Chapter 1 - ACCOUNTANTS

1-101 - Repealed. Laws 1957, c. 1, § 65.

1-101. Repealed. Laws 1957, c. 1, § 65.



1-102 - Repealed. Laws 1957, c. 1, § 65.

1-102. Repealed. Laws 1957, c. 1, § 65.



1-103 - Repealed. Laws 1957, c. 1, § 65.

1-103. Repealed. Laws 1957, c. 1, § 65.



1-104 - Repealed. Laws 1957, c. 1, § 65.

1-104. Repealed. Laws 1957, c. 1, § 65.



1-105 - Act, how cited.

1-105. Act, how cited.

Sections 1-105 to 1-171 shall be known and may be cited as the Public Accountancy Act.



1-105.01 - Nebraska State Board of Public Accountancy; purpose.

1-105.01. Nebraska State Board of Public Accountancy; purpose.

It is the purpose of the Nebraska State Board of Public Accountancy to protect the welfare of the citizens of the state by assuring the competency of persons regulated under the Public Accountancy Act through (1) administration of certified public accountant examinations, (2) issuance of certificates and permits to qualified persons and firms, (3) monitoring the requirements for continued issuance of certificates and permits, and (4) disciplining certificate and permit holders who fail to comply with the technical or ethical standards of the public accountancy profession.

The rules of the Nebraska State Board of Public Accountancy allow the board to both restrict advertising and require the use of a disclaimer by inactive registrants. Walsh v. State, 276 Neb. 1034, 759 N.W.2d 100 (2009).

The Nebraska State Board of Public Accountancy may use its rulemaking authority under section 1-112 to promulgate standards and procedures whereby the character and fitness of an applicant for initial certification may be considered by the board in determining whether the applicant is a qualified person under this section. Troshynski v. Nebraska State Bd. of Pub. Accountancy, 270 Neb. 347, 701 N.W.2d 379 (2005).



1-106 - Terms, defined.

1-106. Terms, defined.

For purposes of the Public Accountancy Act, unless the context otherwise requires:

(1) Board means the Nebraska State Board of Public Accountancy;

(2) Certificate means a certificate issued under sections 1-114 to 1-124;

(3) Firm means a proprietorship, partnership, corporation, or limited liability company engaged in the practice of public accountancy in this state entitled to register with the board;

(4) Partnership includes, but is not limited to, a limited liability partnership;

(5) Permit means a permit to engage in the practice of public accountancy in this state issued under section 1-136;

(6) Practice privilege means the privilege of an accountant to practice public accountancy or hold himself or herself out as a certified public accountant in this state in accordance with section 1-125.01;

(7) State means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States; and

(8) Temporary practice privilege means the privilege of a foreign accountant to temporarily practice public accountancy in this state in accordance with section 1-125.02.



1-107 - Nebraska State Board of Public Accountancy; creation; membership; appointment; qualifications; terms; vacancies; removal; reappointment.

1-107. Nebraska State Board of Public Accountancy; creation; membership; appointment; qualifications; terms; vacancies; removal; reappointment.

There is hereby created the Nebraska State Board of Public Accountancy. The board shall consist of eight members appointed by the Governor.

Six members of the board shall be holders of permits issued under subdivision (1)(a) of section 1-136, and two members of the board shall be laypersons.

All members of the board shall be citizens of the United States and residents of Nebraska. Two of the members of the board, who are holders of permits, shall reside in each congressional district. Two members shall be appointed to the board each year for terms of four years. Vacancies occurring during a term shall be filled by appointment for the unexpired term. Upon the expiration of his or her term of office a member shall continue to serve until his or her successor has been appointed and qualified. The Governor shall remove from the board any member whose permit has become void or has been revoked or suspended and may, after hearing, remove any member of the board for neglect of duty or other just cause. No person who has served two complete terms of four years shall be eligible for reappointment. Appointment to fill an unexpired term shall not be considered a complete term.



1-108 - Board; chairperson; rules and regulations; quorum; seal; records.

1-108. Board; chairperson; rules and regulations; quorum; seal; records.

The board shall elect annually a chairperson from its members. The board shall receive and account for all fees and other money received by it under the Public Accountancy Act. The board may adopt and promulgate rules and regulations for the orderly conduct of its affairs and the administration of the act. A majority of the members of the board shall constitute a quorum for the transaction of business. The board shall adopt a seal. The board shall keep records of its proceedings, and in any proceedings in court, civil or criminal, arising out of or founded upon any provision of the act, copies of such records certified as correct under the seal of the board shall be admissible in evidence as tending to prove the content of the records.



1-108.01 - Board; conflicts of interest; rules and regulations.

1-108.01. Board; conflicts of interest; rules and regulations.

The board shall adopt and promulgate rules and regulations which establish definitions of conflicts of interest for its members and which establish procedures to be followed in case such conflicts arise.



1-109 - Board; annual register; contents; personnel; executive director; duties.

1-109. Board; annual register; contents; personnel; executive director; duties.

(1) In December of each year, the board shall make available for public distribution an annual register containing the names, arranged alphabetically by classifications, of all persons holding permits, the names of the members of the board, and such other matters as may be deemed proper by the board. The register shall be made available to each permitholder.

(2) The board shall employ an executive director, additional personnel, and any other assistance as it may require for the performance of its duties. Unless otherwise directed by the board, the executive director shall keep a record of all proceedings, transactions, and official acts of the board, be custodian of all the records of the board, and perform such other duties as the board may require.



1-110 - Board member; salary; expenses.

1-110. Board member; salary; expenses.

Each member of the board shall be paid one hundred dollars for each day or portion thereof spent in the discharge of his or her official duties and shall be reimbursed for his or her actual and necessary expenses incurred in the discharge of his or her official duties as provided in sections 81-1174 to 81-1177. Such compensation and expenses shall be paid from the Certified Public Accountants Fund.



1-111 - Fees, costs, and penalties; collection; Certified Public Accountants Fund; created; use; investment; civil penalties; distribution.

1-111. Fees, costs, and penalties; collection; Certified Public Accountants Fund; created; use; investment; civil penalties; distribution.

(1) All fees collected under the Public Accountancy Act and all costs collected under subdivision (8) of section 1-148 shall be remitted by the board to the State Treasurer for credit to the Certified Public Accountants Fund which is hereby created. Such fund shall, if and when specifically appropriated by the Legislature during any biennium for that purpose, be paid out from time to time by the State Treasurer upon warrants drawn by the Director of Administrative Services on vouchers approved by the board, and such board and expense thereof shall not be supported or paid from any other fund of the state. Transfers may be made from the fund to the General Fund at the direction of the Legislature through June 30, 2011. Any money in the Certified Public Accountants Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The board shall remit civil penalties collected under subdivision (5) of section 1-148 to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



1-112 - Board; professional conduct; rules and regulations.

1-112. Board; professional conduct; rules and regulations.

The board may adopt and promulgate rules and regulations of professional conduct appropriate to establish and maintain a high standard of integrity and dignity in the profession of public accountancy and to govern the administration and enforcement of the Public Accountancy Act. The rules and regulations shall be adopted and promulgated pursuant to the Administrative Procedure Act.

The Nebraska State Board of Public Accountancy may use its rulemaking authority under this section to promulgate standards and procedures whereby the character and fitness of an applicant for initial certification may be considered by the board in determining whether the applicant is a qualified person under section 1-105.01. Troshynski v. Nebraska State Bd. of Pub. Accountancy, 270 Neb. 347, 701 N.W.2d 379 (2005).



1-113 - Advisory committee; membership.

1-113. Advisory committee; membership.

(1) The board shall appoint an advisory committee consisting of at least seven members. A majority of the members shall be appointed as representatives of the postsecondary educational institutions of Nebraska engaged in the instruction of accounting and auditing, including the University of Nebraska, the Nebraska state colleges, and private universities and colleges. One member of the advisory committee shall be a certified public accountant who is a member of the board.

(2) The advisory committee shall meet at least annually and shall advise the board upon the rules and regulations for section 1-116 relating to educational requirements. The board may also consult the advisory committee on any other issues which it deems appropriate.



1-114 - Certificate as a certified public accountant; granted; qualifications.

1-114. Certificate as a certified public accountant; granted; qualifications.

(1) Prior to January 1, 1998, the board shall issue a certificate of certified public accountant to any person (a) who is a resident of this state or has a place of business therein or, as an employee, is regularly employed therein, (b) who has graduated from a college or university of recognized standing, and (c) who has passed a written examination in accounting, auditing, and such other related subjects as the board determines to be appropriate.

(2) On and after January 1, 1998, the board shall issue a certificate as a certified public accountant to any person (a) who is a resident of this state or has a place of business in this state or, as an employee, is regularly employed in this state, (b) who has passed an examination in accounting, auditing, and such other related subjects as the board determines to be appropriate, and (c) who has completed the educational requirements specified in section 1-116.

The term "shall" as used in this provision is permissive rather than mandatory. Troshynski v. Nebraska State Bd. of Pub. Accountancy, 270 Neb. 347, 701 N.W.2d 379 (2005).



1-115 - Certified public accountant; examinations, when held; use of prepared questions and grading service.

1-115. Certified public accountant; examinations, when held; use of prepared questions and grading service.

The examinations described in section 1-114 shall be held by the board and shall take place as often as the board determines to be desirable, but such examinations shall be held not less frequently than once each year. The board may make such use of all or any part of the Uniform Certified Public Accountants' Examination or Advisory Grading Service, or either of them, as it deems appropriate to assist it in performing its duties.



1-116 - Certified public accountant; examination; eligibility.

1-116. Certified public accountant; examination; eligibility.

Prior to January 1, 1998, a person shall be eligible to take the examination described in section 1-114 if he or she meets the requirements of subdivision (1)(a) of section 1-114.

Any person making initial application on or after January 1, 1998, to take the examination described in section 1-114 shall be eligible to take the examination if he or she has completed at least one hundred fifty semester hours or two hundred twenty-five quarter hours of postsecondary academic credit and has earned a baccalaureate or higher degree from a college or university accredited by the North Central Association of Colleges and Universities or a similar agency as determined to be acceptable by the board. The person shall demonstrate that accounting, auditing, business, and other subjects at the appropriate academic level as required by the board are included within the required hours of postsecondary academic credit. A person who expects to complete the postsecondary academic credit and earn the degree as required by this section within sixty days following when the examination is held shall be eligible to take such examination, but such person shall not receive any credit for such examination unless evidence satisfactory to the board showing that such person has completed the postsecondary academic credit and earned the degree as required by this section is received by the board within ninety days following when the examination is held. The board shall not prescribe the specific curricula of colleges or universities. If the applicant is an individual, the application shall include the applicant's social security number.



1-117 - Certified public accountant; completion of examination; additional requirements.

1-117. Certified public accountant; completion of examination; additional requirements.

Any person who has successfully completed the examination described in section 1-114 shall have no status as a certified public accountant unless and until he or she has the requisite experience and also has been issued a certificate as a certified public accountant.



1-118 - Certified public accountant; reexamination; waiting period.

1-118. Certified public accountant; reexamination; waiting period.

(1) The board may by rule and regulation prescribe the terms and conditions under which a person who does not pass the examination in one sitting may be reexamined. The board may also provide by rule and regulation for a reasonable waiting period for reexamination.

(2) A person shall be entitled to any number of reexaminations under section 1-114 subject to the rules and regulations of the board.



1-119 - Certified public accountant; examination fee.

1-119. Certified public accountant; examination fee.

The board shall charge a fee as established by the board not to exceed two hundred dollars for the initial examination provided for under the Public Accountancy Act. An applicant for the examination may be required to pay additional fees as charged by and remitted or paid to a third party for administering the examination, if required by the board.



1-120 - Certified public accountant; reexamination fee.

1-120. Certified public accountant; reexamination fee.

The board shall charge fees as established by the board for reexaminations under the Public Accountancy Act. Such fees shall not exceed fifty dollars for each subject in which a person is reexamined. An applicant for the reexamination may be required to pay additional fees as charged by and remitted or paid to a third party for administering the reexamination, if required by the board.



1-121 - Certified public accountant; fees; when payable.

1-121. Certified public accountant; fees; when payable.

The applicable fee shall be paid by the applicant at the time he or she applies for initial examination or reexamination.



1-122 - Certified public accountant; certificate; use of abbreviation C.P.A.; list.

1-122. Certified public accountant; certificate; use of abbreviation C.P.A.; list.

Any person who has been issued a certificate as a certified public accountant and who holds a permit issued under subdivision (1)(a) of section 1-136, which is in full force and effect, and any person who is classified as inactive under section 1-136, shall be styled and known as a certified public accountant and may also use the abbreviation C.P.A. The board shall maintain a list of active certified public accountants.



1-123 - Repealed. Laws 2009, LB 31, § 43.

1-123. Repealed. Laws 2009, LB 31, § 43.



1-124 - Certified public accountant; reciprocal certificate; waiver of examination; fee.

1-124. Certified public accountant; reciprocal certificate; waiver of examination; fee.

(1)(a) The board may, in its discretion, waive the examination described in section 1-114 and may issue a reciprocal certificate as a certified public accountant to any person who possesses the qualifications specified in subdivision (2)(a) of section 1-114 and section 1-116 and who is the holder of a certificate as a certified public accountant, then in full force and effect, issued under the laws of any state or is the holder of a certificate, license, or degree in a foreign country constituting a recognized qualification for the practice of public accountancy in such country, comparable to that of a certified public accountant of this state, which is then in full force and effect.

(b) The board shall waive the examination described in section 1-114 and the educational requirements specified in section 1-116 and shall issue a reciprocal certificate as a certified public accountant to any person who possesses the qualifications specified in subdivision (2)(a) of section 1-114, who is the holder of a certificate as a certified public accountant, then in full force and effect, issued under the laws of any state, who meets all other current requirements of the board for issuance of a certificate as a certified public accountant, and who, at the time of the application for a reciprocal certificate as a certified public accountant, has had, within the ten years immediately preceding application, at least four years' experience in the practice of public accountancy specified in subsection (1) of section 1-136.02.

(2) The board shall charge each person obtaining a reciprocal certificate issued under this section a fee as established by the board not to exceed four hundred dollars.



1-125 - Repealed. Laws 2009, LB 31, § 43.

1-125. Repealed. Laws 2009, LB 31, § 43.



1-125.01 - Certified public accountant in another state; practice privilege; conditions; limitations.

1-125.01. Certified public accountant in another state; practice privilege; conditions; limitations.

(1) A person who does not hold a certificate as a certified public accountant or a permit issued under subdivision (1)(a) of section 1-136 and who possesses an active permit, certificate, or license which allows the person to engage in the practice of public accountancy as a certified public accountant in another state and whose principal place of business is outside this state shall have all the practice privileges of a certified public accountant who holds a permit issued under subdivision (1)(a) of section 1-136, including the use of the title or designation certified public accountant or C.P.A., without the need to hold a certificate or a permit issued under subdivision (1)(a) of section 1-136, or to notify or register with the board or pay any fee. However, a person is not eligible to exercise the practice privilege afforded under this section if the person has a permit, certificate, or license under current suspension or revocation for reasons other than nonpayment of fees or failure to comply with continuing professional educational requirements in another state.

(2) Any person of another state exercising the practice privilege afforded under this section and any partnership, limited liability company, or other allowed entity of certified public accountants which employ that person hereby simultaneously consent, as a condition of the exercise of the practice privilege:

(a) To the personal and subject-matter jurisdiction and disciplinary authority of the board;

(b) To comply with the Public Accountancy Act and the rules and regulations adopted and promulgated under the act;

(c) That in the event the authorization to engage in the practice of public accountancy in the state of the person's principal place of business is no longer valid, the person will cease offering or rendering professional services in this state individually and on behalf of the person's partnership, limited liability company, or other allowed entity of certified public accountants; and

(d) To the appointment of the state entity which issued the person's authorization to engage in the practice of public accountancy as the person's agent upon whom process may be served in any action or proceeding by the board against the person.

(3) The practice privilege afforded under this section or any other section shall not be interpreted to prevent any governmental body from requiring that public accounting services performed for a governmental body or for an entity regulated by a governmental body be performed by a person or firm holding a permit issued under section 1-136.

(4) Any person who exercises the practice privilege afforded under this section and who, for any entity with its home office in this state, performs attestation services, may only do so through a firm or an affiliated entity which holds a permit issued under section 1-136.



1-125.02 - Foreign accountant; temporary practice privilege; conditions; limitations; fee.

1-125.02. Foreign accountant; temporary practice privilege; conditions; limitations; fee.

(1) The board may, in its discretion, grant a person who holds a certificate, degree, or license in a foreign country constituting a recognized qualification for the practice of public accountancy in such country, and who does not hold a certificate or permit issued by this state or any other state and whose principal place of business is outside this state, the privilege to temporarily practice in this state on professional business incident to his or her regular practice outside this state, if such privilege to temporarily practice is conducted in conformity with the rules and regulations of the board.

(2) Any person of another country exercising the temporary practice privilege granted under this section and any partnership, limited liability company, or other allowed entity of certified public accountants which employ that person hereby simultaneously consent, as a condition of the grant of the temporary practice privilege:

(a) To the personal and subject-matter jurisdiction and disciplinary authority of the board;

(b) To comply with the Public Accountancy Act and the rules and regulations adopted and promulgated under the act;

(c) That in the event the authorization to engage in the practice of public accountancy in the country of the person's principal place of business is no longer valid, the person will cease offering or rendering professional services in this state individually and on behalf of the person's partnership, limited liability company, or other allowed entity of certified public accountants; and

(d) To the appointment of the board as his or her agent upon whom process may be served in any action or proceeding by the board against the person.

(3) The temporary practice privilege afforded under this section or any other section shall not be interpreted to prevent any governmental body from requiring that public accounting services performed for a governmental body or for an entity regulated by a governmental body be performed by a person or firm who holds a permit issued under section 1-136.

(4) Any person who has been granted the temporary practice privilege afforded under this section and who, for any entity with its home office in this state, performs attestation services, may only do so through a firm or affiliated entity which holds a permit issued under section 1-136.

(5) Any person who has been granted the temporary practice privilege afforded under this section shall use only the title or designation under which he or she is generally known in his or her own country, followed by the name of his or her foreign country.

(6) The board shall charge each person who has been granted the temporary practice privilege afforded under this section a fee as established by the board not to exceed fifty dollars.



1-126 - Certified public accountant; partnership or limited liability company; registration; requirements.

1-126. Certified public accountant; partnership or limited liability company; registration; requirements.

A partnership or limited liability company engaged in this state in the practice of public accountancy may register with the board as a partnership or limited liability company of certified public accountants if it meets the following requirements:

(1) At least one partner of the partnership or member of the limited liability company shall be a certified public accountant of this state in good standing;

(2) Each partner of the partnership who is a certified public accountant or member of the limited liability company who is a certified public accountant personally engaged within this state in the practice of public accountancy as a partner or member thereof shall be a certified public accountant of this state in good standing;

(3) Each partner of the partnership who is a certified public accountant or member of the limited liability company who is a certified public accountant shall be a certified public accountant of some state in good standing; and

(4) Each resident manager in charge of an office of the partnership or limited liability company in this state shall be a certified public accountant of this state in good standing.

An application for such registration shall be made upon the affidavit of a general partner of such partnership or a member of such limited liability company who is a certified public accountant of this state in good standing. The board shall in each case determine whether the applicant is eligible for registration.

A partnership or limited liability company which is so registered and which holds a permit issued under subdivision (1)(b) of section 1-136 may use the words certified public accountants or the abbreviation C.P.A.'s in connection with its partnership or limited liability company name.

Notification shall be given to the board, pursuant to board rules and regulations, regarding the admission to or withdrawal of a partner from any partnership or a member from any limited liability company so registered.



1-127 - Repealed. Laws 1993, LB 41, § 7.

1-127. Repealed. Laws 1993, LB 41, § 7.



1-128 - Repealed. Laws 1984, LB 473, § 27.

1-128. Repealed. Laws 1984, LB 473, § 27.



1-129 - Repealed. Laws 1984, LB 473, § 27.

1-129. Repealed. Laws 1984, LB 473, § 27.



1-130 - Repealed. Laws 1997, LB 114, § 65.

1-130. Repealed. Laws 1997, LB 114, § 65.



1-131 - Repealed. Laws 1997, LB 114, § 65.

1-131. Repealed. Laws 1997, LB 114, § 65.



1-132 - Repealed. Laws 1997, LB 114, § 65.

1-132. Repealed. Laws 1997, LB 114, § 65.



1-133 - Repealed. Laws 2009, LB 31, § 43.

1-133. Repealed. Laws 2009, LB 31, § 43.



1-134 - Public accountant; corporation; registration.

1-134. Public accountant; corporation; registration.

A corporation organized pursuant to the Nebraska Professional Corporation Act which has a place of business in this state may register with the board as a corporation engaged in the practice of public accountancy. Application for such registration must be made upon the affidavit of an officer of such corporation. The board shall in each case determine whether the applicant is eligible for registration. A corporation which is so registered and which holds a permit issued under subdivision (1)(c) of section 1-136 may practice public accountancy and, in that connection, may use a corporate name which indicates, as a part of such name, that it is engaged in such practice.



1-135 - Public accountant; offices; registration; fee; manager.

1-135. Public accountant; offices; registration; fee; manager.

Each office established or maintained in this state for the practice of public accountancy in this state by a certified public accountant, by a partnership of certified public accountants or a limited liability company of certified public accountants registered under section 1-126, or by a corporation registered under section 1-134 shall be registered annually under the Public Accountancy Act with the board. The board shall charge an annual fee for the registration of each office as established by the board not to exceed one hundred dollars. The board shall by rule and regulation prescribe the procedure to be followed in effecting such registrations.

Each office shall be under the supervision of a manager who holds a permit issued under section 1-136 which is in full force and effect. Such manager may serve in such capacity at one office only, with the exception of a manager who is a sole owner of a firm or a sole proprietor, who may manage one additional office only. Such manager shall be directly responsible for the supervision and management of each office and may be subject to disciplinary action for the actions of the person or firm or any persons employed by each office of the person or firm within the State of Nebraska which relate to the practice of public accountancy.



1-136 - Public accountant; permits; issuance; fees; failure to renew; effect; inactive list.

1-136. Public accountant; permits; issuance; fees; failure to renew; effect; inactive list.

(1) Permits to engage in the practice of public accountancy in this state shall be issued by the board to (a) persons who are holders of the certificate of certified public accountant issued under sections 1-114 to 1-124 and who have met the experience requirements of section 1-136.02, (b) partnerships and limited liability companies of certified public accountants registered under section 1-126, and (c) corporations registered under section 1-134 as long as all offices of such certificate holders or registrants in this state for the practice of public accountancy are maintained and registered as required under section 1-135.

(2)(a) Except as provided in the case of permits subject to subdivision (2)(b) of this section, the board shall charge an annual permit fee as established by the board not to exceed one hundred fifty dollars. All permits subject to this subdivision shall expire on June 30 of each year and may be renewed annually for a period of one year by certificate holders and registrants in good standing upon payment of an annual renewal fee as established by the board not to exceed one hundred fifty dollars. The board may prorate the fee for any permit subject to this subdivision issued for less than one year.

(b) The board shall charge a biennial permit fee as established by the board not to exceed three hundred dollars for permits issued under subdivision (1)(a) of this section. All permits subject to this subdivision shall expire on June 30 of the first calendar year after the calendar year of issuance in which the age of the certificate holder or the registrant becomes divisible by two, and may be renewed biennially for a period of two years by certificate holders and registrants in good standing upon payment of a biennial renewal fee as established by the board not to exceed three hundred dollars. The board may prorate the fee for any permit subject to this subdivision issued for less than two years.

(3) Failure of a certificate holder or registrant to apply for a permit within (a) three years from the expiration date of the permit last obtained or renewed or (b) three years from the date upon which the certificate holder or registrant was issued a certificate or registration if no permit was ever issued to such person shall deprive him or her of the right to issuance or renewal of a permit unless the board, in its discretion, determines such failure to have been excusable. In such case the renewal fee or the fee for the issuance of the original permit, as the case may be, shall be such amount as established by the board not to exceed three hundred dollars.

(4) Any certificate holder or registrant who has not lost his or her right to issuance or renewal of a permit and who is not actively engaged in the practice of public accountancy in this state may file a written application with the board to be classified as inactive. A person so classified shall not be issued a permit or be deemed the holder of a permit but shall be carried upon an inactive roll to be maintained by the board upon the payment of an inactive fee as established by the board not to exceed fifty percent of the fee charged persons actively engaged in the practice of public accountancy as provided in this section. A person so classified shall not be deprived of the right to the issuance or renewal of a permit and may, upon application to the board and upon payment of the current permit fee, be issued a current permit.

A public accountancy "certificate holder or registrant who has not lost his or her right to issuance or renewal of a permit," who may be classified as inactive pursuant to subsection (4) of this section, is a person who is otherwise entitled to issuance of a permit under the requirements set forth in the Public Accountancy Act. Forget v. State, 265 Neb. 488, 658 N.W.2d 271 (2003).



1-136.01 - Permit; renewal; professional development; rules and regulations.

1-136.01. Permit; renewal; professional development; rules and regulations.

(1) As a condition for renewal of a permit issued under subdivision (1)(a) of section 1-136, the board, pursuant to rules and regulations adopted and promulgated by the board, may require permitholders to furnish evidence of participation in professional development in accounting, auditing, or related areas for fifteen days within the preceding three calendar years or, in order to facilitate the issuance of biennial permits as provided in subdivision (2)(b) of section 1-136, for ten days within the preceding two calendar years. The board may adopt and promulgate rules and regulations regarding such professional development.

(2) In determining compliance with the professional development requirement, the board may include credits earned during the current calendar year in addition to those earned in the preceding calendar years in which professional development is required under subsection (1) of this section. If such credits are included they shall not count toward the next succeeding permit renewal requirement.



1-136.02 - Permit; when issued.

1-136.02. Permit; when issued.

(1) The board shall issue a permit under subdivision (1)(a) of section 1-136 to a holder of a certificate as a certified public accountant when such holder has had:

(a) Two years of accounting experience satisfactory to the board, in any state, in employment as an accountant in a firm, proprietorship, partnership, corporation, limited liability company, or other business entity authorized in any state to engage in the practice of public accountancy under the supervision of an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state; or

(b) Three years of accounting experience satisfactory to the board, in any state, in employment as (i) an accountant in government or business under the supervision of an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state or (ii) faculty at a college or university of recognized standing under the supervision of an active certified public accountant who is the holder of a permit issued under subdivision (1)(a) of section 1-136 or the equivalent issued by another state.

(2) The board shall issue a permit under subdivision (1)(a) of section 1-136 to a holder of a reciprocal certificate issued under section 1-124 upon a showing that:

(a) He or she meets all current requirements in this state for issuance of a permit at the time the application is made; and

(b) At the time of the application for a permit the applicant, within the ten years immediately preceding application, meets the experience requirement in subdivision (1)(a) or (b) of this section.



1-136.03 - Repealed. Laws 2009, LB 31, § 43.

1-136.03. Repealed. Laws 2009, LB 31, § 43.



1-136.04 - Permit issuance; experience in lieu of being a college or university graduate.

1-136.04. Permit issuance; experience in lieu of being a college or university graduate.

Any person who has taken the examination described in section 1-114 may qualify for issuance of a permit under subdivision (1)(a) of section 1-136 by (1) having four years of public accounting experience satisfactory to the board in any state in practice as a certified public accountant or as a public accountant or in any state in employment as a staff accountant by anyone engaging in the practice of public accountancy, or any combination of either of such types of experience, or (2) having five years of auditing experience satisfactory to the board in the office of the Auditor of Public Accounts or in the Department of Revenue, in lieu of being a graduate from a college or university of recognized standing.



1-137 - Individual certificates, practice privilege, temporary practice privilege, registration, and permits; disciplinary action; grounds.

1-137. Individual certificates, practice privilege, temporary practice privilege, registration, and permits; disciplinary action; grounds.

After notice and hearing as provided in sections 1-140 to 1-149, the board may take disciplinary action as provided in section 1-148 for any one or any combination of the following causes:

(1) Fraud or deceit in obtaining a certificate as a certified public accountant or the practice privilege or temporary practice privilege, registration, or a permit under the Public Accountancy Act;

(2) Dishonesty, fraud, or gross negligence in the practice of public accountancy;

(3) Violation of any of the provisions of sections 1-151 to 1-161;

(4) Violation of a rule of professional conduct adopted and promulgated by the board under the authority granted by the act;

(5) Conviction of a felony under the laws of any state or of the United States;

(6) Conviction of any crime, an element of which is dishonesty or fraud, under the laws of any state or of the United States;

(7) Cancellation, revocation, suspension, or refusal to renew authority to practice as a certified public accountant or a public accountant in any other state, for any cause other than failure to pay a registration fee in such other state;

(8) Suspension or revocation of the right to practice before any state or federal agency; or

(9) Failure of a certificate holder or registrant to obtain a permit issued under section 1-136, within either (a) three years from the expiration date of the permit last obtained or renewed by the certificate holder or registrant or (b) three years from the date upon which the certificate holder or registrant was issued his or her certificate or registration if no permit was ever issued to him or her, unless under section 1-136 such failure was excused by the board pursuant to section 1-136.

When a certified public accountant is an officer and shareholder of a corporation, the accountant's actions related to the corporation may reflect adversely on the accountant's fitness to practice as a certified public accountant and be subject to discipline by the Board of Public Accountancy. Zwygart v. State, 273 Neb. 406, 730 N.W.2d 103 (2007).

The power to revoke the certificate of a certified public accountant is in the State Board of Public Accountancy, not in the executive director. Bohling v. State Bd. of Pub. Accountancy, 243 Neb. 666, 501 N.W.2d 714 (1993).



1-137.01 - Actions in another state; disciplinary action; grounds; board; investigatory duty.

1-137.01. Actions in another state; disciplinary action; grounds; board; investigatory duty.

A holder of a certificate as a certified public accountant or a permit issued under subdivision (1)(a) of section 1-136 who offers or renders services or uses his or her C.P.A. title or designation in another state shall be subject to disciplinary action in this state for such an act committed in either state for which the certificate holder or permitholder would be subject to discipline for such an act committed in this state. The board shall investigate any complaint made by the board of accountancy or equivalent regulatory authority of another state.



1-138 - Partnership or limited liability company; disciplinary action; grounds.

1-138. Partnership or limited liability company; disciplinary action; grounds.

After notice and hearing as provided in sections 1-140 to 1-149, the board shall revoke the registration and permit or the practice privilege of a partnership or a limited liability company of certified public accountants if at any time it does not have all the qualifications prescribed by section 1-126 or sections 1-125.01 and 1-125.02, under which it qualified for registration or for the practice privilege or temporary practice privilege, respectively.

After notice and hearing as provided in sections 1-140 to 1-149, the board may take disciplinary action as provided in section 1-148 for any of the causes enumerated in section 1-137 or for any of the following additional causes:

(1) The revocation or suspension of the certificate or registration or the revocation or suspension or refusal to renew the permit of any partner or member; or

(2) The cancellation, revocation, suspension, or refusal to renew the authority of the partnership or any partner thereof or the limited liability company or any member thereof to practice public accountancy in any other state for any cause other than failure to pay a registration fee in such other state.



1-139 - Corporation; disciplinary action; grounds.

1-139. Corporation; disciplinary action; grounds.

After notice and hearing as provided in sections 1-140 to 1-149, the board may take disciplinary action as provided in section 1-148 if the corporation, or any of its officers, employees, or agents, while acting for or on behalf of such corporation, is guilty of any act, neglect, or failure to act which would have been cause for such act as against an individual under section 1-137.



1-140 - Disciplinary action; board; initiation of proceedings.

1-140. Disciplinary action; board; initiation of proceedings.

The board may initiate proceedings under the Public Accountancy Act either on its own motion or on the complaint of any person.



1-141 - Disciplinary action; notice to accused; how given.

1-141. Disciplinary action; notice to accused; how given.

A written notice stating the nature of the charge or charges against the accused and the time and place of the hearing before the board on such charges shall be served on the accused not less than thirty days prior to the date of said hearing either personally or by mailing a copy thereof by either registered or certified mail to the address of the accused last known to the board.



1-142 - Disciplinary action; failure of accused to appear and defend; hearing; order.

1-142. Disciplinary action; failure of accused to appear and defend; hearing; order.

If, after having been served with the notice of hearing pursuant to section 1-141, the accused fails to appear at the hearing and defend, the board may proceed to hear evidence against him or her and may enter such order as is justified by the evidence, which order shall be final unless he or she petitions for a review as set forth in section 1-149, except that within thirty days from the date of any order, upon a showing of good cause for failing to appear and defend, the board may reopen the proceedings and may permit the accused to submit evidence in his or her behalf.



1-143 - Disciplinary action; appearance by accused; privileges.

1-143. Disciplinary action; appearance by accused; privileges.

At any hearing the accused may appear in person and by counsel, produce evidence and witnesses on his or her own behalf, cross-examine witnesses, and examine such evidence as may be produced against him or her. The accused shall be entitled, on application to the board, to the issuance of subpoenas to compel the attendance of witnesses on his or her behalf.



1-144 - Disciplinary action; hearing; board; powers.

1-144. Disciplinary action; hearing; board; powers.

The board, or any member thereof, may issue subpoenas to compel the attendance of witnesses and the production of documents and may administer oaths, take testimony, hear proofs, and receive exhibits in evidence in connection with or upon hearing under the Public Accountancy Act. In case of disobedience to a subpoena the board may invoke the aid of any court of this state in requiring the attendance and testimony of witnesses and the production of documentary evidence.



1-145 - Disciplinary action; board; rules of evidence.

1-145. Disciplinary action; board; rules of evidence.

The board shall not be bound by rules of evidence.



1-146 - Disciplinary action; record of hearing.

1-146. Disciplinary action; record of hearing.

A stenographic record of the hearing shall be kept and a transcript thereof filed with the board.



1-147 - Disciplinary action; board; legal representation.

1-147. Disciplinary action; board; legal representation.

At all hearings, the Attorney General of this state, or one of his assistants designated by him, or such other legal counsel as may be employed, shall appear and represent the board.



1-148 - Disciplinary action; action of board.

1-148. Disciplinary action; action of board.

Upon the completion of any hearing, the board, by majority vote, shall have the authority through entry of a written order to take in its discretion any or all of the following actions:

(1) Issuance of censure or reprimand;

(2) Suspension of judgment;

(3) Placement of the permitholder, certificate holder, registrant, or person exercising the practice privilege or the temporary practice privilege on probation;

(4) Placement of a limitation or limitations on the permit, certificate, or registration and upon the right of the permitholder, certificate holder, registrant, or person exercising the practice privilege or the temporary practice privilege to practice the profession to such extent, scope, or type of practice for such time and under such conditions as are found necessary and proper;

(5) Imposition of a civil penalty not to exceed ten thousand dollars, except that the board shall not impose a civil penalty under this subdivision for any cause enumerated in subdivisions (5) through (9) of section 1-137 and subdivisions (1) and (2) of section 1-138. The amount of the penalty shall be based on the severity of the violation;

(6) Entrance of an order of suspension of the permit, certificate, registration, or practice privilege or temporary practice privilege;

(7) Entrance of an order of revocation of the permit, certificate, registration, or practice privilege or temporary practice privilege;

(8) Imposition of costs as in ordinary civil actions in the district court, which may include attorney and hearing officer fees incurred by the board and the expenses of any investigation undertaken by the board; or

(9) Dismissal of the action.

The Board of Public Accountancy has discretion to impose attorney fees incurred by the board, which may include fees for an attorney who represents the board and serves as the "prosecutor" in a disciplinary case. Zwygart v. State, 273 Neb. 406, 730 N.W.2d 103 (2007).



1-149 - Disciplinary action; appeal; procedure.

1-149. Disciplinary action; appeal; procedure.

Any decision of the board may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



1-150 - Disciplinary action; additional board powers.

1-150. Disciplinary action; additional board powers.

Upon application in writing and after hearing pursuant to notice, the board may issue a new certificate to a certified public accountant whose certificate has been revoked, may permit the reregistration of a person whose registration has been revoked, or may reissue or modify the suspension of any permit which has been revoked or suspended.



1-151 - Certified public accountant; person; use of term C.P.A.; requirements.

1-151. Certified public accountant; person; use of term C.P.A.; requirements.

No person shall assume or use the title or designation certified public accountant or the abbreviation C.P.A. or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such person is a certified public accountant unless such person (1) is classified as inactive under section 1-136 or (2) has been issued a certificate as a certified public accountant under sections 1-114 to 1-124 and holds a permit issued under subdivision (1)(a) of section 1-136 which is not revoked or suspended and all of such person's offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135.



1-152 - Certified public accountant or public accountant; partnership or limited liability company; use of titles or term C.P.A.; requirements.

1-152. Certified public accountant or public accountant; partnership or limited liability company; use of titles or term C.P.A.; requirements.

No partnership or limited liability company shall assume or use the title or designation certified public accountant or public accountant or the abbreviation C.P.A. or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that such partnership or limited liability company is composed of certified public accountants unless such partnership or limited liability company is registered as a partnership of certified public accountants or a limited liability company of certified public accountants under section 1-126 and holds a permit issued under subdivision (1)(b) of section 1-136 which is not revoked or suspended and all of such partnership's or limited liability company's offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135.



1-153 - Repealed. Laws 2009, LB 31, § 43.

1-153. Repealed. Laws 2009, LB 31, § 43.



1-154 - Repealed. Laws 2009, LB 31, § 43.

1-154. Repealed. Laws 2009, LB 31, § 43.



1-155 - Use of terms, prohibited; exception.

1-155. Use of terms, prohibited; exception.

Except as otherwise provided in this section, no person, partnership, or limited liability company shall assume or use the title or designation certified accountant, public accountant, chartered accountant, enrolled accountant, licensed accountant, or registered accountant or any other title or designation likely to be confused with certified public accountant or any of the abbreviations C.A., P.A., E.A., R.A., or L.A. or similar abbreviations likely to be confused with C.P.A. No person shall assume or use the title or designation enrolled agent or E.A. except a person so designated by the Internal Revenue Service. Any person who holds a permit issued under section 1-136 which is not revoked or suspended and all of whose offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135 may hold himself or herself out to the public as an accountant or auditor.



1-156 - Corporation; use of terms, prohibited; exception.

1-156. Corporation; use of terms, prohibited; exception.

No corporation shall assume or use the title or designation certified public accountant or public accountant nor shall any corporation assume or use the title or designation certified accountant, chartered accountant, enrolled accountant, licensed accountant, registered accountant, or any other title or designation likely to be confused with certified public accountant or any of the abbreviations C.P.A., P.A., C.A., E.A., R.A., L.A., or similar abbreviations likely to be confused with C.P.A., except that a corporation which is registered under section 1-134 and holds a permit issued under subdivision (1)(c) of section 1-136 which is not revoked or suspended and all of such corporation's offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135, may use the words accountant, auditor, and other appropriate words to indicate that it is engaged in the practice of public accountancy but may not use the title or designation certified public accountant, public accountant, certified accountant, chartered accountant, enrolled accountant, licensed accountant, registered accountant, or any other title or designation likely to be confused with certified public accountant or any of the abbreviations C.P.A., C.A., E.A., L.A., R.A., or similar abbreviations likely to be confused with C.P.A.



1-157 - Accountant or auditor; use of terms; when permitted.

1-157. Accountant or auditor; use of terms; when permitted.

No person shall sign or affix his or her name or any trade or assumed name used by him or her in his or her profession or business with any wording indicating that he or she is an accountant or auditor or with any wording indicating that he or she has expert knowledge in accounting or auditing to any accounting or financial statement or to any opinion on, report on, or certificate to any accounting or financial statement unless he or she holds a permit issued under subdivision (1)(a) of section 1-136 which is not revoked or suspended and all of his or her offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135. This section shall not prohibit any officer, employee, partner, limited liability company member, or principal of any organization from affixing his or her signature to any statement or report in reference to the financial affairs of the organization with any wording designating the position, title, or office which he or she holds in the organization, nor shall this section prohibit any act of a public official or public employee in the performance of his or her duties as such.



1-158 - Partnership or limited liability company; use of terms; requirements.

1-158. Partnership or limited liability company; use of terms; requirements.

No person shall sign or affix a partnership or limited liability company name, with any wording indicating that it is a partnership or limited liability company composed of accountants, auditors, or persons having expert knowledge in accounting or auditing, to any accounting or financial statement, or to any report on or certificate to any accounting or financial statement, unless the partnership or limited liability company holds a permit issued under subdivision (1)(b) of section 1-136 which is not revoked or suspended and all of its offices in this state for the practice of public accountancy are maintained and registered as required under section 1-135.



1-159 - Corporation; use of terms; requirements.

1-159. Corporation; use of terms; requirements.

No person shall sign or affix a corporate name with any wording indicating that it is a corporation performing services as accountants or auditors or composed of accountants or auditors or persons having expert knowledge in accounting or auditing, to any accounting or financial statement, or to any report on or certificate to any accounting or financial statement, except that a corporation which is registered under section 1-134 and holds a permit issued under subdivision (1)(c) of section 1-136 which is not revoked or suspended may affix its corporate name with the wording indicated above.



1-160 - Public accountant; absence of permit; requirement to so state; exceptions.

1-160. Public accountant; absence of permit; requirement to so state; exceptions.

No person, partnership, limited liability company, or corporation not holding a permit issued under section 1-136 which is not revoked or suspended shall hold himself, herself, or itself out to the public as an accountant or auditor by use of either or both of such words on any sign, card, or letterhead or in any advertisement or directory without indicating thereon or therein that such person, partnership, limited liability company, or corporation does not hold such a permit. This section shall not prohibit any officer, employee, partner, member, or principal of any organization from describing himself or herself by the position, title, or office he or she holds in such organization nor any act of any public official or public employee in the performance of his or her duties as such.



1-161 - Certified public accountant; public accountant; false use of partnership or limited liability company designation; prohibition.

1-161. Certified public accountant; public accountant; false use of partnership or limited liability company designation; prohibition.

No person shall assume or use the title or designation certified public accountant or public accountant in conjunction with names indicating or implying that there is a partnership or a limited liability company or in conjunction with the designation "and company" or "and Co." or a similar designation if, in any such case, there is in fact no bona fide partnership or limited liability company registered under section 1-126.



1-162 - Certified public accountant; employees and assistants; not prohibited.

1-162. Certified public accountant; employees and assistants; not prohibited.

Nothing contained in the Public Accountancy Act shall prohibit any person not a certified public accountant from serving as an employee of, or an assistant to, a certified public accountant or partnership or limited liability company of certified public accountants holding a permit issued under section 1-136 or a foreign accountant exercising the temporary practice privilege under section 1-125.02, except that such employee or assistant shall not issue any accounting or financial statement over his or her name.



1-162.01 - Firms; owners permitted; conditions; rules and regulations.

1-162.01. Firms; owners permitted; conditions; rules and regulations.

Notwithstanding the Nebraska Professional Corporation Act or the Public Accountancy Act or any other provision of law inconsistent with this section, firms may have persons as owners who are not certified public accountants if the following conditions are met:

(1) Such persons shall not exceed forty-nine percent of the total number of owners of such firm;

(2) Such persons shall not hold, in the aggregate, more than forty-nine percent of such firm's equity capital or voting rights or receive, in the aggregate, more than forty-nine percent of such firm's profits or losses;

(3) Such persons shall not hold themselves out as certified public accountants;

(4) Such persons shall not hold themselves out to the general public or to any client as an owner, partner, shareholder, limited liability company member, director, officer, or other official of the firm except in a manner specifically permitted by the rules and regulations of the board;

(5) Such persons shall not have ultimate responsibility for the performance of any audit, review, or compilation of financial statements or other forms of attestation related to financial information;

(6) Such persons shall not be owners of a firm engaged in the practice of public accountancy without board approval if such persons (a) have been convicted of any felony under the laws of any state, of the United States, or of any other jurisdiction, (b) have been convicted of any crime, an element of which is dishonesty or fraud, under the laws of any state, of the United States, or of any other jurisdiction, (c) have had their professional or vocational licenses, if any, suspended or revoked by a licensing agency of any state of the United States or of any other jurisdiction or such persons have otherwise been the subject of other final disciplinary action by any such agency, or (d) are in violation of any rule or regulation regarding character or conduct adopted and promulgated by the board relating to owners who are not certified public accountants; and

(7) Such persons, regardless of where located, shall actively participate in the business of the firm.

The board shall adopt and promulgate rules and regulations for purposes of interpretation and enforcement of compliance with this section.



1-163 - Repealed. Laws 2009, LB 31, § 43.

1-163. Repealed. Laws 2009, LB 31, § 43.



1-164 - Banking, law, and agricultural services; not prohibited.

1-164. Banking, law, and agricultural services; not prohibited.

Nothing contained in the Public Accountancy Act shall prohibit any person from carrying on the regular business of banking, nor prohibit any person from carrying on the regular practice of law, nor prohibit any farm organization or agricultural cooperative association, or the employees thereof, from rendering accounting, auditing, or business analysis services when such services are rendered only to its members or to other farm organizations or agricultural cooperative associations.



1-164.01 - Services related to financial statements; not prohibited.

1-164.01. Services related to financial statements; not prohibited.

Nothing in the Public Accountancy Act or the rules and regulations adopted and promulgated under the act shall be construed to prohibit any person who does not hold a permit issued under subdivision (1)(a) of section 1-136 from preparing, compiling, or signing financial statements if an accompanying report, letter, or other statement does not express an opinion or other form of assurance as to the fairness, accuracy, or reliability of such statements.



1-164.02 - Formation of business partnership or limited liability company; not prohibited.

1-164.02. Formation of business partnership or limited liability company; not prohibited.

Nothing in the Public Accountancy Act or the rules and regulations adopted and promulgated under the act shall be construed to prohibit a person holding a certificate as a certified public accountant from forming a business partnership or limited liability company with a person not holding a certificate or permit.



1-164.03 - Use of title accountant; not prohibited.

1-164.03. Use of title accountant; not prohibited.

Nothing in the Public Accountancy Act or the rules and regulations adopted and promulgated under the act shall be construed to prohibit a person not holding a certificate or permit from using the title accountant in his or her business practices.



1-165 - Board; unlawful practice; injunction.

1-165. Board; unlawful practice; injunction.

Whenever, in the judgment of the board, any person has engaged, or is about to engage, in any acts or practices which constitute, or will constitute, a violation of sections 1-151 to 1-161, the board may make application to the appropriate court for an order enjoining such acts or practices, and upon a showing by the board that such person has engaged, or is about to engage, in any such acts or practices, an injunction, a restraining order, or such other order as may be appropriate shall be granted by such court without bond.



1-166 - Unlawful use of terms; penalty.

1-166. Unlawful use of terms; penalty.

Any person who violates sections 1-151 to 1-161 shall be guilty of a Class II misdemeanor. If a member of the board has reason to believe that any person is liable to punishment under this section, the board may certify the facts to the Attorney General of this state, who may in his or her discretion cause appropriate proceedings to be brought.



1-167 - Unlawful use of terms; advertising; prima facie evidence of violation.

1-167. Unlawful use of terms; advertising; prima facie evidence of violation.

The display or uttering by a person of a card, sign, advertisement, or other printed, engraved, or written instrument or device, bearing a person's name in conjunction with the words certified public accountant or any abbreviation thereof or public accountant or any abbreviation thereof shall be prima facie evidence in any action brought under section 1-165 or 1-166 that the person whose name is so displayed caused or procured the display or uttering of such card, sign, advertisement, or other printed, engraved, or written instrument or device and that such person is holding himself or herself out to be a certified public accountant holding a permit issued under section 1-136. In any such action evidence of the commission of a single act prohibited by the Public Accountancy Act shall be sufficient to justify an injunction or a conviction without evidence of a general course of conduct.



1-168 - Certified public accountant; working papers and memoranda; property rights.

1-168. Certified public accountant; working papers and memoranda; property rights.

All statements, records, schedules, working papers, and memoranda made by a certified public accountant incident to or in the course of professional service to clients by such accountant, except reports submitted by a certified public accountant to a client, shall be and remain the property of such accountant in the absence of an express agreement between such accountant and the client to the contrary. No such statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed, without the consent of the client or his or her personal representative or assignee, to anyone other than one or more surviving partners or limited liability company members or new partners or limited liability company members of such accountant.



1-169 - Transferred to section 1-105.

1-169. Transferred to section 1-105.



1-170 - Audit, report, or financial statement; public agency of state; made by whom.

1-170. Audit, report, or financial statement; public agency of state; made by whom.

Whenever any statute or rule or regulation adopted and promulgated by authority of any statute requires that any audit, report, financial statement, or other document for any department, division, board, commission, agency, or officer of this state be prepared by certified public accountants, such requirement, except as provided in section 1-171, shall be construed to mean certified public accountants holding a permit issued under subdivision (1)(a) of section 1-136 or a person exercising the practice privilege or temporary practice privilege.



1-171 - Audit, report, or financial statement; federal regulation; made by whom.

1-171. Audit, report, or financial statement; federal regulation; made by whom.

Whenever any federal regulation requires any audit, report, financial statement, or other document to be prepared by a certified public accountant, such requirement shall be construed to mean a certified public accountant holding a permit issued under subdivision (1)(a) of section 1-136 or a person exercising the practice privilege or temporary practice privilege.



1-172 - Repealed. Laws 1992, LB 859, § 1.

1-172. Repealed. Laws 1992, LB 859, § 1.






Chapter 2 - AGRICULTURE

2-101 - Nebraska State Fair Board; purpose; meetings; state fair; location; plan to relocate.

2-101. Nebraska State Fair Board; purpose; meetings; state fair; location; plan to relocate.

(1) The Nebraska State Fair Board, formerly known as the State Board of Agriculture, shall hold an annual meeting for the purpose of deliberating and consulting as to the wants, prospects, and conditions of the agricultural, horticultural, industrial, mechanical, and other interests throughout the state, as well as those interests in the encouragement and perpetuation of the arts, skilled crafts, and sciences.

(2) The Nebraska State Fair Board may provide in its constitution and bylaws for the qualification and participation of delegates at the annual meeting from such associations incorporated under the laws of the state for purposes of promoting and furthering the interests of participants in agricultural, horticultural, industrial, mechanical, or other pursuits or for the encouragement and perpetuation of the arts, skilled crafts, and sciences, and from such associations as provide for the training, encouragement, and competition of the youth of Nebraska in such endeavors. The annual meeting shall be held in every odd-numbered year at the capital of the state and in every even-numbered year at such location as the board determines. The chairperson of the board shall also have the power to call meetings of the board whenever he or she may deem it expedient. All meetings of the board shall be conducted in accordance with the Open Meetings Act.

(3) The Nebraska State Fair shall be under the direction and supervision of the Nebraska State Fair Board. The board may, at its discretion, hold or dispense with the holding of the fair, in any year.

(4)(a) It is the intent of the Legislature that no later than 2010 the Nebraska State Fair be permanently located within the city of Grand Island upon the site and tract of land owned by the Hall County Livestock Improvement Association and known as Fonner Park and, as available and necessary, upon other parcels of land adjacent to Fonner Park. The Nebraska State Fair Board shall cooperate and coordinate with the Hall County Livestock Improvement Association, the city of Grand Island, and other appropriate entities to provide for and carry out any plan of improvements to such location, including the construction of buildings and other capital facilities, the relocation of existing improvements, and other enhancements, necessary to develop the site as a location suitable for conducting the Nebraska State Fair. Such cooperation and coordination may include financial participation in the costs of site development, new construction, and other capital improvements upon such location and includes the execution of any agreement for site governance, revenue sharing, and facility utilization between and among the Nebraska State Fair Board, the Hall County Livestock Improvement Association, and other appropriate entities.

(b) The Nebraska State Fair Board, the Department of Administrative Services, and the Board of Regents of the University of Nebraska shall cooperate with each other and with other appropriate entities to provide for and carry out the plan to relocate the Nebraska State Fair and transfer the Nebraska State Fairgrounds in Lancaster County to the Board of Regents, including activities by the Board of Regents to obtain due diligence surveys, reports, and site assessments at the Nebraska State Fairgrounds in Lancaster County and by the Nebraska State Fair Board in connection with providing marketable title to the same in a form acceptable to the Board of Regents.

The Nebraska State Board of Agriculture is essentially a private corporation possessing no exemption from suit or liability. The Crete Mills v. Nebraska State Board of Agriculture, 132 Neb. 244, 271 N.W. 684 (1937).

State Board of Agriculture has duty to provide rules and regulations agreeable to which the constitution and bylaws of county agricultural societies must be framed. State ex rel. Otoe County Agricultural Assn. v. Wallen, 117 Neb. 397, 220 N.W. 688 (1928).



2-101.01 - Legislative findings.

2-101.01. Legislative findings.

The Legislature finds that the Nebraska State Fair has been held annually for the exhibition and dissemination of agricultural, horticultural, industrial, mechanical, and other products and innovations and for exhibitions in the arts, skilled crafts, and sciences and is a beneficial cultural and educational event for the state and its citizens. The Legislature declares it to be in the public interest that management of the Nebraska State Fair be based upon a dynamic public-private partnership that includes the active participation of the state and local governments, the private sector, and the citizens of Nebraska. In order to achieve this goal, the Legislature finds that the Nebraska State Fair Board should endeavor to:

(1) Place a priority on the development of private funding sources, including corporate donations and sponsorships;

(2) Work with municipal officials to enhance the board's participation in local planning efforts and to create a partnership with local economic development and tourism officials;

(3) Maintain a policy of openness and accountability that allows for citizen participation in the operation of the Nebraska State Fair; and

(4) Regularly provide the Governor, the Legislature, and appropriate state agencies with information, including, but not limited to, the development of private funding sources, the use of state appropriations, the fiscal management of the Nebraska State Fair, and the activities and goals established for the Nebraska State Fair.



2-102 - Repealed. Laws 2002, LB 1236, § 23.

2-102. Repealed. Laws 2002, LB 1236, § 23.



2-103 - Membership; term.

2-103. Membership; term.

(1) The Nebraska State Fair Board shall be a board consisting of the following members:

(a) Seven members nominated and selected by district as provided in the constitution and bylaws of the board; and

(b) Four members appointed by the Governor and confirmed by the Legislature, three members selected from the business community of the state with one such member residing in each of the three congressional districts, as such districts existed on January 1, 2009, and one member selected from the business community of the most populous city within the county in which the Nebraska State Fair is located.

(2) The term of office for members of the board shall be for three years. Members selected by gubernatorial appointment pursuant to subdivision (1)(b) of this section as it existed prior to January 1, 2009, who continue to be qualified to serve shall continue their term of appointment and shall be eligible for reappointment subject to the limit of terms served prescribed in subsection (3) of this section. In the event that the Nebraska State Fair is to be relocated to a new host community, the term of the member appointed or designated from the business community of the previous host community shall be vacated and the Governor shall appoint a new member from the business community of the most populous city within the county in which the Nebraska State Fair is located to fulfill the remainder of the term of the vacating member.

(3) No person may serve more than three consecutive terms as a member of the board. No member of the Legislature may serve on the board.

(4) The board shall annually elect from its membership a chairperson, a vice-chairperson, a secretary, and such other officers as the board deems necessary. The officers shall be elected at the annual meeting of the board, or any other meeting of the board called for such purpose, and shall hold their offices for one year and until their successors are elected and qualified.

(5) The State 4-H Program Administrator of the Cooperative Extension Service of the University of Nebraska, or his or her designee, and the Executive Director of the Nebraska FFA, or his or her designee, shall be ex officio, nonvoting members of the Nebraska State Fair Board.



2-104 - Repealed. Laws 2008, LB 1116, § 14.

2-104. Repealed. Laws 2008, LB 1116, § 14.



2-104.01 - Repealed. Laws 2008, LB 1116, § 14.

2-104.01. Repealed. Laws 2008, LB 1116, § 14.



2-105 - State Fair Foundation; authorized.

2-105. State Fair Foundation; authorized.

It is the intent of the Legislature that the Nebraska State Fair Board establish the State Fair Foundation as a nonprofit foundation operated exclusively as a corporation for charitable purposes as contemplated by sections 170(c)(2) and 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01, and organized and operated for the benefit of and to carry out the purposes of the board. The foundation may solicit, receive, hold, invest, and contribute funds and property for the use and benefit of the board in a manner consistent with the public good and primarily for capital expenditure and other needs not funded by other means.



2-106 - Repealed. Laws 2008, LB 1116, § 14.

2-106. Repealed. Laws 2008, LB 1116, § 14.



2-107 - State Fair Cash Fund; created; use; investment.

2-107. State Fair Cash Fund; created; use; investment.

The State Fair Cash Fund is created. The Tax Commissioner may use the fund to defray the cost of implementing the check-off program under section 77-27,119.05. The Nebraska State Fair shall use the fund to carry out the public-private partnerships established to enhance the work of the Nebraska State Fair. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-108 - Nebraska State Fair Support and Improvement Cash Fund; created; use; investment.

2-108. Nebraska State Fair Support and Improvement Cash Fund; created; use; investment.

The Nebraska State Fair Support and Improvement Cash Fund is created. The fund shall be maintained in the state accounting system as a cash fund. The State Treasurer shall credit to the fund the disbursement of state lottery proceeds designated for the Nebraska State Fair and matching funds from the most populous city within the county in which the state fair is located. The balance of any fund that is administratively created to receive lottery proceeds designated for the Nebraska State Fair and matching fund revenue prior to May 25, 2005, shall be transferred to the Nebraska State Fair Support and Improvement Cash Fund on such date. The Nebraska State Fair Support and Improvement Cash Fund shall be expended by the Nebraska State Fair Board to provide support for operating expenses and capital facility enhancements, including new construction and other capital improvements and other enhancements to and upon any exhibition facility utilized as the location of the Nebraska State Fair. Expenditures from the fund shall not be limited to the amount appropriated. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-109 - Report regarding lottery revenue.

2-109. Report regarding lottery revenue.

The Department of Revenue shall, at the conclusion of each calendar quarter, provide to the most populous city within the county in which the Nebraska State Fair is held written notification of the amount estimated by the department to equal ten percent of the lottery revenue collected during the calendar quarter to be transferred to the Nebraska State Fair Support and Improvement Cash Fund. If the state fair is scheduled to be held in a different county from that in which the most recent state fair was held, the written notification required by this section shall be made to the most populous city within the county in which the state fair is scheduled to be held beginning with the written notification made at the conclusion of the first calendar quarter during the calendar year in which the state fair is held or scheduled to be held in such county. The department shall provide a copy of the written notification to the Department of Administrative Services.



2-110 - Matching fund requirements.

2-110. Matching fund requirements.

The most populous city within the county in which the Nebraska State Fair is held or scheduled to be held that calendar year shall remit quarterly payments to the State Treasurer in amounts equal to the matching fund requirement established by the Department of Revenue under section 2-109. The State Treasurer shall credit the matching funds to the Nebraska State Fair Support and Improvement Cash Fund. The city shall provide written notification to the Department of Administrative Services regarding its compliance with the matching fund requirement. Upon verification by the Department of Administrative Services that a quarterly transfer of lottery proceeds to the Nebraska State Fair Support and Improvement Cash Fund has been executed and that the full amount of the matching funds requirement has been received from the city, the Department of Administrative Services shall authorize the expenditure of the fund by the Nebraska State Fair Board. Matching fund requirements shall not apply to investment income accruing to the fund and investment income may be expended by the board.



2-111 - Annual report.

2-111. Annual report.

The Nebraska State Fair Board shall, no later than November 1 of each year, provide an annual report to the Governor and the Legislature regarding the use of the Nebraska State Fair Support and Improvement Cash Fund. The report submitted to the Legislature shall be submitted electronically. The report shall include (1) a detailed listing of how the proceeds of the fund were expended in the prior fiscal year and (2) any distributions from the fund that remain unexpended and on deposit in Nebraska State Fair accounts.



2-112 - Nebraska State Fair Relocation Cash Fund; created; use; investment.

2-112. Nebraska State Fair Relocation Cash Fund; created; use; investment.

The Nebraska State Fair Relocation Cash Fund is created. The State Treasurer shall credit to the fund such money as is transferred to the fund by the Legislature or donated as gifts, bequests, or other contributions to such fund from public or private entities. The fund shall be expended by the Nebraska State Fair Board to provide funding to assist in the construction and improvement of capital facilities necessary to develop a location suitable for the operation of the Nebraska State Fair. Expenditures from the fund shall not be limited to the amount appropriated. The money in the fund shall not be subject to any fiscal year or biennium limitation requiring reappropriation of the unexpended balance at the end of the fiscal year or biennium. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-113 - Transfer of Nebraska State Fairgrounds; conditions; Nebraska State Fair relocated to city of Grand Island; Nebraska State Fair Board; duties.

2-113. Transfer of Nebraska State Fairgrounds; conditions; Nebraska State Fair relocated to city of Grand Island; Nebraska State Fair Board; duties.

(1) Upon completion of the conditions specified in subsection (2) of this section, the Director of Administrative Services shall, on or before December 31, 2009, transfer by warranty deed the site and tract of land in Lancaster County known as the Nebraska State Fairgrounds, to the Board of Regents of the University of Nebraska. Such transfer shall occur notwithstanding sections 72-811 to 72-818 or any other provision of law.

(2) The transfer described in subsection (1) of this section shall be contingent upon:

(a) Funds for the purpose of carrying out subsection (4) of section 2-101 having been provided by or on behalf of the University of Nebraska in a total amount of no less than twenty-one million five hundred thousand dollars in cash or legally binding commitments. Such funds may be provided over time, but they shall in cumulative increments equal at least seven million five hundred thousand dollars by October 1, 2008, fourteen million five hundred thousand dollars by February 1, 2009, and twenty-one million five hundred thousand dollars by July 1, 2009;

(b) The University of Nebraska providing a master plan and business plan to carry out the master plan for the Innovation Campus to the Department of Administrative Services and to the Clerk of the Legislature on or before December 1, 2009, and a commitment to provide on or before December 1 of each year thereafter an annual update of the master plan and business plan to the Clerk of the Legislature; and

(c) Funds for the purpose of carrying out subsection (4) of section 2-101 having been provided by or on behalf of the city of Grand Island in a total amount of no less than eight million five hundred thousand dollars in cash or legally binding commitments. Up to one million five hundred thousand dollars in cash or legally binding commitments provided by or on behalf of the city of Grand Island for the purpose of relocating and reconstructing recreational facilities displaced by the relocation of the Nebraska State Fair to Grand Island may be considered part of the eight-million-five-hundred-thousand-dollar contribution required by this subdivision. Such funds may be provided over time, but they shall in cumulative increments equal at least three million dollars by October 1, 2008, six million dollars by February 1, 2009, and eight million five hundred thousand dollars by July 1, 2009.

(3) The University of Nebraska and the city of Grand Island shall provide certification to the Department of Administrative Services on October 1, 2008, February 1, 2009, and July 1, 2009, of all funds provided to carry out subsection (4) of section 2-101. All amounts as certified in subdivisions (2)(a) and (c) of this section shall be held and expended as determined by agreement between the Hall County Livestock Improvement Association and the Nebraska State Fair Board.

(4)(a) The Nebraska State Fair shall be relocated to the city of Grand Island pursuant to subsection (4) of section 2-101 contingent upon completion of the conditions specified in subdivisions (2)(a) and (c) of this section.

(b) The Nebraska State Fair Board shall be responsible for any remaining costs associated with site improvements for relocating the Nebraska State Fair, not to exceed seven million dollars.

(c) On or before December 31, 2009, the Nebraska State Fair Board shall provide written release or other written instrument acceptable to the State Building Administrator in consultation with the President of the University of Nebraska in connection with the transfer of the Nebraska State Fairgrounds to the Board of Regents.



2-114 - Repealed. Laws 1984, LB 641, § 1.

2-114. Repealed. Laws 1984, LB 641, § 1.



2-115 - Repealed. Laws 2002, LB 1236, § 23.

2-115. Repealed. Laws 2002, LB 1236, § 23.



2-116 - Repealed. Laws 2002, LB 1236, § 23.

2-116. Repealed. Laws 2002, LB 1236, § 23.



2-117 - Repealed. Laws 2002, LB 1236, § 23.

2-117. Repealed. Laws 2002, LB 1236, § 23.



2-118 - Repealed. Laws 2002, LB 1236, § 23.

2-118. Repealed. Laws 2002, LB 1236, § 23.



2-119 - Repealed. Laws 1983, LB 1, § 1.

2-119. Repealed. Laws 1983, LB 1, § 1.



2-120 - Repealed. Laws 1983, LB 1, § 1.

2-120. Repealed. Laws 1983, LB 1, § 1.



2-121 - Repealed. Laws 1983, LB 1, § 1.

2-121. Repealed. Laws 1983, LB 1, § 1.



2-122 - Repealed. Laws 1983, LB 1, § 1.

2-122. Repealed. Laws 1983, LB 1, § 1.



2-123 - Repealed. Laws 1983, LB 1, § 1.

2-123. Repealed. Laws 1983, LB 1, § 1.



2-124 - Repealed. Laws 1983, LB 1, § 1.

2-124. Repealed. Laws 1983, LB 1, § 1.



2-125 - Repealed. Laws 2002, LB 1236, § 23.

2-125. Repealed. Laws 2002, LB 1236, § 23.



2-126 - Repealed. Laws 2002, LB 1236, § 23.

2-126. Repealed. Laws 2002, LB 1236, § 23.



2-127 - Repealed. Laws 2002, LB 1236, § 23.

2-127. Repealed. Laws 2002, LB 1236, § 23.



2-128 - Repealed. Laws 2002, LB 1236, § 23.

2-128. Repealed. Laws 2002, LB 1236, § 23.



2-129 - Repealed. Laws 1983, LB 1, § 1.

2-129. Repealed. Laws 1983, LB 1, § 1.



2-130 - Repealed. Laws 1983, LB 1, § 1.

2-130. Repealed. Laws 1983, LB 1, § 1.



2-131 - Repealed. Laws 2009, LB 224, § 10.

2-131. Repealed. Laws 2009, LB 224, § 10.



2-201 - Repealed. Laws 1997, LB 469, § 35.

2-201. Repealed. Laws 1997, LB 469, § 35.



2-202 - Transferred to section 2-258.

2-202. Transferred to section 2-258.



2-203 - Repealed. Laws 1997, LB 469, § 35.

2-203. Repealed. Laws 1997, LB 469, § 35.



2-203.01 - Transferred to section 2-257.

2-203.01. Transferred to section 2-257.



2-203.02 - Repealed. Laws 1997, LB 469, § 35.

2-203.02. Repealed. Laws 1997, LB 469, § 35.



2-203.03 - Repealed. Laws 1997, LB 469, § 35.

2-203.03. Repealed. Laws 1997, LB 469, § 35.



2-203.04 - Repealed. Laws 1997, LB 469, § 35.

2-203.04. Repealed. Laws 1997, LB 469, § 35.



2-203.05 - Repealed. Laws 1997, LB 469, § 35.

2-203.05. Repealed. Laws 1997, LB 469, § 35.



2-203.06 - Transferred to section 2-259.

2-203.06. Transferred to section 2-259.



2-204 - Transferred to section 2-260.

2-204. Transferred to section 2-260.



2-205 - Repealed. Laws 1997, LB 469, § 35.

2-205. Repealed. Laws 1997, LB 469, § 35.



2-206 - Transferred to section 2-261.

2-206. Transferred to section 2-261.



2-207 - Transferred to section 2-262.

2-207. Transferred to section 2-262.



2-208 - Repealed. Laws 1997, LB 469, § 35.

2-208. Repealed. Laws 1997, LB 469, § 35.



2-209 - Transferred to section 2-263.

2-209. Transferred to section 2-263.



2-210 - Transferred to section 2-264.

2-210. Transferred to section 2-264.



2-211 - Repealed. Laws 1997, LB 469, § 35.

2-211. Repealed. Laws 1997, LB 469, § 35.



2-212 - Repealed. Laws 1997, LB 469, § 35.

2-212. Repealed. Laws 1997, LB 469, § 35.



2-213 - Repealed. Laws 1997, LB 469, § 35.

2-213. Repealed. Laws 1997, LB 469, § 35.



2-214 - Repealed. Laws 1997, LB 469, § 35.

2-214. Repealed. Laws 1997, LB 469, § 35.



2-215 - Repealed. Laws 1997, LB 469, § 35.

2-215. Repealed. Laws 1997, LB 469, § 35.



2-216 - Repealed. Laws 1997, LB 469, § 35.

2-216. Repealed. Laws 1997, LB 469, § 35.



2-217 - Repealed. Laws 1997, LB 469, § 35.

2-217. Repealed. Laws 1997, LB 469, § 35.



2-218 - Repealed. Laws 1997, LB 469, § 35.

2-218. Repealed. Laws 1997, LB 469, § 35.



2-219 - State, district, and county fairs; prohibited activities; penalty; exceptions; sale of liquor, when.

2-219. State, district, and county fairs; prohibited activities; penalty; exceptions; sale of liquor, when.

No person shall be permitted to exhibit or conduct indecent shows or dances or to engage in any gambling or other games of chance or horseracing, either inside the enclosure where any state fair or district or county agricultural society fair is being held or within forty rods thereof, during the time of holding such fairs. Nothing in this section shall be construed to prohibit wagering on the results of horseraces by the parimutuel or certificate method when conducted by licensees within the racetrack enclosure at licensed horserace meetings, to prohibit the operation of bingo games as provided in the Nebraska Bingo Act, to prohibit the conduct of lotteries pursuant to the Nebraska County and City Lottery Act, to prohibit the conduct of lotteries or raffles pursuant to the Nebraska Lottery and Raffle Act or the Nebraska Small Lottery and Raffle Act, or to prohibit the sale of pickle cards pursuant to the Nebraska Pickle Card Lottery Act. Nothing in this section shall be construed to prohibit the sale of intoxicating liquors, wine, or beer by a person properly licensed pursuant to Chapter 53 on premises under the control of the Nebraska State Fair Board or any county agricultural society. Any person who violates this section shall be guilty of a Class V misdemeanor. The trial of speed of horses under direction of the society shall not be included in the term horseracing. Upon the filing of proof with the State Treasurer of a violation of this section inside the enclosure of such fair, the amount of money appropriated shall be withheld from any money appropriated for the ensuing year.

Amendment of this section in 1935 was made to show legislative intent that nothing therein should prohibit parimutuel wagering on horse races. State ex rel. Hunter v. The Araho, 137 Neb. 389, 289 N.W. 545 (1940).

Prior to amendment of Constitution of Nebraska in 1934, parimutuel system of betting on horse races was not authorized by this section. State ex rel. Sorensen v. Ak-Sar-Ben Exposition Co., 121 Neb. 248, 236 N.W. 736 (1931), affirming 118 Neb. 851, 226 N.W. 705 (1929).



2-220 - State, district, and county fairs; offenders; illegal devices; obstructions; penalties.

2-220. State, district, and county fairs; offenders; illegal devices; obstructions; penalties.

The president of any district or county agricultural society, a marshal, or any police officer appointed by the Nebraska State Fair Board shall be empowered to arrest, or cause to be arrested, any person or persons engaged in violating section 2-219. He or she may seize, or cause to be seized, all intoxicating liquors, wine, or beer, of any kind, with the vessels containing the same, and all tools or other implements used in any gambling or other game of chance, and may remove, or cause to be removed, all shows, swings, booths, tents, carriages, wagons, vessels, boats, or any other nuisance that may obstruct, or cause to be obstructed, by collecting persons around or otherwise, any thoroughfare leading to the enclosure in which such fair is being held. Any person owning or occupying any of such causes of obstruction, who may refuse or fail to remove such obstruction or nuisance when ordered to do so by the president or officer, shall be guilty of a Class V misdemeanor.



2-220.01 - State and county fairs; carnival companies, booking agencies, and shows; contracts; security required.

2-220.01. State and county fairs; carnival companies, booking agencies, and shows; contracts; security required.

All carnival companies, booking agencies, or shows that enter into any contract with the Nebraska State Fair Board, any county agricultural society, or any county fair board may be required, within thirty days after the execution of the contract, to either deposit cash or a certified check payable to the State of Nebraska, the county agricultural society, or the county fair board, as appropriate, or execute and file with the chairperson of the Nebraska State Fair Board, the county agricultural society, or the county fair board, as appropriate, a good and sufficient bond with a corporate surety. The Nebraska State Fair Board, the county agricultural society, or the county fair board, as appropriate, shall determine the amount of the deposit or bond required. Such security shall run to the State of Nebraska, the county agricultural society, or the county fair board, as appropriate, on the condition that the carnival company, booking agency, or show will faithfully perform any contract entered into by it during a period of one year from the date of execution of the contract and shall, at the time of the filing of the cash, certified check, or bond, file a sworn statement giving the names and addresses of the owners of the carnival company, booking agency, or show. Further cash, certified check, or bond shall not be required on signing any subsequent contract during the year such bond is in force.



2-220.02 - State and county fairs; carnival companies, booking agencies, and shows; security; action for damages.

2-220.02. State and county fairs; carnival companies, booking agencies, and shows; security; action for damages.

The Nebraska State Fair Board, county agricultural society, or county fair board may bring suit upon the deposit or bond required by section 2-220.01 in the county where such contract was to have been performed to recover any damages sustained by reason of breach of contract or failure to carry out the terms thereof.



2-220.03 - State and county fairs; carnival companies, booking agencies, and shows; security; failure to execute and file; violation; penalty.

2-220.03. State and county fairs; carnival companies, booking agencies, and shows; security; failure to execute and file; violation; penalty.

Each officer, owner, or manager of any carnival company, booking agency, or show who willfully fails to cause cash, certified check, or bond to be executed and filed as required by section 2-220.01, or who willfully fails to cause the receipt or certificate to be filed as provided by section 2-220.01, shall be guilty of a Class IV misdemeanor.



2-220.04 - State and county fairs; carnival companies, booking agencies, and shows; cash deposit; certified check; return; when.

2-220.04. State and county fairs; carnival companies, booking agencies, and shows; cash deposit; certified check; return; when.

If cash or certified check is deposited with the Nebraska State Fair Board, a county agricultural society, or a county fair board under section 2-220.01, such deposit shall be returned to the person or company making the deposit within sixty days after the completion of the last performance of the contract unless a written, signed, and verified complaint has been filed within such time.



2-221 - County fairs; county powers.

2-221. County fairs; county powers.

Counties in the State of Nebraska are hereby authorized to establish and maintain county fair boards, to purchase, hold, and improve real estate for the purpose of holding county fairs, to convey the same, to levy and collect taxes for such purposes, and to do all other things necessary for the proper management of such county fairs. Property acquired for such purpose by an elected county fair board shall be held in the name of the (name of county) County Fair.

A county which has not accepted in the manner prescribed statute authorizing it to establish and maintain county fair is without authority to levy taxes therefor. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

Under this section, counties may establish and maintain county fairs by going through certain procedure and by vote of the people as provided in subsequent sections. Wilson v. Thayer County Agricultural Society, 115 Neb. 579, 213 N.W. 966 (1927), 52 A.L.R. 1393 (1927).



2-221.01 - County fairs; joint fairs; permitted.

2-221.01. County fairs; joint fairs; permitted.

The boards of county agricultural societies and county fair boards of two or more adjoining counties may hold joint fairs at one location. Such authority shall not disturb their right to purchase, hold, and improve real estate for that purpose, to convey the same, to levy and collect taxes for such purposes, and to do all things necessary for the proper management of such joint county fairs.



2-222 - County fair; election to establish.

2-222. County fair; election to establish.

Any county may accept the provisions of and proceed under sections 2-221 to 2-231 by resolution duly adopted by the county board. The resolution shall indicate whether the membership of the county fair board to be established under such sections would be elected or appointed pursuant to section 2-224. If, after the adoption of a resolution for such purpose, fifteen percent of the registered voters of the county file with the county board a petition requesting that the acceptance of the provisions of such sections be submitted to the voters of the county, the county board shall submit the same to a vote of the people in like manner as the question of voting courthouse bonds may be submitted. During the time such question is pending for the vote of the people, no further proceedings shall be had for the establishment of a county fair board. If ten percent of the registered voters of the county file a petition with the county board asking that the question of the acceptance of the provisions of such sections and specifying whether the membership of the county fair board to be established under such sections would be elected or appointed pursuant to section 2-224 be submitted to a vote of the people, the county board shall submit such question to the voters in like manner as the question of voting courthouse bonds may be submitted. If a majority of the votes cast upon the question are in favor of such proposition, the county board shall immediately proceed to establish a county fair board.

Under this section, two methods are provided by which a county may accept the provisions of the County Fair Act, and when proceeding under the second method, publication of notice required herein is mandatory. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).



2-223 - County fair; bonds; special tax.

2-223. County fair; bonds; special tax.

In any county accepting the provisions of sections 2-221 to 2-231, an elected county fair board or the county board for an appointed county fair board may propose the issuance of bonds or levy a special tax for the purchase and improvement of real estate for county fair purposes in like manner as for the building of a courthouse.

Levy of special tax under this section cannot be made where county is not authorized to carry on a county fair. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).



2-224 - County fair board; membership.

2-224. County fair board; membership.

(1) If the membership of the county fair board to be established under sections 2-221 to 2-231 is to be appointed, the county board shall appoint from the residents of the county a county fair board, consisting of nine members who shall in the first instance be appointed as follows: Three for a term of one year, three for a term of two years, and three for a term of three years. Thereafter there shall be appointed each year three members for a term of three years. Vacancies occurring upon such board shall be filled by the county board. No person while a member of the county board shall be a member of the county fair board, nor shall more than two members of the county fair board be residents of the same township, precinct, or incorporated city or village at the time of appointment. An appointed county fair board is a division of the county.

(2)(a) If the membership of the county fair board to be established under sections 2-221 to 2-231 is to be elected, the procedures of this subsection shall be followed.

(b) The county board shall by resolution provide for the election of a nine-member county fair board at a public meeting. The resolution shall designate a time and place for the meeting and shall provide for a notice of the meeting to be published twice in a newspaper of general circulation in the county, the last publication to appear at least five days prior to the meeting. The notice shall be addressed to all registered voters of the county. The registered voters present at the meeting shall elect by majority vote persons who reside in the county as members of the county fair board. The election commissioner or county clerk shall administer the initial election.

(c) At the first meeting of the county fair board, the member receiving the highest number of votes shall preside until officers have been selected as provided in section 2-225. The three persons receiving the highest number of votes shall serve for terms of three years. The three persons receiving the next highest number of votes shall serve for terms of two years. The three persons receiving the next highest number of votes shall serve for terms of one year. As the terms expire, their successors shall be elected for three-year terms at an annual meeting of the registered voters of the county held for that purpose and shall hold office until their successors have been elected.

(d) The county fair board may increase its membership by up to six additional members after the initial election and organization by adoption of a resolution stating the number of additional members and designating the applicable election cycles. The new members shall be elected for three-year terms beginning as provided in the resolution.

(e) If any person offering to vote at any meeting is challenged as unqualified by any voter of such county, the person administering the election or presiding at the meeting shall explain to the person challenged the qualifications of a registered voter. If such person states that he or she is qualified and the challenge is not withdrawn, the person shall take an oath, reduced to writing, in substance as follows: "I do solemnly swear (or affirm) that I am a citizen of the United States, that I am of the constitutionally prescribed age of an elector or upwards, that I am domiciled in this county, and that I am registered to vote in this county, so help me God." Every person taking such oath and signing his or her name to it shall be permitted to vote on all questions proposed at the meeting.

(f) Notice of the annual meeting shall be published once in a newspaper of general circulation in the county, such publication to appear at least five days prior to the meeting. A vacancy occurring due to resignation, death, or removal of a member because of malfeasance or nonfeasance shall be elected by the remaining board members for the unexpired term.

(g) An elected county fair board constitutes a body politic and corporate and is a political subdivision of the state.



2-225 - County fair board; officers; employees.

2-225. County fair board; officers; employees.

The county fair board shall select a president, vice president, and treasurer from its own number. The county fair board shall select a county fair secretary who may be a member of the county fair board or may be selected from among other persons. The county fair board may employ such persons as it deems necessary for the proper management of the fair and shall have complete charge and supervision of the real estate and other property. All actions of an elected county fair board shall be taken in the name of the (name of county) County Fair. Actions by an appointed county fair board shall be taken in the name of the county.



2-226 - County fair board; expenses of members; compensation of secretary.

2-226. County fair board; expenses of members; compensation of secretary.

The members of the county fair board, other than the secretary if he or she is selected from the board members, shall receive no pay for their services but shall be paid all necessary expenses. The secretary shall receive such salary payable at such times as the county fair board may provide.



2-227 - County fair board; rules and regulations; fair management; duties.

2-227. County fair board; rules and regulations; fair management; duties.

The county fair board may adopt from time to time, and when adopted shall publish, such bylaws, rules and regulations as it may deem necessary, and shall publish a premium list, and shall do all things necessary and proper for the successful management of the fair.



2-228 - County fair board; report.

2-228. County fair board; report.

If the county fair board is appointed by the county board, the county fair board shall report in writing to the county board as directed by the county board showing a complete statement and report of its actions. The report shall be kept in the office of the county clerk and shall be open to public inspection.



2-229 - County fair; tax levy; amount; collection; budget statement.

2-229. County fair; tax levy; amount; collection; budget statement.

(1) During the month of November each year, each appointed county fair board shall prepare and submit to the county board an estimate, itemized as far as possible, of the amount of money which is necessary to be collected by taxation for the support and management of the fair for the ensuing year. The county board may, subject to section 77-3442, levy such amount of taxes as may be necessary but not to exceed the amount actually required for county fair purposes, including capital construction on and renovation, repair, improvement, and maintenance of county fairgrounds. Such tax shall be levied and collected in like manner as general taxes for the county.

(2) Each elected county fair board shall annually prepare a budget statement setting forth the amount of money necessary for the operation of the county fair board. On or before August 1, the president and the secretary of the board shall certify the amount of tax to be levied upon all the taxable property within the county for the operation of the county fair board for the ensuing year subject to allocation under section 77-3443. The tax shall be assessed, levied, and collected as other county taxes. The proceeds of such tax shall be paid by the county treasurer to the treasurer of the county fair board. The county fair board may act to exceed the allocation provided by the county board under section 77-3444, but if the county fair board acts to exceed the allocation, the total levy shall not exceed three and one-half cents per one hundred dollars of valuation.



2-229.01 - County fair; additional tax levy; amount.

2-229.01. County fair; additional tax levy; amount.

Pursuant to a request by an elected county fair board, the county board of any county may levy an additional levy of three and five-tenths cents on each one hundred dollars of taxable valuation, or any part thereof, for the purpose of capital construction on and renovation, repair, improvement, and maintenance of the county fairgrounds, over and above the operational tax levy authorized in section 2-229. Such levy shall not exceed the amount actually required for such work. In counties having a population of more than sixty thousand inhabitants but not more than three hundred fifty thousand inhabitants and also containing a city of the primary class, such additional levy or any part thereof may be levied for the purpose of capital construction on and renovation, repair, improvement, and maintenance of the county fairgrounds. The additional levy shall be subject to section 77-3443.



2-230 - County fair; county aid; restriction.

2-230. County fair; county aid; restriction.

Whenever any county shall have established a county fair under the provisions of sections 2-221 to 2-231, no money shall be paid by the county to any other society or association maintaining a fair within the county.



2-231 - County fair board; claims filed with county board; payment.

2-231. County fair board; claims filed with county board; payment.

Each appointed county fair board shall cause to be filed with the county board from time to time all claims to be paid from money raised by taxation, and such claims shall be allowed and paid in like manner as general claims against the county.



2-232 - County fair; dissolution; sale of property.

2-232. County fair; dissolution; sale of property.

Any county in this state which has established a county fair board pursuant to sections 2-221 to 2-231, or which has taken any steps or made any expenditures or investments to establish and maintain a county fair under the terms and provisions of such sections, may dissolve such county fair board and may dispose in whole or in part of the property, real and personal, purchased by the county or county fair board for the purpose of such county fair.



2-233 - County fair; dissolution; procedure.

2-233. County fair; dissolution; procedure.

Whenever it is deemed expedient to dissolve any county fair board established in any county with less than one hundred twenty-five thousand people in this state under sections 2-221 to 2-231 as determined by (1) the county board upon its own motion in counties with appointed county fair boards, (2) the county fair board upon its own motion in counties with elected county fair boards, or (3) petition of not less than twenty-five percent of the registered voters of the county as shown by the list of registered voters of the last general election, the county board shall submit to the people of the county, to be voted upon at a general or special election called by the county board for that purpose, a proposition to dissolve such county fair board. The question of dissolving any such county fair shall not be submitted until the expiration of three years after the vote to establish such fair has been taken.



2-234 - County fair; dissolution; submission to voters.

2-234. County fair; dissolution; submission to voters.

The manner of submitting such proposition shall be governed by the provisions of section 23-126.



2-235 - County fair; dissolution; duty of county board.

2-235. County fair; dissolution; duty of county board.

(1) Upon being satisfied that sections 2-232 to 2-234 have been substantially complied with and that sixty percent of all the votes cast on the proposition are in favor of the dissolution, the county board shall cause such proposition and all the proceedings had thereon to be entered upon the records of the county board and shall notify the county fair board of the results of the election.

(2) Upon receiving such notice, an elected county fair board shall transfer by deed all real property and by bill of sale all personal property to the county for disposition pursuant to section 2-236.



2-236 - County fair; dissolution; disposition of property.

2-236. County fair; dissolution; disposition of property.

Upon the dissolution of such appointed county fair board, all the property, both real and personal, which had been purchased by such county or county fair board or transferred to the county board under subsection (2) of section 2-235 for such county fair purposes may be sold or disposed of by the county board in whole or in part and from time to time in the same manner as other properties of the county may lawfully be sold or disposed of. If any of such property is appropriate for any other lawful use or purpose of such county, such property may be held for or transferred to the county.



2-237 - County fair; dissolution; final report.

2-237. County fair; dissolution; final report.

Upon the dissolution of any such county fair board in the manner provided in sections 2-232 to 2-236, the county fair board in such county shall cease to exist as an official body of such county, except for the purpose of making its final report and accounting and returning its records. An appointed county fair board shall make its report and accounting and return its records to the county board. An elected county fair board shall publish its final report and accounting one time in a newspaper of general circulation in the county and shall file such report and accounting and its records with the county clerk for inspection by the public.



2-237.01 - Reformation; procedure.

2-237.01. Reformation; procedure.

(1) An elected county fair board may be dissolved and reformed as either a county agricultural society or an appointed county fair board as provided in this section. An appointed county fair board may be dissolved and reformed as either a county agricultural society or an elected county fair board as provided in this section.

(2) An elected county fair board may by resolution request the county board to place the question of reformation of the county fair board before the registered voters of the county. The county board may on its own resolution place the question of reformation of an appointed county fair board before the registered voters of the county.

(3) Upon the adoption of a resolution under subsection (2) of this section, the county board shall call a general or special election on the question of reformation. If a majority of those voting on the question vote for reformation, the county board or the county fair board shall proceed with the statutory requirements to form the new entity.

(4) Any contract, action, rule, regulation, resolution, or other matter made, done, or performed by and within the scope of the previous board's authority shall remain in force and effect. Any real or personal property, rights, or credits and any duty, debt, or liability of the previous board shall automatically transfer to the new entity on the date of the entity's first meeting. Upon such transfer, the previous board shall automatically be dissolved. The previous board shall file notice of transfers and dissolutions with the register of deeds.



2-238 - County fair board; compliance with Open Meetings Act and Records Management Act.

2-238. County fair board; compliance with Open Meetings Act and Records Management Act.

County fair boards established under sections 2-221 to 2-231 shall comply with the Open Meetings Act and the Records Management Act.



2-239 - County fair board; budget; requirements.

2-239. County fair board; budget; requirements.

(1) The budget of each appointed county fair board shall be subject to annual review, audit, and approval by the county board of the county in which such fair board is located.

(2) The budget of each elected county fair board shall be subject to the Nebraska Budget Act.



2-240 - County fair board; internal election; proxy vote prohibited.

2-240. County fair board; internal election; proxy vote prohibited.

The vote of a member of a county fair board for any election held within such board shall be cast by the member personally and shall not be cast by a proxy vote.



2-241 - Transferred to section 2-267.

2-241. Transferred to section 2-267.



2-242 - Transferred to section 2-268.

2-242. Transferred to section 2-268.



2-243 - Transferred to section 2-269.

2-243. Transferred to section 2-269.



2-244 - Transferred to section 2-270.

2-244. Transferred to section 2-270.



2-245 - Transferred to section 2-271.

2-245. Transferred to section 2-271.



2-246 - Repealed. Laws 1997, LB 469, § 35.

2-246. Repealed. Laws 1997, LB 469, § 35.



2-247 - Repealed. Laws 1997, LB 469, § 35.

2-247. Repealed. Laws 1997, LB 469, § 35.



2-248 - Transferred to section 2-272.

2-248. Transferred to section 2-272.



2-249 - Transferred to section 2-273.

2-249. Transferred to section 2-273.



2-250 - Act, how cited.

2-250. Act, how cited.

Sections 2-250 to 2-273 shall be known and may be cited as the County Agricultural Society Act.



2-251 - County agricultural societies; compliance with act required.

2-251. County agricultural societies; compliance with act required.

All county agricultural societies existing, organized, or reinstated on or after January 1, 1998, shall comply with the County Agricultural Society Act and shall annually offer and award premiums and perform such other acts which such society deems will be for the improvement of agriculture, industry, homes, and communities of the state. For purposes of the act, county agricultural society means all county agricultural societies existing, organized, or reinstated on or after January 1, 1998.



2-252 - Formation; constitution; bylaws.

2-252. Formation; constitution; bylaws.

A county agricultural society shall adopt a constitution and bylaws and may, upon approval of its board of directors, file articles of incorporation with the Secretary of State pursuant to the Nebraska Nonprofit Corporation Act. Any agricultural society forming itself as a nonprofit corporation shall incorporate as a public benefit corporation as defined in section 21-1914.



2-253 - Annual meeting; notice; voting.

2-253. Annual meeting; notice; voting.

A county agricultural society shall hold an annual meeting open to all registered voters of the county for the purpose of electing a board of directors and conducting any other business of the county agricultural society. Only registered voters of the county are eligible to participate and vote at the annual meeting of the county agricultural society. The board of directors of the county agricultural society shall give notice of the annual meeting in a newspaper of general circulation within the county once at least five days before the scheduled annual meeting. The notice shall state the time and place of the annual meeting and that all registered voters of the county are eligible to participate and vote at the annual meeting. The vote for any election held in connection with the county agricultural society shall be cast personally and not by proxy vote. At the annual meeting of the county agricultural society, all questions upon motions made at the annual meeting shall be determined by a majority of the registered voters voting and the presiding officer shall ascertain and declare the result of the votes upon each question. If the result of a vote is questioned, the presiding officer shall make the vote certain by recount. If any person offering to vote at the annual meeting is challenged as an unqualified voter, the presiding officer shall explain to the person challenged the qualifications of a registered voter. If such person states that he or she is qualified and the challenge is not withdrawn, the person shall take an oath, reduced to writing, in substance as follows: "I do solemnly swear (or affirm) that I am a citizen of the United States, that I am of the constitutionally prescribed age of an elector or upwards, that I am domiciled in this county, and that I am registered to vote in this county, so help me God." Every person taking such oath and signing his or her name to it shall be permitted to vote on all questions proposed at the meeting.



2-254 - Organization of county agricultural society; petition.

2-254. Organization of county agricultural society; petition.

Subject to sections 2-267 to 2-273, the registered voters of a county may petition the county board to organize a county agricultural society in a county where a county agricultural society has not already been organized. The petition shall be signed by registered voters of the county equal in number to fifteen percent of the whole number of registered voters of the county who cast votes for Governor at the statewide general election next preceding the submission of the petition to the county board. The petition shall be in the form required by section 32-628 and the Secretary of State shall provide such forms upon request.



2-255 - Petition; signature verification; organizational meeting; notice.

2-255. Petition; signature verification; organizational meeting; notice.

Upon receipt of a petition to create a county agricultural society, the county board shall have the signatures verified by the election commissioner or county clerk pursuant to section 32-631. The election commissioner or county clerk shall return the verified petition within fifteen days after receipt of the petition from the county board. If the number of signatures required under section 2-254 are verified, the county board shall declare the petition approved at the next regularly scheduled meeting following the submission of the petition by the petitioners to the county board. If the petition is approved, the county board shall schedule an organizational meeting for the county agricultural society and shall give notice of the organizational meeting in a newspaper of general circulation within the county once each week for three weeks before the scheduled organizational meeting. The notice shall state the time and place of the organizational meeting and that all registered voters of the county are eligible to participate and vote at the organizational meeting. At the organizational meeting, the registered voters present shall, by majority vote, (1) determine the size of the board of directors for the county agricultural society, an odd number not less than five and not larger than nineteen, and (2) elect the board members.



2-256 - Board of directors; officers; members.

2-256. Board of directors; officers; members.

(1) The board of directors shall annually elect from its membership a chairperson and such other officers as may be necessary. The term of office for members of the board shall be for three years, except that the term of the members of the board first taking office shall be for one, two, or three years as determined by lot.

(2) The bylaws adopted by a county agricultural society shall state whether the board of directors of the county agricultural society will nominate candidates for membership on the board from districts or from the county at large. The members of the board shall be elected by the registered voters of the entire county whether the candidates are nominated from districts or from the county at large. If nominating districts are used, the board of directors shall divide the county into districts of substantially equal population. Such districts shall be consecutively numbered. The boundaries and numbering of such districts shall be designated at least three months prior to the annual meeting.

(3) If the county agricultural society replaces an existing county fair board as provided in section 2-237.01, the county fair board shall remain in existence until the county agricultural society has its first annual meeting. After the first annual meeting of the county agricultural society, any existing county fair board shall cease to exist.



2-257 - Tax levy.

2-257. Tax levy.

(1) The county board may, at the time other levies and assessments for taxation are made and subject to section 77-3443, levy a tax upon all of the taxable property within the county for the operation of the county agricultural society. The tax shall be assessed, levied, and collected as other county taxes. The proceeds of such tax shall be paid by the county treasurer to the treasurer of the board of directors of such county agricultural society on or before the fifteenth day of each month or more frequently as provided in section 77-1759.

(2) The county agricultural society may act to exceed the allocation provided by the county board under section 77-3444, but if the county agricultural society acts to exceed the allocation, the total levy shall not exceed three and one-half cents per one hundred dollars of valuation.



2-258 - Use of tax money.

2-258. Use of tax money.

The money raised by the operational tax levy authorized in section 2-257 shall be used for the purpose of paying premiums and for permanent improvements for such fair, for the purpose of purchasing the necessary fair supplies, advertising, and the paying of necessary labor in connection therewith, and for other necessary expenses for the operation of the fair. In the county in which the Nebraska State Fair is located, the money so raised may be used for permanent improvements on the state and county fairgrounds or for leasing, contracting for, or in any manner acquiring use of fairground facilities for such fairs.



2-259 - County fairgrounds; additional tax levy.

2-259. County fairgrounds; additional tax levy.

Pursuant to a request by a county agricultural society, the county board of any county may levy an additional levy of three and five-tenths cents on each one hundred dollars of taxable valuation, or any part thereof, for the purpose of acquiring an interest in real property to comprise a portion or all of the county fairgrounds or for the purpose of capital construction on and renovation, repair, improvement, and maintenance of the county fairgrounds, over and above the operational tax levy authorized in section 2-257. Such levy shall not exceed the amount actually required for such acquisition or work and shall be subject to section 77-3443.



2-260 - Failure to hold fair; effect.

2-260. Failure to hold fair; effect.

If an existing county agricultural society fails to hold a fair for at least three successive days, no money so levied for that year shall be paid to the use of such levy, but the same shall be paid into the general fund of the county and expended as other funds therein. Such money shall be paid by the county treasurer to the board of directors of such county agricultural society only after a sworn statement has been filed with the county clerk of such county, which statement shall be signed by the chairperson of the county agricultural society and shall set out when and where such county fair is to be held.



2-261 - County agricultural society; budget; meetings; records.

2-261. County agricultural society; budget; meetings; records.

(1) County agricultural societies are subject to the Nebraska Budget Act. County agricultural societies shall comply with the Open Meetings Act and the Records Management Act.

(2) The budget of each county agricultural society is subject to annual review, audit, and approval by the county board of the county in which such society is located.

Nebraska State Board of Agriculture is still authorized to adopt rules and regulations which county agricultural societies must comply with and obey to entitle them to financial support from county board. State ex rel. Otoe County Agr. Assn. v. Wallen, 117 Neb. 397, 220 N.W. 688 (1928).



2-262 - County agricultural society; right of eminent domain; procedure.

2-262. County agricultural society; right of eminent domain; procedure.

Each county agricultural society may acquire, take, hold, and appropriate so much real estate as may be necessary for the purpose of holding county fairs. No appropriation of private property for the use of such society shall be made until full and just compensation therefor be first made to the owner thereof, and not more than forty acres shall be taken without the consent of the owner. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Section quoted in tracing history of act. Owen v. Main, 92 Neb. 258, 138 N.W. 154 (1912).



2-263 - County agricultural society; neglect of duties; cease to exist; effect.

2-263. County agricultural society; neglect of duties; cease to exist; effect.

In all cases when county agricultural societies neglect for two years to hold a county fair or cease to exist, in any county where payments have been made for real estate or improvements upon such real estate for the use of a county agricultural society, then all such real estate and improvements shall vest in fee simple in the county, and the district court of the county, upon proof thereof, shall, upon petition of the county board, make a proper decree vesting the title of such property in the county.

Upon dissolution of society under this section, only the real estate purchased and improvements made by money paid out of county treasury vest in the county. Owen v. Main, 92 Neb. 258, 138 N.W. 154 (1912).



2-264 - County agricultural society; powers relating to real estate.

2-264. County agricultural society; powers relating to real estate.

A county agricultural society may exchange its real estate and improvements for other real estate or to sell its real estate for the purpose of acquiring other real estate for fairgrounds, and may make, execute, deliver, and accept all proper or necessary conveyances in and about such exchange, sale, or purchase, and the right of the county in the original grounds and improvements as provided for in section 2-263 shall extend to the real estate derived from exchange or purchase.

A county agricultural society may purchase real estate and improve the same. The payment of the purchase price may be secured by mortgage or deed of trust.



2-265 - County agricultural society; dissolution; procedure.

2-265. County agricultural society; dissolution; procedure.

(1) To dissolve a county agricultural society established or sought to be established under the County Agricultural Society Act, the county board shall, upon petition of not less than fifteen percent of the registered voters of the county as shown by the poll books of the last previous general election, submit to the people of the county to be voted upon at a general or special election called by the county board for that purpose, a proposition to dissolve such county agricultural society. Such proposition shall be submitted as provided in section 23-126.

(2) If a majority of all the votes cast on the proposition are in favor of the dissolution, the county board shall cause the record of such proposition and all the proceedings thereon to be entered upon the records of the county agricultural society and shall make an order that such county agricultural society is dissolved.



2-266 - County agricultural society; dissolution; effect.

2-266. County agricultural society; dissolution; effect.

Upon the dissolution and the abandonment under section 2-265:

(1) All the real and personal property which has been purchased for or by the county agricultural society may be sold or disposed of by the county board in whole or in part and from time to time in the same manner as other properties of the county may lawfully be sold or disposed of. If any of such property is appropriate or available for any other lawful use or purpose of such county, the county board may appropriate, use, and apply any of such property to any such other lawful use or purpose; and

(2) Such county agricultural society shall cease to exist as an official body of such county except for the purpose of making its final report and accounting and returning its records to the county board.



2-266.01 - County agricultural society; dissolution; reformation; procedure.

2-266.01. County agricultural society; dissolution; reformation; procedure.

(1) A county agricultural society may be dissolved and reformed as either an elected or appointed county fair board as provided in this section in addition to any other procedure for dissolution provided by law.

(2) A county agricultural society board may by resolution request the county board to place the question of reformation of the society before the registered voters of the county.

(3) Upon the adoption of a resolution under subsection (2) of this section, the county board shall place the question of reformation on the ballot at any primary, general, or special election. If a majority of those voting on the question vote for reformation, the county board shall proceed with the statutory requirements to form the new entity.

(4) Any contract, action, rule, regulation, resolution, or other matter made, done, or performed by and within the scope of the county agricultural society's authority shall remain in force and effect. Any real or personal property, rights, or credits and any duty, debt, or liability of the society shall automatically transfer to the new entity on the date of the entity's first meeting. Upon such transfer, the society shall automatically be dissolved. The county agricultural society shall file the notice of transfers and dissolutions with the register of deeds.



2-267 - County agricultural society; reinstatement authorized.

2-267. County agricultural society; reinstatement authorized.

A county agricultural society operating or organized under the County Agricultural Society Act, which has become inoperative because of neglect in the discharge of its duties devolved upon it by law, or for any other reason, may at any time procure an extension, restoration, renewal, or revival of its corporate existence, together with all the rights, franchises, privileges, and immunities and subject to all of its duties, debts, and liabilities which had been secured or imposed by its original articles of incorporation and its amendments, by filing with the Secretary of State a certificate of its last acting president and secretary or treasurer, chairperson and other officers, or officers elected or appointed as provided in section 2-271.



2-268 - County agricultural society; reinstatement; certificate; contents; filing.

2-268. County agricultural society; reinstatement; certificate; contents; filing.

The certificate filed pursuant to section 2-267 shall set forth (1) the name of the county agricultural society, which name shall be the existing name of the society or the name it bore when its corporate existence expired, except as otherwise provided in sections 2-267 to 2-271, (2) whether the renewal, restoration, or revival is to be perpetual and if not the time for which the renewal, restoration, or revival is to continue, (3) that the society desiring to be renewed or revived and so renewing or reviving its corporate existence was duly organized under the laws of the State of Nebraska, and (4) the date when the society became inoperative and that this certificate for renewal or revival is filed by authority of those who were directors or managers of the society at the time its corporate existence expired or who were elected or appointed directors of the society as provided in section 2-271. A copy of the certificate, certified by the Secretary of State, shall be recorded in the office of the clerk in and for the county in which the original articles of incorporation of the society are recorded. Upon filing and recording the original of the certificate of revival in the office of the Secretary of State, the society shall be renewed and revived with the same force and effect as if its corporate existence had not become inoperative.



2-269 - County agricultural society; reinstatement; effect.

2-269. County agricultural society; reinstatement; effect.

The reinstatement of a county agricultural society shall validate all contracts, acts, matters, and things made, done, and performed within the scope of its articles of incorporation, its officers, and its agents during the time when the corporate existence was inoperative with the same force and effect and to all intents and purposes as if the corporate existence had at all times remained in full force and effect. All real and personal property, rights, and credits which were of the county agricultural society at the time its corporate existence became inoperative and which were not disposed of prior to the time of the revival or renewal shall be vested in the society, after the revival and renewal, as fully and completely as they were held by the society at and before the time its corporate existence became inoperative. The corporation, after such renewal and revival, shall be as exclusively liable for all contracts, acts, matters, and things made, done, or performed in its name and on its behalf by its officers and agents prior to the reinstatement as if its corporate existence had at all times remained in full force and effect.



2-270 - County agricultural society; reinstatement; name change; when.

2-270. County agricultural society; reinstatement; name change; when.

If, since the corporate existence of a county agricultural society became inoperative, any other county agricultural society organized under the laws of the State of Nebraska adopted the same name as the society sought to be renewed or revived or shall have adopted a name so nearly similar to it as not to distinguish it from the society renewed or revived under the provisions of sections 2-267 to 2-271, then, in such case, the renewed or revived society shall not be renewed under the same name which it bore when its corporate existence became inoperative, but shall adopt and be renewed under a new name which, under existing law, could be adopted by a society formed and organized under the County Agricultural Society Act, and in such case the certificate to be filed under section 2-272 shall set forth the name borne by such society at the time its existence became inoperative and the new name under which the society is to be renewed or revived.



2-271 - County agricultural society; reinstatement; reformation of board.

2-271. County agricultural society; reinstatement; reformation of board.

If the last president and secretary or treasurer, chairperson and other officers, or the officers performing the functions of the offices, or any of them, of the county agricultural society renewing or reviving its corporate existence are dead at the time of the renewal or refuse or neglect to act pursuant to section 2-267, the directors of the society or the successors of them, if not less than two, may elect a successor to the officer or officers who are dead or who refuse or neglect to act pursuant to section 2-267. In any case where there are less than two directors of the society living or if any of them refuse or neglect to act for the purpose of renewing or reviving the corporate existence, the county board may appoint as many directors as necessary, together with the surviving director who is ready and willing to act, to constitute a board of five directors to conduct necessary business until, within ninety days, an annual meeting is held and new directors are elected pursuant to the County Agricultural Society Act.



2-272 - County agricultural society; reinstatement; certificate; recording; requirements; effect.

2-272. County agricultural society; reinstatement; certificate; recording; requirements; effect.

The certificate for the renewal and continuance of the existence of a county agricultural society shall be filed in the office of the Secretary of State, who shall furnish a certified copy of the certificate under his or her hand and seal of office. The certified copy shall be recorded in the office of the clerk of the county in which the principal office of the society is located in this state in a book kept for the purpose. The certificate or a certified copy of the certificate duly certified under the hand of the Secretary of State and his or her seal of office, accompanied with the certificate of the clerk of the county where it is recorded under the clerk's hand and seal of his or her office, stating that it had been recorded, the record of the same in the office of the clerk, or a copy of such record duly certified by the clerk, or the record of such certified copy, recorded in the county clerk's office, is evidence in all courts of law and equity of this state.



2-273 - County agricultural society; reinstatement; effect.

2-273. County agricultural society; reinstatement; effect.

A county agricultural society renewing, extending, and continuing its corporate existence shall, upon complying with sections 2-267 to 2-272, be a corporation and continue its existence for the time stated in its certificate of renewal and shall, in addition to the rights, privileges, and immunities conferred by its original articles of incorporation, possess and enjoy all of the benefits of the laws of this state which are applicable to the nature of its business and shall be subject to the restrictions and liabilities imposed on such societies by the laws of this state.



2-301 - Repealed. Laws 1969, c. 2, § 14.

2-301. Repealed. Laws 1969, c. 2, § 14.



2-302 - Repealed. Laws 1969, c. 2, § 14.

2-302. Repealed. Laws 1969, c. 2, § 14.



2-303 - Repealed. Laws 1969, c. 2, § 14.

2-303. Repealed. Laws 1969, c. 2, § 14.



2-304 - Repealed. Laws 1969, c. 2, § 14.

2-304. Repealed. Laws 1969, c. 2, § 14.



2-305 - Repealed. Laws 1969, c. 2, § 14.

2-305. Repealed. Laws 1969, c. 2, § 14.



2-401 - Repealed. Laws 1985, LB 264, § 1.

2-401. Repealed. Laws 1985, LB 264, § 1.



2-402 - Repealed. Laws 1985, LB 264, § 1.

2-402. Repealed. Laws 1985, LB 264, § 1.



2-403 - Repealed. Laws 1985, LB 264, § 1.

2-403. Repealed. Laws 1985, LB 264, § 1.



2-404 - Repealed. Laws 1985, LB 264, § 1.

2-404. Repealed. Laws 1985, LB 264, § 1.



2-501 - Repealed. Laws 1969, c. 2, § 14.

2-501. Repealed. Laws 1969, c. 2, § 14.



2-502 - Repealed. Laws 1969, c. 2, § 14.

2-502. Repealed. Laws 1969, c. 2, § 14.



2-503 - Repealed. Laws 1969, c. 2, § 14.

2-503. Repealed. Laws 1969, c. 2, § 14.



2-504 - Repealed. Laws 1969, c. 2, § 14.

2-504. Repealed. Laws 1969, c. 2, § 14.



2-505 - Repealed. Laws 1969, c. 2, § 14.

2-505. Repealed. Laws 1969, c. 2, § 14.



2-601 - Repealed. Laws 1969, c. 2, § 14.

2-601. Repealed. Laws 1969, c. 2, § 14.



2-602 - Repealed. Laws 1969, c. 2, § 14.

2-602. Repealed. Laws 1969, c. 2, § 14.



2-603 - Repealed. Laws 1969, c. 2, § 14.

2-603. Repealed. Laws 1969, c. 2, § 14.



2-701 - Repealed. Laws 1969, c. 2, § 14.

2-701. Repealed. Laws 1969, c. 2, § 14.



2-702 - Repealed. Laws 1969, c. 2, § 14.

2-702. Repealed. Laws 1969, c. 2, § 14.



2-703 - Repealed. Laws 1969, c. 2, § 14.

2-703. Repealed. Laws 1969, c. 2, § 14.



2-704 - Repealed. Laws 1969, c. 2, § 14.

2-704. Repealed. Laws 1969, c. 2, § 14.



2-705 - Repealed. Laws 1969, c. 2, § 14.

2-705. Repealed. Laws 1969, c. 2, § 14.



2-801 - Repealed. Laws 1969, c. 2, § 14.

2-801. Repealed. Laws 1969, c. 2, § 14.



2-802 - Repealed. Laws 1969, c. 2, § 14.

2-802. Repealed. Laws 1969, c. 2, § 14.



2-803 - Repealed. Laws 1969, c. 2, § 14.

2-803. Repealed. Laws 1969, c. 2, § 14.



2-804 - Repealed. Laws 1969, c. 2, § 14.

2-804. Repealed. Laws 1969, c. 2, § 14.



2-901 - Repealed. Laws 1965, c. 7, § 15.

2-901. Repealed. Laws 1965, c. 7, § 15.



2-902 - Repealed. Laws 1965, c. 7, § 15.

2-902. Repealed. Laws 1965, c. 7, § 15.



2-903 - Repealed. Laws 1965, c. 7, § 15.

2-903. Repealed. Laws 1965, c. 7, § 15.



2-904 - Repealed. Laws 1965, c. 7, § 15.

2-904. Repealed. Laws 1965, c. 7, § 15.



2-905 - Repealed. Laws 1965, c. 7, § 15.

2-905. Repealed. Laws 1965, c. 7, § 15.



2-906 - Repealed. Laws 1965, c. 7, § 15.

2-906. Repealed. Laws 1965, c. 7, § 15.



2-907 - Repealed. Laws 1945, c. 2, § 24.

2-907. Repealed. Laws 1945, c. 2, § 24.



2-908 - Repealed. Laws 1945, c. 2, § 24.

2-908. Repealed. Laws 1945, c. 2, § 24.



2-909 - Repealed. Laws 1945, c. 2, § 24.

2-909. Repealed. Laws 1945, c. 2, § 24.



2-910 - Repealed. Laws 1965, c. 7, § 15.

2-910. Repealed. Laws 1965, c. 7, § 15.



2-911 - Repealed. Laws 1965, c. 7, § 15.

2-911. Repealed. Laws 1965, c. 7, § 15.



2-912 - Repealed. Laws 1965, c. 7, § 15.

2-912. Repealed. Laws 1965, c. 7, § 15.



2-913 - Repealed. Laws 1965, c. 7, § 15.

2-913. Repealed. Laws 1965, c. 7, § 15.



2-914 - Repealed. Laws 1965, c. 7, § 15.

2-914. Repealed. Laws 1965, c. 7, § 15.



2-915 - Repealed. Laws 1965, c. 7, § 15.

2-915. Repealed. Laws 1965, c. 7, § 15.



2-916 - Repealed. Laws 1965, c. 7, § 15.

2-916. Repealed. Laws 1965, c. 7, § 15.



2-917 - Repealed. Laws 1965, c. 7, § 15.

2-917. Repealed. Laws 1965, c. 7, § 15.



2-918 - Repealed. Laws 1965, c. 7, § 15.

2-918. Repealed. Laws 1965, c. 7, § 15.



2-919 - Repealed. Laws 1965, c. 7, § 15.

2-919. Repealed. Laws 1965, c. 7, § 15.



2-920 - Repealed. Laws 1965, c. 7, § 15.

2-920. Repealed. Laws 1965, c. 7, § 15.



2-920.01 - Repealed. Laws 1965, c. 7, § 15.

2-920.01. Repealed. Laws 1965, c. 7, § 15.



2-921 - Repealed. Laws 1965, c. 7, § 15.

2-921. Repealed. Laws 1965, c. 7, § 15.



2-922 - Repealed. Laws 1965, c. 7, § 15.

2-922. Repealed. Laws 1965, c. 7, § 15.



2-923 - Repealed. Laws 1965, c. 7, § 15.

2-923. Repealed. Laws 1965, c. 7, § 15.



2-924 - Repealed. Laws 1965, c. 7, § 15.

2-924. Repealed. Laws 1965, c. 7, § 15.



2-925 - Repealed. Laws 1965, c. 7, § 15.

2-925. Repealed. Laws 1965, c. 7, § 15.



2-926 - Repealed. Laws 1965, c. 7, § 15.

2-926. Repealed. Laws 1965, c. 7, § 15.



2-927 - Repealed. Laws 1965, c. 7, § 15.

2-927. Repealed. Laws 1965, c. 7, § 15.



2-928 - Repealed. Laws 1965, c. 7, § 15.

2-928. Repealed. Laws 1965, c. 7, § 15.



2-929 - Repealed. Laws 1959, c. 3, § 5.

2-929. Repealed. Laws 1959, c. 3, § 5.



2-930 - Repealed. Laws 1959, c. 3, § 5.

2-930. Repealed. Laws 1959, c. 3, § 5.



2-931 - Repealed. Laws 1959, c. 3, § 5.

2-931. Repealed. Laws 1959, c. 3, § 5.



2-932 - Repealed. Laws 1959, c. 3, § 5.

2-932. Repealed. Laws 1959, c. 3, § 5.



2-933 - Repealed. Laws 1959, c. 3, § 5.

2-933. Repealed. Laws 1959, c. 3, § 5.



2-934 - Repealed. Laws 1959, c. 3, § 5.

2-934. Repealed. Laws 1959, c. 3, § 5.



2-935 - Repealed. Laws 1959, c. 3, § 5.

2-935. Repealed. Laws 1959, c. 3, § 5.



2-936 - Repealed. Laws 1965, c. 7, § 15.

2-936. Repealed. Laws 1965, c. 7, § 15.



2-937 - Repealed. Laws 1959, c. 3, § 5.

2-937. Repealed. Laws 1959, c. 3, § 5.



2-938 - Repealed. Laws 1959, c. 3, § 5.

2-938. Repealed. Laws 1959, c. 3, § 5.



2-939 - Repealed. Laws 1959, c. 3, § 5.

2-939. Repealed. Laws 1959, c. 3, § 5.



2-940 - Repealed. Laws 1965, c. 7, § 15.

2-940. Repealed. Laws 1965, c. 7, § 15.



2-941 - Repealed. Laws 1965, c. 7, § 15.

2-941. Repealed. Laws 1965, c. 7, § 15.



2-942 - Repealed. Laws 1965, c. 7, § 15.

2-942. Repealed. Laws 1965, c. 7, § 15.



2-943 - Repealed. Laws 1965, c. 7, § 15.

2-943. Repealed. Laws 1965, c. 7, § 15.



2-943.01 - Repealed. Laws 1965, c. 7, § 15.

2-943.01. Repealed. Laws 1965, c. 7, § 15.



2-944 - Repealed. Laws 1965, c. 7, § 15.

2-944. Repealed. Laws 1965, c. 7, § 15.



2-945 - Repealed. Laws 1965, c. 7, § 15.

2-945. Repealed. Laws 1965, c. 7, § 15.



2-945.01 - Act, how cited.

2-945.01. Act, how cited.

Sections 2-945.01 to 2-968 shall be known and may be cited as the Noxious Weed Control Act.



2-945.02 - Legislative findings and declarations.

2-945.02. Legislative findings and declarations.

The Legislature finds and declares that:

(1) The failure to control noxious weeds on lands in this state is a serious problem which is detrimental to the production of crops and livestock and to the welfare of residents of this state and which may devalue land and reduce tax revenue;

(2) It is the purpose of the Noxious Weed Control Act to establish a workable framework, delineate responsibilities, encourage education of the public concerning noxious weeds, and provide the necessary authority to effectively control noxious weeds;

(3) It is the duty of each person who owns or controls land to effectively control noxious weeds on such land. County boards or control authorities are responsible for administration of noxious weed control laws at the county level;

(4) The Department of Agriculture should have responsibility for (a) establishing basic standards such as designating which plants are to be considered noxious weeds and which control measures are to be used in particular situations and (b) monitoring implementation of the act by the control authorities; and

(5) A state noxious weed advisory committee shall be convened by the director with broad representation to advise the director.



2-946 - Repealed. Laws 1965, c. 8, § 58.

2-946. Repealed. Laws 1965, c. 8, § 58.



2-946.01 - Counties; appropriate funds.

2-946.01. Counties; appropriate funds.

Counties may appropriate and expend funds for the purchase of materials, machinery and equipment to assist the districts organized under this section and section 2-946.02. Cities or villages may appropriate and expend funds for the purchase of materials, machinery and equipment to assist districts organized within their corporate limits.



2-946.02 - Noxious weed control; cities and villages; provide funds.

2-946.02. Noxious weed control; cities and villages; provide funds.

All cities and villages in this state shall provide for the control of noxious weeds within their jurisdiction and may appropriate money for and make the necessary expenditures for noxious weed control. The director shall advise cities and villages concerning noxious weed control.



2-947 - Repealed. Laws 1965, c. 7, § 15.

2-947. Repealed. Laws 1965, c. 7, § 15.



2-948 - Repealed. Laws 1965, c. 7, § 15.

2-948. Repealed. Laws 1965, c. 7, § 15.



2-949 - Repealed. Laws 1965, c. 7, § 15.

2-949. Repealed. Laws 1965, c. 7, § 15.



2-950 - Repealed. Laws 1965, c. 7, § 15.

2-950. Repealed. Laws 1965, c. 7, § 15.



2-951 - Repealed. Laws 1965, c. 7, § 15.

2-951. Repealed. Laws 1965, c. 7, § 15.



2-952 - Methods.

2-952. Methods.

It shall be the duty of every person to control the spread of noxious weeds on lands owned or controlled by him or her and to use such methods for that purpose as are specified in rules and regulations adopted and promulgated by the director.



2-953 - Terms, defined.

2-953. Terms, defined.

For purposes of the Noxious Weed Control Act:

(1) Person means any individual, partnership, firm, limited liability company, corporation, company, society, or association, the state or any department, agency, or subdivision thereof, or any other public or private entity;

(2)(a) Control, with respect to land, means the authority to operate, manage, supervise, or exercise jurisdiction over or any similar power. The state or federal government or a political subdivision shall not be deemed to control land on which it has an easement as long as it does not otherwise operate, manage, supervise, or exercise jurisdiction over the land; and

(b) Control, with respect to weeds, means the prevention, suppression, or limitation of the growth, spread, propagation, or development or the eradication of weeds;

(3) County board means the county board of commissioners or supervisors;

(4) Noxious weeds means and includes any weeds designated and listed as noxious in rules and regulations adopted and promulgated by the director;

(5) Control authority means the county weed district board or the county board if it is designated as the control authority pursuant to section 2-953.01, which board shall represent all rural areas and cities, villages, and townships within the county boundaries;

(6) Director means the Director of Agriculture or his or her designated representative; and

(7) Weed management entity means an entity recognized by the director as being established by and consisting of local stakeholders, including tribal governments, for the purpose of controlling or eradicating harmful, invasive weeds and increasing public knowledge and education concerning the need to control or eradicate harmful, invasive weeds.



2-953.01 - County weed district board; elections; membership.

2-953.01. County weed district board; elections; membership.

The county board may, following an election in which a majority of the votes cast are in favor of such action, function as and exercise the authority and carry out the duties of the county weed district board. To initiate such an election, the county board may, by resolution, require the county clerk of such county to have placed upon the ballot at the election next following such resolution, the question, Shall the county weed district board be dissolved and its duties and authority be exercised by the county board?

Yes .... No ....

If a majority of the votes cast on this question are opposed to dissolution of the county weed district board, the county shall remain subject to the direction and authority of the elected county weed district board. If a majority of the votes cast on this question are in favor of the dissolution of the county weed district board, the county board shall function as and exercise the authority and carry out the duties of the county weed district board. If, at any time following the dissolution of the county weed district board, county residents, representing at least ten percent of the votes cast in the preceding general election in such county, submit a petition to the county clerk for reestablishment of the county weed district board as an independent elected body, the clerk shall place the following question on the next general election ballot: Shall the county weed district board be reestablished and elected independent of other county officials?

Yes .... No ....

If a majority of the ballots favor reestablishment of the independent board, the county board shall appoint an initial county weed district board and thereafter the county weed district board members shall be elected in conformity with section 32-531.

When the county board does not function as the county weed district board, such board shall be composed of five members, three of whom shall be from rural areas and two of whom shall be from cities, villages, or townships.



2-953.02 - County weed district board; per diem; expenses; ex officio member; appointment; when.

2-953.02. County weed district board; per diem; expenses; ex officio member; appointment; when.

The members of the county weed district board shall be paid a per diem of not less than twelve dollars for each day actually and necessarily engaged in the performance of their official duties as members of such board and shall be allowed mileage reimbursement on the same basis as provided in section 81-1176. The chairperson of the county board may appoint one additional member from the county board to serve as an ex officio member of the county weed district board to provide coordination between such boards, except that the county board member or commissioner so appointed shall not be entitled to the expense reimbursement allowed county weed district board members. The ex officio member shall possess the same authority as other members, including the right to vote.



2-954 - Act; enforcement; director, control authorities, and superintendents; powers and duties; expenses.

2-954. Act; enforcement; director, control authorities, and superintendents; powers and duties; expenses.

(1)(a) The duty of enforcing and carrying out the Noxious Weed Control Act shall be vested in the director and the control authorities as designated in the act. The director shall determine what weeds are noxious for purposes of the act. A list of such noxious weeds shall be included in the rules and regulations adopted and promulgated by the director. The director shall prepare, publish, and revise as necessary a list of noxious weeds. The list shall be distributed to the public by the director, the Cooperative Extension Service, the control authorities, and any other body the director deems appropriate. The director shall, from time to time, adopt and promulgate rules and regulations on methods for control of noxious weeds and adopt and promulgate such rules and regulations as are necessary to carry out the act. Whenever special weed control problems exist in a county involving weeds not included in the rules and regulations, the control authority may petition the director to bring such weeds under the county control program. The petition shall contain the approval of the county board. Prior to petitioning the director, the control authority, in cooperation with the county board, shall hold a public hearing and take testimony upon the petition. Such hearing and the notice thereof shall be in the manner prescribed by the Administrative Procedure Act. A copy of the transcript of the public hearing shall accompany the petition filed with the director. The director may approve or disapprove the request. If approval is granted, the control authority may proceed under the forced control provisions of sections 2-953 to 2-955 and 2-958.

(b) The director shall (i) investigate the subject of noxious weeds, (ii) require information and reports from any control authority as to the presence of noxious weeds and other information relative to noxious weeds and the control thereof in localities where such control authority has jurisdiction, (iii) cooperate with control authorities in carrying out other laws administered by him or her, (iv) cooperate with agencies of federal and state governments and other persons in carrying out his or her duties under the Noxious Weed Control Act, (v) with the consent of the Governor, conduct investigations outside this state to protect the interest of the agricultural industry of this state from noxious weeds not generally distributed therein, (vi) with the consent of the federal agency involved, control noxious weeds on federal lands within this state, with reimbursement, when deemed by the director to be necessary to an effective weed control program, (vii) advise and confer as to the extent of noxious weed infestations and the methods determined best suited to the control thereof, (viii) call and attend meetings and conferences dealing with the subject of noxious weeds, (ix) disseminate information and conduct educational campaigns with respect to control of noxious weeds, (x) procure materials and equipment and employ personnel necessary to carry out the director's duties and responsibilities, and (xi) perform such other acts as may be necessary or appropriate to the administration of the act.

(c) The director may (i) temporarily designate a weed as a noxious weed for up to eighteen months if the director, in consultation with the advisory committee created under section 2-965.01, has adopted criteria for making temporary designations and (ii) apply for and accept any gift, grant, contract, or other funds or grants-in-aid from the federal government or other public and private sources for noxious weed control purposes and account for such funds as prescribed by the Auditor of Public Accounts.

(d) When the director determines that a control authority has substantively failed to carry out its duties and responsibilities as a control authority or has substantively failed to implement a county weed control program, he or she shall instruct the control authority regarding the measures necessary to fulfill such duties and responsibilities. The director shall establish a reasonable date by which the control authority shall fulfill such duties and responsibilities. If the control authority fails or refuses to comply with instructions by such date, the Attorney General shall file an action as provided by law against the control authority for such failure or refusal.

(2)(a) Each control authority shall carry out the duties and responsibilities vested in it under the act with respect to land under its jurisdiction in accordance with rules and regulations adopted and promulgated by the director. Such duties shall include the establishment of a coordinated program for control of noxious weeds within the county.

(b) A control authority may cooperate with any person in carrying out its duties and responsibilities under the act.

(3)(a) Each county board shall employ one or more weed control superintendents. Each such superintendent shall, as a condition precedent to employment, be certified in writing by the federal Environmental Protection Agency as a commercial applicator under the Federal Insecticide, Fungicide, and Rodenticide Act. Each superintendent shall be bonded for such sum as the county board shall prescribe. The same person may be a weed control superintendent for more than one county. Such employment may be for such tenure and at such rates of compensation and reimbursement for travel expenses as the county board may prescribe. Such superintendent shall be reimbursed for mileage at a rate equal to or greater than the rate provided in section 81-1176.

(b) Under the direction of the control authority, it shall be the duty of every weed control superintendent to examine all land under the jurisdiction of the control authority for the purpose of determining whether the Noxious Weed Control Act and the rules and regulations adopted and promulgated by the director have been complied with. The weed control superintendent shall: (i) Compile such data on infested areas and controlled areas and such other reports as the director or the control authority may require; (ii) consult and advise upon matters pertaining to the best and most practical methods of noxious weed control and render assistance and direction for the most effective control; (iii) investigate or aid in the investigation and prosecution of any violation of the act; and (iv) perform such other duties as required by the control authority in the performance of its duties. Weed control superintendents shall cooperate and assist one another to the extent practicable and shall supervise the carrying out of the coordinated control program within the county.

(c) In cases involving counties in which municipalities have ordinances for weed control, the control authority may enter into agreements with municipal authorities for the enforcement of local weed ordinances and may follow collection procedures established by such ordinances. All money received shall be deposited in the noxious weed control fund or, if no noxious weed control fund exists, in the county general fund.



2-954.01 - Repealed. Laws 1975, LB 14, § 13.

2-954.01. Repealed. Laws 1975, LB 14, § 13.



2-954.02 - Superintendent; continuing education.

2-954.02. Superintendent; continuing education.

Beginning January 1, 1988, each county weed control superintendent shall be required to complete twenty hours of annual continuing education. The cost of continuing education shall be included in the annual budget of the weed control authority. Such continuing education shall focus on the use of equipment, drift control, calibration, proper selection of pesticides, legal responsibilities, and duties of office. Any statewide association of county weed control superintendents or of local governments responsible for weed control may sponsor the required continuing education program. All continuing education programs shall be submitted to the director for review and approval. The sponsoring organization shall maintain records of attendance and notify each county board of the hours completed by its weed control superintendent by January 1 of each year. Failure to complete the required number of hours of continuing education shall subject such weed control superintendent to removal from office by the county board.



2-955 - Notice; kinds; effect; failure to comply; powers of control authority.

2-955. Notice; kinds; effect; failure to comply; powers of control authority.

(1) Notices for control of noxious weeds shall consist of two kinds: General notices, as prescribed by rules and regulations adopted and promulgated by the director, which notices shall be on a form prescribed by the director; and individual notices, which notices shall be on a form prescribed by this section. Failure to publish general weed notices or to serve individual notices as provided in this section shall not relieve any person from the necessity of full compliance with the Noxious Weed Control Act and rules and regulations adopted and promulgated pursuant to the act.

(a) General notice shall be published by each control authority, in one or more newspapers of general circulation throughout the area over which the control authority has jurisdiction, on or before May 1 of each year and at such other times as the director may require or the control authority may determine.

(b) Whenever any control authority finds it necessary to secure more prompt or definite control of weeds on particular land than is accomplished by the general published notice, it shall cause to be served individual notice upon the owner of record of such land at his or her last-known address, giving specific instructions and methods when and how certain named weeds are to be controlled. Such methods may include definite systems of tillage, cropping, management, and use of livestock.

Each control authority shall use one or both of the following forms for all individual notices: (i)

................. County Weed Control Authority

OFFICIAL NOTICE

Section 2-952, Reissue Revised Statutes of Nebraska, places an affirmative duty upon every person to control noxious weeds on land under such person's ownership or control. Information received by the control authority, including an onsite investigation by the county weed control superintendent or a deputy, indicated the existence of an uncontrolled noxious weed infestation on property owned by you at: ................................... .

The noxious weed or weeds are ............ . The method of control recommended by the control authority is as follows: .................................. .

Other appropriate control methods are acceptable if approved by the county weed control superintendent.

Because the stage of growth of the noxious weed infestation on the above-specified property warrants immediate control, if such infestation remains uncontrolled after ten days from the date specified at the bottom of this notice, the control authority may enter upon such property for the purpose of taking the appropriate weed control measures. Costs for the control activities of the control authority shall be at the expense of the owner of the property and shall become a lien on the property as a special assessment levied on the date of control.

......................... Weed Control Superintendent

Dated.............;

or (ii)

............. County Weed Control Authority

OFFICIAL NOTICE

Section 2-952, Reissue Revised Statutes of Nebraska, places an affirmative duty upon every person to control noxious weeds on land under such person's ownership or control. Information received by the control authority, including an onsite investigation by the county weed control superintendent or a deputy, indicates the existence of an uncontrolled noxious weed infestation on property owned by you at: .............................. .

The noxious weed or weeds are ............... . The method of control recommended by the control authority is as follows: ................................. .

Other appropriate control methods are acceptable if approved by the county weed control superintendent. If, within fifteen days from the date specified at the bottom of this notice, the noxious weed infestation on such property, as specified above, has not been brought under control, you may, upon conviction, be subject to a fine of $100.00 per day for each day of noncompliance beginning on .............., up to a maximum of fifteen days of noncompliance (maximum $1,500).

Upon request to the control authority, within fifteen days from the date specified at the bottom of this notice, you are entitled to a hearing before the control authority to challenge the existence of a noxious weed infestation on property owned by you at ........................ .

....................... Weed Control Superintendent

Dated............. .

In all counties having a population of three hundred thousand or more inhabitants, the control authority may dispense with the individual notices and may publish general notices if published in one or more newspapers of general circulation throughout the area over which such control authority has jurisdiction. Such notice shall be published weekly for four successive weeks prior to May 1 of each year or at such other times as the control authority deems necessary. In no event shall a fine be assessed against a landowner as prescribed in subdivision (3)(a) of this section unless the control authority has caused individual notice to be served upon the landowner as specified in this subdivision.

(2) At the request of any owner served with an individual notice pursuant to subdivision (1)(b)(ii) of this section, the control authority shall hold an informal public hearing to allow such landowner an opportunity to be heard on the question of the existence of an uncontrolled noxious weed infestation on such landowner's property.

(3) Whenever the owner of the land on which noxious weeds are present has neglected or failed to control them as required pursuant to the act and any notice given pursuant to subsection (1) of this section, the control authority having jurisdiction shall proceed as follows:

(a) If, within fifteen days from the date specified on the notice required by subdivision (1)(b)(ii) of this section, the owner has not taken action to control the noxious weeds on the specified property and has not requested a hearing pursuant to subsection (2) of this section, the control authority shall notify the county attorney who shall proceed against such owner as prescribed in this subdivision. A person who is responsible for an infestation of noxious weeds on particular land under his or her ownership and who refuses or fails to control the weeds on the infested area within the time designated in the notice delivered by the control authority shall, upon conviction, be guilty of an infraction pursuant to sections 29-431 to 29-438, except that the penalty shall be a fine of one hundred dollars per day for each day of violation up to a total of one thousand five hundred dollars for fifteen days of noncompliance; or

(b) If, within ten days from the date specified in the notice required by subdivision (1)(b)(i) of this section, the owner has not taken action to control the noxious weeds on the specified property and the stage of growth of such noxious weeds warrants immediate control to prevent spread of the infestation to neighboring property, the control authority may cause proper control methods to be used on such infested land, including necessary destruction of growing crops, and shall advise the record owner of the cost incurred in connection with such operation. The cost of any such control shall be at the expense of the owner. In addition the control authority shall immediately cause notice to be filed of possible unpaid weed control assessments against the property upon which the control measures were used in the register of deeds office in the county where the property is located. If unpaid for two months, the control authority shall certify to the county treasurer the amount of such expense and such expense shall become a lien on the property upon which the control measures were taken as a special assessment levied on the date of control. The county treasurer shall add such expense to and it shall become and form a part of the taxes upon such land and shall bear interest at the same rate as taxes.

Nothing contained in this section shall be construed to limit satisfaction of the obligation imposed hereby in whole or in part by tax foreclosure proceedings. The expense may be collected by suit instituted for that purpose as a debt due the county or by any other or additional remedy otherwise available. Amounts collected under subdivision (3)(b) of this section shall be deposited to the noxious weed control fund of the control authority or, if no noxious weed control fund exists, to the county general fund.

Pursuant to subsection (3)(a) of this section, proof of proper notice is an element of the State's prima facie case. Pursuant to subsection (3)(a) of this section, in order to prove notice, it must be shown that the county control authority made a finding of uncontrolled noxious weeds and issued proper notice to defendant or delegated its statutory duty to the weed control superintendent to make such findings and to give such notice. State v. Beethe, 249 Neb. 743, 545 N.W.2d 108 (1996); State v. Brozovsky, 249 Neb. 723, 545 N.W.2d 98 (1996).

A court may not impose probation upon a defendant convicted under subsection (3)(a) of this section. State v. Martin, 3 Neb. App. 555, 529 N.W.2d 545 (1995).



2-956 - Public lands; cost of control.

2-956. Public lands; cost of control.

The cost of controlling noxious weeds on all land, including highways, roadways, streets, alleys, and rights-of-way, owned or controlled by a state department, agency, commission, or board or a political subdivision shall be paid by the state department, agency, commission, or board in control thereof or the political subdivision out of funds appropriated to the state department, agency, commission, or board or budgeted by the political subdivision for its use.



2-957 - List; publication; equipment; treatment; disposition; violation; penalty.

2-957. List; publication; equipment; treatment; disposition; violation; penalty.

To prevent the dissemination of noxious weeds through any article, including machinery, equipment, plants, materials, and other things, the director shall, from time to time, adopt and promulgate rules and regulations which shall include a list of noxious weeds which may be disseminated through articles and a list of articles capable of disseminating such weeds and shall designate in such rules and regulations treatment of such articles as, in the director's opinion, would prevent such dissemination. Until any such article is treated in accordance with the applicable rules and regulations, it shall not be moved from such premises except under and in accordance with the written permission of the control authority having jurisdiction of the area in which such article is located, and the control authority may hold or prevent its movement from such premises. The movement of any such article which has not been so decontaminated, except in accordance with such written permission, may be stopped by the control authority having jurisdiction over the place in which such movement is taking place and further movement and disposition shall only be in accordance with such control authority's direction. Any further movement of any such article not in accordance with the control authority's direction shall constitute a Class IV misdemeanor.



2-958 - Noxious weed control fund; authorized; Noxious Weed Cash Fund; created; use; investment.

2-958. Noxious weed control fund; authorized; Noxious Weed Cash Fund; created; use; investment.

(1) A noxious weed control fund may be established for each control authority, which fund shall be available for expenses authorized to be paid from such fund, including necessary expenses of the control authority in carrying out its duties and responsibilities under the Noxious Weed Control Act. The weed control superintendent within the county shall (a) ascertain and tabulate each year the approximate amount of land infested with noxious weeds and its location in the county, (b) ascertain and prepare all information required by the county board in the preparation of the county budget, including actual and expected revenue from all sources, cash balances, expenditures, amounts proposed to be expended during the year, and working capital, and (c) transmit such information tabulated by the control authority to the county board not later than June 1 of each year.

(2) The Noxious Weed Cash Fund is created. The fund shall consist of proceeds raised from fees imposed for the registration of pesticides and earmarked for the fund pursuant to section 2-2634, funds credited or transferred pursuant to sections 81-201 and 81-201.05, any gifts, grants, or donations from any source, and any reimbursement funds for control work done pursuant to subdivision (1)(b)(vi) of section 2-954. An amount from the General Fund may be appropriated annually for the Noxious Weed Control Act. The fund shall be administered and used by the director to maintain the noxious weed control program and for expenses directly related to the program. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-958.01 - Noxious Weed and Invasive Plant Species Assistance Fund; created; use; investment.

2-958.01. Noxious Weed and Invasive Plant Species Assistance Fund; created; use; investment.

The Noxious Weed and Invasive Plant Species Assistance Fund is created. The fund may be used to carry out the purposes of section 2-958.02. The State Treasurer shall credit to the fund any funds transferred or appropriated to the fund by the Legislature and funds received as gifts or grants or other private or public funds obtained for the purposes set forth in section 2-958.02. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-958.02 - Grant program; applications; selection; considerations; priority; section, how construed; director; duties.

2-958.02. Grant program; applications; selection; considerations; priority; section, how construed; director; duties.

(1) From funds available in the Noxious Weed and Invasive Plant Species Assistance Fund, the director may administer a grant program to assist local control authorities and other weed management entities in the cost of implementing and maintaining noxious weed control programs and in addressing special weed control problems as provided in this section.

(2) The director shall receive applications by local control authorities and weed management entities for assistance under this subsection and, in consultation with the advisory committee created under section 2-965.01, award grants for any of the following eligible purposes:

(a) To conduct applied research to solve locally significant weed management problems;

(b) To demonstrate innovative control methods or land management practices which have the potential to reduce landowner costs to control noxious weeds or improve the effectiveness of noxious weed control;

(c) To encourage the formation of weed management entities;

(d) To respond to introductions or infestations of invasive plants that threaten or potentially threaten the productivity of cropland and rangeland over a wide area;

(e) To respond to introductions and infestations of invasive plant species that threaten or potentially threaten the productivity and biodiversity of wildlife and fishery habitats on public and private lands;

(f) To respond to special weed control problems involving weeds not included in the list of noxious weeds promulgated by rule and regulation of the director if the director has approved a petition to bring such weeds under the county control program;

(g) To conduct monitoring or surveillance activities to detect, map, or determine the distribution of invasive plant species and to determine susceptible locations for the introduction or spread of invasive plant species; and

(h) To conduct educational activities.

(3) The director shall select and prioritize applications for assistance under subsection (2) of this section based on the following considerations:

(a) The seriousness of the noxious weed or invasive plant problem or potential problem addressed by the project;

(b) The ability of the project to provide timely intervention to save current and future costs of control and eradication;

(c) The likelihood that the project will prevent or resolve the problem or increase knowledge about resolving similar problems in the future;

(d) The extent to which the project will leverage federal funds and other nonstate funds;

(e) The extent to which the applicant has made progress in addressing noxious weed or invasive plant problems;

(f) The extent to which the project will provide a comprehensive approach to the control or eradication of noxious weeds;

(g) The extent to which the project will reduce the total population or area of infestation of a noxious weed;

(h) The extent to which the project uses the principles of integrated vegetation management and sound science; and

(i) Such other factors that the director determines to be relevant.

(4) The director shall receive applications for grants under this subsection and shall award grants to recipients and programs eligible under this subsection. Priority shall be given to grant applicants whose proposed programs are consistent with vegetation management goals and priorities and plans and policies of the Riparian Vegetation Management Task Force created pursuant to section 2-968. Beginning in fiscal year 2009-10, it is the intent of the Legislature to appropriate two million dollars annually for the management of vegetation within the banks of a natural stream or within one hundred feet of the banks of a channel of any natural stream. Such funds shall only be used to pay for activities and equipment as part of vegetation management programs that have as their primary objective improving conveyance of streamflow in natural streams. Grants from funds appropriated as provided in this subsection shall be disbursed only to weed management entities, local weed control authorities, and natural resources districts, whose territory includes one or more fully appropriated or overappropriated river basins as designated by the Department of Natural Resources with priority given to fully appropriated river basins that are the subject of an interstate compact or decree. The Game and Parks Commission shall assist grant recipients in implementing grant projects under this subsection, and interlocal agreements under the Interlocal Cooperation Act or the Joint Public Agency Act shall be utilized whenever possible in carrying out the grant projects. This subsection terminates on June 30, 2013.

(5) Nothing in this section shall be construed to relieve control authorities of their duties and responsibilities under the Noxious Weed Control Act or the duty of a person to control the spread of noxious weeds on lands owned and controlled by him or her.

(6) The Department of Agriculture may adopt and promulgate necessary rules and regulations to carry out this section.

(7)(a) The director shall apply for a grant from the Nebraska Environmental Trust Fund prior to the application deadline in September of 2009 for grants to be awarded and funded in April of 2010.

(b) The director shall apply for a grant from the Natural Resources Conservation Service of the United States Department of Agriculture prior to July 31, 2009.



2-959 - Control authorities; equipment and machinery; purchase; use; record.

2-959. Control authorities; equipment and machinery; purchase; use; record.

Control authorities, independently or in combination, may purchase or provide for needed or necessary equipment for the control of weeds, whether or not declared noxious, on land under their jurisdiction and may make available the use of machinery and other equipment and operators at such cost as may be deemed sufficient to cover the actual cost of operations, including depreciation, of such machinery and equipment. All funds so received shall be deposited to the noxious weed control fund or, if no noxious weed control fund exists, to the county general fund. Each control authority shall keep a record showing the procurement and rental of equipment, which record shall be open to inspection by citizens of this state.



2-960 - Charges; protest; hearing; appeal.

2-960. Charges; protest; hearing; appeal.

If any person is dissatisfied with the amount of any charge made against him or her by a control authority for control work or for the purchase of materials or use of equipment, he or she may, within fifteen days after being advised of the amount of the charge, file a protest with the county board. The county board shall hold a hearing to determine whether the charges were appropriate, taking into consideration whether the control measures were conducted in a timely fashion. Following the hearing, the county board shall have the power to adjust or affirm such charge. If any person is dissatisfied with the decision of the county board or with charges made by the county board for control work performed, such person may appeal the decision, and the appeal shall be in accordance with the Administrative Procedure Act.



2-961 - Entry upon land.

2-961. Entry upon land.

The director, any control authority, any weed control superintendent, or anyone authorized thereby may enter upon all land under his, her, or its respective jurisdiction for the purpose of performing the duties and exercising the powers under the rules and regulations adopted and promulgated by the director and the Noxious Weed Control Act, including the taking of specimens of weeds or other materials, without the consent of the person owning or controlling such land and without being subject to any action for trespass or damages, including damages for destruction of growing crops, if reasonable care is exercised.



2-962 - Notices; how served.

2-962. Notices; how served.

All individual notices, service of which is provided for in the Noxious Weed Control Act, shall be in writing. Service of such notices shall be in the same manner as service of a summons in a civil action in the district court or by certified mail to the last-known address to be ascertained, if necessary, from the last tax list.



2-963 - Violations; penalty; county attorney; duties.

2-963. Violations; penalty; county attorney; duties.

(1) Any person who intrudes upon any land under quarantine, who moves or causes to be moved any article covered by section 2-957 except as provided in such section, who prevents or threatens to prevent entry upon land as provided in section 2-961, or who interferes with the carrying out of the Noxious Weed Control Act shall be guilty of a Class IV misdemeanor in addition to any penalty imposed pursuant to section 2-955.

(2) It shall be the duty of the county attorney of the county in which any violation of section 2-955 or this section occurs, when notified of such violation by the county board or control authority, to cause appropriate proceedings to be instituted and pursued in the appropriate court without delay.



2-964 - Repealed. Laws 1987, LB 138, § 14.

2-964. Repealed. Laws 1987, LB 138, § 14.



2-964.01 - Action for failure to comply; authorized.

2-964.01. Action for failure to comply; authorized.

Any person or public agency may institute legal action for the failure to comply with the Noxious Weed Control Act.



2-965 - Project of control without individual notice; control authority; powers.

2-965. Project of control without individual notice; control authority; powers.

A control authority may direct and carry out projects of control for one or more specific noxious weeds without individual notice as prescribed in section 2-955 if the control authority has caused publication of notices of such project as provided in this section. The notice shall be published in one or more newspapers of general circulation throughout the area over which such control authority has jurisdiction and shall be published weekly for four successive weeks prior to the project commencement date specified in the notice for the control project. Such notice shall state the noxious weed or weeds to be controlled by the project, the date the project will commence, and the approximate period of time when the project will be carried out. In no event shall a fine or lien be assessed against a landowner as prescribed in section 2-955 for a project under this section unless the control authority has caused individual notice to be served upon the landowner as specified in section 2-955.



2-965.01 - Advisory committee; membership.

2-965.01. Advisory committee; membership.

The director shall convene an advisory committee to advise the director concerning his or her responsibilities under the noxious weed control program. Representatives from the Nebraska Weed Control Association, the leafy spurge task force, state or federal agencies actively concerned with the control of noxious weeds, the University of Nebraska Institute of Agriculture and Natural Resources, and cities and villages of this state, persons actively involved in agriculture, and others in the public and private sector may serve on such committee at the request of the director. If an advisory committee is convened, members shall not receive any reimbursement for expenses.



2-966 - Certain noxious weed control districts; dissolution; title to real estate.

2-966. Certain noxious weed control districts; dissolution; title to real estate.

Title to any real estate standing in the name of any noxious weed control district created under sections 2-910 to 2-951, which district was dissolved by the repeal of such sections by Laws 1965, chapter 7, section 15, is hereby quieted in the county in which such real estate is located. Any such real estate shall be held by the county for the use of the control authority created pursuant to sections 2-952 to 2-963 or may be sold and the proceeds from such sale deposited to the credit of the control authority.



2-967 - Riparian Vegetation Management Task Force; created; members.

2-967. Riparian Vegetation Management Task Force; created; members.

The Riparian Vegetation Management Task Force is created. The Governor shall appoint the members of the task force. The members shall include one surface water project representative from each river basin that has been determined to be fully appropriated pursuant to section 46-714 or 46-720 or designated as overappropriated pursuant to section 46-713 by the Department of Natural Resources; one representative from the Department of Agriculture, the Department of Environmental Quality, the Department of Natural Resources, the office of the Governor, the office of the State Forester, the Game and Parks Commission, and the University of Nebraska; two representatives nominated by the Nebraska Association of Resources Districts; two representatives nominated by the Nebraska Weed Control Association; one riparian landowner from each of the state's congressional districts; and one representative from the Nebraska Environmental Trust. In addition to such members, any member of the Legislature may serve as a member of the task force at his or her option. For administrative and budgetary purposes only, the task force shall be housed within the Department of Agriculture. This section terminates on June 30, 2015.



2-968 - Riparian Vegetation Management Task Force; duties; meetings; final report; expenses.

2-968. Riparian Vegetation Management Task Force; duties; meetings; final report; expenses.

The Riparian Vegetation Management Task Force, in consultation with appropriate federal agencies, shall develop and prioritize vegetation management goals and objectives, analyze the cost-effectiveness of available vegetation treatment, and develop plans and policies to achieve such goals and objectives. Any plan shall utilize the principles of integrated vegetation management and sound science. The task force shall convene within thirty days after the appointment of the members is complete to elect a chairperson and conduct such other business as deemed necessary. The efforts of the task force shall be initially directed toward river basins designated by the Department of Natural Resources as fully appropriated or overappropriated. Task force meetings shall be held in communities within the Republican River and Platte River basins with a final report due to the Governor and the Legislature prior to June 30, 2015. The report submitted to the Legislature shall be submitted electronically. It is the intent of the Legislature that expenses of the task force not exceed twenty-five thousand dollars per fiscal year. This section terminates on June 30, 2015.



2-1001 - Repealed. Laws 1988, LB 874, § 49.

2-1001. Repealed. Laws 1988, LB 874, § 49.



2-1002 - Repealed. Laws 1988, LB 874, § 49.

2-1002. Repealed. Laws 1988, LB 874, § 49.



2-1003 - Repealed. Laws 1988, LB 874, § 49.

2-1003. Repealed. Laws 1988, LB 874, § 49.



2-1004 - Repealed. Laws 1988, LB 874, § 49.

2-1004. Repealed. Laws 1988, LB 874, § 49.



2-1005 - Repealed. Laws 1988, LB 874, § 49.

2-1005. Repealed. Laws 1988, LB 874, § 49.



2-1006 - Repealed. Laws 1988, LB 874, § 49.

2-1006. Repealed. Laws 1988, LB 874, § 49.



2-1007 - Repealed. Laws 1988, LB 874, § 49.

2-1007. Repealed. Laws 1988, LB 874, § 49.



2-1008 - Repealed. Laws 1988, LB 874, § 49.

2-1008. Repealed. Laws 1988, LB 874, § 49.



2-1009 - Repealed. Laws 1988, LB 874, § 49.

2-1009. Repealed. Laws 1988, LB 874, § 49.



2-1010 - Repealed. Laws 1988, LB 874, § 49.

2-1010. Repealed. Laws 1988, LB 874, § 49.



2-1011 - Repealed. Laws 1988, LB 874, § 49.

2-1011. Repealed. Laws 1988, LB 874, § 49.



2-1012 - Repealed. Laws 1988, LB 874, § 49.

2-1012. Repealed. Laws 1988, LB 874, § 49.



2-1013 - Repealed. Laws 1988, LB 874, § 49.

2-1013. Repealed. Laws 1988, LB 874, § 49.



2-1014 - Repealed. Laws 1988, LB 874, § 49.

2-1014. Repealed. Laws 1988, LB 874, § 49.



2-1015 - Repealed. Laws 1988, LB 874, § 49.

2-1015. Repealed. Laws 1988, LB 874, § 49.



2-1016 - Repealed. Laws 1988, LB 874, § 49.

2-1016. Repealed. Laws 1988, LB 874, § 49.



2-1017 - Repealed. Laws 1988, LB 874, § 49.

2-1017. Repealed. Laws 1988, LB 874, § 49.



2-1018 - Repealed. Laws 1979, LB 537, § 4.

2-1018. Repealed. Laws 1979, LB 537, § 4.



2-1019 - Repealed. Laws 1988, LB 874, § 49.

2-1019. Repealed. Laws 1988, LB 874, § 49.



2-1019.01 - Repealed. Laws 1988, LB 874, § 49.

2-1019.01. Repealed. Laws 1988, LB 874, § 49.



2-1020 - Repealed. Laws 1988, LB 874, § 49.

2-1020. Repealed. Laws 1988, LB 874, § 49.



2-1021 - Repealed. Laws 1988, LB 874, § 49.

2-1021. Repealed. Laws 1988, LB 874, § 49.



2-1022 - Repealed. Laws 1988, LB 874, § 49.

2-1022. Repealed. Laws 1988, LB 874, § 49.



2-1023 - Repealed. Laws 1988, LB 874, § 49.

2-1023. Repealed. Laws 1988, LB 874, § 49.



2-1024 - Repealed. Laws 1988, LB 874, § 49.

2-1024. Repealed. Laws 1988, LB 874, § 49.



2-1025 - Repealed. Laws 1988, LB 874, § 49.

2-1025. Repealed. Laws 1988, LB 874, § 49.



2-1026 - Repealed. Laws 1988, LB 874, § 49.

2-1026. Repealed. Laws 1988, LB 874, § 49.



2-1027 - Repealed. Laws 1988, LB 874, § 49.

2-1027. Repealed. Laws 1988, LB 874, § 49.



2-1028 - Repealed. Laws 1988, LB 874, § 49.

2-1028. Repealed. Laws 1988, LB 874, § 49.



2-1029 - Repealed. Laws 1988, LB 874, § 49.

2-1029. Repealed. Laws 1988, LB 874, § 49.



2-1030 - Repealed. Laws 1988, LB 874, § 49.

2-1030. Repealed. Laws 1988, LB 874, § 49.



2-1031 - Repealed. Laws 1988, LB 874, § 49.

2-1031. Repealed. Laws 1988, LB 874, § 49.



2-1032 - Repealed. Laws 1988, LB 874, § 49.

2-1032. Repealed. Laws 1988, LB 874, § 49.



2-1033 - Repealed. Laws 1988, LB 874, § 49.

2-1033. Repealed. Laws 1988, LB 874, § 49.



2-1034 - Repealed. Laws 1988, LB 874, § 49.

2-1034. Repealed. Laws 1988, LB 874, § 49.



2-1035 - Repealed. Laws 1988, LB 874, § 49.

2-1035. Repealed. Laws 1988, LB 874, § 49.



2-1036 - Repealed. Laws 1988, LB 874, § 49.

2-1036. Repealed. Laws 1988, LB 874, § 49.



2-1037 - Repealed. Laws 1988, LB 874, § 49.

2-1037. Repealed. Laws 1988, LB 874, § 49.



2-1038 - Repealed. Laws 1988, LB 874, § 49.

2-1038. Repealed. Laws 1988, LB 874, § 49.



2-1039 - Repealed. Laws 1979, LB 537, § 4.

2-1039. Repealed. Laws 1979, LB 537, § 4.



2-1040 - Repealed. Laws 1979, LB 537, § 4.

2-1040. Repealed. Laws 1979, LB 537, § 4.



2-1041 - Repealed. Laws 1979, LB 537, § 4.

2-1041. Repealed. Laws 1979, LB 537, § 4.



2-1042 - Repealed. Laws 1979, LB 537, § 4.

2-1042. Repealed. Laws 1979, LB 537, § 4.



2-1043 - Repealed. Laws 1979, LB 537, § 4.

2-1043. Repealed. Laws 1979, LB 537, § 4.



2-1044 - Repealed. Laws 1979, LB 537, § 4.

2-1044. Repealed. Laws 1979, LB 537, § 4.



2-1045 - Repealed. Laws 1979, LB 537, § 4.

2-1045. Repealed. Laws 1979, LB 537, § 4.



2-1046 - Repealed. Laws 1988, LB 874, § 49.

2-1046. Repealed. Laws 1988, LB 874, § 49.



2-1047 - Repealed. Laws 1988, LB 874, § 49.

2-1047. Repealed. Laws 1988, LB 874, § 49.



2-1048 - Repealed. Laws 1988, LB 874, § 49.

2-1048. Repealed. Laws 1988, LB 874, § 49.



2-1049 - Repealed. Laws 1988, LB 874, § 49.

2-1049. Repealed. Laws 1988, LB 874, § 49.



2-1050 - Repealed. Laws 1988, LB 874, § 49.

2-1050. Repealed. Laws 1988, LB 874, § 49.



2-1051 - Repealed. Laws 1988, LB 874, § 49.

2-1051. Repealed. Laws 1988, LB 874, § 49.



2-1052 - Repealed. Laws 1988, LB 874, § 49.

2-1052. Repealed. Laws 1988, LB 874, § 49.



2-1053 - Repealed. Laws 1988, LB 874, § 49.

2-1053. Repealed. Laws 1988, LB 874, § 49.



2-1054 - Repealed. Laws 1988, LB 874, § 49.

2-1054. Repealed. Laws 1988, LB 874, § 49.



2-1055 - Repealed. Laws 1988, LB 874, § 49.

2-1055. Repealed. Laws 1988, LB 874, § 49.



2-1056 - Repealed. Laws 1988, LB 874, § 49.

2-1056. Repealed. Laws 1988, LB 874, § 49.



2-1057 - Repealed. Laws 1988, LB 874, § 49.

2-1057. Repealed. Laws 1988, LB 874, § 49.



2-1058 - Repealed. Laws 1988, LB 874, § 49.

2-1058. Repealed. Laws 1988, LB 874, § 49.



2-1059 - Repealed. Laws 1988, LB 874, § 49.

2-1059. Repealed. Laws 1988, LB 874, § 49.



2-1060 - Repealed. Laws 1945, c. 3, § 3.

2-1060. Repealed. Laws 1945, c. 3, § 3.



2-1061 - Repealed. Laws 1945, c. 3, § 3.

2-1061. Repealed. Laws 1945, c. 3, § 3.



2-1062 - Repealed. Laws 1995, LB 87, § 1.

2-1062. Repealed. Laws 1995, LB 87, § 1.



2-1063 - Repealed. Laws 1995, LB 87, § 1.

2-1063. Repealed. Laws 1995, LB 87, § 1.



2-1064 - Repealed. Laws 1984, LB 969, § 2.

2-1064. Repealed. Laws 1984, LB 969, § 2.



2-1065 - Repealed. Laws 1984, LB 969, § 2.

2-1065. Repealed. Laws 1984, LB 969, § 2.



2-1066 - Plant diseases, insect pests; assent to resolution of Congress; county general fund available for pest control.

2-1066. Plant diseases, insect pests; assent to resolution of Congress; county general fund available for pest control.

The State of Nebraska hereby assents to public resolution No. 91, 75th Congress, Chapter 192, 3d session, S. J. Res. 256, as approved May 9, 1938, by a joint resolution entitled Joint Resolution making funds available for the control of incipient or emergency outbreaks of insect pests or plant diseases, including grasshoppers, Mormon crickets, and chinch bugs, and the several counties of the State of Nebraska are hereby authorized and empowered to expend money from the general funds of the county for the control and eradication of insect pests and plant diseases whenever, in the judgment of the county boards, the control or eradication of such pests becomes necessary for the protection of the agricultural or horticultural crops within the county. The expenditures authorized in this section from the general funds of the several counties may be made to purchase materials or equipment, to lease buildings for storage of material and equipment, or to hire labor needed for a control program in cooperation with the Department of Agriculture of the State of Nebraska, the University of Nebraska Institute of Agriculture and Natural Resources, or the United States Department of Agriculture.



2-1067 - Plant diseases, insect pests; control outbreaks; cooperative agreements; authorized; appropriation.

2-1067. Plant diseases, insect pests; control outbreaks; cooperative agreements; authorized; appropriation.

The Department of Agriculture may enter into cooperative agreements with any state or federal agency pursuant to Senate Joint Resolution 256, 75th Congress 3rd Session (May 9, 1938), for the control of incipient or emergency outbreaks of insect pests or plant diseases whenever the Director of Agriculture determines that such control is necessary for the protection of cropland and rangeland in the State of Nebraska. Nothing in this section shall be deemed to authorize the Department of Agriculture to submit a state plan pursuant to the Federal Insecticide, Fungicide and Rodenticide Act, as amended, to the federal Environmental Protection Agency. There are hereby authorized to be appropriated annually from the General Fund such sums as may be necessary to accomplish control activities not to exceed one-third of the cost of controlling such outbreaks.



2-1068 - Grasshopper control program; authorized.

2-1068. Grasshopper control program; authorized.

The Department of Agriculture, in participating in a cooperative federal-state-rancher rangeland grasshopper control program authorized under sections 2-1068 to 2-1070, may enter into such contracts as may be necessary to effectively accomplish the control activities including, but not necessarily limited to, contracts for the spraying of insecticides or other control measures, contracts for the purchase of needed materials and equipment, contracts for the transportation or storage of needed materials and equipment, and contracts with participating ranchers.



2-1069 - Grasshopper control program; oral bidding procedures authorized.

2-1069. Grasshopper control program; oral bidding procedures authorized.

To facilitate the ability of the Department of Agriculture to conduct a rangeland grasshopper control program with maximum effectiveness, the department shall be allowed to utilize a bidding process involving oral rather than written bidding procedures when emergency conditions are found to exist by the department. The department shall conduct all aspects of the bidding procedures in writing when such would not hamper the effectiveness of the program. When oral bidding procedures are used or relied upon, agreements or understandings reached shall be reduced to writing as soon thereafter as possible.



2-1070 - Grasshopper Control Cash Fund; created; deposits; expenditures; investment.

2-1070. Grasshopper Control Cash Fund; created; deposits; expenditures; investment.

The Department of Agriculture is authorized to collect money paid by participating ranchers as their estimated one-third share of the cost of conducting the control program. Such money shall be credited to the Grasshopper Control Cash Fund, which fund is hereby created. Federal funds paid to the department as the federal one-third share of the cost of the program shall be deposited in a federal fund specifically established for that purpose. All money in such funds shall be expended solely for the administration of the program authorized by sections 2-1068 to 2-1070. Any money in the Grasshopper Control Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1071 - Act, how cited.

2-1071. Act, how cited.

Sections 2-1066 to 2-1071 shall be known and may be cited as the Nebraska Rangeland Grasshopper Control Act.



2-1072 - Act, how cited.

2-1072. Act, how cited.

Sections 2-1072 to 2-10,117 shall be known and may be cited as the Plant Protection and Plant Pest Act.



2-1073 - Public policy declaration.

2-1073. Public policy declaration.

It is hereby declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by preserving and protecting the plant industry. Because of the importance of the plant industry to the welfare and economy of the state and the damage which can result from the uncontrolled proliferation of plant pests, there is a need to impose standards and restrictions on the movement and care of plants within the state. The Department of Agriculture shall be charged with administering and enforcing such standards and restrictions through the Plant Protection and Plant Pest Act.



2-1074 - Definitions, where found.

2-1074. Definitions, where found.

For purposes of the Plant Protection and Plant Pest Act, unless the context otherwise requires, the definitions found in sections 2-1074.01 to 2-1089 shall be used.



2-1074.01 - Biological control, defined.

2-1074.01. Biological control, defined.

Biological control shall mean:

(1) The use by humans of living organisms to control or suppress undesirable animals, plants, or microorganisms which affect plants or plant pests; or

(2) The action of parasites, predators, pathogens, or competitive organisms on a host or prey population which affect plants or plant pests to produce a lower general equilibrium than would prevail in the absence of the biological control agents.



2-1075 - Biological control agent, defined.

2-1075. Biological control agent, defined.

Biological control agent shall mean a parasite, predator, pathogen, or competitive organism intentionally released by humans for the purposes of biological control with the intent of causing a reduction of a host or prey population.



2-1075.01 - Repealed. Laws 2013, LB 68, § 23.

2-1075.01. Repealed. Laws 2013, LB 68, § 23.



2-1075.02 - Certified seed potatoes, defined.

2-1075.02. Certified seed potatoes, defined.

Certified seed potatoes means seed potatoes which have been certified by a certification entity recognized by the department to certify that the seed potatoes are free of regulated plant pests.



2-1075.03 - Certification inspection of Nebraska-grown nursery stock, defined.

2-1075.03. Certification inspection of Nebraska-grown nursery stock, defined.

Certification inspection of Nebraska-grown nursery stock shall mean an inspection performed pursuant to section 2-1095.



2-1076 - Collector, defined.

2-1076. Collector, defined.

Collector shall mean any person who only gathers wild plants for the purpose of distribution.



2-1077 - Repealed. Laws 2013, LB 68, § 23.

2-1077. Repealed. Laws 2013, LB 68, § 23.



2-1078 - Department, defined.

2-1078. Department, defined.

Department shall mean the Department of Agriculture.



2-1078.01 - Director, defined.

2-1078.01. Director, defined.

Director shall mean the Director of Agriculture or his or her designated employee, representative, or authorized agent.



2-1079 - Distribute, defined.

2-1079. Distribute, defined.

Distribute shall mean selling, exchanging, bartering, moving, or transporting; offering to sell, exchange, barter, move, or transport; holding nursery stock for sale, exchange, or barter; acting as a broker; or otherwise supplying. Distribute shall not include moving or transporting on contiguous real estate that is owned, leased, or controlled by the same person.



2-1079.01 - Distribution location, defined.

2-1079.01. Distribution location, defined.

Distribution location shall mean each place nursery stock is offered for sale or sold and shall also include all locations of a vehicle from which nursery stock is offered for sale or sold directly. Distribution location shall not include each location from which an order is made by a purchaser ordering by mail, telephone, or facsimile transmission but shall include the location where such orders are received within the state.



2-1079.02 - Genetically engineered plant organism, defined.

2-1079.02. Genetically engineered plant organism, defined.

Genetically engineered plant organism shall mean an organism altered or produced through genetic modification from a donor, vector, or recipient organism using recombinant deoxyribonucleic acid techniques.



2-1079.03 - Grow, defined.

2-1079.03. Grow, defined.

Grow shall mean to produce a plant or plant product, by propagation or cultivation, including, but not limited to, division, transplant, seed, or cutting, generally over a period of one year or greater. Grow does not include transferring nursery stock from one container to another or potting bare-root nursery stock, if the stock will be distributed within twelve months.



2-1080 - Repealed. Laws 2013, LB 68, § 23.

2-1080. Repealed. Laws 2013, LB 68, § 23.



2-1080.01 - Harmonization plan, defined.

2-1080.01. Harmonization plan, defined.

Harmonization plan shall mean any agreement between states, or a state or states and the federal government, designed to limit the spread of a plant pest into or out of a designated area.



2-1081 - Nuisance plant, defined.

2-1081. Nuisance plant, defined.

Nuisance plant shall mean any plant not economically essential to the welfare of the people of Nebraska, as determined by the department, and which may serve as a favorable host of plant pests or may be detrimental to the agricultural interests of the State of Nebraska.



2-1082 - Nursery, defined.

2-1082. Nursery, defined.

Nursery shall mean any property where nursery stock is grown, propagated, collected, or distributed and shall include, but not be limited to, private property or any property owned, leased, or managed by any agency of the United States, the State of Nebraska or its political subdivisions, or any other state or its political subdivisions where nursery stock is fumigated, treated, packed, or stored by any person.



2-1083 - Nursery stock, defined.

2-1083. Nursery stock, defined.

Nursery stock shall mean all botanically classified hardy perennial or biennial plants, trees, shrubs, and vines, either domesticated or wild, cuttings, grafts, scions, buds, bulbs, rhizomes, or roots thereof, and such plants and plant parts for, or capable of, propagation, excluding plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, potatoes, or seeds of any such plant.



2-1083.01 - Nursery stock distributor, defined.

2-1083.01. Nursery stock distributor, defined.

Nursery stock distributor shall mean any person involved in:

(1) The acquisition and further distribution of nursery stock;

(2) The utilization of nursery stock for landscaping or purchase of nursery stock for other persons;

(3) The distribution of nursery stock with a mechanical digger, commonly known as a tree spade, or by other means;

(4) The solicitation of or taking orders for sales of nursery stock in the state; or

(5) The growing and distribution of nursery stock or active involvement in the management or supervision of a nursery.



2-1084 - Person, defined.

2-1084. Person, defined.

Person shall mean any body politic or corporate, society, community, the public generally, any individual, partnership, limited liability company, joint-stock company, or association, or any agent of any such entity.



2-1084.01 - Place of origin, defined.

2-1084.01. Place of origin, defined.

Place of origin shall mean the county and state where nursery stock was most recently grown for a period of not less than one cycle of active growth.



2-1085 - Plant, defined.

2-1085. Plant, defined.

Plant shall mean any plant, plant product, plant part, or reproductive or propagative part of a plant, plant product, or plant part including, but not limited to, trees, shrubs, vines, forage and cereal plants, fruit, seeds, grain, wood, or lumber. This shall include all growing media, packing material, or containers associated with the plants, plant parts, or plant products named in this section.



2-1086 - Plant pest, defined.

2-1086. Plant pest, defined.

Plant pest shall mean any insect, arthropod, nematode, mollusk, fungus, bacteria, virus, mycoplasma, parasitic plant, physiological disorder, or other infectious agent which can directly or indirectly injure or cause damage or a pathological condition to plants.



2-1087 - Property, defined.

2-1087. Property, defined.

Property shall mean any real estate or personal property, including any vessel, automobile, aircraft, rail car, other vehicle, machinery, building, dock, nursery, orchard, or other place where plants are grown or maintained or the contents of such place.



2-1088 - Rules and regulations, defined.

2-1088. Rules and regulations, defined.

Rules and regulations shall mean rules and regulations adopted and promulgated by the department pursuant to the Plant Protection and Plant Pest Act.



2-1089 - Wild plants, defined.

2-1089. Wild plants, defined.

Wild plants shall mean nursery stock from any place other than a nursery.



2-1090 - State Entomologist; position created; duties.

2-1090. State Entomologist; position created; duties.

There is hereby created in the department and under the direction of the Director of Agriculture the position of State Entomologist. Such person shall be a graduate of a recognized university with a major, or its equivalent, in entomology, plant pathology, or an equivalent biological science and have not less than two years of experience in such field and administrative work. It shall be the duty of the State Entomologist through the Plant Protection and Plant Pest Act to protect the interest of Nebraska as stated in section 2-1073, to regulate the distribution of plants, and to assist exporters of plants in meeting the requirements imposed by other states or countries.



2-1091 - Enforcement of act; department; powers.

2-1091. Enforcement of act; department; powers.

For the purpose of enforcement of the Plant Protection and Plant Pest Act or any rule or regulation, the department may:

(1) Enter at reasonable times and in a reasonable manner without being subject to any action for trespass or damages, if reasonable care is exercised, all property where plants are grown, packed, held prior to distribution, or distributed to inspect all plants, structures, vehicles, equipment, packing materials, containers, records, and labels on such property. The department may inspect and examine all records and property relating to compliance with the act. Such records and property shall be made available to the department for review at all reasonable times;

(2) In a reasonable manner, hold for inspection and take samples of any plants and associated materials which may not be in compliance with the act;

(3) Inspect or reinspect at any time or place any plants that are in the state or being shipped into or through the state and treat, seize, destroy, require treatment or destruction of, or return to the state of origin any plants in order to inhibit or prevent the movement of plant pests throughout the state;

(4) Obtain an inspection warrant in the manner prescribed in sections 29-830 to 29-835 from a court of record if any person refuses to allow the department to inspect pursuant to this section;

(5) Issue a written or printed withdrawal-from-distribution order and post signs to delineate sections not marked pursuant to subsection (3) of section 2-1095 or sections of distribution locations and to notify persons of any withdrawal-from-distribution order when the department has reasonable cause to believe any lot of nursery stock is being distributed in violation of the act or any rule or regulation;

(6) Apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond;

(7) Issue a quarantine or establish a quarantine area;

(8) Cooperate and enter into agreements, including harmonization plans, with any person in order to carry out the purpose of the act;

(9) Establish a restricted plant pest list to prohibit the movement into the state of plant pests not known to occur in Nebraska and to prohibit the movement of those plant pests present in the state but known to be destructive to the plant industry;

(10) Issue European corn borer quarantine certificates, phytosanitary certificates, and export certificates on plants for individual shipment to other states or foreign countries if those plants comply with the requirements or regulations of such state or foreign country or issue quarantine compliance agreements or European corn borer quarantine certification licenses;

(11) Inspect plants that any person desires to ship into another state or country when such person has made an application to the department for such inspection. The inspection shall determine the presence of plant pests to determine the acceptance of the plants into other states or countries. The department may accept the inspections of laboratories authorized by the department or field inspectors of the department;

(12) Certify plants or property to meet the requirements of specific quarantines imposed on Nebraska or Nebraska plants. The quarantine certification requirements shall be set forth in the rules and regulations;

(13) Until increased or decreased by rules or regulations, assess and collect fees set forth in section 2-1091.02 for inspections, services, or work performed in carrying out subdivisions (8) and (10) through (12) of this section. Inspection time shall include the driving to and from the location of the inspection in addition to the time spent conducting the inspection, and the mileage charge shall be for the purpose of inspection. Any fee charged to the department relating to such subdivisions shall be paid by the person requesting the inspection, services, or work. The department may, for purposes of administering such subdivisions, establish in rules and regulations inspection requirements, standards, and issuance, renewal, or revocation of licenses, certificates, or agreements necessitated by such subdivisions;

(14) Conduct continuing survey and detection programs on plant pests to monitor the population or spread of plant pests;

(15) Issue, place on probation, suspend, or revoke licenses issued or agreements entered into pursuant to the act or deny applications for such licenses or agreements pursuant to the act; and

(16) Issue orders imposing administrative fines or cease and desist orders pursuant to the act.



2-1091.01 - Nursery stock distributor license; application; contents; fees; licensee duties; nursery stock; requirements; license; posting; lapse of license.

2-1091.01. Nursery stock distributor license; application; contents; fees; licensee duties; nursery stock; requirements; license; posting; lapse of license.

(1) A person shall not operate as a nursery stock distributor without a valid license issued by the department. Any person validly licensed as a grower, a dealer, or a broker under the Plant Protection and Plant Pest Act as it existed on the day before September 6, 2013, shall remain validly licensed until December 31, 2013.

(2) Each nursery stock distributor shall apply for a license required by subsection (1) of this section on forms furnished by the department due on January 1 for the current license year. Such application shall include the full name and mailing address of the applicant, the names and addresses of any partners, limited liability company members, or corporate officers, the name and address of the person authorized by the applicant to receive notices and orders of the department as provided in the Plant Protection and Plant Pest Act, whether the applicant is an individual, partnership, limited liability company, corporation, or other legal entity, the location of the operation, and the signature of the applicant. A person distributing greenhouse plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, or potatoes, or seeds of any such plant, shall not be required to obtain a license but may do so pursuant to section 2-10,105.

(3) A nursery stock distributor license shall expire on December 31 of each year unless previously lapsed or revoked.

(4) All applications shall be accompanied by a license fee for the first acre on which nursery stock is located. If the nursery stock distributor does not have physical possession of nursery stock, the nursery stock distributor shall pay a license fee based on one acre. Additionally the applicant shall pay an acreage fee for each additional acre on which nursery stock is located. The license fees are set forth in section 2-1091.02. If the applicant has distributed nursery stock prior to applying for a license, the applicant shall pay an additional administrative fee as set forth in section 2-1091.02.

(5) All nursery stock distributed by a nursery stock distributor shall be only sound, healthy nursery stock that is reasonably capable of growth, labeled correctly, free from injurious plant pests, and stored or displayed under conditions which maintain its vigor as provided in the rules and regulations. Any fee charged to the department for diagnostic services or shipping costs shall be paid by the nursery stock distributor.

(6) A valid copy of the nursery stock distributor's license shall be posted in a conspicuous place at the distribution location.

(7) A nursery stock distributor shall obtain a license for each distribution location.

(8) Each applicant for a nursery stock distributor license shall furnish a signed written statement that such person will acquire and distribute only nursery stock which has been distributed by a person who is duly licensed pursuant to the act or approved by an authorizing agency within the state of origin recognized by the department.

(9) Every nursery stock distributor shall continually maintain a complete and accurate list with the department of all sources from which nursery stock is received.

(10) Each nursery stock distributor shall keep and make available for examination by the department for a period of three years an accurate record of all transactions conducted in the ordinary course of business. Records pertaining to such business shall at a minimum include the names of the persons from which nursery stock was received, the receiving date, the amount received, and the variety and place of origin of the nursery stock received and all documents accompanying each shipment indicating compliance with state or federal requirements and quarantines.

(11) A nursery stock distributor license shall lapse automatically upon a change of ownership, and the subsequent owner must obtain a new license. The nursery stock distributor license shall lapse automatically upon a change of location, and such licensee must obtain a new license. A licensee shall notify the department in writing at least thirty days prior to any change in ownership, name, or address. A nursery stock distributor shall notify the department in writing before there is a change of the name or address of the person authorized to receive notices and orders of the department. When a nursery stock distributor permanently ceases operating, he or she shall return the license to the department.



2-1091.02 - Fees; department; powers.

2-1091.02. Fees; department; powers.

(1) License fees for the Plant Protection and Plant Pest Act due on January 1, 2014, shall be the amount in column A of subsection (3) of this section.

(2) The license fees due January 1, 2015, and each January 1 thereafter shall be set by the director on or before July 1 of each year. The director may raise or lower such fees each year to meet the criteria in this subsection, but the fee shall not be greater than the amount in column B of subsection (3) of this section. The same percentage shall be applied to each category for all fee increases or decreases. The director shall use the fees in column A of subsection (3) of this section as a base for future fee increases or decreases. The director shall determine the fees based on estimated annual revenue and fiscal year-end cash fund balances as follows:

(a) The estimated annual revenue shall not be greater than one hundred seven percent of program cash fund appropriations allocated for the Plant Protection and Plant Pest Act; and

(b) The estimated fiscal year-end cash fund balance shall not be greater than seventeen percent of program cash fund appropriations allocated for the act.

(3) License Fees.

(4) Other fees for the Plant Protection and Plant Pest Act under subsection (5) of this section in effect on January 1, 2014, shall be the amount in column A of such subsection. The department may increase or decrease such fees by rules or regulations adopted and promulgated by the department. Such increases shall not result in fees greater than the amount in column B of subsection (5) of this section.

(5) Other Fees.

(6) Any fee remaining unpaid for more than one month shall be considered delinquent and the person owing the fee shall pay an additional administrative fee of twenty-five percent of the delinquent amount for each month it remains unpaid, not to exceed one hundred percent of the original amount due. The department may waive the additional administrative fee based upon the existence and extent of any mitigating circumstances that have resulted in the late payment of such fee. The purpose of the additional administrative fee is to cover the administrative costs associated with collecting fees, and all money collected as an additional administrative fee shall be remitted to the State Treasurer for credit to the Plant Protection and Plant Pest Cash Fund.



2-1092 - Repealed. Laws 2013, LB 68, § 23.

2-1092. Repealed. Laws 2013, LB 68, § 23.



2-1093 - Repealed. Laws 2013, LB 68, § 23.

2-1093. Repealed. Laws 2013, LB 68, § 23.



2-1094 - Repealed. Laws 2013, LB 68, § 23.

2-1094. Repealed. Laws 2013, LB 68, § 23.



2-1095 - Nursery stock distributors; nursery stock; certification inspection; application; distribution; restrictions; treatment or destruction of stock; department; powers.

2-1095. Nursery stock distributors; nursery stock; certification inspection; application; distribution; restrictions; treatment or destruction of stock; department; powers.

(1) All nursery stock distributors that distribute any nursery stock that they grow shall apply for an additional inspection for the certification of the Nebraska-grown nursery stock as provided in this section. The nursery stock distributor shall apply for such certification inspection of the Nebraska-grown nursery stock as part of the application for the nursery stock distributor license described in section 2-1091.01.

(2)(a) Applications for certification inspection of Nebraska-grown nursery stock that are due on January 1 pursuant to section 2-1091.01 and are not received prior to February 1 and initial applications not received prior to beginning of distribution shall be considered delinquent. Such applications shall have an inspection fee as set forth in section 2-1091.02.

(b) Inspection time shall include the driving time to and from the location of the inspection in addition to the time spent conducting the inspection, and the mileage charge shall be for the purpose of inspection.

(3) Each nursery stock distributor shall post signs delineating sections of all growing areas. A section shall be not larger than five acres.

(4) All growing areas within the state shall be inspected by the department at least once per year for certification and compliance with the Plant Protection and Plant Pest Act.

(5) Following the certification inspection of Nebraska-grown nursery stock, the department shall provide a copy of the plant inspection report to the nursery stock distributor specifying any area of the nursery from which nursery stock cannot be distributed or any plants which may not be distributed as nursery stock. When deemed necessary to maintain compliance with the purposes of the Plant Protection and Plant Pest Act, the department shall require the nursery stock distributor to withdraw from distribution any variety or amount of nursery stock. A reinspection may be conducted by the department at the nursery stock distributor's request and cost. The department may also reinspect to determine compliance with the act. To determine the cost of any reinspection, the department shall use fees as outlined in subsection (2) of this section. The nursery stock distributor shall comply with the recommendations of the department as to the treatment or destruction of nursery stock.

(6) The department may require the treatment or destruction of any nursery stock that is infested or infected with plant pests, nonviable, damaged, or desiccated to the point of not being reasonably capable of growth.

(7) Any nursery stock on which a withdrawal-from-distribution order has been issued shall be released for distribution only by authorized department employees or after written permission has been obtained from the department. Each nursery stock distributor shall promptly report to the department, in writing, the amount and type of plants treated or destroyed under requirements on withdrawal-from-distribution orders. The department may withhold a license or certification of Nebraska-grown nursery stock until conditions have been met by the nursery stock distributor as specified in the plant inspection report or any other order issued by the department. A certification of Nebraska-grown stock may be issued covering portions of the nursery which are not infested or infected if the nursery stock distributor agrees to treat, destroy, or remove as specified by the department those plants found to be infested or infected.



2-1096 - Repealed. Laws 2013, LB 68, § 23.

2-1096. Repealed. Laws 2013, LB 68, § 23.



2-1097 - Repealed. Laws 2013, LB 68, § 23.

2-1097. Repealed. Laws 2013, LB 68, § 23.



2-1098 - Repealed. Laws 2013, LB 68, § 23.

2-1098. Repealed. Laws 2013, LB 68, § 23.



2-1099 - Repealed. Laws 2013, LB 68, § 23.

2-1099. Repealed. Laws 2013, LB 68, § 23.



2-10,100 - Repealed. Laws 2013, LB 68, § 23.

2-10,100. Repealed. Laws 2013, LB 68, § 23.



2-10,100.01 - Repealed. Laws 2013, LB 68, § 23.

2-10,100.01. Repealed. Laws 2013, LB 68, § 23.



2-10,100.02 - Repealed. Laws 2013, LB 68, § 23.

2-10,100.02. Repealed. Laws 2013, LB 68, § 23.



2-10,101 - Repealed. Laws 2013, LB 68, § 23.

2-10,101. Repealed. Laws 2013, LB 68, § 23.



2-10,102 - Collectors; nursery stock distributor's license required; inspection.

2-10,102. Collectors; nursery stock distributor's license required; inspection.

Collectors shall be required to obtain a nursery stock distributor's license and shall be required to apply for an additional inspection for the certification of the collected nursery stock as provided in section 2-1095. All collected nursery stock shall be labeled as such.



2-10,103 - Nursery stock distributor; duties.

2-10,103. Nursery stock distributor; duties.

A nursery stock distributor shall:

(1) Comply with the Plant Protection and Plant Pest Act and the rules and regulations:

(a) In the care of nursery stock;

(b) In the distribution of nursery stock including nursery stock that has been withdrawn from distribution;

(c) Regarding treatment or destruction of nursery stock as required by a withdrawal-from-distribution order;

(d) In maintaining the nursery stock in a manner accessible to the department; and

(e) In the payment of license fees;

(2) Comply with any order of the director issued pursuant to the act;

(3) Not distribute nursery stock obtained from an unlicensed nursery stock distributor;

(4) Not allow the license to be used by any person other than the person to whom it was issued; and

(5) Not interfere with the department in the performance of its duties.



2-10,103.01 - Nursery stock distributor; disciplinary actions; procedures.

2-10,103.01. Nursery stock distributor; disciplinary actions; procedures.

(1) A nursery stock distributor may be placed on probation requiring such person to comply with the conditions set out in an order of probation issued by the director or be ordered to cease and desist from failing to comply or be ordered to pay an administrative fine pursuant to section 2-10,103.02 after:

(a) The director determines the nursery stock distributor has not complied with section 2-10,103;

(b) The nursery stock distributor is given written notice to comply and written notice of the right to a hearing to show cause why the specified order should not be issued; and

(c) The director finds that issuing the specified order is appropriate based on the hearing record or the available information if the hearing is waived by the nursery stock distributor.

(2) A nursery stock distributor may be suspended after:

(a) The director determines the nursery stock distributor has not complied with section 2-10,103;

(b) The nursery stock distributor is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be suspended; and

(c) The director finds that issuing an order suspending the license is appropriate based on the hearing record or the available information if the hearing is waived by the nursery stock distributor.

(3) A license may be immediately suspended and the director may order the nursery stock distributor's operation to cease prior to hearing when:

(a) The director determines an immediate danger to the public health, safety, or welfare exists; and

(b) The nursery stock distributor receives written notice to comply and written notice of the right to a hearing to show cause why the suspension should not be sustained. Within fifteen days after the suspension, the nursery stock distributor may request in writing a date for a hearing and the director shall consider the interests of the nursery stock distributor when the director establishes the date and time of the hearing, except that no hearing shall be held sooner than is reasonable under the circumstances. When a nursery stock distributor does not request a hearing date within such fifteen-day period, the director shall establish a hearing date and notify the nursery stock distributor of the date and time of such hearing.

(4) A license may be revoked after:

(a) The director determines the nursery stock distributor has committed serious, repeated, or multiple violations of any of the requirements of section 2-10,103;

(b) The nursery stock distributor is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be revoked; and

(c) The director finds that issuing an order revoking the license is appropriate based on the hearing record or on the available information if the hearing is waived by the nursery stock distributor.

(5) Any nursery stock distributor whose license has been suspended shall cease operations until the license is reinstated. Any nursery stock distributor whose license is revoked shall cease operating until a new license is issued.

(6) The director may terminate a proceeding to suspend or revoke a license or subject a nursery stock distributor to an order of the director described in subsection (1) of this section at any time if the reasons for such proceeding no longer exist. A license which has been suspended may be reinstated, a person with a revoked license may be issued a new license, or a nursery stock distributor may no longer be subject to the director's order if the director determines that the conditions which prompted the suspension, revocation, or order of the director no longer exist.

(7) Proceedings to suspend or revoke a license or subject a nursery stock distributor to an order of the director described in subsection (1) of this section shall not preclude the department from pursuing other civil or criminal actions.



2-10,103.02 - Administrative fine; collection; use.

2-10,103.02. Administrative fine; collection; use.

(1) The director may issue an order imposing an administrative fine on any person who has violated any provision, requirement, condition, limitation, or duty imposed by the Plant Protection and Plant Pest Act or rules and regulations adopted and promulgated pursuant to the act in an amount which shall not exceed one thousand dollars for each violation. A violation means each action which violates any separate or distinct provision, requirement, condition, limitation, or duty imposed by the act or such rules and regulations. In determining whether to impose an administrative fine and, if a fine is imposed, the amount of the fine, the director shall take into consideration (a) the seriousness of the violation, (b) the extent to which the person derived financial gain as a result of his or her failure to comply, (c) the extent of intent, willfulness, or negligence by the person in the violation, (d) the likelihood of the violation reoccurring, (e) the history of the person's failure to comply, (f) the person's attempts to prevent or limit his or her failure to comply, (g) the person's willingness to correct violations, (h) the nature of the person's disclosure of violations, (i) the person's cooperation with investigations of his or her failure to comply, and (j) any factors which may be established by the rules and regulations.

(2) The department shall remit administrative fines collected under the act to the State Treasurer on a monthly basis for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.

(3) Any administrative fine imposed under the Plant Protection and Plant Pest Act and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action in the name of the State of Nebraska in the district court of the county in which the violator resides or owns property. The lien shall attach to the real estate of the violator when notice of such lien is filed and indexed against the real estate in the office of the register of deeds or county clerk in the county where the real estate is located.



2-10,103.03 - Cease and desist order; hearing.

2-10,103.03. Cease and desist order; hearing.

Whenever the director has reason to believe that any person has violated any provision of the Plant Protection and Plant Pest Act or any rule or regulation, an order may be entered requiring the person to appear before the director to show cause why an order should not be entered requiring such person to cease and desist from the violation charged. Such order shall set forth notice of such hearing. Hearings shall be conducted as provided in section 2-10,103.04. After such hearing, if the director finds such person to be in violation, he or she shall enter an order requiring the person to cease and desist from the specific act, practice, or omission which violated the act.



2-10,103.04 - Notice or order; service; notice; contents; hearings; procedure; new hearing.

2-10,103.04. Notice or order; service; notice; contents; hearings; procedure; new hearing.

(1) Any notice or order provided for in the Plant Protection and Plant Pest Act shall be personally served on the person holding the nursery stock distributor license, the person named in the notice, or the person authorized by the person holding the nursery stock distributor license to receive notices and orders of the department or shall be sent by certified mail, return receipt requested, to the last-known address of the person holding the nursery stock distributor license, the person named in the notice, or the person authorized to receive such notices and orders. A copy of the notice and the order shall be filed in the records of the department.

(2) Any notice to comply provided for in the act shall set forth the acts or omissions with which the person holding the nursery stock distributor license or the person named in the notice is charged.

(3) A notice of the right of the person holding the nursery stock distributor license or the person named in the notice to a hearing provided for in the act shall set forth the time and place of the hearing except as otherwise provided in subsection (3) of section 2-10,103.01. A notice of the right of the person holding the nursery stock distributor license or the person named in the notice to such hearing shall include notice that the right of the person holding the nursery stock distributor license or the person named in the notice to a hearing may be waived pursuant to subsection (5) of this section. A notice of such right to a hearing shall include notice of the potential actions that may be taken against the person holding the nursery stock distributor license or the person named in the notice.

(4) The hearings provided for in the act shall be conducted by the director at a time and place he or she designates. The director shall make a final finding based upon the complete hearing record and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-10,103.01, the director shall sustain, modify, or rescind the order. All hearings shall be in accordance with the Administrative Procedure Act.

(5) The person holding the nursery stock distributor license or the person named in the notice shall be deemed to waive the right to a hearing if such person does not come to the hearing at the time and place set forth in the notice described in subsection (3) of this section without requesting the director at least two days before the designated time to change the time and place for the hearing, except that before an order of the director becomes final, the director may designate a different time and place for the hearing if the person shows the director that the person had a justifiable reason for not coming to the hearing and not timely requesting a change in the time and place for such hearing. If the person holding the nursery stock distributor license or the person named in the notice waives the right to a hearing, the director shall make a final finding based upon the available information and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-10,103.01, the director shall sustain, modify, or rescind the order.

(6) Any person aggrieved by the finding of the director shall have ten days from the entry of the director's order to request a new hearing if such person can show that a mistake of fact has been made which affected the director's determination. Any order of the director shall become final upon the expiration of ten days after its entry if no request for a new hearing is made.



2-10,104 - Foreign distributor; reciprocity; department; reciprocal agreements.

2-10,104. Foreign distributor; reciprocity; department; reciprocal agreements.

(1) Any person residing outside the state and desiring to solicit orders or distribute nursery stock in Nebraska may do so if:

(a) Such person is duly licensed under the nursery laws of the state where the nursery stock originates and the laws of that state are essentially equivalent to the laws of Nebraska as determined by the department; and

(b) Such person complies with the Plant Protection and Plant Pest Act and the rules and regulations on all nursery stock distributed in Nebraska.

(2) The department may cooperate with and enter into reciprocal agreements with other states regarding licensing and movement of nursery stock. Reciprocal agreements with other states shall not prevent the department from prohibiting the distribution in Nebraska of nursery stock which fails to meet the minimum criteria for nursery stock of Nebraska-licensed nursery stock distributors.



2-10,105 - Optional inspections; nursery stock distributor's license; optional issuance.

2-10,105. Optional inspections; nursery stock distributor's license; optional issuance.

(1) Optional inspections of plants may be conducted by the department upon request by any persons desiring such inspection. A fee as set forth in subsection (2) of section 2-1095 shall be charged for such an inspection.

(2) Any person who desires a nursery stock distributor's license for any greenhouse plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, or potatoes, or seeds of any such plant, may apply for such license to the department. The inspection of such plants shall conform to the same requirements that apply to the inspection of nursery stock as set forth in section 2-1095. For persons who grow or distribute both nursery stock and greenhouse plants grown for indoor use, annual plants, florist stock, cut flowers, sod, turf, onions, or potatoes, or seeds of any such plant, one license shall be issued if the annual inspection of such plants is conducted concurrently with the nursery stock inspection and the other requirements of the Plant Protection and Plant Pest Act are met. If a reinspection trip is required, the applicant shall be assessed a reinspection fee as outlined in subsection (2) of section 2-1095.



2-10,106 - Importation and distribution; labeling requirements; exception; department; powers.

2-10,106. Importation and distribution; labeling requirements; exception; department; powers.

(1) It shall be unlawful for any person, including any carrier transporting nursery stock, to bring into or cause to be brought into Nebraska any nursery stock unless such shipment is plainly and legibly marked with a label showing the name and address of the consignor and consignee, the nature and quantity of the contents, the place of origin, and the license or its equivalent issued by the recognized authorizing agency stating that the nursery from which the nursery stock originates has been inspected.

(2) It shall be unlawful for any person to distribute in Nebraska nursery stock for the purpose of resale in Nebraska without meeting the labeling criteria stated in this section.

(3) The requirements of this section shall not apply to nursery stock distributed to the final consumer at a distribution location where a valid nursery stock distributor's license has been conspicuously posted.

(4) The department may cause to be held for inspection any plants, regardless of proper labeling according to the Plant Protection and Plant Pest Act, if there is reason to believe they are infested or infected with plant pests. Such plants shall be held only for a period of time reasonable for proper inspection and any treatment deemed necessary by the department. The department shall not be held responsible for costs incurred by treatment or delay.

(5) In carrying out this section, the department may intercept or detain any person or property including vehicles or vessels reasonably believed to be carrying any plants or any other articles capable of carrying plant pests. The department may hold for treatment, destroy, or otherwise dispose of any plants, if found infested or infected with plant pests, at the owner's cost.



2-10,107 - Nuisance plants; department; powers.

2-10,107. Nuisance plants; department; powers.

Any person owning or controlling property shall keep such property free from all species of plants declared by the department to be nuisance plants. If the department determines that any species or variety of plant is a nuisance plant and that such plant should be eradicated in order to safeguard the agricultural interests of the state, the department shall give public notice of proposed eradication by publication in one or more newspapers of general circulation throughout the area over which such nuisance plant exists, designating the species or variety in question, the proposed eradication area, and the reasons for the eradication. Such notice shall designate a place and time for a public hearing at which all interested parties may be heard. After such hearing has been held, the department may cause to be served by first-class mail individual notices upon the owner of record of such land at that person's last-known address stating (1) that the species or variety of plant is a nuisance plant and (2) that the department is authorized to destroy or order the destruction of such plant. It shall be the duty of every person affected by the notice to use measures of arrest and control required of such person by the instructions of the department.



2-10,108 - Plant pests; department; powers.

2-10,108. Plant pests; department; powers.

(1) Whenever the department finds that there exists, in any other state, territory, country, or part thereof, any plant pests detrimental to the agricultural interests of the state and that the control, eradication, retarding, or prevention of such pests is necessary to protect the plant industry of the state, the department may impose and enforce a quarantine prohibiting the transportation into, within, or through Nebraska of such pests. Quarantine enforcement shall apply to any plants or any other property capable of carrying such plant pests regardless of whether the plants are distributed by a person holding a valid license or its equivalent issued by an authorizing agency within the state of origin recognized by the department. Nursery stock and all other plants shall be subject to any quarantine measures deemed necessary by the department.

(2) When it has been determined that an area of the state is infected or infested with plant pests which may be detrimental to the agricultural interests of the state, such area may be quarantined by the department. Under such quarantine the department may restrict or prevent the movement or transportation of any plants or any other property capable of carrying such plant pests originating in or having been maintained in any area infested or infected with such plant pests. Public notice of any quarantine shall be given by the department by publication in one or more newspapers in circulation within the area of the state affected by such order.

(3) Any plants or other property moved or transported in violation of a quarantine imposed pursuant to this section may be seized, treated, destroyed, or returned to the state of origin without compensation by the department.



2-10,109 - Withdrawal-from-distribution order; issuance.

2-10,109. Withdrawal-from-distribution order; issuance.

If the department finds that plants are distributed in violation of the Plant Protection and Plant Pest Act, the department may issue a written or printed withdrawal-from-distribution order to the person in charge of such plants for the protection of the public health, safety, or welfare and may enforce such order. Such an order shall specify the nature of each violation and the precise action required to bring the plants into compliance with the applicable provisions of the act. Such an order shall advise the person that he or she may request an immediate hearing before the department on the specified violation.

The department may issue a withdrawal-from-distribution order on plants that are perishable, even if the result of such order will bring about the involuntary disposal of such items, when, in the opinion of the person issuing such order, no alternative course of action would sufficiently protect the public health, safety, or welfare under the circumstances.



2-10,110 - Implementation or enforcement agreements authorized.

2-10,110. Implementation or enforcement agreements authorized.

The department may cooperate and enter into agreements with the United States Department of Agriculture or any other federal or state agency in the implementation or enforcement of the Plant Protection and Plant Pest Act and the 1944 Organic Act of Congress, as amended, on October 1, 1988.



2-10,111 - Costs; liability.

2-10,111. Costs; liability.

(1) All costs associated with treating, seizing, or destroying any plant or issuing and enforcing any withdrawal-from-distribution order for any plant, which plant is in violation of the Plant Protection and Plant Pest Act or the rules and regulations adopted and promulgated pursuant to the act, shall be the responsibility of the person in possession of the plant. The department shall be reimbursed by the person in possession of the plant for the actual cost incurred by the department in enforcing the act or such rules and regulations.

(2) All costs related to enforcement of the act and such rules and regulations shall be the responsibility of the person violating the act. The department shall be reimbursed by persons violating the act or such rules and regulations for the actual cost incurred by the department in enforcing the act.

(3) The department shall not be liable for any costs incurred by any person due to any departmental actions relating to the enforcement of the act or such rules and regulations.



2-10,112 - Excess fees; disposition.

2-10,112. Excess fees; disposition.

If the department determines that any fee has been erroneously collected or computed, the department shall credit the excess amount collected or paid to any fees then due and owing from the person under the Plant Protection and Plant Pest Act. Any remaining balance may be refunded to the person by whom it was paid.



2-10,113 - Foreign nursery stock; foreign soil or plant pests for research or educational purposes; biological control agent or genetically engineered plant organism; permit requirements; trade secrets; confidentiality.

2-10,113. Foreign nursery stock; foreign soil or plant pests for research or educational purposes; biological control agent or genetically engineered plant organism; permit requirements; trade secrets; confidentiality.

(1) Any person receiving any shipment of nursery stock from any foreign country that has not been inspected and released by the United States Department of Agriculture at the port of entry shall notify the department of the arrival of such shipment, its contents, and the name of the consignor. Such person shall hold the shipment unopened until inspected or released by the department.

(2) No person shall import or cause to be brought into Nebraska any soils or plant pests or distribute within the state any nonindigenous plant pests to be used in the open environment for research purposes or other educational uses without permission from the department.

(3) No person shall import or cause to be brought into Nebraska or distribute within the state any nonindigenous biological control agent or genetically engineered plant organism to be used in the open environment without a permit as set forth in rules and regulations. Such rules and regulations may provide for reasonable exemptions from permit requirements. A permit shall not be required under this section if a permit has been issued under the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 et seq., or any regulations adopted and promulgated pursuant to such act.

An application for a permit shall include information regarding where the biological control agent or genetically engineered plant organism will be released and any other information required by the department. An application for a permit to import or distribute an arthropod to be used as a biological control agent shall be accompanied by a voucher specimen. Permits may be issued only after the department determines that the proposed shipment or use will not create sufficient hazard to warrant the refusal of a permit. Sufficient hazard shall include, but not be limited to, a substantial hazard to the environment or to plant or animal life not intended to be affected by the agent or organism. The department may rely upon the findings of interested federal agencies or any experts that the department may deem appropriate in making a determination about the threat posed by such agents or organisms. The department may also request confidential business information.

(4) An applicant submitting information required by this section may mark clearly portions of data which in his or her opinion are trade secrets and submit the marked material separately from other material required to be submitted under this section. The department shall keep such material confidential and in a manner that makes it not accessible to anyone who does not need to have access to it in order to adequately protect the public health, safety, or welfare.



2-10,114 - Agents or employees; liability of principal.

2-10,114. Agents or employees; liability of principal.

In construing and enforcing the Plant Protection and Plant Pest Act, omission or failure of any individual acting for or employed by any other person or other principal within the scope of his or her employment or office shall in every case be deemed the act, omission, or failure of such person or other principal as well as that of the individual.



2-10,115 - Violations; penalties; appeal of department order; procedure.

2-10,115. Violations; penalties; appeal of department order; procedure.

(1) Any person shall be guilty of a Class IV misdemeanor for the first violation and a Class II misdemeanor for any subsequent violation of the same nature and in violation of the Plant Protection and Plant Pest Act if that person:

(a) Distributes nursery stock without a nursery stock distributor license issued under the Plant Protection and Plant Pest Act;

(b) Receives nursery stock for further distribution from any person who has not been duly licensed or approved under the act;

(c) Uses any license issued by the department after it has been revoked or has expired, while the licensee was under suspension, or for purposes other than those authorized by the act;

(d) Offers any hindrance or resistance to the department in the carrying out of the act, including, but not limited to, denying or concealing information or denying access to any property relevant to the proper enforcement of the act;

(e) Allows any plant declared a nuisance plant as outlined in section 2-10,107 to exist on such person's property or distributes any such plants or materials capable of harboring plant pests;

(f) Acts as a nursery stock distributor and:

(i) Fails to comply with provisions for treatment or destruction of nursery stock as required by withdrawal-from-distribution orders;

(ii) Distributes any quarantined nursery stock or nursery stock for which a withdrawal-from-distribution order has been issued;

(iii) Distributes nursery stock for the purpose of further distribution to any person in Nebraska not licensed as a nursery stock distributor; or

(iv) Fails to pay all fees required by the act and the rules and regulations;

(g) Distributes nursery stock which is not sound, healthy, reasonably capable of growth, labeled correctly, and free from injurious plant pests;

(h) Distributes plants which have been quarantined or are in a quarantined area;

(i) Violates any item set forth as unlawful in section 2-10,106;

(j) Distributes biological control agents or genetically engineered plant organisms without a permit if a permit is required by the act;

(k) Fails to keep and make available for examination by the department all books, papers, and other information necessary for the enforcement of the act;

(l) Violates any order of the director after such order has become final or upon termination of any review proceeding when the order has been sustained by a court of law; or

(m) Violates any other provision of the Plant Protection and Plant Pest Act.

(2) Any lot or shipment of plants not in compliance with the Plant Protection and Plant Pest Act, the rules and regulations, or both shall be subject to seizure on complaint of the department to a court of competent jurisdiction in the county in which such plants are located. If the court finds the plants to be in violation of the act, the rules and regulations, or both and orders the condemnation of the plants, such plants shall be disposed of in any manner deemed necessary by the department. In no instance shall the disposition of the plants be ordered by the court without first giving the claimant an opportunity to apply to the court for release of such plants or for permission to treat or relabel the plants to bring such plants into compliance with the act, the rules and regulations, or both.

(3) It shall be the duty of the Attorney General or the county attorney of the county in which any violation occurs or is about to occur, when notified by the department of a violation or threatened violation, to pursue appropriate proceedings without delay pursuant to this section, subdivision (6) of section 2-1091, or subsection (3) of section 2-10,103.02 or any combination thereof.

(4) Any person adversely affected by an order made by the department pursuant to the Plant Protection and Plant Pest Act may appeal such order, and the appeal shall be in accordance with the Administrative Procedure Act.



2-10,115.01 - Political subdivision; ordinance or resolution; restrictions.

2-10,115.01. Political subdivision; ordinance or resolution; restrictions.

A political subdivision shall not enact an ordinance or resolution which is in conflict with the Plant Protection and Plant Pest Act.



2-10,116 - Rules and regulations.

2-10,116. Rules and regulations.

The department shall have authority to adopt and promulgate such rules and regulations as are necessary to the effective discharge of its duties under the Plant Protection and Plant Pest Act. The rules and regulations may include, but shall not be limited to, provisions governing:

(1) The issuance and revocation of licenses as authorized by the Plant Protection and Plant Pest Act;

(2) The assessment and collection of license, inspection, reinspection, and delinquent fees;

(3) The withdrawal from distribution of nursery stock;

(4) The care, viability, and standards for nursery stock;

(5) The labeling and shipment of nursery stock;

(6) The issuance and release of plant pest quarantines and withdrawal-from-distribution orders;

(7) The establishment of a restricted plant pest list;

(8) The preparation, maintenance, handling, and filing of reports by persons subject to the act;

(9) The adoption of the American Association of Nurserymen's American Standard for Nursery Stock insofar as it does not conflict with any provision of the act;

(10) Factors to be considered when the director issues an order imposing an administrative fine; and

(11) The planting of certified seed potatoes in the state.



2-10,116.01 - Repealed. Laws 2013, LB 68, § 23.

2-10,116.01. Repealed. Laws 2013, LB 68, § 23.



2-10,117 - Plant Protection and Plant Pest Cash Fund; created; use; investment.

2-10,117. Plant Protection and Plant Pest Cash Fund; created; use; investment.

All money received from any source pursuant to the Plant Protection and Plant Pest Act shall be remitted by the department to the State Treasurer and by the State Treasurer credited to the Plant Protection and Plant Pest Cash Fund which is hereby created. The fund also shall include funds transferred pursuant to section 81-201.05. The fund shall be used by the department to aid in defraying the expenses of administering the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1101 - Repealed. Laws 1947, c. 179, § 1.

2-1101. Repealed. Laws 1947, c. 179, § 1.



2-1102 - Repealed. Laws 1947, c. 179, § 1.

2-1102. Repealed. Laws 1947, c. 179, § 1.



2-1103 - Repealed. Laws 1947, c. 179, § 1.

2-1103. Repealed. Laws 1947, c. 179, § 1.



2-1104 - Repealed. Laws 1947, c. 179, § 1.

2-1104. Repealed. Laws 1947, c. 179, § 1.



2-1105 - Repealed. Laws 1947, c. 179, § 1.

2-1105. Repealed. Laws 1947, c. 179, § 1.



2-1106 - Repealed. Laws 1947, c. 179, § 1.

2-1106. Repealed. Laws 1947, c. 179, § 1.



2-1107 - Repealed. Laws 1947, c. 179, § 1.

2-1107. Repealed. Laws 1947, c. 179, § 1.



2-1108 - Repealed. Laws 1947, c. 179, § 1.

2-1108. Repealed. Laws 1947, c. 179, § 1.



2-1109 - Repealed. Laws 1947, c. 179, § 1.

2-1109. Repealed. Laws 1947, c. 179, § 1.



2-1110 - Repealed. Laws 1947, c. 179, § 1.

2-1110. Repealed. Laws 1947, c. 179, § 1.



2-1111 - Repealed. Laws 1947, c. 179, § 1.

2-1111. Repealed. Laws 1947, c. 179, § 1.



2-1201 - State Racing Commission; creation; members; terms; qualifications; bond or insurance.

2-1201. State Racing Commission; creation; members; terms; qualifications; bond or insurance.

(1) There hereby is created a State Racing Commission.

(2) Until July 15, 2010, the commission shall consist of three members who shall be appointed by the Governor and subject to confirmation by a majority of the members elected to the Legislature and may be for cause removed by the Governor. One member shall be appointed each year for a term of three years. The members shall serve until their successors are appointed and qualified.

(3) On and after July 15, 2010, the commission shall consist of five members who shall be appointed by the Governor and subject to confirmation by a majority of the members elected to the Legislature and may be for cause removed by the Governor. One member of the commission shall be appointed from each congressional district, as such districts existed on January 1, 2010, and two members of the commission shall be appointed at large for terms as follows:

(a) The member representing the second congressional district who is appointed on or after April 1, 2010, shall serve until March 31, 2014, and until his or her successor is appointed and qualified. Thereafter the term of the member representing such district shall be four years and until his or her successor is appointed and qualified;

(b) The member representing the third congressional district who is appointed on or after April 1, 2011, shall serve until March 31, 2015, and until his or her successor is appointed and qualified. Thereafter the term of the member representing such district shall be four years and until his or her successor is appointed and qualified;

(c) The member representing the first congressional district who is appointed on or after April 1, 2012, shall serve until March 31, 2016, and until his or her successor is appointed and qualified. Thereafter the term of the member representing such district shall be four years and until his or her successor is appointed and qualified;

(d) Not later than sixty days after July 15, 2010, the Governor shall appoint one at-large member who shall serve until March 31, 2013, and until his or her successor is appointed and qualified. Thereafter the term of such member shall be four years and until his or her successor is appointed and qualified; and

(e) Not later than sixty days after July 15, 2010, the Governor shall appoint one at-large member who shall serve until March 31, 2014, and until his or her successor is appointed and qualified. Thereafter the term of such member shall be four years and until his or her successor is appointed and qualified.

(4) Not more than three members of the commission shall belong to the same political party. No more than two of the members shall reside, when appointed, in the same congressional district. No more than two of the members shall reside in any one county. Any vacancy shall be filled by appointment by the Governor for the unexpired term. The members shall serve without compensation but shall be reimbursed for their actual expenses incurred in the performance of their duties as provided in sections 81-1174 to 81-1177. The members of the commission shall be bonded or insured as required by section 11-201.



2-1201.01 - Commission; purposes.

2-1201.01. Commission; purposes.

The purpose of the State Racing Commission is to provide statewide regulation of horseracing in order to prevent and eliminate corrupt practices and fraudulent behavior, and thereby maintain a high level of integrity and honesty in the horseracing industry of Nebraska and to insure that all funds received by the commission are properly distributed.



2-1202 - Commission; chairman; secretary; compensation; duties; bond.

2-1202. Commission; chairman; secretary; compensation; duties; bond.

The commission shall elect one of its members to be chairman thereof, and it shall be authorized to employ a secretary and such other assistants and employees as may be necessary to carry out the purposes of sections 2-1201 to 2-1218. Such secretary shall have no other official duties. The secretary shall keep a record of the proceedings of the commission, preserve the books, records and documents entrusted to his care, and perform such other duties as the commission shall prescribe; and the commission shall require the secretary to give bond in such sum as it may fix, conditioned for the faithful performance of his duties. The commission shall be authorized to fix the compensation of its secretary, and also the compensation of its other employees, subject to the approval of the Governor. The commission shall have an office at such place within the state as it may determine, and shall meet at such times and places as it shall find necessary and convenient for the discharge of its duties.

Secretary of Racing Commission is an employee thereof and is subject to such duties as commission may prescribe. Neff v. Boomer, 149 Neb. 361, 31 N.W.2d 222 (1948).



2-1202.01 - Repealed. Laws 1971, LB 33, § 1.

2-1202.01. Repealed. Laws 1971, LB 33, § 1.



2-1203 - Commission; powers; fines; board of stewards; powers; appeal; fine.

2-1203. Commission; powers; fines; board of stewards; powers; appeal; fine.

The State Racing Commission shall have power to prescribe and enforce rules and regulations governing horseraces and race meetings licensed as provided in sections 2-1201 to 2-1242. Such rules and regulations shall contain criteria to be used by the commission for decisions on approving and revoking track licenses and licenses for teleracing facilities and telephonic wagering and setting racing dates.

The commission may revoke or suspend licenses issued to racing industry participants and may, in lieu of or in addition to such suspension or revocation, impose a fine in an amount not to exceed five thousand dollars upon a finding that a rule or regulation has been violated by a licensed racing industry participant. The exact amount of the fine shall be proportional to the seriousness of the violation and the extent to which the licensee derived financial gain as a result of the violation.

The commission may delegate to a board of stewards such of the commission's powers and duties as may be necessary to carry out and effectuate the purposes of sections 2-1201 to 2-1242.

Any decision or action of such board of stewards may be appealed to the commission or may be reviewed by the commission on its own initiative. The board of stewards may impose a fine not to exceed fifteen hundred dollars upon a finding that a rule or regulation has been violated.

The commission shall remit administrative fines collected under this section to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



2-1203.01 - State Racing Commission; duties.

2-1203.01. State Racing Commission; duties.

The State Racing Commission shall:

(1) Enforce all state laws covering horseracing as required by sections 2-1201 to 2-1242 and enforce rules and regulations adopted and promulgated by the commission under the authority of section 2-1203;

(2) License racing industry participants, race officials, mutuel employees, teleracing facility employees, telephone deposit center employees, concessionaires, and such other persons as deemed necessary by the commission and approve and license teleracing facilities and telephonic wagering if the license applicants meet eligibility standards established by the commission;

(3) Prescribe and enforce security provisions, including, but not limited to, the restricted access to areas within track enclosures, backstretch areas, and teleracing facilities, and prohibitions against misconduct or corrupt practices;

(4) Determine or cause to be determined by chemical testing and analysis of body fluids whether or not any prohibited substance has been administered to the winning horse of each race and any other horse selected by the board of stewards;

(5) Verify the certification of horses registered as being Nebraska-bred under section 2-1213; and

(6) Collect and verify the amount of revenue received by the commission under section 2-1208.



2-1203.02 - Licensees, administrators, and managers; application; fingerprinting and criminal history record check; costs.

2-1203.02. Licensees, administrators, and managers; application; fingerprinting and criminal history record check; costs.

(1) Any person applying for or holding a license to participate in or be employed at a horserace meeting licensed by the State Racing Commission shall be subject to fingerprinting and a check of his or her criminal history record information maintained by the Identification Division of the Federal Bureau of Investigation for the purpose of determining whether the commission has a basis to deny the license application or to suspend, cancel, or revoke the person's license, except that the commission shall not require a person to be fingerprinted if such person has been previously fingerprinted in connection with a license application in this state or any other state within the last five years prior to the application for such license. Any person involved in the administration or management of a racetrack, including the governing body, shall be subject to fingerprinting and a check of his or her criminal history record information maintained by the Identification Division of the Federal Bureau of Investigation. The applicant, licensee, or person involved in the administration or management of a racetrack shall pay the actual cost of any fingerprinting or check of his or her criminal history record information. The requirements of this subsection shall not apply to employees of concessions who do not work in restricted-access areas, admissions employees whose duties involve only admissions ticket sales and verification or parking receipts sales and verification, and medical or emergency services personnel authorized to provide such services at the racetrack.

(2) If the applicant is an individual who is applying for a license to participate in or be employed at a horserace meeting, the application shall include the applicant's social security number.



2-1204 - Horseracing; licenses; applications.

2-1204. Horseracing; licenses; applications.

The Nebraska State Fair Board, a county fair board, a county agricultural society for the improvement of agriculture organized under the County Agricultural Society Act, or a corporation or association of persons organized and carried on for civic purposes or which conducts a livestock exposition for the promotion of the livestock or horse-breeding industries of the state and which does not permit its members to derive personal profit from its activities by way of dividends or otherwise may apply to the State Racing Commission for a license to conduct horseracing at a designated place within the state. Such application shall be filed with the secretary of the commission at least sixty days before the first day of the horserace meeting which such corporation or association proposes to hold or conduct, shall specify the day or days when and the exact location where it is proposed to conduct such racing, and shall be in such form and contain such information as the commission shall prescribe.



2-1205 - License; terms and conditions; revocation.

2-1205. License; terms and conditions; revocation.

If the commission is satisfied that its rules and regulations and all provisions of sections 2-1201 to 2-1218 have been and will be complied with, it may issue a license for a period of not more than one year. The license shall set forth the name of the licensee, the place where the races or race meetings are to be held, and the time and number of days during which racing may be conducted by such licensee. Any such license issued shall not be transferable or assignable. The commission shall have the power to revoke any license issued at any time for good cause upon reasonable notice and hearing. No license shall be granted to any corporation or association except upon the express condition that it shall not, by any lease, contract, understanding, or arrangement of whatever kind or nature, grant, assign, or turn over to any person, corporation, or association the operation or management of any racing or race meeting licensed under such sections or of the parimutuel system of wagering described in section 2-1207 or in any manner permit any person, corporation, or association other than the licensee to have any share, percentage, or proportion of the money received for admissions to the racing or race meeting or from the operation of the parimutuel system; and any violation of such conditions shall authorize and require the commission immediately to revoke such license.

Because a relicensure decision would involve a consideration of any rule violations by an equine veterinarian during prior periods of licensure, it is reasonable and consistent with the State Racing Commission's statutory purpose to promptly investigate and resolve alleged rule violations committed during a period of licensure, even if the process of doing so extends into a period when the subject is not licensed. Brunk v. Nebraska State Racing Comm., 270 Neb. 186, 700 N.W.2d 594 (2005).

Because relicensure of an equine veterinarian involves a consideration of prior rule violations, the State Racing Commission has authority to determine that a person who has violated its rules will not be eligible for relicensure for a specified period. Brunk v. Nebraska State Racing Comm., 270 Neb. 186, 700 N.W.2d 594 (2005).



2-1206 - Licensee; bond.

2-1206. Licensee; bond.

Every corporation or association licensed under sections 2-1201 to 2-1218 shall, before said license is issued, give a bond to the State of Nebraska in such reasonable sum as the commission shall fix, with a surety or sureties to be approved by the commission, conditioned to faithfully make the payments prescribed by said sections, to keep its books and records and make reports as herein provided, and to conduct its racing in conformity with the provisions of said sections and the rules and regulations prescribed by the commission.



2-1207 - Horseracing; parimutuel wagering; how conducted; certificate, contents; deductions; licensee; duties; person under nineteen years of age prohibited; penalty.

2-1207. Horseracing; parimutuel wagering; how conducted; certificate, contents; deductions; licensee; duties; person under nineteen years of age prohibited; penalty.

(1) Within the enclosure of any racetrack where a race or race meeting licensed and conducted under sections 2-1201 to 2-1218 is held or at a racetrack licensed to simulcast races or conduct interstate simulcasting, the parimutuel method or system of wagering on the results of the respective races may be used and conducted by the licensee. Wagers placed through licensed teleracing facilities or by approved telephonic wagering as authorized by sections 2-1230 to 2-1242 shall be deemed to be wagers placed and accepted within the enclosure of any racetrack. Under such system, the licensee may receive wagers of money from any person present at such race or racetrack receiving the simulcast race or conducting interstate simulcasting or placed through a licensed teleracing facility or by approved telephonic wagering by any person who may legally wager on any horse in a race selected by such person to run first in such race, and the person so wagering shall acquire an interest in the total money so wagered on all horses in such race as first winners in proportion to the amount of money wagered by him or her. Such licensee shall issue to each person so wagering a certificate on which shall be shown the number of the race, the amount wagered, and the number or name of the horse selected by such person as first winner. As each race is run, at the option of the licensee, the licensee may deduct from the total sum wagered on all horses as first winners not less than fifteen percent or more than eighteen percent from such total sum, plus the odd cents of the redistribution over the next lower multiple of ten. At the option of the licensee, the licensee may deduct up to and including twenty-five percent from the total sum wagered by exotic wagers as defined in section 2-1208.03. The State Racing Commission may authorize other levels of deduction on wagers conducted by means of interstate simulcasting. The licensee shall notify the commission in writing of the percentages the licensee intends to deduct during the live race meet conducted by the licensee and shall notify the commission at least one week in advance of any changes to such percentages the licensee intends to make. The licensee shall also deduct from the total sum wagered by exotic wagers, if any, the tax plus the odd cents of the redistribution over the next multiple of ten as provided in subsection (1) of section 2-1208.04. The balance remaining on hand shall be paid out to the holders of certificates on the winning horse in the proportion that the amount wagered by each certificate holder bears to the total amount wagered on all horses in such race to run first. The licensee may likewise receive such wagers on horses selected to run second, third, or both, or in such combinations as the commission may authorize, the method, procedure, and authority and right of the licensee, as well as the deduction allowed to the licensee, to be as specified with respect to wagers upon horses selected to run first.

(2) At all race meets held pursuant to this section, the licensee shall deduct from the total sum wagered one-third of the amount over fifteen percent deducted pursuant to subsection (1) of this section on wagers on horses selected to run first, second, or third and one percent of all exotic wagers to be used to promote agriculture and horse breeding in Nebraska and for the support and preservation of horseracing pursuant to section 2-1207.01.

(3) No person under nineteen years of age shall be permitted to make any parimutuel wager, and there shall be no wagering except under the parimutuel method outlined in this section. Any person, association, or corporation who knowingly aids or abets a person under nineteen years of age in making a parimutuel wager shall be guilty of a Class IV misdemeanor.

This section only permits a definite form of gambling, known as parimutuel horserace betting, conducted in strict accordance with conditions and limitations set out in act of which this section is a part, and does not throw down the bars to permit gambling generally in connection with horseraces of any kind, wherever held. State ex rel. Hunter v. The Araho, 137 Neb. 389, 289 N.W. 545 (1940).



2-1207.01 - Deduction from wagers; distribution; costs.

2-1207.01. Deduction from wagers; distribution; costs.

The amount deducted from wagers pursuant to subsection (2) of section 2-1207 may be used to promote agriculture and horsebreeding in Nebraska and shall be distributed as purse supplements and breeder and stallion awards for Nebraska-bred horses, as defined and registered pursuant to section 2-1213, at the racetrack where the funds were generated, except that if a racetrack does not continue to conduct live race meets, amounts deducted may be distributed as purse supplements and breeder and stallion awards at racetracks that conduct live race meets and amounts deducted pursuant to a contract with the organization representing the majority of the licensed owners and trainers at the racetrack's most recent live race meet shall be used by that organization to promote live thoroughbred horseracing in the state or as purse supplements at racetracks that conduct live race meets in the state. Any costs incurred by the State Racing Commission pursuant to this section and subsection (2) of section 2-1207 shall be separately accounted for and be deducted from such funds.



2-1208 - Race meetings; tax; fees.

2-1208. Race meetings; tax; fees.

For all race meetings, every corporation or association licensed under the provisions of sections 2-1201 to 2-1218 shall pay the tax imposed by section 2-1208.01 and shall also pay to the State Racing Commission the sum of sixty-four one hundredths of one percent of the gross sum wagered by the parimutuel method at each licensed racetrack enclosure during the calendar year. For race meetings devoted principally to running live races, the licensee shall pay to the commission the sum of fifty dollars for each live racing day that the licensee serves as the host track for intrastate simulcasting and twenty-five dollars for any other live racing day.

No other license tax, permit tax, occupation tax, or excise tax or racing fee, except as provided in this section and in sections 2-1203, 2-1208.01, and 2-1242, shall be levied, assessed, or collected from any such licensee by the state or by any county, township, district, city, village, or other governmental subdivision or body having power to levy, assess, or collect any such tax or fee.

This section imposes a tax directly upon the licensee racetrack. Section 77-2701 et seq. impose a sales tax upon the purchaser. Thus, section 77-2701 does not conflict with the provisions of this section which prohibit any additional taxes from being imposed upon the licensee. Governors of Ak-Sar-Ben v. Department of Rev., 217 Neb. 518, 349 N.W.2d 385 (1984).



2-1208.01 - Parimutuel wagering; tax; rates; return.

2-1208.01. Parimutuel wagering; tax; rates; return.

(1) There is hereby imposed a tax on the gross sum wagered by the parimutuel method at each race enclosure during a calendar year as follows:

(a) The first ten million dollars shall not be taxed;

(b) Any amount over ten million dollars but less than or equal to seventy-three million dollars shall be taxed at the rate of two and one-half percent; and

(c) Any amount in excess of seventy-three million dollars shall be taxed at the rate of four percent.

(2)(a) Except as provided in subdivision (2)(b) of this section, an amount equal to two percent of the first taxable seventy million dollars at each race meeting shall be retained by the licensee for capital improvements and for maintenance of the premises within the licensed racetrack enclosure and shall be a credit against the tax levied in subsection (1) of this section. This subdivision includes each race meeting held after January 1, 2010, within the licensed racetrack enclosure located in Lancaster County where the Nebraska State Fair was held prior to 2010.

(b) For race meetings conducted at the location where the Nebraska State Fair is held, an amount equal to two and one-half percent of the first taxable seventy million dollars at each race meeting shall be retained by the licensee for the purpose of maintenance of the premises within the licensed racetrack enclosure and maintenance of other buildings, streets, utilities, and existing improvements at the location where the Nebraska State Fair is held. Such amount shall be a credit against the tax levied in subsection (1) of this section.

(3) A return as required by the Tax Commissioner shall be filed for a racetrack enclosure for each month during which wagers are accepted at the enclosure. The return shall be filed with and the net tax due pursuant to this section shall be paid to the Department of Revenue on the tenth day of the following month.



2-1208.02 - Parimutuel wagering; Department of Revenue; taxes due; duties.

2-1208.02. Parimutuel wagering; Department of Revenue; taxes due; duties.

(1) The Department of Revenue shall audit and verify the amount of the tax that is due the state as provided by sections 2-1208 to 2-1208.02.

(2) The pertinent provisions of sections 77-2708 to 77-2713, 77-27,125 to 77-27,131, and 77-27,133 to 77-27,135, shall be applicable to the administration and collection of the tax imposed by section 2-1208.01, except that the information obtained by the Department of Revenue in its audit and enforcement activities shall continue to be public records as defined in section 84-712.01.



2-1208.03 - Exotic wagering; terms, defined.

2-1208.03. Exotic wagering; terms, defined.

For purposes of sections 2-1208.03 and 2-1208.04, unless the context otherwise requires:

(1) Exotic wagers shall mean daily double, exacta, quinella, trifecta, pick six, and other similar types of bets which are approved by the State Racing Commission;

(2) Gross exotic daily receipts shall mean the total sum of all money wagered, on a daily basis, by means of exotic wagers at race meets;

(3) Race meet shall mean any exhibition of racing of horses at which the parimutuel or certificate method of wagering is used;

(4) Racetrack shall mean any racetrack licensed by the State Racing Commission to conduct race meets; and

(5) Recipient track shall mean a racetrack with a total annual parimutuel handle, based on the previous racing year, of twelve million dollars or less.

For purposes of determining a racetrack's eligibility to receive funds from the track distribution fund, the State Racing Commission must include the total dollar amount of all wagers placed at the track over the course of a calendar year, including amounts wagered on races which are simulcast to the track from another location. State Bd. of Ag. v. State Racing Comm., 239 Neb. 762, 478 N.W.2d 270 (1992).



2-1208.04 - Exotic wagering; withholding; Track Distribution Fund; created; distributed; investment.

2-1208.04. Exotic wagering; withholding; Track Distribution Fund; created; distributed; investment.

(1) Racetracks shall separately account for their gross exotic daily receipts. For all meets commencing after July 16, 1994, any racetrack that had for its previous race meet a total parimutuel handle of less than fifty million dollars shall withhold an amount equal to one-half of one percent of such receipts and any racetrack that had for its previous race meet a total parimutuel handle of fifty million dollars or more shall withhold an amount equal to one percent of such receipts, except that for all meets commencing on or after January 1, 1995, each racetrack shall withhold an amount equal to one-fourth of one percent of such receipts, which amount shall be deducted from purses at the withholding track. Such amount withheld shall be paid to the State Racing Commission on the last day of each month during each race meeting for deposit in the Track Distribution Fund, which fund is hereby created.

(2) The fund shall be distributed monthly to recipient racetracks which conduct wagering by the parimutuel method on thoroughbred horseracing. Such racetracks shall receive the percentage which the total number of days of horseraces run at such racetrack in the year of distribution bears to the total number of days of horseraces run at all such racetracks in the year of distribution. Before January 1, 1995, one-half of the amount received under this subsection by a racetrack shall be used to supplement purses at the track, and on and after January 1, 1995, the entire amount received by a racetrack shall be used to supplement purses at the track.

(3) Any money in the Track Distribution Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Any money in the fund which is not distributed at the end of the calendar year shall be available for expenditure by the commission to defray its expenses pursuant to section 2-1209.

(4) The assessment required by this section shall be in addition to the assessments, taxes, and fees required by Chapter 2, article 12.



2-1209 - State Racing Commission; funds; disbursement; reserve fund balance; limitation.

2-1209. State Racing Commission; funds; disbursement; reserve fund balance; limitation.

Out of the funds received pursuant to section 2-1208, the expenses of the commissioners, the compensation and reasonable expenses of the secretary, assistants, and employees, and the other reasonable expenses of the State Racing Commission, including suitable furniture, equipment, supplies, and office expenses, shall first be paid. The commission shall maintain a reserve fund balance which shall not exceed ten percent of the appropriation for the commission for the calendar year. If the commission has unexpended funds in excess of its appropriation and authorized reserve fund balance at the end of the calendar year, such funds shall be credited to the General Fund. Sums paid out by the commission shall be subject to the general policy for disbursement of funds by agencies of the state, including regular audit.



2-1210 - Repealed. Laws 1994, LB 1153, § 8.

2-1210. Repealed. Laws 1994, LB 1153, § 8.



2-1211 - Licensees; records; reports; audit.

2-1211. Licensees; records; reports; audit.

Every corporation or association licensed under sections 2-1201 to 2-1218 shall so keep its books and records as to clearly show the total number of admissions to races conducted by it on each racing day, including the number of admissions upon free passes or complimentary tickets, and the amount received daily from admission fees and the total amount of money wagered during the race meeting, including wagers at locations to which its races were simulcast and at races which it received via simulcast from other racetracks, and shall furnish to the State Racing Commission such reports and information as it may require with respect thereto. At the end of each race meeting, the licensee shall furnish to the commission and the Governor a complete audit by a certified public accountant detailing all expenses and disbursements. Such audit shall be in the form specified by the commission and shall be filed on or before February 1 following such meet.



2-1212 - Repealed. Laws 1981, LB 545, § 52.

2-1212. Repealed. Laws 1981, LB 545, § 52.



2-1213 - Horseracing; Sunday racing forbidden; exceptions; voter disapproval; issuance of licenses limited; race of Nebraska-bred horses; commission designate registrar; fees.

2-1213. Horseracing; Sunday racing forbidden; exceptions; voter disapproval; issuance of licenses limited; race of Nebraska-bred horses; commission designate registrar; fees.

(1)(a) No racing under sections 2-1201 to 2-1218 shall be permitted on Sunday except when approved by a majority of the members of the State Racing Commission upon application for approval by any racetrack. Such approval shall be given after the commission has considered: (i) Whether Sunday racing at the applicant track will tend to promote and encourage agriculture and horse breeding in Nebraska; (ii) whether the applicant track operates under a license granted by the commission; (iii) whether the applicant track is in compliance with all applicable health, safety, fire, and police rules and regulations or ordinances; (iv) whether the denial of Sunday racing at the applicant track would impair such track's economic ability to continue to function under its license; and (v) whether the record of the public hearing held on the issue of Sunday racing at the applicant track shows reasonable public support. Notice of such public hearing shall be given at least ten days prior thereto by publication in a newspaper having general circulation in the county in which the applicant track is operating, and the commission shall conduct a public hearing in such county. The commission may adopt, promulgate, and enforce rules and regulations governing the application and approval for Sunday racing in addition to its powers in section 2-1203. If the commission permits racing on Sunday, the voters may prohibit such racing in the manner prescribed in section 2-1213.01. If approval by the commission for Sunday racing at the applicant track is granted, no racing shall occur on Sunday until after 1 p.m.

(b) No license shall be granted for racing on more than one racetrack in any one county, except that the commission may, in its discretion, grant a license to any county agricultural society to conduct racing during its county fair notwithstanding a license may have been issued for racing on another track in such county.

(c) Since the purpose of sections 2-1201 to 2-1218 is to encourage agriculture and horse breeding in Nebraska, every licensee shall hold at least one race on each racing day limited to Nebraska-bred horses, including thoroughbreds or quarter horses. Three percent of the first money of every purse won by a Nebraska-bred horse shall be paid to the breeder of such horse. Beginning September 1, 2005, through January 1, 2008, each licensee who holds a license for quarter horseracing shall, for each live racing day, give preference to Nebraska-bred quarter horses in at least one race in lieu of the requirements of this subdivision.

(2) For purposes of this section, Nebraska-bred horse shall mean a horse registered with the Nebraska Thoroughbred or Quarter Horse Registry and meeting the following requirements: (a) It shall have been foaled in Nebraska; (b) its dam shall have been registered, prior to foaling, with the Nebraska Thoroughbred or Quarter Horse Registry; and (c) its dam shall have been continuously in Nebraska for ninety days immediately prior to foaling, except that such ninety-day period may be reduced to thirty days in the case of a mare in foal which is purchased at a nationally recognized thoroughbred or quarter horse blood stock sale, the name and pedigree of the mare being listed in the sale catalog, and which is brought into this state and remains in this state for thirty days immediately prior to foaling.

The requirement that a dam shall be continuously in Nebraska for either ninety days or thirty days, as specified in subdivision (2)(c) of this section, shall not apply to a dam which is taken outside of Nebraska to be placed for sale at a nationally recognized thoroughbred or quarter horse blood stock sale, the name and pedigree of the mare being listed in the sale catalog, or for the treatment of an extreme sickness or injury, if written notice of such proposed sale or treatment is provided to the secretary of the commission within three days of the date such horse is taken out of the state.

The commission may designate official registrars for the purpose of registration and to certify the eligibility of Nebraska-bred horses. An official registrar shall perform such duties in accordance with policies and procedures adopted and promulgated by the commission in the current rules and regulations of the commission. The commission may authorize the official registrar to collect specific fees as would reasonably compensate the registrar for expenses incurred in connection with registration of Nebraska-bred horses. The amount of such fee or fees shall be established by the commission and shall not be changed without commission approval. Fees shall not exceed one hundred dollars per horse.

Any decision or action taken by the official registrar shall be subject to review by the commission or may be taken up by the commission on its own initiative.



2-1213.01 - Sunday horseracing; submission of question; election; manner.

2-1213.01. Sunday horseracing; submission of question; election; manner.

The voters of any county shall have the right to vote on the question of prohibiting or allowing the conducting of racing on Sunday within such county. The question may be submitted at any general state election whenever petitions calling for its submission, signed by at least ten percent of the number of persons voting in the county at the last preceding general state election, are presented to the county clerk or election commissioner not less than thirty days prior to the date of such election. The question shall be placed on the ballot in substantially the following form:



2-1214 - Sections, how construed.

2-1214. Sections, how construed.

No part of sections 2-1201 to 2-1218 shall be construed to apply to horseracing or horserace meetings at any state or county fair or elsewhere unless the parimutuel system of wagering hereinbefore described is used or intended to be used in connection therewith; but no person, association or corporation shall hold, conduct or operate any such race or meeting in connection with which said parimutuel system is used or intended to be used without a license as hereinbefore provided.



2-1215 - Violations; penalty.

2-1215. Violations; penalty.

Any person, corporation or association holding or conducting any horserace or horserace meeting in connection with which the said parimutuel system of wagering is used or to be used, without a license duly issued by the State Racing Commission; or any person, corporation or association holding or conducting horseraces or horserace meetings in connection with which any wagering is permitted otherwise than in the manner hereinbefore specified; or any person, corporation or association violating any of the provisions of sections 2-1201 to 2-1218 or any of the rules and regulations prescribed by the commission, shall be guilty of a Class I misdemeanor.



2-1216 - Parimutuel wagering legalized; fees paid, how construed.

2-1216. Parimutuel wagering legalized; fees paid, how construed.

The parimutuel system of wagering on the results of horseraces, when conducted within the racetrack enclosure at licensed horserace meetings or through teleracing facilities, shall not under any circumstances be held or construed to be unlawful, any other statutes of the State of Nebraska to the contrary notwithstanding. The money inuring to the State Racing Commission under sections 2-1201 to 2-1218 and 2-1230 to 2-1242 from permit fees or from other sources shall never be considered as license money. It is the intention of the Legislature that the funds arising under such sections be construed as general revenue to be appropriated and allocated exclusively for the specific purposes set forth in such sections.



2-1217 - Drugging of horses prohibited.

2-1217. Drugging of horses prohibited.

It shall be unlawful for any person to use, or permit to be used a narcotic of any kind to stimulate or retard any horse that is to run in a race in this state to which the provisions of sections 2-1201 to 2-1218 apply, or for a person having the control of such horse and knowledge of such stimulation or retardation to allow it to run in any such race. The owners of such horse, their agents or employees shall permit any member of the State Racing Commission or any person appointed by said commission for that purpose to make such tests as the commission deems proper in order to determine whether any such animal has been so stimulated or retarded. The findings of said commission that a horse has been stimulated or retarded by a narcotic or narcotics shall be prima facie evidence of such fact.



2-1218 - Violation; penalty.

2-1218. Violation; penalty.

Any person who shall violate any provisions of section 2-1217 shall be guilty of a Class I misdemeanor.



2-1219 - State Racing Commission; members; employees; activities prohibited; conflict of interest; penalty.

2-1219. State Racing Commission; members; employees; activities prohibited; conflict of interest; penalty.

(1) When any matter comes before the State Racing Commission that may cause financial benefit or detriment to a member of the commission, a member of his or her immediate family, or a business with which the member is associated, which is distinguishable from the effects of such matter on the public generally or a broad segment of the public, such member shall take the following actions as soon as he or she is aware of such potential conflict or should reasonably be aware of such potential conflict, whichever is sooner:

(a) Prepare a written statement describing the matter requiring action or decision and the nature of the potential conflict;

(b) Deliver a copy of the statement to the secretary of the commission; and

(c) Recuse himself or herself from taking any action or making any decision relating to such matter in the discharge of his or her official duties as a member of the commission.

(2) No horse in which any employee of the State Racing Commission has any interest shall be raced at any meet under the jurisdiction of the commission.

(3) No employee of the State Racing Commission shall have a pecuniary interest or engage in any private employment in a profession or business which is regulated by or interferes or conflicts with the performance or proper discharge of the duties of the commission.

(4) No employee of the State Racing Commission shall wager or cause a wager to be placed on the outcome of any race at a race meeting which is under the jurisdiction and supervision of the commission.

(5) No employee of the State Racing Commission shall have a pecuniary interest or engage in any private employment in a business which does business with any racing association licensed by the commission or in any business issued a concession operator license by the commission.

(6) Any commission employee violating this section shall forfeit his or her employment.

(7) The commission shall include in its rules and regulations prohibitions against actual or potential specific conflicts of interest on the part of racing officials and other individuals licensed by the commission.



2-1220 - Racehorses; fraudulent acts; penalty.

2-1220. Racehorses; fraudulent acts; penalty.

It shall be unlawful for any person knowingly and willfully to falsify, conceal, or cover up by any trick, scheme, or device a material fact, or make any false, fictitious, or fraudulent statements or representations, or make or use any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry regarding the prior racing record, pedigree, identity or ownership of a registered animal in any matter related to the breeding, buying, selling, or racing of such animal. Whoever violates any provision of this section shall be fined not more than ten thousand dollars or imprisoned for not more than five years, or be both so fined and imprisoned.



2-1221 - Accepting anything of value to be wagered, transmitted, or delivered for wager; delivering off-track wagers; prohibited; penalty.

2-1221. Accepting anything of value to be wagered, transmitted, or delivered for wager; delivering off-track wagers; prohibited; penalty.

Except as provided in sections 2-1207 and 2-1230 to 2-1242, whoever directly or indirectly accepts anything of value to be wagered or to be transmitted or delivered for wager in any parimutuel system of wagering on horseraces or delivers anything of value which has been received outside of the enclosure of a racetrack holding a race meet licensed under Chapter 2, article 12, to be placed as wagers in the parimutuel pool within such enclosure shall be guilty of a Class II misdemeanor.

Statute upheld as constitutional against attacks that it violates the constitutional right to freely contract, is unconstitutionally vague and overbroad, and denies equal protection of the law. Midwest Messenger Assn. v. Spire, 223 Neb. 748, 393 N.W.2d 438 (1986).

A racetrack messenger service, whether or not it actually engages in gambling, is so intertwined with gambling that it falls within the state's plenary police power to regulate gaming activity. Pegasus of Omaha, Inc. v. State, 203 Neb. 755, 280 N.W.2d 64 (1979).

Prohibition by the Legislature of operation of a racetrack messenger service bears a reasonable relationship to the legitimate state interest in the regulation of gambling. No constitutional provision renders such prohibition unlawful. Pegasus of Omaha, Inc. v. State, 203 Neb. 755, 280 N.W.2d 64 (1979).

This statute regulates commercial and business affairs of the state and, therefore, must be held valid under the due process clause of the 14th Amendment because it does bear a rational relation to a legitimate state objective. Nebraska Messenger Services Ass'n v. Thone, 611 F.2d 250 (8th Cir. 1979).

This section only prohibits messenger services which deliver wagers to the race track for a fee; it does not prevent reasonable use of the messenger service's property. Therefore, the prohibitory effect of this section is not sufficient to render it an unconstitutional taking under the 14th Amendment to the United States Constitution. Nebraska Messenger Services Ass'n v. Thone, 478 F.Supp. 1036 (D. Neb. 1979).

Under this section, the state may prohibit any person from placing monies of another into a parimutuel wagering pool for a fee, and since this does not involve a "fundamental right", but rather is a regulation of commercial and business affairs of the state and since the state has some rational basis, this section is not invalid under the due process clause of the 14th Amendment of the United States Constitution. Nebraska Messenger Services Ass'n v. Thone, 478 F.Supp. 1036 (D. Neb. 1979).



2-1221.01 - Repealed. Laws 1987, LB 1, § 16.

2-1221.01. Repealed. Laws 1987, LB 1, § 16.



2-1222 - Racing Commission's Cash Fund; created; receipts; use; investment.

2-1222. Racing Commission's Cash Fund; created; receipts; use; investment.

There is hereby created the Racing Commission's Cash Fund from which shall be appropriated such amounts as are available therefrom and as shall be considered incident to the administration of the State Racing Commission's office. The fund shall contain all license fees and gross receipt taxes collected by the commission as provided under sections 2-1203, 2-1203.01, 2-1208, and 2-1242 but shall not include taxes collected pursuant to section 2-1208.01, and such fees and taxes collected shall be remitted to the State Treasurer for credit to the Racing Commission's Cash Fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1223 - Licensees; exempt from Uniform Disposition of Unclaimed Property Act.

2-1223. Licensees; exempt from Uniform Disposition of Unclaimed Property Act.

Those corporations or associations eligible for licenses to conduct horseracing by the parimutuel method as defined in section 2-1204, shall be exempt from the provisions of the Uniform Disposition of Unclaimed Property Act.



2-1224 - Simulcast; authorized; legislative findings.

2-1224. Simulcast; authorized; legislative findings.

(1) The Legislature finds that:

(a) The horseracing, horse breeding, and parimutuel wagering industry is an important sector of the agricultural economy of the state, provides substantial revenue for state and local governments, and employs many residents of the state;

(b) The simultaneous telecast of live audio and visual signals of horseraces conducted within the state on which parimutuel betting is permitted holds the potential to strengthen and further these economic contributions and it is in the best interest of the state to permit such live telecasts;

(c) Permitting parimutuel wagering on the results of horseracing conducted at racetracks outside the state also holds the potential to strengthen and further these economic contributions and it is in the best interest of the state to permit such wagering; and

(d) No simulcast or interstate simulcast shall be authorized which would jeopardize present live racing, horse breeding, or employment opportunities or which would infringe on current operations or markets of the racetracks which generate significant revenue for local governments in the state.

(2) The Legislature hereby authorizes the telecasts of horseraces conducted within the state on which parimutuel wagering shall be permitted and interstate simulcasting under rules and regulations adopted and promulgated by the State Racing Commission in the manner and subject to the conditions provided in sections 2-1207 and 2-1224 to 2-1229.



2-1225 - Terms, defined.

2-1225. Terms, defined.

For purposes of sections 2-1207 and 2-1224 to 2-1229, unless the context otherwise requires:

(1) Commission shall mean the State Racing Commission;

(2) Interstate simulcast shall mean parimutuel wagering at any licensed racetrack within the state on the results of any horserace conducted outside the state;

(3) Licensed horserace meeting shall include, but not be limited to, licensed racetracks at which simulcasts or interstate simulcasts are conducted;

(4) Operator shall mean any licensee issued a license under sections 2-1201 to 2-1223 operating a simulcast facility in accordance with sections 2-1224 to 2-1229;

(5) Receiving track shall mean any track which displays a simulcast which originates from another track or which conducts interstate simulcasts;

(6) Sending track shall mean any track from which a simulcast or interstate simulcast originates;

(7) Simulcast shall mean the telecast of live audio and visual signals of any horserace conducted in the state for the purpose of parimutuel wagering;

(8) Simulcast facility shall mean a facility within the state which is authorized to display simulcasts for parimutuel wagering purposes under sections 2-1224 to 2-1227 or to conduct interstate simulcasts under sections 2-1228 and 2-1229; and

(9) Track shall mean the grounds or enclosures within which horseraces are conducted by licensees authorized to conduct such races in accordance with sections 2-1201 to 2-1223.



2-1226 - Simulcast facility license; application.

2-1226. Simulcast facility license; application.

Any racetrack issued a license under sections 2-1201 to 2-1223 which operates at least one live race meet during each calendar year except as provided in section 2-1228 may apply to the commission for a simulcast facility license. An application for such license shall be in such form as may be prescribed by the commission and shall contain such information, material, or evidence as the commission may require. Any racetrack issued a simulcast facility license may display the simulcast of a horserace on which parimutuel wagering shall be allowed.



2-1227 - Simulcast; license; agreement between tracks; sections applicable; wagering; how conducted.

2-1227. Simulcast; license; agreement between tracks; sections applicable; wagering; how conducted.

(1) The commission may authorize and approve one or more applications by any racetrack issued a license under sections 2-1201 to 2-1223 for a license to provide the simulcast of horseraces for wagering purposes from a track operated by the applicant which is conducting a race to a receiving track which is also licensed pursuant to sections 2-1201 to 2-1223 and has applied for a simulcast facility license. No application shall be approved by the commission without a written agreement between the receiving track and the sending track relating to the simulcast. The written agreement between the receiving track and the sending track shall have the consent of the organization representing a majority of the licensed owners and trainers at both the sending and the receiving track.

(2) Every licensee authorized to accept wagers on simulcast racing events pursuant to sections 2-1224 to 2-1227 shall be deemed to be conducting a licensed horserace meeting and shall be subject to all appropriate provisions of sections 2-1201 to 2-1223 relating to the conduct of horserace meetings.

(3) The sums retained by any receiving track from the total deposits in pools wagered on simulcast racing events conducted pursuant to sections 2-1201 to 2-1227 shall be equal to the retained percentages applicable to the sending track. Of the sums retained by the receiving track from simulcast pools, the parimutuel tax shall be levied in accordance with sections 2-1201 to 2-1223. Of the sums retained by the receiving track, an amount as determined by agreement between the sending track and receiving track shall be distributed to the sending track.

(4) Any simulcast between a sending track located in the state and receiving track located in the state as provided in this section shall result in the combination of all wagers placed at the receiving track located in the state with the wagers placed at the sending track located in the state so as to produce common parimutuel betting pools for the calculation of odds and the determination of payouts from such pools, which payout shall be the same for all winning tickets, irrespective of whether the wager is placed at a sending track located in the state or receiving track located in the state.



2-1228 - Interstate simulcast facility license; application.

2-1228. Interstate simulcast facility license; application.

Any racetrack issued a license under sections 2-1201 to 2-1223 (1) conducting primarily quarterhorse races in the year immediately preceding the year for which application is made, regardless of the total number of days of live racing conducted in such year, or (2) conducting primarily thoroughbred horseraces in the year immediately preceding the year for which application is made which conducted live racing on at least seventy percent of the days for which it was authorized to conduct live racing in 1988 unless the commission determines that such racetrack was unable to conduct live racing on the required number of days due to factors beyond its control, including, but not limited to, fire, earthquake, tornado, or other natural disaster, may apply to the commission for an interstate simulcast facility license. An application for such license shall be in a form prescribed by the commission and shall contain such information, material, or evidence as the commission may require. Any racetrack issued an interstate simulcast facility license may conduct the interstate simulcast of any horserace permitted under its license, and parimutuel wagering shall be allowed on such horserace. The commission shall not authorize interstate simulcasting for any racetrack pursuant to sections 2-1201 to 2-1223 unless all of the thoroughbred racetracks together applied for and received authority to conduct at least one hundred eighty live racing days in the calendar year in which the application is made. If any racetrack conducts live racing for less than seventy percent of the days assigned such racetrack in 1988, (a) such racetrack shall be precluded from conducting interstate simulcasts and (b) the number of live racing days conducted by such racetrack shall be subtracted from an amount equal to seventy percent of all the days assigned such racetrack in 1988 and the amount remaining shall be deducted from the one-hundred-eighty-day total required by this section. If any racetrack ceases to conduct live racing, seventy percent of the days assigned such racetrack in 1988 shall be deducted from the one-hundred-eighty-day total required by this section.



2-1229 - Interstate simulcast facility license; issuance; agreement between tracks.

2-1229. Interstate simulcast facility license; issuance; agreement between tracks.

(1) The commission may authorize and approve an application for an interstate simulcast facility license by a receiving track within the state to receive the interstate simulcast of horseraces for parimutuel wagering purposes from any track located outside of the state. In determining whether such application should be approved, the commission shall consider whether such interstate simulcast would have a significant effect upon either live racing or the simulcasting of live racing of the same type and at the same time conducted in this state and whether it would expand the access to or availability of simulcasting to areas of the state or markets which are not at the time of the application fully served. Prior to approving any such application, the commission shall confer with and receive any recommendations of the organization which represents the majority of the thoroughbred breeders in Nebraska as to what effect an interstate simulcast would have upon horse breeding and horseracing in this state. No application submitted under section 2-1228 shall be approved by the commission without:

(a) The prior written approval of any other racetrack issued a license under sections 2-1201 to 2-1223 and conducting live racing of the same type on the same day at the same time as the proposed interstate simulcast race or races and of the organization which represented a majority of the licensed owners and trainers at the racetrack's immediately preceding live thoroughbred race meeting;

(b) The prior written approval of any other racetrack issued a license under sections 2-1224 to 2-1227 which is simulcasting the racing program of any licensee conducting live racing in this state of the same type on the same day at the same time as the proposed interstate simulcast race or races and of the organization which represented a majority of the licensed owners and trainers at the racetrack's immediately preceding live thoroughbred race meeting; and

(c) A written agreement between the receiving track and the sending track located outside of the state in any other state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico setting forth the division of all proceeds between the sending and receiving tracks and all other conditions under which such interstate simulcast will be conducted. Such written agreement shall have the consent of the group representing the majority of horsepersons racing at the sending track and of the organization which represented a majority of the licensed owners and trainers at the receiving track's immediately preceding live thoroughbred race meeting.

(2) Every licensee authorized to accept wagers on interstate simulcast events pursuant to this section shall be deemed to be conducting a licensed horserace meeting and shall also be subject to all appropriate provisions of sections 2-1201 to 2-1223 relating to the conduct of horserace meetings.



2-1230 - Telephonic and electronic wagering; legislative findings.

2-1230. Telephonic and electronic wagering; legislative findings.

(1) The Legislature finds that:

(a) The horseracing, horse breeding, and parimutuel wagering industries are important sectors of the agricultural economy of the state, provide substantial revenue for state and local governments, and employ many residents of the state;

(b) The ability to provide licensed and regulated teleracing facilities through which parimutuel wagering is permitted holds the potential to strengthen the horseracing industry and further its economic contributions to the state and its citizens and it is in the best interests of the state to encourage experimentation with parimutuel wagering through licensed teleracing facilities;

(c) The offering of controlled telephonic wagering also holds the potential to strengthen the horseracing industry and further its economic contributions to the state and its citizens and it is in the best interests of the state to encourage experimentation with telephonic wagering;

(d) The purpose of such experimentation is to determine whether teleracing facilities and telephonic wagering will promote the overall growth of the horseracing industry, resulting in additional revenue for the support of racing organizations, purses, breeders, and labor; and

(e) Parimutuel wagering through teleracing facilities or telephonic wagering should be authorized and regulated in a manner which would not unreasonably jeopardize horseracing or employment opportunities or infringe on current operations or markets of licensed racetracks.

(2) The Legislature hereby authorizes experimentation with parimutuel wagering through teleracing facilities and telephonic wagering on horseraces conducted within the state and on simulcasting and interstate simulcasting received by licensed racetracks within the state under the regulation of the State Racing Commission in the manner and subject to the conditions provided in sections 2-1207 and 2-1230 to 2-1242.

Sections 2-1230 through 2-1242 are unconstitutional because they purport to authorize telephonic wagering which does not occur within a licensed racetrack enclosure. State ex rel. Stenberg v. Omaha Expo. & Racing, 263 Neb. 991, 644 N.W.2d 563 (2002).

Article III, section 24, of the Constitution of Nebraska, plainly requires that parimutuel wagering on horses must be conducted by an entity licensed to do so and must be conducted by licensees at a racetrack enclosure which is licensed to operate horse races. Wagering that occurs in a detached facility, one that is by definition outside a licensed racetrack enclosure, cannot logically occur within a licensed racetrack enclosure as required by the constitution. State ex rel. Stenberg v. Douglas Racing Corp., 246 Neb. 901, 524 N.W.2d 61 (1994).



2-1231 - Terms, defined.

2-1231. Terms, defined.

For purposes of sections 2-1230 to 2-1242:

(1) Deposit account shall mean deposits kept at a telephone deposit center for individual patrons who wish to place telephonic wagers;

(2) Market area shall mean the area within fifty miles of the location of any licensed racetrack but shall not include the primary territory of any other licensed racetrack;

(3) Primary territory shall mean the county in which the licensed racetrack is located;

(4) Telephone deposit center shall mean a unit at the licensed racetrack operated by such licensed racetrack for the purposes of keeping deposit accounts and accepting telephonic wagers as authorized by the State Racing Commission;

(5) Telephonic wagering shall mean the placing of parimutuel wagers by telephone to a telephone deposit center at a licensed racetrack as authorized by the commission;

(6) Teleracing facility shall mean a detached, licensed area occupied solely by a licensee for the purpose of conducting telewagering and containing one or more betting terminals, which facility is either owned or under the exclusive control of the licensee during the period for which it is licensed; and

(7) Telewagering shall mean the placing of a wager through betting terminals electronically linked to a licensed racetrack, which electronic link instantaneously transmits the wagering information to the parimutuel pool for acceptance and issues tickets as evidence of such wager.



2-1232 - Teleracing facilities and telephonic wagering; commission; jurisdiction; rules and regulations.

2-1232. Teleracing facilities and telephonic wagering; commission; jurisdiction; rules and regulations.

The State Racing Commission shall have general jurisdiction over the approval of and shall issue licenses to licensed racetracks for the operation of teleracing facilities and telephonic wagering. The commission shall adopt and promulgate rules and regulations to carry out sections 2-1230 to 2-1242.



2-1233 - License; issuance; limitations.

2-1233. License; issuance; limitations.

The State Racing Commission shall not issue a license for a teleracing facility unless the local governing body of the city or village in which such facility is proposed or of the county, if the facility is not within the corporate limits of a city or village, has by ordinance or resolution approved the operation of the facility within such jurisdiction.



2-1234 - Licensed racetrack; own and operate teleracing facilities; limitations.

2-1234. Licensed racetrack; own and operate teleracing facilities; limitations.

(1) Any licensed racetrack conducting live racing may, alone or jointly with other licensed racetracks conducting live racing, own and operate teleracing facilities and may own and operate as many such facilities in its primary territory as may be authorized by the State Racing Commission.

(2) A licensee may own and operate teleracing facilities outside of the primary territory and market area of any other licensed racetrack as permitted by the commission and subject to sections 2-1230 to 2-1242. A licensed racetrack shall not own or operate any teleracing facility outside its primary territory except with the permission and consent of all licensed racetracks running the same breed of horse. Each licensed racetrack may choose whether or not to participate in the ownership and operation of teleracing facilities outside the primary territory of a licensed racetrack.



2-1235 - Licensed racetrack; wagering through a teleracing facility on simulcasting; authorized.

2-1235. Licensed racetrack; wagering through a teleracing facility on simulcasting; authorized.

A licensed racetrack may conduct wagering through a teleracing facility on intrastate simulcasting and interstate simulcasting if otherwise licensed to do so by the State Racing Commission.



2-1236 - Licensee; deductions authorized; tickets; wagers; requirements.

2-1236. Licensee; deductions authorized; tickets; wagers; requirements.

A licensee may deduct up to five percent from the winnings of the holder of a winning ticket purchased through a teleracing facility or through telephonic wagering. All tickets purchased through telewagering shall bear distinctive markings, and such tickets may be redeemed at the teleracing facility or at the licensed racetrack owning or operating the facility. All wagers made through a teleracing facility shall be subject to all of the laws and conditions pertaining to wagers made at a licensed racetrack.



2-1237 - Licensed racetrack; feasibility study and plan of operation; application; contents.

2-1237. Licensed racetrack; feasibility study and plan of operation; application; contents.

(1) Any licensed racetrack desiring to own and operate a teleracing facility shall submit a feasibility study and plan of operation to the State Racing Commission along with the application therefor.

(2) The feasibility study shall include:

(a) The number of teleracing facilities requested and location of each teleracing facility requested;

(b) The potential market;

(c) The estimated costs of operation; and

(d) The probable impact of the proposed operation on racetrack attendance and parimutuel wagering within the area served by such racetrack.

(3) The plan of operation shall include the following:

(a) A narrative description of the system and how it works;

(b) The types and approximate cost of data processing, communication, and transmission facilities that will be utilized, including any backup systems; and

(c) Security measures.

The commission may request additional information from the applicant.



2-1238 - Commission; hearing; exception; considerations.

2-1238. Commission; hearing; exception; considerations.

The State Racing Commission shall hold a hearing prior to acting upon an application for a teleracing facility, except that if the teleracing facility requested by the applicant is in its primary territory, the commission need not hold such hearing. The commission shall take into consideration the legislative findings set forth in section 2-1230 in deciding whether to approve and license a facility. All teleracing facilities shall conform to local zoning requirements and ordinances.



2-1239 - Licensed racetrack; telephonic wagering system; requirements.

2-1239. Licensed racetrack; telephonic wagering system; requirements.

A licensed racetrack which conducts live race meets may establish and conduct a telephonic wagering system as may be approved by the State Racing Commission, subject to the following requirements:

(1) The licensed racetrack shall establish and maintain a telephone deposit center;

(2) The telephone deposit center shall accept wagers only up to the amount posted to the credit of the deposit account of the account holder at the time the wager is placed;

(3) All such wagers shall be entered into the parimutuel pool and be subject to all laws and conditions applicable to any other wagers;

(4) No licensed racetrack shall conduct a telephonic wagering system outside its primary territory without the permission and consent of all licensed racetracks running the same breed of horse. Each licensed racetrack may choose whether or not to participate in the ownership and operation of a telephonic wagering system outside the primary territory of a licensed racetrack; and

(5) The licensed racetrack has obtained the written consent of the organization which represents a majority of the thoroughbred breeders in Nebraska and the organization which represents a majority of the owners and trainers at the racetrack of the licensee conducting the live race meeting.



2-1240 - Telephone deposit centers; telephonic wager; limitations; violation; penalty.

2-1240. Telephone deposit centers; telephonic wager; limitations; violation; penalty.

(1) Telephone deposit centers shall only accept telephonic wagers from the holder of a deposit account. No person shall in any manner place any wager by telephone to the telephone deposit center on behalf of a holder of a deposit account. Only the holder of a deposit account may place a telephonic wager.

(2) Any person violating subsection (1) of this section shall be guilty of a Class II misdemeanor.



2-1241 - Licensed racetrack; telephonic wagering on simulcast; authorized.

2-1241. Licensed racetrack; telephonic wagering on simulcast; authorized.

Telephonic wagering may be conducted at licensed racetracks conducting either intrastate simulcasting or interstate simulcasting as approved by the State Racing Commission.



2-1242 - Telephonic wager; payment to Department of Revenue.

2-1242. Telephonic wager; payment to Department of Revenue.

An amount equivalent to one-half of one percent of the amount wagered through telephonic wagering shall be paid to the Department of Revenue by licensed racetracks and shall be remitted by the department to the State Treasurer for credit to the Racing Commission's Cash Fund.



2-1243 - Horseracing industry participants; legislative findings.

2-1243. Horseracing industry participants; legislative findings.

The Legislature finds that the horseracing industry is an important facet of economic and recreational development in Nebraska. Breeders, owners, and trainers are an important and integral part of the live horseracing industry in Nebraska.



2-1244 - Horseracing industry participant, defined.

2-1244. Horseracing industry participant, defined.

For purposes of sections 2-1243 to 2-1246, horseracing industry participant shall mean an individual who currently holds a valid license from the State Racing Commission and who owns, trains, cares for, or rides horses stabled at a Nebraska-licensed racetrack for the purpose of horseracing at the live race meeting at such racetrack.



2-1245 - Horseracing industry participants; rights.

2-1245. Horseracing industry participants; rights.

(1) A horseracing industry participant shall be entitled to reasonable treatment from those licensed to conduct thoroughbred race meets.

(2) Private property belonging to a horseracing industry participant at a racetrack facility shall not unlawfully be converted, seized, damaged, or destroyed by racetrack employees or agents without compensation.

(3) A horseracing industry participant shall not be deemed to forfeit or waive any right to privacy without reasonable cause guaranteed by law by virtue of being licensed by the state, by entry upon licensed horseracing facilities, or by engaging in the sport of horseracing in this state.

(4) A horseracing industry participant may not be excluded from the grounds of any licensed racetrack by track management without a hearing by the stewards at such racetrack unless there are reasonable grounds to believe such participant has committed a felony or is posing a physical danger to himself or herself, to others, or to animals in his or her care or his or her physical presence will bring immediate harm to horseracing. Such hearing shall be held as soon as practicable and shall be given first priority and precedence by the stewards. This subsection shall not apply to the allocation of stalls pursuant to an agreement between the horseracing industry participant and the licensed racetrack.

(5) A horseracing industry participant shall be free from unreasonable searches and seizures of his or her person without probable cause and shall be free from unreasonable searches and seizures of his or her housing, vehicle, papers, and effects.

(6) If a horseracing industry participant has been charged with a violation of a rule of racing which involves a substantial risk of loss or suspension of his or her license or which involves a criminal penalty, he or she shall be entitled to the following protections as a matter of right:

(a) To remain silent;

(b) To the benefit of counsel, including the opportunity to confer with counsel in preparation of a defense;

(c) To a speedy and public hearing;

(d) To present evidence and to testify in person at his or her hearing;

(e) To cross-examine the witnesses who testify against him or her; and

(f) To have prospective witnesses excluded from the hearing room during the hearing.

Nothing in this section shall prevent a horseracing industry participant from knowingly waiving any rights afforded under this subsection.

(7) A horseracing industry participant shall not be required to waive his or her constitutional rights nor the rights granted pursuant to sections 2-1243 to 2-1246 as a condition of pursuing a livelihood in this state or at any licensed thoroughbred horseracing facility.



2-1246 - Rules and regulations; sections; how construed.

2-1246. Rules and regulations; sections; how construed.

(1) The State Racing Commission shall adopt and promulgate rules and regulations which provide for dismissal, license revocation or suspension, fines, or other suitable penalties necessary to enforce sections 2-1243 to 2-1245.

(2) Nothing in such sections shall affect in any way the right of any horseracing industry participant to bring any action in any appropriate forum for the violation of any law of this state or any rule of racing.



2-1247 - Interstate Compact on Licensure of Participants in Horse Racing with Pari-Mutuel Wagering.

2-1247. Interstate Compact on Licensure of Participants in Horse Racing with Pari-Mutuel Wagering.

The Interstate Compact on Licensure of Participants in Horse Racing with Pari-Mutuel Wagering is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in the form substantially as follows:

ARTICLE I. PURPOSES

Section 1. Purposes.

The purposes of this compact are to:

1. Establish uniform requirements among the party states for the licensing of participants in live horse racing with pari-mutuel wagering, and ensure that all such participants who are licensed pursuant to this compact meet a uniform minimum standard of honesty and integrity.

2. Facilitate the growth of the horse racing industry in each party state and nationwide by simplifying the process for licensing participants in live racing, and reduce the duplicative and costly process of separate licensing by the regulatory agency in each state that conducts live horse racing with pari-mutuel wagering.

3. Authorize the Nebraska State Racing Commission to participate in this compact.

4. Provide for participation in this compact by officials of the party states, and permit those officials, through the compact committee established by this compact, to enter into contracts with governmental agencies and nongovernmental persons to carry out the purposes of this compact.

5. Establish the compact committee created by this compact as an interstate governmental entity duly authorized to request and receive criminal history record information from the Federal Bureau of Investigation and other state and local law enforcement agencies.

ARTICLE II. DEFINITIONS

Section 2. Definitions.

"Compact committee" means the organization of officials from the party states that is authorized and empowered by this compact to carry out the purposes of this compact.

"Official" means the appointed, elected, designated or otherwise duly selected member of a racing commission or the equivalent thereof in a party state who represents that party state as a member of the compact committee.

"Participants in live racing" means participants in live horse racing with pari-mutuel wagering in the party states.

"Party state" means each state that has enacted this compact.

"State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico and each territory or possession of the United States.

ARTICLE III. ENTRY INTO FORCE, ELIGIBLE PARTIES AND WITHDRAWAL

Section 3. Entry into force.

This compact shall come into force when enacted by any four (4) states. Thereafter, this compact shall become effective as to any other state upon both (i) that state's enactment of this compact and (ii) the affirmative vote of a majority of the officials on the compact committee as provided in Section 8.

Section 4. States eligible to join compact.

Any state that has adopted or authorized horse racing with pari-mutuel wagering shall be eligible to become party to this compact.

Section 5. Withdrawal from compact and impact thereof on force and effect of compact.

Any party state may withdraw from this compact by enacting a statute repealing this compact, but no such withdrawal shall become effective until the head of the executive branch of the withdrawing state has given notice in writing of such withdrawal to the head of the executive branch of all other party states. If as a result of withdrawals participation in this compact decreases to less than three (3) party states, this compact no longer shall be in force and effect unless and until there are at least three (3) or more party states again participating in this compact.

ARTICLE IV. COMPACT COMMITTEE

Section 6. Compact committee established.

There is hereby created an interstate governmental entity to be known as the "compact committee," which shall be comprised of one (1) official from the racing commission or its equivalent in each party state. The Nebraska State Racing Commission shall designate one of its members to represent the State of Nebraska as the compact committee official. A compact committee official shall be appointed, serve and be subject to removal in accordance with the laws of the party state he represents. Pursuant to the laws of his party state, each official shall have the assistance of his state's racing commission or the equivalent thereof in considering issues related to licensing of participants in live racing and in fulfilling his responsibilities as the representative from his state to the compact committee. If an official representing the State of Nebraska is unable to perform any duty in connection with the powers and duties of the compact committee, the Nebraska State Racing Commission shall designate another of its members or its executive secretary as an alternate who shall serve and represent the State of Nebraska as its official on the compact committee until the commission determines that the original representative official is able once again to perform the duties as that party state's representative official on the compact committee. The designation of an alternate shall be communicated by the Nebraska State Racing Commission to the compact committee as the committee's bylaws may provide.

Section 7. Powers and duties of compact committee.

In order to carry out the purposes of this compact, the compact committee is hereby granted the power and duty to:

1. Determine which categories of participants in live racing, including but not limited to owners, trainers, jockeys, grooms, mutuel clerks, racing officials, veterinarians, and farriers, should be licensed by the committee, and establish the requirements for the initial licensure of applicants in each such category, the term of the license for each category, and the requirements for renewal of licenses in each category. Provided, however, that with regard to requests for criminal history record information on each applicant for a license, and with regard to the effect of a criminal record on the issuance or renewal of a license, the compact committee shall determine for each category of participants in live racing which licensure requirements for that category are, in its judgment, the most restrictive licensure requirements of any party state for that category and shall adopt licensure requirements for that category that are, in its judgment, comparable to those most restrictive requirements.

2. Investigate applicants for a license from the compact committee and, as permitted by federal and state law, gather information on such applicants, including criminal history record information from the Federal Bureau of Investigation and relevant state and local law enforcement agencies, and, where appropriate, from the Royal Canadian Mounted Police and law enforcement agencies of other countries, necessary to determine whether a license should be issued under the licensure requirements established by the committee as provided in paragraph 1 above. Only officials on, and employees of, the compact committee may receive and review such criminal history record information, and those officials and employees may use that information only for the purposes of this compact. No such official or employee may disclose or disseminate such information to any person or entity other than another official on or employee of the compact committee. The fingerprints of each applicant for a license from the compact committee shall be taken by the compact committee, its employees, or its designee and, pursuant to Public Law 92-544 or Public Law 100-413, shall be forwarded to a state identification bureau, or to the Association of Racing Commissioners, International, an association of state officials regulating pari-mutuel wagering designated by the Attorney General of the United States, for submission to the Federal Bureau of Investigation for a criminal history record check. Such fingerprints may be submitted on a fingerprint card or by electronic or other means authorized by the Federal Bureau of Investigation or other receiving law enforcement agency.

3. Issue licenses to, and renew the licenses of, participants in live racing listed in paragraph 1 of this section who are found by the committee to have met the licensure and renewal requirements established by the committee. The compact committee shall not have the power or authority to deny a license. If it determines that an applicant will not be eligible for the issuance or renewal of a compact committee license, the compact committee shall notify the applicant that it will not be able to process his application further. Such notification does not constitute and shall not be considered to be the denial of a license. Any such applicant shall have the right to present additional evidence to, and to be heard by, the compact committee, but the final decision on issuance or renewal of the license shall be made by the compact committee using the requirements established pursuant to paragraph 1 of this section.

4. Enter into contracts or agreements with governmental agencies and with nongovernmental persons to provide personal services for its activities and such other services as may be necessary to effectuate the purposes of this compact.

5. Create, appoint, and abolish those offices, employments, and positions, including an executive director, as it deems necessary for the purposes of this compact, prescribe their powers, duties and qualifications, hire persons to fill those offices, employments and positions, and provide for the removal, term, tenure, compensation, fringe benefits, retirement benefits and other conditions of employment of its officers, employees and other positions.

6. Borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association, corporation or other entity.

7. Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or in other similar manner, in furtherance of the purposes of this compact.

8. Charge a fee to each applicant for an initial license or renewal of a license.

9. Receive other funds through gifts, grants and appropriations.

Section 8. Voting requirements.

A. Each official shall be entitled to one (1) vote on the compact committee.

B. All action taken by the compact committee with regard to the addition of party states as provided in Section 3, the licensure of participants in live racing, and the receipt and disbursement of funds shall require a majority vote of the total number of officials (or their alternates) on the committee. All other action by the compact committee shall require a majority vote of those officials (or their alternates) present and voting.

C. No action of the compact committee may be taken unless a quorum is present. A majority of the officials (or their alternates) on the compact committee shall constitute a quorum.

Section 9. Administration and management.

A. The compact committee shall elect annually from among its members a chairman, a vice-chairman, and a secretary/treasurer.

B. The compact committee shall adopt bylaws for the conduct of its business by a two-thirds vote of the total number of officials (or their alternates) on the committee at that time and shall have the power by the same vote to amend and rescind these bylaws. The committee shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendments thereto with the secretary of state or equivalent agency of each of the party states.

C. The compact committee may delegate the day-to-day management and administration of its duties and responsibilities to an executive director and his support staff.

D. Employees of the compact committee shall be considered governmental employees.

Section 10. Immunity from liability for performance of official responsibilities and duties.

No official of a party state or employee of the compact committee shall be held personally liable for any good faith act or omission that occurs during the performance and within the scope of his responsibilities and duties under this compact.

ARTICLE V. RIGHTS AND RESPONSIBILITIES OF EACH PARTY STATE

Section 11. Rights and responsibilities of each party state.

A. By enacting this compact, each party state:

1. Agrees (i) to accept the decisions of the compact committee regarding the issuance of compact committee licenses to participants in live racing pursuant to the committee's licensure requirements, and (ii) to reimburse or otherwise pay the expenses of its official representative on the compact committee or his alternate.

2. Agrees not to treat a notification to an applicant by the compact committee under paragraph 3 of Section 7 that the compact committee will not be able to process his application further as the denial of a license, or to penalize such applicant in any other way based solely on such a decision by the compact committee.

3. Reserves the right (i) to charge a fee for the use of a compact committee license in that state, (ii) to apply its own standards in determining whether, on the facts of a particular case, a compact committee license should be suspended or revoked, (iii) to apply its own standards in determining licensure eligibility, under the laws of that party state, for categories of participants in live racing that the compact committee determines not to license and for individual participants in live racing who do not meet the licensure requirements of the compact committee, and (iv) to establish its own licensure standards for the licensure of non-racing employees at horse racetracks and employees at separate satellite wagering facilities. Any party state that suspends or revokes a compact committee license shall, through its racing commission or the equivalent thereof or otherwise, promptly notify the compact committee of that suspension or revocation.

B. No party state shall be held liable for the debts or other financial obligations incurred by the compact committee.

ARTICLE VI. CONSTRUCTION AND SEVERABILITY

Section 12. Construction and severability.

This compact shall be liberally construed so as to effectuate its purposes. The provisions of this compact shall be severable, and, if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of the United States or of any party state, or the applicability of this compact to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If all or some portion of this compact is held to be contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



2-1301 - Refunding of bonded indebtedness; section, how construed.

2-1301. Refunding of bonded indebtedness; section, how construed.

Any corporation organized and existing under and by virtue of the laws of the State of Nebraska if created not for private gain or profit and under legal restrictions which preclude it from being organized for private gain or profit, and if organized and existing for the purpose of promoting and advancing the interests of agriculture and farm husbandry in the State of Nebraska, having outstanding any bonds or debentures matured or about to mature, may refund such bond indebtedness or debentures in an amount not exceeding the existing unpaid principal and interest due on such bonds or debentures, by issuing new bonds or new debentures in exchange for bonds or debentures maturing or about to mature, or to be sold for the purpose of securing funds to redeem principal and interest of the bonds or debentures maturing or about to mature. Such new bonds or debentures shall not be issued in excess of the amount required to refund the existing indebtedness, shall not be sold or exchanged at less than par and shall not draw interest at a rate in excess of three percent per annum, which interest may be made payable annually or semiannually. No authority is hereby granted nor shall this section be construed to grant authority to any such corporation to increase its indebtedness, the sole object and purpose of this section being to authorize refunding of existing indebtedness.



2-1302 - Refunding debentures; form.

2-1302. Refunding debentures; form.

Said refunding debentures shall be in substantially the form as provided in section 2-111, Compiled Statutes of Nebraska, 1929.



2-1401 - Repealed. Laws 1979, LB 25, § 1.

2-1401. Repealed. Laws 1979, LB 25, § 1.



2-1501 - Terms, defined.

2-1501. Terms, defined.

As used in Chapter 2, article 15, unless the context otherwise requires:

(1) Commission means the Nebraska Natural Resources Commission;

(2) State means the State of Nebraska;

(3) Agency of this state means the government of this state and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of this state;

(4) United States or agencies of the United States means the United States of America, the Natural Resources Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America;

(5) Government or governmental means the government of this state, the government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them;

(6) Lands, easements, and rights-of-way means lands and rights or interests in lands whereon channel improvements, channel rectifications, or water-retarding or gully-stabilization structures are located, including those areas for flooding and flowage purposes, spoil areas, borrow pits, access roads, and similar purposes;

(7) Local organization means any natural resources district, drainage district, irrigation district, or other public district, county, city, or state agency;

(8) Subwatershed means a portion of a watershed project as divided by the department on a complete hydrologic unit;

(9) Rechanneling means the channeling of water from one watercourse to another watercourse by means of open ditches;

(10) Watercourse means any depression two feet or more below the surrounding land serving to give direction to a current of water at least nine months of the year, having a bed and well-defined banks and, upon order of the commission, also includes any particular depression which would not otherwise be within the definition of watercourse;

(11) Director means the Director of Natural Resources; and

(12) Department means the Department of Natural Resources.



2-1502 - Soil and water conservation and flood control needs; state financial assistance; conditions.

2-1502. Soil and water conservation and flood control needs; state financial assistance; conditions.

(1) The purpose of the Small Watersheds Flood Control Fund is to assist local organizations by paying all or part of the cost of purchase of needed lands, easements, and rights-of-way for soil and water conservation and flood control needs when the following conditions have been met:

(a) The local organizations have agreed on a program of work;

(b) Such a program of work has been found to be feasible, practicable, and will promote the health, safety, and general welfare of the people of the state;

(c) The department has either participated in the planning or reviewed the plans and has approved the program of work;

(d) Local organizations have obtained a minimum of seventy-five percent of the needed number of easements and rights-of-way in the project or a subwatershed prior to the use of state funds for this purpose;

(e) Local organizations have made a formal request or application to the department for state funds for the purpose of purchasing lands, easements, and rights-of-way;

(f) Local organizations and the department have entered into an agreement on the administration and expenditure of these state funds;

(g) The purchase price of the land, easement, or right-of-way has been established either by the courts or by one credentialed real property appraiser approved by the department, which appraisal costs shall be a nonstate cost; and

(h) Local organizations have given assurance to the department that they have obtained any water rights or other permits required under state or federal law and complied with all other applicable state laws.

(2) State funds to be used for lands, easements, and rights-of-way shall be granted to the local organizations in whose name the land, easement, or right-of-way shall be recorded. Rental or lease revenue from these lands may be used subject to the approval of the department by the local organization in the proper management of these lands, such management to include, but not be limited to, weed control, construction, and maintenance of conservation measures, seeding of grass, planting of trees, and construction and maintenance of fences. Within ten years from the purchase date of lands and rights-of-way, and if the lands and rights-of-way are not granted or retained for public purposes as otherwise provided by this section, it shall be the duty of the local organization to sell the property purchased wholly or partially from state funds and to remit to the department a pro rata share of the proceeds of such sale equal to the percentage of the total cost of the acquisition of such real property made from any state allocation made hereunder and all such remittances shall be deposited in the Small Watersheds Flood Control Fund. The local organization shall retain any easement or right-of-way needed to assure the continued operation, maintenance, inspection, and repair of the works of improvement constructed on the land to be sold. The commission and local organization may grant for public purposes title to lands and rights-of-way acquired in whole or in part with funds from the Small Watersheds Flood Control Fund to any public district, city, county, political subdivision of the state, or agency of the state or federal government, or the local organization, with approval of the commission, may retain for public purposes the title to such lands and rights-of-way. Whenever any such grant or retention is approved, the department shall be reimbursed in the amount of the pro rata share of the appraised fair market value that is equal to the percentage of the total cost of acquisition paid from the Small Watersheds Flood Control Fund. All such proceeds to the department shall be remitted to the State Treasurer for credit to the Small Watersheds Flood Control Fund.



2-1503 - Transferred to section 2-1501.

2-1503. Transferred to section 2-1501.



2-1503.01 - Small Watersheds Flood Control Fund; created; use; investment.

2-1503.01. Small Watersheds Flood Control Fund; created; use; investment.

The Small Watersheds Flood Control Fund is created. The State Treasurer shall credit to the fund such money as is specifically appropriated during any session of the Legislature. The State Treasurer shall also credit such fund with money contributed to or remitted by local organizations which was obtained through the sale or lease of property procured through the use of state funds as authorized in sections 2-1502 to 2-1503.03. In addition, funds, services, and properties made available by the United States or one of its departments or agencies may be credited to the fund. The money in the fund shall not be subject to fiscal year or biennium limitations. Transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Small Watersheds Flood Control Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1503.02 - Commission; flood control funds; allocations; acquisition of land or easements.

2-1503.02. Commission; flood control funds; allocations; acquisition of land or easements.

The commission shall adopt and promulgate rules and regulations for the administration of the Small Watersheds Flood Control Fund. The commission may allocate to any local organization in this state, from the Small Watersheds Flood Control Fund, such sum or sums as in the judgment of the commission may be necessary to enable such local organization to acquire real property or easements needed to permit the local organizations to install upstream flood control or watershed protection and flood prevention structures on rivers, tributaries, streams, or watersheds thereof, including cooperative projects between the local organization and the United States. When any property or easement has been acquired by the use of any funds allocated under this section and the property is thereafter sold or leased, it shall be the duty of the local organization to remit to the department a pro rata share of the proceeds of such sale or lease equal to the percentage of total state funds involved.



2-1503.03 - Commission; department; powers; authority.

2-1503.03. Commission; department; powers; authority.

The commission shall have sole power and authority to specify the date and all other terms for the sale of any lands or rights-of-way acquired wholly or in part with funds from the Small Watersheds Flood Control Fund and to require the execution of all necessary documents to complete such sales. The department shall, upon acquisition by the local organization of any such lands or rights-of-way, prepare and file with the register of deeds in the county where such lands or rights-of-way are located an affidavit stating that state funds were utilized for the acquisition of such lands or rights-of-way by the organization receiving such funds and that such lands or rights-of-way cannot be sold, conveyed, granted, or in any way transferred by such organization except at the direction of the commission and in compliance with its rules and regulations.



2-1504 - Nebraska Natural Resources Commission; creation; functions; membership; selection; terms; vacancy.

2-1504. Nebraska Natural Resources Commission; creation; functions; membership; selection; terms; vacancy.

(1) The Nebraska Natural Resources Commission is established. The commission shall advise the department as requested by the director and shall perform such other functions as are specifically conferred on the commission by law. The commission shall have no jurisdiction over matters pertaining to water rights.

(2) The commission shall consist of the following members, all of whom shall have attained the age of majority:

(a) One resident of each of the following river basins, with delineations being those on the Nebraska river basin map officially adopted by the commission and on file with the department: (i) The Niobrara River, White River, and Hat Creek basin, (ii) the North Platte River basin, (iii) the South Platte River basin, (iv) the middle Platte River basin, (v) the lower Platte River basin, (vi) the Loup River basin, (vii) the Elkhorn River basin, (viii) the Missouri tributaries basin, (ix) the Republican River basin, (x) the Little Blue River basin, (xi) the Big Blue River basin, and (xii) the Nemaha River basin;

(b) One additional resident of each river basin which encompasses one or more cities of the metropolitan class. Each such additional basin member shall be a resident of a natural resources district which encompasses one or more cities of the metropolitan class and shall be selected in the same manner, at the same time, and for a four-year term having the same term sequence as provided for the other member from such basin; and

(c) Three members to be appointed by the Governor, subject to confirmation by the Legislature, who shall serve at the pleasure of the Governor. Of the members appointed by the Governor, one shall represent municipal users of water, one shall represent surface water irrigators, and one shall represent ground water irrigators.

(3) Successors to the members of the commission representing river basins shall be selected for four-year terms at individual caucuses of the natural resources district directors residing in the river basin from which the member is selected. Such caucuses shall be held for each basin within ten days following the first Thursday after the first Tuesday of the year the term of office of the member from that basin expires. The dates and locations for such caucuses shall be established by the commission. Terms of office shall follow the sequence originally determined by the river basin representatives to the commission at their first meeting on the third Thursday after the first Tuesday in January 1975. All river basin members shall take office on the third Thursday after the first Tuesday in January following their selection and any vacancy shall be filled for the unexpired term by a caucus held within thirty days following the date such vacancy is created. Each member of the commission representing a river basin shall qualify by filing with the other members of the commission an acceptance in writing of his or her selection.

Designation by Legislature of University of Nebraska officers as members of Natural Resources Commission was a legislative appointment in violation of Constitution; but designation of Director of Water Resources was valid as simply adding to the duties of a state officer. Neeman v. Nebraska Nat. Resources Commission, 191 Neb. 672, 217 N.W.2d 166 (1974).



2-1504.01 - Repealed. Laws 1972, LB 542, § 7.

2-1504.01. Repealed. Laws 1972, LB 542, § 7.



2-1504.02 - Repealed. Laws 2000, LB 900, § 256.

2-1504.02. Repealed. Laws 2000, LB 900, § 256.



2-1504.03 - Repealed. Laws 2000, LB 900, § 256.

2-1504.03. Repealed. Laws 2000, LB 900, § 256.



2-1505 - Commission; organization; compensation of members.

2-1505. Commission; organization; compensation of members.

The commission shall designate a chairperson, a vice-chairperson, and such other officers as it may desire and may, from time to time, change such designation. A majority of the commission shall constitute a quorum, and the concurrence of a majority in any matter within their duties shall be required for its determination. Each of the members of the commission shall receive a per diem of fifty dollars per day for each day in the performance of his or her duties on the commission, but no member shall receive more than two thousand dollars in any one year, and in addition shall be entitled to expenses, including traveling expenses, necessarily incurred in the discharge of his or her duties on the commission, as provided in sections 81-1174 to 81-1177.



2-1506 - Repealed. Laws 2000, LB 900, § 256.

2-1506. Repealed. Laws 2000, LB 900, § 256.



2-1506.01 - Repealed. Laws 2000, LB 900, § 256.

2-1506.01. Repealed. Laws 2000, LB 900, § 256.



2-1506.02 - Repealed. Laws 1983, LB 35, § 32.

2-1506.02. Repealed. Laws 1983, LB 35, § 32.



2-1506.03 - Repealed. Laws 1983, LB 35, § 32.

2-1506.03. Repealed. Laws 1983, LB 35, § 32.



2-1506.04 - Repealed. Laws 1983, LB 35, § 32.

2-1506.04. Repealed. Laws 1983, LB 35, § 32.



2-1506.05 - Repealed. Laws 1983, LB 35, § 32.

2-1506.05. Repealed. Laws 1983, LB 35, § 32.



2-1506.06 - Repealed. Laws 1983, LB 35, § 32.

2-1506.06. Repealed. Laws 1983, LB 35, § 32.



2-1506.07 - Repealed. Laws 1983, LB 35, § 32.

2-1506.07. Repealed. Laws 1983, LB 35, § 32.



2-1506.08 - Repealed. Laws 1983, LB 35, § 32.

2-1506.08. Repealed. Laws 1983, LB 35, § 32.



2-1506.09 - Repealed. Laws 1983, LB 35, § 32.

2-1506.09. Repealed. Laws 1983, LB 35, § 32.



2-1506.10 - Repealed. Laws 1983, LB 35, § 32.

2-1506.10. Repealed. Laws 1983, LB 35, § 32.



2-1506.11 - Repealed. Laws 1973, LB 188, § 4.

2-1506.11. Repealed. Laws 1973, LB 188, § 4.



2-1506.12 - Repealed. Laws 1983, LB 35, § 32.

2-1506.12. Repealed. Laws 1983, LB 35, § 32.



2-1506.13 - Repealed. Laws 1983, LB 35, § 32.

2-1506.13. Repealed. Laws 1983, LB 35, § 32.



2-1506.14 - Repealed. Laws 1983, LB 35, § 32.

2-1506.14. Repealed. Laws 1983, LB 35, § 32.



2-1506.15 - Repealed. Laws 1983, LB 35, § 32.

2-1506.15. Repealed. Laws 1983, LB 35, § 32.



2-1506.16 - Repealed. Laws 1983, LB 35, § 32.

2-1506.16. Repealed. Laws 1983, LB 35, § 32.



2-1506.17 - Repealed. Laws 1983, LB 35, § 32.

2-1506.17. Repealed. Laws 1983, LB 35, § 32.



2-1506.18 - Repealed. Laws 1983, LB 35, § 32.

2-1506.18. Repealed. Laws 1983, LB 35, § 32.



2-1506.19 - Repealed. Laws 1983, LB 35, § 32.

2-1506.19. Repealed. Laws 1983, LB 35, § 32.



2-1506.20 - Repealed. Laws 1983, LB 35, § 32.

2-1506.20. Repealed. Laws 1983, LB 35, § 32.



2-1506.21 - Repealed. Laws 1983, LB 35, § 32.

2-1506.21. Repealed. Laws 1983, LB 35, § 32.



2-1506.22 - Repealed. Laws 1983, LB 35, § 32.

2-1506.22. Repealed. Laws 1983, LB 35, § 32.



2-1506.23 - Repealed. Laws 1983, LB 35, § 32.

2-1506.23. Repealed. Laws 1983, LB 35, § 32.



2-1506.24 - Repealed. Laws 1983, LB 35, § 32.

2-1506.24. Repealed. Laws 1983, LB 35, § 32.



2-1506.25 - Repealed. Laws 1983, LB 35, § 32.

2-1506.25. Repealed. Laws 1983, LB 35, § 32.



2-1506.26 - Repealed. Laws 1983, LB 35, § 32.

2-1506.26. Repealed. Laws 1983, LB 35, § 32.



2-1506.27 - Repealed. Laws 1983, LB 35, § 32.

2-1506.27. Repealed. Laws 1983, LB 35, § 32.



2-1507 - Repealed. Laws 2000, LB 900, § 256.

2-1507. Repealed. Laws 2000, LB 900, § 256.



2-1507.01 - Repealed. Laws 1983, LB 36, § 5.

2-1507.01. Repealed. Laws 1983, LB 36, § 5.



2-1507.02 - Repealed. Laws 1983, LB 36, § 5.

2-1507.02. Repealed. Laws 1983, LB 36, § 5.



2-1508 - Repealed. Laws 1977, LB 510, § 10.

2-1508. Repealed. Laws 1977, LB 510, § 10.



2-1509 - Repealed. Laws 1977, LB 510, § 10.

2-1509. Repealed. Laws 1977, LB 510, § 10.



2-1510 - Repealed. Laws 1977, LB 510, § 10.

2-1510. Repealed. Laws 1977, LB 510, § 10.



2-1511 - Repealed. Laws 1977, LB 510, § 10.

2-1511. Repealed. Laws 1977, LB 510, § 10.



2-1512 - Repealed. Laws 1977, LB 510, § 10.

2-1512. Repealed. Laws 1977, LB 510, § 10.



2-1513 - Repealed. Laws 1977, LB 510, § 10.

2-1513. Repealed. Laws 1977, LB 510, § 10.



2-1514 - Repealed. Laws 1977, LB 510, § 10.

2-1514. Repealed. Laws 1977, LB 510, § 10.



2-1515 - Repealed. Laws 1977, LB 510, § 10.

2-1515. Repealed. Laws 1977, LB 510, § 10.



2-1516 - Repealed. Laws 1977, LB 510, § 10.

2-1516. Repealed. Laws 1977, LB 510, § 10.



2-1517 - Repealed. Laws 1977, LB 510, § 10.

2-1517. Repealed. Laws 1977, LB 510, § 10.



2-1517.01 - Repealed. Laws 1977, LB 510, § 10.

2-1517.01. Repealed. Laws 1977, LB 510, § 10.



2-1517.02 - Repealed. Laws 1977, LB 510, § 10.

2-1517.02. Repealed. Laws 1977, LB 510, § 10.



2-1517.03 - Repealed. Laws 1977, LB 510, § 10.

2-1517.03. Repealed. Laws 1977, LB 510, § 10.



2-1517.04 - Repealed. Laws 1973, LB 335, § 5.

2-1517.04. Repealed. Laws 1973, LB 335, § 5.



2-1518 - Repealed. Laws 1977, LB 510, § 10.

2-1518. Repealed. Laws 1977, LB 510, § 10.



2-1519 - Repealed. Laws 1977, LB 510, § 10.

2-1519. Repealed. Laws 1977, LB 510, § 10.



2-1520 - Repealed. Laws 1977, LB 510, § 10.

2-1520. Repealed. Laws 1977, LB 510, § 10.



2-1521 - Repealed. Laws 1977, LB 510, § 10.

2-1521. Repealed. Laws 1977, LB 510, § 10.



2-1522 - Repealed. Laws 1977, LB 510, § 10.

2-1522. Repealed. Laws 1977, LB 510, § 10.



2-1523 - Repealed. Laws 1977, LB 510, § 10.

2-1523. Repealed. Laws 1977, LB 510, § 10.



2-1524 - Repealed. Laws 1977, LB 510, § 10.

2-1524. Repealed. Laws 1977, LB 510, § 10.



2-1525 - Repealed. Laws 1977, LB 510, § 10.

2-1525. Repealed. Laws 1977, LB 510, § 10.



2-1526 - Repealed. Laws 1977, LB 510, § 10.

2-1526. Repealed. Laws 1977, LB 510, § 10.



2-1527 - Repealed. Laws 1977, LB 510, § 10.

2-1527. Repealed. Laws 1977, LB 510, § 10.



2-1528 - Repealed. Laws 1977, LB 510, § 10.

2-1528. Repealed. Laws 1977, LB 510, § 10.



2-1529 - Repealed. Laws 1983, LB 36, § 5.

2-1529. Repealed. Laws 1983, LB 36, § 5.



2-1530 - Repealed. Laws 1977, LB 510, § 10.

2-1530. Repealed. Laws 1977, LB 510, § 10.



2-1530.01 - Repealed. Laws 1977, LB 510, § 10.

2-1530.01. Repealed. Laws 1977, LB 510, § 10.



2-1531 - Repealed. Laws 1977, LB 510, § 10.

2-1531. Repealed. Laws 1977, LB 510, § 10.



2-1532 - Repealed. Laws 1977, LB 510, § 10.

2-1532. Repealed. Laws 1977, LB 510, § 10.



2-1533 - Repealed. Laws 1977, LB 510, § 10.

2-1533. Repealed. Laws 1977, LB 510, § 10.



2-1534 - Repealed. Laws 1977, LB 510, § 10.

2-1534. Repealed. Laws 1977, LB 510, § 10.



2-1535 - Repealed. Laws 1977, LB 510, § 10.

2-1535. Repealed. Laws 1977, LB 510, § 10.



2-1536 - Repealed. Laws 1977, LB 510, § 10.

2-1536. Repealed. Laws 1977, LB 510, § 10.



2-1537 - Repealed. Laws 1977, LB 510, § 10.

2-1537. Repealed. Laws 1977, LB 510, § 10.



2-1538 - Repealed. Laws 1977, LB 510, § 10.

2-1538. Repealed. Laws 1977, LB 510, § 10.



2-1539 - Repealed. Laws 1977, LB 510, § 10.

2-1539. Repealed. Laws 1977, LB 510, § 10.



2-1540 - Repealed. Laws 1977, LB 510, § 10.

2-1540. Repealed. Laws 1977, LB 510, § 10.



2-1541 - Repealed. Laws 1977, LB 510, § 10.

2-1541. Repealed. Laws 1977, LB 510, § 10.



2-1542 - Repealed. Laws 1977, LB 510, § 10.

2-1542. Repealed. Laws 1977, LB 510, § 10.



2-1543 - Repealed. Laws 1977, LB 510, § 10.

2-1543. Repealed. Laws 1977, LB 510, § 10.



2-1544 - Repealed. Laws 1977, LB 510, § 10.

2-1544. Repealed. Laws 1977, LB 510, § 10.



2-1545 - Repealed. Laws 1977, LB 510, § 10.

2-1545. Repealed. Laws 1977, LB 510, § 10.



2-1546 - Repealed. Laws 1977, LB 510, § 10.

2-1546. Repealed. Laws 1977, LB 510, § 10.



2-1547 - Transferred to section 61-210.

2-1547. Transferred to section 61-210.



2-1548 - Repealed. Laws 1977, LB 510, § 10.

2-1548. Repealed. Laws 1977, LB 510, § 10.



2-1549 - Repealed. Laws 1977, LB 510, § 10.

2-1549. Repealed. Laws 1977, LB 510, § 10.



2-1549.01 - Repealed. Laws 1977, LB 510, § 10.

2-1549.01. Repealed. Laws 1977, LB 510, § 10.



2-1549.02 - Repealed. Laws 1977, LB 510, § 10.

2-1549.02. Repealed. Laws 1977, LB 510, § 10.



2-1549.03 - Repealed. Laws 1977, LB 510, § 10.

2-1549.03. Repealed. Laws 1977, LB 510, § 10.



2-1549.04 - Repealed. Laws 1977, LB 510, § 10.

2-1549.04. Repealed. Laws 1977, LB 510, § 10.



2-1550 - Repealed. Laws 1977, LB 510, § 10.

2-1550. Repealed. Laws 1977, LB 510, § 10.



2-1551 - Repealed. Laws 1977, LB 510, § 10.

2-1551. Repealed. Laws 1977, LB 510, § 10.



2-1552 - Repealed. Laws 1977, LB 510, § 10.

2-1552. Repealed. Laws 1977, LB 510, § 10.



2-1553 - Repealed. Laws 1977, LB 510, § 10.

2-1553. Repealed. Laws 1977, LB 510, § 10.



2-1554 - Repealed. Laws 1977, LB 510, § 10.

2-1554. Repealed. Laws 1977, LB 510, § 10.



2-1555 - Repealed. Laws 1977, LB 510, § 10.

2-1555. Repealed. Laws 1977, LB 510, § 10.



2-1556 - Repealed. Laws 1977, LB 510, § 10.

2-1556. Repealed. Laws 1977, LB 510, § 10.



2-1557 - Repealed. Laws 1977, LB 510, § 10.

2-1557. Repealed. Laws 1977, LB 510, § 10.



2-1558 - Repealed. Laws 1977, LB 510, § 10.

2-1558. Repealed. Laws 1977, LB 510, § 10.



2-1559 - Repealed. Laws 1977, LB 510, § 10.

2-1559. Repealed. Laws 1977, LB 510, § 10.



2-1560 - Repealed. Laws 1977, LB 510, § 10.

2-1560. Repealed. Laws 1977, LB 510, § 10.



2-1561 - Repealed. Laws 1977, LB 510, § 10.

2-1561. Repealed. Laws 1977, LB 510, § 10.



2-1562 - Repealed. Laws 1977, LB 510, § 10.

2-1562. Repealed. Laws 1977, LB 510, § 10.



2-1563 - Repealed. Laws 1977, LB 510, § 10.

2-1563. Repealed. Laws 1977, LB 510, § 10.



2-1564 - Repealed. Laws 1977, LB 510, § 10.

2-1564. Repealed. Laws 1977, LB 510, § 10.



2-1565 - Repealed. Laws 1977, LB 510, § 10.

2-1565. Repealed. Laws 1977, LB 510, § 10.



2-1566 - Repealed. Laws 1977, LB 510, § 10.

2-1566. Repealed. Laws 1977, LB 510, § 10.



2-1567 - Repealed. Laws 1977, LB 510, § 10.

2-1567. Repealed. Laws 1977, LB 510, § 10.



2-1568 - Department; data bank; establish; maintain; administer; available to other agencies.

2-1568. Department; data bank; establish; maintain; administer; available to other agencies.

The department shall maintain and administer a data bank in the field of soil and water resources in the State of Nebraska. The collection of basic data and necessary interpretations of these data in the area of soil and water resources by agencies, departments, and political subdivisions of the State of Nebraska shall not be affected by this section. Such data and necessary interpretations of them shall be made available to the department for inclusion in the data bank when published or earlier if deemed by the originator to be suitable for inclusion. The source of data shall be identified in the data bank and when appropriate shall be associated with subsequent publication or other use. Processing and interpretation of the basic data shall be carried out by the department, except that this section does not preclude the independent processing and interpretation of such data by the collecting agency or other agencies. The resources of the data bank shall be made available to all interested agencies and persons.



2-1569 - Basic data, defined.

2-1569. Basic data, defined.

For purposes of section 2-1568, basic data means recorded observations, calculations, or other information concerning: (1) Climatological, meteorological, hydrologic, hydraulic, topographic, and geologic conditions and phenomena, including soils and land use, as these relate to or affect surface and ground water resources, developed water supplies, water demands, and hydraulic structures; (2) occurrence, quantity, and quality of surface water resources, including variations with time, both short term and long range; (3) occurrence, quantity, and quality of ground water resources, including variations with time, natural and artificial recharge, natural and artificial disposal, and information as to the hydraulic characteristics of underground aquifers and reservoirs; (4) sediment production, transport, and disposition; (5) biologic data for streams, lakes, and reservoirs; (6) water rights; (7) occurrence, types, locations, and amounts of consumptive and nonconsumptive uses and demands for water, including diversions and extractions therefor, and variations over time; (8) occurrence, quantity, and quality of waste discharges and return flows, and variations thereof over time; (9) locations, characteristics, and operational criteria of works constructed to store, replenish, regulate, divert, extract, transport, distribute, protect, and improve surface and ground water resources; (10) project and facility operation data; (11) demographic data; and (12) economic and fiscal information.



2-1570 - Repealed. Laws 2005, LB 342, § 4.

2-1570. Repealed. Laws 2005, LB 342, § 4.



2-1571 - Repealed. Laws 1983, LB 36, § 5.

2-1571. Repealed. Laws 1983, LB 36, § 5.



2-1572 - Repealed. Laws 1983, LB 36, § 5.

2-1572. Repealed. Laws 1983, LB 36, § 5.



2-1573 - Repealed. Laws 1983, LB 36, § 5.

2-1573. Repealed. Laws 1983, LB 36, § 5.



2-1574 - Repealed. Laws 1983, LB 36, § 5.

2-1574. Repealed. Laws 1983, LB 36, § 5.



2-1575 - Act, how cited.

2-1575. Act, how cited.

Sections 2-1575 to 2-1585 shall be known and may be cited as the Nebraska Soil and Water Conservation Act.



2-1576 - Legislative intent.

2-1576. Legislative intent.

The Legislature recognizes and hereby declares that it is the public policy of this state to properly conserve, protect, and utilize the water and related land resources of the state, to better utilize surface waters and available precipitation, to encourage ground water recharge to protect the state's dwindling ground water supply, to protect the quality of surface water and ground water resources, and to reduce soil erosion and sediment damages. The Legislature further declares that it is in the public interest of this state to financially assist in encouraging water and related land resource conservation and protection measures on privately owned land and that this will produce long-term benefits for the general public.



2-1577 - Nebraska Soil and Water Conservation Fund; created; investment.

2-1577. Nebraska Soil and Water Conservation Fund; created; investment.

(1) There is hereby created the Nebraska Soil and Water Conservation Fund to be administered by the department. The State Treasurer shall credit to the fund such money as is (a) appropriated to the fund by the Legislature, (b) paid to the state as fees, deposits, payments, and repayments relating to the fund, both principal and interest, and (c) donated as gifts, bequests, or other contributions to such fund from public or private entities. Funds made available by any agency of the United States may also be credited to such fund if so directed by such agency.

(2) The money in the fund shall not be subject to any fiscal-year limitation or lapse provision of unexpended balance at the end of any such fiscal year or biennium. Transfers may be made from the fund to the General Fund at the direction of the Legislature.

(3) Any money in the Nebraska Soil and Water Conservation Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1578 - Commission; rules and regulations.

2-1578. Commission; rules and regulations.

The commission shall adopt and promulgate appropriate rules and regulations necessary for the administration of the Nebraska Soil and Water Conservation Fund.



2-1579 - Fund; grants; conditions; acceptance, how construed.

2-1579. Fund; grants; conditions; acceptance, how construed.

(1) Except as provided in subsection (2) of this section, expenditures may be made from the Nebraska Soil and Water Conservation Fund as grants to individual landowners of not to exceed seventy-five percent of the actual cost of eligible projects and practices for soil and water conservation or water quality protection, with priority given to those projects and practices providing the greatest number of public benefits.

(2) The department shall reserve at least two percent of the funds credited to the fund for grants to landowners ordered by a natural resources district pursuant to the Erosion and Sediment Control Act to install permanent soil and water conservation practices. Such funds shall be made available for ninety percent of the actual cost of the required practices and shall be granted on a first-come, first-served basis until exhausted. Applications not served shall receive priority in ensuing fiscal years.

(3) The commission shall determine which specific projects and practices are eligible for the funding assistance authorized by this section and shall adopt, by reference or otherwise, appropriate standards and specifications for carrying out such projects and practices. A natural resources district assisting the department in the administration of the program may, with commission approval, further limit the types of projects and practices eligible for funding assistance in that district.

(4) As a condition for receiving any cost-share funds pursuant to this section, the landowner shall be required to enter into an agreement that if a conservation practice is terminated or a project is removed, altered, or modified so as to lessen its effectiveness, without prior approval of the department or its delegated agent, for a period of ten years after the date of receiving payment, the landowner shall refund to the fund any public funds used for the practice or project. When deemed necessary by the department or its delegated agent, the landowner may as a further condition for receiving such funds be required to grant a right of access for the operation and maintenance of any eligible project constructed with such assistance. Acceptance of money from the fund shall not in any other manner be construed as affecting land ownership rights unless the landowner voluntarily surrenders such rights.

(5) To the extent feasible, the department and the commission shall administer the fund so that federal funds available within the state for the same general purposes are supplemented and not replaced with state funds.



2-1580 - Fund; erosion and sediment control payments; conditions.

2-1580. Fund; erosion and sediment control payments; conditions.

Payments may be made from the Nebraska Soil and Water Conservation Fund to owners of private land which is being converted to urban use for the purpose of controlling erosion and sediment loss from construction and development. As a condition for receiving any funds pursuant to this section, the landowner shall agree in writing that the erosion and sediment control practices will be installed prior to the land-disturbing activity, when possible, and that the practices will be adequately maintained or replaced at the landowner's expense until ninety-five percent of the site is permanently stabilized. Payments made pursuant to this section shall be in accordance with and conditional upon such terms as are established by the commission. Such terms may be different from those established by section 2-1579 for payments relating to other types of projects and practices.



2-1581 - Fund; payments to reduce consumptive use of water; conditions.

2-1581. Fund; payments to reduce consumptive use of water; conditions.

Payments may be made from the Nebraska Soil and Water Conservation Fund to the owners of private land for the purpose of adopting or implementing practices or measures to reduce the consumptive use of water in river basins in which an interstate agreement, compact, or decree could require reduction in water usage.

Payments made pursuant to this section may be made as part of research, cost-sharing, or other programs implemented by natural resources districts, irrigation districts, or other entities to develop incentive-based practices or measures to reduce the consumptive use of water.

Payments made pursuant to this section shall be in accordance with terms and conditions established by the commission. The commission may establish terms and conditions for receipt of payments under this section which are different than those established for receipt of payments pursuant to section 2-1579.



2-1582 - Repealed. Laws 1983, LB 1, § 1.

2-1582. Repealed. Laws 1983, LB 1, § 1.



2-1583 - Fund; land diversion payments; authorized.

2-1583. Fund; land diversion payments; authorized.

Expenditures may be made from the Nebraska Soil and Water Conservation Fund to individual landowners as land diversion payments for the purpose of encouraging alternate cropping patterns which, when implemented, will assure a longer conservation practice construction period. No such payments shall be made until the intended projects or practices have been completed.



2-1584 - Department; assistance from local, state, or federal agencies.

2-1584. Department; assistance from local, state, or federal agencies.

The department may request and utilize assistance in the administration of the Nebraska Soil and Water Conservation Fund from natural resources districts, from the Natural Resources Conservation Service and the Farm Service Agency of the United States Department of Agriculture, and from any other appropriate local, state, or federal agencies. Such assistance may include accepting and approving applications for funds and designing, laying out, and certifying the proper completion of projects and practices.



2-1585 - Long-term agreements; authorized; conditions.

2-1585. Long-term agreements; authorized; conditions.

If the commission determines that more effective soil and water conservation or water quality protection could be achieved if financial assistance from the Nebraska Soil and Water Conservation Fund were available for multiyear implementation of comprehensive conservation plans, the department may enter into long-term agreements with landowners for such purposes. Such long-term agreements shall be for a term not to exceed ten years and shall specify the eligible projects and practices to be installed and applied, the year of intended installation, and the estimated cost of each such project or practice. Such agreements shall also provide that financial assistance in any year of the agreement be subject to the appropriation of adequate funds by the Legislature and may provide that priority shall be given to funding such projects and practices over those not identified in other long-term agreements and over those identified in more recently executed long-term agreements. The department shall not in any biennium approve any long-term agreements which would cause the total of then existing state obligations under all such agreements to exceed the amount of new funds appropriated for that biennium.



2-1586 - Statement of purpose.

2-1586. Statement of purpose.

The Legislature finds that it is a public purpose of the state to properly develop the water and related land resources of the state and that it is in the public interest (1) to provide financial assistance to programs and projects essential to the development, preservation, and maintenance of the state's water and related land resources, including programs and projects for the (a) abatement of pollution, (b) reduction of potential flood damages, (c) reservation of lands for resource development projects, (d) provision of public irrigation facilities, (e) preservation and development of fish and wildlife resources, (f) protection and improvement of public lands, (g) provision of public outdoor recreation lands and facilities, (h) provision and preservation of the waters of the state for all beneficial uses, including domestic, agricultural, and manufacturing uses, (i) conservation of land resources, and (j) protection of the health, safety, and general welfare of the people, and (2) to provide financial assistance to natural resources districts in the preparation of management plans pursuant to section 46-709.



2-1587 - Nebraska Resources Development Fund; created; reserve fund; administration; investment.

2-1587. Nebraska Resources Development Fund; created; reserve fund; administration; investment.

(1) There is hereby created the Nebraska Resources Development Fund to be administered by the department. The State Treasurer shall credit to the fund, to carry out sections 2-1586 to 2-1595, such money as is (a) appropriated to the fund by the Legislature, (b) paid to the state as fees, deposits, payments, and repayments relating to the fund, both principal and interest, and (c) donated as gifts, bequests, or other contributions to such fund from public or private entities. Funds made available by any department or agency of the United States may also be credited to this fund if so directed by such department or agency. The money in the fund shall not be subject to any fiscal year or biennium limitation requiring reappropriation of the unexpended balance at the end of the fiscal year or biennium. Transfers may be made from the fund to the General Fund at the direction of the Legislature.

(2) To aid in the funding of projects and to prevent excessive fluctuations in appropriation requirements for the Nebraska Resources Development Fund, the department shall create a reserve fund to be used only for projects requiring total expenditures from the Nebraska Resources Development Fund in excess of five million dollars. Unless disapproved by the Governor, the department may credit to such reserve fund that portion of any appropriation to the Nebraska Resources Development Fund which exceeds five million dollars. The department may also credit to the reserve fund such other funds as it determines are available.

(3) Any money in the Nebraska Resources Development Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1588 - Fund; allocation; report; projects; costs.

2-1588. Fund; allocation; report; projects; costs.

(1) Any money in the Nebraska Resources Development Fund may be allocated by the commission in accordance with sections 2-1586 to 2-1595 for utilization by the department, by any state office, agency, board, or commission, or by any political subdivision of the state which has the authority to develop the state's water and related land resources. Such money may be allocated in the form of grants or loans or for acquiring state interests in water and related land resources programs and projects undertaken within the state. The allocation of funds to a program or project in one form shall not of itself preclude additional allocations in the same or any other form to the same program or project. Funds may also be allocated to assist natural resources districts in the preparation of management plans as provided in section 46-709. Funds so allocated shall not be subject to sections 2-1589 to 2-1595.

(2) No project, including all related phases, segments, parts, or divisions, shall receive more than ten million dollars from the fund. On July 1 of each year after 1993, the director shall adjust the project cost and payment limitation of this subsection by an amount equal to the average percentage change in a readily available construction cost index for the prior three years.

(3) Prior to September 1 of each even-numbered year, a biennial report shall be made to the Governor and the Clerk of the Legislature describing the work accomplished by the use of such development fund during the immediately preceding two-year period. The report submitted to the Clerk of the Legislature shall be submitted electronically. The report shall include a complete financial statement. Each member of the Legislature shall receive an electronic copy of such report upon making a request to the director.



2-1589 - Fund; allocations, grants, loans; conditions.

2-1589. Fund; allocations, grants, loans; conditions.

(1) The commission shall adopt and promulgate rules and regulations governing the administration of the Nebraska Resources Development Fund. The commission may make an allocation from the fund as a grant to an agency or political subdivision if the commission determines that such an allocation will not be reimbursed from revenue or receipts and when the program or project appears to be of general public benefit, thereby making reimbursement of such money from local tax funds inappropriate or impossible, or when the funds are intended for a state or local contribution to a program or project requiring such contribution to meet the requirements for a matching federal grant.

(2) The commission may make an allocation from the fund as a loan to an agency or political subdivision for any program or project or any part thereof consistent with the purposes of the fund which will directly generate revenue or receipts, which can be anticipated to culminate in a program or project which will generate revenue or receipts, or which would not generate revenue or receipts but would be of general public benefit to the applicant making repayment from local tax funds appropriate.

The adoption and implementation of a general benefit project by a natural resources district is an exercise of a power which is legislative in nature, and the requirements of due process that apply to judicial or quasi-judicial proceedings are not applicable. Fisher & Trouble Creek v. Lower Platte No. Nat. Resources Dist., 212 Neb. 196, 322 N.W.2d 403 (1982).



2-1590 - Department; commission; fund; powers.

2-1590. Department; commission; fund; powers.

In order to develop Nebraska's land and water resources, the department, with the approval of the commission, may acquire interests in water and related land resources projects in the name of the state utilizing the Nebraska Resources Development Fund. Such use of the fund shall be made when the public benefits obtained from the project or a part thereof are statewide in nature and when associated costs are determined to be more appropriately financed by other than a local organization. Such use of the fund may be made upon the determination by the department and the commission that such acquisition is appropriate under sections 2-1586 to 2-1595 and may be initiated upon a request filed in accordance with section 2-1593 or by the department itself without such a request. The department, with the approval of the commission, may also acquire interests in water resource projects in the name of the state to meet future demands for usable water. Such resource projects may include, but not be limited to, the construction of dams and reservoirs to provide surplus water storage capacity for municipal and industrial water demands and for other projects to assure an adequate quantity of usable water. In furtherance of these goals the department may contract with the federal government or any of its agencies or departments for the inclusion of additional water supply storage space behind existing or proposed structures.



2-1591 - Repealed. Laws 1984, LB 1106, § 73.

2-1591. Repealed. Laws 1984, LB 1106, § 73.



2-1592 - Grant or loan; application; procedure.

2-1592. Grant or loan; application; procedure.

(1) Any organization qualified to apply for and receive funds from the Nebraska Resources Development Fund may file an application with the department for a grant or loan from such fund. Applications for grants to the department itself shall be filed by the department. Each application shall be filed in such manner and form and be accompanied by such information as may be prescribed by the director and the commission.

(2) Any such application shall:

(a) Describe the nature and purpose of the proposed program or project;

(b) Set forth or be accompanied by a plan for development of the proposed program or project, together with engineering, economic, and financial feasibility data and information, and such estimated costs of construction or implementation as may be required by the director and the commission;

(c) State whether money other than that for which the application is made will be used to help in meeting program or project costs and whether such money is available or has been sought for this purpose;

(d) When appropriate, state that the applicant holds or can acquire title to all lands or has the necessary easements and rights-of-way for the project and related lands and has or may acquire all water rights necessary for the proposed project;

(e) Show that the applicant possesses all necessary authority to undertake or participate in the proposed program or project; and

(f) Demonstrate the probable environmental and ecological consequences that may result from such proposed program or project.

(3) Upon receipt of an application, the director shall evaluate and investigate all aspects of the proposed program or project and the proposed schedule for development and completion of such program or project, determine the eligibility of the program or project for funding, and make appropriate recommendations to the commission pursuant to sections 2-1586 to 2-1595. As a part of his or her investigation, the director shall consider whether the plan for development of the program or project is satisfactory. If the director determines that the plan is unsatisfactory or that the application does not contain adequate information upon which to make determinations, the director shall return the application to the applicant and may make such recommendations to the applicant as are considered necessary to make the plan or the application satisfactory.

(4) Requests for utilization of the Nebraska Resources Development Fund for state participation in any water and related land-water resources projects through acquisition of a state interest therein shall also be filed with the department for the director's evaluation, investigation, and recommendations. Such requests shall be filed in the manner and form and be accompanied by such information as shall be prescribed by the department and the commission.



2-1593 - Program or project; funding; review; approve or reject; procedure.

2-1593. Program or project; funding; review; approve or reject; procedure.

Each program or project for which funding is requested, whether such request has as its origin an application or the action of the department itself, shall be reviewed as provided in sections 2-1586 to 2-1595 by the director prior to the approval of any allocation for such program or project by the commission. The director shall within a reasonable time, not to exceed six months, after receipt of such request report to the commission the results of his or her review and shall recommend approval or rejection of funding for the program or project. The director shall indicate what form of allocation he or she deems to be appropriate. In the case of an approved application recommended for a loan, the commission shall indicate the appropriate repayment period and the rate of interest. The commission shall act in accordance with such recommendations unless action to the contrary is approved by each commission member eligible to vote on the specific recommendation under consideration. No member of the commission shall be eligible to participate in the action of the commission concerning an application for funding to any entity in which such commission member has any interest. The director may be delegated additional responsibilities consistent with the purposes of sections 2-1586 to 2-1595. It shall be the sole responsibility of the commission to determine the priority in which funds are allocated for eligible programs and projects under sections 2-1586 to 2-1595.



2-1594 - Program or project; costs or acquisition of interest; approval.

2-1594. Program or project; costs or acquisition of interest; approval.

The director may recommend approval of and the commission may approve grants or loans for program or project costs or acquisition of interests in projects if after investigation and evaluation the director finds that:

(1) The plan does not conflict with any existing Nebraska state land plan;

(2) The proposed program or project is economically and financially feasible based upon standards adopted by the commission pursuant to sections 2-1586 to 2-1595;

(3) The plan for development of the proposed program or project is satisfactory;

(4) The plan of development minimizes any adverse impacts on the natural environment;

(5) The applicant is qualified, responsible, and legally capable of carrying out the program or project;

(6) In the case of a loan, the borrower has demonstrated the ability to repay the loan and there is assurance of adequate operation, maintenance, and replacement during the repayment life of the project;

(7) The plan considers other plans and programs of the state in accordance with section 84-135 and resources development plans of the political subdivisions of the state; and

(8) The money required from the Nebraska Resources Development Fund is available.

The director and staff of the department shall carry out their powers and duties under sections 2-1586 to 2-1595 independently of and without prejudice to their powers and duties under other provisions of law.



2-1595 - Application for a grant, loan, or acquisition; agreement; provisions; successor in interest; lien; filing; foreclosure.

2-1595. Application for a grant, loan, or acquisition; agreement; provisions; successor in interest; lien; filing; foreclosure.

(1) If after review of the recommendation by the director the commission determines that an application for a grant, loan, acquisition of an interest, or combination thereof pursuant to sections 2-1586 to 2-1595 is satisfactory and qualified to be approved, before the final approval of such application may be given and the funds allocated, the department shall enter into an agreement in the name of the state with the applicant agency or organization and with any other organizations it deems to be involved in the program or project to which funds shall be applied. The department shall also enter into such agreements as are appropriate before allocation of any funds for the acquisition of interest in any qualified project when such acquisition is initiated by the department itself pursuant to section 2-1590. All agreements entered into pursuant to this section shall include, but not be limited to, a specification of the amount of funds involved, whether the funds are considered as a grant, loan, or for the acquisition of an interest in the name of the state, and, if a combination of these is involved, the amount of funds allocated to each category, the specific purpose for which the allocation is made, the terms of administration of the allocated funds, and any penalties to be imposed upon the applicant organization should it fail to apply or repay the funds in accordance with the agreement.

(2) If the allocation to be approved is a loan, the department and the applicant or applicants shall include in the agreement provisions for repayment to the Nebraska Resources Development Fund of money loaned together with any interest at reasonable rates as established by the commission. The agreement shall further provide that repayment of the loan together with any interest thereon shall commence no later than one full year after construction of the project is completed and that repayment shall be completed within the time period specified by the commission. The repayment period shall not exceed fifty years, except that the commission may extend the time for making repayment in the event of extreme emergency or hardship. Such agreement shall also provide for such assurances of and security for repayment of the loan as shall be considered necessary by the department.

(3) With the express approval of the commission, an applicant may convey its interest in a project to a successor. The department shall contract with the qualified successor in interest of the original obligor for repayment of the loan together with any interest thereon and for succession to its rights and obligations in any contract with the department.

(4) The state shall have a lien upon a project constructed, improved, or renovated with money from the fund for the amount of the loan together with any interest thereon. This lien shall attach to all project facilities, equipment, easements, real property, and property of any kind or nature in which the loan recipient has an interest and which is associated with the project. The department shall file a statement of the lien, its amount, terms, and a description of the project with the county register of deeds of each county in which the project or any part thereof is located. The county register of deeds shall record the lien and it shall be indexed as other liens are required by law to be indexed. The lien shall be valid until paid in full or otherwise discharged. The lien shall be foreclosed in accordance with applicable state law governing foreclosure of mortgages and liens. Any lien provided for by this section may be subordinate to that which secures federal assistance or other secured assistance received on the same project.



2-1596 - Legislative intent.

2-1596. Legislative intent.

The Legislature finds that an accelerated completion of modern soil surveys will be an asset to the State of Nebraska and good for the general welfare of the citizens of the state. The Legislature further finds that the completion of modern soil surveys can be most appropriately accomplished by accelerating, in a manner deemed appropriate by the department, state financial input into the combined state and federal effort currently being conducted cooperatively by the Natural Resources Conservation Service of the United States Department of Agriculture and the Conservation and Survey Division of the University of Nebraska. It is therefor the intent of this Legislature to embark upon an accelerated program for the completion of Nebraska's modern soil surveys and to recommend that the State of Nebraska and the Legislature appropriate the funds necessary to carry out this accelerated program during the years required for its completion.



2-1597 - Nebraska Soil Survey Fund; created; purposes; administration.

2-1597. Nebraska Soil Survey Fund; created; purposes; administration.

The Nebraska Soil Survey Fund is created. The State Treasurer shall credit to such fund for the uses and purposes of sections 2-1596 to 2-1598 such money as is specifically appropriated, and such funds, fees, donations, gifts, services, devises, or bequests of real or personal property received by the department from any source, federal, state, public or private, to be used by the department for the purposes of accelerating the completion of modern soil surveys. The department shall allocate money from the fund for the purposes of sections 2-1596 to 2-1598. The Director of Administrative Services, upon receipt of proper vouchers approved by the department, shall issue warrants on such fund, and the State Treasurer shall countersign and pay from, but not in excess of, the amounts to the credit of such fund.



2-1598 - Nebraska Soil Survey Fund; how expended.

2-1598. Nebraska Soil Survey Fund; how expended.

The Nebraska Soil Survey Fund shall be expended by contractual agreement with the Conservation and Survey Division of the University of Nebraska for the purposes of accelerating the program of modern soil survey throughout the state in such manner as the department deems proper and necessary.



2-1599 - Statement of purpose.

2-1599. Statement of purpose.

In order to provide for the effective conservation and management of Nebraska's water resources, the Legislature hereby endorses the concept of a state water planning and review process. The purpose of this planning process shall be to coordinate and direct the planning efforts of the state agencies and university divisions with responsibilities and interest in the water resources field. This interagency planning process shall be designed to: (1) Provide the Legislature and the citizens of Nebraska with information and alternative methods of addressing important water policy issues and areawide or statewide water resources problems; (2) provide coordinated interagency reviews of proposed local, state, and federal water resources programs and projects; (3) develop and maintain the data, information, and analysis capabilities necessary to provide state agencies and other water interests with a support base for water planning and management activities; (4) provide the state with the capacity to plan and design water resources projects; and (5) conduct any other planning activities necessary to protect and promote the interests of the state and its citizens in the water resources of Nebraska.



2-15,100 - Water planning and review; how conducted; assistance.

2-15,100. Water planning and review; how conducted; assistance.

The state water planning and review process shall be conducted under the guidance and general supervision of the director. The director shall be assisted in the state water planning and review process by the Game and Parks Commission, the Department of Agriculture, the Governor's Policy Research Office, the Department of Health and Human Services, the Department of Environmental Quality, the Water Center of the University of Nebraska, and the Conservation and Survey Division of the University of Nebraska. In addition, the director may obtain assistance from any private individual, organization, political subdivision, or agency of the state or federal government.



2-15,101 - Appropriations; procedure.

2-15,101. Appropriations; procedure.

Appropriations may be made to the department for all or part of the costs incurred by agencies other than the department in conducting the state water planning and review process. The state budget administrator shall create a separate budget program within each agency that is to receive a portion of such appropriations. To properly account for such funds, recipients shall submit to the department, in the form prescribed by the department, documentation of all costs incurred in rendering services determined by the department to be eligible for reimbursement.



2-15,102 - Repealed. Laws 1985, LB 102, § 22.

2-15,102. Repealed. Laws 1985, LB 102, § 22.



2-15,103 - Commission; duties.

2-15,103. Commission; duties.

The commission shall provide the director and the Legislature upon request with the opinion of the general public and various water interests in the state. It is the intent of the Legislature that the commission consider the different opinions of the individual members but, as a body, it shall provide the director with input and comments on state water planning and review process activities as they relate to the overall use of Nebraska's water resources. The functions of the commission shall include providing upon request advice and assistance in the planning process by: (1) Identifying legislative and administrative policy issues; (2) developing and reviewing alternative solutions for legislative and administrative policy problems, including impact assessment; (3) recommending the types of problems needing analysis and where such problems are located or likely to be located; (4) disseminating information and materials generated by the planning process to the public; (5) determining the conditions under which and the methods by which additional public input is to be obtained; and (6) reviewing and commenting on reports produced through the planning process.



2-15,104 - Repealed. Laws 2000, LB 900, § 256.

2-15,104. Repealed. Laws 2000, LB 900, § 256.



2-15,105 - Public hearings; materials; made available to public.

2-15,105. Public hearings; materials; made available to public.

It is the intent of the Legislature that the public have maximum input into the formulation of state water policy. The director shall conduct one or more public hearings prior to the completion of any recommendations to the Legislature on methods of addressing water policy issues. All materials produced as part of the state water planning and review process shall be available to interested persons and groups upon request. The department or other agency providing such material may make a charge therefor which does not exceed the actual cost of providing the same.



2-15,106 - Annual report; contents.

2-15,106. Annual report; contents.

On or before September 15 for each odd-numbered year and on or before the date provided in section 81-132 for each even-numbered year, the director shall submit an annual report and plan of work for the state water planning and review process to the Legislature and Governor. The report submitted to the Legislature shall be submitted electronically. The report shall include a listing of expenditures for the past fiscal year, a summary and analysis of work completed in the past fiscal year, funding requirements for the next fiscal year, and a projection and analysis of work to be completed and estimated funding requirements for such work for the next succeeding four years. The explanation of future funding requirements shall include an explanation of the proposed use of such funds and the anticipated results of the expenditure of such funds. The report shall, to the extent possible, identify such information as it affects each agency or other recipient of program funds. The explanation of future funding requirements shall be in a form suitable for providing an explanation of that portion of the budget request pertaining to the state water planning and review process.



2-15,107 - Repealed. Laws 1991, LB 772, § 8.

2-15,107. Repealed. Laws 1991, LB 772, § 8.



2-15,108 - Repealed. Laws 1991, LB 772, § 8.

2-15,108. Repealed. Laws 1991, LB 772, § 8.



2-15,109 - Repealed. Laws 1991, LB 772, § 8.

2-15,109. Repealed. Laws 1991, LB 772, § 8.



2-15,110 - Repealed. Laws 1991, LB 772, § 8.

2-15,110. Repealed. Laws 1991, LB 772, § 8.



2-15,111 - Repealed. Laws 1991, LB 772, § 8.

2-15,111. Repealed. Laws 1991, LB 772, § 8.



2-15,112 - Repealed. Laws 1991, LB 772, § 8.

2-15,112. Repealed. Laws 1991, LB 772, § 8.



2-15,113 - Repealed. Laws 1991, LB 772, § 8.

2-15,113. Repealed. Laws 1991, LB 772, § 8.



2-15,114 - Repealed. Laws 1991, LB 772, § 8.

2-15,114. Repealed. Laws 1991, LB 772, § 8.



2-15,115 - Repealed. Laws 1991, LB 772, § 8.

2-15,115. Repealed. Laws 1991, LB 772, § 8.



2-15,116 - Repealed. Laws 1991, LB 772, § 8.

2-15,116. Repealed. Laws 1991, LB 772, § 8.



2-15,117 - Repealed. Laws 1991, LB 772, § 8.

2-15,117. Repealed. Laws 1991, LB 772, § 8.



2-15,118 - Repealed. Laws 1989, LB 710, § 2.

2-15,118. Repealed. Laws 1989, LB 710, § 2.



2-15,119 - Repealed. Laws 1989, LB 710, § 2.

2-15,119. Repealed. Laws 1989, LB 710, § 2.



2-15,120 - Repealed. Laws 1989, LB 710, § 2.

2-15,120. Repealed. Laws 1989, LB 710, § 2.



2-15,121 - Repealed. Laws 2000, LB 900, § 256.

2-15,121. Repealed. Laws 2000, LB 900, § 256.



2-15,122 - Natural Resources Water Quality Fund; created; use; investment.

2-15,122. Natural Resources Water Quality Fund; created; use; investment.

There is hereby created the Natural Resources Water Quality Fund. The State Treasurer shall credit to the fund for the uses and purposes of section 2-15,123 such money as is specifically appropriated, such funds, fees, donations, gifts, services, or devises or bequests of real or personal property received by the department from any source, federal, state, public, or private, to be used by the department for the purpose of funding programs listed in subsection (2) of section 2-15,123, and such money credited under sections 2-2634, 2-2638, and 2-2641. The department shall allocate money from the fund pursuant to section 2-15,123. The fund shall be exempt from provisions relating to lapsing of appropriations, and the unexpended and unencumbered balance existing in the fund on June 30 each year shall be reappropriated, except that transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Natural Resources Water Quality Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-15,123 - Natural Resources Water Quality Fund; allocation; programs; rules and regulations.

2-15,123. Natural Resources Water Quality Fund; allocation; programs; rules and regulations.

(1) The Natural Resources Water Quality Fund shall be allocated by contractual agreement with natural resources districts for the purpose of funding programs listed in subsection (2) of this section. A natural resources district receiving an allocation shall provide a one hundred fifty percent match of district funds. The initial allocations each fiscal year shall be made by the department, based on needs of individual natural resources districts relative to needs of other districts, to districts which have qualifying programs. The director shall have sole discretion to decide whether a district's program qualifies for funding pursuant to this section. The unused allocations may be reallocated to another district if the director determines that one or more districts cannot reasonably be expected to use their full allocation for that fiscal year. The commission shall adopt and promulgate rules and regulations to administer the Natural Resources Water Quality Fund.

(2) The fund shall be allocated to natural resources districts for programs related to water quality, including, but not limited to:

(a) Natural resources districts' water quality programs;

(b) Natural resources districts' illegal water wells decommissioning programs;

(c) Inspections by natural resources districts conducted pursuant to the Nebraska Chemigation Act;

(d) Source water protection programs undertaken by natural resources districts;

(e) Purchases of special equipment required by natural resources districts in management areas and control areas formed pursuant to the Nebraska Ground Water Management and Protection Act; and

(f) Application of soil and water conservation practices.



2-1601 - Agricultural extension work authorized.

2-1601. Agricultural extension work authorized.

In order to aid in diffusing among the people of Nebraska useful and practical information on subjects relating to agriculture, home economics, and rural life and to encourage the application of the same, there may be inaugurated, in each of the several counties of the State of Nebraska, extension work which shall be carried on in cooperation with the University of Nebraska Institute of Agriculture and Natural Resources and the United States Department of Agriculture as provided in the Act of Congress of May 8, 1914.



2-1602 - Extension work; scope.

2-1602. Extension work; scope.

Cooperative extension work shall consist of the giving of practical demonstrations in agriculture and home economics and imparting information on such subjects through field and home demonstrations, 4-H clubs, public meetings, publications, and otherwise. The work shall be carried on in each county under the direction of the executive board of the extension organization in the county in such manner as may be mutually agreed upon by the executive board of such county provided for in section 2-1603 and the Regents of the University of Nebraska Institute of Agriculture and Natural Resources, through their duly appointed extension representatives.



2-1603 - County extension society; formation; petition for appropriation.

2-1603. County extension society; formation; petition for appropriation.

For the purpose of carrying out the provisions of sections 2-1601 to 2-1608, there may be created in each county or combination of counties within the State of Nebraska an organization to be created in the following manner: Whenever a number of farm operators of a county or counties effect an organization for doing extension work in agriculture and home economics, adopt a constitution and bylaws as are not inconsistent with the Cooperative Extension Service of the University of Nebraska, and are recognized by the extension service as the official body within the county or counties for carrying on extension work in agriculture and home economics within the county or counties, such organization may make such regulations and bylaws for its government and the carrying on of its work as are not inconsistent with the provisions of such sections, except that for the purposes of such sections only one such organization shall be recognized in any one county or counties so affiliated. Any farm operator or spouse of a farm operator who is a legal voter in the county may at any time petition the county board to appropriate a sum of money from the general fund of the county, as provided by section 2-1604, for the purpose of employing and maintaining a county agricultural agent and for carrying out generally the purposes as expressed in sections 2-1601 and 2-1602. It shall be understood that for each family operating a farm, there shall be only one person whose name shall be counted in judging the sufficiency of such petition. When any farm operator or spouse of a farm operator has so petitioned the county board, both spouses shall be deemed members of the county extension organization provided for in sections 2-1601 to 2-1603 and shall be entitled to all voting and participating rights thereto.



2-1604 - County extension work; funds to aid; referendum; amount.

2-1604. County extension work; funds to aid; referendum; amount.

If on or before September 1 of any even-numbered year a petition is filed with the county clerk containing the names of twenty percent or more of the farm operators of any county, as determined by the last available federal census, asking the submission to the voters of the question of whether county funds should be appropriated for the continuance or support of county agricultural extension work in the county on January 1 after the filing of the petition, the clerk of the county shall place upon the ballot at the election following the filing of the petition the question, Shall an appropriation be made annually from the general fund of the county for the support of agricultural extension work? Yes ... No ...

If a majority of the votes cast on this question are opposed to such appropriation, the county board shall deny the appropriation. If a majority of the votes cast on this question are in favor of the appropriation, the county board may annually set aside in the general fund of the county an amount equal to the county extension budget established under section 2-1606 or 2-1607. Such amount shall not exceed thirty thousand dollars or an amount equal to a levy of two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property in such county, whichever is the greater. As claims are approved by the board of directors or by a joint board established pursuant to section 2-1607 and filed with the county clerk, the county board may order warrants to be drawn upon the general fund of the county in payment of such claims. In counties where extension work is being conducted in accordance with sections 2-1110 to 2-1117, C.S.Supp., 1937, which sections have been repealed, the county board may continue to appropriate funds for the continuance of extension work until such support is denied by vote as provided for in this section. If any county has an organization recognized as the sponsoring organization for extension work by the director of extension service within a county not then receiving a county appropriation and can show on August 1 of any odd-numbered year that it has a membership of not less than twenty-five percent of the farm operators of the county included within the organization as petitioners and members, the county board of commissioners or supervisors may appropriate funds for extension work within that county for one year and the county clerk shall submit the question of continued support at the next general election.

After favorable vote by county for agricultural extension service, the county board shall annually set aside in county general fund the amount equal to county extension service budget. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).

Under prior act, where a petition of fifty-one percent or more of the qualified voters was filed requesting discontinuance of appropriation for extension work, the county board was required to discontinue such appropriation. Thurston County Farm Bureau v. Thurston County, 136 Neb. 575, 287 N.W. 180 (1939).



2-1605 - Farm operator, defined; determination of number.

2-1605. Farm operator, defined; determination of number.

In sections 2-1601 to 2-1608 the term farm operator shall mean any person who actually manages, and either by his or her own or other's labor, operates a tract of agricultural land of not less than three acres, and whose name appears on the tax rolls of the county as owning property or equipment such as might be used in operating such tract of agricultural land. The number of farmers in a county shall be determined by the report of the last federal census.



2-1606 - County extension society; annual report; budget.

2-1606. County extension society; annual report; budget.

The president and secretary of the organization shall on or before January 1 of each year file with the county clerk (1) a report of their work during the preceding year; (2) a sworn itemized statement of expenditures under sections 2-1601 to 2-1608 during the preceding year; and (3) a budget or estimate of the funds necessary for the carrying on of such work in the county during the ensuing year.

The president and secretary of the county extension service submit proposed budget to county board. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).



2-1607 - County extension work; counties may join; joint board; duties.

2-1607. County extension work; counties may join; joint board; duties.

(1) Whenever two or more counties which have complied with the provisions of sections 2-1601 to 2-1608 desire to unite for the purpose of continuance, support, and management of extension work, they may do so. The participating county organizations shall form a joint board to direct combined extension work in the participating counties and annually select a president and a secretary. The joint board shall each year establish a combined annual budget for such extension work, and each participating county shall pay its proportionate share of expenses under each combined annual budget as such share of expenses shall be determined by the joint board, except that the share of annual expenses to be paid by a participating county shall not exceed the maximum annual extension budget authorized for it under section 2-1604. The participating counties shall be recognized as but one organization for state and federal aid.

(2) The president and secretary of the joint board shall on or before January 1 of each year file with the county clerk of each participating county (a) a report of the combined extension work of the participating counties for the preceding year, (b) a sworn statement of itemized expenditures under sections 2-1601 to 2-1608 during the preceding year, and (c) the extension budget for each participating county which shall be the amount to be set aside in the general fund of each participating county to pay its proportionate share of the expenses of the combined extension work during the ensuing year.



2-1608 - Joint county extension organizations; employees; retirement system; organizations; duties.

2-1608. Joint county extension organizations; employees; retirement system; organizations; duties.

Whenever two or more county extension organizations have united as provided in section 2-1607 for the purpose of support and management of extension work, county extension employees jointly employed by the participating extension organizations shall be considered persons employed by a county for the purpose of subdivision (10) of section 23-2301 and shall participate in the Retirement System for Nebraska Counties under the County Employees Retirement Act. To accomplish such participation, the participating county extension organizations shall (1) pick up employee contributions as salary deductions on behalf of such county extension employees in the manner required for a county in section 23-2307 and (2) pay to the Public Employees Retirement Board or an entity designated by the board an amount in accordance with the provisions of section 23-2308. In all other respects the participation of such county extension employees in the retirement system shall be in accordance with the act.



2-1701 - Repealed. Laws 1980, LB 633, § 10; Laws 1980, LB 741, § 1.

2-1701. Repealed. Laws 1980, LB 633, § 10; Laws 1980, LB 741, § 1.



2-1801 - Act, how cited.

2-1801. Act, how cited.

Sections 2-1801 to 2-1811 may be cited as the Nebraska Potato Development Act.



2-1802 - Division of Potato Development; established.

2-1802. Division of Potato Development; established.

There is hereby established a Division of Potato Development in the Department of Agriculture. The Director of Agriculture shall appoint the division head and any assistants as may be necessary to carry out the provisions of the Nebraska Potato Development Act.



2-1803 - Nebraska Potato Development Committee; membership; appointment; term; powers; expenses.

2-1803. Nebraska Potato Development Committee; membership; appointment; term; powers; expenses.

With the exception of the ex officio member, the Governor shall appoint an advisory committee to be known as the Nebraska Potato Development Committee. The committee shall be composed of three shippers and four growers from the industry and the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources who shall be an ex officio member. The Director of Agriculture shall be the chairperson. The committee shall adopt and provide rules and regulations for the conduct of the affairs of the Division of Potato Development and advise the director regarding the appointment of the division head and any assistants as may be appointed. The members of the committee shall serve without pay but shall receive actual and necessary expenses incurred while on official business as provided in sections 81-1174 to 81-1177. As the terms of office of such appointees expire, successors shall be appointed by the Governor for a period of two years and until their successors are appointed and qualified.



2-1804 - Statement of policy; department; powers and duties.

2-1804. Statement of policy; department; powers and duties.

It is hereby declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by conserving, developing, and promoting the state's potato industry. The Department of Agriculture shall be the agency of the State of Nebraska for such purpose. In connection therewith and in furtherance thereof, such department shall have the power, among other things, to: (1) Adopt and devise a program of education to promote better practices and methods in the production, storage, grading, and transportation of potatoes grown within the state; (2) disseminate information to landowners and to producers and shippers of potatoes that will enable them to increase the yield and improve the quality of potatoes; (3) undertake, at such times and in such manner as the department shall determine, an active advertising campaign to acquaint the general public with the high quality and the desirability of the use of potatoes grown in the State of Nebraska; (4) encourage and foster research designed to determine new and better methods of improving the yield and quality of Nebraska potatoes and of converting potatoes to various commercial and industrial uses; (5) enter into such contracts as may be necessary in carrying out the purposes of the Nebraska Potato Development Act and the Nebraska Potato Inspection Act; (6) pay inspection and grading fees prescribed by the Nebraska Potato Inspection Act; and (7) conduct, in addition to the things enumerated, any other work for the improvement of Nebraska potatoes.



2-1805 - Potato shipper; license required.

2-1805. Potato shipper; license required.

After sections 2-1801 to 2-1811 shall have been in effect thirty days, it shall be unlawful for any person to act as or conduct the business of a potato shipper without having obtained and being the holder of a license from the Department of Agriculture as hereinafter provided.



2-1806 - Potato shipper; license; application; issuance; display; records; cancellation and annulment of license; grounds; violations; penalty.

2-1806. Potato shipper; license; application; issuance; display; records; cancellation and annulment of license; grounds; violations; penalty.

Every person desiring to engage in business as a potato shipper shall file with the Department of Agriculture an application for a license in such form and detail as the department may prescribe. If it is found that there has been compliance with the provisions of sections 2-1801 to 2-1811 and the rules and regulations of the department issued in conformance therewith, a license shall forthwith be issued to the applicant. Every person who engages in business as a potato shipper without having a license shall be guilty of a Class IV misdemeanor. Each licensed potato shipper shall display conspicuously in his place of business the license granted to him. Should the licensed potato shipper change his place of business he shall immediately notify the department. Each licensed potato shipper shall keep such records with respect to shipments of potatoes by him as the department may by regulation require. Such records shall be preserved for a period of not less than two years and be, at all times during business hours, subject to inspection by authorized agents of the department. In the event that a licensed potato shipper shall violate any of the provisions of sections 2-1801 to 2-1811 or the regulations of the department issued in conformance therewith, the department may, upon due notice and after full hearing, cancel and annul his license.



2-1807 - Potato shipper; annual statement; excise tax; amount; violations; penalty.

2-1807. Potato shipper; annual statement; excise tax; amount; violations; penalty.

(1) Beginning July 1, 1997, every potato shipper shall render and have on file with the Department of Agriculture by the last day of July an annual statement under oath, on forms prescribed by the department, which shall set forth the number of pounds of potatoes grown in Nebraska which were sold or shipped by him or her during the preceding fiscal year beginning on July 1 and ending on June 30. For every potato shipper who was required to file an annual statement for calendar year 1996, a short period statement covering January 1, 1997, through June 30, 1997, shall be filed and the excise taxes paid by July 31, 1997, as required by this section. For every potato shipper who was required to file a quarterly statement for the period of January 1, 1997, through March 31, 1997, a final quarterly statement covering April 1, 1997, through June 30, 1997, shall be filed and the excise taxes paid by July 31, 1997, as required by this section. At the time the sworn statement is filed and in connection therewith, each such potato shipper shall pay and remit to the department an excise tax of not to exceed two cents per one hundred pounds upon the potatoes shown in such statement to have been sold, which tax is hereby levied and imposed. The tax shall be set in the manner prescribed in subsection (3) of this section. The department shall transmit to the State Treasurer all money, checks, drafts, or other mediums of exchange thus received. The department shall have authority to adjust all errors in making payment. Any such potato shipper who shall neglect or refuse to file such statement, or to pay the tax herein imposed, within the time prescribed, shall be guilty of a Class IV misdemeanor. No potatoes shall be subject to tax more than once under the Nebraska Potato Development Act.

(2) All excise taxes imposed by this section are delinquent on August 1 of the year due. The department shall impose a penalty of five percent per month of the excise taxes for each month or portion thereof such taxes are delinquent not to exceed one hundred percent of such taxes.

(3) The department shall, upon the recommendation of the committee, have the power to set the excise tax prescribed in subsection (1) of this section. The tax shall be one cent per one hundred pounds from July 19, 1980, until adjusted by the department. Adjusted rates shall be effective for periods of not less than one year. The applicable rate of the excise tax shall be prescribed in rules and regulations adopted by the department in the manner prescribed by law.



2-1808 - Nebraska Potato Development Fund; creation; disbursement; investment.

2-1808. Nebraska Potato Development Fund; creation; disbursement; investment.

The State Treasurer is hereby directed to establish and set up in the treasury of the State of Nebraska a fund to be known as the Nebraska Potato Development Fund, to which fund shall be credited, for the uses and purposes of the Nebraska Potato Development Act and its enforcement, all taxes, penalties and fees collected by the Department of Agriculture. After appropriation, the Director of Administrative Services, upon receipt of proper vouchers approved by the director of the department, shall issue his or her warrants on such funds and the State Treasurer shall pay the same out of the money credited to the fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-1809 - Department; rules and regulations; duties; criminal actions.

2-1809. Department; rules and regulations; duties; criminal actions.

The Department of Agriculture shall have authority to promulgate such rules and regulations as are necessary to promptly and effectively enforce the provisions of sections 2-1801 to 2-1811. The department may call upon the Attorney General of Nebraska for legal assistance. All criminal actions for the violation of any provisions of sections 2-1801 to 2-1811 shall be prosecuted by the Attorney General. It shall be the duty of the department to immediately report to the Attorney General any information coming into its possession concerning any violation of sections 2-1801 to 2-1811 or the failure or refusal of any person to comply therewith.



2-1810 - Terms, defined.

2-1810. Terms, defined.

As used in the Nebraska Potato Development Act:

(1) Person shall mean and include any natural person, firm, partnership, limited liability company, association, or corporation;

(2) Potato shipper shall mean and include any person engaged in the business of shipping potatoes who, in any calendar year, sells one hundred eighty thousand pounds of potatoes grown in Nebraska, including potato growers who sell one hundred eighty thousand pounds of potatoes not through licensed shippers and any person who utilizes for any purpose in any calendar year one hundred eighty thousand pounds of potatoes grown in Nebraska not purchased from licensed shippers;

(3) Potato grower shall mean the actual grower within the State of Nebraska of at least three acres of potatoes during the crop year; and

(4) Department shall mean the Department of Agriculture.



2-1811 - Violation; penalty.

2-1811. Violation; penalty.

Any person violating any of the provisions of sections 2-1801 to 2-1811 shall be guilty of a Class II misdemeanor.



2-1812 - Applicability of sections.

2-1812. Applicability of sections.

Section 2-1807 and subdivision (2) of section 2-1810 shall not apply to the shipping or utilizing of seed potatoes grown in Nebraska and planted in the state by the grower or shipper.



2-1813 - Act, how cited.

2-1813. Act, how cited.

Sections 2-1813 to 2-1825 may be cited as the Nebraska Potato Inspection Act.



2-1814 - Terms, defined.

2-1814. Terms, defined.

As used in sections 2-1813 to 2-1825, unless the context otherwise requires:

(1) Department shall mean the Department of Agriculture;

(2) Director shall mean the Director of Agriculture;

(3) Nebraska Potato Development Committee shall mean the advisory committee established by section 2-1803;

(4) Commercial potato growing area shall mean a geographic area in which potatoes are produced and offered for sale in commercial quantities;

(5) Commercial shipment shall mean any potatoes shipped in commerce or processed and destined for human consumption, and noncertified seed potatoes shipped out of the state;

(6) Commercial potato acreage shall mean a potato field of three acres or more; and

(7) Preceding crop year shall mean the last calendar year for which official acreage statistics have been compiled by the state-federal division of agricultural statistics.



2-1815 - Seed potatoes; when exempt from act.

2-1815. Seed potatoes; when exempt from act.

The provisions of sections 2-1813 to 2-1825 shall not include seed potatoes officially designated by law as Nebraska Certified.



2-1816 - Inspection fee; estimate, how obtained; compulsory potato inspection; establishment; termination.

2-1816. Inspection fee; estimate, how obtained; compulsory potato inspection; establishment; termination.

Any person, for the purpose of obtaining information relative to the cost of potato inspection and grading services for a designated area, may request in writing that an estimate be prepared by the director of the costs of such a service. The director may consult with the Nebraska Potato Development Committee to establish an estimated inspection fee based upon the inspector's salary, mileage and other travel expenses, cost of inspection certificates, and other necessary expenses to cover the inspection service and the administration thereof.

To establish compulsory inspection of commercial shipments of potatoes in a designated area, a petition, signed by potato growers representing fifty-one percent or more of the commercial potato acreage of the last preceding crop year, with an estimate of inspection costs attached, may be presented to the director requesting that all commercial shipments of potatoes originating in the designated area be officially inspected and graded by the department at the point of origin or at locations approved by the director. The director shall fix a time and place for hearing on the petition and shall publish notice thereof in a newspaper having general circulation in the area designated in the petition for three consecutive weeks. At the time and place established by such notice, the director or his or her designate shall hold a public hearing upon the petition at which time evidence will be taken in support of or in opposition to the petition. If the evidence reveals that potato growers representing fifty-one percent or more of the commercial potato acreage of the last preceding crop year are in favor of the compulsory program set forth in the petition request, the director shall enter an order establishing compulsory inspection of commercial shipments of potatoes in the area designated in the petition. A petition to terminate compulsory inspection, signed by potato growers representing fifty-one percent or more of the commercial potato acreage of the last preceding crop year, may be filed with the director at any time and such petition shall be set for public hearing in the manner aforesaid. If the director finds from the evidence submitted at such hearing to terminate inspection services that the petition to terminate represents fifty-one percent or more of the commercial potato acreage of the last preceding crop year, he or she shall enter an order declaring that compulsory potato inspection is terminated. In order to determine the commercial potato acreage of the last preceding crop year, the director shall use the tabulated crop acreage reports of the county assessors, compiled by the state-federal division of agricultural statistics.



2-1817 - Petition; contents; prima facie evidence.

2-1817. Petition; contents; prima facie evidence.

A petition filed pursuant to section 2-1816 shall be prima facie evidence that (1) it has been properly circulated, (2) the signatures thereon are genuine, (3) the signatures thereon reflect the correct representation of the number of acres specified, (4) the land described therein was devoted to potato production in the last preceding crop year, (5) such petition represents fifty-one percent or more of the commercial acreage in the area designated therein, and (6) each and every other allegation contained therein is true. Any fact contained therein may be rebutted at the hearing before the director.



2-1818 - Potato inspection; director; powers.

2-1818. Potato inspection; director; powers.

The director is empowered to make all arrangements to implement the inspection service or terminate existing inspection service following entry of an order establishing or terminating such services and to this extent he is authorized to appoint persons or designate agents as may be necessary to carry out the duties of the department and to expend such funds as are necessary to accomplish the purposes of sections 2-1813 to 2-1825. The director may require that all persons assigned to inspection and grading duties possess a federal potato inspector's license.



2-1819 - Director; rules and regulations; cooperate; agreements.

2-1819. Director; rules and regulations; cooperate; agreements.

The director may promulgate rules and regulations necessary to carry out the provisions, purposes, and intent of sections 2-1813 to 2-1825; and is authorized to cooperate with the United States Department of Agriculture, the University of Nebraska Institute of Agriculture and Natural Resources, and other public or private agencies or groups and to enter into agreements with the same in carrying out the provisions of sections 2-1813 to 2-1825.



2-1820 - Director; provide for inspection and grading services; expense.

2-1820. Director; provide for inspection and grading services; expense.

The director may, upon written request of any potato grower, provide for inspection and grading services for commercial shipments of potatoes in areas where compulsory inspection and grading are not in force. In all such cases, the inspection and grading service shall be at the expense of the potato grower requesting the same and shall be determined in the manner prescribed in section 2-1816.



2-1821 - Inspection; certificate; grades used.

2-1821. Inspection; certificate; grades used.

An official certificate evidencing official inspection and designating the grade of potatoes inspected shall be issued by the appointed inspector or agent of the director to the person or persons for whom the inspection and grading service was completed. All inspections shall be made on the basis of the official grades established from time to time by the United States Department of Agriculture and such additional grades as may be duly adopted by the director; Provided, that when United States grades are used, they shall conform in all respects to the requirements and standards prescribed by the United States Department of Agriculture.



2-1822 - Inspection; grade; appeal; procedure.

2-1822. Inspection; grade; appeal; procedure.

Any person having a direct financial interest, who is dissatisfied with the grade established by inspection under the Nebraska Potato Inspection Act, may appeal to the director in writing for reinspection. Such appeal shall be made within ten days after inspection and before shipment of the inspected potatoes. Upon receipt of such appeal, the director shall cause a reinspection to be completed to determine the grade in dispute, and upon completion of the reinspection, he or she shall make known his or her findings to all persons having a direct financial interest. All parties shall be bound by the findings following the reinspection. In the event that the reinspection does not determine a new or different grade, all costs of the reinspection shall be paid to the director by the person requesting reinspection. Any official inspection certificate issued as the result of a reinspection shall supersede the original official certificate. The findings may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



2-1823 - Compulsory inspection and grading; special permits; application; issuance.

2-1823. Compulsory inspection and grading; special permits; application; issuance.

In any area designated for compulsory inspection and grading by order of the director pursuant to the provisions of sections 2-1813 to 2-1825, special permits may be issued authorizing shipment of uninspected potatoes when an official inspection cannot be made. Application to the director for special permits authorizing shipment must establish an emergency in which delay may cause substantial financial injury to the applicant.



2-1824 - Department; official inspection and grade legend; adopt.

2-1824. Department; official inspection and grade legend; adopt.

The department may adopt an official Nebraska inspection and grade legend, assign official inspection numbers to persons or establishments under inspection and require that such numbers be exclusive to them, and otherwise control the use of the official Nebraska legend. United States grade designations and authorized legends in connection therewith shall be used in accordance with the requirements of the United States Department of Agriculture.



2-1825 - Violations; penalties.

2-1825. Violations; penalties.

(1) Any person, firm, corporation, limited liability company, association, or officer or member thereof who (a) destroys or alters any official certificate, (b) ships or attempts to ship any potatoes out of any designated area where compulsory inspection is maintained without first obtaining a special permit or without first complying with section 2-1816, or (c) violates any other provision of the Nebraska Potato Inspection Act or the rules and regulations promulgated thereunder for which no specific penalty is provided shall be guilty of a Class III misdemeanor.

(2) Any inspector or agent of the director who fails to remit to the department all fees collected in his or her official capacity shall be guilty of a Class III misdemeanor.

(3) Any person, firm, corporation, limited liability company, association, or officer or member thereof who forges or counterfeits any official inspection legend or official certificate adopted by the director for use under the Nebraska Potato Inspection Act or who, not being an inspector or appointed agent of the director, attaches any certificate of inspection whether or not forged or counterfeited to any commercial shipment of potatoes shall be guilty of a Class IV felony.



2-1826 - Acts; how designated.

2-1826. Acts; how designated.

The Nebraska Potato Development Act and the Nebraska Potato Inspection Act shall become one act in two parts with the Nebraska Potato Development Act designated as Part I and the Nebraska Potato Inspection Act designated as Part II thereof and the Revisor of Statutes shall make appropriate changes in the statutes necessitated by such redesignation.



2-1901 - Repealed. Laws 1967, c. 566, § 15.

2-1901. Repealed. Laws 1967, c. 566, § 15.



2-1902 - Repealed. Laws 1967, c. 566, § 15.

2-1902. Repealed. Laws 1967, c. 566, § 15.



2-1903 - Repealed. Laws 1967, c. 566, § 15.

2-1903. Repealed. Laws 1967, c. 566, § 15.



2-1904 - Repealed. Laws 1967, c. 566, § 15.

2-1904. Repealed. Laws 1967, c. 566, § 15.



2-1905 - Repealed. Laws 1967, c. 566, § 15.

2-1905. Repealed. Laws 1967, c. 566, § 15.



2-1906 - Repealed. Laws 1967, c. 566, § 15.

2-1906. Repealed. Laws 1967, c. 566, § 15.



2-1907 - Repealed. Laws 1967, c. 566, § 15.

2-1907. Repealed. Laws 1967, c. 566, § 15.



2-1908 - Repealed. Laws 1967, c. 566, § 15.

2-1908. Repealed. Laws 1967, c. 566, § 15.



2-1909 - Repealed. Laws 1967, c. 566, § 15.

2-1909. Repealed. Laws 1967, c. 566, § 15.



2-1910 - Repealed. Laws 1967, c. 566, § 15.

2-1910. Repealed. Laws 1967, c. 566, § 15.



2-1911 - Repealed. Laws 1967, c. 566, § 15.

2-1911. Repealed. Laws 1967, c. 566, § 15.



2-1912 - Repealed. Laws 1967, c. 566, § 15.

2-1912. Repealed. Laws 1967, c. 566, § 15.



2-1913 - Repealed. Laws 1967, c. 566, § 15.

2-1913. Repealed. Laws 1967, c. 566, § 15.



2-2001 - Formation; name; title.

2-2001. Formation; name; title.

Any agricultural association formed for the purpose of developing and improving some form of agriculture in this state which files with the Secretary of State a copy of its constitution and bylaws, shall be declared a corporation under the name and title designated in such constitution.



2-2002 - Annual statement; contents; filing.

2-2002. Annual statement; contents; filing.

Each of such associations shall file with the Secretary of State prior to February 1 of each year an annual statement for the previous calendar year. The statement shall contain (1) a list of its members, (2) names and addresses of its officers, and (3) an itemization of its receipts and disbursements.



2-2003 - Annual report; failure to file; effect.

2-2003. Annual report; failure to file; effect.

Any association formed as provided by section 2-2001 failing to file the annual statement as provided in section 2-2002 shall cease to exist as such.



2-2004 - Filing fee; waived.

2-2004. Filing fee; waived.

No fee of any kind shall be required by the Secretary of State for any filings made under sections 2-2001 and 2-2002.



2-2101 - Nebraska Rural Rehabilitation Corporation; dissolved; acceptance of federal law.

2-2101. Nebraska Rural Rehabilitation Corporation; dissolved; acceptance of federal law.

The State of Nebraska hereby accepts the provisions of Public Law 499, enacted by the Eighty-first Congress of the United States, and entitled An Act to provide for the liquidation of the trusts under the transfer agreements with the state rural rehabilitation corporations, and for other purposes. In connection with such acceptance, the State of Nebraska finds and declares that the Nebraska Rural Rehabilitation Corporation has been dissolved.



2-2102 - Director of Agriculture; agent.

2-2102. Director of Agriculture; agent.

The State of Nebraska hereby designates the Director of Agriculture as the sole agent to represent the State of Nebraska in the administration of any funds made available under the provisions of the federal act specified in section 2-2101.



2-2103 - Director; authority.

2-2103. Director; authority.

The Director of Agriculture, on behalf of the State of Nebraska, is authorized to enter into an agreement with the Secretary of Agriculture of the United States, upon such terms and conditions and for such periods of time as may be mutually agreeable, to accept, administer, expend, and use in the State of Nebraska all or any part of the trust assets or any other funds made available under the provisions of the federal act specified in section 2-2101.



2-2104 - Director; powers; agreements authorized.

2-2104. Director; powers; agreements authorized.

The Director of Agriculture, on behalf of the State of Nebraska, is specifically authorized to agree that:

(1) The State of Nebraska and the Director of Agriculture as its agent will abide by the determinations and apportionments of the Secretary of Agriculture of the United States provided for in the federal act specified in section 2-2101 and the payments made by the Secretary of Agriculture pursuant thereto;

(2) The returned assets of the Nebraska Rural Rehabilitation Corporation and the income therefrom will be used only for such of the rural rehabilitation purposes permissible under the charter of the Nebraska Rural Rehabilitation Corporation as may from time to time be agreed upon by the Director of Agriculture of Nebraska and the Secretary of Agriculture of the United States; and

(3) The Nebraska Rural Rehabilitation Corporation funds may be distributed to public colleges, universities, or vocational or technical schools exclusively owned and controlled by the State of Nebraska or a governmental subdivision thereof. The agreement may provide for the qualifications of recipients to be benefited by the funds and for the method of their selection, but nothing in this section shall be construed to limit the director from agreeing to any other reasonable provisions in such agreement. Administrative costs for the distribution of these funds shall not exceed five percent of the book value of the entire fund and the administrative costs may include clerical and administrative services.

The Director of Agriculture is further authorized and empowered, upon behalf of the State of Nebraska, to make such provisions as may be necessary to hold the United States and its Secretary of Agriculture free from liability by virtue of the transfer of the assets and income therefrom to him or her under sections 2-2101 to 2-2107.



2-2105 - Director; agreements with federal government; execute.

2-2105. Director; agreements with federal government; execute.

The Director of Agriculture is further authorized to enter into an agreement or agreements with the Secretary of Agriculture of the United States to use the assets and funds received under sections 2-2101 to 2-2107 to carry out the provisions of the Bankhead-Jones Farm Tenant Act, enacted by the Congress of the United States, and in accordance with the applicable provisions thereof.



2-2106 - Director; reports.

2-2106. Director; reports.

The Director of Agriculture shall make reports to the Secretary of Agriculture of the United States, in such form, and containing such information, as the secretary may from time to time reasonably require. The Secretary of Agriculture of the United States, upon request, shall be given access to the records upon which such information is based.



2-2107 - Director; notice of acceptance.

2-2107. Director; notice of acceptance.

The State of Nebraska shall transmit, through the Director of Agriculture, to the Secretary of Agriculture of the United States notice of acceptance of the provisions of the federal act specified in section 2-2101, and accompany such acceptance with a certified copy of sections 2-2101 to 2-2107.



2-2201 - Repealed. Laws 1980, LB 633, § 10.

2-2201. Repealed. Laws 1980, LB 633, § 10.



2-2202 - Repealed. Laws 1980, LB 633, § 10.

2-2202. Repealed. Laws 1980, LB 633, § 10.



2-2203 - Repealed. Laws 1980, LB 633, § 10.

2-2203. Repealed. Laws 1980, LB 633, § 10.



2-2204 - Repealed. Laws 1980, LB 633, § 10.

2-2204. Repealed. Laws 1980, LB 633, § 10.



2-2205 - Repealed. Laws 1980, LB 633, § 10.

2-2205. Repealed. Laws 1980, LB 633, § 10.



2-2301 - Act, how cited.

2-2301. Act, how cited.

Sections 2-2301 to 2-2321 shall be known and may be cited as the Nebraska Wheat Resources Act.



2-2302 - Nebraska Wheat Development, Utilization, and Marketing Board; created; members.

2-2302. Nebraska Wheat Development, Utilization, and Marketing Board; created; members.

There is hereby established the Nebraska Wheat Development, Utilization, and Marketing Board. Members shall be appointed by the Governor to the board pursuant to section 2-2305.



2-2303 - Terms, defined.

2-2303. Terms, defined.

For purposes of the Nebraska Wheat Resources Act, unless the context otherwise requires:

(1) Board means the Nebraska Wheat Development, Utilization, and Marketing Board;

(2) Commercial channels means the sale of wheat for any use when sold to any commercial buyer, dealer, processor, cooperative, or any person, public or private, who resells any wheat or product produced from wheat;

(3) First purchaser means any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property in or to wheat from a grower and includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the grower when the actual or constructive possession of such wheat is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim;

(4) Grower means any landowner personally engaged in growing wheat, a tenant of the landowner personally engaged in growing wheat, and both the owner and the tenant jointly and includes a person, partnership, limited liability company, association, corporation, cooperative, trust, sharecropper, and other business units, devices, and arrangements;

(5) Net market price means the sales price, or other value, per volumetric unit received by a producer for wheat after adjustment for any premium or discount;

(6) Net market value means the value found by multiplying the net market price by the appropriate quantity of the volumetric units or the minimum value in a production contract received by a producer for wheat after adjustments for any premium or discount. For wheat pledged as collateral for a loan issued under any Commodity Credit Corporation price support loan program, net market value means the principal amount of the loan; and

(7) Sale includes any pledge or mortgage of wheat after harvest to any person, public or private.



2-2304 - Board; membership; qualifications; appointment; districts; enumerated.

2-2304. Board; membership; qualifications; appointment; districts; enumerated.

(1) The board shall be composed of seven members who shall (a) be citizens of Nebraska, (b) be at least twenty-one years of age, (c) have been actually engaged in growing wheat in this state for a period of at least five years, and (d) derive a substantial portion of their income from growing wheat. The Director of Agriculture and the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources shall serve as nonvoting members of the board. With the exception of the nonvoting members, the Governor shall appoint the members to the board.

(2) The seven appointed members shall be appointed from the following districts:

(a) District 1: The counties of Sioux, Scotts Bluff, Dawes, Box Butte, Morrill, Sheridan, and Garden;

(b) District 2: The counties of Kimball, Banner, and Cheyenne;

(c) District 3: The counties of Perkins, Deuel, Keith, Arthur, McPherson, Logan, Grant, Hooker, Thomas, and Cherry;

(d) District 4: The counties of Lincoln, Chase, Dundy, Hayes, Hitchcock, and Frontier;

(e) District 5: The counties of Buffalo, Dawson, Phelps, Custer, Gosper, Kearney, Red Willow, Furnas, Harlan, and Franklin;

(f) District 6: The counties of Adams, Webster, Nuckolls, Thayer, Jefferson, Gage, Johnson, Nemaha, Pawnee, Richardson, Otoe, Cass, Lancaster, Seward, York, Hamilton, Hall, Sherman, Howard, Merrick, Nance, Polk, Butler, Saunders, Sarpy, Douglas, Washington, Dodge, Colfax, Platte, Burt, Cuming, Stanton, Madison, Boone, Valley, Greeley, Antelope, Pierce, Wayne, Thurston, Dakota, Dixon, Cedar, Knox, Wheeler, Garfield, Loup, Blaine, Brown, Rock, Holt, Boyd, Keya Paha, Clay, Fillmore, and Saline; and

(g) District 7: The at-large district.



2-2305 - Board; transitional provisions; vacancy; how filled; term.

2-2305. Board; transitional provisions; vacancy; how filled; term.

The member serving former district 1 will assume the role of serving new district 1 on February 28, 2002, and his or her term shall expire on June 30, 2004. The member serving former district 2 will assume the role of serving new district 2 on February 28, 2002, and his or her term shall expire on June 30, 2003. The term of the member serving district 3 shall expire on June 30, 2002. The term of the member serving district 4 shall expire on June 30, 2006. The term of the member serving district 5 shall expire on June 30, 2005. The member serving former district 6 will assume the role of serving new district 6 on February 28, 2002, and his or her term shall expire on June 30, 2004. The member serving former district 7 will assume the role of serving new district 7 on February 28, 2002, and his or her term shall expire on June 30, 2005. As the terms of office of the members serving on February 28, 2002, expire as provided in this section, their successors shall be appointed to serve for terms of five years and until their successors are appointed and qualified. Terms of office shall commence on July 1. A member appointed to fill a vacancy, occurring before the expiration of the term of a member separated from the board for any cause, shall be appointed for the remainder of the term of the member whose office has been so vacated in the same manner as his or her predecessor.



2-2306 - Board; voting members; expenses.

2-2306. Board; voting members; expenses.

All voting members of the board shall be entitled to actual and necessary expenses, as provided for in sections 81-1174 to 81-1177, while attending meetings of the board or while engaged in the performance of official responsibilities as determined by the board.



2-2307 - Board; removal of member; grounds.

2-2307. Board; removal of member; grounds.

A member of the board shall be removable by the Governor for cause. He or she shall first be given a copy of written charges against him or her and also an opportunity to be heard publicly. In addition to all other causes, a member ceasing to (1) be a resident of the state, (2) live in the district from which he or she was appointed, or (3) be actually engaged in growing wheat in the state shall be deemed sufficient cause for removal from office.



2-2308 - Board; chairperson; meetings; conduct of business.

2-2308. Board; chairperson; meetings; conduct of business.

At the first meeting of the board, it shall elect a chairperson from among its members. The board shall meet at least once every three months and at such other times as called by the chairperson or by any three members of the board. The majority of the members of the board shall constitute a quorum for transaction of business. The affirmative vote of the majority of all members of the board shall be necessary for the adoption of rules and regulations.



2-2309 - Declaration of policy; board; powers and duties.

2-2309. Declaration of policy; board; powers and duties.

It is hereby declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the wheat industry and the economy of the areas producing wheat. The Nebraska Wheat Development, Utilization, and Marketing Board shall be the agency of the State of Nebraska for such purpose. In connection with and in furtherance of such purpose, such board shall have the power to:

(1) Formulate the general policies and programs of the State of Nebraska respecting the discovery, promotion, and development of markets and industries for the utilization of wheat grown within the State of Nebraska;

(2) Adopt and devise a program of education and publicity;

(3) Cooperate with local, state, or national organizations, whether public or private, in carrying out the purposes of the Nebraska Wheat Resources Act and to enter into such contracts as may be necessary;

(4) Adopt and promulgate such rules and regulations as are necessary to promptly and effectively enforce the Nebraska Wheat Resources Act. The rules and regulations shall include provisions which prescribe the procedure for adjustment of the excise tax by the board pursuant to section 2-2311;

(5) Conduct, in addition to the things enumerated, any other program for the development, utilization, and marketing of wheat grown in the State of Nebraska. Such programs may include a program to make grants and enter into contracts for research, accumulation of data, and construction of ethanol production facilities;

(6) Make refunds for overpayments of the excise tax according to rules and regulations adopted and promulgated by the board; and

(7) Employ personnel and contract for services which are necessary for the proper operation of the program.



2-2310 - Board; administrative office.

2-2310. Board; administrative office.

The board may establish an administrative office in the State of Nebraska at such place as may be suitable for the furtherance of the Nebraska Wheat Resources Act. The board shall not purchase, construct, or otherwise obtain title to its own administrative office, but shall be limited to leasing state or commercial office space.



2-2311 - Excise tax; amount; adjustment.

2-2311. Excise tax; amount; adjustment.

(1) Commencing July 1, 1990, the board may levy an excise tax of not to exceed one and one-half cents per bushel upon all wheat sold through commercial channels in the State of Nebraska. Commencing on October 1, 2012, there is hereby levied an excise tax of four-tenths percent of the net market value of wheat sold through commercial channels in the State of Nebraska. The tax shall be levied and imposed on the grower at the time of sale or delivery and shall be collected by the first purchaser. Under the Nebraska Wheat Resources Act, no wheat shall be subject to the tax more than once.

(2) After October 1, 2014, the board may, whenever it determines that the excise tax levied by this section is yielding more or less than is required to carry out the intent and purposes of the Nebraska Wheat Resources Act, reduce or increase such levy for such period as it deems justifiable, but not less than one year, and such levy shall not exceed five-tenths percent of the net market value. Any adjustment to the levy shall be by rule and regulation adopted and promulgated by the board in accordance with the Administrative Procedure Act.



2-2312 - Excise tax; deduct from loan proceeds.

2-2312. Excise tax; deduct from loan proceeds.

In the case of a pledge or mortgage of wheat as security for a loan under the federal price support program, the tax shall be deducted from the proceeds of such loan at the time the loan is made.



2-2313 - Excise tax; stored wheat.

2-2313. Excise tax; stored wheat.

The tax provided for by section 2-2311 shall be deducted as provided by the Nebraska Wheat Resources Act, whether such wheat is stored in this or any other state.



2-2314 - Excise tax; federal government; sale; exception.

2-2314. Excise tax; federal government; sale; exception.

The tax, herein levied and imposed by the provisions of section 2-2311, shall not apply to the sale of wheat to the federal government for ultimate use or consumption by the people of the United States, where the State of Nebraska is prohibited from imposing such tax by the Constitution of the United States and laws enacted pursuant thereto.



2-2315 - Excise tax; purchaser; records; reports; forms; remittance.

2-2315. Excise tax; purchaser; records; reports; forms; remittance.

(1) The purchaser, at the time of settlement therefor, shall deduct the wheat excise tax as provided in section 2-2311 and shall maintain the necessary record of the excise tax for each purchase of wheat on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the purchaser shall provide the following information: (a) Name and address of the grower and seller; (b) the date of the purchase; (c) the number of bushels of wheat sold; and (d) the amount of wheat excise tax collected on each purchase. Such records shall be open for inspection and audit by authorized representatives of the board during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the board by the last day of each January, April, July, and October on forms prescribed by the board, a statement of the number of bushels of wheat purchased in Nebraska. At the time the statement is filed, the purchaser shall pay and remit to the board the tax as provided for in section 2-2311.



2-2316 - Repealed. Laws 1981, LB 545, § 52.

2-2316. Repealed. Laws 1981, LB 545, § 52.



2-2316.01 - Repealed. Laws 1981, LB 11, § 38.

2-2316.01. Repealed. Laws 1981, LB 11, § 38.



2-2317 - Nebraska Wheat Development, Utilization, and Marketing Fund; created; use; investment.

2-2317. Nebraska Wheat Development, Utilization, and Marketing Fund; created; use; investment.

The Nebraska Wheat Development, Utilization, and Marketing Fund is created. All taxes collected by the board pursuant to the Nebraska Wheat Resources Act and any repayments relating to the fund, including license fees or royalties, shall be remitted to the State Treasurer for credit to the fund. The fund shall be used to carry out the act. The board shall at each regular meeting review and approve all expenditures made since its last regular meeting. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-2318 - Board; restriction on authority; cooperate with University of Nebraska and other organizations.

2-2318. Board; restriction on authority; cooperate with University of Nebraska and other organizations.

The Nebraska Wheat Development, Utilization, and Marketing Board shall not be authorized to set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the Department of Agriculture, University of Nebraska Institute of Agriculture and Natural Resources, or other proper local, state, or national organizations, public or private, in carrying out the Nebraska Wheat Resources Act.



2-2319 - Violations; penalty.

2-2319. Violations; penalty.

Any person violating the Nebraska Wheat Resources Act shall be guilty of a Class III misdemeanor.



2-2320 - Repealed. Laws 1987, LB 1, § 16.

2-2320. Repealed. Laws 1987, LB 1, § 16.



2-2321 - Board; use of funds; restriction.

2-2321. Board; use of funds; restriction.

No funds collected by the board shall be expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The board shall not expend more than twenty-five percent of its annual budget to influence federal legislation.



2-2401 - Repealed. Laws 1996, LB 966, § 4.

2-2401. Repealed. Laws 1996, LB 966, § 4.



2-2402 - Repealed. Laws 1996, LB 966, § 4.

2-2402. Repealed. Laws 1996, LB 966, § 4.



2-2403 - Repealed. Laws 1996, LB 966, § 4.

2-2403. Repealed. Laws 1996, LB 966, § 4.



2-2404 - Repealed. Laws 1982, LB 542, § 8.

2-2404. Repealed. Laws 1982, LB 542, § 8.



2-2405 - Repealed. Laws 1996, LB 966, § 4.

2-2405. Repealed. Laws 1996, LB 966, § 4.



2-2406 - Repealed. Laws 1996, LB 966, § 4.

2-2406. Repealed. Laws 1996, LB 966, § 4.



2-2407 - Repealed. Laws 1996, LB 966, § 4.

2-2407. Repealed. Laws 1996, LB 966, § 4.



2-2408 - Repealed. Laws 1996, LB 966, § 4.

2-2408. Repealed. Laws 1996, LB 966, § 4.



2-2408.01 - Repealed. Laws 1996, LB 966, § 4.

2-2408.01. Repealed. Laws 1996, LB 966, § 4.



2-2408.02 - Repealed. Laws 1996, LB 966, § 4.

2-2408.02. Repealed. Laws 1996, LB 966, § 4.



2-2409 - Repealed. Laws 1996, LB 966, § 4.

2-2409. Repealed. Laws 1996, LB 966, § 4.



2-2410 - Repealed. Laws 1959, c. 9, § 24.

2-2410. Repealed. Laws 1959, c. 9, § 24.



2-2411 - Repealed. Laws 1959, c. 9, § 24.

2-2411. Repealed. Laws 1959, c. 9, § 24.



2-2412 - Repealed. Laws 1959, c. 9, § 24.

2-2412. Repealed. Laws 1959, c. 9, § 24.



2-2413 - Repealed. Laws 1959, c. 9, § 24.

2-2413. Repealed. Laws 1959, c. 9, § 24.



2-2414 - Repealed. Laws 1959, c. 9, § 24.

2-2414. Repealed. Laws 1959, c. 9, § 24.



2-2415 - Repealed. Laws 1959, c. 9, § 24.

2-2415. Repealed. Laws 1959, c. 9, § 24.



2-2416 - Repealed. Laws 1959, c. 9, § 24.

2-2416. Repealed. Laws 1959, c. 9, § 24.



2-2417 - Repealed. Laws 1959, c. 9, § 24.

2-2417. Repealed. Laws 1959, c. 9, § 24.



2-2418 - Repealed. Laws 1959, c. 9, § 24.

2-2418. Repealed. Laws 1959, c. 9, § 24.



2-2419 - Repealed. Laws 1959, c. 9, § 24.

2-2419. Repealed. Laws 1959, c. 9, § 24.



2-2420 - Repealed. Laws 1959, c. 9, § 24.

2-2420. Repealed. Laws 1959, c. 9, § 24.



2-2421 - Repealed. Laws 1959, c. 9, § 24.

2-2421. Repealed. Laws 1959, c. 9, § 24.



2-2422 - Repealed. Laws 1959, c. 9, § 24.

2-2422. Repealed. Laws 1959, c. 9, § 24.



2-2423 - Repealed. Laws 1959, c. 9, § 24.

2-2423. Repealed. Laws 1959, c. 9, § 24.



2-2424 - Repealed. Laws 1959, c. 9, § 24.

2-2424. Repealed. Laws 1959, c. 9, § 24.



2-2425 - Repealed. Laws 1959, c. 9, § 24.

2-2425. Repealed. Laws 1959, c. 9, § 24.



2-2426 - Repealed. Laws 1959, c. 9, § 24.

2-2426. Repealed. Laws 1959, c. 9, § 24.



2-2427 - Repealed. Laws 1959, c. 9, § 24.

2-2427. Repealed. Laws 1959, c. 9, § 24.



2-2428 - Repealed. Laws 1998, LB 1161, § 98.

2-2428. Repealed. Laws 1998, LB 1161, § 98.



2-2429 - Repealed. Laws 1998, LB 1161, § 98.

2-2429. Repealed. Laws 1998, LB 1161, § 98.



2-2430 - Repealed. Laws 1998, LB 1161, § 98.

2-2430. Repealed. Laws 1998, LB 1161, § 98.



2-2431 - Repealed. Laws 1998, LB 1161, § 98.

2-2431. Repealed. Laws 1998, LB 1161, § 98.



2-2432 - Repealed. Laws 1998, LB 1161, § 98.

2-2432. Repealed. Laws 1998, LB 1161, § 98.



2-2433 - Repealed. Laws 1998, LB 1161, § 98.

2-2433. Repealed. Laws 1998, LB 1161, § 98.



2-2434 - Repealed. Laws 1998, LB 1161, § 98.

2-2434. Repealed. Laws 1998, LB 1161, § 98.



2-2435 - Repealed. Laws 1998, LB 1161, § 98.

2-2435. Repealed. Laws 1998, LB 1161, § 98.



2-2436 - Repealed. Laws 1998, LB 1161, § 98.

2-2436. Repealed. Laws 1998, LB 1161, § 98.



2-2437 - Repealed. Laws 1998, LB 1161, § 98.

2-2437. Repealed. Laws 1998, LB 1161, § 98.



2-2438 - Repealed. Laws 1998, LB 1161, § 98.

2-2438. Repealed. Laws 1998, LB 1161, § 98.



2-2439 - Repealed. Laws 1998, LB 1161, § 98.

2-2439. Repealed. Laws 1998, LB 1161, § 98.



2-2440 - Repealed. Laws 1998, LB 1161, § 98.

2-2440. Repealed. Laws 1998, LB 1161, § 98.



2-2441 - Repealed. Laws 1998, LB 1161, § 98.

2-2441. Repealed. Laws 1998, LB 1161, § 98.



2-2442 - Repealed. Laws 1998, LB 1161, § 98.

2-2442. Repealed. Laws 1998, LB 1161, § 98.



2-2443 - Repealed. Laws 1998, LB 1161, § 98.

2-2443. Repealed. Laws 1998, LB 1161, § 98.



2-2444 - Repealed. Laws 1998, LB 1161, § 98.

2-2444. Repealed. Laws 1998, LB 1161, § 98.



2-2445 - Repealed. Laws 1998, LB 1161, § 98.

2-2445. Repealed. Laws 1998, LB 1161, § 98.



2-2446 - Repealed. Laws 1998, LB 1161, § 98.

2-2446. Repealed. Laws 1998, LB 1161, § 98.



2-2447 - Repealed. Laws 1998, LB 1161, § 98.

2-2447. Repealed. Laws 1998, LB 1161, § 98.



2-2448 - Repealed. Laws 1998, LB 1161, § 98.

2-2448. Repealed. Laws 1998, LB 1161, § 98.



2-2449 - Repealed. Laws 1998, LB 1161, § 98.

2-2449. Repealed. Laws 1998, LB 1161, § 98.



2-2501 - Transferred to section 81-1278.

2-2501. Transferred to section 81-1278.



2-2502 - Transferred to section 81-1279.

2-2502. Transferred to section 81-1279.



2-2503 - Repealed. Laws 1967, c. 11, § 8.

2-2503. Repealed. Laws 1967, c. 11, § 8.



2-2504 - Transferred to section 81-1280.

2-2504. Transferred to section 81-1280.



2-2504.01 - Repealed. Laws 1987, LB 1, § 16.

2-2504.01. Repealed. Laws 1987, LB 1, § 16.



2-2505 - Repealed. Laws 1989, LB 10, § 5.

2-2505. Repealed. Laws 1989, LB 10, § 5.



2-2506 - Repealed. Laws 1989, LB 10, § 5.

2-2506. Repealed. Laws 1989, LB 10, § 5.



2-2507 - Repealed. Laws 1987, LB 1, § 16.

2-2507. Repealed. Laws 1987, LB 1, § 16.



2-2508 - Transferred to section 2-3816.

2-2508. Transferred to section 2-3816.



2-2509 - Transferred to section 2-3817.

2-2509. Transferred to section 2-3817.



2-2510 - Transferred to section 2-3818.

2-2510. Transferred to section 2-3818.



2-2511 - Transferred to section 2-3819.

2-2511. Transferred to section 2-3819.



2-2512 - Transferred to section 2-3820.

2-2512. Transferred to section 2-3820.



2-2513 - Transferred to section 2-3821.

2-2513. Transferred to section 2-3821.



2-2514 - Transferred to section 2-3822.

2-2514. Transferred to section 2-3822.



2-2515 - Transferred to section 2-3823.

2-2515. Transferred to section 2-3823.



2-2516 - Transferred to section 2-3815.

2-2516. Transferred to section 2-3815.



2-2601 - Repealed. Laws 1993, LB 588, § 39.

2-2601. Repealed. Laws 1993, LB 588, § 39.



2-2602 - Repealed. Laws 1993, LB 588, § 39.

2-2602. Repealed. Laws 1993, LB 588, § 39.



2-2603 - Repealed. Laws 1993, LB 588, § 39.

2-2603. Repealed. Laws 1993, LB 588, § 39.



2-2604 - Repealed. Laws 1993, LB 588, § 39.

2-2604. Repealed. Laws 1993, LB 588, § 39.



2-2605 - Repealed. Laws 1993, LB 588, § 39.

2-2605. Repealed. Laws 1993, LB 588, § 39.



2-2606 - Repealed. Laws 1993, LB 588, § 39.

2-2606. Repealed. Laws 1993, LB 588, § 39.



2-2607 - Repealed. Laws 1993, LB 588, § 39.

2-2607. Repealed. Laws 1993, LB 588, § 39.



2-2608 - Repealed. Laws 1993, LB 588, § 39.

2-2608. Repealed. Laws 1993, LB 588, § 39.



2-2609 - Repealed. Laws 1993, LB 588, § 39.

2-2609. Repealed. Laws 1993, LB 588, § 39.



2-2610 - Repealed. Laws 1993, LB 588, § 39.

2-2610. Repealed. Laws 1993, LB 588, § 39.



2-2611 - Repealed. Laws 1993, LB 588, § 39.

2-2611. Repealed. Laws 1993, LB 588, § 39.



2-2612 - Repealed. Laws 1993, LB 588, § 39.

2-2612. Repealed. Laws 1993, LB 588, § 39.



2-2613 - Repealed. Laws 1993, LB 588, § 39.

2-2613. Repealed. Laws 1993, LB 588, § 39.



2-2614 - Repealed. Laws 1993, LB 588, § 39.

2-2614. Repealed. Laws 1993, LB 588, § 39.



2-2615 - Repealed. Laws 1978, LB 692, § 6.

2-2615. Repealed. Laws 1978, LB 692, § 6.



2-2616 - Repealed. Laws 1993, LB 588, § 39.

2-2616. Repealed. Laws 1993, LB 588, § 39.



2-2617 - Repealed. Laws 1993, LB 588, § 39.

2-2617. Repealed. Laws 1993, LB 588, § 39.



2-2618 - Repealed. Laws 1993, LB 588, § 39.

2-2618. Repealed. Laws 1993, LB 588, § 39.



2-2619 - Repealed. Laws 1993, LB 588, § 39.

2-2619. Repealed. Laws 1993, LB 588, § 39.



2-2620 - Repealed. Laws 1993, LB 588, § 39.

2-2620. Repealed. Laws 1993, LB 588, § 39.



2-2621 - Repealed. Laws 1993, LB 588, § 39.

2-2621. Repealed. Laws 1993, LB 588, § 39.



2-2622 - Act, how cited.

2-2622. Act, how cited.

Sections 2-2622 to 2-2659 shall be known and may be cited as the Pesticide Act.



2-2623 - Legislative intent.

2-2623. Legislative intent.

The intent of the Pesticide Act is to regulate, in the public interest, the labeling, distribution, storage, transportation, use, application, and disposal of pesticides for the protection of human health and the environment. The Legislature hereby finds that pesticides are valuable to our state's agricultural production and to the protection of humans and the environment from insects, rodents, weeds, and other forms of life which may be pests but that it is essential to the public health and the welfare that pesticides be regulated to prevent adverse effects on humans and the environment. New pesticides are continually being discovered, synthesized, or developed which are valuable for the control of pests and for use as defoliants, desiccants, and plant regulators, but such pesticides may be ineffective, may cause injury to humans, or may cause unreasonably adverse effects on the environment if not properly used. Pesticides may injure humans or animals, either by direct poisoning or by gradual accumulation of pesticide residues in the tissues. Crops or other plants may also be injured by improper use of pesticides, and the drifting or washing of pesticides into streams or lakes may cause appreciable damage to aquatic life. A pesticide used for the purpose of exerting pesticidal action in a crop which is not itself injured by the pesticide may drift and injure other crops or nontarget organisms with which it comes in contact. The monitoring of pesticides in ground water and surface water is essential for human health and the environment. Therefor, it is deemed necessary to provide for regulation of pesticides.



2-2624 - Terms, defined.

2-2624. Terms, defined.

For purposes of the Pesticide Act:

(1) Active ingredient means:

(a) In the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient that prevents, destroys, repels, or mitigates a pest;

(b) In the case of a plant regulator, an ingredient that, through physiological action, accelerates or retards the rate of growth or rate of maturation or otherwise alters the behavior of an ornamental or crop plant or a product of an ornamental or crop plant;

(c) In the case of a defoliant, an ingredient that causes leaves or foliage to drop from a plant; or

(d) In the case of a desiccant, an ingredient that artificially accelerates the drying of plant tissue;

(2) Administrator means the Administrator of the United States Environmental Protection Agency;

(3) Adulterated means:

(a) That the strength or purity of a pesticide falls below the professed standard of quality as expressed on the labeling under which a pesticide is sold;

(b) That any substance is substituted wholly or in part for the pesticide; or

(c) That any valuable constituent of the pesticide has been wholly or in part abstracted;

(4) Animal means a vertebrate or invertebrate species, including humans, other mammals, birds, fish, and shellfish;

(5) Antidote means a practical treatment used in preventing or lessening ill effects from poisoning, including first aid;

(6) Biological control agent means any living organism applied to or introduced into the environment that is intended to function as a pesticide against another organism;

(7) Bulk means any distribution of a pesticide in a refillable container designed and constructed to accommodate the return and refill of greater than fifty-five gallons of liquid measure or one hundred pounds of dry net weight of the product;

(8) Commercial applicator means any applicator required by the act to obtain a commercial applicator license;

(9) Dealer means any manufacturer, registrant, or distributor who is required to be licensed as such under section 2-2635;

(10) Defoliant means a substance or mixture of substances intended to cause the leaves or foliage to drop from a plant, with or without causing abscission;

(11) Department means the Department of Agriculture;

(12) Desiccant means a substance or mixture of substances intended to artificially accelerate the drying of plant tissue;

(13) Device means an instrument or contrivance, other than a firearm, that is used to trap, destroy, repel, or mitigate a pest or other form of plant or animal life, other than a human or a bacteria, virus, or other microorganism on or in living humans or other living animals. Device does not include equipment intended to be used for the application of pesticides when sold separately from a pesticide;

(14) Director means the Director of Agriculture or his or her designee;

(15) Distribute means to offer for sale, hold for sale, sell, barter, exchange, supply, deliver, offer to deliver, ship, hold for shipment, deliver for shipment, or release for shipment;

(16) Environment includes water, air, land, plants, humans, and other animals living in or on water, air, or land and interrelationships which exist among these;

(17) Federal act means the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. 136 et seq., and any regulations adopted and promulgated under it, as the act and regulations existed on January 1, 2013;

(18) Federal agency means the United States Environmental Protection Agency;

(19) Fungus means any non-chlorophyll-bearing thallophyte, including rust, smut, mildew, mold, yeast, and bacteria, but does not include non-chlorophyll-bearing thallophytes on or in living humans or other living animals or those on or in a processed food or beverage or pharmaceuticals;

(20) Inert ingredient means an ingredient that is not an active ingredient;

(21) Ingredient statement means a statement which contains the name and percentage of each active ingredient and the total percentage of all inert ingredients in the pesticide. If the pesticide contains arsenic in any form, a statement of the percentage of total water-soluble arsenic calculated as elementary arsenic shall be included;

(22) Insect means any of the numerous small invertebrate animals generally having a segmented body and for the most part belong to the class Insecta, comprising six-legged, usually winged forms such as beetles, bugs, bees, and flies. Insect includes allied classes of arthropods, the members of which are wingless and usually have more than six legs, such as spiders, mites, ticks, centipedes, and wood lice;

(23) Label means the written, printed, or graphic matter on or attached to a pesticide or device or any of its containers or wrappers;

(24) Labeling means all labels and any other written, printed, or graphic matter (a) accompanying the pesticide or device at any time or (b) to which reference is made on a label or in literature accompanying or referring to a pesticide or device, except accurate, nonmisleading references made to a current official publication of a federal or state institution or agency authorized by law to conduct research in the field of pesticides;

(25) License holder means any person licensed under the Pesticide Act;

(26) Licensed certified applicator means any person licensed and certified under the act as a commercial applicator, noncommercial applicator, or private applicator;

(27) Misbranded means that any pesticide meets one or more of the following criteria:

(a) Its labeling bears any statement, design, or graphic representation relative to the pesticide or to its ingredients which is false or misleading in any particular;

(b) It is contained in a package or other container or wrapping which does not conform to the standards established by the administrator pursuant to 7 U.S.C. 136w(c) of the federal act;

(c) It is an imitation of or distributed under the name of another pesticide;

(d) Its label does not bear the registration number assigned under 7 U.S.C. 136e of the federal act to each establishment in which it was produced;

(e) Any word, statement, or other information required by or under authority of the Pesticide Act to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(f) The labeling accompanying it does not contain directions for use which are necessary for effecting the purpose for which the product is intended and if complied with, together with any requirements imposed under 7 U.S.C. 136a(d) of the federal act, are adequate to protect health and the environment;

(g) The label does not contain a warning or caution statement which may be necessary and if complied with, together with any requirements imposed under the Pesticide Act or 7 U.S.C. 136a(d) of the federal act, is adequate to protect health and the environment;

(h) In the case of a pesticide not registered in accordance with sections 2-2628 and 2-2629 and intended for export, the label does not contain, in words prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or graphic matter in the labeling, as to render it likely to be noted by the ordinary individual under customary conditions of purchase and use, the words Not Registered for Use in the United States of America;

(i) The label does not bear an ingredient statement on that part of the immediate container, and on the outside container or wrapper of the retail package, if any, through which the ingredient statement on the immediate container cannot be clearly read, which is presented or displayed under customary conditions of purchase, except that a pesticide is not misbranded under this subdivision if:

(i) The size or form of the immediate container or the outside container or wrapper of the retail package makes it impracticable to place the ingredient statement on the part which is presented or displayed under customary conditions of purchase; and

(ii) The ingredient statement appears prominently on another part of the immediate container or outside container or wrapper, permitted by the administrator;

(j) The labeling does not contain a statement of the use classification under which the product is registered;

(k) There is not affixed to its container, and to the outside container or wrapper of the retail package, if any, through which the required information on the immediate container cannot be clearly read, a label bearing:

(i) The name and address of the producer, registrant, or person for whom produced;

(ii) The name, brand, or trademark under which the pesticide is sold;

(iii) The net weight or measure of the content, except that the administrator may permit reasonable variations; and

(iv) When required by regulations of the administrator to effectuate the purposes of the federal act, the registration number assigned to the pesticide under such act and the use classification; or

(l) The pesticide contains any substance or substances in quantities highly toxic to humans, unless the label bears, in addition to any other matter required by the Pesticide Act:

(i) The skull and crossbones;

(ii) The word poison prominently in red on a background of distinctly contrasting color; and

(iii) A statement of a practical first-aid or other treatment in case of poisoning by the pesticide;

(28) Nematode means an invertebrate animal of the phylum Nemathelminthes and class Nematode, an unsegmented roundworm with an elongated, fusiform, or sac-like body covered with cuticle, inhabiting soil, water, plants, or plant parts;

(29) Noncommercial applicator means (a) any applicator who is not a commercial applicator and uses restricted-use pesticides only on property owned or controlled by his or her employer or for a federal entity or state agency or a political subdivision of the state or (b) any employee or other person acting on behalf of a political subdivision of the state who is not a commercial applicator who uses pesticides for outdoor vector control;

(30) Person means any individual, partnership, limited liability company, association, corporation, or organized group of persons, whether incorporated or not;

(31) Pest means:

(a) Any insect, snail, slug, rodent, bird, nematode, fungus, weed, or other form of terrestrial or aquatic plant or animal life, excluding humans; or

(b) Any virus, bacteria, or other microorganism, other than a virus, bacteria, or microorganism in or on living humans or other living animals, as defined by the department;

(32) Pesticide means a substance or mixture of substances intended to prevent, destroy, repel, or mitigate any pest or any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant, including any biological control agent. Pesticide does not include any article that is a new animal drug within the meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 321(v), as the section existed on January 1, 2013, that has been determined by the Secretary of Health and Human Services to be a new animal drug by regulation establishing conditions of use for the article, or that is an animal feed within the meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 321(w), as the section existed on January 1, 2013, bearing or containing a new animal drug;

(33) Pesticide management plan means a management plan for a specific, identified pesticide to implement a strategy to prevent, monitor, evaluate, and mitigate (a) any occurrence of the pesticide or pesticide breakdown products in ground water and surface water in the state or (b) any other unreasonable adverse effect of the pesticide on humans or the environment;

(34) Plant regulator means a substance or mixture of substances intended through physiological action to accelerate or retard the rate of growth or rate of maturation or otherwise to alter the behavior of an ornamental or crop plant or the product of an ornamental or crop plant but does not include a substance to the extent that it is intended as a plant nutrient, trace element, nutritional chemical, plant inoculant, or soil amendment;

(35) Pollute means to alter the physical, chemical, or biological quality of or to contaminate water in the state, which alteration or contamination renders the water harmful, detrimental, or injurious to humans, the environment, or the public health, safety, or welfare;

(36) Private applicator means an applicator who is not a commercial applicator or a noncommercial applicator and uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity on property owned or rented by him or her or his or her employer or, if applied without compensation other than trading of personal services between producers of agricultural commodities, on the property of another person;

(37) Property means any land or water area, including airspace, and any plant, animal, structure, building, contrivance, commodity, or machinery, whether fixed or mobile, appurtenant to or situated on a land or water area or airspace, including any vehicle used for transportation;

(38) Restricted-use pesticide means a pesticide classified as a restricted-use pesticide by the federal agency, a state-limited-use pesticide, or any pesticide for which an exemption under section 136p of the federal act has been granted;

(39) State management plan means a generic plan developed by the department to implement a strategy to prevent, monitor, evaluate, and mitigate any occurrence of pesticides in ground water and surface water in the state and any specific plans developed when an occurrence has been detected;

(40) State pesticide plan means the plan developed by the department to enter into a cooperative agreement with the federal agency to assume the responsibility for the primary enforcement of pesticide use and the training and licensing of certified applicators;

(41) State-limited-use pesticide means any pesticide included on a list of state-limited-use pesticides by the department pursuant to a pesticide management plan;

(42) Unreasonable adverse effect on humans or the environment means any unreasonable risk to humans or the environment taking into account the severity and longevity of adverse effects of use of the pesticide and also taking into account the economic, social, and environmental costs and benefits of the use of the pesticide. The costs and benefits of a public health pesticide shall also weigh any risks of the use of the pesticide against the health risks to be mitigated or controlled by the use of the pesticide;

(43) Vector means any organism capable of transmitting the causative agent of human disease or capable of producing human discomfort or injury, including mosquitoes, flies, fleas, cockroaches, ticks, mites, other insects, mice, and rats; and

(44) Weed means any plant that grows where not wanted.



2-2625 - Local ordinances and resolutions; preemption; regulatory functions; contracts authorized.

2-2625. Local ordinances and resolutions; preemption; regulatory functions; contracts authorized.

Except as specifically provided in the Pesticide Act, the provisions of the act shall preempt ordinances and resolutions by political subdivisions that prohibit or regulate any matter relating to the registration, labeling, distribution, sale, handling, use, application, or disposal of pesticides. The department may contract with a city of the metropolitan or primary class it deems qualified to conduct, on a case-by-case basis, any regulatory functions authorized pursuant to the act relating to the disposal of pesticides except those functions relating to the issuance, suspension, or revocation of permits or any order of probation, suspension, immediate suspension, or revocation.



2-2626 - Department; powers and duties.

2-2626. Department; powers and duties.

The department shall have the following powers, functions, and duties:

(1) To administer, implement, and enforce the Pesticide Act and serve as the lead state agency for the regulation of pesticides. The department shall involve the natural resources districts and other state agencies, including the Department of Environmental Quality, the Department of Natural Resources, or the Department of Health and Human Services, in matters relating to water quality. Nothing in the act shall be interpreted in any way to affect the powers of any other state agency or of any natural resources district to regulate for ground water quality or surface water quality as otherwise provided by law;

(2) To be responsible for the development and implementation of a state management plan and pesticide management plans. The Department of Environmental Quality shall be responsible for the adoption of standards for pesticides in surface water and ground water, and the Department of Health and Human Services shall be responsible for the adoption of standards for pesticides in drinking water. These standards shall be established as action levels in the state management plan and pesticide management plans at which prevention and mitigation measures are implemented. Such action levels may be set at or below the maximum contaminant level set for any product as set by the federal agency under the federal Safe Drinking Water Act, 42 U.S.C. 300f et seq., as the act existed on January 1, 2013. The Department of Agriculture shall cooperate with and use existing expertise in other state agencies when developing the state management plan and pesticide management plans and shall not hire a hydrologist within the department for such purpose;

(3) After notice and public hearing, to adopt and promulgate rules and regulations providing lists of state-limited-use pesticides for the entire state or for a designated area within the state, subject to the following:

(a) A pesticide shall be included on a list of state-limited-use pesticides if:

(i) The Department of Agriculture determines that the pesticide, when used in accordance with its directions for use, warnings, and cautions and for uses for which it is registered, may without additional regulatory restrictions cause unreasonable adverse effects on humans or the environment, including injury to the applicator or other persons because of acute dermal or inhalation toxicity of the pesticides;

(ii) The water quality standards set by the Department of Environmental Quality or the Department of Health and Human Services pursuant to this section are exceeded; or

(iii) The Department of Agriculture determines that the pesticide requires additional restrictions to meet the requirements of the Pesticide Act, the federal act, or any plan adopted under the Pesticide Act or the federal act;

(b) The Department of Agriculture may regulate the time and conditions of use of a state-limited-use pesticide and may require that it be purchased or possessed only:

(i) With permission of the department;

(ii) Under direct supervision of the department or its designee in certain areas and under certain conditions;

(iii) In specified quantities and concentrations or at specified times; or

(iv) According to such other restrictions as the department may set by regulation;

(c) The Department of Agriculture may require a person authorized to distribute or use a state-limited-use pesticide to maintain records of the person's distribution or use and may require that the records be kept separate from other business records;

(d) The state management plan and pesticide management plans shall be coordinated with the Department of Agriculture and other state agency plans and with other state agencies and with natural resources districts;

(e) The state management plan and pesticide management plans may impose progressively more rigorous pesticide management practices as pesticides are detected in ground water or surface water at increasing fractions of the standards adopted by the Department of Environmental Quality or the Department of Health and Human Services; and

(f) A pesticide management plan may impose progressively more rigorous pesticide management practices to address any unreasonable adverse effect of pesticides on humans or the environment. When appropriate, a pesticide management plan may establish action levels for imposition of such progressively more rigorous management practices based upon measurable indicators of the adverse effect on humans or the environment;

(4) To adopt and promulgate such rules and regulations as are necessary for the enforcement and administration of the Pesticide Act. The regulations shall include, but not be limited to, regulations providing for:

(a) The collection of samples, examination of records, and reporting of information by persons subject to the act;

(b) The safe handling, transportation, storage, display, distribution, use, and disposal of pesticides and their containers;

(c) Labeling requirements of all pesticides required to be registered under provisions of the act, except that such regulations shall not impose any requirements for federally registered labels contrary to those required pursuant to the federal act;

(d) Classes of devices which shall be subject to the Pesticide Act;

(e) Reporting and record-keeping requirements for persons distributing or using pesticide products made available under 7 U.S.C. 136i-1 of the federal act and for persons required to keep records under the Pesticide Act;

(f) Methods to be used in the application of pesticides when the Department of Agriculture finds that such regulations are necessary to carry out the purpose and intent of the Pesticide Act. Such regulations may include methods to be used in the application of a restricted-use pesticide, may relate to the time, place, manner, methods, materials, amounts, and concentrations in connection with the use of the pesticide, may restrict or prohibit use of the pesticides in designated areas during specified periods of time, and may provide specific examples and technical interpretations of subdivision (4) of section 2-2646. The regulations shall encompass all reasonable factors which the department deems necessary to prevent damage or injury by drift or misapplication to (i) plants, including forage plants, or adjacent or nearby property, (ii) wildlife in the adjoining or nearby areas, (iii) fish and other aquatic life in waters in reasonable proximity to the area to be treated, (iv) surface water or ground water, and (v) humans, animals, or beneficial insects. In adopting and promulgating such regulations, the department shall give consideration to pertinent research findings and recommendations of other agencies of the state, the federal government, or other reliable sources. The department may, by regulation, require that notice of a proposed use of a pesticide be given to landowners whose property is adjacent to the property to be treated or in the immediate vicinity thereof if the department finds that such notice is necessary to carry out the purpose of the act;

(g) State-limited-use pesticides for the state or for designated areas in the state;

(h) Establishment of the amount of any fee or fine as directed by the act;

(i) Establishment of the components of any state management plan or pesticide management plan;

(j) Establishment of categories for licensed pesticide applicators in addition to those established in 40 C.F.R. 171, as the regulation existed on January 1, 2013; and

(k) Establishment of a process for the issuance of permits for emergency-use pesticides made available under 7 U.S.C. 136p of the federal act;

(5) To enter any public or private premises at any reasonable time to:

(a) Inspect and sample any equipment authorized or required to be inspected under the Pesticide Act or to inspect the premises on which the equipment is kept or stored;

(b) Inspect or sample any area exposed or reported to be exposed to a pesticide or where a pesticide use has occurred;

(c) Inspect and sample any area where a pesticide is disposed of or stored;

(d) Observe the use and application of and sample any pesticide;

(e) Inspect and copy any records relating to the distribution or use of any pesticide or the issuance of any license, permit, or registration under the act; or

(f) Inspect, examine, or take samples from any application equipment, building, or place owned, controlled, or operated by any person engaging in an activity regulated by the act if, from probable cause, it appears that the application equipment, building, or place contains a pesticide;

(6) To sample, inspect, make analysis of, and test any pesticide found within this state;

(7) To issue and enforce a written or printed order to stop the sale, removal, or use of a pesticide if the Department of Agriculture has reason to believe that the pesticide is in violation of any provision of the act. The department shall present the order to the owner or custodian of the pesticide. The person who receives the order shall not distribute, remove, or use the pesticide until the department determines that the pesticide is in compliance with the act. This subdivision shall not limit the right of the department to proceed as authorized by any other provision of the act;

(8)(a) To sue in the name of the director to enjoin any violation of the act. Venue for such action shall be in the county in which the alleged violation occurred, is occurring, or is threatening to occur; and

(b) To request the county attorney or the Attorney General to bring suit to enjoin a violation or threatened violation of the act;

(9) To impose or levy an administrative fine of not more than five thousand dollars for each violation on any person who has violated any provision, requirement, condition, limitation, or duty imposed by the act or rules and regulations adopted and promulgated pursuant to the act. A violation means each action which violates any separate or distinct provision, requirement, condition, limitation, or duty imposed by the act or rules and regulations adopted and promulgated pursuant to the act;

(10) To cause a violation warning letter to be served upon the alleged violator or violators pursuant to the act;

(11) To take reasonable measures to assess and collect all fees and fines prescribed by the act and the rules or regulations adopted under the act;

(12) To access, inspect, and copy all books, papers, records, bills of lading, invoices, and other information relating to the use, manufacture, repackaging, and distribution of pesticides necessary for the enforcement of the act;

(13) To seize, for use as evidence, without formal warrant if probable cause exists, any pesticide which is in violation of the act or is not approved by the Department of Agriculture or which is found to be used or distributed in the violation of the act or the rules and regulations adopted and promulgated under it;

(14) To declare as a pest any form of plant or animal life, other than humans and other than bacteria, viruses, and other microorganisms on or in living humans or other living animals, which is injurious to health or the environment;

(15) To adopt classifications of restricted-use pesticides as determined by the federal agency under the federal act. In addition to the restricted-use pesticides classified by the administrator, the Department of Agriculture may also determine state-limited-use pesticides for the state or for designated areas within the state as provided in subdivision (3) of this section;

(16) To receive grants-in-aid from any federal entity, and to enter into cooperative agreements with any federal entity, any agency of this state, any subdivision of this state, any agency of another state, any Indian tribe, or any private person for the purpose of obtaining consistency with or assistance in the implementation of the Pesticide Act. The Department of Agriculture may reimburse any such entity from the Pesticide Administrative Cash Fund for the work performed under the cooperative agreement. The department may delegate its administrative responsibilities under the act to cities of the metropolitan and primary classes if it reasonably believes that such cities can perform the responsibilities in a manner consistent with the act and the rules and regulations adopted and promulgated under it;

(17) To prepare and adopt such plans as are necessary to implement any requirements of the federal agency under the federal act;

(18) To request the assistance of the Attorney General or the county attorney in the county in which a violation of the Pesticide Act has occurred with the prosecution or enforcement of any violation of the act;

(19) To enter into a settlement agreement with any person regarding the disposition of any license, permit, registration, or administrative fine;

(20) To issue a cease and desist order pursuant to section 2-2649;

(21) To deny an application or cancel, suspend, or modify the registration of a pesticide pursuant to section 2-2632;

(22) To issue, cancel, suspend, modify, or place on probation any license or permit issued pursuant to the act; and

(23) To make such reports to the federal agency as are required under the federal act.



2-2627 - Pesticide Administrative Cash Fund; created; use; investment.

2-2627. Pesticide Administrative Cash Fund; created; use; investment.

The Pesticide Administrative Cash Fund is hereby created. The fund shall be used by the department to aid in defraying the expenses of administering the act. Any money in the Pesticide Administrative Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-2628 - Registration required; when.

2-2628. Registration required; when.

(1) Except as provided by subsection (2) or (3) of this section, no pesticide shall be distributed in this state or delivered for transportation or transported in intrastate commerce or between points within the state through a point outside the state unless it is registered with the department pursuant to section 2-2629. The manufacturer or other person whose name appears on the label of the pesticide shall register the pesticide.

(2) Registration shall not be required for the transportation of a pesticide from one plant or warehouse to another plant or warehouse operated by the same person if the pesticide is used solely at the second plant or warehouse as a constituent of a pesticide that is registered under such section.

(3) Registration shall not be required if the pesticide is distributed under the provisions of an experimental-use permit issued by the federal agency.



2-2629 - Registration; application; contents; department; powers; confidentiality; agent for service of process.

2-2629. Registration; application; contents; department; powers; confidentiality; agent for service of process.

(1) The application for registration of a pesticide shall include:

(a) The name and address of the applicant and the name and address of the person whose name shall appear on the pesticide label, if not the applicant's;

(b) The name of the pesticide;

(c) Two complete copies of all labeling to accompany the pesticide and a statement of all claims to be made for it, including the directions for use;

(d) The use classification, whether for restricted or general use, as provided by the federal act;

(e) The use classification proposed by the applicant if the pesticide is not required by federal law to be registered under a use classification;

(f) A designation of a resident agent for service of process in actions taken in the administration and enforcement of the Pesticide Act. In lieu of designating a resident agent, the applicant may designate in writing the Secretary of State as the recipient of service of process for the applicant in this state; and

(g) Other information required by the department for determining the eligibility for registration.

(2) Application information may be provided in electronic format acceptable to the department.

(3) The department may require the applicant to submit the complete formula for a pesticide, including active and inert ingredients, as a prerequisite to registration.

(4) The department may require additional information including a full description of the tests conducted and the results of the tests on which claims are based, either before or after approving the registration of a pesticide. The department may request that additional tests or field monitoring be conducted in Nebraska ecosystems, or reasonably similar ecosystems, in order to determine the validity of assumptions used to register pesticides under the federal act.

(5) Information collected under subsection (3) or (4) of this section shall not be public records. The department shall not reveal such information to other than representatives of the department, the Attorney General or other legal representative of the department when relevant in any judicial proceeding, or any other officials of another Nebraska agency, the federal government, or other states who are similarly prohibited from revealing this information.



2-2630 - Label; contents; requirements.

2-2630. Label; contents; requirements.

(1) Each pesticide distributed in this state shall bear a label containing the following information relating to the pesticide:

(a) The name, brand, or trademark under which the pesticide is distributed;

(b) The name and percentage of each active ingredient and the total percentage of inert ingredients;

(c) Directions for use that are necessary for effecting the purpose for which the product is intended and, if complied with, are adequate for the protection of health and the environment;

(d) If the pesticide contains any form of arsenic, the percentage of total water-soluble arsenic, calculated as elementary arsenic;

(e) The name and address of the manufacturer, registrant, or person for whom the pesticide was manufactured;

(f) Numbers or other symbols to identify the lot or batch of the manufacturer of the contents of the package; and

(g) A clear display of appropriate warnings, symbols, and cautionary statements commensurate with the toxicity or use classification of the pesticide.

(2) The labeling of each pesticide distributed in this state shall state the use classification for which the product is registered.

(3) The label bearing the ingredient statement under subdivision (1)(b) of this section shall be on or attached to that part of the immediate container that is presented or displayed under customary conditions of purchase and, if the ingredient statement cannot be clearly read without removing the outer wrapping, on any outer container or wrapper of a retail package.

(4) Any word, statement, or information required by the Pesticide Act to appear on a label or in labeling of a pesticide or device shall be prominently and conspicuously placed so that, if compared with other material on the label or in the labeling, it is likely to be understood by the ordinary individual under customary condition of use.



2-2631 - Registration; expiration; renewal.

2-2631. Registration; expiration; renewal.

Registration of a pesticide shall expire annually on December 31 unless sooner canceled. A person who applies for renewal of registration shall include in the renewal application only information that is different from the information furnished at the time of the most recent registration or renewal. A registration in effect on December 31 for which a renewal application has been filed and renewal fees have been paid shall continue in effect until the department notifies the applicant that the registration has been renewed or denied renewal.



2-2632 - Registration; denial or change in status; grounds; procedure.

2-2632. Registration; denial or change in status; grounds; procedure.

(1) The department may deny an application for registration of a pesticide under the Pesticide Act or may cancel, suspend, or modify such registration if the department finds that:

(a) The composition of the pesticide does not warrant the proposed claims made for it;

(b) The pesticide, its labeling, or other materials required to be submitted do not comply with the requirements of the Pesticide Act; or

(c) The department has reason to believe that any use of a registered pesticide is in violation of a provision of the act or is dangerous or harmful.

(2) The department shall issue written notice of its denial, cancellation, suspension, or modification and shall give such registrant or applicant an opportunity to make necessary corrections or to have a hearing pursuant to the procedure in section 2-2649.02.

(3) After an opportunity at a hearing for presentation of evidence by interested parties, the department may deny, cancel, suspend, or modify the registration of the pesticide if the department finds that:

(a) Use of the pesticide has demonstrated uncontrollable adverse environmental effects;

(b) Use of the pesticide is a detriment to the environment that outweighs the benefits derived from its use;

(c) Even if properly used, the pesticide is detrimental to vegetation except weeds, to domestic animals, or to public health and safety;

(d) A false or misleading statement about the pesticide has been made or implied by the registrant or the registrant's agent, in writing, verbally, or through any form of advertising literature;

(e) The registrant has not complied or the pesticide does not comply with a requirement of the act or the rules and regulations adopted and promulgated under the act;

(f) The composition of the pesticide does not warrant the proposed claims made for it; or

(g) The pesticide, its labeling, or other materials required to be submitted do not comply with the requirements of the act.



2-2633 - Registration for special local need; procedure.

2-2633. Registration for special local need; procedure.

(1) The department may register a pesticide for additional uses and methods of application not covered by federal regulation but not inconsistent with federal law for the purpose of meeting a special local need.

(2) Before approving a registration under this section, the department shall determine that the applicant meets the other requirements of the Pesticide Act and that a special local need exists.

(3) The department shall notify the federal agency of the issuance of any special local need registration. If the federal agency disapproves of any special local need registration within ninety days after issuance, such registration shall not be effective longer than such time.



2-2634 - Registration and renewal fees; late registration fee.

2-2634. Registration and renewal fees; late registration fee.

(1) As a condition to registration or renewal of registration as required by sections 2-2628 to 2-2633, an applicant shall pay to the department a fee of one hundred sixty dollars for each pesticide to be registered, except that the fee may be increased or decreased by rules and regulations adopted and promulgated pursuant to the Pesticide Act. In no event shall such fee exceed two hundred ten dollars for each pesticide to be registered.

(2) All fees collected under subsection (1) of this section shall be remitted to the State Treasurer for credit as follows:

(a) Thirty dollars of such fee to the Noxious Weed Cash Fund as provided in section 2-958;

(b) Sixty dollars of such fee to the Buffer Strip Incentive Fund as provided in section 2-5106;

(c) Fifty-five dollars of such fee to the Natural Resources Water Quality Fund; and

(d) The remainder of such fee to the Pesticide Administrative Cash Fund.

(3) If a person fails to apply for renewal of registration before January 1 of any year, such person, as a condition to renewal, shall pay a late registration fee equal to twenty-five percent of the fee due and owing per month, not to exceed one hundred percent, for each product to be renewed in addition to the renewal fee. The purpose of the late registration fee is to cover the administrative costs associated with collecting fees, and all money collected as a late registration fee shall be remitted to the State Treasurer for credit to the Pesticide Administrative Cash Fund.



2-2635 - Pesticide dealer license; when required; application; fee; expiration; display; department; powers; disciplinary actions; restricted-use pesticides; records required; registered agent for service of process.

2-2635. Pesticide dealer license; when required; application; fee; expiration; display; department; powers; disciplinary actions; restricted-use pesticides; records required; registered agent for service of process.

(1) Except as provided in subsection (2) of this section, a person shall not distribute at wholesale or retail or possess pesticides with an intent to distribute them without a pesticide dealer license for each distribution location. Any manufacturer, registrant, or distributor who has no pesticide dealer outlet licensed within this state and who distributes such pesticides directly into this state shall obtain a pesticide dealer license for his, her, or its principal out-of-state location or outlet.

(2) The requirements of subsection (1) of this section shall not apply to:

(a) A commercial applicator or noncommercial applicator licensed under sections 2-2636 to 2-2642 who uses restricted-use pesticides only as an integral part of a pesticide application service and does not distribute any unapplied pesticide;

(b) A federal, state, county, or municipal agency using restricted-use pesticides only for its own program; or

(c) Persons who sell only pesticide products in containers holding fifty pounds or less by weight or one gallon or less by volume and do not sell any restricted-use pesticides or bulk pesticides.

(3) A pesticide dealer may distribute restricted-use pesticides only to:

(a) A licensed pesticide dealer;

(b) A licensed certified applicator issued a license with the appropriate category for using the restricted-use pesticide being distributed;

(c) An applicator issued a license by another state with the appropriate category for using the restricted-use pesticide being distributed;

(d) A noncertified applicator authorized by the Pesticide Act to apply restricted-use pesticides if the licensed certified applicator supervising the noncertified applicator is issued a license with the appropriate category for using the restricted-use pesticide being distributed; or

(e) Any other person if the pesticide dealer maintains records set out in rules and regulations adopted and promulgated pursuant to the act requiring the person to verify in writing that:

(i) The restricted-use pesticide will be delivered to an applicator described in subdivision (3)(b), (c), or (d) of this section; and

(ii) The applicator receiving the restricted-use pesticide acknowledges and agrees to the distribution.

(4) A pesticide dealer license shall expire on December 31 of each year, unless it is suspended or revoked before that date. Such license shall not be transferable to another person or location and shall be prominently displayed to the public in the pesticide dealer's place of business.

(5) If the pesticide dealer has had a license suspended or revoked, or has otherwise had a history of violations of the Pesticide Act, the department may require an additional demonstration of dealer qualifications prior to issuance or renewal of a license to such person.

(6) Application for an initial pesticide dealer license shall be submitted to the department prior to commencing business as a pesticide dealer. Application for renewal of a pesticide dealer license shall be submitted to the department by January 1 of each year. All applications shall be accompanied by an annual license fee of twenty-five dollars. The fee may be increased by the director by rules and regulations adopted and promulgated pursuant to the act. The fee shall not exceed one hundred dollars per license. Application shall be on a form prescribed by the department and shall include the full name of the person applying for such license. If such applicant is a partnership, limited liability company, association, corporation, or organized group of persons, the full name of each member of the firm, partnership, or limited liability company or of the principal officers of the association or corporation shall be given on the application. Such application shall further state the address of each outlet to be licensed, the principal business address of the applicant, the name of the person domiciled in this state authorized to receive and accept service of summons of legal notices of all kinds for the applicant, and any other necessary information prescribed by the department.

An applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the act. In lieu of designating a resident agent, the applicant may designate the Secretary of State as the recipient of service of process for the applicant in this state.

If an application for renewal of a pesticide dealer license is not filed before January 1 of the year for which the license is to be issued, an additional fee equal to twenty-five percent of the fee due and owing per month, not to exceed one hundred percent, shall be paid by the applicant before the license may be issued. The purpose of the additional fee is to cover the administrative costs associated with collecting fees.

An application for a duplicate pesticide dealer's license shall be accompanied by a nonrefundable application fee of ten dollars.

All fees collected pursuant to this subsection shall be remitted to the State Treasurer for credit to the Pesticide Administrative Cash Fund.

(7) Each licensed pesticide dealer shall be responsible for the acts of each person employed by him or her in the solicitation and distribution of pesticides and all claims and recommendations for use of pesticides. The dealer's license shall be subject to denial, suspension, modification, or revocation after a hearing for any violation of the act, whether committed by the dealer or by the dealer's officer, agent, or employee.

(8) The department shall require each pesticide dealer to maintain records of the dealer's purchases and distribution of all restricted-use pesticides and may require such records to be kept separate from other business records. The department may prescribe by rules and regulations the information to be included in the records. The dealer shall keep such records for a period of three years and shall provide the department access to examine such records and a copy of any record on request.



2-2636 - Pesticide applicators; restrictions; department; duties; reciprocity.

2-2636. Pesticide applicators; restrictions; department; duties; reciprocity.

(1) The department shall license pesticide applicators involved in the categories established in 40 C.F.R. 171, as the regulation existed on January 1, 2013, and any other categories established pursuant to rules and regulations necessary to meet the requirements of the state. The department may issue a reciprocal license to a pesticide applicator licensed or certified in another state or by a federal agency. Residents of the State of Nebraska are not eligible for reciprocal certification. The department may waive part or all of any license certification examination requirements for a reciprocal license if the other state or federal agency that licensed or certified the pesticide applicator has substantially the same certification examination standards and procedural requirements as required under the Pesticide Act.

(2) A person shall not use a restricted-use pesticide unless the person is:

(a) Licensed as a commercial or noncommercial applicator and authorized by the license to use the restricted-use pesticide in the category covering the proposed pesticide use;

(b) Licensed as a private applicator; or

(c) At least sixteen years of age and working under the direct supervision of a licensed certified applicator pursuant to subsection (5) of section 2-2642.

(3) A person shall not use lawn care or structural pest control pesticides on the property of another person for hire or compensation unless the person is:

(a) Licensed as a commercial applicator; or

(b) At least sixteen years of age and working under the direct supervision of a licensed certified applicator pursuant to subsection (5) of section 2-2642.

(4) An employee or other person acting on behalf of any political subdivision of the state shall not use pesticides for outdoor vector control unless the applicator is:

(a) Licensed as a commercial applicator or a noncommercial applicator; or

(b) At least sixteen years of age and working under the direct supervision of a licensed certified applicator pursuant to subsection (5) of section 2-2642.

(5) In order to receive a commercial, noncommercial, or private applicator license, a person shall be at least sixteen years of age.



2-2637 - Commercial and noncommercial licenses; classification; testing; Cooperative Extension Service; conduct training sessions.

2-2637. Commercial and noncommercial licenses; classification; testing; Cooperative Extension Service; conduct training sessions.

(1) The department may classify commercial and noncommercial licenses under subcategories within categories according to the subject, method, or place of pesticide application.

(2) The director shall establish separate testing requirements for certification and licensing in each category for which the department is responsible and may establish separate testing requirements for licensing in subcategories within a category. All written examinations for certification shall be the property of the department. Any person taking such an examination shall return the examination to the director's authorized agent prior to leaving the examination site.

(3) The Cooperative Extension Service of the University of Nebraska, through its county extension educators and specialists in the State of Nebraska, shall conduct training sessions on the use of restricted-use pesticides for private, commercial, and noncommercial applicators. The programs shall be directed toward thorough comprehension and knowledge on the safe use of restricted-use pesticides. The Cooperative Extension Service shall schedule regular and frequent training sessions and shall issue recommendations to the director of satisfactory training for private, commercial, and noncommercial applicators completing the training.



2-2638 - Commercial applicator license; when required; application; denial, when; fee; resident agent for service of process.

2-2638. Commercial applicator license; when required; application; denial, when; fee; resident agent for service of process.

(1) An individual who uses restricted-use pesticides on the property of another person in the State of Nebraska for hire or compensation shall meet all certification requirements of the Pesticide Act and shall be a commercial applicator license holder of a license issued for the categories and subcategories in which the pesticide use is to be made.

(2) Any person who uses lawn care or structural pest control pesticides on the property of another person in the State of Nebraska for hire or compensation shall be a commercial applicator license holder, regardless of whether such person uses any restricted-use pesticide.

(3) Application for an original or renewal commercial applicator license shall be made to the department on forms prescribed by the department. The application shall include information as required by the director and be accompanied by a license fee of ninety dollars. If the applicant is an individual, the application shall include the applicant's date of birth. The fee may be increased by the director by rules and regulations adopted and promulgated pursuant to the act. The fee shall not exceed one hundred fifty dollars per license. All fees collected shall be remitted to the State Treasurer for credit to the Natural Resources Water Quality Fund.

(4) The department may deny a commercial applicator license if it has determined that:

(a) The applicant has had a license as a licensed certified applicator issued by this state or another state revoked within the last two years;

(b) The applicant has been unable to satisfactorily fulfill certification or licensing requirements;

(c) The applicant for any other reason cannot be expected to be able to fulfill the provisions of the Pesticide Act applicable to the category for which application is made; or

(d) An applicant for an original commercial applicator license has not passed an examination under sections 2-2637 and 2-2640.

(5) An individual to whom a commercial applicator license is issued shall be a licensed certified applicator authorized to use restricted-use pesticides in the categories and subcategories in which the individual is licensed.

(6) As a condition to issuance of a commercial applicator license, an applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the act. In lieu of designating a resident agent, the applicant may designate in writing the Secretary of State as the recipient of service of process for the applicant in this state.



2-2639 - Noncommercial applicator license; application; denial, when; resident agent for service of process.

2-2639. Noncommercial applicator license; application; denial, when; resident agent for service of process.

(1) A noncommercial applicator shall meet all certification requirements of the Pesticide Act and shall be a noncommercial applicator license holder of a license issued for the categories and subcategories in which the pesticide use is to be made.

(2) Application for an original or renewal noncommercial applicator license shall be made to the department on forms prescribed by the department. If the applicant is an individual, the application shall include the applicant's date of birth. The department shall not charge a noncommercial applicant a license fee.

(3) The director shall not issue an original noncommercial applicator license before the applicant has passed an examination under sections 2-2637 and 2-2640.

(4) A person to whom a noncommercial applicator license is issued shall be a licensed certified applicator authorized to use restricted-use pesticides in the categories and subcategories in which the individual is licensed.

(5) As a condition to issuance of a noncommercial applicator license, an applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the Pesticide Act. In lieu of designating a resident agent the applicant may designate the Secretary of State as the recipient of service of process for the applicant in this state.



2-2640 - Commercial and noncommercial applicator licenses; examination required.

2-2640. Commercial and noncommercial applicator licenses; examination required.

Each person applying for a license as a commercial or noncommercial applicator shall meet the certification requirement of passing an examination demonstrating that the person:

(1) Is properly qualified to perform functions associated with pesticide use to a degree directly related to the nature of the activity and the associated responsibility; and

(2) Has knowledge of the use and effects of restricted-use pesticides in the categories and subcategories in which the person is to be licensed.



2-2641 - Private applicator; qualifications; application for license; requirements; fee.

2-2641. Private applicator; qualifications; application for license; requirements; fee.

(1) A person shall be deemed to be a private applicator if the person uses a restricted-use pesticide in the State of Nebraska for the purpose of producing an agricultural commodity:

(a) On property owned or rented by the person or person's employer or under the person's general control; or

(b) On the property of another person if applied without compensation other than the trading of personal services between producers of agricultural commodities.

(2) An employee shall qualify as a private applicator under subdivision (1)(a) of this section only if he or she provides labor for the pesticide use but does not provide the necessary equipment or pesticides.

(3) Every person applying for a license as a private applicator shall meet the certification requirement of (a) undertaking a training session approved by the department or (b) passing an examination showing that the person is properly qualified to perform functions associated with pesticide use to a degree directly related to the nature of the activity and the associated responsibility. The examination shall be approved by the department and monitored by the department or its authorized agent. If the applicant is an individual, the application shall include the applicant's date of birth.

(4) Application for an original or renewal private applicator license shall be made to the department and accompanied by a license fee of twenty-five dollars. All fees collected shall be remitted to the State Treasurer for credit to the Natural Resources Water Quality Fund.



2-2642 - Commercial, noncommercial, and private applicator licenses; expiration; renewal; procedure; noncertified applicator; restrictions.

2-2642. Commercial, noncommercial, and private applicator licenses; expiration; renewal; procedure; noncertified applicator; restrictions.

(1) Each commercial, noncommercial, and private applicator license shall expire on April 15 following the third year in which it was issued.

(2) Except as provided by subsection (3) of this section, a person having a valid commercial or noncommercial applicator license may renew the license for another three-year period by:

(a) Paying to the department an amount equal to the license fee required by section 2-2638 for commercial applicator licenses or section 2-2639 for noncommercial applicator licenses, if any; and

(b)(i) Undertaking the training approved by the department; or

(ii) Submitting to retesting prior to renewal of the license.

(3) Any person who allows his or her commercial or noncommercial applicator license to expire shall be required to submit to testing prior to the renewal of the license.

(4) The application for renewal of a private applicator license shall be the same as the application for an initial license.

(5) Notwithstanding sections 2-2636 to 2-2642, any individual required to be a licensed certified applicator may use pesticides as a noncertified applicator for only one consecutive sixty-day period of time if:

(a) The individual or his or her employer applies to the department for a license as a licensed certified applicator within ten days of making the first pesticide use. Such license application shall include the name and license number of the licensed certified applicator who is supervising the noncertified applicator;

(b) All pesticide uses made by an individual as a noncertified applicator are made under the direct supervision of a licensed certified applicator; and

(c) The licensed certified applicator provides such training and supervision as is necessary to:

(i) Determine the level of experience and knowledge of the noncertified applicator in the use of a pesticide;

(ii) Provide verifiable, detailed guidance on how to conduct each individual pesticide use performed under his or her direct supervision;

(iii) Accompany the noncertified applicator to at least one site which would be typical of each type of pesticide use that the noncertified applicator performs;

(iv) Be accessible by voice or electronic means to provide further instructions at all times during the noncertified applicator's use of the pesticide; and

(v) Be able to be physically on the site, should the need arise, where the pesticide use or storage is taking place within a reasonable period of time as established by the director by rules and regulations. Both the licensed certified applicator and noncertified applicator shall be responsible for the acts of the noncertified applicator and each shall be subject to all fines, license actions, and other enforcement actions prescribed by the Pesticide Act for violations under the act. The department may deny or suspend the use of pesticides by a noncertified applicator if it has reasonable cause to believe that such person may not become eligible to become a licensed certified applicator or uses any pesticide in violation of the act.



2-2643 - Records; requirements.

2-2643. Records; requirements.

(1) The department shall require each licensed certified applicator to maintain records of the use of all restricted-use pesticides. The department may by rules and regulations prescribe the information to be included in the records.

(2) The department may require a license holder to keep records of the licensee's use of general-use pesticides. The department may by rules and regulations prescribe the information to be included in the records.

(3) The license holder shall keep records required under this section for a period of three years from the date of the pesticide use.

(4) The license holder shall provide the department access to such records and a copy of any requested record pertaining to the use of pesticides.



2-2643.01 - License holder; prohibited acts.

2-2643.01. License holder; prohibited acts.

A license holder shall not:

(1) Make a pesticide recommendation or use a pesticide in a manner inconsistent with the pesticide's labeling or with the restrictions on the use of the pesticide imposed by the state, the federal agency, or the federal act;

(2) Operate in a faulty, careless, or negligent manner;

(3) Refuse or neglect to keep and maintain the records required by the Pesticide Act or to make reports as required;

(4) Make false or fraudulent records, invoices, or reports;

(5) Use fraud or misrepresentation in making an application for a license or renewal of a license; or

(6) Aid or abet a license holder or an unlicensed person to evade the Pesticide Act, conspire with a license holder or an unlicensed person to evade the act, or allow the license holder's license to be used by another person.



2-2643.02 - License holder; duties.

2-2643.02. License holder; duties.

A license holder shall comply with the Pesticide Act, the rules and regulations adopted and promulgated pursuant to the act, and any order of the director issued pursuant to the act. A license holder shall not interfere with the department in the performance of its duties.



2-2643.03 - License holder; disciplinary actions; procedure.

2-2643.03. License holder; disciplinary actions; procedure.

(1) A license holder may be put on probation requiring such person to comply with the conditions set out in an order of probation issued by the director or be ordered to cease and desist from failing to comply or be ordered to pay an administrative fine pursuant to subdivision (9) of section 2-2626 after: (a) The director determines the license holder has not complied with section 2-2643.02; (b) the license holder is given written notice to comply and written notice of the right to a hearing to show cause why an order should not be issued; and (c) the director finds that issuing an order is appropriate based on the hearing record or on the available information if the hearing is waived by the license holder.

(2) A license issued under the Pesticide Act may be modified or suspended until the license holder complies with the conditions set out in an order issued by the director or for a specific period of time after: (a) The director determines the license holder has not complied with section 2-2643.02; (b) the license holder is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be modified or suspended; and (c) the director finds that issuing an order modifying or suspending the license is appropriate based on the hearing record or on the available information if the hearing is waived by the license holder.

(3) A license may be immediately suspended prior to hearing if: (a) The director determines an immediate danger to the public health, safety, or welfare exists; and (b) the license holder receives the written notice to comply and written notice of the right to a hearing to show cause why the suspension should not be sustained. If a license is suspended under this subsection, the license holder may request a date and time for hearing. The director shall accommodate the requested date and time, if possible. In any event, if the license holder requests that the hearing be held within two business days, the director shall set the date and time for the hearing within two business days of the request. If a license holder does not request a hearing date within fifteen days after the suspension, the director shall establish a hearing date and shall notify the license holder of the date and time of such hearing.

(4) A license may be revoked after: (a) The director determines the license holder has committed serious, repeated, or multiple violations of any of the requirements of section 2-2643.02; (b) the license holder is given written notice to comply and written notice of the right to a hearing to show cause why the license should not be revoked; and (c) the director finds that issuing an order revoking the license is appropriate based on the hearing record or on the available information if the hearing is waived by the license holder.

(5) Any license holder who has a license which has been suspended shall cease operating as a license holder until the license is reinstated. Any license holder who has a license which has been revoked shall cease operating as a license holder until a new license is issued.

(6) The director may terminate any proceedings to suspend or revoke a license or to subject a license holder to an order of the director at any time if the reasons for such proceedings no longer exist. A license which has been suspended may be reinstated, a person with a revoked license may be issued a new license, or a license holder may no longer be subject to an order of the director if the director determines the conditions which prompted the suspension, revocation, or probation no longer exist.

(7) Proceedings for license modification, suspension, revocation, or probation shall not preclude the department from pursuing other administrative, civil, or criminal actions.



2-2644 - Repealed. Laws 2002, LB 436, § 29.

2-2644. Repealed. Laws 2002, LB 436, § 29.



2-2645 - Violation of act; claim of damages; inspection; failure to file report or cooperate with department; effect.

2-2645. Violation of act; claim of damages; inspection; failure to file report or cooperate with department; effect.

(1) A person claiming damages from a pesticide use may file with the department a written report claiming that the person has been damaged. The report shall be filed as soon as possible following the day of the alleged occurrence.

(2) Except as otherwise provided in the Pesticide Act, upon receipt of a report if the department has reasonable cause to believe that a violation of the act has occurred, it shall investigate such report to determine if any violation has occurred and if any further enforcement action shall be taken under the act. The department is not required to investigate any complaint that the department determines is made more than ninety days after the person complaining knew of the damages, is outside the scope of the Pesticide Act, or is frivolous or minor. If a complaint is investigated, the department shall notify the licensee, owner, or lessee of the property on which the alleged act occurred and any other person who may be charged with responsibility for the damages claimed. The department shall furnish copies of the report to such licensee, owner, lessee, or other person upon written request.

(3) The department shall inspect damages whenever possible and shall report its findings to the person claiming damage and to the person alleged to have caused the damage. The claimant shall permit the department and the licensee to observe, within reasonable hours, the property alleged to have been damaged.

(4) Failure to file a report shall not bar maintenance of a civil or criminal action. If a person fails to file a report or cooperate with the department and is the only person claiming injury from the particular use of a pesticide, the department may, if in the public interest, refuse to take action or hold a hearing for the denial, suspension, or revocation of a license issued under the act to the person alleged to have caused the damage.



2-2646 - Prohibited acts.

2-2646. Prohibited acts.

It shall be unlawful for any person:

(1) To distribute within the state or deliver for transportation or transport in intrastate commerce or between points within this state through a point outside this state, any of the following:

(a) A pesticide that has not been registered or whose registration has been canceled or suspended under the Pesticide Act;

(b) A pesticide that has a claim, a direction for its use, or labeling that differs from the representations made in connection with its registration;

(c) A pesticide that is not in the registrant's or manufacturer's unbroken immediate container and that is not labeled with the information and in the manner required by the act and any regulations adopted under the act;

(d) A pesticide that is adulterated;

(e) A pesticide or device that is misbranded;

(f) A pesticide in a container that is unsafe due to damage;

(g) A pesticide which differs from its composition as registered; or

(h) A pesticide that has not been colored or discolored as required by the Pesticide Act or the federal act;

(2) To detach, alter, deface, or destroy, wholly or in part, any label or labeling provided for by the Pesticide Act or a rule or regulation adopted under the act;

(3) To add any substance to or take any substance from a pesticide in a manner that may defeat the purpose of the act or any rule or regulation adopted and promulgated under the act;

(4) To use or cause to be used a pesticide contrary to the act, to the labeling of the pesticide, or to a rule or regulation of the department limiting the use of the pesticide, except that it shall not be unlawful to:

(a) Use a pesticide at any dosage, concentration, or frequency less than that specified or recommended on the labeling if the labeling does not specifically prohibit deviation from the specified or recommended dosage, concentration, or frequency or, if the pesticide is a termiticide, it is not used at a rate below the minimum concentration specified or recommended on the label for preconstruction treatments;

(b) Use a pesticide against any target pest not specified on the labeling if the use is for the crop, animal, or site specified or recommended on the labeling and the labeling does not specifically state that the pesticide may be used only for the pests specified or recommended on the labeling;

(c) Employ any method of use not prohibited by the labeling if (i) the labeling does not specifically state that the product may be used only by the methods specified or recommended on the labeling, (ii) the method of use is consistent with the method specified on labeling, and (iii) the method of use does not more than minimally increase the exposure of the pesticide to humans or the environment;

(d) Mix a pesticide or pesticides with a fertilizer when such mixture is not prohibited by the labeling if such mixing is consistent with the method of application specified or recommended on the labeling and does not more than minimally increase the exposure of the pesticide to humans or the environment;

(e) Use a pesticide in conformance with 7 U.S.C. 136c, 136p, or 136v of the federal act or section 2-2626; or

(f) Use a pesticide in a manner that the director determines to be consistent with the purposes of the Pesticide Act;

(5) To use a pesticide at any dosage, concentration, or frequency greater than specified or recommended on the labeling unless the labeling allows the greater dosage, concentration, or frequency;

(6) To handle, transport, store, display, or distribute a pesticide in a manner that violates any provision of the Pesticide Act or a rule or regulation adopted and promulgated under the act;

(7) To use, cause to be used, dispose, discard, or store a pesticide or pesticide container in a manner that the person knows or should know is:

(a) Likely to adversely affect or cause injury to humans, the environment, vegetation, crops, livestock, wildlife, or pollinating insects;

(b) Likely to pollute a water supply or waterway; or

(c) A violation of the Environmental Protection Act or a rule or regulation adopted and promulgated pursuant to the act;

(8) To use for the person's advantage or reveal, other than to a properly designated state or federal official or employee, to a physician, or in an emergency to a pharmacist or other qualified person for the preparation of an antidote, any information relating to pesticide formulas, trade secrets, or commercial or financial information acquired under the Pesticide Act and marked as privileged or confidential by the registrant;

(9) To commit an act for which a licensed certified applicator's license may be suspended, modified, revoked, or placed on probation under the Pesticide Act whether or not the person committing the act is a licensed certified applicator;

(10) To knowingly or intentionally use, cause to be used, handle, store, or dispose of a pesticide in a manner that causes bodily injury to or the death of a human or that pollutes ground water, surface water, or a water supply;

(11) To fail to obtain a license or to pay all fees and fines as prescribed by an order of the director, the act, and the rules and regulations adopted and promulgated pursuant to the act;

(12) To fail to keep or refuse to make available for examination and copying by the department all books, papers, records, and other information necessary for the enforcement of the act;

(13) To hinder, obstruct, or refuse to assist the director in the performance of his or her duties;

(14) To violate any state management plan or pesticide management plan developed or approved by the department;

(15) To distribute or advertise any restricted-use pesticide for some other purpose other than in accordance with the Pesticide Act and the federal act;

(16) To use any pesticide which is under an experimental-use or emergency-use permit which is contrary to the provisions of such permit;

(17) To fail to follow any order of the department;

(18) Except as authorized by law, to knowingly or intentionally use, cause to be used, handle, store, or dispose of a pesticide on property without the permission of the owner or lawful tenant. Applications for outdoor vector control authorized by a federal or state agency or political subdivision shall not be in violation of this subdivision when the application is made from public access property and cannot practically be confined to public property;

(19) To knowingly falsify all or part of any application for registration or licensing or any other records required to be maintained pursuant to the Pesticide Act;

(20) To alter or falsify all or part of a license issued by the department; and

(21) To violate any other provision of the act.



2-2646.01 - Pesticide business; owner or operator; liability.

2-2646.01. Pesticide business; owner or operator; liability.

Any person who owns or operates a business that uses pesticides on the property of another person for hire or compensation shall be responsible for the acts or omissions of anyone using a pesticide for such business. Such person shall be subject to the same fines, license actions, and other enforcement actions prescribed by the Pesticide Act for violations under the act as the applicator.



2-2647 - Violations; penalties; Attorney General or county attorney; duties.

2-2647. Violations; penalties; Attorney General or county attorney; duties.

(1) Any person who commits an unlawful act under the Pesticide Act, any rules and regulations adopted and promulgated under the act, or any final order of the department shall (a) be guilty of a Class III misdemeanor and, upon a subsequent conviction thereof, be guilty of a Class I misdemeanor and (b) be subject to a restraining order, a temporary or permanent injunction, or a mandatory injunction if such person has violated, is violating, or is threatening to violate the act, the rules and regulations adopted and promulgated pursuant to the act, or any final order of the department. The district court of the county where the violation has occurred, is occurring, or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.

(2) It shall be the duty of the Attorney General or the county attorney of the county in which the violation of the act has occurred, is occurring, or is about to occur, when notified by the director of such violation or threatened violation, to pursue appropriate proceedings without delay pursuant to this section.

(3) Nothing in this section shall be construed to require the director to report all acts for prosecution if in the opinion of the director the public interest will best be served through other administrative or civil procedures.



2-2648 - Violations; civil fine; jurisdiction; Attorney General or county attorney; duties.

2-2648. Violations; civil fine; jurisdiction; Attorney General or county attorney; duties.

(1) Any person who violates any provision of the Pesticide Act, the rules and regulations adopted and promulgated under the act, or any final order of the department may be subject to a civil fine of not more than fifteen thousand dollars for each offense, and in the case of a continuing violation, each day of violation shall constitute a separate offense. The district court of the county where the violation has occurred, is occurring, or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.

(2) It shall be the duty of the Attorney General or the county attorney of the county in which the violation of the act has occurred, is occurring, or is about to occur, when notified by the director of such violation or threatened violation, to pursue appropriate proceedings without delay pursuant to this section.



2-2649 - Violations; hearing; order.

2-2649. Violations; hearing; order.

Whenever the director has reason to believe that any person has violated any provision of the Pesticide Act, any rule or regulation adopted and promulgated pursuant to the act, or any order of the department, the director may issue a notice of hearing as provided for in section 2-2649.02 requiring the person to appear before the director (1) to show cause why an order should not be entered requiring such person to cease and desist from the violation charged. If after a hearing the director finds such person to be in violation of the act or the rules and regulations, he or she shall enter an order requiring the person to cease and desist from the specific act, practice, or omission, (2) to determine whether an administrative fine should be imposed or levied against the person pursuant to subdivision (9) of section 2-2626, or (3) to determine whether the license of such person should be denied. Proceedings initiated pursuant to this section shall not preclude the department from pursuing other administrative, civil, or criminal actions.



2-2649.01 - Violation warning letter; contents.

2-2649.01. Violation warning letter; contents.

Whenever the director has reason to believe that a violation of any provision of the Pesticide Act, any rule or regulation adopted and promulgated pursuant to the act, or any order of the director has occurred, the director may issue a violation warning letter. A violation warning letter shall specify all provisions of the act, rules and regulations, or order alleged to have been violated and the acts or omissions with which the person named in the violation warning letter is charged. A violation warning letter shall become final unless the person named in the violation warning letter, within twenty days after receiving the violation warning letter, requests a hearing before the director. Whenever a hearing is requested pursuant to this section, the director shall issue a notice of hearing as provided for in section 2-2649.02.



2-2649.02 - Notice; requirements; hearings; procedure; request for new hearing.

2-2649.02. Notice; requirements; hearings; procedure; request for new hearing.

Under the Pesticide Act:

(1) Any notice or order shall be personally served on the license holder, the person named in the notice, or a person authorized by the license holder to receive notices and orders of the department or shall be sent by registered or certified mail, return receipt requested, to the last-known address of the license holder, the person named in the notice, or the person authorized to receive such notices and orders. A copy of the notice and the order shall be filed in the records of the department;

(2) A notice to comply under the act shall set forth the acts or omissions with which the license holder or person named in the notice is charged;

(3) A notice of the right of the license holder or person named in the notice to a hearing shall set forth the time and place of the hearing except as provided in subsection (3) of section 2-2643.03. A notice of such right to a hearing shall include notice that the right to a hearing may be waived pursuant to subsection (5) of this section. A notice of the right to a hearing shall include notice of the potential actions that may be taken against the license holder or person named in the notice;

(4) The hearings shall be conducted by the director at the time and place he or she designates. The director shall make a final finding based upon the complete hearing record and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-2643.03, the director shall sustain, modify, or rescind the order. All hearings shall be in accordance with the Administrative Procedure Act;

(5) A license holder or person named in the notice shall be deemed to waive the right to a hearing if such license holder or person does not come to the hearing at the time and place set forth in the notice described in subsection (3) of this section without requesting the director at least two days before the designated time to change the time and place for the hearing, except that before an order of the director becomes final, the director may designate a different time and place for the hearing if the license holder or person named in the notice shows the director that he or she had a justifiable reason for not coming to the hearing and not timely requesting a change in the time and place for such hearing. If the license holder or person named in the notice waives the right to a hearing, the director shall make a final finding based upon the available information and issue an order. If the director has suspended a license pursuant to subsection (3) of section 2-2643.03, the director shall sustain, modify, or rescind the order; and

(6) Any person aggrieved by the finding of the director has ten days after the entry of the director's order to request a new hearing if such person can show that a mistake of fact has been made which affected the director's determination. An order of the director becomes final upon the expiration of ten days after the entry of the order if no request for a new hearing is made.



2-2650 - Violations; severity of penalty; considerations.

2-2650. Violations; severity of penalty; considerations.

Whenever a violation of the Pesticide Act has occurred, the following shall be considered when determining the severity or amount of any administrative or civil fine, the issuance of a cease and desist order, or the disposition of any license:

(1) The culpability and good faith of and any past violations by such person;

(2) The seriousness of the violation, including the amount of any actual or potential risk to human health or environment; and

(3) The extent to which the person derived financial gain as a result of permitting or committing the violation, including a determination of the size of the company itself and the impact on it.



2-2651 - Fines; distribution and collection.

2-2651. Fines; distribution and collection.

(1) All money collected as a civil or an administrative fine shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.

(2) Any civil or administrative fine which remains unpaid for more than sixty days shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper forum of action in the name of the State of Nebraska in the district court of the county in which the violator resides or owns property.



2-2652 - Final judgments; failure to satisfy; effect.

2-2652. Final judgments; failure to satisfy; effect.

(1) A pesticide dealer or a commercial, noncommercial, or private applicator or an applicant for any such license shall not allow a final judgment against the applicant or licensee for damages arising from a violation of a provision of the Pesticide Act to remain unsatisfied for a period of more than thirty days.

(2) Failure to satisfy within thirty days a final judgment resulting from any activity regulated under the act shall result in automatic suspension or denial of the applicable license.



2-2653 - Duties and responsibilities of department; subject to appropriation.

2-2653. Duties and responsibilities of department; subject to appropriation.

Notwithstanding any other provision of the Pesticide Act, the duties and responsibilities of the department under the act shall be subject to adequate federal, cash, and general funding appropriation being made by the Legislature. If adequate funds are not made available under the act, the department shall submit a revised state pesticide plan to the federal agency outlining the current program.



2-2654 - Department order; appeal.

2-2654. Department order; appeal.

Any person aggrieved by any order of the department may appeal such order to the district court. Such appeal shall be in accordance with the Administrative Procedure Act.



2-2655 - Nebraska aerial pesticide business license; when required; liability; exempt operations.

2-2655. Nebraska aerial pesticide business license; when required; liability; exempt operations.

(1) A person shall not apply pesticides by use of an aircraft or cause or arrange aerial pesticide spraying operations to occur on the property of another unless such person holds a Nebraska aerial pesticide business license for the principal departure location of the aircraft to be used. Any person applying pesticides without a principal departure location licensed in this state and who applies pesticides by use of an aircraft within this state may obtain a Nebraska aerial pesticide business license for the principal out-of-state departure location. An individual licensed as a commercial applicator shall apply pesticides by use of an aircraft only under the direct supervision of a person holding a Nebraska aerial pesticide business license. Such supervising license holder is jointly liable with the commercial applicator for any damages caused by the commercial applicator. An individual who is licensed as a commercial applicator with an aerial pest control category may perform aerial operations without the supervision by a person holding a Nebraska aerial pesticide business license if the commercial aerial applicator acquires a Nebraska aerial pesticide business license. For purposes of sections 2-2655 to 2-2659, unless utilizing a licensed aerial pesticide business to perform the application of pesticides by use of an aircraft, a person causing or arranging aerial pesticide spraying operations shall include a person performing billing and collection of payment for aerial spraying services performed, employing or contracting with pilots to perform aerial applications, assigning aerial spraying work orders to pilots, or paying compensation to pilots for aerial spraying services performed whether or not such person is licensed as a commercial applicator.

(2) Sections 2-2655 to 2-2659 shall not apply to aerial spraying operations conducted by federal, state, or local government with public aircraft.



2-2656 - Nebraska aerial pesticide business license; application; form; contents; fee; resident agent.

2-2656. Nebraska aerial pesticide business license; application; form; contents; fee; resident agent.

(1) An application for an initial or renewal Nebraska aerial pesticide business license shall be submitted to the department prior to the commencement of aerial spraying operations, and an application for renewal of a Nebraska aerial pesticide business license shall be submitted to the department before commencement of application of pesticides. The application shall be accompanied by an annual license fee of one hundred dollars. The license fee may be increased by the director after a public hearing is held outlining the reason for any proposed change in the fee, except that the fee shall not exceed one hundred fifty dollars. All fees collected pursuant to this section shall be remitted to the State Treasurer for credit to the Pesticide Administrative Cash Fund. The application shall be on a form prescribed by the department and shall include the following:

(a) The full name and permanent mailing address of the person applying for such license. If such applicant is an individual, the application shall include the applicant's personal mailing address. If such applicant is not an individual, the full name of each partner or member or the full name of the principal officers shall be given on the application;

(b) The location of the applicant's principal departure location and any additional departure locations utilized for aerial spraying operations to be conducted within Nebraska identified by one of the following: Global Positioning System coordinates, legal description, local address of the site, or airport identifier;

(c) A copy of the applicant's agricultural aircraft operator certificate issued pursuant to 14 C.F.R. part 137 or evidence the applicant holds such a certificate issued by the Federal Aviation Administration;

(d) The aircraft registration number issued by the Federal Aviation Administration pursuant to 14 C.F.R. part 47 of all aircraft owned, rented, or leased by the applicant to be utilized for aerial pesticide applications and all other aircraft utilized in aerial spraying operations conducted by the applicant;

(e) The Nebraska commercial applicator certificate number and current Federal Aviation Administration commercial pilot certificate number of all persons operating aircraft for the aerial application of pesticides during any aerial spraying operations conducted by the applicant; and

(f) Such other information as deemed necessary by the director to determine the suitability of the applicant for licensure as an aerial pesticide business.

(2) An applicant located outside this state shall file with the department a written designation of a resident agent for service of process in actions taken in the administration and enforcement of the Pesticide Act. In lieu of designating a resident agent, the applicant may designate the Secretary of State as the recipient of service of process for the applicant in this state.



2-2657 - Nebraska aerial pesticide business license; reports and notice required.

2-2657. Nebraska aerial pesticide business license; reports and notice required.

Prior to commencing aerial spraying operations, a person holding a Nebraska aerial pesticide business license shall immediately report all aircraft, pilots, and departure locations utilized for the operation if different from or in addition to the information provided in the person's initial or renewal license application. If a pilot or aircraft is to be utilized for seasonal operations or on a temporary basis, the license holder shall notify the director of the approximate dates of commencement and termination of the utilization of supplemental pilots or aircraft.



2-2658 - Nebraska aerial pesticide business license holder; responsibility; disciplinary actions; hearing.

2-2658. Nebraska aerial pesticide business license holder; responsibility; disciplinary actions; hearing.

Each Nebraska aerial pesticide business license holder is responsible for the acts of each person applying pesticides on lands within this state under the direction and supervision of the business. The aerial pesticide business's license is subject to denial, suspension, modification, or revocation after a hearing for any violation of the Pesticide Act, whether committed by the license holder, the license holder's agent, or the license holder's employee.



2-2659 - Aerial pesticide business; records.

2-2659. Aerial pesticide business; records.

Each aerial pesticide business shall maintain records of applications of pesticides by use of an aircraft that are required by the department, and the department may require such records to be kept separate from other business records. The department may adopt and promulgate rules and regulations regarding the information to be included in the records. The aerial pesticide business shall keep such records for a period of at least three years, provide the department with access to examine such records, and provide the department a copy of any such record upon request.



2-2701 - Current tractor model; testing required; application; procedure; sales and use tax exemption; eligibility; temporary permit; failure to meet requirements; effect.

2-2701. Current tractor model; testing required; application; procedure; sales and use tax exemption; eligibility; temporary permit; failure to meet requirements; effect.

(1) No person shall be permitted to sell or dispose of any current tractor model of one hundred or more horsepower in the State of Nebraska without first having (a) made application for a permit and obtained a permit to sell the tractor model, (b) the model tested by the University of Nebraska onsite or offsite or by any Organization for Economic Cooperation and Development test station, and (c) the model passed upon by the board.

(2) A person may obtain a permit to sell or dispose of a current tractor model of less than one hundred horsepower by meeting the permit requirements of sections 2-2701 to 2-2711. A purchaser of a current tractor model is not eligible to claim the exemption from sales and use tax for agricultural machinery and equipment under section 77-2704.36 unless the current tractor model has been permitted for sale pursuant to sections 2-2701 to 2-2711.

(3) Each and every tractor model presented for testing shall be a stock model and shall not be equipped with any special accessory unless regularly supplied to the trade. Any tractor model not complying with this section shall not be tested under sections 2-2701 to 2-2711. Applications shall be made to the board and shall be accompanied by specifications of the tractor model required by the board and by the applicable fees specified in sections 2-2705 and 2-2705.01.

(4) If an official test application, with the required specifications and fees, is submitted to any Organization for Economic Cooperation and Development test station or to the University of Nebraska and an application for a temporary permit and the fee prescribed in section 2-2705.01 are submitted, the department, with the approval of the board, may issue a temporary permit for the sale of the tractor model specified in the official test application. The date on which the temporary permit terminates shall be fixed by the board. All temporary permits shall be conditioned upon such tractor model being tested at a mutually agreed-upon date, and the person to whom a temporary permit has been issued shall submit a tractor model for testing which conforms to the specifications filed with the official test application. Such tractor model shall be delivered for testing at the mutually agreed-upon date. Upon failure so to do, all such fees deposited by such person shall be forfeited to the University of Nebraska Tractor Test Cash Fund, except that the fee imposed in section 2-2705.01 shall be deposited in and forfeited to the Tractor Permit Cash Fund, and in addition such person shall not be issued any temporary permit for a period of five years from the date such tractor was to be delivered for testing and until such person meets the obligations required under subsection (5) of this section to the department's satisfaction.

(5) All sales of tractors upon which a temporary permit has been issued shall be made subject to the final official test and approval of the tractor model as follows:

(a) If a tractor model upon which a temporary permit has been issued was not submitted for the official test and approval on the mutually agreed-upon date, the person to whom the temporary permit was issued shall repurchase any such tractor sold in Nebraska under the temporary permit. A claim by a purchaser under this subdivision shall be brought within two years after the date of the expiration of the temporary permit; and

(b) If a tractor model upon which a temporary permit has been issued fails in the official test to meet the specifications of the tractor model which were filed with the application and fees, the person to whom the temporary permit was issued shall send a notice, as approved by the department, to any person in Nebraska who has purchased a tractor sold under the temporary permit. The person to whom the temporary permit was issued shall either modify the tractor to meet the specifications filed with the board or remedy to the satisfaction of the purchaser any injury incurred by the purchaser which was caused by the failure of the tractor to meet the specifications claimed. Such person shall be prohibited from modifying sales literature, advertisement claims, or specifications of the tractor to avoid such notice.



2-2701.01 - Terms, defined.

2-2701.01. Terms, defined.

For purposes of sections 2-2701 to 2-2711, unless the context otherwise requires:

(1) Board means the University of Nebraska Board of Tractor Test Engineers which shall consist of three engineers under the control of the university;

(2) Current tractor model means any model included in the manufacturer's annual price list of tractors being offered for sale by its dealers or distributors;

(3) Department means the Department of Agriculture;

(4) Director means the Director of Agriculture or his or her authorized representative;

(5) Person means bodies politic and corporate, societies, communities, the public generally, individuals, partnerships, limited liability companies, joint-stock companies, and associations; and

(6) Tractor means a traction machine designed and advertised primarily to supply power to agricultural implements and farmstead equipment. An agricultural tractor propels itself and provides a force in the direction of travel and may provide mechanical, hydraulic, and electrical power and control to enable attached soil-engaging and other agricultural implements to perform their intended function.



2-2701.02 - Sales permit; information required; notice to purchaser; liability for damages.

2-2701.02. Sales permit; information required; notice to purchaser; liability for damages.

(1) Any person who applies for a permit to sell a tractor model in the state shall provide to the department at the time of application information on the availability and accessibility of service and replacement parts for such tractor model. Such information shall include the names and addresses of any regional service, parts, or supply dealers, instructions on how to order parts and supplies, and any limitations as to the availability and accessibility of service and replacement parts. Any person who fails to provide the information required in this section shall not be issued a sales permit for the tractor model. The information received by the department pursuant to this section shall be public information.

(2) Any person who initially sells to the ultimate consumer a current tractor model for which a sales permit has been issued after April 17, 1986, shall provide to the purchaser written notice that the information required in subsection (1) of this section has been filed with and is available at the department. Any remedy for failure to comply with this subsection shall be as provided in subsection (3) of this section.

(3) Any person who provides to the department information required in subsection (1) of this section which is inaccurate at the time of application shall be liable for damages to any injured purchaser of the tractor for which a sales permit has been issued, and any person who fails to provide the notice required in subsection (2) of this section shall be liable for damages to the person who purchased such tractor from such person. For purposes of this section, damages may include, but shall not be limited to, loss of profits, the additional cost of shipment of parts, and the additional cost of obtaining parts or services from another provider. In any action brought under this section, the court may award reasonable attorney's fees to the prevailing party.



2-2702 - Board of Regents of the University of Nebraska; powers and duties.

2-2702. Board of Regents of the University of Nebraska; powers and duties.

(1)(a) The Board of Regents of the University of Nebraska shall adopt and promulgate rules and regulations setting forth codes for the official testing of tractors.

(b) The Board of Regents of the University of Nebraska shall adopt procedures for the official testing of agricultural tractors as prescribed by the Organization for Economic Cooperation and Development.

(c) The Board of Regents of the University of Nebraska shall also adopt and promulgate rules and regulations for the testing of tractors as published by the Society of Automotive Engineers and the American Society of Agricultural Engineers.

(2) In addition to the powers and duties prescribed in sections 2-2701 to 2-2711, the University of Nebraska shall have the power to:

(a) Authorize the use of the Nebraska Tractor Testing Laboratory facilities to conduct Organization for Economic Cooperation and Development testing;

(b) Cooperate with the United States Department of Commerce when planning and conducting Organization for Economic Cooperation and Development testing;

(c) Conduct offsite tractor tests; and

(d) Submit and certify tractor test results to the federal government.



2-2703 - Tractor model test results; board; duties.

2-2703. Tractor model test results; board; duties.

After a tractor model has been duly tested by the University of Nebraska or by any Organization for Economic Cooperation and Development test station, the board shall submit the results of such test to the department. Prior to the issuance of a permanent sales permit by the department to any person for the sale of a tractor model, the board shall compare the test results with the manufacturer's representations as to power, fuel, and other ratings of the tractor model. If any such representations are found to be false, the board shall recommend that the department deny a permit for the sale of such tractor model. Any representation which a person makes with regard to the performance of its tractor at other than the customarily used power outlets shall be subject to test at the option of the board.



2-2703.01 - Supplemental sale permit; issuance; testing; when required.

2-2703.01. Supplemental sale permit; issuance; testing; when required.

Upon application by any person and payment of the fee required in section 2-2705.01, the board may recommend to the department that a supplemental permit be issued to such person for the sale of a new tractor model based upon the official test results of a previous tractor model. The specifications and performance representations of the new tractor model shall be compared to the official test results of the previous tractor model, and if there are no substantial changes in specifications, performance representations, and the capacity of the new tractor model to meet such specifications and representations of performance, the board shall recommend to the department the issuance of a supplemental permit. The board may require further testing of the new tractor model upon which a permit is sought and may require the person making application to provide for reimbursement for the cost of such tests pursuant to section 2-2705. If further testing is performed, the board shall certify the results of such tests and forward them to the department.



2-2704 - Repealed. Laws 1986, LB 768, § 15.

2-2704. Repealed. Laws 1986, LB 768, § 15.



2-2705 - Tractor model tests; fees; University of Nebraska Tractor Test Cash Fund; created; use; investment.

2-2705. Tractor model tests; fees; University of Nebraska Tractor Test Cash Fund; created; use; investment.

Application to the board for the testing of a tractor model by the University of Nebraska shall be accompanied by the fee prescribed in section 2-2705.01 and such fee as is prescribed by the Board of Regents of the University of Nebraska as a partial reimbursement for making the application.

Fees collected for the testing of tractors by the Nebraska Tractor Testing Laboratory shall be credited to the University of Nebraska Tractor Test Cash Fund, which fund is hereby created. The fund shall be used by the Nebraska Tractor Testing Laboratory to defray the expenses of testing tractors. Any accrued interest shall also be credited to the fund, except that the cash carryover of such fund from one biennium to the next biennium shall not exceed, by more than fifteen percent, the total cash fund expenditures for the average of the five preceding years. Any amount in excess of such fifteen percent shall be forwarded to the University of Nebraska. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

The Board of Regents of the University of Nebraska may establish and change from time to time as it determines advisable a schedule of fees for such tractor tests, except that such fee schedule shall not include the application fee prescribed in section 2-2705.01.



2-2705.01 - Application fee; Tractor Permit Cash Fund; created; use; investment.

2-2705.01. Application fee; Tractor Permit Cash Fund; created; use; investment.

There is hereby imposed a fee of fifty dollars for each application for any permit made to the board pursuant to sections 2-2701 to 2-2711. Such fee shall be in addition to the fees provided for in section 2-2705 and shall be paid to the department. All fees collected by the department pursuant to this section shall be remitted to the State Treasurer for credit to the Tractor Permit Cash Fund, which fund is hereby created. The fund shall be used by the department to defray the expenses of administering sections 2-2701 to 2-2711. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-2706 - Tractor model; failure to meet specifications; retesting permitted; effect on sale of other models; permit specify model.

2-2706. Tractor model; failure to meet specifications; retesting permitted; effect on sale of other models; permit specify model.

The failure of any tractor model to meet the specifications and representations made by the applicant shall not prevent the applicant from placing on the market other tractor models that do comply with the permit requirements of sections 2-2701 to 2-2711. Any tractor model that fails in the official test to meet the applicant's own specifications and representations may be retested upon submission of a new test application and the fees prescribed in sections 2-2705 and 2-2705.01. Each and every permit issued under sections 2-2701 to 2-2711 shall specify the model or models included in such permit to sell.



2-2707 - Tractor model tests; report; publication; public record.

2-2707. Tractor model tests; report; publication; public record.

The report of the official test required by section 2-2701 shall be published by the board and made available in the Biological Systems Engineering Department of the University of Nebraska and in such other places as may be designated by the board. All information pertaining to the official testing of a tractor shall be public record and available for inspection during normal business hours.



2-2708 - Tractor model tests results; improper use; penalty.

2-2708. Tractor model tests results; improper use; penalty.

No person shall use the results of such tests in such manner as would cause it to appear that the University of Nebraska or the department intended to recommend the use of any given tractor model in preference to any other model. For any violation of this section the department may suspend any permit issued to that person or deny such person the right of obtaining future permits to sell tractors in the state.



2-2709 - Tractor model testing order; discrimination prohibited; exception.

2-2709. Tractor model testing order; discrimination prohibited; exception.

Except when a temporary permit has been issued pursuant to subsection (4) of section 2-2701, tractors shall be tested by the board in the order in which they are presented for such tests, and no discrimination shall be made for or against any person in any manner whatsoever. Complaints alleging a violation of this section shall be heard by the department.



2-2710 - Sales without permit; penalty; limitation on claim.

2-2710. Sales without permit; penalty; limitation on claim.

Any person selling a current tractor model of one hundred or more horsepower for use in the State of Nebraska without a permit issued by the department for such tractor model shall be required to repurchase any such tractor model sold in Nebraska for which a permit has not been issued. A claim by a purchaser under this section shall be brought within two years from the date of purchase.



2-2711 - Department; enforcement; rules and regulations.

2-2711. Department; enforcement; rules and regulations.

The department shall have full authority to enforce sections 2-2701 to 2-2711 both by denial of a permit to sell tractors in the state and by injunctive relief in the district court having jurisdiction. The department shall adopt and promulgate rules and regulations as are necessary to enforce the intent and purposes of such sections.



2-2712 - Repealed. Laws 1986, LB 768, § 15.

2-2712. Repealed. Laws 1986, LB 768, § 15.



2-2713 - Repealed. Laws 1986, LB 768, § 15.

2-2713. Repealed. Laws 1986, LB 768, § 15.



2-2801 - Agricultural organizations; purpose.

2-2801. Agricultural organizations; purpose.

The purpose of sections 2-2801 to 2-2812 is to provide for the organization, procedure, and financial support of associations or societies of Nebraska citizens who seek (1) to improve segments of the agricultural industry, homes, and communities of the state, and (2) to cooperate with and to supplement and complement the programs of the University of Nebraska Institute of Agriculture and Natural Resources and other state or local organizations.



2-2802 - Qualifying organizations; constitution and bylaws or articles of incorporation; file; Attorney General; duties.

2-2802. Qualifying organizations; constitution and bylaws or articles of incorporation; file; Attorney General; duties.

Qualifying organizations shall adopt and file with the Secretary of State a constitution and bylaws or articles of incorporation which are consistent with the purposes of sections 2-2801 to 2-2812. The Attorney General shall render an opinion as to the eligibility of each association or society to receive and use appropriated funds.



2-2803 - Qualifying organizations; enumerated.

2-2803. Qualifying organizations; enumerated.

Qualifying organizations shall include, but not be limited to the Nebraska Dairymen's Association, the State Horticultural Society, the Nebraska Livestock Feeders and Breeders Association, the Nebraska Home Economics Association of Organized Agriculture, the Nebraska Crop Improvement Association, the Western Nebraska Organized Agriculture Association, the Nebraska Poultry Improvement Association, and the Nebraska Potato Council.



2-2804 - Nebraska Dairymen's Association; purpose.

2-2804. Nebraska Dairymen's Association; purpose.

The general purposes of the Nebraska Dairymen's Association are (1) to encourage efficient and profitable production through an awards program that recognizes outstanding production in herds and individual animals, (2) to provide dairymen with latest technical and research information to help them improve their herds, and (3) to generate interest in youth by encouraging their participation in junior dairy programs and recognizing their achievements.



2-2805 - State Horticultural Society; purpose.

2-2805. State Horticultural Society; purpose.

The general purposes of the State Horticultural Society are (1) to unify horticulturists and organizations throughout the state in cooperation with the University of Nebraska for mutual development, and (2) to promote and develop horticulture in the state through education and research with producers and processors in the areas of ornamentals, fruits and vegetables.



2-2806 - Nebraska Livestock Feeders and Breeders Association; purpose.

2-2806. Nebraska Livestock Feeders and Breeders Association; purpose.

The general purposes of the Nebraska Livestock Feeders and Breeders Association are (1) to disseminate information on the principles and practices of improved breeding, feeding, management and marketing of all classes of livestock and livestock products, (2) to assist in the promotion of the general interests of the livestock industry of Nebraska, and (3) to improve the quality of Nebraska livestock products, by cooperation with processors and increase their acceptance by consumers.



2-2807 - Nebraska Home Economics Association of Organized Agriculture; purpose.

2-2807. Nebraska Home Economics Association of Organized Agriculture; purpose.

The general purpose of the Nebraska Home Economics Association of Organized Agriculture is to acquaint homemakers with new developments in home economics and to stimulate interest in home economics. The program carried on by such organization to achieve this purpose shall be (1) to hold an annual Home Economics Day for homemakers with well-qualified speakers discussing research and new trends in home economics, (2) to prepare exhibits and other visuals for use at the annual meeting and other state and district meetings to acquaint the public with home economics information, and (3) to recognize volunteer leaders in the home economics extension program.



2-2808 - Nebraska Crop Improvement Association; purpose.

2-2808. Nebraska Crop Improvement Association; purpose.

The general purposes of the Nebraska Crop Improvement Association are (1) to carry on all activities incident to the certification of crop seeds as authorized by the University of Nebraska Institute of Agriculture and Natural Resources under rules and regulations approved by such college, (2) to maintain and make available to the public, through certification, high quality seeds of superior crop varieties so grown and distributed as to ensure genetic identity and genetic purity, (3) to publicize, advertise, and otherwise promote the merits and use of certified seed, and (4) to carry on educational work for improving the agronomic practices and furthering agricultural interests in the state.



2-2809 - Western Nebraska Organized Agriculture Association; purpose.

2-2809. Western Nebraska Organized Agriculture Association; purpose.

The general purpose of the Western Nebraska Organized Agriculture Association is to cooperate with the State of Nebraska, the University of Nebraska Institute of Agriculture and Natural Resources, and other organizations by bringing to the people of rural communities assistance in solving the problems peculiar to western Nebraska through educational meetings, exhibits, demonstrations, and other means.



2-2810 - Nebraska Poultry Improvement Association; purpose.

2-2810. Nebraska Poultry Improvement Association; purpose.

The general purpose of the Nebraska Poultry Improvement Association is to foster, promote, improve, and protect all branches of the poultry, turkey, egg, and allied industries. For uses appropriate to its purpose and business, such association may take by gift, purchase, devise, or bequest real and personal property, and may handle, manage, control, sell, lease, and mortgage the same. It may employ such necessary agents, servants, fiduciaries, and assistants as may be necessary to care for its business and property.



2-2811 - Nebraska Potato Council; purpose.

2-2811. Nebraska Potato Council; purpose.

The general purpose of the Nebraska Potato Council is to coordinate the interests and objectives of all segments of the Nebraska potato industry. It shall be the official organization representing potato growers, shippers, processors, and dealers in specialized supplies within the state. The council shall foster improvements in the production and marketing of seed and table stock and the processing of potatoes, and shall sponsor the annual Nebraska Potato Show.



2-2812 - Appropriations; use; budget.

2-2812. Appropriations; use; budget.

Funds may be appropriated by the Legislature for the use of the qualifying organizations enumerated in section 2-2803 and shall be made available through the University of Nebraska budgeting and accounting facilities or such other channel as the Legislature may direct. Each organization shall electronically file a separate biennial budget request with the Legislature.



2-2813 - Repealed. Laws 1981, LB 545, § 52.

2-2813. Repealed. Laws 1981, LB 545, § 52.



2-2901 - Repealed. Laws 1987, LB 102, § 9.

2-2901. Repealed. Laws 1987, LB 102, § 9.



2-2902 - Repealed. Laws 1987, LB 102, § 9.

2-2902. Repealed. Laws 1987, LB 102, § 9.



2-2903 - Repealed. Laws 1987, LB 102, § 9.

2-2903. Repealed. Laws 1987, LB 102, § 9.



2-2904 - Repealed. Laws 1987, LB 102, § 9.

2-2904. Repealed. Laws 1987, LB 102, § 9.



2-2905 - Repealed. Laws 1987, LB 102, § 9.

2-2905. Repealed. Laws 1987, LB 102, § 9.



2-2906 - Repealed. Laws 1987, LB 102, § 9.

2-2906. Repealed. Laws 1987, LB 102, § 9.



2-2907 - Repealed. Laws 1987, LB 102, § 9.

2-2907. Repealed. Laws 1987, LB 102, § 9.



2-2908 - Repealed. Laws 1987, LB 102, § 9.

2-2908. Repealed. Laws 1987, LB 102, § 9.



2-3001 - Act, how cited.

2-3001. Act, how cited.

Sections 2-3001 to 2-3008 may be cited as the Nebraska Poultry Disease Control Act.



2-3002 - Terms, defined.

2-3002. Terms, defined.

As used in the Nebraska Poultry Disease Control Act, unless the context otherwise requires:

(1) Breeding poultry flock means two or more individuals of the same species and different sexes maintained together for the purpose of producing fertile eggs for the hatching of offspring;

(2) Commercial poultry flock means meat-type chickens, meat-type turkeys, or table-egg layers;

(3) Hatchery means hatchery equipment on one premises operated or controlled by any person;

(4) Hatching eggs means eggs of poultry for hatching purposes including embryonated eggs;

(5) Noncommercial poultry means backyard flocks and hobby and pet birds;

(6) Person means an individual, corporation, firm, partnership, or limited liability company or any member or officer thereof;

(7) Poultry means domesticated fowl which are bred for the primary purpose of producing eggs or meat, including chickens, turkeys, ostriches, emus, rheas, cassowaries, waterfowl, and game birds, except doves and pigeons; and

(8) Pullorum and typhoid clean means poultry in which no pullorum-typhoid reactors were found on the first official blood test or which have been subjected to official retesting which produced two consecutive negative results.



2-3003 - Intent of act.

2-3003. Intent of act.

The intent of the Nebraska Poultry Disease Control Act shall be to control and eradicate diseases of poultry, to provide for cooperation with the United States Department of Agriculture and other states to that end, and to provide authority to test breeding poultry flocks and commercial poultry flocks and quarantine infected flocks.



2-3004 - Prohibited acts; exception.

2-3004. Prohibited acts; exception.

No person shall sell, offer for sale, ship or import into this state, or buy from another state hatching eggs or poultry, except for immediate slaughter, unless the flock or hatchery of origin is following a disease control program officially approved or recognized by the State Veterinarian.



2-3005 - State Veterinarian; rules and regulations; powers.

2-3005. State Veterinarian; rules and regulations; powers.

(1) The State Veterinarian, subject to the approval of the Director of Agriculture, shall adopt and promulgate such rules and regulations to carry out the purposes and intent of the Nebraska Poultry Disease Control Act. As far as practical, the disease provisions of the rules and regulations officially promulgated by the United States Department of Agriculture, commonly known and cited as the National Poultry Improvement Plan and Auxiliary Provisions, shall be adopted (a) to establish and maintain breeding poultry flocks and hatcheries as pullorum and typhoid clean, (b) to establish requirements for poultry being exhibited, (c) to assure that only breeding poultry flocks and hatching eggs which are pullorum and typhoid clean are moved into and within Nebraska, (d) to establish testing requirements to monitor the presence of pullorum and typhoid in Nebraska, and (e) to establish testing requirements to monitor the presence of H5/H7 subtypes of low pathogenic avian influenza Type A in breeding poultry flocks and commercial poultry flocks.

(2) The State Veterinarian shall have authority to monitor for the presence of various subtypes of avian influenza in noncommercial poultry and any other dangerous, infectious, contagious, or otherwise transmissible disease of poultry. For fiscal year 2006-07, the State Veterinarian shall carry out a program of surveillance of noncommercial poultry flocks for the presence of various subtypes of avian influenza and may cooperate with the University of Nebraska to develop and carry out such program of surveillance. The State Veterinarian may continue such program of surveillance beyond fiscal year 2006-07 as deemed necessary subject to the availability of funds for such purpose. Any activities carried out by or on behalf of the State Veterinarian pursuant to this section shall be conducted with the voluntary cooperation of noncommercial poultry flock owners or the property owner where such poultry are located to the extent that this section does not conflict with the State Veterinarian's disease surveillance authorities pursuant to section 54-701.02.

(3) The State Veterinarian shall have quarantine power and may require reports and records from persons subject to the act as established in the rules and regulations.



2-3006 - Field sampling and testing; expense of owner; no state-funded indemnity.

2-3006. Field sampling and testing; expense of owner; no state-funded indemnity.

Field sampling and testing required by the provisions of the Nebraska Poultry Disease Control Act and the rules and regulations duly promulgated under the provisions of the act, and the costs of maintaining quarantined poultry shall be at the expense of the owner. No state-funded indemnity shall be paid to owners of pullorum-or typhoid-infected flocks slaughtered or disposed of in any manner. No state-funded indemnity shall be paid to owners of poultry flocks infected with avian influenza that are slaughtered or disposed of in any manner.



2-3007 - Inspection; hindrance; unlawful.

2-3007. Inspection; hindrance; unlawful.

The State Veterinarian or anyone authorized thereby, upon contacting the person in charge, may enter upon all land or enter any building maintained for the production of poultry or hatching eggs to examine the poultry or hatching eggs to ascertain the existence of pullorum, typhoid, avian influenza, or any other dangerous, infectious, contagious, or otherwise transmissible disease in poultry. It shall be unlawful to hinder, impede, or prevent any authorized agent of the Department of Agriculture from entering any building maintained for the production of poultry or hatching eggs in the performance of his or her duty or from making any examination duly ordered by the State Veterinarian.



2-3008 - Violations; penalty; enforcement.

2-3008. Violations; penalty; enforcement.

(1) Any person violating the Nebraska Poultry Disease Control Act or the rules and regulations adopted and promulgated under the act shall be guilty of a Class III misdemeanor.

(2) It shall be the duty of the county attorney of the county in which any violation occurs or is about to occur, when notified by the Department of Agriculture of such violation or threatened violation, to pursue appropriate proceedings pursuant to subsection (1) or (3) of this section without delay.

(3) In order to insure compliance with the Nebraska Poultry Disease Control Act, the Department of Agriculture may apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations adopted and promulgated pursuant to the act. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.



2-3101 - Act, how cited.

2-3101. Act, how cited.

Sections 2-3101 to 2-3110 may be cited as the Nebraska Soil and Plant Analysis Laboratory Act.



2-3102 - Terms, defined.

2-3102. Terms, defined.

As used in the Nebraska Soil and Plant Analysis Laboratory Act, unless the context otherwise requires:

(1) Authorized proficiency testing service means proficiency testing done by the department or any person the department approves to perform proficiency testing;

(2) Department means the Department of Agriculture;

(3) Director means the Director of Agriculture or his or her designated employee, representative, or authorized agent;

(4) Laboratory includes, but is not restricted to, facilities or parts of facilities maintained and utilized for the purpose of performing soil and plant analysis and may be either fixed or mobile;

(5) Person includes an individual, partnership, limited liability company, firm, association, corporation, or body corporate or any officer or member of the same;

(6) Proficiency testing means the process of providing check samples to laboratories, collecting check sample test results from the laboratories, and compiling and analyzing check sample test results; and

(7) Soil and plant analysis means the use of biological, chemical, or physical procedures in determining amounts of elements or compounds in the soil or in plants for the express purpose of providing a basis for plant nutrient application.



2-3103 - Registration; application; renewal; fees.

2-3103. Registration; application; renewal; fees.

It shall be unlawful for any person to operate a laboratory in this state for conducting soil and plant analysis for others unless such laboratory is registered with the department. Application for registration shall be made to the director upon forms furnished by him or her for that purpose. On each initial or renewal application for registration, the director may cause the laboratory facilities, methods, procedures, and equipment to be inspected and shall review the qualifications of personnel. Each application shall specify the types of analysis to be conducted and the names of the analytical methods used. All registrations shall be personal to the holder thereof and shall be nontransferable. Registrations shall expire on June 30 of each year. Each initial and renewal application for registration shall be accompanied by a fee of one hundred dollars.



2-3104 - Enforcement of act; inspection; hindrance; unlawful.

2-3104. Enforcement of act; inspection; hindrance; unlawful.

The director may appoint qualified personnel to enforce the provisions of the Nebraska Soil and Plant Analysis Laboratory Act and any duly authorized representative of the director may at any reasonable time enter any laboratory for the purpose of reviewing qualifications of personnel, for examination of equipment in use for soil and plant analysis, and for inspection of the laboratory facilities, methods, and procedures. Every laboratory shall be inspected at least once every two years. It shall be unlawful to hinder, impede, or prevent entry by the director or his or her authorized representatives for the performance of their duties.



2-3105 - Proficiency testing; samples; check; report; fees.

2-3105. Proficiency testing; samples; check; report; fees.

(1) Each laboratory shall be required by the department to participate in proficiency testing provided by an authorized proficiency testing service four times each calendar year. The authorized proficiency testing service shall require the laboratory to analyze at least three soil samples and one plant sample supplied quarterly by the authorized proficiency testing service. Each laboratory receiving check samples shall report check sample test results to the authorized proficiency testing service pursuant to the requirements of such service. The authorized proficiency testing service shall submit to the director all check sample test results. The director may require each laboratory to submit to the department a copy of the check sample test results reported to the authorized proficiency testing service. The director shall evaluate check sample test results submitted by each laboratory or the authorized proficiency testing service to determine if the laboratory's analysis is accurate within an acceptable range.

(2) When the department is the authorized proficiency testing service, the director shall fix and collect fees for the proficiency testing, which charges shall not exceed the cost of such testing.



2-3106 - Samples; results; rules and regulations; standards; conform.

2-3106. Samples; results; rules and regulations; standards; conform.

All results obtained from all soil or plant analysis shall be reported in accordance with standard reporting units as established by rule and regulation. Such standard units shall conform insofar as is practical to uniform standards which may be adopted on a regional or national basis.



2-3107 - Registration; disciplinary actions; procedure; appeal.

2-3107. Registration; disciplinary actions; procedure; appeal.

If the director determines that a laboratory does not meet the requirements, as established by rule and regulation, with respect to qualified personnel, quality assurance procedures, reporting format, laboratory facilities, equipment, or analytical procedures or methods or that analysis being performed by a laboratory is inaccurate as evidenced by analytical results which are outside of an acceptable range, he or she may issue an order for a hearing pursuant to and in accordance with the Administrative Procedure Act. Following the hearing, the director may suspend or revoke registration or issue a compliance order against the respondent laboratory. Any person aggrieved by the decision of the director may appeal the decision, and the appeal shall be in accordance with the Administrative Procedure Act.



2-3108 - Director of Agriculture; rules and regulations.

2-3108. Director of Agriculture; rules and regulations.

The director is authorized and directed to adopt and promulgate rules and regulations for the establishment of minimum standards for laboratories, equipment, personnel, reporting format, and procedures and methods used in soil or plant analysis to ensure that test results will be accurate within an acceptable range and such other rules and regulations as are necessary to the proper administration and enforcement of the Nebraska Soil and Plant Analysis Laboratory Act. In formulating proposed rules and regulations, the director shall consult with representatives of the fertilizer industry, representatives of the laboratories in this state, and the University of Nebraska Institute of Agriculture and Natural Resources. All rules and regulations shall be established in accordance with the procedure defined in the Administrative Procedure Act.



2-3109 - Violations; penalty; enforcement.

2-3109. Violations; penalty; enforcement.

(1) Any person who violates any provision of the Nebraska Soil and Plant Analysis Laboratory Act for which no specific penalty is provided or any rule or regulation made pursuant thereto shall be guilty of a Class IV misdemeanor.

(2) It shall be the duty of the county attorney of the county in which any violation occurs or is about to occur, when notified by the department of such violation or threatened violation, to pursue appropriate proceedings pursuant to subsection (1) or (3) of this section without delay.

(3) In order to insure compliance with the Nebraska Soil and Plant Analysis Laboratory Act, the department may apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations adopted and promulgated pursuant to the act. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.



2-3110 - Soil and Plant Analysis Laboratory Cash Fund; created; use; investment.

2-3110. Soil and Plant Analysis Laboratory Cash Fund; created; use; investment.

All fees collected by the director under the Nebraska Soil and Plant Analysis Laboratory Act shall be remitted to the State Treasurer for credit to the Soil and Plant Analysis Laboratory Cash Fund, which fund is hereby created. Such fund shall be used by the department to aid in defraying the expenses of administering the Nebraska Soil and Plant Analysis Laboratory Act. Any money in the Soil and Plant Analysis Laboratory Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3201 - Natural resources, declaration of intent.

2-3201. Natural resources, declaration of intent.

The Legislature hereby recognizes and declares that it is essential to the health and welfare of the people of the State of Nebraska to conserve, protect, develop, and manage the natural resources of this state. The Legislature further recognizes the significant achievements that have been made in the conservation, protection, development, and management of our natural resources and declares that the most efficient and economical method of accelerating these achievements is by creating natural resources districts encompassing all of the area of the state. The Legislature further declares that the functions performed by soil and water conservation districts, watershed conservancy districts, watershed districts, advisory watershed improvement boards, and watershed planning boards shall be consolidated and made functions of natural resources districts. The governing boards of such districts and boards shall complete, before July 1, 1972, the necessary transfers and other arrangements so that such boards may on that date begin the operation of natural resources districts. The Legislature further declares that other special-purpose districts, including rural water districts, drainage districts, reclamation districts, and irrigation districts, are hereby encouraged to cooperate with and, if appropriate, to merge with natural resources districts.

This statute does not expressly grant or imply the power to represent the public interest in litigation in which a natural resources district does not otherwise have standing. Metropolitan Utilities Dist. v. Twin Platte NRD, 250 Neb. 442, 550 N.W.2d 907 (1996).

The statutes providing for natural resources districts held to be constitutional. Neeman v. Nebraska Nat. Resources Commission, 191 Neb. 672, 217 N.W.2d 166 (1974).



2-3202 - Terms, defined.

2-3202. Terms, defined.

For purposes of Chapter 2, article 32, unless the context otherwise requires:

(1) Commission means the Nebraska Natural Resources Commission;

(2) Natural resources district or district means a natural resources district operating pursuant to Chapter 2, article 32;

(3) Board means the board of directors of a district;

(4) Director means a member of the board;

(5) Other special-purpose districts means rural water districts, drainage districts, reclamation districts, and irrigation districts;

(6) Manager means the chief executive hired by a majority vote of the board to be the supervising officer of the district; and

(7) Department means the Department of Natural Resources.



2-3203 - Natural resources districts; establishment.

2-3203. Natural resources districts; establishment.

In furtherance of the policy set forth in section 2-3201, the entire area of the State of Nebraska shall be divided into natural resources districts. The Nebraska Natural Resources Commission is hereby authorized and directed to determine and establish the exact number, and the boundaries of such districts. Boundaries of natural resources districts shall be established on or before October 1, 1971. When establishing such boundaries the commission shall employ the following guidelines and criteria:

(1) The primary objective shall be to establish boundaries which provide effective coordination, planning, development and general management of areas which have related resources problems. Such areas shall be determined according to the hydrologic patterns. The recognized river basins of the state shall be utilized in determining and establishing the boundaries for districts and where necessary for more efficient development and general management two or more districts shall be created within a basin;

(2) Boundaries of districts shall follow approximate hydrologic patterns except where doing so would divide a section, a city or village, or produce similar incongruities which might hinder the effective operation of the districts;

(3) Existing boundaries of political subdivisions or voting precincts may be followed wherever feasible. Districts shall be of sufficient size to provide adequate finances and administration for plans of improvement; and

(4) The number of districts shall be not less than sixteen nor more than twenty-eight.



2-3203.01 - Repealed. Laws 1982, LB 592, § 2.

2-3203.01. Repealed. Laws 1982, LB 592, § 2.



2-3203.02 - Repealed. Laws 2000, LB 900, § 256.

2-3203.02. Repealed. Laws 2000, LB 900, § 256.



2-3204 - Repealed. Laws 1999, LB 436, § 12.

2-3204. Repealed. Laws 1999, LB 436, § 12.



2-3205 - Repealed. Laws 1987, LB 1, § 16.

2-3205. Repealed. Laws 1987, LB 1, § 16.



2-3206 - Districts; assumption of assets and liabilities; apportionment; taxes; special fund.

2-3206. Districts; assumption of assets and liabilities; apportionment; taxes; special fund.

(1) Each district established pursuant to section 2-3203 shall assume, on July 1, 1972, all assets, liabilities, and obligations of any soil and water conservation district, watershed conservancy district, watershed district, advisory watershed improvement board, and watershed planning board, whose territory is included within the boundaries of such natural resources district. When the jurisdiction of any soil and water conservation district, watershed conservancy district, watershed district, advisory watershed improvement board, or watershed planning board, is included within two or more natural resources districts, the commission shall determine the apportionment of any assets, liabilities, and obligations. Such apportionment shall be based on the proportionate land area included in each district. Physical assets attached to the land shall be assumed by the district in which they are located. The value of attached physical assets shall be considered in the apportionment of the assets, liabilities and obligations, and any such assets may be encumbered or otherwise liquidated by the assuming district to effect the proper apportionment. When any other special-purpose district is merged with a natural resources district as contemplated by section 2-3201 and in the manner provided in sections 2-3207 to 2-3212, the assets, liabilities, and obligations of such special-purpose district shall similarly be assumed by the natural resources district.

(2) All taxes levied in 1971 by the counties of this state pursuant to sections 2-1560 and 31-827 for watershed districts and watershed conservancy districts shall be treated as assets of such watershed districts and watershed conservancy districts and when funds are not available or paid to such districts on account of such levies until after July 1, 1972, such funds shall be paid to the order of the natural resources district or districts within the boundaries of which such watershed district or watershed conservancy district lies, and in the proportionate amounts as other assets are to be divided. Tax funds in possession of or payable to each watershed district and watershed conservancy district at the time of merger shall be put in a special fund of the natural resources district or districts receiving the assets of such watershed district or watershed conservancy district and such funds shall be expended within the boundaries of such watershed district or watershed conservancy district and for projects begun or planned by such districts.



2-3207 - Districts; change of boundaries, division, or merger.

2-3207. Districts; change of boundaries, division, or merger.

With the approval of the affected natural resources districts, the commission may change the boundaries of natural resources districts, merge two or more such districts into a single district, divide one district into two or more new districts, or divide and merge one district into two or more other existing districts. The commission may also provide for the merger with such districts of other special-purpose districts as enumerated in section 2-3201. In exercising such powers, the commission shall be bound by the criteria and procedures provided by sections 2-3201 to 2-3212.



2-3208 - Districts; proposed changes; procedure.

2-3208. Districts; proposed changes; procedure.

A hearing by the commission on proposed changes as provided by section 2-3207 may be initiated by any of the following methods:

(1) By the commission on its own motion;

(2) By written request of a majority of the directors of any or each natural resources district the boundaries of which are proposed to be changed or which is proposed to be merged or divided;

(3) By petition, signed by twenty-five percent of the legal voters residing within an area proposed to be transferred from one district to an adjoining district by a change in boundaries; or

(4) By formal written request of a majority of the directors or supervisors of any other special-purpose district wishing to merge with a natural resources district.

Such proposals shall be filed with the department and shall set forth any proposed new boundaries and such other information as the commission requires.



2-3209 - Repealed. Laws 1988, LB 1045, § 12.

2-3209. Repealed. Laws 1988, LB 1045, § 12.



2-3210 - Districts; change of boundaries, division, or merger; notice.

2-3210. Districts; change of boundaries, division, or merger; notice.

Within sixty days after such proposal for a change of boundaries, division, or merger is made and filed with the department, the department shall begin publication of the notices for a public hearing by the commission on the question. Notice requirements shall be satisfied by publishing such notice at least once a week for three consecutive weeks in a legal newspaper published or of general circulation in the areas affected. A public hearing shall then be held as set forth in the notice and in accord with law and the rules and regulations of the commission.



2-3211 - Districts; change of boundaries, division, or merger; hearing; order; notice.

2-3211. Districts; change of boundaries, division, or merger; hearing; order; notice.

After the hearing, as provided in section 2-3210, the commission shall determine, upon the basis of the proposed change, upon the facts and evidence presented at such hearing, upon consideration of the standards provided in section 2-3203 relative to the organization of districts, and upon such other relevant facts and information as may be available, whether such changes in boundaries, division, or merger would promote the public interest and would be administratively and financially practicable and feasible. The commission shall make and record such determination and shall make such other determinations as are required by sections 2-3211.01 and 2-3211.02. The department shall notify the boards of the affected districts of such determinations in writing. No change in boundaries, division, or merger as provided for by sections 2-3207 to 2-3212 shall take place unless the boards of the affected districts favor such change, division, or merger.



2-3211.01 - Districts; change of boundaries, division, or merger; assets, liabilities, obligations, and tax receipts; treatment.

2-3211.01. Districts; change of boundaries, division, or merger; assets, liabilities, obligations, and tax receipts; treatment.

(1) Each new natural resources district established by merging two or more natural resources districts in their entirety shall assume all assets, liabilities, and obligations of such merged districts on the effective date of the merger.

(2) Whenever a change of boundaries, division of one district into two or more new districts, or division and merger of one district into two or more existing districts takes place, the commission shall determine the apportionment of any assets, liabilities, and obligations. Such apportionment shall be based on all relevant factors, including, but not limited to, the proportionate land areas involved in the change, division, or merger and the extent to which particular assets, liabilities, or obligations are related to specific land areas. Interests in real estate and improvements to real estate shall be assumed by the district in which they are located on the effective date of the change, division, or merger. The value of such interests in real estate and improvements shall be considered in the apportionment, and any such assets may be encumbered or otherwise liquidated by the assuming district to effect the proper apportionment.

(3) All taxes levied pursuant to section 2-3225 and all assessments levied pursuant to sections 2-3254 to 2-3254.06 prior to the change of boundaries, division, or merger shall be apportioned by the commission on the basis of the relationship between the intended uses of such taxes or assessments and the land areas involved in the change, division, or merger. Taxes or assessments levied pursuant to sections 2-3254 to 2-3254.06 which are in the possession of or payable to a district at the time of the change, division, or merger and taxes or assessments in the possession of or payable to any other special-purpose district merged into a natural resources district shall be put into a special fund by the district receiving such assets and shall be expended as nearly as practicable for the purposes for which they were levied or assessed.



2-3211.02 - Districts; change of boundaries, division, or merger; naming or renaming.

2-3211.02. Districts; change of boundaries, division, or merger; naming or renaming.

If a change of boundaries, division, or merger requires the naming of a newly created natural resources district or the renaming of one or more existing districts, names shall be given by the commission at the time the change, division, or merger is approved. The board of directors of a district may recommend that a specific name be approved.



2-3211.03 - Districts; change of boundaries, division, or merger; commission; duties.

2-3211.03. Districts; change of boundaries, division, or merger; commission; duties.

In making the determinations required by sections 2-3211 to 2-3211.02, the commission shall, whenever consistent with applicable law and the state's interests, give effect to the desires of the affected natural resources districts including the terms of any written agreements between or among such districts.



2-3212 - Districts; change of boundaries, division, or merger; application; contents; filing; when effective; Secretary of State; duties.

2-3212. Districts; change of boundaries, division, or merger; application; contents; filing; when effective; Secretary of State; duties.

If the boards of the affected districts favor a change of boundaries, division, or merger as provided by sections 2-3211 to 2-3211.02, the various affected district boards shall each present to the Secretary of State an application, signed by them, for a certificate evidencing the change, division, or merger. The application shall be filed with the Secretary of State accompanied with a statement by the department certifying that the change, division, or merger is in accordance with the procedures prescribed in sections 2-3207 to 2-3212 and setting forth any new boundary line or other information as in the judgment of the department and Secretary of State is adequate to describe such change, division, or merger. When the application and statement have been filed with the Secretary of State, the change, division, or merger shall be deemed effective and the Secretary of State shall issue to the directors of each of the districts a certificate evidencing the change, division, or merger.



2-3212.01 - Merger and transfer of existing districts or boards; effect.

2-3212.01. Merger and transfer of existing districts or boards; effect.

Mergers and transfers of existing districts or boards into natural resources districts pursuant to sections 2-3207 to 2-3212 shall not be construed as being discontinuances or dissolutions of those districts or boards as may be provided for by statute outside such sections.



2-3213 - Board of directors; membership; number of directors; executive committee; terms.

2-3213. Board of directors; membership; number of directors; executive committee; terms.

(1) Except as provided in subsections (2) and (3) of this section, each district shall be governed by a board of directors of five, seven, nine, eleven, thirteen, fifteen, seventeen, nineteen, or twenty-one members. The board of directors shall determine the number of directors and in making such determination shall consider the complexity of the foreseeable programs and the population and land area of the district. Districts shall be political subdivisions of the state, shall have perpetual succession, and may sue and be sued in the name of the district.

(2) At least six months prior to the primary election, the board of directors of any natural resources district may change the number of directors for the district and may change subdistrict boundaries to accommodate the increase or decrease in the number of directors. The board of directors shall utilize the criteria found in subsection (1) of this section and in subsection (2) of section 2-3214 when changing the number of directors. Except as provided in subsection (5) of this section, no director's term of office shall be shortened as a result of any change in the number of directors. Any reduction in the number of directors shall be made as directors take office during the two succeeding elections or more quickly if the reduction can be made by not filling vacancies on the board and if desired by the board. If necessary to preserve staggered terms for directors when the reduction in number is made in whole or in part through unfilled vacancies, the board may provide for a one-time election of one or more directors for a two-year term. The board of directors shall inform the Secretary of State whenever any such one-time elections have been approved. Notwithstanding subsection (1) of this section, the district may be governed by an even number of directors during the two-year transition to a board of reduced number.

(3) Whenever any change of boundaries, division, or merger results in a natural resources district director residing in a district other than the one to which such director was elected to serve, such director shall automatically become a director of the board of the district in which he or she then resides. Except as provided in subsection (5) of this section, all such directors shall continue to serve in office until the expiration of the term of office for which they were elected. Directors or supervisors of other special-purpose districts merged into a natural resources district shall not become members of the natural resources district board but may be appointed as advisors in accordance with section 2-3228. No later than six months after any change, division, or merger, each affected board, in accordance with the procedures and criteria found in this section and section 2-3214, shall determine the number of directors for the district as it then exists, the option chosen for nomination and election of directors, and, if appropriate, new subdistrict boundaries.

(4) To facilitate the task of administration of any board increased in size by a change of boundaries or merger, such board may appoint an executive committee to conduct the business of the board in the interim until board size reductions can be made in accordance with this section. An executive committee shall be empowered to act for the full board in all matters within its purview unless specifically limited by the board in the establishment and appointment of the executive committee.

(5) Notwithstanding the provisions of section 2-3214 and subsections (3) and (4) of this section, the board of directors of any natural resources district established by merging two or more districts in their entirety may provide that all directors be nominated and elected at the first primary and general elections following the year in which such merger becomes effective. In districts which have one director elected from each subdistrict, each director elected from an even-numbered subdistrict shall be elected for a two-year term and each director from an odd-numbered district and any member to be elected at large shall be elected for a four-year term. In districts which have two directors elected from each subdistrict, the four candidates receiving the highest number of votes at the primary election shall be carried over to the general election, and at such general election the candidate receiving the highest number of votes shall be elected for a four-year term and the candidate receiving the second highest number of votes shall be elected for a two-year term. Thereafter each director shall be elected for a four-year term.



2-3214 - Board of directors; nomination; election; subdistricts; oath.

2-3214. Board of directors; nomination; election; subdistricts; oath.

(1) District directors shall be elected as provided in section 32-513. Elections shall be conducted as provided in the Election Act. Registered voters residing within the district shall be eligible for nomination as candidates for any at-large position or, in those districts that have established subdistricts, as candidates from the subdistrict within which they reside.

(2) The board of directors may choose to: (a) Nominate candidates from subdistricts and from the district at large who shall be elected by the registered voters of the entire district; (b) nominate and elect each candidate from the district at large; or (c) nominate and elect candidates from subdistricts of substantially equal population except that any at-large candidate would be nominated and elected by the registered voters of the entire district. Unless the board of directors determines that the nomination and election of all directors will be at large, the board shall strive to divide the district into subdistricts of substantially equal population, except that no subdistrict shall have a population greater than three times the population of any other subdistrict within the district. Such subdistricts shall be consecutively numbered and shall be established with due regard to all factors including, but not limited to, the location of works of improvement and the distribution of population and taxable values within the district. The boundaries and numbering of such subdistricts shall be designated at least six months prior to the primary election. Unless the district has been divided into subdistricts with substantially equal population, all directors shall be elected by the registered voters of the entire district and all registered voters shall vote on the candidates representing each subdistrict and any at-large candidates. If a district has been divided into subdistricts with substantially equal population, the board of directors may determine that directors shall be elected only by the registered voters of the subdistrict except that an at-large director may be elected by registered voters of the entire district.

(3) Except in districts which have chosen to have a single director serve from each subdistrict, the number of subdistricts for a district shall equal a number which is one less than a majority of directors for the district. In districts which have chosen to have a single director serve from each subdistrict, the number of subdistricts shall equal a number which is equal to the total number of directors of the district or which is one less than the total number of directors for the district if there is an at-large candidate. If the number of directors to be elected exceeds the number of subdistricts or if the term of the at-large director expires in districts which have chosen to have a single director serve from each subdistrict, candidates may file as a candidate from the district at large. Registered voters may each cast a number of votes not larger than the total number of directors to be elected.

(4) Elected directors shall take their oath of office in the same manner provided for county officials.

(5) At least six months prior to the primary election, the board of directors may choose to have a single director serve from each subdistrict.

(6) The board of directors shall certify to the Secretary of State and the election commissioners or county clerks the number of directors to be elected at each election and the length of their terms as provided in section 32-404.



2-3215 - Board; vacancy; how filled.

2-3215. Board; vacancy; how filled.

(1) In addition to the events listed in section 32-560, a vacancy on the board shall exist in the event of the removal from the district or subdistrict of any director. After notice and hearing, a vacancy shall also exist in the event of the absence of any director from more than two consecutive regular meetings of the board unless such absences are excused by a majority of the remaining board members.

(2) In the event of a vacancy from any of such causes or otherwise, the board of directors shall give notice of the date the vacancy occurred, the office vacated, and the length of the unexpired term (a) in writing to the Secretary of State and (b) to the public by a notice published in a newspaper of general circulation within the district or by posting in three public places in the district. The vacancy shall be filled by the board of directors. The person so appointed shall have the same qualifications as the person whom he or she succeeds. Such appointments shall be in writing and until a successor is elected and qualified. The written appointment shall be filed with the Secretary of State.

(3)(a) If the vacancy occurs during the first year of the unexpired term or prior to August 1 of the second year of the unexpired term, the appointee shall serve until the first Thursday after the first Tuesday in January next succeeding the next regular general election and at such regular general election a director shall be elected to succeed the appointee and serve the remainder of the unexpired term.

(b) If the vacancy occurs on or after August 1 of the second year of the unexpired term or during the third or fourth year of the unexpired term, the appointee shall serve until the term expires.



2-3216 - Repealed. Laws 1984, LB 975, § 14.

2-3216. Repealed. Laws 1984, LB 975, § 14.



2-3216.01 - Repealed. Laws 1986, LB 548, § 15.

2-3216.01. Repealed. Laws 1986, LB 548, § 15.



2-3216.02 - Repealed. Laws 1986, LB 548, § 15.

2-3216.02. Repealed. Laws 1986, LB 548, § 15.



2-3216.03 - Repealed. Laws 1986, LB 548, § 15.

2-3216.03. Repealed. Laws 1986, LB 548, § 15.



2-3216.04 - Repealed. Laws 1986, LB 548, § 15.

2-3216.04. Repealed. Laws 1986, LB 548, § 15.



2-3216.05 - Repealed. Laws 1986, LB 548, § 15.

2-3216.05. Repealed. Laws 1986, LB 548, § 15.



2-3216.06 - Repealed. Laws 1986, LB 548, § 15.

2-3216.06. Repealed. Laws 1986, LB 548, § 15.



2-3217 - Officers; election; bond; premium.

2-3217. Officers; election; bond; premium.

The board shall elect the officers of the district, including a chairman, vice-chairman, secretary, and treasurer. The offices of secretary and treasurer may be held by one person, and such person need not be a member of the board. The officers and employees of the district authorized to handle funds shall furnish and maintain a corporate surety bond in an amount not less than fifty thousand dollars, nor more than the amount of all money coming into their possession or control, to be determined by the governing board. Such bond shall be in a form and with sureties approved by the board of directors, and after approval shall be filed with the Secretary of State. The premium on such bond shall be paid by the district.



2-3218 - Members of board; compensation; expenses.

2-3218. Members of board; compensation; expenses.

Board members shall be reimbursed for their actual and necessary expenses incurred in connection with their duties. Each board may provide a per diem payment for directors not to exceed seventy dollars for each day that a director attends meetings of the board or is engaged in matters concerning the district, but no director shall receive more than three thousand six hundred dollars in any one year. Such per diem payments shall be in addition to and separate from reimbursement for expenses.



2-3219 - Board; meetings; time; place; notice.

2-3219. Board; meetings; time; place; notice.

(1) The board shall hold regularly scheduled monthly meetings. A majority of the voting members of the board shall constitute a quorum, and the concurrence of a majority of a quorum shall be sufficient to take action and make determinations. Within ninety days after the creation of any natural resources district, the board thereof shall, by appropriate rules and regulations, designate the regular time and place such meetings are to be held. At the first meeting of each year, the board shall review its program for the preceding year and outline its plans for the following year. At the first regularly scheduled meeting after the completion of the yearly audit required by section 2-3223, it shall present a report of the financial condition of the district and open discussion relevant to the same. Notice shall be given of all board meetings pursuant to section 84-1411.

(2) The boards of directors of the natural resources districts within each river basin shall meet jointly at least twice a year at such times and places as may be mutually agreed upon for the purpose of receiving and coordinating their efforts for the maximum benefit of the basin.



2-3220 - Board; minutes; records; monthly publication of expenditures; publication fee; public inspection.

2-3220. Board; minutes; records; monthly publication of expenditures; publication fee; public inspection.

The board shall cause to be kept accurate minutes of its meetings and accurate records and books of account, conforming to approved methods of bookkeeping prescribed by the Auditor of Public Accounts, clearly setting out and reflecting the entire operation, management and business of the district. It shall be the duty of the board to prepare and publish each month in a newspaper or newspapers which provide general coverage of the district, a detailed list of all expenditures of the district for the preceding month. Any newspaper utilized by the district shall publish such list of expenditures for a fee no greater than the rate provided by law for the publication of proceedings of county boards. Such publication shall set forth the amount of each claim approved, the purpose of the claim, and the name of the claimant. Such books and records shall be kept at the principal office of the district or at such other regularly maintained office or offices of the district as shall be designated by the board, with due regard to the convenience of the district, its customers, and electors. Such books and records shall at reasonable business hours be open to public inspection.



2-3221 - Repealed. Laws 1972, LB 543, § 18.

2-3221. Repealed. Laws 1972, LB 543, § 18.



2-3222 - Board; copy of certain documents; furnish to department.

2-3222. Board; copy of certain documents; furnish to department.

The board shall furnish to the department copies of its rules, regulations, audits, meeting minutes, and other documents as the department may require in the performance of its duties.



2-3223 - Fiscal year; audit; filing; failure to file; withhold funds.

2-3223. Fiscal year; audit; filing; failure to file; withhold funds.

The fiscal year of the district shall begin July 1 and end June 30. The board of directors, at the close of each year's business, shall cause an audit of the books, records and financial affairs of the district to be made by a public accountant or firm of such accountants, who shall be selected by the district. The audit shall be in a form prescribed by the Auditor of Public Accounts. Such audits shall show (1) the gross income from all sources of the district for the previous year; (2) the amount expended during the previous year for maintenance; (3) the amount expended during the previous year for improvements and other such programs, including detailed information on bidding and notices of requests for bids and the disposition thereof; (4) the amount of depreciation of the property of the district during the previous year; (5) the number of employees as of June 30 of each year; (6) the salaries paid employees; and (7) all other facts necessary to give an accurate and comprehensive view of the cost of operating, maintaining, and improving the district.

An authenticated copy of the audit shall be filed with the Auditor of Public Accounts within six months after the end of the fiscal year. Upon the failure by the district to file the audit report within such time, the Auditor of Public Accounts shall notify the county treasurer or treasurers within the district who shall withhold distribution of all tax funds to which the district may be entitled pursuant to section 2-3225.



2-3223.01 - Audit; failure to file; publication of failure; individuals responsible; penalty.

2-3223.01. Audit; failure to file; publication of failure; individuals responsible; penalty.

(1) If any district fails to file a copy of the audit within the required time, pursuant to section 2-3223, the name of the district, the officers, and the board of directors of the district shall be published in a newspaper or newspapers which provide general coverage of the district, which publication shall state the failure of the district and its directors, with publication costs to be paid by the district.

(2) Any officer or member of the board of directors responsible for such failure to file shall be guilty of a Class IV misdemeanor.



2-3224 - Funds of districts; disbursement; treasurer's bond; secretary report changes.

2-3224. Funds of districts; disbursement; treasurer's bond; secretary report changes.

Funds of the district shall be paid out or expended only upon the authorization or approval of the board of directors and by check, draft, warrant, or other instrument in writing, signed by the treasurer, assistant treasurer, or such other officer, employee or agent of the district as shall be authorized by the treasurer to sign in his behalf; Provided, such authorization shall be in writing and filed with the secretary of the district; and provided further, in the event that the treasurer's bond shall not expressly insure the district against loss resulting from the fraudulent, illegal, negligent, or otherwise wrongful or unauthorized acts or conduct by or on the part of any and every person thus authorized, there shall be procured and filed with the secretary of the district, together with the authorization, a corporate surety bond, effective for protection against such loss, in such form and amount and with such corporate surety as shall be approved in writing by the signed endorsement thereon of any two officers of the district other than the treasurer. The secretary shall report to the board at each meeting any such bonds filed, or any change in the status of any such bonds, since the last previous meeting of the board.



2-3225 - Districts; tax; levies; limitation; use; collection.

2-3225. Districts; tax; levies; limitation; use; collection.

(1)(a) Each district shall have the power and authority to levy a tax of not to exceed four and one-half cents on each one hundred dollars of taxable valuation annually on all of the taxable property within such district unless a higher levy is authorized pursuant to section 77-3444.

(b) Each district shall also have the power and authority to levy a tax equal to the dollar amount by which its restricted funds budgeted to administer and implement ground water management activities and integrated management activities under the Nebraska Ground Water Management and Protection Act exceed its restricted funds budgeted to administer and implement ground water management activities and integrated management activities for FY2003-04, not to exceed one cent on each one hundred dollars of taxable valuation annually on all of the taxable property within the district.

(c) In addition to the power and authority granted in subdivisions (1)(a) and (b) of this section, each district located in a river basin, subbasin, or reach that has been determined to be fully appropriated pursuant to section 46-714 or designated overappropriated pursuant to section 46-713 by the Department of Natural Resources shall also have the power and authority to levy a tax equal to the dollar amount by which its restricted funds budgeted to administer and implement ground water management activities and integrated management activities under the Nebraska Ground Water Management and Protection Act exceed its restricted funds budgeted to administer and implement ground water management activities and integrated management activities for FY2005-06, not to exceed three cents on each one hundred dollars of taxable valuation on all of the taxable property within the district for fiscal year 2006-07 and each fiscal year thereafter through fiscal year 2017-18.

(d) In addition to the power and authority granted in subdivisions (a) through (c) of this subsection, a district with jurisdiction that includes a river subject to an interstate compact among three or more states and that also includes one or more irrigation districts within the compact river basin may annually levy a tax not to exceed ten cents per one hundred dollars of taxable valuation of all taxable property in the district. The proceeds of such tax may be used for the payment of principal and interest on bonds and refunding bonds issued pursuant to section 2-3226.01 or for the repayment of financial assistance received by the district pursuant to section 2-3226.07. Such levy is not includable in the computation of other limitations upon the district's tax levy.

(2) The proceeds of the tax levies authorized in subdivisions (1)(a) through (c) of this section shall be used, together with any other funds which the district may receive from any source, for the operation of the district. When adopted by the board, the tax levies authorized in subdivisions (1)(a) through (d) of this section shall be certified by the secretary to the county clerk of each county which in whole or in part is included within the district. Such levy shall be handled by the counties in the same manner as other levies, and proceeds shall be remitted to the district treasurer. Such levy shall not be considered a part of the general county levy and shall not be considered in connection with any limitation on levies of such counties.

Section (1)(d) of this section violates the prohibition against levying a property tax for state purposes found in Neb. Const. art. VIII, sec. 1A, and such provision is therefore unconstitutional. Garey v. Nebraska Dept. of Nat. Resources, 277 Neb. 149, 759 N.W.2d 919 (2009).



2-3226 - Districts; bonds; issuance.

2-3226. Districts; bonds; issuance.

Each district shall have the power and authority to issue revenue bonds for the purpose of financing construction of facilities authorized by law. Issuance of revenue bonds must be approved by two-thirds of the members of the board of directors of the district. The district shall pledge sufficient revenue from any revenue-producing facility constructed with the aid of revenue bonds for the payment of principal and interest on such bonds and shall establish rates for such facilities at a sufficient level to provide for the operation of such facilities and for the bond payments.



2-3226.01 - River-flow enhancement bonds; authorized; natural resources districts; powers and duties; acquisition of water rights by purchase or lease; agreements; contents.

2-3226.01. River-flow enhancement bonds; authorized; natural resources districts; powers and duties; acquisition of water rights by purchase or lease; agreements; contents.

(1) In order to implement its duties and obligations under the Nebraska Ground Water Management and Protection Act and in addition to other powers authorized by law, the board of a district with jurisdiction that is part of a river basin for which the district has, in accordance with section 46-715, adopted an integrated management plan which references section 2-3226.04 and explicitly states its intent in the plan to utilize qualified projects described in section 2-3226.04 may issue negotiable bonds and refunding bonds of the district and entitled river-flow enhancement bonds, with terms determined appropriate by the board, payable by (a) funds granted to such district by the state or federal government for one or more qualified projects, (b) the occupation tax authorized by section 2-3226.05, or (c) the levy authorized by section 2-3225. The district may issue the bonds or refunding bonds directly, or such bonds may be issued by any joint entity as defined in section 13-803 whose member public agencies consist only of qualified natural resources districts or by any joint public agency as defined in section 13-2503 whose participating public agencies consist only of qualified natural resources districts, in connection with any joint project which is to be owned, operated, or financed by the joint entity or joint public agency for the benefit of its member natural resources districts. For the payment of such bonds or refunding bonds, the district may pledge one or more permitted payment sources.

(2) Within forty-five days after receipt of a written request by the Natural Resources Committee of the Legislature, the qualified natural resources districts shall submit an electronic report to the committee containing an explanation of existing or planned activities for river-flow enhancement, the revenue source for implementing such activities, and a description of the estimated benefit or benefits to the district or districts.

(3) If a district uses the proceeds of a bond issued pursuant to this section for the purposes described in subdivision (1) of section 2-3226.04 or the state uses funds for those same purposes, the agreement to acquire water rights by purchase or lease pursuant to such subdivision shall identify (a) the method of payment, (b) the distribution of funds by the party or parties receiving payments, (c) the water use or rights subject to the agreement, and (d) the water use or rights allowed by the agreement. If any irrigation district is party to the agreement, the irrigation district shall allocate funds received under such agreement among its users or members in a reasonable manner, giving consideration to the benefits received and the value of the rights surrendered for the specified contract period.



2-3226.02 - River-flow enhancement bonds; termination of authority; effect on existing bonds and refunding bonds.

2-3226.02. River-flow enhancement bonds; termination of authority; effect on existing bonds and refunding bonds.

The authority to issue bonds for qualified projects granted in section 2-3226.01 terminates on January 1, 2023, except that (1) any bonds already issued and outstanding for qualified projects as of such date are permitted to remain outstanding and the district shall retain all powers of taxation provided for in section 2-3226.01 to provide for the payment of principal and interest on such bonds and (2) refunding bonds may continue to be issued and outstanding as of January 1, 2023, including extension of principal maturities if determined appropriate.



2-3226.03 - River-flow enhancement bonds; board issuing bonds; powers; terms and conditions.

2-3226.03. River-flow enhancement bonds; board issuing bonds; powers; terms and conditions.

The board of a district issuing bonds pursuant to section 2-3226.01 may agree to pay fees to fiscal agents in connection with the placement of bonds of the district. Such bonds shall be subject to the same terms and conditions as provided by section 2-3254.07 for improvement project area bonds and such other terms and conditions as the board determines appropriate.



2-3226.04 - River-flow enhancement bonds; use of proceeds.

2-3226.04. River-flow enhancement bonds; use of proceeds.

The proceeds of bonds issued pursuant to section 2-3226.01 shall only be used to pay or refinance the costs of (1) acquisition by purchase or lease of water rights in accordance with Chapter 46, article 6, pertaining to ground water, and Chapter 46, article 2, pertaining to surface water, including storage water rights with respect to a river or any of its tributaries, (2) acquisition by purchase or lease or the administration and management, pursuant to mutual agreement, of canals and other works, including reservoirs, constructed for irrigation from a river or any of its tributaries, (3) vegetation management, including, but not limited to, the removal of invasive species in or near a river or any of its tributaries, and (4) the augmentation of river flows consistent with the authority granted under Chapter 2, article 32.



2-3226.05 - River-flow enhancement bonds; repayment of financial assistance; costs and expenses of qualified projects; occupation tax authorized; exemption; collection; accounting; lien; foreclosure.

2-3226.05. River-flow enhancement bonds; repayment of financial assistance; costs and expenses of qualified projects; occupation tax authorized; exemption; collection; accounting; lien; foreclosure.

(1) A district with an integrated management plan as described in subsection (1) of section 2-3226.01 may levy an occupation tax upon the activity of irrigation of agricultural lands within such district on an annual basis, not to exceed ten dollars per irrigated acre, the proceeds of which may be used for (a) repaying principal and interest on any bonds or refunding bonds issued pursuant to section 2-3226.01 for one or more projects under section 2-3226.04, (b) the repayment of financial assistance received by the district pursuant to section 2-3226.07, or (c) payment of all or any part of the costs and expenses of one or more qualified projects described in section 2-3226.04. If such district has more than one river basin as described in section 2-1504 within its jurisdiction, such district shall confine such occupation tax authorized in this section to the geographic area affected by an integrated management plan adopted in accordance with section 46-715.

(2)(a) Acres classified by the county assessor as irrigated shall be subject to such district's occupation tax unless on or before March 1 in each year the record owner certifies to the district the nonirrigation status of such acres.

(b) A district may exempt from the occupation tax acres that are enrolled in local, state, or federal temporary irrigation retirement programs that prohibit the application of irrigation water in the year for which the tax is levied.

(c) Except as provided in subdivisions (2)(a) and (b) of this section, a district is prohibited from providing an exemption from, or allowing a request for a local refund of, an occupation tax on irrigated acres regardless of the irrigation source while the record owner maintains irrigated status on such acres in the year for which the tax is levied.

(d) Notwithstanding subdivisions (2)(b) and (c) of this section, the record owner may present evidence of the nonirrigation status of the acres subject to the tax within twelve months after the date the tax was levied and the district may refund amounts collected upon such acres if an occupation tax was not levied by the district the previous year and the district had not adopted an integrated management plan as described in subsection (1) of section 2-3226.01 by March 1 in the current year. Subdivision (2)(d) of this section terminates on October 1, 2012.

(3) Any such occupation tax shall remain in effect so long as the natural resources district has bonds outstanding which have been issued stating such occupation tax as an available source for payment and for the purpose of paying all or any part of the costs and expenses of one or more projects authorized pursuant to section 2-3226.04.

(4) Such occupation taxes shall be certified to, collected by, and accounted for by the county treasurer at the same time and in the same manner as general real estate taxes, and such occupation taxes shall be and remain a perpetual lien against such real estate until paid. Such occupation taxes shall become delinquent at the same time and in the same manner as general real property taxes. The county treasurer shall publish and post a list of delinquent occupation taxes with the list of real property subject to sale for delinquent property taxes provided for in section 77-1804. In addition, the list shall be provided to natural resources districts which levied the delinquent occupation taxes. The list shall include the record owner's name, the parcel identification number, and the amount of delinquent occupation tax. For services rendered in the collection of the occupation tax, the county treasurer shall receive the fee provided for collection of general natural resources district money under section 33-114.

(5) Such lien shall be inferior only to general taxes levied by political subdivisions of the state. When such occupation taxes have become delinquent and the real property on which the irrigation took place has not been offered at any tax sale, the district may proceed in district court in the county in which the real estate is situated to foreclose in its own name the lien in the same manner and with like effect as a foreclosure of a real estate mortgage, except that sections 77-1903 to 77-1917 shall govern when applicable.



2-3226.06 - Payment to water rights holders; authorized.

2-3226.06. Payment to water rights holders; authorized.

The Legislature finds that water rights holders who lease and forego water use to assist in the management, protection, and conservation of the water resources of river basins must be paid. It is the intent of the Legislature to provide payment to such water rights holders through the financial assistance provided in section 2-3226.07. The Legislature further finds that the financial assistance provided by the state under such section shall be repaid through the authority granted under Laws 2007, LB 701, or such other means as are provided by the Legislature.



2-3226.07 - Water Contingency Cash Fund; created; investment; natural resources district; financial assistance; request to department; compensation to water rights holders.

2-3226.07. Water Contingency Cash Fund; created; investment; natural resources district; financial assistance; request to department; compensation to water rights holders.

(1) The Water Contingency Cash Fund is created. The department shall administer the fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) No later than five days after April 2, 2008, a natural resources district with jurisdiction that includes a river subject to an interstate compact among three or more states and that also includes one or more irrigation districts within the compact river basin, and such natural resources district, using authority granted under Laws 2007, LB 701, enters or has entered into agreements, shall submit a request in writing to the department certifying the amount of financial assistance necessary to meet its obligations under section 2-3226.04 by or through obligations of joint entities or joint public agencies formed for the purposes described in section 2-3226.01. Within fifteen days after April 2, 2008, if such a request has been received by the department, the department shall expend from the Water Contingency Cash Fund the amount requested to provide financial assistance to the submitting natural resources district. The natural resources district shall use the financial assistance provided by the state from the Water Contingency Cash Fund to compensate water rights holders who agree or have agreed to lease and forgo the use of water. Any financial assistance provided under this section not used for such purpose by the natural resources district within sixty days after it is received by such district shall be returned to the department for credit to the Water Contingency Cash Fund.



2-3226.08 - Financial assistance; district; repayment; duties.

2-3226.08. Financial assistance; district; repayment; duties.

(1) Any district receiving financial assistance pursuant to section 2-3226.07 shall remit to the department the proceeds of the property tax authorized pursuant to subdivision (1)(d) of section 2-3225, the proceeds of the occupation tax authorized pursuant to section 2-3226.05, or both, when such proceeds are available for distribution until the amount of such financial assistance has been repaid. Such proceeds shall be remitted within fifteen days after receipt of the proceeds by the district.

(2) If the district does not receive proceeds described in subsection (1) of this section, the district shall reimburse the Water Contingency Cash Fund by such means as are provided by the Legislature. Such reimbursement shall be made no later than June 30, 2013.



2-3226.09 - Department; State Treasurer; duties.

2-3226.09. Department; State Treasurer; duties.

The department shall remit reimbursements received pursuant to section 2-3226.08 to the State Treasurer for credit to the Water Contingency Cash Fund. The department shall calculate the amount of such reimbursements so remitted. After the initial disbursement of financial assistance by the department as authorized in section 2-3226.07, the State Treasurer shall, at the end of each calendar month, transfer the balance of the Water Contingency Cash Fund to the Cash Reserve Fund.



2-3226.10 - Flood protection and water quality enhancement bonds; authorized; natural resources district; powers and duties; special bond levy authorized.

2-3226.10. Flood protection and water quality enhancement bonds; authorized; natural resources district; powers and duties; special bond levy authorized.

In addition to other powers authorized by law, the board of directors of a natural resources district encompassing a city of the metropolitan class, upon an affirmative vote of two-thirds of the members of the board of directors, may issue negotiable bonds and refunding bonds of the district, entitled flood protection and water quality enhancement bonds, with terms determined appropriate by the board of directors, payable from an annual special flood protection and water quality enhancement bond levy upon the taxable value of all taxable property in the district. Such special bond levy is includable in the computation of other limitations upon the district's tax levy and shall not exceed one cent on each one hundred dollars of taxable valuation annually on all of the taxable property within the district without approval by a majority of registered voters of the district at an election in accordance with the Election Act called by the board of directors and held in conjunction with a statewide primary or general election.



2-3226.11 - Flood protection and water quality enhancement bonds; use of proceeds; certain projects; county board; powers.

2-3226.11. Flood protection and water quality enhancement bonds; use of proceeds; certain projects; county board; powers.

(1) The proceeds of bonds issued pursuant to section 2-3226.10 shall be used to pay costs of design, rights-of-way acquisition, and construction of multipurpose projects and practices for storm water management within the natural resources district issuing such bonds, including flood control and water quality. For purposes of this section, flood control and water quality projects and practices include, but are not limited to, low-impact development best management measures, flood plain buyout, dams, reservoir basins, and levees. The proceeds of bonds issued pursuant to section 2-3226.10 shall not be used to fund combined sewer separation projects in a city of the metropolitan class. No project for which bonds are issued under section 2-3226.10 shall include a reservoir or water quality basin having a permanent pool greater than four hundred surface acres. Any project having a permanent pool greater than twenty surface acres shall provide for public access.

(2) A district shall only convey real property that is acquired for a project described in subsection (1) of this section by eminent domain proceedings pursuant to sections 76-704 to 76-724 to a political subdivision or an agency of state or federal government.

(3)(a) Prior to the issuing of bonds pursuant to section 2-3226.10 or expending funds of a natural resources district encompassing a city of the metropolitan class to pay costs of a reservoir or water quality basin project or projects greater than twenty surface acres, a county board of the affected county may pass a resolution stating that it does not approve of the construction of such reservoir or water quality basin project or projects within its exclusive zoning jurisdiction. The county board shall hold a public hearing and shall vote on the resolution within ninety days after notice from the board of directors of the natural resources district of its intent to issue bonds.

(b) No proceeds from bonds issued pursuant to section 2-3226.10 or funds of a natural resources district encompassing a city of the metropolitan class may be used to pay costs of a reservoir or water quality basin project or projects greater than twenty surface acres if the county board of the affected county passes such a resolution.

(c) Sections 2-3226.10 to 2-3226.14 do not (i) limit the authority of a natural resources district with regard to reservoirs, water quality basin projects, or other projects of less than twenty surface acres or (ii) prohibit use of funds of a natural resources district for preliminary studies or reports necessary, in the discretion of the board of directors of the natural resources district, to determine whether a reservoir or water quality basin project should be presented to a county board pursuant to this section.

(4) Proceeds of bonds issued pursuant to section 2-3226.10 shall not be used to fund any project in any city or county (a) located within a watershed in which is located a city of the metropolitan class and (b) which is party to an agreement under the Interlocal Cooperation Act, unless such city or county has adopted a storm water management plan approved by the board of directors of the natural resources district encompassing a city of the metropolitan class.

(5) A natural resources district encompassing a city of the metropolitan class shall only issue bonds for projects in cities and counties that have adopted zoning regulations or ordinances that comply with state and federal flood plain management rules and regulations.



2-3226.12 - Flood protection and water quality enhancement bonds; warrants authorized.

2-3226.12. Flood protection and water quality enhancement bonds; warrants authorized.

For the purpose of making partial payments, the board of directors of a natural resources district issuing bonds pursuant to section 2-3226.10 may issue warrants having terms as determined appropriate by the board, payable from the proceeds of such bonds.



2-3226.13 - Flood protection and water quality enhancement bonds; fees to fiscal agents authorized; warrants and bonds; conditions.

2-3226.13. Flood protection and water quality enhancement bonds; fees to fiscal agents authorized; warrants and bonds; conditions.

The board of directors of a natural resources district issuing bonds pursuant to section 2-3226.10 may agree to pay fees to fiscal agents in connection with the placement of warrants or bonds of the district. Such warrants and bonds shall be subject to the same conditions as provided by section 2-3254.07 for improvement project area bonds and such other conditions as the board of directors determines appropriate.



2-3226.14 - Flood protection and water quality enhancement bonds; authority to issue; termination.

2-3226.14. Flood protection and water quality enhancement bonds; authority to issue; termination.

The authority to issue bonds for qualified projects granted in section 2-3226.10 terminates on December 31, 2019, except that (1) any bonds already issued and outstanding for qualified projects as of such date are permitted to remain outstanding and the district shall retain all powers of taxation provided for in section 2-3226.10 to provide for the payment of principal and interest on such bonds and (2) refunding bonds may continue to be issued and outstanding as of December 31, 2019, including extension of principal maturities if determined appropriate.



2-3227 - Districts; funds; investment.

2-3227. Districts; funds; investment.

Each district may invest any surplus money in the district treasury, including such money as may be in any sinking fund established for the purpose of providing for the payment of the principal or interest of any contract, bond, or other indebtedness or for any other purpose, not required for the immediate needs of the district as provided in sections 77-2341, 77-2365.01, and 77-2366. The functions and duties authorized by this section shall be performed under such rules and regulations as shall be prescribed by the board.



2-3228 - Districts; powers; Nebraska Association of Resources Districts; retirement plan reports; duties.

2-3228. Districts; powers; Nebraska Association of Resources Districts; retirement plan reports; duties.

(1) Each district shall have the power and authority to:

(a) Receive and accept donations, gifts, grants, bequests, appropriations, or other contributions in money, services, materials, or otherwise from the United States or any of its agencies, from the state or any of its agencies or political subdivisions, or from any person as defined in section 49-801 and use or expend all such contributions in carrying on its operations;

(b) Establish advisory groups by appointing persons within the district, pay necessary and proper expenses of such groups as the board shall determine, and dissolve such groups;

(c) Employ such persons as are necessary to carry out its authorized purposes and, in addition to other compensation provided, establish and fund a pension plan designed and intended for the benefit of all permanent full-time employees of the district. Any recognized method of funding a pension plan may be employed. Employee contributions shall be required to fund at least fifty percent of the benefits, and past service benefits may be included. The district shall pay all costs of any such past service benefits, which may be retroactive to July 1, 1972, and the plan may be integrated with old age and survivors' insurance, generally known as social security. A uniform pension plan, including the method for jointly funding such plan, shall be established for all districts in the state. A district may elect not to participate in such a plan but shall not establish an independent plan;

(d) Purchase liability, property damage, workers' compensation, and other types of insurance as in the judgment of the board are necessary to protect the assets of the district;

(e) Borrow money to carry out its authorized purposes;

(f) Adopt and promulgate rules and regulations to carry out its authorized purposes; and

(g) Invite the local governing body of any municipality or county to designate a representative to advise and counsel with the board on programs and policies that may affect the property, water supply, or other interests of such municipality or county.

(2)(a) Beginning December 31, 1998, and each December 31 thereafter, the Nebraska Association of Resources Districts as organized under the Interlocal Cooperation Act shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the association may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the association shall cause to be prepared a quadrennial report and shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



2-3229 - Districts; purposes.

2-3229. Districts; purposes.

The purposes of natural resources districts shall be to develop and execute, through the exercise of powers and authorities granted by law, plans, facilities, works, and programs relating to (1) erosion prevention and control, (2) prevention of damages from flood water and sediment, (3) flood prevention and control, (4) soil conservation, (5) water supply for any beneficial uses, (6) development, management, utilization, and conservation of ground water and surface water, (7) pollution control, (8) solid waste disposal and sanitary drainage, (9) drainage improvement and channel rectification, (10) development and management of fish and wildlife habitat, (11) development and management of recreational and park facilities, and (12) forestry and range management.

As to development and management of fish and wildlife habitat and development and management of recreational and park facilities, such plans, facilities, works, and programs shall be in conformance with any outdoor recreation plan for Nebraska and any fish and wildlife plan for Nebraska as developed by the Game and Parks Commission.

Standing is not implied in, incident to, or indispensably essential to any express powers or declared objects and purposes of a natural resources district. Metropolitan Utilities Dist. v. Twin Platte NRD, 250 Neb. 442, 550 N.W.2d 907 (1996).



2-3230 - Districts; facilities and works; powers.

2-3230. Districts; facilities and works; powers.

Each district shall have the power and authority to construct and maintain works and establish and maintain facilities across or along any public street, alley, road, or highway and in, upon, or over any public lands which are now, or may hereafter become, the property of the State of Nebraska, and to construct works and establish and maintain facilities across any stream of water or watercourse; Provided, that the district shall promptly restore any such street, highway, or other property to its former state of usefulness as nearly as may be possible, and shall not use the same in such manner as to completely or unnecessarily impair the usefulness thereof. In the use of streets, the district shall be subject to the reasonable rules and regulations of the county, city, or village where such streets lie concerning excavation and the refilling of excavation, the relaying of pavements, and the protection of the public during periods of construction. The district shall not be required to pay any license or permit fees, or file any bonds, but may be required to pay reasonable inspection fees.



2-3230.01 - Natural resources districts; construction; approval of other special-purpose district affected.

2-3230.01. Natural resources districts; construction; approval of other special-purpose district affected.

A natural resources district having within, or partially within its boundary, the irrigation service area of an operational irrigation district, reclamation district, or public power and irrigation district, shall, prior to construction of any project within such irrigation service area that would have a direct effect upon the conveyance, distribution, use, recovery, reuse and drainage of water, obtain approval of such project by the governing board of the irrigation district, reclamation district or public power and irrigation district whose irrigation service area is so affected.



2-3231 - Districts; contracts; powers.

2-3231. Districts; contracts; powers.

Each district shall have the power and authority to:

(1) Contract for the construction, preservation, operation, and maintenance of tunnels, reservoirs, regulating or reregulating basins, diversion works and canals, dams, drains, drainage systems, or other projects for a purpose mentioned in section 2-3229, and necessary works incident thereto, and to hold the federal government or any agency thereof free from liability arising from any construction;

(2) Contract with the United States for a water supply and water distribution and drainage systems under any Act of Congress providing for or permitting such contract;

(3) Acquire by purchase, lease, or otherwise mutually arrange to administer and manage any project works undertaken by the United States or any of its agencies, or by this state or any of its agencies; except that this section shall not apply to any project being administered or managed by any public power district, public power and irrigation district, or metropolitan utilities district; and

(4) Act as agent of the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, maintenance, or management of any project within its boundaries.



2-3232 - Districts; studies, investigations, surveys, and demonstrations; powers.

2-3232. Districts; studies, investigations, surveys, and demonstrations; powers.

Each district shall have the power and authority to:

(1) Make studies, investigations, or surveys and do research as may be necessary to carry out its authorized purposes, enter upon any land, after notifying the owner or occupier, for the purpose of conducting such studies, investigations, surveys, and research, and publish and disseminate the results. Entry upon any property pursuant to this section shall not be considered trespass, and damages are not recoverable on that account alone. In case of any actual or demonstrable damage to premises, the district shall pay the owner of the premises the amount of the damages. Upon failure of the landowner and the district to agree upon the amount of damages, the landowner, in addition to any other available remedy, may file a petition as provided in section 76-705. To avoid duplication of effort, any such studies, investigations, surveys, research, or dissemination shall be in cooperation and coordination with the programs of the University of Nebraska, or any department thereof, and any other appropriate state agencies; and

(2) Conduct demonstration projects within the district on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district, upon obtaining the consent of the owners of such land or the necessary rights and interest in such lands, in order to demonstrate by example the means, methods, and measures by which soil and water resources may be conserved and soil erosion in the form of soil blowing and soil washing may be prevented and controlled. Demonstration projects shall be coordinated with the programs of the Agricultural Research Division of the University of Nebraska Institute of Agriculture and Natural Resources.



2-3233 - Districts; water rights, waterworks, and property; acquisition; disposal.

2-3233. Districts; water rights, waterworks, and property; acquisition; disposal.

Each district shall have the power and authority to acquire and dispose of water rights in accordance with Chapter 46, article 2, to acquire by grant, purchase, bequest, devise, or lease and to hold and use waterworks, personal property, and interests in or title to real property, and to sell, lease, encumber, or otherwise dispose of such waterworks and property. Each district shall also have the power and authority to acquire, construct, own, operate, control, maintain, and use any and all such works and facilities, both within and without the district, necessary to carry out its authorized purposes and furnish water service for domestic, irrigation, power, manufacturing, and other beneficial purposes.

A water right applicant has no transferable property right in a mere application to divert water. In re Applications A-15145, A-15146, A-15147, and A-15148, 230 Neb. 580, 433 N.W.2d 161 (1988).



2-3234 - Districts; eminent domain; powers.

2-3234. Districts; eminent domain; powers.

Except as provided in sections 2-3226.11 and 2-3234.02 to 2-3234.09, each district shall have the power and authority to exercise the power of eminent domain when necessary to carry out its authorized purposes within the limits of the district or outside its boundaries. Exercise of eminent domain shall be governed by the provisions of sections 76-704 to 76-724, except that whenever any district seeks to acquire the right to interfere with the use of any water being used for power purposes in accordance with sections 46-204, 70-668, 70-669, and 70-672 and is unable to agree with the user of such water upon the compensation to be paid for such interference, the procedure to condemn property shall be followed in the manner set forth in sections 76-704 to 76-724 and no other property shall be included in such condemnation. No district shall contract for delivery of water to persons within the corporate limits of any village, city, or metropolitan utilities district, nor in competition therewith outside such corporate limits, except by consent of and written agreement with the governing body of such political subdivision. A village, city, or metropolitan utilities district may negotiate and, if necessary, exercise the power of eminent domain for the acquisition of water supply facilities of the district which are within its boundaries.



2-3234.01 - Districts; grant easements.

2-3234.01. Districts; grant easements.

A district may grant easements across real estate under its ownership for purposes which are in the public interest and do not adversely affect the primary purpose for which such real estate is owned by the district.



2-3234.02 - Trails; procedures.

2-3234.02. Trails; procedures.

Sections 2-3234.02 to 2-3234.09 are procedures for the use of eminent domain by a natural resources district to take private real property for a trail.



2-3234.03 - Trails; terms, defined.

2-3234.03. Trails; terms, defined.

For purposes of sections 2-3234.02 to 2-3234.09:

(1) District means a natural resources district;

(2) Private real property does not include any public land such as real property under the general management of the Board of Educational Lands and Funds;

(3) Supermajority means sixty-seven percent or more; and

(4) Trail means a thoroughfare or track across real property used for recreational purposes.



2-3234.04 - Trails; public hearing; considerations.

2-3234.04. Trails; public hearing; considerations.

Before establishing a trail, the district shall consider, at a public hearing, all of the following:

(1) The proposed route for the trail, including maps and illustrations, and the mode of travel to be permitted;

(2) The areas adjacent to such route to be utilized by the district for scenic, historic, natural, cultural, or developmental purposes;

(3) The characteristics that make the proposed route suitable as a trail;

(4) The plans for developing, operating, and maintaining the proposed trail;

(5) Any anticipated problems enforcing the proper use of the proposed trail or hazards to private real property adjacent to such trail;

(6) The current status of the real property ownership and current and potential use of the real property in and along the proposed route;

(7) The estimated cost of acquisition of the real property, or an interest therein, needed for the proposed route; and

(8) The extent and type of private real property interest needed to establish the proposed trail, the right-of-way acquisition process to be followed, and the circumstances under which eminent domain may be utilized.



2-3234.05 - Trails; establishment; district; powers; findings.

2-3234.05. Trails; establishment; district; powers; findings.

If the district decides to establish the trail after following the procedure under section 2-3234.04, the district may acquire private real property, or an interest therein, to develop and maintain the trail by:

(1) Seeking to secure the written consent of the private real property owners affected by the trail to enter into negotiations and proceeding in good faith to reach negotiated agreements with such owners for the private real property, or an interest therein needed; or

(2) If all reasonable efforts to secure written consent and negotiated agreements to acquire private real property, or an interest therein, have failed, the district board may, by resolution adopted by a supermajority of the district board at a public meeting, elect to conduct a proceeding to determine whether to use the power of eminent domain to acquire such property. Such proceeding shall be a public hearing with general notice to the public and specific notice by registered mail to all private real property owners whose property would be subject to condemnation by eminent domain. The public hearing shall be held no sooner than forty-five days after the date the resolution is adopted. At the public hearing, the district board shall receive evidence on the question of whether to acquire private real property by eminent domain for the purpose of constructing the trail. The district board may, by vote of a supermajority of its members, elect to proceed with eminent domain to acquire such property if the district board finds, by clear and convincing evidence received at the public hearing, that all of the following criteria are met:

(a) Whether the trail has been publicized at a public hearing held in accordance with section 2-3234.04 in the area where the trail is planned and reasonable notice of the hearing was provided to affected private real property owners;

(b) Whether good faith attempts to negotiate agreements meeting the requirements of subdivision (1) of this section with the affected private real property owners have been made and have failed for some or all of the private real property that is determined by the district board to be necessary for the trail to be developed;

(c) Whether all other trail route alternatives have been considered, with an evaluation of the extent to which private real property may be involved and which may require the exercise of eminent domain for each alternate route;

(d) Whether in locating the proposed trail consideration was given to the directness of the route; potential benefit to communities and public facilities adjacent to the trail route; trail design and costs; safety to trail users, vehicle operators, and adjacent persons; and adverse impacts and intrusions upon private real property owners or persons using such property;

(e) Whether good faith attempts have been made to address the concerns of affected private real property owners regarding trail design, privacy, land protection, management, and maintenance; and

(f) Whether any development and management of the trail is designed to harmonize with and complement any established forest or agricultural plan for the affected private real property.



2-3234.06 - Trails; right of access.

2-3234.06. Trails; right of access.

When the acquisition of a parcel of private real property, or an interest therein, for a trail divides the private real property in such a manner that the owner has no reasonable access to one part of the divided parcel, the district shall allow reasonable access across the trail at a location mutually agreed upon by the owner of such divided parcel and the district.



2-3234.07 - Trails; applicability of other law.

2-3234.07. Trails; applicability of other law.

Acquisition of private real property, or an interest therein, and any utilization of eminent domain approved under sections 2-3234.02 to 2-3234.09 to establish a proposed trail shall be conducted in the manner and subject to the requirements provided in sections 25-2501 to 25-2506 and 76-701 to 76-726.



2-3234.08 - Trails; owner or lessee; duties; negotiated written agreement; requirements.

2-3234.08. Trails; owner or lessee; duties; negotiated written agreement; requirements.

(1) A private real property owner or lessee of property adjoining a trail has no duty (a) to maintain or repair the trail or (b) to protect users of the trail from danger resulting from conditions on the trail unless such conditions are the result of an intentional or negligent act of such owner or lessee.

(2) A negotiated written agreement between a district and a private real property owner regarding the acquisition of real property, or an interest therein, by the district to establish and maintain a trail shall clearly express both parties' rights and obligations, including the obligation of the district to maintain the trail and the liability of the district for property damage or personal injury, or both, to users of the trail.



2-3234.09 - Trails; decision of district board; appeal.

2-3234.09. Trails; decision of district board; appeal.

An affected private real property owner may appeal the decision of the district board to use eminent domain under sections 2-3234.02 to 2-3234.09 by petition in error to the district court of the county where the affected private real property is located. No petition to condemn private real property affected by the proposed trail shall be filed in county court until any error proceeding under this section is final.



2-3235 - Districts; cooperation; agreements; authorized; contributions; materials and services to landowners; terms.

2-3235. Districts; cooperation; agreements; authorized; contributions; materials and services to landowners; terms.

(1) Each district shall have the power and authority to cooperate with or to enter into agreements with and, within the limits of appropriations available, to furnish financial or other aid to any cooperator, any agency, governmental or otherwise, or any owner or occupier of lands within the district for the carrying out of projects for benefit of the district as authorized by law, subject to such conditions as the board may deem necessary.

(2) As a condition to the extending of any benefits to or the performance of work upon any lands not owned or controlled by this state or any of its agencies, the directors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits and may require landowners to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion thereon.

(3) Each district may make available, on such terms as it shall prescribe, to landowners within the district specialized equipment, materials, and services which are not readily available from other sources and which will assist such landowners to carry on operations upon their lands for the conservation of soil and water resources and for the prevention and control of soil erosion. Whenever reasonably possible, purchases or contracts for such equipment shall be made from retail establishments.

This section gives a natural resources district express authority to cooperate, enter agreements, and furnish aid to private developers and landowners to carry out projects that benefit the district. Japp v. Papio-Missouri River NRD, 273 Neb. 779, 733 N.W.2d 551 (2007).



2-3236 - Districts; appointment as fiscal agent of United States; powers.

2-3236. Districts; appointment as fiscal agent of United States; powers.

Each district shall have the power and authority to accept appointment of the district as fiscal agent of the United States, or authorization of the district by the United States to make collections of money for and on behalf of the United States in connection with any federal project, whereupon the district shall have full power to do any and all things required by the federal statutes in connection therewith, and all things required by the rules and regulations established by any department of the federal government in regard thereto.



2-3237 - Districts; weather modification programs; authorized.

2-3237. Districts; weather modification programs; authorized.

A natural resources district may establish weather modification programs. A district may enter into agreements with companies, service organizations, municipalities, political subdivisions, public or private postsecondary educational institutions, or state or federal agencies to establish or participate in such programs.



2-3238 - Districts; develop, store, and transport water; water service; powers; limitation.

2-3238. Districts; develop, store, and transport water; water service; powers; limitation.

Each district shall have the power and authority to develop, store and transport water, and to provide, contract for, and furnish water service for domestic purposes, irrigation, milling, manufacturing, mining, metallurgical, and any and all other beneficial uses, and to fix the terms and rates therefor. Each district may acquire, construct, operate, and maintain dams, reservoirs, ground water storage areas, canals, conduits, pipelines, tunnels, and any and all works, facilities, improvements, and property necessary therefor. No district shall contract for delivery of water for irrigation uses within any area served by any irrigation district, public power and irrigation district, or reclamation district, except by consent of and written agreement with such irrigation district, public power and irrigation district, or reclamation district.



2-3239 - Districts; assessment of benefits; powers.

2-3239. Districts; assessment of benefits; powers.

Each district shall have the power and authority to list in separate ownership the lands within the district which are susceptible of irrigation from the district sources, to enter into contracts to furnish water service to all such lands, and to levy assessments against the lands within the district to which water service is furnished on the basis of the value per acre-foot of water service furnished to the lands within the district; Provided, the board may divide the district into units and fix a different value per acre-foot of water in the respective units, and in such case shall assess the lands within each unit upon the same basis of value per acre-foot of water service furnished to lands within such unit.



2-3240 - Districts; certain activities; laws, rules, and regulations applicable.

2-3240. Districts; certain activities; laws, rules, and regulations applicable.

In matters pertaining to applications for appropriation and use of surface water, construction of dams, drainage and channel rectification projects, and installation of ground water wells, districts shall comply with Chapter 46, articles 2, 6, and 7, and the applicable rules and regulations of the department.



2-3241 - Districts; additional powers.

2-3241. Districts; additional powers.

Each district shall have the power and authority to provide technical and other assistance as may be necessary or desirable in rural areas to abate the lowering of water quality in the state caused by sedimentation, effluent from feedlots, and runoff from cropland areas containing agricultural chemicals. Such assistance shall be coordinated with the programs and the stream quality standards as established by the Department of Environmental Quality.



2-3242 - Districts; water projects; powers.

2-3242. Districts; water projects; powers.

Each district shall have the power and authority to (1) build or construct, operate and maintain, any reservoir, dike or levee to prevent overflow of water, (2) drain any cropland subject to overflow by water, or drain wet land when desirable to make reasonable use of such land whether such condition is caused by surface water or ground water, or drain any land which will be improved by drainage, (3) locate and construct, straighten, widen, deepen, or alter and maintain any ditch, drain, stream, or watercourse, (4) riprap or otherwise protect the bank of any stream or ditch, and (5) construct, enlarge, extend, improve, or maintain any stream of drainage or system of control of surface water.



2-3243 - Districts; lands owned or controlled by state; preventive and control measures; powers.

2-3243. Districts; lands owned or controlled by state; preventive and control measures; powers.

Each district shall have the power and authority to carry out preventive and control measures within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and other measures as may be determined feasible on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owners of such lands or the necessary rights or interests in such lands.



2-3244 - Repealed. Laws 1986, LB 474, § 16.

2-3244. Repealed. Laws 1986, LB 474, § 16.



2-3245 - Repealed. Laws 1986, LB 474, § 16.

2-3245. Repealed. Laws 1986, LB 474, § 16.



2-3246 - Repealed. Laws 1986, LB 474, § 16.

2-3246. Repealed. Laws 1986, LB 474, § 16.



2-3247 - Repealed. Laws 1986, LB 474, § 16.

2-3247. Repealed. Laws 1986, LB 474, § 16.



2-3248 - Repealed. Laws 1986, LB 474, § 16.

2-3248. Repealed. Laws 1986, LB 474, § 16.



2-3249 - Repealed. Laws 1986, LB 474, § 16.

2-3249. Repealed. Laws 1986, LB 474, § 16.



2-3250 - Repealed. Laws 1986, LB 474, § 16.

2-3250. Repealed. Laws 1986, LB 474, § 16.



2-3251 - Repealed. Laws 1972, LB 543, § 18.

2-3251. Repealed. Laws 1972, LB 543, § 18.



2-3252 - Districts; improvement project areas; powers; project funding.

2-3252. Districts; improvement project areas; powers; project funding.

(1) Projects or portions of projects which the board determines to be of general benefit to the district shall be carried out with any available funds of the district, including proceeds from the district's tax levy pursuant to section 2-3225. Projects or portions of projects which the board determines to be of special benefit to a certain area within the district may be established and maintained pursuant to subsection (2) of this section.

(2) Each district may establish improvement project areas within the district for the purpose of carrying out projects authorized by law which result in special benefits to lands and property within such improvement project areas. Improvement project areas may include land within an adjoining district with the written consent of the board of directors of the adjoining district. When only a portion of a project results in special benefits to an area, an improvement project area may be established to finance and maintain such portion of the project, and the district shall finance and maintain the other portions of the project pursuant to subsection (1) of this section. Such improvement project areas may be established, existing improvement project area boundaries may be altered, and the projects may be authorized after a hearing by the board, upon its own motion or by petitions, in the manner provided for by sections 2-3253 to 2-3255. The cost of any construction, capital improvements, or operation and maintenance involved in such special benefit portions of a project shall be recovered by the board by special assessment as provided in sections 2-3252 to 2-3254, 2-3254.04, and 2-3254.06. Any other costs related to such special benefit portion of a project may also be recovered by similar assessments. The board shall determine the amount of such special assessments and the period of time over which such special assessments shall be paid. When such projects result in the provision of continuing services such as the supply of revenue-producing water for any beneficial use, the persons receiving such special services shall be assessed for the cost of the service received in the manner provided in subsection (2) of section 2-3254. The reimbursable cost of the special benefit portions of such projects authorized in accordance with this section and as determined by the board of directors shall be assessed against the land within the improvement project area on the basis of benefits received in the manner provided in subsection (3) of section 2-3254 and section 2-3254.03. When a special-purpose district is merged with a natural resources district as provided by sections 2-3207 to 2-3212, the board may, without complying with the procedures outlined in sections 2-3252 to 2-3254.07, establish an improvement project area to carry out the functions of such special-purpose district and may adopt as its own any fee or assessment schedule or schedules previously adopted pursuant to law by such special-purpose district and in force and effect at the time of such merger. Any fees or assessments which are due or which become due under such adopted schedule or schedules shall be collected by the district in the manner provided by sections 2-3254 and 2-3254.03.

(3) Projects of a predominantly general benefit to a district with only an incidental special benefit, as determined by the board, may be developed and executed using any available funds of the district, including those from the tax levied pursuant to section 2-3225, without the establishment of an improvement project area or the levying of assessments or other charges.

The determination of the feasibility of a general benefit project by the board of directors of a natural resources district, and the adoption and implementation of such a project, is a legislative function and is not within the scope of judicial review where the specific statutory requirements for such action have been met. Fisher & Trouble Creek v. Lower Platte No. Nat. Resources Dist., 212 Neb. 196, 322 N.W.2d 403 (1982).



2-3252.01 - Repealed. Laws 1978, LB 783, § 7.

2-3252.01. Repealed. Laws 1978, LB 783, § 7.



2-3253 - Improvement project areas; petition; contents; hearing.

2-3253. Improvement project areas; petition; contents; hearing.

(1) A hearing on a proposed improvement project area, on altering the boundaries of an existing improvement project area, or on adopting a proposed project may be initiated by petition of landowners. All petitions filed with the board of the natural resources district must contain:

(a) A statement of the problem involved;

(b) A presentation of the project proposed;

(c) A description of the area to be affected by the project; and

(d) A request for a hearing.

(2) If there are twenty or less landowners in the improvement project area, then the signatures of at least one-fourth must be on the petition. If there are more than twenty, then the signature of ten landowners shall be sufficient. Any petition regarding a project which would provide a revenue-producing continuing service shall contain so many signatures of landowners as shall in the board's discretion indicate enough interest to generate sufficient revenue to recover any reimbursable costs should a project be authorized.



2-3254 - Improvement project areas; petition; hearing; notice; findings of board; apportionment of benefits; lien.

2-3254. Improvement project areas; petition; hearing; notice; findings of board; apportionment of benefits; lien.

(1) The board shall hold a hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the establishment of or altering the boundaries of an existing improvement project area and the undertaking of such a project, upon the question of the appropriate boundaries describing affected land, upon the propriety of the petition, and upon all relevant questions regarding such inquiries. When a hearing has been initiated by petition, such hearing shall be held within one hundred twenty days of the filing of such petition. Notice of such hearing shall be published prior thereto once each week for three consecutive weeks in a legal newspaper published or of general circulation in the district. Landowners within the limits of the territory described in the petition and all other interested parties, including any appropriate agencies of state or federal government, shall have the right to be heard. If the board finds, after consultation with such appropriate agencies of state and federal government and after the hearing, that the project conforms with all applicable law and with the district's goals, criteria, and policies, it shall enter its findings in the board's official records and shall, with the aid of such engineers, surveyors, and other assistants as it may have chosen, establish an improvement project area or alter the boundaries of an existing improvement project area, proceed to make detailed plans and cost estimates, determine the total benefits, and carry out the project as provided in subsections (2) and (3) of this section. If the board finds that the project does not so conform, the findings shall be entered in the board's records and copies of such findings shall be furnished to the petitioners and the commission.

(2) When any such special project would result in the provision of revenue-producing continuing services, the board shall, prior to commencement of construction of such project, determine, by circulation of petitions or by some other appropriate method, if such project can be reasonably expected to generate sufficient revenue to recover the reimbursable costs thereof. If it is determined that the project cannot be reasonably expected to generate sufficient revenue, the project and all work in connection therewith shall be suspended. If it is determined that the project can be reasonably expected to generate sufficient revenue, the board shall divide the total benefits of the project as provided in sections 2-3252 to 2-3254. If the proposed project involves the supply of water for any beneficial use, all plans and specifications for the project shall be filed with the secretary of the district and the Director of Natural Resources, except that if such project involves a public water system as defined in section 71-5301, the filing of the information shall be with the Department of Health and Human Services rather than the Director of Natural Resources. No construction of any such special project shall begin until the plans and specifications for such improvement have been approved by the Director of Natural Resources and the Department of Health and Human Services, if applicable, except that if such special project involves a public water system as defined in section 71-5301, only the Department of Health and Human Services shall be required to review such plans and specifications and approve the same if in compliance with the Nebraska Safe Drinking Water Act and departmental rules and regulations adopted and promulgated under the act. All prescribed conditions having been complied with, each landowner within the improvement project area shall, within any limits otherwise prescribed by law, subscribe to a number of benefit units in proportion to the extent he or she desires to participate in the benefits of the special project. As long as the capacity of the district's facilities permit, participating landowners may subscribe to additional units, within any limits otherwise prescribed by law, upon payment of a unit fee for each such unit. The unit fees made and charged pursuant to this section shall be levied and fixed by rules and regulations of the district. The service provided may be withheld during the time such charges levied upon such parcel of land are delinquent and unpaid. Such charges shall be cumulative, and the service provided by the project may be withheld until all delinquent charges for the operation and maintenance of such works of improvement are paid for past years as well as for the current year. All such charges, due and delinquent according to the rules and regulations of such district and unpaid on June 1 after becoming due and delinquent, may be certified by the governing authority of such district to the county clerk of such county in which are situated the lands against which such charges have been levied, and when so certified such charges shall be entered upon the tax list and spread upon the tax roll the same as other special assessment taxes are levied and assessed upon real estate, shall become a lien upon such real estate along with other real estate taxes, and shall be collectible at the same time, in the same manner, and in the same proceeding as other real estate taxes are levied.

(3) When the special project would not result in the provision of revenue-producing continuing services, the board shall apportion the benefits thereof accruing to the several tracts of land within the district which will be benefited thereby, on a system of units. The land least benefited shall be apportioned one unit of assessment, and each tract receiving a greater benefit shall be apportioned a greater number of units or fraction thereof, according to the benefits received. Nothing contained in this section shall prevent the district from establishing separate areas within the improvement project area so as to permit future allocation of costs for particular portions of the work to specific subareas. This subarea method of allocation shall not be used in any improvement project area which has heretofore made a final apportionment of units of benefits and shall not thereafter be changed except by compliance with the procedure prescribed in this section.

(4) A notice shall be inserted for at least one week in a newspaper published or of general circulation in the improvement project area stating the time when and the place where the directors shall meet for the purpose of hearing all parties interested in the apportionment of benefits by reason of the improvement, at which time and place such parties may appear in person or by counsel or may file written objections thereto. The directors shall then proceed to hear and consider the same and shall make the apportionments fair and just according to benefits received from the improvement. The directors, having completed the apportionment of benefits, shall make a detailed report of the same and file such report with the county clerk. The board of directors shall include in such report a statement of the actual expenses incurred by the district to that time which relate to the proposed project and the actual cost per benefit unit thereof. Thereupon the board of directors shall cause to be published, once each week for three consecutive weeks in a newspaper published or of general circulation in the improvement project area, a notice that the report required in this subsection has been filed and notice shall also be sent to each party appearing to have a direct legal interest in such apportionment, which notice shall include the description of the lands in which each party notified appears to have such interest, the units of benefit assigned to such lands, the amount of actual costs assessable to date to such lands, and the estimated total costs of the project assessable to such lands upon completion thereof, as provided by sections 25-520.01 to 25-520.03. If the owners of record title representing more than fifty percent of the estimated total assessments file with the board within thirty days of the final publication of such notice written objections to the project proposed, such project and work in connection therewith shall be suspended, such project shall not be done in such project area, and all expenses relating to such project incurred by and accrued to the district may, at the direction of the board of directors, be assessed upon the lands which were to have been benefited by the completion of such improvement project in accordance with the apportionment of benefits determined and procedures established in this section. Upon completing the establishment of an improvement project area or altering the boundaries of an existing improvement project area as provided in this subsection and upon determining the reimbursable cost of the project and the period of time over which such cost shall be assessed, the board of directors shall determine the amount of money necessary to raise each year by special assessment within such improvement project area and apportion the same in dollars and cents to each tract benefited according to the apportionment of benefits as determined by this section. The board of directors shall also, from time to time as it deems necessary, order an additional assessment upon the lands and property benefited by the project, using the original apportionment of benefits as a basis to ascertain the assessment to each tract of land benefited, to carry out a reasonable program of operation and maintenance upon the construction or capital improvements involved in such project. The chairperson and secretary shall thereupon return lists of such tracts with the amounts chargeable to each of the county clerks of each county in which assessed lands are located, who shall place the same on duplicate tax lists against the lands and lots so assessed. Such assessments shall be collected and accounted for by the county treasurer at the same time as general real estate taxes, and such assessments shall be and remain a perpetual lien against such real estate until paid. All provisions of law for the sale, redemption, and foreclosure in ordinary tax matters shall apply to such special assessments.



2-3254.01 - Improvement project; determination of special benefits; effect.

2-3254.01. Improvement project; determination of special benefits; effect.

When determining the apportionment of benefits under section 2-3254, the board shall also make a determination as to what portion of the project will result in special benefits to lands and property and such determination, if not appealed as provided in section 2-3255, shall be conclusive as establishing the authority of the district to levy special assessments and issue bonds and warrants for such project.



2-3254.02 - Improvement project; bonds; issued; when.

2-3254.02. Improvement project; bonds; issued; when.

When a project which would not result in the provision of revenue-producing continuing services has been completed, the district shall have the power to issue its negotiable bonds entitled improvement project area bonds for the purpose of paying the cost of the special benefit portion of the project. Such bonds shall be payable from money in the sinking fund established in section 2-3254.05, and be issued under the conditions in section 2-3254.07.



2-3254.03 - Improvement project; financed with bonds; requirements; warrants issued; when.

2-3254.03. Improvement project; financed with bonds; requirements; warrants issued; when.

(1) Prior to awarding contracts for work in connection with any project the board proposes to finance in whole or in part by improvement project area bonds issued pursuant to section 2-3254.02, there shall be placed on file with the board an engineer's estimate of the total cost of such project. After any award of a contract for any such project, there shall be placed on file with the board a revised engineer's estimate of the total cost of that part of such project for which an award has been made. Such revised estimate shall be based upon the prices provided for in such contract. The revised estimate shall specifically state the estimated total cost of that part of the project for which awards have been made and which relates to that portion of the project which will result in special benefits to an area.

(2) For the purpose of making partial payments as the work progresses, warrants may be issued by the district. Such warrants shall not be issued in an amount which exceeds the engineer's revised estimate for that part of the project for which awards have been made and which relates to that portion of the project which will result in special benefits to an area. Such warrants shall become due and payable not later than five years from the date of their issuance and shall draw interest at a rate fixed by the board and stated in such warrants from the date of presentation for registration and payment. The warrants shall be redeemed and paid from the proceeds of special assessments, from the sale of bonds issued and sold as provided for in section 2-3254.02, or from other available funds of the district, including proceeds from the tax levied pursuant to section 2-3225. The district may agree to pay annual or semiannual interest on all warrants issued by the district, and may issue warrants to pay such interest or issue warrants in return for cash to pay such interest. If determined appropriate by the board, the district may pay fees to fiscal agents in connection with the placement of warrants or bonds issued by the district.



2-3254.04 - Improvement project areas; issuance of bonds; special assessment levy; hearing; notice; delinquent; interest.

2-3254.04. Improvement project areas; issuance of bonds; special assessment levy; hearing; notice; delinquent; interest.

Before issuing any improvement project area bonds pursuant to section 2-3254.02, special assessments shall be levied by resolution of the board for the improvement project area. Such levy of special assessments shall be made after the holding of a hearing by the board for which notice shall be published at least once a week for three weeks in a newspaper of general circulation in the improvement project area. Such notice shall state the time and place for such meeting and that such meeting shall be held for the purpose of hearing all parties interested in the levying of assessments for special benefits by reason of the improvements. All special assessments shall become due within fifty days after the date of levy and may be paid within that time without interest. If not paid within the fifty days, they shall bear interest therefrom at the rate established by the board. Such assessment shall become delinquent in equal annual installments over a period of years which the board may determine at the time of making the levy. Delinquent installments shall bear interest until paid at the rate established by the board. If three or more installments shall become delinquent, the board may declare all of the remaining installments to be delinquent and such installments shall bear interest at the rate established by the board for delinquent installments and may be collected in the same manner as other delinquent installments.



2-3254.05 - Improvement project; special assessment proceeds; sinking fund; use.

2-3254.05. Improvement project; special assessment proceeds; sinking fund; use.

The proceeds of all special assessments for an improvement project area shall constitute a sinking fund for the purposes of paying the cost of the special benefit portion of the project and for paying warrants and bonds issued pursuant to sections 2-3252 and 2-3254.01 to 2-3254.07 and shall, together with the interest payable upon such special assessments, be set aside and used to pay such costs, bonds, and warrants. Any money remaining in the sinking fund after fully discharging such costs, bonds, and warrants may be applied by the board for operation and maintenance expenses relating to such project or may be transferred to the general fund of the district. In any resolution authorizing the issuance of bonds or warrants, the board may provide that general funds of the district, including the proceeds from such district's tax levied pursuant to section 2-3225, shall be transferred and paid into the sinking fund to provide for the prompt payment of principal and interest on any bonds and warrants of the district which are to be paid from such sinking fund, as they become due.



2-3254.06 - Improvement project; special assessments; lien; delinquency; foreclosure; sale final; when.

2-3254.06. Improvement project; special assessments; lien; delinquency; foreclosure; sale final; when.

(1) The natural resources district shall have a lien upon the real estate within its boundaries for all special assessments for improvement project areas which are due. Such lien shall be inferior only to general taxes levied by political subdivisions of the state. When such special assessments have become delinquent and the real property against which they are assessed has not been offered at any tax sale, the district may proceed in the district court in the county in which the real estate is situated to foreclose in its own name upon the lien in the same manner and with like effect as a foreclosure of a real estate mortgage, except that sections 77-1903 to 77-1917, shall govern in every case when applicable.

(2) Final confirmation of sale in such foreclosure proceedings and the issuance of a deed of sale to the district, or its assignee, cannot be had until two years have expired from the date of the sale held by the sheriff and until personal notice has been served on the occupants of the real property after such two-year period. The remedy granted in this section to a natural resources district for the collection of delinquent special assessments shall be cumulative and in addition to other existing methods.



2-3254.07 - Improvement project; issuance of warrants or bonds; conditions.

2-3254.07. Improvement project; issuance of warrants or bonds; conditions.

The following conditions shall apply when the board issues warrants or improvement project area bonds to fund the special benefit portion of a project:

(1) Neither the members of the board nor any person executing the warrants or bonds shall be liable personally thereon by reason of their issuance;

(2) The warrants or bonds shall be a debt of the district only and shall state this on their face;

(3) Warrants and bonds of the district are declared to be issued for an essential public and governmental purpose and to be public instruments, and together with interest and income thereon, shall be exempt from all taxes;

(4) Bonds shall be authorized by a majority vote of the board which shall determine the manner and place of their execution. The bonds may be issued in one or more series and shall bear such a date, be payable upon demand or mature at such a time, bear interest at such a rate, be in such a denomination, be in such form, be payable at such a place, and be subject to redemption prior to maturity upon such a term and with such notice, as the board may direct; and

(5) Bonds and warrants issued pursuant to sections 2-3252 and 2-3254.01 to 2-3254.07 may be sold in any manner and for such price as the board of directors may determine.



2-3255 - Improvement projects; apportionment of benefits; appeal.

2-3255. Improvement projects; apportionment of benefits; appeal.

From any order or decision of the board of directors of the natural resources district, an appeal may be taken to the district court by any person aggrieved by filing an undertaking in the sum of two hundred dollars with such sureties as may be approved by the clerk of the district court. Such undertaking shall be conditioned that the appellant will prosecute such appeal without delay and will pay all costs adjudged against him in the district court. Such undertaking shall be executed to the board of directors of the natural resources district and may be sued on in the name of the obligee. Where the project area is confined to the limits of one county, the appeal shall be taken to the district court of that county. When such project includes lands in two or more counties, the appeal shall be taken to the district court of the county in which the largest portion of the land which is claimed to be affected adversely by the order or decision appealed from lies. The appeal must be taken within thirty days after such decision or order has been entered by the secretary of the board of directors.

The provisions of this section are a mechanism for appeal solely from decisions or orders of a board of directors of a natural resources district regarding special improvement projects and are not applicable to decisions of the board that do not arise in the context of special improvement projects. Japp v. Papio-Missouri River NRD, 271 Neb. 968, 716 N.W.2d 707 (2006).



2-3256 - Structural works; supervision by licensed engineer; when.

2-3256. Structural works; supervision by licensed engineer; when.

All design or construction by a district of structural works costing more than one hundred thousand dollars shall be under the supervision of a licensed engineer except as otherwise provided in the Engineers and Architects Regulation Act. The Board of Engineers and Architects shall adjust the dollar amount in this section every fifth year. The first such adjustment after August 27, 2011, shall be effective on July 1, 2014. The adjusted amount shall be equal to the then current amount adjusted by the cumulative percentage change in the Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics for the five-year period preceding the adjustment date. The amount shall be rounded to the next highest one-thousand-dollar amount.



2-3257 - Structural works; design; submit to department; approve or disapprove.

2-3257. Structural works; design; submit to department; approve or disapprove.

Detailed plans for the design of certain structural works by a district shall be submitted to the department as outlined in the Safety of Dams and Reservoirs Act and section 46-256. The department shall review the plans and shall approve or disapprove such plans within thirty days after submission. No construction work shall be started until the department has approved such plans.



2-3258 - Repealed. Laws 1987, LB 1, § 16.

2-3258. Repealed. Laws 1987, LB 1, § 16.



2-3259 - Transferred to section 2-3212.01.

2-3259. Transferred to section 2-3212.01.



2-3260 - Repealed. Laws 1985, LB 18, § 1.

2-3260. Repealed. Laws 1985, LB 18, § 1.



2-3261 - Repealed. Laws 1977, LB 510, § 10.

2-3261. Repealed. Laws 1977, LB 510, § 10.



2-3262 - Repealed. Laws 1994, LB 480, § 31.

2-3262. Repealed. Laws 1994, LB 480, § 31.



2-3263 - Transferred to section 2-1586.

2-3263. Transferred to section 2-1586.



2-3264 - Transferred to section 2-1587.

2-3264. Transferred to section 2-1587.



2-3265 - Transferred to section 2-1588.

2-3265. Transferred to section 2-1588.



2-3266 - Transferred to section 2-1589.

2-3266. Transferred to section 2-1589.



2-3267 - Transferred to section 2-1590.

2-3267. Transferred to section 2-1590.



2-3268 - Transferred to section 2-1591.

2-3268. Transferred to section 2-1591.



2-3269 - Transferred to section 2-1592.

2-3269. Transferred to section 2-1592.



2-3270 - Transferred to section 2-1593.

2-3270. Transferred to section 2-1593.



2-3271 - Transferred to section 2-1594.

2-3271. Transferred to section 2-1594.



2-3272 - Transferred to section 2-1595.

2-3272. Transferred to section 2-1595.



2-3273 - Transferred to section 2-1596.

2-3273. Transferred to section 2-1596.



2-3274 - Transferred to section 2-1597.

2-3274. Transferred to section 2-1597.



2-3275 - Transferred to section 2-1598.

2-3275. Transferred to section 2-1598.



2-3276 - Districts; master plan; prepare and adopt; contents; review; filed.

2-3276. Districts; master plan; prepare and adopt; contents; review; filed.

By August 1, 1979, each natural resources district shall prepare and adopt a master plan to include but not be limited to a statement of goals and objectives for each of the purposes stated in section 2-3229. The master plan shall be reviewed and updated as often as deemed necessary by the district, but in no event less often than once each ten years. A copy of the master plan as adopted and all revisions and updates thereto shall be filed with the department.



2-3277 - Districts; long-range implementation plan; prepare and adopt; contents; review; filing; department; develop guidelines.

2-3277. Districts; long-range implementation plan; prepare and adopt; contents; review; filing; department; develop guidelines.

Each district shall also prepare and adopt a long-range implementation plan which shall summarize planned district activities and include projections of financial, personnel, and land rights needs of the district for at least the next five years and the specific needs assessment upon which the current budget is based. Such long-range implementation plan shall be reviewed and updated annually. A copy of the long-range implementation plan and all revisions and updates thereto as adopted shall be filed with the department, the Governor's Policy Research Office, and the Game and Parks Commission on or before October 1 of each year. The department shall develop and make available to the districts suggested guidelines regarding the format and general content of such long-range implementation plans.



2-3278 - Districts; individual project plans; file; coordinate plans.

2-3278. Districts; individual project plans; file; coordinate plans.

Each district shall also prepare and adopt any individual project plans as it deems necessary to carry out projects approved by the district. Project plans as developed involving state regulations or financing shall be filed with the appropriate agency. A project plan for any project shall also be filed with any of the agencies named in section 2-3277, if a timely request in writing is made by such agency. Each district shall consult with and coordinate its plans with those of other local implementation agencies.



2-3279 - Districts; plans; period for review and comment; alteration of plans.

2-3279. Districts; plans; period for review and comment; alteration of plans.

All plans submitted by a district under sections 2-3276 to 2-3278, except those filed in compliance with state requirements or for the purpose of state financial assistance, shall be accorded a thirty-day period for review and comment. Failure to reply within thirty days shall be conclusive that the plans have been endorsed by the reviewing agency. All comments on plans shall be reviewed by the district and alterations of the plans may be made as the district deems appropriate. If any state agency comments indicate a lack of conformance with the goals, criteria, and policies of any outdoor recreation plan, any fish and wildlife plan, or indicate a conflict with state policies or plans approved by the Legislature, such plans shall be altered as deemed necessary by the district prior to proceeding with implementation.



2-3280 - State funds; allocated or disbursed; when.

2-3280. State funds; allocated or disbursed; when.

No state funds shall be allocated or disbursed to a district unless that district has submitted its master plan in accordance with sections 2-3229 and 2-3276 to 2-3280 and until the disbursing agency has determined that such funds are for plans, facilities, works, and programs which are in conformance with the plans of the agency.



2-3281 - Court action; district, officer, or employee; party litigant; no bond required.

2-3281. Court action; district, officer, or employee; party litigant; no bond required.

No bond for cost, appeal, supersedeas, injunction, or attachment shall be required of any natural resources district or any officer, board, agent, or employee of any such district in any proceeding or court action in which the natural resources district or its officer, board, agent, or employee is a party litigant in its or his or her official capacity.



2-3282 - Transferred to section 2-1599.

2-3282. Transferred to section 2-1599.



2-3283 - Transferred to section 2-15,100.

2-3283. Transferred to section 2-15,100.



2-3284 - Transferred to section 2-15,101.

2-3284. Transferred to section 2-15,101.



2-3285 - Transferred to section 2-15,102.

2-3285. Transferred to section 2-15,102.



2-3286 - Transferred to section 2-15,103.

2-3286. Transferred to section 2-15,103.



2-3287 - Transferred to section 2-15,104.

2-3287. Transferred to section 2-15,104.



2-3288 - Transferred to section 2-15,105.

2-3288. Transferred to section 2-15,105.



2-3289 - Transferred to section 2-15,106.

2-3289. Transferred to section 2-15,106.



2-3290 - District; land; use for recreational purposes; fees.

2-3290. District; land; use for recreational purposes; fees.

Except as otherwise provided in section 2-3290.01, a district which owns land or has a lease or an easement permitting the use of land for public recreational purposes may adopt and promulgate rules and regulations governing the use of such land as provided in sections 2-3292 to 2-32,100. For purposes of sections 2-3234.01 and 2-3290 to 2-32,101, unless the context otherwise requires, recreation area means land owned by the district or over which a district has a lease or an easement permitting the use thereof for public recreational purposes which the board authorizes to be used for such purposes.

In addition to the authority provided in section 2-3292 to establish and collect fees, a district may establish and collect permit fees for public access to such land.



2-3290.01 - Water project; public use; public access; district; duties; conditions.

2-3290.01. Water project; public use; public access; district; duties; conditions.

(1) A district shall permit public use of those portions of a water project located on lands owned by the district and on land over which the district has a lease or an easement permitting use thereof for public recreational purposes. All recreational users of such portions of a water project shall abide by the applicable rules and regulations adopted and promulgated by the board.

(2) The district shall provide public access for recreational use at designated access points at any water project. Recreational users, whether public or private, shall abide by all applicable rules and regulations for use of the water project adopted and promulgated by the district or the political subdivision in which the water project is located. Public recreational users may only access the water project through such designated access points. Nothing in this subsection shall require public access when the portion of the project cost paid by the natural resources district with public funds does not exceed twenty percent of the total cost of the project.

(3) For purposes of this section, water project means a project with cooperators or others, as authorized in section 2-3235, that results in construction of a reservoir or other body of water having a permanent pool suitable for recreational purposes greater than one hundred fifty surface acres, the construction of which commenced after July 14, 2006. Water project shall not mean soil conservation projects, wetlands projects, projects described in section 2-3226.11, or other district projects with cooperators or others that do not have a recreational purpose.

(4) For projects funded under section 2-3226.11 that result in a reservoir or other body of water having a permanent pool suitable for recreational purposes greater than twenty surface acres, the district shall provide public access for recreational use at designated access points and shall include access to the land area a minimum distance of one hundred feet from the permanent pool. Recreational users, whether public or private, shall abide by all applicable rules, regulations, ordinances, or resolutions for use of the project adopted by the district or the political subdivision in which the project is located. Public recreational users may only access the project through such designated access points.



2-3291 - District; recreation area; emergency permission and revocation; procedure.

2-3291. District; recreation area; emergency permission and revocation; procedure.

The rules and regulations adopted and promulgated by a district to permit, prohibit, or otherwise govern activities in a recreation area as provided in sections 2-3292 to 2-32,100 may set out the circumstances under which the manager of the district may give permission for an activity in emergency situations or may, by the posting of appropriate signs, temporarily revoke permission for an activity or temporarily or permanently close a recreation area when revocation or closing is in the interest of public health, safety, or welfare or is for the protection or preservation of property. If the manager is unable, because of absence, to give or revoke permission as authorized in this section, or the manager's position is vacant, such authority shall vest in the chairperson of the board. If for the same reasons, the chairperson of the board is unable to give or revoke permission as authorized in this section, such authority shall vest in a district representative designated by a majority vote of the board, and such action shall be recorded in the board minutes.



2-3292 - District; recreation area; designation of camping and other areas; violation; penalty.

2-3292. District; recreation area; designation of camping and other areas; violation; penalty.

(1) A district may designate camping areas in a recreation area, permit camping in a camping area, and prescribe such conditions as are reasonable and proper governing public use of a camping area, including, but not limited to, access to the camping area, area capacity, sanitation, opening and closing hours, public safety, fires, establishment and collection of fees where appropriate, protection of property, and zoning of activities. A district may also designate picnicking, hiking, backpacking, and other noncamping areas. The conditions for use of all such designated areas shall be posted on appropriate signs at the recreation area.

(2) Any person who camps, picnics, hikes, backpacks, or engages in any other unauthorized activity in a recreation area on land not designated as a camping, picnicking, hiking, backpacking, or similar area by the district or fails to observe the posted conditions governing use of such area shall be guilty of a Class V misdemeanor.



2-3293 - District; recreation area; regulate use of fire; violation; penalty.

2-3293. District; recreation area; regulate use of fire; violation; penalty.

(1) A district may regulate the use of any type of fire, including the smoking of tobacco in any form, and provide for the size, location, and conditions under which a fire may be established in a recreation area. A district may regulate the possession or use in a recreation area of any type of fireworks not prohibited by law.

(2) Any person who lights any type of fire, uses any fireworks, smokes tobacco in any form, or leaves unattended and unextinguished any fire of any type in any location in a recreation area when not permitted by a district shall be guilty of a Class V misdemeanor.



2-3294 - District; recreation area; regulate pets and other animals; violation; penalty.

2-3294. District; recreation area; regulate pets and other animals; violation; penalty.

(1) A district may permit pets, domestic animals, and poultry to be brought upon, possessed, grazed, maintained, or run at large in all or any portion of a recreation area.

(2) Any person who brings upon, possesses, grazes, maintains, or allows to run at large any pet, domestic animal, or poultry in a recreation area when not permitted by the district shall be guilty of a Class V misdemeanor.



2-3295 - District; recreation area; permit hunting, fishing, trapping, weapons; violation; penalty.

2-3295. District; recreation area; permit hunting, fishing, trapping, weapons; violation; penalty.

(1) A district may on a temporary or permanent basis permit hunting, fishing, trapping or other forms of fur harvesting, or the public use of firearms, bow and arrow, or any other projectile weapons or devices in all or any portion of a recreation area.

(2) Any person who hunts, fishes, traps, harvests fur, or uses firearms, bow and arrow, or any other projectile weapon or device in a recreation area when not permitted by the district shall be guilty of a Class V misdemeanor.



2-3296 - District; recreation area; permit water-related activities; violation; penalty.

2-3296. District; recreation area; permit water-related activities; violation; penalty.

(1) Except as otherwise provided in section 2-3290.01, a district may permit and regulate swimming, bathing, boating, wading, waterskiing, the use of any floatation device, or any other water-related recreational activity in all or any portion of a recreation area and may provide for special conditions to apply to specific swimming, bathing, boating, wading, or waterskiing areas. Any special conditions shall be posted on appropriate signs in the areas to which they apply.

(2) Any person who swims, bathes, boats, wades, water-skis, uses any floatation device, or engages in any other water-related recreational activity in a recreation area when not permitted by a district shall be guilty of a Class V misdemeanor.



2-3297 - District; recreation area; regulate real and personal property; violation; penalty.

2-3297. District; recreation area; regulate real and personal property; violation; penalty.

(1) A district may provide for the protection, use, or removal of any public real or personal property in a recreation area and may regulate or prohibit the construction or installation of any privately owned structure in a recreation area. Except as otherwise provided in section 2-3290.01, a district may close all or any portion of a recreation area to any form of public use or access with the erection of appropriate signs, without the adoption and promulgation of formal written rules and regulations.

(2) Any person who, without the permission of the district, damages, destroys, uses, or removes any public real or personal property in a recreation area, constructs or installs any privately owned structure in a recreation area, or enters or remains upon all or any portion of a recreation area when appropriate signs or public notices prohibiting such activity have been erected or displayed shall be guilty of a Class V misdemeanor.



2-3298 - Recreation area; abandoned vehicle; penalty.

2-3298. Recreation area; abandoned vehicle; penalty.

Any person who abandons any motor vehicle, trailer, or other conveyance in a recreation area shall be guilty of a Class V misdemeanor.



2-3299 - District; recreation area; permit sales; violation; penalty.

2-3299. District; recreation area; permit sales; violation; penalty.

(1) A district may permit the sale, trade, or vending of any goods, products, or commodities of any type in a recreation area.

(2) Any person who sells, trades, or vends any goods, products, or commodities of any type in a recreation area when not permitted by the district shall be guilty of a Class V misdemeanor.



2-32,100 - District; recreation area; regulate vehicle traffic; violation; penalty.

2-32,100. District; recreation area; regulate vehicle traffic; violation; penalty.

A district may adopt and promulgate rules and regulations governing vehicle traffic in a recreation area as provided in the Nebraska Rules of the Road. Any person who violates any such rule or regulation shall be guilty of a Class V misdemeanor.



2-32,101 - District; recreation area; enforcement; procedures; expenditure of funds for services or contracts, authorized.

2-32,101. District; recreation area; enforcement; procedures; expenditure of funds for services or contracts, authorized.

(1) Any law enforcement officer, including, but not limited to, any Game and Parks Commission conservation officer, local police officer, member of the Nebraska State Patrol, or sheriff or deputy sheriff, is authorized to enforce sections 2-3292 to 2-32,100 and any rules and regulations adopted and promulgated pursuant to such sections. A district shall not employ law enforcement personnel and shall be prohibited from expending any funds for such purpose except as provided in subsection (2) of this section. Each district shall provide a copy of its rules and regulations to the appropriate law enforcement officer. Any law enforcement officer may arrest and detain any person committing a violation of the rules and regulations in a recreation area or committing any misdemeanor or felony as provided by the laws of this state.

(2) A district may expend funds to enter into agreements pursuant to the Interlocal Cooperation Act for the services of certified law enforcement personnel or to contract for the services of private security services to patrol and protect district-owned or district-managed recreation areas and to assist law enforcement officers in enforcing sections 2-3292 to 2-32,100 and any rules and regulations adopted and promulgated pursuant to such sections.



2-32,102 - Natural resources; agreements with other states; authorized.

2-32,102. Natural resources; agreements with other states; authorized.

The State of Nebraska may enter into agreements for the purpose of providing interstate cooperation and coordination in matters relating to natural resources with two or more of the following states: South Dakota, North Dakota, Montana, Wyoming, and Colorado. These states have cultural, economic, social, agricultural, and natural resources similarities as evidenced by such states' (1) past affiliations in interstate organizations such as the Old West Regional Commission and the Missouri River Basin Commission and (2) identity as reclamation states in the Upper and Lower Regions of the United States Bureau of Reclamation.



2-32,103 - Missouri Basin Natural Resources Council; authorized.

2-32,103. Missouri Basin Natural Resources Council; authorized.

For purposes of fostering interstate cooperation and coordination between the states listed in section 2-32,102 on matters relating to natural resources, when two or more of such states agree to participate in any agreement pursuant to section 2-32,102, Nebraska may participate in the formation of a Missouri Basin Natural Resources Council, which is hereby authorized.



2-32,104 - Council; member states; costs; how shared.

2-32,104. Council; member states; costs; how shared.

Each state participating in the Missouri Basin Natural Resources Council shall pay an equal and proportionate share of money to (1) establish the council, (2) provide for the council's operations and overhead, (3) cover the expense of the member states' participating representatives who are not elected officials or state employees whose expenses are otherwise covered by the states, and (4) carry out the council's purposes.



2-32,105 - Council; membership.

2-32,105. Council; membership.

The Missouri Basin Natural Resources Council shall consist of the following members:

(1) One senator appointed in the manner prescribed by the senate of such state, except that two senators may be appointed by the Governor of the State of Nebraska from the Unicameral Legislature of the State of Nebraska;

(2) One member of the house of representatives appointed in the manner prescribed by the house of representatives of such state;

(3) The director or head of the principal state agency that coordinates and regulates matters relating to natural resources in each state;

(4) The director or head of the principal state agency that conducts geological and ground water research, investigations, and monitoring in each state; and

(5) One member appointed by the Governor of each state who shall serve at the pleasure of the Governor.



2-32,106 - Council; duties.

2-32,106. Council; duties.

The duties of the Missouri Basin Natural Resources Council shall be to:

(1) Collect and disseminate information on natural resources including studies, research, and policies between the states;

(2) Engender cooperation among and between the states on matters and issues relating to natural resources;

(3) Promote greater understanding and public awareness of the issues relating to natural resources in the states; and

(4) Make recommendations to the governors and legislatures of the states on matters relating to natural resources of mutual interest and concern in and between the states.



2-32,107 - Council; powers.

2-32,107. Council; powers.

The Missouri Basin Natural Resources Council may establish offices, employ the necessary staff, sponsor activities and programs, and conduct such meetings as the council deems advisable.



2-32,108 - Council; funding authorized; Governor; duty.

2-32,108. Council; funding authorized; Governor; duty.

For purposes of sections 2-32,102 to 2-32,108 there is hereby authorized an initial amount of fifty thousand dollars for the State of Nebraska to enter into agreements with the states listed in section 2-32,102 and to carry out the purpose and intent of sections 2-32,102 to 2-32,108 if such sum is matched by at least two other states listed in section 2-32,102. It is the intent of the Legislature that the funds authorized by this section shall be appropriated to the Governor, who shall be responsible for the implementation of sections 2-32,102 to 2-32,108.



2-32,109 - Flood control improvement corridor; board; adopt or amend map.

2-32,109. Flood control improvement corridor; board; adopt or amend map.

The board, upon its own motion or upon a petition filed with the district by at least five owners of land within the district and after a public hearing, may adopt or amend flood control improvement corridor maps which show the watercourses as defined in section 31-202 within the district or the reaches of watercourses which the district in the future may determine to improve with levees or other flood control improvements. The maps shall show the corridors of land on either side of the centerlines of the watercourses which the board determines should be reserved for the future construction, operation, or maintenance of flood control improvements and shall show the approximate location of the corridors on each parcel of land traversed.



2-32,110 - Flood control improvement corridor; hearing on adoption or amendment of map; notice.

2-32,110. Flood control improvement corridor; hearing on adoption or amendment of map; notice.

At least ten days prior to the district's public hearing on the adoption or amendment of any flood control improvement corridor map, the district shall publish, in a newspaper of general circulation within the district, a notice of the public hearing together with a diagram showing the general location and width of each flood control improvement corridor which is proposed to be adopted or amended. The notice shall identify the place within the district where the detailed flood control improvement corridor maps which are proposed to be adopted or amended are available for public inspection. At least fifteen days prior to the public hearing, the district shall send such notice of public hearing and copies of the flood control improvement corridor map by certified mail to the owner of each parcel of land traversed by the corridor at the address shown for such owner on the county tax records.



2-32,111 - Flood control improvement corridor; map; filing, recording, and indexing required.

2-32,111. Flood control improvement corridor; map; filing, recording, and indexing required.

The district shall file a copy of each adopted or amended flood control improvement corridor map, together with a copy of the board resolution adopting or amending such map and containing the legal descriptions of all parcels of land traversed, with the county, city, or village officer responsible for the receipt of requests for the issuance of building permits for each county, city, and village traversed by the flood control improvement corridors depicted upon the map. The district shall also record each adopted or amended flood control improvement corridor map and each board resolution adopting or amending such map with the register of deeds of each county traversed by such corridors. A notice of the existence of the map and board resolution shall be indexed against all parcels of land included in whole or in part on such map and, in addition, shall indicate to the landowner where the map may be reviewed.



2-32,112 - Flood control improvement corridor; building permit; issuance; procedure.

2-32,112. Flood control improvement corridor; building permit; issuance; procedure.

A building permit shall be required for all structures within an adopted flood control improvement corridor if the actual cost of the structure will exceed one thousand dollars.

Upon the filing of a request for a building permit for a structure on a parcel of land located within a flood control improvement corridor, the officer responsible for issuance of building permits shall give the district notice of the filing of the request for a building permit. The officer shall not issue a permit for a period of sixty days from the date of mailing such notice to the district unless the district waives the time period in writing.

Within the sixty-day period, the district may file with the officer and send by certified mail to the landowner a statement of the district's intent to negotiate with the owner of the land involved. Upon the filing and mailing of such a statement of intent, the district shall be allowed six months for negotiations with the landowner.

At the end of the six-month period, if the landowner has not withdrawn the application for a permit, the permit shall be issued if it meets all other applicable codes, ordinances, and laws.



2-32,113 - Flood control improvement corridor; acquisition of rights-of-way; sections; how construed.

2-32,113. Flood control improvement corridor; acquisition of rights-of-way; sections; how construed.

Nothing in sections 2-32,109 to 2-32,112 shall be deemed a condition precedent to the acquisition of rights-of-way by purchase or by eminent domain.



2-32,114 - Flood control improvement corridor; building permit requirement; applicability of sections.

2-32,114. Flood control improvement corridor; building permit requirement; applicability of sections.

Sections 2-32,109 to 2-32,112 shall only apply in counties, cities, or villages which have a requirement that a building permit be obtained prior to construction of a structure whether the requirement is adopted before, on, or after July 16, 1994.



2-32,115 - Immediate temporary stay imposed by natural resources district; department; powers and duties.

2-32,115. Immediate temporary stay imposed by natural resources district; department; powers and duties.

(1) Whenever a natural resources district imposes an immediate temporary stay for one hundred eighty days in accordance with subsection (2) of section 46-707, the department may place an immediate temporary stay without prior notice or hearing on the issuance of new surface water natural-flow appropriations for one hundred eighty days in the area, river basin, subbasin, or reach of the same area included in the natural resources district's temporary stay, except that the department shall not place a temporary stay on new surface water natural-flow appropriations that are necessary to alleviate an emergency situation involving the provision of water for human consumption or public health or safety.

(2) The department shall hold at least one public hearing on the matter within the affected area within the period of the one-hundred-eighty-day temporary stay, with the notice of hearing given as provided in section 46-743, prior to making a determination as to imposing a stay or conditions in accordance with section 46-234 and subsection (11) of section 46-714. The department may hold the public hearing in conjunction with the natural resources district's hearing.

(3) Within forty-five days after a hearing pursuant to this section, the department shall decide whether to exempt from the immediate temporary stay the issuance of appropriations for which applications were pending prior to the declaration commencing the stay but for which the application was not approved prior to such date, to continue the stay, or to allow the issuance of new surface water appropriations.



2-3301 - Repealed. Laws 1995, LB 434, § 13.

2-3301. Repealed. Laws 1995, LB 434, § 13.



2-3302 - Repealed. Laws 1995, LB 434, § 13.

2-3302. Repealed. Laws 1995, LB 434, § 13.



2-3303 - Repealed. Laws 1995, LB 434, § 13.

2-3303. Repealed. Laws 1995, LB 434, § 13.



2-3304 - Repealed. Laws 1995, LB 434, § 13.

2-3304. Repealed. Laws 1995, LB 434, § 13.



2-3305 - Repealed. Laws 1995, LB 434, § 13.

2-3305. Repealed. Laws 1995, LB 434, § 13.



2-3306 - Repealed. Laws 1995, LB 434, § 13.

2-3306. Repealed. Laws 1995, LB 434, § 13.



2-3307 - Repealed. Laws 1995, LB 434, § 13.

2-3307. Repealed. Laws 1995, LB 434, § 13.



2-3308 - Repealed. Laws 1995, LB 434, § 13.

2-3308. Repealed. Laws 1995, LB 434, § 13.



2-3309 - Repealed. Laws 1995, LB 434, § 13.

2-3309. Repealed. Laws 1995, LB 434, § 13.



2-3310 - Repealed. Laws 1995, LB 434, § 13.

2-3310. Repealed. Laws 1995, LB 434, § 13.



2-3311 - Repealed. Laws 1995, LB 434, § 13.

2-3311. Repealed. Laws 1995, LB 434, § 13.



2-3312 - Repealed. Laws 1981, LB 11, § 38.

2-3312. Repealed. Laws 1981, LB 11, § 38.



2-3313 - Repealed. Laws 1981, LB 11, § 38.

2-3313. Repealed. Laws 1981, LB 11, § 38.



2-3314 - Repealed. Laws 1981, LB 11, § 38.

2-3314. Repealed. Laws 1981, LB 11, § 38.



2-3315 - Repealed. Laws 1995, LB 434, § 13.

2-3315. Repealed. Laws 1995, LB 434, § 13.



2-3316 - Repealed. Laws 1995, LB 434, § 13.

2-3316. Repealed. Laws 1995, LB 434, § 13.



2-3317 - Repealed. Laws 1995, LB 434, § 13.

2-3317. Repealed. Laws 1995, LB 434, § 13.



2-3318 - Repealed. Laws 1995, LB 434, § 13.

2-3318. Repealed. Laws 1995, LB 434, § 13.



2-3319 - Repealed. Laws 1995, LB 434, § 13.

2-3319. Repealed. Laws 1995, LB 434, § 13.



2-3320 - Repealed. Laws 1995, LB 434, § 13.

2-3320. Repealed. Laws 1995, LB 434, § 13.



2-3321 - Repealed. Laws 1995, LB 434, § 13.

2-3321. Repealed. Laws 1995, LB 434, § 13.



2-3322 - Repealed. Laws 1995, LB 434, § 13.

2-3322. Repealed. Laws 1995, LB 434, § 13.



2-3323 - Repealed. Laws 1995, LB 434, § 13.

2-3323. Repealed. Laws 1995, LB 434, § 13.



2-3324 - Repealed. Laws 1995, LB 434, § 13.

2-3324. Repealed. Laws 1995, LB 434, § 13.



2-3325 - Legislative findings.

2-3325. Legislative findings.

The Legislature finds that:

(1) The federal government has enacted the Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., which provides for the establishment of a national program of promotion, research, consumer information, and industry information designed to strengthen the soybean industry's position in the marketplace and to maintain and expand existing domestic and foreign markets and uses for soybeans and soybean products;

(2) To carry out the program, assessments are made on the first marketing of soybeans. The federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., permits a qualified state soybean board to collect such assessments from producers. A qualified state soybean board may be a state agency or an entity governed by soybean producers;

(3) In 1975 the Nebraska Legislature enacted the Nebraska Soybean Resources Act which created the Soybean Development, Utilization, and Marketing Board to develop, carry out, and participate in programs of research, education, market development, and promotion of the soybean industry. The board is an agency of the state and carries out the duties of a qualified state soybean board for Nebraska, including collecting assessments as described in subdivision (2) of this section and depositing the qualified state soybean board's portion of such assessments in the Soybean Development, Utilization, and Marketing Fund;

(4) A state may have only one qualified state soybean board under the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq.;

(5) There would be many advantages in using a private nonprofit corporation rather than a state agency to carry out the purposes of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., including expediting business matters, eliminating duplication in accounting and auditing procedures, simplifying the appropriations process, and streamlining the disbursement of funds. The advantages provided to the public by operating as a state agency can be obtained by a private nonprofit corporation. A private nonprofit corporation can include in its bylaws procedures for open meetings, public notice of corporate programs and decisions, access to records, and a means by which a producer of soybeans has the opportunity to offer his or her ideas and suggestions relative to corporate policy;

(6) There are adequate protections provided by the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., and the rules and regulations promulgated under the act to ensure that the assessments made are used for the purposes of the act. These provisions apply to the qualified state soybean board regardless of whether the board is a state agency or a private nonprofit corporation;

(7) All money in the Soybean Development, Utilization, and Marketing Fund comes from assessments on the marketing of soybeans and none of the money comes from tax funds;

(8) All equipment, furniture, and other property of the Soybean Development, Utilization, and Marketing Board was purchased with money from the fund and not with tax funds; and

(9) Continuity to the soybean industry development program in Nebraska is important, and if changes in the program occur at the federal level, the Legislature can respond with appropriate legislation.



2-3326 - Legislative intent.

2-3326. Legislative intent.

(1) It is the intent of the Legislature to encourage the formation of a private nonprofit corporation which meets the criteria of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., as a qualified state soybean board to continue Nebraska's soybean industry development program and to take over from the Soybean Development, Utilization, and Marketing Board the duties of the qualified state soybean board under the federal act.

(2) It is the intent of the Legislature that a smooth transition of Nebraska's soybean development program from the Soybean Development, Utilization, and Marketing Board to the private nonprofit corporation be made.



2-3327 - Transition to private nonprofit corporation; Soybean Development, Utilization, and Marketing Board; duties.

2-3327. Transition to private nonprofit corporation; Soybean Development, Utilization, and Marketing Board; duties.

(1) The private nonprofit corporation described in section 2-3326 seeking designation as a qualified state soybean board pursuant to the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., shall have initial articles of incorporation and bylaws which include provisions providing that:

(a) The members of the Soybean Development, Utilization, and Marketing Board serving immediately prior to October 1, 1995, become the initial directors of the corporation and shall serve until their terms would have expired pursuant to the Nebraska Soybean Resources Act;

(b) Except for the election of an at-large member who shall be elected by the board, elections of subsequent members of the board of directors of the corporation shall be by districts to provide adequate representation of producers and such elections will be conducted by the Cooperative Extension Service of the University of Nebraska pursuant to a contract with the corporation, which contract provides for use of absentee ballots in the election;

(c) Any employee of the Soybean Development, Utilization, and Marketing Board immediately prior to October 1, 1995, becomes, at the option of the employee, an employee of the corporation on October 1, 1995;

(d) The financial records of the corporation are audited annually by a certified public accountant in accordance with any requirements of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., and any regulations under such act;

(e) The duties of the corporation are the duties provided for a qualified state soybean board under the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq., or any substantially similar successor federal act which provides for an assessment on the marketing of soybeans for purposes similar to the purposes provided in the federal Soybean Promotion, Research, and Consumer Information Act of 1990;

(f) The corporation assumes all existing and future liabilities of the Soybean Development, Utilization, and Marketing Board;

(g) The expenditure of any funds paid or transferred to the corporation will be used in a manner consistent with the original purposes of the Nebraska Soybean Resources Act;

(h) The corporation submits quarterly reports to the Auditor of Public Accounts detailing the expenditures of funds received or transferred to it from the state until all the funds are expended; and

(i) Any amendment to the articles and bylaws of the corporation shall not become effective until approved by a two-thirds vote of the directors of the private nonprofit corporation.

(2) The Soybean Development, Utilization, and Marketing Board shall:

(a) Utilize the existing appropriation to the Soybean Development, Utilization, and Marketing Fund to carry out its duties under the Nebraska Soybean Resources Act through September 30, 1995, and may contract with the private nonprofit corporation for transitional programs and services in addition to the contracts authorized under section 2-3311;

(b) Contract for the transfer of furniture, equipment, and other property from the board to the corporation; and

(c) Transfer all books, files, and records from the board to the corporation.



2-3328 - Private nonprofit corporation; transfer of program; conditions; Director of Agriculture; duties.

2-3328. Private nonprofit corporation; transfer of program; conditions; Director of Agriculture; duties.

(1) If a private nonprofit corporation as described in section 2-3326 (a) is formed, (b) submits to the Director of Agriculture on or before August 1, 1995, copies of its articles of incorporation and bylaws which the director determines comply with subsection (1) of section 2-3327, (c) provides to the director written documentation showing that the corporation has been certified by the United Soybean Board as a qualified state soybean board, and (d) provides to the Director of Administrative Services a contractual guarantee that the corporation accepts and agrees to pay out of any funds available to it all existing and future liabilities of the Soybean Development, Utilization, and Marketing Board which have not been extinguished prior to October 1, 1995, including unpaid bills and claims for goods and services, claims for refunds of fees and assessments, accrued salaries and benefits, unemployment compensation claims, and claims relating to wrongful action, and upon compliance with sections 2-3326 to 2-3328, the transfer of Nebraska's soybean industry development program from the Soybean Development, Utilization, and Marketing Board to the private nonprofit corporation shall be arranged.

(2) The Director of Agriculture shall complete the review of the articles and bylaws not later than September 1, 1995. Upon determining that the articles and bylaws contain the items required by section 2-3327, the director shall so notify the corporation in writing and shall send a copy of the articles and bylaws to the Soybean Development, Utilization, and Marketing Board.



2-3329 - Repealed. Laws 2000, LB 692, § 13.

2-3329. Repealed. Laws 2000, LB 692, § 13.



2-3330 - Private nonprofit corporation; designation.

2-3330. Private nonprofit corporation; designation.

On October 1, 1995, if all provisions of sections 2-3326 to 2-3328 have been complied with, the private nonprofit corporation shall become the qualified state soybean board for Nebraska for the purposes of the federal Soybean Promotion, Research, and Consumer Information Act of 1990, 7 U.S.C. 6301 et seq.



2-3331 - State Treasurer; transfer of funds.

2-3331. State Treasurer; transfer of funds.

The State Treasurer shall transfer any funds remaining in or accruing to the Soybean Development, Utilization, and Marketing Fund on or after October 1, 1995, to the private nonprofit corporation. Such transfers shall be in payment of any contract between the Soybean Development, Utilization, and Marketing Board and the corporation which provides for the corporation to carry out the responsibilities and programs of the board under the Nebraska Soybean Resources Act. The State Treasurer shall make such transfers only if sections 2-3326 to 2-3328 have been complied with.



2-3401 - Act, how cited.

2-3401. Act, how cited.

Sections 2-3401 to 2-3416 shall be known and may be cited as the Nebraska Poultry and Egg Resources Act.



2-3402 - Division of Poultry and Egg Development, Utilization, and Marketing; created.

2-3402. Division of Poultry and Egg Development, Utilization, and Marketing; created.

There is hereby established a Division of Poultry and Egg Development, Utilization, and Marketing in the Department of Agriculture.



2-3403 - Terms, defined.

2-3403. Terms, defined.

For purposes of the Nebraska Poultry and Egg Resources Act, unless the context otherwise requires:

(1) Department shall mean the Department of Agriculture;

(2) Director shall mean the Director of Agriculture;

(3) Committee shall mean the advisory committee created by section 2-3404;

(4) Nebraska Poultry Industries, Inc. shall mean a body corporate formed under the provisions of the Nonprofit Corporation Act, the articles of incorporation of which were received by the Secretary of State and filed for record on January 13, 1970, and recorded as film roll number 35, Miscellaneous Incorporations at page 2206. Its purpose and objective is to promote, improve, and protect all branches of the poultry and egg industry and to coordinate all the activities of its member divisions of the poultry industry and to act as their agent in promoting such activities favorably to the poultry industry as a whole for the entire State of Nebraska;

(5) Person shall mean any individual, firm, group of individuals, partnership, limited liability company, corporation, unincorporated association, cooperative, or other entity, public or private;

(6) Egg producer shall mean any person engaged in the production of commercial eggs who owns or contracts for the care of layer-type chickens;

(7) Turkey producer shall mean a person who owns or contracts for the care of turkeys sold through commercial channels;

(8) First purchaser shall mean any person who receives or otherwise acquires poultry or eggs from a producer and processes, prepares for marketing, or markets such poultry or eggs, including the poultry or eggs of his or her own production, and shall include a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the producer when the actual or constructive possession of such poultry or eggs is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim;

(9) Poultry shall mean domestic chickens and turkeys;

(10) Commercial eggs shall mean, in the case of eggs produced in this state, eggs from domesticated chickens that are sold for human consumption either in shell egg form or for further processing and, in the case of eggs produced outside of this state, graded eggs sold to retailers, wholesalers, distributors, or food purveyors;

(11) Egg products shall mean commercial products produced, in whole or in part, from shell eggs;

(12) Market development shall mean research and educational programs which are directed toward (a) better and more efficient production, marketing, and utilization of poultry, eggs, and the products thereof produced for resale, (b) better methods, to include, but not be limited to, public relations and other promotion techniques, for the maintenance of present markets and for the development of new or larger domestic or foreign markets and for the sale of poultry, eggs, and the products thereof, and (c) the prevention, modification, or elimination of trade barriers which obstruct the free flow of poultry, eggs, and the products thereof to market;

(13) Commercial channels shall mean the sale of poultry, eggs, or the products thereof for any use when sold to any commercial buyer, dealer, processor, or cooperative or to any person who resells any poultry, eggs, or the products thereof;

(14) Case shall mean a unit of thirty dozen eggs;

(15) Breaker shall mean a person engaged in the further processing of commercial eggs;

(16) Sale shall include any pledge or mortgage of poultry, eggs, or the products thereof to any person;

(17) Retailer shall mean a person who sells eggs or offers eggs for sale directly to consumers;

(18) Wholesaler or distributor shall mean a person who sells eggs to retailers, food purveyors, other wholesalers, or other distributors; and

(19) Food purveyor shall mean a person who operates a restaurant, cafeteria, hotel, hospital, nursing home, boarding house, school, government institution, or other place where eggs are served in the shell or broken out for immediate consumption.



2-3404 - Nebraska Poultry and Egg Development, Utilization, and Marketing Committee; members.

2-3404. Nebraska Poultry and Egg Development, Utilization, and Marketing Committee; members.

(1) With the exception of the ex officio members, the duly elected directors of Nebraska Poultry Industries, Inc. shall serve as an advisory committee to be known as the Nebraska Poultry and Egg Development, Utilization, and Marketing Committee who shall advise the director on matters relevant to the poultry and egg industry.

(2) The ex officio members shall be designated by the committee. Ex officio members may include, but not be limited to:

(a) The director;

(b) Vice chancellor, University of Nebraska Institute of Agriculture and Natural Resources;

(c) Chairperson, Department of Animal Sciences, University of Nebraska;

(d) Extension Poultry Specialist, Department of Animal Sciences, University of Nebraska;

(e) General Manager, Nebraska Poultry Industries, Inc.; and

(f) A representative of a consumer organization.



2-3405 - Committee; members; compensation.

2-3405. Committee; members; compensation.

Members of the committee shall receive no salary, but shall be paid a per diem of twenty-five dollars for each day they are actually and necessarily engaged in the transaction of business, together with their actual and necessary expenses incurred while on official business.



2-3406 - Committee; chairman; meetings.

2-3406. Committee; chairman; meetings.

The President of Nebraska Poultry Industries, Inc. shall be chairman of the committee. The committee shall meet at least once every three months and at such other times as called by the chairman, the director, or by any three members of the committee.



2-3407 - Department; powers.

2-3407. Department; powers.

It is hereby declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the poultry and egg industry and the economy of the areas producing poultry and eggs. The department shall be the agency of the State of Nebraska for such purpose. In connection with and in furtherance of such policy and purpose, such department, only upon the approval of a majority of the committee, may:

(1) Formulate the general policies and programs of the State of Nebraska respecting the discovery, promotion, and development of markets and industries for the utilization of poultry, eggs, and the products thereof;

(2) Adopt and devise a program of education and publicity;

(3) Cooperate with local, state, regional, or national organizations, whether public or private, in carrying out the purposes of the Nebraska Poultry and Egg Resources Act and to enter into such agreements as may be necessary;

(4) Adopt and promulgate such rules and regulations as are necessary to promptly and effectively enforce the act;

(5) Conduct, in addition, any other program that would enhance the image of poultry, eggs, and the products thereof. Such programs may include, but not be limited to, consumer education, research, information, advertising, promotion, and market development of poultry, eggs, and the products thereof;

(6) Make refunds for overpayment of fees according to rules and regulations adopted by the department;

(7) Appoint the head of the Division of Poultry and Egg Development, Utilization, and Marketing and assistants as may be necessary to carry out the intent and purposes of the act;

(8) Develop a biennial budget with fiscal year estimates of requirements to conduct the affairs of the division;

(9) Establish annually the fees to be collected; and

(10) Establish an administrative office, suitable for the furtherance of the intent and purposes of the act, with Nebraska Poultry Industries, Inc.



2-3408 - Commercially sold eggs and turkeys; fee; how computed and assessed.

2-3408. Commercially sold eggs and turkeys; fee; how computed and assessed.

(1) There shall be paid to the director a fee of not to exceed five cents per case upon all commercial eggs sold through commercial channels to carry out the intent and purposes of sections 2-3401 to 2-3416. The fee for commercial eggs produced in this state shall be paid by the egg producer who owns the eggs and shall be collected and remitted to the director by the first purchaser. The fee for commercial eggs produced outside of this state and sold in this state to retailers, wholesalers, distributors, or food purveyors shall be paid to the director by the person importing such eggs into the state. Under the provisions of sections 2-3401 to 2-3416, no eggs shall be subject to the fee more than once.

(2) There shall be paid to the director a fee of not to exceed three cents per turkey grown in the State of Nebraska and sold through commercial channels. The fee shall be paid by the turkey producer and shall be collected by the first purchaser. Under the provisions of sections 2-3401 to 2-3416, no turkeys shall be subject to the fee more than once.

(3) The director may, subject to the approval of a majority of the members of the advisory committee, whenever he or she determines that the fees provided by this section are yielding more than is required to carry out the intent and purposes of sections 2-3401 to 2-3416, reduce such fees for such period as the director shall deem justified. In the event that the director, after reducing such fees, finds that sufficient revenue is not being produced by such reduced fees, he or she may restore in full or in part such fees to such rates as will in his or her judgment produce sufficient revenue to carry out the intent and purposes of sections 2-3401 to 2-3416.



2-3409 - Fees; deducted; when.

2-3409. Fees; deducted; when.

The fee, provided for by the provisions of section 2-3408, shall be deducted, as provided by sections 2-3401 to 2-3416, whether such poultry and eggs are stored in this state or any other state. Any fees remitted to the director may be refunded by the director upon the written application of any producer for a refund of the amount deducted by the first purchaser. The application for refund shall be submitted to the director within sixty days from the date of assessment of fees and shall have attached thereto proof of the fee deduction claim by the applicant.



2-3410 - First purchaser; deduct fees; maintain records; public inspection; statement.

2-3410. First purchaser; deduct fees; maintain records; public inspection; statement.

(1) The first purchaser, at the time of settlement, shall deduct the poultry and egg fees as provided in section 2-3408 and shall maintain records as specified in the rules and regulations promulgated under sections 2-3401 to 2-3416. Such records shall be open for inspection and audit by authorized representatives of the department during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the department a statement of the number of poultry or cases of eggs purchased in Nebraska in accordance with the rules and regulations promulgated under sections 2-3401 to 2-3416. At the time the statement is filed, the purchaser shall pay and remit to the department the fees as provided for in section 2-3408.



2-3411 - Director; annual report; contents; public record.

2-3411. Director; annual report; contents; public record.

The director shall make an annual report, at least thirty days prior to January 1 of each year, showing all income and expenses and any other facts relevant to sections 2-3401 to 2-3416. The report shall be available to the public.



2-3412 - Director; power to exempt purchasers; when; eggs exempt from act.

2-3412. Director; power to exempt purchasers; when; eggs exempt from act.

(1) The director may exempt from the provisions of section 2-3408 and subsection (2) of section 2-3410 first purchasers whose annual average weekly volume is less than twenty-five thirty-dozen cases per week whenever the administrative cost of collecting and processing the fees received from such sources exceeds the amount of income derived therefrom.

(2) Eggs utilized for the production of baby chicks shall be exempt from sections 2-3401 to 2-3416.



2-3413 - Nebraska Poultry and Egg Development, Utilization, and Marketing Fund; created; administration; department; accept funds.

2-3413. Nebraska Poultry and Egg Development, Utilization, and Marketing Fund; created; administration; department; accept funds.

(1) The State Treasurer is hereby directed to establish in the treasury of the State of Nebraska a fund to be known as the Nebraska Poultry and Egg Development, Utilization, and Marketing Fund, to which shall be credited all fees collected by the department pursuant to the Nebraska Poultry and Egg Resources Act. After appropriation, the Director of Administrative Services shall, upon receipt of proper vouchers approved by the director, issue warrants on such fund including refund payments authorized by section 2-3409 and the State Treasurer shall pay the warrants out of the money credited to such fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The department may accept grants, contributions, or other funds from any private or federal, state, or other public source to be used to administer the Nebraska Poultry and Egg Resources Act and to conduct programs under such act.



2-3414 - Hearing before Legislature's Committee on Agriculture; when; purpose.

2-3414. Hearing before Legislature's Committee on Agriculture; when; purpose.

The director shall request a hearing by the Legislature's Committee on Agriculture when petitioned by either fifteen percent of the egg or turkey producers or any number of producers representing thirty percent of the eggs or turkeys upon which fees are being collected to determine whether or not there is need to amend or repeal sections 2-3401 to 2-3416.



2-3415 - Committee; research or development; limitation on authority.

2-3415. Committee; research or development; limitation on authority.

The Poultry and Egg Development, Utilization, and Marketing Committee shall not be authorized to set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources and other proper local, state, regional, or national organizations, public or private, in carrying out the purposes of sections 2-3401 to 2-3416.



2-3416 - Violations; penalties.

2-3416. Violations; penalties.

Any person violating any of the provisions of sections 2-3401 to 2-3416 shall be guilty of a Class III misdemeanor.



2-3501 - Legislative intent; public policy.

2-3501. Legislative intent; public policy.

It is hereby declared to be the public policy of the State of Nebraska that consumers of shell eggs in this state be assured of the quality and quantity of shell eggs purchased. In furtherance of this policy, the Legislature hereby declares it to be its intent that shell eggs purchased by consumers in this state shall be quality graded and weight classified in accordance with procedures established under the Nebraska Graded Egg Act, which procedures shall, insofar as practicable, be consistent with those adopted by the United States Department of Agriculture under the Egg Products Inspection Act, 21 U.S.C. 1031 et seq., and the Agricultural Marketing Act of 1946, 7 U.S.C. 1621 et seq.



2-3502 - Terms, defined.

2-3502. Terms, defined.

As used in the Nebraska Graded Egg Act, unless the context otherwise requires:

(1) Consumer shall mean any person who buys shell eggs for his or her own consumption and not for resale;

(2) Department shall mean the Department of Agriculture;

(3) Director shall mean the Director of Agriculture;

(4) Egg handler shall mean any person who engages in any business in commerce which involves buying or selling any shell eggs or processing any shell egg products. Egg handler shall include, but not be limited to, persons who assemble, collect, break, process, grade, package, or wholesale shell eggs;

(5) Exterior condition of a shell egg shall mean the cleanliness and shape of the shell of the egg and whether the shell is whole or is broken or cracked;

(6) Food purveyors shall mean all restaurants, cafeterias, institutions, hotels, and other establishments where shell eggs are offered for sale to consumers for immediate consumption, either in the shell or in processed form;

(7) Graded eggs shall mean shell eggs which have been graded as to quality and classified as to weight according to the Nebraska Graded Egg Act and the rules and regulations adopted and promulgated under such act;

(8) Interior condition of a shell egg shall mean the condition of the yolk, the white, and the air cell of the shell egg;

(9) Producer shall mean any person engaged in the production of shell eggs in the State of Nebraska;

(10) Retailer shall mean any person who sells shell eggs to the consumer;

(11) Sell shall include offer, expose, or have in possession for sale, exchange, barter, or trade;

(12) Shell eggs shall mean eggs of the domesticated chicken; and

(13) Shell egg packer shall mean any person engaged in the sorting of eggs from sources other than or in addition to his or her own production, into their various qualities, either mechanically or by other means.



2-3503 - Shell eggs; quality grades; rules and regulations.

2-3503. Shell eggs; quality grades; rules and regulations.

(1) Quality grades of shell eggs shall be designated as follows:

(a) Fresh Fancy Quality or Grade AA;

(b) Grade A;

(c) Grade B;

(d) Grade C;

(e) Dirty;

(f) Check;

(g) Loss;

(h) Inedible; and

(i) Such other quality grades as the department shall adopt and promulgate by rule or regulation. Additional quality grades may be adopted only if such grades are adopted in the regulations promulgated by the United States Department of Agriculture under the Egg Products Inspection Act.

(2) The quality grade of shell eggs shall be determined by examination of the interior and exterior condition of each individual shell egg.

(3) The department shall have the authority to adopt and promulgate rules and regulations establishing the following:

(a) Interior and exterior quality standards for each quality grade of shell eggs;

(b) Acceptable procedures and conditions for grading shell eggs; and

(c) Packing tolerances for each quality grade of shell eggs.



2-3504 - Shell eggs; weight classifications; minimum weights; rules and regulations.

2-3504. Shell eggs; weight classifications; minimum weights; rules and regulations.

(1) Weight classifications of shell eggs shall be designated as follows:

(a) Jumbo;

(b) Extra Large;

(c) Large;

(d) Medium;

(e) Small;

(f) Pee Wee; and

(g) Such other weight classifications as the department shall adopt and promulgate by rule or regulation. Additional weight classifications may be adopted only if such weights are adopted in the regulations promulgated by the United States Department of Agriculture under the Egg Products Inspection Act.

(2) The department shall have the authority to adopt and promulgate rules and regulations to establish minimum weights for each weight classification with respect to:

(a) Individual shell eggs;

(b) Lots of one dozen shell eggs;

(c) Lots of thirty dozen shell eggs; and

(d) Lots of shell eggs greater than thirty dozen.



2-3505 - Shell eggs; maximum temperature permitted; humidity.

2-3505. Shell eggs; maximum temperature permitted; humidity.

After being received at the point of first purchase, all shell eggs for human consumption shall be held at a temperature not higher than forty-five degrees Fahrenheit (seven degrees Celsius), with a relative humidity of approximately seventy percent.



2-3506 - Graded eggs; designation of size and quality; unlawful acts.

2-3506. Graded eggs; designation of size and quality; unlawful acts.

It shall be unlawful to prepare, pack, place, deliver for shipment, deliver for sale, load, ship, transport, or sell graded eggs in bulk or in containers and subcontainers unless each container or subcontainer of such eggs is marked with the full, correct, and unabbreviated designation of size and quality of the eggs therein in accordance with the standards prescribed in the Nebraska Graded Egg Act and the rules and regulations adopted and promulgated under the act.



2-3507 - Shell eggs; sale without designation of quality grade and weight classification; unlawful.

2-3507. Shell eggs; sale without designation of quality grade and weight classification; unlawful.

It shall be unlawful to sell any carton or container of shell eggs to the consumer that does not have imprinted on each carton or container in letters not less than three-eighths inch in height the quality grade and weight classification designations established pursuant to the Nebraska Graded Egg Act.



2-3508 - Shell eggs; labeling requirements.

2-3508. Shell eggs; labeling requirements.

It shall be unlawful to sell any carton or container of shell eggs to the consumer that does not have imprinted on each carton or container, in a conspicuous manner, (1) the name of the distributor or packer and (2) the official code number identifying the packer of the eggs used by plants under federal supervision, the state identification number assigned under the federal Egg Products Inspection Act, 21 U.S.C. 1031 et seq., or a code number assigned by the director under the Nebraska Graded Egg Act. Applications for code numbers to be assigned by the director may be made to the department upon forms provided for that purpose.



2-3509 - Shell eggs; sale without designation of date packed; unlawful.

2-3509. Shell eggs; sale without designation of date packed; unlawful.

It shall be unlawful to sell shell eggs in any carton or container which fails to show the date of the year on which the eggs were packed.



2-3510 - Shell eggs; sale without invoice; unlawful.

2-3510. Shell eggs; sale without invoice; unlawful.

It shall be unlawful to sell shell eggs to a retailer or food purveyor without furnishing an invoice showing the quality grade and weight classification designations established pursuant to the Nebraska Graded Egg Act.



2-3511 - Graded eggs; advertising; unlawful acts.

2-3511. Graded eggs; advertising; unlawful acts.

It shall be unlawful to advertise by sign, placard, or otherwise, the price at which graded eggs are offered for sale without denoting the quality grade and weight classification designations established pursuant to the Nebraska Graded Egg Act.



2-3512 - Shell eggs; sale below quality Grade B; unlawful; exception; applicability of section.

2-3512. Shell eggs; sale below quality Grade B; unlawful; exception; applicability of section.

(1) It shall be unlawful to sell shell eggs below the quality grade of Grade B at retail or to food purveyors except as provided in the packing tolerances for Grade B eggs established under the rules and regulations of the department.

(2) This section does not apply to any person exempt from comparable provisions of the federal Egg Products Inspection Act and 7 C.F.R. 57.100.



2-3513 - Shell eggs; sale below quality Grade A; unlawful; when.

2-3513. Shell eggs; sale below quality Grade A; unlawful; when.

It shall be unlawful to sell shell eggs below the quality grade of Grade A advertised as fresh eggs, ranch eggs, or farm eggs, or to represent the same to be fresh.



2-3514 - Shell eggs; place in unsanitary container; unlawful.

2-3514. Shell eggs; place in unsanitary container; unlawful.

It shall be unlawful to place shell eggs in unsanitary containers. Containers shall be considered sanitary if they are structurally sound and free of putrid odors, visible mold, evidence of insect and rodent infestation, and adhering egg and fecal matter.



2-3515 - Shell eggs; sale without license; unlawful.

2-3515. Shell eggs; sale without license; unlawful.

It shall be unlawful to sell shell eggs without the license required by the Nebraska Graded Egg Act.



2-3516 - Failure to pay inspection fee; unlawful.

2-3516. Failure to pay inspection fee; unlawful.

It shall be unlawful to fail to pay the inspection fees established by the Nebraska Graded Egg Act.



2-3517 - Repealed. Laws 2003, LB 250, § 29.

2-3517. Repealed. Laws 2003, LB 250, § 29.



2-3518 - Shell eggs; possession; presumption.

2-3518. Shell eggs; possession; presumption.

It shall be presumed from the fact of possession by any person engaged in the sale of shell eggs that such eggs are for sale for consumption by humans as food.



2-3519 - Shell eggs; sampling; procedures; seizure; ordered off sale; when; hearing.

2-3519. Shell eggs; sampling; procedures; seizure; ordered off sale; when; hearing.

(1) The department shall adopt and promulgate rules and regulations to prescribe methods of selecting samples of lots or containers of shell eggs which shall be reasonably calculated to produce by such sampling fair representations of the entire lots or containers sampled. Any sample so taken shall be prima facie evidence, in any court in this state, of the true condition of the entire lot in the examination of which such sample was taken. Insofar as practicable, the methods of sampling prescribed in the rules and regulations shall be the same as those prescribed by the United States Department of Agriculture under the Egg Products Inspection Act.

(2) The department, through its agents, may enter any premises within the state where shell eggs are held, during ordinary business hours, and may inspect representative samples of such eggs and containers for the purpose of determining whether or not any provision of the Nebraska Graded Egg Act has been violated.

(3) Any agent of the department may, while enforcing the Nebraska Graded Egg Act, seize and hold for evidence any shell eggs held to be in violation of any provisions of the act.

(4) Any shell eggs found by agents of the department to be in violation of the Nebraska Graded Egg Act may be ordered off sale by the department. Further disposition of such eggs shall only be in accordance with the written or oral permission of the department, except that the department shall release all shell eggs ordered off sale which have been brought into conformity with the act.

(5) Any person affected by action taken by the department under subsection (3) or (4) of this section shall be advised that such person may request in writing, within ten days of such action, a hearing before the director or his or her designated representative on such action. The department shall proceed to hearing within seventy-two hours after receiving the written request. If no written request for hearing is filed within the ten days, the department's action shall be sustained.



2-3520 - Annual license fee; inspection fee, amount; how determined; license renewal; applicability of section.

2-3520. Annual license fee; inspection fee, amount; how determined; license renewal; applicability of section.

There shall be paid to the department an annual license fee of two dollars and fifty cents and an inspection fee based on volume, as follows:

(1) Retailers:

(a) Not more than ten thirty-dozen cases annual average per week, the sum of five dollars;

(b) More than ten thirty-dozen cases but not more than twenty-five such cases annual average per week, the sum of seven dollars and fifty cents; and

(c) More than twenty-five thirty-dozen cases annual average per week, the sum of ten dollars; and

(2) Egg handlers:

(a) Not more than ten thirty-dozen cases annual average per week, the sum of five dollars;

(b) More than ten thirty-dozen cases but not more than two hundred such cases annual average per week, the sum of twenty-five dollars;

(c) More than two hundred thirty-dozen cases but not more than five hundred such cases annual average per week, the sum of fifty dollars;

(d) More than five hundred thirty-dozen cases but not more than one thousand such cases annual average per week, the sum of seventy-five dollars;

(e) More than one thousand thirty-dozen cases but not more than fifteen hundred such cases annual average per week, the sum of one hundred dollars;

(f) More than fifteen hundred thirty-dozen cases but not more than two thousand such cases annual average per week, the sum of one hundred twenty-five dollars;

(g) More than two thousand thirty-dozen cases but not more than twenty-five hundred such cases annual average per week, the sum of one hundred fifty dollars; and

(h) More than twenty-five hundred thirty-dozen cases annual average per week, the sum of two hundred dollars.

Application for a license shall be made to the department on forms prescribed and furnished by the department. Licenses shall expire on July 31 of the year following issuance and shall be renewed on or before August 1 of each year. The license fee and the inspection fee shall be paid at the time of the initial application for a license and at the time of each succeeding application for renewal.

The inspection fee shall be based upon the annual average per week volume during the preceding twelve-month period ending June 30. If no annual average per week volume is available from the preceding twelve-month period, the inspection fee shall be based upon the estimated per week volume for the upcoming year.

This section does not apply to a producer with production from a flock of three thousand hens or less or to an egg handler required to have a license under the Nebraska Graded Egg Act but whose primary food-related business activity is not egg handling.



2-3521 - Graded Egg Fund; created; use; investment.

2-3521. Graded Egg Fund; created; use; investment.

The proceeds of license and inspection fees shall be remitted to the State Treasurer for credit to the Graded Egg Fund which is hereby created. Such fund shall be used by the department to aid in defraying the expenses of administering the Nebraska Graded Egg Act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3522 - Rules and regulations.

2-3522. Rules and regulations.

The department shall have the authority to adopt and promulgate all necessary and reasonable rules and regulations to fully carry out the intent and purposes of the Nebraska Graded Egg Act. When applicable, and insofar as practicable, such rules and regulations shall be consistent with those adopted by the United States Department of Agriculture, Agricultural Marketing Service, under the Egg Products Inspection Act.



2-3523 - Licenses; disciplinary action; hearing.

2-3523. Licenses; disciplinary action; hearing.

Licenses issued by the department pursuant to section 2-3520 may be deferred, suspended, or revoked by the director, following public hearing pursuant to the Administrative Procedure Act, for violation of the Nebraska Graded Egg Act or the rules and regulations adopted and promulgated under such act.



2-3524 - Violation; penalty; enforcement.

2-3524. Violation; penalty; enforcement.

(1) Any person violating the Nebraska Graded Egg Act shall be guilty of a Class IV misdemeanor.

(2) It shall be the duty of the county attorney of the county in which any violation occurs or is about to occur, when notified by the department of such violation or threatened violation, to pursue appropriate proceedings pursuant to subsection (1) or (3) of this section without delay.

(3) In order to insure compliance with the Nebraska Graded Egg Act, the department may apply for a restraining order, a temporary or permanent injunction, or a mandatory injunction against any person violating or threatening to violate the act or the rules and regulations adopted and promulgated pursuant to the act. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of any other remedy at law and shall be granted without bond.



2-3525 - Act, how cited.

2-3525. Act, how cited.

Sections 2-3501 to 2-3525 shall be known and may be cited as the Nebraska Graded Egg Act.



2-3601 - Act, how cited.

2-3601. Act, how cited.

Sections 2-3601 to 2-3635 shall be known and may be cited as the Nebraska Corn Resources Act.



2-3602 - Intent and purpose of act.

2-3602. Intent and purpose of act.

It is declared to be the public policy of the State of Nebraska to protect and foster the health, prosperity, and general welfare of its people by protecting and stabilizing the corn industry and the economy of the areas producing corn. The Corn Development, Utilization, and Marketing Board shall be the agency of the State of Nebraska for such purpose. In connection with and in furtherance of such purpose, it is declared to be in the interest of the public welfare of the state that the producers of corn be permitted and encouraged to develop, carry out, and participate in programs of research, education, market development, and promotion. It is the purpose of the Nebraska Corn Resources Act to provide the authorization and to prescribe the necessary procedures whereby corn producers in this state may finance programs to achieve the activities expressed in the act.



2-3603 - Definitions, where found.

2-3603. Definitions, where found.

For purposes of the Nebraska Corn Resources Act, unless the context otherwise requires, the definitions found in sections 2-3604 to 2-3610 shall be used.



2-3604 - Board, defined.

2-3604. Board, defined.

Board shall mean the Corn Development, Utilization, and Marketing Board.



2-3605 - Grower, defined.

2-3605. Grower, defined.

Grower shall mean any landowner personally engaged in growing corn, a tenant of the landowner personally engaged in growing corn, and both the owner and tenant jointly and shall include a person, partnership, limited liability company, association, corporation, cooperative, trust, sharecropper, and other business unit, device, and arrangement.



2-3606 - First purchaser, defined.

2-3606. First purchaser, defined.

First purchaser shall mean any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property in or to corn from a grower, and shall include a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the grower, when the actual or constructive possession of such corn is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim.



2-3607 - Commercial channels, defined.

2-3607. Commercial channels, defined.

Commercial channels shall mean the sale of corn for any use, to any commercial buyer, dealer, processor, cooperative, or to any person, public or private, who resells any corn or product produced from corn.



2-3608 - Delivered or delivery, defined.

2-3608. Delivered or delivery, defined.

Delivered or delivery shall mean receiving corn for any use, except for storage, and includes receiving corn for consumption, for utilization, or as a result of sale in the State of Nebraska.



2-3609 - Sale, defined.

2-3609. Sale, defined.

Sale shall include any pledge or mortgage of corn after harvest to any person, public or private.



2-3610 - Corn, defined.

2-3610. Corn, defined.

Corn shall not include popcorn or sweet corn.



2-3611 - Board; members.

2-3611. Board; members.

The board shall be composed of nine members who (1) are citizens of Nebraska, (2) are at least twenty-one years of age, (3) have been actually engaged in growing corn in this state for a period of at least five years, and (4) derive a substantial portion of their income from growing corn.

The Director of Agriculture, the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources, and the president of the Nebraska Corn Growers Association shall be ex officio members of the board but shall have no vote in board matters.



2-3612 - Board; vacancy; how filled.

2-3612. Board; vacancy; how filled.

Except for the position of the at-large member, whenever a vacancy occurs on the board for any reason, the Governor shall appoint an individual to fill such vacancy from the district in which the vacancy exists. If the vacant position is that of the at-large member, the appointment to fill such vacancy shall be made at large by the board.



2-3613 - Repealed. Laws 1992, LB 971, § 2.

2-3613. Repealed. Laws 1992, LB 971, § 2.



2-3614 - Board; appointment of members; procedure.

2-3614. Board; appointment of members; procedure.

Members of the board shall be appointed by the Governor on a nonpartisan basis. Candidates for appointment by the Governor to the initial board may place their names on a candidacy list for the respective district by filing a petition signed by at least fifty growers of such district with the Governor. Candidates for appointment to subsequent boards or to fill a vacancy in either a district or at-large membership position shall file such petitions with the existing board. Qualified individuals residing within their district shall be eligible for nomination as candidates from such district.



2-3615 - Board; membership districts.

2-3615. Board; membership districts.

One member shall be appointed from each of the following districts:

(a) District 1. The counties of Butler, Saunders, Douglas, Sarpy, Seward, Lancaster, Cass, Otoe, Saline, Jefferson, Gage, Johnson, Nemaha, Pawnee, and Richardson;

(b) District 2. The counties of Adams, Clay, Fillmore, Franklin, Webster, Nuckolls, and Thayer;

(c) District 3. The counties of Merrick, Polk, Hamilton, and York;

(d) District 4. The counties of Knox, Cedar, Dixon, Dakota, Pierce, Wayne, Thurston, Madison, Stanton, Cuming, Burt, Colfax, Dodge, and Washington;

(e) District 5. The counties of Sherman, Howard, Dawson, Buffalo, and Hall;

(f) District 6. The counties of Hayes, Frontier, Gosper, Phelps, Kearney, Hitchcock, Red Willow, Furnas, and Harlan;

(g) District 7. The counties of Boyd, Holt, Antelope, Garfield, Wheeler, Boone, Platte, Valley, Greeley, and Nance; and

(h) District 8. The counties of Sioux, Dawes, Box Butte, Sheridan, Scotts Bluff, Banner, Kimball, Morrill, Cheyenne, Garden, Deuel, Cherry, Keya Paha, Brown, Rock, Grant, Hooker, Thomas, Blaine, Loup, Arthur, McPherson, Logan, Custer, Keith, Lincoln, Perkins, Chase, and Dundy.



2-3616 - Board; meeting; appoint member.

2-3616. Board; meeting; appoint member.

Within thirty days after the appointment of the initial board, such board shall conduct its first regular meeting. At this meeting, the board shall appoint the ninth member to the board. Such appointment shall be made at large and the appointee shall meet the same qualifications as the other members on the board.



2-3617 - Board; members; terms.

2-3617. Board; members; terms.

(1) The initial term of office for members of the appointed board shall be as follows: Three district members shall be appointed for one year; three district members shall be appointed for two years; and two district members shall be appointed for three years. The term of the member appointed at large shall be three years.

(2) Upon completion of the initial term, the term of office for members of the board shall be for three years.



2-3618 - Board; elect officers.

2-3618. Board; elect officers.

The board shall elect from its members a chairperson and such other officers as may be necessary.



2-3619 - Board; compensation; expenses.

2-3619. Board; compensation; expenses.

The voting members of the board, while engaged in the performance of their official duties, shall receive compensation at the rate of twenty-five dollars per day while so serving, including travel time. In addition, members of the board shall receive reimbursement for actual and necessary expenses on the same basis and subject to the same conditions as provided in sections 81-1174 to 81-1177 for state employees.



2-3620 - Board; removal of member; grounds.

2-3620. Board; removal of member; grounds.

A member of the board shall be removable by the Governor for cause. He shall first be given a copy of written charges against him and also an opportunity to be heard publicly. In addition to all other causes, a member ceasing to (1) be a resident of the state, (2) live in the district from which he was appointed, or (3) be actually engaged in growing corn in the state shall be deemed sufficient cause for removal from office.



2-3621 - Board; meetings.

2-3621. Board; meetings.

The board shall meet at least once every three months and at such other times as called by the chairperson or by any four members of the board.



2-3622 - Board; duties and responsibilities.

2-3622. Board; duties and responsibilities.

The duties and responsibilities of the board shall be prescribed in the authority for the corn program and to the extent applicable shall include the following:

(1) To develop and direct any corn development, utilization, and marketing program. Such program may include a program to make grants and enter into contracts for research, accumulation of data, and construction of ethanol production facilities;

(2) To prepare and approve a budget consistent with limited receipts and the scope of the corn commodity program;

(3) To adopt and promulgate such rules and regulations as are necessary to enforce the Nebraska Corn Resources Act in accordance with the Administrative Procedure Act;

(4) To procure and evaluate data and information necessary for the proper administration and operation of the corn commodity program;

(5) To employ personnel and contract for services which are necessary for the proper operation of the program;

(6) To establish a means whereby any grower of corn has the opportunity at least annually to offer his or her ideas and suggestions relative to board policy for the upcoming year;

(7) To authorize the expenditure of funds and contracting of expenditures to conduct proper activities of the program;

(8) To bond the treasurer and such other persons necessary to insure adequate protection of funds;

(9) To keep minutes of its meetings and other books and records which will clearly reflect all of the acts and transactions of the board, and to keep these records open to examination by any grower-participant during normal business hours;

(10) To prohibit any funds collected by the board from being expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The board shall not expend more than twenty-five percent of its annual budget to influence federal legislation; and

(11) To make refunds for overpayment of fees according to rules and regulations adopted and promulgated by the board.



2-3623 - Sale of corn; fee; when paid.

2-3623. Sale of corn; fee; when paid.

There is hereby levied a fee of five-tenths of a cent per bushel upon all corn sold through commercial channels in Nebraska or delivered in Nebraska. The fee shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. Under the Nebraska Corn Resources Act, no corn shall be subject to the fee more than once.



2-3624 - Repealed. Laws 1981, LB 11, § 38.

2-3624. Repealed. Laws 1981, LB 11, § 38.



2-3625 - Repealed. Laws 1981, LB 11, § 38.

2-3625. Repealed. Laws 1981, LB 11, § 38.



2-3626 - Repealed. Laws 1981, LB 11, § 38.

2-3626. Repealed. Laws 1981, LB 11, § 38.



2-3627 - Fees; adjusted by board; when.

2-3627. Fees; adjusted by board; when.

Until December 31, 1978, the fee levied pursuant to section 2-3623 shall not exceed one-tenth of one cent per bushel. Beginning January 1, 1979, the board may, whenever it shall determine that the fees provided by section 2-3623 are yielding more than is required to carry out the intent and purposes of sections 2-3601 to 2-3635, reduce such fees for such period as it shall deem justified, but not less than one year. If the board, after reducing such fees finds that sufficient revenue is not being produced by such reduced fees, it may restore in full or in part such fees not to exceed four-tenths of a cent per bushel.



2-3628 - Pledge or mortgage; corn used as security; fee; refund; procedure.

2-3628. Pledge or mortgage; corn used as security; fee; refund; procedure.

In the case of a pledge or mortgage of corn as security for a loan under the federal price support program or other government agricultural loan programs, the fee shall be deducted from the proceeds of such loan at the time the loan is made. If, within the life of the loan plus thirty days after the collection of a fee for corn that is mortgaged as security for a loan under the federal price support program or other government agricultural loan programs, the grower decides to purchase the corn and use it as feed, the grower shall be entitled to a refund of the checkoff fee previously paid. The refund shall be payable by the board upon the grower's written application to the board for a refund of the amount deducted. Each application for a refund by a grower shall have attached thereto proof of the tax deducted.



2-3629 - Fee; when assessed.

2-3629. Fee; when assessed.

The fee, provided for by section 2-3623, shall be deducted, as provided by sections 2-3601 to 2-3635, whether such corn is stored in this state or any other state.



2-3630 - Fee; when not applicable.

2-3630. Fee; when not applicable.

The fee imposed by section 2-3623 shall not apply to the sale of corn to the federal government for the ultimate use of consumption by the people of the United States when the State of Nebraska is prohibited from imposing such fee by the Constitution of the United States and laws enacted pursuant thereto.



2-3631 - Purchaser deduct fee; maintain records; public information; quarterly statement.

2-3631. Purchaser deduct fee; maintain records; public information; quarterly statement.

(1) The purchaser, at the time of settlement, shall deduct the corn fee and shall maintain the necessary record of the fee for each purchase of corn on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the purchaser shall provide the following information:

(a) Name and address of the grower and seller;

(b) The date of the purchase;

(c) The number of bushels of corn sold; and

(d) The amount of fees collected on each purchase.

Such records shall be open for inspection during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the board by the last day of each January, April, July, and October, on forms prescribed by the board, a statement of the number of bushels of corn purchased in Nebraska. At the time the statement is filed, the purchaser shall pay and remit to the board the fee as provided for in section 2-3623.



2-3632 - Board; annual report; contents; public information.

2-3632. Board; annual report; contents; public information.

The board shall prepare and make available an annual report on or before January 1 of each year, which report shall set forth in detail the income received from the corn assessment for the previous year and shall include:

(1) The expenditure of all funds by the board during the previous year for the administration of the Nebraska Corn Resources Act;

(2) The action taken by the board on all contracts requiring the expenditure of funds by the board;

(3) A description of all such contracts;

(4) A detailed explanation of all programs relating to the discovery, promotion, and development of markets and industries for the utilization of corn, the direct expense associated with each program, and copies of such programs if in writing; and

(5) The name and address of each member of the board and a copy of all rules and regulations promulgated by the board.

Such report and a copy of all contracts requiring expenditure of funds by the board shall be available to the public upon request.



2-3633 - Nebraska Corn Development, Utilization, and Marketing Fund; created; use; investment.

2-3633. Nebraska Corn Development, Utilization, and Marketing Fund; created; use; investment.

The Nebraska Corn Development, Utilization, and Marketing Fund is created. All fees collected pursuant to the Nebraska Corn Resources Act and any repayments relating to the fund, including license fees or royalties, shall be credited to the fund for the uses and purposes of the act and its enforcement. Such fund shall be expended solely for the administration of the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3634 - Board; cooperate with University of Nebraska and other organizations; purpose.

2-3634. Board; cooperate with University of Nebraska and other organizations; purpose.

The board shall not be authorized to set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources and other proper local, state, or national organizations, public or private, in carrying out the purposes of sections 2-3601 to 2-3635.



2-3635 - Violations; penalty.

2-3635. Violations; penalty.

Any person violating any of the provisions of sections 2-3601 to 2-3635 shall be guilty of a Class III misdemeanor.



2-3701 - Repealed. Laws 1980, LB 633, § 10.

2-3701. Repealed. Laws 1980, LB 633, § 10.



2-3702 - Repealed. Laws 1980, LB 633, § 10.

2-3702. Repealed. Laws 1980, LB 633, § 10.



2-3703 - Repealed. Laws 1980, LB 633, § 10.

2-3703. Repealed. Laws 1980, LB 633, § 10.



2-3704 - Repealed. Laws 1980, LB 633, § 10.

2-3704. Repealed. Laws 1980, LB 633, § 10.



2-3705 - Repealed. Laws 1980, LB 633, § 10.

2-3705. Repealed. Laws 1980, LB 633, § 10.



2-3706 - Repealed. Laws 1980, LB 633, § 10.

2-3706. Repealed. Laws 1980, LB 633, § 10.



2-3707 - Repealed. Laws 1980, LB 633, § 10.

2-3707. Repealed. Laws 1980, LB 633, § 10.



2-3708 - Repealed. Laws 1980, LB 633, § 10.

2-3708. Repealed. Laws 1980, LB 633, § 10.



2-3709 - Repealed. Laws 1980, LB 633, § 10.

2-3709. Repealed. Laws 1980, LB 633, § 10.



2-3710 - Repealed. Laws 1980, LB 633, § 10.

2-3710. Repealed. Laws 1980, LB 633, § 10.



2-3711 - Repealed. Laws 1980, LB 633, § 10.

2-3711. Repealed. Laws 1980, LB 633, § 10.



2-3712 - Repealed. Laws 1980, LB 633, § 10.

2-3712. Repealed. Laws 1980, LB 633, § 10.



2-3713 - Repealed. Laws 1980, LB 633, § 10.

2-3713. Repealed. Laws 1980, LB 633, § 10.



2-3714 - Repealed. Laws 1980, LB 633, § 10.

2-3714. Repealed. Laws 1980, LB 633, § 10.



2-3715 - Repealed. Laws 1980, LB 633, § 10.

2-3715. Repealed. Laws 1980, LB 633, § 10.



2-3716 - Repealed. Laws 1980, LB 633, § 10.

2-3716. Repealed. Laws 1980, LB 633, § 10.



2-3717 - Repealed. Laws 1980, LB 633, § 10.

2-3717. Repealed. Laws 1980, LB 633, § 10.



2-3718 - Repealed. Laws 1980, LB 633, § 10.

2-3718. Repealed. Laws 1980, LB 633, § 10.



2-3719 - Repealed. Laws 1980, LB 633, § 10.

2-3719. Repealed. Laws 1980, LB 633, § 10.



2-3720 - Repealed. Laws 1980, LB 633, § 10.

2-3720. Repealed. Laws 1980, LB 633, § 10.



2-3721 - Repealed. Laws 1980, LB 633, § 10.

2-3721. Repealed. Laws 1980, LB 633, § 10.



2-3722 - Repealed. Laws 1980, LB 633, § 10.

2-3722. Repealed. Laws 1980, LB 633, § 10.



2-3723 - Repealed. Laws 1980, LB 633, § 10.

2-3723. Repealed. Laws 1980, LB 633, § 10.



2-3724 - Repealed. Laws 1980, LB 633, § 10.

2-3724. Repealed. Laws 1980, LB 633, § 10.



2-3725 - Repealed. Laws 1980, LB 633, § 10.

2-3725. Repealed. Laws 1980, LB 633, § 10.



2-3726 - Repealed. Laws 1980, LB 633, § 10.

2-3726. Repealed. Laws 1980, LB 633, § 10.



2-3727 - Repealed. Laws 1980, LB 633, § 10.

2-3727. Repealed. Laws 1980, LB 633, § 10.



2-3728 - Repealed. Laws 1980, LB 633, § 10.

2-3728. Repealed. Laws 1980, LB 633, § 10.



2-3729 - Repealed. Laws 1980, LB 633, § 10.

2-3729. Repealed. Laws 1980, LB 633, § 10.



2-3730 - Repealed. Laws 1980, LB 633, § 10.

2-3730. Repealed. Laws 1980, LB 633, § 10.



2-3731 - Repealed. Laws 1980, LB 633, § 10.

2-3731. Repealed. Laws 1980, LB 633, § 10.



2-3732 - Repealed. Laws 1980, LB 633, § 10.

2-3732. Repealed. Laws 1980, LB 633, § 10.



2-3733 - Repealed. Laws 1980, LB 633, § 10.

2-3733. Repealed. Laws 1980, LB 633, § 10.



2-3734 - Repealed. Laws 1980, LB 633, § 10.

2-3734. Repealed. Laws 1980, LB 633, § 10.



2-3735 - Act, how cited.

2-3735. Act, how cited.

Sections 2-3735 to 2-3765 shall be known and may be cited as the Dry Bean Resources Act.



2-3736 - Purpose of act.

2-3736. Purpose of act.

The Legislature finds and declares that it is in the public welfare of the State of Nebraska that growers and processors of dry beans be permitted and encouraged to develop, carry out, and participate in programs of research, education, and promotion of dry beans and bean products. It is the purpose of the Dry Bean Resources Act to provide the authorization and the necessary procedures by which dry bean growers and processors in this state may finance programs to achieve the purposes expressed in this section.



2-3737 - Definitions, where found.

2-3737. Definitions, where found.

For purposes of the Dry Bean Resources Act, unless the context otherwise requires, the definitions found in sections 2-3738 to 2-3744 shall be used.



2-3738 - Commercial channels, defined.

2-3738. Commercial channels, defined.

Commercial channels shall mean the sale of dry beans for any use to any commercial buyer, dealer, processor, or cooperative or to any person who resells such dry beans or any product produced from such dry beans.



2-3739 - Commission, defined.

2-3739. Commission, defined.

Commission shall mean the Dry Bean Commission.



2-3740 - Dry bean, defined.

2-3740. Dry bean, defined.

Dry bean shall mean any dry edible bean.



2-3741 - First purchaser, defined.

2-3741. First purchaser, defined.

First purchaser shall mean any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring dry beans from a grower and shall include, but not be limited to, a mortgagee, pledgee, lienor, or other person having a claim against the grower when the actual or constructive possession of such dry beans is taken as part payment or in satisfaction of the mortgage, pledge, lien, or claim.



2-3742 - Grower, defined.

2-3742. Grower, defined.

Grower shall mean any landowner personally engaged in growing dry beans, a tenant of a landowner personally engaged in growing dry beans, or both the owner and tenant jointly and shall include, but not be limited to, any person, partnership, limited liability company, association, corporation, cooperative, trust, or sharecropper or any other business unit, device, or arrangement.



2-3743 - Processor, defined.

2-3743. Processor, defined.

Processor shall mean any person or business or a representative thereof who receives, stores, ships, or otherwise handles dry beans.



2-3744 - Sale, defined.

2-3744. Sale, defined.

Sale shall include, but not be limited to, any pledge or mortgage of dry beans after harvest to any person.



2-3745 - Dry Bean Commission; created; members; qualifications.

2-3745. Dry Bean Commission; created; members; qualifications.

There is hereby created the Dry Bean Commission which shall be composed of nine members, two of whom shall be selected by the commission and seven of whom shall be appointed by the Governor. Commission members shall be appointed on a nonpartisan basis. Six members shall be growers who (1) are citizens of Nebraska, (2) are at least twenty-one years of age, (3) have actually been engaged in growing dry beans in this state for at least three years, and (4) derive a substantial portion of their income from growing dry beans. Three members shall be dry bean processors who have been in business in Nebraska for at least three years, and the Director of the University of Nebraska Panhandle Research and Extension Center shall be an ex officio member but shall have no vote in commission matters.



2-3746 - Commission; grower members; districts; processor members.

2-3746. Commission; grower members; districts; processor members.

(1) The Governor shall appoint one grower member from each of the following four districts:

(a) District 1 which shall consist of the counties of Sioux, Dawes, Sheridan, and Box Butte;

(b) District 2 which shall consist of the county of Scotts Bluff;

(c) District 3 which shall consist of the counties of Banner, Morrill, Kimball, Cheyenne, Garden, and Deuel; and

(d) District 4 which shall consist of the remaining counties in which dry bean production occurs in the state.

(2) The commission shall appoint two grower members to the commission, one of whom resides within district 1 or 2 who shall represent districts 1 and 2 and one of whom resides within district 3 or 4 who shall represent districts 3 and 4. Members serving as representatives of such districts on May 18, 2011, shall continue as members of the commission until the end of their terms and until their successors are appointed and qualified and, except as provided in section 2-3748, shall be eligible for reappointment.

(3) The three processor members of the commission shall be appointed by the Governor. Insofar as possible, the geographic locations of such appointed members shall be representative of the Nebraska dry bean industry. Any processor may place his or her name on a candidacy list for appointment by written notice to the commission.



2-3747 - Commission; appointment of grower member; candidacy list; petition.

2-3747. Commission; appointment of grower member; candidacy list; petition.

Any grower may place his or her name on a candidacy list for appointment as a grower member of the commission by filing a petition signed by at least ten resident bean growers (1) from the district in which he or she resides for an appointment under subsection (1) of section 2-3746 or (2) from the district in which he or she resides or the other district to be represented for an appointment under subsection (2) of section 2-3746. The petition shall be filed with the commission. The Governor and the commission shall make appointments from the candidacy list unless there are no names on the list.



2-3748 - Commission; members; terms.

2-3748. Commission; members; terms.

The term of a member of the commission shall be three years and until his or her successor is appointed and qualified. No member shall serve more than three consecutive three-year terms.



2-3749 - Commission; vacancy.

2-3749. Commission; vacancy.

Whenever a vacancy occurs on the commission for any reason, the Governor shall appoint a person with the same qualifications as the initial appointee unless the vacant position is that of a member appointed by the commission, in which case the appointment to fill such vacancy shall be made by the commission.



2-3750 - Commission; member; removal.

2-3750. Commission; member; removal.

A member of the commission shall be removed for ceasing to (1) be a resident of the state, (2) live in the district from which he or she was appointed, (3) in the case of a grower member, be actually engaged in the growing of dry beans in the state, or (4) in the case of a processor member, be actually engaged in the processing or shipping of dry beans in the state.



2-3751 - Commission; officers; meetings; expenses.

2-3751. Commission; officers; meetings; expenses.

The commission shall elect from its members a chairperson and such other officers as may be necessary. The commission shall meet at least once every three months and at such other times as called by the chairperson or by any three members of the commission. The members shall receive no compensation for their services, but appointed members shall receive reimbursement for actual, necessary, and reasonable expenses incurred in the discharge of their official duties as provided in sections 81-1174 to 81-1177 for state employees.



2-3752 - Commission; employees.

2-3752. Commission; employees.

The commission may appoint and fix the salary of such support staff and employees, who shall serve at the pleasure of the commission, as may be required for the proper discharge of the functions of the commission.



2-3753 - Commission; powers and duties.

2-3753. Commission; powers and duties.

The commission shall have the following powers and duties:

(1) To adopt and devise a dry bean program consisting of research, education, advertising, publicity, and promotion to increase total consumption of dry beans on a state, national, and international basis;

(2) To prepare and approve a budget consistent with limited receipts and the scope of the dry bean program;

(3) To adopt and promulgate reasonable rules and regulations necessary to carry out the dry bean program;

(4) To procure and evaluate data and information necessary for the proper administration and operation of the dry bean program;

(5) To employ personnel and contract for services which are necessary for the proper operation of the dry bean program;

(6) To establish a means whereby the grower and processor of dry beans has the opportunity at least annually to offer his or her ideas and suggestions relative to commission policy for the coming year;

(7) To authorize the expenditure of funds and contracting of expenditures to conduct proper activities of the program;

(8) To bond such persons as may be necessary in order to insure adequate protection of funds;

(9) To keep minutes of its meetings and other books and records which will clearly reflect all of the acts and transactions of the commission and to keep such records open to examination by any grower or processor participant during normal business hours;

(10) To prohibit any funds collected by the commission from being expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The board shall not expend more than twenty-five percent of its annual budget to influence federal legislation;

(11) To establish an administrative office at such place in the state as may be suitable for the proper discharge of the functions of the commission; and

(12) To adopt and promulgate rules and regulations to carry out the Dry Bean Resources Act.



2-3754 - Commission; prohibited acts.

2-3754. Commission; prohibited acts.

The commission shall not:

(1) Engage in marketing of dry beans or any activity which would result in the formation of a marketing order;

(2) Be a party to a procedure which includes price setting or production quotas; and

(3) Purchase, construct, or otherwise obtain title to its own administrative office but shall be limited to leasing state or commercial office space.



2-3755 - Dry beans; fee; adjustment; payment.

2-3755. Dry beans; fee; adjustment; payment.

Beginning August 1, 1987, there shall be paid to the commission a fee of six cents per hundredweight upon all dry beans grown in the state during 1987 and thereafter and sold through commercial channels. Beginning January 1, 1989, the commission may, whenever it determines that the fees provided by this section are yielding more or less than is required to carry out the intent and purposes of the Dry Bean Resources Act, reduce or increase such fee for such period as it shall deem justifiable, but not less than one year and not to exceed ten cents per hundredweight. Two-thirds of the fee levied under this section shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. The first purchaser shall pay the remaining one-third of the fee. No dry beans shall be subject to the fee more than once.



2-3756 - Pledge or mortgage under federal program; deduction of fee.

2-3756. Pledge or mortgage under federal program; deduction of fee.

In the case of a pledge or mortgage of dry beans as security for a loan under the federal price support program, the fee shall be deducted from the proceeds of such loan at the time the loan is made.



2-3757 - Fee; collection.

2-3757. Fee; collection.

The fee provided for by section 2-3755 shall be deducted, as provided by the Dry Bean Resources Act, whether such dry beans are stored or marketed in this state or any other state. The commission may enter into reciprocal agreements with other states for the collection of such fee.



2-3758 - Fee; when prohibited.

2-3758. Fee; when prohibited.

The fee imposed by section 2-3755 shall not apply to the sale of dry beans to the federal government for ultimate use or consumption by the people of the United States when the State of Nebraska is prohibited from imposing such fee by the Constitution of the United States and laws enacted pursuant thereto.



2-3759 - First purchaser; deduct fee; maintain records; inspection and audit; contract for collection of fee; quarterly statement; confidentiality.

2-3759. First purchaser; deduct fee; maintain records; inspection and audit; contract for collection of fee; quarterly statement; confidentiality.

(1) The first purchaser at the time of settlement shall deduct the dry bean fee and shall maintain the necessary record of the fee for each purchase of dry beans on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the first purchaser shall provide the following information: (a) Name and address of the grower and seller; (b) the date of the purchase; (c) the number of hundredweight of dry beans sold; and (d) the amount of fees collected on each purchase. Such records shall be open for inspection and audit during the normal business hours observed by the purchaser. The inspection and audit shall be conducted by qualified and independent representatives authorized by the commission.

(2) The commission shall contract with an independent agency or organization to collect the fee. The first purchaser shall render and have on file with such independent collection agency by the last day of each January, April, July, and October, on forms prescribed by the commission, a statement of the number of hundredweight of dry beans purchased in Nebraska for the preceding three months. The independent collection agency shall keep first purchaser statements confidential and report only the total of all statements to the commission for the preceding three months. Purchaser records and other such statements shall be confidential and shall not be released to any person or agency, except that the Attorney General shall have access to such statements during a bona fide investigation. At the time the statement is filed, the purchaser shall pay and remit to the independent collection agency the fee as provided for in section 2-3755 for the dry beans purchased in the preceding three months.



2-3760 - Refund; procedure.

2-3760. Refund; procedure.

A grower who has sold dry beans and has had an assessment deducted from the sale price may by written application to the commission secure a refund of the amount deducted. The commission shall notify first purchasers of grower refunds at the end of each quarter, at which time the first purchaser may request a refund. First purchaser refunds shall only be on those beans that growers receive a refund on. The grower shall have thirty days from the date of sale to request a refund. The refund shall be payable by the commission upon application within ninety days after receipt of the refund request. Each application for refund by a grower shall have attached thereto proof of the assessment deducted.



2-3761 - Commission; contracts authorized.

2-3761. Commission; contracts authorized.

The commission may contract with the proper local, state, or national organizations, public or private, in carrying out the purposes of the Dry Bean Resources Act.



2-3762 - Commission; annual report; contents.

2-3762. Commission; annual report; contents.

The commission shall make and publish an annual report at least thirty days prior to January 1 of each year which shall set forth in detail the income received from the dry bean assessment for the previous year and shall include:

(1) The expenditure of all funds by the commission during the previous year for the administration of the Dry Bean Resources Act;

(2) The action taken by the commission on all contracts requiring the expenditure of funds by the commission;

(3) Copies of all such contracts;

(4) Detailed explanation of all programs relating to the discovery, promotion, and development of bean products and industries for the utilization of dry beans, the direct expense associated with each program, and copies of such programs if in writing; and

(5) The name and address of each member of the commission and a copy of all rules and regulations adopted and promulgated by the commission.

The report shall be available to the public upon request and a summary of such report shall be sent to each grower and first purchaser subject to the checkoff.



2-3763 - Dry Bean Development, Utilization, Promotion, and Education Fund; created; use; investment.

2-3763. Dry Bean Development, Utilization, Promotion, and Education Fund; created; use; investment.

The State Treasurer shall establish in the treasury of the State of Nebraska a fund to be known as the Dry Bean Development, Utilization, Promotion, and Education Fund, to which fund shall be credited funds collected by the commission pursuant to the Dry Bean Resources Act. The fund shall be expended for the administration of such act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3764 - Commission; cooperate with University of Nebraska and other organizations; purpose.

2-3764. Commission; cooperate with University of Nebraska and other organizations; purpose.

The commission shall not set up research or development units or agencies of its own but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources and other local, state, or national organizations, public or private, in carrying out the purposes of the Dry Bean Resources Act.



2-3765 - Violations; penalty.

2-3765. Violations; penalty.

Any person violating the Dry Bean Resources Act shall be guilty of a Class III misdemeanor.



2-3801 - Act, how cited.

2-3801. Act, how cited.

Sections 2-3801 to 2-3812 shall be known and may be cited as the Nebraska Agricultural Products Marketing Act.



2-3802 - Legislative findings.

2-3802. Legislative findings.

The Legislature hereby finds that the general welfare of the people of Nebraska will significantly benefit from the conduct of programs designed and intended to enhance the effective marketing of Nebraska's many agricultural commodities.

The Legislature further finds that the meaningful realization of such benefits will result through the administration of programs and policies conceived, desired, and formulated by and for those persons who produce, process, or distribute such commodities as an integral part of their livelihood. It is necessary that the programs conducted by and for the various segments of the agricultural industry be efficiently coordinated, so that the marketing efforts expended on behalf of each commodity will complement the marketing programs in the state.



2-3803 - Definitions, where found.

2-3803. Definitions, where found.

For purposes of the Nebraska Agricultural Products Marketing Act, unless the context otherwise requires, the definitions found in sections 2-3804 to 2-3807 shall be used.



2-3804 - Agricultural product or commodity, defined.

2-3804. Agricultural product or commodity, defined.

Agricultural product or commodity shall include all products resulting from the conduct of farming or ranching activities, dairying, beekeeping, aquaculture, poultry or egg production, or comparable activities, and any byproducts resulting from such activities.



2-3804.01 - Aquaculture, defined.

2-3804.01. Aquaculture, defined.

Aquaculture shall mean the agricultural practice of controlled propagation and cultivation of aquatic plants or animals for commercial purposes. Unless the context otherwise requires, the term agriculture shall be construed to include aquaculture.



2-3805 - Department, defined.

2-3805. Department, defined.

Department shall mean the Department of Agriculture.



2-3806 - Director, defined.

2-3806. Director, defined.

Director shall mean the Director of Agriculture or his or her designee.



2-3807 - Marketing, defined.

2-3807. Marketing, defined.

Marketing shall include any and all activities intended to directly or indirectly facilitate the sale, exchange, or other distribution of a product or commodity in an economic, efficient, and profitable manner, including research, market development, publicity, promotion, education, product utilization, and comparable activities.



2-3808 - Department; marketing activities; powers and duties.

2-3808. Department; marketing activities; powers and duties.

To achieve the purposes of the Nebraska Agricultural Products Marketing Act, the department may perform the following marketing activities:

(1) Coordinating the various marketing programs and policies of each of the state's agricultural commodities so that they will complement one another;

(2) Assisting the producers, processors, and distributors of agricultural products and commodities in conducting and administering marketing programs and policies conceived, desired, and formulated by and for such persons;

(3) Conducting activities designed to locate and study trade barriers adversely affecting the marketing of Nebraska agricultural products and conducting activities aimed at eliminating or mitigating any such barriers;

(4) Collecting and disseminating information relevant and beneficial to the economical, efficient, and profitable marketing of agricultural products by the Nebraska producers, processors, and distributors thereof;

(5) Assisting in matching up potential buyers and sellers of agricultural products produced in Nebraska;

(6) Cooperating with other local, state, or national agricultural marketing entities, public or private, in carrying out the act and entering into such contracts as may be necessary;

(7) Adopting and promulgating such reasonable rules and regulations as are necessary to effectively carry out the intent of the act;

(8) Accepting funds or fees from any source, including federal, state, public, or private, to be used in carrying out the act;

(9) Expending funds for purposes of carrying out the act; and

(10) Conducting any other programs for the development, utilization, and marketing of agricultural products grown or produced in the state.



2-3809 - Act, how construed.

2-3809. Act, how construed.

The Nebraska Agricultural Products Marketing Act shall not be construed:

(1) As altering the provisions of any other act or acts dealing with the marketing of agricultural products or as detracting from the authorities provided for in any such acts;

(2) As empowering the department to require cooperative marketing efforts of persons or groups within any segment of the agriculture industry, but shall be construed only to authorize such cooperative marketing efforts; or

(3) As empowering the department to purchase or otherwise obtain agricultural products or commodities for the purpose of resale.



2-3810 - Department; contracts; limitations.

2-3810. Department; contracts; limitations.

The department in entering into contracts authorized under the Nebraska Agricultural Products Marketing Act shall not be authorized to set up marketing units or agencies of its own. Only contracts necessary to the furtherance of the intent and purposes of the act shall be entered into.



2-3811 - Repealed. Laws 1981, LB 545, § 52.

2-3811. Repealed. Laws 1981, LB 545, § 52.



2-3812 - Nebraska Agricultural Products Marketing Cash Fund; created; use; investment.

2-3812. Nebraska Agricultural Products Marketing Cash Fund; created; use; investment.

There is hereby created the Nebraska Agricultural Products Marketing Cash Fund. The fund shall consist of administrative costs collected under subsection (4) of section 54-742 and money appropriated by the Legislature which is received as gifts or grants or collected as fees or charges from any source, including federal, state, public, and private. The fund shall be utilized for the purpose of carrying out the Nebraska Agricultural Products Marketing Act and for purposes of subsection (4) of section 54-742. Any money in such fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3813 - Terms, defined.

2-3813. Terms, defined.

For purposes of sections 2-3813 and 2-3814, unless the context otherwise requires:

(1) Grain shall mean wheat, corn, soybeans, and sorghum grains;

(2) Quality factors shall mean:

(a) Heat-damaged kernels which include kernels that have been discolored or damaged by high heat from respiring grain;

(b) Total-damaged kernels which represent the percentage, by weight, of kernels damaged by weather, disease, insects, molds, and moisture and includes heat damage;

(c) Foreign material which is all matter other than the grain being examined which remains in a sample after removal of dockage and shrunken and broken kernels;

(d) Shrunken and broken kernels which are kernels, kernel pieces, and other matter that pass through a sixty-four thousandths by three-eighths inch oblong-hole sieve;

(e) Total defects which are the sum of heat-damaged kernels, shrunken and broken kernels, and foreign material;

(f) Wheat of other classes which is any class that is mixed with the predominant class;

(g) Dockage, though not a grading factor, which appears on the certificate if it exceeds forty-nine hundredths of one percent. Dockage shall be rounded down to the nearest one-half percent. Dockage shall include chaff, dust, and items removed from a sample by an initial screening with a dockage tester; and

(h) Grade which is determined by analyzing the physical and biological factors present in the sample. Limits for the grading factors shall be established for each numerical grade. Numerical grades shall range from number 1, highest, to sample grade, lowest. Factors that exceed the established limits shall lower the numerical grade. Higher test weights shall be acceptable; and

(3) Department shall mean the Department of Agriculture.



2-3814 - Department; grain inspections; special certificate; fee; powers; Nebraska Origin and Premium Quality Grain Cash Fund; created; use; investment.

2-3814. Department; grain inspections; special certificate; fee; powers; Nebraska Origin and Premium Quality Grain Cash Fund; created; use; investment.

(1) In order to assist Nebraska grain producers and the state's grain industry in competing for a larger share of the international grain trade against the more stringent grain standards of other exporting nations, the department shall, upon request, provide inspection of grain shipments assembled by farmers and grain dealers who are arranging or attempting to arrange grain sales with foreign buyers. As a means of expediting such sales and to insure the quality of grain shipments for export originating in Nebraska, the department shall provide grain inspections. Such inspections shall include a certificate stating the quality factors present in the grain shipments destined for export points. A special certificate shall be designed by the department for shipments that substantially exceed grade and quality factors required under current United States grain standards. Such special certificate shall be designated as Nebraska Origin and Premium Quality Grain and shall be issued only on grain shipments containing levels of grade and quality factors totaling not more than fifty percent of the maximum allowable limits of total defects and other quality factors as required by current United States Grade Number One.

(2) The department shall assess and collect a fee for the inspections made. The fee shall be in an amount equal to the costs of the inspections.

(3) The department may:

(a) Contract for services which are necessary to carry out its duties under sections 2-3813 and 2-3814;

(b) Accept funds or fees from any source, including, but not limited to, federal, state, public, and private, to be used in carrying out such sections;

(c) Expend funds for purposes of carrying out such sections; and

(d) Enter upon public or private land for the purpose of inspecting such grain.

(4) The department may adopt and promulgate rules and regulations to aid in implementing such sections. The rules and regulations may include, but shall not be limited to, provisions governing: (a) Assignment of responsibilities; (b) the charges and fees to be assessed; (c) setting the grades; and (d) methods for determining quality factors.

(5) There is hereby created the Nebraska Origin and Premium Quality Grain Cash Fund. The fund shall consist of money appropriated by the Legislature which is received as gifts or grants or collected as fees from any source, including, but not limited to, federal, state, public, and private. The fund shall be utilized for the purpose of carrying out sections 2-3813 and 2-3814. Any money in such fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3815 - Agriculture promotion and development program; established; purposes; employment of specialists; advisory committee.

2-3815. Agriculture promotion and development program; established; purposes; employment of specialists; advisory committee.

The Department of Agriculture shall establish an agriculture promotion and development program. The department shall employ a program director and one specialist in research techniques and market development. Both individuals shall report directly to the Director of Agriculture.

The program shall concentrate on the identification and development of opportunities to enhance profitability in agriculture and to stimulate agriculture-related economic development. Program activities may include, but not be limited to, (1) promotion and market development, (2) value-added processing of alternative and traditional commodities, (3) agricultural diversification, including poultry development and aquaculture, (4) agricultural cooperatives, and (5) alternative crops.

In order to carry out the purposes of this section, the program director may, if he or she deems necessary, convene an advisory committee to assist the program director in developing and implementing program activities. Representatives from the Nebraska Food Processing Center, the Cooperative Extension Service of the University of Nebraska, the commodity boards, the Department of Economic Development, the United States Department of Agriculture grant programs, and the private sector may serve on such committee at the request of the program director. If an advisory committee is convened, committee members shall not receive any reimbursement for expenses.

The Department of Agriculture shall serve as the facilitator, coordinator, and catalyst for developments through and with the Nebraska Food Processing Center, the Cooperative Extension Service of the University of Nebraska, the commodity boards, the Department of Economic Development, other state agencies, the United States Department of Agriculture grant programs, and the private sector. It is the intent of the Legislature that the department foster close working relationships between production agriculture and existing programs for the purposes of agricultural development and promotion. The department may enter into such contracts as may be necessary to carry out the purposes of this section.

For purposes of this section, unless the context otherwise requires, private sector shall include, but not be limited to, representatives of food industry associations, lenders, or venture capital groups.



2-3816 - Repealed. Laws 1993, LB 364, § 26.

2-3816. Repealed. Laws 1993, LB 364, § 26.



2-3817 - Repealed. Laws 1993, LB 364, § 26.

2-3817. Repealed. Laws 1993, LB 364, § 26.



2-3818 - Repealed. Laws 1993, LB 364, § 26.

2-3818. Repealed. Laws 1993, LB 364, § 26.



2-3819 - Repealed. Laws 1993, LB 364, § 26.

2-3819. Repealed. Laws 1993, LB 364, § 26.



2-3820 - Repealed. Laws 1993, LB 364, § 26.

2-3820. Repealed. Laws 1993, LB 364, § 26.



2-3821 - Repealed. Laws 1993, LB 364, § 26.

2-3821. Repealed. Laws 1993, LB 364, § 26.



2-3822 - Repealed. Laws 1993, LB 364, § 26.

2-3822. Repealed. Laws 1993, LB 364, § 26.



2-3823 - Repealed. Laws 1993, LB 364, § 26.

2-3823. Repealed. Laws 1993, LB 364, § 26.



2-3901 - Transferred to section 2-3965.

2-3901. Transferred to section 2-3965.



2-3902 - Transferred to section 2-3967.

2-3902. Transferred to section 2-3967.



2-3902.01 - Repealed. Laws 1997, LB 201, § 7.

2-3902.01. Repealed. Laws 1997, LB 201, § 7.



2-3903 - Transferred to section 2-3969.

2-3903. Transferred to section 2-3969.



2-3904 - Transferred to section 2-3970.

2-3904. Transferred to section 2-3970.



2-3905 - Repealed. Laws 2007, LB 111, § 31.

2-3905. Repealed. Laws 2007, LB 111, § 31.



2-3906 - Transferred to section 2-3971.

2-3906. Transferred to section 2-3971.



2-3907 - Transferred to section 2-3972.

2-3907. Transferred to section 2-3972.



2-3908 - Transferred to section 2-3973.

2-3908. Transferred to section 2-3973.



2-3909 - Transferred to section 2-3974.

2-3909. Transferred to section 2-3974.



2-3910 - Transferred to section 2-3975.

2-3910. Transferred to section 2-3975.



2-3911 - Transferred to section 2-3976.

2-3911. Transferred to section 2-3976.



2-3912 - Repealed. Laws 1997, LB 201, § 7.

2-3912. Repealed. Laws 1997, LB 201, § 7.



2-3913 - Transferred to section 2-3978.

2-3913. Transferred to section 2-3978.



2-3914 - Transferred to section 2-3966.

2-3914. Transferred to section 2-3966.



2-3915 - Transferred to section 2-3979.

2-3915. Transferred to section 2-3979.



2-3916 - Transferred to section 2-3980.

2-3916. Transferred to section 2-3980.



2-3917 - Transferred to section 2-3981.

2-3917. Transferred to section 2-3981.



2-3917.01 - Transferred to section 2-3982.

2-3917.01. Transferred to section 2-3982.



2-3917.02 - Repealed. Laws 2007, LB 111, § 31.

2-3917.02. Repealed. Laws 2007, LB 111, § 31.



2-3918 - Repealed. Laws 2007, LB 111, § 31.

2-3918. Repealed. Laws 2007, LB 111, § 31.



2-3919 - Transferred to section 2-3983.

2-3919. Transferred to section 2-3983.



2-3920 - Transferred to section 2-3984.

2-3920. Transferred to section 2-3984.



2-3921 - Transferred to section 2-3985.

2-3921. Transferred to section 2-3985.



2-3922 - Transferred to section 2-3986.

2-3922. Transferred to section 2-3986.



2-3923 - Transferred to section 2-3987.

2-3923. Transferred to section 2-3987.



2-3924 - Transferred to section 2-3988.

2-3924. Transferred to section 2-3988.



2-3925 - Transferred to section 2-3989.

2-3925. Transferred to section 2-3989.



2-3926 - Repealed. Laws 2007, LB 111, § 31.

2-3926. Repealed. Laws 2007, LB 111, § 31.



2-3927 - Repealed. Laws 2007, LB 111, § 31.

2-3927. Repealed. Laws 2007, LB 111, § 31.



2-3928 - Repealed. Laws 2007, LB 111, § 31.

2-3928. Repealed. Laws 2007, LB 111, § 31.



2-3929 - Repealed. Laws 2007, LB 111, § 31.

2-3929. Repealed. Laws 2007, LB 111, § 31.



2-3930 - Repealed. Laws 2007, LB 111, § 31.

2-3930. Repealed. Laws 2007, LB 111, § 31.



2-3931 - Repealed. Laws 2007, LB 111, § 31.

2-3931. Repealed. Laws 2007, LB 111, § 31.



2-3932 - Repealed. Laws 2007, LB 111, § 31.

2-3932. Repealed. Laws 2007, LB 111, § 31.



2-3933 - Repealed. Laws 1986, LB 900, § 38.

2-3933. Repealed. Laws 1986, LB 900, § 38.



2-3934 - Repealed. Laws 2007, LB 111, § 31.

2-3934. Repealed. Laws 2007, LB 111, § 31.



2-3935 - Transferred to section 2-3990.

2-3935. Transferred to section 2-3990.



2-3936 - Repealed. Laws 2007, LB 111, § 31.

2-3936. Repealed. Laws 2007, LB 111, § 31.



2-3937 - Transferred to section 2-3991.

2-3937. Transferred to section 2-3991.



2-3937.01 - Repealed. Laws 2007, LB 111, § 31.

2-3937.01. Repealed. Laws 2007, LB 111, § 31.



2-3938 - Repealed. Laws 2007, LB 111, § 31.

2-3938. Repealed. Laws 2007, LB 111, § 31.



2-3939 - Repealed. Laws 2007, LB 111, § 31.

2-3939. Repealed. Laws 2007, LB 111, § 31.



2-3940 - Repealed. Laws 2007, LB 111, § 31.

2-3940. Repealed. Laws 2007, LB 111, § 31.



2-3941 - Repealed. Laws 2007, LB 111, § 31.

2-3941. Repealed. Laws 2007, LB 111, § 31.



2-3942 - Transferred to section 2-3992.

2-3942. Transferred to section 2-3992.



2-3943 - Repealed. Laws 2007, LB 111, § 31.

2-3943. Repealed. Laws 2007, LB 111, § 31.



2-3944 - Repealed. Laws 2007, LB 111, § 31.

2-3944. Repealed. Laws 2007, LB 111, § 31.



2-3945 - Repealed. Laws 2007, LB 111, § 31.

2-3945. Repealed. Laws 2007, LB 111, § 31.



2-3946 - Repealed. Laws 2007, LB 111, § 31.

2-3946. Repealed. Laws 2007, LB 111, § 31.



2-3947 - Transferred to section 2-3917.02.

2-3947. Transferred to section 2-3917.02.



2-3948 - Act, how cited.

2-3948. Act, how cited.

Sections 2-3948 to 2-3963 shall be known and may be cited as the Dairy Industry Development Act.



2-3949 - Terms, defined.

2-3949. Terms, defined.

For purposes of the Dairy Industry Development Act:

(1) Board shall mean the Nebraska Dairy Industry Development Board;

(2) Commercial use shall mean sale for retail consumption or sale for resale, for manufacture for resale, or for processing for resale;

(3) First purchaser of milk shall mean a person who buys milk from a producer and resells to another person the milk or products manufactured or processed from the milk;

(4) Milk shall mean any class of cow's milk produced in the State of Nebraska;

(5) Milk production unit shall mean any producer licensed by the Department of Agriculture;

(6) Producer shall mean any person engaged in the production of milk for commercial use;

(7) Producer-processor shall mean a producer who processes and markets the producer's own milk; and

(8) Qualified program shall mean any state or regional dairy product promotion, research, or nutrition education program which is certified pursuant to 7 C.F.R. 1150.153, as amended. Such program shall: (a) Conduct activities as defined in 7 C.F.R. 1150.114, 1150.115, and 1150.116 intended to increase consumption of milk and dairy products generally; (b) except for programs operated under the laws of the United States or any state, have been active and ongoing before November 29, 1983; (c) be financed primarily by producers, either individually or through cooperative associations; (d) not use any private brand or trade name in advertising and promotion of dairy products unless the National Dairy Promotion and Research Board established pursuant to 7 C.F.R. 1150.131 and the United States Secretary of Agriculture concur that such requirement should not apply; (e) certify to the United States Secretary of Agriculture that any request from a producer for a refund under the program will be honored by forwarding that portion of such refund equal to the amount of credit that otherwise would be applicable to the program pursuant to 7 C.F.R. 1150.152(c) to either the National Dairy Promotion and Research Board or a qualified program designated by the producer; and (f) not use program funds for the purpose of influencing governmental policy or action.



2-3950 - Legislative findings.

2-3950. Legislative findings.

The Legislature declares it to be in the public interest that producers in Nebraska be permitted and encouraged to maintain and expand domestic sales of milk and dairy products, develop new products and new markets, improve methods and practices relating to marketing or processing of milk and dairy products, and inform and educate consumers of sound nutritional principles including the role of milk in a balanced diet. It is the purpose of the Dairy Industry Development Act to provide the authorization and to prescribe the necessary procedures by which the dairy industry in Nebraska may finance programs to achieve the purposes expressed in this section. The Nebraska Dairy Industry Development Board shall be the agency of the State of Nebraska for such purpose.



2-3951 - Nebraska Dairy Industry Development Board; created; members; qualifications.

2-3951. Nebraska Dairy Industry Development Board; created; members; qualifications.

The Nebraska Dairy Industry Development Board is hereby created. Members of the board shall (1) be residents of Nebraska, (2) be at least twenty-one years of age, (3) have been actually engaged in the production of milk in this state for at least five years, and (4) derive a substantial portion of their income from the production of milk in Nebraska. Board members shall be nominated and appointed as provided in sections 2-3951.01 to 2-3951.04.



2-3951.01 - Board members; appointment; terms; officers; expenses.

2-3951.01. Board members; appointment; terms; officers; expenses.

(1) Members of the board shall, as nearly as possible, be representative of all first purchasers of milk and individual producer-processors in the state and, to the extent practicable, result in equitable representation of the various interests of milk producers both in terms of the manner in which milk is marketed and geographic distribution of milk production units in the state.

(2) The terms of the members of the board shall be three years, except that the first term of the initial and additional members of the board shall be staggered so that one-third of the members are appointed each year. The number of years for the first term of new and additional members shall be determined by the Governor. Once duly appointed and qualified, no member's term shall be shortened or terminated by any subsequent certification by the Department of Agriculture of milk production units from which a first purchaser of milk purchases milk.

(3) The Director of Agriculture or his or her designee shall be an ex officio member of the board but shall have no vote in board matters.

(4) Members of the board shall elect from among the members a chairperson, a vice-chairperson, and such other officers as they deem necessary and appropriate.

(5) Members of the board shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



2-3951.02 - Board members; nomination and appointment.

2-3951.02. Board members; nomination and appointment.

(1) Members of the board shall be nominated and appointed as follows:

(a) Each first purchaser of milk which purchases milk from at least twenty-one milk producers may submit to the Governor the names of up to two nominees for each forty milk production units, or major portion thereof, from which the first purchaser purchases milk. The Governor shall appoint one member for each forty production units, or major portion thereof, from nominees submitted pursuant to this subdivision, except that if milk production units certified by the Department of Agriculture have decreased so that each board member appointed pursuant to this subdivision represents less than a major portion of forty production units, the Governor shall maintain representation of one member for each forty production units, or major portion thereof, by not filling a vacancy caused by a member's term expiring; and

(b) All other first purchasers of milk and individual producer-processors who are not included among milk production units claimed by a first purchaser of milk entitled to submit nominees under subdivision (1)(a) of this section shall be combined as a group for the purpose of submitting nominees, and each first purchaser and individual producer-processor of the group may nominate up to two nominees. The Governor shall appoint two members from nominees submitted pursuant to this subdivision.

(2) Whenever the number of members of the board as determined by subsection (1) of this section results in less than seven members, the Governor shall appoint a member or members from the state at large to maintain membership of the board at seven members. Whenever such appointment is required, the board shall call for and submit a list of two or more nominees for each additional member needed to the Governor, and the Governor shall appoint a member or members from the nominees submitted pursuant to this subsection.

(3) Nominations in the case of term expiration or new or at-large membership and for all other vacancies shall be provided according to the process prescribed in section 2-3951.04. The Governor may choose the members of the board from the nominees submitted or may reject all nominees. If the Governor rejects all nominees, names of nominees shall again be provided to the Governor until the appointment is filled.



2-3951.03 - Board members; vacancies.

2-3951.03. Board members; vacancies.

(1) A vacancy on the board exists in the event of the death, incapacity, removal, or resignation of any member; when a member ceases to be a resident of Nebraska; when a member ceases to be a producer in Nebraska; or when the member's term expires. Members whose terms have expired shall continue to serve until their successors are appointed and qualified, except that if such a vacancy will not be filled, as determined by the Governor under section 2-3951.02, the member shall not serve after the expiration of his or her term.

(2) For purposes of filling vacancies on the board, the Governor shall appoint one member from up to two nominees submitted by the vacating member's nominator under section 2-3951.02. In the event of a vacancy, the board shall certify to the vacating member's nominator that such a vacancy exists and shall request nominations to fill the vacancy for the remainder of the unexpired term or for a new term, as the case may be.



2-3951.04 - Board members; nominations; notification; procedure.

2-3951.04. Board members; nominations; notification; procedure.

(1) When nominations for board members are required, written notification shall be given to each producer represented or to be represented by such member, including an at-large member. The first purchaser or purchasers of milk shall notify each producer from whom the first purchaser buys milk that each producer may submit written nominations. If the group represented is a combination of first purchasers of milk and individual producer-processors or if the member is an at-large member, the individual producer-processors shall receive notification from the Department of Agriculture.

(2) Nominations shall be in writing and shall contain an acknowledgment and consent by the producer being nominated. The nomination shall be returned by the producer to the first purchaser of milk or to the department from whom the producer received notification within fifteen days after the receipt of the notification. For nominations to replace a member whose term is to expire or for a new member, the producers shall receive notification between August 1 and August 15 preceding the expiration of the term of the member or the beginning of the term of a new member. For all other vacancies, the producers shall receive notification within thirty days after the member vacates his or her position on the board or within thirty days after the board calls for an at-large member or members as provided in section 2-3951.02.

(3) The first purchasers of milk, the department, or the board shall submit nominations to the Governor by September 30, in the case of term expiration or new or at-large member, or forty-five days after the member vacates his or her position for all other vacancies. The Governor shall make the appointments within thirty days after receipt of the nominations.

(4) All nominees shall meet the qualifications provided in section 2-3951.



2-3952 - Repealed. Laws 2004, LB 836, § 8.

2-3952. Repealed. Laws 2004, LB 836, § 8.



2-3952.01 - Repealed. Laws 2004, LB 836, § 8.

2-3952.01. Repealed. Laws 2004, LB 836, § 8.



2-3953 - Repealed. Laws 2004, LB 836, § 8.

2-3953. Repealed. Laws 2004, LB 836, § 8.



2-3954 - Repealed. Laws 2004, LB 836, § 8.

2-3954. Repealed. Laws 2004, LB 836, § 8.



2-3955 - Board; meetings; minutes.

2-3955. Board; meetings; minutes.

(1) The board shall meet at least once every six months at a time and place fixed by the board. Special meetings may be called by the chairperson and shall be called by the chairperson upon request of at least twenty-five percent of the members of the board. Written notice of the time and place of all meetings shall be mailed in advance to each member of the board. A majority of members of the board shall constitute a quorum for the transaction of business. The affirmative vote of a majority of all members of the board shall be necessary for the adoption of rules and regulations.

(2) The board shall at each regular meeting review all expenditures made since its last regular meeting.

(3) The board shall keep minutes of its meetings and other books and records which shall clearly reflect all of the acts and transactions of the board. Such records shall be open to examination during normal business hours.



2-3956 - Board; administration; limitation on expenses.

2-3956. Board; administration; limitation on expenses.

The board may contract for the necessary office space, furniture, stationery, printing, and personnel services useful or necessary for the administration of the Dairy Industry Development Act. The total administrative costs and expenses of the board shall not exceed five percent of the annual assessments collected in accordance with section 2-3958.



2-3957 - Board; powers and duties.

2-3957. Board; powers and duties.

The board shall:

(1) Arrange or contract for administrative and audit services which are necessary for the proper operation of the Dairy Industry Development Act;

(2) Procure and evaluate data and information necessary for the appropriate distribution of funds collected;

(3) Direct the distribution of funds collected;

(4) Prepare and approve a yearly budget;

(5) Adopt and promulgate rules and regulations to carry out the act;

(6) Establish a means by which all producers are informed annually on board members, policy, expenditures, and programs for the preceding year;

(7) Authorize the expenditure of funds to conduct activities provided for by the act;

(8) Bond such persons as necessary to ensure adequate protection of funds;

(9) Make refunds to other qualified programs in other states and disburse as directed by producers pursuant to subdivision (8)(e) of section 2-3949;

(10) Require that all books and records which clearly reflect all the transactions of its funded qualified programs be made available for audit by the board;

(11) Initiate appropriate enforcement of the act and the rules, regulations, and orders promulgated under the act;

(12) Accept remittances or credits and apply for and accept advances, grants, contributions, and any other forms of assistance from the federal government, the state, or any public or private source for administering the act and execute contracts or agreements in connection therewith;

(13) When necessary, appoint committees and advisory committees, the membership of which reflects the different funding regions of the United States and of the State of Nebraska in which milk is produced and delegate to such committees the authority reasonably necessary to administer the act under the direction of the board and within the policies determined by the board; and

(14) Exercise all incidental powers useful or necessary to carry out the act.



2-3958 - Mandatory assessment; board; duties.

2-3958. Mandatory assessment; board; duties.

(1) There shall be paid to the board a mandatory assessment of ten cents per hundredweight on all milk produced in the State of Nebraska for commercial use.

(2) The board may audit financial and other records of first purchasers of milk, producers, and their agents pertaining to the assessment provided for in this section and otherwise ensure compliance with the Dairy Industry Development Act.

(3) For purposes of the act, when milk is sold to an out-of-state purchaser, the sale shall be deemed to have occurred in Nebraska if the milk was otherwise produced within Nebraska immediately prior to such sale and such sale is the first purchase of the milk for commercial use.

(4) For purposes of the act, when milk is produced out-of-state but sold to a first purchaser of milk in Nebraska, the assessment provided for in this section may be assessed and retained in Nebraska only if the producer consents.



2-3959 - Assessment; payment; procedures.

2-3959. Assessment; payment; procedures.

The assessment prescribed in section 2-3958 shall be paid by producers at the time of first sale or delivery of milk for commercial use and shall be collected by the first purchaser of milk except as provided in this section. The first purchaser of milk shall remit the assessment to the board when the first purchaser of milk issues the milk payroll to producers. When milk is sold by producers to nonresident first purchasers of milk, the nonresident first purchaser of milk shall remit the assessments to the board. Producer-processors shall remit the assessments to the board. All assessments shall be remitted to the board not later than the last day of the month following the month in which the milk was commercially used, and a report shall be filed by the person responsible for remitting the assessment at the time that the assessment is remitted. The board shall make proper refunds to producers pursuant to subdivision (8)(e) of section 2-3949 at least quarterly. The board shall promulgate rules and regulations concerning the payment, remittance, refunding, and reporting of assessments. All money collected by the board shall be remitted to the State Treasurer for credit to the Nebraska Dairy Industry Development Fund.



2-3960 - Nebraska Dairy Industry Development Fund; created; use; investment.

2-3960. Nebraska Dairy Industry Development Fund; created; use; investment.

The Nebraska Dairy Industry Development Fund is hereby created. Money in the fund shall be used for the administration of the Dairy Industry Development Act, including advertising and promotion, market research, nutrition and product research and development, and nutrition and educational programs. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3961 - Use of funds; limitations.

2-3961. Use of funds; limitations.

The board shall not set up programs or agencies of its own but shall fund active, ongoing, qualified programs as stated in section 114 of the Dairy Production Stabilization Act of 1983, Public Law 98-180, as amended, and the regulations promulgated pursuant thereto. Funds may be used by qualified programs to jointly sponsor projects with any private or public organization to meet the objectives of the Dairy Industry Development Act.



2-3962 - Board; report; contents.

2-3962. Board; report; contents.

The board shall prepare a report on or before October 1 of each year setting forth the income received from the assessments collected in accordance with section 2-3958 for the preceding fiscal year, and the report shall include:

(1) The expenditure of funds by the board during the year for the administration of the Dairy Industry Development Act;

(2) A brief description of all contracts requiring the expenditure of funds by the board;

(3) The action taken by the board on all such contracts;

(4) An explanation of all programs relating to the discovery, promotion, and development of markets and industries for the utilization of dairy products and the direct expense associated with each program;

(5) The name and address of each member of the board; and

(6) A brief description of the rules, regulations, and orders adopted and promulgated by the board.

The board shall submit the report electronically to the Clerk of the Legislature and shall make the report available to the public upon request.



2-3963 - Violations; penalties; unpaid assessment; late payment fee.

2-3963. Violations; penalties; unpaid assessment; late payment fee.

(1) Any person violating any of the provisions of the Dairy Industry Development Act shall be guilty of a Class III misdemeanor.

(2) Any unpaid assessment shall be increased one and one-half percent each month beginning with the day following the date such assessment was due. Any remaining amount due, including any unpaid charges previously made pursuant to this section, shall be increased at the same rate on the corresponding day of each succeeding month until paid.

(3) For purposes of this section, any assessment that was determined at a date later than prescribed by section 2-3959 because of the failure to submit a report to the board when due shall be considered to have been payable on the date it would have been due if the report had been timely filed. The timeliness of a payment to the board shall be based on the applicable postmarked date or the date actually received by the board, whichever is earlier. Any assessments and late payment fees may be recovered by action commenced by the board.

(4) The remedies provided in this section shall be in addition to and not exclusive of other remedies that may be available by law or in equity.



2-3964 - Repealed. Laws 2004, LB 836, § 8.

2-3964. Repealed. Laws 2004, LB 836, § 8.



2-3965 - Act, how cited; provisions adopted by reference; copies.

2-3965. Act, how cited; provisions adopted by reference; copies.

(1) Sections 2-3965 to 2-3992 and the publications adopted by reference in subsections (2) and (3) of this section shall be known and may be cited as the Nebraska Milk Act.

(2) The Legislature adopts by reference the following official documents of the National Conference on Interstate Milk Shipments as published by the United States Department of Health and Human Services, United States Public Health Service/Food and Drug Administration:

(a) Grade A Pasteurized Milk Ordinance, 2011 Revision, as delineated in subsection (3) of this section;

(b) Methods of Making Sanitation Ratings of Milk Shippers, 2011 Revision;

(c) Procedures Governing the Cooperative State-Public Health Service/Food and Drug Administration Program of the National Conference on Interstate Milk Shipments, 2011 Revision; and

(d) Evaluation of Milk Laboratories, 2011 Revision.

(3) All provisions of the Grade A Pasteurized Milk Ordinance, 2011 Revision, including footnotes relating to requirements for cottage cheese, and the appendixes with which the ordinance requires mandatory compliance are adopted with the following exceptions:

(a) Section 9 of the ordinance is replaced by section 2-3969;

(b) Section 15 of the ordinance is replaced by section 2-3970;

(c) Section 16 of the ordinance is replaced by section 2-3974;

(d) Section 17 of the ordinance is not adopted;

(e) Section 3 of the ordinance, Administrative Procedures, Issuance of Permits, is adopted with the following modifications:

(i) The department may suspend a permit for a definite period of time or place the holder of a permit on probation upon evidence of violation by the holder of any of the provisions of the Nebraska Milk Act; and

(ii) Decisions of the department may be appealed and such appeals shall be in accordance with the Administrative Procedure Act; and

(f) Section 1 of the ordinance, Definitions, is adopted except for paragraph W.

(4) Copies of the Ordinance, the Appendixes, and the publications, adopted by reference, shall be filed in the offices of the Secretary of State, Clerk of the Legislature, and Department of Agriculture. The copies filed with the Clerk of the Legislature shall be filed electronically.Caret



2-3966 - Terms, defined.

2-3966. Terms, defined.

For purposes of the Nebraska Milk Act, unless the context otherwise requires:

(1) 3-A Sanitary Standards means the standards for dairy equipment promulgated jointly by the Sanitary Standards Subcommittee of the Dairy Industry Committee, the Committee on Sanitary Procedure of the International Association for Food Protection, and the Milk Safety Team, Food and Drug Administration, Public Health Service, Center for Food Safety and Applied Nutrition, Department of Health and Human Services in effect on January 1, 2013;

(2) Acceptable milk means milk that qualifies under sections 2-3979 to 2-3982 as to sight and odor and that is classified acceptable for somatic cells, bacterial content, drug residues, and sediment content;

(3) Components of milk means whey, whey and milk protein concentrate, whey cream, cream, butter, skim milk, condensed milk, ultra-filtered milk, milk powder, dairy blends that are at least fifty-one percent dairy components, and any similar milk byproduct;

(4) C-I-P or cleaned-in-place means the procedure by which sanitary pipelines or pieces of dairy equipment are mechanically cleaned in place by circulation;

(5) Dairy products means products allowed to be made from milk for manufacturing purposes and not required to be of Grade A quality;

(6) Department means the Department of Agriculture;

(7) Director means the Director of Agriculture or his or her duly authorized agent or designee;

(8) Field representative means an individual qualified and trained in the sanitary methods of production and handling of milk as set forth in the Nebraska Milk Act and who is generally employed by a processing or manufacturing milk plant or cooperative for the purpose of quality control work;

(9) First purchaser means a person who purchases raw milk directly from the farm for processing or for resale to a processor, who purchases milk products or components of milk for processing or resale to a processor, or who utilizes milk from the first purchaser's own farm for the manufacturing of milk products or dairy products;

(10) Grade A Pasteurized Milk Ordinance means the documents delineated in subsection (3) of section 2-3965;

(11) Milk for manufacturing purposes means milk produced for processing and manufacturing into products not required by law to be of Grade A quality;

(12) Milk distributor means a person who distributes milk, fluid milk, milk products, or dairy products whether or not the milk is shipped within or into the state. The term does not include a milk plant, a bulk milk hauler/sampler, or a milk producer, as such terms are defined in the Grade A Pasteurized Milk Ordinance, or a food establishment, as defined in the Nebraska Pure Food Act;

(13) Probational milk means milk classified undergrade for somatic cells, bacterial content, or sediment content that may be accepted by plants for specific time periods; and

(14) Reject milk means milk that does not qualify under sections 2-3979 to 2-3982.



2-3967 - Activities regulated.

2-3967. Activities regulated.

The Nebraska Milk Act shall be used for the regulation of: (1) The production, transportation, processing, handling, sampling, examination, grading, labeling, and sale of all milk and milk products; (2) the inspection of dairy herds, dairy farms, milk plants, plants fabricating single-service articles, transfer stations, receiving stations, milk haulers, and milk distributors; and (3) the issuance, suspension, and revocation of permits.



2-3968 - Grade A milk producer permit; manufacturing grade milk producer permit; label restrictions.

2-3968. Grade A milk producer permit; manufacturing grade milk producer permit; label restrictions.

(1) A milk producer shall receive a Grade A milk producer permit if the milk produced is in conformance with all requirements of the Nebraska Milk Act for Grade A milk or milk products.

(2) A milk producer shall receive a manufacturing grade milk producer permit if the milk produced is in conformance with all requirements of the Nebraska Milk Act for manufacturing grade milk or dairy products.

(3) Dairy products made from milk for manufacturing purposes shall not be labeled with the Grade A designation.



2-3969 - Sale of milk and milk products; conditions.

2-3969. Sale of milk and milk products; conditions.

(1) Except as provided in subsections (2) and (3) of this section, only milk and milk products from approved sources with an appropriate permit issued by the department or a similar regulatory authority of another state shall be sold to the final consumer or to restaurants, soda fountains, grocery stores, or similar establishments.

(2) In an emergency, the sale of pasteurized milk and milk products which have not been graded or the grade of which is unknown may be authorized by the regulatory agency, in which case such milk and milk products shall be labeled as ungraded.

(3) Milk and cream produced by farmers exclusively for sale at the farm directly to customers for consumption and not for resale shall be exempt from the Nebraska Milk Act.

(4) If the permit of a Grade A milk producer is suspended for sanitary or milk quality violations, the producer may market milk, for manufacturing purposes only, for an interim period not to exceed sixty days with the approval of the department, if the milk meets the criteria of manufacturing grade milk.



2-3970 - Act; administration and enforcement.

2-3970. Act; administration and enforcement.

The Nebraska Milk Act shall be administered and enforced by the department.



2-3971 - Permit fees; inspection fees; other fees; rate.

2-3971. Permit fees; inspection fees; other fees; rate.

(1)(a) As a condition precedent to the issuance of a permit pursuant to the Nebraska Milk Act, the annual permit fees shall be paid to the department on or before August 1 of each year as follows:

(i) Milk plant processing 100,000 or less pounds per month...$100.00;

(ii) Milk plant processing 100,001 to 2,000,000 pounds per month...$500.00;

(iii) Milk plant processing more than 2,000,000 pounds per month...$1,000.00;

(iv) Receiving station.........................$200.00;

(v) Plant fabricating single-service articles..$300.00;

(vi) Milk distributor..........................$150.00;

(vii) Transfer station.........................$100.00;

(viii) Milk tank truck cleaning facility.......$100.00;

(ix) Bulk milk hauler/sampler...................$25.00;

(x) Field representative........................$25.00;

(xi) Grade A Milk producer..............................No Fee; and

(xii) Manufacturing milk producer........................No Fee.

(b) On or before each August 1 a Milk Transportation Company shall pay twenty-five dollars for each milk tank truck in service on July 1 of the current year, but in no case shall the fee be less than one hundred dollars.

(2)(a) All milk or components of milk produced or processed in Nebraska and milk or components of milk shipped in for processing shall be subject to the payment of inspection fees as provided in this subsection.

(b) There shall be three categories of inspection fees as follows:

(i) The inspection fee for raw milk purchased directly off the farm by first purchasers shall have a maximum inspection fee of two and five-tenths cents per hundredweight for raw milk and shall be paid by first purchasers;

(ii) The inspection fee for milk processed by a milk plant shall be seventy-five percent of the fee paid by first purchasers and shall be paid by the milk plant; and

(iii) The inspection fee for components of milk processed shall be fifty percent of the fee paid by first purchasers and shall be paid by the milk plant.

(c) All fees shall be paid on or before the last day of the month for milk or components of milk produced or processed during the preceding month. Any unpaid fee shall be increased one and one-half percent each month beginning with the day following the date the fee was due. Any remaining amount due, including any unpaid charges previously made pursuant to this section, shall be increased at the same rate on the corresponding day of each succeeding month until paid. The purpose of increasing the fees is to cover the administrative costs associated with collecting fees, and all money collected as increased fees shall be remitted to the State Treasurer for credit to the Pure Milk Cash Fund.

(d) The director may raise or lower the inspection fees each year, but the fees shall not exceed the maximum fees set out in subdivision (b) of this subsection. The director shall determine the fees based on the estimated annual revenue and fiscal year-end fund balance determined as follows:

(i) The estimated annual revenue shall not be greater than one hundred seven percent of the program cash fund appropriations allocated for the Nebraska Milk Act;

(ii) The estimated fiscal year-end cash fund balance shall not be greater than seventeen percent of the program cash fund appropriations allocated for the act; and

(iii) All fee increases or decreases shall be equally distributed between categories to maintain the percentages set forth in subdivision (b) of this subsection.

(3) If any person required to have a permit pursuant to the act has been operating prior to applying for a permit, an additional fee of one hundred dollars shall be paid upon application.



2-3972 - Adulteration or misbranding; stop-sale, stop-use, or removal order; issuance; hearing.

2-3972. Adulteration or misbranding; stop-sale, stop-use, or removal order; issuance; hearing.

Whenever a regulatory agency finds milk or milk products being manufactured, processed, transported, distributed, offered for sale, or sold, in violation of the adulteration or misbranding provisions of the Nebraska Milk Act, it shall have the authority to issue and enforce a written or printed stop-sale, stop-use, or removal order to the person in charge of such milk or milk product only if the issuance of such an order is necessary for the protection of the public health, safety, or welfare. Such an order shall specifically describe the nature of the violation found and the precise action necessary to bring the milk or milk products into compliance with the applicable provisions of the act. Such an order shall clearly advise the person in charge of the milk or milk products that he or she may request an immediate hearing before the director or his or her designee on the matter. The issuance of orders under this section shall be limited to instances in which no alternative course of action would sufficiently protect the public health, safety, or welfare.



2-3973 - Department; rules and regulations.

2-3973. Department; rules and regulations.

The department may adopt and promulgate reasonable rules and regulations to carry out the Nebraska Milk Act.



2-3974 - Violation; restraining order or injunction; prohibited acts; penalty; county attorney; duties.

2-3974. Violation; restraining order or injunction; prohibited acts; penalty; county attorney; duties.

(1) The department may apply for a restraining order or a temporary or permanent injunction against any person violating or threatening to violate the Nebraska Milk Act or the rules and regulations adopted and promulgated pursuant to the act in order to insure compliance with the provisions thereof. The district court of the county where the violation is occurring or is about to occur shall have jurisdiction to grant such relief upon good cause shown. Relief may be granted notwithstanding the existence of other remedies at law and shall be granted without bond.

(2) Any person violating the act or who impedes, obstructs, hinders, or otherwise prevents or attempts to prevent the director in the performance of his or her duties in connection with the enforcement of the act or the rules and regulations adopted and promulgated by the department is guilty of a Class V misdemeanor.

(3) It shall be the duty of the county attorney of the county in which violations of the act are occurring or are about to occur, when notified of such violations or threatened violations by the department, to cause appropriate proceedings under subsection (1) of this section to be instituted and pursued in the district court without delay.



2-3975 - Director; surveys of milksheds; make and publish results.

2-3975. Director; surveys of milksheds; make and publish results.

The director shall make and publish the results of periodic surveys of milksheds to determine the degree of compliance with the sanitary requirements for the production, processing, handling, distribution, sampling, and hauling of milk and milk products as provided in the Nebraska Milk Act. The director shall have the power to adopt and promulgate reasonable rules and regulations in accordance with the procedure defined in the Administrative Procedure Act for the interpretation and enforcement of this section. Such a survey or rating of a milkshed shall follow the procedures prescribed by the United States Department of Health and Human Services, United States Food and Drug Administration, in its documents, as delineated in section 2-3965, entitled Methods of Making Sanitation Ratings of Milk Shippers and Procedures Governing the Cooperative State-Public Health Service/Food and Drug Administration Program of the National Conference on Interstate Milk Shipments.



2-3976 - Pure Milk Cash Fund; created; use; investment.

2-3976. Pure Milk Cash Fund; created; use; investment.

All fees paid to the department in accordance with the Nebraska Milk Act shall be remitted to the State Treasurer for credit to the Pure Milk Cash Fund, which fund is hereby created. All money credited to the fund shall be appropriated to the uses of the department to aid in defraying the expenses of administering the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-3977 - Field representative; powers; field representative permit; applicant; qualifications.

2-3977. Field representative; powers; field representative permit; applicant; qualifications.

(1) Milk plants or any entity purchasing raw milk from producers holding a permit under the Nebraska Milk Act may employ, contract with, or otherwise provide for the services of a competent and qualified field representative who may:

(a) Inform new producers about the requirements of dairy farm sanitation and assist dairy producers with milk quality problems;

(b) Collect and submit samples at the request of the department; and

(c) Advise the department of any circumstances that could be of public health significance.

(2) An applicant for a field representative permit shall be trained in the sanitation practices for the sampling, care of samples, and milk hauling requirements of the Nebraska Milk Act. Prior to obtaining a field representative permit, the applicant shall take and pass an examination approved by the department and shall pay the permit fee set forth in section 2-3971. The permit shall expire on July 31 of the year following issuance.



2-3978 - Public policy.

2-3978. Public policy.

It is hereby recognized and declared as a matter of legislative determination that in the field of human nutrition, safe, clean, wholesome milk is indispensable to the health and welfare of the citizens of the State of Nebraska; that milk is a perishable commodity susceptible to contamination and adulteration; that the production and distribution of an adequate supply of clean, safe, and wholesome milk are significant to sound health; and that minimum standards are declared to be necessary for the production and distribution of milk and milk products.



2-3979 - Classification of raw milk.

2-3979. Classification of raw milk.

The classification of raw milk for manufacturing purposes shall be based on sight and odor and quality control tests for somatic cells, bacterial content, sediment content, and drug residues. Classification shall be either acceptable, probational, or reject.



2-3980 - Flavor and odor of acceptable raw milk for manufacturing purposes.

2-3980. Flavor and odor of acceptable raw milk for manufacturing purposes.

The odor of acceptable raw milk for manufacturing purposes shall be fresh and sweet. The milk shall be free from objectionable feed and other off-odors that would adversely affect the finished product, and it shall not show any abnormal condition, including, but not limited to, curdled, ropy, bloody, or mastitic condition, as indicated by sight or odor.



2-3981 - Dairy plants, milk for manufacturing purposes, and pickup tankers; quality tests; standards.

2-3981. Dairy plants, milk for manufacturing purposes, and pickup tankers; quality tests; standards.

(1) All dairy plants using milk for manufacturing purposes shall run the quality tests set out in this section in a state-certified laboratory and report the results to the department upon request. The test methods shall be those stated in laboratory procedures.

(2) Milk for manufacturing purposes shall be classified for bacterial content by the standard plate count or plate loop count. Bacterial count limits of individual producer milk shall not exceed five hundred thousand per milliliter.

(3) Bacterial counts for milk for manufacturing purposes shall be run at least four times in six consecutive months at irregular intervals at times designated by the director on representative samples of each producer's milk. Whenever any two out of four consecutive bacterial counts exceed five hundred thousand per milliliter, the producer shall be sent a written notice by the department. Such notice shall be in effect so long as two of the last four consecutive samples exceed the limit of the standard set out in subsection (2) of this section. A producer sample shall be taken between three and twenty-one days after the second excessive count. If that sample indicates an excessive bacterial count, the producer's milk shall be rejected until subsequent testing indicates a bacterial count of five hundred thousand per milliliter or less.

(4) All standards and procedures of the Grade A Pasteurized Milk Ordinance relating to somatic cells shall apply to milk for manufacturing purposes.

(5) The industry shall test all producer's milk and bulk milk pickup tankers for drug residues in accordance with Appendix N, Drug Residue Testing and Farm Surveillance, of the Grade A Pasteurized Milk Ordinance.



2-3982 - Classification for sediment content; sediment standards; determination; effect.

2-3982. Classification for sediment content; sediment standards; determination; effect.

(1) Milk for manufacturing purposes shall be classified for sediment content, regardless of the results of the appearance and odor examination described in section 2-3980, according to sediment standards as follows:

(a) No. 1: Acceptable, not to exceed fifty-hundredths milligrams or its equivalent;

(b) No. 2: Acceptable, not to exceed one and fifty-hundredths milligrams or its equivalent;

(c) No. 3: Probational, not over ten days, not to exceed two and fifty-hundredths milligrams or its equivalent; and

(d) No. 4: Reject, over two and fifty-hundredths milligrams or its equivalent.

(2) Methods for determining the sediment content of the milk of individual producers shall be the methods described in 7 C.F.R. 58.134, as such section existed on July 1, 2011.

(3) Sediment testing shall be performed at least four times every six months at irregular intervals as designated by the director.

(4) If the sediment disc is classified as No. 1, No. 2, or No. 3, the producer's milk may be accepted. If the sediment disc is classified as No. 4, the milk shall be rejected. A producer's milk that is classified as No. 3 may be accepted for a period not to exceed ten calendar days. If at the end of ten days the producer's milk does not meet acceptable sediment classification No. 1 or No. 2, it shall be rejected from the market. If the sediment disc is classified as No. 4, the milk shall be rejected and no further shipments accepted unless the milk meets the requirements of No. 3 or better.



2-3982.01 - Grade A Pasteurized Milk Ordinance requirements; facility in existence prior to July 1, 2013; other facilities; requirements applicable.

2-3982.01. Grade A Pasteurized Milk Ordinance requirements; facility in existence prior to July 1, 2013; other facilities; requirements applicable.

A facility producing milk for manufacturing purposes in existence prior to July 1, 2013, which does not meet all of the requirements of the Grade A Pasteurized Milk Ordinance shall be acceptable for use only if it meets the requirements of sections 2-3983 to 2-3989. After July 1, 2013, all new facilities that produce milk and facilities that produce milk that are under new ownership shall be required to meet the requirements of the Grade A Pasteurized Milk Ordinance.



2-3983 - Milking facility requirements.

2-3983. Milking facility requirements.

A milking facility producing milk for manufacturing purposes of adequate size and arrangement shall be provided to permit normal sanitary milking operations. Such milking facility shall be physically separated by solid partitions or doors from other parts of the barn or building which do not meet the requirements of this section. A milking facility shall meet the following requirements:

(1) Sufficient space shall be provided for each dairy animal during the milking operation. If housed in the same area, the individual dairy animal should be able to lie down comfortably without being substantially in the gutter or alley. There shall not be overcrowding of the dairy animals;

(2) Maternity pens and calf, kid, and lamb pens, if provided, shall be properly maintained and cleaned regularly;

(3) Walls and ceilings shall be of solid and tight construction and in good repair;

(4) Only dairy animals shall be permitted in any part of the milking facility;

(5) The floors and gutters of the milking facility shall be constructed of concrete or other impervious material, graded to drain, and in good repair;

(6) The milking facility shall be well lighted and well ventilated to accommodate day or night milking;

(7) The milking facility shall be kept clean with walls and ceilings kept free of filth, cobwebs, and manure. The floor shall be scraped or washed after each milking and the manure stored to prevent access by dairy animals;

(8) Only articles directly related to the normal milking operation may be stored in the milking facility; and

(9) Feed storage rooms and silo areas shall be partitioned from the milking facility.



2-3984 - Yard or loafing area requirements.

2-3984. Yard or loafing area requirements.

The yard or loafing area of a facility producing milk for manufacturing purposes shall be of ample size to prevent overcrowding, shall be drained to prevent forming of water pools, and shall be kept clean. Manure piles shall not be accessible to the dairy animals. Swine shall not be allowed in the yard or loafing area.



2-3985 - Udders; teats of dairy animals; milk stools; antikickers; surcingles; drugs; requirements.

2-3985. Udders; teats of dairy animals; milk stools; antikickers; surcingles; drugs; requirements.

All facilities producing milk for manufacturing purposes shall meet the following requirements:

(1) The udders and teats of all dairy animals shall be washed or wiped immediately before milking with a clean damp cloth or paper towel moistened with a sanitizing solution and wiped dry or by any other sanitary method. The milker's clothing shall be clean and his or her hands clean and dry. Dairy animals treated with drugs shall be milked last and the milk excluded from the supply for such period of time as is necessary to have the milk free from drug residues;

(2) Milk stools, antikickers, and surcingles shall be kept clean and properly stored. Dusty hay shall not be fed in the milking facility immediately before milking. Strong flavored feeds should not be fed before milking; and

(3) Drugs shall be stored in such manner that they cannot contaminate the milk or dairy products or milk contact areas. Unapproved or improperly labeled drugs shall not be used to treat dairy animals and shall not be stored in the barn or milking facility. Drugs intended for the treatment of nonlactating dairy animals shall be segregated from drugs used for lactating dairy animals. All drugs shall be properly labeled to include:

(a) The name and address of the manufacturer or distributor for drugs or veterinary practitioners dispensing the product for prescription and extra-labeling-use drugs;

(b) The established name of the active ingredient, or if formulated from more than one ingredient, the established name of each ingredient;

(c) Directions for use, including the class or species or identification of the animals, and the dosage, frequency, route of administration, and duration of therapy;

(d) Any cautionary statements; and

(e) The specified withdrawal or discard time for meat, milk, eggs, or any food which might be derived from the treated animal.



2-3986 - Milk in farm bulk tanks; cooled; temperature.

2-3986. Milk in farm bulk tanks; cooled; temperature.

Milk for manufacturing purposes in farm bulk tanks shall be cooled to forty degrees Fahrenheit or lower within two hours after milking and maintained at fifty degrees Fahrenheit or lower until transferred to the transport tank. Milk offered for sale for manufacturing purposes shall be in a farm bulk tank that meets all 3-A Sanitary Standards.



2-3987 - Milkhouse or milkroom; sanitation requirements.

2-3987. Milkhouse or milkroom; sanitation requirements.

A milkhouse or milkroom at a facility producing milk for manufacturing purposes shall be conveniently located and properly constructed, lighted, and ventilated for handling and cooling milk in farm bulk tanks. The milkhouse or milkroom shall meet the following requirements:

(1) Adequate natural or artificial lighting shall be provided for conducting milkhouse or milkroom operations. Light fixtures shall not be installed directly above farm bulk milk tanks in areas where milk is drained or in areas where equipment is washed or stored. A minimum of thirty footcandles of light intensity shall be provided where the equipment is washed. All artificial lighting shall be from permanent fixtures;

(2) Adequate ventilation shall be provided to prevent odors and condensation on walls and ceilings;

(3) The milkhouse or milkroom shall be used for no other purpose;

(4) Adequate facilities for washing and storing milking equipment shall be provided in the milkhouse or milkroom. Only C-I-P equipment shall be stored in the milking area or milking parlor. Hot and cold running water under pressure shall be provided in the milkhouse or milkroom;

(5) If the milkhouse or milkroom is part of the milking facility or other building, it shall be partitioned and sealed to prevent the entrance of dust, flies, or other contamination. Walls, floors, and ceilings shall be kept clean and in good repair;

(6) Feed concentrates, if stored in the building, shall be kept in a tightly covered box or bin;

(7) The floor of the building shall be of concrete or other impervious material and graded to provide drainage;

(8) All doors in the milkhouse or milkroom shall be self-closing. Outer screen doors shall open outward and be maintained in good repair;

(9) No animals shall be allowed in the milkhouse or milkroom;

(10) A farm bulk tank shall be properly located in the milkhouse or milkroom for access to all areas for cleaning and servicing. It shall not be located over a floor drain or under a ventilator or a light fixture;

(11) A suitable hoseport opening shall be provided in the milkhouse or milkroom for hose connections and the hoseport shall be fitted with a tight-fitting door which shall be kept closed except when the port is in use. An easily cleanable surface shall be constructed under the hoseport adjacent to the outside wall large enough to protect the milkhose from contamination;

(12) The truck approach to the milkhouse or milkroom shall be properly graded and surfaced to prevent mud or pooling of water at the point of loading. It shall not pass through any livestock holding area;

(13) All windows, if designed to be opened, shall be adequately screened;

(14) Surroundings shall be neat, clean, and free of harborage and pooled water; and

(15) Handwashing facilities shall be provided which shall include soap, single-service towels, running water under pressure, a sink, and a covered refuse container.



2-3988 - Milk utensils; sanitation requirements.

2-3988. Milk utensils; sanitation requirements.

At a facility producing milk for manufacturing purposes, utensils, milk cans, milking machines, including pipeline systems, and other equipment used in the handling of milk shall be maintained in good condition, shall be free from rust, open seams, milkstone, or any unsanitary condition, and shall be washed, rinsed, and drained after each milking, stored in suitable facilities, and sanitized immediately before use. New or replacement can lids shall be umbrella type. All new utensils, new farm bulk tanks, and equipment shall meet 3-A Sanitary Standards and comply with applicable rules and regulations of the department. Equipment manufactured in conformity with 3-A Sanitary Standards complies with the sanitary design and construction standards of the Nebraska Milk Act.



2-3989 - Water supply requirements; testing.

2-3989. Water supply requirements; testing.

The water supply at a facility producing milk for manufacturing purposes shall be safe, clean, and ample for the cleaning of dairy utensils and equipment. The water supply shall meet the bacteriological standards established by the Department of Health and Human Services at all times. Water samples shall be taken, analyzed, and found to be in compliance with the requirements of the Nebraska Milk Act prior to the issuance of a permit to the producer and whenever any major change to the well or water source occurs. Wells or water sources which do not meet the construction standards of the Department of Health and Human Services shall be tested annually, and wells or water sources which do meet the construction standards of the Department of Health and Human Services shall be tested every three years. Whenever major alterations or repairs occur or a well or water source repeatedly recontaminates, the water supply shall be unacceptable until such time as the construction standards are met and an acceptable supply is demonstrated. All new producers issued permits under the Nebraska Milk Act shall be required to meet the construction standards established by the Department of Health and Human Services for private water supplies.



2-3990 - Cream for buttermaking; pasteurization.

2-3990. Cream for buttermaking; pasteurization.

Cream for buttermaking shall be pasteurized at a temperature of not less than one hundred sixty-five degrees Fahrenheit and held continuously in a vat at such temperature for not less than thirty minutes, or at a temperature of not less than one hundred eighty-five degrees Fahrenheit for not less than fifteen seconds, or any other temperature and holding time approved by the director that will assure pasteurization and comparable keeping-quality characteristics.



2-3991 - Dairy products; packaging; containers; labeling.

2-3991. Dairy products; packaging; containers; labeling.

Dairy products shall be packaged in commercially acceptable containers or packaging material that will protect the quality of the contents in regular channels of trade. Prior to use packaging materials shall be protected against dust, mold, and other possible contamination.

Commercial bulk shipping containers for dairy products shall be legibly marked with the name of the product, net weight or content, name and address of processor, manufacturer, or distributor, and plant code number. Consumer-packaged products shall be legibly marked with the name of the product, net weight or content, plant code number, and name and address of the packer or distributor.



2-3992 - Director; access to facilities, books, and records; inspections authorized.

2-3992. Director; access to facilities, books, and records; inspections authorized.

(1) The director or his or her duly authorized agent shall have access during regular business hours to any milking facility or dairy plant for which a permit is held in which milk is used or stored for use in the manufacture, processing, packaging, or storage of milk or milk products or to enter any vehicle being used to transport or hold such milk or milk products for the purpose of inspection and to secure specimens or samples of any milk or milk product after paying or offering to pay for such sample or specimen. The director may analyze and inspect samples of raw milk and dairy products.

(2) The director or his or her duly authorized agent shall have access during regular business hours to the books and records of any permitholder under the Nebraska Milk Act when such access is necessary to properly administer and enforce such act.



2-4001 - Act, how cited.

2-4001. Act, how cited.

Sections 2-4001 to 2-4020 shall be known and may be cited as the Grain Sorghum Resources Act.



2-4002 - Terms, defined.

2-4002. Terms, defined.

For purposes of the Grain Sorghum Resources Act, unless the context otherwise requires:

(1) Board means the Grain Sorghum Development, Utilization, and Marketing Board;

(2) Commercial channels means the sale of grain sorghum for any use to any commercial buyer, dealer, processor, or cooperative or to any person, public or private, who resells any grain sorghum or product produced from grain sorghum;

(3) Delivered or delivery means receiving grain sorghum for any use, except for storage, and includes receiving grain sorghum for consumption, for utilization, or as a result of a sale in the State of Nebraska;

(4) First purchaser means any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property rights in or to grain sorghum from a grower and includes a mortgagee, pledgee, lienor, or other person, public or private, having a claim against the grower when the actual or constructive possession of such grain sorghum is taken as part payment or in satisfaction of such mortgage, pledge, lien, or claim;

(5) Grower means any landowner personally engaged in growing grain sorghum, a tenant of the landowner personally engaged in growing grain sorghum, and both the owner and tenant jointly and includes a person, partnership, limited liability company, association, corporation, cooperative, trust, sharecropper, and other business unit, device, or arrangement; and

(6) Sale includes any pledge or mortgage of grain sorghum after harvest to any person, public or private.



2-4003 - Intent and purpose of act.

2-4003. Intent and purpose of act.

It is declared to be in the interest of the public welfare that the producers of grain sorghum be permitted and encouraged to develop, carry out, and participate in programs of research, education, market development, and promotion. It is the purpose of sections 2-4001 to 2-4020 to provide the authorization and to prescribe the necessary procedures whereby grain sorghum producers in this state may finance programs to achieve the purposes expressed in this section.



2-4004 - Board; members; membership districts; officers; terms; vacancy; how filled.

2-4004. Board; members; membership districts; officers; terms; vacancy; how filled.

(1) The board shall be composed of grower members who (a) are citizens of Nebraska, (b) are at least twenty-one years of age, and (c) derive a portion of their income from growing grain sorghum. The Director of Agriculture and the vice chancellor of the University of Nebraska Institute of Agriculture and Natural Resources shall be ex officio members of the board but shall have no vote in board matters.

(2) Except as provided in section 2-4006 or 2-4007, the members shall be appointed as follows:

(a) One member shall be appointed by the Governor from each of the following districts:

(i) District 1: The counties of Cedar, Dixon, Dakota, Wayne, Thurston, Stanton, Cuming, Burt, Colfax, Dodge, Washington, Douglas, Butler, Saunders, Sarpy, Seward, Saline, Lancaster, Cass, Otoe, Jefferson, Gage, Johnson, Nemaha, Pawnee, and Richardson;

(ii) District 2: The counties of Knox, Antelope, Pierce, Madison, Boone, Platte, Nance, Merrick, Polk, Hamilton, York, Adams, Clay, Fillmore, Webster, Nuckolls, and Thayer;

(iii) District 3: The counties of Keya Paha, Boyd, Brown, Rock, Holt, Blaine, Loup, Garfield, Wheeler, Custer, Valley, Greeley, Sherman, Howard, Dawson, Buffalo, Hall, Gosper, Phelps, Kearney, Furnas, Harlan, and Franklin; and

(iv) District 4: The counties of Sioux, Dawes, Box Butte, Sheridan, Cherry, Scotts Bluff, Banner, Kimball, Morrill, Cheyenne, Garden, Deuel, Grant, Hooker, Thomas, Arthur, McPherson, Logan, Keith, Perkins, Lincoln, Chase, Hayes, Frontier, Dundy, Hitchcock, and Red Willow; and

(b) Three members shall be appointed from the state at large, two of whom shall be appointed by the Governor and one appointed by the board. When making at-large appointments, the Governor and the board shall, to the extent practicable, seek to achieve an equitable representation of grain sorghum producers in terms of the geographic distribution of grain sorghum production in the state. No more than two at-large members may reside in a single district as defined by subdivision (a) of this subsection.

(3) The board shall elect from its members a chairperson, treasurer, and such other officers as may be necessary. Except as provided in section 2-4006, the term of office for members of the board shall be three years and until their successors are appointed and qualified.

(4) Whenever a vacancy occurs on the board for any reason, the remaining board members shall appoint an individual to fill such vacancy from the district in which the vacancy exists. If the vacant position is that of an at-large member, the appointment to fill such vacancy shall be made at large subject to subdivision (2)(b) of this section.



2-4005 - Board; appointment of members; procedure.

2-4005. Board; appointment of members; procedure.

Members shall be appointed to the board on a nonpartisan basis. Candidates for appointment to the board may place their names on a candidacy list for the respective district or for at-large appointment by submitting to the board an application for gubernatorial appointment obtained from the Governor's office, a statement of interest in serving on the board, two letters of endorsement of the candidate's appointment by grain sorghum growers, and documentation substantiating qualification to serve as a member of the board. The board may publish guidelines regarding the forms of documentation suitable to substantiate qualification to serve on the board. The board shall perform a review of each candidate's qualification to serve and shall without undue delay forward all applications for appointment to the Governor along with the board's assessment of the candidate's qualification to serve the appointment. Qualified individuals residing within their district shall be eligible for nomination as candidates from such district, and qualified individuals residing in the state shall be eligible for at-large appointment.



2-4006 - Board; membership; transitional provisions.

2-4006. Board; membership; transitional provisions.

The member serving district 1 as it existed prior to May 18, 2011, shall assume the role of serving district 1 as defined by section 2-4004, and his or her term shall expire on July 1, 2014. The member serving district 3 as it existed prior to May 18, 2011, shall assume the role of serving new district 2 as defined by section 2-4004, and his or her term shall expire on July 1, 2013. The member serving as the at-large member prior to May 18, 2011, shall assume the role of serving district 3 as defined by section 2-4004, and his or her term shall expire on July 1, 2013. The Governor shall appoint a member to serve district 4 as defined by section 2-4004, and the term of such member shall expire on July 1, 2012. The member serving district 2 as it existed prior to May 18, 2011, shall assume the role of serving as the at-large member appointed by the board as defined by section 2-4004, and his or her term shall expire on July 1, 2012. The member serving district 4 as it existed prior to May 18, 2011, shall assume the role of serving as an at-large member appointed by the Governor as defined by section 2-4004, and the term of such member shall expire on July 1, 2013. The member serving district 5 as it existed prior to May 18, 2011, shall assume the role of serving as an at-large member appointed by the Governor as defined by section 2-4004, and the term of such member shall expire on July 1, 2014.



2-4007 - Board; responsibility; powers.

2-4007. Board; responsibility; powers.

The board shall be responsible for the administration of all subsequent appointments and may adopt rules and regulations to carry out such responsibility. The composition of the board as defined by section 2-4004 shall continue until such time as the board determines that the districts and at-large membership as defined by such section are incompatible with an equitable representation of producers of grain sorghum due to changing geographic distribution of grain sorghum production in the state, changing marketing patterns, or availability of qualified individuals to serve as board members. The board may, from time to time as appropriate, by rule and regulation, redesignate districts and the number of at-large members to provide for an equitable representation of producers of grain sorghum, except that the number of appointed members of the board shall be either seven or five and the number of districts shall be no greater than six nor fewer than three.



2-4008 - Board; voting members; expenses.

2-4008. Board; voting members; expenses.

All voting members of the board shall be entitled to actual and necessary expenses, as provided for in sections 81-1174 to 81-1177 for state employees, while attending meetings of the board, or while engaged in the performance of official responsibilities as determined by the board.



2-4009 - Board; removal of member; grounds.

2-4009. Board; removal of member; grounds.

A member of the board shall be removable for ceasing to (1) be a resident of the state, (2) live in the district from which appointed, or (3) be actually engaged in growing grain sorghum in the state.



2-4010 - Board; meetings.

2-4010. Board; meetings.

The board shall meet at least once every three months and at such other times as called by the chairperson or by any three members of the board.



2-4011 - Board; duties and responsibilities.

2-4011. Board; duties and responsibilities.

The duties and responsibilities of the board shall be to implement and carry out the grain sorghum program and to the extent applicable shall include the following:

(1) To develop and direct any grain sorghum development, utilization, and marketing program. Such program may include a program to make grants and enter into contracts for research, accumulation of data, and construction of ethanol production facilities;

(2) To prepare and approve a budget consistent with limited receipts and the scope of the grain sorghum commodity program;

(3) To adopt and promulgate reasonable rules and regulations;

(4) To procure and evaluate data and information necessary for the proper administration and operation of the grain sorghum commodity program;

(5) To employ personnel and contract for services which are necessary for the proper operation of the program;

(6) To establish a means whereby any grower of grain sorghum has the opportunity at least annually to offer his or her ideas and suggestions relative to board policy for the coming year;

(7) To authorize the expenditure of funds and contracting for expenditures to conduct proper activities of the program;

(8) To bond the treasurer and such other persons necessary to insure adequate protection of funds;

(9) To keep minutes of its meetings and other books and records which will clearly reflect all of the acts and transactions of the board and to keep these records open to examination by any grower-participant during normal business hours;

(10) To prohibit any funds collected by the board from being expended directly or indirectly to promote or oppose any candidate for public office or to influence state legislation. The board shall not expend more than twenty-five percent of its annual budget to influence federal legislation; and

(11) To make refunds for overpayments of fees according to rules and regulations which may be adopted and promulgated by the board pursuant to this section.



2-4012 - Sale of grain sorghum; fee; adjustment.

2-4012. Sale of grain sorghum; fee; adjustment.

(1) After August 31, 1981, there shall be paid to the board a fee of not to exceed one cent per hundredweight upon all grain sorghum sold through commercial channels in the State of Nebraska or delivered in the State of Nebraska. The fee shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. Under the provisions of the Grain Sorghum Resources Act, no grain sorghum shall be subject to the fee more than once.

(2) The board may, whenever it shall determine that the fees provided by this section are yielding more than is required to carry out the intent and purposes of the Grain Sorghum Resources Act, reduce such fees for such period as it shall deem justified, but not less than one year. If the board, after reducing such fees, finds that sufficient revenue is not being produced by such reduced fees, it may restore in full or in part such fees not to exceed the amount authorized by subsection (1) of this section.



2-4013 - Pledge or mortgage; grain sorghum used as security; fee; refund; procedure.

2-4013. Pledge or mortgage; grain sorghum used as security; fee; refund; procedure.

In the case of a pledge or mortgage of grain sorghum as security for a loan under the federal price support program, the fee shall be deducted from the proceeds of such loan at the time the loan is made. If, within the life of the loan, plus thirty days after the collection of a fee for grain sorghum that is mortgaged as security for a loan under the federal price support program or other government agricultural loan programs, the grower decides to purchase the grain sorghum and use it as feed, the grower shall be entitled to a refund of the checkoff fee previously paid. The refund shall be payable by the board upon the grower's written application to the board for a refund of the amount deducted. Each application for a refund by a grower shall have attached thereto proof of the tax deducted.



2-4014 - Fee; when assessed.

2-4014. Fee; when assessed.

The fee, provided for by section 2-4012, shall be deducted, as provided by sections 2-4001 to 2-4020, whether such grain sorghum is stored in this state or any other state.



2-4015 - Fee; when not applicable.

2-4015. Fee; when not applicable.

The fee imposed by section 2-4012 shall not apply to the sale of grain sorghum to the federal government for ultimate use or consumption by the people of the United States when the State of Nebraska is prohibited from imposing such fee by the Constitution of the United States and laws enacted pursuant thereto.



2-4016 - Purchaser; deduct fee; maintain records; public inspection; quarterly statement.

2-4016. Purchaser; deduct fee; maintain records; public inspection; quarterly statement.

(1) The purchaser, at the time of settlement, shall deduct the grain sorghum fee and shall maintain the necessary record of the fee for each purchase of grain sorghum on the grain settlement form or check stub showing payment to the grower for each purchase. Such records maintained by the purchaser shall provide the following information: (a) Name and address of the grower and seller; (b) the date of the purchase; (c) the number of hundredweights of grain sorghum sold; and (d) the amount of fees collected on each purchase. Such records shall be open for inspection during normal business hours observed by the purchaser.

(2) The purchaser shall render and have on file with the board by the last day of each January, April, July, and October, on forms prescribed by the board, a statement of the number of hundredweights of grain sorghum purchased in Nebraska during the preceding quarter. At the time the statement is filed, the purchaser shall pay and remit to the board the fee as provided for in section 2-4012.



2-4017 - Board; annual report; contents.

2-4017. Board; annual report; contents.

The board shall make and publish an annual report on or before January 1 of each year, which report shall set forth in detail the income received from the grain sorghum assessment for the previous year and shall include:

(1) The expenditure of all funds by the board during the previous year for the administration of sections 2-4001 to 2-4020;

(2) The action taken by the board on all contracts requiring the expenditure of funds by the board;

(3) Copies of all such contracts;

(4) A detailed explanation of all programs relating to the discovery, promotion, and development of markets and industries for the utilization of grain sorghum, the direct expense associated with each program, and copies of such programs if in writing; and

(5) The name and address of each member of the board and a copy of all rules and regulations promulgated by the board.

Such report shall be available to the public upon request.



2-4018 - Grain Sorghum Development, Utilization, and Marketing Fund; created; purpose; investment.

2-4018. Grain Sorghum Development, Utilization, and Marketing Fund; created; purpose; investment.

The State Treasurer shall establish in the state treasury a fund to be known as the Grain Sorghum Development, Utilization, and Marketing Fund, to which fund shall be credited all fees collected by the board pursuant to the Grain Sorghum Resources Act. Such fund shall be expended solely for the administration of the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-4019 - Board; cooperate with University of Nebraska and other organizations; purpose.

2-4019. Board; cooperate with University of Nebraska and other organizations; purpose.

The board shall not set up research or development units or agencies of its own, but shall limit its activity to cooperation and contracts with the University of Nebraska Institute of Agriculture and Natural Resources, and other proper local, state, or national organizations, public or private, in carrying out the purposes of sections 2-4001 to 2-4020.



2-4020 - Violations; penalty.

2-4020. Violations; penalty.

Any person violating any of the provisions of sections 2-4001 to 2-4020 shall be guilty of a Class III misdemeanor.



2-4101 - Repealed. Laws 1983, LB 626, § 79.

2-4101. Repealed. Laws 1983, LB 626, § 79.



2-4102 - Repealed. Laws 1983, LB 626, § 79.

2-4102. Repealed. Laws 1983, LB 626, § 79.



2-4103 - Repealed. Laws 1983, LB 626, § 79.

2-4103. Repealed. Laws 1983, LB 626, § 79.



2-4104 - Repealed. Laws 1983, LB 626, § 79.

2-4104. Repealed. Laws 1983, LB 626, § 79.



2-4105 - Repealed. Laws 1983, LB 626, § 79.

2-4105. Repealed. Laws 1983, LB 626, § 79.



2-4106 - Repealed. Laws 1983, LB 626, § 79.

2-4106. Repealed. Laws 1983, LB 626, § 79.



2-4107 - Repealed. Laws 1983, LB 626, § 79.

2-4107. Repealed. Laws 1983, LB 626, § 79.



2-4108 - Repealed. Laws 1983, LB 626, § 79.

2-4108. Repealed. Laws 1983, LB 626, § 79.



2-4109 - Repealed. Laws 1983, LB 626, § 79.

2-4109. Repealed. Laws 1983, LB 626, § 79.



2-4110 - Repealed. Laws 1983, LB 626, § 79.

2-4110. Repealed. Laws 1983, LB 626, § 79.



2-4111 - Repealed. Laws 1983, LB 626, § 79.

2-4111. Repealed. Laws 1983, LB 626, § 79.



2-4112 - Repealed. Laws 1983, LB 626, § 79.

2-4112. Repealed. Laws 1983, LB 626, § 79.



2-4113 - Repealed. Laws 1983, LB 626, § 79.

2-4113. Repealed. Laws 1983, LB 626, § 79.



2-4114 - Repealed. Laws 1983, LB 626, § 79.

2-4114. Repealed. Laws 1983, LB 626, § 79.



2-4115 - Repealed. Laws 1983, LB 626, § 79.

2-4115. Repealed. Laws 1983, LB 626, § 79.



2-4116 - Repealed. Laws 1983, LB 626, § 79.

2-4116. Repealed. Laws 1983, LB 626, § 79.



2-4117 - Repealed. Laws 1983, LB 626, § 79.

2-4117. Repealed. Laws 1983, LB 626, § 79.



2-4118 - Repealed. Laws 1983, LB 626, § 79.

2-4118. Repealed. Laws 1983, LB 626, § 79.



2-4119 - Repealed. Laws 1983, LB 626, § 79.

2-4119. Repealed. Laws 1983, LB 626, § 79.



2-4120 - Repealed. Laws 1983, LB 626, § 79.

2-4120. Repealed. Laws 1983, LB 626, § 79.



2-4121 - Repealed. Laws 1983, LB 626, § 79.

2-4121. Repealed. Laws 1983, LB 626, § 79.



2-4122 - Repealed. Laws 1983, LB 626, § 79.

2-4122. Repealed. Laws 1983, LB 626, § 79.



2-4123 - Repealed. Laws 1983, LB 626, § 79.

2-4123. Repealed. Laws 1983, LB 626, § 79.



2-4124 - Repealed. Laws 1983, LB 626, § 79.

2-4124. Repealed. Laws 1983, LB 626, § 79.



2-4125 - Repealed. Laws 1983, LB 626, § 79.

2-4125. Repealed. Laws 1983, LB 626, § 79.



2-4126 - Repealed. Laws 1983, LB 626, § 79.

2-4126. Repealed. Laws 1983, LB 626, § 79.



2-4127 - Repealed. Laws 1983, LB 626, § 79.

2-4127. Repealed. Laws 1983, LB 626, § 79.



2-4128 - Repealed. Laws 1983, LB 626, § 79.

2-4128. Repealed. Laws 1983, LB 626, § 79.



2-4129 - Repealed. Laws 1983, LB 626, § 79.

2-4129. Repealed. Laws 1983, LB 626, § 79.



2-4130 - Repealed. Laws 1983, LB 626, § 79.

2-4130. Repealed. Laws 1983, LB 626, § 79.



2-4131 - Repealed. Laws 1983, LB 626, § 79.

2-4131. Repealed. Laws 1983, LB 626, § 79.



2-4132 - Repealed. Laws 1983, LB 626, § 79.

2-4132. Repealed. Laws 1983, LB 626, § 79.



2-4133 - Repealed. Laws 1983, LB 626, § 79.

2-4133. Repealed. Laws 1983, LB 626, § 79.



2-4134 - Repealed. Laws 1983, LB 626, § 79.

2-4134. Repealed. Laws 1983, LB 626, § 79.



2-4135 - Repealed. Laws 1983, LB 626, § 79.

2-4135. Repealed. Laws 1983, LB 626, § 79.



2-4136 - Repealed. Laws 1983, LB 626, § 79.

2-4136. Repealed. Laws 1983, LB 626, § 79.



2-4137 - Repealed. Laws 1983, LB 626, § 79.

2-4137. Repealed. Laws 1983, LB 626, § 79.



2-4138 - Repealed. Laws 1983, LB 626, § 79.

2-4138. Repealed. Laws 1983, LB 626, § 79.



2-4139 - Repealed. Laws 1983, LB 626, § 79.

2-4139. Repealed. Laws 1983, LB 626, § 79.



2-4140 - Repealed. Laws 1983, LB 626, § 79.

2-4140. Repealed. Laws 1983, LB 626, § 79.



2-4141 - Repealed. Laws 1983, LB 626, § 79.

2-4141. Repealed. Laws 1983, LB 626, § 79.



2-4142 - Repealed. Laws 1983, LB 626, § 79.

2-4142. Repealed. Laws 1983, LB 626, § 79.



2-4143 - Repealed. Laws 1983, LB 626, § 79.

2-4143. Repealed. Laws 1983, LB 626, § 79.



2-4144 - Repealed. Laws 1983, LB 626, § 79.

2-4144. Repealed. Laws 1983, LB 626, § 79.



2-4145 - Repealed. Laws 1983, LB 626, § 79.

2-4145. Repealed. Laws 1983, LB 626, § 79.



2-4146 - Repealed. Laws 1983, LB 626, § 79.

2-4146. Repealed. Laws 1983, LB 626, § 79.



2-4147 - Repealed. Laws 1983, LB 626, § 79.

2-4147. Repealed. Laws 1983, LB 626, § 79.



2-4148 - Repealed. Laws 1983, LB 626, § 79.

2-4148. Repealed. Laws 1983, LB 626, § 79.



2-4149 - Repealed. Laws 1983, LB 626, § 79.

2-4149. Repealed. Laws 1983, LB 626, § 79.



2-4150 - Repealed. Laws 1983, LB 626, § 79.

2-4150. Repealed. Laws 1983, LB 626, § 79.



2-4151 - Repealed. Laws 1983, LB 626, § 79.

2-4151. Repealed. Laws 1983, LB 626, § 79.



2-4152 - Repealed. Laws 1983, LB 626, § 79.

2-4152. Repealed. Laws 1983, LB 626, § 79.



2-4153 - Repealed. Laws 1983, LB 626, § 79.

2-4153. Repealed. Laws 1983, LB 626, § 79.



2-4154 - Repealed. Laws 1983, LB 626, § 79.

2-4154. Repealed. Laws 1983, LB 626, § 79.



2-4155 - Repealed. Laws 1983, LB 626, § 79.

2-4155. Repealed. Laws 1983, LB 626, § 79.



2-4156 - Repealed. Laws 1983, LB 626, § 79.

2-4156. Repealed. Laws 1983, LB 626, § 79.



2-4201 - Act, how cited.

2-4201. Act, how cited.

Sections 2-4201 to 2-4246 shall be known and may be cited as the Conservation Corporation Act.



2-4202 - Legislative policy.

2-4202. Legislative policy.

It is hereby declared to be the policy of the Legislature to provide for the conservation and protection of the natural resources of this state through control and prevention of soil erosion, reduction of sediment damage, control of flood waters, enhancement of domestic water supply, improvement of water quality, and collection and containment of water. Within this state, the landowners involved in farm and ranch operations and the political subdivisions must be provided with financial assistance to encourage conservation of the state's water and related land resources. Without such conservation incentives, the control, containment, and utilization of our water resources and the productivity of our soil will be greatly threatened.

Assistance provided to landowners under the Conservation Corporation Act will enhance farm and ranch operations, one of the chief industries of this state, by protecting or enhancing agricultural productivity and will protect, preserve, and promote the source of food supplies to the citizens of this state. Assistance provided to political subdivisions under the Conservation Corporation Act will promote the general welfare of the citizens of such political subdivisions and further promote the productivity of business enterprises and the general health, welfare, and safety. The necessity for the Conservation Corporation Act to protect the health, safety, and general welfare of all people of this state is hereby declared as a matter of legislative determination.



2-4203 - Nebraska Conservation Corporation; purpose.

2-4203. Nebraska Conservation Corporation; purpose.

The purpose of the Nebraska Conservation Corporation created in section 2-4205 shall be to provide conservation assistance to Nebraska landowners involved in farm and ranch operations in the form of low-cost conservation loans to facilitate the implementation of land treatment and water conservation practices and to assist the political subdivisions of the State of Nebraska by financing arrangements in connection with natural resource development practices.



2-4204 - Terms, defined.

2-4204. Terms, defined.

As used in the Conservation Corporation Act, unless the context otherwise requires:

(1) Conservation practice shall mean any work of improvement to farm and ranch land made by a landowner to protect or enhance agricultural productivity by controlling soil erosion or reducing sediment damage;

(2) Conservation loan shall mean a loan made by the corporation or a lender to a landowner to assist the landowner in the implementation of land treatment and water conservation practices;

(3) Corporation shall mean the Nebraska Conservation Corporation created by section 2-4205;

(4) Bond shall mean any bonds, notes, debentures, interim certificates, bond anticipation notes, or other evidences of financial indebtedness issued by the corporation;

(5) Landowner shall mean any resident of the state, any partnership of which eighty percent or more of the partnership interest is owned by residents of the state, any limited liability company of which eighty percent or more of the membership is owned by residents of the state, or any corporation of which more than eighty percent of the shares are owned by residents of the state, which resident, partnership, limited liability company, or corporation owns real estate in Nebraska which is utilized in the production of crops or raising of livestock;

(6) Mortgage shall mean a mortgage deed, deed of trust, or other instrument securing a conservation loan and constituting a lien on the real property or on the leasehold interest under a lease having a remaining term, at the time such mortgage is acquired, of not less than a term for repayment of the conservation loan secured by such mortgage, which is improved by conservation practices;

(7) Insurer shall mean an agency, department, administration, or instrumentality, corporate or otherwise, of or in any government agency in general, any private insurance company, or any other public or private agency which insures or guarantees payment of debt service on loans or bonds;

(8) Lender or lending institution shall mean any bank, trust company, savings and loan association, mortgage banker, insurance company, federal agency, or other financial institutions authorized to transact business in the State of Nebraska;

(9) Loan shall mean an interest-bearing obligation evidencing the money borrowed from the corporation;

(10) Board of directors shall mean the Board of Directors of the Nebraska Association of Resources Districts as organized under the Interlocal Cooperation Act which shall serve as the board of directors for the corporation. Such board shall consist of one representative director from each natural resources district in Nebraska. Selection and terms of office of such board of directors shall be governed by the interlocal cooperation agreement and by the articles and bylaws of such organization;

(11) Administrator shall mean the person appointed by the board of directors pursuant to section 2-4208;

(12) Natural resource development practice shall mean any work or program of improvement undertaken by a political subdivision, within its authorized powers, relating to soil erosion prevention and control; prevention and control of damage from storm water, flood water, and sediment; soil conservation; water supply for beneficial uses; management and conservation of ground water and surface water; pollution control; sanitary and solid waste disposal; drainage improvement and channel rectification; development and management of fish and wildlife habitat; development and management of recreational and park facilities; and forestry and range management;

(13) Natural resource development loan shall mean a loan made by the corporation to a political subdivision to assist the political subdivision with any natural resource development practice; and

(14) Political subdivision shall mean any natural resources district, drainage district, rural water district, irrigation district, public power and irrigation district, county, city, or village of the State of Nebraska.



2-4205 - Nebraska Conservation Corporation; created; board of directors; officers.

2-4205. Nebraska Conservation Corporation; created; board of directors; officers.

There is hereby created a body politic and corporate, not a state agency, but an independent instrumentality exercising essential public functions to be known as the Nebraska Conservation Corporation. The board of directors shall administer the corporation. The board shall have the authority to determine the administrative structure and procedure of the corporation. The board shall select a chairperson and a secretary-treasurer from among its members. Selection and terms of office for the chairperson and secretary-treasurer shall be governed by the interlocal cooperation agreement and the articles and bylaws of the Nebraska Association of Resources Districts.



2-4206 - Board of directors; quorum; action; executive committee.

2-4206. Board of directors; quorum; action; executive committee.

The powers of the corporation shall be vested in the board of directors. Thirteen members of the board shall constitute a quorum for the transaction of business. The affirmative vote of at least thirteen members shall be necessary for any action to be taken by the board pursuant to the Conservation Corporation Act. The board of directors in a bylaw or other written procedure shall establish an executive committee composed of the administrator and three members of the board of directors, one of whom shall be a director from a natural resources district in which is located a city of the primary class or a city of the metropolitan class, for purposes of conducting hearings and reviewing and approving applications for conservation loans and natural resource development loans.



2-4207 - Meetings.

2-4207. Meetings.

Meetings of the members of the corporation shall be held at the call of the administrator or whenever any thirteen members so request.



2-4208 - Administrator; appointment; duties; members; expenses.

2-4208. Administrator; appointment; duties; members; expenses.

The board of directors shall appoint an administrator who shall be an employee of the corporation, but not a member of the board, and who shall serve at the pleasure of the board and receive such compensation and benefits as shall be fixed by the board. The administrator shall administer, manage, and direct the affairs and the activities of the corporation in accordance with policies and under the control and direction of the board. The administrator shall approve all accounts for salaries, allowable expenses of the corporation or of any employee or consultant thereof, and expenses incidental to the operation of the corporation. He or she shall perform such duties as may be directed by the members in carrying out sections 2-4201 to 2-4246. Members of the board of directors and any employees of the corporation shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177 for state employees. All employees of the corporation shall be administratively responsible to the administrator.



2-4209 - Administrator; meetings; records; seal; certified copies; effect.

2-4209. Administrator; meetings; records; seal; certified copies; effect.

The administrator shall attend the meetings of the board of directors of the corporation, shall keep a record of the proceedings of the corporation, and shall maintain and be custodian of all books, documents, and papers filed with the corporation, the minutes book or journal of the corporation, and its official seal. He or she may cause copies to be made of all minutes and other records and documents of the corporation and may give certificates under seal of the corporation to the effect that such copies are true copies and all persons dealing with the corporation may rely upon such certificates.



2-4210 - Personnel; contract for services.

2-4210. Personnel; contract for services.

The corporation with advice of the administrator may employ legal counsel, technical experts, and such other officers, agents, and employees, permanent or temporary, as it deems necessary to carry out the efficient operation of the corporation, and shall determine their qualifications, duties, compensation, and terms of office. The board may delegate to one or more agents or employees of the corporation such administrative duties as it deems proper. The corporation may contract for any service deemed necessary for its beneficial purposes.



2-4211 - Member or employee; conflict of interest; disclosure; officer or employee of state; membership on or service to corporation; how treated.

2-4211. Member or employee; conflict of interest; disclosure; officer or employee of state; membership on or service to corporation; how treated.

Any board member or employee of the corporation who has, will have, or later acquires an interest, direct or indirect, in any transaction with the corporation shall immediately disclose the nature and extent of such interest in writing to the corporation as soon as he or she has knowledge of such actual or prospective interest. Such disclosure shall be entered upon the minutes of the corporation. Upon such disclosure, such member or employee shall not participate in any action by the corporation authorizing such transactions.

Notwithstanding the provisions of any other law, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his or her office or employment by reason of his or her acceptance of office as a director of the corporation or by reason of providing services to such corporation. The fact that a member of the board of directors is a director of a natural resources district which is to receive a natural resource development loan or which may participate with the corporation in identifying and approving owners of real estate in such natural resources district who qualify for assistance from the corporation shall not be deemed an interest, direct or indirect, that would disqualify such board member from participating in transactions affecting such natural resources district or such landowners.



2-4212 - Members; administrator; surety bond.

2-4212. Members; administrator; surety bond.

Before the transaction of any business under sections 2-4201 to 2-4246, each member of the board of directors and the administrator shall execute a surety bond in the penal sum of fifty thousand dollars. To the extent any member of the board of directors or the administrator of the corporation is already covered by a bond required by state law, such member or the administrator need not obtain another bond so long as the bond required by the state law is in at least the penal sum specified in this section and covers the activities for the corporation by the member or administrator. In lieu of such bond, the administrator may execute a blanket surety bond covering each member and the administrator. Each surety bond shall be conditioned upon the faithful performance of the duties of the member or administrator, and shall be issued by a surety company authorized to transact business in this state as surety. At all times after the issuance of any surety bond, each member and the administrator shall maintain such surety bonds in full force and effect. All costs of the surety bonds shall be borne by the corporation.



2-4213 - Powers; enumerated.

2-4213. Powers; enumerated.

The corporation is hereby granted all powers necessary or appropriate to carry out and effectuate its public and corporate purposes, including, but not limited to, the following:

(1) To have perpetual succession as a body politic and corporate and an independent instrumentality exercising essential public functions;

(2) To adopt, amend, and repeal bylaws, rules, and regulations, consistent with the Conservation Corporation Act, to regulate its affairs and carry into effect the powers and purposes of the corporation and conduct its business;

(3) To sue and be sued in its own name;

(4) To have an official seal and alter it at will;

(5) To maintain an office at such place or places within the state as it may designate;

(6) To make and execute contracts and all other instruments necessary or convenient for the performance of its duties and the exercise of its powers and functions under the Conservation Corporation Act;

(7) To contract with any additional contractor, engineer, attorney, inspector, and financial expert, and such advisors, consultants, and agents, other than the corporation staff, as may be necessary in its judgment, and to fix their compensation;

(8) To procure insurance against any loss in connection with its property and other assets, including mortgages, conservation loans, and natural resource development loans, in such amounts and from such insurers as it may deem advisable;

(9) To borrow money;

(10) To issue bonds as provided by the Conservation Corporation Act;

(11) To procure insurance or guarantees from any insurer for payment of any bonds issued by the corporation, including the power to pay premiums on any such insurance;

(12) To receive and accept from any source aid or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of the Conservation Corporation Act subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts or grants from any department, agency, or instrumentality of the United States of America, or the State of Nebraska or subdivisions thereof, for any purposes consistent with the Conservation Corporation Act;

(13) To enter into agreements with any department, agency, or instrumentality of the United States of America or the State of Nebraska or subdivisions thereof, including political subdivisions, and with lending institutions for the purpose of planning, regulating, and providing for the financing and refinancing of any conservation practice for a landowner or for any natural resource development practice of a political subdivision undertaken with the assistance of the corporation under the Conservation Corporation Act;

(14) To enter into contracts or agreements with lending institutions for the servicing and processing of mortgages, conservation loans, and natural resource development loans pursuant to the Conservation Corporation Act;

(15) To provide technical assistance to local public bodies and to profit and nonprofit entities in the development of conservation practices for landowners and natural resource development practices for political subdivisions, based on current soil and conservation guidelines, and distribute data and information concerning the conservation and natural resource needs of landowners and political subdivisions within the State of Nebraska;

(16) To the extent permitted under its contract with the holders of bonds of the corporation, to consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any contract, mortgage, conservation loan, natural resource development loan, loan commitment, contract, or agreement of any kind to which the corporation is a party; and

(17) To the extent permitted under its contract with the holders of bonds of the corporation, to enter into contracts with any lending institution containing provisions enabling it to reduce the carrying charges to landowners unable to pay the regular schedule of charges when, by reason of other income or payment by any department, agency, or instrumentality of the United States of America or of the State of Nebraska, the reduction can be made without jeopardizing the economic stability of the farmland or range area being financed.



2-4214 - Duties; enumerated.

2-4214. Duties; enumerated.

The corporation shall have the following duties:

(1) To invest any funds not needed for immediate disbursement, including any funds held in reserve, in direct and general obligations of or obligations fully and unconditionally guaranteed by the United States of America; obligations issued by agencies of the United States of America; obligations of this state or of any political subdivision except obligations of sanitary and improvement districts organized under Chapter 31, article 7; certificates of deposit of banks whose deposits are insured or guaranteed by the Federal Deposit Insurance Corporation or collateralized by deposit of securities with the secretary-treasurer of the corporation, as, and to the extent not covered by insurance or guarantee, with securities which are eligible for securing the deposits of the state or counties, school districts, cities, or villages of the state; certificates of deposit of capital stock financial institutions as provided by section 77-2366; certificates of deposit of qualifying mutual financial institutions as provided by section 77-2365.01; repurchase agreements which are fully secured by any of such securities or obligations which may be unsecured and unrated, including investment agreements, of any corporation, national bank, capital stock financial institution, qualifying mutual financial institution, bank holding company, insurance company, or trust company which has outstanding debt obligations which are rated by a nationally recognized rating agency in one of the three highest rating categories established by such rating agency; or any obligations or securities which may from time to time be legally purchased by governmental subdivisions of this state pursuant to subsection (1) of section 77-2341;

(2) To collect fees and charges the corporation determines to be reasonable in connection with its loans, advances, insurance commitments, and servicing;

(3) To cooperate with and exchange services, personnel, and information with any federal, state, or local governmental agencies;

(4) To sell, assign, or otherwise dispose of at public or private sale, with or without public bidding, any mortgage or other obligations held by the corporation; and

(5) To do any act necessary or convenient to the exercise of the powers granted by the Conservation Corporation Act or reasonably implied from it.



2-4215 - Coordinate activities with state and natural resources districts.

2-4215. Coordinate activities with state and natural resources districts.

In exercising any powers granted by the Conservation Corporation Act, the corporation shall coordinate its activities with the land and water resources policies, programs, and planning efforts of the state, particularly the Department of Environmental Quality and the Department of Natural Resources, and with the several natural resources districts throughout the state.



2-4216 - Loans to or deposits with lenders; conditions.

2-4216. Loans to or deposits with lenders; conditions.

The corporation may make and undertake commitments to make loans to or deposits with lenders under terms and conditions requiring the lenders to make conservation loans to landowners or natural resource development loans to political subdivisions in an aggregate amount equal to the amount of the loan or deposit made by the corporation with the lenders. The conservation loans or natural resource development loans may be originated through and serviced by any lender authorized to transact business in the State of Nebraska. Any lender making conservation loans or natural resource development loans pursuant to this section with funds borrowed from or deposited by the corporation may secure such loans in any manner such lender deems advisable.



2-4217 - Investment in, purchase of, or assignment of loans; conditions.

2-4217. Investment in, purchase of, or assignment of loans; conditions.

The corporation may invest in, purchase, or make commitments to invest in or purchase, and take assignments or make commitments to take assignments of, conservation loans made to landowners for the construction or implementation of conservation practices by such landowners. No conservation loans shall be eligible for investment in, purchase, or assignment by the corporation if the conservation loan was made more than three years prior to the date of investment, purchase, or assignment by the corporation. A conservation loan invested in, purchased, or assigned by the corporation under this section may be secured by a mortgage or such other security device as the corporation deems necessary to secure the payment of principal and interest on such conservation loan.

The corporation may make, invest in, purchase, or make a commitment to make, invest in, or purchase natural resource development loans to any political subdivision. Such loans may be evidenced by any debt obligation which the political subdivision is authorized to issue in connection with any natural resource development practice and may be secured by such general or special revenue sources as the political subdivision is authorized to pledge or commit.



2-4218 - Loans to lenders; requirements.

2-4218. Loans to lenders; requirements.

Prior to exercising any of the powers authorized in sections 2-4216 and 2-4217 in connection with any conservation loan, the corporation shall require the lender to certify and agree that:

(1) Any conservation loan made by the lender to the landowner under section 2-4216, or originated by the lender for sale or assignment to the corporation under section 2-4217, is, or if the same has not been made will at the time of making be, in all respects a prudent investment;

(2) The lender will, within a reasonable period of time after receipt of a loan amount or deposit from the corporation under section 2-4216, make conservation loans or purchase mortgages made to secure conservation loans in an aggregate amount equal to the amount of the loan or deposit made by the corporation to the lender or, if such lender has made a commitment to make conservation loans to landowners on the basis of a commitment from the corporation to purchase such conservation loans under section 2-4217, the lender will make such conservation loans and sell the same to the corporation within a reasonable period of time.



2-4219 - Loans; optional requirements.

2-4219. Loans; optional requirements.

Prior to exercising any of the powers conferred by sections 2-4216 and 2-4217, the corporation may:

(1) Require that the conservation loan or natural resource development loan involved be insured by an insurer;

(2) Require any other type of security that it deems reasonable and necessary and which, in the case of a political subdivision, such political subdivision is authorized by law to grant; and

(3) Require appropriate evidence in the form of an opinion of counsel that any natural resource development loan is duly authorized and valid under the statutes governing the powers and procedures of such political subdivision.



2-4220 - Rules and regulations; subject matter.

2-4220. Rules and regulations; subject matter.

Prior to carrying out any of the powers granted under sections 2-4216 and 2-4217, the corporation shall adopt and promulgate rules and regulations governing its activities authorized under the Conservation Corporation Act, including rules and regulations relating to any or all of the following:

(1) The number and location of the conservation practices and natural resource development practices, including, to the extent reasonably possible, assurance that the conservation practices or natural resource development practices to be financed by an issue of bonds or series of issues will be adequate, as determined by the corporation, to be financed directly or indirectly by the lenders or by an issue of bonds of the corporation;

(2) Rates, fees, charges, and other terms and conditions of making, originating, or servicing conservation loans in order to protect against realization of an excessive financial return or benefit by the originator or servicer;

(3) The type and the amount of collateral or security to be provided to assure repayment of conservation loans or natural resource development loans or of deposits made to lenders under section 2-4216;

(4) The type of collateral, payment bond, performance bond, or other security to be provided by the lending institutions making conservation loans under section 2-4216 or originating and servicing conservation loans under section 2-4217;

(5) The nature and amount of fees to be charged by the corporation to provide for expenses and reserves of the corporation;

(6) Standards and requirements for the allocation of available money and the determination of the maturities, terms, conditions, and interest rates for conservation loans or natural resource development loans made, purchased, sold, assigned, or committed;

(7) Commitment requirements for conservation practices and financing for landowners by lending institutions involving money provided directly or indirectly by the lender; or

(8) Any other matters related to the duties or exercise of the corporation's powers or duties under the Conservation Corporation Act.



2-4221 - Corporation; borrow money; issue bonds; purposes.

2-4221. Corporation; borrow money; issue bonds; purposes.

The corporation shall have the power to borrow money and to issue from time to time its bonds in such principal amounts as the corporation determines shall be necessary to provide sufficient funds to carry out its purposes as provided in sections 2-4201 to 2-4246, including:

(1) To carry out the powers provided in sections 2-4216 and 2-4217;

(2) The payment of interest on bonds of the corporation;

(3) The establishment of reserves to secure the bonds; and

(4) All other expenditures of the corporation incident to or necessary and convenient to carrying out its purposes and powers.



2-4222 - Bond issuance; pay or refund bonds.

2-4222. Bond issuance; pay or refund bonds.

The corporation shall have the power to issue from time to time bonds to pay bonds, including the interest thereon and, whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds used partly to refund outstanding bonds and partly for any other of its corporate purposes. The refunding bonds may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded, or exchanged for the bonds to be refunded. The proceeds from the bonds may also be used for capitalized interest, legal and consulting fees, and issuance expenses.



2-4223 - Bond issuance; general obligation; how paid and secured.

2-4223. Bond issuance; general obligation; how paid and secured.

Except as may otherwise be expressly provided by the corporation, every issue of its bonds shall be a general obligation of the corporation payable solely out of any revenue or money of the corporation, subject only to any agreements with the holders of particular bonds pledging any particular money or revenue. The bonds may be additionally secured by a pledge of any grant or contribution from the federal government, state or local government, or any corporation, association, institution, or person or a pledge of any money, income, or revenue of the corporation from any source.



2-4224 - Bond issuance; not obligation of state; statement required.

2-4224. Bond issuance; not obligation of state; statement required.

No bonds issued by the corporation under sections 2-4201 to 2-4246 shall constitute a debt, liability, or general obligation of this state, or a pledge of the faith and credit of this state, but shall be payable solely as provided by section 2-4223. Each bond issued under sections 2-4201 to 2-4246 shall contain on the face thereof a statement that neither the faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on such bond.



2-4225 - Acceptance of money; when.

2-4225. Acceptance of money; when.

The corporation shall have the authority to accept money from any county or any natural resources district, and any other funds, including private funds, solely for the purpose of reducing the interest on conservation loans or in specific geographic areas wherein lies a designated critical need for conservation practices.



2-4226 - Bonds; authorized; resolution; contents; sale; manner.

2-4226. Bonds; authorized; resolution; contents; sale; manner.

The bonds shall be authorized by resolution of the corporation, shall bear such date or dates, and shall mature at such time or times as such resolution may provide, except that no bond shall mature more than fifty years from the date of its issue, as the resolution shall provide. The bonds shall bear interest at such rates, or rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, including redemption prior to maturity, as such resolution may provide. Section 10-126 shall not apply to bonds issued by the corporation. Bonds of the corporation may be sold by the corporation at public or private sale and at such price or prices as the corporation shall determine. Such bonds shall be executed in the name and on behalf of the corporation and signed by the manual or facsimile signatures of the chairperson and secretary-treasurer with the seal of the corporation affixed thereto. Coupons attached to the bonds may bear facsimile or lithographic signatures of the chairperson and secretary-treasurer of the corporation.



2-4227 - Bond issuance; resolution; provisions; part of contract with bond holders.

2-4227. Bond issuance; resolution; provisions; part of contract with bond holders.

Any resolution authorizing the issuance of bonds may contain provisions, which shall be a part of the contract or contracts with the holders of such bonds, as to:

(1) Pledging all or any part of the revenue of the corporation to secure the payment of the bonds, subject to such agreements with bondholders as may then exist;

(2) Pledging all or any part of the assets of the corporation, including conservation loans or natural resource development loans, to secure the principal of and the interest on such bonds, subject to such agreement with bondholders as may then exist;

(3) The use and disposition of the gross income from conservation loans or natural resource development loans owned by the corporation and payment of the principal of conservation loans or natural resource development loans owned by the corporation;

(4) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(5) Limitations on the purposes to which the proceeds from the sale of bonds may be applied and pledging the proceeds to secure the payment of the bonds;

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(7) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which may consent thereto, and the manner in which the consent may be given;

(8) Limitations on the amount of money to be expended by the corporation for operating expenses of the corporation;

(9) Vesting in a trustee or trustees such property, rights, powers, and duties in trust as the corporation may determine, and limiting or abrogating the right of bondholders to appoint a trustee or limiting the rights, powers, and duties of the trustee;

(10) Defining the acts or omissions to act which shall constitute a default and the obligations or duties of the corporation to the holders of the bonds, and providing for the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver; but the rights and remedies shall not be inconsistent with the general laws of this state and other provisions of the Conservation Corporation Act; and

(11) Any other matter, of like or different character, which in any way affects the security or protection of the holders of the bonds.



2-4228 - Pledge; effect; lien; recording not required.

2-4228. Pledge; effect; lien; recording not required.

Any pledge made by the corporation shall be valid and binding from the time when the pledge is made. The revenue, money, or properties so pledged and thereafter received by the corporation shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the corporation, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



2-4229 - Corporation; purchase bonds of corporation; canceled; price.

2-4229. Corporation; purchase bonds of corporation; canceled; price.

The corporation, subject to such agreements with bondholders as may then exist, shall have power out of any funds available therefor to purchase bonds of the corporation, which shall thereupon be canceled, at any reasonable price which, if the bonds are then redeemable, shall not exceed the redemption price then applicable plus accrued interest to the next interest payment thereon.



2-4230 - Bonds; secured by trust indenture; expenses; how treated.

2-4230. Bonds; secured by trust indenture; expenses; how treated.

The bonds may be secured by a trust indenture by and between the corporation and a corporate trustee which may be any bank having the power of a trust company or any trust company within or without the state. Such trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the corporation in relation to the exercise of its powers and the custody, safekeeping, and application of all money. The corporation may provide by the trust indenture for the payment of the proceeds of the bonds and revenue to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as the corporation may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the corporation. If the bond shall be secured by a trust indenture, the bondholders shall have no authority to appoint a separate trustee to represent them.



2-4231 - Bonds; negotiable instruments.

2-4231. Bonds; negotiable instruments.

Whether or not the bonds are in the form and character of negotiable instruments, such bonds are hereby made negotiable instruments, subject only to provisions of the bonds relating to registration.



2-4232 - Bonds; signatures of prior officers or members; validity.

2-4232. Bonds; signatures of prior officers or members; validity.

In the event that any of the officers or members of the board of directors shall cease to be members or officers of the corporation prior to the delivery of any bonds or coupons signed by them, their signatures or facsimiles thereof shall nevertheless be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery.



2-4233 - Person executing bonds; not subject to personal liability.

2-4233. Person executing bonds; not subject to personal liability.

Neither the members of the board of directors of the corporation nor any other person executing the bonds issued under the Conservation Corporation Act shall be subject to personal liability or accountability by reason of the issuance thereof.



2-4234 - Capital reserve fund; creation; expenditures.

2-4234. Capital reserve fund; creation; expenditures.

The corporation may, if it deems the same desirable, create and establish a capital reserve fund for an issue of bonds or more than one issue of bonds. The corporation may create and establish one or more than one capital reserve fund. The capital reserve fund may be created and established from:

(1) Any proceeds of the sale of bonds, to the extent provided in the resolution of the corporation authorizing the issuance of such bonds;

(2) Money directed by the corporation to be transferred to such capital reserve fund; and

(3) Any other money which may be made available to the corporation for such fund from any other source or sources.

All money held in any capital reserve fund shall be used, as required, solely for the payment of the principal of bonds or of the sinking fund payments with respect to the bonds, the purchase or redemption of bonds, the payment of the interest on the bonds, or the payment of any redemption premium required to be paid when the bonds are redeemed prior to maturity.



2-4235 - Capital reserve fund; withdrawals; when; income or interest earned; use.

2-4235. Capital reserve fund; withdrawals; when; income or interest earned; use.

Money in any capital reserve fund, if such fund is created, shall not be withdrawn therefrom at any time in an amount that would reduce the level of money in such fund to less than the applicable capital reserve fund requirement, as such requirement is defined in the trust indenture creating the same, except for the purposes of paying the principal and the redemption price of or interest on the bonds and the sinking fund payment with respect to the bonds, as the same become due, and for the payment of which other money of the corporation is not available. Any income or interest earned by the investment of money held in any such capital reserve fund may be transferred by the corporation to other funds or accounts of the corporation to the extent that the transfer does not reduce the amount of such capital reserve fund to below the capital reserve fund requirement applicable thereto.



2-4236 - Bond issuance; capital reserve fund; applicability.

2-4236. Bond issuance; capital reserve fund; applicability.

The corporation may provide by resolution that it shall not issue bonds under a resolution at any time if upon issuance the amount in the capital reserve fund which will secure the bonds shall be less than the applicable capital reserve fund requirement, unless the corporation at the time of issuance of the bonds shall deposit in such capital reserve fund from the proceeds of the bonds to be issued, or other sources, an amount which, together with the amount then in such capital reserve fund, shall not be less than the applicable capital reserve fund requirement.



2-4237 - Capital reserve fund; value; how computed.

2-4237. Capital reserve fund; value; how computed.

In computing the amount of the capital reserve fund for the purposes of sections 2-4201 to 2-4246, securities in which all or a portion of the fund shall be invested shall be valued at a par, cost, or by such other method of valuation as the corporation may provide by resolution.



2-4238 - Creation of other funds.

2-4238. Creation of other funds.

The corporation may also create and establish any other funds as may be necessary or desirable for its purposes.



2-4239 - Money; deposits; secured; expenditures.

2-4239. Money; deposits; secured; expenditures.

All money of the corporation, except as otherwise authorized or provided in sections 2-4201 to 2-4246, shall be deposited as soon as practical in a separate account or accounts in banks or trust companies organized under the laws of this state or in the national banking associations. The money in such accounts shall be paid out on checks signed by the administrator or other officers or employees of the corporation as the corporation shall authorize. All deposits of money shall, if required by the corporation, be secured in such a manner as the corporation determines to be prudent, and all banks or trust companies are authorized to give security for the deposits.



2-4240 - Contract with bondholders; purposes; money; how secured.

2-4240. Contract with bondholders; purposes; money; how secured.

Notwithstanding the provisions of section 2-4239, the corporation shall have the power to contract with the holders of any of its bonds as to the custody, collection, security, investment, and payment of any money of the corporation and of any money held in trust or otherwise for the payment of bonds, and to carry out such contract. Money held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of money may be secured in the same manner as money of the corporation, and all banks and trust companies are authorized to give security for the deposits.



2-4241 - Bondholders; pledge of the state.

2-4241. Bondholders; pledge of the state.

The state does hereby pledge to and agree with the holder of any bonds issued under sections 2-4201 to 2-4246 that the state will not limit or alter the rights vested in the corporation to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights or remedies of the holders until the bonds, together with the interest thereon, with interest or any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the holders, are fully met and discharged. The corporation is authorized to include this pledge and agreement of the state in any agreement with the holders of the bonds.



2-4242 - Expenses; how paid; liability of state prohibited.

2-4242. Expenses; how paid; liability of state prohibited.

All expenses incurred by the corporation in carrying out the Conservation Corporation Act shall be payable solely from funds provided under such act, and nothing in such act shall be construed to authorize the corporation to incur debts, indebtedness, or liability on behalf of or payable by this state.



2-4243 - Property, income, and bonds; exempt from taxation; dissolution; assets; how treated.

2-4243. Property, income, and bonds; exempt from taxation; dissolution; assets; how treated.

All property acquired or held by the corporation under the Conservation Corporation Act is declared to be public property. The property to the extent used for a public purpose, all the income therefrom, bonds issued under the act, interest payable thereon, and income derived therefrom, shall at all times be exempt from all taxes imposed by this state or any county, any city, or any other political subdivision of this state. The corporation may, in the resolution authorizing the issuance of any series of bonds, elect to have the income on such bonds be subject to personal income taxation imposed by this state. If the corporation is dissolved after all indebtedness and other obligations of the corporation are discharged, its remaining assets shall inure to the benefit of the State of Nebraska.



2-4244 - Bonds; legal investment; considered securities.

2-4244. Bonds; legal investment; considered securities.

The bonds issued by and under the authority of sections 2-4201 to 2-4246 by the corporation are declared to be legal investments in which all public officers or public bodies of this state, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or in other obligations of this state, may invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and received by all public officials and bodies of this state or any agency or political subdivision of this state and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of this state is now or may be later authorized by law.



2-4245 - Annual report; contents; audit.

2-4245. Annual report; contents; audit.

The corporation shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the Governor and the Clerk of the Legislature. The report submitted to the Clerk of the Legislature shall be submitted electronically. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the administrator of the corporation. Each report shall set forth a complete operating and financial statement for the corporation during the fiscal year it covers. An independent certified public accountant shall at least once in each year audit the books and accounts of the corporation.



2-4246 - Sections, how construed.

2-4246. Sections, how construed.

Nothing in sections 2-4201 to 2-4246 is or shall be construed as a restriction or limitation upon any power which the corporation might otherwise have under any other law of this state, and sections 2-4201 to 2-4246 is cumulative to such powers. Sections 2-4201 to 2-4246 do and shall be construed to provide a complete, additional, and alternative method for the doing of the things authorized and shall be regarded as supplemental and additional to powers conferred by any other laws. Issuance of bonds under the provisions of sections 2-4201 to 2-4246 need not comply with the requirements of any other state laws applicable to the issuance of bonds, notes, and other obligations. No proceedings, notice, or approval shall be required for the issuance of any bonds or any instrument or the security thereof, except as provided in sections 2-4201 to 2-4246. All conservation practices for which funds are advanced, loaned, or otherwise provided by the corporation under sections 2-4201 to 2-4246 must be in compliance with any land-use, zoning, and other laws of this state applicable to the land upon which such conservation practices are to be constructed or implemented.



2-4301 - Act, how cited.

2-4301. Act, how cited.

Sections 2-4301 to 2-4327 shall be known and may be cited as the Agricultural Liming Materials Act.



2-4302 - Definitions, where found.

2-4302. Definitions, where found.

As used in the Agricultural Liming Materials Act, unless the context otherwise requires, the definitions in sections 2-4303 to 2-4318.01 shall apply.



2-4303 - Agricultural liming material, defined.

2-4303. Agricultural liming material, defined.

Agricultural liming material shall mean material which is distributed for agricultural purposes whose calcium and magnesium compounds are capable of neutralizing soil acidity, including limestone, burnt lime, hydrated lime, marl, an industrial byproduct, and agricultural lime slurry.



2-4304 - Limestone, defined.

2-4304. Limestone, defined.

Limestone shall mean a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.



2-4305 - Burnt lime, defined.

2-4305. Burnt lime, defined.

Burnt lime shall mean a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.



2-4306 - Hydrated lime, defined.

2-4306. Hydrated lime, defined.

Hydrated lime shall mean a material made from burnt lime which consists of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide or magnesium hydroxide.



2-4307 - Marl, defined.

2-4307. Marl, defined.

Marl shall mean a granular or loosely consolidated earthy material composed largely of seashell fragments and calcium carbonate.



2-4308 - Industrial byproduct, defined.

2-4308. Industrial byproduct, defined.

Industrial byproduct shall mean any industrial waste or byproduct containing calcium or calcium and magnesium in forms that will neutralize soil acidity.



2-4309 - Brand, defined.

2-4309. Brand, defined.

Brand shall mean the term, designation, trademark, product name, or other specific designation under which individual agricultural liming material is offered for sale.



2-4310 - Fineness, defined.

2-4310. Fineness, defined.

Fineness shall mean the percentage by weight of the material which will pass standard sieves of specified sizes to be determined by the director pursuant to section 2-4319.



2-4311 - Ton, defined.

2-4311. Ton, defined.

Ton shall mean a net weight of two thousand pounds avoirdupois.



2-4312 - Bulk, defined.

2-4312. Bulk, defined.

Bulk shall mean in a nonpackaged form.



2-4313 - Label, defined.

2-4313. Label, defined.

Label shall mean any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.



2-4314 - Calcium carbonate equivalent, defined.

2-4314. Calcium carbonate equivalent, defined.

Calcium carbonate equivalent shall mean the acid-neutralizing capacity of an agricultural liming material expressed as a weight percentage of calcium carbonate. The weight of water contained by the liming material shall be included when calculating the calcium carbonate equivalent.



2-4315 - Weight, defined.

2-4315. Weight, defined.

Weight shall mean the weight of undried material as offered for sale.



2-4316 - Agricultural lime slurry, defined.

2-4316. Agricultural lime slurry, defined.

Agricultural lime slurry shall mean pulverized limestone suspended in water and which may contain up to two percent by weight of appropriate clay and surfactant to maintain the liming material in suspension.



2-4317 - Department, defined.

2-4317. Department, defined.

Department shall mean the Department of Agriculture.



2-4318 - Director, defined.

2-4318. Director, defined.

Director shall mean the Director of Agriculture.



2-4318.01 - Manufacturer, distributor, retailer; defined.

2-4318.01. Manufacturer, distributor, retailer; defined.

(1) Manufacturer shall mean a person who quarries, crushes, or grinds agricultural liming materials.

(2) Distributor shall mean one who sells agricultural liming material to any but the ultimate consumer.

(3) Retailer shall mean one who sells agricultural liming material to the ultimate consumer.

(4) Any person can be either a manufacturer, distributor, or seller, or any combination thereof, depending upon the function performed by such person in any given transaction.



2-4319 - Rules and regulations.

2-4319. Rules and regulations.

The department shall adopt, promulgate, and enforce such rules and regulations as may be necessary to carry out the provisions of the Agricultural Liming Materials Act pursuant to the Administrative Procedure Act.

The director shall adopt and promulgate rules and regulations relating to fineness as defined in section 2-4310 and he or she shall refer in adopting such rules and regulations to specifications used by national testing and materials organizations.



2-4320 - Sale; label, statement, or delivery slip; information requirements.

2-4320. Sale; label, statement, or delivery slip; information requirements.

(1) Agricultural liming materials sold, offered, or exposed for sale in this state by any manufacturer, distributor, or retailer shall have affixed to each package in a conspicuous manner on the outside of such package a plainly printed, stamped, or otherwise marked label, tag, or statement or, in the case of bulk sales, a delivery slip, setting forth the following information:

(a) The name and principal office address of the manufacturer or distributor;

(b) The brand or trade name of the material;

(c) The identification of the product as to the type of the agricultural liming material;

(d) The net weight of the agricultural liming material;

(e) The minimum effective calcium carbonate equivalent, which is a percentage of weight function of calcium carbonate equivalent and fineness as prescribed by the rules and regulations of the director; and

(f) The pounds of effective calcium carbonate per ton.

Additional information may also be listed on the package including the minimum percentage by weight of calcium carbonate and magnesium carbonate.

(2) No information or statement shall appear on any package, label, delivery slip, or advertising matter which is false or misleading to the purchaser as to the quality, analysis type, or composition of the agricultural liming material.

(3) In the case of any material which has been changed in any way as to render inaccurate or misleading any of the information required by subsection (1) of this section subsequent to its packaging, labeling, or loading and before its delivery to the consumer, a plainly marked notice of the change shall be affixed by the manufacturer, distributor, or retailer to the package or delivery slip to identify the kind and degree of such change in such package.

(4) At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the statements required by subsections (1) and (3) of this section for each brand of material.



2-4321 - Sale or offer for sale; restrictions.

2-4321. Sale or offer for sale; restrictions.

(1) No agricultural liming material shall be sold or offered for sale in this state unless it complies with the Agricultural Liming Materials Act or the rules and regulations promulgated pursuant to the act.

(2) No agricultural liming material shall be sold or offered for sale in this state which contains toxic materials in quantities injurious to plants or animals.



2-4322 - Registration; license; when required; application; license fee.

2-4322. Registration; license; when required; application; license fee.

(1) Each separately identified agricultural liming material shall be registered before being distributed in this state. The person who first causes the distribution of the agricultural liming material into or within this state shall be responsible for compliance with the registration requirements of this section. The application for registration shall be submitted to the department on forms furnished and approved by the department. Upon approval by the department a copy of the registration shall be furnished to the applicant. All registrations shall expire on December 31 of the same year. Agricultural lime slurry as defined in section 2-4316 shall be exempt from the registration requirements of this section.

A person shall not be required to register any brand of agricultural liming material which is already registered pursuant to the Agricultural Liming Materials Act by another person.

(2) Any out-of-state manufacturer, distributor, or retailer who has no distribution facility within this state shall obtain a registration for its principal out-of-state office if it markets or distributes agricultural liming materials in the State of Nebraska.

(3) Every manufacturer, distributor, or retailer of agricultural liming materials to be distributed in this state shall file with the department an application for a license on or before January 1 of each year or prior to manufacture, distribution, or sale of such liming materials. Upon acceptance of the application and proper fee, the department shall issue a license for the current year. The annual license fee shall be five dollars and the license shall expire on December 31 of the same year.



2-4323 - Retailer licensee; annual statement; inspection; fee; department; composite report.

2-4323. Retailer licensee; annual statement; inspection; fee; department; composite report.

(1) Within thirty days following the expiration of each license, each retailer licensee shall submit on a form furnished and approved by the department an annual statement setting forth, by county name, the number of net tons of each agricultural liming material sold by him or her for use in this state during the previous twelve-month period. Such statement shall be accompanied by payment of an inspection fee at the rate fixed by the director but not exceeding ten cents per ton. The fee shall be set at an amount to cover the expenses of the inspection provided in section 2-4325 and the costs of administering this section. The fee shall be paid by the retailer licensee and in the case of agricultural lime slurry, the fee shall be paid on the base lime material only.

(2) The department shall publish and make available, to each agricultural liming material registrant or licensee and to any other interested person upon his or her request, a composite report showing the tons of agricultural liming material sold in each county in this state. Such report shall in no way divulge the operation of any registrant or licensee.



2-4324 - Fees; disbursement.

2-4324. Fees; disbursement.

All fees paid to the department pursuant to the Agricultural Liming Materials Act shall be remitted to the State Treasurer for credit to the Fertilizers and Soil Conditioners Administrative Fund. Any money in the Liming Materials Cash Fund on August 31, 2003, shall be transferred to the Fertilizers and Soil Conditioners Administrative Fund. All money credited or transferred to the fund shall be used by the department to aid in defraying expenses of administering the Agricultural Liming Materials Act and the Nebraska Commercial Fertilizer and Soil Conditioner Act.



2-4325 - Director; enforcement of act; inspections; testing; methods of analysis; results; distribution.

2-4325. Director; enforcement of act; inspections; testing; methods of analysis; results; distribution.

(1) To enforce the Agricultural Liming Materials Act or the rules and regulations adopted pursuant to the act, the director may:

(a) For purposes of inspection, enter any location, vehicle, or both in which agricultural liming materials are manufactured, processed, packed, transported, or held for distribution during normal business hours, except that in the event such locations and vehicles are not open to the public, the director shall present his or her credentials and obtain consent before making entry thereto unless a search warrant has previously been obtained. Credentials shall not be required for each entry made during the period covered by the inspection. The person in charge of the location or vehicle shall be notified of the completion of the inspection. If the owner of such location or vehicle or his or her agent refuses to admit the director to inspect pursuant to this section, the director may obtain a search warrant from a court of competent jurisdiction directing such owner or agent to submit the location, vehicle, or both as described in such search warrant to inspection;

(b) Inspect any location or vehicle described in this subsection, all pertinent equipment, finished and unfinished materials, containers and labeling, all records, books, papers, and documents relating to the distribution and production of agricultural liming materials, and other information necessary for the enforcement of the act;

(c) Obtain samples of agricultural liming materials. The owner, operator, or agent in charge shall be given a receipt describing the samples obtained; and

(d) Make analyses of and test samples obtained pursuant to subdivision (c) of this subsection to determine whether such agricultural liming materials are in compliance with the act.

For purposes of this subsection, location shall include a factory, warehouse, or establishment.

(2) Sampling and analysis shall be conducted in accordance with methods published by the AOAC International or in accordance with other generally recognized methods.

(3) The results of official analyses of agricultural liming materials and portions of official samples shall be distributed by the department as provided in the rules and regulations.



2-4326 - Department; enforcement; orders.

2-4326. Department; enforcement; orders.

The department may issue and enforce a written or printed stop-sale, stop-use, or removal order to the owner or custodian of any lot of agricultural liming material. The department may order the owner or custodian to hold such material at a designated place when the department finds such material is being offered or exposed for sale by the owner or custodian in violation of the Agricultural Liming Materials Act or the rules and regulations adopted and promulgated by the department. Such material shall be released when the act or the rules and regulations have been complied with, such violations have otherwise been legally disposed of in writing, and all costs and expense incurred in connection with such material's holding have been paid. This section shall not apply if the owner or custodian is the ultimate consumer of the agricultural liming material and he or she has title to such materials.



2-4327 - Violations; penalty; written warning.

2-4327. Violations; penalty; written warning.

Any person violating the Agricultural Liming Materials Act shall be guilty of a Class V misdemeanor upon the first conviction thereof, and a Class IV misdemeanor for each subsequent conviction thereof.

Nothing in the act shall be construed to require the director or his or her duly authorized agent to report a violation in order to prosecute or to institute seizure proceedings as a result of minor violations of the act when he or she believes that the public interest will best be served by a suitable written warning to the violator.



2-4401 - Act, how cited.

2-4401. Act, how cited.

Sections 2-4401 to 2-4404 shall be known and may be cited as the Nebraska Right to Farm Act.



2-4402 - Terms, defined.

2-4402. Terms, defined.

As used in the Nebraska Right to Farm Act, unless the context otherwise requires:

(1) Farm or farm operation means any tract of land over ten acres in area used for or devoted to the commercial production of farm products;

(2) Farm product means those plants and animals useful to man and includes, but is not limited to, forages and sod crops, grains and feed crops, dairy and dairy products, poultry and poultry products, livestock, including breeding and grazing, fruits, vegetables, flowers, seeds, grasses, trees, fish, apiaries, equine and other similar products, or any other product which incorporates the use of food, feed, fiber, or fur; and

(3) Public grain warehouse or public grain warehouse operation means any grain elevator building or receptacle in which grain is held for longer than ten days and includes, but is not limited to, all buildings, elevators, and warehouses consisting of one or more warehouse sections within the confines of a city, township, county, or state that are considered a single delivery point with the capability to receive, load out, weigh, and store grain.



2-4403 - Farm; farm operation; public grain warehouse; public grain warehouse operation; not a nuisance; when.

2-4403. Farm; farm operation; public grain warehouse; public grain warehouse operation; not a nuisance; when.

A farm or farm operation or a public grain warehouse or public grain warehouse operation shall not be found to be a public or private nuisance if the farm or farm operation or public grain warehouse or public grain warehouse operation existed before a change in the land use or occupancy of land in and about the locality of such farm or farm operation or public grain warehouse or public grain warehouse operation and before such change in land use or occupancy of land the farm or farm operation or public grain warehouse or public grain warehouse operation would not have been a nuisance.

This section, as amended by 1998 Neb. Laws, LB1193, contains no language evidencing an intent that it should be applied retrospectively and thus operates prospectively only. Soukop v. ConAgra, Inc., 264 Neb. 1015, 653 N.W.2d 655 (2002).

The Nebraska Right to Farm Act applies only where there has been a change in land use or occupancy of land in and about the locality of such farm or farm operation, not where the change has taken place on the farm itself. Flansburgh v. Coffey, 220 Neb. 381, 370 N.W.2d 127 (1985).



2-4404 - Applicability of other statutes.

2-4404. Applicability of other statutes.

Sections 2-4401 to 2-4404 shall not affect the application of state and federal statutes.



2-4501 - Repealed. Laws 1991, LB 772, § 8.

2-4501. Repealed. Laws 1991, LB 772, § 8.



2-4502 - Repealed. Laws 1991, LB 772, § 8.

2-4502. Repealed. Laws 1991, LB 772, § 8.



2-4503 - Repealed. Laws 1991, LB 772, § 8.

2-4503. Repealed. Laws 1991, LB 772, § 8.



2-4504 - Repealed. Laws 1991, LB 772, § 8.

2-4504. Repealed. Laws 1991, LB 772, § 8.



2-4505 - Repealed. Laws 1991, LB 772, § 8.

2-4505. Repealed. Laws 1991, LB 772, § 8.



2-4506 - Repealed. Laws 1991, LB 772, § 8.

2-4506. Repealed. Laws 1991, LB 772, § 8.



2-4507 - Repealed. Laws 1991, LB 772, § 8.

2-4507. Repealed. Laws 1991, LB 772, § 8.



2-4508 - Repealed. Laws 1991, LB 772, § 8.

2-4508. Repealed. Laws 1991, LB 772, § 8.



2-4509 - Repealed. Laws 1991, LB 772, § 8.

2-4509. Repealed. Laws 1991, LB 772, § 8.



2-4510 - Repealed. Laws 1991, LB 772, § 8.

2-4510. Repealed. Laws 1991, LB 772, § 8.



2-4511 - Repealed. Laws 1991, LB 772, § 8.

2-4511. Repealed. Laws 1991, LB 772, § 8.



2-4512 - Repealed. Laws 1991, LB 772, § 8.

2-4512. Repealed. Laws 1991, LB 772, § 8.



2-4513 - Repealed. Laws 1991, LB 772, § 8.

2-4513. Repealed. Laws 1991, LB 772, § 8.



2-4514 - Repealed. Laws 1991, LB 772, § 8.

2-4514. Repealed. Laws 1991, LB 772, § 8.



2-4515 - Repealed. Laws 1991, LB 772, § 8.

2-4515. Repealed. Laws 1991, LB 772, § 8.



2-4516 - Repealed. Laws 1991, LB 772, § 8.

2-4516. Repealed. Laws 1991, LB 772, § 8.



2-4517 - Repealed. Laws 1991, LB 772, § 8.

2-4517. Repealed. Laws 1991, LB 772, § 8.



2-4518 - Repealed. Laws 1991, LB 772, § 8.

2-4518. Repealed. Laws 1991, LB 772, § 8.



2-4519 - Repealed. Laws 1991, LB 772, § 8.

2-4519. Repealed. Laws 1991, LB 772, § 8.



2-4520 - Repealed. Laws 1991, LB 772, § 8.

2-4520. Repealed. Laws 1991, LB 772, § 8.



2-4520.01 - Repealed. Laws 1991, LB 772, § 8.

2-4520.01. Repealed. Laws 1991, LB 772, § 8.



2-4521 - Repealed. Laws 1991, LB 772, § 8.

2-4521. Repealed. Laws 1991, LB 772, § 8.



2-4522 - Repealed. Laws 1991, LB 772, § 8.

2-4522. Repealed. Laws 1991, LB 772, § 8.



2-4523 - Repealed. Laws 1991, LB 772, § 8.

2-4523. Repealed. Laws 1991, LB 772, § 8.



2-4524 - Repealed. Laws 1991, LB 772, § 8.

2-4524. Repealed. Laws 1991, LB 772, § 8.



2-4525 - Repealed. Laws 1991, LB 772, § 8.

2-4525. Repealed. Laws 1991, LB 772, § 8.



2-4526 - Repealed. Laws 1991, LB 772, § 8.

2-4526. Repealed. Laws 1991, LB 772, § 8.



2-4527 - Repealed. Laws 1991, LB 772, § 8.

2-4527. Repealed. Laws 1991, LB 772, § 8.



2-4528 - Repealed. Laws 1991, LB 772, § 8.

2-4528. Repealed. Laws 1991, LB 772, § 8.



2-4601 - Act, how cited.

2-4601. Act, how cited.

Sections 2-4601 to 2-4613 shall be known and may be cited as the Erosion and Sediment Control Act.



2-4602 - Legislative findings.

2-4602. Legislative findings.

The Legislature recognizes that erosion and sedimentation are serious problems throughout the state. Changes in farm and ranch enterprises, operations, and ownership, demands made upon farm and ranch enterprises which do not encourage sound resource utilization, rapid shifts in land use from agricultural and rural to nonagricultural and urban uses, construction of streets, highways, pipelines, recreation areas, schools and universities, public utilities and facilities, conversion of grasslands to croplands, and other land-disturbing activities have caused excessive wind erosion and water runoff and accelerated the process of soil erosion and sediment deposition. This has resulted in the pollution of the waters of the state and damage to domestic, agricultural, industrial, recreational, fish and wildlife, and other resources. It is declared to be the policy of the state to strengthen and extend the present erosion and sediment control activities and programs of the state for both rural and urban lands, to improve water quality, and to establish and implement, through the Director of Natural Resources and the Nebraska Natural Resources Commission, a statewide, comprehensive, and coordinated erosion and sediment control program to reduce damage from wind erosion and storm water runoff, to retard nonpoint pollution from sediment and related pollutants, and to conserve and protect land, air, and other resources of the state. This program shall be carried out by the natural resources districts in cooperation with the counties, municipalities, and other local governments and political subdivisions of the state and other public and private entities.



2-4603 - Terms, defined.

2-4603. Terms, defined.

For purposes of the Erosion and Sediment Control Act, unless the context otherwise requires:

(1) Commission shall mean the Nebraska Natural Resources Commission;

(2) Conservation agreement shall mean an agreement between the owner or operator of a farm unit and the district in which the owner or operator agrees to implement a farm unit conservation plan or, with the approval of the district within which the farm unit is located, a portion of a farm unit conservation plan. The agreement shall include a schedule for implementation and may be conditioned on the district or other public entity furnishing technical, planning, or financial assistance in the establishment of the soil and water conservation practices necessary to implement the plan or a portion of the plan;

(3) Director shall mean the Director of Natural Resources;

(4) District shall mean a natural resources district;

(5) Erosion or sediment control practice shall mean:

(a) The construction or installation and maintenance of permanent structures or devices necessary to carry, to a suitable outlet away from any building site, any commercial or industrial development, or any publicly or privately owned recreational or service facility not served by a central storm sewer system, any water which would otherwise cause erosion in excess of the applicable soil-loss limit and which does not carry or constitute sewage or industrial or other waste;

(b) The employment of temporary devices or structures, temporary seeding, fiber mats, plastic, straw, diversions, silt fences, sediment traps, or other measures adequate either to prevent erosion in excess of the applicable soil-loss limit or to prevent excessive downstream sedimentation from land which is the site of or is directly affected by any nonagricultural land-disturbing activity; or

(c) The establishment and maintenance of vegetation upon the right-of-way of any completed portion of any public street, road, or highway or the construction or installation thereon of permanent structures or devices or other measures adequate to prevent erosion of the right-of-way in excess of the applicable soil-loss limit;

(6) Farm unit conservation plan shall mean a plan jointly developed by the owner and, if appropriate, the operator of a farm unit and the district within which the farm unit is located based upon the determined conservation needs for the farm unit and identifying the soil and water conservation practices which may be expected to prevent soil loss by erosion from that farm unit in excess of the applicable soil-loss limit. The plan may also, if practicable, identify alternative practices by which such objective may be attained;

(7) Nonagricultural land-disturbing activity shall mean a land change, including, but not limited to, tilling, clearing, grading, excavating, transporting, or filling land, which may result in soil erosion from wind or water and the movement of sediment and sediment-related pollutants into the waters of the state or onto lands in the state but shall not include the following:

(a) Activities related directly to the production of agricultural, horticultural, or silvicultural crops, including, but not limited to, tilling, planting, or harvesting of such crops;

(b) Installation of aboveground public utility lines and connections, fenceposts, sign posts, telephone poles, electric poles, and other kinds of posts or poles;

(c) Emergency work to protect life or property; and

(d) Activities related to the construction of housing, industrial, and commercial developments on sites under two acres in size;

(8) Person shall mean any individual, partnership, limited liability company, firm, association, joint venture, public or private corporation, trust, estate, commission, board, institution, utility, cooperative, municipality or other political subdivision of this state, interstate body, or other legal entity;

(9) Soil and water conservation practice shall mean a practice which serves to prevent erosion of soil by wind or water in excess of the applicable soil-loss limit from land used only for agricultural, horticultural, or silvicultural purposes. Soil and water conservation practice shall include, but not be limited to:

(a) Permanent soil and water conservation practice, including the planting of perennial grasses, legumes, shrubs, or trees, the establishment of grassed waterways, the construction of terraces, and other permanent soil and water practices approved by the district; and

(b) Temporary soil and water conservation practice, including the planting of annual or biennial crops, use of strip-cropping, contour planting, minimum or mulch tillage, and other cultural practices approved by the district; and

(10) Soil-loss limit shall mean the maximum amount of soil loss due to erosion by wind or water, expressed in terms of tons per acre per year, which is determined to be acceptable in accordance with the Erosion and Sediment Control Act.



2-4604 - State program; director; duties; program contents; approval; revisions.

2-4604. State program; director; duties; program contents; approval; revisions.

(1) The director shall, in cooperation with the commission, the Department of Environmental Quality, and other appropriate state and federal agencies, develop and coordinate a comprehensive state erosion and sediment control program designed to reduce soil erosion in this state to tolerable levels. The program, which shall be reasonable and attainable, shall include:

(a) The soil-loss limits for the various types of soils in the state;

(b) State goals and a state strategy for reducing soil losses on all lands in the state to an amount no more than the applicable soil-loss limit;

(c) Guidelines for establishing priorities for implementation of the program at the state and local levels;

(d) Types of assistance to be provided by the state to districts, cities, and counties in the implementation of the state and local erosion and sediment control programs; and

(e) Such other elements as the director deems appropriate in accordance with the objectives of the Erosion and Sediment Control Act, including any recommendations for further legislative or administrative action.

(2) The state erosion and sediment control program shall be subject to the approval of the commission. It shall be presented to the Governor and the Legislature no later than January 1, 1987. Before approving the final program, the director and the commission shall conduct at least four public hearings or meetings to receive information from interested persons in different parts of the state.

(3) The state erosion and sediment control program may be revised by the director and the commission at any time, except that such revisions shall be made according to the procedures required for approval of the original program.



2-4605 - District program; contents; review.

2-4605. District program; contents; review.

(1) Each district shall, with the approval of the director and on or before July 1, 1987, adopt a district program for implementation of the state erosion and sediment control program. Each district's program shall include the:

(a) Soil-loss limits for the various types of soils in the district. The soil-loss limits shall be adopted and promulgated as rules and regulations and may be more but not less stringent than those adopted by the director. It is the intent of the Legislature that no land within the state be assigned a soil-loss limit that cannot reasonably be applied to such land;

(b) Recommended erosion or sediment control practices and soil and water conservation practices which are suitable for controlling erosion and sedimentation within the district; and

(c) Programs, procedures, and methods the district plans to adopt and employ to implement the state erosion and sediment control program. Each district may subsequently amend or modify the program as necessary, subject to the approval of the director.

(2) The director with the advice and recommendation of the commission shall review each district's program and all amendments thereto and shall approve the program or amendments if the director determines that the district's program is reasonable, attainable, and in conformance with the state erosion and sediment control program.



2-4606 - Municipal or county rules and regulations; authorized; conformance with state program; enforcement; failure to conform, effect.

2-4606. Municipal or county rules and regulations; authorized; conformance with state program; enforcement; failure to conform, effect.

Any municipality or county may adopt and promulgate rules and regulations governing erosion and sediment control within their respective jurisdictions. Any such municipal or county rules and regulations shall be in substantial conformance with the state erosion and sediment control program. If a municipality or county adopts and promulgates rules and regulations, it shall enforce such rules and regulations within the regulatory jurisdiction of such municipality or county. Whenever the rules and regulations of any municipality or county are deemed by the director not to be in substantial conformance with the state erosion and sediment control program, the municipality or county may either amend such rules and regulations to conform, adopt rules and regulations which are in conformance, or defer responsibility to adopt, administer, and enforce such rules and regulations to the appropriate district.



2-4607 - District; adoption or revision of rules and regulations; procedure; availability.

2-4607. District; adoption or revision of rules and regulations; procedure; availability.

Before adopting or revising its rules and regulations, each district shall, after publishing notice once each week for three consecutive weeks in a newspaper or newspapers having general circulation within the district, conduct a public hearing on the proposed rules and regulations or changes. The rules and regulations of the district shall be made available for public inspection at the principal office of the district.



2-4608 - Excessive soil erosion; complaint; inspection; remedial action; failure to comply.

2-4608. Excessive soil erosion; complaint; inspection; remedial action; failure to comply.

(1) Except to the extent jurisdiction has been assumed by a municipality or county in accordance with section 2-4606, the district may inspect or cause to be inspected any land within the district upon receipt of a written and signed complaint which alleges that soil erosion is occurring in excess of the applicable soil-loss limit. Complaints shall be filed on a form provided by the director. Complaints may be filed by any owner or operator of land being damaged by sediment, by any state agency or political subdivision whose roads or other public facilities are being damaged by sediment, by any state agency or political subdivision with responsibility for water quality maintenance if it is alleged that the soil erosion complained of is adversely affecting water quality, or by a staff member or other agent of the district authorized by the board of directors to file such complaints. Inspections following receipt of a written and signed complaint may be made only after notice to the owner and, if appropriate, the operator of the land involved, and such person shall be given an opportunity to accompany the inspector.

(2) The owner, the operator if appropriate, and the district may agree to a plan and schedule for eliminating excessive erosion on and sedimentation from the land involved. Any such agreement may be enforced in district court in the same manner as an administrative order issued pursuant to the Erosion and Sediment Control Act. If no agreement is reached, the findings of the inspection shall be presented to the district board of directors and the owner and, if appropriate, the operator of the land shall be given a reasonable opportunity to be heard at a meeting of the board or, if requested, at a public hearing. If the district finds that the alleged sediment damage is occurring and that excess soil erosion is occurring on the land inspected, it shall issue an administrative order to the owner of record and, if appropriate, to the operator describing the land and stating as nearly as possible the extent to which the soil erosion exceeds the applicable soil-loss limit. When the complained-of erosion is the result of agricultural, horticultural, or silvicultural activities, the district shall direct the owner and, if appropriate, the operator to bring the land into conformance with the applicable soil-loss limit. When the complained-of erosion is the result of a nonagricultural land-disturbing activity, the district may authorize the owner and, if appropriate, the operator to either bring such land into conformance with the soil-loss limit or to prevent sediment resulting from excessive erosion from leaving such land.

(3) The district may specify, as applicable, alternative soil and water conservation practices or erosion or sediment control practices which the owner and, if appropriate, the operator may use to comply with the administrative order. A copy of the administrative order shall be delivered by either personal service or certified or registered mail to each person to whom it is directed and shall:

(a) In the case of erosion occurring on the site of any nonagricultural land-disturbing activity, state a reasonable time after service or mailing of the order when the work necessary to establish or maintain erosion or sediment control practices shall be commenced and the time, not more than forty-five days after service or mailing of the order, when the work shall be satisfactorily completed;

(b) In all other cases, state the time, not more than six months after service or mailing of the order, the work needed to establish or maintain the necessary soil and water conservation practices or permanent erosion control practices shall be commenced and the time, not more than one year after the service or mailing of the order, the work shall be satisfactorily completed, unless the requirements of the order are superseded by section 2-4610; and

(c) State any reasonable requirements regarding the operation, utilization, and maintenance of the practices to be installed, constructed, or applied.

(4) Upon failure to comply with the order, the owner or, if appropriate, the operator shall be deemed in violation of the Erosion and Sediment Control Act and subject to further actions as provided by such act.

A landowner, who was required to implement conservation measures on his land, did not have standing to sue a city in an inverse condemnation action where the city filed a complaint under this section but the natural resources district was responsible for prosecuting the complaint. Strom v. City of Oakland, 255 Neb. 210, 583 N.W.2d 311 (1998).



2-4609 - Filing of complaint; effect.

2-4609. Filing of complaint; effect.

The filing of a complaint shall not preclude the complainant from pursuing any other remedy available to the complainant under the Erosion and Sediment Control Act, other law, or equity.



2-4610 - Conformance with farm unit conservation plan or soil-loss limit; effect; lack of cost-sharing assistance; effect; cost-sharing assistance; availability.

2-4610. Conformance with farm unit conservation plan or soil-loss limit; effect; lack of cost-sharing assistance; effect; cost-sharing assistance; availability.

(1) Any person owning or operating private agricultural, horticultural, or silvicultural lands who has a farm unit conservation plan approved by the district and is implementing and maintaining the plan in strict compliance with a conservation agreement or any person whose normal agricultural, horticultural, and silvicultural practices are in conformance with the applicable soil-loss limit shall, for purposes of such land, be deemed to be in compliance with the requirements of the Erosion and Sediment Control Act and any approved erosion and sediment control program.

(2) If there is not available to any owner or operator at least ninety percent cost-sharing assistance for the installation of permanent soil and water conservation practices which are required in an approved farm unit conservation plan or are required to conform agricultural, horticultural, and silvicultural practices to the applicable soil-loss limit, any such owner or operator shall not be required to install such practices pursuant to the Erosion and Sediment Control Act until such cost-sharing assistance is made available, except that such owner or operator may agree to a cost-share rate of less than ninety percent. To be enforceable, any agreement providing for cost-sharing assistance at a rate of less than ninety percent shall include notice that the owner or operator may choose not to sign such agreement and that such choice will preserve the right to not less than ninety percent cost-sharing assistance before any permanent soil and water conservation practices can be required by the district. The owner or operator may be required to utilize temporary soil and water conservation practices in the interim to minimize soil erosion and sediment damage.

(3) To prevent excessive erosion and sediment from leaving the land due to any nonagricultural land-disturbing activity, cost-sharing assistance may be available from any district. Such assistance may be used for any erosion or sediment control practice.



2-4611 - Administrative order; appeal.

2-4611. Administrative order; appeal.

Any owner or operator served with an administrative order of a district may, within thirty days after service of the administrative order, appeal to the district court in the county in which a majority of the land is located. The appeal shall be de novo and shall be conducted in accordance with section 2-4613.



2-4612 - Order for immediate compliance; when authorized.

2-4612. Order for immediate compliance; when authorized.

The district shall petition the district court for a court order requiring immediate compliance with the administrative order previously issued by the district if:

(1) The work necessary to comply with the administrative order is not commenced on or before the date specified in such order or in any supplementary orders subsequently issued unless, in the judgment of the district, the failure to commence or complete the work as required by the administrative order is due to factors beyond the control of the person to whom such order is directed and the person can be relied upon to commence and complete the necessary work at the earliest possible time;

(2) The work is not being performed with due diligence or is not satisfactorily completed by the date specified in the administrative order or the practices are not being operated, utilized, or maintained as required;

(3) The work is not of a type or quality specified by the district and, when completed, it will not or does not reduce soil erosion from such land below the soil-loss limit or, to the extent excessive erosion is permitted by the district for a nonagricultural land-disturbing activity, will not or does not prevent sediment resulting from such excessive erosion from leaving the land involved; or

(4) The person to whom the administrative order is directed advises the district that he or she does not intend to commence or complete such work.



2-4613 - District court action; procedures; order; appeal; failure to comply with order; effect.

2-4613. District court action; procedures; order; appeal; failure to comply with order; effect.

In the district court action, the burden of proof shall be upon the district to show that soil erosion is occurring in excess of the applicable soil-loss limit and that the landowner or operator has not established or maintained soil and water conservation practices or erosion or sediment control practices in compliance with the district's erosion and sediment control program. Upon receiving satisfactory proof, the court shall issue an order directing the owner or operator to comply with the administrative order previously issued by the district. The court may modify the administrative order if deemed necessary. Notice of the court order shall be given by either personal service or certified or registered mail to each person to whom the order is directed, who may, within thirty days from the date of the court order, appeal to the Court of Appeals. Any person who fails to comply with the court order issued within the time specified in such order, unless the order has been stayed pending an appeal, shall be deemed in contempt of court and punished accordingly.



2-4701 - Repealed. Laws 1996, LB 966, § 4.

2-4701. Repealed. Laws 1996, LB 966, § 4.



2-4702 - Repealed. Laws 1996, LB 966, § 4.

2-4702. Repealed. Laws 1996, LB 966, § 4.



2-4703 - Repealed. Laws 1996, LB 966, § 4.

2-4703. Repealed. Laws 1996, LB 966, § 4.



2-4704 - Repealed. Laws 1996, LB 966, § 4.

2-4704. Repealed. Laws 1996, LB 966, § 4.



2-4705 - Repealed. Laws 1996, LB 966, § 4.

2-4705. Repealed. Laws 1996, LB 966, § 4.



2-4706 - Repealed. Laws 1996, LB 966, § 4.

2-4706. Repealed. Laws 1996, LB 966, § 4.



2-4707 - Repealed. Laws 1996, LB 966, § 4.

2-4707. Repealed. Laws 1996, LB 966, § 4.



2-4708 - Repealed. Laws 1996, LB 966, § 4.

2-4708. Repealed. Laws 1996, LB 966, § 4.



2-4709 - Repealed. Laws 1996, LB 966, § 4.

2-4709. Repealed. Laws 1996, LB 966, § 4.



2-4710 - Repealed. Laws 1996, LB 966, § 4.

2-4710. Repealed. Laws 1996, LB 966, § 4.



2-4711 - Repealed. Laws 1996, LB 966, § 4.

2-4711. Repealed. Laws 1996, LB 966, § 4.



2-4712 - Repealed. Laws 1996, LB 966, § 4.

2-4712. Repealed. Laws 1996, LB 966, § 4.



2-4713 - Repealed. Laws 1996, LB 966, § 4.

2-4713. Repealed. Laws 1996, LB 966, § 4.



2-4714 - Repealed. Laws 1996, LB 966, § 4.

2-4714. Repealed. Laws 1996, LB 966, § 4.



2-4715 - Repealed. Laws 1996, LB 966, § 4.

2-4715. Repealed. Laws 1996, LB 966, § 4.



2-4716 - Repealed. Laws 1996, LB 966, § 4.

2-4716. Repealed. Laws 1996, LB 966, § 4.



2-4717 - Repealed. Laws 1996, LB 966, § 4.

2-4717. Repealed. Laws 1996, LB 966, § 4.



2-4718 - Repealed. Laws 1996, LB 966, § 4.

2-4718. Repealed. Laws 1996, LB 966, § 4.



2-4719 - Repealed. Laws 1996, LB 966, § 4.

2-4719. Repealed. Laws 1996, LB 966, § 4.



2-4720 - Repealed. Laws 1996, LB 966, § 4.

2-4720. Repealed. Laws 1996, LB 966, § 4.



2-4721 - Repealed. Laws 1996, LB 966, § 4.

2-4721. Repealed. Laws 1996, LB 966, § 4.



2-4722 - Repealed. Laws 1996, LB 966, § 4.

2-4722. Repealed. Laws 1996, LB 966, § 4.



2-4723 - Repealed. Laws 1996, LB 966, § 4.

2-4723. Repealed. Laws 1996, LB 966, § 4.



2-4724 - Repealed. Laws 1996, LB 966, § 4.

2-4724. Repealed. Laws 1996, LB 966, § 4.



2-4725 - Repealed. Laws 1996, LB 966, § 4.

2-4725. Repealed. Laws 1996, LB 966, § 4.



2-4726 - Repealed. Laws 1996, LB 966, § 4.

2-4726. Repealed. Laws 1996, LB 966, § 4.



2-4727 - Repealed. Laws 1996, LB 966, § 4.

2-4727. Repealed. Laws 1996, LB 966, § 4.



2-4728 - Repealed. Laws 1996, LB 966, § 4.

2-4728. Repealed. Laws 1996, LB 966, § 4.



2-4729 - Repealed. Laws 1996, LB 966, § 4.

2-4729. Repealed. Laws 1996, LB 966, § 4.



2-4730 - Repealed. Laws 1996, LB 966, § 4.

2-4730. Repealed. Laws 1996, LB 966, § 4.



2-4731 - Repealed. Laws 1996, LB 966, § 4.

2-4731. Repealed. Laws 1996, LB 966, § 4.



2-4732 - Repealed. Laws 1996, LB 966, § 4.

2-4732. Repealed. Laws 1996, LB 966, § 4.



2-4733 - Repealed. Laws 1996, LB 966, § 4.

2-4733. Repealed. Laws 1996, LB 966, § 4.



2-4734 - Repealed. Laws 1996, LB 966, § 4.

2-4734. Repealed. Laws 1996, LB 966, § 4.



2-4735 - Repealed. Laws 1996, LB 966, § 4.

2-4735. Repealed. Laws 1996, LB 966, § 4.



2-4736 - Repealed. Laws 1996, LB 966, § 4.

2-4736. Repealed. Laws 1996, LB 966, § 4.



2-4737 - Repealed. Laws 1996, LB 966, § 4.

2-4737. Repealed. Laws 1996, LB 966, § 4.



2-4738 - Repealed. Laws 1996, LB 966, § 4.

2-4738. Repealed. Laws 1996, LB 966, § 4.



2-4739 - Repealed. Laws 1996, LB 966, § 4.

2-4739. Repealed. Laws 1996, LB 966, § 4.



2-4740 - Repealed. Laws 1996, LB 966, § 4.

2-4740. Repealed. Laws 1996, LB 966, § 4.



2-4741 - Repealed. Laws 1996, LB 966, § 4.

2-4741. Repealed. Laws 1996, LB 966, § 4.



2-4742 - Repealed. Laws 1996, LB 966, § 4.

2-4742. Repealed. Laws 1996, LB 966, § 4.



2-4743 - Repealed. Laws 1996, LB 966, § 4.

2-4743. Repealed. Laws 1996, LB 966, § 4.



2-4744 - Repealed. Laws 1996, LB 966, § 4.

2-4744. Repealed. Laws 1996, LB 966, § 4.



2-4745 - Repealed. Laws 1996, LB 966, § 4.

2-4745. Repealed. Laws 1996, LB 966, § 4.



2-4746 - Repealed. Laws 1996, LB 966, § 4.

2-4746. Repealed. Laws 1996, LB 966, § 4.



2-4747 - Repealed. Laws 1996, LB 966, § 4.

2-4747. Repealed. Laws 1996, LB 966, § 4.



2-4748 - Repealed. Laws 1996, LB 966, § 4.

2-4748. Repealed. Laws 1996, LB 966, § 4.



2-4801 - Act, how cited.

2-4801. Act, how cited.

Sections 2-4801 to 2-4815 shall be known and may be cited as the Farm Mediation Act.



2-4802 - Terms, defined.

2-4802. Terms, defined.

As used in the Farm Mediation Act, unless the context otherwise requires:

(1) Administrator means the Department of Agriculture or any other appropriate state agency designated by the Governor;

(2) Borrower means an individual, limited liability company, corporation, trust, cooperative, joint venture, or other entity entitled to contract who is engaged in farming or ranching, who derives more than fifty percent of his or her gross income from farming or ranching, and who holds an agricultural loan;

(3) Creditor means any individual, organization, cooperative, partnership, limited liability company, trust, or state or federally chartered corporation to whom an agricultural loan is owed;

(4) Farm mediation service means an entity with which the administrator contracts to conduct mediation and related services pursuant to the act;

(5) Mediation means a process by which the parties present, discuss, and explore practical and realistic alternatives to the resolution of a dispute; and

(6) Mediator means anyone responsible for and engaged in the performance of mediation pursuant to the act.



2-4803 - Administrator; duties.

2-4803. Administrator; duties.

The administrator shall serve as the farm mediation program coordinator and shall be responsible for placing into effect and implementing the Farm Mediation Act.



2-4804 - Financial, legal, and farm mediation services; contracts to provide.

2-4804. Financial, legal, and farm mediation services; contracts to provide.

(1) Borrowers involved in mediation under the Farm Mediation Act shall be offered assistance, at no cost to borrowers, in the analysis of their business and personal financial situation. The administrator shall contract with one or more eligible persons to provide such assistance. A person shall be eligible to contract to provide services pursuant to this subsection if he or she has staff trained and experienced in farm and ranch financial analysis, is familiar with the unique aspects of production agriculture, is able to work effectively with borrowers and creditors, and demonstrates an ability to assist each borrower in developing alternatives and to evaluate such alternatives for potential viability.

(2) The administrator shall provide any available information regarding legal assistance programs for borrowers and may contract with one or more eligible persons to provide such assistance. A person shall be eligible to contract to provide services pursuant to this subsection if such assistance is provided by attorneys who are qualified in agricultural credit problems of borrowers.

(3) The administrator shall contract with one or more eligible persons to provide farm mediation services pursuant to the Farm Mediation Act. A person shall be eligible to contract to provide farm mediation services if he or she is qualified or provides agricultural mediation training of mediators to a level of expertise specified by the administrator and ensures that all mediation sessions are confidential.

(4) Any person contracting with the administrator to provide services pursuant to this section shall demonstrate an ability to perform high quality service for the least cost within the time limits established by the administrator.

(5) The contract or contracts entered into pursuant to this section may be terminated by either party upon written notice. Any person awarded a contract shall be designated as the contractor for the service area of the state set forth in such contract for the duration of the contract.



2-4805 - Farm mediation service; advise borrower of assistance programs.

2-4805. Farm mediation service; advise borrower of assistance programs.

After receiving a mediation request, the farm mediation service shall advise the borrower that financial and legal preparation assistance may be available. The farm mediation service shall provide any other available information regarding assistance programs to farmers.



2-4806 - Fees.

2-4806. Fees.

The administrator shall adopt and promulgate rules and regulations setting appropriate fee guidelines for the services provided under the Farm Mediation Act, which fees shall not exceed actual costs and shall be borne equally by all parties, and setting forth any procedures or requirements necessary to implement the act. The rules and regulations shall provide that the fees shall be collected by the farm mediation service and retained by the farm mediation service to offset its costs and that the farm mediation service may require payment of the fees or a portion thereof prior to a mediation meeting. The administrator may adopt and promulgate rules and regulations that allow a separate fee schedule for mediation services that are not eligible for partial or full federal reimbursement.



2-4807 - Creditor; provide notification of availability of mediation; when.

2-4807. Creditor; provide notification of availability of mediation; when.

(1) At least thirty days prior to the initiation of a proceeding on an agricultural debt in excess of forty thousand dollars, a creditor, except as provided in subsection (2) or (3) of this section, shall provide written notice directly to the borrower of the availability of mediation and the address and telephone number of the farm mediation service in the service area of the borrower.

(2) Subsection (1) of this section shall not apply to creditors subject to the federal Agricultural Credit Act of 1987 if such act and the rules and regulations adopted and promulgated thereunder require otherwise.

(3) Subsection (1) of this section shall not apply if a court of competent jurisdiction determines that the time delay required would cause the creditor to suffer irreparable harm because there are reasonable grounds to believe the borrower may dissipate or divert collateral.



2-4808 - Mediation; request; participants.

2-4808. Mediation; request; participants.

(1) Any borrower or creditor may request mediation of any indebtedness incurred in relation to an agricultural loan by applying to the farm mediation service. Any party involved in an adverse decision from a United States Department of Agriculture agency may request mediation by applying to the farm mediation service. The farm mediation service may also accept disputes regarding division fences, including disputes referred by a court pursuant to section 34-112.02.

(2) The farm mediation service shall notify all the parties and, upon their consent, schedule a meeting with a mediator. The parties shall not be required to attend any mediation meetings under this section, and failure to attend any mediation meetings or to participate in mediation under this section shall not affect the rights of any party in any manner. Participation in mediation under this section shall not be a prerequisite or a bar to the institution of or prosecution of legal proceedings by any party.



2-4809 - Initial mediation meeting.

2-4809. Initial mediation meeting.

After receiving a mediation request under section 2-4808, the farm mediation service shall send a mediation meeting notice to all the consenting parties setting a time and place for an initial mediation meeting between the parties and a mediator associated with the farm mediation service. Adequate preparation by all parties shall be advised by the farm mediation service prior to the mediation meeting. An initial mediation meeting shall be held within forty days after receiving the mediation request or as otherwise agreed by the parties.



2-4810 - Mediation period; duration; continuation.

2-4810. Mediation period; duration; continuation.

The farm mediation service shall conduct and conclude a mediation meeting during the mediation period which extends for sixty days after the farm mediation service receives the mediation request. If all parties consent, mediation may continue after the end of the mediation period. If any party elects not to participate in mediation, the farm mediation service shall so notify all parties.



2-4811 - Agreement; mediator; powers; enforcement.

2-4811. Agreement; mediator; powers; enforcement.

If an agreement is reached between the parties, the mediator may (1) draft a written mediation agreement encompassing the agreement, (2) have it signed by the parties, and (3) file the agreement with the farm mediation service. Any party to the mediation agreement may enforce the agreement as a legal contract.



2-4812 - Mediator; duties; confidentiality required.

2-4812. Mediator; duties; confidentiality required.

(1) At the initial mediation meeting and any subsequent meetings, the mediator associated with the farm mediation service shall:

(a) Listen to every party desiring to be heard;

(b) Attempt to mediate between the parties;

(c) Allow for exploration of legitimate and fair interests of the parties; and

(d) Advise the parties as to the existence of any available assistance programs including financial preparation and legal assistance.

(2) All documents and data regarding the finances of borrowers and creditors or the involvement of parties in an adverse decision from a United States Department of Agriculture agency which are created, collected, and maintained by the farm mediation service shall not be public records and shall be held in strict confidence by the farm mediation service and all parties to the mediation. If all parties consent to disclosure, such information may be disclosed pursuant to the terms of the consent.

(3) No mediation shall commence until the mediator makes a statement to the effect of language contained in subsection (2) of this section. At the end of a mediation session, the mediator shall obtain a signed statement by all parties to the mediation agreeing to abide by the requirements of this section.



2-4813 - Administrator; farm mediation service; promote services.

2-4813. Administrator; farm mediation service; promote services.

The administrator and the farm mediation service shall make an extensive effort to educate borrowers and creditors and other eligible participants on the mediation process; financial, legal, and federal agricultural program issues; and the availability of farm mediation services.



2-4814 - Applicability of act.

2-4814. Applicability of act.

Except as otherwise provided in the Farm Mediation Act, nothing in the act shall be applicable to or shall affect any legal proceedings filed by any party in mediation.



2-4815 - Farm mediation service; maintain statistical records.

2-4815. Farm mediation service; maintain statistical records.

The farm mediation service shall maintain complete statistical records of program participation and costs and make them available upon request.



2-4816 - Repealed. Laws 2009, LB 101, § 3.

2-4816. Repealed. Laws 2009, LB 101, § 3.



2-4901 - Climate Assessment Response Committee; created; members; expenses; meetings.

2-4901. Climate Assessment Response Committee; created; members; expenses; meetings.

(1) The Climate Assessment Response Committee is hereby created. The office of the Governor shall be the lead agency and shall oversee the committee and its activities. The committee shall be composed of representatives appointed by the Governor with the approval of a majority of the Legislature from livestock producers, crop producers, the Nebraska Emergency Management Agency, and the Conservation and Survey Division and Cooperative Extension Service of the University of Nebraska. The Director of Agriculture or his or her designee, the chief executive officer of the Department of Health and Human Services or his or her designee, and the Director of Natural Resources or his or her designee shall be ex officio members of the committee. Representatives from the federal Consolidated Farm Service Agency and Federal Crop Insurance Corporation may also serve on the committee at the invitation of the Governor. The chairperson of the Committee on Agriculture of the Legislature and the chairperson of the Committee on Natural Resources of the Legislature shall be nonvoting, ex officio members of the committee. The Governor may appoint a member of the Governor's Policy Research Office and any other state agency representatives or invite any other federal agencies to name representatives as he or she deems necessary. The Governor shall appoint one of the Climate Assessment Response Committee members to serve as the chairperson of the committee. Committee members shall be reimbursed for actual and necessary expenses as provided in sections 81-1174 to 81-1177.

(2) The committee shall meet at least twice each year and shall meet more frequently (a) at the call of the chairperson, (b) upon request of a majority of the committee members, and (c) during periods of drought or other severe climate situations.

(3) The chairperson may establish subcommittees and may invite representatives of agencies other than those with members on the committee to serve on such subcommittees.

(4) Any funds for the activities of the committee and for other climate-related expenditures may be appropriated directly to the office of the Governor for contracting with other agencies or persons for tasks approved by the committee.



2-4902 - Climate Assessment Response Committee; duties.

2-4902. Climate Assessment Response Committee; duties.

The Climate Assessment Response Committee shall:

(1) Provide timely and systematic data collection, analysis, and dissemination of information about drought and other severe climate occurrences to the Governor and to other interested persons;

(2) Provide the Governor and other interested persons with information and advice relevant to requests for federal disaster declarations and to the use of funds and other types of assistance available to the state because of such declarations;

(3) Establish criteria for startup and shutdown of various assessment and response activities by state and federal agencies during drought and other climate-related emergencies;

(4) Provide an organizational structure that assures information flow and defines the duties and responsibilities of all agencies during times of drought and climate-related emergencies;

(5) Maintain a current inventory of state and federal agency responsibilities in assessing and responding to drought and other climate-related emergencies;

(6) Provide a mechanism for the improvement of methods of assessing impacts of drought on agriculture and industry;

(7) Provide such other coordination and communication among federal and state agencies as is deemed appropriate by such committee;

(8) Provide the Governor and other interested persons with information and research on the impacts of cyclical climate change in Nebraska, including impacts on physical, ecological, and economic areas, and attempt to anticipate the unintended consequences of climate adaptation and mitigation;

(9) Facilitate communication between stakeholders and the state about cyclical climate change impacts and response strategies;

(10)(a) By September 1, 2014, prepare an initial report on cyclical climate change in Nebraska which includes a synthesis and assessment of the state of knowledge on: Historical climate variability and change; climate projections; and possible impacts to key sectors of the state such as agriculture, water, wildlife, ecosystems, forests, and outdoor recreation. The report shall include key points and a summary of the findings; and

(b) By December 1, 2014, review such initial report and provide a final report to the Governor and electronically to the Legislature which includes key points, overarching recommendations, and options that emerge from the initial report; and

(11) Perform such other climate-related assessment and response functions as are desired by the Governor.



2-5001 - Legislative findings.

2-5001. Legislative findings.

The Legislature finds that it is in the interest of the people of the state that the practice of aquaculture be encouraged in order to promote agricultural diversification, augment food supplies, expand employment opportunities, promote economic activity, increase stocks of fish and other aquatic life, protect and better use and manage the natural resources of the state, and provide other benefits to the state.



2-5002 - Terms, defined.

2-5002. Terms, defined.

For purposes of sections 2-5002 to 2-5006:

(1) Aquaculture shall have the definition found in section 2-3804.01;

(2) Aquaculture facility shall mean any facility, structure, lake, pond, tank, or tanker truck used for the purpose of propagating, selling, brokering, trading, or transporting live fish or viable gametes;

(3) Aquaculturist shall mean any individual, partnership, limited liability company, or corporation, other than an employee of a state or federal hatchery, involved in producing, transporting, or marketing cultured aquatic stock or products thereof;

(4) Aquatic disease shall mean any departure from a normal state of health of aquatic organisms caused by disease agents;

(5) Aquatic organism shall mean an individual member of any species of fish, mollusk, crustacean, aquatic reptile, aquatic amphibian, aquatic insect, or other aquatic invertebrate. Aquatic organism shall include the viable gametes, eggs or sperm, of an aquatic organism;

(6) Board shall mean the Nebraska Aquaculture Board;

(7) Commercial aquaculturist shall mean an aquaculturist engaged in the business of growing, selling, brokering, or processing live or viable aquatic organisms for commercial purposes;

(8) Commission shall mean the Game and Parks Commission;

(9) Cultured aquatic stock shall mean aquatic organisms raised from privately owned stocks and aquatic organisms lawfully acquired and held in private ownership until they become intermingled with wild aquatic organisms;

(10) Department shall mean the Department of Agriculture; and

(11) Director shall mean the Director of Agriculture.



2-5003 - Nebraska Aquaculture Board; created; members; terms; expenses.

2-5003. Nebraska Aquaculture Board; created; members; terms; expenses.

There is hereby created the Nebraska Aquaculture Board. The board shall consist of (1) one employee of the commission who is familiar with aquatic disease, appointed by the secretary of the commission, (2) one employee of the department appointed by the director, (3) three aquaculturists, appointed by the Governor, and (4) a representative of an industry or product which is related to or used in aquaculture, appointed by the Governor. The board shall elect from its members a chairperson. The terms of the members of the board shall be three years, except that the terms of the initial aquaculturist members of the board appointed by the Governor shall be staggered so that one member is appointed for a term of one year, one for a term of two years, and one for a term of three years, as determined by the Governor. Members appointed under subdivisions (3) and (4) of this section shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



2-5004 - Repealed. Laws 1994, LB 1165, § 22.

2-5004. Repealed. Laws 1994, LB 1165, § 22.



2-5005 - Board; proposed legislation.

2-5005. Board; proposed legislation.

The board may consider and recommend to the Legislature appropriate legislation, including, but not limited to, legislation concerning the following:

(1) Fees to fund all direct and indirect costs of the administration and enforcement of the legislation;

(2) Standards applicable to products of cultured aquatic stock offered for sale;

(3) The establishment of standards for and certification of private aquaculture facilities which may include, but need not be limited to, standards for commercial aquaculturists with respect to sanitation, financial stability, disease control, and the movement of aquaculture products offered for sale;

(4) Procedures regarding granting, denying, suspending, or revoking an aquaculture facility permit and appeals processes relating thereto;

(5) Procedures and responsibilities for quarantine of aquaculture facilities upon the determination that a situation exists which threatens imminent danger to existing wild aquatic populations or to human health and safety and that no more reasonable means exist to control the situation including, but not limited to, controlling unwanted aquatic species and procedures for controlling aquatic infectious diseases that may affect wild aquatic or cultured aquatic stock;

(6) Procedures for contracting services of any specialist in this state or in any other state or with any other government agency, through intergovernmental agreement, contract, or memorandum of understanding, to implement and enforce the legislation;

(7) Penalties for violations of the aquaculture plan developed by the board;

(8) The evaluation and consideration of which terms of the aquaculture industry need further definition as well as an evaluation of the impact of such legislation;

(9) Barriers to entry in the business of aquaculture and ways to reduce or eliminate such barriers which may include an evaluation of tax exemptions and education; and

(10) The interrelationship between the department in promotion of and the commission in the regulation of cultured aquatic stock.



2-5006 - Board; duties.

2-5006. Board; duties.

The board shall:

(1) Advise the commission, the department, and the University of Nebraska Institute of Agriculture and Natural Resources on current and future regulations and issues which may enhance the development of the aquaculture industry;

(2) Conduct public meetings for the purpose of addressing current issues affecting aquaculture, as well as obtaining feedback from the commercial aquaculturists;

(3) Join in consultation with the commission and department on all matters pertaining to commercial aquaculturists and aquaculture, including the importation of nonindigenous species into Nebraska for commercial use; and

(4) Review any orders of the commission for the quarantine or destruction of aquatic organisms which are affected with prohibited pathogens. The board may make recommendations to the commission regarding such orders.



2-5101 - Act, how cited.

2-5101. Act, how cited.

Sections 2-5101 to 2-5111 shall be known and may be cited as the Buffer Strip Act.



2-5102 - Legislative findings.

2-5102. Legislative findings.

The Legislature finds and declares that:

(1) Buffer strips help to reduce the levels of sediment, crop nutrient, pesticides, and other chemicals introduced into surface water resources; and

(2) Both wildlife and people benefit as a result of improved water quality.



2-5103 - Terms, defined.

2-5103. Terms, defined.

For purposes of the Buffer Strip Act:

(1) Buffer strip means a strip of vegetation used to intercept or trap field sediment, organics, pesticides, and other potential pollutants before they reach surface water;

(2) Department means the Department of Agriculture;

(3) District means a natural resources district; and

(4) Person means any individual, partnership, firm, corporation, company, society, or association, the state or any department, agency, or subdivision thereof, or any other public or private entity.



2-5104 - Repealed. Laws 2000, LB 1135, § 34.

2-5104. Repealed. Laws 2000, LB 1135, § 34.



2-5105 - Repealed. Laws 2000, LB 1135, § 34.

2-5105. Repealed. Laws 2000, LB 1135, § 34.



2-5106 - Buffer Strip Incentive Fund; created; use; investment.

2-5106. Buffer Strip Incentive Fund; created; use; investment.

The Buffer Strip Incentive Fund is created. Proceeds raised from fees imposed for the registration of pesticides and earmarked for the fund pursuant to section 2-2634, proceeds raised from federal grants earmarked for the fund, and any proceeds raised from public or private donations made to the fund shall be remitted to the State Treasurer for credit to the fund. The fund shall be administered by the department to maintain the buffer strip program and for expenses directly related to the program, including necessary expenses of the department in carrying out its duties and responsibilities under the Buffer Strip Act, except that transfers may be made from the fund to the General Fund at the direction of the Legislature. The annual cost of administering the buffer strip program shall not exceed ten percent of the total annual proceeds credited to the Buffer Strip Incentive Fund. Such administrative costs shall include funds allocated by the department to the districts for their administrative costs. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-5107 - Buffer strip; creation; application for reimbursement; procedure; district; duties.

2-5107. Buffer strip; creation; application for reimbursement; procedure; district; duties.

(1) Any person who desires to create a buffer strip adjacent to surface water on his or her property may submit an application for buffer strip reimbursement to the district. The application shall include the location of the proposed buffer strip and the total number of acres to be included in the proposed buffer strip. If the person will receive any money from any other source for use of the land proposed for the buffer strip, the application shall include the identity of the source or sources, the amount of money to be received, and the length of time the money will be received.

(2) All applications for buffer strip reimbursement under the Buffer Strip Act shall be submitted by a date established by rules and regulations adopted and promulgated pursuant to section 2-5111.

(3) Upon receipt of an application for buffer strip reimbursement, the district shall review the application for compliance with the requirements set forth in the rules and regulations adopted and promulgated pursuant to section 2-5111.

(4) If the district determines that the application is not in compliance with the requirements established by the department, the district shall inform the applicant of the deficiencies in the plan and, if feasible, recommend an alternate plan which complies with the rules and regulations of the department. The applicant may then submit a new application consistent with the recommendation of the district.

(5) If the district determines that the application is in compliance with the standards established by the department, the district shall forward the application to the department. The application shall include a written evaluation of the applicant's compliance with the requirements set forth in rules and regulations adopted and promulgated pursuant to section 2-5111.



2-5108 - Buffer strip reimbursement; department; duties.

2-5108. Buffer strip reimbursement; department; duties.

(1) Upon receipt of the application for buffer strip reimbursement, the department shall review the application for compliance with the rules and regulations adopted and promulgated pursuant to section 2-5111.

(2) If the department determines that the application is not in compliance with the rules and regulations adopted and promulgated pursuant to section 2-5111, the department shall inform the district of the deficiencies. The district shall then inform the applicant of the deficiencies and allow the applicant to submit a new application.

(3) The department shall determine which applications are in compliance with the rules and regulations adopted and promulgated under section 2-5111 and shall compile a list of all such applications according to the factors set forth in the rules and regulations. From such prioritized list, and based upon the amount of funds available, the department shall notify the districts which applications are approved. Funds approved by the department for buffer strip reimbursement shall only be for buffer strips created after January 1, 1996. The total amount of funds available for all new and existing agreements shall not exceed the projected available cash balance of the Buffer Strip Incentive Fund for the entire term of the agreements.



2-5109 - Contractual agreement; terms; payments; renewal.

2-5109. Contractual agreement; terms; payments; renewal.

(1) Upon approval of an application by the district and the department, the district shall enter into a contractual agreement with the applicant for the land included in the buffer strip. The agreement shall include a provision that the applicant shall maintain the buffer strip in accordance with the approved plan during the term of the rental agreement. The agreement may also include a provision that the applicant shall not apply specified fertilizers on buffered fields between designated dates. Failure to maintain the buffer strip in accordance with the plan shall be cause for all future payments under the agreement to be forfeited and shall be cause for the recovery by the department of any payments previously made. Upon submission of a copy of the agreement to the department, it shall authorize the State Treasurer to transfer funds to the district from the Buffer Strip Incentive Fund in an amount equal to the total amount of funds due for the agreement in that district that year. Such transfer shall be made as soon as funds are available.

(2) If the applicant does not receive reimbursement from any other source for the land included in the buffer strip, the district shall pay the applicant annually an amount not to exceed two hundred fifty dollars per acre or fraction thereof included in the buffer strip.

(3) If the applicant receives reimbursement from any other source for the land included in the buffer strip, the district shall pay the applicant annually an amount not to exceed two hundred fifty dollars per acre included in the buffer strip, minus the amount of the other reimbursement.

(4) The actual amount of any payment made to an applicant under subsection (2) or (3) of this section shall be determined by the district using the sliding scale provided in rules and regulations adopted and promulgated pursuant to section 2-5111. Such amount shall be included as part of the application submitted to the department.

(5) Contractual agreements pursuant to this section shall be for a minimum term of five years and a maximum term of ten years.

(6) Following the expiration of any contractual agreement pursuant to this section, the applicant may apply to renew the agreement. Any application for renewal of an agreement shall be made in accordance with sections 2-5107 to 2-5109 and shall be considered with any new applications.



2-5110 - Contractual agreements; compliance; effect.

2-5110. Contractual agreements; compliance; effect.

Each district shall take reasonable steps to ensure that contractual agreements pursuant to section 2-5109 are complied with by the applicant. The department shall adequately reimburse the districts for the costs of such purposes. If the applicant does not comply with the terms of the agreement, the district shall discontinue any payments to the applicant.



2-5111 - Rules and regulations; department; powers and duties.

2-5111. Rules and regulations; department; powers and duties.

The department shall adopt and promulgate such rules and regulations as are necessary for the enforcement and administration of the Buffer Strip Act. The rules and regulations shall include, but not be limited to, rules and regulations providing for:

(1) Types of vegetation suitable for buffer strips;

(2) Appropriate width of buffer strips;

(3) Types of surface water appropriate for protection by buffer strips;

(4) Soil types and classifications appropriate for protection by buffer strips;

(5) A sliding scale, based on land value and potential environmental benefit, to determine the amount to be paid as payment under the act for the buffer strip;

(6) An index to rank those applications that meet the technical requirements of the act to determine priority of funding. Such index shall, at a minimum, identify the factors that will be considered in scoring an application and assign a numerical value for each of those factors. In addition to those items listed in subdivisions (1) to (5) of this section, such factors shall also include an evaluation of each application for the water quality benefits from reduced soil erosion and runoff, the on-farm benefits of reduced soil erosion, and the cost per acre of an application. Priority may be given to those applications which create buffer strips at the lowest possible cost, assuming environmental protection benefits are equal in other respects;

(7) The minimum requirements necessary for any contractual agreement entered into between a district and applicant;

(8) A project map of the buffer strip program created by the Buffer Strip Act showing the location of buffer strips in each watershed; and

(9) Any other rule and regulation deemed appropriate for implementation of the Buffer Strip Act.



2-5201 - Repealed. Laws 2004, LB 940, § 4.

2-5201. Repealed. Laws 2004, LB 940, § 4.



2-5301 - Legislative intent.

2-5301. Legislative intent.

Increasing levels of carbon dioxide and other greenhouse gases in the atmosphere has led to growing interest in national and international forums for implementing measures to slow and reverse the buildup of such atmospheric constituents. Such measures may potentially include the establishment of systems of trading in credits for adoption of practices, technologies, or other measures which decrease net emissions of carbon dioxide and other greenhouse gases.

Improved agricultural production methods, soil conservation practices, and other methods of stewardship of soil resources have great potential to increase carbon sequestration on agricultural lands and help offset carbon dioxide emissions from other sectors of the economy. It is in the interest of agricultural producers and the public in general that the Director of Natural Resources document and quantify carbon sequestration and greenhouse emissions reductions associated with agricultural practices, management systems, and land uses occurring on cropland and rangeland in Nebraska. It is the intent of the Legislature that efforts to quantify and verify carbon sequestration on agricultural land will enhance the ability of the state's agricultural landowners to participate in any system of carbon or greenhouse emissions marketing or trading.



2-5302 - Carbon Sequestration Advisory Committee; expenses.

2-5302. Carbon Sequestration Advisory Committee; expenses.

(1) The Carbon Sequestration Advisory Committee is created. The committee shall consist of the following members appointed by the Governor:

(a) The Director of Agriculture or his or her designee;

(b) The Director of Natural Resources or his or her designee;

(c) The Director of Environmental Quality or his or her designee;

(d) One member representing the Natural Resources Conservation Service of the United States Department of Agriculture;

(e) One member representing the University of Nebraska Institute of Agriculture and Natural Resources;

(f) One member representing the Nebraska Energy Office;

(g) One member representing an entity which generates electrical energy;

(h) Two members who are producers of field crops at least one of whom actively employs a minimum tillage management system in his or her farming operation;

(i) Two members who are producers of livestock at least one of whom is actively involved in range management;

(j) One member with expertise in greenhouse emissions marketing or trading;

(k) One member representing natural resources districts; and

(l) One member representing the ethanol industry.

(2) Members of the committee shall serve without compensation but shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177. The Director of Natural Resources shall assist the committee with administrative and operational support. The Nebraska Natural Resources Commission may advise the committee in the performance of its duties under sections 2-5301 to 2-5306.



2-5303 - Carbon Sequestration Advisory Committee; duties.

2-5303. Carbon Sequestration Advisory Committee; duties.

The Carbon Sequestration Advisory Committee shall:

(1) Advise and assist the Director of Natural Resources in preparing the report and in conducting the assessment pursuant to section 2-5305;

(2) Recommend policies or programs to enhance the ability of Nebraska agricultural landowners to participate in systems of carbon trading. Such recommendations shall include potential policies or programs designed to optimize economic benefits to agricultural producers participating in carbon trading transactions. Such policies or programs may include, but are not limited to, identifying existing or the potential of creating nonprofit organizations or other public or private entities capable of serving as assemblers of carbon credits or as intermediaries on behalf of producers in carbon trading systems;

(3) Encourage the production of educational and advisory materials regarding carbon sequestration on agricultural lands and participation in systems of carbon or greenhouse emissions trading; and

(4) Identify and recommend areas of research needed to better understand and quantify the processes of carbon sequestration on agricultural lands.



2-5304 - Repealed. Laws 2012, LB 782, § 253.

2-5304. Repealed. Laws 2012, LB 782, § 253.



2-5305 - Director of Natural Resources; powers and duties.

2-5305. Director of Natural Resources; powers and duties.

(1) The Director of Natural Resources shall, in consultation with the Carbon Sequestration Advisory Committee, assess agricultural lands in the State of Nebraska for past carbon sequestration and future carbon sequestration potential. The assessment shall seek to quantify carbon sequestration associated with various agricultural practices, management systems, and land uses occurring on agricultural lands in this state. On or before January 1, 2002, the director shall publish a report of the findings. The director may, from time to time, update such findings as advancements in understanding of the processes of carbon sequestration and new data become available.

(2) The assessment shall be conducted in a manner that shall provide a means for owners of agricultural land to estimate past and future net carbon sequestration resulting from agricultural practices, conservation measures, management systems, and land uses occurring on their property. The Director of Natural Resources may contract and cooperate with the Natural Resources Conservation Service of the United States Department of Agriculture to conduct assessment activities provided for in this section.

(3) The director may apply for and accept grants, gifts, or other sources of public and private funds to carry out the purposes of sections 2-5301 to 2-5306.



2-5306 - Carbon Sequestration Assessment Cash Fund; created; use; investment.

2-5306. Carbon Sequestration Assessment Cash Fund; created; use; investment.

The Carbon Sequestration Assessment Cash Fund is created. The fund shall be used to carry out sections 2-5301 to 2-5306. The State Treasurer shall credit to the fund any money appropriated to the fund by the Legislature and any money received as gifts, grants, or other contributions from public or private sources obtained for the purposes of sections 2-5301 to 2-5306. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-5401 - Repealed. Laws 2005, LB 90, § 21.

2-5401. Repealed. Laws 2005, LB 90, § 21.



2-5402 - Repealed. Laws 2005, LB 90, § 21.

2-5402. Repealed. Laws 2005, LB 90, § 21.



2-5403 - Repealed. Laws 2005, LB 90, § 21.

2-5403. Repealed. Laws 2005, LB 90, § 21.



2-5404 - Repealed. Laws 2005, LB 90, § 21.

2-5404. Repealed. Laws 2005, LB 90, § 21.



2-5405 - Repealed. Laws 2005, LB 90, § 21.

2-5405. Repealed. Laws 2005, LB 90, § 21.



2-5406 - Repealed. Laws 2005, LB 90, § 21.

2-5406. Repealed. Laws 2005, LB 90, § 21.



2-5407 - Repealed. Laws 2005, LB 90, § 21.

2-5407. Repealed. Laws 2005, LB 90, § 21.



2-5408 - Repealed. Laws 2005, LB 90, § 21.

2-5408. Repealed. Laws 2005, LB 90, § 21.



2-5409 - Repealed. Laws 2005, LB 90, § 21.

2-5409. Repealed. Laws 2005, LB 90, § 21.



2-5410 - Repealed. Laws 2005, LB 90, § 21.

2-5410. Repealed. Laws 2005, LB 90, § 21.



2-5411 - Repealed. Laws 2005, LB 90, § 21.

2-5411. Repealed. Laws 2005, LB 90, § 21.



2-5412 - Repealed. Laws 2005, LB 90, § 21.

2-5412. Repealed. Laws 2005, LB 90, § 21.



2-5413 - Repealed. Laws 2011, LB 387, § 18.

2-5413. Repealed. Laws 2011, LB 387, § 18.



2-5414 - Repealed. Laws 2011, LB 387, § 18.

2-5414. Repealed. Laws 2011, LB 387, § 18.



2-5415 - Repealed. Laws 2011, LB 387, § 18.

2-5415. Repealed. Laws 2011, LB 387, § 18.



2-5416 - Repealed. Laws 2011, LB 387, § 18.

2-5416. Repealed. Laws 2011, LB 387, § 18.



2-5417 - Repealed. Laws 2011, LB 387, § 18.

2-5417. Repealed. Laws 2011, LB 387, § 18.



2-5418 - Repealed. Laws 2011, LB 387, § 18.

2-5418. Repealed. Laws 2011, LB 387, § 18.



2-5419 - Repealed. Laws 2011, LB 387, § 18.

2-5419. Repealed. Laws 2011, LB 387, § 18.



2-5420 - Repealed. Laws 2011, LB 387, § 18.

2-5420. Repealed. Laws 2011, LB 387, § 18.



2-5421 - Repealed. Laws 2011, LB 387, § 18.

2-5421. Repealed. Laws 2011, LB 387, § 18.



2-5422 - Repealed. Laws 2011, LB 387, § 18.

2-5422. Repealed. Laws 2011, LB 387, § 18.



2-5423 - Repealed. Laws 2011, LB 387, § 18.

2-5423. Repealed. Laws 2011, LB 387, § 18.



2-5424 - Repealed. Laws 2011, LB 387, § 18.

2-5424. Repealed. Laws 2011, LB 387, § 18.



2-5501 - Act, how cited.

2-5501. Act, how cited.

Sections 2-5501 to 2-5508 shall be known and may be cited as the Agricultural Suppliers Lease Protection Act.



2-5502 - Legislative findings.

2-5502. Legislative findings.

The Legislature finds that agricultural production in this state is highly dependent upon businesses providing inputs for agricultural producers and markets for agricultural commodities which have historically located on lands owned and served by railroads. It is vital to the continued prosperity of agriculture that such businesses maintain reasonable access to rail service and maintain reasonable terms of tenancy upon land owned by railroads or their successors in interest. The Legislature also finds that agribusiness leaseholders' substantial investments in structures and improvements unique to their rail location, as well as dependency on rail access, place them at a disadvantage in negotiating lease renewals. The Legislature further finds that given the substantial investment in structures and improvements made by agribusiness leaseholders, it is equitable that such agribusiness leaseholders have a right of first refusal to purchase the land they lease, should it be offered for sale. The purpose of the Agricultural Suppliers Lease Protection Act is to establish a system for fair resolution of lease disputes that may arise between railroad property owners or their successors and agribusiness tenants and to guard against unreasonable lease renewal terms or unjust lease termination.



2-5503 - Terms, defined.

2-5503. Terms, defined.

For purposes of the Agricultural Suppliers Lease Protection Act:

(1) Agricultural tenant means any public warehouse licensee as defined in section 88-526, any livestock auction market as defined in section 54-1158, or any other persons primarily engaged in the sale or distribution of fertilizer or agricultural chemicals or farm implements, machinery, or equipment occupying railroad land owned or controlled by a railroad or its grantee or successor in interest;

(2) Fair market lease rate means the lease rate of comparable commercial properties adjusted according to accepted appraisal standards which may include, but are not necessarily limited to, lease terms, market conditions, location, physical characteristics, economic characteristics stipulated in the lease, and nonrealty components or, in the absence of comparability, the lease rate as determined by comparable rates of return realized on the lease of other commercial property in proximity to the lease site;

(3) Good faith means honesty in fact in the conduct of the transaction concerned;

(4) Lease means any agreement between a railroad and a tenant under the terms of which a tenant occupies the surface of railroad land;

(5) Railroad land means any land acquired by a railroad in strips for right-of-way and any parcel or tract acquired by a railroad adjacent to its right-of-way to aid in the construction, maintenance, and accommodation of its railway and which is occupied pursuant to a lease by a tenant who owns substantial improvements thereon;

(6) Substantial improvements means buildings or other structures or fixtures to structures that are permanent in nature and includes equipment that is affixed to real property or structures; and

(7) Successor in interest includes any agent, successor, assignee, trustee, receiver, or other person acquiring interests or rights in railroad land, including, but not limited to, the owner or holder of any servient estate or right of reversion relating to railroad land.



2-5504 - Railroad land; lease renewal; conditions; controversy; department; duties.

2-5504. Railroad land; lease renewal; conditions; controversy; department; duties.

(1) Except when an owner of railroad land has received a bona fide third-party offer to lease the property that the owner desires to accept, at the expiration of an existing lease, the agricultural tenant shall be given the opportunity to renew the lease at fair market lease rate. If a bona fide third-party offer has been made to lease the property that the owner desires to accept, then the agricultural tenant shall be given first opportunity for a period of thirty days after receipt of written notice of such third-party offer to renew the lease at a rate that is substantially equal in value to the third-party offer.

(2) All controversies regarding application and reasonableness of lease terms and conditions or fair market lease rate arising between a railroad or its successor in interest and an agricultural tenant who is the owner, lessee, or licensee of a substantial improvement situated on railroad land owned or controlled by the railroad or its successor in interest shall be resolved by negotiation or by Department of Agriculture action.

(3) The parties shall first negotiate in good faith to resolve any controversy. If any such controversy is not resolved within sixty days after notification is given to an agricultural tenant by a railroad or its successor in interest that it wishes to (a) renew a lease upon new terms, (b) terminate a lease, (c) not renew a lease upon the expiration of a current lease, or (d) change the terms of an existing lease, then either party may file a complaint with the department setting forth facts upon which such complaint is based.

(4) The department, after reasonable notice to the parties, shall hear and determine all matters in controversy and make such order as the facts of the controversy warrant. In conducting its hearing, the department shall have those powers granted to it under the Administrative Procedure Act. Any person shall have the right to appeal from such order in accordance with the act.



2-5505 - Railroad land; substantial improvements; offer to sell; agricultural tenant; rights; department; duties.

2-5505. Railroad land; substantial improvements; offer to sell; agricultural tenant; rights; department; duties.

(1)(a) Except when an owner of railroad land has received a bona fide third-party offer to purchase the property that the owner desires to accept, if a railroad or its successor in interest wishes to sell or offer to sell property leased to an agricultural tenant upon which substantial improvements owned by the agricultural tenant are located, then, except when the sale or offer to sell is made to a purchaser who is a common carrier who intends to operate a railroad on railroad right-of-way adjacent to the leased property for the public benefit or a purchaser who intends to use the railroad land for interim trail use under the National Trails System Act, 16 U.S.C. 1243, as such act existed on July 20, 2002, the railroad or its successor in interest shall first extend to the agricultural tenant a written offer to sell the railroad land to the agricultural tenant at fair market value.

(b) If a bona fide third-party offer that a railroad or its successor in interest desires to accept has been made to purchase property leased to an agricultural tenant upon which substantial improvements owned by the agricultural tenant are located, the railroad or its successor in interest shall first extend to the agricultural tenant a written offer to sell the railroad land at a price that is substantially equal in value to such third-party offer of purchase. If the agricultural tenant does not accept such written offer within thirty days after receipt of the offer, then the railroad or its successor in interest may sell the property to the third party, and such third party is not bound under this section.

(2) The agricultural tenant shall have thirty days after a written offer made to the agricultural tenant pursuant to subdivision (1)(a) of this section to give written notice of either (a) acceptance of the offer to sell and of the offerer's determination of fair market value or (b) acceptance of the offer to sell and rejection of the offerer's determination of fair market value in which case the parties shall negotiate the fair market value and, if the parties cannot agree, the agricultural tenant shall have sixty days after the agricultural tenant gives notice of rejection to file a complaint with the Department of Agriculture seeking determination of fair market value.

(3) The Department of Agriculture, after reasonable notice to the parties, shall hear and determine the fair market value of the land offered for sale and make such order as the facts of the controversy warrant. In conducting its hearing, the department shall have those powers granted it under the Administrative Procedure Act. Any person shall have the right to appeal from such order in accordance with the act.

(4) If the agricultural tenant fails to give timely notice or to file a timely complaint under subsection (2) of this section or fails to complete the purchase of the railroad land within sixty days after the fair market value has been accepted by the agricultural tenant or determined by the department, unless the delay in completing the purchase is attributable to the railroad or its successor in interest, the railroad or its successor in interest may sell or offer to sell the railroad land to any purchaser and such purchaser shall not be bound by this section. If the railroad land is sold to a purchaser which will use the railroad land for railroad operating purposes or for interim trail use as described in subdivision (1)(a) of this section, then the purchaser shall be bound by all of the provisions of the Agricultural Suppliers Lease Protection Act.



2-5506 - Department of Agriculture; employ appraiser; costs.

2-5506. Department of Agriculture; employ appraiser; costs.

(1) The Department of Agriculture, in consultation with the parties, may employ the services of a certified general real property appraiser when determination of market value is a matter in controversy or relevant to the hearing and determination of the matter in controversy.

(2) All costs incurred by the department hearing and determining all matters in controversy pursuant to the Agricultural Suppliers Lease Protection Act shall be paid equally by the parties.



2-5507 - Act; applicability; effect.

2-5507. Act; applicability; effect.

(1) The Agricultural Suppliers Lease Protection Act shall not apply to any valid lease entered into prior to July 20, 2002, or any renewal or extension thereof on the same terms and conditions, but the provisions of the act shall apply to and govern any renewal or extension of such lease on any different terms or conditions or any material modifications of any such lease effected on or after July 20, 2002.

(2) Any party having a right of first refusal or right of renewal under the Agricultural Suppliers Lease Protection Act shall be barred from making any subsequent claim to possession or title to the railroad land if it fails to bring an action asserting that it has been denied its right of first refusal or right of renewal in violation of the act within six months after the date of a lease or after the expiration of a lease or sale by the railroad to a party other than the agricultural tenant.



2-5508 - Agricultural Suppliers Lease Protection Cash Fund; created; use; investment.

2-5508. Agricultural Suppliers Lease Protection Cash Fund; created; use; investment.

The Agricultural Suppliers Lease Protection Cash Fund is created. All funds collected by the Department of Agriculture under the Agricultural Suppliers Lease Protection Act shall be remitted to the State Treasurer for credit to the fund. The fund shall be used by the department to aid in defraying the expenses of administering the act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



2-5601 - Terms, defined.

2-5601. Terms, defined.

For purposes of sections 2-5601 to 2-5604:

(1) Commercial channels means the sale or delivery of grapes for any use, except grapes intended for ultimate consumption as table grapes, to any commercial buyer, dealer, processor, or cooperative or to any person, public or private, who resells any grapes or product produced from grapes;

(2) Delivered or delivery means receiving grapes for utilization or as a result of sale in the State of Nebraska but excludes receiving grapes for storage;

(3) First purchaser means any person, public or private corporation, association, partnership, or limited liability company buying, accepting for shipment, or otherwise acquiring the property in or to grapes from a grower;

(4) Grower means any landowner personally engaged in growing grapes, a tenant of the landowner personally engaged in growing grapes, and both the owner and tenant jointly and includes a person, a partnership, a limited liability company, an association, a corporation, a cooperative, a trust, or any other business unit, device, or arrangement; and

(5) Table grapes means grapes intended for ultimate consumption as produce in fresh, unprocessed form and not intended for wine production, juice production, or drying.



2-5602 - Excise tax; amount; payment.

2-5602. Excise tax; amount; payment.

(1) Except as provided in subsection (2) of this section, an excise tax of one cent per pound is levied upon all grapes sold through commercial channels in Nebraska or delivered in Nebraska. The excise tax shall be paid by the grower at the time of sale or delivery and shall be collected by the first purchaser. Grapes shall not be subject to the excise tax imposed by this section more than once.

(2) The excise tax imposed by this section shall not apply to the sale of grapes to the federal government for the ultimate use or consumption by the people of the United States when the State of Nebraska is prohibited from imposing such excise tax by the United States Constitution and the laws enacted pursuant thereto.



2-5603 - Excise tax; first purchaser; deduction; records; contents; statement; remitted to State Treasurer.

2-5603. Excise tax; first purchaser; deduction; records; contents; statement; remitted to State Treasurer.

(1) The first purchaser, at the time of settlement, shall deduct the excise tax imposed by section 2-5602. The excise tax shall be deducted whether the grapes are stored in this state or any other state. The first purchaser shall maintain the necessary records of the excise tax for each purchase or delivery of grapes on the settlement form or check stub showing payment to the grower for each purchase or delivery. Such records maintained by the first purchaser shall provide the following information:

(a) The name and address of the grower and seller;

(b) The date of the purchase or delivery;

(c) The number of pounds of grapes purchased; and

(d) The amount of excise taxes collected on each purchase or delivery.

Such records shall be open for inspection during normal business hours observed by the first purchaser.

(2) The first purchaser shall render and have on file with the Department of Agriculture by the last day of January and July of each year, on forms prescribed by the department, a statement of the number of pounds of grapes purchased in Nebraska. At the time the statement is filed, such first purchaser shall pay and remit to the department the excise tax imposed by section 2-5602.

(3) All excise taxes collected by the department pursuant to this section shall be remitted to the State Treasurer for credit to the Winery and Grape Producers Promotional Fund. The department shall remit the excise tax collected to the State Treasurer within ten days after receipt.



2-5604 - Department of Agriculture; calculate costs; report.

2-5604. Department of Agriculture; calculate costs; report.

For each fiscal year beginning with FY2007-08, the Department of Agriculture shall calculate its costs in collecting and enforcing the excise tax imposed by section 2-5602 and shall report such costs to the Department of Administrative Services within thirty days after the end of the calendar quarter. Sufficient funds to cover such costs shall be transferred from the Winery and Grape Producers Promotional Fund to the Management Services Expense Revolving Fund at the end of each calendar quarter. Funds shall be transferred upon the receipt by the Department of Administrative Services of a report of costs incurred by the Department of Agriculture for the previous calendar quarter.



2-5605 - Violation; penalty.

2-5605. Violation; penalty.

Any person violating sections 2-5601 to 2-5603 shall be guilty of a Class III misdemeanor.






Chapter 3 - AERONAUTICS

3-101 - Terms, defined.

3-101. Terms, defined.

(1) For the purpose of the laws of this state relating to aeronautics, the following words, terms, and phrases shall have the meanings given in this section, unless otherwise specifically defined or unless another intention clearly appears or the context otherwise requires.

(2) Aeronautics means transportation by aircraft; the operation, construction, repair, or maintenance of aircraft, aircraft power plants, and accessories, including the repair, packing, and maintenance of parachutes; and the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, restricted landing areas, or other air navigation facilities, and air instruction.

(3) Aircraft means any contrivance now known, hereafter invented, used, or designed for navigation of or flight in the air.

(4) Public aircraft means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory, or possession of the United States or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.

(5) Civil aircraft means any aircraft other than a public aircraft.

(6) Airport means (a) any area of land or water, except a restricted landing area, which is designed for the landing and takeoff of aircraft, whether or not facilities are provided for the sheltering, servicing, or repairing of aircraft or for receiving or discharging passengers or cargo, (b) all appurtenant areas used or suitable for airport buildings or other airport facilities, and (c) all appurtenant rights-of-way, whether heretofore or hereafter established.

(7) Department means the Department of Aeronautics, commission means the Nebraska Aeronautics Commission, commissioner means any member of the commission, director means the Director of Aeronautics, and state or this state means the State of Nebraska.

(8) Restricted landing area means any area of land, water, or both, which is used or is made available for the landing and takeoff of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the commission.

(9) Air navigation facility means any facility, other than one owned or controlled by the federal government, used in, available for use in, or designed for use in aid of air navigation, including airports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid or constituting an advantage or convenience to the safe takeoff, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport or restricted landing area and any combination of any or all of such facilities.

(10) Air navigation means the operation or navigation of aircraft in the air space over this state or upon any airport or restricted landing area within this state.

(11) Operation of aircraft or operate aircraft means the use of aircraft for the purpose of air navigation and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control, in the capacity of owner, lessee, or otherwise, of the aircraft, shall be deemed to be engaged in the operation of aircraft within the meaning of the statutes of this state.

(12) Airman means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way and (excepting individuals employed outside the United States, any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, and any individual performing inspection or mechanical duties in connection with aircraft owned or operated by him or her) any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances and any individual who serves in the capacity of aircraft dispatcher or air traffic control-tower operator.

(13) Air instruction means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club.

(14) Aeronautics instructor means any individual engaged in giving instruction, or offering to give instruction, in aeronautics, either in flying or ground subjects, or both, for hire or reward, without advertising such occupation, without calling his or her facilities an air school or anything equivalent thereto, and without employing or using other instructors. It does not include any instructor in any public school or university of this state or any institution of higher learning duly accredited and approved for carrying on collegiate work while engaged in his or her duties as such instructor.

(15) Flying club means any person, other than an individual, who, neither for profit nor reward, owns, leases, or uses one or more aircraft for the purpose of instruction or pleasure or both.

(16) Person means any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof.

(17) State airway means a route in the navigable air space over and above the lands or waters of this state, designated by the department as a route suitable for air navigation.

(18) Navigable air space means air space above the minimum altitudes of flight prescribed by the laws of this state or by the regulations of the department consistent therewith.

(19) Municipality means any county, city, village, or town of this state and any other political subdivision, public corporation, authority, or district in this state which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports and other air navigation facilities.

(20) Airport protection privileges means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports or restricted landing areas, and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof.

(21) Airport hazard means any structure, object of natural growth, or use of land which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or restricted landing area or is otherwise hazardous to such landing or taking off.

(22) The singular includes the plural and the plural the singular. The masculine gender includes the feminine.

(23) Location means the general vicinity to be served by a specific airport.

(24) Site means the specific land area to be used as an airport.

(25) Privately owned public use airport means any airport owned by a person which is primarily engaged in the business of providing necessary services and facilities for the operation of civil aircraft and which (a) has at least one paved runway, (b) is engaged in the retail sale of aviation gasoline or aviation jet fuel, and (c) possesses facilities for the sheltering, servicing, or repair of aircraft.

Department of Aeronautics is created by this article. State ex rel. Beck v. Obbink, 172 Neb. 242, 109 N.W.2d 288 (1961).



3-102 - Purpose of sections.

3-102. Purpose of sections.

It is hereby declared that the purpose of sections 3-101 to 3-154 is to further the public interest and aeronautical progress by (1) providing for the protection and promotion of safety in aeronautics, (2) cooperating in effecting a uniformity of the laws relating to the development and regulation of aeronautics in the several states, (3) revising existing statutes relative to the development and regulation of aeronautics so as to grant such powers to and impose such duties upon a state agency in order that the state may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property within such jurisdiction, may assist in the promotion of a statewide system of airports, may cooperate with and assist the political subdivisions of this state and others engaged in aeronautics, and may encourage and develop aeronautics, (4) establishing uniform regulations, consistent with federal regulations and those of other states, in order that those engaged in aeronautics of every character may so engage with the least possible restriction, consistent with the safety and the rights of others and (5) providing for cooperation with the federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this state by assisting in accomplishing the purposes of federal legislation and eliminating costly and unnecessary duplication of functions properly in the province of federal agencies.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Statute creating Department of Aeronautics was enacted for the promotion of safety and for cooperating in effecting uniformity of legislation in the several states consistent with federal regulations. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



3-103 - Department of Aeronautics; created; director; appointment; qualifications; duties; oath; bond or insurance; salary.

3-103. Department of Aeronautics; created; director; appointment; qualifications; duties; oath; bond or insurance; salary.

There is hereby created a department of government to be known as the Department of Aeronautics. The chief administrative officer of the department shall be the director, to be known as the Director of Aeronautics. The Director of Aeronautics shall be appointed by the Governor, subject to confirmation by the Legislature, with due regard to his or her fitness through aeronautical education and by knowledge of and recent practical experience in aeronautics. The director shall devote full time to the performance of his or her official duties and shall not have any pecuniary interest in, stock in, or bonds of any civil aeronautics enterprise. The director shall, before assuming the duties of the office, take and subscribe an oath, such as is required by state officers. The director shall be bonded or insured as required by section 11-201. The director shall receive such compensation as the Governor, with the approval of the commission, shall determine, subject to the provisions of the legislative appropriations bill.

Director of Aeronautics has no definite term and is removable at will by Governor. State ex rel. Beck v. Obbink, 172 Neb. 242, 109 N.W.2d 288 (1961).



3-104 - Nebraska Aeronautics Commission; created; members, appointment; term; qualification; chairperson; quorum; meetings; compensation; duties.

3-104. Nebraska Aeronautics Commission; created; members, appointment; term; qualification; chairperson; quorum; meetings; compensation; duties.

There is hereby created the Nebraska Aeronautics Commission which shall consist of five members, who shall be appointed by the Governor. The terms of office of the members of the commission initially appointed shall expire on March 1 of the years 1946, 1947, 1948, 1949, and 1950, as designated by the Governor in making the respective appointments. As the terms of members expire, the Governor shall, on or before March 1 of each year, appoint a member of the commission for a term of five years to succeed the member whose term expires. Each member shall serve until the appointment and qualification of his or her successor. In case of a vacancy occurring prior to the expiration of the term of a member, the appointment shall be made only for the remainder of the term. All members of the commission shall be citizens and bona fide residents of the state and, in making such an appointment, the Governor shall take into consideration the interest or training of the appointee in some one or all branches of aviation. The commission shall, in December of each year, select a chairperson for the ensuing year. The Director of Aeronautics shall serve as secretary as set forth in section 3-127. Three members shall constitute a quorum and no action shall be taken by less than a majority of the commission.

The commission shall meet upon the written call of the chairperson, the director, or any two members of the commission. Regular meetings shall be held at the office of the department but, whenever the convenience of the public or of the parties may be promoted or delay or expense may be prevented, it may hold meetings or proceedings at any other place designated by it. All meetings of the commission shall be open to the public. No member shall receive any salary for his or her service, but each shall be reimbursed for actual and necessary expenses incurred by him or her in the performance of his or her duties as provided in sections 81-1174 to 81-1177.

It shall be the duty of the commission to advise the Governor relative to the appointment of a director and it shall report to the Governor whenever it feels that the director is not properly fulfilling his or her duties. It shall further act in an advisory capacity to the director.

The commission shall have, in addition, the following specific duties: (1) To allocate state funds and approve the use of federal funds to be spent for the construction or maintenance of airports; (2) to designate the locations and approve sites of airports; (3) to arrange and authorize the purchase of aircraft upon behalf of the state; (4) to select and approve pilots to be employed by the state, if any; and (5) to assist the director in formulating the regulations and policies to be carried out by the department under the terms of the State Aeronautics Department Act. The commission may allocate state funds for the promotion of aviation as defined for the purpose of this section by the department by rule and regulation. The director may designate one or more members of the commission to represent the department in conferences with officials of the federal government, of other states, of other agencies or municipalities of this state, or of persons owning privately owned public use airports.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

It is the duty of the Nebraska Aeronautics Commission to designate the locations and sites of airports in this state. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).



3-105 - Department; seal; rules and regulations; adopt; fiscal year.

3-105. Department; seal; rules and regulations; adopt; fiscal year.

The department shall, within thirty days after its creation, adopt a seal and make such rules and regulations for its administration, not inconsistent herewith, as it may deem expedient. It may, from time to time, amend such rules and regulations. The fiscal year of the department shall conform to the fiscal year of the state.

Department of Aeronautics has power to adopt rules and regulations in conformity, as nearly as may be, with federal regulations. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



3-106 - Department; office; location; aircraft; purchase; use; employees.

3-106. Department; office; location; aircraft; purchase; use; employees.

Suitable offices shall be provided for the department in the State Capitol. It may maintain offices at such other places in the state as it may designate and may incur the necessary expense for office furniture, stationery, printing and other incidental or necessary expenses for the enforcement of sections 3-101 to 3-154 and the general promotion of aeronautics within the state. The department may purchase aircraft for the use of the department. Such aircraft shall be subject at all times to the written orders of the Governor for use and service in any branch of the state government with the expense thereof to be paid by the department. It may employ such clerical and other employees and assistants as it may deem necessary for the proper transaction of its business.



3-107 - Department; general supervision; state funds; expenditure; recovery.

3-107. Department; general supervision; state funds; expenditure; recovery.

The department shall have general supervision over aeronautics within this state. It is empowered and directed to encourage, foster, and assist in the development of aeronautics in this state and encourage the establishment of airports and other air navigation facilities. No state funds herein appropriated or made available for the acquisition, engineering, construction, improvement, or maintenance of airports shall be expended upon any project or for any work upon any such project which is not done under the supervision of the department. When any airport which has received state grant funds pursuant to the provisions of the State Aeronautics Department Act ceases to be an airport or a privately owned public use airport, the department shall, consistent with all other provisions of state and federal law, seek to recover so much of the state funds provided to the airport as it may and shall deposit any such funds so recovered into the Department of Aeronautics Cash Fund.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



3-108 - Department; cooperate with federal government, political subdivisions, and others engaged in aeronautics; hearings; reports; contents.

3-108. Department; cooperate with federal government, political subdivisions, and others engaged in aeronautics; hearings; reports; contents.

It shall cooperate with and assist the federal government, the political subdivisions of this state, and others engaged in aeronautics or the promotion of aeronautics, and seek to coordinate the aeronautical activities of these bodies. To this end, the department is empowered to confer with or to hold joint hearings with any federal aeronautical agency in connection with any matter arising under sections 3-101 to 3-154, or relating to the sound development of aeronautics, and to avail itself of the cooperation, services, records, and facilities of such federal agencies, as fully as may be practicable, in the administration and enforcement of sections 3-101 to 3-154. It shall reciprocate by furnishing to the federal agencies its cooperation, services, records and facilities, insofar as may be practicable. It shall report to the appropriate federal agency all accidents in aeronautics in this state of which it is informed and preserve, protect and prevent the removal of the component parts of any aircraft involved in an accident being investigated by it until a federal agency institutes an investigation, and shall report to the appropriate federal agency all refusals to register federal licenses, certificates or permits and all revocations of certificates of registration, and the reasons therefor, and all penalties, of which it has knowledge, imposed upon airmen for violations of the laws of this state relating to aeronautics or for violations of the rules, regulations or orders of the department.



3-109 - Department; powers; rules and regulations; applicability to federal government.

3-109. Department; powers; rules and regulations; applicability to federal government.

It may (1) perform such acts, (2) issue and amend such orders, (3) make, promulgate, and amend such reasonable general or special rules, regulations, and procedure, and (4) establish such minimum standards, consistent with the provisions of sections 3-101 to 3-154, as it shall deem necessary to carry out the provisions of sections 3-101 to 3-154 and to perform its duties hereunder; all commensurate with and for the purpose of protecting and insuring the general public interest and safety, the safety of persons receiving instruction concerning, or operating, using or traveling in aircraft, and of persons and property on land or water, and to develop and promote aeronautics in this state. No rule or regulation of the department shall apply to airports or other air navigation facilities owned or controlled by the federal government within this state.

1947 amendment to this section was unconstitutional. State ex rel. State Railway Commission v. Ramsey, 151 Neb. 333, 37 N.W.2d 502 (1949).



3-110 - Rules and regulations; conform to federal regulation.

3-110. Rules and regulations; conform to federal regulation.

All rules and regulations, prescribed by the department under the authority of sections 3-101 to 3-154, shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics, the regulations duly promulgated thereunder and rules and standards issued from time to time pursuant thereto.

Power to adopt rules in conformity with federal regulations already in existence did not involve delegation of power by state to federal government. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



3-111 - Rules and regulations; where kept.

3-111. Rules and regulations; where kept.

It shall keep on file with the Secretary of State and at the principal office of the department a copy of all its rules and regulations for public inspection.



3-112 - Department; airways system.

3-112. Department; airways system.

It may designate, design, establish, expand or modify a state airways system which will best serve the interests of the state. It may chart such airways system and arrange for the publication and distribution of such maps, charts, notices and bulletins, relating to such airways, as may be required in the public interest. The system shall be supplementary to and coordinated in design and operation with the federal airways system. It may include all types of air navigation facilities, whether publicly or privately owned; Provided, that such facilities conform to federal safety standards.



3-113 - Department; engineering and technical services; availability.

3-113. Department; engineering and technical services; availability.

The department may, insofar as is reasonably possible, offer its engineering or other technical services, without charge, to any municipality or to any person owning a privately owned public use airport desiring them in connection with the construction, maintenance, or operation or the proposed construction, maintenance, or operation of an airport or restricted landing area.



3-114 - Department; draft and recommend legislation; represent state in aeronautical matters.

3-114. Department; draft and recommend legislation; represent state in aeronautical matters.

It may draft and recommend necessary legislation to advance the interests of the state in aeronautics and represent the state in aeronautical matters before federal agencies and other state agencies.



3-115 - Actions by or against department; intervention.

3-115. Actions by or against department; intervention.

It may participate as party plaintiff or defendant, or as intervenor on behalf of the state, or any municipality or citizen thereof, in any controversy having to do with any claimed encroachment by the federal government or any foreign state upon any state or individual rights pertaining to aeronautics.



3-116 - Enforcement; intergovernmental cooperation; employment of Department of Roads.

3-116. Enforcement; intergovernmental cooperation; employment of Department of Roads.

It shall be the duty of the department, the Director of Aeronautics, and every state, county, and municipal officer, charged with the enforcement of state and municipal laws, to enforce and assist in the enforcement of the State Aeronautics Department Act, all rules and regulations issued pursuant thereto, and all other laws of this state relating to aeronautics. In the aid of such enforcement, general police powers are hereby conferred upon the Director of Aeronautics, and such of the officers and employees of the department as may be designated by it, to exercise such powers. The department is further authorized, in the name of this state, to enforce the act and the rules and regulations issued pursuant thereto by injunction in the courts of this state. Municipalities and persons owning privately owned public use airports are authorized to cooperate with the department in the development of aeronautics and aeronautical facilities in this state. The department may use the facilities and services of other agencies of the state to the utmost extent possible and such agencies are authorized and directed to make available such facilities and services. The department may also, with the approval of the Governor, contract with or employ the Department of Roads to maintain airports or perform necessary engineering service in carrying out the act.



3-117 - Director of Aeronautics; investigations; hearings; oaths; certify official acts; subpoenas; compel attendance of witnesses; violation; penalty.

3-117. Director of Aeronautics; investigations; hearings; oaths; certify official acts; subpoenas; compel attendance of witnesses; violation; penalty.

The Director of Aeronautics, or any officer or employee of the department designated by it, shall have the power to hold investigations, inquiries, and hearings concerning matters covered by the provisions of sections 3-101 to 3-154 and orders, rules, and regulations of the department and concerning accidents in aeronautics within this state. All hearings so conducted shall be open to the public. The Director of Aeronautics, and every officer or employee of the department designated by it to hold any inquiry, investigation, or hearing, shall have power to administer oaths and affirmations, certify to all official acts, issue subpoenas, and compel the attendance and testimony of witnesses, and the production of papers, books and documents. In case of a failure to comply with any subpoena or order issued under the authority of sections 3-101 to 3-154, the department or its authorized representative may invoke the aid of any court of this state of general jurisdiction. The court may thereupon order the witness to comply with the requirements of the subpoena or order or to give evidence touching the matter in question. Any failure to obey the order of the court may be punished by the court as a contempt thereof.



3-118 - Department; reports of investigations or hearings; evidence; how used.

3-118. Department; reports of investigations or hearings; evidence; how used.

In order to facilitate the making of investigations by the department, in the interest of public safety and the promotion of aeronautics, the public interest requires, and it is, therefor, provided, that the reports of investigations or hearings, or any part thereof, shall not be admitted in evidence or used for any purpose in any suit, action or proceeding, growing out of any matter referred to in said investigation, hearing or report thereof, except in case of criminal or other proceedings instituted on behalf of the department or this state under the provisions of sections 3-101 to 3-154 and other laws of this state relating to aeronautics, nor shall any commissioner, the Director of Aeronautics, or any officer or employee of the department be required to testify to any facts ascertained in, or information gained by reason of, his official capacity, or be required to testify as an expert witness in any suit, action or proceeding involving any aircraft. Subject to the foregoing provisions, the department may, in its discretion, make available to appropriate federal and state agencies information and material developed in the course of its hearings and investigations.



3-119 - Department; assist in acquisition, development, operation, or maintenance of airports.

3-119. Department; assist in acquisition, development, operation, or maintenance of airports.

The department may render assistance in the acquisition, development, operation, or maintenance of privately owned public use airports or airports owned, controlled, or operated or to be owned, controlled, or operated by municipalities in this state out of appropriations made by the Legislature for that purpose.



3-120 - Department; contracts; authorized.

3-120. Department; contracts; authorized.

It may enter into any contracts necessary to the execution of the powers granted it by sections 3-101 to 3-154.



3-121 - Department; airway and airport; exclusive right prohibited.

3-121. Department; airway and airport; exclusive right prohibited.

It shall grant no exclusive right for the use of any airway, airport, restricted landing area or other air navigation facility under its jurisdiction. This section shall not prevent the making of leases in accordance with other provisions of sections 3-101 to 3-154.



3-122 - Transferred to section 75-202.

3-122. Transferred to section 75-202.



3-123 - Department; cooperate with federal government; comply with federal laws.

3-123. Department; cooperate with federal government; comply with federal laws.

The department is authorized to cooperate with the government of the United States, and any agency or department thereof, in the acquisition, construction, improvement, maintenance and operation of airports and other air navigation facilities in this state, and to comply with the provisions of the laws of the United States and any regulations made thereunder for the expenditure of federal money upon such airports and other navigation facilities.



3-124 - Department; acceptance of gifts of money, authorized; terms and conditions.

3-124. Department; acceptance of gifts of money, authorized; terms and conditions.

The department is authorized to accept federal and other money, either public or private, for and on behalf of this state, any municipality, or any person owning a privately owned public use airport, for the acquisition, construction, improvement, maintenance, and operation of airports and other air navigation facilities, whether such work is to be done by the state, by such municipalities, or by any person owning a privately owned public use airport, or jointly, aided by grants of aid from the United States, upon such terms and conditions as are or may be prescribed by the laws of the United States and any rules or regulations made thereunder. The department may act as agent of any municipality of this state or any person owning a privately owned public use airport, upon the request of such municipality or person, in accepting such money in its behalf for airports or other air navigation facility purposes, and in contracting for the acquisition, construction, improvement, maintenance, or operation of airports or other air navigation facilities, financed either in whole or in part by federal money, and such person or the governing body of any such municipality is authorized to designate the department as its agent for such purposes and to enter into an agreement with it prescribing the terms and conditions of such agency in accordance with federal laws, rules, and regulations and with the State Aeronautics Department Act. Such money as is paid over by the United States Government shall be retained by the state or paid over to the municipalities or persons under such terms and conditions as may be imposed by the United States Government in making such grants.



3-125 - Department; contracts; laws governing.

3-125. Department; contracts; laws governing.

All contracts for the acquisition, construction, improvement, maintenance, and operation of airports or other air navigation facilities made by the department, either as the agent of this state, as the agent of any municipality, or as the agent of any person owning a privately owned public use airport, shall be made pursuant to the laws of this state governing the making of like contracts. When the acquisition, construction, improvement, maintenance, and operation of any airport, landing strip, or other air navigation facility is financed wholly or partially with federal money, the department, as agent of the state, of any municipality, or of any person owning a privately owned public use airport, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.



3-125.01 - Transferred to section 55-181.

3-125.01. Transferred to section 55-181.



3-126 - Department of Aeronautics Cash Fund; created; use; investment.

3-126. Department of Aeronautics Cash Fund; created; use; investment.

The Department of Aeronautics Cash Fund is created. All money received by the department pursuant to the State Aeronautics Department Act shall be remitted to the State Treasurer for credit to the fund. The department is authorized, whether acting for this state, as the agent of any of its municipalities, or as the agent of any person owning a privately owned public use airport, or when requested by the United States Government or any agency or department thereof, to disburse such money. Transfers may be made from the fund to the General Fund at the direction of the Legislature through June 30, 2011. Any money in the Department of Aeronautics Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



3-127 - Director of Aeronautics; administrative officer; serve as secretary; employees; appoint; duties.

3-127. Director of Aeronautics; administrative officer; serve as secretary; employees; appoint; duties.

The director shall (1) be the administrative officer of the department, (2) administer the provisions of sections 3-101 to 3-154 and the rules, regulations and orders established thereunder and all other laws of the state relative to aeronautics, (3) attend and serve as secretary, but not vote at, all meetings of the commission, (4) appoint, subject to the provisions of section 3-104, such experts, field and office assistants, clerks and other employees as may be required and authorized for the proper discharge of the functions of the department and for whose services funds have been appropriated, (5) be in charge of the offices of the department and responsible for the preparation of reports and collection and dissemination of data and other public information relating to aeronautics and (6) execute all contracts entered into by the department which are legally authorized and for which funds are provided in any appropriation act.



3-128 - Department; regulation of airports.

3-128. Department; regulation of airports.

In order to safeguard and promote the general public interest and safety, the safety of persons using or traveling in aircraft and of persons and property on the ground, and the interest of aeronautical progress requiring that airports, restricted landing areas, and air navigation facilities be suitable for the purposes for which they are designed and to carry out the purposes of the State Aeronautics Department Act, the department may: Recommend airport and restricted landing area sites; license airports, restricted landing areas, or other air navigation facilities; and provide for the renewal and revocation of such licenses in accordance with rules and regulations adopted and promulgated by the department.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



3-129 - Aircraft; license, certificate, or permit required.

3-129. Aircraft; license, certificate, or permit required.

Except as provided in section 3-130, it shall be unlawful for any person to operate or cause or authorize to be operated any civil aircraft within this state unless such aircraft has an appropriate effective license, certificate, or permit issued by the United States Government.



3-129.01 - Repealed. Laws 2010, LB 216, § 1.

3-129.01. Repealed. Laws 2010, LB 216, § 1.



3-130 - License, certificate, or permit; exceptions.

3-130. License, certificate, or permit; exceptions.

The provisions of section 3-129 shall not apply to:

(1) An aircraft which has been licensed by a foreign country with which the United States has a reciprocal agreement covering the operations of such licensed aircraft;

(2) An airman operating military or public aircraft or any aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such licensed aircraft;

(3) Persons operating model aircraft or to any person piloting an aircraft which is equipped with fully functioning dual controls when a licensed instructor is in full charge of one set of said controls and such flight is solely for instruction or for the demonstration of said aircraft to a bona fide prospective purchaser;

(4) A nonresident operating aircraft in this state who is lawfully entitled to operate aircraft in the state of residence; or

(5) An airman while operating or taking part in the operation of an aircraft engaged principally in commercial flying constituting an act of interstate or foreign commerce.



3-131 - License, certificate, permit, or registration; duty to carry, present for inspection, and exhibit.

3-131. License, certificate, permit, or registration; duty to carry, present for inspection, and exhibit.

The federal license, certificate or permit, and the evidence of registration in this or another state, if any, required for an airman shall be kept in the personal possession of the airman when he is operating within this state and must be presented for inspection upon the demand of any passenger, peace officer of this state, authorized official or employee of the department, official, manager or person in charge of any airport in this state upon which he shall land or the reasonable request of any other person. The federal aircraft license, certificate or permit, required for aircraft must be carried in every aircraft operating in this state at all times and must be conspicuously posted therein where it may readily be seen by passengers or inspectors and must be presented for inspection upon the demand of any passenger, peace officer of this state, authorized official or employee of the department, official, manager or person in charge of any airport in this state upon which it shall land or the reasonable request of any person.



3-132 - Repealed. Laws 1976, LB 460, § 10.

3-132. Repealed. Laws 1976, LB 460, § 10.



3-133 - Airports; license; requirement; approval of site; operation without license unlawful.

3-133. Airports; license; requirement; approval of site; operation without license unlawful.

Any proposed airport or restricted landing area shall be first licensed by the department before such airport or area shall be used or operated. Any municipality or person acquiring property for the purpose of constructing or establishing an airport or restricted landing area shall, prior to such acquisition, make application to the department for a certificate of approval of the site selected and the general purpose or purposes for which the property is to be acquired, to insure that the property and its use shall conform to minimum standards of safety and shall serve the public interest. It shall be unlawful for any municipality or officer or employee thereof, or for any person, to operate an airport or restricted landing area for which a license has not been issued by the department.

A county should not be able to thwart the strong interest of the state in the promotion of aviation through the medium of its zoning authority. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

The Revised Airports Act required the licensing of airports and restricted landing areas except restricted landing areas designed for personal use. Bruns v. City of Seward, 186 Neb. 658, 185 N.W.2d 853 (1971).



3-134 - Air navigation facility; certificate of approval; hearing; notice; order; license.

3-134. Air navigation facility; certificate of approval; hearing; notice; order; license.

Whenever the Department of Aeronautics makes an order granting or denying a certificate of approval of an airport or a restricted landing area, or an original license to use or operate an airport, restricted landing area, or other air navigation facility, and the applicant or any interested municipality, within fifteen days after notice of such order has been sent the applicant by registered or certified mail, demands a public hearing, or whenever the department desires to hold a public hearing, before making an order, such a public hearing in relation thereto shall be held in the municipality applying for the certificate of approval or license or, in case the application was made by anyone other than a municipality, at the county seat of the county in which the proposed airport, restricted landing area or other air navigation facility is proposed to be situated, or the major portion thereof, if located in more than one county, at which hearing all parties in interest and other persons shall have an opportunity to be heard. Notice of the hearing shall be published by the department in a legal newspaper published in or of general circulation in the county in which the hearing is to be held, at least twice, the first publication to be at least fifteen days prior to the date of hearing. After a proper and timely demand has been made, the order shall be stayed until after the hearing, when the department may affirm, modify, or reverse it, or make a new order. If no hearing is demanded, as herein provided, the order shall become effective upon the expiration of the time permitted for making a demand. Where a certificate of approval of an airport or restricted landing area has been issued by the department, it may grant a license for its operation and use, and no hearing may be demanded thereon.



3-135 - Air navigation facility; certificate of approval; hearing; standards to be considered.

3-135. Air navigation facility; certificate of approval; hearing; standards to be considered.

In determining whether it shall issue a certificate of approval or license for the use or operation of any proposed airport or restricted landing area, the department shall take into consideration (1) its proposed location, size and layout, (2) the relationship of the proposed airport or restricted landing area to a comprehensive plan for statewide and nationwide development, (3) whether there are safe areas available for expansion purposes, (4) whether the adjoining area is free from obstructions based on a proper glide ratio, (5) the nature of the terrain, (6) the nature of the uses to which the proposed airport or restricted landing area will be put, and (7) the possibilities for future development.



3-136 - Certificate of approval; restricted landing area for personal use; exception.

3-136. Certificate of approval; restricted landing area for personal use; exception.

The provisions of sections 3-133 to 3-135 shall not apply to restricted landing areas designed for personal use.

This section specifically exempts from licensing requirements restricted landing areas designed for personal use and therefore the Department of Aeronautics is without authority to issue licenses for such landing areas. Nebraska Public Power Dist. v. Huebner, 202 Neb. 587, 276 N.W.2d 228 (1979).



3-137 - Air navigation facility; certificate of approval; revocation, grounds.

3-137. Air navigation facility; certificate of approval; revocation, grounds.

The department is empowered to temporarily or permanently revoke any certificate of approval or license issued by it when it shall determine that an airport, restricted landing area, or other navigation facility is not being maintained or used in accordance with the provisions of sections 3-101 to 3-154 and the rules and regulations lawfully promulgated pursuant thereto.



3-138 - Certificate of approval; federal government; exception.

3-138. Certificate of approval; federal government; exception.

The provisions of sections 3-133 to 3-136 shall not apply to any airport, restricted landing area or other air navigation facility owned or operated by the federal government within this state.



3-139 - Department; certificate of approval, permit, or license; refuse to issue; notice; set forth reasons; inspection of premises.

3-139. Department; certificate of approval, permit, or license; refuse to issue; notice; set forth reasons; inspection of premises.

In any case where the Department of Aeronautics refuses to (1) issue a certificate of approval of a license or the renewal of a license for an airport, restricted landing area or other air navigation facility, or (2) permit the registration of any license, certificate, or permit, it shall set forth its reasons therefor and shall state the requirements to be met before such approval will be given, registration permitted, license granted or order modified or changed. Any order, made by the department pursuant to the provisions of sections 3-101 to 3-154, shall be served upon the interested persons by either registered or certified mail or in person. To carry out the provisions of sections 3-101 to 3-154 the director, officers, and employees of the department and any officers, state or municipal, charged with the duty of enforcing sections 3-101 to 3-154 may inspect and examine at reasonable hours any premises, and the buildings and other structures thereon, where airports, restricted landing areas, flying clubs, or other air navigation facilities or aeronautical activities are operated or carried on.



3-140 - Appeal; procedure.

3-140. Appeal; procedure.

Any person aggrieved by an order of the department or by the granting or denial of any license, certificate, or registration may appeal the order or such granting or denial, and the appeal shall be in accordance with the Administrative Procedure Act.



3-141 - Department; air navigation facilities; acquire by purchase, gift, or condemnation; establish; improve; operate; dispose of property; exception.

3-141. Department; air navigation facilities; acquire by purchase, gift, or condemnation; establish; improve; operate; dispose of property; exception.

The department is authorized and empowered, on behalf of and in the name of this state, within the limitation of available appropriations, to (1) acquire, by purchase, gift, devise, lease, condemnation proceedings or otherwise, real or personal property for the purpose of establishing and constructing airports, restricted landing areas, and other air navigation facilities, (2) acquire in like manner, own, control, establish, construct, enlarge, improve, maintain, equip, operate, regulate, and police such airports, restricted landing areas and other air navigation facilities either within or without this state, (3) make, prior to any such acquisition, investigations, surveys, and plans, (4) erect, install, construct and maintain at such airports facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and (5) dispose of any such property, airport, restricted landing area or any other air navigation facility by sale, lease, or otherwise, in accordance with the laws of this state governing the disposition of other like property of the state. It may not, however, acquire or take over any airport, restricted landing area or other air navigation facility owned or controlled by a municipality of this state without the consent of such municipality. It may erect, equip, operate and maintain on any airport such buildings and equipment as are necessary and proper to establish, maintain and conduct such airport and air navigation facilities connected therewith.



3-142 - Department; airports; easements; acquire by condemnation.

3-142. Department; airports; easements; acquire by condemnation.

Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing airports and restricted landing areas acquired or operated under the provisions of sections 3-101 to 3-154, it is hereby granted authority to acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air space over land or water, interest in airport hazards outside the boundaries of the airports or restricted landing areas and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of said airports and restricted landing areas and the safe and efficient operation thereof. It is also hereby authorized to acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress and egress to or from such airport hazards for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit the right, power or authority of the state or any municipality to zone property adjacent to any airport or restricted landing area pursuant to any law of this state.



3-143 - Department; joint activities; authorized.

3-143. Department; joint activities; authorized.

The department may engage in all activities jointly with the United States, with other states, with municipalities or other agencies of this state, and with persons owning privately owned public use airports.



3-144 - Department; right of eminent domain; procedure.

3-144. Department; right of eminent domain; procedure.

The department may exercise the right of eminent domain, in the name of the state, for the purpose of acquiring any property which it is herein authorized to acquire by condemnation. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The fact that the property so needed has been acquired by the owner under power of eminent domain shall not prevent its acquisition by such department by the exercise of the right of eminent domain herein conferred. It shall not be precluded from abandoning the condemnation of any such property in any case where possession thereof has not been taken. Nothing in the State Aeronautics Department Act shall be construed as granting to privately owned public use airports the authority to exercise the power of eminent domain nor shall anything in the State Aeronautics Department Act be construed as granting to the department or any municipality the authority to exercise the right of eminent domain for the purpose of acquiring lands or easements for the sole use or benefit of privately owned public use airports.



3-145 - Department; airport; lease; sell; supplies.

3-145. Department; airport; lease; sell; supplies.

It may (1) lease, for a term not exceeding ten years, such airports, other air navigation facilities or real property acquired or set apart for airport purposes, to private parties, any municipal or state government, the national government or any department of any such government for operation, (2) lease or assign, for a term not exceeding ten years, to private parties, any municipal or state government, the national government, or any department of any such government for operation or other use consistent with the purposes of sections 3-101 to 3-154, space, area, improvements or equipment on such airports, (3) sell any part of such airports, other air navigation facilities or real property to any municipal or state government, or to the United States or any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto, and (4) confer the privilege or concession of supplying, upon the airports, goods, commodities, things, services and facilities; Provided, that in each case in so doing the public is not deprived of its rightful, equal and uniform use thereof.



3-146 - Department; rentals; power to determine; charges; lien; enforce.

3-146. Department; rentals; power to determine; charges; lien; enforce.

It shall have the authority to determine the charges or rental for the use of any properties and the charges for any service or accommodations under its control and the terms and conditions under which such properties may be used; Provided, that in all cases the public shall not be deprived of its rightful, equal, and uniform use of such property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expenses of operation to the state. To enforce the payment of charges, the state shall have a lien which the department may enforce, substantially as is provided by law for liens and the enforcement thereof, for repairs to or the improvement, storage or care of any personal property.



3-147 - Airports; acquisition of land; purpose.

3-147. Airports; acquisition of land; purpose.

The acquisition of any lands for the purpose of establishing airports or other air navigation facilities; the acquisition of any airport protection privileges; the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation of airports and other air navigation facilities, whether by the state separately or jointly with any municipality, municipalities, or any person owning a privately owned public use airport; the assistance of this state in any such acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation; and the exercise of any other powers herein granted to the department are hereby declared to be public and governmental functions exercised for a public purpose and matters of public necessity. Such lands and other property and privileges acquired are declared to be public property.



3-148 - Aircraft fuel tax; Aircraft Fuel Tax Fund; created; distribution; terms, defined.

3-148. Aircraft fuel tax; Aircraft Fuel Tax Fund; created; distribution; terms, defined.

There is hereby imposed a tax of five cents per gallon upon aviation gasoline and a tax of three cents per gallon upon aviation jet fuel purchased for and used in aircraft within the State of Nebraska. Such aircraft tax shall be levied, collected, and refunded in the manner provided in Chapter 66, article 4, with reference to other motor fuel. The State Treasurer shall credit the aircraft tax and fees so collected and remitted to a special fund to be known as the Aircraft Fuel Tax Fund, which fund shall be distributed as provided in this section. The State Treasurer shall make all refunds as provided in sections 3-150 and 3-151 from the fund, and the balance of the aircraft tax shall be credited to the Department of Aeronautics Cash Fund.

For purposes of this section, aviation gasoline shall mean fuel used in aircraft meeting the criteria established for motor vehicle fuel in section 66-482. The terms aviation fuel and aircraft fuel as used in the statutes shall include both aviation gasoline and aviation jet fuel.



3-149 - Aircraft fuel tax; collection; violation; penalty.

3-149. Aircraft fuel tax; collection; violation; penalty.

The suppliers, distributors, wholesalers, and importers defined in Chapter 66, article 4, shall collect the tax as prescribed in section 3-148, keep an account thereof separately from other fuel tax, and remit the tax collected accordingly to the Tax Commissioner. The Tax Commissioner shall remit the tax to the State Treasurer in the same manner as is provided by law for the collection and remittance of motor vehicle fuel tax. No other or different tax shall be imposed for fuel bought for and used in aircraft. Such tax shall be used for the purposes set forth in the State Aeronautics Department Act. The penalty for violation of the provisions of this section relating to the collection and remittance of the tax shall be the same as set forth for the violation of the law with reference to the motor fuel tax contained in Chapter 66, article 7, and the right of enforcement and the penalties shall be likewise applicable as set forth therein.



3-150 - Aircraft fuel tax; repayment; fuel used for air school purposes.

3-150. Aircraft fuel tax; repayment; fuel used for air school purposes.

Any person, firm, partnership, limited liability company, company, agency, corporation, body politic, municipality, or National Guard or reserve officer of the United States Army who buys and uses aircraft fuel meeting the specifications set by the Motor Fuel Tax Enforcement and Collection Division of the Department of Revenue, bought for and used only in aircraft in connection with any air school approved by the federal government, on which the tax has been paid or which is chargeable under section 3-148 and who consumes the same for purposes of operating or propelling aircraft used strictly for air school purposes shall be reimbursed the amount of tax so paid in the manner and subject to the conditions provided in this section and section 3-151.



3-150.01 - Repealed. Laws 1985, LB 272, § 4.

3-150.01. Repealed. Laws 1985, LB 272, § 4.



3-151 - Aircraft fuel tax; repayment; presentation of claims.

3-151. Aircraft fuel tax; repayment; presentation of claims.

All claims for reimbursement shall be made by affidavit in such form and containing such information as the Tax Commissioner shall prescribe. Such claims shall be accompanied by the original invoices of sales and receipts and shall be filed with the commissioner within seven months from the date of purchase or invoice. The commissioner may require such further information as he shall deem necessary for the determination of such claims. He shall transmit all claims approved by him to the Director of Administrative Services, who shall forthwith draw his warrant against the proceeds of the tax levied under section 3-148 and credited to the Aircraft Fuel Tax Fund in the state treasury upon the presentation of proper vouchers for each claim for reimbursement; and the State Treasurer shall pay such warrants out of money in such fund without specific appropriation.



3-152 - Violations; penalty.

3-152. Violations; penalty.

Any person violating any of the provisions of sections 3-101 to 3-154, or any of the rules, regulations or orders issued pursuant thereto, shall be guilty of a Class II misdemeanor.



3-153 - Repealed. Laws 1963, c. 339, § 1.

3-153. Repealed. Laws 1963, c. 339, § 1.



3-154 - Act, how cited.

3-154. Act, how cited.

Sections 3-101 to 3-154 may be cited as the State Aeronautics Department Act.



3-155 - Real property formerly used as army airfields; disposal; conditions.

3-155. Real property formerly used as army airfields; disposal; conditions.

The Department of Aeronautics is hereby authorized and directed to dispose of all real property held by the department and formerly used by the United States as army airfields, and which is not required for airport operational use purposes. The department shall seek approval from the Federal Aviation Administration to dispose of such property. The property may be platted and subdivided into lots or parcels to be sold separately so as to obtain the greatest total sale price.

The department shall dedicate the necessary roads for airport access and shall reserve such easements for access, utilities, drainage, and other purposes as may be necessary or convenient to maintain the airports as operational. The sales may be made subject to such terms, conditions, and restrictions as may be required by the deeds by which such property was conveyed to the State of Nebraska by the Federal Aviation Administration. When approval is received, the department shall have such property appraised by noninterested appraisers qualified to make appraisals based on experience and who have professional status as appraisers of real property. The appraisers shall be selected by the department based on competitive bids received after three weeks' notice of invitation for bids has been published in at least two newspapers of general circulation throughout the state. The notice shall state that the selection shall be made of the lowest and best qualified bidders, and that the department reserves the right to reject any and all bids and to readvertise for further bids. Each appraiser's report shall contain (1) an opinion as to the fair market value of the lands appraised, showing a segregation of actual land value, elements and basis of damage, and depreciated in place value of buildings and improvements, if any, (2) a report of income derived from the land in recent years, (3) the adaptability of the land, including the most profitable or highest and best use, (4) a report of a personal inspection of the lands appraised, including a detailed description of their physical characteristics and conditions, (5) the general history of the property and its environs, and a statement of the character of the area surrounding the land being appraised, indicating any of the favorable and unfavorable influences, (6) a listing of recent sales of similar property in the area, showing seller, purchaser, date of sale, selling price, acreage involved, buildings and improvements involved, if any, and an estimate of the value of such improvements, and if there is a difference in value between comparable sales and the property appraised, a discussion of the difference in value to be included, (7) a listing of recent offerings for sale of property in the same general area, including the property being appraised, if recently offered, and the prices quoted, if any, (8) a trend of land values in the area and current land or real estate market conditions, (9) the actual valuation of real property in the community, (10) the effective date of valuation, (11) a statement of the qualifications of the appraiser including a statement by the appraiser that he has no personal interest, present or prospective, in the land being appraised, and (12) the signature of the appraiser and date of report. Such property shall be sold to the highest bidder, but in no case shall such property be sold at less than the appraised value. Notice of such sale and time and place where the same will be held shall be given as provided in section 72-258. When the highest bid is less than the appraised value, the sale shall be canceled and except for property leased pursuant to section 3-157 the property shall be offered for sale again within one year after the date of the previous offering.



3-156 - Department of Aeronautics Trust Fund; created; real property; proceeds of sale; how used; investment.

3-156. Department of Aeronautics Trust Fund; created; real property; proceeds of sale; how used; investment.

The Department of Aeronautics Trust Fund is created. The necessary expenses incurred in the sale of property under section 3-155 shall be paid from the Department of Aeronautics Cash Fund, and the proceeds from the sale of such property shall be credited to the Department of Aeronautics Trust Fund after reimbursement of costs of sale have been made to the Department of Aeronautics Cash Fund. The net proceeds from the disposal of such property shall be used by the Department of Aeronautics in conformance with any agreements upon which the Federal Aviation Administration conditions its consent to the sale of the aforementioned land and the quit claim deeds (1) filed in the office of the register of deeds of Dodge County on November 17, 1947, and recorded in Deeds Record 89 on page 342 and September 16, 1948, and recorded in Deeds Record 89 on page 578, (2) filed in the office of the register of deeds of Red Willow County on September 16, 1948, in Deeds Record 71 on page 17, September 14, 1966, in Deeds Record 91 on page 281, and December 17, 1968, in Deeds Record 93 on page 549, (3) filed in the office of the register of deeds of Clay County on November 17, 1947, in Deeds Record 86 on page 561, September 16, 1948, in Deeds Record 87 on page 148, and March 14, 1968, in Deeds Record 95 on page 321, (4) filed in the office of the register of deeds of Fillmore County on September 16, 1948, in Deeds Record 39 on page 229, February 21, 1968, in Deeds Record 25 on page 90, January 26, 1948, in Deeds Record 39 on page 189, September 21, 1948, in Deeds Record 39 on page 236, and February 13, 1968, in Deeds Record 25 on page 83, and (5) filed in the office of the register of deeds of Thayer County on January 31, 1948, in Deeds Record 48 on page 493, September 16, 1948, in Deeds Record 48 on page 581, and December 29, 1967, in Deeds Record 58 on page 531, and the rules and regulations of the Federal Aviation Administration, part 155, adopted December 7, 1962. Any money in the Department of Aeronautics Trust Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



3-157 - Department; real property; lease; when; requirements.

3-157. Department; real property; lease; when; requirements.

The Department of Aeronautics may lease for a period not exceeding twelve years real property held by the department that has been offered for sale for two consecutive years and has not been sold. The lease shall provide for annual rental payments based on fair rental value. The rental payments shall be deposited in the Department of Aeronautics Cash Fund. The department shall cause reappraisals to be made of the land under lease when it deems it necessary due to changes in buildings or improvements, changes in the land, or for other reasons. The department may, after the expiration of any lease, offer such land for sale by public auction as set forth in section 3-155 or may enter into another lease.



3-158 - Person renting aircraft; insurance information; notice.

3-158. Person renting aircraft; insurance information; notice.

Any person who in the ordinary course of his or her business rents an aircraft to another person shall deliver to the renter a written notice stating the nature and extent of insurance coverage provided, if any, for the renter against loss of or damage to the hull of the aircraft or liability arising out of the ownership, maintenance, or use of the aircraft. The notice shall contain the name of the person giving the notice and shall be in the form prescribed by rule or regulation which the Department of Aeronautics shall adopt and promulgate.



3-201 - Terms, defined.

3-201. Terms, defined.

For the purpose of the Revised Airports Act, unless herein specifically otherwise provided, the definitions of words, terms, and phrases appearing in the State Aeronautics Department Act of this state are hereby adopted. The following words, terms, and phrases shall in the act have the meanings herein given, unless otherwise specifically defined, or unless another intention clearly appears, or the context otherwise requires: (1) Municipality means any county, city, or village of this state or any city airport authority established pursuant to the Cities Airport Authorities Act and (2) airport purposes means and includes airport, restricted landing area, and other air navigation facility purposes.

Municipal airport authorities are authorized to acquire property by condemnation for establishing airports. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Municipalities were empowered to acquire, establish, construct, improve, operate, and regulate municipal airports. City of Ord v. Biemond, 175 Neb. 333, 122 N.W.2d 6 (1963).

Constitutionality of Revised Airports Act raised but not decided. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

Under former law municipality was defined as village, city, or county. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-201.01 - Temporary airports and landing fields; approval; application; purpose of landing area.

3-201.01. Temporary airports and landing fields; approval; application; purpose of landing area.

Any proposed airport, restricted landing area, or other air navigation facility which will be in existence for less than thirty consecutive days shall first be approved by the Department of Aeronautics before any such airport, landing area, or other facility shall be used or operated. Any municipality or person proposing the use of property for such purpose shall first make application for a temporary permit for the site selected and the general purpose or purposes for which the property will be used, to insure that the property and its use shall conform to minimum standards of safety and shall serve the public interest. Designation of the location and approval of sites for the proposed temporary airports, restricted landing areas, and other air navigation facilities as provided in section 3-104 may be delegated to the department by the Nebraska Aeronautics Commission. The provisions of this section shall not apply to restricted landing areas designated for personal use pursuant to section 3-136.



3-202 - Municipality; powers.

3-202. Municipality; powers.

Every municipality is hereby authorized, through its governing body, to (1) acquire property, real or personal, for the purpose of establishing, constructing, and enlarging airports and other air navigation facilities, (2) acquire, establish, construct, enlarge, improve, maintain, equip, operate, and regulate such airports and other air navigation facilities and structures and other property incidental to their operation, either within or without the territorial limits of such municipality and within or without this state, (3) make, prior to any such acquisition, investigations, surveys, and plans, (4) construct, install, and maintain airport facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and (5) purchase and sell equipment and supplies as an incident to the operation of its airport properties. It may not, however, acquire or take over any airport or other air navigation facility owned or controlled by any other municipality of the state without the consent of such municipality. It may use for airport purposes any available property that is now or may at any time hereafter be owned or controlled by it. Such air navigation facilities as are established on airports shall be supplementary to and coordinated in design and operation with those established and operated by the federal and state governments.



3-203 - Municipality; property, territorial or extraterritorial; acquire; right of eminent domain; procedure; effect.

3-203. Municipality; property, territorial or extraterritorial; acquire; right of eminent domain; procedure; effect.

Property needed by a municipality for an airport or restricted landing area, for the enlargement of either, or for other airport purposes may be acquired by purchase, gift, devise, lease, or other means, if such municipality is able to agree with the owners of the property on the terms of such acquisition, and otherwise by condemnation. Full power to exercise the right of eminent domain for such purposes is hereby granted every municipality both within and without its territorial limits. For all property which is to be acquired by a city of the metropolitan class outside of its zoning jurisdiction, approval must be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The title to real property so acquired shall be in fee simple, absolute, and unqualified in any way. The fact that the property needed has been acquired by the owner under power of eminent domain shall not prevent its acquisition by the municipality by the exercise of the right of eminent domain herein conferred. It shall not be precluded from abandoning the condemnation of any such property in any case where possession thereof has not been taken.

Where but one municipality is involved and charter thereof prescribes procedure for condemnation, that procedure must be followed. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-204 - Airport hazards; municipality; easements; acquire; right of eminent domain; effect on zoning.

3-204. Airport hazards; municipality; easements; acquire; right of eminent domain; effect on zoning.

Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing airports or restricted landing areas acquired or operated under the provisions of sections 3-201 to 3-238 and 18-1502, every municipality is authorized to acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air spaces over land or water, interests in airport hazards outside the boundaries of the airports or restricted landing areas and such other airport protection privileges as are necessary to insure safe approaches to the landing areas of said airports or restricted landing areas and the safe and efficient operation thereof. It is also hereby authorized to acquire, in the same manner, the right or easement, for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress and egress to or from such airport hazards, for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit any right, power or authority to zone property adjacent to airports and restricted landing areas under the provisions of any law of this state.

Airport authority was authorized to acquire by eminent domain an aviation easement. Johnson v. Airport Authority, 173 Neb. 801, 115 N.W.2d 426 (1962).



3-205 - Encroachment upon airport protection privileges; unlawful; removal.

3-205. Encroachment upon airport protection privileges; unlawful; removal.

It shall be unlawful for anyone to build, rebuild, create, or cause to be built, rebuilt, or created any object, or plant, cause to be planted or permit to grow higher any tree or trees or other vegetation, which shall encroach upon any airport protection privileges acquired pursuant to the provisions of sections 3-202 to 3-204. Any such encroachment is declared to be a public nuisance and may be abated in the manner prescribed by law for the abatement of public nuisances, or the municipality in charge of the airport or restricted landing area for which airport protection privileges have been acquired as in sections 3-202 to 3-204 provided may go upon the land of others and remove any such encroachment without being liable for damages in so doing.



3-206 - Acquisition of property; purposes.

3-206. Acquisition of property; purposes.

(1) The acquisition of any lands for the purpose of establishing airports or other air navigation facilities, (2) the acquisition of airport protection privileges, (3) the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment, and operation of airports and other air navigation facilities, and (4) the exercise of any other powers herein granted to municipalities are hereby declared to be public, governmental, and municipal functions exercised for a public purpose and matters of public necessity. Such lands and other property, easements, and privileges acquired and used by such municipalities in the manner and for the purposes enumerated in the Revised Airports Act shall and are hereby declared to be public property.

The statutes governing airports were not expressly or impliedly repealed by the passage of the 1998 constitutional amendment to Neb. Const. art. VIII, sec. 2, or subsection (1)(a) of section 77-202. Airports owned and operated by municipalities are exempt from taxation. City of York v. York Cty. Bd. of Equal., 266 Neb. 297, 664 N.W.2d 445 (2003).

Declaration of public purpose does not determine whether operation of airport is in a governmental or in a proprietary capacity. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-207 - Repealed. Laws 1969, c. 138, § 28.

3-207. Repealed. Laws 1969, c. 138, § 28.



3-208 - Acquisition of property; prior acts validated.

3-208. Acquisition of property; prior acts validated.

Any acquisition of property, within or without the limits of any municipality, for airports and other air navigation facilities, or of airport protection privileges, heretofore made by any such municipality in any manner, together with the conveyance and acceptance thereof, is hereby legalized and made valid and effective.



3-209 - Municipality; acquired property and income; exempt from taxation.

3-209. Municipality; acquired property and income; exempt from taxation.

Any property acquired by a municipality pursuant to the provisions of sections 3-201 to 3-238 and 18-1502 shall be exempt from taxation to the same extent as other property used for public purposes. All income received in connection with the operation by a municipality of any airport or other air navigation facility shall also be exempt from taxation.



3-210 - Municipality; costs; paid by appropriation of funds or bonds; cost, defined.

3-210. Municipality; costs; paid by appropriation of funds or bonds; cost, defined.

The cost of investigating, surveying, planning, acquiring, establishing, constructing, enlarging or improving or equipping airports and other air navigation facilities, and the sites therefor, including structures and other property incidental to their operation, in accordance with the provisions of sections 3-201 to 3-238 and 18-1502 may be paid for by appropriation of money available therefor, or wholly or partly from the proceeds of bonds of the municipality, as the governing body of the municipality shall determine. The word cost includes awards in condemnation proceedings and rentals where an acquisition is by lease.



3-211 - Bonds; issuance; limitation.

3-211. Bonds; issuance; limitation.

Any bonds to be issued by any municipality pursuant to the provisions of sections 3-201 to 3-238 and 18-1502 shall be authorized and issued in the manner and within the limitation, except as herein otherwise provided, prescribed by the laws of this state or the charter of the municipality for the issuance and authorization of bonds thereof for the construction of works of internal improvements.



3-212 - Bonds; issuance; prior issues validated; issuance of additional bonds; legal obligations.

3-212. Bonds; issuance; prior issues validated; issuance of additional bonds; legal obligations.

In all cases where a municipality has heretofore issued any bonds for the purpose of investigating, surveying, planning, acquiring, establishing, constructing, enlarging, equipping, or improving any airport, or other air navigation facility, or site therefor, or to meet the cost of structures of other property incidental to their operation, whether such airport or other air navigation facility was termed, under the law existing at the time of the issuance of such bonds, an airport, a landing field, a landing strip, an aviation field, or a flying field, or has incurred any other indebtedness, or entered into any lease or other contract in connection with the acquisition, establishment, construction, ownership, enlargement, control, leasing, equipment, improvement, maintenance, operation, or regulation of any such airport or other air navigation facility, or site therefor, or structure or other property incidental to its operation, the proceedings heretofore taken in all such cases are hereby in all respects validated and confirmed. Any bonds already issued thereunder are validated and made legal obligations of such municipality and such municipality is hereby authorized and empowered, pursuant to such proceedings, to issue further bonds for such purposes up to the limit fixed in the original authorization thereof, without limitation of the general power herein granted to all municipalities in this state, which bonds when issued shall be legal obligations of such municipality according to their terms.



3-213 - Municipalities; power to raise funds; use.

3-213. Municipalities; power to raise funds; use.

The governing bodies having power to appropriate money within the municipalities in this state acquiring, establishing, constructing, enlarging, improving, maintaining, equipping or operating airports and other air navigation facilities under the provisions of sections 3-201 to 3-238 and 18-1502, are hereby authorized to appropriate and cause to be raised by taxation or otherwise in such municipalities, sufficient money to carry out the provisions of sections 3-201 to 3-238 and 18-1502.



3-214 - Revenue; disposition; excess.

3-214. Revenue; disposition; excess.

The revenue obtained from the ownership, control and operation of any such airport or other air navigation facility shall be used, first, to finance the maintenance, improvement and operating expenses thereof and, second, to make payments of interest on and current principal requirements of any outstanding bonds or certificates issued for the acquisition or improvement thereof, and to make payment of interest on any mortgage heretofore made. Revenue in excess of the foregoing requirements may be applied to finance the extension or improvement of the airport or other air navigation facilities.



3-215 - Municipality; general powers; rules and regulations; adopt.

3-215. Municipality; general powers; rules and regulations; adopt.

In addition to the general power in sections 3-201 to 3-238 and 18-1502 conferred, and without limitation thereof, a municipality which has established or may hereafter establish airports, restricted landing areas or other air navigation facilities, or which has acquired or set apart or may hereafter acquire or set apart real property for such purpose or purposes is hereby authorized:

(1) To vest authority for the construction, enlargement, improvement, maintenance, equipment, operation and regulation thereof in an officer, a board or body of such municipality by ordinance or resolution which shall prescribe the powers and duties of such officer, board or body. The expense of such construction, enlargement, improvement, maintenance, equipment, operation and regulation shall be a responsibility of the municipality;

(2) To adopt and amend all needful rules, regulations and ordinances for the management, government and use of any properties under its control, whether within or without the territorial limits of the municipality; to appoint airport guards or police, with full police powers; to fix by ordinance or resolution, as may be appropriate, penalties for the violation of said rules, regulations and ordinances, and enforce said penalties in the same manner in which penalties prescribed by other rules, regulations and ordinances of the municipality are enforced. For the purposes of such management, government and direction of public use, such part of all highways, roads, streets, avenues, boulevards, and territory as adjoins, or lies within five hundred feet of the limits of any airport or restricted landing area acquired or maintained under the provisions of sections 3-201 to 3-238 and 18-1502 shall be under like control and management of the municipality. It may also adopt and enact rules, regulations and ordinances designed to safeguard the public upon or beyond the limits of private airports or landing strips within such municipality or its police jurisdiction against the perils and hazards of instrumentalities used in aerial navigation. Rules, regulations and ordinances shall be published as provided by general law or the charter of the municipality for the publication of similar rules, regulations, and ordinances. They must conform to and be consistent with the laws of this state and the rules and regulations of the Department of Aeronautics of the state and shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics and the regulations duly promulgated thereunder and rules and standards issued from time to time pursuant thereto;

(3) To lease for a term not exceeding ten years such airports, other air navigation facilities or real property acquired or set apart for airport purposes to private parties, any municipal or state government, the national government, or any department of any such government for operation; to lease or assign space, area, improvements or equipment on such airports for a term not exceeding ten years to private parties, any municipal or state government, the national government, or any department of any such government for operation or use consistent with the purposes of sections 3-201 to 3-238 and 18-1502; to sell any part of such airports, other air navigation facilities or real property to any municipal or state government, or to the United States or any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto, and to confer the privileges or concessions of supplying upon its airports goods, commodities, things, services and facilities; Provided, that in each case the public is not thereby deprived of its rightful, equal, and uniform use thereof;

(4) To sell or lease any real or personal property, acquired for airport purposes and belonging to the municipality, which, in the judgment of its governing body, may not be required for aeronautic purposes, in accordance with the laws of this state, or the provisions of the charter of the municipality, governing the sale or leasing of similar municipally owned property. The proceeds of the sale of any property the purchase price of which was obtained by the sale of bonds shall be deposited in the sinking fund from which funds have been authorized to be taken to finance such bonds. In the event all the proceeds of such sale are not needed to pay the principal of said bonds remaining unpaid, the remainder shall be paid into the general fund of the municipality. The proceeds of sales of property the purchase price of which was paid from appropriations shall be paid into the general fund of the municipality;

(5) To determine the charges or rental for the use of any properties under its control and the charges for any services or accommodations, and the terms and conditions under which such properties may be used; Provided, that in all cases the public shall not be deprived of its rightful, equal, and uniform use of such property. Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expense of operation to the municipality. To enforce the payment of charges, the municipality shall have a lien and may enforce it, substantially as is provided by law for liens and the enforcement thereof, for repairs to or the improvement, storage or care of any personal property; and

(6) To exercise all powers necessarily incidental to the exercise of the general and special powers herein granted.

The Legislature has empowered municipalities to impose use charges for the privilege of using municipal airport facilities. City of Ord v. Biemond, 175 Neb. 333, 122 N.W.2d 6 (1963).

City is given power to enact rules and regulations governing use of airport. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-216 - Municipality; accept gifts of money; expend.

3-216. Municipality; accept gifts of money; expend.

A municipality is authorized to accept, receive, and receipt for federal money, and other money, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities, and sites therefor, and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditure of federal money upon such airports and other air navigation facilities.



3-217 - Repealed. Laws 1947, c. 8, § 2.

3-217. Repealed. Laws 1947, c. 8, § 2.



3-218 - Contracts; laws governing.

3-218. Contracts; laws governing.

All contracts for the acquisition, construction, enlargement, improvement, maintenance, equipment or operation of airports or other air navigation facilities, made by the municipality itself or through the agency of the Department of Aeronautics, shall be made pursuant to the laws of this state governing the making of like contracts; Provided, however, that where such acquisition, construction, improvement, enlargement, maintenance, equipment or operation is financed wholly or partly with federal money the municipality, or the Department of Aeronautics as its agent, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder.



3-219 - Municipality; public waters; powers.

3-219. Municipality; public waters; powers.

The power herein granted to a municipality to establish and maintain airports shall include the power to establish and maintain such airports in, over and upon any public waters of this state within the limits or jurisdiction of or bordering on the municipality, any submerged land under such public waters, and any artificial or reclaimed land which before the artificial making or reclamation thereof constituted a portion of the submerged land under such public waters, and as well the power to construct and maintain terminal buildings, landing floats, causeways, roadways and bridges for approaches to or connecting with the airport, and landing floats and breakwaters for the protection of any such airport.



3-220 - Municipalities; public waters; additional powers.

3-220. Municipalities; public waters; additional powers.

All the other powers herein granted municipalities with reference to airports on land are granted to them with reference to such airports in, over and upon public waters, submerged land under public waters, and artificial or reclaimed land.



3-221 - Joint exercise of powers, authorized; when.

3-221. Joint exercise of powers, authorized; when.

All powers, rights and authority granted to any municipality in sections 3-201 to 3-238 and 18-1502 may be exercised and enjoyed by two or more municipalities, or by this state and one or more municipalities therein, acting jointly, either within or without the territorial limits of either or any of said municipalities and within or without this state, or by this state or any municipality therein, acting jointly with any other state or municipality therein, either within or without this state, if the laws of such other state permit such joint action.

Power to condemn may be exercised jointly by village and county. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-222 - Municipality; terms, defined.

3-222. Municipality; terms, defined.

For the purposes of sections 3-221 to 3-232 only, unless another intention clearly appears or the context otherwise requires, this state shall be included in the term municipality, and all the powers conferred upon municipalities in sections 3-201 to 3-238 and 18-1502, if not otherwise conferred by law, are hereby conferred upon this state when acting jointly with any municipality or municipalities. Where reference is made to the governing body of a municipality, that term shall mean, as to the state, its Department of Aeronautics.

State of Nebraska and municipality may act jointly in acquiring airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-223 - Municipality; joint agreements and action; authorized.

3-223. Municipality; joint agreements and action; authorized.

Any two or more municipalities may enter into agreements with each other, duly authorized by ordinance or resolution, as may be appropriate, for joint action pursuant to the provisions of sections 3-221 to 3-232. Concurrent action by the governing bodies of the municipalities involved shall constitute joint action.

Two or more municipalities may agree with each other for joint action in establishing airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-224 - Joint agreements; contents.

3-224. Joint agreements; contents.

Each such agreement shall (1) specify its terms, (2) the proportionate interest which each municipality shall have in the property, facilities and privileges involved, (3) the proportion of the preliminary costs, costs of acquisition, establishment, construction, enlargement, improvement and equipment, and of the expenses of maintenance, operation and regulation to be borne by each, (4) make such other provisions as may be necessary to carry out the provisions of sections 3-221 to 3-232, (5) provide for amendments thereof, (6) the conditions and methods of termination and (7) the disposition of all or any part of the property, facilities and privileges jointly owned if said property, facilities and privileges, or any part thereof, shall cease to be used for the purposes herein provided or if the agreement shall be terminated, and for the distribution of the proceeds received upon any such disposition, and of any funds or other property jointly owned and undisposed of, and the assumption or payment of any indebtedness arising from the joint venture which remains unpaid, upon any such disposition or upon a termination of the agreement.

Two or more municipalities may agree for joint ownership and operation of an airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-225 - Joint agreements; board, created; members; terms; compensation.

3-225. Joint agreements; board, created; members; terms; compensation.

Municipalities acting jointly as herein authorized shall create a board from the inhabitants of such municipalities for the purpose of acquiring property for, establishing, constructing, enlarging, improving, maintaining, equipping, operating and regulating the airports and other air navigation facilities and airport protection privileges to be jointly acquired, controlled, and operated. Such board shall consist of members to be appointed by the governing body of each municipality involved, the number to be appointed by each to be provided for by the agreement for the joint venture. Each member shall serve for such time and upon such terms as to compensation, if any, as may be provided for in the agreement.



3-226 - Board; officers; adopt rules of procedure.

3-226. Board; officers; adopt rules of procedure.

Each such board shall organize, select officers for terms to be fixed by the agreement, and adopt and from time to time amend rules of procedure.



3-227 - Board; powers.

3-227. Board; powers.

Such board may exercise, on behalf of the municipalities acting jointly by which it is appointed, all the powers of each of such municipalities granted by the Revised Airports Act, except as herein provided. Real property, airports, restricted landing areas, air protection privileges, or personal property costing in excess of a sum to be fixed by the joint agreement, may be acquired, and condemnation proceedings may be instituted, only by authority of the governing bodies of each of the municipalities involved. The total amount of expenditures to be made by the board for any purpose in any calendar year shall be determined by the municipalities involved by the approval by each on or before the preceding May first, of a budget for the ensuing fiscal year. Rules and regulations provided for by subdivision (2) of section 3-215 shall become effective only upon approval of each of the appointing governing bodies and the Department of Aeronautics. No real property and no airport, other air navigation facility, or air protection privilege, owned jointly, shall be disposed of by the board, by sale, lease, or otherwise, except by authority of all the appointing governing bodies, but the board may lease space, area, or improvements and grant concessions on airports for aeronautical purposes or purposes incidental thereto, subject to the provisions of subdivision (3) of section 3-215. This section shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12.



3-228 - Joint agreements; ordinances enacted concurrent with each other; effect; publication.

3-228. Joint agreements; ordinances enacted concurrent with each other; effect; publication.

Each municipality, acting jointly with another, pursuant to the provisions of sections 3-221 to 3-232, is authorized and empowered to enact, concurrently with the other municipalities involved, such ordinances as are provided for by subdivision (2) of section 3-215, and to fix by such ordinances penalties for the violation thereof. Such ordinances, when so concurrently adopted, shall have the same force and effect within the municipalities and on any property jointly controlled by them or adjacent thereto, whether within or without the territorial limits of either or any of them, as ordinances of each municipality involved, and may be enforced in any one of said municipalities in like manner as are its individual ordinances. The consent of the Department of Aeronautics to any such ordinance, where the state is a party to the joint venture, shall be equivalent to the enactment of the ordinance by a municipality. The publication provided for in subdivision (2) of section 3-215, aforesaid, shall be made in each municipality involved in the manner provided by law or charter for publication of its individual ordinances.



3-229 - Joint agreements; condemnation proceedings; property acquired held as tenants in common.

3-229. Joint agreements; condemnation proceedings; property acquired held as tenants in common.

Condemnation proceedings shall be instituted, in the names of the municipalities jointly, and the property acquired shall be held by the municipalities as tenants in common. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Condemnation may be instituted by municipalities jointly. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).



3-230 - Joint agreements; funds; revenue, use.

3-230. Joint agreements; funds; revenue, use.

For the purpose of providing funds for necessary expenditures in carrying out the provisions of sections 3-221 to 3-232, a joint fund shall be created and maintained, into which each of the municipalities involved shall deposit its proportionate share as provided by the joint agreement. Such funds are to be provided by bond issues, tax levies and appropriations made by each municipality in the same manner as though it were acting separately under the authority of sections 3-201 to 3-238 and 18-1502. The revenue obtained from the ownership, control and operation of the airports and other air navigation facilities jointly controlled shall be paid into such fund, to be expended as provided in section 3-214. Revenue in excess of the cost of maintenance and operating expenses of the joint properties shall be divided as may be provided in the original agreement for the joint venture.



3-231 - Joint agreements; funds; disbursed by order of board.

3-231. Joint agreements; funds; disbursed by order of board.

All disbursements from such fund shall be made by order of the board in accordance with such rules and regulations and for such purposes as the appointing governing bodies, acting jointly, shall prescribe.



3-232 - Joint agreements; specific performance authorized.

3-232. Joint agreements; specific performance authorized.

Specific performance of the provisions of any joint agreement entered into as provided for in sections 3-221 to 3-231 may be enforced as against any party thereto by the other party or parties thereto.



3-233 - Municipality; assist another municipality; gift; lease; appropriation of money by taxation or bonds.

3-233. Municipality; assist another municipality; gift; lease; appropriation of money by taxation or bonds.

Whenever the governing body of any municipality determines that the public interest and the interests of the municipality will be served by assisting any other municipality in exercising the powers and authority granted by sections 3-201 to 3-238 and 18-1502, such first-mentioned municipality is expressly authorized and empowered to furnish such assistance by gift, or lease with or without rental, of real property, by the donation, lease with or without rental, or loan, of personal property, and by the appropriation of money, which may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purposes if the municipality were exercising the powers heretofore granted in its own behalf.



3-234 - Purpose of sections.

3-234. Purpose of sections.

The purposes of sections 3-201 to 3-238 and 18-1502 are specifically declared to be county purposes as well as generally public, governmental and municipal.



3-235 - Powers granted counties.

3-235. Powers granted counties.

The powers herein granted to all municipalities are specifically declared to be granted to counties in this state, any other statute to the contrary notwithstanding.



3-236 - Airport and air navigational facility; laws governing; jurisdiction.

3-236. Airport and air navigational facility; laws governing; jurisdiction.

Every airport and other air navigation facility controlled and operated by any municipality, or jointly controlled and operated pursuant to the provisions of sections 3-201 to 3-238 and 18-1502, shall, subject to federal and state laws, rules, and regulations, be under the exclusive jurisdiction and control of the municipality or municipalities controlling and operating it and no other municipality in which such airport or air navigation facility shall have any police jurisdiction of the same or any authority to charge or exact any license fees or occupation taxes for the operations thereon. Such municipality or municipalities shall have concurrent jurisdiction over the adjacent territory described in subdivision (2) of section 3-215.



3-237 - Sections, how construed.

3-237. Sections, how construed.

Sections 3-201 to 3-238 and 18-1502 shall be so interpreted and construed as to make uniform so far as possible the laws and regulations of this state and other states and of the government of the United States having to do with the subject of aeronautics.

Uniformity of construction of act is sought. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-238 - Act, how cited.

3-238. Act, how cited.

Sections 3-201 to 3-238 and 18-1502 may be cited as the Revised Airports Act.

Scope and manner of citation of act is set out. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



3-239 - Airport authorities or municipalities; project applications under federal act; approval by department; required; department, act as agent; direct receipt of federal funds; when.

3-239. Airport authorities or municipalities; project applications under federal act; approval by department; required; department, act as agent; direct receipt of federal funds; when.

(1) No city airport authority, county airport authority, joint airport authority, or municipality in this state, whether acting alone or jointly with another city airport authority, county airport authority, joint airport authority, or municipality, or with the state, shall submit to any federal agency or department any project application under the provisions of any act of Congress which provides airport planning or airport construction and development funds for the expansion and improvement of the airport system, unless the project and the project application have been first approved by the Department of Aeronautics.

(2) Except as provided in subsection (3) of this section, no city airport authority, county airport authority, joint airport authority, or municipality shall directly accept, receive, receipt for, or disburse any funds granted by the United States under any act of Congress pursuant to subsection (1) of this section, but it shall designate the Department of Aeronautics as its agent and in its behalf to accept, receive, receipt for, and disburse such funds. Such authorities and municipalities shall enter into an agreement with the department prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations, and applicable laws of this state. Such money as is paid by the United States shall be retained by the state or paid over to the city airport authority, county airport authority, joint airport authority, or municipality under such terms and conditions as may be imposed by the United States in making such grant.

(3) Any city airport authority, county airport authority, joint airport authority, or municipality operating a primary airport may directly accept, receive, receipt for, and disburse any funds granted by the United States for the primary airport under the provisions of any act of Congress pursuant to subsection (1) of this section by informing the department, in writing, of its intent to do so. If an airport loses its status as a primary airport before signing a grant agreement with the United States, the airport shall be subject to the provisions of subsection (2) of this section.

(4) For purposes of this section:

(a) City airport authority means an authority established pursuant to the Cities Airport Authorities Act;

(b) County airport authority means an authority established under sections 3-601 to 3-622;

(c) Joint airport authority means an authority established under the Joint Airport Authorities Act;

(d) Municipality means any county, city, village, or town of this state and any other political subdivision, public corporation, authority, or district in this state which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports and other air navigation facilities; and

(e) Primary airport means any airport which:

(i) Receives scheduled passenger air service;

(ii) Has at least ten thousand revenue passenger enplanements or boardings, as officially recorded by the United States, in at least one of the most recent five calendar years for which official numbers are available; and

(iii) Does not receive any funds apportioned by the United States for nonprimary airports.



3-240 - Extraterritorial airport; terms, defined.

3-240. Extraterritorial airport; terms, defined.

As used in sections 3-240 to 3-244, unless the context otherwise requires:

(1) Airport means any area of land or water which is used or intended for use, for the landing and taking off of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon.

(2) Air navigation facility means any facility, other than one owned and operated by the United States, used in, available for use in, or designed for use in, aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

(3) Governmental agency means any municipality, city, village, county, public corporation, or other public agency.



3-241 - Extraterritorial airport; state or governmental agency; powers.

3-241. Extraterritorial airport; state or governmental agency; powers.

This state or any governmental agency of this state having any powers with respect to planning, establishing, acquiring, developing, constructing, enlarging, improving, maintaining, equipping, operating, regulating, or protecting airports or air navigation facilities within this state, may exercise those powers within any state or jurisdiction adjoining this state, subject to the laws of that state or jurisdiction.



3-242 - Extraterritorial airport; adjoining state; powers; right of eminent domain; reciprocity.

3-242. Extraterritorial airport; adjoining state; powers; right of eminent domain; reciprocity.

Any state adjoining this state or any governmental agency thereof may plan, establish, acquire, develop, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities within this state, subject to the laws of this state applicable to airports and air navigation facilities. The adjoining state or governmental agency shall have the power of eminent domain in this state, if the adjoining state authorizes the exercise of that power therein by this state or any governmental agency thereof having any of the powers mentioned in section 3-241. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



3-243 - Extraterritorial airport; joint exercise of powers.

3-243. Extraterritorial airport; joint exercise of powers.

The powers granted by sections 3-241 and 3-242 may be exercised jointly by two or more states or governmental agencies, including this state and its governmental agencies, in such combination as may be agreed upon by them.



3-244 - Act, how cited.

3-244. Act, how cited.

Sections 3-240 to 3-244 may be cited as the Extraterritorial Airports Act.



3-301 - Terms, defined.

3-301. Terms, defined.

For purposes of the Airport Zoning Act, unless the context otherwise requires:

(1)(a) Airport means an area of land or water that is used or intended to be used for the landing and takeoff of aircraft and includes any related buildings and facilities.

(b) Airport includes only public-use airports with state or federally approved airport layout plans and military airports with military service-approved military layout plans;

(2) Airport hazard means any structure or tree or use of land that penetrates any approach, operation, transition, or turning zone;

(3) Airport hazard area means any area of land or water upon which an airport hazard might be established if not prevented as provided in the act, but such area shall not extend in any direction a distance in excess of the limits provided for approach, operation, transition, and turning zones;

(4) Airport layout plan means a scaled drawing of existing and proposed land, buildings, and facilities necessary for the operation and development of an airport prepared in accordance with state rules and regulations and federal regulations and guidelines;

(5) Approach zone means a zone that extends from the end of each operation zone and is centered along the extended runway centerlines. Approach zone dimensions are as follows:

(a) For an existing or proposed instrument runway:

(i) An approach zone extends ten miles from the operation zone, measured along the extended runway centerline. The approach zone is one thousand feet wide at the end of the zone nearest the runway and expands uniformly to sixteen thousand eight hundred forty feet wide at the farthest end of the zone; and

(ii) The height limit of an approach zone begins at the elevation of the runway end for which it is the approach and rises one foot vertically for every fifty feet horizontally, except that the height limit shall not exceed one hundred fifty feet above the nearest existing or proposed runway end elevation within three miles of the end of the operation zone at that runway end. At three miles from such operation zone, the height limit resumes sloping one foot vertically for every fifty feet horizontally and continues to the ten-mile limit; and

(b) For an existing or proposed visual runway:

(i) An approach zone extends from the operation zone to the limits of the turning zone, measured along the extended runway centerline. The approach zone is five hundred feet wide at the end of the zone nearest the runway and expands uniformly so that at a point on the extended runway centerline three miles from the operation zone, the approach zone is three thousand seven hundred feet wide; and

(ii) The height limit of an approach zone begins at the elevation of the runway end for which it is the approach and rises one foot vertically for every forty feet horizontally, except that the height limit shall not exceed one hundred fifty feet above the nearest existing or proposed runway end elevation within three miles of the end of the operation zone at that runway end;

(6) Electric facility means an overhead electrical line, including poles or other supporting structures, owned or operated by an electric supplier as defined in section 70-1001.01, for the transmission or distribution of electrical power to the electric supplier's customers;

(7) Existing runway means an instrument runway or a visual runway that is paved or made of turf that has been constructed or is under construction;

(8) Instrument runway means an existing runway with precision or nonprecision instrument approaches as developed and published by the Federal Aviation Administration or an existing or proposed runway with future precision or nonprecision instrument approaches reflected on the airport layout plan. After September 6, 2013, an airport shall not designate an existing or proposed runway as an instrument runway if the runway was not previously designated as such without the approval of the airport's governing body after a public hearing on such designation;

(9) Operation zone means a zone that is longitudinally centered on each existing or proposed runway. Operation zone dimensions are as follows:

(a) For existing and proposed paved runways, the operation zone extends two hundred feet beyond the ends of each runway. For existing and proposed turf runways, the operation zone begins and ends at the same points as the runway begins and ends;

(b) For existing and proposed instrument runways, the operation zone is one thousand feet wide, with five hundred feet on either side of the runway centerline. For all other existing and proposed runways, the operation zone is five hundred feet wide, with two hundred fifty feet on either side of the runway centerline; and

(c) The height limit of the operation zone is the same as the height of the runway centerline elevation on an existing or proposed runway or the surface of the ground, whichever is higher;

(10) Person means any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof;

(11) Political subdivision means any municipality, city, village, or county;

(12) Proposed runway means an instrument runway or a visual runway that has not been constructed and is not under construction but that is depicted on the airport layout plan that has been conditionally or unconditionally approved by, or has been submitted for approval to, the Federal Aviation Administration;

(13) Runway means a defined area at an airport that is prepared for the landing and takeoff of aircraft along its length;

(14) Structure means any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead transmission or distribution lines;

(15) Transition zone means a zone that extends outward at a right angle to the runway centerline and upward at a rate of one foot vertically for every seven feet horizontally. The height limit of a transition zone begins at the height limit of the adjacent approach zone or operation zone and ends at a height of one hundred fifty feet above the highest elevation on the existing or proposed runway;

(16) Tree means any object of natural growth;

(17) Turning zone's outer limit means the area located at a distance of three miles as a radius from the corners of the operation zone of each runway and connecting adjacent arcs with tangent lines, excluding any area within the approach zone, operation zone, or transition zone. The height limit of the turning zone is one hundred fifty feet above the highest elevation on the existing or proposed runway; and

(18) Visual runway means a runway intended solely for the operation of aircraft using visual approach procedures, with no straight-in instrument approach procedure and no instrument designation indicated on an airport layout plan approved by the Federal Aviation Administration, a military service-approved military layout plan, or any planning documents submitted to the Federal Aviation Administration by a competent authority.



3-302 - Airport hazard; public nuisance; prevention.

3-302. Airport hazard; public nuisance; prevention.

(1) It is hereby found that an airport hazard endangers the lives and property of the users of an airport and occupants of land in its vicinity and also, if of the obstruction type, in effect reduces the size of the area available for the landing, takeoff, and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein.

(2) Accordingly, it is hereby declared that (a) the creation or establishment of an airport hazard is a public nuisance and an injury to the community served by the airport in question, (b) it is necessary in the interest of the public health, public safety, and general welfare that the creation or establishment of airport hazards be prevented, and (c) the prevention of airport hazards should be accomplished, to the extent legally possible, by the exercise of the police power, without compensation.

(3) It is further declared that both the prevention of the creation or establishment of airport hazards and the elimination, removal, alteration, mitigation, or marking and lighting of existing airport hazards are public purposes for which political subdivisions may raise and expend public funds and acquire land or property interests therein.



3-303 - Airport hazard; zoning regulations; modifications and exceptions.

3-303. Airport hazard; zoning regulations; modifications and exceptions.

In order to prevent the creation or establishment of airport hazards, every political subdivision that has an airport hazard area within the area of its zoning jurisdiction shall adopt, administer, and enforce, under the police power and in the manner and upon the conditions prescribed in the Airport Zoning Act, airport zoning regulations for such airport hazard area. The regulations shall meet the minimum regulations as prescribed by the Department of Aeronautics and may divide such area into zones and, within such zones, specify the land uses permitted and regulate and restrict the height to which structures may be erected and trees allowed to grow, except that a political subdivision or a joint airport zoning board provided for in section 3-304 may include modifications or exceptions to the airport zoning regulations adopted under the Airport Zoning Act that the political subdivision or joint airport zoning board deems appropriate. Such modifications and exceptions shall not be considered a conflict for the purposes of section 3-306. The authority of a political subdivision to adopt airport zoning regulations shall not be conditional upon prior adoption of a comprehensive development plan or a comprehensive zoning ordinance.



3-304 - Joint airport zoning board; airport zoning regulation; filing.

3-304. Joint airport zoning board; airport zoning regulation; filing.

If an airport is owned or controlled by a political subdivision and any airport hazard area appertaining to such airport is located outside of the political subdivision's zoning jurisdiction, the political subdivision owning or controlling the airport and the political subdivision or political subdivisions within whose zoning jurisdiction the airport hazard area or areas are located may, by ordinance or resolution duly adopted, create a joint airport zoning board, which board shall have the same power to adopt, by resolution approved by a majority of the board, airport zoning regulations applicable to an airport hazard area as that vested by section 3-303 in any political subdivision within whose zoning jurisdiction such area is located. Any airport zoning regulation, or any amendment thereto, adopted by a joint airport zoning board shall be filed with the official or administrative agency responsible for the enforcement of zoning regulations in each of the political subdivisions participating in the creation of the joint airport zoning board and shall be enforced as provided in section 3-319.



3-304.01 - Joint airport zoning board; members; term.

3-304.01. Joint airport zoning board; members; term.

If a joint airport zoning board is created pursuant to section 3-304, such board shall have two representatives appointed by each political subdivision participating in its creation as members thereof and also a chairperson elected by a majority of the members so appointed. The term of each member shall be four years.



3-305 - Zoning regulations; comprehensive zoning ordinance.

3-305. Zoning regulations; comprehensive zoning ordinance.

In the event that a political subdivision has adopted or hereafter adopts a comprehensive zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations applicable to the same area or portion thereof may be incorporated in and made a part of such comprehensive zoning regulations and be administered and enforced in connection therewith.



3-306 - Zoning regulations; conflict; stringent limitation or requirement prevails.

3-306. Zoning regulations; conflict; stringent limitation or requirement prevails.

In the event of any conflict between any airport zoning regulations adopted under the Airport Zoning Act and any other regulations applicable to the same area, whether the conflict be with respect to the height of structures or trees, the use of land, or any other matter, and whether such other regulations were adopted by the political subdivision which adopted the airport zoning regulations or by some other political subdivision, the more stringent limitation or requirement shall govern and prevail.



3-307 - Zoning regulations; adoption; notice; hearing.

3-307. Zoning regulations; adoption; notice; hearing.

No airport zoning regulations shall be adopted, amended, or changed under the Airport Zoning Act except by the action of the legislative body of the political subdivision in question, or the joint airport zoning board provided for in section 3-304, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least ten days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision or subdivisions in which the airport hazard area is located.



3-308 - Zoning regulations; procedure for adoption; commission; appointment; preliminary report; public hearings; final report.

3-308. Zoning regulations; procedure for adoption; commission; appointment; preliminary report; public hearings; final report.

Prior to the initial zoning of any airport hazard area under the Airport Zoning Act, the political subdivision or joint airport zoning board which is to adopt the regulations shall appoint a commission, to be known as the airport zoning commission, to recommend the boundaries of the various zones to be established and the regulations to be adopted therefor. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report. The legislative body of the political subdivision or the joint airport zoning board shall not hold its public hearings or take other action until it has received the final report of such commission. If a city or county planning commission or a joint or interjurisdictional planning commission already exists, it may be appointed as the airport zoning commission.



3-309 - Zoning regulations; requirements; reasonable.

3-309. Zoning regulations; requirements; reasonable.

All airport zoning regulations adopted under the Airport Zoning Act shall be reasonable and not impose any requirement or restriction which is not reasonably necessary to effectuate the purposes of the act. In determining what regulations it may adopt, each political subdivision and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable. If an airport layout plan has been submitted for approval to the Federal Aviation Administration with a proposed instrument runway depicted thereon and such airport layout plan is conditionally or unconditionally approved without such proposed instrument runway, the political subdivision shall adopt or revise, as necessary, airport zoning regulations to protect any approach zone for a visual runway only.



3-310 - Zoning regulations; nonconforming use; exception.

3-310. Zoning regulations; nonconforming use; exception.

(1) No airport zoning regulations adopted under the Airport Zoning Act shall require the removal, lowering, or other change or alteration of any existing structure or tree not conforming to the regulations when adopted or amended or otherwise interfere with the continuance of any nonconforming use, except as provided in section 3-311.

(2) Any structure that has not yet been constructed but that has received, prior to August 1, 2013, zoning approval from the political subdivision exercising zoning jurisdiction over such structure may be constructed and shall thereafter be considered an existing structure for purposes of this section.



3-311 - Zoning regulations; new or changed structure; nonconforming use; permit.

3-311. Zoning regulations; new or changed structure; nonconforming use; permit.

(1) Airport zoning regulations adopted under the Airport Zoning Act may require that a permit be obtained before any new structure or use may be constructed or established and before any existing use or structure may be substantially changed, altered, or repaired.

(2) Except as provided in subsection (3) of this section for certain electric facilities, all airport zoning regulations adopted under the act shall provide that before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit authorizing any replacement, alteration, repair, reconstruction, growth, or replanting must be secured from the administrative agency authorized to administer and enforce the regulations. A permit shall be granted under this subsection if the applicant shows that the replacement, alteration, repair, reconstruction, growth, or replanting of the nonconforming structure, tree, or nonconforming use would not result in an increase in height or a greater hazard to air navigation than the condition that existed when the applicable regulation was adopted. For nonconforming structures other than electric facilities, no permit under this subsection shall be required for repairs necessitated by fire, explosion, act of God, or the common enemy or for repairs which do not involve expenditures exceeding more than sixty percent of the fair market value of the nonconforming structure, so long as the height of the nonconforming structure is not increased over its preexisting height.

(3) An electric supplier owning or operating an electric facility made nonconforming by the adoption of airport zoning regulations under the Airport Zoning Act may, without a permit or other approval by the political subdivision adopting such regulations, repair, reconstruct, or replace such electric facility if the height of such electric facility is not increased over its preexisting height. Any construction, repair, reconstruction, or replacement of an electric facility, the height of which will exceed the preexisting height of such electric facility, shall require a permit from the political subdivision adopting such regulations. The permit shall be granted only upon a showing that the excess height of the electric facility will not establish or create an airport hazard or become a greater hazard to air navigation than the electric facility that previously existed.



3-312 - Zoning regulations; property inconsistent with regulations; variance; allowance; exception.

3-312. Zoning regulations; property inconsistent with regulations; variance; allowance; exception.

Any person desiring to erect any structure, increase the height of any structure, permit the growth of any tree, or otherwise use his or her property in a manner inconsistent with the airport zoning regulations adopted under the Airport Zoning Act may apply to the board of adjustment for a variance from the zoning regulations in question. Such variances shall be allowed only if the board of adjustment makes the same findings for the granting of variances generally as set forth in subsection (2) of section 19-910, except that if the applicant demonstrates that the proposed structure or alteration of a structure does not require any modification or revision to any approach or approach procedure as approved or written by the Federal Aviation Administration on either an existing or proposed runway and the applicant provides signed documentation from the Federal Aviation Administration that the proposed structure or alteration of the structure will not require any modification or revision of any airport minimums, such documentation may constitute evidence of undue hardship and the board of adjustment may grant the requested variance without such findings. Any variance may be allowed subject to any reasonable conditions that the board of adjustment may deem necessary to effectuate the purposes of the act.



3-313 - Zoning regulations; permit or variance; hazard marking and lighting.

3-313. Zoning regulations; permit or variance; hazard marking and lighting.

In granting any permit under or variance from any airport zoning regulation adopted under the Airport Zoning Act, the administrative agency or board of adjustment may, if it deems it advisable to effectuate the purposes of the act and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to flyers the presence of an airport hazard.



3-314 - Transferred to section 3-319.01

3-314. Transferred to section 3-319.01



3-315 - Repealed. Laws 2013, LB 140, § 23.

3-315. Repealed. Laws 2013, LB 140, § 23.



3-316 - Repealed. Laws 2013, LB 140, § 23.

3-316. Repealed. Laws 2013, LB 140, § 23.



3-317 - Repealed. Laws 2013, LB 140, § 23.

3-317. Repealed. Laws 2013, LB 140, § 23.



3-318 - Repealed. Laws 2013, LB 140, § 23.

3-318. Repealed. Laws 2013, LB 140, § 23.



3-319 - Zoning regulations; provide for administration and enforcement.

3-319. Zoning regulations; provide for administration and enforcement.

All airport zoning regulations adopted under the Airport Zoning Act shall provide for the administration and enforcement of such regulations by an administrative agency which may be an agency created by such regulations or any official, board, or other existing agency of the political subdivision adopting the regulations. In the case of airport zoning regulations adopted by a joint airport zoning board, each of the political subdivisions which participated in the creation of the joint airport zoning board shall create or designate an official or an administrative agency to administer and enforce the airport zoning regulations within its respective zoning jurisdiction. The duties of any official or administrative agency designated pursuant to the act shall include that of reviewing and acting upon all applications for permits under the airport zoning regulations, but such agency shall not have or exercise any of the powers herein delegated to the board of adjustment. In no event shall such official or administrative agency be or include any member of the board of adjustment.



3-319.01 - Zoning regulations; appeal; hearing; procedure; board; duties.

3-319.01. Zoning regulations; appeal; hearing; procedure; board; duties.

(1) Any person aggrieved or taxpayer affected by any decision of an administrative agency made in its administration of airport zoning regulations adopted under the Airport Zoning Act, or any governing body of a political subdivision which is of the opinion that a decision of such an administrative agency is an improper application of airport zoning regulations of concern to such governing body, may appeal to the board of adjustment authorized to hear and decide appeals from the decisions of such administrative agency.

(2) Any appeal taken under this section shall be taken within a reasonable amount of time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

(3) An appeal shall stay any proceeding in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such cases the proceedings shall not be stayed except by an order of the board after notice to the agency from which the appeal is taken and upon due cause shown.

(4) The board shall fix a reasonable time for the hearing of appeals, give public notice thereof, give due notice to the parties in interest, and decide the appeal within sixty days after the date of filing such appeal. Any party may appear in person or by an agent or attorney at the hearing.



3-320 - Zoning regulations; board of adjustment; members; terms; powers.

3-320. Zoning regulations; board of adjustment; members; terms; powers.

(1) All airport zoning regulations adopted under the Airport Zoning Act shall provide for a board of adjustment to have and exercise the following powers:

(a) To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of the airport zoning regulations;

(b) To hear and decide any special exceptions to the terms of the airport zoning regulations upon which such board may be required to pass under such regulations; and

(c) To hear and decide petitions for variances from the strict application of airport zoning regulations.

(2) A board of adjustment shall consist of five regular members, each to be appointed for a term of three years by the political subdivision or joint airport zoning board adopting the regulations. Any member thereof may be removed by the appointing authority for cause, upon written charges and after a public hearing. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of the administrative agency or to decide in favor of the applicant on any matter upon which the board is required to pass under the airport zoning regulations or to effect any variation in such regulations.

(3) The board of adjustment may, consistent with the Airport Zoning Act, reverse or affirm wholly or partly or modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as it deems right and proper under the circumstances.

(4) A board of adjustment, board of zoning appeals, or similar zoning appeals board that exists on September 6, 2013, may be designated as and shall exercise the power of the board of adjustment for airport zoning regulations as required by this section.



3-321 - Repealed. Laws 2013, LB 140, § 23.

3-321. Repealed. Laws 2013, LB 140, § 23.



3-322 - Repealed. Laws 2013, LB 140, § 23.

3-322. Repealed. Laws 2013, LB 140, § 23.



3-323 - Board of adjustment; adopt rules; meetings; oaths; public hearings; record of proceedings.

3-323. Board of adjustment; adopt rules; meetings; oaths; public hearings; record of proceedings.

The board shall adopt rules in accordance with the provisions of the ordinance or resolution by which it was created. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All hearings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question or, if absent or failing to vote, indicating such fact. It shall also keep records of its examinations and other official actions. Such minutes and records shall immediately be filed in the office of the board and be a public record.



3-324 - Board of adjustment; judicial review; petition; grounds.

3-324. Board of adjustment; judicial review; petition; grounds.

Any (1) person aggrieved or taxpayer affected by any decision of a board of adjustment, (2) governing body of a political subdivision, or (3) joint airport zoning board, which is of the opinion that a decision of a board of adjustment is arbitrary or capricious, illegal, or unsupported by evidence, may obtain judicial review of such decision by filing a petition in error in the district court of the county in which the structure or tree that is the subject of the decision is located. The filing of and proceeding on the petition in error shall be in accordance with sections 25-1901 to 25-1937.



3-325 - Repealed. Laws 2013, LB 140, § 23.

3-325. Repealed. Laws 2013, LB 140, § 23.



3-326 - Repealed. Laws 2013, LB 140, § 23.

3-326. Repealed. Laws 2013, LB 140, § 23.



3-327 - Repealed. Laws 2013, LB 140, § 23.

3-327. Repealed. Laws 2013, LB 140, § 23.



3-328 - Judicial review; costs.

3-328. Judicial review; costs.

Costs shall not be allowed against the board of adjustment unless it appears to the court that it acted with gross negligence, in bad faith or with malice in making the decision appealed from.



3-329 - Judicial review; effect of decision on other structures.

3-329. Judicial review; effect of decision on other structures.

In any case in which airport zoning regulations adopted under the Airport Zoning Act, although generally reasonable, are held by a court to interfere with the use or enjoyment of a particular structure or parcel of land to such an extent or to be so onerous in their application to such a structure or parcel of land as to constitute a taking or deprivation of that property in violation of the Constitution of Nebraska or the Constitution of the United States, such holding shall not affect the application of such regulations to other structures and parcels of land.



3-330 - Violation; penalty; injunctions.

3-330. Violation; penalty; injunctions.

Each violation of the Airport Zoning Act or of any regulations, orders, or rulings promulgated or made pursuant to the act shall constitute a Class IV misdemeanor. Each day a violation continues to exist shall constitute a separate offense. In addition, the political subdivision or agency adopting zoning regulations under the act may institute, in any court of competent jurisdiction, an action to prevent, restrain, correct, or abate any violation of (1) the act, (2) airport zoning regulations adopted under the act, or (3) any order or ruling made in connection with the administration or enforcement of the act or such regulations. The court in such proceedings shall adjudge to the plaintiff such relief by way of injunction, which may be mandatory or otherwise, as may be proper under all the facts and circumstances of the case in order to fully effectuate the purposes of the act and of the regulations adopted and orders and rulings made pursuant thereto.



3-331 - Acquisition of property interest; purchase; grant; condemnation; procedure.

3-331. Acquisition of property interest; purchase; grant; condemnation; procedure.

In any case in which (1) it is desired to remove, lower, or otherwise terminate a nonconforming structure or use, (2) the approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under the Airport Zoning Act, or (3) it appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations, the political subdivision within which the property or nonconforming use is located or the political subdivision owning or operating the airport or served by it may acquire by purchase, grant, or condemnation, such air right, aviation easement, or other estate or interest in the property or nonconforming structure or use in question as may be necessary to effectuate the purposes of the act. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



3-332 - Department of Aeronautics; municipalities and political subdivisions; assist in planning and developing.

3-332. Department of Aeronautics; municipalities and political subdivisions; assist in planning and developing.

The Department of Aeronautics of the State of Nebraska is authorized to aid and assist municipalities and other political subdivisions of the state in planning, developing and carrying out programs for airport zoning in order to secure uniformity therein as far as possible.



3-333 - Act, how cited.

3-333. Act, how cited.

Sections 3-301 to 3-333 shall be known and may be cited as the Airport Zoning Act.



3-401 - Obstructions to air navigation; regulation; purpose.

3-401. Obstructions to air navigation; regulation; purpose.

There is hereby recognized, declared, and found (1) to exist, in behalf of the citizens of the United States, a public right of freedom of transit in air commerce through the air space of the State of Nebraska, (2) that any obstruction to air navigation (a) interferes with the public right of freedom of transit in air commerce, (b) endangers the lives and property of those using the air space for travel and transportation by air, and (c) endangers the lives and property of the occupants of land in the State of Nebraska, and (3) that the public health, safety, and welfare require that the erection and maintenance of obstructions to air navigation be regulated and controlled.



3-402 - Terms, defined.

3-402. Terms, defined.

As used in sections 3-401 to 3-409, unless the context otherwise requires:

(1) Structure shall mean any manmade object which is built, constructed, projected, or erected upon, from, and above the surface of the earth, including, but not limited to, towers, antennas, buildings, wires, cables, and chimneys;

(2) Obstruction shall mean any structure which obstructs the air space required for the flight of aircraft and in the landing and taking off of aircraft at any airport or restricted landing area; and

(3) Person shall mean any public utility, public district, or other governmental division or subdivision or any person, corporation, partnership, or limited liability company.



3-403 - Structures; erection, maintenance in excess of one hundred fifty feet; permit required.

3-403. Structures; erection, maintenance in excess of one hundred fifty feet; permit required.

It shall be unlawful for any person, firm, or corporation, without having first applied for and obtained a permit in writing from the Department of Aeronautics of the State of Nebraska, to build, erect or maintain any structure within the State of Nebraska, the height of which exceeds one hundred fifty feet above the surface of the ground at point of installation.



3-404 - Structures; erection, maintenance in excess of one hundred fifty feet; application; form; contents; permit; issuance; considerations.

3-404. Structures; erection, maintenance in excess of one hundred fifty feet; application; form; contents; permit; issuance; considerations.

The application for the permit, required by section 3-403, shall be made in writing on forms prescribed by the Department of Aeronautics and shall contain or be accompanied by details as to the location, construction, height, and dimensions of the proposed structure, the nature of its intended use, and such other information as the Director of Aeronautics may require. Upon the filing of such application the director shall make an investigation and an aeronautical study of such proposed construction and its effect, if any, upon air navigation, and the health, welfare, and safety of the public. If the director, upon such investigation, shall determine that such proposed structure will not constitute a hazard to air navigation and will not interfere unduly with the public right of freedom of transit in commerce through the air space affected thereby, he shall issue to the applicant a permit, required by section 3-403, authorizing the erection and construction of such structure, subject to such conditions as to marking and lighting as the department may prescribe by its rules and regulations, authorized by section 3-407. If he does not so determine, he shall deny the application. In making such investigation, aeronautical study, and determination, the director shall consider (1) the character of flying operations expected to be conducted in the area concerned, (2) the nature of the terrain, (3) the character of the neighborhood, (4) the uses to which the property concerned is devoted or adaptable, (5) the proximity to existing airports, airways, control areas, and control zones, (6) the height of existing, adjacent structures, and (7) all the facts and circumstances existing. He shall impose only such restrictions or requirements as may be reasonably necessary to effectuate the purpose of sections 3-401 to 3-409.



3-405 - Appeal; procedure.

3-405. Appeal; procedure.

Any person aggrieved by any action of the Department of Aeronautics in granting or denying a permit under the terms of sections 3-401 to 3-409 may appeal the action, and the appeal shall be in accordance with the Administrative Procedure Act.



3-406 - Existing structures; structures erected under authority of federal or state agency; zoning regulations; applicability of sections.

3-406. Existing structures; structures erected under authority of federal or state agency; zoning regulations; applicability of sections.

The provisions of sections 3-403 to 3-405 shall not apply to structures hereafter erected under the authority of a license or permit issued by a federal agency or other state agency now having specific statutory jurisdiction over the air space, including authority to prohibit or regulate the height of structures for the promotion of safety in aviation, nor to existing structures. Nothing in sections 3-401 to 3-409 shall be construed to limit or abridge any right, power, or authority to zone property under the provisions of any other law of this state or of the federal government except, that in the event of any conflict between the regulations for height limits of structures, lighting, and marking adopted under the provisions of sections 3-401 to 3-409, and any other regulations applicable to the same area, the more stringent limitation or requirement shall govern and prevail.



3-407 - Structures; lighting; rules and regulations; department adopt.

3-407. Structures; lighting; rules and regulations; department adopt.

All structures outside the corporate limits of cities and villages, exceeding a height of two hundred feet above the surface of the ground, and all structures within the corporate limits of cities and villages exceeding a height of five hundred feet shall be marked and lighted in accordance with rules and regulations established by the Department of Aeronautics. The department is authorized to adopt and promulgate rules and regulations for the marking and lighting of such structures in a manner calculated to prevent collisions with such structures by aircraft. It shall be the duty of the persons, firms, and corporations owning, maintaining, or using such structures to provide and maintain such marking and lighting.



3-408 - Violations; penalty.

3-408. Violations; penalty.

Any person, firm, or corporation (1) violating any of the provisions of sections 3-401 to 3-409, (2) submitting false information in the application for a permit, (3) violating any rule or regulation adopted by the Department of Aeronautics pursuant hereto, as authorized by section 3-407, (4) failing to do and perform any act required hereby, or (5) violating the terms of any permit issued pursuant to the provisions of sections 3-401 to 3-409, shall be guilty of a Class III misdemeanor. Each day any violation continues or any structure erected in violation of the provisions of sections 3-401 to 3-409 shall continue in existence, shall constitute a separate offense.



3-409 - Structure; violations; injunction; removal.

3-409. Structure; violations; injunction; removal.

In addition to the penalties provided for by section 3-408, the erection and maintenance of any structure in violation of the provisions of sections 3-401 to 3-409 may be enjoined by any court of competent jurisdiction in an action for that purpose commenced by the Department of Aeronautics or any other interested person. The erection of such structure and permitting the same to stand or remain, in violation of the provisions of sections 3-401 to 3-409, is hereby declared to be a nuisance and the department, or its authorized agent, is authorized to go upon the premises and abate such nuisance by removing such structure after five days' notice to the interested parties, to be served by mail addressed to them at their last-known place of business or residence. The expense incident to the removal of such structure shall be paid by the owners thereof and if the department removes such structures as provided in this section the expense incurred by the department may be recovered from the sale of the structure or its salvage material.



3-501 - Terms, defined.

3-501. Terms, defined.

As used in the Cities Airport Authorities Act, unless the context otherwise requires:

(1) Authority means an airport authority which shall be a body politic and corporate organized pursuant to section 3-502;

(2) City means any city or village of the State of Nebraska;

(3) Bonds means bonds issued by the authority pursuant to the provisions of the Cities Airport Authorities Act;

(4) Board means the members of the authority;

(5) Mayor and city council means, in the case of a village, the chairperson of the board of trustees and the board of trustees, respectively;

(6) Real property means lands, structures, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the term real property, including not only fee simple absolute but also any and all lesser interests, such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest, or right, legal or equitable, pertaining to real property; and

(7) Project means any airport operated by the authority, including all real and personal property, structures, machinery, equipment, and appurtenances or facilities which are part of such airport or used or useful in connection therewith either as ground facilities for the convenience of handling aviation equipment, passengers, and freight or as part of aviation operation, air navigation, and air safety operation.

An airport authority is a body corporate and politic. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).

The Airport Authority Act sustained as constitutional. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



3-502 - Airport authority; created; board; members; expenses; delegation of authority; period of corporate existence; jurisdiction.

3-502. Airport authority; created; board; members; expenses; delegation of authority; period of corporate existence; jurisdiction.

(1) Any city may create an airport authority to be managed and controlled by a board. The board, when and if appointed, shall have full and exclusive jurisdiction and control over all facilities owned or thereafter acquired by such city for the purpose of aviation operation, air navigation, and air safety operation.

(2) The Cities Airport Authorities Act shall not become operative as to any city unless the mayor and city council in their discretion activate the airport authority by the mayor appointing and the council approving the board members as provided in this section. Each such board shall be a body corporate and politic, constituting a public corporation and an agency of the city for which such board is established.

(3) Each board in cities of the primary, first, and second classes and in villages shall consist of five members to be appointed by the mayor with the approval of the city council to serve until their successors elected pursuant to section 32-547 take office. Members of such board shall be residents of the city for which such authority is created. Any vacancy on such board shall be filled by appointment by the mayor, with the approval of the city council, to serve the unexpired portion of the term. A member of such board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for the removal of such officer may be brought, upon resolution of the city council, in the district court of the county in which such city is located.

(4) Each board in cities of the metropolitan class shall consist of five members who shall be nominated by the mayor and approved by the city council and shall serve for terms of five years. Any vacancy on such board shall be filled by appointment by the mayor, with the approval of the city council, and such appointee shall serve the unexpired portion of the term of the member whose office was vacated. Any member of such board may be removed from office by the mayor, for incompetence, neglect of duty, or malfeasance in office, with the consent and approval of the city council.

(5) The members of the board hereby created shall not be entitled to compensation for their services but shall be entitled to reimbursement of expenses paid or incurred in the performance of the duties imposed upon them by the Cities Airport Authorities Act, to be paid as provided in section 23-1112 for county officers and employees. A majority of the members of the board then in office shall constitute a quorum. The board may delegate to one or more of the members, or to its officers, agents, and employees, such powers and duties as it may deem proper.

(6) The board and its corporate existence shall continue only for a period of twenty years from the date of appointment of the members thereof and thereafter until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged. When all liabilities incurred by the authority of every kind and character have been met and all its bonds have been paid in full or such liabilities and bonds have otherwise been discharged, all rights and properties of the authority shall pass to and be vested in the city. The authority shall have and retain full and exclusive jurisdiction and control over all projects under its jurisdiction, with the right and duty to charge and collect revenue therefrom, for the benefit of the holders of any of its bonds or other liabilities. Upon the authority's ceasing to exist, all its remaining rights and properties shall pass to and vest in the city.

This section gives an airport authority full jurisdiction over all aspects of getting an aircraft and its occupants safely into and out of an airport. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).

The word airport herein means an airport qualified and licensed for public use. Elliott v. City of Plattsmouth, 187 Neb. 165, 188 N.W.2d 684 (1971).

Under former law the word airport in this section means an airport qualified and licensed for public use. Bruns v. City of Seward, 186 Neb. 658, 185 N.W.2d 853 (1971).

Airport authority's existence dependent upon city which created it and is an agency of that city, existence of airport authority does not prevent parent city from being annexed. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).



3-502.01 - Repealed. Laws 1969, c. 25, § 3.

3-502.01. Repealed. Laws 1969, c. 25, § 3.



3-502.02 - Repealed. Laws 1969, c. 25, § 3.

3-502.02. Repealed. Laws 1969, c. 25, § 3.



3-503 - Airport authority; acquisition of property; terms; eminent domain; relinquishment; insurance.

3-503. Airport authority; acquisition of property; terms; eminent domain; relinquishment; insurance.

(1) Any city creating an authority shall by resolution convey or transfer to it any existing airport or any other property of the city for use in connection with a project, including real and personal property owned or leased by the city and used or useful in connection therewith. In case of real property so conveyed, the title thereto shall remain in the city, but the authority shall have the use and occupancy of such real property for so long as its corporate existence shall continue. In the case of personal property so conveyed, the title shall pass to the authority. Any conveyance of an existing airport shall be subject to any leases or agreements duly and validly made by the city affecting such airports or the property so conveyed, except that any such lease or agreement which is inconsistent with the ability of the authority to issue negotiable bonds may be renegotiated by the authority.

(2) Such city may acquire by purchase or condemnation real property in the name of the city for the projects or for the widening of existing roads, streets, parkways, avenues, or highways, or for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes and partly for other city purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such city, except that if property is to be acquired outside the zoning jurisdiction of the city creating the authority when such city is of the metropolitan class, approval shall be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised. Such city may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of a project.

(3) Contracts may be entered into between the city and an authority, or between other political subdivisions of the State of Nebraska and such city or authority, or between each and any of them, providing for the conveyance of property to such city or authority for use in connection with a project, and for the closing of streets, roads, parkways, avenues, or highways. The amounts, terms, and conditions of payment if any shall be made by such city or authority in connection with the conveyances. The contracts may also contain covenants by such city or such political subdivision, as to the road, street, parkway, avenue, or highway improvements to be made by such city or such political subdivision. Any city council may authorize such contracts between the city and the authority by resolution, and no other authorization on the part of the city for such contracts shall be necessary. All obligations of the city for the payment of money to an authority incurred in carrying out the Cities Airport Authorities Act shall be included in and provided for by each annual or biennial budget of such city thereafter made until fully discharged. In the case of other political subdivisions of the state, such contracts shall be authorized as provided by law.

(4) An authority operating under the act may acquire real property for a project in the name of the city in which it was established at the cost and expense of the authority by purchase or condemnation pursuant to the laws relating to the condemnation of land by cities and subdivision (4) of section 3-504, except that if property is to be acquired outside the zoning jurisdiction of the city creating the authority when such city is of the metropolitan class, approval shall be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised. The authority shall have the use and occupancy of such real property so long as its corporate existence shall continue.

(5) In case an authority shall have the use and occupancy of any real property which it shall determine is no longer required for a project then, if such real property was acquired at the cost and expense of the city, the authority shall have the power to surrender its use and occupancy thereof to the city. If such real property was acquired at the cost and expense of the authority, then the authority shall have power to sell, lease, or otherwise dispose of the real property. The authority shall retain the proceeds of sale, rentals, or other money derived from the disposition of such real property for its corporate purposes.

(6) If the authority does not provide insurance coverage for the real property improvements to real property and the real property of which it has the use and occupancy and the city provides insurance coverage for such improvements and property and names the authority as the named insured, the authority shall reimburse the city for purchasing the insurance coverage if reimbursement is requested by the city.

An airport authority acquiring real property must bring an action in the name of the city in which it was established for and on behalf, of the airport authority. Airport Auth. of Village of Greeley v. Dugan, 259 Neb. 860, 612 N.W.2d 913 (2000).

Municipal airport authorities are authorized to acquire property by condemnation for establishing airports. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



3-504 - Airport authority; powers.

3-504. Airport authority; powers.

Any authority established under the Cities Airport Authorities Act shall have power:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of personal property for its corporate purposes;

(4) To acquire in the name of the city, by purchase or condemnation, real property or rights or easements therein necessary or convenient for its corporate purposes and, except (a) as may otherwise be provided in the act and (b) that if property is to be acquired outside the zoning jurisdiction of the city when such city is a city of the metropolitan class, approval must be obtained from the county board of the county where the property is located before the right of eminent domain may be exercised, to use the same so long as its corporate existence continues. Such power shall not be exercised by authorities of cities of the primary, first, and second classes and of villages created after September 2, 1973, without further approval until such time as at least three members of the authority have been elected. If the exercise of such power is necessary while three or more appointed members remain on the authority of cities of the primary, first, and second classes and of villages, the appointing body shall approve all proceedings under this subdivision;

(5) To make bylaws for the management and regulation of its affairs and, subject to agreements with bondholders, to make rules and regulations for the use of projects and the establishment and collection of rentals, fees, and all other charges for services or commodities sold, furnished, or supplied by such authority. Any person violating such rules shall be guilty of a Class III misdemeanor;

(6) With the consent of the city, to use the services of agents, employees, and facilities of the city, for which the authority may reimburse the city a proper proportion of the compensation or cost thereof, and also to use the services of the city attorney as legal advisor to the authority;

(7) To appoint officers, agents, and employees and fix their compensation;

(8) To make contracts, leases, and all other instruments necessary or convenient to the corporate purposes of the authority;

(9) To design, construct, maintain, operate, improve, and reconstruct, so long as its corporate existence continues, such projects as are necessary and convenient to the maintenance and development of aviation services to and for the city in which such authority is established, including landing fields, heliports, hangars, shops, passenger and freight terminals, control towers, and all facilities necessary or convenient in connection with any such project, to contract for the construction, operation, or maintenance of any parts thereof or for services to be performed thereon, and to rent parts thereof and grant concessions thereon, all on such terms and conditions as the authority may determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(10) To include in such project, subject to zoning restrictions, space and facilities for any or all of the following: Public recreation; business, trade, or other exhibitions; sporting or athletic events; public meetings; conventions; and all other kinds of assemblages and, in order to obtain additional revenue, space and facilities for business and commercial purposes. Whenever the authority deems it to be in the public interest, the authority may lease any such project or any part or parts thereof or contract for the management and operation thereof or any part or parts thereof. Any such lease or contract may be for such period of years as the authority shall determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(11) To charge fees, rentals, and other charges for the use of projects under the jurisdiction of such authority subject to and in accordance with such agreement with bondholders as may be made as hereinafter provided. Subject to contracts with bondholders, all fees, rentals, charges, and other revenue derived from any project shall be applied to the payment of operating, administration, and other necessary expenses of the authority properly chargeable to such project and to the payment of the interest on and principal of bonds or for making sinking-fund payments therefor. Subject to contracts with bondholders, the authority may treat one or more projects as a single enterprise with respect to revenue, expenses, the issuance of bonds, maintenance, operation, or other purposes;

(12) To certify annually to the governing body of the city the amount of tax to be levied for airport purposes which the authority requires under its adopted budget statement to be received from taxation, not to exceed three and five-tenths cents on each one hundred dollars of taxable valuation of all the taxable property in such city subject to section 77-3443. The governing body may levy and collect the taxes so certified at the same time and in the same manner as other taxes are levied and collected, and the proceeds of such taxes when due and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the authority is deposited. An authority in a city of the first or second class or a village shall have power to certify annually to the governing body of such a city or village an additional amount of tax to be levied for airport purposes, not to exceed three and five-tenths cents on each one hundred dollars of taxable value, to be levied, collected, set aside, and deposited as specified in this subdivision, and if negotiable bonds of the authority are thereafter issued, this power shall continue until such bonds are paid in full. When such additional amount of tax is first certified, the governing body may then require, but not thereafter, approval of the same by a majority vote of the governing body or by a majority vote of the electors voting on the same at a general or special election. The additional levy shall be subject to section 77-3443. The provisions of this subdivision shall not apply to cities of the metropolitan class;

(13) To construct and maintain under, along, over, or across a project, telephone, telegraph, or electric wires and cables, fuel lines, gas mains, water mains, and other mechanical equipment not inconsistent with the appropriate use of such project, to contract for such construction and to lease the right to construct and use the same, or to use the same on such terms for such periods of time and for such consideration as the authority shall determine;

(14) To accept grants, loans, or contributions from the United States, the State of Nebraska, any agency or instrumentality of either of them, or the city in which such authority is established and to expend the proceeds thereof for any corporate purposes;

(15) To incur debt and issue negotiable bonds and to provide for the rights of the holders thereof;

(16) To enter on any lands, waters, and premises for the purposes of making surveys, soundings, and examinations; and

(17) To do all things necessary or convenient to carry out the powers expressly conferred on such authorities by the act.

An airport authority acquiring real property must bring an action in the name of the city in which it was established for and on behalf of the airport authority. Airport Auth. of Village of Greeley v. Dugan, 259 Neb. 860, 612 N.W.2d 913 (2000).

Municipal airport authorities are authorized to acquire property by condemnation for establishing airports. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Inclusion of an airport authority budget in general city budget hearing did not meet requirement of public budget hearing, after notice, by airport authority. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).

An airport authority has broad powers to include all facilities necessary or convenient in constructing an airport project. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).



3-504.01 - Airport authority; authority for creation; election not required; supremacy over city charter; validation of proceedings.

3-504.01. Airport authority; authority for creation; election not required; supremacy over city charter; validation of proceedings.

Sections 3-501 to 3-514 shall be full authority for the creation of airport authorities by cities, and for the exercise of the powers therein granted to cities and to such authorities, and no action, proceeding or election shall be required prior to the creation of airport authorities hereunder or to authorize the exercise of any of the powers herein granted, any provision of law or of any city charter to the contrary notwithstanding, and the proceedings of the mayor and council of any city heretofore taken for the creation and establishment of an airport authority are hereby ratified, validated and confirmed.



3-504.02 - Airport authority; cities of primary class; development of commercial aviation; representation in commercial air service hearings; additional tax levy.

3-504.02. Airport authority; cities of primary class; development of commercial aviation; representation in commercial air service hearings; additional tax levy.

An airport authority may, and in cities of the primary class shall, in addition to the powers enumerated in section 3-504, encourage, foster, and promote the development of commercial and general aviation for the city which it serves, and advance the interests of such city in aeronautics and in commercial air transportation and its scheduling. An airport authority in cities of the primary class, under direction of the mayor, shall represent the interests of such city in commercial air service hearings, except that representation in the name of the city shall be only by the consent of such city. In cities of the primary class the city council may establish a fund for the purposes of this section by an annual levy of not to exceed three-tenths of one cent on each one hundred dollars which shall be levied and collected upon the same property and in addition to the levy provided in subdivision (12) of section 3-504. The levy in this section shall be subject to section 77-3443.



3-505 - Airport authority; city officers and employees; transfer; retention of privileges; social security and pension plans; continuance of coverage.

3-505. Airport authority; city officers and employees; transfer; retention of privileges; social security and pension plans; continuance of coverage.

Officers and employees of any board or department in or of a city may be transferred to the authority established in the city, and shall be eligible for such transfer and appointment without examination to offices and positions under the authority. Officers or employees of such city, who shall have accepted such transfer and who are at the time of such transfer members or beneficiaries of any existing pension or retirement system, shall continue to have the rights, privileges, obligations, and status with respect to such system or systems as are now prescribed by law. In a city of the metropolitan or of the primary class, the authority may enter into an agreement with the city to provide for the continued coverage of officers and employees of the authority, and for the coverage of such officers and employees not formerly employed by the city, under the city's social security system, pension plan, or retirement plan, and shall pay its proportionate cost of such pension or retirement plan and expense of social security coverage.



3-506 - Airport authority; finances; how handled.

3-506. Airport authority; finances; how handled.

All income, revenue, receipts, profits, and money of an authority from whatever source derived shall be paid either to the treasurer of the city in which such authority is established as ex officio treasurer of the authority who shall not commingle such money with any other money under his or her control or to the person appointed as treasurer of the airport authority in accordance with section 3-506.01. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts. Such money shall be withdrawn only by check, draft, or order signed by the treasurer on requisition of the chairperson of the authority or of such other person or persons as the authority may authorize to make such requisitions, approved by the board. The chief auditing officer of the city and his or her legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such authority, including its receipts, disbursements, contracts, leases, sinking funds, and investments and any other matters relating to its financial standing. Notwithstanding the provisions of this section, such authority may contract with the holders of any of its bonds as to collection, custody, securing, investment, and payment of any money of the authority or any money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The authority may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of authorities pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



3-506.01 - Airport authority; treasurer; appointed; bond.

3-506.01. Airport authority; treasurer; appointed; bond.

(1) An airport authority may appoint a treasurer.

(2) If a treasurer is appointed by the authority, the treasurer of the city in which such authority is established shall no longer serve as ex officio treasurer of the authority.

(3) If a treasurer is appointed, such treasurer shall furnish bond, in an amount to be determined by the authority, running to the authority conditioned upon the faithful performance of such treasurer's duties.



3-507 - Airport authority; bonds; general; limited purposes; bond anticipation notes; issuance; powers conferred; personal liability.

3-507. Airport authority; bonds; general; limited purposes; bond anticipation notes; issuance; powers conferred; personal liability.

(1) An authority shall have the power and is hereby authorized from time to time to issue its negotiable bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such authority is established. Such authorities shall have power, from time to time and whenever refunding is deemed expedient, to issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed or may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. All bonds shall be general obligations of the authority issuing the same and shall be payable out of any revenue, income, receipts, profits, or other money of the authority unless the authority expressly provides otherwise in the resolution authorizing issuance in which event the bonds shall be limited obligations of the authority and shall be payable only out of that part of the revenue, income, receipts, profits, or other money of the authority as is specified in such resolution. All bonds issued pursuant to the Cities Airport Authorities Act shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code subject only to any provisions contained in such bonds for the registration of the principal thereof.

(2) All such bonds shall be authorized by a resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment and at such place or places within or without the State of Nebraska, and be subject to such terms of redemption and at such redemption premiums as such resolution or resolutions may provide. The bonds may be sold at public or private sale for such price or prices as the authority shall determine. No proceedings for the issuance of bonds of an authority shall be required other than those required by the act, and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale, or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by authorities pursuant to the act.

(3) Any resolution or resolutions authorizing any bonds or any issue of bonds of an authority may contain covenants and agreements on the part of the authority to protect and safeguard the security and payment of such bonds, which covenants and agreements shall be a part of the contract with the holders of the bonds thereby authorized, as to:

(a) Pledging all or any part of the revenue, income, receipts, profits, and other money derived by the authority issuing such bonds from the operation, management, or sale of property of any or all such projects of the authority to secure the payment of the bonds or of any issue of the bonds;

(b) The rates, rentals, tolls, charges, license fees, and other fees to be charged by the authority, the amounts to be raised in each year for the services and commodities sold, furnished, or supplied by the authority, and the use and disposition of the revenue of the authority received therefrom;

(c) The setting aside of reserves or sinking funds and the regulation, investment, and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter issued may be applied and pledging such proceeds to secure the payment of bonds or of any issue of bonds;

(e) Limitations on the issuance of additional bonds of the authority, the terms and conditions upon which such additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(f) The procedure if any by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of money derived from any project to be expended for operating, administrative, or other expenses of the authority; and

(h) Any other matters of like or different character which in any way affect the security or protection of bonds of the authority.

(4) An authority shall have power from time to time to issue bond anticipation notes, referred to as notes in the act, and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding the total estimated cost of the project for which the notes are to be issued including issuance expenses. Payment of such notes shall be made from any money or revenue which the authority may have available for such purpose or from the proceeds of the sale of bonds of the authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the authority, subject to prior pledges thereof, if any, for the payment of such notes and may in addition secure the notes in the same manner as provided for bonds in this section. All notes shall be issued and sold in the same manner as bonds, and any authority shall have power to make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts. The authority shall have power to pay such consideration as it shall deem proper for any commitments to purchase notes in the future. Such notes may also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing authority sufficient to provide for the payment of the notes in full at the maturity thereof. The authority issuing such notes may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes or that the trustee may sell the bonds if the notes are not otherwise paid at maturity and apply the proceeds of such sale to the payment of the notes. The notes may be sold at public or private sale for such price or prices as the authority shall determine.

(5) It is the intention hereof that any pledge of revenue, income, receipts, profits, charges, fees, or other money made by an authority for the payment of bonds shall be valid and binding from the time such pledge is made, that the revenue, income, receipts, profits, charges, fees, and other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the members of a board nor any person executing bonds or notes shall be liable personally thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) An authority shall have power out of any funds available therefor to purchase bonds or notes of such authority. Any bonds so purchased may be held, canceled, or resold by the authority subject to and in accordance with any agreements with bondholders.



3-508 - Airport authority; bondholders; no impairment of rights or remedies.

3-508. Airport authority; bondholders; no impairment of rights or remedies.

The State of Nebraska does covenant and agree with the holders of bonds issued by an authority that the state will not limit or alter the rights hereby vested in an authority to acquire, maintain, construct, reconstruct, and operate projects, to establish and collect such rates, rentals, tolls, charges, license fees, and other fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such projects and to fulfill the terms of any agreements made with holders of bonds of the authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully met and discharged. The provisions of section 3-239 and the Cities Airport Authorities Act and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of the bonds.

Sole purpose of this section to protect sources of income of authority and insure eventual payment of outstanding bonds, purpose served when debts of authority become debts of annexing city. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).



3-509 - Airport authority; obligations of authority; limited liability.

3-509. Airport authority; obligations of authority; limited liability.

The bonds, notes, and other obligations of an authority shall not be a debt of the State of Nebraska or of the city in which such authority is established, and neither the state nor the city shall be liable thereon, nor shall such bonds be payable out of any funds other than funds of the authority issuing same.

City is not liable for debts or other obligations of airport authority which it creates. Lock v. City of Imperial, 182 Neb. 526, 155 N.W.2d 924 (1968).

Issuance of bonds was not unlawful because of this section. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



3-510 - Airport authority; bonds; eligibility for investment; use as security.

3-510. Airport authority; bonds; eligibility for investment; use as security.

Bonds of authorities are hereby made securities in which all public officers and bodies of this state, all municipalities and municipal subdivisions, and all other political subdivisions of this state, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and shall be received by all public officers and bodies of this state, all municipalities and municipal subdivisions, and other political subdivisions of this state for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.



3-511 - Airport authority; declaration of public purpose; exemption of property from taxation.

3-511. Airport authority; declaration of public purpose; exemption of property from taxation.

It is hereby found, determined, and declared that the creation of an authority and the carrying out of its corporate purposes is for the benefit of the people of the State of Nebraska, for the improvement of their welfare and prosperity, and for the promotion of their transportation, and is a public purpose and a matter of statewide concern, and that aviation projects operated by authorities are essential parts of the public transportation system. The State of Nebraska covenants with the holders of such bonds that authorities shall be required to pay no taxes or assessments upon any of the property acquired by them or under their respective jurisdictions, control, possession, or supervision, or upon the activities of authorities in the operation and maintenance of projects, or upon any charges, fees, revenue, or other income received by authorities except motor vehicle fuel and aviation fuel taxes, and that the bonds and notes of authorities and the income therefrom shall at all times be exempt from taxation, except for transfer and estate taxes. This section shall constitute a covenant and agreement with the holders of all bonds and notes issued by authorities. This section shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12.



3-512 - Repealed. Laws 1969, c. 138, § 28.

3-512. Repealed. Laws 1969, c. 138, § 28.



3-513 - Airport authority; applicability of sections.

3-513. Airport authority; applicability of sections.

Insofar as the provisions of section 3-239 and the Cities Airport Authorities Act are inconsistent with the provisions of any other act or of any city charter, if any, the provisions of section 3-239 and the Cities Airport Authorities Act shall be controlling.

This section is to be read as a type of supremacy clause, nullifying any inconsistent statutory or municipal charter provisions. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).



3-514 - Act, how cited.

3-514. Act, how cited.

Sections 3-501 to 3-514 shall be known and may be cited as the Cities Airport Authorities Act.



3-601 - Real property; acquire; improvements; schedule of charges.

3-601. Real property; acquire; improvements; schedule of charges.

Any county may acquire by lease, for a term not to exceed thirty years, purchase, condemnation, or otherwise, the necessary land within or without such county for the purpose of establishing an aviation field and to erect thereon such buildings and make such improvements as may be necessary for the purpose of adapting the field to the use of aerial traffic, and may, from time to time, fix and establish a schedule of charges for the use thereof, which charges shall be used in connection with the maintenance and operation of any such field and the activities thereof. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



3-602 - Bonds; issuance; terms; election.

3-602. Bonds; issuance; terms; election.

For the purpose of acquiring and improving an aviation field, any such county may issue and sell bonds of such county to be designated aviation field bonds, to provide the necessary funds therefor. Such bonds shall become due in not to exceed twenty years from the date of issuance, and shall draw interest, payable semiannually or annually. Such bonds may not be sold for less than par, and in no case without the proposition of issuing the same having first been submitted to the legal electors of such county at a general or special election held therein, and a majority of the votes cast upon the question of issuing such bonds being in favor thereof. The authority to sell such bonds shall not be limited by any other or special provision of law.



3-603 - Tax; limitation; use; election.

3-603. Tax; limitation; use; election.

For the purpose of acquiring and improving such aviation field, such county may, in lieu of issuing and selling bonds, levy an annual tax of not to exceed seven cents on each one hundred dollars of taxable value of all the taxable property within such county subject to section 77-3443. The tax shall not be levied or collected until the proposition of levying the same has first been submitted to the legal electors of such county at a general or special election held therein and received a majority of the votes cast upon the question of levying such tax. Such levy shall be authorized for a term not exceeding ten years, and the proposition submitted to the electors shall specify the number of years for which it is proposed to levy such tax. If funds for such purposes are raised by the levy of tax, no part of the funds so accruing shall be used for any other purpose.



3-604 - Real property; acquisition by lease; election unnecessary.

3-604. Real property; acquisition by lease; election unnecessary.

It shall not be necessary, in order to acquire the necessary land for an aviation field by lease, to submit the proposition of such acquisition by lease to the legal voters of such county.



3-605 - Construction; leasing; improvement; maintenance; management; labor; tax; levy.

3-605. Construction; leasing; improvement; maintenance; management; labor; tax; levy.

For the purpose of the construction, leasing, improvement, maintenance, and management of an aviation field and for the payment of persons employed in the performance of labor in connection therewith, any county may, without a vote of the legal electors, levy an annual tax of not to exceed three and five-tenths cents on each one hundred dollars of taxable value of all the taxable property in such county subject to section 77-3443. No part of the funds so levied and collected shall be used for any other purpose.



3-606 - Repealed. Laws 2001, LB 173, § 22.

3-606. Repealed. Laws 2001, LB 173, § 22.



3-607 - Airport, landing field, airdrome; location and specifications; approval.

3-607. Airport, landing field, airdrome; location and specifications; approval.

No airport, landing field, or airdrome shall be acquired by any county through the issue and sale of bonds, or the levy of taxes, until the location and specifications thereof shall have been approved by the appropriate department or agency of the United States Government.



3-608 - County board; powers.

3-608. County board; powers.

The governing body of any county shall have power to make and enforce such resolutions, rules, and regulations as shall lawfully be made for the control and supervision of any airport, landing field, or airdrome acquired, established, or operated by it, and for the control of aircraft and airmen, but such resolutions, rules, and regulations shall not conflict with the rules and regulations for the navigation of aircraft promulgated by the United States Government. This power shall extend to the space above the lands and waters included within the limits of such county, and to the space above any airport, landing field, or airdrome outside its limits.



3-609 - County board; lease; disposal; powers.

3-609. County board; lease; disposal; powers.

The governing body of any county authorized by section 3-601 to acquire an aviation field shall have power to lease or dispose of the same or any portion thereof when the public need will not thereby be injured.



3-610 - Project, defined.

3-610. Project, defined.

As used in sections 3-611 to 3-621, project shall mean any airport operated by the authority, including all real and personal property, structures, machinery, equipment, and appurtenances or facilities which are part of such airport or used or useful in connection therewith either as ground facilities for the convenience of handling aviation equipment, passengers, and freight, or as part of aviation, air navigation, and air safety operation.



3-611 - Airport authority; creation; authorized; board; powers and duties; members; election; vacancy; removal; expenses; quorum.

3-611. Airport authority; creation; authorized; board; powers and duties; members; election; vacancy; removal; expenses; quorum.

In addition to the powers granted by sections 3-601 to 3-609, any county may create an airport authority. Such authority shall be managed and controlled by a board which shall have full and exclusive jurisdiction and control over all facilities owned or thereafter acquired by such county for airport purposes. Each such board shall be a body corporate and politic, constituting a public corporation and an agency of the county for which such board is established. Each board shall consist of five members. The county board creating the authority shall appoint board members to serve until their successors elected pursuant to section 32-548 take office. Members of the board must be residents of the county for which the authority is created. Any vacancy on a board shall be filled by temporary appointment by the county board until a successor can be elected at the next general election. A member of such board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for removal of such member may be brought, upon resolution by the county board, in the district court of the county in which the authority is located.

The members of the board shall not be entitled to compensation for their services but shall be entitled to reimbursement of expenses paid or incurred in the performance of the duties imposed upon them by the provisions of sections 3-601 to 3-622 with reimbursement for mileage to be made at the rate provided in section 81-1176. A majority of the members of the board then in office shall constitute a quorum. The board may delegate to one or more of the members, or to its officers, agents, and employees, such powers and duties as it may deem proper. The board and its corporate existence shall continue only for a period of twenty years from the date of appointment of the members thereof and thereafter until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged. When all liabilities incurred by the authority of every kind and character have been met and all its bonds have been paid in full or such liabilities and bonds have otherwise been discharged, all rights and properties of the authority shall pass to and be vested in the county. The authority shall have and retain full and exclusive jurisdiction and control over all projects under its jurisdiction, with the right and duty to charge and collect revenue therefrom, for the benefit of the holders of any of its bonds or other liabilities. Upon the authority's ceasing to exist, all its remaining rights and properties shall pass to and vest in the county.

The board may enter into leases for nonaviation purposes for periods longer than the corporate existence of the board for a maximum period of twenty years. Such leases shall be subject to the approval of the county at the time the leases are entered into. At the conclusion of the corporate existence of the board, such leases shall pass to the control of the county.

The board may enter into leases for nonaviation purposes with the State of Nebraska or any political subdivision for land and land improvements. Such leases may be entered into for a maximum of forty years. At the conclusion of the corporate existence of the board, such leases shall pass to the control of the county.

An airport authority has no duty by statute nor common law to provide fire protection for property it leases to another. The Geer Co. v. Hall County Airport Authority, 193 Neb. 17, 225 N.W.2d 32 (1975).



3-612 - Property; county; authority; powers and duties.

3-612. Property; county; authority; powers and duties.

(1) Any county creating an authority shall by resolution or resolutions, convey or transfer to it any existing airport or any other property of the county for use in connection with a project, including real and personal property owned or leased by the county and used or useful in connection therewith. In case of real property so conveyed, the title thereto shall remain in the county, but the authority shall have the use and occupancy thereof for so long as its corporate existence shall continue. In the case of personal property so conveyed, the title shall pass to the authority. Any conveyance of an existing airport shall be subject to any leases or agreements duly and validly made by the county affecting such airport or the property so conveyed; Provided, that any such lease or agreement which is inconsistent with the ability of the authority to issue negotiable bonds may be renegotiated by the authority.

(2) Such county may acquire by purchase or condemnation real property in the name of the county for the projects or for the widening of existing roads, streets, parkways, avenues, or highways, or for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes and partly for other county purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by such county. Such county may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of a project.

(3) Contracts may be entered into between the county and an authority, or between other political subdivisions of the State of Nebraska and such county or authority, or between each and any of them, providing for the conveyance of property to such county or authority for use in connection with a project, and for the closing of streets, roads, parkways, avenues, or highways. The amounts, terms, and conditions of payment if any shall be made by such county or authority in connection with such conveyances. Such contracts may also contain covenants by such county, or such political subdivision, as to the road, street, parkway, avenue, or highway improvements to be made by such county or such political subdivision. Any county board may authorize such contracts between the county and the authority by resolution, and no other authorization on the part of such county for such contracts shall be necessary. All obligations of such county for the payment of money to an authority incurred in carrying out the provisions of sections 3-601 to 3-622 shall be included in and provided for by each annual budget of such county thereafter made until fully discharged. In the case of other political subdivisions of the state, such contracts shall be authorized as provided by law.

(4) An authority operating under the provisions of sections 3-601 to 3-622 may acquire real property for a project in the name of the county in which it was established at the cost and expense of the authority by purchase or condemnation pursuant to the laws relating to the condemnation of land by counties and subdivision (4) of section 3-613. The authority shall have the use and occupancy of such real property so long as its corporate existence shall continue.

(5) In case an authority shall have the use and occupancy of any real property which it shall determine is no longer required for a project then, if such real property was acquired at the cost and expense of the county, the authority shall have the power to surrender its use and occupancy thereof to the county. If such real property was acquired at the cost and expense of the authority, then the authority shall have power to sell, lease, or otherwise dispose of such real property. Such authority shall retain the proceeds of sale, rentals, or other money derived from the disposition thereof for its corporate purposes.



3-613 - Authority; powers.

3-613. Authority; powers.

Any authority established under sections 3-601 to 3-622 shall have power:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of personal property for its corporate purposes;

(4) To acquire in the name of the county, by purchase or condemnation, real property or rights or easements therein necessary or convenient for its corporate purposes and, except as may otherwise be provided in such sections, to use the same so long as its corporate existence continues. Such power shall not be exercised by authorities created after September 2, 1973, without further approval until such time as three or more members of the authority have been elected. If the exercise of such power is necessary while three or more appointed members remain on the authority, the appointing body shall approve all proceedings under this subdivision;

(5) To make bylaws for the management and regulation of its affairs and, subject to agreements with bondholders, to make rules and regulations for the use of projects and the establishment and collection of rentals, fees, and all other charges for services or commodities sold, furnished, or supplied by such authority. Any person violating such rules shall be guilty of a Class III misdemeanor;

(6) With the consent of the county, to use the services of agents, employees, and facilities of the county, for which the authority may reimburse the county a proper proportion of the compensation or cost thereof, and also to use the services of the county attorney as legal advisor to the authority;

(7) To appoint officers, agents, and employees and fix their compensation;

(8) To make contracts, leases, and all other instruments necessary or convenient to the corporate purposes of the authority;

(9) To design, construct, maintain, operate, improve, and reconstruct, so long as its corporate existence continues, such projects as are necessary and convenient to the maintenance and development of aviation services to and for the county in which such authority is established, including landing fields, heliports, hangars, shops, passenger and freight terminals, control towers, and all facilities necessary or convenient in connection with any such project, to contract for the construction, operation, or maintenance of any parts thereof or for services to be performed thereon, and to rent parts thereof and grant concessions thereon, all on such terms and conditions as the authority may determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(10) To include in such project, subject to zoning restrictions, space and facilities for any or all of the following: Public recreation; business, trade, or other exhibitions; sporting or athletic events; public meetings; conventions; and all other kinds of assemblages and, in order to obtain additional revenue, space and facilities for business and commercial purposes. Whenever the authority deems it to be in the public interest, the authority may lease any such project or any part or parts thereof or contract for the management and operation thereof or any part or parts thereof. Any such lease or contract may be for such period of years as the authority shall determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(11) To charge fees, rentals, and other charges for the use of projects under the jurisdiction of such authority subject to and in accordance with such agreement with bondholders as may be made as hereinafter provided. Subject to contracts with bondholders, all fees, rentals, charges, and other revenue derived from any project shall be applied to the payment of operating, administration, and other necessary expenses of the authority properly chargeable to such project and to the payment of the interest on and principal of bonds or for making sinking-fund payments therefor. Subject to contracts with bondholders, the authority may treat one or more projects as a single enterprise with respect to revenue, expenses, the issuance of bonds, maintenance, operation, or other purposes;

(12) To annually request of the county board the amount of tax to be levied for airport purposes subject to section 77-3443, not to exceed three and five-tenths cents on each one hundred dollars of taxable valuation of all the taxable property in such county. The governing body shall levy and collect the taxes so requested at the same time and in the same manner as other taxes are levied and collected, and the proceeds of such taxes when due and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the authority is deposited;

(13) To construct and maintain under, along, over, or across a project, telephone, telegraph, or electric wires and cables, fuel lines, gas mains, water mains, and other mechanical equipment not inconsistent with the appropriate use of such project, to contract for such construction and to lease the right to construct and use the same, or to use the same on such terms for such period of time and for such consideration as the authority shall determine;

(14) To accept grants, loans, or contributions from the United States, the State of Nebraska, any agency or instrumentality of either of them, or the county in which such authority is established and to expend the proceeds thereof for any corporate purposes;

(15) To incur debt and issue negotiable bonds and to provide for the rights of the holders thereof;

(16) To enter on any lands, waters, and premises for the purposes of making surveys, soundings, and examinations; and

(17) To do all things necessary or convenient to carry out the powers expressly conferred on such authorities by sections 3-601 to 3-622.

An airport authority has no duty by statute nor common law to provide fire protection for property it leases to another. The Geer Co. v. Hall County Airport Authority, 193 Neb. 17, 225 N.W.2d 32 (1975).



3-614 - Authority; promote commercial and general aviation.

3-614. Authority; promote commercial and general aviation.

An airport authority may in addition to the powers enumerated in section 3-613, encourage, foster, and promote the development of commercial and general aviation for the county which it serves, and advance the interests of such county in aeronautics and in commercial air transportation and its scheduling.



3-615 - Officers and employees of county; transfer to authority; effect.

3-615. Officers and employees of county; transfer to authority; effect.

Officers and employees of any board or department in or of a county may be transferred to the authority established in the county, and shall be eligible for such transfer and appointment without examination to offices and positions under the authority. Officers or employees of such county, who shall have accepted such transfer and who are at the time of such transfer members or beneficiaries of any existing pension or retirement system, shall continue to have the rights, privileges, obligations, and status with respect to such system or systems as are now prescribed by law.



3-616 - Funds; deposit; withdrawal; audits; effect on bonds and contracts.

3-616. Funds; deposit; withdrawal; audits; effect on bonds and contracts.

All income, revenue, receipts, profits, and money of an authority from whatever source derived shall be paid to the treasurer of the authority who shall not commingle such money with any other money under his or her control. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts. Such money shall be withdrawn only by check, draft, or order signed by such treasurer on requisition of the chairperson of the authority or of such other person or persons as the authority may authorize to make such requisitions, approved by the board. The chief auditing officer of the county and his or her legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such authority, including its receipts, disbursements, contracts, leases, sinking funds, and investments and any other matters relating to its financial standing. Notwithstanding the provisions of this section, such authority may contract with the holders of any of its bonds as to collection, custody, securing, investment, and payment of any money of the authority or any money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The authority may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of authorities pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



3-617 - Authority; bonds; notes; issuance; requirements; terms; effects of pledge; personal liability; repurchase.

3-617. Authority; bonds; notes; issuance; requirements; terms; effects of pledge; personal liability; repurchase.

(1) An authority shall have the power and is hereby authorized from time to time to issue its negotiable bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such authority is established. Such authorities shall have power, from time to time and whenever refunding is deemed expedient, to issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed, or may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. All bonds shall be general obligations of the authority issuing the same and shall be payable out of any revenue, income, receipts, profits, or other money of the authority, unless the authority shall expressly provide otherwise in the resolution authorizing their issuance, in which event the bonds shall be limited obligations of the authority issuing the same and shall be payable only out of that part of the revenue, income, receipts, profits, or other money of the authority as shall be specified by the authority in such resolution. All bonds issued pursuant to the provisions of sections 3-601 to 3-622 shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to any provisions contained in such bonds for the registration of the principal thereof.

(2) All such bonds shall be authorized by a resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places within or without the State of Nebraska, and be subject to such terms of redemption and at such redemption premiums as such resolution or resolutions may provide. The bonds may be sold at public or private sale for such price or prices as the authority shall determine. No proceedings for the issuance of bonds of an authority shall be required other than those required by the provisions of sections 3-601 to 3-622, and the provisions of all other laws, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale, or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by authorities pursuant to sections 3-601 to 3-622.

(3) Any resolution or resolutions authorizing any bonds or any issue of bonds of an authority may contain covenants and agreements on the part of the authority to protect and safeguard the security and payment of such bonds, which shall be a part of the contract with the holders of the bonds thereby authorized, as to:

(a) Pledging all or any part of the revenue, income, receipts, profits, and other money derived by the authority issuing such bonds from the operation, management, or sale of property of any or all such projects of the authority to secure the payment of the bonds or of any issue of the bonds;

(b) The rates, rentals, tolls, charges, license fees, and other fees to be charged by the authority and the amounts to be raised in each year for the services and commodities sold, furnished, or supplied by the authority, and the use and disposition of the revenue of the authority received therefrom;

(c) The setting aside of reserves or sinking funds and the regulation, investment, and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter issued may be applied, and pledging such proceeds to secure the payment of bonds, or of any issue of bonds;

(e) Limitations on the issuance of additional bonds of the authority, the terms and conditions upon which such additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(f) The procedure if any by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of money derived from any project to be expended for operating, administrative, or other expenses of the authority; and

(h) Any other matters, of like or different character, which in any way affect the security or protection of bonds of the authority.

(4) An authority shall have power from time to time to issue bond anticipation notes, referred to as notes herein, and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding the total estimated cost of the project for which the notes are to be issued including issuance expenses. Payment of such notes shall be made from any money or revenue which the authority may have available for such purpose or from the proceeds of the sale of bonds of the authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the authority, subject to prior pledges thereof, if any, for the payment of such notes, and may in addition secure the notes in the same manner as herein provided for bonds. All notes shall be issued and sold in the same manner as bonds, and any authority shall have power to make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts, and the authority shall have power to pay such consideration as it shall deem proper for any commitments to purchase notes in the future. Such notes may also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing authority sufficient to provide for the payment of the notes in full at the maturity thereof. The authority issuing such notes may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes, or that the trustee may sell the bonds if the notes are not otherwise paid at maturity, and apply the proceeds of such sale to the payment of the notes. The notes may be sold at public or private sale for such price or prices as the authority shall determine.

(5) It is the intention hereof that any pledge of revenue, income, receipts, profits, charges, fees, or other money made by an authority for the payment of bonds shall be valid and binding from the time such pledge is made, that the revenue, income, receipts, profits, charges, fees, and other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the members of a board nor any person executing bonds or notes shall be liable personally thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) An authority shall have power out of any funds available therefor to purchase bonds or notes of such authority. Any bonds so purchased may be held, canceled, or resold by the authority subject to and in accordance with any agreements with bondholders.



3-618 - Bonds; state; not to impair obligations.

3-618. Bonds; state; not to impair obligations.

The State of Nebraska does covenant and agree with the holders of bonds issued by an authority that the state will not limit or alter the rights hereby vested in an authority to acquire, maintain, construct, reconstruct, and operate projects, to establish and collect such rates, rentals, tolls, charges, license fees, and other fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such projects and to fulfill the terms of any agreements made with holders of bonds of the authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully met and discharged. The provisions of sections 3-601 to 3-622 and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of such bonds.



3-619 - Bonds, notes, obligations of authority; not debts of State of Nebraska or any county.

3-619. Bonds, notes, obligations of authority; not debts of State of Nebraska or any county.

The bonds, notes, and other obligations of an authority shall not be a debt of the State of Nebraska or of the county in which such authority is established, and neither the state nor the county shall be liable thereon, nor shall such bonds be payable out of any funds other than funds of the authority issuing the same.



3-620 - Bonds; who may purchase.

3-620. Bonds; who may purchase.

Bonds of authorities are hereby made securities in which all public officers and bodies of this state, all municipalities and municipal subdivisions, and all other political subdivisions of this state, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and shall be received by all public officers and bodies of this state, all municipalities and municipal subdivisions, and other political subdivisions of this state for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.



3-621 - Authorities; public purpose; property; bonds; tax exempt.

3-621. Authorities; public purpose; property; bonds; tax exempt.

It is hereby found, determined, and declared that the creation of an authority and the carrying out of its corporate purposes is for the benefit of the people of the State of Nebraska, for the improvement of their welfare and prosperity, and for the promotion of their transportation, and is a public purpose and a matter of statewide concern, and that projects operated by authorities are essential parts of the public transportation system. The State of Nebraska covenants with the holders of bonds, issued under the provisions of sections 3-610 to 3-621, that authorities shall be required to pay no taxes or assessments upon any of the property acquired by them or under their respective jurisdictions, control, possession, or supervision, or upon the activities of authorities in the operation and maintenance of projects, or upon any charges, fees, revenue, or other income received by authorities except motor vehicle fuel and aviation fuel taxes, and that the bonds and notes of authorities and the income therefrom shall at all times be exempt from taxation, except for transfer and estate taxes. This section shall constitute a covenant and agreement with the holders of all bonds and notes issued by authorities. This section shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12.



3-622 - Airport authority; applicability of sections.

3-622. Airport authority; applicability of sections.

Sections 3-610 to 3-621 shall be full authority for the creation of airport authorities by counties, and for the exercise of powers therein granted to counties and to such authorities, and no action, proceeding or election shall be required prior to the creation of such airport authorities other than those provided for in sections 3-610 to 3-621.



3-701 - Terms, defined.

3-701. Terms, defined.

For purposes of the Joint Airport Authorities Act, unless the context otherwise requires:

(1) Authority shall mean a joint airport authority which shall be a body politic and corporate organized pursuant to the act and shall be deemed to embrace the geographical area included within each municipality joining in its organization or thereafter becoming associated therewith as provided in the act;

(2) Political subdivision shall mean any county, city, or village of this state, any airport authority created by any county, city, or village pursuant to law, or any joint airport authority;

(3) Governing body, in the case of a county, shall mean the chairperson and board of commissioners or supervisors thereof, as the case may be, in the case of a city, shall mean the mayor and council thereof, in the case of a village, shall mean the chairperson and board of trustees thereof, and, in the case of an airport authority or a joint airport authority, shall mean the governing board thereof;

(4) Agreement shall mean an agreement entered into pursuant to section 3-702;

(5) Bonds shall mean bonds issued by the joint authority pursuant to the act;

(6) Board shall mean the governing body of the joint authority;

(7) Real property shall mean lands, structures, and interests in land, including lands under water and riparian rights, and any and all things and rights usually included within the term real property, including not only fee simple absolute but also any and all lesser interests, such as easements, rights-of-way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest, or right, legal or equitable, pertaining to real property;

(8) Project shall mean any airport leased, constructed, owned, and operated by the joint authority, including all real and personal property, structures, machinery, equipment, and appurtenances or facilities which are part of such airport or used or useful in connection therewith either as ground facilities for the convenience of handling aviation equipment, passengers, and freight or as part of aviation operation, air navigation, and air safety operation;

(9) General election shall mean the statewide general election specified in section 32-403; and

(10) Primary election shall mean the statewide primary election specified in section 32-401.



3-702 - Joint airport authority; agreement; governed by a board.

3-702. Joint airport authority; agreement; governed by a board.

Any political subdivision otherwise authorized by law to own or operate an airport is hereby authorized to enter into an agreement with any other municipality or combination of municipalities pursuant to the provisions of the Interlocal Cooperation Act, with respect to the creation of a joint airport authority of the political subdivisions concerned. Such joint authority shall be governed by a five-member board having full and exclusive jurisdiction and control over all facilities specified in such agreement, whether then in existence or to be thereafter acquired, and having to do with aviation, air navigation, and air safety.



3-703 - Joint airport authority; agreement; contents; board; members; election; qualifications; vacancies; how filled.

3-703. Joint airport authority; agreement; contents; board; members; election; qualifications; vacancies; how filled.

The agreement shall specify, in addition to those things required by section 13-804, (1) the date upon which the initial board is to organize, (2) the geographic boundaries or limits of the districts into which the joint authority shall be divided, of which there may be no more than five, from which the members of the initial board shall be appointed and from which their successors shall be elected, (3) the number of board members to be initially appointed, and thereafter elected, from each district designated pursuant to subdivision (2) of this section, and (4) the method by which the five members of the initial board shall be appointed and the duration of their respective terms of office. The limits of each district may be changed only upon the affirmative vote of a majority of the whole membership of the board. Each member of the board shall be a registered voter and reside within the district from which he or she is appointed or elected. The terms of office of the members of the initial board shall expire at such time as their successors shall have been elected and qualified pursuant to section 32-549. Vacancies on the board, other than those resulting from expiration of a term of office, may be filled by a majority vote of the remaining members of the board. Any member so appointed shall serve until a successor is elected at the next general election to serve the unexpired portion of the term if any.



3-704 - Repealed. Laws 1994, LB 76, § 615.

3-704. Repealed. Laws 1994, LB 76, § 615.



3-705 - Board; members; expenses; quorum; delegation; term of existence; disposition of rights and properties; jurisdiction.

3-705. Board; members; expenses; quorum; delegation; term of existence; disposition of rights and properties; jurisdiction.

The members of the board shall not be entitled to compensation for their services, but shall be entitled to reimbursement for expenses paid or incurred in the performance of the duties imposed upon them by the provisions of sections 3-701 to 3-716 with reimbursement to be made in the same manner as provided in section 23-1112 for county officers and employees. A majority of the members of the board then in office shall constitute a quorum. The board may delegate to one or more of its members, or to its officers, agents, and employees, such powers and duties as it may deem proper. The joint authority and its corporate existence shall continue only for a period of thirty years from the date of its initial organization and thereafter until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged or arrangements for such payment or discharge duly made and provided for. When all liabilities incurred by the joint authority of every kind and character have been met and all its bonds have been paid in full, or such liabilities and bonds have otherwise been discharged or arrangements for such payment or discharge duly made and provided for, all rights and properties of the joint authority shall pass to and be vested in such public body as the board may deem advisable and in the best public interest, and the board may make such agreements and take such actions as it shall determine upon with respect thereto. Provision for ultimate disposition of the rights and properties of the joint authority may also be set forth in the agreement pursuant to which the joint authority is organized, and any such provisions shall be controlling. The joint authority shall have and retain full and exclusive jurisdiction and control over all projects under its jurisdiction, with the right and duty to charge and collect revenue therefrom, for the benefit of the holders of any of its bonds or other liabilities.



3-706 - Joint authority; property; control; convey; transfer; title; acquire.

3-706. Joint authority; property; control; convey; transfer; title; acquire.

(1) Any political subdivision participating in the creation of a joint authority may, by resolution or resolutions, convey or transfer to it in accordance with the provisions of the agreement, any existing airport or any other property of such political subdivision for use in connection with a project, including real and personal property owned or leased by such political subdivision and used or useful in connection therewith. The title to any such property shall pass to the joint authority. Any conveyance of an existing airport shall be subject to any leases or agreements duly and validly made by the political subdivision affecting such airports or the property so conveyed, but any such lease or agreement which is inconsistent with the ability of the joint authority to issue negotiable bonds may be renegotiated by the authority.

(2) Any county, city, or village participating in the creation of a joint authority may acquire by purchase or condemnation real property in its name for the project or for the widening of existing roads, streets, parkways, avenues, or highways, or for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes, by purchase or condemnation in the manner provided in sections 76-704 to 76-724. Such county, city, or village may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction or operation of a project.

(3) Contracts may be entered into between any political subdivision and a joint authority, or between other public bodies of the State of Nebraska and such political subdivision or joint authority, or between each and any of them, providing for the conveyance of property to such political subdivision or joint authority for use in connection with a project, and for the closing of streets, roads, parkways, avenues, or highways. The amounts, terms, and conditions of payment, if any, shall be prescribed by such political subdivision or joint authority in connection with such conveyances. Such contracts may also contain covenants by such political subdivision or such public body as to the road, street, parkway, avenue, or highway improvements to be made by such political subdivision or such public body. The governing body of any political subdivision may authorize such contracts between such political subdivision and the joint authority by resolution, and no other authorization on the part of such political subdivision for such contracts shall be necessary. All obligations of any county, city, or village for the payment of money to a joint authority incurred in carrying out the provisions of the Joint Airport Authorities Act shall be included in and provided for by each annual or biennial budget of any county, city, or village thereafter made until fully discharged. In the case of other public bodies of the state, such contracts shall be authorized as provided by law.

(4) A joint authority operating under the provisions of the Joint Airport Authorities Act may acquire real property for a project in its own name at the cost and expense of the joint authority by purchase or condemnation pursuant to the provisions of sections 76-704 to 76-724 and subdivision (4) of section 3-707. The joint authority shall have the use and occupancy of such real property for so long as its corporate existence shall continue.

(5) If a joint authority shall have the use and occupancy of any real property which it shall determine is no longer required for a project the joint authority shall have power to sell, lease, or otherwise dispose thereof. Such joint authority shall retain the proceeds of sale, rentals, or other money derived from the disposition thereof for its corporate purposes.



3-707 - Joint authority; powers.

3-707. Joint authority; powers.

Any joint authority established under the Joint Airport Authorities Act shall have power:

(1) To sue and be sued;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of personal property for its corporate purposes;

(4) To acquire, by purchase or condemnation, real property or rights or easements therein necessary or convenient for its corporate purposes and, except as may otherwise be provided in the act, to use the same so long as its corporate existence continues. Such power shall not be exercised by authorities created after September 2, 1973, without further approval until such time as three or more members of the authority have been elected. If the exercise of such power is necessary while three or more appointed members remain on the authority, the appointing body shall approve all proceedings under this subdivision;

(5) To make bylaws for the management and regulation of its affairs and, subject to agreements with bondholders, to make rules and regulations for the use of projects and the establishment and collection of rentals, fees, and all other charges for services or commodities sold, furnished, or supplied by such joint authority;

(6) To appoint officers, agents, and employees and fix their compensation;

(7) To make contracts, leases, and all other instruments necessary or convenient to the corporate purposes of the joint authority;

(8) To design, construct, maintain, operate, improve, and reconstruct, so long as its corporate existence continues, such projects as are necessary and convenient to the maintenance and development of aviation services to and for the political subdivisions by which such joint authority was established, including landing fields, heliports, hangars, shops, passenger and freight terminals, control towers, and all facilities necessary or convenient in connection with any such project, to contract for the construction, operation, or maintenance of any parts thereof or for services to be performed thereon, and to rent parts thereof and grant concessions thereon, all on such terms and conditions as the joint authority may determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(9) To include in such project, subject to zoning restrictions, space and facilities for any or all of the following: Public recreation; business, trade, or other exhibitions; sporting or athletic events; public meetings; conventions; and all other kinds of assemblages and, in order to obtain additional revenue, space and facilities for business and commercial purposes. Whenever the joint authority deems it to be in the public interest, it may lease any such project or any part or parts thereof or contract for the management and operation thereof or any part or parts thereof. Any such lease or contract may be for such period of years as the joint authority shall determine. This subdivision shall not be construed to affect the obligation of a lessee to pay taxes if taxes are due under sections 77-202, 77-202.11, and 77-202.12;

(10) To charge fees, rentals, and other charges for the use of projects under its jurisdiction subject to and in accordance with such agreements with bondholders as may be made as provided in the act. Subject to contracts with bondholders, all fees, rentals, charges, and other revenue derived from any project shall be applied to the payment of operating, administration, and other necessary expenses of the joint authority properly chargeable to such project and to the payment of the interest on and principal of bonds or for making sinking-fund payments therefor. Subject to contracts with bondholders, the joint authority may treat one or more projects as a single enterprise with respect to revenue, expenses, the issuance of bonds, maintenance, operation, or other purposes;

(11) To certify annually to each tax-levying body the amount of tax to be levied for airport purposes subject to section 77-3443, not to exceed three and five-tenths cents on each one hundred dollars of taxable valuation of all of the taxable property therein, to insure that all of the taxable property within each county, city, and village which has become interested in a joint airport authority, directly or indirectly, as set forth in section 3-702, whether at the time of the authority's initial organization or thereafter, becomes subject to taxation for the purposes of such authority. Whenever a city or village so interested in a joint authority is situated within a county which is likewise interested in the same joint authority, the joint authority shall, in order to avoid the possibility of double taxation, certify the tax only to the tax-levying body of the county and shall not certify any tax to the tax-levying body of such city or village. Such tax-levying bodies shall request the county board to levy and collect the taxes so certified at the same time and in the same manner as other taxes of such county, city, or village, as the case may be, are levied and collected, and the proceeds of such taxes as collected shall be set aside and deposited in the special account or accounts in which other revenue of the joint authority is deposited;

(12) To covenant in any resolution or other instrument pursuant to which it issues any of its bonds or other obligations that the joint authority will, for so long as any such bonds or obligations and the interest thereon remain outstanding and unpaid, annually certify to each tax-levying body referred to in subdivision (11) of this section the maximum tax which the joint authority is, at the time of issuing such bonds or other obligations, authorized to so certify and that it will, in the event of any change in the method of assessment, so certify such tax as will raise the same amount in dollars as such maximum tax would have raised at the time such bonds or other obligations were issued;

(13) To pledge for the security of the principal of any bonds or other obligations issued by the joint authority and the interest thereon any revenue derived by the joint authority from taxation;

(14) To construct and maintain under, along, over, or across a project, telephone, telegraph, or electric wires and cables, fuel lines, gas mains, water mains, and other mechanical equipment not inconsistent with the appropriate use of such project, to contract for such construction and to lease the right to construct and use the same, or to use the same on such terms, for such periods of time, and for such consideration as the joint authority shall determine;

(15) To accept grants, loans, or contributions from the United States, the State of Nebraska, or any agency or instrumentality of either of them and to expend the proceeds thereof for any corporate purposes;

(16) To incur debt and issue negotiable bonds and to provide for the rights of the holders thereof;

(17) To enter on any lands, waters, and premises for the purposes of making surveys, soundings, and examinations; and

(18) To do all things necessary or convenient to carry out the powers expressly conferred by the act.



3-708 - Joint authority; foster, promote, and develop commercial and general aviation.

3-708. Joint authority; foster, promote, and develop commercial and general aviation.

A joint airport authority shall, in addition to the powers enumerated in section 3-707, encourage, foster, and promote the development of commercial and general aviation for the area which it serves, and advance the interest of such area in aeronautics and in commercial air transportation and its scheduling. A joint airport authority may represent the interest of such area in commercial air service hearings.



3-709 - Funds; deposit; withdrawals; security; contracts authorized.

3-709. Funds; deposit; withdrawals; security; contracts authorized.

All income, revenue, receipts, profits, and money of a joint authority, from whatever source derived, shall be paid to the treasurer of the joint authority who shall not commingle such money with any other money under his or her control. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts. Such money shall be withdrawn only by check, draft, or order signed by the treasurer on requisition of the chairperson of the joint authority or of such other person or persons as the joint authority may authorize to make such requisitions, approved by the board. Notwithstanding the provisions of this section, such joint authority may contract with the holders of any of its bonds as to collection, custody, securing, investment, and payment of any money of the joint authority or any money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The joint authority may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of joint authorities pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



3-710 - Bonds; notes; issuance; requirements; terms; effects of pledge; personal liability; repurchase.

3-710. Bonds; notes; issuance; requirements; terms; effects of pledge; personal liability; repurchase.

(1) A joint authority may from time to time issue its negotiable bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such joint authority is established. Such authority may, from time to time and whenever refunding is deemed expedient, issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustments as may be agreed, or may be sold and the proceeds applied to the purchase, redemption, or payment of the bonds to be refunded. All bonds shall be general obligations of the joint authority issuing the same and shall be payable out of any revenue, income, receipts, profits, or other money of the joint authority, unless the joint authority shall expressly provide otherwise in the resolution authorizing their issuance, in which event the bonds shall be limited obligations of the joint authority issuing the same and shall be payable only out of that part of the revenue, income, receipts, profits, or other money of the joint authority as shall be specified by the joint authority in such resolution. All bonds and appurtenant interest coupons, if any, issued pursuant to the provisions of sections 3-701 to 3-716 shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to any provisions contained in such bonds for the registration of the principal and interest thereof.

(2) All such bonds shall be authorized by resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places within or without this state, and be subject to such terms of redemption and at such redemption premiums as such resolution or resolutions may provide. The bonds may be sold at public or private sale for such price or prices as the joint authority shall determine. No proceedings for the issuance of bonds of a joint authority shall be required other than those required by the provisions of sections 3-701 to 3-716, and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale, or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by joint airport authorities pursuant to sections 3-701 to 3-716.

(3) Any resolution or resolutions authorizing any bonds or any issue of bonds of a joint authority may contain covenants and agreements on the part of the joint authority to protect and safeguard the security and payment of such bonds, which shall be a part of the contract with the holders of the bonds thereby authorized, as to:

(a) Pledging all or any part of the revenue, income, receipts, profits, and other money derived by the joint authority issuing such bonds from the operation, management, or sale of property of any or all such projects of the joint authority to secure the payment of the bonds or of any issue of the bonds;

(b) The rates, rentals, tolls, charges, license fees, and other fees to be charged by the joint authority and the amounts to be raised in each year for the services and commodities sold, furnished, or supplied by the joint authority, and the use and disposition of the revenue of the joint authority received therefrom;

(c) The setting aside of reserves or sinking funds and the regulation, investment, and disposition thereof;

(d) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter issued may be applied, and pledging such proceeds to secure the payment of bonds or of any issue of bonds;

(e) Limitations on the issuance of additional bonds of the joint authority, the terms and conditions upon which such additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(f) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(g) Limitations on the amount of money derived from any project to be expended for operating, administrative, or other expenses of the joint authority; and

(h) Any other matters, of like or different character, which in any way affect the security or protection of bonds of the joint authority.

(4) A joint authority may from time to time issue bond anticipation notes, referred to in this subsection as notes, and from time to time issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding the total estimated cost of the project for which the notes are to be issued including issuance expenses. Payment of such notes shall be made from any money or revenue which the joint authority may have available for such purpose or from the proceeds of the sale of bonds of the joint authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the joint authority, subject to prior pledges thereof, if any, for the payment of such notes, and may in addition secure the notes in the same manner as provided for bonds. All notes shall be issued and sold in the same manner as bonds, and any joint authority may make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts, and pay such consideration as it shall deem proper for any commitments to purchase notes in the future. Such notes may also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing joint authority sufficient to provide for the payment of the notes in full at the maturity thereof. The joint authority issuing such notes may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes, or that the trustee may sell the bonds if the notes are not otherwise paid at maturity, and apply the proceeds of such sale to the payment of the notes. The notes may be sold at public or private sale for such price or prices as the authority shall determine.

(5) It is the intention of sections 3-701 to 3-716 that any pledge of revenue, income, receipts, profits, charges, fees, or other money made by a joint authority for the payment of bonds shall be valid and binding from the time such pledge is made, that the revenue, income, receipts, profits, charges, fees, and other money so pledged and thereafter received by the joint authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having subsequently arising claims of any kind in tort, contract, or otherwise against the joint authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

(6) Neither the members of a board nor any person executing bonds or notes shall be liable personally thereon or be subject to any personal liability or accountability by reason of the issuance thereof.

(7) A joint authority may, out of any funds available therefor, purchase bonds or notes of such joint authority. Any bonds so purchased may be held, canceled, or resold by the joint authority subject to and in accordance with any agreements with bondholders.



3-711 - Bonds; state; not to impair obligations.

3-711. Bonds; state; not to impair obligations.

The State of Nebraska does hereby covenant and agree with the holders of bonds issued by a joint authority that the state will not limit or alter the rights hereby vested in a joint authority to acquire, maintain, construct, reconstruct, and operate projects, to establish and collect such rates, rentals, tolls, charges, license fees, and other fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such projects and to fulfill the terms of any agreements made with the holders of bonds of the joint authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders are fully met and discharged. The provisions of sections 3-701 to 3-716 and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of such bonds.



3-712 - Bonds; not debt of State of Nebraska or political subdivision.

3-712. Bonds; not debt of State of Nebraska or political subdivision.

The bonds, notes, and other obligations of a joint authority shall not be a debt of the State of Nebraska or of the political subdivisions creating or otherwise interested in such joint authority, and neither the state nor any such political subdivision shall be liable thereon, nor shall such bonds be payable out of any funds other than funds of the joint authority issuing the same.



3-713 - Bonds; who may purchase.

3-713. Bonds; who may purchase.

Bonds of joint airport authorities are hereby made securities in which all public officers and bodies of this state, all municipal subdivisions and all other political subdivisions of this state, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them. Such bonds are also hereby made securities which may be deposited with and shall be received by all public officers and bodies of this state, all municipalities and municipal subdivisions, and other political subdivisions of this state for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.



3-714 - Joint authority; public purpose; property; bonds; tax exempt.

3-714. Joint authority; public purpose; property; bonds; tax exempt.

It is hereby found, determined, and declared that the creation of a joint authority and the carrying out of its corporate purposes is for the benefit of the people of the State of Nebraska, for the improvement of their welfare and prosperity, and for the promotion of their transportation, and is a public purpose and a matter of statewide concern, that aviation projects operated by joint authorities are essential parts of the public transportation system. The State of Nebraska covenants with the holders of such bonds that joint authorities shall be required to pay no taxes or assessments upon any of the property acquired by them or under their respective jurisdictions, control, possession, or supervision to the extent such property is used for a public purpose, or upon the activities of joint authorities in the operation and maintenance of projects, or upon any charges, fees, revenue, or other income received by authorities except motor vehicle fuel and aviation fuel taxes, and that the bonds and notes of joint authorities and the income therefrom shall at all times be exempt from taxation, except for transfer and estate taxes. This section shall constitute a covenant and agreement with the holders of all bonds and notes issued by authorities.



3-715 - Sections, how construed.

3-715. Sections, how construed.

Insofar as the provisions of sections 3-701 to 3-716 are inconsistent with the provisions of any other act or of any city charter, if any, the provisions of sections 3-701 to 3-716 shall be controlling.



3-716 - Act, how cited.

3-716. Act, how cited.

Sections 3-701 to 3-716 may be cited as the Joint Airport Authorities Act.



3-801 - Repealed. Laws 2013, LB 78, § 23.

3-801. Repealed. Laws 2013, LB 78, § 23.



3-802 - Repealed. Laws 2013, LB 78, § 23.

3-802. Repealed. Laws 2013, LB 78, § 23.



3-803 - Repealed. Laws 2013, LB 78, § 23.

3-803. Repealed. Laws 2013, LB 78, § 23.



3-804 - Repealed. Laws 2013, LB 78, § 23.

3-804. Repealed. Laws 2013, LB 78, § 23.



3-805 - Repealed. Laws 2013, LB 78, § 23.

3-805. Repealed. Laws 2013, LB 78, § 23.



3-806 - Repealed. Laws 2012, LB 782, § 253.

3-806. Repealed. Laws 2012, LB 782, § 253.






Chapter 4 - ALIENS

4-101 - Repealed. Laws 1974, LB 811, § 21.

4-101. Repealed. Laws 1974, LB 811, § 21.



4-102 - Repealed. Laws 1974, LB 811, § 21.

4-102. Repealed. Laws 1974, LB 811, § 21.



4-103 - Repealed. Laws 1974, LB 811, § 21.

4-103. Repealed. Laws 1974, LB 811, § 21.



4-104 - Repealed. Laws 1974, LB 811, § 21.

4-104. Repealed. Laws 1974, LB 811, § 21.



4-105 - Repealed. Laws 1974, LB 811, § 21.

4-105. Repealed. Laws 1974, LB 811, § 21.



4-106 - Aliens; labor or educational organization; appointment or election to office; unlawful; penalty.

4-106. Aliens; labor or educational organization; appointment or election to office; unlawful; penalty.

It shall be unlawful for any alien to be elected to or hold any office in a labor or educational organization in the State of Nebraska. Any person, officer, or any member of any labor organization knowingly or willfully violating the provisions of this section shall be guilty of a Class III misdemeanor.



4-107 - Nonresident alien; property by succession or testamentary disposition; taking of property in this state; conditions; escheat; disposition of escheated property.

4-107. Nonresident alien; property by succession or testamentary disposition; taking of property in this state; conditions; escheat; disposition of escheated property.

(1) The right of an alien not residing within the United States or its territories to take either real or personal property or the proceeds thereof in this state by succession or testamentary disposition, upon the same terms and conditions as inhabitants and citizens of the United States, is dependent in each case:

(a) Upon the existence of a reciprocal right upon the part of citizens of the United States to take real and personal property and the proceeds thereof upon the same terms and conditions as inhabitants and citizens of the country of which such alien is an inhabitant;

(b) Upon the rights of citizens of the United States to receive by payment to them within the United States or its territories money originating from the estates of persons dying within such foreign country; and

(c) Upon proof that such nonresident alien heirs, distributees, devisees, or legatees may receive the benefit, use, or control of property or proceeds from estates of persons dying in this state without confiscation in whole or in part, by the governments of such foreign countries.

(2) The burden is upon such nonresident alien to establish the fact of existence of the reciprocal rights set forth in subsection (1) of this section.

(3) If such reciprocal rights are not found to exist, the property shall be delivered to the State Treasurer to be held for a period of five years from date of death during which time such nonresident alien may show that he has become eligible to receive such property. If at the end of such period of five years no showing of eligibility is made by such nonresident alien, his rights to such property or proceeds shall be barred.

(4) At any time within the one year following the date the rights of such nonresident alien have been barred, any other person other than an ineligible nonresident alien who, in the case of succession or testamentary disposition, would have been entitled to the property or proceeds by virtue of the laws of Nebraska governing intestate descent and distribution had the nonresident alien predeceased the decedent, may petition the district court of Lancaster County for payment or delivery of such property or proceeds to those entitled thereto.

(5) If no person has petitioned the district court of Lancaster County for payment or delivery of such property or proceeds within six years from the date of death of decedent, such property or proceeds shall be disposed of as escheated property.

(6) All property other than money delivered to the State Treasurer under this section may within one year after delivery be sold by him to the highest bidder at public sale in whatever city in the state affords in his judgment the most favorable market for the property involved. The State Treasurer may decline the highest bid and reoffer the property for sale if he considers the price bid insufficient. He need not offer any property for sale if, in his opinion, the probable cost of sale exceeds the value of the property. Any sale held under this section shall be preceded by a single publication of notice thereof at least three weeks in advance of sale in an English language newspaper of general circulation in the county where the property is to be sold and the cost of such publication and other expenses of sale paid out of the proceeds of such sale. The purchaser at any sale conducted by the State Treasurer pursuant to this section shall receive title to the property purchased, free from all claims of the owner or prior holder thereof and of all persons claiming through or under them. The State Treasurer shall execute all documents necessary to complete the transfer of title.

Prior to 1963, when the method by which nonresident aliens may take land by inheritance was provided, nonresident aliens could not inherit lands in Nebraska but were to be paid the full value therefor by the state. Shames v. State, 192 Neb. 614, 223 N.W.2d 481 (1974).



4-108 - Public benefits; state agency or political subdivision; verification of lawful presence; employee; participation in retirement system; restriction.

4-108. Public benefits; state agency or political subdivision; verification of lawful presence; employee; participation in retirement system; restriction.

(1) Notwithstanding any other provisions of law, unless exempted from verification under section 4-110 or pursuant to federal law, no state agency or political subdivision of the State of Nebraska shall provide public benefits to a person not lawfully present in the United States.

(2) Except as provided in section 4-110 or if exempted by federal law, every agency or political subdivision of the State of Nebraska shall verify the lawful presence in the United States of any person who has applied for public benefits administered by an agency or a political subdivision of the State of Nebraska. This section shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(3) On and after October 1, 2009, no employee of a state agency or political subdivision of the State of Nebraska shall be authorized to participate in any retirement system, including, but not limited to, the systems provided for in the Class V School Employees Retirement Act, the County Employees Retirement Act, the Judges Retirement Act, the Nebraska State Patrol Retirement Act, the School Employees Retirement Act, and the State Employees Retirement Act, unless the employee (a) is a United States citizen or (b) is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.



4-109 - Public benefits, defined.

4-109. Public benefits, defined.

For purposes of sections 4-108 to 4-113, public benefits means any grant, contract, loan, professional license, commercial license, welfare benefit, health payment or financial assistance benefit, disability benefit, public or assisted housing benefit, postsecondary education benefit involving direct payment of financial assistance, food assistance benefit, or unemployment benefit or any other similar benefit provided by or for which payments or assistance are provided to an individual, a household, or a family eligibility unit by an agency of the United States, the State of Nebraska, or a political subdivision of the State of Nebraska.



4-110 - Public benefits; verification of lawful presence; exemptions; legislative findings.

4-110. Public benefits; verification of lawful presence; exemptions; legislative findings.

Verification of lawful presence in the United States pursuant to section 4-108 is not required for:

(1) Any purpose for which lawful presence in the United States is not restricted by law, ordinance, or regulation;

(2) Assistance for health care services and products, not related to an organ transplant procedure, that are necessary for the treatment of an emergency medical condition, including emergency labor and delivery, manifesting itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in (a) placing the patient's health in serious jeopardy, (b) serious impairment to bodily functions, or (c) serious dysfunction of any bodily organ or part;

(3) Short-term, noncash, in-kind emergency disaster relief;

(4) Public health assistance for immunizations with respect to diseases and for testing and treatment of symptoms of communicable diseases, whether or not such symptoms are caused by a communicable disease; or

(5) Programs, services, or assistance necessary for the protection of life or safety, such as soup kitchens, crisis counseling and intervention, and short-term shelter, which (a) deliver in-kind services at the community level, including those which deliver such services through public or private, nonprofit agencies and (b) do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the income or resources of the recipient.

The Legislature finds that unborn children do not have immigration status and therefor are not within the scope of section 4-108. Prenatal care services available pursuant to sections 68-915 and 68-972 to unborn children, whose eligibility is independent of the mother's eligibility status, shall not be deemed to be tied to the immigration status of the mother and therefor are not included in the restrictions imposed by section 4-108.



4-111 - Public benefits; verification of lawful presence; attestation required.

4-111. Public benefits; verification of lawful presence; attestation required.

Verification of lawful presence in the United States pursuant to section 4-108 requires that the applicant for public benefits attest in a format prescribed by the Department of Administrative Services that:

(1) He or she is a United States citizen; or

(2) He or she is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.

A state agency or political subdivision of the State of Nebraska may adopt and promulgate rules and regulations or procedures for the electronic filing of the attestation required under this section if such attestation is substantially similar to the format prescribed by the Department of Administrative Services.



4-112 - Public benefits; applicant; eligibility; verification; presumption.

4-112. Public benefits; applicant; eligibility; verification; presumption.

For any applicant who has executed a document described in subdivision (2) of section 4-111, eligibility for public benefits shall be verified through the Systematic Alien Verification for Entitlements Program operated by the United States Department of Homeland Security or an equivalent program designated by the United States Department of Homeland Security. Until such verification of eligibility is made, such attestation may be presumed to be proof of lawful presence for purposes of sections 4-108 to 4-113 unless such verification is required before providing the public benefit under another provision of state or federal law.



4-113 - Public benefits; state agency; annual report.

4-113. Public benefits; state agency; annual report.

Each state agency which administers any program of public benefits shall provide an annual report not later than January 31 for the prior year to the Governor and the Clerk of the Legislature with respect to compliance with sections 4-108 to 4-113. The report submitted to the Clerk of the Legislature shall be submitted electronically. The report shall include, but not be limited to, the total number of applicants for benefits and the number of applicants rejected pursuant to such sections.



4-114 - Public employer and public contractor; register with and use federal immigration verification system; Department of Labor; duties.

4-114. Public employer and public contractor; register with and use federal immigration verification system; Department of Labor; duties.

(1) For purposes of this section:

(a) Federal immigration verification system means the electronic verification of the work authorization program of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 8 U.S.C. 1324a, known as the E-Verify Program, or an equivalent federal program designated by the United States Department of Homeland Security or other federal agency authorized to verify the work eligibility status of a newly hired employee pursuant to the Immigration Reform and Control Act of 1986;

(b) Public contractor means any contractor or his or her subcontractor who is awarded a contract by a public employer for the physical performance of services within the State of Nebraska; and

(c) Public employer means any agency or political subdivision of the State of Nebraska.

(2) Every public employer and public contractor shall register with and use a federal immigration verification system to determine the work eligibility status of new employees physically performing services within the State of Nebraska. Every contract between a public employer and public contractor shall contain a provision requiring the public contractor to use a federal immigration verification system to determine the work eligibility status of new employees physically performing services within the State of Nebraska.

(3) For two years after October 1, 2009, the Department of Labor shall make available to all private employers information regarding the federal immigration verification system and encouraging the use of the federal immigration verification system. The department shall report to the Legislature no later than December 1, 2011, on the use of a federal immigration verification system by Nebraska employers.

(4) This section does not apply to contracts awarded by a public employer prior to October 1, 2009.






Chapter 5 - APPORTIONMENT

5-101 - Repealed. Laws 1968, Spec. Sess., c. 1, § 3.

5-101. Repealed. Laws 1968, Spec. Sess., c. 1, § 3.



5-101.01 - Transferred to section 32-1501.

5-101.01. Transferred to section 32-1501.



5-102 - Transferred to section 32-1503.

5-102. Transferred to section 32-1503.



5-103 - Repealed. Laws 1965, c. 22, § 6.

5-103. Repealed. Laws 1965, c. 22, § 6.



5-103.01 - Repealed. Laws 1988, LB 789, § 4.

5-103.01. Repealed. Laws 1988, LB 789, § 4.



5-104 - Repealed. Laws 1963, c. 23, § 4.

5-104. Repealed. Laws 1963, c. 23, § 4.



5-104.01 - Repealed. Laws 1965, c. 22, § 6.

5-104.01. Repealed. Laws 1965, c. 22, § 6.



5-104.02 - Repealed. Laws 1965, c. 22, § 6.

5-104.02. Repealed. Laws 1965, c. 22, § 6.



5-104.03 - Repealed. Laws 1971, LB 954, § 5.

5-104.03. Repealed. Laws 1971, LB 954, § 5.



5-104.04 - Transferred to section 32-305.

5-104.04. Transferred to section 32-305.



5-104.05 - Repealed. Laws 1971, LB 954, § 5.

5-104.05. Repealed. Laws 1971, LB 954, § 5.



5-104.06 - Repealed. Laws 1971, LB 954, § 5.

5-104.06. Repealed. Laws 1971, LB 954, § 5.



5-104.07 - Repealed. Laws 1981, LB 406, § 53.

5-104.07. Repealed. Laws 1981, LB 406, § 53.



5-104.08 - Repealed. Laws 1981, LB 406, § 53.

5-104.08. Repealed. Laws 1981, LB 406, § 53.



5-104.09 - Repealed. Laws 1981, LB 406, § 53.

5-104.09. Repealed. Laws 1981, LB 406, § 53.



5-104.10 - Repealed. Laws 1981, LB 406, § 53.

5-104.10. Repealed. Laws 1981, LB 406, § 53.



5-105 - Transferred to section 24-301.02.

5-105. Transferred to section 24-301.02.



5-105.01 - Repealed. Laws 1984, LB 640, § 1.

5-105.01. Repealed. Laws 1984, LB 640, § 1.



5-105.02 - Repealed. Laws 1963, c. 128, § 13.

5-105.02. Repealed. Laws 1963, c. 128, § 13.



5-105.03 - Repealed. Laws 1984, LB 640, § 1.

5-105.03. Repealed. Laws 1984, LB 640, § 1.



5-105.04 - Repealed. Laws 1984, LB 640, § 1.

5-105.04. Repealed. Laws 1984, LB 640, § 1.



5-105.05 - Repealed. Laws 1984, LB 640, § 1.

5-105.05. Repealed. Laws 1984, LB 640, § 1.



5-106 - Repealed. Laws 1972, LB 1032, § 287.

5-106. Repealed. Laws 1972, LB 1032, § 287.



5-106.01 - Repealed. Laws 1963, c. 340, § 1.

5-106.01. Repealed. Laws 1963, c. 340, § 1.



5-107 - Transferred to section 75-101.01.

5-107. Transferred to section 75-101.01.



5-107.01 - Transferred to section 75-101.02.

5-107.01. Transferred to section 75-101.02.



5-108 - Transferred to section 32-1057.

5-108. Transferred to section 32-1057.



5-108.01 - Transferred to section 32-4,158.

5-108.01. Transferred to section 32-4,158.



5-108.02 - Transferred to section 32-1059.

5-108.02. Transferred to section 32-1059.



5-109 - Transferred to section 24-201.02.

5-109. Transferred to section 24-201.02.



5-109.01 - Repealed. Laws 1988, LB 789, § 4.

5-109.01. Repealed. Laws 1988, LB 789, § 4.



5-110 - Repealed. Laws 1988, LB 789, § 4.

5-110. Repealed. Laws 1988, LB 789, § 4.



5-201 - Transferred to section 50-1101.

5-201. Transferred to section 50-1101.



5-202 - Transferred to section 50-1102.

5-202. Transferred to section 50-1102.



5-203 - Transferred to section 50-1103.

5-203. Transferred to section 50-1103.



5-204 - Transferred to section 50-1104.

5-204. Transferred to section 50-1104.



5-205 - Transferred to section 50-1105.

5-205. Transferred to section 50-1105.



5-206 - Transferred to section 50-1106.

5-206. Transferred to section 50-1106.



5-207 - Transferred to section 50-1107.

5-207. Transferred to section 50-1107.



5-208 - Transferred to section 50-1108.

5-208. Transferred to section 50-1108.



5-209 - Transferred to section 50-1109.

5-209. Transferred to section 50-1109.



5-210 - Transferred to section 50-1110.

5-210. Transferred to section 50-1110.



5-211 - Transferred to section 50-1111.

5-211. Transferred to section 50-1111.



5-212 - Transferred to section 50-1112.

5-212. Transferred to section 50-1112.



5-213 - Transferred to section 50-1113.

5-213. Transferred to section 50-1113.



5-214 - Transferred to section 50-1114.

5-214. Transferred to section 50-1114.



5-215 - Transferred to section 50-1115.

5-215. Transferred to section 50-1115.



5-216 - Transferred to section 50-1116.

5-216. Transferred to section 50-1116.



5-217 - Transferred to section 50-1117.

5-217. Transferred to section 50-1117.



5-218 - Transferred to section 50-1118.

5-218. Transferred to section 50-1118.



5-219 - Transferred to section 50-1119.

5-219. Transferred to section 50-1119.



5-220 - Transferred to section 50-1120.

5-220. Transferred to section 50-1120.



5-221 - Transferred to section 50-1121.

5-221. Transferred to section 50-1121.



5-222 - Transferred to section 50-1122.

5-222. Transferred to section 50-1122.



5-223 - Transferred to section 50-1123.

5-223. Transferred to section 50-1123.



5-224 - Transferred to section 50-1124.

5-224. Transferred to section 50-1124.



5-225 - Transferred to section 50-1125.

5-225. Transferred to section 50-1125.



5-226 - Transferred to section 50-1126.

5-226. Transferred to section 50-1126.



5-227 - Transferred to section 50-1127.

5-227. Transferred to section 50-1127.



5-228 - Transferred to section 50-1128.

5-228. Transferred to section 50-1128.



5-229 - Transferred to section 50-1129.

5-229. Transferred to section 50-1129.



5-230 - Transferred to section 50-1130.

5-230. Transferred to section 50-1130.



5-231 - Transferred to section 50-1131.

5-231. Transferred to section 50-1131.



5-232 - Transferred to section 50-1132.

5-232. Transferred to section 50-1132.



5-233 - Transferred to section 50-1133.

5-233. Transferred to section 50-1133.



5-234 - Transferred to section 50-1134.

5-234. Transferred to section 50-1134.



5-235 - Transferred to section 50-1135.

5-235. Transferred to section 50-1135.



5-236 - Transferred to section 50-1136.

5-236. Transferred to section 50-1136.



5-237 - Transferred to section 50-1137.

5-237. Transferred to section 50-1137.



5-238 - Transferred to section 50-1138.

5-238. Transferred to section 50-1138.



5-239 - Transferred to section 50-1139.

5-239. Transferred to section 50-1139.



5-240 - Transferred to section 50-1140.

5-240. Transferred to section 50-1140.



5-241 - Transferred to section 50-1141.

5-241. Transferred to section 50-1141.



5-242 - Transferred to section 50-1142.

5-242. Transferred to section 50-1142.



5-243 - Transferred to section 50-1143.

5-243. Transferred to section 50-1143.



5-244 - Transferred to section 50-1144.

5-244. Transferred to section 50-1144.



5-245 - Transferred to section 50-1145.

5-245. Transferred to section 50-1145.



5-246 - Transferred to section 50-1146.

5-246. Transferred to section 50-1146.



5-247 - Transferred to section 50-1147.

5-247. Transferred to section 50-1147.



5-248 - Transferred to section 50-1148.

5-248. Transferred to section 50-1148.



5-249 - Transferred to section 50-1149.

5-249. Transferred to section 50-1149.



5-250 - Transferred to section 50-1150.

5-250. Transferred to section 50-1150.



5-251 - Transferred to section 50-1151.

5-251. Transferred to section 50-1151.



5-252 - Transferred to section 50-1152.

5-252. Transferred to section 50-1152.






Chapter 6 - ASSIGNMENT FOR CREDITORS

6-101 - Repealed. Laws 1945, c. 6, § 1.

6-101. Repealed. Laws 1945, c. 6, § 1.



6-102 - Repealed. Laws 1945, c. 6, § 1.

6-102. Repealed. Laws 1945, c. 6, § 1.



6-103 - Repealed. Laws 1945, c. 6, § 1.

6-103. Repealed. Laws 1945, c. 6, § 1.



6-104 - Repealed. Laws 1945, c. 6, § 1.

6-104. Repealed. Laws 1945, c. 6, § 1.



6-105 - Repealed. Laws 1945, c. 6, § 1.

6-105. Repealed. Laws 1945, c. 6, § 1.



6-106 - Repealed. Laws 1945, c. 6, § 1.

6-106. Repealed. Laws 1945, c. 6, § 1.



6-107 - Repealed. Laws 1945, c. 6, § 1.

6-107. Repealed. Laws 1945, c. 6, § 1.



6-108 - Repealed. Laws 1945, c. 6, § 1.

6-108. Repealed. Laws 1945, c. 6, § 1.



6-109 - Repealed. Laws 1945, c. 6, § 1.

6-109. Repealed. Laws 1945, c. 6, § 1.



6-110 - Repealed. Laws 1945, c. 6, § 1.

6-110. Repealed. Laws 1945, c. 6, § 1.



6-111 - Repealed. Laws 1945, c. 6, § 1.

6-111. Repealed. Laws 1945, c. 6, § 1.



6-112 - Repealed. Laws 1945, c. 6, § 1.

6-112. Repealed. Laws 1945, c. 6, § 1.



6-113 - Repealed. Laws 1945, c. 6, § 1.

6-113. Repealed. Laws 1945, c. 6, § 1.



6-114 - Repealed. Laws 1945, c. 6, § 1.

6-114. Repealed. Laws 1945, c. 6, § 1.



6-115 - Repealed. Laws 1945, c. 6, § 1.

6-115. Repealed. Laws 1945, c. 6, § 1.



6-116 - Repealed. Laws 1945, c. 6, § 1.

6-116. Repealed. Laws 1945, c. 6, § 1.



6-117 - Repealed. Laws 1945, c. 6, § 1.

6-117. Repealed. Laws 1945, c. 6, § 1.



6-118 - Repealed. Laws 1945, c. 6, § 1.

6-118. Repealed. Laws 1945, c. 6, § 1.



6-119 - Repealed. Laws 1945, c. 6, § 1.

6-119. Repealed. Laws 1945, c. 6, § 1.



6-120 - Repealed. Laws 1945, c. 6, § 1.

6-120. Repealed. Laws 1945, c. 6, § 1.



6-121 - Repealed. Laws 1945, c. 6, § 1.

6-121. Repealed. Laws 1945, c. 6, § 1.



6-122 - Repealed. Laws 1945, c. 6, § 1.

6-122. Repealed. Laws 1945, c. 6, § 1.



6-123 - Repealed. Laws 1945, c. 6, § 1.

6-123. Repealed. Laws 1945, c. 6, § 1.



6-124 - Repealed. Laws 1945, c. 6, § 1.

6-124. Repealed. Laws 1945, c. 6, § 1.



6-125 - Repealed. Laws 1945, c. 6, § 1.

6-125. Repealed. Laws 1945, c. 6, § 1.



6-126 - Repealed. Laws 1945, c. 6, § 1.

6-126. Repealed. Laws 1945, c. 6, § 1.



6-127 - Repealed. Laws 1945, c. 6, § 1.

6-127. Repealed. Laws 1945, c. 6, § 1.



6-128 - Repealed. Laws 1945, c. 6, § 1.

6-128. Repealed. Laws 1945, c. 6, § 1.



6-129 - Repealed. Laws 1945, c. 6, § 1.

6-129. Repealed. Laws 1945, c. 6, § 1.



6-130 - Repealed. Laws 1945, c. 6, § 1.

6-130. Repealed. Laws 1945, c. 6, § 1.



6-131 - Repealed. Laws 1945, c. 6, § 1.

6-131. Repealed. Laws 1945, c. 6, § 1.



6-132 - Repealed. Laws 1945, c. 6, § 1.

6-132. Repealed. Laws 1945, c. 6, § 1.



6-133 - Repealed. Laws 1945, c. 6, § 1.

6-133. Repealed. Laws 1945, c. 6, § 1.



6-134 - Repealed. Laws 1945, c. 6, § 1.

6-134. Repealed. Laws 1945, c. 6, § 1.



6-135 - Repealed. Laws 1945, c. 6, § 1.

6-135. Repealed. Laws 1945, c. 6, § 1.



6-136 - Repealed. Laws 1945, c. 6, § 1.

6-136. Repealed. Laws 1945, c. 6, § 1.



6-137 - Repealed. Laws 1945, c. 6, § 1.

6-137. Repealed. Laws 1945, c. 6, § 1.



6-138 - Repealed. Laws 1945, c. 6, § 1.

6-138. Repealed. Laws 1945, c. 6, § 1.



6-139 - Repealed. Laws 1945, c. 6, § 1.

6-139. Repealed. Laws 1945, c. 6, § 1.



6-140 - Repealed. Laws 1945, c. 6, § 1.

6-140. Repealed. Laws 1945, c. 6, § 1.



6-141 - Repealed. Laws 1945, c. 6, § 1.

6-141. Repealed. Laws 1945, c. 6, § 1.



6-142 - Repealed. Laws 1945, c. 6, § 1.

6-142. Repealed. Laws 1945, c. 6, § 1.



6-143 - Repealed. Laws 1945, c. 6, § 1.

6-143. Repealed. Laws 1945, c. 6, § 1.



6-144 - Repealed. Laws 1945, c. 6, § 1.

6-144. Repealed. Laws 1945, c. 6, § 1.



6-145 - Repealed. Laws 1945, c. 6, § 1.

6-145. Repealed. Laws 1945, c. 6, § 1.






Chapter 7 - ATTORNEYS AT LAW

7-101 - Unauthorized practice of law; penalty.

7-101. Unauthorized practice of law; penalty.

Except as provided in section 7-101.01, no person shall practice as an attorney or counselor at law, or commence, conduct or defend any action or proceeding to which he is not a party, either by using or subscribing his own name, or the name of any other person, or by drawing pleadings or other papers to be signed and filed by a party, in any court of record of this state, unless he has been previously admitted to the bar by order of the Supreme Court of this state. No such paper shall be received or filed in any action or proceeding unless the same bears the endorsement of some admitted attorney, or is drawn, signed, and presented by a party to the action or proceeding. It is hereby made the duty of the judges of such courts to enforce this prohibition. Any person who shall violate any of the provisions of this section shall be guilty of a Class III misdemeanor, but this section shall not apply to persons admitted to the bar under preexisting laws.

1. Practice of law

2. Admission and disbarment

1. Practice of law

In the narrow context of child custody proceedings pursuant to the Indian Child Welfare Act, the Indian tribe's representative does not have to be a Nebraska licensed attorney. In re Interest of Elias L., 277 Neb. 1023, 767 N.W.2d 98 (2009).

A trustee's duties in connection with his or her office do not include the right to present argument pro se in courts of the state because in this capacity such trustee would be representing interests of others and would therefore be engaged in the unauthorized practice of law. Back Acres Pure Trust v. Fahnlander, 233 Neb. 28, 443 N.W.2d 604 (1989).

Only a person who has been admitted to the practice of law may participate in a trial by the examination of witnesses unless he appears in his own behalf. State v. Warford, 223 Neb. 368, 389 N.W.2d 575 (1986).

To be convicted under this statute, the statute requires only that a pleading be drafted with the intent that it will be filed in court, not that it is actually filed. State v. Thierstein, 220 Neb. 766, 371 N.W.2d 746 (1985).

The conducting of a hearing before the State Railway Commission constitutes the practice of law where it requires the exercise of legal training, knowledge and skill. State ex rel. Johnson v. Childe, 147 Neb. 527, 23 N.W.2d 720 (1946).

Person engaging in "ambulance chasing" is guilty of illegal practice of law. State ex rel. Wright v. Hinckle, 137 Neb. 735, 291 N.W. 68 (1940).

Practice of law includes preparing and filing of pleadings in justice court, trial of cases, examination of witnesses, argument, and giving advice to persons as to their legal rights. State ex rel. Hunter v. Kirk, 133 Neb. 625, 276 N.W. 380 (1937).

One may be guilty of practice of law without a license notwithstanding he receives no fee for services performed. State ex rel. Wright v. Barlow, 131 Neb. 294, 268 N.W. 95 (1936).

A parent who is not an attorney may not provide legal representation on behalf of his or her minor child in a negligence action. Goodwin v. Hobza, 17 Neb. App. 353, 762 N.W.2d 623 (2009).

Where nonattorney signed and filed responsive letter on behalf of corporation, responsive letter did not constitute an answer so as to avoid default judgment. Galaxy Telecom v. SRS, Inc., 13 Neb. App. 178, 689 N.W.2d 866 (2004).

A nonattorney personal representative is engaged in the unauthorized practice of law if he personally brings a wrongful death action for medical negligence on behalf of the deceased's estate. Waite v. Carpenter, 1 Neb. App. 321, 496 N.W.2d 1 (1992).

2. Admission and disbarment

One who is suspended from the practice of law is no longer an admitted attorney within the meaning of this section. State ex rel. NSBA v. Frank, 219 Neb. 271, 363 N.W.2d 139 (1985).

Disbarred attorney could not conduct representative suit. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

Court which has the power to license attorneys to practice law has inherent power to disbar them from further practice by judicial act. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

Section is declarative of the common law as far as it goes, but does not circumscribe the powers of the court. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Nonresident cannot be admitted to practice generally. In re Robinson, 82 Neb. 172, 117 N.W. 352 (1908).

Supreme Court has sole power to pass upon the qualifications of applicants for admission to the bar, and has sole power to annul admission. In re Disbarment Proceedings of Newby, 76 Neb. 482, 107 N.W. 850 (1906).

Applicant for admission generally must be citizen of United States and resident of state. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).



7-101.01 - Practice of law; students; Supreme Court; rule or order.

7-101.01. Practice of law; students; Supreme Court; rule or order.

The Supreme Court may by rule or order authorize students pursuing a course in instruction in a law school in the State of Nebraska and who have successfully completed their junior year of instruction which students when graduated are eligible to take the examination for admission to the bar of this state to practice as attorneys or counselors at law upon such terms and conditions, and with such supervision, as the Supreme Court may prescribe.

Except as provided in this section, relating to certified law students, no person shall practice as an attorney or counselor at law, or commence, conduct, or defend any action or proceeding to which he or she is not a party, by using or subscribing his or her own name. Anderzhon/Architects v. 57 Oxbow II Partnership, 250 Neb. 768, 553 N.W.2d 157 (1996).



7-102 - Admission to bar; requirements; examinations; bar commission.

7-102. Admission to bar; requirements; examinations; bar commission.

(1) Admission to the Nebraska bar shall be governed by admission standards and procedures established by rules adopted by the Supreme Court. Such standards may include, without limitation, educational requirements, character and fitness standards, and satisfactory performance on a bar examination testing the applicant's knowledge of such legal principles as the court may determine. No person shall be admitted to the Nebraska bar, nor permitted to retain such admittance, unless it is shown to the satisfaction of the Supreme Court that such person is of good moral character. The Supreme Court may appoint a bar commission, designated as the Nebraska State Bar Commission, composed of not less than six persons learned in the law to assist in or conduct any bar examination and, by rule of court, to assist the Supreme Court in matters pertaining to bar admission.

(2) The application for admission to the bar shall include the applicant's social security number. Each applicant shall submit to the bar commission with the application for admission a complete set of his or her legible fingerprints along with written permission authorizing the set of fingerprints to be forwarded to the Identification Division of the Federal Bureau of Investigation, through the Nebraska State Patrol. Upon request by the bar commission, the Nebraska State Patrol shall undertake a search for criminal history record information relating to the applicant, including transmittal of the applicant's fingerprints to the Identification Division of the Federal Bureau of Investigation for a national criminal history record information check. The criminal history record information check shall include information concerning the applicant from federal repositories of such information and repositories of such information in other states if authorized by federal law. The Nebraska State Patrol shall issue a report to the bar commission and to the applicant which includes the criminal history record information concerning the applicant. The fingerprint record check provided for in this subsection shall be solely for the purpose of evaluating and confirming information provided by the applicant for admission, except that if the applicant appeals a denial of admission to the bar or a refusal of permission to take the bar examination, the filing of such an appeal with the Supreme Court shall constitute a release of the information obtained from such a fingerprint record check for purposes of the appeal.

The Supreme Court has delegated administrative responsibility for bar admissions solely to the Nebraska State Bar Commission. In re Application of Ybarra, 279 Neb. 758, 781 N.W.2d 446 (2010).

The Nebraska Supreme Court is vested with the sole power to admit persons to the practice of law in this state and to fix qualifications for admission to the Nebraska bar. In re Application of Roseberry, 270 Neb. 508, 704 N.W.2d 229 (2005).

Misconduct of an attorney indicative of moral unfitness to practice law, although not committed in a professional relationship, justifies disbarment. State ex rel. Hunter v. Marconnit, 134 Neb. 898, 280 N.W. 216 (1938).

The Supreme Court has exclusive power to determine qualifications of persons who may be permitted to practice law. State ex rel. Hunter v. Kirk, 133 Neb. 625, 276 N.W. 380 (1937).

Supreme Court is vested with sole power to fix qualifications for admission to bar. State ex rel. Wright v. Barlow, 131 Neb. 294, 268 N.W. 95 (1936).

Good moral character is a requirement for admission to bar and to retention of license to practice. State ex rel. Sorensen v. Scoville, 123 Neb. 457, 243 N.W. 269 (1932).

Applicant must be of age when examined. Under former law study in office must have been in this state. Admission without examination applied only to graduates of designated colleges. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).

In granting a license to practice law, it is implied in license that attorney will properly conduct himself. State ex rel. Attorney General v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).



7-103 - Practice by nonresident attorneys; requirements; reciprocity.

7-103. Practice by nonresident attorneys; requirements; reciprocity.

Any regularly admitted practicing attorney in the courts of record of another state or territory, having professional business in the courts of record of this state may, on motion, be admitted to practice for the purpose of said business only in any of said courts upon taking the oath as required by section 7-104, and upon it being made to appear to the court by a written showing filed therein that he has associated and appearing with him in the action an attorney who is a resident of Nebraska duly and regularly admitted to practice in the courts of record of this state upon whom service may be had in all matters connected with said action with the same effect as if personally made on such foreign attorney within this state; Provided, regularly licensed practicing attorneys of other states, the laws of which states permit the practice in its courts of attorneys from this state without a local attorney being associated with such attorney, shall not be required to comply with the provisions of this section.

The courts of this state look primarily to members of its bar for the conduct of litigation in which they appear. That is one of the reasons for the requirement of this section that the attorneys admitted to practice in other states first associate with members of the Nebraska bar when appearing in this state. State ex rel. Douglas v. Bigelow, 214 Neb. 464, 334 N.W.2d 444 (1983).

Nonresident, assisting county attorney in prosecution of a felony, must qualify. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Nonresident may not be admitted to practice generally. In re Robinson, 82 Neb. 172, 117 N.W. 352 (1908).

Court may admit nonresident attorney interested in case for purpose of that business only. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).



7-104 - Admission to bar; oath; form.

7-104. Admission to bar; oath; form.

Every attorney upon being admitted to practice in the Supreme Court or district courts of this state, shall take and subscribe an oath substantially in the following form: You do solemnly swear that you will support the Constitution of the United States, and the Constitution of this state, and that you will faithfully discharge the duties of an attorney and counselor, according to the best of your ability.

1. Requirements of oath

2. Violation of oath

3. Administration of oath

1. Requirements of oath

Conduct of an attorney in a courtroom must at all times conform to his oath. State ex rel. Nebraska State Bar Assn. v. Rhodes, 177 Neb. 650, 131 N.W.2d 118 (1964).

Oath taken by an attorney requires him to faithfully discharge his duties. State ex rel. Nebraska State Bar Assn. v. Jensen, 171 Neb. 1, 105 N.W.2d 459 (1960).

Oath requires lawyers to observe canons of professional ethics. State ex rel. Nebraska State Bar Assn. v. Fitzgerald, 165 Neb. 212, 85 N.W.2d 323 (1957).

Oath requires attorney to observe established codes of professional ethics. State ex rel. Nebraska State Bar Assn. v. Richards, 165 Neb. 80, 84 N.W.2d 136 (1957).

Oath requires attorney to refrain from impeding or obstructing the administration of justice. State ex rel. Nebraska State Bar Assn. v. Palmer, 160 Neb. 786, 71 N.W.2d 491 (1955).

Oath of attorney requires him to observe standards and codes of professional ethics and honor. State ex rel. Nebraska State Bar Assn. v. Wiebusch, 153 Neb. 583, 45 N.W.2d 583 (1951).

Oath administered to attorney requires him faithfully to discharge his duties, one of which is to abstain from all offensive practices. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

2. Violation of oath

An attorney who misappropriates client trust funds to cover deficits in business account violates his oath of office under this section, as well as the Code of Professional Responsibility. State ex rel. NSBA v. Veith, 238 Neb. 239, 470 N.W.2d 549 (1991).

To determine whether and to what extent discipline should be imposed in a disciplinary proceeding against an attorney, it is necessary that the Supreme Court consider the nature of the offense, the need for deterring others, the maintenance of the reputation of the bar as a whole, the protection of the public, the attitude of the offender generally, and his present or future fitness to continue in the practice of law. State ex rel. NSBA v. Miller, 225 Neb. 261, 404 N.W.2d 40 (1987).

Attorney who secured forged endorsement of his client's bond receipt and then cashed the receipt violated his oath to faithfully discharge his duties as an attorney to the best of his abilities. State ex rel. NSBA v. Kelly, 221 Neb. 8, 374 N.W.2d 833 (1985).

Cumulative acts of deception upon a client are distinguishable from isolated incidents of neglect and therefor justify more serious sanctions. State ex rel. NSBA v. Frank, 214 Neb. 825, 336 N.W.2d 557 (1983).

A party has failed to faithfully discharge his duties as an attorney and counselor when he conceals material facts from a court and presents a report known by him to be less than a true, accurate, and full account. State ex rel. Nebraska State Bar Assn. v. McArthur, 212 Neb. 815, 326 N.W.2d 173 (1982).

Attorney's violation of a disciplinary rule and failure to act competently by neglecting a matter entrusted to him is conduct violative of an attorney's oath as a member of the bar. State ex rel. Nebraska State Bar Assn. v. Divis, 212 Neb. 699, 325 N.W.2d 652 (1982).

An attorney who fails to use a trust account for client's funds, and who fails to properly transmit client's funds to the client, is guilty of unprofessional conduct and violates the Canons of Ethics and his oath as a member of the bar of this court. State ex rel. Nebraska State Bar Assn. v. Conley, 209 Neb. 717, 310 N.W.2d 520 (1981).

Failure to use a trust account for client's funds and to promptly transmit client's funds to the client is a violation of the Canons of Ethics and oath as a member of the bar. State ex rel. Nebraska State Bar Assn. v. James, 209 Neb. 306, 307 N.W.2d 524 (1981).

An attorney who fails to fully explain to a client the nature of the client's claim and to adequately represent the client has violated his oath of office under this section as well as the Code of Professional Responsibility. State ex rel. Nebraska State Bar Association v. Walsh, 206 Neb. 737, 294 N.W.2d 873 (1980).

An attorney who performs an illegal act, such as knowingly writing an insufficient funds check, may be in violation of his oath under this section as well as the Code of Professional Responsibility even if he isn't prosecuted. State ex rel. Nebraska State Bar Association v. Walsh, 206 Neb. 737, 294 N.W.2d 873 (1980).

Where conduct of attorneys violates the Code of Professional Responsibility and their oath as attorneys, but does not involve moral turpitude, a judgment of reprimand and censure is appropriate. State ex rel. Nebraska State Bar Assn. v. Addison & Levy, 198 Neb. 61, 251 N.W.2d 717 (1977).

Misconduct of a lawyer acting as a judge may justify disbarment. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

3. Administration of oath

Under former act, for purpose of admission, either district court or Supreme Court had authority to administer the required oath. In re Robinson, 82 Neb. 172, 117 N.W. 352 (1908).



7-105 - Duties of attorneys and counselors.

7-105. Duties of attorneys and counselors.

It is the duty of an attorney and counselor: (1) To maintain the respect due to the courts of justice and to judicial officers; (2) to counsel or maintain no other actions, proceedings or defenses than those which appear to him legal and just, except the defense of a person charged with a public offense; (3) to employ, for the purpose of maintaining the cause confided to him, such means only as are consistent with the truth; (4) to maintain inviolate the confidence, and, at any peril to himself, to preserve the secrets of his clients; (5) to abstain from all offensive practices and to advise no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which he is charged; (6) not to encourage the commencement or continuance of an action or proceeding from any motive of passion or interest.

1. Contract of employment

2. Dealing with property

3. Misconduct

4. Negligence

5. Privileged communication

6. Miscellaneous

1. Contract of employment

The duty of an attorney is personal in its nature, and therefore a contract for legal services cannot be assigned by the attorney without the consent of the client. Corson v. Lewis, 77 Neb. 446, 109 N.W. 735 (1906); Hilton v. Crooker, 30 Neb. 707, 47 N.W. 3 (1890).

Where one member of a firm of attorneys is retained, the retainer is of the entire firm, and it is the duty of the member retained to inform his partners of all engagements he has undertaken on behalf of the firm, and impart to them all of the facts within his knowledge bearing on the case. Ganzer v. Schiffbauer, 40 Neb. 633, 59 N.W. 98 (1894).

Employment terminates with judgment and exhaustion of legal process thereon, and does not extend to subsequent proceedings to reach property of debtor or enforce liability against sureties. Lamb v. Wilson, 3 Neb. Unof. 505, 97 N.W. 325 (1903).

2. Dealing with property

Where attorneys purchase property from their client, there is a presumption against the validity of the transaction which can only be overcome by clear evidence of good faith, of full knowledge and of independent consent and action. Hamilton v. Allen, 86 Neb. 401, 125 N.W. 610 (1910).

Purchase of subject matter of suit is voidable by client, unless attorney shows by clear and conclusive proof that no advantage was taken, that matter was explained to client, and price was fair and reasonable. Levara v. McNeny, 73 Neb. 414, 102 N.W. 1042 (1905).

An attorney may not purchase at judicial sale property in which his client is interested, and if he does so, the client at his election may treat the attorney as trustee. Olson v. Lamb, 56 Neb. 104, 76 N.W. 433 (1898).

3. Misconduct

A law firm should be disqualified from representing its client when it hires as temporary clerical help a disbarred attorney who previously worked as an attorney on the same case for another firm which represents the opposing party, because such action has the appearance of impropriety. State ex rel. Creighton Univ. v. Hickman, 245 Neb. 247, 512 N.W.2d 374 (1994).

Violation of the provisions of this section constituted grounds for disbarment of attorney. State ex rel. Nebraska State Bar Assn. v. Rhodes, 177 Neb. 650, 131 N.W.2d 118 (1964).

Enlarging size of bullet hole in belt received in evidence was misconduct. State ex rel. Nebraska State Bar Assn. v. Fisher, 170 Neb. 483, 103 N.W.2d 325 (1960).

Giving of false testimony by an attorney is an act of moral turpitude and justifies suspension or disbarment. State ex rel. Nebraska State Bar Assn. v. Butterfield, 169 Neb. 119, 98 N.W.2d 714 (1959).

Misappropriation by an attorney of money belonging to his client is such a disregard of duty as to warrant disbarment. State ex rel. Hunter v. Hatteroth, 134 Neb. 451, 279 N.W. 153 (1938).

An attorney's failure to account to his client for money received in a professional capacity constitutes a violation of his duty to client and to public, and warrants disbarment. State ex rel. Hunter v. Boe, 134 Neb. 162, 278 N.W. 144 (1938).

Attorneys upon admission assume duties as officers of the court, and in performance thereof they must conform to certain ethical standards generally recognized by the profession. State ex rel. Hunter v. Crocker, 132 Neb. 214, 271 N.W. 444 (1937).

"Ambulance chasing" by attorney is violation of duty to abstain from all offensive practices. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

Attorneys, in performance of duties assumed, must conform to certain standards in relation to clients, to courts, to profession, and to public. State ex rel. Sorensen v. Ireland, 125 Neb. 570, 251 N.W. 119 (1933).

Improper and offensive statements by attorneys are violation of requirement to maintain due respect to courts of justice. Flannigan v. State, 125 Neb. 519, 250 N.W. 908 (1933).

Delinquency in accounting for money received in professional capacity is ground for disbarment as violating duty to maintain respect due courts. State ex rel. Spillman v. Priest, 118 Neb. 47, 223 N.W. 635 (1929).

Drawing pleadings and preparing case for trial is violation of duty of an attorney who has been suspended from practice. State v. Fisher, 103 Neb. 736, 174 N.W. 320 (1919).

Court will disbar for professional misconduct in relations of attorney with court, but will not investigate charge of crime while matter pending on indictment. In re Disbarment Proceedings of Newby, 76 Neb. 482, 107 N.W. 850 (1906).

Contract to share fees with layman who procures third parties to employ attorney and who secures evidence is violation of duties of attorney and is void. Langdon v. Conlin, 67 Neb. 243, 93 N.W. 389 (1903).

Attorney cannot represent both sides without consent of the clients. Cox v. Barnes, 45 Neb. 172, 63 N.W. 394 (1895).

Propriety of methods of defense rests largely with attorney, but aiding escape of defendant is not "defense". State ex rel. Attorney General v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).

4. Negligence

Expression of an opinion by an attorney as to the probabilities of realizing a certain sum upon the sale of real property does not render the attorney liable because of mistake in such estimate. Reumping v. Wharton, 56 Neb. 536, 76 N.W. 1076 (1898).

5. Privileged communication

A communication concerning the date, time, and place of a scheduled trial is not confidential in nature and is not protected from disclosure by subsection (4) of this section. State v. Hawes, 251 Neb. 305, 556 N.W.2d 634 (1996).

Obligation of secrecy is not violated where attorney is called upon to testify to facts showing a purpose of perpetrating a conscious intentional fraud upon the court. In re Watson, 83 Neb. 211, 119 N.W. 451 (1909).

6. Miscellaneous

Violation of this section authorized disbarment. State ex rel. Nebraska State Bar Assn. v. Palmer, 160 Neb. 786, 71 N.W.2d 491 (1955).

Obligation rests upon attorneys to maintain the respect due to the courts of justice and to judicial officers, and to abstain from all offensive practices. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Damages for unauthorized appearance in action not concerning collections are not recoverable in suit against attorney for failure to account for collections. Scott v. Kirschbaum, 47 Neb. 331, 66 N.W. 443 (1896).

An attorney has the right to refuse a retainer which would require his appearance before a particular judge. Hawes v. State, 46 Neb. 149, 64 N.W. 699 (1895).



7-106 - Deceit or collusion; penalty.

7-106. Deceit or collusion; penalty.

An attorney and counselor who is guilty of deceit or collusion, or consents thereto, with intent to deceive a court, or judge, or a party to an action or proceeding, is liable to be disbarred.

1. Disbarment

2. Suspension

3. Civil liability

1. Disbarment

Supreme Court reporter who was also attorney violated this section by demanding $2,500 from printer to guarantee renewal of contract to print Nebraska Reports; respondent disbarred. State ex rel. Nebraska State Bar Assn. v. Green, 210 Neb. 878, 317 N.W.2d 97 (1982).

Manipulation of transfer of judgment to mislead court into allowance of a wrongful set-off warrants disbarment. State ex rel. Nebraska State Bar Assn. v. Hendrickson, 138 Neb. 846, 295 N.W. 892 (1941), on rehearing, 139 Neb. 522, 298 N.W. 148 (1941).

Attorney who obtains loan from client by false representations respecting the mortgage security is guilty of such misconduct as to justify disbarment. State ex rel. Nebraska State Bar Assn. v. Basye, 138 Neb. 806, 295 N.W. 816 (1941).

Failure of attorney to account for, or the misappropriation of, money of his clients received in his professional capacity is ground for disbarment of attorney. State ex rel. Nebraska State Bar Assn. v. McGan, 138 Neb. 665, 294 N.W. 430 (1940).

Conversion of funds of client received from settlement of judgment and refusal to give client information as to status of judgment required disbarment of attorney. State ex rel. Nebraska State Bar Association v. Hyde, 138 Neb. 541, 293 N.W. 408 (1940).

Deceit practiced upon client in sale of stock sustains disbarment. State ex rel. Hunter v. Marconnit, 134 Neb. 898, 280 N.W. 216 (1938).

Misappropriation of money belonging to client warrants disbarment. State ex rel. Hunter v. Hatteroth, 134 Neb. 451, 279 N.W. 153 (1938).

Failure to account to client for money received in a professional capacity is sufficient to justify disbarment. State ex rel. Hunter v. Boe, 134 Neb. 162, 278 N.W. 144 (1938).

Conviction of attorney of embezzlement is conclusive evidence warranting disbarment. State ex rel. Wright v. Sowards, 134 Neb. 159, 278 N.W. 148 (1938).

An attorney, representing a defendant in a criminal prosecution, who procures or induces a material witness for the prosecution to absent himself from the trial and conceal his whereabouts is guilty of such conduct as to merit disbarment. State ex rel. Good v. Cooper, 131 Neb. 771, 270 N.W. 310 (1936).

Misappropriation of money belonging to client is such disregard of duty as to warrant disbarment of attorney. State ex rel. Sorensen v. Goldman, 127 Neb. 340, 255 N.W. 32 (1934).

Securing of money from clients for court costs in promised litigation where attorney knew, through lapse of time and other causes that claims were uncollectible, is equivalent to fraud and deceit and justifies disbarment. State ex rel. Sorensen v. Ireland, 125 Neb. 570, 251 N.W. 119 (1933).

Conversion of money of minors by attorney while acting as their guardian sustained disbarment. State ex rel. Good v. Black, 125 Neb. 382, 251 N.W. 109 (1933).

Restitution of money embezzled does not justify reinstatement of attorney disbarred for misappropriation of funds. State ex rel. Spillman v. Priest, 123 Neb. 241, 242 N.W. 433 (1932).

Attorney who fails to account for money collected by him for client and entrusted to him by client for purpose of investment is guilty of misconduct justifying disbarment. State ex rel. Spillman v. Priest, 118 Neb. 47, 223 N.W. 635 (1929).

An attorney who knowingly uses forgery of another to impose upon a court is guilty of such conduct as to warrant disbarment. State v. Fisher, 103 Neb. 736, 174 N.W. 320 (1919).

This section was not intended to limit the inherent powers of the court. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Preparation of false affidavit where there is no attempt to make use of it in any way to deceive court is not ground for disbarment. In re Watson, 83 Neb. 211, 119 N.W. 451 (1909).

Evidence offered insufficient to establish by clear preponderance that attorney attempted to deceive court. In re Newby, 82 Neb. 235, 117 N.W. 691 (1908).

District court can disbar an attorney from practice before it for deceit practiced upon that court, but Supreme Court has sole power to disbar generally. In re Disbarment Proceedings of Newby, 76 Neb. 482, 107 N.W. 850 (1906).

Disbarment is a special proceeding. Morton v. Watson, 60 Neb. 672, 84 N.W. 91 (1900).

Conspiracy to bribe juror participated in by attorney warranted disbarment. Blodgett v. State, 50 Neb. 121, 69 N.W. 751 (1897).

Validity and effectiveness of judicial power to disbar attorneys is recognized. Niklaus v. Simmons, 196 F.Supp. 691 (D. Neb. 1961).

2. Suspension

Tampering with exhibit received in evidence was conduct justifying suspension from practice. State ex rel. Nebraska State Bar Assn. v. Fisher, 170 Neb. 483, 103 N.W.2d 325 (1960).

Presentation of claim to Legislature supported by an appraisement that attorney knew had been fraudulently altered was sufficient to justify suspension. State v. Fisher, 82 Neb. 361, 117 N.W. 882 (1908).

Attorney, who removed case to federal court by filing affidavit of local prejudice when his real reason was to secure allowance of attorney's fees not recoverable in state court, was subject to reprimand. In re Breckenridge, 31 Neb. 489, 48 N.W. 142 (1891).

Procuring release of prisoner under sentence of death through imposition on a United States Commissioner was such conduct as to justify suspension for two years. State ex rel. Attorney General v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).

3. Civil liability

Recovery of treble the actual damages sustained is unconstitutional. Abel v. Conover, 170 Neb. 926, 104 N.W.2d 684 (1960).

In civil action to recover treble damages under this section, evidence did not disclose any fraud, deceit or any unprofessional conduct. Martin v. Reavis, 117 Neb. 219, 220 N.W. 238 (1928).



7-107 - Powers of attorneys.

7-107. Powers of attorneys.

An attorney or counselor has power: (1) To execute, in the name of his client, a bond for an appeal, certiorari, writ of error, or any other paper necessary and proper for the prosecution of a suit already commenced; (2) to bind his client by his agreement in respect to any proceeding within the scope of his proper duties and powers; but no evidence of any such agreement is receivable except the statement of the attorney himself, his written agreement signed and filed with the clerk, or an entry thereof upon the records of the court; (3) to receive money claimed by his client, in an action or proceeding, during the pendency thereof or afterwards, unless he has been previously discharged by his client, and upon payment thereof, and not otherwise, to discharge the claim or acknowledge satisfaction of the judgment.

1. Appearance

2. Powers

3. Agreements

4. Miscellaneous

1. Appearance

After discharge, an attorney may appear in case as amicus curiae and suggest facts necessary to the protection of minors whose rights have been disregarded. Jones v. Hudson, 93 Neb. 561, 141 N.W. 141 (1913), 44 L.R.A.N.S. 1182 (1913).

Where an attorney appears in an action, the presumption is that he was authorized to appear. Ebel v. Stringer, 73 Neb. 249, 102 N.W. 466 (1905).

The authority of an attorney to appear will be presumed even though appearance is upon behalf of plaintiff and one defendant. Union P. Ry. Co. v. Vincent, 58 Neb. 171, 78 N.W. 457 (1899).

The authority of an attorney who enters an appearance will be presumed to justify him in doing so. Missouri P. Ry. Co. v. Fox, 56 Neb. 746, 77 N.W. 130 (1898).

Where judgment is rendered against a party whose appearance is entered by an unauthorized attorney, the presumption of jurisdiction arising from the appearance of the attorney is not conclusive, and in a direct attack on the judgment, the fact that the appearance was unauthorized may be shown. Kaufmann v. Drexel, 56 Neb. 229, 76 N.W. 559 (1898).

When an attorney appears in a cause, the presumption is that he has authority and that presumption continues until the want of authority is shown. Vorce v. Page, 28 Neb. 294, 44 N.W. 452 (1889).

Unauthorized appearance of attorney may be ratified before judgment. Little v. Giles, 27 Neb. 179, 42 N.W. 1044 (1889).

The right of an attorney to enter an appearance for a party can be called in question only by the party himself. Baldwin v. Foss, 14 Neb. 455, 16 N.W. 480 (1883).

Although authority will be presumed when an attorney appears for a defendant not served with process, yet if the defendant proves attorney had no authority, his rights cannot be affected by the attorney's acts. Kepley v. Irwin, 14 Neb. 300, 15 N.W. 719 (1883).

Unauthorized bringing of action resulting in decree of foreclosure may be repudiated by client. McDowell v. Gregory, 14 Neb. 33, 14 N.W. 899 (1883).

Appearance of attorney, who had no authority to waive process or defend the suit, may be explained, and showing made that court pronouncing judgment did not have jurisdiction of the cause or person. Eaton v. Hasty, 6 Neb. 419, 29 Am. R. 365 (1877).

2. Powers

A lawyer's proper duties and powers, within the meaning of this section, do not include settling a lawsuit without a client's express authority. Luethke v. Suhr, 264 Neb. 505, 650 N.W.2d 220 (2002).

An attorney's power to bind his client extends to administrative hearings and proceedings. Brennan v. School Dist. No. 21, 235 Neb. 948, 458 N.W.2d 227 (1990).

The waiver of foundation for certain evidence is a matter of trial strategy within the scope of counsel's duty and such action is binding on a defendant who has voluntarily absented himself from the trial. State v. Sayers, 211 Neb. 555, 319 N.W.2d 438 (1982).

Attorneys employed by counties could receive money due county under court decree. State ex rel. Heintze v. County of Adams, 162 Neb. 127, 75 N.W.2d 539 (1956).

While the relationship of attorney and client exists, the attorney has authority to receive money due his client in an action or proceeding in which the attorney rightly appears, but that authority ceases with the severance of the relationship. Gordon v. Hennings, 89 Neb. 252, 131 N.W. 228 (1911).

An attorney may receive and receipt for money due his client in a case in which he is employed, and the act will bind his client, unless the party paying had notice of revocation of the attorney's authority to act. Gordon v. City of Omaha, 77 Neb. 556, 110 N.W. 313 (1906).

Attorney cannot bind client by acts in another action in his own behalf. Hamilton Brown Shoe Co. v. Milliken, 62 Neb. 116, 86 N.W. 913 (1901).

An attorney cannot, without actual authority, sell and assign his client's judgment. Henry & Coatsworth Co. v. Halter, 58 Neb. 685, 79 N.W. 616 (1899).

A debtor is bound to take notice of the authority of an attorney employed to collect a debt, and unless specially authorized by client, the attorney has no authority to accept in payment of debt anything but money, nor to release one of two joint debtors in consideration of the other giving security for the debt. Cram v. Sickel, 51 Neb. 828, 71 N.W. 724 (1897).

Attorney employed to collect debt has no power, without express authority, to compromise claim or release a debtor except upon payment of full amount of debt in money. Smith v. Jones, 47 Neb. 108, 66 N.W. 19 (1896).

Implied authority of an attorney to bind his client does not authorize him to execute indemnity bond to sheriff when client is readily available. Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894).

Attorney has authority to confess judgment for costs in order to have default judgment set aside. Stanton & Co. v. Spence, 22 Neb. 191, 34 N.W. 359 (1887).

Attorney cannot compromise judgment and accept payment in a debt owing by the attorney. Hamrick v. Combs, 14 Neb. 381, 15 N.W. 731 (1883).

Attorney having notes and mortgage in his possession for collection has authority to receive payment, surrender the notes, and agree to release the mortgage. Ward v. Beals, 14 Neb. 114, 15 N.W. 353 (1883).

An attorney, by virtue of his employment to make collections, has no authority to release a surety on a promissory note without payment. Stoll v. Sheldon, 13 Neb. 207, 13 N.W. 201 (1882).

Authority to give notice of termination of agency upon behalf of principal is not within the express or implied powers of an attorney, at least before the commencement of action. Tingley v. Parshall, 11 Neb. 443, 9 N.W. 571 (1881).

Attorney, by virtue of his general authority, cannot authorize an execution to issue against the property of his client while a supersedeas bond is on file. State Bank of Nebraska v. Green, 8 Neb. 297 (1879).

Joint employment of an attorney by principal and surety to defend suit does not give authority to sign a stay bond on behalf of the surety. Anderson v. Hendrickson, 1 Neb. Unof. 610, 95 N.W. 844 (1901).

An attorney employed to prosecute action has no authority to dismiss it contrary to the desire and over the objection of the client. Steinkamp v. Gaebel, 1 Neb. Unof. 480, 95 N.W. 684 (1901).

3. Agreements

Subsection (2) of this statute does not make an oral contract invalid, but only relates to the character of evidence by which it may be established. Heese Produce Co. v. Lueders, 233 Neb. 12, 443 N.W.2d 278 (1989).

Statements of attorney, made out of court, as to existence of oral agreement upon behalf of client, are not admissible in evidence. Oddo v. Fred F. Shields, 144 Neb. 111, 12 N.W.2d 659 (1944).

Oral agreements between attorneys, entered into out of court, will not be recognized or considered. Drake v. Ralston, 137 Neb. 72, 288 N.W. 377 (1939).

Second subdivision of this section does not make oral agreement invalid, but prescribes character of evidence to prove it and, if proved, without objection, by incompetent evidence, it may be enforced. Anderson v. Walsh, 109 Neb. 759, 192 N.W. 328 (1923).

Attorney has no authority to make agreement that purchaser at judicial sale shall pay amount of his bid to a third person instead of to the officer making the sale. Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

Written stipulations of counsel in regard to trial of cause may be set aside in the discretion of the court when their enforcement would result in serious injury to one party and would not be prejudicial to the other party. Keens v. Robertson, 46 Neb. 837, 65 N.W. 897 (1896).

Oral agreement of attorney to arbitrate matters in litigation cannot be proved by testimony of person who heard the agreement made. German-American Ins. Co. v. Buckstaff, 38 Neb. 135, 56 N.W. 692 (1893).

Written agreements of attorneys, or oral agreements entered into by them in open court, in regard to the disposition of cases, will be enforced, but oral agreements entered into out of court will not be recognized. Rich v. State Nat. Bank of Lincoln, 7 Neb. 201, 29 Am. R. 382 (1878).

Agreement as to conduct of suit made in open court and entered on record, binds client. McCann v. McLennan, 3 Neb. 25 (1873).

4. Miscellaneous

The State's comments during a juvenile court proceeding are not judicial admissions and do not bind the State to use the same theory in a criminal proceeding. State v. Canady, 263 Neb. 552, 641 N.W.2d 43 (2002).

Stipulation of attorneys in injunction suit for later determination of issue of damages was binding. Kuhlmann v. Platte Valley Irr. Dist., 166 Neb. 493, 89 N.W.2d 768 (1958).

Where money is paid to an attorney upon a claim of a third party, he cannot withhold the money from the third person upon the ground that he is also a creditor of the person paying the money. Wilder v. Millard, 93 Neb. 595, 141 N.W. 156 (1913).

Where attorney was authorized to collect judgment by a levy upon and sale of land, and client advises attorney it does not want to bid on land but desires its money, attorney may purchase at execution sale where full amount of judgment is bid. Washburn v. Osgood, 38 Neb. 804, 57 N.W. 529 (1894).

Attorney cannot be compelled by summary order to pay into court money in his hands collected as a fee and as to which there is a dispute between attorneys over division of fees. Baldwin v. Foss, 16 Neb. 80, 19 N.W. 496 (1884).



7-108 - Attorney's liens.

7-108. Attorney's liens.

An attorney has a lien for a general balance of compensation upon any papers of his client which have come into his possession in the course of his professional employment; and upon money in his hands belonging to his client, and in the hands of the adverse party in an action or proceeding in which the attorney was employed from the time of giving notice of the lien to that party.

1. Attaches

2. Does not attach

3. Priority

4. Destruction

5. Intervention

6. Notice

7. Miscellaneous

1. Attaches

When an attorney has given appropriate notice of an attorney's lien under this section, the lien is perfected and attaches to funds in the hands of the adverse party and belonging to the attorney's client. Stover v. County of Lancaster, 271 Neb. 107, 710 N.W.2d 84 (2006).

To be entitled to an attorney's lien, it is necessary that an attorney-client relationship exists, either express or implied. Hammond v. Nebraska Nat. Gas Co., 209 Neb. 616, 309 N.W.2d 75 (1981).

An action to enforce an attorney's charging lien is equitable in nature and will not be tried before a jury. Barber v. Barber, 207 Neb. 101, 296 N.W.2d 463 (1980).

Attorney's lien extends to the whole indebtedness covering the general balances due. Anderson v. Lamme, 174 Neb. 398, 118 N.W.2d 339 (1962).

Charging lien may be enforced by action in equity. Neighbors & Danielson v. West Nebraska Methodist Hospital, 162 Neb. 816, 77 N.W.2d 667 (1956).

An attorney's charging lien is confined to fees and costs due for services rendered in the particular action in which it is sought to enforce the lien. Nicholson v. Albers, 144 Neb. 253, 13 N.W.2d 145 (1944).

To the extent of his reasonable charges and disbursements, an attorney is entitled to a lien upon money in his hands belonging to his client. State ex rel. Nebraska State Bar Assn. v. Bachelor, 139 Neb. 253, 297 N.W. 138 (1941).

Attorney's lien is confined to fees and costs due for services rendered in particular case in which lien is sought to be enforced. Reynolds v. Warner, 128 Neb. 304, 258 N.W. 462 (1935), 97 A.L.R. 1128 (1935).

Lien is valid on full amount of judgment where settlement made while appeal pending. Griggs v. Chicago, R. I. & P. Ry. Co., 104 Neb. 301, 177 N.W. 185 (1920).

An attorney has a charging lien upon money in the hands of an adverse party, but an attorney discharged by client before collection of money, although lien is not dissolved, cannot collect money over client's objection. Gordon v. Hennings, 89 Neb. 252, 131 N.W. 228 (1911).

An attorney's lien, when filed in a pending action, binds real estate previously attached, and client cannot prevent enforcement of lien by dismissal of action. Zentmire v. Brailey, 89 Neb. 158, 130 N.W. 1047 (1911).

Judgment in favor of a prosecutrix in a bastardy proceeding is subject to the lien of her attorney for services in obtaining the judgment, and an assignment of the judgment after filing of attorney's lien does not affect lien and assignee takes subject thereto. Taylor v. Stull, 79 Neb. 295, 112 N.W. 577 (1907).

An attorney has lien for his compensation and disbursements on money received in client's behalf, and the right of lien is not affected by the fact that the client is an executor or trustee and the services were rendered and money received on behalf of an estate. Burleigh v. Palmer, 74 Neb. 122, 103 N.W. 1068 (1905).

This section, declaratory of common law, gives attorney a retaining lien upon all papers, books, documents and money of client which come into his possession in the course of his professional employment, and a charging lien upon money in the hands of adverse party where notice of existence of claim of lien is given. Cones v. Brooks, 60 Neb. 698, 84 N.W. 85 (1900).

Attorney may recover property fraudulently conveyed upon which lien attached. Chamberlain v. Grimes, 42 Neb. 701, 60 N.W. 948 (1894).

An attorney has a lien for a general balance upon money in his hands belonging to his client, and until the lien is discharged he is not liable to a prosecution for embezzlement. Van Etten v. State, 24 Neb. 734, 40 N.W. 289 (1888), 1 L.R.A. 669 (1888).

Where a judgment debtor, with knowledge of an attorney's lien, pays the judgment direct to the creditor, he cannot evade the payment of amount due attorney for services. Griggs & Ashby v. White, 5 Neb. 467 (1877).

An attorney, prosecuting a claim before a county board, has a lien without filing a claim or giving notice thereof, and an assignee of the claim takes subject thereto. Maloney v. Douglas County, 2 Neb. Unof. 396, 89 N.W. 248 (1902).

2. Does not attach

To be valid against subsequent purchasers, agreement creating lien on real estate must meet requirements of section 76-211. Marechale v. Burr, 195 Neb. 306, 237 N.W.2d 860 (1976).

Property in the hands of a court-appointed receiver is not subject to attorney's lien. Lewis v. Gallemore, 175 Neb. 279, 121 N.W.2d 388 (1963).

An attorney has only such lien for services performed as provided by statute and is not entitled to a lien on real estate owned by client. Young v. Card, 145 Neb. 857, 18 N.W.2d 302 (1945).

This section does not give a right to a lien upon real estate involved in a foreclosure action. Marshall v. Casteel, 143 Neb. 68, 8 N.W.2d 690 (1943).

Attorney, prior to settlement of his claim for services, has a lien only upon the money of client which comes into his hands. State ex rel. Nebraska State Bar Association v. Rein, 141 Neb. 758, 4 N.W.2d 829 (1942).

Except as provided by statute, an attorney has no lien for services performed by him. Card v. George, 140 Neb. 426, 299 N.W. 487 (1941).

Assistant or associate counsel employed by attorney without client's knowledge or consent is not entitled to lien. Snyder v. Smith, 132 Neb. 504, 272 N.W. 401 (1937).

Lien does not attach where attorney fails to comply with statute. Vanderlip v. Barnes, 101 Neb. 573, 163 N.W. 856 (1917); Lavender v. Atkins, 20 Neb. 206, 29 N.W. 467 (1886).

Award paid into court in condemnation proceedings for present owners of land is not subject to lien of attorney for former owner. Clay County v. Howard, 95 Neb. 389, 145 N.W. 982 (1914).

Attorney for defendant has no lien upon funds in the hands of third party garnished by plaintiff. Phillips v. Hogue, 63 Neb. 192, 88 N.W. 180 (1901).

Attorney's lien cannot be enforced where there is nothing to which such lien can attach. Yeiser v. Lowe, 50 Neb. 310, 69 N.W. 847 (1897).

Filing of attorney's lien after settlement is completed does not confer any rights in favor of attorney against adverse party. Sheedy v. McMurtry, 44 Neb. 499, 63 N.W. 21 (1895).

Attorney's lien cannot be asserted against money appropriated to client by Legislature while money is in the custody of State Treasurer. State ex rel. Sayre v. Moore, 40 Neb. 854, 59 N.W. 755 (1894), 25 L.R.A. 774 (1894).

An attorney is not entitled to a lien before judgment upon a cause of action for tort which in case of the death of the parties would not survive. Abbott v. Abbott, 18 Neb. 503, 26 N.W. 361 (1886).

Federal court receiver is not "adverse party" within meaning of this section, and money in his hands is not subject to attorney's lien. Culhane v. Anderson, 17 F.2d 559 (8th Cir. 1927).

3. Priority

Where two judgments, arising out of the same transaction, have been obtained by each of two parties against the other, attorney's lien is subordinate to the right of setoff. Dalton State Bank v. Eckert, 135 Neb. 500, 282 N.W. 490 (1938).

Lien of attorney for services in procuring judgment will not be allowed to reduce the amount of a setoff if the judgment is sufficient to satisfy both the setoff and the attorney's lien. Stone v. Snell, 86 Neb. 581, 125 N.W. 1108 (1910).

Attorney's lien is subject to proper setoff or defense pleaded. Field v. Maxwell, 44 Neb. 900, 63 N.W. 62 (1895).

The assignee of a judgment takes it subject to the rights of an attorney who has properly filed a lien. Yates v. Kinney, 33 Neb. 853, 51 N.W. 230 (1892).

Lien of attorney upon judgment to the extent of his reasonable fees and disbursements is paramount to any rights of the parties in the suit or to setoff. Rice v. Day, 33 Neb. 204, 49 N.W. 1128 (1891).

Vendor's lien is superior to attorney's lien for services rendered vendee. Smith v. Mesarvey, 22 Neb. 756, 36 N.W. 137 (1888).

Lien of attorney, upon judgment obtained by him, to the extent of his reasonable fees and disbursements, is paramount to any rights of the parties in the suit or to any setoff. Boyer v. Clark & McCandless, 3 Neb. 161 (1873).

Lien of attorneys upon judgment is paramount to any setoff not pleaded. Finney v. Gallop, 2 Neb. Unof. 480, 89 N.W. 276 (1902).

Where a decree enjoining collection of judgment and allowing a setoff conditions the injunction on payment into court of a sum more than sufficient to satisfy lien, it is unnecessary to consider relative priorities of setoff and the attorney's lien. Commercial State Bank of Crawfordsville v. Ketchum, 1 Neb. Unof. 454, 96 N.W. 614 (1901).

4. Destruction

After an attorney's lien has attached, a party adverse to the attorney's client cannot, if he has notice thereof, destroy the lien by voluntary settlement made without the consent or knowledge of the attorney. Spethman v. Hofeldt, 141 Neb. 83, 2 N.W.2d 620 (1942).

An attorney may have a lien upon the claim of his client in action for personal injuries, and the lien, once attached, cannot be destroyed by voluntary settlement made without knowledge or consent of the attorney. Heinisch v. Travelers Mut. Casualty Co., 135 Neb. 13, 280 N.W. 234 (1938).

Attorneys have lien upon judgment for amount agreed which cannot be defeated by recovery of judgment against client by adverse party and attempted setoff thereof. Ward v. Watson, 27 Neb. 768, 44 N.W. 27 (1889).

5. Intervention

Where attorney claims lien on money belonging to a minor plaintiff which is subsequently, by agreement of the parties, paid into court, the proper practice is for attorney to file an intervening petition to have the amount and extent of his lien judicially determined. Myers v. Miller, 134 Neb. 824, 279 N.W. 778 (1938), 117 A.L.R. 977 (1938).

An attorney may have a lien upon the claim of his client in an action for personal injury prior to judgment, and after settlement has been made with notice of his lien, may intervene as a party plaintiff to establish his lien. Corson v. Lewis, 77 Neb. 449, 114 N.W. 281 (1907).

Where parties to divorce action become reconciled, court may dismiss suit and attorney is not entitled to intervene to enforce fees after dismissal. Petersen v. Petersen, 76 Neb. 282, 107 N.W. 391 (1906), 124 A.S.R. 812 (1906).

Attorney may appeal in client's name to enforce lien on fund. Counsman v. Modern Woodmen of America, 69 Neb. 710, 96 N.W. 672 (1903), reversed on rehearing, 69 Neb. 713, 98 N.W. 414 (1904).

When a judgment to which an attorney's lien has attached is compromised in fraud of the attorney's rights, proper method of procedure is for the attorney to intervene and have amount of his lien determined. Jones v. Duff Grain Co., 69 Neb. 91, 95 N.W. 1 (1903).

Attorney having a lien on a judgment may intervene to revive judgment, and filing of petition is sufficient notice of the lien to the judgment debtor. Greek v. McDaniel, 68 Neb. 569, 94 N.W. 518 (1903).

Dismissal of suit will not be set aside and cause reinstated to protect attorney's lien where charge of fraud to defeat lien was not established. Kretsinger v. Weber, 43 Neb. 468, 61 N.W. 718 (1895).

Attorney may set aside fraudulent dismissal or settlement with notice of lien. Aspinwall v. Sabin, 22 Neb. 73, 34 N.W. 72 (1887), 3 A.S.R. 258 (1887).

To entitle an attorney to become a party to an action for the purpose of protecting and enforcing his lien, it must appear that fees are due him for services in that case. Oliver v. Sheeley, 11 Neb. 521, 9 N.W. 689 (1881).

After settlement and dismissal of action by client, action may be continued for purpose of protecting and enforcing lien of attorney. Reynolds v. Reynolds, 10 Neb. 574, 7 N.W. 322 (1880).

Where attorney has obtained judgment for client and perfected lien, he may enforce it notwithstanding a compromise and settlement made by his client with other party, and court may permit him to intervene to protect his lien. Patrick v. Leach, 17 F. 476 (Cir. Ct., D. Neb. 1881).

6. Notice

That an attorney filed notice of an attorney's lien under this section after discharge by the client does not affect the lien's enforceability; the attorney need not file notice of the lien before discharge. Meister v. Meister, 274 Neb. 705, 742 N.W.2d 746 (2007).

The purpose of the notice requirement of this section is to protect innocent persons who have no notice or knowledge that an attorney claims a lien on the judgment. Stover v. County of Lancaster, 271 Neb. 107, 710 N.W.2d 84 (2006).

Although an attorney's lien on funds in the hands of an adverse party is not perfected until notice is given, such notice need not be express or in any specific form. Rather, it need be only understood by the parties that the attorney is entitled to the funds as compensation. Kleager v. Schaneman, 212 Neb. 333, 322 N.W.2d 659 (1982).

In order to perfect a lien against assets in the hands of an adverse party, an attorney must give to the adverse party notice of the existence of the claim and that it will be asserted. Such notice need not be in any specific form. Barber v. Barber, 207 Neb. 101, 296 N.W.2d 463 (1980).

Notice of attorney's lien is not required to be in any specific form or to be given in any particular manner. Tuttle v. Wyman, 149 Neb. 769, 32 N.W.2d 742 (1948).

Attorney has lien upon money in the hands of adverse party from time of giving notice of lien to that party. In re Estate of Linch, 139 Neb. 761, 298 N.W. 697 (1941).

An attorney is entitled to a lien upon money in the hands of an adverse party only from the time of giving notice to that party. In re Estate of Alexander, 133 Neb. 218, 274 N.W. 551 (1937).

Notice of lien filed with papers is good, and binds adverse party. Hoyt v. C., R. I. & P. Ry. Co., 88 Neb. 161, 129 N.W. 292 (1911).

Claim in suit on insurance policy to recover attorney's fees as part of the costs is not notice of claim of attorney's lien. Cobbey v. Dorland, 50 Neb. 373, 69 N.W. 951 (1897).

In order to render an adverse party liable to a lien for services of attorney, claim of lien must be filed with the papers or notice given, and mere knowledge of existence of contingent fee agreement is not notice. Elliott v. Atkins, 26 Neb. 403, 42 N.W. 403 (1889).

Actual notice to adverse party is sufficient. Sayre v. Thompson, 18 Neb. 33, 24 N.W. 383 (1885).

Attorney has no lien on judgment obtained by him in favor of his client which he can enforce against a third party, and to secure a lien he must give personal notice in writing. Patrick v. Leach, 12 F. 661 (Cir. Ct., D. Neb. 1881).

7. Miscellaneous

Under this section, money in the hands of a court-appointed receiver is not in the hands of an adverse party. Holste v. Burlington Northern R.R. Co., 256 Neb. 713, 592 N.W.2d 894 (1999).



7-109 - Admission of attorneys from other states without examination.

7-109. Admission of attorneys from other states without examination.

Any person producing a license, or other satisfactory voucher, proving either that he has been regularly admitted an attorney at law in the courts of record of any state where the requirements for admission when he was admitted were equal to those prescribed in this state, or so proving that he has practiced law five full years in courts of record under license in any state, and proving also that he is a person of good moral character, may be admitted by the Supreme Court to the bar in this state without examination.

Section was not repealed as a whole by Chapter 6, Laws of 1895, but power of district court to admit was taken away by that act. In re Burton, 76 Neb. 752, 107 N.W. 1015 (1906).

District courts cannot admit, except in case pending. In re Admission to the Bar, 61 Neb. 58, 84 N.W. 611 (1900).



7-110 - Parties acting in their own behalf.

7-110. Parties acting in their own behalf.

Plaintiffs shall have the liberty of prosecuting, and defendants shall have the liberty of defending, in their proper persons.

In absence of unusual circumstances, defendant who is sui juris and mentally competent has right to conduct his defense in person without assistance of counsel. State v. Beasley, 183 Neb. 681, 163 N.W.2d 783 (1969).

Plaintiffs have the liberty of prosecuting, and defendants have the liberty of defending, in their own proper persons without the assistance of an attorney. Weiner v. Schrempp, 177 Neb. 583, 129 N.W.2d 518 (1964).

Disbarred attorney could not prosecute representative action in his own name. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

Party to suit may act as his own attorney. Vielehr v. Malone, 158 Neb. 436, 63 N.W.2d 497 (1954).



7-111 - Practice of law by judge and certain officials; prohibited; exceptions; penalty.

7-111. Practice of law by judge and certain officials; prohibited; exceptions; penalty.

No person shall be permitted to practice as an attorney in any of the courts of this state while holding the office of judge of the Supreme Court, Clerk of the Supreme Court, judge of the Court of Appeals, judge of the district court, judge of the Nebraska Workers' Compensation Court, or judge of the county court. No sheriff, constable, county clerk, clerk of the district court, or jailer shall practice as an attorney in any court in the county where he or she holds office. Such prohibition shall not apply to acting judges of the Nebraska Workers' Compensation Court appointed under section 48-155.01. An attorney at law who holds the office of clerk magistrate shall not be permitted to practice as an attorney in any action, matter, or proceeding brought before himself or herself or appealed from his or her decision to a higher court, nor shall any county judge draw any paper or written instrument to be filed in his or her own court except such as he or she is required by law to draw. No clerk magistrate shall draw any paper or written instrument in any matter assigned to him or her except such as he or she is required by law to draw. Any person who violates any of the provisions of this section shall be guilty of a Class V misdemeanor.

Attorney holding office of county judge cannot practice in own court. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

County judge cannot practice in any proceeding brought in his own court. State ex rel. Nebraska Bar Assn. v. Wiebusch, 153 Neb. 583, 45 N.W.2d 583 (1951).



7-112 - Endorsement of original papers.

7-112. Endorsement of original papers.

Upon filing original papers in any case, it shall be the duty of an attorney to endorse thereon his name.



7-113 - Attorneys as guardians; duties.

7-113. Attorneys as guardians; duties.

It shall be the duty of every attorney to act as the guardian of a minor or incompetent defendant in any suit pending against him when appointed for that purpose by an order of the court. He shall prepare himself to make the proper defense, to guard the rights of such defendant, and shall be entitled to such compensation as the court shall deem reasonable.

1. Compensation

2. Miscellaneous

1. Compensation

Guardian for incompetent person in proceedings under Chapter 83, article 5, who carries out functions of guardian ad litem on appeal is entitled to reasonable compensation to be taxed as costs. State v. Cavitt, 182 Neb. 712, 157 N.W.2d 171 (1968).

Attorney acting as guardian ad litem is entitled to reasonable compensation for his services. White v. Ogier, 175 Neb. 883, 125 N.W.2d 68 (1963).

Guardian ad litem of an infant defendant is entitled to such compensation as the court shall deem reasonable taxed as costs. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

Guardian ad litem is entitled to such compensation as the court shall deem reasonable. Peterson v. Skiles, 173 Neb. 470, 113 N.W.2d 628 (1962).

Fee for guardian ad litem in divorce suit may be taxed as costs. Weesner v. Weesner, 168 Neb. 346, 95 N.W.2d 682 (1959).

Courts are authorized to tax as costs a reasonable fee for services of a guardian ad litem, the litigant to whom such fee is taxed depending on the circumstances of the case and discretion of the court. Ben B. Wood Realty Co. v. Wood, 132 Neb. 817, 273 N.W. 493 (1937).

Fees for guardian ad litem are properly allowed, though appeal in will contest is dismissed by district court. Shelby v. Meikle, 62 Neb. 10, 86 N.W. 939 (1901).

Services rendered by guardian ad litem do not furnish consideration for deed by the ward, since for performing the services the attorney must look only for the amount of his compensation to the court, which taxes the compensation allowed as part of the costs. Englebert v. Troxell, 40 Neb. 195, 58 N.W. 852 (1894), 26 L.R.A. 177 (1894), 42 A.S.R. 665 (1894).

2. Miscellaneous

In suit for specific performance of contract, guardian ad litem fee for representing minor defendants cannot be taxed to adult defendants, but are costs taxable to plaintiff. Hajek v. Hajek, 108 Neb. 503, 188 N.W. 181 (1922).

Guardian ad litem may take appeal. Hunter v. Buchanan, 87 Neb. 277, 127 N.W. 166 (1910), 29 L.R.A.N.S. 147 (1910), Ann. Cas. 1912A 1072 (1910).

It is the duty of an attorney acting as guardian ad litem to submit to court for its consideration every relevant fact involving the rights of his ward. In re Estate of Manning, 85 Neb. 60, 122 N.W. 711 (1909).

A guardian ad litem has no authority to make stipulations for allowances against estate of ward, and at every stage of proceedings it is his duty to insist upon strict proof of everything which affects the rights of the ward. Court has no authority to appoint guardian ad litem until ward is served with process. In re Estate of Manning, 83 Neb. 417, 119 N.W. 672 (1909).



7-114 - Disbarment and contempt cases; costs.

7-114. Disbarment and contempt cases; costs.

In all proceedings instituted for the suspension, censure, or disbarment of attorneys at law, and in all contempt proceedings, the court costs shall be taxed as the court shall deem equitable.

Informers acting in good faith are not liable for costs. Morton v. Watson, 60 Neb. 672, 84 N.W. 91 (1900).

Provision for taxation of costs applies to disbarment and contempt proceedings. Niklaus v. Simmons, 196 F.Supp. 691 (D. Neb. 1961).



7-115 - Disbarment and contempt cases; court costs, defined.

7-115. Disbarment and contempt cases; court costs, defined.

As used in sections 7-114 to 7-116, unless the context otherwise requires, court costs shall be deemed to include, but not be limited to: (1) Costs and fees otherwise authorized by statute; (2) all costs and expenses approved by the court which are incurred by reason of reference of the matter to a referee for the taking of testimony in accordance with the rules of the Supreme Court; and (3) all necessary costs and expenses incurred in investigation and preparation of charges leading to the institution of proceedings for suspension, censure, or disbarment, or all necessary costs and expenses incurred by the respondent in defending against such proceedings; Provided, the costs and expenses referred to in subdivision (3) shall be claimed by the successful party in the proceeding within thirty days after final disposition of the charges, after which the losing party shall have fifteen days in which to prepare and submit to the court objections to all or any part of such claim, whereupon the court without further hearing shall allow or disallow all or any part of such claim as costs, in its discretion.



7-116 - Disbarment and contempt cases; judgment for costs; transcript to district court; lien; effect.

7-116. Disbarment and contempt cases; judgment for costs; transcript to district court; lien; effect.

Judgments for costs herein provided for may be filed in the district court of any county in this state, and shall thereupon become a lien and be enforceable in such county in the same manner as other money judgments.



7-201 - Act, how cited.

7-201. Act, how cited.

Sections 7-201 to 7-209 shall be known and may be cited as the Legal Education for Public Service Loan Repayment Act.



7-202 - Legislative findings.

7-202. Legislative findings.

The Legislature finds that many attorneys graduate from law school with substantial educational debt that prohibits many from considering public legal service work. A need exists for public legal service entities to hire competent attorneys. The public is better served by competent and qualified attorneys working in the area of public legal service. Programs providing educational loan forgiveness will encourage law students and other attorneys to seek employment in the area of public legal service and will enable public legal service entities to attract and retain qualified attorneys.



7-203 - Terms, defined.

7-203. Terms, defined.

For purposes of the Legal Education for Public Service Loan Repayment Act:

(1) Board means the Legal Education for Public Service Loan Repayment Board;

(2) Educational loans means loans received as an educational benefit, scholarship, or stipend toward a juris doctorate degree and either (a) made, insured, or guaranteed by a governmental unit or (b) made under a program funded in whole or in part by a governmental unit or nonprofit institution; and

(3) Public legal service means providing legal service to indigent persons while employed by a tax-exempt charitable organization.



7-204 - Legal Education for Public Service Loan Repayment Board; created; members.

7-204. Legal Education for Public Service Loan Repayment Board; created; members.

The Legal Education for Public Service Loan Repayment Board is created. The board shall consist of the director of Legal Aid of Nebraska, the deans of Creighton School of Law and the University of Nebraska College of Law, a student from each law school selected by the dean of the law school, a member of the Nebraska State Bar Association selected by the president of the association, and the chief counsel of the Commission on Public Advocacy.



7-205 - Board; chairperson; meetings; expenses.

7-205. Board; chairperson; meetings; expenses.

The board shall select one of its members to be chairperson. The board shall meet as necessary to carry out its duties, but shall meet at least annually. The members shall serve without compensation but shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



7-206 - Legal education for public service loan repayment program; rules and regulations; contents.

7-206. Legal education for public service loan repayment program; rules and regulations; contents.

The board shall develop and recommend to the Commission on Public Advocacy rules and regulations that will govern the legal education for public service loan repayment program. The rules and regulations shall include:

(1) Recipients shall be full-time, salaried attorneys working for a tax-exempt charitable organization and whose primary duties are public legal service;

(2) Loan applicants shall pay an application fee established by the rules and regulations at a level anticipated to cover all or most of the administrative costs of the program. All application fees shall be remitted to the State Treasurer for credit to the Legal Education for Public Service Loan Repayment Fund. Every effort shall be made to minimize administrative costs and the application fee;

(3) The maximum annual loan amount, which initially shall not exceed six thousand dollars per year per recipient, shall be an amount which is sufficient to fulfill the purposes of recruiting and retaining public legal service attorneys in occupations and areas with unmet needs, including attorneys to work in rural areas and attorneys with skills in languages other than English. The board may recommend adjustments of the loan amount annually to the commission to account for inflation and other relevant factors;

(4) Loans shall be made only to refinance existing educational loans;

(5) A general program structure of loan forgiveness shall be established that qualifies for the tax benefits provided in section 108(f) of the Internal Revenue Code, as defined in section 49-801.01; and

(6) Other criteria for loan eligibility, application, payment, and forgiveness necessary to carry out the purposes of the Legal Education for Public Service Loan Repayment Act.



7-207 - Commission on Public Advocacy; applications; board; recommendations; certification of recipients.

7-207. Commission on Public Advocacy; applications; board; recommendations; certification of recipients.

The Commission on Public Advocacy shall accept applications for loan forgiveness on an annual basis from qualified persons and shall present those applications to the board for its consideration. The board shall make recommendations for loans to the commission, and the commission shall certify the eligible recipients and the loan amount per recipient. The loans awarded to the recipients shall come from funds appropriated by the Legislature and any other funds that may be available from the Legal Education for Public Service Loan Repayment Fund.



7-208 - Commission on Public Advocacy; solicit and receive donations.

7-208. Commission on Public Advocacy; solicit and receive donations.

The Commission on Public Advocacy may solicit and receive donations from law schools, corporations, nonprofit organizations, bar associations, bar foundations, law firms, individuals, or other sources for purposes of the Legal Education for Public Service Loan Repayment Act. The donations shall be remitted to the State Treasurer for credit to the Legal Education for Public Service Loan Repayment Fund.



7-209 - Legal Education for Public Service Loan Repayment Fund; created; investment.

7-209. Legal Education for Public Service Loan Repayment Fund; created; investment.

The Legal Education for Public Service Loan Repayment Fund is created. The fund shall consist of funds donated to the legal education for public service loan repayment program pursuant to section 7-208 and application fees collected under the Legal Education for Public Service Loan Repayment Act. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.






Chapter 8 - BANKS AND BANKING

8-101 - Terms, defined.

8-101. Terms, defined.

For purposes of the Nebraska Banking Act, unless the context otherwise requires:

(1) Bank subsidiary corporation means a corporation which has a bank as a shareholder and which is organized for purposes of engaging in activities which are part of the business of banking or incidental to such business except for the receipt of deposits. A bank subsidiary corporation is not to be considered a branch of its bank shareholder;

(2) Capital or capital stock means capital stock;

(3) Department means the Department of Banking and Finance;

(4) Director means the Director of Banking and Finance;

(5) Bank or banking corporation means any incorporated banking institution which was incorporated under the laws of this state as they existed prior to May 9, 1933, and any corporation duly organized under the laws of this state for the purpose of conducting a bank within this state under the act. Bank means any such banking institution which is, in addition to the exercise of other powers, following the practice of repaying deposits upon check, draft, or order and of making loans;

(6) Order includes orders transmitted by electronic transmission;

(7) Automatic teller machine means a machine established and located off the premises of a financial institution which has a main chartered office or approved branch located in the State of Nebraska, whether attended or unattended, which utilizes electronic, sound, or mechanical signals or impulses, or any combination thereof, and from which electronic funds transfers may be initiated. An unattended automatic teller machine shall not be deemed to be a branch operated by a financial institution;

(8) Automatic teller machine surcharge means a fee that an operator of an automatic teller machine imposes upon a consumer for an electronic funds transfer, if such operator is not the financial institution that holds an account of such consumer from which the electronic funds transfer is to be made;

(9) Data processing center means a facility, wherever located, at which electronic impulses or other indicia of a transaction originating at an automatic teller machine or point-of-sale terminal are received and either authorized or routed to a switch or other data processing center in order to enable the automatic teller machine or point-of-sale terminal to perform any function for which it is designed;

(10) Point-of-sale terminal means an information processing terminal which utilizes electronic, sound, or mechanical signals or impulses, or any combination thereof, which are transmitted to a financial institution or which are recorded for later transmission to effectuate electronic funds transfer transactions for the purchase or payment of goods and services and which are initiated by an access device in conjunction with a personal identification number. A point-of-sale terminal is not a branch operated by a financial institution. Any terminal owned or operated by a seller of goods and services shall be connected directly or indirectly to an acquiring financial institution;

(11) Making loans includes advances or credits that are initiated by means of credit card or other transaction card. Transaction card and other transactions, including transactions made pursuant to prior agreements, may be brought about and transmitted by means of an electronic impulse. Such loan transactions including transactions made pursuant to prior agreements shall be subject to sections 8-815 to 8-829 and shall be deemed loans made at the place of business of the financial institution;

(12) Financial institution means a bank, savings bank, building and loan association, savings and loan association, or credit union, whether chartered by the United States, the department, or a foreign state agency; any other similar organization which is covered by federal deposit insurance; or a trust company;

(13) Financial institution employees includes parent holding company and affiliate employees;

(14) Switch means any facility where electronic impulses or other indicia of a transaction originating at an automatic teller machine or point-of-sale terminal are received and are routed and transmitted to a financial institution, data processing center, or other switch, wherever located. A switch may also be a data processing center;

(15) Impulse means an electronic, sound, or mechanical impulse, or any combination thereof;

(16) Insolvent means a condition in which (a) the actual cash market value of the assets of a bank is insufficient to pay its liabilities to its depositors, (b) a bank is unable to meet the demands of its creditors in the usual and customary manner, (c) a bank, after demand in writing by the director, fails to make good any deficiency in its reserves as required by law, or (d) the stockholders of a bank, after written demand by the director, fail to make good an impairment of its capital or surplus; and

(17) Foreign state agency means any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any other state, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia.

When a corporation is conducting business as a bank, that corporation falls within the purview of Nebraska's banking statutes which regulate banks and banking in this state. In re Invol. Dissolution of Battle Creek State Bank, 254 Neb. 120, 575 N.W.2d. 356 (1998).

Notwithstanding interest rate limits under Nebraska statutes, national bank in Nebraska can legally charge, on credit card transactions, same rates allowed by section 45-114 et seq. Fisher v. First Nat. Bank of Omaha, 548 F.2d 255 (8th Cir. 1977).



8-101.01 - Act, how cited.

8-101.01. Act, how cited.

Sections 8-101 to 8-1,140 shall be known and may be cited as the Nebraska Banking Act.



8-102 - Department of Banking and Finance; supervision and control of specified financial institutions; declaration of public purpose.

8-102. Department of Banking and Finance; supervision and control of specified financial institutions; declaration of public purpose.

The department shall, under the laws of this state specifically made applicable to each, have general supervision and control over banks, trust companies, credit unions, and building and loan associations; all of which are hereby declared to be quasi-public in nature and subject to regulation and control by the state.

Supervision and control extends to branches. First Fed. Sav. & Loan Assn. v. Department of Banking, 187 Neb. 562, 192 N.W.2d 736 (1971).



8-103 - Director of Banking and Finance; financial institutions; supervision and examination; director and department employees; prohibited acts; exception; penalty.

8-103. Director of Banking and Finance; financial institutions; supervision and examination; director and department employees; prohibited acts; exception; penalty.

(1) The director shall have charge of and full supervision over the examination of banks and the enforcement of compliance with the statutes by banks and their holding companies in their business and functions and shall constructively aid and assist banks in maintaining proper banking standards and efficiency. The director shall also have charge of and full supervision over the examination of and the enforcement of compliance with the statutes by trust companies, building and loan associations, and credit unions in their business and functions and shall constructively aid and assist trust companies, building and loan associations, and credit unions in maintaining proper standards and efficiency.

(2) If the director is financially interested directly or indirectly in any financial institution doing business in Nebraska, subject to his or her jurisdiction, the financial institution shall be under the direct supervision of the Governor, and as to such financial institution, the Governor shall exercise all the supervisory powers otherwise vested in the Director of Banking and Finance by the laws of this state, and reports of examination by state bank examiners, foreign state bank examiners, examiners of the Federal Reserve Board, examiners of the Office of the Comptroller of the Currency, examiners of the Federal Deposit Insurance Corporation, and examiners of the Consumer Financial Protection Bureau shall be transmitted to the Governor.

(3)(a) No person employed by the department shall be permitted to borrow money from any financial institution doing business in Nebraska subject to the jurisdiction of the department, except that persons employed by the department may borrow money in the normal course of business from the Nebraska State Employees Credit Union. If the credit union is acquired by, or merged into, a Nebraska state-chartered credit union, persons employed by the department may borrow money in the normal course of business from the successor credit union.

(b) In the event a loan to a person employed by the department is sold or otherwise transferred to a financial institution doing business in Nebraska and subject to the jurisdiction of the department, no violation of this section occurs if (i) the person employed by the department did not solicit the sale or transfer of the loan and (ii) the person employed by the department gives notice to the director of such sale or transfer. The director, in his or her discretion, may require such person to make all reasonable efforts to seek another lender.

(4) Any person who intentionally violates this section or who aids, abets, or assists in a violation of this section shall be guilty of a Class IV felony.



8-103.01 - Repealed. Laws 2002, LB 1094, § 19.

8-103.01. Repealed. Laws 2002, LB 1094, § 19.



8-104 - Director of Banking and Finance; oath; bond or insurance.

8-104. Director of Banking and Finance; oath; bond or insurance.

The director shall, before assuming the duties of office, take and subscribe to the constitutional oath of office, and file the same in the office of the Secretary of State, and shall be bonded or insured as required by section 11-201.

Department of Banking is a legal entity, and as receiver and liquidating agent of bank, had authority, by proceeding in court, to prosecute action to collect stockholders' liability. Department of Banking v. Foe, 136 Neb. 422, 286 N.W. 264 (1939).

Under this section, the Department of Banking is a legal entity and has authority to sue. In re Estate of Hall, 136 Neb. 417, 286 N.W. 262 (1939); Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Under 1929 act, Department of Banking was ineligible to be appointed a judicial receiver because it was not a qualified legal entity. State ex rel. Sorensen v. Hoskins State Bank, 132 Neb. 878, 273 N.W. 834 (1937).



8-105 - Deputies; examiners and assistants; disqualifications; salaries; bond or insurance.

8-105. Deputies; examiners and assistants; disqualifications; salaries; bond or insurance.

(1) The director may employ such deputies, examiners, and other assistants as he or she may need to discharge in a proper manner the duties imposed upon him or her by law. Neither the director, nor any deputy or assistant, shall employ any person who at the time of hire is a relative of the director or a relative of any deputy or assistant in the work of the department. The deputies, examiners, and other assistants shall perform such duties as shall be assigned to them. The deputies and financial institution examiners hired after March 4, 2003, shall hold office at the will of the director and shall receive such salary as set by the director and approved by the Governor based upon the level of credentials for the positions. Each employee who is employed as a deputy or a financial institution examiner on March 4, 2003, may elect to become employed at will. The election to become employed at will may be made at any time upon notification to the director in writing, but once made, such election shall be final. Until the election to be employed at will is made, the employee shall be treated as continuing participation in the State Personnel System. The director shall, with the approval of the Governor, fix the compensation of the other examiners and assistants, which shall be paid either monthly or on a biweekly basis.

(2) The deputies, examiners, and other assistants, before assuming the duties of office, shall be bonded or insured as required by section 11-201.



8-106 - Director of Banking and Finance; rules and regulations; power to make; standards.

8-106. Director of Banking and Finance; rules and regulations; power to make; standards.

The director shall have the power to make such rules and to establish such regulations for the government of banks under his supervision as may in his judgment seem wise and expedient and which do not in any way conflict with any of the provisions of law. In making such rules and regulations, the director shall consider generally recognized sound banking principles, the financial soundness of banks, competitive conditions, and general economic conditions.



8-107 - Banks; books and accounts; failure to keep; penalty.

8-107. Banks; books and accounts; failure to keep; penalty.

The department shall have power to require the officers of any bank, or any of them, to open and keep such books or accounts as the department in its discretion may determine and prescribe for the purpose of keeping accurate and convenient records of the transactions and accounts of such bank. Any bank that refuses or neglects to open and keep such books or accounts as may be prescribed by the department shall be subject to a penalty of ten dollars for each day it neglects or fails to open and keep such books and accounts after receiving written notice from the department. Such penalty may be collected in the manner prescribed for the collection of fees for the examination of such bank.

Bank officer must enter up transaction at once. State ex rel. Sorensen v. Citizens State Bank of Wahoo, 124 Neb. 846, 248 N.W. 388 (1933).



8-108 - Director of Banking and Finance; financial institution examination; powers; procedure; charge.

8-108. Director of Banking and Finance; financial institution examination; powers; procedure; charge.

(1) The director, his or her deputy, or any duly appointed examiner shall have power to make a thorough examination into all the books, papers, and affairs of any bank or other institution in Nebraska subject to the department's jurisdiction, or its holding company, if any, and in so doing to administer oaths and affirmations, to examine on oath or affirmation the officers, agents, and clerks of such institution or its holding company, if any, touching the matter which they may be authorized and directed to inquire into and examine, and to subpoena the attendance of any person or persons in this state to testify under oath or affirmation in relation to the affairs of such institution or its holding company, if any. Such powers shall include, but not be limited to, the authority to examine and monitor by electronic means the books, papers, and affairs of any financial institution or the holding company of a financial institution. The examination may be in the presence of at least two members of the board of directors of the institution or its holding company, if any, undergoing such examination, and it shall be the duty of the examiner to incorporate in his or her report the names of the directors in whose presence the examination was made.

(2) The director may accept any examination or report from the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency.

(3) The director may provide any such examination or report to the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency. The department shall have power to examine the books, papers, and affairs of any electronic data processing center which has contracted with a financial institution to conduct the financial institution's electronic data processing business. The department may charge the electronic data processing center for the time spent by examiners in such examination at the rate set forth in section 8-606 for examiners' time spent in examinations of financial institutions.



8-109 - Bank examiner; failure to report unlawful conduct or unsafe condition; penalty.

8-109. Bank examiner; failure to report unlawful conduct or unsafe condition; penalty.

If any bank examiner shall have knowledge of the insolvency or unsafe condition of any bank under state supervision, or that there are bad or doubtful assets in such bank, or that the bank or any of its officers has violated any law governing the conduct of the bank, or that it is unsafe and inexpedient to permit such bank to continue business, and shall fail to forthwith report such fact in writing over his signature to the department, he shall be guilty of a Class II misdemeanor and shall forfeit his office.



8-110 - Banks; bonds; filing; approval; requirements; open to inspection.

8-110. Banks; bonds; filing; approval; requirements; open to inspection.

The department shall require each state bank to obtain a fidelity bond, naming the bank as obligee, in an amount to be fixed by the department. The bond shall be issued by an authorized insurer and shall be conditioned to protect and indemnify the bank from loss which it may sustain, of money or other personal property, including that for which the bank is responsible through or by reason of the fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or any other dishonest or criminal act of or by any of its officers or employees. Such bond may contain a deductible clause in an amount to be approved by the director. An executed copy of the bond shall be filed with and approved by the director and shall remain a part of the records of the department. If the premium of the bond is not paid, the bond shall not be canceled or subject to cancellation unless at least ten days' advance notice, in writing, is filed with the department. No bond which is current with respect to premium payments shall be canceled or subject to cancellation unless at least forty-five days' advance notice, in writing, is filed with the department. The bond shall always be open to public inspection during the office hours of the department. In the event a bond is canceled, the department may take whatever action it deems appropriate in connection with the continued operation of the bank involved.

Each executive officer of a state bank is required by this section to give a surety bond to protect it from pecuniary loss sustained by it through forbidden acts committed directly by him or by connivance with others. Luikart v. Flannigan, 130 Neb. 901, 267 N.W. 165 (1936).



8-111 - Director of Banking and Finance; real estate; power to convey; execution of conveyance.

8-111. Director of Banking and Finance; real estate; power to convey; execution of conveyance.

The director may convey any real estate title to which is vested in the Department of Banking and Finance by operation of law or otherwise. Such conveyance shall be signed by the director, sealed with the seal of the department, and acknowledged by the director.



8-112 - Director of Banking and Finance; records required; list of borrowers; disclosures prohibited; confidential records.

8-112. Director of Banking and Finance; records required; list of borrowers; disclosures prohibited; confidential records.

(1) The director shall keep, as records of his or her office, proper books showing all acts, matters, and things done under the jurisdiction of the department. Neither the director nor anyone connected with the department shall in any instance disclose the name of any depositor or debtor of any financial institution or other entity regulated by the department or the amount of his or her deposit or debt to anyone, except insofar as may be necessary in the performance of his or her official duty, except that the department may maintain a record of borrowers from the financial institutions in this state and may give information concerning the total liabilities of any such borrowers to any financial institution owning obligations of such borrowers.

(2) Examination reports, investigation reports, and documents and information relating to such reports are confidential records of the department and may be released or disclosed only (a) insofar as is necessary in the performance of the official duty of the department or (b) pursuant to a properly issued subpoena to the department and upon entry of a protective order from a court of competent jurisdiction to protect and keep confidential the names of borrowers or depositors or to protect the public interest.

(3) Examination reports, investigation reports, and documents and information relating to such reports remain confidential records of the department, even if such examination reports, investigation reports, and documents and information relating to such reports are transmitted to a financial institution or other entity regulated by the department which is the subject of such reports or documents and information, and may not be otherwise released or disclosed by any such financial institution or other entity regulated by the department.

(4) The restrictions listed in subsections (2) and (3) of this section shall also apply to any representative or agent of the financial institution or other entity regulated by the department.

(5) If examination reports, investigation reports, or documents and information relating to such reports are subpoenaed from the department, the party issuing the subpoena shall give notice of the issuance of such subpoena at least three business days in advance of the entry of a protective order to the financial institution or other entity regulated by the department which is the subject of such reports or documents and information, unless the financial institution or other entity regulated by the department is already a party to the underlying proceeding or unless such notice is otherwise prohibited by law or by court order.



8-113 - Unauthorized use of word bank or its derivatives; penalty.

8-113. Unauthorized use of word bank or its derivatives; penalty.

(1) No individual, firm, company, corporation, or association doing business in the State of Nebraska, unless organized as a bank under the Nebraska Banking Act or the authority of the federal government, or as a building and loan association, savings and loan association, or savings bank under Chapter 8, article 3, or the authority of the federal government, shall use the word bank or any derivative thereof as any part of a title or description of any business activity.

(2) This section does not apply to:

(a) Banks, building and loan associations, savings and loan associations, or savings banks chartered and supervised by a foreign state agency;

(b) Bank holding companies registered pursuant to section 8-913 if the term holding company is also used as any part of the title or description of any business activity or if the derivative banc is used;

(c) Affiliates or subsidiaries of (i) a bank organized under the Nebraska Banking Act or the authority of the federal government or chartered and supervised by a foreign state agency, (ii) a building and loan association, savings and loan association, or savings bank organized under Chapter 8, article 3, or the authority of the federal government or chartered and supervised by a foreign state agency, or (iii) a bank holding company registered pursuant to section 8-913 if the term holding company is also used as any part of the title or description of any business activity or if the derivative banc is used;

(d) Organizations substantially owned by (i) a bank organized under the Nebraska Banking Act or the authority of the federal government or chartered and supervised by a foreign state agency, (ii) a building and loan association, savings and loan association, or savings bank organized under Chapter 8, article 3, or the authority of the federal government or chartered and supervised by a foreign state agency, (iii) a bank holding company registered pursuant to section 8-913 if the term holding company is also used as any part of the title or description of any business activity or if the derivative banc is used, or (iv) any combination of entities listed in subdivisions (i) through (iii) of this subdivision;

(e) Mortgage bankers licensed or registered under the Residential Mortgage Licensing Act, if the word mortgage immediately precedes the word bank or its derivative;

(f) Organizations which are described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01, which are exempt from taxation under section 501(a) of the code, and which are not providing or arranging for financial services subject to the authority of the department, a foreign state agency, or the federal government;

(g) Trade associations which are exempt from taxation under section 501(c)(6) of the code and which represent a segment of the banking or savings and loan industries, and any affiliate or subsidiary thereof;

(h) Firms, companies, corporations, or associations which sponsor incentive-based solid waste recycling programs that issue reward points or credits to persons for their participation therein; and

(i) Such other firms, companies, corporations, or associations as have been in existence and doing business prior to December 1, 1975, under a name composed in part of the word bank or some derivative thereof.

(3) This section does not apply to an individual, firm, company, corporation, or association doing business in Nebraska which uses the word bank or any derivative thereof as any part of a title or description of any business activity if such use is unlikely to mislead or confuse the public or give the impression that such individual, firm, company, corporation, or association is lawfully organized and operating as a bank under the Nebraska Banking Act or the authority of the federal government, or as a building and loan association, savings and loan association, or savings bank under Chapter 8, article 3, or the authority of the federal government.

(4) Any violation of this section shall be a Class V misdemeanor.



8-114 - Banks; corporate status required; unlawful banking; penalty.

8-114. Banks; corporate status required; unlawful banking; penalty.

It shall be unlawful for any person to conduct a bank within this state except by means of a corporation duly organized for such purpose under the laws of this state. It shall be unlawful for any corporation to receive money upon deposit or conduct a bank under the laws of this state until such corporation has complied with all the provisions and requirements of the Nebraska Banking Act. Any violation of this section shall be a Class V misdemeanor for each day of the continuation of such offense and be cause for the appointment of a receiver as provided in the act to wind up such banking business.

Where a federal savings and loan association installs a computer in a store to facilitate electronic transfer of funds between the association and its depositors, the store operator, by manning the computer, is not engaging in a banking or savings and loan business. State ex rel. Meyer v. American Community Stores Corp., 193 Neb. 634, 228 N.W.2d 299 (1975).

It is unlawful to conduct a bank except by means of a corporation. First Nat. Bank & Trust Co. v. Ley, 182 Neb. 164, 153 N.W.2d 743 (1967).



8-115 - Banks; charter required.

8-115. Banks; charter required.

No corporation shall conduct a bank in this state without having first obtained a charter in the manner provided in the Nebraska Banking Act.

When application is made for charter, it is the duty of state officials to investigate and determine integrity and responsibility of applicants for charter. Shumway v. Warrick, 108 Neb. 652, 189 N.W. 301 (1922).

State Banking Board did not abuse discretion in refusing charter where evidence of unfitness and unfavorable financial ability was presented. In re Commercial State Bank, 105 Neb. 248, 179 N.W. 1021 (1920).

Refusal to grant charter is not justified where required capital paid in and proposed stockholders show requisite qualifications. State ex rel. Woolridge v. Morehead, 100 Neb. 864, 161 N.W. 569 (1917), L.R.A. 1917D 310 (1917).

Discretionary power given to state officials to refuse charter to savings bank to be conducted in same room and with same directors as national bank. State ex rel. Chamberlin v. Morehead, 99 Neb. 146, 155 N.W. 879 (1915).

Even though issued a charter under state law, state bank which becomes a member of Federal Deposit Insurance Corporation thereby becomes an instrumentality of United States, and federal statute forbidding embezzlement of funds of member bank applies to officer of such bank. United States v. Doherty, 18 F.Supp. 793 (D. Neb. 1937), affirmed 94 F.2d 495 (8th Cir. 1938).



8-115.01 - Banks; new charter; transfer of charter; procedure.

8-115.01. Banks; new charter; transfer of charter; procedure.

When an application required by section 8-120 is made by a corporation, the following procedures shall be followed:

(1) Except as provided for in subdivision (2) of this section, when application is made for a new bank charter, a public hearing shall be held on each application. Notice of the filing of the application shall be published by the department for three weeks in a legal newspaper published in or of general circulation in the county where the applicant proposes to operate the bank. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after the application has been accepted for filing by the director as substantially complete unless the applicant agrees to a later date. Notice of the filing of the application shall be sent by the department to all financial institutions located in the county where the applicant proposes to operate;

(2) When application is made for a new bank charter and the director determines, in his or her discretion, that the conditions of subdivision (3) of this section are met, then the public hearing requirement of subdivision (1) of this section shall only be required if, (a) after publishing a notice of the proposed application in a newspaper of general circulation in the county where the main office of the applicant is to be located and (b) after giving notice to all financial institutions located within such county, the director receives a substantive objection to the application within fifteen days after the first day of publication;

(3) The director shall consider the following in each application before the public hearing requirement of subdivision (1) of this section may be waived:

(a) Whether the experience, character, and general fitness of the applicant and of the applicant's officers and directors are such as to warrant belief that the applicant will operate the business honestly, fairly, and efficiently;

(b) Whether the length of time that the applicant or a majority of the applicant's officers, directors, and shareholders have been involved in the business of banking in this state has been for a minimum of five consecutive years; and

(c) Whether the condition of financial institutions currently owned by the applicant, the applicant's holding company, if any, or the applicant's officers, directors, or shareholders is such as to indicate that a hearing on the current application would not be necessary;

(4) Except as provided in subdivision (6) of this section, when application is made for transfer of a bank charter and move of the main office of a bank to any location other than within the corporate limits of the city or village of its original charter or, if such bank charter is not located in a city or village, then for transfer outside the county in which it is located, the director shall hold a hearing on the matter if he or she determines, in his or her discretion, that the condition of the applicant warrants a hearing. If the director determines that the condition of the applicant does not warrant a hearing, the director shall (a) publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed main office and charter of the applicant would be located and (b) give notice of such application to all financial institutions located within the county where the proposed main office and charter would be located and to such other interested parties as the director may determine. If the director receives any substantive objection to the proposed relocation within fifteen days after the first day of publication, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subdivision shall be published for two consecutive weeks in a newspaper of general circulation in the county where the main office would be located. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after the application has been accepted for filing by the director as substantially complete unless the applicant agrees to a later date. When the persons making application for transfer of a main office and charter are officers or directors of the bank, there is a rebuttable presumption that such persons are parties of integrity and responsibility;

(5) Except as provided in subdivision (6) of this section, when application is made for a move of any bank's main office within the city, village, or county, if not chartered within a city or village, of its original charter, the director shall publish notice of the proposed move in a newspaper of general circulation in the county where the main office of the applicant is located and shall give notice of such intended move to all financial institutions located within the county where such bank is located. If the director receives a substantive objection to such move within fifteen days after publishing such notice, he or she shall publish an additional notice and hold a hearing as provided in subdivision (1) of this section;

(6) With the approval of the director, a bank may move its main office and charter to the location of a branch of the bank without public notice or hearing as long as (a) the condition of the bank, in the discretion of the director, does not warrant a hearing and (b) the branch (i) is located in Nebraska, (ii) has been in operation for at least one year as a branch of the bank or was acquired by the bank pursuant to section 8-1506 or 8-1516, and (iii) is simultaneously relocated to the original main office location;

(7) The director shall send any notice to financial institutions required by this section by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent;

(8) The expense of any publication and mailing required by this section shall be paid by the applicant; and

(9) Notwithstanding any provision of this section, the director shall take immediate action on any charter application or applications concerned without the benefit of a hearing in the case of an emergency so declared by the Governor, the Secretary of State, and the director.



8-116 - Banks; capital stock; amount required.

8-116. Banks; capital stock; amount required.

(1) A charter for a bank hereafter organized shall not be issued unless the corporation applying therefor shall have a surplus of not less than seventy thousand dollars or seventy percent of its paid-up capital stock, whichever is greater, and a paid-up capital stock as follows: In villages or counties of less than one thousand inhabitants, one hundred thousand dollars; in cities, villages, or counties of one thousand or more and less than twenty-five thousand inhabitants, not less than one hundred fifty thousand dollars; in cities or counties of twenty-five thousand or more and less than one hundred thousand inhabitants, not less than two hundred thousand dollars; and in cities or counties of one hundred thousand or more inhabitants, not less than five hundred thousand dollars.

(2) Notwithstanding subsection (1) of this section, the department shall have the authority to determine the minimum amount of paid-up capital stock and surplus required for any corporation applying for a bank charter, which amounts shall not be less than the amounts provided in subsection (1) of this section.

(3) For purposes of this section, population shall be determined by the most recent federal decennial census.



8-116.01 - Banks; capital notes and debentures; issuance; conditions.

8-116.01. Banks; capital notes and debentures; issuance; conditions.

With the approval of the director, any bank may at any time, through action of its board of directors and without requiring any action of its stockholders, issue and sell its capital notes or debentures. Such capital notes or debentures shall be subordinate and subject to the claims of depositors and may be subordinated and subjected to the claims of other creditors. The capital stock of any bank as such term capital stock is used respectively in sections 8-116, 8-118, and 8-127, the capital of any corporation transacting a banking business as the term capital is used in section 8-187, and the capital of a bank as the term capital is used in section 8-132, shall be deemed to be unimpaired when the amount of such capital notes and debentures as represented by cash or sound assets exceeds the impairment as found by the department. Before any such capital notes or debentures are retired or paid by the bank, any existing deficiency of its capital, disregarding the notes or debentures to be retired, must be paid in, in cash, to the end that the sound capital assets shall at least equal the capital or capital stock of the bank in the sense such terms capital and capital stock are used in the respective sections named. Such capital notes or debentures shall in no case be subject to any assessment. The holders of such capital notes or debentures shall not be held individually responsible as such holders for any debts, contracts, or engagements of such bank and shall not be held liable for assessments to restore impairments in the capital of such bank.



8-117 - Conditional bank charter; application; contents; hearing; notice; expenses; conversion to full bank charter; extension; written request; notice of expiration.

8-117. Conditional bank charter; application; contents; hearing; notice; expenses; conversion to full bank charter; extension; written request; notice of expiration.

(1)(a) The director may grant approval for a conditional bank charter which may remain inactive for an initial period of up to eighteen months.

(b) The purpose for which a conditional bank charter may be granted is limited to the acquisition or potential acquisition of a financial institution which (i) is located in this state or which has a branch in this state and (ii) has been determined to be troubled or failing by its primary state or federal regulator.

(2) A person or persons organizing for and desiring to obtain a conditional bank charter shall make, under oath, and transmit to the department an application prescribed by the department, to include, but not be limited to:

(a) The name of the proposed bank;

(b) A draft copy of the articles of incorporation of the proposed bank;

(c) The names, addresses, financial condition, and business history of the proposed stockholders, officers, and directors of the proposed bank;

(d) The sources and amounts of capital that would be available to the proposed bank; and

(e) A preliminary business plan describing the operations of the proposed bank.

(3) Upon receipt of a substantially completed application for a conditional bank charter and payment of the fee required by section 8-602, the director may, in his or her discretion, hold a public hearing on the application. If a hearing is to be held, notice of the filing of the application and the date of hearing thereon shall be published by the department for three weeks in a minimum of two newspapers with general circulation in Nebraska. The newspapers shall be selected at the director's discretion, except that the director shall consider the county or counties of residence of the proposed members of the board of directors of the proposed conditional bank charter in making such selection. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing. Notice shall also be sent by first-class mail to the main office of all financial institutions doing business in the state. Electronic mail may be used if a financial institution agrees in advance to receive such notice by electronic mail.

(4) If the director determines that a hearing on the application for a conditional bank charter is not necessary, then the department shall publish a notice of the proposed application in a minimum of two newspapers of general circulation in Nebraska. The newspapers shall be selected in accordance with subsection (3) of this section. The department shall send notice of the application by first-class mail to the main office of all financial institutions doing business in the state. Electronic mail may be used if a financial institution agrees in advance to receive such notice by electronic mail. If the director receives a substantive objection to the application within fifteen days after the publication or notice, whichever occurs last, a hearing shall be scheduled on the application.

(5) The expense of any publication and mailing required by this section shall be paid by the applicant.

(6) If the department upon investigation and after any public hearing on the application is satisfied that (a) the stockholders, officers, and directors of the proposed corporation applying for such conditional bank charter are parties of integrity and responsibility, (b) the applicant has sufficient sources and amounts of capital available to the proposed bank, and (c) the applicant has a business plan describing the operations of the proposed bank that indicates the proposed bank has a reasonable probability of usefulness and success, the department shall, upon the payment of any required fees and costs, grant a conditional bank charter effective for a period not to exceed eighteen months from the date of issuance.

(7) A conditional bank charter may be converted to a full bank charter upon proof satisfactory to the department that:

(a) The financial institution to be acquired is in a troubled or failing status as required by subsection (1) of this section;

(b) The requirements of section 8-110 have been met;

(c) The requirements of section 8-702 have been met;

(d) Capital stock and surplus in amounts determined pursuant to section 8-116 have been paid in;

(e) The fees required by section 8-602 have been paid to the department; and

(f) Any other conditions imposed by the director have been complied with.

(8) A conditional bank charter may be extended for successive periods of one year if the holder of the charter files a written request for an extension of such charter at least ninety days prior to the expiration date of such charter. Such request shall be accompanied by (a) any information deemed necessary by the department to assure itself that the requirements of subsection (6) of this section continue to be met and (b) the fee required by section 8-602.

(9) The department shall issue a notice of expiration of a conditional bank charter if eighteen months have passed since the issuance of such charter and the holder of such charter (a) has not converted to a full bank charter pursuant to subsection (7) of this section, (b) has not made a request for an extension pursuant to subsection (8) of this section, or (c) has made a request for an extension pursuant to subsection (8) of this section which was not approved by the department.



8-117.01 - Repealed. Laws 2002, LB 1094, § 19.

8-117.01. Repealed. Laws 2002, LB 1094, § 19.



8-118 - Banks; unlawful promotion; sale of stock prior to issuance of charter; penalty.

8-118. Banks; unlawful promotion; sale of stock prior to issuance of charter; penalty.

It shall be unlawful for any person for hire (1) to promote or attempt to promote the organization of a corporation to conduct the business of a bank in this state or (2) to sell the capital stock of such a corporation prior to the issuance of a charter to such corporation authorizing its operation as a bank. Any person violating the provisions of this section shall be guilty of a Class II misdemeanor.



8-119 - Capital stock; sale; compensation prohibited; false statement; penalties.

8-119. Capital stock; sale; compensation prohibited; false statement; penalties.

No corporation organized for the purpose of conducting a bank under the laws of this state shall be granted the certificate provided in section 8-121, or the charter provided in section 8-122, until there shall have been filed with the department a statement, under oath, of the president or cashier of such corporation that no premium, bonus, commission, compensation, reward, salary, or other form of remuneration has been paid, or promised to be paid, to any person for selling the stock of such corporation. The president or cashier of any such corporation who shall be found guilty of filing a false statement under the provisions of this section shall be guilty of a Class I misdemeanor. Whenever, after such certificate and charter shall have been delivered, the department shall determine, after a public hearing that such statement is false, it shall cancel such certificate and charter, and a receiver shall be appointed for such corporation in the manner provided for in case of a corporation which is conducting a bank in an unsafe or unauthorized manner.

This section is referred to as providing penalty of fine and imprisonment, in contrasting this section with another section of the banking act which failed to provide a penalty, and holding that the failure to provide a penalty disclosed legislative intent that statute should be directory rather than mandatory. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-120 - Corporation; application to conduct, merge, or transfer bank; contents.

8-120. Corporation; application to conduct, merge, or transfer bank; contents.

(1) Every corporation organized for and desiring to conduct a bank or to conduct a bank for purposes of a merger with an existing bank shall make under oath and transmit to the department a complete detailed application giving (a) the name of the proposed bank; (b) a certified copy of the articles of incorporation; (c) the names of the stockholders; (d) the county, city, or village and the exact location therein in which such bank is proposed to be located; (e) the nature of the proposed banking business; (f) the proposed amounts of paid-up capital stock and surplus, and the items of actual cash and property, as reported and approved at a meeting of the stockholders, to be included in such amounts; and (g) a statement that at least twenty percent of the amounts stated in subdivision (f) of this subsection have in fact been paid in to the corporation by its stockholders.

(2) In the case of a merger, the existing bank which is to be merged into shall complete an application and meet the requirements of this section.

(3) This section also applies when application is made for transfer of a bank charter and move of a bank's main office to any location other than (a) within the corporate limits of the city or village of its original charter, (b) within the county in which it is located if such bank charter is not located in a city or village, or (c) as provided in subdivision (6) of section 8-115.01.

Where it appears in an error proceeding that an administrative agency acted within its jurisdiction and there is some competent evidence to sustain its findings and order, the order will be sustained. First Nat. Bank of Bellevue v. Southroads Bank, 189 Neb. 748, 205 N.W.2d 346 (1973).

Preliminary statement, without articles of incorporation, was sufficient. First Nat. Bank & Trust Co. of Beatrice v. Ley, 182 Neb. 164, 153 N.W.2d 743 (1967).



8-121 - Corporation; examination of application by department; charter approval intended; certificate; issuance.

8-121. Corporation; examination of application by department; charter approval intended; certificate; issuance.

If the department, upon examination of the application required by section 8-120, is satisfied that such corporation has complied with the requirements of the Nebraska Banking Act and if charter approval is intended, it shall issue to such corporation a certificate stating that such corporation has complied with the laws of this state, advising of any requirements which must be met.

Charter and certificate may issue although all requirements have not been met. First Nat. Bank & Trust Co. of Beatrice v. Ley, 182 Neb. 164, 153 N.W.2d 743 (1967).



8-122 - Issuance of charter to transact business.

8-122. Issuance of charter to transact business.

(1) After the examination and approval by the department of the application required by section 8-120, if the department upon investigation and after any public hearing on the application held pursuant to section 8-115.01 shall be satisfied that the stockholders and officers of the corporation applying for such charter are parties of integrity and responsibility, that the requirements of section 8-702 have been met, and that the public necessity, convenience, and advantage will be promoted by permitting such corporation to engage in business as a bank, the department shall, upon the payment of the required fees, and, upon the filing with the department of a statement, under oath, of the president, secretary, or treasurer, that the paid-up capital stock and surplus have been paid in, as determined by the department in accordance with section 8-116, issue to such corporation a charter to transact the business of a bank in this state provided for in its articles of incorporation. In the case of a bank organized to merge with an existing bank, there shall be a rebuttable presumption that the public necessity, convenience, and advantage will be met by the merger of the two banks, except that such presumption shall not apply when the new bank that is formed by the merger is at a different location than that of the former existing bank. Any application for merger under this subsection shall be subject to section 8-1516.

(2) On payment of the required fees and the receipt of the charter, such corporation may begin to conduct a bank.

The Department of Banking and Finance is required to hold a public hearing to determine, among other things, the integrity of the parties applying for a bank merger and the fairness of the merger to minority shareholders. Schmid v. Clarke, Inc., 245 Neb. 856, 515 N.W.2d 665 (1994).

When more than one application is filed for a given license, the Department of Banking and Finance should compare the applications rather than follow a strict first-to-file rule. Southwestern Bank & Trust Co. v. Department of Banking and Finance, 206 Neb. 599, 294 N.W.2d 343 (1980).

This section involves the granting of a bank charter and not the removal of one. Douglas County Bank v. Department of Banking, 187 Neb. 545, 192 N.W.2d 401 (1971).

Finding of Department of Banking in the language of this section is adequate to sustain the issuance of a charter. First Nat. Bank & Trust Co. v. Ley, 182 Neb. 164, 153 N.W.2d 743 (1967).

When an application is made to Department of Banking for a charter to do a banking business, it is its duty to determine, after proper investigation, the integrity and responsibility of the persons making the application. Shumway v. Warrick, 108 Neb. 652, 189 N.W. 301 (1922).

Where it appears that Department of Banking, in granting a charter, has acted within its jurisdiction, and all the jurisdictional facts essential to uphold its final order are sustained by competent evidence, its action will be upheld on review in error proceedings. In re Commercial State Bank, 105 Neb. 248, 179 N.W.1021 (1920).

Under this section, prior to its amendment in 1921, where a corporation filed the oath that the capital stock had been paid in, and if parties were of integrity and responsibility and paid the fees required by law, the corporation was entitled to a charter irrespective of the number of banks in the locality. State ex rel. Woolridge v. Morehead, 100 Neb. 864, 161 N.W. 569 (1917), L.R.A. 1917D 310 (1917).



8-122.01 - Repealed. Laws 2002, LB 1094, § 19.

8-122.01. Repealed. Laws 2002, LB 1094, § 19.



8-123 - Transferred to section 8-1902.

8-123. Transferred to section 8-1902.



8-124 - Banks; board of directors; officers; term; meetings; examination; audit.

8-124. Banks; board of directors; officers; term; meetings; examination; audit.

The affairs and business of any bank chartered after September 2, 1973, or which has had transfer of twenty-five percent or more of voting shares after September 2, 1973, shall be managed or controlled by a board of directors of not less than five and not more than fifteen members, who shall be selected at such time and in such manner as may be provided by the articles of incorporation of the corporation and in conformity with the Nebraska Banking Act. Any bank chartered before September 2, 1973, may have a minimum of three directors and not more than fifteen directors so long as it does not have transfer of twenty-five percent or more voting shares, with such directors selected as provided in this section. Any vacancy on the board shall be filled within ninety days by appointment by the remaining directors, and any director so appointed shall serve until the next election of directors, except that if the vacancy created leaves a minimum of five directors, appointment shall be optional. The board shall appoint a secretary and, from among its own members, select a president. Such officers shall hold their office at the pleasure of the board of directors. The board of directors shall hold at least one regular meeting in each calendar quarter, and at one of such meetings in each year a thorough examination of the books, records, funds, and securities held by the bank shall be made and recorded in detail upon its record book. In lieu of the one annual examination required, the board of directors may accept one annual audit by an accountant or accounting firm approved by the Director of Banking and Finance.

Terms of office of a bank officer are required to be for one year. Sullivan v. David City Bank, 181 Neb. 395, 148 N.W.2d 844 (1967).

Person who permits himself to be held out as director of bank is estopped to deny that he was owner of sufficient shares in his own right to qualify as director. Kienke v. Kirsch, 121 Neb. 688, 238 N.W. 33 (1931).

Buying capital stock of rival bank not an ordinary banking transaction within the powers of a stockholder, the president, a single director, or all combined. Cooper v. Bane, 110 Neb. 83, 196 N.W. 119 (1923).



8-124.01 - Banks; board of directors; vacancy; notice; filling; notice.

8-124.01. Banks; board of directors; vacancy; notice; filling; notice.

At any time that a vacancy on the board of directors of a bank occurs, the bank shall, within thirty days, notify the department of the vacancy. Vacancies shall be filled within ninety days by appointment by the remaining directors, except that if the vacancy created leaves a minimum of five directors, appointment shall be optional. When the vacancy has been filled, the bank shall notify the department that the vacancy has been filled and include in the notice the name, address, and occupation of the director appointed.



8-125 - Banks; board of directors; meetings; record; contents; publication.

8-125. Banks; board of directors; meetings; record; contents; publication.

A full and complete record of the proceedings and business of all meetings of the board of directors shall be spread upon the bank's minutes. Such record of the meetings shall show the gross earnings and disposition thereof by indicating expenses and taxes paid, worthless items charged off, depreciation in assets, amount carried to surplus fund, and amount of dividend, and shall also indicate the amount of undivided profits remaining. Published statements of assets and liabilities shall show for undivided profits only the net amount after deducting all expenses.



8-126 - Bank directors; qualifications; approval by department; revocation of approval; procedure.

8-126. Bank directors; qualifications; approval by department; revocation of approval; procedure.

A majority of the members of the board of directors of any bank transacting business under the Nebraska Banking Act shall have their residences in this state or within twenty-five miles of the main office of the bank. Reasonable efforts shall be made to acquire members of such board of directors from the county in which such bank is located. Directors of banks shall be persons of good moral character, known integrity, business experience, and responsibility. No person shall act as a member of the board of directors of any bank until such bank applies for and obtains approval from the Department of Banking and Finance.

If the department, upon investigation, determines that any director of a bank is conducting the business of the bank in an unsafe or unauthorized manner or is endangering the interests of the stockholders or depositors, the department shall have authority, following notice and opportunity for hearing, to revoke such approval to act as a member of the board of directors. The department may adopt and promulgate rules and regulations and prescribe forms to carry out this section.

Under former law a director of commercial state bank must have been the owner of at least four percent of its capital stock in his own name and right, and a person having acted as director was estopped to deny ownership of stock standing in his name. Kienke v. Hudson, 122 Neb. 475, 240 N.W. 562 (1932); Kienke v. Kirsch, 121 Neb. 688, 238 N.W. 33 (1931).



8-127 - List of stockholders; open to inspection; violation; penalty.

8-127. List of stockholders; open to inspection; violation; penalty.

The president and cashier, or the business manager, of every bank shall cause to be kept at all times a full and correct list of the names and residences of all its stockholders, the number of shares held by each, and the amount of paid-up capital represented thereby. Such list shall be subject to the inspection of all stockholders of the bank during all business hours, and shall be kept in the business office where all stockholders may have ready access to it. Any person violating this section shall be guilty of a Class III misdemeanor.



8-128 - Capital stock; increase; decrease; notice; publication; denial by department, when.

8-128. Capital stock; increase; decrease; notice; publication; denial by department, when.

The paid-in capital stock of any bank may be increased or decreased in the following manner: The stockholders at any regular meeting or at any special meeting duly called for such purpose shall by vote of those owning two-thirds of the capital stock authorize the president or cashier to notify the department of the proposed increase or reduction of paid-in capital stock, and a notice containing a statement of the amount of any proposed reduction of paid-in capital stock shall be published for four weeks in some newspaper published and of general circulation in the county where such bank is located. Reduction of paid-in capital stock shall be discretionary with the department, but shall be denied if granting the same would reduce the paid-in capital stock below the requirements of the Nebraska Banking Act or would impair the security of the depositors. The bank shall notify the department when the proposed increase or decrease of the paid-in capital stock has been consummated.



8-129 - Stockholders' meeting; Director of Banking and Finance may call; notice; expense.

8-129. Stockholders' meeting; Director of Banking and Finance may call; notice; expense.

Whenever the director shall deem it expedient he may call a meeting of the stockholders of any bank organized under the laws of this state, by mailing notice of such meeting to each stockholder five days previous thereto. All necessary expenses incurred in the giving of such notice shall be borne by the bank whose stockholders are required to convene.



8-130 - Federal reserve system; membership by state banks and trust companies authorized; examinations.

8-130. Federal reserve system; membership by state banks and trust companies authorized; examinations.

Any bank or trust company, incorporated under the laws of this state, shall have power to subscribe to the capital stock of the Federal Reserve Bank of Kansas City, Missouri, and become a member of the federal reserve system created and organized under an act of Congress of the United States, approved December 23, 1913, and known as the Federal Reserve Act, and shall have power to assume such liabilities and to exercise such powers as a member of such system as are prescribed by the provisions of such act, or amendments thereto. So long as such bank or trust company shall remain a member of such system, it shall be subject to examination by the legally constituted authorities, and to all provisions of such Federal Reserve Act and regulations made pursuant thereto by the Federal Reserve Board which are applicable to such bank or trust company as a member of the federal reserve system. The state authorities may, in their discretion, accept examinations and audits made under the provisions of the Federal Reserve Act in lieu of examinations required of banks or trust companies organized under the laws of this state.



8-131 - Repealed. Laws 2003, LB 217, § 50.

8-131. Repealed. Laws 2003, LB 217, § 50.



8-132 - Banks; available funds; deficient reserve; impairment of capital; duty of bank; powers and duties of department; notice to bank.

8-132. Banks; available funds; deficient reserve; impairment of capital; duty of bank; powers and duties of department; notice to bank.

The available funds of a bank shall consist of cash on hand and balances due from other solvent banks approved by the department. Cash shall include lawful money of the United States and exchange for any clearinghouse association. Whenever the available funds or any reserve of any bank are deemed deficient by the department, such bank shall not make any new loans or discount otherwise than by discounting or purchasing bills of exchange payable at sight or make any dividends of its profits until it has on hand available funds and reserve deemed sufficient for operation by the department. The department shall notify any bank, in case its available funds or reserves are deemed deficient or its capital is impaired, to make good such available funds, reserves, or capital within such time as the department may direct, and any failure of such bank to make good any deficiency in the amount of its available funds, reserve, or capital within the time directed shall be cause for the director to take possession of such bank, declare it insolvent, and liquidate it as provided in the Nebraska Banking Act.



8-132.01 - Repealed. Laws 2011, LB 74, § 9.

8-132.01. Repealed. Laws 2011, LB 74, § 9.



8-133 - Rate of interest; inducements prohibited; penalties; pledge of letters of credit authorized; notice required.

8-133. Rate of interest; inducements prohibited; penalties; pledge of letters of credit authorized; notice required.

(1) A state-chartered bank may pay interest at any rate on any deposits made or retained in the bank.

(2) Any officer, director, stockholder, or employee of a bank or any other person who directly or indirectly, either personally or for the bank, pays any money, gives any consideration of value, or pledges any assets, except as provided by law, as an inducement, in addition to the legal interest, for making or retaining a deposit in the bank shall be guilty of a Class IV felony. Any depositor who accepts any such inducement shall be guilty of a Class IV felony. Deposits made in violation of this section shall not be entitled to priority of payment from the assets of the bank. In determining the maximum interest that may be paid on deposits, the bank shall consider generally recognized sound banking principles, the financial soundness of banks, competitive conditions, and general economic conditions.

(3) A bank may secure deposits made by a trustee under 11 U.S.C. 101 et seq. by pledge of the assets of the bank or by furnishing a surety bond as provided in 11 U.S.C. 345. A bank may also secure deposits made by the United States Secretary of the Interior on behalf of any individual Indian or any Indian tribe under 25 U.S.C. 162a by a pledge of the assets of the bank or by furnishing an acceptable bond as provided in 25 U.S.C. 162a.

(4) Nothing in this section shall prohibit a bank or any officer, director, stockholder, or employee thereof from providing to a depositor a guaranty bond or an irrevocable, nontransferable, unconditional standby letter of credit issued by the Federal Home Loan Bank of Topeka which provides coverage for the deposits of the depositor which are in excess of the amounts insured by the Federal Deposit Insurance Corporation. Any bank which offers letters of credit for consideration to depositors pursuant to this section shall post a notice in the lobby of each office of such bank stating that letters of credit issued by the Federal Home Loan Bank of Topeka which provide coverage for deposits in excess of the amounts insured by the Federal Deposit Insurance Corporation may be available to depositors of the bank. Provision of a letter of credit issued by the Federal Home Loan Bank of Topeka by a bank to a depositor shall be at the discretion of the bank. The notice required under this section shall be sufficient if made in substantially the following form:

Notice

This bank is a member of the Federal Home Loan Bank of Topeka and offers for consideration Federal Home Loan Bank of Topeka letters of credit which provide coverage for deposits in excess of the amounts insured by the Federal Deposit Insurance Corporation. Please contact a representative of the bank to determine if such a letter of credit is available to you.

1. Excessive interest

2. Other inducements

1. Excessive interest

To make a prima facie case on claim against receiver of insolvent state bank, claimant need only plead and prove ownership of duly issued certificate of deposit. State ex rel. Sorensen v. State Bank of Bee, 128 Neb. 491, 259 N.W. 641 (1935).

Where interest at a greater rate than the maximum allowed by law is paid on certificates of deposit, the claim of the depositor in receivership is not entitled to priority. State ex rel. Sorensen v. State Bank of Bee, 128 Neb. 442, 259 N.W. 172 (1935).

Where holder of certificate on which excess interest has been paid surrenders such certificate to the bank and receives a bill payable, which is transferred to another, and such other person presents it to the bank while it is a going concern and receives in exchange a certificate of deposit drawing interest at the legal rate, such certificate is entitled to priority. State ex rel. Spillman v. Farmers Bank of Crawford, 116 Neb. 445, 217 N.W. 950 (1928).

Where certificate draws lawful rate but from date anterior to its issuance, transaction was not a deposit entitled to priority. State ex rel. Spillman v. Security Bank of Eddyville, 116 Neb. 165, 216 N.W. 169 (1927).

Where money was placed in a state bank and certificate of deposit issued bearing lawful rate of interest with understanding that bank should pay bonus of one percent above legal rate, transaction was not a deposit entitled to priority. State ex rel. Spillman v. Security State Bank of Eddyville, 115 Neb. 667, 214 N.W. 293 (1927); Iams v. Farmers State Bank of Decatur, 101 Neb. 778, 165 N.W. 145 (1917).

Where agreement was that bank officer individually should pay the excess interest, but, without knowledge of certificate holder, the bank actually pays it, deposit was entitled to priority. State ex rel. Spillman v. Atlas Bank of Neligh, 114 Neb. 781, 210 N.W. 152 (1926); State ex rel. Davis v. Farmers State Bank of Benedict, 112 Neb. 474, 199 N.W. 839 (1924).

Where interest at a rate greater than the maximum allowed has been paid by a state bank, but such practice is abandoned while the bank is a going concern, certificates issued in renewal at a lawful rate are entitled to priority, even though such renewals include accumulations of excess interest. State ex rel. Spillman v. American Exchange Bank of Bristow, 114 Neb. 626, 209 N.W. 217 (1926).

Where agreement for excess interest is a closed transaction, it may be abandoned without tainting future deposits. State ex rel. Davis v. Newcastle State Bank, 114 Neb. 389, 207 N.W. 683 (1926).

Where holder of certificates drawing excessive rate exchanges them for new certificates drawing legal rate, while bank is going concern, the new certificates are entitled to priority. State ex rel. Spillman v. American Exchange Bank of Bristow, 112 Neb. 834, 201 N.W. 895 (1924).

Prohibition of this section does not prevent an officer of a bank, while acting in good faith, from paying additional interest on his personal account, and deposit made under such arrangement is not deprived of priority. State ex rel. Davis v. Wayne County Bank, 112 Neb. 792, 201 N.W. 907 (1924).

Where secret agreement for excess interest has been abandoned, new certificate for actual amount deposited, bearing lawful rate, not vitiated. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 788, 201 N.W. 899 (1924).

This section bearing penalty contrasted with section providing no penalty. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).

Where bank issued certificates of deposit bearing interest at maximum legal rate and received in exchange an amount less than the face of the certificates, deposit was not entitled to priority. State ex rel. Davis v. Farmers State Bank of Halsey, 111 Neb. 117, 196 N.W. 908 (1923).

Where deposit is represented by cashier's check which includes excess interest, it is not entitled to priority. State ex rel. Davis v. Banking House of A. Castetter, 110 Neb. 564, 194 N.W. 784 (1923).

2. Other inducements

Agreement between stockholders of bank and its depositors and creditors that bank was to be liquidated by its officers, did not contravene this section. Department of Banking v. Walker, 131 Neb. 732, 269 N.W. 907 (1936).

Where another statutory provision requires deposit of public money in bank to be secured, deposit subject to negotiations between bank and city, provisions of this section do not apply. Luikart v. City of Aurora, 125 Neb. 263, 249 N.W. 590 (1933).

Pledge of assets by bank to secure or retain deposit is inducement to depositor to make such deposit, and both the bank official and depositor are subject to criminal prosecution. Bliss v. Pathfinder Irrigation District, 122 Neb. 203, 240 N.W. 291 (1932).

Arrangement for "parring" checks, resulting in slight advantage above legal rate to depositor, does not deprive him of priority. State ex rel. Spillman v. Nebraska State Bank of Harvard, 118 Neb. 660, 225 N.W. 778 (1929).



8-134 - Deposits; repayment only on presentation of pass book, when; notice.

8-134. Deposits; repayment only on presentation of pass book, when; notice.

Banks may, by agreement, provide that deposits received under agreement shall be repaid only on presentation of pass books and may require notice to be given before such deposits are repaid.



8-135 - Deposits; withdrawal methods authorized; section; how construed.

8-135. Deposits; withdrawal methods authorized; section; how construed.

(1) All persons, regardless of age, may become depositors in any bank and shall be subject to the same duties and liabilities respecting their deposits. Whenever a deposit is accepted by any bank in the name of any person, regardless of age, the deposit may be withdrawn by the depositor by any of the following methods:

(a) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if the check or other instrument in writing is signed by the depositor and constitutes a valid release and discharge to the bank for all payments so made; or

(b) Electronic means through:

(i) Preauthorized direct withdrawal;

(ii) An automatic teller machine;

(iii) A debit card;

(iv) A transfer by telephone;

(v) A network, including the Internet; or

(vi) Any electronic terminal, computer, magnetic tape, or other electronic means.

(2) This section shall not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act, 15 U.S.C. 1693 et seq., as the act existed on January 1, 2013, and shall not affect the legal relationships between a minor and any person other than the bank.



8-136 - Repealed. Laws 1974, LB 354, § 316.

8-136. Repealed. Laws 1974, LB 354, § 316.



8-137 - Checks; certification; requirements; effect.

8-137. Checks; certification; requirements; effect.

No officer or employee of any bank shall certify any check drawn upon such bank unless the person, firm, or corporation drawing the check has on deposit with the bank at the time such check is certified an amount of credit, on the depositors' ledger of such bank, subject to the payment of such check, equal to the amount specified in such check; but the amount of such check shall not be recoverable from the payee or holder except in case of fraud. Whenever a check drawn upon any bank is certified by any officer or employee of such bank, the amount thereof shall be immediately charged against the account of the person, firm, or corporation drawing the same.



8-138 - Deposits; receiving when insolvent; prohibition; penalty.

8-138. Deposits; receiving when insolvent; prohibition; penalty.

No bank shall accept or receive on deposit for any purpose any money, bank bills, United States treasury notes or currency, or other notes, bills, checks, drafts, credits, or currency, when such bank is insolvent; and if any bank shall receive or accept on deposit any such deposits when such bank is insolvent, the officer, agent, or employee knowingly receiving or accepting or being accessory to, or permitting or conniving at the receiving or accepting on deposit therein or thereby, any such deposit shall be guilty of a Class III felony.

Insolvent bank has no power to receive deposits. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

In prosecution against banker for receiving deposits knowing bank to be insolvent, intentional fraud, deceit, false reports and wrongful entries on bank books are not elements of the offense as defined by statute. Flannigan v. State, 125 Neb. 519, 250 N.W. 908 (1933).

Instruction to jury defining insolvency of bank as being when the actual cash value of its assets was insufficient to pay its liabilities to depositors, or when it was unable to meet the demands of its creditors in the usual and ordinary manner, was not prejudicial to defendant. Gutru v. State, 125 Neb. 506, 250 N.W. 913 (1933).

Conviction under this section sustained upon evidence that deposits were received when real value of assets were less than liabilities of bank, and defendant had knowledge of the deposits and insolvency. Flannigan v. State, 125 Neb. 163, 249 N.W. 609 (1933).

Banking department has no authority to authorize a bank, its officers or employees, to violate this section. State v. Kastle, 120 Neb. 758, 235 N.W. 458 (1931).

Constitutionality of this section sustained. Westbrook v. State, 120 Neb. 625, 234 N.W. 579 (1931).

This section bearing penalty contrasted with section providing no penalty. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-139 - Executive officers; approval of loans and investments; qualifications; license; revocation; regulations; forms; violations; penalty.

8-139. Executive officers; approval of loans and investments; qualifications; license; revocation; regulations; forms; violations; penalty.

No loan or investment shall be made by a bank, directly or indirectly, without the approval of an active executive officer. Executive officers of banks shall be persons of good moral character, known integrity, business experience and responsibility, and be capable of conducting the affairs of a bank on sound banking principles. No person shall act as an active executive officer of any bank until such bank shall apply for and obtain from the department a license for such person to so act. If the department, upon investigation, shall be satisfied that any active executive officer of a bank is conducting its business in an unsafe or unauthorized manner, or is endangering the interests of the stockholders or depositors, the department shall have authority to revoke such license. Any person who shall act or attempt to act as an active executive officer of any bank, except under a license from the department, or anyone who shall permit or assist such person to act or attempt to act as such, shall be guilty of a Class III felony. The department may make and enforce reasonable regulations and prescribe forms to be used to carry out the intent of this section.



8-140 - Repealed. Laws 1994, LB 611, § 4.

8-140. Repealed. Laws 1994, LB 611, § 4.



8-141 - Loans; limits; exceptions.

8-141. Loans; limits; exceptions.

(1) No bank shall directly or indirectly loan to any single corporation, limited liability company, firm, or individual, including in such loans all loans made to the several members or shareholders of such firm, limited liability company, or corporation, for the use and benefit of such corporation, limited liability company, firm, or individual, more than twenty-five percent of the paid-up capital, surplus, and capital notes and debentures or fifteen percent of the unimpaired capital and unimpaired surplus of such bank, whichever is greater. Such limitations shall be subject to the following exceptions:

(a) Obligations of any person, partnership, limited liability company, association, or corporation in the form of notes or drafts secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock, when the market value of the livestock securing the obligation is not at any time less than one hundred fifteen percent of the face amount of the notes covered by such documents, shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus;

(b) Obligations of any person, partnership, limited liability company, association, or corporation secured by not less than a like amount of bonds or notes of the United States issued since April 24, 1917, or certificates of indebtedness of the United States, treasury bills of the United States, or obligations fully guaranteed both as to principal and interest by the United States shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus;

(c) Obligations of any person, partnership, limited liability company, association, or corporation which are secured by negotiable warehouse receipts in an amount not less than one hundred fifteen percent of the face amount of the note or notes secured by such documents shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus; or

(d) Obligations of any person, partnership, limited liability company, association, or corporation which are secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, in an amount at least equal to the face amount of the note or notes secured by such collateral, shall be subject under this section to a limitation of ten percent of such capital, surplus, and capital notes and debentures or ten percent of such unimpaired capital and unimpaired surplus, whichever is greater, in addition to such twenty-five percent of such capital and surplus or such fifteen percent of such unimpaired capital and unimpaired surplus.

(2) For purposes of this section, the discounting of bills of exchange, drawn in good faith against actually existing values, and the discounting of commercial paper actually owned by the persons negotiating the same shall not be considered as the lending of money. Loans or obligations shall not be subject to any limitation under this section, based upon such capital and surplus or such unimpaired capital and unimpaired surplus, to the extent that they are secured or covered by guaranties, or by commitments or agreements to take over or to purchase the same, made by any federal reserve bank or by the United States Government or any authorized agency thereof, including any corporation wholly owned directly or indirectly by the United States, or general obligations of any state of the United States or any political subdivision thereof. The phrase general obligation of any state or any political subdivision thereof means an obligation supported by the full faith and credit of an obligor possessing general powers of taxation, including property taxation, but does not include municipal revenue bonds and sanitary and improvement district warrants which are subject to the limitations set forth in this section. Any bank may subscribe to, invest in, purchase, and own single-family mortgages secured by the Federal Housing Administration or the United States Department of Veterans Affairs and mortgage-backed certificates of the Government National Mortgage Association which are guaranteed as to payment of principal and interest by the Government National Mortgage Association. Such mortgages and certificates shall not be subject under this section to any limitation based upon such capital and surplus or such unimpaired capital and unimpaired surplus. Obligations representing loans to any national banking association or to any banking institution organized under the laws of any state, when such loans are approved by the Director of Banking and Finance by regulation or otherwise, shall not be subject under this section to any limitation based upon such capital and surplus or such unimpaired capital and unimpaired surplus. Loans or extensions of credit secured by a segregated deposit account in the lending bank shall not be subject under this section to any limitation based on such capital and surplus or such unimpaired capital and unimpaired surplus. The department may adopt and promulgate rules and regulations governing the terms and conditions of such security interest and segregated deposit account. For the purpose of determining lending limits, partnerships shall not be treated as separate entities. Each individual shall be charged with his or her personal debt plus the debt of every partnership in which he or she is a partner, except that for purposes of this section (a) an individual shall only be charged with the debt of any limited partnership in which he or she is a partner to the extent that the terms of the limited partnership agreement provide that such individual is to be held liable for the debts or actions of such limited partnership and (b) no individual shall be charged with the debt of any general partnership in which he or she is a partner beyond the extent to which (i) his or her liability for such partnership debt is limited by the terms of a contract or other written agreement between the bank and such individual and (ii) any personal debt of such individual is incurred for the use and benefit of such general partnership.

(3) A loan made within lending limits at the initial time the loan was made may be renewed, extended, or serviced without regard to changes in the lending limit of a bank following the initial extension of the loan if (a) the renewal, extension, or servicing of the loan does not result in the extension of funds beyond the initial amount of the loan or (b) the accrued interest on the loan is not added to the original amount of the loan in the process of renewal, extension, or servicing.

(4) Any bank may purchase or take an interest in life insurance contracts for any purpose incidental to the business of banking. A bank's purchase of any life insurance contract, as measured by its cash surrender value, from any one life insurance company shall not at any time exceed twenty-five percent of the paid-up capital, surplus, and capital notes and debentures of such bank or fifteen percent of the unimpaired capital and unimpaired surplus of such bank, whichever is greater. A bank's purchase of life insurance contracts, as measured by their cash surrender values, in the aggregate from all life insurance companies shall not at any time exceed thirty-five percent of the paid-up capital, surplus, undivided profits, and capital notes and debentures of such bank. The limitations under this subsection on a bank's purchase of life insurance contracts, in the aggregate from all life insurance companies, shall not apply to any contract purchased prior to April 5, 1994.

(5) On and after January 21, 2013, the director is authorized to determine the manner and extent to which credit exposure resulting from derivative transactions, repurchase agreements, reverse repurchase agreements, securities lending transactions, and securities borrowing transactions shall be taken into account for purposes of determining compliance with this section. In making such determinations, the director may, but is not required to, act by rule, regulation, or order.

(6) For purposes of this section:

(a) Derivative transaction means any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of, any interest in, or any quantitative measure or the occurrence of any event relating to, one or more commodities, securities, currencies, interest or other rates, indices, or other assets;

(b) Loan includes:

(i) All direct and indirect advances of funds to a person made on the basis of any obligation of that person to repay the funds or repayable from specific property pledged by or on behalf of that person;

(ii) To the extent specified by rule, regulation, or order of the department, any liability of a state bank to advance funds to or on behalf of a person pursuant to a contractual commitment; and

(iii) Any credit exposure to a person arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between the bank and the person; and

(c) Unimpaired capital and unimpaired surplus means (i) the bank's tier 1 and tier 2 capital included in the bank's risk-based capital under the capital guidelines of the appropriate federal banking agency, based on the bank's most recent consolidated report of condition filed under 12 U.S.C. 1817(a)(3), and (ii) the balance of the bank's allowance for loan and lease losses not included in the bank's tier 2 capital for purposes of the calculation of risk-based capital by the appropriate federal banking agency, based on the bank's most recent consolidated report of condition filed under 12 U.S.C. 1817(a)(3). Notwithstanding the provisions of section 8-1,140, the department may, by order, deny or limit the inclusion of goodwill in the calculation of a bank's unimpaired capital and unimpaired surplus or in the calculation of a bank's paid-up capital and surplus.

A violation of this section does not nullify a bank loan which exceeds the statutory limit; status as a loan in excess of a statutory limit is not a defense for a debtor or the debtor's guarantor in an action by a bank to recover the statutorily excessive loan. Schuyler State Bank v. Cech, 228 Neb. 588, 423 N.W.2d 464 (1988).

Language of this section including partnership within its purview contrasted with section 8-140 before 1931 amendment. State v. Pielsticker, 118 Neb. 419, 225 N.W. 51 (1929).

Excessive borrower cannot avail himself of this section to defeat collection of his debt. Bank of College View v. Nelson, 106 Neb. 129, 183 N.W. 100 (1921).



8-142 - Loans; excessive amount; violations; penalty.

8-142. Loans; excessive amount; violations; penalty.

Any officer, employee, director, or agent of any bank who knowingly violates or knowingly permits a violation of section 8-141 is guilty of:

(1) A Class IV felony when the violation, either separately or as part of one scheme or course of conduct, results in the insolvency of the bank;

(2) A Class I misdemeanor when the violation, either separately or as part of one scheme or course of conduct, (a) results in a monetary loss to the bank of over twenty thousand dollars or (b) exceeds the authorized limit under section 8-141 by forty thousand dollars or more;

(3) A Class II misdemeanor when the violation, either separately or as part of one scheme or course of conduct, (a) results in a monetary loss to the bank of ten thousand dollars or more, but not more than twenty thousand dollars, or (b) exceeds the authorized limit under section 8-141 by twenty thousand dollars or more, but less than forty thousand dollars; or

(4) A Class III misdemeanor when the violation, either separately or as part of one scheme or course of conduct, (a) results in no monetary loss to the bank or a monetary loss to the bank of less than ten thousand dollars, or (b) exceeds the authorized limit under section 8-141 by ten thousand dollars or more, but less than twenty thousand dollars.



8-143 - Loans; excessive amount; violations; forfeiture of charter; directors' personal liability.

8-143. Loans; excessive amount; violations; forfeiture of charter; directors' personal liability.

If the directors of any bank knowingly violate or knowingly permit any of the officers, employees, or agents of the bank to violate section 8-141, all rights, privileges, and franchises of the bank shall be thereby forfeited. Before such charter shall be declared forfeited, such violation shall be determined and adjudged by a court of competent jurisdiction in a suit brought for that purpose by the Director of Banking and Finance in his or her own name. In case of such violation, every director who participated in or knowingly assented to the same shall be held liable in his or her personal and individual capacity for all damages which the bank, its shareholders, or any other person shall have sustained in consequence of such violation.

To state a cause of action under this section against bank directors, a plaintiff must factually allege that (1) the loan exceeds the limit imposed by section 8-141; (2) the directors participated in or knowingly assented to the violation of section 8-141; (3) the plaintiff is a person entitled to relief under this section; and (4) the plaintiff has sustained damages as the result of the excessive loan. Schuyler State Bank v. Cech, 228 Neb. 588, 423 N.W.2d 464 (1988).

That part of this section imposing personal liability upon bank directors for damages sustained as the result of knowingly making excessive loans is remedial in character, and a cause of action therefor is complete the moment the excessive loan is made. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

This section bearing penalty contrasted with section 8-147. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-143.01 - Extension of credit; limits; written report; credit report; violation; penalty; powers of director.

8-143.01. Extension of credit; limits; written report; credit report; violation; penalty; powers of director.

(1) No bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons in an amount that, when aggregated with the amount of all other extensions of credit by the bank to that person and to all related interests of that person, exceeds the higher of twenty-five thousand dollars or five percent of the bank's unimpaired capital and unimpaired surplus unless (a) the extension of credit has been approved in advance by a majority vote of the entire board of directors of the bank, a record of which shall be made and kept as a part of the records of such bank, and (b) the interested party has abstained from participating directly or indirectly in such vote.

(2) No bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons in an amount that, when aggregated with the amount of all other extensions of credit by the bank to that person and to all related interests of that person, exceeds five hundred thousand dollars except by complying with the requirements of subdivisions (1)(a) and (b) of this section.

(3) No bank shall extend credit to any of its executive officers, and no such executive officer shall borrow from or otherwise become indebted to his or her bank, except in the amounts and for the purposes set forth in subsection (4) of this section.

(4) A bank shall be authorized to extend credit to any of its executive officers:

(a) In any amount to finance the education of such executive officer's children;

(b)(i) In any amount to finance or refinance the purchase, construction, maintenance, or improvement of a residence of such executive officer if the extension of credit is secured by a first lien on the residence and the residence is owned or is expected to be owned after the extension of credit by the executive officer and (ii) in the case of a refinancing, only the amount of the refinancing used to repay the original extension of credit, together with the closing costs of the refinancing, and any additional amount thereof used for any of the purposes enumerated in this subdivision are included within this category of credit;

(c) In any amount if the extension of credit is (i) secured by a perfected security interest in bonds, notes, certificates of indebtedness, or Treasury Bills of the United States or in other such obligations fully guaranteed as to principal and interest by the United States, (ii) secured by unconditional takeout commitments or guarantees of any department, agency, bureau, board, commission, or establishment of the United States or any corporation wholly owned directly or indirectly by the United States, or (iii) secured by a perfected security interest in a segregated deposit account in the lending bank; or

(d) For any other purpose not specified in subdivisions (a), (b), and (c) of this subsection if the aggregate amount of such other extensions of credit to such executive officer does not exceed, at any one time, the greater of two and one-half percent of the bank's unimpaired capital and unimpaired surplus or twenty-five thousand dollars, but in no event greater than one hundred thousand dollars or the amount of the bank's lending limit as prescribed in section 8-141, whichever is less.

(5)(a) Except as provided in subdivision (b) or (c) of this subsection, any executive officer shall make, on an annual basis, a written report to the board of directors of the bank of which he or she is an executive officer stating the date and amount of all loans or indebtedness on which he or she is a borrower, cosigner, or guarantor, the security therefor, and the purpose for which the proceeds have been or are to be used.

(b) Except as provided in subdivision (c) of this subsection, in lieu of the reports required by subdivision (a) of this subsection, the board of directors of a bank may obtain a credit report from a recognized credit agency, on an annual basis, for any or all of its executive officers.

(c) Subdivisions (a) and (b) of this subsection do not apply to any executive officer if such officer is excluded by a resolution of the board of directors or by the bylaws of the bank from participating in the major policymaking functions of the bank and does not actually participate in the major policymaking functions of the bank.

(6) No bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons in an amount that, when aggregated with the amount of all other extensions of credit by the bank to that person and to all related interests of that person, exceeds the lending limit of the bank as prescribed in section 8-141.

(7)(a) Except as provided in subdivision (b) of this subsection, no bank shall extend credit to any of its executive officers, directors, or principal shareholders or to any related interest of such persons unless the extension of credit (i) is made on substantially the same terms, including interest rates and collateral, as, and following credit-underwriting procedures that are not less stringent than, those prevailing at the time for comparable transactions by the bank with other persons that are not covered by this section and who are not employed by the bank and (ii) does not involve more than the normal risk of repayment or present other unfavorable features.

(b) Nothing in subdivision (a) of this subsection shall prohibit any extension of credit made by a bank pursuant to a benefit or compensation program under the provisions of 12 C.F.R. 215.4(a)(2).

(8) For purposes of this section:

(a) Executive officer shall mean a person who participates or has authority to participate, other than in the capacity of director, in the major policymaking functions of the bank, whether or not the officer has an official title, the title designates such officer as an assistant, or such officer is serving without salary or other compensation. Executive officer shall include the chairperson of the board of directors, the president, all vice presidents, the cashier, the corporate secretary, and the treasurer, unless the executive officer is excluded by a resolution of the board of directors or by the bylaws of the bank from participating, other than in the capacity of director, in the major policymaking functions of the bank, and the executive officer does not actually participate in such functions. A manager or assistant manager of a branch of a bank shall not be considered to be an executive officer unless such individual participates or is authorized to participate in the major policymaking functions of the bank; and

(b) Unimpaired capital and unimpaired surplus shall mean the sum of:

(i) The total equity capital of the bank reported on its most recent consolidated report of condition filed under section 8-166;

(ii) Any subordinated notes and debentures approved as an addition to the bank's capital structure by the appropriate federal banking agency; and

(iii) Any valuation reserves created by charges to the bank's income reported on its most recent consolidated report of condition filed under section 8-166.

(9) Any executive officer, director, or principal shareholder of a bank or any other person who intentionally violates this section or who aids, abets, or assists in a violation of this section shall be guilty of a Class IV felony.

(10) The Director of Banking and Finance shall have authority to adopt and promulgate rules and regulations to implement this section, including rules or regulations defining or further defining terms used in this section, consistent with the provisions of 12 U.S.C. 84 and implementing Regulation O.



8-144 - Loans or extension of credit; improper; willful and knowing violation; liability.

8-144. Loans or extension of credit; improper; willful and knowing violation; liability.

Any officer or employee of any bank who shall willfully and knowingly violate any of the provisions of sections 8-141 to 8-143.01 shall be liable under his or her bond for any loss to the bank resulting therefrom.



8-145 - Loans; other improper solicitation or receipt of benefits; unlawful inducement; penalty.

8-145. Loans; other improper solicitation or receipt of benefits; unlawful inducement; penalty.

Any stockholder or director, officer, agent, or employee of any bank who, for the use or benefit of himself or any other person than such bank, solicits or asks for or receives or agrees to receive from any person, any gift or compensation or reward or inducement of any kind for (1) procuring or endeavoring to procure any loan from such bank to any person, or (2) procuring or endeavoring to procure the purchase by such bank from any person of any negotiable or nonnegotiable instrument of any kind by discount or otherwise, or (3) procuring or endeavoring to procure the purchase by such bank from any person of any real or personal property of any kind, or (4) procuring or endeavoring to procure such bank to permit any person to overdraw his account with such bank, shall be guilty of a Class I misdemeanor.



8-146 - Repealed. Laws 1972, LB 1358, § 1.

8-146. Repealed. Laws 1972, LB 1358, § 1.



8-147 - Direct borrowing of bank; loans and investments; limitation on amounts; illegal transfer of assets; violation; penalty.

8-147. Direct borrowing of bank; loans and investments; limitation on amounts; illegal transfer of assets; violation; penalty.

(1) The aggregate amount of direct borrowing of any bank shall at no time exceed the amount of its paid-up capital, surplus, undivided profits, capital reserves, capital notes, and debentures, except with the prior written permission of the director. Direct borrowing shall not include:

(a) Money borrowed on the bank's bills payable secured by (i) direct or indirect obligations of the United States Government or (ii) obligations guaranteed by agencies of the United States Government;

(b) Rediscounts, bills payable, borrowings, or other liabilities with or to the federal reserve system or the federal reserve banks, if the bank is a member of the federal reserve system;

(c) Rediscounts, bills payable, borrowings, or other liabilities with or to the Federal Home Loan Bank System or the Federal Home Loan Banks, if the bank is a member of the Federal Home Loan Bank System; or

(d) Rediscounts, bills payable, borrowings, or other liabilities with or to the federal intermediate credit banks.

(2) The aggregate amount of the loans and investments of any bank shall at no time exceed fifteen times the amount of its paid-up capital, surplus, undivided profits, capital reserves, capital notes, and debentures. For purposes of this section, loans and investments shall not include a bank's (a) cash reserves, (b) real estate and buildings at which the bank is authorized to conduct its business, (c) furniture and fixtures, and (d) obligations set forth in subdivisions (1)(a), (b), and (c) of this section.

(3) Any bank becoming a member of the federal reserve system or the Federal Home Loan Bank System shall have the same privileges to the same extent as national banks.

(4) With the prior written permission of the director, a bank may rediscount paper in an amount in excess of its paid-up capital stock.

(5) Any transfer of assets of a bank in violation of this section shall be void as against the creditors of the bank.

(6) Any officer, director, or employee of a bank who does, or permits to be done, any act in violation of this section and any other person who knowingly assists in the violation of this section shall be guilty of a Class IV felony.

Query made by court as to whether borrowing of money upon behalf of bank through execution of individual obligations of directors to third parties was a transaction in violation of this section. State ex rel. Sorensen v. Farmers State Bank of Wood River, 127 Neb. 139, 254 N.W. 728 (1934).

Bank may rediscount note and mortgage beyond the limits provided in this section by permission of the banking department. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).

Execution by bank officer of bills payable in behalf of bank in excess of the amount of its capital stock and surplus justified conviction under this section. Hinds v. State, 121 Neb. 508, 237 N.W. 617 (1931).

Prior to amendment of this section in 1923, in absence of provision for penalty, loan to bank made in violation of this section was not void, and where contract was completely executed by lending of money and execution and delivery of notes therefor, borrowing bank could not refuse payment of notes. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-148 - Banks; own capital stock; loans on, purchase, or use as collateral by bank prohibited; exceptions.

8-148. Banks; own capital stock; loans on, purchase, or use as collateral by bank prohibited; exceptions.

(1) Except as provided in subsection (2) or (3) of this section, a bank shall not make any loan or discount on the security of the shares of its own capital stock or the capital stock of its holding company, if any, be the purchaser or holder of any such shares, or purchase any securities convertible into stock or, except as provided in this section and sections 8-148.01, 8-148.02, 8-148.04, 8-148.06, 8-149, and 21-2109, the shares of any corporation, unless such security or purchase is necessary to prevent loss upon a debt previously contracted in good faith. Such stock so purchased or acquired shall, within six months after the time of its purchase unless written approval of a longer holding period is obtained from the director, be sold or disposed of at public or private sale, or in default thereof, a receiver may be appointed to close up the business of the bank, except that such stock, if shares of another bank or a bank holding company, shall be sold or disposed of as required by the director. In no case shall the amount of stock so held at any one time exceed ten percent of the paid-up capital of such bank.

(2) Any bank may subscribe to, invest, purchase, and own shares of investment companies registered under the Investment Company Act of 1940 when the investment companies' assets consist of and are limited to obligations that are eligible for investment by the bank. The department may adopt and promulgate rules and regulations governing the amounts, terms, and conditions of such subscriptions, investments, purchases, and ownership.

(3) Any bank may subscribe to, invest, purchase, and own Student Loan Marketing Association stock, Government National Mortgage Association stock, Federal National Mortgage Association stock, Federal Agricultural Mortgage Corporation stock, Federal Home Loan Mortgage Corporation stock, or stock issued by any authorized agency of the United States Government, including any corporation or enterprise wholly owned directly or indirectly by the United States, or with the authority to borrow directly from the United States treasury, which the department has approved by rule and regulation or order. The department may further adopt and promulgate rules and regulations governing the amounts, terms, and conditions of such subscriptions, investments, purchases, and ownerships, except that a bank shall not obligate more than five percent of its capital, surplus, undivided profits, and unencumbered reserves for such stock.

Except to prevent loss upon a debt previously contracted in good faith, a state bank is without power, directly or through agent, to buy or hold capital stock of another bank. Cooper v. Bane, 110 Neb. 83, 196 N.W. 119 (1923).



8-148.01 - Corporation operating a computer center; investment of funds; limitation.

8-148.01. Corporation operating a computer center; investment of funds; limitation.

Any bank may invest not more than ten percent of its capital and surplus either in stock of a corporation operating a computer center or directly, alone or with others, in a computer center. With written approval of the Director of Banking and Finance, such additional percentage of its capital and surplus may be so invested as the director shall approve. Such investment shall not be subject to the provisions of sections 8-148, 8-149, and 8-150.



8-148.02 - Banks; subscribe, invest, buy, and own stock; agricultural credit corporation; livestock loan company; limitation.

8-148.02. Banks; subscribe, invest, buy, and own stock; agricultural credit corporation; livestock loan company; limitation.

Any bank may subscribe to, invest, buy, and own stock in any agricultural credit corporation or livestock loan company, or its affiliate, the principal business of which corporation must be the extension of short and intermediate term credit to farmers and ranchers, including partnerships, limited liability companies, and corporations engaged in farming and ranching, for agricultural purposes, including the breeding, raising, fattening, or marketing of livestock. Such bank shall not obligate more than thirty-five percent of its paid-up capital, surplus, undivided profits, capital reserves, capital notes, and debentures for such purposes, except that if such bank owns at least eighty percent of the voting stock of such agricultural credit corporation or livestock loan company, such limitation on the amount of obligation for such purposes shall not apply. Such subscription, investment, possession, or ownership shall not be subject to the provisions of sections 8-148, 8-149, and 8-150.



8-148.03 - Bonds of the State of Israel; securities; banks; savings and loan associations, insurance companies, credit unions; invest funds.

8-148.03. Bonds of the State of Israel; securities; banks; savings and loan associations, insurance companies, credit unions; invest funds.

Bonds of the State of Israel are hereby made securities in which banks, savings and loan associations, insurance companies, and credit unions may properly and legally invest funds.



8-148.04 - Community development investments; conditions.

8-148.04. Community development investments; conditions.

(1) Any bank may make a community development investment or investments either directly or through purchasing an equity interest in or an evidence of indebtedness of an entity primarily engaged in making community development investments, if the following conditions are satisfied:

(a) An investment under this subsection does not expose the bank to unlimited liability; and

(b) The bank's aggregate investment under this subsection does not exceed fifteen percent of its capital and surplus. If the bank's investment in any one entity will exceed five percent of its capital and surplus, the prior written approval of the department must be obtained.

(2) Nothing in this section shall prevent a bank from charging off as a contribution an investment made pursuant to subsection (1) of this section.

(3) Such subscription, investment, possession, or ownership shall not be subject to sections 8-148, 8-149, and 8-150.

(4) For purposes of this section, community development investments means investments of a predominantly civic, community, or public nature and not merely private and entrepreneurial.



8-148.05 - Qualified Canadian Government obligations; investment.

8-148.05. Qualified Canadian Government obligations; investment.

(1) Any bank may deal in, underwrite, and purchase for its own account qualified Canadian Government obligations to the same extent that such bank may deal in, underwrite, and purchase for its own account obligations of the United States Government or general obligations of any state thereof.

(2) For purposes of this section:

(a) Qualified Canadian Government obligation shall mean any debt obligation which is backed by Canada or any Canadian province to a degree which is comparable to the liability of the United States Government or any state thereof for any obligation which is backed by the full faith and credit of the United States Government or any state thereof. Qualified Canadian Government obligations shall also include any debt obligation of any agent of Canada or any Canadian province if:

(i) The obligation of such agent is assumed in such agent's capacity as agent for Canada or any Canadian province; and

(ii) Canada or any Canadian province, on whose behalf such agent is acting with respect to such obligation, is ultimately and unconditionally liable for such obligation; and

(b) The term Canadian province shall mean a province of Canada and shall include the Yukon Territory and the Northwest Territories and their successors.



8-148.06 - Banks; subscribe, invest, buy, own, and sell stock; bank subsidiary corporation; limitation.

8-148.06. Banks; subscribe, invest, buy, own, and sell stock; bank subsidiary corporation; limitation.

Any bank may subscribe to, invest in, buy, own, and sell the common stock, obligations, and other securities of one or more bank subsidiary corporations organized under the laws of the State of Nebraska. A bank shall not obligate more than thirty-five percent of its paid-up capital stock, surplus, undivided profits, capital reserves, and capital notes and debentures for such purposes. An additional percentage of its paid-up capital stock, surplus, undivided profits, capital reserves, and capital notes and debentures may be invested with written approval of the director. The subscription, investment, possession, or ownership is not subject to sections 8-148, 8-149, and 8-150.



8-148.07 - Bank subsidiary corporation; authorized activities.

8-148.07. Bank subsidiary corporation; authorized activities.

A bank subsidiary corporation shall engage in only those activities prescribed under subdivision (1) of section 8-101 or that its bank shareholder is authorized to perform under the laws of this state and shall engage in those activities only at locations in this state where the bank shareholder could be authorized to perform activities.



8-148.08 - Bank subsidiary corporation; examination and regulation.

8-148.08. Bank subsidiary corporation; examination and regulation.

A bank subsidiary corporation is subject to examination and regulation by the department to the same extent as its bank shareholder.



8-149 - Banks; investment in bank premises or holding corporations; loans upon security of stock of holding corporation; written approval of Director of Banking and Finance required; when.

8-149. Banks; investment in bank premises or holding corporations; loans upon security of stock of holding corporation; written approval of Director of Banking and Finance required; when.

(1) No bank shall, without the written approval of the director, (a) invest in bank premises or in the stock, bonds, debentures, or other such obligations of any corporation holding the premises of such bank, or (b) make loans to or upon the security of the stock of any such corporation, if the aggregate of all such investments and loans will exceed the paid-up capital stock, surplus, and capital notes and debentures of such bank. Stock held as authorized by this section shall not be subject to the provisions of section 8-148.

(2) Investments by a bank in bank premises necessary for the transaction of its business shall include, but not be limited to:

(a) Premises that are owned and occupied, or to be occupied if under construction, by the bank, its branches, or its consolidated subsidiaries;

(b) Real estate acquired and intended, in good faith, for use in future expansions;

(c) Parking facilities that are used by customers or employees of the bank, its branches, or its consolidated subsidiaries;

(d) Residential property for the use of officers or employees of the bank, its branches, or its consolidated subsidiaries who are:

(i) Located in areas where suitable housing at a reasonable price is not readily available; or

(ii) Temporarily assigned to a foreign country, including foreign nationals temporarily assigned to the United States; and

(e) Property for the use of officers, employees, or customers of the bank, its branches, and its consolidated subsidiaries or for the temporary lodging of such persons in areas where suitable commercial lodging is not readily available, if the purchase and operation of the property qualifies as a deductible business expense for federal tax purposes.



8-150 - Banks; real estate; power to acquire and convey; limitations and conditions.

8-150. Banks; real estate; power to acquire and convey; limitations and conditions.

Any bank may purchase, hold, and convey real estate for the following purposes: (1) Such as is authorized by section 8-149; (2) such as shall be conveyed to it for debts due the bank; and (3) such as it shall purchase at sale under judgments, decrees, deeds of trust, or mortgages held by the bank or shall purchase to secure debts due to it upon its securities, but the bank at such sale shall not bid a larger amount than required to satisfy such judgments or decrees with costs. Real estate acquired in satisfaction of debts or at a sale upon judgments, decrees, deeds of trust, or mortgages shall be sold at private or public sale within five years unless authority shall be given in writing by the department to hold it for a longer period. The total amount of real estate held by any bank for purposes of subdivisions (2) and (3) of this section shall not be entered on the records of the bank as an asset at a value greater than (a) the unpaid balance of the debts due the bank plus its out-of-pocket expenses incurred in acquiring clear title, (b) its judgments or decrees with costs, or (c) the appraised value of such real estate, whichever is less, except that a bank may expend funds as necessary for repairs or to complete a project in order to market such property. A bank may utilize property acquired by it under subdivisions (2) and (3) of this section in any manner authorized by the department.



8-151 - Banks; book value of property; increases; written approval required.

8-151. Banks; book value of property; increases; written approval required.

No bank shall increase the book value of its existing real estate, furniture, or fixtures without first notifying the department of its intention so to do and obtaining a written approval therefor.



8-152 - Banks; loans on real estate; authorized.

8-152. Banks; loans on real estate; authorized.

A bank may make loans secured by real estate or may participate with other institutions in such loans whether such participation occurs at the inception of the loan or at any time thereafter.



8-153 - Checks; preprinted information; cleared at par; exception.

8-153. Checks; preprinted information; cleared at par; exception.

All checks, unless sent to banks as special collection items, shall have preprinted the magnetically encoded routing and transit symbol of the bank and either the name of the maker or the magnetically encoded account number of the maker. Except for checks sent to banks as special collection items, all checks drawn on any bank organized under the laws of this state shall be cleared at par by the bank on which they are drawn.

Special collection items are those which in fact actually require the employment of unusual and individual treatment. Placek v. Edstrom, 151 Neb. 225, 37 N.W.2d 203 (1949).

Act sustained as constitutional. Placek v. Edstrom, 148 Neb. 79, 26 N.W.2d 489 (1947).



8-154 - Repealed. Laws 1981, LB 199, § 1.

8-154. Repealed. Laws 1981, LB 199, § 1.



8-155 - Forged, altered, or raised checks; payment on; liability of bank to depositor; when.

8-155. Forged, altered, or raised checks; payment on; liability of bank to depositor; when.

No bank which has paid and charged to the account of a depositor any money on a forged, altered, or raised check issued in the name of such depositor shall be liable to such depositor or his legal representative for the amount paid thereon, unless such depositor or his legal representative shall notify the bank that the check so paid is forged, altered, or raised either (1) within one year after notice to such depositor that the vouchers representing payments charged to the account of such depositor for the period during which such payment was made are ready for delivery, or (2) in case no such notice has been given within one year after the return to such depositor or his legal representative of the voucher representing such payment.



8-156 - Forged, altered, or raised checks; payment on; notice; registered or certified mail.

8-156. Forged, altered, or raised checks; payment on; notice; registered or certified mail.

The notice referred to in section 8-155 may be given by either registered or certified mail addressed to such depositor or his legal representative at his last-known address with postage prepaid.



8-157 - Branch banking; Director of Banking and Finance; powers.

8-157. Branch banking; Director of Banking and Finance; powers.

(1) Except as otherwise provided in this section and section 8-2103, the general business of every bank shall be transacted at the place of business specified in its charter.

(2)(a)(i) Except as provided in subdivision (2)(a)(ii) of this section, with the approval of the director, any bank located in this state may establish and maintain in this state an unlimited number of branches at which all banking transactions allowed by law may be made.

(ii) Any bank that owns or controls more than twenty-two percent of the total deposits in Nebraska, as described in subdivision (2)(c) of section 8-910 and computed in accordance with subsection (3) of section 8-910, or any bank that is a subsidiary of a bank holding company that owns or controls more than twenty-two percent of the total deposits in Nebraska, as described in subdivision (2)(c) of section 8-910 and computed in accordance with subsection (3) of section 8-910, shall not establish and maintain an unlimited number of branches as provided in subdivision (2)(a)(i) of this section. With the approval of the director, a bank as described in this subdivision may establish and maintain in the county in which such bank is located an unlimited number of branches at which all banking transactions allowed by law may be made, except that if such bank is located in a Class I or Class III county, such bank may establish and maintain in Class I and Class III counties an unlimited number of branches at which all banking transactions allowed by law may be made.

(iii) Any bank which establishes and maintains branches pursuant to subdivision (2)(a)(i) of this section and which subsequently becomes a bank as described in subdivision (2)(a)(ii) of this section shall not be subject to the limitations as to location of branches contained in subdivision (2)(a)(ii) of this section with regard to any such established branch and shall continue to be entitled to maintain any such established branch as if such bank had not become a bank as described in subdivision (2)(a)(ii) of this section.

(b) With the approval of the director, any bank or any branch may establish and maintain a mobile branch at which all banking transactions allowed by law may be made. Such mobile branch may consist of one or more vehicles which may transact business only within the county in which such bank or such branch is located and within counties in this state which adjoin such county.

(c) For purposes of this subsection:

(i) Class I county means a county in this state with a population of three hundred thousand or more as determined by the most recent federal decennial census;

(ii) Class II county means a county in this state with a population of at least two hundred thousand and less than three hundred thousand as determined by the most recent federal decennial census;

(iii) Class III county means a county in this state with a population of at least one hundred thousand and less than two hundred thousand as determined by the most recent federal decennial census; and

(iv) Class IV county means a county in this state with a population of less than one hundred thousand as determined by the most recent federal decennial census.

(3) With the approval of the director, a bank may establish and maintain branches acquired pursuant to section 8-1506 or 8-1516. All banking transactions allowed by law may be made at such branches.

(4) With the approval of the director, a bank may acquire the assets and assume the deposits of a branch of another financial institution in Nebraska if the acquired branch is converted to a branch of the acquiring bank. All banking transactions allowed by law may be made at a branch acquired pursuant to this subsection.

(5) With the approval of the director, a bank may establish a branch pursuant to subdivision (6) of section 8-115.01. All banking transactions allowed by law may be made at such branch.

(6) The name given to any branch established and maintained pursuant to this section shall not be substantially similar to the name of any existing bank or branch which is unaffiliated with the newly created branch and is located in the same city, village, or county. The name of such newly created branch shall be approved by the director.

(7) A bank which has a main chartered office or an approved branch located in the State of Nebraska may, through any of its executive officers, including executive officers licensed as such pursuant to section 8-139, or designated agents, conduct a loan closing at a location other than the place of business specified in the bank's charter or any branch thereof.

(8) A bank which has a main chartered office or approved branch located in the State of Nebraska may, upon notification to the department, establish savings account programs at any elementary or secondary school, whether public or private, that has students who reside in the same city or village as the main chartered office or branch of the bank, or, if the main office of the bank is located in an unincorporated area of a county, at any school that has students who reside in the same unincorporated area. The savings account programs shall be limited to the establishment of individual student accounts and the receipt of deposits for such accounts.

(9) Upon receiving an application for a branch to be established pursuant to subdivision (2)(a) of this section, to establish a mobile branch pursuant to subdivision (2)(b) of this section, to acquire a branch of another financial institution pursuant to subsection (4) of this section, to establish or acquire a branch pursuant to subsection (1) of section 8-2103, or to move the location of an established branch other than a move made pursuant to subdivision (6) of section 8-115.01, the director shall hold a public hearing on the matter if he or she determines, in his or her discretion, that the condition of the applicant bank warrants a hearing. If the director determines that the condition of the bank does not warrant a hearing, the director shall (a) publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed branch or mobile branch would be located, the expense of which shall be paid by the applicant bank, and (b) give notice of such application to all financial institutions located within the county where the proposed branch or mobile branch would be located and to such other interested parties as the director may determine. The director shall send the notice to financial institutions by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent. If the director receives any substantive objection to the proposed branch or mobile branch within fifteen days after publication of such notice, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subsection shall be published for two consecutive weeks in a newspaper of general circulation in the county where the proposed branch or mobile branch would be located. The date for hearing the application shall not be more than ninety days after the filing of the application and not less than thirty days after the last publication of notice of hearing. The expense of any publication and mailing required by this section shall be paid by the applicant.

Subsection (3) of this section does not indicate that the approval of the director of the Department of Banking and Finance absolves a bank from any obligations it may owe to the minority shareholders, that the director is required to disapprove a merger that is unfair to the minority shareholders, or that the director is empowered to require a bank to pay the fair value of a dissenter's shares. Stoneman v. United Neb. Bank, 254 Neb. 477, 577 N.W.2d 271 (1998).

Detached facility approximately one block from bank, providing drive-in and walk-in teller stations offering most banking services, is a branch bank. Nebraskans for Independent Banking, Inc. v. Omaha Nat. Bank, 530 F.2d 755 (8th Cir. 1976). (Opinion vacated and cause remanded to district court for further proceedings in light of Supreme Court per curiam opinion, 426 U.S. 310, dated June 7, 1976.)

Federal district court would not abstain from deciding whether state banking statute was properly adopted by Nebraska Legislature where analysis of the applicable Nebraska case law left no doubt that such statute was invalid. Nebraskans for Independent Banking, Inc. v. Omaha Nat. Bank, 423 F.Supp. 519 (D. Neb. 1976).

Branch banking is illegal in Nebraska. Farris v. Indian Hills Nat. Bank, 244 F.Supp. 594 (D. Neb. 1964).



8-157.01 - Financial institution; electronic terminals; use; user financial institution.

8-157.01. Financial institution; electronic terminals; use; user financial institution.

(1) Any financial institution which has a main chartered office or approved branch located in the State of Nebraska may establish and maintain any number of automatic teller machines at which all banking transactions, defined as receiving deposits of every kind and nature and crediting such to customer accounts, cashing checks and cash withdrawals, transfer of funds from checking accounts to savings accounts, transfer of funds from savings accounts to checking accounts, transfer of funds from either checking accounts and savings accounts to accounts of other customers, payment transfers from customer accounts into accounts maintained by other customers of the financial institution or the financial institution, including preauthorized draft authority, preauthorized loans, and credit transactions, receiving payments payable at the financial institution or otherwise, and account balance inquiry, may be conducted. Any other transaction incidental to the business of the financial institution or which will provide a benefit to the financial institution's customers or the general public may be conducted at an automatic teller machine upon thirty days' prior written notice to the director if the director does not object to the proposed other transaction within the thirty-day notice period. Neither such automatic teller machines nor the transactions conducted thereat shall be construed as the establishment of a branch or as branch banking. Such automatic teller machines shall be made available on a nondiscriminating basis for use by customers of any financial institution which has a main chartered office or approved branch located in the State of Nebraska which becomes a user financial institution. It shall not be deemed discrimination if an automatic teller machine does not offer the same transaction services as other automatic teller machines or if there are no fees charged between affiliate financial institutions for the use of automatic teller machines.

(2) Any financial institution may become a user financial institution by agreeing to pay the establishing financial institution its automatic teller machine usage fee. Such agreement shall be implied by the use of such automatic teller machines. Nothing in this subsection shall prohibit a user financial institution from agreeing to responsibilities and benefits which might be contained in a standardized agreement. The establishing financial institution or its designated data processing center shall be responsible for transmitting transactions originating from its automatic teller machine to a switch, but nothing contained in this section shall be construed to require routing of all transactions to a switch. All automatic teller machines must be made available on a nondiscriminating basis, for use by customers of any financial institution which has a main chartered office or approved branch located in the State of Nebraska which becomes a user financial institution, through methods, fees, and processes that the establishing financial institution has provided for switching transactions. The director, upon notice and after a hearing, may terminate or suspend the use of any automatic teller machine if he or she determines that it is not available on a nondiscriminating basis for use by customers of any financial institution which has a main chartered office or approved branch located in the State of Nebraska which becomes a user financial institution or that transactions originated by customers of user financial institutions are not being routed to a switch or other data processing centers. Nothing in this section may be construed to prohibit nonbank employees from assisting in transactions originated at the automatic teller machines, and such assistance shall not be deemed to be engaging in the business of banking. Such nonbank employees may be trained in the use of the automatic teller machines by financial institution employees.

(3) An establishing financial institution shall not be deemed to make an automatic teller machine available on a nondiscriminating basis if, through personnel services offered, advertising on or off the automatic teller machine's premises, or otherwise, it discriminates in the use of the automatic teller machine against any user financial institution which has a main chartered office or approved branch located in the State of Nebraska.

(4) Any consumer initiating an electronic funds transfer at an automatic teller machine for which an automatic teller machine surcharge will be imposed shall receive notice in accordance with the provisions of 15 U.S.C. 1693b(d)(3)(A) and (B), as such section existed on January 1, 2013. Such notice shall appear on the screen of the automatic teller machine or appear on a paper notice issued from such machine after the transaction is initiated and before the consumer is irrevocably committed to completing the transaction.

(5) A point-of-sale terminal may be established at any point within this state. A financial institution may contract with a seller of goods and services or any other third party for the operation of point-of-sale terminals. A point-of-sale terminal shall be made available on a nondiscriminating basis for use by customers of any financial institution which has a main chartered office or approved branch located in the State of Nebraska which becomes a user financial institution. Nothing in this subsection shall prohibit payment of fees to a financial institution which issues an access device used to initiate electronic funds transfer transactions at a point-of-sale terminal.

(6) A seller of goods and services or any other third party on whose premises one or more point-of-sale terminals are established shall not be, solely by virtue of such establishment, a financial institution and shall not be subject to the laws governing, or other requirements imposed on, financial institutions, except for the requirement that it faithfully perform its obligations in connection with any transaction originated at any point-of-sale terminal on its premises. The acquiring financial institution shall be responsible for compliance with all applicable standards, rules, and regulations governing point-of-sale transactions.

(7) Any financial institution, upon a request of the director, shall file with the director a current listing of all point-of-sale terminals established by the financial institution within this state. For purposes of this subsection, point-of-sale terminal shall include a group of one or more of such terminals established at a single business location. Such listing shall contain any reasonable descriptive information pertaining to the point-of-sale terminal as required by the director. Neither the establishment of such point-of-sale terminal nor any transactions conducted thereat shall be construed as the establishment of a branch or as branch banking. Following establishment of a point-of-sale terminal, the director, upon notice and after a hearing, may terminate or suspend the use of such point-of-sale terminal if he or she determines that it is not made available on a nondiscriminating basis for use by customers of any financial institution which has a main chartered office or approved branch located in the State of Nebraska which becomes a user financial institution, that the necessary information is not on file with the director, or that transactions originated by customers of user financial institutions are not being routed to a switch or other data processing center. Nothing in this section shall be construed to prohibit nonbank employees from assisting in transactions originated at the point-of-sale terminals, and such assistance shall not be deemed to be engaging in the business of banking.

(8) Transactions at point-of-sale terminals may include:

(a) Check guarantees;

(b) Account balance inquiries;

(c) Transfers of funds from a customer's account for payment to a seller's account for goods and services on whose premises the point-of-sale terminal is located in payment for the goods and services;

(d) Cash withdrawals by a customer from the customer's account or accounts;

(e) Transfers between accounts of the same customers at the same financial institution; and

(f) Such other transactions as the director, upon application, notice, and hearing, may approve.

(9)(a) Automatic teller machines may be established and maintained by a financial institution which has a main chartered office or approved branch located in the State of Nebraska, by a group of two or more of such financial institutions, or by a combination of such financial institution or financial institutions and a third party.

(b) Point-of-sale terminals may be established and maintained by a financial institution which has a main chartered office or approved branch located in the State of Nebraska, by a group of two or more of such financial institutions, or by a combination of such financial institutions and a third party. No one, through personnel services offered, advertising on or off the point-of-sale terminal premises, or otherwise, may discriminate in the use of the point-of-sale terminal against any other user financial institution.

(10) All financial institutions shall be given an equal opportunity for the use of and access to a switch, and no discrimination shall exist or preferential treatment be given in either the operation of such switch or the charges for use thereof. The operation of such switch shall be with the approval of the director. Approval of such switch shall be given by the director when he or she determines that its design and operation are such as to provide access thereto and use thereof by any financial institution without discrimination as to access or cost of its use. Any switch established in Nebraska and approved by the director prior to January 1, 1993, shall be deemed to be approved for purposes of this section.

(11) Use of an automatic teller machine or a point-of-sale terminal through access to a switch and use of any switch shall be made available on a nondiscriminating basis to any financial institution. A financial institution shall only be permitted use of the switch if the financial institution conforms to reasonable technical operating standards which have been established by the switch.

(12) To assure maximum safety and security against malfunction, fraud, theft, and other accidents or abuses and to assure that all such access devices will have the capability of activating all automatic teller machines and point-of-sale terminals established in this state, no automatic teller machine or point-of-sale terminal shall accept an access device which does not conform to such specifications as are generally accepted. No automatic teller machine or point-of-sale terminal shall be established or operated which does not accept an access device which conforms with such specifications.

An automatic teller machine shall bear a logo type or other identification symbol designed to advise customers that the automatic teller machine may be activated by any access device which complies with the generally accepted specifications. A point-of-sale terminal shall either bear or the premises on which the point-of-sale terminal is established shall contain a visible logo type or other identification symbol designed to advise customers that the point-of-sale terminal may be activated by any access device which complies with the generally accepted specifications. An automatic teller machine or point-of-sale terminal may also bear, at the option of the establishing or acquiring financial institution, any of the following:

(a) The names of all individual financial institutions using such automatic teller machines or point-of-sale terminals in alphabetical order, except that the establishing or acquiring financial institution may be listed first, and in a uniform typeface, size, and color; or

(b) The logo type or symbol of any association, corporation, or other entity or organization formed by one or more of the financial institutions using such automatic teller machines or point-of-sale terminals.

(13) If the director, upon notice and hearing, determines at any time that the design or operation of a switch or provision for use thereof does discriminate against any financial institution in providing access thereto and use thereof either through access thereto or by virtue of the cost of its use, he or she may revoke his or her approval of such switch operation and immediately order the discontinuance of the operation of such switch.

(14) If it is determined by the director, after notice and hearing, that discrimination against any financial institution has taken place, that one financial institution has been preferred over another, or that any financial institution or person has not complied with any of the provisions of this section, he or she shall immediately issue a cease and desist order or an order for compliance within ten days after the date of the order, and upon noncompliance with such order, the offending financial institution shall be subject to sections 8-1,134 to 8-1,139 and to having the privileges granted in this section revoked.

(15) For purposes of this section:

(a) Access means the ability to utilize an automatic teller machine or a point-of-sale terminal to conduct permitted banking transactions or purchase goods and services electronically;

(b) Access device means a code, a transaction card, or any other means of access to a customer's account, or any combination thereof, that may be used by a customer for the purpose of initiating an electronic funds transfer at an automatic teller machine or a point-of-sale terminal;

(c) Account means a checking account, a savings account, a share account, or any other customer asset account held by a financial institution. Such an account may also include a line of credit which a financial institution has agreed to extend to its customer;

(d) Acquiring financial institution means any financial institution establishing a point-of-sale terminal;

(e) Affiliate financial institution means any financial institution which is a subsidiary of the same bank holding company;

(f) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through a point-of-sale terminal, an automatic teller machine, or a personal terminal for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account;

(g) Establishing financial institution means any financial institution establishing an automatic teller machine which has a main chartered office or approved branch located in the State of Nebraska;

(h) Financial institution means a state-chartered or federally chartered bank, savings bank, building and loan association, savings and loan association, or credit union, or a subsidiary of any such entity;

(i) Foreign financial institution means a financial institution located outside the United States;

(j) Personal identification number means a combination of numerals or letters selected for a customer of a financial institution, a merchant, or any other third party which is used in conjunction with an access device to initiate an electronic funds transfer transaction;

(k) Personal terminal means a personal computer and telephone, wherever located, operated by a customer of a financial institution for the purpose of initiating a transaction affecting an account of the customer; and

(l) User financial institution means any financial institution which desires to avail itself of and provide its customers with automatic teller machine or point-of-sale terminal services.

(16) Nothing in this section prohibits ordinary clearinghouse transactions between financial institutions.

(17) Nothing in this section requires any federally chartered establishing financial institution to obtain the approval of the director for the establishment of any automatic teller machine.

(18) Nothing in this section shall prevent any financial institution which has a main chartered office or an approved branch located in the State of Nebraska from participating in a national automatic teller machine program to allow its customers to use automatic teller machines located outside of the State of Nebraska which are established by out-of-state financial institutions or foreign financial institutions or to allow customers of out-of-state financial institutions or foreign financial institutions to use its automatic teller machines located in the State of Nebraska. Such participation and any automatic teller machine usage fees charged or received pursuant to the national automatic teller machine program or usage fees charged for the use of its automatic teller machines by customers of out-of-state financial institutions or foreign financial institutions shall not be considered for purposes of determining if an automatic teller machine located in the State of Nebraska has been made available on a nondiscriminating basis for use by customers of any financial institution which has a main chartered office or approved branch located in the State of Nebraska which becomes a user financial institution.

(19) An agreement to operate or share an automatic teller machine may not prohibit, limit, or restrict the right of the operator or owner of the automatic teller machine to charge a customer conducting a transaction using an account from a foreign financial institution an access fee or surcharge not otherwise prohibited under state or federal law.



8-158 - Banks; appointment as personal representative or administrator; authorized.

8-158. Banks; appointment as personal representative or administrator; authorized.

Any bank, chartered to conduct a banking business in this state and so authorized by its corporate articles, shall have power to act, either by itself or jointly with any natural person or persons, as personal representative of the estate of any deceased person or as administrator of the estate of any person under the appointment of a court of record having jurisdiction of the estate of such deceased person.



8-159 - Banks; trust department; authorization.

8-159. Banks; trust department; authorization.

Any bank, having adopted or amended its articles of incorporation to authorize the conduct of a trust business as defined in the Nebraska Trust Company Act, may be further chartered by the director to transact a trust company business in a trust department in connection with such bank.



8-160 - Banks; trust department; amendment of charter; supervision.

8-160. Banks; trust department; amendment of charter; supervision.

The director shall have the power to issue to banks amendments to their charters of authority to transact trust business as defined in the Nebraska Trust Company Act and shall have general supervision and control over such trust department of banks.



8-161 - Banks; trust department; application; investigation; authorization.

8-161. Banks; trust department; application; investigation; authorization.

The director, before granting to any bank the right to operate a trust department, shall require such bank to make an application for amendment of its charter, setting forth such information as the director may require. If, upon investigation, the department shall be satisfied that the bank requesting such charter is operated by stockholders, directors, and officers of integrity and responsibility, the department shall, with such additional capital as the director shall require, issue to such bank an amendment to its charter, entitling it to operate a trust department and entitling it to transact the business provided for in the Nebraska Trust Company Act.



8-162 - Banks; trust department; separation from other departments; powers; duties.

8-162. Banks; trust department; separation from other departments; powers; duties.

The trust department of a bank when chartered under sections 8-159 to 8-161 shall be separate and apart from every other department of the bank and shall have all of the powers, duties, and obligations of a trust company provided in the Nebraska Trust Company Act.



8-162.01 - Banks; trust department; conduct of business; location.

8-162.01. Banks; trust department; conduct of business; location.

Any bank authorized to transact a trust company business in a trust department pursuant to sections 8-159 to 8-162 may conduct such trust company business at the office of any bank which is a subsidiary of the same bank holding company as the authorized bank.



8-162.02 - State-chartered bank; fiduciary account controlled by trust department; collateral; public funds exempt.

8-162.02. State-chartered bank; fiduciary account controlled by trust department; collateral; public funds exempt.

(1) A state-chartered bank may deposit or have on deposit funds of a fiduciary account controlled by the bank's trust department unless prohibited by applicable law.

(2) To the extent that the funds are not insured or guaranteed by the Federal Deposit Insurance Corporation, a state-chartered bank shall set aside collateral as security under the control of appropriate fiduciary officers and bank employees. The bank shall place pledged assets of fiduciary accounts in the joint custody or control of not fewer than two of the fiduciary officers or employees of the bank designated for that purpose by the board of directors. The bank may maintain the investments of a fiduciary account off-premises if consistent with applicable law and if the bank maintains adequate safeguards and controls. The market value of the collateral shall at all times equal or exceed the amount of the uninsured or unguaranteed fiduciary funds.

(3) A state-chartered bank may satisfy the collateral requirements of this section with any of the following: (a) Direct obligations of the United States or other obligations fully guaranteed by the United States as to principal and interest; (b) readily marketable securities of the classes in which banks, trust companies, or other corporations exercising fiduciary powers are permitted to invest fiduciary funds under applicable state law; and (c) surety bonds, to the extent the surety bonds provide adequate security, unless prohibited by applicable law.

(4) A state-chartered bank, acting in its fiduciary capacity, may deposit funds of a fiduciary account that are awaiting investment or distribution with an affiliated insured depository institution unless prohibited by applicable law. The bank may set aside collateral as security for a deposit by or with an affiliate of fiduciary funds awaiting investment or distribution, as it would if the deposit was made at the bank, unless such action is prohibited by applicable law.

(5) Public funds deposited in and held by a state-chartered bank are not subject to this section.



8-163 - Dividends; withdrawal of capital or surplus prohibited; not made; when.

8-163. Dividends; withdrawal of capital or surplus prohibited; not made; when.

No bank shall withdraw or permit to be withdrawn, either in the form of dividends or otherwise, any part of its capital or surplus without the written permission of the director. If losses have at any time been sustained equal to or exceeding the undivided profits on hand, no dividends shall be made without the written permission of the director. No dividend shall be made by any bank in an amount greater than the net profits on hand without the written permission of the director. As used in this section, net profits on hand means the remainder of all earnings from current operations plus actual recoveries on loans and investments and other assets after deducting from the total thereof all current operating expenses, losses, and bad debts, accrued dividends on preferred stock, if any, and federal and state taxes, for the present and two immediately preceding calendar years.



8-164 - Dividends declared; conditions.

8-164. Dividends declared; conditions.

The board of directors of any bank may declare dividends on its capital stock but only under the following conditions:

(1) All bad debts required to be charged off by either the directors or the department shall first have been charged off. All debts due any bank on which interest is past due and unpaid for a period of six months, unless such debts are well secured or in the process of collection, shall be considered bad debts within the meaning of this section; and

(2) Twenty percent of the net profits accumulated since the preceding dividend shall first have been carried to the surplus fund unless such surplus fund equals or exceeds the amount of the paid-up capital stock.

Stockholders ordinarily are entitled to share equally in the distribution of dividends, which should go to the record owners of the stock when such dividends are declared, but this may be varied by agreement between the stockholders, and a purchaser of corporate stock, with notice of such an agreement, takes title to the stock subject thereto. Empson v. Deuel County State Bank, 134 Neb. 597, 279 N.W. 293 (1938).



8-165 - Losses; charged to surplus fund; restoration of surplus fund; effect on dividends.

8-165. Losses; charged to surplus fund; restoration of surplus fund; effect on dividends.

Any losses sustained by any bank in excess of its undivided profits shall be charged to its surplus fund. Its surplus fund shall thereafter be reimbursed from the earnings, and no dividends shall thereafter be declared or paid by any such bank, without the written permission of the director, until such surplus fund shall be fully restored to its former amount.



8-166 - Banks; reports to department; form; number required; verification; waiver.

8-166. Banks; reports to department; form; number required; verification; waiver.

Every bank shall make to the department not less than two reports during each year according to the form which may be prescribed by the department, which report shall be certified as correct, in the manner prescribed by the department, by the president, vice president, cashier, or assistant cashier and in addition by two members of the board of directors. The director may waive the requirements of this section if a bank files its reports electronically with the Federal Deposit Insurance Corporation, the Federal Reserve Board, or an electronic collection agent of the Federal Deposit Insurance Corporation or the Federal Reserve Board.



8-167 - Banks; reports to department; contents; publication.

8-167. Banks; reports to department; contents; publication.

Each report required by section 8-166 shall exhibit in detail and under appropriate headings the resources and liabilities of the bank at the close of business on any past day specified by the call for report and shall be submitted to the department within thirty days, or as may be required by the department, after the receipt of requisition for the report. A summary of such report in the form prescribed by the department shall be published one time in a legal newspaper in the place where such bank is located. If there is no legal newspaper in the place where the bank is located, then such summary shall be published in a legal newspaper published in the same county or, if none is published in the county, in a legal newspaper of general circulation in the county. Such publication shall be at the expense of such bank. Proof of such publication shall be transmitted to the department within thirty days, or as may be required by the department, from the date fixed for such report.

Purpose of Legislature was to require a full statement of the transactions of the officers concerning the business done by them in their official capacities as officers and agents of the bank. Wentz v. State, 108 Neb. 597, 188 N.W. 467 (1922).



8-167.01 - Banks; publication requirements not applicable; when.

8-167.01. Banks; publication requirements not applicable; when.

The publication requirements of section 8-167 shall not apply to any bank that makes a disclosure statement available to any member of the general public upon request in compliance with the disclosure of financial information provisions of 12 C.F.R. part 350, as such part existed on January 1, 2013.



8-168 - Banks; special reports to department.

8-168. Banks; special reports to department.

Any bank shall be required to furnish such special reports as may be required by the department to enable such department to obtain full and complete knowledge of the condition of such bank.



8-169 - Banks; reports; published statements; failure to make; penalty, recovery.

8-169. Banks; reports; published statements; failure to make; penalty, recovery.

Any bank that shall fail, neglect, or refuse to make or furnish any report or any published statement required by the Nebraska Banking Act shall pay to the department fifty dollars for each day such failure shall continue, unless the department shall extend the time for filing such report.

This section is referred to as providing penalty in contrasting this section with another section of the banking act which failed to provide a penalty, and holding that the failure to provide a penalty disclosed legislative intent that statute should be directory rather than mandatory. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 597, 200 N.W. 173 (1924).



8-170 - Records and files; time required to be kept; destroy, when.

8-170. Records and files; time required to be kept; destroy, when.

(1) Banks shall not be required to preserve or keep their records or files for a longer period than six years next after the first day of January of the year following the time of the making or filing of such records or files except as provided in subsection (2) of this section.

(2)(a) Ledger sheets showing unpaid balances in favor of depositors of banks shall not be destroyed unless the bank has remitted such unpaid balances to the State Treasurer in accordance with the Uniform Disposition of Unclaimed Property Act. Banks shall retain a record of every such remittance for ten years following the date of such remittance.

(b) Corporate records that relate to the corporation or the corporate existence of the bank shall not be destroyed.



8-171 - Records; destruction; liability; excuse for failure to produce.

8-171. Records; destruction; liability; excuse for failure to produce.

No liability shall accrue against any bank destroying any such records after the expiration of the time provided in section 8-170. In any cause or proceedings in which any such records or files may be called in question or be demanded of the bank or any officer or employee thereof, a showing that such records or files have been destroyed in accordance with the terms of sections 8-170 to 8-174 shall be a sufficient excuse for the failure to produce them.



8-172 - Repealed. Laws 1975, LB 279, § 75.

8-172. Repealed. Laws 1975, LB 279, § 75.



8-173 - Actions against bank on claims inconsistent with records; accrual of cause of action; limitations.

8-173. Actions against bank on claims inconsistent with records; accrual of cause of action; limitations.

All causes of action against a bank based upon a claim or claims inconsistent with an entry or entries in any bank record or ledger, made in the regular course of business, shall accrue one year after the date of such entry or entries. No action founded upon such a cause may be brought after the expiration of five years from the date of such accrual.



8-174 - Records and files; destruction; applicable to national banks so far as may be permitted by laws of United States.

8-174. Records and files; destruction; applicable to national banks so far as may be permitted by laws of United States.

The provisions of sections 8-170 to 8-174, so far as may be permitted by the laws of the United States, shall apply to the records and files of national banks.



8-175 - Banks; false entry or statement; other offenses relating to books and records; penalty.

8-175. Banks; false entry or statement; other offenses relating to books and records; penalty.

Any person who shall willfully and knowingly subscribe to, or make, or cause to be made, any false statement or false entry in the books of any bank, or shall knowingly subscribe to or exhibit false papers with the intent to deceive any person or persons authorized to examine into the affairs of any such bank, or shall make, state, or publish any false statement of the amount of the assets or liabilities of any such bank, or shall fail to make true and correct entry in the books and records of such bank of its business and transactions in the manner and form prescribed by the department, or shall mutilate, alter, destroy, secrete, or remove any of the books or records of such bank without the written consent of the director, or shall make, state, or publish any false statement of the amount of the assets or liabilities of any such bank, shall be guilty of a Class III felony.

Crime of making a false statement of condition of a bank with intent to deceive was a felony. State v. Hylton, 175 Neb. 828, 124 N.W.2d 230 (1963).

Mere making of false report is not sufficient to sustain conviction under this section, but in addition intent to deceive must be charged and proved. Foreman v. State, 127 Neb. 824, 257 N.W. 237 (1934).

In prosecution hereunder it is not essential to the commission of the offense that the statement be made in the presence of two directors of bank. Flannigan v. State, 124 Neb. 748, 248 N.W. 92 (1933).

Intent to deceive is an element of the felony described herein. Foreman v. State, 124 Neb. 74, 245 N.W. 422 (1932), 85 A.L.R. 821 (1932).

This section applies to minutes of meetings of board of directors. Kienke v. Kirsch, 121 Neb. 688, 238 N.W. 33 (1931).

To be guilty under this section, bank officer must willfully and knowingly make the entry, the entry must be false, and it must have been made with intent to deceive. Spearman v. State, 120 Neb. 799, 235 N.W. 465 (1931).

Omission by bank officer to include in report to banking department a certificate of deposit caused to be issued by him to pay a personal obligation is making false statement under this section. Wentz v. State, 108 Neb. 597, 188 N.W. 467 (1922).



8-176 - Repealed. Laws 1965, c. 141, § 2, p. 482.

8-176. Repealed. Laws 1965, c. 141, § 2, p. 482.



8-177 - Banks; consolidation; approval required; creditors' claims.

8-177. Banks; consolidation; approval required; creditors' claims.

Any bank, which is in good faith winding up its business for the purpose of consolidating with some other bank, may transfer its resources and liabilities to the bank with which it is in the process of consolidation, but no consolidation shall be made without the consent of the department, nor shall such consolidation operate to defeat the claim of any creditor or hinder any creditor in the collection of his debt against such banks or either of them.

An indebtedness of a bank incurred in an attempted liquidation in violation of this section is ultra vires and does not furnish the foundation for stockholders' double liability. Luikart v. Jones, 138 Neb. 472, 293 N.W. 346 (1940).

This section does not, of itself, make a consolidated bank liable for debts of old banks. Wilson v. Continental National Bank, 130 Neb. 614, 266 N.W. 68 (1936).

Two state banks cannot consolidate without consent of banking department, and sale of entire capital stock to stockholder, president and director of rival bank is not necessarily a consolidation within the meaning of this section. Cooper v. Bane, 110 Neb. 83, 196 N.W. 119 (1923).



8-178 - National bank; reorganization as state bank; authorization; vote required; trust company business; conversion; public hearing; when.

8-178. National bank; reorganization as state bank; authorization; vote required; trust company business; conversion; public hearing; when.

Any national banking association located and doing business within the State of Nebraska which follows the procedure prescribed by the laws of the United States may convert into a state bank or merge or consolidate with a state bank upon a vote of the holders of at least two-thirds of the capital stock of such state bank when the resulting state bank meets the requirements of the state law as to the formation of a new state bank. If the national banking association has been further chartered to conduct a trust company business within a trust department of the bank, the trust department to be converted shall meet the requirements of state law as to the formation of a trust company business within a trust department of a state bank.

The public hearing requirement of subdivision (1) of section 8-115.01 and the rules and regulations of the department shall be required only if (1) after publishing a notice of the proposed conversion in a newspaper of general circulation in the county where the main office of the national bank is located, the expense of which shall be paid by the applicant bank, the director receives an objection to the conversion within fifteen days after such publication or (2) in the discretion of the director, the condition of the bank warrants a hearing. If the national bank has been further chartered to conduct a trust company business within a trust department of the bank, the notice of the proposed conversion of the national bank shall include notice that the trust department will be converted in connection with the national bank conversion.



8-179 - National bank; reorganization as state bank; procedure; trust company business; charter.

8-179. National bank; reorganization as state bank; procedure; trust company business; charter.

(1) The resulting state bank shall file a statement with the department, under the oath of its president or cashier, (a) showing that the procedure prescribed by the laws of the United States and by this state have been followed, (b) setting forth in the statement the matter prescribed by sections 8-121 and 8-1901 to 8-1903, and (c) if the national bank has been further chartered to conduct a trust company business within a trust department of the bank, setting forth the matter prescribed by sections 8-159 to 8-162.01. Upon payment of all applicable fees, the department shall issue to such corporation the certificate provided for in section 8-122, a charter to transact the business provided for in its articles of incorporation, and, if applicable, a charter to conduct a trust company business within a trust department of the bank.

(2) The department may accept good assets of any such national bank, worth not less than par, in lieu of the payment otherwise provided by law for the stock of such resulting bank. When the parties requesting the conversion, merger, or consolidation are officers or directors of either the national bank or of the state bank, they shall be accepted without investigation as parties of integrity and responsibility. Unless the resulting bank is at a different location than the former national or state bank, the department shall recognize the public necessity, convenience, and advantage of permitting the resulting bank and, if applicable, the trust company business within a trust department of the bank, to engage in business.



8-180 - State bank; reorganization as national bank; vote required.

8-180. State bank; reorganization as national bank; vote required.

Any state bank, without the approval of any state authority, may, upon a vote of the holders of at least two-thirds of its capital stock, convert into and merge or consolidate with national banking associations as provided by federal law.



8-181 - National or state bank; conversion, merger, or consolidation; resulting bank; considered same corporate entity; termination of franchise.

8-181. National or state bank; conversion, merger, or consolidation; resulting bank; considered same corporate entity; termination of franchise.

When a national bank has converted into or merged or consolidated with a state bank, or a state bank has converted into or merged or consolidated with a national bank, the resulting bank shall be considered the same business and corporate entity as the former bank or banks and as a continuation thereof, and the ownership and title to all properties and assets and the obligations and liabilities of the converting, merging, or consolidating banks shall automatically pass to and become the properties and assets and the obligations and liabilities of the resulting bank. Upon the conversion, merger, or consolidation, when the resulting bank is a national bank, the franchise of the converting, merging, or consolidating state bank shall automatically terminate.



8-182 - State bank; conversion, merger, or consolidation with a national bank; objecting stockholders; stock; payment.

8-182. State bank; conversion, merger, or consolidation with a national bank; objecting stockholders; stock; payment.

The owner of shares of a state bank which were voted against a conversion into or a merger or consolidation with a national bank shall be entitled to receive, from the assets of such state bank, the value of such stock in cash, when the merger or consolidation becomes effective, upon written demand made to the resulting bank at any time within thirty days after the effective date of the merger or consolidation, accompanied by the surrender of the stock certificates. The value of such shares shall be determined, as of the date of the shareholders' meeting approving the conversion, merger, or consolidation, by three appraisers, one to be selected by the owners of two-thirds of the shares voting against the conversion, merger, or consolidation, one by the board of directors of the resulting state bank, and the third by the two so chosen. If the appraisal is not completed within sixty days after the merger or consolidation becomes effective the department shall cause an appraisal to be made and such appraisal shall then govern. The expenses of appraisal shall be paid by the resulting bank.



8-183 - National or state bank; conversion, merger, or consolidation; resulting bank; assets; valuation.

8-183. National or state bank; conversion, merger, or consolidation; resulting bank; assets; valuation.

Without approval by the department, no asset shall be carried on the books of the resulting bank, when the resulting bank is a state bank, at a valuation higher than that on the books of the converting, merging, or consolidating bank at the time of the examination, by a state or national bank examiner, last occurring before the effective date of the conversion, merger, or consolidation.



8-183.01 - State or federal savings association; conversion to state bank; plan of conversion; procedure.

8-183.01. State or federal savings association; conversion to state bank; plan of conversion; procedure.

(1) Any state or federal savings association, whether formed as a mutual association or a capital stock association, may apply to the director to convert to a state bank.

(2) Any savings association seeking to convert its form of organization pursuant to this section shall first obtain approval of a plan of conversion by resolution adopted by not less than a two-thirds majority vote of the total number of directors authorized to vote.

(3) Upon approval of a plan of conversion by the board of directors, such plan and the resolution approving it shall be submitted to the director. The director shall approve the plan of conversion if he or she finds, after appropriate investigation, that:

(a) The plan of conversion is fair and equitable;

(b) The interests of the applicant, its members or shareholders, its savings account holders, and the public are adequately protected; and

(c) The converting savings association has complied with the requirements of this section.

(4) If the director approves the plan of conversion, the approval shall be in writing and sent to the home office of the converting savings association. As part of its approval, the director may prescribe terms and conditions to be fulfilled either before or after the conversion to cause the converting savings association to conform to the requirements of the Nebraska Banking Act.

(5) If the director disapproves the plan of conversion, the reasons for such disapproval shall be stated in writing and sent to the home office of the converting savings association, which shall be afforded an opportunity to amend and resubmit the plan within a reasonable period of time as prescribed by the director. In the event the director disapproves the plan after such resubmission, written notice of such final disapproval shall be sent by certified mail to the savings association's home office.



8-183.02 - State or federal savings association; plan of conversion; approval.

8-183.02. State or federal savings association; plan of conversion; approval.

(1) If the director approves a plan of conversion in accordance with section 8-183.01, such plan shall be submitted for adoption to the members or shareholders of the converting savings association by vote at a meeting called to consider such action. At least three weeks prior to such meeting, a copy of the plan, together with an accurate summary plan description explaining the operation of the plan and the rights, duties, obligations, liabilities, conditions, and requirements which may be imposed upon such members or shareholders and the converted association as a result of the operation of the plan, shall be mailed to each member or shareholder eligible to vote at such meeting.

(2) The plan of conversion must be approved by not less than sixty percent of the total outstanding shares, which may be voted by proxy or in person at the meeting called to consider such conversion.

(3) A certified copy of the proceedings at such meeting shall be filed with the director within thirty days after such meeting.

(4) If the plan of conversion is approved, the board of directors of the savings association shall take action to obtain a state bank charter, adopt articles of incorporation, adopt bylaws, elect directors and officers, and take such other action as is required or appropriate for a state bank corporation.



8-183.03 - State or federal savings association; conversion to state bank; requirements.

8-183.03. State or federal savings association; conversion to state bank; requirements.

(1) To obtain a state bank charter, a savings association shall meet the requirements of state law as to the formation of a new state bank. The public hearing requirement of subdivision (1) of section 8-115.01 shall only be required if (a) after publishing a notice of the proposed conversion in a newspaper of general circulation in the county where the main office of the converting savings association is located, the expense of which shall be paid by the applicant savings association, the director receives a substantive objection to the conversion within fifteen days after such publication or (b) in the discretion of the director, the condition of the savings association warrants a hearing.

(2) If the savings association is a federal association, compliance with the procedure for conversion to a state bank prescribed by the laws of the United States, if any, shall be demonstrated to the director.

(3) When the persons requesting the conversion of the savings association are officers or directors of the savings association, there shall be a rebuttable presumption that such persons are parties of integrity and responsibility.

(4) If the main office of the resulting state bank is to be at the same location as the main office of the converting savings association, the director shall recognize that the public necessity, convenience, and advantage of the community will be met by permitting the resulting bank to engage in business.

(5) The director may make an examination of the applicant savings association prior to his or her decision on the application for a state bank charter. The cost of such examination shall be paid by the applicant savings association.



8-183.04 - State or federal savings association; mutual savings association; retention of mutual form authorized.

8-183.04. State or federal savings association; mutual savings association; retention of mutual form authorized.

(1) Notwithstanding any other provision of the Nebraska Banking Act or any other Nebraska law, a state or federal savings association which was formed and in operation as a mutual savings association as of July 15, 1998, may elect to retain its mutual form of corporate organization upon conversion to a state bank.

(2) All references to shareholders or stockholders for state banks shall be deemed to be references to members for such a converted savings association.

(3) The amount and type of capital required for such a converted savings association shall be as required for federal mutual savings associations in 12 C.F.R. part 567, as such part existed on January 1, 2010, except that if at any time the department determines that the capital of such a converted savings association is impaired, the department may require the members to make up the capital impairment.

(4) The director shall have the power to adopt and promulgate rules and regulations governing such converted mutual savings associations. In adopting and promulgating such rules and regulations, the director may consider the provisions of sections 8-301 to 8-384 governing savings associations in mutual form of corporate organization.



8-183.05 - State or federal savings association; issuance of state bank charter; effect; section, how construed.

8-183.05. State or federal savings association; issuance of state bank charter; effect; section, how construed.

(1) Upon the issuance of a state bank charter to a converting savings association, the corporate existence of the converting association shall not terminate, but such bank shall be a continuation of the entity so converted and all property of the converted savings association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of such converted savings association, and the same shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the converting savings association.

(2) Upon issuance of the charter, the new state bank shall continue to have and succeed to all the rights, obligations, and relations of the converting savings association.

(3) All pending actions and other judicial proceedings to which the converting savings association is a party shall not be abated or discontinued by reason of such conversion but may be prosecuted to final judgment, order, or decree in the same manner as if such conversion had not been made, and such converted savings association may continue the actions in its new corporate name. Any judgment, order, or decree may be rendered for or against the converting savings association theretofore involved in the proceedings.

(4) Nothing in this section shall be construed to authorize a converted savings association to establish branches except as permitted by section 8-157 and the Interstate Branching and Merger Act. This subsection shall not be construed to require divestiture of any branches of a savings association in existence at the time of the conversion to a state bank charter.



8-184 - Voluntary liquidation; approval required; examination; fees.

8-184. Voluntary liquidation; approval required; examination; fees.

Whenever any bank shall desire to go into voluntary liquidation, it shall first obtain the written consent of the department which may, before granting such request, order a special examination of the affairs of such bank, for which the same fees may be collected as in regular examination.



8-185 - Voluntary liquidation; procedure.

8-185. Voluntary liquidation; procedure.

Any bank may voluntarily liquidate by paying off all its depositors in full. The bank so liquidating shall file a certified statement with the department, setting forth the fact that all its liabilities have been paid and naming its stockholders with the amount of stock held by each, and surrender its certificate of authority to transact a banking business. The department shall cause an examination to be made of any such bank for the purpose of determining that all of its liabilities, except liabilities to stockholders, have been paid. Upon such examination, if it appears that all liabilities other than liabilities to stockholders have been paid, the bank shall cease to be subject to the Nebraska Banking Act.



8-186 - Bank; possession; voluntary surrender to department; notice; posting; liens dissolved.

8-186. Bank; possession; voluntary surrender to department; notice; posting; liens dissolved.

Any bank may place its affairs and assets under the control of the department by posting on its door the following notice: This bank is in the hands of the Department of Banking and Finance. The posting of such notice, or the taking possession of any bank by the department or by any bank examiner shall be sufficient to place all of its assets of whatever nature immediately in the possession of the department, and shall operate as a bar to the levying of attachments or executions thereon, and shall operate to dissolve and release all levies, judgment liens, attachments, or other liens obtained through legal proceedings within sixty days next preceding the posting of such notice or the taking possession of such bank by the department.



8-187 - Banks; department may take possession; when; examination of affairs; liens dissolved; retention of possession.

8-187. Banks; department may take possession; when; examination of affairs; liens dissolved; retention of possession.

Whenever it appears to the department from any examination or report provided for by the laws of this state that the capital of any bank is impaired, or that such bank is conducting its business in an unsafe or unauthorized manner, or is endangering the interests of its depositors, or upon failure of such bank to make any of the reports or statements required by the laws of this state, or if the officers or employees of any bank refuse to submit its books, papers, and affairs to the inspection of any examiner, or if any officer thereof refuses to be examined upon oath touching the affairs of any such bank, or if from any examination or report provided for by law, the department has reason to conclude that such bank is in an unsafe or unsound condition to transact the business for which it is organized, or that it is unsafe and inexpedient for it to continue business, or if any such bank neglects or refuses to observe any order of the department, the department may forthwith take possession of the property and business of the bank and shall thereafter conduct the affairs of the bank, and shall retain possession of all money, rights, credits, assets, and property of every description belonging to the bank, as against any mesne or final process issued by any court against the bank whose property has been taken, and may retain possession for a sufficient time to make an examination of its affairs and dispose thereof as provided by law. All levies, judgment liens, attachments, or other liens obtained through legal proceedings against the bank or its property, acquired within sixty days next preceding the taking of possession, in the event the bank is liquidated and the business of the bank is not resumed or carried on after the taking over thereof by the department, shall be void and the property affected by the levy, judgment lien, attachment, or other lien so obtained shall be wholly discharged and released therefrom. The director shall retain possession of the property and business of the bank until the bank shall resume business or its affairs are finally liquidated as provided in the Nebraska Banking Act.

1. Taking possession

2. Liens

3. Liquidation

4. Reorganization

5. Miscellaneous

1. Taking possession

This section empowers the Department of Banking and Finance to take possession of the property and business of a bank and conduct its affairs, retaining possession of all money, rights, credits, assets, and property of every description belonging to the bank, whenever it finds that a bank is conducting its business in an unsafe or unauthorized manner. Even after a court has appointed a receiver to liquidate a banking corporation's assets and business, this section still empowers the Department of Banking and Finance to take possession of that bank and conduct its affairs, since the corporation continues its legal existence. In re Invol. Dissolution of Battle Creek State Bank, 254 Neb. 120, 575 N.W.2d. 356 (1998).

Taking over of bank was authorized under this section, and acts performed in reference to closed transactions wherein fraud was not charged were not subject to collateral attack. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Taking over of bank by Department of Banking to manage or liquidate does not effect dissolution of corporation, which retains identity and is subject to suit, provided there is no interference with assets. Svoboda v. Snyder State Bank, 117 Neb. 431, 220 N.W. 566 (1928).

In case of noncompliance with provisions for payment of guaranty fund assessments, Department of Banking was authorized to forthwith take possession of property and business of the bank. Abie State Bank v. Bryan, 282 U.S. 765 (1930).

Upon first taking possession of bank under this section, and pending determination of what course to pursue, state banking officials are entitled to hold assets as against any mesne or final process issued by any court. Metropolitan Savings Bank & Trust Co. v. Farmers' State Bank, 20 F.2d 775 (8th Cir 1927).

2. Liens

Whenever the practices or condition of a state bank is such that it is taken in charge by Department of Banking, all attachment liens acquired within thirty days are dissolved. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).

Judgment obtained against bank while in hands of state banking officials is not a lien upon real estate of the bank. Brownell v. Svoboda, 118 Neb. 76, 223 N.W. 641 (1929).

3. Liquidation

Under this section, prior to 1929 amendment, Guaranty Fund Commission was required to determine within a reasonable time whether it would operate bank as going concern or liquidate it through a receiver. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Under prior act, this section did not grant to Department of Banking authority to wind up the affairs of an insolvent state bank without the aid of a court. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).

Conveyance of property of bank to trustee for purpose of liquidation and distribution to depositors creates express trust and constitutes equitable conversion of real estate into money. Jensen v. Ballmer, 121 Neb. 488, 237 N.W. 613 (1931).

Court was not authorized to appoint receiver in foreclosure action to take charge of mortgaged real estate of bank, where its entire assets are already under control of Department of Banking as receiver of bank. Wells v. Farmers State Bank of Overton, 121 Neb. 462, 237 N.W. 402 (1931).

State banking officials in charge of bank are entitled to reasonable time to determine whether to turn it back or operate it, and in meantime assets immune from execution; creditor seeking to levy must allege and prove state banking officials have been in charge longer than reasonable. McBride v. Taylor, 117 Neb. 381, 220 N.W. 683 (1928).

Where state bank was taken over by Department of Banking and a receiver appointed, the fact of actual insolvency, coupled with admissions by bank directors in statement to department, constituted "voluntary assignment" giving United States priority as to postal funds. Bliss v. United States, 44 F.2d 909 (8th Cir. 1930).

This section summarized in reviewing statutory provisions bearing on right of receiver of bank to sue in foreign jurisdiction to recover stockholder's liability. Luikart v. Spurck, 1 F.Supp. 53 (D. Ill. 1932).

4. Reorganization

City not consenting to reorganization plan under this section was entitled to recover balance of deposit unpaid from surety on bond of city treasurer, where bond to secure the deposit had not been given. City of Cozad v. Thompson, 126 Neb. 79, 252 N.W. 606 (1934).

Reorganization, recapitalization and reopening of bank taken over by banking officials under this section do not result in the dissolution of the old bank or in the creation of a new bank. Barber v. Bryan, 123 Neb. 566, 243 N.W. 834 (1932).

Reorganization of insolvent bank is not binding on nonconsenting depositor, who is entitled to sue reorganized bank and liquidation association, but can recover against reorganized bank only to extent of proportionate share of assets taken over by it. Hessen Siak Shams v. Nebraska State Bank of Bloomfield, 48 F.2d 894 (D. Neb. 1931).

5. Miscellaneous

Under facts in this case, denial of motion for continuance under section 8-195 was not erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).

Department of Banking is vested with general supervision and control of state banks with authority to do all things necessary for protection of depositors therein. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

Offense of receiving deposits when bank insolvent is not modified by statute permitting Department of Banking to operate bank as going concern. State v. Kastle, 120 Neb. 758, 235 N.W. 458 (1931).

Suit against bank being operated as going concern by Guaranty Fund Commission is not suit against the state. Svoboda v. Snyder State Bank, 117 Neb. 431, 220 N.W. 566 (1928); Metropolitan Savings Bank & Trust Co. of Pittsburgh, Pa. v. Farmers' State Bank of Rosalie, Neb., et al., 20 F.2d 775 (8th Cir. 1927).

This section summarized in reviewing statutory provisions bearing upon general supervisory power of Department of Banking over state banks. State ex rel. Davis v. Exchange Bank of Ogallala, 114 Neb. 664, 209 N.W. 249 (1926).

This section summarized in reviewing statutory provisions bearing upon duty of Department of Banking to see that banking business is conducted in safe manner and that interests of depositors are protected. State ex rel. Chamberlin v. Morehead, 99 Neb. 146, 155 N.W. 879 (1915).



8-188 - Banks; possession by department; effective upon notice.

8-188. Banks; possession by department; effective upon notice.

The director, or any deputy or any examiner authorized by the director, may take possession of a bank by handing to the president, cashier or any person in charge of the bank, a written notice that the bank is in the possession of the department.

Under facts in this case, denial of motion for continuance under section 8-195 was not erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).



8-189 - Banks; attempted prevention of possession by department; penalty.

8-189. Banks; attempted prevention of possession by department; penalty.

Any officer, director, or employee of a bank, who shall attempt to prevent the department from taking possession of such bank, shall be guilty of a Class I misdemeanor.



8-190 - Banks; possession by department; refusal to deliver; possession by banks; application for court order.

8-190. Banks; possession by department; refusal to deliver; possession by banks; application for court order.

Whenever any bank refuses or neglects to deliver possession of its affairs, assets, or property of whatever nature to the department or to any person ordered or appointed to take charge of such bank according to the Nebraska Banking Act, the director shall make an application to the district court of the county in which such bank is located or to any judge thereof for an order placing the department or such person in charge thereof and of its affairs and property. If the judge of the district court having jurisdiction is absent from the district at the time such application is to be made, any judge of the Court of Appeals or Supreme Court may grant such order, but the petition and order of possession shall be forthwith transmitted to the clerk of the district court of the county in which such bank is located.



8-191 - Banks; possession by department; notice to banks and trust companies; notice or knowledge of possession forestalls liens.

8-191. Banks; possession by department; notice to banks and trust companies; notice or knowledge of possession forestalls liens.

Upon taking possession of the property and business of any bank, the department shall forthwith give notice of such fact by letter or telegram to all banks or trust companies holding or in possession of any assets of such bank, so far as known by such department. No bank so notified or knowing of such possession by the department shall have a lien or charge for any payment, advance, or clearance thereafter made, or liability thereafter incurred, against any of the assets of the bank of whose property and business the department shall have taken possession unless the bank be continued as a going concern.

Act of Department of Banking in taking over insolvent bank is not subject to collateral attack. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Notice of possession of bank by Department of Banking forestalls all future liens, unless the bank be continued as a going concern. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).



8-192 - Banks; possession by department; inventory of assets and liabilities; filing.

8-192. Banks; possession by department; inventory of assets and liabilities; filing.

Upon taking charge of any bank, the director shall cause to be made an inventory in triplicate of all the property, assets, and liabilities of the bank so far as the same can be ascertained. One copy thereof shall be filed in the office of the director, one copy thereof retained in the bank, and after the declaration of insolvency of the bank, as provided in section 8-194, one copy shall be filed with the clerk of the district court of the county in which the bank is located.

Under facts in this case, denial of motion for continuance under section 8-195 was not erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).



8-193 - Banks; redelivery of possession; bond; departmental supervision; repossession by department.

8-193. Banks; redelivery of possession; bond; departmental supervision; repossession by department.

Whenever the officers, directors, stockholders, or owners of any insolvent bank give good and sufficient bond running to the department with an incorporated surety company authorized by the laws of this state to transact such business, conditioned upon the full settlement of all the liabilities of such bank by such officers, directors, stockholders, or owners within a stated time, and the bond is approved by the department, then the department shall turn over all the assets of such bank to the officers, directors, stockholders, or owners of the bank furnishing the bond, reserving the same right to require report of the condition and to examine into the affairs of the bank as existed in the department previous to its closing. If, upon such examination, it is found by the department that the officers, directors, stockholders, or owners are not closing up the affairs of the bank in such manner as to discharge its liabilities and to close up its affairs in a manner satisfactory to the department within a reasonable time, the department shall take immediate possession of the bank for the liquidation thereof as provided in the Nebraska Banking Act.

Agreement between stockholders of bank and its depositors and creditors under which bank officers were to liquidate bank does not contravene statute where Department of Banking accepted bank officers' joint and several liability in lieu of surety bond. Department of Banking v. Walker, 131 Neb. 732, 269 N.W. 907 (1936).



8-194 - Insolvent banks; determination; declaration by Director of Banking and Finance; filing.

8-194. Insolvent banks; determination; declaration by Director of Banking and Finance; filing.

Upon determination of insolvency of any bank by the director and failure of owners thereof to restore solvency within the time and in the manner provided by law, or upon violation of the laws of the state by the bank, the director shall make a finding in writing of the condition of the affairs of such bank and a declaration of insolvency and such finding and declaration shall be filed with the clerk of the district court of the county in which such bank is located.

1. Priority of deposits

2. Appointment of receiver

3. Miscellaneous

1. Priority of deposits

Receiver takes and holds assets of insolvent bank subject to liens against them as they exist at time court enters decree of insolvency. Wells v. Farmers State Bank of Overton, 124 Neb. 386, 246 N.W. 714 (1933).

Priority of unsecured deposits is fixed by status at time of actual closing of bank when court, under this section, adjudges it insolvent and orders it liquidated. State ex rel. Sorensen v. Thurston State Bank, 121 Neb. 407, 237 N.W. 293 (1931).

Upon taking possession of bank under this section, priority of United States attaches for debts due from bank. United States v. Bliss, 40 F.2d 935 (D. Neb. 1930), affirmed on appeal, Bliss v. United States, 44 F.2d 909 (8th Cir. 1930).

2. Appointment of receiver

Amendment of 1933 manifested legislative intent to provide for administrative rather than judicial receivership of banks. Farmers State Bank of Clarks v. Luikart, 131 Neb. 692, 269 N.W. 627 (1936).

Appointment of receiver for purposes of liquidation includes power in receiver to sue for recovery of assets and for losses which bank has suffered by wrongful acts of its officers in violation of their bonds. Luikart v. Flannigan, 130 Neb. 901, 267 N.W. 165 (1936).

Appointment of receiver and judicial determination of deficiency of assets does not vest court appointing receiver with exclusive jurisdiction to try an equity suit for purpose of determining liability of stockholders. Parker v. Luehrmann, 126 Neb. 1, 252 N.W. 402 (1934).

3. Miscellaneous

In a proceeding by a state bank under section 8-195, the bank has the burden to establish that declaration of insolvency hereunder was erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Taking over of banking corporation by Department of Banking does not effect a dissolution of corporation; it retains its corporate capacity and may be sued on its contracts. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Receiver of insolvent Nebraska state bank may sue to recover stockholder's double liability in foreign jurisdiction. Luikart v. Spurck, 1 F.Supp. 53 (D. Ill. 1932).



8-195 - Insolvent banks; possession by Director of Banking and Finance; petition to enjoin; show cause order; findings by district court; disposition of case.

8-195. Insolvent banks; possession by Director of Banking and Finance; petition to enjoin; show cause order; findings by district court; disposition of case.

Whenever any bank of whose property and business the director has taken possession or whose insolvency has been declared as provided in section 8-194 deems itself aggrieved thereby, it may, at any time not later than ten days after such declaration of insolvency has been filed with the clerk of the district court of the county in which the bank is located, petition the district court to enjoin further proceedings, and the court, after citing the director to show cause why further proceedings should not be enjoined, and hearing the allegations and proofs of the parties and determining the facts, may, upon proof by the bank, its officers or directors, that it is solvent, that the business of the bank has been and is being conducted as provided by law, that it is not endangering the interests of its depositors and other creditors, and that the director has acted arbitrarily and abused his discretion either by taking possession of the bank or by finding and declaring the bank to be insolvent and ordering its liquidation, set aside such declaration of insolvency and enjoin the director from proceeding further, and direct him to surrender the business and property to the bank. On proof that the bank is insolvent and that its stockholders have failed to restore solvency as provided by law, or that the bank is being operated in violation of law, and that the director has acted within his powers, the petition shall be dismissed by the court.

In a proceeding by a state bank hereunder, the bank has burden to establish that a declaration of insolvency under section 8-194 was erroneous. Elm Creek State Bank v. Department of Banking, 191 Neb. 584, 216 N.W.2d 883 (1974).



8-196 - Insolvent banks; liquidation; injunction; appeal; bond.

8-196. Insolvent banks; liquidation; injunction; appeal; bond.

An appeal shall operate as a stay of judgment of the district court, and no bond need be given if the appeal is taken by the director, but if the appeal is taken by such bank, a bond shall be given as required by law for appeal in civil cases.



8-197 - Insolvent banks; liquidation by Federal Deposit Insurance Corporation or by liquidating trustees.

8-197. Insolvent banks; liquidation by Federal Deposit Insurance Corporation or by liquidating trustees.

Pending final judgment on the petition to enjoin, the director shall retain possession of the property and business of the bank. If not enjoined, the director shall proceed to liquidate the affairs of such bank as provided in the Nebraska Banking Act, except that: (1) The Federal Deposit Insurance Corporation may, under the laws of this state, accept the appointment as receiver or liquidator of any insolvent state bank the deposits of which are insured by the Federal Deposit Insurance Corporation; or (2) when any state bank is declared insolvent and ordered to be liquidated and the deposits of such bank are not insured by the Federal Deposit Insurance Corporation, then depositors and other creditors of such insolvent state bank, representing fifty-one percent or more of the deposit and other claims in number and in amount of the total thereof, shall have the right to liquidate such insolvent bank by and through liquidating trustees, who shall have the same power as the department and the director to liquidate such bank if, within thirty days after the filing of the declaration of insolvency, articles of trusteeship executed and acknowledged by fifty-one percent or more of the depositors and other creditors in number, representing fifty-one percent or more of the total of all deposits and claims in such bank, are filed with the director. The articles creating the trusteeship shall be in writing, shall name the trustees, shall state the terms and conditions of such trust, and shall become effective when it is determined by the director that fifty-one percent or more of the depositors and other creditors in number, representing fifty-one percent or more of the total of all deposits and claims in such bank, have signed and acknowledged the same. All nonconsenting depositors and other creditors of the insolvent bank shall be held to be subject to the terms and conditions of such trusteeship to the same extent and with the same effect as if they had joined in the execution thereof, and their respective claims shall be treated in all respects as if they had joined in the execution of such articles of trusteeship. Upon finding that such articles have been executed and acknowledged as provided in this section, the director shall thereupon transfer all of the assets of the insolvent bank to such liquidating trustees and take their receipt therefor, and all duties and responsibilities of the department and the director as otherwise provided by law with respect to such liquidation shall be assumed by such liquidating trustees. The director shall then be relieved from further responsibility in connection therewith, and the director and the person who issued the applicable bond or equivalent commercial insurance policy shall be released from further liability on the director's official bond or equivalent commercial insurance policy in respect to such liquidation. The trustees shall then proceed to liquidate such bank as nearly as may be in the manner provided by law for the liquidation of insolvent banks by the department acting as receiver and liquidating agent.

When the Federal Deposit Insurance Corporation or any party other than the department is appointed receiver and liquidating agent of an insolvent bank or other financial institution, all references to the department or the director as provided in the act for the liquidation of banks and financial institutions shall mean the Federal Deposit Insurance Corporation or other appointed receiver and liquidating agent.



8-198 - Financial institutions; designation of receiver and liquidating agent; department; powers.

8-198. Financial institutions; designation of receiver and liquidating agent; department; powers.

The department may be designated the receiver and liquidating agent for any financial institution subject to the department's jurisdiction and, subject to the district court's supervision and control, may proceed to liquidate such institution or reorganize it in accordance with the Nebraska Banking Act.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Under 1929 act, Department of Banking was ineligible to be appointed judicial receiver as it is not a qualified legal entity. State ex rel. Sorensen v. Hoskins State Bank, 132 Neb. 878, 273 N.W. 834 (1937).

Under 1929 act, the appointment of a receiver was a judicial act to be performed by the courts. State ex rel. Sorensen v. Nebraska State Bank, 124 Neb. 449, 247 N.W. 31 (1933).

Under 1929 act, this section in a judicial proceeding amounted to no more than a legislative recommendation to the judiciary to appoint secretary as receiver. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).



8-199 - Financial institutions; department as receiver; powers; no compensation to director.

8-199. Financial institutions; department as receiver; powers; no compensation to director.

Whenever the department has been designated receiver for an institution subject to its jurisdiction, the department shall have all the powers and privileges provided by the laws of this state with respect to any other receiver and such incidental powers as shall be necessary to carry out an orderly and efficient liquidation or reorganization of any financial institution for which the department may have become receiver, either by operation of law or by judicial appointment. Acting by and through the director, the department may in its own name as such receiver enforce on behalf of such institution or its creditors or shareholders, by actions at law or in equity, all debts or other obligations of whatever kind or nature due to such institution or the creditors or shareholders thereof. In like manner, the department may make, execute, and deliver any and all deeds, assignments, and other instruments necessary and proper to effectuate any sale of real or personal property, or the settlement of any obligations belonging or due to such financial institution for which the department may have become receiver, or its creditors or shareholders, when such sale or settlement is approved by the district court of the county in which such institution is located. The director shall receive no fees, salary, or other compensation for his or her services in connection with the liquidation or reorganization of such institutions other than his or her salary.

In the absence of an allegation of an individual harm upon which a claimant can directly bring suit, claims are derivative and are properly pursued by the receiver under section 8-199 (Reissue 1983). Weimer v. Amen, 235 Neb. 287, 455 N.W.2d 145 (1990).

Section 8-199 (Reissue 1983) does not unconstitutionally deny access to the courts, violate due process, nor take property for a public purpose without just compensation. Weimer v. Amen, 235 Neb. 287, 455 N.W.2d 145 (1990).

Section 8-199 (Reissue 1983) granted the receiver broad authority to enforce all debts or other obligations of whatever kind or nature due to the creditors of the failed institution which arose by virtue of the institution's insolvency. Weimer v. Amen, 235 Neb. 287, 455 N.W.2d 145 (1990).



8-1,100 - Insolvent banks; liquidation; special deputies, assistants, counsel; appointment; compensation; discharge.

8-1,100. Insolvent banks; liquidation; special deputies, assistants, counsel; appointment; compensation; discharge.

The director may, under his hand and official seal, appoint such special deputies or assistants as he may find necessary for the efficient and economical liquidation of insolvent banks, with powers specified in the certificate of appointment, to assist him in the liquidation. The certificate shall be filed in the office of the director and a certified copy in the office of the clerk of the district court of the county in which such bank is located. He may also employ such counsel and expert assistance as may be necessary to perform the work of liquidation. He shall, subject to the approval of the district court of the county in which the insolvent bank is located, fix the compensation for the services rendered by such special deputies, assistants, and counsel, which shall be taxed as costs of the liquidation. He may discharge such special deputies, assistants, or counsel at any time or may assign them to one or more liquidations or transfer them from one liquidation to another.

Under this section, the Director of Banking is given power to appoint deputies and assistants, with powers specified in a certificate of appointment, to assist him in the liquidation. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

This section referred to in stating contentions of parties that former method of liquidating insolvent banks had been changed by 1929 act. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).



8-1,101 - Insolvent banks; liquidation; special deputies, assistants; bond or insurance; conditions.

8-1,101. Insolvent banks; liquidation; special deputies, assistants; bond or insurance; conditions.

Upon the declaration of insolvency, the director shall require bonds or equivalent commercial insurance policies from the special deputies or assistants in sums and with such condition as the director shall specify, to be approved by the Governor. The costs of any such bond or policy shall be taxed as costs in the liquidation. Such bond or policy shall be conditioned for the faithful performance of duty, and include indemnity to the department as receiver and liquidating agent.



8-1,102 - Insolvent banks; department as receiver and liquidating agent; liens dissolved; assets; transfers to defraud creditors; preferences.

8-1,102. Insolvent banks; department as receiver and liquidating agent; liens dissolved; assets; transfers to defraud creditors; preferences.

Upon the declaration of insolvency of a bank by the director, the department shall become the receiver and liquidating agent to wind up the business of that bank, and the department shall be vested with the title to all of the assets of such bank wheresoever the same may be situated and whatsoever kind and character such assets may be, as of the date of the filing of the declaration of insolvency with the clerk of the district court of the county in which such bank is located. All levies, judgment liens, attachments, or other liens obtained through legal proceedings against such bank or its property acquired within sixty days next preceding the filing of the declaration of insolvency shall be void, and the property affected by the levy, judgment lien, attachment, or other lien obtained through legal proceedings, shall be wholly discharged and released therefrom. If at any time within sixty days prior to the taking over by the director of a bank which is later declared insolvent any transfers of the assets of such bank are made to prevent liquidation and distribution of such assets to the bank's creditors as provided in the Nebraska Banking Act or if any transfers are made so as to create a preference of one creditor over another, such transfers shall be void and the director shall be entitled to recover such assets for the benefit of the trust.



8-1,103 - Insolvent banks; liquidation; Director of Banking and Finance; powers.

8-1,103. Insolvent banks; liquidation; Director of Banking and Finance; powers.

For the purpose of executing and performing any of the powers and duties hereby conferred upon him or her, the director may, in the name of the department or the delinquent bank or in his or her own name as director, prosecute and defend any and all suits and other legal proceedings and may, in the name of the department or the delinquent bank or in his or her own name as director, execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary and proper to effectuate any sale of real or personal property or sale or compromise authorized by order of the court as provided in the Nebraska Banking Act. Any deed or other instrument executed pursuant to such authority shall be valid and effectual for all purposes as though the same had been executed by the officers of the delinquent bank by authority of its board of directors.

Department of Banking is a legal entity entitled to sue and defend under this section. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,104 - Insolvent banks; liquidation; Director of Banking and Finance; collection of debts; sale or compromise of certain debts; procedure; deposit or investment of funds.

8-1,104. Insolvent banks; liquidation; Director of Banking and Finance; collection of debts; sale or compromise of certain debts; procedure; deposit or investment of funds.

Upon taking possession of the property and business of any bank, the director shall collect all money due to such bank and do such other acts as are necessary to conserve its assets and business and, on declaration of insolvency, he or she shall proceed to liquidate the affairs thereof as provided in the Nebraska Banking Act. He or she shall collect all debts due to and belonging to such bank. If he or she desires to sell or compromise any or all bad or doubtful debts or any or all of the real and personal property of such bank, he or she shall apply to the district court of the county in which the bank is located for an order permitting such sale or compromise on such terms and in such manner as the court may direct. All money so collected by the director may be, from time to time, deposited in one or more state banks or national banks. No deposits of such money shall be made unless a pledge of assets, a depository bond, or both are given as security for such deposit. All depository banks are authorized to give such security. The director may invest a portion or all of such money in short-time interest-bearing securities of the federal government.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,105 - Insolvent banks; reorganization or liquidation proceedings; district judge; jurisdiction.

8-1,105. Insolvent banks; reorganization or liquidation proceedings; district judge; jurisdiction.

In any proceeding in connection with the insolvency, liquidation, or reorganization of a bank of which a district court has jurisdiction, a judge of the district court shall exercise such jurisdiction in any county in the judicial district for which he was elected to perform any official act in the manner and with the same effect as he might exercise in the county in which the matter arose, or to which it may have been transferred, and he may perform any such act in chambers with the same effect as in open court.

Powers of district judge may be exercised at chambers. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Under this section, jurisdiction is conferred upon a judge of the district court to act in chambers in connection with the insolvency, liquidation, or reorganization of a bank with the same effect as in open court. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

Appointment of receiver and judicial determination of deficiency of assets does not vest court appointing receiver with exclusive jurisdiction to try an equity suit for purpose of determining liability of stockholders. Parker v. Luehrmann, 126 Neb. 1, 252 N.W. 402 (1934).

Section sustained as constitutional, and suit for accounting brought by depositor against receiver of bank and state banking officials is a proceeding which may be tried in chambers under this section. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

This section referred to in stating contentions of parties that former method of liquidating insolvent banks had been changed by 1929 act. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).

On order to show cause, filed by bank receiver in district court of county where receivership proceedings are pending, court has jurisdiction, at chambers in another county, to adjudicate whether possession of land should be surrendered to receiver. State ex rel. Spillman v. Neligh State Bank, 116 Neb. 858, 219 N.W. 392 (1928).



8-1,106 - Insolvent banks; claims; filing; time limit.

8-1,106. Insolvent banks; claims; filing; time limit.

The director, within twenty days after the declaration of insolvency of a bank, shall file with the clerk of the district court of the county in which such bank is located, a list setting forth the name and address of each of the creditors of such bank as shown by the books thereof or who are known by the director to be creditors, and within thirty days after filing the list of creditors, he shall also file an order fixing the time and place for filing claims against such bank. The time fixed for filing claims shall not be more than sixty days nor less than thirty days from the date of the filing of the order, and within seven days after the filing of such order, the director shall mail to each known creditor of such bank a copy of the order and a blank form for proof of claim. The director shall also post a copy of the order on the door of the bank, and within two weeks from the date of the order he shall cause notice to be given by publication, in such newspapers as he may direct, once each week for two successive weeks, calling on all persons who may have claims against the bank to present them to the director within the time and the place provided for in the order and to make proof thereof. Such claims shall be sworn to by the creditor or his representative. Any claim, other than claims for deposits and exchange, not presented and filed within the time fixed by such order shall be forever barred. Claims for deposits or exchange as shown by the books of the bank presented after the expiration of the time fixed in the order for filing claims may be allowed by the director upon a showing being made by the creditor, within six months from the date of the expiration of the time for filing claims as fixed by the order, that he did not have knowledge of the closing of the bank and did not receive notice within time to permit the filing of his claim before the time fixed for filing claims had expired.

Section applies not only to depositor's claims but to all claims against assets in hands of receiver, and allowance of claim constitutes judgment. State ex rel. Spillman v. Platte Valley State Bank, 128 Neb. 562, 259 N.W. 643 (1935).

Special time limit for filing claims against insolvent state bank will be applied to bar claims only when the record affirmatively shows compliance with statutory procedure and conditions. State ex rel. Spillman v. State Bank of Papillion, 119 Neb. 525, 232 N.W. 585 (1930).

Duty of receiver to pay taxes before depositors whether claim for taxes filed or not, notwithstanding order of court barring claims not filed. State ex rel. Spillman v. Ord State Bank, 117 Neb. 189, 220 N.W. 265 (1928).



8-1,107 - Insolvent banks; claims; listing and classification; notice to claimant; filing of objection; powers and duties of Director of Banking and Finance.

8-1,107. Insolvent banks; claims; listing and classification; notice to claimant; filing of objection; powers and duties of Director of Banking and Finance.

(1) Upon the expiration of the time fixed for presentation of claims, the director shall thoroughly investigate all claims and file with the clerk of the district court of the county in which said bank is located a complete list of all claims against which he knows of no defense and which, in his judgment, are valid, designating their priority of payment, together with a list of the claims which, in his judgment, are invalid. He shall also file an order allowing or rejecting such claims as classified.

(2) When the director reclassifies or rejects a claim, which rejection shall be made when he doubts the justice of a claim, he shall serve written notice of such reclassification or rejection upon the claimant by either registered or certified mail and file, with the clerk of the district court of the county in which the bank is located, an affidavit of the service of such notice, which affidavit shall be prima facie evidence of such service. Such notice shall state the time and place for the filing by claimant of his objections to the classification, reclassification, or rejection of his claim.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,108 - Insolvent banks; claims; objections to classification; hearing.

8-1,108. Insolvent banks; claims; objections to classification; hearing.

Any person objecting to the classification of his claim and the order based thereon must, within thirty days of the filing of the classification and order with the clerk of the district court, begin an action in that court asking to reclassify his claim and to set aside the order of the director. Notice of this action shall be given by the service of a copy of the petition therein upon the director, who shall, within thirty days of such service, file his answer or other pleading. The court shall then set the matter for hearing at the earliest convenient date and shall try the issues and determine the same according to the usual procedure in matters of equity.

When payment of a dividend is deferred by reason of an unsuccessful contest of an alleged setoff, the creditor so delayed should be allowed interest on the dividend to put that creditor on an equality with the other creditors in his class. Colburn v. Ley, 191 Neb. 427, 215 N.W.2d 869 (1974).

Where any controversy over allowance of claims arises under this section, judicial power is invoked. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).

An order fixing a time for filing of petitions of intervention by claimants under this section is not a final judgment, and may be modified at a subsequent term without compliance with the general statute authorizing modification of final judgments at subsequent terms. State ex rel. Sorensen v. South Omaha State Bank, 135 Neb. 478, 282 N.W. 382 (1938).



8-1,109 - Insolvent banks; claims; certificate of allowance; assignment; payments endorsed on certificate.

8-1,109. Insolvent banks; claims; certificate of allowance; assignment; payments endorsed on certificate.

Upon the allowance of a claim against an insolvent bank, the director shall, upon request of the claimant, issue and deliver to the claimant a certificate of indebtedness showing the amount of the claim, the date of the allowance thereof, and whether such claim is one having priority of payment or is a general claim. Any assignment of a claim or certificate of indebtedness shall be filed with the director and shall not be binding until so filed. Upon payment of any dividend on a claim, evidenced by a certificate of indebtedness, such certificate shall be presented and an endorsement of such payment shall be made thereon.



8-1,110 - Insolvent banks; claims; priority.

8-1,110. Insolvent banks; claims; priority.

The claims of depositors for deposits not otherwise secured and claims of holders of exchange shall have priority over all other claims, except federal, state, county, and municipal taxes, and subject to such taxes shall, at the time of the declaration of insolvency of a bank, be a first lien on all the assets of the bank from which they are due and thus in liquidation, but no claim to priority shall be allowed which is based upon any evidence of indebtedness in the hands of or originally issued to any stockholder, officer, or employee of such bank and which represents money obtained by such stockholder, officer, or employee from himself or some other person, firm, corporation, or bank in lieu of or for the purpose of effecting a loan of funds to such failed bank.

1. Priority allowed

2. Priority disallowed

3. Trust fund

4. Miscellaneous

1. Priority allowed

Statute impresses on assets of failed state bank a first lien for depositors and holders of exchange. State ex rel. Sorensen v. State Bank of Omaha, 128 Neb. 148, 258 N.W. 260 (1934).

By use of term "otherwise secured" Legislature intended to exclude from participation in the lien only such depositors as take security for their deposits and in some degree deplete the assets of the bank. State ex rel. Sorensen v. Bank of Campbell, 125 Neb. 485, 251 N.W. 101 (1933).

Priority of lien hereunder fixed by status at time of adjudication of insolvency. Wells v. Farmers State Bank of Overton, 124 Neb. 386, 246 N.W. 714 (1933).

A judgment lien upon the guaranty fund was created by allowance of claim for deposits, and Legislature could not transfer assets of the guaranty fund subject to such lien to depositors' final settlement fund. Bliss v. Bryan, 123 Neb. 461, 243 N.W. 625 (1932).

Payee of draft drawn by bank becoming insolvent before draft paid is holder of exchange hereunder and entitled to payment as a depositor. State ex rel. Sorensen v. First State Bank of Alliance, 123 Neb. 23, 241 N.W. 783 (1932).

Proceeds of forged notes fraudulently endorsed and negotiated by payee may become deposit, chargeable upon guaranty fund, in bank operated and controlled by him. State ex rel. Spillman v. Dunbar State Bank, 120 Neb. 325, 232 N.W. 578 (1930).

County deposit, not protected by bank depository bond, held not otherwise secured, and therefore entitled to priority. State ex rel. Spillman v. Dunbar State Bank, 119 Neb. 335, 228 N.W. 868 (1930).

Renewal of certificate held by officer did not effect loan to bank and was, therefore, entitled to priority. State ex rel. Spillman v. Citizens State Bank of Potter, 117 Neb. 358, 220 N.W. 593 (1928).

Bank paying drafts drawn upon it by correspondent bank which fails is subrogated to rights of original holders of the drafts, and entitled to priority under this section. Nebraska Nat. Bank v. Bruning, 114 Neb. 719, 209 N.W. 510 (1926).

Deposits by bank officer, as trustee, of trust funds raised to assist bank as well as another corporation with which officer is connected, although erroneously credited to officer individually, are entitled to priority. State ex rel. Davis v. Exchange Bank of Ogallala, 114 Neb. 664, 209 N.W. 249 (1926).

Notes discounted by solvent bank for another, and credited to the latter, constitute deposit entitled to priority. State ex rel. Davis v. Newcastle State Bank, 114 Neb. 389, 207 N.W. 683 (1926).

Deposit of own money by stockholder, who does nothing to effect loan to bank from any source is entitled to priority; otherwise, where he deposits money borrowed from another to assist bank. State ex rel. Davis v. Farmers State Bank, 113 Neb. 348, 203 N.W. 572 (1925).

Certificate of deposit issued in payment for negotiable paper in good faith sold to bank by stockholder without fraud or collusion is entitled to priority. State ex rel. Davis v. Farmers State Bank of Allen, 113 Neb. 82, 201 N.W. 893 (1925).

Certificates of deposit are not deprived of priority, although excessive interest paid thereon, where bank officer agrees individually to pay the excess and holder had no knowledge that bank paid it. State ex rel. Davis v. Farmers State Bank of Benedict, 112 Neb. 474, 199 N.W. 839 (1924).

Entire county deposit, although in excess of fifty percent of bank's capital as limited by general revenue statute, is entitled to priority. State ex rel. Davis v. Peoples State Bank of Anselmo, 111 Neb. 126, 196 N.W. 912 (1923), opinion vacated 111 Neb. 136, 198 N.W. 1018 (1924).

Good faith deposit subject to check, drawing interest not exceeding statutory rate, is entitled to priority. Central State Bank v. Farmers State Bank, 101 Neb. 210, 162 N.W. 637 (1917).

United States held entitled to priority over depositors as to postal funds. Bliss v. United States, 44 F.2d 909 (8th Cir. 1930).

2. Priority disallowed

Sureties who are liable on bond given to secure deposit of village in bank which becomes insolvent, and recoup part of their loss by selling bonds given them by the bank for their protection, are not entitled to preferred claim against assets of bank. Shumway v. Department of Banking, 130 Neb. 491, 265 N.W. 553 (1936), opinion withdrawn 131 Neb. 246, 267 N.W. 469 (1936).

Municipal funds deposited in state bank and protected by depository bond, premium of which is paid by bank, becomes, on failure of bank, a deposit "otherwise secured" within the statute, and precludes municipality from obtaining preference or participating in distribution of assets on par with unsecured creditors. State ex rel. Sorensen v. South Omaha State Bank, 129 Neb. 43, 260 N.W. 278 (1935).

Deposit of city funds in state bank is "otherwise secured" where city requires bank to give depository bond and pay premium therefor. State ex rel. Sorensen v. State Bank of Omaha, 125 Neb. 492, 251 N.W. 99 (1933).

Insolvent bank may not prefer a depositor by exchange of note and mortgage taken from its assets for depositor's certificate of deposit. Luikart v. Hunt, 124 Neb. 642, 247 N.W. 790 (1933).

City exacting security for deposits is to be classified as "otherwise secured" under this section and is not entitled to share as preferred creditor in assets of bank and depositor's final settlement fund, and city's claim as to unsecured balance of deposits should be allowed as general claim only. State ex rel. Sorensen v. First State Bank of Alliance, 122 Neb. 109, 239 N.W. 646 (1931).

Where bonds left with bank for safekeeping were sold and proceeds converted by bank officers, certificates of deposit being substituted therefor without the owner's knowledge or authority, claim was not entitled to priority, because the money or its equivalent was not shown to have been placed in or at the command of the bank, and therefore no deposit was created. State ex rel. Spillman v. Dunbar State Bank, 119 Neb. 763, 230 N.W. 687 (1930).

Stockholder who procures and places in bank money to meet pressing demand or to replenish reserve, not for his own use or convenience, is not depositor entitled to priority. State ex rel. Spillman v. Farmers State Bank of Wolbach, 117 Neb. 448, 220 N.W. 569 (1928); State ex rel. Spillman v. Citizens State Bank of Potter, 117 Neb. 358, 220 N.W. 593 (1928); State ex rel. Spillman v. Security State Bank of Eddyville, 116 Neb. 521, 218 N.W. 408 (1928); State ex rel. Spillman v. Farmers State Bank of Dix, 115 Neb. 574, 214 N.W. 4 (1927); State ex rel. Spillman v. Atlas Bank of Neligh, 114 Neb. 646, 209 N.W. 333 (1926).

Stockholder depositing liberty bonds which bank wrongfully converts, who later accepts certificate of deposit therefor, knowing bank to be insolvent, is not protected. State ex rel. Spillman v. Atlas Bank of Neligh, 114 Neb. 650, 209 N.W. 334 (1926).

Promissory note, secured by worthless third mortgage is not money or equivalent entitling deposit to priority, and subsequent holder of assigned certificate is not innocent purchaser. State ex rel. Davis v. Kilgore State Bank, 113 Neb. 772, 205 N.W. 297 (1925).

Where officers of bank converted their stock into ostensible deposits by series of questionable transactions, claim was not entitled to priority. State ex rel. Davis v. Farmers State Bank of Winside, 112 Neb. 380, 199 N.W. 812 (1924).

Where certificates of deposit are issued to officer to negotiate for replenishing cash reserve, and the bank receives nothing at time of issuance, the claim is not entitled to priority. State ex rel. Davis v. Farmers State Bank of Halsey, 111 Neb. 117, 196 N.W. 908 (1923).

Where certificate of deposit is issued with understanding that bank will pay bonus in addition to statutory interest, the transaction amounts to a loan of funds not entitled to priority of payment. Iams v. Farmers State Bank, 101 Neb. 778, 165 N.W. 145 (1917).

No preference or priority for the claims of the state against insolvent banks is provided except claims for taxes. City of Lincoln, Neb. v. Ricketts, 84 F.2d 795 (8th Cir. 1936).

3. Trust fund

Fund created by delivery of notes by stockholders to bank to cover contingent reserve was an asset of bank upon which the statutory lien of this section attached upon closing of bank, and was not a trust fund reclaimable by the stockholders. Jorgenson v. Department of Banking, 136 Neb. 1, 284 N.W. 747 (1939).

Basis for giving trust fund priority over depositors under this section is that trust fund does not constitute assets of the bank, but is really property of the claimant held by the bank as trustee. State ex rel. Sorensen v. Citizens Bank of Stuart, 124 Neb. 575, 248 N.W. 82 (1933).

Statute is not applicable to claim based upon trust fund unlawfully converted by bank as trustee. State ex rel. Sorensen v. Farmers State Bank of Polk, 121 Neb. 532, 237 N.W. 857 (1931), 82 A.L.R. 7 (1931).

4. Miscellaneous

Contract for liquidation of bank did not violate this section. Department of Banking v. Walker, 131 Neb. 732, 269 N.W. 907 (1936).

Statute does not apply to fund unlawfully converted by the bank as trustee to its own use. State ex rel. Sorensen v. Citizens Bank of Stuart, 124 Neb. 717, 247 N.W. 427 (1933).

Statutory lien hereunder does not foreclose constitutional powers of equity court to direct a disposition of bank assets in contravention thereof. State ex rel. Sorensen v. Nebraska State Bank, 124 Neb. 449, 247 N.W. 31 (1933).

This section violates neither state constitutional prohibition of special and class legislation (Art. III, sec. 18) nor the 14th amendment to federal Constitution, equal protection clause. State ex rel. Sorensen v. First State Bank of Alliance, 122 Neb. 502, 240 N.W. 747 (1932), 79 A.L.R. 576 (1932).

This section was intended to prevent state banks from securing deposits, by the pledging of assets, except in the cases specified where pledging is authorized. Bliss v. Pathfinder Irrigation District, 122 Neb. 203, 240 N.W. 291 (1932).

Priority of unsecured deposits fixed by status at time of actual closing of bank when court adjudges it insolvent and orders liquidation. State ex rel. Sorensen v. Thurston State Bank, 121 Neb. 407, 237 N.W. 293 (1931).

Under this and other sections cited, the Department of Banking is vested with general supervision and control of state banks with authority to do all things reasonably necessary for protection of depositors therein. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

This section gives to depositors of a failed bank a lien only on the assets of the bank. State ex rel. Spillman v. Citizens State Bank of Royal, 118 Neb. 337, 224 N.W. 868 (1929).

This section is referred to as showing that some form of deposits was contemplated as an integral part of the business of banks. Gamble v. Daniel, 39 F.2d 451 (8th Cir. 1930), appeal dismissed 281 U.S. 705 (1930).



8-1,111 - Insolvent banks; priority; not affected by federal deposit insurance.

8-1,111. Insolvent banks; priority; not affected by federal deposit insurance.

When a bank whose deposits are insured by the Federal Deposit Insurance Corporation becomes insolvent, neither the deposits therein nor the exchange thereof shall be deemed to be otherwise secured by reason of such insurance for purposes of section 8-1,110.



8-1,112 - Insolvent banks; Director of Banking and Finance; payment of dividends.

8-1,112. Insolvent banks; Director of Banking and Finance; payment of dividends.

At any time after the expiration of the date fixed for the presentation of claims, the district court may, upon the application of the director, by order authorize the director to declare out of the funds remaining in his hands, after the payment of expenses, one or more dividends, and at the earliest possible date the director shall declare a final dividend as may be directed by the district court of the county in which the principal office of such bank is located.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,113 - Insolvent banks; liquidation expenses; allocation; certification.

8-1,113. Insolvent banks; liquidation expenses; allocation; certification.

The director shall from time to time allocate to the various banks in liquidation the expenses of the department by reason of such liquidation, other than the compensation and expense of the special deputy or assistant in charge and the fees for legal services directly incident to the bank in liquidation, and certify to the various district courts of the counties in which the banks in process of liquidation are located the amount so allocated, which shall be taxed and paid as costs in the liquidation.



8-1,114 - Repealed. Laws 1973, LB 164, § 25.

8-1,114. Repealed. Laws 1973, LB 164, § 25.



8-1,115 - Insolvent banks; liquidation; reports to district court; dissolution of bank; cancellation of certificate and charter.

8-1,115. Insolvent banks; liquidation; reports to district court; dissolution of bank; cancellation of certificate and charter.

The director shall from time to time make and file with the clerk of the district court of the county in which the insolvent bank is located, a report of his acts of liquidation of each insolvent bank. He shall, upon the completion of the liquidation, file a final report, notice of which shall be given as the court may direct, and on hearing thereon and approval thereof by the court such liquidation shall be declared closed and the corporation dissolved. The director shall then cancel the certificate and charter issued to such bank pursuant to sections 8-121 and 8-122.

This section does not constitute an unlawful delegation of judicial power to an executive department of government. Department of Banking v. Hedges, 136 Neb. 382, 286 N.W. 277 (1939).



8-1,116 - Insolvent banks; stockholders; restoration of solvency; conditions.

8-1,116. Insolvent banks; stockholders; restoration of solvency; conditions.

After the department has taken possession of any bank under the Nebraska Banking Act, the stockholders thereof may repair its credit, restore or substitute its reserves, and otherwise place it in safe condition, but such bank shall not be permitted to reopen its business until the department, after careful investigation of its affairs, is of the opinion that its stockholders have complied with the law, that the bank's credit and funds are in all respects repaired, that its reserves are restored or are sufficiently substituted, and that it should be permitted again to reopen for business, whereupon the department may issue written permission for resumption of business under its charter.

Under this section, power to assess fully paid-up capital stock of a state bank to recoup losses or to restore depleted capital was committed to the directors of the bank upon authority from the stockholders, and fund voluntarily raised by stockholders and used by a holding company in eliminating bad paper and maintaining reserve is not an assessment. State ex rel. Spillman v. Citizens State Bank of Chadron, 115 Neb. 776, 214 N.W. 933 (1927).

Directors are not empowered to levy assessment where bank not taken over by Department of Banking, and stockholders have not authorized same. McMillan v. Chadron State Bank, 115 Neb. 767, 214 N.W. 931 (1927).

Directors have power to levy assessment only where stockholders have exercised their option to repair capital, restore reserves, and continue business, rather than to liquidate. Citizens State Bank of Stratton v. Strayer, 114 Neb. 567, 208 N.W. 662 (1926).



8-1,117 - Banks; impaired capital; assessments on stock to restore; preferred stock excepted.

8-1,117. Banks; impaired capital; assessments on stock to restore; preferred stock excepted.

If the capital of a bank becomes impaired, whether the department shall or shall not have taken possession of the bank, whenever stockholders representing eighty-five percent or more of the common capital stock of the bank, with a view of restoring the impaired capital, shall with the approval of the department authorize the directors of the bank to levy and collect assessments on the common capital stock in such amount as they may determine necessary for such purpose, the directors shall levy the assessments so authorized and shall notify all common stockholders of record thereof by either registered or certified mail. If any common stockholder shall fail to pay his assessment within three weeks from the date of mailing such notice, the pro rata amount of such assessment shall be a lien upon his common capital stock, and the directors shall forthwith sell such shares of common capital stock at public or private sale without further notice and apply the proceeds thereof to the payment of such assessment, and the balance, if any, shall be paid to the delinquent shareholder. Nothing in this section shall be construed to authorize the levy and collections of assessments on the preferred capital stock of the bank.



8-1,118 - Insolvent banks; restoration of solvency; reopening for limited business; conditions; costs; new deposits treated as a trust fund; expenses.

8-1,118. Insolvent banks; restoration of solvency; reopening for limited business; conditions; costs; new deposits treated as a trust fund; expenses.

If the director, with a view to restoring the solvency of any bank which the department has taken charge of pursuant to law, shall approve a contract or plan whereby the bank is permitted to receive deposits and pay checks and do a limited banking business, entered into between the unsecured depositors and unsecured creditors representing eighty-five percent or more of the total amount of deposits and unsecured claims of such bank on the one hand and the bank or its board of directors on the other, all other depositors and unsecured creditors shall be held subject to such agreement to the same extent and with the same effect as if they had joined in the execution thereof, and their claims shall be treated in all other respects as if they had joined in the execution of such agreement in the event such bank is permitted to reopen for business as limited by such contract. All deposits received after the adoption of such plan and the assets of the bank created thereby, and before the restoration of the bank to solvency, shall be a trust fund for the security and the repayment of the deposits so received and shall not be subject to the payment of any deposit, debt, claim, or demand of the bank previously created. Such money and assets shall be kept and invested in the manner directed by the director. Section 8-138 does not apply to banks operating under this section. Any county, city, village, township, or school district through its governing body, and the state through the Governor, may enter into such contract except when the funds of such county, city, village, township, or school district are adequately secured. Whenever a bank is permitted to operate under the provisions of this section, such bank shall pay all costs incurred by the department in the approval of such plan, including examiners' expenses, attorneys' fees, and clerk hire, and incurred in special examinations required by the director.

Judicial notice taken of general condition existing which, by this act, was sought to be remedied. State ex rel. Nebraska State Bar Assn. v. Bachelor, 139 Neb. 253, 297 N.W. 138 (1941).

Approval of plan of restricted operation does not restrict right of Department of Banking to liquidate insolvent bank. Farmers State Bank of Clarks v. Luikart, 131 Neb. 692, 269 N.W. 627 (1936).

Status of claim of sureties for village deposit made in bank prior to being allowed to reopen for a limited banking business under this section discussed. Shumway v. Department of Banking, 131 Neb. 246, 267 N.W. 469 (1936).



8-1,119 - Violations; general penalty.

8-1,119. Violations; general penalty.

Where no other punishment is provided in the Nebraska Banking Act, any person violating any of the provisions of the act shall be guilty of a Class III misdemeanor.



8-1,120 - Violators; apprehension and conviction; rewards.

8-1,120. Violators; apprehension and conviction; rewards.

The department may offer and pay out of the funds appropriated to it rewards for the apprehension and conviction of any person or persons violating the Nebraska Banking Act, but such rewards shall not exceed two hundred fifty dollars in any one case.



8-1,121 - Fugitive violators; rewards.

8-1,121. Fugitive violators; rewards.

If any person against whom has been entered any indictment, complaint, or information charging a violation of the statutes of this state relating to banks and banking, which charged violation is a felony, shall be a fugitive from justice, the county attorney of the county wherein such indictment, complaint, or information was entered, shall promptly inform the Governor of the fact, and the Governor may thereupon make public proclamation that a reward of not more than twenty-five hundred dollars will be paid for information resulting in the apprehension of such fugitive. Such reward shall not be paid unless the fugitive is finally convicted of the violation charged by such indictment, complaint, or information, or of some similar violation growing out of the same transaction or out of his connection with the same bank, nor until such conviction shall become final. Upon the finality of such conviction, the county attorney shall certify the fact to the Governor, designating the person or persons entitled to any such reward. Thereupon the Governor shall order the Director of Administrative Services to draw his warrant for the amount of such reward payable to the person or persons entitled thereto, which warrant shall be drawn upon any money in the General Fund of the state treasury not otherwise appropriated, and the State Treasurer shall pay all such warrants.



8-1,122 - Repealed. Laws 1987, LB 2, § 22.

8-1,122. Repealed. Laws 1987, LB 2, § 22.



8-1,123 - Repealed. Laws 2007, LB 124, § 77.

8-1,123. Repealed. Laws 2007, LB 124, § 77.



8-1,124 - Emergencies; terms, defined.

8-1,124. Emergencies; terms, defined.

As used in sections 8-1,124 to 8-1,129, unless the context otherwise requires:

(1) Director shall mean the Director of Banking and Finance;

(2) Bank shall mean commercial banks, or any office or facility thereof, and, to the extent that the provisions of sections 8-1,124 to 8-1,129 are not inconsistent with and do not infringe upon paramount federal law, national banks;

(3) Officers shall mean the person or persons designated by the board of directors, board of trustees, or other governing body of a bank, to act for such bank to carry out the provisions of sections 8-1,124 to 8-1,129 or, in the absence of any such designation or of such officer or officers, the president or any other officer in charge of such bank or of such office or offices;

(4) Office shall mean any place at which a bank transacts its business or conducts operations related to its business; and

(5) Emergency shall mean any condition or occurrence which may interfere physically with the conduct of normal business operations at one or more or all of the offices of a bank, or which poses an imminent or existing threat to the safety or security of persons or property, or both, including but not limited to fire, flood, earthquake, hurricanes, wind, rain, snow storms, labor disputes and strikes, power failures, transportation failures, interruption of communication facilities, shortages of fuel, housing, food, transportation or labor, robbery or attempted robbery, actual or threatened enemy attack, epidemics or other catastrophes, riots, civil commotions, and other acts of lawlessness or violence, actual or threatened.



8-1,125 - Emergencies; proclamation; Director of Banking and Finance; effect.

8-1,125. Emergencies; proclamation; Director of Banking and Finance; effect.

Whenever the director is of the opinion that an emergency exists, or is impending, in this state or in any part of this state, he may, by proclamation, authorize any bank located in such affected area to close any or all of its offices. In addition, if the director is of the opinion that an emergency exists, or is impending, which affects, or may affect, a particular bank, or a particular office thereof, but not banks located in the area generally, he may authorize the particular bank or office so affected to close. Any office so closed shall remain closed until the director proclaims that the emergency has ended, or until such time as the officers of the bank determine that one or more offices, theretofore closed because of the emergency, should reopen, whichever occurs first, and, in either event, for such further time thereafter as may reasonably be required to reopen.



8-1,126 - Emergencies; officers; powers.

8-1,126. Emergencies; officers; powers.

Whenever the officers of a bank are of the opinion that an emergency exists, or is impending, which affects, or may affect, one or more or all of a bank's offices, they shall have the authority, in the reasonable and proper exercise of their discretion, to determine not to open any one or more or all of such offices on any business or banking day or, if having opened, to close any one or more or all of such offices during the continuation of such emergency, even if the director has not issued and does not issue a proclamation of emergency. Any such closed office may remain closed until such time as the officers determine that the emergency has ended, and for such further time thereafter as may reasonably be required to reopen; Provided, in no case shall such office remain closed for more than forty-eight consecutive hours, excluding other legal holidays, without requesting the approval of the director.



8-1,127 - Emergency; proclamation; President of United States; Governor; effect.

8-1,127. Emergency; proclamation; President of United States; Governor; effect.

The officers of a bank may close any one or all of the bank's offices on any day, designated by proclamation of the President of the United States or the Governor, as a day or days of mourning, rejoicing, or other special observance.



8-1,128 - Emergency; closing; notice; contents.

8-1,128. Emergency; closing; notice; contents.

A bank closing an office pursuant to the authority granted under section 8-1,126 shall give as prompt notice of its action as conditions will permit and by any means available, to the director, or in the case of a national bank, to the Comptroller of the Currency.



8-1,129 - Emergencies; laws applicable.

8-1,129. Emergencies; laws applicable.

Any day on which a bank, or any one or more of its offices, is closed during all or any part of its normal banking hours pursuant to the authorization granted under sections 8-1,124 to 8-1,129 shall be, with respect to such bank or, if not all of its offices are closed, with respect to any office or offices which are closed, a legal holiday for all purposes with respect to any banking business of any character. No liability, or loss of rights of any kind, on the part of any bank, or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by sections 8-1,124 to 8-1,129.

The provisions of sections 8-1,124 to 8-1,129 shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this state or of the United States authorizing the closing of a bank or excusing delay by a bank in the performance of its duties and obligations because of emergencies or conditions beyond its control or otherwise.



8-1,130 - Investments in savings accounts in name of fiduciary; open account; withdrawal; death of fiduciary; effect.

8-1,130. Investments in savings accounts in name of fiduciary; open account; withdrawal; death of fiduciary; effect.

Any bank, building and loan association, or savings and loan association may accept investments in savings accounts or shares in the name of any administrator, personal representative, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. Any such fiduciary shall have the power to open, make additions to, and withdraw any such account, in whole or in part, or to purchase such shares, purchase additional shares, or sell all or any part of such shares, and any such fiduciary who is the owner of shares shall have power to vote as a member as if the membership were held absolutely. The withdrawal value of any such account or shares, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or in part, to such fiduciary without regard to any notice to the contrary as long as such fiduciary is living. The payment or delivery to any such fiduciary or a receipt or acquittance signed by any such fiduciary to whom any such payment or any such delivery of right is made shall be a valid and sufficient release and discharge of the bank or association for the payment or delivery so made. Whenever a person holding an account or shares in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to the bank or association and the bank or association has no written notice of any other disposition of the beneficial estate, the withdrawal value of such account or shares, and earnings thereon, or other rights relating thereto may, at the option of the bank or association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries. Whenever an account or share shall be designated by any person describing himself or herself in opening such account or acquiring such share as trustee for another and no other or further notice of the existence and terms of a legal and valid trust than such description has been given in writing to the bank or association, or whenever an account is opened or shares are acquired specifically designated as a trust account or share held in trust and which contains a trust agreement as a part thereof, in the event of the death of the person so described as trustee, the withdrawal value of such account or shares or any part thereof, together with the earnings thereon, may be paid to the person for whom the account or shares are so described. The payment or delivery to any such beneficiary, beneficiaries, or designated person or a receipt or acquittance signed by any such beneficiary, beneficiaries, or designated person for any such payment or delivery shall be a valid and sufficient release and discharge of the bank or association for the payment or delivery so made. No bank or association paying any such fiduciary, beneficiary, or designated person in accordance with this section shall thereby be liable for any estate, inheritance, or succession taxes which may be due this state.



8-1,131 - Retirement plan, medical savings account, or health savings account, investments; bank as trustee or custodian; powers and duties; account, how treated.

8-1,131. Retirement plan, medical savings account, or health savings account, investments; bank as trustee or custodian; powers and duties; account, how treated.

(1) All banks chartered under the laws of Nebraska are qualified to act as trustee or custodian within the provisions of the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended, or under the terms and provisions of section 408(a) of the Internal Revenue Code, if the provisions of such retirement plan require the funds of such trust or custodianship to be invested exclusively in shares or accounts in the bank or in other banks. If any such retirement plan, within the judgment of the bank, constitutes a qualified plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, or under the terms and provisions of section 408(a) of the Internal Revenue Code and the regulations promulgated thereunder at the time the trust was established and accepted by the bank, and is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the bank may continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the member and beneficiaries thereof. No bank, in respect to savings made under this subsection, shall be required to segregate such savings from other liabilities of the bank. The bank shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subsection.

(2)(a) All banks chartered under the laws of Nebraska are qualified to act as trustee or custodian of a medical savings account created within the provisions of section 220 of the Internal Revenue Code and a health savings account created within the provisions of section 223 of the Internal Revenue Code. If any such medical savings account or health savings account, within the judgment of the bank, constitutes a medical savings account under section 220 of the Internal Revenue Code or a health savings account under section 223 of the Internal Revenue Code and the regulations promulgated thereunder at the time the trust was established and accepted by the bank, and is subsequently determined not to be such a medical savings account or health savings account, in whole or in part, the bank may continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the account holder. No bank, in respect to savings made under this subsection, shall be required to segregate such savings from other liabilities of the bank. The bank shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this subsection.

(b) Except for judgments against the medical savings account holder or health savings account holder or his or her dependents for qualified medical expenses as defined under section 223(d)(2) of the Internal Revenue Code, funds credited to a medical savings account or health savings account below twenty-five thousand dollars are not susceptible to levy, execution, judgment, or other operation of law, garnishment, or other judicial enforcement and are not an asset or property of the account holder for purposes of bankruptcy law.



8-1,132 - Repealed. Laws 1987, LB 2, § 22.

8-1,132. Repealed. Laws 1987, LB 2, § 22.



8-1,133 - Bank; business of leasing personal property; subject to rules and regulations.

8-1,133. Bank; business of leasing personal property; subject to rules and regulations.

Any bank may engage, directly or indirectly, in the business of leasing personal property subject to rules and regulations of the Department of Banking and Finance.



8-1,134 - Violations; director; powers; fines; notice; hearing; closure; emergency powers; service; procedures.

8-1,134. Violations; director; powers; fines; notice; hearing; closure; emergency powers; service; procedures.

(1) Whenever the Director of Banking and Finance has reason to believe that a violation of any provision of Chapter 8 or of the Credit Union Act or any rule, regulation, or order of the Department of Banking and Finance has occurred, he or she may cause a written complaint to be served upon the alleged violator. The complaint shall specify the statutory provision or rule, regulation, or order alleged to have been violated and the facts alleged to constitute a violation thereof and shall order that necessary corrective action be taken within a reasonable time to be prescribed in such order. Any such order shall become final as to any person named in the order unless such person requests, in writing, a hearing before the director no later than ten days after the date such order is served. In lieu of such order, the director may require that the alleged violator appear before the director at a time and place specified in the notice and answer the charge complained of. The notice shall be delivered to the alleged violator or violators in accordance with subsection (4) of this section not less than ten days before the time set for the hearing.

(2) The director shall provide an opportunity for a fair hearing to the alleged violator at the time and place specified in the notice or any modification of the notice. On the basis of the evidence produced at the hearing, the director shall make findings of fact and conclusions of law and enter such order as in his or her opinion will best further the purposes of Chapter 8 or the Credit Union Act and the rules, regulations, and orders of the department. Written notice of such order shall be given to the alleged violator and to any other person who appeared at the hearing and made written request for notice of the order. If the hearing is held before any person other than the director, such person shall transmit a record of the hearing together with findings of fact and conclusions of law to the director. The director, prior to entering his or her order on the basis of such record, shall provide opportunity to the parties to submit for his or her consideration exceptions to the findings or conclusions and supporting reasons for such exceptions. The order of the director shall become final and binding on all parties unless appealed to the district court of Lancaster County as provided in section 8-1,135. As part of such order, the director may impose a fine, in addition to the costs of the investigation, upon a person found to have violated any provision of Chapter 8, the Credit Union Act, or the rules, regulations, or orders of the department. The fine shall not exceed ten thousand dollars per violation for the first offense and twenty-five thousand dollars per violation for a second or subsequent offense involving a violation of the same provision of Chapter 8, the Credit Union Act, the rules and regulations of the department, or the same order of the department. The fines and costs shall be in addition to all other penalties imposed by the laws of this state, shall be collected by the director, and shall be remitted to the State Treasurer. Costs shall be credited to the Financial Institution Assessment Cash Fund, and fines shall be credited to the permanent school fund. If a person fails to pay the fine or costs of the investigation, a lien in the amount of the fine and costs shall be imposed upon all of the assets and property of such person in this state and may be recovered by suit by the director. The lien shall attach to the real property of such person when notice of the lien is filed and indexed against the real property in the office of the register of deeds in the county where the real property is located. The lien shall attach to any other property of such person when notice of the lien is filed against the property in the manner prescribed by law.

(3) Whenever the director finds that an emergency exists requiring immediate action to protect the safety and soundness of the institutions under the supervision and control of the department, the director may, without notice or hearing, issue an order reciting the existence of an emergency and requiring that such action be taken as the director deems necessary to meet the emergency. Notwithstanding the provisions of subsection (2) of this section, the order shall be effective immediately. Any person to whom such order is directed shall comply immediately, but on application to the director shall be afforded a hearing as soon as possible and not later than ten days after such application by the affected person. On the basis of the hearing, the director shall continue the order in effect, revoke it, or modify it. This subsection shall not apply to a determination of necessary acquisition made by the department pursuant to sections 8-1506 to 8-1510.

(4) Except as otherwise expressly provided, any notice, order, or other instrument issued by or under authority of the director shall be served on any person affected thereby either personally or by certified mail, return receipt requested. Proof of service shall be filed in the office of the director.

Every certificate or affidavit of service made and filed as provided in this subsection shall be prima facie evidence of the facts stated in the certificate or affidavit, and a certified copy shall have the same force and effect as the original.

(5) Any hearing provided for in this section may be conducted by the director, or by any member of the department acting in his or her behalf, or the director may designate hearing officers who shall have the power and authority to conduct such hearings in the name of the director at any time and place. A verbatim record of the proceedings of such hearings shall be taken and filed with the director, together with findings of fact and conclusions of law made by the director or hearing officer. The director may subpoena witnesses, and any witness who is subpoenaed shall receive the same fees as in civil actions in the district court and mileage as provided in section 81-1176. In case of contumacy or refusal to obey a notice of hearing or subpoena issued under this section, the district court of Lancaster County shall have jurisdiction, upon application of the director, to issue an order requiring such person to appear and testify or produce evidence as the case may require. Failure to obey such order of the court may be punished by such court as contempt.

If requested to do so by any party concerned with such hearing, the full stenographic notes, or tapes of an electronic transcribing device, of the testimony presented at such hearing shall be taken and filed. The stenographer shall, upon the payment of the stenographer's fee allowed by the court, furnish a certified transcript of all or any part of the stenographer's notes to any party to the action requiring and requesting such notes.

(6) The director may close to the public the hearing, or any portion of the hearing, provided for in this section when he or she finds that the closure is (a) necessary to protect any person, or any financial institution or entity under the department's jurisdiction, against unwarranted injury or (b) in the public interest. The director shall close no more of the public hearing than is necessary to attain the objectives of this subsection.



8-1,135 - Appeal; procedure.

8-1,135. Appeal; procedure.

Any person aggrieved by a final order of the Director of Banking and Finance made pursuant to section 8-1,134 may appeal the order, and the appeal shall be in accordance with the Administrative Procedure Act.



8-1,136 - Action to enjoin and enforce compliance.

8-1,136. Action to enjoin and enforce compliance.

Whenever it appears to the Director of Banking and Finance that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of Chapter 8 or the Credit Union Act, he or she may bring an action in the name of the director and the Department of Banking and Finance in any court of competent jurisdiction to enjoin any such acts or practices and to enforce compliance with the provisions of Chapter 8 or the Credit Union Act. Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant's assets. The director shall not be required to post a bond.



8-1,137 - Evidence of violation; refer to prosecuting attorney.

8-1,137. Evidence of violation; refer to prosecuting attorney.

The Director of Banking and Finance may refer such evidence as may be available concerning violations of the Nebraska Criminal Code or of any rule, regulation, or order under Chapter 8 or under the Credit Union Act to the Attorney General or the proper county attorney. It shall be the duty of each county attorney or the Attorney General to whom the director reports a violation to cause appropriate proceedings to be instituted without delay.



8-1,138 - Violation of final order; liability; penalty.

8-1,138. Violation of final order; liability; penalty.

Any person who violates any of the provisions of a final order issued by the Director of Banking and Finance shall be liable to any person or entity who suffers damage proximately caused by such violation. Any person who knowingly violates any final order issued by the Director of Banking and Finance pursuant to section 8-1,134 shall be guilty of a Class I misdemeanor.



8-1,139 - Misapplication of funds or assets; penalty.

8-1,139. Misapplication of funds or assets; penalty.

An officer, director, agent, or employee of a bank, trust company, building and loan association, cooperative credit union, credit union, or other similar entity which is licensed, regulated, or examined by the Department of Banking and Finance who willfully misapplies any of the money, funds, or credits of any such entity or any money, funds, assets, or securities entrusted to the care or custody of such entity or the custody or care of any such officer, director, agent, or employee shall be guilty of a Class IV felony.



8-1,140 - Federally chartered bank; bank organized under laws of Nebraska; rights, privileges, benefits, and immunities; exception.

8-1,140. Federally chartered bank; bank organized under laws of Nebraska; rights, privileges, benefits, and immunities; exception.

Notwithstanding any of the other provisions of the Nebraska Banking Act or any other Nebraska statute, any bank incorporated under the laws of this state and organized under the provisions of the act, or under the laws of this state as they existed prior to May 9, 1933, shall directly, or indirectly through a subsidiary or subsidiaries, have all the rights, powers, privileges, benefits, and immunities which may be exercised as of January 1, 2013, by a federally chartered bank doing business in Nebraska, including the exercise of all powers and activities that are permitted for a financial subsidiary of a federally chartered bank. Such rights, powers, privileges, benefits, and immunities shall not relieve such bank from payment of state taxes assessed under any applicable laws of this state.



8-201 - Charter required; exception; powers of Department of Banking and Finance; rules and regulations; fee.

8-201. Charter required; exception; powers of Department of Banking and Finance; rules and regulations; fee.

The Director of Banking and Finance shall have the power to issue to corporations desiring to transact business as trust companies charters of authority to transact trust company business as defined in the Nebraska Trust Company Act. He or she shall have general supervision and control over such trust companies. Any three or more persons may adopt articles of incorporation and become a body corporate for the purpose of engaging in and conducting the business of a trust company, upon complying with the requirements of the act and the general laws of this state relating to the organization of corporations and upon obtaining a charter to transact business as a trust company from the director.

Every corporation organized for and desiring to transact a trust company business shall, before commencing such business, make under oath and transmit to the Department of Banking and Finance a complete statement including:

(1) The name of the proposed trust company;

(2) A certified copy of the articles of incorporation;

(3) The names of the stockholders;

(4) The name of the county, city, or village in which the trust company is located;

(5) The amount of paid-up capital stock; and

(6) A statement sworn to by the president and secretary that the capital stock has been paid in as provided for.

The corporation shall also pay the fee prescribed by section 8-602 for investigation of such statement.

If upon investigation the department is satisfied that the parties requesting the charter are parties of integrity and responsibility, that the corporation will apply safe and sound methods for the purpose of carrying out trust company duties, and that the public necessity, convenience, and advantage will be promoted by permitting the corporation to transact business as a trust company, the department shall issue to the corporation a charter entitling it to transact the business provided for in the act. Upon payment of the required fees, the pledging of assets required by section 8-209, and the receipt of the charter, the corporation may begin to transact business as a trust company. It shall be unlawful for any corporation, except a foreign corporate trustee to the extent authorized under section 30-3820, to engage in business as a trust company or to act in any other fiduciary capacity unless it has first obtained from the Department of Banking and Finance a charter of authority to do business.

The Department of Banking and Finance may adopt and promulgate rules and regulations to carry out the governance of trust companies under its supervision.

Corporations organized under this article were empowered to accept and execute trusts and to discharge the duties imposed thereby. First Trust Company v. Airedale Ranch & Cattle Company, 136 Neb. 521, 286 N.W. 766 (1939).

The officers of a trust company are responsible for the fraudulent acts of the corporation in which they participate. Wells v. Carlsen, 130 Neb. 773, 266 N.W. 618 (1936).

Contract of trust company for handling and payment of life insurance premiums did not create trust relationship. Crancer v. Reichenbach, 130 Neb. 645, 266 N.W. 57 (1936).

Individuals who are permitted to create trust companies to handle other people's money must use the same fidelity that one uses in his own business to see that the trust company does not defraud the public. Masonic Bldg. Corporation v. Carlsen, 128 Neb. 108, 258 N.W. 44 (1934).

Trust company organized under state law is not "banking corporation" within meaning of state law or of bankruptcy law, and is subject to bankruptcy. Gamble v. Daniel, 39 F.2d 447 (8th Cir. 1930), appeal dismissed 281 U.S. 705 (1930).



8-201.01 - Act, how cited.

8-201.01. Act, how cited.

Sections 8-201 to 8-235 shall be known and may be cited as the Nebraska Trust Company Act.



8-202 - Articles of incorporation; filing.

8-202. Articles of incorporation; filing.

The articles of incorporation shall be filed in the office of the Secretary of State, and a certified copy shall be filed and recorded in the office of the county clerk of the county in which the corporation has its principal office. Articles of incorporation and other records relating to the corporate existence of the trust company shall be maintained as a permanent record of the trust company.



8-203 - General powers.

8-203. General powers.

The trust company shall have power:

(1) To have a corporate name;

(2) To have a corporate seal;

(3) To sue and be sued and complain and defend in all courts of law and equity;

(4) To receive reasonable compensation for all services performed by it under the Nebraska Trust Company Act;

(5) To make bylaws not inconsistent with the act or its articles of incorporation for the management of its affairs; and

(6) To appoint or elect such officers and agents as the business of the corporation may require.



8-204 - Directors; qualifications; duties; vacancies.

8-204. Directors; qualifications; duties; vacancies.

The control of the business affairs of a trust company shall be vested in a board of directors of not less than five persons who shall be selected at such time and in such manner as may be provided by the articles of incorporation of the trust company and in conformity with the Nebraska Trust Company Act. Any vacancy on the board shall be filled within ninety days by appointment by the remaining directors, and any director so appointed shall serve until the next election of directors, except that if the vacancy leaves a minimum of five directors, appointment shall be optional. The board shall select from among its number a president and secretary and shall appoint trust officers and committees as it deems necessary. The officers and committee members shall hold their positions at the discretion of the board of directors. The board of directors shall hold at least one regular meeting in each calendar quarter and shall prepare and maintain complete and accurate minutes of the proceedings at such meetings.

The board of directors shall make or cause to be made each year a thorough examination of the books, records, funds, and securities held for the trust company and customer accounts. The examination may be conducted by the members of the board of directors or the board may accept an annual audit by an accountant or accounting firm approved by the Department of Banking and Finance. Any such examination or audit must comply in scope with minimum standards established by the department.

Unless the department otherwise approves, a majority of the members of the board of directors of any trust company shall be residents of this state. Reasonable efforts shall be made to acquire members of the board of directors from the county in which the trust company is located. Directors of trust companies shall be persons of good moral character and known integrity, business experience, and responsibility. No person shall act as such member of the board of directors of any trust company until the corporation applies for and obtains approval from the Department of Banking and Finance.

Control of business of a trust company is vested under this section in the board of directors. First Trust Company v. Airedale Ranch & Cattle Company, 136 Neb. 521, 286 N.W. 766 (1939).



8-205 - Capital stock; amount required; exception; impairment of capital stock; department; powers.

8-205. Capital stock; amount required; exception; impairment of capital stock; department; powers.

(1) No corporation, except a bank authorized by the Director of Banking and Finance to operate a trust department, shall be authorized to transact business as a trust company under the Nebraska Trust Company Act on or after August 1, 2000, unless it has capital stock of at least five hundred thousand dollars, all of which shall be fully paid up in cash before the corporation is authorized to commence business.

(2)(a) Corporations, except a bank authorized to operate a trust department, authorized to transact business as a trust company under the act before August 1, 2000, shall, on or after such date, maintain a capital stock of at least two hundred thousand dollars in cities of one hundred thousand inhabitants or more, one hundred thousand dollars in cities of fifty thousand and less than one hundred thousand inhabitants, fifty thousand dollars in cities of more than ten thousand and less than fifty thousand inhabitants, and twenty-five thousand dollars in cities and villages having ten thousand inhabitants or less. The population of a city for purposes of this subsection shall be the population as determined by the most recent federal decennial census.

(b) A corporation, except a bank authorized to operate a trust department, authorized to transact business as a trust company under the act before August 1, 2000, subject to the capital stock requirement of subdivision (2)(a) of this section, which complies with the capital stock requirement of subsection (1) of this section, shall be subject to the capital stock requirement of subsection (1) of this section and shall maintain a capital stock of at least the minimum amount required by subsection (1) of this section.

(c) A corporation, except a bank authorized to operate a trust department, authorized to transact business as a trust company under the act before August 1, 2000, subject to the capital stock requirement of subdivision (2)(a) of this section, which complies with the capital stock requirement of a corporation located in a larger city pursuant to subdivision (2)(a) of this section, shall be subject to the capital stock requirement of such a corporation located in a larger city pursuant to subdivision (2)(a) of this section and shall maintain a capital stock of at least the minimum amount required for such a corporation located in a larger city pursuant to subdivision (2)(a) of this section.

(d) A capital stock requirement once attained by a corporation pursuant to either this subsection or subsection (1) of this section shall not be reduced.

(3) If at any time the department determines that the capital stock of a trust company is impaired, it may require the shareholders of the trust company to make up the capital stock impairment.



8-205.01 - Fidelity bond; requirements; director; powers and duties.

8-205.01. Fidelity bond; requirements; director; powers and duties.

Each trust company doing business under the Nebraska Trust Company Act shall obtain a fidelity bond, naming the trust company as obligee, in an amount to be fixed by the department. The bond shall be issued by an authorized insurer and shall be conditioned to protect and indemnify the trust company from loss of money or other personal property, including that for which the trust company is responsible, which it may sustain through or by reason of fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or other dishonest or criminal act of or by any of its officers or employees. The bond may contain a deductible clause in an amount to be approved by the Director of Banking and Finance. An executed copy of the bond shall be filed with and approved by the director and shall remain a part of the records of the department. If the premium of the bond is not paid, the bond shall not be canceled or subject to cancellation unless at least ten days' advance notice, in writing, is filed with the department. No bond which is current with respect to premium payments shall be canceled or subject to cancellation unless at least forty-five days' advance notice, in writing, is filed with the department. The bond shall always be open to public inspection during the office hours of the department. In the event a bond is canceled, the department may take whatever action it deems appropriate in connection with the continued operation of the trust company involved.



8-206 - Specific powers.

8-206. Specific powers.

A trust company created under the Nebraska Trust Company Act shall have power:

(1) To receive trust funds for investment or in trust upon such terms and conditions as may be agreed upon and to purchase, hold, and lease fireproof and burglar-proof and other vaults and safes from which revenue may be derived;

(2) To accept and execute all such trusts as may be committed to it by any corporation, person, or persons, act as assignee, receiver, trustee, and depositor, and accept and execute all such trusts as may be committed or referred to it by order, judgment, or decree of any court of record;

(3) To take, accept, and hold by the order, judgment, or decree of any such court or by gift, grant, assignment, transfer, devise, or bequest any real or personal property in trust, to care for, manage, and convey the same in accordance with such trusts, and to execute and perform any and all such trusts;

(4) To act as attorney in fact for any person or corporation, public or private;

(5) To act either by itself or jointly with any natural person or persons or with any other trust company or state or national bank doing business in this state as administrator of the estate of any deceased person, as personal representative, or as conservator or guardian of the estate of any incapacitated person;

(6) To act as trustee for any person or of the estate of any deceased person under the appointment of any court of record having jurisdiction of the estate of such person;

(7) To act as agent or in an agency capacity for any person or entity, public or private;

(8) To loan money upon real estate and upon collateral security when the collateral would of itself be a legal investment for such corporation;

(9) To buy, hold, own, and sell securities issued or guaranteed by the United States Government or any authorized agency thereof, including any corporation or enterprise wholly owned directly or indirectly by the United States, or with the authority to borrow directly from the United States treasury, or securities secured by obligations of any of the foregoing, securities of any state or political subdivision thereof which possesses general powers of taxation, stock, warrants, bills of exchange, notes, mortgages, banker's acceptances, certificates of deposit in institutions whose accounts are insured by the Federal Deposit Insurance Corporation, securities issued pursuant to the Nebraska Business Development Corporation Act, and other investment securities, negotiable and nonnegotiable, except stock or other securities of any corporation organized under the Nebraska Trust Company Act;

(10) To purchase, own, or rent real estate needed in the conduct of the business and to erect thereon buildings deemed expedient and necessary, the cost of such real estate and buildings not to exceed one hundred percent of the paid-up capital stock, and to purchase, own, and improve such other real estate as it may be required to bid in under foreclosure or in payment of other debts;

(11) To borrow money, to execute and issue its notes payable at a future date, and to pledge its real estate, mortgages, or other securities therefor. With the approval of the Director of Banking and Finance, any trust company may at any time, through action of its board of directors and without requiring any action of its stockholders, issue and sell its capital notes or debentures. Such capital notes or debentures shall be subordinate and subject to the claims of trustors and beneficiaries of estates and trusts and may be subordinated and subject to the claims of other creditors. The holders of such capital notes or debentures shall not be held individually responsible as such holders for any debts, contracts, or engagements of the trust company and shall not be held liable for assessments to restore impairments in the capital of the trust company as may be from time to time determined by the director; and

(12) To perform all acts and exercise all powers connected with, belonging to or incident to, or necessary for the full and complete exercise and discharge of the rights, powers, and responsibilities granted in the Nebraska Trust Company Act, and all provisions of the act shall be liberally construed. None of the powers hereby granted shall extend to or be construed to authorize any such corporation to accept deposits or conduct the business of banking as defined in the Nebraska Banking Act.

A loan by a trust company to one of its managing officers is prohibited by this section. Burke v. Munger, 138 Neb. 74, 292 N.W. 53 (1940).

Under this section, trust companies organized under this article were empowered to accept and execute trusts and to discharge the duties imposed thereby. First Trust Company v. Airedale Ranch & Cattle Company, 136 Neb. 521, 286 N.W. 766 (1939).

In criminal prosecution of officer of trust company for embezzlement of trust funds, court properly instructed jury that trust company had no power to assent to a loan to one of its officers. Buckley v. State, 131 Neb. 752, 269 N.W. 892 (1936).

Power of petitioner as trustee, upon the death of the insured, to accept and receive the proceeds of the life insurance policy payable to it as trustee, plainly conferred hereunder. Federal Trust Co. v. Damron, 124 Neb. 655, 247 N.W. 589 (1933).

Under terms of debenture, trust company empowered, under subdivision 7 hereof, to substitute, for farm mortgages originally deposited with it, stocks, bonds, etc., and obligation fulfilled by safely holding same. Myers v. Union Nat. Bank of Fremont, 115 Neb. 49, 211 N.W. 343 (1926).

Where the next of kin disagree as to who shall be appointed, county court has power to appoint duly authorized trust company as administrator. In re Estate of Anderson, 102 Neb. 170, 166 N.W. 261 (1918).



8-207 - Appointment as fiduciary, authorized; oath.

8-207. Appointment as fiduciary, authorized; oath.

Courts of this state may appoint a trust company receiver, assignee, trustee, guardian, conservator, personal representative, custodian, or administrator. When a trust company is so appointed and an oath is required to be made, whether in order to qualify or for any other purpose, the president, vice president, secretary, or trust officer may, on behalf of the trust company, make and subscribe the required oath.



8-207.01 - Repealed. Laws 1988, LB 795, § 8.

8-207.01. Repealed. Laws 1988, LB 795, § 8.



8-208 - Conveyances; execution.

8-208. Conveyances; execution.

All conveyance of or other instruments affecting real estate owned or held in trust by a trust company shall be authorized, prior to or within ninety days after the conveyance or execution of an instrument affecting real estate owned or held in trust, by a resolution of the board of directors or a committee appointed by the board of directors and signed in the name of the trust company by its president or vice president.



8-209 - Pledge of securities with Department of Banking and Finance; amount required.

8-209. Pledge of securities with Department of Banking and Finance; amount required.

(1) Any corporation organized to do business as a trust company under the Nebraska Trust Company Act shall make a pledge with the Department of Banking and Finance of approved securities.

(2) The amount of securities required to be pledged shall be based on the market value of trust assets held by the trust company as follows:

(a) Trust companies with trust assets with a market value of less than twenty-five million dollars shall pledge securities in the amount of one hundred thousand dollars in par value;

(b) Trust companies with trust assets with a market value of at least twenty-five million dollars but less than two hundred fifty million dollars shall pledge securities in the amount of two hundred thousand dollars in par value;

(c) Trust companies with trust assets with a market value of at least two hundred fifty million dollars but less than two billion five hundred million dollars shall pledge securities in the amount of three hundred thousand dollars in par value;

(d) Trust companies with trust assets with a market value of at least two billion five hundred million dollars but less than five billion dollars shall pledge securities in the amount of four hundred thousand dollars in par value; and

(e) Trust companies with trust assets with a market value of five billion dollars or more shall pledge securities in the amount of five hundred thousand dollars in par value.

(3) A trust company shall determine the market value of its trust assets at the end of each calendar year. If such valuation shows that the pledge of securities is less than is required by subsection (2) of this section, the trust company shall increase the amount of the securities pledged with the department within sixty days following the end of the calendar year.

(4) If at any time the market value of pledged assets is determined to have depreciated to less than ninety percent of par value or the trust company has trust funds deposited with itself or its supporting commercial bank in excess of those deposits referred to by section 8-212, the Director of Banking and Finance may require additional pledges in amounts deemed necessary to fully secure pledging requirements or excessive trust fund depository balances.

(5) Any national bank authorized by the Office of the Comptroller of the Currency or the Board of Governors of the Federal Reserve System to act in a fiduciary capacity in this state, any out-of-state bank authorized by its home state regulator to act in a fiduciary capacity in this state, any federal savings association authorized by the Office of Thrift Supervision or the Office of the Comptroller of the Currency to act in a fiduciary capacity in this state, any federally chartered trust company, any out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, and any out-of-state entity acting in a fiduciary capacity in this state shall make similar pledges with the department, and all such deposits held by the department shall be considered as having been lawfully so pledged and subject to the Nebraska Trust Company Act.



8-210 - Securities; kinds authorized; pledge with Department of Banking and Finance.

8-210. Securities; kinds authorized; pledge with Department of Banking and Finance.

Securities pledged pursuant to section 8-209 shall consist of any securities which constitute a legal investment for the trust company except for bills of exchange, notes, mortgages, banker's acceptances, or certificates of deposit. State, county, municipal, and corporate bond issues must be of investment quality and be rated in the three top categories of investment by at least one nationally recognized rating service, except that all issues of counties and municipalities of Nebraska shall be acceptable.

Such securities shall not be accepted for purpose of pledge at a rate above par value and if their market value is less than par value they shall not be accepted for such purpose above their actual market value. The safekeeping of such securities and all other expenses incidental to the pledging of such securities shall be at the expense of the trust company.



8-211 - Pledge of securities with Department of Banking and Finance; certificate of compliance; effect on obligation to furnish bond as fiduciary.

8-211. Pledge of securities with Department of Banking and Finance; certificate of compliance; effect on obligation to furnish bond as fiduciary.

The required pledges having been made, the Department of Banking and Finance shall issue a receipt and a certificate showing that the trust company has complied with the Nebraska Trust Company Act. Having thus qualified, the trust company may be permitted to act as assignee, receiver, trustee, either by appointment of court or under will, or depository of money in court without bond. Upon presentation of the certificate that the trust company has complied with the act and has made a pledge as provided in section 8-209, the court or other officer charged with the duty of making such appointment or of approving bonds may, in his or her discretion, make the appointment and permit the trust company to qualify without bond or require such bond as is required from natural persons.

The fact that trust company has given general bond does not prevent county court from requiring another bond as testamentary trustee. In re Estate of Grainger, 151 Neb. 555, 38 N.W.2d 435 (1949).



8-212 - Pledged securities; primarily liable for trust or fiduciary obligations and losses.

8-212. Pledged securities; primarily liable for trust or fiduciary obligations and losses.

Securities pledged as provided in section 8-209 shall be primarily liable for the obligations of the trust company, state or national bank, federal savings association, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or an out-of-state entity acting in a fiduciary capacity in this state, incurred while acting in any fiduciary capacity, for depository of money in court, and for losses arising from trust funds deposited with failed financial institutions in excess of deposit insurance limits and shall not be liable for any other debt or obligation of the financial institution or out-of-state entity until all such trust liabilities have been discharged.



8-213 - Pledged securities of insolvent trust companies or out-of-state entity acting in fiduciary capacity; transfer to fiduciary; conditions.

8-213. Pledged securities of insolvent trust companies or out-of-state entity acting in fiduciary capacity; transfer to fiduciary; conditions.

In the case of national banks and federal savings associations doing business as trust companies, trust companies, federally chartered trust companies, out-of-state trust companies authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, and out-of-state entities acting in a fiduciary capacity in this state, which upon insolvency are not liquidated by the Department of Banking and Finance, upon the appointment of a receiver, trustee in bankruptcy, or other liquidating agent, the department shall turn over to the receiver, trustee in bankruptcy, or other liquidating agent any securities pledged to it by the national bank, federal savings association, trust company, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or any out-of-state entity acting in a fiduciary capacity in this state, upon:

(1) The entry of an order by a court having jurisdiction over a receiver, trustee in bankruptcy, or other liquidating agent of the national bank, federal savings association, trust company, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or any out-of-state entity acting in a fiduciary capacity in this state, ordering the department to turn over to a receiver, trustee in bankruptcy, or other liquidating agent the securities pledged to the department; and

(2) The publication of a notice for three successive weeks in some legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county in which the principal place of business of the national bank, federal savings association, trust company, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or any out-of-state entity acting in a fiduciary capacity in this state, is located that all claims for the trust liabilities must be filed with the receiver, trustee in bankruptcy, or other liquidating agent within thirty days. In the case of national banks the notice provided for in 12 U.S.C. 193, and in the case of trust companies liquidated in bankruptcy court, the notice provided for in 11 U.S.C. 342, shall be sufficient without further notice being given and shall be in lieu of the notice required in this subdivision. In the case of out-of-state trust companies authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or in the case of any out-of-state entity acting in a fiduciary capacity in this state, an additional notice shall be published in each county in Nebraska where the out-of-state trust company or out-of-state entity maintains an office, does business, or acts in a fiduciary capacity, or maintained an office, conducted business, or acted in a fiduciary capacity, within one year prior to the insolvency.



8-214 - Pledged securities; release upon surrender of fiduciary powers; conditions.

8-214. Pledged securities; release upon surrender of fiduciary powers; conditions.

Any national bank, federal savings association, federally chartered trust company, or out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, which has surrendered its right to exercise such fiduciary powers in this state may have its pledged securities released to it upon furnishing to the Department of Banking and Finance a certificate by its primary financial institution regulator that such financial institution is no longer authorized to exercise such powers and has been relieved, in accordance with the laws of this state, of all duties and obligations as assignee, receiver, or trustee, either by appointment of court or under will, and for depository of money in court. Any out-of-state entity acting in a fiduciary capacity in this state which has surrendered its right to exercise such fiduciary powers in this state may have its pledged securities released to it upon furnishing to the department such proof as the department may require to show that such out-of-state entity is no longer acting as a fiduciary in this state.



8-215 - Pledged securities; release upon liquidation; conditions.

8-215. Pledged securities; release upon liquidation; conditions.

Any trust company, state or national bank or federal savings association with a trust department, federally chartered trust company, out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or out-of-state entity acting in a fiduciary capacity in this state, upon liquidating its business and affairs for reasons other than insolvency, may have its pledged securities released to it upon satisfying the Department of Banking and Finance that it has been lawfully relieved of all its duties and obligations as assignee, receiver, or trustee, either by appointment of court or under will, and for depository of money in court, after first having published notice three successive weeks in some legal newspaper published in the county or, if none is published in the county, in a legal newspaper of general circulation in the county in which the principal place of business of the trust company, trust department of a state or national bank or federal savings association, or federally chartered trust company is located that all claims against such securities, whether absolute or contingent, must be filed with the department by a day certain, not less than thirty days after the last publication of such notice. In the case of an out-of-state trust company authorized under the Interstate Trust Company Office Act or otherwise doing business in this state, or in the case of any out-of-state entity acting in a fiduciary capacity in this state, the notice shall be published in each county in Nebraska where the out-of-state trust company or out-of-state entity maintains an office, does business, or acts in a fiduciary capacity, or maintained an office, conducted business, or acted in a fiduciary capacity, within one year prior to the liquidation of its affairs.

Department of Banking, as liquidating agent for trust company by proceedings hereunder, is not "adverse holder", and is required to obey summary order to turn over property to bankruptcy receiver. Gamble v. Daniel, 39 F.2d 447 (8th Cir. 1930), appeal dismissed 281 U.S. 705 (1930).



8-216 - Pledged securities; interest; company's right to collect.

8-216. Pledged securities; interest; company's right to collect.

The trust company may collect and retain the interest of all securities pledged as provided in section 8-209.



8-217 - Pledged securities; substitute; when required.

8-217. Pledged securities; substitute; when required.

If the interest on any security pledged as provided in section 8-209 remains unpaid for thirty days after maturity, the trust company shall substitute other securities therefor.



8-218 - Examination; powers and duties of Department of Banking and Finance.

8-218. Examination; powers and duties of Department of Banking and Finance.

The Department of Banking and Finance or any duly appointed examiner authorized by it may make a full examination into all the books, papers, and affairs of any trust company doing business under the Nebraska Trust Company Act as often as deemed necessary. In so doing, the department shall have power to administer oaths and affirmations and to examine on oath or affirmation the officers, agents, and clerks of the trust company, touching the matter which they may be authorized to inquire into and examine, and to summon and by subpoena compel the attendance of any person or persons in this state to testify under oath in relation to the affairs of the trust company. In lieu of any examination authorized by the laws of this state, the Director of Banking and Finance may accept, in his or her discretion, a report of an examination made of a trust company by the Federal Deposit Insurance Corporation, the Federal Reserve Bank, or the Office of Thrift Supervision or he or she may examine any such trust company jointly with any such federal agency.



8-218.01 - Inactive company; charter revoked; when; release of assets.

8-218.01. Inactive company; charter revoked; when; release of assets.

Any trust company which fails to exercise trust powers for three years or which voluntarily surrenders duties associated with fiduciary accounts so that no activity is reported for a period of three years, as determined by the consecutive annual reports submitted to the Department of Banking and Finance, shall be deemed inactive. Trust charters determined to be inactive as described in this section shall be revoked and the pledged assets released in accordance with section 8-215.



8-219 - Liquidation; reorganization; adjudication of insolvency; grounds; powers and duties of Department of Banking and Finance.

8-219. Liquidation; reorganization; adjudication of insolvency; grounds; powers and duties of Department of Banking and Finance.

Whenever (1) it appears to the Department of Banking and Finance from any examination or report provided for by the Nebraska Trust Company Act that the capital stock of any trust company transacting business under the act is impaired, or that the trust company is conducting its business in an unsafe or unauthorized manner, or that the trust company is endangering the interest of the beneficiaries for whom it holds property in trust, (2) the officers or employees of the trust company refuse to submit its books, papers, and affairs to the inspection of any examiner, (3) any officer thereof refuses to be examined upon oath touching the affairs of the trust company, or (4) from any examination or report provided for by law, the department has reason to conclude that the trust company is in an unsafe or unsound condition to transact the business for which it is organized or that it is unsafe and inexpedient for it to continue its business, the department shall take charge of the trust company and proceed to reorganize or to liquidate the trust company in the manner provided for the liquidation of insolvent banks. If the trust company neglects or refuses to observe any lawful order of the department, then the department may cause a suit to be brought in the name of the State of Nebraska upon the relation of the Department of Banking and Finance against the trust company in the district court of the county in which the trust company is chartered for the purpose of having the trust company adjudged insolvent and its business wound up.



8-220 - Liquidation; adjudication of insolvency; procedure; powers of district court; liens dissolved.

8-220. Liquidation; adjudication of insolvency; procedure; powers of district court; liens dissolved.

The suit referred to in section 8-219 shall be conducted as a civil action under the laws of Nebraska. If in the suit the court finds that the trust company is insolvent, it shall enter a judgment of insolvency and order that the business of the trust company shall be wound up. The court or any judge thereof may, after notice to the trust company, enjoin the trust company from continuing to transact business pending the hearing and entry of a judgment in the case. If the court finds and adjudges that the trust company is insolvent, the Department of Banking and Finance shall thereupon become the liquidating agent to wind up the business of the trust company, and the department shall be vested with the title to all of the assets and the property of the trust company wherever such property may be situated and whatever the kind and character of the assets and property may be, as of the date of the filing of the petition in court. Any attachment lien against the property of the trust company, acquired within sixty days next preceding the filing of the suit, shall be thereby released and dissolved.



8-221 - Liquidation; insolvency; injunction to prevent transaction of business.

8-221. Liquidation; insolvency; injunction to prevent transaction of business.

If the judge of the district court of the county where the suit is filed is absent therefrom, any judge of the Court of Appeals or Supreme Court may grant the injunction as provided in section 8-220 with the same force and effect as if it had been granted by the district judge. All the proceedings for the conduct of the suit and an entry of judgment shall be conducted in the district court of the county where the trust company was chartered. If the trust company is adjudged insolvent, its affairs shall be wound up by the Department of Banking and Finance under and subject to the order of the district court in the manner provided in the case of insolvent banks.



8-222 - Maximum liability.

8-222. Maximum liability.

The maximum liability which may be incurred by any trust company organized under the Nebraska Trust Company Act, exclusive of money or properties held in trust and exclusive of money borrowed for investment and actually invested in real estate mortgages and other securities in which trust companies are authorized to invest under the act, shall not exceed one hundred percent of the paid-up capital stock.



8-223 - Statements required; when; annual report, defined; penalty.

8-223. Statements required; when; annual report, defined; penalty.

(1) The trust company shall file with the Department of Banking and Finance during the months of January and July of each year a statement under oath of the condition of the trust company on the last business day of the preceding December and June in the manner and form required by the department. For purposes of the Nebraska Trust Company Act, the trust company's annual report shall be deemed to be the report filed with the Department of Banking and Finance during the month of January.

(2) Any trust company that fails, neglects, or refuses to make or furnish any report or any published statement required by the Nebraska Trust Company Act shall pay to the department fifty dollars for each day such failure continues, unless the department extends the time for filing such report.

(3) The filing requirements of this section shall not apply to the trust department of a bank if the report of condition of the trust department is included in the reports of the bank required by the Nebraska Banking Act.



8-224 - Reports; form; publication; trust company; disclosure statement.

8-224. Reports; form; publication; trust company; disclosure statement.

(1) The reports required by section 8-223 shall be verified by one of the managing officers, and a summary of the annual report, in a form prescribed by the Department of Banking and Finance, shall, within thirty days after the filing of the statement with the department, be published in a newspaper of general circulation in the county where the trust company is chartered.

(2) The publication required by this section shall not apply to any trust company that makes an annual disclosure statement available to any member of the general public upon request in accordance with the following provisions:

(a) The annual disclosure statement shall be in a form prescribed by the department;

(b) In the lobby of its main office, in every branch trust office, and in every representative trust office, the trust company shall at all times display a notice that the annual disclosure statement may be obtained from the trust company;

(c) If the trust company maintains an Internet web site, the home page of the web site shall at all times contain a notice that the annual disclosure statement may be obtained from the trust company;

(d) The notice described in subdivisions (b) and (c) of this subsection shall include, at a minimum, an address and telephone number to which requests for an annual disclosure statement may be made;

(e) The first requested copy of the annual disclosure statement shall be provided to a requester free of charge; and

(f) A trust company shall make its annual disclosure statement available to the public beginning not later than the following March 31 or, if the trust company mails an annual disclosure statement to its shareholders, beginning not later than five days after the mailing of the disclosure statement, whichever occurs first. A trust company shall make its annual disclosure statement available continuously until (i) the annual disclosure statement for the succeeding year becomes available or (ii) a summary of its annual report is published for the succeeding year in accordance with this section.

(3) The publication required by this section shall not apply to reports of the trust department of a bank if the report of condition of the trust department is included in the reports of the bank required by the Nebraska Banking Act.



8-224.01 - Prohibited acts; violation; penalties.

8-224.01. Prohibited acts; violation; penalties.

(1) No charge shall be allowed against an estate or trust for legal services performed by an attorney who is a salaried employee of the trust company or when a portion of the charge for legal service is retained by the trust company. Any officer or employee of the trust company causing or consenting to such division of fee for legal service shall be guilty of a Class I misdemeanor. No investments of an estate or trust shall be made in the capital stock or securities of the trust company, in the stock or securities of its affiliated companies, or in obligations, either direct or indirect, of any director, officer, or employee of the trust company. The trust company shall not substitute any of the assets of an estate or trust under its control for securities of the trust company. A trust company may administer, in a fiduciary capacity, an estate or trust which contains such capital stock, securities, or obligations as part of its assets if such assets are received in kind from the grantor of the estate or trust and retention of such capital stock, securities, or obligations is properly authorized by the terms of the governing document. Any officer or employee of the trust company making such an investment or consenting to such an investment or causing such substitution or consenting to such substitution shall be guilty of a Class III felony.

(2) No loan of the assets of the trust company shall be made to any officer or director of such corporation. No trust company shall cause or allow funds of any account entrusted to the trust company to be loaned, directly or indirectly, to any director, officer, or employee of the trust company except when the director, officer, or employee has a specific beneficial interest in the account and such loans are allowed in governing account documents and are not prohibited by other state or federal law. Any director, officer, or employee of the trust company causing, consenting to, or receiving funds from a loan made in violation of this section shall be guilty of a Class III felony.



8-225 - False statement or book entry; destruction or secretion of records; penalty.

8-225. False statement or book entry; destruction or secretion of records; penalty.

Any person who swears to any of the statements required by the Nebraska Trust Company Act, knowing them to be false, who subscribes to, makes, or causes to be made any false statement or false entry in the books of any trust company transacting a business under the act, who subscribes to or exhibits false papers or fails to make true and correct entry in the books and records of the trust company of its business and transactions in the manner and form prescribed by the Department of Banking and Finance, who mutilates, alters, destroys, secretes, or removes any of the books or records of the trust company without the written consent of the Director of Banking and Finance, or who makes, states, or publishes any false statement of the amount of the assets or liabilities of the trust company shall be guilty of a Class IV felony.



8-226 - Trust terms; use restricted; penalty.

8-226. Trust terms; use restricted; penalty.

(1) No individual, firm, corporation, or association doing business directly or indirectly in the State of Nebraska shall use the words trust, trust company, trust association, or trust fund as any part of its title except:

(a) A trust company as defined in section 8-230;

(b) A trust company chartered and supervised under the laws of the United States or any other state;

(c) A bank or savings association chartered and supervised under the laws of the United States or any other state, if such bank or savings association has been further chartered to conduct a trust company business;

(d) A limited partnership to the extent authorized by subdivision (5) of section 67-234;

(e) An entity required by any other law to use such words; or

(f) Except as provided in subsection (2) of this section.

(2) Notwithstanding the provisions of subsection (1) of this section:

(a) An organization described in section 501(c)(3) of the Internal Revenue Code and exempt from taxation under section 501(a) of the code may use the words trust or trust fund;

(b) A trust created by a testamentary or fiduciary document may use the word trust; and

(c) An account in a financial institution established by or on behalf of trusts referenced in subdivision (b) of this subsection may use the words trust or trust fund.

(3) A violation of this section is a Class V misdemeanor.



8-227 - State trust company; merger or consolidation with national banking association; procedure.

8-227. State trust company; merger or consolidation with national banking association; procedure.

Any state trust company, with the approval of the Department of Banking and Finance, may, upon a vote of the holders of at least two-thirds of its capital stock, merge or consolidate with a national banking association, as provided by federal law, by causing a certificate to be filed with the Department of Banking and Finance setting forth the resolution of the stockholders of the state trust company and that the resolution has been duly adopted by the holders of at least two-thirds of the capital stock of the trust company.



8-228 - State trust company; merger or consolidation with a national bank; effect.

8-228. State trust company; merger or consolidation with a national bank; effect.

When a state trust company has merged or consolidated with a national bank, the resulting national bank and trust company shall be considered the same business and corporate entity as the former national bank and the former trust company and as a continuation thereof and the ownership and title to all properties, assets, obligations, and liabilities of the merging or consolidating trust company shall automatically pass to and become the properties, assets, obligations, and liabilities of the resulting national bank and trust company and shall be deemed to be transferred to and vested in the resulting national bank and trust company without any deed or other transfer. The resulting national bank and trust company, by virtue of such consolidation or merger and without any order or other action on the part of any court or otherwise, shall hold and enjoy the same and all rights of property, franchises, and interests, including appointments, designations, and nominations and all other rights and interests as trustee, personal representative, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, and in every other fiduciary capacity, in the same manner and to the same extent as such rights, franchises, and interests were held or enjoyed by any such merging or consolidating trust company at the time of such merger or consolidation. Upon the merger or consolidation, the state charter of the merging or consolidating state trust company shall automatically terminate and the charter shall be returned to the Department of Banking and Finance. Securities pledged to the department in accordance with section 8-209 shall be transferred to the name of the resulting national bank and trust company.



8-229 - State trust company; merger or consolidation with a national bank; redemption of stock; when; value, how determined.

8-229. State trust company; merger or consolidation with a national bank; redemption of stock; when; value, how determined.

When the merger or consolidation becomes effective, the owner of shares of a state trust company which were voted against a merger or consolidation with a national bank shall be entitled to receive the value of the stock in cash from the assets of the state trust company when the merger or consolidation becomes effective, upon written demand made to the resulting national bank and trust company at any time within thirty days after the effective date of the merger or consolidation, accompanied by the surrender of the stock certificates. The value of the shares shall be determined as of the date of the shareholders' meeting approving the merger or consolidation, by three appraisers, one to be selected by the owners of two-thirds of the shares voting against the merger or consolidation, one by the board of directors of the resulting national bank and trust company, and the third by the two so chosen. If the appraisal is not completed within sixty days after the merger or consolidation becomes effective, the Department of Banking and Finance may cause an appraisal to be made and the resulting appraisal shall then govern. The expenses of the appraisal caused to be made by the department shall be paid by the resulting national bank and trust company.



8-229.01 - State trust company; merger or consolidation with state bank; procedure.

8-229.01. State trust company; merger or consolidation with state bank; procedure.

Any state trust company, with the approval of the Department of Banking and Finance, may, upon a vote of the holders of at least two-thirds of its capital stock, merge or consolidate with any state bank which has obtained powers to conduct a trust business pursuant to the Nebraska Trust Company Act. The merging trust company must file with the department a certificate of the stockholders of the trust company that the resolution to merge or consolidate has been duly adopted by the holders of at least two-thirds of the capital stock of the trust company.



8-229.02 - State trust company; merger or consolidation with a state bank; effect.

8-229.02. State trust company; merger or consolidation with a state bank; effect.

When a state trust company has merged or consolidated with a state bank, the resulting state bank and trust company shall be considered the same business and corporate entity as the former state bank and the former trust company and as a continuation thereof. The ownership and title to all properties, assets, obligations, and liabilities of the merging or consolidating trust company shall automatically pass to and become the properties, assets, obligations, and liabilities of the resulting state bank and trust company and shall be deemed to be transferred to and vested in the resulting state bank and trust company without any deed or other transfer. The resulting state bank and trust company, by virtue of such consolidation or merger and without any order or other action on the part of any court or otherwise, shall hold and enjoy the same and all right of property, franchises, and interests, including appointments, designations, and nominations and all other rights and interests as trustee, personal representative, administrator, registrar of stocks and bonds, guardian of estates, assignee, receiver, and in every other fiduciary capacity, in the same manner and to the same extent as such rights, franchises, and interests were held or enjoyed by any such merging or consolidating trust company at the time of such merger or consolidation. Upon the merger or consolidation, the state charter of the merging or consolidating state trust company shall automatically be transferred to the resulting state bank and trust company.



8-229.03 - State trust company; merger or consolidation with a state bank; redemption of stock; when; value, how determined.

8-229.03. State trust company; merger or consolidation with a state bank; redemption of stock; when; value, how determined.

When the merger or consolidation becomes effective, the owner of shares of a trust company which were voted against a merger or consolidation with a state bank shall be entitled to receive the value of the stock in cash from the assets of the state trust company upon written demand made to the resulting state bank and trust company at any time within thirty days after the effective date of the merger or consolidation accompanied by the surrender of the stock certificates. The value of the shares shall be determined as of the date of the shareholders' meeting approving the merger or consolidation. An appraisal shall be conducted by three appraisers, one to be selected by the owners of two-thirds of the shares voting against the merger or consolidation, one by the board of directors of the resulting state bank and trust company, and the third by the two so chosen. If the appraisal is not completed within sixty days after the merger or consolidation becomes effective, the Department of Banking and Finance may cause an appraisal to be made and the resulting appraisal shall then govern. The expenses of the appraisal caused to be made by the department shall be paid by the resulting state bank and trust company.



8-230 - Terms, defined.

8-230. Terms, defined.

For purposes of the Nebraska Trust Company Act, unless the context otherwise requires:

(1) Agency capacity means a capacity resulting from an undertaking to act alone or jointly with others primarily as agent for another in all matters connected with its undertaking, including the capacities of registrar, paying agent, or transfer agent with respect to stocks, bonds, or other evidences of indebtedness of any corporation, association, municipality, state, or public authority, escrow agent, or agent for the investment of money or any other similar capacity;

(2) Branch trust office means an office of a trust company, other than the main or principal office of a trust company, at which a trust company may act in any fiduciary capacity or conduct any activity permitted under the Nebraska Trust Company Act;

(3) Fiduciary capacity means a capacity resulting from an undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with the undertaking and includes the capacities of trustee, including trustee of a common trust fund, administrator, personal representative, guardian of an estate, conservator, receiver, attorney in fact, and custodian and any other similar capacity;

(4) Representative trust office means an office at which a trust company does not act in any fiduciary capacity or conduct or engage in any activity related to its fiduciary capacities but may otherwise engage in any other activity permitted under the Nebraska Trust Company Act; and

(5) Trust company means any trust company which is incorporated under the laws of this state, any national banking association having its principal office in this state and authorized to conduct a trust company business as defined in the Nebraska Trust Company Act, any bank authorized to conduct a trust company business in a trust department pursuant to sections 8-159 to 8-162, any federal savings association authorized to conduct a trust company business, and any federally chartered trust company.



8-231 - Trust company; substituted in fiduciary capacity for affiliated bank; application; court order; filing.

8-231. Trust company; substituted in fiduciary capacity for affiliated bank; application; court order; filing.

(1) Any trust company which has been duly authorized to commence the business for which it is organized and which has made the pledge of securities required by sections 8-209 and 8-210 may file an application in the county court of the county in which an affiliated bank is located requesting that it be substituted, except as may be expressly excluded in such application, in every fiduciary capacity for such affiliated bank specified in the application, and such specified affiliated bank shall join in such application. Such application may be made by the trust company seeking substitution and need not list the fiduciary capacities in which substitution is proposed to be made. For purposes of this section, affiliated bank with respect to a trust company shall mean any bank incorporated under the laws of this state and any national banking association having its principal office in this state, more than fifty percent of the voting stock of which is owned directly or indirectly by the same bank holding company as defined in the United States Bank Holding Company Act, as amended, that owns directly or indirectly more than fifty percent of the voting stock of such trust company. The county court may require such notice as it deems necessary.

(2) When the county court finds that such trust company has been duly authorized to commence the business for which it is organized and that it has made a pledge of securities in accordance with sections 8-209 and 8-210, the county court may enter an order substituting such trust company in every fiduciary capacity for the specified affiliated bank except as may be otherwise specified in the application.

(3) Upon entry of such order, such trust company shall, without further act, be substituted in every such fiduciary capacity, and such application may be evidenced by filing a copy of the order with the clerk of any county court in this state.



8-232 - Designation of bank as fiduciary in a will or other instrument; effect.

8-232. Designation of bank as fiduciary in a will or other instrument; effect.

Each designation in a will or other instrument executed either before, on, or after September 9, 1993, in which a bank is designated as fiduciary shall be deemed a designation of the trust company substituted for the bank pursuant to sections 8-230 to 8-233 except when the will or other instrument is executed after such substitution. Any grant in a will or other instrument of any discretionary power shall be deemed conferred upon the trust company deemed designated as the fiduciary pursuant to this section.



8-233 - Trust company; substituted as fiduciary; accounting; transfer of assets.

8-233. Trust company; substituted as fiduciary; accounting; transfer of assets.

A bank shall account jointly with the trust company which has been substituted as fiduciary for the bank pursuant to sections 8-230 to 8-233 for the accounting period during which the trust company is initially so substituted. Upon substitution pursuant to sections 8-230 to 8-233, the bank shall deliver to the trust company all assets held by the bank as fiduciary, except assets held for accounts with respect to which there has been no substitution pursuant to sections 8-230 to 8-233, and upon substitution all the assets shall become the property of the trust company without the necessity of any instrument of transfer or conveyance.



8-234 - Branch trust offices authorized; procedure.

8-234. Branch trust offices authorized; procedure.

(1) With the approval of the Director of Banking and Finance, a corporation organized to do business as a trust company under the Nebraska Trust Company Act may establish and maintain branch trust offices within this state and in any other state pursuant to section 8-2303.

(2) A corporation organized to do business as a trust company under the Nebraska Trust Company Act, in order to establish a branch trust office in Nebraska pursuant to subsection (1) of this section, shall apply to the Director of Banking and Finance on a form prescribed by the director. Upon receipt of a substantially complete application, the director shall hold a public hearing on the matter if he or she determines, in his or her discretion, that the condition of the corporation organized to do business as a trust company warrants a hearing. If the director determines that the condition of the corporation organized to do business as a trust company does not warrant a hearing, the director shall (a) publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed branch trust office would be located and (b) give notice of such application for a branch trust office to all financial institutions within the county where the proposed branch trust office would be located and to such other interested parties as the director may determine. The director shall send the notice to financial institutions by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent. If the director receives a substantive objection to the proposed branch trust office within fifteen days after publication of such notice, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subsection shall be published for two consecutive weeks in a newspaper of general circulation in the county where the proposed branch trust office would be located. The expense of any publication and mailing required by this section shall be paid by the applicant. The date for hearing the application shall not be more than ninety days after the filing of the application and not less than thirty-one days after the last publication of notice of hearing. The costs of the hearing shall be assessed in accordance with the rules and regulations of the Department of Banking and Finance.

(3) The director shall approve the application for a branch trust office if he or she finds that (a) the establishment of the branch trust office would not adversely affect the financial condition of the corporation organized to do business as a trust company, (b) there is a need in the community for the branch trust office, and (c) establishment of the branch trust office would be in the public interest.

(4) With the approval of the director, a state-chartered bank authorized to conduct a trust business pursuant to sections 8-159 to 8-162 may establish and maintain branch trust offices within this state and in any other state pursuant to section 8-2303. The procedure for the establishment of any branch trust office under this subsection shall be the same as provided in subsections (2) and (3) of this section. The activities at the branch trust office shall be limited to the activities permitted by the Nebraska Trust Company Act, and the general business of banking shall not be conducted at the branch trust office. Nothing in this subsection is intended to prohibit the establishment of a branch pursuant to section 8-157 at which trust business may be conducted.

(5) A branch trust office of a corporation organized to do business as a trust company or of a state-chartered bank shall not be closed without the prior written approval of the director.



8-235 - Representative trust offices authorized; procedure.

8-235. Representative trust offices authorized; procedure.

(1) With the approval of the Director of Banking and Finance, a corporation organized to do business as a trust company under the Nebraska Trust Company Act may establish and maintain representative trust offices within this state and in any other state pursuant to section 8-2304.

(2) A corporation organized to do business as a trust company under the Nebraska Trust Company Act, in order to establish a representative trust office in Nebraska pursuant to subsection (1) of this section, shall apply to the Director of Banking and Finance on a form prescribed by the director. Within sixty days after receipt of a substantially complete application, the director shall notify the trust company of his or her decision on the application. If the director does not act on the application, the application shall be deemed approved on the sixty-first day after receipt of a substantially complete application.

(3) The director shall approve the application for a representative trust office if he or she finds that:

(a) The establishment of the representative trust office would not adversely affect the financial condition of the trust company;

(b) The activities at the representative trust office will be limited to nonfiduciary trust activities; and

(c) Establishment of the representative trust office would be in the public interest.

(4) A state-chartered bank authorized to conduct a trust business pursuant to sections 8-159 to 8-162 may establish and maintain representative trust offices within this state and in any other state pursuant to section 8-2304. The procedure for the establishment of any representative trust offices under this subsection shall be the same as provided in subsections (2) and (3) of this section. The activities at the representative trust office shall be limited to the activities permitted by the Nebraska Trust Company Act, except that no fiduciary activities may be conducted at the representative trust offices. The general business of banking shall not be conducted at the representative trust offices.

(5) A representative trust office shall not be closed unless the trust company or state-chartered bank provides sixty days' prior written notice to the director.



8-301 - Supervision and control; powers of Department of Banking and Finance.

8-301. Supervision and control; powers of Department of Banking and Finance.

The Department of Banking and Finance shall have power to issue permits to and shall have general supervision and control of all building and loan associations as defined in sections 8-301 to 8-340.01.

Supervision and control extends to branches. First Fed. Sav. & Loan Assn. v. Department of Banking, 187 Neb. 562, 192 N.W.2d 736 (1971).



8-301.01 - Repealed. Laws 1984, LB 899, § 7.

8-301.01. Repealed. Laws 1984, LB 899, § 7.



8-302 - Power to require and receive payments from members; limitations.

8-302. Power to require and receive payments from members; limitations.

Any association of not less than five persons, which shall be organized within this state for the purpose of raising money to be loaned among its members, shall be authorized and empowered to levy, assess and collect from its members such sums of money by rates of stated dues, fines, interest and premiums on loans, as the corporation may provide in its articles of incorporation or bylaws, and to exercise such other powers as are hereinafter conferred. Every such corporation may, however, receive payments from its members in any amount, which together with the balance, if any, formerly to the credit of the member thus paying, upon the books of the corporation, shall not exceed the par value of the shares of stock held by him.

Failure of foreign association to renew its authority to transact business in this state does not invalidate prior contracts. Eastern B. & L. Assn. v. Tonkinson, 76 Neb. 470, 107 N.W. 762 (1906).

A building and loan association may deduct from a loan made to one of its members the premium bid for the right of precedence in taking a loan, provided such loan was made under a system of open competitive bidding. South Omaha L. & B. Assn. v. Wirrick, 63 Neb. 598, 88 N.W. 694 (1902).

Section held constitutional. Nebraska L. & B. Assn. v. Perkins, 61 Neb. 254, 85 N.W. 67 (1901); Livingston L. & B. Assn. v. Drummond, 49 Neb. 200, 68 N.W. 375 (1896).

Stockholder cannot rescind, recover money paid for stock, and repudiate obligations assumed on account of mismanagement of officers. American B. & L. Assn. v. Bear, 48 Neb. 455, 67 N.W. 500 (1896).

Act cannot affect contracts made before its passage. American B. & L. Assn. v. Rainbolt, 48 Neb. 434, 67 N.W. 493 (1896).

Subscribers seeking rescission of contract must return stock as condition to right to rescind. Building & L. Assn. of Dakota v. Cameron, 48 Neb. 124, 66 N.W. 1109 (1896).

Corporations, not building and loan associations, though similar in character, may incorporate under general law. York Park Bldg. Assn. v. Barnes, 39 Neb. 834, 58 N.W. 440 (1894).

Company will be bound by that construction of the contract which it understood and knew the other party placed upon it, by which the other party was induced to enter into contract. People's B. L. & S. Assn. v. Klauber, 1 Neb. Unof. 676, 95 N.W. 1072 (1901).



8-303 - Stock; ownership; limit; investment shares; loans.

8-303. Stock; ownership; limit; investment shares; loans.

(1) No person shall hold in his own right, or jointly with others, a total of withdrawal value of investment stock of more than sixty thousand dollars or an amount representing two percent of the total assets of the association, whichever is greater, except that investment shares which, when issued by an association, are within the limits prescribed in this subsection, may continue to be lawfully held irrespective of any shrinkage in the assets of the association.

(2) In any association, borrowing members may hold stock to the amount of sixty thousand dollars or an amount equal to five percent of the assets of the association, whichever amount is greater, except that (a) no borrowing member may hold stock in excess of one hundred thousand dollars unless that association has a reserve fund of at least five percent of the total assets of the association; and (b) if stock held by borrowing members which, when issued by an association, is within the limits prescribed in this subsection, it shall continue to be lawfully held irrespective of any shrinkage in the assets of the association.

(3) Notwithstanding the provision of this section, an association may issue any investment shares and make any loan to borrowing members which is or may be permitted to a federal association doing business in this state.



8-304 - Stockholders; voting; limitations.

8-304. Stockholders; voting; limitations.

Subject to the limitations set forth in section 8-303, each investing member shall be permitted to cast one vote for each hundred dollars of withdrawal value of his stock. Each borrowing member shall be permitted as a borrower to cast one vote, or to cast one vote for each one hundred dollars of the credit value of his stock. Fifteen or more members present at a regular or special meeting of members constitute a quorum. Voting may be by proxy if the instrument authorizing the proxy to vote shall have been executed by a member.



8-305 - Corporate name; requirements; penalty.

8-305. Corporate name; requirements; penalty.

The words loan and building association, building association, building and loan association, savings and loan association, or loan and savings association, shall form part of the corporate name of every such corporation. No individual, firm, company, corporation, or association operating in the State of Nebraska, unless (1) organized under authority of the federal government, (2) organized as a building and loan association under the authority of any foreign state and complying with the provisions of the Nebraska statutes, (3) organized and incorporated under and in accordance with the provisions of sections 8-301 to 8-384, or (4) having been in existence and doing business in Nebraska under its present name for a period of ten years prior to January 1, 1949, shall, after August 27, 1949, use in its name the words loan and building association, building and loan association, savings and loan association, loan and savings association, loan and building, building and loan, savings and loan, loan and savings, building and savings, or savings and building, in combination with any other word or words. Any person, firm, company, corporation, or association violating this section shall be guilty of a Class V misdemeanor for each offense. Each day such person, firm, or corporation shall use any such prohibited words shall be deemed a separate and distinct offense in violation of this section.



8-306 - Capital stock; amount; articles of incorporation; filing fees.

8-306. Capital stock; amount; articles of incorporation; filing fees.

The capital stock of an association is not limited and shall consist of the aggregate of payments made by its members and dividends credited thereon, less withdrawals, and shall be represented by shares. It shall not be necessary for any association organized in and operating under the laws of the State of Nebraska to state in its articles of incorporation, or an amendment or amendments thereto, any amount of authorized capital stock. Upon the filing of articles of incorporation, or an amendment or amendments thereto, an association shall pay a filing fee of twenty-five dollars to the Secretary of State.

Under prior law, law required building and loan association to file articles with Secretary of State and pay filing fee in advance based upon authorized capital stock. State ex rel. Equitable Bldg. L. & S. Assn. v. Amsberry, 104 Neb. 843, 178 N.W. 828 (1920).



8-307 - Repealed. Laws 1978, LB 717, § 7.

8-307. Repealed. Laws 1978, LB 717, § 7.



8-307.01 - Pensions and retirement plans; adoption.

8-307.01. Pensions and retirement plans; adoption.

A building and loan association may provide for pensions, retirement plans, and other benefits for its officers and employees, and may contribute to the cost thereof in accordance with the plan adopted by a two-thirds vote of the board of directors, and approved by a vote of a majority of all the stockholders represented at an annual meeting of such association upon written notice mailed ten days prior to the annual meeting to the last-known address of each stockholder as shown by the books of the association that a pension or retirement plan, or other plan for benefits for its officers and employees will be presented at such meeting, and approved by the Department of Banking and Finance.



8-308 - Stock; credit value; right of shareholder to withdraw; conditions; withdrawal notice; exception for liquidation.

8-308. Stock; credit value; right of shareholder to withdraw; conditions; withdrawal notice; exception for liquidation.

Any shareholder of an association shall be permitted to withdraw any or all of the credit value of his or her stock as shown by the books of the association, provided such stock is not pledged as security for a loan, by giving written notice of such intention to the secretary or managing officer of the association, and, at the expiration of thirty days following such notice, the member so withdrawing, or, if deceased, his legal representative, shall be entitled to receive the credit value of the stock at the time such notice was given, together with such proportion of the net profits accruing since the last dividend date, if the bylaws so provide and determine, less the admission fee, if any, or other just and lawful charges; Provided, the right to so withdraw shall not apply to shareholders of an association in process of liquidation.



8-309 - Stock; withdrawal; limit; funds applicable.

8-309. Stock; withdrawal; limit; funds applicable.

At no time shall more than one-half of the unloaned funds in the treasury of the association and one-half of the accumulations thereto be applicable to the demands of the withdrawing shareholders without the consent by resolution of the board of directors. If there is delay in meeting payment to withdrawing members due to insufficient funds applicable to such purpose, such members shall be paid, and their stock thus repurchased retired, in the order of the filing of their withdrawal notices as funds applicable therefor are available.



8-310 - Stock; withdrawal; insufficient funds to meet notices; limit of loans; requirements.

8-310. Stock; withdrawal; insufficient funds to meet notices; limit of loans; requirements.

So long as any association is delayed in meeting payment to withdrawing members due to insufficient funds applicable to such purpose, any loan made to a member shall be from funds not applicable for payment to withdrawing members, and shall not exceed one-half of the credit value of the member's stock unless secured also by the pledge of real estate. If the only security for such a loan be a pledge of the member's stock, the association shall take from the borrower a note for the payment thereof with interest, payable on demand, and a notice for withdrawal of sufficient of the stock to pay such note and interest unless such notice is already on file, and the association shall not demand payment of such note until it has funds available for the payment of the withdrawal notice in the sequence of its filing.



8-311 - Stock; withdrawals by borrowing members; funds applicable.

8-311. Stock; withdrawals by borrowing members; funds applicable.

Withdrawals by a borrowing member from credits on stock pledged as security in connection with a real estate loan made by the association shall be permitted only at the discretion of the association, and if the association is delayed in meeting payments to withdrawing members due to insufficient funds applicable to such purpose, withdrawals permitted to such a borrowing member shall be paid only out of the funds of the association available for the making of real estate loans.



8-312 - Stock; enforcement of withdrawals by directors.

8-312. Stock; enforcement of withdrawals by directors.

If the association has funds applicable for withdrawals and more than needed to retire the shares of members who have given written notice of an intention to withdraw, the directors may, if in their discretion it shall be for the best interests of the association, retire any unpledged shares by enforcing withdrawals of the same, subject to the approval and consent of the Department of Banking and Finance, and the owner or owners shall be paid the full credit value of such shares, which shall be the total of payments and dividends credited thereon less prior withdrawals, if any.



8-313 - Stock; enforced withdrawal; time; notice of intention.

8-313. Stock; enforced withdrawal; time; notice of intention.

Such retirements, if made, shall be made immediately after a period fixed by the bylaws of the association for the declaration and payment of dividends of earnings, and the association shall, at least sixty days before so retiring any shares, send written notice to each person shown by the books of the association to be an owner of such shares, mailed to such person's last-known address, which notice shall inform such persons of the intent of the association to make the retirement on a designated date.



8-314 - Stock; enforced withdrawal; notice of intention; contents.

8-314. Stock; enforced withdrawal; notice of intention; contents.

The association shall without delay, upon so retiring shares by order of its board of directors, send a written notice to each person shown by the books of the association to be an owner of shares thus retired, mailed to such person's last-known address, which notice shall contain information of the retirement of the shares and of the number of the certificate representing said shares, and of the amount to be paid to such owner upon delivery to the association of said certificate.



8-315 - Loans; prepayment; required provisions; procedure.

8-315. Loans; prepayment; required provisions; procedure.

The bylaws shall also contain equitable provisions permitting the payment of loans before maturity, as follows: The borrower shall be charged with the full amount of his loan, together with all arrearages due thereon or on the shares pledged, or appertaining to the security given, and shall thereupon be allowed, as a credit, the withdrawal value of the shares pledged as security together with an equitable share of the premium, if any, paid in advance, and such other credits as may be returnable on account thereof, and the balance shall be received by the association in full settlement and discharge of such loan. The credits on shares pledged in connection with a loan secured by mortgage on real estate, may at any time, and in whole or in part, be appropriated by any association and applied in reduction of such loan. The withdrawal value of shares pledged as a part of a loan transaction, where such loan is secured by mortgage on real estate, shall be the total amount of the payments on such shares as shown by the books of the association, together with such proportionate share of the earnings as the borrower may be entitled to under the bylaws of the association, less the amounts of previous appropriations and applications on the loan and withdrawals, if any. The association shall not directly or indirectly charge any membership, admission, withdrawal, or any other fee or sum of money for the privilege of becoming, remaining, or ceasing to be a member of the association, except charges upon the making or modification of a loan authorized by section 8-330. Except as authorized by this section and section 8-316, the association shall not charge any member any sum of money by way of fine or penalty for any cause. Payments on real estate loans shall be applied first to the payment of interest on the unpaid balance of the loan and the remainder on the reduction of principal. Any delinquent real estate taxes, both regular and special, which become a prior lien to the association's mortgage, may be paid by the association and added to the unpaid balance of the loan.



8-316 - Loans; delinquency; required provisions; association's rights; computation of balance due.

8-316. Loans; delinquency; required provisions; association's rights; computation of balance due.

The bylaws shall further provide that if any member has become delinquent in his payment on any shares pledged for the security of any loan from the association, which delinquency shall include delinquent real estate taxes both regular or special irrespective of whether paid by the association and charged to principal or unpaid and a prior lien on the property, and such delinquency represents more than two monthly payments, such shares may be canceled, and he shall, as to such shares, cease to be a member of the association, and the withdrawal value, if any, of such shares at the date of cancellation, shall be credited on his loan. If, after the aforesaid credits, or other credits, a balance remains due the association on account of said loan, it may recover the balance either by the foreclosure and sale of the security given or by an action at law upon the evidence of indebtedness. The withdrawal value of shares pledged as a part of a loan transaction, where such loan is secured by mortgage on real estate, shall be the total amount of the payments on such shares as shown by the books of the association, together with such proportionate share of earnings as the borrower may be entitled to under the bylaws of the association, less the amounts of previous appropriations and applications on the loan and withdrawals, if any.

Receiver of insolvent association can recover from member amount loaned, with interest at legal rate, less amount paid on interest and premium, with interest from date of the several payments. Anselme v. American S. & L. Assn., 63 Neb. 525, 88 N.W. 665 (1902).

Mortgage stipulating that borrower should receive credits for withdrawal value of shares in case of foreclosure, gives right to have same fixed and credited according to contract. Equitable B. & L. Assn. v. Bidwell, 60 Neb. 169, 82 N.W. 384 (1900).



8-317 - Certificates of stock; records; payments; matured stock; right to withdraw.

8-317. Certificates of stock; records; payments; matured stock; right to withdraw.

Certificates of stock or other written evidence thereof shall be issued for each account in conformity with sections 8-301 to 8-340.01 and the bylaws. Every stockholder shall receive credit on the books of the association for all amounts paid by the stockholder upon the stockholder's subscription for stock, together with the stockholder's pro rata share of all dividends declared, as hereinafter provided, and when the sum of such payments and dividends, less all fines or other charges, equal the par value of the shares of stock held by the stockholder, the stockholder shall be entitled to receive such par value, with such interest not exceeding the legal rate, as the directors may determine, from the time of maturity until paid. Holders of stock thus matured and members desiring to withdraw before such maturity shall be paid the value of their stock in the order of the maturity of or notice of withdrawal of such stock. At no time shall more than two-thirds of the unloaned funds in the treasury of the association, inclusive of such funds applicable to the demands of withdrawing stockholders, as hereinbefore provided, be applicable to the demands of holders of matured stock without the consent of the board of directors.

This section only fixes property rights of persons named; strangers to deposit allowed to establish oral trust in the account. Eden v. Eden, 182 Neb. 768, 157 N.W.2d 543 (1968).

Certificates issued by building and loan association to two or more persons are payable to any one of them. Rose v. Hooper, 175 Neb. 645, 122 N.W.2d 753 (1963).

Joint tenancy as to building and loan shares of stock is controlled by this section. Kindler v. Kindler, 169 Neb. 153, 98 N.W.2d 881 (1959).

When building and loan stock certificate is made to the joint account of two or more persons, the survivor or survivors are entitled to the full title thereto. Tobas v. Mutual Building & Loan Assn., 147 Neb. 676, 24 N.W.2d 870 (1946).



8-318 - Stock; share account; deposits; withdrawal methods authorized; investments by fiduciaries; rights; retirement plan, investments; building and loan association as trustee or custodian; powers and duties.

8-318. Stock; share account; deposits; withdrawal methods authorized; investments by fiduciaries; rights; retirement plan, investments; building and loan association as trustee or custodian; powers and duties.

(1)(a) Shares of stock in any association, or in any federal savings and loan association incorporated under the provisions of the federal Home Owners' Loan Act of 1933, with its principal office and place of business in this state, may be subscribed for, held, transferred, surrendered, withdrawn, and forfeited and payments thereon received and receipted for by any person, regardless of age, in the same manner and with the same binding effect as though such person were of the age of majority, except that a minor or his or her estate shall not be bound on his or her subscription to stock except to the extent of payments actually made thereon.

(b) Whenever a share account is accepted by any building and loan association in the name of any person, regardless of age, the deposit may be withdrawn by the shareholder by any of the following methods:

(i) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if the check or other instrument in writing is signed by the shareholder and constitutes a valid release in discharge to the building and loan association for all payments so made; or

(ii) Electronic means through:

(A) Preauthorized direct withdrawal;

(B) An automatic teller machine;

(C) A debit card;

(D) A transfer by telephone;

(E) A network, including the Internet; or

(F) Any electronic terminal, computer, magnetic tape, or other electronic means.

(c) This section shall not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act, 15 U.S.C. 1693 et seq., as it existed on September 4, 2005, and shall not affect the legal relationships between a minor and any person other than the building and loan association.

(2) All trustees, guardians, personal representatives, administrators, and conservators appointed by the courts of this state may invest and reinvest in, acquire, make withdrawals in whole or in part, hold, transfer, or make new or additional investments in or transfers of shares of stock in any (a) building and loan association organized under the laws of the State of Nebraska or (b) federal savings and loan association incorporated under the provisions of the federal Home Owners' Loan Act of 1933, having its principal office and place of business in this state, without an order of approval from any court.

(3) Trustees created solely by the terms of a trust instrument may invest in, acquire, hold, and transfer such shares, and make withdrawals, in whole or in part, therefrom, without any order of court, unless expressly limited, restricted, or prohibited therefrom by the terms of such trust instrument.

(4) All building and loan associations referred to in this section are qualified to act as trustee or custodian within the provisions of the federal Self-Employed Individuals Tax Retirement Act of 1962, as amended, or under the terms and provisions of section 408(a) of the Internal Revenue Code, if the provisions of such retirement plan require the funds of such trust or custodianship to be invested exclusively in shares or accounts in the association or in other associations. If any such retirement plan, within the judgment of the association, constitutes a qualified plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, or under the terms and provisions of section 408(a) of the Internal Revenue Code, and the regulations promulgated thereunder at the time the trust was established and accepted by the association, is subsequently determined not to be such a qualified plan or subsequently ceases to be such a qualified plan, in whole or in part, the association may continue to act as trustee of any deposits theretofore made under such plan and to dispose of the same in accordance with the directions of the member and beneficiaries thereof. No association, in respect to savings made under this section, shall be required to segregate such savings from other assets of the association. The association shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this section.



8-319 - Loans; restricted to members; secured and unsecured; purposes; limit; parity with federal associations; security; participation in other loans; exceptions; educational loans.

8-319. Loans; restricted to members; secured and unsecured; purposes; limit; parity with federal associations; security; participation in other loans; exceptions; educational loans.

(1) No loan shall be made by such association except to its own members, and no loan shall be made to any member for any sum in excess of the par value of his or her stock. The borrower shall pledge to the association, as security for the loan, shares of a maturity value equal to the principal of the loan and, except as otherwise provided in this section, ample security by mortgage or deeds of trust on real estate. For purposes of this section, real property and real estate shall include a leasehold or subleasehold estate in real property under a lease or sublease the term of which does not expire, or which is renewable automatically or at the option of the holder or of the association so as not to expire for at least five years beyond the maturity of the debt. Loans made upon improved real estate, except as otherwise provided in this section, shall not exceed ninety-five percent of the reasonable normal cash value thereof, and all loans made on any other real estate shall not exceed three-fourths of the reasonable normal cash value thereof.

(2) An association may make a loan or loans in an amount exceeding ninety-five percent of the reasonable normal cash value of the real estate security (a) if such loan or loans are made to a veteran in accord with the provisions of 38 U.S.C., as now existing or as hereafter amended, (b) if the proceeds of the loan or loans are to be used in purchasing residential property or in constructing a dwelling on unimproved property owned by such veteran to be occupied as his or her home, used for the purpose of making repairs, alterations, or improvements in or paying delinquent indebtedness, taxes, or special assessments on residential property owned by the veteran and used by him or her as his or her home, or used in purchasing any land and buildings to be used by the applicant in pursuing a gainful occupation other than farming, and (c) if the Secretary of Veterans Affairs guarantees that portion of such loan or loans in excess of ninety-five percent of the reasonable normal cash value of the real estate security.

(3) An association is authorized to obtain insurance of its loans by the Federal Housing Administrator under Title II of the National Housing Act, as amended, and such loans so made upon improved real estate and so insured shall not be subject to the restrictions set forth in this section with reference to the maximum authorized amount of a loan.

(4) An association may make unsecured loans to its members if such loans (a) are insured under Title I and Title II of the National Housing Act, as amended, or (b) are for property alterations, repair, or improvements. The aggregate amount of loans made under subdivisions (a) and (b) of this subsection shall not at any time exceed twenty percent of the association's assets. Each loan made under subdivision (b) of this subsection shall be repayable in regular monthly installments within a period of twenty years and shall be supported by a written property statement on forms to be prescribed by the Department of Banking and Finance. An association may make secured loans to its members and may make loans under 38 U.S.C., as amended, under Chapter V, subchapter C of the Home Owners' Loan Act of 1933, as amended (12 U.S.C.), and on the security of mobile homes.

(5) The stock of such association may be accepted as security for a loan of the amount of the withdrawal value of such stock without other security.

(6) An association when so licensed may make loans to its own members upon the terms and security set forth in the Nebraska Installment Loan Act.

(7) Any provisions of this section to the contrary notwithstanding, an association may make any loan that a federal savings and loan association doing business in this state is or may be authorized to make.

(8) An association may invest in loans, obligations, and advances of credit, all of which are referred to in this subsection as loans, made for the payment of expenses of business school, technical training school, college, or university education, but no association shall make any investment in loans under this subsection if the principal amount of its investment in such loans, exclusive of any investment which is or which at the time of its making was otherwise authorized, would thereupon exceed five percent of its assets. Such loans may be secured, partly secured, or unsecured, and the association may require a comaker or comakers, insurance, guaranty under a governmental student loan guarantee plan, or other protection against contingencies. The borrower shall certify to the association that the proceeds of the loan are to be used by a full-time student solely for the payment of expenses of business, technical training school, college, or university education.

(9) An association may participate with other lenders in making loans of any type that an association may otherwise make if (a) each of the lenders is either an instrumentality of the United States Government or is insured by the Federal Deposit Insurance Corporation or, in the case of another lender, the interest of the association in such loan is superior to the participating interests of the other participants and (b) an association whose accounts are insured by the Federal Deposit Insurance Corporation which may be a federal association or an association chartered by this state, or another association chartered by this state which is not so insured, has otherwise complied with subsection (1) of this section with respect to loans to members.

(10) An association may sell to or purchase from any institution which is a savings association chartered by this state or the accounts of which are insured by the Federal Deposit Insurance Corporation a participating interest in any loan, whether or not, in the case of a purchase, the security is located within the association's regular lending area.



8-320 - Reserve funds; idle funds; investments authorized; deposit of funds in banks.

8-320. Reserve funds; idle funds; investments authorized; deposit of funds in banks.

Any association may invest its reserve fund for the payment of contingent losses, any reserve fund created to protect against any other contingency, and any portion of its idle funds, not immediately needed to carry on its proper functions, as follows:

(1) In bonds, notes, warrants, or other direct obligations of the United States or of any city, village, county, township, or school, road, water, sewer, paving, drainage, or sanitary and improvement district or any other political subdivision of the State of Nebraska;

(2) In any securities and obligations issued by the Federal Home Loan Bank, the Federal National Mortgage Association, or successor corporations, bonds and debentures issued either singly or collectively by any of the twelve federal land banks, the twelve intermediate credit banks, or the thirteen banks for cooperatives under the supervision of the Farm Credit Administration, and securities of any other federal agency corporation; and

(3) In securities issued pursuant to the Nebraska Business Development Corporation Act.

Any provision of this section to the contrary notwithstanding, an association may make any investment that a federal savings and loan association doing business in this state is or may be authorized to make.

Any association may deposit its funds, or any part thereof, in any national or state bank insured by the Federal Deposit Insurance Corporation or any corporation successor thereto and receive therefor certificates of time or savings deposit or the usual bank passbook credit subject to check or in share accounts of any state or federal savings and loan association the accounts of which are insured by the Federal Deposit Insurance Corporation or any corporation successor thereto.



8-320.01 - Investments; service corporations.

8-320.01. Investments; service corporations.

An association organized under the provisions of Chapter 8, article 3, may purchase, hold, and sell stock in any service corporation organized under the laws of the State of Nebraska whose stock is owned exclusively by building and loan associations whose operations are subject to audit by the Department of Banking and Finance and, if insured, by the Federal Home Loan Bank Board and whose activities are restricted to:

(1) The providing of clerical, bookkeeping, accounting, statistical, and data processing services primarily for building and loan associations;

(2) The purchase, development, and conveyance of real estate for the purpose of renovating and rehabilitating substandard housing including enrollment in state and federal programs in connection therewith, and for other lawful purposes;

(3) The servicing, purchasing, selling, and making of loans upon real estate and participating interests therein; and

(4) The investment in corporations whose principal activities are community development, urban renewal and industrial development.



8-321 - Loans; evidence of indebtedness; form; parity with federal associations.

8-321. Loans; evidence of indebtedness; form; parity with federal associations.

No evidence of indebtedness taken by said association for the return of any loan shall be negotiable in form, and whatever be its form, every such evidence of indebtedness shall be nonnegotiable in law, except as hereinafter provided, and no such debt or evidence of debt shall be assignable or transferable in any manner so as to prevent the discharge thereof by payments to the association, except as hereinafter provided, except that bonds and interest-bearing obligations, in which temporary investments may be made as hereinbefore provided, may be converted into cash in due course.

Notwithstanding the provision of this section, an association may sell or purchase such loans, and enter into such participation loans, as are or may be permitted to federal savings and loan associations doing business in this state.

Provision hereof against assigning or transferring evidence of debt was inserted for protection of borrowing member and does not prevent equitable transfer by association. Nebraska Central B. & L. Assn. v. H. J. Hughes & Co., 121 Neb. 266, 236 N.W. 699 (1931).



8-322 - Membership in Federal Home Loan Bank authorized; power to utilize federal agencies; power to obtain advances; use of funds.

8-322. Membership in Federal Home Loan Bank authorized; power to utilize federal agencies; power to obtain advances; use of funds.

Any building and loan association is hereby authorized (1) to subscribe for the stock of and to become a member of the Federal Home Loan Bank for the district in which it may be located or for the stock of a Federal Home Loan Bank of an adjoining district if demanded by convenience; (2) to obtain advances from the Federal Home Loan Bank System, under the rules and regulations promulgated by the bank of which the association is a member, to obtain advances from any other corporation or agency established by or under authority of the United States Government, and to assign its mortgages or such other assets as may be required as security therefor; and (3) to do and perform such acts as may be necessary and required to avail to it all the advantages and privileges offered by the Federal Home Loan Bank or offered by any other corporation or agency established under the authority of the United States Government or any instrumentality of the United States Government.



8-323 - Mortgages; assignment to Home Owners' Loan Corporation authorized; condition.

8-323. Mortgages; assignment to Home Owners' Loan Corporation authorized; condition.

Any building and loan association is hereby authorized, with the approval of its board of directors, to assign its mortgages and the evidence of debt secured thereby to the Home Owners' Loan Corporation created by act of Congress of the United States under the act cited as the Home Owners' Loan Act of 1933, or such other corporation as may be created by authority of the United States Government, or as an instrumentality of the United States Government, and to accept as consideration for such assignment, cash or bonds of such Home Owners' Loan Corporation or such other corporation as may be created by authority of the United States Government, or as an instrumentality of the United States Government; Provided, that no mortgage given by any member of such association shall be so assigned without the written consent of the borrowing member.



8-324 - Stock; availability for purchase of real estate or payment of loan.

8-324. Stock; availability for purchase of real estate or payment of loan.

Any association, at the discretion of its officers and directors, and with the consent and approval of the Department of Banking and Finance, may accept its stock at the withdrawal value of such shares, to apply on the purchase at its fair market value, of any real estate owned by such association, or to apply in payment or reduction of any loans or contracts of sale on which, in the judgment of the officers and directors, there may be an eventual loss, whether or not notice for withdrawal of such shares shall have been filed, and such action shall not be considered prejudicial to the rights of any stockholders to whom payment on withdrawal notices is being delayed.



8-325 - Real estate; acquisition and disposal; powers; limitations.

8-325. Real estate; acquisition and disposal; powers; limitations.

Such association may purchase, hold, lease and convey real estate or stock for the following purposes and no others:

(1) Such real estate as it may need to occupy as a place of business;

(2) Such as shall in good faith be conveyed to it in satisfaction of debts contracted in the ordinary course of business;

(3) Such as it shall purchase at sales under judgments, decrees or mortgages held by the association, or shall purchase in good faith to secure debts due;

(4) Such as it shall in good faith acquire as a part of the consideration for the sale or exchange of real estate owned by it;

(5) Such as shall be acquired in salvaging the value of property owned by the association; and

(6) Such as is permitted building and loan service corporations under section 8-320.01. Nothing in this section shall be construed to forbid the mortgaging of real estate to such associations.

Association must dispose of title and possession to property held for five years. State ex rel. Johnson v. Conservative Savings and Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).



8-326 - Reserve fund; requirements; replenishment; increase; reduction; division for federal tax purposes; special increase; approval by department.

8-326. Reserve fund; requirements; replenishment; increase; reduction; division for federal tax purposes; special increase; approval by department.

Every association organized under the laws of this state for the purposes set forth in section 8-302, except such associations as are conducted upon the serial plan and in which the various series are operated wholly separate and distinct from each other, shall provide a reserve fund for the payment of contingent losses, by setting aside at least five percent of the net earnings for each year to such fund until it reaches at least five percent of the total assets of the association exclusive of cash on hand. Any credit to a reserve account required by any federal agency shall be considered to apply to the reserve fund requirement of this section.

All losses shall be paid out of such fund until the same is exhausted, and whenever the amount in the fund falls below five percent of the total assets, it shall be replenished by annual appropriations of at least five percent of the net earnings until it again reaches the amount. The board of directors shall have power to increase the reserve above five percent, but not to exceed twelve percent, if determined that it is to the best interest of the association and its shareholders. An association may establish such other and additional undivided profits accounts or special reserves as may be ordered by its board of directors. The board of directors may, for federal tax purposes, divide the reserve fund, surplus account, and undivided profits account, in accordance with the provisions of the Internal Revenue Code and regulations adopted pursuant thereto. If, in the opinion of a majority of the board of directors of any such association, a reserve fund of twelve percent is insufficient at any time to cover the probable losses among the assets, or if for other good and sufficient reason they determine it to be for the best interests of the association and its shareholders that the reserve fund be maintained or increased, they shall have power to maintain or increase the fund from the net earnings to an amount not greater than the sum of such probable losses or greater than sufficient to best serve the interest of the association and its shareholders as by them determined. Such special increase of the reserve fund shall first be approved by the Department of Banking and Finance, and if, in the opinion of the department after an examination, such special increase of the reserve fund is deemed necessary or advisable for the protection of stockholders, the department may order such reserve fund increased in like manner and within the same limits as aforesaid. Such reserve fund may at any time, with the consent of the department, be reduced to not less than five percent of the assets.



8-327 - Dividends; how and when paid.

8-327. Dividends; how and when paid.

Every association of the character defined in section 8-326, shall be required, at least annually, to transfer the residue of earnings, after paying expenses and setting aside a sum for the reserve funds as herein provided, as a dividend to members holding share accounts. All such members shall participate in earnings pro rata to the withdrawal value of their respective accounts, except that an association may classify its share accounts according to the character, amount, or duration thereof, or regularity of additions thereto, and may agree in advance to pay an additional rate of earnings, over and above the minimum rate of earnings paid on share accounts, on accounts based on such classifications, and shall regulate such earnings in such manner that each share account in the same classification shall receive the same ratable portion of such additional earnings. Earnings may be declared on the withdrawal value of each share account at the beginning of the accounting period, plus additions thereto made during the period, less amounts previously withdrawn and amounts covered by notice for withdrawal which for earnings purposes shall be deducted from the latest previous additions thereto, computed at the declared rate for the time the funds have been invested determined as next provided. The date of investment shall be the date of actual receipt by the association of an account or an addition to an account, except that if the board of directors shall so determine, accounts in one or more classifications or additions thereto received by the association on or before a date not later than the twentieth day of the month, unless the day determined is not a business day and in such case it may be the next succeeding business day, shall receive earnings as if invested on the first day of the month in which such payments were received; and if the board shall make such determination, it also shall determine that payments received subsequent to such determination date shall either (1) receive earnings as if invested on the first day of the next succeeding month, or (2) receive earnings from the date of actual receipt by the association. The directors shall determine by resolution the method of calculating the amount of any earnings on share accounts as herein provided, and the time or times when earnings are to be declared, paid, or credited, but the association shall not be required to credit or pay dividends on inactive share accounts of fifty dollars or less.



8-328 - Records; requirements.

8-328. Records; requirements.

(1) Complete and adequate records of all accounts and of all minutes of proceedings of the members, directors and executive committee shall be maintained at all times at the office of the association. Records may be kept by hand, mechanical or electronic means.

(2) Every association shall maintain membership records, which shall show the name and address of the member, whether the member is a share account holder, or a borrower, or a share account holder and borrower, and the date of membership thereof. In the case of account-holding members, the association shall obtain a card containing the signature of the owner of such account or his duly authorized representative and shall preserve such signature card in the records of the association.

(3) Associations shall not be required to preserve or keep their records or files for a longer period than five years next after the first day of January of the year following the payment in full of a mortgage or other loan or the closing of a savings or investment account or the final closing or completion of any other contract or transaction; Provided, that ledger sheets showing unpaid accounts in favor of members of such savings and loan associations shall not be destroyed.

(4) No liability shall accrue against any association destroying any such records after the expiration of the time provided in subsection (3) of this section, and in any cause or proceedings in which any such records or files may be called in question or be demanded of the association or any officer or employee thereof, a showing that such records and files have been destroyed in accordance with the terms of subsection (3) of this section shall be a sufficient excuse for the failure to produce them.

(5) All causes of action against an association based upon a claim or claims inconsistent with an entry or entries in any savings and loan association record or ledger, made in the regular course of business, shall be deemed to have accrued, and shall accrue, one year after the date of such entry or entries; and no action founded upon such a cause may be brought after the expiration of five years from the date of such accrual.

(6) The provisions of this section, so far as applicable, shall apply to the records of federal savings and loan associations.

(7) Any association may cause any or all records kept by such association to be copied or reproduced by any photostatic, photographic or microfilming process which correctly and permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material and such association may thereafter dispose of the original record. Any such copy or reproduction shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such copy or reproduction reproduced from a film record shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original.



8-329 - Taxation; real estate.

8-329. Taxation; real estate.

The real estate of such associations shall be subject to taxation in the same manner as provided by law in the case of other corporations and individuals.



8-330 - Loans; charges authorized; statement; interest rate.

8-330. Loans; charges authorized; statement; interest rate.

Every association may require borrowing members to pay all reasonable expenses incurred in connection with the making, closing, disbursing, extending, readjusting, or renewing of real estate loans. Such expenses may include abstract, recording, and registration fees, title examinations, survey, escrow services, and taxes or charges imposed upon or in connection with the making and recording of any mortgage. Such reasonable charges may be collected by the association from the borrower and shall not be considered interest or a charge for the use of the money loaned. A charge not exceeding one percent or that allowed a federally chartered association for the premature prepayment may be made. The rate of interest on any loan of money shall be determined and computed upon the assumption that the debt will be paid according to the agreed terms and in the event the loan is paid or collected by court action prior to the term of the loan, any payment charged, received, or taken as an advance or forbearance which is in the nature of and taken into account in the calculation of interest, shall be spread over the stated term of the loan for the purpose of determining the rate of interest. Any amounts paid or contracted to be paid by persons other than the borrower shall not be considered interest and shall not be taken into account in the calculation of interest. Interest may be paid on escrow accounts held for the payment of taxes, insurance, and similar payments, if agreed to in writing by the borrower and association. Loans may be made by an association under a license granted it pursuant to the Nebraska Installment Loan Act, to borrowing members whose loans are secured by real estate, to the same extent and in the same amount as such loans may lawfully be made to nonborrowing members. The association shall furnish a loan settlement statement to each borrower, indicating in detail the charges and fees such borrower has paid or obligated himself or herself to pay to the association or to any other person in connection with such loan. A copy of such statement shall be retained in the records of the association.

An association may charge and receive interest, on property improvement loans including loans made under Title I of the National Housing Act, as amended, and unsecured loans authorized in section 5(c) of the Home Owners' Loan Act, as amended.

Payments contracted for as interest and premium on loan only are to be considered in determining usury. Eastern B. & L. Assn. v. Tonkinson, 76 Neb. 470, 107 N.W. 762 (1906).

Foreign associations doing business in this state are subject to penalties against usury. Anselme v. American S. & L. Assn., 66 Neb. 520, 92 N.W. 745 (1902); People's B. L. & S. Assn. v. Parish, 1 Neb. Unof. 505, 96 N.W. 243 (1901).

Under former act, section was only applicable to domestic associations, and foreign associations were governed by general usury statute. National Mut. B. & L. Assn. of New York v. Keeney, 57 Neb. 94, 77 N.W. 442 (1898).

Interest may be reserved at highest rate permitted by law on face of loan, premiums deducted from that, and difference only paid to borrower. Livingston L. & B. Assn. v. Drummond, 49 Neb. 200, 68 N.W. 375 (1896).



8-331 - Articles of incorporation; bylaws; filing; certificate of approval; application; contents; approval by Department of Banking and Finance.

8-331. Articles of incorporation; bylaws; filing; certificate of approval; application; contents; approval by Department of Banking and Finance.

Every association shall adopt articles of incorporation and bylaws. A copy of the articles of incorporation and bylaws of every such association shall be filed in the office of the Department of Banking and Finance, together with an application for a certificate of approval and payment of the examination fee prescribed by section 8-602. The application shall furnish and set forth facts and information desired by the Department of Banking and Finance. The department, upon completion of its investigations and its examination of the articles, bylaws, and application for certificate of approval, shall issue a certificate of approval of the association and articles of incorporation and bylaws, but no such certificate of approval shall be issued unless and until the department has determined:

(1) That the articles of incorporation and bylaws conform to the requirements of sections 8-301 to 8-384 and contain a just and equitable plan for the management of the association's business;

(2) That the persons organizing the association are of good character and responsibility;

(3) That in its judgment a need exists for such an institution in the community to be served;

(4) That there is a reasonable probability of its usefulness and success; and

(5) That the same can be established without undue injury to properly conducted existing local building and loan associations.

No such association shall transact any business, except the execution of its articles of incorporation, the adoption of bylaws, and the election of directors and officers, until it has procured a certificate of approval under this section. No amendment of the articles of incorporation or bylaws of any such association shall become operative until a copy of the amendment has been filed and a certificate of approval obtained under this section in regard to the original articles of incorporation and bylaws.

Requirements hereof apply to application for branch office. First Fed. Sav. & Loan Assn. v. Department of Banking, 187 Neb. 562, 192 N.W.2d 736 (1971).



8-332 - Annual statement; publication; special reports; violation; penalty.

8-332. Annual statement; publication; special reports; violation; penalty.

Every such association shall, at the close of business on June 30 of each year and at such other times as required by the Department of Banking and Finance, file in the office of the department, within thirty days after the receipt of a request for a requisition therefor, a statement verified by the oath of its president or secretary and approved by three of its directors in such form as may be prescribed by the department, setting forth its actual financial condition and the amount of its assets and liabilities and furnishing such other information as to its affairs as the department may require. A copy of such annual statement shall be published in a newspaper of general circulation, in the county where such association is located, three consecutive times, and due proof of such publication, by affidavit, shall be filed with the department. The department may call for special reports from any such association whenever in its judgment such reports may be necessary or advisable, but no other or further notice or statement of the amount of the existing debts of such corporation shall be required to be published than that on June 30. Any association failing to comply with this section shall pay to the department fifty dollars for each day such noncompliance continues unless the department extends the filing deadlines for such reports and proofs of publication.

A false entry under this section is one that is knowingly made with intent to deceive examiner, and an incorrect entry made to correct a mistake in bookkeeping and to make account more nearly speak the truth is not made criminal. Fricke v. State, 112 Neb. 767, 201 N.W. 667 (1924).



8-333 - False statement or book entry; penalty.

8-333. False statement or book entry; penalty.

Every person who shall willfully or knowingly subscribe, or make, or cause to be made, any false statement or any false entries in any book of any association organized for the purpose set forth in section 8-302, or exhibit any false paper with the intent to deceive any person authorized to examine into the affairs of such association, or shall make, state or publish any false statement of the financial condition of such association, shall be guilty of a Class IV felony.



8-334 - Liquidation; insolvency; powers and duties of Department of Banking and Finance; writs of assistance.

8-334. Liquidation; insolvency; powers and duties of Department of Banking and Finance; writs of assistance.

Whenever it appears to the Department of Banking and Finance that the assets of any association or corporation organized under the laws of this state for the purpose set forth in section 8-302 do not equal the liabilities, that it is conducting its business in an unsafe or unauthorized manner, that it is jeopardizing the interest of its members, or that it is unsafe for such association or corporation to transact business, the department shall take possession of the books, records, and assets of every description of such association or corporation, and the department shall have full authority to retain such possession as against any mesne or final process issued by any court against such association or corporation whose property has been taken possession of by the department, pending the further proceedings specified in sections 8-301 to 8-340.01. If such possession is refused by the secretary, managing officer, or person in charge of such association or corporation, the department shall communicate such fact to the Attorney General together with a copy of such order of possession and it shall become the duty of the Attorney General to apply to the Court of Appeals or to the district court or county court of the county where such association or corporation is located or to a judge of any such court for a writ of assistance in placing the department in immediate possession of such association or corporation. It shall be sufficient to authorize the issuance of the writ and the taking possession of such association or corporation under the writ if it is made to appear that possession was refused.

A borrowing member upon insolvency is required to repay what he actually received, with interest, and is entitled, after debts are paid, to a pro rata dividend with nonborrowing member for what he has paid. Saunders v. State Savings & Loan Assn., 121 Neb. 473, 237 N.W. 572 (1931).

Alleged sovereign right of city of Lincoln to priority of payment out of assets of bankrupt trust company is inconsistent with Nebraska legislation and not within the common law of the state. City of Lincoln, Neb. v. Ricketts, 84 F.2d 795 (8th Cir. 1936).



8-335 - Liquidation; insolvency; special shareholders' meeting; report of department.

8-335. Liquidation; insolvency; special shareholders' meeting; report of department.

The Department of Banking and Finance shall, within ten days next after acquiring possession of such association, convene a special meeting of the shareholders. Notice of such special meeting shall be given by publication in a newspaper of general circulation in the county where such association is located and by written or printed notice posted in a conspicuous place in the office or place of business of the association. At such meeting the department shall present a full report of the affairs and condition of such association as found by its examination thereof.



8-336 - Liquidation; insolvency; inventory; collection of assets; expenses.

8-336. Liquidation; insolvency; inventory; collection of assets; expenses.

The Department of Banking and Finance, or any person authorized by it, shall, after having taken possession of the association under section 8-334, and pending the further proceedings specified in sections 8-301 to 8-340.01, prepare, or have prepared, a full and true exhibit of the affairs, property, and condition of such association, including an itemized statement of all its assets and liabilities. The department shall also receive and collect all debts, dues, and claims belonging to it, pay the immediate and reasonable expense of its trust, receive and receipt for all monthly payments becoming due after the date of coming into possession of the association, and keep the same separate and apart from the other money and effects of such association.



8-337 - Insolvency; reorganization; surrender of assets by Department of Banking and Finance.

8-337. Insolvency; reorganization; surrender of assets by Department of Banking and Finance.

If at the special meeting of the shareholders they shall vote to reorganize such association, the Department of Banking and Finance, upon the consummation of the reorganization thereof, and the approval of the department, shall turn over to the new management all the books, papers and effects of every description in its hands belonging to such association.



8-338 - Voluntary liquidation; disposition of payments, other property; duty of Department of Banking and Finance.

8-338. Voluntary liquidation; disposition of payments, other property; duty of Department of Banking and Finance.

If at the special meeting of the shareholders they shall vote to go into voluntary liquidation or to otherwise close up or discontinue the business of such association, the Department of Banking and Finance shall return to the shareholders all monthly payments and other payments on subscriptions for stock received and receipted for by it, and which became due and payable after the date of taking possession. All books, papers and effects of every description in its hands, belonging to such association not so returnable, shall be turned over and delivered to the person or persons entitled thereto.

Borrowing member is entitled to pro rata dividend on shares after assets reduced to money and debts paid. Saunders v. State Savings & Loan Assn., 121 Neb. 473, 237 N.W. 572 (1931).



8-339 - Involuntary liquidation; duty of Department of Banking and Finance.

8-339. Involuntary liquidation; duty of Department of Banking and Finance.

If the Department of Banking and Finance after having called a meeting of the shareholders as herein provided, shall find that the association cannot be reorganized or that voluntary liquidation by the shareholders cannot be had or consummated, the department shall take charge of such building and loan association and proceed to liquidate such association in the manner provided for the liquidation of insolvent banks.

Alleged sovereign right to city of Lincoln to priority of payment out of assets of bankrupt trust company is inconsistent with Nebraska legislation and not within the common law of the state. City of Lincoln, Neb. v. Ricketts, 84 F.2d 795 (8th Cir. 1936).



8-340 - Rules and regulations.

8-340. Rules and regulations.

The Department of Banking and Finance has power to make such rules and regulations for the government of all associations of the character defined in sections 8-301 to 8-340.01 as may, in its judgment, seem wise and expedient.



8-340.01 - Executive officers and employees; bonding requirements.

8-340.01. Executive officers and employees; bonding requirements.

Each and every executive officer and such other employees as the Department of Banking and Finance deems necessary of each building and loan association shall execute to such association and to the State of Nebraska, jointly, a corporate surety bond in an amount fixed by the department, said amount to be equal or uniform as to all associations in accordance with their size. In lieu of individual corporate surety bonds, the Director of Banking and Finance may accept a blanket corporate surety bond. All surety bonds shall be conditioned to protect and indemnify the association from any and all pecuniary loss, which the association may sustain, of money or other personal property, including that for which the association is responsible, through or by reason of the fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or any other dishonest or criminal act, of or by any of said executive officers or employees of the association. Such bond or bonds shall be filed with and approved by the director, remain a part of the records of the department, and be open to public inspection during the office hours of the department.



8-341 - Repealed. Laws 1949, c. 9, § 2.

8-341. Repealed. Laws 1949, c. 9, § 2.



8-342 - Repealed. Laws 2000, LB 932, § 56.

8-342. Repealed. Laws 2000, LB 932, § 56.



8-343 - Repealed. Laws 2000, LB 932, § 56.

8-343. Repealed. Laws 2000, LB 932, § 56.



8-344 - Repealed. Laws 2000, LB 932, § 56.

8-344. Repealed. Laws 2000, LB 932, § 56.



8-345 - Repealed. Laws 2000, LB 932, § 56.

8-345. Repealed. Laws 2000, LB 932, § 56.



8-345.01 - Automatic teller machines; authorized.

8-345.01. Automatic teller machines; authorized.

Nothing in section 8-157 shall prohibit building and loan associations as defined in sections 8-301 to 8-340.01 from establishing and operating new automatic teller machines for the purpose of transmitting savings and loan transactions.



8-345.02 - New branch; limitation.

8-345.02. New branch; limitation.

No building and loan association organized under the provisions of Chapter 8, article 3, shall establish any new branch on or after March 26, 1992, except to the extent provided for banks in section 8-157.



8-346 - Books; examination.

8-346. Books; examination.

(1) The Director of Banking and Finance, his or her deputy, or any duly appointed examiner shall have power to make a thorough examination into all the books, records, business, and affairs of every building and loan association organized under the laws of this state as often as deemed necessary. The director may accept in his or her discretion, in lieu of any examination authorized by the laws of this state, a report of an examination made of a building and loan association by the Federal Deposit Insurance Corporation or the Office of Thrift Supervision, or the director may examine any such association jointly with either of these federal agencies.

(2) The director may, at his or her discretion, make available to the Federal Deposit Insurance Corporation or the Office of Thrift Supervision copies of reports of any such examination or any information furnished to or obtained by him or her in such examination. The rights, powers, duties, and privileges of the director, his or her deputy, or any duly appointed examiner in connection with such examinations shall be the same as is or may be provided by law in reference to the examinations of banks.



8-347 - State association; conversion into federal savings and loan association; procedure.

8-347. State association; conversion into federal savings and loan association; procedure.

Any building and loan association or other home financing organization by whatever name or style it may be designated, eligible to become a federal savings and loan association, may convert itself into a federal savings and loan association by following the procedure hereinafter outlined:

(1) At any regular meeting of the shareholders of any such association or at any special meeting of the shareholders of such association, in either case called to consider such action and held in accordance with the laws governing such association, such shareholders by an affirmative record vote of the shareholders owning and voting two-thirds of the total number of shares outstanding, present in person or by proxy, may declare by resolution the determination to convert said association into a federal savings and loan association;

(2) A copy of the minutes of such meeting of the shareholders verified by the affidavit of the president or vice president and the secretary of the meeting, shall be filed within ten days after said meeting in the office or department of this state having supervision of such association; and such verified copy of the minutes of such meeting when so filed shall be presumptive evidence of the holding and of the action of such meeting;

(3) Within a reasonable time and without any unnecessary delay after the adjournment of such meeting of shareholders, such association shall take such action as may be necessary to make it a federal savings and loan association, and within ten days after receipt of the federal charter there shall be filed in the office or department of this state having supervision of such association, a copy of the charter issued to such association by the Federal Home Loan Bank Board or a certificate showing the organization of such association as a federal savings and loan association certified by, or on behalf of, the Federal Home Loan Bank Board. Upon the filing of such instrument such association shall cease to be a state association and shall thereafter be a federal savings and loan association.



8-348 - State association; conversion into federal association; transfer of supervision; status of property owned; continuation of association.

8-348. State association; conversion into federal association; transfer of supervision; status of property owned; continuation of association.

At the time when such conversion becomes effective as provided in section 8-347, such association shall cease to be supervised by this state and all of the property of such association, including all of its right, title and interest in and to all property of every kind and character whether real, personal or mixed, shall immediately by operation of law and without any conveyance or transfer whatsoever and without any further act or deed, continue to be vested in said association under its new name and style as a federal savings and loan association and under its new jurisdiction. Said federal savings and loan association shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by it as a state association, and said federal savings and loan association at the time of the taking effect of such conversion shall continue responsible for all of the obligations of said state association to the same extent as though said conversion had not taken place. It is hereby expressly declared that the said federal savings and loan association shall be merely a continuation of the said state association under a new name and new jurisdiction and such revision of its corporate structure as may be considered necessary for its proper operation under said new jurisdiction.



8-349 - State associations; consolidation or merger; procedure; powers and duties of Department of Banking and Finance.

8-349. State associations; consolidation or merger; procedure; powers and duties of Department of Banking and Finance.

When any savings and loan association or building and loan association organized under the laws of this state shall, by its duly qualified officers and board of directors, propose to consolidate or merge with any other savings and loan association or building and loan association or associations, each such association shall present the proposed plan of consolidation or merger, together with a statement of the condition of the affairs of such association to the Department of Banking and Finance for its approval. Should the plan be approved by the department, the same shall be submitted to a regular or special meeting of the shareholders of each such association; and notice of such meeting shall be given as the department may direct. Such plan for consolidation or merger may include and provide for a reduction in the capital stock of the association or associations and of the nominal or book value of the shares, thereof, for the issuance of new certificates in lieu thereof, and for the distribution of any part of the assets of such association among its shareholders. If, at such meeting of the shareholders of any such association, not less than one-third of the shareholders vote affirmatively, either in person or by proxy, to adopt the proposed plan, as the same is approved and submitted by the Department of Banking and Finance, the department shall, upon notice of the favorable result of the shareholders meeting, direct each of such associations to put into effect the plan of consolidation or merger so approved; and such plan shall be in force and effect from and after the date of such order; Provided, that such consolidation or merger shall not be approved and put into effect unless approved by a majority of those voting on the consolidation or merger. There is hereby vested in the Department of Banking and Finance full power and authority to issue and enforce such orders having to do with carrying out of the plan of consolidation or merger adopted as shall be necessary and requisite for the protection of the shareholders, and distribution of the assets of the associations involved in the consolidation or merger.



8-350 - Federal savings and loan association; conversion into state association; procedure.

8-350. Federal savings and loan association; conversion into state association; procedure.

Any federal savings and loan association, having its principal place of business and home office in the State of Nebraska, if permitted by federal law, may convert itself into a state association under Chapter 8, article 3, and amendments thereto, in accordance with the following procedure:

(1) At any regular meeting of the shareholders of any such association, or at any special meeting of the shareholders of such association, in either case called to consider such action and held in accordance with the laws governing such association, such shareholders by an affirmative record vote of the shareholders owning and voting two-thirds of the total number of shares outstanding, present in person or by proxy, may declare by resolution the determination to convert said association into a state association as provided in Chapter 8, article 3, and amendments thereto.

(2) A copy of the minutes of such meeting of the shareholders certified by the president or vice president and the secretary of the meeting, shall be filed within ten days after such meeting in the office of the Department of Banking and Finance, and a copy shall be mailed to the Federal Home Loan Bank Board, Washington, D.C., within ten days after such meeting. Such certified copy of the minutes of such meeting when so filed in the office of the Department of Banking and Finance shall be presumptive evidence that such meeting was held and that it took the action therein set forth.

(3) Within a reasonable time and without any unnecessary delay after the adjournment of such meeting of shareholders, such association shall take all necessary action to comply with requirements of the federal law for conversion to a state association.

(4) At the meeting at which conversion is voted upon, the members shall vote upon and elect in the usual manner the persons who shall be the directors of the state association as provided by sections 8-350 to 8-353; and shall by a majority vote adopt proposed articles of incorporation, constitution, and bylaws to be effective upon conversion into a state-chartered association. The elected directors within a reasonable time and without any unnecessary delay shall sign and acknowledge said proposed articles of incorporation, constitution, and bylaws as subscribers thereto, which shall be filed in the office of the Department of Banking and Finance in compliance with Chapter 8, article 3, and amendments thereto.

(5) The Department of Banking and Finance within a reasonable time following receipt of a verified copy of the minutes of said meeting, and said proposed articles of incorporation, constitution, and bylaws, shall examine the same carefully, and if it finds that the requirements of the provisions of sections 8-350 to 8-353 are satisfied, that said articles of incorporation, constitution, and bylaws conform to the requirements of Chapter 8, article 3, and amendments thereto, and contain a just and equitable plan for the management of the association's business, it shall issue to such association a certificate of its approval of such articles of incorporation, constitution, and bylaws; Provided, that no such certificate of approval shall be issued until a thorough examination into all the books, papers, and affairs of such association has been made by the Director of Banking and Finance, his deputies, or duly appointed examiners and the director, after a careful consideration of such examination, has found said association (a) to be in sound condition, (b) to be conducting its business in a manner conforming to the laws of Nebraska governing state-chartered building and loan associations, (c) is not committed to any obligations or liabilities which a similar association chartered under the laws of Nebraska might not properly incur, and (d) does not carry as assets on its books any assets which a similar association chartered under the laws of Nebraska could not properly so carry. The department shall charge such federal savings and loan association for such examination upon the same basis as charges are made for examination of state associations.



8-351 - Federal savings and loan association; conversion into state association; certificate of approval; supervision.

8-351. Federal savings and loan association; conversion into state association; certificate of approval; supervision.

Upon the issuance by the Department of Banking and Finance of a certificate of its approval of said articles of incorporation, constitution, and bylaws, the conversion of any such federal savings and loan association into a state association shall become effective, and said association shall thereupon be subject to the exclusive supervision and control of the department as provided in Chapter 8, article 3, and amendments thereto.



8-352 - Federal savings and loan association; conversion into state association; status of property owned; obligation.

8-352. Federal savings and loan association; conversion into state association; status of property owned; obligation.

All of the property of such association, including all of its right, title, and interest in and to all property of every kind and character whether real, personal, or mixed, shall immediately, by operation of law, without any conveyance or transfer whatsoever, and without any further act or deed, continue to be vested in said association under its new name and style as a state association and under its new jurisdiction. Such state association shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by it as a federal savings and loan association. The said state association at the time of the taking effect of such conversion shall continue to be responsible for all the obligations of said federal savings and loan association to the same extent as though said conversion had not taken place.



8-353 - Federal savings and loan association; conversion into state association; effect.

8-353. Federal savings and loan association; conversion into state association; effect.

It is hereby expressly declared that said state association shall be merely a continuation of said federal savings and loan association under a new name and new jurisdiction, and such revision of its corporate structure as may be considered necessary for its proper operation under said state jurisdiction.



8-354 - Repealed. Laws 1975, LB 58, § 1.

8-354. Repealed. Laws 1975, LB 58, § 1.



8-355 - Federal savings and loan; associations organized under laws of Nebraska; rights, privileges, benefits, and immunities; exception.

8-355. Federal savings and loan; associations organized under laws of Nebraska; rights, privileges, benefits, and immunities; exception.

Notwithstanding any of the provisions of Chapter 8, article 3, or any other Nebraska statute, except as provided in section 8-345.02, any association incorporated under the laws of the State of Nebraska and organized under the provisions of such article shall have all the rights, powers, privileges, benefits, and immunities which may be exercised as of January 1, 2013, by a federal savings and loan association doing business in Nebraska. Such rights, powers, privileges, benefits, and immunities shall not relieve such association from payment of state taxes assessed under any applicable laws of this state.



8-356 - Capital stock savings and loan association, defined; capital stock; how treated.

8-356. Capital stock savings and loan association, defined; capital stock; how treated.

(1) A capital stock savings and loan association, referred to in sections 8-356 to 8-384 as a capital stock association, shall mean a financial institution incorporated under sections 8-356 to 8-384 having for its purposes the encouragement of home financing, the accumulation of capital through the issuance and sale of its stock, the acceptance of such accounts, referred to in sections 8-356 to 8-384 as deposits, as may be authorized for mutual savings and loan associations, and the lending of funds so accumulated in accordance with the powers conveyed to mutual associations by Chapter 8, article 3. A capital stock association shall issue a class of stock known as capital stock. The par value shall be stated in the articles of association and bylaws and approved by the Department of Banking and Finance. The consideration for capital stock which has a par value shall be credited to the capital stock account at its par value and any excess shall be credited to paid-in surplus and both shall be maintained as the fixed and permanent capital of the association. Participation in the management of the association shall be limited to the holders of capital stock.

(2) Capital stock shall be a reserve to absorb losses after all surplus, undivided profits, and other reserves available for losses have been depleted.

(3) Capital stock shall not be subject to redemption except on dissolution and shall then be eligible for redemption only after all accounts, deposits, and other creditors, including the Federal Deposit Insurance Corporation in the case of an insured institution, have been paid in full, together with accrued interest.



8-357 - Definitions, sections found.

8-357. Definitions, sections found.

For purposes of sections 8-356 to 8-384, unless the context otherwise requires, the definitions found in sections 8-358 to 8-370 shall be used.



8-358 - Association, defined.

8-358. Association, defined.

Association shall mean a savings and loan association, referred to as a building and loan association, or loan and building association, building association, savings and loan association, or loan and savings association, incorporated and now existing under the laws of this state or incorporated under sections 8-356 to 8-384.



8-359 - Department, defined.

8-359. Department, defined.

Department shall mean the Department of Banking and Finance.



8-360 - Capital accounts, defined.

8-360. Capital accounts, defined.

Capital accounts shall mean capital stock, undivided profits, surplus, and reserves.



8-361 - Certificate of approval, defined.

8-361. Certificate of approval, defined.

Certificate of approval shall mean a certificate issued by the Department of Banking and Finance and approved by the director.



8-362 - Director, defined.

8-362. Director, defined.

Director shall mean the Director of Banking and Finance.



8-363 - Existing mutual association, defined.

8-363. Existing mutual association, defined.

Existing mutual association shall mean a mutual association which was authorized to do business in Nebraska on August 30, 1981.



8-364 - Foreign association, defined.

8-364. Foreign association, defined.

Foreign association shall mean any firm, company, association, partnership, limited liability company, or corporation actually engaged in the business of a savings and loan association which is not organized under the laws of this state or of the United States.



8-365 - Net worth of a stock association, defined.

8-365. Net worth of a stock association, defined.

Net worth of a stock association shall mean the aggregate of the capital stock account, paid-in surplus, earned surplus, legal and federal insurance reserves, and undivided profits.



8-366 - Capital stock, defined.

8-366. Capital stock, defined.

Capital stock shall mean that part of the capital or liabilities of an association representing ownership of the association and which is not subject to being withdrawn or the value paid to the holder of such stock until all other liabilities of the association have been fully liquidated and paid.



8-367 - Savings deposit, defined.

8-367. Savings deposit, defined.

Savings deposit shall mean a savings account in an association qualified to accept deposits and on which the association pays interest or dividends, whether at a fixed or indeterminate rate.



8-368 - Stockholder, defined.

8-368. Stockholder, defined.

Stockholder shall mean a person who is a holder of record of shares in a corporation.



8-369 - Withdrawable account, defined.

8-369. Withdrawable account, defined.

Withdrawable account shall mean a savings deposit or other authorized account or deposit of an association which does not represent capital stock.



8-370 - Withdrawal value, defined.

8-370. Withdrawal value, defined.

Withdrawal value shall mean the amount paid to an association on a savings deposit plus earnings credited to such account or deposit less lawful deductions.



8-371 - Capital stock association; organization; prerequisites.

8-371. Capital stock association; organization; prerequisites.

No capital stock association may be organized unless, prior to the filing of its articles of incorporation and bylaws, such amounts of its capital stock set forth in department rules and regulations or as the director shall deem adequate, shall have been subscribed for and paid into the association. Every stock association shall also obtain insurance of accounts from an agency of the federal government prior to commencing operation.



8-372 - Capital stock association; application; contents.

8-372. Capital stock association; application; contents.

Every corporation organized for and desiring to conduct a capital stock association shall make under oath and transmit to the department a complete detailed application, giving the name of the proposed capital stock association, a certified copy of the articles of incorporation, the names of the stockholders, the county, city, or village and the exact location within such city or village where such association is proposed to be located, the nature of the proposed capital stock association business, the proposed amounts of capital stock, surplus, and undivided profits, and the items of actual cash and property, as reported and approved at a meeting of the stockholders.



8-373 - Capital stock association; articles of incorporation; application; file information with department; examination fee.

8-373. Capital stock association; articles of incorporation; application; file information with department; examination fee.

A copy of the articles of incorporation and bylaws of every association applying under section 8-372 shall be filed with the department together with an application for a certificate of approval and payment of the examination fee prescribed by section 8-602. The application shall furnish and set forth information as may be required by the department's rules and regulations and the information required by sections 8-356 to 8-384.



8-374 - Department; hearing on application; notice; purpose.

8-374. Department; hearing on application; notice; purpose.

(1) Prior to issuing a certificate of approval, the department, upon receiving an application for a stock savings and loan association, shall (a) publish notice of filing of the application for a period of three weeks in a legal newspaper published in or of general circulation in the county where the applicant proposes to operate the savings and loan association and (b) give notice of such application for a stock savings and loan association to all financial institutions within the county where the proposed main office of the stock savings and loan would be located and to such other interested parties as the director may determine. The director shall send the notice to financial institutions by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent.

(2) A public hearing shall be held on each application. The date for hearing the application shall be not more than ninety days after filing the application and not less than thirty days after the last publication of notice. Such hearing shall be held to determine:

(a) Whether the articles of incorporation and bylaws conform to the requirements of sections 8-356 to 8-384 and contain a just and equitable plan for the management of the association's business;

(b) Whether the persons organizing such association are of good character and responsibility;

(c) Whether in the department's judgment a need exists for such an institution in the community to be served;

(d) Whether there is a reasonable probability of its usefulness and success; and

(e) Whether the same can be established without undue injury to properly conducted existing local savings and loan associations, whether mutual or capital stock in formation.

(3) The expense of any publication and mailing required by this section shall be paid by the applicant.



8-375 - Department; issue certificate of approval; when.

8-375. Department; issue certificate of approval; when.

If the department, upon completion of its investigation and the public hearing of the application, is satisfied that such corporation has complied with the requirements of sections 8-356 to 8-384 and department rules and regulations, it shall issue a certificate of approval stating that such corporation has complied with the laws of this state, and granting such savings and loan association the authority to commence business.



8-376 - Capital stock association; transaction of business; conditions.

8-376. Capital stock association; transaction of business; conditions.

No capital stock association shall transact any business, except the execution of its articles of incorporation, the adoption of the bylaws, and the election of directors and officers, until such association has been approved by the department and such association has submitted to the department evidence of insurance of accounts by an agency of the federal government. This section shall not apply to existing mutual associations operating without such insurance as of August 30, 1981, if they continue to operate as mutual associations.



8-377 - Payment to person selling stock prohibited; exception.

8-377. Payment to person selling stock prohibited; exception.

No corporation organized for the purpose of conducting a savings and loan association under the laws of this state shall be granted a certificate of approval if there have been any premium, bonus, commission, compensation, reward, salary, or other forms of remuneration paid or promised to be paid, to any person for selling the stock of such corporation, except that reasonable compensation in the form of commissions may be paid to persons or organizations authorized by law to act as brokers of stock for acting in such capacity.



8-378 - Mutual association; conversion to capital stock association; authorized; plan of conversion; approval required.

8-378. Mutual association; conversion to capital stock association; authorized; plan of conversion; approval required.

(1) Any state or federal mutual association, if substantial business benefit to the applicant will result, and if otherwise permitted by federal law and regulations, may apply to convert to a state or federal capital stock association, in accordance with the provisions set forth in sections 8-356 to 8-384 and in any rules and regulations that may be adopted or promulgated by the Department of Banking and Finance.

(2) Any applicant subject to subsection (1) of this section seeking to convert its corporate form pursuant to this section shall first obtain approval of a plan of conversion by resolution adopted by not less than a two-thirds majority vote of the total number of directors authorized.

(3) Upon approval of a plan of conversion by the board of directors, such plan and the resolution approving it shall be submitted to the department. The department may approve or disapprove the plan of conversion in its discretion, but shall not approve the plan unless a finding is made, after appropriate examination, that substantial business benefit to the applicant will result, that the plan of conversion is fair and equitable, that the interests of the applicant, its members or stockholders, its savings account holders and the public are adequately protected, and that the converting applicant has complied with the requirements of this section. If the department approves the plan of conversion, the approval, which shall be in writing and sent to the home office of the converting applicant, may prescribe terms and conditions to be fulfilled either before or after the conversion to cause the applicant to conform with the requirements of sections 8-356 to 8-384. If the department disapproves the plan of conversion, the objections shall be stated in writing and sent to the home office of the converting applicant, and the applicant afforded an opportunity to amend and resubmit the plan within a reasonable time as prescribed by the department. In the event that the department disapproves the plan after such resubmission, written notice of such final disapproval shall be sent by certified mail to the applicant's home office.



8-379 - Mutual association; conversion to capital stock association; plan of conversion; approval of members or stockholders; procedure.

8-379. Mutual association; conversion to capital stock association; plan of conversion; approval of members or stockholders; procedure.

If the department approves a plan to conversion in accordance with section 8-378, such plan shall be submitted for adoption to the members or stockholders of the converting association by vote at an annual or special meeting called to consider such action. At least three weeks prior to such meeting, a copy of the plan, together with an accurate summary plan description explaining the operation of the plan and the rights, duties, obligations, liabilities, conditions, and requirements which may be imposed upon such members or stockholders and the converted association as a result of the adoption of such plan, shall be mailed to each member or stockholder eligible to vote at such meeting. The plan of conversion must be approved by not less than sixty percent of the total outstanding shares, which may be voted by proxy or in person at the meeting called to consider such a conversion. If such plan is so approved, action shall be taken to obtain a charter, articles of incorporation, articles of association, or similar instrument, adopt bylaws, elect directors and officers and take such other action as is prescribed or appropriate for the type of corporation into which the converting applicant will be converted. A certified report of the proceedings at such meeting shall be filed promptly with the department.



8-380 - Conversion; plan of conversion; requirements.

8-380. Conversion; plan of conversion; requirements.

In any plan of conversion from a capital stock form of organization to a mutual form:

(1) Each savings account holder shall receive without payment a withdrawable account of the same general class in the converted institution equal in amount and equal in time tenure to his or her withdrawable account in the converting capital stock institution;

(2) The plan shall specify how and in what amount the return of capital to each class of stockholder in the form of an exchange of stock for savings accounts shall be effectuated;

(3) The plan shall provide for allocation of voting rights to the holders of savings accounts and the manner of exercise thereof; and

(4) The plan shall provide for evidence of insurance of deposits and other accounts of a withdrawable type by an agency of the federal government.



8-381 - Mutual association; conversion; certificate of conversion; issuance; when effective.

8-381. Mutual association; conversion; certificate of conversion; issuance; when effective.

If the department finds that a conversion proceeding has been completed in accordance with the requirements of sections 8-378 to 8-380 and any other applicable law and regulations, the department shall issue to the applicant a certificate of conversion, attaching as a part of such certificate a copy of the charter, articles of incorporation, articles of association, or similar instrument. Such conversion shall not become effective until the issuance of the certificate as provided in this section.



8-382 - Mutual association; conversion; effect.

8-382. Mutual association; conversion; effect.

Upon the issuance to any applicant of a certificate of conversion as provided in section 8-381, the corporate existence of the converting association shall not terminate, but such association shall be a continuation of the entity so converted and all property of the converted association, including its rights, titles, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, immediately, by operation of law and without any conveyance or transfer and without any further act or deed, shall vest in and remain the property of such converted applicant, and the same shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the converting applicant, and such converted association, upon issuance of the certificate of such conversion, shall continue to have and succeed to all the rights, obligations, and relations of the converting association. All pending actions and other judicial proceedings to which the converting association is a party shall not be abated or discontinued by reason of such conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if such conversion had not been made, and such converted applicant may continue the actions in its new corporate name. Any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting applicant theretofore involved in the proceedings.



8-383 - State associations; consolidation or merger; procedure; proposed plan; approval; department; powers.

8-383. State associations; consolidation or merger; procedure; proposed plan; approval; department; powers.

When any savings and loan association or building and loan association organized under the laws of this state shall, by its duly qualified officers and board of directors, propose to consolidate or merge with any other savings and loan association or building and loan association or associations, each such association shall present the proposed plan of consolidation or merger, together with a statement of the condition of the affairs of such association to the department for its approval. Should the plan be approved by the department, the same shall be submitted to a regular or special meeting of the shareholders of each such association and notice of such meeting shall be given as the department may direct. If, at such meeting of the shareholders of any such association, not less than fifty-one percent of the shareholders vote affirmatively, either in person or by proxy, to adopt the proposed plan, as the same is approved and submitted by the department, the department shall, upon notice of the favorable result of the shareholders' meeting, direct each of such associations to put into effect the plan of consolidation or merger so approved. Such plan shall be in force and effect from and after the date of such order, except that such consolidation or merger shall not be approved and put into effect unless approved by a majority of those voting on the consolidation or merger. There is hereby vested in the department full power and authority to issue and enforce such orders having to do with carrying out the plan of consolidation or merger adopted as shall be necessary for the protection of the shareholders and distribution of the assets of the associations involved in the consolidation or merger.



8-384 - Sections, how construed.

8-384. Sections, how construed.

In the event of an inconsistency between the provisions of sections 8-356 to 8-384 and the provisions of Chapter 8, article 3, such other provisions shall, to the extent of the inconsistency, be construed to be applicable to mutual associations only and not to the capital stock association.



8-385 - Repealed. Laws 2005, LB 533,§70.

8-385. Repealed. Laws 2005, LB 533,§70.



8-401 - Repealed. Laws 2003, LB 131, § 40.

8-401. Repealed. Laws 2003, LB 131, § 40.



8-401.01 - Repealed. Laws 2003, LB 131, § 40.

8-401.01. Repealed. Laws 2003, LB 131, § 40.



8-401.02 - Repealed. Laws 2003, LB 131, § 40.

8-401.02. Repealed. Laws 2003, LB 131, § 40.



8-402 - Repealed. Laws 2003, LB 131, § 40.

8-402. Repealed. Laws 2003, LB 131, § 40.



8-403 - Repealed. Laws 2003, LB 131, § 40.

8-403. Repealed. Laws 2003, LB 131, § 40.



8-403.01 - Repealed. Laws 2003, LB 131, § 40.

8-403.01. Repealed. Laws 2003, LB 131, § 40.



8-403.02 - Repealed. Laws 2003, LB 131, § 40.

8-403.02. Repealed. Laws 2003, LB 131, § 40.



8-403.03 - Repealed. Laws 2003, LB 131, § 40.

8-403.03. Repealed. Laws 2003, LB 131, § 40.



8-403.04 - Repealed. Laws 2003, LB 131, § 40.

8-403.04. Repealed. Laws 2003, LB 131, § 40.



8-403.05 - Repealed. Laws 2003, LB 131, § 40.

8-403.05. Repealed. Laws 2003, LB 131, § 40.



8-404 - Repealed. Laws 2003, LB 131, § 40.

8-404. Repealed. Laws 2003, LB 131, § 40.



8-404.01 - Repealed. Laws 2003, LB 131, § 40.

8-404.01. Repealed. Laws 2003, LB 131, § 40.



8-404.02 - Repealed. Laws 2003, LB 131, § 40.

8-404.02. Repealed. Laws 2003, LB 131, § 40.



8-405 - Transferred to section 8-403.01.

8-405. Transferred to section 8-403.01.



8-406 - Repealed. Laws 2003, LB 131, § 40.

8-406. Repealed. Laws 2003, LB 131, § 40.



8-407 - Repealed. Laws 2003, LB 131, § 40.

8-407. Repealed. Laws 2003, LB 131, § 40.



8-407.01 - Repealed. Laws 2003, LB 131, § 40.

8-407.01. Repealed. Laws 2003, LB 131, § 40.



8-407.02 - Repealed. Laws 2003, LB 131, § 40.

8-407.02. Repealed. Laws 2003, LB 131, § 40.



8-407.03 - Repealed. Laws 2003, LB 131, § 40.

8-407.03. Repealed. Laws 2003, LB 131, § 40.



8-408 - Repealed. Laws 2003, LB 131, § 40.

8-408. Repealed. Laws 2003, LB 131, § 40.



8-408.01 - Repealed. Laws 2003, LB 131, § 40.

8-408.01. Repealed. Laws 2003, LB 131, § 40.



8-408.02 - Repealed. Laws 2003, LB 131, § 40.

8-408.02. Repealed. Laws 2003, LB 131, § 40.



8-408.03 - Repealed. Laws 2003, LB 131, § 40.

8-408.03. Repealed. Laws 2003, LB 131, § 40.



8-409 - Repealed. Laws 2003, LB 131, § 40.

8-409. Repealed. Laws 2003, LB 131, § 40.



8-409.01 - Repealed. Laws 2003, LB 131, § 40.

8-409.01. Repealed. Laws 2003, LB 131, § 40.



8-409.02 - Repealed. Laws 2003, LB 131, § 40.

8-409.02. Repealed. Laws 2003, LB 131, § 40.



8-409.03 - Repealed. Laws 2003, LB 131, § 40.

8-409.03. Repealed. Laws 2003, LB 131, § 40.



8-409.04 - Repealed. Laws 2003, LB 131, § 40.

8-409.04. Repealed. Laws 2003, LB 131, § 40.



8-409.05 - Repealed. Laws 2003, LB 131, § 40.

8-409.05. Repealed. Laws 2003, LB 131, § 40.



8-409.06 - Repealed. Laws 2003, LB 131, § 40.

8-409.06. Repealed. Laws 2003, LB 131, § 40.



8-410 - Repealed. Laws 2003, LB 131, § 40.

8-410. Repealed. Laws 2003, LB 131, § 40.



8-410.01 - Repealed. Laws 1974, LB 354, § 316.

8-410.01. Repealed. Laws 1974, LB 354, § 316.



8-410.02 - Repealed. Laws 2003, LB 131, § 40.

8-410.02. Repealed. Laws 2003, LB 131, § 40.



8-410.03 - Repealed. Laws 2003, LB 131, § 40.

8-410.03. Repealed. Laws 2003, LB 131, § 40.



8-411 - Repealed. Laws 2003, LB 131, § 40.

8-411. Repealed. Laws 2003, LB 131, § 40.



8-412 - Repealed. Laws 2003, LB 131, § 40.

8-412. Repealed. Laws 2003, LB 131, § 40.



8-413 - Repealed. Laws 2003, LB 131, § 40.

8-413. Repealed. Laws 2003, LB 131, § 40.



8-414 - Repealed. Laws 2003, LB 131, § 40.

8-414. Repealed. Laws 2003, LB 131, § 40.



8-415 - Repealed. Laws 2003, LB 131, § 40.

8-415. Repealed. Laws 2003, LB 131, § 40.



8-416 - Repealed. Laws 2003, LB 131, § 40.

8-416. Repealed. Laws 2003, LB 131, § 40.



8-417 - Repealed. Laws 2003, LB 131, § 40.

8-417. Repealed. Laws 2003, LB 131, § 40.



8-417.01 - Repealed. Laws 2003, LB 131, § 40.

8-417.01. Repealed. Laws 2003, LB 131, § 40.



8-418 - Repealed. Laws 1965, c. 30, § 18.

8-418. Repealed. Laws 1965, c. 30, § 18.



8-419 - Repealed. Laws 1965, c. 30, § 18.

8-419. Repealed. Laws 1965, c. 30, § 18.



8-420 - Repealed. Laws 1965, c. 30, § 18.

8-420. Repealed. Laws 1965, c. 30, § 18.



8-421 - Repealed. Laws 1965, c. 30, § 18.

8-421. Repealed. Laws 1965, c. 30, § 18.



8-422 - Repealed. Laws 1965, c. 30, § 18.

8-422. Repealed. Laws 1965, c. 30, § 18.



8-423 - Repealed. Laws 1965, c. 30, § 18.

8-423. Repealed. Laws 1965, c. 30, § 18.



8-424 - Repealed. Laws 1965, c. 30, § 18.

8-424. Repealed. Laws 1965, c. 30, § 18.



8-425 - Repealed. Laws 1965, c. 30, § 18.

8-425. Repealed. Laws 1965, c. 30, § 18.



8-426 - Repealed. Laws 1965, c. 30, § 18.

8-426. Repealed. Laws 1965, c. 30, § 18.



8-427 - Repealed. Laws 1965, c. 30, § 18.

8-427. Repealed. Laws 1965, c. 30, § 18.



8-428 - Repealed. Laws 1965, c. 30, § 18.

8-428. Repealed. Laws 1965, c. 30, § 18.



8-429 - Repealed. Laws 1965, c. 30, § 18.

8-429. Repealed. Laws 1965, c. 30, § 18.



8-430 - Repealed. Laws 1965, c. 30, § 18.

8-430. Repealed. Laws 1965, c. 30, § 18.



8-431 - Repealed. Laws 1965, c. 30, § 18.

8-431. Repealed. Laws 1965, c. 30, § 18.



8-432 - Repealed. Laws 1965, c. 30, § 18.

8-432. Repealed. Laws 1965, c. 30, § 18.



8-433 - Repealed. Laws 1965, c. 30, § 18.

8-433. Repealed. Laws 1965, c. 30, § 18.



8-434 - Repealed. Laws 1965, c. 30, § 18.

8-434. Repealed. Laws 1965, c. 30, § 18.



8-435 - Repealed. Laws 2003, LB 131, § 40.

8-435. Repealed. Laws 2003, LB 131, § 40.



8-436 - Repealed. Laws 2003, LB 131, § 40.

8-436. Repealed. Laws 2003, LB 131, § 40.



8-437 - Repealed. Laws 2003, LB 131, § 40.

8-437. Repealed. Laws 2003, LB 131, § 40.



8-438 - Repealed. Laws 2003, LB 131, § 40.

8-438. Repealed. Laws 2003, LB 131, § 40.



8-439 - Repealed. Laws 2003, LB 131, § 40.

8-439. Repealed. Laws 2003, LB 131, § 40.



8-440 - Repealed. Laws 2003, LB 131, § 40.

8-440. Repealed. Laws 2003, LB 131, § 40.



8-441 - Repealed. Laws 2003, LB 131, § 40.

8-441. Repealed. Laws 2003, LB 131, § 40.



8-442 - Repealed. Laws 2003, LB 131, § 40.

8-442. Repealed. Laws 2003, LB 131, § 40.



8-443 - Repealed. Laws 2003, LB 131, § 40.

8-443. Repealed. Laws 2003, LB 131, § 40.



8-444 - Repealed. Laws 2003, LB 131, § 40.

8-444. Repealed. Laws 2003, LB 131, § 40.



8-445 - Repealed. Laws 2003, LB 131, § 40.

8-445. Repealed. Laws 2003, LB 131, § 40.



8-446 - Repealed. Laws 2003, LB 131, § 40.

8-446. Repealed. Laws 2003, LB 131, § 40.



8-447 - Repealed. Laws 2003, LB 131, § 40.

8-447. Repealed. Laws 2003, LB 131, § 40.



8-448 - Repealed. Laws 2003, LB 131, § 40.

8-448. Repealed. Laws 2003, LB 131, § 40.



8-449 - Repealed. Laws 2003, LB 131, § 40.

8-449. Repealed. Laws 2003, LB 131, § 40.



8-450 - Repealed. Laws 2003, LB 131, § 40.

8-450. Repealed. Laws 2003, LB 131, § 40.



8-451 - Transferred to section 8-410.02.

8-451. Transferred to section 8-410.02.



8-501 - Limitation of liability by contract; lease agreement; limitation of amount; assumption of risk; limitation of use; burden of proof.

8-501. Limitation of liability by contract; lease agreement; limitation of amount; assumption of risk; limitation of use; burden of proof.

Any corporation, partnership, limited liability company, or person engaged in the business of maintaining and operating safety deposit boxes for storage or deposit for safekeeping of securities or valuables within this state may, in any written lease or contract governing or regulating the use of any such box or boxes by any user or customer, create either the relationship of lessor and lessee or the relationship of bailor and bailee, and to the relationship so created the general laws of the state applicable thereto shall apply, except that where the relationship of lessor and lessee is created the liability of the lessor may be limited in any or all of the following particulars:

(1) By limitation of liability for any loss to the lessee for and on account of negligence on the part of the lessor, his, her, or its agents or servants, to such maximum amount as may be stipulated, not less, however, than three hundred times the annual rental of such box or boxes;

(2) By limitation of the use of such safety deposit box or boxes to exclude therefrom money, currency, jewelry, or securities payable to bearer and other tangible property of value and choses in action and to provide that if any such money, currency, jewelry, securities payable to bearer, or other tangible property of value or choses in action are placed therein by the lessee, the lessee shall assume the entire risk of loss thereof or damage thereto without any liability on the part of the lessor for any such loss or damage in any event or for any cause whatsoever;

(3) By stipulation by the parties that evidence tending to prove that property left in any such safety deposit box upon the last entry by the lessee or his or her authorized agent or any part thereof was found missing upon subsequent entry shall not raise any presumption that the same was lost by any negligence or wrongdoing on the part of the lessor, his, her, or its agents or servants or to put upon the lessor of such safety deposit box the burden of proof that such alleged loss was not the fault of the lessor.



8-502 - Liability; determination of applicable law.

8-502. Liability; determination of applicable law.

The liabilities of the parties to any such contract shall in all other respects be governed either by the law applicable to lessor and lessee or the law applicable to bailor and bailee, whichever basis is stipulated in the contract between the owner of the safety deposit box and the user or customer thereof.



8-601 - Director of Banking and Finance; employees; financial institutions; levy of assessment authorized.

8-601. Director of Banking and Finance; employees; financial institutions; levy of assessment authorized.

The Director of Banking and Finance may employ deputies, examiners, attorneys, and other assistants as may be necessary for the administration of the provisions and purposes of the Nebraska Money Transmitters Act; Chapter 8, articles 1, 2, 3, 5, 6, 7, 8, 9, 13, 14, 15, 16, 19, 20, 21, 23, 24, and 25; Chapter 21, article 17; and Chapter 45, articles 1, 2, 3, 7, 9, and 10. The director may levy upon financial institutions, namely, the banks, trust companies, building and loan associations, savings and loan associations, savings banks, and credit unions, organized under the laws of this state, and holding companies, if any, of such financial institutions, an assessment each year based upon the asset size of the financial institution, except that in determining the asset size of a holding company, the assets of any financial institution or holding company otherwise assessed pursuant to this section and the assets of any nationally chartered financial institution shall be excluded. The assessment shall be a sum determined by the director in accordance with section 8-606 and approved by the Governor.



8-602 - Department of Banking and Finance; services; schedule of fees.

8-602. Department of Banking and Finance; services; schedule of fees.

The Director of Banking and Finance shall charge and collect fees for certain services rendered by the Department of Banking and Finance according to the following schedule:

(1) For filing and examining articles of incorporation, articles of association, and bylaws, except credit unions, one hundred dollars, and for credit unions, fifty dollars;

(2) For filing and examining an amendment to articles of incorporation, articles of association, and bylaws, except credit unions, fifty dollars, and for credit unions, fifteen dollars;

(3) For issuing to banks, credit card banks, trust companies, and building and loan associations a charter, authority, or license to do business in this state, a sum which shall be determined on the basis of one dollar and fifty cents for each one thousand dollars of authorized capital, except that the minimum fee in each case shall be two hundred twenty-five dollars;

(4) For issuing an executive officer's or loan officer's license, fifty dollars at the time of the initial license and fifteen dollars on or before January 15 each year thereafter, except credit unions for which the fee shall be twenty-five dollars at the time of the initial license and fifteen dollars on or before January 15 each year thereafter;

(5) For affixing certificate and seal, five dollars;

(6) For making substitution of securities held by it and issuing a receipt, fifteen dollars;

(7) For issuing a certificate of approval to a credit union, ten dollars;

(8) For investigating the applications required by sections 8-117, 8-120, 8-331, and 8-2402 and the documents required by section 8-201, the cost of such examination, investigation, and inspection, including all legal expenses and the cost of any hearing transcript, with a minimum fee under (a) sections 8-117, 8-120, and 8-2402 of two thousand five hundred dollars, (b) section 8-331 of two thousand dollars, and (c) section 8-201 of one thousand dollars. The department may require the applicant to procure and give a surety bond in such principal amount as the department may determine and conditioned for the payment of the fees provided in this subdivision;

(9) For registering a statement of intention to engage in the business of making personal loans pursuant to section 8-816, fifty dollars;

(10) For the handling of pledged securities as provided in sections 8-210 and 8-2727 at the time of the initial deposit of such securities, one dollar and fifty cents for each thousand dollars of securities deposited and a like amount on or before January 15 each year thereafter. The fees shall be paid by the entity pledging the securities;

(11) For investigating an application to move its location within the city or village limits of its original license or charter for banks, trust companies, and building and loan associations, two hundred fifty dollars;

(12) For investigating an application under subdivision (6) of section 8-115.01, five hundred dollars;

(13) For investigating an application for approval to establish or acquire a branch pursuant to section 8-157 or 8-2103 or to establish a mobile branch pursuant to section 8-157, two hundred fifty dollars;

(14) For investigating a notice of acquisition of control under subsection (1) of section 8-1502, five hundred dollars;

(15) For investigating an application for a cross-industry merger under section 8-1510, five hundred dollars;

(16) For investigating an application for a merger of two state banks, a merger of a state bank and a national bank in which the state bank is the surviving entity, or an interstate merger application in which the Nebraska state chartered bank is the resulting bank, five hundred dollars;

(17) For investigating an application or a notice to establish a branch trust office, five hundred dollars;

(18) For investigating an application or a notice to establish a representative trust office, five hundred dollars;

(19) For investigating an application to establish a credit union branch under section 21-1725.01, two hundred fifty dollars;

(20) For investigating an applicant under section 8-1513, five thousand dollars; and

(21) For investigating a request to extend a conditional bank charter under section 8-117, one thousand dollars.



8-603 - Assessments, fees, and money collected by Director of Banking and Finance; use.

8-603. Assessments, fees, and money collected by Director of Banking and Finance; use.

The assessments referred to in sections 8-605 and 8-606, examination fees, investigation fees, filing fees, registration fees, licensing fees, and all other fees and money, except fines, collected by or paid to the Director of Banking and Finance under any of the laws specified in section 8-601, shall be remitted to the State Treasurer for credit to the Financial Institution Assessment Cash Fund.



8-604 - Financial Institution Assessment Cash Fund; created; use; investment.

8-604. Financial Institution Assessment Cash Fund; created; use; investment.

(1) The Financial Institution Assessment Cash Fund is hereby created. The fund shall be used solely for the purposes of administering and enforcing the laws specified in section 8-601.

(2) Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



8-605 - Director of Banking and Finance; assessment; proration; special assessment.

8-605. Director of Banking and Finance; assessment; proration; special assessment.

(1) As soon as reasonably possible after June 30 of each year, the Director of Banking and Finance shall estimate the total sum required for the purposes set forth in section 8-604 for the succeeding fiscal year. The director shall also estimate the total sum expected to be collected pursuant to section 8-603. The director shall use the difference between the estimate of the total sum required and the estimate of the total sum to be collected as the basis for the assessment to be levied.

(2) The assessment upon each financial institution shall be based upon the total assets of each financial institution, as reported in each financial institution's report of condition prepared for the period ending June 30 of each year, and, after June 30, 2009, may further be based upon the total amount of fiduciary and related assets and the total amount of off-balance-sheet receivables as reported in each financial institution's report of condition prepared for the period ending June 30 of each year.

(3) The director shall have the authority to prorate the assessment for any financial institution or entity which surrenders its charter or license or receives its charter or license during the assessment period. Proration shall be based on the number of months the financial institution held its charter or license. Any portion of a month shall be counted as one month.

(4) If the estimated sum levied and collected is insufficient to defray the expenditures for the fiscal year for which it was made, a special assessment may be levied and collected in like manner for the balance of the fiscal year.



8-606 - Department of Banking and Finance; costs of examination of financial institution or entity; billing; travel costs.

8-606. Department of Banking and Finance; costs of examination of financial institution or entity; billing; travel costs.

(1) As soon as reasonably possible following the examination of a financial institution or entity pursuant to the laws specified in section 8-601, the Department of Banking and Finance shall bill the financial institution or entity the costs of the examination. Such costs may include an hourly fee for examiner time, which shall be determined once each year by the Director of Banking and Finance, with the approval of the Governor, and which shall take into consideration whether the financial institution or entity is subject to the assessment.

(2) In case an extra examination or an investigation of any financial institution or entity becomes necessary and is made pursuant to the laws specified in section 8-601, the costs thereof shall be paid by the financial institution or entity examined or investigated.

(3) In the case of a financial institution or entity organized under the law of a state other than this state or a financial institution or entity organized under the law of this state but which maintains an office in another state or states, travel expenses involved in conducting an examination or investigation may also be billed to the financial institution or entity, if the examination or investigation involves travel outside this state.



8-607 - Failure to pay assessment, fee, or cost; Department of Banking and Finance; collection procedures; suspension or revocation of charter or license.

8-607. Failure to pay assessment, fee, or cost; Department of Banking and Finance; collection procedures; suspension or revocation of charter or license.

(1) If a financial institution or entity fails to pay an annual assessment, special assessment, examination fee, examination cost, investigation fee, investigation cost, or travel expense by a date specified by the Department of Banking and Finance, which shall be not less than thirty days from the date of billing, the department may, following notice and opportunity for hearing pursuant to the Administrative Procedure Act, impose a fine in accordance with section 8-1,134 for each day the financial institution or entity is in arrears.

(2) If the financial institution or entity is in arrears for sixty days or more, the department may, in addition to any fine imposed under this section, following notice and opportunity for hearing pursuant to the Administrative Procedure Act, suspend or revoke the charter or license of any financial institution or entity or the license or authority of any person responsible for such failure.

(3) The Director of Banking and Finance may, in his or her discretion and for good cause shown, permit the payment of any annual assessment, special assessment, examination fee, examination cost, investigation fee, investigation cost, travel expense, or fine, in installments.



8-701 - Banking institution; definition.

8-701. Banking institution; definition.

For purposes of sections 8-701 to 8-709, banking institution shall be construed to mean any bank, stock savings bank, mutual savings bank, building and loan association, or savings and loan association, which is now or may hereafter be organized under the laws of this state.

A state bank which becomes a member of Federal Deposit Insurance Corporation thereby becomes an instrumentality of the United States, and federal statute forbidding embezzlement of funds of member bank applies to officer of such bank. United States v. Doherty, 18 F.Supp. 793 (D. Neb. 1937), affirmed, 94 F.2d 495 (8th Cir. 1938).



8-702 - Banking institutions; maintain insurance or provide notice; notice requirements; violation; penalty; proof of compliance filed with Department of Banking and Finance; employment of mortgage loan originators; requirements; automatic forfeiture of charter.

8-702. Banking institutions; maintain insurance or provide notice; notice requirements; violation; penalty; proof of compliance filed with Department of Banking and Finance; employment of mortgage loan originators; requirements; automatic forfeiture of charter.

(1) Except as provided in subsection (2) of this section, any banking institution organized under the laws of this state shall, before a charter may be issued, enter into such contracts, incur such obligations, and generally do and perform any and all such acts and things whatsoever as may be necessary or appropriate in order to obtain membership in the Federal Deposit Insurance Corporation and provide for insurance of deposits in the banking institution. Any banking institution may take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights, or privileges which may at any time be available or inure to banking institutions or to their depositors, creditors, stockholders, conservators, receivers, or liquidators by virtue of those provisions of section 8 of the Federal Banking Act of 1933 (section 12B of the Federal Reserve Act, as amended) which establish the Federal Deposit Insurance Corporation and provide for the insurance of deposits or of any other provisions of that or of any other act or resolution of Congress to aid, regulate, or safeguard banking institutions and their depositors, including any amendments of the same or any substitutions therefor. Any banking institution may also subscribe for and acquire any stock, debentures, bonds, or other types of securities of the Federal Deposit Insurance Corporation and comply with the lawful regulations and requirements from time to time issued or made by such corporation.

(2)(a) A banking institution which has not complied with subsection (1) of this section and which was in operation on September 4, 2005, may continue to operate if it provides notice to depositors and holders of savings certificates, certificates of indebtedness, or other similar instruments that such deposits or instruments are not insured. Such notice shall be given (i) on the date any such deposit, savings certificate, certificate of indebtedness, or similar instrument is created for deposits made and instruments created on or after October 1, 1984, and (ii) annually on October 1 thereafter as follows: AS PROVIDED BY THE LAWS OF THE STATE OF NEBRASKA YOU ARE HEREBY NOTIFIED THAT YOUR DEPOSIT, SAVINGS CERTIFICATE, CERTIFICATE OF INDEBTEDNESS, OR OTHER SIMILAR INSTRUMENT IS NOT INSURED. Any advertising conducted by such banking institution shall in each case state: THE DEPOSITS, SAVINGS CERTIFICATES, CERTIFICATES OF INDEBTEDNESS, OR SIMILAR INSTRUMENTS OF THIS INSTITUTION ARE NOT INSURED. The banking institution shall also display such notice in one or more prominent places in all facilities in which the institution operates. All such notices and statements shall be given in large or contrasting type in such a manner that such notices shall be conspicuous. Each willful failure to give the notice prescribed in subdivision (2)(a) of this section shall constitute a Class II misdemeanor. All officers and directors of any such banking institution shall be jointly and severally responsible for the issuance of the notices described in subdivision (2)(a) of this section in the form and manner described. The banking institution shall annually by November 1 file proof of compliance with subdivision (2)(a) of this section with the Department of Banking and Finance.

(b) Any banking institution described in subdivision (a) of this subsection that employs mortgage loan originators, as defined in section 45-702, shall register such employees with the Nationwide Mortgage Licensing System and Registry, as defined in section 45-702, by furnishing the following information concerning the employees' identities to the Nationwide Mortgage Licensing System and Registry:

(i) Fingerprints for submission to the Federal Bureau of Investigation, and any governmental agency or entity authorized to receive such information, for a state and national criminal history background check; and

(ii) Personal history and experience, including authorization for the Nationwide Mortgage Licensing System and Registry to obtain information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(3) The charter of any banking institution which fails to comply with the provisions of this section shall be automatically forfeited and such banking institution shall be liquidated and dissolved, either voluntarily by its board of directors under the supervision of the department or involuntarily by the department as in cases of insolvency, except that such charter shall not be automatically forfeited for failure to comply with subdivision (2)(b) of this section if the banking institution cures such violation within sixty days after receipt of notice of such violation from the Department of Banking and Finance. Any banking institution whose charter is automatically forfeited under the provisions of this subsection which continues to engage in the business for which it had been chartered after such forfeiture, as well as the directors and officers thereof, shall be subject to the penalties provided by law for illegally engaging in the business of banking.



8-703 - Insolvent banks; appointment of Federal Deposit Insurance Corporation as receiver or liquidator.

8-703. Insolvent banks; appointment of Federal Deposit Insurance Corporation as receiver or liquidator.

The Federal Deposit Insurance Corporation created by section 8 of the Federal Banking Act of 1933 (section 12B of the Federal Reserve Act, as amended) is hereby authorized and empowered to be and act without bond as receiver or liquidator of any banking institution, the deposits in which are to any extent insured by said corporation, and which shall have been closed on account of inability to meet the demands of its depositors. The appropriate state authority, having the right to appoint a receiver or liquidator of a banking institution, may, in the event of such closing, tender to said corporation the appointment as receiver or liquidator of such banking institution, and, if the corporation accepts such appointment, the corporation shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator respectively of a banking institution, its depositors and other creditors, and be subject to all the duties of such receiver or liquidator except insofar as such powers, privileges or duties are in conflict with the provisions of subsection (1) of section 12B of the Federal Reserve Act, as amended (section 8 of the Banking Act of 1933).

Where the FDIC is acting as a receiver of a state-chartered banking institution, in dealing with the rights or obligations of depositors, creditors, or stockholders, its powers, privileges, and duties are controlled by state law. Northern Bank v. Federal Dep. Ins. Corp., 242 Neb. 591, 496 N.W.2d 459 (1993).



8-704 - Insolvent banks; Federal Deposit Insurance Corporation subrogated to depositors' rights.

8-704. Insolvent banks; Federal Deposit Insurance Corporation subrogated to depositors' rights.

Whenever any banking institution shall have been closed as aforesaid, and the Federal Deposit Insurance Corporation shall pay or make available for payment the insured deposit liabilities of such closed institution, the corporation, whether or not it shall have become receiver or liquidator of such closed banking institution as herein provided, shall be subrogated to all rights against such closed banking institution of the owners of such deposits in the same manner and to the same extent as subrogation of the corporation is provided for in subsection (1) of section 12B of the Federal Reserve Act, as amended (being section 8, of the Banking Act of 1933) in the case of the closing of a national bank; Provided, that the rights of depositors and other creditors of such closed institution shall be determined in accordance with the applicable provisions of the laws of this state.



8-705 - Examinations, reports of other examiners; Director of Banking and Finance may accept.

8-705. Examinations, reports of other examiners; Director of Banking and Finance may accept.

The Director of Banking and Finance is authorized to accept in his or her discretion, in lieu of any examination authorized by the laws of this state to be conducted by his or her department of a banking institution, the examination that may have been made of such banking institution within a reasonable period by the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency if a copy of the examination is furnished to the director. The director may also in his or her discretion accept any report relative to the condition of a banking institution which may have been obtained by the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency within a reasonable period in lieu of a report authorized by the laws of this state to be required of such institution by his or her department if a copy of such report is furnished to the director.

As used in this section, unless the context otherwise requires, foreign state agency shall mean any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any other state, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia.



8-706 - Examinations, reports of Director of Banking and Finance; may be furnished to other examiners.

8-706. Examinations, reports of Director of Banking and Finance; may be furnished to other examiners.

The Director of Banking and Finance may furnish to the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency, or to any official or examiner thereof, a copy or copies of any or all examinations made of any such banking institution and of any or all reports made by it and shall give access and disclose to the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, or a foreign state agency, or to any official or examiner thereof, any and all information possessed by the office of the director with reference to the conditions or affairs of any such insured institution. Nothing in this section shall be construed to limit the duty of any banking institution in this state, deposits in which are to any extent insured under the provisions of section 8 of the Banking Act of 1933 (section 12B of the Federal Reserve Act, as amended), or of any amendment of or substitution for the same, to comply with the provisions of such act, its amendments or substitutions, or the requirements of the Federal Deposit Insurance Corporation relative to examinations and reports, nor to limit the powers of the director with reference to examinations and reports under existing law.

As used in this section, unless the context otherwise requires, foreign state agency shall mean any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any other state, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia.



8-707 - Insolvent banks; loans from Federal Deposit Insurance Corporation; security; sale of assets to corporation; conditions.

8-707. Insolvent banks; loans from Federal Deposit Insurance Corporation; security; sale of assets to corporation; conditions.

With respect to any banking institution which is now or may hereafter be closed on account of inability to meet the demands of its depositors, or by action of the Director of Banking and Finance, or of a court, or by action of its directors, or in the event of its insolvency or suspension, the Director of Banking and Finance, or the receiver or liquidator of such institution with the permission of the Director of Banking and Finance may borrow from the Federal Deposit Insurance Corporation and furnish any part or all of the assets of said institution to the corporation as security for a loan from the same; Provided, that where the corporation is acting as such receiver or liquidator, the order of a court of record of competent jurisdiction shall be first obtained approving such loan. The Director of Banking and Finance, upon the order of a court of record of competent jurisdiction, and upon a like order and with the permission of the Director of Banking and Finance the receiver or liquidator of any such institution, may sell to the corporation any part or all of the assets of such institution. The provisions of this section shall not be construed to limit the power of any banking institution, the Director of Banking and Finance, or receivers or liquidators, to pledge or sell assets in accordance with any existing law.



8-708 - Insolvent bank; Federal Deposit Insurance Corporation as receiver or liquidator; title to property.

8-708. Insolvent bank; Federal Deposit Insurance Corporation as receiver or liquidator; title to property.

Upon the acceptance of the appointment of receiver or liquidator aforesaid by the Federal Deposit Insurance Corporation, the possession of and title to all the assets, business and property of such banking institution of every kind and nature shall pass to and vest in said corporation and without the execution of any instruments of conveyance, assignment, transfer or endorsement.



8-709 - Insolvent bank; Federal Deposit Insurance Corporation as receiver or liquidator; enforcement of stockholders' liability.

8-709. Insolvent bank; Federal Deposit Insurance Corporation as receiver or liquidator; enforcement of stockholders' liability.

Among its other powers, the Federal Deposit Insurance Corporation in the performance of its powers and duties as such receiver or liquidator, shall have the right and power upon the order of a court of record of competent jurisdiction to enforce the individual liability of the stockholders and directors of any such banking institution.



8-710 - Transferred to section 8-116.01.

8-710. Transferred to section 8-116.01.



8-711 - Banks, trust companies, insurance companies; loans under National Housing Act; authority to make.

8-711. Banks, trust companies, insurance companies; loans under National Housing Act; authority to make.

Notwithstanding any more general or special law of the State of Nebraska to the contrary, banks, savings banks, trust companies and insurance companies are authorized (1) to make such loans and advances of credit, and purchases of obligations representing loans and advances of credit, as are eligible for insurance by the Federal Housing Administrator, and to obtain such insurance; and (2) to make such loans, secured by real property or leasehold, as the Federal Housing Administrator insures or makes a commitment to insure, and to obtain such insurance.

Insurance company upon becoming member of Federal Home Loan Bank may make loans insured by Federal Housing Administration. Service Life Ins. Co. v. United States, 189 F.Supp. 282 (D. Neb. 1960).



8-712 - Banks, trust companies, insurance companies, fiduciaries; investments in National Housing Act securities; authority to make.

8-712. Banks, trust companies, insurance companies, fiduciaries; investments in National Housing Act securities; authority to make.

It shall be lawful for banks, savings banks, trust companies, insurance companies, personal representatives, administrators, guardians, trustees, and other fiduciaries, the State of Nebraska and its political subdivisions, and institutions and agencies thereof, to invest their funds and the money in their custody or possession, eligible for investment, in bonds or notes secured by mortgages insured by the Federal Housing Administrator, in debentures issued by the Federal Housing Administrator, and in securities issued by national mortgage associations.



8-713 - Investments in National Housing Act securities; general laws not applicable.

8-713. Investments in National Housing Act securities; general laws not applicable.

No law of this state requiring security upon which loans or investments may be made, or prescribing the nature, amount or form of such security, or prescribing or limiting interest rates upon loans or investments, or prescribing or limiting the periods for which loans or investments may be made, shall be deemed to apply to loans or investments made pursuant to sections 8-711 and 8-712.



8-714 - Federal Home Loan Bank; members authorized.

8-714. Federal Home Loan Bank; members authorized.

In addition to all other powers and investments authorized by law, every institution incorporated under the laws of this state and eligible for membership in a Federal Home Loan Bank may become a member of a Federal Home Loan Bank, as permitted by and in accordance with the Federal Home Loan Bank Act.



8-715 - Federal Home Loan Bank members; powers.

8-715. Federal Home Loan Bank members; powers.

In addition to all other powers and investments authorized by law, any institution, upon becoming a member of a Federal Home Loan Bank, may (1) purchase stock in, (2) obtain advances from, (3) pledge collateral to, and (4) perform such acts which are necessary and required to make available to it all the advantages and privileges offered by such Federal Home Loan Bank to the extent provided by and in accordance with the Federal Home Loan Bank Act.



8-716 - Federal Home Loan Bank members; tax exemption prohibited.

8-716. Federal Home Loan Bank members; tax exemption prohibited.

No institution incorporated under the laws of this state which is or becomes a member of a Federal Home Loan Bank shall be exempt from any taxes of this state, including any contributions required to be paid under sections 48-648 to 48-654.



8-801 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-801. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-802 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-802. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-803 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-803. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-804 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-804. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-805 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-805. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-806 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-806. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-807 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-807. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-808 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-808. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-809 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-809. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-810 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-810. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-811 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-811. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-812 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-812. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-813 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-813. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-814 - Repealed. Laws 1965, c. 31, § 16, p. 219.

8-814. Repealed. Laws 1965, c. 31, § 16, p. 219.



8-815 - Terms, defined.

8-815. Terms, defined.

As used in sections 8-815 to 8-829, unless the context otherwise requires:

(1) Department shall mean the Department of Banking and Finance;

(2) Bank shall mean the banks and trust companies organized under the laws of this state, and national banking associations doing business in this state and shall include national banking associations;

(3) Registered bank shall mean any bank which has in effect a registration under section 8-816;

(4) Unregistered bank shall mean any bank which has not registered under section 8-816 or the registration of which is not in effect because of action taken under section 8-827;

(5) Personal loan shall mean a loan, and the contract evidencing the same, which is repayable, pursuant to a contract or understanding, in two or more equal or unequal installments, and within one hundred forty-five months, but shall not include any loan on which the interest does not exceed sixteen percent per annum. Personal loan shall include loans for the purchase of mobile homes even though the loan is not repayable within one hundred forty-five months. Personal loan shall include loans or advances initiated by credit card or other type of transaction card, including, but not limited to, those loan transactions initiated through electronic impulse; and

(6) Transaction card shall mean a device or means used to access a prearranged revolving credit plan account.



8-816 - Personal loans; registration by bank; payment of fee.

8-816. Personal loans; registration by bank; payment of fee.

Any bank which has registered with the department a statement of intention to engage in the business of making personal loans and has paid the fee prescribed in section 8-602 may exercise, subject to sections 8-815 to 8-829, the privileges conferred by section 8-820. Such registration shall be in form prescribed by the department and shall contain an agreement to comply with the provisions and accept the conditions of sections 8-815 to 8-829.



8-817 - Transferred to section 45-115.

8-817. Transferred to section 45-115.



8-818 - Personal loans; rate of interest allowed.

8-818. Personal loans; rate of interest allowed.

Except as provided in section 8-820, no bank shall contract for or receive on or in connection with any personal loan a higher rate of interest than would otherwise be permitted by law, whether such rate is obtained by making charges on discounts without due allowance for partial repayments of principal, by taking deposits in lieu of repayments or by imposing fees or charges pretended to be for investigation, brokerage, service, other subterfuge or by any other device or means.



8-819 - Personal loans; unregistered banks; costs of suit; attorney's fees.

8-819. Personal loans; unregistered banks; costs of suit; attorney's fees.

If, in any court proceeding involving or arising out of a personal loan made after May 24, 1965, by any unregistered bank, the party alleged or purported to be obligated on account of the loan is the prevailing party in asserting any right or defense relating to such loan, he shall be entitled to recover from the opposing party, in addition to taxable costs and expenses to which he would otherwise be entitled, all other costs of litigation, including attorney's fees, actually paid or incurred in asserting or defending his rights on the issues with respect to which he was the prevailing party in whatever amounts the court may find to be reasonable, to be taxed as costs.



8-820 - Personal loans; credit cards; interest; service fee; fee in lieu of interest.

8-820. Personal loans; credit cards; interest; service fee; fee in lieu of interest.

Subject to the provisions of sections 8-815 to 8-829, any registered bank may contract for and receive, on any personal loan, charges at a rate not exceeding nineteen percent simple interest per year. In the case of loans initiated by credit card or other type of transaction card, the rate may be any amount agreed to by the parties. Any registered bank or bank acquired pursuant to sections 8-1512 and 8-1513 may also charge commercially reasonable fees for service and use of a credit card or other type of transaction card on a per transaction and monthly or annual basis. For purposes of this section, section 85 of the National Bank Act, 12 U.S.C. 85, and sections 521 and 522 of the Depository Institutions Deregulation and Monetary Control Act of 1980, 12 U.S.C. 1730g and 1831d, all interest, charges, fees, and other amounts permitted under sections 8-815 to 8-829 for loans initiated by credit card or other type of transaction card shall be deemed to be, and may be charged and collected as, interest by the bank, and all other terms and conditions of the agreement between the bank and the borrower that are not prohibited by such sections shall be deemed material to the determination of interest. Notwithstanding the provisions of this section, in the case of loans not initiated by credit card or other type of transaction card, a bank may charge a minimum fee of up to seven dollars and fifty cents in lieu of interest on personal loans and reasonable loan service costs as defined in subdivision (2) of section 45-101.02. Such loan service costs shall not be construed as interest.

Notwithstanding interest rate limits under Nebraska statutes, national bank in Nebraska can legally charge, on credit card transactions, same rates allowed by section 45-114 et seq. Fisher v. First Nat. Bank of Omaha, 548 F.2d 255 (8th Cir. 1977).



8-820.01 - Bank credit cards; federal most-favored-lender doctrine; public policy declaration.

8-820.01. Bank credit cards; federal most-favored-lender doctrine; public policy declaration.

It is hereby declared to be the public policy of the State of Nebraska that for purposes of applying the federal most-favored-lender doctrine, the bank credit card rate contained in section 8-820 is not comparable or analogous to the small loan rate found in sections 45-1024 and 45-1025. The Legislature finds that the institutions making small loans and the institutions administering a bank credit card are categorically different. The transactions carried on by these institutions are categorically different. The Legislature finds that small loan borrowers and bank credit card users are not synonymous or comparable. In establishing a small loan rate, the Legislature has recognized a risk factor that is different and greater than other financial transactions and therefor justifies the charging of a higher interest rate than installment loans, personal loans, retail revolving credit plans, or bank credit card interest rates.



8-821 - Personal loans; additional charges.

8-821. Personal loans; additional charges.

In addition to the charges permitted by section 8-820, no further amount or exaction shall be directly or indirectly contracted for or received, except:

(1) Lawful fees actually and necessarily paid to a public officer for filing, recording, or releasing an instrument securing the loan;

(2) Taxable costs to which the bank is adjudged to be entitled in judicial proceedings instituted to collect the loan;

(3) Premiums paid for insurance policies covering tangible personal property securing the loan. Such insurance shall be only in such amount and nature as is customary and reasonable, having regard to all the circumstances of the loan, and the premium shall not exceed standard rates. If insurance is procured by or through the bank, an executed copy of the insurance policy or certificate of insurance shall be delivered to the borrower within fifteen days;

(4) Premiums paid for insurance policies covering tangible personal property acquired, in whole or in part, with the proceeds of the loan;

(5) The actual costs of nonfiling insurance;

(6) Premiums paid for credit life, health, disability, sickness and accident, or involuntary unemployment or job protection insurance policies or any one or more of them;

(7) Charges permitted by section 8-822;

(8) Fees agreed to by the parties for loan service costs for exceeding authorized limits, replacing lost cards, returning checks, or delinquency on the account; and

(9) In the case of loans initiated by credit card or other type of transaction card, any other fees agreed to by the parties.

Notwithstanding interest rate limits under Nebraska statutes, national bank in Nebraska can legally charge, on credit card transactions, same rates allowed by section 45-114 et seq. Fisher v. First Nat. Bank of Omaha, 548 F.2d 255 (8th Cir. 1977).



8-822 - Personal loans; method of computation; prepayment; refunds; rebates; delinquency charges.

8-822. Personal loans; method of computation; prepayment; refunds; rebates; delinquency charges.

(1) Charges under section 8-820 shall be computed by application of the rate charged to the outstanding principal balance for the number of days actually elapsed without adding any additional charges, except that at the time the loan is made charges may be computed as a percentage per month of unpaid principal balances for the number of days elapsed on the assumption that the unpaid principal balance will be reduced, as provided in the loan contract, and such charges may be included in the scheduled installments. In the case of loans initiated by credit card or other type of transaction card, charges may be computed in any other manner agreed to by the parties and may include compounding of fees and charges.

(2) For any loan contract entered into prior to October 1, 1981, the provisions of this subsection may be used or the provisions of subsection (3) of this section may be used. If the loan is repaid in whole or in part prior to the due date unearned charges shall be refunded or credited to the borrower in full, but such refund need not be made until final payment of the loan contract. Such refund shall be at least as great a proportion of the total charges as the sum of the remaining monthly balances of the principal and interest combined scheduled to follow the date of prepayment bears to the sum of all the monthly balances of principal and interest combined originally scheduled by the contract. For the purpose of computing the refund, any prepayment in full made on or before the fifteenth day following an installment date shall be deemed to have been made on the installment date immediately preceding the date of prepayment in full, and any prepayment in full made after such fifteenth day shall be deemed to have been made on the installment date immediately following the date of prepayment in full. No refund shall be required for any partial prepayment. No refund of less than one dollar need be made.

(3) For any loan contract entered into on or after October 1, 1981, the provisions of this subsection shall apply. If the loan is prepaid in full by cash, a new loan, or otherwise after the first installment due date, the borrower shall receive a rebate of an amount which shall be not less than the amount obtained by applying to the unpaid principal balances as originally scheduled or, if deferred, as deferred, for the period following prepayment, according to the actuarial method, the annual percentage rate previously stated to the borrower pursuant to the federal Consumer Credit Protection Act. The licensee may round the annual percentage rate to the nearest one-half of one percent if such procedure is not consistently used to obtain a greater yield than would otherwise be permitted. Any default and deferment charges which are due and unpaid may be deducted from any rebate. No rebate shall be required for any partial prepayment. No rebate of less than one dollar need be made. Acceleration of the maturity of the contract shall not in itself require a rebate. If judgment is obtained before the final installment date the contract balance shall be reduced by the rebate which would be required for prepayment in full as of the date judgment is obtained.

(4) The charges retained by the bank may be increased to the extent that delinquency charges are computed on earned charges in accordance with the next succeeding sentence. Delinquency charges on any scheduled installment or portion thereof, if contracted for, may be taken, or in lieu thereof, interest after maturity on each such installment not exceeding the highest permissible interest rate.



8-823 - Personal loans; when repayable; exception; confession of judgment, power of attorney, and agreements; prohibited.

8-823. Personal loans; when repayable; exception; confession of judgment, power of attorney, and agreements; prohibited.

The following provisions shall apply to loans made under section 8-820:

(1) With the exception of loans for mobile homes, every such loan shall be repayable within a period of one hundred forty-five months and may be prepaid in whole or in part at any time. One or more of the installments may be accelerated or deferred when the borrower's chief source of income makes such arrangement necessary, if the note or contract so provides;

(2) The bank shall give the borrower a receipt showing the date and amount of each payment made on account of any such loan; and

(3) No bank shall take, in connection with any such loan, any confession of judgment, power of attorney to confess judgment, power of attorney to appear for a borrower in a judicial proceeding, or agreement to pay the costs of collection or the attorney's fees.



8-824 - Repealed. Laws 1969, c. 45, § 3.

8-824. Repealed. Laws 1969, c. 45, § 3.



8-825 - Repealed. Laws 1978, LB 641, § 4.

8-825. Repealed. Laws 1978, LB 641, § 4.



8-826 - Personal loans; duties of department.

8-826. Personal loans; duties of department.

The department shall:

(1) Be responsible for obtaining proper administration of sections 8-815 to 8-829 and take or cause to be taken such lawful steps as may be necessary and appropriate for the enforcement thereof;

(2) Have authority to make regulations, in addition to and not inconsistent with the provisions of sections 8-815 to 8-829, for the administration thereof and obtaining compliance therewith; and

(3) Arrange for investigation and examination of the papers and records, pertaining to loans made under section 8-820, for the purpose of discovering violations of sections 8-815 to 8-829 or securing information lawfully required under it.



8-827 - Violations; termination of registration.

8-827. Violations; termination of registration.

If any registered bank persists in violating any of the provisions of sections 8-815 to 8-828, after having had prior violations thereof brought to its attention in writing by the department, the department shall, upon ten days' written notice stating the contemplated action and the grounds therefor and after reasonable opportunity to be heard, declare the registration of such bank to be terminated and no longer in effect, whereupon the authority of such bank to make loans under section 8-820 shall cease. Such bank may not reregister for thirty days after the first termination nor for six months after any subsequent termination. No termination shall impair the obligation of any preexisting lawful contract.



8-828 - Personal loans; registered bank; purchasing and discounting commercial, negotiable, or installment paper.

8-828. Personal loans; registered bank; purchasing and discounting commercial, negotiable, or installment paper.

Nothing contained in sections 8-815 to 8-827 shall be construed as preventing a registered bank from purchasing or discounting from established business concerns any commercial, negotiable or installment paper, or as preventing any such bank from accepting from, or requiring such persons selling or offering to discount such instruments to execute, contracts guaranteeing the ultimate collection of all of such items so sold or discounted or requiring such persons to assume the burden of making collections of the individual items so sold as agent of the bank.



8-829 - Violations; penalty.

8-829. Violations; penalty.

If a bank violates any provision of sections 8-820 to 8-823 in making or collecting any loan made under section 8-820, no charges of any kind shall be collected on such loan. If any charges have been collected, the bank shall forfeit to the borrower all interest collected on the loan involved and a sum equal thereto. The bank so offending shall be guilty of a Class V misdemeanor.



8-901 - Repealed. Laws 1995, LB 384, § 35.

8-901. Repealed. Laws 1995, LB 384, § 35.



8-902 - Repealed. Laws 1995, LB 384, § 35.

8-902. Repealed. Laws 1995, LB 384, § 35.



8-902.01 - Repealed. Laws 1995, LB 384, § 35.

8-902.01. Repealed. Laws 1995, LB 384, § 35.



8-902.02 - Repealed. Laws 1995, LB 384, § 35.

8-902.02. Repealed. Laws 1995, LB 384, § 35.



8-902.03 - Repealed. Laws 1995, LB 384, § 35.

8-902.03. Repealed. Laws 1995, LB 384, § 35.



8-902.04 - Repealed. Laws 1995, LB 384, § 35.

8-902.04. Repealed. Laws 1995, LB 384, § 35.



8-902.05 - Repealed. Laws 1995, LB 384, § 35.

8-902.05. Repealed. Laws 1995, LB 384, § 35.



8-903 - Repealed. Laws 1995, LB 384, § 35.

8-903. Repealed. Laws 1995, LB 384, § 35.



8-904 - Repealed. Laws 1995, LB 384, § 35.

8-904. Repealed. Laws 1995, LB 384, § 35.



8-905 - Transferred to section 8-1512.

8-905. Transferred to section 8-1512.



8-906 - Transferred to section 8-1513.

8-906. Transferred to section 8-1513.



8-907 - Transferred to section 8-1514.

8-907. Transferred to section 8-1514.



8-908 - Act, how cited.

8-908. Act, how cited.

Sections 8-908 to 8-918 shall be known and may be cited as the Nebraska Bank Holding Company Act of 1995.



8-909 - Terms, defined.

8-909. Terms, defined.

For purposes of the Nebraska Bank Holding Company Act of 1995, unless the context otherwise requires:

(1) Bank means any bank which is chartered to conduct a bank in this state pursuant to the Nebraska Banking Act or any national bank authorized to do business in this state;

(2) Company means any corporation, partnership, limited liability company, business trust, association, or similar organization or entity, but does not include:

(a) An individual; or

(b) Any corporation, the majority of the shares of which are owned by the United States or by any state;

(3)(a) Bank holding company means any company, including an out-of-state bank holding company, which, except as provided in subdivision (b) of this subdivision:

(i) Directly or indirectly owns or controls twenty-five percent or more of the voting shares of any bank;

(ii) Controls in any manner the election of the majority of the directors of any bank; or

(iii) For the benefit of whose shareholders or members twenty-five percent or more of the voting shares of any bank or bank holding company are held by trustees.

(b)(i) No estate, trust, guardianship, or conservatorship or fiduciary thereof shall be a bank holding company by virtue of its ownership or control of a bank or banks if such trust is not a business trust or voting trust. It shall be unlawful for any such estate, trust, guardianship, or conservatorship to acquire, by purchase, ownership, or control, twenty-five percent of the shares of any additional bank;

(ii) No company shall be a bank holding company by virtue of its ownership or control of shares acquired by it in connection with its underwriting of bank shares and which are held only for such period of time as will permit the sale thereof on a reasonable basis; and

(iii) No company shall be a bank holding company by virtue of its ownership or control of shares acquired and held in the ordinary course of securing or collecting a debt previously contracted in good faith, except that such shares shall be disposed of within a period of two years from the date on which they were acquired, unless the director, upon good cause shown, extends the two-year period. Any extensions granted by the director shall be for no more than one year at a time and, in the aggregate, for no more than three years;

(4) Adequately capitalized means a level of capitalization which meets or exceeds all applicable federal regulatory capital standards;

(5) Department means the Department of Banking and Finance;

(6) Director means the Director of Banking and Finance;

(7) Foreign state means any state of the United States other than Nebraska, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, or the District of Columbia;

(8) Home state means, with respect to a bank holding company, the state in which the total deposits of all banking subsidiaries of such company are the largest on the later of: (a) July 1, 1966; or (b) the date on which the company becomes a bank holding company under 12 U.S.C. 1842;

(9) Out-of-state bank holding company means a bank holding company whose home state is a foreign state, except an out-of-state bank holding company, as defined in 12 U.S.C. 1842(d) as it existed on August 26, 1983, which owned at least two banks in Nebraska as of March 12, 1963; and

(10) Foreign state agency means any duly constituted regulatory or supervisory agency which has authority over financial institutions and which is created under the laws of any state of the United States other than Nebraska, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands or which is operating under the code of law for the District of Columbia.



8-910 - Unlawful acts; authorized ownership or control of banks; limitation.

8-910. Unlawful acts; authorized ownership or control of banks; limitation.

(1) It shall be unlawful, except as provided in this section, for:

(a) Any action to be taken that causes any company to become a bank holding company;

(b) Any action to be taken that causes a bank to become a subsidiary of a bank holding company;

(c) Any bank holding company to acquire direct or indirect ownership or control of any voting shares of any bank if, after such acquisition, such company will directly or indirectly own or control more than twenty-five percent of the voting shares of such bank;

(d) Any bank holding company or subsidiary thereof, other than a bank, to acquire all or substantially all of the assets of a bank; or

(e) Any bank holding company to merge or consolidate with any other bank holding company.

(2) The prohibition set forth in subsection (1) of this section shall not apply if:

(a)(i) The bank holding company is registered with the department as of September 29, 1995, as a bank holding company for any bank or banks; or (ii) the bank holding company registers with the department in accordance with the provisions of section 8-913 as a bank holding company;

(b) The bank holding company does not have a name deceptively similar to an existing unaffiliated bank or bank holding company located in Nebraska;

(c) Upon any action referred to in subsection (1) of this section and subject to subsection (3) of this section, the bank or banks so owned or controlled would have deposits in Nebraska in an amount no greater than twenty-two percent of the total deposits of all banks in Nebraska plus the total deposits, savings accounts, passbook accounts, and shares in savings and loan associations and building and loan associations in Nebraska as determined by the director on the basis of the most recent midyear reports, except as provided in subsections (4), (5), and (6) of this section;

(d) The bank holding company is adequately capitalized and adequately managed;

(e) The bank holding company complies with sections 8-1501 to 8-1505 if the bank or banks to be acquired are chartered in this state under the Nebraska Banking Act; and

(f) The bank holding company, if an out-of-state bank holding company, complies with the limitations of section 8-911.

(3) If any person, association, partnership, limited liability company, or corporation owns or controls twenty-five percent or more of the voting stock of any bank holding company acquiring a bank and any such person, association, partnership, limited liability company, or corporation owns or controls twenty-five percent or more of the voting stock of any other bank or bank holding company in Nebraska, then the total deposits of such other bank or banks and of all banks in Nebraska owned or controlled by such bank holding company shall be included in the computation of the total deposits of a bank holding company acquiring a bank.

(4) A bank or bank holding company which acquires and holds all or substantially all of the voting stock of one credit card bank under sections 8-1512 and 8-1513 shall not have such acquisition count against the limitations set forth in subdivision (2)(c) of this section.

(5) A bank holding company which acquired an institution or which formed a bank which acquired an institution under sections 8-1506 to 8-1510 or which acquired any assets and liabilities from the Resolution Trust Corporation or the Federal Deposit Insurance Corporation prior to January 1, 1994, shall not have such acquisition or formation count against the limitations set forth in subdivision (2)(c) of this section.

(6) A bank which accepts deposits from nonresidents of Nebraska and voluntarily segregates the reporting of such deposits in such a manner as to allow the director to determine the amounts of such deposits shall not have such deposits count against the limitations set forth in subdivision (2)(c) of this section. The bank shall report the amount of such deposits, if so segregated, to the director prior to October 1 of each year.



8-911 - Out-of-state bank holding company; acquisition of banks; conditions.

8-911. Out-of-state bank holding company; acquisition of banks; conditions.

(1) Upon compliance with all other provisions of the Nebraska Bank Holding Company Act of 1995 and any other applicable law, an out-of-state bank holding company may acquire a bank or banks under the act only if the bank or banks to be acquired have been chartered for five years or more.

(2) An out-of-state bank holding company shall not, directly or indirectly, form, charter, or establish a bank in Nebraska or cause a bank in Nebraska to be formed, chartered, or established unless (a) the bank is formed, chartered, or established solely for the purpose of acquiring all or substantially all of the assets of a bank which has been chartered for five years or more and (b) the bank does not open for business prior to such acquisition.



8-912 - Ownership, acquisition, or control of subsidiary in foreign state; when.

8-912. Ownership, acquisition, or control of subsidiary in foreign state; when.

Upon approval of the Federal Reserve Board and upon compliance with section 8-913, a bank holding company whose home state is Nebraska may own, acquire, or control a depository institution subsidiary in any foreign state.



8-913 - Bank holding company; registration required; when.

8-913. Bank holding company; registration required; when.

Every bank holding company shall register with the department within thirty days after the consummation of an action set forth in section 8-910 on forms provided by the department. The forms provided by the department shall include such information with respect to the financial condition, operations, management, and intercompany relationship of the bank holding company and its subsidiaries and related matters, as the director may deem necessary or appropriate to carry out the purposes of the Nebraska Bank Holding Company Act of 1995. Upon good cause shown, the director may, in his or her discretion, extend the time within which a bank holding company shall register. A bank holding company shall amend its registration within thirty days after any additional action under section 8-910, 8-911, or 8-912.



8-914 - Reports required.

8-914. Reports required.

The director may require reports made under oath to be filed in the department to keep it informed as to the operation of any bank holding company.



8-915 - Examinations; costs; reports in lieu of examination; director; powers.

8-915. Examinations; costs; reports in lieu of examination; director; powers.

The director may make examinations of any bank holding company with one or more state-chartered bank subsidiaries and each state-chartered bank subsidiary thereof, the cost of which shall be assessed, in the manner set forth in sections 8-605 and 8-606, against and paid for by such bank holding company. The director may accept reports of examination made by the Federal Reserve Board, the Comptroller of the Currency, the Consumer Financial Protection Bureau, the Federal Deposit Insurance Corporation, or a foreign state agency in lieu of making an examination by the department. The director may provide reports of examination conducted by the department or other confidential information to any of such regulatory entities. The director may contract with any of such regulatory entities to conduct and pay for such an examination for the department. The director may contract with any of such regulatory entities to conduct and receive payment for such an examination for any of such regulatory entities. The director may enter into cooperative agreements with any or all of such regulatory entities to foster the purposes of the Nebraska Bank Holding Company Act of 1995.



8-916 - Bank subsidiary; powers; depository institution; limitations; agency relationship; limitations.

8-916. Bank subsidiary; powers; depository institution; limitations; agency relationship; limitations.

(1) Any bank subsidiary of a bank holding company may receive deposits, renew time deposits, close loans, service loans, and receive payments on loans and other obligations as an agent for a depository institution without regard to the location of the depository institution.

(2) Notwithstanding any other provision of law, a bank acting as an agent in accordance with this section for another depository institution shall not be considered to be a branch of the other depository institution.

(3) A depository institution shall not:

(a) Conduct any activity as an agent under subsection (1) or (6) of this section which such institution is prohibited from conducting as a principal under any applicable law; or

(b) As a principal, have an agent conduct any activity under subsection (1) or (6) of this section which the institution is prohibited from conducting under any applicable law.

(4) No provision of this section shall be construed as affecting:

(a) The authority of any depository institution to act as an agent on behalf of any other depository institution under any other provision of law; or

(b) Whether a depository institution which conducts any activity as an agent on behalf of any other depository institution under any other provision of law shall be considered to be a branch of such other depository institution.

(5) An agency relationship between depository institutions under subsection (1) or (6) of this section shall be on terms that are consistent with safe and sound banking practices and all applicable rules and regulations of the department, any appropriate federal banking regulatory agency, and, if applicable, any foreign state agency.

(6) A savings association insured by the Federal Deposit Insurance Corporation which was an affiliate of a bank on or before July 1, 1994, may conduct activities as an agent on behalf of such bank in the same manner as an insured bank affiliate of such bank may act as an agent for such bank under this section to the extent such activities are conducted only in:

(a) Nebraska or any foreign state in which:

(i) The bank is not prohibited from operating a branch under any provision of law; and

(ii) The savings association maintained an office or branch and conducted business on or before July 1, 1994; or

(b) Nebraska or any foreign state in which:

(i) The bank is not expressly prohibited from operating a branch under applicable Nebraska or foreign state law; and

(ii) The savings association maintained a main office and conducted business on or before July 1, 1994.

(7) For purposes of this section:

(a) Bank means any bank, in addition to those defined in section 8-909, chartered by the United States or by any foreign state agency and insured by the Federal Deposit Insurance Corporation;

(b) Savings institution means any savings and loan association, building and loan association, capital stock savings association, savings bank, or similar entity, chartered under Chapter 8, article 3, chartered by the United States, or chartered by any foreign state agency and insured by the Federal Deposit Insurance Corporation;

(c) Depository institution means either a bank as defined in subdivision (a) of this subsection or a savings institution as defined in subdivision (b) of this subsection;

(d) Affiliate means any entity that controls, is controlled by, or is under common control with another entity; and

(e) Control means to own directly or indirectly or to control in any manner twenty-five percent of the voting shares of any bank, savings institution, or holding company or to control in any manner the election of the majority of directors of any bank, savings institution, or holding company.



8-917 - Rules and regulations.

8-917. Rules and regulations.

The department may adopt and promulgate rules and regulations to administer and to carry out the purposes of the Nebraska Bank Holding Company Act of 1995.



8-918 - Unsafe or unauthorized activities; powers of department.

8-918. Unsafe or unauthorized activities; powers of department.

If the department, upon investigation, determines that any officer or director of a bank holding company which owns or controls a state-chartered bank is conducting the business of the bank holding company or the business of its subsidiary state-chartered bank or banks in an unsafe or unauthorized manner or is endangering the interest of the bank holding company or the interest of its subsidiary state-chartered bank or banks, the department shall have authority, after notice and opportunity for hearing, to do any or all of the following: (1) Remove such officer or director of the bank holding company from acting as an officer or director of the bank holding company; and (2) impose fines and order any other necessary corrective action against such officer or director pursuant to sections 8-1,134 to 8-1,139. The department may adopt and promulgate rules and regulations to carry out this section.



8-1001 - Repealed. Laws 2013, LB 616, § 53.

8-1001. Repealed. Laws 2013, LB 616, § 53.



8-1001.01 - Repealed. Laws 2013, LB 616, § 53.

8-1001.01. Repealed. Laws 2013, LB 616, § 53.



8-1002 - Repealed. Laws 2013, LB 616, § 53.

8-1002. Repealed. Laws 2013, LB 616, § 53.



8-1003 - Repealed. Laws 2013, LB 616, § 53.

8-1003. Repealed. Laws 2013, LB 616, § 53.



8-1004 - Repealed. Laws 2013, LB 616, § 53.

8-1004. Repealed. Laws 2013, LB 616, § 53.



8-1005 - Repealed. Laws 2013, LB 616, § 53.

8-1005. Repealed. Laws 2013, LB 616, § 53.



8-1006 - Repealed. Laws 2013, LB 616, § 53.

8-1006. Repealed. Laws 2013, LB 616, § 53.



8-1007 - Repealed. Laws 2013, LB 616, § 53.

8-1007. Repealed. Laws 2013, LB 616, § 53.



8-1008 - Repealed. Laws 2013, LB 616, § 53.

8-1008. Repealed. Laws 2013, LB 616, § 53.



8-1009 - Repealed. Laws 2013, LB 616, § 53.

8-1009. Repealed. Laws 2013, LB 616, § 53.



8-1010 - Repealed. Laws 2013, LB 616, § 53.

8-1010. Repealed. Laws 2013, LB 616, § 53.



8-1011 - Repealed. Laws 2013, LB 616, § 53.

8-1011. Repealed. Laws 2013, LB 616, § 53.



8-1012 - Repealed. Laws 2013, LB 616, § 53.

8-1012. Repealed. Laws 2013, LB 616, § 53.



8-1012.01 - Repealed. Laws 2013, LB 616, § 53.

8-1012.01. Repealed. Laws 2013, LB 616, § 53.



8-1013 - Repealed. Laws 2013, LB 616, § 53.

8-1013. Repealed. Laws 2013, LB 616, § 53.



8-1014 - Repealed. Laws 2013, LB 616, § 53.

8-1014. Repealed. Laws 2013, LB 616, § 53.



8-1015 - Transferred to section 8-1001.01.

8-1015. Transferred to section 8-1001.01.



8-1016 - Repealed. Laws 2013, LB 616, § 53.

8-1016. Repealed. Laws 2013, LB 616, § 53.



8-1017 - Repealed. Laws 2013, LB 616, § 53.

8-1017. Repealed. Laws 2013, LB 616, § 53.



8-1018 - Repealed. Laws 2013, LB 616, § 53.

8-1018. Repealed. Laws 2013, LB 616, § 53.



8-1019 - Repealed. Laws 2013, LB 616, § 53.

8-1019. Repealed. Laws 2013, LB 616, § 53.



8-1101 - Terms, defined.

8-1101. Terms, defined.

For purposes of the Securities Act of Nebraska, unless the context otherwise requires:

(1) Agent means any individual other than a broker-dealer who represents a broker-dealer or issuer in effecting or attempting to effect sales of securities, but agent does not include an individual who represents (a) an issuer in (i) effecting a transaction in a security exempted by subdivision (6), (7), or (8) of section 8-1110, (ii) effecting certain transactions exempted by section 8-1111, (iii) effecting transactions in a federal covered security as described in section 18(b)(3) of the Securities Act of 1933, or (iv) effecting transactions with existing employees, limited liability company members, partners, or directors of the issuer or any of its subsidiaries if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state or (b) a broker-dealer in effecting transactions described in section 15(h)(2) of the Securities Exchange Act of 1934. A partner, limited liability company member, officer, or director of a broker-dealer is an agent only if he or she otherwise comes within this definition;

(2) Broker-dealer means any person engaged in the business of effecting transactions in securities for the account of others or for his or her own account. Broker-dealer does not include (a) an issuer-dealer, agent, bank, savings institution, or trust company, (b) an issuer effecting a transaction in its own security exempted by subdivision (5) of section 8-1110 or which qualifies as a federal covered security pursuant to section 18(b)(1) of the Securities Act of 1933, (c) a person who has no place of business in this state if he or she effects transactions in this state exclusively with or through the issuers of the securities involved in the transactions, other broker-dealers, or banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees, or (d) a person who has no place of business in this state if during any period of twelve consecutive months he or she does not direct more than five offers to sell or to buy into this state in any manner to persons other than those specified in subdivision (2)(c) of this section;

(3) Director means the Director of Banking and Finance of the State of Nebraska except as further provided in section 8-1120;

(4) Federal covered adviser means a person who is (a) registered under section 203 of the Investment Advisers Act of 1940 or (b) is excluded from the definition of investment adviser under section 202 of the Investment Advisers Act of 1940;

(5) Federal covered security means any security described as a covered security under section 18(b) of the Securities Act of 1933 or rules and regulations promulgated thereunder;

(6) Guaranteed means guaranteed as to payment of principal, interest, or dividends;

(7) Investment adviser means any person who for compensation engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities or who for compensation and as a part of a regular business issues or promulgates analyses or reports concerning securities. Investment adviser also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. Investment adviser does not include (a) an investment adviser representative, (b) a bank, savings institution, or trust company, (c) a lawyer, accountant, engineer, or teacher whose performance of these services is solely incidental to the practice of his or her profession, (d) a broker-dealer or its agent whose performance of these services is solely incidental to its business as a broker-dealer and who receives no special compensation for them, (e) an issuer-dealer, (f) a publisher of any bona fide newspaper, news column, news letter, news magazine, or business or financial publication or service, whether communicated in hard copy form, by electronic means, or otherwise which does not consist of the rendering of advice on the basis of the specific investment situation of each client, (g) a person who has no place of business in this state if (i) his or her only clients in this state are other investment advisers, federal covered advisers, broker-dealers, banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees, or (ii) during the preceding twelve-month period, he or she has had five or fewer clients who are residents of this state other than those persons specified in subdivision (g)(i) of this subdivision, (h) any person that is a federal covered adviser, or (i) such other persons not within the intent of this subdivision as the director may by rule, regulation, or order designate;

(8) Investment adviser representative means any partner, limited liability company member, officer, or director or any person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director or other individual, except clerical or ministerial personnel, who is employed by or associated with an investment adviser that is registered or required to be registered under the Securities Act of Nebraska or who has a place of business located in this state and is employed by or associated with a federal covered adviser, and who (a) makes any recommendations or otherwise renders advice regarding securities, (b) manages accounts or portfolios of clients, (c) determines which recommendation or advice regarding securities should be given, (d) solicits, offers, or negotiates for the sale of or sells investment advisory services, or (e) supervises employees who perform any of the foregoing;

(9) Issuer means any person who issues or proposes to issue any security, except that (a) with respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors, or persons performing similar functions, or of the fixed, restricted management, or unit type, the term issuer means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued and (b) with respect to a fractional or pooled interest in a viatical settlement contract, issuer means the person who creates, for the purpose of sale, the fractional or pooled interest. In the case of a viatical settlement contract that is not fractionalized or pooled, issuer means the person effecting a transaction with a purchaser of such contract;

(10) Issuer-dealer means (a) any issuer located in the State of Nebraska or (b) any issuer which registered its securities by qualification who proposes to sell to the public of the State of Nebraska the securities that it issues without the benefit of another registered broker-dealer. Such securities shall have been approved for sale in the State of Nebraska pursuant to section 8-1104;

(11) Nonissuer means not directly or indirectly for the benefit of the issuer;

(12) Person means an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust in which the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government;

(13) Sale or sell includes every contract of sale of, contract to sell, or disposition of a security or interest in a security for value. Offer or offer to sell includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value. Any security given or delivered with or as a bonus on account of any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value. A purported gift of assessable stock shall be considered to involve an offer and sale. Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, shall be considered to include an offer of the other security;

(14) Securities Act of 1933, Securities Exchange Act of 1934, Investment Advisers Act of 1940, Investment Company Act of 1940, and Commodity Exchange Act means the federal statutes of those names as amended on or before January 1, 2013;

(15) Security means any note, stock, treasury stock, bond, debenture, units of beneficial interest in a real estate trust, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, viatical settlement contract or any fractional or pooled interest in such contract, membership interest in any limited liability company organized under Nebraska law or any other jurisdiction unless otherwise excluded from this definition, voting-trust certificate, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, in general any interest or instrument commonly known as a security, or any certificate of interest or participation in, temporary or interim certificate for, guarantee of, or warrant or right to subscribe to or purchase any of the foregoing. Security does not include any insurance or endowment policy or annuity contract issued by an insurance company. Security also does not include a membership interest in a limited liability company when all of the following exist: (a) The member enters into a written commitment to be engaged actively and directly in the management of the limited liability company; and (b) all members of the limited liability company are actively engaged in the management of the limited liability company;

(16) State means any state, territory, or possession of the United States as well as the District of Columbia and Puerto Rico; and

(17) Viatical settlement contract means an agreement for the purchase, sale, assignment, transfer, devise, or bequest of all or any portion of the death benefit or ownership of a life insurance policy or contract for consideration which is less than the expected death benefit of the life insurance policy or contract. Viatical settlement contract does not include (a) the assignment, transfer, sale, devise, or bequest of a death benefit of a life insurance policy or contract made by the viator to an insurance company or to a viatical settlement provider or broker licensed pursuant to the Viatical Settlements Act, (b) the assignment of a life insurance policy or contract to a bank, savings bank, savings and loan association, credit union, or other licensed lending institution as collateral for a loan, or (c) the exercise of accelerated benefits pursuant to the terms of a life insurance policy or contract and consistent with applicable law.

Pursuant to subsection (15) of this section, in order to constitute an "investment contract", it is not required that the profits be derived solely from the entrepreneurial or managerial efforts of others. State v. Irons, 254 Neb. 18, 574 N.W.2d 144 (1998).

An ordinary certificate of deposit with a fixed interest rate, issued by a heavily regulated and federally insured bank, which involves little risk of loss and virtually guaranteed payment, does not constitute a "security" as defined by subsection (12) (now subsection (15) of this section) of this section. Wrede v. Exchange Bank of Gibbon, 247 Neb. 907, 531 N.W.2d 523 (1995).

Under subsection (12) of this section (now subsection (15) of this section), "share" means a part or definite portion of a thing owned by a number of persons in common, contemplates something owned in common by two or more persons, and has reference to that part of the undivided interest which belongs to some one of them. A share is a unit of stock representing ownership in a corporation. State v. Jones, 235 Neb. 1, 453 N.W.2d 447 (1990).

In suit by customer against brokerage firm for damages from stock speculations, the questions of fraud and arrangement of credit were fact questions for the trial court. Shull v. Dain, Kalman & Quail, Inc., 561 F.2d 152 (8th Cir. 1977).



8-1102 - Fraudulent and other prohibited practices.

8-1102. Fraudulent and other prohibited practices.

(1) It shall be unlawful for any person, in connection with the offer, sale, or purchase of any security, directly or indirectly:

(a) To employ any device, scheme, or artifice to defraud;

(b) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(c) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person.

(2) It shall be unlawful for any person who receives any consideration from another person primarily for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise:

(a) To employ any device, scheme, or artifice to defraud any person;

(b) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person;

(c) To knowingly sell any security to or purchase any security from a client while acting as principal for his or her own account, act as a broker for a person other than the client, or knowingly effect any sale or purchase of any security for the account of the client, without disclosing to the client in writing before the completion of the transaction the capacity in which he or she is acting and obtaining the consent of the client to the transaction. This subdivision shall not apply to any transaction involving a broker-dealer's client if the broker-dealer is not acting as an investment adviser in the transaction;

(d) To engage in dishonest or unethical practices as the director may define by rule, regulation, or order; or

(e) In the solicitation of advisory clients, to make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading.

(3) Except as may be permitted by rule, regulation, or order of the director, it shall be unlawful for any investment adviser or investment adviser representative to enter into, extend, or renew any investment advisory contract:

(a) Which provides for the compensation of the investment adviser or investment adviser representative on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of any client;

(b) Unless the investment advisory contract prohibits in writing the assignment of the contract by the investment adviser or investment adviser representative without the consent of the other party to the contract; and

(c) Unless the investment advisory contract provides in writing that if the investment adviser is a partnership or a limited liability company, the other party to the contract shall be notified of any change in the membership of the partnership or limited liability company within a reasonable time after the change.

(4) Subdivision (3)(a) of this section shall not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period or as of definite dates or taken as of a definite date. Assignment, as used in subdivision (3)(b) of this section, shall include any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor, except that if the investment adviser is a partnership or a limited liability company, no assignment of an investment advisory contract shall be considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser or from the admission to the investment adviser of one or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(5) It shall be unlawful for any investment adviser or investment adviser representative to take or have custody of any securities or funds of any client if:

(a) The director by rule, regulation, or order prohibits the taking or custody; or

(b) In the absence of any rule, regulation, or order by the director, the investment adviser or investment adviser representative fails to notify the director that he or she has or may have custody.

(6) The director may by rule, regulation, or order adopt and promulgate exemptions from subdivisions (2)(c), (3)(a), (3)(b), and (3)(c) of this section when the exemptions are consistent with the public interest and are within the purposes fairly intended by the Securities Act of Nebraska.

Proof of specific intent, evil motive, or knowledge that the law was being violated is not required to sustain a conviction under the Securities Act of Nebraska. State v. Jones, 235 Neb. 1, 453 N.W.2d 447 (1990).



8-1103 - Broker-dealers, issuer-dealers, agents, investment advisers, and investment adviser representatives; registration; procedure; exceptions; conditions; renewal; fees; accounts and other records; revocation or withdrawal of registration; when; powers of director regarding persons engaged or engaging in securities business.

8-1103. Broker-dealers, issuer-dealers, agents, investment advisers, and investment adviser representatives; registration; procedure; exceptions; conditions; renewal; fees; accounts and other records; revocation or withdrawal of registration; when; powers of director regarding persons engaged or engaging in securities business.

(1) It shall be unlawful for any person to transact business in this state as a broker-dealer, issuer-dealer, or agent, except in certain transactions exempt under section 8-1111, unless he or she is registered under the Securities Act of Nebraska. It shall be unlawful for any broker-dealer to employ an agent for purposes of effecting or attempting to effect transactions in this state unless the agent is registered. It shall be unlawful for an issuer to employ an agent unless the issuer is registered as an issuer-dealer and unless the agent is registered. The registration of an agent shall not be effective unless the agent is employed by a broker-dealer or issuer-dealer registered under the act. When the agent begins or terminates employment with a registered broker-dealer or issuer-dealer, the broker-dealer or issuer-dealer shall promptly notify the director.

(2)(a) It shall be unlawful for any person to transact business in this state as an investment adviser or as an investment adviser representative unless he or she is registered under the act.

(b) Except with respect to federal covered advisers whose only clients are those described in subdivision (7)(g)(i) of section 8-1101, it shall be unlawful for any federal covered adviser to conduct advisory business in this state unless such person files with the director the documents which are filed with the Securities and Exchange Commission, as the director may by rule and regulation or order require, a consent to service of process, and a two-hundred-dollar filing fee prior to acting as a federal covered adviser in this state.

(c)(i) It shall be unlawful for any investment adviser required to be registered under the Securities Act of Nebraska to employ an investment adviser representative unless the investment adviser representative is registered under the act.

(ii) It shall be unlawful for any federal covered adviser to employ, supervise, or associate with an investment adviser representative having a place of business located in this state unless such investment adviser representative is registered under the Securities Act of Nebraska or is exempt from registration.

(d) The registration of an investment adviser representative shall not be effective unless the investment adviser representative is employed by a registered investment adviser or a federal covered adviser. When an investment adviser representative begins or terminates employment with an investment adviser, the investment adviser shall promptly notify the director. When an investment adviser representative begins or terminates employment with a federal covered adviser, the investment adviser representative shall promptly notify the director.

(3) A broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative may apply for registration by filing with the director an application and payment of the fee prescribed in subsection (6) of this section. If the applicant is an individual, the application shall include the applicant's social security number. Registration of a broker-dealer or issuer-dealer shall automatically constitute registration of all partners, limited liability company members, officers, or directors of such broker-dealer or issuer-dealer as agents, except any partner, limited liability company member, officer, or director whose registration as an agent is denied, suspended, or revoked under subsection (9) of this section, without the filing of applications for registration as agents or the payment of fees for registration as agents. The application shall contain whatever information the director requires concerning such matters as:

(a) The applicant's form and place of organization;

(b) The applicant's proposed method of doing business;

(c) The qualifications and business history of the applicant and, in the case of a broker-dealer or investment adviser, the qualifications and business history of any partner, limited liability company member, officer, director, person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director, or person directly or indirectly controlling the broker-dealer or investment adviser;

(d) Any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony;

(e) The applicant's financial condition and history; and

(f) Information to be furnished or disseminated to any client or prospective client if the applicant is an investment adviser.

(4)(a) If no denial order is in effect and no proceeding is pending under subsection (9) of this section, registration shall become effective at noon of the thirtieth day after an application is filed, complete with all amendments. The director may specify an earlier effective date.

(b) The director shall require as conditions of registration:

(i) That the applicant, except for renewal, and, in the case of a corporation, partnership, or limited liability company, the officers, directors, partners, or limited liability company members pass such examination or examinations as the director may prescribe as evidence of knowledge of the securities business;

(ii) That an issuer-dealer and its agents pass an examination prescribed and administered by the Department of Banking and Finance. Such examination shall be administered upon request and upon payment of an examination fee of five dollars. Any applicant for issuer-dealer registration who has satisfactorily passed any other examination approved by the director shall be exempted from this requirement upon furnishing evidence of satisfactory completion of such examination to the director;

(iii) That an issuer-dealer have a minimum net capital of twenty-five thousand dollars. In lieu of a minimum net capital requirement of twenty-five thousand dollars, the director may require an issuer-dealer to post a corporate surety bond with surety licensed to do business in Nebraska in an amount equal to such capital requirements. When the director finds that a surety bond with a surety company would cause an undue burden on an issuer-dealer, the director may require the issuer-dealer to post a signature bond. Every such surety bond shall run in favor of Nebraska, shall provide for suit thereon by any person who has a cause of action under section 8-1118, and shall provide that no suit may be maintained to enforce any liability on the bond unless brought within the time periods specified by section 8-1118;

(iv) That a broker-dealer have such minimum net capital as the director may by rule and regulation or order require, subject to the limitations provided in section 15 of the Securities Exchange Act of 1934. In lieu of any such minimum net capital requirement, the director may by rule and regulation or order require a broker-dealer to post a corporate surety bond with surety licensed to do business in Nebraska in an amount equal to such capital requirement, subject to the limitations of section 15 of the Securities Exchange Act of 1934. Every such surety bond shall run in favor of Nebraska, shall provide for suit thereon by any person who has a cause of action under section 8-1118, and shall provide that no suit may be maintained to enforce any liability on the bond unless brought within the time periods specified by section 8-1118; and

(v) That an investment adviser have such minimum net capital as the director may by rule and regulation or order require, subject to the limitations of section 222 of the Investment Advisers Act of 1940, which may include different requirements for those investment advisers who maintain custody of clients' funds or securities or who have discretionary authority over such funds or securities and those investment advisers who do not. In lieu of any such minimum net capital requirement, the director may require by rule and regulation or order an investment adviser to post a corporate surety bond with surety licensed to do business in Nebraska in an amount equal to such capital requirement, subject to the limitations of section 222 of the Investment Advisers Act of 1940. Every such surety bond shall run in favor of Nebraska, shall provide for suit thereon by any person who has a cause of action under section 8-1118, and shall provide that no suit may be maintained to enforce any liability on the bond unless brought within the time periods specified by section 8-1118.

(c) The director may waive the requirement of an examination for any applicant who by reason of prior experience can demonstrate his or her knowledge of the securities business. Registration of a broker-dealer, agent, investment adviser, and investment adviser representative shall be effective for a period of not more than one year and shall expire on December 31 unless renewed. Registration of an issuer-dealer shall be effective for a period of not more than one year and may be renewed as provided in this section. Notice filings by a federal covered adviser shall be effective for a period of not more than one year and shall expire on December 31 unless renewed.

(d) The director may restrict or limit an applicant as to any function or activity in this state for which registration is required under the Securities Act of Nebraska.

(5) Registration of a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative may be renewed by filing with the director or with a registration depository designated by the director prior to the expiration date such information as the director by rule, regulation, or order may require to indicate any material change in the information contained in the original application or any renewal application for registration as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative previously filed with the director by the applicant, and payment of the prescribed fee. A federal covered adviser may renew its notice filing by filing with the director prior to the expiration thereof the documents filed with the Securities and Exchange Commission, as the director by rule or regulation may require, a consent to service of process, and the prescribed fee.

(6) The fee for initial or renewal registration shall be two hundred fifty dollars for a broker-dealer, two hundred dollars for an investment adviser, one hundred dollars for an issuer-dealer, forty dollars for an agent, and forty dollars for an investment adviser representative. The fee for initial or renewal filings for a federal covered adviser shall be two hundred dollars. When an application is denied or withdrawn, the director shall retain all of the fee.

(7)(a) Every registered broker-dealer, issuer-dealer, and investment adviser shall make and keep such accounts, correspondence, memoranda, papers, books, and other records as the director prescribes by rule and regulation or order, except as provided by section 15 of the Securities Exchange Act of 1934, in connection with broker-dealers, and section 222 of the Investment Advisers Act of 1940, in connection with investment advisers. All records so required shall be preserved for such period as the director prescribes by rule and regulation or order.

(b) All the records of a registered broker-dealer, issuer-dealer, or investment adviser shall be subject at any time or from time to time to such reasonable periodic, special, or other examinations by representatives of the director, within or without this state, as the director deems necessary or appropriate in the public interest or for the protection of investors and advisory clients. For the purpose of avoiding unnecessary duplication of examinations, the director, insofar as he or she deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934. Costs of such examinations shall be borne by the registrant.

(c) Every registered broker-dealer, except as provided in section 15 of the Securities Exchange Act of 1934, and investment adviser, except as provided by section 222 of the Investment Advisers Act of 1940, shall file such financial reports as the director may prescribe by rule and regulation or order.

(d) If any information contained in any document filed with the director is or becomes inaccurate or incomplete in any material respect, a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative shall promptly file a correcting amendment or a federal covered adviser shall file a correcting amendment when such amendment is required to be filed with the Securities and Exchange Commission.

(8) With respect to investment advisers, the director may require that certain information be furnished or disseminated to clients as necessary or appropriate in the public interest or for the protection of investors and advisory clients. To the extent determined by the director in his or her discretion, information furnished to clients of an investment adviser that would be in compliance with the Investment Advisers Act of 1940 and the rules and regulations under such act may be used in whole or in part to satisfy the information requirement prescribed in this subsection.

(9)(a) The director may by order deny, suspend, or revoke registration of any broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative or bar, censure, or impose a fine pursuant to subsection (4) of section 8-1108.01 on any registrant or any partner, limited liability company member, officer, director, or person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director for a registrant from employment with any broker-dealer, issuer-dealer, or investment adviser if he or she finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer, issuer-dealer, or investment adviser, any partner, limited liability company member, officer, director, person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director, or person directly or indirectly controlling the broker-dealer, issuer-dealer, or investment adviser:

(i) Has filed an application for registration under this section which, as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(ii) Has willfully violated or willfully failed to comply with any provision of the Securities Act of Nebraska or a predecessor act or any rule, regulation, or order adopted and promulgated pursuant to the act or a predecessor act;

(iii) Has been convicted, within the past ten years, of any misdemeanor involving a security or commodity or any aspect of the securities or commodities business or any felony;

(iv) Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities or commodities business;

(v) Is the subject of an order of the director denying, suspending, or revoking registration as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative;

(vi) Is the subject of an adjudication or determination, after notice and opportunity for hearing, within the past ten years by a securities or commodities agency or administrator of another state or a court of competent jurisdiction that the person has willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, the Commodity Exchange Act, or the securities or commodities law of any other state;

(vii) Has engaged in dishonest or unethical practices in the securities or commodities business;

(viii) Is insolvent, either in the sense that his or her liabilities exceed his or her assets or in the sense that he or she cannot meet his or her obligations as they mature, but the director may not enter an order against a broker-dealer, issuer-dealer, or investment adviser under this subdivision without a finding of insolvency as to the broker-dealer, issuer-dealer, or investment adviser;

(ix) Has not complied with a condition imposed by the director under subsection (4) of this section or is not qualified on the basis of such factors as training, experience, or knowledge of the securities business;

(x) Has failed to pay the proper filing fee, but the director may enter only a denial order under this subdivision, and he or she shall vacate any such order when the deficiency has been corrected;

(xi) Has failed to reasonably supervise his or her agents or employees, if he or she is a broker-dealer or issuer-dealer, or his or her investment adviser representatives or employees, if he or she is an investment adviser, to assure their compliance with the Securities Act of Nebraska; or

(xii) Has been denied the right to do business in the securities industry, or the person's respective authority to do business in an investment-related industry has been revoked by any other state, federal, or foreign governmental agency or self-regulatory organization for cause, or the person has been the subject of a final order in a criminal, civil, injunctive, or administrative action for securities, commodities, or fraud-related violations of the law of any state, federal, or foreign governmental unit.

(b) The director may by order bar any person from engaging in the securities business in this state if the director finds that the order is in the public interest and that the person has:

(i) Willfully violated or willfully failed to comply with any provision of the Securities Act of Nebraska or a predecessor act or any rule, regulation, or order adopted and promulgated pursuant to the act or a predecessor act; or

(ii) Engaged in dishonest or unethical practices in the securities business, which activity at the time was subject to regulation by the Securities Act of Nebraska.

(c)(i) The director may not institute a proceeding under this section on the basis of a final judicial or administrative order made known to him or her by the applicant prior to the effective date of the registration unless the proceeding is instituted within the next ninety days following registration. For purposes of this subdivision, a final judicial or administrative order does not include an order that is stayed or subject to further review or appeal. This subdivision shall not apply to renewed registrations.

(ii) The director may by order summarily postpone or suspend registration pending final determination of any proceeding under this subsection. Upon the entry of the order, the director shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, that it has been entered and of the reasons therefor and that within fifteen business days after the receipt of a written request the matter will be set down for hearing. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing, shall enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order. No order may be entered under this section denying or revoking registration without appropriate prior notice to the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an agent or investment adviser representative, and opportunity for hearing.

(d) If the director finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative, is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the director may by order cancel the registration or application.

(e) Withdrawal from registration as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative shall become effective thirty days after receipt of an application to withdraw or within a shorter period of time as the director may determine unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within thirty days after the application is filed. If a revocation or suspension proceeding is pending or instituted, withdrawal shall become effective at such time and upon such conditions as the director shall order.

An agent is no longer registered when the issuer-dealer's registration has been revoked. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1103.01 - Repealed. Laws 2003, LB 217, § 50.

8-1103.01. Repealed. Laws 2003, LB 217, § 50.



8-1104 - Registration of securities; exceptions.

8-1104. Registration of securities; exceptions.

It shall be unlawful for any person to offer or sell any security in this state unless (1) such security is registered by coordination under section 8-1106 or by qualification under section 8-1107, (2) the security is exempt under section 8-1110 or is sold in a transaction exempt under section 8-1111, or (3) the security is a federal covered security.

It is unlawful to offer or sell unregistered securities which are not exempt from registration or unless the securities are sold in an exempt transaction. Labenz v. Labenz, 198 Neb. 548, 253 N.W.2d 855 (1977).



8-1105 - Repealed. Laws 2013, LB 214, § 13.

8-1105. Repealed. Laws 2013, LB 214, § 13.



8-1106 - Registration by coordination.

8-1106. Registration by coordination.

(1) Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination.

(2) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to payment of the registration fee prescribed in section 8-1108 and, if required under section 8-1112, a consent to service of process meeting the requirements of that section:

(a) Three copies of the prospectus filed under the Securities Act of 1933 together with all amendments thereto;

(b) The amount of securities to be offered in this state;

(c) The states in which a registration statement or similar document in connection with the offering has been or is expected to be filed;

(d) Any adverse order, judgment, or decree previously entered in connection with the offering by any court or the Securities and Exchange Commission;

(e) If the director by rule or otherwise requires, a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(f) If the director requests, any other information or copies of any other documents filed under the Securities Act of 1933; and

(g) An undertaking to forward promptly all amendments to the federal registration statement, other than an amendment which merely delays the effective date.

(3) A registration statement under this section shall automatically become effective at the moment the federal registration statement or qualification becomes effective if all the following conditions are satisfied:

(a) No stop order is in effect and no proceeding is pending under the Securities Act of 1933, as amended, or under section 8-1109;

(b) The registration statement has been on file with the director for at least ten days; and

(c) A statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been filed and the offering is made within those limitations. The registrant shall promptly notify the director by facsimile transmission or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a posteffective amendment containing the information and documents in the price amendment. Price amendment shall mean the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

Upon failure to receive the required notification and posteffective amendment with respect to the price amendment, the director may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until there has been compliance with this subsection, if he or she promptly notifies the registrant by telephone or telegram and promptly confirms by letter or telegram when he or she notifies by telephone of the issuance of the order. If the registrant proves compliance with the requirements of this subsection as to notice and posteffective amendment, the stop order shall be void as of the time of its entry. The director may by rule or otherwise waive either or both of the conditions specified in subsections (2) and (3) of this section. If the federal registration statement or qualification becomes effective before all these conditions have been satisfied and they are not waived, the registration statement shall automatically become effective as soon as all the conditions have been satisfied.



8-1107 - Registration by qualification.

8-1107. Registration by qualification.

(1) Any security may be registered by qualification.

(2) A registration statement under this section shall contain the following information and be accompanied by the following documents, in addition to payment of the registration fee prescribed in section 8-1108 and, if required under section 8-1112, a consent to service of process meeting the requirements of that section:

(a) With respect to the issuer and any significant subsidiary, its name, address, and form of organization, the state or foreign jurisdiction and date of its organization, the general character and location of its business, and a description of its physical properties and equipment;

(b) With respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions, his name, address, and principal occupation for the past five years, the amount of securities of the issuer held by him as of a specified date within ninety days of the filing of the registration statement, the remuneration paid to all such persons in the aggregate during the past twelve months, and estimated to be paid during the next twelve months, directly or indirectly, by the issuer together with all predecessors, parents and subsidiaries;

(c) With respect to any person not named in subdivision (e) of this subsection, owning of record, or beneficially if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in subdivision (b) of this subsection other than his occupation;

(d) With respect to every promoter, not named in subdivision (b) of this subsection, if the issuer was organized within the past three years, the information specified in subdivision (b) of this subsection, any amount paid to him by the issuer within that period or intended to be paid to him, and the consideration for any such payment;

(e) The capitalization and long-term debt, on both a current and a pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration whether in the form of cash, physical assets, services, patents, goodwill, or anything else for which the issuer or any subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities;

(f) The kind and amount of securities to be offered, the amount to be offered in this state, the proposed offering price and any variation therefrom at which any portion of the offering is to be made to any persons except as underwriting and selling discounts and commissions, the estimated aggregate underwriting and selling discounts or commissions and finders' fees including separately cash, securities, or anything else of value to accrue to the underwriters in connection with the offering, the estimated amounts of other selling expenses, and legal, engineering, and accounting expenses to be incurred by the issuer in connection with the offering, the name and address of every underwriter and every recipient of a finders' fee, a copy of any underwriting or selling-group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined, and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(g) The estimated cash proceeds to be received by the issuer from the offering, the purposes for which the proceeds are to be used by the issuer, the amount to be used for each purpose, the order or priority in which the proceeds will be used for the purposes stated, the amounts of any funds to be raised from other sources to achieve the purposes stated, and the sources of any such funds, and, if any part of the proceeds is to be used to acquire any property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors and the purchase price;

(h) A description of any stock options or other security options outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in subdivision (b), (c), (d), (e) or (g) of this subsection and by any person who holds or will hold ten percent or more in the aggregate of any such options;

(i) The states in which a registration statement or similar document in connection with the offering has been or is expected to be filed;

(j) Any adverse order, judgment or decree previously entered in connection with the offering by any court or the Securities and Exchange Commission, and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets including any such litigation or proceeding known to be contemplated by governmental authorities;

(k) A copy of any prospectus or circular intended as of the effective date to be used in connection with the offering;

(l) A specimen or copy of the security being registered, a copy of the issuer's articles of incorporation and bylaws, as currently in effect, and a copy of any indenture or other instrument covering the security to be registered;

(m) A signed or conformed copy of an opinion of counsel, if available, as to the legality of the security being registered; and

(n) A balance sheet of the issuer as of a date within four months prior to the filing of the registration statement, a profit and loss statement and analysis of surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years, and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant.

In the case of a nonissuer distribution, information may not be required under this section unless it is known to the person filing the registration statement or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(3) A registration statement under this section shall become effective when the director so orders. The director shall require as a condition of registration under this section that a prospectus containing substantially the information specified in subdivisions (a) to (h) of subsection (2) of this section be sent or given to each person to whom an offer is made before or concurrently with the first written offer made to him otherwise than by means of a public advertisement by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by him as a participant in the distribution, the confirmation of any sale made by or for the account of any such person, payment pursuant to any such sale, or delivery of the security pursuant to any such sale, whichever first occurs, but the director shall accept for use under any such requirement a current prospectus or offering circular regarding the same securities filed under the Securities Act of 1933 or regulations thereunder.



8-1108 - Registration of securities; requirements; fees; effective date; reports; director, powers.

8-1108. Registration of securities; requirements; fees; effective date; reports; director, powers.

(1) A registration statement may be filed by the issuer, by any other person on whose behalf the offering is to be made, or by a registered broker-dealer. Any document filed under the Securities Act of Nebraska or a predecessor act within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate. The director may by rule and regulation or order permit the omission of any item of information or document from any registration statement.

(2) The director may require as a condition of registration by qualification (a) that the proceeds from the sale of the registered security be impounded until the issuer receives a specified amount, (b) that the applicant comply with the federal Securities Act of 1933 if it appears to the director to be in the public interest or that the registered security is or will be offered in such manner as to be subject to such act, (c) such reasonable conditions, restrictions, or limitations upon the offering as may be in the public interest, or (d) that any security issued within the past three years, or to be issued, to a promoter for a consideration substantially different from the public offering price or to any person for a consideration other than cash, be delivered in escrow to him or her or to some other depository satisfactory to him or her under an escrow agreement that the owners of such securities shall not be entitled to sell or transfer such securities or to withdraw such securities from escrow until all other stockholders who have paid for their stock in cash shall have been paid a dividend or dividends aggregating not less than six percent of the initial offering price shown to the satisfaction of the director to have been actually earned on the investment in any common stock so held. The director shall not reject a depository solely because of location in another state. In case of dissolution or insolvency during the time such securities are held in escrow, the owners of such securities shall not participate in the assets until after the owners of all other securities shall have been paid in full.

(3) For the registration of securities by coordination or qualification, there shall be paid to the director a registration fee of one-tenth of one percent of the aggregate offering price of the securities which are to be offered in this state, but the fee shall in no case be less than one hundred dollars. When a registration statement is withdrawn before the effective date or a preeffective stop order is entered under section 8-1109, the director shall retain one hundred dollars of the fee. Any issuer who sells securities in this state in excess of the aggregate amount of securities registered may, at the discretion of the director and while such registration is still effective, apply to register the excess securities sold to persons within this state by paying a registration fee of three-tenths of one percent for the difference between the initial fee paid and the fee required in this subsection. Registration of the excess securities, if granted, shall be effective retroactively to the date of the existing registration.

(4) When securities are registered by coordination or qualification, they may be offered and sold by a registered broker-dealer. Every registration shall remain effective for one year or until sooner revoked by the director or sooner terminated upon request of the registrant with the consent of the director. All outstanding securities of the same class as a registered security shall be considered to be registered for the purpose of any nonissuer transaction. A registration statement which has become effective may not be withdrawn for one year from its effective date if any securities of the same class are outstanding.

(5) The director may require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering with respect to registered securities which are being offered and sold directly by or for the account of the issuer.

(6) A registration of securities shall be effective for a period of one year or such shorter period as the director may determine.



8-1108.01 - Securities; sale without registration; cease and desist order; fine; lien; hearing.

8-1108.01. Securities; sale without registration; cease and desist order; fine; lien; hearing.

(1) Whenever it appears to the director that the sale of any security is subject to registration under the Securities Act of Nebraska and is being offered or has been offered for sale without such registration, he or she may order the issuer or offerer of such security to cease and desist from the further offer or sale of such security unless and until it has been registered under the act.

(2) Whenever it appears to the director that any person is acting as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative without registration as such or acting as a federal covered adviser without making a notice filing under the act, he or she may order such person to cease and desist from such activity unless and until he or she has been registered as such or has made the required notice filing under the act.

(3) Whenever it appears to the director that any person is violating section 8-1102, he or she may order the person to cease and desist from such activity.

(4) The director may, after giving reasonable notice and an opportunity for a hearing under this section, impose a fine not to exceed twenty-five thousand dollars per violation, in addition to costs of the investigation, upon a person found to have engaged in any act or practice which would constitute a violation of the act or any rule, regulation, or order issued under the act, except that the director shall not impose a fine upon any person in connection with a transaction made pursuant to subdivision (23) of section 8-1111 for any statement of a material fact made or for an omission of a material fact required to be stated or necessary to make the statement made not misleading unless such statement or omission was made with the intent to defraud or mislead. The fine and costs shall be in addition to all other penalties imposed by the laws of this state. The director shall collect the fines and costs and remit them to the State Treasurer. The State Treasurer shall credit the costs to the Securities Act Cash Fund and distribute the fines in accordance with Article VII, section 5, of the Constitution of Nebraska. Imposition of any fine and payment of costs under this subsection may be appealed pursuant to section 8-1119. If a person fails to pay the fine or costs of the investigation referred to in this subsection, a lien in the amount of the fine and costs shall be imposed upon all of the assets and property of such person in this state and may be recovered by suit by the director and remitted to the State Treasurer. The State Treasurer shall credit the costs to the Securities Act Cash Fund and distribute the fines in accordance with Article VII, section 5, of the Constitution of Nebraska. Failure of the person to pay a fine and costs shall also constitute a forfeiture of his or her right to do business in this state under the Securities Act of Nebraska.

(5) After such an order has been made under subsection (1), (2), (3), or (4) of this section, if a request for a hearing is filed in writing within fifteen business days of the issuance of the order by the person to whom such order was directed, a hearing shall be held by the director within thirty business days after receipt of the request, unless both parties consent to a later date or the hearing officer sets a later date for good cause. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing, shall enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order.



8-1108.02 - Federal covered security; filing; director; powers; sales; requirements.

8-1108.02. Federal covered security; filing; director; powers; sales; requirements.

(1) The director, by rule and regulation or order, may require the filing of any or all of the following documents with respect to a federal covered security under section 18(b)(2) of the Securities Act of 1933:

(a) Prior to the initial offer of such federal covered security in this state, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, together with a consent to service of process signed by the issuer and with a filing fee as prescribed by section 8-1108.03;

(b) After the initial offer of such federal covered security in this state, all documents which are part of any amendment to the federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933; and

(c) A sales report of the total amount of such federal covered securities offered or sold in this state, together with the filing fee prescribed by section 8-1108.03.

(2) With respect to any security that is a federal covered security under section 18(b)(4)(E) of the Securities Act of 1933, the director, by rule and regulation or order, may require the issuer to file a notice on SEC Form D and a consent to service of process signed by the issuer no later than fifteen days after the first sale of such federal covered security in this state, together with a filing fee of two hundred dollars.

(3) The director, by rule and regulation or order, may require the filing of any document filed with the Securities and Exchange Commission under the Securities Act of 1933 with respect to a federal covered security under section 18(b)(3) or (4), except section 18(b)(4)(E), of the Securities Act of 1933, together with a filing fee of two hundred dollars.

(4) The director may issue a stop order suspending the offer and sale of a federal covered security, except a federal covered security under section 18(b)(1) of the Securities Act of 1933, if he or she finds that (a) the order is in the public interest and (b) there is a failure to comply with any condition established under this section or with any other applicable provision of the Securities Act of Nebraska.

(5) The director, by rule and regulation or order, may waive any or all of the provisions of this section, except that the director does not have the authority to waive the payment of fees as required by this section.

(6) No person may bring an action pursuant to section 8-1118 based on the failure of an issuer to file any notice or pay any fee required by this section.

(7) All federal covered securities offered or sold in this state must be sold through a registered agent of a broker-dealer registered under the Securities Act of Nebraska or by persons duly exempted or excluded from such registration, except that this subsection shall not apply to the offer or sale of a federal covered security under section 18(b)(4)(E) of the Securities Act of 1933 if no commission or other remuneration is paid directly or indirectly for soliciting any prospective buyer.



8-1108.03 - Federal covered security; filing fee; notice; open-end management company, face-amount certificate company, or unit investment trust; issue indefinite amount of securities; when.

8-1108.03. Federal covered security; filing fee; notice; open-end management company, face-amount certificate company, or unit investment trust; issue indefinite amount of securities; when.

(1) Except as provided in subsections (2) and (3) of this section, there shall be paid to the director a filing fee of one-tenth of one percent of the aggregate offering price of the federal covered securities under section 18(b)(2) of the Securities Act of 1933 which are to be offered in this state, but the filing fee shall in no case be less than one hundred dollars. If an issuer of securities covered by section 8-1108.02 sells securities in this state in excess of the aggregate amount of securities for which a filing fee has been paid, the director may allow the issuer to amend its filing to include the excess securities sold to persons within this state if the issuer pays a filing fee of three-tenths of one percent for the difference between the initial filing fee paid and the filing fee required under this section for the total amount of securities sold. Any such amendment of a filing to cover the excess securities, if granted, shall be effective retroactively to the date of the existing filing.

Any notice filed pursuant to this section shall be effective for a period of one year from the date received by the director or from such later date as indicated on the notice unless sooner terminated by the issuer. Notice filings must be renewed annually. Notices may be amended by submitting an amended notice filing indicating any material changes and paying any fees, pursuant to this section, that may be required by an increase in the amount of securities covered by the notice.

(2) An open-end management company or a face-amount certificate company, as those terms are defined in the Investment Company Act of 1940, may choose to issue an indefinite amount of securities, if the following conditions are met:

(a) The filing made pursuant to subsection (1) of section 8-1108.02 states the company intends to issue an indefinite amount of securities in this state and is accompanied by a filing fee of one thousand dollars;

(b) Within ninety calendar days after the expiration of the notice, the company files a sales report containing the actual sales that occurred in this state for the one-year notice period just expired. During such ninety-day period, the notice filing shall be considered continuous;

(c) If the sales report required by subdivision (b) of this subsection shows that the company sold securities in excess of the amount of securities for which the filing fee was paid, the company must pay an additional fee to be calculated as follows: One-tenth of one percent of the aggregate amount of securities sold up to the first ten million dollars; and one-twentieth of one percent of the remainder of the aggregate amount of securities sold. The initial filing fee of one thousand dollars shall be deducted from the fee required to be paid pursuant to such subdivision. If this calculation results in a negative amount, no payment shall be made and no credit or refund shall be allowed or returned for such negative amount;

(d) A company may continue the effectiveness of its notice to issue an indefinite amount of securities for another notification period if, upon the filing of a sales report required by subdivision (b) of this subsection, the company pays the renewal filing fee of one thousand dollars pursuant to subdivision (a) of this subsection, plus any additional fee which may be owed pursuant to subdivision (c) of this subsection;

(e) The notification shall be effective for a period of one year beginning on the date the notice is received by the director unless a later date is indicated on the notice; and

(f) Failure to file the sales report and pay any additional fees owed shall be cause for the director to issue an order suspending sales of the securities for which the sales report has not been filed and the appropriate fee has not been paid.

(3) A unit investment trust, as that term is defined in the Investment Company Act of 1940, may choose to issue an indefinite amount of securities for a period of one year or less if the following conditions are met:

(a) The unit investment trust issuer electing to offer an indefinite amount of securities files a notice pursuant to subsection (1) of section 8-1108.02, stating that it intends to issue an indefinite amount of securities for a period of one year or less in this state, and pays an initial filing fee of one hundred dollars with the notice filing;

(b) Within ninety calendar days after the occurrence of the earlier of the expiration of the trust's notice filing period, the termination of the offering by the issuer, or the completion of the offering, each trust files a sales report containing the total aggregate offering price of the securities sold in this state for the offering period just expired or terminated;

(c) If the sales report required by subdivision (b) of this subsection shows that the trust sold securities in excess of the amount of securities for which the filing fee was paid, the trust must pay an additional fee of one-tenth of one percent of the aggregate offering price of the excess securities sold. The initial fee of one hundred dollars shall be deducted from the filing fee paid pursuant to this subdivision. If this calculation results in a negative amount, no payment need be made and no credit or refund shall be allowed or returned for that negative amount; and

(d) Failure to file the sales report and pay any additional fees owed shall be cause for the director to issue an order suspending sales of the securities for which the sales report has not been filed and the appropriate fee has not been paid.



8-1109 - Registration of securities; denial, suspension, or revocation; grounds.

8-1109. Registration of securities; denial, suspension, or revocation; grounds.

The director may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement to register securities by coordination if he or she finds that the order is in the public interest and that:

(1) Any such registration statement registering securities, as of its effective date or as of any earlier date in the case of an order denying effectiveness, is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2) Any provision of the Securities Act of Nebraska or any rule, order, or condition lawfully imposed under the act has been violated, in connection with the offering by the person filing the registration statement, the issuer, any partner, limited liability company member, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer or any underwriter;

(3) The security registered or sought to be registered is the subject of a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering. The director may not institute a proceeding against an effective registration statement under this subdivision more than one year from the date of the injunction relied on, and he or she may not enter an order under this subdivision on the basis of an injunction entered under any other state act unless the injunction was based on facts which would currently constitute a ground for a stop order under this section;

(4) When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by subdivision (2)(g) of section 8-1106;

(5) The applicant or registrant has failed to pay the proper registration fee. The director may enter only a denial order under this subdivision and shall vacate any such order when the deficiency has been corrected. The director may not enter an order against an effective registration statement on the basis of a fact or transaction known to him or her when the registration statement became effective;

(6) The authority of the applicant or registrant to do business has been denied or revoked by any other governmental agency;

(7) The issuer's or registrant's literature, circulars, or advertising is misleading, incorrect, incomplete, or calculated to deceive the purchaser or investor;

(8) All or substantially all the enterprise or business of the issuer, promoter, or guarantor has been found to be unlawful by a final order of a court or administrative agency of competent jurisdiction; or

(9) There is a refusal to furnish information required by the director within a reasonable time to be fixed by the director.



8-1109.01 - Registration of securities; denial, suspension, revocation; additional grounds.

8-1109.01. Registration of securities; denial, suspension, revocation; additional grounds.

The director may issue an order denying effectiveness to, or suspend or revoke the effectiveness of, a registration statement to register securities by qualification if he or she finds that the conditions in subdivision (1) of section 8-1109, or if he or she finds that any of the following conditions exist:

(1) Such order is in the public interest;

(2) The issuer's plan of business, or the plan of financing is either unfair, unjust, inequitable, dishonest, oppressive, or fraudulent or would tend to work a fraud upon the purchaser;

(3) The issuer's or registrant's literature, circulars, or advertising is misleading, incorrect, incomplete, or calculated to deceive the purchaser or investor;

(4) The securities offered or to be offered, or issued or to be issued, in payment for property, patents, formulas, goodwill, promotion, or intangible assets, are in excess of the reasonable value thereof, or the offering has been, or would be, made with unreasonable amounts of options;

(5) The offering has been or would be made with unreasonable amounts of underwriters' or sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options. However, in an application to register the securities for a holding company which is organized for one of its purposes to acquire or start an insurance company, the total commissions, organization and promotion expenses shall not exceed ten percent of the money paid upon stock subscriptions;

(6) The authority of the applicant or registrant to do business has been denied or revoked by any other governmental agency;

(7) The enterprise or business of the issuer, promoter, or guarantor is unlawful;

(8) There is a refusal to furnish information required by the director within a reasonable time to be fixed by the director;

(9) There has been a violation of the Securities Act of Nebraska or of the orders of the director of which such issuer or registrant has notice;

(10) There has been a failure to keep and maintain sufficient records to permit an audit satisfactorily disclosing to the director the true situation or condition of such issuer;

(11) The applicant or registrant has failed to pay the proper registration, filing, or investigation fee;

(12) Any registration statement registering securities by qualification, as of its effective date or as of any earlier date in the case of an order denying effectiveness, is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact; or

(13) The security registered or sought to be registered is the subject of a permanent or temporary injunction of any court of competent jurisdiction entered under any federal or state act applicable to the offering.



8-1109.02 - Registration of securities; order of denial, suspension, or revocation; notice; request for hearing; modification of order.

8-1109.02. Registration of securities; order of denial, suspension, or revocation; notice; request for hearing; modification of order.

Upon the entry of an order denying effectiveness to or suspending or revoking the effectiveness of a registration statement to register securities under any part of section 8-1109 or 8-1109.01, the director shall promptly notify the issuer of the securities and the applicant or registrant that the order has been entered and of the reasons therefor and that any person to whom the order is directed may request a hearing within fifteen business days after the issuance of the order. Upon receipt of a written request the matter will be set down for hearing to commence within thirty business days after the receipt unless the parties consent to a later date or the hearing officer sets a later date for good cause. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to the issuer and to the applicant or registrant, shall enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order. The director may modify or vacate a stop order if he or she finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

Failure of the Department of Banking and Finance to produce certified mail receipt is not conclusive proof that no notice was given. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).

The alleged failure of the department to comply with the hearing requirements of this section were collateral matters in this criminal action and could not be raised on appeal. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1110 - Securities exempt from registration.

8-1110. Securities exempt from registration.

Sections 8-1104 to 8-1109 shall not apply to any of the following securities:

(1) Any security, including a revenue obligation, issued or guaranteed by the State of Nebraska, any political subdivision, or any agency or corporate or other instrumentality thereof or any certificate of deposit for any of the foregoing;

(2) Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency or corporate or other instrumentality of one or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) Any security issued or guaranteed by any federal credit union or any credit union or similar association organized and supervised under the laws of this state;

(4) Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company which is (a) regulated in respect of its rates and charges by a governmental authority of the United States or any state or municipality or (b) regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(5)(a) Any security listed on the Chicago Stock Exchange, the Chicago Board Options Exchange, Tier I of the Pacific Stock Exchange, Tier I of the Philadelphia Stock Exchange, or any other stock exchange or market system approved by the director, if, in each case, quotations have been available and public trading has taken place for such class of security prior to the offer or sale of that security in reliance on the exemption; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing or to any security listed on the New York Stock Exchange, the American Stock Exchange, or the NASDAQ Global Market.

(b) The issuer of any security which has been approved for listing or designation on notice of issuance on such exchanges or market systems, and for which no quotations have been available and no public trading has taken place for any of such issuer's securities, may rely upon the exemption stated in subdivision (5)(a) of this section, if a notice is filed with the director, together with a filing fee of two hundred dollars, prior to first use of a disclosure document covering such securities in this state, except that failure to file such notice in a timely manner may be cured by the director in his or her discretion.

(c) The director may adopt and promulgate rules and regulations which, after notice to such exchange or market system and an opportunity to be heard, remove any such exchange or market system from the exemption stated in subdivision (5)(a) of this section if the director finds that the listing requirements or market surveillance of such exchange or market system is such that the continued availability of such exemption for such exchange or market system is not in the public interest and that removal is necessary for the protection of investors;

(6) Any security which meets all of the following conditions:

(a) The issuer is organized under the laws of the United States or a state or has appointed a duly authorized agent in the United States for service of process and has set forth the name and address of such agent in its prospectus;

(b) A class of the issuer's securities is required to be and is registered under section 12 of the Securities Exchange Act of 1934 and has been so registered for the three years immediately preceding the offering date;

(c) Neither the issuer nor a significant subsidiary has had a material default during the last seven years, or during the issuer's existence if such existence is less than seven years, in the payment of (i) principal, interest, dividends, or sinking-fund installments on preferred stock or indebtedness for borrowed money or (ii) rentals under leases with terms of three or more years;

(d) The issuer has had consolidated net income, without taking into account extraordinary items and the cumulative effect of accounting changes, of at least one million dollars in four of its last five fiscal years, including its last fiscal year, and if the offering is of interest-bearing securities the issuer has had for its last fiscal year net income before deduction for income taxes and depreciation of at least one and one-half times the issuer's annual interest expense, taking into account the proposed offering and the intended use of the proceeds. However, if the issuer of the securities is a finance company which has liquid assets of at least one hundred five percent of its liabilities, other than deferred income taxes, deferred investment tax credit, capital stock, and surplus, at the end of its last five fiscal years, the net income requirement before deduction for interest expense shall be one and one-fourth times its annual interest expense. For purposes of this subdivision: (i) Last fiscal year means the most recent year for which audited financial statements are available, if such statements cover a fiscal period ending not more than fifteen months from the commencement of the offering; (ii) finance company means a company engaged primarily in the business of wholesale, retail, installment, mortgage, commercial, industrial, or consumer financing, banking, or factoring; and (iii) liquid assets means (A) cash, (B) receivables payable on demand or not more than twelve months following the close of the company's last fiscal year less applicable reserves and unearned income, and (C) readily marketable securities less applicable reserves and unearned income;

(e) If the offering is of stock or shares other than preferred stock or shares, such securities have voting rights which include (i) the right to have at least as many votes per share and (ii) the right to vote on at least as many general corporate decisions as each of the issuer's outstanding classes of stock or shares, except as otherwise required by law; and

(f) If the offering is of stock or shares other than preferred stock or shares, such securities are owned beneficially or of record on any date within six months prior to the commencement of the offering by at least one thousand two hundred persons, and on such date there are at least seven hundred fifty thousand such shares outstanding with an aggregate market value of at least three million seven hundred fifty thousand dollars based on the average bid price for such day. When determining the number of persons who are beneficial owners of the stock or shares of an issuer, for purposes of this subdivision, the issuer or broker-dealer may rely in good faith upon written information furnished by the record owners;

(7) Any security issued or guaranteed as to both principal and interest by an international bank of which the United States is a member; or

(8) Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, as a chamber of commerce, or as a trade or professional association.



8-1111 - Transactions exempt from registration.

8-1111. Transactions exempt from registration.

Except as provided in this section, sections 8-1103 to 8-1109 shall not apply to any of the following transactions:

(1) Any isolated transaction, whether effected through a broker-dealer or not;

(2)(a) Any nonissuer transaction by a registered agent of a registered broker-dealer, and any resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety days if, at the time of the transaction:

(i) The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool, or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

(ii) The security is sold at a price reasonably related to the current market price of the security;

(iii) The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

(iv) A nationally recognized securities manual designated by rule and regulation or order of the director or a document filed with the Securities and Exchange Commission which is publicly available through the Electronic Data Gathering, Analysis, and Retrieval System (EDGAR) contains:

(A) A description of the business and operations of the issuer;

(B) The names of the issuer's officers and the names of the issuer's directors, if any, or, in the case of a non-United-States issuer, the corporate equivalents of such persons in the issuer's country of domicile;

(C) An audited balance sheet of the issuer as of a date within eighteen months or, in the case of a reorganization or merger when parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; and

(D) An audited income statement for each of the issuer's immediately preceding two fiscal years, or for the period of existence of the issuer if in existence for less than two years, or, in the case of a reorganization or merger when the parties to the reorganization or merger had such audited income statement, a pro forma income statement; and

(v) The issuer of the security has a class of equity securities listed on a national securities exchange registered under the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System (NASDAQ), unless:

(A) The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940;

(B) The issuer of the security has been engaged in continuous business, including predecessors, for at least three years; or

(C) The issuer of the security has total assets of at least two million dollars based on an audited balance sheet as of a date within eighteen months or, in the case of a reorganization or merger when parties to the reorganization or merger had such audited balance sheet, a pro forma balance sheet; or

(b) Any nonissuer transaction in a security by a registered agent of a registered broker-dealer if:

(i) The issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool, or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons; and

(ii) The security is senior in rank to the common stock of the issuer both as to payment of dividends or interest and upon dissolution or liquidation of the issuer and such security has been outstanding at least three years and the issuer or any predecessor has not defaulted within the current fiscal year or the three immediately preceding fiscal years in the payment of any dividend, interest, principal, or sinking fund installment on the security when due and payable;

(3) Any nonissuer transaction effected by or through a registered agent of a registered broker-dealer pursuant to an unsolicited order or offer to buy, but the director may by rule or regulation require that the customer acknowledge upon a specified form that the sale was unsolicited and that a signed copy of each such form be preserved by the broker-dealer for a specified period;

(4) Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter or among underwriters;

(5) Any transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust or by an agreement for the sale of real estate or chattels if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidences of indebtedness secured thereby, are offered and sold as a unit. Such exemption shall not apply to any transaction in a bond or other evidence of indebtedness secured by a real estate mortgage or deed of trust or by an agreement for the sale of real estate if the real estate securing the evidences of indebtedness are parcels of real estate the sale of which requires the subdivision in which the parcels are located to be registered under the Interstate Land Sales Full Disclosure Act, 15 U.S.C. 1701 et seq., as the act existed on January 1, 2013;

(6) Any transaction by an executor, personal representative, administrator, sheriff, marshal, receiver, guardian, or conservator;

(7) Any transaction executed by a bona fide pledgee without any purpose of evading the Securities Act of Nebraska;

(8) Any offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, pension or profit-sharing trust, or other financial institution or institutional buyer, to an individual accredited investor, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity. For purposes of this subdivision, the term "individual accredited investor" means (a) any director, executive officer, or general partner of the issuer of the securities being offered or sold, or any director, executive officer, or general partner of a general partner of that issuer, (b) any manager of a limited liability company that is the issuer of the securities being offered or sold, (c) any natural person whose individual net worth, or joint net worth with that person's spouse, at the time of his or her purchase, exceeds one million dollars, excluding the value of the primary residence of such person, Caretor (d) any natural person who had an individual income in excess of two hundred thousand dollars in each of the two most recent years or joint income with that person's spouse in excess of three hundred thousand dollars in each of those years and has a reasonable expectation of reaching the same income level in the current year;

(9)(a) Any transaction pursuant to an offering in which sales are made to not more than fifteen persons, other than those designated in subdivisions (8), (11), and (17) of this section, in this state during any period of twelve consecutive months if (i) the seller reasonably believes that all the buyers are purchasing for investment, (ii) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer except to a registered agent of a registered broker-dealer, (iii) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director within thirty days after the first sale for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, and (iv) no general or public advertisements or solicitations are made.

(b) If a seller (i) makes sales pursuant to this subdivision for five consecutive twelve-month periods or (ii) makes sales of at least one million dollars from an offering or offerings pursuant to this subdivision, the seller shall, within ninety days after the earlier of either such occurrence, file with the director audited financial statements and a sales report which lists the names and addresses of all purchasers and holders of the seller's securities and the amount of securities held by such persons. Subsequent thereto, such seller shall file audited financial statements and sales reports with the director each time an additional one million dollars in securities is sold pursuant to this subdivision or after the elapse of each additional sixty-month period during which sales are made pursuant to this subdivision;

(10) Any offer or sale of a preorganization certificate or subscription if (a) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber, (b) the number of subscribers does not exceed ten, and (c) no payment is made by any subscriber;

(11) Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than ninety days of their issuance, if (a) no commission or other remuneration, other than a standby commission, is paid or given directly or indirectly for soliciting any security holder in this state or (b) the issuer first files a notice specifying the terms of the offer and the director does not by order disallow the exemption within the next five full business days;

(12) Any offer, but not a sale, of a security for which registration statements have been filed under both the Securities Act of Nebraska and the Securities Act of 1933 if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending under either the Securities Act of Nebraska or the Securities Act of 1933;

(13) The issuance of any stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by the stockholders for the distribution other than the surrender of a right to a cash dividend when the stockholder can elect to take a dividend in cash or stock;

(14) Any transaction incident to a right of conversion or a statutory or judicially approved reclassification, recapitalization, reorganization, quasi-reorganization, stock split, reverse stock split, merger, consolidation, or sale of assets;

(15) Any transaction involving the issuance for cash of any evidence of ownership interest or indebtedness by an agricultural cooperative formed as a corporation under section 21-1301 or 21-1401 if the issuer has first filed a notice of intention to issue with the director and the director has not by order, mailed to the issuer by certified or registered mail within ten business days after receipt thereof, disallowed the exemption;

(16) Any transaction in this state not involving a public offering when (a) there is no general or public advertising or solicitation, (b) no commission or remuneration is paid directly or indirectly for soliciting any prospective buyer, except to a registered agent of a registered broker-dealer or registered issuer-dealer, (c) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director within thirty days after the first sale for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, (d) a filing fee of two hundred dollars is paid at the time of filing the notice, and (e) any such transaction is effected in accordance with rules and regulations adopted and promulgated by the director relating to this section when the director finds in adopting and promulgating such rules and regulations that the applicability of sections 8-1104 to 8-1107 is not necessary or appropriate in the public interest or for the protection of investors. For purposes of this subdivision, not involving a public offering means any offering in which the seller has reason to believe that the securities purchased are taken for investment and in which each offeree, by reason of his or her knowledge about the affairs of the issuer or otherwise, does not require the protections afforded by registration under sections 8-1104 to 8-1107 in order to make a reasonably informed judgment with respect to such investment;

(17) The issuance of any investment contract issued in connection with an employee's stock purchase, savings, pension, profit-sharing, or similar benefit plan if no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer except to a registered agent of a registered broker-dealer;

(18) Any interest in a common trust fund or similar fund maintained by a bank or trust company organized and supervised under the laws of any state or a bank organized under the laws of the United States for the collective investment and reinvestment of funds contributed to such common trust fund or similar fund by the bank or trust company in its capacity as trustee, personal representative, administrator, or guardian and any interest in a collective investment fund or similar fund maintained by the bank or trust company for the collective investment of funds contributed to such collective investment fund or similar fund by the bank or trust company in its capacity as trustee or agent which interest is issued in connection with an employee's savings, pension, profit-sharing, or similar benefit plan or a self-employed person's retirement plan, if a notice generally describing the terms of the collective investment fund or similar fund is filed by the bank or trust company with the director within thirty days after the establishment of the fund. Failure to give the notice may be cured by an order issued by the director in his or her discretion;

(19) Any transaction in which a United States Series EE Savings Bond is given or delivered with or as a bonus on account of any purchase of any item or thing;

(20) Any transaction in this state not involving a public offering by a Nebraska issuer selling solely to Nebraska residents, when (a) any such transaction is effected in accordance with rules and regulations adopted and promulgated by the director relating to this section when the director finds in adopting and promulgating such rules and regulations that the applicability of sections 8-1104 to 8-1107 is not necessary or appropriate in the public interest or for the protection of investors, (b) no commission or remuneration is paid directly or indirectly for soliciting any prospective buyer, except to a registered agent of a registered broker-dealer or registered issuer-dealer, (c) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director no later than twenty days prior to any sales for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, (d) a filing fee of two hundred dollars is paid at the time of filing the notice, and (e) there is no general or public advertising or solicitation;

(21) Any transaction by a person who is an organization described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01 involving an offering of interests in a fund described in section 3(c)(10)(B) of the Investment Company Act of 1940 solely to persons who are organizations described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01 when (a) there is no general or public advertising or solicitation, (b) a notice generally describing the terms of the transaction and containing a representation that the conditions of this exemption are met is filed by the seller with the director within thirty days after the first sale for which this exemption is claimed, except that failure to give such notice may be cured by an order issued by the director in his or her discretion, and (c) any such transaction is effected by a trustee, director, officer, employee, or volunteer of the seller who is either a volunteer or is engaged in the overall fundraising activities of a charitable organization and receives no commission or other special compensation based on the number or the value of interests sold in the fund;

(22) Any offer or sale of any viatical settlement contract or any fractionalized or pooled interest therein in a transaction that meets all of the following criteria:

(a) Sales of such securities are made only to the following purchasers:

(i) A natural person who, either individually or jointly with the person's spouse, (A) has a minimum net worth of two hundred fifty thousand dollars and had taxable income in excess of one hundred twenty-five thousand dollars in each of the two most recent years and has a reasonable expectation of reaching the same income level in the current year or (B) has a minimum net worth of five hundred thousand dollars. Net worth shall be determined exclusive of home, home furnishings, and automobiles;

(ii) A corporation, partnership, or other organization specifically formed for the purpose of acquiring securities offered by the issuer in reliance upon this exemption if each equity owner of the corporation, partnership, or other organization is a person described in subdivision (22)(a)(i) of this section;

(iii) A pension or profit-sharing trust of the issuer, a self-employed individual retirement plan, or an individual retirement account, if the investment decisions made on behalf of the trust, plan, or account are made solely by persons described in subdivision (22)(a)(i) of this section; or

(iv) An organization described in section 501(c)(3) of the Internal Revenue Code as defined in section 49-801.01, or a corporation, Massachusetts or similar business trust, or partnership with total assets in excess of five million dollars according to its most recent audited financial statements;

(b) The amount of the investment of any purchaser, except a purchaser described in subdivision (a)(ii) of this subdivision, does not exceed five percent of the net worth, as determined by this subdivision, of that purchaser;

(c) Each purchaser represents that the purchaser is purchasing for the purchaser's own account or trust account, if the purchaser is a trustee, and not with a view to or for sale in connection with a distribution of the security;

(d)(i) Each purchaser receives, on or before the date the purchaser remits consideration pursuant to the purchase agreement, the following information in writing:

(A) The name, principal business and mailing addresses, and telephone number of the issuer;

(B) The suitability standards for prospective purchasers as set forth in subdivision (a) of this subdivision;

(C) A description of the issuer's type of business organization and the state in which the issuer is organized or incorporated;

(D) A brief description of the business of the issuer;

(E) If the issuer retains ownership or becomes the beneficiary of the insurance policy, an audit report from an independent certified public accountant together with a balance sheet and related statements of income, retained earnings, and cash flows that reflect the issuer's financial position, the results of the issuer's operations, and the issuer's cash flows as of a date within fifteen months before the date of the initial issuance of the securities described in this subdivision. The financial statements shall be prepared in conformity with generally accepted accounting principles. If the date of the audit report is more than one hundred twenty days before the date of the initial issuance of the securities described in this subdivision, the issuer shall provide unaudited interim financial statements;

(F) The names of all directors, officers, partners, members, or trustees of the issuer;

(G) A description of any order, judgment, or decree that is final as to the issuing entity of any state, federal, or foreign governmental agency or administrator, or of any state, federal, or foreign court of competent jurisdiction (I) revoking, suspending, denying, or censuring for cause any license, permit, or other authority of the issuer or of any director, officer, partner, member, trustee, or person owning or controlling, directly or indirectly, ten percent or more of the outstanding interest or equity securities of the issuer, to engage in the securities, commodities, franchise, insurance, real estate, or lending business or in the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (II) permanently restraining, enjoining, barring, suspending, or censuring any such person from engaging in or continuing any conduct, practice, or employment in connection with the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (III) convicting any such person of, or pleading nolo contendere by any such person to, any felony or misdemeanor involving a security, commodity, franchise, insurance, real estate, or loan, or any aspect of the securities, commodities, franchise, insurance, real estate, or lending business, or involving dishonesty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property, or (IV) holding any such person liable in a civil action involving breach of a fiduciary duty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property. This subdivision does not apply to any order, judgment, or decree that has been vacated or overturned or is more than ten years old;

(H) Notice of the purchaser's right to rescind or cancel the investment and receive a refund;

(I) A statement to the effect that any projected rate of return to the purchaser from the purchase of a viatical settlement contract or any fractionalized or pooled interest therein is based on an estimated life expectancy for the person insured under the life insurance policy; that the return on the purchase may vary substantially from the expected rate of return based upon the actual life expectancy of the insured that may be less than, may be equal to, or may greatly exceed the estimated life expectancy; and that the rate of return would be higher if the actual life expectancy were less than, and lower if the actual life expectancy were greater than, the estimated life expectancy of the insured at the time the viatical settlement contract was closed;

(J) A statement that the purchaser should consult with his or her tax advisor regarding the tax consequences of the purchase of the viatical settlement contract or any fractionalized or pooled interest therein; and

(K) Any other information as may be prescribed by rule of the director; and

(ii) The purchaser receives in writing at least five business days prior to closing the transaction:

(A) The name, address, and telephone number of the issuing insurance company and the name, address, and telephone number of the state or foreign country regulator of the insurance company;

(B) The total face value of the insurance policy and the percentage of the insurance policy the purchaser will own;

(C) The insurance policy number, issue date, and type;

(D) If a group insurance policy, the name, address, and telephone number of the group and, if applicable, the material terms and conditions of converting the policy to an individual policy, including the amount of increased premiums;

(E) If a term insurance policy, the term and the name, address, and telephone number of the person who will be responsible for renewing the policy if necessary;

(F) That the insurance policy is beyond the state statute for contestability and the reason therefor;

(G) The insurance policy premiums and terms of premium payments;

(H) The amount of the purchaser's money that will be set aside to pay premiums;

(I) The name, address, and telephone number of the person who will be the insurance policyowner and the person who will be responsible for paying premiums;

(J) The date on which the purchaser will be required to pay premiums and the amount of the premium, if known; and

(K) Any other information as may be prescribed by rule of the director;

(e) The purchaser may rescind or cancel the purchase for any reason by giving written notice of rescission or cancellation to the issuer or the issuer's agent within (i) fifteen calendar days after the date the purchaser remits the required consideration or receives the disclosure required under subdivision (d)(i) of this subdivision and (ii) five business days after the date the purchaser receives the disclosure required by subdivision (d)(ii) of this subdivision. No specific form is required for the rescission or cancellation. The notice is effective when personally delivered, deposited in the United States mail, or deposited with a commercial courier or delivery service. The issuer shall refund all the purchaser's money within seven calendar days after receiving the notice of rescission or cancellation;

(f) A notice of the issuer's intent to sell securities pursuant to this subdivision, signed by a duly authorized officer of the issuer and notarized, together with a filing fee of two hundred dollars, is filed with the Department of Banking and Finance before any offers or sales of securities are made under this subdivision. Such notice shall include:

(i) The issuer's name, the issuer's type of organization, the state in which the issuer is organized, the date the issuer intends to begin selling securities within or from this state, and the issuer's principal business;

(ii) A consent to service of process; and

(iii) An audit report of an independent certified public accountant together with a balance sheet and related statements of income, retained earnings and cash flows that reflect the issuer's financial position, the results of the issuer's operations, and the issuer's cash flows as of a date within fifteen months before the date of the notice prescribed in this subdivision. The financial statements shall be prepared in conformity with generally accepted accounting principles and shall be examined according to generally accepted auditing standards. If the date of the audit report is more than one hundred twenty days before the date of the notice prescribed in this subdivision, the issuer shall provide unaudited interim financial statements;

(g) No commission or remuneration is paid directly or indirectly for soliciting any prospective purchaser, except to a registered agent of a registered broker-dealer or registered issuer-dealer; and

(h) At least ten days before use within this state, the issuer files with the department all advertising and sales materials that will be published, exhibited, broadcast, or otherwise used, directly or indirectly, in the offer or sale of a viatical settlement contract in this state; or

(23) Any transaction in this state not involving a public offering by a Nebraska issuer selling solely to Nebraska residents when:

(a) The proceeds from all sales of securities by the issuer in any two-year period do not exceed two hundred fifty thousand dollars and at least eighty percent of the proceeds are used in Nebraska;

(b) No commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer except to a registered agent of a registered broker-dealer;

(c) The issuer, any partner or limited liability company member of the issuer, any officer, director, or any person occupying a similar status of the issuer, any person performing similar functions for the issuer, or any person holding a direct or indirect ownership interest in the issuer or in any way a beneficial interest in such sale of securities of the issuer, has not been:

(i) Found by a final order of any state or federal administrative agency or a court of competent jurisdiction to have violated any provision of the Securities Act of Nebraska or a similar act of any other state or of the United States;

(ii) Convicted of any felony or misdemeanor in connection with the offer, purchase, or sale of any security or any felony involving fraud or deceit, including, but not limited to, forgery, embezzlement, obtaining money under false pretenses, larceny, or conspiracy to defraud;

(iii) Found by any state or federal administrative agency or court of competent jurisdiction to have engaged in fraud or deceit, including, but not limited to, making an untrue statement of a material fact or omitting to state a material fact; or

(iv) Temporarily or preliminarily restrained or enjoined by a court of competent jurisdiction from engaging in or continuing any conduct or practice in connection with the purchase or sale of any security or involving the making of any false filing with any state or with the Securities and Exchange Commission;

(d)(i) At least fifteen business days prior to the offer or sale, the issuer files a notice with the director, which notice shall include:

(A) The name, address, telephone number, and email address of the issuer;

(B) The name and address of each person holding direct or indirect ownership or beneficial interest in the issuer;

(C) The amount of the offering; and

(D) The type of security being offered, the manner in which purchasers will be solicited, and a statement made upon oath or affirmation that the conditions of this exemption have been or will be met.

(ii) Failure to give such notice may be cured by an order issued by the director in his or her discretion;

(e) Prior to payment of consideration for the securities, the offeree receives a written disclosure statement containing (i) a description of the proposed use of the proceeds of the offering; (ii) the name of each partner or limited liability company member of the issuer, officer, director, or person occupying a similar status of the issuer or performing similar functions for the issuer; and (iii) the financial condition of the issuer;

(f) The purchaser signs a subscription agreement in which the purchaser acknowledges that he or she:

(i) Has received the written disclosure statement;

(ii) Understands the investment involves a high level of risk; and

(iii) Has the financial resources to withstand the total loss of the money invested; and

(g) The issuer, within thirty days after the completion of the offering, files with the Department of Banking and Finance a statement indicating the number of investors, the total dollar amount raised, and the use of the offering proceeds.

The director may by order deny or revoke the exemption specified in subdivision (2) of this section with respect to a specific security. Upon the entry of such an order, the director shall promptly notify all registered broker-dealers that it has been entered and of the reasons therefor and that within fifteen business days of the receipt of a written request the matter will be set down for hearing. If no hearing is requested within fifteen business days of the issuance of the order and none is ordered by the director, the order shall automatically become a final order and shall remain in effect until it is modified or vacated by the director. If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to all interested persons, shall enter his or her written findings of fact and conclusions of law and may affirm, modify, or vacate the order. No such order may operate retroactively. No person may be considered to have violated the provisions of the Securities Act of Nebraska by reason of any offer or sale effected after the entry of any such order if he or she sustains the burden of proof that he or she did not know and in the exercise of reasonable care could not have known of the order. In any proceeding under the act, the burden of proving an exemption from a definition shall be upon the person claiming it.

Exemption for a transaction under subsection (9) of this section contemplates only a situation where no remuneration in any form is to be given the offeror of the stock. Labenz v. Labenz, 198 Neb. 548, 253 N.W.2d 855 (1977).



8-1112 - Registrant; subject to personal jurisdiction.

8-1112. Registrant; subject to personal jurisdiction.

Registering as a broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative under the Securities Act of Nebraska or directly or indirectly offering a security or investment adviser services in this state shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such a person in any action which arises under the act.



8-1113 - False or misleading filings; unlawful.

8-1113. False or misleading filings; unlawful.

It shall be unlawful for any person to make or cause to be made, in any document filed with the director or in any proceeding under the Securities Act of Nebraska, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect.



8-1114 - Unlawful representation concerning merits of registration or exemption.

8-1114. Unlawful representation concerning merits of registration or exemption.

Neither the fact that an application for registration or notice filing under section 8-1103, a notice filing under section 8-1108.02, or a registration statement under section 8-1106 or 8-1107 has been filed, nor the fact that a person or security is effectively registered, shall constitute a finding by the director that any document filed under the Securities Act of Nebraska is true, complete, and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction shall mean that the director has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction. It shall be unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with this section.



8-1115 - Investigations; subpoena; director; powers.

8-1115. Investigations; subpoena; director; powers.

(1) The director in his or her discretion (a) may make such public or private investigations within or without this state as he or she deems necessary to determine whether any registration should be granted, denied, or revoked or whether any person has violated or is about to violate the Securities Act of Nebraska or any rule, regulation, or order under the act or to aid in the enforcement of the act or in the adopting and promulgating of rules, regulations, and forms under the act, (b) may require or permit any person to file a statement in writing, under oath or otherwise as the director may determine, as to all the facts and circumstances concerning the matter to be investigated, and (c) may publish information concerning any violation of the act or any rule, regulation, or order under the act. In the discretion of the director, the actual expense of any such investigation may be charged to the applicant or person who is the subject of the investigation.

(2) For the purpose of any investigation or proceeding under the Securities Act of Nebraska, the director or any officer designated by him or her may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director deems relevant or material to the inquiry.

(3) At the request of an administrator responsible for enforcement of the securities laws of another state, the director may issue subpoenas to compel the attendance of any person or require the production of records in this state if the alleged violation being investigated would be a violation of the Securities Act of Nebraska if the activities had occurred in this state.

(4) In case of contumacy by or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the director, may issue to such person an order requiring him or her to appear before the director, or the officer designated by the director, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.



8-1115.01 - Investigation or other proceeding; prohibited acts.

8-1115.01. Investigation or other proceeding; prohibited acts.

It shall be unlawful for any person with respect to any investigation or other proceeding under the Securities Act of Nebraska to: (1) Alter, destroy, mutilate, or conceal; (2) make a false entry in or by any means falsify; or (3) remove from any place or withhold from investigators or officials any record, document, or electronic or physical evidence with the intent to impede, obstruct, avoid, evade, or influence the investigation or administration of any other proceeding under the act.



8-1116 - Violations; injunction; receiver; appointment; additional court orders authorized.

8-1116. Violations; injunction; receiver; appointment; additional court orders authorized.

Whenever it appears to the director that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of the Securities Act of Nebraska or any rule or order under the act, the director may in his or her discretion bring an action in any court of competent jurisdiction to enjoin any such acts or practices and to enforce compliance with the Securities Act of Nebraska or any rule or order under the act. Upon a proper showing, a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant's assets. Upon a proper showing by the director, the court may invoke its equitable powers under the law and issue an order of rescission, restitution, or disgorgement, an order freezing assets, an order requiring an accounting, or a writ of attachment or writ of general or specific execution, directed to any person who has engaged in or is engaging in any act constituting a violation of any provision of the Securities Act of Nebraska, any rule and regulation adopted and promulgated under the act, or any order of the director issued thereunder. The director may not be required to post a bond.



8-1117 - Violations; penalty.

8-1117. Violations; penalty.

(1) Any person who willfully violates any provision of the Securities Act of Nebraska except section 8-1113, or who willfully violates any rule or order under the act, or who willfully violates the provisions of section 8-1113 knowing the statement made to be false or misleading in any material respect shall be guilty of a Class IV felony. No indictment may be returned or information filed under the act more than five years after the alleged violation.

(2) The director may refer such evidence as may be available concerning violations of the act or of any rule or order under the act to the Attorney General or the proper county attorney, who may in his or her discretion, with or without such a reference, institute the appropriate criminal proceedings under the act.

(3) Nothing in the act shall limit the power of the state to punish any person for any conduct which constitutes a crime by statute or at common law.

To sustain a conviction under either the fraud or registration provisions of the Uniform Securities Act, specific intent need not be proved, and "willful" may mean no more than that the actor was aware of what he or she was doing. State v. Irons, 254 Neb. 18, 574 N.W.2d 144 (1998).

Proof of a specific intent, evil motive, or knowledge that the law was being violated is not required to sustain conviction of willful violation of the securities act. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1118 - Violations; damages; statute of limitations.

8-1118. Violations; damages; statute of limitations.

(1) Any person who offers or sells a security in violation of section 8-1104 or offers or sells a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made in the light of the circumstances under which they are made not misleading, the buyer not knowing of the untruth or omission, and who does not sustain the burden of proof that he or she did not know and in the exercise of reasonable care could not have known of the untruth or omission, shall be liable to the person buying the security from him or her, who may sue either at law or in equity to recover the consideration paid for the security, together with interest at six percent per annum from the date of payment, costs, and reasonable attorney's fees, less the amount of any income received on the security, upon the tender of the security, or for damages if he or she no longer owns the security, except that in actions brought based on a transaction exempt from registration under subdivision (23) of section 8-1111, no person shall be liable for any statement of a material fact made or for an omission of a material fact required to be stated or necessary to make the statement made not misleading unless such statement or omission was made with the intent to defraud or mislead, with the burden of proof in such cases being on the claimant. Damages shall be the amount that would be recoverable upon a tender less (a) the value of the security when the buyer disposed of it and (b) interest at six percent per annum from the date of disposition.

(2) Any investment adviser who provides investment adviser services to another person which results in a willful violation of subsection (2), (3), or (4) of section 8-1102, subsection (2) of section 8-1103, or section 8-1114 or any investment adviser who employs any device, scheme, or artifice to defraud such person or engages in any act, practice, or course of business which operates or would operate as a fraud or deceit on such person shall be liable to such person. Such person may sue either at law or in equity to recover the consideration paid for the investment adviser services and any loss due to such investment adviser services, together with interest at six percent per annum from the date of payment of the consideration plus costs and reasonable attorney's fees, less the amount of any income received from such investment adviser services and any other economic benefit.

(3) Every person who directly or indirectly controls a person liable under subsections (1) and (2) of this section, including every partner, limited liability company member, officer, director, or person occupying a similar status or performing similar functions of a partner, limited liability company member, officer, or director, or employee of such person who materially aids in the conduct giving rise to liability, and every broker-dealer, issuer-dealer, agent, investment adviser, or investment adviser representative who materially aids in such conduct shall be liable jointly and severally with and to the same extent as such person, unless able to sustain the burden of proof that he or she did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There shall be contribution as in cases of contract among the several persons so liable.

(4) Any tender specified in this section may be made at any time before entry of judgment. Every cause of action under the Securities Act of Nebraska shall survive the death of any person who might have been a plaintiff or defendant. No person may sue under this section more than three years after the contract of sale or the rendering of investment advice. No person may sue under this section (a) if the buyer received a written offer, before suit and at a time when he or she owned the security, to refund the consideration paid together with interest at six percent per annum from the date of payment, less the amount of any income received on the security, and the buyer failed to accept the offer within thirty days of its receipt, or (b) if the buyer received such an offer before suit and at a time when he or she did not own the security, unless the buyer rejected the offer in writing within thirty days of its receipt.

(5) No person who has made or engaged in the performance of any contract in violation of any provision of the act or any rule or order under the act, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any suit on the contract. Any condition, stipulation, or provision binding any person acquiring any security or receiving any investment advice to waive compliance with any provision of the act or any rule or order under the act shall be void.

Expert testimony is not required to prove that a party offered or sold an unregistered security which was required by law to be registered or sold a security by means of an untrue statement or omission of a material fact. Hooper v. Freedom Fin. Group, 280 Neb. 111, 784 N.W.2d 437 (2010).

Officers and directors of a corporation which violated the law are strictly liable for a violation of the Securities Act of Nebraska unless the statutory defense of lack of knowledge is proved. Hooper v. Freedom Fin. Group, 280 Neb. 111, 784 N.W.2d 437 (2010).

Liability under the Securities Act of Nebraska extends only to a person who successfully solicits purchase of securities, motivated at least in part by desire to serve his or her own financial interests or those of the securities owner. Wilson v. Misko, 244 Neb. 526, 508 N.W.2d 238 (1993).

Person who offers or sells security in violation of section 8-1104 shall be liable to buyer of security, who may recover consideration paid, together with interest, costs, and attorneys' fees. Labenz v. Labenz, 198 Neb. 548, 253 N.W.2d 855 (1977).



8-1119 - Appeal; procedure.

8-1119. Appeal; procedure.

Any person aggrieved by a final order of the director may appeal the order, and the appeal shall be in accordance with the Administrative Procedure Act.



8-1120 - Administration of act; Director of Banking and Finance; powers and duties; use of information for personal benefit prohibited; Securities Act Cash Fund; created; use; investment; transfers; document filed, when.

8-1120. Administration of act; Director of Banking and Finance; powers and duties; use of information for personal benefit prohibited; Securities Act Cash Fund; created; use; investment; transfers; document filed, when.

(1) Except as otherwise provided in this section, the Securities Act of Nebraska shall be administered by the Director of Banking and Finance who may employ such assistants or counsel as may be reasonably necessary for the purpose thereof and who may designate one of such assistants as an assistant director. The director may delegate to such assistant director or counsel any powers, authority, and duties imposed upon or granted to the director under the act, such as may be lawfully delegated under the common law or the statutes of this state. The director may also employ special counsel with respect to any investigation conducted by him or her under the act or with respect to any litigation to which the director is a party under the act, except that security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company shall be registered, pursuant to the provisions of sections 8-1104 to 8-1109, with the Director of Insurance who shall as to such registrations administer and enforce the act, and as pertains to the administration and enforcement of such registration of such securities all references in the act to director shall mean the Director of Insurance.

(2)(a) It shall be unlawful for the director or any of his or her officers or employees to use for personal benefit any information which is filed with or obtained by the director and which is not made public. Neither the director nor any of his or her officers or employees shall disclose any confidential information except among themselves, when necessary or appropriate in a proceeding, examination, or investigation under the act, or as authorized in subdivision (2)(b) of this subsection. No provision of the act shall either create or derogate from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the director or any of his or her officers or employees.

(b)(i) In administering the act, the director may also:

(A) Enter into agreements or relationships with other government officials, including, but not limited to, the securities administrator of a foreign state and the Securities and Exchange Commission, or self-regulatory organizations, to share resources, standardized or uniform methods or procedures, and documents, records, and information; or

(B) Accept and rely on examination or investigation reports made by other government officials, including, but not limited to, the securities administrator of a foreign state and the Securities and Exchange Commission, or self-regulatory organizations.

(ii) For purposes of this subdivision, foreign state means any state of the United States, other than the State of Nebraska, any territory of the United States, including Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, or the Virgin Islands, and the District of Columbia.

(3) The director may from time to time make, amend, and rescind such rules and forms as are necessary to carry out the act. No rule or form may be made unless the director finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of the act.

In prescribing rules and forms the director may cooperate with the securities administrators of the other states and the Securities and Exchange Commission with a view to effectuating the policy of the Securities Act of Nebraska to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable. All rules and forms of the director shall be published and made available to any person upon request.

(4) No provision of the act imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule, form, or order of the director, notwithstanding that the rule or form may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(5) Every hearing in an administrative proceeding shall be public unless the director in his or her discretion grants a request joined in by all the respondents that the hearing be conducted privately.

(6) The Securities Act Cash Fund is created. All filing fees, registration fees, and all other fees and all money collected by or paid to the director under any of the provisions of the act shall be remitted to the State Treasurer for credit to the fund, except that registration fees collected by or paid to the Director of Insurance pursuant to the provisions of the act shall be credited to the Department of Insurance Cash Fund. The Securities Act Cash Fund shall be used for the purpose of administering and enforcing the provisions of the act, except that transfers may be made to the General Fund at the direction of the Legislature. Any money in the Securities Act Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(7)(a) The State Treasurer, at the direction of the budget administrator of the budget division of the Department of Administrative Services, shall transfer one million two hundred fifty thousand dollars from the Securities Act Cash Fund to the Affordable Housing Trust Fund on or before September 1, 2013, and the State Treasurer, at the direction of the budget administrator of the budget division of the Department of Administrative Services, shall transfer one million two hundred fifty thousand dollars from the Securities Act Cash Fund to the Affordable Housing Trust Fund on or before September 1, 2014.

(b) The State Treasurer, at the direction of the budget administrator of the budget division of the Department of Administrative Services, shall transfer two hundred fifty thousand dollars from the Securities Act Cash Fund to the Homeless Shelter Assistance Trust Fund on or before September 1, 2013, and the State Treasurer, at the direction of the budget administrator of the budget division of the Department of Administrative Services, shall transfer two hundred fifty thousand dollars from the Securities Act Cash Fund to the Homeless Shelter Assistance Trust Fund on or before September 1, 2014.

(c) The State Treasurer, at the direction of the budget administrator of the budget division of the Department of Administrative Services, shall transfer five hundred thousand dollars from the Securities Act Cash Fund to the Legal Aid and Services Fund on or before September 1, 2013, and the State Treasurer, at the direction of the budget administrator of the budget division of the Department of Administrative Services, shall transfer five hundred thousand dollars from the Securities Act Cash Fund to the Legal Aid and Services Fund on or before September 1, 2014.

(8) A document is filed when it is received by the director. The director shall keep a register of all applications for registration and registration statements which are or have ever been effective under the Securities Act of Nebraska and all denial, suspension, or revocation orders which have ever been entered under the act. The register shall be open for public inspection. The information contained in or filed with any registration statement, application, or report may be made available to the public under such conditions as the director may prescribe.

(9) Upon request and at such reasonable charges as he or she shall prescribe, the director shall furnish to any person photostatic or other copies, certified under his or her seal of office if requested, of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under the act, any copy so certified shall be prima facie evidence of the contents of the entry or document certified.

(10) The director in his or her discretion may honor requests from interested persons for interpretative opinions.



8-1121 - Exemption or exception; burden of proof.

8-1121. Exemption or exception; burden of proof.

In any proceeding under the Securities Act of Nebraska, the burden of proving an exemption or an exception from a definition shall be upon the person claiming it.

Defendant bears the burden of proving a claim of exemption when raising the issue as a defense to a charge of unlawful sale of unregistered securities. State v. Fries, 214 Neb. 874, 337 N.W.2d 398 (1983).



8-1122 - Act; how construed.

8-1122. Act; how construed.

The Securities Act of Nebraska shall be construed as to effectuate its general purpose to make uniform the law of those states which enact it and to coordinate the interpretation and administration of the act with the related federal regulation.



8-1122.01 - Federal limits rejected.

8-1122.01. Federal limits rejected.

The federal limits on the registration of securities, dealers, brokers, broker-dealers, agents, and investment advisers as provided in the Philanthropy Protection Act of 1995, Public Law 104-62, shall not apply in Nebraska and are hereby rejected by the State of Nebraska pursuant to section 6(c) of such act. The State of Nebraska elects to retain the authority to require or not require such registration under the Securities Act of Nebraska and to retain the authority to have such registration requirements apply in all administrative and judicial actions commenced after July 15, 1998.



8-1123 - Act, how cited.

8-1123. Act, how cited.

Sections 8-1101 to 8-1123 shall be known and may be cited as the Securities Act of Nebraska.



8-1124 - Repealed. Laws 1988, LB 795, § 8.

8-1124. Repealed. Laws 1988, LB 795, § 8.



8-1201 - Repealed. Laws 1995, LB 384, § 35.

8-1201. Repealed. Laws 1995, LB 384, § 35.



8-1202 - Repealed. Laws 1995, LB 384, § 35.

8-1202. Repealed. Laws 1995, LB 384, § 35.



8-1203 - Repealed. Laws 1995, LB 384, § 35.

8-1203. Repealed. Laws 1995, LB 384, § 35.



8-1204 - Repealed. Laws 1995, LB 384, § 35.

8-1204. Repealed. Laws 1995, LB 384, § 35.



8-1205 - Repealed. Laws 1995, LB 384, § 35.

8-1205. Repealed. Laws 1995, LB 384, § 35.



8-1206 - Repealed. Laws 1995, LB 384, § 35.

8-1206. Repealed. Laws 1995, LB 384, § 35.



8-1301 - Terms, defined.

8-1301. Terms, defined.

For the purposes of sections 8-1302 and 8-1303, unless the context otherwise requires:

(1) Fiduciary shall mean a trustee under any trust, expressed, implied, resulting, or constructive, personal representative, administrator, guardian, committee, conservator, curator, tutor, custodian, nominee, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, member, agent, officer of any corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust, or estate; and

(2) Person shall mean any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, association, two or more persons having a joint or common interest, or other legal or commercial entity.



8-1302 - Deposit in a clearing corporation; procedure; rules and regulations; applicability.

8-1302. Deposit in a clearing corporation; procedure; rules and regulations; applicability.

(1) Notwithstanding any other provision of law, any fiduciary holding securities in its fiduciary capacity, any bank or trust company holding securities as a custodian or managing agent, and any bank or trust company holding securities as custodian for a fiduciary is authorized to deposit or arrange for the deposit of such securities in a clearing corporation, as defined in section 8-102, Uniform Commercial Code, or with any other agency or organization. When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation, agency or other organization with any other such securities deposited in such clearing corporation by any person regardless of the ownership of such securities. Certificates of small denomination may be merged into one or more certificates of larger denomination. The records of such fiduciary and the records of such bank or trust company acting as custodian, as managing agent, or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation, agency or other organization without physical delivery of certificates representing such securities. A bank or trust company so depositing securities pursuant to this section shall be subject to such rules and regulations as, in the case of state-chartered institutions, the Director of Banking and Finance or, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company in such clearing corporation, agency or other organization for the account of such fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of such fiduciary's account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary in such clearing corporation, agency or other organization for its account as such fiduciary.

(2) This section shall apply to any fiduciary holding securities in its fiduciary capacity, and to any bank or trust company holding securities as a custodian, managing agent, or custodian for a fiduciary, acting on September 2, 1977, or who thereafter may act regardless of the date of the agreement, instrument, or court order by which it is appointed and regardless of whether or not such fiduciary, custodian, managing agent, or custodian for a fiduciary owns capital stock of such clearing corporation.



8-1303 - Deposit of United States Government securities with a federal reserve bank; procedure; rules and regulations; applicability.

8-1303. Deposit of United States Government securities with a federal reserve bank; procedure; rules and regulations; applicability.

(1) Notwithstanding any other provision of law, any bank or trust company, when acting as a fiduciary and any bank or trust company, when holding securities as custodian for a fiduciary, is authorized to deposit, or arrange for the deposit, with the federal reserve bank in its district of any securities the principal and interest of which the United States or any department, agency, or instrumentality thereof has agreed to pay, or has guaranteed payment, to be credited to one or more accounts on the books of such federal reserve bank in the name of such bank or trust company, to be designated fiduciary or safekeeping accounts, to which account other similar securities may be credited. A bank or trust company so depositing securities with a federal reserve bank shall be subject to such rules and regulations with respect to the making and maintenance of such deposit as, in the case of state-chartered institutions, the Director of Banking and Finance or, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. The records of such bank or trust company shall at all times show the ownership of the securities held in such account. Ownership of, and other interests in, the securities credited to such account may be transferred by entries on the books of such federal reserve bank without physical delivery of any securities. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company with such federal reserve bank for the account of such fiduciary. A fiduciary shall, on demand by any party to its accounting or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary with such federal reserve bank for its account as such fiduciary.

(2) This section shall apply to all fiduciaries, and custodians for fiduciaries, acting on September 2, 1977, or who thereafter may act regardless of the date of the instrument or court order by which they are appointed.



8-1401 - Disclosure of confidential records or information; court order; not applicable, when; immunity.

8-1401. Disclosure of confidential records or information; court order; not applicable, when; immunity.

(1) No person organized under the Business Corporation Act, the Credit Union Act, the Nebraska Banking Act, the Nebraska Industrial Development Corporation Act, the Nebraska Nonprofit Corporation Act, the Nebraska Professional Corporation Act, the Nebraska Trust Company Act, or Chapter 8, article 3, or otherwise authorized to conduct business in Nebraska or organized under the laws of the United States, shall be required to disclose any records or information, financial or otherwise, that it deems confidential concerning its affairs or the affairs of any person with which it is doing business to any person, party, agency, or organization, unless:

(a) The disclosure relates to a lawyers trust account and is required to be made to the Counsel for Discipline of the Nebraska Supreme Court pursuant to a rule adopted by the Nebraska Supreme Court;

(b) The disclosure is governed by rules for discovery promulgated pursuant to section 25-1273.01;

(c) The request for disclosure is made by a law enforcement agency regarding a crime, a fraud, or any other unlawful activity in which the person to whom the request for disclosure is made is or may be a victim of such crime, fraud, or unlawful activity;

(d) The request for disclosure is made by a governmental agency which is a duly constituted supervisory regulatory agency of the person to whom the request for disclosure is made and the disclosure relates to examinations, audits, investigations, or inquiries of such persons;

(e) The request for disclosure is made pursuant to subpoena issued under the laws of this state by a governmental agency exercising investigatory or adjudicative functions with respect to a matter within the agency's jurisdiction;

(f) The production of records is pursuant to a written demand of the Tax Commissioner under section 77-375;

(g) There is first presented to such person a subpoena, summons, or warrant issued by a court of competent jurisdiction;

(h) A statute by its terms or rules and regulations adopted and promulgated thereunder requires the disclosure, other than by subpoena, summons, warrant, or court order;

(i) There is presented to such person an order of a court of competent jurisdiction setting forth the exact nature and limits of such required disclosure and a showing that all persons to be affected by such order have had reasonable notice and an opportunity to be heard upon the merits of such order;

(j) The request for disclosure relates to information or records regarding the balance due, monthly payments due, payoff amounts, payment history, interest rates, due dates, or similar information for indebtedness owed by a deceased person when the request is made by a person having an ownership interest in real estate or personal property which secures such indebtedness owed to the person to whom the request for disclosure is made; or

(k) There is first presented to such person the written permission of the person about whom records or information is being sought authorizing the release of the requested records or information.

(2) Any person who makes a disclosure of records or information as required by this section shall not be held civilly or criminally liable for such disclosure in the absence of malice, bad faith, intent to deceive, or gross negligence.



8-1402 - Provide records or information; costs.

8-1402. Provide records or information; costs.

(1) Any person, party, agency, or organization requesting disclosure of records or information pursuant to section 8-1401 shall pay the costs of providing such records or information, unless:

(a) The request for disclosure is made pursuant to subdivision (1)(a) of section 8-1401 and a Nebraska Supreme Court rule provides for the method of payment;

(b) The request is made pursuant to subdivision (1)(b) of section 8-1401 and the rules for discovery provide for the method of payment;

(c) The request for disclosure is made pursuant to subdivision (1)(c) or (1)(d) of section 8-1401;

(d) Otherwise ordered by a court of competent jurisdiction; or

(e) The person making the disclosure waives any or all of the costs.

(2) The requesting person, party, agency, or organization shall pay five dollars per hour per person for the time actually spent on the service or, if such person can show that its actual expense in providing the records or information was greater than five dollars per hour per person, it shall be paid the actual cost of providing the records or information.

(3) No person authorized to receive payment pursuant to subsection (1) of this section has an obligation to provide any records or information pursuant to section 8-1401 until assurances are received that the costs due under this section will be paid, except for requests made pursuant to subdivisions (1)(c), (1)(d), (1)(e), and (1)(f) of section 8-1401.



8-1403 - Terms, defined.

8-1403. Terms, defined.

For purposes of sections 8-1401 and 8-1402:

(1) Governmental agency means any agency, department, or commission of this state or any authorized officer, employee, or agent of such agency, department, or commission;

(2) Law enforcement agency means an agency or department of this state or of any political subdivision of this state that obtains, serves, and enforces arrest warrants or that conducts or engages in prosecutions for violations of the law; and

(3) Person means any individual, corporation, partnership, limited liability company, association, joint stock association, trust, unincorporated organization, and any other legal entity.



8-1501 - Terms, defined.

8-1501. Terms, defined.

For purposes of sections 8-1501 to 8-1505, unless the context otherwise requires:

(1) Person means an individual, corporation, partnership, limited liability company, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or other form of entity not specifically listed in this subdivision; and

(2) Control means to own directly or indirectly or to control in any manner twenty-five percent or more of the voting shares of any bank, trust company, or holding company or to control in any manner the election of the majority of directors of any bank, trust company, or holding company.



8-1502 - Acquisition; notice required; exception; Director of Banking and Finance; duties.

8-1502. Acquisition; notice required; exception; Director of Banking and Finance; duties.

(1) Except as provided in subsection (2) of this section, no person acting personally or as agent shall acquire control of any state-chartered bank or trust company without first giving sixty days' notice to the Department of Banking and Finance on forms provided by the department of such proposed acquisition.

The Director of Banking and Finance, upon receipt of such notice, shall act upon it within thirty days, and, unless he or she disapproves the proposed acquisition within that period of time, it may become effective on the sixty-first day after receipt without his or her approval, except that the director may extend the thirty-day period an additional thirty days if in his or her judgment any material information submitted is substantially inaccurate or the acquiring party has not furnished all the information required by sections 8-1501 to 8-1505 or by the director.

An acquisition may be made prior to the expiration of the disapproval period if the director issues written notice of his or her intent not to disapprove the action.

Within three days after his or her decision to disapprove any proposed acquisition, the director shall notify the acquiring party in writing of the disapproval. The notice shall provide a statement of the basis for the disapproval.

(2) The notice requirements of subsection (1) of this section shall not apply when:

(a) Shares of a state-chartered bank or trust company are acquired by a person in the regular course of securing or collecting a debt previously contracted in good faith or through inheritance or a bona fide gift if notice of such acquisition is given to the department, on forms provided by the department, within ten days after the acquisition;

(b) Shares of a state-chartered bank or trust company are transferred from an individual or individuals to a trust formed by the individual or individuals for estate-planning purposes if (i) there is no change in the proportion of shares held by the trust for such individual or individuals compared to the ownership of such individual or individuals prior to the formation of the trust, (ii) the individual or individuals control the trust, and (iii) notice of the proposed transfer is given to the department, on forms provided by the department, at least thirty days prior to the proposed transfer and the department does not disapprove the transfer for the reason that the transfer is an attempt to subvert the requirements of sections 8-1501 to 8-1505; or

(c) The director, the Governor, and the Secretary of State jointly determine that an emergency exists which requires expeditious action or that the department must act immediately to prevent probable failure of the institution to be acquired.



8-1503 - Acquisition; hearing; when required; procedure.

8-1503. Acquisition; hearing; when required; procedure.

Within ten days after receipt of notice of disapproval pursuant to section 8-1502, the acquiring party may request an agency hearing on the proposed acquisition. At such hearing, all issues shall be determined on the record pursuant to the administrative rules of procedure and the rules and regulations as may be issued by the Department of Banking and Finance in accordance with the Administrative Procedure Act. At the conclusion of such hearing, the Director of Banking and Finance shall by order approve or disapprove the proposed acquisition on the basis of the record made at such hearing.



8-1504 - Acquisition; notice; contents.

8-1504. Acquisition; notice; contents.

Except as otherwise provided by rule and regulation of the department, a notice filed pursuant to section 8-1502 shall contain the following information:

(1) The identity, personal history, business background, and experience of each person by whom or on whose behalf the acquisition is to be made, including his or her material business activities and affiliations during the past five years, and a description of any material pending legal or administrative proceedings in which he or she is a party and any criminal indictment or conviction of such person by a state or federal court;

(2) A statement of the assets and liabilities of each person by whom or on whose behalf the acquisition is to be made, as of the end of the fiscal year immediately preceding the date of the notice;

(3) The terms and conditions of the proposed acquisition and the manner in which the acquisition is to be made;

(4) The identity, source, and amount of the funds or other consideration used or to be used in making the acquisition, and if any part of these funds or other consideration has been or is to be borrowed or otherwise obtained for the purpose of making the acquisition, a description of the transaction, the names of the parties, and any arrangements, agreements, or understandings with such persons;

(5) Any plans or proposals which any acquiring party making the acquisition may have to liquidate the bank or trust company, to sell its assets or merge it with any company, or to make any other major change in its business or corporate structure or management;

(6) The identification of any person employed, retained, or to be compensated by the acquiring party, or by any person on his or her behalf, to make solicitations or recommendations to stockholders for the purpose of assisting in the acquisition, and a brief description of the terms of such employment, retainer, or arrangement for compensation;

(7) Copies of all invitations, tenders, or advertisements making a tender offer to stockholders for purchase of their stock to be used in connection with the proposed acquisition; and

(8) Any additional relevant information in such form as the Director of Banking and Finance may require by rule and regulation or by specific request in connection with any particular notice.



8-1505 - Acquisition; disapproval; grounds.

8-1505. Acquisition; disapproval; grounds.

The Director of Banking and Finance may disapprove any proposed acquisition if:

(1) The financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or trust company or prejudice the interests of the depositors of the bank or trust company;

(2) The competence, experience, or integrity of any acquiring person or of any of the proposed management personnel indicates that it would not be in the interest of the depositors of the bank or trust company or in the interest of the public to permit such person to control the bank or trust company; or

(3) Any acquiring person neglects, fails, or refuses to furnish the Director of Banking and Finance all the information required by him or her.



8-1506 - Failing financial institution; Director of Banking and Finance; powers; hearing; order; appeal.

8-1506. Failing financial institution; Director of Banking and Finance; powers; hearing; order; appeal.

(1) Whenever the Department of Banking and Finance determines the acquisition of any financial institution is necessary because its capital is impaired, it is conducting its business in an unsafe or unauthorized manner, or it is endangering the interest of depositors or savers, the Director of Banking and Finance may take immediate action in the case of an emergency so declared by the Governor, the Secretary of State, and the Director of Banking and Finance, without the benefit of a hearing, to convert or merge the charter, form of ownership or operating powers, some or all of the assets and liabilities, or one or more of the branches of the financial institution into the charter, form of ownership, or operating powers of one or more financial institutions to facilitate the acquisition. In the case of a financial institution chartered under the laws of Nebraska, such immediate action may include the ability by the director to take possession of the institution.

(2) Any stockholder, depositor, or creditor of any state-chartered financial institution shall, upon application to the director within five days of the entry of the order, be afforded a hearing relating to the department's order and determination not later than ten days after such application has been filed. On the basis of such hearing, the director shall enter a final order which may continue the original order in effect, revoke it, or modify it. Any person aggrieved by a final order of the director made pursuant to this section may appeal the order by filing, within ten days after the entry of the final order, a written petition praying that the final order be modified or set aside in whole or in part. Upon service of the petition, the director shall within fifteen days certify and file in such court a copy of the original order, the application for hearing, all exhibits and testimony, and the final order from which the appeal is taken. Such appeal shall otherwise be governed by the Administrative Procedure Act.



8-1506.01 - Financial institution, defined.

8-1506.01. Financial institution, defined.

For purposes of sections 8-1506 to 8-1510, financial institution shall mean a bank, savings bank, savings and loan association, building and loan association, trust company, or credit union, organized under the laws of this state or organized under the laws of the United States to do business in this state.



8-1507 - Cross-industry acquisition; acquisition and operation as bank subsidiary; when authorized.

8-1507. Cross-industry acquisition; acquisition and operation as bank subsidiary; when authorized.

Pursuant to section 8-1506, the Department of Banking and Finance may permit cross-industry acquisition of any failing financial institution or permit acquisition and operation of such financial institution as a bank subsidiary by a bank holding company when the department determines the acquisition of any of the financial institutions is necessary because its capital is impaired, it is conducting its business in an unsafe or unauthorized manner, or it is endangering the interests of depositors or savers. If the acquiring institution is a bank, it may continue to operate such financial institution in its original form notwithstanding its denomination as a bank subsidiary. Acquisitions by any financial institution under sections 8-1506 to 8-1510 or section 8-1516 shall be deemed to be of the same nature as an acquisition of a state-chartered bank and shall follow such rules or regulations as may be established by the Director of Banking and Finance for acquisition of state-chartered banks by a bank holding company.



8-1508 - Application by bank or bank holding company; terms and conditions.

8-1508. Application by bank or bank holding company; terms and conditions.

Whenever an application by a bank or a bank holding company is received by the Department of Banking and Finance to acquire any other financial institution, the following terms and conditions shall be met and such acquisitions shall be valid only when and for as long as these conditions are satisfied:

(1) The acquiring bank holding company may not apply for and it shall not operate such a financial institution as a nonbank subsidiary under section 4 of the federal Bank Holding Company Act of 1956, as such act existed on July 20, 2002, unless such financial institution is a savings association as defined by section 2(j) of the federal Bank Holding Company Act of 1956, as such act existed on July 20, 2002;

(2) The financial institution to be acquired by a bank or a bank holding company shall be subject to the conditions upon which a bank incorporated under the laws of this state may establish, maintain, relocate, or close any of its offices pursuant to the Nebraska Banking Act, but nothing in sections 8-1506 to 8-1510 or any other provision of law shall require divestiture of any branch or office in operation at the time of acquisition; and

(3) A financial institution to be acquired by a bank holding company shall be subject to the provisions of section 3 of the federal Bank Holding Company Act of 1956, as such act existed on July 20, 2002, and those rules and regulations that apply to bank subsidiaries of bank holding companies as are or may be established by both the Board of Governors of the Federal Reserve System and the Director of Banking and Finance.



8-1509 - Acquisition by bank holding company; prohibited; exceptions.

8-1509. Acquisition by bank holding company; prohibited; exceptions.

A bank holding company shall not acquire, hold, or operate a financial institution acquired under sections 8-1506 to 8-1510 or section 8-1516 located in this state as a nonbank subsidiary under section 4 of the federal Bank Holding Company Act of 1956, as amended, unless such financial institution is a savings association as defined by section 2(j) of the federal Bank Holding Company Act of 1956, as amended. The Director of Banking and Finance shall not either accept or approve an application for acquisition under sections 8-1506 to 8-1510 or section 8-1516 which contains as a term or condition thereof the approval of the Board of Governors of the Federal Reserve System under section 4(c)(8) of the federal Bank Holding Company Act of 1956, as amended, unless such financial institution is a savings association as defined by section 2(j) of the federal Bank Holding Company Act of 1956, as amended.



8-1510 - Cross-industry acquisition or merger; application; notice; hearing.

8-1510. Cross-industry acquisition or merger; application; notice; hearing.

(1) The Director of Banking and Finance may permit cross-industry acquisition or merger of one or more financial institutions under its supervision upon the application of such institutions to the Department of Banking and Finance. The application shall be made on forms prescribed by the department.

(2) Except as provided for in subsection (3) of this section, when an application is made for such an acquisition or merger, notice of the filing of the application shall be published by the department three weeks in a legal newspaper in or of general circulation in the county where the applicant proposes to operate the acquired or merged financial institution. A public hearing shall be held on each application. The date for hearing the application shall be not more than ninety days after the filing of the application and not less than thirty days after the last publication of notice after the examination and approval by the department of the application. If the department, upon investigation and after public hearing on the application, is satisfied that the stockholders and officers of the financial institution applying for such acquisition or merger are parties of integrity and responsibility, that the requirements of section 8-702 have been met or some alternate form of protection for depositors has been met, and that the public necessity, convenience, and advantage will be promoted by permitting such acquisition or merger, the department shall, upon payment of the required fees, issue to such institution an order of approval for the acquisition or merger.

(3) When application is made for cross-industry acquisition or merger and the director determines, in his or her discretion, that the financial condition of the financial institution surviving the acquisition or merger is such as to indicate that a hearing on the application would not be necessary, then the hearing requirement of subsection (2) of this section shall only be required if, (a) after publishing a notice of the proposed application in a newspaper of general circulation in the county or counties where the offices of the financial institution to be merged or acquired are located and (b) after giving notice to all financial institutions located within such county or counties, the director receives a substantive objection to the application within fifteen days after the first day of publication. The director shall send the notice to financial institutions by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent.

(4) The expense of any publication and mailing required by this section shall be paid by the applicant.



8-1511 - Terms, defined.

8-1511. Terms, defined.

For purposes of sections 8-1511 to 8-1513, unless the context otherwise requires:

(1) Affiliated bank or thrift institution means (a) if the bank or thrift institution is a subsidiary of a state bank, national banking association, or thrift institution, the parent bank or thrift institution as the case may be and (b) if the bank or thrift institution is a subsidiary of a bank or thrift institution holding company, the principal subsidiary of the holding company which is a bank or thrift institution as the case may be;

(2) Association of banks or thrift institutions means two or more banks or thrift institutions formed for the purpose of acquiring and holding all or substantially all of the voting stock of one credit card bank pursuant to sections 8-1512 and 8-1513;

(3) Bank or banking corporation means the principal office of (a) any national bank doing business in this state, (b) any corporation which is chartered to conduct a bank in this state as provided in the Nebraska Banking Act, (c) any association of banks, (d) a bank holding company as defined in the Nebraska Bank Holding Company Act of 1995, or (e) an out-of-state bank holding company as defined in the Nebraska Bank Holding Company Act of 1995;

(4) Qualifying association means an association, corporation, partnership, limited liability company, or other entity which at all times maintains an office in this state at which it employs at least fifty persons in this state and which pursuant to contract or otherwise offers at least the following services to banks: (a) The distribution, as agent for a bank, of credit cards or transaction cards; (b) the preparation of periodic statements of amounts due under such account; (c) the receipt from credit card or transaction card holders of amounts paid on or with respect to such accounts; and (d) the maintenance of financial records reflecting the status of such accounts from time to time;

(5) Thrift institution means (a) any corporation which is chartered as a building and loan association, savings and loan association, savings bank, or credit union under the laws of the United States, any other state, or the District of Columbia and whose operations are principally conducted outside of Nebraska, (b) any holding company of a thrift institution with subsidiaries whose operations are principally conducted outside of Nebraska, or (c) any association of thrift institutions; and

(6) Transaction card means a device or means used to access a prearranged revolving credit plan account.



8-1512 - Bank or thrift institution; acquire credit card bank; conditions; sections, how construed.

8-1512. Bank or thrift institution; acquire credit card bank; conditions; sections, how construed.

(1) Notwithstanding any other provisions of law and subject to the provisions of this section and to the approval of the Director of Banking and Finance, any bank or thrift institution may acquire and hold all or substantially all of the voting stock of one credit card bank located in this state when and so long as the credit card bank meets the conditions set forth in section 8-2401.

(2) Sections 8-1511 to 8-1513 and 8-2401 to 8-2403 shall not be construed so as to limit the acquisition or ownership of a credit card bank to banks or thrift institutions.



8-1513 - Application; contents; approval; considerations; director; powers and duties.

8-1513. Application; contents; approval; considerations; director; powers and duties.

(1) Any bank or thrift institution proposing any acquisition pursuant to section 8-1512 shall file an application with the Department of Banking and Finance for approval to make the acquisition. The application shall contain such information as the Director of Banking and Finance may by regulation require and shall specifically acknowledge the applicant's agreement to be bound by the conditions set forth in section 8-2401. In addition, the application shall designate a resident of this state as the applicant's agent for the service of any paper, notice, or legal process upon the applicant in connection with the matters arising out of the laws of this state and shall be accompanied by the filing fee provided in section 8-602.

(2) In determining whether to approve an acquisition by a bank or thrift institution of any voting stock of a credit card bank located in this state, the director shall consider: (a) The financial and managerial resources of such bank or thrift institution; (b) whether the acquisition may result in undue concentration of resources or substantial lessening of competition; and (c) whether the convenience and benefit to the public outweigh any adverse competitive effects.

(3) Any approval granted to a bank or thrift institution by the director is subject to such reasonable conditions as the director deems necessary and to the director's continuing authority to ascertain such financial institution's compliance with the provisions of the laws of this state and the conditions of approval.

(4) Whenever the director determines after notice and hearing that any bank or thrift institution is not in compliance with the laws of this state or the conditions of approval, the director shall order such bank or thrift institution to divest itself of all stock of the credit card bank acquired pursuant to section 8-1512 and such bank or thrift institution shall be liable for a penalty of ten thousand dollars per day from the date such divestiture is ordered until it is completed.



8-1514 - Repealed. Laws 1995, LB 384, § 35.

8-1514. Repealed. Laws 1995, LB 384, § 35.



8-1515 - Repealed. Laws 2002, LB 1089, § 14.

8-1515. Repealed. Laws 2002, LB 1089, § 14.



8-1516 - Bank; purchase or merger; financial institution; cross-industry merger or acquisition; when.

8-1516. Bank; purchase or merger; financial institution; cross-industry merger or acquisition; when.

(1)(a) With the approval of the director, a bank may only acquire another bank in Nebraska as a result of a purchase or merger if the acquired bank and its branches are converted to branches of the acquiring bank.

(b) With the approval of the director, a financial institution may only acquire another financial institution in Nebraska as a result of a cross-industry merger or acquisition under section 8-1510 if (i) the acquired financial institution and its branches are converted to branches of the acquiring financial institution and (ii) section 8-1510 has been satisfied.

(2) For purposes of this section:

(a) Bank means a bank organized under the laws of this state or organized under the laws of the United States to do business in this state; and

(b) Financial institution means a bank, savings bank, savings and loan association, building and loan association, trust company, or credit union, organized under the laws of this state or organized under the laws of the United States to do business in this state.



8-1601 - Terms, defined.

8-1601. Terms, defined.

For purposes of sections 8-1601 to 8-1605, unless the context otherwise requires:

(1) Bank has the same meaning as in section 8-909;

(2) Bank holding company has the same meaning as in section 8-909;

(3) Bankers bank means a bank formed pursuant to section 8-1602;

(4) Department means the Department of Banking and Finance;

(5) Foreign bank holding company has the same meaning as out-of-state bank holding company in section 8-909;

(6) Foreign bankers bank means a bank which is chartered in a foreign state and which is:

(a) Insured by the Federal Deposit Insurance Corporation;

(b) Owned substantially by banks in the state in which the bank was chartered; and

(c) Directly and through its subsidiaries engaged exclusively in providing services for other banks and their officers, directors, and employees;

(7) Foreign state means any state of the United States other than the State of Nebraska, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, or the District of Columbia; and

(8) Owned substantially means at least eighty percent of the outstanding voting stock is owned.



8-1602 - Formation of bankers bank; requirements.

8-1602. Formation of bankers bank; requirements.

A bankers bank may be formed with the approval of the department and subject to requirements and procedures for the issuance of a new bank charter or the transfer of an existing bank charter as provided in the Nebraska Banking Act. A bankers bank shall be a bank which is:

(1) Insured by the Federal Deposit Insurance Corporation;

(2) Owned substantially by other Nebraska banks, bank holding companies, foreign bank holding companies, or a combination of such entities; and

(3) Directly and through all its subsidiaries engaged exclusively in providing services for other banks and their officers, directors, and employees.



8-1603 - Provisions applicable.

8-1603. Provisions applicable.

A bankers bank shall be subject to the Nebraska Banking Act and any rules and regulations adopted and promulgated by the department.



8-1604 - Repurchase of capital stock; limitation.

8-1604. Repurchase of capital stock; limitation.

A bankers bank may repurchase, for its own account, shares of its own capital stock, but the outstanding capital stock may not be reduced below the minimum required by law.



8-1605 - Acquisition of stock; limitation.

8-1605. Acquisition of stock; limitation.

A bank may subscribe to, invest in, buy, or own voting stock of one or more bankers banks, foreign bankers banks, bank holding companies, or foreign bank holding companies of such bankers bank or foreign bankers bank in an amount not to exceed five percent of any class of voting stock of each such bankers bank, foreign bankers bank, bank holding company, or foreign bank holding company of such bankers bank or foreign bankers bank. In no event shall such bank's holdings of the stock of a bankers bank, foreign bankers bank, bank holding company, or foreign bank holding company of such bankers bank or foreign bankers bank exceed ten percent of the capital stock and paid-in and unimpaired surplus of the bank holding such stock.



8-1701 - Code, how cited.

8-1701. Code, how cited.

Sections 8-1701 to 8-1737 shall be known and may be cited as the Commodity Code.



8-1702 - Definitions, sections found.

8-1702. Definitions, sections found.

For purposes of the Commodity Code, unless the context otherwise requires, the definitions found in sections 8-1703 to 8-1716 shall be used.



8-1703 - Board of trade, defined.

8-1703. Board of trade, defined.

Board of trade shall mean any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or group of persons is characterized as a board of trade, exchange, or other form of marketplace.



8-1704 - CFTC rule, defined.

8-1704. CFTC rule, defined.

CFTC rule shall mean any rule, regulation, or order of the Commodity Futures Trading Commission in effect on January 1, 2011.



8-1705 - Commodity, defined.

8-1705. Commodity, defined.

(1) Commodity shall mean, except as otherwise specified by the director by rule, regulation, or order:

(a) Any agricultural, grain, or livestock product or byproduct;

(b) Any metal or mineral, including a precious metal;

(c) Any gem or gemstone, whether characterized as precious, semi-precious, or otherwise;

(d) Any fuel, whether liquid, gaseous, or otherwise;

(e) Any foreign currency; and

(f) All other goods, articles, products, or items of any kind.

(2) Commodity shall not include:

(a) A numismatic coin, the fair market value of which is at least fifteen percent higher than the value of the metal it contains;

(b) Real property or any timber, agricultural, or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property; or

(c) Any work of art offered or sold by art dealers at public auction or offered or sold through a private sale by the owner of such work.



8-1706 - Commodity contract, defined.

8-1706. Commodity contract, defined.

Commodity contract shall mean any account, agreement, or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. Any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes.



8-1707 - Commodity Exchange Act, defined.

8-1707. Commodity Exchange Act, defined.

Commodity Exchange Act shall mean the act of Congress known as the Commodity Exchange Act, 7 U.S.C. 1, as amended on January 1, 2011.



8-1708 - Commodity Futures Trading Commission, defined.

8-1708. Commodity Futures Trading Commission, defined.

Commodity Futures Trading Commission shall mean the independent regulatory agency established by Congress to administer the Commodity Exchange Act.



8-1709 - Commodity merchant, defined.

8-1709. Commodity merchant, defined.

Commodity merchant shall mean any of the following, as defined or described in the Commodity Exchange Act or by CFTC rule:

(1) Futures commission merchant;

(2) Commodity pool operator;

(3) Commodity trading advisor;

(4) Introducing broker;

(5) Leverage transaction merchant;

(6) An associated person of any of the foregoing;

(7) Floor broker; and

(8) Any other person, other than a futures association, required to register with the Commodity Futures Trading Commission.



8-1710 - Commodity option, defined.

8-1710. Commodity option, defined.

Commodity option shall mean any account, agreement, or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty, or otherwise, but shall not include an option traded on a national securities exchange registered with the Securities and Exchange Commission.



8-1711 - Director, defined.

8-1711. Director, defined.

Director shall mean the Director of Banking and Finance.



8-1712 - Financial institution, defined.

8-1712. Financial institution, defined.

Financial institution shall mean a bank, savings institution, or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.



8-1713 - Offer, defined.

8-1713. Offer, defined.

Offer shall mean every offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.



8-1714 - Person, defined.

8-1714. Person, defined.

Person shall mean an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust in which the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government, but shall not include a contract market designated by the Commodity Futures Trading Commission or any clearinghouse thereof or a national securities exchange registered with the Securities and Exchange Commission or any employee, officer, or director of such contract market, clearinghouse, or exchange acting solely in that capacity.



8-1715 - Precious metal, defined.

8-1715. Precious metal, defined.

Precious metal shall mean the following in either coin, bullion, or other form:

(1) Silver;

(2) Gold;

(3) Platinum;

(4) Palladium;

(5) Copper; and

(6) Such other items as the director may specify by rule, regulation, or order.



8-1716 - Sale or sell, defined.

8-1716. Sale or sell, defined.

Sale or sell shall mean every sale, contract of sale, contract to sell, or disposition, for value.



8-1717 - Sale or purchase of commodity; prohibited; exception.

8-1717. Sale or purchase of commodity; prohibited; exception.

Except as otherwise provided in section 8-1718 or 8-1719, no person shall sell or purchase or offer to sell or purchase any commodity under any commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any commodity contract or any commodity option.



8-1717.01 - Failure to make physical delivery; defense.

8-1717.01. Failure to make physical delivery; defense.

It shall be a defense in any complaint, information, indictment, writ, or proceeding brought under the Commodity Code alleging a violation of section 8-1717 based solely on the failure in an individual case to make physical delivery within the applicable time period under subdivisions (1)(b) and (e) of section 8-1719 if (1) the failure to make physical delivery was due solely to factors beyond the control of the seller, the seller's officers, directors, partners, limited liability company members, agents, servants, or employees, every person occupying a similar status or performing similar functions, every person who directly or indirectly controls or is controlled by the seller or any of them, or the seller's affiliates, subsidiaries, or successors and (2) physical delivery was completed within a reasonable time under the applicable circumstances.



8-1718 - Transactions; authorized purchaser or seller.

8-1718. Transactions; authorized purchaser or seller.

(1) Section 8-1717 shall not apply to any transaction offered by and in which any of the following persons, or any employee, officer, or director of such person acting solely in that capacity, is the purchaser or seller:

(a) A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

(b) A person registered with the Securities and Exchange Commission as a broker-dealer whose activities require such registration;

(c) A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in subdivision (1)(a) or (b) of this section;

(d) A person who is a member of a contract market designated by the Commodity Futures Trading Commission or any clearinghouse thereof;

(e) A financial institution; or

(f) A person registered under the laws of this state as a securities broker-dealer whose activities require such registration.

(2) This section shall not apply to any transaction or activity which is prohibited by the Commodity Exchange Act or CFTC rule.



8-1719 - Transaction; accounts or contracts authorized; director; adopt rules and regulations.

8-1719. Transaction; accounts or contracts authorized; director; adopt rules and regulations.

(1) Section 8-1717 shall not apply to the following:

(a) An account, agreement, or transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted under the Commodity Exchange Act;

(b) A commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment of any portion of the purchase price, physical delivery of the total quantity of the precious metals purchased. For purposes of this subsection, physical delivery shall be deemed to have occurred if, within such twenty-eight-day period, the total quantity of precious metals purchased is delivered, whether in specifically segregated or fungible bulk form, into the possession of a depository, other than the seller, which is either (i) a financial institution, (ii) a depository, the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission, (iii) a storage facility licensed or regulated by the United States or any agency thereof, or (iv) a depository designated by the director, and such depository issues and the purchaser receives, a certificate, document of title, confirmation, or other instrument evidencing that the total quantity of precious metals purchased has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser;

(c) A commodity contract solely between persons engaged in producing, processing, using commercially, or handling as merchants, each commodity subject to such contract or any byproduct of such commodity;

(d) A commodity contract under which the offeree or the purchaser is a person referred to in section 8-1718, an insurance company, an investment company as defined in the Investment Company Act of 1940, or an employee pension and profit-sharing or benefit plan other than a self-employed individual retirement plan or individual retirement account; or

(e) A commodity contract which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

(2) The director may adopt and promulgate or issue rules, regulations, or orders prescribing the terms and conditions of all transactions and contracts covered by the Commodity Code, which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted by the Commodity Exchange Act, exempting any person or transaction from any provision of the Commodity Code conditionally or unconditionally and otherwise implementing such code for the protection of purchasers and sellers of commodities.



8-1720 - Commodity merchant; board of trade; requirements.

8-1720. Commodity merchant; board of trade; requirements.

(1) No person shall engage in a trade or business or otherwise act as a commodity merchant unless such person (a) is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting such person as a commodity merchant and such registration or temporary license shall not have expired or been suspended or revoked or (b) is exempt from such registration by virtue of the Commodity Exchange Act or of a CFTC rule.

(2) No board of trade shall trade or provide a place for the trading of any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission unless such board of trade has been so designated for such commodity contract or commodity option and such designation shall not have been vacated, suspended, or revoked.



8-1721 - Prohibited acts.

8-1721. Prohibited acts.

(1) No person shall directly or indirectly (a) cheat, defraud, or attempt to cheat or defraud any other person or employ any device, scheme, or artifice to defraud any other person, (b) make any false report, enter any false record, or make any untrue statement of a material fact or omit to state a material fact, (c) engage in any transaction, act, practice, or course of business, including, but not limited to, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person, or (d) misappropriate or convert the funds, security, or property of any other person in or in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of any commodity contract or commodity option subject to section 8-1717 or 8-1718 or subdivision (1)(b) or (d) of section 8-1719.

(2) No person shall sell a commodity contract under the terms of which the purchaser, other than a person referred to in section 8-1718 or subdivision (1)(d) of section 8-1719, finances the transaction (a) through a lender affiliated with or related to the seller, (b) through a lender who directly supplies the seller with the contract documents used by the purchaser to evidence the loan and the seller has knowledge of the credit terms and participates in the preparation of the document, (c) through a lender who knowingly participates with the seller in the sale, or (d) under an agreement which conditions the granting of the loan on the purchase of the commodity from a particular seller.



8-1721.01 - Cause of action under commodity contract authorized; exception; statute of limitations; waiver of compliance with code; void.

8-1721.01. Cause of action under commodity contract authorized; exception; statute of limitations; waiver of compliance with code; void.

(1) Any person who violates section 8-1721 shall be liable to the purchaser who may sue either at law or in equity to recover the consideration paid under the commodity contract, including interest paid under a financing agreement in connection with the purchase, costs, and reasonable attorney's fees, less (a) the amount received upon the disposition of the commodity or (b) the value of the commodity on the date of the entry of judgment.

(2) Every cause of action under this section shall survive the death of any person who might have been a plaintiff or defendant. No person may sue under this section more than three years after the contract of sale. If the cause of action is not discovered and could not be reasonably discovered within the three-year period, then the action may be commenced within two years from the date of the discovery or from the date of discovery of facts which would reasonably lead to the discovery, whichever is earlier. In no event may a person sue under this section more than five years after the contract of sale.

(3) No person who has made or engaged in the performance of any contract in violation of any provision of the Commodity Code or any rule or order under the code or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation of the code may base any suit on the contract. Any condition, stipulation, or provision purportedly binding any purchaser to waive compliance with any provision of the code or any rule or order under the code shall be void.



8-1722 - Liability; joint and several.

8-1722. Liability; joint and several.

(1) The act, omission, or failure of any official, agent, or other person acting for any individual, association, partnership, limited liability company, corporation, or trust within the scope of his or her employment or office shall be deemed the act, omission, or failure of such individual, association, partnership, limited liability company, corporation, or trust as well as of such official, agent, or other person.

(2) Every person who directly or indirectly controls another person liable under any provision of the Commodity Code, every partner, member, officer, or director of such other person, every person occupying a similar status or performing similar functions, and every employee of such other person who materially aids in the violation shall also be liable jointly and severally with and to the same extent as such other person unless the person who is also liable by virtue of this section sustains the burden of proof that he or she did not know and in exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist.



8-1723 - Securities Act of Nebraska; applicability of code.

8-1723. Securities Act of Nebraska; applicability of code.

Nothing in the Commodity Code shall impair, derogate, or otherwise affect the authority or powers of the director under the Securities Act of Nebraska or the application of any provision of the act to any person or transaction subject to such act.



8-1724 - Code, how construed.

8-1724. Code, how construed.

The Commodity Code may be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts, and to maximize coordination with federal and other states' law and the administration and enforcement thereof.



8-1725 - Director; investigation; enforcement; powers.

8-1725. Director; investigation; enforcement; powers.

(1) The director may make investigations, within or without this state, as he or she finds necessary or appropriate to:

(a) Determine whether any person has violated or is about to violate any provision of the Commodity Code or any rule, regulation, or order of the director; or

(b) Aid in enforcement of the Commodity Code.

(2) The director may publish information concerning any violation of the code or any rule, regulation, or order of the director.

(3) For purposes of any investigation or proceeding under the Commodity Code, the director or any officer or employee designated by rule, regulation, or order may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the director finds to be relevant or material to the inquiry.

(4)(a) In case of contumacy by or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the director, may issue to that person an order requiring him or her to appear before the director or the officer designated by the director to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Any failure to obey the order of the court may be punished by the court as a contempt of court.

(b) The request for order of compliance may be addressed to either (i) the district court of Lancaster County or the district court in the county where service may be obtained on the person refusing to testify or produce, if the person is within this state, or (ii) the appropriate district court of this state having jurisdiction over the person refusing to testify or produce, if the person is outside this state.



8-1726 - Violations of code; director; powers.

8-1726. Violations of code; director; powers.

(1) If the director believes, whether or not based upon an investigation conducted under section 8-1725, that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of the Commodity Code or any rule, regulation, or order under the code, the director may:

(a) Issue a cease and desist order;

(b) Issue an order imposing a civil penalty in an amount which may not exceed twenty-five thousand dollars for any single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings; or

(c) Initiate any of the actions specified in subsection (2) of this section.

(2) The director may institute any of the following actions in the appropriate district court of this state or in the appropriate courts of another state in addition to any legal or equitable remedies otherwise available:

(a) An action for a declaratory judgment;

(b) An action for a prohibitory or mandatory injunction to enjoin the violation and to ensure compliance with the Commodity Code or any rule, regulation, or order of the director;

(c) An action for disgorgement or restitution; or

(d) An action for appointment of a receiver or conservator for the defendant or the defendant's assets.

(3)(a) Any fine and costs imposed under this section shall be in addition to all other penalties imposed by the laws of this state and shall be collected by the director and remitted to the State Treasurer. Costs shall be credited to the Securities Act Cash Fund, and fines shall be credited to the permanent school fund.

(b) If a person fails to pay the administrative fine or investigation costs referred to in this section, a lien in the amount of such fine and costs may be imposed upon all assets and property of such person in this state and may be recovered by suit by the director. Failure of the person to pay such fine and costs shall constitute a separate violation of the code.



8-1727 - Violations of code; civil remedies.

8-1727. Violations of code; civil remedies.

(1) Upon a proper showing by the director that a person has violated or is about to violate any provision of the Commodity Code or any rule, regulation, or order of the director, the court may grant appropriate legal or equitable remedies.

(2) Upon a showing of a violation of the Commodity Code or a rule, regulation, or order of the director, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(a) Imposition of a civil penalty in an amount which may not exceed twenty-five thousand dollars for any single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings;

(b) Disgorgement;

(c) Declaratory judgment;

(d) Restitution to investors wishing restitution; and

(e) Appointment of a receiver or conservator for the defendant or the defendant's assets.

(3) Appropriate remedies when the defendant is shown only about to violate the Commodity Code or a rule, regulation, or order of the director shall be limited to:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; or

(d) An order appointing a receiver or conservator for the defendant or the defendant's assets.

(4) The court shall not require the director to post a bond in any official action under the Commodity Code.



8-1728 - Violations of commodity code of foreign state; remedies.

8-1728. Violations of commodity code of foreign state; remedies.

(1) Upon a proper showing by the director or securities or commodity agency of a foreign state that a person other than a government or governmental agency or instrumentality has violated or is about to violate any provision of the commodity code of such state or any rule, regulation, or order of the director or securities or commodity agency of the foreign state, the court may grant appropriate legal and equitable remedies.

(2) Upon a showing of a violation of the securities or commodity act of the foreign state or a rule, regulation, or order of the director or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(a) Disgorgement; and

(b) Appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.

(3) Appropriate remedies when the defendant is shown only about to violate the securities or commodity act of the foreign state or a rule, regulation, or order of the director or securities or commodity agency of the foreign state shall be limited to:

(a) A temporary restraining order;

(b) A temporary or permanent injunction;

(c) A writ of prohibition or mandamus; or

(d) An order appointing a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this state.



8-1729 - Violations of code; criminal penalties; enforcement.

8-1729. Violations of code; criminal penalties; enforcement.

(1) Any person who willfully violates any provision of the Commodity Code or any rule, regulation, or order of the director under the code shall, upon conviction, be guilty of a Class IV felony.

(2) Any person convicted of violating a rule, regulation, or order under the code may be fined but may not be imprisoned if the person proves he or she had no knowledge of the rule, regulation, or order.

(3) The director may refer such evidence as is available concerning violations of the code or any rule, regulation, or order of the director to the Attorney General or county attorney who may, with or without reference from the director, initiate criminal proceedings pursuant to the code.



8-1730 - Code; administration; use of information for personal gain or benefit prohibited; public information; confidentiality; privilege.

8-1730. Code; administration; use of information for personal gain or benefit prohibited; public information; confidentiality; privilege.

(1) The Commodity Code shall be administered by the Department of Banking and Finance. Neither the director nor any employees of the director shall use any information which is filed with or obtained by the director which is not public information for personal gain or benefit, nor shall the director or any employees of the director conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

(2) Except as provided in subsection (3) of this section, all information collected, assembled, or maintained by the director shall be public information and shall be available for the examination of the public as provided by sections 84-712 to 84-712.09.

(3) The following information shall be deemed to be confidential:

(a) Information obtained in investigations pursuant to section 8-1725;

(b) Information made confidential by sections 84-712 to 84-712.09; or

(c) Information obtained from federal agencies which may not be disclosed under federal law.

(4) The director may disclose any information made confidential under subdivision (3)(a) of this section to persons identified in section 8-1731.

(5) No provision of the Commodity Code shall either create or derogate any privilege which exists at common law, by statute, or otherwise, when any documentary or other evidence is sought under subpoena directed to the director or any employee of the director.



8-1731 - Uniform application and interpretation of code; securities regulation and enforcement; governmental cooperation; authorized.

8-1731. Uniform application and interpretation of code; securities regulation and enforcement; governmental cooperation; authorized.

(1) To encourage uniform application and interpretation of the Commodity Code and securities regulation and enforcement in general, the director and the employees of the director may cooperate, including bearing the expense of the cooperation, with the securities agencies or director of another jurisdiction, Canadian province, or territory or such other agencies administering its commodity code, the Commodity Futures Trading Commission, the Securities and Exchange Commission, any self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of commodities or securities officials or agencies, and any governmental law enforcement agency.

(2) The cooperation authorized by subsection (1) of this section may include, but need not be limited to, the following:

(a) Making joint examinations or investigations;

(b) Holding joint administrative hearings;

(c) Filing and prosecuting joint litigation;

(d) Sharing and exchanging personnel;

(e) Sharing and exchanging information and documents;

(f) Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes, and releases; and

(g) Issuing and enforcing subpoenas at the request of the agency administering such code in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission, or the Securities and Exchange Commission if the information sought would also be subject to lawful subpoena for conduct occurring in this state.



8-1732 - Director; adopt rules and regulations; standards.

8-1732. Director; adopt rules and regulations; standards.

(1) In addition to specific authority granted elsewhere in the Commodity Code, the director may adopt and promulgate rules, regulations, and orders as are necessary to carry out the code. Such rules and regulations shall include, but not be limited to, rules and regulations defining any terms, whether or not used in the code, insofar as the definitions are not inconsistent with the code. For the purpose of rules and regulations, the director may classify commodities and commodity contracts, persons, and matters within the director's jurisdiction.

(2) Unless specifically provided in the Commodity Code, no rule, regulation, or order may be adopted and promulgated unless the director finds that the action is:

(a) Necessary or appropriate in the public interest or for the protection of investors; and

(b) Consistent with the purposes fairly intended by the policy and provisions of the code.

(3) All rules and regulations of the director shall be published.

(4) No provision of the Commodity Code imposing any liability shall apply to any act done or omitted in good faith in conformity with a rule, regulation, or order adopted and promulgated by the director, notwithstanding that the rule, regulation, or order may later be amended, rescinded, or determined by judicial or other authority to be invalid for any reason.



8-1733 - Service of process.

8-1733. Service of process.

When a person, including a nonresident of this state, engages in conduct prohibited or made actionable by the Commodity Code or any rule, regulation, or order of the director, the engaging in the conduct shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such a person in any action which arises under the Commodity Code. Service may be made by leaving a copy of the process in the office of the director, but it shall not be effective unless (1) the plaintiff, who may be the director in a suit, action, or proceeding instituted by him or her, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his or her last address on file with the director and (2) the plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.



8-1734 - Purchase, sale, or offer within state; laws applicable; exceptions.

8-1734. Purchase, sale, or offer within state; laws applicable; exceptions.

(1) Sections 8-1717, 8-1720, and 8-1721 shall apply to persons who sell or offer to sell when (a) an offer to sell is made in this state or (b) an offer to buy is made and accepted in this state.

(2) Sections 8-1717, 8-1720, and 8-1721 shall apply to persons who buy or offer to buy when (a) an offer to buy is made in this state or (b) an offer to sell is made and accepted in this state.

(3) For the purpose of this section, an offer to sell or to buy shall be made in this state, whether or not either party is then present in this state, when the offer (a) originates from this state or (b) is directed by the offeror to this state and received at the place to which it is directed or at any post office in this state in the case of a mailed offer.

(4) For the purpose of this section, an offer to buy or to sell shall be accepted in this state when acceptance (a) is communicated to the offeror in this state and (b) has not previously been communicated to the offeror, orally or in writing, outside this state; and acceptance shall be communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state, reasonably believing the offeror to be in this state and it is received at the place to which it is directed or at any post office in this state in the case of a mailed acceptance.

(5) An offer to sell or to buy shall not be made in this state when (a) the publisher circulates, or there is circulated on his or her behalf, in this state any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this state or which is published in this state but has had more than two-thirds of its circulation outside this state during the past twelve months or (b) a radio or television program originating outside this state is received in this state.



8-1735 - Administrative proceeding; notice of intent; summary order; notice; hearing.

8-1735. Administrative proceeding; notice of intent; summary order; notice; hearing.

(1) The director shall commence an administrative proceeding under the Commodity Code by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but shall be in writing.

(2) Upon entry of a notice of intent or summary order, the director shall promptly notify all interested parties that the notice or summary order has been entered and the reasons therefor. If the proceeding is pursuant to a notice of intent, the director shall inform all interested parties of the date, time, and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the director shall inform all interested parties that they have fifteen business days from the entry of the order to file a written request for a hearing on the matter with the director and that the hearing will be scheduled to commence within thirty business days after the receipt of the written request, unless the parties consent to a later date or the hearing officer sets a later date for good cause.

(3) If the proceeding is pursuant to a summary order, the director, whether or not a written request for a hearing is received from any interested party, may set the matter down for hearing on the director's own motion.

(4) If no hearing is requested and none is ordered by the director, the summary order shall automatically become a final order after thirty business days.

(5) If a hearing is requested or ordered, the director, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination.

(6) No final order or order after hearing may be returned without (a) appropriate notice to all interested persons, (b) opportunity for hearing by all interested persons, and (c) entry of written findings of fact and conclusions of law.

(7) Every hearing in an administrative proceeding under the Commodity Code shall be public unless the director grants a request joined in by all the respondents that the hearing be conducted privately.



8-1736 - Appeal; procedure.

8-1736. Appeal; procedure.

(1) Any person aggrieved by a final order of the director may obtain a review of the order in the district court of Lancaster County by filing, within sixty days after the entry of the order, a written petition praying that the order be modified or set aside in whole or in part. A copy of the petition for review shall be served upon the director.

(2) Upon the filing of a petition for review, except when the taking of additional evidence is ordered by the court pursuant to subsection (5) or (6) of this section, the court shall have exclusive jurisdiction of the matter, and the director may not modify or set aside the order in whole or in part.

(3) The filing of a petition for review under subsection (1) of this section shall not, unless specifically ordered by the court, operate as a stay of the director's order, and the director may enforce or ask the court to enforce the order pending the outcome of the review proceedings.

(4) Upon receipt of the petition for review, the director shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which it was based. If the order became final by operation of law under subsection (4) of section 8-1735, the director shall certify and file in court the summary order, evidence of its service upon the parties to it, and an affidavit certifying that no hearing has been held and the order became final pursuant to such section.

(5) If either the aggrieved party or the director applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearing before the director or other good cause, the court may order the additional evidence to be taken by the director under such conditions as the court considers proper.

(6) If new evidence is ordered taken by the court, the director may modify the findings and order by reason of the additional evidence and shall file in the court the additional evidence together with any modified or new findings or order.

(7) The court shall review de novo the petition based upon the original record before the director as amended under subsections (5) and (6) of this section. The findings of the director as to the facts, if supported by competent, material, and substantive evidence, shall be conclusive. Based upon such review, the court may affirm, modify, enforce, or set aside the order, in whole or in part.

(8) The judgment of the court may be appealed to the Court of Appeals.



8-1737 - Exemption; burden of proof.

8-1737. Exemption; burden of proof.

It shall not be necessary to refute the existence of any of the exemptions of the Commodity Code in any complaint, information, or indictment or any writ or proceeding brought under the code, and the burden of proof of any such exemption shall be upon the party claiming the same.



8-1801 - Repealed. Laws 2004, LB 999, § 56.

8-1801. Repealed. Laws 2004, LB 999, § 56.



8-1802 - Repealed. Laws 2004, LB 999, § 56.

8-1802. Repealed. Laws 2004, LB 999, § 56.



8-1803 - Repealed. Laws 2004, LB 999, § 56.

8-1803. Repealed. Laws 2004, LB 999, § 56.



8-1804 - Repealed. Laws 2004, LB 999, § 56.

8-1804. Repealed. Laws 2004, LB 999, § 56.



8-1805 - Repealed. Laws 2004, LB 999, § 56.

8-1805. Repealed. Laws 2004, LB 999, § 56.



8-1806 - Repealed. Laws 2004, LB 999, § 56.

8-1806. Repealed. Laws 2004, LB 999, § 56.



8-1807 - Repealed. Laws 2004, LB 999, § 56.

8-1807. Repealed. Laws 2004, LB 999, § 56.



8-1901 - Terms, defined.

8-1901. Terms, defined.

For purposes of sections 8-1901 to 8-1903, unless the context otherwise requires:

(1) Department means the Department of Banking and Finance; and

(2) Financial institution means:

(a) A bank, savings bank, building and loan association, savings and loan association, credit union, or trust company, whether chartered by the department, the United States, or a foreign state agency;

(b) A subsidiary of a bank holding company or out-of-state bank holding company; or

(c) A branch of a financial institution described in subdivision (a) or (b) of this subdivision.



8-1902 - Name of financial institution; use of similar names unlawful; power of department.

8-1902. Name of financial institution; use of similar names unlawful; power of department.

It shall be unlawful for two or more financial institutions in the same city, village, or county in this state to have or use the same name or names so nearly alike as to cause confusion in transacting business. In all cases in which a similarity of names now exists, or may hereafter exist, a complaint may be made to the department. If in the judgment of the department a similarity does exist and creates confusion in conducting the business of either or both financial institutions, the department may by order require the financial institution which is junior in time in the use of its name in such city, village, or county to change or modify its name to prevent confusion. The change of name shall be approved by the department.



8-1903 - Rules and regulations.

8-1903. Rules and regulations.

The department may adopt and promulgate rules and regulations to carry out the purposes of sections 8-1901 and 8-1902.



8-2001 - Terms, defined.

8-2001. Terms, defined.

For purposes of sections 8-2001 to 8-2005, the following definitions are used:

(1) Depository institution means a state-chartered or federally chartered financial institution located in this state that is authorized to maintain deposit accounts;

(2) Compliance review committee means:

(a) An audit, loan review, or compliance committee appointed by the board of directors of a depository institution; or

(b) Any other person to the extent the person acts in an investigatory capacity at the direction of a compliance review committee;

(3) Compliance review documents means written reports prepared for or created by a compliance review committee for the purpose of ascertaining compliance with federal or state statutory or regulatory requirements or for the performance of any function described in subdivisions (1) through (3) of section 8-2002, which is not a policy otherwise in violation of any other state or federal regulatory requirements;

(4) Loan review committee means a person or group of persons who, on behalf of a depository institution, reviews loans held by the depository institution for the purpose of assessing the credit quality of the loans, compliance with the depository institution's loan policies, and compliance with applicable laws and rules and regulations; and

(5) Person means an individual, group of individuals, board, committee, partnership, firm, association, corporation, limited liability company, or other entity.



8-2002 - Sections; applicability.

8-2002. Sections; applicability.

Sections 8-2001 to 8-2005 apply to a compliance review committee whose functions are to evaluate and seek to improve:

(1) Loan underwriting standards;

(2) Asset quality;

(3) Financial reporting to federal or state regulatory agencies; or

(4) Compliance with federal or state statutory or regulatory requirements.



8-2003 - Compliance review documents; confidentiality, exception; use in evidence.

8-2003. Compliance review documents; confidentiality, exception; use in evidence.

Except as provided in section 8-2004:

(1) Compliance review documents are confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee. Compliance review committee members shall treat compliance review documents and all proceedings of the compliance review committee as confidential and shall not be compelled to testify regarding such confidential documents or proceedings in any civil action arising out of matters evaluated by the compliance review committee, except that information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or admissibility in any civil action merely because such information, documents, or records were evaluated by the compliance review committee; and

(2) Compliance review documents delivered to a federal or state governmental agency are to remain confidential and are not discoverable or admissible in evidence in any civil action arising out of matters evaluated by the compliance review committee.



8-2004 - Compliance review documents; confidentiality; held by governmental agency; effect.

8-2004. Compliance review documents; confidentiality; held by governmental agency; effect.

Section 8-2003 does not apply to any information required by statute or rule and regulation to be maintained by or provided to a governmental agency while the information is in the possession of the governmental agency to the extent applicable law expressly authorizes its disclosure.



8-2005 - Sections; how construed.

8-2005. Sections; how construed.

Sections 8-2001 to 8-2004 are not to be construed to limit the discovery or admissibility in any civil action of any documents that are not compliance review documents and shall not preclude a depository institution's primary state or federal regulator from obtaining compliance review documents.



8-2101 - Act, how cited.

8-2101. Act, how cited.

Sections 8-2101 to 8-2108 shall be known and may be cited as the Interstate Branching and Merger Act.



8-2102 - Terms, defined.

8-2102. Terms, defined.

For purposes of the Interstate Branching and Merger Act, unless the context otherwise requires:

(1) Bank means a bank as defined in 12 U.S.C. 1813, as such section existed on January 1, 2012;

(2) Department means the Department of Banking and Finance;

(3) Director means the Director of Banking and Finance;

(4) Home state means (a) with respect to a state chartered bank, the state in which the bank is chartered and (b) with respect to a national bank, the state in which the main office of the bank is located;

(5) Home state regulator means, with respect to an out-of-state state chartered bank, the bank supervisory agency of the state in which such bank is chartered;

(6) Host state means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain, a branch;

(7) Interstate merger transaction means a merger or consolidation of two or more banks, at least one of which is a Nebraska bank and at least one of which is an out-of-state bank, and the conversion of the main office and the branches of any bank involved in such merger or consolidation into branches of the resulting bank;

(8) Nebraska bank means a bank whose home state is Nebraska;

(9) Nebraska state chartered bank means a corporation which is chartered to conduct a bank in this state pursuant to the Nebraska Banking Act;

(10) Out-of-state bank means a bank whose home state is a state other than Nebraska;

(11) Out-of-state state chartered bank means a bank chartered under the laws of any state other than Nebraska;

(12) Resulting bank means a bank that has resulted from an interstate merger transaction under the Interstate Branching and Merger Act; and

(13) State means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.



8-2103 - Nebraska state chartered bank; powers.

8-2103. Nebraska state chartered bank; powers.

(1) A Nebraska state chartered bank may establish and maintain a branch or acquire a branch in any other state with the prior approval of the director and upon payment of the branch application fee set forth in section 8-602.

(2) A Nebraska state chartered bank may engage in an interstate merger transaction in any other state in which it is the resulting bank and establish one or more branches in such other state with the prior approval of the director and upon payment of the merger and branch application fees set forth in section 8-602.

(3) A Nebraska state chartered bank may conduct any activities at any branch outside the State of Nebraska that are permissible under the laws of the host state where the branch is located or of the United States.



8-2104 - Out-of-state bank; powers; interstate merger transaction; notice; powers and duties.

8-2104. Out-of-state bank; powers; interstate merger transaction; notice; powers and duties.

(1) An out-of-state bank may establish and maintain a branch or acquire a branch in this state upon compliance with any applicable requirements of the Business Corporation Act for registration or qualification to do business in this state.

(2) An out-of-state bank may engage in an interstate merger transaction in this state in which it is the resulting bank and establish one or more branches in this state. The out-of-state bank shall notify the department of the proposed interstate merger transaction involving a Nebraska state chartered bank within fifteen days after the date it files an application for an interstate merger transaction with its primary regulator.

(3) An out-of-state bank may conduct only those activities at its branch or branches in this state that are permissible under the laws of Nebraska or of the United States, except that an out-of-state bank with trust powers may exercise all trust powers in this state as a Nebraska bank with trust powers subject to the requirements of section 8-209.

(4) All branches of an out-of-state bank shall comply with all applicable Nebraska laws and regulations in the conduct of their business in this state to the maximum extent authorized by federal law.



8-2105 - Repealed. Laws 2012, LB 963, § 24.

8-2105. Repealed. Laws 2012, LB 963, § 24.



8-2106 - Interstate merger transaction; when prohibited.

8-2106. Interstate merger transaction; when prohibited.

An interstate merger transaction shall not be permitted if, upon consummation of such transaction, the resulting bank or its bank holding company would have direct or indirect ownership or control of deposits in Nebraska in excess of twenty-two percent of the total deposits of all banks in Nebraska, plus the total deposits, savings accounts, passbook accounts, and share accounts in savings and loan associations and building and loan associations in Nebraska, as determined by the director on the basis of the most recent midyear reports, except as provided in subsection (4), (5), or (6) of section 8-910.



8-2107 - Director; powers and duties; costs.

8-2107. Director; powers and duties; costs.

(1) The director may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in Nebraska of an out-of-state state chartered bank or any branch of a Nebraska state chartered bank in a host state, and the director may accept such reports of examination and reports of investigation in lieu of conducting his or her own examinations or investigations.

(2) The director may enter into contracts with any bank supervisory agencies that have concurrent jurisdiction over a Nebraska state chartered bank or an out-of-state state chartered bank operating a branch in this state to engage the services of such agencies' examiners or to provide the services of department examiners to such agency.

(3) The director may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in Nebraska of an out-of-state state chartered bank or any branch of a Nebraska state chartered bank in any host state. The director may, at any time, take such actions independently if he or she deems such actions to be necessary or appropriate to carry out his or her responsibilities under the Interstate Branching and Merger Act or to ensure compliance with the laws of this state. In the case of an out-of-state state chartered bank, the director shall recognize the exclusive authority of the home state regulator over corporate government matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(4) The cost of any examination conducted under this section shall be assessed against such out-of-state state chartered bank in the manner set forth in sections 8-605 and 8-606 and paid for by such out-of-state state chartered bank.



8-2108 - Branch closing or disposal; act; how construed.

8-2108. Branch closing or disposal; act; how construed.

Nothing in the Interstate Branching and Merger Act shall prevent the resulting bank in an interstate merger transaction from closing or disposing of any branches acquired in the transaction in accordance with state law subject to applicable federal law regarding branch closures.



8-2201 - Repealed. Laws 2003, LB 130, § 143.

8-2201. Repealed. Laws 2003, LB 130, § 143.



8-2202 - Transferred to section 30-3883.

8-2202. Transferred to section 30-3883.



8-2203 - Transferred to section 30-3884.

8-2203. Transferred to section 30-3884.



8-2204 - Transferred to section 30-3885.

8-2204. Transferred to section 30-3885.



8-2205 - Transferred to section 30-3886.

8-2205. Transferred to section 30-3886.



8-2206 - Repealed. Laws 2003, LB 130, § 143.

8-2206. Repealed. Laws 2003, LB 130, § 143.



8-2207 - Repealed. Laws 2003, LB 130, § 143.

8-2207. Repealed. Laws 2003, LB 130, § 143.



8-2208 - Repealed. Laws 2003, LB 130, § 143.

8-2208. Repealed. Laws 2003, LB 130, § 143.



8-2209 - Transferred to section 30-3887.

8-2209. Transferred to section 30-3887.



8-2210 - Transferred to section 30-3888.

8-2210. Transferred to section 30-3888.



8-2211 - Transferred to section 30-3889.

8-2211. Transferred to section 30-3889.



8-2212 - Repealed. Laws 2003, LB 130, § 143.

8-2212. Repealed. Laws 2003, LB 130, § 143.



8-2213 - Repealed. Laws 2003, LB 130, § 143.

8-2213. Repealed. Laws 2003, LB 130, § 143.



8-2301 - Act, how cited.

8-2301. Act, how cited.

Sections 8-2301 to 8-2313 shall be known and may be cited as the Interstate Trust Company Office Act.



8-2302 - Terms, defined.

8-2302. Terms, defined.

For purposes of the Interstate Trust Company Office Act, unless the context otherwise requires:

(1) Branch trust office means an office of a trust company, other than the main or principal office of a trust company, at which a trust company may act in any fiduciary capacity or conduct any activity permitted under the Nebraska Trust Company Act;

(2) Department means the Department of Banking and Finance;

(3) Director means the Director of Banking and Finance;

(4) Fiduciary capacity means a capacity resulting from a trust company undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with the undertaking and includes the capacities of trustee, including trustee of a common trust fund, administrator, personal representative, guardian of an estate, conservator, receiver, attorney in fact, and custodian and any other similar capacity;

(5) Home state means (a) with respect to a state-chartered trust company, the state in which the trust company is chartered, and (b) with respect to a federally chartered trust company, the state in which the main or principal office of the federally chartered trust company is located;

(6) Home state regulator means the supervisory agency with primary responsibility for chartering and supervising an out-of-state trust company;

(7) Host state means a state, other than the home state of a trust company, in which the trust company maintains, or seeks to establish and maintain, a branch trust office or a representative trust office;

(8) Nebraska state-chartered trust company means (a) a corporation which is chartered to conduct a trust company business and engage in any fiduciary capacity pursuant to the Nebraska Trust Company Act or (b) a corporation which is chartered to conduct a bank in this state pursuant to the Nebraska Banking Act and which has been authorized to conduct a trust company business in the bank pursuant to sections 8-159 to 8-162;

(9) Nebraska trust company means a trust company whose home state is Nebraska;

(10) Out-of-state state trust company means a trust company chartered under the laws of any state other than Nebraska;

(11) Out-of-state trust company means a trust company whose home state is a state other than Nebraska;

(12) Representative trust office means an office at which a trust company does not act in any fiduciary capacity or conduct or engage in any activity related to its fiduciary capacities but may otherwise engage in any other activity permitted under the Nebraska Trust Company Act;

(13) State means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands; and

(14) Trust company means (a) a company chartered and supervised under the laws of any state or the United States to act in a fiduciary capacity, (b) a bank chartered and supervised under the laws of any state or the United States if such bank has been further chartered or authorized to conduct a trust company business within the bank, or (c) a savings association chartered and supervised under the laws of any state or the United States if such savings association has been further chartered or authorized to engage in a trust company business within the savings association.



8-2303 - Nebraska state-chartered trust company; out-of-state branch trust offices; authorized.

8-2303. Nebraska state-chartered trust company; out-of-state branch trust offices; authorized.

A Nebraska state-chartered trust company may establish and maintain branch trust offices in any other state in accordance with the laws of the other state and with the prior approval of the director. A Nebraska state-chartered trust company may conduct any activities at any branch trust office outside the State of Nebraska that are permissible for a trust company chartered by the host state where the branch trust office is located or for a national bank authorized to conduct a trust company business within the host state.



8-2304 - Nebraska state-chartered trust company; out-of-state representative trust offices; authorized.

8-2304. Nebraska state-chartered trust company; out-of-state representative trust offices; authorized.

A Nebraska state-chartered trust company may establish and maintain representative trust offices in any other state in accordance with the laws of the other state and with the prior approval of the director. A Nebraska state-chartered trust company may not act in a fiduciary capacity but may conduct any other trust company activities at any representative trust office outside the State of Nebraska that are permissible for a representative trust office of a trust company chartered by the host state where the representative trust office is located or for a national bank authorized to conduct a trust company business within the host state.



8-2305 - Out-of-state trust company; instate branch trust offices; authorized.

8-2305. Out-of-state trust company; instate branch trust offices; authorized.

An out-of-state trust company may establish and maintain branch trust offices in Nebraska only if (1) the requirements of sections 8-2306 and 8-2307 are met and (2) the home state of the out-of-state trust company authorizes the establishment and maintenance of branch trust offices in that state by a Nebraska trust company under conditions no more restrictive than those imposed by the laws of Nebraska, as determined by the director.



8-2306 - Out-of-state trust company; instate branch trust offices; requirements; procedure.

8-2306. Out-of-state trust company; instate branch trust offices; requirements; procedure.

(1) An out-of-state trust company, in order to establish and maintain branch trust offices in Nebraska pursuant to section 8-2305, shall file written notice of the proposed transaction with the director on a form prescribed by the director on or after the date on which the out-of-state trust company applies to its home state regulator for approval to establish and maintain the branch trust office in this state. The notice shall include a copy of the application made to its home state regulator, a copy of a resolution of its board of directors authorizing the branch trust office, and the filing fee prescribed by section 8-602.

(2) An out-of-state trust company shall provide with the notice satisfactory evidence to the director of compliance with (a) any applicable requirements of the Business Corporation Act and (b) the applicable requirements of its home state regulator for establishing and maintaining a branch trust office.

(3) An out-of-state trust company shall provide with the notice an affidavit from its president stating that for as long as it maintains a branch trust office in this state the trust company will comply with Nebraska law.

(4) An out-of-state trust company shall obtain a fidelity bond in accordance with section 8-205.01. Submission of a rider to an existing bond indicating that the required coverage is outstanding and evidencing the beneficiaries described in section 8-205.01 shall satisfy the requirements of this subsection. The bond or a substitute bond shall remain in effect during all periods in which the trust company conducts business in Nebraska.



8-2307 - Out-of-state trust company; instate branch trust offices; director; approval.

8-2307. Out-of-state trust company; instate branch trust offices; director; approval.

(1) The director shall act within ninety days after receipt of notice under section 8-2306. The director may extend the ninety-day period if he or she determines that the notice raises issues that require additional information or additional time for analysis.

(2) The director may deny approval of the proposed branch trust office if he or she finds that the out-of-state trust company lacks sufficient financial resources to establish the branch trust office without adversely affecting its safety or soundness or that the establishment of the proposed branch trust office would not be in the public interest.

(3) If the out-of-state trust company is not insured by an agency of the federal government, the director may condition his or her approval on the satisfaction by the out-of-state trust company of any requirement applicable to a Nebraska state-chartered trust company pursuant to the Nebraska Trust Company Act.

(4) If the director does not extend the ninety-day period pursuant to subsection (1) of this section, he or she shall certify his or her approval or denial of the notice to the out-of-state trust company's home state regulator on or before the ninetieth day after receipt of notice. If the director imposes conditions pursuant to subsection (3) of this section, the conditions shall be satisfied prior to the director's certification of approval. A copy of the certification of approval shall be sent to the out-of-state trust company. If the notice is approved, the out-of-state trust company may commence business at the branch trust office upon compliance with sections 8-209 and 8-210.

(5) If the director does extend the ninety-day period pursuant to subsection (1) of this section, he or she shall act on the notice as soon as reasonably possible. Upon reaching a decision on the notice, the director shall certify his or her approval or denial of the notice to the out-of-state trust company's home state regulator. If the director imposes conditions pursuant to subsection (3) of this section, the conditions shall be satisfied prior to the director's certification of approval. A copy of such certification shall be sent to the out-of-state trust company. If the notice is approved, the out-of-state trust company may commence business at the branch trust office upon compliance with sections 8-209 and 8-210.



8-2308 - Out-of-state trust company with instate branch trust office; representative trust offices; authorized; when.

8-2308. Out-of-state trust company with instate branch trust office; representative trust offices; authorized; when.

An out-of-state trust company which has established and maintains at least one branch trust office in this state pursuant to the Interstate Trust Company Office Act may establish and maintain representative trust offices in Nebraska only if (1) the requirements of section 8-2309 are met and (2) the home state of the out-of-state trust company authorizes the establishment and maintenance of representative trust offices in that state by a Nebraska trust company under conditions no more restrictive than those imposed by the laws of Nebraska, as determined by the director.



8-2309 - Out-of-state trust company with instate branch trust office; representative trust offices; requirements; procedure.

8-2309. Out-of-state trust company with instate branch trust office; representative trust offices; requirements; procedure.

(1) An out-of-state trust company, in order to establish and maintain representative trust offices in Nebraska pursuant to section 8-2308, shall file written notice of the proposed transaction with the director on a form prescribed by the director. The notice shall include a list of the proposed activities to be conducted at the representative trust office, procedures to ensure that no fiduciary activities will be conducted at the representative trust office, a copy of a resolution of its board of directors authorizing the representative trust office, satisfactory evidence that the bond required pursuant to subsection (4) of section 8-2306 will cover the activities at the representative trust office, any other information which the director may require, and the filing fee prescribed by section 8-602.

(2) The director shall act within sixty days after receipt of the notice under subsection (1) of this section. The director may extend the sixty-day period if he or she determines that the notice raises issues that require additional information or additional time for analysis. If the sixty-day period is extended, the out-of-state trust company may establish a representative trust office only on prior written approval of the director.

(3) The director may deny approval of the proposed representative trust office if he or she finds that the trust company lacks sufficient financial resources to establish the representative trust office without adversely affecting its safety or soundness or that the establishment of the proposed representative trust office would not be in the public interest.

(4) If the director does not extend the sixty-day period pursuant to subsection (2) of this section and does not act within sixty days, the out-of-state trust company may establish representative trust offices on the sixty-first day following the director's receipt of notice.



8-2310 - Out-of-state trust company without instate branch trust office; representative trust offices; authorized; when.

8-2310. Out-of-state trust company without instate branch trust office; representative trust offices; authorized; when.

An out-of-state trust company which has not established and does not maintain a branch trust office in this state may establish and maintain representative trust offices in Nebraska only if (1) the requirements of section 8-2311 are met and (2) the home state of the out-of-state trust company authorizes the establishment and maintenance of representative trust offices in that state by a Nebraska trust company under conditions no more restrictive than those imposed by the laws of Nebraska, as determined by the director.



8-2311 - Out-of-state trust company without instate branch trust office; representative trust offices; requirements; procedure.

8-2311. Out-of-state trust company without instate branch trust office; representative trust offices; requirements; procedure.

(1) An out-of-state trust company, in order to establish and maintain representative trust offices in Nebraska pursuant to section 8-2310, shall file written notice of the proposed transaction with the director on a form prescribed by the director. The notice shall include, in addition to the information and fee prescribed in subsection (1) of section 8-2309:

(a) Satisfactory evidence that the out-of-state trust company is a trust company;

(b) Satisfactory evidence of compliance with any applicable requirements of the Business Corporation Act;

(c) An affidavit from its president stating that for as long as it maintains a representative trust office in this state the trust company will comply with Nebraska law; and

(d) Submission of a fidelity bond in accordance with section 8-205.01. Submission of a rider to an existing bond indicating that the required coverage is outstanding and evidencing the beneficiaries described in section 8-205.01 shall satisfy the requirements of this subdivision. The bond or a substitute bond shall remain in effect during all periods in which the trust company conducts business in Nebraska.

(2) The director shall act within ninety days after receipt of notice under subsection (1) of this section. The director may extend the ninety-day period if he or she determines that the notice raises issues that require additional information or additional time for analysis. If the ninety-day period is extended, the out-of-state trust company may establish representative trust offices only on prior written approval of the director.

(3) The director may deny approval of the proposed representative trust office if he or she finds that the trust company lacks sufficient financial resources to establish the representative trust office without adversely affecting its safety or soundness, that the trust company does not have adequate fidelity bond coverage, or that the proposed representative trust office would not be in the public interest.

(4) If the director does not extend the ninety-day period pursuant to subsection (2) of this section and does not act within ninety days, the out-of-state trust company may, upon compliance with sections 8-209 and 8-210, establish representative trust offices on the ninety-first day following the director's receipt of notice.



8-2312 - Branch trust office; representative trust office; director; powers.

8-2312. Branch trust office; representative trust office; director; powers.

(1) The director may examine any branch trust office or representative trust office established and maintained in this state by any out-of-state state trust company as he or she deems necessary to determine whether the branch trust office or representative trust office is being operated in compliance with Nebraska law and in accordance with safe and sound practices.

(2) The director may prescribe requirements for periodic reports by an out-of-state trust company that operates branch trust offices or representative trust offices pursuant to the Interstate Trust Company Office Act. Any such reporting requirements shall be consistent with the reporting requirements applicable to Nebraska trust companies and appropriate for the purpose of enabling the director to carry out his or her responsibilities under the act.

(3) The director may enter into cooperative, coordinating, and information-sharing agreements with any other trust company supervisory agency that has concurrent jurisdiction over a Nebraska state-chartered trust company or an out-of-state state trust company operating a branch trust office or representative trust office in this state to engage the services of such supervisory agency's examiners or to provide the services of department examiners to such supervisory agency.

(4) The director may enter into joint examinations or joint enforcement actions with other trust company supervisory agencies having concurrent jurisdiction over any branch trust office or representative trust office of an out-of-state state trust company or any branch trust office or representative trust office of a Nebraska state-chartered trust company in any host state. The director may, at any time, take such actions independently if he or she deems such actions to be necessary or appropriate to carry out his or her responsibilities under the act or to ensure compliance with Nebraska law. In the case of an out-of-state state trust company, the director shall recognize the exclusive jurisdiction of the home state regulator over corporate government matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(5) The cost of any examination conducted under this section shall be assessed against the out-of-state state trust company in the manner set forth in sections 8-605 and 8-606 and paid for by the out-of-state state trust company.



8-2313 - Act, how construed.

8-2313. Act, how construed.

Nothing in the Interstate Trust Company Office Act shall be construed to authorize any Nebraska trust company or any out-of-state trust company to conduct the general business of banking at any branch trust office or representative trust office.



8-2401 - Formation; conditions.

8-2401. Formation; conditions.

A credit card bank may be formed under the Nebraska Banking Act if all of the following conditions are met:

(1) A credit card bank shall not accept demand deposits or deposits that the depositor may withdraw by check or similar means for payment to third parties;

(2) A credit card bank may not accept any savings or time deposits of less than one hundred thousand dollars, except that savings or time deposits of any amount may be accepted from affiliated financial institutions;

(3) The services of a credit card bank shall be limited to the solicitation, processing, and making of loans instituted by credit card or transaction card and matters relating or incidental thereto;

(4) A credit card bank shall not make commercial loans;

(5) A credit card bank shall, on the date of commencement of banking business in this state, have a minimum capital stock and paid-in surplus of two million five hundred thousand dollars;

(6) A credit card bank shall (a) employ on the date of commencement of its banking business in this state or within one year after such date not less than fifty persons in this state in its business or (b) contract with a qualifying association as defined in subdivision (4) of section 8-1511 to provide for the processing of its credit card or transaction card operations;

(7) A credit card bank shall maintain only one office that accepts deposits;

(8) A credit card bank may maintain one or more processing centers in this state;

(9) A credit card bank shall operate in a manner and at a location that is not likely to attract customers from the general public in this state to the substantial detriment of existing financial institutions as defined in section 8-101 located in this state; and

(10) A credit card bank shall provide for the insurance of deposits as described in subsection (1) of section 8-702.



8-2402 - Charter; grant; when.

8-2402. Charter; grant; when.

The Department of Banking and Finance may grant a charter to transact the business of a credit card bank if the Director of Banking and Finance is satisfied that the applicant has met the conditions set forth in section 8-2401 and the Nebraska Banking Act as to the formation of a new bank.



8-2403 - Provisions applicable.

8-2403. Provisions applicable.

A credit card bank shall be subject to the Interstate Branching and Merger Act, the Nebraska Bank Holding Company Act of 1995, the Nebraska Banking Act, and Chapter 8, articles 5, 6, 7, 8, 13, 14, 15, 16, 19, and 20, unless otherwise limited or excluded or the context otherwise requires.



8-2501 - Written solicitation; restrictions.

8-2501. Written solicitation; restrictions.

(1) Except as provided in section 8-2503, no person shall include the name, trade name, logo, or symbol of a financial institution in a written solicitation for financial products or services directed to a consumer who has obtained a loan from the financial institution without the consent of the financial institution, unless the solicitation clearly and conspicuously states that the person is not sponsored by or affiliated with the financial institution and that the solicitation is not authorized by the financial institution, which shall be identified by name. The statement shall be made in close proximity to, and in the same or larger font size as, the first and most prominent use or uses of the name, trade name, logo, or symbol in the statement, including on an envelope or through an envelope window containing the statement.

(2) No person shall use the name of a financial institution or a name similar to that of a financial institution in a written solicitation for financial products or services directed to consumers, if that use could cause a reasonable person to be confused, mistaken, or deceived initially or otherwise as to either of the following:

(a) The financial institution's sponsorship, affiliation, connection, or association with the person using the name; or

(b) The financial institution's approval or endorsement of the person using the name or the person's products or services.



8-2502 - Written solicitation; restriction on use of loan information; exception.

8-2502. Written solicitation; restriction on use of loan information; exception.

Except as provided in section 8-2503, no person shall include a consumer's loan number, loan amount, or other specific loan information, whether or not publicly available, in a written solicitation for products or services without the consent of the consumer, unless the solicitation clearly and conspicuously states, when applicable, that the person is not sponsored by or affiliated with the financial institution, that the statement is not authorized by the financial institution, and that the consumer's loan information was not provided to that person by the financial institution. The statement shall be made in close proximity to, and in the same or larger font as, the first and the most prominent use or uses of the consumer's loan information in the statement, including on an envelope or through an envelope window containing the statement. The prohibition in this section does not apply to communications by a financial institution or any of its affiliates, subsidiaries, or agents with a current customer of the financial institution or with a person who has been a customer of the financial institution.



8-2503 - Advertisement or written solicitation; comparison authorized.

8-2503. Advertisement or written solicitation; comparison authorized.

It is not a violation of section 8-2501 or 8-2502 for a person in an advertisement or written solicitation for products or services to use the name, trade name, logo, or symbol of a financial institution without the statement described in section 8-2501 or 8-2502, if that use is exclusively part of a comparison of like products or services in which the person clearly and conspicuously identifies itself. Nothing in section 8-2501 or 8-2502 shall be deemed or interpreted to alter or modify the trade name and trademark laws of this state.



8-2504 - Violation; cease and desist order; fine.

8-2504. Violation; cease and desist order; fine.

(1) The Department of Banking and Finance may order any person to cease and desist whenever the Director of Banking and Finance determines that such person has violated section 8-2501 or 8-2502. Upon entry of a cease and desist order, the director shall promptly notify the affected person that such order has been entered and provide opportunity for hearing in accordance with the Administrative Procedure Act.

(2) If a person violates section 8-2501 or 8-2502 after receiving such cease and desist order, the director may, following notice and opportunity for hearing in accordance with the Administrative Procedure Act, impose a fine of up to one thousand dollars for each violation, plus the costs of investigation. Each instance in which a violation of section 8-2501 or 8-2502 takes place after receiving a cease and desist order constitutes a separate violation.

(3) The director shall remit all fines collected under this section to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska. All costs collected shall be remitted to the Financial Institution Assessment Cash Fund.

(4) This section does not affect the availability of any remedies otherwise available to a financial institution.



8-2505 - Financial institution, defined.

8-2505. Financial institution, defined.

For purposes of sections 8-2501 to 8-2504, financial institution means a state or federally chartered bank, savings and loan association, savings bank, or credit union or any affiliate, subsidiary, or agent thereof.



8-2601 - Act, how cited.

8-2601. Act, how cited.

Sections 8-2601 to 8-2615 shall be known and may be cited as the Credit Report Protection Act.



8-2602 - Terms, defined.

8-2602. Terms, defined.

For purposes of the Credit Report Protection Act:

(1) Consumer reporting agency means any person which, for monetary fees, for dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties and which uses any means or facility of interstate commerce for the purpose of preparing or furnishing consumer reports;

(2) File, when used in connection with information on any consumer, means all of the information on that consumer recorded and retained by a consumer reporting agency regardless of how the information is stored;

(3) Minor means a person who is under nineteen years of age;

(4) Security freeze means a notice placed in a consumer's file as provided in section 8-2603 that prohibits the consumer reporting agency from releasing a credit report, or any other information derived from the file, in connection with the extension of credit or the opening of a new account, without the express authorization of the consumer; and

(5) Victim of identity theft means a consumer who has a copy of an official police report evidencing that the consumer has alleged to be a victim of identity theft.



8-2603 - Security freeze; request.

8-2603. Security freeze; request.

A consumer, including a minor at the request of a parent or custodial parent or guardian if appointed, may elect to place a security freeze on his or her file by making a request by certified mail to the consumer reporting agency.



8-2604 - Consumer reporting agency; release of credit report or other information prohibited without consumer authorization.

8-2604. Consumer reporting agency; release of credit report or other information prohibited without consumer authorization.

If a security freeze is in place with respect to a consumer's file, the consumer reporting agency shall not release a credit report or any other information derived from the file to a third party without the prior express authorization of the consumer. This section does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to a consumer's file.



8-2605 - Consumer reporting agency; placement of security freeze; when; written confirmation to consumer.

8-2605. Consumer reporting agency; placement of security freeze; when; written confirmation to consumer.

(1) A consumer reporting agency shall place a security freeze on a file no later than three business days after receiving a request by certified mail.

(2) Until July 1, 2008, a consumer reporting agency shall, within ten business days after receiving a request, send a written confirmation of the security freeze to the consumer and provide the consumer with a unique personal identification number or password to be used by the consumer when providing authorization for the release of a credit report or any other information derived from his or her file for a specified period of time. Beginning July 1, 2008, a consumer reporting agency shall send such confirmation and provide such identification number or password to the consumer within five business days after receiving a request.

(3) The written confirmation required under subsection (2) of this section shall include a warning which shall read as follows: WARNING TO PERSONS SEEKING A CREDIT FREEZE AS PERMITTED BY THE CREDIT REPORT PROTECTION ACT: YOU MAY BE DENIED CREDIT AS A RESULT OF A FREEZE PLACED ON YOUR CREDIT.



8-2606 - Consumer reporting agency; disclose process of placing and temporarily lifting security freeze; consumer request to lift freeze; when.

8-2606. Consumer reporting agency; disclose process of placing and temporarily lifting security freeze; consumer request to lift freeze; when.

(1) When a consumer requests a security freeze, the consumer reporting agency shall disclose the process of placing and temporarily lifting the security freeze, including the process for allowing access to his or her credit report or any other information derived from his or her file for a specified period of time by temporarily lifting the security freeze.

(2) If a consumer wishes to allow his or her credit report or any other information derived from his or her file to be accessed for a specified period of time by temporarily lifting the security freeze, the consumer shall contact the consumer reporting agency, request that the freeze be temporarily lifted, and provide the following:

(a) Proper identification, which means that information generally deemed sufficient to identify a person. Only if the consumer is unable to provide sufficiently self-identifying information may a consumer reporting agency require additional information concerning the consumer's employment and personal or family history in order to verify the consumer's identity;

(b) The unique personal identification number or password provided by the consumer reporting agency under section 8-2605; and

(c) The proper information regarding the specified time period.

(3)(a) Until January 1, 2009, a consumer reporting agency that receives a request from a consumer to temporarily lift a security freeze on his or her file shall comply with the request no later than three business days after receiving the request.

(b) A consumer reporting agency shall develop procedures involving the use of a telephone, the Internet, or other electronic media to receive and process a request from a consumer to temporarily lift a security freeze on his or her file in an expedited manner. By January 1, 2009, a consumer reporting agency shall comply with a request to temporarily lift a security freeze within fifteen minutes after receiving such request by telephone or through a secure electronic method.

(4) A consumer reporting agency is not required to temporarily lift a security freeze within the time provided in subsection (3) of this section if:

(a) The consumer fails to meet the requirements of subsection (2) of this section; or

(b) The consumer reporting agency's ability to temporarily lift the security freeze within the time provided in subsection (3) of this section is prevented by:

(i) An act of God, including fire, earthquake, hurricane, storm, or similar natural disaster or phenomena;

(ii) An unauthorized or illegal act by a third party, including terrorism, sabotage, riot, vandalism, labor strike or dispute disrupting operations, or similar occurrence;

(iii) Operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failure inhibiting response time, or similar disruption;

(iv) Governmental action, including an emergency order or regulation, judicial or law enforcement action, or similar directive;

(v) Regularly scheduled maintenance, during other than normal business hours, of the consumer reporting agency's system or updates to such system;

(vi) Commercially reasonable maintenance of, or repair to, the consumer reporting agency's system that is unexpected or unscheduled; or

(vii) Receipt of a removal request outside of normal business hours.

For purposes of this subsection, normal business hours means Sunday through Saturday, between the hours of 6:00 a.m. and 9:30 p.m., in the applicable time zone in this state.



8-2607 - Security freeze; duration; consumer reporting agency; place hold on file; release; notice; temporarily lift security freeze; removal of freeze; request from consumer.

8-2607. Security freeze; duration; consumer reporting agency; place hold on file; release; notice; temporarily lift security freeze; removal of freeze; request from consumer.

(1) A security freeze shall remain in place, subject to being put on hold or temporarily lifted as otherwise provided in this section, until the consumer reporting agency receives a request from the consumer to remove the freeze under section 8-2608.

(2) A consumer reporting agency may place a hold on a file due to a material misrepresentation of fact by the consumer. When a consumer reporting agency intends to release a hold on a file, the consumer reporting agency shall notify the consumer in writing three business days prior to releasing the hold on the file.

(3) A consumer reporting agency shall temporarily lift a security freeze only upon request by the consumer under section 8-2606.

(4) A consumer reporting agency shall remove a security freeze upon the date that the consumer reporting agency receives a request from the consumer to remove the freeze under section 8-2608.



8-2608 - Consumer reporting agency; mandatory removal of security freeze; conditions.

8-2608. Consumer reporting agency; mandatory removal of security freeze; conditions.

A consumer reporting agency shall remove a security freeze within three business days after receiving a request for removal from the consumer who provides both of the following:

(1) Proper identification as specified in subdivision (2)(a) of section 8-2606; and

(2) The unique personal identification number or password referred to in subdivision (2)(b) of section 8-2606.



8-2609 - Consumer reporting agency; fee authorized; exceptions.

8-2609. Consumer reporting agency; fee authorized; exceptions.

(1) A consumer reporting agency may charge a fee of three dollars for placing, temporarily lifting, or removing a security freeze unless:

(a) The consumer is a minor; or

(b)(i) The consumer is a victim of identity theft; and

(ii) The consumer provides the consumer reporting agency with a copy of an official police report documenting the identity theft.

(2) A consumer reporting agency shall reissue the same or a new personal identification number or password required under section 8-2605 one time without charge and may charge a fee of no more than five dollars for subsequent reissuance of the personal identification number or password.



8-2610 - Consumer reporting agency; changes to official information in file; written confirmation to consumer required; exceptions.

8-2610. Consumer reporting agency; changes to official information in file; written confirmation to consumer required; exceptions.

If a security freeze is in place, a consumer reporting agency may not change any of the following official information in a file without sending a written confirmation of the change to the consumer within thirty days after the change is made: Name, date of birth, social security number, and address. In the case of an address change, the written confirmation shall be sent to both the new address and the former address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters.



8-2611 - Consumer reporting agency; restrictions with respect to third parties; request by third party; how treated.

8-2611. Consumer reporting agency; restrictions with respect to third parties; request by third party; how treated.

(1) A consumer reporting agency may not suggest or otherwise state or imply to a third party that a security freeze on a consumer's file reflects a negative credit score, history, report, or rating.

(2) If a third party requests access to a credit report or any other information derived from a file in connection with an application for credit or the opening of an account and the consumer has placed a security freeze on his or her file and does not allow his or her file to be accessed during that specified period of time, the third party may treat the application as incomplete.



8-2612 - Consumer reporting agency; information furnished to governmental agency.

8-2612. Consumer reporting agency; information furnished to governmental agency.

The Credit Report Protection Act does not prohibit a consumer reporting agency from furnishing to a governmental agency a consumer's name, address, former address, place of employment, or former place of employment.



8-2613 - Act; use of credit report or information derived from file; applicability.

8-2613. Act; use of credit report or information derived from file; applicability.

The Credit Report Protection Act does not apply to the use of a credit report or any information derived from the file by any of the following:

(1) A person or entity, a subsidiary, affiliate, or agent of that person or entity, an assignee of a financial obligation owing by the consumer to that person or entity, or a prospective assignee of a financial obligation owing by the consumer to that person or entity in conjunction with the proposed purchase of the financial obligation, with which the consumer has or had prior to assignment an account or contract, including a demand deposit account, or to whom the consumer issued a negotiable instrument, for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract, or negotiable instrument. For purposes of this subdivision, reviewing the account includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements;

(2) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under section 8-2606 for purposes of facilitating the extension of credit or other permissible use;

(3) Any federal, state, or local governmental entity, including, but not limited to, a law enforcement agency, a court, or an agent or assignee of a law enforcement agency or court;

(4) A private collection agency acting under a court order, warrant, or subpoena;

(5) Any person or entity for the purposes of prescreening as provided for by the federal Fair Credit Reporting Act, 15 U.S.C. 1681, as such act existed on September 1, 2007;

(6) Any person or entity administering a credit file monitoring subscription service to which the consumer has subscribed;

(7) Any person or entity for the purpose of providing a consumer with a copy of the consumer's credit report or any other information derived from his or her file upon the consumer's request; and

(8) Any person or entity for use in setting or adjusting a rate, adjusting a claim, or underwriting for insurance purposes.



8-2614 - Entities not considered consumer reporting agencies; not required to place security freeze on file.

8-2614. Entities not considered consumer reporting agencies; not required to place security freeze on file.

The following entities are not consumer reporting agencies for purposes of the Credit Report Protection Act and are not required to place a security freeze on a file under section 8-2603:

(1) A check services or fraud prevention services company that issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment;

(2) A deposit account information service company that issues reports regarding account closures due to fraud, substantial overdrafts, automatic teller machine abuse, or similar negative information regarding a consumer, to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution; and

(3) A consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in the data base of another consumer reporting agency, or multiple consumer reporting agencies, and does not maintain a permanent data base of credit information from which new credit reports are produced. A consumer reporting agency shall honor any security freeze placed on a file by another consumer reporting agency.



8-2615 - Enforcement of act; Attorney General; powers and duties; violation; civil penalty; recovery of damages.

8-2615. Enforcement of act; Attorney General; powers and duties; violation; civil penalty; recovery of damages.

The Attorney General shall enforce the Credit Report Protection Act. For purposes of the act, the Attorney General may issue subpoenas, adopt and promulgate rules and regulations, and seek injunctive relief and a monetary award for civil penalties, attorney's fees, and costs. Any person who violates the act shall be subject to a civil penalty of not more than two thousand dollars for each violation. The Attorney General may also seek and recover actual damages for each consumer injured by a violation of the act.



8-2701 - Act, how cited.

8-2701. Act, how cited.

Sections 8-2701 to 8-2748 shall be known and may be cited as the Nebraska Money Transmitters Act.



8-2702 - Definitions, where found.

8-2702. Definitions, where found.

For purposes of the Nebraska Money Transmitters Act, the definitions found in sections 8-2703 to 8-2723 shall be used.



8-2703 - Applicant, defined.

8-2703. Applicant, defined.

Applicant means a person filing an application for a license under the Nebraska Money Transmitters Act.



8-2704 - Authorized delegate, defined.

8-2704. Authorized delegate, defined.

Authorized delegate means an entity designated by the licensee or an exempt entity under the Nebraska Money Transmitters Act to engage in the business of money transmission on behalf of the licensee or exempt entity.



8-2705 - Breach of security of the system, defined.

8-2705. Breach of security of the system, defined.

Breach of security of the system means unauthorized acquisition of data that compromises the security, confidentiality, or integrity of the information maintained by the Nationwide Mortgage Licensing System and Registry, its affiliates, or its subsidiaries.



8-2706 - Control, defined.

8-2706. Control, defined.

Control means the power, directly or indirectly, to direct the management or policies of a licensee, whether through ownership of securities, by contract, or otherwise. Any person who (1) has the power to elect a majority of executive officers, managers, directors, trustees, or other persons exercising managerial authority of a licensee or any person in control of a licensee, (2) directly or indirectly has the right to vote ten percent or more of a class of stock or directly or indirectly has the power to sell or direct the sale of ten percent or more of a class of stock, (3) in the case of a limited liability company, is a managing member, or (4) in the case of a partnership, has the right to receive, upon dissolution, or has contributed, ten percent or more of the capital, is presumed to control that licensee.



8-2707 - Controlling person, defined.

8-2707. Controlling person, defined.

Controlling person means any person in control of a licensee.



8-2708 - Department, defined.

8-2708. Department, defined.

Department means the Department of Banking and Finance.



8-2709 - Director, defined.

8-2709. Director, defined.

Director means the Director of Banking and Finance.



8-2710 - Electronic instrument, defined.

8-2710. Electronic instrument, defined.

Electronic instrument means a card or other tangible object for the transmission or payment of money that contains a microprocessor chip, magnetic strip, or other means for the storage of information, that is prefunded, and the value of which is decremented upon each use. Electronic instrument does not include a card or other tangible object that is redeemable by the issuer or its affiliates in goods or services of the issuer or its affiliates.



8-2711 - Executive officer, defined.

8-2711. Executive officer, defined.

Executive officer means the president, chairperson of the executive committee, senior officer responsible for business decisions, chief financial officer, and any other person who performs similar functions for a licensee.



8-2712 - Key shareholder, defined.

8-2712. Key shareholder, defined.

Key shareholder means any person or group of persons acting in concert owning ten percent or more of any voting class of an applicant's stock.



8-2713 - Licensee, defined.

8-2713. Licensee, defined.

Licensee means a person licensed pursuant to the Nebraska Money Transmitters Act.



8-2714 - Material litigation, defined.

8-2714. Material litigation, defined.

Material litigation means any litigation that, according to generally accepted accounting principles, is deemed significant to an applicant's or licensee's financial health and would be required to be referenced in an applicant's or licensee's annual audited financial statements, report to shareholders, or similar documents.



8-2715 - Monetary value, defined.

8-2715. Monetary value, defined.

Monetary value means a medium of exchange, whether or not redeemable in money.



8-2716 - Money transmission, defined.

8-2716. Money transmission, defined.

Money transmission means the business of the sale or issuance of payment instruments or stored value or of receiving money or monetary value for transmission to a location within or outside the United States by any and all means, including wire, facsimile, or electronic transfer. Notwithstanding any other provision of law, money transmission also includes bill payment services not limited to the right to receive payment of any claim for another but does not include bill payment services in which an agent of a payee receives money or monetary value on behalf of such payee.



8-2717 - Nationwide Mortgage Licensing System and Registry, defined.

8-2717. Nationwide Mortgage Licensing System and Registry, defined.

Nationwide Mortgage Licensing System and Registry means a licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of mortgage loan originators, mortgage bankers, installment loan companies, and other state-regulated financial services entities and industries.



8-2718 - Outstanding payment instrument, defined.

8-2718. Outstanding payment instrument, defined.

Outstanding payment instrument means any payment instrument issued by a licensee which has been sold in the United States directly by the licensee or any payment instrument issued by a licensee which has been sold by an authorized delegate of the licensee in the United States, which has been reported to the licensee as having been sold, and which has not yet been paid by or for the licensee.



8-2719 - Payment instrument, defined.

8-2719. Payment instrument, defined.

Payment instrument means any electronic or written check, draft, money order, travelers check, or other electronic or written instrument or order for the transmission or payment of money, sold or issued to one or more persons, whether or not such instrument is negotiable. Payment instrument does not include any credit card, any voucher, any letter of credit, or any instrument that is redeemable by the issuer or its affiliates in goods or services of the issuer or its affiliates.



8-2720 - Permissible investments, defined.

8-2720. Permissible investments, defined.

Permissible investments means:

(1) Cash;

(2) Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;

(3) Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, which are eligible for purchase by member banks of the federal reserve system;

(4) Any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates such securities;

(5) Investment securities that are obligations of the United States or its agencies or instrumentalities, obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state or political subdivision thereof;

(6) Shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of such securities or a fund composed of one of more permissible investments as set forth in this section;

(7) Any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;

(8) Receivables that are due to a licensee from its authorized delegates pursuant to a contract described in section 8-2739 which are not past due or doubtful of collection; or

(9) Any other investment or similar security approved by the director.



8-2721 - Person, defined.

8-2721. Person, defined.

Person means any individual, partnership, limited liability company, association, joint-stock association, trust, or corporation. Person does not include the United States or the State of Nebraska.



8-2722 - Remit, defined.

8-2722. Remit, defined.

Remit, except as used in section 8-2747, means either to make direct payment of the funds to a licensee or its representatives authorized to receive those funds or to deposit the funds in a bank, credit union, or savings and loan association or other similar financial institution in an account specified by a licensee.



8-2723 - Stored value, defined.

8-2723. Stored value, defined.

Stored value means monetary value that is evidenced by an electronic record. Stored value does not include any item that is redeemable by the issuer or its affiliates in goods or services of the issuer or its affiliates.



8-2724 - Licensure requirement; applicability.

8-2724. Licensure requirement; applicability.

(1) The requirement for a license under the Nebraska Money Transmitters Act does not apply to:

(a) The United States or any department, agency, or instrumentality thereof;

(b) Any post office of the United States Postal Service;

(c) A state or any political subdivision thereof;

(d)(i) Banks, credit unions, building and loan associations, savings and loan associations, savings banks, or mutual banks organized under the laws of any state or the United States;

(ii) Subsidiaries of the institutions listed in subdivision (d)(i) of this subsection;

(iii) Bank holding companies which have a banking subsidiary located in Nebraska and whose debt securities have an investment grade rating by a national rating agency; or

(iv) Authorized delegates of the institutions and entities listed in subdivision (d)(i), (ii), or (iii) of this subsection, except that authorized delegates that are not banks, credit unions, building and loan associations, savings and loan associations, savings banks, mutual banks, subsidiaries of any of the foregoing, or bank holding companies shall comply with all requirements imposed upon authorized delegates under the act;

(e) The provision of electronic transfer of government benefits for any federal, state, or county governmental agency, as defined in Consumer Financial Protection Bureau Regulation E, 12 C.F.R. part 1005, as such regulation existed on January 1, 2013, by a contractor for and on behalf of the United States or any department, agency, or instrumentality thereof or any state or any political subdivision thereof; or

(f) An operator of a payment system only to the extent that the payment system provides processing, clearing, or settlement services between or among persons who are all exempt under this section in connection with wire transfers, credit card transactions, debit card transactions, automated clearinghouse transfers, or similar fund transfers.

(2) An authorized delegate of a licensee or of an exempt entity, acting within the scope of its authority conferred by a written contract as described in section 8-2739, is not required to obtain a license under the Nebraska Money Transmitters Act, except that such an authorized delegate shall comply with the other provisions of the act which apply to money transmission transactions.



8-2725 - License required; license not transferable or assignable.

8-2725. License required; license not transferable or assignable.

(1) Except as otherwise provided in section 8-2724, a person shall not engage in money transmission without a license issued pursuant to the Nebraska Money Transmitters Act.

(2) A person is engaged in money transmission if the person provides money transmission services to any resident of this state even if the person providing money transmission services has no physical presence in this state.

(3) If a licensee has a physical presence in this state, the licensee may conduct its business at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, pursuant to the single license granted to the licensee.

(4) A license issued pursuant to the act is not transferable or assignable.



8-2726 - License; applicant; qualifications; requirements.

8-2726. License; applicant; qualifications; requirements.

To qualify for a license under the Nebraska Money Transmitters Act, an applicant, at the time of filing for a license, and a licensee at all times after a license is issued, shall satisfy the following requirements:

(1) Each applicant or licensee must have a net worth of not less than fifty thousand dollars, calculated in accordance with generally accepted accounting principles;

(2) The financial condition and responsibility, financial and business experience, and character and general fitness of the applicant or licensee must reasonably warrant the belief that the applicant's or licensee's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community. In determining whether this requirement is met and for purposes of investigating compliance with the act, the director may review and consider the relevant business records and capital adequacy of the applicant or licensee;

(3) Each corporate applicant or licensee must be in good standing in the state of its incorporation; and

(4) Each applicant or licensee must be registered or qualified to do business in the state.



8-2727 - License applicant; surety bond; alternate security; duration.

8-2727. License applicant; surety bond; alternate security; duration.

(1)(a) Each applicant shall submit, with the application, a surety bond issued by a bonding company or insurance company authorized to do business in this state and acceptable to the director in the principal sum of one hundred thousand dollars and in an additional principal sum of five thousand dollars for each location, in excess of one, at which the applicant proposes to sell and issue payment instruments or engage in money transmission in this state, up to a maximum of two hundred fifty thousand dollars. The director may increase the amount of the bond to a maximum of two hundred fifty thousand dollars for good cause. The bond shall be in a form satisfactory to the director and shall run to the state for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money in connection with money transmission. In the case of a bond, the aggregate liability of the surety shall not exceed the principal sum of the bond. Any claimant against the licensee may bring suit directly on the bond or the director may bring suit on behalf of any claimant, either in one action or in successive actions.

(b) The director may at any time require the filing of a new or supplemental bond in the form as provided in subdivision (a) of this subsection if he or she determines that the bond filed under this section is exhausted or is inadequate for any reason, including, but not limited to, the financial condition of a licensee or an applicant for a license or violations of the Nebraska Money Transmitters Act, any rule, regulation, or order thereunder, or any state or federal law applicable to a licensee or an applicant for a license. The new or supplemental bond shall not exceed five hundred thousand dollars.

(2) In lieu of the corporate surety bond or bonds required by subsection (1) of this section or of any portion of the principal thereof as required by such subsection, the applicant or licensee may deposit, with the director or with such banks or trust companies located in this state or with any federal reserve bank as the applicant or licensee may designate and the director may approve, interest-bearing stocks and bonds, notes, debentures or other obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, village, school district, or instrumentality of this state, or guaranteed by this state, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the required corporate surety bond or portion thereof. The securities shall be deposited and held to secure the same obligations as would the surety bond. The licensee shall have the right, with the approval of the director, to substitute other securities for those deposited and shall be required to do so on written order of the director made for good cause shown. The licensee shall pay the fees prescribed in section 8-602 for pledging and substitution of securities. So long as the licensee so depositing shall continue solvent and is not in violation of the Nebraska Money Transmitters Act, such licensee shall be permitted to receive the interest or dividends on such deposit. The safekeeping of such securities and all other expenses incidental to the pledging of such securities shall be paid by the licensee. All such securities shall be subject to sale and transfer and to the disposal of the proceeds by the director only on the order of a court of competent jurisdiction.

(3) The surety bond shall remain in effect until cancellation, which may occur only after thirty days' written notice to the director. Cancellation shall not affect any liability incurred or accrued during the period the surety bond was in effect.

(4) The surety bond shall remain in place for at least five years after the licensee ceases money transmission in this state, except that the director may permit the surety bond to be reduced or eliminated before that time to the extent that the amount of the licensee's payment instruments outstanding in this state are reduced. The director may also permit a licensee to substitute a letter of credit or such other form of security acceptable to the director for the surety bond in place at the time the licensee ceases money transmission in the state.



8-2728 - Licensee; investments required; waiver.

8-2728. Licensee; investments required; waiver.

(1) Each licensee shall at all times possess permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments and stored value issued or sold by the licensee in the United States. This requirement may be waived by the director if the dollar volume of a licensee's outstanding payment instruments and stored value does not exceed the bond or other security posted by the licensee pursuant to section 8-2727.

(2) Permissible investments, even if commingled with other assets of the licensee, are deemed by operation of law to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments in the event of the bankruptcy of the licensee.



8-2729 - License application; form; contents.

8-2729. License application; form; contents.

Each application for a license under the Nebraska Money Transmitters Act shall be made in writing and in a form prescribed by the director. Each application shall state or contain:

(1) For all applicants:

(a) The exact name of the applicant, the applicant's principal address, any fictitious or trade name used by the applicant in the conduct of its business, and the location of the applicant's business records;

(b) The history of the applicant's criminal convictions and material litigation for the five-year period before the date of the application;

(c) A description of the activities conducted by the applicant and a history of operations;

(d) A description of the business activities in which the applicant seeks to be engaged in this state;

(e) A list identifying the applicant's proposed authorized delegates in this state, if any, at the time of the filing of the application;

(f) A sample authorized delegate contract, if applicable;

(g) A sample form of payment instrument, if applicable;

(h) The locations at which the applicant and its authorized delegates, if any, propose to conduct money transmission in this state; and

(i) The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which the payment instruments will be payable;

(2) If the applicant is a corporation, the applicant shall also provide:

(a) The date of the applicant's incorporation and state of incorporation;

(b) A certificate of good standing from the state in which the applicant was incorporated;

(c) A certificate of authority from the Secretary of State to conduct business in this state;

(d) A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant, and a disclosure of whether any parent or subsidiary is publicly traded on any stock exchange;

(e) The name, business and residence addresses, and employment history for the five-year period immediately before the date of the application of the applicant's executive officers and the officers or managers who will be in charge of the applicant's activities to be licensed under the act;

(f) The name, business and residence addresses, and employment history for the five-year period immediately before the date of the application of any key shareholder of the applicant;

(g) The history of criminal convictions and material litigation for the five-year period immediately before the date of the application of every executive officer or key shareholder of the applicant;

(h) A copy of the applicant's most recent audited financial statement including balance sheet, statement of income or loss, statement of changes in shareholder equity, and statement of changes in financial position and, if available, the applicant's audited financial statements for the immediately preceding two-year period. However, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding two-year period or the parent corporation's Form 10-K reports filed with the United States Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted to satisfy this subdivision; and

(i) Copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission or with a similar regulator in a country other than the United States, within the year preceding the date of filing of the application; and

(3) If the applicant is not a corporation, the applicant shall also provide:

(a) The name, business and residence addresses, personal financial statement, and employment history, for the five-year period immediately before the date of the application, of each principal of the applicant and the name, business and residence addresses, and employment history for the five-year period immediately before the date of the application of any other person or persons who will be in charge of the applicant's money transmission activities;

(b) A copy of the applicant's registration or qualification to do business in this state;

(c) The history of criminal convictions and material litigation for the five-year period immediately before the date of the application for each individual having any ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities; and

(d) Copies of the applicant's audited financial statements including balance sheet, statement of income or loss, and statement of changes in financial position for the current year and, if available, for the immediately preceding two-year period.



8-2730 - Licensee; license and registration through Nationwide Mortgage Licensing System and Registry; department; powers; director; reports; duties; department; duties.

8-2730. Licensee; license and registration through Nationwide Mortgage Licensing System and Registry; department; powers; director; reports; duties; department; duties.

(1) Effective July 1, 2014, the department shall require licensees under the Nebraska Money Transmitters Act to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement, the department is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the department may establish, by adopting and promulgating rules and regulations or by order, requirements as necessary. The requirements may include, but are not limited to:

(a) Background checks of applicants and licensees, including, but not limited to:

(i) Checks of an applicant's or a licensee's criminal history through fingerprint or other data bases, except that the department shall not require the submission of fingerprints by (A) an executive officer or director of an applicant or licensee which is either a publicly traded company or a wholly owned subsidiary of a publicly traded company or (B) an applicant or licensee who has previously submitted the fingerprints of an executive officer or director directly to the Nationwide Mortgage Licensing System and Registry and the Federal Bureau of Investigation will accept such fingerprints for a criminal background check;

(ii) Checks of civil or administrative records;

(iii) Checks of an applicant's or a licensee's credit history; or

(iv) Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry;

(b) The payment of fees to apply for or renew a license through the Nationwide Mortgage Licensing System and Registry;

(c) The setting or resetting, as necessary, of renewal processing or reporting dates;

(d) Information and reports pertaining to authorized delegates; and

(e) Amending or surrendering a license or any other such activities as the director deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

(2) In order to fulfill the purposes of the act, the department is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to the act. The department may allow such system to collect licensing fees on behalf of the department and allow such system to collect a processing fee for the services of the system directly from each licensee or applicant for a license.

(3) The director is required to regularly report enforcement actions and other relevant information to the Nationwide Mortgage Licensing System and Registry subject to the provisions contained in section 8-2731.

(4) The director shall establish a process whereby applicants and licensees may challenge information entered into the Nationwide Mortgage Licensing System and Registry by the director.

(5) The department shall ensure that the Nationwide Mortgage Licensing System and Registry adopts a privacy, data security, and breach of security of the system notification policy. The director shall make available upon written request a copy of the contract between the department and the Nationwide Mortgage Licensing System and Registry pertaining to the breach of security of the system provisions.

(6) The department shall upon written request provide the most recently available audited financial report of the Nationwide Mortgage Licensing System and Registry.



8-2731 - Supervisory information sharing; information and material; how treated; applicability; director; powers.

8-2731. Supervisory information sharing; information and material; how treated; applicability; director; powers.

(1) In order to promote more effective regulation and reduce the regulatory burden through supervisory information sharing:

(a) Except as otherwise provided in this section, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the Nationwide Mortgage Licensing System and Registry, and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, shall continue to apply to such information or material after the information or material has been disclosed to the Nationwide Mortgage Licensing System and Registry. Such information and material may be shared with all federal and state regulatory officials with money transmitter industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal or state law;

(b) Information or material that is subject to privilege or confidentiality under subdivision (a) of this subsection shall not be subject to:

(i) Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the federal government or the respective state; or

(ii) Subpoena or discovery or admission into evidence in any private civil action or administrative process unless, with respect to any privilege held by the Nationwide Mortgage Licensing System and Registry with respect to such information or material, the person to whom such information or material pertains waives, in whole or in part, in the discretion of such person, that privilege;

(c) Any state statute relating to the disclosure of confidential supervisory information or any information or material described in subdivision (a) of this subsection that is inconsistent with such subdivision shall be superseded by the requirements of this section; and

(d) This section shall not apply with respect to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, applicants and licensees that is included in the Nationwide Mortgage Licensing System and Registry for access by the public.

(2) For these purposes, the director is authorized to enter into agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, the Money Transmitter Regulators Association, or other associations representing governmental agencies as established by adopting and promulgating rules and regulations or an order of the director.



8-2732 - Application fee; processing fee.

8-2732. Application fee; processing fee.

Each applicant shall submit, with the application, an application fee of one thousand dollars, and any processing fee allowed under subsection (2) of section 8-2730 which shall not be subject to refund but which, if the license is granted, shall constitute the license fee for the first license year or part thereof.



8-2733 - Application; director; duties; powers; onsite investigation; costs; denial of application; reasons; hearing.

8-2733. Application; director; duties; powers; onsite investigation; costs; denial of application; reasons; hearing.

(1) Upon the filing of a complete application under the Nebraska Money Transmitters Act, the director shall investigate the financial condition and responsibility, financial and business experience, character, and general fitness of the applicant. The director may conduct an onsite investigation of the applicant, the reasonable cost of which shall be borne by the applicant. If the director finds that the applicant's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community and that the applicant has fulfilled the requirements imposed by the act and has paid the required application or license fee, the director shall issue a license to the applicant authorizing the applicant to engage in money transmission in this state. If these requirements have not been met, the director shall deny the application in writing, setting forth the reasons for the denial.

(2) The director shall approve or deny every application for an original license within one hundred twenty days after the date a complete application is submitted, which period may be extended by the written consent of the applicant. The director shall notify the applicant of the date when the application is deemed complete.

(3) Any applicant aggrieved by a denial issued by the director under the act may, at any time within fifteen business days after the date of the denial, request a hearing before the director. The hearing shall be held in accordance with the Administrative Procedure Act and rules and regulations of the department.



8-2734 - License; renewal application; licensing fee; processing fee; report; contents.

8-2734. License; renewal application; licensing fee; processing fee; report; contents.

(1)(a) All initial licenses shall remain in full force and effect until the next succeeding July 1. Beginning July 1, 2014, initial licenses shall remain in full force and effect until the next succeeding December 31. Thereafter, each licensee shall, annually on or before December 31 of each year, file a license renewal application and pay to the director a license fee of two hundred fifty dollars and any processing fee allowed under subsection (2) of section 8-2730, both of which shall not be subject to refund.

(b) Licenses which expire on July 1, 2014, may be renewed until December 31, 2014, upon submission of a license renewal application and compliance with subsection (2) of this section. For such renewals, the department shall prorate the license fee provided in subdivision (1)(a) of this section using a factor of six-twelfths.

(2) The renewal application and license fee shall be accompanied by a report, in a form prescribed by the director, which shall include:

(a) A copy of the licensee's most recent audited consolidated annual financial statement including balance sheet, statement of income or loss, statement of changes in shareholders' equity, and statement of changes in financial position, or, if a licensee is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited annual financial statement;

(b) The number of payment instruments sold by the licensee in the state, the dollar amount of those instruments, and the dollar amount of payment instruments currently outstanding, for the most recent quarter for which data is available before the date of the filing of the renewal application, but in no event more than one hundred twenty days before the renewal date;

(c) Any material changes to any of the information submitted by the licensee on its original application which have not previously been reported to the director on any other report required to be filed under the Nebraska Money Transmitters Act;

(d) A list of the licensee's permissible investments; and

(e) A list of the locations, if any, within this state at which money transmission is being conducted by either the licensee or its authorized delegates.



8-2735 - Licensee; notice to director; when; report; contents.

8-2735. Licensee; notice to director; when; report; contents.

(1) A licensee shall file notice with the director within thirty calendar days after any material change in information provided in a licensee's application as prescribed by the director.

(2) A licensee shall file a report with the director within five business days after the licensee has reason to know of the occurrence of any of the following events:

(a) The filing of a petition by or against the licensee under any bankruptcy law of the United States for liquidation or reorganization;

(b) The filing of a petition by or against the licensee for receivership, the commencement of any other judicial or administrative proceeding for its dissolution or reorganization, or the making of a general assignment for the benefit of its creditors;

(c) The filing of an action to revoke or suspend the licensee's license in a state or country in which the licensee engages in business or is licensed;

(d) The cancellation or other impairment of the licensee's bond or other security;

(e) A charge or conviction of the licensee or of an executive officer, manager, or director of, or controlling person of, the licensee, for a felony; or

(f) A charge or conviction of an authorized delegate for a felony.



8-2736 - Acquisition of control of licensee; notice to director; director; duties; powers; disapproval; grounds; notice; hearing.

8-2736. Acquisition of control of licensee; notice to director; director; duties; powers; disapproval; grounds; notice; hearing.

(1) No person acting personally or as an authorized delegate shall acquire control of any licensee under the Nebraska Money Transmitters Act without first giving thirty days' notice to the director on forms prescribed by the director of such proposed acquisition.

(2) The director, upon receipt of such notice, shall act upon the proposed acquisition within thirty days, and unless he or she disapproves the proposed acquisition within that period of time, the acquisition shall become effective on the thirty-first day after receipt without the director's approval, except that the director may extend the thirty-day period an additional thirty days if, in his or her judgment, any material information submitted is substantially inaccurate or the acquiring person has not furnished all the information required by the director.

(3) An acquisition may be made prior to the expiration of the disapproval period if the director issues written notice of his or her intent not to disapprove the action.

(4)(a) The director may disapprove any proposed acquisition if:

(i) The financial condition of any acquiring person is such as might jeopardize the financial stability of the acquired licensee;

(ii) The business experience, character, and general fitness of any acquiring person or of any of the proposed management personnel of the acquiring person indicate that the acquired licensee would not be operated honestly, carefully, or efficiently; or

(iii) Any acquiring person neglects, fails, or refuses to furnish all information required by the director.

(b) The director may require that any acquiring person comply with the application requirements of section 8-2729.

(c) The director shall notify the acquiring person in writing of disapproval of the acquisition. The notice shall provide a statement of the basis for the disapproval.

(d) Within fifteen business days after receipt of written notice of disapproval, the acquiring person may request a hearing on the proposed acquisition. The hearing shall be in accordance with the Administrative Procedure Act and rules and regulations of the department. Following such hearing, the director shall, by order, approve or disapprove the proposed acquisition on the basis of the record made at the hearing.



8-2737 - Onsite examination of licensee; notice; examination fee; costs; director; powers.

8-2737. Onsite examination of licensee; notice; examination fee; costs; director; powers.

(1) The director may conduct an annual onsite examination of a licensee upon reasonable written notice to the licensee. The director may examine a licensee without prior notice if the director has a reasonable basis to believe that the licensee is in noncompliance with the Nebraska Money Transmitters Act. If the director concludes that an onsite examination of a licensee is necessary, the licensee shall pay an examination fee and the director shall charge for the actual cost of the examination at an hourly rate set by the director which is sufficient to cover all reasonable expenses associated with the examination. The onsite examination may be conducted in conjunction with examinations to be performed by representatives of agencies of another state or states. The director, in lieu of an onsite examination, may accept the examination report of an agency of another state or a report prepared by an independent accounting firm. Reports so accepted are considered for all purposes as an official report of the director. The licensee shall be responsible for the reasonable expenses incurred by the department, the agencies of another state, or an independent licensed or certified public accountant in making the examination or report.

(2) The director may request financial data from a licensee in addition to that required under section 8-2734 or conduct an onsite examination of any authorized delegate or location of a licensee within this state without prior notice to the authorized delegate or licensee only if the director has a reasonable basis to believe that the licensee or authorized delegate is in noncompliance with the Nebraska Money Transmitters Act. When the director examines an authorized delegate's operations, the authorized delegate shall pay all reasonably incurred costs of such examination. When the director examines a licensee's location, the licensee shall pay all reasonably incurred costs of such examination.



8-2738 - Licensee; books, accounts, and records.

8-2738. Licensee; books, accounts, and records.

(1) Each licensee shall make, keep, and preserve the following books, accounts, and other records for a period of three years which shall be open to inspection by the director:

(a) A record of each payment instrument and stored value sold;

(b) A general ledger containing all assets, liability, capital, income, and expense accounts, which general ledger shall be posted at least monthly;

(c) Settlement sheets received from authorized delegates;

(d) Bank statements and bank reconciliation records;

(e) Records of outstanding payment instruments and stored value;

(f) Records of each payment instrument and stored value paid;

(g) A list of the names and addresses of all of the licensee's authorized delegates; and

(h) Any other records the director reasonably requires by rule or regulation or order.

(2) Maintenance of such documents as are required by this section in a photographic, electronic, or other similar form constitutes compliance with this section.

(3) Records may be maintained at a location other than within this state so long as the records are made accessible to the director on seven business days' written notice.



8-2739 - Licensee; authorized delegate; contract; contents.

8-2739. Licensee; authorized delegate; contract; contents.

A licensee desiring to conduct money transmission through an authorized delegate shall authorize each authorized delegate to operate pursuant to an express written contract which, for contracts entered into on or after January 1, 2014, shall provide the following:

(1) That the licensee appoints the person as its authorized delegate with authority to engage in the sale and issue of payment instruments or engage in the business of money transmission on behalf of the licensee;

(2) That neither a licensee nor an authorized delegate may authorize subdelegates without the written consent of the director; and

(3) That the licensee is subject to supervision and regulation by the director.



8-2740 - Authorized delegate; duties.

8-2740. Authorized delegate; duties.

(1) An authorized delegate shall not make any fraudulent or false statement or misrepresentation to a licensee or to the director.

(2) An authorized delegate shall conduct all money transmission strictly in accordance with the licensee's written procedures provided to the authorized delegate.

(3) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate.

(4) An authorized delegate is deemed to consent to the director's inspection with or without prior notice to the licensee or authorized delegate.

(5) An authorized delegate is under a duty to act only as authorized under the contract with the licensee and the Nebraska Money Transmitters Act. An authorized delegate who exceeds its authority is subject to cancellation of its contract and further disciplinary action by the director.

(6) All funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission shall, from the time such funds are received by such authorized delegate until such time when the funds or an equivalent amount are remitted by the authorized delegate to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized delegate commingles any such funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property is impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.



8-2741 - License; suspension or revocation; grounds; director; powers and duties; hearing; surrender; cancellation; expiration.

8-2741. License; suspension or revocation; grounds; director; powers and duties; hearing; surrender; cancellation; expiration.

(1) The director may, following a hearing in accordance with the Administrative Procedure Act, suspend or revoke any license issued pursuant to the Nebraska Money Transmitters Act if he or she finds:

(a) Any fact or condition exists that, if it had existed at the time when the licensee applied for its original or renewal license, would have been grounds for denying such application;

(b) The licensee's net worth has become inadequate and the licensee, after ten days' written notice from the director, failed to take such steps as the director deems necessary to remedy such deficiency;

(c) The licensee knowingly violated any material provision of the act or any rule or order validly adopted and promulgated under the act;

(d) The licensee conducted money transmission in an unsafe or unsound manner;

(e) The licensee is insolvent;

(f) The licensee has suspended payment of its obligations, made an assignment for the benefit of its creditors, or admitted in writing its inability to pay its debts as they became due;

(g) The licensee filed for liquidation or reorganization under any bankruptcy law;

(h) The licensee refused to permit the director to make any examination authorized by the act; or

(i) The licensee willfully failed to make any report required by the act.

(2) In determining whether a licensee is engaging in an unsafe or unsound practice, the director may consider the size and condition of the licensee's money transmission, the magnitude of the loss, if any, the gravity of the violation of the act, and the previous conduct of the licensee.

(3) A licensee may voluntarily surrender a license by delivering to the director written notice of the surrender, but a surrender shall not affect civil or criminal liability for acts committed before the surrender or liability for any fines which may be levied against the licensee or any of its officers, directors, key shareholders, partners, or members for acts committed before the surrender.

(4)(a) If a licensee fails to renew its license as required by section 8-2734 and does not voluntarily surrender the license pursuant to this section, the department may issue a notice of expiration of the license to the licensee in lieu of revocation proceedings.

(b) If a licensee fails to maintain a surety bond as required by section 8-2727, the department may issue a notice of cancellation of the license in lieu of revocation proceedings.

(5) Revocation, suspension, surrender, cancellation, or expiration of a license shall not impair or affect the obligation of a preexisting lawful contract between the licensee and any person.

(6) Revocation, suspension, cancellation, or expiration of a license shall not affect civil or criminal liability for acts committed before the revocation, suspension, cancellation, or expiration or liability for any fines which may be levied against the licensee or any of its officers, directors, key shareholders, partners, or members for acts committed before the revocation, suspension, cancellation, or expiration.



8-2742 - Authorized delegate; suspension or revocation of designation; grounds; director; powers and duties; hearing; final order; application to modify or rescind.

8-2742. Authorized delegate; suspension or revocation of designation; grounds; director; powers and duties; hearing; final order; application to modify or rescind.

(1) The director may, following a hearing in accordance with the Administrative Procedure Act, issue an order suspending or revoking the designation of an authorized delegate if the director finds that:

(a) The authorized delegate violated the Nebraska Money Transmitters Act or a rule or regulation adopted and promulgated or an order issued under the act;

(b) The authorized delegate did not cooperate with an examination or investigation by the director;

(c) The authorized delegate engaged in fraud, intentional misrepresentation, or gross negligence;

(d) The authorized delegate is convicted of a violation of a state or federal anti-money laundering statute;

(e) The competence, experience, character, or general fitness of the authorized delegate or a controlling person of the authorized delegate indicates that it is not in the public interest to permit the authorized delegate to engage in money transmission services; or

(f) The authorized delegate is engaged in an unsafe or unsound practice.

(2) In determining whether an authorized delegate is engaging in an unsafe or unsound practice, the director may consider the size and condition of the authorized delegate's money transmission, the magnitude of the loss, if any, the gravity of the violation of the act, and the previous conduct of the authorized delegate.

(3) Any authorized delegate to whom a final order is issued under this section may apply to the director to modify or rescind the order. The director shall not grant the application unless the director finds that (a) it is in the public interest to do so and (b) it is reasonable to believe that the person will comply with the act and any rule, regulation, or order issued under the act if and when that person is permitted to resume being an authorized delegate of a licensee.



8-2743 - Cease and desist order; notice; hearing; vacation or modification of order; when; judicial review; enforcement.

8-2743. Cease and desist order; notice; hearing; vacation or modification of order; when; judicial review; enforcement.

(1) The department may order any person to cease and desist whenever the department determines that the person has violated the Nebraska Money Transmitters Act. Upon entry of a cease and desist order, the director shall promptly notify the affected person that such order has been entered, of the reasons for such order, and that upon receipt, within fifteen business days after the date of the order, of a written request from the affected person, a hearing will be scheduled within thirty business days after the date of receipt of the written request, unless the parties consent to a later date or the hearing officer sets a later date for good cause. The hearing shall be held in accordance with the Administrative Procedure Act and rules and regulations of the department. If a hearing is not requested and none is ordered by the director, the order shall remain in effect until it is modified or vacated.

(2) The director may issue an order against a licensee to cease and desist from engaging in money transmission through an authorized delegate that is the subject of a separate order pursuant to section 8-2742.

(3) The director may vacate or modify a cease and desist order if he or she finds that the conditions which caused its entry have changed or that it is otherwise in the public interest to do so.

(4) A person aggrieved by a cease and desist order of the department may obtain judicial review of the order. The review shall be in the manner prescribed in the Administrative Procedure Act. The director may obtain an order from the district court of Lancaster County for enforcement of the cease and desist order.



8-2744 - Violations; orders authorized.

8-2744. Violations; orders authorized.

If the director finds, after notice and hearing in accordance with the Administrative Procedure Act, that any person has violated the Nebraska Money Transmitters Act or any rule, regulation, or order of the director thereunder, the director may order such person to pay (1) an administrative fine of not more than five thousand dollars for each separate violation and (2) the costs of investigation.



8-2745 - Violations; penalties.

8-2745. Violations; penalties.

(1) Except as provided in subsections (2) and (3) of this section, any person violating the Nebraska Money Transmitters Act or any rule, regulation, or order of the director made pursuant to the act or who engages in any act, practice, or transaction declared by the Nebraska Money Transmitters Act to be unlawful is guilty of a Class III misdemeanor.

(2) A person who intentionally makes a false statement, misrepresentation, or false certification in a record filed or required to be maintained under the act or who intentionally makes a false entry or omits a material entry in such a record is guilty of a Class I misdemeanor.

(3) An individual who knowingly engages in money transmission for which a license is required under the act without being licensed under the act is guilty of a Class I misdemeanor.



8-2746 - Rules and regulations.

8-2746. Rules and regulations.

The director may adopt and promulgate rules and regulations and issue orders, rulings, findings, and demands as may be necessary to carry out the purposes of the Nebraska Money Transmitters Act.



8-2747 - Fees, charges, costs, and fines; disposition.

8-2747. Fees, charges, costs, and fines; disposition.

(1) The department shall remit all fees, charges, and costs collected by the department pursuant to the Nebraska Money Transmitters Act to the State Treasurer for credit to the Financial Institution Assessment Cash Fund.

(2) The department shall remit fines collected under the act to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



8-2748 - License under Nebraska Sale of Checks and Funds Transmission Act; how treated.

8-2748. License under Nebraska Sale of Checks and Funds Transmission Act; how treated.

A license issued under the Nebraska Sale of Checks and Funds Transmission Act as it existed immediately before January 1, 2014, remains in force as a license under the Nebraska Money Transmitters Act until the license's expiration date. Thereafter, the licensee shall be treated as if the licensee had applied for and had received a license under the Nebraska Money Transmitters Act and shall be required to comply with the renewal requirements set forth in the Nebraska Money Transmitters Act.






Chapter 9 - BINGO AND OTHER GAMBLING

9-101 - Repealed. Laws 1978, LB 351, § 52.

9-101. Repealed. Laws 1978, LB 351, § 52.



9-102 - Repealed. Laws 1978, LB 351, § 52.

9-102. Repealed. Laws 1978, LB 351, § 52.



9-103 - Repealed. Laws 1978, LB 351, § 52.

9-103. Repealed. Laws 1978, LB 351, § 52.



9-104 - Repealed. Laws 1978, LB 351, § 52.

9-104. Repealed. Laws 1978, LB 351, § 52.



9-105 - Repealed. Laws 1978, LB 351, § 52.

9-105. Repealed. Laws 1978, LB 351, § 52.



9-106 - Repealed. Laws 1978, LB 351, § 52.

9-106. Repealed. Laws 1978, LB 351, § 52.



9-107 - Repealed. Laws 1978, LB 351, § 52.

9-107. Repealed. Laws 1978, LB 351, § 52.



9-108 - Repealed. Laws 1978, LB 351, § 52.

9-108. Repealed. Laws 1978, LB 351, § 52.



9-109 - Repealed. Laws 1978, LB 351, § 52.

9-109. Repealed. Laws 1978, LB 351, § 52.



9-110 - Repealed. Laws 1978, LB 351, § 52.

9-110. Repealed. Laws 1978, LB 351, § 52.



9-111 - Repealed. Laws 1978, LB 351, § 52.

9-111. Repealed. Laws 1978, LB 351, § 52.



9-112 - Repealed. Laws 1978, LB 351, § 52.

9-112. Repealed. Laws 1978, LB 351, § 52.



9-113 - Repealed. Laws 1978, LB 351, § 52.

9-113. Repealed. Laws 1978, LB 351, § 52.



9-114 - Repealed. Laws 1978, LB 351, § 52.

9-114. Repealed. Laws 1978, LB 351, § 52.



9-115 - Repealed. Laws 1978, LB 351, § 52.

9-115. Repealed. Laws 1978, LB 351, § 52.



9-116 - Repealed. Laws 1978, LB 351, § 52.

9-116. Repealed. Laws 1978, LB 351, § 52.



9-117 - Repealed. Laws 1978, LB 351, § 52.

9-117. Repealed. Laws 1978, LB 351, § 52.



9-118 - Repealed. Laws 1978, LB 351, § 52.

9-118. Repealed. Laws 1978, LB 351, § 52.



9-119 - Repealed. Laws 1978, LB 351, § 52.

9-119. Repealed. Laws 1978, LB 351, § 52.



9-120 - Repealed. Laws 1978, LB 351, § 52.

9-120. Repealed. Laws 1978, LB 351, § 52.



9-121 - Repealed. Laws 1978, LB 351, § 52.

9-121. Repealed. Laws 1978, LB 351, § 52.



9-121.01 - Repealed. Laws 1978, LB 351, § 52.

9-121.01. Repealed. Laws 1978, LB 351, § 52.



9-122 - Repealed. Laws 1978, LB 351, § 52.

9-122. Repealed. Laws 1978, LB 351, § 52.



9-123 - Repealed. Laws 1978, LB 351, § 52.

9-123. Repealed. Laws 1978, LB 351, § 52.



9-124 - Transferred to section 9-202.

9-124. Transferred to section 9-202.



9-125 - Transferred to section 9-203.

9-125. Transferred to section 9-203.



9-126 - Transferred to section 9-211.

9-126. Transferred to section 9-211.



9-127 - Transferred to section 9-204.

9-127. Transferred to section 9-204.



9-128 - Transferred to section 9-205.

9-128. Transferred to section 9-205.



9-129 - Transferred to section 9-206.

9-129. Transferred to section 9-206.



9-130 - Repealed. Laws 1983, LB 259, § 64.

9-130. Repealed. Laws 1983, LB 259, § 64.



9-131 - Repealed. Laws 1984, LB 949, § 79.

9-131. Repealed. Laws 1984, LB 949, § 79.



9-132 - Transferred to section 9-210.

9-132. Transferred to section 9-210.



9-133 - Transferred to section 9-213.

9-133. Transferred to section 9-213.



9-134 - Transferred to section 9-214.

9-134. Transferred to section 9-214.



9-135 - Transferred to section 9-216.

9-135. Transferred to section 9-216.



9-136 - Transferred to section 9-217.

9-136. Transferred to section 9-217.



9-137 - Transferred to section 9-218.

9-137. Transferred to section 9-218.



9-138 - Transferred to section 9-219.

9-138. Transferred to section 9-219.



9-139 - Transferred to section 9-222.

9-139. Transferred to section 9-222.



9-140 - Transferred to section 9-223.

9-140. Transferred to section 9-223.



9-140.01 - Transferred to section 9-346.

9-140.01. Transferred to section 9-346.



9-140.02 - Repealed. Laws 1986, LB 1027, § 225.

9-140.02. Repealed. Laws 1986, LB 1027, § 225.



9-140.03 - Transferred to section 9-308.

9-140.03. Transferred to section 9-308.



9-140.04 - Transferred to section 9-209.

9-140.04. Transferred to section 9-209.



9-140.05 - Transferred to section 9-317.

9-140.05. Transferred to section 9-317.



9-140.06 - Transferred to section 9-224.

9-140.06. Transferred to section 9-224.



9-140.07 - Transferred to section 9-225.

9-140.07. Transferred to section 9-225.



9-140.08 - Transferred to section 9-207.

9-140.08. Transferred to section 9-207.



9-140.09 - Transferred to section 9-220.

9-140.09. Transferred to section 9-220.



9-140.10 - Transferred to section 9-212.

9-140.10. Transferred to section 9-212.



9-140.11 - Transferred to section 9-221.

9-140.11. Transferred to section 9-221.



9-140.12 - Transferred to section 9-208.

9-140.12. Transferred to section 9-208.



9-140.13 - Transferred to section 9-320.

9-140.13. Transferred to section 9-320.



9-140.14 - Transferred to section 9-316.

9-140.14. Transferred to section 9-316.



9-140.15 - Transferred to section 9-313.

9-140.15. Transferred to section 9-313.



9-140.16 - Transferred to section 9-215.

9-140.16. Transferred to section 9-215.



9-141 - Transferred to section 9-231.

9-141. Transferred to section 9-231.



9-142 - Transferred to section 9-232.

9-142. Transferred to section 9-232.



9-143 - Transferred to section 9-233.

9-143. Transferred to section 9-233.



9-143.01 - Transferred to section 9-329.

9-143.01. Transferred to section 9-329.



9-143.02 - Transferred to section 9-332.

9-143.02. Transferred to section 9-332.



9-143.03 - Transferred to section 9-335.

9-143.03. Transferred to section 9-335.



9-143.04 - Transferred to section 9-341.

9-143.04. Transferred to section 9-341.



9-143.05 - Transferred to section 9-333.

9-143.05. Transferred to section 9-333.



9-143.06 - Transferred to section 9-334.

9-143.06. Transferred to section 9-334.



9-144 - Transferred to section 9-246.

9-144. Transferred to section 9-246.



9-145 - Transferred to section 9-243.

9-145. Transferred to section 9-243.



9-146 - Transferred to section 9-244.

9-146. Transferred to section 9-244.



9-147 - Transferred to section 9-245.

9-147. Transferred to section 9-245.



9-148 - Transferred to section 9-257.

9-148. Transferred to section 9-257.



9-149 - Transferred to section 9-242.

9-149. Transferred to section 9-242.



9-150 - Transferred to section 9-250.

9-150. Transferred to section 9-250.



9-151 - Transferred to section 9-248.

9-151. Transferred to section 9-248.



9-152 - Transferred to section 9-249.

9-152. Transferred to section 9-249.



9-153 - Transferred to section 9-261.

9-153. Transferred to section 9-261.



9-154 - Transferred to section 9-256.

9-154. Transferred to section 9-256.



9-155 - Transferred to section 9-251.

9-155. Transferred to section 9-251.



9-156 - Transferred to section 9-247.

9-156. Transferred to section 9-247.



9-157 - Transferred to section 9-260.

9-157. Transferred to section 9-260.



9-158 - Transferred to section 9-258.

9-158. Transferred to section 9-258.



9-159 - Transferred to section 9-259.

9-159. Transferred to section 9-259.



9-160 - Transferred to section 9-241.

9-160. Transferred to section 9-241.



9-161 - Transferred to section 9-254.

9-161. Transferred to section 9-254.



9-162 - Transferred to section 9-255.

9-162. Transferred to section 9-255.



9-163 - Transferred to section 9-253.

9-163. Transferred to section 9-253.



9-164 - Transferred to section 9-237.

9-164. Transferred to section 9-237.



9-165 - Transferred to section 9-239.

9-165. Transferred to section 9-239.



9-166 - Transferred to section 9-236.

9-166. Transferred to section 9-236.



9-167 - Transferred to section 9-238.

9-167. Transferred to section 9-238.



9-168 - Repealed. Laws 1986, LB 1027, § 225.

9-168. Repealed. Laws 1986, LB 1027, § 225.



9-169 - Repealed. Laws 1986, LB 1027, § 225.

9-169. Repealed. Laws 1986, LB 1027, § 225.



9-170 - Transferred to section 9-262.

9-170. Transferred to section 9-262.



9-171 - Transferred to section 9-230.

9-171. Transferred to section 9-230.



9-172 - Transferred to section 9-263.

9-172. Transferred to section 9-263.



9-173 - Transferred to section 9-201.

9-173. Transferred to section 9-201.



9-174 - Transferred to section 9-264.

9-174. Transferred to section 9-264.



9-175 - Transferred to section 9-265.

9-175. Transferred to section 9-265.



9-176 - Repealed. Laws 1986, LB 1027, § 225.

9-176. Repealed. Laws 1986, LB 1027, § 225.



9-177 - Transferred to section 9-342.

9-177. Transferred to section 9-342.



9-178 - Transferred to section 9-235.

9-178. Transferred to section 9-235.



9-178.01 - Transferred to section 9-234.

9-178.01. Transferred to section 9-234.



9-179 - Transferred to section 9-351.

9-179. Transferred to section 9-351.



9-180 - Repealed. Laws 1984, LB 949, § 79.

9-180. Repealed. Laws 1984, LB 949, § 79.



9-181 - Transferred to section 9-348.

9-181. Transferred to section 9-348.



9-182 - Transferred to section 9-349.

9-182. Transferred to section 9-349.



9-183 - Transferred to section 9-343.

9-183. Transferred to section 9-343.



9-184 - Transferred to section 9-344.

9-184. Transferred to section 9-344.



9-185 - Transferred to section 9-427.

9-185. Transferred to section 9-427.



9-186 - Transferred to section 9-340.

9-186. Transferred to section 9-340.



9-186.01 - Transferred to section 9-337.

9-186.01. Transferred to section 9-337.



9-186.02 - Transferred to section 9-338.

9-186.02. Transferred to section 9-338.



9-186.03 - Transferred to section 9-336.

9-186.03. Transferred to section 9-336.



9-186.04 - Transferred to section 9-339.

9-186.04. Transferred to section 9-339.



9-187 - Transferred to section 9-226.

9-187. Transferred to section 9-226.



9-187.01 - Transferred to section 9-227.

9-187.01. Transferred to section 9-227.



9-187.02 - Transferred to section 9-350.

9-187.02. Transferred to section 9-350.



9-188 - Transferred to section 9-228.

9-188. Transferred to section 9-228.



9-189 - Transferred to section 9-229.

9-189. Transferred to section 9-229.



9-190 - Transferred to section 9-252.

9-190. Transferred to section 9-252.



9-191 - Repealed. Laws 1986, LB 1027, § 225.

9-191. Repealed. Laws 1986, LB 1027, § 225.



9-192 - Repealed. Laws 1986, LB 1027, § 225.

9-192. Repealed. Laws 1986, LB 1027, § 225.



9-193 - Repealed. Laws 1986, LB 1027, § 225.

9-193. Repealed. Laws 1986, LB 1027, § 225.



9-193.01 - Repealed. Laws 1986, LB 1027, § 225.

9-193.01. Repealed. Laws 1986, LB 1027, § 225.



9-194 - Repealed. Laws 1986, LB 1027, § 225.

9-194. Repealed. Laws 1986, LB 1027, § 225.



9-195 - Transferred to section 9-433.

9-195. Transferred to section 9-433.



9-196 - Transferred to section 9-429.

9-196. Transferred to section 9-429.



9-197 - Transferred to section 9-240.

9-197. Transferred to section 9-240.



9-198 - Transferred to section 9-431.

9-198. Transferred to section 9-431.



9-199 - Transferred to section 9-422.

9-199. Transferred to section 9-422.



9-199.01 - Transferred to section 9-426.

9-199.01. Transferred to section 9-426.



9-1,100 - Repealed. Laws 1985, LB 408, § 41.

9-1,100. Repealed. Laws 1985, LB 408, § 41.



9-1,101 - Department of Revenue; Charitable Gaming Division; created; duties; Charitable Gaming Operations Fund; created; use; investment; investigators; powers; fees authorized; administration of Nebraska Commission on Problem Gambling.

9-1,101. Department of Revenue; Charitable Gaming Division; created; duties; Charitable Gaming Operations Fund; created; use; investment; investigators; powers; fees authorized; administration of Nebraska Commission on Problem Gambling.

(1) The Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, and section 9-701 shall be administered and enforced by the Charitable Gaming Division of the Department of Revenue, which division is hereby created. The Department of Revenue shall make annual reports to the Governor, Legislature, Auditor of Public Accounts, and Attorney General on all tax revenue received, expenses incurred, and other activities relating to the administration and enforcement of such acts. The report submitted to the Legislature shall be submitted electronically.

(2) The Charitable Gaming Operations Fund is hereby created. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(3)(a) Forty percent of the taxes collected pursuant to sections 9-239, 9-344, 9-429, and 9-648 shall be available to the Charitable Gaming Division for administering and enforcing the acts listed in subsection (1) of this section and providing administrative support for the Nebraska Commission on Problem Gambling. The remaining sixty percent shall be transferred to the General Fund. Any portion of the forty percent not used by the division in the administration and enforcement of such acts and section shall be distributed as provided in this subsection.

(b) On or before November 1 each year, the State Treasurer shall transfer fifty thousand dollars from the Charitable Gaming Operations Fund to the Compulsive Gamblers Assistance Fund, except that no transfer shall occur if the Charitable Gaming Operations Fund contains less than fifty thousand dollars.

(c) Any money remaining in the Charitable Gaming Operations Fund after the transfer pursuant to subdivision (b) of this subsection not used by the Charitable Gaming Division in its administration and enforcement duties pursuant to this section may be transferred to the General Fund at the direction of the Legislature.

(4) The Tax Commissioner shall employ investigators who shall be vested with the authority and power of a law enforcement officer to carry out the laws of this state administered by the Tax Commissioner or the Department of Revenue and to enforce sections 28-1101 to 28-1117 relating to possession of a gambling device. For purposes of enforcing sections 28-1101 to 28-1117, the authority of the investigators shall be limited to investigating possession of a gambling device, notifying local law enforcement authorities, and reporting suspected violations to the county attorney for prosecution.

(5) The Charitable Gaming Division may charge a fee for publications and listings it produces. The fee shall not exceed the cost of publication and distribution of such items. The division may also charge a fee for making a copy of any record in its possession equal to the actual cost per page. The division shall remit the fees to the State Treasurer for credit to the Charitable Gaming Operations Fund.

(6) For administrative purposes only, the Nebraska Commission on Problem Gambling shall be located within the Charitable Gaming Division. The division shall provide office space, furniture, equipment, and stationery and other necessary supplies for the commission. Commission staff shall be appointed, supervised, and terminated by the director of the Gamblers Assistance Program pursuant to section 9-1004.



9-1,102 - Repealed. Laws 2000, LB 1135, § 34.

9-1,102. Repealed. Laws 2000, LB 1135, § 34.



9-1,103 - Invalidity of acts; effect.

9-1,103. Invalidity of acts; effect.

If any provision of the Nebraska Bingo Act, the Nebraska Pickle Card Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Small Lottery and Raffle Act, or the Nebraska County and City Lottery Act or the application of such acts to any person or circumstance is held invalid, the remainder of the acts or the application of the provision to other persons or circumstances shall not be affected.



9-1,104 - Contract or license applicant or holder; fingerprinting; criminal history record information check; personal history report; background investigation; facilities inspection; required; when; payment of costs; refusal to comply; effect.

9-1,104. Contract or license applicant or holder; fingerprinting; criminal history record information check; personal history report; background investigation; facilities inspection; required; when; payment of costs; refusal to comply; effect.

(1) Any person applying for or holding a contract or license (a) as a distributor, gaming manager, or manufacturer pursuant to the Nebraska Bingo Act, (b) as a distributor, manufacturer, pickle card operator, or sales agent pursuant to the Nebraska Pickle Card Lottery Act, (c) as a lottery operator, lottery worker who is designated as a keno manager or who has authority over the verification of winning number selection by an electrically operated blower machine, manufacturer-distributor, or sales outlet location pursuant to the Nebraska County and City Lottery Act, or (d) pursuant to the State Lottery Act shall be subject to fingerprinting and a check of his or her criminal history record information maintained by the Identification Division of the Federal Bureau of Investigation through the Nebraska State Patrol for the purpose of determining whether the Department of Revenue has a basis to deny the contract or license application or to suspend, cancel, revoke, or terminate the person's contract or license. Each applicant for or party holding a license as a manufacturer, distributor, manufacturer-distributor, or lottery operator shall also submit a personal history report to the department on a form provided by the department and may be subject to a background investigation, an inspection of the applicant's or licensee's facilities, or both. If the applicant is an individual, the application shall also include the applicant's social security number.

(2)(a) If the applicant, party to the contract, or licensee is a corporation, the persons subject to such requirements shall include any officer or director of the corporation, his or her spouse, any person or entity directly or indirectly associated with such corporation in a consulting or other capacity which may impair the security, honesty, or integrity of the operation or conduct of the activities for which the application is made or contract or license is held, and, if applicable, any person or entity holding in the aggregate ten percent or more of the debt or equity of the corporation. If any person or entity holding ten percent or more of the debt or equity of the applicant, contractor, or licensee corporation is a corporation, partnership, or limited liability company, every partner of such partnership, every member of such limited liability company, every officer or director of such corporation or partnership, every person or entity holding ten percent or more of the debt or equity of such corporation, partnership, or limited liability company, and every person or entity directly or indirectly associated with such corporation, partnership, or limited liability company in a consulting or other capacity which may impair the security, honesty, or integrity of the operation or conduct of the activities for which the application is made or contract or license is held may also be subject to such requirements. If the applicant, party to the contract, or licensee is a partnership, the persons subject to such requirements shall include any partner, his or her spouse, any officer or director of the partnership, or any person or entity directly or indirectly associated with such partnership in a consulting or other capacity which may impair the security, honesty, or integrity of the operation or conduct of the activities for which the application is made or contract or license is held. If the applicant, party to the contract, or licensee is a limited liability company, the persons subject to such requirement shall include any member and his or her spouse. If the applicant, party to the contract, or licensee is a nonprofit organization or nonprofit corporation, the person subject to such requirement shall be the person designated by such nonprofit organization or nonprofit corporation as the manager.

(b) Notwithstanding the provisions of this section, background investigations shall not be required of any debt holder which is a financial institution organized or chartered under the laws of this state, any other state, or the United States relating to banks, savings institutions, trust companies, savings and loan associations, credit unions, installment loan licensees, or similar associations organized under the laws of this state and subject to supervision by the Department of Banking and Finance.

(c) Notwithstanding the provisions of this section, if an applicant for or party holding a license as a pickle card operator, sales agent, gaming manager, lottery operator, lottery worker, or sales outlet location is issued a license by the Nebraska Liquor Control Commission, the Department of Revenue may waive the fingerprinting requirements for criminal history record investigation purposes.

(3)(a) The applicant, party to the contract, or licensee shall pay the actual cost of any fingerprinting or check of his or her criminal history record information.

(b) The Department of Revenue may require an applicant or licensee subjected to a background investigation, a facilities inspection, or both to pay the actual costs incurred by the department in conducting the investigation or inspection. The department may require payment of the estimated costs in advance of beginning the investigation or inspection. If an applicant does not wish to pay the estimated costs, it may withdraw its application and its application fee will be refunded. After completion of the investigation or inspection, the department shall refund any overpayment or shall charge and collect an amount sufficient to reimburse the department for any underpayment of actual costs. The department may establish by rule and regulation the conditions and procedures for payment of the costs.

(4) Refusal to comply with this section by any person contracted with, licensed, or seeking a contract or license under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Pickle Card Lottery Act, or the State Lottery Act shall be a violation of the act under which such person is contracted with, licensed, or seeking a contract or license.



9-1,105 - Charitable Gaming Investigation Petty Cash Fund; authorized; use; records; investment.

9-1,105. Charitable Gaming Investigation Petty Cash Fund; authorized; use; records; investment.

(1) The Tax Commissioner may apply to the Director of Administrative Services and the Auditor of Public Accounts to establish and maintain a Charitable Gaming Investigation Petty Cash Fund. The funds used to initiate and maintain the Charitable Gaming Investigation Petty Cash Fund shall be drawn solely from the Charitable Gaming Operations Fund. The Tax Commissioner shall determine the amount of money to be held in the Charitable Gaming Investigation Petty Cash Fund, consistent with carrying out the duties and responsibilities of the Charitable Gaming Division of the Department of Revenue but not to exceed five thousand dollars for the entire division. This restriction shall not apply to funds otherwise appropriated to the Charitable Gaming Operations Fund for investigative purposes. When the Director of Administrative Services and the Auditor of Public Accounts have approved the establishment of the Charitable Gaming Investigation Petty Cash Fund, a voucher shall be submitted to the Department of Administrative Services accompanied by such information as the department may require for the establishment of the fund. The Director of Administrative Services shall issue a warrant for the amount specified and deliver it to the Charitable Gaming Division. The fund may be replenished as necessary, but the total amount in the fund shall not exceed ten thousand dollars in any fiscal year. The fund shall be audited by the Auditor of Public Accounts.

(2) Any prize amounts won, less any charitable gaming investigative expenditures, by Charitable Gaming Division personnel with funds drawn from the Charitable Gaming Investigation Petty Cash Fund or reimbursed from the Charitable Gaming Operations Fund shall be deposited into the Charitable Gaming Investigation Petty Cash Fund.

(3) For the purpose of establishing and maintaining legislative oversight and accountability, the Department of Revenue shall maintain records of all expenditures, disbursements, and transfers of cash from the Charitable Gaming Investigation Petty Cash Fund.

(4) By September 15 of each year, the department shall report to the budget division of the Department of Administrative Services and to the Legislative Fiscal Analyst the unexpended balance existing on June 30 of the previous fiscal year relating to investigative expenses in the Charitable Gaming Investigation Petty Cash Fund and any funds existing on June 30 of the previous fiscal year in the possession of Charitable Gaming Division personnel involved in investigations. The report submitted to the Legislative Fiscal Analyst shall be submitted electronically. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



9-1,106 - Tribal-state compact governing gaming; Governor; powers.

9-1,106. Tribal-state compact governing gaming; Governor; powers.

(1) Upon request of an Indian tribe having jurisdiction over Indian lands in Nebraska, the Governor or his or her designated representative or representatives shall, pursuant to 25 U.S.C. 2710 of the federal Indian Gaming Regulatory Act, negotiate with such Indian tribe in good faith for the purpose of entering into a tribal-state compact governing the conduct of Class III gaming as defined in the act. A compact which is negotiated pursuant to this section shall be executed by the Governor without ratification by the Legislature.

(2) It shall be the policy of this state that any compact negotiated pursuant to this section shall (a) protect the health, safety, and welfare of the public and (b) promote tribal economic development, tribal self-sufficiency, and strong tribal government.

(3) Such compact negotiations shall be conducted pursuant to the provisions of 25 U.S.C. 2710 of the federal Indian Gaming Regulatory Act.



9-201 - Act, how cited.

9-201. Act, how cited.

Sections 9-201 to 9-266 shall be known and may be cited as the Nebraska Bingo Act.



9-202 - Purpose and intent.

9-202. Purpose and intent.

(1) The purpose of the Nebraska Bingo Act is to protect the health and welfare of the public, to protect the economic welfare and interest in the fair play of bingo, to insure that the gross receipts derived from the conduct of bingo are accurately reported in order that their revenue-raising potential be fully exposed, to insure that the profits of bingo are used for lawful purposes, and to prevent the purposes for which the profits of bingo are to be used from being subverted by improper elements. Bingo shall be played and conducted only by those methods permitted by the act or by rules and regulations adopted pursuant to the act. No other form, means of selection, or method of play shall be authorized or permitted.

(2) The purpose of the act is also to completely and fairly regulate each level of the marketing, conducting, and playing of bingo to insure fairness, quality, and compliance with the Constitution of Nebraska. To accomplish such purpose, the regulation and licensure of manufacturers and distributors of bingo equipment, nonprofit organizations, utilization-of-funds members, gaming managers, commercial lessors, and any other person involved in the marketing, conducting, and promoting of bingo are necessary.

(3) The intent of the act is that if facilities or equipment used for bingo occasions regulated by the act are leased or rented pursuant to the act (a) they shall be leased or rented at not more than their fair market value, (b) no lease or rental agreement shall provide a means for providing or obtaining a percentage of the receipts or a portion of the profits from the bingo operation, and (c) rental or lease agreements entered into for facilities shall be separate and apart from lease and rental agreements for bingo equipment.



9-203 - Definitions, where found.

9-203. Definitions, where found.

For purposes of the Nebraska Bingo Act, unless the context otherwise requires, the definitions found in sections 9-204 to 9-225.02 shall be used.



9-204 - Bingo, defined.

9-204. Bingo, defined.

(1) Bingo shall mean that form of gambling in which:

(a) The winning numbers are determined by random selection from a pool of seventy-five or ninety numbered designators; and

(b) Players mark by physically daubing or covering or, with the aid of a bingo card monitoring device, otherwise concealing those randomly selected numbers which match on bingo cards which they have purchased or leased only at the time and place of the bingo occasion.

(2) Bingo shall not mean or include:

(a) Any scheme which uses any mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value;

(b) Any activity which is authorized or regulated under the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12; or

(c) Any activity which is prohibited under Chapter 28, article 11.



9-204.01 - Bingo card, defined.

9-204.01. Bingo card, defined.

Bingo card shall mean:

(1) In the case of seventy-five-number bingo, a disposable paper bingo card, a facsimile of a bingo card electronically displayed on a bingo card monitoring device, or a reusable hard bingo card or shutter card, which has letters and numbers preprinted or predetermined by a manufacturer and which:

(a) Contains five columns with five squares in each column;

(b) Identifies the five columns from left to right by the letters B-I-N-G-O; and

(c) Contains in each square, except for the center square identified as "free", one number from a pool of seventy-five numbers; or

(2) In the case of ninety-number bingo, a disposable paper bingo card or facsimile of a bingo card electronically displayed on a bingo card monitoring device which has numbers preprinted or predetermined by a manufacturer and which:

(a) Contains six faces with each face containing twenty-seven squares arranged in nine columns of three squares each; and

(b) Contains in fifteen squares of each face a number from one to ninety which is not repeated on the same card.

The department may approve variations to the card formats described in subdivisions (1) and (2) of this section if such variations result in a bingo game which is conducted in a manner that is consistent with section 9-204.



9-204.02 - Bingo chairperson, defined.

9-204.02. Bingo chairperson, defined.

Bingo chairperson shall mean one individual member of a licensed organization who is designated as responsible for overseeing the organization's bingo activities.



9-204.03 - Bingo equipment, defined.

9-204.03. Bingo equipment, defined.

Bingo equipment shall mean all devices, machines, and parts used in and which are an integral part of the conduct of bingo, including, but not limited to, bingo cards, disposable paper bingo cards, bingo balls, bingo blower devices, and computerized accounting systems.



9-204.04 - Bingo card monitoring device, defined.

9-204.04. Bingo card monitoring device, defined.

Bingo card monitoring device shall mean a technological aid which allows a bingo player to enter bingo numbers as they are announced at a bingo occasion and which marks or otherwise conceals those numbers on bingo cards which are electronically stored in and displayed on the device. A bingo card monitoring device shall not mean or include any device into which currency, coins, or tokens may be inserted or from which currency, coins, tokens, or any receipt for monetary value can be dispensed or which, once provided to a bingo player, is capable of communicating with any other bingo card monitoring device or any other form of electronic device or computer.



9-205 - Bingo occasion, defined.

9-205. Bingo occasion, defined.

Bingo occasion shall mean a single gathering or session at which a bingo game or series of successive bingo games are played.



9-206 - Bingo supplies, defined.

9-206. Bingo supplies, defined.

Bingo supplies shall mean any items other than bingo equipment which may be used by a player to assist in the playing of bingo, including, but not limited to, daubers, chips, and glue sticks.



9-207 - Cancel, defined.

9-207. Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license or permit for up to three years.



9-207.01 - Commercial lessor, defined.

9-207.01. Commercial lessor, defined.

Commercial lessor shall mean a person, partnership, limited liability company, corporation, or organization which owns or is a lessee of premises which are offered for leasing to a licensed organization on which bingo is or will be conducted.



9-208 - Department, defined.

9-208. Department, defined.

Department shall mean the Department of Revenue.



9-209 - Distributor, defined.

9-209. Distributor, defined.

Distributor shall mean any person who purchases or otherwise obtains bingo equipment from a licensed manufacturer to sell, lease, distribute, or otherwise provide in this state to a licensed organization or licensed commercial lessor for use in a bingo occasion regulated by the Nebraska Bingo Act.



9-209.01 - Gaming manager, defined.

9-209.01. Gaming manager, defined.

Gaming manager shall mean any person who is licensed by a Class II bingo licensee to be responsible for the supervision and operation of all gaming activities authorized and regulated under Chapter 9 which are conducted at the bingo occasions of a Class II bingo licensee.



9-209.02 - Excursion or dinner train, defined.

9-209.02. Excursion or dinner train, defined.

Excursion or dinner train shall mean a train which has all of its passengers board and depart from the same location and is operated for trips of short duration for sightseeing, dining, entertainment, or other recreational purposes.



9-210 - Gross receipts, defined.

9-210. Gross receipts, defined.

Gross receipts shall mean the total receipts received from admissions to the premises where bingo is conducted, when such admissions are directly related to the participation in bingo, and from the sale, rental, or use of all bingo cards.



9-211 - Lawful purpose, defined.

9-211. Lawful purpose, defined.

(1) Lawful purpose, for a licensed organization or a qualifying nonprofit organization making a donation of its profits derived from the conduct of bingo solely for its own organization, shall mean donating such profits for any activity which benefits and is conducted by the organization, including any charitable, benevolent, humane, religious, philanthropic, youth sports, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.

(2) Lawful purpose, for a licensed organization or a qualifying nonprofit organization making a donation of its profits derived from the conduct of bingo outside of its organization, shall mean donating such profits only to:

(a) The State of Nebraska or any political subdivision of the state but only if the donation is made exclusively for public purposes;

(b) A corporation, trust, community chest, fund, or foundation:

(i) Created or organized under the laws of Nebraska which has been in existence for five consecutive years immediately preceding the date of the donation and which has its principal office located in Nebraska;

(ii) Organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, for the prevention of cruelty to children or animals, or to foster national or international amateur sports competition;

(iii) No part of the net earnings of which inures to the benefit of any private shareholder or individual;

(iv) Which is not disqualified for tax exemption under section 501(c)(3) of the Internal Revenue Code by reason of attempting to influence legislation; and

(v) Which does not participate in any political campaign on behalf of any candidate for political office;

(c) A post or organization of war veterans or an auxiliary unit or society of, trust for, or foundation for any such post or organization:

(i) Organized in the United States or in any territory or possession thereof; and

(ii) No part of the net earnings of which inures to the benefit of any private shareholder or individual; or

(d) A volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad serving any city, village, county, township or rural or suburban fire protection district in Nebraska.

(3) No donation of profits under this section shall (a) inure to the benefit of any individual member of the organization making the donation except to the extent it is in furtherance of the purposes described in this section or (b) be used for any activity which attempts to influence legislation or for any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

Facilitating the recruitment and retention of volunteer firefighters cannot be said to constitute a charitable activity, and therefore, retirement plan contributions inuring to the benefit of individual members do not constitute a use for a lawful purpose. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-212 - License, defined.

9-212. License, defined.

License shall mean any license to conduct bingo as provided in section 9-233, any license for a utilization-of-funds member as provided in section 9-232.01, any manufacturer's license as provided in section 9-255.09, any distributor's license as provided in section 9-255.07, any gaming manager's license as provided in section 9-232.01, or any commercial lessor's license as provided in section 9-255.06.



9-213 - Licensed organization, defined.

9-213. Licensed organization, defined.

Licensed organization shall mean a nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad licensed to conduct bingo under the Nebraska Bingo Act.



9-214 - Limited period bingo, defined.

9-214. Limited period bingo, defined.

Limited period bingo shall mean a bingo occasion, authorized by the department to be conducted, which is in addition to a licensed organization's regularly scheduled bingo occasions.



9-214.01 - Manufacturer, defined.

9-214.01. Manufacturer, defined.

(1) Manufacturer shall mean any person who assembles, produces, makes, or prints any bingo equipment.

(2) Manufacturer shall not mean or include a licensed distributor who places, finishes, or configures disposable paper bingo cards, which have been produced by a licensed manufacturer, into a looseleaf or book form or some other format for distribution to an organization licensed to conduct bingo.



9-215 - Member, defined.

9-215. Member, defined.

Member shall mean a person who has qualified for and been admitted to membership in a licensed organization pursuant to its bylaws, articles of incorporation, charter, rules, or other written statement for purposes other than conducting activities under the Nebraska Bingo Act. Member shall not include social or honorary members.



9-215.01 - Permit, defined.

9-215.01. Permit, defined.

Permit shall mean a special event bingo permit as provided in section 9-230.01.



9-216 - Premises, defined.

9-216. Premises, defined.

Premises shall mean a building, a distinct portion of a building, or a railroad coach car of an excursion or dinner train in which bingo is being played and shall not include any area of land surrounding the building or excursion or dinner train.

No premises shall be subdivided to provide multiple premises where games of bingo are managed, operated, or conducted whether or not such premises have different mailing addresses or legal descriptions.



9-217 - Profit, defined.

9-217. Profit, defined.

Profit shall mean the gross receipts collected from one or more bingo games, less reasonable sums necessarily and actually expended for prizes, taxes, license and permit fees, bingo equipment, the cost of renting or leasing a premises for the conduct of bingo, and other allowable expenses.



9-217.01 - Qualifying nonprofit organization, defined.

9-217.01. Qualifying nonprofit organization, defined.

(1) Qualifying nonprofit organization, for the purpose of special event bingo, shall mean a nonprofit organization:

(a) Which holds a certificate of exemption under section 501 of the Internal Revenue Code or the major activities of which, exclusive of conducting gaming activities regulated under Chapter 9, are conducted for charitable or community betterment purposes; and

(b) Which has been in existence in this state for a period of at least five years immediately preceding its application for a permit.

(2) Qualifying nonprofit organization shall not mean or include any organization which holds a license pursuant to the Nebraska Bingo Act.



9-218 - Repealed. Laws 1994, LB 694, § 126.

9-218. Repealed. Laws 1994, LB 694, § 126.



9-219 - Repealed. Laws 1994, LB 694, § 126.

9-219. Repealed. Laws 1994, LB 694, § 126.



9-220 - Revoke, defined.

9-220. Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges of an organization or a person to obtain a license or a permit.



9-221 - Repealed. Laws 1994, LB 694, § 126.

9-221. Repealed. Laws 1994, LB 694, § 126.



9-222 - Repealed. Laws 1994, LB 694, § 126.

9-222. Repealed. Laws 1994, LB 694, § 126.



9-223 - Repealed. Laws 1994, LB 694, § 126.

9-223. Repealed. Laws 1994, LB 694, § 126.



9-224 - Special event bingo, defined.

9-224. Special event bingo, defined.

Special event bingo shall mean the conduct of bingo as provided in section 9-230.01 by a qualifying nonprofit organization in conjunction with a special event.



9-225 - Suspend, defined.

9-225. Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or the renewal thereof and all rights and privileges to obtain a permit.



9-225.01 - Utilization-of-funds member, defined.

9-225.01. Utilization-of-funds member, defined.

Utilization-of-funds member shall mean a member of the organization who shall be responsible for the proper utilization of the gross receipts derived from the conduct of bingo by the licensed organization.



9-225.02 - Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

9-225.02. Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall mean a volunteer association or organization serving any city, village, county, township, or rural or suburban fire protection district in Nebraska by providing fire protection or emergency response services for the purpose of protecting human life, health, or property.



9-226 - Department; powers, functions, and duties.

9-226. Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses, temporary licenses, and permits;

(2) To deny any license or permit application or renewal license application for cause. Cause for denial of an application or renewal of a license shall include instances in which the applicant individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the applicant, licensee, or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant, licensee, or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such applicant for past or present services in a consulting capacity or otherwise, the licensee, or any person with a substantial interest in the applicant, licensee, or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act or any rules or regulations adopted and promulgated pursuant to the acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to such acts by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where bingo activity required to be licensed or for which a permit is required under the Nebraska Bingo Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed or granted a permit in accordance with the Nebraska Bingo Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska Bingo Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license or permit. Cause for revocation, cancellation, or suspension of a license or permit shall include instances in which the licensee or permittee individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the licensee or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee or permittee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska Bingo Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license or permit pursuant to the Nebraska Bingo Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon the charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or a misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where bingo activity required to be licensed or for which a permit is required under the Nebraska Bingo Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee, permittee, or other person to cease and desist from violations of the Nebraska Bingo Act or any rules and regulations adopted and promulgated pursuant to such act. The order shall give reasonable notice of the rights of the licensee, permittee, or other person to request a hearing and shall state the reason for the entry of the order. The notice of order to cease and desist shall be mailed to or personally served upon the licensee, permittee, or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee, permittee, or other person. A request for a hearing by the licensee, permittee, or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee, permittee, or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee, permittee, or other person shall be deemed in default and the proceeding may be determined against the licensee, permittee, or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act, rules, or regulations. A fine levied on a violator under this section shall not exceed one thousand dollars for each violation of the act or any rule or regulation adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from bingo gross receipts of an organization and shall be remitted by the violator to the department within thirty days after the date of the order issued by the department levying such fine;

(6) To enter or to authorize any law enforcement officer to enter at any time upon any premises where bingo activity required to be licensed or for which a permit is required under the act is being conducted to determine whether any of the provisions of the act or any rules or regulations adopted and promulgated under the act have been or are being violated and at such time to examine such premises;

(7) To require periodic reports of bingo activity from licensees under the act as the department deems necessary to carry out the act;

(8) To examine or to cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to bingo activities of any licensee or permittee, to require by administrative order or summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to acquire proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. If the documents requested by the department are in the custody of a limited liability company, the court order may be directed to any member when management is reserved to the members or otherwise to any manager. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(9) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid to the state as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(10) To collect license application, license renewal application, and permit fees imposed by the Nebraska Bingo Act and to prorate license fees on an annual basis. The department shall establish by rule and regulation the conditions and circumstances under which such fees may be prorated;

(11) To confiscate and seize bingo supplies and equipment pursuant to section 9-262.01; and

(12) To adopt and promulgate such rules and regulations, prescribe such forms, and employ such staff, including inspectors, as are necessary to carry out the act.

The Department of Revenue has the authority to deny licenses for reasons of unlawful donations to a retirement plan and unlawful salary advances. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-226.01 - Denial of application; procedure.

9-226.01. Denial of application; procedure.

(1) Before any application is denied pursuant to section 9-226, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the application denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.

Administrative bodies have only that authority specifically conferred upon them by statute or by construction necessary to achieve the purpose of the relevant act, and as such, the Department of Revenue is not statutorily authorized to grant motions for summary judgment. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-226.02 - Administrative fines; disposition; collection.

9-226.02. Administrative fines; disposition; collection.

(1) All money collected by the department as an administrative fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund.

(2) Any administrative fine levied under section 9-226 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property.



9-227 - Suspension of license or permit; limitation; procedure.

9-227. Suspension of license or permit; limitation; procedure.

(1) The Tax Commissioner may suspend any license or permit, except that no order to suspend any license or permit shall be issued unless the department determines that the licensee or permittee is not operating in accordance with the purposes and intent of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts.

(2) Before any license or permit is suspended prior to a hearing, notice of an order to suspend a license or permit shall be mailed to or personally served upon the licensee or permittee at least fifteen days before the order of suspension takes effect.

(3) The order of suspension may be withdrawn if the licensee or permittee provides the department with evidence that any prior findings or violations have been corrected and that the licensee or permittee is now in full compliance, whether before or after the effective date of the order of suspension.

(4) The Tax Commissioner may issue an order of suspension pursuant to subsections (1) and (2) of this section when an action for suspension, cancellation, or revocation is pending. The Tax Commissioner may also issue an order of suspension after a hearing for a limited time of up to one year without an action for cancellation or revocation pending.

(5) The hearing for suspension, cancellation, or revocation of the license or permit shall be held within twenty days after the date the suspension takes effect. A request by the licensee or permittee to hold the hearing after the end of the twenty-day period shall extend the suspension until the hearing.

(6) The decision of the department shall be made within twenty days after the conclusion of the hearing. The suspension shall continue in effect until the decision is issued. If the decision is that an order of suspension, revocation, or cancellation is not appropriate, the suspension shall terminate immediately by order of the Tax Commissioner. If the decision is an order for the suspension, revocation, or cancellation of the license or permit, the suspension shall continue pending an appeal of the decision of the department.

(7) Any period of suspension prior to the issuance of an order of suspension issued by the Tax Commissioner shall count toward the total amount of time a licensee or permittee shall be suspended from gaming activities under the Nebraska Bingo Act. Any period of suspension prior to the issuance of an order of cancellation shall not reduce the period of the cancellation. Any period of suspension after the issuance of the order and during an appeal shall be counted as a part of the period of cancellation.



9-228 - Hearing; required; when; notice.

9-228. Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license or permit, or the levying of any administrative fine pursuant to section 9-226, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be considered contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice upon the licensee, permittee, or violator by personal service or mail of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.

This section shall not apply to an order of suspension by the Tax Commissioner prior to a hearing as provided in section 9-227.



9-229 - Proceeding before department; service; security; appeal.

9-229. Proceeding before department; service; security; appeal.

(1) A copy of the order or decision of the department in any proceeding before it, certified under the seal of the department, shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding to such party at such address shall be deemed to be service upon such party.

(2) At the time of making an appearance before the department, each party shall deposit in cash or furnish a sufficient security for costs in an amount the department deems adequate to cover all costs liable to accrue, including costs for (a) reporting the testimony to be adduced, (b) making up a complete transcript of the hearing, and (c) extending reporter's original notes in typewriting.

(3) Any decision of the department in any proceeding before it may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-230 - Operation without license; public nuisance; penalties.

9-230. Operation without license; public nuisance; penalties.

No person, except a licensed organization or qualifying nonprofit organization operating pursuant to the Nebraska Bingo Act, shall conduct any game of bingo for which a charge is made, and no person except a licensed organization shall award any prize with a value in excess of twenty-five dollars for any bingo game. Any such game conducted in violation of this section is hereby declared to be a public nuisance. Any person violating the provisions of this section shall be guilty of a Class III misdemeanor for the first offense and a Class I misdemeanor for the second or subsequent offense.



9-230.01 - Special event bingo; permit; application; form; fee; issuance; restrictions.

9-230.01. Special event bingo; permit; application; form; fee; issuance; restrictions.

(1) A qualifying nonprofit organization may apply to the department for a permit to conduct a special event bingo in conjunction with a special event at which bingo is not the primary function. Such special event bingo shall be exempt from (a) the licensing requirements found in the Nebraska Bingo Act for Class I and Class II licenses, (b) the record-keeping and reporting requirements found in the act for licensed organizations, and (c) any tax on the gross receipts derived from the conduct of bingo as provided in the act for licensed organizations.

(2) A qualifying nonprofit organization may apply for and obtain two special event bingo permits per calendar year, not to exceed a total of fourteen days in duration. An application for a permit shall be made, on a form prescribed by the department, at least ten days prior to the desired starting date of the special event bingo. The form shall be accompanied by a permit fee of fifteen dollars and shall contain:

(a) The name and address of the nonprofit organization applying for the permit;

(b) Sufficient facts relating to the nature of the organization to enable the department to determine if the organization is eligible for the permit;

(c) The date, time, place, duration, and nature of the special event at which the special event bingo will be conducted;

(d) The name, address, and telephone number of the individual who will be in charge of the special event bingo; and

(e) Any other information which the department deems necessary.

(3) An organization must have a permit issued by the department before it can conduct a special event bingo. The permit shall be clearly posted and visible to all participants at the special event bingo.

(4) Special event bingo shall be subject to the following:

(a) Special event bingo shall be conducted only within the county in which the qualifying nonprofit organization has its principal office;

(b) Bingo equipment, other than disposable paper bingo cards, necessary to conduct bingo may be obtained from any source. Disposable paper bingo cards may be obtained only from (i) a licensed distributor or (ii) a licensed organization as provided in subdivision (4)(e) of section 9-241.05;

(c) No bingo card used at a special event bingo shall be sold, rented, or leased for more than twenty-five cents per card;

(d) No single prize shall be offered or awarded at a special event bingo which exceeds twenty-five dollars in value;

(e) A special event bingo shall be conducted by individuals who are at least eighteen years of age. The qualifying nonprofit organization may permit individuals under eighteen years of age to play special event bingo when no alcoholic beverages are served, sold, or consumed in the immediate vicinity of where the special event bingo is conducted;

(f) No wage, commission, or salary shall be paid to any person in connection with the conduct of a special event bingo; and

(g) The gross receipts from the conduct of a special event bingo shall be used solely for the awarding of prizes and reasonable and necessary expenses associated with the conduct of the special event bingo such as the permit fee and the purchase or rental of bingo cards or other equipment needed to conduct bingo. The remaining receipts shall be used solely for a lawful purpose.



9-231 - License; qualified applicants.

9-231. License; qualified applicants.

(1) Any nonprofit organization holding a certificate of exemption under section 501(c)(3), (c)(4), (c)(5), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad may apply for a license to conduct bingo.

(2) Prior to applying for any license, an organization shall:

(a) Be incorporated in this state as a not-for-profit corporation or organized in this state as a religious or not-for-profit organization. For purposes of this subsection, a domesticated foreign corporation shall not be considered incorporated in this state as a not-for-profit corporation;

(b) Conduct activities within this state in addition to the conduct of bingo;

(c) Be authorized by its constitution, articles, charter, or bylaws to further in this state a lawful purpose;

(d) Operate without profit to its members, and no part of the net earnings of such organization shall inure to the benefit of any private shareholder or individual; and

(e) Have been in existence for five years immediately preceding its application for a license, and shall have had during that five-year period a bona fide membership actively engaged in furthering a lawful purpose. A society defined in section 21-608 which is chartered in Nebraska under a state, grand, supreme, national, or other governing body may use the charter date of its parent organization to satisfy such five-year requirement.

(3) None of the provisions of this section shall prohibit a senior citizens group from organizing and conducting bingo pursuant to the Nebraska Bingo Act when bingo is played only by members of the senior citizens group conducting the bingo. For purposes of this section, senior citizens group shall mean any organization the membership of which consists entirely of persons who are at least sixty years old.



9-232 - Repealed. Laws 1994, LB 694, § 126.

9-232. Repealed. Laws 1994, LB 694, § 126.



9-232.01 - License; application; contents; restrictions on conduct of bingo; gaming manager license; fee; utilization-of-funds member; license.

9-232.01. License; application; contents; restrictions on conduct of bingo; gaming manager license; fee; utilization-of-funds member; license.

(1) Each organization applying for a license to conduct bingo shall file with the department an application on a form prescribed by the department. Each application shall include:

(a) The name and address of the applicant organization;

(b) Sufficient facts relating to the incorporation or organization of the applicant organization to enable the department to determine if the organization is eligible for a license pursuant to section 9-231;

(c) The name and address of each officer of the applicant organization;

(d) The name, address, social security number, years of membership, and date of birth of one bona fide and active member of the organization who will serve as the organization's bingo chairperson; and

(e) The name, address, social security number, years of membership, and date of birth of no more than three bona fide and active members of the organization who will serve as alternate bingo chairpersons.

(2) In addition, each applicant organization shall include with the application:

(a) The name, address, social security number, date of birth, and years of membership of an active and bona fide member of the applicant organization to be licensed as the utilization-of-funds member. Such person shall have been an active and bona fide member of the applicant organization for at least one year preceding the date the application is filed with the department unless the applicant organization can provide evidence that the one-year requirement would impose an undue hardship on the organization. All utilization-of-funds members shall sign a sworn statement indicating that they agree to comply with all provisions of the Nebraska Bingo Act and all rules and regulations adopted pursuant to the act, that they will insure that no commission, fee, rent, salary, profits, compensation, or recompense will be paid to any person or organization, except payments authorized by the act, and that all profits will be spent only for lawful purposes. A fee of forty dollars shall be charged for a license for each utilization-of-funds member, and the department may prescribe a separate application form for such license;

(b) For a Class II license only, the name, address, social security number, and date of birth of the individual to be licensed as the gaming manager. Such person shall sign a sworn statement indicating that he or she agrees to comply with all provisions of the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, and all rules and regulations adopted pursuant to such acts. A fee of one hundred dollars shall be charged for a license for each gaming manager, and the department may prescribe a separate application form for such license;

(c) The name and address of the owner or lessor of the premises in which bingo will be conducted; and

(d) Any other information which the department deems necessary, including, but not limited to, copies of any and all lease or rental agreements and contracts entered into by the organization relative to its bingo activities.

(3) The information required by this section shall be kept current. A licensed organization shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(4) Except for a limited period bingo, a licensed organization shall not conduct any bingo game or occasion at any time, on any day, at any location, or in any manner different from that described in its most recent filing with the department unless prior approval has been obtained from the department. A request for approval to change the day, time, or location of a bingo occasion shall be made by the bingo chairperson, in writing, at least thirty days in advance of the date the proposed change is to become effective.

(5) No bingo chairperson, alternate bingo chairperson, utilization-of-funds member, or gaming manager for an organization shall be connected with, interested in, or otherwise concerned directly or indirectly with any party licensed as a manufacturer, distributor, or commercial lessor pursuant to the Nebraska Bingo Act or with any party licensed as a manufacturer or distributor pursuant to the Nebraska Pickle Card Lottery Act.

(6) No person shall act as a gaming manager until he or she has received a license from the department. A gaming manager may apply for a license to act as a gaming manager for more than one licensed organization by completing a separate application and paying the license fee for each organization for which he or she intends to act as a gaming manager. No gaming manager shall be a bingo chairperson or alternate bingo chairperson, and no gaming manager shall hold any other type of license issued under the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act.

(7) No person shall act as a utilization-of-funds member until he or she has received a license from the department. A utilization-of-funds member shall not hold any other type of license issued under the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, and the Nebraska Pickle Card Lottery Act, except that a utilization-of-funds member may also be designated as the bingo chairperson or alternate bingo chairperson for the same organization.



9-232.02 - Licenses; renewal; procedure; fee.

9-232.02. Licenses; renewal; procedure; fee.

(1) All licenses to conduct bingo and licenses issued to utilization-of-funds members, gaming managers, or commercial lessors shall expire as provided in this section and may be renewed biennially. An application for license renewal shall be submitted at least forty-five days prior to the expiration date of the license. The department may prescribe a separate application form for renewal purposes for any license application required by the Nebraska Bingo Act. The renewal application may require such information as the department deems necessary for the proper administration of the act.

(2) A license to conduct bingo issued to a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code and any license issued to a utilization-of-funds member or gaming manager for such nonprofit organization shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation. The biennial license fee for a utilization-of-funds member shall be forty dollars and the biennial license fee for a gaming manager shall be one hundred dollars.

(3) A license to conduct bingo issued to a nonprofit organization holding a certificate of exemption under section 501(c)(5), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad and any license issued to a utilization-of-funds member or gaming manager for such nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation. The biennial license fee for a utilization-of-funds member shall be forty dollars and the biennial license fee for a gaming manager shall be one hundred dollars.

(4) A license issued to a commercial lessor shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation.



9-232.03 - Limited period bingo; authorization.

9-232.03. Limited period bingo; authorization.

A licensed organization may request authorization from the department to conduct a limited period bingo. A licensed organization may conduct no more than four limited period bingos with an aggregate total of no more than twelve days in any twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation.

The request shall be in writing and shall contain the date and time when and the location where the limited period bingo is to be conducted. The request shall be submitted to the department at least ten days prior to the desired starting date of the limited period bingo.

Except as otherwise provided in the Nebraska Bingo Act, a limited period bingo shall be conducted in the same manner as prescribed for regular bingo occasions.



9-233 - Licenses; classes; fees.

9-233. Licenses; classes; fees.

(1) The department may issue an applicant organization one of the following classes of bingo licenses:

(a) A Class I license which shall include organizations with gross receipts from the conduct of bingo which are less than one hundred thousand dollars per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation; or

(b) A Class II license which shall include organizations with gross receipts from the conduct of bingo equal to or greater than one hundred thousand dollars per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation.

(2) For purposes of this section, when bingo occasions are conducted on a joint basis by two or more licensed organizations, the class of license required shall be determined based upon the combined gross receipts of all licensed organizations involved in the conduct of the bingo occasion.

(3) A biennial fee of thirty dollars shall be charged for a Class I license, and a biennial fee of one hundred dollars shall be charged for a Class II license.

(4) The department shall adopt and promulgate rules and regulations to establish reporting requirements for each class of license issued.



9-233.01 - Repealed. Laws 1994, LB 694, § 126.

9-233.01. Repealed. Laws 1994, LB 694, § 126.



9-233.02 - Repealed. Laws 1994, LB 694, § 126.

9-233.02. Repealed. Laws 1994, LB 694, § 126.



9-233.03 - Repealed. Laws 1994, LB 694, § 126.

9-233.03. Repealed. Laws 1994, LB 694, § 126.



9-233.04 - Repealed. Laws 1994, LB 694, § 126.

9-233.04. Repealed. Laws 1994, LB 694, § 126.



9-233.05 - Repealed. Laws 1994, LB 694, § 126.

9-233.05. Repealed. Laws 1994, LB 694, § 126.



9-234 - Repealed. Laws 1994, LB 694, § 126.

9-234. Repealed. Laws 1994, LB 694, § 126.



9-234.01 - Repealed. Laws 1994, LB 694, § 126.

9-234.01. Repealed. Laws 1994, LB 694, § 126.



9-235 - Repealed. Laws 1994, LB 694, § 126.

9-235. Repealed. Laws 1994, LB 694, § 126.



9-235.01 - Repealed. Laws 1994, LB 694, § 126.

9-235.01. Repealed. Laws 1994, LB 694, § 126.



9-235.02 - Repealed. Laws 1994, LB 694, § 126.

9-235.02. Repealed. Laws 1994, LB 694, § 126.



9-235.03 - Repealed. Laws 1994, LB 694, § 126.

9-235.03. Repealed. Laws 1994, LB 694, § 126.



9-236 - Repealed. Laws 2007, LB 638, § 21.

9-236. Repealed. Laws 2007, LB 638, § 21.



9-237 - Information; copies; with whom filed.

9-237. Information; copies; with whom filed.

A copy of all information filed with the department pursuant to section 9-232.01 shall also be filed with the county clerk of the county in which the bingo is to be conducted, and if the bingo is conducted within the limits of an incorporated city or village, a copy shall also be filed with the city or village clerk. Such information shall be filed within five days after its filing with the department.



9-238 - Repealed. Laws 1994, LB 694, § 126.

9-238. Repealed. Laws 1994, LB 694, § 126.



9-239 - Bingo; taxation.

9-239. Bingo; taxation.

(1) The department shall collect a state tax of three percent on the gross receipts received from the conducting of bingo within the state. The tax shall be remitted to the department. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. The tax shall be remitted quarterly, not later than thirty days after the close of the preceding quarter, together with any other reports as may be required by the department.

(2) Unless otherwise provided in the Nebraska Bingo Act, no occupation tax on any receipts derived from the conduct of bingo shall be levied, assessed, or collected from any licensee under the act by any county, township, district, city, village, or other governmental subdivision or body having power to levy, assess, or collect such tax.



9-240 - Tax; deficiency; interest; penalty.

9-240. Tax; deficiency; interest; penalty.

All deficiencies of the tax prescribed in subsection (1) of section 9-239 shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.



9-241 - Repealed. Laws 1989, LB 767, § 97.

9-241. Repealed. Laws 1989, LB 767, § 97.



9-241.01 - Conduct of bingo; authorized location.

9-241.01. Conduct of bingo; authorized location.

A licensed organization shall conduct bingo only within the county in which the licensed organization has its principal office.



9-241.02 - Bingo occasion; restrictions; exceptions.

9-241.02. Bingo occasion; restrictions; exceptions.

(1) A licensed organization shall not hold more than ten bingo occasions per calendar month nor shall a licensed organization use any premises more than two times per calendar week for the conduct of bingo.

(2) No bingo occasion, except for a limited period bingo or a special event bingo, shall last for longer than six consecutive hours, and no bingo occasion, except for a limited period bingo or special event bingo, shall begin within three hours of the completion of another bingo occasion conducted within the same premises.

(3) Bingo occasions held as part of a limited period bingo shall not be counted in determining whether a licensed organization has complied with subsection (1) of this section.

(4) Nothing in this section or section 9-241.03 shall prohibit the department from approving a request by a licensed organization to reschedule a bingo occasion that was canceled due to an act of God. Such request shall be made in writing by the organization's bingo chairperson at least thirty days prior to the desired reschedule date.



9-241.03 - Bingo occasions; additional restrictions; department; powers.

9-241.03. Bingo occasions; additional restrictions; department; powers.

(1) Irrespective of the number of organizations authorized to hold bingo occasions within a premises:

(a) No more than two bingo occasions per calendar week shall be held within a premises except as otherwise provided in subsection (3) of this section; and

(b) No more than four limited period bingos with an aggregate of no more than twelve days per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation and no more than two special event bingos with an aggregate of no more than fourteen days per calendar year shall be held within a premises.

(2) Bingo occasions held as part of a limited period bingo or special event bingo, or a bingo occasion that was canceled due to an act of God and rescheduled pursuant to section 9-241.02, shall not be counted in determining whether the use of a premises is in compliance with subdivision (1)(a) of this section.

(3) Notwithstanding the restriction contained in subdivision (1)(a) of this section, the department may authorize more than two bingo occasions per calendar week to be held within a premises if a licensed organization or commercial lessor can demonstrate in writing to the department that utilizing the premises for the conduct of bingo more than two times per calendar week will result in a cost savings for each of the licensed organizations who would be utilizing the premises. If the department authorizes a premises to be used more than two times per calendar week, the department shall not permit more than one bingo occasion per calendar day to be held in a premises except when one of the occasions is a limited period bingo or a special event bingo.



9-241.04 - Premises; rental or lease; requirements.

9-241.04. Premises; rental or lease; requirements.

A premises may be rented or leased by a licensed organization for the purpose of conducting bingo. Such rental or lease agreement shall be in writing and may include the rental or lease of personal property, excluding bingo equipment, which is necessary in order to conduct a bingo occasion. Such rental or lease agreement shall be in accordance with the rules and regulations adopted by the department and the following:

(1) Except as provided in section 9-255.06, the premises must be rented or leased from a licensed commercial lessor;

(2) All bingo occasions shall be conducted only by the organization which holds the rental or lease agreement;

(3) No rental or lease payments shall be based on a percentage of the gross receipts or profits from bingo or on the number of persons attending or playing at any bingo occasion;

(4) No rental or lease agreement for real or personal property shall be in excess of fair market value;

(5) No rental or lease agreement for a premises shall contain any right to use bingo supplies or bingo equipment. A rental or lease agreement for bingo equipment shall be separate and distinct from that for a premises; and

(6) All rental and lease agreements shall be subject to prior approval by the department.



9-241.05 - Bingo equipment; obtain from licensed distributor; exceptions.

9-241.05. Bingo equipment; obtain from licensed distributor; exceptions.

(1) A licensed organization shall purchase or otherwise obtain bingo equipment only from a licensed distributor, except that a licensed organization may rent or lease bingo equipment, excluding disposable paper bingo cards, only from:

(a) A licensed distributor; or

(b) The licensed commercial lessor from whom the organization is leasing a premises for the conduct of bingo.

(2) All rental or lease agreements for bingo equipment shall be in writing and shall be subject to prior approval by the department.

(3) No purchase, rental, or lease of bingo equipment shall be in excess of fair market value.

(4) Nothing in this section shall prohibit:

(a) Two licensed organizations which may be conducting bingo within the same premises from equally sharing the cost of purchasing bingo equipment, excluding disposable paper bingo cards, and sharing its use;

(b) A licensed organization from lending its bingo equipment, excluding disposable paper bingo cards, without charge to another licensed organization in an emergency situation or to a qualifying nonprofit organization to use at a special event bingo;

(c) A licensed organization which has purchased or intends to purchase new bingo equipment from selling or donating its old bingo equipment to another licensed organization if prior written approval has been obtained from the department;

(d) An organization which has voluntarily canceled or allowed its license to conduct bingo to lapse or an organization which has had its license to conduct bingo suspended, canceled, or revoked from selling or donating its bingo equipment to another licensed organization if prior written approval has been obtained from the department; or

(e) A licensed organization from selling or donating its disposable paper bingo cards, when authorization has been obtained from the department, to another licensed organization in an emergency situation or to a qualifying nonprofit organization to use at a special event bingo.



9-241.06 - Bingo occasion; alcoholic beverages prohibited; exception; food; beverages; sale; expenses.

9-241.06. Bingo occasion; alcoholic beverages prohibited; exception; food; beverages; sale; expenses.

No alcoholic beverages shall be sold or served to the public during a bingo occasion unless it is a limited period bingo or special event bingo at which no one under eighteen years of age is permitted to play bingo. Nonalcoholic beverages, as well as food, may be served and sold during any bingo occasion conducted by a licensed organization if all of the profits from the sales are paid to such licensed organization. The proceeds from the sale of such food and beverage items shall not be commingled with the organization's bingo receipts or placed in the bingo checking account. No expense associated with the purchase, preparation, serving, or selling of such food and beverage items shall be paid using bingo receipts.



9-241.07 - Advertising; limitations; exception.

9-241.07. Advertising; limitations; exception.

Only a licensed organization or a qualifying nonprofit organization may advertise a bingo occasion, a limited period bingo, or a special event bingo. No advertising for any bingo occasion or occasions conducted by any organization shall include any reference to an aggregate value of bingo prizes exceeding four thousand dollars.



9-241.08 - Bingo game; participation; conduct of bingo; restrictions.

9-241.08. Bingo game; participation; conduct of bingo; restrictions.

(1) No person under eighteen years of age shall play or participate in any bingo game, except that any person may play bingo at a limited period bingo or special event bingo if (a) no alcoholic beverages are served and (b) no prize or prizes to be awarded exceed twenty-five dollars in value per game.

(2) All persons involved in the conduct of bingo must be at least eighteen years of age.

(3) No person who is conducting or assisting in the conduct of a bingo occasion shall be permitted to participate as a player at that bingo occasion.

(4) No licensed commercial lessor, distributor, or manufacturer, person having a substantial interest in a licensed commercial lessor, distributor, or manufacturer, or employee or agent of a licensed commercial lessor, distributor, or manufacturer shall operate, manage, conduct, advise, or assist in the operating, managing, conducting, promoting, or administering of any bingo game or occasion. For purposes of this subsection, the term assist shall include, but not be limited to, the payment of any expense of a licensed organization, whether such payment is by loan or otherwise.

(5) No person, licensee, or permittee or employee or agent thereof shall knowingly permit an individual under eighteen years of age to play or participate in any way in a bingo game conducted pursuant to the Nebraska Bingo Act, excluding those individuals allowed by law to play at a limited period bingo or special event bingo when (a) no alcoholic beverages are served and (b) no prize or prizes that will be awarded exceed twenty-five dollars in value per game.



9-241.09 - Bingo chairperson or alternate bingo chairperson; licensed gaming manager; presence during bingo occasion; when required.

9-241.09. Bingo chairperson or alternate bingo chairperson; licensed gaming manager; presence during bingo occasion; when required.

(1) A bingo chairperson or another member of the licensed organization who has been designated as an alternate bingo chairperson shall be present during the duration of each bingo occasion conducted pursuant to a Class I license.

(2) A licensed gaming manager shall be present during the duration of each bingo occasion conducted pursuant to a Class II license, except that in the case of an emergency, the licensed organization's bingo chairperson or alternate bingo chairperson may substitute for the gaming manager.



9-241.10 - Bingo cards; requirements; department; rules and regulations.

9-241.10. Bingo cards; requirements; department; rules and regulations.

(1) An organization licensed to conduct bingo under a Class II license shall not use any reusable hard bingo card or shutter card to conduct bingo.

(2) All licensed organizations shall accurately account for and report the sale, use, rental, or lease of all bingo cards used at each bingo occasion. The department shall prescribe by rule and regulation the method by which such sale, use, rental, or lease is to be recorded, including, but not limited to, the manner in which all bingo cards are to be issued and receipted at a bingo occasion.

(3) The department shall establish by rule and regulation the manner in which bingo shall be conducted, including rules for the methods of conducting and playing bingo and for the utilization of bingo supplies and bingo equipment to insure that each player is afforded a fair and equal opportunity to win.



9-242 - Repealed. Laws 1994, LB 694, § 126.

9-242. Repealed. Laws 1994, LB 694, § 126.



9-243 - Repealed. Laws 1994, LB 694, § 126.

9-243. Repealed. Laws 1994, LB 694, § 126.



9-244 - Repealed. Laws 1994, LB 694, § 126.

9-244. Repealed. Laws 1994, LB 694, § 126.



9-245 - Repealed. Laws 1994, LB 694, § 126.

9-245. Repealed. Laws 1994, LB 694, § 126.



9-246 - Repealed. Laws 1994, LB 694, § 126.

9-246. Repealed. Laws 1994, LB 694, § 126.



9-247 - Repealed. Laws 1994, LB 694, § 126.

9-247. Repealed. Laws 1994, LB 694, § 126.



9-248 - Repealed. Laws 1994, LB 694, § 126.

9-248. Repealed. Laws 1994, LB 694, § 126.



9-249 - Repealed. Laws 1994, LB 694, § 126.

9-249. Repealed. Laws 1994, LB 694, § 126.



9-250 - Repealed. Laws 1994, LB 694, § 126.

9-250. Repealed. Laws 1994, LB 694, § 126.



9-251 - Repealed. Laws 1994, LB 694, § 126.

9-251. Repealed. Laws 1994, LB 694, § 126.



9-252 - Repealed. Laws 1994, LB 694, § 126.

9-252. Repealed. Laws 1994, LB 694, § 126.



9-253 - Repealed. Laws 1994, LB 694, § 126.

9-253. Repealed. Laws 1994, LB 694, § 126.



9-254 - Repealed. Laws 1994, LB 694, § 126.

9-254. Repealed. Laws 1994, LB 694, § 126.



9-255 - Bingo games; selection of designators.

9-255. Bingo games; selection of designators.

Only the following means of random selection of the numbered designators shall be used in the conduct of any bingo game:

(1) An electrically operated blower machine containing balls which the operator may take from the air one at a time while the blower is in operation, or which provides a trap or other mechanical means for automatically catching not more than one ball at a time while the blower is in operation; or

(2) A mechanically or manually operated cage which provides a trap or other mechanical means for automatically catching not more than one ball at a time while the cage is in operation.

For any means of selection permitted by subdivisions (1) and (2) of this section, the balls to be drawn shall be essentially the same in size, shape, weight, balance, and all other characteristics so that at all times during the conduct of bingo each ball possesses the capacity for equal agitation with any other ball within the receptacle. All balls within the total set shall be subject to random selection at the beginning of each bingo game.



9-255.01 - Bingo cards, equipment, and supplies; requirements.

9-255.01. Bingo cards, equipment, and supplies; requirements.

All bingo cards and any other bingo equipment or supplies furnished, sold, rented, or leased for use at any bingo occasion subject to regulation under the Nebraska Bingo Act shall conform in all respects to the specifications imposed by rule and regulation by the department, including, but not limited to, the proper manufacture, assembly, packaging, and numbering of bingo cards. All bingo cards and any other bingo equipment or supplies which do not conform to such specifications shall be considered contraband goods pursuant to section 9-262.01.



9-255.02 - Prizes; limitations.

9-255.02. Prizes; limitations.

(1) Irrespective of whether a bingo game or a bingo occasion is conducted jointly by two or more licensed organizations, no prize for a single bingo game shall exceed one thousand dollars in value and the aggregate value of all bingo prizes at any bingo occasion shall not exceed four thousand dollars.

(2) A winner shall be determined for each bingo game, and each winner shall be awarded and delivered the prize on the same day that the bingo occasion is conducted.

(3) At least fifty percent of the gross receipts derived from the conduct of bingo shall be awarded in bingo prizes during each quarterly reporting period. The licensed organization shall clearly post at each bingo occasion the percentage of gross receipts paid out in prizes for the last preceding quarter.

(4) In addition to the prizes permitted by subsection (1) of this section, a licensed organization may award promotional prizes in cash or merchandise to players at a bingo occasion if:

(a) No consideration is charged in order to be eligible to win a promotional prize except that given to participate as a player in the bingo occasion;

(b) The total fair market value of all promotional prizes awarded at a bingo occasion does not exceed one hundred dollars in value or, in the case of a limited period bingo, does not exceed two hundred fifty dollars in value;

(c) The winner of any promotional prize is a bingo player who is present at the bingo occasion; and

(d) The winners are determined by an element of chance or some other factor which does not involve any scheme which utilizes any type of pickle card, the game of keno, a scratch-off or rub-off ticket, any promotional game tickets authorized by section 9-701, any non-telecommunication-related, player-activated electronic or electromechanical facsimile of any game of chance, or any slot machine of any kind.

(5) The total fair market value of all promotional prizes awarded at a bingo occasion shall be excluded from determination of the fifty-percent prize payout requirement in subsection (3) of this section.

(6) The licensed organization's cost of promotional prizes permitted by subsection (4) of this section shall not be included in determining compliance with the expense limitation of fourteen percent of bingo gross receipts provided in section 9-255.04.



9-255.03 - Gross receipts; segregation; books and records; commingling of funds.

9-255.03. Gross receipts; segregation; books and records; commingling of funds.

(1) The gross receipts, less the amount awarded in prizes at each bingo occasion, shall be segregated from all other revenue of a licensed organization and placed in a separate bingo checking account of the licensed organization. All lawful purpose donations and all bingo expenses, including expenses for the management, operation, or conduct of bingo but excluding the payment of prizes, shall be paid by a check from such account. Prizes may be paid out in cash by the licensed organization if prize payments in cash of five hundred dollars or more are receipted in a manner prescribed by the department in rule and regulation.

(2) Separate books of the bingo operations shall be maintained by the licensed organization. Records, reports, lists, and all other information required by the Nebraska Bingo Act and any rules and regulations adopted pursuant to the act shall be preserved for at least three years.

(3) A licensed organization may commingle funds received from the conduct of bingo with any general operating funds of the licensed organization by means of a check or electronic funds transfer, but the burden of proof shall be on the licensed organization to demonstrate that such commingled funds are not used to make any payments associated with the conduct of bingo and are used for a lawful purpose.



9-255.04 - Expenses; limitations; allocation; payment of workers; expenses; how paid.

9-255.04. Expenses; limitations; allocation; payment of workers; expenses; how paid.

(1) No expense shall be incurred or amounts paid in connection with the conduct of bingo by a licensed organization except those which are reasonable and necessary.

(2) A licensed organization shall not spend more than fourteen percent of its bingo gross receipts to pay the expenses of conducting bingo. The actual cost of (a) license and local permit fees, (b) any taxes authorized by the Nebraska Bingo Act, (c) bingo and promotional prizes, (d) the purchase, rental, or lease of bingo equipment, and (e) the rental or lease of a premises for the conduct of bingo and the purchase, rental, or lease of personal property as allowed by the department in rule and regulation which is necessary for the conduct of bingo shall not be included in determining compliance with the expense limitation contained in this section.

(3) A licensed organization which is also licensed to conduct a lottery by the sale of pickle cards pursuant to the Nebraska Pickle Card Lottery Act may allocate a portion of the expenses associated with the conduct of its bingo occasions to its lottery by the sale of pickle cards conducted at such bingo occasions. Such allocation shall be based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the previous annual reporting period. An organization licensed to conduct bingo that has not been previously licensed shall determine such allocation based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the initial three consecutive calendar months of operation.

(4) The total amount of expenses that may be allocated to the organization's lottery by the sale of pickle cards shall be subject to the limitations on bingo expenses as provided for in the Nebraska Bingo Act with respect to the fourteen-percent expense limitation and the fair-market-value limitation on the purchase, rental, or lease of bingo equipment and the rental or lease of personal property or of a premises for the conduct of bingo. No portion of the twelve percent of the definite profit of a pickle card unit as allowed by section 9-347 to pay the allowable expenses of operating a lottery by the sale of pickle cards shall be used to pay any expenses associated with the sale of pickle cards at a bingo occasion.

(5) All persons paid for working at a bingo occasion, including pickle card sellers but excluding concession workers, shall be paid only by a check written from the licensed organization's bingo checking account and shall not receive any other compensation or payment for working at a bingo occasion from any other source. Such wages shall be at an hourly or occasion rate and shall be included in the amount allowed by the expense limitation provided in subsection (2) of this section. No person shall receive any compensation or payment from a licensed organization based upon a percentage of the organization's bingo gross receipts or profit.

(6) No expenses associated with the conduct of bingo may be paid directly from the licensed organization's pickle card checking account. A licensed organization may transfer funds from its pickle card checking account to its bingo checking account as permitted by subsection (3) of this section by a check drawn on the pickle card checking account or by electronic funds transfer as provided only by section 9-347.



9-255.05 - Licensed organization; reports required.

9-255.05. Licensed organization; reports required.

(1) A licensed organization shall report annually to the department, on a form prescribed by the department, a complete and accurate accounting of its gross receipts. The annual report shall demonstrate that the gross receipts less cash prizes paid have been retained in the organization's bingo checking account or expended solely for authorized expenses pursuant to section 9-255.04 or lawful purpose donations.

(2) The annual report shall cover the organization's bingo activities from July 1 through June 30 of each year or such other period as the department may prescribe by rule and regulation. Such report shall be submitted to the department by August 15 of each year or such other date as the department may prescribe by rule and regulation.

(3) A copy of the report shall be submitted to the organization's membership.

(4) Upon dissolution of a licensed organization or if a previously licensed organization does not renew its license to conduct bingo, its license renewal application is denied, or its license is canceled or revoked, all remaining profits derived from the conduct of bingo shall be utilized for a lawful purpose and shall not be distributed to any private individual or shareholder. A complete and accurate report of the organization's bingo activity shall be filed with the department, on a form prescribed by the department, no later than forty-five days after the date the organization is dissolved or no later than forty-five days after the expiration date of the license or the effective date of the license renewal application denial or license cancellation or revocation. The report shall cover the period from the end of the organization's most recent annual report filed through the date the organization is dissolved or the date the license renewal application has been denied or the license has been canceled or revoked or has otherwise expired. The organization shall include with the report a plan for the disbursement of any remaining profits which shall be subject to approval by the department. Such plan shall identify the specific purposes for which the remaining profits will be utilized.

(5) In addition to the reports required by subsections (1) and (4) of this section, the department may prescribe by rule and regulation the filing of a bingo revenue status report by August 15 of each year or such other date as the department may prescribe by rule and regulation, on a form prescribed by the department, listing all disbursements of bingo revenue until all such revenue has been expended either for allowable expenses or for a lawful purpose.



9-255.06 - Commercial lessor's license; when required; application; form; contents; fee; bingo equipment; restrictions; conduct of bingo; restrictions; exemption.

9-255.06. Commercial lessor's license; when required; application; form; contents; fee; bingo equipment; restrictions; conduct of bingo; restrictions; exemption.

(1) An individual, partnership, limited liability company, corporation, or organization which will be leasing a premises to one or more organizations for the conduct of bingo and which will receive more than two hundred fifty dollars per month as aggregate total rent from leasing such premises for the conduct of bingo shall first obtain a commercial lessor's license from the department. The license shall be applied for on a form prescribed by the department and shall contain:

(a) The name and home address of the applicant;

(b) If the applicant is an individual, the applicant's social security number;

(c) If the applicant is not a resident of this state or is not a corporation, the full name, business address, and home address of a natural person, at least nineteen years of age, who is a resident of and living in this state designated by the applicant as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the applicant;

(d) A designated mailing address and legal description of the premises intended to be covered by the license sought;

(e) The lawful capacity of the premises for public assembly purposes;

(f) The amount of rent to be paid or other consideration to be given directly or indirectly for each bingo occasion to be conducted; and

(g) Any other information which the department deems necessary.

(2) An application for a commercial lessor's license shall be accompanied by a biennial fee of two hundred dollars for each premises the applicant is seeking to lease pursuant to subsection (1) of this section. A commercial lessor who desires to lease more than one premises for the conduct of bingo shall file a separate application and pay a separate fee for each such premises.

(3) The information required by this section shall be kept current. The commercial lessor shall notify the department within thirty days of any changes to the information contained on or with the application.

(4) A commercial lessor who will be leasing or renting bingo equipment in conjunction with his or her premises shall obtain such equipment only from a licensed distributor, except that a commercial lessor shall not purchase or otherwise obtain disposable paper bingo cards from any source.

(5) A commercial lessor, the owner of a premises, and all parties who lease or sublease a premises which ultimately is leased to an organization for the conduct of bingo shall not be involved directly with the conduct of any bingo occasion regulated by the Nebraska Bingo Act which may include, but not be limited to, the managing, operating, promoting, advertising, or administering of bingo. Such persons shall not derive any financial gain from any gaming activities regulated by Chapter 9 except as provided in subsection (4) of section 9-347 if the individual is licensed as a pickle card operator, if the individual is licensed as a lottery operator or authorized sales outlet location pursuant to the Nebraska County and City Lottery Act, or if the individual is contracted with as a lottery game retailer pursuant to the State Lottery Act.

(6) A nonprofit organization owning its own premises which in turn rents or leases its premises solely to its own auxiliary shall be exempt from the licensing requirements contained in this section.



9-255.07 - Distributor's license; application; form; contents; renewal; fee; exemption; distributor, spouse, or employee; restrictions on activities.

9-255.07. Distributor's license; application; form; contents; renewal; fee; exemption; distributor, spouse, or employee; restrictions on activities.

(1) Any individual, partnership, limited liability company, or corporation which desires to sell, lease, distribute, or otherwise provide bingo equipment in this state to a licensed commercial lessor or a licensed organization for use in a bingo occasion which is regulated by the Nebraska Bingo Act shall first apply for and obtain a distributor's license from the department. Distributors' licenses may be renewed biennially. The expiration date shall be September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license. An applicant for a distributor's license shall have its principal office located within this state. The license shall be applied for on a form prescribed by the department and shall contain:

(a) The name and home address of the applicant;

(b) If the applicant is an individual, the applicant's social security number;

(c) The address and legal description of each location where the applicant stores or distributes bingo equipment;

(d) A sworn statement by the applicant or appropriate officer of the applicant that the applicant will comply with all provisions of the act and all rules and regulations adopted pursuant to the act; and

(e) Any other information which the department deems necessary.

(2) The information required by this section shall be kept current. The distributor shall notify the department within thirty days of any changes to the information contained on or with the application.

(3) The application shall be accompanied by a biennial license fee of three thousand fifty dollars.

(4) Any person licensed as a distributor pursuant to section 9-330 may act as a distributor pursuant to this section without filing a separate application or submitting the license fee required by this section.

(5) A licensed distributor or person having a substantial interest therein shall not hold any other type of license issued pursuant to Chapter 9 except as provided in sections 9-330 and 9-632.

(6) No distributor or spouse or employee of any distributor shall participate in the conduct or operation of any bingo game or occasion or any other kind of gaming activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed distributor as provided by this section and except as provided in sections 9-330 and 9-632. No distributor or employee or spouse of any distributor shall have a substantial interest in another distributor, a manufacturer, a manufacturer-distributor as defined in section 9-616 other than itself, a licensed organization, or any other licensee regulated under Chapter 9. Membership in a licensed organization shall not be deemed a violation of this section.



9-255.08 - Distributor; purchase or sale of bingo equipment; restrictions; records; reporting.

9-255.08. Distributor; purchase or sale of bingo equipment; restrictions; records; reporting.

(1) A licensed distributor shall purchase or otherwise obtain bingo equipment only from a licensed manufacturer.

(2) A licensed distributor shall sell or otherwise supply bingo equipment for use in a bingo game regulated by the Nebraska Bingo Act only to a licensed organization, a qualifying nonprofit organization, a licensed commercial lessor, or a federally recognized Indian tribe, except that a licensed distributor shall not sell disposable paper bingo cards in this state to anyone other than a licensed organization, a qualifying nonprofit organization, or a federally recognized Indian tribe. Notwithstanding the restrictions in this subsection, a licensed distributor may, with prior authorization from the department, sell disposable paper bingo cards for use in a bingo game not regulated by the Nebraska Bingo Act.

(3) A licensed distributor shall keep and maintain a complete set of records which shall include all details of all activities of the distributor related to the conduct of the licensed activity as may be required by the department, including the quantities and types of all bingo equipment purchased and sold. Such records shall be available upon request for inspection by the department. All records required by the department shall be maintained for at least three years after the last day of the distributor's fiscal year.

(4) The department may require by rule and regulation periodic reporting from the licensed distributor relative to its bingo activities in this state.



9-255.09 - Manufacturer's license; application; form; contents; renewal; fee; exemption; manufacturer, spouse, or employee; restriction on activities.

9-255.09. Manufacturer's license; application; form; contents; renewal; fee; exemption; manufacturer, spouse, or employee; restriction on activities.

(1) Any individual, partnership, limited liability company, or corporation which desires to sell or otherwise supply bingo equipment in this state to a licensed distributor shall first apply for and obtain a manufacturer's license from the department. Manufacturers' licenses may be renewed biennially. The expiration date shall be September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license. The license shall be applied for on a form prescribed by the department and shall contain:

(a) The business name and address of the applicant and the name and address of each of the applicant's separate locations which manufacture or store bingo equipment and any location from which the applicant distributes or promotes bingo equipment;

(b) The name and home address of the applicant;

(c) If the applicant is an individual, the applicant's social security number;

(d) If the applicant is not a resident of this state or is not a corporation, the full name, business address, and home address of a natural person, at least nineteen years of age, who is a resident of and living in this state designated by the applicant as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the applicant;

(e) A sworn statement by the applicant or appropriate officer of the applicant that the applicant will comply with all provisions of the Nebraska Bingo Act and all rules and regulations adopted pursuant to the act; and

(f) Any other information which the department deems necessary.

(2) The application shall be accompanied by a biennial license fee of three thousand fifty dollars.

(3) The information required by this section shall be kept current. The manufacturer shall notify the department within thirty days of any changes to the information contained on or with the application.

(4) Any person licensed as a manufacturer pursuant to section 9-332 may act as a manufacturer pursuant to this section without filing a separate application or submitting the license fee required by this section.

(5) A licensed manufacturer shall not hold any other type of license issued pursuant to Chapter 9 except as provided in sections 9-332 and 9-632.

(6) No manufacturer or spouse or employee of the manufacturer shall participate in the conduct or operation of any bingo game or occasion or any other kind of gaming activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed manufacturer or employee thereof as provided by this section and except as provided in sections 9-332 and 9-632 and the State Lottery Act. No manufacturer or employee or spouse of any manufacturer shall have a substantial interest in another manufacturer, a distributor, a manufacturer-distributor as defined in section 9-616 other than itself, a licensed organization, or any other licensee regulated under Chapter 9.



9-255.10 - Manufacturer; sale of bingo equipment; restrictions; records; department; powers.

9-255.10. Manufacturer; sale of bingo equipment; restrictions; records; department; powers.

(1) A licensed manufacturer shall sell or otherwise supply bingo equipment in this state only to a licensed distributor or a federally recognized Indian tribe, except that nothing in this section shall prohibit a licensed manufacturer from selling or otherwise supplying bingo equipment, excluding disposable paper bingo cards, to a qualifying nonprofit organization as provided for in section 9-230.01.

(2) A licensed manufacturer shall keep and maintain a complete set of records which shall include all details of all activities of the licensee relating to the conduct of the licensed activity as may be required by the department, including the quantities and types of all bingo equipment sold to each Nebraska-licensed distributor. Such records shall be made available for inspection upon request by the department. All records required by the department shall be maintained for a period of at least three years after the last day of the licensee's fiscal year.

(3) The department may require, by rule and regulation, periodic reporting from the manufacturer relative to its bingo activities in this state.

(4) The department may require departmental approval of bingo equipment prior to the manufacturer offering or marketing such equipment in this state. Approval by the department shall be based upon conformance with specifications imposed by the department by rule and regulation adopted pursuant to the Nebraska Bingo Act.

(5) The department may require a manufacturer seeking approval of any bingo equipment to pay the actual costs incurred by the department in examining the equipment. If required, the anticipated costs shall be paid in advance by the manufacturer. After completion of the examination, the department shall refund overpayments or charge and collect amounts sufficient to reimburse the department for underpayment of actual costs.



9-256 - Repealed. Laws 1994, LB 694, § 126.

9-256. Repealed. Laws 1994, LB 694, § 126.



9-257 - Repealed. Laws 1994, LB 694, § 126.

9-257. Repealed. Laws 1994, LB 694, § 126.



9-258 - Repealed. Laws 1994, LB 694, § 126.

9-258. Repealed. Laws 1994, LB 694, § 126.



9-259 - Repealed. Laws 1994, LB 694, § 126.

9-259. Repealed. Laws 1994, LB 694, § 126.



9-260 - Repealed. Laws 1994, LB 694, § 126.

9-260. Repealed. Laws 1994, LB 694, § 126.



9-261 - Repealed. Laws 1994, LB 694, § 126.

9-261. Repealed. Laws 1994, LB 694, § 126.



9-262 - Violations; penalties; enforcement; venue.

9-262. Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person, licensee, or permittee, or employee or agent thereof, who violates any provision of the Nebraska Bingo Act, or who causes, aids, abets, or conspires with another to cause any person, licensee, or permittee, or any employee or agent thereof, to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating any provision of the act more than once in a twelve-month period may have its license canceled or revoked.

(2) Each of the following violations of the Nebraska Bingo Act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official, employee, or agent of this state, or any agencies or political subdivisions of the state, any compensation or reward or share of the money for property paid or received through gambling activities regulated under Chapter 9 in consideration for obtaining any license, authorization, permission, or privilege to participate in any gaming operation except as authorized by the Nebraska Bingo Act or any rules or regulations adopted and promulgated pursuant to such act;

(b) Intentionally employing or possessing any device to facilitate cheating in a bingo game or using any fraudulent scheme or technique in connection with any bingo game when the amount gained or intended to be gained through the use of such items, schemes, or techniques is three hundred dollars or more;

(c) Knowingly filing a false report under the Nebraska Bingo Act; or

(d) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the conduct of bingo activity.

(3) In all proceedings initiated in any court or otherwise under the Nebraska Bingo Act, it shall be the duty of the Attorney General and appropriate county attorney to prosecute and defend all such proceedings.

(4) The failure to do any act required by or under the Nebraska Bingo Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(5) In the enforcement and investigation of any offense committed under the Nebraska Bingo Act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-262.01 - Tax Commissioner; power to seize contraband; effect.

9-262.01. Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state:

(a) Any bingo supplies and equipment which do not conform in all respects to specifications imposed by the Nebraska Bingo Act or any rules or regulations adopted and promulgated pursuant to the act;

(b) Any bingo equipment purchased by any licensed organization from any source other than a licensed distributor or as provided in section 9-241.05; and

(c) Any bingo equipment furnished, sold, or rented for use in a bingo occasion subject to regulation under the act without the proper licenses or approval.

(2) The Tax Commissioner may, upon satisfactory proof, direct return of any confiscated bingo supplies and equipment when he or she has reason to believe that the owner has not willfully or intentionally failed to comply with the act.

(3) The Tax Commissioner may, upon finding that an owner of contraband goods has willfully or intentionally failed to comply with the act, confiscate such goods. Any bingo supplies and equipment confiscated may be destroyed.

(4) The seizure and destruction of bingo supplies and equipment shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the seizure or confiscation of any bingo supplies and equipment pursuant to this section.



9-263 - Violations; standing to sue.

9-263. Violations; standing to sue.

Any person in this state, including any law enforcement official, who has cause to believe that (1) any licensed organization, (2) any lessor of facilities or bingo equipment and supplies used for a bingo occasion, (3) any person conducting any game of bingo, (4) any employee or agent of such licensed organization, lessor, or person, or (5) any person acting in concert with such licensed organization, lessor, or person has engaged in or is engaging in any conduct in violation of the Nebraska Bingo Act or has aided or is aiding another in any conduct in violation of such act may commence a civil action in any district court of this state.



9-264 - Civil action; relief permitted.

9-264. Civil action; relief permitted.

In any civil action commenced pursuant to section 9-263, a court may allow:

(1) A temporary restraining order or injunction, with or without a bond as the court may direct, prohibiting a party to the action from continuing or engaging in such conduct, aiding in such conduct, or doing any act in furtherance of such conduct;

(2) A declaration that the conduct by a licensed organization or a qualifying nonprofit organization or employee or agent of the organization, which is a party to the action, constitutes a violation of the Nebraska Bingo Act and a determination of the number and times of violations for certification to the department for appropriate license or permit revocation purposes;

(3) A permanent injunction under principles of equity and on reasonable terms;

(4) An accounting of the profits, earnings, or gains resulting directly and indirectly from such violations, with restitution or a distribution of such profits, earnings, or gains to all licensed organizations or qualifying nonprofit organizations affected by such violations which apply to the court and show that they suffered monetary losses by reason of such violations and with distribution of any remaining profits, earnings, or gains to the state; and

(5) Reasonable attorney's fees and court costs.



9-265 - Civil procedure statutes; applicability.

9-265. Civil procedure statutes; applicability.

Proceedings under section 9-263 shall be subject to and governed by the district court civil procedure statutes. Issues properly raised shall be tried and determined as in other civil actions in equity. All orders, judgments, and decrees may be reviewed as other orders, judgments, and decrees.



9-266 - Reports and records; disclosure; limitations; violation; penalty.

9-266. Reports and records; disclosure; limitations; violation; penalty.

(1) Except in accordance with a proper judicial order or as otherwise provided by this section or other law, it shall be a Class I misdemeanor for the Tax Commissioner or any employee or agent of the Tax Commissioner to make known, in any manner whatsoever, the contents of any reports or records submitted by a licensed distributor or manufacturer or the contents of any personal history reports submitted by any licensee or license applicant to the department pursuant to the Nebraska Bingo Act and any rules and regulations adopted and promulgated pursuant to such act.

(2) Nothing in this section shall be construed to prohibit (a) the delivery to a licensee, his or her duly authorized representative, or his or her successors, receivers, trustees, personal representatives, administrators, assignees, or guarantors, if directly interested, a certified copy of any report or record, (b) the publication of statistics so classified as to prevent the identification of particular reports or records, (c) the inspection by the Attorney General, a county attorney, or other legal representative of the state of reports or records submitted by a licensed distributor or manufacturer when information on the reports or records is considered by the Attorney General, county attorney, or other legal representative to be relevant to any action or proceeding instituted by the licensee or against whom an action or proceeding is being considered or has been commenced by any state agency or county, (d) the furnishing of any information to the United States Government or to states allowing similar privileges to the Tax Commissioner, (e) the disclosure of information and records to a collection agency contracting with the Tax Commissioner for the collection of delinquent taxes under the Nebraska Bingo Act, (f) the publication or disclosure of final administrative opinions and orders made by the Tax Commissioner in the adjudication of license or permit denials, suspensions, cancellations, or revocations, (g) the release of any application, without the contents of any submitted personal history report or social security number, filed with the department to obtain a license or permit to conduct activities under the act, which shall be deemed a public record, (h) the release of any report filed pursuant to section 9-255.05 or any other report filed by a licensee pursuant to the act, which shall be deemed a public record, or (i) the notification of an applicant, a licensee, or a licensee's duly authorized representative of the existence of and the grounds for an administrative action to deny the license application of, to revoke, cancel, or suspend the license of, or to levy an administrative fine upon any agent or employee of the applicant, the licensee, or any other person upon whom the applicant or licensee relies to conduct activities authorized by the act.

(3) Nothing in this section shall prohibit the Tax Commissioner or any employee or agent of the Tax Commissioner from making known the names of persons, firms, or corporations licensed or issued a permit to conduct activities under the act, the locations at which such activities are conducted by licensees or permittees, or the dates on which such licenses or permits were issued.

(4) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the Postal Inspector of the United States Postal Service or his or her delegates to inspect reports or records submitted by a licensed distributor or manufacturer pursuant to the act when information on the reports or records is relevant to any action or proceeding instituted or being considered by the United States Postal Service against such person for the fraudulent use of the mails to carry and deliver false and fraudulent tax returns to the Tax Commissioner with the intent to defraud the State of Nebraska or to evade the payment of Nebraska state taxes.

(5) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit other tax officials of this state to inspect reports or records submitted pursuant to the act, but such inspection shall be permitted only for purposes of enforcing a tax law and only to the extent and under the conditions prescribed by the rules and regulations of the Tax Commissioner.



9-301 - Act, how cited.

9-301. Act, how cited.

Sections 9-301 to 9-356 shall be known and may be cited as the Nebraska Pickle Card Lottery Act.



9-302 - Purposes of act.

9-302. Purposes of act.

(1) The purpose of the Nebraska Pickle Card Lottery Act is to protect the health and welfare of the public, to protect the economic welfare and interest in pickle card sales and winnings, to insure that the profits derived from the operation of lottery by the sale of pickle cards are accurately reported in order that their revenue-raising potential be fully exposed, to insure that the profits are used for legitimate purposes, and to prevent the purposes for which the profits of lottery by the sale of pickle cards are to be used from being subverted by improper elements. Lottery by the sale of pickle cards shall be played and conducted only by those methods permitted in the Nebraska Pickle Card Lottery Act. No other form, means of selection, or method of play shall be authorized or permitted.

(2) The purpose of the Nebraska Pickle Card Lottery Act is also to completely and fairly regulate each level of the traditional marketing scheme of pickle cards to insure fairness, quality, and compliance with the Constitution of the State of Nebraska. To accomplish such purpose, the regulation and licensure of manufacturers of pickle cards, nonprofit organizations, distributors, sales agents, pickle card operators, and any other person involved in the marketing scheme are necessary.



9-303 - Definitions, where found.

9-303. Definitions, where found.

For purposes of the Nebraska Pickle Card Lottery Act, unless the context otherwise requires, the definitions found in sections 9-304 to 9-321.03 shall be used.



9-304 - Allowable expenses, defined.

9-304. Allowable expenses, defined.

Allowable expenses shall mean:

(1) All costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed to participants;

(2) All office expenses;

(3) All promotional expenses;

(4) All salaries of persons employed to operate the lottery by the sale of pickle cards;

(5) Any rental or lease expense;

(6) Any fee paid to any person associated with the operation of any lottery by the sale of pickle cards, including any commission paid to a sales agent and any expense for which a sales agent is reimbursed;

(7) Any delivery or shipping charge incurred by a licensed organization in connection with the lottery by the sale of pickle cards;

(8) Any license fees paid to the department to license the organization, each utilization-of-funds member, and each sales agent and any pickle card dispensing device registration fees paid to the department to register devices utilized at the licensed organization's designated premises or its bingo occasions; and

(9) Any pickle card dispensing device repairs or maintenance paid by the licensed organization.



9-305 - Cancel, defined.

9-305. Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license for up to three years.



9-305.01 - Definite profit, defined.

9-305.01. Definite profit, defined.

Definite profit shall mean the gross proceeds from a pickle card unit less all of the possible prizes in the unit.



9-306 - Department, defined.

9-306. Department, defined.

Department shall mean the Department of Revenue.



9-306.01 - Designated premises, defined.

9-306.01. Designated premises, defined.

Designated premises shall mean one location selected by a licensed organization at which individual pickle cards may be sold as opportunities for participation in a lottery by the sale of pickle cards. Only one of the following types of locations may be selected as a designated premises: (1) In the case of an organization holding a certificate of exemption under section 501(c)(3), (c)(4), or (c)(5) of the Internal Revenue Code or a volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, one piece of real property which is owned, leased, or used by the organization as its principal office, which is in use by the organization primarily for purposes other than the conduct of gaming activities, and which is not used in connection with any other type of retail business activity other than an occasional sale as defined in section 77-2701.24; or (2) in the case of an organization holding a certificate of exemption under section 501(c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code, one piece of real property which is owned, leased, or used by the organization as its principal office and which is in use by the organization primarily for purposes other than the conduct of gaming activities. For purposes of this section, principal office shall mean the place where the principal affairs and business of the licensed organization are transacted, including where the officers and members assemble to discuss and transact the business of the organization, where its meetings are held, and generally where its records are kept.



9-307 - Distributor, defined.

9-307. Distributor, defined.

Distributor shall mean any person licensed pursuant to section 9-330, who purchases or otherwise obtains pickle card units from manufacturers and sells, distributes, or otherwise provides pickle card units in this state to licensed organizations.



9-308 - Gross proceeds, defined.

9-308. Gross proceeds, defined.

Gross proceeds shall mean the total possible receipts from the sale of all pickle cards in any pickle card unit.



9-308.01 - Gross profit, defined.

9-308.01. Gross profit, defined.

Gross profit shall mean the definite profit from the sale of a pickle card unit less any commission paid by a licensed organization to a pickle card operator selling individual pickle cards on behalf of the licensed organization.



9-309 - Lawful purpose, defined.

9-309. Lawful purpose, defined.

(1) Lawful purpose, for a licensed organization making a donation of its net profits derived from its lottery by the sale of pickle cards solely for its own organization, shall mean donating such net profits for any activity which benefits and is conducted by the organization, including any charitable, benevolent, humane, religious, philanthropic, youth sports, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.

(2) Lawful purpose, for a licensed organization making a donation of its net profits derived from its lottery by the sale of pickle cards outside of its organization, shall mean donating such net profits only to:

(a) The State of Nebraska or any political subdivision thereof, but only if the contribution or gift is made exclusively for public purposes;

(b) A corporation, trust, community chest, fund, or foundation:

(i) Created or organized under the laws of Nebraska which has been in existence for five consecutive years immediately preceding the date of the donation and which has its principal office located in Nebraska;

(ii) Organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes, for the prevention of cruelty to children or animals, or to foster national or international amateur sports competition;

(iii) No part of the net earnings of which inures to the benefit of any private shareholder or individual;

(iv) Which is not disqualified for tax exemption under section 501(c)(3) of the Internal Revenue Code by reason of attempting to influence legislation; and

(v) Which does not participate in any political campaign on behalf of any candidate for political office;

(c) A post or organization of war veterans or an auxiliary unit or society of, trust for, or foundation for any such post or organization:

(i) Organized in the United States or in any territory or possession thereof; and

(ii) No part of the net earnings of which inures to the benefit of any private shareholder or individual; or

(d) A volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad serving any city, village, county, township, or rural or suburban fire protection district in Nebraska.

(3) No donation of net profits under this section shall (a) inure to the benefit of any individual member of the licensed organization making the donation except to the extent it is in furtherance of the purposes described in this section or (b) be used for any activity which attempts to influence legislation or for any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

Facilitating the recruitment and retention of volunteer firefighters cannot be said to constitute a charitable activity, and therefore, retirement plan contributions inuring to the benefit of individual members do not constitute a use for a lawful purpose. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-310 - License, defined.

9-310. License, defined.

License shall mean any license to conduct a lottery by the sale of pickle cards as provided in section 9-326, any license for a utilization-of-funds member as provided in section 9-327, any sales agent's license as provided in section 9-329, any pickle card operator's license as provided in section 9-329.02, any distributor's license as provided in section 9-330, or any manufacturer's license as provided in section 9-332.



9-311 - Licensed organization, defined.

9-311. Licensed organization, defined.

Licensed organization shall mean a nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad licensed to conduct a lottery by the sale of pickle cards under the Nebraska Pickle Card Lottery Act.



9-312 - Lottery by the sale of pickle cards, defined.

9-312. Lottery by the sale of pickle cards, defined.

Lottery by the sale of pickle cards shall mean any gambling scheme in which participants pay or agree to pay something of value for a pickle card. Any lottery by the sale of pickle cards shall be conducted pursuant to and in accordance with the Nebraska Pickle Card Lottery Act.

Lottery by the sale of pickle cards shall not mean or include any activity authorized or regulated under the Nebraska Bingo Act, except as provided in section 9-346, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, nor shall lottery by the sale of pickle cards mean or include any activity prohibited under Chapter 28, article 11.



9-313 - Manufacturer, defined.

9-313. Manufacturer, defined.

Manufacturer shall mean any person who assembles from raw materials or subparts a completed piece or pieces of pickle cards and pickle card units.



9-314 - Member, defined.

9-314. Member, defined.

Member shall mean a person who has qualified for and been admitted to membership in a licensed organization pursuant to its bylaws, articles of incorporation, charter, rules, or other written statement for purposes other than conducting activities under the Nebraska Pickle Card Lottery Act. Member shall not include social or honorary members.



9-314.01 - Net profit, defined.

9-314.01. Net profit, defined.

Net profit shall mean the gross profit from the sale of a pickle card unit less the unit cost and allowable expenses incurred by a licensed organization in connection with the sale of a pickle card unit.



9-315 - Pickle card, defined.

9-315. Pickle card, defined.

Pickle card shall mean any disposable card, board, or ticket which accords a person an opportunity to win a cash prize by opening, pulling, detaching, or otherwise removing one or more tabs from the card, board, or ticket to reveal a set of numbers, letters, symbols, or configurations, or any combination thereof, and shall include, but not be limited to, any card known as a pickle ticket, pickle, break-open, pull-tab, pull-tab board, punchboard, seal card, pull card, or any other similar card, board, or ticket which is included under this section, whether referred to by any other name.

Pickle card shall not mean or include any:

(1) Card used in connection with bingo conducted pursuant to the Nebraska Bingo Act, except as provided in section 9-346;

(2) Racing ticket or wager in connection with any horserace conducted pursuant to Chapter 2, article 12;

(3) Scrape-off or rub-off ticket;

(4) Card, ticket, or other device used in connection with any kind of gambling, lottery, raffle, or gift enterprise authorized or regulated under the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701; or

(5) Card, ticket, or other device prohibited under Chapter 28, article 11.



9-316 - Pickle card operator, defined.

9-316. Pickle card operator, defined.

Pickle card operator shall mean any sole proprietorship, partnership, limited liability company, or corporation which sells individual pickle cards on behalf of the licensed organization.



9-317 - Pickle card unit, defined.

9-317. Pickle card unit, defined.

Pickle card unit shall mean a series or complete set of pickle cards, which consists of all winning and losing cards in a particular unit, set, series, deal, or scheme for a lottery by the sale of pickle cards, in the receptacle or box in and with which the unit of pickle cards is sold by a distributor.



9-317.01 - Premises, defined.

9-317.01. Premises, defined.

Premises shall mean a building or a distinct portion of a building and shall not include any area of land surrounding the building.



9-318 - Repealed. Laws 1988, LB 1232, § 54.

9-318. Repealed. Laws 1988, LB 1232, § 54.



9-319 - Revoke, defined.

9-319. Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges of an organization or a person to obtain a license.



9-320 - Sales agent, defined.

9-320. Sales agent, defined.

Sales agent shall mean any person who markets, sells, or delivers any pickle card unit on behalf of a licensed organization to any licensed pickle card operator.



9-321 - Suspend, defined.

9-321. Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or the renewal thereof.



9-321.01 - Unit cost, defined.

9-321.01. Unit cost, defined.

Unit cost shall mean the total cost of a pickle card unit paid by a licensed organization to a distributor. Unit cost shall include the tax on definite profit prescribed in section 9-344 and any applicable sales tax. Unit cost shall also include any applicable federal gaming tax for which the licensed organization is liable in connection with its purchase or sale of a pickle card unit.



9-321.02 - Utilization-of-funds member, defined.

9-321.02. Utilization-of-funds member, defined.

Utilization-of-funds member shall mean a member of the organization who shall be responsible for supervising the conduct of the lottery by the sale of pickle cards and for the proper utilization of the gross proceeds derived from the conduct of the lottery by the sale of pickle cards.



9-321.03 - Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

9-321.03. Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall mean a volunteer association or organization serving any city, village, county, township, or rural or suburban fire protection district in Nebraska by providing fire protection or emergency response services for the purpose of protecting human life, health, or property.



9-322 - Department; powers, functions, and duties.

9-322. Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses and temporary licenses;

(2) To deny any license application or renewal application for cause. Cause for denial of an application for or renewal of a license shall include instances in which the applicant individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the applicant or licensee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant or licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code, from such applicant or licensee for past or present services in a consulting capacity or otherwise, the licensee, or any person with a substantial interest in the applicant or licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to such acts by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where pickle card activity required to be licensed under the Nebraska Pickle Card Lottery Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed in accordance with the Nebraska Pickle Card Lottery Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska Pickle Card Lottery Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license. Cause for revocation, cancellation, or suspension of a license shall include instances in which the licensee individually or, in the case of a business entity or a nonprofit organization, any officer, director, employee, or limited liability company member of the licensee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska Pickle Card Lottery Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license pursuant to the Nebraska Pickle Card Lottery Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where pickle card activity required to be licensed under the act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or, in the case of a business entity or a nonprofit organization, through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee or other person to cease and desist from violations of the Nebraska Pickle Card Lottery Act or any rules or regulations adopted and promulgated pursuant to such act. The order shall give reasonable notice of the rights of the licensee or other person to request a hearing and shall state the reason for the entry of the order. The notice of order shall be mailed to or personally served upon the licensee or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee or other person. A request for a hearing by the licensee or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee or other person shall be deemed in default and the proceeding may be determined against the licensee or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act, rules, or regulations. A fine levied on a violator under this section shall not exceed one thousand dollars for each violation of the act or any rule or regulation adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from pickle card lottery gross proceeds of an organization and shall be remitted by the violator to the department within thirty days after the date of the order issued by the department levying such fine;

(6) To enter or to authorize any law enforcement officer to enter at any time upon any premises where lottery by the sale of pickle cards activity required to be licensed under the act is being conducted to determine whether any of the provisions of such act or any rules or regulations adopted and promulgated under such act have been or are being violated and at such time to examine such premises;

(7) To require periodic reports of lottery by the sale of pickle cards activity from licensed manufacturers, distributors, nonprofit organizations, sales agents, pickle card operators, and any other persons, organizations, limited liability companies, or corporations as the department deems necessary to carry out the act;

(8) To require annual registration of coin-operated and currency-operated devices used for the dispensing of pickle cards, to issue registration decals for such devices, to prescribe all forms necessary for the registration of such devices, and to impose administrative penalties for failure to properly register such devices;

(9) To examine or to cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to the conduct of lottery by the sale of pickle cards of any licensee, to require by administrative order or summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to require proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. If the documents requested by the department are in the custody of a limited liability company, the court order may be directed to any member when management is reserved to the members or otherwise to any manager. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(10) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(11) To collect license application and license renewal application fees imposed by the Nebraska Pickle Card Lottery Act and to prorate license fees on an annual basis. The department shall establish by rule and regulation the conditions and circumstances under which such fees may be prorated;

(12) To inspect pickle cards and pickle card units as provided in section 9-339;

(13) To confiscate, seize, or seal pickle cards, pickle card units, or coin-operated or currency-operated pickle card dispensing devices pursuant to section 9-350;

(14) To adopt and promulgate such rules and regulations and prescribe all forms as are necessary to carry out the Nebraska Pickle Card Lottery Act; and

(15) To employ staff, including auditors and inspectors, as necessary to carry out the act.

Documents belonging to a donee of pickle card proceeds that describe the donee's disposition of those proceeds are documents relating to the conduct of lottery by the sale of pickle cards within the meaning of subsection (9) of this section. This section requires that a contested hearing be held before judicial enforcement of a request for documents may be obtained. Central States Found. v. Balka, 256 Neb. 369, 590 N.W.2d 832 (1999).



9-322.01 - Administrative fine; disposition; collection.

9-322.01. Administrative fine; disposition; collection.

(1) All money collected by the department as an administrative fine shall be transmitted on a monthly basis to the State Treasurer who shall deposit such money in the permanent school fund.

(2) Any administrative fine levied under section 9-322 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure, or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property.



9-322.02 - Denial of application; procedure.

9-322.02. Denial of application; procedure.

(1) Before any application is denied pursuant to section 9-322, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for a hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the application denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.

Administrative bodies have only that authority specifically conferred upon them by statute or by construction necessary to achieve the purpose of the relevant act, and as such, the Department of Revenue is not statutorily authorized to grant motions for summary judgment. Southeast Rur. Vol. Fire Dept. v. Neb. Dept. of Rev., 251 Neb. 852, 560 N.W.2d 436 (1997).



9-322.03 - Repealed. Laws 2007, LB 638, § 21.

9-322.03. Repealed. Laws 2007, LB 638, § 21.



9-323 - Suspension of license; limitation; procedure.

9-323. Suspension of license; limitation; procedure.

(1) The Tax Commissioner may suspend any license issued pursuant to the Nebraska Pickle Card Lottery Act except a license issued pursuant to section 9-326, except that no order to suspend any license shall be issued unless the department determines that the licensee is not operating in accordance with the purposes and intent of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts. The Tax Commissioner may suspend a license issued pursuant to section 9-326 after a hearing upon a finding by the department that the licensee is not operating in accordance with the purposes and intent of such acts.

(2) Before any license is suspended prior to a hearing, notice of an order to suspend a license shall be mailed to or personally served upon the licensee at least fifteen days before the order of suspension takes effect.

(3) The order of suspension may be withdrawn if the licensee provides the department with evidence that any prior findings or violations have been corrected and that the licensee is now in full compliance, whether before or after the effective date of the order of suspension.

(4) The Tax Commissioner may issue an order of suspension pursuant to subsections (1) and (2) of this section when an action for suspension, cancellation, or revocation is pending. The Tax Commissioner may also issue an order of suspension after a hearing for a limited time of up to one year without an action for cancellation or revocation pending.

(5) The hearing for suspension, cancellation, or revocation of the license shall be held within twenty days after the date the suspension takes effect. A request by the licensee to hold the hearing after the end of the twenty-day period shall extend the suspension until the hearing.

(6) The decision of the department shall be made within twenty days after the conclusion of the hearing. The suspension shall continue in effect until the decision is issued. If the decision is that an order of suspension, revocation, or cancellation is not appropriate, the suspension shall terminate immediately by order of the Tax Commissioner. If the decision is an order for the suspension, revocation, or cancellation of the license, the suspension shall continue pending an appeal of the decision of the department.

(7) Any period of suspension prior to the issuance of an order of suspension issued by the Tax Commissioner shall count toward the total amount of time a licensee shall be suspended from gaming activities under the Nebraska Pickle Card Lottery Act. Any period of suspension prior to the issuance of an order of cancellation shall not reduce the period of the cancellation. Any period of suspension after the issuance of the order and during an appeal shall be counted as a part of the period of cancellation.



9-324 - Hearing; required; when; notice.

9-324. Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license pursuant to section 9-322, or the levying of an administrative fine pursuant to section 9-322, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice upon the licensee or violator by personal service or mail of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.

This section shall not apply to an order of suspension by the Tax Commissioner prior to a hearing as provided in section 9-323.



9-325 - Proceeding before department; service; security; appeal.

9-325. Proceeding before department; service; security; appeal.

(1) A copy of the order or decision of the department in any proceeding before it, certified under the seal of the department, shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding, to such party at such address, shall be deemed to be service upon such party.

(2) At the time of making an appearance before the department, each party shall deposit in cash or furnish a sufficient security for costs in an amount the department deems adequate to cover all costs liable to accrue, including costs for (a) reporting the testimony to be adduced, (b) making up a complete transcript of the hearing, and (c) extending reporter's original notes in typewriting.

(3) Any decision of the department in any proceeding before it may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-326 - License; qualified applicants.

9-326. License; qualified applicants.

(1) Any nonprofit organization holding a certificate of exemption under section 501(c)(3), (c)(4), (c)(5), (c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad may apply for a license to conduct a lottery by the sale of pickle cards.

(2) Prior to applying for any license, an organization shall:

(a) Be incorporated in this state as a not-for-profit corporation or organized in this state as a religious or not-for-profit organization. For purposes of this subsection, a domesticated foreign corporation shall not be considered incorporated in this state as a not-for-profit corporation;

(b) Conduct activities within this state in addition to the conduct of lottery by the sale of pickle cards;

(c) Be authorized by its constitution, articles, charter, or bylaws to further in this state a lawful purpose;

(d) Operate without profit to its members, and no part of the net earnings of such organization shall inure to the benefit of any private shareholder or individual; and

(e) With the exception of a volunteer fire company, a volunteer first-aid, rescue, ambulance, or emergency squad, or a not-for-profit corporation whose primary purpose is to support a volunteer fire company, first-aid squad, rescue squad, ambulance squad, or emergency squad, have been in existence in this state for five years immediately preceding its application for a license and have had during that five-year period a bona fide membership actively engaged in furthering a lawful purpose. A society defined in section 21-608 which is chartered in Nebraska under a state, grand, supreme, national, or other governing body may use the charter date of its parent organization to satisfy such five-year requirement.



9-327 - License; application; contents; enumerated; duty to keep current.

9-327. License; application; contents; enumerated; duty to keep current.

(1) Each applicant for a license to conduct a lottery by the sale of pickle cards shall file with the department an application on a form prescribed by the department.

(2) Each application shall include:

(a) The name and address of the applicant;

(b) Sufficient facts relating to the incorporation or organization of the applicant to enable the department to determine if the applicant is eligible for a license under section 9-326;

(c) The name and address of each officer of the applicant organization;

(d) The name, address, social security number, date of birth, and years of membership of a bona fide and active member of the applicant organization to be licensed as a utilization-of-funds member. Such person shall have been an active and bona fide member of the applicant organization for at least one year preceding the date the application is filed with the department unless the applicant organization can provide evidence that the one-year requirement would impose an undue hardship on the organization. Such person shall sign a sworn statement indicating that he or she agrees to comply with all provisions of the Nebraska Pickle Card Lottery Act and all rules and regulations adopted pursuant to the act, that no commission, fee, rent, salary, profits, compensation, or recompense will be paid to any person or organization, except payments authorized by the Nebraska Pickle Card Lottery Act, and that all net profits will be spent only for lawful purposes. The department may prescribe a separate application for such license;

(e) A roster of members if the department deems it necessary and proper; and

(f) Other information which the department deems necessary.

(3) The information required by this section shall be kept current. An organization shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(4) The department may prescribe a separate application form for renewal purposes.



9-328 - Licenses; renewal; application; requirements; classes; fees.

9-328. Licenses; renewal; application; requirements; classes; fees.

(1) All licenses to conduct a lottery by the sale of pickle cards and licenses issued to utilization-of-funds members shall expire as provided in this section and may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license unless such application only pertains to the conduct of a lottery by the sale of pickle cards at a special function as provided in section 9-345.01.

(2) A license to conduct a lottery by the sale of pickle cards issued to a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code and any license issued to a utilization-of-funds member for such nonprofit organization shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation.

(3) A license to conduct a lottery by the sale of pickle cards issued to a nonprofit organization holding a certificate of exemption under section 501(c)(5), (c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad and any license issued to a utilization-of-funds member for such nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation.

(4) The department shall establish classes of licenses for licensed organizations based upon the manner in which the licensed organization intends to sell the pickle cards. The classes shall include:

(a) Class I licenses which shall include organizations which sell individual pickle cards only at the organization's designated premises and at the organization's licensed regularly scheduled bingo occasions pursuant to the Nebraska Bingo Act; and

(b) Class II licenses which shall include organizations which sell the pickle cards on the premises of one or more licensed pickle card operators.

A licensed organization holding a Class II license shall be required to market and deliver its pickle cards by a licensed sales agent.

(5) A biennial license fee of two hundred dollars shall be charged for each Class I license, three hundred dollars for each Class II license, and forty dollars for a license for each utilization-of-funds member.

(6) The department shall adopt and promulgate rules and regulations establishing reporting requirements for each class of license.



9-329 - Sales agent; license required; application; contents; fee; temporary license.

9-329. Sales agent; license required; application; contents; fee; temporary license.

(1) Unless otherwise authorized by the department, no person shall market, sell, or deliver any pickle card unit to any pickle card operator without first obtaining a sales agent license.

(2) Any person wishing to operate as a sales agent in this state shall file an application with the department for a license on a form prescribed by the department. Each application for a license shall include (a) the name, address, and social security number of the person applying for the license, (b) the name and state identification number of the licensed organization for which any pickle card units are to be marketed or sold by the applicant, and (c) such other information which the department deems necessary.

(3) A statement signed by the person licensed as a utilization-of-funds member signifying that such licensed organization approves the applicant to act as a sales agent on behalf of such organization shall accompany each sales agent's application for a license. No person licensed as a utilization-of-funds member shall be licensed as a sales agent.

(4)(a) A biennial fee of one hundred dollars shall be charged for each license issued pursuant to this section. The department shall remit the proceeds from such fee to the State Treasurer for credit to the Charitable Gaming Operations Fund. Such licenses shall expire as prescribed in this section and may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.

(b) A sales agent license issued to a person on behalf of a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation. A sales agent license issued to a person on behalf of a nonprofit organization holding a certificate of exemption under section 501(c)(5), (c)(7), (c)(8), (c)(10), or (c)(19) of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation.

(5) The information required by this section shall be kept current. A sales agent shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(6) The department may prescribe a separate application form for renewal purposes.

(7) The department may issue a temporary license pending receipt of additional information or further inquiry.



9-329.01 - Sales agent; license applicant; qualifications; licensee; limitations.

9-329.01. Sales agent; license applicant; qualifications; licensee; limitations.

(1) Prior to applying for a license as a sales agent for a licensed organization, the applicant shall have been an active and bona fide member of the licensed organization for one year preceding the date the application is filed with the department.

(2) No person applying for a license under this section shall hold a license as a sales agent for more than one licensed organization. This subsection shall not prohibit a licensed sales agent from applying for a license to represent another licensed organization as a sales agent if he or she has ceased being a sales agent for and will not continue to market pickle card units on behalf of the organization for which he or she is currently licensed and has obtained a written release of any legal obligations he or she has to such licensed organization. Such release shall be signed by a person licensed as a utilization-of-funds member and an officer of the licensed organization and shall state that the sales agent has satisfied all legal obligations he or she has to the licensed organization in connection with the lottery by the sale of pickle cards. When applicable, a copy of the written release shall accompany any application for a license to become a sales agent.

(3) Any sales agent licensed under the Nebraska Pickle Card Lottery Act shall not be connected with or interested in, directly or indirectly, any person, partnership, limited liability company, firm, corporation, or other party licensed as a distributor, manufacturer, or pickle card operator under section 9-329.03, 9-330, or 9-332 and, unless such sales agent does not directly or indirectly receive payment of any commission, salary, or fee for the sale, marketing, or delivery of pickle cards on behalf of the licensed organization or any other service on behalf of the licensed organization, shall not be a director, manager, trustee, or member of any governing committee, board, or body of the licensed organization on behalf of which the sales agent sells pickle card units.



9-329.02 - Pickle card operator; license required; application; contents; fee; restrictions; authorization required; equipment requirements.

9-329.02. Pickle card operator; license required; application; contents; fee; restrictions; authorization required; equipment requirements.

(1) A pickle card operator shall not be eligible to sell individual pickle cards as opportunities to participate in a lottery by the sale of pickle cards without first obtaining a license.

(2) Any sole proprietorship, partnership, limited liability company, or corporation wishing to operate as a pickle card operator in this state shall file an application with the department for a license on a form prescribed by the department. Each application for a license shall include (a) the name, address, and state identification number of the sole proprietorship, partnership, limited liability company, or corporation applying for the license, (b) a description of the premises on which the pickle cards will be sold or offered for sale, (c) if the applicant is an individual, the applicant's social security number, and (d) such other information which the department deems necessary. The information required by this subsection shall be kept current. A pickle card operator shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.

(3) A biennial fee of one hundred dollars shall be charged for each license issued pursuant to this section and shall be paid for by the applicant. A licensed organization shall not pay the required licensing fees of a pickle card operator as an inducement for the pickle card operator to sell individual pickle cards on its behalf. Such licenses shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation and may be renewed biennially. The department shall remit the proceeds from such license fees to the State Treasurer for credit to the Charitable Gaming Operations Fund. An application for license renewal shall be submitted to the department at least sixty days prior to the expiration date of the license.

(4) One license issued to any sole proprietorship, partnership, limited liability company, or corporation under this section as a pickle card operator shall cover the sole proprietorship, partnership, limited liability company, or corporation and the employees of the licensed pickle card operator. Any license issued pursuant to this section shall be valid only for the sole proprietorship, partnership, limited liability company, or corporation in the name of which it was issued and shall allow the sale of individual pickle cards only on the premises described in the pickle card operator's application for a license. A pickle card operator's license may not be transferred under any circumstances including change of ownership.

(5) The department may prescribe a separate application form for renewal purposes.

(6) A licensed pickle card operator shall not sell individual pickle cards on behalf of a licensed organization until an authorization has been obtained from the department by the licensed organization. The licensed organization shall file an application with the department for such authorization on a form prescribed by the department. Each application for an authorization shall include (a) the name, address, and state identification number of the licensed pickle card operator and (b) such other information which the department deems necessary. The application shall include a statement signed by a person licensed as a utilization-of-funds member signifying that such licensed organization approves the pickle card operator to sell individual pickle cards on behalf of such organization.

(7) A pickle card operator may sell individual pickle cards on behalf of more than one licensed organization. Each licensed organization for which the pickle card operator desires to sell individual pickle cards shall obtain the authorization described in subsection (6) of this section.

(8) A pickle card operator who sells individual pickle cards through a coin-operated or currency-operated dispensing device shall purchase, lease, or rent its own equipment. If such equipment is obtained from a licensed organization or distributor, it shall be purchased, leased, or rented at a rate not less than fair market value. A licensed organization or distributor shall not provide such equipment to a pickle card operator free of charge or at a rate less than fair market value as an inducement for the pickle card operator to sell a licensed organization's individual pickle cards. The department may require a licensed organization, distributor, or pickle card operator to provide such documentation as the department deems necessary to verify that a pickle card operator has purchased, leased, or rented the equipment for a rate not less than fair market value.

(9) No pickle card operator shall generate revenue from the sale of individual pickle cards which exceeds the revenue generated from other retail sales on an annual basis. For purposes of this subsection, retail sales shall not include revenue generated from other charitable gaming activities authorized by Chapter 9.



9-329.03 - Pickle card operator; qualified applicant; licensee; limitations.

9-329.03. Pickle card operator; qualified applicant; licensee; limitations.

(1) Any sole proprietorship, partnership, limited liability company, or corporation, which holds a retail license for the sale of alcoholic liquor for consumption on the premises issued by the Nebraska Liquor Control Commission pursuant to the Nebraska Liquor Control Act or which holds a retail license for the sale of alcoholic liquor for consumption off the premises, may apply for a pickle card operator's license to sell individual pickle cards as opportunities to participate in a lottery by the sale of pickle cards.

(2) A pickle card operator licensed under the Nebraska Pickle Card Lottery Act shall not be connected with or interested in, directly or indirectly, any person, partnership, limited liability company, firm, corporation, or other party licensed as a distributor or manufacturer under section 9-330 or 9-332.

(3) A sole proprietor, partner in a partnership, member in a limited liability company, or officer or director of a corporation licensed as a pickle card operator shall not be licensed as a sales agent.

(4) A sole proprietor, partner in a partnership, member in a limited liability company, or officer or director of a corporation licensed as a pickle card operator shall not be a director, manager, trustee, or member of any governing committee, board, or body of the licensed organization on behalf of which the pickle card operator sells individual pickle cards.



9-329.04 - Repealed. Laws 1997, LB 248, § 39.

9-329.04. Repealed. Laws 1997, LB 248, § 39.



9-330 - Distributor's license; application; requirements; fee; renewal.

9-330. Distributor's license; application; requirements; fee; renewal.

Any applicant for a distributor's license, including renewal thereof, shall file an application with the department on a form prescribed by the department. Each application shall be accompanied by a biennial license fee of three thousand fifty dollars. At a minimum, the application shall include the name and address of the applicant, including all shareholders who own ten percent or more of the outstanding stock if the applicant is a corporation, the location of its office or business, a current list, if requested, of those organizations within the state to whom the applicant is selling pickle card units, and, if the applicant is an individual, the applicant's social security number. All applications shall include a sworn statement by the applicant or the appropriate officer thereof that the applicant will comply with all provisions of the Nebraska Pickle Card Lottery Act and all rules and regulations adopted and promulgated under such act.

The principal office of an applicant for a distributor's license or of a licensed distributor shall be located in Nebraska.

No person shall be issued a distributor's license if such person is not doing business or authorized to do business in this state.

Distributors' licenses shall expire on September 30 of every odd-numbered year or such other date as the department may prescribe by rule or regulation. Distributors' licenses may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.



9-331 - Distributor; employee or spouse; participation in gambling; restrictions.

9-331. Distributor; employee or spouse; participation in gambling; restrictions.

(1) No person, except a distributor operating pursuant to the Nebraska Pickle Card Lottery Act, shall sell or distribute any pickle card units to any licensed organization.

(2) No distributor shall hold a license to conduct a lottery by the sale of pickle cards or any other kind of gambling activity which is authorized or regulated under Chapter 9 or a license to act as a sales agent, pickle card operator, or manufacturer of pickle cards or pickle card units except as provided in sections 9-255.07 and 9-632.

(3) If a distributor delivers any pickle card unit, he or she shall deliver such unit only to a licensed utilization-of-funds member for pickle cards, a licensed sales agent, a licensed gaming manager, a bingo chairperson designated by an organization licensed to conduct bingo pursuant to the Nebraska Bingo Act, or a person who serves as a manager for a licensed organization which is exempt under section 501(c)(8), (c)(10), or (c)(19) of the Internal Revenue Code and shall not deliver any pickle card unit to any other person, including a pickle card operator.

(4) No distributor shall offer or agree to offer anything of value to any person in exchange for an agreement or commitment by such person to exclusively sell pickle cards sold by such distributor. Nothing in this section shall prohibit a licensed organization or pickle card operator from exclusively selling pickle cards sold by a single distributor. No licensed organization or pickle card operator shall accept or agree to accept anything of value from a distributor in exchange for an agreement or commitment by such licensed organization or pickle card operator to exclusively sell pickle cards sold by such distributor.

(5) No distributor or employee or spouse of any distributor shall participate in the conduct or operation of any lottery by the sale of pickle cards or any other kind of gambling activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed distributor and as provided in sections 9-255.07 and 9-632. No distributor or employee or spouse of any distributor shall have a substantial interest in another distributor, a manufacturer, a manufacturer-distributor as defined in section 9-616 other than itself, or a licensed organization or any other licensee regulated under Chapter 9. Membership in any organization shall not be deemed a violation of this section.

(6) A distributor shall purchase or otherwise obtain pickle card units only from a licensed manufacturer and shall pay for such units by check within thirty days of delivery.



9-332 - Manufacturer of pickle cards; license required; application; fee; change in information; renewal.

9-332. Manufacturer of pickle cards; license required; application; fee; change in information; renewal.

A manufacturer shall obtain a license from the department prior to manufacturing or selling or supplying to any licensed distributor in this state any pickle cards or pickle card units or engaging in any interstate activities relating to such pickle cards or pickle card units, except that nothing in this section shall prohibit a manufacturer from marketing, selling, or otherwise providing pickle cards or pickle card units to a federally recognized Indian tribe for use in a Class II gaming activity authorized by the federal Indian Gaming Regulatory Act. The applicant shall include with the application form prescribed by the department a biennial license fee of three thousand fifty dollars, a sworn statement by the applicant or appropriate officer of the applicant that the applicant will comply with all provisions of the Nebraska Pickle Card Lottery Act and all rules and regulations adopted and promulgated pursuant to the act, and such other information as the department deems necessary. If the applicant is an individual, the application shall include the applicant's social security number.

The applicant shall notify the department within thirty days of any change in the information submitted on or with the application form. The applicant shall comply with all applicable laws of the United States and the State of Nebraska and all applicable rules and regulations of the department.

Manufacturers' licenses shall expire on September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. Manufacturers' licenses may be renewed biennially. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.



9-332.01 - Manufacturer; preselling activities; approval required.

9-332.01. Manufacturer; preselling activities; approval required.

Each manufacturer shall receive departmental approval prior to selling in this state any type of pickle card, pickle card unit, punchboard, or other similar card, board, or ticket included in section 9-315 whether referred to by any other name intended for resale in Nebraska. Approval by the department shall be based upon, but not limited to, the manufacture, assembly, and packaging of pickle cards or pickle card units and any other specifications imposed by the Nebraska Pickle Card Lottery Act or any rule or regulation adopted and promulgated pursuant to the act.



9-333 - Manufacturer; records.

9-333. Manufacturer; records.

Each manufacturer shall keep and maintain a complete set of records detailing the manufacturer's pickle card activities, including the name and state identification number of each distributor purchasing pickle card units, the quantity and type of each pickle card unit sold, and any other information concerning pickle card units which the department deems necessary. Such records shall be made available to the department upon request. The department may require by rule and regulation periodic reporting from a manufacturer relative to its pickle card activities.



9-334 - Nonresident manufacturer; designated agent for service of process.

9-334. Nonresident manufacturer; designated agent for service of process.

Each manufacturer selling pickle cards and pickle card units in this state that is not a resident or corporation shall designate a natural person who is a resident of and living in this state and is nineteen years of age or older as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the manufacturer. The name, business address where service of process and delivery of mail can be made, and home address of such agent shall be filed with the department.



9-335 - Manufacturer; employee or spouse; restriction on activities.

9-335. Manufacturer; employee or spouse; restriction on activities.

No manufacturer shall be licensed to conduct any other activity under the Nebraska Pickle Card Lottery Act. No manufacturer shall hold a license to conduct any other kind of gambling activity which is authorized or regulated under Chapter 9 except as provided in sections 9-255.09 and 9-632. No manufacturer or employee or spouse of any manufacturer shall participate in the conduct or operation of any lottery by the sale of pickle cards or any other kind of gambling activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed manufacturer or employee thereof, as a lottery contractor pursuant to the State Lottery Act, and as provided in sections 9-255.09 and 9-632. No manufacturer or employee or spouse of any manufacturer shall have a substantial interest in any other manufacturer, any distributor, any manufacturer-distributor as defined in section 9-616 other than itself, or any licensed organization or any other licensee regulated under Chapter 9.



9-336 - Pickle card or pickle card unit; serial number required; manufacturer; duties.

9-336. Pickle card or pickle card unit; serial number required; manufacturer; duties.

Each manufacturer of pickle cards or pickle card units shall assign a serial number to each unit of pickle cards he or she manufactures and place such number on each flare card supplied by such manufacturer and on each pickle card in the unit. No manufacturer shall sell or furnish to any person a unit of pickle cards with the same serial number as a unit which such manufacturer has previously distributed in this or any other state within the three years prior to such sale or furnishing.



9-337 - Pickle cards; construction standards.

9-337. Pickle cards; construction standards.

(1) Pickle cards shall be constructed so that it is impossible to determine the covered or concealed number, letter, symbol, configuration, or combination thereof on the pickle card until it has been dispensed to and opened by the player, by any method or device, including, but not limited to, the use of a marking, variance in size, variance in paper fiber, or light.

(2) All pickle cards shall be constructed to ensure that, when offered for sale to the public, the pickle card is virtually opaque and free of security defects so that winning pickle cards cannot be determined, prior to being opened, through the use of high-intensity lights or any other method.

(3) All pickle cards shall be constructed to conform in all other respects to the provisions and specifications imposed by the Nebraska Pickle Card Lottery Act or by rule or regulation as to the manufacture, assembly, or packaging of pickle cards or pickle card units.



9-338 - Pickle card or pickle card unit; restrictions on manufacturer; contraband.

9-338. Pickle card or pickle card unit; restrictions on manufacturer; contraband.

(1) No manufacturer or representative thereof, with knowledge or in circumstances under which he or she reasonably should have known, shall manufacture, possess, display, sell, or otherwise furnish to any person any pickle card or pickle card unit:

(a) In which the winning tab or tabs have not been completely and randomly distributed and mixed among all other tabs in a series;

(b) In which the location or approximate location of any of the winning tab or tabs can be determined in advance of opening the tab or tabs in any manner or by any device, including, but not limited to, any pattern in the manufacture, assembly, or packaging of the tabs or pickle cards by the manufacturer, by any markings on the tabs or container, or by the use of a light;

(c) Which offers both a chance for an instant prize and a possible chance to participate in a subsequent lottery activity, except that pickle card units (i) may utilize a seal card to award prizes or (ii) may utilize numbers drawn or selected in the conduct of bingo pursuant to the Nebraska Bingo Act to award prizes; or

(d) Which does not conform in all other respects to the requirements of the Nebraska Pickle Card Lottery Act and any other specifications imposed by the department by rule and regulation as to the manufacture, assembly, or packaging of pickle cards.

Any such cards or units shall be contraband goods for purposes of section 9-350.

(2) No manufacturer or representative thereof shall use as a sales promotion any statement, demonstration, or implication that any certain portion of a series of pickle cards contains more winners than other portions of the series or that any series of pickle cards or pickle card units may be sold by the organization or its designated sales agent or pickle card operator in a particular manner that would give the seller any advantage in selling more of the pickle cards before having to pay out winners.



9-339 - Pickle card or pickle card unit; department; examination.

9-339. Pickle card or pickle card unit; department; examination.

In addition to any other authority of the department and its authorized agents to conduct inspections, the department and its agents shall have the authority to select any pickle card or pickle card unit held by a distributor, licensed organization, sales agent, pickle card operator, or manufacturer and to examine the quality and integrity of such card or unit in any manner, including pulling all chances remaining thereon. If the pickle card or pickle card unit so inspected is thereby altered in any manner and no defect, alteration, deceptive condition, or other violation is discovered, the owner shall be reimbursed by the department for the cost of the pickle card or pickle card unit and the pickle card or pickle card unit shall become property of the department.



9-340 - Pickle card or pickle card unit; restrictions; costs of examination.

9-340. Pickle card or pickle card unit; restrictions; costs of examination.

(1) No manufacturer shall sell or otherwise provide any pickle cards or pickle card units to any person in Nebraska except a licensed distributor or a federally recognized Indian tribe for use in a Class II gaming activity authorized by the federal Indian Gaming Regulatory Act. No distributor licensed in Nebraska shall purchase or otherwise obtain any pickle cards or pickle card units except from manufacturers licensed in Nebraska.

(2) No distributor shall sell or otherwise provide any pickle card units except to an organization licensed to conduct a lottery by the sale of pickle cards pursuant to the Nebraska Pickle Card Lottery Act or to a federally recognized Indian tribe for use in a Class II gaming activity authorized by the federal Indian Gaming Regulatory Act. No pickle cards shall be sold by a distributor except in the form of pickle card units. No distributor shall market or sell any pickle card unit for use in this state:

(a) Which has not been approved and authorized by the department;

(b) Which has a card or play count in excess of six thousand per pickle card unit;

(c) Which offers less than sixty-five percent or more than eighty percent of the gross proceeds to be paid out in prizes;

(d) Which contains any pickle card or punch on a punchboard, the individual purchase price of which exceeds one dollar;

(e) In which any individual pickle card awards a prize or prizes in excess of one thousand dollars;

(f) Which may be used for any gift enterprise as defined in section 9-701;

(g) Unless and until a stamp obtained from the department containing an identifying number has been permanently and conspicuously affixed upon the flare card supplied by the manufacturer for identification purposes. Once placed, such stamp shall not be removed or tampered with by any person. The state identification stamp shall be placed on each punchboard such that the complete number, together with the symbol appearing thereon, is plainly visible. State identification stamps shall be obtained only from the department and only by a licensed distributor for ten cents each. Such stamps shall be placed by the licensed distributor only on items sold or furnished to licensed organizations in this state. Such stamps shall not be transferred or furnished to any other person unless already placed upon a punchboard or pickle card unit; or

(h) Without the information required in section 9-346.

(3) The department may require a manufacturer seeking approval of any pickle card unit to pay the actual costs incurred by the department in examining the unit. If required, the anticipated costs shall be paid in advance by the manufacturer. After completion of the examination, the department shall refund overpayments or charge and collect amounts sufficient to reimburse the department for underpayment of actual costs.



9-340.01 - Distributor; provide purchaser with invoice.

9-340.01. Distributor; provide purchaser with invoice.

Each distributor shall, in a manner prescribed by the department, provide each purchaser of a pickle card unit or punchboard with an invoice of sale. The invoice shall contain the purchaser's name and complete address and any other information the department deems necessary.



9-340.02 - Pickle card units; dispensing devices; payment; definite profit; how remitted; delivery; credit; limitations.

9-340.02. Pickle card units; dispensing devices; payment; definite profit; how remitted; delivery; credit; limitations.

(1) All pickle card units purchased by a licensed organization from a licensed distributor shall be paid for by a check drawn on the pickle card bank account of the licensed organization either in advance of or upon delivery of the pickle card units.

(2) A licensed pickle card operator shall remit the definite profit, less not more than thirty percent of the definite profit as allowed by subsection (4) of section 9-347, of all pickle card units received to the sponsoring licensed organization by check either in advance of or upon delivery of the pickle card units from the sales agent to the pickle card operator. Upon delivery of the pickle card units, the sales agent shall issue the pickle card operator a standard receipt prescribed by the department.

(3) Unless otherwise authorized by the department, pickle card units shall be delivered to a pickle card operator only by a sales agent's personal delivery or by delivery arranged by a sales agent through the mail or by a common carrier.

(4) No licensed organization conducting a lottery by the sale of pickle cards shall extend credit in any form, including, but not limited to, the extension of any credit with regard to the receipt of the definite profit, less not more than thirty percent of the definite profit as allowed by subsection (4) of section 9-347, of a pickle card unit from a pickle card operator upon delivery of a pickle card unit to the pickle card operator and the extension of any credit with regard to the sale or lease of any equipment or coin-operated or currency-operated pickle card dispensing device used in connection with a lottery by the sale of pickle cards.

(5) All payments for the purchase, lease, or rental of a coin-operated or currency-operated pickle card dispensing device by a licensed organization shall be made by a check drawn on the organization's pickle card checking account.

(6) All payments for the purchase, lease, or rental of a coin-operated or currency-operated pickle card dispensing device by a licensed pickle card operator from a licensed organization shall be made by a check drawn on the business checking account of the pickle card operator or a personal checking account of an owner, partner, or officer of the pickle card operator, either at the time of or before placement of the device or on or before the first day of the period of the lease, whichever comes first.

(7) All lease or rental agreements between a licensed organization and a licensed pickle card operator for coin-operated or currency-operated pickle card dispensing devices shall be subject to approval by the department.



9-341 - Licensed manufacturer; duty to keep records.

9-341. Licensed manufacturer; duty to keep records.

Every licensed manufacturer shall keep and maintain a complete set of records which shall include all details of all activities of the licensee related to the conduct of the licensed activity as may be required by the department, including the total number of pickle card units sold to any Nebraska-licensed distributor. Such records shall be available for inspection by the department. The records shall be maintained for a period of not less than three years from the date of the end of the licensee's fiscal year.



9-342 - Licensed organization; pickle cards; powers and duties; purchases; limitation.

9-342. Licensed organization; pickle cards; powers and duties; purchases; limitation.

(1) Any organization licensed to conduct a lottery by the sale of pickle cards shall purchase units for such purposes from a distributor and shall use the net profit from the sale of the pickle cards for a lawful purpose.

(2) When any organization licensed to conduct a lottery by the sale of pickle cards purchases units from a distributor, such organization shall provide the distributor with a copy of the organization's license or other adequate identification indicating that such organization has a valid license issued pursuant to section 9-327.

(3) Only a person (a) licensed pursuant to section 9-327 as a utilization-of-funds member, (b) licensed pursuant to section 9-329 as a sales agent, (c) licensed pursuant to section 9-232.01 as a gaming manager, (d) designated as a bingo chairperson by an organization licensed to conduct bingo pursuant to the Nebraska Bingo Act, or (e) who serves as a manager for a licensed organization which is exempt under section 501(c)(8), (c)(10), or (c)(19) of the Internal Revenue Code shall order pickle card units from a distributor on behalf of the organization. Only a person licensed as a utilization-of-funds member shall purchase pickle card units from a distributor on behalf of the organization. No pickle card operator shall order or purchase any pickle card or pickle card unit from a distributor.



9-343 - Distributor; records; reports.

9-343. Distributor; records; reports.

(1) A distributor shall maintain records of total sales of pickle card units and, within thirty days after the end of the calendar month or by the last day of the month following each monthly period, whichever comes first, shall report to the department, in a manner prescribed by the department, detailed information concerning each sale, which information shall include, but not be limited to, (a) the total number of units sold by such distributor, (b) the aggregate price for which such cards will be sold by the purchasing organization, and (c) any other information the department deems necessary.

(2) A distributor shall maintain a record of the serial number of each unit sold and the corresponding state identification stamp number assigned to each unit. Such information shall be made available to the department upon request.



9-344 - Distributor; taxation; deficiencies.

9-344. Distributor; taxation; deficiencies.

(1) Accompanying the monthly reports required in section 9-343, the distributor shall remit to the department a tax equal to ten percent of the definite profit of each pickle card unit sold by the distributor. Such tax shall be remitted with and reported on a form prescribed by the department on a monthly basis and shall be due and payable within thirty days after each monthly period or by the last day of the month following each monthly period, whichever comes first. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. The distributor shall include the tax due under this section in the selling price of units and shall separately state such tax on the invoice. All deficiencies of the tax prescribed in this section shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.

(2) Unless otherwise provided in the Nebraska Pickle Card Lottery Act, no occupation tax on any proceeds derived from the conduct of a lottery by the sale of pickle cards shall be levied, assessed, or collected from any licensee under the act by any county, township, district, city, village, or other governmental subdivision or body having power to levy, assess, or collect such tax.

(3) For purposes of proper administration of the tax imposed by this section and to prevent evasion of the tax, it shall be presumed that each pickle card unit sold by a distributor or obtained from a manufacturer and not accounted for by a distributor is subject to the tax until the contrary is established. The burden of proving the contrary shall be upon the distributor.



9-345 - Participation; age limitation.

9-345. Participation; age limitation.

(1) No person under eighteen years of age shall play or participate in any way in any lottery by the sale of pickle cards.

(2) No person or licensee, or employee or agent thereof, shall knowingly permit an individual under eighteen years of age to play or participate in any way in any lottery by the sale of pickle cards conducted pursuant to the Nebraska Pickle Card Lottery Act.



9-345.01 - Conduct of lottery; location; special function.

9-345.01. Conduct of lottery; location; special function.

A licensed organization may conduct a lottery by the sale of pickle cards only at its designated premises, at its regularly scheduled bingo occasion and its limited period bingo conducted pursuant to the Nebraska Bingo Act, and at the premises of one or more pickle card operators.

A licensed organization may obtain an authorization from the department to sell its individual pickle cards at a festival, bazaar, picnic, carnival, or similar special function conducted by the licensed organization outside of the organization's designated premises one time per twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation not to exceed seven consecutive days if the special function is conducted within the county in which the licensed organization has its principal office and the pickle cards are sold only by volunteer members of the licensed organization. A licensed organization shall make written request to the department for such authorization at least ten days prior to the start of the special function.



9-345.02 - Flare cards; punchboards; posting; identification.

9-345.02. Flare cards; punchboards; posting; identification.

(1) Licensed organizations and pickle card operators selling individual pickle cards or punchboards shall conspicuously post the flare card for each pickle card unit in play at that location.

(2) Licensed organizations and pickle card operators shall identify each flare card or punchboard in a manner prescribed by the department indicating the name and state identification number of each nonprofit organization on behalf of which individual pickle cards and punches from punchboards are sold at such location.



9-345.03 - Pickle cards; dispensing device; registration; application; fee; decal; nontransferable; access; violations; penalties.

9-345.03. Pickle cards; dispensing device; registration; application; fee; decal; nontransferable; access; violations; penalties.

(1) Any person who places a coin-operated or currency-operated pickle card dispensing device in operation in this state without a current registration decal affixed permanently and conspicuously to the device shall be subject to an administrative penalty of thirty dollars for each violation. The department shall remit the proceeds from such penalties to the State Treasurer for credit to the Charitable Gaming Operations Fund.

(2) Registration of the device with the department shall be made by application to the department and shall be the responsibility of the licensed organization when such device is to be used in a licensed organization's designated premises or at the location of its regularly scheduled bingo occasion or of the licensed pickle card operator when such device is to be used on the premises of the pickle card operator.

(3) Each application for registration shall include (a) the name and address of the licensed pickle card operator or licensed organization registering the device, (b) the state identification number of the licensed pickle card operator or licensed organization registering the device, (c) a detailed description of the physical appearance and operation of the device, and (d) such other information which the department deems necessary.

(4) A fee of fifty dollars shall be charged for each decal issued pursuant to this section. The department shall remit the proceeds from the fee to the State Treasurer for credit to the Charitable Gaming Operations Fund. All decals issued by the department pursuant to this section shall expire on December 31 of each year or such other date as the department may prescribe by rule and regulation and shall be renewed annually.

(5) The registration decal issued by the department pursuant to this section shall not be transferable.

(6) Upon request by the Tax Commissioner or his or her agents or employees, the licensed organization or pickle card operator responsible for registering the device shall provide the requesting individual immediate access to any pickle cards contained within such device.

(7) Any person violating any provision of this section shall be deemed guilty of a Class II misdemeanor. Each day on which any person engages in or conducts the business of operating any device subject to this section without having paid the penalty or the registration as provided constitutes a separate offense.



9-345.04 - Seal cards; authorized; requirements.

9-345.04. Seal cards; authorized; requirements.

A lottery by the sale of pickle cards may be conducted utilizing a seal card comprised of a board or placard that contains a seal or seals which, when removed or opened, reveal predesignated winning numbers, letters, symbols, or any combination thereof. All rules governing the handling of prizes awarded in conjunction with seal cards shall be posted prominently in the area where such pickle card units are played.



9-346 - Determination of winner; pickle cards; requirements.

9-346. Determination of winner; pickle cards; requirements.

(1) The winning cards, boards, or tickets in any lottery by the sale of pickle cards shall be determined by a comparison of those numbers, letters, symbols, or configurations, or combination thereof, which are revealed on the pickle cards, to a set of numbers, letters, symbols, or configurations, or combination thereof, which has been previously specified as a winning combination. Whenever the winning combinations do not comprise a statement of the cash prize won, the winning combinations shall be printed on every pickle card that is wider than one inch or longer than two and one-half inches. Pickle cards that are smaller than such dimensions shall have the winning combinations printed on a flare card that is publicly displayed at the point of sale of the pickle cards.

(2) The winning chances of any pickle card shall not be determined or otherwise known until after its purchase and only upon opening, pulling, detaching, breaking open, or otherwise removing the tab or tabs to clearly reveal or otherwise appropriately revealing the combination. The winning chances shall be determined by and based upon an element of chance.

(3) Any person possessing a winning pickle card shall receive the appropriate cash prize previously determined and specified for that winning combination.

(4) All pickle cards shall legibly bear on the outside of each pickle card the name of the licensed organization conducting the lottery by the sale of pickle cards and such organization's state identification number.

(5) Nothing in this section shall prohibit (a) punchboards which allow the person who purchases the last punch on the punchboard to receive a cash prize predetermined by the manufacturer as a result of purchasing the last punch, (b) pickle card units which utilize a seal card which allows a seal card winner to receive a cash prize predetermined by the manufacturer, (c) pickle card units which utilize a seal card as described in this section which allow the person who purchases the last pickle card of such a unit to receive a cash prize predetermined by the manufacturer as a result of purchasing the last pickle card, or (d) pickle card units which are designed by a manufacturer to utilize bingo numbers drawn during the conduct of bingo to determine a winning combination. Such pickle card units shall be sold by a licensed distributor only to an organization licensed to conduct a lottery by the sale of pickle cards which is also licensed to conduct bingo and shall be played only at the bingo premises of the licensed organization during a bingo occasion conducted pursuant to the Nebraska Bingo Act.



9-347 - Gross proceeds; definite profit; use; restrictions; allocation of expenses.

9-347. Gross proceeds; definite profit; use; restrictions; allocation of expenses.

(1) The gross proceeds of any lottery by the sale of pickle cards shall be used solely for lawful purposes, awarding of prizes, payment of the unit cost, any commission paid to a pickle card operator, allowable expenses, and allocations for bingo expenses as provided by subsection (5) of this section.

(2) Not less than sixty-five percent or more than eighty percent of the gross proceeds of any lottery by the sale of pickle cards shall be used for the awarding of prizes.

(3) Not more than twelve percent of the definite profit of a pickle card unit shall be used by the licensed organization to pay the allowable expenses of operating a lottery by the sale of pickle cards, except that license fees paid to the department to license the organization, each utilization-of-funds member, and any sales agent and pickle card dispensing device registration fees shall not be included in determining the twelve-percent limitation on expenses and no portion of such twelve percent shall be used to pay any expenses associated with the sale of pickle cards at a bingo occasion conducted pursuant to the Nebraska Bingo Act, and of such twelve percent not more than six percent of the definite profit may be used by the licensed organization for the payment of any commission, salary, or fee to a sales agent in connection with the marketing, sale, and delivery of a pickle card unit. When determining the twelve percent of definite profit that is permitted to pay the allowable expenses of operating a lottery by the sale of pickle cards, the definite profit from the sale of pickle cards at the organization's bingo occasions shall not be included.

(4) Not more than thirty percent of the definite profit of a pickle card unit shall be used by a licensed organization to pay a pickle card operator a commission, fee, or salary for selling individual pickle cards as opportunities for participation in a lottery by the sale of pickle cards on behalf of the licensed organization.

(5) An organization licensed to conduct bingo pursuant to the Nebraska Bingo Act may allocate a portion of the expenses associated with the conduct of its bingo occasions to its lottery by the sale of pickle cards conducted at such bingo occasions. Such allocation shall be based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the previous annual reporting period. An organization licensed to conduct bingo that has not been previously licensed shall determine such allocation based upon the percentage that pickle card gross proceeds derived from the sale of pickle cards at the bingo occasions represents to the total of bingo gross receipts and pickle card gross proceeds derived from such bingo occasions for the initial three consecutive calendar months of operation. The total amount of expenses that may be allocated to the organization's lottery by the sale of pickle cards shall be subject to the limitations on bingo expenses as provided for in the Nebraska Bingo Act with respect to the fourteen-percent expense limitation and the fair-market-value limitation on the purchase, rental, or lease of bingo equipment and the rental or lease of personal property or of a premises for the conduct of bingo. No expenses associated with the conduct of bingo may be paid directly from the pickle card checking account. A licensed organization which needs to allocate a portion of the expenses associated with the conduct of its bingo occasions to its lottery by the sale of pickle cards conducted at such bingo occasions to pay bingo expenses as provided by this section shall transfer funds from the pickle card checking account to the bingo checking account by a check drawn on the pickle card checking account or by electronic funds transfer.



9-347.01 - Definite profit; distribution; net profit; use.

9-347.01. Definite profit; distribution; net profit; use.

(1) For each type of pickle card unit marketed in this state, the department shall determine the following: (a) When a licensed organization sells pickle cards through pickle card operators, the portion of the definite profit from that pickle card unit which shall go to the licensed organization, such amount to be not less than seventy percent of the definite profit from such pickle card unit; (b) the maximum amount of the definite profit from the sale of a pickle card unit that a licensed organization may pay a pickle card operator as a commission, fee, or salary to sell its pickle cards, such amount not to exceed thirty percent of the definite profit from such pickle card unit; (c) the portion of the definite profit from the sale of a pickle card unit which may be expended by a licensed organization for allowable expenses, such amount not to exceed twelve percent of the definite profit from such pickle card unit; and (d) the portion of the definite profit from the sale of a pickle card unit which may be utilized by a licensed organization for payment of the organization's sales agent, such amount to be a portion of the allowable expenses and not to exceed six percent of the definite profit from such pickle card unit.

(2) The licensed organization's net profit from the sale of a pickle card unit shall be used exclusively for a lawful purpose. A licensed organization shall not donate or promise to donate its net profit or any portion of the net profit to a recipient outside of its organization as an inducement for or in exchange for (a) a payment, gift, or other thing of value from the recipient to any person, organization, or corporation, including, but not limited to, the licensed organization or any of its members, employees, or agents, or (b) a pickle card operator's agreement to sell pickle cards on behalf of the licensed organization.



9-348 - Segregation of definite profit; manner of payment; records; requirements.

9-348. Segregation of definite profit; manner of payment; records; requirements.

(1) The definite profit, less not more than thirty percent of the definite profit as allowed by subsection (4) of section 9-347, of any lottery by the sale of pickle cards and all amounts received by any licensed organization from the sale, lease, or rental of coin-operated or currency-operated pickle card dispensing devices shall be segregated from other revenue of any licensed organization conducting the lottery and placed in a separate checking account. All lawful purpose donations and expenses relating to the licensed organization's lottery by the sale of pickle cards, including the allowable expenses, any license fees paid to the department to license the organization, each utilization-of-funds member, and any sales agent, coin-operated or currency-operated pickle card dispensing device registration fees, and the unit cost but excluding the payment of prizes for winning pickle cards, shall be paid by check from such account and shall be made payable to the ultimate use of such lawful purpose donations or expenses.

(2) Separate records shall be maintained by any licensed organization conducting a lottery by the sale of pickle cards. Each nonprofit organization conducting a lottery by the sale of pickle cards shall keep a record of all locations or persons who are paid to sell pickle cards. Records and lists required by the Nebraska Pickle Card Lottery Act shall be preserved for at least three years. Any law enforcement agency or other agency of government shall have the authority to investigate the records relating to lotteries by the sale of pickle cards and gross proceeds from such lotteries at any time. Organizations shall, upon proper written request, deliver all such records to the department, law enforcement agency, or other agency of government for investigation.



9-348.01 - Lottery by the sale of pickle cards; sources of funding; payments; restrictions.

9-348.01. Lottery by the sale of pickle cards; sources of funding; payments; restrictions.

(1) A lottery by the sale of pickle cards shall fund itself after its first year of existence and shall not receive money from any other source, including the operation of other charitable gaming activities, for the payment of prizes, unit cost, allowable expenses, any commission paid to a pickle card operator, lawful purpose donations, or any other expense associated with the operation of the lottery by the sale of pickle cards except as provided in subsection (2) of this section.

(2) A licensed organization establishing a lottery by the sale of pickle cards may finance such lottery with money from the general fund of the licensed organization during the first year of operation of the lottery by the sale of pickle cards. General fund money used to finance a lottery by the sale of pickle cards may be repaid from funds received by the lottery by the sale of pickle cards.

(3) A licensed organization may commingle funds received from the sale of pickle cards with any general operating funds of the licensed organization by means of a check drawn on the pickle card checking account or by electronic funds transfer from that account, but the burden of proof shall be on the licensed organization to demonstrate that such commingled funds are not used to make any payments associated with the operation of the lottery by the sale of pickle cards and are used for a lawful purpose.



9-349 - Lottery by the sale of pickle cards; reports.

9-349. Lottery by the sale of pickle cards; reports.

(1) A licensed organization conducting a lottery by the sale of pickle cards shall report annually to the department, on a form prescribed by the department, a complete and accurate accounting of its gross proceeds from the lottery by the sale of pickle cards. The annual report shall demonstrate that the organization's definite profit from pickle card sales has been retained in the organization's pickle card checking account or expended solely for allowable expenses, unit costs, any pickle card operator commissions, lawful purpose donations, any license fees paid to the department to license the organization, each utilization-of-funds member, and any sales agent, coin-operated or currency-operated pickle card dispensing device registration fees, or any bingo expenses allocated to the sale of pickle cards as provided for in section 9-347.

(2) The annual report shall cover the organization's lottery by the sale of pickle cards activities from July 1 through June 30 of each year or such other period as the department may prescribe by rule and regulation. Such report shall be submitted to the department on or before August 15 of each year or such other date as the department may prescribe by rule and regulation.

(3) A copy of the report shall be submitted to the organization's membership.

(4) Upon dissolution of a licensed organization or if a previously licensed organization does not renew its license to conduct a lottery by the sale of pickle cards, its license renewal application is denied, or its license is canceled or revoked, all remaining profits derived from the conduct of the lottery by the sale of pickle cards shall be utilized for a lawful purpose and shall not be distributed to any private individual or shareholder. A complete and accurate report of the organization's pickle card activity shall be filed with the department, on a form prescribed by the department, no later than forty-five days after the date the organization is dissolved or no later than forty-five days after the expiration date of the license or the effective date of the license renewal application denial or license cancellation or revocation. The report shall cover the period from the end of the organization's most recent annual report filed through the date the organization is dissolved or the date the license renewal application has been denied or the license has been canceled or revoked or has otherwise expired. The organization shall include with the report a plan for the disbursement of any remaining profits which shall be subject to approval by the department. Such plan shall identify the specific purposes for which the remaining profits will be utilized.

(5) In addition to the reports required by subsections (1) and (4) of this section, the department may prescribe by rule and regulation the filing of a pickle card revenue status report by August 15 of each year or such other date as the department may prescribe by rule and regulation, on a form prescribed by the department, listing all disbursements of pickle card revenue until all such revenue has been expended either for allowable expenses or for a lawful purpose.



9-350 - Tax Commissioner; power to seize contraband; effect.

9-350. Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state: (a) Any pickle cards and pickle card units declared to be contraband goods in section 9-338; (b) any pickle cards that are not properly printed as required in section 9-346 or on which the tax has not been paid, except for pickle cards in the possession of a licensed distributor or licensed manufacturer; (c) any pickle cards or pickle card units purchased by any licensed organization from any source other than a licensed distributor; (d) any pickle cards or pickle card units that are being sold without all of the proper licenses; (e) any pickle card units or pickle cards that have been sold in violation of the Nebraska Pickle Card Lottery Act or any rules or regulations adopted and promulgated pursuant to such act; (f) any pickle cards or pickle card units in the possession of any licensee whose license has been revoked, canceled, or suspended or any pickle cards or pickle card units in the possession of any former licensee whose license has expired; or (g) any coin-operated or currency-operated pickle card dispensing device which contains any pickle cards deemed to be contraband goods pursuant to this subsection or any such device which does not have permanently and conspicuously affixed to it a current registration decal required by section 9-345.03.

(2) The Tax Commissioner may, upon satisfactory proof, direct return of any confiscated pickle cards or pickle card units when he or she has reason to believe that the entity from whom the pickle cards or pickle card units were confiscated has not willfully or intentionally evaded any tax or failed to comply with the Nebraska Pickle Card Lottery Act. Upon receipt of an affidavit of ownership, the Tax Commissioner shall relinquish possession of a seized coin-operated or currency-operated pickle card dispensing device to the lawful owners of the device if the device is not needed as evidence by the department, any county attorney, or the Attorney General at an administrative or judicial hearing, if contraband pickle cards have been removed from the device, and in the event the device was seized due to a violation of subsection (2) of section 9-345.03, if the entity who was utilizing the device has applied for and has received a current registration decal for the seized device.

(3) The Tax Commissioner may, upon finding that an entity in possession of contraband goods has willfully or intentionally evaded any tax or failed to comply with the act, confiscate such goods. Any pickle cards or pickle card units confiscated shall be destroyed.

(4) The seizure and destruction of coin-operated or currency-operated pickle card dispensing devices, pickle cards, or pickle card units shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, may seal any pickle cards, pickle card units, or coin-operated or currency-operated pickle card dispensing devices deemed to be contraband goods pursuant to this section. Such seal shall not be broken until authorized by the Tax Commissioner or his or her agents or employees. If the seal on a coin-operated or currency-operated pickle card dispensing device is broken prior to payment of the penalty and registration of the device required under section 9-345.03, the device shall be subject to forfeiture and sale by the Tax Commissioner.

(6) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the sealing, seizure, or confiscation of any coin-operated or currency-operated pickle card dispensing device, pickle card, or pickle card unit pursuant to this section.

(7) Possession of pickle cards or pickle card units which are deemed to be contraband goods pursuant to this section shall be a violation of the Nebraska Pickle Card Lottery Act.



9-351 - Unauthorized sale or possession of pickle cards; violation; penalty.

9-351. Unauthorized sale or possession of pickle cards; violation; penalty.

(1) No person or organization other than those qualifying under section 9-326 and licensed pursuant to section 9-327 shall be permitted to conduct a lottery by the sale of pickle cards in this state.

(2) No person other than a licensed distributor or manufacturer shall possess pickle cards that are not properly printed with the information required in section 9-346.

(3) Any person who violates this section shall be guilty of a Class I misdemeanor.



9-352 - Violations; penalties; enforcement; venue.

9-352. Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person or licensee, or employee or agent thereof, who violates any provision of the Nebraska Pickle Card Lottery Act, or who causes, aids, abets, or conspires with another to cause any person or licensee or any employee or agent thereof to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating any provision of the act more than once in a twelve-month period may have its license canceled or revoked. Such matters may also be referred to any other state licensing agencies for appropriate action.

(2) Each of the following violations of the Nebraska Pickle Card Lottery Act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official, employee, or agent of this state, or any agencies or political subdivisions of this state, any compensation or reward or share of the money for property paid or received through gambling activities regulated under Chapter 9 in consideration for obtaining any license, authorization, permission, or privilege to participate in any gaming operations except as authorized under Chapter 9 or any rules and regulations adopted and promulgated pursuant to such chapter;

(b) Making or receiving payment of a portion of the purchase price of pickle cards by a seller of pickle cards to a buyer of pickle cards to induce the purchase of pickle cards or to improperly influence future purchases of pickle cards;

(c) Using bogus, counterfeit, or nonopaque pickle cards, pull tabs, break opens, punchboards, jar tickets, or any other similar card, board, or ticket or substituting or using any pickle cards, pull tabs, or jar tickets that have been marked or tampered with;

(d) Intentionally employing or possessing any device to facilitate cheating in any lottery by the sale of pickle cards or use of any fraudulent scheme or technique in connection with any lottery by the sale of pickle cards when the amount gained or intended to be gained through the use of such items, schemes, or techniques is three hundred dollars or more;

(e) Knowingly filing a false report under the Nebraska Pickle Card Lottery Act;

(f) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the conduct of a lottery by the sale of pickle cards; or

(g) Knowingly selling or distributing or knowingly receiving with intent to sell or distribute pickle cards or pickle card units without first obtaining a license in accordance with the Nebraska Pickle Card Lottery Act pursuant to section 9-329, 9-329.03, 9-330, or 9-332.

(3) In all proceedings initiated in any court or otherwise under the act, it shall be the duty of the Attorney General and appropriate county attorney to prosecute and defend all such proceedings.

(4) The failure to do any act required by or under the Nebraska Pickle Card Lottery Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(5) In the enforcement and investigation of any offense committed under the act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-353 - Violations; standing to sue.

9-353. Violations; standing to sue.

Any person in this state, including any law enforcement official, who has cause to believe that (1) any licensed organization, (2) any employee or agent of such licensed organization, (3) any person acting in concert with such licensed organization, or (4) any person in connection with a lottery by the sale of pickle cards has engaged in or is engaging in any conduct in violation of the Nebraska Pickle Card Lottery Act or has aided or is aiding another in any conduct in violation of the act may commence a civil action in any district court of this state.



9-354 - Civil action; relief permitted.

9-354. Civil action; relief permitted.

In any civil action commenced pursuant to section 9-353, a court may allow:

(1) A temporary restraining order or injunction, with or without a bond as the court may direct, prohibiting a party to the action from continuing or engaging in such conduct, aiding in such conduct, or doing any act in furtherance of such conduct;

(2) A declaration that the conduct by a licensed organization or employee or agent of a licensed organization, which is a party to the action, constitutes a violation of the Nebraska Pickle Card Lottery Act and a determination of the number and times of violations for certification to the department for appropriate license revocation purposes;

(3) A permanent injunction under principles of equity and on reasonable terms;

(4) An accounting of the profits, earnings, or gains resulting directly and indirectly from such violations, with restitution or a distribution of such profits, earnings, or gains to all licensed organizations existing at the time of such violations which apply to the court and show that they suffered monetary losses by reason of such violations and with distribution of any remaining profits, earnings, or gains to the state; and

(5) Reasonable attorney's fees and court costs.



9-355 - Civil procedure statutes; applicability.

9-355. Civil procedure statutes; applicability.

Proceedings under section 9-353 shall be subject to and governed by the district court civil procedure statutes. Issues properly raised shall be tried and determined as in other civil actions in equity. All orders, judgments, and decrees rendered may be reviewed as other orders, judgments, and decrees.



9-356 - Returns, reports, and records; disclosure; limitations; violation; penalty.

9-356. Returns, reports, and records; disclosure; limitations; violation; penalty.

(1) Except in accordance with a proper judicial order or as otherwise provided by this section or other law, it shall be a Class I misdemeanor for the Tax Commissioner or any employee or agent of the Tax Commissioner to make known, in any manner whatsoever, the contents of any tax return or any reports or records submitted by a licensed distributor or manufacturer or the contents of any personal history reports submitted by any licensee or license applicant to the department pursuant to the Nebraska Pickle Card Lottery Act and any rules and regulations adopted and promulgated pursuant to such act.

(2) Nothing in this section shall be construed to prohibit (a) the delivery to a taxpayer, licensee, or his or her duly authorized representative or his or her successors, receivers, trustees, executors, administrators, assignees, or guarantors, if directly interested, a certified copy of any tax return or report or record, (b) the publication of statistics so classified as to prevent the identification of particular tax returns or reports or records, (c) the inspection by the Attorney General, a county attorney, or other legal representative of the state of tax returns or reports or records submitted by a licensed distributor or manufacturer when information on the tax returns or reports or records is considered by the Attorney General, county attorney, or other legal representative to be relevant to any action or proceeding instituted by the taxpayer or licensee or against whom an action or proceeding is being considered or has been commenced by any state agency or county, (d) the furnishing of any information to the United States Government or to states allowing similar privileges to the Tax Commissioner, (e) the disclosure of information and records to a collection agency contracting with the Tax Commissioner for the collection of delinquent taxes under the Nebraska Pickle Card Lottery Act, (f) the publication or disclosure of final administrative opinions and orders made by the Tax Commissioner in the adjudication of license denials, suspensions, cancellations, or revocations or the levying of fines, (g) the release of any application, without the contents of any submitted personal history report or social security number, filed with the department to obtain a license to conduct activities under the act, which shall be deemed a public record, (h) the release of any report filed pursuant to section 9-349 or any other report filed by a licensed organization, sales agent, or pickle card operator pursuant to the act, which shall be deemed a public record, or (i) the notification of an applicant, a licensee, or a licensee's duly authorized representative of the existence of and the grounds for any administrative action to deny the license application of, to revoke, cancel, or suspend the license of, or to levy an administrative fine upon any agent or employee of the applicant, the licensee, or any other person upon whom the applicant or licensee relies to conduct activities authorized by the act.

(3) Nothing in this section shall prohibit the Tax Commissioner or any employee or agent of the Tax Commissioner from making known the names of persons, firms, or corporations licensed to conduct activities under the act, the locations at which such activities are conducted by license holders, or the dates on which such licenses were issued.

(4) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the Postal Inspector of the United States Postal Service or his or her delegates to inspect a tax return or reports or records submitted by a licensed distributor or manufacturer pursuant to the act when information on the returns or reports or records is relevant to any action or proceeding instituted or being considered by the United States Postal Service against such person for the fraudulent use of the mails to carry and deliver false and fraudulent tax returns to the Tax Commissioner with the intent to defraud the State of Nebraska or to evade the payment of Nebraska state taxes.

(5) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit other tax officials of this state to inspect a tax return or reports or records submitted pursuant to the act, but such inspection shall be permitted only for purposes of enforcing a tax law and only to the extent and under the conditions prescribed by the rules and regulations of the Tax Commissioner.



9-401 - Act, how cited.

9-401. Act, how cited.

Sections 9-401 to 9-437 shall be known and may be cited as the Nebraska Lottery and Raffle Act.



9-402 - Purpose of act.

9-402. Purpose of act.

(1) The purpose of the Nebraska Lottery and Raffle Act is to protect the health and welfare of the public, to protect the economic welfare and interest in certain lotteries with gross proceeds greater than one thousand dollars and certain raffles with gross proceeds greater than five thousand dollars, to insure that the profits derived from the operation of any such lottery or raffle are accurately reported in order that their revenue-raising potential be fully exposed, to insure that the profits are used for legitimate purposes, and to prevent the purposes for which the profits of any such lottery or raffle are to be used from being subverted by improper elements.

(2) The purpose of the Nebraska Lottery and Raffle Act is also to completely and fairly regulate each level of the traditional marketing scheme of tickets or stubs for such lotteries and raffles to insure fairness, quality, and compliance with the Constitution of Nebraska. To accomplish such purpose, the regulation and licensure of nonprofit organizations and any other person involved in the marketing scheme are necessary.

(3) The Nebraska Lottery and Raffle Act shall apply to all lotteries with gross proceeds in excess of one thousand dollars, except for lotteries by the sale of pickle cards conducted in accordance with the Nebraska Pickle Card Lottery Act, lotteries conducted by a county, city, or village in accordance with the Nebraska County and City Lottery Act, and lottery games conducted in accordance with the State Lottery Act, and to all raffles with gross proceeds in excess of five thousand dollars. All such lotteries and raffles shall be played and conducted only by the methods permitted in the act. No other form, means of selection, or method of play shall be allowed.



9-403 - Definitions, where found.

9-403. Definitions, where found.

For purposes of the Nebraska Lottery and Raffle Act, unless the context otherwise requires, the definitions found in sections 9-404 to 9-417.02 shall be used.



9-404 - Allowable expenses, defined.

9-404. Allowable expenses, defined.

Allowable expenses shall mean:

(1) All costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed to participants such as tickets;

(2) All office expenses;

(3) All promotional expenses;

(4) The tax on gross proceeds prescribed in section 9-429;

(5) All license and permit fees prescribed by the Nebraska Lottery and Raffle Act;

(6) Any tax or fee imposed pursuant to section 9-433; and

(7) Any fee paid to any person associated with the operation of any lottery or raffle.



9-405 - Cancel, defined.

9-405. Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license or permit for up to three years.



9-406 - Department, defined.

9-406. Department, defined.

Department shall mean the Department of Revenue.



9-407 - Gross proceeds, defined.

9-407. Gross proceeds, defined.

Gross proceeds shall mean the total receipts received from the conduct of the lottery or raffle without any reduction for prizes, discounts, taxes, or allowable expenses. Gross proceeds shall include receipts from any required admission costs or any other required purchase, to the extent such admission cost or purchase itself constitutes a chance in the lottery or raffle, and the value of any free tickets or stubs or free plays used.



9-408 - Lawful purpose, defined.

9-408. Lawful purpose, defined.

(1) Lawful purpose shall mean charitable or community betterment purposes, including, but not limited to, one or more of the following:

(a) Benefiting persons by enhancing their opportunity for religious or educational advancement, by relieving or protecting them from disease, suffering, or distress, by contributing to their physical well-being, by assisting them in establishing themselves in life as worthy and useful citizens, or by increasing their comprehension of and devotion to the principles upon which this nation was founded;

(b) Initiating, performing, or fostering worthy public works or enabling or furthering the erection or maintenance of public structures; and

(c) Lessening the burdens borne by government or voluntarily supporting, augmenting, or supplementing services which government would normally render to the people.

(2) Lawful purpose shall not include any activity consisting of an attempt to influence legislation or participate in any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

(3) Nothing in this section shall prohibit any organization licensed pursuant to the Nebraska Lottery and Raffle Act from using its proceeds or profits derived from activities under the act in any activity which benefits and is conducted by the organization, including any charitable, benevolent, humane, religious, philanthropic, recreational, social, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.



9-409 - License, defined.

9-409. License, defined.

License shall mean any license to conduct a lottery or raffle as provided in section 9-424 or any license for a utilization-of-funds member as provided in such section.



9-410 - Licensed organization, defined.

9-410. Licensed organization, defined.

Licensed organization shall mean a nonprofit organization or a volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad licensed to conduct a lottery or raffle under the Nebraska Lottery and Raffle Act.



9-411 - Lottery, defined.

9-411. Lottery, defined.

(1) Lottery shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, and (c) winners are determined by a random drawing of the tickets or by the method set forth in section 9-426.01.

(2) Lottery shall not include (a) any raffle as defined in section 9-415, (b) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (c) any activity which is authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (d) any activity which is prohibited under Chapter 28, article 11.



9-412 - Member, defined.

9-412. Member, defined.

Member shall mean a person who is recognized and acknowledged by a licensed organization as a member for purposes other than conducting activities under the Nebraska Lottery and Raffle Act. Member shall not include social or honorary members.



9-413 - Permit, defined.

9-413. Permit, defined.

Permit shall mean a special permit to conduct one raffle and one lottery as provided in section 9-426.



9-414 - Profit, defined.

9-414. Profit, defined.

Profit shall mean the gross proceeds less reasonable sums necessarily and actually expended for prizes, taxes, and allowable expenses.



9-415 - Raffle, defined.

9-415. Raffle, defined.

(1) Raffle shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, (c) winners are determined by a random drawing of the tickets or by the method set forth in section 9-426.01, and (d) at least eighty percent of all of the prizes to be awarded are merchandise prizes which are not directly or indirectly redeemable for cash by the licensed organization conducting the raffle or any agent of the organization.

(2) Raffle shall not include (a) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (b) any activity which is authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (c) activity which is prohibited under Chapter 28, article 11.



9-416 - Revoke, defined.

9-416. Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges to obtain a license or permit.



9-417 - Suspend, defined.

9-417. Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or permit or the renewal thereof.



9-417.01 - Utilization-of-funds member, defined.

9-417.01. Utilization-of-funds member, defined.

Utilization-of-funds member shall mean a member of the organization who shall be responsible for supervising the conduct of a lottery or raffle and for the proper utilization of the gross proceeds derived from the conduct of a lottery or raffle.



9-417.02 - Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

9-417.02. Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, defined.

Volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall mean a volunteer association or organization serving any city, village, county, township, or rural or suburban fire protection district in Nebraska by providing fire protection or emergency response services for the purpose of protecting human life, health, or property.



9-418 - Department; powers, functions, and duties.

9-418. Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses, temporary licenses, and permits;

(2) To deny any license or permit application or renewal application for cause. Cause for denial of an application or renewal of a license or permit shall include instances in which the applicant individually or, in the case of a nonprofit organization, any officer, director, or employee of the applicant, licensee, or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant, licensee, or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such applicant, licensee, or permittee for past or present services in a consulting capacity or otherwise, the licensee, the permittee, or any person with a substantial interest in the applicant, licensee, or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where lottery or raffle activity required to be licensed under the Nebraska Lottery and Raffle Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed in accordance with the Nebraska Lottery and Raffle Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or, in the case of a nonprofit organization, through its managers or employees, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska Lottery and Raffle Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license or permit. Cause for revocation, cancellation, or suspension of a license or permit shall include instances in which the licensee or permittee individually or, in the case of a nonprofit organization, any officer, director, or employee of the licensee or permittee, other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee or permittee which directly or indirectly receives compensation other than distributions from a bona fide retirement plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee or permittee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee or permittee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska Lottery and Raffle Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license or permit pursuant to the act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where lottery or raffle activity required to be licensed under the Nebraska Lottery and Raffle Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or, in the case of a nonprofit organization, through its managers or employees, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee, permittee, or other person to cease and desist from violations of the Nebraska Lottery and Raffle Act or any rules or regulations adopted and promulgated pursuant to such act. The order shall give reasonable notice of the rights of the licensee, permittee, or other person to request a hearing and shall state the reason for the entry of the order. The notice of order shall be mailed to or personally served upon the licensee, permittee, or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee, permittee, or other person. A request for a hearing by the licensee, permittee, or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee, permittee, or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee, permittee, or other person shall be deemed in default and the proceeding may be determined against the licensee, permittee, or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To examine or to cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to lottery or raffle activities required to be licensed pursuant to the Nebraska Lottery and Raffle Act, to require by summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to require proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(6) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act, rules, or regulations. A fine levied on a violator under this section shall not exceed one thousand dollars for each violation of the act or any rule or regulation adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from lottery or raffle gross proceeds of an organization and shall be remitted by the violator to the department within thirty days after the date of the order issued by the department levying such fine;

(7) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid to the state as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(8) To collect license application, license renewal application, and permit fees imposed by the Nebraska Lottery and Raffle Act and to prorate license fees on an annual basis. The department shall establish, by rule and regulation, the conditions and circumstances under which such fees may be prorated;

(9) To confiscate and seize lottery or raffle tickets or stubs pursuant to section 9-432; and

(10) To adopt and promulgate such rules and regulations, prescribe such forms, and employ such staff, including inspectors, as are necessary to carry out the act.



9-418.01 - Denial of application; procedure.

9-418.01. Denial of application; procedure.

(1) Before any application is denied pursuant to section 9-418, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for a hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.



9-418.02 - Administrative fines; disposition; collection.

9-418.02. Administrative fines; disposition; collection.

(1) All money collected by the department as an administrative fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund.

(2) Any administrative fine levied under section 9-418 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property.



9-419 - Suspension of license or permit; limitation; procedure.

9-419. Suspension of license or permit; limitation; procedure.

(1) The Tax Commissioner may suspend any license or permit, except that no order to suspend any license or permit shall be issued unless the department determines that the licensee or permittee is not operating in accordance with the purposes and intent of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts.

(2) Before any license or permit is suspended prior to a hearing, notice of an order to suspend a license or permit shall be mailed to or personally served upon the licensee or permittee at least fifteen days before the order of suspension takes effect.

(3) The order of suspension may be withdrawn if the licensee or permittee provides the department with evidence that any prior findings or violations have been corrected and that the licensee or permittee is now in full compliance, whether before or after the effective date of the order of suspension.

(4) The Tax Commissioner may issue an order of suspension pursuant to subsections (1) and (2) of this section when an action for suspension, cancellation, or revocation is pending. The Tax Commissioner may also issue an order of suspension after a hearing for a limited time of up to one year without an action for cancellation or revocation pending.

(5) The hearing for suspension, cancellation, or revocation of the license or permit shall be held within twenty days after the date the suspension takes effect. A request by the licensee or permittee to hold the hearing after the end of the twenty-day period shall extend the suspension until the hearing.

(6) The decision of the department shall be made within twenty days after the conclusion of the hearing. The suspension shall continue in effect until the decision is issued. If the decision is that an order of suspension, revocation, or cancellation is not appropriate, the suspension shall terminate immediately by order of the Tax Commissioner. If the decision is an order for the suspension, revocation, or cancellation of the license or permit, the suspension shall continue pending an appeal of the decision of the department.

(7) Any period of suspension prior to the issuance of an order of suspension shall count toward the total amount of time a licensee may be suspended from gaming activities under the Nebraska Lottery and Raffle Act. Any period of suspension prior to the issuance of an order of cancellation shall not reduce the period of the cancellation. Any period of suspension after the issuance of the order and during an appeal shall be counted as a part of the period of cancellation.



9-420 - Hearing; required; when; notice.

9-420. Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license or permit, or the levying of an administrative fine pursuant to section 9-418, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be considered contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice by personal service or mail upon the licensee, permittee, or violator of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.

This section shall not apply to an order of suspension by the Tax Commissioner prior to a hearing as provided in section 9-419.



9-421 - Proceeding before department; service; security; appeal.

9-421. Proceeding before department; service; security; appeal.

(1) A copy of the order or decision of the department in any proceeding before it, certified under the seal of the department, shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding, to such party at such address, shall be deemed to be service upon such party.

(2) At the time of making an appearance before the department, each party shall deposit in cash or furnish a sufficient security for costs in an amount the department deems adequate to cover all costs liable to accrue, including costs for (a) reporting the testimony to be adduced, (b) making up a complete transcript of the hearing, and (c) extending reporter's original notes in typewriting.

(3) Any decision of the department in any proceeding before it may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-422 - Lottery or raffle; restriction on gross proceeds; violation; penalty.

9-422. Lottery or raffle; restriction on gross proceeds; violation; penalty.

No person, except a licensed organization operating pursuant to the Nebraska Lottery and Raffle Act, shall conduct any lottery with gross proceeds in excess of one thousand dollars or any raffle with gross proceeds in excess of five thousand dollars. Any lottery or raffle conducted in violation of this section is hereby declared to be a public nuisance. Any person who violates this section shall be guilty of a Class III misdemeanor. Nothing in this section shall be construed to apply to any lottery conducted in accordance with the Nebraska County and City Lottery Act, any lottery by the sale of pickle cards conducted in accordance with the Nebraska Pickle Card Lottery Act, or any lottery game conducted pursuant to the State Lottery Act.



9-423 - License; qualified applicants.

9-423. License; qualified applicants.

(1) Any nonprofit organization holding a certificate of exemption under section 501 of the Internal Revenue Code or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad may apply for a license to conduct a lottery or raffle.

(2) Prior to applying for any license, an organization shall:

(a) Be incorporated in this state as a not-for-profit corporation or organized in this state as a religious or not-for-profit organization;

(b) Have at least ten members in good standing;

(c) Conduct activities within this state in addition to the conduct of lotteries or raffles;

(d) Be authorized by its constitution, articles, charter, or bylaws to further in this state a lawful purpose; and

(e) Operate without profit to its members, and no part of the net earnings of such organization shall inure to the benefit of any private shareholder or individual.



9-424 - License; application; contents; fee; duty to keep current.

9-424. License; application; contents; fee; duty to keep current.

(1) Each applicant for a license to conduct a lottery or raffle shall file with the department an application on a form prescribed by the department. Each application shall include:

(a) The name and address of the applicant and, if the applicant is an individual, his or her social security number;

(b) Sufficient facts relating to the incorporation or organization of the applicant to enable the department to determine if the applicant is eligible for a license under section 9-423;

(c) The name and address of each officer of the applicant organization;

(d) The name, address, social security number, date of birth, and years of membership of a bona fide and active member of the applicant organization to be licensed as a utilization-of-funds member. Such person shall have been an active and bona fide member of the applicant organization for at least one year preceding the date the application is filed with the department unless the applicant organization can provide evidence that the one-year requirement would impose an undue hardship on the organization. Such person shall sign a sworn statement indicating that he or she agrees to comply with all provisions of the Nebraska Lottery and Raffle Act and all rules and regulations adopted pursuant to the act, that no commission, fee, rent, salary, profits, compensation, or recompense will be paid to any person or organization except payments authorized by the act, and that all net profits will be spent only for lawful purposes. The department may prescribe a separate application for such license;

(e) A roster of members, if the department deems it necessary and proper;

(f) Other information which the department deems necessary; and

(g) A thirty-dollar biennial license fee for the organization and a forty-dollar biennial license fee for each utilization-of-funds member.

(2) The information required by this section shall be kept current. An organization shall notify the department within thirty days if any information in the application is no longer correct and shall supply the correct information.



9-425 - Licenses; renewal; application; requirements; temporary license; fee.

9-425. Licenses; renewal; application; requirements; temporary license; fee.

(1) All licenses to conduct a lottery or raffle and licenses issued to utilization-of-funds members shall expire as provided in this section and may be renewed biennially. An application for license renewal shall be submitted to the department at least thirty days prior to the starting date of the first lottery or raffle ticket sales for the biennial licensing period. The department may issue a temporary license prior to receiving all necessary information from the applicant.

(2) A license to conduct a lottery or raffle issued to a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the Internal Revenue Code and any license issued to a utilization-of-funds member for such nonprofit organization shall expire on September 30 of each odd-numbered year or on such other date as the department may prescribe by rule and regulation. A license to conduct a lottery or raffle issued to a nonprofit organization holding a certificate of exemption under section 501 of the Internal Revenue Code, other than a nonprofit organization holding a certificate of exemption under section 501(c)(3) or (c)(4) of the code, or any volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad, and any license issued to a utilization-of-funds member for such nonprofit organization or volunteer fire company or volunteer first-aid, rescue, ambulance, or emergency squad shall expire on September 30 of each even-numbered year or on such other date as the department may prescribe by rule and regulation.



9-426 - Special permit to conduct raffle and lottery; fee.

9-426. Special permit to conduct raffle and lottery; fee.

(1) A licensed organization may obtain from the department a special permit to conduct one raffle and one lottery. The cost of the special permit shall be ten dollars. The special permit shall exempt the licensed organization from subsections (2) and (3) of section 9-427 and from section 9-430. The organization shall comply with all other requirements of the Nebraska Lottery and Raffle Act.

(2) The special permit shall be valid for three calendar months and shall be issued by the department upon the proper application by the licensed organization. The special permit shall become invalid upon termination, revocation, or cancellation of the organization's license to conduct a lottery or raffle. The application shall be in such form and contain such information as the department may prescribe. No licensed organization may obtain more than one special permit for each twelve-month period commencing October 1 of each year or such other date as the department may prescribe by rule and regulation.

(3) No licensed organization conducting a raffle or lottery pursuant to a special permit shall pay persons selling tickets or stubs for the raffle or lottery, except that nothing in this subsection shall prohibit the awarding of prizes to such persons based on ticket or stub sales.



9-426.01 - Race utilizing floating objects; requirements.

9-426.01. Race utilizing floating objects; requirements.

(1) Pursuant to a special permit obtained in accordance with section 9-426, a licensed organization may conduct a lottery or raffle in which the winners are to be determined by a race utilizing inanimate, buoyant objects floated along a river, canal, or other waterway. The objects shall each bear a number or other unique identifying mark which corresponds to sequentially numbered tickets which are sold to participants in the lottery or raffle. A licensed organization utilizing this method of winner determination shall comply with all other requirements of the Nebraska Lottery and Raffle Act and any rules and regulations adopted and promulgated pursuant to the act.

(2) The department may adopt and promulgate rules and regulations for the conduct of a lottery or raffle utilizing the method of winner determination provided by this section.



9-427 - Lottery or raffle; gross proceeds; use; restrictions.

9-427. Lottery or raffle; gross proceeds; use; restrictions.

(1) The gross proceeds of any lottery or raffle shall be used solely for lawful purposes, awarding of prizes, and allowable expenses.

(2) Not less than sixty-five percent of the gross proceeds of any lottery shall be used for the awarding of prizes, and not more than ten percent of the gross proceeds shall be used to pay the allowable expenses of operating such scheme.

(3) Not less than sixty-five percent of the gross proceeds of any raffle shall be used for the awarding of prizes, and not more than ten percent of the gross proceeds shall be used to pay the allowable expenses of operating such scheme, except that if prizes are donated to the licensed organization to be awarded in connection with such raffle, the prizes awarded shall have a fair market value equal to at least sixty-five percent of the gross proceeds and the licensed organization shall use the proceeds for allowable expenses, optional additional prizes, and a lawful purpose.



9-428 - Segregation of gross proceeds; records; requirements.

9-428. Segregation of gross proceeds; records; requirements.

The gross proceeds of any lottery or raffle shall be segregated from other revenue of any licensed organization conducting the lottery or raffle and placed in a separate account. Separate records shall be maintained by any licensed organization conducting a lottery or raffle. Each licensed organization conducting a lottery or raffle shall keep a record of all persons who are paid to sell tickets or stubs. Records required by the Nebraska Lottery and Raffle Act shall be preserved for at least three years. Any law enforcement agency or other agency of government shall have the authority to investigate the records relating to lotteries or raffles and gross proceeds from such lottery or raffle at any time. Organizations shall, upon proper written request, deliver all such records to the department or other law enforcement agency for investigation.



9-429 - Lottery or raffle; gross proceeds; tax; deficiencies.

9-429. Lottery or raffle; gross proceeds; tax; deficiencies.

Any licensed organization or any other organization or person conducting a lottery or raffle activity required to be licensed pursuant to the Nebraska Lottery and Raffle Act shall pay to the department a tax of two percent of the gross proceeds of each lottery having gross proceeds of more than one thousand dollars or raffle having gross proceeds of more than five thousand dollars. Such tax shall be remitted quarterly, within thirty days of the end of the quarter, on forms approved and provided by the department. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. All deficiencies of the tax imposed by this section shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.



9-430 - Participation; age limitation.

9-430. Participation; age limitation.

(1) No person under eighteen years of age shall participate in any way in any lottery or raffle, except that a person under eighteen years of age may participate in a lottery or raffle conducted by a licensed organization pursuant to a permit issued under section 9-426.

(2) No person, licensee, or permittee or employee or agent thereof shall knowingly permit an individual under eighteen years of age to play or participate in any way in a lottery or raffle conducted pursuant to the Nebraska Lottery and Raffle Act, excluding those conducted by a licensed organization with a special permit issued under section 9-426.



9-431 - Lottery or raffle ticket or stub; requirements.

9-431. Lottery or raffle ticket or stub; requirements.

Each licensed organization conducting a lottery or raffle conducted pursuant to the Nebraska Lottery and Raffle Act shall have its name and identification number clearly printed on each lottery or raffle ticket or stub used in such lottery or raffle. No such ticket or stub shall be sold unless such name and identification number is so printed thereon. In addition, all lottery or raffle tickets or stubs shall bear a number, which numbers shall be in sequence and clearly printed on the ticket or stub.

Each ticket or stub shall have an equal chance of being chosen in the drawing. Each ticket or stub shall be constructed of the same material, shall have the same surface, and shall be substantially the same shape, size, form and weight.

Each licensed organization conducting a lottery or raffle shall keep a record of all locations where its tickets or stubs are sold.



9-432 - Tax Commissioner; power to seize contraband; effect.

9-432. Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state: (a) Any lottery or raffle tickets or stubs that are being sold which are not properly printed as required in section 9-431 or which do not meet the other requirements of such section; (b) any lottery or raffle tickets or stubs that are being sold without the proper license or permit; or (c) any lottery or raffle tickets or stubs that have been sold in violation of the Nebraska Lottery and Raffle Act or any rule or regulation adopted and promulgated pursuant to the act.

(2) The Tax Commissioner may, upon satisfactory proof, direct return of any confiscated lottery or raffle tickets or stubs when he or she has reason to believe that the owner has not willfully or intentionally failed to comply with the Nebraska Lottery and Raffle Act.

(3) The Tax Commissioner may, upon finding that an owner of contraband goods has willfully or intentionally failed to comply with the act, confiscate such goods. Any lottery or raffle tickets or stubs confiscated shall be destroyed.

(4) The seizure of lottery or raffle tickets or stubs under this section shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the seizure or confiscation of any lottery or raffle ticket or stub pursuant to this section.



9-433 - Lottery or raffle; local control; section, how construed.

9-433. Lottery or raffle; local control; section, how construed.

(1) Except as provided in subsection (2) of this section, any county or incorporated municipality may, by resolution or ordinance, tax, regulate, control, or prohibit any lottery or raffle within the boundaries of such county or the corporate limits of such incorporated municipality. No county may impose a tax or otherwise regulate, control, or prohibit any lottery within the corporate limits of an incorporated municipality. Any tax imposed pursuant to this subsection shall be remitted to the general fund of the county or incorporated municipality imposing such tax.

(2) No licensed organization may conduct a lottery or raffle and no person may engage in lottery or raffle activity within the boundaries of any Class 6 or Class 7 county as classified under section 23-1114.01 or within the corporate limits of any city of the metropolitan or primary class until specific authorization has been granted by ordinance or resolution of the city or county to conduct a lottery, raffle, or related activity. Any ordinance or resolution that provides specific authorization for a lottery, raffle, or related activity may tax, regulate, or otherwise control such lottery, raffle, or related activity.

(3) Nothing in this section shall be construed to authorize any lottery or raffle not otherwise authorized under Nebraska law.



9-434 - Violations; penalties; enforcement; venue.

9-434. Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person, licensee, or permittee, or employee or agent thereof, who violates any provision of the Nebraska Lottery and Raffle Act, or who causes, aids, abets, or conspires with another to cause any person, licensee, or permittee or employee or agent thereof to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating any provision of the act more than once in a twelve-month period may have its license canceled or revoked.

(2) Each of the following violations of the Nebraska Lottery and Raffle Act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official or employee or agent of this state, or any agencies or political subdivisions of this state, any compensation or reward or share of the money for property paid or received through gambling activities authorized under Chapter 9 in consideration for obtaining any license, authorization, permission, or privileges to participate in any gaming operations except as authorized under Chapter 9 or any rules and regulations adopted and promulgated pursuant to such chapter;

(b) Intentionally employing or possessing any device to facilitate cheating in any lottery or raffle or using any fraudulent scheme or technique in connection with any lottery or raffle when the amount gained or intended to be gained through the use of items, schemes, or techniques is three hundred dollars or more; or

(c) Knowingly filing a false report under the Nebraska Lottery and Raffle Act.

(3) In all proceedings initiated in any court or otherwise under the act, it shall be the duty of the Attorney General and appropriate county attorney to prosecute and defend all such proceedings.

(4) The failure to do any act required by or under the Nebraska Lottery and Raffle Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(5) In the enforcement and investigation of any offense committed under the act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-435 - Violations; standing to sue.

9-435. Violations; standing to sue.

Any person in this state, including any law enforcement official, who has cause to believe that (1) any licensed organization, (2) any employee or agent of such licensed organization, (3) any person acting in concert with such licensed organization, or (4) any person in connection with a lottery or raffle has engaged in or is engaging in any conduct in violation of the Nebraska Lottery and Raffle Act or has aided or is aiding another in any conduct in violation of such act may commence a civil action in any district court of this state.



9-436 - Civil action; relief permitted.

9-436. Civil action; relief permitted.

In any civil action commenced pursuant to section 9-435, a court may allow:

(1) A temporary restraining order or injunction, with or without a bond as the court may direct, prohibiting a party to the action from continuing or engaging in such conduct, aiding in such conduct, or doing any act in furtherance of such conduct;

(2) A declaration that the conduct by a licensed organization or employee or agent of a licensed organization, which is a party to the action, constitutes a violation of the Nebraska Lottery and Raffle Act and a determination of the number and times of violations for certification to the department for appropriate license or permit revocation purposes;

(3) A permanent injunction under principles of equity and on reasonable terms;

(4) An accounting of the profits, earnings, or gains resulting directly and indirectly from such violations, with restitution or a distribution of such profits, earnings, or gains to all licensed organizations existing at the time of such violations which apply to the court and show that they suffered monetary losses by reason of such violations and with distribution of any remaining profits, earnings, or gains to the state; and

(5) Reasonable attorney's fees and court costs.



9-437 - Civil procedure statutes; applicability.

9-437. Civil procedure statutes; applicability.

Proceedings under section 9-435 shall be subject to and governed by the district court civil procedure statutes. Issues properly raised shall be tried and determined as in other civil actions in equity. All orders, judgments, and decrees rendered may be reviewed as other orders, judgments, and decrees.



9-501 - Act, how cited.

9-501. Act, how cited.

Sections 9-501 to 9-513 shall be known and may be cited as the Nebraska Small Lottery and Raffle Act.



9-502 - Act, purpose.

9-502. Act, purpose.

The purpose of the Nebraska Small Lottery and Raffle Act is to allow qualifying nonprofit organizations to conduct lotteries with gross proceeds not greater than one thousand dollars or raffles with gross proceeds not greater than five thousand dollars subject to minimal regulation. The Nebraska Small Lottery and Raffle Act shall apply to all lotteries with gross proceeds not greater than one thousand dollars, except for lotteries by the sale of pickle cards conducted in accordance with the Nebraska Pickle Card Lottery Act, lotteries conducted by a county, city, or village in accordance with the Nebraska County and City Lottery Act, and lottery games conducted pursuant to the State Lottery Act, and to all raffles with gross proceeds not greater than five thousand dollars. All such lotteries and raffles shall be played and conducted only by the methods permitted in the act. No other form or method shall be authorized or permitted.



9-503 - Definitions, sections found.

9-503. Definitions, sections found.

For purposes of the Nebraska Small Lottery and Raffle Act, unless the context otherwise requires, the definitions found in sections 9-504 to 9-509 shall be used.



9-504 - Charitable or community betterment purposes, defined.

9-504. Charitable or community betterment purposes, defined.

(1) Charitable or community betterment purposes shall mean (a) benefiting persons by enhancing their opportunity for religious or educational advancement, by relieving or protecting them from disease, suffering, or distress, by contributing to their physical well-being, by assisting them in establishing themselves in life as worthy and useful citizens, or by increasing their comprehension of and devotion to the principles upon which this nation was founded, (b) initiating, performing, or fostering worthy public works or enabling or furthering the erection or maintenance of public structures, and (c) lessening the burdens borne by government or voluntarily supporting, augmenting, or supplementing services which government would normally render to the people.

(2) Charitable or community betterment purposes shall not include any activity consisting of an attempt to influence legislation or participate in any political campaign on behalf of any elected official or person who is or has been a candidate for public office.

(3) Nothing in this section shall prohibit any qualifying nonprofit organization from using its proceeds or profits derived from activities under the Nebraska Small Lottery and Raffle Act in any activity which benefits and is conducted by the qualifying nonprofit organization, including any charitable, benevolent, humane, religious, philanthropic, recreational, social, educational, civic, or fraternal activity conducted by the organization for the benefit of its members.



9-505 - Expenses, defined.

9-505. Expenses, defined.

Expenses shall mean (1) all costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed in the lottery or raffle, (2) all office or clerical expenses in connection with the lottery or raffle, (3) all promotional expenses, (4) all salaries of persons employed to operate, conduct, or supervise any lottery or raffle, (5) any rental or lease expense, and (6) any fee or commission paid to any person associated with the lottery or raffle.



9-506 - Gross proceeds, defined.

9-506. Gross proceeds, defined.

Gross proceeds shall mean the total aggregate receipts received from the conduct of any lottery or raffle conducted by any qualifying nonprofit organization without any reduction for prizes, discounts, or expenses and shall include receipts from admission cost, any consideration necessary for participation, and the value of any free tickets, games, or plays used.



9-507 - Lottery, defined.

9-507. Lottery, defined.

(1) Lottery shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, (c) the winners are to be determined by a random drawing of the tickets or by the method set forth in section 9-511.01, and (d) the holders of the winning tickets are to receive something of value.

(2) Lottery shall not include (a) any raffle, (b) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (c) any activity authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (d) any activity prohibited under Chapter 28, article 11.



9-508 - Qualifying nonprofit organization, defined.

9-508. Qualifying nonprofit organization, defined.

Qualifying nonprofit organization shall mean any nonprofit organization holding a certificate of exemption under section 501 of the Internal Revenue Code or whose major activities, exclusive of conducting any lottery or raffle, are conducted for charitable and community betterment purposes. A qualifying nonprofit organization shall have its principal office located in this state and shall conduct a majority of its activities in Nebraska.



9-509 - Raffle, defined.

9-509. Raffle, defined.

(1) Raffle shall mean a gambling scheme in which (a) participants pay or agree to pay something of value for an opportunity to win, (b) winning opportunities are represented by tickets differentiated by sequential enumeration, (c) winners are to be determined by a random drawing of tickets or by the method set forth in section 9-511.01, and (d) at least eighty percent of all of the prizes to be awarded are merchandise prizes which are not directly or indirectly redeemable for cash by the qualifying nonprofit organization conducting the raffle or any agent of the organization.

(2) Raffle shall not include (a) any gambling scheme which uses any mechanical, computer, electronic, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value, (b) any activity authorized or regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the State Lottery Act, section 9-701, or Chapter 2, article 12, or (c) any activity prohibited under Chapter 28, article 11.



9-510 - Nonprofit organization; conduct lotteries; conditions.

9-510. Nonprofit organization; conduct lotteries; conditions.

Any qualifying nonprofit organization may conduct a lottery that has gross proceeds not greater than one thousand dollars. Each chance in such lottery shall have an equal likelihood of being a winning chance. The gross proceeds of the lottery shall be used solely for charitable or community betterment purposes, awarding of prizes, and expenses. No more than one lottery shall be conducted by any qualifying organization within any calendar month.



9-511 - Nonprofit organization; conduct raffles; conditions.

9-511. Nonprofit organization; conduct raffles; conditions.

Any qualifying nonprofit organization may conduct a raffle that has gross proceeds not greater than five thousand dollars. Each chance in such raffle shall have an equal likelihood of being a winning chance. The gross proceeds shall be used solely for charitable or community betterment purposes, awarding of prizes, and expenses. Any qualifying nonprofit organization may conduct one or more raffles in a calendar month if the total gross proceeds from such raffles do not exceed five thousand dollars during such month.



9-511.01 - Nonprofit organization; conduct lottery or raffle with winners determined by racing objects; conditions.

9-511.01. Nonprofit organization; conduct lottery or raffle with winners determined by racing objects; conditions.

(1) A qualifying nonprofit organization may conduct a lottery or raffle in which the winners are to be determined by a race utilizing inanimate, buoyant objects floated along a river, canal, or other waterway. The objects shall each bear a number or other unique identifying mark which corresponds to sequentially numbered tickets which are sold to participants in the lottery or raffle. A qualifying nonprofit organization utilizing this method of winner determination shall comply with all other requirements of the Nebraska Small Lottery and Raffle Act and any rules and regulations adopted and promulgated pursuant to the act.

(2) The Department of Revenue may adopt and promulgate rules and regulations for the conduct of a lottery or raffle utilizing the method of winner determination provided by this section.



9-512 - Department of Revenue; law enforcement agency; powers and duties.

9-512. Department of Revenue; law enforcement agency; powers and duties.

The Department of Revenue or any law enforcement agency may require any proper investigation or audit of any qualifying nonprofit organization which conducts any lottery or raffle under the Nebraska Small Lottery and Raffle Act, either for the specific purpose of determining whether the provisions of the Nebraska Small Lottery and Raffle Act are being complied with or for the specific purpose of ensuring that the provisions of the Nebraska Bingo Act, the Nebraska Pickle Card Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska County and City Lottery Act are not being violated. No audit or investigation shall be conducted under this section except as is absolutely necessary for the department or the agency to fulfill its necessary and proper duties.



9-513 - Violations; penalties.

9-513. Violations; penalties.

Any person who violates any provision of the Nebraska Small Lottery and Raffle Act shall be guilty of a Class IV misdemeanor for the first offense and of a Class II misdemeanor for any second or subsequent offense.



9-601 - Act, how cited.

9-601. Act, how cited.

Sections 9-601 to 9-653 shall be known and may be cited as the Nebraska County and City Lottery Act.



9-602 - Purpose of act.

9-602. Purpose of act.

The purpose of the Nebraska County and City Lottery Act is to allow any county, city, or village to conduct a lottery for community betterment purposes. Any lottery conducted by a county, city, or village shall be conducted only by those methods and under those circumstances prescribed in the act. No other form or method shall be authorized or allowed.



9-603 - Definitions, where found.

9-603. Definitions, where found.

For purposes of the Nebraska County and City Lottery Act, the definitions found in sections 9-603.02 to 9-618 shall be used.



9-603.01 - Transferred to section 9-603.03.

9-603.01. Transferred to section 9-603.03.



9-603.02 - Authorized representative, defined.

9-603.02. Authorized representative, defined.

Authorized representative shall mean any person designated by the county, city, or village or a joint entity created by the county, city, or village by entering into an agreement pursuant to the Interlocal Cooperation Act to examine, sign, and approve a lottery worker license application for submission to the department.



9-603.03 - Cancel, defined.

9-603.03. Cancel, defined.

Cancel shall mean to discontinue all rights and privileges to hold a license for up to three years.



9-603.04 - Activation, defined.

9-603.04. Activation, defined.

Activation, with regard to lottery equipment, means initiating the selection of winning numbers.



9-604 - Community betterment purposes, defined.

9-604. Community betterment purposes, defined.

(1) Community betterment purposes shall mean (a) benefiting persons by enhancing their opportunity for educational advancement, by relieving or protecting them from disease, suffering, or distress, by contributing to their physical well-being, by assisting them in establishing themselves in life as worthy and useful citizens, by providing them with opportunities to contribute to the betterment of the community, or by increasing their comprehension of and devotion to the principles upon which this nation was founded, (b) initiating, performing, or fostering worthy public works or enabling or furthering the erection or maintenance of public structures, (c) lessening the burdens borne by government or voluntarily supporting, augmenting, or supplementing services which government would normally render to the people, or (d) providing tax relief for the community.

(2) Community betterment purposes shall not include any activity consisting of an attempt to influence legislation or participate in any political campaign on behalf of any elected official or person who is or has been a candidate for public office.



9-604.01 - Department, defined.

9-604.01. Department, defined.

Department shall mean the Department of Revenue.



9-605 - Expenses, defined.

9-605. Expenses, defined.

Expenses shall mean (1) all costs associated with the purchasing, printing, or manufacturing of any items to be used or distributed in the lottery, (2) all office or clerical expenses in connection with the lottery, (3) all promotional expenses for the lottery, (4) all salaries of persons employed to operate, conduct, or supervise the lottery, (5) any rental or lease expense related to the lottery, (6) any fee or commission paid to any person associated with the lottery, (7) license fees paid to the department, and (8) any other costs associated with the conduct of a lottery by a county, city, or village. Expenses shall not include taxes paid pursuant to section 9-648 or prizes awarded to participants.



9-605.01 - Governing official, defined.

9-605.01. Governing official, defined.

Governing official shall mean the chief executive officer of a county, city, village or any other elected or appointed official, including a governing board member, who has any decisionmaking responsibility regarding the conduct of the lottery.



9-606 - Gross proceeds, defined.

9-606. Gross proceeds, defined.

Gross proceeds shall mean the total aggregate receipts received from the conduct of any lottery conducted by any county, city, or village without any reduction for prizes, discounts, taxes, or expenses and shall include receipts from admission costs, any consideration necessary for participation, and the value of any free tickets, games, or plays used.



9-606.01 - License, defined.

9-606.01. License, defined.

License shall mean a license issued to any county, city, or village to conduct a lottery for community betterment purposes, any license issued to any lottery operator, any license issued to any manufacturer-distributor, any license issued to any authorized sales outlet location, and any license issued to any lottery worker.



9-606.02 - Keno manager, defined.

9-606.02. Keno manager, defined.

Keno manager shall mean the shift manager, supervisor, or person in charge of the daily operation of a keno game at a location.



9-607 - Lottery, defined; manner of play; designation.

9-607. Lottery, defined; manner of play; designation.

(1) Lottery shall mean a gambling scheme in which:

(a) The players pay or agree to pay something of value for an opportunity to win;

(b) Winning opportunities are represented by tickets;

(c) Winners are solely determined by one of the following two methods:

(i) By a random drawing of tickets differentiated by sequential enumeration from a receptacle by hand whereby each ticket has an equal chance of being chosen in the drawing; or

(ii) By use of a game known as keno in which a player selects up to twenty numbers from a total of eighty numbers on a paper ticket and a computer, other electronic selection device, or electrically operated blower machine which is not player-activated randomly selects up to twenty numbers from the same pool of eighty numbers and the winning players are determined by the correct matching of the numbers on the paper ticket selected by the players with the numbers randomly selected by the computer, other electronic selection device, or electrically operated blower machine, except that (A) no keno game shall permit or require player activation of lottery equipment and (B) the random selection of numbers by the computer, other electronic selection device, or electrically operated blower machine shall not occur within five minutes of the completion of the previous selection of random numbers; and

(d) The holders of the winning paper tickets are to receive cash or prizes redeemable for cash. Selection of a winner or winners shall be predicated solely on chance.

(2) Lottery shall not include:

(a) Any gambling scheme which uses any mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, or tickets or stubs redeemable for something of value;

(b) Any activity authorized or regulated under the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, section 9-701, or Chapter 2, article 12; or

(c) Any activity prohibited under Chapter 28, article 11.

(3) Notwithstanding the requirement in subdivision (1)(c)(ii) of this section that a player select up to twenty numbers, a player may select more than twenty numbers on a paper ticket when a top or bottom, left or right, edge, or way ticket is played. For a top or bottom ticket, the player shall select all numbers from one through forty or all numbers from forty-one through eighty. For a left or right ticket, the player shall select all numbers ending in one through five or all numbers ending in six through zero. For an edge ticket, the player shall select all of the numbers comprising the outside edge of the ticket. For a way ticket, the player shall select a combination of groups of numbers in multiple ways on a single ticket.

(4) A county, city, or village conducting a keno lottery shall designate the method of winning number selection to be used in the lottery and submit such designation in writing to the department prior to conducting a keno lottery. Only those methods of winning number selection described in subdivision (1)(c)(ii) of this section shall be permitted, and the method of winning number selection initially utilized may only be changed once during that business day as set forth in the designation. A county, city, or village shall not change the method or methods of winning number selection filed with the department or allow it to be changed once such initial designation has been made unless (a) otherwise authorized in writing by the department based upon a written request from the county, city, or village or (b) an emergency arises in which case a ball draw method of number selection would be switched to a number selection by a random number generator. An emergency situation shall be reported by the county, city, or village to the department within twenty-four hours of its occurrence.



9-608 - Transferred to section 9-625.

9-608. Transferred to section 9-625.



9-609 - Transferred to section 9-629.

9-609. Transferred to section 9-629.



9-610 - Transferred to section 9-648.

9-610. Transferred to section 9-648.



9-611 - Transferred to section 9-651.

9-611. Transferred to section 9-651.



9-612 - Transferred to section 9-619.

9-612. Transferred to section 9-619.



9-613 - Lottery equipment, defined.

9-613. Lottery equipment, defined.

Lottery equipment shall mean all proprietary devices, machines, and parts used in the manufacture or maintenance of equipment which is used in and is an integral part of the conduct of any lottery activity authorized or regulated under the Nebraska County and City Lottery Act.



9-614 - Lottery operator, defined.

9-614. Lottery operator, defined.

Lottery operator shall mean any individual, sole proprietorship, partnership, limited liability company, or corporation which operates a lottery on behalf of a county, city, or village.

A lottery operator shall be a resident of Nebraska or, if a partnership, limited liability company, or corporation, shall be organized under the laws of this state as a partnership, formed under the Nebraska Uniform Limited Liability Company Act, or incorporated under the Business Corporation Act.



9-615 - Lottery supplies, defined.

9-615. Lottery supplies, defined.

Lottery supplies shall mean all tickets, cards, boards, sheets, or other supplies which are used in and are an integral part of the conduct of any lottery activity authorized or regulated under the Nebraska County and City Lottery Act.



9-615.01 - Lottery worker, defined.

9-615.01. Lottery worker, defined.

Lottery worker shall mean any person who performs work directly related to the conduct of a lottery, including, but not limited to, ticket writing, winning number selection, winning number verification, prize payment to winners, record keeping, shift checkout and review of keno writer banks, and security.



9-616 - Manufacturer-distributor, defined.

9-616. Manufacturer-distributor, defined.

Manufacturer-distributor shall mean any individual, sole proprietorship, partnership, limited liability company, or corporation which assembles, produces, makes, prints, or supplies lottery equipment or supplies for sale, use, or distribution in this state.



9-617 - Revoke, defined.

9-617. Revoke, defined.

Revoke shall mean to permanently void and recall all rights and privileges to obtain or hold a license.



9-618 - Suspend, defined.

9-618. Suspend, defined.

Suspend shall mean to cause a temporary interruption of all rights and privileges of a license or renewal thereof.



9-619 - Regulation of lotteries; department; duty.

9-619. Regulation of lotteries; department; duty.

The department shall regulate lotteries conducted by counties, cities, and villages to insure fairness, equity, and uniformity.



9-620 - Department; powers, functions, and duties.

9-620. Department; powers, functions, and duties.

The department shall have the following powers, functions, and duties:

(1) To issue licenses and temporary licenses;

(2) To deny any license application or renewal application for cause. Cause for denial of an application or renewal of a license shall include instances in which the applicant individually, or in the case of a business entity, any officer, director, employee, or limited liability company member of the applicant or licensee other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such applicant or licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such applicant or licensee for past or present services in a consulting capacity or otherwise, the licensee, or any person with a substantial interest in the applicant or licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of such acts or any rules or regulations adopted and promulgated pursuant to such acts;

(c) Obtained a license or permit pursuant to such acts by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or a misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where activity required to be licensed under the Nebraska County and City Lottery Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to prove by clear and convincing evidence his, her, or its qualifications to be licensed in accordance with the Nebraska County and City Lottery Act;

(i) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(j) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(k) Failed to demonstrate good character, honesty, and integrity;

(l) Failed to demonstrate, either individually or in the case of a business entity through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to establish or maintain the activity for which the application is made; or

(m) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act.

No renewal of a license under the Nebraska County and City Lottery Act shall be issued when the applicant for renewal would not be eligible for a license upon a first application;

(3) To revoke, cancel, or suspend for cause any license. Cause for revocation, cancellation, or suspension of a license shall include instances in which the licensee individually, or in the case of a business entity, any officer, director, employee, or limited liability company member of the licensee other than an employee whose duties are purely ministerial in nature, any other person or entity directly or indirectly associated with such licensee which directly or indirectly receives compensation other than distributions from a bona fide retirement or pension plan established pursuant to Chapter 1, subchapter D of the Internal Revenue Code from such licensee for past or present services in a consulting capacity or otherwise, or any person with a substantial interest in the licensee:

(a) Violated the provisions, requirements, conditions, limitations, or duties imposed by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or any rules or regulations adopted and promulgated pursuant to such acts;

(b) Knowingly caused, aided, abetted, or conspired with another to cause any person to violate any of the provisions of the Nebraska County and City Lottery Act or any rules or regulations adopted and promulgated pursuant to the act;

(c) Obtained a license pursuant to the Nebraska County and City Lottery Act by fraud, misrepresentation, or concealment;

(d) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any offense or crime, whether a felony or a misdemeanor, involving any gambling activity or fraud, theft, willful failure to make required payments or reports, or filing false reports with a governmental agency at any level;

(e) Was convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony other than those described in subdivision (d) of this subdivision within the ten years preceding the filing of the application;

(f) Denied the department or its authorized representatives, including authorized law enforcement agencies, access to any place where activity required to be licensed under the Nebraska County and City Lottery Act is being conducted or failed to produce for inspection or audit any book, record, document, or item required by law, rule, or regulation;

(g) Made a misrepresentation of or failed to disclose a material fact to the department;

(h) Failed to pay any taxes and additions to taxes, including penalties and interest, required by the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act or any other taxes imposed pursuant to the Nebraska Revenue Act of 1967;

(i) Failed to pay an administrative fine levied pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, or the Nebraska Pickle Card Lottery Act;

(j) Failed to demonstrate good character, honesty, and integrity;

(k) Failed to demonstrate, either individually or in the case of a business entity through its managers, employees, or agents, the ability, experience, or financial responsibility necessary to maintain the activity for which the license was issued; or

(l) Was cited and whose liquor license was suspended, canceled, or revoked by the Nebraska Liquor Control Commission for illegal gambling activities that occurred on or after July 20, 2002, on or about a premises licensed by the commission pursuant to the Nebraska Liquor Control Act or the rules and regulations adopted and promulgated pursuant to such act;

(4) To issue an order requiring a licensee or other person to cease and desist from violations of the Nebraska County and City Lottery Act or any rules or regulations adopted and promulgated pursuant to the act. The order shall give reasonable notice of the rights of the licensee or other person to request a hearing and shall state the reason for the entry of the order. The notice of order shall be mailed to or personally served upon the licensee or other person. If the notice of order is mailed, the date the notice is mailed shall be deemed to be the date of service of notice to the licensee or other person. A request for a hearing by the licensee or other person shall be in writing and shall be filed with the department within thirty days after the service of the cease and desist order. If a request for hearing is not filed within the thirty-day period, the cease and desist order shall become permanent at the expiration of such period. A hearing shall be held not later than thirty days after the request for the hearing is received by the Tax Commissioner, and within twenty days after the date of the hearing, the Tax Commissioner shall issue an order vacating the cease and desist order or making it permanent as the facts require. All hearings shall be held in accordance with the rules and regulations adopted and promulgated by the department. If the licensee or other person to whom a cease and desist order is issued fails to appear at the hearing after being duly notified, the licensee or other person shall be deemed in default and the proceeding may be determined against the licensee or other person upon consideration of the cease and desist order, the allegations of which may be deemed to be true;

(5) To levy an administrative fine on an individual, partnership, limited liability company, corporation, or organization for cause. For purposes of this subdivision, cause shall include instances in which the individual, partnership, limited liability company, corporation, or organization violated the provisions, requirements, conditions, limitations, or duties imposed by the act or any rule or regulation adopted and promulgated pursuant to the act. In determining whether to levy an administrative fine and the amount of the fine if any fine is levied, the department shall take into consideration the seriousness of the violation, the intent of the violator, whether the violator voluntarily reported the violation, whether the violator derived financial gain as a result of the violation and the extent thereof, and whether the violator has had previous violations of the act and regulations. A fine levied on a violator under this section shall not exceed twenty-five thousand dollars for each violation of the act or any rules and regulations adopted and promulgated pursuant to the act plus the financial benefit derived by the violator as a result of each violation. If an administrative fine is levied, the fine shall not be paid from lottery gross proceeds of the county, city, or village and shall be remitted by the violator to the department within thirty days from the date of the order issued by the department levying such fine;

(6) To enter or to authorize any law enforcement officer to enter at any time upon any premises where lottery activity required to be licensed under the act is being conducted to determine whether any of the provisions of the act or any rules or regulations adopted and promulgated under it have been or are being violated and at such time to examine such premises;

(7) To require periodic reports of lottery activity from licensed counties, cities, villages, manufacturer-distributors, and lottery operators and any other persons, organizations, limited liability companies, or corporations as the department deems necessary to carry out the act;

(8) To audit, examine, or cause to have examined, by any agent or representative designated by the department for such purpose, any books, papers, records, or memoranda relating to the conduct of a lottery, to require by administrative order or summons the production of such documents or the attendance of any person having knowledge in the premises, to take testimony under oath, and to require proof material for its information. If any such person willfully refuses to make documents available for examination by the department or its agent or representative or willfully fails to attend and testify, the department may apply to a judge of the district court of the county in which such person resides for an order directing such person to comply with the department's request. If any documents requested by the department are in the custody of a corporation, the court order may be directed to any principal officer of the corporation. If the documents requested by the department are in the custody of a limited liability company, the court order may be directed to any member when management is reserved to the members or otherwise to any manager. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court;

(9) Unless specifically provided otherwise, to compute, determine, assess, and collect the amounts required to be paid as taxes imposed by the act in the same manner as provided for sales and use taxes in the Nebraska Revenue Act of 1967;

(10) To collect license application and license renewal application fees imposed by the Nebraska County and City Lottery Act and to prorate license fees on an annual basis. The department shall establish by rule and regulation the conditions and circumstances under which such fees may be prorated;

(11) To confiscate and seize lottery equipment or supplies pursuant to section 9-649;

(12) To investigate the activities of any person applying for a license under the act or relating to the conduct of any lottery activity under the act. Any license applicant or licensee shall produce such information, documentation, and assurances as may be required by the department to establish by a preponderance of the evidence the financial stability, integrity, and responsibility of the applicant or licensee, including, but not limited to, bank account references, business and personal income and disbursement schedules, tax returns and other reports filed with governmental agencies, business entity and personal accounting records, and check records and ledgers. Any such license applicant or licensee shall authorize the department to examine bank accounts and other such records as may be deemed necessary by the department;

(13) To adopt and promulgate such rules and regulations and prescribe all forms as are necessary to carry out the act; and

(14) To employ staff, including auditors and inspectors, as necessary to carry out the act.



9-621 - Administrative fines; disposition; collection.

9-621. Administrative fines; disposition; collection.

(1) All money collected by the department as an administrative fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund.

(2) Any administrative fine levied under section 9-620 and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action in the name of the State of Nebraska in the district court of the county in which the violator resides or owns property.



9-622 - Application; denial; hearing.

9-622. Application; denial; hearing.

(1) Before any application is denied pursuant to section 9-620, the department shall notify the applicant in writing by mail of the department's intention to deny the application and the reasons for the denial. Such notice shall inform the applicant of his or her right to request an administrative hearing for the purpose of reconsideration of the intended denial of the application. The date the notice is mailed shall be deemed to be the date of service of notice to the applicant.

(2) A request for a hearing by the applicant shall be in writing and shall be filed with the department within thirty days after the service of notice to the applicant of the department's intended denial of the application. If a request for hearing is not filed within the thirty-day period, the application denial shall become final at the expiration of such period.

(3) If a request for hearing is filed within the thirty-day period, the Tax Commissioner shall grant the applicant a hearing and shall, at least ten days before the hearing, serve notice upon the applicant by mail of the time, date, and place of the hearing. Such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.



9-623 - Hearing; required; when; notice.

9-623. Hearing; required; when; notice.

Before the adoption, amendment, or repeal of any rule or regulation, the suspension, revocation, or cancellation of any license pursuant to section 9-620, or the levying of an administrative fine pursuant to such section, the department shall set the matter for hearing. Such suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine shall be contested cases pursuant to the Administrative Procedure Act.

At least ten days before the hearing, the department shall (1) in the case of suspension, revocation, or cancellation proceedings or proceedings to levy an administrative fine, serve notice upon the licensee or violator by personal service or mail of the time, date, and place of any hearing or (2) in the case of adoption, amendment, or repeal of any rule or regulation, issue a public notice of the time, date, and place of such hearing.



9-624 - Proceeding before department; service; decision; appeal.

9-624. Proceeding before department; service; decision; appeal.

(1) A copy of the order or decision of the department in any proceeding before it pursuant to the Nebraska County and City Lottery Act shall be served upon each party of record to the proceeding before the department. Service upon any attorney of record for any such party shall be deemed to be service upon such party. Each party appearing before the department shall enter his or her appearance and indicate to the department his or her address for the service of a copy of any order, decision, or notice. The mailing of any copy of any order or decision or of any notice in the proceeding, to such party at such address, shall be deemed to be service upon such party.

(2) Any decision of the department in any proceeding before it pursuant to the act may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



9-625 - Lotteries; established by political subdivision; election; approval required; joint lottery.

9-625. Lotteries; established by political subdivision; election; approval required; joint lottery.

Any county, city, or village may establish and conduct a lottery if an election is first held pursuant to this section. Only one scheme or type of lottery may be conducted by a county, city, or village at one time. No county, city, or village shall establish and conduct a lottery until such course of action has been approved by a majority of the registered voters of such county, city, or village casting ballots on the issue at a regular election or a special election called by the governing board of the county, city, or village for such purpose. This section shall not be construed to prohibit any county, city, or village from conducting a lottery if such course of action was approved prior to July 17, 1986, by a majority of the registered voters of such county, city, or village casting ballots on the issue.

Any lottery established pursuant to this section which is authorized by an election held on or after October 1, 1989, pursuant to this section that is not in operation for any ten consecutive years shall no longer be authorized under this section. If the voters in a county, city, or village approve a lottery on or after October 1, 1989, pursuant to this section but the lottery does not actually begin operation within ten years of the date that the results of the election are certified, the lottery shall no longer be authorized under this section. Any lottery no longer authorized under this section because it did not operate within the ten-year period provided in this section may be reauthorized by a majority vote of the registered voters of the county, city, or village casting ballots on the issue at a subsequent election pursuant to this section.

Except for any restriction imposed pursuant to section 9-643, any county, city, or village may conduct a lottery only within the boundaries of such county, city, or village, or within a licensed racetrack enclosure which abuts the corporate limits thereof or which is within the zoning jurisdiction of a city, except that nothing in this section shall prohibit a county, city, or village from entering into an agreement pursuant to the Interlocal Cooperation Act to conduct a joint lottery with another county, city, or village which has established a lottery in accordance with this section.

If any county, city, or village is conducting a lottery at the time it is consolidated into a municipal county and such county, city, or village is abolished as of the date of creation of the municipal county, the municipal county shall be subject to the same rights and obligations with respect to such lottery or lotteries as the counties, cities, and villages which were abolished, including any rights or obligations under lottery contracts of such counties, cities, and villages. Such lottery shall continue to be subject to all other provisions of the Nebraska County and City Lottery Act, except that such lottery shall not be expanded to any new location in any area of the municipal county where such lottery was not previously authorized before the consolidation unless such expansion has been approved by a majority of the registered voters of such municipal county voting at a regular election or a special election called by the governing board of the municipal county for such purpose.



9-626 - Continuation of lottery; election; form; restrictions.

9-626. Continuation of lottery; election; form; restrictions.

(1) A governing board of a county, city, or village may submit to the registered voters of such county, city, or village the question whether an existing lottery should be continued. The question may be submitted at a regular election or a special election called by the governing board of the county, city, or village for such purpose.

(2) The question shall be submitted in substantially the following form:

Shall the (county, city, or village) of (here insert the name of the county, city, or village) continue operating a lottery pursuant to the Nebraska County and City Lottery Act?

...... For continued operation of lottery

...... Against continued operation of lottery

(3) A majority of the voters voting on the issue shall determine such issue. The vote shall be binding on the affected county, city, or village, and if the majority vote is to discontinue the lottery, such county, city, or village shall discontinue the lottery within sixty days of the certification of the election results.

(4) An election pursuant to this section shall not be held within two years of the election authorized under section 9-625 and shall not be held more often than once every two years.

(5) An election held by a county, city, or village pursuant to section 9-625 shall not be held within two years of an election authorized under this section and section 9-627 if such election results in the discontinuation of the lottery in the county, city, or village.



9-627 - Continuation of lottery; petition; election.

9-627. Continuation of lottery; petition; election.

(1) The registered voters of any county, city, or village shall have the right to vote on the question of whether an existing lottery should be continued. The question shall be submitted to such voters whenever petitions calling for its submission, signed by at least twenty percent of the number of persons voting in the county, city, or village at the last preceding general election, are presented to the governing board of the county, city, or village.

(2) Upon receipt of the petitions provided under subsection (1) of this section, it shall be the duty of the governing board to submit the question at a special election to be held not less than thirty nor more than forty-five days after receipt of the petitions, except that if any other election is to be held in such county, city, or village within ninety days of receipt of the petitions, the governing board may provide for the holding of the lottery election on the same day.

(3) The governing board shall give notice of the submission of the question of whether an existing lottery should be continued, not more than twenty days nor less than ten days prior to the election, by publication one time in one or more newspapers published in or of general circulation in the county, city, or village in which such question is to be submitted. Such notice shall be in addition to any other notice required under the general election laws of this state.

(4) The question shall be submitted to the registered voters in the form provided in subsection (2) of section 9-626.

(5) A majority of the voters voting on the issue shall determine such issue. The vote shall be binding on the affected county, city, or village, and if the majority vote is to discontinue the lottery, such county, city, or village shall discontinue the lottery within sixty days of the certification of the election results.



9-628 - Contract; termination provision required.

9-628. Contract; termination provision required.

On and after October 1, 1989, any contract entered into by a county, city, or village relating to the conduct of a lottery shall include a provision permitting the county, city, or village to terminate the contract by giving thirty days' notice to the other party if such lottery has been discontinued by an election authorized under section 9-626 or 9-627.



9-629 - Gross proceeds; use; audit and legal expenses, defined.

9-629. Gross proceeds; use; audit and legal expenses, defined.

(1) The gross proceeds of any lottery conducted by a county, city, or village shall be used solely for community betterment purposes, awarding of prizes, taxes, and expenses.

(2) Not less than sixty-five percent of the gross proceeds shall be used for the awarding of prizes, except that for purposes of conducting a lottery authorized by subdivision (1)(c)(ii) of section 9-607, not less than sixty-five percent of the gross proceeds during an annual period from July 1 to June 30 of each year shall be used for the awarding of prizes.

(3) Not more than fourteen percent of the gross proceeds shall be used to pay the expenses of operating the lottery, except that license fees paid to the department and audit or legal expenses incurred by the county, city, or village which relate directly to the conduct of operating such lottery need not be included in determining the fourteen-percent limitation on expenses.

(4) For purposes of this section, audit and legal expenses shall include all expenses relating to: (a) The governmental organization of the lottery; (b) government maintenance, monitoring, and examination of lottery records; and (c) enforcement, regulatory, administrative, investigative, and litigation functions undertaken by government, but shall not include the expenses of the actual conduct of the game. Audit and legal expenses during an annual period from July 1 to June 30 of each year in excess of one percent of gross proceeds or five thousand dollars, whichever is greater, shall be subject to the fourteen-percent limitation on expenses under subsection (3) of this section. In the case of a joint lottery conducted pursuant to an interlocal agreement as provided for in section 9-625, the combined gross proceeds of the joint lottery shall be used to determine that portion of audit and legal expenses that are not subject to the fourteen-percent limitation on expenses.



9-629.01 - Gross proceeds; use; professional baseball organization.

9-629.01. Gross proceeds; use; professional baseball organization.

As authorized in section 19-4701, a city of the metropolitan or primary class or a county in which a city of the metropolitan class is located which conducts a lottery pursuant to the Nebraska County and City Lottery Act may use a portion of the gross proceeds from such lottery for the acquisition, purchase, and maintenance of a professional baseball organization.



9-629.02 - Repealed. Laws 1995, LB 344, § 36.

9-629.02. Repealed. Laws 1995, LB 344, § 36.



9-630 - Conduct of lottery; license required; application; contents; enumerated; duty to keep current.

9-630. Conduct of lottery; license required; application; contents; enumerated; duty to keep current.

(1) No county, city, village, or lottery operator shall conduct a lottery without having first been issued a license by the department. An applicant for such license shall apply on a form prescribed by the department.

(2) Each application by any county, city, or village shall include:

(a) The name and address of the applicant;

(b) A certified copy of the election results at which the lottery was approved by a majority of the registered voters of the county, city, or village in the manner prescribed in section 9-625;

(c) Any approval by ordinance or resolution approved by a governing board of a county, city, or village sanctioning the conduct of a lottery;

(d) The names, addresses, and dates of birth of each person employed by the county, city, or village to conduct the lottery;

(e) The name and address of at least one person employed by the county, city, or village who shall represent the county, city, or village in all matters with the department regarding the conduct of the lottery;

(f) A written statement describing the type of lottery to be conducted by the county, city, or village;

(g) If the county, city, or village enters into a written agreement with a lottery operator, a copy of the proposed contract or written agreement between the county, city, or village and the chosen lottery operator; and

(h) Any other information which the department deems necessary.

(3) Each application by any lottery operator shall include:

(a) The name, address, social security number, and date of birth of every individual who is the lottery operator, the sole proprietor, a partner, a member, or a corporate officer of the lottery operator, or a person or entity holding in the aggregate ten percent or more of the debt or equity of the lottery operator if a corporation;

(b) The name and state identification number of the county, city, or village on whose behalf a lottery will be conducted;

(c) A statement signed by an authorized representative of the county, city, or village signifying that such county, city, or village approves the applicant to act as a lottery operator on behalf of such county, city, or village; and

(d) Any other information which the department deems necessary.

A separate license shall be obtained by a lottery operator for each county, city, or village on whose behalf a lottery will be conducted.

(4) The information required by this section shall be kept current. A county, city, village, or lottery operator shall notify the department within thirty days of any changes in the information originally submitted in the application form.

(5) The department may prescribe a separate application form for renewal purposes.



9-631 - License to conduct lottery; renewal; fee.

9-631. License to conduct lottery; renewal; fee.

(1) All licenses issued to any county, city, or village to conduct a lottery and licenses issued to any lottery operator or any authorized sales outlet location shall expire on May 31 of every even-numbered year, or such other date as the department may prescribe by rule and regulation, and may be renewed biennially. All licenses issued to any lottery worker shall expire on May 31 of every odd-numbered year, or such other date as the department may prescribe by rule and regulation, and may be renewed biennially. Applications for renewal of a county, city, or village license, a lottery operator license, an authorized sales outlet location license, or a lottery worker license shall be submitted to the department at least sixty days prior to the expiration date of the license.

(2) A biennial license fee of one hundred dollars shall be charged for each license issued to any county, city, or village to conduct a lottery. A biennial license fee of five hundred dollars shall be charged for each license issued to a lottery operator. No license fee shall be charged for an authorized sales outlet location or a lottery worker license.



9-631.01 - Lottery workers; application; contents; duty to keep current; investigation; probationary license; regular license.

9-631.01. Lottery workers; application; contents; duty to keep current; investigation; probationary license; regular license.

(1) No person shall be a lottery worker unless a lottery worker license application has been filed with the department. The application shall be on a form prescribed by the department and shall include:

(a) The name, address, date of birth, and social security number of the applicant;

(b) The name and state identification number of the county, city, or village, lottery operator, and sales outlet location or locations for which the applicant will be performing work;

(c) A description of the applicant's duties;

(d) A statement that the applicant has not been convicted of, forfeited bond upon a charge of, or pleaded guilty or nolo contendere to any felony within ten years preceding the date of the application or any felony or misdemeanor involving fraud, theft, or any gambling activity, willful failure to make required payments or reports, or filing false reports to a governmental agency at any level;

(e) The date of signing and the signature of the applicant, under penalty of perjury, verifying that the information is true and accurate;

(f) A statement signed by a governing official of the county, city, or village or the authorized representative signifying that such county, city, or village or authorized representative has examined the completed application and approved the application for submission to the department; and

(g) Any other information which the department deems necessary.

(2) The applicant shall complete and forward the application to the county, city, or village or authorized representative. Upon receipt of the completed application the governing official of the county, city, or village or the authorized representative shall examine the application and, if the governing official of the county, city, or village or the authorized representative approves the application for submission to the department, shall sign and file the application with the department. If the application is approved by an authorized representative, a copy of the application or the information contained in the application shall be filed with the county, city, or village.

(3) The department and the county, city, or village shall have the right to conduct an investigation concerning the applicant as may be necessary or appropriate to maintain the integrity of the game.

(4) The information required by this section shall be kept current, and a new application shall be filed with the department if any information on the application is no longer correct. A county, city, village, or lottery operator shall notify the department if the person to whom the license was originally issued is no longer working for such county, city, village, or lottery operator.

(5) Falsification of information on the application by the applicant shall disqualify such applicant from being a lottery worker in addition to any other penalties which may be imposed under the laws of this state.

(6) The applicant shall be granted a probationary license as a lottery worker which shall be valid for a period of one hundred twenty days after the application is filed with the department unless such application is denied by the department. An application shall be considered filed with the department upon receipt by the department or as of the date postmarked or transmitted by electronic facsimile to the department if the application is received by the department within ten days after the date postmarked or electronically transmitted. An application postmarked or electronically transmitted but not received by the department after ten days shall not be considered filed. If proceedings to deny the license application pursuant to section 9-622 have not been initiated by the department during such probationary period, the applicant shall be granted a regular lottery worker license. The license shall be valid to allow such person to perform work for the county, city, village, lottery operator, or sales outlet location or locations unless otherwise suspended, canceled, revoked, or denied by the department or unless the license otherwise becomes invalid upon notification by the county, city, village, or lottery operator that the person to whom the license was originally issued is no longer working for such county, city, village, or lottery operator.

(7) An applicant may obtain a license as a lottery worker for more than one county, city, or village conducting a lottery pursuant to the Nebraska County and City Lottery Act if a separate application has been filed for such applicant with respect to each such county, city, or village.

(8) A lottery worker license is nontransferable and shall no longer be valid if a person is no longer employed as a lottery worker by the county, city, or village for which the lottery worker license was obtained.

(9) A person holding a license as a lottery worker under the Nebraska County and City Lottery Act shall not be connected with or interested in, directly or indirectly, any individual, sole proprietorship, partnership, limited liability company, corporation, or other party licensed as a distributor, manufacturer, or manufacturer-distributor under section 9-255.07, 9-255.09, 9-330, 9-332, or 9-632.



9-632 - Manufacturer-distributor; license required; application; fee; expiration; renewal.

9-632. Manufacturer-distributor; license required; application; fee; expiration; renewal.

(1) No individual, sole proprietorship, partnership, limited liability company, or corporation shall manufacture, sell, print, or distribute lottery equipment or supplies for use or play in this state without having first been issued a manufacturer-distributor license by the department.

(2) The department shall charge a biennial license fee of one thousand five hundred twenty-five dollars for the issuance or renewal of a manufacturer-distributor license. The department shall remit the proceeds from such license fees to the State Treasurer for credit to the Charitable Gaming Operations Fund. All manufacturer-distributor licenses may be renewed biennially. The biennial expiration date shall be September 30 of every odd-numbered year or such other date as the department may prescribe by rule and regulation. An application for license renewal shall be submitted to the department at least forty-five days prior to the expiration date of the license.

(3) An applicant for issuance or renewal of a manufacturer-distributor license shall apply for a license on a form prescribed by the department. The application form shall include:

(a) The name and address of the applicant and the name and address of each of its separate locations manufacturing or distributing lottery equipment or supplies;

(b) The name and home address of all owners or members of the manufacturer-distributor business if the business is not a corporation. If the business is a corporation, the name and home address of each of the officers and directors of the corporation and of each stockholder owning ten percent or more of any class of stock in the corporation shall be supplied;

(c) If the applicant is an individual, the applicant's social security number;

(d) If the applicant is a foreign manufacturer-distributor, the full name, business address, and home address of the agent who is a resident of this state designated pursuant to section 9-633; and

(e) Such other information as the department deems necessary.

(4) The applicant shall notify the department within thirty days of any change in the information submitted on or with the application form. The applicant shall comply with all applicable laws of the United States and the State of Nebraska and all applicable rules and regulations of the department.

(5) Any person licensed as a manufacturer pursuant to section 9-255.09 or 9-332 or as a distributor pursuant to section 9-255.07 or 9-330 may act as a manufacturer-distributor pursuant to this section upon the filing of the proper application form and payment of a biennial license fee of one thousand five hundred twenty-five dollars.



9-633 - Manufacturer-distributor; resident agent; when required.

9-633. Manufacturer-distributor; resident agent; when required.

Each manufacturer-distributor selling lottery equipment or supplies in this state that is not a resident of this state or is not a corporation shall designate a natural person who is a resident of and living in this state and is nineteen years of age or older as a resident agent for the purpose of receipt and acceptance of service of process and other communications on behalf of the manufacturer-distributor. The name, business address where service of process and delivery of mail can be made, and home address of such agent shall be filed with the department.



9-634 - Manufacturer-distributor; lottery supplies; approval required.

9-634. Manufacturer-distributor; lottery supplies; approval required.

Each manufacturer-distributor shall receive departmental approval of lottery supplies prior to offering or marketing in this state any type of lottery supplies for use in a lottery conducted pursuant to the Nebraska County and City Lottery Act. Approval by the department shall be based upon, but not be limited to, conformance with specifications imposed by the department regarding the manufacture, assembly, and packaging of lottery supplies, the provisions of the act, and any other specifications imposed by rule or regulation adopted and promulgated pursuant to the act.



9-635 - Manufacturer-distributor; lottery equipment; approval required; costs of examination.

9-635. Manufacturer-distributor; lottery equipment; approval required; costs of examination.

(1) Each manufacturer-distributor shall receive departmental approval of lottery equipment prior to offering or marketing in this state any type of lottery equipment for use in a lottery conducted pursuant to the Nebraska County and City Lottery Act. Approval by the department shall be based upon, but not be limited to, conformance with the provisions of the act and any other specifications imposed by rule or regulation adopted and promulgated pursuant to the act.

(2) Lottery equipment shall not be submitted for approval by the department until the manufacturer-distributor has obtained a license as required in section 9-632.

(3) The department may require a manufacturer-distributor seeking approval of any lottery equipment to pay the anticipated actual costs of the examination of the equipment by the department. If required, such costs shall be paid in advance by the manufacturer-distributor. After completion of the examination, the department shall refund overpayments or charge and collect amounts sufficient to reimburse the department for underpayments of actual costs.

(4) Lottery equipment which does not conform in all respects to the requirements of the act and any other specifications imposed by the department by rule and regulation shall be contraband goods for purposes of section 9-649.



9-636 - Lottery supplies; requirements.

9-636. Lottery supplies; requirements.

(1) All lottery supplies shall be constructed to conform in all respects to the provisions and specifications imposed by the Nebraska County and City Lottery Act and the rules and regulations adopted and promulgated pursuant to the act as to the manufacture, assembly, printing, and packaging of lottery supplies.

(2) Any lottery supplies which do not conform in all respects to the requirements of the act and any other specifications imposed by the department by rule and regulation shall be contraband goods for purposes of section 9-649.



9-637 - Ticket; purchase price limitation.

9-637. Ticket; purchase price limitation.

No ticket used in the conduct of any lottery shall have an individual purchase price in excess of one hundred dollars.



9-638 - Manufacturer-distributor; information requirements.

9-638. Manufacturer-distributor; information requirements.

Each manufacturer-distributor shall maintain the following information: (1) The name of each purchaser of lottery equipment or supplies; (2) relative to each sale, the quantity and type of lottery equipment or supplies sold; and (3) any other information concerning lottery equipment or supplies sold which the department deems necessary. Such information shall be made available to the department upon request.



9-639 - Manufacturer-distributor; employee, agent, or spouse; restriction on activities.

9-639. Manufacturer-distributor; employee, agent, or spouse; restriction on activities.

No manufacturer-distributor shall be licensed to conduct any other activity under the Nebraska County and City Lottery Act. No manufacturer-distributor shall hold a license to conduct any other kind of gambling activity which is authorized or regulated under Chapter 9 except as provided in section 9-632. No manufacturer-distributor or employee, agent, or spouse of any manufacturer-distributor shall play in any lottery conducted by any county, city, or village or participate in the conduct or operation of any lottery conducted by any county, city, or village or any other kind of gambling activity which is authorized or regulated under Chapter 9 except to the exclusive extent of his or her statutory duties as a licensed manufacturer-distributor and as provided in sections 9-255.07, 9-255.09, 9-330, and 9-332.



9-640 - Manufacturer-distributor; lottery equipment or supplies sales and leases; restrictions.

9-640. Manufacturer-distributor; lottery equipment or supplies sales and leases; restrictions.

(1) No manufacturer-distributor shall sell, lease, or otherwise provide any lottery equipment or supplies to any person in Nebraska except a county, city, or village licensed to conduct a lottery, a licensed lottery operator, or another licensed manufacturer-distributor. No county, city, or village licensed to conduct a lottery or a licensed lottery operator shall purchase, lease, or otherwise obtain any lottery equipment or supplies except from a manufacturer-distributor licensed in Nebraska.

(2) Nothing in this section shall prohibit (a) a licensed county, city, village, or lottery operator which has purchased or intends to purchase new lottery equipment from selling or donating its old lottery equipment to another licensed county, city, village, or lottery operator if prior written approval has been obtained from the department or (b) a county, city, village, or lottery operator which has voluntarily canceled its license or allowed its license to lapse or which has had its license suspended, canceled, or revoked from selling or donating its lottery equipment to another licensed county, city, village, or lottery operator if prior written approval has been obtained from the department.



9-641 - Manufacturer-distributor; records required.

9-641. Manufacturer-distributor; records required.

Every licensed manufacturer-distributor shall keep and maintain a complete set of records which shall include all details of all activities of the licensee related to the conduct of the licensed activity as may be required by the department, including the total quantity and types of lottery equipment or supplies sold to any county, city, or village, to any licensed lottery operator, and to other licensed manufacturer-distributors. Such records shall be available for inspection by the department. The records shall be maintained for a period of not less than three years from the date of the end of the licensee's fiscal year.



9-642 - Lottery operator; conflict of interest prohibited.

9-642. Lottery operator; conflict of interest prohibited.

(1) No sole proprietor, partner in a partnership, member in a limited liability company, officer or director of a corporation, or individual with a substantial interest in a sole proprietorship, partnership, limited liability company, or corporation applying for a lottery operator license or licensed as a lottery operator shall be connected with or interested in, directly or indirectly, any person, partnership, limited liability company, firm, corporation, or other party licensed as a distributor, manufacturer, or manufacturer-distributor under section 9-255.07, 9-255.09, 9-330, 9-332, or 9-632.

(2) No member of the governing board or governing official of a county, city, or village shall be connected with or interested in, directly or indirectly, any lottery operator with whom the county, city, or village contracts to conduct its lottery or any manufacturer-distributor.



9-642.01 - Sales outlet location; qualification standards; notice to department; license; application; renewal.

9-642.01. Sales outlet location; qualification standards; notice to department; license; application; renewal.

(1) Prior to a county, city, village, or lottery operator conducting a lottery at a location other than the location of the lottery operator (a) the county, city, or village shall, by ordinance or resolution, establish qualification standards which shall be met by any individual, sole proprietorship, partnership, limited liability company, or corporation seeking to have its location qualify as an authorized sales outlet location for conducting a lottery and (b) the county, city, or village shall approve or disapprove each sales outlet location and individual, sole proprietorship, partnership, limited liability company, or corporation which desires to conduct the lottery at its sales outlet location solely on the basis of the qualification standards. A copy of the ordinance or resolution setting forth the qualification standards shall be filed with the department within thirty days of its adoption. A county, city, or village shall notify the department of all approved lottery locations within thirty days of approval.

(2) An authorized sales outlet location shall obtain a license issued by the department prior to conducting any lottery activity at such location pursuant to the Nebraska County and City Lottery Act. An applicant for a license as an authorized sales outlet location shall apply on a form prescribed by the department containing the information the department deems necessary, including documentation that reflects that the location has been approved by the county, city, or village in accordance with the qualification standards required by this section. If the applicant is an individual, the application shall include the applicant's social security number.

(3) The information required by this section shall be kept current and a new application shall be filed with the department if any information on the application is no longer correct.



9-643 - Lottery; local control; section, how construed.

9-643. Lottery; local control; section, how construed.

(1) Any county, city, or village may, by resolution or ordinance, tax, regulate, control, or prohibit any lottery conducted pursuant to the Nebraska County and City Lottery Act within the boundaries of such county, city, or village, except that no county may impose a tax or otherwise regulate, control, or prohibit any lottery within the corporate limits of a city or village. Any tax imposed pursuant to this subsection shall be remitted to the general fund of the county, city, or village imposing such tax.

(2) Nothing in this section shall be construed to authorize any lottery not otherwise authorized under Nebraska law.



9-644 - Local control; annexation; effect.

9-644. Local control; annexation; effect.

If a city or village which has exercised its authority under section 9-643 to prohibit lotteries within its boundaries annexes any area in which a lottery is being lawfully conducted by a county, the county may continue the lottery for a period not to exceed the shorter of (1) the remainder of the term of the county's agreement with the lottery operator or (2) two years. The lottery shall be subject to all taxes, regulations, and controls imposed by the city or village under such section, whether imposed before or after annexation.



9-645 - Licensees; exempt from Uniform Disposition of Unclaimed Property Act.

9-645. Licensees; exempt from Uniform Disposition of Unclaimed Property Act.

Any county, city, or village licensed to conduct a lottery pursuant to the Nebraska County and City Lottery Act shall be exempt from the Uniform Disposition of Unclaimed Property Act solely with respect to unclaimed lottery prizes.



9-646 - Participation; restrictions.

9-646. Participation; restrictions.

(1) No person under nineteen years of age shall play or participate in any way in any lottery conducted pursuant to the Nebraska County and City Lottery Act.

(2) A county, city, or village which authorizes the conduct of a lottery shall establish by ordinance or resolution the limitations, if any, on the playing of any lottery conducted by the county, city, or village by any member of the governing board, a governing official, or the immediate family of such member or official.

(3) No owner or officer of a lottery operator with whom the county, city, or village contracts to conduct its lottery shall play any lottery conducted by such county, city, or village. An owner or officer of an authorized sales outlet location for such county, city, or village may be prohibited from playing any lottery conducted by such county, city, or village by ordinance or resolution. No employee or agent of a county, city, village, lottery operator, or authorized sales outlet location shall play the lottery of the county, city, or village for which he or she performs work during such time as he or she is actually working at such lottery or while on duty.

(4) No person or licensee, or employee or agent thereof, shall knowingly permit an individual under nineteen years of age to play or participate in any way in any lottery conducted pursuant to the Nebraska County and City Lottery Act.



9-646.01 - No extension of credit.

9-646.01. No extension of credit.

No person or licensee, or any employee or agent thereof, accepting wagers on a lottery conducted pursuant to the Nebraska County and City Lottery Act shall extend credit from the gross proceeds of a lottery to participants in the lottery for the purchase of lottery tickets. No person shall purchase or be allowed to purchase any lottery ticket or make or be allowed to make any wager pursuant to the act unless he or she pays for such ticket or wager with cash. For purposes of this section, cash shall mean United States currency having the same face value as the price of the ticket or wager.



9-647 - Lottery; time limitation.

9-647. Lottery; time limitation.

No lottery shall be conducted between the hours of 1 a.m. and 6 a.m., except that if alcoholic liquor is allowed to be sold later than 1 a.m. pursuant to a vote under subdivision (1)(b) of section 53-179, no lottery shall be conducted between the hour established pursuant to such vote and 6 a.m. within the area affected by the vote.



9-648 - Gross proceeds; tax; collection.

9-648. Gross proceeds; tax; collection.

Any county, city, or village which conducts a lottery shall submit to the department on a quarterly basis a tax of two percent of the gross proceeds. Such tax shall be remitted not later than thirty days from the close of the preceding quarter on forms provided by the department. The department shall remit the tax to the State Treasurer for credit to the Charitable Gaming Operations Fund. All deficiencies of the tax imposed by this section shall accrue interest and be subject to a penalty as provided for sales and use taxes in the Nebraska Revenue Act of 1967.



9-649 - Tax Commissioner; power to seize contraband; effect.

9-649. Tax Commissioner; power to seize contraband; effect.

(1) The Tax Commissioner or his or her agents or employees, at the direction of the Tax Commissioner, or any peace officer of this state may seize, without a warrant, the following contraband goods found any place in this state: (a) Any lottery equipment or supplies which do not conform in all respects to the requirements of the Nebraska County and City Lottery Act and any other specifications imposed by the department by rule and regulation; (b) any lottery equipment or supplies that are being sold without the proper license; (c) any lottery equipment or supplies that have been sold in violation of the act or any rule or regulation adopted and promulgated pursuant to the act; or (d) any lottery equipment or supplies used in connection with any lottery that has been or is being conducted in violation of the act or any rule or regulation adopted and promulgated pursuant to the act.

(2) The Tax Commissioner may, upon satisfactory proof, direct the return of any seized lottery equipment or supplies when he or she has reason to believe that the owner has not willfully or intentionally failed to comply with the act.

(3) The Tax Commissioner may, upon finding that an owner of contraband goods has willfully or intentionally failed to comply with the act, confiscate such goods. Any lottery equipment or supplies confiscated shall be destroyed.

(4) The seizure of contraband goods under this section shall not relieve any person from a fine, imprisonment, or other penalty for violation of the act.

(5) The Tax Commissioner or his or her agents or employees, when directed to do so by the Tax Commissioner, or any peace officer of this state shall not be responsible for negligence in any court for the seizure or confiscation of any lottery equipment or supplies pursuant to this section.



9-650 - Segregation of gross proceeds; use of interest; records; requirements.

9-650. Segregation of gross proceeds; use of interest; records; requirements.

The gross proceeds of any lottery, less the amount awarded in prizes and any salary, fee, or commission paid to a licensed lottery operator plus any interest on such funds, shall be segregated from any other revenue and placed in a separate account of the lottery operator and the county, city, or village. If a lottery operator is conducting a lottery on behalf of a county, city, or village, such proceeds, including any interest, shall be transferred from the lottery operator's separate account to a separate account of the county, city, or village. Any interest received by a county, city, or village from the proceeds of the lottery shall be used solely for community betterment purposes.

Separate records shall be maintained by such licensed county, city, or village. Records required by the Nebraska County and City Lottery Act shall be preserved for at least three years unless otherwise provided by rules and regulations adopted and promulgated by the department. Any law enforcement agency or other agency of government shall have the authority to investigate the records relating to lotteries and gross proceeds from such lottery at any time. Any county, city, or village shall, upon proper written request, deliver all such records to the department or other law enforcement agency for investigation.



9-651 - Lottery ticket; requirements.

9-651. Lottery ticket; requirements.

Each county, city, or village conducting a lottery shall have its name clearly printed on each ticket used in the lottery. No such ticket shall be sold unless the name is printed thereon.



9-652 - Violations; penalties; enforcement; venue.

9-652. Violations; penalties; enforcement; venue.

(1) Except when another penalty is specifically provided, any person or licensee, or employee or agent thereof, who knowingly or intentionally violates any provision of the Nebraska County and City Lottery Act, or who causes, aids, abets, or conspires with another to cause any person or licensee or any employee or agent thereof to violate the act, shall be guilty of a Class I misdemeanor for the first offense and a Class IV felony for any second or subsequent violation. Any licensee guilty of violating the act more than once in a twelve-month period may have its license canceled or revoked.

(2) Each of the following violations of the act shall be a Class IV felony:

(a) Giving, providing, or offering to give or provide, directly or indirectly, to any public official, employee, or agent of this state or any agencies or political subdivisions of this state any compensation or reward or share of the money for property paid or received through gambling activities regulated under the act in consideration for obtaining any license, authorization, permission, or privilege to participate in any gaming operations except as authorized under the act or any rules and regulations adopted and promulgated pursuant to such act;

(b) Intentionally employing or possessing any device to facilitate cheating in any lottery or using any fraudulent scheme or technique in connection with any lottery when the amount gained or intended to be gained through the use of such device, scheme, or technique is three hundred dollars or more;

(c) Knowingly filing a false report under the act; or

(d) Knowingly falsifying or making any false entry in any books or records with respect to any transaction connected with the conduct of a lottery.

(3) It shall be the duty of the Attorney General or appropriate county attorney to prosecute and defend all proceedings initiated in any court or otherwise under the act.

(4) The failure to do any act required by or under the Nebraska County and City Lottery Act shall be deemed an act in part in the principal office of the department. Any prosecution under such act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred.

(5) In the enforcement and investigation of any offense committed under the act, the department may call to its aid any sheriff, deputy sheriff, or other peace officer in the state.



9-653 - Reports and records; disclosure; limitations; violation; penalty.

9-653. Reports and records; disclosure; limitations; violation; penalty.

(1) Except in accordance with a proper judicial order or as otherwise provided by this section or other law, it shall be a Class I misdemeanor for the Tax Commissioner or any employee or agent of the Tax Commissioner to make known, in any manner whatsoever, the contents of any reports or records submitted by a licensed manufacturer-distributor or the contents of any personal history reports submitted by any licensee or license applicant to the department pursuant to the Nebraska County and City Lottery Act and any rules and regulations adopted and promulgated pursuant to the act.

(2) Nothing in this section shall be construed to prohibit (a) the delivery to a licensee, his or her duly authorized representative, or his or her successors, receivers, trustees, personal representatives, administrators, assignees, or guarantors, if directly interested, of a certified copy of any report or record, (b) the publication of statistics so classified as to prevent the identification of particular reports or records, (c) the inspection by the Attorney General, a county attorney, or other legal representative of the state of reports or records submitted by a licensed manufacturer-distributor when information on the reports or records is considered by the Attorney General, county attorney, or other legal representative to be relevant to any action or proceeding instituted by the licensee or against whom an action or proceeding is being considered or has been commenced by any state agency or county, (d) the furnishing of any information to the United States Government or to states allowing similar privileges to the Tax Commissioner, (e) the disclosure of information and records to a collection agency contracting with the Tax Commissioner for the collection of delinquent taxes under the act, (f) the publication or disclosure of final administrative opinions and orders made by the Tax Commissioner in the adjudication of license denials, suspensions, cancellations, or revocations or the levying of fines, (g) the release of any application, without the contents of any submitted personal history report or social security number, filed with the department to obtain a license to conduct activities under the act, which application shall be deemed a public record, (h) the release of any report filed by a licensed county, city, village, or lottery operator pursuant to the act, which report shall be deemed a public record, or (i) the notification of an applicant, a licensee, or a licensee's duly authorized representative of the existence of and the grounds for any administrative action to deny the license application of, to revoke, cancel, or suspend the license of, or to levy an administrative fine upon any agent or employee of the applicant, the licensee, or any other person upon whom the applicant or licensee relies to conduct activities authorized by the act.

(3) Nothing in this section shall prohibit the Tax Commissioner or any employee or agent of the Tax Commissioner from making known the names of persons, firms, or corporations licensed to conduct activities under the act, the locations at which such activities are conducted by licensees, or the dates on which such licenses were issued.

(4) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the Postal Inspector of the United States Postal Service or his or her delegates to inspect reports or records submitted by a licensed manufacturer-distributor pursuant to the act when information on the reports or records is relevant to any action or proceeding instituted or being considered by the United States Postal Service against such person for the fraudulent use of the mails to carry and deliver false and fraudulent tax returns to the Tax Commissioner with the intent to defraud the State of Nebraska or to evade the payment of Nebraska state taxes.

(5) Notwithstanding subsection (1) of this section, the Tax Commissioner may permit the other tax officials of this state to inspect reports or records submitted pursuant to the act, but such inspection shall be permitted only for purposes of enforcing a tax law and only to the extent and under the conditions prescribed by the rules and regulations of the Tax Commissioner.



9-701 - Conduct of gift enterprises; conditions; prohibited acts; violation; penalties; venue; enforcement.

9-701. Conduct of gift enterprises; conditions; prohibited acts; violation; penalties; venue; enforcement.

(1) For purposes of this section:

(a) Gift enterprise means a contest, game of chance, savings promotion raffle, or game promotion which is conducted within the state or throughout the state and other states in connection with the sale of consumer or trade products or services solely as business promotions and in which the elements of chance and prize are present. Gift enterprise does not include any scheme using the game of bingo or keno; any non-telecommunication-related, player-activated electronic or electromechanical facsimile of any game of chance; or any slot machine of any kind. A gift enterprise shall not utilize pickle cards as defined in section 9-315. Promotional game tickets may be utilized subject to the following:

(i) The tickets utilized shall be manufactured or imprinted with the name of the operator on each ticket;

(ii) The tickets utilized shall not be manufactured with a cost per play printed on them; and

(iii) The tickets utilized shall not be substantially similar to any type of pickle card approved by the Department of Revenue pursuant to section 9-332.01;

(b) Operator means any person, firm, corporation, association, governmental entity, or agent or employee thereof who promotes, operates, or conducts a gift enterprise. Operator does not include any nonprofit organization or any agent or employee thereof, except that operator includes any credit union chartered under state or federal law or any agent or employee thereof who promotes, operates, or conducts a gift enterprise; and

(c) Savings promotion raffle means a contest conducted by a credit union chartered under state or federal law or any agent or employee thereof in which a chance of winning a designated prize is obtained by the deposit of a specified amount of money in a savings account or other savings program if each entry has an equal chance of winning.

(2) Any operator may conduct a gift enterprise within this state in accordance with this section.

(3) An operator shall not:

(a) Design, engage in, promote, or conduct a gift enterprise in connection with the promotion or sale of consumer products or services in which the winner may be unfairly predetermined or the game may be manipulated or rigged;

(b) Arbitrarily remove, disqualify, disallow, or reject any entry;

(c) Fail to award prizes offered;

(d) Print, publish, or circulate literature or advertising material used in connection with such gift enterprise which is false, deceptive, or misleading; or

(e) Require an entry fee, a payment or promise of payment of any valuable consideration, or any other consideration as a condition of entering a gift enterprise or winning a prize from the gift enterprise, except that a contest, game of chance, or business promotion may require, as a condition of participation, evidence of the purchase of a product or service as long as the purchase price charged for such product or service is not greater than it would have been without the contest, game of chance, or business promotion. For purposes of this section, consideration shall not include (i) filling out an entry blank, (ii) entering by mail with the purchase of postage at a cost no greater than the cost of postage for a first-class letter weighing one ounce or less, (iii) entering by a telephone call to the operator of or for the gift enterprise at a cost no greater than the cost of postage for a first-class letter weighing one ounce or less. When the only method of entry is by telephone, the cost to the entrant of the telephone call shall not exceed the cost of postage for a first-class letter weighing one ounce or less for any reason, including (A) whether any communication occurred during the call which was not related to the gift enterprise or (B) the fact that the cost of the call to the operator was greater than the cost to the entrant allowed under this section, or (iv) the deposit of money in a savings account or other savings program, regardless of the interest rate earned by such account or program.

(4) An operator shall disclose to participants all terms and conditions of a gift enterprise.

(5)(a) The Department of Revenue may adopt and promulgate rules and regulations necessary to carry out the operation of gift enterprises.

(b) Whenever the department has reason to believe that a gift enterprise is being operated in violation of this section or the department's rules and regulations, it may bring an action in the district court of Lancaster County in the name of and on behalf of the people of the State of Nebraska against the operator of the gift enterprise to enjoin the continued operation of such gift enterprise anywhere in the state.

(6)(a) Any person, firm, corporation, association, or agent or employee thereof who engages in any unlawful acts or practices pursuant to this section or violates any of the rules and regulations promulgated pursuant to this section shall be guilty of a Class II misdemeanor.

(b) Any person, firm, corporation, association, or agent or employee thereof who violates any provision of this section or any of the rules and regulations promulgated pursuant to this section shall be liable to pay a civil penalty of not more than one thousand dollars imposed by the district court of Lancaster County for each such violation which shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska. Each day of continued violation shall constitute a separate offense or violation for purposes of this section.

(7) A credit union may limit the number of chances that a participant in a savings promotion raffle may obtain for making the required deposits but shall not limit the number of deposits.

(8) In all proceedings initiated in any court or otherwise under this section, the Attorney General or appropriate county attorney shall prosecute and defend all such proceedings.

(9) This section shall not apply to any activity authorized and regulated under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, or the Nebraska Small Lottery and Raffle Act.



9-801 - Act, how cited.

9-801. Act, how cited.

Sections 9-801 to 9-841 shall be known and may be cited as the State Lottery Act.



9-802 - Purpose of act.

9-802. Purpose of act.

The purpose of the State Lottery Act is to establish lottery games which will raise revenue for the purposes set forth in section 9-812.



9-803 - Terms, defined.

9-803. Terms, defined.

For purposes of the State Lottery Act:

(1) Director shall mean the Director of the Lottery Division;

(2) Division shall mean the Lottery Division of the Department of Revenue;

(3) Lottery contractor shall mean a lottery vendor or lottery game retailer with whom the division has contracted for the purpose of providing goods or services for the state lottery;

(4) Lottery game shall mean any variation of the following types of games:

(a) An instant-win game in which disposable tickets contain certain preprinted winners which are determined by rubbing or scraping an area or areas on the tickets to match numbers, letters, symbols, or configurations, or any combination thereof, as provided by the rules of the game. An instant-win game may also provide for preliminary and grand prize drawings conducted pursuant to the rules of the game. An instant-win game shall not include the use of any pickle card as defined in section 9-315; and

(b) An on-line lottery game in which lottery game retailer terminals are hooked up to a central computer via a telecommunications system through which (i) a player selects a specified group of numbers or symbols out of a predetermined range of numbers or symbols and purchases a ticket bearing the player-selected numbers or symbols for eligibility in a drawing regularly scheduled in accordance with game rules or (ii) a player purchases a ticket bearing randomly selected numbers for eligibility in a drawing regularly scheduled in accordance with game rules.

Lottery game shall not be construed to mean any video lottery game;

(5) Lottery game retailer shall mean a person who contracts with or seeks to contract with the division to sell tickets in lottery games to the public;

(6) Lottery vendor shall mean any person who submits a bid, proposal, or offer as part of a major procurement;

(7) Major procurement shall mean any procurement or contract unique to the operation of the state lottery in excess of twenty-five thousand dollars for the printing of tickets used in any lottery game, security services, consulting services, advertising services, any goods or services involving the receiving or recording of number selections in any lottery game, or any goods or services involving the determination of winners in any lottery game. Major procurement shall include production of instant-win tickets, procurement of on-line gaming systems and drawing equipment, or retaining the services of a consultant who will have access to any goods or services involving the receiving or recording of number selections or determination of winners in any lottery game; and

(8) Ticket or lottery ticket shall mean any tangible evidence authorized by the division to prove participation in a lottery game.



9-804 - Lottery Division of the Department of Revenue; established; Director of the Lottery Division.

9-804. Lottery Division of the Department of Revenue; established; Director of the Lottery Division.

The Lottery Division of the Department of Revenue is hereby established. The division shall be administered by the Director of the Lottery Division who shall be appointed by and serve at the pleasure of the Tax Commissioner. The division shall administer and regulate the lottery games conducted pursuant to the State Lottery Act.



9-804.01 - Repealed. Laws 1995, LB 275, § 27.

9-804.01. Repealed. Laws 1995, LB 275, § 27.



9-804.02 - Transferred to section 83-162.01.

9-804.02. Transferred to section 83-162.01.



9-804.03 - Transferred to section 83-162.02.

9-804.03. Transferred to section 83-162.02.



9-804.04 - Transferred to section 83-162.03.

9-804.04. Transferred to section 83-162.03.



9-804.05 - Transferred to section 83-162.04.

9-804.05. Transferred to section 83-162.04.



9-805 - Tax Commissioner; agreements authorized.

9-805. Tax Commissioner; agreements authorized.

The Tax Commissioner may enter into written agreements with one or more government-authorized lotteries to participate in the conduct and operation of lottery games and may enter into written agreements with one or more government-authorized lotteries or other persons, entities, organizations, or associations to purchase goods or services in support of lottery games when necessary or desirable to make lottery games more remunerative for the State of Nebraska so long as the games and purchases are consistent with the State Lottery Act. Major procurement purchase requirements under the act shall only apply to the Nebraska portion of any purchase made through the agreements.



9-806 - Legislative intent.

9-806. Legislative intent.

In construing the State Lottery Act, it is the intent of the Legislature that the following policies be implemented:

(1) The lottery games shall be operated by the division;

(2) The lottery games shall be operated as a self-sufficient, revenue-raising operation after money generated from the conduct of the lottery is used to repay the initial appropriation plus interest;

(3) All contracts entered into by the division for the provision of goods and services shall be subject to the act and shall be exempt from any other state law concerning the purchase of goods or services;

(4) Preference for contracts shall be given to bidders and applicants based in Nebraska if the costs and benefits are equal or superior to those available from competing persons. All major procurements of goods or services essential to the operation of a lottery shall require that the person awarded the contract establish a permanent office in this state;

(5) Every entity submitting a bid, proposal, or offer to the division shall disclose all information required by the Tax Commissioner; and

(6) Every entity submitting a bid, proposal, or offer to the division shall be required to meet such other requirements as established by the Tax Commissioner, including the posting of a bond.



9-807 - Division; personnel; bond or insurance.

9-807. Division; personnel; bond or insurance.

(1) Other than the director, all employees of the division shall be classified employees under the rules and regulations of the personnel division of the Department of Administrative Services.

(2) Before entering upon the duties of the office, the director and each employee of the division shall be bonded or insured as required by section 11-201.



9-808 - Division; personnel; investigators or security personnel; powers and duties; confidentiality; exception.

9-808. Division; personnel; investigators or security personnel; powers and duties; confidentiality; exception.

(1) The Tax Commissioner shall employ or contract with such personnel as necessary to carry out the responsibilities of the division. The Tax Commissioner shall employ investigators or security personnel who shall be vested with the authority and power of a law enforcement officer to carry out the laws of this state administered by the Tax Commissioner or the Department of Revenue.

(2) Investigators or security personnel of the division may enter and search premises and seize all relevant materials pursuant to a warrant issued by a court.

(3)(a) Investigators or security personnel shall, as deemed necessary, conduct background investigations of all individuals seeking employment in the division. Such background investigations shall include, but not be limited to, police records checks, conviction records checks, national and statewide criminal records clearinghouse checks, and fingerprint checks.

(b) It shall be a condition of employment in the division that an individual supply investigators or security personnel with his or her fingerprints for the purpose of conducting a background investigation for employment purposes.

(c) Any individual convicted of any crime involving moral turpitude, fraud, theft, theft of services, and theft by deception and any individual whose constitutional rights have been forfeited and not restored shall not be eligible for employment in the division.

(d) All information obtained through a background investigation performed by the division shall be confidential, except that the Tax Commissioner may exchange such confidential information with state, federal, and local law enforcement agencies.



9-809 - Auditor of Public Accounts; audit; Tax Commissioner; reports.

9-809. Auditor of Public Accounts; audit; Tax Commissioner; reports.

(1) The books, records, funds, and accounts of the division shall be audited at least annually by or under the direction of the Auditor of Public Accounts who shall submit a report of the audit to the Governor and the Legislature. The report submitted to the Legislature shall be submitted electronically. The expenses of the audit shall be paid from the State Lottery Operation Cash Fund.

(2) The Tax Commissioner shall make an annual written report by November 1 of each year to the Governor and the Legislature, which report shall include a summary of the activities of the division for the previous fiscal year through June 30, a statement detailing lottery revenue, prize disbursements, expenses of the division, and allocation of remaining revenue, and any recommendations for change in the statutes which the Tax Commissioner deems necessary or desirable. The report submitted to the Legislature shall be submitted electronically. The report shall be a public record.



9-810 - Lottery ticket; restrictions on sale and purchase; computation of retail sales; termination of liability; prize credited against certain tax liability or debt; procedure.

9-810. Lottery ticket; restrictions on sale and purchase; computation of retail sales; termination of liability; prize credited against certain tax liability or debt; procedure.

(1) A person under nineteen years of age shall not purchase a lottery ticket. No lottery ticket shall be sold to any person under nineteen years of age. No person shall purchase a lottery ticket for a person under nineteen years of age, and no person shall purchase a lottery ticket for the benefit of a person under nineteen years of age.

(2) No lottery ticket shall be sold and no prize shall be awarded to the Tax Commissioner, the director, or any employee of the division or any spouse, child, brother, sister, or parent residing as a member of the same household in the principal place of abode of the Tax Commissioner, the director, or any employee of the division.

(3) With respect to a lottery game retailer under contract to sell lottery tickets whose rental payment for premises is contractually computed in whole or in part on the basis of a percentage of retail sales and when the computation of retail sales is not explicitly defined to include the sale of lottery tickets, the amount of retail sales for lottery tickets by the retailer for purposes of such a computation may not exceed the amount of compensation received by the retailer from the division.

(4) Once any prize is awarded in conformance with the State Lottery Act and any rules and regulations adopted under the act, the state shall have no further liability with respect to that prize.

(5) Prior to the payment of any lottery prize in excess of five hundred dollars for a winning lottery ticket presented for redemption to the division, the division shall check the name and social security number of the winner with a list provided by the Department of Revenue of people identified as having an outstanding state tax liability and a list of people certified by the Department of Health and Human Services as owing a debt as defined in section 77-27,161. The division shall credit any such lottery prize against any outstanding state tax liability owed by such winner and the balance of such prize amount, if any, shall be paid to the winner by the division. The division shall credit any such lottery prize against any certified debt in the manner set forth in sections 77-27,160 to 77-27,173. If the winner has both an outstanding state tax liability and a certified debt, the division shall add the liability and the debt together and pay the appropriate agency or person a share of the prize in the proportion that the liability or debt owed to the agency or person is to the total liability and debt.



9-811 - Exemption from occupation tax.

9-811. Exemption from occupation tax.

Lottery games conducted pursuant to the State Lottery Act shall be exempt from any local or occupation tax levied or assessed by any political subdivision having the power to levy, assess, or collect such a tax.



9-811.01 - Lottery Investigation Petty Cash Fund; establishment; use; investment; Tax Commissioner; department; duties; records and reports.

9-811.01. Lottery Investigation Petty Cash Fund; establishment; use; investment; Tax Commissioner; department; duties; records and reports.

(1) The Tax Commissioner may apply to the Director of Administrative Services and the Auditor of Public Accounts to establish and maintain a Lottery Investigation Petty Cash Fund. The money used to initiate and maintain the fund shall be drawn solely from the State Lottery Operation Cash Fund. The Tax Commissioner shall determine the amount of money to be held in the Lottery Investigation Petty Cash Fund, consistent with carrying out the duties and responsibilities of the division but not to exceed five thousand dollars for the entire division. This restriction shall not apply to funds otherwise appropriated to the State Lottery Operation Cash Fund for investigative purposes. When the Director of Administrative Services and the Auditor of Public Accounts have approved the establishment of the Lottery Investigation Petty Cash Fund, a voucher shall be submitted to the Department of Administrative Services accompanied by such information as the department may require for the establishment of the fund. The Director of Administrative Services shall issue a warrant for the amount specified and deliver it to the division. The fund may be replenished as necessary, but the total amount in the fund shall not exceed ten thousand dollars in any fiscal year. The fund shall be audited by the Auditor of Public Accounts.

(2) Any prize amounts won, less any investigative expenditures, by department personnel with funds drawn from the Lottery Investigation Petty Cash Fund or reimbursed from the State Lottery Operation Cash Fund shall be deposited into the Lottery Investigation Petty Cash Fund.

(3) For the purpose of establishing and maintaining legislative oversight and accountability, the Department of Revenue shall maintain records of all expenditures, disbursements, and transfers of cash from the Lottery Investigation Petty Cash Fund.

(4) By September 15 of each year, the department shall report to the budget division of the Department of Administrative Services and to the Legislative Fiscal Analyst the unexpended balance existing on June 30 of the previous fiscal year relating to investigative expenses in the Lottery Investigation Petty Cash Fund and any funds existing on June 30 of the previous fiscal year in the possession of division personnel involved in investigations. The report submitted to the Legislative Fiscal Analyst shall be submitted electronically. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



9-812 - State Lottery Operation Trust Fund; State Lottery Operation Cash Fund; State Lottery Prize Trust Fund; created; transfers; Education Innovation Fund; created; use; investment; Nebraska Education Improvement Fund; created; investment; unclaimed prize money; use.

9-812. State Lottery Operation Trust Fund; State Lottery Operation Cash Fund; State Lottery Prize Trust Fund; created; transfers; Education Innovation Fund; created; use; investment; Nebraska Education Improvement Fund; created; investment; unclaimed prize money; use.

(1) All money received from the operation of lottery games conducted pursuant to the State Lottery Act in Nebraska shall be credited to the State Lottery Operation Trust Fund, which fund is hereby created. All payments of the costs of establishing and maintaining the lottery games shall be made from the State Lottery Operation Cash Fund. In accordance with legislative appropriations, money for payments for expenses of the division shall be transferred from the State Lottery Operation Trust Fund to the State Lottery Operation Cash Fund, which fund is hereby created. All money necessary for the payment of lottery prizes shall be transferred from the State Lottery Operation Trust Fund to the State Lottery Prize Trust Fund, which fund is hereby created. The amount used for the payment of lottery prizes shall not be less than forty percent of the dollar amount of the lottery tickets which have been sold.

(2) A portion of the dollar amount of the lottery tickets which have been sold on an annualized basis shall be transferred from the State Lottery Operation Trust Fund to the Education Innovation Fund, the Nebraska Opportunity Grant Fund, the Nebraska Education Improvement Fund, the Nebraska Environmental Trust Fund, the Nebraska State Fair Board, and the Compulsive Gamblers Assistance Fund as provided in subsection (3) of this section. The dollar amount transferred pursuant to this subsection shall equal the greater of (a) the dollar amount transferred to the funds in fiscal year 2002-03 or (b) any amount which constitutes at least twenty-two percent and no more than twenty-five percent of the dollar amount of the lottery tickets which have been sold on an annualized basis. To the extent that funds are available, the Tax Commissioner and director may authorize a transfer exceeding twenty-five percent of the dollar amount of the lottery tickets sold on an annualized basis.

(3) Of the money available to be transferred to the Education Innovation Fund, the Nebraska Opportunity Grant Fund, the Nebraska Education Improvement Fund, the Nebraska Environmental Trust Fund, the Nebraska State Fair Board, and the Compulsive Gamblers Assistance Fund:

(a) The first five hundred thousand dollars shall be transferred to the Compulsive Gamblers Assistance Fund to be used as provided in section 9-1006;

(b) Beginning July 1, 2016, forty-four and one-half percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Nebraska Education Improvement Fund;

(c) Through June 30, 2016, nineteen and three-fourths percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Education Innovation Fund;

(d) Through June 30, 2016, twenty-four and three-fourths percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Nebraska Opportunity Grant Fund;

(e) Forty-four and one-half percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Nebraska Environmental Trust Fund to be used as provided in the Nebraska Environmental Trust Act;

(f) Ten percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Nebraska State Fair Board if the most populous city within the county in which the fair is located provides matching funds equivalent to ten percent of the funds available for transfer. Such matching funds may be obtained from the city and any other private or public entity, except that no portion of such matching funds shall be provided by the state. If the Nebraska State Fair ceases operations, ten percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the General Fund; and

(g) One percent of the money remaining after the payment of prizes and operating expenses and the initial transfer to the Compulsive Gamblers Assistance Fund shall be transferred to the Compulsive Gamblers Assistance Fund to be used as provided in section 9-1006.

(4)(a) The Education Innovation Fund is created. At least seventy-five percent of the lottery proceeds allocated to the Education Innovation Fund shall be available for disbursement.

(b) For fiscal year 2012-13, the Education Innovation Fund shall be allocated as follows: (i) The first forty-five thousand dollars shall be transferred to the Excellence in Teaching Cash Fund to fund the Attracting Excellence to Teaching Program; (ii) the next three million three hundred sixty-five thousand nine hundred sixty-two dollars shall be distributed to school districts as grants pursuant to the Early Childhood Education Grant Program; (iii) the next two million one hundred seventy-five thousand six hundred seventy-three dollars shall be distributed to local systems as grants for approved accelerated or differentiated curriculum programs for students identified as learners with high ability pursuant to section 79-1108.02; (iv) the next one hundred eight thousand one hundred thirty-six dollars shall be used by the State Department of Education for the development of an integrated early childhood, elementary, secondary, and postsecondary student information system; (v) the next four hundred fifty thousand dollars shall fund the Center for Student Leadership and Extended Learning Act; (vi) the next one hundred fourteen thousand six hundred twenty-nine dollars shall be used by the department to fund the multicultural education program created under section 79-720; (vii) the next one hundred twenty-three thousand four hundred sixty-eight dollars shall be used by the department to employ persons to investigate and prosecute alleged violations as provided in section 79-868; (viii) up to the next one hundred sixty thousand dollars shall be used by the department to implement section 79-759; (ix) the next twenty-seven thousand two hundred dollars shall be used to fund the Interstate Compact on Educational Opportunity for Military Children; (x) the next two hundred thousand dollars shall be used to provide grants to establish bridge programs pursuant to sections 79-1189 to 79-1195; and (xi) the amount remaining shall be allocated, after administrative expenses, for distance education equipment and incentives pursuant to sections 79-1336 and 79-1337. No funds received as allocations from the Education Innovation Fund pursuant to this subdivision may be obligated for payment to be made after June 30, 2016.

(c) For fiscal year 2013-14, the Education Innovation Fund shall be allocated as follows: (i) The first one million dollars shall be transferred to the Excellence in Teaching Cash Fund to fund the Excellence in Teaching Act; (ii) the next allocation shall be distributed to local systems as grants for approved accelerated or differentiated curriculum programs for students identified as learners with high ability pursuant to section 79-1108.02 in an aggregated amount up to the amount distributed in the prior fiscal year for such purposes increased by the basic allowable growth rate pursuant to section 79-1025; (iii) up to the next one hundred sixty thousand dollars shall be used by the State Department of Education to implement section 79-759; (iv) the next one million seven hundred fifty thousand dollars shall be allocated to early childhood education grants awarded by the department pursuant to section 79-1103; (v) the next one million dollars shall be transferred to the Early Childhood Education Endowment Cash Fund for use pursuant to section 79-1104.02; (vi) the next two hundred thousand dollars shall be used to provide grants to establish bridge programs pursuant to sections 79-1189 to 79-1195; (vii) the next ten thousand dollars shall be used to fund the Interstate Compact on Educational Opportunity for Military Children; (viii) the next eighty-five thousand five hundred fifty dollars shall be allocated to the State Department of Education for distribution pursuant to section 79-2306; and (ix) the amount remaining shall be allocated, after administrative expenses, for distance education equipment and incentives pursuant to sections 79-1336 and 79-1337. No funds received as allocations from the Education Innovation Fund pursuant to this subdivision may be obligated for payment to be made after June 30, 2016.

(d) For fiscal year 2014-15, the Education Innovation Fund shall be allocated as follows: (i) The first one million dollars shall be transferred to the Excellence in Teaching Cash Fund to fund the Excellence in Teaching Act; (ii) the next allocation shall be distributed to local systems as grants for approved accelerated or differentiated curriculum programs for students identified as learners with high ability pursuant to section 79-1108.02 in an aggregated amount up to the amount distributed in the prior fiscal year for such purposes increased by the basic allowable growth rate pursuant to section 79-1025; (iii) the next one million eight hundred fifty thousand dollars shall be allocated to early childhood education grants awarded by the State Department of Education pursuant to section 79-1103; (iv) the next one million dollars shall be transferred to the Early Childhood Education Endowment Cash Fund for use pursuant to section 79-1104.02; (v) the next two hundred thousand dollars shall be used to provide grants to establish bridge programs pursuant to sections 79-1189 to 79-1195; (vi) the next ten thousand dollars shall be used to fund the Interstate Compact on Educational Opportunity for Military Children; and (vii) the amount remaining shall be allocated, after administrative expenses, for distance education equipment and incentives pursuant to sections 79-1336 and 79-1337. No funds received as allocations from the Education Innovation Fund pursuant to this subdivision may be obligated for payment to be made after June 30, 2016.

(e) For fiscal year 2015-16, the Education Innovation Fund shall be allocated as follows: (i) The first one million dollars shall be transferred to the Excellence in Teaching Cash Fund to fund the Excellence in Teaching Act; (ii) the next allocation shall be distributed to local systems as grants for approved accelerated or differentiated curriculum programs for students identified as learners with high ability pursuant to section 79-1108.02 in an aggregated amount up to the amount distributed in the prior fiscal year for such purposes increased by the basic allowable growth rate pursuant to section 79-1025; (iii) the next one million nine hundred fifty thousand dollars shall be allocated to early childhood education grants awarded by the State Department of Education pursuant to section 79-1103; (iv) the next one million dollars shall be transferred to the Early Childhood Education Endowment Cash Fund for use pursuant to section 79-1104.02; (v) the next ten thousand dollars shall be used to fund the Interstate Compact on Educational Opportunity for Military Children; and (vi) the amount remaining shall be allocated, after administrative expenses, for distance education equipment and incentives pursuant to sections 79-1336 and 79-1337. No funds received as allocations from the Education Innovation Fund pursuant to this subdivision may be obligated for payment to be made after June 30, 2016.

(f) The Education Innovation Fund terminates on June 30, 2016. Any money in the fund on such date shall be transferred to the Nebraska Education Improvement Fund on such date.

(5) The Nebraska Education Improvement Fund is created. The fund shall consist of money transferred pursuant to subsections (3) and (4) of this section, money transferred pursuant to section 85-1920, and any other funds appropriated by the Legislature. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(6) Any money in the State Lottery Operation Trust Fund, the State Lottery Operation Cash Fund, the State Lottery Prize Trust Fund, or the Education Innovation Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(7) Unclaimed prize money on a winning lottery ticket shall be retained for a period of time prescribed by rules and regulations. If no claim is made within such period, the prize money shall be used at the discretion of the Tax Commissioner for any of the purposes prescribed in this section.

(8) It is the intent of the Legislature to replace funding from the Education Innovation Fund with General Fund appropriations to the State Department of Education beginning with FY2013-14 for (a) the integrated early childhood, elementary, secondary, and postsecondary student information system, (b) the Center for Student Leadership and Extended Learning Act, (c) the multicultural education program created under section 79-720, and (d) the employment of persons to investigate and prosecute alleged violations as provided in section 79-868.



9-813 - Lottery game retailer; Tax Commissioner; powers and duties; deposit of funds; liability for tickets.

9-813. Lottery game retailer; Tax Commissioner; powers and duties; deposit of funds; liability for tickets.

(1) The Tax Commissioner may require each lottery game retailer to deposit all money received by the lottery game retailer from the sale of lottery tickets, less the amount, if any, retained as compensation for the sale of lottery tickets and less the amount, if any, paid in prizes, in financial institutions designated by the State Treasurer for credit to the State Lottery Operation Trust Fund and to file with the Tax Commissioner or his or her designated agent reports of the lottery game retailer's receipts and transactions regarding the sale of lottery tickets in such form and containing such information as the Tax Commissioner requires.

(2) The Tax Commissioner may make such arrangements for any person, including a financial institution, to perform any functions, activities, or services in connection with the operation of lottery games pursuant to the State Lottery Act and the rules and regulations as he or she deems advisable, and such functions, activities, or services shall constitute lawful functions, activities, and services of such person.

(3) The Tax Commissioner may authorize the electronic transfer of funds from the accounts of lottery game retailers to the State Lottery Operation Trust Fund.

(4) All lottery game retailers shall be fully liable for the face value of all lottery tickets in their possession and shall deliver to the division upon demand all unsold lottery tickets or all money that would have been received by the lottery game retailers had the lottery tickets been sold less the amount, if any, retained as compensation for the sale of lottery tickets and less the amount, if any, paid in prizes.



9-814 - Prohibited acts; violations; penalties.

9-814. Prohibited acts; violations; penalties.

(1) It shall be a Class II misdemeanor for a lottery game retailer to fail to separate and keep separate all money received from the sale of lottery tickets less the amount, if any, retained as compensation for the sale of lottery tickets and less the amount, if any, paid in prizes or to fail to make available to the division all records pertaining to separate accounts maintained for revenue derived from the sale of lottery tickets.

(2) It shall be a Class II misdemeanor for any lottery game retailer or his or her employee to knowingly sell a lottery ticket to any person under nineteen years of age.

(3) It shall be a Class IV misdemeanor for a person under nineteen years of age to knowingly purchase a lottery ticket under the State Lottery Act.

(4) It shall be a Class I misdemeanor for any person to sell lottery tickets without holding a valid contract with the division to sell such tickets.

(5) It shall be a Class I misdemeanor for a lottery game retailer to sell lottery tickets at any price other than that established by the division.

(6) It shall be a Class I misdemeanor to release any information obtained through a background investigation performed by the division without the prior written consent of the subject of the investigation except as provided in subdivision (3)(d) of section 9-808.

(7) It shall be a Class III felony to alter or attempt to alter a lottery ticket for the purpose of defrauding a lottery game conducted pursuant to the State Lottery Act.

(8) It shall be a Class IV felony to falsify information provided to the division for purposes of applying for a contract with the division or for purposes of completing a background investigation pursuant to the act.



9-815 - Repealed. Laws 1993, LB 138, § 83.

9-815. Repealed. Laws 1993, LB 138, § 83.



9-816 - Conflicts of interest; enumerated; compliance with other laws; violation; removal from office.

9-816. Conflicts of interest; enumerated; compliance with other laws; violation; removal from office.

(1) The Tax Commissioner, the director, and other employees of the division or their immediate families shall not, while employed with the division, directly or indirectly (a) knowingly hold a financial interest or acquire stocks, bonds, or any other interest in any entity which is a party or subcontracts with a party to a major procurement with the division or (b) have a financial interest in the ownership or leasing of property used by or for the division.

(2) Neither the director, any employee of the division, nor any member of their immediate families shall ask for, offer to accept, or receive any gift, gratuity, or other thing of value which would inure to that person's benefit from (a) any entity contracting or seeking to contract with the state to supply equipment or materials for use by the division, (b) any applicant for a contract to act as a lottery game retailer to be awarded by the division, or (c) any lottery game retailer.

(3) No (a) person, corporation, association, or organization contracting or seeking to contract to supply equipment or materials for use by the division, (b) applicant for a contract to act as a lottery game retailer to be awarded by the division, or (c) lottery game retailer shall offer or give the Tax Commissioner, the director, or any employee of the division or a member of his or her immediate family any gift, gratuity, or other thing of value which would inure to the recipient's personal benefit.

(4) For purposes of this section:

(a) Gift, gratuity, or other thing of value shall mean a payment, subscription, advance, forbearance, honorarium, campaign contribution, or rendering of deposit of money, services, or anything of value, the value of which exceeds twenty-five dollars in any one-month period, unless consideration of equal or greater value is received in return. Gift, gratuity, or other thing of value shall not include:

(i) A campaign contribution otherwise reported as required by the Nebraska Political Accountability and Disclosure Act;

(ii) A commercially reasonable loan made in the ordinary course of business;

(iii) A gift received from a member of the recipient's immediate family or the spouse of any such family member;

(iv) A breakfast, luncheon, dinner, or other refreshment consisting of food and beverage provided for immediate consumption;

(v) Any admission to a facility or event;

(vi) Any occasional provision of transportation within the State of Nebraska; or

(vii) Anything of value received in legitimate furtherance of the objectives of the State Lottery Act; and

(b) Member of his or her immediate family shall mean such person's parent, child, brother, sister, or spouse.

(5) The director and other employees of the division shall comply with all state laws applicable to ethics in government, conflict of interest, and financial disclosure.

(6) Any employee of the division other than the director who violates this section may be removed from his or her position after notice and a hearing before the Tax Commissioner or his or her representative.



9-817 - Director and employees of the division; investigatory and enforcement powers; application to district court; contempt.

9-817. Director and employees of the division; investigatory and enforcement powers; application to district court; contempt.

The director and any employee of the division, when authorized by the director or Tax Commissioner, shall have the power (1) to make a thorough investigation into all the records and affairs of any person, organization, or corporation when, in the judgment of the director, such investigation is necessary to the proper performance of the division's duties and the efficient enforcement of the laws, including the power to administer oaths, (2) to examine under oath any person or any officer, employee, or agent of any organization or corporation, (3) to compel by subpoena the production of records, and (4) to compel by subpoena the attendance of any person in this state to testify before the Tax Commissioner or his or her designated representative. If any person willfully refuses to testify or obey a subpoena, the director may apply to a judge of the district court of Lancaster County for an order directing such person to comply with the subpoena. Any person who fails or refuses to obey such a court order shall be guilty of contempt of court.



9-818 - Attorney General and other law enforcement authority; powers and duties.

9-818. Attorney General and other law enforcement authority; powers and duties.

The Tax Commissioner or the director may confer with the Attorney General or his or her designee as he or she deems necessary and advisable to carry out the responsibilities of the division. Upon request of the director with the approval of the Tax Commissioner, it shall be the duty of the Attorney General and any other law enforcement authority to whom a violation is reported to investigate and cause appropriate proceedings to be instituted without delay.



9-819 - Lottery administration; hearings; rules and regulations; director; Tax Commissioner; duties; exempt from Administrative Procedure Act.

9-819. Lottery administration; hearings; rules and regulations; director; Tax Commissioner; duties; exempt from Administrative Procedure Act.

(1) The director shall develop rules and regulations concerning lottery administration for consideration by the Tax Commissioner. Rules and regulations shall be adopted, promulgated, amended, or repealed only after a public hearing by the Tax Commissioner. Notice of the hearing shall be given at least twenty days in advance in a newspaper of general circulation in the state. The Tax Commissioner shall either approve or disapprove the proposed adoption, promulgation, amendment, or repeal of such rules and regulations within ten days of the hearing.

(2) Certified copies of any rules and regulations, for informational purposes only, shall be submitted to the Attorney General and the Secretary of State. Copies of the rules and regulations in force shall be made available to any person upon request.

(3) The Tax Commissioner shall adopt and promulgate rules and regulations for the conduct of all hearings.

(4) For the purpose of adopting, amending, or repealing rules and regulations pursuant to the State Lottery Act, the Tax Commissioner and the division shall be exempt from the Administrative Procedure Act.



9-820 - Contracts awarded by Tax Commissioner; notices of hearings; orders and decisions; delivery.

9-820. Contracts awarded by Tax Commissioner; notices of hearings; orders and decisions; delivery.

Notices of hearings related to contracts awarded by the Tax Commissioner and copies of all orders and decisions of the Tax Commissioner concerning such contracts shall be mailed to the address of record of the appropriate party or parties.



9-821 - District court of Lancaster County; jurisdiction; appeal.

9-821. District court of Lancaster County; jurisdiction; appeal.

The district court of Lancaster County shall have exclusive original jurisdiction of all legal proceedings, except criminal actions, related to the administration, enforcement, or fulfillment of the responsibilities, duties, or functions of the division. An aggrieved party seeking review of an order or decision of the Tax Commissioner shall file an appeal with the district court of Lancaster County within thirty days after the date of such order or decision. All such proceedings shall be considered contested cases pursuant to the Administrative Procedure Act.



9-822 - Books and records; requirements.

9-822. Books and records; requirements.

The director shall make and keep books and records which accurately and fairly reflect transactions of the lottery games conducted pursuant to the State Lottery Act, including the distribution of tickets to lottery game retailers, receipt of funds, prize claims, prizes paid, expenses, and all other activities and financial transactions involving revenue generated by such lottery games, so as to permit preparation of financial statements in conformity with generally accepted accounting principles and to maintain daily accountability.



9-823 - Rules and regulations; enumerated; Tax Commissioner; duties.

9-823. Rules and regulations; enumerated; Tax Commissioner; duties.

The Tax Commissioner shall adopt and promulgate rules and regulations necessary to carry out the State Lottery Act. The rules and regulations shall include provisions relating to the following:

(1) The lottery games to be conducted subject to the following conditions:

(a) No lottery game shall use the theme of dog racing or horseracing;

(b) In any lottery game utilizing tickets, each ticket in such game shall bear a unique number distinguishing it from every other ticket in such lottery game;

(c) No name of an elected official shall appear on the tickets of any lottery game; and

(d) In any instant-win game, the overall estimated odds of winning some prize shall be printed on each ticket and shall also be available at the office of the division at the time such lottery game is offered for sale to the public;

(2) The retail sales price for lottery tickets;

(3) The types and manner of payment of prizes to be awarded for winning tickets in lottery games;

(4) The method for determining winners, the frequency of drawings, if any, or other selection of winning tickets subject to the following conditions:

(a) No lottery game shall be based on the results of a dog race, horserace, or other sports event;

(b) If the lottery game utilizes the drawing of winning numbers, a drawing among entries, or a drawing among finalists (i) the drawings shall be witnessed by an independent certified public accountant, (ii) any equipment used in the drawings shall be inspected by the independent certified public accountant and an employee of the division or designated agent both before and after the drawing, and (iii) the drawing shall be recorded on videotape with an audio track; and

(c) Drawings in an instant-win game, other than grand prize drawings or other runoff drawings, shall not be held more often than weekly. Drawings or selections in an on-line game shall not be held more often than daily;

(5) The validation and manner of payment of prizes to the holders of winning tickets subject to the following conditions:

(a) The prize shall be given to the person who presents a winning ticket, except that for awards in excess of five hundred dollars, the winner shall also provide his or her social security number or tax identification number;

(b) A prize may be given to only one person per winning ticket, except that a prize shall be divided between the holders of winning tickets if there is more than one winning ticket per prize;

(c) For the convenience of the public, the director may authorize lottery game retailers to pay winners of up to five hundred dollars after performing validation procedures on their premises appropriate to the lottery game involved;

(d) No prize shall be paid to any person under nineteen years of age, and any prize resulting from a lottery ticket held by a person under nineteen years of age shall be awarded to the parent or guardian or custodian of the person under the Nebraska Uniform Transfers to Minors Act;

(e) No prize shall be paid for tickets that are stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or not recorded by the division by acceptable deadlines, lacking in captions that confirm and agree with the lottery play symbols as appropriate to the lottery game involved, or not in compliance with additional specific rules and regulations and public or confidential validation and security tests appropriate to the particular lottery game involved;

(f) No particular prize in any lottery game shall be paid more than once. In the event of a binding determination by the director that more than one claimant is entitled to a particular prize, the sole right of such claimants shall be the award to each of them of an equal share in the prize; and

(g) After the expiration of the claim period for prizes for each lottery game, the director shall make available a detailed tabulation of the total number of tickets actually sold in the lottery game and the total number of prizes of each prize denomination that were actually claimed and paid;

(6) Requirements for eligibility for participation in grand prize drawings or other runoff drawings, including requirements for submission of evidence of eligibility;

(7) The locations at which tickets may be sold except that no ticket may be sold at a retail liquor establishment holding a license for the sale of alcoholic liquor at retail for consumption on the licensed premises unless the establishment holds a Class C liquor license with a sampling designation as provided in subsection (6) of section 53-124;

(8) The method to be used in selling tickets;

(9) The contracting with persons as lottery game retailers to sell tickets and the manner and amount of compensation to be paid to such retailers;

(10) The form and type of marketing of informational and educational material;

(11) Any arrangements or methods to be used in providing proper security in the storage and distribution of tickets or lottery games; and

(12) All other matters necessary or desirable for the efficient and economical operation and administration of lottery games and for the convenience of the purchasers of tickets and the holders of winning tickets.



9-824 - Lottery game retailer; contract with division; considerations.

9-824. Lottery game retailer; contract with division; considerations.

No person shall sell tickets without first contracting with the division as a lottery game retailer. Persons shall be awarded contracts as lottery game retailers in a manner which best serves the public convenience. Before awarding a contract, the director shall consider the financial responsibility and security of the applicant, the applicant's business or activity, the accessibility of the applicant's place of business or activity to the public, the efficiency of existing lottery game retailers in serving the public convenience, and the volume of expected sales. Political subdivisions or agencies or departments of such political subdivisions may be awarded contracts as lottery game retailers. Notwithstanding this or any other section of the State Lottery Act, nothing shall prohibit an onsite employee of a lottery game retailer from selling lottery tickets.



9-825 - Lottery game retailer; division; sale of tickets; when.

9-825. Lottery game retailer; division; sale of tickets; when.

A lottery game retailer shall not engage in business exclusively to sell tickets, except that the director or Tax Commissioner may award a temporary contract to permit a lottery game retailer to sell tickets to the public at special events approved by the Tax Commissioner. Nothing in the State Lottery Act shall prohibit the division or employees of the division from selling tickets to the public.



9-826 - Lottery game retailer; award of contract; director; findings required.

9-826. Lottery game retailer; award of contract; director; findings required.

A contract may be awarded to an applicant to operate as a lottery game retailer only after the director finds all of the following:

(1) The applicant is at least nineteen years of age;

(2) The applicant has not been convicted of a felony or misdemeanor involving gambling, moral turpitude, dishonesty, or theft and the applicant has not been convicted of any other felony within ten years preceding the date such applicant applies for a contract;

(3) The applicant has not been convicted of a violation of the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or Chapter 28, article 11;

(4) The applicant has not previously had a license revoked or denied under the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or Chapter 28, article 11;

(5) The applicant has not had a license or contract to sell tickets for a lottery in another jurisdiction revoked by the authority regulating such lottery or by a court of such jurisdiction;

(6) The applicant has demonstrated financial responsibility, as determined in rules and regulations of the division, sufficient to meet the requirements of a lottery game retailer;

(7) All persons holding at least a ten percent ownership interest in the applicant's business or activity have been disclosed;

(8) The applicant has been in substantial compliance with Nebraska tax laws as determined by the director based on the severity of any possible violation for the five years prior to applying, is not delinquent in the payment of any Nebraska taxes at the time of application, and is in compliance with Nebraska tax laws at the time of application; and

(9) The applicant has not knowingly made a false statement of material fact to the director.

For purposes of this section, applicant shall include the entity seeking the contract and every sole proprietor, partner in a partnership, member in a limited liability company, officer of a corporation, shareholder owning in the aggregate ten percent or more of the stock of a corporation, and governing officer of an organization or political subdivision.



9-827 - Lottery game retailer; cooperation with director; termination of contract.

9-827. Lottery game retailer; cooperation with director; termination of contract.

A lottery game retailer shall cooperate with the director by using point-of-purchase materials, posters, and other educational, informational, and marketing materials when requested to do so by the director. Lack of cooperation shall be sufficient cause for termination of a contract.



9-828 - Director; powers relating to contracts and fees.

9-828. Director; powers relating to contracts and fees.

The director may contract with lottery game retailers on a permanent, seasonal, or temporary basis and may require payment of an initial application fee or an annual fee, or both, as provided in rules and regulations. All fees shall be credited to the State Lottery Operation Trust Fund.



9-829 - Ticket sales; restrictions.

9-829. Ticket sales; restrictions.

A lottery game retailer shall sell tickets only on the premises stated in the contract. No ticket shall be sold over a telephone or through the mail. No credit shall be extended by the lottery game retailer for the purchase of a ticket. No lottery tickets shall be sold through a vending or dispensing device.



9-830 - Lottery game retailer; bond; requirements.

9-830. Lottery game retailer; bond; requirements.

(1) The director may require a bond from each lottery game retailer in an amount, as provided by rule or regulation, graduated according to the volume of expected sales of tickets by the retailer or may purchase a blanket surety bond or bonds covering the activities of all or selected retailers. The total and aggregate liability of a surety on any bond shall be limited to the amount specified in the bond.

(2) A bond shall not be canceled by a surety on less than thirty days' notice in writing to the director. If a bond is canceled following proper written notice, the lottery game retailer shall file a new bond with the director in the required amount on or before the effective date of cancellation of the previous bond. Failure to do so shall result in the automatic suspension of the lottery game retailer's contract. A suspended contract shall be terminated upon proper notice if the requirements of this subsection are not met within thirty days of the suspension.



9-831 - Advertising on problem gambling prevention, education, and awareness messages; requirements.

9-831. Advertising on problem gambling prevention, education, and awareness messages; requirements.

The division shall spend not less than five percent of the advertising budget for the state lottery on problem gambling prevention, education, and awareness messages. The division shall coordinate messages developed under this section with the prevention, education, and awareness messages in use by or developed in conjunction with the Gamblers Assistance Program established pursuant to section 9-1005. For purposes of this section, the advertising budget for the state lottery includes amounts budgeted and spent for advertising, promotions, incentives, public relations, marketing, or contracts for the purchase or lease of goods or services that include advertising, promotions, incentives, public relations, or marketing, but does not include in-kind contributions by media outlets.



9-832 - Refusal to award contract; termination of contract; fine; procedure; appeal.

9-832. Refusal to award contract; termination of contract; fine; procedure; appeal.

The director may refuse to award a contract to any applicant and may terminate the contract of or initiate an administrative action to levy a fine against a lottery game retailer who violates any provision of the State Lottery Act or any rule or regulation adopted pursuant to the act. A fine may be levied against a lottery game retailer by the Tax Commissioner and shall not exceed one thousand dollars per violation. In determining whether to impose a fine and the amount of the fine if any fine is imposed, the Tax Commissioner shall take into consideration the seriousness of the violation and the extent to which the lottery game retailer derived financial gain as a result of the violation. All money collected by the division as a fine shall be remitted on a monthly basis to the State Treasurer for credit to the permanent school fund. Any fine imposed by the Tax Commissioner and unpaid shall constitute a debt to the State of Nebraska which may be collected by lien foreclosure or sued for and recovered in any proper form of action, in the name of the State of Nebraska, in the district court of the county in which the violator resides or owns property. If the director decides to terminate a contract or initiate an administrative action to levy a fine, the aggrieved party shall be entitled to a hearing before the Tax Commissioner or his or her designee by filing a written request with the Tax Commissioner within ten days after notification of the director's intention to terminate a contract or initiate an administrative action to levy a fine. Upon receipt of such request, the Tax Commissioner shall set a hearing date which shall be within thirty days of receipt of the request and shall notify the aggrieved party, in writing, of the time and place for the hearing. Such notice shall be given as soon as the date is set and at least seven days in advance of the hearing date. The Tax Commissioner or his or her designee may stay the termination of a contract pending the outcome of the hearing if so requested by the aggrieved party at the time of filing the written request for hearing.

The Tax Commissioner may affirm, reverse, or modify the action of the director. The order or decision of the Tax Commissioner may be appealed to the district court of Lancaster County in the manner prescribed in section 9-821.



9-833 - Procurement of goods or services; director; powers; limitation.

9-833. Procurement of goods or services; director; powers; limitation.

The director may contract for, purchase, or lease goods or services necessary for effectuating the purpose of the State Lottery Act. All procurements shall be subject to the act and shall be exempt from any other state law concerning the purchase of any goods or services, and all purchases in excess of twenty-five thousand dollars shall be subject to approval by the Tax Commissioner.



9-834 - Major procurement; lottery vendor; disclosures required; contract approval; requirements; section, how construed.

9-834. Major procurement; lottery vendor; disclosures required; contract approval; requirements; section, how construed.

(1) To enable the division to review and evaluate the competence, integrity, background, character, qualifications, and nature of the ownership and control of lottery vendors for major procurements, such vendors shall disclose the following information:

(a) The lottery vendor's name, address, and type of business entity and, as applicable, the name and address of the following:

(i) If the lottery vendor is a corporation, the officers, directors, and each stockholder in the corporation, except that in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own or have a beneficial interest in ten percent or more of such securities need to be disclosed;

(ii) If the lottery vendor is a trust, the trustee and all persons entitled to receive income or benefit from the trust;

(iii) If the lottery vendor is a subsidiary, the officers, directors, and each stockholder of the parent corporation, except that in the case of stockholders of publicly held equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own or have a beneficial interest in ten percent or more of such securities need to be disclosed;

(iv) If the lottery vendor is a limited liability company, the members and any managers;

(v) If the lottery vendor is a partnership or joint venture, the general partners, limited partners, or joint venturers;

(vi) If the parent company, general partner, limited partner, or joint venturer of the lottery vendor is itself a corporation, trust, association, subsidiary, partnership, limited liability company, or joint venture, all the information required in subdivision (a) of this subsection shall be disclosed for such other entity as if it were itself a lottery vendor so that full disclosure of ultimate ownership is achieved;

(vii) If any parent, child, brother, sister, or spouse of the lottery vendor is involved in the vendor's business in any capacity, all of the information required in subdivision (a) of this subsection shall be disclosed for such family member as if he or she were a lottery vendor; and

(viii) If the lottery vendor subcontracts any substantial portion of the work to be performed to a subcontractor, all of the information required in subdivision (a) of this subsection shall be disclosed for each subcontractor as if it were itself a lottery vendor;

(b) The place of the lottery vendor's incorporation, if any;

(c) The name, address, and telephone number of a resident agent to contact regarding matters of the lottery vendor and for service of process;

(d) The name, address, and telephone number of each attorney and law firm representing the lottery vendor in this state;

(e) The name, address, and telephone number of each of the lottery vendor's accountants;

(f) The name, address, and telephone number of each attorney, law firm, accountant, accounting firm, public relations firm, consultant, sales agent, or other person engaged by the lottery vendor or involved in aiding the vendor's efforts to obtain the contract and the procurement involved at the time of disclosure or during the prior year;

(g) The states and jurisdictions in which the lottery vendor does business or has contracts to supply goods or services related to lottery games, the nature of the business or the goods or services involved for each such state or jurisdiction, and the entities to which the vendor is supplying goods or services;

(h) The states and jurisdictions in which the lottery vendor has applied for, sought renewal of, received, been denied, or had revoked a gaming contract or license of any kind, and the status of such application, contract, or license in each state or jurisdiction. If any gaming contract or license has been revoked or has not been renewed or if any gaming contract or license application either has been denied or is pending and has remained pending for more than six months, all of the facts and circumstances underlying the failure to receive or retain such a contract or license shall be disclosed. For purposes of this subdivision, gaming contract or license shall mean a contract or license for the conduct of or any activity related to the operation of any lottery game or other gambling scheme;

(i) The details of any conviction or judgment of any state or federal court against the lottery vendor relating to any felony and any other criminal offense other than a traffic violation;

(j) The details of any bankruptcy, insolvency, reorganization, or pending litigation involving the lottery vendor;

(k) The identity of any entity with which the lottery vendor has a joint venture or other contractual agreement to supply any state or jurisdiction with goods or services related to lottery games, including, with regard to such entity, all the information requested under subdivisions (a) through (j) of this subsection;

(l) The lottery vendor's financial statements for the three years prior to disclosure and a list of all liens filed on or filed against the entity or filed on or filed against persons with a substantial interest in the entity;

(m) At the director's request, the lottery vendor's federal and state income tax returns for the three years prior to disclosure. Such information shall be considered confidential in any review in conjunction with any pending major procurement and shall not be disclosed except pursuant to appropriate judicial order;

(n) The identity and nature of any interest known to the lottery vendor of any past or present director or other employee of the division who, directly or indirectly, is an officer, director, limited liability company member, agent, consultant, independent contractor, stockholder, debt holder, principal, or employee of or who has any direct or indirect financial interest in any lottery vendor. For purposes of this subdivision, financial interest shall mean ownership of any interest or involvement in any relationship from which or as a result of which a person within the five years prior to disclosure has received, is receiving at the time of disclosure, or in the future will be entitled to receive over a five-year period more than one thousand dollars or its equivalent;

(o) The details of any contribution to or independent expenditure for a candidate for a state elective office as defined in section 49-1444 made by the lottery vendor after March 1, 1995, and within three years prior to disclosure. The lottery vendor shall be considered to have made a contribution or independent expenditure if the contribution or independent expenditure was made by the lottery vendor, by an officer of the lottery vendor, by a separate segregated political fund established by the lottery vendor as provided in section 49-1469, or by a person acting on behalf of the vendor, officer, or fund;

(p) The names, street addresses, and mailing addresses of all lobbyists representing the vendor in Nebraska, and all accounts and money managed by those lobbyists; and

(q) Such additional disclosures and information as the Tax Commissioner may determine to be appropriate for the major procurement involved.

(2) The disclosures required by subsection (1) of this section may be required only once of a lottery vendor. The vendor shall file an addendum to the original filing by August 1 of each year showing any changes from the original filing or the latest addendum.

(3) No contract shall be approved by the Tax Commissioner or signed or entered into by the director unless the lottery vendor has complied with this section. Any contract entered into with a vendor who has not complied with this section shall be void.

(4) If a contract is to be entered into as a result of competitive procurement procedures, the required disclosures, if not already on file with the director, shall be made prior to or concurrent with the submission of a bid, proposal, or offer. If the contract is entered into without a competitive procurement procedure, such disclosures shall be required prior to execution of the contract.

(5) No major procurement with any lottery vendor shall be entered into if any person with a substantial interest in the lottery vendor has been convicted of a felony or misdemeanor involving gambling, moral turpitude, dishonesty, or theft. No major procurement with any lottery vendor shall be entered into if any person with a substantial interest in the lottery vendor has been convicted of any other felony within ten years preceding the date of submission of information required under this section. For purposes of this subsection, person with a substantial interest shall mean any sole proprietor, partner in a partnership, member or manager of a limited liability company, officer of a corporation, shareholder owning in the aggregate ten percent or more of the stock in a corporation, or governing officer of an organization or other entity.

(6) This section shall be construed broadly and liberally to achieve the end of full disclosure of all information necessary to allow for a full and complete evaluation by the director of the competence, integrity, background, character, qualifications, and nature of the ownership and control of lottery vendors for major procurements.



9-835 - Major procurement; director; Tax Commissioner; powers and duties; limitation; assignment of contract.

9-835. Major procurement; director; Tax Commissioner; powers and duties; limitation; assignment of contract.

(1) Subject to the approval of the Tax Commissioner, the director may request proposals for or enter into major procurements for effectuating the purpose of the State Lottery Act. In awarding contracts in response to requests for proposals, the director shall award such contracts to the responsible vendor who submits the lowest and best proposal which maximizes the benefits to the state in relation to the cost in the areas of security, competence, quality of product, capability, timely performance, and maximization of net revenue to benefit the public purpose of the act. All contract awards made by the director exceeding twenty-five thousand dollars shall be approved by the Tax Commissioner.

(2) The director may not award and the Tax Commissioner may not approve a contract with a person to serve as a lottery contractor for a major procurement if the person has made a contribution to a candidate for a state elective office as defined in section 49-1444 after March 1, 1995, and within three years preceding the award of the contract. A person shall be considered to have made a contribution if the contribution is made by the person, by an officer of the person, by a separate segregated political fund established and administered by the person as provided in section 49-1469, or by anyone acting on behalf of the person, officer, or fund. Any contract awarded in violation of the subsection shall be void.

(3) No contract may be assigned by a lottery contractor except by a written agreement approved by the Tax Commissioner and signed by the director.



9-836 - Major procurement; lottery contractor; performance bond.

9-836. Major procurement; lottery contractor; performance bond.

Each lottery contractor for a major procurement shall, at the time of executing the contract with the director, post a performance bond with the director, using a surety acceptable to the director, in an amount equal to the full amount estimated to be paid annually to the contractor under the contract.



9-836.01 - Division; sale of tangible personal property; distribution of profits.

9-836.01. Division; sale of tangible personal property; distribution of profits.

The division may endorse and sell for profit tangible personal property related to the lottery. Any money received as profit by the division pursuant to this section shall be remitted to the State Treasurer for credit to the State Lottery Operation Trust Fund to be distributed to the Education Innovation Fund, the Nebraska Opportunity Grant Fund, the Nebraska Education Improvement Fund, the Nebraska Environmental Trust Fund, and the Compulsive Gamblers Assistance Fund pursuant to the requirements of section 9-812.



9-837 - Lottery contractor; perform contract in compliance with other laws; failure; effect.

9-837. Lottery contractor; perform contract in compliance with other laws; failure; effect.

Each lottery contractor shall perform its contract consistent with the laws of this state, federal laws, and the laws of the state or states in which such contractor is performing or producing, in whole or in part, any of the goods or services for which the division contracted. No contracts with any lottery contractor who fails to comply with such laws shall be entered into by the director or shall be enforceable by the contractor.



9-838 - Attorney General; Nebraska State Patrol; duties.

9-838. Attorney General; Nebraska State Patrol; duties.

Upon request of the director or Tax Commissioner, the Attorney General and the Nebraska State Patrol shall furnish to the director any information which they may have in their possession as may be necessary to ensure security, honesty, fairness, and integrity in the operation and administration of lottery games conducted pursuant to the State Lottery Act, including investigative reports and computerized information or data. For the purpose of requesting and receiving such information, the division shall be considered to be a criminal justice agency and shall be furnished such information without charge upon proper written request.



9-839 - Civil and criminal proceedings; jurisdiction.

9-839. Civil and criminal proceedings; jurisdiction.

The failure to do any act required by or pursuant to or the performance of any act prohibited by the State Lottery Act shall be deemed an act in part in the principal office of the division. Any criminal prosecution under the act may be conducted in any county where the defendant resides or has a place of business or in any county in which any violation occurred or is deemed to have occurred.



9-840 - Director; studies and report.

9-840. Director; studies and report.

(1) The director shall make a continuous study of the State Lottery Act to ascertain any defects in the act or in the rules and regulations promulgated pursuant to the act which could result in abuses in the administration and operation of lottery games or the act or in any evasion of such act or rules and regulations and shall report his or her findings to the Tax Commissioner for the purpose of making recommendations for improvement in the act.

(2) The director shall make a continuous study of the operation and the administration of similar laws which may be in effect in other states, any written materials on the subject which are published or available, any federal laws which may affect the operation of the state lottery, and the reaction of citizens to existing and potential features of the state lottery in order to recommend changes which will serve the purposes of the act.



9-841 - Act; intent; preemption of state or local laws or regulations.

9-841. Act; intent; preemption of state or local laws or regulations.

It is the intent of the State Lottery Act that all matters related to the operation of the lottery games conducted pursuant to the act shall be governed solely by the act and shall be free from regulation or legislation by all local governments. No other state or local law or regulation providing any penalty, restriction, regulation, or prohibition on the manufacture, transportation, storage, distribution, advertisement, possession, or sale of any tickets or for the operation of any lottery game shall apply to the tickets or lottery games conducted pursuant to the act.



9-842 - Repealed. Laws 1993, LB 138, § 83.

9-842. Repealed. Laws 1993, LB 138, § 83.



9-901 - Repealed. Laws 2007, LB 64, § 1.

9-901. Repealed. Laws 2007, LB 64, § 1.



9-902 - Repealed. Laws 2007, LB 64, § 1.

9-902. Repealed. Laws 2007, LB 64, § 1.



9-903 - Repealed. Laws 2007, LB 64, § 1.

9-903. Repealed. Laws 2007, LB 64, § 1.



9-904 - Repealed. Laws 2007, LB 64, § 1.

9-904. Repealed. Laws 2007, LB 64, § 1.



9-1001 - Funding for assistance to problem gamblers; legislative findings and intent.

9-1001. Funding for assistance to problem gamblers; legislative findings and intent.

The Legislature finds that the main sources of funding for assistance to problem gamblers are the Charitable Gaming Operations Fund as provided in section 9-1,101 and the State Lottery Operation Trust Fund as provided in section 9-812. It is the intent of the Legislature that such funding be used primarily for counseling and treatment services for problem gamblers and their families who are residents of Nebraska.



9-1002 - Terms, defined.

9-1002. Terms, defined.

For purposes of sections 9-1001 to 9-1007:

(1) Commission means the Nebraska Commission on Problem Gambling;

(2) Division means the Charitable Gaming Division of the Department of Revenue;

(3) Problem gambling means maladaptive gambling behavior that disrupts personal, family, or vocational pursuits; and

(4) Program means the Gamblers Assistance Program.



9-1003 - Nebraska Commission on Problem Gambling; created; members; terms; vacancies; meetings.

9-1003. Nebraska Commission on Problem Gambling; created; members; terms; vacancies; meetings.

(1) The Nebraska Commission on Problem Gambling is created. For administrative purposes only, the commission shall be within the division. The commission shall have nine members appointed by the Governor as provided in this section, subject to confirmation by a majority of the members of the Legislature. The members of the commission shall have no pecuniary interest, either directly or indirectly, in a contract with the program providing services to problem gamblers and shall not be employed by the commission or the Department of Revenue.

(2) By July 1, 2013, the Governor shall appoint members of the commission as follows:

(a) One member with medical care or mental health expertise;

(b) One member with expertise in banking and finance;

(c) One member with legal expertise;

(d) One member with expertise in the field of education;

(e) Two members who are consumers of problem gambling services;

(f) One member with data analysis expertise; and

(g) Two members who are residents of the state and are representative of the public at large.

(3) The terms of the members shall be for three years, except that the Governor shall designate three of the initial appointees to serve initial terms beginning on July 1, 2013, and ending on March 1, 2014, three of the initial appointees to serve initial terms beginning on July 1, 2013, and ending on March 1, 2015, and three of the initial appointees to serve initial terms beginning on July 1, 2013, and ending on March 1, 2016. The Governor shall appoint members to fill vacancies in the same manner as the original appointments, and such appointees shall serve for the remainder of the unexpired term.

(4) Beginning July 1, 2013, the commission shall adopt bylaws governing its operation and the commission shall meet at least four times each calendar year and may meet more often on the call of the chairperson. Each member shall attend at least two meetings each calendar year and shall be subject to removal for failure to attend at least two meetings unless excused by a majority of the members of the commission. Meetings of the commission are subject to the Open Meetings Act.



9-1004 - Commission; officers; expenses; duties; director; duties; rules and regulations; report.

9-1004. Commission; officers; expenses; duties; director; duties; rules and regulations; report.

(1) The commission shall appoint one of its members as chairperson and such other officers as it deems appropriate. Members shall be reimbursed for their actual and necessary expenses in carrying out their duties as members of the commission as provided in sections 81-1174 to 81-1177.

(2) The commission shall develop guidelines and standards for the operation of the program and shall direct the distribution and disbursement of money in the Compulsive Gamblers Assistance Fund.

(3) The commission shall appoint a director of the program, provide for office space and equipment, and support and facilitate the work of the program. The director may hire, terminate, and supervise commission and program staff, shall be responsible for the duties of the office and the administration of the program, and shall electronically provide an annual report to the General Affairs Committee of the Legislature which includes issues and policy concerns that relate to problem gambling in Nebraska. All documents, files, equipment, effects, and records belonging to the State Committee on Problem Gambling on June 30, 2013, shall become the property of the commission on July 1, 2013.

(4) The commission shall (a) provide for a process for the evaluation and approval of provider applications and contracts for treatment and other services funded from the Compulsive Gamblers Assistance Fund and (b) develop standards and guidelines for training and certification of problem gambling counselors.

(5) The commission shall provide for (a) the review and use of evaluation data, (b) the use and expenditure of funds for education regarding problem gambling and prevention of problem gambling, and (c) the creation and implementation of outreach and educational programs regarding problem gambling for Nebraska residents.

(6) The commission may adopt and promulgate rules and regulations and engage in other activities it finds necessary to carry out its duties under sections 9-1001 to 9-1007.

(7) The commission shall submit a report within sixty days after the end of each fiscal year to the Governor and the Clerk of the Legislature that provides details of the administration of the program and distribution of funds from the Compulsive Gamblers Assistance Fund. The report submitted to the Legislature shall be submitted electronically.



9-1005 - Gamblers Assistance Program; created; duties.

9-1005. Gamblers Assistance Program; created; duties.

The Gamblers Assistance Program is created. The program shall:

(1) Contract with providers of problem gambling treatment services to Nebraska consumers;

(2) Promote public awareness of the existence of problem gambling and the availability of treatment services;

(3) Evaluate the existence and scope of problem gambling in Nebraska and its consequences through means and methods determined by the commission; and

(4) Perform such other duties and provide such other services as the commission determines.



9-1006 - Compulsive Gamblers Assistance Fund; created; use; investment.

9-1006. Compulsive Gamblers Assistance Fund; created; use; investment.

The Compulsive Gamblers Assistance Fund is created. The fund shall include revenue transferred from the State Lottery Operation Trust Fund under section 9-812 and the Charitable Gaming Operations Fund under section 9-1,101 and any other revenue received by the division or commission for credit to the fund from any other public or private source, including, but not limited to, appropriations, grants, donations, gifts, devises, bequests, fees, or reimbursements. The commission shall administer the fund for the operation of the Gamblers Assistance Program. The Director of Administrative Services shall draw warrants upon the Compulsive Gamblers Assistance Fund upon the presentation of proper vouchers by the commission. Money from the Compulsive Gamblers Assistance Fund shall be used exclusively for the purpose of providing assistance to agencies, groups, organizations, and individuals that provide education, assistance, and counseling to individuals and families experiencing difficulty as a result of problem gambling, to promote the awareness of problem gamblers assistance programs, and to pay the costs and expenses of the Gamblers Assistance Program, including travel. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



9-1007 - Division of Behavioral Health of Department of Health and Human Services or department; restriction on expenditures; contracts; how treated; Compulsive Gamblers Assistance Fund; use.

9-1007. Division of Behavioral Health of Department of Health and Human Services or department; restriction on expenditures; contracts; how treated; Compulsive Gamblers Assistance Fund; use.

(1) Except as otherwise provided in subsection (2) of this section, no person acting on behalf of the Division of Behavioral Health of the Department of Health and Human Services or the department shall make expenditures not required by contract obligations entered into before July 1, 2013, until the Gamblers Assistance Program created in section 9-1005 commences its duties.

(2) Any contract between the State of Nebraska and a provider of problem gambling services in existence on July 1, 2013, shall remain in full force and effect and is binding and effective upon the parties to the contract until the contract is terminated according to its terms or renegotiated by the commission.

(3) The Compulsive Gamblers Assistance Fund shall not be subject to any nonstatutory expenditure limitation from any source and shall be available for expenditure as provided in sections 9-1001 to 9-1006.






Chapter 10 - BONDS

10-101 - State and county treasurers as fiscal agents; exception; bonds; where payable; coupon notes, interest on.

10-101. State and county treasurers as fiscal agents; exception; bonds; where payable; coupon notes, interest on.

Except as provided in sections 10-134 to 10-141, the State Treasurer shall be the state fiscal agent, and all bonds and coupons issued by the state shall be made payable at the office of the State Treasurer. Except as provided in sections 10-134 to 10-141, the county treasurer shall be the county fiscal agent, and all bonds and coupons issued by any county, township, precinct, city, village, school district, or other political subdivision of a county shall be made payable at the office of the county treasurer, except that all revenue bonds and coupons of cities of the first class may at the discretion of such city be payable at the office of the city treasurer. If the interest on any such bonds is represented by coupon notes, such coupon notes shall contain a provision fixing the rate of interest they shall bear after due until they are paid. When any of the political subdivisions as above enumerated lies in two or more counties, the bonds shall be payable at the office of either one of the county treasurers as may be provided in the history and in the bonds or as provided in sections 10-134 to 10-141.



10-102 - Remittances; how made; expenses.

10-102. Remittances; how made; expenses.

All officers, designated by law for the purpose, shall remit to the State Treasurer, or county treasurer, at least ten days before maturity of any bonds or coupons heretofore or hereafter made payable at the office of the State Treasurer, or the office of any county treasurer, sufficient money out of the tax collected for the purpose, for the redemption of such bonds and coupons. All expenses for exchange and postage, shall be a proper charge against the state, county, city, township, precinct, village, school district or other political subdivision, for which such money is remitted, and shall be allowed the treasurer in his settlement. Any and all such bonds and coupons as shall be paid by any county treasurer shall be a charge against the proper fund of any township, precinct, city, village, school district or other political subdivision for which he has collected taxes or received the funds. Each county treasurer in making remittance for the payment of bonds and coupons shall make such remittance either in New York bank exchange or federal reserve bank exchange or its equivalent.



10-103 - Payment; cancellation and return; duty of state agent.

10-103. Payment; cancellation and return; duty of state agent.

On receipt of any funds by the state agent, it shall be the duty of such agent to notify the officer from whom received, of the receipt thereof; and immediately on the payment of such bonds or coupons for which funds were remitted, said coupons or bonds shall be canceled and returned to the officer from whom such funds were received.



10-104 - Repealed. Laws 1983, LB 421, § 18.

10-104. Repealed. Laws 1983, LB 421, § 18.



10-105 - Donations to railroad corporations; conditions; noncompliance; effect.

10-105. Donations to railroad corporations; conditions; noncompliance; effect.

No proposition shall be submitted to the electors of any county for donations of bonds or any other valuables to any railroad corporation, unless said railroad corporation, through its authorized and responsible agent, files for record in the county clerk's office, where such donations of bonds or any other valuables are to be voted upon, a plat of the survey showing the exact line of route through said county, within at least two weeks previous to such election; and no such bonds, or other evidences of indebtedness, or donations, shall be valid if they are voted, unless said railroad corporation builds its line of road within forty rods of the survey as filed in the county clerk's office.



10-106 - County bonds; registration; procedure; certified statement; record.

10-106. County bonds; registration; procedure; certified statement; record.

The officers of any county in this state issuing bonds shall register in a book kept for that purpose (1) the notice of election, the manner and time of publication, the question submitted, and the adoption of the proposition pursuant to which such bonds were issued and (2) the date, the amount, the number, the maturity, and the place of payment of such bonds, the rate of interest thereon, and the time when and place where such interest is payable. They shall, at the time such bonds are issued, make out and transmit to the county clerk a certified statement of such registry, which shall be attested by the county clerk under his or her official seal. The county clerk, upon the receipt of such statement, shall, in a book kept for that purpose, make an accurate record of the same.

This section applies to refunding bonds. State ex rel. Niles v. Weston, 67 Neb. 175, 93 N.W. 182 (1903).



10-107 - County bonds; statement of county indebtedness; duties of county clerk; compensation.

10-107. County bonds; statement of county indebtedness; duties of county clerk; compensation.

At such times as the Auditor of Public Accounts may request, the county clerk shall make out, certify, and transmit to the auditor a full and complete statement of the bonded indebtedness of every description of such county at the date of such statement, particularly setting forth the nature of such bonds and the purpose for which the same were issued. The county clerk shall receive the same compensation for services rendered under this section and section 10-106 as is allowed by law for a copy of like records. Such compensation shall be paid by the county.

Mandamus petition must show that Auditor of Public Accounts was furnished with necessary data. State ex rel. Niles v. Weston, 67 Neb. 175, 93 N.W. 182 (1903).



10-108 - Repealed. Laws 2001, LB 420, § 38.

10-108. Repealed. Laws 2001, LB 420, § 38.



10-109 - Repealed. Laws 2001, LB 420, § 38.

10-109. Repealed. Laws 2001, LB 420, § 38.



10-110 - County bonds; retirement; taxes; levy and collection; duties of county clerk.

10-110. County bonds; retirement; taxes; levy and collection; duties of county clerk.

The county clerk shall ascertain from the assessment roll of the county the amount of taxable property in such county and the percentage required to be levied thereon to pay the interest and to create a sinking fund. The county clerk shall levy such percentage upon the taxable property of the county and shall place the same upon the tax roll of the county in a separate column or columns, designating the purposes for which the taxes are levied. The taxes shall be collected by the county treasurer in the same manner that other taxes are collected.

Sinking fund tax is levied for public loans, not for floating indebtedness. Union P. Ry. Co. v. York County, 10 Neb. 612, 7 N.W. 270 (1880); Union P. R. R. Co. v. Buffalo County, 9 Neb. 449, 4 N.W. 53 (1880).



10-111 - County bonds; retirement; interest; payment; sinking fund; investment; conditions.

10-111. County bonds; retirement; interest; payment; sinking fund; investment; conditions.

Upon the receipt of such money by the county treasurer, he shall, out of the same, at once proceed to pay off the interest accrued upon such registered bonds, at the place where such interest is made payable. The county treasurer shall cause the coupons for all interest thus paid to be surrendered, which coupons shall be filed with and canceled by the county clerk, and his receipt taken therefor and retained by said treasurer. The money thus collected and remaining in the hands of the county treasurer after the payment of the said interest as herein provided, except a sufficient amount to pay the accruing interest upon such bonds for the current year, shall be retained as a sinking fund for the final redemption of such bonds, and shall be invested by the county treasurer, when so ordered by the county board, (1) in redeeming the bonds of the county issuing the same, (2) in the bonds of the State of Nebraska, and (3) in the bonds of the United States; Provided, the bonds thus purchased shall in all cases be purchased at the lowest market price, after twenty days' notice by publication in at least one newspaper published and in general circulation at the capital city or town of the state; the cost of which advertising, at legal rates, shall be paid out of the sinking fund for the redemption of such bonds.



10-112 - County bonds; retirement; payment out of state; procedure.

10-112. County bonds; retirement; payment out of state; procedure.

When the interest and principal, or interest only, of any registered bonds are payable in New York City, or elsewhere out of the state, payment shall be then made at the place so designated in such bond or coupon, or at the financial agency of the state for such purposes. In order that the funds may not be misapplied, the county treasurer shall procure a draft for the amount, to be transmitted by drawing his check on some bank in this state, and both check and draft shall be so endorsed as to show upon what bond or bonds the funds shall be applied; or at the request of the party holding or owning such bonds, payment may be made at the office of said treasurer.



10-113 - County treasurer; liability for bond funds.

10-113. County treasurer; liability for bond funds.

The tax and funds so collected shall be deemed pledged and appropriated to the payment of the interest and principal of the registered bonds herein provided for, until fully satisfied, and the county treasurer shall be liable on his official bond for the faithful disbursement of all money so collected or received by him.



10-114 - County bonds; payment; cancellation at maturity; procedure; expenses.

10-114. County bonds; payment; cancellation at maturity; procedure; expenses.

When any registered bonds mature, they shall be paid off by the county treasurer at the place where payable out of any money in his or her hands or under his or her control for that purpose, and when so paid the bonds shall be endorsed Canceled by the county treasurer on the face thereof, together with the date of payment, and filed with the county clerk, who shall enter satisfaction of such bonds. If the bonds are payable out of the state, an allowance of one-fourth of one percent shall be made to the county treasurer for the expense attendant in making such payment, to be deducted from any money in his or her hands remaining after payment of such matured bonds.



10-115 - Statement of business transacted; duties of county treasurer and county clerk.

10-115. Statement of business transacted; duties of county treasurer and county clerk.

The county treasurer and county clerk shall, when ordered by the county board, publish a detailed statement of the business transacted by them under the provisions of sections 10-101 to 10-125.



10-116 - Repealed. Laws 1983, LB 421, § 18.

10-116. Repealed. Laws 1983, LB 421, § 18.



10-117 - Village and city of the second class; certified transcript of proceedings; duties of village or city clerk; lost records.

10-117. Village and city of the second class; certified transcript of proceedings; duties of village or city clerk; lost records.

The clerk of any village or city of the second class in which any bonds are issued shall furnish a duly certified transcript to the holder of any bond of any such village or city on demand of such holder, except that if the records of such proceedings have been destroyed by fire or other public calamity, a certified statement of the clerk of all proceedings had prior to the issuance of such bonds shall, when approved by resolution of the city council or village board, have the same force and effect as such certified transcript would have had.

Certified history of proceedings for issuance of bonds is required. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

This section requires city clerk to furnish Auditor of Public Accounts with a certified transcript of all proceedings had previous to the issuance of bonds, and when it appears therefrom that bonds were legally issued for a lawful purpose it is the auditor's duty to register them. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).



10-118 - Repealed. Laws 2001, LB 420, § 38.

10-118. Repealed. Laws 2001, LB 420, § 38.



10-118.01 - Repealed. Laws 2001, LB 420, § 38.

10-118.01. Repealed. Laws 2001, LB 420, § 38.



10-119 - Precinct bonds; retirement; taxes; levy and collection; duties of county board and county treasurer.

10-119. Precinct bonds; retirement; taxes; levy and collection; duties of county board and county treasurer.

The county board shall, at the usual time of levying taxes in each year, levy a tax upon all the property of the proper precinct, sufficient to pay the annual interest on the bonds and the principal thereof, in accordance with the terms of the proposition under which the bonds were issued. Taxes so levied shall be collected by the county treasurer as other taxes are collected, and the proceeds of the levy shall be retained by the county treasurer and used for the payment of interest on the bonds and the principal thereof as the same become due to the holder thereof, except that in cities having a population of more than fifty thousand inhabitants, the money so collected shall be forwarded to or retained in the treasury of the city for the payment of bonds and interest for which the money was collected.



10-120 - Precinct refunding bonds; sale authorized; use of proceeds.

10-120. Precinct refunding bonds; sale authorized; use of proceeds.

When the county board of any county issues bonds to refund the bonded indebtedness of any precinct in the State of Nebraska, and in case an exchange of said refunding bonds cannot be effected, the county board is hereby authorized to sell said refunding bonds from time to time, in such sums as may be necessary to create a fund for the redemption of the outstanding bonds aforesaid and pay interest on such bonds to the date of redemption. The money realized from the sale of said refunding bonds shall not be expended or used for any other purpose than for refunding said outstanding bonds and interest on the bonds.



10-121 - Repealed. Laws 2001, LB 420, § 38.

10-121. Repealed. Laws 2001, LB 420, § 38.



10-122 - Repealed. Laws 2001, LB 420, § 38.

10-122. Repealed. Laws 2001, LB 420, § 38.



10-123 - Precinct, township, or school district bonds; duty of local boards.

10-123. Precinct, township, or school district bonds; duty of local boards.

Precinct, township, or school district boards or officers shall file for record with the county clerk the question submitted, the notice and proof of publication, and the return of votes for and against all bonds issued by such precinct, township, or school district.

Certificate of registration on back of bonds is evidence of corporate existence of school district. State ex rel. Hopkins v. School Dist. No. 7, of Sherman County, 21 Neb. 725, 33 N.W. 266 (1887).

Act of 1875, amending this section and relating to levy of taxes, was invalid because it contained more than one subject and was broader than the title. B. & M. R. R. Co. v. Board of County Comrs. of Saunders County, 9 Neb. 507, 4 N.W. 240 (1880).

Power to borrow money to erect schoolhouse did not authorize issuance of negotiable bonds. Ashuelot Nat. Bank of Keene v. School Dist. No. 7, of Valley County, 56 F. 197 (8th Cir. 1893).



10-124 - Precinct, township, or school district bonds; duty of county clerk; record; contents; fee.

10-124. Precinct, township, or school district bonds; duty of county clerk; record; contents; fee.

It shall be the duty of the county clerk, in a book prepared for that purpose, to record the question submitted, the notice and proof of publication, the return of votes for and against; and the fee for so doing, to be paid by the precinct, township, or school district board or officers, as the case may be, shall be the same as charged for the recording of deeds and mortgages.



10-125 - Repealed. Laws 1949, c. 12, § 1.

10-125. Repealed. Laws 1949, c. 12, § 1.



10-126 - Bonds; when redeemable; exceptions; call premium, when authorized; procedure for calling; resolution, when required; notice; prepayment.

10-126. Bonds; when redeemable; exceptions; call premium, when authorized; procedure for calling; resolution, when required; notice; prepayment.

(1) All bonds of indebtedness, issued after September 7, 1947, by any county, precinct, city, village, school district, drainage district, or irrigation district or any other municipal corporation or governmental subdivision of the state shall be redeemable at the option of the governmental subdivision or municipal corporation issuing such bonds at any time on or after five years from the date of issuance, except that this provision shall not apply to (a) bonds of public power districts, public power and irrigation districts, metropolitan utilities districts, cities of the metropolitan and primary classes, and housing authorities of any city or village, (b) issues of revenue bonds exceeding one million dollars of cities of the first and second classes and of villages, (c) issues of bonds exceeding ten million dollars of any school district of one thousand or more students in membership as provided in the fall school district membership report pursuant to subsection (4) of section 79-528 immediately preceding the issuance of bonds, or (d) bonds issued by the Board of Regents of the University of Nebraska or the Board of Trustees of the Nebraska State Colleges. Bonds of a district created under Chapter 31 or 39 shall in addition, after annexation of the district by any municipality, be redeemable at the option of the annexing municipality at any time after annexation of such district if at the time of redemption at least five years have elapsed from date of issuance. Such condition shall be plainly set forth in all bonds of any governmental subdivision of the state or municipal corporation hereafter issued to which it applies.

(2) The issuer, except districts organized under Chapter 31 or 39, of any such bonds of indebtedness, when the total amount of bonds at par value authorized as a single issue is five hundred thousand dollars or more, may agree to pay a call premium of not to exceed four percent of the par value for the redemption of such bonds. Districts organized under Chapter 31 or 39 may agree to pay a call premium of not to exceed two percent of the par value of such bonds when a single issue is five hundred thousand dollars or more, and bonds of such districts shall have no other bond redemption call or prepayment restrictions except as provided in this section. Bonds listed in subdivisions (1)(a) through (1)(d) of this section may contain such provisions with respect to their redemption as the public power district, public power and irrigation district, metropolitan utilities district, city, village, housing authority, school district, Board of Regents, or Board of Trustees shall provide.

(3) All bonds issued which do not provide a special procedure for calling and prepayments shall be called by a resolution passed by the governing body of the obligor, which resolution shall designate the bond or bonds to be prepaid by stating the date of the bonds, the purpose for which the bonds were issued, the bond numbers of the bonds so called, and the date set for prepayment. The issuer of any bonds which are required by this section to be issued subject to an option of redemption shall, at least thirty days prior to the date set for prepayment of such bonds, send notice by mail of the call to each holder of the called bonds as shown in its records. A true copy of the resolution shall be filed by the obligor with the paying agent on or before the call date.

(4) If the obligor deposits sufficient funds with the paying agent to pay the called bonds and accrued interest to date of call in full on or before the call date, the bonds shall cease to be a liability of the obligor, otherwise the call shall be revoked, and the bonds continue in effect the same as though no call had been made.



10-127 - Replacement bond; issuance authorized; when.

10-127. Replacement bond; issuance authorized; when.

The State Highway Commission, any county, city, village, municipal county, school district, drainage district, irrigation district, public power district, public power and irrigation district, metropolitan utilities district, the Board of Regents of the University of Nebraska, the Board of Trustees of the Nebraska State Colleges, community colleges, sanitary and improvement districts, rural water districts, airport authorities, hospital authorities, or any other municipal corporation or governmental subdivision of the state which has the power to issue bonds or other evidences of indebtedness may issue bonds or other evidences of indebtedness of like date, tenor, amount, and maturity to replace mutilated, destroyed, stolen, or lost bonds or other evidences of indebtedness previously issued and having attached thereto the same corresponding unmatured coupons, if any, as were attached to the mutilated, destroyed, stolen, or lost bonds or other evidences of indebtedness. Issuance of replacement bonds or other evidences of indebtedness of like date, tenor, amount, and maturity may be made (1) in exchange and in substitution for such mutilated bond or other evidence of indebtedness and attached unmatured coupons, if any, upon surrender of such mutilated bond or other evidence of indebtedness and attached unmatured coupons, if any, or (2) in lieu of and in substitution for the destroyed, stolen, or lost bond or other evidence of indebtedness and attached unmatured coupons. In the event such bond or other evidence of indebtedness and attached unmatured coupons, if any, have been destroyed, stolen, or lost, the holder thereof shall first file with the issuer evidence satisfactory to it that such bond or other evidence of indebtedness and attached unmatured coupons have been destroyed, stolen, or lost and of such holder's ownership thereof and shall in any event furnish the issuer with indemnity satisfactory to it and shall comply with any statutory requirements and with such other requirements as the issuer may require. A charge, not exceeding the actual cost thereof, shall be imposed upon such owner to reimburse the issuer for the expenses for issuing each such new bond or evidence of indebtedness, which cost shall be paid before the delivery of the new bond or evidence of indebtedness. Instead of issuing a substituted bond or evidence of indebtedness or instead of delivery of any coupon for a bond or evidence of indebtedness, as the case may be, which has matured or which is about to mature and instead of issuing a substituted bond or other evidence of indebtedness for a bond or other evidence of indebtedness which has been called for redemption, the issuer, upon receiving evidence and being indemnified as provided in this section, at its option may pay the bond or other evidence of indebtedness or such coupon from any source lawfully available therefor without the surrender thereof.



10-128 - Replacement bond; issuance; procedure.

10-128. Replacement bond; issuance; procedure.

Each replacement bond or other evidence of indebtedness shall be authorized by a resolution of the governing body of the issuer and shall be executed by the then appropriate officers thereof.



10-129 - Replacement bond; issuance; notice.

10-129. Replacement bond; issuance; notice.

Upon the issuance of any replacement bond or other evidence of indebtedness the issuer shall notify the paying agent with respect thereto and such paying agent shall not make payment of any portion of the principal or interest of any such mutilated, destroyed, stolen or lost bond or other evidence of indebtedness which has been replaced and shall promptly notify the issuer of such bond or other evidence of indebtedness if and when any such bond or other evidence of indebtedness so replaced is ever presented for payment.



10-130 - Replacement bond; blank bond; printing authorized.

10-130. Replacement bond; blank bond; printing authorized.

When any of the issuing bodies described in section 10-127 issues bonds or other evidences of indebtedness after April 30, 1971, such body may cause to be printed a sufficient number of blank bonds or other evidences of indebtedness as it shall deem necessary to provide for future requirements with respect to the issuance of replacement bonds or other evidences of indebtedness.



10-131 - Bonds of municipal corporation or political subdivision; signatures.

10-131. Bonds of municipal corporation or political subdivision; signatures.

Notwithstanding any other provisions of the statutes of the State of Nebraska with respect to the issuance of bonds, interest coupons, and other evidence of indebtedness by any county, city, village, municipal county, school district, public power district, public power and irrigation district, airport authority, sanitary and improvement district, or any other municipal corporation or political subdivision, if any bond or other evidence of indebtedness is signed by more than one officer of such issuer, one of the signatures shall be manually affixed thereto and the other signatures may be facsimile signatures of such officers, and with respect to any interest coupons appertaining to any bond or evidence of indebtedness, the signatures on such interest coupon may be facsimile signatures.



10-132 - Bonds of municipal corporation or political subdivision; seal.

10-132. Bonds of municipal corporation or political subdivision; seal.

If any public officer, county clerk, city clerk, or secretary of any governing body is required to affix the seal of his or her office to any such bond or evidence of indebtedness, the seal may be a facsimile of such seal printed on the bond or evidence of indebtedness.



10-133 - Bonds of municipal corporation or political subdivision; fiscal and consultant fees; how paid.

10-133. Bonds of municipal corporation or political subdivision; fiscal and consultant fees; how paid.

Any county, city, village, municipal county, school district, public power district, public power and irrigation district, airport authority, sanitary and improvement district, or any other municipal corporation or political subdivision is hereby authorized to pay fiscal and consultant fees incurred with respect to issuance and sale of any bonds, notes, or other evidence of indebtedness out of the proceeds from the sale of such bonds or any other funds available to the issuer, and such payment shall not constitute or be considered as a discount with respect to the sale price of the bonds, notes, or other evidence of indebtedness.



10-134 - Terms, defined.

10-134. Terms, defined.

As used in sections 10-134 to 10-141, unless the context otherwise requires:

(1) Bond shall mean any bonds, notes, interim certificates, evidences of bond ownership, bond anticipation notes, warrants, or other evidence of indebtedness;

(2) Bond ordinance shall mean the ordinance or resolution adopted by the governing body of an issuer authorizing an issue of bonds and shall include any indenture or similar instrument executed by the issuer in connection with a bond issue;

(3) Fully registered bond shall mean a bond, without interest coupons, as to which the principal and interest are payable to the person shown on the records of the registrar as the owner of the bond as of each interest or principal record payment date designated by the issue in the bond ordinance;

(4) Governing body shall mean the council, board, or other legislative body having charge of the governance of the issuer;

(5) Issuer shall mean any county, city, village, school district, sanitary and improvement district, fire protection district, public corporation, or any other governmental body or political subdivision of the State of Nebraska; and

(6) Paying agent or registrar shall mean: (a) The treasurer or finance officer of the issuer; (b) any national or state bank having trust powers or any trust company; (c) any municipal securities dealer registered under Section 15B of the Securities Exchange Act of 1934, except that such a dealer may act as a paying agent or registrar only with respect to warrants or an issue of bonds maturing within five years from the date of issuance; or (d) the county treasurer of the county in which the issuer is located if such treasurer shall agree to perform such duty. The paying agent and registrar for a bond issue may be, but are not required to be, the same person or entity.



10-135 - Fully registered bonds; issuance authorized.

10-135. Fully registered bonds; issuance authorized.

Any issuer, otherwise authorized to issue bonds, is hereby authorized to issue such bonds as fully registered bonds pursuant to sections 10-134 to 10-141. Fully registered bonds shall be issued on such terms as the authorizing laws shall permit, except as otherwise specifically provided in sections 10-134 to 10-141, and in cases of conflict, the terms of sections 10-134 to 10-141 shall govern. Fully registered bonds shall bear interest at such rate or rates, be in such denominations, be in such form and contain such provisions for registration, reissue, and transfer, be executed in such manner, be payable at such place and by any such paying agent, and be sold in such manner and for such prices as the governing body of the issuer shall determine. Fully registered bonds may be executed with the facsimile signature of the officers of the issuer designated to execute such bonds and need not be manually executed by any officers of the issuers, except that each bond shall be authenticated as to its validity in the manner designated by the governing body of the issuer in the bond ordinance. Fully registered bonds may bear the facsimile seal of the issuer printed on the bond.



10-136 - Fully registered bonds; issuer; registrar; powers and duties.

10-136. Fully registered bonds; issuer; registrar; powers and duties.

For each issue of fully registered bonds, the issuer shall designate a registrar and one or more paying agents. The registrar shall have such duties with respect to maintaining records as to ownership of fully registered bonds and handling transfers of ownership as the governing body shall determine and the registrar shall accept. To carry out transfers of ownership of bonds, the registrar may be authorized to issue replacement bonds to replace previously issued bonds or to issue other evidence of ownership of bonds, and all replacement bonds or ownership documents shall be on the same terms as the bonds initially issued by the issuer for which the replacement bonds or other ownership documents are issued. No issuer shall be responsible for payment on any bonds of any issue in excess of (1) the principal amount of the bonds of such issue plus interest on the principal, (2) any applicable redemption premium, and (3) any fees and expenses of the registrar and paying agents which the issuer has agreed to pay. An issuer may designate in the bond ordinance a record payment date for payment of interest and the record payment date may be prior to the due date for interest on any bond. Any issuer may authorize and provide for ownership of fully registered bonds to be in book-entry form with ownership being evidenced only on the books of the registrar or in such other manner as the issuer shall provide in the bond ordinance.



10-137 - Bond anticipation notes; issuance authorized; conditions.

10-137. Bond anticipation notes; issuance authorized; conditions.

Any issuer, except a sanitary and improvement district, which is authorized to issue warrants to pay costs of any water, sanitary, or storm sewer or other utility improvement or any street improvement, pending permanent financing by issuance of bonds, is hereby authorized to provide temporary financing for costs of such improvements by issuance of bond anticipation notes in lieu of issuing warrants. Such notes may be issued in the amount of the estimated cost of the improvements to be financed, including interest to accrue on such notes, as such estimated costs shall be determined by the governing body. Such notes shall be paid from the proceeds of bonds which the issuer is otherwise authorized to issue for such improvements and from any other funds available for the purpose. Bond anticipation notes may be issued on such terms and conditions and sold in such manner and at such prices as the governing body of the issuer shall determine. An issuer which has issued and has outstanding bond anticipation notes pursuant to this section may issue refunding notes with which to call and redeem all or any part of the outstanding notes at or before maturity or the redemption day of the notes. Such refunding notes may be issued in an amount sufficient to pay any redemption premium and interest to accrue and become payable on the notes being refunded to the date of payment of such notes. The refunding notes may be issued on such terms and conditions and sold in such manner and at such prices as the governing body of the issuer shall determine and shall be payable from the same sources as would have been available for payment of the notes being refunded.



10-138 - Refunding warrants; issuance authorized; conditions.

10-138. Refunding warrants; issuance authorized; conditions.

Any issuer, except a sanitary and improvement district, which has issued outstanding warrants may issue refunding warrants with which to pay and redeem all or any part of the outstanding warrants, including interest to accrue and become payable on the warrants being refunded. Such refunding warrants may be issued on such terms and conditions and sold at such prices as the governing body of the issuer shall determine. Refunding warrants shall be payable from the same sources as would have been available for payment of the warrants being refunded.



10-139 - County treasurer or other officer holding funds; duties.

10-139. County treasurer or other officer holding funds; duties.

Any county treasurer or other officer holding any funds of an issuer shall transfer to the issuer or to a paying agent all or such portion of such funds as the governing body or treasurer of the issuer shall request. The county treasurer or officer making payment to the issuer or to a paying agent as requested shall have no further responsibility for the funds so transferred. Upon request, one payment shall be for the funds collected or received during the previous calendar month and shall be paid not later than the fifteenth of the following month. A second demand may be made prior to the fifteenth of the month on taxes and special assessments collected or received, during the first fifteen days of the month. The second demand shall be paid not later than the last day of the month.



10-140 - Issuance of bonds; recording requirements.

10-140. Issuance of bonds; recording requirements.

Within sixty days after the initial issuance and delivery of all fully registered bonds, the issuer shall maintain a record of the issuance including (1) the following information: (a) The name of the issuer; (b) the title or designation of the bonds; (c) the total principal amount of such bonds initially issued; (d) the date or dates of maturity of principal and the amount of principal maturing on such date or dates; (e) the interest rate or rates and the date or dates such interest is payable; (f) the place or places where the principal of and interest on the bonds are payable; (g) the costs of issuance paid and to whom; and (h) the principal purpose for which such bonds were issued and (2) a copy of the form filed for the bonds pursuant to section 149(e) of the Internal Revenue Code. Within sixty days after the initial issuance and delivery of all fully registered bonds, the issuer shall also file a record of the information required by this section with the Auditor of Public Accounts who shall maintain such information for public inspection.



10-141 - Registrar's records; available for inspection; when.

10-141. Registrar's records; available for inspection; when.

The records of ownership of fully registered bonds maintained by a registrar shall not be deemed to be public records and shall be available for inspection solely pursuant to a court order or a subpoena of any governmental agency having jurisdiction to issue such subpoena or in accordance with the bond ordinance governing the fully registered bonds.



10-142 - Refunding bonds; issuance; conditions; application of proceeds.

10-142. Refunding bonds; issuance; conditions; application of proceeds.

Any county, city, village, municipal county, school district, drainage district, irrigation district, metropolitan utilities district, rural water district, airport authority, or hospital authority, the Board of Regents of the University of Nebraska, the Board of Trustees of the Nebraska State Colleges, the governing board of any community college, or any other municipal or public corporation, governmental subdivision, or body politic or corporate created under Nebraska law exercising essential public functions of the state which has issued or shall issue bonds for any purpose, and such bonds or any part of such bonds remain unpaid and are a legal liability against such issuer and are bearing interest, is hereby authorized to issue refunding bonds with which to call and redeem all or any part of such outstanding bonds at or before the maturity or the redemption date of such bonds. Such issuer may include various series and issues of the outstanding bonds in a single issue of refunding bonds and issue refunding bonds to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded. The refunding bonds may be issued and delivered at any time prior to the date of maturity or the redemption date of the bonds to be refunded that the governing body of such issuer determines to be in its best interests. The proceeds derived from the sale of the refunding bonds issued pursuant to this section may be invested in obligations of or guaranteed by the United States Government pending the time the proceeds are required for the purposes for which such refunding bonds were issued. To further secure the refunding bonds, any such issuer may enter into a contract with any bank or trust company within or without the state with respect to the safekeeping and application of the proceeds of the refunding bonds and the safekeeping and application of the earnings on the investment. All bonds issued under the provisions of this section shall be redeemable at such times and under such conditions as the governing body of the issuer shall determine at the time of issuance.

Any outstanding bonds or other evidences of indebtedness issued by any such issuer for which sufficient funds or obligations of or guaranteed by the United States Government have been pledged and set aside in safekeeping to be applied for the complete payment of such bonds or other evidence of indebtedness at maturity or upon redemption prior to maturity, interest thereon, and redemption premium, if any, shall not be considered as outstanding and unpaid.

Each new refunding bond so issued shall state on the bond (1) the object of its issue, (2) this section or sections of the law under which such issue was made, including a statement that the issue is made in pursuance of such section or sections, and (3) the date and principal amount of the bond or bonds for which the refunding bonds are being issued.



10-143 - Sections, how construed.

10-143. Sections, how construed.

Sections 10-134 to 10-142 shall be deemed to provide an additional alternative and complete method for doing of the things authorized in such sections and shall be deemed and construed to be supplemental and additional to powers conferred by any other laws or home rule charters and shall not be regarded to be in degradation of any powers existing on March 10, 1983, except that insofar as provisions of sections 10-134 to 10-142 are inconsistent with any other law or home rule charter, the provisions of sections 10-134 to 10-142 shall be controlling.



10-144 - Bonds issued by agency or political subdivision; registration not required.

10-144. Bonds issued by agency or political subdivision; registration not required.

Bonds issued after May 8, 2001, by any agency or political subdivision of the state shall not be registered in the office of the Auditor of Public Accounts.



10-145 - Political subdivision; Internet auction system; authorized.

10-145. Political subdivision; Internet auction system; authorized.

Any political subdivision may, at the discretion of the governing body of the subdivision, sell bonds which the political subdivision is authorized to issue under any provision of law using an Internet auction system. The governing body shall comply with all other statutory requirements for the issuance of the bonds.



10-201 - Repealed. Laws 2001, LB 420, § 38.

10-201. Repealed. Laws 2001, LB 420, § 38.



10-201.01 - Repealed. Laws 2001, LB 420, § 38.

10-201.01. Repealed. Laws 2001, LB 420, § 38.



10-202 - Repealed. Laws 2001, LB 420, § 38.

10-202. Repealed. Laws 2001, LB 420, § 38.



10-203 - Repealed. Laws 1990, LB 924, § 7.

10-203. Repealed. Laws 1990, LB 924, § 7.



10-204 - Repealed. Laws 1990, LB 924, § 7.

10-204. Repealed. Laws 1990, LB 924, § 7.



10-205 - Repealed. Laws 1990, LB 924, § 7.

10-205. Repealed. Laws 1990, LB 924, § 7.



10-206 - Repealed. Laws 1990, LB 924, § 7.

10-206. Repealed. Laws 1990, LB 924, § 7.



10-207 - Repealed. Laws 1990, LB 924, § 7.

10-207. Repealed. Laws 1990, LB 924, § 7.



10-208 - Repealed. Laws 1990, LB 924, § 7.

10-208. Repealed. Laws 1990, LB 924, § 7.



10-209 - Registration by paying agent; when; content; interest requirement; procedure; order of payment.

10-209. Registration by paying agent; when; content; interest requirement; procedure; order of payment.

Except as otherwise expressly specified by statute or the ordinance, resolution, or instrument authorizing the issuance of any bond or interest coupon mentioned in this section, whenever a bond or an interest coupon appertaining thereto issued by a county, city, village, school district, irrigation district, or other municipal or public corporation or political subdivision of the State of Nebraska is presented for payment to the county treasurer, city treasurer, or other person or corporation designated as the paying agent and there is not sufficient money to pay the same in the fund out of which such bond or coupon is payable, the county treasurer, city treasurer, or other person or corporation designated by law as the paying agent shall register such bond or coupon in a book kept by him or her for that purpose. No such bond or coupon shall be presented or registered prior to its maturity date. Each such bond or coupon so registered shall be registered in order of its presentation for payment, and in the event that several of such bonds or coupons are presented for payment simultaneously, such bonds or coupons shall be registered in accordance with the numbers assigned to such bonds at the time of their issue or in accordance with the numbers assigned to the bonds to which such coupons appertain at the time of their issue. Thereafter money coming into such fund shall be applied to payment of such bonds or interest coupons, as the case may be, in the order of their registration. The county treasurer, city treasurer, or other person or corporation designated by law as the paying agent shall keep a record of such registrations showing the time, date, and serial number of each registration, the name of the county, city, village, irrigation district, or other municipal or public corporation or political subdivision of the state or the corporate name of the school district as described in section 79-405 issuing such bond or coupon, the date, kind, and serial number of such registered bond and of the bond to which each registered coupon appertains, the maturity date, the principal amount of the bond or coupon so registered, and the name and address of the person presenting such bond or coupon for payment. On the back of each of such bonds or coupons, the county treasurer, city treasurer, or other person or corporation designated by law as the paying agent shall enter the word Registered with the time, date, and serial number of such registration and return such bond or coupon to the person who has so presented the same for payment. All such bonds and coupons shall contain a provision fixing the rate of interest they shall bear after due if the paying agent does not have sufficient money to pay such bonds or coupons on the due date thereof, but if any such bonds or coupons shall not contain such provision, such bonds or coupons shall bear interest at the rate of nine percent per annum from due date until the paying agent has funds to pay such bonds or coupons and interest thereon.



10-301 - Power and duty of political subdivisions.

10-301. Power and duty of political subdivisions.

Any county, precinct, township or town, city, village or school district is hereby authorized and required to compromise its indebtedness in the manner hereinafter provided.



10-302 - Conditions; procedure.

10-302. Conditions; procedure.

Whenever the county board of any county, the city council of any city, the board of trustees of any village, or the school board of any school district, shall be satisfied by petition or otherwise, that any such county, precinct, township or town, city, village or school district, is unable to pay in full its indebtedness, and one-third of the resident freeholders of such county, precinct, township or town, city, village or school district shall by petition ask that such county, precinct, township or town, city, village or school district compromise such indebtedness, it is hereby required to enter into negotiations with the owner or owners, holder or holders of any such indebtedness, of whatever form, for scaling, discounting or compromising the same.



10-303 - Coupon bonds; issuance; conditions; limitations.

10-303. Coupon bonds; issuance; conditions; limitations.

Whenever satisfactory arrangements are made with the owner or owners, holder or holders, or any of them, of such indebtedness, for the payment of the same, the county board, for and on behalf of any such county, precinct, township or town, or the city council of any such city, or the board of trustees of any such village, or the school board of any such school district, upon petition of two-thirds of the resident freeholder of such county, precinct, township or town, village or school district shall have the authority, and it is hereby required to issue the coupon bonds of such county, precinct, township or town, city, village or school district, and after registration to deliver the same to the owner or owners, holder or holders of such indebtedness, in satisfaction of the same, not exceeding the amount of the original indebtedness; Provided, the amount of bonds issued under sections 10-301 to 10-305 shall not exceed the total amount of bonded indebtedness which any such county, precinct, township or town, city, village or school district may be empowered to issue by law; Provided further, sections 10-301 to 10-305 shall not be construed to permit the issuance under any form or authority whatever of a greater bonded indebtedness than is specifically authorized by law; Provided further, that said sections shall not be used as a subterfuge or for any purpose for the payment of any claims for which the county, precinct, township or town, city, village or school district is authorized to issue bonds by virtue of any other specific act, nor to satisfy any claim or debt which has been wrongfully or illegally authorized.



10-304 - Coupon bonds; terms; rate of interest; tax levy.

10-304. Coupon bonds; terms; rate of interest; tax levy.

Before issuing bonds under the provisions of sections 10-301 to 10-303, the board issuing the same shall by resolution entered upon its records recite the number and denomination of the bonds to be issued, the rate of interest, and to whom and when payable. Such bonds shall be payable in not more than twenty years from the date of their issue, or at any time on or after five years from the date of issuance thereof, at the option of the board issuing the same. They shall bear interest payable annually or semiannually, as provided in said bonds. Said board shall levy a tax on all the taxable property in such county, precinct, township or town, city, village or school district in addition to other taxes, to pay the interest and principal of said bonds as the same shall mature.



10-305 - Coupon bonds; record; duty of local board.

10-305. Coupon bonds; record; duty of local board.

Every board issuing bonds under the provisions of sections 10-301 to 10-304 shall keep a complete record of all transactions connected therewith.



10-401 - County and city bonds; issuance; conditions; limitations.

10-401. County and city bonds; issuance; conditions; limitations.

Any county or city in the State of Nebraska is hereby authorized to issue bonds to aid in the construction of any railroad or other work of internal improvement in an amount to be determined by the county board of such county or the city council of such city not exceeding three and five-tenths percent of the taxable valuation of all taxable property in the county or city. The county board or city council shall first submit the question of the issuing of such bonds to a vote of the legal voters of the county or city in the manner provided by law for submitting to the people of a county the question of borrowing money.

1. Constitutionality

2. Internal improvements

3. Submission of proposition

4. Issuance of bonds

5. Limitation on amount

6. Miscellaneous

1. Constitutionality

Act constituting this article sustained as constitutional. Colburn v. McDonald, 72 Neb. 431, 100 N.W. 961 (1904); Dawson County v. McNamar, 10 Neb. 276, 4 N.W. 991 (1880); Hollenbeck v. Hahn, 2 Neb. 377 (1871).

2. Internal improvements

Beet sugar mill not grinding for toll is not work of internal improvement, and bonds cannot be issued to aid in construction. Getchell v. Benton, 30 Neb. 870, 47 N.W. 468 (1890).

A bridge across a river is a work of internal improvement, and county bonds voted to erect it are valid even though entire bridge is within limits of county. State ex rel. Peterson v. Keith County, 16 Neb. 508, 20 N.W. 856 (1884).

A steam gristmill is not a work of internal improvement for which bonds may be voted. State ex rel. Bowen v. Adams County, 15 Neb. 568, 20 N.W. 96 (1884).

A water gristmill is a work of internal improvement for which bonds may be voted. Traver v. Merrick County, 14 Neb. 327, 15 N.W. 690 (1883).

A courthouse is not a work of internal improvement under this article. Dawson County v. McNamar, 10 Neb. 276, 4 N.W. 991 (1880).

Precinct may issue bonds for bridge as internal improvement. South Platte Land Co. v. Buffalo County, 7 Neb. 253 (1878).

Precinct bonds may be issued to aid in building wagon bridge across river as work of internal improvement, even though builders of bridge are authorized to collect tolls. Fremont Bldg. Assn. v. Sherwin, 6 Neb. 48 (1877).

What constitutes a work of internal improvement must be tested by the benefits to be derived by the public, and not by its extent or cost, and under this test a bridge across the Platte River is a work of internal improvement. Union P. Ry. Co. v. Colfax County Comrs., 4 Neb. 450 (1876).

Bonds to aid on construction of irrigation canal are authorized. Date of issuance is when county parts with money and recital of date in bonds is not conclusive. Chicago, B. & Q. R. R. Co. v. Dundy County, 3 Neb. Unof. 391, 91 N.W. 554 (1902).

Bonds may be issued to aid in improving the water power of a river for the purpose of propelling public gristmills as a work of internal improvement. Blair v. Cuming County, 111 U.S. 363 (1884).

A steam gristmill is not a work of internal improvement. Osborne v. Adams County, 106 U.S. 181 (1882) affirmed on rehearing 109 U.S. 1 (1883).

A bridge may be a work of internal improvement for which a precinct may issue bonds, notwithstanding it is to be maintained as a toll bridge. County Commissioners v. Chandler, 96 U.S. 205 (1877).

Bonds may be issued as a donation to a railroad company outside of county, and even outside of state, if the purpose of the road is to give to the county a connection which is desirable with some other region. Railroad Co. v. County of Otoe, 83 U.S. 667 (1872).

Bonds may be issued as a work of internal improvement to aid in construction of canals for irrigation purposes. Keith County v. Citizen's Saving & Loan Assn., 116 F. 13 (8th Cir. 1902).

Statutory authorization to construct canals for irrigation and water power as works of internal improvement is not invalid on ground that a canal so constructed might be devoted primarily to private use, since aid can only be given to construction of waterworks devoted to public use. City of Kearney v. Woodruff, 115 F. 90 (8th Cir. 1902).

A canal constructed for the purpose of irrigating lands in the State of Nebraska is a work of internal improvement for which a county may issue bonds, although its waters are drawn from sources outside of the state. Perkins County v. Graff, 114 F. 441 (8th Cir. 1902).

Building of courthouse is not a work of internal improvement for which bonds may be issued, while building of bridges is. Lewis v. Board of County Comrs. of Sherman County, 5 F. 269 (Cir. Ct., D. Neb. 1881).

3. Submission of proposition

Issuance of revenue bonds by county to defray cost of construction of interstate bridge requires affirmative approval at an election duly held. Ahern v. Richardson County, 127 Neb. 659, 256 N.W. 515 (1934).

Where vote upon issuance of bonds by county to aid railroad is induced by false representations of ownership of railroad by another railroad, bond issue will be enjoined. Nash v. Baker, 37 Neb. 713, 56 N.W. 376 (1893).

Proposition submitted must provide for levying of tax to pay principal as well as interest of bonds sought to be issued. Cook v. City of Beatrice, 32 Neb. 80, 48 N.W. 828 (1891).

A city created out of a village may, prior to election of mayor and council, order an election and issue bonds through the instrumentality of village officers. State ex rel. Fremont, E. & M. V. R. R. Co. v. Babcock, 25 Neb. 709, 41 N.W. 654 (1889).

Under this section, question of issuing bonds must be submitted to a vote of the legal voters. State ex rel. City of Fremont v. Babcock, 25 Neb. 500, 41 N.W. 450 (1889).

4. Issuance of bonds

Bonds authorized by electors to be issued to two individuals to aid in building mill cannot be issued to a partnership having additional members. George v. Cleveland, 53 Neb. 716, 74 N.W. 266 (1898).

The provisions of section 10-104 apply to bonds issued under this article. Brinkworth v. Grable, 45 Neb. 647, 63 N.W. 952 (1895).

Where road is not built by donee, neither donee nor vendee is entitled to bonds. Township of Midland v. Gage County Board, 37 Neb. 582, 56 N.W. 317 (1893).

Bonds issued to alternative donee are voidable only, and innocent purchaser can enforce them. North v. Platte County, 29 Neb. 447, 45 N.W. 692 (1890).

Where bonds are to be issued when railroad is completed and ready for running of trains, railroad company is entitled to bonds although it fails to construct depot within specified time. Townsend v. Lamb, 14 Neb. 324, 15 N.W. 727 (1883).

Bonds signed and sealed outside county may be valid. Jones v. Hurlburt, 13 Neb. 125, 13 N.W. 5 (1882).

Precincts may issue bonds in aid of works of internal improvement, and remedy to enforce payment of bonds is to mandamus county commissioners to levy and collect tax. State ex rel. Chandler v. Bd. of County Comrs. of Dodge County, 10 Neb. 20, 4 N.W. 370 (1880).

Bonds sought to be issued in excess of ten percent of the assessed valuation of county are invalid. Reineman v. C. C. & B. H. Ry., 7 Neb. 310 (1878).

Authorization by vote to subscribe for stock in a railroad company did not empower county commissioners of county to donate bonds to railroad company. Hamlin v. Meadville, 6 Neb. 227 (1877).

Bonds issued under this article without registration and certification are unenforceable. Frank v. Butler County, 139 F. 119 (8th Cir. 1905).

5. Limitation on amount

Precinct may issue bonds in addition to county limit. State ex rel. A. & N. R. R. v. County Comrs. of Lancaster County, 6 Neb. 214 (1877).

Bonds issued in excess of ten percent of assessed valuation are invalid, and fact that bonds were registered and stated they were issued according to law does not estop county from asserting invalidity. Dixon County v. Field, 111 U.S. 83 (1884).

6. Miscellaneous

Issuance of bonds by sanitary district is not controlled by this section. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

Bonds issued by a city for waterworks which are owned by the city are not donations, and are not to be included in determining aggregate of evidences of indebtedness donated for works of internal improvements. State ex rel. City of Lincoln v. Babcock, 19 Neb. 230, 27 N.W. 98 (1886).

Electors cannot delegate to commissioners power to decide between two donees. Spurck v. L. & N. W. R. R. Co., 14 Neb. 293, 15 N.W. 701 (1883); Jones v. Hurlburt, 13 Neb. 125, 13 N.W. 5 (1882).

Unpaid interest not figured in aggregate. Jones v. Hurlburt, 13 Neb. 125, 13 N.W. 5 (1882).

Petition for mandamus must show particular description of works of internal improvement. State ex rel. Osborne v. Thorne, 9 Neb. 458, 4 N.W. 63 (1880).

In federal court, county may be sued at law on bonds issued by precinct to aid in construction of internal improvements. Nemaha County v. Frank, 120 U.S. 41 (1887).

Action at law lies in federal court against county on bonds issued by precinct, as mandamus is only granted in federal courts in aid of existing jurisdiction. Davenport v. County of Dodge, 105 U.S. 377 (1881).

Bonds issued by precinct are obligations of the county, and suit thereon against county may be maintained at law in federal court. Clapp v. Otoe County, 104 F. 473 (8th Cir. 1900).



10-402 - County and city bonds; election; proposition; contents.

10-402. County and city bonds; election; proposition; contents.

The proposition of the question must be accompanied by a provision to levy a tax annually for the payment of the interest on said bonds as it becomes due; Provided, an additional amount shall be levied and collected to pay the principal of said bonds when it shall become due.

Where proposition submitted provides for levying tax to pay interest but fails to provide levy for principal, bond issue may be enjoined. Cook v. City of Beatrice, 32 Neb. 80, 48 N.W. 828 (1891).

Submission of proposition to levy tax is mandatory and must be complied with in issuing bonds. State ex rel. Berry v. Babcock, 21 Neb. 599, 33 N.W. 247 (1887).

If proposition submitted does not include provision to levy tax for payment of interest, bonds are void. Hamlin v. Meadville, 6 Neb. 227 (1877).



10-403 - County and city bonds; proposition; rate of interest.

10-403. County and city bonds; proposition; rate of interest.

The proposition shall state the rate of interest such bond shall draw, and when the principal and interest shall be made payable.



10-404 - County and city bonds; publication required; resubmission limited.

10-404. County and city bonds; publication required; resubmission limited.

Upon a majority of the votes cast being in favor of the proposition submitted, the county board, in the case of a county, and the city council, in the case of a city, shall cause the proposition and the result of the vote to be entered upon the records of said county or city, and a notice of its adoption to be published for two successive weeks in any newspaper in said county or city, if there be one, and if not, then without such publication; and shall thereupon issue said bonds, which shall be and continue a subsisting debt against such county or city until they are paid and discharged; Provided, that the question of bond issues in such county or city, when defeated, shall not be resubmitted in substance for a period of six months from and after the date of said election.

Section is specifically limited to counties and cities. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

If notice is not published, bonds are void. Wilbur v. Wyatt, 63 Neb. 261, 88 N.W. 499 (1901).



10-405 - County and city bonds; payment; tax levy.

10-405. County and city bonds; payment; tax levy.

It shall be the duty of the proper officers of such county or city to cause to be annually levied, collected and paid to the holders of such bonds a special tax on all taxable property within said county or city sufficient to pay the annual interest as the same becomes due. When the principal of said bonds becomes due such officers shall in like manner levy and collect an additional amount sufficient to pay the same as it becomes due; Provided, not more than twenty percent of the principal of said bonds shall be collected in any one year.

Sanitary districts never have been included. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

Where bonds are issued by county to aid in construction of a railroad, taxable property in territory added to the county after the voting of bonds is liable to taxation for their payment. Chicago, St. P., M. & O. Ry. Co. v. Cuming County, 31 Neb. 374, 47 N.W. 1121 (1891).



10-406 - Railroad aid bonds; precinct, township, city of the second class, or village; petition; election; issuance; conditions; limitations.

10-406. Railroad aid bonds; precinct, township, city of the second class, or village; petition; election; issuance; conditions; limitations.

Any precinct, township, city of the second class, or village organized according to law is hereby authorized to issue bonds in aid of the construction of steam railroads, or railroads using electricity or gasoline as motive power, of standard gauge, to an extent not exceeding three and five-tenths percent of the taxable value of the taxable property at the last assessment within such precinct, township, city of the second class, or village, in the manner provided in this section:

(1) A petition for such purpose signed by not less than fifty freeholders or by not less than ten percent of all the freeholders, whichever number is the least, of the precinct, township, city of the second class, or village shall be presented to the county board, city council of cities of the second class, board of trustees of villages, or the board authorized by law to conduct the business of such precinct, township, city of the second class, or village. Such petition shall set forth the nature of the work contemplated, the amount of bonds sought to be voted, the rate of interest, and the length of time the bonds will run, which in no event shall be less than five years nor more than twenty years from the date thereof. The petitioners shall give bond, to be approved by the county board, city council of cities of the second class, or board of trustees of villages, for the payment of expenses of the election in the event that the proposition fails to receive a majority of the votes cast at such election;

(2) Upon receiving such petition, the county board, city council of cities of the second class, or board of trustees of villages shall give notice and call an election in the precinct, township, city of the second class, or village, as the case may be. The notice, call, and election shall be governed by the laws regulating the election for voting bonds for a county; and

(3) Upon a majority of the votes cast being in favor of the proposition submitted, the county board, city council of cities of the second class, or board of trustees of villages, as the case may be, shall issue the bonds in accordance with the petition and notice of election. Such bonds shall be signed by the chairperson of the county board and attested by the county clerk in the case of precinct or township bonds, by the mayor and city clerk in the case of city bonds, and by the chairperson of the board of trustees and village clerk in case of village bonds and shall be attested by their respective seals. Such bonds shall be a subsisting debt against such precinct, township, city of the second class, or village until they are paid and discharged.



10-407 - Courthouse bonds; city of the second class; election; proposition; issuance; conditions; limitations; resubmission.

10-407. Courthouse bonds; city of the second class; election; proposition; issuance; conditions; limitations; resubmission.

The mayor and council of cities of the second class shall have the power to borrow money and pledge the property and credit of such city upon its negotiable bonds in an amount not to exceed one and eight-tenths percent of the taxable valuation of the taxable property within the limits of such city for the purpose of aiding in the building, erecting, constructing, or repairing and furnishing of a county courthouse, in addition to bonds already voted by the county, if authority for the issuance of such bonds has first been obtained by a majority vote of the qualified electors of such city voting on a proposition for such purpose at any general or special election. Such proposition shall be submitted to such electors in the manner provided by law for the submission of propositions to aid in the construction of railroads and other internal improvements. Such bonds shall be sold for not less than par and shall run not to exceed twenty years. The proposition to submit the issue of creating bonded indebtedness therein shall not be resubmitted on the same subject at an election within six months after such proposition has failed to pass.



10-408 - Courthouse bonds; election; procedure.

10-408. Courthouse bonds; election; procedure.

The election at which any such proposition shall be voted upon shall in all respects be conducted and the returns shall be canvassed and declared in the manner now provided by law for such purposes at general elections held in such cities.



10-409 - Precinct, township, city of the second class, or village bonds; petition; election; issuance; conditions; limitations; tax levy.

10-409. Precinct, township, city of the second class, or village bonds; petition; election; issuance; conditions; limitations; tax levy.

Any precinct, township, city of the second class, or village organized according to law is hereby authorized to issue bonds in aid of works of internal improvements, such as improving streets in cities of the second class and villages, highways, bridges, jails, city and town halls, high schools, county high schools, school dormitories, and the drainage of swamp and wet lands, within such municipal divisions, and for the construction or purchase of a telephone system for use of the inhabitants thereof, in an amount not exceeding seven-tenths of one percent of the taxable valuation of all the taxable property as shown by the last assessment within such precinct, township, city of the second class, or village, in the manner directed in this section:

(1) A petition signed by not less than fifty freeholders of the precinct, township, city of the second class, or village shall be presented to the county board, city council of cities of the second class, board of trustees of villages, or the board authorized by law to conduct the business of such precinct, township, city of the second class, or village. Such petition shall set forth the nature of the work contemplated, the amount of bonds sought to be voted, the rate of interest, and the length of time the bonds will run, which in no event shall be less than two years nor more than twenty years from the date thereof. The petitioners shall give bond, to be approved by the county board, city council of cities of the second class, or board of trustees of villages, for the payment of the expenses of the election in the event that the proposition fails to receive a majority of the votes cast at such election; and

(2) Upon the receipt of such petition, the county board, city council of cities of the second class, or board of trustees of villages shall give notice and call an election in the precinct, township, city of the second class, or village, as the case may be. Such notice, call, and election shall be governed by the laws regulating an election for voting bonds for a county. When a proposition is submitted for the issuance of bonds for the acquisition of a site or the construction of a single building to be used as a city hall, auditorium, fire station, or community house in cities of the second class, it shall be required, as a condition precedent to the issuance of such bonds, that a majority of the votes cast shall be in favor of such proposition. Bonds in such a city shall not be issued for such purpose in the aggregate to exceed one and four-tenths percent of the taxable valuation of all the taxable property in such city as shown by the last assessment within such city. The mayor and council in cities of the second class upon the issuance of bonds shall have the power to levy a tax each year not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city for the purpose of maintaining the city hall constructed as provided in this section.

1. Election proceeding

2. Bonds authorized

3. Miscellaneous

1. Election proceeding

Precinct special election to issue bridge bonds held valid. Petition, notice, and official ballot considered and held sufficient. Lewis v. Eyerly, 120 Neb. 343, 232 N.W. 570 (1930).

Nonresident freeholders owning land in precinct may join in petition. Brooks v. MacLean, 95 Neb. 16, 144 N.W. 1067 (1914).

Terms of proposition set forth in notice of election define authority of county board in contracting with reference to work of internal improvement. Keith County v. Ogallala Power Irrigation Co., 64 Neb. 35, 89 N.W. 375 (1902).

Married woman who is freeholder is lawful petitioner. Cummings v. Hyatt, 54 Neb. 35, 74 N.W. 411 (1898).

To confer jurisdiction on county commissioners to order election to vote bonds by a township in aid of internal improvements, it is necessary that a petition be presented signed by not less than fifty freeholders of the township. Hoxie v. Scott, 45 Neb. 199, 63 N.W. 387 (1895).

Where signing of petition is induced by false representations, bond issue will be enjoined. Wullenwaber v. Dunigan, 30 Neb. 877, 47 N.W. 420 (1890).

President and board of trustees, before election of mayor and council, may call election. State ex rel. Fremont, E. & M. V. R. R. Co. v. Babcock, 25 Neb. 709, 41 N.W. 654 (1889).

In absence of petition signed by fifty freeholders setting forth the nature of the work contemplated, the amount of bonds to be voted, the rate of interest, and date when principal and interest become due, proceedings are invalid. Adoption of amount of tax to be levied is mandatory. State ex rel. Omaha & R. V. R. R. Co. v. Babcock, 21 Neb. 187, 31 N.W. 682 (1887).

2. Bonds authorized

Authority is provided for issuance of bonds for minor political subdivisions. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).

Bonds for normal school are not authorized, as it is not one of the objects enumerated in qualifying clause for which bonds may be issued. State ex rel. Ainsworth Precinct v. Weston, 69 Neb. 695, 96 N.W. 668 (1903).

Bonds for irrigation purposes are authorized. Cummings v. Hyatt, 54 Neb. 35, 74 N.W. 411 (1898); Chicago, B. & Q. R.R. Co. v. Dundy County, 3 Neb. Unof. 391, 91 N.W. 554 (1902).

Bonds issued under this section to aid in construction of courthouse are valid in hands of bona fide purchaser, even though petition asking for calling of election was signed by less than fifty freeholders. Chilton v. Town of Gratton, 82 F. 873 (Cir. Ct., D. Neb. 1897).

3. Miscellaneous

County is liable for expense of publishing notice of township election. Kearney County v. Stein, 26 Neb. 132, 41 N.W. 1071 (1889).



10-410 - Precinct, township, city of the second class, or village bonds; issuance; conditions; record.

10-410. Precinct, township, city of the second class, or village bonds; issuance; conditions; record.

If a majority of the votes cast at such election are in favor of the proposition, the county board, city council of cities of the second class, or board of trustees of villages shall, as the case may be, without delay, cause to be prepared and shall issue the bonds in accordance with the petition and notice of election. The bonds shall be signed by the chairperson of the county board, or the person authorized to sign county bonds, and be attested by the county clerk, mayor and city clerk of cities of the second class, chairperson of the board of trustees and village clerk of villages, and be attested by the respective seals. The county clerk, village clerk of villages, or city clerk of cities of the second class, as the case may be, shall enter upon the records of the board or council, the petition, bond, notice and call for the election, canvass of the vote, the number, amount, and interest, and the date at which each bond issued shall become payable.

Two-thirds majority vote is required to give validity to bonds. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).



10-411 - Precinct, township, city of the second class, or village bonds; payment; taxes; levy and collection.

10-411. Precinct, township, city of the second class, or village bonds; payment; taxes; levy and collection.

The county boards, city councils of cities of the second class, or boards of trustees of villages or the person charged with levying the taxes, shall each year until the bonds issued under the authority of section 10-409 be paid, levy upon the taxable property in the precinct, township, city of the second class or village, a tax sufficient to pay the interest and five percent of the principal as a sinking fund; and at the tax levy preceding the maturity of any such bonds, levy an amount sufficient to pay the principal and interest due on said bonds.

Levy of tax for sanitary drainage district authorized. Lang v. Sanitary District, 160 Neb. 754, 71 N.W.2d 608 (1955).



10-501 - Issuance; conditions; limitations.

10-501. Issuance; conditions; limitations.

The county board of any county in the State of Nebraska is hereby empowered to issue coupon bonds of any denomination, as it deems best, sufficient to pay the outstanding and unpaid bonds, warrants, and indebtedness of such county. The county board of any county may limit the provisions of sections 10-501 to 10-509 to any fund or funds of the county. No bonds shall be issued to a greater amount than three and five-tenths percent of the taxable valuation of such county, and the county board shall first submit the question of issuing bonds to a vote of the qualified electors of such county.

There was no authority to issue refunding bonds prior to act of 1883. State ex rel. Otoe County v. Babcock, 23 Neb. 802, 37 N.W. 645 (1888).

Bonds held valid by federal court in hands of a bona fide holder may be compromised and bonds issued under this article to refund prior issue. State ex rel. Leese v. Wilkinson, 20 Neb. 610, 31 N.W. 376 (1887).

County commissioners have no authority to employ private parties to refund county bonds, and divert a portion of the amount received therefor from the public treasury. State ex rel. Webster v. Board of County Comrs. of Lancaster County, 20 Neb. 419, 30 N.W. 538 (1886).

Total issues restricted to ten percent of assessed valuation. State ex rel. Wiant v. Babcock, 18 Neb. 141, 24 N.W. 556 (1885).

This section does not authorize levy of sinking fund tax to pay floating indebtedness. Union P. R. R. Co. v. Buffalo County, 9 Neb. 449, 4 N.W. 53 (1880).

Limitation of amount of bonds to ten percent of assessed valuation applies only to bonds issued under this article without regard to bonds previously issued. Valley County v. McLean, 79 F. 728 (8th Cir. 1897).



10-502 - Terms; conditions.

10-502. Terms; conditions.

Any bonds hereafter issued under the provisions of sections 10-501 to 10-509 shall be for the payment by the county issuing the same of the sum specified therein, made payable at the office of the county treasurer, and to run not more than twenty years nor less than five years, with interest payable semiannually; the bonds and coupons shall be signed by the chairman of the board, and countersigned by the county clerk of the county; Provided, such bonds may be made redeemable at any time after five years, at the option of the county board.

Antedating, not to evade law, does not invalidate bonds. State ex rel. Hoffman v. Moore, 46 Neb. 590, 65 N.W. 193 (1895).



10-503 - Sale; price; duties of county board; vote.

10-503. Sale; price; duties of county board; vote.

It shall be the duty of the county board of any county issuing bonds under the provisions of sections 10-501 to 10-509 to ascertain the highest price at which said bonds can be negotiated and to embrace in the proposition submitted to the qualified electors under said sections the minimum price at which said bonds shall be sold. If by the issuance of the proposed bonds, the rate of interest on the said indebtedness will be reduced, and the amount of the indebtedness will not be increased, a majority of the votes cast shall be sufficient to adopt the proposition.

Constitutionality of 1883 amendment sustained permitting issuance of refunding bonds by majority vote. State ex rel. Douglas County v. Cornell, 54 Neb. 72, 74 N.W. 432 (1898).



10-504 - Sale; proceeds; disposition; exchange.

10-504. Sale; proceeds; disposition; exchange.

It shall be the duty of the board issuing bonds under the provisions of sections 10-501 to 10-509 to negotiate said bonds, and all the proceeds arising from the sale of said bonds shall be paid into the county treasury of said county, and shall be applied solely to the redemption and payment of the unpaid bonds, warrants and indebtedness of said county; Provided, the county board of any county may exchange such bonds at not less than their par value, for the outstanding indebtedness of such county; Provided further, no bonds shall be issued, for the purpose of such exchange, for a less sum than fifty dollars.



10-505 - Payment; notice to holders; cancellation; form.

10-505. Payment; notice to holders; cancellation; form.

Whenever bonds subject to sections 10-501 to 10-509 are sold and the proceeds paid into the county treasury, it shall be the duty of the county treasurer to immediately notify the holders of all bonds, warrants, orders, certificates, or audited accounts intended to be redeemed and paid under the provisions of sections 10-501 to 10-509; and the holders of such bonds, warrants, orders, certificates, or audited accounts, dated prior to the issuing of such bonds, shall present the same for payment, and the county treasurer shall pay the same out of the funds so provided, and the county treasurer shall forthwith cancel such bonds, warrants, orders, certificates, or audited accounts so presented and paid, by writing across the face of each of them with red ink, plainly and legibly, the following words (properly filling the blank): "Canceled from bonds and warrants, bond funds this .......... day of .......... 20.... .

Signed ....................., county treasurer. Signed ......................., holder."



10-506 - Record; contents; duty of county treasurer.

10-506. Record; contents; duty of county treasurer.

The treasurer of said county shall record in a book kept for that purpose a statement of all the bonds issued, giving the number, amount, date, and to whom issued; and shall also keep and record in said book a statement of all the bonds, warrants, orders, certificates and audited accounts so taken, giving their number, date, amount of principal and interest, if any, to whom issued, by whom presented for redemption, and as often as he may be called upon by the said board so to do, he shall present a statement thereof, and of all his doings in the premises, to the said county board.



10-507 - Tax levy; limit.

10-507. Tax levy; limit.

The county board of any county issuing bonds under the provisions of sections 10-501 to 10-509 shall levy a tax annually for the payment of the interest on said bonds as it becomes due; Provided, an additional amount shall be levied and collected sufficient to pay the principal of such bonds at maturity; and provided, not more than twenty percent of the principal of said bonds shall be levied and collected in any one year.



10-508 - County board; adopt rules and regulations.

10-508. County board; adopt rules and regulations.

The county board is hereby directed to adopt such rules and regulations governing all officers and other persons in the payment, redemption, cancellation and destruction of such warrants, orders, certificates and audited accounts as it deems necessary and sufficient to protect the interests of the county in furtherance of the provisions of sections 10-501 to 10-509.



10-509 - Prohibited acts; penalty.

10-509. Prohibited acts; penalty.

If any person or officer, contrary to the provisions of sections 10-501 to 10-509, shall knowingly issue or deliver, or put in circulation, use, or in any manner dispose of, contrary to law, any warrant, order, certificate or audited account, intended to be redeemed or paid under the provisions of said sections, either before or after the same has been paid or canceled, and thereby defraud, or attempt to defraud, any corporation, county, state or person, he shall be guilty of a Class IV felony.



10-601 - Repealed. Laws 1983, LB 421, § 18.

10-601. Repealed. Laws 1983, LB 421, § 18.



10-602 - Repealed. Laws 1983, LB 421, § 18.

10-602. Repealed. Laws 1983, LB 421, § 18.



10-603 - Repealed. Laws 1983, LB 421, § 18.

10-603. Repealed. Laws 1983, LB 421, § 18.



10-604 - Repealed. Laws 1983, LB 421, § 18.

10-604. Repealed. Laws 1983, LB 421, § 18.



10-605 - Repealed. Laws 1983, LB 421, § 18.

10-605. Repealed. Laws 1983, LB 421, § 18.



10-606 - City of the second class and village; issuance; limitations; election; notice.

10-606. City of the second class and village; issuance; limitations; election; notice.

Any city of the second class and any village in the State of Nebraska may issue bonds for the purpose of funding any and all indebtedness now existing or hereafter created, now due or to become due; Provided, said bonds shall be payable in not less than two years and not more than twenty years from date of their issue, and that said bonds shall bear interest at a rate set by the governing body, with interest coupons attached, payable annually or semiannually; and may levy a tax on all the taxable property in the city or village in addition to other taxes for the payment of said coupons as they respectively become due, and the taxes levied to pay the same shall be payable only in cash or coupons; Provided, the city council of said cities or said board of trustees of said villages shall further authorize the issuing of said bonds by ordinance when so instructed by a majority of all of the votes cast at an election held in such city or village for that purpose; notice of said election shall be published in four issues of some legal newspaper, published in the city or village seeking to issue bonds, or if there be no newspaper published in said city or village then by posting said notices in five conspicuous places in said city or village for at least four weeks prior to the date of said election.

A claim sounding in contract, which may be enforced in the courts, is an indebtedness for the payment of which funding bonds may be issued. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).



10-607 - City of the second class; internal improvement and railroad aid refunding bonds; issuance; conditions; limitations; election.

10-607. City of the second class; internal improvement and railroad aid refunding bonds; issuance; conditions; limitations; election.

Any city of the second class in the State of Nebraska which has heretofore voted and issued bonds to aid in the construction of any railroad or other work of internal improvement and which bonds or any part thereof still remain unpaid and are a legal liability against such city, and have been finally so determined by a court of competent jurisdiction, and bearing interest at ten percent per annum, is hereby authorized to issue coupon bonds at a rate of interest set by the governing body, to be substituted in place of and exchanged for such bonds heretofore issued, whenever such city can effect such substitution and exchange, which substitution and exchange shall not exceed dollar for dollar; Provided, such substitution and exchange shall have first been duly authorized by a majority vote of the people of said city at an election to be held for the purpose as provided in section 10-606.



10-608 - City of the second class; internal improvement and railroad aid refunding bonds; issuance; requirements.

10-608. City of the second class; internal improvement and railroad aid refunding bonds; issuance; requirements.

The bonds issued under the provisions of section 10-607 shall have recited therein the object of their issue, and the section of the law under which the issue is made, stating the issue to be in pursuance thereof, and shall also state the number, date and amount of the bond or bonds for which it was substituted, and such new bond shall not be delivered until the surrender of the bond or bonds so designated.



10-609 - Precinct refunding bonds; issuance; condition.

10-609. Precinct refunding bonds; issuance; condition.

Whenever it shall be determined by the final judgment of any court of competent jurisdiction, that any bonds purporting to have been issued by the county board of any county not under township organization for or on behalf of any precinct or de facto precinct within said county, for a lawful debt of said county payable by a tax levy upon the property in the said precinct or de facto precinct, said county board is hereby authorized to issue special precinct refunding bonds for the purpose of paying said indebtedness.



10-610 - Precinct refunding bonds; terms; recitals; remedies.

10-610. Precinct refunding bonds; terms; recitals; remedies.

The said funding bonds shall be in such denominations as the board shall elect, shall mature not later than twenty years from their date, and may be payable at an earlier date if the county board so decides, shall bear interest which in rate and amount per annum shall not be greater than that of the bonds originally issued, payable annually or semiannually, shall bear coupons for the amount of the annual interest, shall contain a recital of the indebtedness for which they were issued, and shall have the same remedies for the enforcement as the original debt which they are intended to refund.



10-611 - Precinct refunding bonds; payable to bearer; delivery; sale; price.

10-611. Precinct refunding bonds; payable to bearer; delivery; sale; price.

The said bonds shall be payable to bearer and may be delivered either to the holders and owners of the judgments for the payment of which they are issued, or may be sold under the direction of the county board and delivered to the purchasers and the proceeds used to pay the judgments; but the said funding bonds shall not be sold for less than their par value.



10-612 - Precinct refunding bonds; payment; tax levy.

10-612. Precinct refunding bonds; payment; tax levy.

For the purpose of meeting the indebtedness evidenced by the said funding bonds the county board shall cause to be annually levied upon all the real and personal property within the precinct or within the limits of the former or de facto precinct against which the said bonds have been adjudged to be a liability, a tax sufficient to pay the annual interest upon the said funding bonds, and not less than five percent of the principal, for the purpose of creating a sinking fund to pay the principal at maturity, and at the tax levy preceding the maturity of such bonds shall levy an amount sufficient to pay the principal and the remaining interest due on said bonds.



10-613 - Repealed. Laws 1987, LB 623, § 4.

10-613. Repealed. Laws 1987, LB 623, § 4.



10-614 - Repealed. Laws 1987, LB 623, § 4.

10-614. Repealed. Laws 1987, LB 623, § 4.



10-615 - Refunding bonds; sanitary and improvement district; road improvement district; fire protection district; issuance; conditions.

10-615. Refunding bonds; sanitary and improvement district; road improvement district; fire protection district; issuance; conditions.

Any sanitary and improvement district, any road improvement district, and any fire protection district in the State of Nebraska which has issued or which will issue bonds for any purpose, and such bonds or any part of such bonds are unpaid, are a legal liability against such district, and are bearing interest, may issue refunding bonds with which to call and redeem all or any part of such outstanding bonds at or before the maturity or the redemption date of such bonds, may include various series and issues of the outstanding bonds in a single issue of refunding bonds, and may issue refunding bonds to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded or refunding bonds issued. The refunding bonds may be issued and delivered at any time prior to the date of maturity or the redemption date of the bonds to be refunded that the governing body or the administrator determines to be in the best interest of any such district. The proceeds derived from the sale of the refunding bonds issued pursuant to this section may be invested in obligations of or guaranteed by the United States Government pending the time the proceeds are required for the purpose for which such refunding bonds were issued. To further secure the refunding bonds, any such district may enter into a contract with any bank or trust company, within or without the state, with respect to the safekeeping and application of the proceeds of the refunding bonds and the safekeeping and application of the earnings on the investment of such proceeds. Any outstanding bonds, which shall have been called for redemption and which have sufficient funds or obligations of or guaranteed by the United States Government set aside in safekeeping to be applied for the complete payment of such bonds, interest on such bonds, and redemption premium, if any, on the redemption date, shall not be considered as outstanding and unpaid, and such bonds shall be fully secured by and be payable from such funds or obligations so deposited. Each new refunding bond so issued shall state on the bond (1) the object of its issue, (2) this section of the law under which such issue was made, including a statement that the issue is made pursuant to such section, and (3) the date and principal amount of the bond or bonds for which the refunding bonds are being issued.



10-616 - Refunding bonds; issuance by annexing city or village.

10-616. Refunding bonds; issuance by annexing city or village.

Any city or village which has annexed all or part of any sanitary and improvement district, any road improvement district, or any fire protection district and has become legally liable for the bonds or warrants of the district or any part thereof shall also be authorized to exercise the powers set forth in section 10-615 with respect to such bonds or to issue refunding bonds upon such terms as the governing body shall deem appropriate to call and redeem such warrants at or before maturity.



10-617 - Refunding bonds; construction of sections.

10-617. Refunding bonds; construction of sections.

Sections 10-615 and 10-616 shall be deemed to provide an additional, alternative, and complete method for doing the things authorized in such sections, shall be deemed and construed to be supplemental and additional to the powers conferred by any other laws, and shall not be regarded to be in degradation of any powers existing on April 7, 1987, except that insofar as sections 10-615 and 10-616 are inconsistent with any other law or home rule charter, such sections shall be controlling.



10-701 - Issuance; purposes; power of district officers.

10-701. Issuance; purposes; power of district officers.

The district officers of any school district in Nebraska shall have power, on the terms and conditions set forth in sections 10-702 to 10-716, to issue the bonds of the district for the purpose of (1) purchasing a site for and erecting thereon a schoolhouse or schoolhouses or a teacherage or teacherages, or for such purchase or erection, or purchasing an existing building or buildings for use as a schoolhouse or schoolhouses, including the site or sites upon which such building or buildings are located, and furnishing the same, in such district, (2) retiring registered warrants, and (3) paying for additions to or repairs for a schoolhouse or schoolhouses or a teacherage or teacherages.

Procedure for issuance of bonds by school district is authorized. State ex rel. School Dist. v. Board of Equalization, 166 Neb. 785, 90 N.W.2d 421 (1958).

Posted notices of election to vote school bonds is sufficient in districts of less than one hundred fifty pupils. Union P. R. R. Co. v. School Dist. No. 9, of Merrick County, 114 Neb. 578, 208 N.W. 738 (1926).

Prior to 1879, upon division of school district which was subject to bonded indebtedness, territory detached from district was liable for its proportionate share of indebtedness. Manahan v. Adams County, 77 Neb. 829, 110 N.W. 860 (1906).

Where every voter then in the district was present at school meeting at which bonds were voted, lack of request for calling of special meeting and want of notice did not invalidate bonds. State ex rel. Hopper v. School Dist. No. 13 of Webster County, 13 Neb. 466, 14 N.W. 382 (1882).



10-702 - Issuance; election required; resubmission limited; submission at a statewide election; resolution; notice; counting boards.

10-702. Issuance; election required; resubmission limited; submission at a statewide election; resolution; notice; counting boards.

The question of issuing school district bonds may be submitted at a special election or such question may be voted on at an election held in conjunction with the statewide primary or statewide general election. No bonds shall be issued until the question has been submitted to the qualified electors of the district and a majority of all the qualified electors voting on the question have voted in favor of issuing the same, at an election called for the purpose, upon notice given by the officers of the district at least twenty days prior to such election. If the election for issuing bonds is held as a special election, the procedures provided in section 10-703.01 shall be followed. The question of bond issues in such districts, when defeated, shall not, except in case of fire or other disaster or in the case of a newly created district, be resubmitted in substance for a period of six months from and after the date of such election.

When the question of issuing bonds is to be submitted at a statewide primary or statewide general election as ordered by a resolution of a majority of the members of the board of education, such order shall be made in writing and filed with the county clerk or election commissioner not less than fifty days prior to the statewide primary or statewide general election. The order calling for the school bond election shall be filed with the county clerk or election commissioner in the county having the greatest number of electors entitled to vote on the question. The county clerk or election commissioner receiving such order shall conduct the school bond election for the school district as provided in the Election Act.

A special notice of the election shall be published by the board of education in a newspaper or newspapers of general circulation within the district stating the day of the election, the hours during which the polls will be open, and any other information deemed necessary in informing the public of the bond issue. The notice shall be made at least twenty days prior to the election.

If the question of submitting bonds for the school district is voted upon in one or more counties and the ballots have been certified across county lines, the election boards in the counties where the ballots are cast shall count the ballots on election day the same as all other ballots are counted and seal the same in their ballots-cast container along with other ballots.

The canvassing boards in each county shall canvass the returns in the same manner as other returns are canvassed.

The county clerk or election commissioner in any adjoining county voting on the bond issue shall certify the returns to the county clerk or election commissioner of the county having the greatest number of electors entitled to vote on the question of issuing bonds.

The county clerk or election commissioner in such county shall enter the total returns from any adjoining county or counties to the total votes recorded in his or her official book of votes cast and shall certify the returns to the board of education for which such bond election was held.

Issuance of bonds by school district required authorization by fifty-five percent of legal votes cast at election. Haggard v. Misko, 164 Neb. 778, 83 N.W.2d 483 (1957).

Ballots improperly cast or rejected for illegality cannot be counted in determining vote cast. Greathouse v. Dix Rural High School Dist., 155 Neb. 883, 54 N.W.2d 58 (1952).

Under a requirement that a proposal for issuance of school district bonds be adopted by three-fifths of the ballots cast, ballots improperly cast or rejected for illegality cannot be counted. Miller v. Mersch, 152 Neb. 746, 42 N.W.2d 652 (1950).

This section is not the only valid legislation under which bonds may be voted for repairing, remodeling, and enlarging schoolhouse. Taxpayers League of Wayne County v. Benthack, 136 Neb. 277, 285 N.W. 577 (1939).

Posted notices of election to vote school bonds is sufficient in districts of less than one hundred fifty pupils. Union P. R. R. Co. v. School Dist. No. 9, of Merrick County, 114 Neb. 578, 208 N.W. 738 (1926).

Statutory provision for publishing notice of school bond election is directory, and posting of notice did not invalidate election where result of election could not possibly have been changed. State ex rel. School Dist. No. 2 of Pierce County v. Marsh, 108 Neb. 749, 189 N.W. 283 (1922).

Notice of election published in a weekly paper for a period of twenty days was sufficient. State ex rel. School Dist. of the City of Lincoln v. Barton, 91 Neb. 357, 136 N.W. 22 (1912).

Under prior act, two-thirds of those present and voting was necessary to vote bonds. Allen v. School Dist. Nos. 19 and 41, Joint, of Buffalo and Hall Counties, 89 Neb. 205, 130 N.W. 1050 (1911).

Women, entitled to vote at school elections, may vote on bonds. Olive v. School Dist. No. 1, 86 Neb. 135, 125 N.W. 141 (1910).



10-703 - Issuance; election; resolution of board; petition; form; content; exception.

10-703. Issuance; election; resolution of board; petition; form; content; exception.

A vote shall be ordered upon the issuance of such bonds, either (1) upon resolution of a majority of the members of the school board or board of education, or (2) whenever a petition shall be presented to the district board suggesting that a vote be taken for or against the issuing of such amount of bonds as may therein be asked for (a) to purchase a site for or build a schoolhouse or schoolhouses or a teacherage or teacherages, or to purchase an existing building or buildings for use as a schoolhouse or schoolhouses, including the site or sites upon which such building or buildings are located, (b) for furnishing the necessary furniture and apparatus for the same, (c) for retiring registered warrants, (d) for paying for additions to or repairs for a schoolhouse or schoolhouses or a teacherage or teacherages, or (e) for all of these purposes, which petition shall be signed by at least ten percent of the qualified voters of such district.

This section does not apply to school district of Lincoln. State ex rel. School Dist. of the City of Lincoln v. Barton, 91 Neb. 357, 136 N.W. 22 (1912).

School board is without power to call an election to issue bonds for any purpose not suggested in petition signed by the necessary number of electors of district. Allen v. School Dist. Nos. 19 and 41, Joint, of Buffalo and Hall Counties, 89 Neb. 205, 130 N.W. 1050 (1911).

Petition to call election is condition precedent to issuance of bonds, and decision of board on sufficiency of petition is not conclusive but is a judicial question cognizable by the courts. Fullerton v. School Dist. of the City of Lincoln, 41 Neb. 593, 59 N.W. 896 (1894).

Bonds may be issued for either one or all of the purposes stated in this section. School Dist. No. 11, of Dakota County v. Chapman, 152 F. 887 (8th Cir. 1907).



10-703.01 - Issuance; election; notice; counting of ballots; canvass of vote.

10-703.01. Issuance; election; notice; counting of ballots; canvass of vote.

In all special elections called for voting on the question of issuing bonds of the school district, the county clerk or election commissioner or, if the school district lies in more than one county, the county clerk or election commissioner in the county having the greatest number of electors entitled to vote on the question shall designate the polling places and appoint the election officials, who need not be the regular election officials, and otherwise conduct the election as provided under the Election Act except as otherwise specifically provided in this section. Any special election held under this section shall be subject to section 32-405. The school district shall designate the form of ballot and reimburse the county clerk or election official for the expenses of conducting the election as provided in sections 32-1201 to 32-1208. The school district officers shall give notice of the election at least twenty days prior to the election and cause the sample ballot to be published in a newspaper of general circulation in the school district one time not more than ten days nor less than three days prior to the election, and no notice of the election shall be required to be given by the county clerk or election commissioner. The notice of election shall state where ballots for early voting may be obtained.

The ballots shall be counted by the county clerk or election commissioner conducting the election and two disinterested persons appointed by him or her. When the polls are closed, the receiving board shall deliver the ballots to the county clerk or election commissioner conducting the election who, with the two disinterested persons appointed by him or her, shall proceed to count the ballots.

Ballots for early voting shall be furnished to the county clerk or election commissioner and ready for distribution by the county clerk or election commissioner conducting the election not less than fifteen days prior to the election.

When a school district lies in more than one county, the county clerk or election commissioner in any other county containing part of such school district shall, upon request, certify its registration books for those precincts in which the school district is located to the county clerk or election commissioner conducting the election and shall immediately forward all requests for ballots for early voting to the county clerk or election commissioner charged with the issuing of such ballots. Not less than five days prior to the election, the school district officers shall certify to the county clerk or election commissioner conducting the election a list of all registered voters of the school district in any other county or counties qualified to vote on the bond issue.

All ballots cast at the election shall be counted by the same board. When all the ballots have been counted, the returns of such election shall be turned over to the school board or board of education of the district in which the election was held for the purpose of making a canvass thereof.

The two disinterested persons appointed on the counting board shall receive wages at the minimum rate set in section 48-1203 for each hour of service rendered.

In school district election, mail ballots are required to be endorsed by election official. Mommsen v. School Dist. No. 25, 181 Neb. 187, 147 N.W.2d 510 (1966).

This section is not unconstitutional because it delegates to school board the power to designate the polling places at which election is held. Peterson v. Cook, 175 Neb. 296, 121 N.W.2d 399 (1963).



10-704 - Issuance; amount; exceptions.

10-704. Issuance; amount; exceptions.

Except as otherwise provided in this section, the aggregate amount of school bonds issued for all purposes in Class I or Class II school districts shall in no event exceed fourteen percent of the taxable valuation of all property in such school district. This section does not apply (1) to the issuance of refunding or compromise of indebtedness bonds by any such school district for the purpose of retiring outstanding bonds, warrants, or other indebtedness or (2) to any Class II school district which currently receives or has received in either of the two previous school fiscal years federal funds in excess of twenty-five percent of its general fund budget of expenditures as defined in section 79-1003.



10-705 - Terms; rate of interest.

10-705. Terms; rate of interest.

The bonds issued under sections 10-701 to 10-716 shall draw such interest as shall be agreed upon.



10-706 - Repealed. Laws 1983, LB 421, § 18.

10-706. Repealed. Laws 1983, LB 421, § 18.



10-707 - Issuance; statement; contents; certification.

10-707. Issuance; statement; contents; certification.

It shall be the duty of the proper officers of any school district in which any bonds may be voted under the authority of any law of this state, before the issuance of such bonds, to make a written statement of all proceedings relative to the vote upon the issuance of such bonds and the notice of the election, the manner and time of giving notice, the question submitted, and the result of the canvass of the vote on the proposition pursuant to which it is proposed to issue such bonds, together with a full statement of the taxable valuation, the number of children of school age residing in the district, and the total bonded indebtedness of the school district voting such bonds. Such statement shall be certified to under oath by the proper school board of the district.

This section, generally described, requires certification under oath of the procedures and results of a bond election. It does not require certification of the preliminary proceedings that led to the election, including the school board vote that called for it. Pierce v. Drobny, 279 Neb. 251, 777 N.W.2d 322 (2010).



10-708 - Repealed. Laws 1983, LB 421, § 18.

10-708. Repealed. Laws 1983, LB 421, § 18.



10-709 - Repealed. Laws 1983, LB 421, § 18.

10-709. Repealed. Laws 1983, LB 421, § 18.



10-710 - Repealed. Laws 1983, LB 421, § 18.

10-710. Repealed. Laws 1983, LB 421, § 18.



10-711 - Tax levy; sinking fund; exception; funds; distribution.

10-711. Tax levy; sinking fund; exception; funds; distribution.

It shall be the duty of the county board in each county to levy annually upon all the taxable property in each school district in such county a tax sufficient to pay the interest accruing upon any bonds issued by such school district and to provide a sinking fund for the final redemption of the same. Such levy shall be made with the annual levy of the county and the taxes collected with other taxes and when collected shall be paid over to the county treasurer of the county in which the administrative office of such school district is located and shall remain in the hands of such county treasurer as a specific fund for the payment of the interest upon such bonds and for the final payment of the same at maturity. At the request of the school board of any district, the county board shall omit making a levy to pay the principal of the bonds when no bonds will be due within fifteen years thereafter.

In absence of an order by the school board to county treasurer to pay school bonds out of sinking fund, county is not liable for interest accruing on such bonds even though bonds were payable and sinking fund sufficient to discharge them. School District No. 22, of Harlan County v. Harlan County, 127 Neb. 4, 254 N.W. 701 (1934).

Levy of tax for bonds is subject to tax limitation for all school purposes. School Dist. of Central City v. Chicago, B. & Q. R. R. Co., 60 Neb. 454, 83 N.W. 667 (1900).

District liable to holder of bond where county treasurer deposited fund in insolvent bank. Jacobson v. Cary, 51 Neb. 762, 71 N.W. 723 (1897).

Where levy of taxes in one year to pay bonds issued by a school district would be a burden on taxpayers, court on mandamus may apportion the levy over a number of years. State ex rel. Gregory v. School Dist. No. 7, of Sherman County, 22 Neb. 700, 36 N.W. 278 (1888).

Transfer from sinking fund to general fund enjoined. Levy beyond limit is not authorized. Union P. Ry. Co. v. Dawson County, 12 Neb. 254, 11 N.W. 307 (1882).



10-712 - School district, defined.

10-712. School district, defined.

The phrase school district, as used in section 10-711, is hereby declared to mean the school district as it existed immediately prior to and at the time of the issuance of any bonds by said school district, including all lands, property and inhabitants contained in said school district at the time of the issuance of any bonds, and all portions of said district subsequently separated from said district, whether by the formation of a new district or by any change of boundaries of the original district.

New consolidated district held liable for bonds of one of two former districts comprised therein, notwithstanding this section. Clother v. Maher, 15 Neb. 1, 16 N.W. 902 (1883).



10-713 - Sinking fund; investment; requirements; interest earned; how credited.

10-713. Sinking fund; investment; requirements; interest earned; how credited.

Any money in the hands of any treasurer as a sinking fund for the redemption of bonds which are a valid and legal obligation of the school district to which such money belongs or for the payment of interest on any such bonds, and which is not currently required to retire bonds and pay interest on bonds, shall be invested by the treasurer, when so ordered by the school board or board of education, (1) in bonds, treasury bills or notes of the United States, or (2) in interest-bearing time certificates of deposit in depositories approved and authorized to receive county money, but in no greater amount in any such depository than the same is authorized to receive deposits of county funds. The interest earned on such investments shall be credited to the sinking fund from which the invested funds were drawn.

School district sinking fund should be invested by county treasurer only when ordered by school board. School District No. 22, of Harlan County v. Harlan County, 127 Neb. 4, 254 N.W. 701 (1934).



10-714 - Payment out of state; procedure.

10-714. Payment out of state; procedure.

When the interest and principal, or interest only, of such registered bonds are payable in New York City, or elsewhere out of the state, payment shall be therein made at the place so designated in such bond or coupon, or at the commercial agency of the state for such purposes. In order that the funds may not be misapplied, the treasurer shall procure a draft for the amount to be transmitted by drawing his check on some bank in this state, and both check and draft shall be so endorsed as to show upon what bond or bonds the funds shall be applied; or, at the request of the party holding or owning said bonds, payment may be made at the office of said treasurer.



10-715 - Sinking fund; liability of county treasurer; unexpended balance; disposition.

10-715. Sinking fund; liability of county treasurer; unexpended balance; disposition.

The tax and funds so collected shall be deemed pledged and appropriated to the payment of the interest and principal of the registered bonds herein provided for, until fully satisfied, and the treasurer shall be liable on his official bond for the faithful disbursement of all money so collected or received by him. After the principal and interest of such bonds shall have been fully paid, and all obligations for which such fund and taxes were raised have been discharged, the county clerk, upon the order of the county board, shall notify the county treasurer to transfer all such funds remaining in his hands to the credit of the district to which they belong.

Failure to make provision for transfer from general fund to building fund indicates legislative intent to withhold authority for such transfer. State ex rel. School Dist. v. Board of Equalization, 166 Neb. 785, 90 N.W.2d 421 (1958).



10-716 - Payment; duty of county treasurer; expenses; record; duty of county clerk.

10-716. Payment; duty of county treasurer; expenses; record; duty of county clerk.

When any registered bonds shall mature, the same shall be paid off by the treasurer at the place where the same shall be payable out of any money in his hands or under his control for that purpose, and when so paid the same shall be endorsed by the treasurer on the face thereof Canceled, together with the date of such payment; and thereupon be filed with the clerk, who shall enter satisfaction of such bonds upon the records of such school district. In case such bonds are payable out of the state, an allowance of one-fourth of one percent shall be made to the treasurer for the expense attendant in making such payment, to be deducted from any money in his hands remaining after payment of such matured bonds.



10-716.01 - Affiliated districts; issuance; purposes; levy prorated.

10-716.01. Affiliated districts; issuance; purposes; levy prorated.

Following the affiliation of two or more school districts, bonds may be issued pursuant to sections 10-701 to 10-716 for purposes of capital additions to or improvements or replacement of high school facilities upon the approval of a majority of the legal voters of the high school district and affiliated Class I district or districts or portions thereof voting on the issue as a combined voting unit. The bond levy necessary to redeem the bonds issued pursuant to this section shall be prorated to reflect projected student utilization of planned facilities based on criteria established by the State Department of Education if the facility will be used by elementary as well as high school students. The pro rata share of the costs of the facility to be assigned to the high school program shall be included in the statement required pursuant to section 10-707.



10-717 - Refunding bonds; authorized; limitation.

10-717. Refunding bonds; authorized; limitation.

Any school district in the State of Nebraska which has heretofore voted and issued, or which shall hereafter vote and issue, bonds to build or furnish a schoolhouse, or for any other purpose, and which bonds, or any part thereof, still remain unpaid, and remain and are a legal liability against such district and are bearing interest, is hereby authorized to issue refunding bonds with which to call and redeem all or any part of such outstanding bonds at or before the maturity or the redemption date thereof, and may include various series and issues of the outstanding bonds in a single issue of refunding bonds, and issue refunding bonds to pay any redemption premium and interest to accrue and become payable on the outstanding bonds being refunded. The refunding bonds may be issued and delivered at any time prior to the date of maturity or the redemption date of the bonds to be refunded that the school district determines to be in the best interest of the district. The proceeds derived from the sale of refunding bonds issued pursuant to this section may be invested in obligations of, or guaranteed by, the United States Government pending the time the proceeds are required for the purposes for which such refunding bonds were issued. To further secure the refunding bonds, the school district may enter into a contract with any bank or trust company, within or without the state, with respect to the safekeeping and application of the proceeds of the refunding bonds and the safekeeping and application of the earnings on the investment. Any outstanding bonds, which shall have been called for redemption and which have sufficient funds or obligations of, or guaranteed by, the United States Government set aside in safekeeping to be applied for the complete payment of such bonds, interest thereon, and redemption premium, if any on the redemption date, shall not be considered as outstanding and unpaid bonds. All bonds issued under the provisions of sections 10-717 to 10-719 must, on their face, contain a clause that the district issuing such bonds shall have the right to redeem such bonds at the expiration of five years from the date of the issuance thereof.



10-718 - Refunding bonds; required statement.

10-718. Refunding bonds; required statement.

Each new refunding bond so issued shall state therein (1) the object of its issue, (2) the section or sections of the law under which the issue thereof was made, including a statement that the issue is made in pursuance thereof, and (3) the date and principal amount of the bond or bonds for which the refunding bonds are being issued.



10-719 - Refunding bonds; election not required; payment; tax levy.

10-719. Refunding bonds; election not required; payment; tax levy.

The new bonds as issued shall not require a vote of the people to authorize such issue, and they shall be paid, and the levy be made and tax collected for their payment, in accordance with laws governing the said bonds heretofore issued.



10-801 - Issuance; purposes; limit; election required; power of county board.

10-801. Issuance; purposes; limit; election required; power of county board.

The county board of any county of this state shall have authority to issue the bonds of such county in an amount not to exceed one and eight-tenths percent of the taxable valuation of the county and not to exceed one million dollars for the purpose of raising money to be advanced or loaned by such county to destitute and needy sufferers from cyclone, tornado, or destructive windstorm in such county. No such bonds shall be issued until the question of the issuing of the same has been submitted to the electors of the county at a general or special election as provided by sections 10-801 to 10-807.



10-802 - Issuance; terms; election; notice; vote.

10-802. Issuance; terms; election; notice; vote.

If the people of any county in the State of Nebraska, or a considerable number thereof, shall be in destitute, dependent, or needy circumstances on account of any cyclone, tornado or destructive windstorm, the county board of such county may call an election, and said board and the county clerk of such county shall give notice of such election by publication in two consecutive issues of one or more newspapers published and of general circulation in such county, and by posting a notice at the polling places in each election precinct therein. If a majority of the votes cast at such election shall be in favor of issuing said bonds, the county board shall issue the bonds of the county payable in not more than ten years, with interest payable semiannually. The county shall reserve to itself the privilege of paying off all or any part of said bonds, at any time on or after five years, by inserting a provision to that effect in the proposition submitting said bonds, and in the bonds when issued.



10-803 - Election; proposition; contents; proceeds of sale of bonds; disposition; procedure; expenses.

10-803. Election; proposition; contents; proceeds of sale of bonds; disposition; procedure; expenses.

The proceeds of such bonds shall be used for the purpose of assisting destitute or needy sufferers from any cyclone, tornado or destructive windstorm, to repair or rebuild their homes or dwelling houses, damaged or destroyed by such cyclone, tornado or windstorm, such assistance to be provided in the following manner: The county may loan or advance to any such destitute or needy sufferer, for the purpose of repairing or rebuilding his or her dwelling house, such sum as may be determined upon by the county board or by the board named by the county board for that purpose, upon the borrower executing his or her note to the county, secured by a mortgage upon the premises upon which such dwelling house or home is or is to be located. The county may at any time transfer or assign such note and mortgage for a valuable consideration, upon approval by the county board. Such note and mortgage may be executed for a period of not more than ten years. The loans of such money shall be made by a board of five resident freeholders of such county, who shall be appointed by the county board thereof, and shall be named in the proposition submitting such bonds to the vote of the electors of the county. The county board shall provide the details for effecting the loans, and the manner in which and the conditions under which the same shall be made; but all such provisions shall be determined upon by the county board prior to the submission of such bonds, and shall be set forth in the proposition submitting the same to the vote of the electors. The county board may use or set aside not more than five percent of the proceeds of the sale of such bonds for the purpose of paying the expenses of the board provided for, and its employees, in administering and carrying out the provisions of sections 10-801 to 10-807.



10-804 - Election; proposition; contents; payment; tax levy.

10-804. Election; proposition; contents; payment; tax levy.

The proposition, when submitted, shall state the amount necessary to be raised each year for the payment of the interest on said bonds, and for the payment of the principal thereof at maturity. When such bonds shall have been issued, the proper officers of such county shall cause to be annually levied and collected a special tax upon all taxable property of such county to raise the annual amount designated in said proposition, and to pay the interest and principal of said bonds as the same become due and payable.



10-805 - Election; proposition; contents; sinking fund; creation; use.

10-805. Election; proposition; contents; sinking fund; creation; use.

The proposition, when submitted to the electors, shall provide for a sinking fund, to which shall be credited the proceeds of loans sold by or repaid to the county; and such fund, when available, shall be used to pay the interest on said bonds and the principal thereof at maturity; Provided, however, any part of the sinking fund may be reloaned for the purposes specified in sections 10-801 to 10-807, when authorized by the county board.



10-806 - Bondholders' rights.

10-806. Bondholders' rights.

Any county which shall have issued its bonds pursuant to sections 10-801 to 10-807 shall be estopped from pleading want of consideration therefor, and the proper officers of such county may be compelled by mandamus, or otherwise, to levy the tax herein authorized.



10-807 - Misrepresentations for aid; penalty.

10-807. Misrepresentations for aid; penalty.

Any person who shall make any false statement to the county board or to the board provided for in sections 10-801 to 10-807, or to any of its assistants or employees, for the purpose of obtaining a loan or aid of any kind, as a sufferer from cyclone, tornado or destructive windstorm, shall be guilty of a Class I misdemeanor.



10-901 - Repealed. Laws 1947, c. 179, § 3.

10-901. Repealed. Laws 1947, c. 179, § 3.



10-902 - Repealed. Laws 1947, c. 179, § 3.

10-902. Repealed. Laws 1947, c. 179, § 3.



10-903 - Repealed. Laws 1947, c. 179, § 3.

10-903. Repealed. Laws 1947, c. 179, § 3.



10-904 - Repealed. Laws 1947, c. 179, § 3.

10-904. Repealed. Laws 1947, c. 179, § 3.



10-905 - Repealed. Laws 1947, c. 179, § 3.

10-905. Repealed. Laws 1947, c. 179, § 3.



10-906 - Repealed. Laws 1947, c. 179, § 3.

10-906. Repealed. Laws 1947, c. 179, § 3.



10-907 - Repealed. Laws 1947, c. 179, § 3.

10-907. Repealed. Laws 1947, c. 179, § 3.



10-908 - Repealed. Laws 1947, c. 179, § 3.

10-908. Repealed. Laws 1947, c. 179, § 3.



10-909 - Repealed. Laws 1947, c. 179, § 3.

10-909. Repealed. Laws 1947, c. 179, § 3.



10-910 - Repealed. Laws 1947, c. 179, § 3.

10-910. Repealed. Laws 1947, c. 179, § 3.



10-911 - Repealed. Laws 1947, c. 179, § 3.

10-911. Repealed. Laws 1947, c. 179, § 3.



10-1001 - Governor; powers.

10-1001. Governor; powers.

To permit the orderly continuation of the issuance of private activity bonds pursuant to the Internal Revenue Code, the Governor may by executive order:

(1) Allocate or establish a method for the allocation of the private activity bond state ceiling set forth in the Internal Revenue Code among any or all entities in the State of Nebraska having the authority to issue private activity bonds or governmental bonds; and

(2) Delegate any administrative authority vested in him or her under this section to any state agency or any instrumentality which exercises essential public functions.



10-1101 - Act, how cited.

10-1101. Act, how cited.

Sections 10-1101 to 10-1106 shall be known and may be cited as the Nebraska Governmental Unit Security Interest Act.



10-1102 - Applicability of act.

10-1102. Applicability of act.

The creation of security interests and pledges by governmental units is controlled by other provisions of law. The Nebraska Governmental Unit Security Interest Act governs the perfection, priority, and enforcement of all security interests created by governmental units.



10-1103 - Terms, defined.

10-1103. Terms, defined.

For purposes of the Nebraska Governmental Unit Security Interest Act:

(1) Authorizing statute means any statute which authorizes the issuance of bonds;

(2) Bond means any bond, note, warrant, loan agreement, lease, lease-purchase agreement, pledge agreement, or other evidence of indebtedness for which a security interest is granted or a pledge made upon revenue or other property, including any limited tax revenue, to provide for payment or security;

(3) Governmental unit means the State of Nebraska, any county, school district, city, village, public power district, sanitary and improvement district, educational service unit, community college area, natural resources district, airport authority, fire protection district, hospital authority, joint entity created under the Interlocal Cooperation Act, joint public agency, instrumentality, or any other district, authority, or political subdivision of the State of Nebraska and governmental units as defined in subdivision (a)(45) of section 9-102, Uniform Commercial Code;

(4) Measure means any ordinance, resolution, or other enactment authorizing the issuance of bonds or authorizing an indenture with respect to bonds pursuant to an authorizing statute; and

(5) Owner means any holder, registered owner, or beneficial owner of a bond.



10-1104 - Perfection.

10-1104. Perfection.

Any security interest created by a governmental unit pursuant to an authorizing statute is perfected by the adoption of the measure or measures from the date on which the measure takes effect without the need for any physical delivery, filing, or recording in any office.



10-1105 - Priority.

10-1105. Priority.

The priority of any security interest created by a governmental unit shall be governed by the contractual terms set forth in the measure or measures, including the terms of any indenture or any other agreement approved by the measure or measures, adopted by the governmental unit. No security interest having priority over an existing security interest may be created in violation of the terms of an existing measure governing outstanding bonds.



10-1106 - Enforcement; determination of default.

10-1106. Enforcement; determination of default.

The terms of any applicable authorizing statute shall govern the enforcement of any security interest to the extent that the authorizing statute contains express provisions relating to enforcement or authorizes a governmental unit to contract with respect to enforcement. In the absence of any such express provisions in an authorizing statute, the following provisions apply:

(1) Any measure may include provisions determining what events constitute events of default. In the absence of any express provision relating to default in any measure, the governmental unit is in default so long as any default in payment with respect to principal, interest, or premium on a bond has occurred and remains uncured;

(2) Any trustee designated in or under the terms of a measure shall have the right, if a default has occurred, to have a receiver appointed for the collection of any revenue or property in which a security interest is granted, and if the revenue is from any revenue-producing undertaking, any such receiver may also be appointed to operate and manage such revenue-producing undertaking for the benefit of the owners of the bonds in accordance with the terms of the measure or measures authorizing their issuance;

(3) If there is no trustee designated in or under the terms of a measure, any owner of a bond shall have the right, if a default has occurred, to have a receiver appointed for the collection of any revenue or property in which a security interest is granted and, if the revenue is from any revenue-producing undertaking, any such receiver may also be appointed to operate and manage such revenue-producing undertaking for the benefit of the owners of the bonds in accordance with the terms of the measure or measures authorizing their issuance;

(4) Any trustee designated in or under the terms of any measure or any owner of a bond, if there is no trustee designated, shall have the right to bring proceedings against the governing body of the governmental unit to order the imposing of rates or charges with respect to any revenue-producing undertaking sufficient to provide for payment of principal, interest, and premium on a bond or bonds as the same fall due; and

(5) Any trustee designated in or under the terms of any measure or any owner of a bond shall have the right to exercise any other remedy provided by law.



10-1201 - Act, how cited.

10-1201. Act, how cited.

Sections 10-1201 to 10-1206 shall be known and may be cited as the Nebraska Governmental Unit Credit Facility Act.



10-1202 - Legislative findings.

10-1202. Legislative findings.

The Legislature hereby finds and declares that there currently exist and may hereafter exist conditions which make it difficult for governmental units to issue and sell their bonds or other evidences of indebtedness and to obtain credit at reasonable interest rates and that the United States Government has authorized certain of its agencies and instrumentalities to provide credit support for state and local governmental units under more favorable terms.



10-1203 - Terms, defined.

10-1203. Terms, defined.

For purposes of the Nebraska Governmental Unit Credit Facility Act:

(1) Authorizing statute means any statute which authorizes the issuance of bonds by a governmental unit;

(2) Bank means any federally chartered or state-chartered bank, savings and loan association, building and loan association, insurance company, or any other public or private agency which insures or guarantees the indebtedness of other persons or governmental units;

(3) Bond means any bond, note, interim certificate, evidence of bond ownership, bond anticipation note, warrant, or other evidence of indebtedness issued under any authorizing statute;

(4) Credit facility means any agreement or other instrument providing for a guarantee or other contractual arrangement providing direct or indirect assurance for payment of principal or interest or both principal and interest on any bond issued by a governmental unit, including, but not limited to, any letter of credit, contract of guarantee, contract of insurance, standby purchase contract, or any other contract for purchase or other agreement as to assurance of payment;

(5) Governmental unit means any county, school district, city, village, public power district, public power and irrigation district, sanitary and improvement district, educational service unit, community college area, natural resources district, airport authority, fire protection district, hospital district, hospital authority, housing authority, joint entity created under the Interlocal Cooperation Act, joint public agency created under the Joint Public Agency Act, instrumentality, or any other district, authority, or political subdivision of the State of Nebraska;

(6) Measure means any ordinance, resolution, or other enactment by a governmental unit, or any amendment or supplement to any such ordinance, resolution, or other enactment authorizing the issuance of bonds or authorizing an indenture with respect to bonds pursuant to an authorizing statute;

(7) Terms and conditions means the terms and conditions of a credit facility, which may include, but are not limited to, (a) representations and warranties; (b) payment of fees and expenses; (c) reimbursement of amounts advanced and payment of interest on amounts advanced; (d) holding harmless for additional taxes or increased costs payable by the credit facility provider; (e) remarketing or resale of purchased bonds; (f) indemnification for liabilities incurred by a credit facility provider; (g) affirmative and negative covenants relating to bonds for which assurance is provided; (h) provisions relating to defaults and remedies upon default; and (i) such other provisions as may be determined by the governing body of a governmental unit to be either customary or appropriate in obtaining a credit facility; and

(8) United States governmental enterprise means any agency or instrumentality of the United States Government. For all purposes of the Nebraska Governmental Unit Credit Facility Act, the term United States governmental enterprise shall be conclusively construed as including, but not limited to, any of the Federal Home Loan Banks, the Federal National Mortgage Association, and the Federal Home Loan Mortgage Corporation.



10-1204 - Credit facility; authorized; approval; terms and conditions.

10-1204. Credit facility; authorized; approval; terms and conditions.

Any governmental unit in the State of Nebraska may obtain credit support for its bonds by entering into or obtaining a credit facility for any of its bonds from any United States governmental enterprise or from any bank providing a credit facility which is confirmed or otherwise supported by a credit facility provided by a United States governmental enterprise. Any credit facility shall be approved by a measure adopted before or after issuance of any bonds. Each credit facility shall have such terms and conditions as shall be approved by a measure adopted by the governmental unit before or after the issuance of bonds.



10-1205 - Credit facility or related agreement; payments authorized.

10-1205. Credit facility or related agreement; payments authorized.

Any credit facility or related agreement may provide for payment of amounts owing by the governmental unit from any resources of the governmental unit as may be deemed appropriate by the governing body, including taxes and other revenue. Any amounts required to reimburse the provider of a credit facility for amounts advanced for payment of principal and interest or for purchase of a bond or for related fees and expenses shall have the same status under sections 13-520 and 77-3442 as the indebtedness for which the credit facility has been provided. Such indebtedness includes, without limitation, the payments of principal and interest for which the advance or purchase was made or the fees and expenses incurred.



10-1206 - Act; construction with other law or home rule charters.

10-1206. Act; construction with other law or home rule charters.

The Nebraska Governmental Unit Credit Facility Act shall be independent of and in addition to any other provision of law of the State of Nebraska or provisions of home rule charters, and any credit facility may be obtained under the act for any purpose authorized in the act even though other laws of the State of Nebraska or provisions of home rule charters may provide for the obtaining of a credit facility for the same or similar purposes. The act shall not be considered amendatory of or limited by any other law of the State of Nebraska or provisions of home rule charters, and any credit facility may be obtained under the act without complying with the restrictions or requirements of any other law of the State of Nebraska, except when specifically required by the act, or without complying with the restrictions or requirements of home rule charters. Nothing in the act shall prohibit or limit the obtaining of any credit facility in accordance with other applicable laws of the State of Nebraska or of home rule charters, if the governing body of a governmental unit determines to obtain such credit facility under such other laws or charter or otherwise limit the provisions of any home rule charter.






Chapter 11 - BONDS AND OATHS, OFFICIAL

11-101 - Oath of office; officers of state and political subdivisions, except constitutional officers; form; endorsement on bonds; filing.

11-101. Oath of office; officers of state and political subdivisions, except constitutional officers; form; endorsement on bonds; filing.

All state, district, county, precinct, township, municipal, and especially appointed officers, except those mentioned in Article XV, section 1, of the Constitution of the State of Nebraska, shall, before entering upon their respective duties, take and subscribe the following oath, which shall be endorsed upon their respective bonds:

I, ......................, do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of Nebraska, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely and without mental reservation or for purpose of evasion; and that I will faithfully and impartially perform the duties of the office of ........................, according to law, and to the best of my ability. And I do further swear that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am in this position I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence. So help me God.

If any such officer is not required to give bond, the oath shall be filed in the office of the Secretary of State, or of the clerk of the county, city, village, or other municipal subdivision of which he shall be an officer.

1. Effect of failure to take oath

2. Officers required to take oath

3. Officers not required to take oath

1. Effect of failure to take oath

Failure of acting county attorney to take oath and give bond does not subject his acts to collateral attack. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

County judge justified in refusing to approve bond of county officer where oath not endorsed thereon, and mandamus will not lie to compel approval unless bond complies with statute. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

Failure of acting deputy clerk of district court to take oath and give bond does not deprive court of jurisdiction to enter judgment in cases where the acting deputy clerk filed petition and issued summons. Haskell v. Dutton, 65 Neb. 274, 91 N.W. 395 (1902).

2. Officers required to take oath

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Road overseer of township must take and subscribe oath under section 23-242, and filing of oath and bond under this section is not sufficient. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).

County judge should take the oath provided by Article XV, section 1, of the Constitution, and not the oath under this section, but taking wrong oath does not operate to vacate office. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).

3. Officers not required to take oath

A person designated by court to make sale of mortgaged premises under foreclosure decree need not take and file oath. Wright v. Stevens, 55 Neb. 676, 76 N.W. 441 (1898).

Person designated by court to hold sale need not take the oath prescribed by this section. Northwestern Mutual Life Ins. Co. v. Mulvihill, 53 Neb. 538, 74 N.W. 78 (1898).

Special master appointed by court in foreclosure proceedings need not take and file an oath, or execute a bond. Omaha L. & T. Co. v. Bertrand, 51 Neb. 508, 70 N.W. 1120 (1897).

School district officers are not required to take oath prescribed by this section, as the term "district" applies only to judicial districts, and the term "municipal" to villages, towns, and cities. Frans v. Young, 30 Neb. 360, 46 N.W. 528 (1890).



11-101.01 - Oath of office; state and political subdivisions; employees; form.

11-101.01. Oath of office; state and political subdivisions; employees; form.

All persons in Nebraska, with the exception of executive and judicial officers and members of the Legislature who are required to take the oath prescribed by Article XV, section 1, of the Constitution of Nebraska, who are paid from public funds for their services, including teachers and all other employees paid from public school funds, shall be required to take and subscribe an oath in writing, before a person authorized to administer oaths in this state, and file same with the Department of Administrative Services, or the county clerk of the county where such services are performed, which oath shall be as follows:

I, .........., do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of Nebraska, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or for purpose of evasion; and that I will faithfully and impartially perform the duties of the office of .......... according to law, and to the best of my ability. And I do further swear that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such time as I am in this position I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence. So help me God.



11-101.02 - Oath of office; false statement; penalty.

11-101.02. Oath of office; false statement; penalty.

If any false statement is made in taking either of the oaths prescribed in sections 11-101 and 11-101.01, the person making such false statement shall be deemed guilty of a Class IV felony. No person convicted of perjury in taking the oath as prescribed in either section 11-101 or 11-101.01, shall hold any nonelective position, job, or office for the State of Nebraska, or any political subdivision thereof, where the remuneration of such position, job, or office is paid in whole or in part by public money or funds of the State of Nebraska, or of any political subdivision thereof.



11-101.03 - Oath; affirmation; effect.

11-101.03. Oath; affirmation; effect.

Whenever an oath is required by section 11-101 or 11-101.01, the affirmation of a person conscientiously scrupulous of taking an oath shall have the same effect.



11-101.04 - Repealed. Laws 1985, LB 7, § 1.

11-101.04. Repealed. Laws 1985, LB 7, § 1.



11-102 - Bonds; state officers; form.

11-102. Bonds; state officers; form.

All official bonds of state officers must be in form joint and several, and made payable to the State of Nebraska in such penalty and with such conditions as required by sections 11-101 to 11-122, or the law creating or regulating the office; Provided, however, all bonds of state officers in excess of one hundred thousand dollars, when executed by more than one guaranty, surety, fidelity or bonding company as sureties, may be several in form and limit the liability of any one company to an amount less than the total penalty of the bond, provided that the aggregate amount shall not be less than the penalty required by law.

Bond of village treasurer, joint and several in form, is not void as to surety because of failure of principal to sign it. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).



11-103 - Bonds; county, township, school district, precinct officers; form.

11-103. Bonds; county, township, school district, precinct officers; form.

All official bonds of county, township, school district, and precinct officers must be in form joint and several, and made payable to the county in which the officer giving the same shall be elected or appointed, in such penalty and with such conditions as required by sections 11-101 to 11-122 or the law creating or regulating the duties of the office.

1. Form

2. Validity

3. Effect

1. Form

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Term of office need not be set out in bond. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898).

Bond of deputy sheriff must run to county. Riggs v. Miller, 34 Neb. 666, 52 N.W. 567 (1892).

Failure to insert names of sureties in body of bond is immaterial. Stewart v. Carter, 4 Neb. 564 (1876).

2. Validity

Bond given by one entrusted with state or county funds is an official bond, and a provision therein which is in violation of statute and requires an official duty of the officer which is not required by law is against public policy and void. United States F. & G. Co. v. McLaughlin, 76 Neb. 307, 107 N.W. 577 (1906).

Joint bond is good as to sureties. Clark v. Douglas, 58 Neb. 571, 79 N.W. 158 (1899).

Official bond being in form joint, instead of joint and several, is not void. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898).

Until delivery of bond to proper officer and its approval, bond is not binding upon the obligors, and withdrawal of surety and erasure of name prior to delivery without knowledge or consent of others releases all. Hagler v. State, 31 Neb. 144, 47 N.W. 692 (1891).

A constable's bond, voluntarily given with a reasonable sum fixed as penalty therein, is binding on sureties. Noble v. Himeo, 12 Neb. 193, 10 N.W. 499 (1881); Williams v. Golden, 10 Neb. 432, 6 N.W. 766 (1880).

Bond running to "the people of the State of Nebraska", instead of to Dodge County was merely irregular, which could not be taken advantage of by officer or his surety in action on bond. Kopplekom v. Huffman, 12 Neb. 95, 10 N.W. 577 (1881).

Official bond of sheriff is not void because given to state instead of proper county as obligee. Huffman v. Koppelkom, 8 Neb. 344, 1 N.W. 243 (1879).

3. Effect

While all official bonds of county officers must be payable to county, one who performs duties of deputy county officer, holding himself out as such, is officer de facto and liable to prosecution, notwithstanding failure to take oath or give bond. Baker v. State, 112 Neb. 654, 200 N.W. 876 (1924).

Sureties on official bond are not liable for acts which are not required by law to be performed by officers. Ottenstein v. Alpaugh, 9 Neb. 237, 2 N.W. 219 (1879).



11-104 - Bonds or insurance coverage; municipal officers; form.

11-104. Bonds or insurance coverage; municipal officers; form.

(1) All official bonds of officers of cities, towns, and villages shall be executed pursuant to section 11-103, except that they shall be made payable to the city, town, or village in which the officers giving such bonds shall be elected or appointed, in such penalty as the city council or board of trustees of the village may fix.

(2) In any city or village, in place of the individual bonds required to be furnished by municipal officers, a schedule, position, blanket bond or undertaking, or evidence of equivalent insurance may be given by municipal officers, or a single corporate surety fidelity, schedule, position, or blanket bond or undertaking, or evidence of insurance coverage covering all the officers, including officers required by law to furnish an individual bond or undertaking, may be furnished. The municipality may pay the premium for the bond or insurance coverage. The bond or insurance coverage shall be, at a minimum, an aggregate of the amounts fixed by law or by the person, council, or board authorized by law to fix the amounts and with such terms and conditions as may be required.

Police officers of Omaha are required to give bond to city as obligee for faithful performance of official duty. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).



11-105 - Bonds and oaths; filing; time.

11-105. Bonds and oaths; filing; time.

(1) Official bonds, with the oath endorsed thereon, shall be filed in the proper office within the following time:

(a) Of all officers elected at any general election, following receipt of their election certificate and not later than ten days before the first Thursday after the first Tuesday in January next succeeding the election;

(b) Of all appointed officers, within thirty days after their appointment; and

(c) Of officers elected at any special election and city and village officers, within thirty days after the canvass of the votes of the election at which they were chosen.

(2) The filing of the bond with the oath endorsed thereon does not authorize a person to take any official action prior to the beginning of his or her term of office pursuant to Article XVII, section 5, of the Constitution of Nebraska.

(3) In counties which provide a bond for county officers pursuant to subdivision (22) of section 11-119, such county officers are not required to comply with the timing requirements of subsection (1) of this section with regard to their official bond but shall file their oaths of office in the proper offices prior to the beginning of their terms of office.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

It is the duty of person elected to county office to file bond in amount required by statute, with oath endorsed thereon, on or before specified time. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

Sureties have right at any time before bond is delivered to revoke their principal's authority to bind them, but until such revocation the right of the principal to deliver bond is presumed to continue. The failure of officer to file his bond and have it approved within time creates a vacancy in the office. Paxton v. State, 59 Neb. 460, 81 N.W. 383 (1899).

Failure to file is excused by neglect or omission of officers to issue certificate of election. State ex rel. Barton v. Frantz, 55 Neb. 167, 75 N.W. 546 (1898).

One who is reelected to office is required to file a new oath and bond. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895).

When an incumbent of an office holds over on account of the nonelection of a successor he must file oath and bond within ten days from time at which his successor, if elected, should have qualified. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).



11-106 - Bonds; state and district officers; approval; filing; place; recording.

11-106. Bonds; state and district officers; approval; filing; place; recording.

The official bonds of all state and district officers except Governor shall be approved by the Governor, and filed and recorded in the office of the Secretary of State. The official bond of the Governor shall be approved by the Chief Justice of the Supreme Court. The official bond of the Secretary of State shall be filed and recorded in the office of the Director of Administrative Services.

The Governor, not the Secretary of State, approves the bond of State Treasurer, and Secretary of State can only receive, file, and record the bond. State v. Paxton, 65 Neb. 110, 90 N.W. 983 (1902); Paxton v. State, 60 Neb. 763, 84 N.W. 254 (1900).



11-107 - Bonds; county, precinct, township officers; approval; filing; place; recording.

11-107. Bonds; county, precinct, township officers; approval; filing; place; recording.

The official bonds of all county, precinct and township officers shall be approved by the county board, except the official bonds of the county commissioners or supervisors, which shall be approved by the county judge. All such bonds shall be filed and recorded in the office of the county clerk, except the bonds of the county clerk and members of the county board, which shall be filed and recorded in the office of the county judge. The official bond of a school district treasurer must be approved by the president and secretary, and filed in the office of the treasurer of the county.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

County judge will not be compelled by mandamus to approve bond of county commissioner where oath not endorsed thereon. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

Bond must be filed and approved, or no action can be had against sureties. Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

All bonds of county officers, except commissioners and supervisors, are required to be approved by the county board and filed and recorded in the office of the county clerk, but sureties cannot escape liability because bond was not filed and approved in time. Holt County v. Scott, 53 Neb. 176, 73 N.W. 681 (1897).

In approving bonds, county board acts as a body, and the approval is not the act of a member or individual members thereof as persons. Board must approve bond of county treasurer. Stoner v. Keith County, 48 Neb. 279, 67 N.W. 311 (1896).

Until bond of officer is filed and approved, he is not a de jure officer. McMillin v. Richards, 45 Neb. 786, 64 N.W. 242 (1895).



11-108 - Bonds; state officers; sureties; number; qualification; affidavits required.

11-108. Bonds; state officers; sureties; number; qualification; affidavits required.

Each official bond of a state officer shall be executed by the officer as principal and by at least three residents of the state as sureties who shall be worth in the aggregate the amount of the bond over and above all their present indebtedness; and affidavits of the sureties, showing the value of the property owned by each and subject to levy and sale under execution in this state, shall be made and presented to the officer approving such bond, and shall be filed therewith; or the bond of any state officer may be executed by the officer as principal and by a guaranty, surety, fidelity or bonding company as surety, or by two or more of such companies as sureties. Only such companies as are legally authorized to transact business in this state shall be eligible to suretyship on the bond of a state officer.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

When an officer writes his name in the body of paper prepared by himself as an official bond, and subscribes his oath of office endorsed thereon, which instrument is delivered, accepted and approved as his official bond, it is valid even though the signature of the officer is omitted at the bottom of the bond. State v. Hill, 47 Neb. 456, 66 N.W. 541 (1896).



11-109 - Bonds; county and precinct officers; sureties; number; qualification.

11-109. Bonds; county and precinct officers; sureties; number; qualification.

All official bonds of county, precinct and other local officers shall be executed by the principal named in such bonds and by at least two sufficient sureties who shall be freeholders of the county in which such bonds are given; or any official bond of a county, precinct or local officer may be executed by the officer as principal and by a guaranty, surety, fidelity or bonding company as surety, or by two or more of such companies. Only such companies as are legally authorized to transact business in this state shall be eligible to suretyship on the bond of a county, precinct or other local officer.

Principal is required to execute bond. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Expense of county treasurer's bond, when legally executed, with qualified bonding company as surety, and approved is a binding obligation of county. Haase v. Buffalo County, 86 Neb. 145, 124 N.W. 1130 (1910).



11-110 - Bonds; recording; copies; fee.

11-110. Bonds; recording; copies; fee.

The officers with whom any official bonds are required by law to be filed shall carefully record and preserve the same in their respective offices, and shall give certified copies thereof, when required, under the seal of their office, and shall be entitled to receive for the same the usual fee allowed by law for certified copies of records in other cases.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-111 - Bonds; endorsement of approval required.

11-111. Bonds; endorsement of approval required.

The approval of each official bond shall be endorsed upon such bond by the officer approving the same, and no bond shall be filed and recorded until so approved.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

County judge will not be compelled by mandamus to approve bond of county commissioner where oath not endorsed thereon. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

If bond is executed by sufficient competent sureties, approval may be compelled by mandamus. Woodward v. State ex rel. Thomssen, 58 Neb. 598, 79 N.W. 164 (1899).



11-112 - Bonds; terms.

11-112. Bonds; terms.

All official bonds shall obligate the principal and sureties for the faithful discharge of all duties required by law of such principal, and shall inure to the benefit of any persons injured by a breach of the conditions of such bonds.

Sheriff and surety on his official bond are required to respond in damages to any person for a breach of duty imposed by law. O'Dell v. Goodsell, 149 Neb. 261, 30 N.W.2d 906 (1948).

Statute, by construction, constitutes part of bond, and the scope of statutory obligation cannot validly be limited by any other provision in the instrument. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

County judge is liable on his official bond for trust funds lost by reason of insolvency of bank in which he deposited them though he acted in good faith and without negligence in selecting depository. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Recovery authorized thereon by person injured by negligent acts committed by policeman in exercise of municipal authority, although bond runs to city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

A bond given for the faithful discharge of the duties of one legally entrusted with state and county funds is an official bond, and the statutory provisions relative thereto enter and become a part of the contract. United States Fidelity & Guaranty Co. v. McLaughlin, 76 Neb. 307, 107 N.W. 577 (1906).

This section requires of a principal, who is a custodian of public money, the absolute accounting for and payment over of money coming into his official position. Adams v. Weisberger, 62 Neb. 326, 87 N.W. 16 (1901).

Money paid to the clerk of district court by referee in partition proceeding, in obedience to court order directing money to be brought into court, is received by the clerk in his official capacity. Dirks v. Juel, 59 Neb. 353, 80 N.W. 1045 (1899).

Counties may recover on official bonds of their officers for all damages caused by their neglect of duty. Toncray v. Dodge County, 33 Neb. 802, 51 N.W. 235 (1892).

Liability on bond is original and primary, and action may be brought against both principal and sureties without suit having first been brought against the officer for the tort. Kane v. Union Pacific Railroad, 5 Neb. 105 (1876).



11-113 - Bonds; irregularities; effect.

11-113. Bonds; irregularities; effect.

No official bond shall be rendered void by reason of any informality or irregularity in its execution or approval.

Bond of public officer, joint and several in form, is not void as to surety because of failure of principal to sign it. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

Approval of bond after instead of before filing thereof is an irregularity which has no effect upon its validity. State v. Paxton, 65 Neb. 110, 90 N.W. 983 (1902).

The making of official bond joint in form, instead of joint and several, is a mere irregularity which does not invalidate the instrument. Term need not be stated. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898).



11-114 - Bonds; sureties; public officers or deputies and attorneys, ineligible.

11-114. Bonds; sureties; public officers or deputies and attorneys, ineligible.

No state or county officers, or their deputies, shall be taken as security on the bond of any administrator, executor, or other officer from whom by law bond is or may be required, and no practicing attorney shall be taken as surety on any official bond, or bond in any legal proceedings in the district in which he may reside.

A practicing attorney should not sign in a legal proceeding as surety, but if bond is approved, the attorney is estopped from alleging its invalidity and it may be enforced against him. In re Estate of Kothe, 131 Neb. 531, 268 N.W. 464 (1936), judgment of affirmance vacated on rehearing, 131 Neb. 780, 270 N.W. 117 (1936).

A practicing attorney is not a proper surety on an appeal bond, but bond is not invalid. Chase v. Omaha L. & T. Co., 56 Neb. 358, 76 N.W. 896 (1898).

Attorney should not become a surety upon a bond in a legal proceeding, and if he signs such a bond the clerk should not approve it. If it is approved, the surety is bound thereby. Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894); Tessier v. Crowley, 17 Neb. 207, 22 N.W. 422 (1885).



11-115 - Bonds; failure to furnish; show cause order; effect.

11-115. Bonds; failure to furnish; show cause order; effect.

If any person elected or appointed to any office neglects to have his or her official bond executed and approved as provided by law and filed for record within the time limited by sections 11-101 to 11-122, the officer with whom the bond is required to be filed shall immediately issue an order to such person to show cause why he or she has failed to properly file such bond and why his or her office should not be declared vacant. If such person properly files the official bond within ten days of the issuance of the show cause order for appointed officials or before the date for taking office for elected officials, such filing shall be deemed to be in compliance with sections 11-101 to 11-122. If such person does not file the bond within ten days of the issuance of such order for appointed officials or before the date for taking office for elected officials and sufficient cause is not shown within that time, his or her office shall thereupon ipso facto become vacant, and such vacancy shall thereupon immediately be filled by election or appointment as the law may direct in other cases of vacancy in the same office. This section does not apply to county officers covered pursuant to subdivision (22) of section 11-119.

1. Vacancy

2. Effect

3. Miscellaneous

1. Vacancy

Where school district treasurer fails to have official bond executed, approved, and filed, the office becomes ipso facto vacant. School District of Omaha v. Adams, 151 Neb. 741, 39 N.W.2d 550 (1949).

Failure of person reelected or reappointed to take oath and give bond within time provided creates vacancy the same as with newly elected or appointed officer. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895).

2. Effect

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Where person elected to county office fails to file bond in required amount, with oath endorsed thereon, on or before time specified, approval will not be compelled by mandamus. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

If newly appointed officer fails to qualify, incumbent may qualify anew under section 11-117. State ex rel. Shaw v. Rosewater, 79 Neb. 450, 113 N.W. 206 (1907).

Where bond was presented in time but not approved by reason of neglect of approving officer, no forfeiture of office results. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).

Incumbent has right, within ten days after his successor is declared ineligible, to give bond, qualify, and hold over until successor is elected and qualified. Richards v. McMillin, 36 Neb. 352, 54 N.W. 566 (1893).

3. Miscellaneous

Official bond, after approval, should be returned to obligor, and by him filed in proper office, and until so filed, it is not effective. Paxton v. State, 59 Neb. 460, 81 N.W. 383 (1899).

This section does not apply to a claimant who through carelessness, negligence or willful omission of election board failed to receive certificate of election. State ex rel. Barton v. Frantz, 55 Neb. 167, 75 N.W. 546 (1898).

This section does not apply where the incumbent holds over on account of the failure to elect a successor. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).

This section does not apply to school district officers. Frans v. Young, 30 Neb. 360, 46 N.W. 528 (1890).



11-116 - Bonds; officers appointed to fill vacancies; requirements.

11-116. Bonds; officers appointed to fill vacancies; requirements.

Any person appointed to fill a vacancy, before entering upon the duties of the office, must give a bond corresponding in substance and form with the bond required of the officer originally elected or appointed, as herein provided.



11-117 - Bonds and oaths; officers reelected, reappointed, holding over; requirements.

11-117. Bonds and oaths; officers reelected, reappointed, holding over; requirements.

When the incumbent of an office is reelected or reappointed he shall qualify by taking the oath and giving the bond as above directed, but when such officer has had public funds or property in his control, his bond shall not be approved until he has produced and fully accounted for such funds and property. When it is ascertained that the incumbent of an office holds over by reason of the nonelection or nonappointment of a successor, or of the neglect or refusal of the successor to qualify, he shall qualify anew within ten days from the time at which his successor, if elected, should have qualified.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Township officer must in addition to filing oath and bond under this section comply with requirements of section 23-242. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).

Death of newly elected officer before beginning of term, without qualifying, does not create a vacancy where there is a qualified member who qualifies anew and whose term of office does not expire until successor is elected. State ex rel. Schroeder v. Swanson, 121 Neb. 459, 237 N.W. 407 (1931).

Where officer appointed to fill vacancy is entitled to hold over, and files proper bond in due time, fact that county board refused to act upon same within time prescribed by law will not create vacancy. State ex rel. County Attorney v. Willott, 103 Neb. 798, 174 N.W. 429 (1919).

If newly elected or appointed officer fails to qualify, present incumbent may qualify anew. State ex rel. Shaw v. Rosewater, 79 Neb. 450, 113 N.W. 206 (1907).

Provisions of section are mandatory; incumbents reelected must qualify anew; and must render an accounting of all public funds on hand before bond can be approved. Woodward v. State ex rel. Thomssen, 58 Neb. 598, 79 N.W. 164 (1899).

Officers or incumbents, reelected, reappointed, or holding over where successor has been elected but fails to qualify, must qualify in same manner as newly elected officers. State ex rel. Berge v. Lansing, 46 Neb. 514, 64 N.W. 1104 (1895).

Incumbent holding over must qualify anew within ten days from time at which his successor should have qualified. State ex rel. Roche v. Cosgrove, 34 Neb. 386, 51 N.W. 974 (1892).



11-118 - Bonds; successive terms; sureties; qualification.

11-118. Bonds; successive terms; sureties; qualification.

No person shall be surety for the same officer for more than two successive terms of the same office; but this provision shall not apply to incorporated surety companies.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-119 - Bonds; officers; penal sums.

11-119. Bonds; officers; penal sums.

The following named officers shall execute a bond with penalties of the following amounts:

(1) The Governor, one hundred thousand dollars;

(2) The Lieutenant Governor, one hundred thousand dollars;

(3) The Auditor of Public Accounts, one hundred thousand dollars;

(4) The Secretary of State, one hundred thousand dollars;

(5) The Attorney General, one hundred thousand dollars;

(6) The State Treasurer, not less than one million dollars and not more than double the amount of money that may come into his or her hands, to be fixed by the Governor;

(7) Each county attorney, a sum not less than one thousand dollars to be fixed by the county board;

(8) Each clerk of the district court, not less than five thousand dollars or more than one hundred thousand dollars to be determined by the county board;

(9) Each county clerk, not less than one thousand dollars or more than one hundred thousand dollars to be determined by the county board, except that when a county clerk also has the duties of other county offices the minimum bond shall be two thousand dollars;

(10) Each county treasurer, not less than ten thousand dollars and not more than the amount of money that may come into his or her hands, to be determined by the county board;

(11) Each sheriff, in counties of not more than twenty thousand inhabitants, five thousand dollars, and in counties over twenty thousand inhabitants, ten thousand dollars;

(12) Each district superintendent of public instruction, one thousand dollars;

(13) Each county surveyor, five hundred dollars;

(14) Each county commissioner or supervisor, in counties of not more than twenty thousand inhabitants, one thousand dollars, in counties over twenty thousand and not more than thirty thousand inhabitants, two thousand dollars, in counties over thirty thousand and not more than fifty thousand inhabitants, three thousand dollars, and in counties over fifty thousand inhabitants, five thousand dollars;

(15) Each register of deeds in counties having a population of more than sixteen thousand five hundred inhabitants, not less than two thousand dollars or more than one hundred thousand dollars to be determined by the county board;

(16) Each township clerk, two hundred fifty dollars;

(17) Each township treasurer, two thousand dollars;

(18) Each county assessor, not more than five thousand dollars and not less than two thousand dollars;

(19) Each school district treasurer, not less than five hundred dollars or more than double the amount of money that may come into his or her hands, the amount to be fixed by the president and secretary of the district;

(20) Each road overseer, two hundred fifty dollars;

(21) Each member of a county weed district board and the manager thereof, such amount as may be determined by the county board of commissioners or supervisors of each county with the same amount to apply to each member of any particular board;

(22) In any county, in lieu of the individual bonds required to be furnished by county officers, a schedule, position, or blanket bond or undertaking may be given by county officers, or a single corporate surety fidelity, schedule, position, or blanket bond or undertaking covering all the officers, including officers required by law to furnish an individual bond or undertaking, may be furnished. The county may pay the premium for the bond. The bond shall be, at a minimum, an aggregate of the amounts fixed by law or by the person or board authorized by law to fix the amounts, and with such terms and conditions as may be required by sections 11-101 to 11-130; and

(23) Each learning community coordinating council treasurer, not less than five hundred dollars or more than double the amount of money that may come into his or her hands, the amount to be fixed by the learning community coordinating council.

All other state officers, department heads, and employees shall be bonded or insured as required by section 11-201.

Deputy attorney general is required to give bond while assistant attorney general is not. Carlsen v. State, 127 Neb. 11, 254 N.W. 744 (1934).

Approval of bond in double amount required for particular office will not be compelled by mandamus. State ex rel. Baird v. Slattery, 108 Neb. 415, 187 N.W. 899 (1922).

The amendment of 1901 to this section was unconstitutional because broader than title. Prowett v. Nance County, 82 Neb. 400, 117 N.W. 996 (1908); Knight v. Lancaster County, 74 Neb. 82, 103 N.W. 1064 (1905).



11-120 - Repealed. Laws 1978, LB 653, § 40.

11-120. Repealed. Laws 1978, LB 653, § 40.



11-121 - Bond or insurance; persons entrusted with public funds; penal sum; approval.

11-121. Bond or insurance; persons entrusted with public funds; penal sum; approval.

Any officer or person who is entrusted with funds belonging to the State of Nebraska or any county thereof, which may come into his or her possession by any appropriation or otherwise, shall be responsible for the same upon his or her bond or equivalent commercial insurance policy. When any officer or person is entrusted with any such fund and there is no provision of law requiring him or her to give a bond or equivalent commercial insurance policy in a certain specified sum, he or she shall give bond or equivalent commercial insurance policy in double the amount of the sum so entrusted to him or her, which in the case of state funds shall be approved by the Chief Justice of the Supreme Court, and deposited in the office of the Secretary of State. In the case of county funds, such bonds or equivalent commercial insurance policy shall be approved by the county board and deposited in the county clerk's office. No warrant shall be issued or money paid over to such officer or person until the bond is filed as provided in this section. This section shall not be construed to require any additional bond or insurance to be furnished by state officers or employees bonded or insured as specified in section 11-201.

It is the duty of board to effect a settlement with county treasurer and approve his bond, if on a settlement, all funds in his hands are accounted for. State ex rel. Clark v. Vinnedge, 79 Neb. 270, 112 N.W. 858 (1907).

Bonds given by state or county officers are official bonds, and statutory provisions relative thereto enter into and become part of contract. United States F. & G. Co. v. McLaughlin, 76 Neb. 307, 107 N.W. 577 (1906), affirmed on rehearing 76 Neb. 310, 109 N.W. 390 (1906).

Purpose of Legislature was to make the county treasurer an insurer. Thomssen v. Hall County, 63 Neb. 777, 89 N.W. 389, 57 L.R.A. 303 (1902).

Sureties, executing county treasurer's bond with this section in view as forming part of their contract, are not released by board requiring and taking additional sureties. Holt County v. Scott, 53 Neb. 176, 73 N.W. 681 (1897).

Treasurer is insurer of all money officially coming into his hands; bondsmen are liable for all money lost. Bush v. Johnson County, 48 Neb. 1, 66 N.W. 1023 (1896).

This section does not impliedly prohibit the deposit for safekeeping of funds received by officer. State v. Hill, 47 Neb. 456, 66 N.W. 541 (1896).



11-122 - Bonds; county treasurer; power of county board to require; failure to furnish; effect.

11-122. Bonds; county treasurer; power of county board to require; failure to furnish; effect.

The county board of any one of the counties of this state may require the county treasurer to give additional surety or sureties whenever in its opinion the existing security shall have become insufficient, and such board is hereby also empowered to demand and receive from such county treasurer an additional bond as required by law with good and sufficient surety or sureties in such sum as said board, or a majority thereof, may direct, whenever in its opinion more money shall have passed or is about to pass into the hands of such treasurer than is or would be recovered under the penalty in the previous bond. If any county treasurer shall fail or refuse to give such additional security or bond for and during the time of ten days from and after the day on which said board shall have required such treasurer so to do, his office shall be considered vacant, and another treasurer shall be appointed agreeable to the provisions of law.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

No officer of the state is authorized to demand additional sureties of the State Treasurer after his bond has been approved and filed. Paxton v. State, 59 Neb. 460, 81 N.W. 383 (1899).

Provision for requiring and receiving additional bond is sufficient consideration for execution of second bond. Stoner v. Keith County, 48 Neb. 279, 67 N.W. 311 (1896).



11-123 - Bonds; guaranty companies; eligibility; approval.

11-123. Bonds; guaranty companies; eligibility; approval.

Whenever any recognizance, stipulation, bond or undertaking, conditioned for the faithful performance of any duty or for doing or refraining from doing anything in such recognizance, stipulation, bond or undertaking specified, is, by the laws of this state, required or permitted to be given with one surety or with two or more sureties, the execution of the same, or the guaranteeing of the performance of the conditions thereof, shall be sufficient when executed or guaranteed solely by a corporation duly organized and existing under the laws of this state, or of any state of the United States, having a paid-up capital of not less than one hundred thousand dollars and having power under its charter to guarantee or insure the fidelity of persons holding places of public and private trust, to become surety on bonds and obligations of persons and corporations, and to become surety on any bond, recognizance or other writing in the nature of a bond, in the same manner that natural persons may, subject to all the rights and liabilities of such persons; Provided, such corporation is approved as surety upon such recognizance, stipulation, bond or undertaking by the head of the department, court, judge, officer, board or body executive, legislative or judicial, required or authorized to approve or accept the same.

This section as originally enacted in 1895 was unconstitutional. Fidelity & Deposit Co. of Maryland v. Libby, 72 Neb. 850, 101 N.W. 994 (1904).

Surety company must be empowered to transact business in Nebraska before mandamus will lie to compel approval of bond. Woodward v. State ex rel. Thomssen, 58 Neb. 598, 79 N.W. 164 (1899).



11-124 - Bonds; guaranty companies; failure to pay judgment; penalty.

11-124. Bonds; guaranty companies; failure to pay judgment; penalty.

If any such corporation fails, neglects, or refuses to pay any fine, judgment, or decree rendered against it upon any such recognizance, stipulation, bond, or undertaking, from which no appeal, writ of error, or supersedeas is taken for ninety days after the entry of such judgment or decree, it shall forfeit all rights to do business in this state until such judgment or decree is fully paid or satisfied.



11-125 - Bonds; county officers; premium paid by county; conditions.

11-125. Bonds; county officers; premium paid by county; conditions.

If any county treasurer, county attorney, clerk of the district court, county clerk, county judge, clerk magistrate, county assessor, register of deeds, county sheriff, county commissioner or supervisor, or acting officer who is appointed as provided by section 32-561 furnishes a bond executed by a surety company authorized by the laws of this state to execute such bond and such bond is approved by the county board, then the county may pay the premium for such bond. Any surety bond so executed and approved shall contain a covenant to the effect that when the stated term of the bond is reduced to a shorter term by reason of the death, resignation, or removal from office of such official for a cause not imposing liability on the bond, the obligor shall refund to the county the unearned portion of the premium so paid for the term of the bond subject to a reasonable minimum premium charge.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

It is mandatory that county board pays premiums upon bonds of officers and employees designated, if and when bonds are approved. Douglas County v. Belitz, 142 Neb. 376, 6 N.W.2d 370 (1942).

The expense of county treasurer's bond legally executed by qualified bonding company as surety, approved and accepted by board, is a binding obligation of county. Haase v. Buffalo County, 86 Neb. 145, 124 N.W. 1130 (1910).



11-126 - Bonds; deputies or employees of county officers; alternatives.

11-126. Bonds; deputies or employees of county officers; alternatives.

Whenever any deputy or employee of any county treasurer, county attorney, clerk of the district court, county clerk, county assessor, register of deeds, county sheriff, or county commissioner or supervisor shall be required by law or the order of the county board of any county to supply bond, either (1) such deputy or employee shall furnish a bond by a surety company, which bond shall be approved by the county board, and the county may pay the premium for such bond; or (2) the county board may arrange and pay for the writing of a blanket corporate surety bond for the benefit of the county, bonding (a) all such employees of the county or (b) all such deputy county officials or (c) both subdivisions (a) and (b) of this subdivision.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-127 - Bonds; premium paid by county; manner of paying.

11-127. Bonds; premium paid by county; manner of paying.

Upon the execution and approval of the bonds upon which the county pays premium, the county board shall direct the county clerk to draw warrants upon the county treasurer in payment of such premiums against the general fund of the county, such warrants to be signed by the chairman of the county board, countersigned by the county clerk, and sealed with the county seal.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-128 - Bond; State Treasurer; premium paid by state; conditions.

11-128. Bond; State Treasurer; premium paid by state; conditions.

Whenever the State Treasurer in giving the bond required from him by law shall furnish a bond executed by a surety company authorized by the laws of this state to execute such bond, and such bond shall be approved by the Governor, then in each case the state shall pay the premium for such bond, not to exceed one-half of one percent per annum of the penalty in the bond so executed and approved.



11-129 - Bond; premium paid by state; manner of paying.

11-129. Bond; premium paid by state; manner of paying.

Upon the execution of such bond it shall be the duty of the Director of Administrative Services to draw a warrant for the payment of such premium, countersigned by the State Treasurer and paid out of the appropriation made therefor.



11-130 - Bonds; suretyship; joint control of funds.

11-130. Bonds; suretyship; joint control of funds.

It shall be lawful for any person of whom a bond, undertaking or other obligation is required, to agree with his surety or sureties for the deposit of any or all money and assets for which he and his surety or sureties are or may be held responsible, with a bank, savings bank, safe-deposit or trust company, authorized by law to do business as such, or with other depository approved by the court or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such sureties, or upon an order of court, or a judge thereof, made on such notice to such surety or sureties as such court or judge may direct. Such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the bond.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



11-201 - Bonds or insurance; state officers and employees; Risk Manager; Secretary of State; Attorney General; powers and duties.

11-201. Bonds or insurance; state officers and employees; Risk Manager; Secretary of State; Attorney General; powers and duties.

It shall be the duty of the Risk Manager:

(1) To prescribe the amount, terms, and conditions of any bond or equivalent commercial insurance when the amount or terms are not fixed by any specific statute. The Risk Manager, in prescribing the amount, deductibles, conditions, and terms, shall consider the type of risks, the relationship of the premium to risks involved, the past and projected trends for premiums, the ability of the Tort Claims Fund, the State Self-Insured Property Fund, and state agencies to pay the deductibles, and any other factors the manager may, in his or her discretion, deem necessary in order to accomplish the provisions of sections 2-1201, 3-103, 8-104, 8-105, 9-807, 11-119, 11-121, 11-201, 11-202, 37-110, 48-158, 48-609, 48-618, 48-721, 48-804.03, 53-109, 54-191, 55-123, 55-126, 55-127, 55-150, 57-917, 60-1303, 60-1502, 71-222.01, 72-1241, 77-366, 80-401.02, 81-111, 81-151, 81-8,128, 81-8,141, 81-1108.14, 81-2002, 83-128, 84-106, 84-206, and 84-801;

(2) To pass upon the sufficiency of and approve the surety on the bonds or equivalent commercial insurance of all officers and employees of the state, when approval is not otherwise prescribed by any specific statute;

(3) To arrange for the writing of corporate surety bonds or equivalent commercial insurance for all the officers and employees of the state who are required by statute to furnish bonds;

(4) To arrange for the writing of the blanket corporate surety bond or equivalent commercial insurance required by this section; and

(5) To order the payment of corporate surety bond or equivalent commercial insurance premiums out of the State Insurance Fund created by section 81-8,239.02.

All state employees not specifically required to give bond by section 11-119 shall be bonded under a blanket corporate surety bond or insured under equivalent commercial insurance for faithful performance and honesty in an amount determined by the Risk Manager.

The Risk Manager may separately bond any officer, employee, or group thereof under a separate corporate surety bond or equivalent commercial insurance policy for performance and honesty pursuant to the standards set forth in subdivision (1) of this section if the corporate surety or commercial insurer will not bond or insure or excludes from coverage any officer, employee, or group thereof under the blanket bond or commercial insurance required by this section, or if the Risk Manager finds that the reasonable availability or cost of the blanket bond or commercial insurance required under this section is adversely affected by any of the following factors: The loss experience, types of risks to be bonded or insured, relationship of premium to risks involved, past and projected trends for premiums, or any other factors.

Surety bonds of collection agencies, as required by section 45-608, and detective agencies, as required by section 71-3207, shall be approved by the Secretary of State. The Attorney General shall approve all bond forms distributed by the Secretary of State.



11-201.01 - Bonds or insurance; officers and employees; benefits; inure to state; exception.

11-201.01. Bonds or insurance; officers and employees; benefits; inure to state; exception.

No bond or equivalent commercial insurance determined by the Risk Manager to be furnished by officers and employees pursuant to subdivision (1) of section 11-201 shall be considered an official bond or insurance policy of such officers or employees, and no bond or policy so required by the Risk Manager shall inure to the benefit of other than the State of Nebraska, unless otherwise provided by the provisions of such bond or policy.



11-202 - Bonds or insurance; officers and employees; premiums; payment.

11-202. Bonds or insurance; officers and employees; premiums; payment.

The premiums written pursuant to section 11-201, shall be paid by the State of Nebraska out of such funds as may be appropriated therefor by the Legislature, upon the order of the Risk Manager. No officer, department, board, commission, or other agency of the state shall pay, or cause to be paid, the cost of or the premium of any officer or employee of the state out of public funds unless an order for such payment has been obtained from the Risk Manager.



11-203 - Bonds; state officers and employees; Risk Manager; file list with Clerk of the Legislature.

11-203. Bonds; state officers and employees; Risk Manager; file list with Clerk of the Legislature.

The Risk Manager shall, during each regular session of the Legislature, file electronically with the Clerk of the Legislature a complete list of the officers and employees who are bonded and the amount of each bond.



11-204 - Repealed. Laws 1959, c. 264, § 1.

11-204. Repealed. Laws 1959, c. 264, § 1.






Chapter 12 - CEMETERIES

12-101 - Wyuka Cemetery; declared a public charitable corporation; powers; trustees; appointment; terms; vacancies; reports.

12-101. Wyuka Cemetery; declared a public charitable corporation; powers; trustees; appointment; terms; vacancies; reports.

(1) The cemetery in Lincoln, Nebraska, known as Wyuka Cemetery, is hereby declared to be a public charitable corporation. The general control and management of the affairs of such cemetery shall be vested in a board of three trustees until July 1, 2009, and thereafter shall be vested in a board of five trustees. The trustees shall serve without compensation and shall be a body corporate to be known as Wyuka Cemetery, with power to sue and be sued, to contract and to be contracted with, and to acquire, hold, and convey both real and personal property for all purposes consistent with the provisions of sections 12-101 to 12-105, and shall have the power of eminent domain to be exercised in the manner provided in section 12-201.

(2) The trustees of Wyuka Cemetery shall have the power, by resolution duly adopted by a majority vote, to authorize one of their number to sign a petition for paving, repaving, curbing, recurbing, grading, changing grading, guttering, resurfacing, relaying existing pavement, or otherwise improving any street, streets, alley, alleys, or public ways or grounds abutting cemetery property. When such improvements have been ordered, the trustees shall pay, from funds of the cemetery, such special taxes or assessments as may be properly determined.

(3) The trustees of Wyuka Cemetery shall be appointed by the Governor of the State of Nebraska at the expiration of each trustee's term of office. The two trustees appointed for their initial terms of office beginning July 1, 2009, shall be appointed by the Governor to serve a five-year term and a six-year term, respectively. Thereafter, each of the five trustees shall be appointed by the Governor for a term of six years. In the event of a vacancy occurring among the members of the board, the vacancy shall be filled by appointment by the Governor, and such appointment shall continue for the unexpired term.

(4) The board of trustees of Wyuka Cemetery shall file with the Auditor of Public Accounts, on or before the second Tuesday in June of each year, an itemized report of all the receipts and expenditures in connection with its management and control of the cemetery.

(5) The trustees of Wyuka Cemetery shall have the power to provide, in their discretion, retirement benefits for present and future employees of the cemetery, and to establish, participate in, and administer plans for the benefit of its employees or its employees and their dependents, which may provide disability, hospitalization, medical, surgical, accident, sickness and life insurance coverage, or any one or more coverages, and which shall be purchased from a corporation or corporations authorized and licensed by the Department of Insurance.

(6)(a) Beginning December 31, 1998, and each December 31 thereafter, the trustees shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the trustees may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the trustees shall cause to be prepared a quadrennial report and shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.

This section authorizes Wyuka Cemetery to sell personal property so closely connected to its cemetery operation as grave markers and monuments. Speidell Monuments v. Wyuka Cemetery, 242 Neb. 134, 493 N.W.2d 336 (1992).

Wyuka Cemetery is a body politic and corporate, and legacy to it is subject to inheritance tax. In re Estate of Rudge, 114 Neb. 335, 207 N.W. 520 (1926).



12-101.01 - Trustee; potential conflict of interest; actions required.

12-101.01. Trustee; potential conflict of interest; actions required.

Any trustee of Wyuka Cemetery who would be required to take any action or make any decision in the discharge of his or her official duties that may cause financial benefit or detriment to him or her, a member of his or her immediate family, or a business with which he or she is associated, which is distinguishable from the effects of such action on the public generally or a broad segment of the public, shall take the following actions as soon as he or she is aware of such potential conflict or should reasonably be aware of such potential conflict, whichever is sooner:

(1) Prepare a written statement describing the matter requiring action or decision and the nature of the potential conflict;

(2) Deliver a copy of the statement to the person in charge of keeping records for the board of trustees of Wyuka Cemetery who shall enter the statement onto the public records of the board of trustees; and

(3) Abstain from participating or voting on the matter in which the trustee has a conflict of interest.



12-102 - Portion under joint control of trustees and Department of Health and Human Services.

12-102. Portion under joint control of trustees and Department of Health and Human Services.

The trustees shall subdivide, set apart and dedicate that portion of said cemetery located at Lincoln which has heretofore been used for the burial of the dead from the various state institutions and which is legally described as follows, to wit: Beginning at a point 749 feet North and 392 feet East of the S.W. corner of the E 1/2 of the SE 1/4 of Section 19, T. 10, N.R. 7, E. 6th P.M. which is 46 1/2 feet North of the S.W. corner of lot 2911 in burial Section No. 9 in Wyuka Cemetery, thence North 75 feet to the N.W. corner of the Home for the Friendless Plot, according to the original plat of said cemetery, thence on a curve through an arc of 58 degrees 25′ having a radius of 128 feet, the center of which is 183 feet North and 60 feet East of the place of beginning, to a point 77 feet North and 126 feet East of the place of beginning, and thence on a curve through an arc of 81 degrees 06′ having a radius of 100 feet the center of which is 17 feet South and 163 feet East of the place of beginning, to a point at the East end of the Home for the Friendless Plot aforesaid, which is 37 1/2 feet North and 250 feet East of the place of beginning; thence on a curve through an arc of 81 degrees 06′ having a radius of 100 feet the center of which is 88 feet North and 165 feet East of the place of beginning to a point 3 feet South and 125 feet East, of the place of beginning; thence on a curve through an arc of 58 degrees 25′ having a radius of 128 feet the center of which is 107 feet South and 57 feet East of the place of beginning, to the place of beginning, containing 15,835 square feet, or 0.36 acres, situated in Lancaster County, Nebraska. The part so set aside and dedicated shall be under the joint control of the trustees of Wyuka Cemetery and the Department of Health and Human Services.



12-103 - Rules and regulations; revenue; investment; treasurer; bond.

12-103. Rules and regulations; revenue; investment; treasurer; bond.

The trustees shall have power to prescribe all needful rules and regulations for the government of said cemetery. The trustees shall set aside a part of the purchase price of each burial lot sold, for the permanent maintenance of said cemetery, to be invested in any of the investments authorized by the provisions of section 30-3201. No part of the principal of this fund shall be used except for investment purposes as aforesaid. Each investment shall be approved by the unanimous vote of the board of trustees and entered upon the records of Wyuka Cemetery. The trustees shall appoint a treasurer to have custody of its funds who shall give a surety company bond in a sum not less than the amount of cash in his hands, conditioned for the safekeeping of such funds.



12-104 - Soldiers burial grounds; selection; acquisition; use.

12-104. Soldiers burial grounds; selection; acquisition; use.

A piece or parcel of land not exceeding in extent one acre not otherwise used or appropriated, in such place and in such form as shall be selected and agreed upon between the trustees of Wyuka Cemetery and a committee to be selected by the Grand Army of the Republic of Lincoln, Nebraska, is hereby appropriated and dedicated to the use and for the purpose of a soldiers burial ground. Such ground shall be selected in the manner described in this section, out of the South Half of the East Half of the Southeast Quarter of Section Nineteen, Township Ten, Range Seven East of the Sixth P.M., otherwise known as Wyuka Cemetery, and such plot of ground shall be used for the burial of all discharged or separated soldiers, sailors, marines, and army nurses, as they or their friends shall desire to bury therein, together with such members of their immediate families as the committee from the Grand Army of the Republic shall direct. The trustees of Wyuka Cemetery may appropriate and dedicate for the use and purpose of soldiers burial grounds such other pieces or parcels of ground in Wyuka Cemetery, acquired by the cemetery, as may in the opinion of such trustees be proper and sufficient. Such pieces or parcels of ground so appropriated and dedicated shall be used for the burial of all discharged or separated soldiers, sailors, marines, and army nurses who served in the army or navy of the United States in any war, together with such members of their immediate families as shall be selected by William Lewis Camp of Lincoln, Nebraska, of the United Spanish War Veterans, by Lincoln Post No. 3 of the Department of Nebraska of the American Legion, or by the Lincoln, Nebraska, camp, post, or other local body of any other national organization of war veterans, to be designated by the trustees of Wyuka Cemetery, which admits all discharged or separated soldiers, sailors, marines, and nurses who served in any war of the United States without limitation as to the branch, time, or place of service, or the sex, color, nativity, or religion of the member.



12-105 - Soldiers burial grounds; joint control.

12-105. Soldiers burial grounds; joint control.

Such soldiers burial grounds shall at all times be subject to all rules and regulations of Wyuka Cemetery; all such soldiers burial grounds selected and appropriated prior to January 1, 1927, shall be under the joint control of the trustees of Wyuka Cemetery and such committee as shall be designated by the Lincoln, Nebraska, post of the Grand Army of the Republic, so long as there shall be a post of the Grand Army of the Republic in Lincoln, Nebraska; and all such soldiers burial grounds selected and appropriated on or after January 1, 1927, shall be under the joint control of the trustees of Wyuka Cemetery and of such officers or committees as shall be from time to time appointed for that purpose by William Lewis Camp of United Spanish War Veterans, by Lincoln Post No. 3, American Legion, Department of Nebraska, and by such other war veterans local body as shall hereafter be designated by the trustees as provided in section 12-104.



12-201 - Condemnation; conditions; procedure.

12-201. Condemnation; conditions; procedure.

Any incorporated city or village, any incorporated cemetery association, and any religious or church parish exercising ownership or control over any existing cemetery or burial ground may secure additional lands adjoining for cemetery and burial purposes in the manner hereinafter set forth. Whenever it shall become necessary to enlarge any such cemetery grounds by adding thereto lands adjoining the same and the owner or owners of such lands will not or cannot sell and convey the same to the city or village, cemetery association or parish, or where the owner or owners and the authorities controlling such cemetery cannot agree upon the price to be paid for such land so needed for cemetery extension, such land may be acquired by the exercise of the power of eminent domain. The procedure to condemn property shall be exercised as set forth in sections 76-704 to 76-724.

Village was authorized to condemn land for cemetery purposes. Hueftle v. Eustis Cemetery Assn., 171 Neb. 293, 106 N.W.2d 400 (1960).



12-202 - Repealed. Laws 1951, c. 101, § 127.

12-202. Repealed. Laws 1951, c. 101, § 127.



12-203 - Repealed. Laws 1951, c. 101, § 127.

12-203. Repealed. Laws 1951, c. 101, § 127.



12-204 - Repealed. Laws 1951, c. 101, § 127.

12-204. Repealed. Laws 1951, c. 101, § 127.



12-205 - Repealed. Laws 1973, LB 276, § 2.

12-205. Repealed. Laws 1973, LB 276, § 2.



12-301 - Endowments authorized.

12-301. Endowments authorized.

Any person or corporation, private or municipal, or the state, any city, any county or subdivision thereof, owning or managing any cemetery, mausoleum or burial place in this state, is hereby authorized and empowered to receive by gift, grant, deed of conveyance, bequest or devise, money, stocks, bonds, or other valuable income-producing personal property, or any real estate, from any person, firm or corporation, for the purpose of endowing such cemetery, mausoleum, or burial place with a permanent fund, for any lawful purpose, the income from which shall be used for the exclusive benefits and purposes, and in the manner designated by the endower.



12-302 - Endowments; exemption from taxation and certain claims.

12-302. Endowments; exemption from taxation and certain claims.

Such endowment funds or property shall be exempt from all taxation, attachment, execution and claims whatsoever except for labor and material furnished in the performance of the purposes of the endowment.



12-401 - Cemetery board; members; appointment; terms; vacancies.

12-401. Cemetery board; members; appointment; terms; vacancies.

The mayor of any city having fewer than twenty-five thousand inhabitants, by and with the consent of the council or a majority thereof, and the chairperson of the board of trustees of any village, by and with the consent of the village board or a majority thereof, may appoint a board of not fewer than three nor more than six members, to be known as the cemetery board, from among the citizens at large of such city or village, who shall serve without pay and shall have entire control and management of any cemetery belonging to such city or village. Neither the mayor nor any member of the council nor the chairperson nor any member of the village board of trustees may be a member of the cemetery board. At the time of establishing such cemetery board, approximately one-third of the members shall be appointed for a term of one year, one-third for a term of two years, and one-third for a term of three years, and thereafter members shall be appointed for terms of three years. Vacancies in the membership of the board other than through the expiration of a term shall be filled for the unexpired portion of the term.



12-402 - Cemetery fund; disbursement; tax levy; limit; collection; perpetual fund; use authorized.

12-402. Cemetery fund; disbursement; tax levy; limit; collection; perpetual fund; use authorized.

(1) The mayor and council or the board of trustees, for the purpose of defraying the cost of the care, management, improvement, beautifying, and welfare of such cemeteries and the inhabitants thereof, may each year levy a tax not exceeding five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village subject to taxation for general purposes. The tax shall be collected and paid to the city or village as taxes for general purposes are collected and paid to the city or village. All taxes collected for this purpose shall constitute and be known as the cemetery fund and shall be used for the general care, management, improvement, beautifying, and welfare of such cemetery and the inhabitants thereof. Warrants upon this fund shall be drawn by the cemetery board and shall be paid by the city or village treasurer. The city council or the board of trustees may issue a warrant from the cemetery fund if a payment is due and the cemetery board is not scheduled to meet prior to such due date to authorize the warrant.

(2) The mayor and council or the board of trustees may set aside the proceeds of the sale of lots as a perpetual fund to be invested as provided by ordinance. The income from the fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery. The principal of the perpetual fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal of the perpetual fund may also be used for the purchase and development of additional land to be used for cemetery purposes as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(3) The mayor and council or the board of trustees may receive money by donation, bequest, or otherwise for credit to the perpetual fund to be invested as provided by ordinance or as conditioned by the donor. The income therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate. The principal therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal therefrom may also be used for the purchase and development of additional land to be used for cemetery purposes as the donor may designate as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(4) This section does not limit the use of any money that comes to the city or village by donation, bequest, or otherwise that is not designated to be credited to the perpetual fund or that allows greater use for purchase or development of additional land to be used for cemetery purposes.



12-403 - Cemetery board; officers; employees.

12-403. Cemetery board; officers; employees.

The members of the cemetery board may select such officers from among their own number as they may deem necessary, and shall have the power to employ such labor and assistants as they may deem necessary from persons not belonging to said board.



12-501 - Formation; trustees; election; notice; clerk; right to establish cemetery limited.

12-501. Formation; trustees; election; notice; clerk; right to establish cemetery limited.

Every cemetery hereafter established, other than those owned, operated and maintained by towns, villages and cities, by churches, and by fraternal and benevolent societies, shall be owned, conducted and managed by cemetery associations organized and incorporated as hereinafter provided. The establishment of a cemetery by any agency other than those enumerated herein shall constitute a nuisance, and its operation may be enjoined at the suit of any taxpayer in the state. It shall be lawful for any number of persons, not less than five, who are residents of the county in which they desire to form themselves into an association, to form themselves into a cemetery association, and to elect any number of their members, not less than three, to serve as trustees, and one member as clerk, who shall continue in office during the pleasure of the society; all such elections shall take place at a meeting of four or more members of such association by a majority vote of those present; Provided, a notice for such meeting shall have been published in a local newspaper, or posted in three places within the precinct or township, at least fifteen days prior to said meeting.

Under Nebraska's cemetery association laws, it is apparent that there is a public nature to certain of the statutory authority given cemetery associations with regard to cemetery property. Sjuts v. Granville Cemetery Assn., 272 Neb. 103, 719 N.W.2d 236 (2006).

This section contains the provisions under which cemetery association is established. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Presumption of continued existence arises after proper organization. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).

Amendment to bylaws of association organized under this article (sections 12-501 to 12-529), made without any notice whatever to members, is void, where bylaws required notice, but did not prescribe the manner thereof. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).

Property involved belonged to a private corporation organized under this section. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).

Receiver denied for corporation organized under this article. Youngers v. Exeter Cemetery Assn., 85 Neb. 314, 123 N.W. 95 (1909).

Corporations organized under this article are private corporations. Pokrok Zapadu Publishing Co. v. Zizkovsky, 42 Neb. 64, 60 N.W. 358 (1894).

This article divests cities of control of cemeteries. State ex rel. Wyuka Cemetery Assn. v. Bartling, 23 Neb. 421, 36 N.W. 811 (1888).



12-502 - Formation; record of proceedings; certification; effect; certified transcript as evidence; duty of county clerk; fees.

12-502. Formation; record of proceedings; certification; effect; certified transcript as evidence; duty of county clerk; fees.

The clerk, hereinbefore authorized to be appointed, shall forthwith make out a true record of the proceedings of the meeting provided for by section 12-501, and certify and deliver the same to the clerk of the county in which such meeting shall be held, together with the name by which such association shall desire to be known; and it shall be the duty of each county clerk in the state, immediately upon the receipt of such certified statement, to record the same in a book by him provided for that purpose at the expense of the county; and the clerk shall be entitled to the same fees for his services as he is entitled to demand for other similar services; and from and after the making of such record by the county clerk, the said trustees, and their associated members and successors, shall be invested with the powers, privileges and immunities incident to aggregate corporations; and a certified transcript of the record, herein authorized to be made by the county clerk, shall be deemed and taken in all courts and places whatsoever within this state as prima facie evidence of the existence of such cemetery association.

This section contains directions as to the details of organization and recording of articles of association. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

As soon as the county clerk enters of record the true record of the meeting at which the association is organized and the first trustees are elected, the association is a corporation. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).



12-503 - Trustees; perpetual succession; general powers; service of process.

12-503. Trustees; perpetual succession; general powers; service of process.

The trustees who may be appointed under the provisions of section 12-501 shall have perpetual succession, and shall be capable in law of contracting, and prosecuting and defending suits at law and in equity. The cemetery association may be served in the manner provided for service of a summons on a corporation.

Trustees of the association chosen from time to time have perpetual succession. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).



12-504 - General powers.

12-504. General powers.

Such association may have power to prescribe the terms on which members may be admitted, the number of its trustees and other officers (subject to the limitations set forth in section 12-501), and the time and manner of their election and appointment, and the time and place of meeting for the trustees and for the association, and to pass all such other bylaws as may be necessary for the good government of such association, not inconsistent with this or any other statutes of the state, nor in violation of the Constitution.

Association has power to prescribe terms of membership, number of trustees, time and manner of their election, time and place of meetings, and to pass bylaws. State ex rel. Craig v. Offutt, 121 Neb. 76, 236 N.W. 174 (1931).



12-505 - Lots; resale or reclamation; conditions; notice; requirements.

12-505. Lots; resale or reclamation; conditions; notice; requirements.

(1) If the purchase price, or any portion thereof, of any lot or subdivision of a lot shall remain unpaid for three years or more, or if the general assessments, annual care assessments, or other levies or charges made by such association shall remain unpaid on any lot or subdivision of a lot for three years or more, such association shall have authority to sell the unused portion of such lot or fractional part thereof as though the original title remained in such association, proceeding under the general bylaws of the association. Such association shall distinctly mark and set off the used portion of any such lot or subdivision and shall give notice of its intention to sell such lot or subdivision. Such notice shall be in writing and served personally upon the owner of such lot or subdivision, not less than sixty days before such lot or subdivision shall be held for sale, and proof thereof filed and recorded in the office of the register of deeds. If it is impossible to serve such notice personally, notice shall be given by publication in a legal newspaper published in the county where the cemetery is located, or if none is published in such county in a legal newspaper of general circulation in the county where the cemetery is located, for three successive weeks. The last publication shall be not less than sixty days before such lot or subdivision shall be offered for sale. Proof of publication shall be filed and recorded in the office of the register of deeds, together with the affidavit of the secretary of the association showing that diligent effort has been made to locate the owner and that personal notice cannot be given to such owner. The association may purchase any such lot or subdivision sold pursuant to this subsection.

(2) When there has been no burial in any such lot or subdivision and no payment of annual assessments for a period of twenty years, the association may reclaim the unused portion of such lot or subdivision after publishing notice of its intention to do so. Such notice shall be published once each week for four weeks in a legal newspaper of general circulation throughout the county in which the cemetery is located, shall describe the lot or subdivision proposed to be reclaimed, and shall be addressed to the person in whose name such portion stands of record or, if there is no owner of record, to all persons claiming any interest. If no person appears to claim such lot or subdivision and pay all delinquent assessments with interest within fifteen days after the last date of such publication, the association may by resolution reclaim such lot or subdivision. Such reclamation shall be complete upon a filing of a verified copy of such resolution, together with proof of publication, in the office of the register of deeds.



12-506 - Real estate; power to acquire; exemption from taxation and legal process; revenue; disbursement.

12-506. Real estate; power to acquire; exemption from taxation and legal process; revenue; disbursement.

Such association shall have the power to purchase or take by gift, devise, or by exercising the power of eminent domain, and to hold lands, not exceeding three hundred and sixty acres, and improvements thereon, exempt from taxation, execution, or from any appropriation of public purchasers, if the same are used exclusively for cemetery purposes and in nowise with a view to profit. After such land is paid for, all the future receipts and income of such association, whether from the sale of lots, from donations, or otherwise, shall be applied exclusively to laying out, protecting, preserving, and embellishing the cemetery and the avenues leading thereto, to the erection of such building or buildings, vault or vaults, chapel, crematory, mausoleum, and other structures as may be deemed necessary for the cemetery purposes, and to paying the necessary expenses of the association. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

This section does not prohibit a devise of land to cemetery association in excess of three hundred sixty acres. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Receipts from sale of lots are subject to the payment of any debt contracted for the purchase price of the cemetery property, and extends to money borrowed to take up purchase money notes. Townsend v. Beatrice Cemetery Assn., 188 F. 1 (8th Cir. 1911).



12-507 - Debts; power to contract; limitations.

12-507. Debts; power to contract; limitations.

No debts shall be contracted in the anticipation of future receipts except for purchasing, laying out, enclosing and embellishing the grounds and avenues, and erecting buildings, vaults, a chapel, a crematory, a mausoleum and other structures, for which a debt or debts may be contracted, not exceeding eighty-five thousand dollars in the aggregate, to be paid out of future receipts.

Cemetery association is authorized to incur indebtedness not exceeding eighty-five thousand dollars. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Funds may be appropriated to improvement of avenues leading thereto. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).



12-508 - Lots; receptacles; sale; power to regulate.

12-508. Lots; receptacles; sale; power to regulate.

Such association shall have power to adopt such rules and regulations as it deems expedient for disposing of and conveying burial lots, crypts, niches and other places for the disposal of the dead.



12-509 - Perpetual care fund; power to establish; sources; investment; protection; disbursement of income; requirements.

12-509. Perpetual care fund; power to establish; sources; investment; protection; disbursement of income; requirements.

Such association shall have the power to establish a fund to be known as the perpetual care fund, placing therein such money as it may from time to time determine, out of its general funds; and it shall have the authority to receive gifts or bequests of money and other personal property, and devises of real estate and interests therein, to be placed in the perpetual care fund. The principal of the perpetual care fund shall be forever held inviolate as a perpetual trust by said association, and shall be maintained separate and distinct from any other funds. The principal of the perpetual care fund shall be invested and from time to time reinvested and kept invested (1) in securities authorized by section 30-3209, for the investment of retirement and pension funds other than funds held by corporate trustees or (2) as provided in the trust agreement or articles of incorporation of the association, and the income earned therefrom shall be used solely for the general care, maintenance, and embellishment of the cemetery, and shall be applied in such manner as the association may from time to time determine to be for the best interest of the cemetery.

Cemetery association is authorized to establish a perpetual care fund. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Mausoleum association may create a perpetual care fund. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).

Cemetery association had authority to create a perpetual care fund. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).



12-510 - Perpetual special care trusts; power to act as trustee; investment of funds; disbursement of income.

12-510. Perpetual special care trusts; power to act as trustee; investment of funds; disbursement of income.

Such association shall be authorized to receive as trustee, money and other personal property, and real estate and interests therein, transferred or conveyed to it in trust for the purpose of providing for the care, embellishment or decoration of burial lots, graves, tombs, vaults, crypts, niches, tombstones, and other monuments and decorations. It shall have power to administer such trust and to invest and perpetuate such trust funds, under such terms and conditions as may be prescribed by the bylaws of such association, and shall have power to enter into contracts with the owners of such graves, vaults, burial lots, crypts, niches, or other places for the disposal of the dead, for the perpetual care thereof. Said trusts shall be known as perpetual special care trusts, and shall be invested and from time to time reinvested and kept invested in securities authorized by the laws of Nebraska for the investment of trust funds. The income earned thereon shall be used solely for the purposes of perpetual special care as set forth in the respective trust agreements made between the association and said donors. A separate individual account shall be kept by the association of each of the perpetual special care trusts so that the condition of each may be determined on the books of the association at any time; but said perpetual special care trust funds may be commingled for investment, in which event the income therefrom shall be divided between the various perpetual special care trusts in the proportion that each trust fund contributes to the principal sum so invested. All such funds shall be held in the name of the cemetery association as trustee, except as hereinafter provided.

This section deals with the subject of specific gifts for special purposes. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

Cemetery association had authority to receive property as trustee. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).



12-511 - Perpetual care funds; perpetual special care trusts; use; exemption from taxation and certain claims; declaration of policy.

12-511. Perpetual care funds; perpetual special care trusts; use; exemption from taxation and certain claims; declaration of policy.

The perpetual care funds and perpetual special care trusts shall be used and administered solely for cemetery purposes, and shall be subject to the rules prescribed by the association. They shall be exempt from taxation, execution, attachment or any other claim, lien or process whatever, if used for the purpose hereinbefore stated, and not for profit. The perpetual care funds and perpetual special care trusts authorized by section 12-510 are hereby expressly permitted and shall be deemed to be for charitable and benevolent uses. Such contributions are a provision for the discharge of a duty due from the persons contributing to the person or persons interred or to be interred in the cemetery, and likewise a provision for the benefit and protection of the public by aiding to preserve, beautify and keep cemeteries from becoming unkempt and places of reproach and desolation in the communities in which they are situated.

This section deals with the subject of specific gifts for special purposes. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).

The fact that Nebraska law defined bequest in favor of nonprofit cemetery as charitable did not necessarily mean that bequest was deductible for federal estate tax purposes. First Nat. Bank of Omaha v. United States, 532 F.Supp. 251 (D. Neb. 1981).



12-512 - Perpetual care funds; perpetual special care trusts; acquisition of property under; validity.

12-512. Perpetual care funds; perpetual special care trusts; acquisition of property under; validity.

No payment, gift, grant, bequest, or other contribution for such purpose shall be deemed to be invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating such funds, nor shall any of such funds or any contribution thereto be invalidated as violating any rule against perpetuities or suspension of the power of alienation of title to property.

Bequest for maintenance of cemetery was valid. Tetschner v. Cram, 157 Neb. 734, 61 N.W.2d 378 (1953).



12-512.01 - Perpetual care trust fund; trustees; duties.

12-512.01. Perpetual care trust fund; trustees; duties.

Every association organized after September 14, 1953, under the provisions of Chapter 12, article 5, shall provide for and select trustees, other than officers or members of the association, who shall be selected, as provided for in section 12-512.03, to invest, safeguard, and look after certain funds of the association, including the sums provided for by section 12-512.02 and any other money acquired for the purposes of such fund, in a perpetual care trust fund, the income therefrom to be used for the perpetual care of the cemetery by the association.



12-512.02 - Perpetual care trust fund; proceeds; investment.

12-512.02. Perpetual care trust fund; proceeds; investment.

The cemetery association shall place at least the following sums into the perpetual care trust fund: (1) Monument plan cemeteries, fifty cents per square foot of each cemetery lot sold; (2) park plan or memorial plan cemeteries, twenty-five cents per square foot of each cemetery lot sold; and (3) combined monument and park plan cemeteries, fifty cents per square foot of each cemetery lot sold. Such funds shall be paid by the cemetery association to the trustees of the perpetual care trust fund, who shall invest the funds under the same conditions and restrictions as trust funds are invested under the provisions of section 30-3201; Provided, that when any lots are sold on contract, thirty percent of all payments received on the contract shall be paid to the trustee or trustees of the perpetual care trust fund until the entire payments required by this section are made.



12-512.03 - Perpetual care trust fund; trustees; qualifications; appointment; bond.

12-512.03. Perpetual care trust fund; trustees; qualifications; appointment; bond.

The trustee or trustees of the perpetual care trust fund shall consist of (1) at least three disinterested persons, who have been residents of the county in which the cemetery is located for a period of at least one year prior to their appointment, or (2) a disinterested trust company organized to do business in and located in the State of Nebraska. The trustees or trustee, as the case may be, shall be selected by the officers of the cemetery association. If individual trustees are selected, they shall give a corporate surety bond in a sum not less than one thousand dollars.



12-512.04 - Perpetual care trust fund; audit; filing; expense.

12-512.04. Perpetual care trust fund; audit; filing; expense.

On June 30 of each year, the individual trustees or corporate trustee, as the case may be, of such perpetual care trust fund shall have an audit of the perpetual care trust fund made by a certified public accountant and the report of such audit by the auditor shall be filed within thirty days after June 30 of such year with the county clerk of the county in which the cemetery is located. The expense of the audit and the filing fee of the report shall be paid by the cemetery association.



12-512.05 - Perpetual care and maintenance guarantee fund; establish; amount required.

12-512.05. Perpetual care and maintenance guarantee fund; establish; amount required.

Every association organized after September 18, 1955, under the provisions of Chapter 12, article 5, shall, before selling or disposing of any interment space or lots, establish a minimum perpetual care and maintenance guarantee fund of not less than two thousand five hundred dollars in cash to be administered by the trustee or trustees of the perpetual care fund selected as provided in section 12-512.03.



12-512.06 - Perpetual care trust fund; withdrawal; when authorized; amount.

12-512.06. Perpetual care trust fund; withdrawal; when authorized; amount.

The initial perpetual care fund established for any cemetery shall remain an irrevocable trust fund until such time as this fund, together with accumulations and additions thereto from funds derived as provided in section 12-512.02, shall have reached twenty-five thousand dollars when it may be withdrawn at the rate of one thousand dollars from the original five thousand dollars for each additional two thousand dollars added to the fund, until all of the five thousand dollars has been withdrawn.



12-512.07 - Perpetual care trust fund; violations; penalty.

12-512.07. Perpetual care trust fund; violations; penalty.

Any person, firm or corporation violating any of the provisions of sections 12-512.01 to 12-512.08 shall be guilty of a Class IV misdemeanor.



12-512.08 - Perpetual care trust fund; violations; separate offenses; what constitutes.

12-512.08. Perpetual care trust fund; violations; separate offenses; what constitutes.

Each day any person, firm, or corporation violates any provisions of sections 12-512.01 to 12-512.08 shall be deemed to be a separate and distinct offense.



12-513 - Repealed. Laws 1951, c. 101, § 127.

12-513. Repealed. Laws 1951, c. 101, § 127.



12-514 - Repealed. Laws 1951, c. 101, § 127.

12-514. Repealed. Laws 1951, c. 101, § 127.



12-515 - Real estate; acquisition by condemnation; lands subject.

12-515. Real estate; acquisition by condemnation; lands subject.

No land shall be thus taken by eminent domain either for the location of or addition to any cemetery which shall be within one mile of the limits of any city. Whenever a cemetery association organized in the state has been in existence twenty years or more and has within its burial ground one hundred or more bodies interred, and lands adjoining the cemetery ground are within corporate limits of a city or village but are used for agricultural and pasturage purposes, condemnation proceedings may be maintained against such lands as provided in section 12-506.

Prohibition against acquisition of land within one mile of the limits of any city did not apply to a village. Hueftle v. Eustis Cemetery Assn., 171 Neb. 293, 106 N.W.2d 400 (1960).



12-516 - Trustees; bond; terms; approval; filing; fee; cost paid by association.

12-516. Trustees; bond; terms; approval; filing; fee; cost paid by association.

Whenever the trustees of any cemetery association organized under sections 12-501 to 12-505 shall receive the gift of any property, real or personal, in their own name, in trust, for the perpetual care of said cemetery, or anything connected therewith, said trustees shall, upon the enactment of bylaws to that effect by the association, give a bond to said association of at least one thousand dollars, conditioned for the faithful administration of said trust and care of said funds and property. Said bond shall be filed with, and approved by the county clerk of the county wherein said association is located, and the clerk shall be paid the same fee for approving and filing said bond as is now fixed by law for approving and filing official bonds. The cost of said bond shall be paid by said cemetery association.



12-517 - Lots; use; exemption from taxation and other claims.

12-517. Lots; use; exemption from taxation and other claims.

Burial lots sold by such association shall be for the sole purpose of interments, shall be subject to the rules prescribed by the association, and shall be exempt from taxation, execution, attachment, or any other claim, lien or process whatever, if used exclusively for burial purposes and in nowise with a view to profit.

Unsold burial lots are not exempt from special improvement assessment. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).



12-518 - Lots; plat; care, improvement, adornment; annual exhibit; powers and duties of association.

12-518. Lots; plat; care, improvement, adornment; annual exhibit; powers and duties of association.

Such association shall cause a plat of its grounds, and of the lots by it laid out, to be made and recorded, such lots to be numbered by regular consecutive numbers. It shall have power to enclose, improve and adorn the grounds and avenues, and erect buildings for the use of the association; to prescribe rules for the enclosing and adorning of lots, and for erecting monuments in the cemetery; and to prohibit any use, division, improvement or adornment of a lot which it may deem improper. An annual exhibit shall be made of the affairs of the association.

This section makes definite the purposes for which expenditure of funds may be made. Root v. Morning View Cemetery Assn., 174 Neb. 438, 118 N.W.2d 633 (1962).



12-519 - Repealed. Laws 1984, LB 1045, § 1.

12-519. Repealed. Laws 1984, LB 1045, § 1.



12-520 - Grounds; sale on execution; taxation; partition; exemption.

12-520. Grounds; sale on execution; taxation; partition; exemption.

Lands appropriated and set apart as burial grounds, either for public or private use, and so recorded in the county clerk's office of the county where such lands are situated, shall not be subject to sale on execution on any judgment to be hereafter recovered, to taxation, nor to compulsory partition.

Exemption from sale on execution and from taxation does not include special assessments for a public improvement. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).

Real estate dedicated as cemetery is exempt from execution though owner receives revenue from sale of lots. First Nat. Bank of Pawnee City v. Hazels, 63 Neb. 844, 89 N.W. 378 (1902).

This section does not exempt proceeds of sale of cemetery lots from being subjected to payment of debt for money borrowed and used to take up purchase money notes. Townsend v. Beatrice Cemetery Assn., 188 F. 1 (8th Cir. 1911).



12-521 - Grounds; abandonment; sale; disposition; procedure; petition; contents; requirements.

12-521. Grounds; abandonment; sale; disposition; procedure; petition; contents; requirements.

When any cemetery association in this state owning or having title to any real estate therein which has been used or set apart as a cemetery or a place of burial for the dead, or intended for such use, shall for any reason deem it prudent and for the best interests of the association and the public that the same shall not be used for such purposes, but that the use of the same as a burial place for the dead should be prohibited and the said real estate, or such portion thereof as shall not be actually occupied by graves of persons buried therein by permission or authority of said association, be sold or otherwise disposed of and the proceeds of any sale turned over to and transferred to some other like association having a place of burial for the dead in actual use in the vicinity of the one so desired to be prohibited from future use, or the proceeds set apart to be used for the establishment of a new cemetery in the vicinity of the one so desired to be prohibited from future use, such cemetery association, or the majority of its members or a majority of its board of trustees, may, by resolution for that purpose, direct its president or some other chief officer of said association, to file a petition in the district court of the county in which said real estate is situated, in the name of said association, setting forth (1) the reasons why said real estate, or any part thereof, should be discontinued from use as a cemetery or prohibited from future use as a cemetery or as a place of burial for the dead, (2) the desire of such association to sell or otherwise dispose of such portion of its said real estate as shall not be actually occupied by graves of persons buried therein by permission or authority of such association, (3) its desire as to what disposition shall be made of the proceeds of any such sale, and what disposition of or provisions for the future care and management of such portion of any such real estate as shall be actually occupied by graves of persons buried therein by permission or authority of such association, if any, it desires made, and (4) a prayer for an order or decree of said court that the said cemetery association be allowed to discontinue or prohibit the use of said real estate as a place of burial for the dead, for license to sell or otherwise dispose of any portion of such real estate not actually occupied by graves of persons buried therein by permission or authority of such association, to dispose of the proceeds of any such sale, and of any other funds and property of such association, in the manner desired by such association, to wind up the affairs and business of such association, and to dissolve the same if desired, and such other and further relief in the premises as to the court shall seem just and proper. If the trustees deem it prudent and for the best interests of the association that all or a portion of its real estate be given to another nonprofit entity organized solely for educational, charitable, historic, conservation, or religious purposes or to the State of Nebraska rather than being sold, the district court may authorize such conveyance after such compliance with the provisions of sections 12-522 to 12-529 as the court shall deem applicable.



12-522 - Grounds; abandonment; sale; notice of petition; contents; form.

12-522. Grounds; abandonment; sale; notice of petition; contents; form.

Upon the filing of such petition, due notice of the same shall be given all the members of such association, and all other persons interested therein, and in the real estate or other property of such association, by causing a notice of the application to be published in some weekly newspaper printed and published and of general circulation in the county where the action is brought for three successive weeks, which notice shall be substantially in the following form:

The members of the ................... Cemetery Association of ...................., Nebraska, and all other persons interested in the association and in the real estate or other property of the association, are hereby notified that on the ..... day of ........ 20...., the association, filed its petition in the district court of ............... County, Nebraska, the object and prayer of which is (here set forth in at least a general way the object sought and relief prayed for in the petition).

Any person desiring to oppose the granting of the relief sought by or the prayer of the petition is required to file an objection in writing with the clerk of the district court as required by law on or before Monday, the .... day of ............ 20.... . Dated ........., 20.... .



12-523 - Grounds; abandonment; sale; objections; reply.

12-523. Grounds; abandonment; sale; objections; reply.

Any person desiring to oppose the said application may, within the time specified in such notice, which shall not be sooner than the third Monday nor longer than the fifth Monday next after the last publication thereof, file a statement of his objections duly verified, and the said applicant may on or before the second Monday after the time specified for filing such objection, reply thereto, which reply shall be verified.



12-524 - Grounds; abandonment; sale; time for hearing.

12-524. Grounds; abandonment; sale; time for hearing.

Said application and proceeding shall stand for hearing before the district court at any time after issue joined therein; or if no objection has been filed, then any time after the time for filing objections shall have expired, satisfactory proof having been made to the court of the publication of the notice required by section 12-522.



12-525 - Grounds; abandonment; sale; hearing; finding; decree.

12-525. Grounds; abandonment; sale; hearing; finding; decree.

If, upon the hearing of said petition before the court, the court shall be of the opinion that it is for the best interest of said association and the public that the said real estate, or any part thereof, should be prohibited from use as a cemetery and prohibited from future use for cemetery purposes, and that the same or any part thereof should be sold, it shall so find and decree. It may in that event also order and direct the manner in which and by whom the sale of the said real estate shall be conducted and upon what terms, and require the person making such sale to report and return the proceeds of said sale to the district court; and in the event of a decree for the sale of any such real estate, the court shall also determine and direct what disposition shall be made of the proceeds of such sale. The court shall have full authority in such proceedings to make all such orders and decrees as it may deem necessary or proper to fully wind up the affairs and business of such association, to dispose of its assets and property, and to dissolve said corporation; Provided, however, the court shall order that sufficient of the money received from the proceeds of such sale shall be preserved and held in trust for the maintenance, in suitable condition, of that part of the cemetery actually occupied by graves.



12-526 - Grounds; abandonment; sale; confirmation of sale.

12-526. Grounds; abandonment; sale; confirmation of sale.

When any sale shall have been made as hereinbefore provided, and reported to the court, the court shall examine the record of the proceedings of such sale, and if the court shall find that the sale has been regularly and fairly made, it shall confirm the same, and direct that a deed in the name of such association be duly executed, acknowledged and delivered by the president thereof, or some other officer of such association designated by the court, to the purchaser of said real estate, and that the proceeds of such sale be by said association disposed of and transferred in conformity to the order of the court made in the premises. If for any reason such sale should be set aside, said real estate shall be again offered for sale and such further proceedings had as may be necessary to carry out the orders and decrees of the court made in said proceeding.



12-527 - Grounds; abandonment; sale; costs and expenses.

12-527. Grounds; abandonment; sale; costs and expenses.

The court shall make such order in regard to the taxation and payment of costs in the premises as to the court shall seem just and proper, and the court shall have authority in such case to provide for the payment of the costs and expenses of said proceeding out of the funds belonging to the said cemetery association or the proceeds of the sale of any such real estate.



12-528 - Grounds; abandonment; sale; appeal.

12-528. Grounds; abandonment; sale; appeal.

Any person aggrieved by the order or decree of the district court in any such case shall have the right of appeal to the Court of Appeals, which appeal shall be taken within the time and proceeded with in the manner provided by law for appeals in other civil actions.



12-529 - Grounds; abandonment; sale; scope and application of law.

12-529. Grounds; abandonment; sale; scope and application of law.

The provisions of sections 12-521 to 12-529 shall apply only to such cemetery associations, and to the real estate and property thereof, as the court shall find should be prohibited from further using any of its real estate as a place to bury the dead, and where the court shall find that a portion of its real estate may be sold without detriment to or impairing the usefulness of that portion of its grounds actually occupied by graves of persons theretofore buried therein by permission or authority of such association, and where the court shall also find that it is for the best interest of the persons interested in said association and cemetery and the public, that such portion should be sold and the proceeds of such sale turned over and transferred in trust to some other like association, having a place of burial for the dead in actual use in the same vicinity, or used for the establishment of a new cemetery in the same vicinity.



12-530 - Transfer of cemetery to city or village; powers and duties; effect.

12-530. Transfer of cemetery to city or village; powers and duties; effect.

(1) The mayor and council of a city or the board of trustees of a village may accept ownership of a cemetery from a cemetery association formed under the provisions of sections 12-501 to 12-529 or 17-944 to 17-947 and may manage and operate the cemetery as a municipal cemetery.

(2) Upon the transfer of the cemetery from the cemetery association to the city or village, the following shall occur:

(a) All property and money under the control of the cemetery association shall vest in the city or village, and all money in the control of the cemetery association shall be turned over to the city or village;

(b) The deeds to all burial lots and other property of the cemetery association shall be transferred to the city or village. If any real estate of the cemetery association was acquired by gift or devise, the city or village shall take title subject to the conditions imposed by the donor. Upon acceptance by the city or village, the conditions shall be binding on such city or village;

(c) Any funds or any money credited to the cemetery association's perpetual care fund created under section 12-509 shall be transferred by the cemetery association to the city or village and placed in a new or existing fund dedicated to the general care, management, maintenance, improvement, beautification, and welfare of the cemetery; and

(d) All endowments received by the cemetery association under section 12-301 shall vest absolutely in the city or village to whom the control and management of such cemetery has been transferred. The city or village shall use any such endowment for the exclusive benefits and purposes designated by the endower.

(3) After the transfer of the cemetery from the cemetery association to the city or village is complete, the cemetery association shall be deemed to be disbanded.



12-601 - Formation; trustees; election; notice; terms; officers.

12-601. Formation; trustees; election; notice; terms; officers.

It shall be lawful for any number of persons not less than five, who are residents of the State of Nebraska, to form themselves into a mausoleum association, and to elect not less than three nor more than five trustees, who shall conduct the business of the association, except as may be directed by a majority of all the members of the association, at a meeting called by personal notice through the mail, where addresses of members are known, and by publication, or both, when addresses are in part unknown, at least fifteen days prior to said meeting. Said trustees shall be elected at a meeting of the members called as above provided, for a term to be fixed by the bylaws, and shall require a plurality vote of all members present. The trustees shall immediately thereafter organize by the election of the necessary officers from their own membership.

Powers of a mausoleum association are such only as the statutes confer. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).

Association involved in case was tax-free, nonprofit association organized under this article. Bigelow v. Bigelow, 131 Neb. 201, 267 N.W. 409 (1936).



12-602 - Formation; certificate; contents; filing; effect; certified copy as evidence; amendments to bylaws; certification; filing.

12-602. Formation; certificate; contents; filing; effect; certified copy as evidence; amendments to bylaws; certification; filing.

Upon organization, and before commencing business, the trustees shall cause to be filed in the office of the county clerk of the county in which the association shall have its principal place of business, a certificate showing the names of the incorporators and officers authorized to conduct its business, with their addresses, the name of the association, its principal place of business, and a copy of its bylaws. A copy of the certificate shall be filed in the office of the Secretary of State. Upon the filing of this certificate, the trustees and their associated members and successors, shall be invested with full corporate powers, and a certified copy of said certificate shall be deemed and taken in all courts as prima facie proof of the existence of such association. Amendments of the bylaws must likewise be filed and recorded in the office of the county clerk, when properly certified as having been legally adopted, before becoming operative.

Filing of certificate is required. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-603 - Powers; rights; laws governing.

12-603. Powers; rights; laws governing.

The association shall have all the powers and rights, now conferred by law upon cemetery associations organized with no view to profit, and shall be governed by the provisions of law applicable to such associations, except that, as to the provisions for a perpetual care fund, such association shall comply with the provisions of this section and sections 12-606 to 12-618, and shall not be subject to the provisions of sections 12-501 to 12-512.08, except as modified by the provisions of sections 12-601 to 12-605, or laws amendatory thereto.

Unsold crypts, rights, and lots are subject to payment of indebtedness. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-604 - Bonds and other evidences of indebtedness; acquisition of property; contracts with members; powers; limitations.

12-604. Bonds and other evidences of indebtedness; acquisition of property; contracts with members; powers; limitations.

The association is empowered to issue bonds and other evidences of indebtedness, to an amount, including all indebtedness of whatever nature, not exceeding ninety percent of the taxable value of the real property of the association and improvements thereon or to be placed thereon from the proceeds thereof, not including the parts sold to individual owners, and to pledge the unsold crypts, rights, or lots and the future receipts of the association, such obligations to be paid out of the future receipts of the association. Real property, money, and other personalty received by the association as trustees may also be received for the purpose of providing crypts, lots, and monuments as may thereafter be selected and as provided in the bylaws. The association shall have the power to enter into contracts with its members or other persons for providing burial lots, monuments, crypts, tombs, vaults, niches, and other places for the disposal of the dead or for the embellishment or perpetual care thereof and for the payment of burial expenses.

Future receipts from sales of crypts, rights, or lots may be used to satisfy mortgage. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-605 - Lots, receptacles; sale; limitation; exempt from taxation and other claims.

12-605. Lots, receptacles; sale; limitation; exempt from taxation and other claims.

Crypts, lots, tombs, niches or vaults sold by such associations or contracted therefor, shall be for the sole purpose of interment and expenses incident thereto, and shall be subject to the rules prescribed by the association. They shall be exempt from taxation, execution, attachment or any other lien or process whatever, if used or held for burial purposes only and in nowise with a view to profit.

Mausoleum property is not subject to sale by mortgage foreclosure. Omaha Nat. Bank v. West Lawn Mausoleum Assn., 158 Neb. 412, 63 N.W.2d 504 (1954).



12-606 - Construction; location.

12-606. Construction; location.

No person, firm, partnership, limited liability company, corporation, or association shall construct any vault, crypt, columbarium, or mausoleum for public use, wholly or partially above the surface of the ground, to be used to contain the body of any dead person unless the same is located within the confines of an established cemetery, which cemetery has been in existence and operation for a period of at least five years immediately preceding the time of erection thereof.



12-607 - Repealed. Laws 1996, LB 1155, § 121.

12-607. Repealed. Laws 1996, LB 1155, § 121.



12-608 - Repealed. Laws 1996, LB 1155, § 121.

12-608. Repealed. Laws 1996, LB 1155, § 121.



12-609 - Repealed. Laws 1996, LB 1155, § 121.

12-609. Repealed. Laws 1996, LB 1155, § 121.



12-610 - Repealed. Laws 1996, LB 1155, § 121.

12-610. Repealed. Laws 1996, LB 1155, § 121.



12-611 - Repealed. Laws 1996, LB 1155, § 121.

12-611. Repealed. Laws 1996, LB 1155, § 121.



12-612 - Repealed. Laws 1996, LB 1155, § 121.

12-612. Repealed. Laws 1996, LB 1155, § 121.



12-612.01 - Repealed. Laws 1996, LB 1155, § 121.

12-612.01. Repealed. Laws 1996, LB 1155, § 121.



12-613 - Trust fund for perpetual care.

12-613. Trust fund for perpetual care.

It shall be unlawful for any person, firm, partnership, limited liability company, corporation, or association to sell, transfer, or assign any niche or crypt in a columbarium or mausoleum without establishing a trust fund for the perpetual care and maintenance of such columbarium or mausoleum as provided by sections 12-603 and 12-606 to 12-618.



12-614 - Sale of crypts or niches; amount set aside for maintenance.

12-614. Sale of crypts or niches; amount set aside for maintenance.

Any person, partnership, limited liability company, firm, corporation, or association which sells, assigns, or transfers any crypt or niche in a mausoleum or columbarium shall set aside a sum of not less than fifty dollars for each crypt and not less than twenty-five dollars for each niche or ten percent of the sale price of each crypt or niche whichever sum is the greater. In the event that sales of crypts, rooms, or niches shall be made upon a partial payment plan there shall be set apart and applied to the maintenance fund from each such payment such proportion thereof as the number of partial payments bears to the total amount of the sum required to be set aside for such fund.



12-615 - Trustees of perpetual care trust fund; appointment; bond.

12-615. Trustees of perpetual care trust fund; appointment; bond.

The trustee or trustees of the perpetual care trust fund shall consist of:

(1) At least three disinterested persons, who have been residents of the county in which the mausoleum or columbarium is located for a period of at least one year prior to their appointment; or

(2) A disinterested trust company organized to do business in and located in the State of Nebraska. The trustee or trustees, as the case may be, shall be selected by the officers of the cemetery association. If individual trustees are selected, they shall give a corporate surety bond, in the sum of not less than the total amount of the perpetual care trust fund, conditioned for the safekeeping of such funds.



12-616 - Trustees of perpetual care trust fund; authority to receive gifts; investment of funds.

12-616. Trustees of perpetual care trust fund; authority to receive gifts; investment of funds.

The trustee or trustees shall have the authority to receive gifts or bequests of money and other personal property and devises of real estate and any interest therein, to be placed in the perpetual care fund. The principal of the perpetual care fund shall be forever held inviolate as a perpetual trust, by said trustee or trustees, and shall be maintained separate and distinct from any other funds. The principal of the perpetual care fund shall be invested and, from time to time, reinvested and kept invested in securities, authorized by the State of Nebraska, for the investment of trust funds, and the income earned therefrom shall be used solely for the general care, maintenance, and embellishment of the mausoleum or columbarium, and shall be applied in such manner as the person or persons owning or operating the mausoleum or columbarium may, from time to time, determine to be for the best interests of such mausoleum or columbarium.



12-617 - Violations; penalty.

12-617. Violations; penalty.

Any person, firm, corporation, or association violating any of the provisions of sections 12-603 and 12-606 to 12-618 shall be guilty of a Class IV misdemeanor.



12-618 - Violations; cumulative offenses.

12-618. Violations; cumulative offenses.

Each day any person, firm, corporation, or association violates any of the provisions of sections 12-603 and 12-606 to 12-618, shall be deemed to be a separate and distinct offense.



12-701 - Abandonment; failure to maintain; presumption; reversion; notice; service.

12-701. Abandonment; failure to maintain; presumption; reversion; notice; service.

(1) The ownership of or right in or to an unoccupied cemetery lot or part of a lot in any cemetery in the state shall, upon abandonment, revert to the city, village, township, or cemetery association having the ownership and charge of the cemetery containing such lot or part of a lot. The continued failure to maintain or care for a cemetery lot or part of a lot for a period of ten years shall create and establish a presumption that the same has been abandoned. Abandonment shall not be deemed complete unless, after such period of ten years, there shall be given by the reversionary owner to the owner of record or, if he or she be deceased or his or her whereabouts unknown, to the heirs of such deceased person, as far as they are known or can be ascertained with the exercise of reasonable diligence, or to one or more of the near relatives of such owner of record, whose whereabouts are unknown, notice declaring the lot or part of a lot to be abandoned. This notice shall be served as provided by subsection (2) of this section.

(2) The notice, referred to in subsection (1) of this section, may be served personally upon the owner or his or her heirs or near relatives or may be served by the mailing of the notice by either registered or certified mail to the owner or to his or her heirs or near relatives, as the case may be, to his, her, or their last-known addresses. In the event that the addresses of the owner and his or her heirs and near relatives are unknown or cannot be found with reasonable diligence, the notice of such abandonment shall be given by publishing the same one time in a legal newspaper published in and of general circulation in the county or, if none is published in the county, in a legal newspaper of general circulation in the county in which the cemetery is located.



12-702 - Abandonment; presumption; rebuttal by notice; sale authorized; proceeds; disposition.

12-702. Abandonment; presumption; rebuttal by notice; sale authorized; proceeds; disposition.

If within one year from the time of serving or publishing the notice referred to in section 12-701, the record owner or his heirs or near relatives shall give the reversionary owner, referred to in subsection (1) of such section, notice in writing that in fact there has been no such abandonment and shall pay the cost of service or publication of the notice of abandonment, then a presumption of abandonment shall no longer exist. In case abandonment has been complete as hereinbefore provided, the reversionary owner of the abandoned lot, part of lot, lots, or parts of lots may sell the same and convey title thereto. Any funds realized from the sale of such lot, part of lot, lots, or parts of lots shall constitute a fund to be used solely for the care and upkeep of the used portion of such lot, part of lot, lots, or parts of lots and for the general maintenance of such cemetery.



12-801 - Trustees; change or improve conditions of lot; repair and remove property; powers; procedure.

12-801. Trustees; change or improve conditions of lot; repair and remove property; powers; procedure.

The trustees of any cemetery, as hereinafter defined, may change or improve the condition of any burial lot in a cemetery, under the management or control of such trustees, if such burial lot is overgrown with weeds or is otherwise so unsightly as to seriously disfigure the burial ground. The trustees of any cemetery may also remove or repair any monument, curbing, marker or other property placed or located on any burial lot in a cemetery, except metal markers provided for war veterans as provided in section 80-107, which has become so unsightly, dilapidated or decayed as to disfigure the rest of the cemetery, if the owner or owners of record, or their next of kin, shall fail to do so within thirty days after notice is given as is set forth in section 12-802. Metal markers provided for veterans graves may be moved on the grave for the purpose of permanent placement.



12-802 - Notice; contents; how served.

12-802. Notice; contents; how served.

The notice shall state the legal description of such burial lot, the property located on such lot which is claimed to be so unsightly, dilapidated, or decayed, and that if the property is not repaired or removed within thirty days after such notice is given, the trustees will proceed to either repair or remove the same. The notice shall be given to, served upon, or sent by certified or registered mail to the owner of record. If the owner of record is deceased or his or her whereabouts are unknown, such notice shall be given to, served upon, or sent by certified or registered mail to any one of the next of kin of the owner of record of such lot. In the event that neither an owner of record nor any one of the next of kin of an owner of record of such lot can be found, the notice may be given by publishing the same one time in a legal newspaper published in and of general circulation in the county in which the cemetery is located or, if none is published in such county, in a legal newspaper of general circulation in the county in which the cemetery is located. Such notice shall be addressed to the record owner and to all persons having or claiming any interest in or to the burial lot, which shall be set forth in such notice by its legal description. The notice shall date from the date of the delivery or service of such notice, the date of mailing such notice by certified or registered mail, or the date of the publication in the newspaper.



12-803 - Terms, defined.

12-803. Terms, defined.

The terms trustees of any cemetery or the trustees, as used in sections 12-801 to 12-804, shall include trustees of a cemetery association, cemetery boards, or other persons, public or private corporations, municipalities, townships, boards or governing bodies having the management or control of a cemetery or cemeteries in this state. The term lot, as used in sections 12-801 to 12-804, shall include part or all of one or more lots owned of record by the same person or persons.



12-804 - Sections, how construed.

12-804. Sections, how construed.

The provisions of sections 12-801 to 12-804 shall be deemed cumulative with and supplemental to any laws of the State of Nebraska relating to the establishment or operation of cemeteries and the powers of the trustees or other governing bodies thereof.



12-805 - Abandoned or neglected cemeteries; care and maintenance.

12-805. Abandoned or neglected cemeteries; care and maintenance.

The county board shall expend money from the general fund of the county for the care and maintenance of each abandoned or neglected cemetery. Such amount shall not exceed one thousand dollars per cemetery in a calendar year. Such care and maintenance may include the repair or building of fences and annual spraying for the control of weeds and brush.



12-806 - Abandoned or neglected cemeteries; care; item in county budget.

12-806. Abandoned or neglected cemeteries; care; item in county budget.

The county board may include in the budget for the next fiscal year an item for care of abandoned or neglected cemeteries as provided in section 12-805.



12-806.01 - Repealed. Laws 2008, LB 995, § 12.

12-806.01. Repealed. Laws 2008, LB 995, § 12.



12-807 - Abandoned or neglected pioneer cemeteries; preservation.

12-807. Abandoned or neglected pioneer cemeteries; preservation.

The county board shall expend money from the general fund of the county for the continuous preservation and maintenance, including mowing, of an abandoned or neglected pioneer cemetery when petitioned to do so by thirty-five adult residents of the county. The county board shall publish notice of such petition in one issue of the official newspaper published and of general circulation in the county at least ten days prior to the day when the matter will be heard by the county board.



12-808 - Abandoned or neglected pioneer cemetery, defined.

12-808. Abandoned or neglected pioneer cemetery, defined.

For purposes of sections 12-807 to 12-810, an abandoned or neglected pioneer cemetery shall be defined according to the following criteria:

(1) Such cemetery was founded or the land upon which such cemetery is situated was given, granted, donated, sold, or deeded to the founders of the cemetery prior to January 1, 1900;

(2) Such cemetery contains the grave or graves of a person or persons who were homesteaders, immigrants from a foreign nation, prairie farmers, pioneers, sodbusters, first generation Nebraskans, or Civil War veterans; and

(3) Such cemetery has been generally abandoned or neglected for a period of at least five consecutive years.



12-808.01 - Abandoned and neglected pioneer cemeteries; access; when.

12-808.01. Abandoned and neglected pioneer cemeteries; access; when.

An owner of property upon which is located a pioneer cemetery affected by sections 12-807 to 12-810 shall not deny pedestrian access to such cemetery as prescribed by this section. Pedestrian access to a pioneer cemetery affected by sections 12-807 to 12-810 shall be granted on Memorial Day and from November 1 through March 1. When possible, visitors to such a pioneer cemetery shall notify the property owner of their presence prior to accessing the cemetery. The property owner may specify a pathway to the cemetery if such pathway is reasonable in direction and accessibility.



12-809 - Abandoned and neglected pioneer cemeteries; maintenance.

12-809. Abandoned and neglected pioneer cemeteries; maintenance.

Care given to such cemetery by a county under sections 12-807 to 12-810 may include the removal of shrubbery, trees, or brush, the erection of adequate fences, the planting of grass, flowers, trees, and shrubbery, repair and uprighting of tombstones and gravemarkers, and any other care normally accorded to cemeteries.



12-810 - Abandoned or neglected pioneer cemeteries; mowing; historical and directional markers.

12-810. Abandoned or neglected pioneer cemeteries; mowing; historical and directional markers.

Any county affected by sections 12-807 to 12-810 shall provide for at least one mowing annually of such cemetery each year, and one of such mowings shall occur within a period of two weeks prior to Memorial Day. Additional mowings shall be at the discretion of the county board, and each additional mowing may be subject to a public hearing at which the need for the additional mowing shall be presented to the county board. Within five years after maintenance and preservation of such cemetery is commenced by such county, a historical marker giving the date of the establishment of the cemetery and a short history of the cemetery may be placed at the site of such cemetery. One directional marker showing the way to such cemetery may be placed on the nearest state highway to such cemetery.



12-811 - Repealed. Laws 1996, LB 932, § 6.

12-811. Repealed. Laws 1996, LB 932, § 6.



12-901 - Repealed. Laws 1961, c. 27, § 14.

12-901. Repealed. Laws 1961, c. 27, § 14.



12-902 - Repealed. Laws 1961, c. 27, § 14.

12-902. Repealed. Laws 1961, c. 27, § 14.



12-903 - Repealed. Laws 1961, c. 27, § 14.

12-903. Repealed. Laws 1961, c. 27, § 14.



12-904 - Repealed. Laws 1961, c. 27, § 14.

12-904. Repealed. Laws 1961, c. 27, § 14.



12-905 - Repealed. Laws 1961, c. 27, § 14.

12-905. Repealed. Laws 1961, c. 27, § 14.



12-906 - Repealed. Laws 1961, c. 27, § 14.

12-906. Repealed. Laws 1961, c. 27, § 14.



12-907 - Repealed. Laws 1961, c. 27, § 14.

12-907. Repealed. Laws 1961, c. 27, § 14.



12-908 - Repealed. Laws 1961, c. 27, § 14.

12-908. Repealed. Laws 1961, c. 27, § 14.



12-909 - Organization; territory.

12-909. Organization; territory.

A majority of the resident taxpayers in any compact and contiguous district, territory, neighborhood, or community in the State of Nebraska, which is equivalent in area to one township or more, is hereby authorized to form, organize, and establish a cemetery district which shall be empowered to equip and maintain a cemetery or cemeteries when the organization thereof is completed.



12-910 - Petition; filing; contents.

12-910. Petition; filing; contents.

Whenever a majority of the resident taxpayers of any such district, territory, neighborhood, or community intends or desires to form, organize, and establish a cemetery district which will be empowered to equip and maintain a cemetery or cemeteries when the organization thereof is completed, they shall signify such intention or desire by presenting to the county board of the county in which the greater portion of the land proposed to be included in such district is situated a petition setting forth the desires and intentions of such petitioners. Such petition may be in the form of two or more separate petitions which read substantially the same except for the different signatures and addresses thereon. Such petition shall contain the full names and post office addresses of such petitioners, the area in square miles, and the complete description of the boundaries of the real properties to be embraced in the proposed cemetery district. When such proposed district includes any municipality, the petitions must be signed by a majority of the resident taxpayers within such municipality and by a majority of the resident taxpayers outside such municipality and within the boundaries of the proposed district.



12-911 - County board; examine petition; hearing; notice.

12-911. County board; examine petition; hearing; notice.

Upon receipt of such petition, the county board shall examine it to determine whether it complies with the requirements of section 12-910. Upon finding that such petition complies with such requirements, the county board shall set a hearing thereon and cause notice thereof to be published at least three successive weeks in a newspaper of general circulation throughout the area to be included in such proposed district. Such notice shall contain a statement of the information contained in such petition and of the date, time, and place at which such hearing shall be held and that at such hearing proposals may be submitted for the exclusion of land from, or the inclusion of additional land in such proposed district. If the proposed district lies in two or more counties, such hearing shall be held before the combined boards of all counties interested and the time and place thereof shall be as mutually agreed by such boards.



12-912 - Completion of organization; meeting; notice.

12-912. Completion of organization; meeting; notice.

After completion of the hearing required by section 12-911, the county board, if it determines that formation of the proposed district would promote public health, convenience, or welfare, shall order such changes in the boundaries of such proposed district or of the areas into which such proposed district is to be divided as it shall deem proper. The county board shall thereupon designate a time and place for all taxpayers to meet at a place within such district to complete the organization thereof. Notice of such meeting shall be published once each week for two successive weeks in a newspaper of general circulation in the district.



12-913 - Board of trustees; officers; election; terms; compensation.

12-913. Board of trustees; officers; election; terms; compensation.

At the public meeting held under section 12-912, permanent organization shall be effected by the election of a board of trustees consisting of three or five residents of the district if the district includes territory in five townships or less. If the district shall embrace or include territory in more than five townships, each township may be represented on the board of trustees by one trustee who shall be a resident of the township. All trustees shall be elected for two years and hold office until their successors have been elected, except at the first election at least two trustees shall be elected for one-year terms. The board of trustees shall organize by electing a president, vice president, and secretary-treasurer from the members of the board for a term of one year. All officers shall serve without pay.



12-914 - Budget; adoption; certification of tax; levy; collection; use.

12-914. Budget; adoption; certification of tax; levy; collection; use.

The board of trustees shall annually fix the amount of money for the proposed budget statement as may be deemed sufficient and necessary for carrying out the proposed policy with regard to the contemplated cemetery or cemeteries for the ensuing fiscal year. After the adoption of the district's budget statement, the president and secretary shall certify the amount to be received from taxation, according to the adopted budget statement, to the proper county clerk or county clerks and the proper county board or boards which may levy a tax subject to section 77-3443, not to exceed the amount so certified nor to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such district, for the maintenance of the cemetery or cemeteries in the district for the fiscal year as provided by law. Such tax shall be collected as other taxes are collected in the county by the county treasurer, shall be placed to the credit of the cemetery district so authorizing the same, and shall be paid to the treasurer of the cemetery district upon warrants drawn upon the fund by the board of trustees of the district. Such warrants shall bear the signature of the president and the counter-signature of the secretary of the cemetery district. The amount of the tax levy shall not exceed the amount of funds required to defray the expenses of the district for a period of one year, as embraced in the adopted budget statement which forms the basis of the assessment and levy. For purposes of section 77-3443, the county board of each county in which the district is situated shall approve the budget.



12-915 - Bylaws; adoption.

12-915. Bylaws; adoption.

The board of trustees of the cemetery district may adopt such bylaws as may be deemed necessary for the government of said district.



12-916 - Warrants; amount authorized; rate of interest.

12-916. Warrants; amount authorized; rate of interest.

All warrants for the payment of any indebtedness of such a cemetery district, which are unpaid for want of funds, shall bear interest, but not to exceed six percent per annum, from the date of the registering of such unpaid warrants with the cemetery district treasurer. The amount of such warrants shall not exceed the revenue provided for the year in which the indebtedness was incurred.



12-917 - Area; addition; withdrawal; procedure.

12-917. Area; addition; withdrawal; procedure.

Lands may be added to or withdrawn from such district in the manner provided for its formation, but no withdrawal may be allowed if the result thereof would be to reduce the remaining territory included in the district below the minimum area provided in section 12-909.



12-918 - Area withdrawn; outstanding obligations; assessment.

12-918. Area withdrawn; outstanding obligations; assessment.

Any area withdrawn from a district shall be subject to assessment and be otherwise chargeable for the payment and discharge of all of the obligations outstanding at the time of the filing of the petition for the withdrawal of the area as fully as though the area had not been withdrawn. All provisions which could be used to compel the payment by a withdrawn area of its portion of the outstanding obligations had the withdrawal not occurred may be used to compel the payment on the part of the area of the portion of the outstanding obligations of the district for which it is liable.



12-919 - Area withdrawn; obligations incurred after withdrawal; not subject to assessment.

12-919. Area withdrawn; obligations incurred after withdrawal; not subject to assessment.

An area withdrawn from a district shall not be subject to assessment or otherwise chargeable for any obligation of any nature or kind incurred after the withdrawal of the area from the district.



12-920 - Powers; duties; liabilities.

12-920. Powers; duties; liabilities.

When a district has been organized under the provisions of sections 12-909 to 12-921, it shall have all the powers and duties and be subject to all the liabilities and restrictions incident to cemetery associations organized under Chapter 12, article 5, and amendments thereto, except as changed, enlarged or restricted by the provisions of sections 12-909 to 12-921.



12-921 - Organization under unconstitutional law; reorganization; procedure.

12-921. Organization under unconstitutional law; reorganization; procedure.

The board of trustees of any cemetery district organized under the provisions of any law which has been held unconstitutional may petition the county board of the county containing the greater portion of the land included in such district for approval of its organization. After notice and hearing as provided in section 12-911, the county board, if it determines that such district complies with the requirements of section 12-909 and that the approval of its organization would promote public health, convenience, or welfare, shall approve its organization and it shall thereupon become subject to all the provisions of sections 12-909 to 12-921. If necessary to insure compliance with the requirements of section 12-909, the county board, as a part of its order of approval, may order the addition to or withdrawal from such district of such land as it may deem necessary to promote public health, convenience, or welfare. When any such district shall be reorganized under the provisions of this section, the county treasurer shall transfer to the reorganized district all funds standing to the credit of the old district. The funds standing to the credit of any district not reorganized under the provisions of this section within one year after October 19, 1963, shall be transferred to the general fund of the county.



12-922 - Dissolution; procedure.

12-922. Dissolution; procedure.

Any cemetery district subject to the provisions of Chapter 12, article 9, which has no outstanding indebtedness may be dissolved in the manner provided for formation of such districts. When such dissolution is ordered, any remaining funds of the district shall be transferred to the counties in which the district is situated in the same proportion as the area of the district in each county bears to the total area of the district, and such funds shall be deposited in the general fund of the respective counties.



12-923 - Property; acquisition; tax; excess funds.

12-923. Property; acquisition; tax; excess funds.

The board of trustees of each cemetery district organized under sections 12-909 to 12-923 shall annually include in its proposed budget statement the amount of money deemed necessary in order for such district to acquire adequate cemetery land. After the adoption of the district's budget statement, the president and secretary shall certify the amount to be received from taxation for such purpose, according to the adopted budget statement, to the proper county clerk or county clerks and the proper county board or boards which may levy the required tax subject to section 77-3443. The tax so levied for the acquisition of cemetery land in the district shall not exceed the amount so certified in the adopted budget statement nor exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all taxable property in such district. The tax levied pursuant to this section shall be in addition to the tax levy authorized by section 12-914. Such tax shall be collected as other taxes are collected in the county by the county treasurer. The proceeds of the tax so levied and collected shall constitute a special fund for the acquisition of cemetery land in the district, shall be placed to the credit of the cemetery district so authorizing such levy, and shall be paid to the treasurer of the cemetery district upon warrants drawn upon the fund by the board of trustees of the district. The county treasurer shall keep such fund separate and apart from other county funds. In case the amount of money produced by such tax levies exceeds the amount expended or the amount necessary to insure availability of cemetery land, such excess shall be placed into the county general fund. For purposes of section 77-3443, the county board of each county in which the district is situated shall approve the budget.



12-1001 - Power to borrow money; issuance of bonds.

12-1001. Power to borrow money; issuance of bonds.

Any municipality maintaining and operating a cemetery either within or without its corporate limits shall have the power to borrow money and pledge the property and credit of the municipality upon its municipal bonds or otherwise for the purpose of enlarging or improving such cemetery in an amount not to exceed five percent of the taxable valuation of the property in such municipality. No such bonds shall be issued until they have been authorized by a majority vote of the electors of the municipality voting on the proposition of their issuance at a general municipal election or at a special municipal election called for the submission of such proposition.



12-1002 - Bonds; term; interest rate; notice of election.

12-1002. Bonds; term; interest rate; notice of election.

The bonds, mentioned in section 12-1001, shall be payable in not to exceed twenty years from date. They shall bear interest not exceeding the rate of six percent per annum payable annually. Notice of the time and place of said election shall be given by publication three consecutive weeks prior thereto in some legal newspaper printed in and of general circulation in such municipality or, if no newspaper be printed in such municipality, in a newspaper of general circulation therein, and if there be no newspaper of general circulation in such municipality then by posting written notice in three conspicuous public places in said municipality with such posting to be done at the beginning of the third week prior to such election.



12-1003 - Bond election; petition; percentage of voters required.

12-1003. Bond election; petition; percentage of voters required.

No election, provided for in sections 12-1001 and 12-1002, shall be held until a petition therefor, signed by at least ten percent of the legal voters of such municipality, has been presented to the city council or board of trustees. The number of voters of the municipality voting for the office of Governor at the last general election prior to the presenting of such petition shall be deemed the number of voters in said municipality for the purpose of determining the sufficiency of such petition.



12-1004 - Extension of water supply to cemetery.

12-1004. Extension of water supply to cemetery.

Any municipality, maintaining and operating a cemetery beyond its corporate limits, may extend its water supply or water distribution system to such cemetery.



12-1101 - Act, how cited.

12-1101. Act, how cited.

Sections 12-1101 to 12-1121 shall be known and may be cited as the Burial Pre-Need Sale Act.



12-1102 - Terms, defined.

12-1102. Terms, defined.

For purposes of the Burial Pre-Need Sale Act, unless the context otherwise requires:

(1) Agent shall mean any person who acts for or on behalf of a pre-need seller in making pre-need sales;

(2) Burial or funeral merchandise or services shall mean all items of real or personal property or a combination of both or services, sold or offered for sale to the general public by any pre-need seller, which may be used in any manner in connection with a funeral or the interment, entombment, inurnment, or other alternate disposition of human remains. Such term shall not include a lot or grave space or a crypt or niche located in a mausoleum, columbarium, or lawn crypt upon which construction has been substantially completed;

(3) Columbarium shall mean an aboveground structure or building which is used or intended to be used for the inurnment of human remains in a niche. A columbarium may be combined with a mausoleum;

(4) Crypt or niche shall mean a chamber in a lawn crypt, columbarium, or mausoleum of sufficient size to inter or entomb cremated or noncremated human remains;

(5) Delivery shall mean the act of performing the service required by or the act of placing the item purchased in the physical possession of the pre-need purchaser, including, but not limited to, the installing or depositing of the item sold on or in real property owned by or designated by the person entitled to receive such item, except that (a) the pre-need burial of a vault shall constitute delivery only if the burial is with the consent of the pre-need purchaser and the pre-need seller has made other pre-need vault burials prior to January 1, 1986, and (b) delivery of a crypt or niche in a mausoleum, lawn crypt, or columbarium or a marker or monument may be accomplished by delivery of a document of title;

(6) Department shall mean the Department of Insurance;

(7) Director shall mean the Director of Insurance;

(8) Document of title shall mean a deed, bill of sale, warehouse receipt, or any other document which meets the following requirements:

(a) The effect of the document is to immediately vest the ownership of the item described in the person purchasing the item;

(b) The document states the exact location of such item; and

(c) The document gives assurances that the item described exists in substantially completed form and is subject to delivery upon request;

(9) Human remains shall mean the body of a deceased person;

(10) Lawn crypt shall mean an inground burial receptacle of single or multiple depth, installed in multiples of ten or more in a large mass excavation, usually constructed of concrete and installed on gravel or other drainage underlayment and which acts as an outer container for the interment of human remains;

(11) Letter of credit shall mean an irrevocable undertaking issued by any financial institution which qualifies as a trustee under the Burial Pre-Need Sale Act, given to a pre-need seller and naming the director as the beneficiary, in which the issuer agrees to honor drafts or other demands for payment by the beneficiary up to a specified amount;

(12) Lot or grave space shall mean a space in a cemetery intended to be used for the inground interment of human remains;

(13) Marker, monument, or lettering shall mean an object or method used to memorialize, locate, and identify human remains;

(14) Master trust agreement shall mean an agreement between a pre-need seller and a trustee, a copy of which has been filed with the department, under which proceeds from pre-need sales may be deposited by the pre-need seller;

(15) Mausoleum shall mean an aboveground structure or building which is used or intended to be used for the entombment of human remains in a crypt. A mausoleum may be combined with a columbarium;

(16) Pre-need purchaser shall mean a member of the general public purchasing burial or funeral merchandise or services or a marker, monument, or lettering from a pre-need seller for personal use;

(17) Pre-need sale shall mean any sale by any pre-need seller to a pre-need purchaser of:

(a) Any items of burial or funeral merchandise or services which are not purchased for the immediate use in a funeral or burial of human remains;

(b) Any unspecified items of burial or funeral merchandise or services which items will be specified either at death or at a later date; or

(c) A marker, monument, or lettering which will not be delivered within six months of the date of the sale;

(18) Pre-need seller shall mean any person, partnership, limited liability company, corporation, or association on whose behalf pre-need sales are made to the general public;

(19) Substantially completed shall mean that time when the mausoleum, columbarium, or lawn crypt being constructed is then ready for the interment, entombment, or inurnment of human remains;

(20) Surety bond shall mean an undertaking given by an incorporated surety company naming the director as the beneficiary and conditioned upon the faithful performance of a contract for the construction of a mausoleum, columbarium, or lawn crypt by a pre-need seller;

(21) Trust account shall mean either a separate trust account established pursuant to the Burial Pre-Need Sale Act for a specific pre-need purchaser by a pre-need seller or multiple accounts held under a master trust agreement when it is required by the act that all or some portion of the proceeds of such pre-need sale be placed in trust by the pre-need seller;

(22) Trustee shall mean a bank, trust company, building and loan association, or credit union within the state whose deposits or accounts are insured or guaranteed by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund;

(23) Trust principal shall mean all deposits, including amounts retained as required by section 12-1114, made to a trust account by a pre-need seller less all withdrawals occasioned by delivery or cancellation; and

(24) Vault shall mean an item of burial or funeral merchandise or services which is an inground burial receptacle installed individually, as opposed to lawn crypts, which is constructed of concrete, steel, or any other material, and which acts as an outer container for the interment of human remains.



12-1103 - Pre-need sale; proceeds; trust requirements.

12-1103. Pre-need sale; proceeds; trust requirements.

Except as otherwise provided in the Burial Pre-Need Sale Act, proceeds received by any pre-need seller as partial or complete payment on a pre-need sale shall be deposited with a trustee within sixty days after receipt. The proceeds of the pre-need sale required to be deposited with a trustee shall be deposited either with a trustee under the terms of a master trust agreement or with a trustee in a separate trust account in the name of the pre-need purchaser. In either event, the money so deposited shall be held in trust by the trustee pursuant to the terms of the Burial Pre-Need Sale Act.



12-1104 - Proceeds of sale; trust requirements; exclusions.

12-1104. Proceeds of sale; trust requirements; exclusions.

There shall be excluded from the trust requirements of section 12-1103 and the pre-need seller shall be entitled to retain free of trust the following:

(1) All proceeds from the sale of a lot or grave space or a crypt or niche located in a mausoleum, columbarium, or lawn crypt upon which construction has been substantially completed;

(2) All interest that may be charged by the pre-need seller directly to the pre-need purchaser for extending to the pre-need purchaser the right to make payments on an installment basis on a pre-need sale;

(3) Proceeds from the sale of a crypt or niche located in a mausoleum, columbarium, or lawn crypt upon which construction has not been substantially completed as follows: (a) All proceeds, if the pre-need seller has submitted to and received the written approval of the director of a letter of credit or surety bond securing the substantial completion of the mausoleum, columbarium, or lawn crypt; or (b) the first thirty-five percent of the retail sales price of such sale. In either event, the pre-need seller shall agree, in writing, as a part of the pre-need sale that in the event of the death of the person for whose benefit the pre-need sale of a crypt or niche is made prior to the completion of construction of the mausoleum, columbarium, or lawn crypt, that:

(i) Alternate burial will be provided until the completion of the construction; and

(ii) Within a reasonable time after the completion of construction, the body of the decedent will be moved in a dignified manner from the alternate burial place to the crypt or niche so purchased at the sole expense of the pre-need seller;

(4) The first fifteen percent of the retail sales price of all other pre-need sales, including the pre-need sale of markers, monuments, or lettering and the pre-need sale of burial or funeral merchandise or services; and

(5) All amounts required for perpetual care, endowed care, or continual care or the like of the item so purchased if such funds or earnings from the funds will be used for the care and maintenance of the item or items sold in the pre-need sale.



12-1105 - Pre-need seller; records required.

12-1105. Pre-need seller; records required.

Upon the making of a pre-need sale by a pre-need seller when some or all of the proceeds from that sale are required to be placed in trust or a letter of credit or surety bond has been approved in lieu thereof, the pre-need seller in addition to retaining a copy of any written agreement entered into shall prepare and maintain a separate record of each such pre-need sale and the record shall contain the following information:

(1) The name and address of the pre-need purchaser;

(2) The retail sales price of each item purchased in such pre-need sale, exclusive of any interest that may be charged the pre-need purchaser by the pre-need seller;

(3) The date and amount of each payment made by the pre-need purchaser to the pre-need seller, designating such payment as principal or interest and the disposition made by the pre-need seller of each such payment as to whether it was retained in whole or in part by the pre-need seller or deposited in trust and, if deposited in trust, the date of such deposit and the name of the trustee with whom the deposit was made; and

(4) The date of withdrawal and all amounts withdrawn by the pre-need seller pursuant to subsection (2) of section 12-1113 and a designation of the event which permitted such withdrawal.

The record shall be maintained for inspection purposes by the director for at least one year after the pre-need seller has received all proceeds to which the seller is entitled by reason of the pre-need sale.



12-1106 - Pre-need purchaser; designate irrevocable funds.

12-1106. Pre-need purchaser; designate irrevocable funds.

At the written request of the pre-need purchaser, the first four thousand dollars, increased annually as provided in this section, paid by the pre-need purchaser which is placed in trust by the pre-need seller may be designated as irrevocable in accordance with the rules and regulations of the Department of Health and Human Services. The Department of Health and Human Services shall increase such amount annually on September 1 beginning with the year 2006 by the percentage change in the Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics at the close of the twelve-month period ending on August 31 of such year. Upon default or cancellation any trust funds designated as irrevocable shall be governed by section 12-1113.



12-1107 - Trustees; acceptance of funds; conditions; powers.

12-1107. Trustees; acceptance of funds; conditions; powers.

(1) Banks which do not have a separate trust department and building and loan associations and credit unions acting as trustees under the Burial Pre-Need Sale Act shall accept trust funds only to the extent that the full amount of all of such funds is insured or guaranteed by the Federal Deposit Insurance Corporation or the National Credit Union Share Insurance Fund.

(2) Banks with a separate trust department and trust companies acting as trustees under the Burial Pre-Need Sale Act when investing or reinvesting trust funds shall have the power to deal with such funds as a prudent trustee would deal with the funds and shall have all of the powers granted to a trustee by the Nebraska Uniform Trust Code, but the Uniform Principal and Income Act shall not be applicable and all income, whether from interest, dividends, capital gains, or any other source, shall be considered as income.



12-1108 - Pre-need seller; license required; application; requirements; fee; renewal; records.

12-1108. Pre-need seller; license required; application; requirements; fee; renewal; records.

(1) No pre-need seller shall make or offer to make a pre-need sale without first obtaining a license from the director. An application for such a license or a renewal of an existing license shall be made in writing, signed by the proposed pre-need seller, duly verified on forms prepared and furnished by the director, and accompanied by an application fee of one hundred dollars. Each application shall contain the following information:

(a) The applicant's full name and his, her, or its home and business address, and if the applicant is a partnership, limited liability company, corporation, or association, the application shall list the names and addresses of all of the officers, directors, members, or trustees thereof;

(b) The names and addresses of all agents, including employees and independent contractors, authorized to make pre-need sales in the name of the applicant;

(c) If the applicant is an individual, the applicant's social security number;

(d) Whether such agents are presently licensed as agents pursuant to section 12-1115 and if not the date upon which application will be made;

(e) Whether the pre-need seller's license has previously been suspended, revoked, or voluntarily surrendered and the reason therefor; and

(f) Whether the applicant or any officers, directors, members, or association trustees have been convicted of fraud or a crime involving misappropriation or misuse of funds within the past ten years.

(2) Upon receipt of the application, the director shall issue a license to the pre-need seller unless the director determines that the applicant (a) is unable to demonstrate its financial ability to meet the requirements of the Burial Pre-Need Sale Act, (b) has made false statements or misrepresentations in the application, (c) is not duly authorized to transact business in the state, (d) has been convicted of fraud or a crime involving misappropriation or misuse of funds within the last ten years, or (e) has failed to comply with any of the terms or conditions of the Burial Pre-Need Sale Act and such is deemed by the director to substantially impede the applicant's ability to abide by such act. If the director determines that an unrestricted license will not be issued or that no license will be issued on the basis of the application, the director may:

(i) Request additional information from the applicant;

(ii) Issue a temporary license with restrictions and reporting requirements as the director deems necessary so as to monitor the actions of the applicant for a period not to exceed six months; or

(iii) Refuse to issue the license.

The director shall notify the applicant of the action taken, and the notification and any protest shall be made in the same manner as provided in subsection (2) of section 12-1116.

(3) A license shall expire five years from the date of the issuance and may be renewed for additional five-year periods upon filing with the director a new application for such license.

(4) The licensee shall maintain accurate accounts, books, and records of all transactions required including copies of all contracts involving pre-need sales and shall make a report as prescribed in section 12-1110.

(5)(a) The licensee shall make all books and records pertaining to trust funds available to the director for examination. The director, or a qualified person designated by the director, may during ordinary business hours examine the books, records, and accounts of the licensee with respect to the funds received by such licensee and may require the attendance at an examination under oath of all persons whose testimony he or she may deem necessary.

(b) The reasonable expenses for the examination of the books, records, and accounts of the licensee shall be fixed and determined by the director. The licensee shall be responsible for the payment of the determined expenses to the director within a reasonable time after the receipt of a statement for such expenses. The expenses shall be limited to a reasonable allocation for the salary of each examiner plus actual expenses.



12-1109 - Director; adopt rules and regulations.

12-1109. Director; adopt rules and regulations.

The director shall adopt and promulgate rules and regulations necessary to carry out and enforce the Burial Pre-Need Sale Act.



12-1110 - Pre-need seller; report; requirements; fee.

12-1110. Pre-need seller; report; requirements; fee.

Each pre-need seller shall file a report with the director on or before June 1 of each year in such form as the director may require. The report shall contain the name and address of each trustee with which the pre-need seller has trust funds on deposit and the amount on deposit with each such trustee as of December 31 of that year or such other reporting period as the director may establish. The report shall include a list of all amounts retained as required by section 12-1114. Any pre-need seller who has discontinued making pre-need sales but who continues to have trust funds on deposit with a trustee or trustees shall not be required to obtain a renewal of his, her, or its license but shall continue as long as trust funds are being held to make reports to the director. Each such report, when filed with the director, shall be accompanied by a fee of fifty dollars.



12-1111 - Contracts; requirements; provisions.

12-1111. Contracts; requirements; provisions.

(1) At the time that a pre-need sale is entered into, the pre-need seller shall furnish each pre-need purchaser with a duplicate original of any written contract which the pre-need purchaser is required to sign.

(2) The pre-need seller shall file with the director a copy of each form of contract that is utilized by the pre-need seller in making pre-need sales.

(3) Except in the case of a default or cancellation by the pre-need purchaser, a contract shall contain no provisions limiting the liability of the pre-need seller to less than furnishing the merchandise or services expressed in the contract, except that the contract may provide that a like or better quality item of merchandise shall be substituted for the original in the event merchandise itemized is no longer available and through reasonable efforts cannot be obtained. In the case of default or cancellation of a pre-need sale, a contract shall contain no provisions allowing the pre-need seller to retain, as liquidated damages or otherwise, any amounts not permitted by section 12-1113. Any contractual provisions to the contrary shall be of no force or effect.



12-1112 - Act; when applicable.

12-1112. Act; when applicable.

The terms and conditions of the Burial Pre-Need Sale Act shall govern only those pre-need sales made and contracts entered into by any pre-need seller or his, her, or its agents after January 1, 1987. The Burial Pre-Need Sale Act shall not be construed so as to impair or affect the obligation of any lawful contract in existence on or prior to January 1, 1987.



12-1113 - Trust funds; distributions; conditions; accumulation.

12-1113. Trust funds; distributions; conditions; accumulation.

(1) Except as provided in subsection (3) of this section, at least annually the trustee shall distribute all of the income of any trust account to the pre-need seller after deducting the amount computed under section 12-1114.

(2) All remaining funds held in trust, including cost-of-living amounts retained as required by section 12-1114, shall be governed by the following:

(a) When the funds held in trust are for the purchase of a crypt or niche in a mausoleum, columbarium, or lawn crypt which is to be constructed or is being constructed, the trustee shall distribute the funds held in trust for such purpose to the pre-need seller as follows:

(i) Twenty-five percent of the funds held in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of the construction, that twenty-five percent of the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed;

(ii) Thirty-three and one-third percent of the funds remaining in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of construction, that fifty percent of the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed;

(iii) Fifty percent of the funds remaining in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of construction, that seventy-five percent of the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed; and

(iv) All funds remaining in trust shall be paid over to the pre-need seller upon written notification from the pre-need seller, verified in writing by the pre-need seller's contractor or person in charge of construction, that the construction of the mausoleum, columbarium, or lawn crypt has been substantially completed;

(b) When the funds are held in trust by reason of a pre-need sale which is not included in subdivision (2)(a) of this section, the trustee shall pay over to the pre-need seller the funds held in trust upon receiving written notification from the pre-need seller that delivery of the merchandise has been completed or services have been performed for which the funds were placed in trust;

(c) Upon cancellation of a pre-need sale, unless the pre-need purchaser has designated the trust as irrevocable pursuant to section 12-1106, the pre-need seller shall give written notification to the trustee and the trustee shall, within ninety days, pay over to the pre-need purchaser an amount equal to the amount required to be held in trust by the pre-need seller for that pre-need purchaser after deducting any reasonable charges made by the trustee caused by the cancellation and then any balance remaining in the pre-need purchaser's trust account shall immediately be paid over to the pre-need seller;

(d) Upon cancellation of a pre-need sale in which the funds were designated by the pre-need purchaser as irrevocable pursuant to section 12-1106, the trustee shall immediately pay over to the pre-need seller any amounts otherwise excludable from trust under section 12-1104 if such amounts have not previously been retained by the pre-need seller. Thereafter, the amount required to be held in trust shall be computed by the trustee and the amount so computed shall be held by the trustee separate from the trust in an individual account in the name of the pre-need purchaser and such account shall:

(i) Be held until the death of the person for whom the pre-need sale was entered into, at which time all funds in the individual account, less any reasonable charges made by the trustee which were caused by such cancellation, shall, within ninety days, be paid to the pre-need purchaser or his or her estate; or

(ii) Be held until the trustee receives written notification from the pre-need purchaser to transfer all of the funds held in the individual account, less any reasonable charges made by the trustee which were caused by such cancellation, to another irrevocable trust established by another licensed pre-need seller as a result of a pre-need sale made by the second pre-need seller to the canceling pre-need purchaser. Such transfer shall take place within ninety days after such written notification is received by the original pre-need seller.

The balance remaining in such pre-need purchaser's trust account after transfer of the computed amount to the individual account shall be paid over to the pre-need seller;

(e) Upon default, the pre-need seller shall be entitled to retain in trust the funds held in trust attributable to the defaulted pre-need sale until notice of cancellation by the pre-need purchaser is received by the pre-need seller or until the death of the person for whom the pre-need sale was entered into, whichever occurs first. In the event of default, the death of the person for whom the pre-need sale was entered into, absent prior notification of cancellation, shall be construed as a cancellation of that pre-need sale;

(f) Receipt of the written notification by the trustee and distribution of the funds after receipt of such written notification shall relieve the trustee of any liability for failure to properly administer the funds held in trust. Failure of the trustee to obtain such written notification may subject the trustee to liability for actual damages limited to the amount of the funds which the trustee erroneously distributed; and

(g) In the administration of the individual trust accounts or the trust accounts held under a master trust agreement, the trustee shall be permitted to pay all of the reasonable costs incurred in the administration of the trusts, including any state or federal income taxes payable by the trusts. The payment of all costs and expenses, including taxes, shall be paid from the trust income and shall be deducted prior to the distribution of such income as provided in subsection (1) of this section. In the event that the income is not sufficient to pay all of such costs, expenses, and taxes, the pre-need seller shall be responsible for such payment out of its own separate funds.

(3) A pre-need seller may elect to allow the income from the funds held in any trust account to accumulate, in which event the accumulation of income shall be deemed to be in lieu of the cost-of-living amount retained as required by section 12-1114.



12-1114 - Pre-need seller; trust funds; retain cost-of-living amount.

12-1114. Pre-need seller; trust funds; retain cost-of-living amount.

To offset increases in the cost of living as the same may affect the trust accounts, the pre-need seller shall compute each year the total amount of the trust principal of each trust account determined as of December 31 of the immediately preceding year, and then multiply such amount by the percentage increase in the National Consumer Price Index for such year. The amount so determined shall be the amount of the current year's income that is required to be retained in trust by the trustee before the balance of the income for the current year can be paid out to the pre-need seller as provided in subsection (1) of section 12-1113. If publication of the National Consumer Price Index is discontinued, the director shall select a comparable index for the purposes of determining such percentage increase in the cost of living and notify all licensed pre-need sellers of the index selected.



12-1115 - Pre-need sales agent; license required; fee; failure to surrender license; penalty.

12-1115. Pre-need sales agent; license required; fee; failure to surrender license; penalty.

(1) No agent shall make any pre-need sales on behalf of a pre-need seller in this state without first obtaining a license from the director. The director shall not issue such a license without requiring the proposed agent to fill out an application form stating his or her name, address, and telephone number and the pre-need seller for whom he or she will be making pre-need sales. The pre-need seller for whom the agent will be making pre-need sales shall also sign the agent's application and agree to be responsible for supervising the agent in conjunction with any pre-need sales. The fee for an agent's license shall be twenty dollars which shall accompany the application.

(2) The agent's license, when issued, shall allow the agent to make pre-need sales only for the pre-need seller whose name appears on the license. If the agency relationship between the pre-need seller and the agent terminates for any reason, the pre-need seller shall immediately notify the department of such termination. Once such notification has been received, the acts of the agent shall no longer be imputed to the pre-need seller and the agent's license shall be considered as void. The agent, upon written request by the department, shall surrender to the department the license within a period of ten days after the receipt of such written notice. Failure on the part of the agent to surrender the license after written notification shall be a Class IV misdemeanor.

(3) It shall be the responsibility of the licensed agent to notify the director of any change of the agent's address.



12-1116 - Licenses; disciplinary actions; grounds; notice; administrative fine.

12-1116. Licenses; disciplinary actions; grounds; notice; administrative fine.

(1) The director may deny, revoke, or suspend any license of any pre-need seller or agent or may levy an administrative fine in accordance with subsection (3) of this section if the director finds that:

(a) The licensee has failed to pay the license fee prescribed for such license;

(b) The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any of the provisions of the Burial Pre-Need Sale Act or any rule or regulation adopted and promulgated by the director pursuant to such act;

(c) An act or condition exists which, if it had existed at the time of the original application of such licensee, would have resulted in the director refusing to issue such license; or

(d) The licensee, upon receipt of a written inquiry from the department, has failed to respond to such inquiry or has failed to request an additional reasonable amount of time to respond to such inquiry within fifteen business days after such receipt.

(2) Written notification shall be provided to the licensee upon the director's making such determination, and the notice shall be mailed by the director to the last address on file for the licensee by certified or registered mail, return receipt requested. The notice shall state the specific action contemplated by the director and the specific grounds for such action. The notice shall allow the licensee receiving such notice twenty days from the date of actual receipt to:

(a) Voluntarily surrender his or her license; or

(b) File a written notice of protest of the proposed action of the director. If a written notice of protest is filed by the licensee, the Administrative Procedure Act shall govern the hearing process and procedure, including all appeals. Failure to file a notice of protest within the twenty-day period shall be equivalent to a voluntary surrender of the licensee's license, and the licensee shall surrender the license to the director.

(3) In addition to or in lieu of any applicable denial, suspension, or revocation of a license, any person violating the Burial Pre-Need Sale Act may, after notice and hearing, be subject to an administrative fine of not more than one thousand dollars per violation. Such fine may be enforced in the same manner as civil judgments. Any person charged with a violation of the act may waive his or her right to a hearing and consent to such discipline as the director determines is appropriate. The Administrative Procedure Act shall govern all hearings held pursuant to the Burial Pre-Need Sale Act.



12-1117 - Licenses; surrender; effect; reinstatement.

12-1117. Licenses; surrender; effect; reinstatement.

(1) Any licensee may surrender any license issued by the director by delivering the license to the director with written notice of its surrender. Surrender shall not change the licensee's civil or criminal liability for acts committed prior or subsequent to the surrender of such license. Voluntary surrender shall not constitute an admission against interest or an admission of liability nor shall the same be used in any evidentiary proceeding as such an admission.

(2) The director may reinstate a license or issue a new license to a person whose license has expired, has been revoked, or was voluntarily surrendered if no fact or condition exists which would cause a revocation or would have caused the director to originally refuse to issue such license.



12-1118 - Violations; penalty.

12-1118. Violations; penalty.

Any person who violates any provision of the Burial Pre-Need Sale Act or who makes a report required under such act which is false or fraudulent shall be guilty of a Class II misdemeanor and his or her license shall be revoked.



12-1119 - Violations; action to enjoin.

12-1119. Violations; action to enjoin.

Whenever the director has reasonable cause to believe that any person, whether licensed or not, is violating any provision of the Burial Pre-Need Sale Act or any rule or regulation adopted and promulgated pursuant to such act, he or she may, in addition to all other actions allowed, bring an action in the district court of Lancaster County to enjoin such person from engaging in or continuing such violation or from doing any act in furtherance of such violation. In any such action, the district court may enter any order, judgment, or decree concerning temporary or permanent relief as it deems proper based upon the facts and circumstances presented to it by the director.



12-1120 - Pre-need seller; failure to perform obligations; director; powers.

12-1120. Pre-need seller; failure to perform obligations; director; powers.

The director may collect the proceeds of any letter of credit, surety bond, or trust funds held pursuant to subdivision (2)(a) of section 12-1113 upon the failure of the pre-need seller to perform the obligations secured thereby. Thereafter, in the director's discretion, he or she may use such proceeds to secure completion of the mausoleum, columbarium, or lawn crypt or take any actions necessary to reimburse all pre-need purchasers of a crypt or niche therein to the extent of money paid or consideration given by the pre-need purchasers.



12-1121 - Trust; validity.

12-1121. Trust; validity.

No trust created or any interest in such trust shall be invalidated by any existing law or rule against perpetuities, accumulations, or suspension of the power of alienation, and such trust and any interest may continue for such time as may be necessary to accomplish the purposes for which it was created.



12-1201 - Act, how cited.

12-1201. Act, how cited.

Sections 12-1201 to 12-1212 shall be known and may be cited as the Unmarked Human Burial Sites and Skeletal Remains Protection Act.



12-1202 - Legislative findings and declarations.

12-1202. Legislative findings and declarations.

The Legislature hereby finds and declares that:

(1) Human burial sites which do not presently resemble well-tended and well-marked cemeteries are subject to a higher degree of vandalism and inadvertent destruction than well-tended and well-marked cemeteries;

(2) Although existing law prohibits removal, concealment, or abandonment of any dead human body and provides for the care and maintenance of abandoned or neglected cemeteries and pioneer cemeteries, additional statutory guidelines and protections are in the public interest;

(3) Existing law on cemeteries reflects the value placed on preserving human burial sites but does not clearly provide equal and adequate protection or incentives to assure preservation of all human burial sites in this state;

(4) An unknown number of unmarked human burial sites containing the remains of pioneers, settlers, and Indians are scattered throughout the state;

(5) No adequate procedure regarding the treatment and disposition of human skeletal remains from unmarked graves exists to protect the interests of relatives or other interested persons; and

(6) There are scientific, educational, religious, and cultural interests in the remains of our ancestors and those interests, whenever possible, should be served.



12-1203 - Purposes of act.

12-1203. Purposes of act.

The purposes of the Unmarked Human Burial Sites and Skeletal Remains Protection Act shall be to:

(1) Assure that all human burials are accorded equal treatment and respect for human dignity without reference to ethnic origins, cultural backgrounds, or religious affiliations by providing adequate protection for unmarked human burial sites and human skeletal remains located on all private and public lands within this state;

(2) Prohibit disturbance of unmarked human burial sites except as expressly permitted by the act;

(3) Establish procedures for the proper care and protection of unmarked human burial sites, human skeletal remains, and burial goods found in this state;

(4) Ensure that all unmarked human burial sites discovered in this state are to be left undisturbed to the maximum extent possible unless such sites are in reasonable danger of destruction, such sites need to be moved for a highway, road, or street construction project, or there is evidence of criminal wrongdoing and, when any unmarked human burial site must be disturbed for any of the reasons listed in this subdivision, ensure that the disposition of the contents of such site is carried out in accordance with the act; and

(5) Permit the scientific study and reinterment of human skeletal remains and burial goods.



12-1204 - Terms, defined.

12-1204. Terms, defined.

For purposes of the Unmarked Human Burial Sites and Skeletal Remains Protection Act:

(1) Burial goods shall mean any item or items reasonably believed to have been intentionally placed with the human skeletal remains of an individual at the time of burial and which can be traced with a reasonable degree of certainty to the specific human skeletal remains with which it or they were buried;

(2) Human burial site shall mean the specific place where any human skeletal remains are buried and the immediately surrounding area;

(3) Human skeletal remains shall mean the body or any part of the body of a deceased human in any stage of decomposition;

(4) Indian tribe shall mean any federally recognized or state-recognized Indian tribe, band, or community;

(5) Professional archaeologist shall mean a person having a postgraduate degree in archaeology, anthropology, history, or a related field with a specialization in archaeology and with demonstrated ability to design and execute an archaeological study and to present the written results and interpretations of such a study in a thorough, scientific, and timely manner;

(6) Reasonably identified and reasonably identifiable shall mean identifiable, by a preponderance of the evidence, as to familial or tribal origin based on any available archaeological, historical, ethnological, or other direct or circumstantial evidence or expert opinion;

(7) Society shall mean the Nebraska State Historical Society; and

(8) Unmarked human burial shall mean any interment by whatever means of human skeletal remains for which there exists no grave marker, including burials located in abandoned or neglected cemeteries.



12-1205 - Person discovering remains or goods; duties; violation; penalty.

12-1205. Person discovering remains or goods; duties; violation; penalty.

(1) Any person who encounters or discovers human skeletal remains or burial goods associated with an unmarked human burial in or on the ground shall immediately cease any activity which may cause further disturbance of the unmarked human burial and shall within forty-eight hours report the presence and location of such remains or goods to a local law enforcement officer in the county in which the remains or goods are found. Any person who knowingly fails to make such a report shall be guilty of a Class III misdemeanor.

(2) If human skeletal remains or burial goods associated with an unmarked human burial in or on the ground are discovered by any employee, contractor, or agent of the Department of Roads in conjunction with highway construction, any construction in the area immediately adjacent to such remains or goods shall cease. The department or any of its employees, contractors, or agents shall within forty-eight hours of the discovery of the remains or goods report the presence and location of the remains or goods to a local law enforcement officer in the county in which the remains or goods are found. Any remains or goods may then be removed from the site following an examination by the appropriate agency in accordance with section 39-1363 and any applicable federal requirements. Following removal, the remains or goods shall be disposed of in accordance with the Unmarked Human Burial Sites and Skeletal Remains Protection Act. The construction project may continue once the remains or goods have been removed.



12-1206 - Discovery of remains or goods; law enforcement officer; notice.

12-1206. Discovery of remains or goods; law enforcement officer; notice.

A law enforcement officer who receives notification pursuant to section 12-1205 shall promptly notify the landowner on whose property the human skeletal remains or burial goods were discovered, the county attorney, and the society.



12-1207 - Discovery of remains or goods; county attorney; duties.

12-1207. Discovery of remains or goods; county attorney; duties.

Upon notification pursuant to section 12-1206, the county attorney shall determine whether the human skeletal remains are associated with or suspected of association with any crime and, if a determination of prosecutable criminal activity is made, shall retain custody of the remains in accordance with routine procedures until such time as the remains may be reburied in accordance with the Unmarked Human Burial Sites and Skeletal Remains Protection Act.



12-1208 - Discovery of remains or goods; society; duties.

12-1208. Discovery of remains or goods; society; duties.

(1) Upon notification pursuant to section 12-1206, the society shall promptly assist in examining the discovered material to attempt to determine its origin and identity.

(2) If the society finds that the discovered human skeletal remains or burial goods are of non-American-Indian origin with a known or unknown identity, it shall notify the county attorney of the finding. Upon receipt of the finding, the county attorney shall cause the remains and associated burial goods to be interred in consultation with the county coroner. Reburial shall be in accordance with the wishes and at the expense of any known relatives in the order listed by section 38-1425 or, if no relatives are known, in an appropriate cemetery at the expense of the county in which the remains were discovered after a one-year scientific study period if such study period is considered necessary or desirable by the society. In no case shall any human skeletal remains that are reasonably identifiable as to familial or tribal origin be displayed by any entity which receives funding or official recognition from the state or any of its political subdivisions. In situations in which human skeletal remains or burial goods that are unidentifiable as to familial or tribal origin are clearly found to be of extremely important, irreplaceable, and intrinsic scientific value, the remains or goods may be curated by the society until the remains or goods may be reinterred as provided in this subsection without impairing their scientific value.

(3) If the society finds that the discovered human skeletal remains or burial goods are of American Indian origin, it shall promptly notify in writing the Commission on Indian Affairs and any known relatives in the order listed in section 38-1425 or, if no relatives are known, any Indian tribes reasonably identified as tribally linked to such remains or goods in order to ascertain and follow the wishes of the relative or Indian tribe, if any, as to reburial or other disposition. Reburial by any such relative or Indian tribe shall be by and at the expense of such relative or Indian tribe. In cases in which reasonably identifiable American Indian human skeletal remains or burial goods are unclaimed by the appropriate relative or Indian tribe, the society shall notify all other Indian tribes which can reasonably be determined to have lived in Nebraska in order to ascertain and follow the wishes of the tribe as to reburial or other disposition. Reburial by any such tribe shall be by and at the expense of the tribe. If such remains or goods are unclaimed by the appropriate tribe, the remains or goods shall be reburied, as determined by the commission, by one of the four federally recognized Indian tribes in Nebraska.



12-1209 - Entity possessing or controlling remains or goods on August 25, 1989; duties.

12-1209. Entity possessing or controlling remains or goods on August 25, 1989; duties.

Notwithstanding any other provision of Nebraska law, any institution, agency, organization, or other entity in this state which receives funding or official recognition from the state or any of its political subdivisions and which has in its possession or control on August 25, 1989, any disinterred human skeletal remains or burial goods of American Indian origin which are reasonably identifiable as to familial or tribal origin, regardless of their present location, shall return any such remains and goods to the relative or Indian tribe for reburial, upon request of such relative or Indian tribe, or otherwise cause such remains and goods to be reinterred pursuant to subsections (2) and (3) of section 12-1208 within one year of receiving such request, except that any such entity which has, prior to January 1, 1989, received a written request from any relative or Indian tribe for the return of such reasonably identifiable remains and goods shall return to such relative or Indian tribe for reburial all such remains and goods by September 10, 1990.



12-1210 - Entity possessing or controlling remains or goods; request for return; duties.

12-1210. Entity possessing or controlling remains or goods; request for return; duties.

Any institution, agency, organization, or other entity in this state which receives a request for the return of human skeletal remains or burial goods under the Unmarked Human Burial Sites and Skeletal Remains Protection Act shall, at least ninety days prior to the date for return established by statute or otherwise agreed upon pursuant to the act, provide the requesting relative or Indian tribe with an itemized inventory of any human skeletal remains and burial goods that are subject to return to the requesting relative or Indian tribe. At the time the entity transfers possession of such remains or goods to the requesting relative or Indian tribe, the transferor and the transferee shall each sign a transfer document which identifies by inventory number and description each human skeletal remain or burial good being transferred.



12-1211 - Dispute; resolution; procedure.

12-1211. Dispute; resolution; procedure.

Whenever a dispute arises with regard to the disposition of human skeletal remains or burial goods pursuant to the Unmarked Human Burial Sites and Skeletal Remains Protection Act, the procedure set forth in this section shall be the exclusive remedy available to the aggrieved party under the act. No cause of action shall lie until the procedure set forth in this section is completed.

The aggrieved party shall submit to the adverse party documentation describing the nature of the grievance. The aggrieved party and the adverse party shall meet within sixty days of the mailing of the initial grievance and shall either concur or disagree after reviewing the appropriate documentation.

If after such meeting the parties disagree, they shall, within fifteen days following such meeting, designate a third party, agreed on by both original parties, to assist in the resolution of the dispute. If an agreement as to the designation of the third party is not reached within the fifteen-day period, the Public Counsel shall automatically be designated to serve in that capacity.

Following the designation of a third party, the aggrieved party may submit a petition, together with supporting documentation, to the third party describing the nature of the grievance. The aggrieved party shall serve a copy of the petition and all supporting documents on the adverse party at the time of filing. The adverse party shall have thirty days to respond to the petition by filing a response and supporting documentation with the third party, copies of which shall be served on the aggrieved party by the adverse party at the time of filing the response.

The third party shall review the petition, the response, all supporting documentation submitted by the parties, and other relevant information. Following such review and within ninety days after the filing of the petition, the two original parties and the third party shall, by majority vote, render a decision with regard to the matter in dispute.

The decision may be appealed by either party, and such appeal shall be in accordance with section 25-1937.

When the disposition of any human skeletal remains or burial goods is disputed and subject to arbitration under this section, the party in possession of the remains or goods shall retain possession until the arbitration process and appeals provided for in this section are completed.



12-1212 - Civil action; statute of limitation; recovery; attorney's fees.

12-1212. Civil action; statute of limitation; recovery; attorney's fees.

(1) Any person, Indian tribe, or Indian tribal member shall have a civil cause of action against any person alleged to have intentionally violated the Unmarked Human Burial Sites and Skeletal Remains Protection Act or section 28-1301. The action shall be brought within two years of discovery by the plaintiff of the alleged violation or within two years of August 25, 1989, whichever is later. The action shall be filed either in the district court of the county in which the unmarked human burial, human skeletal remains, or burial goods are located or in which the defendant resides.

(2) If the plaintiff prevails in an action brought pursuant to this section:

(a) The court may award reasonable attorney's fees to the plaintiff and may grant injunctive or other appropriate relief, including forfeiture of any human skeletal remains or burial goods acquired as a result of or equipment used in the violation. The court shall order the disposition of any items forfeited, including the reinterment of any human skeletal remains or burial goods pursuant to the act; and

(b) The plaintiff may recover actual damages for each violation.

(3) If the defendant prevails in an action brought pursuant to this section, the court may award reasonable attorney's fees to the defendant.



12-1301 - Director of Veterans' Affairs; powers and duties; Veteran Cemetery Construction Fund; Nebraska Veteran Cemetery System Endowment Fund; Nebraska Veteran Cemetery System Operation Fund; created; investment.

12-1301. Director of Veterans' Affairs; powers and duties; Veteran Cemetery Construction Fund; Nebraska Veteran Cemetery System Endowment Fund; Nebraska Veteran Cemetery System Operation Fund; created; investment.

(1) The Director of Veterans' Affairs may establish and operate a state veteran cemetery system consisting of a facility in Box Butte County, a facility in Sarpy County, and the Nebraska Veterans' Memorial Cemetery in Hall County. The director may seek and expend private, state, and federal funds for the establishment, construction, maintenance, administration, and operation of the cemetery system as provided in this section. Any gift, bequest, or devise of real property and any acquisition of real property with the proceeds of a donation, gift, bequest, devise, or grant from an individual, an organization, a corporation, a foundation, or a similar entity or from a nonfederal governmental agency for the cemetery system shall be subject to the approval requirements of section 81-1108.33 notwithstanding the value of the real property. All funds received for the construction of the cemetery system shall be remitted to the State Treasurer for credit to the Veteran Cemetery Construction Fund. Any funds remaining in the Veteran Cemetery Construction Fund following the completion of construction of the three facilities comprising the state veteran cemetery system shall upon such completion be transferred to the Nebraska Veteran Cemetery System Endowment Fund, and the Veteran Cemetery Construction Fund shall thereafter terminate.

(2)(a) A trust fund to be known as the Nebraska Veteran Cemetery System Endowment Fund is hereby created. The fund shall consist of:

(i) Gifts, bequests, grants, or contributions from private or public sources designated for the maintenance, administration, or operation of the state veteran cemetery system;

(ii) Any funds transferred from the Veteran Cemetery Construction Fund following the completion of construction of the three facilities comprising the state veteran cemetery system; and

(iii) Following the termination of the Veteran Cemetery Construction Fund, any funds received by the state from any source for the state veteran cemetery system.

(b) No revenue from the General Fund shall be remitted to the Nebraska Veteran Cemetery System Endowment Fund. The Legislature shall not appropriate or transfer money from the Nebraska Veteran Cemetery System Endowment Fund for any purpose other than as provided in this section. Any money in the Nebraska Veteran Cemetery System Endowment Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. No portion of the principal of the Nebraska Veteran Cemetery System Endowment Fund shall be expended for any purpose except investment pursuant to this subdivision. All investment earnings from the Nebraska Veteran Cemetery System Endowment Fund shall be credited on a quarterly basis to the Nebraska Veteran Cemetery System Operation Fund.

(3) There is hereby created the Nebraska Veteran Cemetery System Operation Fund. Money in the fund shall be used for the operation, administration, and maintenance of the state veteran cemetery system. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(4) The director may make formal application to the federal government regarding federal financial assistance for the construction of any of the facilities comprising the state veteran cemetery system which is located in a county with a population of less than one hundred thousand persons when he or she determines that the requirements for such assistance have been met.

(5) The director may make formal application to the federal government regarding financial assistance for the construction of any facility comprising a portion of the state veteran cemetery system located in a county with a population of more than one hundred thousand persons when sufficient funds have been remitted to the Nebraska Veteran Cemetery System Endowment Fund such that (a) the projected annual earnings from such fund available for transfer to the Nebraska Veteran Cemetery System Operation Fund plus (b) the projected annual value of formal agreements that have been entered into between the state and any political subdivisions or private entities to subsidize or undertake the operation, administration, or maintenance of any of the facilities within the state veteran cemetery system, has a value that is sufficient to fund the operation, administration, and maintenance of any cemetery created pursuant to this subsection.

(6) The director may expend such funds as may be available for any of the purposes authorized in this section.

(7) The director, with the approval of the Governor, may enter into agreements for cemetery construction, administration, operation, or maintenance with qualified persons, political subdivisions, or business entities. The director shall provide lots in the cemetery system for the interment of deceased veterans as defined by the National Cemetery Administration of the United States Department of Veterans Affairs. The director shall provide lots for the interment of those veterans' spouses, minor children, and unmarried adult children who were physically or mentally disabled and incapable of self-support. Section 12-501 does not apply to the state veteran cemetery system.

(8) The Veteran Cemetery Construction Fund is created. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(9) The director may adopt and promulgate rules and regulations to carry out this section. The rules and regulations shall include requirements for proof of residency, cost of burial if any, and standards for cemeteries, including decorations and headstones.



12-1401 - Statewide Cemetery Registry; established and maintained.

12-1401. Statewide Cemetery Registry; established and maintained.

(1) The Nebraska State Historical Society shall establish and maintain the Statewide Cemetery Registry. The registry shall be located in the office of the Nebraska State Historical Society and shall be made available to the public. The purpose of the registry is to provide a central data bank of accurate and current information regarding the location of cemeteries, burial grounds, mausoleums, and columbaria in the state.

(2)(a) Each city, village, township, county, church, fraternal and benevolent society, cemetery district, cemetery association, mausoleum association, and any other person owning, operating, or maintaining a cemetery, pioneer cemetery, abandoned or neglected cemetery, mausoleum, or columbarium shall register with the Statewide Cemetery Registry.

(b) Except as provided in subdivision (c) of this subsection, the registration shall include the following:

(i) The location or address of the cemetery, mausoleum, or columbarium;

(ii) A plat of the cemetery, mausoleum, or columbarium grounds, including any lots, graves, niches, or crypts, if available;

(iii) The name and address of the person or persons representing the entity owning, operating, or maintaining the cemetery, mausoleum, or columbarium;

(iv) The inception date of the cemetery, mausoleum, or columbarium, if available; and

(v) If the cemetery, mausoleum, or columbarium is abandoned, the abandonment date, if available.

(c) The information required in subdivision (b) of this subsection regarding the operation and maintenance of a cemetery, mausoleum, or columbarium prior to January 1, 2006, shall be required only if such information is reasonably available to the registering entity.

(d) The entity owning, operating, or maintaining the cemetery, mausoleum, or columbarium may include information regarding the history of the operation of the cemetery, mausoleum, or columbarium.

(3) The entity owning, operating, or maintaining a registered cemetery, mausoleum, or columbarium shall update its entry in the registry every ten years following the initial registration by the entity.






Chapter 13 - CITIES, COUNTIES, AND OTHER POLITICAL SUBDIVISIONS

13-101 - Transferred to section 43-1401.

13-101. Transferred to section 43-1401.



13-102 - Transferred to section 43-1402.

13-102. Transferred to section 43-1402.



13-103 - Transferred to section 43-1403.

13-103. Transferred to section 43-1403.



13-104 - Transferred to section 43-1404.

13-104. Transferred to section 43-1404.



13-105 - Transferred to section 43-1405.

13-105. Transferred to section 43-1405.



13-106 - Transferred to section 43-1406.

13-106. Transferred to section 43-1406.



13-107 - Transferred to section 43-1407.

13-107. Transferred to section 43-1407.



13-108 - Transferred to section 43-1408.

13-108. Transferred to section 43-1408.



13-109 - Transferred to section 43-1409.

13-109. Transferred to section 43-1409.



13-110 - Transferred to section 43-1410.

13-110. Transferred to section 43-1410.



13-111 - Transferred to section 43-1411.

13-111. Transferred to section 43-1411.



13-112 - Transferred to section 43-1412.

13-112. Transferred to section 43-1412.



13-113 - Repealed. Laws 1984, LB 845, § 35.

13-113. Repealed. Laws 1984, LB 845, § 35.



13-114 - Repealed. Laws 1984, LB 845, § 35.

13-114. Repealed. Laws 1984, LB 845, § 35.



13-115 - Transferred to section 43-1413.

13-115. Transferred to section 43-1413.



13-116 - Repealed. Laws 1984, LB 845, § 35.

13-116. Repealed. Laws 1984, LB 845, § 35.



13-201 - Act, how cited.

13-201. Act, how cited.

Sections 13-201 to 13-208 shall be known and may be cited as the Community Development Assistance Act.



13-202 - Legislative findings.

13-202. Legislative findings.

The Legislature hereby finds that areas of chronic economic distress in the State of Nebraska are a detriment to the economic well-being, health, and safety of the citizens of Nebraska. The Legislature further contends that current governmental solutions have not been able to completely resolve certain problems such as overcrowding, unemployment, and poor health and sanitary conditions in a community which lead to further deterioration. Such problems cannot be remedied by the government alone, but can be alleviated through a partnership between the government and private enterprise. It is therefor declared to be public policy in this state to encourage contributions by business firms and individuals that offer and provide community and neighborhood assistance and community services.



13-203 - Terms, defined.

13-203. Terms, defined.

For purposes of the Community Development Assistance Act, unless the context otherwise requires:

(1) Business firm shall mean any business entity, including a corporation, a fiduciary, a sole proprietorship, a partnership, a limited liability company, a corporation having an election in effect under Chapter 1, subchapter S of the Internal Revenue Code, as defined in section 49-801.01, subject to the state income tax imposed by section 77-2715 or 77-2734.02, an insurance company paying premium or related retaliatory taxes in this state pursuant to section 44-150 or 77-908, or a financial institution paying the tax imposed pursuant to sections 77-3801 to 77-3807;

(2) Community services shall mean any type of the following in a community development area: (a) Employment training; (b) human services; (c) medical services; (d) physical facility and neighborhood development services; (e) recreational services or activities; (f) educational services; or (g) crime prevention activities, including, but not limited to, (i) the instruction of any individual in the community development area that enables him or her to acquire vocational skills, (ii) counseling and advice, (iii) emergency services, (iv) community, youth, day care, and senior citizen centers, (v) in-home services, (vi) home improvement services and programs, and (vii) any legal enterprise which aids in the prevention or reduction of crime;

(3) Department shall mean the Department of Economic Development;

(4) Director shall mean the Director of Economic Development;

(5) Community development area shall mean any village, city, county, unincorporated area of a county, or census tract which has been designated by the department as an area of chronic economic distress;

(6) Community assistance shall mean furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement of any part or all of a community development area;

(7) Community betterment organization shall mean (a) any organization performing community services or offering community assistance in a community development area and to which contributions are tax deductible under the provisions of the Internal Revenue Service of the United States Department of the Treasury and (b) a county, city, or village performing community services or offering community assistance in a community development area; and

(8) Area of chronic economic distress shall mean an area of the state which meets any of the following conditions:

(a) An unemployment rate which exceeds the statewide average unemployment rate;

(b) A per capita income below the statewide average per capita income; or

(c) A population loss between the two most recent federal decennial censuses.



13-204 - Community betterment organization; program; tax credit status.

13-204. Community betterment organization; program; tax credit status.

Any community betterment organization which provides community assistance or community services in a community development area may apply any time during the fiscal year to the department to have one or more programs certified for tax credit status as provided in sections 13-205 to 13-208. The proposal shall set forth the program to be conducted, the community development area, the estimated amount to be required for completion of the program or the annual estimated amount required for an ongoing program, the plans for implementing the program, and the amount of contributions committed or anticipated for such activities or services.



13-205 - Program proposal; local government subdivision; department; review.

13-205. Program proposal; local government subdivision; department; review.

If the subdivision of local government has adopted a community development plan for an area which includes the area in which the community betterment organization is providing community assistance or community services, the organization shall submit a copy of the program proposal to the chief executive officer of such subdivision. If the program proposal is consistent with the adopted community development plan, the chief executive officer shall so certify to the department for the department's approval or disapproval. If the program proposal is not consistent with the adopted community development plan of the local subdivision, the chief executive officer shall so indicate and the proposal shall not be approved by the department. If the proposed activities are consistent with the adopted community development plan, but for other reasons they are not viewed as appropriate by the local subdivision, the chief executive officer shall so indicate and the department shall review the program proposal and approve or disapprove it. The local subdivision shall review the proposal within forty-five days from the date of receipt for review. If the subdivision does not issue its finding concerning the proposal within forty-five days after receipt, the proposal shall be deemed approved. The department shall approve or disapprove a program proposal submitted pursuant to section 13-204 within forty-five days of receipt by the department.



13-206 - Director; adopt rules and regulations; tax credits.

13-206. Director; adopt rules and regulations; tax credits.

(1) The director shall adopt and promulgate rules and regulations for the approval or disapproval of the program proposals submitted pursuant to section 13-205 taking into account the economic need level and the geographic distribution of the population of the community development area. The director shall also adopt and promulgate rules and regulations concerning the amount of the tax credit for which a program shall be certified. The tax credits shall be available for contributions to a certified program which may qualify as a charitable contribution deduction on the federal income tax return filed by the business firm or individual making such contribution. The decision of the department to approve or disapprove all or any portion of a proposal shall be in writing. If the proposal is approved, the maximum tax credit allowance for the certified program shall be stated along with the approval. The maximum tax credit allowance approved by the department shall be final for the fiscal year in which the program is certified. A copy of all decisions shall be transmitted to the Tax Commissioner. A copy of all credits allowed to business firms under sections 44-150 and 77-908 shall be transmitted to the Director of Insurance.

(2) For all business firms and individuals eligible for the credit allowed by section 13-207, except for insurance companies paying premium and related retaliatory taxes in this state pursuant to section 44-150 or 77-908, the Tax Commissioner shall provide for the manner in which the credit allowed by section 13-207 shall be taken and the forms on which such credit shall be allowed. The Tax Commissioner shall adopt and promulgate rules and regulations for the method of providing tax credits. The Director of Insurance shall provide for the manner in which the credit allowed by section 13-207 to insurance companies paying premium and related retaliatory taxes in this state pursuant to sections 44-150 and 77-908 shall be taken and the forms on which such credit shall be allowed. The Director of Insurance may adopt and promulgate rules and regulations for the method of providing the tax credit. The Tax Commissioner shall allow against any income tax due from the insurance companies paying premium and related retaliatory taxes in this state pursuant to section 44-150 or 77-908 a credit for the credit provided by section 13-207 and allowed by the Director of Insurance.



13-207 - Business firm or individual; receive tax credit; maximum amount; when.

13-207. Business firm or individual; receive tax credit; maximum amount; when.

(1) Any business firm or individual which plans to or which has contributed to a certified program of a community betterment organization may apply to the department for authorization for a tax credit for the contribution to the certified program in an amount up to but not exceeding the maximum tax credit allowed by the department. The maximum tax credit allowed by the department for each approved business firm or individual shall be in an amount which does not exceed forty percent of the total amount contributed by the business firm or individual during its taxable year to any programs certified pursuant to section 13-205. The director shall send a copy of the approved application which includes the amount of the tax credit to be allowed and a certification by the department that the contribution has been paid as proposed by the business firm or individual to the Tax Commissioner who shall grant a tax credit against any tax due under sections 77-2715, 77-2734.02, and 77-3801 to 77-3807 and to the Director of Insurance who shall grant a tax credit against any premium and related retaliatory taxes due under sections 44-150 and 77-908.

(2) No tax credit shall be granted to any business firm or individual in this state pursuant to the Community Development Assistance Act for activities that are a part of its normal course of business. Any tax credit balance may be carried over and applied against the business firm's or individual's tax liability for the next five years immediately succeeding the tax year in which the credit was first allowed.



13-208 - Tax credits; limit.

13-208. Tax credits; limit.

The total amount of tax credit granted for programs approved and certified under the Community Development Assistance Act by the department for any fiscal year shall not exceed three hundred fifty thousand dollars, except that for fiscal years 2011-12 and 2012-13, the total amount of tax credit granted under this section shall be reduced by two hundred thousand dollars.



13-301 - Counties containing city of first class; comprehensive development plan; encouraged to prepare; enforcement.

13-301. Counties containing city of first class; comprehensive development plan; encouraged to prepare; enforcement.

Since counties containing larger municipalities are typically experiencing population and economic growth which promotes increased urban and rural land-use conflicts, the county government of a county that contains some or all portions of a city of the first class is strongly encouraged to prepare a comprehensive development plan that meets the requirements of section 23-114.02, adopt zoning and subdivision regulations covering all portions of its regulatory jurisdiction, and begin an organized and staffed program to enforce such zoning and subdivision regulations.



13-302 - County and city of metropolitan or primary class; assistance to enforce zoning and subdivision regulations; assess cost.

13-302. County and city of metropolitan or primary class; assistance to enforce zoning and subdivision regulations; assess cost.

Effective July 1, 1976, a county government, city of the metropolitan class, or city of the primary class that is enforcing zoning and subdivision regulations shall, upon request, provide either directly or through an intergovernmental program all the necessary services and staff to assist villages and cities of the second class that are located wholly or partially within the county with the enforcement of their individual zoning and subdivision regulations, and such assistance may, at the option of the county, city of the metropolitan class, or city of the primary class, also be rendered to cities of the first class upon request. The county or municipality may assess the full costs of such assistance to a municipality served. The county or municipality providing the service may require a one-year notice before beginning or terminating such services.



13-303 - Counties, cities, and villages; contract; agreement; hearing; notice; cost; levy; fee.

13-303. Counties, cities, and villages; contract; agreement; hearing; notice; cost; levy; fee.

The county boards of counties and the governing bodies of cities and villages may establish an emergency medical service, including the provision of scheduled and unscheduled ambulance service, as a governmental service either within or without the county or municipality, as the case may be. The county board or governing body may contract with any city, person, firm, or corporation licensed as an emergency medical service for emergency medical care by out-of-hospital emergency care providers. Each may enter into an agreement with the other under the Interlocal Cooperation Act or Joint Public Agency Act for the purpose of establishing an emergency medical service or may provide a separate service for itself. Public funds may be expended therefor, and a reasonable service fee may be charged to the user. Before any such service is established under the authority of this section, the county board or the governing bodies of cities and villages shall hold a public hearing after giving at least ten days' notice thereof, which notice shall include a brief summary of the general plan for establishing such service, including an estimate of the initial cost and the possible continuing cost of operating such service. If the board or governing body after such hearing determines that an emergency medical service for emergency medical care by out-of-hospital emergency care providers is needed, it may proceed as authorized in this section. The authority granted in this section shall be cumulative and supplementary to any existing powers heretofore granted. Any county board of counties and the governing bodies of cities and villages may pay their cost for such service out of available general funds or may levy a tax for the purpose of providing the service, which levy shall be in addition to all other taxes and shall be in addition to restrictions on the levy of taxes provided by statute, except that when a fire district provides the service the county shall pay the cost for the county service by levying a tax on that property not in a fire district providing the service. The levy shall be subject to section 77-3443.



13-304 - Recreational facilities; authorization; tax levy.

13-304. Recreational facilities; authorization; tax levy.

Any city, village, school district, township, or county shall have the power to join with any other political or governmental subdivision, with any agency or public corporation, whether federal, state, or local, or with any number or combinations thereof by contract or otherwise in the joint ownership, operation, or performance of any property, facility, power, or function or in agreements containing the provisions that one or more thereof operate or perform for the other or others, this power as set forth in this section to be only for the express purpose of acquiring, holding, improving, and operating any park, playground, swimming pool, recreation center, or other recreational use or facility. Each such political or governmental subdivision shall also individually have power to acquire, hold, improve, and operate any park, playground, swimming pool, recreation center, or other recreational use or facility. For the exercise of the powers set forth in this section, each such political or governmental subdivision shall have the power to levy a tax, to be known as a park and recreation tax, upon all the taxable property in its jurisdiction. This levy may be accumulated as a sinking fund from fiscal year to fiscal year to provide funds for the purpose of acquisition, holding, improvement, and operation of any park, playground, swimming pool, recreation center, or other recreational use or facility.

City may join with airport authority in acquisition of property for a park. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).



13-305 - Cities, villages, school districts, and counties; joint facilities; powers.

13-305. Cities, villages, school districts, and counties; joint facilities; powers.

For the specific purposes set forth in section 13-304, any city, village, school district or county shall have the power to receive (1) any grant or devise of real estate, (2) any grant or gift or bequest of money or other personal property, and (3) any other donation in trust or otherwise.

City may acquire real estate for park purposes by gift. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).



13-306 - Joint facilities; employees; park board; appointment; bonds; election; issuance.

13-306. Joint facilities; employees; park board; appointment; bonds; election; issuance.

To carry out the purposes set forth in section 13-304, the county board of any county is authorized to hire such employees as it deems necessary, and to appoint a park and recreation board of not less than three members to serve without compensation and to issue bonds for such purposes; Provided, that no such bonds shall be issued until the question of issuing the same shall have been submitted to the electors of the county at a general election therein, or at a special election called for such purposes, and a majority of electors voting at such election shall have voted in favor of issuing the bonds. Notice of such election shall be given by publication once each week for three successive weeks prior thereto in a legal newspaper published in or of general circulation in such county. Such bonds shall be payable in not less than five nor more than twenty years from the date of issuance thereof, and shall bear interest not exceeding the rate of six percent per annum, payable annually, with interest coupons attached to the bonds.

Whenever five percent of the registered voters voting in the county at the last general election and residing in such county shall file a petition in the office of the county clerk of such county requesting the county board of such county to submit the question of issuing bonds to the electors at the next general election or at a special election; or to submit to such electors the question of levying a park and recreation tax, as authorized by section 13-304, or both such questions, the county clerk shall determine and certify whether such petition has been signed by at least five percent of the registered voters voting in the county in the last general election, and who appear to reside in such county. He shall then present such petition to the county board at its next regular meeting. The county board shall thereupon cause such question of the issuance of bonds or levying such tax or both such questions, according to such petition, to be submitted to the electors of such county at the next general election, or special election called for such purpose if requested in such petition.



13-307 - Joint facilities; bonds; authority of county board; eminent domain; powers.

13-307. Joint facilities; bonds; authority of county board; eminent domain; powers.

If a majority of the electors voting thereon vote in favor of such question or questions submitted, such county board shall proceed accordingly.

To acquire property for the purposes set forth in section 13-304, each county shall have the power of eminent domain which shall be exercised by the county board of each county in the manner provided in sections 76-704 to 76-724.



13-308 - Municipal corporations; powers.

13-308. Municipal corporations; powers.

Any municipal corporation may contract with any person and provide funds for home-delivered meals for the elderly and retired senior volunteer programs.



13-309 - Municipal corporation, defined.

13-309. Municipal corporation, defined.

For purposes of sections 13-308 and 13-309, municipal corporation shall mean any county, township, city, or village, whether organized and existing under direct provisions of the Constitution of Nebraska or statutes of this state, or by virtue of charters or other corporate articles or instruments executed under authority of the Constitution or statutes of this state.



13-310 - Formation of subdivision or district; special assessment; notice; copy to nonresident property owners.

13-310. Formation of subdivision or district; special assessment; notice; copy to nonresident property owners.

Before any political subdivision, except any city of the metropolitan class, or special taxing district for public works or public improvements shall be formed, and before any political subdivision or special taxing district, excepting any city of the metropolitan class and school districts, may impose any special assessment for public works or public improvements, a copy of any notice required to be published by law shall be mailed to the last-known address of all nonresident property owners as shown on the current tax rolls at the time such notice is first published.



13-311 - Formation of district; mailing of notice; requirements.

13-311. Formation of district; mailing of notice; requirements.

The county clerk, city clerk, clerk of any political subdivision, except any city of the metropolitan class, or any other person upon whom the duty is imposed by law to publish notice required by law in regard to the formation of a special taxing district for public works or public improvements shall mail by certified mail with return receipt requested a copy of the published notice in regard to the formation of any special taxing district within the county, city, or other political subdivision, except any city of the metropolitan class, to the last-known address as shown on the current tax rolls of each nonresident property owner.



13-312 - Special assessment; mailing of notice; requirements.

13-312. Special assessment; mailing of notice; requirements.

The county clerk, city clerk, clerk of any political subdivision, except any city of the metropolitan class, or any other person upon whom the duty is imposed by law to publish notice required by law in regard to any special assessment by a special taxing district shall mail by certified mail with return receipt requested a copy of such notice to be published to the last-known address as shown on the current tax rolls of each nonresident property owner.



13-313 - Failure to mail copy of published notice; assessment invalidated.

13-313. Failure to mail copy of published notice; assessment invalidated.

The failure of any county clerk, city clerk, clerk of a political subdivision, except any city of the metropolitan class, or any other person upon whom the duty is imposed by law to mail a copy of a published notice as provided in sections 13-310 to 13-314 shall invalidate the assessment against the property involved while permitting all other assessments and procedures to be lawful.



13-314 - Nonresident property owner, defined.

13-314. Nonresident property owner, defined.

The term nonresident property owner as used in sections 13-310 to 13-314 shall mean any person or corporation whose residence and mailing address as shown on the current tax rolls is outside the boundaries of the county and who is a record owner of property within the boundaries of the political subdivision, except any city of the metropolitan class, special assessment district, or taxing district involved.



13-315 - Appropriation or expenditure; purposes; method; limitation.

13-315. Appropriation or expenditure; purposes; method; limitation.

The city commissioners or council of any city, the board of trustees of any village, and the county board of any county in the state shall have the power to appropriate or expend annually from the general funds or from revenue received from any proprietary functions of their respective political subdivision an amount not to exceed four-tenths of one percent of the taxable valuation of the city, village, or county for the purpose of encouraging immigration, new industries, and investment and to conduct and carry on a publicity campaign, including a publicity campaign conducted for the purpose of acquiring from any source a municipal electrical distribution system or exploiting and advertising the various agricultural, horticultural, manufacturing, commercial, and other resources, including utility services, of the city, village, or county. Such sum may be expended directly by the city, village, or county or may be paid to the chamber of commerce or other commercial organization or a similar county organization or multicounty organization or local development corporation to be expended for the purposes enumerated in this section under the direction of the board of directors of the organization. The total amount levied including the appropriation or expenditure made under this section shall not exceed the amount limited by law.

Provisions under this section for expenditure of tax money and income from proprietary functions for purchase by a municipality or a county of property for industrial development violate the Constitution, but the provisions of expenditures for other purposes by a municipality or county itself or through private organizations are constitutional. Chase v. County of Douglas, 195 Neb. 838, 241 N.W.2d 334 (1976).



13-316 - Expenditure; inclusion in budget.

13-316. Expenditure; inclusion in budget.

The amount to be expended for the ensuing year or biennial period shall be fixed at the time of making up the annual or biennial budget required by law, and the same shall be included in the budget.



13-317 - Juvenile emergency shelter care; contracts authorized.

13-317. Juvenile emergency shelter care; contracts authorized.

Any municipal corporation may contract with any person and provide funds for juvenile emergency shelter care. For purposes of this section:

(1) Juvenile emergency shelter care shall mean temporary twenty-four-hour physical care and supervision in crisis situations and at times when an appropriate foster care resource is not available to persons eighteen years of age or younger; and

(2) Municipal corporation shall be as defined in section 13-309.



13-318 - Public safety services; joint financing and operation; public safety commission; members; powers and duties.

13-318. Public safety services; joint financing and operation; public safety commission; members; powers and duties.

(1) Any county and any municipalities and fire protection districts within the county may provide for the joint financing and operation of public safety services pursuant to an agreement under the Interlocal Cooperation Act or Joint Public Agency Act.

(2) Joint public safety services shall be operated by a public safety commission consisting of at least three members who represent the county and the participating municipalities and fire protection districts as provided in the agreement. Only elected officials are eligible to serve on the commission. In counties with more than one hundred thousand inhabitants, the county and participating municipalities and fire protection districts may appoint a separate fire protection and emergency services commission of at least three members to operate or coordinate fire protection or emergency services in the county and participating municipalities and fire protection districts. If the public safety services to be provided include fire protection, at least one representative of each fire protection district shall be a member of the commission. The commission may employ officers and other employees necessary to carry out its duties and responsibilities for public safety services or fire protection or emergency services and may enter into contracts, acquire and dispose of property, and receive funds appropriated to it by the county and any participating municipality or fire protection district, granted or appropriated to it by the state or federal government or an agency thereof, given to it by any individual, or collected from the sales and use tax authorized by section 13-319. If fire protection services or emergency services are to be provided, the commission shall appoint an individual trained in fire protection or emergency services with at least five years of experience in providing such services who shall coordinate fire protection and financing of the services in the county. The individual shall serve at the pleasure of the commission. The commission shall have other powers as are granted to the county and any of the participating municipalities or fire protection districts acting independently except as limited by the agreement.



13-319 - County; sales and use tax authorized; limitation; election.

13-319. County; sales and use tax authorized; limitation; election.

Any county by resolution of the governing body may impose a sales and use tax of one-half percent, one percent, or one and one-half percent upon the same transactions sourced as provided in sections 77-2703.01 to 77-2703.04 within the county, but outside any incorporated municipality which has adopted a local sales tax pursuant to section 77-27,142, on which the state is authorized to impose a tax pursuant to the Nebraska Revenue Act of 1967, as amended from time to time. Any sales and use tax imposed pursuant to this section must be used (1) to finance public safety services provided by a public safety commission, (2) to provide the county share of funds required under any other agreement executed under the Interlocal Cooperation Act or Joint Public Agency Act, or (3) to finance public safety services provided by the county. A sales and use tax shall not be imposed pursuant to this section until an election has been held and a majority of the qualified electors have approved the tax pursuant to sections 13-322 and 13-323.



13-320 - Public safety services, defined.

13-320. Public safety services, defined.

For purposes of sections 13-318 to 13-326, public safety services means crime prevention, offender detention, and firefighter, police, medical, ambulance, or other emergency services.



13-321 - Repealed. Laws 1997, LB 269, § 80.

13-321. Repealed. Laws 1997, LB 269, § 80.



13-322 - Submission of question to voters; ballot language; procedure.

13-322. Submission of question to voters; ballot language; procedure.

The powers granted by section 13-319 shall not be exercised unless and until the question has been submitted at a primary, general, or special election held within the area which would be subject to the tax and in which all registered voters are entitled to vote on such question. The officials of the incorporated municipality or county shall order the submission of the question by submitting a certified copy of the resolution proposing the tax to the election commissioner or county clerk. The question may include any terms and conditions set forth in the resolution proposing the tax, such as a termination date or the specific public safety service for which the revenue received from the tax will be allocated, and shall include the following language: Shall the county impose a sales and use tax upon the same transactions within the county, other than in municipalities which impose a local option sales tax, on which the State of Nebraska is authorized to impose a tax to finance public safety services? If a majority of the votes cast upon the question are in favor of the tax, the governing body may impose the tax. If a majority of those voting on the question are opposed to the tax, the governing body shall not impose the tax. Any election under this section shall be conducted in accordance with the procedures provided in the Election Act.



13-323 - Submission of question to voters; notice.

13-323. Submission of question to voters; notice.

The election commissioner or county clerk shall give notice of the submission of the question of imposing a tax under section 13-319 not more than thirty days nor less than ten days before the election, by publication one time in one or more newspapers published in or of general circulation in the municipality or county in which the question is to be submitted. This notice is in addition to any other notice required under the Election Act.



13-324 - Tax Commissioner; powers and duties; beginning and termination of taxation; procedure; notice; administrative fee; illegal assessment and collection; remedies.

13-324. Tax Commissioner; powers and duties; beginning and termination of taxation; procedure; notice; administrative fee; illegal assessment and collection; remedies.

(1) The Tax Commissioner shall administer all sales and use taxes adopted under section 13-319. The Tax Commissioner may prescribe forms and adopt and promulgate reasonable rules and regulations in conformity with the Nebraska Revenue Act of 1967, as amended, for the making of returns and for the ascertainment, assessment, and collection of taxes. The county shall furnish a certified copy of the adopting or repealing resolution to the Tax Commissioner in accordance with such rules and regulations. The tax shall begin the first day of the next calendar quarter which is at least one hundred twenty days following receipt by the Tax Commissioner of the certified copy of the adopted resolution. The Tax Commissioner shall provide at least sixty days' notice of the adoption of the tax or a change in the rate to retailers. Notice shall be provided to retailers within the county. Notice to retailers may be provided through the web site of the Department of Revenue or by other electronic means.

(2) For resolutions containing a termination date, the termination date is the first day of a calendar quarter. The county shall furnish a certified statement to the Tax Commissioner no more than one hundred eighty days and at least one hundred twenty days before the termination date that the termination date stated in the resolution is still valid. If the certified statement is not furnished within the prescribed time, the tax shall remain in effect, and the Tax Commissioner shall continue to collect the tax until the first day of the calendar quarter which is at least one hundred twenty days after receipt of the certified statement notwithstanding the termination date stated in the resolution. The Tax Commissioner shall provide at least sixty days' notice of the termination of the tax to retailers. Notice shall be provided to retailers within the county. Notice to retailers may be provided through the web site of the department or other electronic means.

(3) The Tax Commissioner shall collect the sales and use tax concurrently with collection of a state tax in the same manner as the state tax is collected. The Tax Commissioner shall remit monthly the proceeds of the tax to the counties imposing the tax, after deducting the amount of refunds made and three percent of the remainder as an administrative fee necessary to defray the cost of collecting the tax and the expenses incident thereto. The Tax Commissioner shall keep full and accurate records of all money received and distributed. All receipts from the three-percent administrative fee shall be deposited in the state General Fund.

(4) Upon any claim of illegal assessment and collection, the taxpayer has the same remedies provided for claims of illegal assessment and collection of the state tax. It is the intention of the Legislature that the provisions of law which apply to the recovery of state taxes illegally assessed and collected apply to the recovery of sales and use taxes illegally assessed and collected under section 13-319.

(5) Boundary changes or the adoption of a sales and use tax by an incorporated municipality that affects any tax imposed by this section shall be governed as provided in subsections (3) through (10) of section 77-27,143.



13-325 - County sales and use tax; distribution.

13-325. County sales and use tax; distribution.

The proceeds of the sales and use tax imposed by a county under section 13-319 shall be distributed to the county for deposit in its general fund.



13-326 - County sales and use tax; laws governing; source of sales.

13-326. County sales and use tax; laws governing; source of sales.

(1) All relevant provisions of the Nebraska Revenue Act of 1967, as amended, not inconsistent with sections 13-319, 13-324, and 13-325, shall govern transactions, proceedings, and activities pursuant to any sales and use tax imposed by a county.

(2) For the purposes of the sales and use tax imposed by a county, all retail sales, rentals, and leases, as defined and described in the Nebraska Revenue Act of 1967, are sourced as provided in sections 77-2703.01 to 77-2703.04.



13-327 - County; cede jurisdiction; when; procedure.

13-327. County; cede jurisdiction; when; procedure.

(1) The governing body of any city of the first or second class or village may, by majority vote of its members, request that the county board formally cede and transfer to the city or village extraterritorial jurisdiction over land outside the area extending two miles from the corporate boundaries of a city of the first class and one mile from the corporate boundaries of a city of the second class or village. In making its request, the city or village shall describe the territory over which jurisdiction is being sought by metes and bounds or by reference to an official map, except that a village shall not request jurisdiction over any territory that is more than one-quarter mile outside the area extending one mile from the corporate boundaries of a village.

(2) Unless prohibited pursuant to section 13-328, the county board may, by majority vote of its members, grant the request with regard to some or all of the requested territory if:

(a) The county has formally adopted a comprehensive development plan and zoning resolution pursuant to section 23-114 not less than two years immediately preceding the date of the city's or village's request;

(b) The city or village, on the date of the request, is exercising extraterritorial jurisdiction over territory within the boundaries of the county;

(c) The requested territory is within the projected growth pattern of the city or village and would be within the city's or village's extraterritorial jurisdiction by reason of annexation within a reasonable period of years;

(d) Not more than a total of twenty-five percent of the territory of the county located outside the corporate boundaries of any city or village within the county shall be ceded to the jurisdiction of one city or village within ten years after the date upon which the initial request for the cession of territory to the city or village was approved by the governing body of the city or village; and

(e) No portion of the territory ceded to the city's or village's jurisdiction by the county lies within an area extending one-half mile from the extraterritorial jurisdiction of any other city of the first or second class or village on the date the request is approved by the governing body of the city or village.

(3) If the county board approves the cession and transfer of extraterritorial jurisdiction to a city or village pursuant to this section, such transfer shall take effect on the effective date of the ordinance as provided for in subsection (1) of section 16-902 in the case of a city of the first class or as provided for in subsection (1) of section 17-1002 in the case of a city of the second class or village. Upon the effective date of such transfer, the transferred jurisdiction shall be treated for all purposes as if such land were located within two miles of the corporate boundaries of a city of the first class or within one mile of the corporate boundaries of a city of the second class or village.



13-328 - County; cede jurisdiction; limitation.

13-328. County; cede jurisdiction; limitation.

A county which encompasses a city of the metropolitan class or city of the primary class shall not cede or transfer extraterritorial jurisdiction over land to a city of the first or second class or village if, on the date the county receives a request pursuant to subsection (1) of section 13-327, such land lies within the area extending three miles from the extraterritorial jurisdiction boundaries of such city of the metropolitan class or city of the primary class.



13-329 - County, city, village, or public utility; donation of motor vehicle; conditions.

13-329. County, city, village, or public utility; donation of motor vehicle; conditions.

The governing body of a county, city, village, or public utility may authorize the donation of any motor vehicle that is owned by such county, city, village, or public utility, if the governing body has determined that the motor vehicle has reached the end of its useful life, to any charitable organization described in section 501(c)(3) or 501(c)(19) of the Internal Revenue Code that is incorporated pursuant to the Nebraska Nonprofit Corporation Act unless such donation is prohibited by law. The governing body shall not authorize such donation if any employee of the charitable organization or any proposed recipient of the motor vehicle from the charitable organization is a family member of any member of the governing body. For purposes of this section, family member means a spouse, child, parent, brother, sister, grandchild, or grandparent by blood, marriage, or adoption.



13-401 - Members and employees; personal liability insurance; authorized.

13-401. Members and employees; personal liability insurance; authorized.

The governing board of any political subdivision in the State of Nebraska, may provide its members and employees of the political subdivision, either collectively or individually, with personal liability insurance coverage insuring against any liability and claim arising by reason of any act or omission in any manner relating to the performance, attempted performance, or failure of performance of official duties as such member or employee, and may authorize the payment of the premium, cost, and expense of such insurance from the general fund of such political subdivision.



13-402 - Political subdivisions, state agency; authorized to file petition in United States Bankruptcy Court.

13-402. Political subdivisions, state agency; authorized to file petition in United States Bankruptcy Court.

Any county, city, village, school district, agency of the state government, drainage district, sanitary and improvement district, or other political subdivision of the State of Nebraska is hereby permitted, authorized, and given the power to file a petition in the United States Bankruptcy Court under 11 U.S.C. chapter 9 and any acts amendatory thereto and supplementary thereof and to incur and pay the expenses incident to the consummation of a plan of adjustment of debts as contemplated by such petition.



13-403 - Real property; purchase, lease-purchase, or acquisition; appraisal required.

13-403. Real property; purchase, lease-purchase, or acquisition; appraisal required.

Notwithstanding any other provision of law, no political subdivision shall purchase, lease-purchase, or acquire for consideration real property having an estimated value of one hundred thousand dollars or more unless an appraisal of such property has been performed by a certified real property appraiser.



13-404 - Civil offices; vacancy; how filled.

13-404. Civil offices; vacancy; how filled.

Every civil office in a political subdivision filled by appointment shall be vacant upon the happening of any one of the events listed in section 32-560 except as provided in section 32-561. The resignation of the incumbent of such a civil office may be made as provided in section 32-562. Vacancies in such a civil office shall be filled as provided in section 32-567 and shall be subject to section 32-563.



13-405 - Definition or legal status of animal; political subdivision; limitation on power.

13-405. Definition or legal status of animal; political subdivision; limitation on power.

No political subdivision may by rule, regulation, ordinance, resolution, or proclamation define or assign a legal status to an animal or animals that is in any manner inconsistent with the status of animals as personal property.



13-501 - Act, how cited.

13-501. Act, how cited.

Sections 13-501 to 13-513 shall be known and may be cited as the Nebraska Budget Act.



13-502 - Purpose of act; applicability.

13-502. Purpose of act; applicability.

(1) The purpose of the Nebraska Budget Act is to require governing bodies of this state to which the act applies to follow prescribed budget practices and procedures and make available to the public pertinent information pertaining to the financial requirements and expectations of such governing bodies so that intelligent and informed support, opposition, criticism, suggestions, or observations can be made by those affected.

(2) The act shall not apply to governing bodies which have a budget of less than five thousand dollars per year.

(3) The act shall not apply to proprietary functions of municipalities for which a separate budget has been approved by the city council or village board as provided in the Municipal Proprietary Function Act.

(4) The Nebraska Budget Act shall not apply to any governing body for any fiscal year in which the governing body will not have a property tax request or receive state aid as defined in section 13-518.

(5) The act shall not apply to any public power district or public power and irrigation district organized pursuant to Chapter 70, article 6, to any rural power district organized pursuant to Chapter 70, article 8, or to any agency created pursuant to sections 18-2426 to 18-2434.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-503 - Terms, defined.

13-503. Terms, defined.

For purposes of the Nebraska Budget Act, unless the context otherwise requires:

(1) Governing body means the governing body of any county agricultural society, elected county fair board, joint airport authority formed under the Joint Airport Authorities Act, city or county airport authority, bridge commission created pursuant to section 39-868, cemetery district, city, village, municipal county, community college, community redevelopment authority, county, drainage or levee district, educational service unit, rural or suburban fire protection district, historical society, hospital district, irrigation district, learning community, natural resources district, nonprofit county historical association or society for which a tax is levied under subsection (1) of section 23-355.01, public building commission, railroad transportation safety district, reclamation district, road improvement district, rural water district, school district, sanitary and improvement district, township, offstreet parking district, transit authority, metropolitan utilities district, Educational Service Unit Coordinating Council, and political subdivision with the authority to have a property tax request, with the authority to levy a toll, or that receives state aid;

(2) Levying board means any governing body which has the power or duty to levy a tax;

(3) Fiscal year means the twelve-month period used by each governing body in determining and carrying on its financial and taxing affairs;

(4) Tax means any general or special tax levied against persons, property, or business for public purposes as provided by law but shall not include any special assessment;

(5) Auditor means the Auditor of Public Accounts;

(6) Cash reserve means funds required for the period before revenue would become available for expenditure but shall not include funds held in any special reserve fund;

(7) Public funds means all money, including nontax money, used in the operation and functions of governing bodies. For purposes of a county, city, or village which has a lottery established under the Nebraska County and City Lottery Act, only those net proceeds which are actually received by the county, city, or village from a licensed lottery operator shall be considered public funds, and public funds shall not include amounts awarded as prizes;

(8) Adopted budget statement means a proposed budget statement which has been adopted or amended and adopted as provided in section 13-506. Such term shall include additions, if any, to an adopted budget statement made by a revised budget which has been adopted as provided in section 13-511;

(9) Special reserve fund means any special fund set aside by the governing body for a particular purpose and not available for expenditure for any other purpose. Funds created for (a) the retirement of bonded indebtedness, (b) the funding of employee pension plans, (c) the purposes of the Political Subdivisions Self-Funding Benefits Act, (d) the purposes of the Local Option Municipal Economic Development Act, (e) voter-approved sinking funds, or (f) statutorily authorized sinking funds shall be considered special reserve funds;

(10) Biennial period means the two fiscal years comprising a biennium commencing in odd-numbered or even-numbered years used by a city or village in determining and carrying on its financial and taxing affairs; and

(11) Biennial budget means a budget by a city of the primary or metropolitan class that adopts a charter provision providing for a biennial period to determine and carry on the city's financial and taxing affairs or a budget by a city of the first or second class or village that provides for a biennial period to determine and carry on the city's or village's financial and taxing affairs.



13-504 - Proposed budget statement; contents; corrections; cash reserve; limitation.

13-504. Proposed budget statement; contents; corrections; cash reserve; limitation.

(1) Each governing body shall annually or biennially prepare a proposed budget statement on forms prescribed and furnished by the auditor. The proposed budget statement shall be made available to the public by the political subdivision prior to publication of the notice of the hearing on the proposed budget statement pursuant to section 13-506. A proposed budget statement shall contain the following information, except as provided by state law:

(a) For the immediately preceding fiscal year or biennial period, the revenue from all sources, including motor vehicle taxes, other than revenue received from personal and real property taxation, allocated to the funds and separately stated as to each such source: The unencumbered cash balance at the beginning and end of the year or biennial period; the amount received by taxation of personal and real property; and the amount of actual expenditures;

(b) For the current fiscal year or biennial period, actual and estimated revenue from all sources, including motor vehicle taxes, allocated to the funds and separately stated as to each such source: The actual unencumbered cash balance available at the beginning of the year or biennial period; the amount received from personal and real property taxation; and the amount of actual and estimated expenditures, whichever is applicable. Such statement shall contain the cash reserve for each fiscal year or biennial period and shall note whether or not such reserve is encumbered. Such cash reserve projections shall be based upon the actual experience of prior years or biennial periods. The cash reserve shall not exceed fifty percent of the total budget adopted exclusive of capital outlay items;

(c) For the immediately ensuing fiscal year or biennial period, an estimate of revenue from all sources, including motor vehicle taxes, other than revenue to be received from taxation of personal and real property, separately stated as to each such source: The actual or estimated unencumbered cash balances, whichever is applicable, to be available at the beginning of the year or biennial period; the amounts proposed to be expended during the year or biennial period; and the amount of cash reserve, based on actual experience of prior years or biennial periods, which cash reserve shall not exceed fifty percent of the total budget adopted exclusive of capital outlay items;

(d) A statement setting out separately the amount sought to be raised from the levy of a tax on the taxable value of real property (i) for the purpose of paying the principal or interest on bonds issued by the governing body and (ii) for all other purposes;

(e) A uniform summary of the proposed budget statement, including each proprietary function fund included in a separate proprietary budget statement prepared pursuant to the Municipal Proprietary Function Act, and a grand total of all funds maintained by the governing body; and

(f) For municipalities, a list of the proprietary functions which are not included in the budget statement. Such proprietary functions shall have a separate budget statement which is approved by the city council or village board as provided in the Municipal Proprietary Function Act.

(2) The actual or estimated unencumbered cash balance required to be included in the budget statement by this section shall include deposits and investments of the political subdivision as well as any funds held by the county treasurer for the political subdivision and shall be accurately stated on the proposed budget statement.

(3) The political subdivision shall correct any material errors in the budget statement detected by the auditor or by other sources.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-504.01 - Repealed. Laws 2002, LB 568, § 15.

13-504.01. Repealed. Laws 2002, LB 568, § 15.



13-505 - Proposed budget statement; estimated expenditures; unencumbered balances; estimated income.

13-505. Proposed budget statement; estimated expenditures; unencumbered balances; estimated income.

The estimated expenditures plus the required cash reserve for the ensuing fiscal year or biennial period less all estimated and actual unencumbered balances at the beginning of the year or biennial period and less the estimated income from all sources, including motor vehicle taxes, other than taxation of personal and real property shall equal the amount to be received from taxes, and such amount shall be shown on the proposed budget statement pursuant to section 13-504. The amount to be raised from taxation of personal and real property, as determined above, plus the estimated revenue from other sources, including motor vehicle taxes, and the unencumbered balances shall equal the estimated expenditures, plus the necessary required cash reserve, for the ensuing year or biennial period.



13-506 - Proposed budget statement; notice; hearing; adoption; certify to board; exceptions; file with auditor.

13-506. Proposed budget statement; notice; hearing; adoption; certify to board; exceptions; file with auditor.

(1) Each governing body shall each year or biennial period conduct a public hearing on its proposed budget statement. Notice of place and time of such hearing, together with a summary of the proposed budget statement, shall be published at least five days prior to the date set for hearing in a newspaper of general circulation within the governing body's jurisdiction. When the total operating budget, not including reserves, does not exceed ten thousand dollars per year or twenty thousand dollars per biennial period, the proposed budget summary may be posted at the governing body's principal headquarters. After such hearing, the proposed budget statement shall be adopted, or amended and adopted as amended, and a written record shall be kept of such hearing. The amount to be received from personal and real property taxation shall be certified to the levying board after the proposed budget statement is adopted or is amended and adopted as amended. If the levying board represents more than one county, a member or a representative of the governing board shall, upon the written request of any represented county, appear and present its budget at the hearing of the requesting county. The certification of the amount to be received from personal and real property taxation shall specify separately (a) the amount to be applied to the payment of principal or interest on bonds issued by the governing body and (b) the amount to be received for all other purposes. If the adopted budget statement reflects a change from that shown in the published proposed budget statement, a summary of such changes shall be published within twenty days after its adoption in the manner provided in this section, but without provision for hearing, setting forth the items changed and the reasons for such changes.

(2) Upon approval by the governing body, the budget shall be filed with the auditor. The auditor may review the budget for errors in mathematics, improper accounting, and noncompliance with the Nebraska Budget Act or sections 13-518 to 13-522. If the auditor detects such errors, he or she shall immediately notify the governing body of such errors. The governing body shall correct any such error as provided in section 13-511. Warrants for the payment of expenditures provided in the budget adopted under this section shall be valid notwithstanding any errors or noncompliance for which the auditor has notified the governing body.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-507 - Levy increase; indicate on budget statement.

13-507. Levy increase; indicate on budget statement.

When a levy increase has been authorized by vote of the electors, the adopted budget statement shall indicate the amount of the levy increase.



13-508 - Adopted budget statement; certified taxable valuation; levy.

13-508. Adopted budget statement; certified taxable valuation; levy.

(1) After publication and hearing thereon and within the time prescribed by law, each governing body, except as provided in subsection (3) of this section, shall file with and certify to the levying board or boards on or before September 20 of each year or September 20 of the final year of a biennial period and file with the auditor a copy of the adopted budget statement which complies with sections 13-518 to 13-522 or 79-1023 to 79-1030, together with the amount of the tax required to fund the adopted budget, setting out separately (a) the amount to be levied for the payment of principal or interest on bonds issued by the governing body and (b) the amount to be levied for all other purposes. Proof of publication shall be attached to the statements. Learning communities shall also file a copy of such adopted budget statement with member school districts on or before September 1 of each year. The governing body, in certifying the amount required, may make allowance for delinquent taxes not exceeding five percent of the amount required plus the actual percentage of delinquent taxes for the preceding tax year or biennial period and for the amount of estimated tax loss from any pending or anticipated litigation which involves taxation and in which tax collections have been or can be withheld or escrowed by court order. For purposes of this section, anticipated litigation shall be limited to the anticipation of an action being filed by a taxpayer who or which filed a similar action for the preceding year or biennial period which is still pending. Except for such allowances, a governing body shall not certify an amount of tax more than one percent greater or lesser than the amount determined under section 13-505.

(2) Each governing body shall use the certified taxable values as provided by the county assessor pursuant to section 13-509 for the current year in setting or certifying the levy. Each governing body may designate one of its members to perform any duty or responsibility required of such body by this section.

(3)(a) A Class I school district shall do the filing and certification required by subsection (1) of this section on or before August 1 of each year.

(b) A learning community shall do such filing and certification on or before September 1 of each year.

A budget of an airport authority adopted without full compliance with the requirements of the Nebraska Budget Act is void and may be set aside. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-509 - County assessor; certify taxable value; when.

13-509. County assessor; certify taxable value; when.

(1) On or before August 20 of each year, the county assessor shall certify to each governing body or board empowered to levy or certify a tax levy the current taxable value of the taxable real and personal property subject to the applicable levy. Current taxable value for real property shall mean the value established by the county assessor and equalized by the county board of equalization and the Tax Equalization and Review Commission. Current taxable value for tangible personal property shall mean the net book value reported by the taxpayer and certified by the county assessor.

(2) The valuation of any real and personal property annexed by a political subdivision on or after August 1 shall be considered in the taxable valuation of the annexing political subdivision the following year.



13-509.01 - Cash balance; expenditure authorized; limitation.

13-509.01. Cash balance; expenditure authorized; limitation.

On and after the first day of its fiscal year in 1993 and of each succeeding year or on or after the first day of its biennial period and until the adoption of the budget by a governing body in September, the governing body may expend any balance of cash on hand for the current expenses of the political subdivision governed by the governing body. Except as provided in section 13-509.02, such expenditures shall not exceed an amount equivalent to the total amount expended under the last budget in the equivalent period of the prior budget year or biennial period. Such expenditures shall be charged against the appropriations for each individual fund or purpose as provided in the budget when adopted.



13-509.02 - Cash balance; expenditure limitation; exceeded; when; section, how construed.

13-509.02. Cash balance; expenditure limitation; exceeded; when; section, how construed.

The restriction on expenditures in section 13-509.01 may be exceeded upon the express finding of the governing body of the political subdivision that expenditures beyond the amount authorized are necessary to enable the political subdivision to meet its statutory duties and responsibilities. The finding and approval of the expenditures in excess of the statutory authorization shall be adopted by the governing body of the political subdivision in open public session of the governing body. Expenditures authorized by this section shall be charged against appropriations for each individual fund or purpose as provided in the budget when adopted, and nothing in this section shall be construed to authorize expenditures by the political subdivision in excess of that authorized by any other statutory provision.



13-510 - Emergency; transfer of funds; violation; penalty.

13-510. Emergency; transfer of funds; violation; penalty.

Whenever during the current fiscal year or biennial period it becomes apparent to a governing body that due to unforeseen emergencies there is temporarily insufficient money in a particular fund to meet the requirements of the adopted budget of expenditures for that fund, the governing body may by a majority vote, unless otherwise provided by state law, transfer money from other funds to such fund. No expenditure during any fiscal year or biennial period shall be made in excess of the amounts indicated in the adopted budget statement, except as authorized in section 13-511, or by state law. Any officer or officers of any governing body who obligates funds contrary to the provisions of this section shall be guilty of a Class V misdemeanor.

A determination of "emergency" under the Nebraska Budget Act is a question for a county board and will not be disturbed on appeal unless there has been an abuse of discretion. Meyer v. Colin, 204 Neb. 96, 281 N.W.2d 737 (1979).



13-511 - Revision of adopted budget statement; when; supplemental funds; hearing; notice; warrants; issuance; correction.

13-511. Revision of adopted budget statement; when; supplemental funds; hearing; notice; warrants; issuance; correction.

(1) Unless otherwise provided by law, whenever during the current fiscal year or biennial period it becomes apparent to a governing body that (a) there are circumstances which could not reasonably have been anticipated at the time the budget for the current year or biennial period was adopted, (b) the budget adopted violated sections 13-518 to 13-522, such that the revenue of the current fiscal year or biennial period for any fund thereof will be insufficient, additional expenses will be necessarily incurred, or there is a need to reduce the budget requirements to comply with sections 13-518 to 13-522, or (c) the governing body has been notified by the auditor of a mathematical or accounting error or noncompliance with the Nebraska Budget Act, such governing body may propose to revise the previously adopted budget statement and shall conduct a public hearing on such proposal.

(2) Notice of the time and place of the hearing shall be published at least five days prior to the date set for hearing in a newspaper of general circulation within the governing body's jurisdiction. Such published notice shall set forth (a) the time and place of the hearing, (b) the amount in dollars of additional or reduced money required and for what purpose, (c) a statement setting forth the nature of the unanticipated circumstances and, if the budget requirements are to be increased, the reasons why the previously adopted budget of expenditures cannot be reduced during the remainder of the current year or biennial period to meet the need for additional money in that manner, (d) a copy of the summary of the originally adopted budget previously published, and (e) a copy of the summary of the proposed revised budget.

(3) At such hearing any taxpayer may appear or file a written statement protesting any application for additional money. A written record shall be kept of all such hearings.

(4) Upon conclusion of the public hearing on the proposed revised budget and approval of the proposed revised budget by the governing body, the governing body shall file with the county clerk of the county or counties in which such governing body is located, with the learning community coordinating council for school districts that are members of learning communities, and with the auditor, a copy of the revised budget, as adopted. The governing body may then issue warrants in payment for expenditures authorized by the adopted revised budget. Such warrants shall be referred to as registered warrants and shall be repaid during the next fiscal year or biennial period from funds derived from taxes levied therefor.

(5) Within thirty days after the adoption of the budget under section 13-506, a governing body may, or within thirty days after notification of an error by the auditor, a governing body shall, correct an adopted budget which contains a clerical, mathematical, or accounting error which does not affect the total amount budgeted by more than one percent or increase the amount required from property taxes. No public hearing shall be required for such a correction. After correction, the governing body shall file a copy of the corrected budget with the county clerk of the county or counties in which such governing body is located and with the auditor. The governing body may then issue warrants in payment for expenditures authorized by the budget.



13-512 - Budget statement; taxpayer; contest; basis; procedure.

13-512. Budget statement; taxpayer; contest; basis; procedure.

A taxpayer upon whom a tax will be imposed as a result of the action of a governing body in adopting a budget statement may contest the validity of the budget statement adopted by the governing body by filing an action in the district court of the county in which the governing body is situated. Such action shall be based either upon a violation of or a failure to comply with the provisions and requirements of the Nebraska Budget Act by the governing body. In response to such action, the governing body shall be required to show cause why the budget statement should not be ordered set aside, modified, or changed. The action shall be tried to the court without a jury and shall be given priority by the district court over other pending civil litigation, and by the appellate court on appeal, to the extent possible and feasible to expedite a decision. Such action shall be filed within thirty days after the adopted budget statement is required to be filed by the governing body with the levying board. If the district court finds that the governing body has violated or failed to comply with the requirements of the act, the court shall, in whole or in part, set aside, modify, or change the adopted budget statement or tax levy as the justice of the case may require. The district court's decision may be appealed to the Court of Appeals.

The remedy provided in this section shall not be exclusive but shall be in addition to any other remedy provided by law.

In an action hereunder, the trial court is without authority to award the plaintiff an attorney's fee. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



13-513 - Auditor; request information.

13-513. Auditor; request information.

The auditor shall, on or before December 1 each year, request information from each governing body in a form prescribed by the auditor regarding (1) trade names, corporate names, or other business names under which the governing body operates and (2) agreements to which the governing body is a party under the Interlocal Cooperation Act and the Joint Public Agency Act. Each governing body shall provide such information to the auditor on or before December 31.



13-514 - Repealed. Laws 1992, LB 1063, § 214; Laws 1992, Second Spec. Sess., LB 1, § 182.

13-514. Repealed. Laws 1992, LB 1063, § 214; Laws 1992, Second Spec. Sess., LB 1, § 182.



13-515 - Repealed. Laws 2000, LB 968, § 91.

13-515. Repealed. Laws 2000, LB 968, § 91.



13-516 - Public power district; public power and irrigation district; rural power district; power project agency; proposed budget; contents; notice; meeting; changes.

13-516. Public power district; public power and irrigation district; rural power district; power project agency; proposed budget; contents; notice; meeting; changes.

A public power district or public power and irrigation district organized pursuant to Chapter 70, article 6, a rural power district organized pursuant to Chapter 70, article 8, or any agency created pursuant to sections 18-2426 to 18-2434 shall prepare in writing each year a proposed budget which shall include at a minimum: Revenue from all sources separately stated as to each source and expenditures from the prior two years; estimates of the current year's revenue from all sources separately stated as to each source and expenditures; and a summary which outlines the fiscal policy of the district or agency for the period covered by the budget. Such proposed budget shall be available for inspection by the general public at each district's or agency's principal headquarters at least seven days prior to the meeting of the board of directors at which such budget is to be adopted. The budget shall be in a form approved by the Nebraska Power Review Board.

Notice of the place and time of such meeting of the board of directors shall be published at least seven days prior to the date set for such meeting in a newspaper of general circulation within the district or agency. The notice shall include a statement that the proposed budget is available for public inspection and the location where it is available. Any changes to the proposed budget made between the date the proposed budget is made available for public inspection and the date of the board meeting shall be added to the proposed budget at the principal headquarters of the district or agency prior to the board meeting. At such meeting the public shall have an opportunity to testify before the proposed budget is adopted, and a written record shall be kept of such meeting. If the adopted budget reflects a change from that shown in the proposed budget a summary of such changes shall be available for inspection at the principal headquarters of such district or agency.



13-517 - School districts and educational service units; Nebraska Budget Act applicable.

13-517. School districts and educational service units; Nebraska Budget Act applicable.

The annual budget of all school districts and educational service units shall be subject to the Nebraska Budget Act.



13-518 - Terms, defined.

13-518. Terms, defined.

For purposes of sections 13-518 to 13-522:

(1) Allowable growth means (a) for governmental units other than community colleges, the percentage increase in taxable valuation in excess of the base limitation established under section 77-3446, if any, due to improvements to real property as a result of new construction, additions to existing buildings, any improvements to real property which increase the value of such property, and any increase in valuation due to annexation and any personal property valuation over the prior year and (b) for community colleges, the percentage increase in excess of the base limitation, if any, in full-time equivalent students from the second year to the first year preceding the year for which the budget is being determined;

(2) Capital improvements means (a) acquisition of real property or (b) acquisition, construction, or extension of any improvements on real property;

(3) Governing body has the same meaning as in section 13-503;

(4) Governmental unit means every political subdivision which has authority to levy a property tax or authority to request levy authority under section 77-3443 except sanitary and improvement districts which have been in existence for five years or less and school districts;

(5) Qualified sinking fund means a fund or funds maintained separately from the general fund to pay for acquisition or replacement of tangible personal property with a useful life of five years or more which is to be undertaken in the future but is to be paid for in part or in total in advance using periodic payments into the fund. The term includes sinking funds under subdivision (13) of section 35-508 for firefighting and rescue equipment or apparatus;

(6) Restricted funds means (a) property tax, excluding any amounts refunded to taxpayers, (b) payments in lieu of property taxes, (c) local option sales taxes, (d) motor vehicle taxes, (e) state aid, (f) transfers of surpluses from any user fee, permit fee, or regulatory fee if the fee surplus is transferred to fund a service or function not directly related to the fee and the costs of the activity funded from the fee, (g) any funds excluded from restricted funds for the prior year because they were budgeted for capital improvements but which were not spent and are not expected to be spent for capital improvements, (h) the tax provided in sections 77-27,223 to 77-27,227 beginning in the second fiscal year in which the county will receive a full year of receipts, and (i) any excess tax collections returned to the county under section 77-1776. Funds received pursuant to the nameplate capacity tax levied under section 77-6203 for the first five years after a wind energy generation facility has been commissioned are nonrestricted funds; and

(7) State aid means:

(a) For all governmental units, state aid paid pursuant to sections 60-3,202 and 77-3523;

(b) For municipalities, state aid to municipalities paid pursuant to sections 18-2605, 39-2501 to 39-2520, 60-3,190, and 77-27,139.04 and insurance premium tax paid to municipalities;

(c) For counties, state aid to counties paid pursuant to sections 39-2501 to 39-2520 and 60-3,184 to 60-3,190, insurance premium tax paid to counties, and reimbursements to counties from funds appropriated pursuant to section 29-3933;

(d) For community colleges, (i) for fiscal years 2010-11, 2011-12, and 2012-13, state aid to community colleges paid pursuant to section 90-517 and (ii) for fiscal year 2013-14 and each fiscal year thereafter, state aid to community colleges paid pursuant to the Community College Aid Act;

(e) For educational service units, state aid appropriated under sections 79-1241.01 and 79-1241.03; and

(f) For local public health departments as defined in section 71-1626, state aid as distributed under section 71-1628.08.



13-519 - Governmental unit; adoption of budget; limitations; additional increases authorized; procedure.

13-519. Governmental unit; adoption of budget; limitations; additional increases authorized; procedure.

(1)(a) Subject to subdivision (1)(b) of this section, for all fiscal years beginning on or after July 1, 1998, no governmental unit shall adopt a budget containing a total of budgeted restricted funds more than the last prior year's total of budgeted restricted funds plus allowable growth plus the basic allowable growth percentage of the base limitation established under section 77-3446. For the second fiscal year in which a county will receive a full year of receipts from the tax imposed in sections 77-27,223 to 77-27,227, the prior year's total of restricted funds shall be the prior year's total of restricted funds plus the total receipts from the tax imposed in sections 77-27,223 to 77-27,227 in the prior year. For fiscal years 2010-11 through 2013-14 in which a county will reassume the assessment function pursuant to section 77-1340 or 77-1340.04, the prior year's total of restricted funds shall be the prior year's total of restricted funds plus the total budgeted for the reassumption of the assessment function. If a governmental unit transfers the financial responsibility of providing a service financed in whole or in part with restricted funds to another governmental unit or the state, the amount of restricted funds associated with providing the service shall be subtracted from the last prior year's total of budgeted restricted funds for the previous provider and may be added to the last prior year's total of restricted funds for the new provider. For governmental units that have consolidated, the calculations made under this section for consolidating units shall be made based on the combined total of restricted funds, population, or full-time equivalent students of each governmental unit.

(b) For all fiscal years beginning on or after July 1, 2008, educational service units may exceed the limitations of subdivision (1)(a) of this section to the extent that one hundred ten percent of the needs for the educational service unit calculated pursuant to section 79-1241.03 exceeds the budgeted restricted funds allowed pursuant to subdivision (1)(a) of this section.

(2) A governmental unit may exceed the limit provided in subdivision (1)(a) of this section for a fiscal year by up to an additional one percent upon the affirmative vote of at least seventy-five percent of the governing body.

(3) A governmental unit may exceed the applicable allowable growth percentage otherwise prescribed in this section by an amount approved by a majority of legal voters voting on the issue at a special election called for such purpose upon the recommendation of the governing body or upon the receipt by the county clerk or election commissioner of a petition requesting an election signed by at least five percent of the legal voters of the governmental unit. The recommendation of the governing body or the petition of the legal voters shall include the amount and percentage by which the governing body would increase its budgeted restricted funds for the ensuing year over and above the current year's budgeted restricted funds. The county clerk or election commissioner shall call for a special election on the issue within thirty days after the receipt of such governing body recommendation or legal voter petition. The election shall be held pursuant to the Election Act, and all costs shall be paid by the governing body. The issue may be approved on the same question as a vote to exceed the levy limits provided in section 77-3444.

(4) In lieu of the election procedures in subsection (3) of this section, any governmental unit may exceed the allowable growth percentage otherwise prescribed in this section by an amount approved by a majority of legal voters voting at a meeting of the residents of the governmental unit, called after notice is published in a newspaper of general circulation in the governmental unit at least twenty days prior to the meeting. At least ten percent of the registered voters residing in the governmental unit shall constitute a quorum for purposes of taking action to exceed the allowable growth percentage. If a majority of the registered voters present at the meeting vote in favor of exceeding the allowable growth percentage, a copy of the record of that action shall be forwarded to the Auditor of Public Accounts along with the budget documents. The issue to exceed the allowable growth percentage may be approved at the same meeting as a vote to exceed the limits or final levy allocation provided in section 77-3444.



13-520 - Limitations; not applicable to certain restricted funds.

13-520. Limitations; not applicable to certain restricted funds.

The limitations in section 13-519 shall not apply to (1) restricted funds budgeted for capital improvements, (2) restricted funds expended from a qualified sinking fund for acquisition or replacement of tangible personal property with a useful life of five years or more, (3) restricted funds pledged to retire bonded indebtedness, used by a public airport to retire interest-free loans from the Department of Aeronautics in lieu of bonded indebtedness at a lower cost to the public airport, or used to pay other financial instruments that are approved and agreed to before July 1, 1999, in the same manner as bonds by a governing body created under section 35-501, (4) restricted funds budgeted in support of a service which is the subject of an agreement or a modification of an existing agreement whether operated by one of the parties to the agreement or by an independent joint entity or joint public agency, (5) restricted funds budgeted to pay for repairs to infrastructure damaged by a natural disaster which is declared a disaster emergency pursuant to the Emergency Management Act, (6) restricted funds budgeted to pay for judgments, except judgments or orders from the Commission of Industrial Relations, obtained against a governmental unit which require or obligate a governmental unit to pay such judgment, to the extent such judgment is not paid by liability insurance coverage of a governmental unit, (7) the dollar amount by which restricted funds budgeted by a natural resources district to administer and implement ground water management activities and integrated management activities under the Nebraska Ground Water Management and Protection Act exceed its restricted funds budgeted to administer and implement ground water management activities and integrated management activities for FY2003-04, or (8) restricted funds budgeted to pay for the reassumption of the assessment function pursuant to section 77-1340 or 77-1340.04 in fiscal years 2010-11 through 2013-14.



13-521 - Governmental unit; unused restricted funds; authority to carry forward.

13-521. Governmental unit; unused restricted funds; authority to carry forward.

A governmental unit may choose not to increase its total of restricted funds by the full amount allowed by law in a particular year. In such cases, the governmental unit may carry forward to future budget years the amount of unused restricted funds authority. The governmental unit shall calculate its unused restricted funds authority and submit an accounting of such amount with the budget documents for that year. Such unused restricted funds authority may then be used in later years for increases in the total of restricted funds allowed by law. Any unused budget authority existing on April 8, 1998, by reason of any prior law may be used for increases in restricted funds authority.



13-522 - Noncompliance with budget limitations; Auditor of Public Accounts; State Treasurer; duties.

13-522. Noncompliance with budget limitations; Auditor of Public Accounts; State Treasurer; duties.

The Auditor of Public Accounts shall prepare budget documents to be submitted by governmental units which calculate the restricted funds authority for each governmental unit. Each governmental unit shall submit its calculated restricted funds authority with its budget documents at the time the budgets are due to the Auditor of Public Accounts. If the Auditor of Public Accounts determines from the budget documents that a governmental unit is not complying with the budget limits provided in sections 13-518 to 13-522, he or she shall notify the governing body of his or her determination and notify the State Treasurer of the noncompliance. The State Treasurer shall then suspend distribution of state aid allocated to the governmental unit until such sections are complied with. The funds shall be held for six months until the governmental unit complies, and if the governmental unit complies within the six-month period, it shall receive the suspended funds, but after six months, if the governmental unit fails to comply, the suspended funds shall be forfeited and shall be redistributed to other recipients of the state aid or, in the case of homestead exemption reimbursement, returned to the General Fund.



13-601 - Local governments; receive funds from United States Government; expenditures authorized.

13-601. Local governments; receive funds from United States Government; expenditures authorized.

It shall be lawful for any unit of local government of the State of Nebraska to receive funds from the United States Government pursuant to Title I of the federal State and Local Fiscal Assistance Act of 1972, Public Law 92-512, 92nd Congress, Second Session, 31 U.S.C. 1221 and following, or any successor act thereto. Such local government may use local assistance and other available resources for any purpose for which other revenue may be lawfully expended including the following:

(1) Ordinary and necessary maintenance and operating expenses for (a) public safety, including law enforcement, fire protection, and building code enforcement, (b) environmental protection, including sewage disposal, sanitation, and pollution abatement, (c) public transportation, including transit systems and streets and roads, (d) health, (e) recreation, (f) libraries, (g) social services as defined in section 68-1202, and (h) financial administration; and

(2) Ordinary and necessary capital expenditures authorized by law.



13-602 - Revenue sharing; interpretation.

13-602. Revenue sharing; interpretation.

It is the intent of the Legislature that in construing section 13-601 the courts will be guided by the interpretations given by the Office of Revenue Sharing, U.S. Department of Treasury and by the federal courts to section 103 of the State and Local Fiscal Assistance Act of 1972, 31 U.S.C. 1222, as from time to time amended.



13-603 - Revenue sharing; supplemental to existing laws; joint operations authorized.

13-603. Revenue sharing; supplemental to existing laws; joint operations authorized.

The provisions of sections 13-601 to 13-603 are supplementary to existing laws relating to any unit of local government and confer upon such units of local government powers not previously granted by state law to permit those governmental subdivisions to use such funds and other available resources for the purposes of sections 13-601 to 13-603, and any unit of local government shall have the power to join with any other governmental subdivision, or with any agency or nonprofit corporation, whether federal, state, or local, or with any number or combinations thereof, by contract or otherwise, in joint ownership, operation of any function, or exercise of any power pursuant to the provisions of sections 13-601 to 13-603, or in agreements containing the provision that one or more operate or perform for the other or others.



13-604 - Municipalities and counties; federal and other funds; expenditures authorized.

13-604. Municipalities and counties; federal and other funds; expenditures authorized.

It shall be lawful for any municipality and for any county to spend its own revenue and other available resources, including funds received under Title I of the federal State and Local Fiscal Assistance Act of 1972 (Public Law 92-512, 23 U.S.C. chapter 24), or any successor act thereto, for any purpose for which other revenue may be lawfully expended including the following:

(1) Ordinary and necessary maintenance and operating expenses for (a) public safety, including law enforcement, fire protection, and building code enforcement; (b) environmental protection, including sewage disposal, sanitation and pollution abatement; (c) public transportation, including transit systems for streets and roads; (d) health; (e) recreation; (f) libraries; (g) social services as defined in section 68-1202; and (h) financial administration; and

(2) Ordinary and necessary capital expenditures authorized by law.



13-605 - State, municipalities, and counties; housing and community development programs; funding and administration authorized; restriction.

13-605. State, municipalities, and counties; housing and community development programs; funding and administration authorized; restriction.

The Legislature hereby finds and declares that the problems relating to the critical social, economic, and environmental problems of the nation's cities, towns, and smaller urban communities which are found and declared to exist by the Congress of the United States in the Housing and Community Development Act of 1974 as amended through the Housing and Community Development Amendments of 1981 exist within this state and that it is in the public interest for the state, cities of all classes, villages, or counties to be authorized to apply for, receive, or expend federal funds for the eligible activities under such act or to administer such programs. The Legislature hereby declares such activities to be a public purpose within this state. Money received from the federal government for such activities shall be placed in a distinct and separate fund and shall not be commingled with other money of the state, city, village, or county.



13-606 - Financial statements; filing requirements.

13-606. Financial statements; filing requirements.

Every governing body of any political subdivision that is required by law to submit to an audit of its accounts shall provide and file with its secretary or clerk, in the year of its organization and each year thereafter, not later than August 1 of each year, financial statements showing its actual and budgeted figures for the most recently completed fiscal year.



13-607 - Sexual assaults; forensic medical examination; payment; forensic DNA testing; requirements.

13-607. Sexual assaults; forensic medical examination; payment; forensic DNA testing; requirements.

(1) The full out-of-pocket cost or expense that may be charged to a sexual assault victim in connection with a forensic medical examination shall be paid for by the law enforcement agency of a political subdivision if such law enforcement agency is the primary investigating law enforcement agency investigating the reported sexual assault.

(2) Except as provided under section 81-2010, all forensic DNA tests shall be performed by a laboratory which is accredited by the American Society of Crime Laboratory Directors-LAB-Laboratory Accreditation Board or the National Forensic Science Technology Center or by any other national accrediting body or public agency which has requirements that are substantially equivalent to or more comprehensive than those of the society or center.



13-608 - Sexual assaults; primary investigating law enforcement agency; how determined.

13-608. Sexual assaults; primary investigating law enforcement agency; how determined.

If two or more law enforcement agencies are involved in the investigation of a sexual assault and fail to agree which agency is the primary investigating law enforcement agency, the primary investigating law enforcement agency shall be the police department or the town marshal if the offense occurred within a city or village with a law enforcement agency, the office of the sheriff if the offense occurred within a county but outside of any city or village with a law enforcement agency, or the Nebraska State Patrol if the offense occurred on state property.



13-609 - Electronic payments; acceptance; conditions.

13-609. Electronic payments; acceptance; conditions.

(1) Any county treasurer, county official, or political subdivision official may accept credit cards, charge cards, or debit cards, whether presented in person or electronically, or electronic funds transfers as a method of cash payment of any tax, levy, excise, duty, custom, toll, interest, penalty, fine, license, fee, or assessment of whatever kind or nature, whether general or special, as provided by section 77-1702.

(2) The total amount of such taxes, levies, excises, duties, customs, tolls, interest, penalties, fines, licenses, fees, or assessments of whatever kind or nature, whether general or special, paid for by credit card, charge card, debit card, or electronic funds transfer shall be collected by the county treasurer, county official, or political subdivision official.

(3) Any political subdivision operating a facility in a proprietary capacity may choose to accept credit cards, charge cards, or debit cards, whether presented in person or electronically, or electronic funds transfers as a means of cash payment and may adjust the price for services to reflect the handling and payment costs.

(4) The county treasurer, county official, or political subdivision official shall obtain, for each transaction, authorization for use of any credit card, charge card, or debit card used pursuant to this section from the financial institution, vending service company, credit card or charge card company, or third-party merchant bank providing such service.

(5) The types of credit cards, charge cards, or debit cards accepted and the payment services provided shall be determined by the State Treasurer and the Director of Administrative Services with the advice of a committee convened by the State Treasurer and the director. The committee shall consist of the State Treasurer, the Tax Commissioner, the director, and representatives from counties, cities, and other political subdivisions as may be appropriate. The committee shall develop recommendations for the contracting of such services. The State Treasurer and the director shall contract with one or more credit card, charge card, or debit card companies or third-party merchant banks for services on behalf of the state and those counties, cities, and political subdivisions that choose to participate in the state contract for such services. The State Treasurer and the director shall consider, for purposes of this section, any negotiated discount, processing, or transaction fee imposed by a credit card, charge card, or debit card company or third-party merchant bank as an administrative expense. Counties, cities, and other political subdivisions that choose not to participate in the state contract may choose types of credit cards, charge cards, and debit cards and may negotiate and contract independently or collectively as a governmental entity with one or more financial institutions, vending service companies, credit card, charge card, or debit card companies, or third-party merchant banks for the provision of such services. All county officials within each county choosing to accept credit cards, charge cards, and debit cards shall contract for services through the same financial institutions, vending service companies, credit card, charge card, or debit card companies, or third-party merchant banks for the provision of such services. County officials who accept credit cards, charge cards, and debit cards shall notify the county board of such decision and the discount or administrative fees charged for such service.

(6) A county treasurer, county official, or political subdivision official authorizing acceptance of credit card or charge card payments shall be authorized but not required to impose a surcharge or convenience fee upon the person making a payment by credit card or charge card so as to wholly or partially offset the amount of any discount or administrative fees charged to the political subdivision, but the surcharge or convenience fee shall not exceed the surcharge or convenience fee imposed by the credit card or charge card companies or third-party merchant banks which have contracted under subsection (5) of this section. The surcharge or convenience fee shall be applied only when allowed by the operating rules and regulations of the credit card or charge card involved or when authorized in writing by the credit card or charge card company involved. When a person elects to make a payment to a political subdivision by credit card or charge card and such a surcharge or convenience fee is imposed, the payment of such surcharge or convenience fee shall be deemed voluntary by such person and shall be in no case refundable. If a payment is made electronically by credit card, charge card, debit card, or electronic funds transfer as part of a system for providing or retrieving information electronically, the county treasurer, county official, or political subdivision official shall be authorized but not required to impose an additional surcharge or convenience fee upon the person making a payment.

(7) For purposes of this section, electronic funds transfer means the movement of funds by nonpaper means, usually through a payment system, including, but not limited to, an automated clearinghouse or the Federal Reserve's Fedwire system.



13-610 - Purchasing card program; authorized; requirements; governing body; duties.

13-610. Purchasing card program; authorized; requirements; governing body; duties.

(1) A political subdivision, through its governing body, may create its own purchasing card program. The governing body shall determine the type of purchasing card or cards utilized in the purchasing card program and shall approve or disapprove those persons who will be assigned a purchasing card. Under the direction of its governing body, any political subdivision may contract with one or more financial institutions, card-issuing banks, credit card companies, charge card companies, debit card companies, or third-party merchant banks capable of operating the purchasing card program on behalf of the political subdivision. Expenses associated with the political subdivision's purchasing card program shall be considered, for purposes of this section, as an administrative or operational expense.

(2) Any political subdivision may utilize its purchasing card program for the purchase of goods and services for and on behalf of the political subdivision.

(3) Vendors accepting a political subdivision's purchasing card shall obtain authorization for all transactions. Authorization shall be from the financial institution, card-issuing bank, credit card company, charge card company, debit card company, or third-party merchant bank contracted to provide such service to the political subdivision. Each transaction shall be authorized in accordance with the instructions provided by the political subdivision.

(4) An itemized receipt for purposes of tracking expenditures shall accompany all purchasing card purchases. In the event that a receipt does not accompany such a purchase, purchasing card privileges shall be temporarily or permanently suspended in accordance with rules and regulations adopted and promulgated by the political subdivision.

(5) Upon the termination or suspension of employment of an individual using a purchasing card, such individual's purchasing card account shall be immediately closed and he or she shall return the purchasing card to the political subdivision.

(6) No officer or employee of a political subdivision shall use a political subdivision purchasing card for any unauthorized use as determined by the governing body.



13-701 - Act, how cited.

13-701. Act, how cited.

Sections 13-701 to 13-706 shall be known and may be cited as the Nebraska Emergency Seat of Local Government Act.



13-702 - Terms, defined.

13-702. Terms, defined.

As used in sections 13-701 to 13-706, and unless otherwise clearly required by the context, the following terms have the respective meanings and connotations shown:

(1) An attack means any action or series of actions by an enemy of the United States, causing, or which may cause, substantial injury or damage to civilian persons or property in the United States in any manner, whether by sabotage, or by the use of bombs, missiles, or shellfire, or by atomic, radiological, chemical, bacteriological, or biological means, or by other weapons or processes;

(2) The term political subdivisions includes counties, townships, cities, villages, districts, authorities, and other public corporations and entities, whether organized and existing under direct provisions of the Constitution of Nebraska or statutes of this state, or by virtue of charters or other corporate articles or instruments executed under authority of such Constitution or laws; and

(3) The term seat of local government, when applied to a political subdivision, usually means the place fixed by law, charter, etc., as the situs of its separate government; as, for example, the county seat of a county. But in any instance where the law, charter, etc., does not fix a specific place therefor, then the term seat of local government means the place at which the separate government of the subdivision usually is maintained in accordance with tradition or custom.



13-703 - Temporary location of seat of government; location.

13-703. Temporary location of seat of government; location.

Whenever, due to an emergency resulting from the effects of any enemy attack upon the United States, or the immediate threat thereof, it becomes imprudent, inexpedient, or impossible to conduct the affairs of the government of any political subdivision at the permanent seat of local government, the governing body thereof shall meet at such place, within or without the territorial limits of the subdivision, as the presiding officer or any two members may fix, and then shall proceed to establish and designate, by ordinance, resolution, resolve, or other appropriate manner, a temporary location or locations for an emergency local seat of government. Such location or locations shall be a site or sites which, in the judgment of the governing body, is or are proper and appropriate, under the conditions and circumstances then prevailing, and may be within or without the territorial limits of the political subdivision, or within or without this state. Thereafter, such governing body shall take such action and shall issue such orders and directives as may be necessary for the prompt and orderly transition of the affairs of the local government to such temporary location or locations. Such temporary location or locations shall be and remain the emergency local seat of government until another temporary location or locations shall be designated in the same manner, or until the Governor, by proclamation, or the Legislature, by resolution approved by the Governor, shall declare the emergency to be ended, at which time the seat of local government shall be returned to its permanent location, or shall be removed to a new permanent seat of local government established in accordance with the Constitution of Nebraska and general laws of this state.



13-704 - Temporary location of seat of government; validity of acts done.

13-704. Temporary location of seat of government; validity of acts done.

During such time as such temporary location or locations shall remain the emergency seat of local government of any such political subdivision, all official acts done or performed thereat by or on the part of any officer, office, council, board, court, department, or division, or any other agency or authority of such political subdivision, shall be as valid, effective and binding as if regularly done or performed at the permanent seat of local government.



13-705 - Temporary location of seat of government; conditions; rules and regulations; preliminary plans and preparations; construction permitted.

13-705. Temporary location of seat of government; conditions; rules and regulations; preliminary plans and preparations; construction permitted.

(1) The official designation of the location or locations of an emergency seat of local government, and the removal thereto of the government of the political subdivision concerned, shall be subject to such rules and regulations as may be promulgated by the then Governor; and shall in no instance precede: (a) The inception of an attack; or (b) the inception of a strategic or tactical warning period duly proclaimed by the President of the United States, the Governor of Nebraska, or both such officials and based on the imminence of an attack.

(2) Prior to any such attack or warning period, any political subdivision is hereby authorized and empowered to make such preliminary plans and preparations as may be deemed necessary and advisable to facilitate the subsequent accomplishment, during such emergency, of the actions provided in sections 13-701 to 13-706. Such plans and preparations, which likewise shall be subject to such rules and regulations as may be promulgated by the then Governor, may include any or all of the following steps, but shall not necessarily be limited thereto: (a) Selection, by the governing body as mentioned in section 13-703, of a tentative location or locations for an emergency local seat of government, in the event that as provided in subsection (1) of this section, it subsequently becomes necessary and advisable to designate such tentative location or locations as the official location or locations of the emergency local seat of government; (b) negotiation with local authorities, property owners, and other proper persons, for the possible use and occupancy of specific buildings, areas, or buildings and areas, at or near such tentative location or locations, for the purposes mentioned in sections 13-701 to 13-706 during a subsequent emergency; and (c) storing and stockpiling, at or near the tentative location or locations, of essential supplies and equipment, or vital records or duplicates thereof which would be necessary to permit the continuity of the governmental operation of the political subdivision concerned in an emergency.

(3) Prior to an attack or warning period, as set out in subsection (1) of this section, neither any political subdivision, nor any official or agency of or on behalf thereof, shall, except only for the storage and safeguarding of vital records or duplicates thereof, purchase, contract for the purchase of, or obligate funds of the state or of such political subdivision for the purchase of any real estate or appurtenance thereto, for subsequent use as an emergency local seat of government; Provided, that no political subdivision, nor any official or agency of or on behalf thereof, shall be prevented from constructing an emergency local seat of government on any property owned by such political subdivision or owned jointly with some other political subdivision, and such local seat of government may be constructed as a part of a joint city and county jail authorized under sections 47-302 to 47-308.



13-706 - Sections, how construed.

13-706. Sections, how construed.

The provisions of sections 13-701 to 13-706, in the event they shall be employed, shall control and take precedence over any provision of any other law, charter, ordinance, or regulation to the contrary or in conflict therewith; Provided, that nothing herein shall be construed as contravening, suspending, or otherwise affecting any provision of the Constitution of Nebraska or laws of this state, or of any local charter or other corporate articles or instrument of the political subdivision concerned, relating to the permanent relocation of any local seat of government.



13-801 - Act, how cited.

13-801. Act, how cited.

Sections 13-801 to 13-827 shall be known and may be cited as the Interlocal Cooperation Act.



13-802 - Purpose of act.

13-802. Purpose of act.

It is the purpose of the Interlocal Cooperation Act to permit local governmental units to make the most efficient use of their taxing authority and other powers by enabling them to cooperate with other localities on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.

The city of Omaha was not authorized by the Interlocal Cooperation Act to divert part of Elmwood Park to the university for a parking lot. Gallagher v. City of Omaha, 189 Neb. 598, 204 N.W.2d 157 (1973).

Interest in holding job with governmental agency not first amendment interest, but first amendment protections come into play when governmental employer makes decision to deprive public employee of benefit of government employment on a basis that infringes his interest in freedom of speech or association. Rose v. Eastern Neb. Human Serv. Agency, 510 F.Supp. 1343 (D. Neb. 1981).



13-803 - Terms, defined.

13-803. Terms, defined.

For purposes of the Interlocal Cooperation Act:

(1) Joint entity shall mean an entity created by agreement pursuant to section 13-804;

(2) Public agency shall mean any county, city, village, school district, or agency of the state government or of the United States, any drainage district, sanitary and improvement district, or other municipal corporation or political subdivision of this state, and any political subdivision of another state;

(3) Public safety services shall mean public services for the protection of persons or property. Public safety services shall include law enforcement, fire protection, and emergency response services; and

(4) State shall mean a state of the United States and the District of Columbia.



13-804 - Public agencies; powers; agreements.

13-804. Public agencies; powers; agreements.

(1) Any power or powers, privileges, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state and jointly with any public agency of any other state or of the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by the Interlocal Cooperation Act upon a public agency.

(2) Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the Interlocal Cooperation Act. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(3) Any such agreement shall specify the following:

(a) Its duration;

(b) The general organization, composition, and nature of any separate legal or administrative entity created by the agreement together with the powers delegated to the entity;

(c) Its purpose or purposes;

(d) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget;

(e) The permissible method or methods to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination;

(f) The manner of levying, collecting, and accounting for any tax authorized under sections 13-318 to 13-326 or 13-2813 to 13-2816; and

(g) Any other necessary and proper matters.

(4) In the event that the agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, the agreement shall, in addition to items enumerated in subsection (3) of this section, contain the following:

(a) Provision for an administrator or a joint board responsible for administering the joint or cooperative undertaking. In the case of a joint board, the public agencies party to the agreement shall be represented; and

(b) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.

(5) No agreement made pursuant to the Interlocal Cooperation Act shall relieve any public agency of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance by a joint board or other legal or administrative entity created by an agreement made pursuant to the act, which performance may be offered in satisfaction of the obligation or responsibility.

(6) In the event that an agreement made pursuant to this section creates a joint entity, such joint entity shall be subject to control by its members in accordance with the terms of the agreement; shall constitute a separate public body corporate and politic of this state, exercising public powers and acting on behalf of the public agencies which are parties to such agreement; and shall have power (a) to sue and be sued, (b) to have a seal and alter the same at pleasure or to dispense with its necessity, (c) to make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and (d) from time to time, to make, amend, and repeal bylaws, rules, and regulations, not inconsistent with the Interlocal Cooperation Act and the agreement providing for its creation, to carry out and effectuate its powers and purposes.

(7) No entity created by local public agencies pursuant to the Interlocal Cooperation Act shall be considered a state agency, and no employee of such an entity shall be considered a state employee.

(8) Any governing body as defined in section 13-503 which is a party to an agreement made pursuant to the Interlocal Cooperation Act shall provide information to the Auditor of Public Accounts regarding such agreements as required in section 13-513.

Under subsection (6) of this section, a joint entity created under the Interlocal Cooperation Act is subject to the control of its members in accordance with the agreement. City of Falls City v. Nebraska Mun. Power Pool, 279 Neb. 238, 777 N.W.2d 327 (2010).



13-805 - Public agencies; submission of agreements for approval; when.

13-805. Public agencies; submission of agreements for approval; when.

In the event that an agreement made pursuant to the Interlocal Cooperation Act deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the officer or agency as to all matters within the officer's or agency's jurisdiction.



13-806 - Public agencies; appropriation of funds; supply personnel.

13-806. Public agencies; appropriation of funds; supply personnel.

Any public agency entering into an agreement pursuant to the Interlocal Cooperation Act may appropriate funds and may sell, lease, give, or otherwise supply the administrative joint board, joint entity, or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as may be within its legal power to furnish.



13-807 - Public agencies; contracts authorized; contents.

13-807. Public agencies; contracts authorized; contents.

Any one or more public agencies may contract with any one or more other public agencies to perform any governmental service, activity, or undertaking which at least one of the public agencies entering into the contract is authorized by law to perform. Such contract shall be authorized by the governing body of each party to the contract. Such contract shall set forth fully as provided in the Interlocal Cooperation Act the purposes, powers, rights, objectives, and responsibilities of the contracting parties.



13-808 - Joint entity; issuance of bonds; powers; purposes.

13-808. Joint entity; issuance of bonds; powers; purposes.

(1) Any joint entity may issue such types of bonds as its governing body may determine subject only to any agreement with the holders of outstanding bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenue from one or more projects, from one or more revenue-producing contracts, including securities acquired from any person, bonds issued by any qualified public agency under the Public Facilities Construction and Finance Act, or leases made by the joint entity with any person, including any of those public agencies which are parties to the agreement creating the joint entity, or from its revenue generally or which may be additionally secured by a pledge of any grant, subsidy, or contribution from any person or a pledge of any income or revenue, funds, or money of the joint entity from any source whatsoever or a mortgage or security interest in any real or personal property, commodity, product, or service or interest therein.

(2) Any bonds issued by such joint entity shall be issued on behalf of those public agencies which are parties to the agreement creating such joint entity and shall be authorized to be issued for the specific purpose or purposes for which the joint entity has been created. Such specific purposes may include, but shall not be limited to, joint projects authorized by the Public Facilities Construction and Finance Act; solid waste collection, management, and disposal; waste recycling; sanitary sewage treatment and disposal; public safety communications; correctional facilities; water treatment plants and distribution systems; drainage systems; flood control projects; fire protection services; ground water quality management and control; river-flow enhancement; education and postsecondary education; hospital and other health care services; bridges, roads, and streets; and law enforcement.

(3) As an alternative to issuing bonds for financing public safety communication projects, any joint entity may enter into a financing agreement with the Nebraska Investment Finance Authority for such purpose.

(4) Any joint entity formed for purposes of providing or assisting with the provision of public safety communications may enter into an agreement with any other joint entity relating to (a) the operation, maintenance, or management of the property or facilities of such joint entity or (b) the operation, maintenance, or management of the property or facilities of such other joint entity.



13-809 - Joint entity; issuance of bonds; amounts; use.

13-809. Joint entity; issuance of bonds; amounts; use.

Any joint entity may from time to time issue its bonds in such principal amounts as its governing body shall deem necessary to provide sufficient funds to carry out any of the joint entity's purposes and powers, including the establishment or increase of reserves, the payment of interest accrued during construction of a project and for such period thereafter as the governing body may determine, and the payment of all other costs or expenses of the joint entity incident to and necessary or convenient to carry out its purposes and powers.



13-810 - Issuance of bonds; immunity; limitations.

13-810. Issuance of bonds; immunity; limitations.

(1) Neither the members of a joint entity's governing body nor any person executing the bonds shall be liable personally on such bonds by reason of the issuance thereof.

(2) The bonds shall not be a debt of any political subdivision or of this state and neither this state nor any political subdivision shall be liable thereon. Bonds shall be payable only out of any funds or properties of the issuing joint entity. Such limitations shall be plainly stated upon the face of the bonds.



13-811 - Issuance of bonds; authorization; terms; signature.

13-811. Issuance of bonds; authorization; terms; signature.

Bonds shall be authorized by resolution of the issuing joint entity's governing body and may be issued under a resolution or under a trust indenture or other security instrument in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture, or other security instrument may provide and without limitation by any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature in lieu of his or her manual signature.



13-812 - Bonds and coupons; negotiability; sale; price.

13-812. Bonds and coupons; negotiability; sale; price.

(1) Except as the issuing joint entity's governing body may otherwise provide, any bond and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as the issuing joint entity's governing body may provide and at such price or prices as such governing body shall determine.



13-813 - Bonds and coupons; validity of signatures.

13-813. Bonds and coupons; validity of signatures.

If any of the officers whose signatures appear on any bonds or coupons cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



13-814 - Issuance of bonds; joint entity; powers.

13-814. Issuance of bonds; joint entity; powers.

Any joint entity may in connection with the issuance of its bonds:

(1) Covenant as to the use of any or all of its property, real or personal;

(2) Redeem the bonds, covenant for their redemption, and provide the terms and conditions thereof;

(3) Covenant to charge or seek necessary approvals to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the joint entity, and creation and maintenance of any reasonable reserves therefor and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived, and as to the consequences of default and the remedies of bondholders;

(5) Covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any project or projects or any revenue-producing contract or contracts made by the joint entity with any person to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) Covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the joint entity may have any rights or interest;

(7) Covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied and the pledge of such proceeds to secure the payment of the bonds;

(8) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) Covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Covenant as to the custody, safekeeping, and insurance of any of its properties or investments and the use and disposition of insurance proceeds;

(12) Covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the joint entity may determine;

(13) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) Make all other covenants and do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds or in the absolute discretion of the joint entity tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) Execute all instruments necessary or convenient in the exercise of the powers in the Interlocal Cooperation Act granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



13-815 - Joint entity; refunding bonds; authorized.

13-815. Joint entity; refunding bonds; authorized.

Any joint entity may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the joint entity's governing body deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the joint entity's governing body in its discretion or to the date or dates of maturity, whichever is determined to be most advantageous or convenient for the joint entity, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the governing body of the issuing joint entity. A determination by the governing body that any refinancing is advantageous or necessary to the joint entity, that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.



13-816 - Refunding bonds; exchange.

13-816. Refunding bonds; exchange.

Refunding bonds may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the issuing joint entity's governing body may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



13-817 - Refunding bonds; proceeds; use.

13-817. Refunding bonds; proceeds; use.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, in obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates are secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which have not matured and which are not presently redeemable or, if presently redeemable, have not been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



13-818 - Refunding bonds; terms.

13-818. Refunding bonds; terms.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the joint entity in respect of the same shall be governed by the provisions of the Interlocal Cooperation Act relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



13-819 - Bond issuance; other consent not required.

13-819. Bond issuance; other consent not required.

Bonds may be issued under the Interlocal Cooperation Act without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by the Interlocal Cooperation Act, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



13-820 - Joint entity; publication of resolution or other proceeding.

13-820. Joint entity; publication of resolution or other proceeding.

The governing body of the joint entity may provide for the publication of any resolution or other proceeding adopted by it pursuant to the Interlocal Cooperation Act in a newspaper of general circulation published in the political subdivision or county where the principal office or place of business of the joint agency is located or, if no newspaper is so published, in a newspaper qualified to carry legal notices having general circulation in the political subdivision or county.



13-821 - Joint entity; notice of intention to issue bonds; contents.

13-821. Joint entity; notice of intention to issue bonds; contents.

In the case of a resolution or other proceeding providing for the issuance of bonds pursuant to the Interlocal Cooperation Act, the governing body of the joint entity may, either before or after the adoption of such resolution or other proceeding, in lieu of publishing the entire resolution or other proceeding, publish a notice of intention to issue bonds under the act, titled as such, containing:

(1) The name of the joint entity;

(2) The purpose of the issue, including a brief description of the project and the name of the political subdivisions to be serviced by the project;

(3) The principal amount of bonds to be issued;

(4) The maturity date or dates and amount or amounts maturing on such dates;

(5) The maximum rate of interest payable on the bonds; and

(6) The times and place where a copy of the form of the resolution or other proceeding providing for the issuance of the bonds may be examined which shall be at an office of the joint entity, identified in the notice, during regular business hours of the joint entity as described in the notice and for a period of at least thirty days after the publication of the notice.



13-822 - Resolution, proceeding, or bonds; right to contest.

13-822. Resolution, proceeding, or bonds; right to contest.

For a period of thirty days after such publication, any interested person shall have the right to contest the legality of such resolution or proceeding or any bonds which may be authorized thereby, any provisions made for the security and payment of such bonds, or any contract of purchase, sale, or lease relating to the issuance of such bonds. After such time no one shall have any cause of action to contest the regularity, formality, or legality thereof for any cause whatsoever.



13-823 - Bonds; designated as securities; investment authorized.

13-823. Bonds; designated as securities; investment authorized.

Bonds issued pursuant to the Interlocal Cooperation Act shall be securities in which all public officers and instrumentalities of the state and all political subdivisions, insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, personal representatives, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



13-824 - Joint entity; bonds and property; exempt from taxation; when.

13-824. Joint entity; bonds and property; exempt from taxation; when.

(1) All bonds of a joint entity are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(2) The property of a joint entity to the extent it is used for a public purpose, including any pro rata share of any property owned by a joint entity in conjunction with any other person, is declared to be public property of a governmental subdivision of the state. Such property and the income of a joint entity shall be exempt from all taxes of the state or any political subdivision of the state and shall be exempt from all special assessments of any participating municipality if used for a public purpose.



13-824.01 - Contracts relating to electric generating facility and related facilities; estimated cost; bid procedure; advertising; purchases authorized without advertising or sealed bidding.

13-824.01. Contracts relating to electric generating facility and related facilities; estimated cost; bid procedure; advertising; purchases authorized without advertising or sealed bidding.

(1) A joint entity shall cause estimates of the costs to be made by some competent engineer or engineers before the joint entity enters into any contract for the construction, management, ownership, maintenance, or purchase of an electric generating facility and related facilities.

(2) If the estimated cost exceeds the sum of one hundred thousand dollars, no such contract shall be entered into without advertising for sealed bids.

(3)(a) The provisions of subsection (2) of this section and sections 13-824.02 and 13-824.03 relating to sealed bids shall not apply to contracts entered into by a joint entity in the exercise of its rights and powers relating to radioactive material or the energy therefrom, any technologically complex or unique equipment, equipment or supplemental labor procurement from an electric utility or from or through an electric utility alliance, or any maintenance or repair if:

(i) The engineer or engineers certify that, by reason of the nature of the subject matter of the contract, compliance with subsection (2) of this section would be impractical or not in the public interest;

(ii) The engineer's certification is approved by a two-thirds vote of the governing body of the joint entity; and

(iii) The joint entity advertises notice of its intention to enter into such contract, the general nature of the proposed work, and the name of the person to be contacted for additional information by anyone interested in contracting for such work.

(b) Any contract for which the governing body has approved an engineer's certificate described in subdivision (a) of this subsection shall be advertised in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the joint entity is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the governing body in order to give proper notice of its intention to enter into such contract, and any such contract shall not be entered into prior to twenty days after the last advertisement.

(4) The provisions of subsection (2) of this section and sections 13-824.02 and 13-824.03 shall not apply to contracts in excess of one hundred thousand dollars entered into for the purchase of any materials, machinery, or apparatus to be used in facilities described in subsection (1) of this section if, after advertising for sealed bids:

(a) No responsive bids are received; or

(b) The governing body of the joint entity determines that all bids received are in excess of the fair market value of the subject matter of such bids.

(5) Notwithstanding any other provision of subsection (2) of this section or sections 13-824.02 and 13-824.03, a joint entity may, without advertising or sealed bidding, purchase replacement parts or services relating to such replacement parts for any generating unit, transformer, or other transmission and distribution equipment from the original manufacturer of such equipment upon certification by an engineer or engineers that such manufacturer is the only available source of supply for such replacement parts or services and that such purchase is in compliance with standards established by the governing body of the joint entity. A written statement containing such certification and a description of the resulting purchase of replacement parts or services from the original manufacturer shall be submitted to the joint entity by the engineer or engineers certifying the purchase for the governing body's approval. After such certification, but not necessarily before the governing body's review, notice of any such purchase shall be published once a week for at least three consecutive weeks in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the joint entity is located and published in such additional newspapers or trade or technical periodicals as may be selected by the governing body in order to give proper notice of such purchase.

(6) Notwithstanding any other provision of subsection (2) of this section or sections 13-824.02 and 13-824.03, a joint entity may, without advertising or sealed bidding, purchase used equipment and materials on a negotiated basis upon certification by an engineer that such equipment is or such materials are in compliance with standards established by the governing body. A written statement containing such certification shall be submitted to the joint entity by the engineer for the governing body's approval.



13-824.02 - Advertisement for sealed bids; requirements.

13-824.02. Advertisement for sealed bids; requirements.

Prior to advertisement for sealed bids, plans and specifications for the proposed work or materials shall be prepared and filed at the principal office or place of business of the joint entity. Such advertisement shall be made in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the joint entity is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the governing body of the joint entity in order to give proper notice of the receiving of bids. Such advertisement shall designate the nature of the work proposed to be done or materials proposed to be purchased, that the plans and specifications therefor may be inspected at the office of the joint entity, giving the location thereof, the time within which bids shall be filed, and the date, hour, and place the same shall be opened.



13-824.03 - Governing body; award of contract; considerations.

13-824.03. Governing body; award of contract; considerations.

The governing body of the joint entity may let the contract for such work or materials to the responsible bidder who submits the lowest and best bid, or in the sole discretion of the governing body, all bids tendered may be rejected, and readvertisement for bids made, in the manner, form, and time as provided in section 13-824.02. In determining whether a bidder is responsible, the governing body may consider the bidder's financial responsibility, skill, experience, record of integrity, ability to furnish repairs and maintenance services, and ability to meet delivery or performance deadlines and whether the bid is in conformance with specifications. Consideration may also be given by the governing body of the joint entity to the relative quality of supplies and services to be provided, the adaptability of machinery, apparatus, supplies, or services to be purchased to the particular uses required, the preservation of uniformity, and the coordination of machinery and equipment with other machinery and equipment already installed. No such contract shall be valid nor shall any money of the joint entity be expended thereunder unless advertisement and letting has been had as provided in sections 13-824.01 to 13-824.03.



13-825 - Act, how construed.

13-825. Act, how construed.

The provisions of the Interlocal Cooperation Act shall be deemed to provide an additional, alternative, and complete method for the doing of the things authorized by the act and shall be deemed and construed to be supplemental and additional to, and not in derogation of, powers conferred upon political subdivisions, agencies, and others by law. Insofar as the provisions of the Interlocal Cooperation Act are inconsistent with the provisions of any general or special law, administrative order, or regulation, the provisions of the Interlocal Cooperation Act shall be controlling.



13-826 - Pledge of state.

13-826. Pledge of state.

The State of Nebraska does hereby pledge to and agree with the holders of any bonds and with those persons who may enter into contracts with any joint entity or political subdivision under the Interlocal Cooperation Act that the state will not alter, impair, or limit the rights thereby vested until the bonds, together with applicable interest, are fully met and discharged and such contracts are fully performed. Nothing contained in the Interlocal Cooperation Act shall preclude such alteration, impairment, or limitation if and when adequate provisions are made by law for the protection of the holders of the bonds or persons entering into contracts with any joint entity or political subdivision. Each joint entity and political subdivision may include this pledge and undertaking for the state in such bonds or contracts.



13-827 - Act, liberal construction.

13-827. Act, liberal construction.

The Interlocal Cooperation Act is necessary for the welfare of the state and its inhabitants and shall be construed liberally to effect its purposes.



13-901 - Act, how cited.

13-901. Act, how cited.

Sections 13-901 to 13-928 shall be known and may be cited as the Political Subdivisions Tort Claims Act.



13-902 - Legislative declarations.

13-902. Legislative declarations.

The Legislature hereby declares that no political subdivision of the State of Nebraska shall be liable for the torts of its officers, agents, or employees, and that no suit shall be maintained against such political subdivision or its officers, agents, or employees on any tort claim except to the extent, and only to the extent, provided by the Political Subdivisions Tort Claims Act. The Legislature further declares that it is its intent and purpose through this enactment to provide uniform procedures for the bringing of tort claims against all political subdivisions, whether engaging in governmental or proprietary functions, and that the procedures provided by the act shall be used to the exclusion of all others.

1. Suits subject to act

2. Constitutionality

3. Appeals under act

4. Miscellaneous

1. Suits subject to act

Tort actions against political subdivisions of the State of Nebraska are governed exclusively by the Political Subdivisions Tort Claims Act. McKenna v. Julian, 277 Neb. 522, 763 N.W.2d 384 (2009).

The Political Subdivisions Tort Claims Act removes, in part, the traditional immunity of subdivisions for the negligent acts of their employees. Talbot v. Douglas County, 249 Neb. 620, 544 N.W.2d 839 (1996).

A sanitary and improvement district is a "political subdivision" to which the terms of the Political Subdivisions Tort Claims Act apply. West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988).

A drainage district is a political subdivision within the meaning of the Political Subdivisions Tort Claims Act. Parriott v. Drainage District No. 6, 226 Neb. 123, 410 N.W.2d 97 (1987).

An irrigation district properly organized under the statutes is a political subdivision. Peterson v. Gering Irr. Dist., 219 Neb. 281, 363 N.W.2d 145 (1985).

This act specifically excludes from its provisions any claim arising in respect to the detention of goods or merchandise by any law enforcement officer. Nash v. City of North Platte, 198 Neb. 623, 255 N.W.2d 52 (1977).

This section removes, partially, the traditional immunity of subdivisions for the negligent acts of their employees and officers. Koepf v. County of York, 198 Neb. 67, 251 N.W.2d 866 (1977).

Person intoxicated when confined in cell with another who attacked and injured him recovered damages from city under this act. Daniels v. Andersen, 195 Neb. 95, 237 N.W.2d 397 (1975).

The common law rule of governmental immunity has not been completely abrogated in Nebraska, and an action for damages for misrepresentation and deceit is not permitted. Hall v. Abel Inv. Co., 192 Neb. 256, 219 N.W.2d 760 (1974).

Claim for indemnification and contribution from political subdivision of state does not have to be filed pursuant to the Nebraska Political Subdivisions Tort Claims Act, and its one-year statute of limitations does not apply. Waldinger Co. v. P & Z Co., Inc., 414 F.Supp. 59 (D. Neb. 1976).

2. Constitutionality

Political Subdivisions Tort Claims Act including one-year notice of claim requirement and two-year limitation for bringing action held constitutional. Campbell v. City of Lincoln, 195 Neb. 703, 240 N.W.2d 339 (1976).

3. Appeals under act

A district court's factual findings in a case brought under the Political Subdivisions Tort Claims Act will not be set aside unless such findings are clearly incorrect. Zeller v. County of Howard, 227 Neb. 667, 419 N.W.2d 654 (1988); Hughes v. Enterprise Irrigation Dist., 226 Neb. 230, 410 N.W.2d 494 (1987); Lynn v. Metropolitan Utilities Dist., 225 Neb. 121, 403 N.W.2d 335 (1987).

In reviewing a bench trial under the Political Subdivisions Tort Claims Act, sections 23-2401 et seq., the Supreme Court must consider the evidence in the light most favorable to the successful party, resolving any conflicts in the evidence in favor of that party and giving to that party the benefit of all reasonable inferences that can be deduced from the evidence. The findings of fact of the trial court in a proceeding under this act will not be set aside unless such findings are clearly incorrect. Phillips v. City of Omaha, 227 Neb. 233, 417 N.W.2d 12 (1987).

A municipality, sued under the Political Subdivisions Tort Claims Act, may avail itself of the immunity protections established in the Recreational Liability Act as an owner of land. Bailey v. City of North Platte, 218 Neb. 810, 359 N.W.2d 766 (1984).

Findings of fact made by the district court in a case brought under the Political Subdivisions Tort Claims Act, section 23-2401 et seq., will not be disturbed on appeal unless clearly wrong. Watson v. City of Omaha, 209 Neb. 835, 312 N.W.2d 256 (1981); Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).

In a proceeding brought under the Political Subdivisions Tort Claims Act, the findings of fact by the trial court will not be overturned unless clearly wrong. Lee v. City of Omaha, 209 Neb. 345, 307 N.W.2d 800 (1981); Naber v. City of Humboldt, 197 Neb. 433, 249 N.W.2d 726 (1977).

4. Miscellaneous

The trial court was not clearly wrong in inferring from a political subdivision's admission that an action was brought "pursuant to" the Political Subdivisions Tort Claims Act that the plaintiff completely complied with the act, in view of the fact that the political subdivision never challenged compliance through summary judgment, motion for a new trial, or otherwise. Schmid v. Malcolm Sch. Dist., 233 Neb. 580, 447 N.W.2d 20 (1989).

A petition to state a claim against a political subdivision must allege compliance with the terms of the Political Subdivisions Tort Claims Act. West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988).

The Political Subdivisions Tort Claims Act does not foreclose suits against individual employees of a political subdivision for their own personal negligence. Dieter v. Hand, 214 Neb. 257, 333 N.W.2d 772 (1983).

Court held evidence of custom and usage in the electrical industry is pertinent on the question of negligence and is a question of fact in determining whether due care has been exercised. Steel Containers, Inc. v. Omaha P. P. Dist., 198 Neb. 81, 251 N.W.2d 669 (1977).



13-903 - Terms, defined.

13-903. Terms, defined.

For purposes of the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610, unless the context otherwise requires:

(1) Political subdivision shall include villages, cities of all classes, counties, school districts, learning communities, public power districts, and all other units of local government, including entities created pursuant to the Interlocal Cooperation Act or Joint Public Agency Act. Political subdivision shall not be construed to include any contractor with a political subdivision;

(2) Governing body shall mean the village board of a village, the city council of a city, the board of commissioners or board of supervisors of a county, the board of directors of a public power district, the governing board or other governing body of an entity created pursuant to the Interlocal Cooperation Act or Joint Public Agency Act, and any duly elected or appointed body holding the power and authority to determine the appropriations and expenditures of any other unit of local government;

(3) Employee of a political subdivision shall mean any one or more officers or employees of the political subdivision or any agency of the subdivision and shall include members of the governing body, duly appointed members of boards or commissions when they are acting in their official capacity, volunteer firefighters, and volunteer rescue squad personnel. Employee shall not be construed to include any contractor with a political subdivision; and

(4) Tort claim shall mean any claim against a political subdivision for money only on account of damage to or loss of property or on account of personal injury or death, caused by the negligent or wrongful act or omission of any employee of the political subdivision, while acting within the scope of his or her office or employment, under circumstances in which the political subdivision, if a private person, would be liable to the claimant for such damage, loss, injury, or death but shall not include any claim accruing before January 1, 1970.

Volunteer firefighters employed by a nonprofit corporation are employees of a political subdivision under subsection (3) of this section. Hatcher v. Bellevue Vol. Fire Dept., 262 Neb. 23, 628 N.W.2d 685 (2001).

The definition of "governing body" under the Political Subdivisions Tort Claims Act does not include an insurance carrier for the political subdivision. Davis v. Town of Clatonia, 231 Neb. 814, 438 N.W.2d 479 (1989).

A contract action does not involve a tort claim, as defined in this section, and thus is not subject to the provisions of the Political Subdivisions Tort Claims Act. Employers Reins. Corp. v. Santee Pub. Sch. Dist. No. C-5, 231 Neb. 744, 438 N.W.2d 124 (1989).

The Political Subdivisions Tort Claims Act eliminates the need for the doctrine by which a claimant is required to prove that the negligent act was committed by the municipal employee in furtherance of a private duty owed to the claimant. Maple v. City of Omaha, 222 Neb. 293, 384 N.W.2d 254 (1986).

The liability of a political subdivision under the Political Subdivisions Tort Claims Act is not absolute, but rather such liability as would exist in a private person without such immunity. Koepf v. County of York, 198 Neb. 67, 251 N.W.2d 866 (1977).



13-904 - Governing body; powers.

13-904. Governing body; powers.

Authority is hereby conferred upon the governing body of any political subdivision to consider, ascertain, adjust, compromise, settle, determine, and allow any tort claim as defined in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610.



13-905 - Tort claims; filing; requirements.

13-905. Tort claims; filing; requirements.

All tort claims under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be filed with the clerk, secretary, or other official whose duty it is to maintain the official records of the political subdivision, or the governing body of a political subdivision may provide that such claims may be filed with the duly constituted law department of such subdivision. It shall be the duty of the official with whom the claim is filed to present the claim to the governing body. All such claims shall be in writing and shall set forth the time and place of the occurrence giving rise to the claim and such other facts pertinent to the claim as are known to the claimant.

1. Constitutionality

2. Notice requirements

3. Affirmative defense

1. Constitutionality

This section is relevant and related to a legitimate governmental interest, and therefore does not violate the uniformity clause of the Nebraska Constitution or the equal protection clause of the U.S. Constitution. Willis v. City of Lincoln, 232 Neb. 533, 441 N.W.2d 846 (1989).

2. Notice requirements

A written claim must make a demand upon a political subdivision for the satisfaction of an obligation rather than merely alerting the political subdivision to the possibility of a claim. Jessen v. Malhotra, 266 Neb. 393, 665 N.W.2d 586 (2003).

For substantial compliance with the written notice requirements of this section, within 1 year from the act or omission on which the claim is based, the written notice of the claim must be filed with an individual or office designated in the Political Subdivisions Tort Claims Act as the authorized recipient for notice of claim against a political subdivision. A notice of claim filed only with one unauthorized to receive a claim pursuant to this section does not substantially comply with the notice requirements of the act. Estate of McElwee v. Omaha Transit Auth., 266 Neb. 317, 664 N.W.2d 461 (2003).

With regard to a claim's content, substantial compliance with the statutory provisions supplies the requisite and sufficient notice to a political subdivision, so long as the written notice is filed with an individual or office designated in the Political Subdivisions Tort Claims Act as the authorized recipient of claims. Woodard v. City of Lincoln, 256 Neb. 61, 588 N.W.2d 831 (1999).

Notice requirements for a claim filed pursuant to the Political Subdivisions Tort Claims Act are to be liberally construed so that one with a meritorious claim may not be denied relief as the result of some technical noncompliance. Mere knowledge of an act or omission, by a nondesignated party, is not sufficient to satisfy this section's notice requirements. If a political subdivision, by an appropriately specific allegation in a demurrer or answer, raises the issue of a plaintiff's failure to comply with the notice requirement of this section, the plaintiff then has the burden to show compliance. Schoemaker v. Metropolitan Utilities Dist., 245 Neb. 967, 515 N.W.2d 675 (1994).

Compliance with the filing or presentment of claim provision in this section is a condition precedent to commencement of a negligence action against a political subdivision. Schmidt v. Omaha Pub. Power Dist., 245 Neb. 776, 515 N.W.2d 756 (1994).

Filing or presentment of a claim under the Political Subdivisions Tort Claims Act is neither a condition precedent to a political subdivision's tort liability nor a substantive element for a claimant's recovery in a negligence action against a political subdivision, but is a condition precedent to commencement of a negligence action against a political subdivision. Millman v. County of Butler, 235 Neb. 915, 458 N.W.2d 207 (1990).

For substantial compliance with the notice requirement of this section, within one year from the act or omission on which the claim is based, the written notice of claim must be filed with an individual designated in the Political Subdivisions Tort Claims Act as the authorized recipient for notice of claim. Willis v. City of Lincoln, 232 Neb. 533, 441 N.W.2d 846 (1989).

The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of a suit to which the act applies. When the act does apply, failure to allege compliance with its provisions is a fatal defect, rendering the petition defective and subject to a demurrer. Employers Reins. Corp. v. Santee Pub. Sch. Dist. No. C-5, 231 Neb. 744, 438 N.W.2d 124 (1989).

Substantial compliance with the statutory provisions pertaining to a claim's content supplies the requisite and sufficient notice to a political subdivision in accordance with this section, when the lack of compliance has caused no prejudice to the political subdivision. Franklin v. City of Omaha, 230 Neb. 598, 432 N.W.2d 808 (1988); West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988); Chicago Lumber Co. v. School Dist. No. 71, 227 Neb. 355, 417 N.W.2d 757 (1988).

The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of suit for an alleged tort against a political subdivision. All that is necessary to be included in a claim under this act is a recitation of the time and place of the occurrence giving rise to the claim and such other facts pertinent to the claim as are known to the claimant; it is not necessary that the claim contain the amount of damages or loss. West Omaha Inv. v. S.I.D. No. 48, 227 Neb. 785, 420 N.W.2d 291 (1988).

The notice required by this section does not have to state the indicated information, circumstances, or facts with the fullness or precision required in a pleading. Chicago Lumber Co. v. School Dist. No. 71, 227 Neb. 355, 417 N.W.2d 757 (1988).

A notice of a possible future claim does not satisfy the requirements of the statute. Peterson v. Gering Irr. Dist., 219 Neb. 281, 363 N.W.2d 145 (1985).

A substantial compliance analysis is applied when there is a question about whether the content of the required claim meets the requirements of the statute; however, if the notice is not filed with the person designated by statute as the authorized recipient, a substantial compliance analysis is not applicable. Lowe v. Lancaster Cty. Sch. Dist. 0001, 17 Neb. App. 419, 766 N.W.2d 408 (2009).

The filing requirement of this section constitutes a "procedural precedent" to the commencement of a judicial action. Lowe v. Lancaster Cty. Sch. Dist. 0001, 17 Neb. App. 419, 766 N.W.2d 408 (2009).

There is no statutory requirement that a claim filed pursuant to the Political Subdivisions Tort Claims Act need be addressed to a particular individual. Lowe v. Lancaster Cty. Sch. Dist. 0001, 17 Neb. App. 419, 766 N.W.2d 408 (2009).

A motorist's letter to the city substantially complied with the notice provisions of the Political Subdivisions Tort Claims Act, such that the motorist could maintain a negligence action against the city to recover damages for injuries he sustained in a motor vehicle accident with a city employee, where the letter stated the date, location, and circumstances of the accident, that the motorist suffered personal injuries as a result of the accident, and that the letter served as notice to the city under the act. Villanueva v. City of South Sioux City, 16 Neb. App. 288, 743 N.W.2d 771 (2008).

Notification to the insurance carrier of a political subdivision alone is insufficient to constitute substantial compliance with the notice provision of the Political Subdivisions Tort Claims Act. Written notice must be sent to a person or entity designated in the act. The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of a suit to which the act applies. The partial payment of an insurance claim by a political subdivision's insurer standing alone is insufficient to create a question of fact precluding summary judgment as to whether the political subdivision is equitably estopped to assert the 1-year filing requirement. Keene v. Teten, 8 Neb. App. 819, 602 N.W.2d 29 (1999).

3. Affirmative defense

The filing or presentment of a claim under the Political Subdivisions Tort Claims Act is a condition precedent to commencement of a negligence action against a political subdivision. Noncompliance with the notice requirements is an available defense to a political subdivision, provided it is raised as an affirmative defense. Polinski v. Omaha Pub. Power Dist., 251 Neb. 14, 554 N.W.2d 636 (1996).

A general denial in a political subdivision's answer does not raise the issue of noncompliance, which must be raised as an affirmative defense specifically expressing the plaintiff's noncompliance with this section. Schoemaker v. Metropolitan Utilities Dist., 245 Neb. 967, 515 N.W.2d 675 (1994).

A general denial in a political subdivision's answer does not raise the issue of noncompliance, which must be raised as an affirmative defense specifically expressing plaintiff's noncompliance with the notice requirement of this section. Miles v. Box Butte County, 241 Neb. 588, 489 N.W.2d 829 (1992).

A political subdivision must raise an affirmative defense by specifically expressing the plaintiff's noncompliance with the notice requirement. Once the noncompliance issue is properly raised, the plaintiff has the burden to show compliance with the notice requirement. Millman v. County of Butler, 235 Neb. 915, 458 N.W.2d 207 (1990).

Noncompliance with the notice requirement of this section must be raised as an affirmative defense and specifically alleged. A plaintiff has a limited right to commence an action under the Political Subdivisions Tort Claims Act in the form of a precedent filed claim prescribed by this section. Knight v. Hays, 4 Neb. App. 388, 544 N.W.2d 106 (1996).



13-906 - Civil suit; when permitted.

13-906. Civil suit; when permitted.

No suit shall be permitted under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 unless the governing body of the political subdivision has made final disposition of the claim, except that if the governing body does not make final disposition of a claim within six months after it is filed, the claimant may, by notice in writing, withdraw the claim from consideration of the governing body and begin suit under such act and sections.

Because compliance with the statutory time limits set forth in this section can be determined with precision, the doctrine of substantial compliance has no application. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

In conjunction with section 25-2221 and section 49-801(13), a political subdivision has until the end of the last day of the 6-month period after a claimant has filed a tort claim upon which to make a final disposition of such claim. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

The plain and ordinary meaning of the phrase "within six months" includes the last day of the 6-month time period. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

The word "month" as used in this section means calendar month. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

Because compliance with the statutory time limit can be determined with precision, the doctrine of substantial compliance has no application to this section. Big Crow v. City of Rushville, 266 Neb. 750, 669 N.W.2d 63 (2003).

Noncompliance with this section must be pled as an affirmative defense. Big Crow v. City of Rushville, 266 Neb. 750, 669 N.W.2d 63 (2003).

Absent any consideration of the statute of limitations, filing of a petition is substantial compliance with the terms of this section as to the withdrawal of a claim from consideration. Malzahn v. Transit Authority, 244 Neb. 425, 507 N.W.2d 289 (1993).

Substantial compliance with this section is sufficient when a lack of precise compliance has caused no prejudice to the political subdivision. Big Crow v. City of Rushville, 11 Neb. App. 498, 654 N.W.2d 383 (2002).



13-907 - Jurisdiction; venue; procedure; appeal.

13-907. Jurisdiction; venue; procedure; appeal.

Jurisdiction, venue, procedure, and rights of appeal in all suits brought under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be determined in the same manner as if the suits involved private individuals, except that such suits shall be heard and determined by the appropriate court without a jury.

Whether an employee of a political subdivision is acting within his scope of employment is not a question for the jury. Bohl v. Buffalo Cty., 251 Neb. 492, 557 N.W.2d 668 (1997).

An action under the Political Subdivisions Tort Claims Act is tried to the court without a jury. Findings of fact by the trial court will not be overturned unless clearly wrong. Hume v. Otoe County, 212 Neb. 616, 324 N.W.2d 810 (1982); Buttner v. Omaha P. P. Dist., 193 Neb. 515, 227 N.W.2d 862 (1975).

In a proceeding brought under the Political Subdivisions Tort Claims Act, the findings of fact by the trial court will not be overturned unless clearly wrong. Lee v. City of Omaha, 209 Neb. 345, 307 N.W.2d 800 (1981); Lindgren v. City of Gering, 206 Neb. 360, 292 N.W.2d 921 (1980); Daniels v. Andersen, 195 Neb. 95, 237 N.W.2d 397 (1975); Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).



13-908 - Political subdivision; liability; no writ of execution; offer of settlement; effect.

13-908. Political subdivision; liability; no writ of execution; offer of settlement; effect.

Except as otherwise provided in the Political Subdivisions Tort Claims Act, in all suits brought under the act the political subdivision shall be liable in the same manner and to the same extent as a private individual under like circumstances, except that no writ of execution shall issue against a political subdivision. Disposition of or offer to settle any claim made under the act shall not be competent evidence of liability of the political subdivision or any employee or the amount of damages.



13-909 - Final judgment; effect.

13-909. Final judgment; effect.

Final judgment in any suit under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the employee of the political subdivision whose act or omission gave rise to the claim, but this section shall not apply if the court rules that the claim is not permitted under such act and sections.

Dismissal of claim against employee was correct after final judgment in suit under this act. Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).



13-910 - Act and sections; exemptions.

13-910. Act and sections; exemptions.

The Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall not apply to:

(1) Any claim based upon an act or omission of an employee of a political subdivision, exercising due care, in the execution of a statute, ordinance, or officially adopted resolution, rule, or regulation, whether or not such statute, ordinance, resolution, rule, or regulation is valid;

(2) Any claim based upon the exercise or performance of or the failure to exercise or perform a discretionary function or duty on the part of the political subdivision or an employee of the political subdivision, whether or not the discretion is abused;

(3) Any claim based upon the failure to make an inspection or making an inadequate or negligent inspection of any property other than property owned by or leased to such political subdivision to determine whether the property complies with or violates any statute, ordinance, rule, or regulation or contains a hazard to public health or safety unless the political subdivision had reasonable notice of such hazard or the failure to inspect or inadequate or negligent inspection constitutes a reckless disregard for public health or safety;

(4) Any claim based upon the issuance, denial, suspension, or revocation of or failure or refusal to issue, deny, suspend, or revoke any permit, license, certificate, or order. Nothing in this subdivision shall be construed to limit a political subdivision's liability for any claim based upon the negligent execution by an employee of the political subdivision in the issuance of a certificate of title under the Motor Vehicle Certificate of Title Act and the State Boat Act;

(5) Any claim arising with respect to the assessment or collection of any tax or fee or the detention of any goods or merchandise by any law enforcement officer;

(6) Any claim caused by the imposition or establishment of a quarantine by the state or a political subdivision, whether such quarantine relates to persons or property;

(7) Any claim arising out of assault, battery, false arrest, false imprisonment, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights;

(8) Any claim by an employee of the political subdivision which is covered by the Nebraska Workers' Compensation Act;

(9) Any claim arising out of the malfunction, destruction, or unauthorized removal of any traffic or road sign, signal, or warning device unless it is not corrected by the political subdivision responsible within a reasonable time after actual or constructive notice of such malfunction, destruction, or removal. Nothing in this subdivision shall give rise to liability arising from an act or omission of any political subdivision in placing or removing any traffic or road signs, signals, or warning devices when such placement or removal is the result of a discretionary act of the political subdivision;

(10) Any claim arising out of snow or ice conditions or other temporary conditions caused by nature on any highway as defined in section 60-624, bridge, public thoroughfare, or other public place due to weather conditions. Nothing in this subdivision shall be construed to limit a political subdivision's liability for any claim arising out of the operation of a motor vehicle by an employee of the political subdivision while acting within the course and scope of his or her employment by the political subdivision;

(11) Any claim arising out of the plan or design for the construction of or an improvement to any highway as defined in such section or bridge, either in original construction or any improvement thereto, if the plan or design is approved in advance of the construction or improvement by the governing body of the political subdivision or some other body or employee exercising discretionary authority to give such approval;

(12) Any claim arising out of the alleged insufficiency or want of repair of any highway as defined in such section, bridge, or other public thoroughfare. Insufficiency or want of repair shall be construed to refer to the general or overall condition and shall not refer to a spot or localized defect. A political subdivision shall be deemed to waive its immunity for a claim due to a spot or localized defect only if (a) the political subdivision has had actual or constructive notice of the defect within a reasonable time to allow repair prior to the incident giving rise to the claim or (b) the claim arose during the time specified in a notice provided by the political subdivision pursuant to subsection (3) of section 39-1359 and the state or political subdivision had actual or constructive notice; or

(13)(a) Any claim relating to recreational activities for which no fee is charged (i) resulting from the inherent risk of the recreational activity, (ii) arising out of a spot or localized defect of the premises unless the spot or localized defect is not corrected by the political subdivision leasing, owning, or in control of the premises within a reasonable time after actual or constructive notice of the spot or localized defect, or (iii) arising out of the design of a skatepark or bicycle motocross park constructed for purposes of skateboarding, inline skating, bicycling, or scootering that was constructed or reconstructed, reasonably and in good faith, in accordance with generally recognized engineering or safety standards or design theories in existence at the time of the construction or reconstruction. For purposes of this subdivision, a political subdivision shall be charged with constructive notice only when the failure to discover the spot or localized defect of the premises is the result of gross negligence.

(b) For purposes of this subdivision:

(i) Recreational activities include, but are not limited to, whether as a participant or spectator: Hunting, fishing, swimming, boating, camping, picnicking, hiking, walking, running, horseback riding, use of trails, nature study, waterskiing, winter sports, use of playground equipment, biking, roller blading, skateboarding, golfing, athletic contests; visiting, viewing, or enjoying entertainment events, festivals, or historical, archaeological, scenic, or scientific sites; and similar leisure activities;

(ii) Inherent risk of recreational activities means those risks that are characteristic of, intrinsic to, or an integral part of the activity;

(iii) Gross negligence means the absence of even slight care in the performance of a duty involving an unreasonable risk of harm; and

(iv) Fee means a fee to participate in or be a spectator at a recreational activity. A fee shall include payment by the claimant to any person or organization other than the political subdivision only to the extent the political subdivision retains control over the premises or the activity. A fee shall not include payment of a fee or charge for parking or vehicle entry.

(c) This subdivision, and not subdivision (3) of this section, shall apply to any claim arising from the inspection or failure to make an inspection or negligent inspection of premises owned or leased by the political subdivision and used for recreational activities.

1. Discretionary function

2. Due care

3. Governmental immunity

4. Miscellaneous

1. Discretionary function

In order for the discretionary function exception under subsection (2) of this section to apply, the evidence must show facts of the specific policy and conduct in accordance with that policy. Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 727 N.W.2d 447 (2007).

Once a city elects to install a pedestrian crosswalk signal, it is required to conform to the Manual on Uniform Traffic Control Devices in determining the pedestrian clearance interval, and the discretionary immunity exception of this section does not apply. Tadros v. City of Omaha, 269 Neb. 528, 694 N.W.2d 180 (2005).

The placement of traffic control devices is a discretionary function of a political subdivision under subsection (2) of this section. McCormick v. City of Norfolk, 263 Neb. 693, 641 N.W.2d 638 (2002).

The discretionary function exemption provided for in subsection (2) of this section extends only to basic policy decisions made in governmental activity, and not to ministerial activities implementing such policy decisions. Norman v. Ogallala Pub. Sch. Dist., 259 Neb. 184, 609 N.W.2d 338 (2000).

The discretionary function exception is expressed in nearly identical language in the State Tort Claims Act and the Political Subdivisions Tort Claims Act; thus, cases construing the state exception apply as well to the exception granted to political subdivisions. The discretionary function exceptions to the general waiver of tort immunity are matters of defense which must be pled and proved by a political subdivision. Lawry v. County of Sarpy, 254 Neb. 193, 575 N.W.2d 605 (1998).

Pursuant to subsection (2) of this section, the discretionary function exemption applies only to basic policy decisions and not to the exercise of discretionary acts at an operational level. A county attorney's actions in collecting unpaid child support are operational in nature rather than a basic policy decision. Talbot v. Douglas County, 249 Neb. 620, 544 N.W.2d 839 (1996).

Under the provisions of subsection (2) of this section, the performance or nonperformance of a discretionary function cannot be the basis of liability. Whether the undisputed facts demonstrate that liability is precluded by the discretionary function exemption is a question of law. As the discretionary function exemption is expressed in nearly identical language in section 81-8,219(1)(a) of the State Tort Claims Act and subsection (2) of this section of the Political Subdivisions Tort Claims Act, cases construing the state exemption apply as well to the exemption given political subdivisions. The county health department's reporting and investigating a reported case of bacterial meningitis fall within the discretionary function precluding liability under the Political Subdivisions Tort Claims Act. Jasa v. Douglas County, 244 Neb. 944, 510 N.W.2d 281 (1994).

Pursuant to subsection (2) of this section, whether undisputed facts demonstrate that liability is precluded by the discretionary function exemption of the Political Subdivisions Tort Claims Act is a question of law. Lemke v. Metropolitan Utilities Dist., 243 Neb. 633, 502 N.W.2d 80 (1993).

The discretionary function or duty exemption in the Political Subdivisions Tort Claims Act extends only to the basic policy decisions made in governmental activity, and not to ministerial activities implementing such policy decisions. In other words, the political subdivision is liable for the negligence of its employees at the operational level, where there is no room for policy judgment. Hamilton v. City of Omaha, 243 Neb. 253, 498 N.W.2d 555 (1993).

Where a county legislative body delegates duties to a county official, and gives that official discretion in performing those duties within broad overall guidelines, actions of that county official in issuing permits are discretionary functions within the meaning of subsection (2) of this section. Allen v. County of Lancaster, 218 Neb. 163, 352 N.W.2d 883 (1984).

Decisions on selection of a foster home for a dependent child are not policy decisions or discretionary functions contemplated as exceptions within this section of the Political Subdivisions Tort Claims Act. Koepf v. County of York, 198 Neb. 67, 251 N.W.2d 866 (1977).

The decision by a government employee as to the manner of operation of a snowblower is the type of discretion exercised at an everyday operational level such that the discretionary function exemption does not apply. Conditions caused by the operation of a snowblower were the underlying cause of the accident, separate and independent from the wind and snow in the area at the time of the accident, and the operation of the snowblower was a proximate cause of the accident and injuries. Thus, the State was not immune from suit under subsection (10) of this section. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).

The performance or nonperformance of a discretionary function cannot be the basis of liability under the Political Subdivisions Tort Claims Act. The discretionary function exemption under the Political Subdivisions Tort Claims Act extends only to basic policy decisions and not to the exercise of discretionary acts at an operational level. A simple decision whether to dispatch an officer to the scene of a crime or to investigate a crime, without more, does not involve a basic policy decision by a high-level executive which would render the decisionmaker immune from suit. Whether the undisputed facts demonstrate that liability is precluded by the discretionary function exemption of the Political Subdivisions Tort Claims Act is a question of law. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).

2. Due care

In order for the due care exception under subsection (1) of this section to apply, an adequate factual record must exist. Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 727 N.W.2d 447 (2007).

A police officer's failure to "safely" keep a seized vehicle can give rise to liability under the Political Subdivisions Tort Claims Act. Section 29-818 requires a police officer to exercise reasonable care and diligence for the safekeeping of property within his custody. Nash v. City of North Platte, 205 Neb. 480, 288 N.W.2d 51 (1980).

3. Governmental immunity

The Political Subdivisions Tort Claims Act provides a list of claims for which sovereign immunity is not waived. McKenna v. Julian, 277 Neb. 522, 763 N.W.2d 384 (2009).

The exceptions set forth in this section are affirmative sovereign immunity defenses to claims brought pursuant to the Political Subdivisions Tort Claims Act. If a political subdivision proves that a plaintiff's claim comes within an exception pursuant to this section, then the claim fails based on sovereign immunity, and the political subdivision is not liable. Harris v. Omaha Housing Auth., 269 Neb. 981, 698 N.W.2d 58 (2005).

The common law rule of governmental immunity has not been completely abrogated in Nebraska, and an action for damages for misrepresentation and deceit is not permitted. Hall v. Abel Inv. Co., 192 Neb. 256, 219 N.W.2d 760 (1974).

The common law rule of governmental immunity has not been completely abrogated in this state and actions at law for false arrest, false imprisonment, and libel and slander remain subject thereto. Webber v. Andersen, 187 Neb. 9, 187 N.W.2d 290 (1971).

4. Miscellaneous

In deciding whether conduct falls within the battery exception to the Political Subdivisions Tort Claims Act, it is only necessary to determine whether the conduct arises out of a battery; no determination has to be made as to whether the actor ultimately could be held liable for any damage resulting from the battery, based on the presence or absence of affirmative defenses. Britton v. City of Crawford, 282 Neb. 374, 803 N.W.2d 508 (2011).

When the gravamen of the complaint is negligent performance of operational tasks rather than misrepresentation, a political subdivision cannot rely upon the misrepresentation exception in subdivision (7) of this section of the Political Subdivisions Tort Claims Act. Stonacek v. City of Lincoln, 279 Neb. 869, 782 N.W.2d 900 (2010).

Political subdivisions are not liable under subsection (4) of this section for actions based upon the revocation of a license or permit. Rohde v. City of Ogallala, 273 Neb. 689, 731 N.W.2d 898 (2007).

The intentional tort exception under subsection (7) of this section does not apply to bar negligence claims against a defendant alleging a breach of an independent duty, unrelated to any possible employment relationship between the assailant and the defendant, to take reasonable steps to prevent an intentional tort. Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 727 N.W.2d 447 (2007).

A claim alleging that an employee acting within the course and scope of his employment caused a motor vehicle accident by failing to stop on a rain-slicked street is a claim within and subject to the provisions of the Political Subdivisions Tort Claims Act. Wise v. Omaha Public Schools, 271 Neb. 635, 714 N.W.2d 19 (2006).

Acts undertaken to assist in the assessment and collection of taxes are immune from liability under subsection (5) of this section. Butler Cty. Sch. Dist. No. 502 v. Meysenburg, 268 Neb. 347, 683 N.W.2d 367 (2004).

The question whether a city is immune from liability depends upon whether the city had reasonable notice of any hazard or whether its failure to inspect or its negligent inspection constituted a reckless disregard for public health or safety. Mondelli v. Kendel Homes Corp., 262 Neb. 263, 631 N.W.2d 846 (2001).

Pursuant to subsection (10) of this section, the snow and ice exemption is not applicable to a plaintiff injured after slipping on snow when the petition alleged negligence in a college's failure to maintain safe ingress and egress to, from, and across property and a failure to monitor and remove hazardously parked vehicles. McDonald v. DeCamp Legal Servs., P.C., 260 Neb. 729, 619 N.W.2d 583 (2000).

Subsection (10) of this section does not exempt a claim arising out of events occurring under darkness because mere darkness is not a temporary condition due to weather. Drake v. Drake, 260 Neb. 530, 618 N.W.2d 650 (2000).

The Political Subdivisions Tort Claims Act eliminates the need for the doctrine by which a claimant is required to prove that the negligent act was committed by the municipal employee in furtherance of a private duty owed to the claimant. Maple v. City of Omaha, 222 Neb. 293, 384 N.W.2d 254 (1986).

When a governmental entity has actual or constructive notice of a dangerous condition or hazard caused by or under the control of the governmental entity and the dangerous condition or hazard is not readily apparent to persons who are likely to be injured by the dangerous condition or hazard, the governmental entity has a nondiscretionary duty to warn of the danger or take other protective measures that may prevent injury as the result of the dangerous condition or hazard. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).



13-911 - Vehicular pursuit by law enforcement officer; liability to third parties; reimbursement.

13-911. Vehicular pursuit by law enforcement officer; liability to third parties; reimbursement.

(1) In case of death, injury, or property damage to any innocent third party proximately caused by the action of a law enforcement officer employed by a political subdivision during vehicular pursuit, damages shall be paid to such third party by the political subdivision employing the officer.

(2) Upon payment by a political subdivision of those damages sustained by an innocent third party, whether upon voluntary settlement or in satisfaction of a judgment, the political subdivision shall be entitled to reimbursement of the amount of damages paid by the political subdivision from each and all of the following sources:

(a) The driver of the fleeing vehicle;

(b) Any organization, including a sole proprietorship, partnership, limited liability company, or corporation, liable for the conduct of the driver of the fleeing vehicle;

(c) Every insurer or self-insurance surety of either the driver of the fleeing vehicle or any organization, including a sole proprietorship, partnership, limited liability company, or corporation, liable for the conduct of the driver of the fleeing vehicle, except that no such insurer or self-insurance surety shall be required to pay in excess of the liability limit of its applicable policies or bonds;

(d) Any uninsured or underinsured motorist insurer or self-insurance surety legally liable to the innocent third party, except that the sum recoverable from such insurer or self-insurance surety shall not exceed the highest limit of liability determined in accord with the Uninsured and Underinsured Motorist Insurance Coverage Act;

(e) The state employing law enforcement officers whose actions contributed to the proximate cause of death, injury, or property damage sustained by the innocent third party, except that the liability of the state shall not exceed the damages sustained by the innocent third party apportioned equally among all political subdivisions employing law enforcement officers whose actions contributed to the proximate cause of the death, injury, or property damage sustained by the innocent third party and the state; and

(f) Any political subdivision employing law enforcement officers whose actions contributed to the proximate cause of death, injury, or property damage sustained by the innocent third party, except that the liability of the political subdivision shall not exceed the lesser of (i) its maximum statutory liability pursuant to the Political Subdivisions Tort Claims Act or (ii) damages sustained by the innocent third party apportioned equally among all political subdivisions and the state employing law enforcement officers whose actions contributed to the proximate cause of the death, injury, or property damage sustained by the innocent third party.

(3) This section shall not relieve any public or private source required statutorily or contractually to pay benefits for disability or loss of earned income or medical expenses of the duty to pay such benefits when due. No such source of payment shall have any right of subrogation or contribution against the political subdivision.

(4) This section shall be considered part of the Political Subdivisions Tort Claims Act and all provisions of the act apply.

(5) For purposes of this section, vehicular pursuit means an active attempt by a law enforcement officer operating a motor vehicle to apprehend one or more occupants of another motor vehicle, when the driver of the fleeing vehicle is or should be aware of such attempt and is resisting apprehension by maintaining or increasing his or her speed, ignoring the officer, or attempting to elude the officer while driving at speeds in excess of those reasonable and proper under the conditions.

1. Innocent third party

2. Proximate cause

3. Vehicular pursuit

4. Miscellaneous

1. Innocent third party

An "innocent third party" is one who has not promoted, provoked, or persuaded the driver to engage in flight from law enforcement personnel and one who is not sought to be apprehended in the fleeing vehicle. Henery v. City of Omaha, 263 Neb. 700, 641 N.W.2d 644 (2002).

A passenger in a fleeing vehicle is not an innocent third party if such passenger either (1) promoted, provoked, or persuaded the driver to engage in flight from law enforcement personnel or (2) is one who is sought to be apprehended in the fleeing vehicle. Jura v. City of Omaha, 15 Neb. App. 390, 727 N.W.2d 735 (2007).

A police officer's grounds for seeking to apprehend occupants in a vehicular chase situation must have a reasonable basis in the law and facts. Jura v. City of Omaha, 15 Neb. App. 390, 727 N.W.2d 735 (2007).

Apprehension can mean to arrest, catch, or detain. Jura v. City of Omaha, 15 Neb. App. 390, 727 N.W.2d 735 (2007).

A passenger is not an innocent third party if the passenger either (1) has promoted, provoked, or persuaded the driver to engage in flight from law enforcement personnel or (2) is sought to be apprehended in the fleeing vehicle. Reed v. City of Omaha, 15 Neb. App. 234, 724 N.W.2d 834 (2006).

2. Proximate cause

A law enforcement officer's decision and action to terminate a vehicular pursuit do not instantaneously eliminate the danger to innocent third parties contemplated in this section. That danger continues until the motorist reasonably perceives that the pursuit has ended and has had an opportunity to discontinue the hazardous, evasive driving behaviors contemplated in this section. Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).

Whether an injury to an innocent third party is "proximately caused by the action of a law enforcement officer . . . during vehicular pursuit" is a question of fact which must necessarily be determined on a case-by-case basis. Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).

In order for a city to be liable for injuries under this section, the first requirement is that the act of the police in pursuing a fleeing motorist must be such that without it the injury would not have occurred, commonly known as the "but for" rule, and the second requirement is that the injury must be the natural and probable result of that act and without an efficient intervening cause. Mid Century Ins. Co. v. City of Omaha, 242 Neb. 126, 494 N.W.2d 320 (1992).

3. Vehicular pursuit

This section does not apply where there is no active attempt to apprehend the vehicle. Lalley v. City of Omaha, 266 Neb. 893, 670 N.W.2d 327 (2003).

Pursuant to subsection (5) of this section, an officer's merely following a vehicle in order to provide information to other officers as to the vehicle's location does not constitute a vehicular pursuit. Perez v. City of Omaha, 15 Neb. App. 502, 731 N.W.2d 604 (2007).

4. Miscellaneous

This section has created strict liability on the part of a political subdivision when (1) a claimant suffers death, injury, or property damage; (2) such death, injury, or property damage is proximately caused by the actions of a pursuing law enforcement officer employed by the political subdivision; and (3) the claimant is an innocent third party. Stewart v. City of Omaha, 242 Neb. 240, 494 N.W.2d 130 (1993).



13-912 - Defective bridge or highway; damages; liability; limitation.

13-912. Defective bridge or highway; damages; liability; limitation.

If any person suffers personal injury or loss of life, or damage to his or her property by means of insufficiency or want of repair of a highway or bridge or other public thoroughfare, which a political subdivision is liable to keep in repair, the person sustaining the loss or damage, or his or her personal representative, may recover in an action against the political subdivision, and if damages accrue in consequence of the insufficiency or want of repair of a road or bridge or other public thoroughfare, erected and maintained by two or more political subdivisions, the action can be brought against all of the political subdivisions liable for the repairs of the same; and damages and costs shall be paid by the political subdivisions in proportion as they are liable for the repairs. The procedure for filing such claims and bringing suit shall be the same for claims under this section as for other claims under the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610. No political subdivision shall be liable for damages occasioned by defects in state highways and bridges thereon which the Department of Roads is required to maintain, but the political subdivision shall not be relieved of liability until the state has actually undertaken construction or maintenance of such highways. It is the intent of the Legislature that minimum maintenance highways and roads shall not be deemed to be insufficient or in want of repair when they meet the minimum standards for such highways and roads pursuant to section 39-2109.

1. Time of bringing action

2. Duty

3. Liability

4. Miscellaneous

1. Time of bringing action

Limitation of time within which to bring action applies to all persons without regard to any kind of disability. Gorgen v. County of Nemaha, 174 Neb. 588, 118 N.W.2d 758 (1962).

Action for death from county road contractor's negligence is not barred by thirty-day limitation under this section. Pratt v. Western Bridge & Constr. Co., 116 Neb. 553, 218 N.W. 397 (1928).

Limitation of time for bringing action is thirty days from date of injury. Swaney v. Gage County, 64 Neb. 627, 90 N.W. 542 (1902).

2. Duty

A county is not an insurer, but it must use reasonable and ordinary care in the construction and maintenance of highways and bridges such that a traveler using them with ordinary and reasonable caution will be reasonably safe. Hume v. Otoe County, 212 Neb. 616, 324 N.W.2d 810 (1982).

Duty of county is fulfilled if a width sufficient for travel is kept in a proper condition. Farmers Coop. Co. v. County of Dodge, 181 Neb. 432, 148 N.W.2d 922 (1967).

In order to recover against county for defect in highway on county line, it is necessary to show that the road was both constructed and maintained by county. Stitzel v. Hitchcock County, 139 Neb. 700, 298 N.W. 555 (1941).

County is not insurer, but must use reasonable, ordinary care to keep highway safe for traveler using ordinary care. Frickel v. Lancaster County, 115 Neb. 506, 213 N.W. 826 (1927); Johnson County v. Carmen, 71 Neb. 682, 99 N.W. 502 (1904).

3. Liability

Even assuming the city had a general duty to use ordinary care in treating its streets for icy conditions, dismissal of the plaintiff's petition was affirmed where the evidence of the city's negligence was insufficient. Hendrickson v. City of Kearney, 210 Neb. 8, 312 N.W.2d 677 (1981).

County held liable for damages caused by insufficiency or want of repair of a bridge when a twenty-four ton truck collapsed a county bridge. Hansmann v. County of Gosper, 207 Neb. 659, 300 N.W.2d 807 (1981).

Defendant village is not liable for injuries suffered by plaintiff when she tripped and fell on a slight irregularity in the sidewalk, where there was no evidence that the village had received any complaint or notice of the condition of the sidewalk, and where the defect was clearly visible to the plaintiff. Doht v. Village of Walthill, 207 Neb. 377, 299 N.W.2d 177 (1980).

The liability of all political subdivisions based on the alleged insufficiency or want of repair of any public thoroughfare is to be determined by the provisions of sections 23-2410 and 23-2411, R.R.S.1943, and judicial interpretations governing the liability of counties under the statute in effect prior to the enactment of the Political Subdivisions Tort Claims Act. Christensen v. City of Tekamah, 201 Neb. 344, 268 N.W.2d 93 (1978).

County was not liable for damages allegedly due to defective stop sign. McKinney v. County of Cass, 180 Neb. 685, 144 N.W.2d 416 (1966).

The liability of a county for defective highways and bridges is statutory. Stevens v. County of Dawson, 172 Neb. 585, 111 N.W.2d 220 (1961).

County is not required to warn of dangers which arise from unusual and extraordinary occurrences. Clouse v. County of Dawson, 161 Neb. 544, 74 N.W.2d 67 (1955).

To impose liability on county, its negligence must be a proximate cause of injury. Shields v. County of Buffalo, 161 Neb. 34, 71 N.W.2d 701 (1955).

This section applies to liability of county to individuals, and not to action by county for injury to bridge. Central Neb. P. P. & I. Dist. v. Boettcher, 154 Neb. 815, 49 N.W.2d 690 (1951).

County is not liable on account of latent defects in bridge. Wittwer v. County of Richardson, 153 Neb. 200, 43 N.W.2d 505 (1950).

"Insufficiency" of highway is defined. Dickenson v. County of Cheyenne, 146 Neb. 36, 18 N.W.2d 559 (1945).

County is not liable for damages to a person injured by reason of want of repair of a highway where whole duty of maintaining and repairing such highway rested on Department of Roads and Irrigation and not on county. Porter v. Lancaster County, 130 Neb. 705, 266 N.W. 584 (1936).

Counties under township organization are liable for defects in highway which county either by statute or contract is under a duty to maintain and keep in repair. Franek v. Butler County, 127 Neb. 852, 257 N.W. 235 (1934), reversing on rehearing, 126 Neb. 797, 254 N.W. 489 (1934).

County is liable although repair of highway delegated to another. Frickel v. Lancaster County, 115 Neb. 506, 213 N.W. 826 (1927); Sharp v. Chicago, B. & Q. R. R. Co., 110 Neb 34, 193 N.W. 150 (1923).

Prior to 1929 amendment, county was liable although injuries occurred on state highway. Saltzgaber v. Morrill County, 111 Neb. 392, 196 N.W. 627 (1923).

County is liable although not actually notified of defective condition of bridge, and notwithstanding mode of travel had changed since original construction. Higgins v. Garfield County, 107 Neb. 482, 186 N.W. 347 (1922).

Where road is on line between two counties, each is jointly and severally liable. Ewh v. Otoe County, 98 Neb. 469, 153 N.W. 509 (1915).

Contributory negligence of driver will not prevent recovery when injured person had no control over him. Loso v. Lancaster County, 77 Neb. 466, 109 N.W. 752 (1906).

Liability of county for damages resulting from defective culvert is discussed. Nielsen v. Cedar County, 70 Neb. 637, 97 N.W. 826 (1903).

County is liable for damages resulting from defective culvert. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).

Where there is no contributory negligence, county is liable. Hollingsworth v. Saunders County, 36 Neb. 141, 54 N.W. 79 (1893).

4. Miscellaneous

Negligence cannot be predicated on curve in highway or location of bridge. Olson v. County of Wayne, 157 Neb. 213, 59 N.W.2d 400 (1953).

Action for death for county's negligence under this section must be brought by administrator. Swift v. Sarpy County, 102 Neb. 378, 167 N.W. 458 (1918).

Requirements of bridge should be to provide for proper accommodation of public at large. O'Chander v. Dakota County, 90 Neb. 3, 132 N.W. 722 (1911); Kovarik v. Saline County, 86 Neb. 440, 125 N.W. 1082 (1910); Seyfer v. Otoe County, 66 Neb. 566, 92 N.W. 756 (1902).

In action for damages, petition must be specific as to the unsafe condition of bridge. Johnson County v. Carmen, 71 Neb. 682, 99 N.W. 502 (1904).

Act of which this section is part is constitutional. Bryant v. Dakota County, 53 Neb. 755, 74 N.W. 313 (1898).



13-913 - Defective bridge or highway; legislative intent.

13-913. Defective bridge or highway; legislative intent.

In enacting section 13-912, it is the intent of the Legislature that the liability of all political subdivisions based on the alleged insufficiency or want of repair of any highway or bridge or other public thoroughfare shall be the same liability that previously has been imposed upon counties pursuant to section 13-912. The Legislature further declares that judicial interpretations of section 13-912 governing the liability of counties on January 1, 1970, also shall be controlling on the liability of all political subdivisions for the alleged insufficiency or want of repair of any highway or bridge or other public thoroughfare. Notwithstanding other provisions of the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610, sections 13-912 to 13-914 shall be the only sections governing determination of liability of political subdivisions for the alleged insufficiency or want of repair of highways, or bridges or other public thoroughfares. As used in sections 13-912 and 13-913, public thoroughfares shall include all streets, alleys, and roads designed, intended, and primarily used for the movement of vehicular traffic and dedicated to public use.

County held liable for damages caused by insufficient bridge railing. Millman v. County of Butler, 244 Neb. 125, 504 N.W.2d 820 (1993).

Even assuming the city had a general duty to use ordinary care in treating its streets for icy conditions, dismissal of the plaintiff's petition was affirmed where the evidence of the city's negligence was insufficient. Hendrickson v. City of Kearney, 210 Neb. 8, 312 N.W.2d 677 (1981).

The duty to use reasonable and ordinary care in the construction, maintenance, and repair of highways and bridges so that they will be reasonably safe for the traveler using them while in the exercise of reasonable and ordinary prudence has now been imposed under both the State Tort Claims Act and the Political Subdivisions Tort Claims Act. Hendrickson v. City of Kearney, 210 Neb. 8, 312 N.W.2d 677 (1981).

The liability of all political subdivisions based on the alleged insufficiency or want of repair of any public thoroughfare is to be determined by the provisions of sections 23-2410 and 23-2411, R.R.S.1943, and judicial interpretations governing the liability of counties under the statute in effect prior to the enactment of the Political Subdivisions Tort Claims Act. Christensen v. City of Tekamah, 201 Neb. 344, 268 N.W.2d 93 (1978).



13-914 - Defective bridge or highway; compliance with standards; effect.

13-914. Defective bridge or highway; compliance with standards; effect.

For purposes of sections 13-912 and 13-913, no minimum maintenance road or highway shall be deemed to be in want of repair or insufficient if it complies with the standards and level of minimum maintenance developed pursuant to section 39-2113.



13-915 - Suit for alleged defect in construction or maintenance; defense.

13-915. Suit for alleged defect in construction or maintenance; defense.

In any suit brought pursuant to the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 and based upon an alleged defect in the construction or maintenance of a sidewalk, public building, or other public facility, an affirmative showing that the claimant had actual knowledge of the alleged defect at the time of the occurrence of the injury, and that an alternate safe route was available and known to the claimant, shall constitute a defense to the suit.

This section provides an affirmative defense to defendant and must be both pled and proved by defendant. Hill v. City of Lincoln, 249 Neb. 88, 541 N.W.2d 655 (1996).

Defendant village is not liable for injuries suffered by plaintiff when she tripped and fell on a slight irregularity in the sidewalk, where there was no evidence that the village had received any complaint or notice of the condition of the sidewalk, and where the defect was clearly visible to the plaintiff. Doht v. Village of Walthill, 207 Neb. 377, 299 N.W.2d 177 (1980).



13-916 - Liability insurance; effect.

13-916. Liability insurance; effect.

The governing body of any political subdivision, including any school district, educational service unit, or community college, may purchase a policy of liability insurance insuring against all or any part of the liability which might be incurred under the Political Subdivisions Tort Claims Act and also may purchase insurance covering those claims specifically excepted from the coverage of the act by section 13-910. Any independent or autonomous board or commission in the political subdivision having authority to disburse funds for a particular purpose of the subdivision without approval of the governing body also may procure liability insurance within the field of its operation. The procurement of insurance shall constitute a waiver of the defense of governmental immunity as to those exceptions listed in section 13-910 to the extent and only to the extent stated in such policy. The existence or lack of insurance shall not be material in the trial of any suit except to the extent necessary to establish any such waiver. Whenever a claim or suit against a political subdivision is covered by liability insurance or by group self-insurance provided by a risk management pool, the provisions of the insurance policy on defense and settlement or the provisions of the agreement forming the risk management pool and related documents providing for defense and settlement of claims covered under such group self-insurance shall be applicable notwithstanding any inconsistent provisions of the act.

Exception provided in this section does not, and was not intended to, bar actions based upon negligent destruction, injury, or loss of goods in possession of a political subdivision. Nash v. City of North Platte, 198 Neb. 623, 255 N.W.2d 52 (1977).



13-917 - Award; acceptance; effect.

13-917. Award; acceptance; effect.

Any award made pursuant to the authority granted by section 13-904 and accepted by the claimant and any final judgment in any suit brought pursuant to the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be final and conclusive on all officers of the political subdivision, except when procured by means of fraud. The acceptance by the claimant of such award shall be final and conclusive on the claimant and shall constitute a complete release by the claimant of any claim against the political subdivision and against the employee whose act or omission gave rise to the claim, by reason of the same subject matter.



13-918 - Awards; judgments; payment.

13-918. Awards; judgments; payment.

Any awards or judgments pursuant to the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be paid in the same manner as other claims against the political subdivision. If insufficient funds are available to pay such awards or judgments the governing body shall include sufficient funds in the budget for the next fiscal year or biennial period. If constitutional or statutory provisions prevent any political subdivision from budgeting sufficient funds to pay any judgment in its entirety, the governing body shall pay that portion that can be paid under the constitution and laws and then shall make application to the State Treasurer for the loan of sufficient funds to pay the judgment in full. When application is made for such a loan, the State Treasurer shall make such investigation as he or she deems necessary to determine the validity of the judgment and the inability of the political subdivision to make full payment on the judgment, and the period of time during which the political subdivision will be able to repay the loan. After determining that such loan will be proper, the State Treasurer shall make the loan from funds available for investment in the state treasury, which loan shall carry an interest rate of one-half of one percent per annum. The State Treasurer shall determine the schedule for repayment, and the governing body of the political subdivision shall annually budget and levy a sufficient amount to meet this schedule until the loan, with interest, has been repaid in full.



13-919 - Claims; limitation of action.

13-919. Claims; limitation of action.

(1) Every claim against a political subdivision permitted under the Political Subdivisions Tort Claims Act shall be forever barred unless within one year after such claim accrued the claim is made in writing to the governing body. Except as otherwise provided in this section, all suits permitted by the act shall be forever barred unless begun within two years after such claim accrued. The time to begin a suit shall be extended for a period of six months from the date of mailing of notice to the claimant by the governing body as to the final disposition of the claim or from the date of withdrawal of the claim from the governing body under section 13-906 if the time to begin suit would otherwise expire before the end of such period.

(2) If a claim is made or filed under any other law of this state and a determination is made by a political subdivision or court that the act provides the exclusive remedy for the claim, the time to make a claim and to begin suit under the act shall be extended for a period of six months from the date of the court order making such determination or the date of mailing of notice to the claimant of such determination by the political subdivision if the time to make the claim and to begin suit under the act would otherwise expire before the end of such period. The time to begin suit may be further extended as provided in subsection (1) of this section.

(3) If a claim is made or a suit is begun under the act and a determination is made by the political subdivision or by the court that the claim or suit is not permitted under the act for any other reason than lapse of time, the time to make a claim or to begin a suit under any other applicable law of this state shall be extended for a period of six months from the date of the court order making such determination or the date of mailing of notice to the claimant of such determination by the political subdivision if the time to make the claim or begin the suit under such other law would otherwise expire before the end of such period.

(4) If a claim is brought under the Nebraska Hospital-Medical Liability Act, the filing of a request for review under section 44-2840 shall extend the time to begin suit under the Political Subdivisions Tort Claims Act an additional ninety days following the issuance of the opinion by the medical review panel if the time to begin suit under the Political Subdivisions Tort Claims Act would otherwise expire before the end of such ninety-day period.

(5) This section and section 25-213 shall be the only statutes of limitations applicable to tort claims as defined in the act.

1. Statute of limitations

2. Cause of action

3. Notice

4. Miscellaneous

1. Statute of limitations

Pursuant to subsection (1) of this section, the filing of a workers' compensation claim does not toll the limitation period set forth in this subsection. For purposes of subsection (1) of this section, a cause of action accrues, thereby starting the period of limitations, when a potential plaintiff discovers, or in the exercise of reasonable diligence should discover, the political subdivision's negligence. Polinski v. Omaha Pub. Power Dist., 251 Neb. 14, 554 N.W.2d 636 (1996).

Under subsection (1) of this section, the filing or presentment provision bars a plaintiff's action and precludes a remedy only if the claim is not filed or presented within the statutorily specified time. Millman v. County of Butler, 235 Neb. 915, 458 N.W.2d 207 (1990).

Subject to the exception described in section 25-213, the statute of limitations on filing a claim or suit for a political subdivision's tortious conduct is exclusively prescribed by this section. Chicago Lumber Co. v. School Dist. No. 71, 227 Neb. 355, 417 N.W.2d 757 (1988).

Subsection (3) of this section of the Political Subdivisions Tort Claims Act, permitting 6-month extensions brought "under any other applicable law of the state" against a political subdivision after it is determined that a claim is not permitted under the act, does not extend the time for filing a claim under the act against a different or additional political subdivision after one political subdivision denies the claim. Mace-Main v. City of Omaha, 17 Neb. App. 857, 773 N.W.2d 152 (2009).

The discovery rule is applicable to the statute of limitations provisions applicable to prefiling notice requirements under the Political Subdivisions Tort Claims Act. Mace-Main v. City of Omaha, 17 Neb. App. 857, 773 N.W.2d 152 (2009).

2. Cause of action

For the purposes of subsection (1) of this section, a cause of action accrues, and the period of limitations begins to run, when a potential plaintiff discovers, or in the exercise of reasonable diligence should discover, the political subdivision's negligent act or omission. Hutmacher v. City of Mead, 230 Neb. 78, 430 N.W.2d 276 (1988).

A cause of action accrues and the statute of limitations begins to run when the aggrieved party has the right to institute and maintain suit, even though such plaintiff may be ignorant of the existence of the cause of action. Ward v. City of Alliance, 227 Neb. 306, 417 N.W.2d 327 (1988).

A cause of action accrues, thereby starting the period of limitations, when a potential plaintiff discovers, or in the exercise of reasonable diligence should discover, the political subdivision's negligence. Gard v. City of Omaha, 18 Neb. App. 504, 786 N.W.2d 688 (2010).

For purposes of the Political Subdivisions Tort Claims Act, the relevant question is when the cause of action accrued, not when the last injury occurred. Gard v. City of Omaha, 18 Neb. App. 504, 786 N.W.2d 688 (2010).

3. Notice

The primary purpose of notice provisions in connection with actions against political subdivisions is to afford municipal authorities prompt notice of the accident and injury in order that an investigation may be made while the occurrence is still fresh and the municipal authorities are in a position to intelligently consider the claim and to allow it if deemed just or, in the alternative, to adequately protect and defend the public interest. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The notice of claim requirements of the Nebraska Political Subdivisions Tort Claims Act is a condition precedent to the institution of suit against a political subdivision. The failure to allege in the petition that the condition precedent had been met is a fatal defect. Utsumi v. City of Grand Island, 221 Neb. 783, 381 N.W.2d 102 (1986).

4. Miscellaneous

The evident purpose of the 6-month extension of the filing deadline set forth in subsection (2) of this section is to provide claimants who filed timely claims, but filed those claims with the wrong tribunal or pursuant to the wrong statute, enough time to present their claims to the proper political subdivision. This requires, however, that those claimants still act promptly in order to satisfy the public purpose reflected in the notice requirements. A claim "made or filed under any other law of this state," within the meaning of subsection (2) of this section, must still be filed within the 1-year time limit imposed by the appropriate notice provision of either subsection (1) of this section or subsection (1) of section 13-920. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The operation of the Nebraska Hospital-Medical Liability Act, section 44-2840, does not excuse a plaintiff from compliance with the requirement under the Political Subdivisions Tort Claims Act that the claim be presented to the political subdivision prior to filing suit. Keller v. Tavarone, 262 Neb. 2, 628 N.W.2d 222 (2001).

In order for the extended period of limitations section of the Political Subdivisions Tort Claims Act to apply, one of two positive acts must occur: the governmental subdivision must act on the claim, or the claimant must withdraw the claim. Absent the occurrence of either one of those affirmative steps, the statute of limitations runs at the end of two years from and after the time the claim accrued, and the action is barred. Ragland v. Norris P.P. Dist., 208 Neb. 492, 304 N.W.2d 55 (1981).

Political Subdivisions Tort Claims Act including one-year notice of claim requirements and two-year limitation for bringing action held constitutional. Campbell v. City of Lincoln, 195 Neb. 703, 240 N.W.2d 339 (1976).

Because compliance with statutory time limits such as that set forth in this section can be determined with precision, the doctrine of substantial compliance generally has no application. Gard v. City of Omaha, 18 Neb. App. 504, 786 N.W.2d 688 (2010).

A negligence lawsuit brought against an employee of a political subdivision is not a "tort claim" against a "political subdivision" and is not controlled by the 2-year provision of subsection (1) of this section as applied via subsection (5). Gatewood v. Powell, 1 Neb. App. 749, 511 N.W.2d 159 (1993).

Claim for indemnification and contribution from political subdivision of state does not have to be filed pursuant to the Nebraska Political Subdivisions Tort Claims Act, and its one-year statute of limitations does not apply. Waldinger Co. v. P & Z Co., Inc., 414 F.Supp. 59 (D. Neb. 1976).



13-920 - Suit against employee; act occurring after May 13, 1987; limitation of action.

13-920. Suit against employee; act occurring after May 13, 1987; limitation of action.

(1) No suit shall be commenced against any employee of a political subdivision for money on account of damage to or loss of property or personal injury to or the death of any person caused by any negligent or wrongful act or omission of the employee while acting in the scope of his or her office or employment occurring after May 13, 1987, unless a claim has been submitted in writing to the governing body of the political subdivision within one year after such claim accrued in accordance with section 13-905.

(2) No suit shall be permitted on a claim filed pursuant to this section unless the governing body of the political subdivision has made final disposition of the claim, except that if the governing body does not make final disposition of the claim within six months after the claim is filed, the claimant may, by notice in writing, withdraw the claim from consideration of the governing body and begin suit.

(3) Except as provided in section 13-919, any suit commenced on any claim filed pursuant to this section shall be forever barred unless begun within two years after the claim accrued. The time to begin suit under this section shall be extended for a period of six months (a) from the date of mailing of notice to the claimant by the governing body as to the final disposition of the claim or (b) from the date of withdrawal of the claim from the governing body under this section, if the time to begin suit would otherwise expire before the end of such period.

A claim alleging that an employee acting within the course and scope of his employment caused a motor vehicle accident by failing to stop on a rain-slicked street is a claim within and subject to the provisions of the Political Subdivisions Tort Claims Act. Wise v. Omaha Public Schools, 271 Neb. 635, 714 N.W.2d 19 (2006).

The evident purpose of the 6-month extension of the filing deadline set forth in subsection (2) of section 13-919 is to provide claimants who filed timely claims, but filed those claims with the wrong tribunal or pursuant to the wrong statute, enough time to present their claims to the proper political subdivision. This requires, however, that those claimants still act promptly in order to satisfy the public purpose reflected in the notice requirements. A claim "made or filed under any other law of this state," within the meaning of subsection (2) of section 13-919, must still be filed within the 1-year time limit imposed by the appropriate notice provision of either subsection (1) of section 13-919 or subsection (1) of this section. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The primary purpose of notice provisions in connection with actions against political subdivisions is to afford municipal authorities prompt notice of the accident and injury in order that an investigation may be made while the occurrence is still fresh and the municipal authorities are in a position to intelligently consider the claim and to allow it if deemed just or, in the alternative, to adequately protect and defend the public interest. Keller v. Tavarone, 265 Neb. 236, 655 N.W.2d 899 (2003).

The filing of a notice of claim under the Political Subdivisions Tort Claims Act is a condition precedent to the institution of a suit to which the act applies. The partial payment of an insurance claim by a political subdivision's insurer standing alone is insufficient to create a question of fact precluding summary judgment as to whether the political subdivision is equitably estopped to assert the 1-year filing requirement. Keene v. Teten, 8 Neb. App. 819, 602 N.W.2d 29 (1999).

Written notice of the withdrawal of a claim from the consideration of the governing body is not mandatory, but is permissive or discretionary. Notice of withdrawal of a claim is not a requirement for commencing suit and applies only if the plaintiff wishes to extend the time period for filing suit under section 13-919(1). Keating v. Wiese, 1 Neb. App. 865, 510 N.W.2d 433 (1993).



13-921 - Suit against employee; act or omission occurring prior to May 13, 1987; limitation of action.

13-921. Suit against employee; act or omission occurring prior to May 13, 1987; limitation of action.

After January 1, 1988, all suits against any employee of a political subdivision for money on account of damage to or loss of property or personal injury to or the death of any person caused by any negligent or wrongful act or omission of the employee while acting within the scope of his or her office or employment and occurring prior to May 13, 1987, shall be forever barred unless the party seeking recovery had, within one year after such claim accrued, submitted a claim in writing to the governing body of the political subdivision in accordance with section 13-905.

A negligence cause of action arising from acts of an employee of a political subdivision which occurred prior to May 13, 1987, is controlled by this section, for which no explicit statute of limitations is provided. Gatewood v. Powell, 1 Neb. App. 749, 511 N.W.2d 159 (1993).



13-922 - Suit against employee; recovery; limitation.

13-922. Suit against employee; recovery; limitation.

The total amount recoverable against any employee for claims filed pursuant to section 13-920 or 13-921 arising out of an occurrence after May 13, 1987, shall be limited to: (1) One million dollars for any person for any number of claims arising out of a single occurrence; and (2) five million dollars for all claims arising out of a single occurrence.



13-923 - Remedies; exclusive.

13-923. Remedies; exclusive.

From and after January 1, 1970, the authority of any political subdivision to sue or be sued in its own name shall not be construed to authorize suits against such political subdivision on tort claims except as authorized in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610. The remedies provided by such act and sections in such cases shall be exclusive.



13-924 - Act; applicability.

13-924. Act; applicability.

Nothing contained in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be deemed to repeal or restrict any provision of law authorizing any political subdivision to consider, ascertain, adjust, compromise, settle, determine, allow, or pay any claim other than a tort claim as defined in such act and sections.



13-925 - Employee; action against; when.

13-925. Employee; action against; when.

Nothing in the Political Subdivisions Tort Claims Act and sections 16-727, 16-728, 23-175, 39-809, and 79-610 shall be construed to prevent a political subdivision from bringing an action for recovery from an employee of the political subdivision when the political subdivision has made payment of an award or settlement growing out of the employee's act or omission under such act and sections.



13-926 - Recovery under act; limitation; additional sources for recovery.

13-926. Recovery under act; limitation; additional sources for recovery.

The total amount recoverable under the Political Subdivisions Tort Claims Act for claims arising out of an occurrence after November 16, 1985, shall be limited to:

(1) One million dollars for any person for any number of claims arising out of a single occurrence; and

(2) Five million dollars for all claims arising out of a single occurrence.

If the damages sustained by an innocent third party pursuant to section 13-911 are not fully recoverable from one or more political subdivisions due to the limitations in this section, additional sources for recovery shall be as follows: First, any offsetting payments specified in subsection (3) of section 13-911 shall be reduced to the extent necessary to fully compensate the innocent third party; and second, if such reduction is insufficient to fully compensate the innocent third party, the right of reimbursement granted to the political subdivision in subsection (2) of section 13-911 shall be reduced to the extent necessary to fully compensate the innocent third party.

The damage cap embodied in this section applies to all political subdivisions of the State of Nebraska, which together create a single class of tort-feasors to which the Legislature has chosen to apply uniform rules and procedures governing tort liability. By limiting the tort liability exposure of all political subdivisions in exactly the same manner, the Legislature has enacted a general law which does not contravene the constitutional prohibition of special legislation. Staley v. City of Omaha, 271 Neb. 543, 713 N.W.2d 457 (2006).

The fact that an insurer provided liability insurance coverage for that portion of a county's potential liability for a single occurrence which exceeded its legal liability to a single claimant cannot be viewed as creating any rights on the part of injured persons to recover more from the insurer than its insured was legally obligated to pay. Molina v. American Alternative Ins. Corp., 270 Neb. 218, 699 N.W.2d 415 (2005).

When a county's "legal obligation" to an injured party has been paid by the county and its underlying insurer, the county's "legal obligation to pay" has been fully satisfied under subsection (1) of this section, and an insurer providing the county with a commercial umbrella policy could have no contractual liability to an injured party for that portion of his or her proven damages which exceeded the statutory cap. Molina v. American Alternative Ins. Corp., 270 Neb. 218, 699 N.W.2d 415 (2005).



13-927 - Skatepark and bicycle motocross park; sign required; warning notice.

13-927. Skatepark and bicycle motocross park; sign required; warning notice.

(1) A political subdivision shall post and maintain a sign at each skatepark and bicycle motocross park sponsored by the political subdivision containing the following warning notice: Under Nebraska law, a political subdivision is not liable for an injury to or the death of a participant in recreational activities resulting from the inherent risks of the recreational activities pursuant to section 13-910.

(2) The absence of a sign shall not give rise to liability on the part of the political subdivision.



13-928 - Political subdivision; state highway use for special event; applicability of act.

13-928. Political subdivision; state highway use for special event; applicability of act.

The Political Subdivisions Tort Claims Act shall apply to any claim arising during the time specified in a notice provided by a political subdivision pursuant to subsection (3) of section 39-1359.



13-1001 - Plans authorized; when; contents.

13-1001. Plans authorized; when; contents.

Whenever in the opinion of any of the governing bodies of any city, town, village or county, acting severally or jointly, it is found desirable in order to properly use, improve and develop a conservation or recreational area which is situated partly within the corporate limits or within the jurisdiction or supervision of any city, town, village or county, and when to properly develop and improve and use said area it is deemed advisable and necessary to correlate said project with the use, development and improvement of an adjacent or contiguous area in an adjoining state or states, the proper governing body or bodies having jurisdiction thereof may have a plan prepared, showing the area or areas under consideration, and the use, development and improvement contemplated, and the relation thereof to the area or areas outside of Nebraska, adjoining or contiguous thereto.



13-1002 - Cooperation with other states.

13-1002. Cooperation with other states.

After the preparation of the plan as designated in section 13-1001, the governing body or bodies having jurisdiction thereof are hereby given power and authority to confer and cooperate with the proper authorities of the other state or states involved and to modify or adjust said plan if necessary in order to correlate the use, development and improvement of the entire area involved.



13-1003 - Improvement districts.

13-1003. Improvement districts.

The proper governing body or governing bodies, having jurisdiction thereof, after making all arrangements above provided, may adopt a final plan, the area included in which shall constitute an interstate conservation or recreational improvement district.



13-1004 - Management of districts.

13-1004. Management of districts.

After the interstate conservation improvement or recreational district plan is adopted by the proper authorities having jurisdiction thereof, the proper governing body or bodies may agree with the proper authorities of the other state or states involved as to the organization for management or supervision, development, maintenance, and use of the said area or areas and may exercise the same powers and perform the same duties in connection with the district or districts that are established as is now authorized for such conservation or recreational area located entirely within the state.



13-1005 - Acquisition of property.

13-1005. Acquisition of property.

Such interstate control body as is or may be created by virtue of section 13-1004 shall have the right to acquire or receive, solely as trustees for the use and benefit of such conservation or recreational improvement district, real and personal property by deed, gift, purchase or otherwise to be used exclusively for the purposes defined in section 13-1001.



13-1006 - Reversion of property.

13-1006. Reversion of property.

In the event that such district or districts as are created under section 13-1003 in relation to one or more states, shall for any reason cease to exist, then all real and personal property acquired by deed, gift, purchase or otherwise shall, in its proportionate share as such territory in one state may bear to the other state, revert to the state or the district or districts having jurisdiction thereof.



13-1101 - Terms, defined.

13-1101. Terms, defined.

As used in sections 13-1101 to 13-1110, unless the context otherwise requires:

(1) Municipality means any incorporated city or village in the state, including cities operating under home rule charters and entities created by interlocal agreements among cities, villages, and counties;

(2) Nonprofit enterprise means any activity, venture, undertaking, trade, or business conducted or to be conducted by a nonprofit organization incorporated or authorized to do business in this state as permitted under its governing documents and the applicable laws of its jurisdiction of organization;

(3) Project means (a) any land, building, or equipment or other improvement, and all real and personal properties deemed necessary in connection therewith, which shall be suitable for use for manufacturing or industrial enterprises, (b) any land, building, or equipment or other improvement, and all real and personal properties deemed necessary in connection therewith, which shall be suitable for use as a nonprofit enterprise or the refinancing of outstanding debt of a nonprofit enterprise incurred to finance such land, building, equipment, improvement, or other properties, except that a project under this subdivision shall not include any portion of such land, building, equipment, improvement, or other properties or the refinancing thereof to the extent used for sectarian instruction or study or devotional activities or religious worship, or (c) any land, building, or improvements located in a blighted area located within a city of the metropolitan, primary, first, or second class, and all real and personal properties deemed necessary in connection therewith, which shall be suitable for any enterprise, including, but not limited to, profit or nonprofit commercial, business, governmental, or multifamily housing enterprises;

(4) Governing body means the board or body in which the general legislative powers of the municipality or county are vested;

(5) Mortgage means a mortgage or a mortgage and deed of trust, or other security device; and

(6) Blighted area means an area within a municipality (a) which by reason of the presence of a substantial number of deteriorated or deteriorating structures, existence of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the community, retards the provision of housing accommodations, or constitutes an economic or social liability and is detrimental to the public health, safety, morals, or welfare in its present condition and use, and (b) in which there is at least one of the following conditions: (i) Unemployment in the designated area is at least one hundred twenty percent of the state or national average; (ii) the average age of the residential or commercial units in the area is at least forty years; (iii) more than half of the plotted and subdivided property in an area is unimproved land that has been within the municipality for forty years and has remained unimproved during that time; (iv) the per capita income of the area is lower than the average per capita income of the municipality in which the area is designated; or (v) the area has had either stable or decreasing population based on the last two decennial censuses. In no event shall a city of the metropolitan, primary, or first class designate more than thirty-five percent of the city as blighted, a city of the second class shall not designate an area larger than fifty percent of the city as blighted, and a village shall not designate an area larger than one hundred percent of the village as blighted.

The authority of a municipality or county to use public funds to own, acquire, develop, lease, and sell real and personal property for industrial development is measured by the provisions of Article XIII, section 2, of the Nebraska Constitution, and the enabling statutes lawfully enacted by the Legislature. Chase v. County of Douglas, 195 Neb. 838, 241 N.W.2d 334 (1976).

Constitution was amended to authorize Industrial Development Act. Engelmeyer v. Murphy, 180 Neb. 295, 142 N.W.2d 342 (1966).

Industrial Development Act of 1961 was in major part sustained as constitutional. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).



13-1102 - Governing body; powers.

13-1102. Governing body; powers.

(1) In addition to any other powers which it may have, each municipality and each county shall have without any other authority the following powers:

(a) To acquire, whether by construction, purchase, devise, gift, or lease, or any one or more of such methods, one or more projects, which shall be located within this state, and may be located within, without, partially within, or partially without the municipality or county;

(b) To lease to others any or all of its projects for such rentals and upon such terms and conditions as the governing body may deem advisable and as shall not conflict with sections 13-1101 to 13-1110;

(c) To finance the acquisition, construction, rehabilitation, or purchase of projects in blighted areas. The power to finance such projects in blighted areas means and includes the power to enter into any type of agreement, including a loan agreement, when the other party to the agreement agrees (i) to use the proceeds of money provided under the agreement to pay the costs of such acquisition, construction, rehabilitation, or purchase and any costs incident to the issuance of the related bonds and the funding of any reserve funds, (ii) to be bound by the terms of the Age Discrimination in Employment Act, the Nebraska Fair Employment Practice Act, and sections 48-1219 to 48-1227, regardless of the number of employees, and (iii) to make payments to the municipality or county sufficient to enable it to pay on a timely basis all principal, redemption premiums, and interest on the related revenue bonds issued to provide such financing, and any amounts necessary to repay such municipality or county for any and all costs incurred by it that are incidental to such financing. Title to any such project in a blighted area need not be in the name of the municipality or county, but may be in the name of a private party;

(d) To acquire, own, develop, lease, or finance or refinance the acquisition, construction, rehabilitation, or purchase of one or more projects for use as a nonprofit enterprise, regardless of whether such project or projects are within a blighted area. Such projects shall be located within this state and may be located within, without, partially within, or partially without the municipality or county; Provided, for any project located without the municipality or county, such municipality or county shall find that a reasonable relationship exists between such municipality or county and the project, borrower, or other party or parties to the financing agreement, as applicable. The power to finance such projects means and includes the power to enter into any type of agreement, including a loan agreement, when the other party to the agreement agrees (i) to use the proceeds of money provided under the agreement to pay the costs of such acquisition, construction, rehabilitation, or purchase and any costs incident to the issuance of the related bonds and the funding of any reserve funds and (ii) to make payments to the municipality or county sufficient to enable it to pay on a timely basis all principal, redemption premiums, and interest on the related revenue bonds issued to provide such financing and any amounts necessary to repay such municipality or county for any and all costs incurred by it that are incidental to such financing. Title to any such project need not be in the name of the municipality or county but may be in the name of a private party;

(e) To issue revenue bonds for the purpose of defraying the cost of acquiring, improving, or financing any project or projects, including the cost of any real estate previously purchased and used for such project or projects, or the cost of any option in connection with acquiring such property, and to secure the payment of such bonds as provided in sections 13-1101 to 13-1110, which revenue bonds may be issued in two or more series or issues where deemed advisable, and each such series or issue may contain different maturity dates, interest rates, priorities on revenue available for payment of such bonds and priorities on securities available for guaranteeing payment thereof, and such other differing terms and conditions as are deemed necessary and are not in conflict with sections 13-1101 to 13-1110; and

(f) To sell and convey any real or personal property acquired as provided by subdivision (1)(a) of this section and make such order respecting the same as may be deemed conducive to the best interest of the municipality or county, except that such sale or conveyance shall be subject to the terms of any lease but shall be free and clear of any other encumbrance.

(2) No municipality or county shall have the power to (a) operate any project, referred to in this section, as a business or in any manner except as the lessor thereof, (b) lease any project acquired under powers conferred by this section for use principally for commercial feeding of livestock, (c) issue bonds under this section principally for the purpose of financing the construction or acquisition of commercial feeding facilities for livestock, or (d) acquire any project or any part thereof by condemnation.

Power to sell property was within scope of title to act. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).



13-1103 - Bonds; restrictions; issuance; sale.

13-1103. Bonds; restrictions; issuance; sale.

(1) All bonds issued by a municipality or county under the authority of sections 13-1101 to 13-1110 shall be limited obligations of the municipality or county. Bonds and interest coupons, issued under the authority of sections 13-1101 to 13-1110, shall not constitute nor give rise to a pecuniary liability of the municipality or county or a charge against its general credit or taxing powers. Such limitation shall be plainly stated upon the face of each of such bonds.

(2) Such bonds may (a) be executed and delivered at any time and from time to time, (b) be in such form and denominations, (c) be of such tenor, (d) be in registered or bearer form either as to principal or interest or both, (e) be payable in such installments and at such time or times not exceeding thirty years from their date, (f) be payable at such place or places, (g) bear interest at such rate or rates, payable at such place or places, and evidenced in such manner, (h) be redeemable prior to maturity, with or without premium, and (i) contain such provisions not inconsistent with sections 13-1101 to 13-1110, as shall be deemed for the best interest of the municipality or county and provided for in the proceedings of the governing body under which the bonds shall be authorized to be issued.

(3) The authorization, terms, issuance, execution, or delivery of such bonds shall not be subject to sections 10-101 to 10-126.

(4) Such bonds may be sold at public or private sale in such manner and at such time or times as may be determined by the governing body to be most advantageous. The municipality or county may pay all expenses, premiums, and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale, and issuance thereof from the proceeds of the sale of the bonds or from the revenue of the projects.

(5) Such bonds and all interest coupons applicable thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source.



13-1104 - Bonds; security; agreements; default; payment; foreclosure.

13-1104. Bonds; security; agreements; default; payment; foreclosure.

(1) The principal of and interest on any bonds issued under the authority of sections 13-1101 to 13-1110 (a) shall be secured by a pledge of the revenue out of which such bonds shall be made payable, (b) may be secured by a mortgage covering all or any part of the project, (c) may be secured by a pledge of the lease of such project or by any related financing agreement, or (d) may be secured by such other security device as may be deemed most advantageous by the issuing authority and other parties to the transaction.

(2) The proceedings under which the bonds are authorized to be issued under sections 13-1101 to 13-1110 and any mortgage given to secure the same may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting (a) the fixing and collection of rents for any project covered by such proceedings or mortgage, (b) the terms to be incorporated in the lease or financing of such project, (c) the maintenance and insurance of such project, (d) the creation and maintenance of special funds from the revenue of such project, and (e) the rights and remedies available in the event of a default to the bondholders or to the trustee under a mortgage, all as the governing body shall deem advisable and as shall not be in conflict with sections 13-1101 to 13-1110. In making any such agreements or provisions, a municipality or county shall not have the power to obligate itself, except with respect to the project and the application of the revenue therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

(3) The proceedings authorizing any bonds under sections 13-1101 to 13-1110 and any mortgage securing such bonds may provide that, in the event of a default in the payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or mortgage, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect rents and to apply the revenue from the project in accordance with such proceedings or the provisions of such mortgage.

(4) Any mortgage made under sections 13-1101 to 13-1110 to secure bonds issued thereunder may also provide that, in the event of a default in the payment thereof or the violation of any agreement contained in the mortgage, the mortgage may be foreclosed and sold under proceedings in equity or in any other manner now or hereafter permitted by law. Such mortgage may also provide that any trustee under such mortgage or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale if it is the highest bidder therefor. No breach of any such agreement shall impose any pecuniary liability upon a municipality or county or any charge upon their general credit or against their taxing powers.



13-1105 - Leasing or financing of project; governing body; powers and duties; hearing.

13-1105. Leasing or financing of project; governing body; powers and duties; hearing.

(1) Prior to the leasing or financing of any project, the governing body must determine and find the following: The amount necessary to pay the principal of and the interest on the bonds proposed to be issued to finance such project; the amount necessary to be paid into any reserve funds which the governing body may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project including taxes; and, with respect to leases, unless the terms under which the project is to be leased provide that the lessee shall maintain the project and carry all proper insurance with respect thereto, the estimated cost of maintaining the project in good repair and keeping it properly insured.

(2) The determinations and findings of the governing body, required to be made by subsection (1) of this section, shall be set forth in the proceedings under which the proposed bonds are to be issued. Prior to the issuance of the bonds authorized by sections 13-1101 to 13-1110, the municipality or county shall (a) lease the project to a lessee or lessees under an agreement conditioned upon completion of the project and providing for payment to the municipality or county of such rentals as, upon the basis of such determinations and findings, will be sufficient (i) to pay the principal of and interest on the bonds issued to finance the project, (ii) to pay the taxes on the project, (iii) to build up and maintain any reserves deemed by the governing body to be advisable in connection therewith, and (iv) unless the agreement of lease obligates the lessees to pay for the maintenance and insurance of the project, to pay the costs of maintaining the project in good repair and keeping it properly insured or (b) enter into a financing agreement pursuant to subdivision (1)(c) or (d) of section 13-1102. Subject to the limitations of sections 13-1101 to 13-1110, the lease or financing agreement or extensions or modifications thereof may contain such other terms and conditions as may be mutually acceptable to the parties. Notwithstanding any other provisions of law relating to the sale of property owned by municipalities and counties, any such lease may contain an option for the lessees to purchase the project on such terms and conditions as may be mutually acceptable to the parties.

(3) At a public hearing or at the adjournment of such hearing, the governing body of the city in which the proposed project is located shall determine whether the location of the proposed project is within a blighted area and whether the proposed project is within the development plan or plans for the area. Notice of the time and place of the hearing shall be published at least two times not less than seven days prior to the hearing in a legal newspaper having a general circulation within the boundaries of the city. Upon a favorable resolution by the governing body of the city where the proposed project is located, the governing body of the city or county may proceed to issue bonds.

(4) The requirements for notice and public hearing as set forth in subsection (3) of this section shall not apply to projects for manufacturing or industrial enterprises or for nonprofit enterprises as described in subdivision (3)(a) or (b) of section 13-1101 or refunding bonds authorized under section 13-1106.



13-1106 - Refunding bonds; issuance; amount; rights of holders.

13-1106. Refunding bonds; issuance; amount; rights of holders.

Any bonds issued under the provisions of sections 13-1101 to 13-1110 and at any time outstanding may at any time and from time to time be refunded by a municipality or county by the issuance of its refunding bonds in such amount as the governing body may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be so refunded, together with any unpaid interest thereon and any premiums and commission necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded shall have then matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds thereof for the payment of the bonds to be refunded thereby, or by exchange of the refunding bonds for the bonds to be refunded thereby; Provided, that the holders of any bonds to be so refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable by maturity date, option to redeem, or otherwise or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption by option or otherwise. Any refunding bonds issued under the authority of sections 13-1101 to 13-1110 shall be subject to the provisions contained in section 13-1103 and may be secured in accordance with the provisions of section 13-1104.



13-1107 - Bonds; proceeds from sale; disposition.

13-1107. Bonds; proceeds from sale; disposition.

The proceeds from the sale of any bonds issued under authority of sections 13-1101 to 13-1110 shall be applied only for the purpose for which the bonds were issued; Provided, that any accrued interest and premium received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided further, that if for any reason any portion of such proceeds shall not be needed for the purpose for which the bonds were issued, then such unneeded portion of said proceeds shall be applied to the payment of the principal of or the interest on said bonds. The cost of acquiring or improving any project shall be deemed to include the following: The actual cost of acquiring or improving real estate for any project; the actual cost of construction of all or any part of a project which may be constructed, including architects' and engineers' fees, all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition or improvement; and the interest on such bonds for a reasonable time prior to construction, during construction, and for not exceeding six months after completion of construction.



13-1108 - Projects; taxation; distress warrant; limitation.

13-1108. Projects; taxation; distress warrant; limitation.

Notwithstanding that title to a project may be in a municipality or county, such projects shall be subject to taxation to the same extent, in the same manner, and under the same procedures as privately owned property in similar circumstances, if such projects are leased to or held by private interests; Provided, that where personal property owned by a municipality or county is taxed under this section and such personal property taxes are delinquent, levy by distress warrant for collection of such delinquent taxes may only be made on personal property against which such taxes were levied.

Portion of this section was unconstitutional as granting greater exemption than was authorized by constitutional amendment permitting tax. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).



13-1109 - Powers; cumulative; presumption regarding bonds and agreements.

13-1109. Powers; cumulative; presumption regarding bonds and agreements.

(1) Sections 13-1101 to 13-1110 shall not be construed as a restriction or limitation upon any powers which a municipality or county might otherwise have under any laws of this state but shall be construed as cumulative.

(2) Sections 13-1101 to 13-1110 shall be full authority for the exercise of the powers described in such sections by a municipality or county, and no action, proceeding, or election shall be required prior to the exercise of such powers under such sections or to authorize the exercise of any of the powers granted in such sections, except as specifically provided in such sections, any provision of law applicable to a municipality or county to the contrary notwithstanding. No proceedings for the issuance of bonds of a municipality or county shall be required other than those required by sections 13-1101 to 13-1110, and the provisions of all other laws and charters of any municipality or county, if any, relative to the terms and conditions for the acquisition, leasing, financing construction, rehabilitation, or purchase of projects as provided in such sections and the issuance, payment, redemption, registration, sale, or delivery of bonds by a municipality or county shall not be applicable to bonds issued by a municipality or county pursuant to such sections. No municipality, county, or governing body or officer thereof shall be subject to the Securities Act of Nebraska with respect to any revenue bonds issued under sections 13-1101 to 13-1110. Insofar as sections 13-1101 to 13-1110 are inconsistent with the provisions of any other law or of any law otherwise applicable to a municipality or county, if any, sections 13-1101 to 13-1110 shall be controlling.

(3) In any suit, action, or proceeding involving the validity or enforceability of any bond of a municipality or county or the security therefor brought after the lapse of thirty days after the issuance of such bonds has been authorized, any such bond reciting in substance that it has been authorized by the municipality or county to aid in financing a project shall be conclusively deemed to have been authorized for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with sections 13-1101 to 13-1110.

(4) In any suit, action, or proceeding involving the validity or enforceability of any agreement of a municipality or county brought after the lapse of thirty days after the agreement has been formally entered into, any such agreement reciting in substance that it has been entered into by the municipality or county to provide financing for a project shall be conclusively deemed to have been entered into for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with sections 13-1101 to 13-1110.



13-1110 - Department of Economic Development; furnish advice and information.

13-1110. Department of Economic Development; furnish advice and information.

The Department of Economic Development shall furnish advice and information in connection with a project when requested to do so by a county or municipality.



13-1111 - Terms, defined; application for designation; exceptions.

13-1111. Terms, defined; application for designation; exceptions.

As used in sections 13-1111 to 13-1120, unless the context otherwise requires: (1) Industrial area shall mean a tract of land used or reserved for the location of industry, except that such land may be used for agricultural purposes until the use is converted for the location of industry as set forth in sections 13-1111 to 13-1120; and (2) industry shall mean (a) any enterprise whose primary function is to manufacture, process, assemble, or blend any agricultural, manufactured, mineral, or chemical products; (b) any enterprise that has as its primary function that of storing, warehousing, or distributing, and specifically excluding those operations whose primary function is to directly sell to the general public; or (c) any enterprise whose primary function is research in connection with any of the foregoing, or primarily exists for the purpose of developing new products or new processes, or improving existing products or known processes. The owner or owners of any contiguous tract of real estate containing twenty acres or more, no part of which is within the boundaries of any incorporated city or village, except cities of the metropolitan or primary class, may file or cause to be filed with the county clerk of the county in which the greater portion of such real estate is situated if situated in more than one county, an application requesting the county board of such county to designate such contiguous tract as an industrial area.

Property involved was designated an industrial area. Lund v. Orr, 181 Neb. 361, 148 N.W.2d 309 (1967).

Right of county board to create industrial areas was superior to right of city to zone under Suburban Development Act. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1112 - Municipal bodies; notification of filing; approval; failure to reply; effect.

13-1112. Municipal bodies; notification of filing; approval; failure to reply; effect.

Upon filing the petition under the provisions of section 13-1111, the county clerk, or if the real estate is situated in more than one county, the county clerk of the county having the greater portion of such real estate, shall notify such municipal legislative bodies in whose area of zoning jurisdiction an industrial tract is located in whole or in part as shall have developed a comprehensive development plan and shall be exercising zoning jurisdiction in the area concerned. Such notification shall request approval or disapproval by the municipal legislative body of the designation of such tract within thirty days after receipt of such notification, which approval may be conditioned upon terms agreed to between the city and county. The designation of any tract as an industrial area shall be in compliance with the zoning ordinances, subdivision regulations, and appropriate ordinances and regulations of such city or village. If formal reply to the notification of the county board's intention to designate such tract as an industrial area is not received within thirty days, the county board shall construe such inaction as approval of such designation.



13-1113 - Hearing; notice.

13-1113. Hearing; notice.

Upon filing the petition, the county clerk, or, if the real estate is situated in more than one county, the county clerk of the county having the greater portion of such real estate, shall designate and endorse thereon a day for the hearing and determination of the petition by the county board of such county which date shall not be less than thirty days nor more than ninety days subsequent to the filing of said petition. The county clerk shall publish a notice once each week three successive weeks in some newspaper published and of general circulation in the county or counties in which the real estate is located and, if no newspaper is published in the county or counties, such notice shall be published in some newspaper having a general circulation therein. The notice shall state the time and place of hearing and the land affected thereby.



13-1114 - Designation; procedure.

13-1114. Designation; procedure.

At the time fixed in the notice or on any adjourned day thereafter, any person interested may appear and be heard at a public hearing before the county board of the county in which the petition is filed. After such hearing, if the county board shall find from the evidence produced that (1) such tract is suitable for use as an industrial area, (2) it will be generally beneficial to the community, and (3) the owners of all the land embraced therein have consented to such designation, such board shall designate such tract as an industrial area and cause a certified copy of such order to be filed and recorded in the offices of the county assessor and the register of deeds of the county or counties in which the real estate is situated. If such tract is located in whole or in part within an unincorporated area over which any city or village exercises zoning control, the designation of such tract as an industrial area must first be approved by the municipal legislative body.

County board has jurisdiction to designate an industrial area. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1115 - Designation; use; inclusion within municipality; when.

13-1115. Designation; use; inclusion within municipality; when.

Upon designation of such tract as an industrial area by the county board of the county in which the petition is filed, such designated area shall thereupon be used or reserved for the location of industry. Such land may be used for agricultural purposes until the use is converted for the location of industry as set forth in sections 13-1111 to 13-1120. If such tract has a taxable valuation of more than two hundred eighty-six thousand dollars, it shall not be subject to inclusion within the boundaries of any incorporated city of the first or second class or village, except that such tract regardless of taxable valuation may be annexed if (1) it is located in a county with a population in excess of one hundred thousand persons and the city or village did not approve the original designation of such tract as an industrial area pursuant to section 13-1112, (2) the annexation is stipulated in the terms and conditions agreed upon between the county and the city or village in any agreement entered into pursuant to section 13-1112, or (3) the owners of a majority in value of the property in such tract as shown upon the last preceding county assessment roll consent to such inclusion in writing or petition the city council or village board to annex such area.

Industrial area was not subject to inclusion within boundaries of city. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1116 - Jurisdiction of county board.

13-1116. Jurisdiction of county board.

During the period any area is designated as an industrial area as provided by sections 13-1111 to 13-1120, the county board in which the greater area of real estate is located shall have exclusive jurisdiction for zoning and otherwise regulating the use of the industrial area in such a way as to confer upon the owners and users thereof the benefits of a designated tract to be held and reserved for industrial purposes only; Provided, such authority shall not be granted to the county board if the zoning of such designated area is within the jurisdiction of any city or village.

County board has authority to designate industrial areas for zoning. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1117 - Utility services; fire and police protection.

13-1117. Utility services; fire and police protection.

During the time any tract is designated as an industrial area, as provided by sections 13-1111 to 13-1120, the owners of such designated area shall provide at their expense for water, electricity, sewer, and fire and police protection.

During time a tract is designated as an industrial area, owners of property provide at their own expense for water, electricity, sewer, and fire protection. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



13-1118 - Change of boundaries; inclusion of tracts.

13-1118. Change of boundaries; inclusion of tracts.

The boundaries of the designated industrial area may be changed to include other tracts of real estate containing not less than ten acres when contiguous to the area designated as an industrial area by filing a petition, publishing a notice thereof, and having a hearing on the petition in the same manner as when an original petition to designate a contiguous tract as an industrial area is filed. The county board of the county in which the petition was filed shall designate such additional tract in the industrial area to which the tract is to be attached if the board shall find that the conditions of the provisions of section 13-1114 are complied with. After such designation by such county board, such tract that is designated as part of the industrial area shall be governed by the provisions of sections 13-1111 to 13-1120 as though it was part of the original designated tract as an industrial area.



13-1119 - Change of boundaries; exclusion of tracts.

13-1119. Change of boundaries; exclusion of tracts.

The boundaries of a designated industrial area may be changed to exclude one or more tracts, or parts of tracts, of real estate within the area upon the request of the owner or owners of the tracts, or parts of tracts, proposed to be excluded, and by the owners filing a petition, publishing a notice thereof, and having a hearing on the petition in the same manner as when an original petition to designate a contiguous tract as an industrial area is filed. The county clerk of the county in which the tract proposed to be excluded is situated shall cause a copy of the published notice to be mailed by certified mail, within five days after the first publication of the notice, to each of the owners of record and other persons, if any, in possession of the real estate not proposed to be excluded from the industrial area, whose addresses are known to the county clerk. After the hearing, if the county board shall find that the best interests of the community and the industrial area will be served by the exclusion of the tracts, the county board shall enter an order excluding the tracts, or parts of tracts, requested to be excluded. When a certified copy of such order is filed with the register of deeds and county assessor of the county or counties in which the real estate excluded is located, such tracts, or parts of tracts, shall no longer be an industrial area.



13-1120 - Termination of designation.

13-1120. Termination of designation.

When the owner or owners of all of the contiguous tracts of real estate designated as an industrial area as provided by sections 13-1111 to 13-1118, shall file with the county board of the county in which such real estate is located, or the greater portion of such real estate, a petition requesting that the designation of the whole of the real estate as an industrial area be terminated, the county board shall enter an order determining that such real estate shall no longer be an industrial area. When a certified copy of such order is filed with the register of deeds and county assessor of the county or counties in which the real estate is located, such real estate shall no longer be an industrial area.



13-1121 - Designation; review by county board; notice; hearing; removal of designation.

13-1121. Designation; review by county board; notice; hearing; removal of designation.

Beginning in 1980 and every even-numbered year thereafter during the month of March, the appropriate county board may, of its own volition or shall, at the request of the municipal governing body having zoning jurisdiction over the designated industrial tract, review any or all industrial areas in its jurisdiction. When the review is at the request of the municipal governing body having zoning jurisdiction over the designated industrial tract, the county board shall notify such municipal governing body of the date, time, and location of the review. If the county board determines during the review that there is a problem with the industrial area designation of any tract, or a portion of such tract, the county board shall give notice of a hearing by registered or certified mail to the owners of the tract, or a portion of such tract, if such owners are known, within ninety days prior to the hearing, and if the owners are not known or cannot be located, then by publishing a notice three successive weeks in some newspaper published and of general circulation in the county or counties in which the real estate is located, and if no newspaper is published in the county, such notice shall be published in some newspaper having a general circulation in such county. If after the hearing the county board finds that the industrial area or a portion thereof is no longer suitable for industrial purposes, or is being used for nonindustrial enterprises, or has had no improvements or industrial buildings thereon within seven years from the date of original industrial designation, or is not in compliance with the zoning ordinances of any city or village exercising zoning control of it, or is not platted in accordance with such zoning ordinances or is no longer in compliance with the definition of industry as set forth in section 13-1111, such county board shall remove the designation of industrial area from such tract or portion of such tract. Any tract or portion of such tract used or reserved for industry prior to August 24, 1979, shall not be removed from the industrial area designation against the wishes of its owners as long as the use of such tract or portion continues to be in compliance with the definition of industry as set forth in section 13-1111. A certified copy of such order shall be filed with the register of deeds and the county assessor of the county or counties in which the real estate is located.



13-1201 - Act, how cited.

13-1201. Act, how cited.

Sections 13-1201 to 13-1214 shall be known and may be cited as the Nebraska Public Transportation Act.



13-1202 - Legislative findings.

13-1202. Legislative findings.

The Legislature finds that: (1) Transportation is a critical need of the elderly, handicapped, and others without access to the private automobile; (2) public transportation is a viable alternative to help meet the transportation needs in urban and rural areas; (3) transportation which promotes fuel conservation and reduces traffic congestion should be encouraged; (4) public transportation in the rural and small urban areas of the state is lacking; (5) public transportation in many instances is no longer a profitable undertaking for private enterprise acting alone; (6) public subsidy of public transportation, whether privately or publicly operated, is often necessary to provide needed transportation services; (7) the variety of federal, state, and local activities in providing public transportation services require maximum coordination for maximum benefit from public resources; (8) providers of public transportation may require technical assistance in addressing their public transportation needs; and (9) it is in the public interest of the people of the state to develop programs which provide for the concerns enumerated in this section and which insure the health, safety, and welfare of Nebraska citizens in both urban and rural areas.



13-1203 - Terms, defined.

13-1203. Terms, defined.

For purposes of the Nebraska Public Transportation Act, unless the context otherwise requires:

(1) Public transportation shall mean the transport of passengers on a regular and continuing basis by motor carrier for hire, whether over regular or irregular routes, over any public road in this state, including city bus systems, intercity bus systems, special public transportation systems to include portal-to-portal escorted service for the elderly or handicapped, taxi, subscription, dial-a-ride, or other demand-responsive systems, and those motor carriers for hire which may carry elderly or handicapped individuals for a set fare, a donation, or at no cost to such individuals. Public transportation shall not include motor carriers for hire when engaged in the transportation of school children and teachers to and from school and school-related activities and shall not include private car pools;

(2) Department shall mean the Department of Roads;

(3) Director shall mean the Director-State Engineer;

(4) Elderly shall mean any person sixty-two years of age or older who is drawing social security and every person sixty-five years of age and older;

(5) Handicapped shall mean any individual who is unable without special facilities or special planning or design to utilize public transportation facilities and services;

(6) Municipality shall mean any village or incorporated city, except cities of the metropolitan class operating under home rule charter;

(7) Qualified public-purpose organization shall mean an incorporated private not-for-profit group or agency which:

(a) Has operated or proposes to operate only motor vehicles having a seating capacity of twenty or less for the transportation of passengers in the state;

(b) Has been approved as capable of providing public transportation services by the appropriate city or county governing body; and

(c) Operates or proposes to operate a public transportation service in an area which the department has identified as not being adequately served by existing public or private transportation services pursuant to section 13-1205; and

(8) Intercity bus system shall mean a system of regularly scheduled bus service for the general public which operates with limited stops over fixed routes connecting two or more communities or areas not in close proximity which support public transportation service. At least one terminus of the intercity bus system shall be in an area that makes meaningful connections with intercity service to more distant points.



13-1204 - Department of Roads; coordinating and technical assistance agency; contracts authorized.

13-1204. Department of Roads; coordinating and technical assistance agency; contracts authorized.

The department shall be the principal state agency responsible for coordinating public transportation activities in the state and, when requested, shall provide technical assistance to improve Nebraska's public transportation system. The department may contract pursuant to the Nebraska Public Transportation Act to assist state agencies, political subdivisions, and public and qualified public-purpose organizations to provide public transportation services as specified in the act.



13-1205 - Department of Roads; powers, duties, and responsibilities; enumerated.

13-1205. Department of Roads; powers, duties, and responsibilities; enumerated.

The department shall have the following powers, duties, and responsibilities:

(1) To collect and maintain data on the level of public transportation services and needs in the state and identify areas not being adequately served by existing public or private transportation services;

(2) To assess the regional and statewide effect of changes, improvement, and route abandonments in the state's public transportation system;

(3) To develop a six-year statewide transit plan and programs for public transportation in coordination with local plans and programs developed by municipalities, counties, and transit authorities;

(4) To provide planning and technical assistance to agencies of the state, political subdivisions, or groups seeking to improve public transportation;

(5) To advise, consult, and cooperate with agencies of the state, the federal government, and other states, interstate agencies, political subdivisions, and groups concerned with public transportation;

(6) To cooperate with the Public Service Commission by providing periodic assessments to the commission when determining the effect of proposed regulatory decisions on public transportation;

(7) To administer federal and state programs providing financial assistance to public transportation, except those federal and state programs in which a municipality, county, transit authority, or other state agency is designated as the administrator; and

(8) To exercise all other powers necessary and proper for the discharge of its duties, including the adoption and promulgation of reasonable rules and regulations to carry out the act.



13-1206 - Department of Roads; receive gifts, grants, loans, contributions, and other funds; conditions.

13-1206. Department of Roads; receive gifts, grants, loans, contributions, and other funds; conditions.

The department may receive, contract for, or apply for and receive gifts, grants, loans, contributions, and other funds from the federal or state government or from any public or private sources for the purpose of carrying out the Nebraska Public Transportation Act. Any contract between the department and the federal government entered into pursuant to this section may include all reasonable and appropriate conditions imposed by federal law or regulation which are not inconsistent with the purposes of the act.



13-1207 - Department of Health and Human Services; review rules and regulations and the awarding of funds.

13-1207. Department of Health and Human Services; review rules and regulations and the awarding of funds.

Prior to the promulgation of rules and regulations pursuant to section 13-1212, and prior to the awarding of federal or state funds under any program administered by the department or any other state agency which affects the transportation of the elderly, such rules and regulations and the awarding of such funds shall be reviewed by the Department of Health and Human Services.



13-1208 - Municipality, county, or qualified public-purpose organization; powers; municipality or county; contract with school district; conditions.

13-1208. Municipality, county, or qualified public-purpose organization; powers; municipality or county; contract with school district; conditions.

(1) Any municipality, county, or qualified public-purpose organization may lease, purchase, construct, own, maintain, operate, or contract for the operation of public transportation, including special transportation for the elderly or handicapped, and apply for and accept advances, loans, grants, contributions, and any other form of assistance from the federal government, the state, or any public or private sources for the purpose of providing a public transportation system.

Any special transportation system for the elderly or handicapped shall include transportation of necessary personal escorts of such elderly or handicapped riders.

(2) Any municipality or county in providing public transportation for the elderly under subsection (1) of this section may contract with the school board or board of education of a public school district for the use of a school bus at times other than during the normal school day or on days when school is not in session if all costs incurred by such municipality or county are paid for with money generated from passenger fees or federal or state funds. The contract shall provide that such municipality or county shall be liable for costs of maintenance, operation, insurance, and other reasonable expenses incurred in the use of such bus. No district shall be liable for any damages to any person riding in a school bus under a contract entered into pursuant to this subsection unless such damage is proximately caused by the gross negligence of the district. No district shall be required to modify or alter any school bus because of a contract entered into pursuant to this subsection. Any municipality or county when using a school bus upon a highway under a contract entered into pursuant to this subsection shall cover or conceal all school bus markings on such bus as required by section 60-6,175.

(3) Any municipality or county may contract with the school board or board of education of any public school district for the use of school buses for emergency evacuation of members of the public by qualified law enforcement personnel during emergency or crisis situations that pose a threat to the health, safety, or well-being of the individuals to be evacuated. The contract shall provide that such municipality or county shall be liable for the costs of maintenance, operation, insurance, and other reasonable expenses incurred in the use of such buses. No district shall be liable for any damages to any person riding in a school bus under a contract entered into pursuant to this subsection unless such damage is proximately caused by the gross negligence of the district. No district shall be required to modify or alter any school bus because of a contract entered into pursuant to this subsection.



13-1209 - Assistance program; established; state financial assistance; limitation.

13-1209. Assistance program; established; state financial assistance; limitation.

(1) A public transportation assistance program is hereby established to provide state assistance for the operation of public transportation systems.

(2) Any municipality, county, transit authority, or qualified public-purpose organization shall be eligible to receive financial assistance for the eligible operating costs of a public transportation system, whether the applicant directly operates such system or contracts for its operation. A qualified public-purpose organization shall not be eligible for financial assistance under the Nebraska Public Transportation Act if such organization is currently receiving state funds for a program which includes transportation services and such funding and services would be duplicated by the act. Eligible operating costs shall include those expenses incurred in the operation of a public transportation system which exceed the amount of operating revenue and which are not otherwise eligible for reimbursement from any available federal programs other than those administered by the United States Department of the Treasury.

(3) The state grant to an applicant shall not exceed fifty percent of the eligible operating costs of the public transportation system as provided for in subsection (2) of this section. The amount of state funds shall be matched by an equal amount of local funds in support of operating costs.



13-1210 - Assistance program; Department of Roads; certify funding; report.

13-1210. Assistance program; Department of Roads; certify funding; report.

(1) The Department of Roads shall annually certify the amount of operating costs eligible for funding under the public transportation assistance program established under section 13-1209.

(2) The department shall submit an annual report to the chairperson of the Appropriations Committee of the Legislature on or before December 1 of each year regarding funds requested by each applicant for eligible operating costs in the current fiscal year pursuant to subsection (2) of section 13-1209 and the total amount of state grants projected to be awarded in the current fiscal year pursuant to the public transportation assistance program. The report submitted to the committee shall be submitted electronically. The report shall separate into two categories the requests and grants awarded for handicapped vans, otherwise known as paratransit vehicles, and requests and grants awarded for handicapped-accessible fixed-route bus systems.



13-1211 - City bus system receiving state funds; reduced fares for elderly or handicapped persons.

13-1211. City bus system receiving state funds; reduced fares for elderly or handicapped persons.

The fares charged elderly or handicapped persons shall not exceed one-half of the rates generally applicable to other persons at peak hours for each one-way trip for any city bus system operating over regularly scheduled routes and receiving state funds pursuant to the Nebraska Public Transportation Act. The recipient of state funds under the act may designate certain peak hours during which this section shall not apply.



13-1211.01 - City bus system receiving state funds; reduced fares for low-income persons.

13-1211.01. City bus system receiving state funds; reduced fares for low-income persons.

Recipients of state funds under the Nebraska Public Transportation Act for any city bus system operating over regularly scheduled routes in cities of the primary and metropolitan classes may provide or designate that fares charged low-income persons may be discounted up to one-half of the rates generally applicable to other persons at peak hours for each one-way trip. Such recipient of state funds under the act may designate certain peak hours during which this section shall not apply. For purposes of this section, low-income persons shall mean persons whose income is at or below one hundred fifty percent of the current amount determined and published periodically by the federal government as the national poverty income level without regard to other resources.



13-1212 - Department of Roads; rules and regulations; duties; public-purpose organization; denied financial assistance; petition; hearing.

13-1212. Department of Roads; rules and regulations; duties; public-purpose organization; denied financial assistance; petition; hearing.

(1) The Department of Roads shall administer sections 13-1209 to 13-1212, and issue such rules and regulations pursuant to the Administrative Procedure Act as are necessary, including but not limited to defining eligible operating costs, establishing contractual and other requirements including standardized accounting and reporting requirements, which shall include the applicant's proposed service area, the type of service proposed, all routes and schedules, and any further information needed for recipients to insure the maximum feasible coordination and use of state funds, establishing application procedures, and developing a policy for apportioning funds made available for this program should they be insufficient to cover all eligible projects. Priority on the allocation of all funds shall be given to those proposed projects best suited to serve the needs of the elderly and handicapped and to proposed projects with federal funding participation.

(2) Any public-purpose organization proposing to provide public transportation denied financial assistance as a result of a determination by the Department of Roads that an area is adequately served by existing transportation services may submit a petition to the department requesting the department to reclassify the proposed service area as not being adequately served by existing public transportation services. The petition submitted to the department by the public-purpose organization shall bear the signatures of at least fifty registered voters residing in the proposed service area. Upon receipt of the petition the department shall hold a public hearing in the proposed service area and after such hearing shall determine whether the proposed service area is already adequately served. In carrying out its duties under this section the department shall comply with the provisions of the Administrative Procedure Act. The department shall not be required to conduct a reevaluation hearing for an area more frequently than once a year.



13-1213 - Intercity bus system assistance program; established; financial assistance available; selection; contracts authorized.

13-1213. Intercity bus system assistance program; established; financial assistance available; selection; contracts authorized.

(1) An intercity bus system assistance program is hereby established to provide state assistance for the operation of intercity bus systems.

(2) Any municipality, county, transit authority, or qualified public-purpose organization shall be eligible to receive (a) financial assistance for the eligible operating costs of such system, whether the applicant directly operates the system or contracts for its operation, and (b) financial assistance to match federal funds available for the purchase of vehicles and equipment for the start of an intercity bus system or the replacement of vehicles used in the operation of an intercity bus system. The vehicles shall be titled to such municipality, county, transit authority, or qualified public-purpose organization.

(3) The department may contract for an intercity bus system with either a publicly owned provider or a provider owned by a qualified public-purpose organization.

(4) Any intercity bus system to be funded under this section shall be selected based on criteria established by the department.



13-1214 - Intercity bus system assistance program; department; certify funding.

13-1214. Intercity bus system assistance program; department; certify funding.

The department shall certify biennially the amount of intercity bus system assistance eligible for funding under section 13-1213.



13-1301 - Declaration of purpose.

13-1301. Declaration of purpose.

The trend of population growth in the state in recent decades has been to the larger cities and the areas adjacent thereto to the degree that some of such cities contain over one-half the population of the respective counties in which such cities are located. Such growth has given rise to the need for buildings, structures, and facilities to be used jointly by such cities and the respective counties in which they are located, thereby effecting economies of operation and adding to the effectiveness of such cities and counties, aiding in the use by the inhabitants of such cities and counties, and alleviating the inconvenience of separate buildings, structures, and facilities caused by such growth to such inhabitants. The purpose of sections 13-1301 to 13-1312 is to provide a means whereby buildings, structures, and facilities can be acquired, constructed, remodeled, or renovated and financed for use jointly by such cities and the respective counties in which they are located.

This and succeeding sections do not violate the Nebraska Constitution. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



13-1302 - Terms, defined.

13-1302. Terms, defined.

For purposes of sections 13-1301 to 13-1312, unless the context otherwise requires:

(1) Bonds means bonds issued by the commission pursuant to such sections;

(2) City means a city of the metropolitan class as defined in section 14-101 or a city of the primary class as defined in section 15-101, the population of which according to the most recent federal census was more than one-half in number of the total population, according to such census, of the county in which such city is located;

(3) Commission means a public building commission created by and activated pursuant to sections 13-1301 to 13-1312;

(4) County means a county in which a city of the metropolitan class or primary class is located;

(5) Governing body means the council in the case of the city and the board of county commissioners in the case of the county;

(6) Other governmental units means a city, other than a city as defined in this section, village, district, authority, public agency, board, commission, or other public corporation, political subdivision, or public instrumentality located in whole or in part in the county; and

(7) Project means any building, structure, or facility for public purposes to be used jointly by the city and the county, including the site thereof, all machinery, equipment, and apparatus of or pertaining thereto, including fixtures and furnishings if agreed to by the city and the county, and all other real or personal property necessary or incidental thereto.



13-1303 - Commission; created; membership; expenses; quorum; corporate existence.

13-1303. Commission; created; membership; expenses; quorum; corporate existence.

There is hereby created and established in each county a commission to be known and designated as (name of city) (name of county) public building commission, except that sections 13-1301 to 13-1312 shall not become operative in any county unless and until the governing body of the county by resolution shall activate the commission for such county. A copy of such resolution certified by the county clerk shall be filed with and recorded by the Secretary of State and also filed with the city clerk. Each such commission shall be a body politic and corporate and an instrumentality of the state.

Each commission shall be governed by a board of commissioners of five members, two of whom shall be appointed by the governing body of the county from among the members of such governing body, two of whom shall be appointed by the mayor of the city with the approval of the governing body of the city from among the members of such governing body, and the fifth of whom shall be appointed by the other four members. The fifth member shall be a resident of the county in which the commission is established. In the event the four members appointed by the county and the city cannot appoint the fifth member by a majority, the Governor, upon request of such four members, the city, or the county, shall appoint the fifth member. The term of office of each member of the board, except for the initial members, shall be four years or until a successor is appointed and takes office. Any vacancy on the board shall be filled (1) by the governing body of the county if the person whose membership was vacated was appointed by the governing body of the county, (2) by the mayor of the city with the approval of the governing body of the city if the person whose membership was vacated was appointed by the mayor, and (3) by the remaining four members if the person whose membership was vacated was appointed by the members of the board. The members of the board shall not be entitled to compensation for their services but shall be entitled to reimbursement of expenses paid or incurred in the performance of the duties imposed upon them by sections 13-1301 to 13-1312 with reimbursement for mileage to be made at the rate provided in section 81-1176. A majority of the total number of members of the board shall constitute a quorum, and all action taken by the board shall be taken by a majority of such total number. The board may delegate to one or more of the members or to its officers, agents, and employees such powers and duties as it deems proper. Any member of the board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for the removal of a member of the board may be brought in the district court of the county upon resolution of the governing body of the city or the county.

The terms of office of the two persons initially appointed to the board by the governing body of the county shall be for one and four years, and such governing body shall designate which person shall serve for one year and which person shall serve for four years. The terms of office of the two persons initially appointed to the board by the mayor with the approval of the governing body of the city shall be for two and three years, and such governing body shall designate which person shall serve for two years and which person shall serve for three years. The term of office of the person initially appointed by the other members of the board shall be for four years. Terms of office on the board shall expire on the same day of the year, and the governing body of the county in making the first appointments to the board shall designate such expiration date.

The commission and its corporate existence shall continue until all its liabilities have been met and its bonds have been paid in full or such liabilities and bonds have otherwise been discharged and the governing bodies of the city and county jointly determine that the commission is no longer needed. Upon the commission's ceasing to exist all rights or properties of the commission shall pass to and be vested in the city and county.



13-1304 - Commission; powers and duties.

13-1304. Commission; powers and duties.

Any commission established under sections 13-1301 to 13-1312 shall have power to:

(1) Sue and be sued;

(2) Have a seal and alter the seal;

(3) Acquire, hold, and dispose of personal property for its corporate purposes;

(4) Acquire in the name of the city and county, by gift, grant, bequest, purchase, or condemnation, real property or rights and easements thereon necessary or convenient for its corporate purposes and use such property or rights and easements so long as its corporate existence continues;

(5) Make bylaws for the management and regulation of its affairs and make rules and regulations for the use of its projects;

(6) With the consent of the city or the county, as the case may be, use the services of agents, employees, and facilities of the city or county, for which the commission may reimburse the city or the county its proper proportion of the compensation or cost thereof, and use the services of the city attorney as legal advisor to the commission;

(7) Appoint officers, agents, and employees and fix their compensation, except that the county treasurer shall be the ex officio treasurer of the commission;

(8) Design, acquire, construct, maintain, operate, improve, remodel, remove, and reconstruct, so long as its corporate existence continues, such projects for the use both by the city and county as are approved by the city and the county and all facilities necessary or convenient in connection with any such projects;

(9) Enter into agreements with the city or county, or both, as to the operation, maintenance, repair, and use of its projects. Such agreements may provide that the city or county, or both, has responsibility for a certain area within any building, structure, or facility, including the maintenance, repair, use, furnishing, or management of such area;

(10) With the approval of both the city and the county, enter into agreements with the United States of America, the State of Nebraska, any body, board, agency, corporation, or other governmental entity of either of them, or other governmental units for use by them of any projects to the extent that such use is not required by the city or the county;

(11) Make all other contracts, leases, and instruments necessary or convenient to the carrying out of the corporate purposes or powers of the commission;

(12) Annually levy, assess, and certify to the governing body of the county the amount of tax to be levied for the purposes of the commission subject to section 77-3443, not to exceed one and seven-tenths cents on each one hundred dollars upon the taxable valuation of all the taxable property in the county. The governing body of the county shall collect the tax so certified at the same time and in the same manner as other county taxes are levied and collected, and the proceeds of such taxes when due and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the commission is deposited;

(13) Accept grants, loans, or contributions from the United States of America, the State of Nebraska, any agency or instrumentality of either of them, the city, the county, any other governmental unit, or any private person, firm, or corporation and expend the proceeds thereof for any corporate purposes;

(14) Incur debt, issue bonds and notes and provide for the rights of the holders thereof, and pledge and apply to the payment of such bonds and notes the taxes and other receipts, income, revenue, profits, and money of the commission;

(15) Enter on any lands, waters, and premises for the purpose of making surveys, findings, and examinations; and

(16) Do all things necessary or convenient to carry out the powers specially conferred on the commission by sections 13-1301 to 13-1312.

Statutory condemnation power in public building commissions exists whether exercised or not. City of Omaha v. Matthews, 197 Neb. 323, 248 N.W.2d 761 (1977).

The provision in this section for expenditure for corporate purposes does not contravene Article XIII, section 2, Nebraska Constitution, as authorizing donations to works of internal improvement. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



13-1305 - Funds; county treasurer; disposition.

13-1305. Funds; county treasurer; disposition.

All taxes or other receipts, income, revenue, profits, and money of a commission from whatever source derived shall be paid to the treasurer of the county in which such commission is established as ex officio treasurer of the commission, who shall not commingle such money with any other money under his or her control. Such money shall be deposited in a separate bank, capital stock financial institution, or qualifying mutual financial institution account or accounts and shall be withdrawn only by check, draft, or order signed by the treasurer on requisition of the chairperson of the board of the commission or of such other person or persons as the commission may authorize to make such requisition, approved by the board. The chief auditing officer of the county and his or her legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such commission, including its receipts, disbursements, contracts, leases, sinking funds, and investments and any other matters relating to its financial standing. Notwithstanding the provisions of this section, the board may contract with the holders of any of its bonds as to the collection, custody, securing, investment, and payment of any money of the commission or money held in trust or otherwise for the payment of bonds or in any way to secure bonds. The board may carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for such deposits of money of the commission pursuant to the Public Funds Deposit Security Act. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



13-1306 - Bonds; notes; issuance; refunding; interest; payment.

13-1306. Bonds; notes; issuance; refunding; interest; payment.

With the prior approval of both the city and the county for which the commission was created, the commission shall have the power and is hereby authorized from time to time to issue its bonds for any corporate purpose in such amounts as may be required to carry out and fully perform the purposes for which such commission is established. The commission shall have power from time to time and when refunding is deemed expedient to issue bonds in amounts sufficient to refund any bonds, including any premiums payable upon the redemption of the bonds to be refunded and interest to their redemption date upon the bonds to be refunded, by the issuance of new bonds, whether the bonds to be refunded have or have not matured. It may issue bonds partly to refund bonds then outstanding and partly for any other corporate purpose. The refunding bonds may be exchanged for the bonds to be refunded with such cash adjustment as may be agreed or may be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded. All bonds shall be general obligations of the commission issuing the same and shall be payable out of the tax and other receipts, revenue, income receipts, profits, or other money of the commission.

A commission shall have power from time to time to issue bond anticipation notes referred to as notes in this section and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding in the aggregate at any time outstanding the amount of bonds then or theretofore authorized. Such notes shall be general obligations of the commission. Payment of such notes shall be made from any money or revenue which the commission may have available for such purpose or from the proceeds of the sale of bonds of the commission or such notes may be exchanged for a like amount of such bonds.

All such bonds and notes shall be authorized by a resolution or resolutions of the board and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such exchange privileges, be executed in such manner, be payable in such medium of payment at such place or places within or without the State of Nebraska and be subject to such terms of redemption and at such redemption premiums, as such resolution or resolutions may provide and the provisions of section 10-126, shall not be applicable to such bonds or notes. The bonds and notes may be sold at public or private sale for such price or prices as the commission shall determine. No proceedings for the issuance of bonds or notes of a commission shall be required other than those required by the provisions of sections 13-1301 to 13-1312 and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale or delivery of bonds of public bodies, corporations or political subdivisions of this state shall not be applicable to bonds and notes issued by commissions pursuant to sections 13-1301 to 13-1312.

The full faith and credit of the commission shall be pledged to the payment and security of the bonds and notes issued by it, whether or not such pledge shall be set forth in the bonds or notes. So long as any of its bonds or notes are outstanding, the commission shall have the power and be obligated to levy taxes within the limitation as provided in section 13-1304 to the extent required, together with any other money available to the commission therefor to pay the principal of and interest and premium, if any, on such bonds and notes as the same become due and payable.

All bonds and notes issued pursuant to the provisions of sections 13-1301 to 13-1312 shall be and are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code subject only to any provisions contained in such bonds and notes for the registration of the principal thereof.

A commission shall have power to purchase bonds or notes of the commission out of any money available therefor. Any bonds so purchased shall be canceled by the commission.



13-1307 - Bonds; notes; legal investment.

13-1307. Bonds; notes; legal investment.

The bonds and notes of a commission are hereby made securities in which all public officers, boards, agencies and bodies of the state, its counties, political subdivisions, public corporations, and municipalities and the officers, boards, agencies or bodies of any of them, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or who may hereafter be authorized to invest in notes, bonds or other obligations of this state, may properly and legally invest funds, including capital in their control or belonging to them. Notwithstanding any other provision of law the bonds are also hereby made securities which may be deposited with and shall be received by all public officers, boards, agencies, and bodies of this state, its counties, political subdivisions, public corporations and municipalities and the officers, boards, agencies or bodies of any of them for any purpose for which the deposit of notes, bonds or obligations of the state is now or may be hereafter authorized.



13-1308 - Bonds; notes; exempt from taxation.

13-1308. Bonds; notes; exempt from taxation.

The bonds and notes of a commission, the interest thereon and the income therefrom, shall at all times be exempt from taxation by this state, or any political subdivision of this state.



13-1309 - Commission; property; exempt from taxation.

13-1309. Commission; property; exempt from taxation.

The commission, its income, revenue and other receipts and all properties or rights and interest therein shall be exempt from all taxation in this state.



13-1310 - Commission; obligations; state, county, or city; not liable.

13-1310. Commission; obligations; state, county, or city; not liable.

The bonds, notes, obligations or liabilities of a commission shall not be a debt of the State of Nebraska or of the city or county for which the commission is established and neither the state, city, nor the county shall be liable thereon or therefor, nor shall such bonds, notes, obligations or liabilities be payable out of any money other than the money of the commission issuing or incurring the same.



13-1311 - City; county; powers.

13-1311. City; county; powers.

With respect to the commission created for the city and county and its projects, the city and the county may each:

(1) Operate and maintain any project of the commission;

(2) Appropriate funds for any cost incurred by the commission in acquiring, constructing, reconstructing, improving, extending, equipping, remodeling, renovating, furnishing, operating, or maintaining any project;

(3) Convey or transfer to the commission any property of the city or the county for use in connection with a project, including real and personal property owned or leased by the city or the county and used or useful in connection therewith. In case of real property so conveyed, the title thereto shall remain in the city or the county as the case may be but the commission shall have the use and occupancy thereof so long as its corporate existence continues. In the case of personal property so conveyed, the title shall pass to the commission;

(4) Acquire, by purchase or condemnation, real property in the name of the city or the county as the case may be for the projects of the commission, for the widening of existing roads, streets, parkways, avenues, or highways, for new roads, streets, parkways, avenues, or highways to a project, or partly for such purposes and partly for other city or county purposes, in the manner provided by law for acquisition. The city or the county may also close any roads, streets, parkways, avenues, or highways as may be necessary or convenient to facilitate the construction of any project of the commission;

(5) Enter into an agreement with the commission for the use by the city and the county of the project. The agreement shall set forth the respective obligations of the parties thereto as to the operation, maintenance, repair, and replacement of the project; the amount of space in any joint facility to be utilized by the city and county; the method or formula of determining the respective duties and obligations of the city and the county for cost of operation, maintenance, repair, and replacement of the project; and the method or formula for determining the payments to be made by the city to the commission as being applicable to the principal of and interest and premium on the bonds of the commission issued to finance the project. The city shall have the power to levy a tax on all the taxable property in the city sufficient to make the payments to the commission applicable to the principal of and interest and premium on the bonds of the commission issued for the project, which tax shall be in addition to all other taxes now or hereafter authorized by statute or charter. If the city is subject to a limitation by statute or charter on the amount of taxes which may be imposed by the city for its operating expenses, the maximum which may be levied in excess of such limitation pursuant to the authorization of this subdivision shall not exceed one and seven-tenths cents on each one hundred dollars of taxable valuation of all taxable property; and

(6) Enter into agreements with each other and with the commission necessary, desirable, or useful in carrying out the purposes of sections 13-1301 to 13-1312 upon such terms and conditions as determined by the governing body.

If at any time space not for the use and services of any project acquired or constructed or to be acquired or constructed by the commission is in excess of the needs of the city or the county for which the commission was created, the commission with the approval of the city or the county may enter into agreements with the United States of America, the state, or any other governmental unit providing for the use by the United States of America, the State of Nebraska, or such other governmental unit of the project, and such other governmental units shall possess the same powers with respect to the commission and its projects as are possessed by the city and county under the provisions of this section. Any agreement entered into by the state shall be subject to all the terms, provisions, and conditions of sections 72-1401 to 72-1412 with the same effect as though the commission were named as a municipality under such sections.

In view of the history recited in this opinion and the provisions of the act itself, it cannot be said the act is beyond a reasonable doubt unconstitutional. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).

The provision in this section for transfer of any property to the commission does not violate Article XIII, section 2, Constitution of Nebraska. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



13-1312 - Sections, how construed.

13-1312. Sections, how construed.

Sections 13-1301 to 13-1312 are supplemental to existing statutes and shall not be construed as repealing or amending existing statutes but shall be construed harmoniously and implemented compatibly with them.



13-1401 - Authorization to establish; members; powers.

13-1401. Authorization to establish; members; powers.

The county board or the governing body of any incorporated city or village in the State of Nebraska may, and is hereby authorized and empowered, when in its judgment it is deemed expedient, to establish a board of public docks to be known as Dock Board of .......... (here insert name of county or municipality establishing such board) which shall be a body corporate and politic, and possess all the usual powers of a corporation for public purposes, and in its name may sue and be sued, purchase, hold, and sell personal property and real estate. Such board shall consist of seven members to be known as commissioners of public docks.

Dock board of city of Omaha is a governmental subdivision of the State of Nebraska. Property under its control, under facts in this case, is not taxable. Sioux City & New Orleans Barge Lines, Inc. v. Board of Equalization, 186 Neb. 690, 185 N.W.2d 866 (1971).



13-1402 - City or village not more than ten miles from Missouri River; board; authorized; powers; duties.

13-1402. City or village not more than ten miles from Missouri River; board; authorized; powers; duties.

The governing body of any incorporated city or village in the State of Nebraska, the nearest boundary of which city or village is not more than ten miles from the Nebraska bank of the Missouri River, may, and is hereby authorized and empowered, when in its judgment it is deemed expedient, to establish a board of public docks to be known as Dock Board of .......... (here insert name of municipality establishing such board), which shall be a body corporate and politic and possess all the usual powers of a corporation for public purposes, and in its name may sue and be sued, purchase, hold, and sell personal property and real estate, and shall have all powers, authority and duties now granted under the laws of Nebraska for the establishment of such boards of public docks by incorporated cities or villages in the State of Nebraska whose boundaries abut upon the Nebraska bank of the Missouri River.



13-1403 - Members; terms; organization; records; removal; vacancies, how filled.

13-1403. Members; terms; organization; records; removal; vacancies, how filled.

When it has been determined by the county board or the governing body of any such municipality that it is expedient to establish such board of public docks the county board or the governing body of such municipality shall appoint as members of the dock board, seven such commissioners who shall have been residents of the county or municipality, as the case may be, in which they are appointed for a period of not less than five years and shall be prominently identified with the commercial and business interests of the county or municipality, as the case may be, and who shall not at the time of their appointment or during their term of office be interested in or be employed by any common carrier; and such board shall act without compensation. Of the commissioners initially appointed, three shall serve for a term of one year, three for a term of two years, and one for a term of three years. As the term of office of each commissioner expires, his successor shall be appointed by the county board or the governing body, and the term of office of such commissioner shall be three years. The commissioners shall qualify by taking oath for the faithful performance of their duties. Within ten days after their appointment the commissioners shall meet and organize such board by the election from among their number of a president, a vice president, and a treasurer of the board, and shall elect a secretary who need not be a member of the board. Any two of the offices except president and vice president may be held by one commissioner. The board shall from time to time adopt rules and regulations, consistent with the provisions of sections 13-1401 to 13-1417, for the government of the board and its proceedings, which shall be adopted by resolution and shall be recorded in a book kept by the board and known as the book of rules and regulations. The rules and regulations shall be in force after one publication in some legal newspaper published in or circulating in the municipality. The board shall maintain an office and keep a record of all its proceedings and acts, and books of accounts shall at all times be open to public inspection. If any commissioner shall at any time during his incumbency cease to have the qualifications required by this section for his appointment or shall willfully violate any of his duties under the law, such commissioner shall be removed by the county board or the governing body after written charges have been preferred against him and a due hearing of such charges shall have been had by the county board or the governing body upon reasonable notice to such commissioner. Vacancies occurring in the board through resignation or otherwise shall be filled by the county board or the governing body for the unexpired term.



13-1404 - Harbor, waterfront, dock, and terminal facilities; construction; improvement; plan.

13-1404. Harbor, waterfront, dock, and terminal facilities; construction; improvement; plan.

The dock board shall have power and it shall be its duty for and in behalf of any such municipality to prepare or cause to be prepared a comprehensive general plan for the construction and improvement of its harbor, water front, dock, and terminal facilities as it may deem necessary, to promote commerce and for the convenient and economical accommodation and handling of watercraft of all kinds and of freight and passengers, and the free interchange, receipt, and delivery of traffic between water and land transportation agencies. Such plan shall be filed in the office of the board and be open to public inspection, and may from time to time be changed, altered or amended by the board, as the requirements of shipping and commerce and the advance of knowledge and information on the subject may suggest. The board shall procure or construct such harbor, water front, dock, and terminal facilities in accord with such plan.



13-1405 - Property; purchase; condemnation; procedure.

13-1405. Property; purchase; condemnation; procedure.

The dock board shall have power to purchase or acquire by any lawful means, such personal property and lands or rights or interests therein, including easements and leaseholds, as may be necessary for use in the provision and in the construction of any publicly owned harbor and terminal facilities and appurtenances as provided for in such plan as may be adopted by the board. If the board shall deem it proper and expedient that the county or municipality shall acquire possession or ownership of such property and lands or rights or interests therein, including easements and leaseholds, and no price can be agreed upon by the board and the owner or owners thereof, the board may cause legal proceedings to be taken to acquire same for the county or municipality by the exercise of the right of eminent domain hereby conferred. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The title of all lands, property, and rights acquired by the board shall vest in the county or the municipality.



13-1406 - Property; control; powers.

13-1406. Property; control; powers.

The county or municipality may turn over any property owned by it to the dock board to be controlled by it; and the board shall have exclusive charge and control of all such property turned over to it and all harbor and water terminal structures, facilities, and appurtenances connected therewith, and which the county or municipality or board may acquire under the provisions hereof or otherwise. The board shall have the exclusive charge and control of the building, rebuilding, alteration, repairing, operation and leasing of said property, and every part thereof, and of the cleaning, grading, paving, sewering, dredging and deepening necessary in and about the same.

Dock board of city of Omaha is a governmental subdivision of the State of Nebraska. Property under its control, under facts in this case, is not taxable. Sioux City & New Orleans Barge Lines, Inc. v. Board of Equalization, 186 Neb. 690, 185 N.W.2d 866 (1971).



13-1407 - Streets; alleys; public grounds; jurisdiction.

13-1407. Streets; alleys; public grounds; jurisdiction.

The dock board is hereby vested with jurisdiction and authority over that part of any street and alley and public grounds of the county or municipality which may abut upon or intersect its navigable waters, lying between the harbor line and the first intersecting street measuring backward from high watermark, to the extent only that may be necessary or requisite in carrying out the powers vested in it by sections 13-1401 to 13-1417. It is hereby declared that such jurisdiction and authority shall include the right to build retaining or quay walls, docks, levees, wharves, piers, warehouses or other constructions, including belt railways and railway switches, across and upon such streets and alleys and public grounds and all other property owned or acquired by it or by the county or municipality for such purposes, and to grade, fill, and pave the same to conform to the general level of the wharf, or for suitable approaches thereto; Provided, that such improvements shall be paid out of funds in the hands of the board and not by assessment against abutting property.



13-1408 - Harbor; waterfront; jurisdiction.

13-1408. Harbor; waterfront; jurisdiction.

The dock board is also vested with exclusive regulation and control of the harbor and the waterfront within or abutting upon the territorial limits of such county or municipality, consistent with the laws of the United States governing navigation, and may make reasonable rules and regulations governing the traffic and use thereof, and to promote the sanitary condition of said harbor and waterfront and to prevent the pollution of the waters within said harbor and governing the use and improvement of riparian land, and structures thereon, within and abutting upon the territorial limits of such county or municipality.



13-1409 - Structures, erections, and artificial constructions; building, repair, and operation; rules and regulations.

13-1409. Structures, erections, and artificial constructions; building, repair, and operation; rules and regulations.

The dock board shall have power to make general rules and regulations for the carrying out of the plans prepared and adopted by it for the building, rebuilding, repairing, alteration, maintaining, and operation of all structures, erections or artificial constructions upon or adjacent to the waterfront of the county or municipality, whether the same shall be done by the board or by others; and except as provided by the general rules of the board, no new structures or repairs upon or along said waterfront shall be undertaken, except upon application to the board and under permit by it and in accordance with the general plans of the board and in pursuance of specifications submitted to the board and approved by it upon such application. Said general rules and regulations shall be adopted by resolution and shall be recorded in the board's book of rules and regulations. Certified copies of said general rules and regulations, whenever adopted by the board, shall, forthwith upon their passage, be transmitted to the county clerk or the clerk of the municipality who shall cause the same to be transcribed at length in a book kept for that purpose. Upon filing any such certified copy of any such rules and regulations, the said clerk shall forthwith cause the same to be once published in some legal newspaper of general circulation published in the county or municipality, as the case may be, or if none is there published, then in the next nearest legal newspaper published in this state; and the said rules and regulations shall be in force and effect from and after the date of said publication.



13-1410 - Harbors, ports, and facilities; improvement; promotion of commerce.

13-1410. Harbors, ports, and facilities; improvement; promotion of commerce.

The dock board shall have authority, either alone or jointly with any similar body, to petition any interstate commerce commission, railway commission, or any like body or any federal, municipal, state or local authority, administrative, executive, judicial or legislative, having jurisdiction in the premises, for any relief, rates, charges, regulations or action which in the opinion of said body may be designed to improve or better the handling of commerce in and through the said harbor or port, or improve terminal or transportation facilities therein. It may intervene before any such body in any proceeding affecting the commerce of said harbor or port and in any such matters, the board shall be considered, along with other interested persons, one of the official representatives of the district in which said harbor or port is situated. The board shall have the authority to promote maritime and commercial interests of the harbor or port by the proper advertisement of its advantages and by the solicitation of business, through agencies established within or without said harbor or port within the United States or in foreign countries; and it shall endeavor to bring to the attention of the people of Nebraska, and of other states which may be properly served by the harbor or port, the economical advantages to be derived from the use of the harbor or port and its facilities.



13-1411 - Tolls, fees, and other charges; conditions; procedure for adoption.

13-1411. Tolls, fees, and other charges; conditions; procedure for adoption.

The dock board shall have the power to fix and regulate and from time to time to alter the tolls, fees, and other charges for all facilities under its management and control and for the use thereof, which charges shall be collectible by the board and shall be reasonable and with the view of defraying the capital expenditures, interest charges, maintenance and operating expenses, and indebtedness of the board in constructing and operating the improvements and works herein authorized. The charges shall be adopted by resolution and shall be recorded in the board's book of rules and regulations. A schedule of such charges shall be enacted by the board, and a certified copy thereof shall be transmitted to the county clerk or clerk of the municipality, as the case may be, in like manner as other rules and regulations of the board, and the clerk shall forthwith cause the same to be published in the same manner as other rules and regulations of the board, and such charges shall be in force and effect from and after the date of publication.



13-1412 - Rules and regulations; violation; penalty.

13-1412. Rules and regulations; violation; penalty.

Obedience to the rules and regulations of the dock board may be enforced in the name of the county or municipality, as the case may be, by a fine not exceeding one hundred dollars or by imprisonment not exceeding thirty days; Provided, the county board shall first adopt the same by regulation or governing body of such municipality shall first adopt the same in ordinance form, as ordinances of the municipality.



13-1413 - Officers and employees; employment.

13-1413. Officers and employees; employment.

The dock board shall have power to employ such harbor masters, managers, assistants, attorneys, engineers, employees, clerks, workmen, and laborers as may be necessary in the efficient and economical performance of the work authorized by sections 13-1401 to 13-1417. All officers, places, and employment in the permanent service of the board shall be provided for by resolution duly passed by the board and recorded in the board's book of rules and regulations, and a certified copy thereof shall be transmitted to the county clerk or clerk of the municipality, as the case may be, as provided for other rules and regulations of the board.



13-1414 - Docks; terminal facilities; construction; plans; bids; contracts.

13-1414. Docks; terminal facilities; construction; plans; bids; contracts.

In the construction of docks, levees, wharves, and their appurtenances, or in contracting for the construction of any work or structures authorized by sections 13-1401 to 13-1417, the dock board shall proceed only after full and complete plans, approved by the board, and specifications for said work, have been prepared and submitted and filed with the board by its engineer for public inspection, and after public notice asking for bids for the construction of such work, based upon such plans and specifications, has been published in some legal newspaper of general circulation published within the county or municipality, as the case may be, or if none is so published, then in the nearest legal newspaper published in this state. Such publications shall be made at least thirty days before the time fixed for the opening of said bids and contracting for such work. A contract may then be made with the lowest responsible bidder therefor, unless the board deems the bids excessive or unsuitable, in which event it may proceed to readvertise for bids, or the board may do the work directly, purchasing such materials and contracting for such labor as may be necessary without further notice or proposal for bids; except that it shall make no purchase of materials in amounts exceeding five hundred dollars except by public letting upon ten days' notice, published as aforesaid, specifying the materials proposed to be purchased; Provided, that said public letting shall not be required in case no satisfactory bids are received, or in case of an emergency where the delay of advertising and public letting might cause serious loss or injury to the work. The board shall, in all cases, have the right to reject any and all bids, and may either readvertise therefor, contract with others at a figure not exceeding that of the lowest bidder without further advertising, or do the work directly as hereinbefore provided.



13-1415 - Annual report; expenses; appropriation.

13-1415. Annual report; expenses; appropriation.

The dock board shall annually make to the county board or the governing body of the municipality, as the case may be, a full and complete report of its activities, including a statement of the commerce passing through the port and a report of the receipts and disbursements made by or on account of said board. The board may, at such times as it may deem necessary, file with the county board or governing body, as the case may be, an estimate of the amounts necessary to be appropriated by the county board or the governing body to defray the expense of the board. The county board or the governing body of such municipality is hereby authorized and empowered, in its discretion, to appropriate from its general fund and to place at the disposal of the board an amount sufficient to defray such expense.



13-1416 - Revenue bonds; issuance; payment; dock fund.

13-1416. Revenue bonds; issuance; payment; dock fund.

Whenever the dock board shall deem it necessary or advisable to issue bonds for the purpose of constructing any of the works or improvements herein authorized, or purchasing property for said purpose or maintaining or operating the same, the board shall petition the county board or the governing body of such municipality, as the case may be, to issue such bonds stating the purpose for which the bonds are requested. Thereupon the county board or the governing body may, in its discretion, issue revenue bonds of such county or municipality, the principal and interest of which shall be payable solely out of revenue to be derived from tolls and other charges and receipts from the use and operation of the docks and other property. The county or city shall incur no indebtedness of any kind or nature upon the issuance of such bonds, and they shall so recite, and to support the use and operation of the docks and other property the county or city shall not pledge its credit nor its taxing power nor any part thereof. The proceeds of the bonds when issued shall be paid to the treasurer of such county or municipality, as the case may be, and credited to the dock fund.



13-1417 - Funds; deposit; disbursement; books and records.

13-1417. Funds; deposit; disbursement; books and records.

All funds collected by the dock board, or appropriated by the county or municipality for dock purposes from the proceeds of bonds or otherwise, shall be deposited with the treasurer of the county or municipality, as the case may be, and disbursed by him only upon warrants or orders duly executed as provided by law for the execution of warrants or orders of such county or municipality and which shall state distinctly the purpose for which the same are drawn; and a permanent record shall be kept by the board of all warrants or orders so drawn, showing the date, amount, consideration, and to whom payable. When paid, the same shall be canceled and kept on file by the treasurer of the county or municipality, as the case may be. The books of the board shall from time to time be audited upon the order of the county board or governing body of the municipality, as the case may be, in such manner as it may direct, and all such books and records of the board shall at all times be open to public inspection.



13-1501 - Act, how cited.

13-1501. Act, how cited.

Sections 13-1501 to 13-1509 shall be known and may be cited as the State-Tribal Cooperative Agreements Act.



13-1502 - Terms, defined.

13-1502. Terms, defined.

For purposes of the State-Tribal Cooperative Agreements Act:

(1) Agreement shall mean an agreement authorized under section 13-1503;

(2) Public agency shall mean any political subdivision, including any municipality, county, school district, or agency or department of the state; and

(3) Tribal government shall mean the officially recognized government of any Indian tribe, nation, or other organized group or community located in the state exercising self-government powers and recognized as eligible for services provided by the United States to Indians because of their status as Indians or any Indian tribe located in the state and recognized as an Indian tribe by the state.



13-1503 - Public agencies; powers; agreements.

13-1503. Public agencies; powers; agreements.

Any one or more public agencies may enter into an agreement with any one or more tribal governments to perform any administrative service, activity, or undertaking that any of the public agencies or tribal governments entering into the contract is authorized by law to perform. The agreement shall be authorized and approved by the governing body of each party to the agreement. The agreement shall fully set forth the powers, rights, obligations, and responsibilities of the parties to the agreement.



13-1504 - Agreement; contents.

13-1504. Agreement; contents.

An agreement shall specify:

(1) Its duration;

(2) The precise organization, composition, and nature of any separate legal entity created;

(3) Its purpose;

(4) The manner of financing the agreement and establishing and maintaining a budget;

(5) The method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination, if any;

(6) Provisions for administering the agreement, which may include, but not be limited to, the creation of a joint board responsible for such administration;

(7) The manner of acquiring, holding, and disposing of real and personal property used in the agreement;

(8) When an agreement involves law enforcement:

(a) The minimum training standards and qualifications of law enforcement personnel;

(b) The respective liability of each public agency and tribal government for the actions of law enforcement officers when acting under the provisions of an agreement;

(c) The minimum insurance required of both the public agency and the tribal government; and

(d) The exact chain of command to be followed by law enforcement officers acting under the agreement; and

(9) Any other necessary and proper matters.



13-1505 - Agreement; filing.

13-1505. Agreement; filing.

Within ten days after being signed by the parties, a copy of the agreement shall be filed with:

(1) The area office of the Bureau of Indian Affairs of the United States Department of the Interior having trust responsibility for each tribe the governing body of which is a party to the agreement or its successor agency;

(2) The county clerk of each county where one of the parties to the agreement is located, except that a copy shall not be required to be filed in Lancaster County if an agency or department of the state is a party to the agreement unless another party is located in such county;

(3) The Secretary of State; and

(4) Any affected tribal government.



13-1506 - Agreement; revocation.

13-1506. Agreement; revocation.

An agreement shall be subject to revocation by any party to the agreement upon six months' notice to the other unless a different period of time is provided for the agreement. No agreement may provide for a notice period for revocation in excess of five years.



13-1507 - Public agency; appropriate funds; provide personnel.

13-1507. Public agency; appropriate funds; provide personnel.

Any public agency entering into an agreement may appropriate funds for, and may sell, lease, or otherwise give or supply material to, any entity created for the purpose of performance of the agreement and may provide such personnel or services as are within its legal power to furnish.



13-1508 - Agreements; prohibited provisions.

13-1508. Agreements; prohibited provisions.

Nothing in the State-Tribal Cooperative Agreements Act shall be construed to authorize an agreement that:

(1) Is not permitted by federal law. The parties to an agreement should deal with substantive matters and enforcement matters that can be mutually agreed upon, but no agreement shall affect the underlying jurisdictional authority of any party unless expressly authorized by Congress;

(2) Authorizes a public agency or tribal government, either separately or pursuant to agreement, to expand or diminish the jurisdiction presently exercised by the government of the United States to make criminal laws for or enforce criminal laws in Indian country; or

(3) Authorizes a public agency or tribal government to enter into an agreement except as authorized by their own organizational documents or enabling laws.



13-1509 - Existing agreements; validity.

13-1509. Existing agreements; validity.

The State-Tribal Cooperative Agreements Act shall not affect the validity of any agreement entered into between a tribal government and a public agency prior to August 25, 1989.



13-1601 - Act, how cited.

13-1601. Act, how cited.

Sections 13-1601 to 13-1626 shall be known and may be cited as the Political Subdivisions Self-Funding Benefits Act.



13-1602 - Purpose of act.

13-1602. Purpose of act.

The purpose of the Political Subdivisions Self-Funding Benefits Act is to permit political subdivisions to provide employee benefits to employees and their dependents through self-funding by establishing, participating in, and administering employee benefit plans. It is also the purpose of the act to require political subdivisions using self-funding for employee benefit plans to meet certain requirements to protect the benefits of covered employees and covered dependents.



13-1603 - Definitions, where found.

13-1603. Definitions, where found.

For purposes of the Political Subdivisions Self-Funding Benefits Act, the definitions found in sections 13-1604 to 13-1613 shall be used.



13-1604 - Accruals, defined.

13-1604. Accruals, defined.

Accruals shall mean funds to cover all expected claims, reserves, and expenses to operate the self-funded portion of the employee benefit plan for a plan year.



13-1605 - Covered dependent, defined.

13-1605. Covered dependent, defined.

Covered dependent shall mean a dependent who is enrolled in an employee benefit plan.



13-1606 - Covered employee, defined.

13-1606. Covered employee, defined.

Covered employee shall mean an employee who is enrolled in an employee benefit plan.



13-1607 - Employee benefit plan, defined.

13-1607. Employee benefit plan, defined.

Employee benefit plan shall mean a plan provided pursuant to section 13-1614 for covered employees and covered dependents.



13-1608 - Excess insurance, defined.

13-1608. Excess insurance, defined.

Excess insurance shall mean (1) aggregate insurance, (2) specific insurance, or (3) insurance in excess of a deductible, of which the plan sponsor assumes some or all of the risk for the deductible, purchased from an insurer.



13-1609 - Independent actuary, defined.

13-1609. Independent actuary, defined.

Independent actuary shall mean a member in good standing of the Society of Actuaries or the American Academy of Actuaries who is not an employee of the plan sponsor. Selection of an independent actuary by a plan sponsor shall comply with the conflict of interest provisions of the Nebraska Political Accountability and Disclosure Act.



13-1610 - Insurer, defined.

13-1610. Insurer, defined.

Insurer shall mean an insurer as defined in section 44-103 which holds a certificate of authority to transact the business of insurance in this state.



13-1611 - Plan sponsor, defined.

13-1611. Plan sponsor, defined.

Plan sponsor shall mean any political subdivision providing an employee benefit plan.



13-1612 - Political subdivision, defined.

13-1612. Political subdivision, defined.

Political subdivision shall include villages, cities, counties, school districts, public power districts, community colleges, natural resources districts, and all other units of local government.



13-1613 - Self-funding or self-funded, defined.

13-1613. Self-funding or self-funded, defined.

Self-funding or self-funded shall mean assumption of primary liability or responsibility for certain risks or benefits rather than transferring the liability or responsibility to some other entity and may include the deductible portion when a plan sponsor assumes some or all of the risk for the deductible of an insured plan.



13-1614 - Political subdivision; employee benefit plans; requirements.

13-1614. Political subdivision; employee benefit plans; requirements.

Any political subdivision may establish, participate in, and administer employee benefit plans for its employees or its employees and their dependents which will provide hospitalization, medical, surgical, dental, disability, and sickness and accident coverage or any one or more of such coverages. Such coverages shall be provided through self-funding in combination with excess insurance or through self-funding without excess insurance pursuant to subsection (4) of section 13-1622. Such coverages may include employee and dependent deductibles and copayments.



13-1615 - Plan sponsor; use of self-funding; exemption from other laws.

13-1615. Plan sponsor; use of self-funding; exemption from other laws.

(1) A plan sponsor shall not be considered an insurer under the laws of this state. The use of any self-funding by a plan sponsor shall not constitute transacting the business of insurance and shall not be subject to regulation by the Department of Insurance.

(2) A plan sponsor shall not be a member of the Nebraska Property and Liability Insurance Guaranty Association or the Nebraska Life and Health Insurance Guaranty Association. The Nebraska Property and Liability Insurance Guaranty Association Act and the Nebraska Life and Health Insurance Guaranty Association Act shall not be applicable to the self-funded portion of an employee benefit plan.



13-1616 - Act; applicability.

13-1616. Act; applicability.

The Political Subdivisions Self-Funding Benefits Act shall not apply to coverage for workers' compensation.



13-1617 - Governing body; self-funded portion of employee benefit plan; requirements; confidentiality; violations; penalty.

13-1617. Governing body; self-funded portion of employee benefit plan; requirements; confidentiality; violations; penalty.

(1) The governing body of the plan sponsor shall approve the use of any self-funding for its employee benefit plan.

(2) The self-funded portion of an employee benefit plan shall comply with the Political Subdivisions Self-Funding Benefits Act. The self-funded portion of the employee benefit plan shall be solely for the benefit of the employees and dependents of the plan sponsor and shall not be pooled with the self-funded portion of an employee benefit plan of another plan sponsor.

(3) Each plan sponsor shall be liable for payment of valid claims under its employee benefit plan.

(4) The governing body of the plan sponsor shall annually review the self-funded portion of the employee benefit plan for compliance with section 13-1619.

(5) The plan sponsor shall keep confidential employee benefit plan information held by it which personally identifies employees and their dependents and the nature of any claims submitted by employees and their dependents. Any agent of the plan sponsor shall not use or disclose any such information to any person except to the extent necessary to administer claims or as otherwise authorized by law. No information regarding claims submitted by employees and their dependents and held by the plan sponsor shall be used directly or indirectly to alter the terms and conditions of employment of the employees. Any plan sponsor, member of its governing body, officer, employee, or agent who knowingly or willfully violates this subsection shall be guilty of a Class III misdemeanor.



13-1618 - Plan sponsor; summary; contents.

13-1618. Plan sponsor; summary; contents.

A plan sponsor shall provide each covered employee with a copy of a summary of the self-funded portion of the employee benefit plan. The summary shall contain a written description of the major provisions of the self-funded portion of the plan, including (1) a table of contents, (2) a description of benefits, (3) the funding arrangement, and (4) the claims and appeals procedures required by section 13-1623.



13-1619 - Plan sponsor; accruals, reserves, and disbursements; requirements.

13-1619. Plan sponsor; accruals, reserves, and disbursements; requirements.

(1) A plan sponsor shall establish accruals at a satisfactory level to provide funds to cover one hundred percent of expected claims, reserves as required in subsection (2) of this section, and expenses to operate the self-funded portion of the employee benefit plan. Accruals shall be reevaluated for adequacy at least annually. Accruals shall be funded through contributions by the plan sponsor or through a combination of contributions by the plan sponsor and employee. Accruals which become available during a month when claims are less than projected for that month shall be maintained and available for a month when claims exceed those projected for that month.

(2) A plan sponsor shall establish reserves for claims which have been incurred by covered employees and covered dependents under the self-funded portion of the employee benefit plan but which have not yet been presented for payment. The appropriate amount of the reserves shall be on an actuarially sound basis as determined by (a) an independent actuary or (b) an insurer.

(3) A plan sponsor shall establish a restricted and segregated fund exclusively for the deposit of monthly accruals and other assets pertaining to the self-funded portion of the employee benefit plan. As long as the self-funded portion of an employee benefit plan is in effect, all contributions shall be deposited as collected in the restricted and segregated fund.

(4) Disbursements from the restricted and segregated fund established pursuant to subsection (3) of this section may be made only for the following specified employee benefit plan expenses: (a) Payment of claims; (b) cost of insurance coverage; (c) payment of service fees applicable to employee benefit plan design, payment of claims, materials explaining benefits, actuarial assistance, legal assistance, and accounting assistance; (d) costs of employee wellness programs; and (e) other expenses directly related to the operation of the employee benefit plan. If the plan sponsor is a city of the metropolitan class and if such plan sponsor has a surplus in its restricted and segregated fund at the end of any fiscal year, such surplus may be treated and used as surplus funds in accordance with and pursuant to the city's home rule charter.

(5) If an employee benefit plan is discontinued, the plan sponsor shall maintain the restricted and segregated fund established pursuant to subsection (3) of this section for a period of one year from the date of discontinuation for payment of any claims which have not been filed. At the end of the one-year period, the funds shall no longer be restricted and segregated and may be returned to operational funds of the plan sponsor.



13-1620 - Governing body; annual report.

13-1620. Governing body; annual report.

The governing body of a plan sponsor shall approve an annual report showing the beginning and ending balance of the fund established pursuant to section 13-1619, deposits of monthly accruals and other assets of the fund, and a separate accounting to reflect required reserves.



13-1621 - Plan sponsor; contributions; when.

13-1621. Plan sponsor; contributions; when.

If the fund established pursuant to section 13-1619 is not adequate to fully cover all disbursements under the self-funded portion of the employee benefit plan, the plan sponsor shall contribute funds from other sources so that the employee benefit plan continues to comply with the Political Subdivisions Self-Funding Benefits Act.



13-1622 - Plan sponsor; obtain excess insurance; when.

13-1622. Plan sponsor; obtain excess insurance; when.

(1) Except as provided in subsection (4) of this section, the plan sponsor shall obtain excess insurance which will limit the plan sponsor's total claims liability for each plan year to not more than one hundred twenty-five percent of the expected claims liability as projected by an independent actuary or insurer.

(2) If the expected claims liability of the self-funded portion of the employee benefit plan is exceeded, the plan sponsor shall fund such additional liability by (a) allocating necessary funds from the operating fund of the general fund, (b) setting up an additional reserve in the operating fund of the general fund, or (c) setting up the monthly accruals at a level to fund claims in excess of the expected claims liability.

(3) An insurer shall pay claims for which it is obligated under excess insurance within three months of the time the claims are paid by the plan sponsor.

(4) A city of the metropolitan or primary class or a county with a population of more than two hundred thousand may provide an employee benefit plan without excess insurance if the city or county obtains a determination from an independent actuary or insurer that excess insurance is not necessary to preserve the safety and soundness of the employee benefit plan.



13-1623 - Self-funded portion of employee benefit plan; claim procedure; requirements.

13-1623. Self-funded portion of employee benefit plan; claim procedure; requirements.

The self-funded portion of an employee benefit plan shall provide for the following:

(1) A written claim for benefits shall be furnished to the plan sponsor (a) in case of a claim for benefits which provide any periodic payment contingent upon continuing loss, within ninety days after the termination of the period for which the plan sponsor is liable and (b) in case of a claim for any other loss, within ninety days after the date of such loss. Failure to furnish such written claim within the time required shall not invalidate or reduce any claim if it was not reasonably possible to give proof within such time and if proof is furnished as soon as reasonably possible and in no event later than one year from the time proof is otherwise required except in the absence of legal capacity;

(2) Indemnities payable for any loss, other than loss for which periodic payment is provided, shall be paid immediately upon receipt of a written claim for benefits. All accrued indemnities for loss which provide periodic payment shall be paid at least monthly, and any balance remaining unpaid upon the termination of liability shall be paid immediately upon receipt of a written claim for benefits;

(3) If a claim remains unsettled, the plan sponsor shall send to the covered employee, covered dependent, or authorized representative a letter every ninety days. The letter shall set forth specific reasons additional time is needed for investigation; and

(4) If a claim is denied or partly denied, a written notice of the denial from the plan sponsor, together with specific reason for the denial, shall be sent to the covered employee, covered dependent, or authorized representative. A denial may be appealed directly to the plan sponsor within sixty days after receiving the notice. The plan sponsor shall inform a covered employee, covered dependent, or authorized representative of its decision within sixty days after receipt of written appeal unless an unusual circumstance requires an extension of time to investigate or consider the appeal. If an extension is needed, the plan sponsor shall inform the covered employee, covered dependent, or authorized representative of the reason and the additional time needed which shall not exceed an additional sixty days. If the claim is denied or partly denied by the plan sponsor, a claim denial may be further appealed pursuant to section 13-1625.



13-1624 - Employee benefit plans; continuation of coverage; compliance with other laws; school district covered employees; rights.

13-1624. Employee benefit plans; continuation of coverage; compliance with other laws; school district covered employees; rights.

(1) Employee benefit plans established pursuant to the Political Subdivisions Self-Funding Benefits Act shall comply with sections 44-1640 to 44-1645 relating to continuation of coverage if subject to such sections.

(2) If any covered employee of a plan sponsor which is a school district terminates employment with such plan sponsor and obtains employment with another plan sponsor which is a school district prior to October 1, 1994, such employee or such employee and any dependents shall not be subject to any preexisting condition period or other waiting period of the employee benefit plan of the plan sponsor with which such employment is obtained if both such plan sponsors have obtained excess insurance from the same insurer.



13-1625 - Civil action to require compliance; attorney's fees; when.

13-1625. Civil action to require compliance; attorney's fees; when.

(1) A covered employee or covered dependent may bring a civil action against a plan sponsor to require compliance with the Political Subdivisions Self-Funding Benefits Act and the self-funded portion of an employee benefit plan. When the covered employee or covered dependent brings an action against a plan sponsor, the court, upon rendering judgment against the plan sponsor, shall allow the plaintiff a reasonable sum as an attorney's fee in addition to the amount of his or her recovery, to be taxed as part of the costs. If such action is appealed, the appellate court shall allow a reasonable sum as an attorney's fee for the appeal if the plaintiff is successful.

(2) If the plaintiff fails to obtain judgment for more than may have been offered by such plan sponsor in accordance with section 25-901, the plaintiff shall not recover the attorney's fees provided in this section.



13-1626 - Compliance with act; when required.

13-1626. Compliance with act; when required.

Any political subdivision using self-funding to provide hospitalization, medical, surgical, and sickness and accident coverage or any one or more of such coverages for its employees or its employees and their dependents immediately prior to June 8, 1991, shall comply with the Political Subdivisions Self-Funding Benefits Act no later than December 31, 1991.



13-1701 - Terms, defined.

13-1701. Terms, defined.

For purposes of sections 13-1701 to 13-1714 and 76-2,119:

(1) Applicant shall mean any person as defined in section 81-1502 who is required to obtain a permit from the department for a solid waste disposal area or a solid waste processing facility but shall not include any person applying for renewal of such a permit or any person as defined in such section who proposes to dispose of waste which he or she generates on property which he or she owns as of January 1, 1991;

(2) Department shall mean the Department of Environmental Quality;

(3) Solid waste disposal area shall mean an area used for the disposal of solid waste from more than one residential premises or from one or more recreational, commercial, industrial, manufacturing, or governmental operations; and

(4) Solid waste processing facility shall mean an incinerator or a compost plant receiving material, other than yard waste, in quantities greater than one thousand cubic yards annually.



13-1702 - Request for siting approval.

13-1702. Request for siting approval.

Prior to submitting an application to the department for a solid waste disposal area or solid waste processing facility, the applicant shall submit a request for siting approval to the city council, village board of trustees, or county board of commissioners or supervisors which governs the city, village, or county in which the proposed site is to be located. The city council, village board, or county board shall approve or disapprove the site for each solid waste disposal area or solid waste processing facility.



13-1703 - Criteria.

13-1703. Criteria.

An applicant for siting approval shall submit information to the city council, village board of trustees, or county board of commissioners or supervisors to demonstrate compliance with the requirements of this section regarding a solid waste disposal area or solid waste processing facility. Siting approval shall be granted only if the proposed area or facility meets all of the following criteria:

(1) The solid waste disposal area or solid waste processing facility is necessary to accommodate the solid waste management needs of the area which the solid waste disposal area or solid waste processing facility is intended to serve;

(2) The solid waste disposal area or solid waste processing facility is designed, located, and proposed to be operated so that the public health, safety, and welfare will be protected. The applicant shall provide an evaluation of the potential for adverse health effects that could result from exposure to pollution, in any form, due to the proper or improper construction, operation, or closure of the proposed solid waste disposal area or solid waste processing facility;

(3) The solid waste disposal area or solid waste processing facility is located so as to minimize incompatibility with the character of the surrounding area and to minimize the effect on the value of the surrounding property. The city council, village board, or county board shall consider the advice of the appropriate planning commission regarding the application;

(4) The plan of operations for the solid waste disposal area or solid waste processing facility is designed to minimize the danger to the surrounding area from fire, spills, or other operational accidents;

(5) The traffic patterns to or from the solid waste disposal area or solid waste processing facility are designed to minimize the impact on existing traffic flows; and

(6) Information regarding the previous operating experience of a private agency applicant and its subsidiaries or parent corporation in the area of solid waste management or related activities are made available to the city council, village board, or county board. If a corporation, a parent company or subsidiary thereof, or any officer or board member of the corporation or the parent company or subsidiary applying for approval has been convicted of a felony within ten years of the date the application is filed, site approval shall not be granted.



13-1704 - Notice to property owners; publication; failure to notify; effect.

13-1704. Notice to property owners; publication; failure to notify; effect.

No later than fourteen days prior to a request for siting approval, the applicant shall cause written notice of the request for siting approval to be served either in person or by registered or certified mail on the owners of all property within the proposed site area not solely owned by the applicant and on the owners of all property within one thousand feet in each direction of the lot line of the proposed site if the proposed site is inside or within three miles of the corporate limits of a city or village or on the owners of all property within two miles in each direction of the lot line of the proposed site for all other proposed sites. The owners shall be identified based upon the tax records of the county in which the proposed site is located.

Written notice shall be published in a newspaper of general circulation in the county in which the proposed site is located. The notice shall state the name and address of the applicant, the location of the proposed site, the nature and size of the solid waste disposal area or solid waste processing facility, the probable life of the proposed solid waste disposal area or solid waste processing facility, the date when the request for siting approval will be submitted, and a description of the right of persons to comment on the request.

Failure to notify all landowners and failure to include all information in the publicized notice as required by this section shall not be considered noncompliance if a good faith effort at notice was made by the applicant which results in actual notice to substantially all parties required to be notified.



13-1705 - Request for siting approval; filing requirements; comments.

13-1705. Request for siting approval; filing requirements; comments.

An applicant shall file a copy of its request for siting approval with the city council, village board of trustees, or county board of commissioners or supervisors of the city, village, or county in which the proposed site is located. The request shall include the substance of the applicant's proposal and all documents, if any, submitted as of that date to the department pertaining to the proposed solid waste disposal area or solid waste processing facility. All documents or other materials pertaining to the proposed area or facility on file with the city council, village board, or county board shall be made available for public inspection at the office of the city council, village board, or county board and may be copied upon payment of a fee in an amount equal to the actual cost of reproduction.

Any person may file written comment with the city council, village board, or county board concerning the appropriateness of the proposed site for its intended purpose. Such comment shall be postmarked not later than thirty days after the date of the last public hearing held pursuant to section 13-1706 and shall be included in the record of the public hearing.



13-1706 - Public hearing; procedure.

13-1706. Public hearing; procedure.

At least one public hearing shall be held by the city council, village board of trustees, or county board of commissioners or supervisors no sooner than ninety days but no later than one hundred twenty days after receipt of the request for siting approval. A hearing shall be preceded by published notice in a newspaper of general circulation in the county, city, or village in which the proposed site is located. The public hearing shall develop a record sufficient to form the basis of an appeal of the decision.



13-1707 - Final action; when required; amended application.

13-1707. Final action; when required; amended application.

Final action shall be taken by the city council, village board, or county board within one hundred eighty days after the filing of the request for site approval.

At any time prior to completion by the applicant of the presentation of the applicant's factual evidence and an opportunity for questioning by the city council, village board, or county board and members of the public, the applicant may file not more than one amended application upon payment of additional fees pursuant to section 13-1710. The time limitations prescribed in sections 13-1706 and 13-1708 for final action on an amended application shall be extended for an additional ninety days.



13-1708 - Construction commencement date.

13-1708. Construction commencement date.

Construction of a solid waste disposal area or solid waste processing facility which is granted siting approval pursuant to sections 13-1701 to 13-1714 and 76-2,119 shall commence within two calendar years from the date approval was granted, or the approval shall be nullified. If the siting decision is appealed, the two-year period shall begin on the date upon which the appeal process is concluded.



13-1709 - Procedures; exclusive.

13-1709. Procedures; exclusive.

The siting approval procedures, criteria, and appeal procedures provided for in sections 13-1701 to 13-1714 shall be the exclusive siting procedures and appeal procedures. Local zoning ordinances, other local land-use requirements, and other ordinances or resolutions shall be considered in such siting decisions.

Because this section provides that the siting approval procedures, criteria, and appeal procedures provided for in sections 13-1701 to 13-1714 shall be the exclusive siting procedures and appeal procedures, the Administrative Procedure Act is inapplicable. The standard of review is to search only for errors appearing in the record. The district court determines whether the decision conforms to law, is supported by competent and relevant evidence, and is not arbitrary, capricious, or unreasonable. Tri-County Landfill v. Board of Cty. Comrs., 247 Neb. 350, 526 N.W.2d 668 (1995).



13-1710 - Fee.

13-1710. Fee.

A city council, village board of trustees, or county board of commissioners or supervisors shall charge an applicant for siting approval a fee in an amount equal to the reasonable and necessary costs incurred by the city, village, or county in the siting approval process.



13-1711 - Reapplication; restriction.

13-1711. Reapplication; restriction.

An applicant shall not file a request for siting approval which is substantially the same as a request which was denied within the immediately preceding two years.



13-1712 - Disapproval; hearing before district court.

13-1712. Disapproval; hearing before district court.

If the city council, village board of trustees, or county board of commissioners or supervisors does not approve a request for siting approval pursuant to sections 13-1701 to 13-1714 and 76-2,119, the applicant, within sixty days after notice of the decision, may petition for a hearing before the district court of the county in which the proposed site is located to contest the decision. The city council, village board, or county board shall appear as respondent in the hearing. At the hearing, the burden of proof shall be on the petitioner. In making its orders and determinations under this section, the district court shall consider the written decision and reasons for the decision of the city council, village board, or county board and the transcribed record of the hearing held pursuant to section 13-1706. The district court shall transmit a copy of its decision to the office of the city council, village board, or county board where it shall be available for public inspection and may be copied upon payment of a fee in an amount equal to the actual cost of reproduction. Final action by the district court shall be taken within one hundred twenty days.



13-1713 - Approval; contest; hearing before district court.

13-1713. Approval; contest; hearing before district court.

If the city council, village board of trustees, or county board of commissioners or supervisors grants approval pursuant to sections 13-1701 to 13-1714 and 76-2,119, a third party other than the applicant who participated in the public hearing may petition the district court of the county in which the proposed site is located within sixty days after the filing of the written decision by the city council, village board, or county board for a hearing to contest the approval. Unless the district court determines that the petition is duplicitous or frivolous, the district court shall hear the petition in accordance with the procedures prescribed in section 13-1712. The burden of proof shall be on the petitioner, and the city council, village board, or county board and the applicant shall be named as correspondents.

The district court shall transmit a copy of its decision to the office of the city council, village board, or county board where it shall be available for public inspection and may be copied upon payment of a fee in an amount equal to the actual cost of reproduction.



13-1714 - Approval; contest; filing fee.

13-1714. Approval; contest; filing fee.

Any person who files a petition with the district court to contest a decision of the city council, village board of trustees, or county board of commissioners or supervisors shall pay the required filing fee.



13-1801 - Officers and employees; action against; defense; payment of judgment; liability insurance.

13-1801. Officers and employees; action against; defense; payment of judgment; liability insurance.

If any legal action shall be brought against any municipal police officer, constable, county sheriff, deputy sheriff, firefighter, out-of-hospital emergency care provider, or other elected or appointed official of any political subdivision, who is an employee as defined in section 48-115, whether such person is a volunteer or partly paid or fully paid, based upon the negligent error or omission of such person while in the performance of his or her lawful duties, the political subdivision which employs, appoints, or otherwise designates such person an employee as defined in section 48-115 shall defend him or her against such action, and if final judgment is rendered against such person, such political subdivision shall pay such judgment in his or her behalf and shall have no right to restitution from such person.

A political subdivision shall have the right to purchase insurance to indemnify itself in advance against the possibility of such loss under this section, and the insurance company shall have no right of subrogation against the person. This section shall not be construed to permit a political subdivision to pay for a judgment obtained against a person as a result of illegal acts committed by such person.

The clear language of this section limits its scope to the defense of civil actions for damages based upon negligent error or omission on the part of certain public officials and has no application to the defense of criminal charges. Guenzel-Handlos v. County of Lancaster, 265 Neb. 125, 655 N.W.2d 384 (2003).



13-1802 - Law enforcement activity; insurance required.

13-1802. Law enforcement activity; insurance required.

Each political subdivision shall self-insure or contract for insurance against liability for personal injuries or property damage that may be incurred by it or by its personnel as a result of law enforcement activity within or without its primary jurisdiction.



13-1901 - Nebraska planning and development regions; created.

13-1901. Nebraska planning and development regions; created.

There are hereby created nine Nebraska planning and development regions as follows:

(1) Region 1 includes the counties of Sioux, Dawes, Sheridan, Box Butte, Scotts Bluff, Morrill, Garden, Banner, Kimball, Cheyenne, and Deuel;

(2) Region 2 includes the counties of Cherry, Keya Paha, Boyd, Brown, Rock, Holt, Blaine, Loup, Garfield, Wheeler, Custer, Valley, Greeley, and Sherman;

(3) Region 3 includes the counties of Grant, Hooker, Thomas, Arthur, McPherson, Logan, Keith, Lincoln, Perkins, Dawson, Chase, Hayes, Frontier, Gosper, Dundy, Hitchcock, Red Willow, and Furnas;

(4) Region 4 includes the counties of Howard, Merrick, Buffalo, Hall, Hamilton, Phelps, Kearney, Adams, Clay, Harlan, Franklin, Webster, and Nuckolls;

(5) Region 5 includes the counties of Knox, Cedar, Dixon, Antelope, Pierce, Wayne, Thurston, Boone, Madison, Stanton, Cuming, Burt, Platte, Colfax, Dodge, and Nance;

(6) Region 6 includes the counties of Polk, Butler, Saunders, York, Seward, Cass, Fillmore, Saline, Otoe, Thayer, Jefferson, Gage, Johnson, Nemaha, Pawnee, and Richardson;

(7) Region 7 includes the county of Lancaster;

(8) Region 8 includes the counties of Washington, Douglas, and Sarpy; and

(9) Region 9 includes the county of Dakota.



13-1902 - Development districts; formation; local government, defined.

13-1902. Development districts; formation; local government, defined.

(1) Within a Nebraska planning and development region, a development district may be formed as a voluntary association by agreement pursuant to the Interlocal Cooperation Act in one of the following ways if the combined membership of the association includes at least fifty-one percent of the local governments in the region:

(a) By local governments within the region; or

(b) By two or more regional councils, each of which is a voluntary association of local governments in the region formed by agreement pursuant to the act between the governing bodies of such governments, the membership of which association does not include at least fifty-one percent of the local governments located in the region.

(2) For purposes of this section and sections 13-1903 to 13-1906, local government shall mean a county, city, or village.



13-1903 - Development district; policy board.

13-1903. Development district; policy board.

Each development district formed pursuant to section 13-1902 shall be governed by a policy board, as described in the development district's interlocal cooperation agreement or bylaws, which shall be the board, body, or persons in which the powers of the local governments forming the development district are vested under the agreement for the purpose of governing the development district.



13-1904 - Development district; duties.

13-1904. Development district; duties.

A development district shall, as directed by its policy board, serve as a regional resource center and provide planning, community and economic development, and technical assistance to local governments which are members of the district and may provide assistance to industrial development organizations, tourism promotion organizations, community development groups, and similar organizations upon request.



13-1905 - Development districts; certification for funding.

13-1905. Development districts; certification for funding.

If state funding is available for distribution pursuant to section 13-1906, the Governor shall designate a state administrative agency to certify development districts for funding eligibility. Certification shall be based on the following requirements:

(1) The development district shall be formed as provided in section 13-1902;

(2) The development district shall have a staff which shall at a minimum include a full-time director to provide assistance to the local governments which are members of the development district; and

(3) The agreement creating the development district shall insure that all of the local governments within the Nebraska planning and development region may at any time join in the development district.



13-1906 - Distribution of financial assistance.

13-1906. Distribution of financial assistance.

(1) The state administrative agency shall distribute financial assistance from the state, if available, to the various development districts as they are certified in the manner prescribed in subsection (2) of this section.

(2)(a) Fifty percent of the total sum allocated shall be divided equally among the certified development districts. In certified districts formed by regional councils, funds may be prorated among the cooperating regional councils based upon a formula approved by the governing boards of each of the cooperating regional councils and accepted by the state administrative agency.

(b) Twenty percent of the total sum allocated shall be divided among the certified development districts based upon their proportional share of the population of all certified development districts in the state. For purposes of this subdivision, population shall mean the number of residents as shown by the latest federal decennial census, except that the population of a county shall mean the number of residents in the unincorporated areas of the county.

(c) Thirty percent of the total sum allocated shall be divided among the certified development districts based upon their proportional share of the local governments located within all certified development districts.

(3) Distributions to newly certified development districts shall not reduce financial assistance to previously funded development districts. State financial assistance shall not exceed the total local dollars received by the development district as verified by the state administrative agency. For purposes of this subsection, local dollars received shall mean the total local dues received by a development district from any local government as a condition of membership in a development district.



13-1907 - Rules and regulations; annual reports; evaluation; Governor; powers.

13-1907. Rules and regulations; annual reports; evaluation; Governor; powers.

(1) The state administrative agency shall adopt and promulgate rules and regulations to carry out sections 13-1901 to 13-1907 which shall include standardized reporting and application procedures. Each development district shall submit annual performance and financial reports to the state administrative agency which shall address the activities performed and services delivered.

(2) The Governor shall, from time to time, evaluate the effectiveness and activities of the development districts receiving assistance. If the Governor finds a development district to be ineffective, he or she may take action, including the withholding of assistance authorized under section 13-1906.



13-2001 - Act, how cited.

13-2001. Act, how cited.

Sections 13-2001 to 13-2043 shall be known and may be cited as the Integrated Solid Waste Management Act.



13-2002 - Legislative findings and declarations.

13-2002. Legislative findings and declarations.

The Legislature hereby finds and declares that:

(1) The rapidly rising volume of waste deposited by society threatens the capacity of existing and future landfills. The nature of waste disposal means that unknown quantities of potentially toxic and hazardous materials are being buried and pose a constant threat to the ground water supply. In addition, the nature of the waste and the disposal methods utilized allow the waste to remain basically inert for decades, if not centuries, without decomposition;

(2) Wastes filling Nebraska's landfills may at best represent a potential resource, but without proper management wastes are hazards to the environment and to the public health and welfare;

(3) The growing concern with ground water protection and the desire to avoid financial risks inherent in ground water contamination has caused many smaller landfills to close in favor of using higher-volume facilities. Larger operations allow for better ground water protection at a relatively lower and more manageable cost;

(4) The reduction of solid waste at the source and the recycling of reusable waste materials will reduce the flow of waste to landfills and increase the supply of reusable materials for the use of the public;

(5) Local governments are currently authorized to provide solid waste management services. As a group, counties and municipalities are best positioned to develop efficient solid waste management programs;

(6) An assignment of responsibility for integrated solid waste management should not prohibit governmental entities from procuring services from other units of governments or from private persons. It is the intent of the Legislature that natural resources districts, interlocal cooperative entities, tribal governments, and other statutory and voluntary regional organizations be encouraged to cooperatively provide financing or services to governmental entities responsible for solid waste management; and

(7) A variety of benefits results from a policy of integrated solid waste management, including the following environmental, economic, governmental, and public benefits:

(a) Not producing waste in the first instance is the most certain means for avoiding the widely recognized health and environmental damage associated with waste. Although waste reduction will never eliminate all wastes, to the extent that waste reduction is achieved it results in the most certain form of direct risk reduction;

(b) The government is better able to administer programs which offer a variety of benefits to industry and which reduce the overall cost of government involvement than to administer programs which offer few benefits to industry and require increasingly extensive, complex, and costly governmental actions; and

(c) Public confidence in environmental policies of the government is important for the effectiveness of these policies. Waste reduction and recycling pose no adverse environmental and public health effects and do not therefor lead to increased public concern. Waste reduction and recycling also increase the public confidence that government and industry are doing all that is possible to protect the environment and the public health and welfare.



13-2003 - Definitions, where found.

13-2003. Definitions, where found.

For purposes of the Integrated Solid Waste Management Act, the definitions found in sections 13-2004 to 13-2016.01 shall be used.



13-2004 - Agency, defined.

13-2004. Agency, defined.

Agency shall mean any combination of two or more municipalities or counties acting together under the Interlocal Cooperation Act or the Joint Public Agency Act, a natural resources district acting alone or together with one or more counties and municipalities under either of such acts, any joint entity as defined in section 13-803, or any joint public agency as defined in section 13-2503.



13-2005 - Council, defined.

13-2005. Council, defined.

Council shall mean the Environmental Quality Council.



13-2006 - County, defined.

13-2006. County, defined.

County shall mean any county in the State of Nebraska.



13-2007 - County solid waste jurisdiction area, defined.

13-2007. County solid waste jurisdiction area, defined.

County solid waste jurisdiction area shall mean all areas of a county not located within the corporate limits of a municipality except a facility which does not serve unincorporated areas of the county.



13-2008 - Department, defined.

13-2008. Department, defined.

Department shall mean the Department of Environmental Quality.



13-2009 - Director, defined.

13-2009. Director, defined.

Director shall mean the Director of Environmental Quality.



13-2010 - Facility, defined.

13-2010. Facility, defined.

Facility shall mean any site owned and operated or utilized by any person for the collection, source separation, storage, transportation, transfer, processing, treatment, or disposal of solid waste and shall include a solid waste landfill.



13-2011 - Integrated solid waste management, defined.

13-2011. Integrated solid waste management, defined.

Integrated solid waste management shall mean solid waste management which is focused on planned development of programs and facilities that reduce waste toxicity and volume, recycle marketable materials, and provide for safe disposal of residuals.



13-2012 - Municipal solid waste jurisdiction area, defined.

13-2012. Municipal solid waste jurisdiction area, defined.

Municipal solid waste jurisdiction area shall mean all the incorporated areas of a city or of a village.



13-2013 - Municipality, defined.

13-2013. Municipality, defined.

Municipality shall mean any city or village incorporated under the laws of this state.



13-2013.01 - Passenger tire equivalent of waste tires, defined.

13-2013.01. Passenger tire equivalent of waste tires, defined.

Passenger tire equivalent of waste tires means twenty pounds of waste tire or processed waste tire.



13-2013.02 - Scrap tire or waste tire, defined.

13-2013.02. Scrap tire or waste tire, defined.

Scrap tire or waste tire means a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect.



13-2014 - Solid waste, defined.

13-2014. Solid waste, defined.

Solid waste shall have the definition found in section 81-1502.



13-2015 - Solid waste management plan, defined.

13-2015. Solid waste management plan, defined.

Solid waste management plan shall mean a plan adopted by a county or municipality, including a joint plan adopted by an agency, for integrated solid waste management.



13-2016 - System, defined.

13-2016. System, defined.

System shall mean any equipment, vehicles, facilities, personnel, or contractors utilized for the purpose of collection, source separation, storage, transportation, transfer, processing, treatment, or disposal of solid waste.



13-2016.01 - Yard waste, defined.

13-2016.01. Yard waste, defined.

Yard waste shall mean grass and leaves.



13-2017 - Policy of the state.

13-2017. Policy of the state.

It is the policy of this state:

(1) To encourage the development of integrated solid waste management programs, including waste volume reduction and recycling programs and education, at the local governmental level through incentives, technical assistance, grants, and other practical measures;

(2) To support and encourage the development of new uses and markets for recycled goods, placing emphasis on the development in Nebraska of businesses relating to waste reduction and recycling;

(3) To provide education concerning the components of integrated solid waste management, at the elementary level through the high school level and through community organizations, to enhance the success of local programs requiring public involvement; and

(4) To support and encourage manufacturing methods which are environmentally sustainable, technologically safe, and ecologically sound and which enhance waste reduction by creating products which have longer usage life and which are adaptable to secondary uses, require less input material, and decrease resource consumption.



13-2018 - Solid waste management hierarchy; established; cooperative program; established.

13-2018. Solid waste management hierarchy; established; cooperative program; established.

(1) An effective and efficient program of integrated solid waste management protects the environment and the public and provides the most practical and beneficial use of the solid waste material. While recognizing the continuing necessity for the existence of landfills, alternative methods of managing solid waste and a reduction in the reliance upon land disposal of solid waste are encouraged. In the promotion of these goals, the following solid waste management hierarchy, in descending order of preference, is established as the integrated solid waste management policy of the state:

(a) Volume reduction at the source;

(b) Recycling, reuse, and vegetative waste composting;

(c) Land disposal;

(d) Incineration with energy resource recovery; and

(e) Incineration for volume reduction.

(2) In the implementation of the integrated solid waste management policy, the state shall establish and maintain a cooperative state and local program of project planning and technical assistance to encourage integrated solid waste management.



13-2019 - Tribal governments; assume responsibility for integrated solid waste management; department; duties.

13-2019. Tribal governments; assume responsibility for integrated solid waste management; department; duties.

Because of the rights of both tribal sovereignty and Nebraska citizenship of individuals under the jurisdiction of federally recognized tribal governments, such tribal governments are recognized as localities which can assume responsibility for integrated solid waste management. The department shall present the state's comprehensive solid waste management plan completed pursuant to section 81-15,166 to the federally recognized tribal governments in Nebraska and encourage such tribes to adopt the state's laws, rules, regulations, and standards for integrated solid waste management.



13-2020 - County, municipality, or agency; provide or contract for disposal of solid waste; joint ownership of facility; governing body; powers and duties; rates and charges.

13-2020. County, municipality, or agency; provide or contract for disposal of solid waste; joint ownership of facility; governing body; powers and duties; rates and charges.

(1) Effective October 1, 1993, each county and municipality shall provide or contract for facilities and systems as necessary for the safe and sanitary disposal of solid waste generated within its solid waste jurisdiction area. Such disposal shall comply with rules and regulations adopted and promulgated by the council for integrated solid waste management programs.

(2) A county, municipality, or agency may jointly own, operate, or own and operate with any person any facility or system and may enter into cooperative agreements as necessary and appropriate for the ownership, operation, or ownership and operation of any facility or system.

(3) A county, municipality, or agency may, either alone or in combination with any other county, municipality, or agency, contract with any person to provide any service, facility, or system required by the Integrated Solid Waste Management Act.

(4) The governing body of a county, municipality, or agency may make all necessary rules and regulations governing the use, operation, and control of a facility or system. Such governing body may establish just and equitable rates or charges to be paid to it for the use of such facility or system by each person whose premises are served by the facility or system, including charges for late payments, except that no city of the metropolitan class shall impose any rate or charge upon individual residences unless a majority of those voting in a regular or special election vote affirmatively to approve or authorize establishment of such a rate or charge. For purposes of the charges authorized by this section, the premises are served if solid waste collection service is available to the premises or if a community solid waste drop-off location is provided, unless the person who would otherwise be subject to such rates or charges proves to the governing body of the county, municipality, or agency that his or her solid waste was lawfully collected and hauled to a permitted facility. Such proof shall be provided by a receipt from a permitted facility, a statement from a licensed hauler, or other documentation acceptable to the governing body of the county, municipality, or agency. If the service charge so established is not paid when due, such sum may be recovered by the county, municipality, or agency in a civil action or, following notice by regular United States mail to the last-known address of the property owner of record and an opportunity for a hearing, may be certified by the governing body of the county, municipality, or agency to the county treasurer and assessed against the premises served and collected or returned in the same manner as other taxes are certified, assessed, collected, and returned.

(5) If the county, municipality, or agency enters into a contract with a person to provide a facility or system, such contract may authorize the person to charge the owners of premises served such a service rate therefor as the governing body determines to be just and reasonable or the county, municipality, or agency may pay therefor out of its general fund or the proceeds of any tax levy applicable to the purposes of such contract or assess the owners of the premises served a reasonable charge therefor to be collected as provided in this section and paid into a fund to be used to defray such contract charges.

Subsection (4) of this section permits a municipal waste disposal agency to require periodic submissions of proof that a generator not using its system is disposing of waste at an alternate permitted facility on a regular basis, with the frequency of such submissions to be determined under a standard of reasonableness. Jacobson v. Solid Waste Agency of Northwest Neb., 264 Neb. 961, 653 N.W.2d 482 (2002).

Subsection (4) of this section provides a means by which a resident or business may avoid paying a service fee to a municipality having regulatory jurisdiction under the Solid Waste Management Act, but it does not alter the power to regulate conferred by the act. Jacobson v. Solid Waste Agency of Northwest Neb., 264 Neb. 961, 653 N.W.2d 482 (2002).

A municipality can only impose a garbage fee on those persons that actually use the garbage services provided. Village of Winside v. Jackson, 250 Neb. 851, 553 N.W.2d 476 (1996).



13-2020.01 - Imposition of lien for nonpayment of rates and charges; vote required.

13-2020.01. Imposition of lien for nonpayment of rates and charges; vote required.

(1) For purposes of this section, elected official means a mayor or a member of a city council, village board of trustees, or county board.

(2) Beginning August 1, 2008, only elected officials who are members or alternate members of the governing body of a joint entity or joint public agency created pursuant to the Interlocal Cooperation Act or the Joint Public Agency Act that provides services under the Integrated Solid Waste Management Act are authorized to vote on whether a lien should be imposed on real property for nonpayment of rates and charges under subsection (4) of section 13-2020. Notwithstanding any other requirements for action by the governing body, a vote in favor of imposing such a lien by a majority of the members eligible to vote on whether a lien should be imposed is required to impose such a lien.



13-2021 - County, municipality, or agency; facility or system; powers and duties; referendum and limited referendum provisions; applicability.

13-2021. County, municipality, or agency; facility or system; powers and duties; referendum and limited referendum provisions; applicability.

A county, municipality, or agency may purchase, plan, develop, construct, equip, maintain, and improve facilities and systems and may lease or acquire land in fee by gift, grant, purchase, or condemnation as necessary for the construction and operation of a facility or system. A county, municipality, or agency may also make and enter into contracts with any person for the planning, development, construction, maintenance, or operation of such facility or system or any part thereof. Measures adopted or enacted by municipalities with respect to any facility or system shall constitute measures subject to limited referendum under subsection (2) of section 18-2528, and a municipality shall be authorized to exempt all subsequent measures relating to the same project from referendum and limited referendum as provided under subsection (4) of such section.



13-2022 - County, municipality, or agency; closure of facility, postclosure care, and investigative and corrective action; powers and duties; tax; special trust funds.

13-2022. County, municipality, or agency; closure of facility, postclosure care, and investigative and corrective action; powers and duties; tax; special trust funds.

A county, municipality, or agency shall close a facility, provide postclosure care, and undertake investigative and corrective action in accordance with rules and regulations adopted by the council. The costs associated with or reasonably anticipated for such closure, postclosure care, and investigative and corrective action may be included within the rates and charges authorized by section 13-2020 and within the amounts payable under service agreements adopted pursuant to section 13-2024.

Every county, municipality, and agency may approve, execute, and deliver contractual agreements to assume financial responsibility for the payment of costs of closure, postclosure care, or investigative or corrective action with respect to any facility. Such agreements may provide for a binding general obligation of such county, municipality, or agency obligating payments in future years.

For the payment or performance of the terms of any such agreement, any county or municipality may agree to levy or cause to be levied an annual tax upon the taxable property within such county or municipality in an amount sufficient for such purposes. Any such tax shall for all purposes of Nebraska law, including limitations upon budget, revenue, and expenditures of public funds, have the same status as a tax levied for the purpose of paying the bonded indebtedness of such county or municipality.

Every county, municipality, and agency may also approve, execute, and deliver one or more trust agreements, with any bank having trust powers or a trust company, providing for the creation of one or more special trust funds to provide for the payment of costs of closure, postclosure care, or investigative or corrective action.

No county, municipality, or agency shall be required to provide proof of financial responsibility to obtain or renew a permit for a facility which is not used for disposal of solid waste.



13-2023 - County, municipality, or agency; regulations authorized; limitations; noncompliance fee.

13-2023. County, municipality, or agency; regulations authorized; limitations; noncompliance fee.

A county, municipality, or agency may, by ordinance or resolution, adopt regulations governing collection, source separation, storage, transportation, transfer, processing, treatment, and disposal of solid waste within its solid waste jurisdiction area as necessary to protect the public health and welfare and the environment. Regulations authorized by this section shall be equal to or more stringent than the provisions of the Integrated Solid Waste Management Act and rules and regulations adopted and promulgated by the council as authorized by the act. Any person who violates any such regulation shall be subject to a noncompliance fee not to exceed five hundred dollars.



13-2024 - County or municipality; service agreement with agency; authorized provisions; special tax authorized.

13-2024. County or municipality; service agreement with agency; authorized provisions; special tax authorized.

Notwithstanding any other provision of Nebraska law, any county or municipality may enter into a service agreement with an agency which owns and operates or proposes to own and operate any solid waste management facility or system for obtaining solid waste management services from such agency. Any such service agreement may provide for the following:

(1) The payment of fixed or variable periodic amounts for service or the right to obtain service;

(2) That such service agreement may extend for a term of years as determined by the governing body of the county or municipality and be binding upon such county or municipality over such term of years;

(3) That variable or fixed amounts payable under such contracts may be determined based upon one or more of the following factors:

(a) Operating and maintenance expenses of the agency, including contract renewal and replacement for plant and equipment;

(b) Amounts payable by the agency with respect to debt service on its bonds or other obligations, including margins of coverage if deemed appropriate; and

(c) Amounts necessary for the agency to build or maintain operating reserves, capital reserves, and debt service reserves;

(4) That any such service agreement may require payment to be made in the agreed fixed or variable amounts irrespective of whether such facility or system is completed or operational and notwithstanding any suspension, interruption, interference, reduction, or curtailment of the services of such facility or system; and

(5) Such other provisions as the agency and county or municipality deem appropriate in connection with providing and obtaining solid waste management services.

In order to provide for the payments due under any such service agreement, any county or municipality may pledge the revenue received from any and all rates and charges received or to be received from provision of solid waste management services or from contracts with any other persons or entities, private or public, and may further provide, if determined appropriate by the governing body, that any deficiency in such revenue may be made up from a special tax levied for such purpose upon all taxable property within such county or municipality, which special tax shall for all purposes of Nebraska law, including limitations upon budget, revenue, and expenditures of public funds, have the same status as a tax levied for the purpose of paying the bonded indebtedness of such county or municipality.



13-2025 - County, municipality, or agency; service agreement; fees and charges; amount.

13-2025. County, municipality, or agency; service agreement; fees and charges; amount.

Any county, municipality, or agency entering into any service agreement under section 13-2024 shall fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, facilities, or commodities furnished to its customers and users by and through its system as will be sufficient to:

(1) Pay (a) the cost of operating and maintaining the system and renewals or replacements thereto, including all amounts due and payable under such service agreement, and (b) the interest on and principal of any outstanding bonds or other indebtedness of the county, municipality, or agency relative to the service agreement, whether at maturity or upon sinking-fund redemption, which are payable from the revenue of its system; and

(2) Provide, as may be required by any resolution, ordinance, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for such operating and maintenance expenses and for any margins or coverages over and above debt service.



13-2025.01 - Joint entity or joint public agency; reporting of budget; filing required.

13-2025.01. Joint entity or joint public agency; reporting of budget; filing required.

Any joint entity or joint public agency created to fulfill the purposes of the Integrated Solid Waste Management Act pursuant to the Interlocal Cooperation Act or Joint Public Agency Act shall comply with the Municipal Proprietary Function Act for purposes of reporting its budgets. Proprietary budget statements for the joint entity or joint public agency shall be placed on file with the office of the municipal clerk of each member which is a municipality as required by the Municipal Proprietary Function Act and with the county clerk of each member which is a county.



13-2026 - Municipalities, counties, and agencies; regulate solid waste management; when.

13-2026. Municipalities, counties, and agencies; regulate solid waste management; when.

In furtherance of the policy of the state as set forth in the Integrated Solid Waste Management Act, municipalities, counties, and agencies may by ordinance or resolution adopt rules and regulations or may adopt bylaws or enter into written agreements between and among themselves or other persons which regulate and govern solid waste management within their solid waste jurisdiction areas, including the establishment of conditions to assure that a specified amount and type of solid waste will be delivered to a specific facility.



13-2027 - Municipalities, counties, and agencies; regulation of competition and antitrust; exemption.

13-2027. Municipalities, counties, and agencies; regulation of competition and antitrust; exemption.

In exercising the powers granted in the Integrated Solid Waste Management Act, municipalities, counties, and agencies shall be exempt from all rules and regulations of state regulatory competition. It is intended that municipalities, counties, or agencies carrying out the activities described in the act receive full exemption and immunity from state and federal antitrust laws in light of the public purpose and regulatory provisions provided by the act. The exemption granted pursuant to this section shall not be construed to diminish any other exemption for similar activities authorized through grants of authority to other public bodies even though such exemption may not be stated in terms of antitrust.



13-2028 - Exemption; limitation.

13-2028. Exemption; limitation.

The exemption granted under section 13-2027 shall not constitute a waiver of or exemption from the bidding provisions of sections 16-321 and 17-568.01 or any other similar provision.



13-2029 - Counties and municipalities; statement of intent; filings; failure to file; effect.

13-2029. Counties and municipalities; statement of intent; filings; failure to file; effect.

On or before October 1, 1992, each county and municipality shall file a statement of intent with the department describing the way in which it intends to fulfill its responsibility for integrated solid waste management. If a municipality or county intends to enter into a cooperative relationship with another entity to fulfill such responsibility, documentation of the reciprocal intent of those entities shall be included with the statement. If no statement of intent is filed by a municipality or county, the responsibility for integrated solid waste management shall remain with the nonfiling county or municipality.



13-2030 - Counties and municipalities; certification of facility and system capacity; filing required; department; approval; restrict access to facilities and systems; when.

13-2030. Counties and municipalities; certification of facility and system capacity; filing required; department; approval; restrict access to facilities and systems; when.

On or before October 1, 1993, a certification shall be filed with the department on behalf of each county and municipality with respect to (1) facility and system capacity for solid waste management for the solid waste generated within each solid waste jurisdiction area and (2) facility and system capacity for solid waste generated outside of each solid waste jurisdiction area and disposed of in facilities within each solid waste jurisdiction area. If a county or municipality is unable to certify capacity for waste generated outside its solid waste jurisdiction area, it may restrict access to its facilities and systems for such solid waste. Such certification shall be approved by the department if it is found to be in compliance with the Integrated Solid Waste Management Act and the rules and regulations adopted under the act.



13-2031 - Integrated solid waste management plan; filing; approval.

13-2031. Integrated solid waste management plan; filing; approval.

On or before October 1, 1994, an integrated solid waste management plan shall be filed with the department on behalf of each county and municipality. Such plan shall be approved by the department if it is found to be in compliance with the Integrated Solid Waste Management Act and the rules and regulations adopted under the act.



13-2032 - Integrated solid waste management plan; minimum requirements; waste reduction and recycling program; priorities; updated plan.

13-2032. Integrated solid waste management plan; minimum requirements; waste reduction and recycling program; priorities; updated plan.

(1) Each integrated solid waste management plan filed pursuant to section 13-2031 shall at a minimum:

(a) Certify facility and system capacity for solid waste management for the solid waste generated within each solid waste jurisdiction area for the twenty years following October 1, 1994;

(b) Certify facility and system capacity for solid waste generated outside of each solid waste jurisdiction area and disposed of in facilities within each solid waste jurisdiction area for the twenty years following October 1, 1994. If a county or municipality is unable to certify capacity for waste generated outside its solid waste jurisdiction area, it may restrict access to its facilities and systems for such solid waste;

(c) Incorporate and reflect the waste management hierarchy of the state integrated solid waste management policy;

(d) State the extent to which solid waste generated within the area covered by the plan is or can be recycled;

(e) State the economic and technical feasibility of using other existing disposal facilities in lieu of initiating new disposal facilities or of continuing the use of disposal facilities in use at the time the plan is filed;

(f) State the expected environmental impact of alternative solid waste disposal methods, including the use of landfills;

(g) State a specific plan and schedule for implementing technically and economically feasible solid waste disposal methods that will result in minimal environmental impact; and

(h) State such additional information, data, and studies as may be required pursuant to rules and regulations adopted by the council.

(2) The integrated solid waste management plan shall provide for a local waste reduction and recycling program. If technically and economically feasible, the volume of materials disposed of in landfills as of July 1, 1994, shall be reduced by twenty-five percent as of July 1, 1996, by forty percent as of July 1, 1999, and by fifty percent as of July 1, 2002. Any county, municipality, or agency which had in effect a recycling or waste reduction program prior to July 1, 1994, shall be credited with the waste-stream reduction achieved prior to July 1, 1994, with respect to the July 1, 1996, goal. The following wastes shall be given first priority when developing reduction and recycling programs and related timetables in relation to an integrated solid waste management plan:

(a) Yard wastes;

(b) Unregulated hazardous wastes, except household hazardous wastes, which are exempt from the regulations under the Environmental Protection Act;

(c) Discarded tires;

(d) Waste oil;

(e) Lead-acid batteries; and

(f) Discarded household appliances.

In addition, such plan shall provide a methodology for implementing a program of separation of wastes, including, but not limited to, glass, plastic, paper, and metal.

(3) The solid waste management plan shall be updated for compliance with federal and state laws and regulations as required by the department and may be updated, subject to approval by the department, at any time to reflect local needs and conditions.



13-2033 - Dumping or depositing solid waste; permit; council; powers and duties; exemptions; storage of passenger tire equivalents of waste tires; access to property.

13-2033. Dumping or depositing solid waste; permit; council; powers and duties; exemptions; storage of passenger tire equivalents of waste tires; access to property.

(1) Except as provided in subsections (2) and (3) of this section, no person shall dump or deposit any solid waste at any place other than a landfill approved by the director unless the department has granted a permit which allows the dumping or depositing of solid waste at any other facility. The council may adopt and promulgate rules and regulations regarding the permitting of this activity, which rules and regulations shall protect the public interest but may be based upon criteria less stringent than those regulating a landfill. The council may adopt and promulgate rules and regulations defining beneficial reuse and establishing construction standards and other criteria exempting from permit requirements under this section the following: (a) The use of dirt, stone, brick, or some inorganic compound for landfill, landscaping excavation, or grading purposes; (b) the placement of tires, posts, or ferrous objects, not contaminated with other wastes, for agricultural uses, such as bumpers on agricultural equipment, for ballast to maintain covers or structures on the agricultural site, for blowout stabilization, for fish habitat, or for tire mats for bank stabilization; or (c) such other waste placement or depositing activities that are found not to pose a threat to the public health or welfare. In developing construction standards, the council shall consider standards and practices established by the American Society for Testing and Materials.

(2) No person shall be found to be in violation of this section if (a) the solid waste generated by an individual is disposed of on such individual's property, (b) such property is outside the corporate limits of a municipality, and (c) the department determines that the county has not provided integrated solid waste management facilities for its residents.

(3) No person shall be found to be in violation of this section for storing five hundred or fewer passenger tire equivalents of waste tires. Storage of passenger tire equivalents of waste tires for more than one year without reuse, recycling, or shipment out of state is presumed to constitute disposal of solid waste under subsection (1) of this section. Speculative accumulation of more than five hundred passenger tire equivalents of waste tires shall be deemed disposal of solid waste and is prohibited. Tires are not accumulated speculatively if, in a calendar year beginning on January 1, the amount of tire material that is reused or recycled by weight equals at least seventy-five percent of such material at the beginning of the year. The burden of proof that passenger tire equivalents of waste tires have not been speculatively accumulated rests with the person accumulating the passenger tire equivalents of waste tires to demonstrate through written documentation that the passenger tire equivalents of waste tires have not been accumulated speculatively. Any person, business, or other entity engaged in the business of picking up, hauling, and transporting scrap tires for storage, processing, or recycling shall obtain a permit from the department before engaging in such activity. The council may adopt rules and regulations regarding such permits and may exempt from permit requirements those entities having involvement with scrap tires which is incidental to their primary business activity. Persons holding a permit on August 31, 2003, may continue to operate under such permits until new rules and regulations are established under this section. As a condition for obtaining a permit under this section, the department shall require the permittee to provide the department with an annual report indicating the number of scrap tires hauled, the location of the delivery of such scrap tires, and any additional information the council believes necessary to accomplish the purposes of the Integrated Solid Waste Management Act.

(4) If necessary in the course of an investigation or inspection or during remedial or corrective action and if the owner of the subject property or the owner's agent has specifically denied access to the department for such purposes, the director may order the owner or owner's agent to grant access to such property for the performance of reasonable steps to determine the source and extent of contamination, for remediation, or for other corrective action, including drilling and removal of wastes. Access shall be by the department or by a person conducting the investigation, inspection, or remedial action at the direction of the department. The property shall be restored as nearly as possible to its original condition at the conclusion of the investigation, inspection, or remedial action.



13-2034 - Rules and regulations.

13-2034. Rules and regulations.

The council shall adopt and promulgate rules and regulations which shall include the following:

(1) A permit program for facilities providing for permits to be issued to owners and operators;

(2) Requirements for the collection, source separation, storage, transportation, transfer, processing, recycling, resource recovery, treatment, and disposal of solid wastes as well as developmental and operational plans for facilities. Regulations concerning operations may include waste characterization, composition, and source identification, site improvements, air and methane gas monitoring, ground water and surface water monitoring, daily cover, insect and rodent control, salvage operations, waste tire disposal, safety and restricted access, inspection of loads and any other necessary inspection or verification requirements, reporting of monitoring analysis, record-keeping requirements and other reporting requirements, handling and disposal of wastes with special characteristics, and any other operational criteria, location criteria, or design criteria necessary to minimize environmental and health risks and to provide protection of the air, land, and waters of the state; and

(3) Requirements for closure, postclosure care and monitoring, and investigative and corrective action with respect to landfills. Such rules and regulations shall require financial assurance for such activities after April 9, 1996. Such rules and regulations shall impose any necessary requirements upon owners or operators in order to assure proper closure, care, monitoring, and investigative and corrective action with respect to landfills to minimize the need for future maintenance and eliminate, to the extent necessary to protect humans, animals, and the environment, releases or the threat of releases of contaminants or leachate.



13-2035 - Applicant for facility permit; exemption from siting approval requirements; when; application; contents.

13-2035. Applicant for facility permit; exemption from siting approval requirements; when; application; contents.

Any applicant who applies to the department for a permit for a facility pursuant to the Integrated Solid Waste Management Act shall be exempt from the siting approval requirements of sections 13-1701 to 13-1714 if a county, municipality, or agency is to be the owner of the facility and the facility is to be located in a county the unincorporated areas of which are among the areas to be served by such facility or the facility is to be located in the county of a municipality to be served by such facility if such facility will not serve unincorporated areas of a county.

The application of such county, municipality, or agency shall show that the applicant:

(1) Has considered the siting, operational, and traffic criteria established by section 13-1703;

(2) Has given notice of the proposed siting pursuant to the procedures established by section 13-1704;

(3) Has conducted a public hearing regarding the proposed siting preceded by published notice in a newspaper of general circulation in the county or municipality in which the proposed facility is to be located; and

(4) Has submitted a record of such hearing with its application to the department.



13-2036 - Applications for permits; contents; department; powers and duties; contested cases; variance; minor modification; how treated.

13-2036. Applications for permits; contents; department; powers and duties; contested cases; variance; minor modification; how treated.

(1) The department shall review applications for permits for facilities and provide for the issuance, modification, suspension, denial, or revocation of permits after public notice. Applications shall be on forms provided by the department which solicit information necessary to make a determination on the application. The department shall issue public notice of its intent to grant or deny an application for a permit within sixty days after receipt of an application containing all required information. If an application is granted and the permit is issued or modified, any aggrieved person may file a petition for a contested case with the department within thirty days after the granting or modification of the permit, but such petition shall not act as a stay of the permit. If an application is denied, the department shall provide written rationale therefor to the applicant. Any change, modification, or other deviation from the terms or conditions of an approved permit must be approved by the director prior to implementation. Minor modifications described in subsection (5) of this section shall not require public notice or hearing.

(2) The department shall condition the issuance of permits on terms necessary to protect the public health and welfare and the environment as well as compliance with all applicable regulations. Any applicant may apply to the department for a variance from rules and regulations. The director may grant such variance if he or she finds that the public health and welfare will not be endangered or that compliance with the rules or regulations from which variance is sought would produce serious hardship without equal or greater benefits to the public. The considerations, procedures, conditions, and limitations set forth in section 81-1513 shall apply to any variance granted pursuant to this section.

(3) The director shall require the owner or operator of a facility to undertake investigation and corrective action in the event of contamination or a threat of contamination caused by the facility. Financial assurance for investigative or corrective action may be required in an amount determined by the director following notice and hearing.

(4) In addition to the information required by this section, the following specific areas shall be addressed in detail in any application filed in conjunction with the issuance, renewal, or reissuance of a permit for a facility:

(a) A closure and postclosure plan detailing the schedule for and the methods by which the operator will meet the conditions for proper closure and postclosure of the facility as defined by the council. The plan shall include, but not be limited to, the proposed frequency and types of actions to be implemented prior to and following closure of an operation, the proposed postclosure actions to be taken to return the area to a condition suitable for other uses, and an estimate of the costs of closure and postclosure and the proposed method of meeting the costs;

(b) A plan for the control and treatment of leachate, including financial considerations proposed in meeting the costs of such control and treatment; and

(c) An emergency response and remedial action plan, including provisions to minimize the possibility of fire, explosion, or any release to air, land, or water of pollutants that could threaten human health and the environment and the identification of possible occurrences that may endanger human health and environment.

(5) If such application is modified after approval by the department, the application shall be resubmitted as a new proposal. The director may approve a minor modification of an application if he or she finds that the public health and welfare will not be endangered. The following minor modifications to an application are subject to departmental approval but do not require public notice or hearing:

(a) Correction of typographical errors;

(b) Change of name, address, or telephone number of persons or agencies identified in the application;

(c) Administrative or informational changes;

(d) Changes in procedures for maintaining operating records;

(e) Changes to provide for more frequent monitoring, reporting, sampling, or maintenance;

(f) Request for a compliance date extension if such date is not more than one hundred twenty days after the date specified in the approved permit;

(g) Adjustments to the cost estimates or the financial assurance instrument for inflation;

(h) Changes in the closure schedule for a unit or in the final closure schedule for the facility or an extension of the closure schedule;

(i) Changes to the days or hours of operation if the hours of operation are within the period from 6:00 a.m. to 8:00 p.m.;

(j) Changes to the facility contingency plan;

(k) Changes which improve sampling or analysis methods, procedures, or schedules;

(l) Changes in quality control or quality assurance plans which will better ensure that the specifications for construction, closure, sampling, or analysis will be met;

(m) Changes in the facility plan of operation which conform to guidance or rules approved by the Environmental Quality Council or provide more efficient waste handling or more effective waste screening; or

(n) Replacement of an existing monitoring well with a new well if location is not changed.



13-2037 - Comprehensive state plan for solid waste management; department; duties; rules and regulations; requirements; approval of state plan.

13-2037. Comprehensive state plan for solid waste management; department; duties; rules and regulations; requirements; approval of state plan.

(1) The department shall keep current the comprehensive state plan for solid waste management developed pursuant to section 81-15,166, including the rules, regulations, and guidelines adopted by the council for facilities in cooperation with local governments and with agencies.

(2) Rules and regulations adopted and promulgated by the council shall comply with rules and regulations promulgated by the Environmental Protection Agency pursuant to the Hazardous and Solid Waste Amendments of 1984 to the Resource Conservation and Recovery Act, as amended, 42 U.S.C. 6901 et seq., including the exemptions and deadlines provided for in 40 C.F.R. 258.1.

(3) The department shall apply for approval to the Environmental Protection Agency to attain an approved state program for solid waste management.



13-2038 - Definition of certain solid wastes; council; adopt rules and regulations.

13-2038. Definition of certain solid wastes; council; adopt rules and regulations.

The council shall adopt and promulgate rules and regulations which define lead-acid batteries, discarded household appliances, waste oil, and unregulated hazardous wastes, except household hazardous wastes, which are exempt from the regulations under the Environmental Protection Act.



13-2039 - Land disposal of certain solid wastes; prohibited; when; exceptions.

13-2039. Land disposal of certain solid wastes; prohibited; when; exceptions.

(1)(a) A landfill may accept yard waste without condition from December 1 through March 31 of each year.

(b) A landfill may accept yard waste year-round if such yard waste:

(i) Will be used for the production and recovery of methane gas for use as fuel (A) with the approval of the department and (B) at a landfill operating as a solid waste management facility with a permit issued pursuant to the department's rules and regulations; or

(ii) Has been separated at its source from other solid waste and will be used for the purpose of soil conditioning or composting.

(c) State and local governmental entities responsible for the maintenance of public lands shall give preference to the use of composted materials in all land maintenance activities. This section does not prohibit the use of yard waste as land cover or as soil-conditioning material.

(2) Land disposal of lead-acid batteries and waste oil is prohibited.

(3)(a) Land disposal of waste tires in any form is prohibited except tires that are nonrecyclable. For purposes of this subsection, nonrecyclable tire means a press-on solid tire, a solid pneumatic shaped tire, or a foam pneumatic tire.

(b) On and after September 1, 2003, placing or causing the placement or disposal of scrap tires in any form into the waters of the state is prohibited except as provided in section 13-2033.

(c) Tires are not considered disposed if they are (i) processed into crumb rubber form and reused or recycled in manufactured products such as, but not limited to, products used for schools, playgrounds, and residential, lawn, and garden applications, (ii) used as safety barriers for race courses for motorized vehicles, on the condition that the tires are bolted together and properly wrapped, and not in loose, compressed, or baled form, (iii) used as tire-derived fuel, (iv) retreaded, (v) processed into chip or shred form and used as drainage media in landfill construction or septic drain fields, (vi) used as a raw material in steelmaking, or (vii) processed into shred form and used as an alternative daily cover in a landfill or for a civil engineering project if such project is designed and constructed in compliance with the Engineers and Architects Regulation Act and prior approval for such project is obtained from the department by the tire shredder and the end user, except that departmental approval is not necessary for a tire project involving three thousand five hundred or fewer passenger tire equivalents of waste tires if the department receives notification of the project not later than thirty days prior to any construction on such project. The notification shall contain the name and address of the tire shredder and end user, the location of the project, a description of the type of project, the number of passenger tire equivalents of waste tires to be used, and any additional information the council determines is necessary to accomplish the purposes of the Integrated Solid Waste Management Act.

A race sponsor using tires as safety barriers pursuant to subdivision (3)(c)(ii) of this section prior to October 1, 2006, shall file an approved tire disposal plan with the department on or before January 1, 2007. A race sponsor using tires as safety barriers on or after October 1, 2006, shall file an approved tire disposal plan with the department prior to the sponsor's first such use of tires. An approved tire disposal plan shall provide for the disposal of tires which cease to be used as safety barriers in accordance with subsection (3) of section 13-2033, and any such race sponsor who ceases to use tires as safety barriers or whose facility ceases operation shall dispose of such tires in accordance with his or her approved tire disposal plan. Any modification to an approved tire disposal plan shall be submitted to and approved by the department prior to implementation of such modified plan. An approved tire disposal plan shall continue in effect as long as such sponsor uses tires as safety barriers.

(4) Land disposal of discarded household appliances is prohibited.

(5) Land disposal of unregulated hazardous wastes, except household hazardous wastes, which are exempt from the regulations under the Environmental Protection Act is prohibited unless such disposal occurs at a licensed hazardous waste disposal facility.

(6) For purposes of this section, land disposal shall include, but not be limited to, incineration at a landfill.



13-2040 - Licenses issued under prior law; department review; expiration; permits issued under act; expiration.

13-2040. Licenses issued under prior law; department review; expiration; permits issued under act; expiration.

The department shall review all licenses for solid waste management facilities which were issued under the Environmental Protection Act prior to July 15, 1992, and which expire after October 1, 1993, to determine whether the licensee is in compliance with the requirements of the Integrated Solid Waste Management Act and the rules and regulations adopted by the council.

The department may require such licensee to furnish written documentation evidencing compliance. If the department determines that the licensee is not in compliance with the Integrated Solid Waste Management Act and the rules and regulations adopted by the council, the department may issue an amended permit as necessary to bring the licensee into compliance with these provisions.

All licenses for solid waste management facilities issued under the Environmental Protection Act prior to July 15, 1992, shall expire at the stated date of expiration if such expiration date is before October 1, 1993, except that the department may extend such licenses to continue until October 1, 1993, if it finds that the facility remains in compliance with the Environmental Protection Act and the rules and regulations adopted thereunder by the council prior to July 15, 1992.

Permits for solid waste processing facilities, as defined in rules and regulations adopted and promulgated by the council, issued pursuant to the Integrated Solid Waste Management Act shall expire not more than ten years following the date of issuance, as determined by the department. Permits may be renewed only if the department determines, upon application, that the permitholder is in compliance with all requirements of the act.

Permits for solid waste disposal areas, as defined in rules and regulations adopted and promulgated by the council, issued pursuant to the act shall expire not more than five years following the date of issuance as determined by the department. Permits may be renewed only if the department determines, upon application, that the permitholder is in compliance with all requirements of the act.



13-2041 - Integrated Solid Waste Management Cash Fund; created; use; investment; application fee schedule; council; establish; permitholder; annual fee.

13-2041. Integrated Solid Waste Management Cash Fund; created; use; investment; application fee schedule; council; establish; permitholder; annual fee.

There is hereby created the Integrated Solid Waste Management Cash Fund. All fees collected by the department pursuant to this section or fees designated pursuant to section 13-2042 or money forfeited under subsection (21) of section 81-1505 shall be remitted to the State Treasurer for credit to the fund. Forfeited funds may only be used for purposes specified in the underlying financial assurance instrument. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

The council shall adopt and promulgate rules and regulations establishing a fee schedule to be paid to the department by persons applying for a permit to operate a facility pursuant to the Integrated Solid Waste Management Act or the Environmental Protection Act. Payment shall be made in full to the department before the application is processed.

By October 1 of each year, any person holding a permit under the Integrated Solid Waste Management Act or to operate a solid waste management facility under the Environmental Protection Act shall pay an annual fee in an amount to be determined by the council. The annual fee shall be sufficient to cover the costs of ongoing permit considerations. The fees collected pursuant to this section shall not exceed the amount necessary to pay reasonable costs of administering the permit program pursuant to the Integrated Solid Waste Management Act or the Environmental Protection Act.

The State Treasurer shall transfer one million three hundred eighty-four thousand four hundred eighty-four dollars from the Integrated Solid Waste Management Cash Fund to the Superfund Cost Share Cash Fund on or before June 1, 2006.



13-2042 - Landfill disposal fee; payment; interest; use; grants; department; powers; council; duties.

13-2042. Landfill disposal fee; payment; interest; use; grants; department; powers; council; duties.

(1) A disposal fee of one dollar and twenty-five cents is imposed for each six cubic yards of uncompacted solid waste, one dollar and twenty-five cents for each three cubic yards of compacted solid waste, or one dollar and twenty-five cents per ton of solid waste (a) disposed of at landfills regulated by the department or (b) transported for disposal out of state from a solid waste processing facility holding a permit under the Integrated Solid Waste Management Act. Each operator of a landfill or solid waste processing facility shall make the fee payment quarterly. The fee shall be paid quarterly to the department on or before the forty-fifth day following the end of each quarter. For purposes of this section, landfill has the same definition as municipal solid waste landfill unit in 40 C.F.R. 258.2.

(2) Each fee payment shall be accompanied by a form prepared and furnished by the department and completed by the permitholder. The form shall state the total volume of solid waste disposed of at the landfill or transported for disposal out of state from the solid waste processing facility during the payment period and shall provide any other information deemed necessary by the department. The form shall be signed by the permitholder.

(3) If a permitholder fails to make a timely payment of the fee, he or she shall pay interest on the unpaid amount at the rate specified in section 45-104.02, as such rate may from time to time be adjusted.

(4) This section shall not apply to a site used solely for the reclamation of land through the introduction of landscaping rubble or inert material.

(5) Fifty percent of the total of such fees collected in each quarter shall be remitted to the State Treasurer for credit to the Integrated Solid Waste Management Cash Fund and shall be used by the department to cover the direct and indirect costs of responding to spills or other environmental emergencies, of regulating, investigating, remediating, and monitoring facilities during and after operation of facilities, or of performance of regulated activities under the Integrated Solid Waste Management Act, the Nebraska Litter Reduction and Recycling Act, and the Waste Reduction and Recycling Incentive Act. The department may seek recovery of expenses paid from the fund for responding to spills or other environmental emergencies or for investigation, remediation, and monitoring of a facility from any person who owned, operated, or used the facility in violation of the Integrated Solid Waste Management Act, the Nebraska Litter Reduction and Recycling Act, and the Waste Reduction and Recycling Incentive Act in a civil action filed in the district court of Lancaster County.

(6)(a) The remaining fifty percent of the total of such fees collected per quarter shall be remitted to the State Treasurer for credit to the Waste Reduction and Recycling Incentive Fund. For purposes of determining the total fees collected, any amount of fees rebated pursuant to section 13-2042.01 shall be included as if the fees had not been rebated, and the amount of the fees rebated pursuant to such section shall be deducted from the amount to be credited to the Waste Reduction and Recycling Incentive Fund.

(b) From the fees credited to the Waste Reduction and Recycling Incentive Fund under this subsection:

(i) Grants shall be awarded to counties, municipalities, and agencies for the purposes of planning and implementing facilities and systems to further the goals of the Integrated Solid Waste Management Act. The grant proceeds shall not be used to fund landfill closure site assessments, closure, monitoring, or investigative or corrective action costs for existing landfills or landfills already closed prior to July 15, 1992. The council shall adopt and promulgate rules and regulations to carry out this subdivision. Such rules and regulations shall base the awarding of grants on a project's reflection of the integrated solid waste management policy and hierarchy established in section 13-2018, the proposed amount of local matching funds, and community need; and

(ii) The department may disburse amounts to political subdivisions for costs incurred in response to and remediation of any solid waste disposed of or abandoned at dump sites or discrete locations along public roadways or ditches and on any contiguous area affected by such disposal or abandonment. Such reimbursement shall be by application to the department on forms prescribed by the department. The department shall prepare and make available a schedule of eligible costs and application procedures which may include a requirement of a demonstration of preventive measures to be taken to discourage future dumping. The department may not disburse to political subdivisions an amount which in the aggregate exceeds five percent of total revenue from the disposal fees collected pursuant to this section in the preceding fiscal year. These disbursements shall be made on a fiscal-year basis, and applications received after funds for this purpose have been exhausted may be eligible during the next fiscal year but are not an obligation of the state. Any eligible costs incurred by a political subdivision which are not funded due to a lack of funds shall not be considered an obligation of the state. In disbursing funds under this subdivision, the director shall make efforts to ensure equal geographical distribution throughout the state and may deny reimbursements in order to accomplish this goal.



13-2042.01 - Landfill disposal fee; rebate to municipality or county; application; Department of Environmental Quality; materiel division of Department of Administrative Services; municipality; county; duties; suspension or denial of rebate; appeal; rules and regulations.

13-2042.01. Landfill disposal fee; rebate to municipality or county; application; Department of Environmental Quality; materiel division of Department of Administrative Services; municipality; county; duties; suspension or denial of rebate; appeal; rules and regulations.

(1) The Department of Environmental Quality shall rebate to the municipality or county of origin ten cents of the disposal fee required by section 13-2042 for solid waste disposed of at landfills regulated by the department or transported for disposal out of state from a solid waste processing facility holding a permit under the Integrated Solid Waste Management Act and when such solid waste originated in a municipality or county with a purchasing policy approved by the department. The fee shall be rebated on a schedule agreed upon between the municipality or county and the department. The schedule shall be no more often than quarterly and no less often than annually.

(2) Any municipality or county may apply to the department for the rebate authorized in subsection (1) of this section if the municipality or county has a written purchasing policy in effect requiring a preference for purchasing products, materials, or supplies which are manufactured or produced from recycled material. The policy shall provide that the preference shall not operate when it would result in the purchase of products, materials, or supplies which are of inadequate quality as determined by the municipality or county. Upon receipt of an application, the Department of Environmental Quality shall submit the application to the materiel division of the Department of Administrative Services for review. The materiel division shall review the application for compliance with this section and any rules and regulations adopted pursuant to this section and to determine the probable effectiveness in assuring that a preference is given to products, materials, or supplies which are manufactured or produced from recycled material. The materiel division shall provide a report of its findings to the Department of Environmental Quality within thirty days after receiving the review request. The Department of Environmental Quality shall approve the application or suggest modifications to the application within sixty days after receiving the application based on the materiel division's report, any analysis by the Department of Environmental Quality, and any factors affecting compliance with this section or the rules and regulations adopted pursuant to this section.

(3) A municipality or county shall file a report complying with the rules and regulations adopted pursuant to this section with the Department of Environmental Quality before April 1 of each year documenting purchasing practices for the past calendar year in order to continue receiving the rebate. The report shall include, but not be limited to, quantities of products, materials, or supplies purchased which were manufactured or produced from recycled material. The department shall provide copies of each report to the materiel division in a timely manner. If the department determines that a municipality or county is not following the purchasing policy presented in the approved application or that the purchasing policy presented in the approved application is not effective in assuring that a preference is given to products, materials, or supplies which are manufactured or produced from recycled material, the department shall suspend the rebate until it determines that the municipality or county is giving a preference to products, materials, or supplies which are manufactured or produced from recycled material pursuant to a written purchasing policy approved by the department subsequent to the suspension. The materiel division may make recommendations to the department regarding suspensions and reinstatements of rebates. The Department of Administrative Services may adopt and promulgate rules and regulations establishing procedures for reviewing applications and for annual reports.

(4) Any suspension of the rebate or denial of an application made under this section may be appealed. The appeal shall be in accordance with the Administrative Procedure Act.

(5) The council shall adopt and promulgate rules and regulations establishing criteria for application procedures, for accepting and denying applications, for required reports, and for suspending and reinstating the rebate. The materiel division shall recommend to the council criteria for accepting and denying applications and for suspending and reinstating the rebate. The materiel division may make other recommendations to the council regarding rules and regulations authorized under this section.



13-2043 - Construction of act.

13-2043. Construction of act.

Nothing in the Integrated Solid Waste Management Act shall be construed to apply to any operations or activities regulated by the Nebraska Oil and Gas Conservation Commission or to operations or activities regulated under subsection (10) of section 81-1505.



13-2101 - Legislative findings.

13-2101. Legislative findings.

The Legislature finds that:

(1) There exist in this state distressed areas where unemployment is higher than the state or national average, where poverty levels are higher than the state or national average, where the population is declining, where property is being abandoned, and where other forms of economic distress are occurring which adversely affect the general welfare of the people of this state;

(2) Such unemployment and other problems cause the distressed areas of the state to deteriorate and become substandard and blighted, making the areas economic or social liabilities which are harmful to the social and economic well-being of the state and the counties and communities in which they exist. Such distressed areas cause a needless increase in public expenditures, impose an onerous burden on the state and its political subdivisions, decrease the tax base, reduce tax revenue, substantially impair or arrest the sound growth of the state and its political subdivisions, depreciate general statewide and community-wide values, and contribute to the spread of disease and crime. This in turn necessitates excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, and punishment, for the treatment of juvenile delinquency, for the maintenance of adequate police, fire, and accident protection, and for other public services and facilities;

(3) From time to time, various communities in the state suffer extensive economic distress from the loss of a major employer in the area or from a major cut-back in employment by such an employer resulting in high local unemployment and threatening the economic balance of the community if not its continued existence; and

(4) Stimulation of economic development in the distressed areas is a matter of state policy, public interest, and concern and is within the power and authority inherent in and reserved to the state. Economic development is needed to insure that the state will not continue to be endangered by areas which consume an excessive proportion of revenue and that the economic base of the state may be broadened and stabilized by providing jobs and increasing the tax base.



13-2101.01 - Act, how cited.

13-2101.01. Act, how cited.

Sections 13-2101 to 13-2112 shall be known and may be cited as the Enterprise Zone Act.



13-2102 - Terms, defined.

13-2102. Terms, defined.

For purposes of the Enterprise Zone Act:

(1) Census shall mean the federal decennial census;

(2) Department shall mean the Department of Economic Development;

(3) Economic distress shall mean conditions of unemployment, poverty, and declining population existing within the area of a proposed enterprise zone considered in the stated order as an order of priority from most to least significant;

(4) Enterprise zone or zone shall mean an area which is at least one but no more than sixteen square miles in total area composed of one or more discrete areas which have a combined total resident population of not less than two hundred fifty persons. If it is composed of more than one discrete area, each separate area must meet the eligibility criteria established by this subdivision and (a) must be no more than five miles from another area if the zone is located within a city of the metropolitan or primary class, (b) must be located within the same county if the zone is located outside of the boundaries of a city of the metropolitan or primary class, or (c) must be located within the boundaries of the applying political subdivisions if the application for zone designation is made jointly by counties or tribal government areas pursuant to subsection (4) of section 13-2103. No area or portion of an area located in a city of the metropolitan or primary class shall include any portion of a central business district. For purposes of this subdivision, central business district shall mean an area comprised of a high concentration of office, service, financial, lodging, entertainment, and retail businesses and government facilities and possessing a high traffic flow or an area composed of one or more complete federal census tracts defined as a central business district by the United States Bureau of the Census.

To qualify as an enterprise zone under this subdivision (4), such area must meet at least two of the following three criteria as measured by data from the United States Bureau of the Census:

(i) Population in the area or within a reasonable proximity to the area has decreased by at least ten percent between the date of the most recent census and the date of the immediately preceding census;

(ii) The average rate of unemployment in the area or within a reasonable proximity to the area is at least two hundred percent of the average rate of unemployment in the state during the same period covered by the most recent census; or

(iii) The average poverty rate in the area exceeds twenty percent for the total federal census tract or tracts or federal census block group or block groups in the area or within a reasonable proximity to the area when the area is located within the legal boundaries of a city of the metropolitan or primary class or the average poverty rate in the area exceeds twenty percent for the total federal census tract or tracts or federal census block group or block groups which encompass the legal boundaries of a city of the first class, city of the second class, village, or tribal government area when the area is located in such political subdivision.

For purposes of this subdivision (4), reasonable proximity shall refer to the federal census tracts or federal census block groups which either in whole or in part are within the boundaries of any portion of the proposed zone;

(5) Political subdivision shall mean any incorporated village, city, county, or tribal government area; and

(6) Tribal government area shall mean (a) that portion of Knox County under the jurisdiction of the Santee Sioux Tribe, (b) that portion of Thurston County under the jurisdiction of the Omaha Tribe, and (c) that portion of Thurston County under the jurisdiction of the Winnebago Tribe.



13-2103 - Designation; application; requirements; limitation; term.

13-2103. Designation; application; requirements; limitation; term.

(1)(a) Following the formal adoption of rules and regulations pursuant to section 13-2112, the department shall, for a period of one hundred twenty days, accept formal applications for the designation of enterprise zones. Within sixty days after the end of such application period, the department may designate not more than two areas as enterprise zones based on eligible applications it has received. Each area designated as an enterprise zone shall meet all eligibility criteria.

(b) For a period of one hundred eighty days following April 1 next immediately following the end of the application period specified in subdivision (a) of this subsection, the department shall accept formal applications for the designation of enterprise zones. Within sixty days after the end of such application period, the department may designate additional areas as enterprise zones based on eligible applications it has received, subject to the restriction on number of zones designated set out in subdivision (c) of this subsection. Each area designated as an enterprise zone shall meet all eligibility criteria.

(c) During the two application periods set out in subdivisions (a) and (b) of this subsection, the department shall not designate more than a total of five enterprise zones in this state. Of the five enterprise zones authorized, at least three shall be located outside of the boundaries of cities of the metropolitan and primary classes.

(d) In any application period, the department may reject from consideration any application which does not fully and completely comport with the provisions of section 13-2104 at the end of the designated application period. In choosing among eligible applications for enterprise zone designation, the department shall consider the levels of distress existing within the applicant areas and the contents of the applicant's formal enterprise zone application.

(2) Any city, village, tribal government area, or county may apply for designation of an area within such city, village, tribal government area, or county as an enterprise zone, except that if a county seeks to have an area within an incorporated city or village or a tribal government area designated as an enterprise zone, the consent of the governing body of such city, village, or tribal government area shall first be required.

(3) If an incorporated city or village or a tribal government area consents, a county may apply on behalf of the city, village, or tribal government area for certification of an area within such city, village, or tribal government area as an enterprise zone. Both a county and a city, village, or tribal government area shall not apply for certification of the same area.

(4) Two or more counties or tribal government areas may jointly apply for designation of an area as an enterprise zone which is located on both sides of their common boundaries.

(5) Political subdivisions wishing to file an application for designation of an enterprise zone shall first follow the procedures set out in sections 13-2106 to 13-2108. An application for designation as an enterprise zone shall be in a form and contain information prescribed by the department pursuant to section 13-2104.

(6) An area designated as an enterprise zone shall retain such designation for a period of ten years from the date of such designation.

(7) All enterprise zones designated as such within a single county shall not exceed a total of sixteen square miles in area.



13-2104 - Application; contents.

13-2104. Application; contents.

An application for designation of an area as an enterprise zone shall contain at least the following:

(1) A description of the geographic location of the proposed zone;

(2) Documentation that the area of the proposed enterprise zone represents the area with the greatest level of economic distress within the boundaries of the applying political subdivision;

(3) An enterprise zone economic development plan containing goals, objectives, and a description of current and new actions to be undertaken to encourage private investment in the area, including: (a) Job training to be provided to new and existing businesses in the zone and to unemployed and displaced worker residents; (b) the provision of technical assistance to businesses in the zone, such as management training, marketing assistance, engineering or technology assistance, and business plan preparation; (c) efforts to be made to assure the safety of businesses and employees in the zone; (d) efforts to be made to market the zone to new and existing businesses as an appropriate place for location or expansion; (e) infrastructure investments to be made to lead to economic development; and (f) organizational structures to be created and processes to be undertaken which will lead toward economic development;

(4) A plan to insure that resources are available to assist residents of the area with self-help development;

(5) A description of any projected positive or negative effects of designation of the area as an enterprise zone;

(6) A plan to provide assistance to persons or businesses displaced as a result of zone activity;

(7) Documentation of substantial commitments to be made by the private sector of resources and contributions to the operation or development of the zone;

(8) Documentation that the requirements in sections 13-2106 to 13-2108 have been completed;

(9) Cities of the metropolitan, primary, and first classes shall provide documentation of the commitment of funds for expenditure in the proposed enterprise zone during the first three years of its existence if it is designated an enterprise zone by the department. Such funds shall be for the purpose of directly or indirectly assisting or enabling businesses to locate or expand existing operations within the area of the proposed enterprise zone. The funds to be committed and expended shall be from revenue of the city or any other local political subdivision, from private nongovernmental sources, or from any other nonstate government sources. For cities of the metropolitan and primary classes, such commitments from all permitted sources shall not be less than five hundred thousand dollars. For cities of the first class, such commitments from all permitted sources shall not be less than one hundred thousand dollars. No application for enterprise zone designation from a city of the metropolitan, primary, or first class shall be approved until commitments at the level designated have been documented to the department;

(10) Counties, tribal governments, cities of the second class, and villages shall document commitments to be made from private sector sources of resources and funds for the operation and development of the enterprise zone and commitments by the applicant and other local political subdivisions of local revenue and other nonstate government resources to encourage economic development in the area. Such commitments of funds shall be consistent with local government capabilities to raise additional funds from local sources and shall reflect the applicant's commitment to the proposed enterprise zone. If a county is making an application for designation of an area located in whole or in part within the boundaries of a city of the metropolitan, primary, or first class, the county shall provide documentation of the commitment of funds for expenditure in the proposed enterprise zone as provided in subdivision (9) of this section as if the application were being made by the city; and

(11) A description of any actions to be taken with regard to the removal, reduction, or simplification of any resolutions, regulations, ordinances, fees, or other items pursuant to the authority granted by section 13-2111.



13-2105 - Use of federal funds; state government interagency response team.

13-2105. Use of federal funds; state government interagency response team.

The Legislature shall encourage the targeting of funds from federal programs, including Community Development Block Grants, the Job Training Partnership Act, Community Services Block Grants, federal highway funds, or other federal funds received by the state for designated enterprise zones. Local governments shall be encouraged to use federal funds to provide assistance to business activities in enterprise zones and to seek designation of appropriate areas as community development areas under the Community Development Assistance Act. The Governor shall provide a state government interagency response team to work with local governments and enterprise zone associations on effective ways to use new and existing resources from all levels of government to improve development capacity in enterprise zones and accomplish the purposes of the Enterprise Zone Act.



13-2106 - City council, village board, county board, or tribal government; resolution to establish zone.

13-2106. City council, village board, county board, or tribal government; resolution to establish zone.

A city council, village board, county board, or tribal government may propose the creation of one or more enterprise zones by adopting a resolution of intention to establish a zone or zones. The resolution shall contain a description of the boundaries of the zone or zones, the time and place of a hearing to be held by the city council, village board, county board, or tribal government, a basic summary of the information to be provided to the department as specified in section 13-2104, and such other additional information as the proposing body may desire to include.



13-2107 - Public hearing; notice.

13-2107. Public hearing; notice.

Any city council, village board, county board, or tribal government proposing to create an enterprise zone or zones shall hold a public hearing on the question. A notice of the hearing shall be given by one publication of the resolution of intention in a newspaper of general circulation in the city, village, county, or tribal government area at least ten days prior to the hearing.



13-2108 - City council, village board, county board, or tribal government; vote to make formal application.

13-2108. City council, village board, county board, or tribal government; vote to make formal application.

Following the public hearing held pursuant to section 13-2107, the city council, village board, county board, or tribal government may vote to make formal application to the department for the creation of an enterprise zone or zones and take any additional appropriate action with regard to the creation of such zone or zones.



13-2109 - Enterprise zone association; board; membership; vacancies; powers and duties; dissolution.

13-2109. Enterprise zone association; board; membership; vacancies; powers and duties; dissolution.

(1) There shall be created an enterprise zone association within each proposed enterprise zone upon the decision by the political subdivision to submit an enterprise zone application. Such enterprise zone association shall be governed by an enterprise zone association board which shall consist of seven members. The initial members of the board shall be appointed by the mayor of the city or village with the approval of the city council or village board, by the county board, or by the tribal chairperson. The city council, village board, county board, or tribal government shall establish the length of the terms and shall establish staggered terms so that no more than four members of the enterprise zone association board shall be appointed in any one-year period. If an enterprise zone association board is already in existence upon July 15, 1998, and the terms of the board members have not been staggered as provided in this section, the next three members to be appointed after July 15, 1998, shall be appointed to serve terms equivalent to one-half of the length of the term established by the governing board of the city, village, or county or the tribal government. At the end of such terms, those appointed to fill their seats on the board shall be appointed for full terms as established by the governing body or tribal government.

(2) The city council, village board, county board, or tribal government shall, by majority vote, nominate candidates and appoint from the candidates qualified persons to fill each vacant, open, or opening seat on the enterprise zone association board. A member of the enterprise zone association board, not otherwise disqualified, whose term of office has ended shall continue to serve as a member of the board until his or her successor is properly qualified and appointed.

(3) Vacancies on the enterprise zone association board shall be filled in the same manner as provided for appointments other than initial appointments, and such members shall serve for the balance of the unexpired terms. A board member may serve more than one term. Any board member appointed as a resident of the area constituting the enterprise zone shall cease to be a member of the enterprise zone association board at such time as he or she ceases to be a resident within the area constituting the zone, and at such time his or her seat shall be vacant.

(4) The enterprise zone association board shall select its own officers and may exercise such other additional powers and authority as may be granted it by the department or the city, village, county, or tribal government. The presence of at least four members of the enterprise zone association board shall be necessary to transact any business.

(5) Individuals chosen to serve as members of the enterprise zone association board shall include property owners, business operators, and users of space within the area of the enterprise zone as well as individuals representing groups or organizations with an interest in furthering the purposes and goals of the enterprise zone. Not less than two-thirds of the members of the enterprise zone association board shall be residents of the area constituting the enterprise zone. For purposes of this section, residents of the area constituting the enterprise zone shall be construed to include those persons residing within a county in which an enterprise zone is located when the enterprise zone is not located in a city of the primary or metropolitan class.

(6) The city, village, county, or tribal government establishing the enterprise zone association shall provide appropriate staff assistance and support to the association.

(7) If an applicant for designation as an enterprise zone does not receive such designation, the association of such applicant shall be dissolved.



13-2110 - Enterprise zone association; powers and duties.

13-2110. Enterprise zone association; powers and duties.

(1) An enterprise zone association created pursuant to section 13-2109 shall:

(a) Approve the application to be submitted by the political subdivision to the department for enterprise zone designation;

(b) Promote the enterprise zone to outside groups and individuals;

(c) Establish a formal line of communication with residents and businesses in the enterprise zone;

(d) Act as a liaison between residents, businesses, and the city, village, county, or tribal government for any development activity that may affect the enterprise zone or zone residents; and

(e) By majority vote of the full enterprise zone association board:

(i) Approve the acceptance by the city, village, county, or tribal government of any state or federal grant or loan for the enterprise zone;

(ii) Approve the purposes for and the conditions surrounding such grants or loans;

(iii) Approve any expenditures of funds by the city, village, county, or tribal government which are to be made for the purpose of complying with the Enterprise Zone Act; and

(iv) Approve the appointment of any staff member designated to work exclusively with the enterprise zone association board.

The city council, village board, county board, or tribal government shall not act affirmatively with regard to any matter requiring the approval of the enterprise zone association board until such time as it has received the approval of the enterprise zone association board.

(2) An enterprise zone association may:

(a) Initiate and coordinate any community development activities that aid in the employment of enterprise zone residents, improve the physical environment, or encourage the turnover or retention of capital in the enterprise zone. Such additional activities may include recommendations to the city, village, county, or tribal government and the department; and

(b) Make recommendations to the city, village, county, tribal government, state agency, or other political subdivision for the establishment of a plan or plans for public improvements or programs.



13-2111 - Political subdivision; remove, reduce, or simplify certain resolutions, regulations, or ordinances; when.

13-2111. Political subdivision; remove, reduce, or simplify certain resolutions, regulations, or ordinances; when.

In order to accomplish the purposes of the Enterprise Zone Act, any political subdivision may remove, reduce, or simplify, in whole or in part, the provisions of any resolution, regulation, or ordinance relating to fees or administrative or procedural requirements as they relate to enterprise zones or entities or persons within the boundaries of an enterprise zone, except that such removal, reduction, or simplification shall not occur unless there is a finding by the political subdivision that the proposed action would not endanger the health or safety of the public.



13-2112 - Rules and regulations.

13-2112. Rules and regulations.

The department shall adopt and promulgate rules and regulations to carry out the Enterprise Zone Act.



13-2113 - Repealed. Laws 2003, LB 608, § 14.

13-2113. Repealed. Laws 2003, LB 608, § 14.



13-2114 - Repealed. Laws 2013, LB 222, § 48.

13-2114. Repealed. Laws 2013, LB 222, § 48.



13-2201 - Act, how cited.

13-2201. Act, how cited.

Sections 13-2201 to 13-2204 shall be known and may be cited as the Local Government Miscellaneous Expenditure Act.



13-2202 - Terms, defined.

13-2202. Terms, defined.

For purposes of the Local Government Miscellaneous Expenditure Act:

(1) Elected and appointed officials and employees shall mean the elected and appointed officials and employees of any local government;

(2) Governing body shall mean, in the case of a city of any class, the council; in the case of a village, cemetery district, community hospital for two or more adjoining counties, county hospital, road improvement district, sanitary drainage district, or sanitary and improvement district, the board of trustees; in the case of a county, the county board; in the case of a municipal county, the council; in the case of a township, the town board; in the case of a school district, the school board; in the case of a rural or suburban fire protection district, reclamation district, natural resources district, or hospital district, the board of directors; in the case of a health district, the board of health; in the case of an educational service unit, the board; in the case of a community college, the Community College Board of Governors for the area the board serves; in the case of an airport authority, the airport authority board; in the case of a weed control authority, the board; in the case of a county agricultural society, the board of governors; and in the case of a learning community, the learning community coordinating council;

(3) Local government shall mean cities of any class, villages, cemetery districts, community hospitals for two or more adjoining counties, county hospitals, road improvement districts, counties, townships, sanitary drainage districts, sanitary and improvement districts, school districts, rural or suburban fire protection districts, reclamation districts, natural resources districts, hospital districts, health districts, educational service units, community colleges, airport authorities, weed control authorities, county agricultural societies, and learning communities;

(4) Public funds shall mean such public funds as defined in section 13-503 as are under the direct control of governing bodies of local governments;

(5) Public meeting shall mean all regular, special, or called meetings, formal or informal, of any governing body for the purposes of briefing, discussion of public business, formation of tentative policy, or the taking of any action of the governing body; and

(6) Volunteer shall mean a person who is not an elected or appointed official or an employee of a local government and who, at the request or with the permission of the local government, engages in activities related to the purposes or functions of the local government or for its general benefit.



13-2203 - Additional expenditures; governing body; powers; procedures.

13-2203. Additional expenditures; governing body; powers; procedures.

In addition to other expenditures authorized by law, each governing body may approve:

(1)(a) The expenditure of public funds for the payment or reimbursement of actual and necessary expenses incurred by elected and appointed officials, employees, or volunteers at educational workshops, conferences, training programs, official functions, hearings, or meetings, whether incurred within or outside the boundaries of the local government, if the governing body gave prior approval for participation or attendance at the event and for payment or reimbursement either by the formal adoption of a uniform policy or by a formal vote of the governing body. Authorized expenses may include:

(i) Registration costs, tuition costs, fees, or charges;

(ii) Mileage at the rate allowed by section 81-1176 or actual travel expense if travel is authorized by commercial or charter means; and

(iii) Meals and lodging at a rate not exceeding the applicable federal rate unless a fully itemized claim is submitted substantiating the costs actually incurred in excess of such rate and such additional expenses are expressly approved by the governing body; and

(b) Authorized expenditures shall not include expenditures for meals of paid members of a governing body provided while such members are attending a public meeting of the governing body unless such meeting is a joint public meeting with one or more other governing bodies;

(2) The expenditure of public funds for:

(a) Nonalcoholic beverages provided to individuals attending public meetings of the governing body; and

(b) Nonalcoholic beverages and meals:

(i) Provided for any individuals while performing or immediately after performing relief, assistance, or support activities in emergency situations, including, but not limited to, tornado, severe storm, fire, or accident;

(ii) Provided for any volunteers during or immediately following their participation in any activity approved by the governing body, including, but not limited to, mowing parks, picking up litter, removing graffiti, or snow removal; or

(iii) Provided at one recognition dinner each year held for elected and appointed officials, employees, or volunteers of the local government. The maximum cost per person for such dinner shall be established by formal action of the governing body, but shall not exceed twenty-five dollars. An annual recognition dinner may be held separately for employees of each department or separately for volunteers, or any of them in combination, if authorized by the governing body; and

(3) The expenditure of public funds for plaques, certificates of achievement, or items of value awarded to elected or appointed officials, employees, or volunteers, including persons serving on local government boards or commissions. Before making any such expenditure, the governing body shall, by official action after a public hearing, establish a uniform policy which sets a dollar limit on the value of any plaque, certificate of achievement, or item of value to be awarded. Such policy, following its initial adoption, shall not be amended or altered more than once in any twelve-month period.



13-2204 - Expenditures; limitations; exception.

13-2204. Expenditures; limitations; exception.

Nothing in the Local Government Miscellaneous Expenditure Act shall authorize the expenditure of public funds to pay for any expenses incurred by a spouse of an elected or appointed official, employee, or volunteer unless the spouse is also an elected or appointed official, employee, or volunteer of the local government. Nothing in the act shall be construed to limit, restrict, or prohibit the governing body of any local government from making any expenditure authorized by statute, ordinance, resolution, or home rule charter or pursuant to any authority granted by law, either express or implied, except to the extent that such statute, ordinance, resolution, home rule charter, or other grant of authority by law, express or implied, may conflict with the act.



13-2301 - Repealed. Laws 2003, LB 8, § 4.

13-2301. Repealed. Laws 2003, LB 8, § 4.



13-2302 - Repealed. Laws 2003, LB 8, § 4.

13-2302. Repealed. Laws 2003, LB 8, § 4.



13-2303 - Repealed. Laws 2003, LB 8, § 4.

13-2303. Repealed. Laws 2003, LB 8, § 4.



13-2304 - Repealed. Laws 2003, LB 8, § 4.

13-2304. Repealed. Laws 2003, LB 8, § 4.



13-2305 - Repealed. Laws 2003, LB 8, § 4.

13-2305. Repealed. Laws 2003, LB 8, § 4.



13-2306 - Repealed. Laws 2003, LB 8, § 4.

13-2306. Repealed. Laws 2003, LB 8, § 4.



13-2307 - Repealed. Laws 2003, LB 8, § 4.

13-2307. Repealed. Laws 2003, LB 8, § 4.



13-2401 - Transfer between political subdivisions; rights of employee; transferring and receiving entities; powers and duties.

13-2401. Transfer between political subdivisions; rights of employee; transferring and receiving entities; powers and duties.

(1) For purposes of this section:

(a) Political subdivision includes villages, cities of all classes, counties, municipal counties, school districts, and all other units of local government, including entities created pursuant to the Interlocal Cooperation Act or Joint Public Agency Act. Political subdivision does not include any contractor with a political subdivision;

(b) Receiving entity means a political subdivision which receives transferred employees from a separate political subdivision; and

(c) Transferring entity means a political subdivision which is transferring employees to a separate political subdivision.

(2) For transfers involving a retirement system which maintains a defined benefit plan, the transfer value of the transferring employee's accrued benefit shall be calculated by one or both of the retirement systems involved as follows:

(a) If the retirement system of the transferring entity maintains a defined benefit plan, an initial benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit based on the employee's years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the transferring entity so that the effect on the retirement system of the transferring entity will be actuarially neutral; and

(b) If the retirement system of the receiving entity maintains a defined benefit plan, the final benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit as if the employee were employed on the date of transfer and had completed the same amount of service with the same compensation as the employee actually completed at the transferring entity prior to transfer. The calculation shall then be based on the employee's assumed years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the receiving entity so that the effect on the retirement system of the receiving entity will be actuarially neutral.

(3) A full-time or part-time employee of a transferring entity who becomes an employee of a receiving entity pursuant to a merger of services shall receive credit for his or her years of participation in the retirement system of the transferring entity for purposes of membership in the retirement system of the receiving entity.

(4) An employee referred to in subsection (3) of this section shall have his or her participation in the retirement system of the transferring entity transferred to the retirement system of the receiving entity through one of the following options:

(a) If the retirement system of the receiving entity maintains a defined contribution plan, the employee shall transfer all of his or her funds by paying to the retirement system of the receiving entity from funds held by the retirement system of the transferring entity an amount equal to one of the following: (i) If the retirement system of the transferring entity maintains a defined benefit plan, an amount not to exceed the initial benefit transfer value, leaving no funds attributable to the transferred employee within the retirement system of the transferring entity, or (ii) if the retirement system of the transferring entity maintains a defined contribution plan, an amount not to exceed the employee and employer accounts of the transferring employee plus earnings during the period of employment with the transferring entity. The employee shall receive eligibility and vesting credit for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the transferring entity. Payment shall be made within five years after employment begins with the receiving entity or prior to retirement, whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization; or

(b) If the retirement system of the receiving entity maintains a defined benefit plan, the employee shall transfer all of his or her funds out of the retirement system of the transferring entity to purchase service credits that will generate a final benefit transfer value not to exceed the employee's initial benefit transfer value in the retirement system of the transferring entity. After such purchase, the employee shall receive eligibility and vesting credit in the retirement system of the receiving entity for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the transferring entity. The amount to be paid by the member for such service credit shall equal the actuarial cost to the retirement system of the receiving entity for allowing such additional service credit to the employee. If any funds remain in the retirement system of the transferring entity after the employee has purchased service credits in the retirement system of the receiving entity, such remaining funds shall be rolled over into another qualified trust under section 401(a) of the Internal Revenue Code, an individual retirement account, or an individual retirement annuity. Payment shall be made within five years after the transfer of services, but prior to retirement, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization.

(5) The transferring entity, the receiving entity, and the employees who are being transferred may by binding agreement determine which parties will provide funds to pay any amount needed to purchase creditable service in the retirement system of the receiving entity sufficient to provide a final benefit transfer value not to exceed the employee's initial benefit transfer value, if the amount of a direct rollover from the retirement system of the transferring entity is not sufficient to provide a final benefit transfer value in the retirement system of the receiving entity.

(6) The retirement system of the receiving entity may accept cash rollover contributions from a member who is making payment pursuant to this section if the contributions do not exceed the amount of payment required for the service credits purchased by the member and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified trust under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, all of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified trust under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection must be transferred to the retirement system within sixty days after the date of the distribution from the qualified trust, individual retirement account, or individual retirement annuity.

(7) Cash transferred to the retirement system of the receiving entity as a rollover contribution shall be deposited as other contributions.

(8) The retirement system of the receiving entity may accept direct rollover distributions made from a qualified trust pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(9) The receiving entity or its retirement system shall adopt provisions defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.

(10) Any retirement system authorized pursuant to section 14-1805, 15-1017, 16-1004, 16-1023, 19-3501, 23-1118, or 23-2330.04 or any retirement system for a city of the metropolitan class authorized pursuant to home rule charter shall be modified to conform with this section prior to any merger of service involving such system.



13-2501 - Act, how cited.

13-2501. Act, how cited.

Sections 13-2501 to 13-2550 shall be known and may be cited as the Joint Public Agency Act.



13-2502 - Purpose of act.

13-2502. Purpose of act.

It is the purpose of the Joint Public Agency Act to permit local governmental units to make the most efficient use of their taxing authority and other powers by enabling them to cooperate with other governmental units on a basis of mutual advantage and thereby to provide services and facilities in a manner and pursuant to forms of governmental organization that will accord best with geographic, economic, population, and other factors influencing the needs and development of local communities.



13-2503 - Terms, defined.

13-2503. Terms, defined.

For purposes of the Joint Public Agency Act:

(1) Board means the board of representatives of a joint public agency;

(2) Governing body has the same meaning as in section 13-503 and, when referring to state agencies, includes the governing board of a state agency or the Governor and, when referring to federal agencies, includes the governing board of a federal agency or the President of the United States;

(3) Joint public agency means an entity created by agreement pursuant to the act;

(4) Person means a natural person, public authority, private corporation, association, firm, partnership, limited liability company, or business trust of any nature whatsoever organized and existing under the laws of this state or of the United States or any other state thereof. The term does not include a joint public agency;

(5) Public agency means any county, city, village, school district, or agency of the state government or of the United States, any drainage district, sanitary and improvement district, or other municipal corporation or political subdivision of this state, and any political subdivision of another state;

(6) Representative means a member of the board and includes an alternate representative; and

(7) State means a state of the United States and the District of Columbia.



13-2504 - Agreements authorized; conditions; transfer of property and employees.

13-2504. Agreements authorized; conditions; transfer of property and employees.

(1) Any two or more public agencies may enter into agreements with one another for joint or cooperative action pursuant to the Joint Public Agency Act. Appropriate action by ordinance, resolution, or otherwise pursuant to law of the governing bodies of the participating public agencies shall be necessary before any such agreement may enter into force.

(2) Any such agreement shall specify the following:

(a) Its duration;

(b) The general organization, composition, and nature of any joint public agency created by the agreement together with the powers delegated to the entity;

(c) Its purpose or purposes;

(d) The manner of financing the joint undertaking and of establishing and maintaining a budget;

(e) The permissible method or methods to be employed in amending the agreement or accomplishing the partial or complete termination of the agreement and for disposing of property upon such partial or complete termination consistent with section 13-2518;

(f) The manner of levying, collecting, and accounting for any tax authorized under sections 13-318 to 13-326 or 13-2813 to 13-2816 and any allocation of tax authority under section 13-2507; and

(g) Any other necessary and proper matters.

(3) No agreement made pursuant to the Joint Public Agency Act shall relieve any public agency of any obligation or responsibility imposed upon it by law except to the extent of actual and timely performance by a joint public agency created by an agreement made pursuant to the act, which performance may be offered in satisfaction of the obligation or responsibility.

(4) Participating public agencies may transfer property, other assets, and employees to a joint public agency as provided in the agreement. Notwithstanding other provisions of law, if employees are transferred any vested employment rights shall be transferred with the employee and the employee shall be vested with the joint public agency at the time of transfer.

(5) Any governing body as defined in section 13-503 which is a party to an agreement made pursuant to the Joint Public Agency Act shall provide information to the Auditor of Public Accounts regarding such agreements as required in section 13-513.



13-2505 - Joint exercise of powers.

13-2505. Joint exercise of powers.

Notwithstanding any restrictions contained in a city charter, any power, privilege, or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with any other public agency of this state and jointly with any public agency of any other state or of the United States to the extent that laws of such other state or of the United States permit such joint exercise or enjoyment. Any agency of state government when acting jointly with any public agency may exercise and enjoy all of the powers, privileges, and authority conferred by the Joint Public Agency Act upon a public agency.



13-2506 - Legislative power; limitation.

13-2506. Legislative power; limitation.

The Legislature may amend or repeal the Joint Public Agency Act or any law governing public agencies, and any agreement which creates a joint public agency is subject to the amendment or repeal of a law governing participating public agencies by subsequent acts of the Legislature, the United States, or another state, except that no act of the Legislature may impair any contractual obligation of a joint public agency or any participant thereof, including a contract for bonded indebtedness.



13-2507 - Power to tax.

13-2507. Power to tax.

(1) A joint public agency shall have only those powers of taxation as one or more of the participating public agencies has and only as specifically provided in the agreement proposing creation of the joint public agency, except that a joint public agency shall not levy a local option sales tax. Participating public agencies may agree to allow the joint public agency to levy a property tax rate not to exceed a limit as provided in the agreement if the agreement also limits the levy authority of the overlapping participating public agencies collectively to the same amount. The levy authority of a joint public agency shall be allocated by the city or county as provided in section 77-3443, and the agreement may require allocation of levy authority by the city or county.

(2) If one or more of the participating public agencies is a municipality, the agreement may allow any occupation or wheel tax to be extended over the area encompassed by the joint public agency at a rate uniform to that of the city or village for the purpose of providing revenue to finance the services to be provided by the joint public agency. The tax shall not be extended until the procedures governing enactment by the municipality are followed by the joint public agency, including any requirement for a public vote.

(3) If the agreement calls for the allocation of property tax levy authority to the joint public agency, the amount of the allocation to the joint public agency and from each participating public agency shall be reported to the Property Tax Administrator.



13-2508 - Joint public agencies; creation authorized.

13-2508. Joint public agencies; creation authorized.

Any combination of two or more public agencies may create one or more joint public agencies to exercise the powers and authority prescribed by the Joint Public Agency Act.



13-2509 - Creation; procedure; appointment of representatives.

13-2509. Creation; procedure; appointment of representatives.

(1) The governing body of each public agency participating in the creation of a joint public agency shall adopt a resolution determining that there is a need for a joint public agency and setting forth the names of the proposed participating public agencies. The resolution shall be published in three issues, not less than seven days between issues, of a legal newspaper for each proposed participating public agency or a newspaper having general circulation in the area served by a proposed participating public agency if no legal newspaper exists for the participating public agency and of one or more newspapers of general circulation in the area to be served by the joint public agency. Any such resolution shall not be adopted by a public agency prior to five days after the last publication by the proposed participating public agency. In the case of a state agency, the governing board shall adopt the resolution, or if there is no governing board, the Governor shall issue a proclamation without notice in lieu of a resolution. In the case of a federal agency, the governing board shall adopt the resolution or, if there is no governing board, the President of the United States shall issue a proclamation without notice in lieu of a resolution. The resolution may be adopted by a governing body on its own motion upon determining, in its discretion, that a need exists for a joint public agency. In determining whether such a need exists, a governing body may take into consideration the present and future needs of the public agency with respect to the materials, goods, property, and services which a joint public agency may utilize or provide, the adequacy, suitability, and availability of such materials, goods, property, and services to meet the needs of the participating public agency if no joint public agency is formed, and economic or other advantages or efficiencies which may be realized by cooperative action through a joint public agency.

(2) Upon issuance of a certificate of creation by the Secretary of State, the Governor in the case of a participating state agency which does not have a governing board, the President of the United States or federal agency head in the case of a federal agency, the mayor or city manager in the case of a city which has not elected to be governed as a village, or the chairperson of the governing body of each participating public agency shall appoint representatives as provided by the agreement for creation of the joint public agency. Representatives, other than representatives appointed by the Governor, the President of the United States, or a federal agency head, must be members of the governing body of the participating public agency which they are appointed to represent. Upon issuance of an amended certificate of creation pursuant to section 13-2513, a representative shall be appointed by each additional participating public agency as provided in this section. An alternate representative with the same qualifications may be appointed in the same manner as a representative and shall serve and exercise all powers of a representative in the absence of the representative for whom he or she is the alternate. The representatives shall constitute the board in which shall be vested all powers of the joint public agency.



13-2510 - Creation; statement; contents.

13-2510. Creation; statement; contents.

Within thirty days after adoption of the resolutions for creation of a joint public agency by the proposed participating public agencies, the board shall file with the Secretary of State a statement signed by the representatives setting forth (1) the names of all the proposed participating public agencies, (2) a certified copy of each of the resolutions of the participating public agencies determining the need for such a joint public agency, (3) proof of publication as required in subsection (1) of section 13-2509, (4) a brief description of the nature of the joint public agency's activities, and (5) the name of the joint public agency.



13-2511 - Creation; Secretary of State; duties; certificate of creation; issuance.

13-2511. Creation; Secretary of State; duties; certificate of creation; issuance.

The Secretary of State shall examine the statement and, if he or she finds that the name proposed for the joint public agency is distinguishable from any other entity name registered or on file with the Secretary of State pursuant to Nebraska law and that the statement conforms to the requirements of the Joint Public Agency Act, the Secretary of State shall record it and issue and record a certificate of creation. The certificate shall state the name of the joint public agency, the fact and date of creation, and the names of the participating public agencies. Upon the issuance of the certificate, the existence of the joint public agency as a political subdivision and a body corporate and politic of this state shall commence. Notice of the issuance of the certificate shall be given to all of the proposed participating public agencies by the Secretary of State and shall be published in one issue of a legal newspaper for each proposed participating public agency or a newspaper having general circulation in the area served by a proposed participating public agency if no legal newspaper exists for the participating public agency and of one or more newspapers of general circulation in the area to be served by the joint public agency.



13-2512 - Certificate of creation; proof of establishment.

13-2512. Certificate of creation; proof of establishment.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the joint public agency, the joint public agency shall be conclusively deemed to have been established, except as against the state, in accordance with the Joint Public Agency Act upon proof of the filing of the certificate of creation by the Secretary of State. A copy of the certificate or amended certificate, duly certified by the Secretary of State, shall be admissible in evidence in any suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.



13-2513 - Participation by other public agencies; procedure.

13-2513. Participation by other public agencies; procedure.

After the creation of a joint public agency, any other public agency may become a participating public agency therein upon (1) the adoption of a resolution by the governing body of the public agency setting forth the determination prescribed in section 13-2509 and authorizing the public agency to become a participating public agency after notice as described in subsection (1) of section 13-2509, (2) application to the joint public agency, and (3) adoption by a majority vote of the representatives, unless the joint public agency's rules of governance require a greater percentage, of a resolution by the board admitting the public agency as a participating public agency. Thereupon the public agency shall become a participating public agency entitled to appoint a representative or representatives in the manner prescribed by sections 13-2509 and 13-2515 and to otherwise participate in the joint public agency to the same extent as if the public agency had participated in the creation of the joint public agency. Upon the filing with the Secretary of State of certified copies of the resolutions described in this section and proof of publication of notice, the Secretary of State shall issue an amended certificate of creation setting forth the names of the participating public agencies, the date of creation, and the name of the joint public agency. Notice shall be given as provided in section 13-2511.



13-2514 - Representatives; terms; vacancy; expenses.

13-2514. Representatives; terms; vacancy; expenses.

Each representative shall serve for a term specified in the agreement creating the joint public agency, not to exceed four years, or until his or her successor has been appointed and has qualified in the same manner as the original appointment. A representative shall be eligible for reappointment upon the expiration of his or her term. A certificate of the appointment or reappointment of any representative or alternate representative shall be issued by the governing body and shall be filed with the clerk or secretary of the public agency for which the representative acts and the joint public agency. The certificate shall be conclusive evidence of the due and proper appointment of the representative. A representative may be removed for any cause at any time by the governing body of the participating public agency for which the representative acts. A representative shall be removed if he or she is no longer a member of the governing body of the public agency which makes the appointment. A vacancy shall be filled for the balance of the unexpired term of a person who is no longer eligible to hold office in the same manner as the original appointment, until the term as representative expires, or until removed by the participating public agency which appointed him or her. A representative shall receive no compensation for his or her services but shall be entitled to actual and necessary expenses incurred in the discharge of his or her official duties, including mileage at the rate provided in section 81-1176.



13-2515 - Representatives; number; voting; quorum; meetings.

13-2515. Representatives; number; voting; quorum; meetings.

(1) Each participating public agency shall at all times be entitled to appoint at least one representative. A joint public agency's rules of governance may allow any participating public agency to appoint additional representatives and shall specify the number of representatives to be appointed by each participating public agency. The number of representatives may be increased or decreased from time to time by an amendment to the rules of governance approved by each participating public agency as evidenced by a resolution of the governing body thereof unless the agreement provides for approval by less than all participating public agencies.

(2) Each representative shall be entitled to one vote. With the approval of each participating public agency as evidenced by a resolution of the governing body thereof unless the agreement provides for approval by less than all participating public agencies, a joint public agency's rules of governance may allow the representative of any participating public agency to cast more than one vote and shall specify the number of votes such representative may cast.

(3) A quorum of the board is required for conducting the business and exercising the powers of the joint public agency and for all other purposes. Unless the rules of governance require a larger quorum, the presence at the meeting of the number of representatives entitled to cast a majority of the total votes which may be cast by all of the representatives constitutes a quorum. Action may be taken upon a vote of a majority of the votes which the representatives present are entitled to cast unless the rules of governance require a larger vote.

(4) The manner of scheduling regular meetings and the method of calling special board meetings, including the giving or waiving of notice, shall be as provided in the rules of governance within the constraints of the Open Meetings Act.



13-2516 - Board; officers; employees.

13-2516. Board; officers; employees.

The board shall elect a chairperson and vice-chairperson from among its representatives. The joint public agency may employ an executive director. The board shall elect a secretary who shall either be from among the representatives or the executive director. The joint public agency may employ or obtain the services of legal counsel, technical experts, and such other officers, agents, and employees as it may require and shall determine their qualifications, duties, compensation, and term of office. The board may delegate to its officers, agents, or employees such powers and duties as the board deems proper.



13-2517 - Committees; meetings.

13-2517. Committees; meetings.

(1) The board may create an executive committee the composition of which shall be set forth in the joint public agency's rules of governance. The executive committee shall have and exercise the power and authority of the board during intervals between the board's meetings in accordance with the rules of governance, motions, or resolutions creating the executive committee. The terms of office of the members of the executive committee and the method of filling vacancies shall be fixed by the rules of governance.

(2) The board may also create one or more committees to which the board may delegate such powers and duties as the board shall specify. In no event shall any committee be empowered to authorize the issuance of bonds. The membership and voting requirements for action by a committee shall be specified by the board.

(3) The board shall be subject to the Open Meetings Act.



13-2518 - Dissolution; withdrawal.

13-2518. Dissolution; withdrawal.

Unless the agreement provides for dissolution, a joint public agency shall be dissolved upon the adoption, by the governing bodies of at least one-half of the participating public agencies, of a resolution setting forth the determination that the need for the public agencies to act cooperatively through a joint public agency no longer exists. A joint public agency shall not be dissolved so long as the agency has bonds outstanding unless provision for full payment of the bonds and interest thereon, by escrow or otherwise, has been made pursuant to the terms of the bonds or the resolution, indenture, or security instrument securing the bonds. If the governing bodies of one or more, but less than a majority, of the participating public agencies adopt such a resolution, such public agencies shall be permitted to withdraw from participation in the joint public agency, but withdrawal shall not affect the obligations of the withdrawing public agency pursuant to any contracts or other agreements with the joint public agency. Withdrawal shall not impair the payment of any outstanding bonds or interest thereon. In the event of the dissolution of a joint public agency, its board shall provide for the disposition, division, or distribution of the joint public agency's assets among the participating public agencies by such means as the board shall determine, in its sole discretion, to be fair and equitable or as provided in the agreement for creation of the joint public agency.



13-2519 - Status as political subdivision.

13-2519. Status as political subdivision.

A joint public agency shall constitute a political subdivision and a public body corporate and politic of this state exercising public powers separate from the participating public agencies. A joint public agency shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a political subdivision and a public body corporate and politic exercising powers and acting on behalf of the participating public agencies.



13-2520 - Applicability of Political Subdivisions Tort Claims Act.

13-2520. Applicability of Political Subdivisions Tort Claims Act.

A joint public agency may be sued subject to the Political Subdivisions Tort Claims Act.



13-2521 - Powers.

13-2521. Powers.

The powers of a joint public agency shall include the power:

(1) To sue;

(2) To have a seal and alter the same at pleasure or to dispense with the necessity thereof;

(3) To make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(4) From time to time, to make, amend, and repeal rules of governance not inconsistent with the Joint Public Agency Act or the terms of the agreement for its creation to carry out and effectuate its powers and purposes;

(5) To adopt and promulgate rules and regulations as authorized for at least one of the participating public agencies and as provided in the agreement;

(6) To acquire, own, hold, use, lease, as lessor or lessee, sell, or otherwise dispose of, mortgage, pledge, or grant a security interest in any real or personal property, commodity, product, or service or any interest therein or right thereto as provided by law;

(7) To incur debts, liabilities, or obligations, including the borrowing of money and the issuance of bonds, secured or unsecured, pursuant to the Joint Public Agency Act;

(8) To borrow money or accept contributions, grants, or other financial assistance from a public agency and to comply with such conditions and enter into such contracts, covenants, mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable;

(9) To fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, or facilities provided by the joint public agency;

(10) Subject to any agreements with holders of outstanding bonds, to invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in such obligations, securities, and other investments as the board shall deem proper;

(11) To join and pay dues to organizations, membership in which is deemed by the board to be beneficial to the accomplishment of the joint public agency's purposes; and

(12) To exercise any other powers which are deemed necessary and convenient to carry out the Joint Public Agency Act.

A joint public agency may perform any governmental service, activity, or undertaking which at least one of the participating public agencies is authorized to perform. In exercising its powers under this section to perform any governmental service, activity, or undertaking, a joint public agency shall be subject to the same procedures, regulations, and restrictions as the participating public agency which is granted the power by law to perform the governmental service, activity, or undertaking.



13-2522 - Liability insurance coverage.

13-2522. Liability insurance coverage.

The board may provide its representatives, its officers, and agents and employees of the joint public agency and participating public agencies, either collectively or individually, with personal liability insurance coverage insuring against any liability and claim arising by reason of any act or omission in any manner relating to the performance, attempted performance, or failure of performance of official duties as a participating public agency, representative, officer, agent, or employee and may authorize the payment of the premium, cost, and expense of insurance from the general fund of the joint public agency. The agreement may provide that such coverage be the responsibility of one or more of the participating public agencies.



13-2523 - Benefits.

13-2523. Benefits.

The agreement creating a joint public agency may provide that insurance, retirement, indemnification, and other benefits be provided by one or more participating public agencies. If the agreement so provides, the insurance, retirement, indemnification, or other benefits applicable to the participating public agencies shall include the officers or employees of the joint public agency as provided in the agreement.



13-2524 - Bankruptcy petition; authorized.

13-2524. Bankruptcy petition; authorized.

A joint public agency may file a petition in the United States Bankruptcy Court under 11 U.S.C. chapter 9 and any acts amendatory thereto and supplementary thereof and may incur and pay the expenses incident to the consummation of a plan of adjustment of debts as contemplated by the petition.



13-2525 - Biennial report; fee.

13-2525. Biennial report; fee.

(1) Commencing in 2001 and each odd-numbered year thereafter, each joint public agency shall deliver to the Secretary of State a biennial report on a form prescribed and furnished by the Secretary of State that sets forth:

(a) The name of the joint public agency;

(b) The street address of its principal office and the name of its manager or executive director, if any, at the office in this state;

(c) The names and business or residence addresses of its representatives and principal officers;

(d) A brief description of the nature of its activities; and

(e) The names of the participating public agencies.

(2) The information in the biennial report must be current on the date the biennial report is executed on behalf of the joint public agency.

(3) The first biennial report must be delivered to the Secretary of State between January 1 and April 1 of the odd-numbered year following the calendar year in which the joint public agency was authorized to transact business. Subsequent biennial reports must be delivered to the Secretary of State between January 1 and April 1 of the following odd-numbered years. The biennial report is due on April 1 of the odd-numbered year in which it must be delivered to the Secretary of State as required by this section.

(4) If a biennial report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting joint public agency in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within thirty days after the effective date of notice, it is deemed to be timely filed.

(5) Upon the delivery of the biennial report as provided in this section, the Secretary of State shall charge and collect a fee of twenty dollars. The fee is due on April 1 of the odd-numbered year in which the biennial report must be delivered to the Secretary of State as required by this section.



13-2526 - Bidding procedures.

13-2526. Bidding procedures.

If all participating public agencies are of the same type, the bidding procedures for that type of public agency apply to the joint public agency. If the participating public agencies are not all of the same type, the bidding requirements set out in the County Purchasing Act apply to the joint public agency.



13-2527 - Expenditures; bond requirements.

13-2527. Expenditures; bond requirements.

(1) All money of the joint public agency shall be paid out or expended only by check, draft, warrant, or other instrument in writing, signed by the chairperson and the treasurer, assistant treasurer, or such other officer, employee, or agent of the joint public agency as is authorized by the treasurer to sign in his or her behalf. The authorization by the treasurer shall be in writing and filed with the secretary of the joint public agency.

(2) In the event that there is no treasurer's bond that expressly insures the joint public agency against loss resulting from the fraudulent, illegal, negligent, or otherwise wrongful or unauthorized acts or conduct by or on the part of any person authorized to sign checks, drafts, warrants, or other instruments in writing, there shall be procured and filed with the secretary of the joint public agency, together with the written authorization filed with the secretary, a surety bond, effective for protection against the loss, in such form and penal amount and with such corporate surety as shall be approved in writing by the signed endorsement thereon of any two officers of the joint public agency other than the treasurer. The secretary shall report to the board at each meeting any such bonds filed, or any change in the status of any such bonds, since the last previous meeting of the board.



13-2528 - Agreement; approval by state officer or agency; when required.

13-2528. Agreement; approval by state officer or agency; when required.

In the event that an agreement made pursuant to the Joint Public Agency Act deals in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by the officer or agency as to all matters within the officer's or agency's jurisdiction.



13-2529 - Public agencies; powers.

13-2529. Public agencies; powers.

Any public agency entering into an agreement pursuant to the Joint Public Agency Act may appropriate funds and may sell, lease, give, or otherwise supply the board, joint public agency, or other legal or administrative entity created to operate the joint or cooperative undertaking by providing such personnel or services therefor as it may employ or contract to furnish.



13-2530 - Revenue bonds authorized.

13-2530. Revenue bonds authorized.

(1) Any joint public agency may issue such types of bonds as its board may determine subject only to any agreement with the holders of outstanding bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenue from one or more projects, from one or more revenue-producing contracts, including securities acquired from any person, bonds issued by any qualified public agency under the Public Facilities Construction and Finance Act, or leases made by the joint public agency with any person, including any of the public agencies which are parties to the agreement creating the joint public agency, or from its revenue generally or which may be additionally secured by a pledge of any grant, subsidy, or contribution from any person or a pledge of any income or revenue, funds, or money of the joint public agency from any source whatsoever or a mortgage or security interest in any real or personal property, commodity, product, or service or interest therein.

(2) Any bonds issued by such joint public agency shall be issued on behalf of the joint public agency solely for the specific purpose or purposes for which the joint public agency has been created. Such specific purposes may include, but shall not be limited to, joint projects authorized by the Public Facilities Construction and Finance Act; solid waste collection, management, and disposal; waste recycling; sanitary sewage treatment and disposal; public safety communications; correctional facilities; water treatment plants and distribution systems; drainage systems; flood control projects; fire protection services; ground water quality management and control; river-flow enhancement; education and postsecondary education; hospital and other health care services; bridges, roads, and streets; and law enforcement.

(3) As an alternative to issuing bonds for financing public safety communication projects, any joint public agency may enter into a financing agreement with the Nebraska Investment Finance Authority for such purpose.

(4) Any joint public agency formed for purposes of providing or assisting with the provision of public safety communications may enter into an agreement with any other joint public agency relating to (a) the operation, maintenance, or management of the property or facilities of such joint public agency or (b) the operation, maintenance, or management of the property or facilities of such other joint public agency.



13-2531 - General obligation bonds.

13-2531. General obligation bonds.

Any joint public agency may from time to time issue its bonds in such principal amounts as its board determines is necessary to provide sufficient funds to carry out any of the joint public agency's purposes and powers, including the establishment or increase of reserves, the payment of interest accrued during construction of a project and for such period thereafter as the board may determine, and the payment of all other costs or expenses of the joint public agency incident to and necessary or convenient to carry out its purposes and powers. Except as provided in section 72-2304, bonds issued for purposes of the Public Facilities Construction and Finance Act may be issued with no requirement for a vote.



13-2532 - Bonds; treatment.

13-2532. Bonds; treatment.

(1) The representatives or agents of the board and a person executing the bonds shall not be liable personally on such bonds by reason of the issuance thereof.

(2) The bonds shall not be a debt of any political subdivision other than the joint public agency or of this state, and neither this state nor any other political subdivision shall be liable thereon. Bonds shall be payable only out of any funds or properties of the issuing joint public agency. Such limitations shall be plainly stated upon the face of the bonds.



13-2533 - Bond issuance; procedure.

13-2533. Bond issuance; procedure.

Bonds shall be authorized by resolution of the board and may be issued under a resolution, indenture, or other security instrument in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, indenture, or other security instrument may provide and without limitation by any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature.



13-2534 - Bonds; negotiation; sale.

13-2534. Bonds; negotiation; sale.

(1) Except as the board may otherwise provide, any bond and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as the issuing board may provide and at such price or prices as such board shall determine.



13-2535 - Bonds; signatures.

13-2535. Bonds; signatures.

If any of the officers whose signatures appear on any bonds or coupons cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



13-2536 - Bond issuance; covenants.

13-2536. Bond issuance; covenants.

Any joint public agency may in connection with the issuance of its bonds:

(1) Covenant as to the use of any or all of its property, real or personal;

(2) Redeem the bonds, covenant for their redemption, and provide the terms and conditions thereof;

(3) Covenant to charge or seek necessary approvals to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the joint public agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the joint public agency, and creation and maintenance of any reasonable reserves therefor and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived, and as to the consequences of default and the remedies of bondholders;

(5) Covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any project or projects or any revenue-producing contract or contracts made by the joint public agency with any person to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) Covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the joint public agency may have any rights or interest;

(7) Covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied and the pledge of such proceeds to secure the payment of the bonds;

(8) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) Covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Covenant as to the custody, safekeeping, and insurance of any of its properties or investments and the use and disposition of insurance proceeds;

(12) Covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the joint public agency may determine;

(13) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) Make all other covenants and do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds or in the absolute discretion of the joint public agency tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) Execute all instruments necessary or convenient in the exercise of the powers in the Joint Public Agency Act granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



13-2537 - Refunding bonds authorized.

13-2537. Refunding bonds authorized.

Any joint public agency may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the board deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the board in its discretion or to the date or dates of maturity, whichever is determined to be most advantageous or convenient for the joint public agency, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the board. A determination by the board that any refinancing is advantageous or necessary to the joint public agency, that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.



13-2538 - Refunding bonds; proceeds.

13-2538. Refunding bonds; proceeds.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, in obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates are secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which have not matured and which are not presently redeemable or, if presently redeemable, have not been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



13-2539 - Refunding bonds; exchange for other bonds.

13-2539. Refunding bonds; exchange for other bonds.

Refunding bonds may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the board may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



13-2540 - Other bond provisions applicable.

13-2540. Other bond provisions applicable.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the joint public agency in respect of the same shall be governed by the Joint Public Agency Act relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



13-2541 - Bond issuance; consent not required.

13-2541. Bond issuance; consent not required.

Bonds may be issued under the Joint Public Agency Act without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by the act, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



13-2542 - Notice; proceeding.

13-2542. Notice; proceeding.

The board may provide for the publication of any resolution or other proceeding adopted by it pursuant to the Joint Public Agency Act in a newspaper of general circulation published in the area served by the joint public agency or, if no newspaper is so published, in a newspaper qualified to carry legal notices having general circulation in the area served by the joint public agency.



13-2543 - Issuance of bonds; notice.

13-2543. Issuance of bonds; notice.

In the case of a resolution or other proceeding providing for the issuance of bonds pursuant to the Joint Public Agency Act, the board may, either before or after the adoption of such resolution or other proceeding, in lieu of publishing the entire resolution or other proceeding, publish a notice of intention to issue bonds under the act, titled as such, containing:

(1) The name of the joint public agency;

(2) The purpose of the issue, including a brief description of the project and the name of the public agencies to be serviced by the project;

(3) The principal amount of bonds to be issued;

(4) The maturity date or dates and amount or amounts maturing on such dates;

(5) The maximum rate of interest payable on the bonds; and

(6) The times and place where a copy of the form of the resolution or other proceeding providing for the issuance of the bonds may be examined which shall be at an office of the joint public agency, identified in the notice, during regular business hours of the joint public agency as described in the notice and for a period of at least thirty days after the publication of the notice.



13-2544 - Issuance of bonds; right to contest; procedure.

13-2544. Issuance of bonds; right to contest; procedure.

For a period of thirty days after such publication, any interested person shall have the right to contest the legality of such resolution or proceeding or any bonds which may be authorized thereby, any provisions made for the security and payment of such bonds, or any contract of purchase, sale, or lease relating to the issuance of such bonds. After such time no one shall have any cause of action to contest the regularity, formality, or legality thereof for any cause whatsoever.



13-2545 - Bonds; investment authorized.

13-2545. Bonds; investment authorized.

Bonds issued pursuant to the Joint Public Agency Act shall be securities in which all public officers and instrumentalities of the state and all political subdivisions, insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, personal representatives, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



13-2546 - Bonds, property, and income; exempt from taxes; when.

13-2546. Bonds, property, and income; exempt from taxes; when.

(1) All bonds of a joint public agency are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(2) The property of a joint public agency, including any pro rata share of any property owned by a joint public agency in conjunction with any other person, is declared to be public property of a governmental subdivision of the state. Such property and the income of a joint public agency shall be exempt from all taxes and assessments of the state or any political subdivision of the state if used for a public purpose.



13-2547 - Act; how construed.

13-2547. Act; how construed.

The provisions of the Joint Public Agency Act shall be deemed to provide an additional, alternative, and complete method for the doing of the things authorized by the act and shall be deemed and construed to be supplemental and additional to, and not in derogation of, powers conferred upon political subdivisions, agencies, and others by law. Insofar as the provisions of the Joint Public Agency Act are inconsistent with the provisions of any general or special law, administrative order, or regulation, the provisions of the Joint Public Agency Act shall be controlling.



13-2548 - Pledge of state.

13-2548. Pledge of state.

The State of Nebraska does hereby pledge to and agree with the holders of any bonds and with those persons who may enter into contracts with any joint public agency under the Joint Public Agency Act that the state will not alter, impair, or limit the rights thereby vested until the bonds, together with applicable interest, are fully met and discharged and such contracts are fully performed. Nothing contained in the Joint Public Agency Act shall preclude such alteration, impairment, or limitation if and when adequate provisions are made by law for the protection of the holders of the bonds or persons entering into contracts with any joint public agency. Each joint public agency may include this pledge and undertaking for the state in such bonds or contracts.



13-2549 - Joint public agency; status.

13-2549. Joint public agency; status.

A joint public agency created by public agencies pursuant to the Joint Public Agency Act shall not be considered a state agency, and an employee of such an entity or agency shall not be considered a state employee.



13-2550 - Liberal construction.

13-2550. Liberal construction.

The Joint Public Agency Act is necessary for the welfare of the state and its inhabitants and shall be construed liberally to effect its purposes.



13-2601 - Act, how cited.

13-2601. Act, how cited.

Sections 13-2601 to 13-2613 shall be known and may be cited as the Convention Center Facility Financing Assistance Act.



13-2602 - Legislative findings.

13-2602. Legislative findings.

(1) The Legislature finds that it will be beneficial to the economic well-being of the people of this state that there be convention and meeting center facilities and sports arena facilities of appropriate size and quality to host regional, national, or international events. Regional refers to states that border Nebraska; national refers to states other than those that border Nebraska; and international refers to nations other than the United States.

(2) The Legislature further finds that such facilities may (a) generate new economic activity as well as additional state and local taxes from persons residing within and outside the state and (b) create new economic opportunities for residents.

(3) In order that the state may receive any long-term economic and fiscal benefits from such facilities, a need exists to provide some state assistance to political subdivisions endeavoring to construct, acquire, substantially reconstruct, expand, operate, improve, or equip such facilities.

(4) Therefor, it is deemed to be in the best interest of both the state and its political subdivisions that the state assist political subdivisions in financing the construction, acquisition, substantial reconstruction, expansion, operation, improvement, or equipping of such facilities.

(5) The amount of state assistance shall be limited to a designated portion of state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels.



13-2603 - Terms, defined.

13-2603. Terms, defined.

For purposes of the Convention Center Facility Financing Assistance Act:

(1)(a) Associated hotel means any publicly owned facility in which the public may, for a consideration, obtain sleeping accommodations and which is located within two hundred yards of an eligible facility; and

(b) Beginning with applications for financial assistance received on or after February 1, 2008, associated hotel means any publicly or privately owned facility in which the public may, for a consideration, obtain sleeping accommodations and which is located within four hundred fifty yards of an eligible facility, measured from the eligible facility but not from any parking facility or other structure;

(2) Board means a board consisting of the Governor, the State Treasurer, the chairperson of the Nebraska Investment Council, the chairperson of the Nebraska State Board of Public Accountancy, and a professor of economics on the faculty of a state postsecondary educational institution appointed to a two-year term on the board by the Coordinating Commission for Postsecondary Education. For administrative and budget purposes only, the board shall be considered part of the Department of Revenue;

(3) Bond means a general obligation bond, redevelopment bond, lease-purchase bond, revenue bond, or combination of any such bonds;

(4) Convention and meeting center facility means a temperature-controlled building and personal property primarily used as a convention and meeting center, including an auditorium, an exhibition hall, a facility for onsite food preparation and serving, an onsite, directly connected parking facility for the use of the convention and meeting center facility, and an onsite administrative office of the convention and meeting center facility;

(5)(a) Eligible facility means any publicly owned convention and meeting center facility approved for state assistance on or before June 1, 2007, any publicly owned sports arena facility attached to such convention and meeting center facility, or any publicly or privately owned convention and meeting center facility or publicly or privately owned sports arena facility acquired, constructed, improved, or equipped after June 1, 2007; and

(b) Beginning with applications for financial assistance received on or after February 1, 2008, eligible facility does not include any publicly or privately owned sports arena facility with a seating capacity greater than sixteen thousand seats;

(6) General obligation bond means any bond or refunding bond issued by a political subdivision and which is payable from the proceeds of an ad valorem tax;

(7) Political subdivision means any local governmental body formed and organized under state law and any joint entity or joint public agency created under state law to act on behalf of political subdivisions which has statutory authority to issue general obligation bonds;

(8) Revenue bond means any bond or refunding bond issued by a political subdivision which is limited or special rather than a general obligation bond of the political subdivision and which is not payable from the proceeds of an ad valorem tax; and

(9) Sports arena facility means any enclosed temperature-controlled building primarily used for competitive sports, including arenas, dressing and locker facilities, concession areas, parking facilities, and onsite administrative offices connected with operating the facilities.



13-2604 - State assistance.

13-2604. State assistance.

Any political subdivision that has acquired, constructed, improved, or equipped or has approved a general obligation bond issue to acquire, construct, improve, or equip eligible facilities may apply to the board for state assistance. The state assistance may be used to pay back amounts expended or borrowed through one or more issues of bonds to be expended by the political subdivision to acquire, construct, improve, and equip eligible facilities until repayment in full of the amounts expended or borrowed by the political subdivision, including the principal of and interest on bonds, for eligible facilities.



13-2605 - State assistance; application; contents.

13-2605. State assistance; application; contents.

(1) All applications for state assistance under the Convention Center Facility Financing Assistance Act shall be in writing and shall include a certified copy of the approving action of the governing body of the applicant describing the proposed eligible facility and the anticipated financing.

(2) The application shall contain:

(a) A description of the proposed financing of the eligible facility, including the estimated principal and interest requirements for the bonds proposed to be issued in connection with the eligible facility or the amounts necessary to repay the original investment by the applicant in the eligible facility;

(b) Documentation of local financial commitment to support the project, including all public and private resources pledged or committed to the project; and

(c) Any other project information deemed appropriate by the board.

(3) Upon receiving an application for state assistance, the board shall review the application and notify the applicant of any additional information needed for a proper evaluation of the application.

(4) Any state assistance received pursuant to the act shall be used only for public purposes.



13-2606 - Board; powers and duties; hearing.

13-2606. Board; powers and duties; hearing.

(1) After reviewing an application submitted under section 13-2605 and upon reasonable notice to the applicant, the board shall hold a public hearing on the application.

(2) The board shall give notice of the time, place, and purpose of the public hearing by publication three times in a newspaper of statewide circulation. Such publication shall be not less than ten days prior to the hearing. The notice shall describe generally the facilities for which state assistance has been requested. The applicant shall pay the cost of the notice.

(3) At the public hearing, representatives of the applicant and any other interested persons may appear and present evidence and argument in support of or in opposition to the application or neutral testimony. The board may seek expert testimony and may require testimony of persons whom the board desires to comment on the application. The board may provide for the acceptance of additional evidence after conclusion of the public hearing.



13-2607 - Board; assistance approved; when; quorum.

13-2607. Board; assistance approved; when; quorum.

(1) After consideration of the application and the evidence, the board shall issue a finding of whether the convention and meeting center facility or sports arena facility described in the application is eligible for state assistance.

(2) If the board finds that the facility described in the application is an eligible facility and that state assistance is in the best interest of the state, the application shall be approved.

(3) In determining whether state assistance is in the best interest of the state, the board shall consider the fiscal and economic capacity of the applicant to finance the local share of the eligible facility.

(4) A majority of the board members constitutes a quorum for the purpose of conducting business. All actions of the board shall be by a majority vote of all the board members, one of whom must be the Governor.



13-2608 - Repealed. Laws 2007, LB 551, § 10.

13-2608. Repealed. Laws 2007, LB 551, § 10.



13-2609 - Tax Commissioner; duties; certain retailers and operators; reports required.

13-2609. Tax Commissioner; duties; certain retailers and operators; reports required.

(1) If an application is approved, the Tax Commissioner shall:

(a) Audit or review audits of the approved convention and meeting center facility, sports arena facility, or associated hotel to determine the state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels; and

(b) Certify annually the amount of state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels, to the State Treasurer.

(2) State sales tax revenue collected by retailers and operators that are not eligible facilities but are doing business at eligible facilities shall be reported on informational returns developed by the Department of Revenue and provided to any such retailers and operators by the eligible facility. The informational returns shall be submitted to the department by the retailer or operator by the twentieth day of the month following the month the sales taxes are collected. The Tax Commissioner shall use the data from the informational returns and sales tax returns of eligible facilities and associated hotels to determine the appropriate amount of state sales tax revenue.

(3) Changes made to the Convention Center Facility Financing Assistance Act by Laws 2007, LB 551, shall apply to state sales tax revenue collected commencing on July 1, 2006.



13-2610 - Convention Center Support Fund; created; use; investment; distribution to certain areas; development fund; committee.

13-2610. Convention Center Support Fund; created; use; investment; distribution to certain areas; development fund; committee.

(1) Upon the annual certification under section 13-2609, the State Treasurer shall transfer after the audit the amount certified to the Convention Center Support Fund. The Convention Center Support Fund is created. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2)(a) It is the intent of the Legislature to appropriate from the fund to any political subdivision for which an application for state assistance under the Convention Center Facility Financing Assistance Act has been approved an amount not to exceed (i) seventy percent of the state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels, (ii) seventy-five million dollars for any one approved project, or (iii) the total cost of acquiring, constructing, improving, or equipping the eligible facility. State assistance shall not be used for an operating subsidy or other ancillary facility.

(b) Ten percent of such funds appropriated to a city of the metropolitan class under this subsection shall be equally distributed to areas with a high concentration of poverty to (i) showcase important historical aspects of such areas or areas within close geographic proximity of the area with a high concentration of poverty or (ii) assist with the reduction of street and gang violence in such areas.

(c) Each area with a high concentration of poverty that has been distributed funds under subdivision (b) of this subsection shall establish a development fund and form a committee which shall identify and research potential projects to be completed in the area with a high concentration of poverty or in an area within close geographic proximity of such area if the project would have a significant or demonstrable impact on such area and make final determinations on the use of state sales tax revenue received for such projects.

(d) A committee formed in subdivision (c) of this subsection shall include the following three members:

(i) The member of the city council whose district includes a majority of the census tracts which each contain a percentage of persons below the poverty line of greater than thirty percent, as determined by the most recent federal decennial census, within the area with a high concentration of poverty;

(ii) The commissioner of the county whose district includes a majority of the census tracts which each contain a percentage of persons below the poverty line of greater than thirty percent, as determined by the most recent federal decennial census, within the area with a high concentration of poverty; and

(iii) A resident of the area with a high concentration of poverty, appointed by the other two members of the committee.

(e) A committee formed in subdivision (c) of this subsection shall solicit project ideas from the public and shall hold a public hearing in the area with a high concentration of poverty. Notice of a proposed hearing shall be provided in accordance with the procedures for notice of a public hearing pursuant to section 18-2115. The committee shall research potential projects and make the final determination regarding the annual distribution of funding to such projects.

(f) For purposes of this subsection, an area with a high concentration of poverty means an area within the corporate limits of a city of the metropolitan class consisting of one or more contiguous census tracts, as determined by the most recent federal decennial census, which contain a percentage of persons below the poverty line of greater than thirty percent, and all census tracts contiguous to such tract or tracts, as determined by the most recent federal decennial census.

(3) State assistance to the political subdivision shall no longer be available upon the retirement of the bonds issued to acquire, construct, improve, or equip the facility or any subsequent bonds that refunded the original issue or when state assistance reaches the amount determined under subdivision (2)(a) of this section, whichever comes first.

(4) The remaining thirty percent of state sales tax revenue collected by retailers and operators doing business at such facilities on sales at such facilities, state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and state sales tax revenue collected by associated hotels, shall be appropriated by the Legislature to the Civic and Community Center Financing Fund.

(5) Any municipality that has applied for and received a grant of assistance under the Civic and Community Center Financing Act may not receive state assistance under the Convention Center Facility Financing Assistance Act.



13-2611 - Bonds; issuance; election.

13-2611. Bonds; issuance; election.

(1) The applicant political subdivision may issue from time to time its bonds and refunding bonds to finance and refinance the acquisition, construction, improving, and equipping of eligible facilities and appurtenant public facilities that are a part of the same project. The bonds may be sold by the applicant in such manner and for such price as the applicant determines, at a discount, at par, or at a premium, at private negotiated sale or at public sale, after notice published prior to the sale in a legal newspaper having general circulation in the political subdivision or in such other medium of publication as the applicant deems appropriate. The bonds shall have a stated maturity of thirty years or less and shall bear interest at such rate or rates and otherwise be issued in accordance with the respective procedures and with such other terms and provisions as are established, permitted, or authorized by applicable state laws and home rule charters for the type of bonds to be issued. Such bonds may be secured as to payment in whole or in part by a pledge, as shall be determined by the applicant, from the income, proceeds, and revenue of the eligible facilities financed with proceeds of such bonds, from the income, proceeds, and revenue of any of its eligible facilities, or from its revenue and income, including its sales, use, or occupation tax revenue, fees, or receipts, as may be determined by the applicant. The applicant may further secure the bonds by a mortgage or deed of trust encumbering all or any portion of the eligible facilities and by a bond insurance policy or other credit support facility. No general obligation bonds, except refunding bonds, shall be issued until authorized by greater than fifty percent of the applicant's electors voting on the question as to their issuance at any election as defined in section 32-108. The face of the bonds shall plainly state that the bonds and the interest thereon shall not constitute nor give rise to an indebtedness, obligation, or pecuniary liability of the state nor a charge against the general credit, revenue, or taxing power of the state. Bonds of the applicant are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all state income taxes.

(2) All payments to political subdivisions under the Convention Center Facility Financing Assistance Act are made subject to specific appropriation for such purpose. Nothing in the act precludes the Legislature from amending or repealing the act at any time.



13-2612 - Act; applications; limitation.

13-2612. Act; applications; limitation.

The board shall not accept applications for assistance under the Convention Center Facility Financing Assistance Act after December 31, 2012.



13-2613 - Rules and regulations.

13-2613. Rules and regulations.

The Department of Revenue may adopt and promulgate rules and regulations to carry out the Convention Center Facility Financing Assistance Act.



13-2701 - Act, how cited.

13-2701. Act, how cited.

Sections 13-2701 to 13-2710 shall be known and may be cited as the Civic and Community Center Financing Act.



13-2702 - Purpose of act.

13-2702. Purpose of act.

The purpose of the Civic and Community Center Financing Act is to support the development of civic, community, and recreation centers throughout Nebraska. Furthermore, the act is intended to support projects that foster maintenance or growth of communities.



13-2703 - Terms, defined.

13-2703. Terms, defined.

For purposes of the Civic and Community Center Financing Act:

(1) Civic center means a facility that is primarily used to host conventions, meetings, and cultural events and a library;

(2) Community center means the traditional center of a community, typically comprised of a cohesive core of residential, civic, religious, and commercial buildings, arranged around a main street and intersecting streets;

(3) Department means the Department of Economic Development;

(4) Fund means the Civic and Community Center Financing Fund;

(5) Historic building means a building eligible for listing on or currently listed on the National Register of Historic Places; and

(6) Recreation center means a facility used for athletics, fitness, sport activities, or recreation that is owned by a municipality and is available for use by the general public with or without charge. Recreation center does not include any facility that requires a person to purchase a membership to utilize such facility.



13-2704 - Civic and Community Center Financing Fund; created; use; investment.

13-2704. Civic and Community Center Financing Fund; created; use; investment.

(1) The Civic and Community Center Financing Fund is created. The fund shall be administered by the department. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Transfers may be made from the fund to the General Fund, the Department of Revenue Enforcement Fund, and the State Colleges Sport Facilities Cash Fund at the direction of the Legislature.

(2)(a) The department shall use the Civic and Community Center Financing Fund for the following purposes:

(i) For grants of assistance as described in section 13-2704.01;

(ii) For grants of assistance as described in section 13-2704.02; and

(iii) For reasonable and necessary costs of the department directly related to the administration of the fund, not to exceed the amount needed to employ a one-half full-time equivalent employee.

(b) The fund may not be used for programming, marketing, advertising, or facility-staffing activities.

(3) The State Treasurer shall transfer two hundred fifty thousand dollars from the Civic and Community Center Financing Fund to the State Colleges Sport Facilities Cash Fund on October 1 of 2012, 2013, and 2014. Commencing October 1, 2015, and every year thereafter, the State Treasurer shall transfer four hundred thousand dollars from the Civic and Community Center Financing Fund to the State Colleges Sport Facilities Cash Fund.



13-2704.01 - Grants of assistance; purposes; applications; evaluation.

13-2704.01. Grants of assistance; purposes; applications; evaluation.

(1) The department shall use the fund to provide grants of assistance for the following purposes:

(a) To assist in the construction of new civic centers and recreation centers or the renovation or expansion of existing civic centers and recreation centers;

(b) To assist in the conversion, rehabilitation, or reuse of historic buildings; or

(c) To upgrade community centers, including the demolition of substandard and abandoned buildings.

(2) Applications for grants of assistance pursuant to this section shall be evaluated by the department pursuant to section 13-2707.



13-2704.02 - Grants of assistance; engineering and technical studies.

13-2704.02. Grants of assistance; engineering and technical studies.

(1) The department shall use the fund to provide grants of assistance for engineering and technical studies directly related to projects described in section 13-2704.01.

(2) Applications for grants of assistance pursuant to this section shall be evaluated by the department pursuant to section 13-2707.01.



13-2705 - Conditional grant approval; limits.

13-2705. Conditional grant approval; limits.

The department may conditionally approve grants of assistance from the fund to eligible and competitive applicants within the following limits:

(1) Except as provided in subdivision (2) of this section, a grant request shall be in an amount meeting the following requirements:

(a) For a grant of assistance under section 13-2704.01, at least ten thousand dollars but no more than:

(i) For a city of the primary class, one million five hundred thousand dollars;

(ii) For a municipality with a population of forty thousand but less than one hundred thousand, seven hundred fifty thousand dollars;

(iii) For a municipality with a population of twenty thousand but less than forty thousand, five hundred thousand dollars;

(iv) For a municipality with a population of ten thousand but less than twenty thousand, four hundred thousand dollars; and

(v) For a municipality with a population of less than ten thousand, two hundred fifty thousand dollars; and

(b) For a grant of assistance under section 13-2704.02, at least two thousand dollars but no more than ten thousand dollars;

(2) Upon the balance of the fund reaching two million five hundred thousand dollars, and until the balance of the fund falls below one million dollars, a grant request shall be in an amount meeting the following requirements:

(a) For a grant of assistance under section 13-2704.01, at least ten thousand dollars but no more than:

(i) For a city of the primary class, two million two hundred fifty thousand dollars;

(ii) For a municipality with a population of forty thousand but less than one hundred thousand, one million one hundred twenty-five thousand dollars;

(iii) For a municipality with a population of twenty thousand but less than forty thousand, seven hundred fifty thousand dollars;

(iv) For a municipality with a population of ten thousand but less than twenty thousand, six hundred thousand dollars; and

(v) For a municipality with a population of less than ten thousand, three hundred seventy-five thousand dollars; and

(b) For a grant of assistance under section 13-2704.02, at least two thousand dollars but no more than ten thousand dollars;

(3) Assistance from the fund shall not amount to more than fifty percent of the cost of the project for which a grant is requested; and

(4) A municipality shall not be awarded more than one grant of assistance under section 13-2704.01 and one grant of assistance under section 13-2704.02 in any five-year period.



13-2706 - Eligibility for grant; grant application.

13-2706. Eligibility for grant; grant application.

(1) Except as provided in subsection (2) of this section for a city of the primary class, any municipality that has applied for and received a grant of assistance under the Sports Arena Facility Financing Assistance Act shall not receive state assistance under the Civic and Community Center Financing Act for the same project for which the grant was awarded under the Sports Arena Facility Financing Assistance Act.

(2) A city of the primary class shall not be eligible to receive a grant of assistance from the Civic and Community Center Financing Act if the city has applied for and received a grant of assistance under the Sports Arena Facility Financing Assistance Act.

(3) Any city that has received funding under the Convention Center Facility Financing Assistance Act shall not receive state assistance under the Civic and Community Center Financing Act.

(4) Any municipality eligible for a grant of assistance as provided in this section may apply for a grant of assistance from the fund. Application shall be made on forms developed by the department.



13-2707 - Department; evaluation criteria; match required; location.

13-2707. Department; evaluation criteria; match required; location.

(1) The department shall evaluate all applications for grants of assistance under section 13-2704.01 based on the following criteria, which are listed in no particular order of preference:

(a) Retention Impact. Funding decisions by the department shall be based on the likelihood of the project retaining existing residents in the community where the project is located, developing, sustaining, and fostering community connections, and enhancing the potential for economic growth in a manner that will sustain the quality of life and promote long-term economic development;

(b) New Resident Impact. Funding decisions by the department shall be based on the likelihood of the project attracting new residents to the community where the project is located;

(c) Visitor Impact. Funding decisions by the department shall be based on the likelihood of the project enhancing or creating an attraction that would increase the potential of visitors to the community where the project is located from inside and outside the state;

(d) Readiness. The applicant's fiscal and economic capacity to finance the local share and ability to proceed and implement its plan and operate the civic center, community center, or recreation center; and

(e) Project Planning. Projects with completed technical assistance and feasibility studies shall be preferred to those with no prior planning.

(2) Any grant of assistance under section 13-2704.01 shall be matched at least equally from local sources. At least fifty percent of the local match must be in cash.

(3) To receive a grant of assistance under section 13-2704.01, the project for which the grant is requested shall be located in the municipality that applies for the grant.



13-2707.01 - Grant; engineering and technical studies; evaluation criteria.

13-2707.01. Grant; engineering and technical studies; evaluation criteria.

The department shall evaluate all applications for grants of assistance under section 13-2704.02 based on the following criteria:

(1) Financial Support. Assistance from the fund shall be matched at least equally from local sources. At least fifty percent of the local match must be in cash. Projects with a higher level of local matching funds shall be preferred as compared to those with a lower level of matching funds; and

(2) Project Location. Assistance from the fund shall be for engineering and technical studies related to projects that will be located in the municipality that applies for the grant.



13-2708 - Grant; approval.

13-2708. Grant; approval.

If a grant of assistance is approved by the department, the applicant shall receive conditional approval of the level of assistance. Projects shall receive funding from the fund in the order conditional approval is received and whenever there is sufficient money in the fund to provide the assistance. It is the intent of the Legislature to appropriate funds to support projects which have received conditional approval from the department. A grant of assistance shall be finally approved when funds for the project are appropriated by the Legislature.



13-2709 - Information on grants; department; duties.

13-2709. Information on grants; department; duties.

The department shall submit, as part of the department's annual status report under section 81-1201.11, the following information regarding the Civic and Community Center Financing Act:

(1) Information documenting the grants conditionally approved for funding by the Legislature in the following fiscal year;

(2) Reasons why a full application was not sent to any municipality seeking assistance under the act;

(3) The amount of sales tax revenue generated for the fund pursuant to subsection (4) of section 13-2610 and subsection (6) of section 13-3108, the total amount of grants applied for under the act, the year-end fund balance, and, if all available funds have not been committed to funding grants under the act, an explanation of the reasons why all such funds have not been so committed;

(4) The amount of appropriated funds actually expended by the department for the year;

(5) The department's current budget for administration of the act and the department's planned use and distribution of funds, including details on the amount of funds to be expended on grants and the amount of funds to be expended by the department for administrative purposes; and

(6) Grant summaries, including the applicant municipality, project description, grant amount requested, amount and type of matching funds, and reasons for approval or denial based on evaluation criteria from section 13-2707 or 13-2707.01 for every application seeking assistance under the act.



13-2710 - Rules and regulations.

13-2710. Rules and regulations.

The department shall adopt and promulgate rules and regulations to carry out the Civic and Community Center Financing Act.



13-2801 - Municipal county; creation; procedure.

13-2801. Municipal county; creation; procedure.

(1) One or more counties and at least one of the municipalities in each county may create a municipal county to carry out all county services and all municipal services. The process of creating a municipal county shall begin by passage of a joint resolution by the governing bodies of the counties and municipalities involved. The joint resolution may be initiated by the governing bodies or by petition as provided in subsection (2) of this section.

(2) Whenever registered voters of any county and of at least one municipality in the county, equal in number to ten percent of the total vote cast for Governor in the county or municipality at the preceding election, petition the respective county board and city council or village board of trustees to pass a resolution as contemplated by this section, it shall be the duty of the county board and city council or village board to pass a joint resolution creating an interjurisdictional planning commission. Petitions shall be filed with the county clerk, election commissioner, city clerk, or other officer having charge of the records of the governing body. The official shall ascertain the number of registered voters signing such petitions and transmit his or her findings, along with the petition, to the county board and city council or village board of trustees.

(3) Within ninety days after the passage of the joint resolution or within ninety days after receipt of a petition by the registered voters, the governing bodies of the counties and municipalities involved shall create an interjurisdictional planning commission. A commission may also be created by the district court having jurisdiction over the counties and municipalities involved upon the failure by the counties and municipalities to pass a joint resolution after submission of a petition by the registered voters. The commission shall have no less than nine members and no more than twenty-one members representing the counties and municipalities involved as determined by the governing bodies of the counties and municipalities involved in order to achieve proportionate representation. The governing bodies shall select the members. Representation on the commission shall be prorated based upon population of the counties and municipalities involved, except that (a) each county and each municipality involved shall have at least one representative selected by its respective governing body and (b) not more than forty percent of the total membership shall be public officials. Meetings of the commission shall be subject to the Open Meetings Act.

(4)(a) The commission shall hold at least one public hearing prior to preparing the plan for the creation of the municipal county, study all governmental subdivisions in the affected area, and then make a determination of whether creation of a municipal county is in the public interest. If it is not in the public interest to do so, the commission shall issue a report stating its findings, including, but not limited to, any recommendations regarding (i) interlocal agreements, (ii) agreements to provide for the joint delivery of services, or (iii) any other such recommendations. If it is in the public interest to do so, the commission shall prepare one plan for the creation of the municipal county. Such plan shall be approved by the governing body of each county and each municipality involved prior to submission of the issue to a vote of the registered voters unless the commission was created by a petition of the registered voters.

(b) The plan shall specify (i) which counties and municipalities will be dissolved upon creation of the municipal county, (ii) the form of government, with an elected executive officer, a professional municipal county manager or administrator appointed by the commission, or both, to operate the executive functions of the municipal county, (iii) the number of council members of the municipal county and whether they will be elected by district or at large, and (iv) which elected officials, if any, will be eliminated.

(c) At least ninety days prior to submission of the issue to a vote of the registered voters, the commission and the governing body of each county and each municipality involved shall hold at least one public hearing in its respective jurisdiction and make available for review by residents of the county and municipality all material terms and conditions set forth in the resolution to create the municipal county, including information regarding the tax implications and quality and cost of services to be provided by the proposed plan to create the municipal county.

(5) Upon approval of the plan by the governing body of each county and each municipality involved, if required, or upon the governing bodies' approval or failure to approve if the commission was created by a petition of the registered voters, the county clerks or election commissioners shall place the issue on the ballot at the next primary, general, or special election.



13-2802 - Metropolitan utilities district; how treated.

13-2802. Metropolitan utilities district; how treated.

Whenever creation of a municipal county is proposed involving a city of the metropolitan class, the interjurisdictional planning commission shall include in its plan a recommendation with regard to the territory within which any metropolitan utilities district shall have and may exercise the power of eminent domain pursuant to subsection (2) of section 14-2116. The plan shall further include a recommendation with regard to the territory which shall be deemed to be within the corporate boundary limits or extraterritorial zoning jurisdiction of a municipality or a municipality dissolved by the creation of the municipal county for purposes of the State Natural Gas Regulation Act. The question of creation of the municipal county shall not be submitted to a vote under section 13-2810 until a law adopting the provisions required by this section has been enacted.



13-2803 - Council; members; quorum; election; executive officer.

13-2803. Council; members; quorum; election; executive officer.

(1)(a) Except as provided in subdivision (1)(b) of this section, a municipal county created under section 13-2801 shall be governed by a council of five to nine members, at least two-thirds of whom shall be elected by district. The council members shall be elected on a nonpartisan ballot. The area involved in the consolidation shall be divided into districts of as equal population as possible so that at least a majority of the members of the council are elected by district. The division shall be made by the county board members of each county involved by January 31 of the year in which the council members are to be elected. A majority of the council members shall constitute a quorum for the purpose of transacting business. The council shall annually elect a chairperson from among its members. Each council member shall be elected to a four-year term beginning with the first general election following the formation, except that at the first election, fifty to sixty percent of the members shall be elected to four-year terms and the others shall be elected to two-year terms. If there are to be at-large members, the district-elected members shall be elected to four-year terms and the at-large members shall be elected to two-year terms. If there are to be no at-large members, the members elected to four-year terms and the members elected to two-year terms shall be selected by lot.

(b) A municipal county created under section 13-2801, in which is situated a city of the metropolitan class, shall be governed by a council of fifteen members who shall be elected by districts. The council members shall be elected on a nonpartisan ballot. The area involved in the consolidation shall be divided into fifteen council districts of compact and contiguous territory. Such districts shall be numbered consecutively from one to fifteen. One council member shall be elected from each district. The division shall be made by the county board members of each county involved, by January 31 of the year in which the council members are to be elected. Each council member shall be elected to a four-year term, except that at the first general election following the formation, the members elected from even-numbered districts shall be elected to four-year terms and members elected from odd-numbered districts shall be elected to two-year terms and to four-year terms thereafter. A majority of the council members shall constitute a quorum for the purpose of transacting business. The council shall annually elect a chairperson from among its members. The council shall be responsible for redrawing the council district boundaries pursuant to section 32-553.

(c) Initial elections of the council members and the executive officer, if applicable, shall be completed by May 15 of the year the municipal county is created.

(2) If the plan to create the municipal county provides for an executive officer to operate the executive functions of the municipal county, the executive officer shall be elected to a four-year term beginning with the first general election following the formation of the municipal county.

(3) The resolution proposing creation of the municipal county may retain, as an elected position, any elected county office in any county to be consolidated into the municipal county. If such elected officials are to be retained, the officials in such offices at the time the municipal county is created may be retained or, if more than one such elected official are in office at the time the municipal county is created, the officials shall be elected together with the council members and executive officer of the municipal county.



13-2804 - Municipal county; powers and duties; provisions governing transition.

13-2804. Municipal county; powers and duties; provisions governing transition.

(1) A municipal county has the powers and duties of a county and shall fulfill the same role as other counties and county officials of the municipal county as would be applicable to a county of the same population as the municipal county. Any reference in law to counties shall be deemed to refer to a municipal county. A municipal county has the powers and duties of cities and villages as would be applicable to the largest municipality consolidated into the municipal county. Any reference in law to cities, villages, or municipalities shall be deemed to apply also to a municipal county.

(2) On the date of creation of a municipal county, all ordinances, bylaws, acts, motions, rules, resolutions, and proclamations enacted by the governing body of each county or municipality involved shall continue in full force and effect, with respect to the counties and municipalities consolidated into the municipal county, until amended, repealed, or otherwise superseded by the council of the municipal county. All obligations, leases, and contracts of the counties or municipalities consolidated into the municipal county, except for bonded indebtedness, shall become obligations, leases, and contracts of the municipal county. In the event any utility, lease, franchise, or service area agreement has been entered into by or is applicable to a county or municipality involved, the utility, lease, franchise, or service area agreement shall be unaffected by the creation of the municipal county and unchanged by the elimination of the municipal or county boundaries. In the event any service area or territory in which powers of a political subdivision could be exercised or boundaries of a political subdivision were previously defined by reference, in whole or in part, to the boundaries of a participating municipality or county, the boundaries of such service area or territory or political subdivision, and the exercise of the powers of the political subdivision, shall be unaffected by the creation of a municipal county and unchanged by the elimination of the municipal or county boundaries.



13-2805 - Ordinances; adoption; procedure.

13-2805. Ordinances; adoption; procedure.

(1) A municipal county may adopt ordinances, and any such ordinances shall supersede those of any municipality or county consolidated into the municipal county.

(2) All ordinances shall be passed pursuant to such rules and regulations as the council may provide, and all such ordinances may be proved by the certificate of the council. When printed or published in book or pamphlet form and purporting to be published by authority of the municipal county, such ordinances shall be read and received in evidence in all courts and places without further proof. The passage, approval, and publication or posting of an ordinance shall be sufficiently proved by a certificate from the council showing that the ordinance was passed and approved and when and in what newspaper the ordinance was published or when, by whom, and where the ordinance was posted. When ordinances are published in book or pamphlet form, purporting to be published by authority of the council, the same need not be otherwise published, and the book or pamphlet shall be received as evidence of the passage and legal publication of the ordinances, as of the dates mentioned in the book or pamphlet, in all courts without further proof.



13-2806 - Ordinances; requirements.

13-2806. Ordinances; requirements.

(1) All ordinances and resolutions or orders for the appropriation or payment of money shall require for their passage or adoption the concurrence of a majority of all members of the council.

(2) Ordinances of a general or permanent nature shall be read by title on three different days unless three-fourths of the members vote to suspend this requirement.

(3) Ordinances shall contain no subject which is not clearly expressed in the title, and, except as provided in section 19-915, no ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section so amended is repealed, except that for an ordinance revising all the ordinances of the municipal county the only title necessary shall be: "An ordinance of the municipal county of .........., revising all the ordinances of the municipal county." Under such title, all the ordinances may be revised in sections and chapters or otherwise, may be corrected, added to, and any part suppressed, and may be repealed with or without a saving clause as to the whole or any part without other title.



13-2807 - Ordinance; form; publication; emergency.

13-2807. Ordinance; form; publication; emergency.

The style of ordinances shall be: "Be it ordained by the council of the municipal county of ................," and all ordinances of a general nature shall, within fifteen days after they are passed, be published in one or more newspapers in general circulation within the municipal county, or in pamphlet form, to be distributed or sold, as may be provided by ordinance. Every ordinance fixing a penalty or forfeiture for its violation shall, before the same takes effect, be published for at least one week in one or more newspapers in general circulation within the municipal county. In cases of riots, infectious diseases, or other impending danger, or any other emergency requiring its immediate operation, such ordinance shall take effect upon the proclamation of the council immediately upon its first publication.



13-2808 - Levy authorized; allocations.

13-2808. Levy authorized; allocations.

A municipal county may levy up to one dollar per one hundred dollars of taxable value, not including bonded indebtedness. From the levy authority of the municipal county, the municipal county may allocate to miscellaneous political subdivisions as provided in section 77-3443. In no event shall the levies of the municipal county and any miscellaneous political subdivisions allocated levy authority by the municipal county total more than one dollar per one hundred dollars of taxable value on any one parcel in the municipal county, except for bonded indebtedness approved according to law, lease-purchase agreements approved prior to July 1, 1998, and judgments obtained against the municipal county or one of its predecessors which obligate the municipal county to pay the judgments to the extent not paid by liability insurance and except as provided in section 77-3444.



13-2809 - Municipalities and fire protection districts within municipal county; treatment.

13-2809. Municipalities and fire protection districts within municipal county; treatment.

(1) An area within the boundaries of a municipality which remains within the boundaries of a municipal county and is not consolidated into the municipal county at the time of the formation of the municipal county shall not be considered to be part of the municipal county for any purpose. Such a municipality shall not be annexed by the municipal county, and such a municipality shall not annex any territory, for at least four years after the date of creation of the municipal county. Such a municipality shall retain:

(a) The authority to levy property taxes, not to exceed ninety cents per one hundred dollars of taxable value except as provided in sections 77-3442 and 77-3444; and

(b) All the other powers and duties applicable to a municipality of the same population with the same form of government in effect on the date of creation of the municipal county, including, but not limited to, its zoning jurisdiction and the authority to impose a tax as provided in the Local Option Revenue Act.

(2) In order to provide economical and efficient services, a municipality within the boundaries of a municipal county may annex adjacent territory within the municipal county if the municipal county consents. Consent shall be granted if the services will be provided by the municipality within the annexed territory at less cost than similar services provided by the municipal county.

(3) All fire protection districts subject to municipal county levy authority under section 77-3443 which are within the boundaries of a municipal county shall continue to exist after formation of the municipal county.



13-2810 - Election; requirements.

13-2810. Election; requirements.

(1) The powers granted by sections 13-2801 to 13-2809 shall not be exercised unless and until the question has been submitted at a primary, general, or special election held within the county or counties involved and in which registered voters within the boundaries of the proposed municipal county are entitled to vote on such question. The ballot question may combine the issues of creation of the municipal county, the merger of the county or counties and its offices, the merger of each municipality proposed to be merged, and the authorization of a local sales and use tax under section 13-2813.

(2) The officials of each county and each municipality seeking to form the municipal county shall order the submission of the question for creation by submitting a certified copy of the resolution calling for creation to the election commissioner or county clerk. The question may include any terms or conditions set forth in the resolution, such as the timing of the consolidation implementation, the number and method of election of council members, and any proposed name for the municipal county, and shall specifically state any offices to be eliminated.

(3) The election commissioner or county clerk shall give notice of the submission of the question not more than thirty days nor less than ten days before the election by publication one time in one or more newspapers published in or of general circulation within the boundaries of the proposed municipal county in which the question is to be submitted. This notice is in addition to any other notice required under the Election Act.

(4)(a) The vote shall be tabulated for (i) all those voting on the question, (ii) those voting who reside in each county and any municipality which would be consolidated into the municipal county, (iii) those voting who reside in each county but outside any municipality, and (iv) those voting who reside in each county but outside any municipality or any sanitary and improvement district.

(b) If a majority of those voting on the question, a majority of those voting who reside in at least one county to be consolidated, a majority of those voting who reside in at least one municipality which is in one county voting in favor of consolidation, a majority of those voting who reside in areas in the county to be consolidated which are outside any municipality to be consolidated, and a majority of those voting who reside in each county but outside any municipality or any sanitary and improvement district vote in favor of consolidation, the municipal county shall be deemed to be created for each county and municipality which had a majority of those voting in favor of consolidation according to the terms of the resolution. If no date of creation is provided in the resolution, the municipal county shall be deemed to be created on the following July 1. Any county in which a majority of those voting approve the consolidation shall be deemed to be abolished, and any municipality in such county which was proposed to be consolidated and in which a majority of those voting who reside in such municipality approve the consolidation shall be deemed to be abolished.

(c) The municipal county shall not be created (i) if a majority of those voting on the question are opposed, (ii) if a majority of those voting who reside in every county to be consolidated are opposed, (iii) if a majority of those voting who reside in every municipality to be consolidated which is in a county which approved are opposed, (iv) if a majority of those voting who reside in areas in a county which approved which are outside any municipality are opposed, or (v) if a majority of those voting who reside in a county which approved but outside any municipality or sanitary and improvement district are opposed.

(5) If a municipality within the boundaries of a municipal county is not a part of the municipal county either because the governing body of the municipality did not approve the resolution seeking inclusion or because the voters of the municipality disapproved the consolidation, the municipality may later seek inclusion into an existing municipal county by passing a resolution seeking inclusion and approval by those voting at a primary, general, or special election. The officials of the municipality shall deliver a certified copy of the resolution to the appropriate officer of the municipal county proposing inclusion. If a majority of those voting in the municipality approve inclusion and a majority of the elected council members of the municipal county vote to approve inclusion of such municipality, the municipality shall be merged into the municipal county. If a majority of those voting in the municipality disapprove or a majority of the elected council members of the municipal county do not vote to approve inclusion of such municipality, it shall not be merged.

(6) Any election under this section shall be conducted in accordance with the procedures provided in the Election Act.



13-2811 - Approval of formation of municipal county; effect.

13-2811. Approval of formation of municipal county; effect.

Approval of the formation of a municipal county shall abolish all county and municipal offices at the end of the then current officeholders' terms except as provided in subsection (3) of section 13-2803 and shall terminate all townships located within the municipal county. All debt of abolished counties and municipalities consolidated into a municipal county shall remain the responsibility of the county or municipality responsible at the time consolidation is approved.



13-2812 - Dissolution; procedure.

13-2812. Dissolution; procedure.

(1) A municipal county may be dissolved by submitting the question of dissolution at a primary, general, or special election held within the county or counties involved and in which all registered voters are entitled to vote on such question. The ballot question may combine the issues of dissolution of the municipal county, the division of the municipal county into the county or counties and its offices, and the division of each merged municipality. The process of dissolving a municipal county shall begin by passage of a resolution by the council of the municipal county. The resolution may be initiated by the council or by petition as provided in subsection (2) of this section.

(2) Whenever registered voters of the municipal county, equal in number to ten percent of the total vote cast for Governor in the municipal county at the preceding election, petition the council to pass a resolution as contemplated by this section, it shall be the duty of the council to pass a resolution creating a dissolution planning commission. Petitions shall be filed with the election official. The election official shall ascertain the number of registered voters signing such petitions and transmit his or her findings, along with the petition, to the council.

(3) Within ninety days after the passage of the resolution or within ninety days after receipt of a petition by the registered voters, the council shall create a dissolution planning commission. A commission may also be created by the district court having jurisdiction over the municipal county upon the failure by the municipal county to pass a resolution after submission of a petition by the registered voters. The commission shall have no less than nine members and no more than twenty-one members representing the proposed counties and proposed municipalities to be reestablished as determined by the council in order to achieve proportionate representation. The council shall select the members. Representation on the commission shall be prorated based upon population of the proposed counties and proposed municipalities involved, except that (a) each proposed county and each proposed municipality involved shall have at least one representative selected by the council and (b) not more than forty percent of the total membership shall be public officials. Meetings of the commission shall be subject to the Open Meetings Act.

(4) The commission shall hold at least one public hearing prior to preparing the plan for the dissolution of the municipal county, study the affected area, and then make a determination of whether dissolution of a municipal county is in the public interest. If it is not in the public interest to do so, the commission shall issue a report stating its findings. If it is in the public interest to do so, the commission shall prepare one plan for the dissolution of the municipal county. Such plan shall be approved by the council prior to submission of the issue to a vote of the registered voters unless the commission was created by a petition of the registered voters. The plan shall specify (a) which counties and municipalities will be reestablished upon dissolution of the municipal county, and (b) which elected officials, if any, will be reestablished. At least ninety days prior to submission of the issue to a vote of the registered voters, the commission and the council shall hold at least one public hearing in each county and municipality proposed to be reestablished and make available for review by residents of the municipal county all material terms and conditions set forth in the resolution to dissolve the municipal county, including information regarding the tax implications and quality and cost of services to be provided by the proposed plan to dissolve the municipal county.

(5) Upon approval of the plan by the council, if required, or upon the council's approval or failure to approve if the commission was created by a petition of registered voters, the election official shall place the issue on the ballot at the next primary, general, or special election. The question may include any terms or conditions set forth in the resolution, such as the services to be provided by the municipalities and the timing of the dissolution implementation, and shall include any offices to be reestablished.

(6) The election official shall give notice of the submission of the question not more than thirty days nor less than ten days before the election by publication one time in one or more newspapers published in or of general circulation in the municipal county in which the question is to be submitted. This notice is in addition to any other notice required under the Election Act.

(7) The vote shall be tabulated in each municipality which is proposed to be created by the dissolution separately from the areas outside the boundaries of the proposed municipalities. If a majority of those voting on the question in the area within the boundaries of any proposed municipality and the areas outside the proposed municipalities vote in favor of dissolution, the municipal county shall be deemed to be dissolved according to the terms of the resolution. If the dissolution is not approved by a majority of those voting in the election in the area within the boundaries of any proposed municipality or the areas outside the proposed municipalities, the dissolution shall be deemed rejected.

(8) Any election under this section shall be conducted in accordance with the procedures provided in the Election Act.



13-2813 - Sales and use tax authorized.

13-2813. Sales and use tax authorized.

(1) A municipal county by ordinance of its council may impose a sales and use tax of one-half percent, one percent, or one and one-half percent upon the same transactions within the entire municipal county on which the state is authorized to impose a tax pursuant to the Nebraska Revenue Act of 1967, as amended from time to time.

(2) A municipal county shall not impose a new sales and use tax, increase the tax, or extend the territory of an existing sales and use tax until an election is held and a majority of the registered voters as provided in section 13-2810 have approved the tax, increase, or extension. The ballot issue proposing approval of a new sales and use tax or the increase or territorial extension of an existing sales and use tax may be combined with the issue proposing creation of a municipal county.



13-2814 - Sales and use tax; administration.

13-2814. Sales and use tax; administration.

(1) The Tax Commissioner shall administer all sales and use taxes adopted under section 13-2813. The Tax Commissioner may prescribe forms and adopt and promulgate rules and regulations in conformity with the Nebraska Revenue Act of 1967, as amended, for the making of returns and for the ascertainment, assessment, and collection of taxes. The council shall furnish a certified copy of the adopting or repealing resolution to the Tax Commissioner in accordance with such rules and regulations. The tax shall begin the first day of the next calendar quarter following receipt by the Tax Commissioner of the certified copy of the adopted resolution if the certified copy of the adopted resolution is received sixty days prior to the start of the next calendar quarter.

(2) For resolutions containing a termination date, the termination date is the first day of a calendar quarter. The council shall furnish a certified statement to the Tax Commissioner no more than one hundred twenty days and at least sixty days before the termination date stating that the termination date in the resolution is still valid. If the certified statement is not furnished within the prescribed time, the tax shall remain in effect and the Tax Commissioner shall continue to collect the tax until the first day of the calendar quarter which is at least sixty days after receipt of the certified statement notwithstanding the termination date stated in the resolution.

(3) The Tax Commissioner shall collect the sales and use tax concurrently with collection of a state tax in the same manner as the state tax is collected. The Tax Commissioner shall remit monthly the proceeds of the tax to the municipal county imposing the tax, after deducting the amount of refunds made and three percent of the remainder as an administrative fee necessary to defray the cost of collecting the tax and the expenses incident thereto. The Tax Commissioner shall keep full and accurate records of all money received and distributed. All receipts from the three percent administrative fee shall be deposited in the Municipal Equalization Fund.

(4) Upon any claim of illegal assessment and collection, the taxpayer has the same remedies as provided for claims of illegal assessment and collection of the state tax. It is the intention of the Legislature that the provisions of law which apply to the recovery of state taxes illegally assessed and collected apply to the recovery of sales and use taxes illegally assessed and collected under section 13-2813.



13-2815 - Sales and use tax proceeds; use.

13-2815. Sales and use tax proceeds; use.

The proceeds of the sales and use tax imposed by a municipal county under section 13-2813 shall be distributed to the municipal county for deposit in its general fund.



13-2816 - Nebraska Revenue Act of 1967; applicability.

13-2816. Nebraska Revenue Act of 1967; applicability.

(1) All relevant provisions of the Nebraska Revenue Act of 1967, as amended, not inconsistent with sections 13-2813 to 13-2815, shall govern transactions, proceedings, and activities pursuant to any sales and use tax imposed by a municipal county.

(2) For purposes of the sales and use tax imposed by a municipal county, all retail sales, rentals, and leases, as defined and described in the Nebraska Revenue Act of 1967, are consummated:

(a) At the place where title, possession, or segregation takes place, with the exception of sales or leases or rentals for more than one year of motor vehicles, trailers, semitrailers, and motorboats, if a purchaser takes possession of tangible personal property within a municipal county, which has enacted a tax under section 13-2813, regardless of the business location of the Nebraska retailer;

(b) At the point of delivery of utility services and community antenna television services or where such services are provided, with the exception that Nebraska intrastate message toll telephone and telegraph services which are consummated in the county where the customer is normally billed for such services;

(c) At the physical location of individual vending machines; and

(d) At the place designated on the application for registration for motor vehicles, trailers, semitrailers, and motorboats sold or leased or rented for more than one year.



13-2817 - Municipality; payments to municipal county; when; amount; how determined.

13-2817. Municipality; payments to municipal county; when; amount; how determined.

(1) Any municipality that is within the boundaries of a municipal county that is not merged into the municipal county shall be required to pay the municipal county for services that were previously provided by the county and are not ordinarily provided by a municipality. Except as provided in subsection (2) of this section, the amount paid shall be equal to the attributable cost of county services times a ratio, the numerator of which is the total valuation of all municipalities that are within the boundaries of the municipal county and the denominator of which is the total valuation of the municipal county and all municipalities and unconsolidated sanitary and improvement districts that are within the boundaries of the municipal county that are not merged into the municipal county, times a ratio the numerator of which is the valuation of the particular municipality and the denominator of which is the total valuation of all municipalities that are within the boundaries of the municipal county, except that (a) the amount paid shall not exceed the total taxable valuation of the municipality times forty-five hundredths of one percent and (b) the municipality shall not be required to pay the municipal county for fire protection or ambulance services.

(2) The amount paid for law enforcement by a municipality that is within the boundaries of a municipal county but is not merged into the municipal county shall be as follows: (a) If the county did not provide law enforcement services prior to the formation of the municipal county or if the municipality continues its own law enforcement services after formation of the municipal county, the total cost of services budgeted by the municipal county for law enforcement shall be the net cost of services that are the express and exclusive duties and responsibilities of the county sheriff by law times the same ratios calculated in subsection (1) of this section; (b) if the municipality discontinues providing law enforcement services after the formation of the municipal county (i) the municipal county shall provide a level of service in such municipality that is equal to the level provided in the area or areas of the municipal county that were municipalities prior to the formation of the municipal county and (ii) the municipality shall pay the municipal county for the cost of county services for law enforcement as calculated in subsection (1) of this section, except that for the first five years, the amount shall be no more than the amount budgeted by the municipality for law enforcement services in the last year the municipality provided the services for itself; and (c) if the municipal county has deputized the police force of the municipality to perform the express and exclusive duties and responsibilities of the county sheriff by law, there shall be no amount paid to the municipal county for law enforcement services.

(3) Disputes regarding the amounts any municipality that is within the boundaries of a municipal county that is not merged into the municipal county must pay to the municipal county for services that were previously provided by the county and are not ordinarily provided by a municipality shall be heard in the district court of such municipal county.

(4) For purposes of this section and section 13-2818, attributable cost of county services means the total budgeted cost of services that were previously provided by the county for the immediately prior fiscal year times a ratio, the numerator of which is the property tax request of the municipal county or the county and all cities to be consolidated for the prior fiscal year, not including any tax for bonded indebtedness, and the denominator of which is the total of the restricted funds as defined in section 13-518 plus inheritance taxes, fees, and charges and other revenue that were budgeted for the immediately prior fiscal year by the municipal county or the county and all cities to be consolidated.



13-2818 - Sanitary and improvement districts; treatment; payments to municipal county; when; amount; how determined.

13-2818. Sanitary and improvement districts; treatment; payments to municipal county; when; amount; how determined.

(1) Sanitary and improvement districts located within a municipal county created under sections 13-2801 to 13-2819, unless consolidated into a municipal county in accordance with section 13-2819, shall be deemed to be unconsolidated sanitary and improvement districts and shall continue to exist after approval of the formation of the municipal county except as provided in this section.

(2) An unconsolidated sanitary and improvement district shall have and retain its authority to levy property taxes, and the municipal county shall have no authority to levy property taxes on the lands within an unconsolidated sanitary and improvement district other than for bonded indebtedness incurred by the county prior to creation of the municipal county. The area of the unconsolidated sanitary and improvement district shall not be considered to be within the municipal county except as provided by law.

(3) Parcels of land which are contiguous to each other and are included within the municipal county, but not included in an unconsolidated municipality, may be included in a sanitary and improvement district with the approval of the council of the municipal county.

(4) Each unconsolidated sanitary and improvement district shall pay the municipal county for services that were previously provided by the county. The amount paid shall be equal to the attributable cost of county services times a ratio, the numerator of which is the total valuation of all unconsolidated sanitary and improvement districts that are within the boundaries of the municipal county and the denominator of which is the total valuation of the municipal county and all unconsolidated sanitary and improvement districts and unconsolidated municipalities that are within the boundaries of the municipal county, times a ratio the numerator of which is the valuation of the particular unconsolidated sanitary and improvement district and the denominator of which is the total valuation of all unconsolidated sanitary and improvement districts that are within the boundaries of the municipal county, except that the amount paid shall not exceed the total taxable valuation of the unconsolidated sanitary and improvement district times forty-five hundredths of one percent. Any disputes arising under this subsection shall be heard in the district court of such municipal county.

(5) Unless the unconsolidated sanitary and improvement district is located wholly within the extraterritorial zoning jurisdiction of an unconsolidated municipality, an unconsolidated sanitary and improvement district shall be deemed to be within the zoning jurisdiction of the municipal county.

(6) Any municipal county sales and use tax that has been approved under section 13-2813 shall be imposed upon transactions within the entire municipal county, including all unconsolidated sanitary and improvement districts.



13-2819 - Sanitary and improvement district; consolidated with municipal county; procedure.

13-2819. Sanitary and improvement district; consolidated with municipal county; procedure.

A municipal county may by ordinance cause any unconsolidated sanitary and improvement district located (1) within the extraterritorial zoning jurisdiction of an unconsolidated municipality with the consent of the governing body of the unconsolidated municipality, or (2) within any portion of the municipal county, to be consolidated, in whole or part, into the municipal county, and thereafter the municipal county shall succeed to the property and property rights of every kind, contracts, obligations, and choses in action of every kind, held by or belonging to the sanitary and improvement district, and the municipal county shall be liable for and recognize, assume, and carry out the valid contracts and obligations of the district. Any such consolidation, in whole or in part, shall be accomplished by the municipal county and the sanitary and improvement district in accordance with sections 31-763 to 31-766, and other applicable law, as if the municipal county were a city and the consolidation were an annexation or partial annexation.



13-2901 - Act, how cited.

13-2901. Act, how cited.

Sections 13-2901 to 13-2914 shall be known and may be cited as the Political Subdivisions Construction Alternatives Act.



13-2902 - Purpose.

13-2902. Purpose.

The purpose of the Political Subdivisions Construction Alternatives Act is to authorize a political subdivision to enter into a design-build contract which is subject to qualification-based selection or a construction management at risk contract for a public project if the political subdivision adheres to the procedures set forth in the act.



13-2903 - Terms, defined.

13-2903. Terms, defined.

For purposes of the Political Subdivisions Construction Alternatives Act:

(1) Construction management at risk contract means a contract by which a construction manager (a) assumes the legal responsibility to deliver a construction project within a contracted price to the political subdivision, (b) acts as a construction consultant to the political subdivision during the design development phase of the project when the political subdivision's architect or engineer designs the project, and (c) is the builder during the construction phase of the project;

(2) Construction manager means the legal entity which proposes to enter into a construction management at risk contract pursuant to the act;

(3) Design-build contract means a contract which is subject to qualification-based selection between a political subdivision and a design-builder to furnish (a) architectural, engineering, and related design services for a project pursuant to the act and (b) labor, materials, supplies, equipment, and construction services for a project pursuant to the act;

(4) Design-builder means the legal entity which proposes to enter into a design-build contract which is subject to qualification-based selection pursuant to the act;

(5) Letter of interest means a statement indicating interest to enter into a design-build contract or a construction management at risk contract for a project pursuant to the act;

(6) Performance-criteria developer means any person licensed or any organization issued a certificate of authorization to practice architecture or engineering pursuant to the Engineers and Architects Regulation Act who is selected by a political subdivision to assist the political subdivision in the development of project performance criteria, requests for proposals, evaluation of proposals, evaluation of the construction under a design-build contract to determine adherence to the performance criteria, and any additional services requested by the political subdivision to represent its interests in relation to a project;

(7) Political subdivision means a city, village, county, school district, community college, or state college;

(8) Project performance criteria means the performance requirements of the project suitable to allow the design-builder to make a proposal. Performance requirements include the following, if required by the project: Capacity, durability, standards, ingress and egress requirements, description of the site, surveys, soil and environmental information concerning the site, interior space requirements, material quality standards, design and construction schedules, site development requirements, provisions for utilities, storm water retention and disposal, parking requirements, applicable governmental code requirements, and other criteria for the intended use of the project;

(9) Proposal means an offer in response to a request for proposals (a) by a design-builder to enter into a design-build contract for a project pursuant to the Political Subdivisions Construction Alternatives Act or (b) by a construction manager to enter into a construction management at risk contract for a project pursuant to the act;

(10) Qualification-based selection process means a process of selecting a design-builder based first on the qualifications of the design-builder and then on the design-builder's proposed approach to the design and construction of the project;

(11) Request for letters of interest means the documentation or publication by which a political subdivision solicits letters of interest;

(12) Request for proposals means the documentation by which a political subdivision solicits proposals; and

(13) School district means any school district classified under section 79-102.



13-2904 - Contracts authorized; governing body; resolution required.

13-2904. Contracts authorized; governing body; resolution required.

(1) Notwithstanding the procedures for public lettings in sections 73-101 to 73-106 or any other statute relating to the letting of bids by a political subdivision, a political subdivision which follows the Political Subdivisions Construction Alternatives Act may solicit and execute a design-build contract or a construction management at risk contract.

(2) The governing body of the political subdivision shall adopt a resolution selecting the design-build contract or construction management at risk contract delivery system provided under the act prior to proceeding with the provisions of sections 13-2905 to 13-2914. The resolution shall require the affirmative vote of at least two-thirds of the governing body of the political subdivision.



13-2905 - Political subdivision; policies; requirements.

13-2905. Political subdivision; policies; requirements.

The political subdivision shall adopt policies for entering into a design-build contract or construction management at risk contract. The policies shall require that such contracts include the following:

(1) Procedures for selecting and hiring on its behalf a performance-criteria developer when soliciting and executing a design-build contract. The procedures shall be consistent with the Nebraska Consultants' Competitive Negotiation Act and shall provide that the performance-criteria developer (a) is ineligible to be included as a provider of any services in a proposal for the project on which it has acted as performance-criteria developer and (b) is not employed by or does not have a financial or other interest in a design-builder or construction manager who will submit a proposal;

(2) Procedures for the preparation and content of requests for proposals;

(3) Procedures and standards to be used to prequalify design-builders and construction managers. The procedures and standards shall provide that the political subdivision will evaluate prospective design-builders and construction managers based on the information submitted to the political subdivision in response to a request for letters of interest and will select design-builders or construction managers who are prequalified and consequently eligible to respond to the request for proposals;

(4) Procedures for preparing and submitting proposals;

(5) Procedures for evaluating proposals in accordance with sections 13-2908, 13-2910, and 13-2911;

(6) Procedures for negotiations between the political subdivision and the design-builders or construction managers submitting proposals prior to the acceptance of a proposal if any such negotiations are contemplated;

(7) Procedures for filing and acting on formal protests relating to the solicitation or execution of design-build contracts or construction management at risk contracts; and

(8) Procedures for the evaluation of construction under a design-build contract by the performance-criteria developer to determine adherence to the performance criteria.



13-2906 - Letters of interest; requirements.

13-2906. Letters of interest; requirements.

(1) A political subdivision shall prepare a request for letters of interest for design-build proposals and shall prequalify design-builders in accordance with this section. The request for letters of interest shall describe the project in sufficient detail to permit a design-builder to submit a letter of interest.

(2) The request for letters of interest shall be (a) published in a newspaper of general circulation within the political subdivision at least thirty days prior to the deadline for receiving letters of interest and (b) sent by first-class mail to any design-builder upon request.

(3) Letters of interest shall be reviewed by the political subdivision in consultation with the performance-criteria developer. The political subdivision shall select prospective design-builders in accordance with the procedures and standards adopted by the political subdivision pursuant to section 13-2905. The political subdivision shall select at least three prospective design-builders, except that if only two design-builders have submitted letters of interest, the political subdivision shall select at least two prospective design-builders. The selected design-builders shall then be considered prequalified and eligible to receive requests for proposals.



13-2907 - Design-build contract; request for proposals; requirements.

13-2907. Design-build contract; request for proposals; requirements.

A political subdivision shall prepare a request for proposals for each design-build contract in accordance with this section. Notice of the request for proposals shall be published in a newspaper of general circulation within the political subdivision at least thirty days prior to the deadline for receiving and opening proposals. A notice of the request for proposals by a school district shall be filed with the State Department of Education at least thirty days prior to the deadline for receiving and opening proposals. The request for proposals shall contain, at a minimum, the following elements:

(1) The identity of the political subdivision for which the project will be built and the political subdivision that will execute the design-build contract;

(2) Policies adopted by the political subdivision in accordance with section 13-2905;

(3) The proposed terms and conditions of the design-build contract, including any terms and conditions which are subject to further negotiation. The proposed general terms and conditions shall be consistent with nationally recognized model general terms and conditions which are standard in the design and construction industry in Nebraska. The proposed terms and conditions may set forth an initial determination of the manner by which the design-builder selects any subcontractor and may require that any work subcontracted be awarded by competitive bidding;

(4) A project statement which contains information about the scope and nature of the project;

(5) Project performance criteria;

(6) Budget parameters for the project;

(7) Any bonds and insurance required by law or as may be additionally required by the political subdivision;

(8) The criteria for evaluation of proposals and the relative weight of each criterion;

(9) A requirement that the design-builder provide a written statement of the design-builder's proposed approach to the design and construction of the project, which may include graphic materials illustrating the proposed approach to design and construction but shall not include price proposals;

(10) A requirement that the design-builder agree to the following conditions:

(a) An architect or engineer licensed to practice in Nebraska will participate substantially in those aspects of the offering which involve architectural or engineering services;

(b) At the time of the design-build offering, the design-builder will furnish to the governing body of the political subdivision a written statement identifying the architect or engineer who will perform the architectural or engineering work for the design-build project;

(c) The architect or engineer engaged by the design-builder to perform the architectural or engineering work with respect to the design-build project will have direct supervision of such work and may not be removed by the design-builder prior to the completion of the project without the written consent of the governing body of the political subdivision;

(d) A design-builder offering design-build services with its own employees who are design professionals licensed to practice in Nebraska will (i) comply with the Engineers and Architects Regulation Act by procuring a certificate of authorization to practice architecture or engineering and (ii) submit proof of sufficient professional liability insurance; and

(e) The rendering of architectural or engineering services by a licensed architect or engineer employed by the design-builder will conform to the Engineers and Architects Regulation Act and rules and regulations adopted under the act; and

(11) Other information which the political subdivision chooses to require.



13-2908 - Design-build contract; evaluation of proposals; requirements; negotiations.

13-2908. Design-build contract; evaluation of proposals; requirements; negotiations.

(1) A political subdivision shall evaluate proposals for a design-build contract in accordance with this section.

(2) The request for proposals shall be sent only to the prequalified design-builders selected pursuant to section 13-2906.

(3) Design-builders shall submit proposals as required by the request for proposals. The political subdivision may only proceed to negotiate and enter into a design-build contract if there are at least two proposals from prequalified design-builders.

(4) Proposals shall be sealed and shall not be opened until expiration of the time established for making proposals as set forth in the request for proposals.

(5) Proposals may be withdrawn at any time prior to acceptance. The political subdivision shall have the right to reject any and all proposals except for the purpose of evading the provisions and policies of the Political Subdivisions Construction Alternatives Act. The political subdivision may thereafter solicit new proposals using the same or a different project performance criteria.

(6) The political subdivision shall rank in order of preference the design-builders pursuant to the criteria in the request for proposals and taking into consideration the recommendation of the selection committee pursuant to section 13-2911.

(7) The political subdivision may attempt to negotiate a design-build contract with the highest ranked design-builder selected by the political subdivision and may enter into a design-build contract after negotiations. The negotiations shall include a final determination of the manner by which the design-builder selects a subcontractor. If the political subdivision is unable to negotiate a satisfactory design-build contract with the highest ranked design-builder, the political subdivision may terminate negotiations with that design-builder. The political subdivision may then undertake negotiations with the second highest ranked design-builder and may enter into a design-build contract after negotiations. If the political subdivision is unable to negotiate a satisfactory contract with the second highest ranked design-builder, the political subdivision may undertake negotiations with the third highest ranked design-builder, if any, and may enter into a design-build contract after negotiations.

(8) A school district shall file a copy of all design-build contract documents with the State Department of Education within thirty days after their full execution. Within thirty days after completion of the project, the design-builder shall file a copy of all contract modifications and change orders with the department.

(9) If the political subdivision is unable to negotiate a satisfactory contract with any of the ranked design-builders, the political subdivision may either revise the request for proposals and solicit new proposals or cancel the design-build process under the act.



13-2909 - Construction management at risk contract; request for proposals; requirements.

13-2909. Construction management at risk contract; request for proposals; requirements.

A political subdivision shall prepare a request for proposals for each construction management at risk contract in accordance with this section. At least thirty days prior to the deadline for receiving and opening proposals, notice of the request for proposals shall be published in a newspaper of general circulation within the political subdivision. A notice of the request for proposals by a school district shall be filed with the State Department of Education at least thirty days prior to the deadline for receiving and opening proposals. The request for proposals shall contain, at a minimum, the following elements:

(1) The identity of the political subdivision for which the project will be built and the political subdivision that will execute the contract;

(2) Policies adopted by the political subdivision in accordance with section 13-2905;

(3) The proposed terms and conditions of the contract, including any terms and conditions which are subject to further negotiation. The proposed general terms and conditions shall be consistent with nationally recognized model general terms and conditions which are standard in the design and construction industry in Nebraska. The proposed terms and conditions may set forth an initial determination of the manner by which the construction manager selects any subcontractor and may require that any work subcontracted be awarded by competitive bidding;

(4) Any bonds and insurance required by law or as may be additionally required by the political subdivision;

(5) General information about the project which will assist the political subdivision in its selection of the construction manager, including a project statement which contains information about the scope and nature of the project, the project site, the schedule, and the estimated budget;

(6) The criteria for evaluation of proposals and the relative weight of each criterion; and

(7) A description of any other information which the political subdivision chooses to require.



13-2910 - Construction management at risk contract; evaluation of proposals; requirements; negotiations.

13-2910. Construction management at risk contract; evaluation of proposals; requirements; negotiations.

(1) A political subdivision shall evaluate proposals for a construction management at risk contract in accordance with this section.

(2) The political subdivision shall evaluate and rank each proposal on the basis of best meeting the criteria in the request for proposals and taking into consideration the recommendation of the selection committee pursuant to section 13-2911.

(3) The political subdivision shall attempt to negotiate a construction management at risk contract with the highest ranked construction manager and may enter into a construction management at risk contract after negotiations. The negotiations shall include a final determination of the manner by which the construction manager selects a subcontractor. If the political subdivision is unable to negotiate a satisfactory contract with the highest ranked construction manager, the political subdivision may terminate negotiations with that construction manager. The political subdivision may then undertake negotiations with the second highest ranked construction manager and may enter into a construction management at risk contract after negotiations. If the political subdivision is unable to negotiate a satisfactory contract with the second highest ranked construction manager, the political subdivision may undertake negotiations with the third highest ranked construction manager, if any, and may enter into a construction management at risk contract after negotiations.

(4) A school district shall file a copy of all construction management at risk contract documents with the State Department of Education within thirty days after their full execution. Within thirty days after completion of the project, the construction manager shall file a copy of all contract modifications and change orders with the department.

(5) If the political subdivision is unable to negotiate a satisfactory contract with any of the ranked construction managers, the political subdivision may either revise the request for proposals and solicit new proposals or cancel the construction management at risk process under the Political Subdivisions Construction Alternatives Act.



13-2911 - Contract proposals; evaluation; selection committee; duties.

13-2911. Contract proposals; evaluation; selection committee; duties.

(1) In evaluating proposals in accordance with sections 13-2908 and 13-2910, the political subdivision shall refer the proposals for recommendation to a selection committee. The selection committee shall be a group of at least five persons designated by the political subdivision. Members of the selection committee shall include (a) members of the governing body of the political subdivision, (b) members of the administration or staff of the political subdivision, (c) the performance-criteria developer when evaluating proposals from design-builders under section 13-2908 or the political subdivision's architect or engineer when evaluating proposals from construction managers under section 13-2910, (d) any person having special expertise relevant to selection of a design-builder or construction manager under the Political Subdivisions Construction Alternatives Act, and (e) a resident of the political subdivision other than an individual included in subdivisions (a) through (d) of this subsection. A member of the selection committee designated under subdivision (d) or (e) of this subsection shall not be employed by or have a financial or other interest in a design-builder or construction manager who has a proposal being evaluated and shall not be employed by the political subdivision or the performance-criteria developer.

(2) The selection committee and the political subdivision shall evaluate proposals taking into consideration the criteria enumerated in subdivisions (a) through (g) of this subsection with the maximum percentage of total points for evaluation which may be assigned to each criterion set forth following the criterion. The following criteria shall be evaluated, when applicable:

(a) The financial resources of the design-builder or construction manager to complete the project, ten percent;

(b) The ability of the proposed personnel of the design-builder or construction manager to perform, thirty percent;

(c) The character, integrity, reputation, judgment, experience, and efficiency of the design-builder or construction manager, thirty percent;

(d) The quality of performance on previous projects, thirty percent;

(e) The ability of the design-builder or construction manager to perform within the time specified, thirty percent;

(f) The previous and existing compliance of the design-builder or construction manager with laws relating to the contract, ten percent; and

(g) Such other information as may be secured having a bearing on the selection, twenty percent.

(3) The records of the selection committee in evaluating proposals and making recommendations shall be considered public records for purposes of section 84-712.01.



13-2912 - Contracts; refinements; changes authorized.

13-2912. Contracts; refinements; changes authorized.

A design-build contract and a construction management at risk contract may be conditioned upon later refinements in scope and price and may permit the political subdivision in agreement with the design-builder or construction manager to make changes in the project without invalidating the contract. Later refinements under this section shall not exceed the scope of the project statement contained in the request for proposals pursuant to section 13-2907 or 13-2909.



13-2913 - Act; bonding or insurance requirements.

13-2913. Act; bonding or insurance requirements.

Nothing in the Political Subdivisions Construction Alternatives Act shall limit or reduce statutory or regulatory requirements regarding bonding or insurance.



13-2914 - Projects excluded.

13-2914. Projects excluded.

A political subdivision shall not use a design-build contract or construction management at risk contract for a project, in whole or in part, for road, street, highway, water, wastewater, utility, or sewer construction, except that a city of the metropolitan class may use a design-build contract or construction management at risk contract for the purpose of complying with state or federal requirements to control or minimize overflows from combined sewers.



13-3001 - Peace officer; production or disclosure of personal financial records; restrictions.

13-3001. Peace officer; production or disclosure of personal financial records; restrictions.

After an applicant is hired by any municipality or county as a peace officer, no municipality or county may require the peace officer to produce or disclose the peace officer's personal financial records except pursuant to a valid search warrant or subpoena. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3002 - Peace officer; release of photograph; restrictions.

13-3002. Peace officer; release of photograph; restrictions.

No municipality or county shall publicly release a photograph of a peace officer who is the subject of an investigation without the written permission of the peace officer, except that the municipality or county may display a photograph of a peace officer to a prospective witness as part of an investigation and the municipality or county may provide a photograph of a peace officer to the investigating individual to display to a prospective witness as part of the investigation. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3003 - Peace officer; disciplinary action; inclusion in personnel record; restrictions.

13-3003. Peace officer; disciplinary action; inclusion in personnel record; restrictions.

No disciplinary action by any municipality or county may be included in a peace officer's personnel record unless such disciplinary action has been reduced to writing and the peace officer has been given a copy, and no correspondence may be included in a peace officer's personnel record unless the peace officer has been given a copy of the correspondence. The peace officer shall sign a written acknowledgement of receipt for any copy of a disciplinary action. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3004 - Peace officer; exercise of rights; no retaliation.

13-3004. Peace officer; exercise of rights; no retaliation.

No peace officer of any municipality or county may be discharged, subject to disciplinary action, or threatened with discharge or disciplinary action as retaliation for or solely by reason of the peace officer's exercise of his or her rights provided in section 17-107, 17-208, or 23-1734 or sections 13-3001 to 13-3004. This section does not apply to any municipality or county accredited through the Commission on Accreditation for Law Enforcement Agencies.



13-3005 - City of first class and county sheriff; adopt rules and regulations governing peace officer removal, suspension, or demotion.

13-3005. City of first class and county sheriff; adopt rules and regulations governing peace officer removal, suspension, or demotion.

(1) Except as otherwise provided in a collective-bargaining agreement, Chapter 19, article 18, or Chapter 23, article 17, any city of the first class and all county sheriffs shall adopt rules and regulations governing the removal, suspension with or without pay, or demotion of any peace officer, including the chief of police. Such rules and regulations shall include: (a) Provisions for giving notice and a copy of the written accusation to the peace officer; (b) the peace officer's right to have an attorney or representative retained by the peace officer present with him or her at all hearings or proceedings regarding the written accusation; (c) the right of the peace officer or his or her attorney or representative retained by the peace officer to be heard and present evidence; (d) the right of the peace officer as well as the individual imposing the action or their respective attorneys or representatives to record all hearings or proceedings regarding the written accusation; and (e) a procedure for making application for an appeal. Nothing in this section shall be construed to prevent the preemptory suspension or immediate removal from duty of an officer by the appropriate authority, pending the hearing authorized by this section, in cases of gross misconduct, neglect of duty, or disobedience of orders.

(2) This section does not apply to a peace officer during his or her probationary period.



13-3101 - Act, how cited.

13-3101. Act, how cited.

Sections 13-3101 to 13-3109 shall be known and may be cited as the Sports Arena Facility Financing Assistance Act.



13-3102 - Terms, defined.

13-3102. Terms, defined.

For purposes of the Sports Arena Facility Financing Assistance Act:

(1) Board means a board consisting of the Governor, the State Treasurer, the chairperson of the Nebraska Investment Council, the chairperson of the Nebraska State Board of Public Accountancy, and a professor of economics on the faculty of a state postsecondary educational institution appointed to a two-year term on the board by the Coordinating Commission for Postsecondary Education. For administrative and budget purposes only, the board shall be considered part of the Department of Revenue;

(2) Bond means a general obligation bond, redevelopment bond, lease-purchase bond, revenue bond, or combination of any such bonds;

(3) Eligible sports arena facility means:

(a) Any publicly owned, enclosed, and temperature-controlled building primarily used for sports that has a permanent seating capacity of at least three thousand but no more than seven thousand seats and in which initial occupancy occurs on or after July 1, 2010. Eligible sports arena facility includes stadiums, arenas, dressing and locker facilities, concession areas, parking facilities, and onsite administrative offices connected with operating the facilities; and

(b) Any racetrack enclosure licensed by the State Racing Commission in which initial occupancy occurs on or after July 1, 2010, including concession areas, parking facilities, and onsite administrative offices connected with operating the racetrack;

(4) General obligation bond means any bond or refunding bond issued by a political subdivision and which is payable from the proceeds of an ad valorem tax;

(5) Increase in state sales tax revenue means the amount of state sales tax revenue collected by a nearby retailer during the fiscal year for which state assistance is calculated minus the amount of state sales tax revenue collected by the nearby retailer in the fiscal year that ended immediately preceding the date of occupancy of the eligible sports arena facility, except that the amount of state sales tax revenue of a nearby retailer shall not be less than zero;

(6) Nearby retailer means a retailer as defined in section 77-2701.32 that is located within six hundred yards of an eligible sports arena facility, measured from the facility but not from any parking facility or other structure. The term includes a subsequent owner of a nearby retailer operating at the same location;

(7) New state sales tax revenue means:

(a) For nearby retailers that commenced collecting state sales tax during the period of time beginning twenty-four months prior to occupancy of the eligible sports arena facility and ending twenty-four months after the occupancy of the eligible sports arena facility, one hundred percent of the state sales tax revenue collected by the nearby retailer and sourced under sections 77-2703.01 to 77-2703.04 to a location within six hundred yards of the eligible sports arena facility; and

(b) For nearby retailers that commenced collecting state sales tax prior to twenty-four months prior to occupancy of the eligible sports arena facility, the increase in state sales tax revenue collected by the nearby retailer and sourced under sections 77-2703.01 to 77-2703.04 to a location within six hundred yards of the facility;

(8) Political subdivision means any city, village, or county; and

(9) Revenue bond means any bond or refunding bond issued by a political subdivision which is limited or special rather than a general obligation bond of the political subdivision and which is not payable from the proceeds of an ad valorem tax.



13-3103 - State assistance.

13-3103. State assistance.

Any political subdivision or its governing body that has (1) acquired, constructed, improved, or equipped, (2) approved a general obligation bond issue to acquire, construct, improve, or equip, or (3) adopted a resolution authorizing the political subdivision to pursue a general obligation bond issue to acquire, construct, improve, or equip an eligible sports arena facility may apply to the board for state assistance. The state assistance shall only be used to pay back amounts expended or borrowed through one or more issues of bonds to be expended by the political subdivision to acquire, construct, improve, and equip the eligible sports arena facility.



13-3104 - Application; contents; board; duties.

13-3104. Application; contents; board; duties.

(1) All applications for state assistance under the Sports Arena Facility Financing Assistance Act shall be in writing and shall include a certified copy of the approving action of the governing body of the applicant describing the proposed eligible sports arena facility and the anticipated financing.

(2) The application shall contain:

(a) A description of the proposed financing of the eligible sports arena facility, including the estimated principal and interest requirements for the bonds proposed to be issued in connection with the facility or the amounts necessary to repay the original investment by the applicant in the facility;

(b) Documentation of local financial commitment to support the project, including all public and private resources pledged or committed to the project and including a copy of any operating agreement or lease with substantial users of the facility; and

(c) Any other project information deemed appropriate by the board.

(3) Upon receiving an application for state assistance, the board shall review the application and notify the applicant of any additional information needed for a proper evaluation of the application.

(4) Any state assistance received pursuant to the act shall be used only for public purposes.



13-3105 - Public hearing; notice.

13-3105. Public hearing; notice.

(1) After reviewing an application submitted under section 13-3104, the board shall hold a public hearing on the application.

(2) The board shall give notice of the time, place, and purpose of the public hearing by publication three times in a newspaper of general circulation in the area where the applicant is located. Such publication shall be not less than ten days prior to the hearing. The notice shall describe generally the eligible sports arena facility for which state assistance has been requested. The applicant shall pay the cost of the notice.

(3) At the public hearing, representatives of the applicant and any other interested persons may appear and present evidence and argument in support of or in opposition to the application or neutral testimony. The board may seek expert testimony and may require testimony of persons whom the board desires to comment on the application. The board may accept additional evidence after conclusion of the public hearing.



13-3106 - Application; approval; board; findings; temporary approval; when; board; quorum.

13-3106. Application; approval; board; findings; temporary approval; when; board; quorum.

(1) After consideration of the application and the evidence, if the board finds that the facility described in the application is eligible and that state assistance is in the best interest of the state, the application shall be approved, except that an approval of an application submitted because of the requirement in subdivision (3) of section 13-3103 is a temporary approval. If the general obligation bond issue is subsequently approved by the voters of the political subdivision, the approval by the board becomes permanent. If the general obligation bond issue is not approved by such voters, the temporary approval shall become void.

(2) In determining whether state assistance is in the best interest of the state, the board shall consider the fiscal and economic capacity of the applicant to finance the local share of the facility.

(3) A majority of the board members constitutes a quorum for the purpose of conducting business. All actions of the board shall be by a majority vote of all the board members, one of whom must be the Governor.



13-3107 - Tax Commissioner; duties; Department of Revenue; rules and regulations.

13-3107. Tax Commissioner; duties; Department of Revenue; rules and regulations.

(1) If an application is approved, the Tax Commissioner shall:

(a) Audit or review audits of the approved eligible sports arena facility to determine the (i) state sales tax revenue collected by retailers doing business at such facility on sales at such facility, (ii) state sales tax revenue collected on primary and secondary box office sales of admissions to such facility, and (iii) new state sales tax revenue collected by nearby retailers;

(b) Certify annually the amount of state sales tax revenue and new state sales tax revenue determined under subdivision (a) of this subsection to the State Treasurer; and

(c) Determine if more than one facility is eligible for state assistance from state sales tax revenue collected by the same nearby retailers. If the Tax Commissioner has made such a determination, the facility that was first determined to be eligible for state assistance shall be the only facility eligible to receive such funds.

(2) State sales tax revenue collected by retailers that are doing business at an eligible sports arena facility and new state sales tax revenue collected by nearby retailers shall be reported on informational returns developed by the Department of Revenue and provided to any such retailers by the facility. The informational returns shall be submitted to the department by the retailer by the twentieth day of the month following the month the sales taxes are collected. The Tax Commissioner shall use the data from the informational returns and sales tax returns of both such categories of retailers and the sports arena facility to determine the appropriate amount of state sales tax revenue.

(3) The Department of Revenue may adopt and promulgate rules and regulations to carry out the Sports Arena Facility Financing Assistance Act.



13-3108 - State Treasurer; duties; Sports Arena Facility Support Fund; created; investment; state assistance; use.

13-3108. State Treasurer; duties; Sports Arena Facility Support Fund; created; investment; state assistance; use.

(1) Upon the annual certification under section 13-3107, the State Treasurer shall transfer after the audit the amount certified to the Sports Arena Facility Support Fund which is hereby created. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2)(a) It is the intent of the Legislature to appropriate from the fund money to be distributed to any political subdivision for which an application for state assistance under the Sports Arena Facility Financing Assistance Act has been approved an amount not to exceed seventy percent of the (i) state sales tax revenue collected by retailers doing business at eligible sports arena facilities on sales at such facilities, (ii) state sales tax revenue collected on primary and secondary box office sales of admissions to such facilities, and (iii) new state sales tax revenue collected by nearby retailers and sourced under sections 77-2703.01 to 77-2703.04 to a location within six hundred yards of the eligible facility.

(b) The amount to be appropriated for distribution as state assistance to a political subdivision under this subsection for any one year after the tenth year shall not exceed the highest such amount appropriated under subdivision (2)(a) of this section during any one year of the first ten years of such appropriation. If seventy percent of the state sales tax revenue as described in subdivision (2)(a) of this section exceeds the amount to be appropriated under this subdivision, such excess funds shall be transferred to the General Fund.

(3) The total amount of state assistance approved for an eligible sports arena facility shall not (a) exceed fifty million dollars or (b) be paid out for more than twenty years after the issuance of the first bond for the sports arena facility.

(4) State assistance to the political subdivision shall no longer be available upon the retirement of the bonds issued to acquire, construct, improve, or equip the facility or any subsequent bonds that refunded the original issue or when state assistance reaches the amount determined under subsection (3) of this section, whichever comes first.

(5) State assistance shall not be used for an operating subsidy or other ancillary facility.

(6) The thirty percent of state sales tax revenue remaining after the appropriation and transfer in subsection (2) of this section shall be appropriated by the Legislature to the Civic and Community Center Financing Fund.

(7) Except as provided in subsection (8) of this section for a city of the primary class, any municipality that has applied for and received a grant of assistance under the Civic and Community Center Financing Act shall not receive state assistance under the Sports Arena Facility Financing Assistance Act for the same project for which the grant was awarded under the Civic and Community Center Financing Act.

(8) A city of the primary class shall not be eligible to receive a grant of assistance from the Civic and Community Center Financing Act if the city has applied for and received a grant of assistance under the Sports Arena Facility Financing Assistance Act.



13-3109 - Bonds and refunding bonds; issuance; procedure; security; treatment.

13-3109. Bonds and refunding bonds; issuance; procedure; security; treatment.

(1) The applicant political subdivision may issue from time to time its bonds and refunding bonds to finance and refinance the acquisition, construction, improving, and equipping of eligible sports arena facilities. The bonds may be sold by the applicant in such manner and for such price as the applicant determines, at a discount, at par, or at a premium, at private negotiated sale or at public sale, after notice published prior to the sale in a legal newspaper having general circulation in the political subdivision or in such other medium of publication as the applicant deems appropriate. The bonds shall have a stated maturity of twenty years or less and shall bear interest at such rate or rates and otherwise be issued in accordance with the respective procedures and with such other terms and provisions as are established, permitted, or authorized by applicable state laws and home rule charters for the type of bonds to be issued. Such bonds may be secured as to payment in whole or in part by a pledge, as shall be determined by the applicant, from the income, proceeds, and revenue of the eligible sports arena facilities financed with proceeds of such bonds, from the income, proceeds, and revenue of any of its eligible sports arena facilities, or from its revenue and income, including its sales, use, or occupation tax revenue, fees, or receipts, as may be determined by the applicant. The applicant may further secure the bonds by a mortgage or deed of trust encumbering all or any portion of the eligible sports arena facilities and by a bond insurance policy or other credit support facility. No general obligation bonds, except refunding bonds, shall be issued until authorized by greater than fifty percent of the applicant's electors voting on the question as to their issuance at any election as defined in section 32-108. The face of the bonds shall plainly state that the bonds and the interest thereon shall not constitute nor give rise to an indebtedness, obligation, or pecuniary liability of the state nor a charge against the general credit, revenue, or taxing power of the state. Bonds of the applicant are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all state income taxes.

(2) All payments to political subdivisions under the Sports Arena Facility Financing Assistance Act are made subject to specific appropriation for such purpose.






Chapter 14 - CITIES OF THE METROPOLITAN CLASS

14-101 - Cities of the metropolitan class, defined; population required; general powers.

14-101. Cities of the metropolitan class, defined; population required; general powers.

All cities in this state which have attained a population of three hundred thousand inhabitants or more shall be cities of the metropolitan class and governed by this act. Whenever the words this act occur in sections 14-101 to 14-138, 14-201 to 14-229, 14-360 to 14-376, 14-501 to 14-556, 14-601 to 14-609, 14-702 to 14-704, and 14-804 to 14-816, they shall be construed as referring exclusively to those sections. The population of a city of the metropolitan class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city. Each city of the metropolitan class shall be a body corporate and politic and shall have power (1) to sue and be sued, (2) to purchase, lease, lease with option to buy, acquire by gift or devise, and hold real and personal property within or without the limits of the city for the use of the city, and real estate sold for taxes, (3) to sell, exchange, lease, and convey any real or personal estate owned by the city, in such manner and upon such terms as may be to the best interests of the city, except that real estate acquired for state armory sites shall be conveyed strictly in the manner provided in sections 18-1001 to 18-1006, (4) to make all contracts and do all other acts in relation to the property and concerns of the city necessary to the exercise of its corporate or administrative powers, and (5) to exercise such other and further powers as may be conferred by law. The powers hereby granted shall be exercised by the mayor and council of such city, as hereinafter set forth, except when otherwise specially provided.

1. Home Rule Charter

2. Powers

3. Miscellaneous

1. Home Rule Charter

The chapter of which this section is the beginning section was adopted in toto in 1922 as the Omaha home rule charter. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

This chapter includes legislative act adopted as home rule charter of Omaha. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

City of Omaha became, on July 18, 1922, a home rule city by adopting the existing charter governing it as its home rule charter. Carlberg v. Metcalfe, 120 Neb. 481, 234 N.W. 87 (1930).

2. Powers

Under this section and section 14-102, a city of the metropolitan class has the power to provide firefighting services to an airport authority. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).

The Legislature has impliedly empowered the City of Omaha to obtain a decree in equity abating a public nuisance without proving special damage to city. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).

This section recognizes that metropolitan cities have powers provided by law in addition to those prescribed by charter, and levy may be made to pay judgments when amount of revenue to be derived from maximum levy for general municipal purposes is insufficient. Benner v. County Board of Douglas County, 121 Neb. 773, 238 N.W. 735 (1931).

City has no implied power to license or regulate business of constructing artificial stone walks. Gray v. City of Omaha, 80 Neb. 526, 114 N.W. 600 (1908), 14 L.R.A.N.S. 1033 (1908).

Title to act of 1905 was broad enough to cover all subjects of legislation contained in act, and was sustained as constitutional. Cathers v. Hennings, 76 Neb. 295, 107 N.W. 586 (1906).

Constitutionality of 1897 act sustained incorporating cities of metropolitan class. State ex rel. Wheeler v. Stuht, 52 Neb. 209, 71 N.W. 941 (1897).

3. Miscellaneous

Courts should not interfere with enforcement of ordinance unless its unreasonableness, or want of necessity for such measure, is shown by satisfactory evidence. State ex rel. Krittenbrink v. Withnell, 91 Neb. 101, 135 N.W. 376 (1912), 40 L.R.A.N.S. 898 (1912).

City warrant is not invalidated by recital that it is to be paid out of special unauthorized fund or fund which city negligently fails to provide. Rogers v. City of Omaha, 82 Neb. 118, 117 N.W. 119 (1908).

Act incorporating a city must be accepted as a whole, and the city accepting benefits derived therefrom must perform the duties required by law. City of Omaha v. Olmstead, 5 Neb. 446 (1877).

Nebraska private citizens cannot maintain action under Clayton Act for alleged injury to municipality arising from alleged Sherman Act violations. Cosentino v. Carver-Greenfield Corp., 433 F.2d 1274 (8th Cir. 1970).



14-102 - Additional powers.

14-102. Additional powers.

In addition to the powers granted in section 14-101, cities of the metropolitan class shall have power by ordinance:

Taxes, special assessments.

(1) To levy any tax or special assessment authorized by law;

Corporate seal.

(2) To provide a corporate seal for the use of the city, and also any official seal for the use of any officer, board, or agent of the city, whose duties under this act or under any ordinance require an official seal to be used. Such corporate seal shall be used in the execution of municipal bonds, warrants, conveyances, and other instruments and proceedings as this act or the ordinances of the city require;

Regulation of public health.

(3) To provide all needful rules and regulations for the protection and preservation of health within the city; and for this purpose they may provide for the enforcement of the use of water from public water supplies when the use of water from other sources shall be deemed unsafe;

Appropriations for debts and expenses.

(4) To appropriate money and provide for the payment of debts and expenses of the city;

Protection of strangers and travelers.

(5) To adopt all such measures as they may deem necessary for the accommodation and protection of strangers and the traveling public in person and property;

Concealed weapons, firearms, fireworks, explosives.

(6) To punish and prevent the carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act, and the discharge of firearms, fireworks, or explosives of any description within the city, other than the discharge of firearms at a shooting range pursuant to the Nebraska Shooting Range Protection Act;

Sale of foodstuffs.

(7) To regulate the inspection and sale of meats, flour, poultry, fish, milk, vegetables, and all other provisions or articles of food exposed or offered for sale in the city;

Official bonds.

(8) To require all officers or servants elected or appointed in pursuance of this act to give bond and security for the faithful performance of their duties; but no officer shall become security upon the official bond of another or upon any bond executed to the city;

Official reports of city officers.

(9) To require from any officer of the city at any time a report, in detail, of the transactions of his or her office or any matter connected therewith;

Cruelty to children and animals.

(10) To provide for the prevention of cruelty to children and animals;

Dogs; taxes and restrictions.

(11) To regulate, license, or prohibit the running at large of dogs and other animals within the city as well as in areas within three miles of the corporate limits of the city, to guard against injuries or annoyance from such dogs and other animals, and to authorize the destruction of the dogs and other animals when running at large contrary to the provisions of any ordinance. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals;

Cleaning sidewalks.

(12) To provide for keeping sidewalks clean and free from obstructions and accumulations, to provide for the assessment and collection of taxes on real estate and for the sale and conveyance thereof, and to pay the expenses of keeping the sidewalk adjacent to such real estate clean and free from obstructions and accumulations as herein provided;

Planting and trimming of trees; protection of birds.

(13) To provide for the planting and protection of shade or ornamental and useful trees upon the streets or boulevards, to assess the cost thereof to the extent of benefits upon the abutting property as a special assessment, and to provide for the protection of birds and animals and their nests; to provide for the trimming of trees located upon the streets and boulevards or when the branches of trees overhang the streets and boulevards when in the judgment of the mayor and council such trimming is made necessary to properly light such street or boulevard or to furnish proper police protection and to assess the cost thereof upon the abutting property as a special assessment;

Naming and numbering streets and houses.

(14) To provide for, regulate, and require the numbering or renumbering of houses along public streets or avenues; to care for and control and to name and rename streets, avenues, parks, and squares within the city;

Weeds.

(15) To require weeds and worthless vegetation growing upon any lot or piece of ground within the city to be cut and destroyed so as to abate any nuisance occasioned thereby, to prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city and to require the removal thereof so as to abate any nuisance occasioned thereby, and if the owner fails to cut and destroy weeds and worthless vegetation or remove litter, or both, after notice as required by ordinance, to assess the cost thereof upon the lots or lands as a special assessment. The notice required to be given may be by publication in the official newspaper of the city and may be directed in general terms to the owners of lots and lands affected without naming such owners;

Animals running at large.

(16) To prohibit and regulate the running at large or the herding or driving of domestic animals, such as hogs, cattle, horses, sheep, goats, fowls, or animals of any kind or description within the corporate limits and provide for the impounding of all animals running at large, herded, or driven contrary to such prohibition; and to provide for the forfeiture and sale of animals impounded to pay the expense of taking up, caring for, and selling such impounded animals, including the cost of advertising and fees of officers;

Use of streets.

(17) To regulate the transportation of articles through the streets, to prevent injuries to the streets from overloaded vehicles, and to regulate the width of wagon tires and tires of other vehicles;

Playing on streets and sidewalks.

(18) To prevent or regulate the rolling of hoops, playing of ball, flying of kites, the riding of bicycles or tricycles, or any other amusement or practice having a tendency to annoy persons passing in the streets or on the sidewalks or to frighten teams or horses; to regulate the use of vehicles propelled by steam, gas, electricity, or other motive power, operated on the streets of the city;

Combustibles and explosives.

(19) To regulate or prohibit the transportation and keeping of gunpowder, oils, and other combustible and explosive articles;

Public sale of chattels on streets.

(20) To regulate, license, or prohibit the sale of domestic animals or of goods, wares, and merchandise at public auction on the streets, alleys, highways, or any public ground within the city;

Signs and obstruction in streets.

(21) To regulate and prevent the use of streets, sidewalks, and public grounds for signs, posts, awnings, awning posts, scales, or other like purposes; to regulate and prohibit the exhibition or carrying or conveying of banners, placards, advertisements, or the distribution or posting of advertisements or handbills in the streets or public grounds or upon the sidewalks;

Disorderly conduct.

(22) To provide for the punishment of persons disturbing the peace and good order of the city by clamor and noise, intoxication, drunkenness, fighting, or using obscene or profane language in the streets or other public places or otherwise violating the public peace by indecent or disorderly conduct or by lewd and lascivious behavior;

Vagrants and tramps.

(23) To provide for the punishment of vagrants, tramps, common street beggars, common prostitutes, habitual disturbers of the peace, pickpockets, gamblers, burglars, thieves, or persons who practice any game, trick, or device with intent to swindle, persons who abuse their families, and suspicious persons who can give no reasonable account of themselves; and to punish trespassers upon private property;

Disorderly houses, gambling, offenses against public morals.

(24) To prohibit, restrain, and suppress tippling shops, houses of prostitution, opium joints, gambling houses, prize fighting, dog fighting, cock fighting, and other disorderly houses and practices, all games and gambling and desecration of the Sabbath, commonly called Sunday, and all kinds of indecencies; to regulate and license or prohibit the keeping and use of billiard tables, ten pins or ball alleys, shooting galleries except as provided in the Nebraska Shooting Range Protection Act, and other similar places of amusement; and to prohibit and suppress all lotteries and gift enterprises of all kinds under whatsoever name carried on, except that nothing in this subdivision shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act;

Police regulation in general.

(25) To make and enforce all police regulations for the good government, general welfare, health, safety, and security of the city and the citizens thereof in addition to the police powers expressly granted herein; and in the exercise of the police power, to pass all needful and proper ordinances and impose fines, forfeitures, penalties, and imprisonment at hard labor for the violation of any ordinance, and to provide for the recovery, collection, and enforcement thereof; and in default of payment to provide for confinement in the city or county prison, workhouse, or other place of confinement with or without hard labor as may be provided by ordinance;

Fast driving on streets.

(26) To prevent horseracing and immoderate driving or riding on the street and to compel persons to fasten their horses or other animals attached to vehicles while standing in the streets;

Libraries, art galleries, and museums.

(27) To establish and maintain public libraries, reading rooms, art galleries, and museums and to provide the necessary grounds or buildings therefor; to purchase books, papers, maps, manuscripts, works of art, and objects of natural or of scientific curiosity, and instruction therefor; to receive donations and bequests of money or property for the same in trust or otherwise and to pass necessary bylaws and regulations for the protection and government of the same;

Hospitals, workhouses, jails, firehouses, etc.; garbage disposal.

(28) To erect, designate, establish, maintain, and regulate hospitals or workhouses, houses of correction, jails, station houses, fire engine houses, asphalt repair plants, and other necessary buildings; and to erect, designate, establish, maintain, and regulate plants for the removal, disposal, or recycling of garbage and refuse or to make contracts for garbage and refuse removal, disposal, or recycling, or all of the same, and to charge equitable fees for such removal, disposal, or recycling, or all of the same, except as hereinafter provided. The fees collected pursuant to this subdivision shall be credited to a single fund to be used exclusively by the city for the removal, disposal, or recycling of garbage and refuse, or all of the same, including any costs incurred for collecting the fee. Before any contract for such removal, disposal, or recycling is let, the city council shall make specifications therefor, bids shall be advertised for as now provided by law, and the contract shall be let to the lowest and best bidder, who shall furnish bond to the city conditioned upon his or her carrying out the terms of the contract, the bond to be approved by the city council. Nothing in this act, and no contract or regulation made by the city council, shall be so construed as to prohibit any person, firm, or corporation engaged in any business in which garbage or refuse accumulates as a byproduct from selling, recycling, or otherwise disposing of his, her, or its garbage or refuse or hauling such garbage or refuse through the streets and alleys under such uniform and reasonable regulations as the city council may by ordinance prescribe for the removal and hauling of garbage or refuse;

Market places.

(29) To erect and establish market houses and market places and to provide for the erection of all other useful and necessary buildings for the use of the city and for the protection and safety of all property owned by the city; and such market houses and market places and buildings aforesaid may be located on any street, alley, or public ground or on land purchased for such purpose;

Cemeteries, registers of births and deaths.

(30) To prohibit the establishment of additional cemeteries within the limits of the city, to regulate the registration of births and deaths, to direct the keeping and returning of bills of mortality, and to impose penalties on physicians, sextons, and others for any default in the premises;

Plumbing, etc., inspection.

(31) To provide for the inspection of steam boilers, electric light appliances, pipefittings, and plumbings, to regulate their erection and construction, to appoint inspectors, and to declare their powers and duties, except as herein otherwise provided;

Fire limits and fire protection.

(32) To prescribe fire limits and regulate the erection of all buildings and other structures within the corporate limits; to provide for the removal of any buildings or structures or additions thereto erected contrary to such regulations, to provide for the removal of dangerous buildings, and to provide that wooden buildings shall not be erected or placed or repaired in the fire limits; but such ordinance shall not be suspended or modified by resolution nor shall exceptions be made by ordinance or resolution in favor of any person, firm, or corporation or concerning any particular lot or building; to direct that all and any building within such fire limits, when the same shall have been damaged by fire, decay, or otherwise, to the extent of fifty percent of the value of a similar new building above the foundation, shall be torn down or removed; and to prescribe the manner of ascertaining such damages and to assess the cost of removal of any building erected or existing contrary to such regulations or provisions, against the lot or real estate upon which such building or structure is located or shall be erected, or to collect such costs from the owner of any such building or structure and enforce such collection by civil action in any court of competent jurisdiction;

Building regulations.

(33) To regulate the construction, use, and maintenance of party walls, to prescribe and regulate the thickness, strength, and manner of constructing stone, brick, wood, or other buildings and the size and shape of brick and other material placed therein, to prescribe and regulate the construction and arrangement of fire escapes and the placing of iron and metallic shutters and doors therein and thereon, and to provide for the inspection of elevators and hoist-way openings to avoid accidents; to prescribe, regulate, and provide for the inspection of all plumbing, pipefitting, or sewer connections in all houses or buildings now or hereafter erected; to regulate the size, number, and manner of construction of halls, doors, stairways, seats, aisles, and passageways of theaters, tenement houses, audience rooms, and all buildings of a public character, whether now built or hereafter to be built, so that there may be convenient, safe, and speedy exit in case of fire; to prevent the dangerous construction and condition of chimneys, fireplaces, hearths, stoves, stovepipes, ovens, boilers, and heating appliances used in or about any building or a manufactory and to cause the same to be removed or placed in safe condition when they are considered dangerous; to regulate and prevent the carrying on of manufactures dangerous in causing and promoting fires; to prevent the deposit of ashes in unsafe places and to cause such buildings and enclosures as may be in a dangerous state to be put in a safe condition; to prevent the disposing of and delivery or use in any building or other structure, of soft, shelly, or imperfectly burned brick or other unsuitable building material within the city limits and provide for the inspection of the same; to provide for the abatement of dense volumes of smoke; to regulate the construction of areaways, stairways, and vaults and to regulate partition fences; to enforce proper heating and ventilation of buildings used for schools, workhouses, or shops of every class in which labor is employed or large numbers of persons are liable to congregate;

Warehouses and street railways.

(34) To regulate levees, depots and depot grounds, and places for storing freight and goods and to provide for and regulate the laying of tracks and the passage of steam or other railways through the streets, alleys, and public grounds of the city;

Lighting railroad property.

(35) To require the lighting of any railway within the city, the cars of which are propelled by steam, and to fix and determine the number, size, and style of lampposts, burners, lamps, and all other fixtures and apparatus necessary for such lighting and the points of location for such lampposts; and in case any company owning or operating such railways shall fail to comply with such requirements, the council may cause the same to be done and may assess the expense thereof against such company, and the same shall constitute a lien upon any real estate belonging to such company and lying within such city and may be collected in the same manner as taxes for general purposes;

City publicity.

(36) To provide for necessary publicity and to appropriate money for the purpose of advertising the resources and advantages of the city;

Offstreet parking.

(37) To erect, establish, and maintain offstreet parking areas on publicly owned property located beneath any elevated segment of the National System of Interstate and Defense Highways or portion thereof, or public property title to which is in the city on May 12, 1971, or property owned by the city and used in conjunction with and incidental to city-operated facilities, and to regulate parking thereon by time limitation devises or by lease;

Public passenger transportation systems.

(38) To acquire, by the exercise of the power of eminent domain or otherwise, lease, purchase, construct, own, maintain, operate, or contract for the operation of public passenger transportation systems, excluding taxicabs and railroad systems, including all property and facilities required therefor, within and without the limits of the city, to redeem such property from prior encumbrance in order to protect or preserve the interest of the city therein, to exercise all powers granted by the Constitution of Nebraska and laws of the State of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto, including but not limited to receiving and accepting from the government of the United States or any agency thereof, from the State of Nebraska or any subdivision thereof, and from any person or corporation donations, devises, gifts, bequests, loans, or grants for or in aid of the acquisition, operation, and maintenance of such public passenger transportation systems and to administer, hold, use, and apply the same for the purposes for which such donations, devises, gifts, bequests, loans, or grants may have been made, to negotiate with employees and enter into contracts of employment, to employ by contract or otherwise individuals singularly or collectively, to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act, to contract with an operating and management company for the purpose of operating, servicing, and maintaining any public passenger transportation systems any city of the metropolitan class shall acquire under the provisions of this act, and to exercise such other and further powers as may be necessary, incident, or appropriate to the powers of such city; and

Regulation of air quality.

(39) In addition to powers conferred elsewhere in the laws of the state and notwithstanding any other law of the state, to implement and enforce an air pollution control program within the corporate limits of the city under subdivision (23) of section 81-1504 or subsection (1) of section 81-1528, which program shall be consistent with the federal Clean Air Act, as amended, 42 U.S.C. 7401 et seq. Such powers shall include without limitation those involving injunctive relief, civil penalties, criminal fines, and burden of proof. Nothing in this section shall preclude the control of air pollution by resolution, ordinance, or regulation not in actual conflict with the state air pollution control regulations.

1. Use of streets

2. Health and safety

3. Occupations

4. Miscellaneous

1. Use of streets

This section does not deprive the State Railway Commission of jurisdiction over the regulation of taxicabs in a metropolitan city. In re Yellow Cab & Baggage Company, 126 Neb. 138, 253 N.W. 80 (1934).

A metropolitan city may impose a tax for use of streets upon a "rolling store" as a means of regulating transportation through its streets. Erwin v. City of Omaha, 118 Neb. 331, 224 N.W. 692 (1929).

City has authority to regulate the use of autobuses upon its streets. Omaha & C. B. Street Ry. Co. v. City of Omaha, 114 Neb. 483, 208 N.W. 123 (1926).

City cannot authorize construction in a public street of a canopy that deprives abutting property owner of light, air or view. World Realty Co. v. City of Omaha, 113 Neb. 396, 203 N.W. 574 (1925).

City may regulate housemoving upon its streets, and can compel street railway to pay expense of removal of wires so houses can be moved. State ex rel. Barnum v. Omaha & C. B. Street Ry. Co., 100 Neb. 716, 161 N.W. 170 (1916).

An ordinance prohibiting distribution of dodgers, handbills or circulars upon streets, alleys or sidewalks or public grounds of the city does not violate state Constitution. In re Anderson, 69 Neb. 686, 96 N.W. 149 (1903).

City could not prohibit transportation of munitions by interstate motor carrier. Watson Bros. Transp. Co. v. City of Omaha, 132 F. Supp. 6 (D. Neb. 1955).

2. Health and safety

City is authorized to provide for detention of persons infected with communicable venereal disease. Brown v. Manning, 103 Neb. 540, 172 N.W. 522 (1919).

City cannot arbitrarily classify ashes, manure, or other rubbish having some value as garbage, and grant an exclusive contract for removal. Iler v. Ross, 64 Neb. 710, 90 N.W. 869 (1902).

Authority is conferred to license and regulate the production and sale of milk within the corporate limits, and a reasonable license fee may be exacted. Littlefield v. State, 42 Neb. 223, 60 N.W. 724 (1894).

City can make exclusive contract with party for removing garbage and other noxious and unwholesome matter amounting to nuisances. Smiley v. MacDonald, 42 Neb. 5, 60 N.W. 355 (1894).

3. Occupations

Metropolitan city was authorized to enact ordinance prohibiting sale or exchange of motor vehicles and keeping open a place of business for that purpose on Sunday. Stewart Motor Co. v. City of Omaha, 120 Neb. 776, 235 N.W. 332 (1931).

City ordinance requiring closing grocery and meat markets on Sunday is valid. State v. Somberg, 113 Neb. 761, 204 N.W. 788 (1925).

4. Miscellaneous

Under section 14-101 and this section, a city of the metropolitan class has the power to provide firefighting services to an airport authority. Professional Firefighters of Omaha v. City of Omaha, 243 Neb. 166, 498 N.W.2d 325 (1993).

Public officials of cities of the metropolitan class are vested with the power to provide for keeping sidewalks clean and free from obstructions and accumulation. Hartford v. Womens Services, P.C., 239 Neb. 540, 477 N.W.2d 161 (1991).

Under subsection (25) of this section, zoning ordinances enacted by a city, as a lawful exercise of police power, must be consistent with public health, safety, morals, and the general welfare. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

Ordinance regulating advertising signs held not unreasonable or discriminatory. Schaffer v. City of Omaha, 197 Neb. 328, 248 N.W.2d 764 (1977).

This section discussed in connection with expenditure of municipal or county funds, for public purpose, through private agency. Chase v. County of Douglas, 195 Neb. 838, 241 N.W.2d 334 (1976).

City empowered hereunder to require bonds of police officers, and recovery may be had thereon by persons injured as result of negligent acts of policeman in discharge of municipal duties, although bond runs to city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

Mayor and city council are given ample power to make and enforce regulations for the good government, general welfare, health, safety, and security of the city and citizens thereof. State ex rel. Thompson v. Donahue, 91 Neb. 311, 135 N.W. 1030 (1912).

Metropolitan city may enact ordinance forbidding construction of brick kilns within city. State ex rel. Krittenbrink v. Withnell, 91 Neb. 101, 135 N.W. 376 (1912), 40 L.R.A.N.S. 898 (1912).

City is not liable in negligence action on account of original construction of viaduct where plan designed by competent engineers was carried out. Watters v. City of Omaha, 86 Neb. 722, 126 N.W. 308 (1910); Watters v. City of Omaha, 76 Neb. 855, 107 N.W. 1007 (1906), affirmed on rehearing, 76 Neb. 859, 110 N.W. 981 (1907).

Power to establish fire-engine houses, under this section, together with section conferring power to issue bonds for construction and purchase of needful buildings for use of the city, conferred authority upon metropolitan city to issue bonds to pay cost of construction of fire-engine houses. Linn v. City of Omaha, 76 Neb. 552, 107 N.W. 983 (1906).

Unless reasonable notice is given to owner to perform work, all proceedings and assessments by city are void. Shannon v. City of Omaha, 72 Neb. 281, 100 N.W. 298 (1904); Albers v. City of Omaha, 56 Neb. 357, 76 N.W. 911 (1898).

City was not liable for acts of building inspector. Murray v. City of Omaha, 66 Neb. 279, 92 N.W. 299 (1902).

Charter granting power to impound animals running at large is not in conflict with state herd law which is not applicable to cultivated lands within limits of cities. Lingonner v. Ambler, 44 Neb. 316, 62 N.W. 486 (1895).



14-102.01 - Cities of the metropolitan class; ordinances, bylaws, rules, regulations, and resolutions; powers.

14-102.01. Cities of the metropolitan class; ordinances, bylaws, rules, regulations, and resolutions; powers.

A city of the metropolitan class may make all such ordinances, bylaws, rules, regulations, and resolutions not inconsistent with the general laws of the state, as may be necessary or expedient, in addition to the special powers otherwise granted by law, for maintaining the peace, good government, and welfare of the city and for preserving order, securing persons or property from violence, danger, and destruction, for protecting public and private property, for promoting the public health, safety, convenience, comfort, morals, and general interests, and welfare of the inhabitants of the city.

Under this section the city of Omaha is given power by the State of Nebraska to enact ordinances relating to the safety and security of its citizens and to impose fines, forfeitures, penalties, and imprisonment for violation thereof. State v. Belitz, 203 Neb. 375, 278 N.W.2d 769 (1979).

The Legislature has impliedly empowered the city of Omaha to obtain a decree in equity abating a public nuisance without proving special damage to city. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).



14-102.02 - Fire and police departments; rules and regulations; adoption; duty of city council.

14-102.02. Fire and police departments; rules and regulations; adoption; duty of city council.

All powers and duties connected with and incident to the appointment, removal, government, and discipline of the officers and members of the fire and police departments of any metropolitan city in the State of Nebraska, under such rules and regulations as may be adopted by the city council, shall be vested in and exercised by said council. Rules and regulations for the guidance of the officers and men of said departments, and for the appointment, promotion, removal, trial or discipline of said officers, men and matrons, shall be such as the council shall consider proper and necessary.

Under this and other sections in this article, firemen are officers and come under workmen's compensation law, even though receiving pension from city. Shandy v. City of Omaha, 127 Neb. 406, 255 N.W. 477 (1934).



14-103 - City council; powers; health regulation; jurisdiction.

14-103. City council; powers; health regulation; jurisdiction.

The council shall have power to define, regulate, suppress and prevent nuisances. The council may create a board of health in cases of a general epidemic or may cooperate with the boards of health provided by the laws of this state. The council may provide rules and regulations for the care, treatment, regulation, and prevention of all contagious and infectious diseases, for the regulation of all hospitals, dispensaries, and places for the treatment of the sick, for the sale of dangerous drugs, for the regulation of cemeteries and the burial of the dead. The jurisdiction of the council in enforcing the foregoing regulations shall extend over such city and over all grounds and property within three miles thereof.

The Legislature has impliedly empowered the city of Omaha to obtain a decree in equity abating a public nuisance without proving special damage to city. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).



14-104 - City council; powers; bridges; construction; licensing and regulation of toll bridges; jurisdiction.

14-104. City council; powers; bridges; construction; licensing and regulation of toll bridges; jurisdiction.

The council shall have power to construct any bridge declared by ordinance necessary and proper for the passage of railway trains, street cars, motor trains, teams and pedestrians across any stream either adjacent to or wholly within any city of the metropolitan class at any point on such stream or within two miles from the corporate limits of such city, with such conditions and regulations concerning the use of such bridge as may be deemed proper. It shall have power to license and regulate the keeping of toll bridges within or terminating within the city for the passage of persons, teams, and property over any river passing wholly or in part within or running by and adjoining the corporate limits of any such city, to fix and determine the rates of toll over any such bridge, or over the part thereof within the city; and to authorize the owner or owners of any such bridge to charge and collect the rates of toll so fixed and determined, from all persons passing over or using the same.



14-105 - City council; powers; drainage of lots; duty of owner; assessment of cost.

14-105. City council; powers; drainage of lots; duty of owner; assessment of cost.

The council shall have power to require any and all lots or pieces of ground within the city to be drained, filled or graded, and upon the failure of the owners of such lots or pieces of ground to comply with such requirements, after thirty days' notice in writing, the council may cause the same to be drained, filled or graded, and the cost and expense thereof shall be levied upon the property so filled, drained or graded and shall be equalized, assessed, and collected as other special assessments.

Owner of lot must have been requested to fill lot and failed to comply before cost of drainage can be assessed against lot. If nuisance is caused by negligence of city in grading, cost of filling or drainage cannot be assessed against the lot. Lasbury v. McCague, 56 Neb. 220, 76 N.W. 862 (1898).

This section in charter of 1887, authorizing cost of filling and draining to be assessed where nuisance existed, was held constitutional, and a valid exercise of police power. Horbach v. City of Omaha, 54 Neb. 83, 74 N.W. 434 (1898).

It is within police power of state to authorize a municipal corporation to fill lots within its limits so as to prevent stagnant water thereon and to assess cost against lots so filled. Patrick v. City of Omaha, 1 Neb. Unof. 250, 95 N.W. 477 (1901).



14-106 - City council; powers; regulation of utilities; rates.

14-106. City council; powers; regulation of utilities; rates.

The council shall have the power to regulate and provide for the lighting of streets, laying down gas and other pipes, and erection of lampposts, electric towers or other apparatus; to regulate the sale and use of gas and electric lights, and fix and determine from time to time the price of gas, the charge of electric lights and power, and the rents of gas meters within the city, when not furnished by public authority, and regulate the inspection thereof; to prohibit or regulate the erection of telegraph, telephone or electric wire poles or other poles for whatsoever purpose desired or used in the public grounds, streets or alleys, and the placing of wires thereon; and to require the removal from the public grounds, streets or alleys, of any or all such poles, and require the removal and placing under ground of any or all telegraph, telephone or electric wires.

Proper for city to grant permits for defendant's private use of streets. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).

Under power conferred by this section, city could grant franchise for distribution of electric current for power and heating purposes as well as lighting purposes. Old Colony Trust Co. v. City of Omaha, 230 U.S. 100 (1913).

Mayor and council were authorized to grant a franchise for twenty-five years to furnish gas at a fixed rate. Omaha Gas Co. v. City of Omaha, 249 F. 350 (D. Neb. 1914).



14-107 - City council; powers; public utility plants, subways, landing fields; construction and maintenance; rates and charges.

14-107. City council; powers; public utility plants, subways, landing fields; construction and maintenance; rates and charges.

The city council may erect, construct, purchase, maintain and operate subways or conduits, waterworks, gas works, electric light and power plants, and provide and equip aerial landing fields, and may determine, fix and charge rentals for subways and conduits and fix rates to be charged by such enterprises, except as otherwise provided by general law. As to all the activities authorized in this section, the council may adopt all needful and proper rules and regulations and enforce the same, in connection with the operation of any such enterprises.

Proper for city to grant permits for defendant's private use of streets. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).

Mayor and council were authorized to grant a franchise for twenty-five years to furnish gas at a fixed rate. Omaha Gas Co. v. City of Omaha, 249 F. 350 (D. Neb. 1914).



14-108 - City council; powers; utilities; contracts; terms; limitation.

14-108. City council; powers; utilities; contracts; terms; limitation.

The council shall have power by ordinance to contract with any competent party for the supplying and furnishing of electric light, electric heat or power, or other similar service for the use of the city on its streets and public places. The ordinance shall contain specifically the rates, terms and conditions upon which the same may and shall be supplied and furnished during the period named in the ordinance or contract. Any such contract exceeding the term of forty years shall be void.



14-109 - City council; powers; occupation and license taxes; motor vehicle fee; conditions; limitations.

14-109. City council; powers; occupation and license taxes; motor vehicle fee; conditions; limitations.

(1)(a) The city council shall have power to tax for revenue, license, and regulate any person within the limits of the city by ordinance except as otherwise provided in this section. Such tax may include both a tax for revenue and license. The city council may raise revenue by levying and collecting a tax on any occupation or business within the limits of the city. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the class upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from taxation, as well as concerts and all other musical entertainments given exclusively by the citizens of the city. It shall be the duty of the city clerk to deliver to the city treasurer the certified copy of the ordinance levying such tax, and the city clerk shall append thereto a warrant requiring the city treasurer to collect such tax.

(b) For purposes of this subsection, limits of the city does not include the extraterritorial zoning jurisdiction of such city.

(2)(a) Except as otherwise provided in subdivision (c) of this subsection, the city council shall also have power to require any individual whose primary residence or person who owns a place of business which is within the limits of the city and that owns and operates a motor vehicle within such limits to annually register such motor vehicle in such manner as may be provided and to require such person to pay an annual motor vehicle fee therefor and to require the payment of such fee upon the change of ownership of such vehicle. All such fees which may be provided for under this subsection shall be credited to a separate fund of the city, thereby created, to be used exclusively for constructing, repairing, maintaining, or improving streets, roads, alleys, public ways, or parts thereof or for the amortization of bonded indebtedness when created for such purposes.

(b) No motor vehicle fee shall be required under this subsection if (i) a vehicle is used or stored but temporarily in such city for a period of six months or less in a twelve-month period, (ii) an individual does not have a primary residence or a person does not own a place of business within the limits of the city and does not own and operate a motor vehicle within the limits of the city, or (iii) an individual is a full-time student attending a postsecondary institution within the limits of the city and the motor vehicle's situs under the Motor Vehicle Certificate of Title Act is different from the place at which he or she is attending such institution.

(c) After December 31, 2012, no motor vehicle fee shall be required of any individual whose primary residence is or person who owns a place of business within the extraterritorial zoning jurisdiction of such city.

(d) For purposes of this subsection, limits of the city includes the extraterritorial zoning jurisdiction of such city.

(3) For purposes of this section, person includes bodies corporate, societies, communities, the public generally, individuals, partnerships, limited liability companies, joint-stock companies, cooperatives, and associations. Person does not include any federal, state, or local government or any political subdivision thereof.

Statute does not deprive State Railway Commission of jurisdiction to control operation of taxicab companies in city of Omaha. In re Yellow Cab and Baggage Co., 126 Neb. 138, 253 N.W. 80 (1934).

City may, by ordinance, define "peddlers" and include in such term a "rolling store", and impose a permit fee and occupation tax. Erwin v. City of Omaha, 118 Neb. 331, 224 N.W. 692 (1929).

The municipal year may be declared coextensive with the fiscal year. Johnson v. Leidy, 86 Neb. 818, 126 N.W. 514 (1910).

License tax cannot be exacted from persons, the regulation of whose compensation is not permitted, and the attempt to tax vehicles rented out by the month is not authorized by this section. McCauley v. State, 83 Neb. 431, 119 N.W. 675 (1909).

An ordinance imposing an occupation tax is void if it can only be enforced by illegal methods. City of Omaha v. Harmon, 58 Neb. 339, 78 N.W. 623 (1899).



14-110 - City council; supplemental powers; authorized.

14-110. City council; supplemental powers; authorized.

If the manner of exercising any power conferred upon the city council is not prescribed, the council may provide by ordinance therefor.

Right to levy taxes having been conferred on municipal authorities, they have power to supply the details necessary to full exercise of such right. Chicago & N. W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).

This section does not deprive State Railway Commission of jurisdiction to control operation of taxicab companies in city of Omaha. In re Yellow Cab & Baggage Co., 126 Neb. 138, 253 N.W. 80 (1934).

City may provide for notice to property owners of a hearing of claims for damages arising from grading of a street. Burkley v. City of Omaha, 102 Neb. 308, 167 N.W. 72 (1918).

In absence of constitutional or statutory restrictions upon its power, city may prescribe by ordinance means of acquiring jurisdiction of a certain subject. Ives v. Irey, 51 Neb. 136, 70 N.W. 961 (1897).

City has only such powers as are expressly conferred upon it by statute, or as are necessary to carry into effect some enumerated power. State ex rel. Ransom v. Irey, 42 Neb. 186, 60 N.W. 601 (1894).



14-111 - City council; powers; city property and finances.

14-111. City council; powers; city property and finances.

The council shall have the care, management and control of the city, its property and finances, and shall have power to pass, amend or repeal any and all ordinances necessary or proper to execute or carry into effect any of the provisions of this act, or any of the powers herein granted, except as otherwise provided herein.

An ordinance, providing that it shall be unlawful to erect a gas reservoir without written consent of all property owners within radius of one thousand feet, is void. State ex rel. Omaha Gas Co. v. Withnell, 78 Neb. 33, 110 N.W. 680 (1907).



14-112 - City council; powers; public comfort stations.

14-112. City council; powers; public comfort stations.

In each city of the metropolitan class, the city shall have power by ordinance to erect, establish and maintain public comfort stations. It may locate such public comfort stations on any street, alley, public grounds, or on any lands acquired for such purpose.



14-113 - City council; powers; armory; establishment; lease to state authorized.

14-113. City council; powers; armory; establishment; lease to state authorized.

In each city of the metropolitan class the city council shall have power by ordinance to erect, establish and maintain an armory in said city, and may rent or lease such armory to the State of Nebraska for the purpose of housing the National Guard and State Guard of the state, or any unit thereof, under such terms and conditions as it may deem proper.



14-114 - City council; powers; municipal coal yard; establishment; operation; limitation.

14-114. City council; powers; municipal coal yard; establishment; operation; limitation.

In each city of the metropolitan class, the council shall have power to establish, conduct and maintain a municipal coal yard, and for that purpose it may engage in the general business of buying and selling coal; Provided, however, that such city shall not sell coal to any but inhabitants thereof, nor charge for coal sold by it more than the cost thereof to the city, plus the cost of handling the same.

Metropolitan cities have been granted the power to maintain municipal coal yards, disclosing the legislative view that it is for a public purpose. Consumers Coal Co. v. City of Lincoln, 109 Neb. 51, 189 N.W. 643 (1922).



14-115 - Real estate; subdividing; procedure; conditions; replatting; powers of city council; vacation of street or alley; effect.

14-115. Real estate; subdividing; procedure; conditions; replatting; powers of city council; vacation of street or alley; effect.

No owner of real estate within the corporate limits of such city shall be permitted to subdivide the real estate into blocks and lots, or parcels, without first having obtained from the city engineer a plat or plan for the avenues, streets, and alleys to be laid out within or across the same and, when applicable, having complied with sections 39-1311 to 39-1311.05. A copy of such plat must be filed in the office of the city clerk for at least two weeks before such plat can be approved. Public notice must be given for two weeks of the filing of the plat, and such plat, if ordered by the council, shall be made so that such avenues, streets, and alleys so far as practicable, shall correspond in width, name, and direction and be continuous of the avenues, streets, and alleys in the city contiguous to or near the real estate to be subdivided. The council shall have power to compel the owner of such real estate, in subdividing the same, to lay out and dedicate to the public the avenues, streets, and alleys, to be within or across such real estate in accordance with the plat. It shall further have the power to prohibit the selling or offering for sale of any lots or parts of such real estate not subdivided and platted as herein required. It shall also have power to establish the grade of all such streets and alleys and to require the same to be graded to such established grade before selling or offering for sale any of the lots or parts of the real estate. Any and all additions to be made to the city shall be made so far as the same relates to the avenues, streets, and alleys therein, under and in accordance with the foregoing provisions. Whenever the owners of all the lots and lands, except streets and alleys, embraced and included in any existing plat or subdivision shall desire to vacate the plat or subdivision for the purpose of replatting the land embraced in the plat or subdivision, and shall present a petition praying for such vacation to the city council, and submit therewith for the approval of the city council a proposed replat of the same, which shall in all things be in conformity with the requirements of this section, the city council may, by concurrent resolution, declare the existing plat and the streets and alleys therein vacated and approve the proposed replat. Thereupon the existing plat or subdivision shall be vacated and the land comprised within the streets and alleys so vacated shall revert to and the title thereto vest in the owners of the abutting property and become a part of such property, each owner taking title to the centerline of the vacated street or alley adjacent to his or her property. When a portion of a street or alley is vacated only on one side of the center thereof, the title to such land shall vest in the owner of the abutting property and become a part of such property. It shall require a two-thirds vote of all the members of the city council to adopt such resolution. Upon the vacation of any plat as aforesaid, it shall be the duty of the owners petitioning for same to cause to be recorded in the office of the register of deeds and county assessor of the county a duly certified copy of the petition, the action of the council therein, and the resolution vacating the plat.

Dedication and plat of addition operated to ratify and confirm a preexisting title of city in certain streets as shown on plat. McCague v. Miller, 55 Neb. 762, 76 N.W. 422 (1898).

Acknowledgment and recording of plat is equivalent to a deed in fee simple to city of the streets and parks therein platted. Jaynes v. Omaha St. Ry. Co., 53 Neb. 631, 74 N.W. 67 (1898).



14-116 - Real estate within three miles of city; subdividing; platting; conditions; powers of city council; requirements.

14-116. Real estate within three miles of city; subdividing; platting; conditions; powers of city council; requirements.

No owner of any real estate located in an area which is within three miles of the corporate limits of any city of the metropolitan class, when such real estate is located in any county in which a city of the metropolitan class is located, and is outside of any organized city or village, shall be permitted to subdivide, plat, or lay out the real estate in building lots and streets or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto without first having obtained the approval thereof by the city council of such city and, when applicable, having complied with sections 39-1311 to 39-1311.05. No plat of such real estate shall be recorded in the office of the register of deeds or have any force or effect unless the same shall have been first approved by the city council of such city. Such city shall have authority within such area to regulate the subdivision of land for the purpose, whether immediate or future, of transfer of ownership or building development; to prescribe standards for laying out subdivisions in harmony with a comprehensive plan; to require the installation of improvements by the owner or by the creation of public improvement districts; by requiring a good and sufficient bond guaranteeing installation of such improvement, or by requiring the execution of a contract with the city insuring the installation of such improvements; and to require the dedication of land for adequate streets, drainage ways, and easements for sewers and utilities. All such requirements for improvements shall operate uniformly throughout the area of jurisdiction of such city. For purposes of this section, subdivision shall mean the division of a lot, tract, or parcel of land into two or more lots, blocks, or other divisions of lands for the purpose, whether immediate or future, of ownership or building developments except that the division of land shall not be considered to be subdivision when the smallest parcel created is more than ten acres in size. The city council of any such city may withhold approval of a plat until the appropriate department of the city has certified that the improvements required by ordinance have been satisfactorily installed or until a sufficient bond guaranteeing installation of the improvements has been posted with the city or until public improvement districts have been created or until a contract has been executed insuring the installation of such improvements.

This section does not govern the subdivision of property within an organized city or village, nor does it apply to the doctrine of adverse possession. Wanha v. Long, 255 Neb. 849, 587 N.W.2d 531 (1998).

This section gives the city of Omaha the power to accept dedication of streets in subdivisions within three miles of its corporate limits. Baker v. Buglewicz, 205 Neb. 656, 289 N.W.2d 519 (1980).

Power of city over platting is restricted to county in which property is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-117 - Corporate limits; how fixed; annexation of cities or villages; limitation; powers and duties of city council.

14-117. Corporate limits; how fixed; annexation of cities or villages; limitation; powers and duties of city council.

The corporate limits of any city of the metropolitan class shall be fixed and determined by ordinance by the council of such city. The city council of any city of the metropolitan class may at any time extend the corporate limits of such city over any contiguous or adjacent lands, lots, tracts, streets, or highways, such distance as may be deemed proper in any direction, and may include, annex, merge, or consolidate with such city of the metropolitan class, by such extension of its limits, any adjoining city of the first class having less than ten thousand population or any adjoining city of the second class or village. Any other laws and limitations defining the boundaries of cities or villages or the increase of area or extension of limits thereof shall not apply to lots, lands, cities, or villages annexed, consolidated, or merged under this section.

1. Powers of city

2. Constitutionality

3. Miscellaneous

1. Powers of city

Under this section, the Legislature intended to permit a metropolitan city to extend its corporate limits so that it adjoins the corporate limits of a city to be annexed. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

The act of annexation is a matter of statewide concern, and therefore the state statutes, not the city charter provisions, are controlling. S.I.D. No. 95 v. City of Omaha, 221 Neb. 272, 376 N.W.2d 767 (1985).

No restriction on right to extend corporate limits of metropolitan city when properly exercised, and when proper procedures followed taxpayers have no right to intervene in legal actions involving annexation proceedings. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).

Annexation pursuant to this section is a legislative matter, however, courts have power to inquire into and determine whether conditions exist which authorize the annexation. Sullivan v. City of Omaha, 183 Neb. 511, 162 N.W.2d 227 (1968).

This section does not confer power upon a city of the metropolitan class to annex property in an adjoining county. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

This section governs the annexation of territory by a city of the metropolitan class. Bierschenk v. City of Omaha, 178 Neb. 715, 135 N.W.2d 12 (1965).

Annexation of rural lands was denied. Wagner v. City of Omaha, 156 Neb. 163, 55 N.W.2d 490 (1952).

This section authorized merger and consolidation of cities, towns and villages with metropolitan city. Omaha Water Co. v. City of Omaha, 162 F. 225 (8th Cir. 1908).

2. Constitutionality

Constitutional for metropolitan city to annex city of first class operating under home rule charter. City of Millard v. City of Omaha, 185 Neb. 617, 177 N.W.2d 576 (1970).

Annexation ordinance extending corporate limits of metropolitan city was not unconstitutional. Buller v. City of Omaha, 164 Neb. 435, 82 N.W.2d 578 (1957).

3. Miscellaneous

The "contiguous or adjacent" standard for annexations also applies to "adjoining city." City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

The terms "contiguous" and "adjoining" in this section are synonymous. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

Under the "contiguous or adjacent" standard in annexation statutes, municipalities are not required to have common boundaries with the territory to be annexed, and they may annex territory nearby in proximity through the simultaneous annexation of a substantial link of connecting territory. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

Use of land for agricultural purposes does not mean, by itself, that it is rural in character. Location as well as use must be considered in making the determination. Omaha Country Club v. City of Omaha, 214 Neb. 3, 332 N.W.2d 206 (1983).

Method of annexation under this section compared with method of annexation prescribed for cities of the first class. State ex rel. City of Grand Island v. Tillman, 174 Neb. 23, 115 N.W.2d 796 (1962).



14-118 - Annexation or merger of city or village; rights and liabilities; rights of franchise holders and licensees.

14-118. Annexation or merger of city or village; rights and liabilities; rights of franchise holders and licensees.

Whenever any city of the metropolitan class shall extend its boundaries so as to annex or merge with it any city or village, the laws, ordinances, powers, and government of such metropolitan city shall extend over the territory embraced within such city or village so annexed or merged with the metropolitan city from and after the date of annexation. The date of annexation or merger shall be set forth in the ordinance providing for the same, and after said date the metropolitan city shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind held by or belonging to the city or village annexed or merged with it, and the metropolitan city shall be liable for and recognize, assume, and carry out all valid contracts, obligations and licenses of any city or village so annexed or merged with the metropolitan city. Any city or village so merged or annexed with the metropolitan city shall be deemed fully compensated by virtue of such annexation or merger and assumption of its obligations and contracts, for all its properties and property rights of every kind acquired as aforesaid by the metropolitan city; Provided, however, that any public franchise, license or privilege granted to or held by any person or corporation from any of the cities or villages annexed or merged with any metropolitan city, before such annexation or merger, shall not by virtue of such annexation or merger be extended into, upon or over the streets, alleys or public places of the metropolitan city involved in such consolidation and merger.

Property and obligations of airport authority belonging to annexed city become property and obligation of annexing city. Airport Authority of City of Millard v. City of Omaha, 185 Neb. 623, 177 N.W.2d 603 (1970).

Consolidated city is required to perform all valid, unperformed, subsisting contracts made by city of South Omaha. State ex rel. Parks Co. v. Dahlman, 100 Neb. 416, 160 N.W. 117 (1916).



14-119 - Repealed. Laws 1972, LB 1032, § 287.

14-119. Repealed. Laws 1972, LB 1032, § 287.



14-120 - Annexed or merged city or village; taxes; fines; fees; claims; payment; collection.

14-120. Annexed or merged city or village; taxes; fines; fees; claims; payment; collection.

All taxes, assessments, fines, license fees, claims and demands of every kind, due or to become due or owing to any city or village thus annexed or merged with any metropolitan city, shall be paid to and collected by the metropolitan city.



14-121 - Annexed or merged city or village; authorized taxes or assessments; city of the metropolitan class; powers.

14-121. Annexed or merged city or village; authorized taxes or assessments; city of the metropolitan class; powers.

All taxes or special assessments which any city or village so annexed or merged was authorized to levy or assess, but which are not levied or assessed at the time of such annexation or merger for any kind of public improvements made by it or in process of construction or contracted for, may be levied or assessed by such metropolitan city as consolidated. Such metropolitan city shall have the power to reassess all special assessments or taxes levied or assessed by such city or village thus consolidated with it in all cases where any city or village was authorized to make reassessments or relevies of such taxes or assessments.

Metropolitan city had authority to levy special assessments after annexation and consolidation with city of smaller class to carry out paving contracts entered into by latter city prior to consolidation. State ex rel. Parks Co. v. Dahlman, 100 Neb. 416, 160 N.W. 117 (1916).



14-122 - Annexed or merged city or village; licenses; extension for remainder of license year; city of the metropolitan class; powers.

14-122. Annexed or merged city or village; licenses; extension for remainder of license year; city of the metropolitan class; powers.

Where, at the time of any such annexation or merger, the municipal license year, for any kind of license, of any city or village so consolidated with the metropolitan city extends beyond or overlaps the municipal license year of the metropolitan city, then the proper authorities of the metropolitan city are hereby authorized to issue to the lawful holder of any yearly license issued by any such city or village annexed or merged with the metropolitan city, or to any new applicants applying for license to continue the business at the place covered by such expiring city or village license, a new license under such conditions as may be provided in the laws or ordinances governing the metropolitan city for the remainder of the metropolitan city license year, extending from the expiration of such city or village license up to the end of the metropolitan city license year, and charging and collecting therefor only such portion of the yearly amount fixed for any such license by the laws or ordinances governing the metropolitan city as will represent proportionately the time for which the new license shall be granted.



14-123 - Annexed or merged city or village; actions pending; claims; claimants' rights.

14-123. Annexed or merged city or village; actions pending; claims; claimants' rights.

All actions in law or in equity pending in any court in favor of or against any city or village thus annexed or merged with the metropolitan city at the time such annexation or merger takes effect, shall be prosecuted by or defended by such metropolitan city. All rights of action existing against any city or village consolidated with such metropolitan city at the time of such consolidation, or accruing thereafter on account of any transaction had with or under any law or ordinance of such city or village, may be prosecuted against such metropolitan city as existing after annexation or merger.



14-124 - Annexed or merged city or village; books, records or property; transfer to city of the metropolitan class; offices; termination.

14-124. Annexed or merged city or village; books, records or property; transfer to city of the metropolitan class; offices; termination.

All officers of any city or village so annexed or merged with the metropolitan city, having books, papers, bonds, funds, effects or property of any kind in their hands or under their control belonging to any such city or village shall, upon the taking effect of such consolidation, deliver the same to the respective officers of the metropolitan city as may be by law or ordinance or resolution of such metropolitan city entitled or authorized to receive the same. Upon such annexation and merger taking effect the terms and tenure of all offices and officers of any city or village so consolidated with the metropolitan city shall terminate and entirely cease except as herein otherwise provided.



14-125 - Annexed or merged city or village; rights acquired under earlier consolidation; continuance.

14-125. Annexed or merged city or village; rights acquired under earlier consolidation; continuance.

Any rights, power or authority acquired, granted or received or possessed by any person, city or village through consolidation effectuated under the terms of Chapter 212 of the Session Laws of Nebraska for 1915, are hereby granted and continued.



14-126 - Board of public welfare; powers and duties; limitations; power of board of education to grant use of property.

14-126. Board of public welfare; powers and duties; limitations; power of board of education to grant use of property.

In each city of the metropolitan class there may be a board of public welfare, which shall be selected as provided by ordinance. The board of public welfare shall have such power as may be provided, which shall include, subject to such limitations as may be provided by the city council, the authority (1) to provide a unified and comprehensive recreation system and the supervision of such recreation; Provided, that, whenever the council shall authorize such public welfare board to take charge of any part of the recreation system of any such city, it may authorize said board to take charge of and utilize the buildings and grounds under the control of the board of education with the consent of said board of education, and said board of education is hereby given power and authority under such regulations as it may provide, to grant to the public welfare board the right to thus utilize the property under its control; (2) to supervise and regulate commercial amusements; (3) to parole or pardon persons convicted under the ordinances of the city; (4) to establish an employment bureau; (5) to provide for a legal aid bureau to which the poor may go to get protection in their legal rights; (6) to establish a charity bureau to render assistance to the poor of the city as its funds will permit, and to cooperate with other charitable organizations of such city; (7) to establish a municipal farm and workhouse; (8) to establish a welfare loan agency, but no funds of the city shall ever be loaned; (9) to investigate into the housing of inhabitants of the city, especially with reference to tenements, and to provide regulations for the housing of the inhabitants of such city; (10) to provide for the study of and research into causes of poverty, delinquency, crime and disease, and other social problems in the community, and to provide for the necessary publicity; and (11) to provide for regulations to promote the health and general welfare of the city.



14-127 - Repealed. Laws 1981, LB 497, § 1.

14-127. Repealed. Laws 1981, LB 497, § 1.



14-128 - Repealed. Laws 1981, LB 497, § 1.

14-128. Repealed. Laws 1981, LB 497, § 1.



14-129 - Repealed. Laws 1981, LB 497, § 1.

14-129. Repealed. Laws 1981, LB 497, § 1.



14-130 - Repealed. Laws 1981, LB 497, § 1.

14-130. Repealed. Laws 1981, LB 497, § 1.



14-131 - Repealed. Laws 1955, c. 20, § 7.

14-131. Repealed. Laws 1955, c. 20, § 7.



14-132 - Repealed. Laws 1981, LB 497, § 1.

14-132. Repealed. Laws 1981, LB 497, § 1.



14-133 - Repealed. Laws 1981, LB 497, § 1.

14-133. Repealed. Laws 1981, LB 497, § 1.



14-134 - Repealed. Laws 1981, LB 497, § 1.

14-134. Repealed. Laws 1981, LB 497, § 1.



14-135 - Repealed. Laws 1981, LB 497, § 1.

14-135. Repealed. Laws 1981, LB 497, § 1.



14-135.01 - Repealed. Laws 1981, LB 497, § 1.

14-135.01. Repealed. Laws 1981, LB 497, § 1.



14-135.02 - Repealed. Laws 1981, LB 497, § 1.

14-135.02. Repealed. Laws 1981, LB 497, § 1.



14-135.03 - Repealed. Laws 1981, LB 497, § 1.

14-135.03. Repealed. Laws 1981, LB 497, § 1.



14-135.04 - Repealed. Laws 1981, LB 497, § 1.

14-135.04. Repealed. Laws 1981, LB 497, § 1.



14-135.05 - Repealed. Laws 1981, LB 497, § 1.

14-135.05. Repealed. Laws 1981, LB 497, § 1.



14-136 - City council; investigations; attendance and examination of witnesses; power to compel; oaths.

14-136. City council; investigations; attendance and examination of witnesses; power to compel; oaths.

The council, or any committee of the members thereof, shall have power to compel the attendance of witnesses for the investigation of matters that may come before them, and the presiding officer of the council, or the chairman of such committee for the time being, may administer the requisite oaths, and such council or committee shall have the same authority to compel the giving of testimony as is conferred on courts of justice.



14-137 - Ordinances; how enacted.

14-137. Ordinances; how enacted.

The enacting clause of all ordinances shall be as follows: Be it ordained by the city council of the city of ........... . All ordinances of the city shall be passed pursuant to such rules and regulations as the council may prescribe; Provided, upon the passage of all ordinances the yeas and nays shall be entered upon the record of the city council, and a majority of the votes of all the members of the council shall be necessary to their passage. No ordinance shall be passed within a week after its introduction, except the general appropriation ordinances for salaries and wages.

An ordinance pending and previously twice read may be passed at special meeting, call for which specifies consideration of ordinance. National Life Ins. Co. v. City of Omaha, 73 Neb. 41, 102 N.W. 73 (1905).



14-138 - Ordinances; how proved.

14-138. Ordinances; how proved.

All ordinances of the city may be proved by a certificate of the clerk under the seal of the city, and when printed or published in a book or pamphlet form, and purporting to be published or printed by authority of the city council, shall be read and received in all courts and places without further proof.



14-201 - City council members; election; term.

14-201. City council members; election; term.

In any city of the metropolitan class, seven council members shall be elected to the city council as provided in section 32-536. The general city election for the election of elective officers of cities of the metropolitan class shall be held on the first Tuesday after the second Monday in May 1993 and every four years thereafter. The terms of office of such council members shall commence on the fourth Monday after such election.



14-201.01 - Repealed. Laws 1994, LB 76, § 615.

14-201.01. Repealed. Laws 1994, LB 76, § 615.



14-201.02 - Legislative findings.

14-201.02. Legislative findings.

The Legislature finds and declares that the election of the city council at large in cities of the metropolitan class denies representation to some socioeconomic segments of the population. The Legislature further finds and declares that fair and adequate representation of all areas and all socioeconomic segments of the population of cities of the metropolitan class is a matter of general statewide concern, the provisions of any home rule charter notwithstanding.

The primary concern of this statute is to insure proportionate representation to every socioeconomic segment of the population of a metropolitan class city. This statute was enacted to protect the right to vote, which is a legitimate matter of statewide concern for which the Legislature may act without violating Neb. Const., art. XI, § 5, concerning home rule charters. Jacobberger v. Terry, 211 Neb. 878, 320 N.W.2d 903 (1982).



14-201.03 - City council districts; duties.

14-201.03. City council districts; duties.

The election commissioner in any county in which is situated a city of the metropolitan class shall divide the city into seven city council districts of compact and contiguous territory. Such districts shall be numbered consecutively from one to seven. One council member shall be elected from each district. The city council shall be responsible for redrawing the city council district boundaries pursuant to section 32-553.



14-201.04 - Repealed. Laws 1994, LB 76, § 615.

14-201.04. Repealed. Laws 1994, LB 76, § 615.



14-202 - Special election; notice; vote; requirements.

14-202. Special election; notice; vote; requirements.

The city council is authorized to call, by ordinance, special elections and to submit thereat such questions and propositions as may be authorized by this act to be submitted to the electors at a special election. Unless otherwise specifically directed, it shall be sufficient to give, in the manner required by law, thirty days' notice of the time and place of holding such special election. Unless otherwise specially designated, a majority vote of the electors voting on any proposition shall be regarded sufficient to approve or carry the same. The vote thereat shall be canvassed by the authority or officer authorized to canvass the vote at the general city election and the result thereof certified or declared and certificate of election, if required, shall be issued.

Requirement of sixty percent of vote to carry proposition submitted does not apply where specific statute authorizing submission requires majority only. Rasp v. City of Omaha, 113 Neb. 463, 203 N.W. 588 (1925).



14-203 - Repealed. Laws 1979, LB 329, § 13.

14-203. Repealed. Laws 1979, LB 329, § 13.



14-204 - City council; candidates; qualifications; primary election; filing.

14-204. City council; candidates; qualifications; primary election; filing.

(1) A candidate for council member of a city of the metropolitan class shall be a registered voter and a resident of the district from which he or she seeks election and shall have been a resident in the city and district or any area annexed by the city for one year. The primary election for nomination of council members shall be held on the first Tuesday of April preceding the date of the general city election.

(2) Any person desiring to become a candidate for council member shall file a candidate filing form pursuant to sections 32-606 and 32-607.



14-205 - City council; primary election; ballot; form.

14-205. City council; primary election; ballot; form.

Notwithstanding any more general law respecting primary elections in force in this state, the official ballot to be prepared and used at the primary election under section 14-204 shall be in substantially the form provided in this section. The names of all candidates shall be placed upon the ballot without any party designation.

Candidate for Nomination for Council Member from City Council District No. .............., of the City of ..............., at the Primary Election Vote for only one:

(Names of candidates).........................

In all other respects the general character of the ballot to be used shall be the same as authorized by the Election Act.

In printing, the names shall not be arranged alphabetically but shall be rotated according to the following plan: The form shall be set up by the printer, with the names in the order in which they are placed upon the sample ballot prepared by the officer authorized to conduct the general city election. In printing the ballots for the various election districts or precincts, the position of the names shall be changed for each election district, and in making the change of position the printer shall take the line of type containing the name at the head of the form and place it at the bottom, shoving up the column so that the name that was second before the change shall be the first after the change. The primary election shall be conducted pursuant to the Election Act except as provided in section 14-204 and unless otherwise provided in the home rule charter or city code.



14-206 - City council; election; candidates; number.

14-206. City council; election; candidates; number.

The two candidates receiving the highest number of votes in each city council district at the primary election under section 14-204 shall be the candidates and the only candidates whose names shall be placed upon the official ballot for council members in such city council district at the general city election in such city.



14-207 - City council; general election; ballot; form; applicable law.

14-207. City council; general election; ballot; form; applicable law.

At the general city election at which council members are to be elected, the ballot shall be prepared in substantially the same form as provided in section 14-205, and the person receiving the highest number of votes in each of the city council districts shall be the council member elected. The general city election shall be conducted pursuant to the Election Act unless otherwise provided in the home rule charter or city code.



14-208 - City council; members; bond or insurance.

14-208. City council; members; bond or insurance.

All members of the city council of a city of the metropolitan class shall qualify and give bond or evidence of equivalent insurance in the sum of five thousand dollars.

This section does not apply to "holdover officers", as they are governed by section 11-117. State ex rel. Shaw v. Rosewater, 79 Neb. 450, 113 N.W. 206 (1907).



14-209 - Repealed. Laws 1984, LB 975, § 14.

14-209. Repealed. Laws 1984, LB 975, § 14.



14-210 - Ordinances; adoption by initiative; procedure.

14-210. Ordinances; adoption by initiative; procedure.

The right to enact ordinances for any metropolitan city is hereby granted to the qualified electors of such city, but such grant is made upon the following conditions and in addition to the right herein granted to the council to legislate:

Whenever qualified electors of any such city equal in number to fifteen percent of the vote cast at the last preceding city election petition the council to enact a proposed ordinance, it shall be the duty of the council to either enact such ordinance without amendment within thirty days or submit the same to a vote of the people at the next election held within such city regardless of whether such election be a city, county or state election. Whenever such proposed ordinance is petitioned for by qualified electors equal in number to twenty-five percent of the votes cast at the last preceding city election and such petition requests that a special election be called to submit the proposed ordinance to a vote of the people in the event that the council shall fail to enact the same, it shall be the duty of the council to either enact such ordinance without amendment within thirty days or submit such ordinance to a vote of the people at a special election called by the council for that purpose. The date of such election shall not be less than fifty days nor more than seventy days after the filing of the petition for the proposed ordinance. The petition herein provided for shall be in the general form and as to signatures and verification as provided in section 14-212, shall be filed with the city clerk, and if there be no city clerk, then with such other officer having charge of the records of the city council. Said officer shall immediately ascertain the percent of the voters signing such petition and transmit his findings, together with such petition, to the council. In the event the council shall fail to enact such ordinance, the council shall submit the same to a vote of the people of such city as herein provided. The mayor shall issue a proclamation notifying the electors of such election at least fifteen days prior to such election, and the council shall cause to have published a notice of the election, and a copy of such proposed ordinance once in each of the daily newspapers of general circulation in the city, and, if there be no daily newspaper published within such city, then once in each weekly newspaper of general circulation in such city, such publication to be not more than twenty nor less than five days before the submission of the proposed ordinance to the electors. All proposed ordinances shall have a title which shall state in a general way the purpose and intent of such ordinance. The ballots used when voting upon such proposed ordinance shall contain the following: For the ordinance (set forth the title thereof) and Against the ordinance (set forth the title thereof). If a majority of the electors voting on the proposed ordinance shall vote in favor thereof such ordinance shall thereupon become a valid and binding ordinance of the city. An ordinance so adopted shall not be altered or modified by the council within one year after the adoption thereof by the people. Any number of proposed ordinances may be voted upon at the same election in accordance with the provisions of this section; Provided, the same measure, either in form or essential substance, shall not be submitted more often than once in two years.

Electors of a city cannot, under the initiative law, propose an ordinance which the city council does not have the power to enact. State ex rel. Andersen v. Leahy, 189 Neb. 92, 199 N.W.2d 713 (1972).



14-211 - Ordinances; repeal by referendum; procedure.

14-211. Ordinances; repeal by referendum; procedure.

No ordinance passed by any such council, except when otherwise required by the general laws of the state, or by other provisions of sections 14-201 to 14-229, except ordinances appropriating money to pay the salary of officers and employees of the city, emergency ordinances for the immediate preservation of the public peace, health or safety, and which contain a statement of such emergency, shall go into effect before fifteen days from the time of its final passage. If during said fifteen days a petition, signed and verified, as hereinbefore provided, by electors of the city equal in number to at least fifteen percent of the highest number of votes cast for any of such councilmen at the last preceding general city election, protesting against the passage of such ordinance, shall be presented to such council, then such ordinance shall thereupon be suspended from going into operation, and it shall be the duty of the council to reconsider such ordinance. If the same be not entirely repealed by the council, then the council shall proceed to submit to the voters such ordinance at a special election to be called for that purpose or at a general city election, and such ordinance shall not go into effect or become operative unless a majority of the qualified electors voting on the same shall vote in favor thereof. Such petition shall be in all respects in accordance with the provisions of section 14-212 relating to signatures, verification, inspection and certification.

Where no referendum petition is filed as prescribed herein, it appears under the express terms of the statute that no action was taken to delay the effectiveness of the ordinance. State ex rel. Andersen v. Leahy, 189 Neb. 92, 199 N.W.2d 713 (1972).

Referendum did not apply to ordinance establishing location of city auditorium. State ex rel. Ballantyne v. Leeman, 149 Neb. 847, 32 N.W.2d 918 (1948).



14-212 - Petitions; signatures; verification.

14-212. Petitions; signatures; verification.

All petitions provided for in sections 14-204, 14-210, and 14-211 shall be signed by none but legal voters of the city and each petition shall contain, in addition to the names of the petitioners, the street and house number where the petitioner resides. The signatures to such petition need not all be appended to one paper, and at least one of the signatories of each paper shall make oath before some officer, competent to administer oaths, that the statements made in any such petition are true as he or she verily believes, and that the signatories were, at the time of signing such petition, legal voters of the city as he or she verily believes. He or she shall also state in the affidavit the number of signatories upon the petition, or part thereof, sworn to by him or her, at the time he or she makes such affidavit.



14-213 - City council; departments; distribution of powers; duties of officers and employees.

14-213. City council; departments; distribution of powers; duties of officers and employees.

The executive and administrative powers, authorities and duties in such cities shall be distributed among departments as follows: (1) Department of public affairs, (2) department of accounts and finances, (3) department of police, sanitation and public safety, (4) department of fire protection and water supply, (5) department of street cleaning and maintenance, (6) department of public improvements, and (7) department of parks and public property. The council shall determine the powers and duties to be exercised and performed by, and assign them to, the appropriate departments. It may prescribe the powers and duties of all officers and employees of the city, and may assign particular officers or employees to more than one of the departments. It may require any officer or employee to perform duties in two or more of the departments, and may make such other rules and regulations as may be necessary or proper for the efficient and economical management of the business affairs of the city.



14-214 - City council; powers; how exercised; officers and employees; appointment; removal.

14-214. City council; powers; how exercised; officers and employees; appointment; removal.

The council shall possess and exercise, by itself or through such methods as it may provide, all executive, legislative or judicial powers of the city, except as otherwise expressly provided by general law or this act. It shall have the power to elect or appoint any officer and define his duties, or any employee it may deem necessary, and any such officer or employee elected or appointed by the council may be removed by it at any time, except as otherwise provided in this act.

The city council of a metropolitan city may exercise executive, legislative and judicial powers. Horbach v. Butler, 135 Neb. 394, 281 N.W. 804 (1938).

Where right of removal is reserved in the appointing power, without necessity of making charges, it may be exercised in discretion of appointing power, even before expiration of term. State ex rel. Gapen v. Somers, 35 Neb. 322, 53 N.W. 146 (1892).



14-215 - City council; powers; offices, boards, employment; officers and employees; salaries.

14-215. City council; powers; offices, boards, employment; officers and employees; salaries.

The council shall have power to create any office or board it deems necessary, and shall have power to discontinue any employment or abolish any office at any time when, in the judgment of the council, such employment or office is no longer necessary. It shall have power to fix the salary and compensation of all city officers and employees where such salary or compensation is not fixed or established by this act. It may create a board of three or more members and confer upon such board powers not required to be exercised by the council itself, and may require such other officers to serve upon any such board and perform the services required of it, with or without any compensation or additional compensation for such services or additional services.

Salary of an officer created by the Constitution cannot be increased or diminished during his official term. This applies to police judge. State ex rel. Gordon v. Moores, 61 Neb. 9, 84 N.W. 399 (1900).



14-216 - City council; meetings; quorum; majority vote; veto; override.

14-216. City council; meetings; quorum; majority vote; veto; override.

The regular meetings of the city council shall be held once each week upon such day and hour as the council may designate. Special meetings of the council may be called from time to time by the mayor or two council members, giving notice in such manner as may be fixed or determined by ordinance or resolution. A majority of such council shall constitute a quorum for the transaction of any business, but it shall require a majority vote of the whole council in any such city to pass any measure or transact any business. The vote of five members shall be required to override any veto by the mayor.

No particular form for notice of special meeting of city council is required, nor is it required that object of the meeting shall be stated in call. Call set out in opinion was sufficient. Richardson v. City of Omaha, 74 Neb. 297, 104 N.W. 172 (1905); National Life Ins. Co. v. City of Omaha, 73 Neb. 41, 102 N.W. 73 (1905).



14-217 - Repealed. Laws 1979, LB 329, § 13.

14-217. Repealed. Laws 1979, LB 329, § 13.



14-217.01 - Mayor; election.

14-217.01. Mayor; election.

A city of the metropolitan class shall elect a mayor for such term as may be provided by the laws and ordinances of such city.



14-217.02 - Mayor or council members; vacancy; how filled; salaries.

14-217.02. Mayor or council members; vacancy; how filled; salaries.

Vacancies in the office of mayor or council shall be filled as provided in section 32-568. Salaries of the mayor and members of the council shall be determined by local law.



14-218 - Mayor; general powers and duties.

14-218. Mayor; general powers and duties.

The mayor shall, in a general way, constantly investigate all public affairs concerning the interest of the city, and shall investigate and ascertain in a general way the efficiency and manner in which all departments of the city government are being conducted. He shall recommend to the city council all such matters as in his judgment should receive the investigation, consideration or action of that body.



14-219 - Mayor; executive powers; jurisdiction outside corporate limits.

14-219. Mayor; executive powers; jurisdiction outside corporate limits.

The mayor shall be the chief executive officer and conservator of the peace throughout the city. He shall have such jurisdiction as may be vested in him by ordinance over all places within three miles of the corporate limits of the city, for the enforcement of any health and quarantine ordinance or the regulations thereof.



14-220 - Mayor; executive, administrative powers; absence from city; notice.

14-220. Mayor; executive, administrative powers; absence from city; notice.

The mayor shall have the superintending control of all officers and affairs of the city except when otherwise specially provided. He may, when he deems it necessary, require any officer of the city to exhibit his accounts or any other papers and to make report to the council, in writing, touching any subject or matter he may require pertaining to his office. He shall, from time to time, communicate to the city council such information and recommend such measures as, in his opinion, may tend to the improvement of the finances, police, health, security, ornament, comfort and general prosperity of the city. He shall be active and vigilant in enforcing all laws and ordinances of the city and shall cause all subordinate officers to be dealt with promptly in any neglect or violation of duty. He shall give written notice to the city clerk of his intended absence from the city.

It is duty of mayor and chief of police to interfere for the prevention of public violation of law, such as pool room used for gambling. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-221 - Mayor; law, ordinances; duty to enforce; cooperation with county sheriff.

14-221. Mayor; law, ordinances; duty to enforce; cooperation with county sheriff.

It shall be the duty of the mayor to enforce the laws of the state and the ordinances of the city; to order, direct and enforce, through the officers of the police department, the arrest and prosecution of persons violating such laws and ordinances; to cooperate with and assist the sheriff of the county in suppressing riots and mobs, and in the arrest and prosecution of persons charged with crimes and misdemeanors.

Mayor is required to assist sheriff of county in certain cases. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-222 - Repealed. Laws 1979, LB 329, § 13.

14-222. Repealed. Laws 1979, LB 329, § 13.



14-223 - City council; superintendents of departments; power to transfer.

14-223. City council; superintendents of departments; power to transfer.

In all such cities, the council may change the superintendency of any of the departments, except that of public affairs, from one of the council members to another, whenever it appears that the public service and management of the business affairs of the city would be benefited by such change.



14-224 - City council, officers, employees; receipt or solicitation of gifts; violations; penalty.

14-224. City council, officers, employees; receipt or solicitation of gifts; violations; penalty.

The mayor and council members and all other officers, agents, and employees of the city are prohibited from soliciting or receiving, directly or indirectly, any contribution of money or supplies of whatsoever kind, or any valuable or special privilege at the hands of any city contractor, or his or her agents, or from any franchised municipal corporation for any purpose whatsoever, and such conduct shall constitute malfeasance in office. No officer, appointee, agent, or employee shall directly or indirectly solicit or receive any gift or contribution of money or supplies, or any valuable service, from any appointee, agent, or employee of such city, for the benefit of the person asking for such gift or contribution or for the benefit of another. Any violation of this provision shall constitute a Class III misdemeanor.

This section condemns the action of the city official and not the donor to a fund with which the city may acquire by gift real estate for establishing parks and playgrounds. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

This section condemns the act of the city official, and not the purpose of the donor. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).



14-225 - City council, officers, employees; solicitation of political support; persons, corporations furnishing same; violations; penalties.

14-225. City council, officers, employees; solicitation of political support; persons, corporations furnishing same; violations; penalties.

No officer or agent of the city shall solicit, directly or indirectly the political support of any contractor, municipal franchised corporation or railway company, or the officials or agents of such companies, for any municipal election or for any other election or primary election held in the city in pursuance of law. Nor shall any franchised corporation or railway company through its agents or officials, or by any other means, furnish or appropriate any money, directly or indirectly, to promote the success or defeat of any person whomsoever, in any election or primary election held in such city, or to promote or prevent the appointment or confirmation of any appointive officer of such city. A violation of any of these provisions on the part of any officer or agent of the city shall be deemed malfeasance in office, and upon conviction thereof such officer shall be removed from office by the order of the court, and fined in any sum not to exceed five hundred dollars. A violation of any of these provisions on the part of any franchised corporation through its officials or agents, upon conviction by any court of competent jurisdiction, shall subject such corporation to forfeiture of its franchise and the imposition of a fine of not exceeding five hundred dollars upon every officer or agent of such company who shall have been proved guilty of such violation.



14-226 - City council, officers, employees; extortion; soliciting bribe; violations; penalty.

14-226. City council, officers, employees; extortion; soliciting bribe; violations; penalty.

If any officer or agent of the city shall make a demand for money or other consideration of a franchised corporation or public contractor, or their agents, with a threat to introduce or support a measure or vote for any specific, or propose a resolution or ordinance, adverse to their interests, if such demand be not complied with, or if such officer or agent shall offer to prepare or introduce or support a resolution or ordinance favorable to such company or contractor for a valuable consideration, such action shall be deemed a malfeasance in office, and upon conviction such offender shall be fined in any sum not exceeding five hundred dollars, and such officer shall be removed from office by direction of the court.



14-227 - Fines and penalties; collection; duty to pay to city treasurer; violation; penalty; duty of comptroller to audit.

14-227. Fines and penalties; collection; duty to pay to city treasurer; violation; penalty; duty of comptroller to audit.

All fines, penalties, and forfeitures collected for offenses against the ordinances of the city, or for misdemeanors against the laws of the state, committed within the city, shall, unless otherwise provided by law, be paid by the person receiving the same to the city treasurer. Any person receiving such fines, penalties and forfeitures, who shall fail to pay the same over as above provided within thirty days after the receipt of the same by him, or within ten days after being requested by the mayor so to do, shall be deemed guilty of a misdemeanor, and, upon conviction thereof shall be punished by a fine of not to exceed one thousand dollars and imprisonment not to exceed six months in the county jail. Such person shall be guilty of malfeasance in office and shall be removed from office. It shall be the duty of the comptroller to audit the accounts of all such officers at least once each month and to approve or disapprove their reports.

The disposition of forfeited cash bail bonds is controlled by the Constitution and not this section. School Dist. of Omaha v. City of Omaha, 175 Neb. 21, 120 N.W.2d 267 (1963).

This section did not control disposition of fines, penalties, and license money under general laws of the state. School Dist. No. 54 v. School Dist. of Omaha, 171 Neb. 769, 107 N.W.2d 744 (1961).

In charging violation of this section, the time elapsing during which failure to pay over existed, is material and must be stated. Grier v. State, 81 Neb. 129, 115 N.W. 551 (1908).



14-228 - Officers; reports at expiration of term; requirements.

14-228. Officers; reports at expiration of term; requirements.

It shall be the duty of all officers at the expiration of their terms of office to prepare written detailed abstracts of all books, documents, tools, implements, and materials of every kind belonging to the city in their trust and care, also all work or storehouses owned or leased by the city for storage or other purposes, in duplicate, and to certify as members of such boards, to the correctness thereof. Such certified abstracts shall be delivered to the mayor, who shall file one of each of such copies for record with the city clerk, and the other copies shall be handed to the heads of the respective departments to be used as a basis of checking up the abstract.



14-229 - Officers, employees; exercise of political influence; violations; penalty.

14-229. Officers, employees; exercise of political influence; violations; penalty.

Any officer or employee of such city who, by solicitation or otherwise, shall exert his influence directly or indirectly to influence any other officers or employees of such city to adopt his political views shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one hundred dollars or be imprisoned in the county jail not exceeding thirty days.



14-230 - City council; mayor; candidate; public officeholder not disqualified from candidacy.

14-230. City council; mayor; candidate; public officeholder not disqualified from candidacy.

The Legislature, recognizing the importance to the entire State of Nebraska of sound and stable government in cities of the metropolitan class, hereby declares that the qualifications for candidacy for the office of mayor and council member of such cities, whether any such city is governed by a home rule charter or not, are matters of general statewide concern. The provisions of any ordinance or home rule charter of any such city to the contrary notwithstanding, no person shall be disqualified from candidacy for the office of mayor or council member of any such city because of the fact that such person holds any other public office, either elective or appointive except any office subordinate to the mayor and council member of such city, and no holder of any such other office shall be required to resign such other office in order to become and remain a candidate for the office of mayor or council member of any such city.



14-301 - Repealed. Laws 1959, c. 36, § 46.

14-301. Repealed. Laws 1959, c. 36, § 46.



14-302 - Repealed. Laws 1959, c. 36, § 46.

14-302. Repealed. Laws 1959, c. 36, § 46.



14-303 - Repealed. Laws 1959, c. 36, § 46.

14-303. Repealed. Laws 1959, c. 36, § 46.



14-304 - Repealed. Laws 1959, c. 36, § 46.

14-304. Repealed. Laws 1959, c. 36, § 46.



14-305 - Repealed. Laws 1959, c. 36, § 46.

14-305. Repealed. Laws 1959, c. 36, § 46.



14-306 - Repealed. Laws 1959, c. 36, § 46.

14-306. Repealed. Laws 1959, c. 36, § 46.



14-307 - Repealed. Laws 1959, c. 36, § 46.

14-307. Repealed. Laws 1959, c. 36, § 46.



14-308 - Repealed. Laws 1959, c. 36, § 46.

14-308. Repealed. Laws 1959, c. 36, § 46.



14-309 - Repealed. Laws 1959, c. 36, § 46.

14-309. Repealed. Laws 1959, c. 36, § 46.



14-310 - Repealed. Laws 1959, c. 36, § 46.

14-310. Repealed. Laws 1959, c. 36, § 46.



14-311 - Repealed. Laws 1959, c. 36, § 46.

14-311. Repealed. Laws 1959, c. 36, § 46.



14-312 - Repealed. Laws 1959, c. 36, § 46.

14-312. Repealed. Laws 1959, c. 36, § 46.



14-313 - Repealed. Laws 1959, c. 36, § 46.

14-313. Repealed. Laws 1959, c. 36, § 46.



14-314 - Repealed. Laws 1959, c. 36, § 46.

14-314. Repealed. Laws 1959, c. 36, § 46.



14-315 - Repealed. Laws 1959, c. 36, § 46.

14-315. Repealed. Laws 1959, c. 36, § 46.



14-316 - Repealed. Laws 1959, c. 36, § 46.

14-316. Repealed. Laws 1959, c. 36, § 46.



14-317 - Repealed. Laws 1959, c. 36, § 46.

14-317. Repealed. Laws 1959, c. 36, § 46.



14-318 - Repealed. Laws 1959, c. 36, § 46.

14-318. Repealed. Laws 1959, c. 36, § 46.



14-319 - Repealed. Laws 1959, c. 36, § 46.

14-319. Repealed. Laws 1959, c. 36, § 46.



14-320 - Repealed. Laws 1959, c. 36, § 46.

14-320. Repealed. Laws 1959, c. 36, § 46.



14-321 - Repealed. Laws 1959, c. 36, § 46.

14-321. Repealed. Laws 1959, c. 36, § 46.



14-322 - Repealed. Laws 1959, c. 36, § 46.

14-322. Repealed. Laws 1959, c. 36, § 46.



14-323 - Repealed. Laws 1959, c. 36, § 46.

14-323. Repealed. Laws 1959, c. 36, § 46.



14-324 - Repealed. Laws 1959, c. 36, § 46.

14-324. Repealed. Laws 1959, c. 36, § 46.



14-325 - Repealed. Laws 1959, c. 36, § 46.

14-325. Repealed. Laws 1959, c. 36, § 46.



14-326 - Repealed. Laws 1959, c. 36, § 46.

14-326. Repealed. Laws 1959, c. 36, § 46.



14-327 - Repealed. Laws 1959, c. 36, § 46.

14-327. Repealed. Laws 1959, c. 36, § 46.



14-328 - Repealed. Laws 1959, c. 36, § 46.

14-328. Repealed. Laws 1959, c. 36, § 46.



14-329 - Repealed. Laws 1959, c. 36, § 46.

14-329. Repealed. Laws 1959, c. 36, § 46.



14-330 - Repealed. Laws 1959, c. 36, § 46.

14-330. Repealed. Laws 1959, c. 36, § 46.



14-331 - Repealed. Laws 1959, c. 36, § 46.

14-331. Repealed. Laws 1959, c. 36, § 46.



14-332 - Repealed. Laws 1959, c. 36, § 46.

14-332. Repealed. Laws 1959, c. 36, § 46.



14-333 - Repealed. Laws 1959, c. 36, § 46.

14-333. Repealed. Laws 1959, c. 36, § 46.



14-334 - Repealed. Laws 1959, c. 36, § 46.

14-334. Repealed. Laws 1959, c. 36, § 46.



14-335 - Repealed. Laws 1959, c. 36, § 46.

14-335. Repealed. Laws 1959, c. 36, § 46.



14-336 - Repealed. Laws 1959, c. 36, § 46.

14-336. Repealed. Laws 1959, c. 36, § 46.



14-337 - Repealed. Laws 1959, c. 36, § 46.

14-337. Repealed. Laws 1959, c. 36, § 46.



14-338 - Repealed. Laws 1959, c. 36, § 46.

14-338. Repealed. Laws 1959, c. 36, § 46.



14-339 - Repealed. Laws 1959, c. 36, § 46.

14-339. Repealed. Laws 1959, c. 36, § 46.



14-340 - Repealed. Laws 1959, c. 36, § 46.

14-340. Repealed. Laws 1959, c. 36, § 46.



14-341 - Repealed. Laws 1959, c. 36, § 46.

14-341. Repealed. Laws 1959, c. 36, § 46.



14-342 - Repealed. Laws 1959, c. 36, § 46.

14-342. Repealed. Laws 1959, c. 36, § 46.



14-343 - Repealed. Laws 1959, c. 36, § 46.

14-343. Repealed. Laws 1959, c. 36, § 46.



14-344 - Repealed. Laws 1959, c. 36, § 46.

14-344. Repealed. Laws 1959, c. 36, § 46.



14-345 - Repealed. Laws 1959, c. 36, § 46.

14-345. Repealed. Laws 1959, c. 36, § 46.



14-346 - Repealed. Laws 1959, c. 36, § 46.

14-346. Repealed. Laws 1959, c. 36, § 46.



14-347 - Repealed. Laws 1959, c. 36, § 46.

14-347. Repealed. Laws 1959, c. 36, § 46.



14-348 - Repealed. Laws 1963, c. 339, § 1.

14-348. Repealed. Laws 1963, c. 339, § 1.



14-349 - Repealed. Laws 1963, c. 339, § 1.

14-349. Repealed. Laws 1963, c. 339, § 1.



14-350 - Repealed. Laws 1963, c. 339, § 1.

14-350. Repealed. Laws 1963, c. 339, § 1.



14-351 - Repealed. Laws 1963, c. 339, § 1.

14-351. Repealed. Laws 1963, c. 339, § 1.



14-352 - Repealed. Laws 1963, c. 339, § 1.

14-352. Repealed. Laws 1963, c. 339, § 1.



14-353 - Repealed. Laws 1963, c. 339, § 1.

14-353. Repealed. Laws 1963, c. 339, § 1.



14-354 - Repealed. Laws 1963, c. 339, § 1.

14-354. Repealed. Laws 1963, c. 339, § 1.



14-355 - Repealed. Laws 1949, c. 28, § 20.

14-355. Repealed. Laws 1949, c. 28, § 20.



14-356 - Repealed. Laws 1949, c. 28, § 20.

14-356. Repealed. Laws 1949, c. 28, § 20.



14-357 - Repealed. Laws 1949, c. 28, § 20.

14-357. Repealed. Laws 1949, c. 28, § 20.



14-358 - Repealed. Laws 1949, c. 28, § 20.

14-358. Repealed. Laws 1949, c. 28, § 20.



14-359 - Repealed. Laws 1949, c. 28, § 20.

14-359. Repealed. Laws 1949, c. 28, § 20.



14-360 - Sewerage and drainage; regulations; creation of districts; powers of city; territory outside corporate limits.

14-360. Sewerage and drainage; regulations; creation of districts; powers of city; territory outside corporate limits.

The city shall have power to lay out the city, or parts thereof, or portions of the territory within three miles of the corporate limits thereof, into suitable districts for the purpose of establishing a system of sewerage and drainage; to provide such system and regulate the construction and repair and use of sewers and drains, the reconstruction of sewers in any district or part thereof and all proper house construction and branches; to provide penalties for any obstruction of, or injury to, any sewer or part thereof; and to require and compel sewer connections to be made; Provided, the city shall not create a district outside the corporate limits of such city, when the district includes land already included within an existing district created under the provisions of Chapter 31, article 7, without the consent of the trustees of such district.

City has power to create a sewerage district and construct therein a sewerage system, but the exercise of such power is discretionary. Wilson v. City of Omaha, 138 Neb. 13, 291 N.W. 732 (1940).

City is authorized but is not required to construct storm sewers. Adams v. City of Omaha, 119 Neb. 753, 230 N.W. 680 (1930).

City may create new district within larger one and assess cost on abutting owners according to special benefits derived therefrom, and party seeking to enjoin collection of assessment must show injury by said division. Shannon v. City of Omaha, 73 Neb. 507, 103 N.W. 53 (1905), affirmed on rehearing 73 Neb. 514, 106 N.W. 592 (1906).

Unless finding of board shows that benefits are equal as to all lots within sewerage district, levy according to frontage is void. John v. Connell, 64 Neb. 233, 89 N.W. 806 (1902).

City cannot include property not specially benefited thereby in sewerage district and levy assessment on it for cost of sewer. Hanscom v. City of Omaha, 11 Neb. 37, 7 N.W. 739 (1881).



14-361 - Sewerage and drainage; connections; city may require; notice to property owners; construction by city; assessment of cost.

14-361. Sewerage and drainage; connections; city may require; notice to property owners; construction by city; assessment of cost.

Whenever sewer connections for sewerage or drainage may be deemed necessary or advisable, whether within the corporate limits or within areas within three miles of such corporate limits, the property owners shall be given thirty days from the publication of the ordinance ordering such improvements and connections, to make the same in conformity with approved plans to be kept on file by the city. The publication of such ordinance ordering such connections in the official newspaper shall be the only notice required to be given such property owners. Upon the failure or neglect of the property owners to construct such connections within the time fixed, the city shall cause such work to be done and shall contract therefor with the lowest responsible bidder. The cost thereof, including superintendence and inspection, shall be assessed against the property to which such connections have been made in the same manner as special taxes are levied for other purposes.

Person filing protest against special assessments before time fixed in notice for meeting of board thereby waives all defects in notice. Shannon v. City of Omaha, 73 Neb. 507, 103 N.W. 53 (1905), affirmed on rehearing 73 Neb. 514, 106 N.W. 592 (1906).



14-362 - Sewerage and drainage; connections; permit required; assessment of cost; conditions.

14-362. Sewerage and drainage; connections; permit required; assessment of cost; conditions.

The city shall require the issuance of a permit to connect with any sewer on any street, alley or private property within the corporate limits or within three miles thereof, and shall require the sewer assessment on the abutting property to be paid before such permit is issued; Provided, that if such assessment is being paid in installments as by law provided, the city shall require delinquent and current installments to be paid before such permit is issued. In case the cost of the sewer has not been assessed, or such assessment has been declared invalid by any court of competent jurisdiction, the city shall require the payment of the pro rata share of the cost of such sewer before such permit is issued.



14-363 - Street sprinkling or armor-coating districts; creation; contracts; bids; special assessments; collection.

14-363. Street sprinkling or armor-coating districts; creation; contracts; bids; special assessments; collection.

The city council may provide for the sprinkling or armor coating of the streets of the city and, for the purpose of accomplishing such work, may by ordinance create suitable districts to be designated sprinkling or armor-coating districts and may order and direct the work, including preparatory grading, to be done upon any or all of the streets in the districts. The work shall be done upon contract in writing let upon advertisement to the lowest responsible bidder. Such advertisement shall specify the district or districts proposed to be so worked, especially describing the same, and bids shall be made and contracts let with reference to such district or districts so specified. For the purpose of paying the cost of the work contemplated and contracted for, the city council may levy and assess the cost upon all lots, lands, and real estate in the district, such tax or assessment to be equal and uniform upon all front footage or property within or abutting upon the streets within the district so created. The assessment shall be a lien upon all such lots, lands, and real estate and shall be enforced and collected as are other special assessments.



14-364 - Paving repair plant; establishment; cost of operation; payment.

14-364. Paving repair plant; establishment; cost of operation; payment.

The city council may establish and maintain a paving repair plant and may pave or repair paving. The cost of such repairs may be paid from the funds of the city or may be assessed upon the abutting property, except that the cost may be assessed against abutting property only following the creation of a paving repair or repaving district established and assessed in the same manner provided for a sprinkling or armor-coating district by section 14-363. The assessable paving repairs shall be only those made with asphaltic concrete on streets in previously developed areas which were not constructed to city permanent design standards.



14-365 - Public contractors; bonds required.

14-365. Public contractors; bonds required.

All persons who contract with the city for work to be done, or material or supplies to be furnished, shall give bond to the city, with not less than two sureties in an amount not less than fifty percent of the amount of the contract price, for the faithful performance of the same. The sureties on the bonds shall be resident freeholders of the county within which the city is situated and shall justify under oath that they are worth double the amount for which they may sign the bond, over and above all debts, liabilities, obligations and exemptions. The city council may, however, accept security from one or more reliable sureties or guaranty companies for the same amount.

Right to recover on bond does not depend upon questions of negligence of city or contractor, but under terms of bond, upon whether city has suffered a damage because of excavations made by contractor. Omaha Gas Co. v. City of South Omaha, 71 Neb. 115, 98 N.W. 437 (1904).



14-365.01 - Sewerage systems and sewage disposal plants; construction; operation; territorial limits; tax authorized.

14-365.01. Sewerage systems and sewage disposal plants; construction; operation; territorial limits; tax authorized.

Any city of the metropolitan class in this state is hereby authorized to own, construct, equip, and operate either within or without the corporate limits of such municipality a sewerage system, including any storm sewer system, and plant or plants for the treatment, purification, and disposal in a sanitary manner of the liquid and solid wastes, sewage, and night soil of the area or to extend or improve any existing sewerage system, including any storm sewer system. It shall have authority to acquire by gift, grant, purchase, or condemnation necessary lands therefor, either within or without the corporate limits of such municipality. For the purpose of owning, operating, constructing, maintaining, and equipping such sewage disposal plant and sewerage system, including any storm sewer system, or improving or extending such existing system, any city of the metropolitan class is also authorized and empowered to make a special levy each year of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city, as well as all taxable property within three miles of the corporate limits of such city, which property is within a district established under section 14-360, subject to sections 14-365.12 and 14-365.13. The proceeds of the tax shall be used for any of the purposes enumerated in this section and for no other purpose.

The application of this entire act is discussed with reference to a lease-purchase agreement relating to financing a waste disposal plant. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).



14-365.02 - Sewerage systems and sewage disposal plants; mortgage bonds.

14-365.02. Sewerage systems and sewage disposal plants; mortgage bonds.

For the purpose of owning, operating, constructing, and equipping such sewage disposal plant or sewerage system, including any storm sewer system, or improving or extending such existing system, a municipality may issue mortgage bonds therefor. Such mortgage bonds as provided in this section shall not impose any general liability upon the municipality but shall be secured only on the property and revenue, as provided in section 14-365.04, of such utility including a franchise stating the terms upon which, in case of foreclosure, the purchaser may operate the system. Such franchise shall in no case extend for a longer period than twenty years from the date of the sale thereof on foreclosure. Such mortgage bonds shall be sold for not less than par. The amount of such mortgage bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the said municipality may be authorized to issue under its charter or any statute of this state.



14-365.03 - Sewerage systems and sewage disposal plants; rules and regulations; charges; collection; special assessments.

14-365.03. Sewerage systems and sewage disposal plants; rules and regulations; charges; collection; special assessments.

The governing body of such municipality may make all necessary rules and regulations governing the use, operation, and control thereof. The governing body may establish just and equitable rates or charges to be paid to it for the use of such disposal plant and sewerage system by the owner of the property served or by the person, firm, or corporation using the services. If any service charge so established is not paid when due, such sum may be recovered by the municipality in a civil action, or it may be certified to the tax assessor and assessed against the premises served, and collected or returned in the same manner as other municipal taxes are certified, assessed, collected, and returned, or it may be assessed against the premises served in the same manner as special taxes or assessments are assessed by such city and shall be certified, enforced, collected, and returned as other special taxes or assessments of such city.

Sewer use charge is not a special assessment; a city has authority to make necessary rules and regulations including a reasonable processing charge on delinquent accounts. Rutherford v. City of Omaha, 183 Neb. 398, 160 N.W.2d 223 (1968).

Metropolitan utilities district may establish just and equitable rates for use of sewer system. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-365.04 - Sewerage systems and sewage disposal plants; mortgage bonds; payment.

14-365.04. Sewerage systems and sewage disposal plants; mortgage bonds; payment.

Bonds which are issued and secured by a mortgage on the utility, as provided in section 14-365.02, shall not be a general obligation of the municipality, but shall be paid only out of the revenue received from the service charges, as provided in section 14-365.03, or from a sale of the property and the franchise, referred to in section 14-365.02, to operate the system, under a foreclosure proceeding. If a service rate is charged, to be paid as herein provided, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for the payment of the interest on said bonds, and the principal thereof at maturity.



14-365.05 - Sewerage systems and sewage disposal plants; franchises; power to grant; service; payment.

14-365.05. Sewerage systems and sewage disposal plants; franchises; power to grant; service; payment.

For the purpose of providing for such sewage disposal plant and sewerage system, including any storm sewer system, or improving or extending such existing system, any such municipality may also enter into a contract with any corporation organized under or authorized by the laws of this state to engage in the business herein mentioned, to receive and treat, in the manner hereinbefore mentioned, the sewage and night soil thereof, and to construct and provide the facilities and services as hereinbefore described. Such contract may also authorize the corporation to charge the owners of the premises served such a service rate therefor as the governing body of such municipality may determine to be just and reasonable. The municipality may contract to pay the said corporation a flat rate for such service, and pay therefor out of its general fund or the proceeds of any tax levy applicable to the purposes of such contract, or assess the owners of the property served a reasonable charge therefor to be collected, as provided in section 14-365.03, and paid into a fund to be used to defray such contract charges.

A lease-purchase agreement relating to financing of a waste disposal plant and authorized by this section is not a franchise that violates section 14-811. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).



14-365.06 - Sewerage systems and sewage disposal plants; general obligation bonds; interest; power to issue.

14-365.06. Sewerage systems and sewage disposal plants; general obligation bonds; interest; power to issue.

For the purpose of owning, operating, constructing, and equipping such sewage disposal plant and sewerage system, including any storm sewer system, or improving or extending such existing system, or for the purpose stated in sections 14-365.01 to 14-365.05, any such municipality is also authorized and empowered hereby to issue and sell the general obligation bonds of such municipality upon compliance with section 14-365.07. Such bonds shall not be sold or exchanged for less than the par value thereof and shall bear interest payable semiannually. The governing body of any such municipality shall have power to determine the denominations of such bonds, and the date, time, and manner of payment.



14-365.07 - Sewerage systems and sewage disposal plants; revenue bonds; ordinance; general obligation bonds; election; amount.

14-365.07. Sewerage systems and sewage disposal plants; revenue bonds; ordinance; general obligation bonds; election; amount.

(1) Revenue bonds authorized by section 14-365.02 may be issued by ordinance duly passed by the mayor and city council of any city of the metropolitan class without any other authority.

(2) General obligation bonds authorized by section 14-365.06 may be issued only (a) after the question of their issuance has been submitted to the electors of the city of the metropolitan class at a general or special election, of which three weeks' notice has been published in a legal newspaper in or of general circulation in such city, and (b) if a majority of the electors voting at the election have voted in favor of the issuance of the bonds. Publication of such a notice in such a newspaper once each week during three consecutive weeks prior to the date of such election shall constitute a compliance with the requirements of this section for notice of such election. General obligation bonds shall not be issued in excess of one and eight-tenths percent of the taxable value of all the taxable property in the city or in excess of the amount authorized by sections 14-365.12 and 14-365.13.



14-365.08 - Sewerage systems and sewage disposal plants; minutes; plans; contracts; bids.

14-365.08. Sewerage systems and sewage disposal plants; minutes; plans; contracts; bids.

Whenever the governing body of any metropolitan city shall have ordered the installation of a sewerage system, including any storm sewer system, and sewage disposal plant or the improvement or extension of an existing system, the fact that such order was issued shall be recited in the official minutes of the governing body. The said body shall thereupon require that plans and specifications be prepared of such sewerage system, including any storm sewer system, and sewage disposal plant, or such improvement or extension. Upon approval of such plans, the governing body shall thereupon advertise for sealed bids for the construction of said improvements once a week three consecutive weeks in a legal paper published in or of general circulation within said municipality. The contract for such construction shall be awarded to the lowest responsible bidder.

Requirements for competitive bidding are strictly construed against public authorities, but where a process or article is patented, public authorities may specify its use without competitive bidding if it possesses such exceptional superiority that it would be a public injury not to use it. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).



14-365.09 - Sewerage system and sewage disposal plants; service beyond corporate limits.

14-365.09. Sewerage system and sewage disposal plants; service beyond corporate limits.

The owner of any sewerage system, including any storm sewer system, or sewage disposal plant provided for in sections 14-365.01 to 14-365.08, or the municipality, is hereby authorized to extend the same beyond the limits of the metropolitan city which it serves, under the same conditions, as nearly as may be, as within such corporate limits, and to charge to users of its services reasonable and fair rates consistent with those charged or which might be charged within such corporate limits and consistent with the expense of extending and maintaining the same for the users thereof outside such corporate limits at a fair return to the owner thereof. The mayor and city council of any metropolitan city shall have authority to enter into contracts with users of such sewerage system, including any storm sewer system; Provided, no contract shall call for furnishing of such service for a period in excess of ten years.



14-365.10 - Sewerage system; rental or use charges; collection; lien; proceeds; disposition.

14-365.10. Sewerage system; rental or use charges; collection; lien; proceeds; disposition.

The mayor and city council of any metropolitan city, in addition to other sources of revenue available to the city, may by ordinance set up appropriate rental or use charges to be collected from users of any of its system of sanitary sewerage and provide methods of collection thereof; Provided, that users shall include in part any users outside of such city where the sewer is directly or indirectly connected to the sewerage system of such city and users within any sanitary and improvement district now existing or hereafter organized under the laws of this state when the sewerage system, or any part thereof, of the sanitary and improvement district directly or indirectly connects to any part of the sewerage system of the metropolitan city. The charges shall be charged to each property served by its sewerage system, shall be a lien upon the property served, and may be collected either from the owner or the person, firm, or corporation using the service. All money raised from the charges shall be used for maintenance or operation of the existing system, for payment of principal and interest on bonds issued, as is provided for in section 14-365.06, or to create a reserve fund for the payment of future maintenance, operation, or construction of a new sewer system for or additions to the sewerage system of the city. Any funds raised from this charge shall be placed in a separate fund and not be used for any other purpose or diverted to any other fund.

Imposition of sewer use fee pursuant to contract between city and district was authorized. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-365.11 - Sewerage systems and sewage disposal plants; terms, defined; powers construed.

14-365.11. Sewerage systems and sewage disposal plants; terms, defined; powers construed.

The terms sewage system, sewerage system, including storm sewer system, and disposal plant or plants, as used herein are defined to mean and include any system or works above or below ground which has for its purpose any or all of the following: The removal, discharge, conduction, carrying, treatment, purification, or disposal of the liquid and solid waste and night soil of a municipality, surface waters, and storm waters. It is intended that the powers conferred by the terms of sections 14-365.01 to 14-365.13 may also be employed in connection with sewage and sewer projects which do not include the erection or enlargement of a sewage disposal plant.



14-365.12 - Sewerage systems and sewage disposal plants; tax levy; general obligation bonds; limitation.

14-365.12. Sewerage systems and sewage disposal plants; tax levy; general obligation bonds; limitation.

If any tax is levied or general obligation bonds are issued by a metropolitan city as authorized by the provisions of Chapter 18, article 5, the amount of the tax that may be levied by the provisions of section 14-365.01, or the amount of general obligation bonds that may be issued by the provisions of section 14-365.07 by such metropolitan city must be reduced by the amount of the tax levied or bonds issued as authorized by the provisions of Chapter 18, article 5.



14-365.13 - Sewerage systems and sewage disposal plants; sections; cumulative.

14-365.13. Sewerage systems and sewage disposal plants; sections; cumulative.

The provisions of sections 14-365.01 to 14-365.13 shall be independent of and in addition to any other provisions of the laws of the State of Nebraska with reference to sewage disposal plants and sewerage systems, including any storm sewer system, in metropolitan cities. The provisions of sections 14-365.01 to 14-365.13 shall not be considered amendatory of or limited by any other provision of the laws of the State of Nebraska, except as provided in section 14-365.12.



14-366 - Property; purchase or acquisition by eminent domain; scope of power; exercise beyond corporate limits.

14-366. Property; purchase or acquisition by eminent domain; scope of power; exercise beyond corporate limits.

The city may purchase or acquire by the exercise of the power of eminent domain private property or public property which is not at the time devoted to a specific public use, for the following purposes and uses: (1) For streets, alleys, avenues, parks, recreational areas, parkways, playgrounds, boulevards, sewers, public squares, market places, and for other needed public uses or purposes authorized by this act, and for adding to, enlarging, widening, or extending any of the foregoing; and (2) for constructing or enlarging waterworks, gas plants, or other municipal utility purposes or enterprises authorized by this act. The power to so purchase or appropriate private property or public property, as in this act specified, for parks, recreational areas, parkways, boulevards, sewers, and for the purpose of constructing waterworks, gas works, light plants, or other municipal enterprises authorized by this act, may be exercised by the city within the corporate limits of the city or within seventy-five miles thereof. The power to so purchase or appropriate private property or public property, as in this act specified, for streets, alleys, avenues, and other construction of like kind may be exercised by the city within the corporate limits of the city or within three miles thereof.

1. Authorized purposes

2. Procedure

3. Damages

4. Miscellaneous

1. Authorized purposes

A community college's use of an entrance/exit drive qualified as a "specific public use" under this section. Metropolitan Comm. College Area v. City of Omaha, 277 Neb. 782, 765 N.W.2d 440 (2009).

This section gives the city of Omaha the power to accept dedication of streets in subdivisions within three miles of its corporate limits. Baker v. Buglewicz, 205 Neb. 656, 289 N.W.2d 519 (1980).

City of metropolitan class may exercise power of eminent domain for street purposes. Phillips Petroleum Co. v. City of Omaha, 171 Neb. 457, 106 N.W.2d 727 (1960).

City is given power to acquire by condemnation real property for the purpose of extending streets. Van Patten v. City of Omaha, 167 Neb. 741, 94 N.W.2d 664 (1959).

City may purchase or acquire by the exercise of the power of eminent domain property for parks and playgrounds, and purchase must be authorized by ordinance. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Park board may designate real estate desirable for park purposes, and thereby initiate steps for condemnation. Shannon v. Bartholomew, 83 Neb. 821, 120 N.W. 460 (1909).

This section authorizes cities of the metropolitan class to condemn private property for use as a public street. City of Omaha v. Tract No. 1, 18 Neb. App. 247, 778 N.W.2d 122 (2010).

City was authorized to condemn property for waterworks outside of city limits. Omaha Water Co. v. City of Omaha, 162 F. 225 (8th Cir. 1908).

2. Procedure

Acquisition of property for park purposes must be made by ordinance. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

Aggrieved property owner, failing to pursue statutory remedies, cannot attack validity of special assessments in collateral proceeding except for fraud or some fundamental defect or entire want of jurisdiction. Penn Mutual Life Ins. Co. v. City of Omaha, 129 Neb. 733, 262 N.W. 861 (1935).

This section sustained as constitutional, and city council authorized to sit as a board of equalization and ascertain and levy the amount of special benefits against property especially benefited. Burgess-Nash Bldg. Co. v. City of Omaha, 116 Neb. 862, 219 N.W. 394 (1928).

3. Damages

Measure of damages for land taken without condemnation for boulevard is value of land taken. City of Omaha v. Croft, 60 Neb. 57, 82 N.W. 120 (1900).

4. Miscellaneous

Cited but not discussed. Connor v. City of Omaha, 185 Neb. 146, 174 N.W.2d 205 (1970).

City taking title by eminent domain is estopped to deny the validity of liens deducted from appraisement of property sold at judicial sale. City Safe Deposit & Agency Co. v. City of Omaha, 79 Neb. 446, 112 N.W. 598 (1907).

Where city acquired mortgaged land without making mortgagee party to proceedings and paid condemnation money to mortgagor, it is discharged from its obligation, but takes land subject to mortgage, if recorded. Rieck v. City of Omaha, 73 Neb. 600, 103 N.W. 283 (1905).



14-367 - Property; acquisition by eminent domain; procedure.

14-367. Property; acquisition by eminent domain; procedure.

Whenever property is purchased for any of the purposes stated in section 14-366 the purchase thereof shall be made by ordinance. Whenever it becomes necessary to appropriate property for the purposes stated in section 14-366 the purpose and necessity for such appropriation shall be declared by ordinance. Thereupon the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Amendment to this section providing condemnation procedure be in manner of cited sections repealed by implication succeeding sections. Connor v. City of Omaha, 185 Neb. 146, 174 N.W.2d 205 (1970).

Where city purchases or condemns property for parks or playgrounds, appraisers must be appointed and their award reported to the city council. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Appraisal of property is required when acquired for park purposes. Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

Although board of appraisers does not constitute a court, it exercises functions judicial in their nature. In re Appraisement of Omaha Gas Plant, 102 Neb. 782, 169 N.W. 725 (1918).

Award of damages by appraisers, unless appealed from, is conclusive, and city having lien for special assessment and failing to have same established, cannot, after expiration of time for appeal, offset amount of same against warrants issued to property for damages. State ex rel. Katelman v. Fink, 84 Neb. 185, 120 N.W. 938 (1909).

Special tax for opening street cannot be levied until report of appraisement of damages has been confirmed by council. Merrill v. Shields, 57 Neb. 78, 77 N.W. 368 (1898).



14-368 - Repealed. Laws 1969, c. 59, § 1.

14-368. Repealed. Laws 1969, c. 59, § 1.



14-369 - Repealed. Laws 1969, c. 59, § 1.

14-369. Repealed. Laws 1969, c. 59, § 1.



14-370 - Repealed. Laws 1969, c. 59, § 1.

14-370. Repealed. Laws 1969, c. 59, § 1.



14-371 - Repealed. Laws 1969, c. 59, § 1.

14-371. Repealed. Laws 1969, c. 59, § 1.



14-372 - Utilities; acquisition by eminent domain; funds; title.

14-372. Utilities; acquisition by eminent domain; funds; title.

Whenever property is acquired for the purpose of constructing or enlarging waterworks, gas plants, or other municipal utility purposes or enterprises authorized by this act, the same shall be paid for from such funds as may be provided for any such purposes. The title thereto shall be lodged in the city after the condemnation proceedings have been completed and the amount awarded has been paid by the city.

Owner whose land is condemned is not required to look to the fund sought to be raised by special assessment for payment of his damages. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).

Judgment against city for value of land vests title to land in city. City of Omaha v. Redick, 61 Neb. 163, 85 N.W. 46 (1901).

Right of landowner to condemnation money accrues immediately upon termination of condemnation proceedings and taking possession of land by city. Spalding v. City of Omaha, 4 Neb. Unof. 447, 94 N.W. 714 (1903).



14-373 - City plan; planning board; scope; lands outside corporate limits.

14-373. City plan; planning board; scope; lands outside corporate limits.

Each city of the metropolitan class is authorized and required to prepare a plan for its future physical development and growth. Such plan shall be prepared and shall be carried out by an appropriate city board or official. The plan may include such lands outside the corporate limits of the city as may bear a relation to the development of the city. A planning board may be given such other powers and duties by statute or charter as may be appropriate, and on or after January 1, 1998, the planning board shall have one member qualified and appointed as provided in section 14-373.02.

Provisions of this section do not apply where a city of the metropolitan class seeks to adopt an ordinance annexing lands adjacent to the city's boundaries. S.I.D. No. 95 v. City of Omaha, 221 Neb. 272, 376 N.W.2d 767 (1985).

Efficacy of city plan depends on its being adopted by the city council. Van Patten v. City of Omaha, 167 Neb. 741, 94 N.W.2d 664 (1959).

City planning commission has power to carry out and maintain city plan after its adoption by city council. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950); Reid v. City of Omaha, 150 Neb. 286, 34 N.W.2d 375 (1948).

Zoning ordinance, drafted in general terms and providing reasonable margin to secure effective enforcement, is within police power of state and constitutional. Pettis v. Alpha Alpha Chapter of Phi Beta Pi, 115 Neb. 525, 213 N.W. 835 (1927).

Metropolitan city is not permitted to impose unreasonable regulations upon the owners of property with respect to the area sought to be covered by a proposed building. State ex rel. Westminster Presbyterian Church v. Edgecomb, 108 Neb. 859, 189 N.W. 617 (1922), 27 A.L.R. 437 (1922).



14-373.01 - Planning board; legislative findings.

14-373.01. Planning board; legislative findings.

The Legislature finds that:

(1) The exercise of zoning, planning, and other concomitant powers by a city of the metropolitan class in the area of extraterritorial jurisdiction described and authorized by state law necessarily affects property outside the corporate boundaries of the city and persons who are not inhabitants of or electors in the city;

(2) The protection of unrepresented persons and property affected by a statutorily created zoning and planning process is a matter of state concern; and

(3) The protection of such unrepresented persons and property would be facilitated by requiring that at least one person residing in the area of extraterritorial jurisdiction and appointed by an elected body of the area of extraterritorial jurisdiction serve as a member of the planning board of the city of the metropolitan class if a planning board exists.



14-373.02 - Planning board; extraterritorial member; vacancy; how filled; procedure.

14-373.02. Planning board; extraterritorial member; vacancy; how filled; procedure.

(1) Notwithstanding any provision of a city charter to the contrary, the next vacancy that occurs on a city planning board on or after January 1, 1998, shall be filled by the appointment of a person who resides in the area of extraterritorial jurisdiction as provided in subsection (2) of this section. At all times following the initial appointment of a planning board member who resides in the area of extraterritorial jurisdiction, one member of the planning board shall be so qualified and appointed.

(2) The city clerk shall formally notify the county clerk of the existence of the next vacant position that occurs on the planning board on or after January 1, 1998, within ten days after the date of the vacancy. The county board, within thirty days after such notice, shall hold a meeting to consider nominations for appointment to the vacancy and shall appoint a person qualified under subsection (1) of this section to fill the vacancy. Prior to holding such meeting, the county board shall cause to be published a notice of the vacancy and the date of the meeting. The notice shall be published in a newspaper of general circulation in the county in which such planning board is located at least once in each of the two weeks immediately preceding the week of the meeting. A nominee for the vacancy shall be appointed by majority vote of the county board. The appointee shall become a member of the planning board when the city clerk receives certification from the county clerk of the name of the appointee.

(3) Following the initial appointment of the extraterritorial member to the planning board pursuant to this section, the city clerk shall inform the county clerk of any vacancy occurring in the extraterritorial member's position within ten days after its occurrence or at least thirty days prior to the expiration of the extraterritorial member's term.

(4) Any person qualified and appointed under this section shall serve for terms equal to that of the planning board members who reside within the corporate boundaries of the city and shall become a member of the planning board with all rights, duties, responsibilities, and perquisites appertaining to the position by state law, city charter, or city ordinance.

(5) For purposes of this section:

(a) Area of extraterritorial jurisdiction means the area outside the corporate boundaries of a city of the metropolitan class but within the largest area subject to such city's zoning, planning, and concomitant jurisdiction as described in sections 14-116, 14-418, and 14-419;

(b) City means a city of the metropolitan class;

(c) County board means the county board of a county in which a city of the metropolitan class is located;

(d) County clerk means the county clerk of a county in which a city of the metropolitan class is located; and

(e) Planning board means a planning board as organized pursuant to section 14-407.



14-374 - City plan; acquisition and disposition of property; public purposes.

14-374. City plan; acquisition and disposition of property; public purposes.

Each city of the metropolitan class shall have the power to acquire by gift, purchase, condemnation, or bequest, such real estate within the corporate limits and within three miles thereof as may be necessary for any public use and may later convey, lease, sell, or otherwise dispose of any real estate thus acquired and not necessary for present use or future development upon such terms as it may deem appropriate. In addition to any other public uses, the following are declared to be for a public purpose and for the public health and welfare: Establishing, laying out, widening, and enlarging waterways, streets, bridges, boulevards, parkways, parks, playgrounds, sites for public buildings, and property for administrative, institutional, educational, and all other public uses, and for reservations in, about, along, or leading to any or all of the same. The powers provided in this section shall be in addition to and not in restriction of any other powers now held by such cities.

A city has the power of eminent domain to acquire real estate for a public use and to later sell portions thereof no longer needed by it. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).

A request for injunction is a proper form in which to present the question of unlawful or improper exercise of the power of eminent domain, because the attempt to deprive a private citizen of an estate in his property, if successful, makes the resulting damage irreparable and legal remedies inadequate. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).

Cities of the metropolitan class are empowered to acquire real estate by gift. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).

This section has application only to those condemnations within a city plan approved by the city council. Van Patten v. City of Omaha, 167 Neb. 741, 94 N.W.2d 664 (1959).



14-375 - City planning board; vacation of streets or alleys; procedure; appointment of committees; effect; appeal.

14-375. City planning board; vacation of streets or alleys; procedure; appointment of committees; effect; appeal.

Upon the recommendation of the city planning board, the city council may, by ordinance or resolution, vacate any street or alley within any such city without any petition being filed therefor. Before any such street or alley shall be vacated, the council shall appoint a committee of at least three members thereof, who shall faithfully and impartially and after reasonable notice to the owners and parties interested in property affected by such vacation, assess the damages, if any, to such owners and parties affected. They shall take into consideration the amount of special benefits, if any, arising from such vacation and shall file their report in writing with the city clerk. Any owner or party interested in property affected by such vacation, who shall file a written protest with such committee, may appeal from the adoption by the council of such appraisers' report in the manner provided in section 14-813, but such appeal shall not stay the passage of the ordinance or resolution vacating such street or alley. The award of appraisers shall be final and conclusive as the order of a court of general jurisdiction, unless appealed from. When the city vacates a street or alley, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

This section authorizes the mayor and city council to vacate a street under whatever restrictions and regulations might be provided by law and makes no provision for reversion of the fee title to abutting property owners. Valasek v. Bernardy, 242 Neb. 398, 495 N.W.2d 275 (1993).

Right of appeal is preserved. Hanson v. City of Omaha, 157 Neb. 768, 61 N.W.2d 556 (1953).

Vacation of street was not an exercise of power of eminent domain. Hanson v. City of Omaha, 157 Neb. 403, 59 N.W.2d 622 (1953).

Before street may be vacated under this section, committee must be appointed to assess damages. Hanson v. City of Omaha, 154 Neb. 72, 46 N.W.2d 896 (1951).



14-376 - Public utilities; acquisition by eminent domain; procedure.

14-376. Public utilities; acquisition by eminent domain; procedure.

Whenever the qualified electors of any city of the metropolitan class vote at any general or special election to acquire and appropriate by an exercise of the power of eminent domain, any waterworks, waterworks system, gas plant, electric light plant, or electric light and power plant, or street railway, or street railway system, located or operating within or partly within and partly without such city if the main part of such works, plant or system be within any such city and even though a franchise for the construction and operation of any such works, plant, or system may or may not have expired, then any such city shall have the power and authority by an exercise of the power of eminent domain to appropriate and acquire for the public use of any such city, any such works, plant, or system. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The duly constituted authorities of any such city shall have the power to submit such question or proposition, in the usual manner, to the qualified electors of any such city at any general city election or at any special city election and may submit such proposition in connection with any city special election called for any other purpose, and the votes cast thereon shall be canvassed and the result found and declared as in any other city election. Such city authorities shall submit such question at any of such elections whenever a petition asking for such submission is signed by the legal voters of the city equaling in number fifteen percent of the votes cast at the last general city election, and is filed in the city clerk's office at least fifteen days before the election at which the submission is asked.

Act, of which this section was part, sustained as constitutional against contention that appointment by Supreme Court of board of appraisers violated constitutional provisions as to separation of powers of government. In re Appraisement of Omaha Gas Plant, 102 Neb. 782, 169 N.W. 725 (1918).



14-377 - Repealed. Laws 1951, c. 101, § 127.

14-377. Repealed. Laws 1951, c. 101, § 127.



14-378 - Repealed. Laws 1951, c. 101, § 127.

14-378. Repealed. Laws 1951, c. 101, § 127.



14-379 - Repealed. Laws 1951, c. 101, § 127.

14-379. Repealed. Laws 1951, c. 101, § 127.



14-380 - Repealed. Laws 1951, c. 101, § 127.

14-380. Repealed. Laws 1951, c. 101, § 127.



14-381 - Repealed. Laws 1951, c. 101, § 127.

14-381. Repealed. Laws 1951, c. 101, § 127.



14-382 - Repealed. Laws 1959, c. 37, § 4.

14-382. Repealed. Laws 1959, c. 37, § 4.



14-383 - Parks, recreational areas, and playgrounds; special levy; improvement district; creation; election.

14-383. Parks, recreational areas, and playgrounds; special levy; improvement district; creation; election.

Without limiting the applicability of sections 14-366 to 14-372, the city council is authorized to levy special taxes and assessments on properties benefited by parks, recreational areas, and playgrounds acquired either by purchase or condemnation without regard to whether the benefited property is within or without the corporate limits of such city when an improvement district is created by the city council and approved by a majority of the property owners in the district as provided in this section. Each property owner may cast one vote at an election to be held to determine whether such improvement district shall be created for each fifteen thousand dollars of taxable valuation, or fraction thereof, of real property and improvements in the proposed district as determined by the official records of the county assessor for the previous calendar year. When such a district is created by the city council and approved by a majority of the property owners, the special taxes shall be levied proportionately to the taxable valuation of the district. Notice of the election shall be given and the election shall be held in the same manner as other special elections are held in such a city.



14-384 - Terms, defined.

14-384. Terms, defined.

As used in sections 14-384 to 14-3,127, unless the context otherwise requires:

(1) Alley shall mean an established public way for vehicles and pedestrians affording a secondary means of access in the rear to properties abutting on a street or highway;

(2) Major traffic street shall mean a street primarily for through traffic and contained as such in the master plan of the city;

(3) City shall mean a city of the metropolitan class;

(4) Connecting link shall mean the roads, streets, and highways designated as part of the State Highway System and which are within the corporate limits of a city of the metropolitan class;

(5) Controlled-access facility shall mean a highway or street especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have no right or easement or only a controlled right or easement of access, light, air, or view by reason of the fact that their property abuts on such controlled-access facility or for any other reason;

(6) Main thoroughfare shall mean a street primarily for through travel having been determined as such by the city and contained as such in the master plan of the city;

(7) Highway shall mean a road or street including the entire area within the right-of-way which has been designated a part of the State Highway System by appropriate authority;

(8) Boulevard shall mean a street for noncommercial traffic with full or partial control of access, usually located within a park or a ribbon of park-like development;

(9) Street shall mean a public way for the purpose of vehicular and pedestrian travel in the city and shall include the entire area within the right-of-way; and

(10) Temporary surfacing shall mean surfacing applied to any major traffic street, connecting link, controlled-access facility, main thoroughfare, highway, boulevard or street wherein it is planned by the city that the grade or surfacing of any of the aforementioned shall be changed within two years from the date of completion of said temporary surfacing and a permanent grade established or surfacing applied.



14-385 - Streets; improvements; improvement districts; authorized.

14-385. Streets; improvements; improvement districts; authorized.

The city shall have the power and is authorized to pave, repave, surface, resurface, and relay paving; to widen, to improve the horizontal and vertical alignment, to insert traffic medians, channels, overpasses, and underpasses; to apply temporary surfacing; to curb; to gutter as provided in sections 14-386 to 14-388; to improve in combinations as authorized in section 14-391; and to recurb and regutter streets, boulevards, alleys, public grounds and parts thereof; to regulate, restrict, eliminate or prohibit access to, and vehicular travel upon any existing or hereafter acquired street or other public way, to construct malls thereon, and landscape, beautify and enhance such streets and other public ways in any manner the council may deem proper, and to create separate or combined street and sidewalk, or street, or sidewalk improvement districts all according to and subject to the requirements of sections 14-384 to 14-3,127; but the city may not be required to make any of the improvements authorized in this section if for good reason it deems the same should not be made even though such be petitioned for as provided in section 14-390.



14-386 - Streets; improvement districts; delineation.

14-386. Streets; improvement districts; delineation.

To accomplish any of the purposes stated in section 14-385, the city is authorized in all such proceedings to delineate proposed street improvement districts, proposed mall improvement districts, proposed separate or combined street and sidewalk, or street, or sidewalk, or streets and sidewalks improvement districts which shall embrace therein the street or streets, sidewalk or sidewalks, street or sidewalk, or streets and sidewalks, or part or parts thereof, to be improved as well as the abutting, adjacent, and benefited property proposed to be assessed to cover in whole or in part the cost, including land acquisition expenses if any, of the proposed improvement.



14-387 - Streets; improvements without petition.

14-387. Streets; improvements without petition.

The city is authorized without petition to order any of the improvements specified in section 14-385 within street improvement districts, mall improvement districts, separate or combined street and sidewalk, or street, or sidewalk, or streets and sidewalks improvement districts within the corporate limits of the city or when the improvement is on a controlled-access facility or a major traffic street contained in the approved master plan of the city, and on sidestreets connecting with such major traffic streets for a distance not to exceed one block from such major traffic street.



14-388 - Streets; main thoroughfares; major traffic streets; improvement districts; area included; cost.

14-388. Streets; main thoroughfares; major traffic streets; improvement districts; area included; cost.

The city may without petition order any main thoroughfare or major traffic street or part thereof improved in any manner specified in section 14-385 after the city shall determine it to be such a main thoroughfare or major traffic street, which determination shall be conclusive. Such main thoroughfares or major traffic streets shall include all connecting links as well as county highways leading into the city, and may include part or all of any street which lies partly in the city and partly in the abutting county. It may create improvement districts for such purposes, including the abutting, adjacent, or benefited property. The costs of such improvements to the extent of special benefits occasioned by the improvement may be assessed in whole or in part against the property in such districts and the assessments supplemented either by federal or state aid or both or by other municipal funds, but including permanent improvement funds, all other street resurfacing funds, or highway bond funds.



14-389 - Streets; controlled-access facilities; property; powers; terms and conditions; frontage roads; access.

14-389. Streets; controlled-access facilities; property; powers; terms and conditions; frontage roads; access.

The city shall have the power to designate and establish controlled-access facilities, and may design, construct, maintain, improve, alter, and vacate such facilities and may by ordinance regulate, restrict, or prohibit access to such facilities so as best to serve the traffic for which such facilities are intended. The city may provide for the elimination of intersections at grade with existing roads, streets, highways, or alleys if it finds the public interest shall be served thereby. An existing road, street, alley, or other traffic facility may be included within such facilities or such facilities may include new or additional roads, streets, highways, or the like. In order to carry out the purposes of this section, in addition to any other powers it may have, the city may acquire in public or private property such rights of access as are deemed necessary, including but not necessarily limited to air, light, view, ingress, and egress. Such acquisitions may be by gift, devise, purchase, agreement, adverse possession, prescription, condemnation, or otherwise as provided by law and may be in fee simple absolute or in any lesser estate or interest. The city may make provision to mitigate damages caused by such acquisitions, terms and conditions regarding the abandonment or reverter of such acquisitions, and any other provisions or conditions that are desirable for the needs of the city and the general welfare of the public. The city is further authorized to designate, establish, design and construct, maintain, vacate, alter, improve, and regulate frontage roads within the boundaries of any present or hereafter acquired right-of-way and exercise the same powers over such frontage roads as is exercised over controlled-access facilities. Such frontage roads may be connected to or separated from the controlled-access facilities at such places as the city shall determine to be consistent with public safety. Upon the construction of any frontage road, any right of access between the controlled-access facility and property abutting or adjacent to such frontage roads shall terminate and ingress and egress shall be provided to the frontage road at such places as will afford reasonable and safe connections. If the construction or reconstruction of any controlled-access facility results in the abutment of property on such facility that did not theretofore have direct egress from or ingress to it, no rights of direct access shall accrue because of such abutment, but the city may prescribe and define the location of the privilege of access, if any, of properties that then, but not theretofore, abut on such facility.



14-390 - Streets; improvements; petition of property owners.

14-390. Streets; improvements; petition of property owners.

Except as otherwise specified and provided in sections 14-384 to 14-3,127, the city shall not order or cause to be made any of the improvements herein enumerated in any improvement district except upon a petition of the record owners of the majority of the frontage of taxable property in the district abutting upon the streets or parts of streets proposed to be improved.



14-391 - Streets; improvements; petition of property owners; improvement districts; create; districts partly within and partly outside city.

14-391. Streets; improvements; petition of property owners; improvement districts; create; districts partly within and partly outside city.

The city may, upon a petition of the record owners of a majority of the frontage of taxable property upon the streets or parts of streets within a district created for that purpose, order any of the improvements authorized in section 14-385, on any street or any number of consecutive streets which extend in the same general direction, together with parts of streets, alleys, and ways either intersecting or connecting therewith, within reasonable, appropriate, or necessary limits in one proceeding and in one improvement district, by causing the same in whole or in part to be paved, repaved, curbed, or recurbed, or the grades changed or graded or the paving resurfaced or relaid or any combination of such work to be done, including a change of grade and grading or either or both, construction of malls, street or sidewalk, or streets and sidewalks on any of the streets or ways within such districts. The city may also include in such districts the replacement, or repair of sidewalks. In addition to the creation of districts lying wholly within the corporate limits, the city may create such districts on streets lying partly within the city and partly without the corporate limits.



14-392 - Streets; improvements; assessment of cost.

14-392. Streets; improvements; assessment of cost.

For the purpose of covering in whole or in part the costs of any of the improvements and costs incident thereto, authorized in sections 14-384 to 14-3,127, including grading done in combination with any other improvements, the city is empowered to assess the property within the improvement district or the property benefited by change of grade or grading when not made in combination with other improvements, to the full extent of the special benefits thereby conferred upon the respective lots, tracts, and parcels of land, or if the city council shall find that there are common benefits enjoyed by the public at large without reference to the ownership of property abutting or adjacent to the improvement or improvements, or that there is a common benefit to the property embraced within the district or districts, the city is empowered to assess the costs of such improvement or improvements against all the property included in such district or districts, according to such rules as the city council sitting as a board of equalization, shall adopt for the distribution or adjustment of the costs of the improvement or improvements. All such assessments shall be equalized, levied, and collected as provided by law for the equalization, levying, and collection of special assessments.



14-393 - Streets; establish or change grade; authorization of city; requirements.

14-393. Streets; establish or change grade; authorization of city; requirements.

Whenever it is desired to establish or to change the previously established grade of any street, highway, boulevard, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof, such establishment or change may be authorized by the city. Such authorization shall state the proposed grade by elevations or other definite data and shall refer to a plat with specifications fully detailing and showing the established grade or the amount of change in the grade line, which plat shall remain on file in the city offices. The authorization for and the order establishing or changing the previous grade may include the establishment of or the change of the previously established grade on any number of intersecting or connecting streets which may be reasonably appropriate and necessary to a proper adjustment of grade lines to the principal grade line proposed to be changed or to include the change of grade on cross streets so that traffic on such cross streets may pass under the street to the principal grade line to be changed by a subway or over the street to the principal grade line on a bridge, viaduct, or overpass.



14-394 - Streets; change of grade; petition of property owners; sufficiency.

14-394. Streets; change of grade; petition of property owners; sufficiency.

The city is authorized to change the grade of any street, boulevard, highway, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof when a petition for a proper and satisfactory change of grade has been signed and filed by the record owners of a majority of the frontage of taxable property abutting upon that part of the street of which the change of grade is proposed. A petition for the order changing the grade may include the change of grade of any number of intersecting or connecting streets which may be reasonably appropriate and necessary to a proper adjustment of grades. In such event the sufficiency of the petition shall be determined by a consideration of the total frontage feet of taxable property upon all the streets or parts thereof upon which it is proposed to change the grades.



14-395 - Streets; establish or change grade; authority of city.

14-395. Streets; establish or change grade; authority of city.

The city may authorize any street, boulevard, highway, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof graded to a grade as established or changed in accordance with section 14-393.



14-396 - Streets; grade; petition of property owners; order of city.

14-396. Streets; grade; petition of property owners; order of city.

The city may order any street or alley or part thereof graded to an established grade whenever there is filed an approved petition of the record owners of a majority of the frontage of taxable property upon that part of the street proposed to be graded.



14-397 - Streets; change of grade; special assessment.

14-397. Streets; change of grade; special assessment.

In order to cover the entire cost of changing the grade or grading, as provided by sections 14-384 to 14-3,127, of any street, boulevard, highway, main thoroughfare, controlled-access facility, connecting link, major traffic street, alley, or part thereof, including as well, intersections and damages awarded, the city is authorized to levy special assessments to the extent of the special benefits conferred by the improvement on the lots and parcels of land especially benefited by reason of the grading of any street or part thereof whether such property abuts on or is in the vicinity of the street or the part of the street so graded. All such special assessments shall be equalized, levied, and collected in the manner provided by law for the equalization, levying, and collection of special assessments. All grading shall be done to the full width of the street unless for good and sufficient reason the city directs a different width.



14-398 - Streets; change of grade; special assessment; how determined.

14-398. Streets; change of grade; special assessment; how determined.

Under the methods provided in sections 14-384 to 14-3,127 to grade streets, boulevards, highways, main thoroughfares, controlled-access facilities, connecting links, major traffic streets, alleys, and parts thereof, any number of intersecting and connecting streets reasonably required and proper and necessary to the better and improved use of said streets may be authorized to be graded in one and the same proceeding. The cost thereof as provided in sections 14-384 to 14-3,127 may be assessed upon property specially benefited. In such instances, in determining the sufficiency of either an authorized protest or petition, the total frontage of taxable property on all sides on all of the streets to be graded shall be taken into consideration.



14-399 - Streets; grade; petition; contents; requirements.

14-399. Streets; grade; petition; contents; requirements.

All petitions authorized by sections 14-384 to 14-3,127 for changing the grade of streets or grading streets shall contain provisions waiving damages on account thereof, and such petitions as well as protests authorized shall be signed and executed and filed in the manner required for petitions for street improvements.



14-3,100 - Streets; grade; special assessments; appraisers; fees; damages; award.

14-3,100. Streets; grade; special assessments; appraisers; fees; damages; award.

After the grade of any street or alley shall be finally changed or the grading thereof finally ordered as provided in sections 14-384 to 14-3,127 and before any assessments are levied, a committee of at least three disinterested residents of the city shall be appointed by the city to appraise the damages caused by the change of grade or grading. The committee shall promptly make an appraisal of and report its award of such damages as it determines have been occasioned by such change of grade or grading. Prior to entering upon their duties, such appraisers shall take and file such oath as may be by law or ordinance required. The committee shall hold meetings on such reasonable notice to the interested parties as the city may from time to time provide, and may take testimony with respect to the question of damages. The committee shall report its award to the city and the city shall thereupon have authority to approve the same, to change or modify any award on reasonable notice to the interested parties, or to reject the entire report or the award as to any particular property. The appraisers appointed under this section shall be entitled to fees for their time spent which shall be determined in such manner as the city shall from time to time provide.



14-3,101 - Streets; grade; award of damages; when payable; appeal.

14-3,101. Streets; grade; award of damages; when payable; appeal.

Whenever an award of damages for a change in grade or grading has been finally approved the same may be assessed to the extent of the special benefits conferred by the improvement against the lots and parcels of land abutting upon or in the vicinity of the improvements made. Within sixty days after such assessment the award of damages shall become due and payable and they must be paid by warrants drawn against the special assessment fund thus created. Any person feeling aggrieved by reason of an award of damages or failure to award sufficient damages may appeal to the district court of the county within which the property is located within the time and in the manner provided by law for such appeals.



14-3,102 - Streets; improvements; notice; service; protest; effect; assessments.

14-3,102. Streets; improvements; notice; service; protest; effect; assessments.

Whenever it is desired to make any improvement or improvements authorized in section 14-385, where the costs of such improvement or improvements are to be assessed against the adjacent and abutting property benefited thereby, and no petition has been filed therefor in accordance with section 14-391, the city for that purpose may propose such improvement or improvements stating the specific character of the improvement or improvements thus to be made. The city shall cause to be published in the official newspaper a brief notice of such proposal stating the character of the improvement or improvements proposed thereby, and shall give additional notice to the property owners in the district or districts, or proposed district or districts, as required by the provisions of section 25-520.01. If within thirty days thereafter the owners of fifty-one percent of the taxable property abutting upon the street or streets, or part or parts thereof proposed thus to be improved protest against such project, such work shall not be done. In the absence of such protest, the city shall be authorized to proceed with the work as proposed. The cost and expense thereof, as provided by law, may be assessed against the property within the district or districts specially benefited to the extent of such benefits. Where assessment against the property within the district or districts specially benefited is not made, or where the improvement or improvements are on a main thoroughfare, major traffic street, or connecting link, or made pursuant to sections 14-3,103 to 14-3,106, this section shall not apply.



14-3,103 - Sidewalks; construction or repair; required, when; assessment of cost; equalization.

14-3,103. Sidewalks; construction or repair; required, when; assessment of cost; equalization.

The city shall have the power to construct or repair sidewalks along any street or part thereof, or any boulevard or part thereof, of such material and in such manner as it deems necessary and assess the cost thereof upon abutting property. Such assessments except for temporary sidewalks and sidewalk repairs shall be equalized and levied as other special assessments. The city shall cause the construction of sidewalks on at least one side of every major traffic street and main thoroughfare in the city, excluding freeways, expressways, controlled-access facilities, and other streets deemed by the city to demonstrate no or very limited demand for pedestrian use, and may assess the cost thereof upon abutting property. Such construction shall be completed within a reasonable time, based upon an annual review of construction program priorities and available funding sources, following either July 10, 1984, or the creation or annexation of such major traffic street or main thoroughfare, whichever is later.



14-3,104 - Temporary sidewalks; when.

14-3,104. Temporary sidewalks; when.

Where the grade of any street or part of a street has not been established or where a street has not been worked or filled to the established grade or where the street has been graded but does not conform to the established grade the owner of any lots or lands abutting on such street shall only be required to construct or repair such temporary sidewalk along such street with such material as the city may direct.



14-3,105 - Sidewalks; construction or repair; notice; service.

14-3,105. Sidewalks; construction or repair; notice; service.

Before any sidewalk shall be constructed or repaired by the city, the owner or owners of the lots or lands to be assessed shall be given notice to construct or repair such sidewalk and shall have twenty days after the giving of such notice within which to construct or repair the same. Such notice shall be served or published as directed by ordinance and if the notice be by publication it shall be sufficient to address such notice to the owners generally. The city shall give an additional notice by registered letter or certified mail directed to the last-known address of such owners or their agents, but failure to give such additional notice shall not invalidate the proceedings, or the special assessments for such sidewalk.



14-3,106 - Sidewalks; construction or repair; failure of owner; effect.

14-3,106. Sidewalks; construction or repair; failure of owner; effect.

In case the owner or owners shall fail to construct or repair such sidewalk as directed, the city may construct or repair such sidewalk or cause the same to be done and assess the cost thereof upon the abutting property. Where the owner or owners of abutting property fail to keep in repair the sidewalk adjacent thereto, they shall be liable for all damages or injuries occasioned or recovered by reason of the defective or dangerous condition of such sidewalk.



14-3,107 - Streets; vacation; narrow; reversion to abutting owners; improvements; assessment of benefits; vacation of minimal secondary right-of-way; procedure.

14-3,107. Streets; vacation; narrow; reversion to abutting owners; improvements; assessment of benefits; vacation of minimal secondary right-of-way; procedure.

(1) Except as provided in subsection (2) of this section, the city may vacate or narrow any street, highway, main thoroughfare, controlled-access facility, connecting link, boulevard, major traffic street, or alley upon petition of the owners of seventy-five percent of the taxable frontage feet abutting upon such street or alley proposed to be vacated and asking for such vacation, or the city, for purposes of construction of a controlled-access highway or to conform to a master plan of the city, may, without petition having been filed therefor, vacate any street or alley or any part thereof in the city. Whenever a street is vacated or narrowed, the part so vacated shall revert to the abutting owners on the respective sides thereof, except that if part or all of the vacated street lies within the State of Nebraska but one side or any part of the street is adjacent to the boundary of the State of Nebraska, all of the street lying within the State of Nebraska or that part lying within the State of Nebraska shall revert to the owner of the abutting property lying wholly within the State of Nebraska. The city may open, improve, and make passable any street, highway, boulevard, main thoroughfare, controlled-access facility, connecting link, major traffic street, or alley. For purposes of this subsection, open refers to the adaptation of the surface of the street to the needs of ordinary travel but does not necessarily require the grading to an established grade. The costs of any of the improvements mentioned in this subsection, except as otherwise provided in sections 14-384 to 14-3,127, to the extent of special benefits thereby conferred, may be assessed against the property specially benefited thereby in the usual manner for assessing special benefits. When the city vacates all or any portion of a street, highway, main thoroughfare, controlled-access facility, connecting link, boulevard, major traffic street, or alley pursuant to this subsection, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

(2) The city may vacate any minimal secondary right-of-way in the manner described in this subsection. The city may vacate any segment of such right-of-way by ordinance without petition and without convening any committee for the purpose of determining any damages if all affected abutting properties have primary access to an otherwise open and passable public street right-of-way. An abutting property shall not be determined to have primary access if such abutting property has an existing garage and such garage is not accessible without altering or relocating such garage. Title to such vacated rights-of-way shall vest in the owners of abutting property and become a part of such property, each owner taking title to the center line of such vacated street or alley adjacent to such owner's property subject to the following: (a) There is reserved to the city the right to maintain, operate, repair, and renew sewers now existing there and (b) there is reserved to the public utilities and cable television systems the right to maintain, repair, renew, and operate installed water mains, gas mains, pole lines, conduits, electrical transmission lines, sound and signal transmission lines, and other similar services and equipment and appurtenances above, on, and below the surface of the ground for the purpose of serving the general public or abutting properties, including such lateral connection or branch lines as may be ordered or permitted by the city or such other utility or cable television system and to enter upon the premises to accomplish such purposes at any and all reasonable times. The city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots. For purposes of this subsection, minimal secondary right-of-way means any street or alley which either is unpaved, has substandard paving, or has pavement narrower than sixteen feet and which is a secondary means of access to or from any property abutting the portion to be vacated.

This section provides a method by which property owners in a metropolitan city may initiate a petition for vacation of nominal streets. Aro Investment Co. v. City of Omaha, 179 Neb. 569, 139 N.W.2d 349 (1966).



14-3,108 - Streets; improvements; control of work; rules and regulations.

14-3,108. Streets; improvements; control of work; rules and regulations.

The city shall have the right to control and direct all work upon the public streets. The city may adopt any and all reasonable regulations relating to excavations in the streets or public grounds by any and all parties, including waterworks, gas, and other franchised corporations or public contractors and to enforce such regulations and impose such penalties for the violation thereof as may be deemed proper.



14-3,109 - Streets; public utilities; connections; power of city to compel; cost.

14-3,109. Streets; public utilities; connections; power of city to compel; cost.

The city shall have the power to compel any water company, gas company, or other person, corporation, or firm owning or controlling any pipe or other underground conduits or other appliances usually installed under the surface of the streets, to provide for and construct all connections that may be deemed necessary for the future, to the curb or property lines in all streets, highways, boulevards, controlled-access facilities, main thoroughfares, connecting links, major traffic streets, or alleys to be paved, repaved, or otherwise improved in such manner and in conformity with such plans as may be determined upon. If any such companies or other parties shall neglect to carry out such construction or fail to make the connections required within thirty days after the same shall have been ordered, the city shall be empowered to cause the same to be done and for the purpose of paying therefor the cost thereof shall be deducted from such accounts as the city may have with such companies or persons.



14-3,110 - Public property; abutting streets; not subject to special assessment; cost, how paid.

14-3,110. Public property; abutting streets; not subject to special assessment; cost, how paid.

Property of the United States Government at the time devoted to governmental uses, property of the State of Nebraska, any county, or the city, abutting upon and adjacent to the streets or parts of streets being improved or included within any improvement district authorized in sections 14-384 to 14-3,127, shall not be subject to special assessment, but the amount of the cost of such improvement which would otherwise be assessable against such property shall be paid from funds created and maintained for that purpose as provided by law and such property shall not be counted in determining the sufficiency of a petition or protest.



14-3,111 - Streets and sidewalks; contract for improvements; bids; advertisement.

14-3,111. Streets and sidewalks; contract for improvements; bids; advertisement.

No contract for any of the improvements provided by sections 14-384 to 14-3,127 shall be let unless first the city shall have made a detailed estimate of the costs of the contemplated improvement, nor shall any such contract be let until after the city has advertised for and received bids for the performance of such work. If no bid is received within the estimate, no award shall be made upon any bids received until after fifteen days after the time for receiving bids under such advertisement shall have expired. Within such time anyone desiring to do so may file a bid within the estimate and award may be made thereon in like manner as if said bid had been received in pursuance to the advertisement calling for bids. All improvements authorized by sections 14-384 to 14-3,127 shall be done under contract with the lowest responsible bidder, except that when bids are called for by advertisement for grading in a street or alley and no bid is received within the estimate, the city may enter into a contract to do such grading without further advertisement for bids if the contract price be within the estimate and the contract be entered into within thirty days after the time for receiving bids under the advertisement calling therefor.



14-3,112 - Sections, how construed.

14-3,112. Sections, how construed.

Nothing in sections 14-384 to 14-3,127 shall be construed as in any way abridging, modifying, or limiting the authority or right heretofore granted to and now possessed by any metropolitan city under general law to improve any road, highway, or boulevard leading into such city for a distance not to exceed six miles from the corporate limits thereof, nor as modifying the procedure under such grant or the power or authority to issue bonds in connection therewith, but such authority is hereby expressly recognized and the power so granted by general law shall not be subject to any of the limitations contained in sections 14-384 to 14-3,127.



14-3,113 - Intersections, certain lands; improvement by city; priority on use of funds; street improvement districts.

14-3,113. Intersections, certain lands; improvement by city; priority on use of funds; street improvement districts.

(1) The city is authorized to improve intersections, spaces opposite alleys, and spaces opposite property not subject to special assessment, with the like material in the manner provided in sections 14-384 to 14-3,127 for improving streets whenever a street, highway, boulevard, main thoroughfare, controlled-access facility, major traffic street, or alley is ordered to be improved at the time of improving such street and in such event is authorized to include in such improvement of such intersection and spaces the construction, replacement, or repair of sidewalks therein and, except as may be otherwise provided, pay for all such improvements from funds provided for the purpose of improving intersections if (a) the first priority in the expenditure of funds for such purposes is given to improvements within street improvement districts and (b) the city maintains, in a separate fund, not less than twenty-five thousand dollars to be expended solely for the purpose of improving intersections.

(2) Such sidewalk construction, replacement, or repair may be included either in the contract for curbings at an intersection or in the contract for paving the same.



14-3,114 - Petitions; form; contents; signatures.

14-3,114. Petitions; form; contents; signatures.

All petitions for improvements provided for in sections 14-384 to 14-3,127 shall be upon printed blanks and shall describe the street to be improved and improvement desired. The city shall from time to time prescribe the form of such blanks. Signatures to such petitions shall have no conditions attached and all signatures shall be acknowledged before a notary public.



14-3,115 - Improvement districts; estimate of cost; bids; advertisement.

14-3,115. Improvement districts; estimate of cost; bids; advertisement.

The city shall, when it creates an improvement district for paving, repaving, curbing, or guttering, or other improvements of like character, prepare an estimate of the cost of such improvement and shall thereafter advertise for and receive bids upon such material as may be designated by the city for such improvement. The advertisements, specifications for bids, and petitions designating materials shall contain such information and be worded in such language as the city may from time to time direct. All bids shall be received and opened at the same time as provided by ordinance except as otherwise provided in section 14-3,111. The city may reject any and all bids.



14-3,116 - Materials; petition to designate; form.

14-3,116. Materials; petition to designate; form.

All petitions for the purpose of designating material shall be on printed blanks furnished by the city upon application and shall contain such information and shall be worded in such language as the city may from time to time direct.



14-3,117 - Improvements; petition; recording.

14-3,117. Improvements; petition; recording.

Whenever a petition for an improvement is filed with the city, the hour, day, month, and year when so filed shall be officially marked upon such petition and such petition shall be recorded in such manner as the city may from time to time provide.



14-3,118 - Improvements; petitions; restrictions.

14-3,118. Improvements; petitions; restrictions.

Petitions after having been filed with the city shall not be returned or withdrawn, nor shall any person be allowed to add, cancel, erase, or withdraw or in any way modify any signature or writing thereon. Where two or more petitions are filed for the same improvement they shall be considered and taken together as one petition.



14-3,119 - Improvements; petitions; examination; certification; notice of irregularity; publication; supplemental petitions.

14-3,119. Improvements; petitions; examination; certification; notice of irregularity; publication; supplemental petitions.

Petitions for improvements shall be examined and certified for sufficiency as the city may provide. Certificates as to sufficiency when properly filed as provided by the city shall be prima facie evidence of the truth and correctness of the matter therein certified. If such certificates show the petition for any improvement to be irregular, illegal, or insufficient it shall be the duty of the city to give notice by publication for three successive days in the official newspaper of the city of such irregularity, illegality, or insufficiency and the property owners within such districts may at any time file supplemental petitions for such improvement and such supplemental petitions shall be considered and taken as a part of the original petition. Such supplemental petitions shall be examined and certified as in the case of the original petition.



14-3,120 - Improvements; petition; publication; notice to file protest.

14-3,120. Improvements; petition; publication; notice to file protest.

If the certificates required by section 14-3,119 show that the petition is regular, legal, and sufficient the city shall cause a copy of the petition to be published for three days in the official newspaper of the city with a notice thereto attached directing the property owners generally in the district that they shall have thirty days from the first day of publication of the petition and notice to file a protest with the city against the regularity or the sufficiency of the petition or signatures thereon.



14-3,121 - Improvements; petition; protest; procedure; supplemental petition; hearing; appeal.

14-3,121. Improvements; petition; protest; procedure; supplemental petition; hearing; appeal.

The property owners in any improvement district shall have thirty days from the first day of publication of the petition and notice as provided in section 14-3,120 to file with the city a protest against the regularity, legality, or sufficiency of the petition or any signature thereon. Such protest shall be verified by the party making the same, who shall state under oath and set forth with particularity all the alleged defects in the petition, and if the protest relates to the ownership of any property, it shall give the name and address of the true owner thereof and shall state under oath that such protest is made in good faith. At any time within ten days after the expiration of the time for filing the protest supplemental petitions for the improvement may be filed and when so filed shall be considered as a part of the original petition, but the property owners within such district shall have ten days from the date of the filing of such supplemental petitions in which to file a protest against the regularity, legality, or sufficiency of any of the signatures thereon or against the original petition as so supplemented. No further notice of the filing of such supplemental petition shall be required and such supplemental petition need not be published. When any such protest has been filed with the city within the times specified, the improvement petitioned for shall not be ordered until the city shall have given the party protesting a hearing upon such protest and shall have, upon the evidence, found, adjudged, and determined the petition to be regular, legal, and sufficient and not then until after the time has expired for perfecting an appeal from such finding, judgment, and determination. Any protesting party or parties may appeal from such finding, judgment, and determination in the manner provided by section 14-813.



14-3,122 - Protest; filing; hearing.

14-3,122. Protest; filing; hearing.

In case a protest is filed the city shall have power and it shall be its duty to hear, determine, and adjudicate the objections raised by any protest in all matters relating to regularity, legality, and sufficiency of such petition and supplemental petition upon such notice to the party protesting of the time, place, and purpose of the hearing as the city may from time to time provide.



14-3,123 - Petition; sufficiency.

14-3,123. Petition; sufficiency.

In case no protest is filed within the time provided in section 14-3,121, the city shall have the power, without further notice, to find, adjudge, and determine that such petition is regular, legal, and sufficient.



14-3,124 - Materials; standards; adopt.

14-3,124. Materials; standards; adopt.

In all specifications for materials to be used in paving, curbing, and guttering of every kind, the city shall establish a standard or standards of strength and quality, to be demonstrated by physical, chemical, or other tests within the limits of reasonable variations. In every instance the materials shall be so described in the specifications, either by standard or quality, to permit genuine competition between contractors so that there may be two or more bids by individuals or companies in no manner connected with each other and no material shall be specified which shall not be subject to such competition.



14-3,125 - Improvement district; materials to be used; designate by petition.

14-3,125. Improvement district; materials to be used; designate by petition.

The city shall give the property owners within any improvement district such opportunity to designate by petition to be filed with the city the specified material which such property owners desire to be used in the improvement of the street or alley or other grounds within the district.



14-3,126 - Streets; improvement or construction; materials to be used; designate by petition.

14-3,126. Streets; improvement or construction; materials to be used; designate by petition.

The property owners may designate the material to be used in the improvement or construction of streets or alleys or other grounds within the district by petition, signed by a majority thereof, filed with the city within thirty days after notice of the proposed improvement.



14-3,127 - Improvements; protests by majority of abutting property owners; filing; time; effect.

14-3,127. Improvements; protests by majority of abutting property owners; filing; time; effect.

In any of the improvements or alterations authorized by sections 14-363, 14-364, 14-384 to 14-3,102, and 14-3,108 to 14-3,127 and subsection (1) of section 14-3,107 in which any of the cost of the improvements or alterations is to be assessed in whole or in part to the abutting property owners, the record owners of a majority of the frontage of the taxable abutting property may, by petition filed with the city within thirty days after notice of the improvements or alterations, protest against the improvements or alterations, and when such petition is filed, the improvements or alterations shall not be done.



14-3,128 - Public improvements; special assessment bonds; issuance; purpose; sinking fund; limitations.

14-3,128. Public improvements; special assessment bonds; issuance; purpose; sinking fund; limitations.

(1) Any city of the metropolitan class is hereby authorized and empowered to issue and sell special assessment bonds to cover the cost of the work of construction of any and all public improvements to be paid for by special assessments which such city is authorized by law to make.

(2) Any special assessments levied on account of such work shall constitute a sinking fund for the payment of interest and principal on the bonds as the bonds become due.

(3) The city council shall have power to determine the denominations of such bonds, and the date, time, and manner of payment.

(4) Such bonds shall not be sold or exchanged for less than the par value thereof and shall bear interest payable semiannually.

(5) Special assessment bonds issued as authorized in this section shall not be chargeable against the debt limit of any metropolitan-class city issuing such bonds.



14-3,129 - Ornamental or decorative street lighting; city; maintain; exception; costs.

14-3,129. Ornamental or decorative street lighting; city; maintain; exception; costs.

When a system of ornamental or decorative street lighting has been continuously maintained in a residential neighborhood in a city of the metropolitan class for forty years or longer, it shall be the duty of such city to preserve and maintain such lighting system unless the city council votes by a four-fifths majority of its members to discontinue such lighting. No special assessment of any kind shall be made to the property owners within an ornamental or decorative street lighting system for the costs of any preservation or maintenance of such system.



14-3,130 - Repealed. Laws 2000, LB 1349, § 15.

14-3,130. Repealed. Laws 2000, LB 1349, § 15.



14-401 - Buildings and structures; regulations; board of appeals; powers of city council.

14-401. Buildings and structures; regulations; board of appeals; powers of city council.

For the purpose of promoting the health, safety, morals or the general welfare of the community, the city council in a city of the metropolitan class is hereby empowered to regulate and restrict the height, number of stories and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, residence or other purposes. Such regulations may provide that a board of appeals may determine and vary their application in harmony with their general purpose and intent, and in accordance with general or specific rules therein contained.

The Nebraska Legislature has granted the City of Omaha the power to zone property lying within its jurisdiction. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

Zoning ordinances enacted by a city, as a lawful exercise of police power, must be consistent with public health, safety, morals, and the general welfare. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

This article sets forth the powers and duties of a metropolitan city with respect to planning and zoning. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).

This section is cited as a background for history of zoning power of city of Omaha. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

This section constitutes a grant of power to zone. Davis v. City of Omaha, 153 Neb. 460, 45 N.W.2d 172 (1950).

City council is empowered to regulate and restrict height and size of buildings, and the percentage of lot that may be occupied. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).

This and subsequent sections of this article became a part of city charter subsequent to provisions relating to gifts made to the city for parks and playground purposes. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Ordinance of city of metropolitan class prescribing a restricted zone for high-type residential use was sustained as constitutional under police power. Dundee Realty Co. v. City of Omaha, 144 Neb. 448, 13 N.W.2d 634 (1944).

Zoning ordinance, drafted in general terms and providing reasonable margin to secure effective enforcement, is within police power of state and constitutional. Pettis v. Alpha Alpha Chapter of Phi Beta Pi, 115 Neb. 525, 213 N.W. 835 (1927).

Cities of metropolitan class under this article are not authorized to impose unreasonable regulations upon the owners of city lots with respect to the area which may be occupied for building purposes. State ex rel. Westminster Presbyterian Church v. Edgecomb, 108 Neb. 859, 189 N.W. 617 (1922), 27 A.L.R. 437 (1922).



14-402 - Building zones; creation; powers of city council; uniformity; manufactured homes.

14-402. Building zones; creation; powers of city council; uniformity; manufactured homes.

(1) For any or all of the purposes listed in section 14-401, the city council may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 14-401 to 14-418. Within such districts the city council may regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations applicable to one district may differ from those applicable to other districts.

(2)(a) The city council shall not adopt or enforce any zoning ordinance or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The city council may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The city council may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The city council may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(3) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

The Nebraska Legislature has granted the City of Omaha the power to zone property lying within its jurisdiction. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

The uniformity requirement in this section does not prohibit reasonable classifications within a district. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

To successfully challenge a rezoning ordinance on the grounds it violates the uniformity requirement of this section, the challengers must prove that the actions of the city in adopting the rezoning ordinance were unreasonable, discriminatory, or arbitrary and that the regulation bears no relationship to the purpose or purposes sought to be accomplished by the ordinance. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

This section is cited as a background for history of zoning power of city of Omaha. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

City is authorized to regulate the use of buildings and land within districts created in the city. Bucholz v. City of Omaha, 174 Neb. 862, 120 N.W.2d 270 (1963).

Spot zoning of block was not authorized. Davis v. City of Omaha, 153 Neb. 460, 45 N.W.2d 172 (1950).



14-403 - Building zones; regulations; purposes; limitations.

14-403. Building zones; regulations; purposes; limitations.

Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to secure safety from flood; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements, and to promote convenience of access. Such regulations shall be made with reasonable consideration, among other things, as to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality. Whenever the city council shall determine that the use or contemplated use of any building, structure or land will cause congestion in the streets, increase the danger from fire or panic, imperil public safety, cause undue concentration or congregation of people, or impede transportation, the council may include in such regulations requirements for alleviating or preventing such conditions when any change in use or zoning classification is requested by the owner.

The city, in adopting a rezoning ordinance, is not required to accomplish all the objectives of this section. To determine whether a rezoning ordinance complies with a comprehensive plan pursuant to this section, this court will review the land uses surrounding the rezoned property. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

The Nebraska Legislature has granted the City of Omaha the power to zone property lying within its jurisdiction. Giger v. City of Omaha, 232 Neb. 676, 442 N.W.2d 182 (1989).

The term "comprehensive plan" in this section is not the same as "city plan", and does not refer to any special document drafted by a city of the metropolitan class. Sasich v. City of Omaha, 216 Neb. 864, 347 N.W.2d 93 (1984).

This section is cited as a background for history of zoning power of city of Omaha. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

Ordinance rezoning property within city to permit construction of regional shopping center was a proper exercise of zoning power. Bucholz v. City of Omaha, 174 Neb. 862, 120 N.W.2d 270 (1963).

Where zoning action did not follow a comprehensive plan, it was an unreasonable and arbitrary exercise of zoning power. Davis v. City of Omaha, 153 Neb. 460, 45 N.W.2d 172 (1950).

Zoning regulations are required to be made in accordance with a comprehensive plan designed to lessen congestion in the streets. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-403.01 - New comprehensive plan or full update; requirements.

14-403.01. New comprehensive plan or full update; requirements.

When a city of the metropolitan class adopts a new comprehensive plan or a full update to an existing comprehensive plan on or after July 15, 2010, but not later than January 1, 2015, such plan or update shall include, but not be limited to, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community.



14-404 - Building zones; boundaries; regulations; recommendation of city planning board required; hearing; notice.

14-404. Building zones; boundaries; regulations; recommendation of city planning board required; hearing; notice.

The city shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed. The city shall not determine the boundaries of any district or impose any regulations or restrictions until after the appropriate planning board of the city has made recommendations thereon, and no such regulation, restriction or boundary shall become effective until after a public hearing in relation thereto, at which citizens shall have an opportunity to be heard. At least one day's notice of the time, place, and purpose of such hearing shall be published in the official paper or a paper of general circulation in such municipality, and not less than ten days before such hearing.

Much ministerial work is involved in following the statutory directive for planning and zoning. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).



14-405 - Building zones; boundaries; change or repeal; protest.

14-405. Building zones; boundaries; change or repeal; protest.

Such regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified, or repealed. When a protest against a change of boundaries is presented to the city clerk at least six days prior to the city council vote on such change and such change is not in accordance with the comprehensive development plan, such change shall not become effective except by a favorable vote of five-sevenths of all members of the city council. The protest shall be in writing, signed, and sworn and acknowledged pursuant to section 64-206 by the required owners. For purposes of this section, the required owners means those fee simple owners of record as recorded by the register of deeds owning at least twenty percent of the area: (1) Included in the proposed change; (2) abutting either side of the proposed change; (3) abutting the rear of the proposed change; (4) abutting the front of the proposed change; or (5) directly opposite of the proposed change on the other side of a dedicated public right-of-way and extending fifty feet on either side of such opposite lot.



14-406 - Building zones; nonconforming use; continuance authorized; changes.

14-406. Building zones; nonconforming use; continuance authorized; changes.

The lawful use of land existing on April 1, 1925, although such use does not conform to the provisions hereof, may be continued, but if such nonconforming use is abandoned, any future use of said premises shall be in conformity with the provisions of sections 14-401 to 14-418. The lawful use of a building existing on April 1, 1925, may be continued, although such use does not conform with the provisions hereof, and such use may be extended throughout the building, provided no structural alterations, except those required by law or ordinance are made therein. If no structural alterations are made, a nonconforming use of a building may be changed to another nonconforming use of the same or a higher classification. Whenever a use district shall be changed, any then existing nonconforming use in such changed district may be continued or changed to a use permitted in that district, provided all other regulations governing the new use are complied with. Whenever a nonconforming use of a building has been changed to a more restricted use or to a conforming use such use shall not thereafter be changed to a less restricted use.

There was no conflict between this section and home rule charter of Omaha with respect to zoning as to dog kennels. Wolf v. City of Omaha, 177 Neb. 545, 129 N.W.2d 501 (1964).

Dog kennel was not a nonconforming permitted use. City of Omaha v. Gsantner, 162 Neb. 839, 77 N.W.2d 663 (1956).



14-407 - Zoning; exercise of powers; planning board or official; notice to military installation.

14-407. Zoning; exercise of powers; planning board or official; notice to military installation.

A city of the metropolitan class shall exercise the powers conferred by sections 14-401 to 14-418 through such appropriate planning board or official as exists in such city.

When the city is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the city shall notify any military installation which is located within the corporate boundary limits or the extraterritorial zoning jurisdiction of the city if the city has received a written request for such notification from the military installation. The planning board shall deliver the notification to the military installation at least ten days prior to the meeting of the planning board at which the proposal is to be considered.



14-408 - Building zones; board of appeals; members; term; vacancy; removal; meetings; oaths; subpoenas; record; public access.

14-408. Building zones; board of appeals; members; term; vacancy; removal; meetings; oaths; subpoenas; record; public access.

The city council may provide for the appointment of a board of appeals consisting of five regular members. Two additional alternate members shall be appointed and designated as first alternate and second alternate members, either or both of whom may attend any meeting and may serve as voting and participating members of the board with the authority of a regular board member at any time when less than the full number of regular board members is present and capable of voting. If both alternate members are present when only a single regular member is absent, the first alternate member shall serve for the balance of the meeting. Upon the expiration of the initial terms of such regular and alternate members, all members and alternates shall be appointed for a term of five years. The appointing authority shall have the power to remove any regular or alternate member of the board for cause and after public hearing. Vacancies shall be filled for the unexpired term of a regular or alternate member whose place has become vacant. All meetings of the board of appeals shall be held at the call of the chairperson and at such other times as such board may determine. Such chairperson, or in his or her absence the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of such board shall be open to the public. Such board shall keep minutes of its proceedings, showing the vote of each member upon every question, or if absent or failing to vote, indicating such fact, and shall also keep records of its examinations and other official actions. Every rule or regulation, every amendment or repeal thereof, and every order, requirement, decision, or determination of the board shall immediately be filed in the office of the board and shall be a public record.

Board of appeals is vested with discretion in determination of matters within its province subject to court review for abuse of discretion. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).

This section provides for the appointment of members of a zoning board of appeals, their tenure of office, meetings, hearings, and records. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-409 - Board of appeals; powers and duties; vote required for reversal.

14-409. Board of appeals; powers and duties; vote required for reversal.

Such board of appeals shall hear and decide appeals from and review any order, requirement, decision or determination made by an administrative official charged with the enforcement of any ordinance adopted pursuant to sections 14-401 to 14-418. It shall also hear and decide all matters referred to it or upon which it is required to pass under any such ordinance. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision or determination of any such administrative official, or to decide in favor of the applicant any matter upon which it is required to pass under any such ordinance or to affect any variation in such ordinance.

Zoning board of appeals may review any order made by an administrative official charged with enforcement of a zoning ordinance. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-410 - Board of appeals; appeal; procedure; effect.

14-410. Board of appeals; appeal; procedure; effect.

Such appeal may be taken by any person aggrieved or by an officer, department, board or bureau of the municipality. Such appeal shall be taken within such time as shall be prescribed by the board of appeals by general rule, by filing with the officer from whom the appeal is taken and with the board of appeals a notice of appeal, specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of appeals, after the notice of appeal shall have been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property, in which case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of appeals or by a court of record on application, on notice to the officer from whom the appeal is taken and on due cause shown.

Regardless of whether a request for variances was termed an "appeal," a zoning board of appeals was exercising appellate jurisdiction when the board granted certain variances. Lamar Co. v. Omaha Zoning Bd. of Appeals, 271 Neb. 473, 713 N.W.2d 406 (2006).

Appeal procedure is provided. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).



14-411 - Board of appeals; appeal; notice; hearing; powers of board.

14-411. Board of appeals; appeal; notice; hearing; powers of board.

The board of appeals shall fix a reasonable time for the hearing of the appeal or other matter referred to it and give due notice thereof to the parties and decide the same within a reasonable time. Upon the hearing, any party may appear in person or by agent or by attorney. The board of appeals may reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from and shall make such order, requirement, decision or determination as in its opinion ought to be made in the premises, and to that end shall have all the powers of the officer from whom the appeal is taken. Where there are practical difficulties or unnecessary hardships in the way of carrying out the strict letter of such ordinance, the board of appeals shall have the power in passing upon appeals, to vary or modify the application of any of the regulations or provisions of such ordinance relating to the use, construction or alteration of buildings or structures or the use of land, so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

This section acts to stay, upon appeal, proceedings, not only in furtherance of the action appealed from, but also in related actions, if resolution of those related actions could alter the circumstances under which the original appeal was taken. Lamar Co. v. Omaha Zoning Bd. of Appeals, 271 Neb. 473, 713 N.W.2d 406 (2006).

Due to the similarity between this section and section 19-910 when Frank v. Russell, 160 Neb. 354, 70 N.W.2d 306 (1955), was decided, Frank is applicable to decisions rendered under both statutes. Eastroads, L.L.C. v. Omaha Zoning Bd. of Appeals, 261 Neb. 969, 628 N.W.2d 677 (2001).

Relief is required hereunder where a certificate of occupancy has been properly obtained and the certificate holder has incurred substantial expenses, commitments and obligations. A. C. Nelsen Enterprises, Inc. v. Cook, 188 Neb. 184, 195 N.W.2d 759 (1972).

Ruling of zoning board of appeal was arbitrary. City of Omaha v. Cutchall, 173 Neb. 452, 114 N.W.2d 6 (1962).

Board of appeals has power to give appropriate relief in hardship cases. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).

Zoning board of appeals has power on appeal to vary or modify the application of zoning regulations. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).

A zoning board of appeals need not find a taking in order to grant a variance from a zoning regulation. Rousseau v. Zoning Bd. of Appeals of Omaha, 17 Neb. App. 469, 764 N.W.2d 130 (2009).

Pursuant to this section, a zoning board of appeals is not precluded from granting a variance to a zoning regulation even though the regulation went in effect before the applicant purchased the property. Rousseau v. Zoning Bd. of Appeals of Omaha, 17 Neb. App. 469, 764 N.W.2d 130 (2009).



14-412 - Board of appeals; special permits; power to grant; conditions.

14-412. Board of appeals; special permits; power to grant; conditions.

The board of appeals shall have specific power to grant special permits to the state, or any political subdivision thereof, and to public utilities for public service purposes, although the application may be in conflict with the provisions of ordinances or regulations adopted under the authority of sections 14-401 to 14-418; Provided, that the permit shall be granted upon such conditions as the board of appeals may deem necessary, proper or expedient, to promote the objects of said sections.



14-413 - Board of appeals; decision; review by district court; procedure.

14-413. Board of appeals; decision; review by district court; procedure.

Any person or persons, jointly or severally aggrieved by any decision of the board of appeals, or any officer, department, board or bureau of the municipality, may present to the district court a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of such illegality. Such petition must be presented to the court within thirty days after the filing of the decision in the office of the board.

A decision of a zoning board of appeals may be reviewed by a district court, but this section limits the scope of the district court's review to the legality or illegality of the board's decision. Kuhlmann v. City of Omaha, 251 Neb. 176, 556 N.W.2d 15 (1996).

Any person aggrieved by order of zoning board of appeals may file petition in district court setting up the illegality of action of board. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).



14-414 - Board of appeals; decision; review by district court; priority; evidence; judgment; costs.

14-414. Board of appeals; decision; review by district court; priority; evidence; judgment; costs.

If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Costs shall not be allowed against the board, unless it shall appear to the court that it acted with gross negligence or in bad faith or with malice in making the decision appealed from. All issues in any proceeding under sections 14-408 to 14-414 shall have preference over all other civil actions and proceedings.

Pursuant to this section, the district court is given only the power to reverse, modify, or affirm the decision of the zoning board of appeals brought up for review. Kuhlmann v. City of Omaha, 251 Neb. 176, 556 N.W.2d 15 (1996).

Acts of board of appeals are judicial in nature and subject to court review. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).

On review of action of zoning board of appeals, district court is empowered to reverse or affirm, wholly or partly, or may modify the decision brought up for review. Roncka v. Fogarty, 152 Neb. 467, 41 N.W.2d 745 (1950).

When a district court hears a zoning board decision on appeal, the district court cannot grant a motion of summary judgment. Eastroads, L.L.C. v. Omaha Zoning Bd. of Appeals, 7 Neb. App. 951, 587 N.W.2d 413 (1998).

A district court reviewing a decision of a zoning board of appeals under this section, without taking additional evidence or appointing a referee to do so, functions as an intermediate court of appeals. The filing of a motion for new trial in a court which functions as an intermediate court of appeals does not stop the running of the time within which to perfect an appeal. Morello v. City of Omaha, 5 Neb. App. 785, 565 N.W.2d 41 (1997).



14-415 - Building regulations; enforcement; inspection; violations; penalty.

14-415. Building regulations; enforcement; inspection; violations; penalty.

The city, in addition to other remedies, may institute any appropriate action or proceedings to prevent an unlawful erection, construction, reconstruction, alteration, conversion, maintenance or use of any building or structure in violation of any ordinance or regulations enacted or issued pursuant to sections 14-401 to 14-418, to restrain, correct or abate such violation, to prevent the occupancy of said building, structure or land, or to prevent any illegal act, conduct, business or use in or about such premises. Said regulations shall be enforced by the city as it may provide. In addition to and not in restriction of any other powers, the city may cause any building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any provision of the regulations made under authority of said sections. The owner, general agent, lessee, or tenant of a building or premises or of any part of such building or premises, where a violation of any provision of said regulations has been committed or shall exist, or the general agent, architect, builder, contractor or any other person who commits, takes part or assists in any such violation or who maintains any building or premises in which any such violation shall exist, shall be guilty of a misdemeanor punishable by a fine of not less than ten dollars and not more than one hundred dollars for each and every day that such violation continues.



14-416 - Building regulations; other laws; applicability.

14-416. Building regulations; other laws; applicability.

Wherever the regulations made under authority of sections 14-401 to 14-418 require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute, local ordinance or regulation, the provisions of the regulations made under authority of said sections shall govern. Wherever the provisions of any other statute, local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of said sections, the provisions of such statute, local ordinance or regulation shall govern.



14-417 - Existing commission, board of appeals; regulations, decisions; continuance.

14-417. Existing commission, board of appeals; regulations, decisions; continuance.

Where there already exist a city planning commission and a board of appeals, their continuance is hereby authorized without further act of the city council. All ordinances, rules and regulations, hearings, orders or decisions existing or in effect on April 1, 1925, or substituted or in effect thereafter, shall continue in effect, except insofar as any such shall be in conflict with the provisions hereof.



14-418 - Building regulations; scope of operation; jurisdiction of city council.

14-418. Building regulations; scope of operation; jurisdiction of city council.

The powers granted in sections 14-401 to 14-417 may be exercised by the authorities in whom the powers are vested in said sections over such city and all territory not over three miles beyond the limits of such city.

Cities of metropolitan class were authorized to zone territory within three miles of corporate limits. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).

Authority of city to zone may be exercised over all territory not over three miles beyond city limits. Peterson v. Vasak, 162 Neb. 498, 76 N.W.2d 420 (1956).



14-419 - Building regulations; within three miles of corporate limits; jurisdiction of city council; powers granted.

14-419. Building regulations; within three miles of corporate limits; jurisdiction of city council; powers granted.

The city council, in cities of the metropolitan class, shall have the power by ordinance to regulate, in areas within three miles of the corporate limits, except as to construction on farms for farm purposes, (1) the minimum standards of construction of buildings, dwellings, and other structures, in order to provide safe and sound condition thereof for the preservation of health, safety, security, and general welfare, and as to electric wiring, heating, plumbing, pipefitting, sewer connections, ventilation, size of habitable rooms, and the method of constructing buildings, and to provide for inspection thereof and building permits, (2) the removal and tearing down of buildings, dwellings, and other structures in such areas which constitute nuisances because of the dilapidated, unsafe, or rundown condition or conditions, and (3) except as to the United States of America, the State of Nebraska, any county of the state, or any city or village in the state, the nature, kind, and manner of constructing streets, alleys, sidewalks, curbing or abridging curbs, driveway approaches constructed on public right-of-way, and sewers.

A district court cannot properly order a zoning board of appeals to issue building permits, as this section provides that issuance of those permits is the province of a city council. Stratbucker Children's Trust v. Zoning Bd. of Appeals, 243 Neb. 68, 497 N.W.2d 671 (1993).

Power was granted to city of metropolitan class to regulate curb cuts within three-mile zoning limits. Jacobs v. City of Omaha, 181 Neb. 101, 147 N.W.2d 160 (1966).



14-420 - Request for change in zoning; notice; requirements; failure to give; effect.

14-420. Request for change in zoning; notice; requirements; failure to give; effect.

(1) A city of the metropolitan class shall provide written notice of any properly filed request for a change in the zoning classification of a subject property to the owners of adjacent property in the manner set out in this section.

(2) Initial notice of the proposed zoning change on the subject property shall be sent to the owners of adjacent property by regular United States mail, postage prepaid, to the owner's address as it appears in the records of the office of the register of deeds, postmarked at least ten working days prior to the planning board public hearing on the proposed change with a certified letter to any registered neighborhood association when the subject property is located within the boundary of the area of concern of such association. Each neighborhood association desiring to receive such notice shall register with the city the area of concern of such association and the name and address of the individual who is to receive notice on behalf of such association. The registration shall be in accordance with any rules adopted and promulgated by the city. Such notice shall describe the subject property or give its address, describe the nature of the zoning change requested, and contain the date, time, and location of the planning board hearing.

(3) A second notice of the proposed zoning change on the subject property shall be sent to the same owners of adjacent property who were provided with notice under subsection (2) of this section. Such notice shall be sent by regular United States mail, postage prepaid, to the owner's address as it appears in the records of the office of the register of deeds, postmarked at least ten working days prior to the city council public hearing on the proposed change. Such notice shall describe the subject property or give its address, describe the nature of the zoning change requested, and contain the date, time, and location of the city council public hearing.

(4) No additional or further notice beyond that required by subsections (2) and (3) of this section shall be necessary in the event that the scheduled planning board or city council public hearing on the proposed zoning change is adjourned, continued, or postponed until a later date.

(5) The requirements of this section shall not apply to proposed changes in the text of the zoning code itself or any proposed changes in the zoning code affecting whole classes or classifications of property throughout the jurisdiction of the city.

(6) Except for a willful or deliberate failure to cause notice to be given, no zoning decision made by a city of the metropolitan class either to accept or reject a proposed zoning change with regard to a subject property shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made. No action to challenge the validity of the acceptance or rejection of a proposed zoning change on the basis of this section shall be filed more than one year following the date of the formal acceptance or rejection of the zoning change by the city council.

(7) Except for a willful or deliberate failure to cause notice to be given, the city and its employees shall not be liable for any damage to any person resulting from any failure to cause notice to be given as required by this section when a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed zoning change by the city council.

(8) For purposes of this section:

(a) Adjacent property shall mean any piece of real property any portion of which is located within three hundred feet of the nearest boundary line of the subject property or within one thousand feet of the nearest boundary line of the subject property if the proposed zoning change involves a heavy industrial district classification;

(b) Owner shall mean the owner of a piece of adjacent property as indicated on the records of the office of the register of deeds as provided to or made available to the city no earlier than the last business day before the twenty-fifth day preceding the planning board public hearing on the zoning change proposed for the subject property; and

(c) Subject property shall mean any tract of real property located within the boundaries of a city of the metropolitan class or within the zoning jurisdiction of a city of the metropolitan class which is the subject of a properly filed request for a change of its zoning classification.



14-501 - Statutory funds; appropriation; limitation.

14-501. Statutory funds; appropriation; limitation.

The city council shall annually or biennially and within the first week of January, if possible, appropriate money and credits of the city in such amounts as may be deemed necessary and proper and set the same aside to the following designated funds to be known as statutory funds: (1) For the fire department of the city, (2) for the police department of the city, (3) for the health department of the city, (4) for the public library, (5) for the purposes of the welfare board, and (6) for the purpose of paying judgments and costs. The amounts so appropriated and set aside to such funds respectively shall be the maximum amounts that may be appropriated to or expended from such funds within the fiscal year or biennial period for the purposes for which such funds respectively are created.

Levy of city and school district taxes within metropolitan city is computed on actual valuation and assessment as returned by county assessor and as equalized for preceding year. Chicago & N. W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).



14-501.01 - Biennial budget authorized.

14-501.01. Biennial budget authorized.

A city of the metropolitan class may adopt biennial budgets for biennial periods if such budgets are provided for by a city charter provision. For purposes of this section:

(1) Biennial budget means a budget that provides for a biennial period to determine and carry on the city's financial and taxing affairs; and

(2) Biennial period means the two fiscal years comprising a biennium commencing in odd-numbered or even-numbered years.



14-502 - Department funds; appropriation; miscellaneous expense fund; requirements; use.

14-502. Department funds; appropriation; miscellaneous expense fund; requirements; use.

The city council shall at the same time appropriate, from the remaining amount of tax levy of such year and from revenue to be derived from all other sources available for such purposes, money and credits of the city and set the same aside to funds to be designated department funds. The department funds shall be of the same number and of the same designation as the departments into which the government of the city is divided for administration under the commission form of government. The amount so appropriated and set aside to each of the funds respectively shall be an amount deemed sufficient and necessary to take care of the expenses in such department for the fiscal year or biennial period for which the appropriation is made. The amount thus appropriated to each of such departments respectively may be divided and subdivided for the purpose of expenditure as the council may direct, but shall be the maximum amount which may be appropriated to any such department for the fiscal year or biennial period, or which may be expended for the purpose of such department for the fiscal year or biennial period. Any transfer of duties or burdens of one department to another, after an appropriation has been made, shall carry with it a just and equitable pro rata proportion of the appropriation. The amounts so appropriated to the several department funds shall be used only for the purpose of paying the expenses and liabilities for which appropriated. The city council shall, at the time of the appropriation, estimate the total credits available from taxes levied and other sources for municipal purposes for the fiscal year or biennial period, and the amount remaining after deducting therefrom the amounts appropriated for statutory and department funds shall be the miscellaneous expense fund. The money and credits in the miscellaneous expense fund may be used from time to time to pay the miscellaneous expenses and obligations of the city for which an appropriation has not been made or which are not properly included within the purposes of the appropriation to any of the other funds.



14-503 - Fund balances; disposition.

14-503. Fund balances; disposition.

The balances remaining in any of the funds created by sections 14-501 and 14-502 and against which lawful obligations have not been created shall at the expiration of each fiscal year or biennial period be transferred to the general sinking fund of the city by the department of accounts and finances.



14-504 - Funds; separate accounts required; apportionment of income to each.

14-504. Funds; separate accounts required; apportionment of income to each.

As soon as the apportionment of funds has been made, the department of accounts and finances shall open an account with each such fund authorized to be established by sections 14-501 and 14-502 and shall place a credit to each such fund of ninety percent of the tax levy apportioned to it. Thereafter the department shall credit such funds pro rata with money coming to the city from taxation and other sources which are applicable to current expense purposes until all such credits shall equal one hundred percent of such apportionment. The foregoing pro rata credits in excess of ninety percent shall not apply to the miscellaneous expense fund, but the miscellaneous expense fund shall be credited with all money collected and applicable to current expense purposes after the other funds have received the full one hundred percent of their appropriation.

When city council has good reason to believe that funds apportioned to a department would be exhausted, it is within the right of the city to suspend an employee of the department, but city cannot, in addition to suspension, arbitrarily deduct additional sums from salary. Bishop v. City of Omaha, 130 Neb. 162, 264 N.W. 447 (1936).



14-505 - Income other than taxes; to what funds credited.

14-505. Income other than taxes; to what funds credited.

All receipts derived from the county road fund shall be credited to the fund provided for the maintenance of parks. All receipts from franchises or royalties derived from lighting companies shall be credited to the funds for lighting streets and public grounds; and all receipts hereafter collected for permits issued by the engineering department or for paving repairs to streets shall be placed in, and credited to the fund for the department of public improvements. Such receipts shall be added to the maximum amounts that may be expended from such funds.



14-506 - Funds; limitations upon withdrawals.

14-506. Funds; limitations upon withdrawals.

The council shall at no time draw warrants or create obligations against any of the funds provided in sections 14-501 and 14-502 in excess of the amount credited thereto at the time of drawing the warrant or creating the obligation. Nor shall the superintendent of any department draw or cause to be drawn a warrant or create or cause to be created an obligation against the appropriation to his department in excess of the amount credited thereto.

Section cited as showing background for action of city council in suspending fireman three days each month and attempting to deduct an additional sum from salary. Bishop v. City of Omaha, 130 Neb. 162, 264 N.W. 447 (1936).



14-507 - Funds; transfer or diversion prohibited; exception; liability.

14-507. Funds; transfer or diversion prohibited; exception; liability.

The money and credits in each fund authorized and created by sections 14-501 and 14-502 shall be devoted strictly to the purposes for which the fund is created and no part thereof shall be transferred or diverted in any manner or for any purpose. Any transfer or diversion of the money or credits from any of the funds to another fund or to a purpose other and different from that for which appropriated shall render any city councilman voting therefor liable on his official bond for the amount so diverted or used; Provided, inspectors of public works paid from special funds may receive pay for their services from the general fund of the city monthly as other employees. Upon the completion of such work, and the levy and collection of the special fund to pay for the same, or the sale of bonds for public works or improvements, an amount equal to that paid said inspectors from the general fund may be taken from such special funds and returned to the general fund from which it was temporarily taken; and the council is hereby authorized to include the cost of inspection in such special funds to be levied and collected.



14-508 - Funds; obligation and expenditure; limits upon; effect of exceeding; exceptions.

14-508. Funds; obligation and expenditure; limits upon; effect of exceeding; exceptions.

Neither the city council nor any officer of the city or superintendent of a department shall expend or incur obligations for the expenditure of more money than has been provided and appropriated for the purposes for which the expenditure or obligations for expenditure are made. Any contract or obligation calling for an expenditure in excess of the money and credits provided and appropriated to the purposes for which such contract or obligation is created, shall be void and shall not be enforceable against the city, and the city shall refuse to recognize the validity thereof or to pay or satisfy any such obligation. The foregoing limitations and those contained in sections 14-506 and 14-507 shall not apply to additional expenditures and obligations unavoidably made necessary in efforts to abate or control an extreme or unusual outbreak or epidemic of disease or to expenditures made imperatively necessary by the occurrence of some unforeseen or uncontrollable disaster to the city at large or a considerable section thereof. Expenditures for the emergency purposes in this section specified shall be made only in pursuance of an ordinance duly passed reciting the conditions making necessary the further appropriation of funds, and the expenditures of such appropriation, shall be limited exclusively to the purposes for which made.



14-509 - Funds; obligation and expenditure; violations; liability of officers; actions to recover; duty of city attorney.

14-509. Funds; obligation and expenditure; violations; liability of officers; actions to recover; duty of city attorney.

To attempt to incur, to incur, to attempt to pay, or to pay any obligation prohibited by sections 14-501 to 14-508 shall be malfeasance in office on the part of the city officer participating therein. To attempt to transfer, to transfer, or to use any of the money or credits appropriated to a fund, to another fund or to other and different purposes and uses for which appropriated shall be held to be malfeasance in office on the part of the officer participating therein. The creation or attempted creation of obligations not authorized by this act or prohibited thereby shall render the members of the city council voting therefor liable to the city for the amount of the obligation so created or the amount of money or credits unlawfully diverted or used, and the voting for such shall be prima facie evidence of malfeasance in office. Thereupon it shall become the duty of the city attorney forthwith to proceed to enforce by suit in the courts of the state such liability against the delinquent officers and the sureties on their bonds. In the event of the refusal or failure of the city attorney so to proceed as above directed, a taxpayer may demand in writing that the city attorney proceed as directed herein, and on his failure so to do within thirty days thereafter, such taxpayer may commence the action herein authorized on the part of the city attorney in the name of the taxpayer and prosecute the same to final judgment. The taxpayer shall, however, as a condition of his right to commence and prosecute such suit give such security for costs as may be directed by the court.



14-510 - Warrants; payments; requirements.

14-510. Warrants; payments; requirements.

(1) Warrants of the city shall be drawn by the comptroller upon the treasurer and shall be signed by the mayor and comptroller and shall state the particular fund or appropriation to which the same is chargeable and the person to whom payable. Money of the city shall not be otherwise paid except in instances where it is otherwise specifically provided.

(2) The city may adopt by ordinance an imprest system of accounting for the city and authorize the establishment of an imprest vendor, payroll, or other account for the payment of city warrants in accordance with any guidelines issued by the Auditor of Public Accounts for county imprest accounts.



14-511 - Obligations; payment; method; requirements.

14-511. Obligations; payment; method; requirements.

At the first meeting of the council in each month, it shall provide, by ordinance, for the payment of all indebtedness of the city incurred during the preceding month, or at any time prior thereto, except those liabilities for wages of laborers and allowed claims for overtime, the payment of which may be provided for weekly but in the same manner as provided for in this act. Money of the city shall not be expended except as in this act specified. The ordinance providing for the payment of money shall be duly passed by a majority vote of the entire council, and the ayes and nays thereon shall be called and recorded in the proceedings of the council.



14-512 - Sinking fund; purposes; investment.

14-512. Sinking fund; purposes; investment.

The council shall provide and maintain a sinking fund for the payment of the general bonds of the city and the interest thereon. Such sinking fund shall be maintained from the following sources of revenue: (1) Amounts raised by taxation for that purpose; (2) balances transferred at the end of each fiscal year or biennial period from the several funds provided for in sections 14-501 and 14-502; and (3) such other amounts and sums as may be transferred thereto by the council. Money and credits in the sinking fund shall be held inviolate, shall not be transferred to any other fund, and shall be used for the purpose of paying (a) the interest on the general bonds of the city, (b) maturing bonds of the city, and (c) bonds of the city which may be paid before maturity. The money and credits thereof when not used or needed for the purposes specified in this section may temporarily be invested in registered general warrants of the city or of the school district situated within the city under such conditions as will enable the same to be obtained and available at any time desired for the purposes specified in this section.



14-513 - Obligations; payment; deduction of sums owed city; appeal.

14-513. Obligations; payment; deduction of sums owed city; appeal.

The comptroller shall deduct from the amount of any credit or warrant all amounts which the payee may owe the city, and where there has been an assignment thereof he shall likewise deduct as well all amounts which the assignee may owe the city. Should the amounts owing exceed the amount of the warrant, the amounts thus deducted shall be credited pro tanto on the obligations owing the city. An assignment of the claim shall not defeat the right of the city to deduct the amount of the debt from the amount due the claimant. The claimant or his assignee may appeal from the action of the comptroller in so deducting any amount from the claim in the manner provided for appeals in section 14-813. The city treasurer may likewise deduct from the amount of any warrant city taxes and special assessments which have not been deducted by the comptroller.



14-514 - Taxation; annual certification for levy; bonds; limits.

14-514. Taxation; annual certification for levy; bonds; limits.

(1) The city council shall annually certify to the county clerk of the county in which the city is located, by resolution, the tax upon the taxable value of all the taxable property in such city, not to exceed fifty cents on each one hundred dollars, which the city desires to be levied as taxation for all municipal purposes for the ensuing year, subject to the levy limitations contained in section 77-3442.

(2) In addition to the tax set forth in subsection (1) of this section, the council shall also and further certify not less than fourteen cents on each one hundred dollars and such tax as may be necessary to pay bond issues maturing within the year or bond issues maturing in the near future, the object of this requirement being to create a fund to accomplish a partial retirement of the bonded obligations of the city in such a manner as to avoid unusual and heavy levies during particular years when large maturities occur.

(3) The proceeds derived from each respective levy provided for in subsections (1) and (2) of this section shall be devoted exclusively and entirely to the purposes for which the levy is made. The certification provided for under such subsections shall be made before the county board of equalization has made its tax levy for each respective year.

It is the duty of county board of equalization to make the levy certified by city council of city of metropolitan class. State ex rel. City of Omaha v. Lynch, 181 Neb. 810, 151 N.W.2d 278 (1967).

Certification of levy of city of metropolitan class is made to county clerk of county in which the city is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

Levy in excess of limitation herein is authorized to pay judgment recovered against municipal corporation. Benner v. County Board of Douglas County, 121 Neb. 773, 238 N.W. 735 (1931).

City council is required to certify annually to the county clerk the amount of general tax required for the ensuing year. Parry Mfg. Co. v. Fink, 93 Neb. 137, 139 N.W. 863 (1913).

A purchaser of municipal bonds must take notice of recitals therein, and is bound by them. Wilbur v. Wyatt, 63 Neb. 261, 88 N.W. 499 (1901).

Proceeds of sale of bonds issued for a particular purpose must be strictly applied to that purpose. Tukey v. City of Omaha, 54 Neb. 370, 74 N.W. 613 (1898).

Under this section, taxes accrued for income tax purposes the year they became a lien, rather than the year the taxes were levied and assessed. Helvering v. Schimmel, 114 F.2d 554 (8th Cir. 1940).



14-515 - Bonds; form; issuance; sale; delivery; interest; requirements.

14-515. Bonds; form; issuance; sale; delivery; interest; requirements.

Bonds of the city shall be prepared under the direction of the city council, shall be signed by the mayor and countersigned and registered by the comptroller, and shall be sold and disposed of by and under the direction of the city council. They shall be delivered by the superintendent of the department of accounts and finances, who shall report the proceeds therefrom to the city treasurer in all cases except where an exchange of bonds is directed. The purpose of the issue of bonds shall be stated therein and the proceeds received from the sale shall be used for no other purpose. Whenever an issue of bonds is required to be submitted to the electors for authority to issue the same, the proposition submitting such question shall contain but a single issue and but one subject, shall specify the maximum amount proposed for issue and state distinctly the purpose for which the same is to issue. Bonds of the city shall not be sold or exchanged for less than par value thereof and shall bear interest payable semiannually. Interest coupons at the rate of interest specified may be annexed thereto. Interest coupons may be signed by the lithographed signatures of the mayor and city clerk. Bonds shall be made payable at the office or place provided by general law for the payment of bonds of the city. Where this section, in its application to water bonds or bonds issued for the extension or improvement of a gas plant or other public utility, is in conflict with any provision which has been or may be made by statute respecting such bonds, the latter shall control.



14-516 - Sewer bonds; amount authorized; issuance.

14-516. Sewer bonds; amount authorized; issuance.

The city council may issue annually bonds not to exceed five hundred thousand dollars, for the purpose of constructing main sewers, and to be denominated sewer bonds. Such bonds shall be issued in accordance with the provisions of section 14-515, and the proceeds therefrom shall not be used for any other purpose than to construct main sewers.



14-517 - Sewers; special assessment bonds; when authorized; limit; how paid; interest; sinking fund.

14-517. Sewers; special assessment bonds; when authorized; limit; how paid; interest; sinking fund.

Cities of the metropolitan class in the State of Nebraska are hereby authorized and empowered to issue and sell special assessment sewer bonds, said bonds not to exceed two hundred thousand dollars, without a vote of the electors, and to use the proceeds of such bonds for the purpose of constructing or reconstructing storm or sanitary sewers where at least five-sixths of the cost of same will be borne by some agency of the government of the United States of America. All principal and interest of such bonds shall be payable solely from the proceeds of special assessments levied and collected on real estate within special assessment sewer districts and, as shall be recited in such bonds, such city shall incur no liability, obligation, or indebtedness of any kind or nature thereon, and the city shall not pledge its credit, its general taxing power, or any part thereof to support or pay the same. Such bonds shall be sold or exchanged for not less than the par value thereof and shall bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable semiannually. Special assessments levied for the purpose of paying such bonds shall be made payable in ten equal annual installments. The first installment shall be due and delinquent fifty days from the date of levy, the second, one year from date of levy, and a like installment shall be due and delinquent annually thereafter until all such installments are paid. Each of said installments, except such as are paid within fifty days from the date of levy, shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from date of levy aforesaid until the same shall become delinquent, and after the same shall become delinquent, shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature. Such assessment shall be collected and enforced as in other cases of special assessments. All such special assessments and all interest accruing thereon in any district in which such bonds are issued and sold shall constitute a sinking fund and shall be used solely for the purpose of paying the interest on the bonds so issued and sold as the same accrues and for paying the principal sum of such bonds at the maturity thereof. All powers herein granted are further and in addition to any other powers which may now have been or hereafter may be conferred upon any such city.



14-518 - Sewers; special assessment bonds; special assessment sewer district; creation; petition; notice; withdrawal of signature.

14-518. Sewers; special assessment bonds; special assessment sewer district; creation; petition; notice; withdrawal of signature.

The powers granted in section 14-517 shall be conditioned upon the following: A petition for the creation of such district and the issuance of such bonds shall be filed with the city clerk of such city, signed by the owners of sixty percent of the real estate contained in any such special assessment sewer district. At the time of the filing of such petition the city clerk shall cause to be published in the official newspaper of said city for not less than three consecutive days the plan of assessment and amounts proposed to be assessed against each parcel of real estate in such proposed district. Any person signing such petition shall have the absolute right within ten days after the same shall have been filed with the city clerk to withdraw his name therefrom and in such event his name shall not be counted in computing the sixty percent.



14-519 - Public comfort stations; bonds; amount; issuance.

14-519. Public comfort stations; bonds; amount; issuance.

The city council is authorized to issue bonds for the purpose of constructing public comfort stations. The council may issue bonds for such purpose without a vote of the electors in an amount not exceeding fifty thousand dollars in any one year.



14-520 - Armory; bonds; issuance; election required; applicability of section.

14-520. Armory; bonds; issuance; election required; applicability of section.

The city council may issue bonds for the purpose of constructing an armory in any city of the metropolitan class if the issuance of such bonds is first authorized by a majority of the electors of such city voting on such proposition. This section shall not be applicable to the acquisition of real estate for armory purposes and its conveyance to the State of Nebraska as provided in sections 18-1001 to 18-1006.



14-521 - Parks and playgrounds; bonds; issuance; amount authorized; use of proceeds.

14-521. Parks and playgrounds; bonds; issuance; amount authorized; use of proceeds.

The city council is authorized to issue bonds, as in this section provided, for the purpose of improving lands, lots, or grounds purchased, appropriated or acquired for parks, parkways, boulevards or playgrounds. Bonds so issued shall be known as park bonds and the issuance thereof except as herein provided shall be governed by the general provisions of section 14-515. The city council may issue in any one year and without a vote of the electors one hundred thousand dollars of such bonds. The city council may issue bonds if the same are authorized by a majority vote of the electors of the city voting on the proposition at a general city election or a special election called for that purpose. A part of the proceeds from the sale of such bonds may be used to pay for improvements upon streets, sidewalks or thoroughfares abutting upon or immediately adjacent to parks, parkways, boulevards, and playgrounds when such costs would otherwise be chargeable to the city.



14-522 - Fire engine house; bonds; issuance; amount.

14-522. Fire engine house; bonds; issuance; amount.

The council may issue bonds of the city not to exceed thirty thousand dollars in any one year for the purpose of erecting fire engine houses.



14-523 - Auditorium; bonds; issuance; amount; election required; vote.

14-523. Auditorium; bonds; issuance; amount; election required; vote.

The city council may issue bonds not to exceed in amount two hundred and twenty-five thousand dollars for the construction, remodeling or completion of a municipal auditorium. But no such bonds shall be issued until authorized by the electors thereof by a majority of those voting thereon.



14-524 - Other municipal purposes; bonds; issuance.

14-524. Other municipal purposes; bonds; issuance.

In addition to the authority expressly granted to the city council to issue bonds for stated purposes, the city council is authorized to issue bonds for the following general purposes, on compliance with the requirements of section 14-515: (1) To construct subways and conduits when authorized by a vote of the electors, (2) to renew or to fund or refund outstanding bonds, (3) to construct necessary buildings for the use of the city when authorized by a vote of the electors, (4) to construct necessary bridges when authorized by a vote of the electors, (5) to acquire property and to construct gas works, waterworks, electric light plants or power plants, when authorized by a vote of the electors, (6) to pay off floating indebtedness of the city, but the total amount of bonds issued for such purpose shall not exceed five hundred thousand dollars and not then until authorized by a vote of the electors, and (7) for any necessary or proper municipal purpose or use, when authorized so to do by a vote of the electors of the city.



14-525 - Bonds; maximum indebtedness allowed; how computed; deductions allowed.

14-525. Bonds; maximum indebtedness allowed; how computed; deductions allowed.

The bonded indebtedness of the city shall not at any time exceed in the aggregate five percent of the taxable value of the taxable property within its corporate limits. The value shall be determined from the assessment of the taxable value of the property of the city. In order to arrive at the net amount of the aggregate indebtedness referred to in this section, there shall be deducted from the total bonded indebtedness of the city and excepted therefrom bonds issued to acquire the water plant and the gas plant and any bonds which may be issued to acquire or construct electric light or power plants or other utility plants or systems when a charge for the service is provided sufficient to pay the bonded obligations therefor and pledges made to that end, bonds which may be issued to construct subways or conduits when the revenue charged for the use of such may be sufficient to retire the bonds and is pledged to that end, and all other bonds the payment of which is secured by pledges of a special assessment sinking fund in the nature of a sinking fund of any character other than the general sinking fund of the city. There shall be included in such indebtedness all floating indebtedness of the city which under section 14-524 may be funded by the issuance of bonds.



14-526 - Bonds; maximum amount authorized annually; exceptions.

14-526. Bonds; maximum amount authorized annually; exceptions.

Bonds in excess of two hundred and fifty thousand dollars may not be issued in any one year, except for renewal or refunding to fund floating indebtedness or district improvement bonds, to finance grading, to finance public improvements, sewers and intersections, to erect police stations and workhouses, to acquire existing utility property, to construct, remodel or complete a municipal auditorium, to pay for property purchased or acquired in condemnation proceedings, for a public library, subways and conduits, and useful and needed public buildings, to pay for the construction and maintenance of gas works, waterworks, electric light plants or power plants, or any other public utility authorized by this act, or land therefor.



14-527 - Bonds; issuance; election required; exceptions.

14-527. Bonds; issuance; election required; exceptions.

Bonds of the city shall not be issued without a vote of the electors in the manner provided for in this act except the following which may be issued by the city council without such vote: (1) To finance street improvements, grading, renewal or refunding; (2) police station, not to exceed one hundred thousand dollars in any one year; (3) park, not to exceed one hundred thousand dollars in any one year; (4) sewer, not to exceed five hundred thousand dollars in any one year; (5) public comfort station, not to exceed fifty thousand dollars in any one year; (6) fire engine house, not to exceed thirty thousand dollars in any one year; and (7) to pay for the acquisition of existing utility systems or plants by condemnation proceedings.



14-528 - Street improvements; bonds; issuance; amount; use of proceeds.

14-528. Street improvements; bonds; issuance; amount; use of proceeds.

The city council is authorized to issue and sell bonds of the city, from time to time, to finance street improvements, as in this section specified. The amount of bonds which may be issued and sold at any one time shall not exceed the total amount of bona fide contracts actually entered into for the kinds of street improvements included within this section and for the financing of which provisions have not otherwise been made. The proceeds from bonds sold under the authority of this section may be used and employed to finance or to aid in financing the classes and kinds of improvement, inclusive of all proper intersection charges, designated in this section, to wit: Paving, repaving, surfacing and renewing surfaces, changing character of paving, guttering, reguttering, curbing and recurbing, and improvements made in combination as authorized in section 14-391, and macadamizing streets, avenues, alleys, and public thoroughfares of the city.

Language of resolution, declaring it "expedient and necessary" to grade street, is sufficient compliance. Burkley v. City of Omaha, 102 Neb. 308, 167 N.W. 72 (1918).



14-529 - Street improvements; bonds; issuance; interest; term.

14-529. Street improvements; bonds; issuance; interest; term.

Bonds issued under the authority of the provisions of section 14-528 shall be denominated bonds to finance street improvements, shall be issued and sold in accordance with the provisions of section 14-515 governing the issuance and sale of bonds, and shall bear an interest rate not greater than the rate of interest specified in said section as respects general bonds of the city. Such bonds so issued may be made payable in not less than five years and in not more than twenty years from date of issue.



14-530 - Street improvements; bonds; proceeds, uses; special assessment sinking fund; purpose.

14-530. Street improvements; bonds; proceeds, uses; special assessment sinking fund; purpose.

The proceeds from the sale of bonds herein authorized, together with all special taxes and assessments to be levied for the classes of improvements designated in section 14-528, and the proceeds in the nature of all earnings and income from the investment and use thereof shall be used and employed to finance such classes of improvements, inclusive of all proper intersection charges. All such proceedings shall be credited to a fund to be designated special assessment sinking fund, and, except such part thereof as may be required to pay proper intersection charges, shall be kept and maintained within such fund. The accumulations in this fund, less the amounts thereof necessary to pay proper intersection charges from time to time, shall constitute a sinking fund to pay interest as it accrues and finally to pay at maturity all bonds issued and sold under the provisions hereof, except such part thereof as has been devoted to the payment of proper intersection charges. The proportion of bonds authorized hereunder and necessary to pay proper intersection charges, inclusive of interest thereon, shall be paid and redeemed from the general sinking fund of the city. In all cases where taxes and special assessments levied under section 14-533 have been paid and have been credited to the special assessment sinking fund, such taxes and special assessments as well as all other credits in said fund may be used to finance other improvements, but only to the extent which will leave the fund available to pay all bonds issued to finance street improvements and interest thereon when maturing or due, except such part as by this section is charged to the general sinking fund of the city.



14-531 - Street improvements; bonds; fund to finance intersections; requirements.

14-531. Street improvements; bonds; fund to finance intersections; requirements.

The department of accounts and finances shall establish and maintain a fund to be designated fund to finance intersections. Immediately upon the completion of the work of any contract for improvements herein authorized, the city engineer shall carefully estimate and correctly certify to the city council the exact amount which has been spent in the performance of such contract for proper intersection purposes. The council shall at once carefully examine such certification and either approve or reject the amount so certified. If it is rejected, further certifications shall be required until a proper amount has been certified, which shall be approved. As soon as approved, the department of accounts and finances shall charge the special assessment sinking fund with the full amount as approved and shall credit the fund to finance intersections with a like amount. Just before each interest payment date an account shall be correctly and exactly stated between said funds so as to apportion as properly and exactly as possible the respective interest charge against each fund. The two funds above mentioned shall be continuously kept and maintained so that the fund to finance intersections will show exactly or approximately the total amount of bonds which has been devoted to the payment of intersection charges.



14-532 - Street improvements; bonds; special assessment sinking fund; investment; special use.

14-532. Street improvements; bonds; special assessment sinking fund; investment; special use.

The avails and proceeds of the special assessment sinking fund may, when not required for any of the purposes heretofore specified in section 14-530, be temporarily invested in securities of the United States Government, State of Nebraska, Douglas County, metropolitan city, school district of such city, or publicly owned and operated municipal utilities thereof; but all such investments shall be made so as to be closed out and realized upon whenever the proceeds so invested are needed for the purpose specified in said section. The proceeds of the special assessment sinking fund, insofar as required, may be used to complete the work under a contract where the contractor fails or refuses to perform such work.



14-533 - Street improvements; special assessments authorized; use.

14-533. Street improvements; special assessments authorized; use.

Upon the completion of the work under any contract authorized by sections 14-528 to 14-532, the city council is authorized to levy and assess, in the usual manner, special taxes and assessments to the extent of benefits conferred thereby to pay the costs of the improvements less the amount of proper intersection costs under such contract, all of which taxes and special assessments shall constitute a sinking fund, as and for the purposes specified in section 14-530.



14-534 - Streets; grading; estimate of cost; contract for.

14-534. Streets; grading; estimate of cost; contract for.

Before any street, avenue, alley or thoroughfare is graded, the city engineer shall make a careful and detailed estimate of the total cost of such grading, and shall report the same to the council as an approximate estimate of such cost. If such estimate is approved by the council, thereupon a contract may be let for the grading in the manner provided for letting improvement contracts, which contract, however, shall not exceed in total amount the approved approximate estimate.



14-535 - Streets; grading; bonds; requirements; interest; maturity; sale; use of proceeds.

14-535. Streets; grading; bonds; requirements; interest; maturity; sale; use of proceeds.

As soon as any such contract is let, the city council is thereupon authorized to issue and dispose of bonds of the city in amounts sufficient to pay for the total work to be done under such contract. Unless bonds are disposed of for such purpose, the contract shall not be performed and shall not be binding upon the city. Bonds issued under the provisions hereof shall be denominated grading bonds, and shall state upon the face thereof the street or part of street to be graded from the proceeds thereof. Such bonds shall be due and payable in five years from date thereof, shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable semiannually, shall have interest coupons annexed, and shall not be sold or disposed of below par, and the proceeds therefrom shall be used only for the purpose of paying the costs of the grading for which issued. Such bonds may be sold or disposed of in the manner deemed best or advisable. As the work of grading progresses, partial estimates may be allowed and paid and the final estimates paid as soon as allowed.



14-536 - Streets; grading; special assessments; rate of interest; sinking fund; use.

14-536. Streets; grading; special assessments; rate of interest; sinking fund; use.

Upon the completion of any grading of a street, avenue, alley, or thoroughfare, the city council shall levy in the manner provided in sections 14-501 to 14-566 special assessments, to the extent of the benefits, to cover the total costs of such grading. Special assessments so levied shall be made payable as provided in section 14-537. All installments shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of levy until due, and the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, whenever such become delinquent. All such special assessments and all interest accruing thereon shall constitute a sinking fund and shall be used only for the purpose of paying the interest on the bonds issued in that connection as the same accrues and of paying the principal sum of the bonds at the maturity thereof.



14-537 - Special assessments; when payable; rate of interest; collection and enforcement.

14-537. Special assessments; when payable; rate of interest; collection and enforcement.

The assessments of special taxes for improving the streets, alleys, sewers, and sidewalks within any improvement district, except where otherwise provided, shall be made in accordance with this section. The total cost of improvements shall be levied at one time upon the property and become delinquent as provided in this section. The city may require that the total amount of such assessment be paid in less than ten years if, in each year of the payment schedule, the maximum amount payable, excluding interest, is five hundred dollars. If the total amount is more than five thousand dollars, then it shall become delinquent as follows: One-tenth of the total amount shall be delinquent in fifty days after such levy; one-tenth in one year; one-tenth in two years; one-tenth in three years; one-tenth in four years; one-tenth in five years; one-tenth in six years; one-tenth in seven years; one-tenth in eight years; and one-tenth in nine years. Each of the installments except the first shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of levy until the same becomes delinquent and, after the same becomes delinquent, shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable in advance, as in case of other special taxes. Such assessments shall be collected and enforced as in other cases of special assessments.

Statute authorizes creation of improvement districts and assessment of special taxes for improvement of streets and alleys. Wead v. City of Omaha, 124 Neb. 474, 247 N.W. 24 (1933).



14-538 - Special assessments; relevy; when authorized.

14-538. Special assessments; relevy; when authorized.

Whenever any special tax or assessment upon any lot or lots, lands or parcels of land is found to be invalid, uncollectible and void, or shall be adjudged to be void by a court of competent jurisdiction, or paid under protest and recovered by suit, because of any defect, irregularity or invalidity, in any of the proceedings or on account of the failure to observe and comply with any of the conditions, prerequisites, and requirements of any statute or ordinance, the mayor and council shall have the power to relevy the same upon the said lot or lots, lands or parcels of lands in the same manner as other special taxes and assessments are levied, without regard to whether the formalities, prerequisites, and conditions, prior to equalization, have been had or not.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Omaha charter of 1897 contained sufficient authority for relevy of special assessment which was attempted to be levied but failed because of irregularities. Mercer Co. v. City of Omaha, 76 Neb. 289, 107 N.W. 565 (1906).

Whether property is benefited by park or boulevard is a question of fact. Hart v. City of Omaha, 74 Neb. 836, 105 N.W. 546 (1905).



14-539 - Special assessments; depth to which property may be assessed.

14-539. Special assessments; depth to which property may be assessed.

In case the lots and real estate abutting upon that part of the street ordered paved as shown upon any such plat or map are not of uniform depth, as well as in all cases where, in the discretion of the board of equalization, it is just and proper so to do, the board shall have the right and authority to fix and determine the depth to which the real estate shall be charged and assessed with the cost of such improvement, without regard to the line of such lots, the same to be fixed and determined upon the basis of benefits accruing to the real estate by reason of such improvement. The provisions of this section, in regard to the depth to which real estate may be charged and assessed, shall apply to all special assessments.



14-540 - Special assessments; defects; irregularities; relevy.

14-540. Special assessments; defects; irregularities; relevy.

In cases of omission, mistake, defect or any irregularity in the preliminary proceedings on any special assessment, the city council shall have power to correct such mistake, omission, defect or irregularity, and levy or relevy a special assessment on any or all property in the district, in accordance with the special benefits to the property on account of such improvement as found by the council sitting as a board of equalization. The city council shall deduct from the benefits and allow as a credit, before such relevy, an amount equal to the sum of the installments paid on the original levy.



14-541 - Sewers and drains; special assessments; levy.

14-541. Sewers and drains; special assessments; levy.

Special assessments may be levied by the city council for the purpose of paying the cost of constructing or reconstructing sewers or drains within the city, such assessments to be levied on the real estate benefited by the sewer so constructed or reconstructed to the extent of the benefits to such property, to be determined, equalized, levied, and collected as in other cases for special assessments. Where the city council, sitting as a board of equalization, shall find the benefits to be equal and uniform, the levy may be according to the front footage of lots or real estate benefited, or according to such other rule as the city council, sitting as a board of equalization, may adopt for the distribution or adjustment of cost upon the lots or real estate benefited by the improvement.



14-542 - Improvements; property exempt from assessment; cost of improvement; how paid.

14-542. Improvements; property exempt from assessment; cost of improvement; how paid.

When public improvements are made upon a street or part thereof and there are lots or grounds belonging to the city but held or used as a part of any utility system or plant owned by it, either abutting upon or adjacent to such street or embraced within any improvement district, such property shall not be subject to special assessments for the costs of the improvement, but the costs of improving one-half, or such parts of the costs as might otherwise be assessed against such property, shall be paid out of the water fund, gas fund, or other fund available for such purpose and created to pay the costs of operation of such utility. The board or body having charge of such fund is directed to pay such costs of such improvement upon the completion thereof to the city treasurer, and the amount so paid shall be applied to pay the partial costs of such improvement. Whenever any water main is laid by a metropolitan utilities district in a street of a city of the metropolitan class and there are lots or grounds abutting upon such street or embraced within any improvement district which are owned and controlled by the city, one-half the cost of constructing such water main in front of such lot or grounds, if special benefits equal such an amount, to be determined by the metropolitan utilities district, but not to exceed fifty cents per lineal front foot, shall be paid out of the general fund of the city. The city council shall provide for the payment of such costs to the metropolitan utilities district.

Error of city council in including exempt property in improvement district is at most a mere irregularity, not defeating jurisdiction. Penn Mutual Life Ins. Co. v. City of Omaha, 129 Neb. 733, 262 N.W. 861 (1935).

City of Omaha waterworks is exempt from taxation under the Constitution. City of Omaha v. Douglas County, 96 Neb. 865, 148 N.W. 938 (1914).

Public parks belonging to a city are not taxable property. Herman v. City of Omaha, 75 Neb. 489, 106 N.W. 593 (1906).



14-543 - Terms, defined.

14-543. Terms, defined.

The word lot as used in this act shall be taken to mean a lot as described and designated upon the recorded plat of any such city, and in case there is no recorded plat of any such city, it shall mean a lot as described and designated upon any generally recognized map of such city. The word lands shall mean any unsubdivided real estate. The word street shall be deemed to include boulevards, avenues, alleys and lanes, or any form of public roadway in the city.

Right-of-way of railroad crossing street at an angle was subject to special assessment. Chicago & N.W. Ry. Co. v. City of Omaha, 154 Neb. 442, 48 N.W.2d 409 (1951).



14-544 - Special assessments; cost of improvement; expenses included.

14-544. Special assessments; cost of improvement; expenses included.

A special assessment shall not be declared void or invalid because said board of equalization has included in the total cost of the improvement (1) the cost of inspection under the direction of the city engineer, (2) the cost of such grading, filling or street repairs incidental to such improvement, (3) the additional cost of maintenance or repair of such improvement included in the contract for such work, (4) the cost of removing obstructions and removing and lowering pipes owned and controlled by the city.



14-545 - Special assessments; determination of amounts.

14-545. Special assessments; determination of amounts.

All special assessments to cover the cost of any public improvements herein authorized shall be levied and assessed on all lots, parts of lots, lands, and real estate specially benefited by such improvement, or within the district created for the purpose of making such improvement, to the extent of the benefits to such lots, parts of lots, lands, and real estate by reason of such improvements, such benefits to be determined by the council sitting as a board of equalization. Where they shall find such benefits to be equal and uniform, such assessment may be according to the foot frontage, and may be prorated and scaled back from the line of such improvements according to such rules as the board of equalization shall consider fair and equitable.

1. Benefits

2. Powers

1. Benefits

Section was not unconstitutional as authorizing levy of the full cost of improvement according to front foot rule without regard to special benefits. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).

Determination by city council of special benefits may not be attacked in a collateral proceeding, except for fraud, a fundamental defect, or an entire want of jurisdiction. Wead v. City of Omaha, 124 Neb. 474, 247 N.W. 24 (1933).

All taxes for special improvements must be levied on property specially benefited by the improvement, but no taxes can be levied on property outside of the improvement district. McCaffrey v. City of Omaha, 91 Neb. 184, 135 N.W. 552 (1912).

Front footage cannot be adopted unless finding is made that benefits are equal and uniform. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).

Record of board must show affirmatively that council found that benefits were equal and uniform. John v. Connell, 64 Neb. 233, 89 N.W. 806 (1902).

Special benefits which may be set off against damages are such as increase the value of adjacent property, while common benefits are such as are enjoyed by the public at large without reference to the ownership of property adjacent to the public improvement. Barr v. City of Omaha, 42 Neb. 341, 60 N.W. 591 (1894); Kirkendall v. City of Omaha, 39 Neb. 1, 57 N.W. 752 (1894); City of Omaha v. Schaller, 26 Neb. 522, 42 N.W. 721 (1889).

2. Powers

Special assessments could be levied against railroad right-of-way. Chicago & N.W. Ry. Co. v. City of Omaha, 154 Neb. 442, 48 N.W.2d 409 (1951).

Council will not be restrained from passing ordinance levying special taxes, equalized by it, in absence of proof of fraud or mistake in equalization. Richardson v. City of Omaha, 78 Neb. 79, 110 N.W. 648 (1907).

Board of equalization, when regularly in session, with due notices published of matters to come before it, acts judicially upon matters within its jurisdiction, and such action is not open to collateral attack. Portsmouth Savings Bank v. City of Omaha, 67 Neb. 50, 93 N.W. 231 (1903).

Compensation of appraiser's fees for assessment of damages may be included in special assessment. Kuhns v. City of Omaha, 55 Neb. 183, 75 N.W. 562 (1898).



14-546 - Special assessments; land; how described; apportionment.

14-546. Special assessments; land; how described; apportionment.

It shall be sufficient in any case in making a levy or assessment of any tax, to describe the lot or piece of ground as the same is platted and recorded, although the same belongs to several persons; but in case any lot or piece of ground belongs to several persons, the owner of any part thereof may pay his proportion of the tax on such lot or piece of ground, and his proper share may be determined by the city treasurer.



14-547 - Special assessments; board of equalization; meetings; notice; procedure; appointment of referee; ordinance; finality.

14-547. Special assessments; board of equalization; meetings; notice; procedure; appointment of referee; ordinance; finality.

In all cases when special assessments are authorized by this act, except as otherwise provided, before any special tax or assessment is levied, it shall be the duty of the city council to sit as a board of equalization for one or more days each month as the city council shall elect. The council shall by rule provide for the day or days on which such meetings shall be held and for the opening and closing hours of such meetings. Notice of the date, time, and place of such meeting or meetings shall be published in the official newspaper for at least three days, the first publication to be at least seven days prior to the first session of the board. A majority of all members elected to the council shall constitute a quorum for the transaction of any business properly brought before them, but a less number may adjourn from time to time and compel the attendance of absent members. The proceedings of such board shall not be invalidated by the absence of a quorum during the advertised hours of sitting but the city clerk or some member of the board shall be present to receive complaints and applications and to give information. No final action shall be taken by the board except by a quorum in open session. When sitting as a board of equalization, the council may adopt such reasonable rules as to the manner of presenting complaints and applying for remedy and relief as shall seem just.

The council may appoint one or more suitable persons to act as a referee. The council may direct that any protest filed shall be heard in the first instance by the referee in the manner provided for the hearing of protests by the board of equalization. Upon the conclusion of the hearing in each case, the referee shall transmit to the board of equalization all papers relating to the case, together with his or her findings and recommendations in writing. The board of equalization, after considering all papers relating to the protest and the findings and recommendations of the referee, may make the order recommended by the referee or any other order in the judgment of the board of equalization required by the findings of the referee, may hear additional testimony, or may set aside such findings and hear the protest anew. If a referee is not appointed, the board shall hear and determine all such complaints and shall equalize and correct such assessment. After final deliberation and after all corrections and equalization of assessments have been made, the council may levy such special assessments by ordinance at a regular meeting thereafter. The ordinance levying a special assessment shall be final and binding as the final order or judgment of a court of general jurisdiction. After the passage of such ordinance no court shall entertain any action for relief against such special assessment, except upon appeal from such final order, which remedy shall be deemed exclusive.

1. Authority to levy

2. Notice to property owners

3. Protest

4. Meetings of council

5. Effect of action taken

6. Review

7. Miscellaneous

1. Authority to levy

Above section was adopted and incorporated by reference into Laws 1921, Chapter 110 (sections 18-401 to 18-411). Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).

2. Notice to property owners

Effect of failure to publish notice raised but not decided. Chicago & N.W. Ry. Co. v. City of Omaha, 156 Neb. 705, 57 N.W.2d 753 (1953).

Publication for specified time in three daily papers, one of them in German language in German newspaper, is sufficient. John v. Connell, 71 Neb. 10, 98 N.W. 457 (1904).

Notice is sufficient if it describes lots to be assessed without giving name of owners. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).

3. Protest

A protest filed before or during session of boards is an appearance and waiver of any defects in notice. Shannon v. City of Omaha, 73 Neb. 507, 103 N.W. 53 (1905), affirmed on rehearing, 73 Neb. 514, 106 N.W. 592 (1906); Eddy v. City of Omaha, 72 Neb. 550, 101 N.W. 25 (1904), modified on rehearing 72 Neb. 559, 102 N.W. 70 (1905), modified on rehearing, 72 Neb. 561, 103 N.W. 692 (1905).

4. Meetings of council

City council must meet at place and at time designated in notice. Portsmouth Savings Bank v. City of Omaha, 67 Neb. 50, 93 N.W. 231 (1903); Grant v. Bartholomew, 58 Neb. 839, 80 N.W. 45 (1899).

Council must remain in session all the time specified in notice or proceedings are invalid. Hutchinson v. City of Omaha, 52 Neb. 345, 72 N.W. 218 (1897).

5. Effect of action taken

Aggrieved property owner, failing to pursue statutory remedies, cannot attack validity of special assessments in collateral proceeding except for fraud or some fundamental defect or entire want of jurisdiction. Penn Mutual Life Ins. Co. v. City of Omaha, 129 Neb. 733, 262 N.W. 861 (1935).

City council, sitting as board of equalization, acts judicially, and its decisions are conclusive, unless reversed or modified in manner provided by law. Wead v. City of Omaha, 124 Neb. 474, 247 N.W. 24 (1933).

Board with notice given acts judicially, and its actions are not open to collateral attack except for fraud, gross injustice or mistake. Wead v. City of Omaha, 73 Neb. 321, 102 N.W. 675 (1905).

If council levies special assessment without jurisdiction, it is void, and may be collaterally attacked. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).

Where charter does not require notice and hearing as to sufficiency of petition, the determination reached at such hearing is not in nature of judgment and can be collaterally attacked. Portsmouth Savings Bank v. City of Omaha, 67 Neb. 50, 93 N.W. 231 (1903).

A void special assessment is not validated by voluntary payments made thereon. Wakeley v. City of Omaha, 58 Neb. 245, 78 N.W. 511 (1899).

Where special assessments are void, they cannot be enforced solely on ground of benefit of improvements to owners of abutting lands. Harmon v. City of Omaha, 53 Neb. 164, 73 N.W. 671 (1897).

6. Review

Review of proceeding for equalization and assessment of special taxes by metropolitan water district is by proceedings in error and not by appeal. McCague Inv. Co. v. Metropolitan Water District, 101 Neb. 820, 165 N.W. 158 (1917).

7. Miscellaneous

Where tax is not void but merely irregular and excessive the court should determine amount to be paid as condition of granting relief. Wead v. City of Omaha, 73 Neb. 321, 102 N.W. 675 (1905).

Where a purchaser assumes and agrees to pay special assessments as part of purchase price, or takes advantage of deduction of lien from appraised value of property sold at judicial sale, he is estopped to deny the validity of such assessments. Eddy v. City of Omaha, 72 Neb. 550, 101 N.W. 25 (1904), modified on rehearing 72 Neb. 559, 102 N.W. 70 (1905), modified on rehearing, 72 Neb. 561, 103 N.W. 692 (1905).

Where amount of tax has been deducted from appraised value and purchaser takes for less than two-thirds of appraised value upon assumption that such taxes are valid, he is estopped to deny validity. Omaha Savings Bank v. City of Omaha, 4 Neb. Unof. 563, 95 N.W. 593 (1903).

Covenants in deed, excepting taxes and assessments which the grantee assumed and agreed to pay, will not estop grantee from defending against the payment of illegal and void assessments. Orr v. City of Omaha, 2 Neb. Unof. 771, 90 N.W. 301 (1902).



14-548 - Special assessments; board of equalization; appeal to district court; bond; decree.

14-548. Special assessments; board of equalization; appeal to district court; bond; decree.

Any person who has filed a written complaint before the board pursuant to section 14-547 shall have the right to appeal to the district court of the county within which such city is located, by filing a good and sufficient bond in the sum of not less than fifty dollars and not more than double the amount of the assessment complained of, conditioned for the faithful prosecution of such appeal, and if the judgment of special assessment is sustained, to pay the amount of such judgment, interest, and costs. Such bond shall be approved and appeal taken as specified in section 14-813. The district court shall hear the appeal as in equity and without a jury and determine anew all questions raised before the city. If the court finds such assessment to be valid, it shall render a decree for the amount of the assessment, interest, and costs, and declare the same a lien upon the lots or lands so assessed. If the court finds that the tax is invalid it shall order a relevy of such assessment or enter such decree as may be just and equitable.

Appeal from order levying special assessment lies to district court of county within which metropolitan city is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

An appeal from a special assessment by a metropolitan-class city taken as specified in section 14-813 means that proceedings from a district court shall be the same as on appeal from a county board, and under sections 25-1901 through 25-1908, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



14-549 - Special assessments; when delinquent; interest.

14-549. Special assessments; when delinquent; interest.

All special assessments except when payable in installments shall be deemed delinquent if not paid within fifty days after the passage and approval of the ordinance levying the same, and interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable in advance, shall be paid on all delinquent special assessments from the time the same shall become delinquent.



14-550 - Special assessments; collection; notice to landowners; duties of city clerk.

14-550. Special assessments; collection; notice to landowners; duties of city clerk.

When any special assessment is levied it shall be the duty of the city clerk to deliver to the city treasurer a certified copy of the ordinance levying such tax, and the city clerk shall append thereto a warrant requiring the city treasurer to collect such special assessments. It shall be the duty of the city clerk to immediately give notice by mail to the owners of the property so assessed, or their agents, if the addresses of such persons can be ascertained, that such assessments will become delinquent on a certain date.

A mortgagee does not meet the requirements of ownership of affected property necessary to challenge a special assessment as invalid. County of Red Willow v. City of McCook, 243 Neb. 383, 499 N.W.2d 531 (1993).



14-551 - Repealed. Laws 2007, LB 206, § 5.

14-551. Repealed. Laws 2007, LB 206, § 5.



14-552 - Repealed. Laws 2007, LB 206, § 5.

14-552. Repealed. Laws 2007, LB 206, § 5.



14-553 - City treasurer; duties.

14-553. City treasurer; duties.

The city treasurer of a city of the metropolitan class shall be a member of the finance department of such city and shall give bond or evidence of equivalent insurance in an amount as required by the finance director of such city. The treasurer shall be liable for the safekeeping and proper disbursement of all funds and money of the city collected or received by him or her. He or she shall keep his or her books and accounts in such manner as to show the amount of money collected by him or her from all sources, the condition of each fund into which the same has been placed, and the items of disbursement thereof.



14-554 - Taxes and assessments; collection; compensation to county.

14-554. Taxes and assessments; collection; compensation to county.

(1) The county in which any city of the metropolitan class is located shall receive as full compensation an amount equal to one percent of all money collected from taxation by the county for such city. Such fee shall be paid monthly out of the general funds of the city.

(2) Such county shall receive as full compensation for the collection and disbursement of all money from taxation and pursuant to section 77-3523 coming to the board of education an amount equal to one percent thereof, to be paid out of the general fund.

(3) Such county shall receive as full compensation for the collection and disbursement of the funds of the metropolitan utilities district an amount equal to one percent of all money collected by the county treasurer.

County treasurer is ex officio city treasurer of metropolitan city. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-555 - Repealed. Laws 2007, LB 206, § 5.

14-555. Repealed. Laws 2007, LB 206, § 5.



14-556 - City treasurer; authorized depositories; securities; conflict of interest.

14-556. City treasurer; authorized depositories; securities; conflict of interest.

(1) The city treasurer shall place all funds of the city, as the same accrue, on deposit in such banks, capital stock financial institutions, or qualifying mutual financial institutions within the city as shall agree to pay the highest rate of interest for the use of such funds so deposited. The city council is hereby directed to advertise for bids for rates for the deposit of such funds as is hereby contemplated.

(2) The banks, capital stock financial institutions, or qualifying mutual financial institutions referred to in subsection (1) of this section, so selected, shall:

(a) Give bond to the city for the safekeeping of such funds, and such city shall not have on deposit in any bank, capital stock financial institution, or qualifying mutual financial institution giving a guaranty bond more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus the maximum amount of the bond given by the bank, capital stock financial institution, or qualifying mutual financial institution or in any bank, capital stock financial institution, or qualifying mutual financial institution giving a personal bond more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus one-half of the amount of the bond of the bank, capital stock financial institution, or qualifying mutual financial institution. All bonds of such banks, capital stock financial institutions, or qualifying mutual financial institutions shall be deposited with and held by the city treasurer; or

(b) Give security as provided in the Public Funds Deposit Security Act.

(3) The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution is also serving as mayor, as a member of the city council, as a member of a board of public works, or as any other officer of such municipality shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such municipal funds.

(4) Section 77-2366 shall apply to deposits in capital stock financial institutions.

(5) Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.

City of metropolitan class can make no deposit in bank unless the deposit is protected by bond, and while it may be implied, it is not expressly required, that the bank must pay the premium on the bond. State ex rel. Sorensen v. South Omaha State Bank, 128 Neb. 733, 260 N.W. 278 (1935).



14-557 - Taxes and assessments; lien upon real estate.

14-557. Taxes and assessments; lien upon real estate.

All general municipal taxes upon real estate shall be a first lien upon the real estate upon which it is levied and take priority over all other encumbrances and liens thereon. All special assessments regularly levied shall be a perpetual lien on the real estate assessed from the date of levy until paid irrespective of the county in which such real estate is situated, but shall be subject to all general taxes. The lien of all general municipal taxes levied on personal and real property shall be governed by the general revenue laws of this state.

A "perpetual lien" is not intended to continue delinquent taxes in force against real estate after a statute has barred a right of action. Rather, the word "perpetual" means that the lien conferred by the statute is fixed upon the land itself and is primary, overriding all other liens, since a sale thereunder if duly made would extinguish all other claims. Real estate can still be discharged from a perpetual lien by payment, sale for taxes, or the neglect of the purchaser to foreclose the lien until after the statute of limitations has run. INA Group v. Young, 271 Neb. 956, 716 N.W.2d 733 (2006).

Levy of city and school district taxes in city of metropolitan class computed on actual valuation and assessment as returned by county assessor and as equalized for preceding year. Chicago & N.W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).

Party buying land subject to lien for special taxes cannot ask to have such taxes set aside as invalid. Eddy v. City of Omaha, 72 Neb. 550, 101 N.W. 25 (1904), modified on rehearing 72 Neb. 559, 102 N.W. 70 (1905), modified on rehearing, 72 Neb. 561, 103 N.W. 692 (1905).

A special assessment against realty creates no personal liability; it is optional with owner whether he will pay assessment or allow land to be sold for it. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).

Taxes are a perpetual lien upon real estate superior to all others until paid. Mutual Benefit Life Ins. Co. v. Siefken, 1 Neb. Unof. 860, 96 N.W. 603 (1901).



14-558 - Taxes; collection by distress and sale; duty of city treasurer.

14-558. Taxes; collection by distress and sale; duty of city treasurer.

It shall be the duty of the city treasurer to proceed as soon as practicable after any personal tax becomes delinquent, or prior thereto whenever the treasurer shall believe that any person, firm or corporation is about to dispose of any personal property on which a tax has been levied, to collect the same by distress and sale of the personal property of such person, firm or corporation if any such property can be found within such city. No demand of taxes shall be necessary, but it shall be the duty of every person owing any municipal tax or taxes in such cities to attend at the treasurer's office and pay the same.



14-559 - Taxes and assessments; payment; collection; suit; powers of city treasurer.

14-559. Taxes and assessments; payment; collection; suit; powers of city treasurer.

All municipal taxes and all special assessments in such cities shall be paid in cash. The city treasurer may sue for the recovery of any tax, in his own name as treasurer, or in the name of the city, and shall have all the rights of a creditor in such suits and in the enforcement of a judgment or decree.



14-560 - Taxes; warrant for collection.

14-560. Taxes; warrant for collection.

No warrant, other than the warrant of the county clerk issued to the county treasurer under the general revenue law, shall be necessary for the collection of the general taxes levied for such cities.

Section is a part of the general scheme of municipal taxation established by 1905 act, and construction given thereto by taxing authorities as requiring levy to be computed on valuation and assessment as returned by county assessor and as equalized for preceding year, should be followed. Chicago & N.W. Ry. Co. v. Bauman, 132 Neb. 67, 271 N.W. 256 (1937).



14-561 - Repealed. Laws 2007, LB 206, § 5.

14-561. Repealed. Laws 2007, LB 206, § 5.



14-562 - Taxes; defects in levy or assessment; relevy; correction of errors.

14-562. Taxes; defects in levy or assessment; relevy; correction of errors.

Whenever any municipal tax or taxes levied for any former year shall remain uncollected because of any defect, error or irregularity in either the power or manner of making the levy thereof, it shall be lawful for the council of such city to again levy a tax upon the property so delinquent in lieu of such former tax or taxes, and at the same rate, and upon the same assessment as such former tax or taxes were levied, and such tax or taxes shall be inserted in the tax list, and shall be collected in the same manner as other general taxes. The city council may, at any time, correct any error or defect, or supply any omission in the assessment or listing of any property subject to municipal tax made for the purpose of taxation for the then current fiscal year, and may require any and all persons to appear and answer under oath as to their possession or control of personal property subject to municipal taxation.



14-563 - City funds; authorized investments.

14-563. City funds; authorized investments.

Notwithstanding any provision of a home rule charter, funds of the city available for such purpose may be invested in securities of the United States, the State of Nebraska, a city of the metropolitan class, a county in which such city of the metropolitan class is located, or a school district of such city, in the securities of municipally owned and operated public utility property and plants of such city, or in the same manner as funds of the State of Nebraska are invested, except that the city treasurer may purchase certificates of deposit from and make time deposits in banks, capital stock financial institutions, or qualifying mutual financial institutions selected as depositories of city funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



14-564 - City supplies; advertisement for bids; sheltered workshop; negotiation; contracts.

14-564. City supplies; advertisement for bids; sheltered workshop; negotiation; contracts.

During the month of December of each year, the city council shall prepare, or cause to be prepared, a list of all supplies required for each office and department or board for the ensuing year. Such list shall designate clearly the quantity and quality of the articles required, but shall not specify the particular product of any manufacturer. The city council may negotiate directly with a sheltered workshop for such supplies pursuant to section 48-1503. In the event the council does not negotiate with a sheltered workshop, the city clerk shall advertise for bids on the articles in such list for at least three successive days in the official newspaper. Such advertisement shall state, in substance, that at a certain stated regular meeting of the city council, bids will be received and opened for all such supplies, and it shall be sufficient in such advertisement to describe the articles in a general way and refer to such list as being on file in the office of the city clerk. Such bids shall be received at the first regular meeting of the city council held after such advertisement has been completed, and awards shall be made at the next regular meeting thereafter. Bidders shall not be required to bid on all items included in such estimates, nor upon all items in one class. The council may accept the lowest and best bid on any item or items and may reject any and all bids. Other or additional supplies not exceeding the value of one hundred dollars for any officer or board may be purchased on the request of the mayor and comptroller.

Fiscal year for city of metropolitan class begins on January 1, and ends on December 31 of each year. Johnson v. Leidy, 86 Neb. 818, 126 N.W. 514 (1910).

City is liable for reasonable value of benefits received and retained under a contract which it was authorized to make, but which was void because irregularly executed. Cathers v. Moores, 78 Neb. 13, 110 N.W. 689 (1907).



14-565 - City supplies; equipment; described.

14-565. City supplies; equipment; described.

The list described in section 14-564 shall include any and all supplies or equipment for public improvements, street cleaning or repairs, or horses, hose, engines, vehicles or implements used by the park board, fire department or police department. A list of such supplies may be made and advertised for at any time upon request of the proper board of officers, but subject to said section as to the bids and newspapers and advertisement for bids. The said list shall not include the books, documents or other papers or material purchased by the library board.



14-566 - Printing; official newspaper; how designated; failure to print notice.

14-566. Printing; official newspaper; how designated; failure to print notice.

At the beginning of the term of each council, the purchasing agent shall advertise for three days in each daily newspaper of general circulation in the city for proposals for publishing in some daily newspaper, published in the English language and otherwise meeting the requirements of a legal newspaper fixed by state law, all public advertisements, notices, ordinances, resolutions, council proceedings, and all other matter published by the city. In addition to considering the rate bid for printing, the purchasing agent may give weight to the character of circulation, quality of printing, plant, delivery service, and responsibility of the bidders in determining the lowest and best bid. He may also consider the advantage of the same plant's combining publication of ordinances and providing an ordinance publishing service to subscribers. The purchasing agent shall notify the city clerk of his selection of the official newspaper, which shall continue as such throughout the term of the council. The council may order additional publication of any of its proceedings in any other qualified newspaper or publication. If at any time, the designated official newspaper ceases regular publication or is not giving service satisfactory to the council, the purchasing agent shall recommend another qualified newspaper to the council and, upon approval of the council, it shall become the official newspaper. In case of refusal or neglect of the official newspaper to publish any required notice, the city clerk shall post it in a conspicuous place in the city hall, and he shall keep a written record of such posting witnessed by two persons. The record of such posting shall be evidence that the same was done as required and shall be sufficient to fulfill the requirement of publication. The city shall not be without an official newspaper more than thirty days at a time.

Effect of posting notice raised but not decided. Chicago & N.W. Ry. Co. v. City of Omaha, 156 Neb. 705, 57 N.W.2d 753 (1953).



14-567 - Pension board; duties; retirement plan reports.

14-567. Pension board; duties; retirement plan reports.

(1) Beginning December 31, 1998, and each December 31 thereafter, the pension board of a city of the metropolitan class shall file with the Public Employees Retirement Board an annual report on each retirement plan established by such city pursuant to section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(a) The number of persons participating in the retirement plan;

(b) The contribution rates of participants in the plan;

(c) Plan assets and liabilities;

(d) The names and positions of persons administering the plan;

(e) The names and positions of persons investing plan assets;

(f) The form and nature of investments;

(g) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(h) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the pension board may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(2) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the pension board of a city of the metropolitan class shall cause to be prepared a quadrennial report and shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established by the city. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



14-568 - Municipal bidding procedure; waiver; when.

14-568. Municipal bidding procedure; waiver; when.

Notwithstanding any charter or statutory provisions or restrictions, any municipal bidding procedure may be waived by the city council of a city of the metropolitan class when required to comply with any federal grant, loan, or program.



14-601 - Police; appointment; powers and duties of council.

14-601. Police; appointment; powers and duties of council.

The council shall have power, and it shall be its duty to appoint a chief of police, and all other members of the police force to the extent that funds may be available to pay their salaries, and as may be necessary to protect citizens and property, and maintain peace and good order. The council may appoint and define the duties of not to exceed two police matrons.

Until particular event happens upon which pension is to be paid to police officer, there is no vested right in pension payments. Lickert v. City of Omaha, 144 Neb. 75, 12 N.W.2d 644 (1944).

Provisions of this article are subject to amendment by ordinance adopted by city council and submitted to electors of city of metropolitan class operating under home rule charter. Munch v. Tusa, 140 Neb. 457, 300 N.W. 385 (1941).

Provisions relative to appointment and discharge of fireman are substantially identical with those relating to policeman. Shandy v. City of Omaha, 127 Neb. 406, 255 N.W. 477 (1934).

City is empowered to appoint police officers and require them to give bonds, and persons injured by negligent acts may recover thereon, although bond runs to the city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

A member of the police department of a metropolitan city is an officer and in the service of a governmental agency of the state. Rooney v. City of Omaha, 104 Neb. 260, 177 N.W. 166 (1920), opinion modified 105 Neb. 447, 181 N.W. 143 (1920).

When policeman of metropolitan city is assigned work outside duties of peace officer, but falling within corporate functions of municipality, he becomes servant thereof in its corporate capacity. Levin v. City of Omaha, 102 Neb. 328, 167 N.W. 214 (1918).



14-602 - Chief of police; duties.

14-602. Chief of police; duties.

The chief of police shall have the supervision and control of the police force of the city, subject to the orders of the superintendent of police. All orders relating to the direction of the police force shall be given through the chief of police or, in his absence, the officer in charge of the police force.

It is the duty of mayor and chief of police to interfere actively to prevent open violation of law, and compliance may be compelled by mandamus. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-603 - Chief of police; jurisdiction for service of process; bail.

14-603. Chief of police; jurisdiction for service of process; bail.

The chief of police shall be the principal ministerial officer of the corporation. His or her jurisdiction and that of his or her officers in the service of process in all criminal cases and in cases for the violation of city ordinances shall be coextensive with the county. The chief of police or his or her officers shall take bail in all bailable cases for the appearance before the county court of persons under arrest, but such bail shall be subject to the approval of the county court.

Jurisdiction of chief of police is restricted to county in which metropolitan city is located. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-604 - Chief of police; riots; subject to order of mayor; arrest powers.

14-604. Chief of police; riots; subject to order of mayor; arrest powers.

The chief of police shall be subject to the orders of the mayor in the suppression of riots and tumultuous disturbances and breaches of the peace. He or she may pursue and arrest any person fleeing from justice in any part of the state and shall forthwith bring all persons by him or her arrested before the county court for trial or examination. He or she may receive and execute any proper authority for the arrest and detention of criminals fleeing or escaping from other places or states.

This section does not apply to proceedings instituted by complaint for violation of state statutes. Koop v. City of Omaha, 173 Neb. 633, 114 N.W.2d 380 (1962).

It is the duty of the chief of police to interfere for the prevention of public violation of the law, and this duty may be enforced by mandamus. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-605 - Chief of police; powers.

14-605. Chief of police; powers.

The chief of police shall have, in the discharge of his proper duties, like powers and be subject to like responsibilities as sheriffs in similar cases.

The purpose of this section is to give chief of police the same powers and responsibilities to enforce the law as that given to sheriffs; it does not make the chief of police liable for the acts of policemen. Webber v. Andersen, 187 Neb. 9, 187 N.W.2d 290 (1971).

The chief of police has same duty as sheriff to interfere for prevention of public violation of the law. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).



14-606 - Police officer; bond; arrest powers.

14-606. Police officer; bond; arrest powers.

Each police officer shall give a bond, shall have the same powers as sheriffs in arresting all offenders against the laws of the state, and may arrest all offenders against the ordinances of the city with or without a warrant. In discharge of their duties as police officers, they shall be subject to the immediate orders of the chief of police.

A policeman is an officer who is required to give an official bond, and premium is payable from general funds of the city. Wheeler v. City of Omaha, 111 Neb. 494, 196 N.W. 894 (1924).

Policeman is required to give bond as a public officer. Rooney v. City of Omaha, 104 Neb. 260, 177 N.W. 166 (1920).



14-607 - Police officer; reports; duties.

14-607. Police officer; reports; duties.

It shall be the duty of policemen to make a daily report to the chief of police of the time of lighting and extinguishing of all public lights and lamps upon their beats, and also any lamps that may be broken or out of repair. They shall also report to the same office any defect in any sidewalk, street, alley or other public highway or the existence of ice or dangerous obstructions on the walks or streets, or break in any sewer, or disagreeable odors emanating from inlets to sewers, or any violation of the health laws or ordinances of the city. Suitable blanks for making such reports shall be furnished to the chief of police by the city electrician and health commissioner. Such reports shall be by the chief of police transmitted to the proper officers of the city. In case of any violation of laws or ordinances the policeman making report shall report the facts to the city prosecutor. They shall also perform such other duties as may be required by ordinance.



14-608 - Repealed. Laws 1965, c. 78, § 2.

14-608. Repealed. Laws 1965, c. 78, § 2.



14-609 - Police; removal.

14-609. Police; removal.

All members or appointees of the police department shall be subject to removal by the city council in the same manner as provided for members of the fire department.

All members of police department are subject to removal by city council in the same manner as provided for members of fire department. State ex rel. Sutton v. Towl, 127 Neb. 848, 257 N.W. 263 (1934).



14-610 - Repealed. Laws 1973, LB 420, § 1.

14-610. Repealed. Laws 1973, LB 420, § 1.



14-611 - Repealed. Laws 1973, LB 420, § 1.

14-611. Repealed. Laws 1973, LB 420, § 1.



14-612 - Repealed. Laws 1973, LB 420, § 1.

14-612. Repealed. Laws 1973, LB 420, § 1.



14-613 - Repealed. Laws 1973, LB 420, § 1.

14-613. Repealed. Laws 1973, LB 420, § 1.



14-614 - Repealed. Laws 1973, LB 420, § 1.

14-614. Repealed. Laws 1973, LB 420, § 1.



14-615 - Repealed. Laws 1973, LB 420, § 1.

14-615. Repealed. Laws 1973, LB 420, § 1.



14-616 - Repealed. Laws 1973, LB 420, § 1.

14-616. Repealed. Laws 1973, LB 420, § 1.



14-617 - Repealed. Laws 1973, LB 420, § 1.

14-617. Repealed. Laws 1973, LB 420, § 1.



14-618 - Repealed. Laws 1973, LB 420, § 1.

14-618. Repealed. Laws 1973, LB 420, § 1.



14-619 - Repealed. Laws 1973, LB 420, § 1.

14-619. Repealed. Laws 1973, LB 420, § 1.



14-620 - Repealed. Laws 1973, LB 420, § 1.

14-620. Repealed. Laws 1973, LB 420, § 1.



14-701 - Transferred to section 14-102.02.

14-701. Transferred to section 14-102.02.



14-702 - Fire department; officers, employees; appointment; criminal history record information check.

14-702. Fire department; officers, employees; appointment; criminal history record information check.

The city council shall employ a chief of the fire department and all other officers, firefighters, and assistants as may be proper and necessary for the effective service of the fire department to the extent and limit that the funds provided by the city council for that purpose will allow. Each fire department applicant shall, as a condition of employment, submit to the city a full set of his or her fingerprints along with written permission authorizing the city to forward the set of fingerprints to the Federal Bureau of Investigation, through either the Nebraska State Patrol or the police department, to facilitate a check of his or her criminal history record information by the Identification Division of the Federal Bureau of Investigation. The fingerprint check provided for in this section shall be solely for the purpose of confirming information provided by the fire department applicant.



14-703 - Repealed. Laws 1965, c. 78, § 2.

14-703. Repealed. Laws 1965, c. 78, § 2.



14-704 - Fire department; officers; removal; causes; procedure.

14-704. Fire department; officers; removal; causes; procedure.

All members or appointees of the fire department shall be subject to removal by the city council under such rules and regulations as may be adopted, and whenever the council shall consider and declare such removal necessary for the proper management or discipline, or for the more effective working or service of the fire department. No member or officer of the fire department shall be discharged for political reasons, nor shall a person be employed or taken into such department for political reasons. Before a fireman can be discharged, charges must be filed against him before the council and a hearing had thereon, and an opportunity given such member to defend against such charges, but this provision shall not be construed to prevent peremptory suspension of such member by his superiors in case of misconduct or neglect of duty or disobedience to orders. Whenever any such suspension is made, charges shall be at once filed before the council by the person ordering such suspension, and a trial had thereon. The council shall have the power to enforce the attendance of witnesses and the production of books and papers, and to administer oaths to them in the same manner and with like effect and under the same penalties as in the case of magistrates exercising civil and criminal jurisdiction under the statutes of the State of Nebraska. It shall have such other powers and perform such other duties as may be authorized or defined by ordinance.

Dismissal is necessary when the employee lacks the qualifications of the position, fails in the performance of his duties, or has been shown to be an unfit or improper person to hold the position. Lewis v. City of Omaha, 153 Neb. 11, 43 N.W.2d 419 (1950).

This section makes members of fire department subject to removal by city council under conditions specified herein. State ex rel. Sutton v. Towl, 127 Neb. 848, 257 N.W. 263 (1934).

Members of police or fire department may be discharged on economic grounds without notice of hearing. State ex rel. Gieseke v. Moores, 63 Neb. 301, 88 N.W. 490 (1901); Moores v. State ex rel. Shoop, 54 Neb. 486, 74 N.W. 823 (1898).

Passage of resolution abolishing office and notification of incumbent that his services were no longer needed is sufficient to constitute discharge of officer. Moores v. State ex rel. Cox, 4 Neb. Unof. 235, 93 N.W. 986 (1903).



14-705 - Repealed. Laws 1973, LB 420, § 1.

14-705. Repealed. Laws 1973, LB 420, § 1.



14-706 - Repealed. Laws 1973, LB 420, § 1.

14-706. Repealed. Laws 1973, LB 420, § 1.



14-707 - Repealed. Laws 1973, LB 420, § 1.

14-707. Repealed. Laws 1973, LB 420, § 1.



14-708 - Repealed. Laws 1973, LB 420, § 1.

14-708. Repealed. Laws 1973, LB 420, § 1.



14-709 - Authorized arson investigator; classified as a peace officer; when; powers.

14-709. Authorized arson investigator; classified as a peace officer; when; powers.

Any person who is a sworn member of an organized and paid fire department of any city of the metropolitan class and who is an authorized arson investigator for such city in order to determine the cause, origin, and circumstances of fires shall be classified as a peace officer while on duty and in the course of any such investigation. Such person shall possess the same powers of arrest, search, and seizure and the securing and service of warrants as police officers of such city.

While on duty and in the course of any such investigation, such person may carry such weapons as may be necessary but only if that person has satisfactorily completed a training program offered or approved by the Nebraska Police Standards Advisory Council or equivalent training offered by such city and certified by the council. Such training need not include exposure to vehicle and traffic law, traffic control and accident investigation, or first aid.

Such person shall in addition have been an active member of an organized fire department for a minimum of six years and shall meet the minimum qualifications and training standards established by the city for all firefighters.

Any person granted the powers enumerated in this section may exercise such powers only while on duty and during the course of investigating the cause, origin, and circumstances of a fire.



14-801 - Repealed. Laws 1969, c. 138, § 28.

14-801. Repealed. Laws 1969, c. 138, § 28.



14-802 - Repealed. Laws 1969, c. 138, § 28.

14-802. Repealed. Laws 1969, c. 138, § 28.



14-803 - Repealed. Laws 1969, c. 138, § 28.

14-803. Repealed. Laws 1969, c. 138, § 28.



14-804 - Claims; allowance; procedure; appeal.

14-804. Claims; allowance; procedure; appeal.

Before any claim against the city, except officers' salaries earned within twelve months or interest on the public debt is allowed, the claimant or his agent or attorney shall verify the same by his affidavit, stating that the several items therein mentioned are just and true and the services charged therein or articles furnished, as the case may be, were rendered or furnished as therein charged, and that the amount therein charged and claimed is due and unpaid, allowing all just credits. The city comptroller and his deputy shall have authority to administer oaths and affirmations in all matters required by this section. All claims against the city must be filed with the city comptroller. When the claim of any person against the city is disallowed, in whole or in part, by the city council, such person may appeal from the decision of said city council to the district court of the same county, as provided in section 14-813.

1. Claims required to be filed

2. Claims not required to be filed

3. Provisions of warrant

4. Miscellaneous

1. Claims required to be filed

The filing of a claim pursuant to this section is a procedural prerequisite to the prosecution of a wage claim against a city in the district court. Hawkins v. City of Omaha, 261 Neb. 943, 627 N.W.2d 118 (2001).

Statute requiring all claims against city to be filed with city comptroller includes claims for pension and disability and is mandatory. Schmitt v. City of Omaha, 191 Neb. 608, 217 N.W.2d 86 (1974).

Claim for premiums on policemen's bond must be filed. Wheeler v. City of Omaha, 111 Neb. 494, 196 N.W. 894 (1924).

2. Claims not required to be filed

This section does not require filing of claim with city council for refund of taxes paid under protest. City of Omaha v. Hodgskins, 70 Neb. 229, 97 N.W. 346 (1903).

To collect award of damages on condemnation of property, it is not necessary to file claim with city council. City of Omaha v. Clarke, 66 Neb. 33, 92 N.W. 146 (1902).

3. Provisions of warrant

Warrant is not invalidated by unauthorized recitals. Rogers v. City of Omaha, 82 Neb. 118, 117 N.W. 119 (1908).

Warrant properly issued by the city is written acknowledgment of indebtedness and a promise to pay and arrests running of statute of limitations. Rogers v. City of Omaha, 80 Neb. 591, 114 N.W. 833 (1908).

Warrant which is a valid obligation, payable out of general fund, is not invalidated by a recital that it is payable out of a special fund which city is not authorized to create. Abrahams v. City of Omaha, 80 Neb. 271, 114 N.W. 161 (1907).

4. Miscellaneous

Application of the Wage Payment and Collection Act does not affect the need to satisfy the requisites of pursuing a claim against a city of the metropolitan class. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

The filing of a claim pursuant to this section is a procedural prerequisite to the prosecution of wage claims against the city. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

Requirements of this section must be met before a claim can be filed against the city. Litigants cannot confer subject matter jurisdiction on a judicial tribunal by either acquiescence or consent. Coffelt v. City of Omaha, 223 Neb. 108, 388 N.W.2d 467 (1986).

A condition precedent to seeking relief in district court on a claim against a city of the metropolitan class is that claimants must file a claim with the city comptroller. Halbleib v. City of Omaha, 222 Neb. 844, 388 N.W.2d 60 (1986).

Generally, before any court may acquire jurisdiction over a claim against a city of the metropolitan class, the procedures set out in this section must have been followed. Bolan v. Boyle, 222 Neb. 826, 387 N.W.2d 690 (1986).

A partial estimate by city engineer on paving contract and by him reported for approval and allowance is a claim against city and appeal will lie. Lobeck v. State ex rel. Nebraska Bitulithic Co., 72 Neb. 595, 101 N.W. 247 (1904).



14-805 - Claims; disallowance; notice.

14-805. Claims; disallowance; notice.

Upon the rejection or disallowance of any claim, it shall be the duty of the city clerk to notify the claimant or his agent or attorney of such fact, unless such notice is waived in writing. Such notice may be served by any person authorized by the city clerk and must be served within ten days from the rejection of such claim. The notice and return thereon must be filed with the comptroller.



14-806 - Claims; time limit for allowing; payment prohibited, when.

14-806. Claims; time limit for allowing; payment prohibited, when.

No bill or claim for labor, salary or material, or for extra service or overtime or account of any kind against the city, after it has been adversely reported on and rejected by the administration under which it has been incurred, and no bill, account or claim, not presented or claimed within eighteen months after it was incurred and payable, shall be allowed or authorized to be paid by any mayor and council except through the judgment of a court of competent jurisdiction. These provisions shall apply equally to any modification of the same account in whatever form it may be presented.

This section operates as a statute of limitations for wage claims against a city of the metropolitan class. Under this section, an administration may pay a timely wage claim rejected by a prior administration if ordered to do so by a court. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

This section is a limitation upon the power and jurisdiction of the council itself. Redell v. City of Omaha, 80 Neb. 178, 113 N.W. 1054 (1907).



14-807 - Property damage assessments; appeal; exclusive remedy; effect.

14-807. Property damage assessments; appeal; exclusive remedy; effect.

In all cases of damage arising under the provisions of this act the party or parties whose property is damaged or sought to be taken by the provisions of this act shall have the right to appeal from such assessment of damages, but such appeal shall not delay the appropriation of the property sought to be taken, or delay the improvement proposed, or retard the change of grade sought to be made. In no case shall the city be liable for the costs or interest on such appeal, unless the party appealing shall be adjudged entitled, upon the appeal, to a greater amount of damage than was awarded. The remedy by appeal herein allowed shall be deemed and held to be exclusive.

Owner failing to appeal from special assessment is estopped to question same unless council without jurisdiction. Burkley v. City of Omaha, 102 Neb. 308, 167 N.W. 72 (1918).

It is necessary to the taking of an appeal that petition be filed in the district court within thirty days after the final order of the council assessing damages. Creighton University v. City of Omaha, 91 Neb. 486, 136 N.W. 829 (1912).

Damages need not be definitely fixed and ascertained before the appropriation of property, as act expressly provides that appeal shall not delay the taking, and until the appeal is determined, the amount of damages involved is a matter of conjecture. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).



14-808 - Corporate name; process; service upon city.

14-808. Corporate name; process; service upon city.

The corporate name of each metropolitan city shall be The City of .................., and all process or notice whatever affecting any such city shall be served in the manner provided for service of a summons in a civil action.

Notice must be in writing and be served on mayor or acting mayor or in their absence from city, upon city clerk. Gordon v. City of Omaha, 77 Neb. 556, 110 N.W. 313 (1906).



14-809 - Actions; intervention; waiver of service; confession of judgment; power of city attorney.

14-809. Actions; intervention; waiver of service; confession of judgment; power of city attorney.

The city attorney shall have power to intervene in any suit or proceeding when the rights of the city are involved, or where the city is a proper party. He shall also have power to waive the issuance and service of summons and may enter a voluntary appearance when in his opinion the interests of the city may require it. He shall have power to confess judgment when authorized by the city council, and not otherwise.

Nebraska private citizens cannot maintain action under Clayton Act for alleged injury to municipality arising from alleged Sherman Act violations. Cosentino v. Carver-Greenfield Corp., 433 F.2d 1274 (8th Cir. 1970).



14-810 - Actions; failure of city to defend; right of taxpayer; costs.

14-810. Actions; failure of city to defend; right of taxpayer; costs.

If the city shall refuse or neglect to defend any suit at law or in equity brought against it, any resident taxpayer may defend said suit on its behalf at the cost of the city, not including attorney's fees.

Resident taxpayer may commence and prosecute to judgment an equitable action for enforcement of a claim on behalf of city which its officers have refused to enforce. Pedersen v. Westroads, Inc., 189 Neb. 236, 202 N.W.2d 198 (1972).

If the city neglects or refuses to defend an action, a resident taxpayer may do so on behalf of the city. Lynch v. City of Omaha, 153 Neb. 147, 43 N.W.2d 589 (1950).

Where duly constituted representatives of city refuse or neglect to defend action, resident taxpayer may defend at cost of city, not including attorney's fees. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

Where taxpayer with notice fails to appeal, he cannot thereafter bring injunction. Morse v. City of Omaha, 67 Neb. 426, 93 N.W. 734 (1903).



14-811 - Franchises; grant; modification; procedure; notice; election.

14-811. Franchises; grant; modification; procedure; notice; election.

Any ordinance or resolution granting, extending, changing or modifying the terms and conditions of a franchise shall not be passed until at least four weeks shall have elapsed after its introduction or proposal, and not until such resolution or ordinance has been published daily for at least two weeks in the official newspaper of the city. It shall not become effective or binding until submitted to the electors and approved by a majority vote thereof. Submission to the electors shall be made as provided in section 14-202. A new franchise shall not hereafter be granted or any modification or extension of any existing franchise made unless an annuity or royalty be provided and reserved to the city to be based either upon a fixed reasonable amount per year or a fixed percentage of the earnings under the operation of the franchise so granted, and not then until the same has been submitted to a vote and approved by the electors at a general city election or special election called for that purpose.

The power granted by section 18-2204 to the city to levy by ordinance an occupation tax upon community antenna television service is a special statute which takes precedence over the general provisions of this section requiring submission of a franchise annuity or royalty to the electorate. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).

A lease-purchase agreement relating to financing of a waste disposal plant and authorized by section 14-365.05 is not a franchise that violates this section. Cosentino v. City of Omaha, 186 Neb. 407, 183 N.W.2d 475 (1971).

Defendant's use of streets in supplying steam and chilled water for purposes of heating and air conditioning did not require granting of franchise. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).

State Railway Commission may regulate operation of taxicab company in Omaha. In re Yellow Cab & Baggage Co., 126 Neb. 138, 253 N.W. 80 (1934).

A permit to operate auto buses on streets of a city is not a franchise, and need not be submitted to a vote of the people. Omaha & Council Bluffs St. Ry. Co. v. City of Omaha, 114 Neb. 483, 208 N.W. 123 (1926).

Taxpayer cannot maintain suit to enjoin city from granting franchise to telephone company unless taxation will be increased thereby. Clark v. Interstate Independent Telephone Co., 72 Neb. 883, 101 N.W. 977 (1904).

Ordinance extending time for purchase of plant of water company is an extension of a franchise and must be submitted to popular vote. Poppleton v. Moores, 62 Neb. 851, 88 N.W. 128 (1901), affirmed on rehearing, 67 Neb. 388, 93 N.W. 747 (1903).

Ordinance or resolutions for building sidewalks should be published. Ives v. Irey, 51 Neb. 136, 70 N.W. 961 (1897).



14-812 - City property; exemption from taxation, execution; judgments, how paid.

14-812. City property; exemption from taxation, execution; judgments, how paid.

Lands, houses, money, debts due the city, and property, and assets of every description belonging to any metropolitan city, shall be exempt from taxation, execution, and sale. Judgments against the said city shall be paid out of the judgment fund, or out of a special fund created for the purpose.

Municipal waterworks of Omaha is not taxable. City of Omaha v. Douglas County, 96 Neb. 865, 148 N.W. 938 (1914).

Term "special fund" refers to a levy made for payment of specific judgments when general levy is insufficient. City of Omaha v. State ex rel. Metzger, 69 Neb. 29, 94 N.W. 979 (1903).



14-813 - Awards, orders of council; appeals from; procedure; indigent appellant.

14-813. Awards, orders of council; appeals from; procedure; indigent appellant.

Whenever the right of appeal is conferred by this act, the procedure, unless otherwise provided, shall be substantially as follows: The claimant or appellant shall, within twenty days after the date of the order complained of, execute a bond to such city with sufficient surety to be approved by the clerk, conditioned for the faithful prosecution of such appeal, and the payment of all costs adjudged against the appellant. Such bond shall be filed in the office of the city clerk. Upon the request of the appellant and the payment by the appellant to the city clerk or his or her designee of the estimated cost of preparation of the transcript, the city clerk shall cause a complete transcript of the proceedings of the city relating to its decision to be prepared. The cost of preparing the transcript shall be calculated in the same manner as the calculation of the fee for a court reporter for the preparation of a bill of exceptions as specified by rules of practice prescribed by the Supreme Court. At such time as the completed transcript is presented to the appellant, the appellant shall pay the amount of the cost of preparation in excess of the estimated amount already paid or shall receive a refund of any amount in excess of the actual cost. An appellant determined to be indigent shall not be required to pay a bond or any costs associated with such transcript preparation. For purposes of this section, indigent means the inability to financially pursue the appeal without prejudicing the appellant's ability to provide economic necessities for the appellant or the appellant's family. Indigency shall be determined by the court having jurisdiction over the appeal upon motion of the appellant. The court shall make a reasonable inquiry to determine the appellant's financial condition and shall consider such factors as the appellant's income, the availability to the appellant of other resources, including real and personal property, bank accounts, social security benefits, and unemployment or other benefits, the appellant's normal living expenses, the appellant's outstanding debts, the number and age of the appellant's dependents, and other relevant circumstances. It shall be the duty of the claimant or appellant to file a petition in the district court as in the commencement of an action within thirty days after the date of the order or award appealed from, and he or she shall also file such transcript before answer day. The proceedings of the district court shall thereafter be the same as on appeal from the county board. Any taxpayer may appeal from the allowance of any claim against the city by giving a bond and complying with this section.

This section shall not be so construed as to prevent the city council from once reconsidering its action on any claim or award upon ten days' notice to the parties interested.

A city council's disallowance of a claim because it accrued prior to eighteen months before the filing of the claim is not appealable. Thompson v. City of Omaha, 235 Neb. 346, 455 N.W.2d 538 (1990).

The action of the city council on claims for pension and disability is reviewable in the district court by way of petition in error or appeal. Schmitt v. City of Omaha, 191 Neb. 608, 217 N.W.2d 86 (1974).

Filing of transcript under this section is not jurisdictional. Adams v. City of Omaha, 179 Neb. 684, 139 N.W.2d 885 (1966).

Right to amend appeal bond in eminent domain proceedings is conferred. Ballantyne Co. v. City of Omaha, 173 Neb. 229, 113 N.W.2d 486 (1962).

Railroad company could enjoin illegal special assessment. Chicago & N.W. Ry. Co. v. City of Omaha, 156 Neb. 705, 57 N.W.2d 753 (1953).

Condemnees may appeal to the district court from award of appraisers. Trial in district court is no different with respect to rules of evidence than in any other condemnation proceeding. Papke v. City of Omaha, 152 Neb. 491, 41 N.W.2d 751 (1950).

Petition must be filed in district court within thirty days after final order of council assessing damage. Creighton University v. City of Omaha, 91 Neb. 486, 136 N.W. 829 (1912).

An appeal from a special assessment by a metropolitan-class city taken as specified in this section means that proceedings from a district court shall be the same as on appeal from a county board, and under sections 25-1901 through 25-1908, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



14-814 - Utilities district; torts or obligations; exemption of city from liability.

14-814. Utilities district; torts or obligations; exemption of city from liability.

A city of the metropolitan class shall not be liable for any tort or act of negligence of the metropolitan utilities district or of any other utility board or body with full and independent powers of control, or for torts or acts of negligence of any of the officers or employees of such board which may in any way result from, grow out of, or be connected with the maintenance, management, control, or operation of any water system or plant, any gas system or plant, or any other public utility system or plant which the city may acquire or own but which has been placed in the control of and is maintained and operated by any such district or board. The city shall not be liable for the debts and obligations of any such district or board incurred in connection with or in any way pertaining to the maintenance, management, control, or operation of any such plant or system by such board of control with full authority over the revenue and earnings of such system or plant.



14-815 - Utilities district; powers and duties exclusive.

14-815. Utilities district; powers and duties exclusive.

Nothing in sections 14-101 to 14-138, 14-201 to 14-229, 14-360 to 14-376, 14-501 to 14-556, 14-601 to 14-609, 14-702, 14-704, and 14-804 to 14-816 shall be construed so as to interfere with the powers, duties, authority, and privileges that are conferred and imposed upon the metropolitan utilities district as prescribed by law, but all matters relating to the powers, duties, authority, and privileges of such metropolitan utilities district so far as elsewhere conferred, imposed, and defined by law shall be exclusive and paramount.

The Metropolitan Utilities District has exclusive authority over the routine inspection of gas furnaces, and this authority is not shared with the City of Omaha. McNally v. City of Omaha, 273 Neb. 558, 731 N.W.2d 573 (2007).



14-816 - City records; inspection; reports of city officers.

14-816. City records; inspection; reports of city officers.

All citizens of this state and other persons interested in the examination of the records kept by any officer of the city, are hereby fully empowered and authorized to examine the same free of charge during the hours the respective offices may be kept open for the ordinary transaction of business. The city council shall have power to require from any officer of the city at any time a report in detail of the transactions in his office, or any matter connected therewith.



14-817 - Bond; cost, appeal, supersedeas, injunction, attachment; when not required.

14-817. Bond; cost, appeal, supersedeas, injunction, attachment; when not required.

No bond for cost, appeal, supersedeas, injunction or attachment shall be required of any city of the metropolitan class or of any officer, board, commission, head of any department, agent or employee of any such city in any proceeding or court action in which said city of the metropolitan class or its officer, board, commission, head of department, agent or employee is a party litigant in its or his official capacity.

An appeal by a party described in this section operates as a supersedeas of a lower court judgment. Cummings Enterprises v. Shukert, 231 Neb. 370, 436 N.W.2d 199 (1989).



14-818 - Paunch manure, rendering, or sewage plant; refuse area; establish; residential area; restriction.

14-818. Paunch manure, rendering, or sewage plant; refuse area; establish; residential area; restriction.

After July 19, 1980, no person shall establish a paunch manure, rendering, or sewage treatment plant or facility, or an area where refuse, garbage, or rubbish is disposed of within three thousand three hundred feet of a residential area in a metropolitan-class city. For purposes of this section residential area shall mean an area designated as residential under the zoning authority of the city.



14-901 - Repealed. Laws 1992, LB 746, § 79.

14-901. Repealed. Laws 1992, LB 746, § 79.



14-902 - Repealed. Laws 1992, LB 746, § 79.

14-902. Repealed. Laws 1992, LB 746, § 79.



14-903 - Repealed. Laws 1992, LB 746, § 79.

14-903. Repealed. Laws 1992, LB 746, § 79.



14-904 - Repealed. Laws 1992, LB 746, § 79.

14-904. Repealed. Laws 1992, LB 746, § 79.



14-905 - Repealed. Laws 1992, LB 746, § 79.

14-905. Repealed. Laws 1992, LB 746, § 79.



14-906 - Repealed. Laws 1992, LB 746, § 79.

14-906. Repealed. Laws 1992, LB 746, § 79.



14-907 - Repealed. Laws 1992, LB 746, § 79.

14-907. Repealed. Laws 1992, LB 746, § 79.



14-908 - Repealed. Laws 1992, LB 746, § 79.

14-908. Repealed. Laws 1992, LB 746, § 79.



14-909 - Repealed. Laws 1992, LB 746, § 79.

14-909. Repealed. Laws 1992, LB 746, § 79.



14-910 - Repealed. Laws 1992, LB 746, § 79.

14-910. Repealed. Laws 1992, LB 746, § 79.



14-911 - Repealed. Laws 1992, LB 746, § 79.

14-911. Repealed. Laws 1992, LB 746, § 79.



14-912 - Repealed. Laws 1992, LB 746, § 79.

14-912. Repealed. Laws 1992, LB 746, § 79.



14-913 - Repealed. Laws 1992, LB 746, § 79.

14-913. Repealed. Laws 1992, LB 746, § 79.



14-914 - Repealed. Laws 1992, LB 746, § 79.

14-914. Repealed. Laws 1992, LB 746, § 79.



14-915 - Repealed. Laws 1992, LB 746, § 79.

14-915. Repealed. Laws 1992, LB 746, § 79.



14-916 - Repealed. Laws 1992, LB 746, § 79.

14-916. Repealed. Laws 1992, LB 746, § 79.



14-917 - Repealed. Laws 1992, LB 746, § 79.

14-917. Repealed. Laws 1992, LB 746, § 79.



14-918 - Repealed. Laws 1992, LB 746, § 79.

14-918. Repealed. Laws 1992, LB 746, § 79.



14-1001 - Transferred to section 14-2101.

14-1001. Transferred to section 14-2101.



14-1002 - Transferred to section 14-2112.

14-1002. Transferred to section 14-2112.



14-1003 - Transferred to section 14-2102.

14-1003. Transferred to section 14-2102.



14-1004 - Transferred to section 14-2103.

14-1004. Transferred to section 14-2103.



14-1005 - Transferred to section 14-2104.

14-1005. Transferred to section 14-2104.



14-1006 - Transferred to section 14-2105.

14-1006. Transferred to section 14-2105.



14-1007 - Transferred to section 14-2106.

14-1007. Transferred to section 14-2106.



14-1008 - Transferred to section 14-2113.

14-1008. Transferred to section 14-2113.



14-1009 - Transferred to section 14-2120.

14-1009. Transferred to section 14-2120.



14-1010 - Transferred to section 14-2118.

14-1010. Transferred to section 14-2118.



14-1011 - Transferred to section 14-2119.

14-1011. Transferred to section 14-2119.



14-1012 - Transferred to section 14-2107.

14-1012. Transferred to section 14-2107.



14-1013 - Transferred to section 14-2137.

14-1013. Transferred to section 14-2137.



14-1014 - Repealed. Laws 1957, c. 21, § 3.

14-1014. Repealed. Laws 1957, c. 21, § 3.



14-1015 - Transferred to section 14-2114.

14-1015. Transferred to section 14-2114.



14-1016 - Transferred to section 14-2121.

14-1016. Transferred to section 14-2121.



14-1017 - Transferred to section 14-2148.

14-1017. Transferred to section 14-2148.



14-1018 - Transferred to section 14-2108.

14-1018. Transferred to section 14-2108.



14-1019 - Transferred to section 14-2149.

14-1019. Transferred to section 14-2149.



14-1020 - Transferred to section 14-1101.01.

14-1020. Transferred to section 14-1101.01.



14-1021 - Transferred to section 14-2110.

14-1021. Transferred to section 14-2110.



14-1022 - Transferred to section 14-2111.

14-1022. Transferred to section 14-2111.



14-1023 - Transferred to section 14-2126.

14-1023. Transferred to section 14-2126.



14-1024 - Transferred to section 14-2127.

14-1024. Transferred to section 14-2127.



14-1025 - Repealed. Laws 1957, c. 21, § 3.

14-1025. Repealed. Laws 1957, c. 21, § 3.



14-1026 - Transferred to section 14-2143.

14-1026. Transferred to section 14-2143.



14-1027 - Transferred to section 14-2144.

14-1027. Transferred to section 14-2144.



14-1028 - Transferred to section 14-2140.

14-1028. Transferred to section 14-2140.



14-1029 - Transferred to section 14-2142.

14-1029. Transferred to section 14-2142.



14-1030 - Transferred to section 14-2152.

14-1030. Transferred to section 14-2152.



14-1031 - Repealed. Laws 1992, LB 746, § 79.

14-1031. Repealed. Laws 1992, LB 746, § 79.



14-1032 - Transferred to section 14-2157.

14-1032. Transferred to section 14-2157.



14-1033 - Repealed. Laws 1984, LB 975, § 14.

14-1033. Repealed. Laws 1984, LB 975, § 14.



14-1034 - Transferred to section 14-2145.

14-1034. Transferred to section 14-2145.



14-1035 - Transferred to section 14-2146.

14-1035. Transferred to section 14-2146.



14-1036 - Transferred to section 14-2147.

14-1036. Transferred to section 14-2147.



14-1037 - Repealed. Laws 1992, LB 746, § 79.

14-1037. Repealed. Laws 1992, LB 746, § 79.



14-1038 - Transferred to section 14-2123.

14-1038. Transferred to section 14-2123.



14-1039 - Transferred to section 14-2124.

14-1039. Transferred to section 14-2124.



14-1040 - Repealed. Laws 1992, LB 746, § 79.

14-1040. Repealed. Laws 1992, LB 746, § 79.



14-1041 - Transferred to section 14-2138.

14-1041. Transferred to section 14-2138.



14-1042 - Transferred to section 14-2139.

14-1042. Transferred to section 14-2139.



14-1101 - Transferred to section 14-2153.

14-1101. Transferred to section 14-2153.



14-1101.01 - Transferred to section 14-2109.

14-1101.01. Transferred to section 14-2109.



14-1102 - Transferred to section 14-2115.

14-1102. Transferred to section 14-2115.



14-1102.01 - Transferred to section 14-2154.

14-1102.01. Transferred to section 14-2154.



14-1103 - Repealed. Laws 1992, LB 746, § 79.

14-1103. Repealed. Laws 1992, LB 746, § 79.



14-1103.01 - Transferred to section 14-2122.

14-1103.01. Transferred to section 14-2122.



14-1103.02 - Transferred to section 14-2116.

14-1103.02. Transferred to section 14-2116.



14-1103.03 - Transferred to section 14-2125.

14-1103.03. Transferred to section 14-2125.



14-1104 - Transferred to section 14-2141.

14-1104. Transferred to section 14-2141.



14-1105 - Transferred to section 14-2133.

14-1105. Transferred to section 14-2133.



14-1106 - Repealed. Laws 1957, c. 22, § 1.

14-1106. Repealed. Laws 1957, c. 22, § 1.



14-1107 - Repealed. Laws 1957, c. 22, § 1.

14-1107. Repealed. Laws 1957, c. 22, § 1.



14-1108 - Transferred to section 14-2134.

14-1108. Transferred to section 14-2134.



14-1109 - Transferred to section 14-2135.

14-1109. Transferred to section 14-2135.



14-1110 - Transferred to section 14-2136.

14-1110. Transferred to section 14-2136.



14-1111 - Transferred to section 14-2128.

14-1111. Transferred to section 14-2128.



14-1111.01 - Transferred to section 14-2129.

14-1111.01. Transferred to section 14-2129.



14-1111.02 - Transferred to section 14-2130.

14-1111.02. Transferred to section 14-2130.



14-1112 - Transferred to section 14-2131.

14-1112. Transferred to section 14-2131.



14-1113 - Transferred to section 14-2132.

14-1113. Transferred to section 14-2132.



14-1114 - Transferred to section 14-2151.

14-1114. Transferred to section 14-2151.



14-1115 - Transferred to section 14-2150.

14-1115. Transferred to section 14-2150.



14-1116 - Transferred to section 14-2155.

14-1116. Transferred to section 14-2155.



14-1117 - Transferred to section 14-2156.

14-1117. Transferred to section 14-2156.



14-1201 - Bridges; acquisition; construction; maintenance; operation; powers of city; jurisdiction; exercise of powers.

14-1201. Bridges; acquisition; construction; maintenance; operation; powers of city; jurisdiction; exercise of powers.

Any city of the metropolitan class, including one governed under a home rule charter, is hereby authorized and empowered to acquire by purchase, condemnation, bargain and sale, lease, sublease, gift or otherwise, any bridge or viaduct, including approaches and avenues, rights-of-way or easements of access to approaches, necessary real and personal property incident thereto and franchises, special privileges, leases, and contracts in connection with such bridges or viaducts. It is also authorized and empowered to construct and contract for the construction of bridges or viaducts, including all of aforesaid appurtenances, facilities, and property. It is also authorized and empowered thereafter to repair, maintain, extend, renew, reconstruct, replace or enlarge and to mortgage or lease and to use and operate any such bridges or viaducts as toll or free bridges, either or both from time to time for public use and travel of all kinds by railroads, street railways, bus lines, vehicles, and pedestrians, and other uses, any or all as may be determined by the governing body of the city. It may use same for public utility purposes, and fix the rates of toll or the charges for the use of same, and grant nonexclusive franchises for use of same for public utility purposes upon such terms and conditions as may be prescribed by ordinance. It may exercise all such powers within the city limits and five miles outside thereof within the State of Nebraska, and any adjoining state, and across any navigable or nonnavigable stream forming the boundary between such states after having obtained authority, if any be necessary, from such states and from the United States. It may exercise such powers directly through the governing body of the city or any committee thereof or through a bridge commission created as provided in sections 14-1227 and 14-1244 to 14-1246, or part any one and part any other.

Right of city of Omaha to construct bridge across Missouri River and issue revenue bonds payable from bridge tolls upheld. Kirby v. Omaha Bridge Commission, 127 Neb. 382, 255 N.W. 776 (1934).



14-1202 - Bridges; powers; joint action authorized.

14-1202. Bridges; powers; joint action authorized.

Any power granted by sections 14-1201 to 14-1252 to such city may be exercised by the city independently or in cooperation with or aid of similar action by any other city or any county in Nebraska, or any city or county in an adjoining state, or the State of Nebraska, or any adjoining states, or state, or the government of the United States, when such other political unit has been authorized by law to exercise the necessary powers. Such joint action may be directly by the governing body of the city through the medium of a joint bridge commission subject to the same conditions provided in said sections for independent action.



14-1203 - Bridges; utility franchises; power to grant.

14-1203. Bridges; utility franchises; power to grant.

The cities specified in section 14-1201, through the governing bodies thereof, are authorized and empowered to grant franchises for the nonexclusive use of the bridges acquired under sections 14-1201 to 14-1252 to public utilities upon such terms, conditions, and for such consideration as such cities may impose, whether incident to or part of the purchase of an existing bridge and rights of utilities in connection therewith, or otherwise, and thereafter to extend the duration or to amend the terms and conditions thereof. In the case of interstate bridges, any such grant shall be made by the governing body of such city by ordinance and no vote of the electors of the city shall be required. In no case shall such a grant be made by any bridge commission.



14-1204 - Bridges; conveyance to state or United States for free bridge; conditions.

14-1204. Bridges; conveyance to state or United States for free bridge; conditions.

In the event that the State of Nebraska, an adjoining state, the government of the United States, either, any or all of them, should agree to take over any bridge acquired by the city or in course of construction under sections 14-1201 to 14-1252 and thereafter maintain and operate same as a free bridge at its or their expense, then such city is authorized to convey such bridge on such conditions to such party or parties. Such conveyance shall not be made unless and until all outstanding bonds issued to finance the bridge have been paid and canceled.



14-1205 - Bridges; acquisition; construction; power may be assigned; conditions.

14-1205. Bridges; acquisition; construction; power may be assigned; conditions.

Any such city may grant the exclusive right to purchase an existing bridge or to construct a new bridge, and to maintain any such bridge within a distance not exceeding one mile on each side of the bridge to be so purchased or constructed, for the period necessary to reimburse cost plus not exceeding eight percent thereof for financing charges, together with interest upon said cost and charges, but in no event to exceed ten years, subject to the condition that at the termination of such period, such bridge shall become the sole property of the public and thereafter be maintained and operated by the city as a toll or free bridge as such city may determine from time to time in harmony with the other provisions of sections 14-1201 to 14-1252 and the laws of the United States. Such grant shall be made in the same manner and subject to the same conditions as may be provided in the charter of such city for the granting of franchises. Any such grant or assignment shall by operation of law be subject to the following conditions: The number of officers and employees and the salaries, wages, and compensation thereof shall be reasonable; no person shall be permitted free use of the bridge or use at discriminatory toll; tolls shall be both adequate to hasten payment for the bridge and reasonable to the public; financing costs shall be reasonable and the city may impose requirements and safeguards as to the conservation of funds and insurance of property; complete statements of operations and finances shall be filed with the city clerk on bond interest dates upon completion of the bridge and upon delivery of same to the city; and the city shall have power to require or itself perform audits and examine the books and call for any reports at any time. The city may enforce these obligations in any court of competent jurisdiction. Any such assignment shall by operation of law be subject to the conditions that the plans and specifications, the location, size, type and method of construction, the boundaries and approaches and the estimates of cost of construction and acquisition shall be first submitted to the governing body of the city and receive its approval before any construction shall be commenced or any contract for construction or for financing construction shall be entered into.



14-1206 - Bridges; purchase or lease; how conducted.

14-1206. Bridges; purchase or lease; how conducted.

If any such city shall desire to purchase, lease or sublease any existing bridge and shall have received any such authority as may be necessary from the government of the United States, the governing body of such city may determine the fair value thereof, the appraised value of which shall not exceed two million dollars, including all interests of any nature therein, and may by written resolution tentatively offer the owners thereof jointly the price so determined, and if all such owners within ninety days thereafter shall file with the city clerk of such city a duly authorized and properly executed written tentative acceptance of such offer, binding themselves to accept the same and to assign such lease or sublease or convey good and complete title by warranty deed when and if the necessary funds shall be provided therefor, then upon the filing of such acceptance, the governing body of the city may submit to the electors thereof, at a special election called for that purpose or at any general election of such city or of the State of Nebraska within one hundred and twenty days after the filing of such acceptance, the question whether such purchase shall be made at the price stated on the ballot and the governing body of the city be authorized to issue bonds of the kind or kinds stated in the proposition and in any such amount as may be required to provide the necessary funds. The proposition so submitted shall be carried if the majority of the electors voting on such proposition shall vote in favor thereof; Provided, no election and no vote of electors shall be required upon the question of acquiring by purchase, lease or sublease any existing bridge or issuing revenue bonds, in an amount not to exceed two million dollars as authorized by section 14-1217, for the acquisition by purchase, lease or sublease of any existing bridge, if the governing body of such city shall determine by a vote of a majority of its members to dispense with such election or vote of electors as to such question. If the proposition shall be carried at the election, or if the governing body shall so determine to dispense with such election, the tentative acceptance of the owners of such bridge shall then become final and binding upon them and may be enforced in any court of competent jurisdiction. Such purchase may also be made subject to existing mortgages and the assumption of outstanding bonds. If repairs, reconditioning or reconstruction shall be necessary to place any bridge so purchased or to be purchased in safe, efficient or convenient condition, the governing body of the city shall be empowered to issue additional revenue bonds to provide funds for that purpose in an amount not to exceed fifteen percent of the purchase price of such bridge. Any proposition submitted to the electors shall be published on three consecutive days in the official newspaper of the city to be completed not less than ten days before the date of the election. If and when the governing body of any such city shall determine to dispense with such election or vote of the electors, or if a proposition shall have been submitted to a vote of the electors thereof and carried at such election, such governing body is hereby authorized and empowered to exercise all power and authority reasonably necessary and incidental to the exercise of the powers herein granted.



14-1207 - Bridges; right of eminent domain; procedure.

14-1207. Bridges; right of eminent domain; procedure.

If any such city shall desire to acquire any existing bridge or lease thereof or all interests therein by the exercise of the power of eminent domain, and shall have received any such authority as may be necessary from the government of the United States, it may exercise such power in such manner as Congress may require, and if the manner is not prescribed by Congress, the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



14-1208 - Repealed. Laws 1951, c. 101, § 127.

14-1208. Repealed. Laws 1951, c. 101, § 127.



14-1209 - Repealed. Laws 1951, c. 101, § 127.

14-1209. Repealed. Laws 1951, c. 101, § 127.



14-1210 - Repealed. Laws 1951, c. 101, § 127.

14-1210. Repealed. Laws 1951, c. 101, § 127.



14-1211 - Bridges; condemnation; award; submission to electors.

14-1211. Bridges; condemnation; award; submission to electors.

Within ninety days after a final condemnation award has been made the governing body of the city shall, if it elects to proceed further, introduce an ordinance providing for the submission to the electors of the city the question whether such award shall be confirmed and the property be taken and bonds of the kind or kinds determined by the governing body of the city, and stated upon the ballot, shall be issued in the amount of the award. Such proposition shall be submitted within ninety days after the ordinance becomes effective at a special election called for that purpose or at any general city or state election, and shall be carried if a majority of the electors voting thereon shall vote in favor thereof. No election and no vote of electors shall be required upon the question of acquiring by condemnation any bridge or issuing revenue bonds as authorized by section 14-1217 for the acquisition by condemnation of any existing bridge, if the governing body of such city shall determine by a vote of a majority of its members to dispense with such election or vote of electors as to such question.



14-1212 - Bridges; condemnation; award; payment; vesting of title.

14-1212. Bridges; condemnation; award; payment; vesting of title.

If such proposition is carried, or if the governing body shall so determine to dispense with such election, title to the property to be appropriated shall at once vest in said city, and the right to possession shall vest in said city as soon as money in the amount of said award is on deposit with the county judge.



14-1213 - Repealed. Laws 1951, c. 101, § 127.

14-1213. Repealed. Laws 1951, c. 101, § 127.



14-1214 - Repealed. Laws 1951, c. 101, § 127.

14-1214. Repealed. Laws 1951, c. 101, § 127.



14-1215 - Bridges; acquisition; preliminary expenses; bonds; amount.

14-1215. Bridges; acquisition; preliminary expenses; bonds; amount.

Notwithstanding any limitation or requirement contained in the city charter or imposed by other laws upon the limit of indebtedness, the issuance of bonds, the vote of the electors or the exercise of the power of eminent domain in or by such city, the governing body thereof is authorized and empowered to issue and dispose of general obligation bonds to the amount of fifty thousand dollars, or any part thereof, in any one calendar year, to finance preliminary work, including investigation, soundings, employment of engineers and architects, and any other useful work, or appropriate expenses in connection with the proposed acquisition or construction of any bridge, bridges or viaducts, and the preliminary financing thereof. Such bonds shall be short-term bonds not to exceed three years, redeemable at par on any semiannual interest date upon ten days' notice by publication once in the official newspaper, and may be sold at a discount of not more than two percent. The proceeds of the sale of such bonds may be advanced by the governing body of the city to a bridge commission created as provided in sections 14-1227 and 14-1244 to 14-1246, to be expended by such commission in preliminary work or for costs of operation and maintenance or interest charges as may be necessary. Whether expended by the governing body of the city or by a bridge commission, the amount so expended shall constitute a prior and first lien upon revenue derived from the operation of the bridge in connection with which such expenditures have been had, and shall be repaid as soon as possible and used by the governing body of the city to purchase or redeem said short-term bonds. The amount of such bonds shall be included as a part of the cost of the bridge and shall be repaid out of the proceeds of any bonds issued for permanent financing.



14-1216 - Bridges; acquisition; general or revenue bonds authorized.

14-1216. Bridges; acquisition; general or revenue bonds authorized.

To finance any of the purposes or powers provided for in sections 14-1201 to 14-1252, the governing body of any such city shall in the first instance determine whether any purchase, condemnation or construction authorized by said sections shall be financed by bonds which are general obligations of the city and which may also be supported by a lien or mortgage on the bridge itself or upon the tolls to be derived therefrom, or both, or by revenue bonds as provided for in section 14-1217 and which are charged solely against the revenue to be derived from such bridge through the collection of tolls, or part one kind of bonds and part the other. It shall not have authority to purchase, condemn nor construct any bridge nor to issue any bonds, except the preliminary bonds specially authorized by section 14-1215, until first authorized by the majority vote of the electors voting on such proposition, which proposition shall indicate the method of acquiring the bridge and the kind or kinds of bonds, at a special election called for that purpose or at any general city or state election; Provided, no election and no vote of electors shall be required upon the question of acquiring or constructing any bridge or issuing revenue bonds as authorized by section 14-1217, for the acquisition or construction of any bridge located more than one mile from any existing bridge, other than a railroad bridge, if the governing body of such city shall determine by a vote of the majority of its members to dispense with such election or vote of electors as to such question. This grant of power to issue bonds is in addition to any other power which may now have been or hereafter may be conferred upon such city, and shall be free from the restrictions now imposed by the charter of the city upon the issuance of bonds and incurring of indebtedness, and subject only to the provisions of the Constitution of Nebraska. At such election the proposition shall be separate as to the bonds for each bridge to be acquired or constructed and the amount of bonds may be either a specific amount equal to the estimated total cost of every nature plus not to exceed twenty-five percent, or may be general and authorize the issuance of bonds in such amount as may be found necessary from time to time to complete the acquisition, construction, and equipment of the bridge and all costs incident thereto, or may be part one and part the other. For all purposes of financing, the total cost of any improvement authorized by sections 14-1201 to 14-1252 may include every item of expense in connection with the project, and among other items shall also include the cost of acquiring every interest of every nature and of every person in any existing bridge, the cost of constructing the superstructure, roadway, and substructure of any bridge, the approaches and avenues or rights-of-way of access thereto and necessary real estate in connection therewith, toll houses and equipment thereof and of the bridge, franchises, easements, rights or damages incident to or consequent upon the complete project expenses preliminary to construction, including investigation and expenses incident thereto, and prior to and during construction the proper traffic estimates, interest upon bonds and all such other expenses as after the beginning of operation would be properly chargeable as cost of operation, maintenance, and repairs.



14-1217 - Bridges; acquisition; revenue bonds; power to issue.

14-1217. Bridges; acquisition; revenue bonds; power to issue.

Cities of the metropolitan class are hereby authorized to provide funds for the purposes of sections 14-1201 to 14-1252 by the issuance of revenue bonds of such cities, the principal and interest of which bonds shall be payable solely from the special funds herein provided for such payment and as to which, as shall be recited therein, the city shall incur no indebtedness of any kind or nature and to support which the city shall not pledge its credit nor its taxing power nor any part thereof. Such bonds may, at the option of the governing body of such city, be supported by mortgage or by deed of trust.



14-1218 - Revenue bonds; interest; maturity.

14-1218. Revenue bonds; interest; maturity.

Such revenue bonds shall bear interest payable semiannually, and shall mature in not more than twenty years from their date or dates and may be made redeemable at the option of the city issuing the same at not more than the par value thereof plus a premium of five percent, under such terms and conditions as the governing body of the city may fix prior to the issuance of such bonds.



14-1219 - Revenue bonds; form; denominations; place of payment; powers of city.

14-1219. Revenue bonds; form; denominations; place of payment; powers of city.

The governing body of the city shall provide the form of such bonds including coupons to be attached thereto to evidence interest payments, which bonds shall be signed by the mayor and countersigned and registered by the city comptroller, under the city's seal, and which coupons shall bear the facsimile signature of said mayor and the city clerk, and shall fix the denomination or denominations of such bonds and the place or places of payment of the principal and interest thereof which may be at the office of the city treasurer, or any bank or trust company in the State of Nebraska or in the city of New York, State of New York. All bonds authorized by sections 14-1215 to 14-1217 and 14-1223 shall be and shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the state without, however, constituting the revenue bonds herein authorized an indebtedness of the city issuing the same. The governing body of the city may provide for the registration of such bonds in the name of the owner as to the principal alone or as to both principal and interest.



14-1220 - Revenue bonds; sale; terms.

14-1220. Revenue bonds; sale; terms.

Such bonds may be sold in such manner as the governing body of the city may determine to be for the best interests of the city, taking into consideration the financial responsibility of the purchaser and the terms and conditions of the purchase and the availability of the proceeds of the bonds when required for payment of the costs; such sale to be at not less than ninety-two cents on the dollar and accrued interest.



14-1221 - Revenue bonds; proceeds; management and use.

14-1221. Revenue bonds; proceeds; management and use.

The proceeds of such bonds shall be deposited in the first instance with the city treasurer and thereafter with such depositories as the bridge commission shall direct and the governing body of the city shall approve, shall be secured in such manner and to such extent as the governing body of the city and the bridge commission shall require, shall be used solely for the payment of the cost of the bridges and costs incident thereto, and shall be drawn upon over the signatures of the chairman or vice-chairman of the bridge commission and the secretary and treasurer thereof, and under such further restrictions, if any, as the governing body of the city may provide. If the face amount of such bonds, less any discount on the sale thereof, shall exceed such cost, the surplus shall be paid into the fund hereinafter provided for the payment of the principal and interest of such bonds.



14-1222 - Revenue bonds; city may purchase for investment or retirement.

14-1222. Revenue bonds; city may purchase for investment or retirement.

The governing body of the city shall have the right to purchase for investment of other funds, and the bridge commission and the governing body of the city shall have the right to purchase for retirement and cancellation, any of such bonds that may be outstanding, at the market price, but at not exceeding one hundred and five and accrued interest and not exceeding the price, if any, at which the same shall in the same year be redeemable, but all bonds redeemed or purchased out of funds provided by the sale of bridge bonds shall forthwith be canceled and shall not again be issued.



14-1223 - Revenue bonds; temporary bonds.

14-1223. Revenue bonds; temporary bonds.

Prior to the preparation of definitive bonds the governing body of the city may, under like restrictions, issue temporary bonds with or without coupons, exchangeable for definitive bonds upon the issuance of the latter.



14-1224 - Revenue bonds; trust agreements; terms; conditions.

14-1224. Revenue bonds; trust agreements; terms; conditions.

The governing body of the city may enter into an agreement with any competent bank or trust company as trustee for the holders of such bonds, setting forth the duties of the city and the bridge commission in respect to the construction, maintenance, operation and insurance on all funds, the insurance of money on hand or on deposit and the rights and remedies of said trustee and the holders of such bonds, and restricting the individual right of action of bondholders as is customary in trust agreements respecting bonds of corporations. Said trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the trustee and approval by the original bond purchasers of the appointment of consulting engineers and of the security given by the bridge contractors and by any bank or trust company in which the proceeds of bonds or bridge tolls or other money of the bridge commission shall be deposited, and may provide that no contract for construction shall be made without the approval of the consulting engineers. Said trust agreement may further contain provisions and covenants that all or any deposited money shall be secured, as may be therein provided, by surety company bonds or otherwise, and that investments of any or all money shall be prohibited, except as therein provided, or shall be regulated as therein provided, and that insurance upon the bridge and all property connected therewith, also use and occupancy insurance, shall be carried to the extent and under the conditions therein provided. Such trust agreement may also include a covenant that until the revenue bonds secured by such agreement and the interest thereon shall have been paid, the city will charge and collect for transit over any or all other bridges, then or thereafter owned by such city, rates of tolls which may be fixed in such covenant or may be based upon principles and premises set forth in such covenant. The tolls thereafter collected pursuant to such covenant shall be applied as provided in section 14-1226, or for the acquisition or construction or the maintenance and operation, in whole or in part, of any bridge or bridges now owned or hereafter acquired or constructed by such city or as may be otherwise provided by law.



14-1225 - Bridges; state and political subdivisions; competing bridges; limitations upon, for protection of bondholders.

14-1225. Bridges; state and political subdivisions; competing bridges; limitations upon, for protection of bondholders.

Neither the State of Nebraska nor any political subdivision thereof shall limit or restrict the rights and powers granted in sections 14-1201 to 14-1252 to the detriment of owners of outstanding bonds nor shall such state or political subdivision authorize the construction or itself construct any competing bridge within a distance of one mile on either side of the bridge unless and until all of such bonds, together with the interest thereon, have been fully paid and canceled, unless other adequate provisions shall have been made for the protection and guaranty thereof.



14-1226 - Bridges; tolls; determination and use; rights of bondholders.

14-1226. Bridges; tolls; determination and use; rights of bondholders.

The rates of tolls to be charged for the use of any bridge acquired or constructed under the provisions of sections 14-1201 to 14-1252 shall be fixed and adjusted as may be required by any law of the United States, and shall be so fixed and adjusted as to provide a fund sufficient to pay the interest and principal of any bonds issued under sections 14-1215 to 14-1217 and 14-1223 and to provide an additional fund to pay the cost of maintaining, repairing and operating such bridge. The rates may also be so fixed and adjusted as to provide a reserve fund reasonably sufficient to provide for the cost of the continued operation, supervision, maintenance, and repair of said bridge or bridges for a period not to exceed twenty-five years after the removal of toll charges. After the provision of said funds has been completed, such bridge or bridges shall thereafter be maintained and operated free of toll unless or until the charging of reasonable tolls is continued or resumed by the governing body of the city or its commission in order to finance reconstruction, extension, enlargement, replacement or renewal of that particular bridge or in aid of the acquisition, construction, reconstruction, extension, enlargement, replacement or renewal of any other bridge owned in whole or in part by said city. The owners of outstanding bonds issued to finance the bridge, or the authorized trustee therefor, shall have the right to compel the fixing of adequate tolls by application to any court of competent jurisdiction. In case the city is at the same time providing for the payment of more than one bridge through the collection of tolls, the tolls upon such bridges may be maintained and adjusted so that each bridge shall assist the financing of the other.



14-1227 - Bridge commission; members; term; vacancies; compensation; officers and employees; office; powers and duties.

14-1227. Bridge commission; members; term; vacancies; compensation; officers and employees; office; powers and duties.

When it has been determined by the governing body of any such city, by resolution or ordinance in the exercise of its discretion, that in the exercise of the powers conferred by sections 14-1201 to 14-1252, it is expedient to create a bridge commission, the mayor of such city, with the approval of the governing body of the city, shall appoint four persons, who, with the mayor, ex officio, shall constitute a bridge commission which shall be a public body corporate and politic under the name of (insert name of city) bridge commission. It shall have power to contract, to sue and be sued, and to adopt a seal and alter same at pleasure, but shall not have power to pledge the credit or taxing power of the city. No officer or employee of said city, except the mayor thereof, whether holding a paid or unpaid office shall be eligible to hold an appointment on said commission. Such appointees shall be originally appointed for terms of four years. Upon the expiration of such terms, appointments shall be made in like manner except that the term of the four appointees shall be for one year, two years, three years and four years, respectively. Not more than two of such appointees shall be members of the same political party. Vacancies shall be filled for any unexpired term in the same manner as the original appointment. Said commission shall elect a chairman and vice-chairman from its members, and a secretary and treasurer who need not be a member of such commission. The members of the commission shall receive no compensation and shall give such bonds as may be required from time to time by the governing body of the city. The commission shall fix the compensation of the secretary and treasurer. The commission shall have power to establish bylaws, rules, and regulations for its own government and to make and enter into all contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers. The commission may employ engineering, architectural, and construction experts and inspectors and attorneys, and such other employees as may be necessary in its opinion, and fix their compensation, all of whom shall do such work as the commission shall direct. All salaries and compensation shall be obligations against and be paid solely from funds provided under the authority of sections 14-1201 to 14-1252. The office, records, books and accounts of the bridge commission shall always be maintained in the city which the commission represents. Such commission may be charged by the governing body of the city with the construction of new bridges or the operation, maintenance, repair, renewal, reconstruction, replacement, extension or enlargement of existing bridges, or bridges hereafter constructed.



14-1228 - Bridge commission; bridge plans and specifications.

14-1228. Bridge commission; bridge plans and specifications.

The commission is hereby authorized to prepare the necessary and proper plans and specifications for the construction of such bridges as may be designated by the governing body of the city, to select the location for same, determine the size, type and method of construction thereof, to plan and fix their boundaries and approaches, to make the necessary estimates of the probable cost of construction and the acquisition of the land and rights for the sites of the abutments and approaches and avenues or easements of access to the bridges in a manner hereinafter provided, to enter into the necessary contracts to build and equip the entire bridges and the approaches and avenues or easements of access thereto, to build the superstructures and substructures and all parts thereof, to obtain and exercise such consent or authority as may be necessary from the government of the United States and the approval of the Secretary of the Army and Chief of Engineers, and to cause a survey and map to be made of all lands, structures, rights-of-way, franchises, easements or other interests in lands, including lands under water and riparian rights owned by any persons, corporation or municipality, the acquisition of which may be deemed necessary for the construction of such bridges, and to cause such map and survey to be filed in its office. The members of the commission, or its agents and employees, may enter upon such lands and structures and upon lands under water notwithstanding any interests in such lands or structures, for the purpose of making such surveys and maps; Provided, that the commission shall not proceed to exercise or carry out any authority or power herein given it to bind said commission beyond the extent to which money has been provided.



14-1229 - Bridge commission; bids required; when.

14-1229. Bridge commission; bids required; when.

No contract or agreement for the acquisition, construction, reconstruction, repair, enlargement, extension, renewal, replacement or equipment of such bridges exceeding in amount the sum of twenty-five hundred dollars shall be made without advertisement for bids, which shall be opened publicly, and an award made to the best bidder, with power in the commission to reject any or all bids.



14-1230 - Bridge commission; plans and specifications; submission to city council.

14-1230. Bridge commission; plans and specifications; submission to city council.

The plans and specifications, the location, size, type and method of construction, the boundaries and approaches, and the estimates of cost of construction and acquisition, provided for in sections 14-1228 and 14-1229, shall be first submitted to the governing body of the city and receive its approval before final adoption by the commission, which shall have no power to proceed further until such approval has been had.



14-1231 - Bridge commission; contracts; authorization of bonds required.

14-1231. Bridge commission; contracts; authorization of bonds required.

No contract for acquisition, construction, or incidents thereto, and no liabilities in connection therewith shall be entered into or incurred until bonds to finance the project have been authorized by the electors of the city in the method provided in section 14-1251, or until revenue bonds, as authorized by section 14-1217, have been issued and disposed of by the governing body of the city.



14-1232 - Bridge commission; bridges; control and management.

14-1232. Bridge commission; bridges; control and management.

The commission shall operate, manage, and control the bridges under its charge in their entirety, fix the rate of tolls, establish bylaws and rules and regulations for the use and operation of such bridges, provide for the lighting and policing thereof, and select such employees as it deems necessary and fix their compensation, and if and when authorized by the governing body of the city shall have power to renew, replace, reconstruct, extend and enlarge bridges, but shall not have power to create liens upon or to mortgage any property unless first authorized by the governing body of the city.



14-1233 - Bridge commission; records; reports; city council; examinations.

14-1233. Bridge commission; records; reports; city council; examinations.

The bridge commission shall keep an accurate record of all its acts, the property entrusted to it, the cost of the bridge or bridges, and incidents thereto, the expenditures for maintaining, repairing and operating same, and the daily tolls collected, which records shall be public records and the property of the city. A semiannual statement shall be published on each bond interest date in the official newspaper of the city. The governing body of the city shall have power to examine the accounts at any time, to call for any reports at any time in its discretion, and to require the commission and its employees to appear before it to report or testify at any time.



14-1234 - Bridge commission; members; employees; removal.

14-1234. Bridge commission; members; employees; removal.

The governing body of the city after reasonable notice and hearing may at any time remove any member of the commission or discharge any employee for good cause shown, but not arbitrarily nor for political reasons.



14-1235 - Bridge commission; accounts; audits.

14-1235. Bridge commission; accounts; audits.

The accounts and statements of the commission shall be audited by or under the direction of the city comptroller semiannually and finally upon the completion of the work of the commission and at such other times as may be directed by the governing body of the city, the cost thereof to be charged against the funds provided for in sections 14-1201 to 14-1252.



14-1236 - Bridge commission; bonds of officers, depositories; insurance.

14-1236. Bridge commission; bonds of officers, depositories; insurance.

The governing body of the city, and in the absence of action by it, the bridge commission shall have power to require bonds of officers and employees to require guarantees of deposited money, and to insure the bridges and all property connected therewith against every manner of loss or injury.



14-1237 - Bridge commission; funds; investment.

14-1237. Bridge commission; funds; investment.

Funds under control of the commission may be invested in certificates of deposit in national banks, capital stock financial institutions, or qualifying mutual financial institutions or in bonds or other evidences of indebtedness which are general obligations of the United States, the State of Nebraska or other states, or the city or the cities cooperating as provided in section 14-1202, but only in such a manner as to be immediately available for recapture when needed for the purposes authorized in sections 14-1201 to 14-1252. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



14-1238 - Bridge commission; property; purchase authorized.

14-1238. Bridge commission; property; purchase authorized.

The commission is hereby authorized to purchase in the State of Nebraska and in any adjoining state when authorized by such state or the government of the United States, if such authority be necessary, solely from funds provided under the authority of sections 14-1201 to 14-1252, such lands, structures, rights-of-way, franchises, easements or other interests in lands, including lands under water and riparian rights of any person, railroad, or other public or private corporation, necessary or convenient for the acquisition, construction, extension or enlargement of said bridges and approaches thereto, upon such terms, prices or consideration as may be considered by it to be reasonable and can be agreed upon between it and the owner or owners, title thereto to be taken in the name of and to vest in the city.



14-1239 - Bridge commission; property; condemnation; procedure.

14-1239. Bridge commission; property; condemnation; procedure.

Whenever it shall be necessary to condemn property in the State of Nebraska for the purpose of constructing, extending, or enlarging any portion of the bridges or the approaches thereto, or securing avenues of access or rights-of-way leading to the approaches, the commission may condemn any interests, franchises, easements, rights or privileges, land or improvements which may, in its opinion, be necessary for the purpose of constructing the bridges or approaches thereto, or necessary for rights-of-way or avenues of access leading to the approaches. Condemnation shall be certified to the governing body of the city for its action. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The commission is further empowered to exercise in any adjoining state such powers of eminent domain as may be conferred upon the commission by any act of Congress of the United States or as may be authorized by the law of that state. No payments of award in any condemnation proceeds or for the costs of such proceedings or the expense thereof, shall be made except from funds provided under the authority of sections 14-1201 to 14-1252. Title to property condemned shall be taken in the name of and vest in the city.



14-1240 - Bridges; obstructions to construction; removal; damages; payment.

14-1240. Bridges; obstructions to construction; removal; damages; payment.

All individuals or corporations having buildings, structures, works, conduits, mains, sewers, wires, tracks, or other obstructions in, over, upon, or adjacent to the public streets, lanes, alleys, or highways or in, under, over or adjacent to the river over which the bridges are to be constructed, and which shall interfere with or impede the progress of the bridges and approaches when in process of construction and establishment, shall upon reasonable notice from the commission temporarily so shift, adjust, accommodate, or remove the same, as fully to meet the exigencies occasioning such action. Upon completion of such construction, the actual cost thereof, if reasonable, otherwise the reasonable cost thereof, and other incidental damages, shall be promptly paid to such person by the commission. In case of disagreement as to reasonable cost, the damages sustained shall be ascertained and determined as provided in sections 76-704 to 76-724 and shall be paid at once by the commission out of funds provided for in sections 14-1201 to 14-1252. Similar powers may be exercised in an adjoining state if and in the manner authorized by an act of Congress or the law of that state.



14-1241 - Bridges; damage to property; payment; how ascertained.

14-1241. Bridges; damage to property; payment; how ascertained.

The governing body of the city shall cause to be assessed the damages to property by reason of the construction and operation of the complete bridge property and appurtenances and to pay same out of funds provided for in sections 14-1201 to 14-1252. The damages sustained shall be ascertained and determined as provided in sections 76-704 to 76-724. Similar powers may be exercised in an adjoining state if and in the manner authorized by an act of Congress or the law of that state.



14-1242 - Bridges; injury to public ways, works, or utilities; repair.

14-1242. Bridges; injury to public ways, works, or utilities; repair.

Any public ways or public works, including those of the metropolitan utilities district, damaged or destroyed by reason of the building of such bridges or approaches shall be restored or repaired by or at the expense of the commission and placed in their original condition as near as practicable, or at the option of the owners of such property, the same may be repaired or restored by the owner and the commission shall reimburse the owner for the reasonable cost thereof.



14-1243 - Bridge commission; dissolution.

14-1243. Bridge commission; dissolution.

Any local commission provided for in sections 14-1227 and 14-1244 may be dissolved by the governing body of the city at any time after the acquisition, construction, and equipment of the complete bridge or bridges within its care have been completed and all the costs thereof have been paid from the funds provided by the bond issues provided for in sections 14-1215 to 14-1217 and 14-1223. Thereupon the governing body of the city shall assume the further duties in connection with such bridge, including the operation, maintenance and repair thereof, the administration of funds, the collection of tolls, and all other necessary or proper acts. At any time thereafter it may create a new bridge commission to effect any of the purposes or objects authorized by sections 14-1201 to 14-1252.



14-1244 - Joint bridge commission; organization; powers and duties.

14-1244. Joint bridge commission; organization; powers and duties.

In case the governing body of any city designated in section 14-1201, having been authorized by the electors as required in section 14-1251, shall at any stage of the proceedings determine to cooperate with any such properly authorized political subdivision in this or an adjoining state in the joint acquisition and operation of a bridge or bridges, a joint commission shall be created. Such joint commission shall be created and the members selected by the action of each political unit cooperating, in the same manner provided for the creation of a local commission by the statutes applicable to each political unit, and upon which representation may be proportioned to the respective contribution of funds by the political units cooperating for the purpose of such acquisition; Provided, that the total membership shall not exceed ten. The commission shall select a chairman and a vice-chairman to represent each political subdivision cooperating in the enterprise and shall maintain a single office at the place selected by the commission but for legal purposes shall be domiciled within the jurisdiction of each political unit cooperating and shall have the power to sue and be sued. This commission shall constitute a public body corporate and politic, shall select and adopt its own name, and shall be vested with such powers and subject to such conditions as may be conferred and imposed by the government of the United States and such powers and conditions in the State of Nebraska as are conferred and imposed in sections 14-1201 to 14-1252 upon a local bridge commission, and such powers and subject to such conditions in an adjoining state as may be conferred and imposed by the laws of such state. The plans and specifications, the location, size, type and method of construction, the boundaries and approaches, and the estimates of the costs of construction, acquisition of property, and financing, shall be first submitted to the governing bodies of the political units cooperating and receive their approval by resolution before final adoption by the commission, which shall not enter into contracts and shall have no power to proceed further unless and until such approval has been had. If such joint commission is created after any work has been done, any funds provided or any liabilities incurred by the governing body of the city or by a local commission, such joint commission shall take over, succeed to, assume and be liable therefor.



14-1245 - Joint bridge commission; bonds; sale; proceeds; how expended.

14-1245. Joint bridge commission; bonds; sale; proceeds; how expended.

The cities specified in section 14-1201 are authorized and empowered to authorize or require said joint commission to conduct and to complete the sale of bonds provided for in sections 14-1215 to 14-1217 and 14-1223 at the same time and to the same purchaser under the best conditions obtainable, together with the bonds of the political subdivision with which it is cooperating so that the benefits of a joint offering and sale may be obtained. The funds derived from the sale of the bonds of all political subdivisions cooperating may be mingled and shall be administered and expended by the joint commission as one common fund. As nearly as may be, and subject to any rules and regulations which may be adopted by the commission for that purpose, the fund shall be deposited and maintained in equitable proportions within the territory of each political subdivision, and applied to the purchase or redemption of the separate bond issues in an equitable manner. All contracts, evidences of indebtedness and payment vouchers shall be signed by the treasurer and countersigned by each vice-chairman.



14-1246 - Joint bridge commission; property; title; in whom vested; disagreements; arbitration.

14-1246. Joint bridge commission; property; title; in whom vested; disagreements; arbitration.

Title to all real and personal property and to the completed bridge and all its appurtenances and incidents shall vest in the political subdivisions cooperating as tenants in common in the same proportion as the contributions made to the joint fund. In the event of the inability of the governing bodies of the political subdivisions cooperating or their joint commission to agree, the specific controversy may be submitted to arbitration in such manner as may be agreed upon.



14-1247 - Bridges; joint purchase.

14-1247. Bridges; joint purchase.

Any city specified in section 14-1201 desiring to exercise the power as granted in section 14-1202 to jointly purchase by bargain and sale any existing bridge may do so either when the electors have authorized such joint purchase or have authorized any independent purchase of such bridge. The governing body of the city is authorized to enter into joint contract with the other political unit as to all the conditions of purchase and the conditions of subsequent reconditioning, operation, toll charges, repair, maintenance, renewal, replacement, enlargement and extension of such bridge. Title to the bridge shall vest in the political units cooperating as tenants in common and operation shall be by the joint commission provided for in section 14-1244 and subject to the conditions provided with reference to such commission.



14-1248 - Bridges; joint condemnation; procedure.

14-1248. Bridges; joint condemnation; procedure.

Any city specified in section 14-1201 may acquire an existing bridge by entering into joint condemnation proceedings with other political units, as authorized in section 14-1202. Where the property to be condemned is situated within the jurisdiction of more than one political unit or partly in the State of Nebraska and partly in an adjoining state, the political units cooperating shall first enter into contract electing in what jurisdiction and in which state a single joint proceeding to condemn the property as an entirety shall be instituted and the proceedings shall be conducted subject to the law of and in the manner provided for that jurisdiction, or such proceedings may be conducted subject to the law and in the manner provided by an act of Congress conferring the power of condemnation where the property to be acquired is situated in more than one state. For this purpose, cities in this state and specified in section 14-1201 are authorized to become parties to a single proceeding in an adjoining state and to subject themselves to the law of that state governing such proceedings. In the event of such joint proceedings in this state, the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. The contract in this section provided for shall be similar to the contract provided for in section 14-1247 and shall also fix the proportionate contribution to be made by each political unit cooperating and shall also provide for the creation of a joint commission to take over the operation of the property in the event of its acquisition, subject to the conditions provided in sections 14-1244 to 14-1250 with reference to such joint commission. Title to the property condemned shall vest in the political units cooperating as tenants in common when, as, and if the approval of the electors has been had as provided in section 14-1251.



14-1249 - Bridges; joint construction; joint management and control.

14-1249. Bridges; joint construction; joint management and control.

Whenever the electors of any metropolitan city shall have authorized the construction of a bridge as provided in section 14-1201, the governing body of the city shall have power to construct such bridge independently or jointly with any state or political unit as authorized in section 14-1202. Such cities are authorized to enter into any contract which may be necessary to effectuate this purpose. The title to all property acquired shall vest in the political units cooperating as tenants in common. The actual control of all construction and subsequent operation, including all property necessary to the completed bridge, and all maintenance and repair thereof, and all funds and the collection and custody of tolls shall vest in a joint bridge commission as provided in section 14-1244, which commission and its control shall not be terminated until such tenancy in common shall be terminated.



14-1250 - Bridges; rights of cities in adjoining states.

14-1250. Bridges; rights of cities in adjoining states.

Any city in an adjoining state which has been properly authorized by the laws of that state or the United States, may exercise in the State of Nebraska any and all the powers granted in sections 14-1201 to 14-1252 to cities in Nebraska, subject to the conditions and requirements of said sections.



14-1251 - Bridges; acquisition; elections; rules governing.

14-1251. Bridges; acquisition; elections; rules governing.

Elections on propositions arising in connection with the exercise of any of the powers granted by sections 14-1201 to 14-1252 may be submitted by the governing body of the city to the electors thereof at any general, city or state election or at any special election called for that purpose, and any proposition shall be carried if a majority of the electors voting thereon vote in favor thereof. No bridge shall be finally or irrevocably acquired whether by purchase or by condemnation, or by construction, until such action and the necessary financing shall have been approved by a majority of the electors voting on the proposition at a general city or state election or at a special election called for that purpose, or shall have been approved by the governing body of the city, as authorized by said sections. Two or more propositions or questions may be submitted at the same election and on the same ballot provided each is so presented that the electors may vote separately upon each proposition. A vote of the electors authorizing independent action shall be held to also authorize joint action for the purpose so authorized but a vote on a proposition of joint action shall not be held to authorize independent action. The governing body of the city is hereby authorized to determine what shall be included in the proposition to be stated in notices of election and upon the ballots in its full discretion except that any proposition must indicate whether the bridge shall be acquired by the purchase or by the condemnation of an existing bridge or by the construction of a new bridge, and the kind of bonds to be issued to finance the same and the amount of such bonds may be set forth in any manner authorized in said sections.



14-1252 - Bridges; cities with home rule charter; powers.

14-1252. Bridges; cities with home rule charter; powers.

If any such city shall have adopted a home rule charter it may exercise any powers granted in sections 14-1201 to 14-1251 in the method herein provided or in such other method, in whole or in part, as may from time to time be provided in whole or in part by said home rule charter. The powers hereby conferred are to be exercised without any restriction or limitation under the city charter or laws of the state except the provisions of the Constitution of the state, and are supplementary and additional to powers which have been or may hereafter be conferred upon the city by the laws of the state or charter of the city. All powers granted or provided to be conferred upon the bridge commissions authorized by said sections are likewise granted to and conferred upon and may be exercised by the governing body of the city and the governing body of the city may delegate to any bridge commission created for such city under said sections, in the discretion of such governing body, any or all of the powers, privileges and rights of approval and restraint conferred upon it by said sections.



14-1301 - Repealed. Laws 1978, LB 756, § 59.

14-1301. Repealed. Laws 1978, LB 756, § 59.



14-1302 - Repealed. Laws 1978, LB 756, § 59.

14-1302. Repealed. Laws 1978, LB 756, § 59.



14-1303 - Repealed. Laws 1978, LB 756, § 59.

14-1303. Repealed. Laws 1978, LB 756, § 59.



14-1304 - Repealed. Laws 1978, LB 756, § 59.

14-1304. Repealed. Laws 1978, LB 756, § 59.



14-1305 - Repealed. Laws 1978, LB 756, § 59.

14-1305. Repealed. Laws 1978, LB 756, § 59.



14-1306 - Repealed. Laws 1978, LB 756, § 59.

14-1306. Repealed. Laws 1978, LB 756, § 59.



14-1307 - Repealed. Laws 1978, LB 756, § 59.

14-1307. Repealed. Laws 1978, LB 756, § 59.



14-1308 - Repealed. Laws 1978, LB 756, § 59.

14-1308. Repealed. Laws 1978, LB 756, § 59.



14-1309 - Repealed. Laws 1978, LB 756, § 59.

14-1309. Repealed. Laws 1978, LB 756, § 59.



14-1310 - Repealed. Laws 1978, LB 756, § 59.

14-1310. Repealed. Laws 1978, LB 756, § 59.



14-1311 - Repealed. Laws 1978, LB 756, § 59.

14-1311. Repealed. Laws 1978, LB 756, § 59.



14-1312 - Repealed. Laws 1978, LB 756, § 59.

14-1312. Repealed. Laws 1978, LB 756, § 59.



14-1313 - Repealed. Laws 1978, LB 756, § 59.

14-1313. Repealed. Laws 1978, LB 756, § 59.



14-1314 - Repealed. Laws 1978, LB 756, § 59.

14-1314. Repealed. Laws 1978, LB 756, § 59.



14-1315 - Repealed. Laws 1978, LB 756, § 59.

14-1315. Repealed. Laws 1978, LB 756, § 59.



14-1316 - Repealed. Laws 1978, LB 756, § 59.

14-1316. Repealed. Laws 1978, LB 756, § 59.



14-1317 - Repealed. Laws 1978, LB 756, § 59.

14-1317. Repealed. Laws 1978, LB 756, § 59.



14-1318 - Repealed. Laws 1978, LB 756, § 59.

14-1318. Repealed. Laws 1978, LB 756, § 59.



14-1319 - Repealed. Laws 1978, LB 756, § 59.

14-1319. Repealed. Laws 1978, LB 756, § 59.



14-1320 - Repealed. Laws 1978, LB 756, § 59.

14-1320. Repealed. Laws 1978, LB 756, § 59.



14-1321 - Repealed. Laws 1978, LB 756, § 59.

14-1321. Repealed. Laws 1978, LB 756, § 59.



14-1322 - Repealed. Laws 1978, LB 756, § 59.

14-1322. Repealed. Laws 1978, LB 756, § 59.



14-1323 - Repealed. Laws 1978, LB 756, § 59.

14-1323. Repealed. Laws 1978, LB 756, § 59.



14-1324 - Repealed. Laws 1978, LB 756, § 59.

14-1324. Repealed. Laws 1978, LB 756, § 59.



14-1325 - Repealed. Laws 1978, LB 756, § 59.

14-1325. Repealed. Laws 1978, LB 756, § 59.



14-1326 - Repealed. Laws 1978, LB 756, § 59.

14-1326. Repealed. Laws 1978, LB 756, § 59.



14-1327 - Repealed. Laws 1978, LB 756, § 59.

14-1327. Repealed. Laws 1978, LB 756, § 59.



14-1328 - Repealed. Laws 1978, LB 756, § 59.

14-1328. Repealed. Laws 1978, LB 756, § 59.



14-1329 - Repealed. Laws 1978, LB 756, § 59.

14-1329. Repealed. Laws 1978, LB 756, § 59.



14-1330 - Repealed. Laws 1978, LB 756, § 59.

14-1330. Repealed. Laws 1978, LB 756, § 59.



14-1331 - Repealed. Laws 1978, LB 756, § 59.

14-1331. Repealed. Laws 1978, LB 756, § 59.



14-1401 - Repealed. Laws 1969, c. 552, § 40.

14-1401. Repealed. Laws 1969, c. 552, § 40.



14-1402 - Repealed. Laws 1969, c. 552, § 40.

14-1402. Repealed. Laws 1969, c. 552, § 40.



14-1403 - Repealed. Laws 1969, c. 552, § 40.

14-1403. Repealed. Laws 1969, c. 552, § 40.



14-1404 - Repealed. Laws 1969, c. 552, § 40.

14-1404. Repealed. Laws 1969, c. 552, § 40.



14-1405 - Repealed. Laws 1969, c. 552, § 40.

14-1405. Repealed. Laws 1969, c. 552, § 40.



14-1406 - Repealed. Laws 1969, c. 552, § 40.

14-1406. Repealed. Laws 1969, c. 552, § 40.



14-1407 - Repealed. Laws 1969, c. 552, § 40.

14-1407. Repealed. Laws 1969, c. 552, § 40.



14-1408 - Repealed. Laws 1969, c. 552, § 40.

14-1408. Repealed. Laws 1969, c. 552, § 40.



14-1409 - Repealed. Laws 1969, c. 552, § 40.

14-1409. Repealed. Laws 1969, c. 552, § 40.



14-1410 - Repealed. Laws 1969, c. 552, § 40.

14-1410. Repealed. Laws 1969, c. 552, § 40.



14-1411 - Repealed. Laws 1969, c. 552, § 40.

14-1411. Repealed. Laws 1969, c. 552, § 40.



14-1412 - Repealed. Laws 1969, c. 552, § 40.

14-1412. Repealed. Laws 1969, c. 552, § 40.



14-1413 - Repealed. Laws 1969, c. 552, § 40.

14-1413. Repealed. Laws 1969, c. 552, § 40.



14-1414 - Repealed. Laws 1969, c. 552, § 40.

14-1414. Repealed. Laws 1969, c. 552, § 40.



14-1415 - Repealed. Laws 1969, c. 552, § 40.

14-1415. Repealed. Laws 1969, c. 552, § 40.



14-1416 - Repealed. Laws 1969, c. 552, § 40.

14-1416. Repealed. Laws 1969, c. 552, § 40.



14-1417 - Repealed. Laws 1969, c. 552, § 40.

14-1417. Repealed. Laws 1969, c. 552, § 40.



14-1418 - Repealed. Laws 1969, c. 552, § 40.

14-1418. Repealed. Laws 1969, c. 552, § 40.



14-1419 - Repealed. Laws 1969, c. 552, § 40.

14-1419. Repealed. Laws 1969, c. 552, § 40.



14-1420 - Repealed. Laws 1969, c. 552, § 40.

14-1420. Repealed. Laws 1969, c. 552, § 40.



14-1421 - Repealed. Laws 1969, c. 552, § 40.

14-1421. Repealed. Laws 1969, c. 552, § 40.



14-1422 - Repealed. Laws 1969, c. 552, § 40.

14-1422. Repealed. Laws 1969, c. 552, § 40.



14-1423 - Repealed. Laws 1969, c. 552, § 40.

14-1423. Repealed. Laws 1969, c. 552, § 40.



14-1424 - Repealed. Laws 1969, c. 552, § 40.

14-1424. Repealed. Laws 1969, c. 552, § 40.



14-1425 - Repealed. Laws 1969, c. 552, § 40.

14-1425. Repealed. Laws 1969, c. 552, § 40.



14-1426 - Repealed. Laws 1969, c. 552, § 40.

14-1426. Repealed. Laws 1969, c. 552, § 40.



14-1427 - Repealed. Laws 1969, c. 552, § 40.

14-1427. Repealed. Laws 1969, c. 552, § 40.



14-1428 - Repealed. Laws 1969, c. 552, § 40.

14-1428. Repealed. Laws 1969, c. 552, § 40.



14-1429 - Repealed. Laws 1969, c. 552, § 40.

14-1429. Repealed. Laws 1969, c. 552, § 40.



14-1430 - Repealed. Laws 1969, c. 552, § 40.

14-1430. Repealed. Laws 1969, c. 552, § 40.



14-1501 - Repealed. Laws 1945, c. 159, § 1.

14-1501. Repealed. Laws 1945, c. 159, § 1.



14-1502 - Repealed. Laws 1945, c. 159, § 1.

14-1502. Repealed. Laws 1945, c. 159, § 1.



14-1503 - Repealed. Laws 1945, c. 159, § 1.

14-1503. Repealed. Laws 1945, c. 159, § 1.



14-1504 - Repealed. Laws 1945, c. 159, § 1.

14-1504. Repealed. Laws 1945, c. 159, § 1.



14-1505 - Repealed. Laws 1945, c. 159, § 1.

14-1505. Repealed. Laws 1945, c. 159, § 1.



14-1506 - Repealed. Laws 1945, c. 159, § 1.

14-1506. Repealed. Laws 1945, c. 159, § 1.



14-1507 - Repealed. Laws 1945, c. 159, § 1.

14-1507. Repealed. Laws 1945, c. 159, § 1.



14-1508 - Repealed. Laws 1945, c. 159, § 1.

14-1508. Repealed. Laws 1945, c. 159, § 1.



14-1509 - Repealed. Laws 1945, c. 159, § 1.

14-1509. Repealed. Laws 1945, c. 159, § 1.



14-1510 - Repealed. Laws 1945, c. 159, § 1.

14-1510. Repealed. Laws 1945, c. 159, § 1.



14-1511 - Repealed. Laws 1945, c. 159, § 1.

14-1511. Repealed. Laws 1945, c. 159, § 1.



14-1512 - Repealed. Laws 1945, c. 159, § 1.

14-1512. Repealed. Laws 1945, c. 159, § 1.



14-1513 - Repealed. Laws 1945, c. 159, § 1.

14-1513. Repealed. Laws 1945, c. 159, § 1.



14-1514 - Repealed. Laws 1945, c. 159, § 1.

14-1514. Repealed. Laws 1945, c. 159, § 1.



14-1515 - Repealed. Laws 1945, c. 159, § 1.

14-1515. Repealed. Laws 1945, c. 159, § 1.



14-1516 - Repealed. Laws 1945, c. 159, § 1.

14-1516. Repealed. Laws 1945, c. 159, § 1.



14-1517 - Repealed. Laws 1945, c. 159, § 1.

14-1517. Repealed. Laws 1945, c. 159, § 1.



14-1518 - Repealed. Laws 1945, c. 159, § 1.

14-1518. Repealed. Laws 1945, c. 159, § 1.



14-1519 - Repealed. Laws 1945, c. 159, § 1.

14-1519. Repealed. Laws 1945, c. 159, § 1.



14-1520 - Repealed. Laws 1945, c. 159, § 1.

14-1520. Repealed. Laws 1945, c. 159, § 1.



14-1521 - Repealed. Laws 1945, c. 159, § 1.

14-1521. Repealed. Laws 1945, c. 159, § 1.



14-1522 - Repealed. Laws 1945, c. 159, § 1.

14-1522. Repealed. Laws 1945, c. 159, § 1.



14-1523 - Repealed. Laws 1945, c. 159, § 1.

14-1523. Repealed. Laws 1945, c. 159, § 1.



14-1601 - Transferred to section 18-2101.

14-1601. Transferred to section 18-2101.



14-1602 - Transferred to section 18-2102.

14-1602. Transferred to section 18-2102.



14-1603 - Transferred to section 18-2103.

14-1603. Transferred to section 18-2103.



14-1604 - Transferred to section 18-2104.

14-1604. Transferred to section 18-2104.



14-1605 - Transferred to section 18-2105.

14-1605. Transferred to section 18-2105.



14-1606 - Transferred to section 18-2106.

14-1606. Transferred to section 18-2106.



14-1607 - Transferred to section 18-2107.

14-1607. Transferred to section 18-2107.



14-1608 - Transferred to section 18-2108.

14-1608. Transferred to section 18-2108.



14-1609 - Transferred to section 18-2109.

14-1609. Transferred to section 18-2109.



14-1610 - Transferred to section 18-2110.

14-1610. Transferred to section 18-2110.



14-1611 - Transferred to section 18-2111.

14-1611. Transferred to section 18-2111.



14-1612 - Transferred to section 18-2112.

14-1612. Transferred to section 18-2112.



14-1613 - Transferred to section 18-2113.

14-1613. Transferred to section 18-2113.



14-1614 - Transferred to section 18-2114.

14-1614. Transferred to section 18-2114.



14-1615 - Transferred to section 18-2115.

14-1615. Transferred to section 18-2115.



14-1616 - Transferred to section 18-2116.

14-1616. Transferred to section 18-2116.



14-1617 - Transferred to section 18-2117.

14-1617. Transferred to section 18-2117.



14-1618 - Transferred to section 18-2118.

14-1618. Transferred to section 18-2118.



14-1619 - Transferred to section 18-2119.

14-1619. Transferred to section 18-2119.



14-1620 - Transferred to section 18-2120.

14-1620. Transferred to section 18-2120.



14-1621 - Transferred to section 18-2121.

14-1621. Transferred to section 18-2121.



14-1622 - Transferred to section 18-2122.

14-1622. Transferred to section 18-2122.



14-1623 - Transferred to section 18-2123.

14-1623. Transferred to section 18-2123.



14-1624 - Transferred to section 18-2124.

14-1624. Transferred to section 18-2124.



14-1625 - Transferred to section 18-2125.

14-1625. Transferred to section 18-2125.



14-1626 - Transferred to section 18-2126.

14-1626. Transferred to section 18-2126.



14-1627 - Transferred to section 18-2127.

14-1627. Transferred to section 18-2127.



14-1628 - Transferred to section 18-2128.

14-1628. Transferred to section 18-2128.



14-1629 - Transferred to section 18-2129.

14-1629. Transferred to section 18-2129.



14-1630 - Transferred to section 18-2130.

14-1630. Transferred to section 18-2130.



14-1631 - Transferred to section 18-2131.

14-1631. Transferred to section 18-2131.



14-1632 - Transferred to section 18-2132.

14-1632. Transferred to section 18-2132.



14-1633 - Transferred to section 18-2133.

14-1633. Transferred to section 18-2133.



14-1634 - Transferred to section 18-2134.

14-1634. Transferred to section 18-2134.



14-1635 - Transferred to section 18-2135.

14-1635. Transferred to section 18-2135.



14-1636 - Transferred to section 18-2136.

14-1636. Transferred to section 18-2136.



14-1637 - Transferred to section 18-2137.

14-1637. Transferred to section 18-2137.



14-1638 - Transferred to section 18-2138.

14-1638. Transferred to section 18-2138.



14-1639 - Transferred to section 18-2139.

14-1639. Transferred to section 18-2139.



14-1640 - Transferred to section 18-2140.

14-1640. Transferred to section 18-2140.



14-1641 - Transferred to section 18-2141.

14-1641. Transferred to section 18-2141.



14-1642 - Transferred to section 18-2142.

14-1642. Transferred to section 18-2142.



14-1643 - Transferred to section 18-2143.

14-1643. Transferred to section 18-2143.



14-1644 - Transferred to section 18-2144.

14-1644. Transferred to section 18-2144.



14-1701 - Act, how cited.

14-1701. Act, how cited.

Sections 14-1701 to 14-1725 shall be known and may be cited as the Parking Authority Law.

Parking Authority Law sustained as constitutional. Omaha Parking Authority v. City of Omaha, 163 Neb. 97, 77 N.W.2d 862 (1956).



14-1702 - Parking Authority Law; policy.

14-1702. Parking Authority Law; policy.

It is hereby determined and declared as a matter of legislative finding and policy:

(1) That the traffic in the streets of the business section of metropolitan cities has become congested by the great number of motor vehicles entering and traversing such streets, and the trend is for an ever-increasing number of vehicles on such streets and that, unless appropriate action is taken, the congestion will become worse and constitute a public nuisance;

(2) That (a) the traffic congestion has created a hazard to life, limb, and property of those using such streets, (b) the free circulation of traffic of all kinds is necessary to the health, safety, and general welfare of the public, and (c) any impeding of the free flow of traffic might seriously affect the rapid and effective fighting of fires and the disposition of the police force and emergency vehicles;

(3) That there is insufficient space, on the streets or places adjacent thereto, to provide the required parking and that convenient offstreet parking would facilitate the free flow of traffic. The space below the surface of property, owned by the county for courthouse sites or other public uses, and the space below the surface of the streets could properly and beneficially be used for parking areas and such use would promote public safety, convenience, and welfare; and

(4) That providing for the relieving of traffic congestion is a matter of public welfare, of general public interest, statewide concern, and within the powers reserved to the state.



14-1703 - Terms, defined.

14-1703. Terms, defined.

As used in sections 14-1701 to 14-1725, unless the context otherwise requires:

(1) Authority shall mean the body politic and corporate created pursuant to sections 14-1701 to 14-1725;

(2) Facilities shall mean the entire subsurface parking area and all improvements therein or appurtenances used in connection therewith, including entrances and exits, and all equipment, machinery, and accessories necessary or convenient for the parking of vehicles;

(3) City shall mean the city of the metropolitan class which requested the Governor to establish a parking authority within the city;

(4) County shall mean the county in Nebraska where the authority is located;

(5) The authority shall be deemed located in the county where the city requesting the establishment of the authority is located; and

(6) Board shall mean the governing body of such authority, constituted as is provided by section 14-1705.



14-1704 - Parking authority; Governor; establish; when; proclamation; copy filed with Secretary of State; effect.

14-1704. Parking authority; Governor; establish; when; proclamation; copy filed with Secretary of State; effect.

The Governor shall establish a parking authority whenever requested by the governing body of a city of the metropolitan class in which the county seat is located. The authority shall be established by the Governor issuing a proclamation declaring the existence of such an authority and filing a copy thereof with the Secretary of State. The authority shall be a body corporate and politic to be known as .............. Parking Authority, therein inserting the name of the city requesting the authority. Such an authority shall be a governmental subdivision of the State of Nebraska with the powers and authority provided by sections 14-1701 to 14-1725. Such authority is declared to be an instrumentality of the state exercising public and essential governmental functions in the performance of the powers conferred upon it by sections 14-1701 to 14-1725.



14-1705 - Parking authority; members; qualifications; term; vacancy; oath; bond.

14-1705. Parking authority; members; qualifications; term; vacancy; oath; bond.

The governing body of the authority shall be a board consisting of seven members, two of whom shall, ex officio, be the mayor of the city requesting the establishment of the authority and the chairman of the board of county commissioners wherein the authority is located. Each of these ex officio members shall serve without bond during their respective terms as mayor and chairman. The remaining five members shall be residents of the county in which the authority is located. Two of these members shall be originally appointed for a term of two years and three for a term of four years from the date of their appointment, and thereafter the members shall hold office for a term of four years and until their successors are appointed and have qualified. The Governor, in making the original appointments, shall designate the term of each appointee. Any vacancy, in the appointed members of the board for any reason, shall be filled for the unexpired term by an appointment by the Governor. No appointive member shall hold office for more than three successive full terms. Each appointive member, before entering upon the duties of his office, shall file with the Secretary of State an oath that he will duly and faithfully perform to the best of his ability all duties of his office, as provided in sections 14-1701 to 14-1725, and a bond in the penal sum of five thousand dollars executed by one or more qualified sureties for the faithful performance of all his duties as a member of the board of such authority. If any appointive member fails to file such oath and bond with the Secretary of State within thirty days after written notice of such appointment, the office shall be deemed to be vacant and a new appointment made.



14-1706 - Parking authority; organization; quorum; secretary, treasurer; bond; compensation.

14-1706. Parking authority; organization; quorum; secretary, treasurer; bond; compensation.

The authority shall annually elect a chairperson and vice-chairperson from its members and a secretary and treasurer who shall not be a member of the authority. A quorum for the transaction of business shall consist of four members of the authority. The affirmative vote of four members shall be necessary for any action taken by the authority. No vacancy in the membership shall impair the right of the quorum to exercise all the rights and perform all the duties of the authority. The members of the authority shall receive no compensation for services rendered, but shall be reimbursed for all expenses incurred by them in the exercise of their duties in the same manner as provided in section 23-1112 for county officers and employees and for the cost of their bonds. The secretary and treasurer may be compensated in such amounts as the authority from time to time shall fix, and he or she may be required to give bond, in the amount prescribed by the authority, before entering upon his or her duties as such secretary and treasurer. The premium of such bond shall be paid for by the authority.



14-1707 - Parking authority; powers and duties.

14-1707. Parking authority; powers and duties.

For the purpose of accomplishing the object and purpose of sections 14-1701 to 14-1725, the authority shall possess all the necessary powers of a public body corporate and governmental subdivision of the State of Nebraska, including the following powers which shall not be construed as a limitation on the general powers herein conferred:

(1) To adopt bylaws for the regulation of its affairs and for the conduct of its business;

(2) To adopt the official seal of the authority and to alter the same at pleasure;

(3) To maintain an office within the county where the authority is located;

(4) To sue and be sued in its own name;

(5) To make and enter into any and all contracts and agreements with any individual, public or private corporation, or agency of this state or the United States, as may be necessary or incidental to the performance of its duties and the execution of its powers under the provisions of sections 14-1701 to 14-1725;

(6) To acquire, lease, and hold such real or personal property or any rights, interest, or easements therein as may be necessary or convenient for the purpose of the authority and to sell, assign, and convey the same;

(7) To (a) employ a general manager, engineers, accountants, attorneys, financial experts, and such other employees and agents as it may deem to be necessary, (b) fix their compensation, and (c) discharge the same;

(8) To borrow money and issue and sell negotiable bonds, notes, or other evidence of indebtedness, to provide for the rights of the holders thereof, and to pledge all or any part of the income of the authority received, as provided in sections 14-1701 to 14-1725, to secure the payment thereof; Provided, the authority shall not have the power to pledge the credit or taxing power of the state or any political subdivision thereof or to place any lien or encumbrance on property owned by the state, county, or city used by the authority;

(9) To receive and accept from the federal government, or any agency thereof, the State of Nebraska, or any subdivision thereof, or from any person or corporation, donations or grants for or in aid of the construction of the parking facilities, and to hold, use, and apply the same for the purpose for which such grants or donations may have been made;

(10) To have and exercise all powers usually granted to the board of directors of corporations which are necessary or convenient to carry out the powers given the authority under the provisions of sections 14-1701 to 14-1725;

(11) The authority shall operate only in the county in which it is located; and

(12) The authority shall have no rights of eminent domain.



14-1708 - Parking authority; use of ground below courthouse site and streets; grants by county and city; adjoining property; acquire by lease, purchase, gift, grant.

14-1708. Parking authority; use of ground below courthouse site and streets; grants by county and city; adjoining property; acquire by lease, purchase, gift, grant.

Upon establishing the authority, the county, wherein the authority is located, shall grant to the authority the right to use any space below the plot of ground used as a courthouse site and such portion of the surface of said plot not then used by the county for a courthouse located thereon. The city shall likewise grant to the authority the right to use the space below the surface of the streets abutting on said courthouse site including the street intersections connecting said streets. The governing bodies of the county and city shall have authority to execute the required grants without a vote of the electorate or any authorization other than that contained in sections 14-1701 to 14-1725. All such grants shall be for a period of fifty years. The authority may also acquire by lease, purchase, gift, grant, or any lawful manner, such adjoining privately owned property as may be necessary or convenient for the exercise of its powers for the construction of entrances to or exits from its parking facilities.



14-1709 - Parking authority; construction and maintenance; duties; city and county cooperate.

14-1709. Parking authority; construction and maintenance; duties; city and county cooperate.

The authority shall construct and maintain subsurface parking facilities at the location acquired under section 14-1708, with all necessary entrances, exits, air vents, and other appurtenances required for an efficient subsurface parking facility. In constructing and maintaining the parking facilities the surface above the facility shall not be disturbed more than shall be necessary. Any portion thereof not required by the facility shall, on completion of the facility, be restored to a good usable condition. If it is necessary to relocate or do other work to protect any sewer line or utility, the authority shall do the necessary work or bear the expense thereof and the authority shall reimburse the county and city for any expense or liability incurred as a result of the construction or maintenance of the facility. The authority shall also protect the owners of private property abutting the facility against loss of lateral support for improvements erected on their property at the time of the construction of the facilities or reimburse them for expenses incurred as a result of the removal of said support, but neither the state, county, city, nor authority shall be otherwise liable to such owners. The county and city shall cooperate with the authority and make available to the authority without cost any information it has that would be useful to the authority in the construction of the facilities. The parking authority shall not construct any private entrances or grant the right to others to construct private entrances to its parking facilities.



14-1710 - Parking authority; purchases, construction, maintenance, improvement or extension; contract; bids.

14-1710. Parking authority; purchases, construction, maintenance, improvement or extension; contract; bids.

All purchases and all contracts relating to the construction, maintenance, improvement, or extension of the facilities, other than contracts relating to the acquiring of real property or some interest therein or contracts of employment or some specialized service, involving the expenditure of two thousand dollars or more, shall be let to the lowest responsible bidder after not less than twenty days' public notice of request for bids.



14-1711 - Parking authority; concessions; competitive bidding.

14-1711. Parking authority; concessions; competitive bidding.

The authority shall lease or grant concessions for the use of the facilities or various portions thereof to one or more operators to provide for the efficient operation of the facilities. All leases or concessions shall be let on a competitive basis and no lease or concession shall run for a period in excess of thirty years. In granting any lease or concession, the authority shall retain such control of the facilities as may be necessary to insure that the facilities will be properly operated in the public interest and that the prices charged are reasonable.

Adequate controls are provided to insure that parking facilities are operated in the public interest. Omaha Parking Authority v. City of Omaha, 163 Neb. 97, 77 N.W.2d 862 (1956).



14-1712 - Parking authority; bonds; form; issuance.

14-1712. Parking authority; bonds; form; issuance.

The authority may from time to time borrow such money, as authorized in this section or subdivision (8) of section 14-1707, as it may require in the exercise of its powers and duties, and to evidence such borrowings and to fund or refund any bonds or interest thereon or other indebtedness it may have outstanding, issue its negotiable bonds as herein provided:

(1) The principal and interest of the bonds shall be payable only out of the revenue, income, and money of the authority, and shall not constitute a debt or liability of the state or any political subdivision thereof, other than this authority, and neither the credit nor the taxing power of the state or any political subdivision thereof, other than this authority, shall be pledged for the payment of said bonds, and all bonds shall bear on their face a statement to that effect. The bonds shall mature at such time or times, not exceeding twenty-five years from their date, as may be determined by the authority. Such bonds may be redeemable before maturity at the option of the authority at such price or prices, and under such terms and conditions as may be fixed by the authority prior to the issuance of the bonds. The authority shall determine the form of the bonds and fix the denominations and place of payment, which may be at any bank or trust company within or without the state. The bonds shall be signed by the chairman of the authority, or bear his facsimile signature. The seal of the authority shall be impressed thereon, attested by the secretary and treasurer of the authority. Any coupons attached thereto shall bear the facsimile signature of the chairman of the authority. In case any officer, whose facsimile signature or signature shall appear on any bond or coupon, shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes, the same as if he had remained in office until such delivery;

(2) The bonds issued under the provisions of sections 14-1701 to 14-1725 in negotiable form shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under the Uniform Commercial Code of the state. The bonds may be issued in coupon or in registered form, or both. The authority may sell such bonds in such a manner and for such price as it may determine to be for the best interests of the authority; and

(3) Prior to the preparation of definitive bonds, the authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost.



14-1713 - Bonds; pledging of income; trust agreement; limitations.

14-1713. Bonds; pledging of income; trust agreement; limitations.

In the discretion of the authority, any bonds issued under the provisions of sections 14-1701 to 14-1725 may be secured by trust agreement by and between the authority and a corporate trustee which may be any trust company or bank having the powers of a trust company within or without the state. Such trust agreement may contain provisions which shall be deemed to be for the benefit of the trustee or holders of the bonds as to:

(1) The pledging of all or any part of the income, receipts, and revenue of the authority to secure the payment of the bonds or any issue of bonds, subject to such agreement with bondholders as may then exist;

(2) Provisions for protecting and enforcing the rights and remedies of the bondholders, including the establishment of reasonable charges, construction, improvement, maintenance, and operation of the facilities and insurance upon its properties;

(3) The appointment of a trustee, fiduciary, or depositary for the collection, deposit, and disbursement of the funds of the authority;

(4) Limitations on the issuance of additional bonds and the terms upon which additional bonds may be issued and secured and the issuance of refunding bonds;

(5) The procedure by which any contract with the bondholders may be amended or modified;

(6) The keeping of records and making reports to the trustee or bondholders;

(7) The rights and remedies of the trustee and the bondholders and restrictions on individual actions by the bondholders; and

(8) Any additional provisions which may be reasonable and proper for the security of the bondholders.



14-1714 - Bonds; pledging of income; lien.

14-1714. Bonds; pledging of income; lien.

Any pledge of revenue or other money of the authority made by the authority, in accordance with the provisions of sections 14-1701 to 14-1725, shall be valid and binding from the time when the pledge is made; the revenue or other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind, sort, contract, or otherwise against the authority, irrespective of whether or not such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



14-1715 - Bonds; performance of agreement; cause of action; execution, when.

14-1715. Bonds; performance of agreement; cause of action; execution, when.

The holder of any bonds or coupons appertaining thereto, unless the trust agreement vests the right of action solely in the trustee, then the trustee, may by civil action or proceedings, protect and enforce any and all rights under the trust agreement covering the issuance of said bonds, and may enforce and compel the performance of all duties required by sections 14-1701 to 14-1725 or trust agreement to be performed by the authority or any officer thereof and the court having jurisdiction of the proceedings may, if necessary for the protection of the bondholders, appoint a receiver or other administrator to operate the facilities until such time as the obligations to the bondholders have been paid in full. No execution shall be levied upon, or sale had, of any properties belonging to the authority which are necessary for the operation of the facilities.



14-1716 - Parking authority; alienating or encumbering property; pledging credit; levy of tax; prohibited; when.

14-1716. Parking authority; alienating or encumbering property; pledging credit; levy of tax; prohibited; when.

Nothing in sections 14-1701 to 14-1725 shall be construed (1) as granting to the authority any power to alienate or encumber any real property belonging to the state or any of its political subdivisions, (2) to grant to the authority any right or power to pledge the credit of the State of Nebraska, or any of its subdivisions, or (3) to give the authority any power to levy or assess taxes.



14-1717 - Parking authority; prepare statement.

14-1717. Parking authority; prepare statement.

Before delivering any bonds, the authority shall prepare a written statement under oath setting forth its proceedings authorizing the issuance of the bonds and a copy of the trust or other bond agreement executed in connection therewith.



14-1718 - Bonds; legal investment; considered securities.

14-1718. Bonds; legal investment; considered securities.

Bonds issued by the authority under the provisions of sections 14-1701 to 14-1725 are hereby made securities in which the state and all political subdivisions of the state, their officers, boards, commissions, departments, or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control. Such bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.



14-1719 - Funds received; deposits authorized.

14-1719. Funds received; deposits authorized.

All money received by the authority from whatever source, including sale of its bonds, shall be deemed to be public trust funds to be held and applied in the manner provided in the Parking Authority Law and under such restrictions, if any, as the authority may provide in any resolution authorizing the issuance of bonds or bond agreement executed by it. The money shall be deposited in such banks, capital stock financial institutions, qualifying mutual financial institutions, or trust companies as may be selected by the authority from time to time. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



14-1720 - Bonds and obligations; paid in full; net income; distribution.

14-1720. Bonds and obligations; paid in full; net income; distribution.

After all bonds or other evidence of indebtedness issued by the authority have been paid in full, and after the authority has set aside a reasonable reserve for working capital, maintenance, and necessary improvements of its facilities, the authority shall annually distribute all of its net income between the city and county in proportion to the area contributed by the city and county respectively for the use of the authority.



14-1721 - Property; bonds; exempt from taxation; when.

14-1721. Property; bonds; exempt from taxation; when.

The authority shall not be required to pay any taxes or assessments upon its facilities or properties acquired by it and used for a public purpose. Bonds issued under the Parking Authority Law, their transfer and income therefrom, including any profits made from the sale thereof, shall be exempt from taxation.



14-1722 - Parking authority; records; audit; expense.

14-1722. Parking authority; records; audit; expense.

The authority shall keep a full set of books and records showing all of its transactions according to the best business practices. The Auditor of Public Accounts shall cause the books of the account to be examined and audited annually by a certified public accountant under his direction. The reports of all audits made by the Auditor of Public Accounts shall be made and remain a part of the public records in his office. The expense of such audits shall be paid out of the funds of the authority. The auditor shall be given access to all books, papers, contracts, documents, and memoranda of every kind and character and be furnished all additional information that may be essential to the making of a comprehensive and correct audit.



14-1723 - Parking authority; termination; improvements; funds.

14-1723. Parking authority; termination; improvements; funds.

The authority shall not be terminated by any act of the state prior to the payment in full of all obligations incurred by the authority. Unless terminated prior thereto, the authority shall terminate at the end of fifty years from the date of its establishment and it shall forthwith liquidate its affairs and convey to the city and county respectively any improvements on the property contributed by them. Any surplus funds shall be distributed to the county and city in the manner provided by section 14-1720 and thereupon the authority shall cease to exist.



14-1724 - Parking authority; termination; effect.

14-1724. Parking authority; termination; effect.

In the event the authority fails to commence the construction of the parking facilities within three years from the date of the proclamation issued by the Governor, as provided for by section 14-1704, establishing the authority, the authority shall terminate and any leases, grants, or rights obtained from the city or county shall forthwith terminate and revert to the city and county respectively.



14-1725 - Act; supplementary to existing law; severability.

14-1725. Act; supplementary to existing law; severability.

The provisions of sections 14-1701 to 14-1725 shall be independent of and in addition to any other provision of the laws of the State of Nebraska with reference to the matters covered hereby and shall be considered as a complete and independent act and not as amendatory of or limited by any other provision of the laws of the State of Nebraska. If any provision of sections 14-1701 to 14-1725 is held unconstitutional or invalid, it shall not affect the other provisions of sections 14-1701 to 14-1725.



14-1726 - Parking facilities; policy.

14-1726. Parking facilities; policy.

It is hereby determined and declared as a matter of legislative finding and policy:

(1) That the traffic in the streets of the business section of metropolitan cities has become congested by the great number of motor vehicles entering and traversing such streets, and the trend is for an ever-increasing number of vehicles on such streets and that, unless appropriate action is taken, the congestion will become worse and constitute a public nuisance;

(2) That (a) the traffic congestion has created a hazard to life, limb, and property of those using such streets, (b) the free circulation of traffic of all kinds is necessary to the health, safety, and general welfare of the public, and (c) any impeding of the free flow of traffic might seriously affect the rapid and effective fighting of fires and the disposition of the police force and emergency vehicles;

(3) That there is insufficient space, on the streets or places adjacent thereto, to provide the required parking and that convenient offstreet parking would facilitate the free flow of traffic. The space below the surface of property, owned by the county for courthouse sites or other public uses, the space below the surface of the streets, and the space above and below the surface of an area adjacent to public buildings within the civic center of such city could properly and beneficially be used for parking areas and such use would promote public safety, convenience, and welfare; and

(4) That providing for the relieving of traffic congestion is a matter of public welfare, or general public interest, statewide concern, and within the powers reserved to the state.



14-1727 - Terms, defined.

14-1727. Terms, defined.

As used in sections 14-1726 to 14-1730, unless the context otherwise requires:

(1) Parking facilities shall mean the entire surface or subsurface parking area and all improvements therein or appurtenances used in connection therewith, including entrances and exits, and all equipment, machinery, and accessories necessary or convenient for the parking of vehicles; and

(2) Civic center shall mean the area designated by the city council in the master plan of the city as the site for city and county administrative, legislative, and judicial headquarters, together with such other governmental functions and subdivisions as may be deemed appropriate.



14-1728 - Parking facilities; leased for operation; limitation.

14-1728. Parking facilities; leased for operation; limitation.

Any city of the metropolitan class, any county in which such city is located, or such city and county jointly may construct parking facilities in conjunction with a civic center. When constructed, such parking facilities shall be leased for operation, in which case the lease shall be granted to the highest and best bidder, after publication and notice of such offering for lease in the same manner as required by law for other contracts awarded by the city or county, or city and county. Such facilities shall not be operated by the city or county, or city and county.



14-1729 - Revenue bonds; issuance.

14-1729. Revenue bonds; issuance.

For the purpose of constructing such parking facilities, the city and county may jointly issue revenue bonds. The principal and interest of such bonds shall be payable only out of the revenue and income of such parking facilities.



14-1730 - City; air space; leases.

14-1730. City; air space; leases.

Each city of the metropolitan class shall have the power to lease, upon such terms as it shall deem appropriate for a term not to exceed ninety-nine years, air space above any street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other property owned by such city, to one or more of the owners of the fee title adjoining such air space on either or both sides of such street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard or other city property, but only if the air space to be so leased is not needed for and does not materially interfere with the use of such street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard or other city property.

All leases of such air space shall provide the minimum clearances to be maintained at various points over the street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other city property; the area of the air space to be leased; the location of supports, columns, pillars, foundations or other similar or supporting structures within or on such street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other city property; and that such supporting structures shall be so located as not to materially interfere with the use of the street, alley, major traffic street, connecting link, controlled-access facility, main thoroughfare, boulevard, or other city property. Such leases may contain such other terms and conditions as shall be deemed appropriate by the city.

In determining rental under any such lease, the city may take into account the public purpose or use, if any, to be served by the lessee.



14-1731 - Offstreet parking; purpose of sections.

14-1731. Offstreet parking; purpose of sections.

State recognition is hereby given to the hazard created in the streets of cities of the metropolitan class by the great increase in the number of motor vehicles, buses, and trucks. In order to remove or reduce the hazards of life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is hereby deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities to own offstreet vehicle parking facilities exclusively for the parking of motor vehicles.



14-1732 - Offstreet parking; location; powers; limitation.

14-1732. Offstreet parking; location; powers; limitation.

Any city of the metropolitan class is hereby authorized to own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities on property located beneath any elevated segment of the National System of Interstate and Defense Highways or portion thereof, or public property title to which is in the city on May 7, 1971, or property owned by the city and used in conjunction with and incidental to city-operated facilities, or on property situated so as to serve business in the central business district, or business in long-established outlying neighborhood business districts for the use of the general public. The grant of power in this section does not include the power to engage, directly or indirectly, in the sale of gasoline, oil or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided herein. Any such city shall have the authority to acquire by grant, contract, or purchase, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct such facilities, necessary or convenient in the carrying out of this grant of power.



14-1733 - Offstreet parking; cost; revenue bonds; parking district assessments; gifts, leases, devises, grants, funds, agreements; conditions; procedure.

14-1733. Offstreet parking; cost; revenue bonds; parking district assessments; gifts, leases, devises, grants, funds, agreements; conditions; procedure.

In order to pay the cost required by any purchase, construction, or lease, of property and equipping of such facilities, or the enlargement of presently owned facilities, the city may: (1) Issue revenue bonds to provide the funds for such improvements. Such revenue bonds shall be a lien only upon the revenue and earnings of parking facilities and onstreet parking meters. Such revenue bonds shall mature in not to exceed forty years and shall be sold at public or private sale. Any such revenue bonds which may be issued shall not be included in computing the maximum amount of bonds which the issuing city of the metropolitan class may be authorized to issue under its charter or any statute of this state. Such revenue bonds may be issued and sold or delivered to the contractor at par and accrued interest for the amount of work performed. The city may pledge the revenue from any facility or parking meters as security for the bonds; (2) upon an initiative petition of the majority of the record owners of taxable property included in a proposed parking district, the city council may create, by ordinance, parking districts and delineate the boundaries thereof, and if the city council shall find that there are common benefits enjoyed by the public at large without reference to the ownership of property, or that there is a common benefit to the property encompassed within a parking district or districts, the city may assess the costs of such improvement or improvements against all the property included in such district or districts, according to such rules as the city council, sitting as a board of equalization, shall adopt for the distribution or adjustment of the costs of such improvement or improvements. All such assessments shall be equalized, levied, and collected as provided by law for the equalization, levying, and collection of special assessments. Special assessments levied pursuant to this section shall be due, payable, and bear interest as the city council shall determine by ordinance. Installment payments shall not be allowed for any period in excess of twenty years; or (3) use, independently or together with revenue derived pursuant to subdivision (1) or (2) of this section, gifts, leases, devises, grants, federal or state funds, or agreements with other public entities.

No real property shall be included in any parking district created pursuant to this section when the zoning district in which such property is located is a residential zoning district or a district where the predominant type of land use authorized is residential in nature.



14-1734 - Revenue bonds; plans and specifications; prepare.

14-1734. Revenue bonds; plans and specifications; prepare.

Before the issuance of any revenue bonds the city of the metropolitan class shall have an independent and qualified firm of engineers prepare plans and specifications for such improvements. In the preparation of the plans and specifications, the independent engineer shall collaborate and counsel with any city engineering or traffic department so as to coordinate the program with the program for the control of traffic within such city.



14-1735 - Rules and regulations; contracts; operation.

14-1735. Rules and regulations; contracts; operation.

The governing body of any such city of the metropolitan class shall make all necessary rules and regulations governing the use, operation, and control of the facilities authorized by sections 14-1731 to 14-1740. In the exercise of the grant of power set forth in sections 14-1731 to 14-1740, the city of the metropolitan class shall make contracts with others, if such contracts are necessary and needed for the payment of the revenue bonds authorized in sections 14-1731 to 14-1740 and for the successful operation of the parking facilities. If the city is unable to secure a reasonable lease with another party for operation of the facility, the city may operate the facility itself. The governing body may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention of the provisions of sections 14-1731 to 14-1740.



14-1736 - Repealed. Laws 1977, LB 238, § 5.

14-1736. Repealed. Laws 1977, LB 238, § 5.



14-1737 - Facility; lease; restrictions.

14-1737. Facility; lease; restrictions.

On the creation of such motor vehicle parking facility for the use of the general public, the city shall lease such facility to one or more operators to provide for the efficient operation of the facility. Such lease shall be let on a competitive basis and no lease shall run for a period in excess of four years; Provided, that leases of facilities in conjunction with office buildings, shopping centers, public facilities, or redevelopment areas may be for any period not to exceed twenty years. In granting any lease, the city shall retain such control of the facility as may be necessary to insure that the facility will be properly operated in the public interest and that the prices charged are reasonable. If the city is unable to secure a reasonable lease with another party for operation of the facility, the city may operate the facility itself. The provisions of sections 14-1731 to 14-1740 shall not be construed to authorize the city or the lessee of the facility to engage in the sale of any commodity, product, or service, or to engage in any business other than the purposes set forth in section 14-1732.



14-1738 - Multilevel parking facility; not subject to eminent domain; when.

14-1738. Multilevel parking facility; not subject to eminent domain; when.

Multilevel parking structures now used or hereafter acquired for offstreet motor vehicle parking by a private operator shall not be subject to eminent domain for the purpose of creating a parking facility pursuant to sections 14-1733, 14-1735, 14-1737, and 14-1738 when such multilevel structure has a capacity of more than two hundred automobiles.



14-1739 - Revenue bonds; contract with holder; conditions.

14-1739. Revenue bonds; contract with holder; conditions.

The provisions of sections 14-1731 to 14-1740 and of any ordinance authorizing the issuance of bonds under the provisions of sections 14-1731 to 14-1740 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such municipality, issued under the provisions of sections 14-1731 to 14-1740, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 14-1731 to 14-1740 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof, and the application of income and revenue thereof.



14-1740 - Sections; supplementary to existing law.

14-1740. Sections; supplementary to existing law.

Sections 14-1731 to 14-1740 are supplementary to existing statutes relating to cities of the metropolitan class and confer upon such cities powers not heretofore granted.



14-1801 - Metropolitan transit authority; declaration of policy.

14-1801. Metropolitan transit authority; declaration of policy.

It is hereby determined and declared as a matter of legislative finding and policy:

(1) That traffic, passenger, truck, and pedestrian, in the streets of cities of the metropolitan class, a county in which such a city is located, adjacent counties, and cities and villages located in such counties, has become severely congested by the great number of motor vehicles operating therein; that such conditions have been accentuating for a period of years, and all signs and indications are that such congestion will continue to increase; that such conditions constitute a hazard and a handicap to the use of streets within such counties, cities, and villages and constitute a continuing detriment to the operation of all characters of business in such counties, cities, and villages; all of which is a matter of statewide concern, and, unless legislative action is taken, will constitute a public nuisance; and these conditions can and should be relieved by mass transportation of passengers, which an authority, as herein created, could provide.

(2) That such street traffic congestion has created a dangerous hazard to the lives and property of pedestrians and those traveling in private and public vehicles.

(3) That uncongested and unobstructed traffic, both of pedestrians and those riding in or transporting merchandise in vehicles, is necessary to the public health, safety, security, prosperity, well-being, and welfare of all the people.

(4) That such existing congestion of the streets in such counties, cities, and villages handicaps and obstructs the administration of firefighting forces and police protection forces.

(5) That the relieving of congestion in the streets of such counties, cities, and villages and the providing of a comprehensive passenger transportation system in such counties, cities, and villages is a matter of public interest and statewide concern and within the powers and authority inhering in and reserved to the state.



14-1802 - Terms, defined.

14-1802. Terms, defined.

As used in the Transit Authority Law, unless the context otherwise requires:

(1) Authority means any transit authority created under the Transit Authority Law;

(2) Board means the board of directors of any transit authority created under the Transit Authority Law;

(3) City of the metropolitan class means all cities in the State of Nebraska defined to be cities of the metropolitan class by section 14-101;

(4) Municipality and municipal means any city of the metropolitan class in the State of Nebraska; and

(5) Bonds means revenue bonds of any transit authority established under the Transit Authority Law.



14-1803 - Metropolitan transit authority; creation; members; appointment; jurisdiction; compensation; expenses; delegation of powers and duties.

14-1803. Metropolitan transit authority; creation; members; appointment; jurisdiction; compensation; expenses; delegation of powers and duties.

(1) Whenever in this state a city of the metropolitan class, a county in which such city is located, one or more adjacent counties, and any city or village located in such counties are served in whole or in part by a common transit system, owned and controlled by a city of the metropolitan class as provided for in the Transit Authority Law, then the territory within the limits of the city of the metropolitan class and such counties, cities, or villages, including any counties, cities, and villages that may be now or hereafter served in whole or in part by the common transit system, shall form and constitute a transit authority. No county, city, or village shall become a part of the transit authority except upon approval of the governing body of the county, city, or village and formal approval and proclamation by the board of directors of the transit authority.

(2) Any city of the metropolitan class may create by ordinance a transit authority to be managed and controlled by a board of five members which shall be appointed as provided in section 14-1813 and shall have full and exclusive jurisdiction and control over all facilities owned or acquired by such city for a public passenger transportation system. The governing body of such city, in the exercise of its discretion, shall find and determine in the ordinance creating such transit authority that its creation is expedient and necessary. The chairperson of such transit authority shall be paid as compensation for his or her services not more than six hundred dollars per month. Each other member of such transit authority shall be paid as compensation for his or her services not more than five hundred dollars per month. All salaries and compensation shall be obligations against and paid solely from the revenue of such transit authority. Members of such transit authority shall also be entitled to reimbursement for expenses paid or incurred in the performance of the duties imposed upon them by the Transit Authority Law with reimbursement for mileage to be made at the rate provided in section 81-1176. The board may delegate to one or more of the members or to officers, agents, and employees of the authority such powers and duties as it may deem proper. Any transit authority created pursuant to such law shall have and retain full and exclusive jurisdiction and control over all public passenger transportation systems in such city, county in which such city is located, adjacent county, or city or village located in such counties served by the authority, excluding taxicabs and railroad systems, with the right and duty to charge and collect revenue for the operation and maintenance of such systems and for the benefit of the holders of any of its bonds or other liabilities. If such authority ceases to exist, its rights and properties shall pass to and vest in such city.

The jurisdiction and powers herein given a transit authority is for local control and does not affect the general control vested in the Public Service Commission by the Constitution. Ritums v. Howell, 190 Neb. 503, 209 N.W.2d 160 (1973).



14-1804 - Metropolitan transit authority; establishment; body corporate.

14-1804. Metropolitan transit authority; establishment; body corporate.

The authority shall be a body corporate and politic and shall be known as Transit Authority of ..................... (filling out the blank with the name of the city), and shall be a governmental subdivision of the State of Nebraska with the powers and authority provided by the Transit Authority Law. The authority is declared to be an instrumentality of the state exercising public and essential governmental functions in the exercise of the powers conferred upon it by the Transit Authority Law.



14-1805 - Metropolitan transit authority; general powers.

14-1805. Metropolitan transit authority; general powers.

For the purpose of accomplishing the object and purpose of the Transit Authority Law, the authority shall possess all the necessary powers of a public body corporate and governmental subdivision of the State of Nebraska, including, but not limited to, the following powers:

(1) To maintain a principal office in the city of the metropolitan class in which created;

(2) To adopt the official seal of the authority and to alter the same at its pleasure;

(3) To employ a general manager, engineers, accountants, attorneys, financial experts, and such other employees and agents as may be necessary in its judgment, to fix the compensation of and to discharge the same, to negotiate with employees and enter into contracts of employment, to employ persons singularly or collectively, and, with the consent of such city, to use the services of agents, employees, and facilities of such city, including the city attorney as legal advisor to such authority, for which such authority shall reimburse such city a proper proportion of the compensation or cost thereof;

(4) To adopt bylaws and adopt and promulgate rules and regulations for the regulation of its affairs and for the conduct of its business;

(5) To acquire, lease, own, maintain, and operate for public service a public passenger transportation system, excluding taxicabs and railroad systems, within or without a city of the metropolitan class;

(6) To sue and be sued in its own name, but execution shall not, in any case, issue against any of its property, except that the lessor, vendor, or trustee under any agreement, lease, conditional sales contract, conditional lease contract, or equipment trust certificate, as provided for in subdivision (15) of this section, may repossess the equipment described therein upon default;

(7) To acquire, lease, and hold such real or personal property and any rights, interests, or easements therein as may be necessary or convenient for the purposes of the authority and to sell, assign, and convey the same;

(8) To make and enter into any and all contracts and agreements with any individual, public or private corporation or agency of the State of Nebraska, public or private corporation or agency of any state of the United States adjacent to the city of the metropolitan class, and the United States of America as may be necessary or incidental to the performance of its duties and the execution of its powers under the Transit Authority Law and to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act;

(9) To contract with an operating and management company for the purpose of operating, servicing, and maintaining any public passenger transportation systems of such authority;

(10) To acquire and hold capital stock in any passenger transportation system, excluding taxicabs and railroad systems, solely for the purpose of lawfully acquiring the physical property of such corporation for public use;

(11) To borrow money and issue and sell negotiable bonds, notes, or other evidence of indebtedness, to provide for the rights of the holders thereof, and to pledge all or any part of the income of the authority received as herein provided to secure the payment thereof. The authority shall not have the power to pledge the credit or taxing power of the state or any political subdivision thereof, except such tax receipts as may be authorized herein, or to place any lien or encumbrance on any property owned by the state, county, or city used by the authority;

(12) To receive and accept from the government of the United States of America or any agency thereof, from the State of Nebraska or any subdivision thereof, and from any person or corporation, donations or loans or grants for or in aid of the acquisition or operation of passenger transportation facilities, and to administer, hold, use, and apply the same for the purposes for which such grants or donations may have been made;

(13) To exercise the right of eminent domain under and pursuant to the Constitution, statutes, and laws of the State of Nebraska to acquire private property, including any existing private passenger transportation system, but excluding any taxicabs, railroad, and air passenger transportation systems, which is necessary for the passenger transportation purposes of the authority and including the right to acquire rights and easements across, under, or over the right-of-way of any railroad. Exercise of the right of eminent domain shall be pursuant to sections 76-704 to 76-724;

(14) Subject to the continuing rights of the public to the use thereof, to use any public road, street, or other public way in any city of the metropolitan class, county in which such city is located, adjacent county, or city or village located in such counties served by the authority for transportation of passengers;

(15) To purchase and dispose of equipment, including motor buses, and to execute any agreement, lease, conditional sales contract, conditional lease contract, and equipment trust note or certificate to effect such purpose;

(16) To pay for any equipment and rentals therefor in installments and to give evidence by equipment trust notes or certificates of any deferred installments, and title to such equipment need not vest in the authority until the equipment trust notes or certificates are paid;

(17) To certify annually to the local lawmaking body of the city of the metropolitan class, county in which such city is located, adjacent county, or city or village located in such counties served by the authority such tax request for the fiscal year commencing on the first day of the following January as, in its discretion and judgment, the authority determines to be necessary, pursuant to section 14-1821. The local lawmaking body of such county, city, or village is authorized to levy and collect such taxes in the same manner as other taxes in such county, city, or village subject to section 77-3443;

(18) To apply for and accept grants and loans from the government of the United States of America, or any agency or instrumentality thereof, to be used for any of the authorized purposes of the authority, and to enter into any agreement with the government of the United States of America, or any agency or instrumentality thereof, in relation to such grants or loans, subject to the provisions hereof;

(19) To determine routes and to change the same subject to the provisions hereof;

(20) To fix rates, fares, and charges for transportation. The revenue derived from rates, from the taxation herein provided, and from any grants or loans herein authorized shall at all times be sufficient in the aggregate to provide for the payment of: (a) All operating costs of the transit authority, (b) interest on and principal of all revenue bonds, revenue certificates, equipment trust notes or certificates, and other obligations of the authority, and to meet all other charges upon such revenue as may be provided by any trust agreement executed by such authority in connection with the issuance of revenue bonds or certificates under the Transit Authority Law, and (c) any other costs and charges, acquisition, installation, replacement, or reconstruction of equipment, structures, or rights-of-way not financed through the issuance of revenue bonds or certificates;

(21) To provide free transportation for firefighters and police officers in uniform in the city of the metropolitan class, county in which such city is located, adjacent county, or city or village located in such counties served by the authority in which they are employed and for employees of such authority when in uniform or upon presentation of proper identification;

(22) To enter into agreements with the Post Office Department of the United States of America or its successors for the transportation of mail and letter carriers and the payment therefor;

(23) To exercise all powers usually granted to corporations, public and private, necessary or convenient to carry out the powers granted by the Transit Authority Law; and

(24) To establish pension and retirement plans for officers and employees and to adopt any existing pension and retirement plans and any existing pension and retirement contracts for officers and employees of any passenger transportation system purchased or otherwise acquired pursuant to the Transit Authority Law.

The jurisdiction and powers herein given a transit authority is for local control and does not affect the general control vested in the Public Service Commission by the Constitution. Ritums v. Howell, 190 Neb. 503, 209 N.W.2d 160 (1973).



14-1805.01 - Metropolitan transit authority; retirement plan reports; duties.

14-1805.01. Metropolitan transit authority; retirement plan reports; duties.

(1) Beginning December 31, 1998, and each December 31 thereafter, the chairperson of the board shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to section 14-1805 and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(a) The number of persons participating in the retirement plan;

(b) The contribution rates of participants in the plan;

(c) Plan assets and liabilities;

(d) The names and positions of persons administering the plan;

(e) The names and positions of persons investing plan assets;

(f) The form and nature of investments;

(g) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(h) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(2) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the authority shall cause to be prepared a quadrennial report and the chairperson shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to section 14-1805. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



14-1806 - Metropolitan transit authority; revenue bonds and certificates; issuance; terms and conditions; trust agreements.

14-1806. Metropolitan transit authority; revenue bonds and certificates; issuance; terms and conditions; trust agreements.

The authority shall have the continuing power to borrow money for the purpose of acquiring any transportation system and necessary cash working funds, or for reconstructing, extending, or improving its transportation system or any part thereof, and for acquiring any property and equipment useful for the reconstruction, extension, improvement, and operation of its transportation system or any part thereof. For the purpose of evidencing the obligation of the authority to repay any money borrowed as aforesaid, the authority may pursuant to resolution adopted by the board from time to time issue and dispose of its interest-bearing revenue bonds or certificates. It may also from time to time issue and dispose of its interest-bearing revenue bonds or certificates to refund any bonds or certificates at maturity, or pursuant to redemption provisions, or at any time before maturity with the consent of the holders thereof. All such bonds and certificates shall be payable solely from the revenue or income to be derived from the transportation system, from such tax receipts as may be herein authorized, and from such grants and loans as may be received. Such bonds and certificates may bear such date or dates, may mature at such time or times as may be fixed by the board, may bear interest at such rate or rates as may be fixed by the board, payable semiannually, may be in such form, may carry such registration privileges, may be executed in such manner, may be payable at such place or places, may be made subject to redemption in such manner and upon such terms with or without premium as is stated on the face thereof, may be authenticated in such manner, and may contain such terms and covenants as may be provided in such resolution. Notwithstanding the form or tenor thereof and in the absence of an express recital on the face thereof that they are nonnegotiable, all such bonds and certificates shall be negotiable instruments. Pending the preparation and execution of any such bonds or certificates, temporary bonds or certificates may be issued with or without interest coupons as may be provided by resolution of the board. To secure the payment of any or all of such bonds or certificates, and for the purpose of setting forth the covenants and undertakings of the authority in connection with the issuance thereof, and the issuance of any additional bonds or certificates, as well as the use and application of the revenue or income to be derived from the transportation system, and from such tax receipts as may be herein authorized, and from any grants or loans, as provided in the Transit Authority Law, the authority may execute and deliver a trust agreement or agreements. No lien upon any physical property of the authority shall be created by such trust agreement or agreements. A remedy for any breach or default of the terms of any such trust agreement by the authority may be by mandamus or other appropriate proceedings in any court of competent jurisdiction to compel performance and compliance therewith. The trust agreement may prescribe by whom or on whose behalf such action may be instituted.



14-1807 - Metropolitan transit authority; revenue bonds and certificates; extent of obligation.

14-1807. Metropolitan transit authority; revenue bonds and certificates; extent of obligation.

Under no circumstances shall any bonds or certificates issued by the authority or any other obligation of the authority be or become an indebtedness or obligation of the State of Nebraska, or of any other political subdivision or body corporate and politic or of any municipality within the state, nor shall any such bond, certificate, or obligation be or become an indebtedness of the authority within the purview of any constitutional limitation or provision, and it shall be plainly stated on the face of each bond and certificate that it does not constitute such an indebtedness or obligation but is payable solely from revenue and income as aforesaid, including such tax revenue as may be received, as herein provided.



14-1808 - Metropolitan transit authority; revenue bonds and certificates; sale; advertisement; bids.

14-1808. Metropolitan transit authority; revenue bonds and certificates; sale; advertisement; bids.

Before any such bonds or certificates (excepting refunding bonds or certificates) are sold the entire authorized issue, or any part thereof, shall be offered for sale as a unit after advertising for bids at least three times in a daily newspaper of general circulation published in the city of the metropolitan class, the last publication to be at least ten days before bids are required to be filed. Copies of such advertisement may also be published in any newspaper or financial publication in the United States. All bids shall be sealed, filed, and opened as provided by resolution adopted by the authority, and the bonds or certificates shall be awarded to the highest and best bidder or bidders therefor. The authority shall have the right to reject all bids and readvertise for bids in the manner provided for in the initial advertisement. If no bids are received such bonds or certificates may be sold at the best possible price according to the discretion of the board, without further advertising, within thirty days after the bids are required to be filed pursuant to any advertisement.



14-1809 - Metropolitan transit authority; revenue bonds and certificates; legal investment; considered securities.

14-1809. Metropolitan transit authority; revenue bonds and certificates; legal investment; considered securities.

Bonds issued by the authority under the Transit Authority Law are hereby made securities in which the state and all political subdivisions of the state, their officers, boards, commissions, departments, or other agencies, all banks, bankers, savings banks, trust companies, savings and loan associations, investment companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees, and other fiduciaries, and all other persons whatsoever who now are or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest any funds, including capital belonging to them or within their control. Such bonds or other securities or obligations are hereby made securities which may properly and legally be deposited with and received by any state or municipal officers or agency of the state for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized by law.



14-1810 - Metropolitan transit authority; property; exempt from taxation.

14-1810. Metropolitan transit authority; property; exempt from taxation.

An authority created pursuant to the Transit Authority Law being a governmental subdivision of the State of Nebraska to exercise public and essential governmental functions, all property thereof, all operations thereof, and all rights to operate, of whatsoever character, and all bonds and equipment trust notes or certificates issued by it, shall be exempt from any and all forms of assessment and taxation, and from all other governmental and municipal licenses, excises, and charges.



14-1811 - Metropolitan transit authority; equipment; purchase; securities.

14-1811. Metropolitan transit authority; equipment; purchase; securities.

(1) The authority shall have power to purchase equipment, including motor buses, and may execute agreements, leases, conditional sales contracts, conditional lease contracts, and equipment trust notes or certificates in the form customarily used in such cases appropriate to effect such purchase, and may dispose of such equipment trust notes or certificates. All money required to be paid by the authority under the provisions of such agreements, leases, and equipment notes or trust certificates shall be payable solely from the revenue or income to be derived from the transportation systems, and from such tax receipts as may be herein authorized and from grants and loans received, as provided in the Transit Authority Law. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust notes or certificates payable solely from such sources of income, and title to such equipment need not vest in the authority until the equipment trust notes or certificates are paid, but when payment is accomplished the equipment title shall vest in the authority.

(2) The agreement to purchase may direct the vendor to sell and assign the equipment to a bank or trust company, duly authorized to transact business in the State of Nebraska, as trustee, for the benefit and security of the equipment trust notes or certificates, and may direct the trustee to deliver the equipment to one or more designated officers of the authority, and may authorize the trustee simultaneously therewith to execute and deliver a lease of the equipment to the authority.

(3) The agreements, leases, contracts, or equipment trust certificates shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds, and in the form required for acknowledgment of deeds, and such agreements, leases, and equipment trust notes or certificates shall be authorized by resolution of the board, and shall contain such covenants, conditions, and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust notes or certificates from the revenue and income of the authority.

(4) The covenants, conditions, and provisions of the agreements, leases, contracts, and equipment trust notes or certificates shall not conflict with any of the provisions of any trust agreement securing the payment of revenue bonds or certificates of the authority.



14-1812 - Metropolitan transit authority; board; name.

14-1812. Metropolitan transit authority; board; name.

The governing body of the authority shall be a board to be known as The Transit Authority of ............., filling out the blank with the name of the city, which shall consist of five members, to be appointed as provided in section 14-1813.



14-1813 - Metropolitan transit authority; board; appointment; term; vacancy; oath; bond; removal from office.

14-1813. Metropolitan transit authority; board; appointment; term; vacancy; oath; bond; removal from office.

(1) Except as provided in subsection (2) of this section, whenever any city of the metropolitan class creates an authority, the board shall consist of five members to be selected as follows: (a) The mayor, with the approval of the city council and the county board of the county in which the city is located, shall appoint one member who shall serve for one year, one member who shall serve for two years, one member who shall serve for three years, one member who shall serve for four years, and one member who shall serve for five years; and (b) upon the expiration of the term of each appointed officer, the mayor, with the approval of the city council and the county board of the county in which the city is located, shall appoint a member who shall serve for a term of five years. Members of such board shall be residents of the transit authority territory described in section 14-1803 and one member of the board shall be nominated and selected as provided in subsection (2) of this section. In cities of the metropolitan class where a board has been heretofore appointed, the mayor, with the approval of the city council and the county board of the county in which the city is located, shall by resolution redesignate the terms of the members of such board in accordance with the provisions of sections 14-1803, 14-1805, 14-1812, and 14-1813, except that until such redesignation is made the terms shall stand as provided for in the original appointment.

(2) Notwithstanding any provisions of the city charter of the city of the metropolitan class to the contrary, when the next vacancy will occur on the board after August 31, 2003, resulting from the expiration of the term of office of a member of the board, notice of such vacancy shall be communicated to the clerk of each county, city, or village which is part of the transit authority territory. Such notice shall be provided at least forty-five days prior to the expiration of the term of office of the member. Each county, city, and village, other than the city of the metropolitan class, may, by majority vote of their governing bodies, recommend the appointment of one or more residents of their respective jurisdictions to fill the board position. Such nominations shall be filed with the mayor of the city of the metropolitan class not later than the thirtieth day following the date of receipt of notice of the vacancy. The mayor shall make the appointment to fill the board position from such nominations. The individual appointed by the mayor, upon approval by the city council of the city of the metropolitan class, shall become a member of the board. Thereafter, any successor to such board member, either by reason of vacancy or the expiration of such board member's term, shall possess the residence qualifications provided for in this subsection, and such board position shall be filled in the manner provided for in this subsection.

(3) Except as provided in subsection (2) of this section, any vacancy on such board, resulting other than from expiration of a term of office, shall be filled by the mayor of the city of the metropolitan class, with the approval of the city council and the county board of the county in which the city is located, and such appointee shall possess the same residence qualifications as the member whose office he or she is to fill and shall serve the unexpired portion, if any, of the term of the member whose office was vacated.

(4) Each member, before entering upon the duties of the office, shall file with the city clerk of the city of the metropolitan class an oath that he or she will duly and faithfully perform all the duties of the office to the best of his or her ability, and a bond in the penal sum of five thousand dollars executed by one or more qualified sureties for the faithful performance of his or her duties. If any member shall fail to file such oath and bond on or before the first day of the term for which he or she was appointed or elected, his or her office shall be deemed to be vacant.

(5) A member of such board may be removed from office for incompetence, neglect of duty, or malfeasance in office. An action for the removal of such officer may be brought, upon resolution of the city council of the city of the metropolitan class or the county board of the county in which the city is located, in the district court of the county in which such city is located.



14-1814 - Metropolitan transit authority; board; organization; officers; quorum; meetings; resolutions; public records.

14-1814. Metropolitan transit authority; board; organization; officers; quorum; meetings; resolutions; public records.

Not later than seven days after the qualification of the members, the board shall organize for the transaction of business, shall select a chairperson and vice-chairperson from among its members, and shall adopt bylaws, rules, and regulations to govern its proceedings. The chairperson and vice-chairperson and their successors shall be elected annually by the board and shall serve for a term of one year. Any vacancy in the offices of chairperson and vice-chairperson shall be filled by election by the board. A quorum for the transaction of business shall consist of three members of the board. Regular meetings of the board shall be held at least once in each calendar month at the time and place to be fixed by the board. All actions of the board shall be by resolution, except as may otherwise be provided in the Transit Authority Law, and the affirmative vote of at least three members shall be necessary for the adoption of any resolution. Any such resolution shall be approved by the chairperson of the board, or in his or her absence by the vice-chairperson of the board, before taking effect. If he or she shall approve thereof he or she shall sign the same. If he or she shall not approve thereof, he or she shall return the resolution to the board with his or her objections thereto in writing at the next regular meeting of the board occurring after the passage thereof. If the chairperson shall fail to return any resolution with his or her written objections to the board within the time aforesaid, he or she shall be deemed to have approved the same and it shall take effect; any resolution not approved by the chairperson may be passed by the affirmative vote of at least four members of the board. The board shall cause to be kept accurate minutes of all of its proceedings. All resolutions and all proceedings of the authority and all official documents and records of the authority shall be public records and open to public inspection, except such documents and records as shall be prepared and kept for use in negotiations, actions, or proceedings, to which the authority is a party.



14-1815 - Repealed. Laws 1972, LB 1275, § 21.

14-1815. Repealed. Laws 1972, LB 1275, § 21.



14-1816 - Metropolitan transit authority; board; employees; private interest; prohibited.

14-1816. Metropolitan transit authority; board; employees; private interest; prohibited.

No member of the board and no officer or employee of the authority shall have any private financial interest, profit, or benefit in any contract, work, or business of the authority and in the sale or lease of any property to or from the authority.



14-1817 - Repealed. Laws 1972, LB 1275, § 21.

14-1817. Repealed. Laws 1972, LB 1275, § 21.



14-1818 - Metropolitan transit authority; receipts; disbursements; books of account.

14-1818. Metropolitan transit authority; receipts; disbursements; books of account.

The board shall provide by resolution for the manner of handling all receipts, the depositing of same in banks, and the investment of same when practicable, and of all disbursements, and shall provide for the keeping of accurate books of account of all of same.



14-1819 - Metropolitan transit authority; fiscal year; budget.

14-1819. Metropolitan transit authority; fiscal year; budget.

The board shall establish a fiscal operating year at least thirty days prior to the beginning of the first full fiscal year after the creation of the authority, and annually thereafter the board shall cause to be prepared a tentative budget which shall include all operation and maintenance expense for the ensuing fiscal year. The tentative budget shall be considered by the board, and, subject to any revision and amendments as may be determined, shall be adopted prior to the first day of the ensuing fiscal year as the budget for that year. No expenditure for operations and maintenance in excess of the budget shall be made during any fiscal year except by the affirmative vote of at least four members of the board. It shall not be necessary to include in the annual budget any statement of interest or principal payments on bonds or certificates, or for capital outlays, but it shall be the duty of the board to make provision for payment of same from appropriate funds.



14-1820 - Metropolitan transit authority; financial statement; publication; filing.

14-1820. Metropolitan transit authority; financial statement; publication; filing.

As soon after the end of each fiscal year as may be expedient, the board shall cause to be prepared and printed a complete and detailed report and financial statement of its operations and of its assets and liabilities. A reasonably sufficient number of copies of such report shall be printed for distribution to persons interested, upon request, eight copies shall be filed with the Nebraska Publications Clearinghouse, and a copy thereof shall be mailed to the mayor and members of the city council and the governing board of any county in which such city is located, adjacent county, or city or village located within such counties served by the authority, and filed with the clerk of such county, city, or village.



14-1821 - Metropolitan transit authority; tax request; certification; levy; collection.

14-1821. Metropolitan transit authority; tax request; certification; levy; collection.

To assist in the defraying of all character of expense of the authority and to such extent as in its discretion and judgment may be necessary, the board shall annually certify a tax request for the fiscal year commencing on the following January 1. Such tax request shall not exceed in any one year ten cents on each one hundred dollars on the taxable value of the taxable property in the city of the metropolitan class or taxable property in any county in which such city is located, adjacent county, or city or village located within such counties served by the authority. The board shall by resolution, on or before September 20 of each year, certify such tax request to the city council of such city and the governing board of any county in which such city is located, adjacent county, or city or village located within such counties served by the authority. Such county, city, or village is hereby authorized to cause such tax to be levied and to be collected as are other taxes by the treasurer of such city or village or county treasurer and paid over by him or her to the treasurer of such board subject to the order of such board and subject to section 77-3443. If in any year the full amount so certified and collected is not needed for the current purposes of such authority, the balance shall be credited to reserves of such authority to be used for acquisition of necessary property and equipment.



14-1822 - Metropolitan transit authority; transportation system; operation; rates and fares; adequate revenue.

14-1822. Metropolitan transit authority; transportation system; operation; rates and fares; adequate revenue.

The board shall make all rules and regulations, according to its discretion, governing the operation of the transportation system, and shall determine all routings and change the same whenever deemed advisable by the board. The board shall fix rates, fares, and charges for transportation, except that such revenue, together with revenue made available through taxation and revenue from any grants or loans received as provided in the Transit Authority Law, shall be at all times sufficient in the aggregate to provide revenue: (1) For the payment of the interest on and principal of all revenue bonds or certificates and equipment trust notes or certificates and other obligations of the authority, and to meet all other charges upon such revenue as provided by any trust agreement executed by the authority in connection with the issuance of revenue bonds or certificates under the Transit Authority Law; (2) for the payment of all operating costs of whatsoever character incidental to the operation of the transportation system; and (3) for the payment of any other costs and charges for the acquisition, installation, replacement, or reconstruction of equipment, structures, or rights-of-way not financed through issuance of revenue bonds or certificates.

The jurisdiction and powers herein given a transit authority is for local control and does not affect the general control vested in the Public Service Commission by the Constitution. Ritums v. Howell, 190 Neb. 503, 209 N.W.2d 160 (1973).



14-1822.01 - Expired.

14-1822.01. Expired.



14-1823 - Metropolitan transit authority; transportation system; modernization; depreciation policy.

14-1823. Metropolitan transit authority; transportation system; modernization; depreciation policy.

It shall be the duty of the board, as promptly as possible, to rehabilitate, reconstruct, and modernize all portions of any transportation system acquired, and to maintain at all times an adequate and modern transportation system suitable and adapted to the needs of the county, city, or village served by the authority, and for safe, comfortable, convenient, and expeditious service. To assure modern, attractive transportation service the board may establish a depreciation policy which makes provision for the continuous and prompt replacement of worn out and obsolete property and the board may make provision for such depreciation of the property of the authority as is not offset by current expenditures for maintenance, repairs, and replacements, under such rules and regulations as may be prescribed by the board.



14-1824 - Repealed. Laws 1972, LB 1275, § 21.

14-1824. Repealed. Laws 1972, LB 1275, § 21.



14-1825 - Metropolitan transit authority; labor contracts; collective bargaining.

14-1825. Metropolitan transit authority; labor contracts; collective bargaining.

The board may deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, and general working conditions. All employees of all classes serving any passenger transportation company at the time of its acquisition by the authority shall continue in their respective positions and at their respective compensations for three months after any such acquisition. Thereafter, the board shall exercise its discretion as to retention of and compensation of employees of all classes; Provided, the terms and conditions of any existing collective-bargaining agreement between any passenger transportation company, acquired by the authority, and its employees shall be recognized and accepted by the board.



14-1826 - Act, how cited.

14-1826. Act, how cited.

Sections 14-1801 to 14-1826 shall be known and may be cited as the Transit Authority Law.



14-1901 - Repealed. Laws 1973, LB 225, § 1.

14-1901. Repealed. Laws 1973, LB 225, § 1.



14-2001 - Landmark heritage preservation district; commission; creation; purpose.

14-2001. Landmark heritage preservation district; commission; creation; purpose.

Any city of the metropolitan class may by ordinance provide for the creation and establishment of landmark heritage preservation districts and a landmark heritage preservation commission for the purpose of preserving buildings, lands, areas, or districts within any such city which are determined by the commission to possess particular historical, architectural, cultural, or educational value.



14-2002 - Landmark heritage preservation commission; powers and duties; limitation.

14-2002. Landmark heritage preservation commission; powers and duties; limitation.

(1) The powers and duties of any landmark heritage preservation commission created pursuant to sections 14-2001 to 14-2004 shall be such as are delegated or assigned by the ordinance establishing such commission. The city council shall specifically state in such ordinance which powers the commission shall be allowed to exercise.

(2) The powers of a landmark heritage preservation commission shall not be repugnant to any other provision of law and shall be exercised only in the manner prescribed by the ordinance. No action of the commission shall contravene any provision of a municipal zoning or planning ordinance unless such action is expressly authorized by the city council.



14-2003 - City of the metropolitan class; eminent domain; when; procedure.

14-2003. City of the metropolitan class; eminent domain; when; procedure.

(1) Each city of the metropolitan class may exercise its power of eminent domain to maintain or preserve buildings, lands, areas, or districts which have been determined by the landmark heritage preservation commission to be of historical, architectural, cultural, or educational value.

(2) Within a landmark heritage preservation district a city of the metropolitan class shall not exercise its power of eminent domain to acquire property for the purpose of demolition and reconveyance for private use. This subsection shall not be applicable to any eminent domain action filed by such city prior to September 6, 1991.

(3) Whenever it becomes necessary to take control of property pursuant to and for the purposes stated in this section, the purpose and necessity for such control shall be declared by ordinance. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



14-2004 - Landmark heritage preservation commission; membership; qualifications; appointed by mayor; terms; officers.

14-2004. Landmark heritage preservation commission; membership; qualifications; appointed by mayor; terms; officers.

(1) A landmark heritage preservation commission created pursuant to sections 14-2001 to 14-2004 shall have nine members. If available, one of the members shall be an architect, one shall be a curator or director of an art or other museum, one shall be a professional artist or historian, three shall be interested and qualified persons chosen, as far as possible, from any existing historical society, preservation group, architectural, landscape architectural, interior design, or planning association, or cultural organization, two shall be laypersons, and one shall be an owner or operator of a business or property within a landmark heritage preservation district, which business or property may be owned or operated by a corporation of which such member is an officer, by a partnership in which such member is a partner, or by a limited liability company in which such member is a member.

(2) Members shall be appointed by the mayor and approved by the city council and shall serve for terms of three years. Members shall serve until their successors are appointed and qualified. Members may be appointed to successive terms.

(3) The commission shall select one of its members as chairperson. The director of the planning department of the city shall act as the executive director of such commission, and staff assistance for the commission shall be provided by the planning department of such city.



14-2101 - Public utilities district; what shall constitute.

14-2101. Public utilities district; what shall constitute.

Whenever in this state a city of the metropolitan class and one or more adjacent municipalities, sanitary and improvement districts, or unincorporated areas are served in whole or in part by a common public utilities system, owned and controlled by a single corporate public entity as provided for in sections 14-2101 to 14-2157, then the territory within the limits of the city of the metropolitan class and such adjacent municipalities, sanitary and improvement districts, or unincorporated areas, including any sanitary and improvement district or unincorporated area without the city of the metropolitan class or adjacent municipalities that may be now or hereafter served in whole or in part by the common public utilities system, shall form and constitute a public utilities district, except as provided in this section, to be known as the Metropolitan Utilities District of ....................... (inserting the name of the city of the metropolitan class). A municipality, not of the metropolitan class, now actually operating a general waterworks system of its own, shall not be included in the utilities district so long as it continues to operate its own water plant. No sanitary and improvement district or unincorporated area without the adjacent municipalities shall become a part of the utilities district except upon formal approval and proclamation by the board of directors.

Sole management and control of all waterworks systems in Omaha have been exercised by district since adoption of this section. Evans v. Metropolitan Utilities Dist., 187 Neb. 261, 188 N.W.2d 851 (1971).



14-2102 - Board of directors; qualifications; election; outside member.

14-2102. Board of directors; qualifications; election; outside member.

In each metropolitan utilities district service area, there shall be a board of directors consisting of seven members. The members shall be elected as provided in section 32-540.

Registered voters within the boundaries of the district shall be registered voters of such district and shall be eligible for the office of director subject to the special qualification of residence for the outside member. The outside member specified in section 32-540 shall be a registered voter residing within the district but outside the corporate limits of the city of the metropolitan class for which the district was created.

In the event of the annexation of the area within which the outside member resides, he or she may continue to serve as the outside member until the expiration of the term of office for which such member was elected and until a successor is elected and qualified.



14-2103 - Board of directors; territory outside city; participation in election; filings; where made.

14-2103. Board of directors; territory outside city; participation in election; filings; where made.

Whenever a metropolitan utilities district is extended to include sanitary and improvement districts, unincorporated area, towns, villages, or territory lying outside the corporate limits of cities of the metropolitan class or so extended as to include sanitary and improvement districts, unincorporated area, towns, or villages in an adjoining county or counties, then such sanitary and improvement districts, unincorporated area, towns, or villages shall have a right to participate in the nomination and in the election of members of the board of directors of the metropolitan utilities district. The election commissioner or county clerk of each of the counties in which ballots are cast pursuant to this section shall within seven days after the election transmit, by mail or otherwise, to the election commissioner of the county in which the city of the metropolitan class is located, a copy of the abstract of the votes cast for members of the board of directors. The election commissioner shall in due course deliver to the candidate receiving the highest number of votes a certificate of election as a member of the board of directors. Any and all filings for such office shall be made with the election commissioner notwithstanding that the person wishing to file lives in a county adjoining the one in which the city of the metropolitan class is located.

Election commissioner of Douglas County receives abstract of votes from clerks of adjoining counties as to officers of Metropolitan Utilities District. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).



14-2104 - Board of directors; vacancy; compensation; benefits; expenses.

14-2104. Board of directors; vacancy; compensation; benefits; expenses.

(1) Any vacancy occurring in the board of directors shall be filled for the unexpired term by the remaining members thereof within thirty days after the vacancy occurs. It is the intent and purpose to render the board of directors nonpartisan in character.

(2) The chairperson of the board of directors of a metropolitan utilities district shall be paid, as compensation for his or her services, not to exceed the sum of one thousand two hundred sixty dollars per month. Each of the other members of the board of directors shall be paid, as compensation for his or her services, not to exceed the sum of one thousand one hundred twenty dollars per month. Any adjustments in compensation shall be made only at regular meetings of the board of directors, and the salaries of the chairperson and other members of such board shall not be increased more often than once in any calendar year.

(3) Members of the board of directors may be considered employees of the district for purposes of participation in medical and dental plans of insurance offered to regular employees. The dollar amount of any health insurance premiums paid from the funds of the district for the benefit of a member of the board of directors may be in addition to the amount of compensation authorized to be paid to such director pursuant to this section.

(4) The chairperson and other members of such board of directors shall also be reimbursed for actual and necessary expenses incurred in the performance of their official duties.



14-2105 - Board of directors; meetings.

14-2105. Board of directors; meetings.

Regular meetings of the board of directors shall be held on the first Wednesday of each calendar month at such hour as the board may designate and at such other stated times as shall be fixed in the bylaws. Special meetings of the board may be held at any time at the call of the chairperson or at the request of any two members filed in writing with the secretary. All meetings of the board, any of its committees, or committees of its employees shall be public.



14-2106 - Board of directors; officers; bylaws; quorum.

14-2106. Board of directors; officers; bylaws; quorum.

Upon organization such board of directors shall elect one of its members chairperson and one vice-chairperson, both of whom shall serve for one year, and shall appoint a secretary as provided in section 14-2109. The board shall make such rules governing its procedure and adopt such bylaws governing its business as it may deem proper. A majority of the board shall constitute a quorum for the transaction of business, but a smaller number may adjourn from time to time until a quorum is secured.



14-2107 - Board of directors; investigatory powers.

14-2107. Board of directors; investigatory powers.

The board of directors of the metropolitan utilities district or any committee of the members of the board shall have power to compel the attendance of witnesses for investigation of any matters that may come before the board, and the presiding officer of the board, or the chairperson of the committee for the time being, may administer the requisite oaths, and the board or committee thereof shall have the same authority to compel the giving of testimony as is conferred on courts of justice.

The word may in this section makes the administration of oaths a discretionary matter for the board. Flood v. Keller, 214 Neb. 797, 336 N.W.2d 549 (1983).



14-2108 - Directors and employees; interest in contracts prohibited.

14-2108. Directors and employees; interest in contracts prohibited.

It shall be unlawful for any member of the board of directors or any employee thereof to have any pecuniary interest, either directly or indirectly, in any contract in connection with the construction or maintenance of water or natural gas utilities of such metropolitan utilities district or be in any way connected with the furnishing of supplies required by the district.



14-2109 - Utilities district; personnel; duties; salary.

14-2109. Utilities district; personnel; duties; salary.

The board of directors of a metropolitan utilities district shall at its first regular meeting appoint an individual with an official title designated by the board who shall (1) act as secretary of such board, (2) have general supervision of the management, construction, operation, and maintenance of the utility plants and property under the jurisdiction of or owned by such metropolitan utilities district, subject to the direction of the board, (3) hold office at the pleasure of the board, (4) possess business training, executive experience, and knowledge of the development and operation of public utilities, (5) receive such compensation as the board may determine, and (6) devote his or her exclusive time to the duties of the office. The board of directors may employ or authorize the employment of such other employees and assistants as may be deemed necessary for the operation and maintenance of the utility plants under its jurisdiction and of the conduct of the affairs of the board and provide for their compensation. The compensation of the appointed individual and such employees shall be paid from funds under control of the board. In no event shall the compensation, as a salary or otherwise, of any employee or officer exceed ten thousand dollars per annum unless approved by a vote of two-thirds or more of the members of the board of directors. The record of such vote of approval, together with the names of the directors so voting, shall be made a part of the permanent records of the board.



14-2110 - Utilities district; employees; removal.

14-2110. Utilities district; employees; removal.

No regular appointee or employee of the metropolitan utilities district, except the individual appointed in section 14-2109, who has been in its service consecutively for more than one year shall be subject to removal except upon a two-thirds vote of the full board and then only for cause which shall be stated in writing and filed with the secretary of the board at least ten days prior to a hearing preceding such removal.



14-2111 - Utilities district; employees; retirement and other benefits; terms and conditions; reports; payment for civil damages; conditions.

14-2111. Utilities district; employees; retirement and other benefits; terms and conditions; reports; payment for civil damages; conditions.

(1) The board of directors of any metropolitan utilities district may also provide benefits for, insurance of, and annuities for the present and future employees and appointees of the district covering accident, disease, death, total and permanent disability, and retirement, all or any of them, under such terms and conditions as the board may deem proper and expedient from time to time. Any retirement plan adopted by the board of directors shall be upon some contributory basis requiring contributions by both the district and the employee or appointee, except that the district may pay the entire cost of the fund necessary to cover service rendered prior to the adoption of any new retirement plan. Any retirement plan shall take into consideration the benefits provided for employees and appointees of metropolitan utilities districts under the Social Security Act, and any benefits provided under a contributory retirement plan shall be supplemental to the benefits provided under the Social Security Act as defined in section 68-602 if the employees entitled to vote in a referendum vote in favor of old age and survivors' insurance coverage. To effectuate any plan adopted pursuant to this authority, the board of directors of the district is empowered to establish and maintain reserves and funds, provide for insurance premiums and costs, and make such delegation as may be necessary to carry into execution the general powers granted by this section. Except as provided in subsection (4) of this section, payments made to employees and appointees, under the authority in this section, shall be exempt from attachment or other legal process and shall not be assignable.

(2) Any retirement plan adopted by the board of directors of any metropolitan utilities district may allow the district to pick up the employee contribution required by this section for all compensation paid on or after January 1, 1986, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the Internal Revenue Code, except that the employer shall continue to withhold federal income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, such contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The employer shall pay the employee contributions from the same source of funds which is used in paying earnings to the employees. The employer shall pick up the contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. Employee contributions picked up shall be treated in the same manner and to the same extent as employee contributions made prior to the date picked up.

(3)(a) Beginning December 31, 1998, and each December 31 thereafter, the chairperson of the board shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the board of directors of any metropolitan utilities district shall cause to be prepared a quadrennial report and shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.

(4) If an employee or appointee is convicted of or pleads no contest to a felony that is defined as assault, sexual assault, kidnapping, child abuse, false imprisonment, or theft by embezzlement and is found liable for civil damages as a result of such felony, following distribution of the employee's or appointee's benefits or annuities from the retirement plan, the court may order the payment of the employee's or appointee's benefits or annuities under the retirement plan for such civil damages, except that the benefits or annuities to the extent reasonably necessary for the support of the employee or appointee or any of his or her beneficiaries shall be exempt from such payment. Any order for payment of benefits or annuities shall not be stayed on the filing of any appeal of the conviction. If the conviction is reversed on final judgment, all benefits or annuities paid as civil damages shall be forfeited and returned to the employee or appointee. The changes made to this section by Laws 2012, LB916, shall apply to persons convicted of or who have pled no contest to such a felony and who have been found liable for civil damages as a result of such felony prior to, on, or after April 7, 2012.



14-2112 - Utilities district; general powers.

14-2112. Utilities district; general powers.

A metropolitan utilities district shall be a body corporate and possess all the usual powers of a corporation for public purposes and in its name may sue and be sued and purchase, hold, and sell personal property and real estate. It shall have the sole management and control of its assets, including all utility rents, revenue, and income authorized by law, all utility property, real and personal, now or hereafter owned by the metropolitan utilities district or which may become a part of the common utilities system. It may exercise any and all the powers that are now or may be granted to cities and villages by the general statutes of this state for the construction or extension of utilities.

The Legislature had right to transfer powers hereunder to the metropolitan utilities district. Lynch v. Metropolitan Utilities Dist., 192 Neb. 17, 218 N.W.2d 546 (1974).

A metropolitan water district is a body corporate. Erickson v. Metropolitan Utilities Dist., 171 Neb. 654, 107 N.W.2d 324 (1961).

Operation and maintenance of water and gas plants is not exercise of governmental functions but a private enterprise. Metropolitan Utilities District v. City of Omaha, 112 Neb. 93, 198 N.W. 858 (1924).



14-2113 - Board of directors; natural gas and water supply; powers; jurisdiction; relocation of facilities.

14-2113. Board of directors; natural gas and water supply; powers; jurisdiction; relocation of facilities.

The board of directors of the metropolitan utilities district shall have general charge, supervision, and control of all matters pertaining to the natural gas supply and the water supply of the district for domestic, mechanical, public, and fire purposes. This shall include the general charge, supervision, and control of the design, construction, operation, maintenance, and extension or improvement of the necessary plant to supply natural gas, to develop power, and to pump water. It shall have the authority to enter upon and utilize streets, alleys, and public grounds therefor upon due notice to the proper authorities controlling same, subject to the provisions of sections 39-1361 and 39-1362, except that while any permit hereafter granted by the Department of Roads under such provisions shall not be construed to be a contract as referred to within the provisions of section 39-1304.02, such parties may separately contract in relation to relocation of facilities and reimbursement therefor. The board shall also have the power to appropriate private property required by the district for natural gas and water service, to purchase and contract for necessary materials, labor, and supplies, and to supply water and natural gas without the district upon such terms and conditions as it may deem proper. The authority and power conferred in this section upon the board of directors shall extend as far beyond the corporate limits of the metropolitan utilities district as the board may deem necessary.

This and related sections designed to give metropolitan water district exclusive control of water supply within district. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).



14-2114 - Utility service; rates; suspension and resumption of service; powers of board of directors.

14-2114. Utility service; rates; suspension and resumption of service; powers of board of directors.

The board of directors of the metropolitan utilities district shall have power and authority to determine and fix all water and natural gas rates and to determine what shall be a reasonable rate for any particular service, the conditions and methods of service, and the collection of all charges for service or the sale of water or natural gas. The board of directors shall also have authority to make such rules and regulations for the conduct of the utilities controlled and operated by the metropolitan utilities district and the use and measurement of water or natural gas supplied by the district as it may deem proper, including the authority to cut off any natural gas or water service for nonpayment, for nonmaintenance of the pipes and plumbing connected with the supply main, or for noncompliance on the part of any natural gas or water user with the rules and regulations adopted by the board for the conduct of its business and affairs. The board may authorize its employees to require payments, in addition to the regular rates charged for water or natural gas, before turning on any service that has been turned off because of such nonpayment or noncompliance with the provisions of this section and the rules and regulations adopted by the board.

Power and authority to determine what shall be a reasonable water rate is not without restrictions. Erickson v. Metropolitan Utilities Dist., 171 Neb. 654, 107 N.W.2d 324 (1961).

Officials of M.U.D. in complying with statute providing for shutting off services for nonpayment did not violate civil rights statute. Morgan v. Kennedy, 331 F.Supp 861 (D. Neb. 1971).



14-2115 - Utilities district; general powers and duties; operation of utilities separately; actions prohibited.

14-2115. Utilities district; general powers and duties; operation of utilities separately; actions prohibited.

(1) A metropolitan utilities district shall operate and account for each of its several utilities separately and, as to each separate utility, shall possess all powers granted on behalf of that utility or on behalf of any other utility being operated by such district, or granted generally to such district, and all such powers are hereby declared to be cumulative, though separate, as to each utility, except that limitations or restrictions which by their nature or intent are applicable only to a utility of one type shall not apply to other different utilities. The financial obligations of each utility shall be separate and independent from the financial obligations of any other utility.

(2) A metropolitan utilities district shall keep all funds, accounts, and obligations relating to any one utility under its management separate and independent from the funds and accounts of each other utility under its management. The cost of any consolidated operation shall be allocated to the various utilities upon some reasonable basis which is open to investigation, comment, or protest by members of the public. Such allocation methodologies shall be determined by the board of directors and shall provide for the allocation of costs and expenses in a manner that accurately reflects the actual cost of service for each utility under the management of the board, except that for purposes of this section, the collection of sewer use fees for cities of the metropolitan class shall not be considered as a utility. The district shall have separate power to provide for the cost of operation, maintenance, depreciation, extension, construction, and improvement of any utility under its management, applying thereto standard accounting principles.

(3) A metropolitan utilities district shall not discount its water rates or connection fees to any customer in order to obtain an agreement to provide natural gas service to any customer.

(4) A metropolitan utilities district shall not delay or condition in any manner the installation of water service or other agreements related to water service to the purchase of natural gas service from the district.

(5) The Auditor of Public Accounts shall have the authority to initiate an audit or to take any action necessary to ensure compliance with this section.

Power to convey property of metropolitan water district has been transferred to the metropolitan utilities district. Lynch v. Metropolitan Utilities Dist., 192 Neb. 17, 218 N.W.2d 546 (1974).



14-2116 - Utilities district; power of eminent domain; exercise.

14-2116. Utilities district; power of eminent domain; exercise.

(1) In addition to any other rights and powers conferred upon metropolitan utilities districts under sections 14-2101 to 14-2157, such districts shall have and may exercise the power of eminent domain for the purpose of erecting, constructing, locating, maintaining, or supplying such waterworks, gas works, or mains or the extension of any system of waterworks, water supply, gas works, or gas supply, and any such district may go beyond its territorial limits and may take, hold, or acquire rights, property, and real estate, or either or any of the same, by purchase or otherwise. Such a district may for such purposes take, hold, and condemn any and all necessary property.

(2) Any metropolitan utilities district shall have the power to condemn or to exercise the power of eminent domain to acquire parts of an existing utility's facilities only when such facilities are within, annexed to, or otherwise consolidated within the corporate boundary limits of a city of the metropolitan class. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. Within a municipal county, the power to condemn or to exercise the power of eminent domain for purposes of this subsection may be exercised by a metropolitan utilities district to the extent and in the manner provided by the Legislature as required by section 13-2802.



14-2117 - Utilities district; extend or enlarge service area; when prohibited; filings required.

14-2117. Utilities district; extend or enlarge service area; when prohibited; filings required.

No metropolitan utilities district may extend or enlarge its service area unless it is economically feasible to do so. In determining whether or not to extend or enlarge its service area, the district shall take into account the cost of such extension or enlargement to its existing ratepayers.

All books, records, vouchers, papers, contracts, or other data indicating the economic feasibility of such extension or enlargement shall be filed with the secretary of the board of directors of the district and shall be open to public inspection.



14-2118 - Utilities district; use of streets, alleys, or public grounds; duty to repair.

14-2118. Utilities district; use of streets, alleys, or public grounds; duty to repair.

After entering the streets, alleys, or public grounds of the district in connection with the operation, construction, and maintenance of the utility facilities, it shall be the duty of the metropolitan utilities district and the board of directors, upon the completion of any such work, to resurface and repave the streets, alleys, or public grounds and leave the streets, alleys, or public grounds in the same condition as they were before the same were utilized by the district and the board of directors for such purpose.



14-2119 - Board of directors; water or natural gas; powers over supplier.

14-2119. Board of directors; water or natural gas; powers over supplier.

In case any portion of the metropolitan utilities district is supplied with natural gas or water for domestic, mechanical, public, or fire purposes by any individual, partnership, limited liability company, or corporation, then the board shall have the power and authority to fix rates and regulate the conditions of service and the conduct of the utility affording such supply.

Section not applicable to defendant supplying steam and chilled water for purposes of heating and air conditioning. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).



14-2120 - Board of directors; franchise; power to grant; election required.

14-2120. Board of directors; franchise; power to grant; election required.

No franchise or permit for the use of streets, alleys, or other public property within the metropolitan utilities district for the laying of pipes in connection with a water or natural gas utility designed for public or private service shall be granted except by the board of directors, but no such franchise or permit shall be valid until approved by a majority vote of the registered voters of the metropolitan utilities district at a regular election, or a special election called for such purpose, and of which due notice is given in the case of the submission of a proposal to vote bonds. If the board of directors refuses upon request to grant and submit to a vote of the registered voters of the district such a franchise or permit, then upon the filing of a petition with the board of ten percent or more of the registered voters of the district requesting that the franchise or permit be submitted, it shall be the duty of the board to submit such proposition at a general election or a special election held for that purpose within sixty days of the date of filing the petition, and if a majority of the votes cast upon such proposition are in favor of granting such franchise or permit, the franchise or permit shall be deemed to be granted.

Defendant's use of streets in supplying steam and chilled water for purposes of heating and air conditioning did not require granting of franchise. Dunmar Inv. Co. v. Northern Nat. Gas Co., 185 Neb. 400, 176 N.W.2d 4 (1970).



14-2121 - Utilities district; contracts; bids; powers of board of directors.

14-2121. Utilities district; contracts; bids; powers of board of directors.

The board of directors shall have authority to receive bids for all work which it may desire to have done by contract or for material and supplies to be used in connection with such work, which bids shall be received after reasonable advertisement therefor and when opened shall be read in public session. The board of directors may award contracts based upon the bids to the lowest responsible bidders, except that the board of directors may, for such reasons as appear to it good and substantial, reject all bids. The board of directors shall have power and authority to do all of such work and to purchase materials and supplies without advertising for bids and without entering into contract with any other persons or companies in relation thereto.



14-2122 - Utilities district; gas mains and service lines; extension.

14-2122. Utilities district; gas mains and service lines; extension.

In addition to any other rights and powers conferred upon metropolitan utilities districts under sections 14-2101 to 14-2157 and Chapter 18, article 4, for the purpose of extending gas mains and service pipes, such districts shall have the power and authority to extend or enlarge gas mains and service pipes whenever it is deemed proper and economically feasible to do so in such nondiscriminatory manner as may be determined from time to time by the board of directors of such districts.



14-2123 - Board of directors; power to adopt rules and regulations; fix prices.

14-2123. Board of directors; power to adopt rules and regulations; fix prices.

The board of directors of a metropolitan utilities district is hereby empowered to (1) adopt all necessary rules and regulations for the operation and conducting of the business and affairs of its natural gas and water utilities for the purpose of supplying gas for heat and power purposes for public and private use and for the purpose of supplying water for domestic, mechanical, public, and fire purposes and (2) fix the prices to be charged therefor.



14-2124 - Utilities district; gas utility; rules and regulations.

14-2124. Utilities district; gas utility; rules and regulations.

In addition to all other proper subjects for rules and regulations, the board of directors of a metropolitan utilities district may adopt rules and regulations, in the interest of public health and safety and the conservation of gas, relating to the use, installation, and maintenance of piping, equipment, and appliances for gas on the premises of consumers. Such district may adopt and promulgate rules and regulations to establish priorities for the use of gas, including the curtailment and denial of its use. All rules and regulations shall be published once in the official paper of the particular city within such district and be kept posted at the main office of the district for public inspection. When such rules and regulations are so adopted, published, and posted, they shall have the same legal force and effect as a city ordinance and be binding upon the consumers of the district as one of the conditions to their service. Nothing in this section shall be construed to prevent any qualified person or persons from installing or maintaining appliances in connection with any of the public utilities mentioned in this section.



14-2125 - Utilities district; utilization of gas or propane supplies; pipeline for transportation of gas; agreements; purpose.

14-2125. Utilities district; utilization of gas or propane supplies; pipeline for transportation of gas; agreements; purpose.

(1) A metropolitan utilities district may enter into agreements with other companies or municipalities operating gas distribution systems and with gas pipeline companies, whether within or outside the state, for the transportation, purchase, sale, or exchange of available gas supplies or propane supplies held for peak-shaving purposes, so as to realize full utilization of available gas supplies and for the mutual benefit of the contracting parties.

(2) A metropolitan utilities district may own, construct, maintain, and operate an interstate or intrastate pipeline, whether within or outside of the district's boundaries, for purposes of securing and transporting natural gas supplies for itself or others and may enter into contractual agreements with other pipeline companies, gas distribution companies, municipalities, or political subdivisions or any other legal entity whatsoever for such purposes.



14-2126 - Utilities district; hydrants; location; maintenance.

14-2126. Utilities district; hydrants; location; maintenance.

The metropolitan utilities districts shall maintain free of charge the number of hydrants heretofore established for fire protection in the streets of the municipalities constituting such districts and, in addition thereto, maintain regular fire hydrants on service mains in the streets of the municipalities not now equipped therewith and also upon service mains that may hereafter be installed in such municipalities. The board of directors may adopt such rules for the placement and maintenance of such hydrants as long as such rules do not violate any rules and regulations adopted and promulgated by the Department of Health and Human Services. Intermediate hydrants or fire hydrants placed between regular hydrants shall be installed by the district at such points as may be designated and ordered by any one of the municipalities. One-half of the cost of such intermediate hydrants, connections, and installation shall be borne by the municipality ordering the same. The district shall also lower water mains and reset hydrants at their original locations whenever necessary.

Cited but not discussed. R-R Realty Co. v. Metropolitan Utilities Dist., 184 Neb. 237, 166 N.W.2d 746 (1969).

Promise of water company, assumed by city purchasing waterworks, is matured by above statute, though conditions not fulfilled. Creighton Real Estate Co. v. City of Omaha, 112 Neb. 802, 204 N.W. 66 (1925).

Part of section requiring cities to pay the cost of lowering of gas and water mains is unconstitutional. Metropolitan Utilities District v. City of Omaha, 112 Neb. 93, 198 N.W. 858 (1924).



14-2127 - Utilities district; water for public use by municipalities and schools; duty to provide.

14-2127. Utilities district; water for public use by municipalities and schools; duty to provide.

The metropolitan utilities district may, in its discretion, also afford, free of charge, water required for public use by each of the municipalities and schools within the limits of such municipalities. It shall be the duty of each of the municipalities and schools to reasonably conserve such water and to install and maintain all plumbing and services required in connection with such use in good condition and free from leaks, subject to the rules and bylaws governing water service in such district. If any flush tank maintained in connection with the sewage system of any such municipality uses more than fifty thousand gallons of water per month, as determined by meter measurement, the board of directors of the district may collect for the excess water used at the established rates maintained by the board.

Cited but not discussed. R-R Realty Co. v. Metropolitan Utilities Dist., 184 Neb. 237, 166 N.W.2d 746 (1969).



14-2128 - Utilities district; water; sale; cities and villages; authorized.

14-2128. Utilities district; water; sale; cities and villages; authorized.

In addition to any and all powers heretofore granted to metropolitan utilities districts, any such district may, in its discretion, by authorization of its board of directors, contract to sell water for use by a waterworks and water distribution system owned and operated by a city of any class or village except a city of the metropolitan class. The water so sold shall be used for the same domestic, mechanical, public, and fire purposes as water which a metropolitan utilities district supplies the consumers served water directly by it. The rates for water so sold shall be fixed by the metropolitan utilities district, including therein a demand or capacity charge in addition to a charge for the volume of water delivered. All water so delivered shall be metered at its point of delivery. The cost of any main extensions necessary to deliver the water to the city or village contracting for such supply shall be paid by it and set forth in the contract. The term of such contract shall not exceed twenty-five years.



14-2129 - Utilities district; water; sale; cities, villages, and sanitary and improvement districts; sewer use; charges; contract; fees.

14-2129. Utilities district; water; sale; cities, villages, and sanitary and improvement districts; sewer use; charges; contract; fees.

If a metropolitan utilities district supplies water at retail to residents of a city or village other than a city of the metropolitan class or residents of a sanitary and improvement district, whether or not such city, village, or sanitary and improvement district is within the district boundaries, such city, village, or sanitary and improvement district and metropolitan utilities district shall have power and authority to enter into a contract to obtain the use of facilities and services of the water utility of such district in order to collect from the residents supplied water by the district sewer use or rental fees or charges for other utility services for such city, village, or sanitary and improvement district in the same manner and to the same extent as is provided for such services to cities of the metropolitan class by sections 14-2134 to 14-2136. No utility service under this section shall be discontinued for nonpayment of charges for unrelated services.



14-2130 - Utilities district; water; sale; natural resources district; contract; uses.

14-2130. Utilities district; water; sale; natural resources district; contract; uses.

(1) A metropolitan utilities district may contract to sell water to a natural resources district at such rates, for such charges, and upon such other terms and conditions as may be agreed upon in the contract.

(2) Such water shall be used by the natural resources district in a special improvement project supplying water for any beneficial use. With the consent of the metropolitan utilities district, such water may be used by the natural resources district in a special improvement project to supply the municipal waterworks and distribution system of a city of any class or village outside the boundaries of the metropolitan utilities district.

(3) Such municipalities are hereby empowered to contract with a natural resources district to purchase water at such rates, for such charges, and upon such terms and conditions as may be agreed upon in the contract.



14-2131 - Utilities district; water; sale; cities and villages; contract; charges; resolution by governing body.

14-2131. Utilities district; water; sale; cities and villages; contract; charges; resolution by governing body.

To accomplish the purposes of section 14-2128, cities of all classes and villages, except cities of the metropolitan class, shall have the power to contract with a metropolitan utilities district and pay the charges and costs in the manner provided in the contract for the purpose of maintaining an adequate supply of water for the waterworks and distribution system serving such municipality, such contract to be approved by resolution of the governing body of such municipality.



14-2132 - Utilities district; water; sale; cities and villages; sections; effect.

14-2132. Utilities district; water; sale; cities and villages; sections; effect.

Notwithstanding any provisions of law applicable to cities, villages, and metropolitan utilities districts to the contrary, sections 14-2128 to 14-2132 shall be deemed to be an act complete within itself, to cover the entire subject to which it relates, and to be an independent act.



14-2133 - Utilities district; bills; how rendered.

14-2133. Utilities district; bills; how rendered.

Metropolitan utilities districts in rendering bills and statements may set forth therein the net amount that shall be due without setting forth the amount of the discount, if any. When bills are so rendered, the metropolitan utilities district may collect an additional charge of not more than ten percent when bills or statements rendered are not paid at maturity, it being understood that the additional charge is not added by way of penalty but as a means of economizing in bookkeeping and in rendering bills and statements by which the items of discount are omitted therefrom.



14-2134 - Utilities district; collection of other fees for city authorized; contracts authorized.

14-2134. Utilities district; collection of other fees for city authorized; contracts authorized.

In addition to any and all powers granted to cities of the metropolitan class and metropolitan utilities districts within and serving such cities, a city of the metropolitan class may enter into a contract with the metropolitan utilities district within its area in order to obtain the use of facilities and services of the water utility of such a district and in order to collect all or any part of a sewer use or rental fee or all or any part of a garbage and refuse removal, disposal, or recycling fee which such city may lawfully be entitled to charge and collect.

This section and two succeeding sections upheld as constitutional. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-2135 - Utilities district; collection of sewer use fee for city; payment; discontinuance of service.

14-2135. Utilities district; collection of sewer use fee for city; payment; discontinuance of service.

To accomplish the purposes of section 14-2134, a city of the metropolitan class is empowered to pay such metropolitan utilities district the charges for such services as set forth in the contract, and such district may discontinue water service to its customers for failure to pay the sewer rental or use fee.

Officials of M.U.D. in complying with statute providing for shutting off services for nonpayment did not violate civil rights statute. Morgan v. Kennedy, 331 F.Supp. 861 (D. Neb. 1971).



14-2136 - Utilities district; collection of sewer use fee for city; powers cumulative.

14-2136. Utilities district; collection of sewer use fee for city; powers cumulative.

The powers granted in sections 14-2134 and 14-2135 to cities of the metropolitan class and metropolitan utilities districts are cumulative and not in derogation or amendment of the existing powers of each.



14-2137 - Accounts of district; audit and approval; expenditures; records; public inspection.

14-2137. Accounts of district; audit and approval; expenditures; records; public inspection.

All accounts of the metropolitan utilities district shall be audited by the secretary and approved by a committee of the board to be styled the committee on accounts and expenditures. No money shall be appropriated out of any fund except on the recorded affirmative vote of a majority of all the members of the board. The records of the metropolitan utilities district shall be at all times subject to inspection and examination by the public during business hours.



14-2138 - Utilities district; payment to city of the metropolitan class; allocation.

14-2138. Utilities district; payment to city of the metropolitan class; allocation.

The metropolitan utilities district shall pay to the city of the metropolitan class a sum equivalent to two percent of the annual gross revenue derived from all retail sales of water and gas sold by such district within such city. Such sum shall be paid on a quarterly basis, the last quarterly payment to be made not later than the thirtieth day of January of the next succeeding year, except that annual payments to such city shall not be less than five hundred thousand dollars. Such city shall not levy or collect any license, occupation, or excise tax upon or from such district. All payments provided by this section shall be allocated by the district among the several utilities operated by it upon such basis as the district shall determine.

Revenue from sale of water and gas by metropolitan utilities district are not taxes and section as amended by L.B. 425 (Laws 1967) is constitutional. Evans v. Metropolitan Utilities Dist., 187 Neb. 261, 188 N.W.2d 851 (1971).

Class action could not be used to test constitutionality of section. Evans v. Metropolitan Utilities Dist., 185 Neb. 464, 176 N.W.2d 679 (1970).

Cited but not discussed. Evans v. Metropolitan Utilities Dist., 184 Neb. 172, 166 N.W.2d 411 (1969).

Allocation of cost of various utilities must be on a reasonable basis. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



14-2139 - Utilities district; payment to cities or villages; allocation.

14-2139. Utilities district; payment to cities or villages; allocation.

A metropolitan utilities district shall pay to every city or village of any class, other than metropolitan, in which such district sells water or gas, or both, at retail, a sum equivalent to two percent of the annual gross revenue derived from all retail sales of water or gas, or both, sold by such district within the city or village. Such sums shall be paid not later than the thirtieth day of January of the next succeeding year. Such cities or villages shall not levy or collect any license, occupation, or excise tax upon or from such district. All payments provided by this section shall be allocated by the district among the several utilities operated by it upon such basis as the district shall determine.

Revenue from sale of water and gas by metropolitan utilities district are not taxes and section created by L.B. 425 (Laws 1967) is constitutional. Evans v. Metropolitan Utilities Dist., 187 Neb. 261, 188 N.W.2d 851 (1971).

Cited but not discussed. Evans v. Metropolitan Utilities Dist., 184 Neb. 172, 166 N.W.2d 411 (1969).



14-2140 - Repealed. Laws 2001, LB 177, § 11.

14-2140. Repealed. Laws 2001, LB 177, § 11.



14-2141 - Utilities district; funds; management and control; power to borrow.

14-2141. Utilities district; funds; management and control; power to borrow.

Metropolitan utilities districts may, when deemed necessary by a resolution of the board of directors, temporarily lend the funds of one utility to the fund of another utility under its control, at the current market rate of interest as determined by the board of directors. In the case of emergency, or for the purpose of short-term financing of extensions, improvements, additions, and capital investments, the district may, by resolution of its board of directors, borrow money, for a term not to exceed five years, but the amount so borrowed shall not exceed ten percent of the depreciated plant value of the utility for which such money is borrowed.



14-2142 - Utilities district; bonds; issuance; sale; election required; when; obligations without election; when authorized; powers of board of directors.

14-2142. Utilities district; bonds; issuance; sale; election required; when; obligations without election; when authorized; powers of board of directors.

(1) In case the board of directors deems it necessary and expedient for such metropolitan utilities district to vote mortgage or revenue bonds for the construction, extension, or improvement of a water plant or any other public utility under its control or for any other purpose, to the end of supplying the district with water or other service for domestic, mechanical, public, or other purposes, the board may determine the amount of such bonds, when principal and interest is payable, and the rate of interest and may issue the bonds when voted. The board of directors shall submit a proposition to vote such bonds to the registered voters of the metropolitan utilities district at an election called by the board for such purpose, or at any regular election, notice of which has been given for at least ten days in one or more daily papers published in the district. If a majority of the votes cast upon such proposition is in favor of the issuance of such bonds, the board of directors may issue and sell such bonds in the manner as the board shall determine.

(2) In addition to the power provided in subsection (1) of this section as to issuance of bonds, and notwithstanding such provisions requiring a vote of the registered voters, and in addition to the limited power to borrow heretofore vested in any such district, the board of directors of such district without a vote of the registered voters and at their own discretion (a) may borrow, to be used solely for the purpose of extensions, improvements, additions, and capital investments, such sum as the board of directors by resolution determines to be needed for such purposes and (b) in the exercise of such additional power may issue warrants, notes, debentures, revenue bonds, or refunding obligations of the same classes, each of which shall be payable solely from the revenue of the district. The obligations issued by the district without a vote of the registered voters are hereby declared to be negotiable instruments, and such instruments and the interest paid thereon shall be exempt from any and all forms of taxation.

(3) The district may (a) refund all or any part of the obligations issued by the district without a vote of the registered voters by exchange or other means through the issuance of any of such forms of obligation at any time and in an amount equal to or exceeding the original amount, (b) invest the proceeds of refunding obligations for a temporary period until they are needed for the purpose of retirement of other obligations, (c) covenant as to rates, (d) create and provide for reserves or amortization funds, and (e) covenant as to the limitation of the creation of further indebtedness. All such evidences of indebtedness issued by the district without a vote of the registered voters shall be offered upon such terms and in such manner as the board determines. The same power to covenant and to provide funds shall also exist in the case of obligations authorized by the registered voters. The board of directors of any such district in the exercise of any of the borrowing powers, with or without a vote of the registered voters provided for in this section, may appoint as agents of such district corporations doing business within or without the State of Nebraska to act for it in receiving, redeeming, and paying for any of the securities so issued.



14-2143 - Water fund; sources; purposes; tax; how levied.

14-2143. Water fund; sources; purposes; tax; how levied.

The water fund shall consist of all money received on account of the water plant owned and operated by the metropolitan utilities district for water service or otherwise, including a water tax for public fire protection purposes levied by the municipal authorities of each municipality forming such metropolitan utilities district or, in the case of a sanitary and improvement district or unincorporated area forming a part of the metropolitan utilities district but outside the limits of a municipality, by the board of county commissioners of the county in which the sanitary and improvement district or unincorporated area is located. Such tax shall be levied at the same time and in the same manner as other funds provided for municipal purposes or county purposes under the provisions of the charter of such municipality or municipalities or of the general laws in the case of a county or a sanitary and improvement district. The amount of the tax shall be certified to the municipal authorities or the county commissioners, as the case may be, by the board of directors of the metropolitan utilities district in time for the annual levy of taxes in each year. The gross amount of such tax shall not exceed the sum of five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such utilities district, and it shall be mandatory upon such municipal authorities or county commissioners to levy same as provided in this section.

Levy imposed pursuant to this section is not a state levy for state purposes, therefore constitutional prohibition on property taxes for state purposes not violated. R-R Realty Co. v. Metropolitan Utilities Dist., 184 Neb. 237, 166 N.W.2d 746 (1969).

Law requiring cities to levy tax to pay hydrant rentals is constitutional. State ex rel. Metropolitan Utilities Dist. v. City of Omaha, 112 Neb. 694, 200 N.W. 871 (1924).



14-2144 - Funds of district; authorized investments.

14-2144. Funds of district; authorized investments.

The funds of the metropolitan utilities district may be invested at the discretion of the board of directors in the warrants and bonds of the district and the municipalities constituting the district, including the warrants and bonds of the improvement districts thereof. In addition to such securities, the funds also may be invested in any securities that are legal investments for the school funds of this state.



14-2145 - Utilities district; annual audit; filing.

14-2145. Utilities district; annual audit; filing.

In each metropolitan utilities district in the State of Nebraska, the board of directors shall cause the accounts of the district to be examined and audited annually. Such examination shall show (1) the gross income from all sources of the district for the previous year, (2) the gross amount of water and gas supplied in the district, (3) the amount expended during the previous year for repairs, (4) the amount expended during the previous year for new machinery, (5) the amount expended in the previous year for property purchased, (6) the amount of depreciation of the plant during the previous year, (7) the cost per thousand gallons of supplying water and per thousand cubic feet for supplying natural gas, (8) the amount collected from the sale and rent of meters, (9) the total assessment made against property for the extension of mains, (10) a detailed statement of all items of expense, (11) the number of employees, (12) the salaries paid employees, (13) the total amount of direct taxes levied by such metropolitan utilities district upon the property within the district, and (14) all other facts necessary to give an accurate and comprehensive view of the cost of maintaining and operating the plant. The audit report shall be filed with the Auditor of Public Accounts within six months after the end of the district's fiscal year.



14-2146 - Utilities district; annual audit; information; access.

14-2146. Utilities district; annual audit; information; access.

The Auditor of Public Accounts and the person making the examination and audit pursuant to section 14-2145 shall have access to all books, records, vouchers, papers, contracts, or other data containing information on the subject in the office of the board of such metropolitan utilities district, in the office of the individual appointed in section 14-2109, or in the possession or under the control of any of the agents or employees of the district. It is hereby made the duty of all officers, agents, and employees of the district to furnish to the auditor and his or her agents and employees such information regarding the auditing of the metropolitan utilities district as may be demanded.



14-2147 - Utilities district; annual audit; reports; filing; expenses.

14-2147. Utilities district; annual audit; reports; filing; expenses.

Upon the completion of such examination and audit, the person making the same shall file and furnish to the village or city clerk of each village or city within the district one copy of his or her report. Another copy shall be furnished to the county board of the counties in which the metropolitan utilities district is located. A copy shall also be placed on file with the individual appointed in section 14-2109. The original copy shall be filed in the office of the Auditor of Public Accounts. The cost and expense of making such audit shall be paid by the metropolitan utilities district in which such audit and examination have been made. The auditor shall make out and certify a bill for the expense of making such an audit. Upon presentation of the bill to the secretary of the board of the metropolitan utilities district, it shall be the duty of the board to allow and pay the claim. The amount thereof shall be paid to the State Treasurer.



14-2148 - Utilities district; entry upon private property; when authorized.

14-2148. Utilities district; entry upon private property; when authorized.

Whenever it may be deemed necessary, the board of directors of the metropolitan utilities district or its employees shall have the authority, in the discharge of their duties, to enter upon any lands or premises for the examination or survey thereof, for the purpose of repairing any water or natural gas pipe, for the purpose of inspecting any water or natural gas service or the plumbing connected with any such service, for the purpose of removing or connecting any apparatus required in connection with such service and plumbing under the rules and regulations of the board, for the purpose of reading any meter or meters attached to the service, or for any other purpose whatsoever in connection with or relating to the water or natural gas service.



14-2149 - Prohibited acts; penalty.

14-2149. Prohibited acts; penalty.

Any person who willfully interferes with or obstructs any employee of the metropolitan utilities district in the discharge of his or her duties, who willfully tampers with or injures such water or natural gas facilities or the pipes, apparatus, or any service connected therewith, or who changes or alters the plumbing or connection between the water or gas meter and service main affording the water or natural gas supply without securing a permit as required by the rules and regulations of the board of directors shall be deemed guilty of a Class III misdemeanor.



14-2150 - Surplus property; sale proceeds; disposition.

14-2150. Surplus property; sale proceeds; disposition.

Whenever any of the property of a utility under the control of a metropolitan utilities district, whether real property or personal property, is no longer required for the operation of such utility, the district may sell and convey such surplus property, whether the property was acquired directly by the district or as a part of the utility plant or system acquired by the city of the metropolitan class or any municipality or other political subdivision constituting a part of the district. Proceeds of the sale of such surplus property shall be credited to the utility of which the property was a part, or when funds of more than one utility have been invested in property involved in a consolidated operation of the district, proceeds of such sale shall be apportioned among the utilities involved in such consolidated operation upon some reasonable basis determined by the board of directors of the district.

This section removed from metropolitan city any right to sell and convey utility property, gave that right to the metropolitan utilities district, and determined manner of disposition of proceeds of sale. Lynch v. Metropolitan Utilities Dist., 192 Neb. 17, 218 N.W.2d 546 (1974).



14-2151 - Utilities district; bonds; when not required.

14-2151. Utilities district; bonds; when not required.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of any metropolitan utilities district or of any officer, board, head of any department, agent, or employee of any such district in any proceeding or court action in which the metropolitan utilities district or any officer, board, head of department, agent, or employee is a party litigant in its, his, or her official capacity.



14-2152 - Utilities district; elections; procedure.

14-2152. Utilities district; elections; procedure.

The elections provided for in sections 14-2102, 14-2120, 14-2142, and 14-2157 shall be held according to the Election Act.



14-2153 - Utilities district; restriction on sale of equipment or appliances.

14-2153. Utilities district; restriction on sale of equipment or appliances.

A metropolitan utilities district shall not sell any gas-burning equipment or appliances, at either retail or wholesale, if the retail price of that item exceeds fifty dollars, except that newly developed gas-burning appliances may be merchandised and sold during the period of time in which any such appliances are being introduced to the public. New models of existing appliances shall not be deemed to be newly developed appliances. A gas-burning appliance shall be considered to be in such introductory period of time until the particular type of appliance is used by twenty-five percent of all the gas customers served by such district, but such period shall in no event exceed seven years from the date of introduction by the manufacturer of the new appliance to the local market.

Name of existing district was derived from this section. Erickson v. Metropolitan Utilities Dist., 171 Neb. 654, 107 N.W.2d 324 (1961).

Metropolitan utilities district is a municipal corporation created by statute to take over, control and operate the water plant formerly owned by the city of Omaha and certain other public utilities. Keystone Investment Company v. Metropolitan Utilities District, 113 Neb. 132, 202 N.W. 416 (1925), 37 A.L.R. 1507 (1925).

Metropolitan utilities district is a corporation, and as such, it succeeded to the rights, powers and duties of the water board and the metropolitan water district. State ex rel. Metropolitan Utilities District v. City of Omaha, 112 Neb. 694, 200 N.W. 871 (1924), 46 A.L.R. 602 (1924).

In 1921, metropolitan utilities district became the successor of the metropolitan water district and has all the powers and authority conferred upon the district as fully and effectually as though the corporate name had not been changed. Metropolitan Utilities District v. City of Omaha, 112 Neb. 93, 198 N.W. 858 (1924).



14-2154 - Utilities district; energy conservation or weatherization programs; establish; powers.

14-2154. Utilities district; energy conservation or weatherization programs; establish; powers.

A metropolitan utilities district may establish energy conservation or weatherization programs that will encourage and promote the efficient use of energy supplies. A metropolitan utilities district may enter into agreements with companies, service organizations, municipalities, political subdivisions, or state or federal agencies to establish or participate in such programs. Such participation may include the providing of administrative or other similar services from the district's separate gas utility for the support of such programs.



14-2155 - Utilities district; public offstreet motor vehicle parking facilities; location.

14-2155. Utilities district; public offstreet motor vehicle parking facilities; location.

A metropolitan utilities district is hereby authorized to own, purchase, construct, equip, and operate public offstreet motor vehicle parking facilities on property owned or leased by such district within the area designated as the civic center by the city council in the master plan of a city of the metropolitan class. Such parking facilities shall be constructed upon land contiguous to the office or administrative headquarters of such district and shall be used in whole or in part in connection therewith.



14-2156 - Utilities district; public offstreet motor vehicle parking facilities; bonds; powers.

14-2156. Utilities district; public offstreet motor vehicle parking facilities; bonds; powers.

A metropolitan utilities district shall have authority to issue bonds and evidences of indebtedness for the purposes of acquiring, purchasing, constructing, and equipping such parking facilities as provided in section 14-2142 for other public utilities under its control and may manage the funds of such parking facilities and borrow money as provided by section 14-2141 for other utilities.



14-2157 - Utilities district; termination; petition; election.

14-2157. Utilities district; termination; petition; election.

The existence of a metropolitan utilities district may be terminated by the people of the district in the following manner: Upon the filing of a petition with the board of directors signed by fifteen percent of the registered voters of the district at least thirty days prior to the date of any general state election requesting that the question of the continuance or termination of the existence of such district be submitted to a vote of the registered voters of the district, it shall be the duty of such board to submit the question at such general state election, and if a majority of the votes cast thereon shall be in favor of the continuance of such district, then it shall continue, otherwise its existence shall cease at the close of the thirty-first day of the following month.






Chapter 15 - CITIES OF THE PRIMARY CLASS

15-101 - Cities of the primary class, defined; population required.

15-101. Cities of the primary class, defined; population required.

All cities having more than one hundred thousand and less than three hundred thousand inhabitants shall be known as cities of the primary class. The population of a city of the primary class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city.

A city may put into its home rule charter any provisions that it deems proper so long as they do not run contrary to the Constitution or to any general statute. Eppley Hotels Co. v. City of Lincoln, 133 Neb. 550, 276 N.W. 196 (1937).

In matters relating exclusively to local and municipal affairs, home rule charter prevails over conflicting provisions in statute. Pester v. City of Lincoln, 127 Neb. 440, 255 N.W. 923 (1934).

Home rule charter may not contravene Constitution or general statutes. Schroeder v. Zehrung, 108 Neb. 573, 188 N.W. 237 (1922).

Classification is not special legislation although only one city in state falls within class. State ex rel. Pentzer v. Malone, 74 Neb. 645, 105 N.W. 893 (1905).

Act was not void as to tax commissioners, nor was it amendatory of state revenue law. State ex rel. Prout v. Aitken, 62 Neb. 428, 87 N.W. 153 (1901).



15-102 - Declaration as city of the primary class; when.

15-102. Declaration as city of the primary class; when.

Whenever any city not of the metropolitan class shall attain a population of over one hundred thousand inhabitants, and such fact shall be duly certified by the mayor thereof to the Governor under seal, he shall by proclamation declare such city to be of the primary class.



15-103 - Declaration as city of the primary class; government pending reorganization.

15-103. Declaration as city of the primary class; government pending reorganization.

The government of such city shall continue in authority from the date of such proclamation until reorganization as a city of the primary class.



15-104 - Corporate limits; extension; annexation of villages; powers of city council.

15-104. Corporate limits; extension; annexation of villages; powers of city council.

The corporate limits of such city shall remain as before and the city council may by ordinance at any time include within the corporate limits of such city any contiguous or adjacent lands, lots, tracts, streets, or highways such distance and in such direction as may be deemed proper, and may include, annex, merge or consolidate with such city by such extension of its corporate limits, any village which is within the limits of such city, and which it serves with water service or supply or with a sanitary sewerage system and service, or both such water and sanitary sewerage service. Such city shall have power by ordinance to compel owners of land so brought within the corporate limits to lay out streets and public ways to conform to and be continuous with the streets and ways of such city, or otherwise as appears best for the convenience of the inhabitants of such city and the public. It may vacate any public road established through such land when necessary to secure regularity in the general system of its public ways.

Lands annexed by city of primary class met all requirements set out in this section. Campbell v. City of Lincoln, 182 Neb. 459, 155 N.W.2d 444 (1968).

Agricultural lands may not be annexed to city where the sole object of annexation is to increase its revenue. Witham v. City of Lincoln, 125 Neb. 366, 250 N.W. 247 (1933).

Under conditions stated, council had power to include plaintiff's land in city. Miller v. City of Lincoln, 94 Neb. 577, 143 N.W. 921 (1913).



15-105 - Corporate limits; extension; contiguous territory, defined.

15-105. Corporate limits; extension; contiguous territory, defined.

Land shall be deemed contiguous although a stream, embankments, strip or parcel of land, not more than five hundred feet wide, lies between such land and the corporate limits.



15-106 - Additions; how platted; approval; filed and recorded; effect; powers of mayor, city planning commission, and city planning director; appeal.

15-106. Additions; how platted; approval; filed and recorded; effect; powers of mayor, city planning commission, and city planning director; appeal.

The proprietor of any land within the corporate limits of a city of the primary class or contiguous thereto may lay out such land into lots, blocks, public ways, and other grounds under the name of ................. addition to the city of .................. and shall cause an accurate plat thereof to be made, designating explicitly the land so laid out and particularly describing the lots, blocks, public ways, and grounds belonging to such addition. The lots shall be designated by number and by street. Public ways and other grounds shall be designated by name and by number. Such plat shall be acknowledged before some officer authorized to take acknowledgment of deeds and shall have appended to it a certificate made by a registered land surveyor that he or she has accurately surveyed such addition and that the lots, blocks, public ways, and other grounds are staked and marked as required by such city.

When such plat is made, acknowledged, and certified, complies with the requirements of section 15-901, and is approved by the city planning commission, such plat shall be filed and recorded in the office of the register of deeds and county assessor of the county. In lieu of approval by the city planning commission, the city council may designate specific types of plats which may be approved by the city planning director. No plat shall be recorded in the office of the register of deeds or have any force or effect unless such plat is approved by the city planning commission or the city planning director. The plat shall, after being filed with the register of deeds, be equivalent to a deed in fee simple absolute to the city, from the proprietor, of all streets, all public ways, squares, parks, and commons, and such portion of the land as is therein set apart for public use or dedicated to charitable, religious, or educational purposes.

All additions thus laid out shall remain a part of the city, and all additions, except those additions as set forth in sections 15-106.01 and 15-106.02, laid out adjoining or contiguous to the corporate limits of a city of the primary class shall be included therein and become a part of the city for all purposes. The inhabitants of such addition shall be entitled to all the rights and privileges and subject to all the laws, ordinances, rules, and regulations of the city. The mayor and city council shall have power by ordinance to compel owners of any such addition to lay out streets and public ways to correspond in width and direction and to be continuous with the streets and public ways in the city or additions contiguous to or near the proposed addition.

No addition shall have any validity, right, or privilege as an addition unless the terms and conditions of such ordinance and of this section are complied with, the plats thereof are submitted to and approved by the city planning commission or the city planning director, and the approval of the city planning commission or the city planning director is endorsed thereon. The city council may provide procedures in land subdivision regulations for appeal by any person aggrieved by any action of the city planning commission or city planning director on any plat.

Title conveyed by plat to streets and alleys is a determinable fee. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).



15-106.01 - Certain additions with low population density; included within corporate limits of city; when.

15-106.01. Certain additions with low population density; included within corporate limits of city; when.

Commencing on April 17, 1982, an addition which has been approved pursuant to section 15-106 and is adjoining or contiguous to the corporate boundaries of the city but which includes land which lies wholly or partially (1) outside of the area designated and described as being for future urban uses in the comprehensive plan adopted by the city pursuant to sections 15-1102 and 15-1103 and (2) within a zoning district adopted pursuant to section 15-902 which allows a residential density of not more than one dwelling per acre shall be included within the corporate limits of the city only upon the enactment of a city ordinance specifically annexing such addition.



15-106.02 - Certain agricultural-industrial reserve additions; included within corporate limits of city; when.

15-106.02. Certain agricultural-industrial reserve additions; included within corporate limits of city; when.

Commencing on April 17, 1982, an addition which has been approved pursuant to section 15-106 and is adjoining or contiguous to the corporate boundaries of the city, but which (1) includes land which lies wholly or partially within the area designated as being for future urban uses in the comprehensive plan adopted by the city pursuant to sections 15-1102 and 15-1103 and (2) is set aside in such comprehensive plan as an agricultural-industrial reserve shall be included within the corporate limits of the city only upon the enactment of a city ordinance specifically annexing such addition.



15-107 - Corporate name; service of process.

15-107. Corporate name; service of process.

The corporate name of each city of the primary class shall be The City of ............. . All process affecting any such city shall be served in the manner provided for service of a summons in a civil action.



15-108 - Reorganization; rights and privileges preserved.

15-108. Reorganization; rights and privileges preserved.

When any city shall be incorporated as a city of the primary class, all its trusts, rights, and privileges shall be transmitted to and be invested in such latter corporation.



15-109 - Repealed. Laws 1994, LB 76, § 615.

15-109. Repealed. Laws 1994, LB 76, § 615.



15-110 - Precincts; numbering; division.

15-110. Precincts; numbering; division.

Precinct lines in that part of the county not under township organization within the corporate limits of a city of the primary class shall correspond in number with the ward and be coextensive therewith; Provided, when a ward is divided into election districts, the precinct corresponding with such ward shall be divided to correspond with the election district.



15-111 - Cities and villages; consolidation; petition; election; ballot forms.

15-111. Cities and villages; consolidation; petition; election; ballot forms.

A city of the second class or village, which adjoins a city of the primary class, as well as other villages either adjoining such city of the second class or villages, or supplied in whole or in part with gas, electric light, or street transportation service or supply from manufacturing or power plants and systems mainly located in and maintained and operated mainly from chief headquarters or offices within such city of the primary class, may be consolidated with such city of the primary class in the manner hereinafter set out. It shall be the duty of the officers of such cities of the second class and villages twenty days prior to any general city or village election, to submit to the electors thereof at such general city or village election whenever petitioned to do so by twenty percent of the qualified electors thereof, the question of the consolidation of such adjoining cities or villages with the city of the primary class. Such question shall be submitted in substantially the following form:

Shall the city of ........... be consolidated with the city of ........... ? Or, as the case may be, Shall the village of .......... be consolidated with the city of .......... ? The ballot shall provide in the usual manner for a Yes and No vote on the question.

Action of city council, in passing on validity of proceedings for consolidation, was final in absence of fraud or mistake. State ex rel. Loomis v. City of Lincoln, 119 Neb. 352, 229 N.W. 19 (1930).



15-112 - Consolidation; approval of electors; certification.

15-112. Consolidation; approval of electors; certification.

If at such election a majority of the vote cast in such municipality shall be in favor of such consolidation, the result shall be certified to the city council of the city of the primary class. If the city council of such city of the primary class approves of the consolidation, an ordinance shall be passed extending the limits of such city to include all the territory of the city of the second class or village voting for consolidation, and the city or cities, village or villages, so consolidated with the city of the primary class shall become a part thereof.



15-113 - Annexed cities and villages; rights and liabilities of city, franchise holders, and licensees.

15-113. Annexed cities and villages; rights and liabilities of city, franchise holders, and licensees.

Whenever any city of the primary class shall extend its boundaries so as to annex any village, or whenever there is consolidation taking effect in the manner herein provided, the charter, laws, ordinances, powers, and government of such city of the primary class, shall at once extend over the territory embraced within any such city or village so annexed or consolidated with it; and such city of the primary class shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind held by or belonging to the city or village so annexed or consolidated with it; and it shall be liable for and assume and carry out all valid contracts, obligations, franchises, and licenses of any such city or village so annexed or consolidated with it. Such city or village so annexed or consolidated with such city of the primary class shall be deemed fully compensated by virtue of such annexation or consolidation and the said assumption of its obligations and contracts for all its property and property rights of every kind so acquired. Any public franchise granted to or held by any person or corporation from such city of the primary class, before such consolidation or annexation, shall not by virtue of such consolidation or annexation be extended into, upon or over the streets or public places of the city or village so consolidated with or annexed by such city. Any public franchise, license or privilege granted to or held by any person or corporation from any of the cities or villages consolidated with or annexed by such city of the primary class before such consolidation or annexation shall not by virtue of such consolidation be extended into, upon or over the streets, alleys or public places of the city of the primary class involved in such consolidation or annexation.

Upon consolidation of village with city of the primary class, status of streets as to vacation was subject to conditions binding upon the village. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Upon consolidation with another municipality, city of Lincoln became liable for, assumed and was required to carry out all valid obligations of the municipality consolidated with it. Enyeart v. City of Lincoln, 136 Neb. 146, 285 N.W. 314 (1939).



15-114 - Repealed. Laws 1961, c. 284, § 1.

15-114. Repealed. Laws 1961, c. 284, § 1.



15-115 - Annexed cities and villages; taxes, fines, fees, claims; inure to city of the primary class.

15-115. Annexed cities and villages; taxes, fines, fees, claims; inure to city of the primary class.

All taxes, assessments, fines, licenses, fees, claims, and demands of every kind assessed or levied against persons or property within any such city of the second class or village thus consolidated with or annexed by any such city of the primary class, shall be paid to and collected by such city of the primary class.



15-116 - Annexed cities and villages; authorized taxes, assessments; right of city of the primary class to assess and levy.

15-116. Annexed cities and villages; authorized taxes, assessments; right of city of the primary class to assess and levy.

All taxes and special assessments which such city of the second class or village so consolidated or annexed was authorized to levy or assess and which are not levied or assessed at the time of such consolidation or annexation for any kind of public improvements made by it or in process of construction or contracted for, may be levied or assessed by such city of the primary class as consolidated or annexed, and such city of the primary class shall have power to reassess all special assessments or taxes levied or assessed by any such city of the second class or village thus consolidated or annexed with it, in all cases where such city of the second class or village is authorized to make reassessments or relevies of such taxes and assessments.



15-117 - Annexed cities and villages; actions pending; claims; claimants' rights.

15-117. Annexed cities and villages; actions pending; claims; claimants' rights.

All actions at law or in equity pending in any court in favor of or against any city of the second class or village thus consolidated with or annexed by such city of the primary class at the time such consolidation or annexation takes effect, shall be prosecuted by or defended by such city of the primary class as the case may be, and all rights of action existing against any city of the second class or village consolidated with or annexed by such city of the primary class at the time of such consolidation or annexation or accruing thereafter on account of any transaction had with or under any law or ordinance of such city of the second class or village, may be prosecuted against such city of the primary class as consolidated.

Right of action on account of injuries received, due to negligence of municipality prior to consolidation with city of Lincoln, could be prosecuted after consolidation against latter city. Enyeart v. City of Lincoln, 136 Neb. 146, 285 N.W. 314 (1939).



15-118 - Annexed cities and villages; books, records, property; transfer to city; offices; termination.

15-118. Annexed cities and villages; books, records, property; transfer to city; offices; termination.

All officers of any city of the second class or village so consolidated with or annexed by such city of the primary class having books, papers, records, bonds, funds, effects or property of any kind in their hands or under their control belonging to any such city of the second class or village, shall upon taking effect of such consolidation or annexation deliver the same to the respective officers of such city of the primary class as may be by law or ordinance or limitation of such city entitled or authorized to receive the same. Upon such consolidation or annexation taking effect, the terms and tenure of all offices and officers of any such city of the second class or village so consolidated with or annexed by such city of the primary class shall terminate and entirely cease.



15-201 - General powers; how exercised; seal.

15-201. General powers; how exercised; seal.

Cities of the primary class shall be bodies corporate and politic and shall have power:

(1) To sue and be sued;

(2) To purchase, lease, or otherwise acquire as authorized by their home rule charters or state statutes real estate or personal property within or without the limits of the city for its use for a public purpose;

(3) To purchase real or personal property upon sale for general or special taxes or assessments and to lease, sell, convey, or exchange such property so purchased;

(4) To sell, convey, exchange, or lease real or personal property owned by the city in such manner and upon such terms and conditions as shall be deemed in the best interests of the city as authorized by its home rule charter, except that real estate owned by the city may be conveyed without consideration to the State of Nebraska for state armory sites or, if acquired for state armory sites, shall be conveyed in the manner strictly as provided in sections 18-1001 to 18-1006;

(5) To make contracts and do all acts relative to the property and concerns of the city necessary or incident or appropriate to the exercise of its corporate powers, including powers granted by the Constitution of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto and including the power to execute such bonds and obligations on the part of the city as may be required in judicial proceedings;

(6) To purchase, construct, and otherwise acquire, own, maintain, and operate public service and public utility property and facilities within and without the limits of the city and to redeem such property from prior encumbrance in order to protect or preserve the interest of the city therein and to exercise such other and further powers as may be necessary or incident or appropriate to the powers of such city, including powers granted by the Constitution of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto. If the public service or public utility property or facility is located outside the limits of the city but within the zoning jurisdiction of another political subdivision, the city and the other political subdivision may by interlocal agreement provide or exchange services, including utility services, relating to the property or facilities;

(7) To receive grants, devises, donations, and bequests of money or property for public purposes in trust or otherwise; and

(8) To provide for the planting, maintenance, protection, and removal of shade, ornamental, and other useful trees upon the streets or boulevards; to assess the cost thereof, when appropriate, as a special assessment against the property specially benefited to the extent of benefits received; and to provide by general ordinance for the manner in which such benefits are to be measured and the assessments calculated and the means of notice to the owners of the record title of the property proposed to be improved, including a written statement of the proposed benefits and an estimate of the costs to be assessed according to the method of assessment. The city may create districts by ordinance which shall designate the property within the district to be benefited and the method of assessment. Notwithstanding the provisions of any city charter and except as provided below, no such improvement shall be finally ordered by the city council until a petition, signed by the owners of the record title of property within the proposed district which would be subject to more than fifty percent of the total of all special assessments to be levied for the purposes authorized by this subdivision, is presented and filed with the city clerk petitioning therefor. The sufficiency of the petitions and objections so presented and the sufficiency of notice as provided in this subdivision shall be determined by the city council and its determination thereof shall be conclusive in the absence of objections made and presented to the city council prior to the letting of the contract for the improvement. If an assessment district is proposed without a prior authorizing petition as described in this subdivision, the owners of the record title of property within the proposed district which would be subject to more than fifty percent of the total of all special assessments to be levied for the purposes authorized by this subdivision may, by petition, stop formation of such district. Such written protest shall be submitted to the city council or clerk within thirty calendar days after publication of notice concerning the ordinance in a newspaper of general circulation in the city.

The powers shall be exercised by the mayor and council of the city except in cases otherwise specified by law. The mayor and council shall adopt a corporate seal for the use of any officer, board, or agent of the city whose duties require an official seal.

Promise of additional compensation to firemen by member of council does not bind city. Scott v. City of Lincoln, 104 Neb. 546, 178 N.W. 203 (1920).

Municipal corporations engaging in private enterprises are liable the same as private persons. Henry v. City of Lincoln, 93 Neb. 331, 140 N.W. 664 (1913).

Excise board, in providing that common carriers should deliver liquors at one station to consignee personally, did not usurp powers of mayor and council. Barrett v. Rickard, 85 Neb. 769, 124 N.W. 153 (1910).

May sell property acquired at tax sale without vote of electors. State ex rel. Caldwell v. Citizens St. Ry. Co., 80 Neb. 357, 114 N.W. 429 (1907).

Power to sue and be sued includes power to compromise suits. Farnham v. City of Lincoln, 75 Neb. 502, 106 N.W. 666 (1906).

Where suit is commenced by proper law officers of city, authority is presumed. Lincoln Street Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).



15-201.01 - Zoning regulations; authority outside of county.

15-201.01. Zoning regulations; authority outside of county.

Any jurisdiction or authority which a city of the primary class may exercise outside of its corporate limits by authority of state law may be exercised by such city outside of the county in which it is located.



15-201.02 - Purchase of real or personal property; installment contracts authorized.

15-201.02. Purchase of real or personal property; installment contracts authorized.

In addition to any other powers granted to it by law, a city of the primary class may enter into installment contracts for the purchase of real or personal property. Such contracts need not be restricted to a single year and may provide for the purchase of the property in installment payments to be paid over more than one fiscal year. This section shall be in addition to and notwithstanding the provisions of a home rule charter.



15-202 - Property and occupation taxes; power to levy.

15-202. Property and occupation taxes; power to levy.

A city of the primary class shall have power to levy taxes for general revenue purposes on all property within the corporate limits of the city taxable according to the laws of Nebraska and to levy an occupation tax on public service property or corporations in such amounts as may be proper and necessary, in the judgment of the mayor and council, for purposes of revenue. All such taxes shall be uniform with respect to the class upon which they are imposed. The occupation tax may be based upon a certain percentage of the gross receipts of such public service corporation or upon such other basis as may be determined upon by the mayor and council and shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704.

Tax based upon gross receipts, though part received from long distance tolls, is valid. Nebraska Tel. Co. v. City of Lincoln, 82 Neb. 59, 117 N.W. 284 (1908).



15-203 - Occupation tax; power to levy; exemptions.

15-203. Occupation tax; power to levy; exemptions.

A city of the primary class shall have power to raise revenue by levying and collecting a license or occupation tax on any person, partnership, limited liability company, corporation, or business within the limits of the city and regulate the same by ordinance except as otherwise provided in this section and in section 15-212. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the class upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from such taxation as well as concerts and all other musical entertainments given exclusively by the citizens of the city.

Assessment of occupation tax based on gross earnings and also a franchise tax is not double taxation. Lincoln Traction Co. v. City of Lincoln, 84 Neb. 327, 121 N.W. 435 (1909); Nebraska Tel. Co. v. City of Lincoln, 82 Neb. 59, 117 N.W. 284 (1908).

Payment of an occupation tax cannot be made a condition precedent to obtaining a license to conduct business sought to be taxed. State ex rel. School Dist. of City of Lincoln v. Aitken, 61 Neb. 490, 85 N.W. 395 (1901).



15-204 - Additional taxes; authorized.

15-204. Additional taxes; authorized.

A primary city shall have power to levy any other tax or special assessment authorized by law, and to appropriate money and provide for the payment of the debts and expenses of the city.



15-205 - Safety regulations; sidewalk structures; powers.

15-205. Safety regulations; sidewalk structures; powers.

A primary city shall have power to remove all obstructions from the sidewalk, curbstones, gutters, and crosswalks at the expense of the owners or occupants of the grounds fronting thereon, or at the expense of the person placing the same there; and to regulate the building of bulkheads, cellars, and basement ways, stairways, railways, window and doorways, awnings, hitching posts and rails, lampposts, awning posts, and all other structures upon or over adjoining excavations through or under the sidewalks of the city.

Allowing and regulating entrances to basements through sidewalks is within reasonable discretion of mayor and council. State ex rel. McNerney v. Armstrong, 97 Neb. 343, 149 N.W. 786 (1914).

Where boiler room was constructed under proper authority from city, after maintenance for fifteen years, authorities could not have same removed as a nuisance. Tiernan v. Thorp, 88 Neb. 662, 130 N.W. 280 (1911).

City must keep streets and walks free of obstructions for entire width. Chapman v. City of Lincoln, 84 Neb. 534, 121 N.W. 596 (1909).



15-206 - Repealed. Laws 1967, c. 54, § 1.

15-206. Repealed. Laws 1967, c. 54, § 1.



15-207 - Traffic; regulations; vehicle tax; powers.

15-207. Traffic; regulations; vehicle tax; powers.

A primary city shall have power, by ordinance, to regulate the transportation of articles through the streets, to prevent injuries to the streets from overloaded vehicles, and to provide for a vehicle license or tax.



15-208 - Signs and obstructions on streets and public property; traffic and safety regulations; powers.

15-208. Signs and obstructions on streets and public property; traffic and safety regulations; powers.

A primary city shall have power to prevent and remove all encroachments on streets, avenues, alleys, and other city property; prevent and punish horseracing, fast driving or riding in the streets, highways, alleys, bridges or places in the city, and all games, practices or amusements therein likely to result in damage to any person or property; to regulate the riding, driving or passing along any street of the city, and to regulate, prevent and punish the riding, driving or passing of horses, mules, oxen, cattle or teams, or any vehicle drawn thereby over, upon or across sidewalks; to regulate and prevent the use of streets, sidewalks, and public grounds for signs, signposts, awnings, telegraph, telephone or other poles, racks, bulletin boards, and the posting of handbills and advertisements; to regulate traffic and sales upon the streets; to prohibit and punish cruelty to animals; to regulate and prevent the moving of buildings through or upon the streets.

The fact that the Legislature enacts a law making driving a motor vehicle while intoxicated a crime, does not abrogate city ordinance defining and prescribing a penalty for same offense, or deprive municipality of power to legislate on same subject in future. State v. Hauser, 137 Neb. 138, 288 N.W. 518 (1939).

City of Lincoln does not have power under home rule charter to require by ordinance a sign painter to pay ten dollars annual license fee in addition to inspectors' regulatory permit and fee of one dollar for each sign. State v. Wiggenjost, 130 Neb. 450, 265 N.W. 422 (1936).



15-209 - Railroads, depots, warehouses; power to regulate.

15-209. Railroads, depots, warehouses; power to regulate.

A primary city shall have power, by ordinance, to regulate levees, depots, depot grounds and places for storing freight and goods, and to provide for and regulate the passing of railways through the streets and public grounds of the city, reserving the rights of all persons injured thereby.

Selection and grading of streets by railway company for its track are subject to regulation and control of city. Omaha, L. & B. Ry. Co. v. City of Lincoln, 97 Neb. 122, 149 N.W. 319 (1914).



15-210 - Parks, monuments, recreation centers; acquire; construct; maintain; donations.

15-210. Parks, monuments, recreation centers; acquire; construct; maintain; donations.

A primary city shall have power to acquire, hold, and improve public grounds, parks, playgrounds, swimming pools, recreation centers, or any other park or recreational use or facility within or without the limits of the city, to provide for the protection and preservation and use of such grounds, parks, and other uses and facilities, to provide for the planting and protection of trees, to erect and construct or aid in the erection and construction of statues, memorials, works of art and other structures upon any public grounds of the city or state or political subdivision thereof, and to receive grants, devises, donations and bequests of money or property for the above purposes in trust or otherwise.



15-211 - Lots; drainage.

15-211. Lots; drainage.

A primary city shall have power, by ordinance, to require any and all lots or pieces of ground within the city to be drained or filled so as to prevent stagnant water or any other nuisance accumulating thereon. Upon the failure of the owners of such lots or pieces of ground to fill or drain the same when so required, the council may cause such lots or pieces of ground to be drained or filled, and the cost and expenses thereof shall be levied upon the property so filled or drained, and collected as any other special tax.



15-212 - Peddlers and vendors; regulation.

15-212. Peddlers and vendors; regulation.

A primary city shall have power, by ordinance, to prevent forestalling, prohibit or regulate huckstering, prescribe the kind and description of articles which may be sold and places to be occupied by vendors, and may authorize the immediate seizure and arrest or removal from the markets of persons violating regulations fixed by ordinance; together with articles of produce in their possession, and the immediate seizure and destruction of tainted or unsound meat or other provisions. Nothing herein shall be construed to authorize the council by ordinance to assess or impose any tax, assessment, fine or punishment on any farmer or producer for selling at any time within the city any article of provision or vegetables grown or produced by him.



15-213 - Repealed. Laws 1991, LB 356, § 36.

15-213. Repealed. Laws 1991, LB 356, § 36.



15-214 - Repealed. Laws 1967, c. 54, § 1.

15-214. Repealed. Laws 1967, c. 54, § 1.



15-215 - Theatres, churches, halls; licenses; safety regulations.

15-215. Theatres, churches, halls; licenses; safety regulations.

A primary city shall have power to regulate, license or suppress halls, opera houses, churches, places of amusement, entertainment or instruction or other buildings used for the assembly of citizens. It may cause them to be provided with sufficient and ample means of exit and entrance, and to be supplied with necessary and appropriate appliances for the extinguishment of fires and for escape from such places in case of fire. It may prevent overcrowding and regulate the placing of seats, chairs, benches, scenery, curtains, blinds, screens or other appliances therein. It may provide that for any violation of any such regulation a penalty of not to exceed two hundred dollars shall be imposed, and that upon the conviction of any violation of any ordinance regulating such places, the license of such place shall be revoked by the mayor and council. Whenever the mayor or council shall by resolution declare any such place to be unsafe, the license thereof shall be thereby revoked; and the council may provide that in any case where they have so revoked the license, any owner, proprietor, manager, lessee or person, opening, using or permitting such place to be opened or used, involving the assembling of more than twelve persons, shall upon conviction thereof be deemed guilty of a misdemeanor and fined in any sum not exceeding two hundred dollars.



15-216 - Buildings; construction; safety devices; regulation.

15-216. Buildings; construction; safety devices; regulation.

A primary city shall have power, by ordinance, to prescribe the thickness, strength, and manner of constructing stone, brick and other buildings, the number and construction of means of exit and entrance, and of fire escapes. It may require the keeper and proprietor of any hotel, boarding house or dormitory to provide and maintain such kind and number of ladders, ropes, balconies and stairways, and other appliances, as by ordinance may be prescribed to facilitate the escape of persons from any such building in case of fire.



15-217 - Auctions; licensing; regulation.

15-217. Auctions; licensing; regulation.

A city of the primary class shall have power to regulate, license, or prohibit the sale of domestic animals, goods, wares, and merchandise at public auction in the streets, alleys, highways, or any public grounds within the city, and to regulate or license the auctioneering of goods, wares, and merchandise. If the applicant is an individual, an application for a license shall include the applicant's social security number.



15-218 - Animals at large; regulation; penalty.

15-218. Animals at large; regulation; penalty.

A primary city shall have power, by ordinance, to regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats, dogs, and other animals and to cause such as may be running at large to be impounded and sold to discharge the cost and penalties provided for violation of such prohibitions and the fees and expenses of impounding and keeping the same and of such sale.



15-219 - Pounds; power to establish; operation.

15-219. Pounds; power to establish; operation.

A primary city shall have power to provide for the erection of all needful pens, pounds, and buildings for the use of the city, within or without such city limits, to appoint and compensate keepers thereof, and to establish and enforce rules governing the same.



15-220 - Dogs and other animals; licensing; regulation.

15-220. Dogs and other animals; licensing; regulation.

A primary city shall have power to regulate, license, or prohibit the running at large of dogs and other animals and guard against injuries or annoyances therefrom, and to authorize the destruction of the same when running at large contrary to the provisions of any ordinance. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals.



15-221 - Nuisances; prevention; abatement.

15-221. Nuisances; prevention; abatement.

A primary city shall have power, by ordinance, to prevent any person from bringing, having, depositing or leaving upon or near his premises or elsewhere within the city any dead carcass, or other putrid beef, pork, fish, hides or skins of any kind, or any other unwholesome substance, and to compel the removal of the same.



15-222 - Public utilities; franchises; power to grant; elections required, when.

15-222. Public utilities; franchises; power to grant; elections required, when.

A primary city shall have power to make contracts with and authorize any person, company or association to erect gas works, electric or other light works in said city, and give such person, company or association the privilege of furnishing light for the streets, lanes, and alleys of said city for any length of time not exceeding one year, or for any time not exceeding five years upon being authorized so to do by a majority vote of the electors of such city. The mayor and council shall not have power to grant a franchise for any purpose for a period longer than twenty-five years. Franchises to be granted for a longer period than twenty-five years shall be submitted to a vote of the people and shall require a majority vote of the electors of the city voting thereon at a general or special election. All franchise ordinances shall require three readings on three separate days before passage by the council.



15-223 - Water; rates; regulation.

15-223. Water; rates; regulation.

A primary city shall have power to fix the rate of tax to be paid for the use of water furnished by the city or any person or corporation by means of waterworks, and provide by ordinance that any tax for the use of water furnished by said city shall be a lien upon the property where the same is furnished.



15-224 - Watercourses; wells; reservoirs; regulation.

15-224. Watercourses; wells; reservoirs; regulation.

A primary city shall have power to establish, alter, and change the channel of watercourses, and to wall and cover them over, to establish, make, and regulate public wells, cisterns, aqueducts and reservoirs of water, and to provide for the filling of the same.



15-225 - Fire department; establishment; government.

15-225. Fire department; establishment; government.

A primary city shall have power to provide for the organization of a fire department, to procure fire engines, hooks, ladders, buckets and other apparatus, to organize fire engine, hook, ladder and bucket companies, to prescribe rules of duty, and the government thereof, with such penalties as the council may deem proper, not exceeding a one-hundred-dollar fine, to make all necessary appropriations therefor, and to establish regulations for the prevention and extinguishment of fires.



15-226 - Repealed. Laws 1957, c. 24, § 1.

15-226. Repealed. Laws 1957, c. 24, § 1.



15-227 - Repealed. Laws 1967, c. 54, § 1.

15-227. Repealed. Laws 1967, c. 54, § 1.



15-228 - Water districts; water mains; enlarging; construction; assessments.

15-228. Water districts; water mains; enlarging; construction; assessments.

The city council shall have power to create water districts for the purpose of supplying water for domestic, industrial, or fire purposes, or for the purpose of enlarging any water mains, now existing or hereafter constructed. All such districts, to be known as water districts, shall be created by ordinance and shall designate the property to be benefited. Upon creation of any water district, the city council shall have power to construct or cause to be constructed, either by contract with the lowest responsible bidder or directly by the city, such water main or mains, or extensions or enlargements, including all necessary appliances for fire protection, within such districts as the council shall determine, and assess the costs thereof against the property in such district, not exceeding the special benefits accruing on account thereof. The city council shall have power and authority to fix the period of time, not to exceed twenty years, in which the special assessments against any property for the payment of the cost of such improvements may be made. The city council shall have power and authority to issue bonds in accordance with the provisions of a home rule charter of the city or of state law.



15-229 - Eminent domain; power to exercise; procedure; entry to make surveys and tests; damages.

15-229. Eminent domain; power to exercise; procedure; entry to make surveys and tests; damages.

A primary city is hereby authorized to acquire, either temporarily or permanently, lands, real or personal property or any interests therein, or any easements deemed to be necessary or desirable for any present or future necessary or authorized public purpose within or without the city by gift, agreement, purchase, condemnation, or otherwise. In all such cases the city shall make the person or persons whose property shall be taken or injured thereby adequate compensation therefor. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. A primary city shall have authority to enter upon any property to make surveys, examinations, investigations, and tests, and to acquire other necessary and relevant data in contemplation of establishing a location of a necessary or authorized public purpose, acquiring property therefor, or performing other operations incident to construction, reconstruction, or maintenance of such public purpose, and entry upon any property pursuant to this authority shall not be considered to be a legal trespass and no damages shall be recovered on that account alone. In case of any actual or demonstrable damages to the premises, the city shall pay the owner of the premises the amount of the damages. Upon the failure of the landowner and the city to agree upon the amount of damages, the landowner, in addition to any other available remedy, may file a petition as provided for in section 76-705. The entry by the city or its representatives shall be made only after notice of the entry and its purpose.



15-229.01 - Acquisition of land, property, or interest; uneconomic remnants of land; acquire, when.

15-229.01. Acquisition of land, property, or interest; uneconomic remnants of land; acquire, when.

In connection with the acquisition of lands, property, or interests therein for a public purpose, the city may acquire by any lawful means, except through condemnation, an entire lot, block, or tract of land or property if, by so doing, the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for public purposes. Without limiting such authority, this may be done where uneconomic remnants of land would be left the original owner or owners or where severance or consequential damages to a remainder make the acquisition of the entire parcel more economical to the city; Provided, that when any such property is left without access to a street and the cost of acquisition of such landlocked property or land through condemnation would be more economical to the city than the cost of providing a means of reasonable ingress to or egress from the property or land, the city may acquire such landlocked property or land by condemnation.



15-229.02 - Real property; acquisition.

15-229.02. Real property; acquisition.

The city may acquire additional real property by gift, agreement, purchase, exchange, or condemnation if such additional real property is needed for the purpose of moving and establishing thereon buildings, structures, or other appurtenances which are situated on real property acquired by the city for a public purpose. The city may make agreements for the exchange of property, to make allowances for differences in the value of the properties being exchanged, and move or pay the cost of moving buildings, structures, or other appurtenances.



15-230 - Public libraries; establishment.

15-230. Public libraries; establishment.

A primary city may establish, maintain, and operate public library facilities, purchase books, papers, maps and manuscripts therefor, receive donations and bequests of money or property for the same in trust or otherwise, and pass necessary bylaws and regulations for the protection and government of the same.



15-231 - Hospital; establishment.

15-231. Hospital; establishment.

A primary city may purchase or otherwise acquire ground for and erect, establish, operate, regulate, and repair a city hospital or any hospital, the governing board of which is appointed by the mayor or council; to receive donations and bequests of money or property for the same in trust or otherwise; and to issue bonds of the city for acquiring, constructing, reconstructing, improving, extending, equipping, or furnishing such hospital facilities.



15-232 - Repealed. Laws 1961, c. 37, § 4.

15-232. Repealed. Laws 1961, c. 37, § 4.



15-233 - Repealed. Laws 1961, c. 37, § 4.

15-233. Repealed. Laws 1961, c. 37, § 4.



15-234 - Hospital; rules; management.

15-234. Hospital; rules; management.

There shall be established such rules for the government of such hospital and admission of persons to its privileges as may be deemed expedient. No religious or sectarian association, organization or body shall be permitted to manage or control such hospital.



15-235 - Hospital; contracts to support; when authorized.

15-235. Hospital; contracts to support; when authorized.

The council may enter into an agreement with a corporation or association organized for charitable purposes in such municipal corporation for the erection and management of a hospital for the sick and disabled, and have a permanent interest therein to an extent and upon such terms and conditions as may be agreed upon between the council and such corporation or association. The council shall provide for the payment of the amount agreed upon, for any interests therein so required, either in one payment or in installments, or so much from year to year as the parties may stipulate; Provided, such agreement shall not be made if the city shall have established a hospital as authorized by section 15-231. No such agreement shall extend more than one year.



15-235.01 - Hospital; terms, defined.

15-235.01. Hospital; terms, defined.

As used in sections 15-235.01 to 15-235.05, unless the context otherwise requires:

(1) Governmental subdivision shall mean any city of the primary class and also any county in which a city of the primary class is the county seat thereof;

(2) Hospital shall mean any hospital organized pursuant to section 15-231, or any hospital or hospital facility established by a governmental subdivision in conjunction with or adjoining a hospital organized pursuant to section 15-231.



15-235.02 - Hospital; sinking fund; levy.

15-235.02. Hospital; sinking fund; levy.

A governmental subdivision shall have the power to levy a tax, known as a hospital sinking-fund tax, upon all of the taxable property in its jurisdiction, which levy shall be in addition to all other authorized levies, for the use and benefit of the hospital, and the proceeds of such taxes when and as collected shall be set aside and deposited in the special account or accounts in which other revenue of the governmental subdivision is deposited. This levy shall be accumulated as a sinking fund by the governmental subdivision from fiscal year to fiscal year to provide funds for hospital improvements, maintenance, and operation.



15-235.03 - Hospital; income, revenue, profits; disbursement.

15-235.03. Hospital; income, revenue, profits; disbursement.

All income, revenue, and profits of the hospital and money derived from such levy, or from grants, loans, or contributions from the United States, the State of Nebraska, or any agency or instrumentality of either of them, shall be held by the treasurer of the governmental subdivision having jurisdiction over the hospital, and the treasurer shall not commingle such money with any other money under his control. Such money shall be deposited in a separate bank account or accounts and shall be withdrawn only by check or draft signed by said treasurer on requisition of the chairman of the hospital board or such other person as the hospital board may authorize. The chief auditing officer of the governmental subdivision and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of such hospital board including its receipts, disbursements, contracts, leases, sinking funds, investments, and any other matters relating to its financial standing.



15-235.04 - Hospital; sinking fund; investment.

15-235.04. Hospital; sinking fund; investment.

A governmental subdivision shall have the power and authority to invest and reinvest all idle funds in the hospital sinking fund, including but not limited to current tax receipts for such period of time as such funds are not immediately needed, in evidences of indebtedness of the United States Government and agencies thereof.



15-235.05 - Act, how cited.

15-235.05. Act, how cited.

Sections 15-235.01 to 15-235.05 may be cited as the Hospital Sinking Fund Act.



15-236 - Contagious diseases; control; board of health; hospitals.

15-236. Contagious diseases; control; board of health; hospitals.

A primary city may make all such ordinances, bylaws, rules and regulations not inconsistent with the general laws of the state as may be necessary or expedient to promote the public health, safety and welfare, including ordinances, bylaws, rules and regulations as may be necessary or expedient to prevent the introduction or spread of contagious, infectious or malignant diseases. This power and authority is granted to such city in the area which is within the city or within three miles of the city and outside of any organized city or village. It may create a department of health, make laws and regulations for that purpose, and enforce all ordinances, bylaws, rules and regulations made as authorized herein as provided in section 15-263.

The city of Lincoln enacted Municipal Code § 8.44.040, which regulates the disposition of refuse pursuant to a grant of authority found in this section. The court held that the authority to enforce ordinances is granted to an area within the city or within three miles of the city and outside any organized city or village. State v. Austin, 209 Neb. 174, 306 N.W.2d 861 (1981).



15-237 - Health regulations; nuisances; abatement; slaughterhouses; stockyards; location.

15-237. Health regulations; nuisances; abatement; slaughterhouses; stockyards; location.

A primary city shall have power to regulate in the area which is within the city or within three miles of the city and outside the zoning jurisdiction of any organized city or village in order to secure the general health; to provide rules for the prevention, abatement and removal of nuisances, including the pollution of air and water; to make and prescribe regulations for the construction, location and regulation of all slaughterhouses, stockyards, warehouses, commercial feed lots, stables or other places where offensive matter is kept, or is likely to accumulate.



15-238 - Health regulations; sewer connections; power to compel.

15-238. Health regulations; sewer connections; power to compel.

A primary city shall have power by ordinance to regulate and prohibit cesspools and privy vaults in said city, and shall have power to require the owner or owners of any lot, lots or lands within said cities, upon which any building or buildings are located, to connect said building or buildings with a sewer, provide same with a suitable privy or watercloset, to connect said privy or watercloset with a sewer, and to require said owner or owners to keep all privy vaults and cesspools clean. Upon the refusal to connect with a sewer or failure of said owner or owners to provide a suitable watercloset or privy, or to make any sewer connection, or to remove any privy vault or cesspool, or to clean the same, after five days' notice by publication, or in place thereof, personal notice to so do, then said city, through its proper officers, shall have power to make any sewer connection, construct any watercloset or privy, regulate or remove any privy vault or cesspool, or clean the same, or cause the same to be done, and shall have the power to provide by ordinance for assessing the cost thereof by special assessment against the lot, lots or lands of said owner.



15-239 - Cemeteries; establishment.

15-239. Cemeteries; establishment.

A primary city may purchase, hold and pay for, in the manner herein provided, lands outside the limits of such city for the purpose of burial and cemetery grounds, and avenues leading thereto.



15-240 - Cemeteries; improvement.

15-240. Cemeteries; improvement.

A primary city may survey, plot, map, grade, fence, ornament and otherwise improve all burial and cemetery grounds and avenues leading thereto owned by said city. It may construct walks, rear and protect ornamental trees therein, and provide for paying the expenses thereof.



15-241 - Cemeteries; conveyance of lots.

15-241. Cemeteries; conveyance of lots.

A primary city may convey cemetery lots owned by such city by certificates signed by the mayor and countersigned by the clerk under seal of the city, specifying that the person to whom the same is issued is owner of the lot or lots described therein by number as laid down on such plat or map, for the purpose of interment. Such certificate shall vest in the proprietor, his or her heirs and assigns, a right in fee simple to such lot or lots for the sole purpose of interment under the regulations of the city council. Such certificate shall be entitled to be recorded in the office of the register of deeds of the proper county without further acknowledgment, and such description of lots shall be deemed and recognized as sufficient description thereof.



15-242 - Cemeteries; ownership of lots; monuments.

15-242. Cemeteries; ownership of lots; monuments.

A primary city may limit the number of cemetery lots which shall be owned by the same person at the same time. It may prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots and prohibit any diversion of the use of such lots and any improper adornment thereof, but no religious test shall be made as to the ownership of such lots, the burial therein, nor the ornamentation of graves or lots.



15-243 - Cemeteries; regulation.

15-243. Cemeteries; regulation.

A primary city may pass rules and ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and trespassers therein. The officers of such city shall have full jurisdiction and power in the enforcement of such rules and ordinances as though they related to the city itself.



15-244 - Money; power to borrow; pledges to secure; issuance of bonds; purposes; conditions.

15-244. Money; power to borrow; pledges to secure; issuance of bonds; purposes; conditions.

A primary city may borrow money on the credit of the city and pledge the credit, revenue and public property of the city for the payment thereof when authorized in the manner herein provided, and in the manner otherwise provided by law or by the home rule charter of the city. It shall have the power to issue general obligation bonds of the city, general obligation notes, and refunding bonds, as provided in its home rule charter or as otherwise provided by law. It shall have the power to issue revenue bonds for the purpose of acquiring, constructing, reconstructing, improving, extending, equipping, or furnishing any revenue-producing facility within or without the city which is for a public purpose; Provided, that unless authorized by a majority of the voters of such city voting upon the question, no revenue bonds shall be issued for entering the public transportation, natural gas distribution or telephone fields or functions, or to acquire before 1972 that part of a retail distribution system of a public power district within the corporate limits of such city as those corporate limits existed on March 3, 1959. Such city shall also have the power to contract for the acquisition of the electric facilities and properties used or useful in connection therewith of a public power district within or without the city, and to pay for all or any part of the same out of the earnings of electric facilities and properties.



15-245 - Repealed. Laws 1967, c. 54, § 1.

15-245. Repealed. Laws 1967, c. 54, § 1.



15-246 - Repealed. Laws 1967, c. 54, § 1.

15-246. Repealed. Laws 1967, c. 54, § 1.



15-247 - Election districts; establishment.

15-247. Election districts; establishment.

A primary city may divide the city into election districts, establish the boundaries thereof, and number the same.



15-248 - Repealed. Laws 1965, c. 44, § 3.

15-248. Repealed. Laws 1965, c. 44, § 3.



15-249 - Officers; removal; vacancies; how filled.

15-249. Officers; removal; vacancies; how filled.

A city of the primary class may provide for removing officers of the city for misconduct, except as otherwise provided in Chapter 15, and may provide for filling vacancies in any elective office as provided in sections 32-568 and 32-569.

Provisions of general election law for filling vacancies apply to alderman where no ordinance is inconsistent therewith, and appointee holds until successor is chosen at next general election. State ex rel. Castle v. Schroeder, 79 Neb. 759, 113 N.W. 192 (1907).



15-250 - Officers; powers, duties; compensation; power to prescribe.

15-250. Officers; powers, duties; compensation; power to prescribe.

A primary city may regulate and prescribe the powers and duties, and compensation of officers of the city not herein provided.



15-251 - Officers and employees; bonds or insurance.

15-251. Officers and employees; bonds or insurance.

A city of the primary class may require all officers or employees elected or appointed to give bond or evidence of equivalent insurance for the faithful performance of their duties. No officer shall become surety upon the official bond of another or upon any contractor's bond, license, or appeal bond given to the city or under any ordinance thereof. It shall be optional with such officers to give a surety or guaranty company bond.



15-252 - Officers; reports required.

15-252. Officers; reports required.

A primary city may require of any officer of the city, at any time, a detailed report of the transactions of his office or any matters connected therewith.



15-253 - Repealed. Laws 1961, c. 37, § 4.

15-253. Repealed. Laws 1961, c. 37, § 4.



15-254 - Ordinances; revision; publication.

15-254. Ordinances; revision; publication.

A primary city may provide for the revision of the ordinances from time to time, and for their publication in pamphlet or book form, with or without the statutes relative to cities of the primary class.



15-255 - Public safety; measures to protect.

15-255. Public safety; measures to protect.

A city of the primary class may prohibit riots, routs, noise, or disorderly assemblies; prevent use of firearms, rockets, powder, fireworks, or other dangerous and combustible material; prohibit carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act; arrest, punish, fine, or set at work on streets or elsewhere vagrants and persons found without visible means of support or legitimate business; regulate and prevent the transportation of gunpowder or combustible articles, tar, pitch, resin, coal oil, benzine, turpentine, hemp, cotton, nitroglycerine, dynamite, petroleum or its products, or other explosives or inflammables; regulate use of lights in stables, shops, or other places and building of bonfires; and regulate and prohibit the piling of building material or any excavation or obstruction of the streets.



15-256 - Public safety; disturbing the peace; power to punish.

15-256. Public safety; disturbing the peace; power to punish.

A primary city may punish disturbance of the peace or good order, clamor, intoxication, drunkenness, fighting, obscene or profane language, or other violations of the public peace by indecent or disorderly conduct, or blockading any street, sidewalk, way or space, or interfering with the passing of people.



15-257 - Vagrancy; offenses against public morals; punishment.

15-257. Vagrancy; offenses against public morals; punishment.

A primary city may provide for the punishment of vagrants, tramps or common street beggars, common prostitutes, habitual disturbers of the peace, pickpockets, gamblers, burglars, thieves, ball game players, persons who practice any games, tricks or device with intent to swindle, persons who abuse their families, and suspicious persons who can give no reasonable account of themselves.



15-258 - Billiard halls; disorderly houses; desecration of Sabbath.

15-258. Billiard halls; disorderly houses; desecration of Sabbath.

A city of the primary class may restrain, prohibit, and suppress unlicensed tippling shops, billiard tables, bowling alleys, houses of prostitution, opium joints, dens, and other disorderly houses and practices, games, gambling houses, desecration of the Sabbath day, commonly called Sunday, and may prohibit all public amusements, shows, exhibitions, or ordinary business pursuits upon such day, all lotteries, all fraudulent devices and practices for the purposes of obtaining money or property, all shooting galleries except as provided in the Nebraska Shooting Range Protection Act, and all kinds of public indecencies, except that nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act.

Ordinance prohibiting all business except of necessity on Sunday is not void as discriminatory. Liberman v. State, 26 Neb. 464, 42 N.W. 419 (1889).



15-259 - Jail facilities; establishment.

15-259. Jail facilities; establishment.

A primary city may erect, establish, and regulate houses of correction, jails, community residential centers, work release centers, halfway houses, and such other places of control or confinement as may be designated as a jail facility from time to time by the city, including station houses and other buildings necessary to the keeping and confinement of prisoners, and provide for the government and support of same.



15-260 - Repealed. Laws 1967, c. 54, § 1.

15-260. Repealed. Laws 1967, c. 54, § 1.



15-261 - Railroads; railroad crossings; buses; safety regulations; installation of safety devices.

15-261. Railroads; railroad crossings; buses; safety regulations; installation of safety devices.

A primary city may regulate railroad crossings, provide precautions, and prescribe rules for running engines or cars, and their speed, for prevention of accidents at crossings or on tracks or by fires from engines. It may regulate the running of buses and require heating and cleaning thereof. It may require reasonable lighting of railway crossings in such manner as the council may prescribe. If the owner or operator fails to comply, it may cause the same to be done and assess expense thereof against such railway company to be collected as other taxes and to be a lien on its property, or it may enforce compliance by action of mandamus. The city may enforce such regulations as are otherwise provided by law. It may require railways to keep flagmen at all railway street crossings where necessary to protect the public against injury to person or property, and require the installation, maintenance, and proper operation of gates, flashing signals, or other warning devices to insure such safety. It may compel railways to conform tracks to grades at any time established, to keep them level with the street surface, and it may compel railways to keep streets open, construct and keep in repair ditches, drains, sewers, and culverts along or under their right-of-way or tracks, and lay and maintain paving upon their whole right-of-way on paved streets.

Selection and grading of streets by railway company for its track are subject to regulation and control of city. Omaha, L. & B. Ry. Co. v. City of Lincoln, 97 Neb. 122, 149 N.W. 319 (1914).



15-262 - Census; city may take.

15-262. Census; city may take.

A primary city may provide for and cause to be taken a census of the city.



15-263 - General welfare; ordinances to insure; powers; enforcement; penalties; imposition.

15-263. General welfare; ordinances to insure; powers; enforcement; penalties; imposition.

A primary city may make all such ordinances, bylaws, rules, and regulations not inconsistent with the general laws of the state as may be necessary or expedient, in addition to the special powers otherwise granted by law, for maintaining the peace, good government, and welfare of the city, its trade, commerce, and manufactories, for preserving order, securing persons or property from violence, danger and destruction, for protecting public and private property, for promoting the public health, safety, convenience, comfort, morals, and general interests and welfare of the inhabitants of the city, and to enforce all ordinances by providing for imprisonment of those convicted of violations thereof at hard labor for a period not to exceed six months and to impose forfeitures, fines, and penalties not exceeding five hundred dollars for any one offense, recoverable with costs, and, in the default of the payment thereof, to provide for confinement in the city prison or county jail, with or without hard labor upon the city streets or elsewhere for the benefit of the city, until the judgment and costs are paid.



15-264 - City; keeping prisoners; contract.

15-264. City; keeping prisoners; contract.

Any city shall have the right to contract with any other governmental subdivision or agency, whether local, state or federal for the keeping of prisoners, either in a facility of the city or in a facility of the other governmental subdivision or agency. Payment shall be made as provided in any such contract or agreement.

The 1969 amendments of sections 15-264 and 47-306 did not affect sections 16-252 and 17-566. City of Grand Island v. County of Hall, 196 Neb. 282, 242 N.W.2d 858 (1976).

City is not liable to sheriff but is to county. Douglas County v. Coburn, 34 Neb. 351, 51 N.W. 965 (1892).



15-265 - Public grounds and highways; control.

15-265. Public grounds and highways; control.

The mayor and council shall have supervision and control of all public ways and public grounds within the city, and shall require the same to be kept open, in repair and free from nuisances.

Performance of duty under this section is part of business of city of Lincoln within contemplation of compensation law. Sentor v. City of Lincoln, 124 Neb. 403, 246 N.W. 924 (1933).

Allowing and regulating entrances to basements through sidewalks is within discretion of city authorities. State ex rel. McNerney v. Armstrong, 97 Neb. 343, 149 N.W. 786 (1914).

City has general control of its streets and of the grades thereof. Omaha, L. & B. Ry. Co. v. City of Lincoln, 97 Neb. 122, 149 N.W. 319 (1914).

City must keep streets and sidewalks free of obstructions for entire width, and is not estopped by past failure to enforce. Chapman v. City of Lincoln, 84 Neb. 534, 121 N.W. 596 (1909).

Owners need not repair until notified. City of Lincoln v. Janesch, 63 Neb. 707, 89 N.W. 280 (1902).



15-266 - Streets; lights; telephone lines; regulation.

15-266. Streets; lights; telephone lines; regulation.

The mayor and council shall have power to regulate and provide for the lighting of streets, laying down gas, water and other pipes, and the erection of lampposts, electric towers or other apparatus. They may regulate the sale and use of gas and electric lights and fix and determine the price of gas, the charge of electric lights and power, and the rents of gas meters within the city, and regulate the inspection thereof. They may regulate telephone service and the use of telephones within the city, prohibit or regulate the erection of telegraph, telephone or electric wire poles or other poles for whatsoever purpose desired or used in the public grounds, streets or alleys, and the placing of wires thereon, require the removal from the public grounds, streets or alleys of any or all such poles, and require the removal and placing under ground of any or all telegraph, telephone or electric wires.



15-267 - Repealed. Laws 1983, LB 44, § 1.

15-267. Repealed. Laws 1983, LB 44, § 1.



15-268 - Weeds; destruction and removal; procedure.

15-268. Weeds; destruction and removal; procedure.

A city of the primary class may provide for the destruction and removal of weeds and worthless vegetation growing upon any lot or lots or lands within the corporate limits of such city or upon the streets and alleys abutting upon any lot or lots or lands, and such city may require the owner or owners of such lot or lots or lands to destroy and remove the same therefrom and from the streets and alleys abutting thereon. If, after five days' notice by publication, by certified United States mail, or by the conspicuous posting of the notice on the lot or land upon which the nuisance exists, the owner or owners fail, neglect, or refuse to destroy or remove the nuisance, the city, through its proper officers, shall destroy and remove the nuisance, or cause the nuisance to be destroyed or removed, from the lot or lots or lands and streets and alleys abutting thereon and shall assess the cost thereof against such lot or lots or lands, as provided by ordinance.

This section provides local governing bodies with adequate limitations and standards for carrying out the statute's duties. Thus, the statute does not violate constitutional standards regarding delegations of legislative powers. Howard v. City of Lincoln, 243 Neb. 5, 497 N.W.2d 53 (1993).

It is the duty of city to destroy weeds if owner does not. Greenwood v. City of Lincoln, 156 Neb. 142, 55 N.W.2d 343 (1952).



15-268.01 - Garbage or refuse; constituting a nuisance; collection and removal; notice.

15-268.01. Garbage or refuse; constituting a nuisance; collection and removal; notice.

(1) Any city of the primary class may provide for the collection and removal of garbage or refuse found upon any lot, lots, or land within the corporate limits of such city or within the three-mile jurisdictional limit of the city, or upon the streets, roads, or alleys abutting such lot, lots, or land, which constitutes a public nuisance. The city may require the owner, owners, duly authorized agent, or tenant of such lot, lots, or land to remove the garbage or refuse therefrom and from the streets, roads, or alleys abutting thereon.

(2) Notice that removal of garbage or refuse is necessary shall be given to (a)(i) the owner or owners, or (ii) the duly authorized agent, and (b) the tenant. Such notice shall be provided by personal service or by certified mail. After providing such notice, the city through its proper offices shall, in addition to other proper remedies, remove the garbage or refuse, or cause it to be removed, from such lot, lots, or land, and streets, roads, or alleys abutting thereon.

(3) If the mayor of such city shall declare that the accumulation of such garbage or refuse upon any lot, lots, or land constitutes an immediate nuisance and hazard to public health and safety, the city shall remove the garbage or refuse from such lot, lots, or land twenty-four hours after notice by personal service in accordance with subsection (2) of this section if such garbage or refuse has not been removed.



15-268.02 - Garbage or refuse; nuisance; removal by city; assess cost.

15-268.02. Garbage or refuse; nuisance; removal by city; assess cost.

Whenever any city of the primary class removes any garbage or refuse from any lot, lots, or land pursuant to section 15-268.01, it shall, after a hearing before and conducted by the city council, assess the cost of the removal against such lot, lots, or land.



15-269 - Offstreet parking; necessity.

15-269. Offstreet parking; necessity.

State recognition is hereby given to the hazard created in the streets of cities of the primary class of Nebraska by the great increase in the number of motor vehicles, including cars, buses, and trucks. In order to remove or reduce the hazards to life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities in Nebraska to own offstreet parking facilities for the parking of motor vehicles.



15-270 - Offstreet parking; own, purchase, construct, equip, lease, or operate; right of eminent domain.

15-270. Offstreet parking; own, purchase, construct, equip, lease, or operate; right of eminent domain.

Any city of the primary class in Nebraska may own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities for the use of the general public. Any such city shall have the authority to acquire by grant, contract, purchase, or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct such facilities, necessary or convenient in the carrying out of this grant of power.



15-271 - Offstreet parking; revenue bonds; authorized.

15-271. Offstreet parking; revenue bonds; authorized.

In order to pay the cost required by any purchase, construction, lease, or condemnation of property and equipping of such facilities, or the enlargement of presently owned facilities, the city may issue revenue bonds to provide the funds for such improvements; Provided, that any such city may not issue revenue bonds under the provisions of sections 15-269 to 15-276 to acquire any privately owned parking garage or privately owned commercial parking lot having space for the parking of two hundred or more motor vehicles.

Any ordinance authorizing such revenue bonds may contain such covenants and provisions to protect and safeguard the security of the holders of such bonds as shall be deemed necessary to assure the prompt payment of the principal thereof and the interest thereon.

Such revenue bonds shall not be sold at discounts exceeding five percent, and such bonds shall not bear interest in excess of the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature. Such bonds shall be issued for such terms as the ordinance authorizing them shall prescribe but shall not mature later than fifty years after the date of issuance thereof.

Any such revenue bonds which may be issued shall not be included in computing the maximum amount of bonds which the issuing city of the primary class may be authorized to issue under its charter or any statute of this state. If any city has installed or installs onstreet parking meters, it may pledge all or any part of the revenue of such parking meters, not previously pledged, as security for the bonds authorized by this section.



15-272 - Offstreet parking; revenue bonds; agreements; terms.

15-272. Offstreet parking; revenue bonds; agreements; terms.

Such city of the primary class may make and enter into any and all contracts and agreements with any individual, public or private corporation, or agency of this state or of the United States, as may be necessary or incidental to the performance of its duties and the execution of its powers under sections 15-269 to 15-276. In the exercise of this authority, such city may make such contracts and agreements as may be needed for the payment of the revenue bonds authorized by sections 15-269 to 15-276 and for the successful operation of the parking facilities. In the exercise of this authority the city may lease or grant concessions for the use of the facilities or various portions thereof to one or more operators to provide for the efficient operation of the facilities, but no lease or concession shall run for a period in excess of thirty years. In granting any lease or concession, or in making any contract or agreement, the city shall retain such control of the facilities as may be necessary to insure that the facilities will be properly operated in the public interest and that the rates or charges or prices are reasonable.



15-273 - Offstreet parking; rules and regulations; security for bonds.

15-273. Offstreet parking; rules and regulations; security for bonds.

Such city of the primary class is authorized to make all necessary rules and regulations governing the use, operation and control of such facilities. It shall establish and maintain equitable rates sufficient in amount to pay for the cost of the operation, repair and upkeep of the facilities to be purchased, acquired, or leased, and the principal of and interest on any revenue bonds issued pursuant to the provisions of sections 15-269 to 15-276. The city may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention of the provisions of sections 15-269 to 15-276.



15-274 - Offstreet parking; revenue bonds; performance; action to compel.

15-274. Offstreet parking; revenue bonds; performance; action to compel.

The provisions of sections 15-269 to 15-276 and of any ordinance authorizing the issuance of bonds under the provisions of sections 15-269 to 15-276 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such municipality, issued under the provisions of sections 15-269 to 15-276, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 15-269 to 15-276 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof, and the application of income and revenue thereof.



15-275 - Offstreet parking; revenue from onstreet parking meters; use.

15-275. Offstreet parking; revenue from onstreet parking meters; use.

Any city of the primary class is authorized to use any or all of the revenue from onstreet parking meters for the purpose set forth in section 15-270 if such revenue has not been pledged for the payment of revenue bonds authorized by the provisions of sections 15-269 to 15-276.



15-276 - Offstreet parking; sections; supplementary to existing law.

15-276. Offstreet parking; sections; supplementary to existing law.

Sections 15-269 to 15-276 are supplementary to existing statutes relating to cities of the primary class and confer upon such cities powers not heretofore granted.



15-277 - Commission on the status of women; establish; fund.

15-277. Commission on the status of women; establish; fund.

A city of the primary class may establish and fund a commission on the status of women. Such commission shall advise the mayor and city council on the existence of social, economic, and legal barriers affecting women and ways to eliminate such barriers.



15-278 - Commission on the status of women; purposes.

15-278. Commission on the status of women; purposes.

The purpose of a commission established under section 15-277 shall be to emphasize studying the changing and developing roles of women in American society including:

(1) Recognition of socioeconomic factors that influence the status of women;

(2) Development of individual potential;

(3) Encouragement of women to utilize their capabilities and assume leadership roles;

(4) Coordination of efforts of numerous women's organizations interested in the welfare of women;

(5) Identification and recognition of contributions made by Nebraska women to the community, state, and nation;

(6) Implementation of this section when improved working conditions, financial security, and legal status of both sexes are involved; and

(7) Promotion of legislation to improve any situation when implementation of subdivisions (1) to (6) of this section indicates a need for change.



15-301 - Elections; when held.

15-301. Elections; when held.

The general city elections in cities of the primary class shall be held on the first Tuesday in May of every odd-numbered year. All city elections shall be conducted in accordance with the Election Act.



15-302 - Repealed. Laws 1994, LB 76, § 615.

15-302. Repealed. Laws 1994, LB 76, § 615.



15-303 - Repealed. Laws 1961, c. 37, § 4.

15-303. Repealed. Laws 1961, c. 37, § 4.



15-304 - Repealed. Laws 1961, c. 37, § 4.

15-304. Repealed. Laws 1961, c. 37, § 4.



15-305 - Repealed. Laws 1961, c. 37, § 4.

15-305. Repealed. Laws 1961, c. 37, § 4.



15-306 - Repealed. Laws 1961, c. 37, § 4.

15-306. Repealed. Laws 1961, c. 37, § 4.



15-307 - Elective officers; bond or insurance.

15-307. Elective officers; bond or insurance.

All elective officers of the city, except council members, shall give a good and sufficient bond or evidence of equivalent insurance in an amount to be fixed by ordinance, for the faithful performance of their duties. Each council member before entering upon the duties of his or her office shall give a bond or evidence of equivalent insurance in favor of the city in the sum of two thousand dollars. If a bond is given, it shall be signed by a surety company or by two or more good and sufficient sureties who are residents of such city, who shall justify that he or she is worth at least two thousand dollars over and above his or her debts, liabilities, and exemptions, conditioned for the faithful discharge of the duties of the council members and conditioned further that if the council members vote for an expenditure of money or the creation of any liability in excess of the amount allowed by law, or vote for the transfer of any sum of money from one fund to another where such transfer is not allowed by law, such council members and surety or sureties signing the bonds shall be liable thereon.



15-308 - Appointive officers; bond or insurance.

15-308. Appointive officers; bond or insurance.

All appointive officers of the city before entering upon their respective duties shall give a good and sufficient bond or evidence of equivalent insurance in an amount to be fixed by ordinance in favor of the city, conditioned upon the faithful performance of their duties.



15-309 - Officers, employees; compensation.

15-309. Officers, employees; compensation.

The council shall have power by ordinance to fix the salaries of the officers and employees of the city and provide by ordinance for the forfeiting of the salary of any officer or employee.



15-309.01 - Officer; extra compensation prohibited; exception.

15-309.01. Officer; extra compensation prohibited; exception.

No officer shall receive any pay or perquisite from the city other than his or her salary; and the city council shall not pay or appropriate any money or other valuable thing to any person, not an officer, for the performance of any act, service, or duty, the performance of which shall come within the proper scope of the duties of any officer of the city, unless the same is specially appropriated and ordered by unanimous vote of all members elected to the council.



15-310 - Mayor; head of city government; powers and duties.

15-310. Mayor; head of city government; powers and duties.

The mayor shall be the chief executive officer of the city. The executive and administrative power of a city of the primary class shall be vested in and exercised by the mayor, who shall also be the ceremonial head of the city government. The mayor shall enforce the city ordinances and all applicable laws. He may administer oaths, perform all the duties devolving upon a magistrate, and shall sign commissions and appointments of all officers appointed by him with the council approval.



15-311 - Mayor; territorial jurisdiction.

15-311. Mayor; territorial jurisdiction.

The mayor shall have such jurisdiction as may be vested in him by ordinance, over all places within the city or within three miles of the corporate limits of the city and outside of any organized city or village, for the enforcement of the health ordinances and regulations thereof, and for the purpose of carrying out the provisions of all such ordinances except the ordinances respecting taxation shall not be enforced outside of the corporate limits of such primary city.



15-312 - Repealed. Laws 1961, c. 37, § 4.

15-312. Repealed. Laws 1961, c. 37, § 4.



15-313 - Repealed. Laws 1994, LB 76, § 615.

15-313. Repealed. Laws 1994, LB 76, § 615.



15-314 - Mayor and chief of police; citizen aid in law enforcement; powers.

15-314. Mayor and chief of police; citizen aid in law enforcement; powers.

The mayor and chief of police shall each have power to call upon any citizen to aid in the enforcement of any ordinance or suppression of any riot, and any person who shall refuse or neglect to obey such call shall forfeit and pay a fine not exceeding one hundred dollars. Such power shall not be construed to include the appointment of special police or special deputies.



15-315 - Mayor; remission of fines; pardons.

15-315. Mayor; remission of fines; pardons.

The mayor shall have power to remit fines and forfeitures and to grant reprieves and pardons for all offenses arising under the ordinances of the city.



15-316 - City clerk; duties; deputy.

15-316. City clerk; duties; deputy.

The city clerk shall have the custody of all laws and ordinances and shall keep a correct journal of the proceedings of the council; Provided, that after the period of time specified by the State Records Administrator pursuant to sections 84-1201 to 84-1220, the clerk may transfer such journal of the proceedings of the council to the State Archives of the Nebraska State Historical Society, for permanent preservation. He shall keep a correct record of all outstanding bonds against the city showing the number and amount of each, for what and to whom issued, when purchased, paid or canceled, and shall make an annual report showing particularly the bonds issued and sold during the year, and the terms of sale, with each item of expense thereof. He shall perform such other or further duties as may be required of him by ordinances of the city. He shall also make a monthly report to the council showing the amount appropriated to each fund, and the whole amount of funds drawn thereon, which report shall be spread at large upon the minutes. He may, if the council deem assistance necessary, appoint a deputy who shall give a bond in favor of the city the same as is required of the clerk himself.



15-317 - Treasurer; bond or insurance; deputy; duties.

15-317. Treasurer; bond or insurance; deputy; duties.

The treasurer shall be required to give a bond or evidence of equivalent insurance of not less than one hundred fifty thousand dollars or he or she may be required to give a bond or evidence of equivalent insurance double the sum of money estimated by the council to be at any time in his or her hands belonging to the city and school districts, and he or she shall be the custodian of all money belonging to the city and all securities belonging or to be held by the city. He or she shall keep a separate account of each fund or appropriation and debits and credits belonging thereto. He or she shall give every person paying money into the treasury a receipt therefor, specifying the date of payment and on what account paid, and he or she shall also file copies of receipts with his or her monthly report. He or she shall monthly and as often as required render to the city council an account under oath showing the state of the treasury at that date, the amount of money remaining in each fund, the amount paid therefrom, and the balance of money in the treasury. He or she shall also accompany such accounts with a statement of all receipts and disbursements, together with all warrants redeemed and paid by him or her, which warrants, together with any and all vouchers held by him or her, shall be filed in the clerk's office, and if he or she neglects or fails for thirty days from the end of any month to enter such accounts, his or her office may by resolution of the mayor and council be declared vacant, and the mayor with the concurrence of the council shall fill the vacancy by appointment until the next election of the city officers. The treasurer may employ and appoint a deputy and an assistant or assistants as determined by ordinance. The treasurer shall be liable upon his or her official bond for the acts of such appointees.



15-318 - Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.

15-318. Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-319 - Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.

15-319. Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-320 - Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.

15-320. Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-321 - Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.

15-321. Repealed. Laws 1992, LB 1063, § 213; Laws 1992, Second Spec. Sess., LB 1, § 181.



15-322 - City attorney; duties; deputy; assistants; appointment.

15-322. City attorney; duties; deputy; assistants; appointment.

The city attorney shall be the legal advisor of the mayor, the city council, and city officers. He shall commence, prosecute, and defend actions on behalf of the city, attend the meetings of the council and give opinions, orally or in writing, as required, upon any matter submitted to him by the mayor, the city council, or any officers of the city. He is authorized to prepare, file, and sign the proper complaint when there is sufficient evidence to warrant the belief that a person is guilty and can be convicted of a violation of a city ordinance. He shall draft or review for legal correctness ordinances, contracts, franchises, and other instruments as may be required, and he shall perform such other duties as may be imposed upon him by general law or by ordinance. The city attorney may appoint a deputy city attorney and one or more assistant city attorneys, whose duties may be prescribed by ordinance.



15-323 - Repealed. Laws 1961, c. 37, § 4.

15-323. Repealed. Laws 1961, c. 37, § 4.



15-324 - Repealed. Laws 1961, c. 37, § 4.

15-324. Repealed. Laws 1961, c. 37, § 4.



15-325 - Repealed. Laws 1961, c. 37, § 4.

15-325. Repealed. Laws 1961, c. 37, § 4.



15-326 - Marshal or chief of police; powers and duties.

15-326. Marshal or chief of police; powers and duties.

The marshal or chief of police shall have the immediate charge of the police, and he or she and his or her officers shall have the power and duty to arrest all offenders against the laws of the state or the ordinances of the city in the same manner as the sheriff and to keep such offenders in the city jail or other place to prevent their escape until a trial or examination may be had before a proper officer. The jurisdiction of the marshal or chief of police and his or her officers in the service of process, in all criminal cases, and in cases for the violation of city ordinances shall be coextensive with the county.



15-327 - Repealed. Laws 1961, c. 37, § 4.

15-327. Repealed. Laws 1961, c. 37, § 4.



15-328 - Repealed. Laws 1961, c. 37, § 4.

15-328. Repealed. Laws 1961, c. 37, § 4.



15-329 - Repealed. Laws 1961, c. 37, § 4.

15-329. Repealed. Laws 1961, c. 37, § 4.



15-330 - Repealed. Laws 1961, c. 37, § 4.

15-330. Repealed. Laws 1961, c. 37, § 4.



15-331 - Repealed. Laws 1961, c. 37, § 4.

15-331. Repealed. Laws 1961, c. 37, § 4.



15-332 - City officers; removal; power of district court; procedure.

15-332. City officers; removal; power of district court; procedure.

The power to remove from office the mayor or any councilman or other officer for good and sufficient cause is hereby conferred upon the district court for the county in which such city is situated, when not otherwise herein provided, and whenever any three councilmen shall make and file with the clerk of said court the proper charges and specifications against the mayor, alleging and showing that he is guilty of malfeasance or misfeasance as such officer, or that he is incompetent or neglects any of his duties as mayor, or that for any other good and sufficient cause stated, he should be removed from office as mayor; or whenever the mayor or any three councilmen shall make and file with the clerk of said court the proper charges and specifications against any councilman or other officer, alleging and showing that he is guilty of malfeasance or misfeasance in office or that he is incompetent or neglects any of his duties, or that from any other good and sufficient cause stated, he should be removed from office, the judge of such court may issue the proper writ, requiring such officer to appear before him on a day named therein, not more than ten days after the service of such writ, together with a copy of such charges and specifications, upon such officer to show cause why he should not be removed from his office. The proceedings in such case shall take precedence over all civil cases, and be conducted according to the rules of such court in such cases made and provided, and such officer may be suspended from the duties of his office during the pendency of such proceedings by order of said court. During the time any officer is suspended the mayor and council, or in case the mayor is suspended, then the council may appoint any competent person to perform the duties of the officer so suspended and provide for his compensation, and require such appointee to execute a good and sufficient bond for the faithful performance of the duties of the office.



15-401 - City council; meetings; quorum; vote required to transact business.

15-401. City council; meetings; quorum; vote required to transact business.

Regular meetings of the council shall be held at least once each week on such days and at such times as the council may prescribe in its rules, and special meetings whenever called by the mayor or any four members of the council. The council may choose not to meet during any week in which a federal or state holiday occurs. Four members of the council shall constitute a quorum for the transaction of any business, and four affirmative votes shall be required to pass any measure or to transact any business unless it is otherwise provided by any charter of a city of the primary class.



15-402 - Ordinances, passage; publication; proof.

15-402. Ordinances, passage; publication; proof.

Ordinances shall be passed pursuant to such rules and regulations as the council may provide, and may be proved by the certificate of the clerk under seal of the city. The passage, approval, publication or posting of ordinances shall be sufficiently proved by certificate of the clerk under seal of the city showing when passed and approved, when and in what paper published or when, by whom, and where the same was posted. Ordinances printed or published in book or pamphlet form, purporting to be published under authority of the city, shall be received in evidence in all courts without further proof. All such ordinances need not be otherwise published and shall be received in court as evidence of the passage, approval and publication thereof, as required by law, and of the respective dates thereof.

Courts will not enjoin passage of unauthorized ordinance. Chicago, R. I. & P. Ry. Co. v. City of Lincoln, 85 Neb. 733, 124 N.W. 142 (1910).



15-403 - Ordinances; form; publication; when operative.

15-403. Ordinances; form; publication; when operative.

The style of ordinances shall be: Be it ordained by the city council of the city of ........ . All ordinances shall be published within fifteen days after passage thereof, such publication to be sufficient if published in one issue of a daily or weekly newspaper of general circulation in the city, or posted on the official bulletin board of the city at the city hall, or in book or pamphlet form, as may be provided by ordinance, to be distributed or sold in the city. Ordinances fixing a penalty or forfeiture for the violation thereof shall not take effect until fifteen days after passage, and in no case before one week after the publication thereof in the manner above prescribed; Provided, in case of riots, infectious or contagious diseases or other impending danger or other emergency requiring immediate operation of the ordinance, the same shall take effect immediately upon the publication thereof as above prescribed. All ordinances, except as hereinabove prescribed, shall take effect fifteen days after passage.



15-404 - Ordinances; enactment; amendment; reading.

15-404. Ordinances; enactment; amendment; reading.

All ordinances, resolutions or orders for the appropriation or payment of money shall require for passage or adoption the concurrence of a majority of the members elected to the council. Ordinances of a general or permanent nature shall be fully and distinctly read on three different days, unless the council shall dispense with this rule by a two-thirds vote of the members elected. No ordinance shall contain a subject which is not clearly expressed in its title. No ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended, and the ordinance or section so amended shall be repealed.

When no vote was taken to dispense with further reading of ordinance after being amended, fact that it passed by more than two-thirds vote of members was substantial compliance. Miller v. City of Lincoln, 94 Neb. 577, 143 N.W. 921 (1913).



15-405 - Repealed. Laws 1961, c. 37, § 4.

15-405. Repealed. Laws 1961, c. 37, § 4.



15-406 - Mayor; recommendations to city council.

15-406. Mayor; recommendations to city council.

The mayor shall from time to time communicate to the council such recommendations or information as in his opinion tend to improve the finances, police, health, comfort and general welfare of the city.



15-501 - Waterworks; construction; right of eminent domain; procedure.

15-501. Waterworks; construction; right of eminent domain; procedure.

When a system of waterworks shall have been adopted and the people shall have voted to borrow money to aid their construction, the mayor and council may (1) construct and maintain such system of waterworks, either within or without the corporate limits of the city, (2) make all needful rules and regulations concerning the use of such waterworks, and (3) do all acts necessary for the construction, completion, and management and control of the same, not inconsistent with law, including the exercise of the right of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



15-502 - Waterworks; contract for water; option to buy plant.

15-502. Waterworks; contract for water; option to buy plant.

In case such aid shall not be voted by the people in the manner aforesaid or in case the system of waterworks shall prove inadequate for the needs of the city, both public and private, then the mayor and council may contract with and procure individuals or corporations to construct and maintain a system of waterworks in such city for any time not exceeding twenty years from the date of the contract, and with a reservation to the city of the right to purchase such waterworks at any time after the lapse of ten years from the date of the contract, upon payment to such individuals or corporation of an amount to be determined by the contract not exceeding the cost of construction of such waterworks. In other respects such contracts may be upon such terms as may be agreed upon by a two-thirds vote of the mayor and council, entered upon the minutes; Provided, no such contract shall be made unless authorized by a majority vote of the legal voters at a special election called for such purpose.



15-601 - Repealed. Laws 1961, c. 37, § 4.

15-601. Repealed. Laws 1961, c. 37, § 4.



15-602 - Repealed. Laws 1961, c. 37, § 4.

15-602. Repealed. Laws 1961, c. 37, § 4.



15-603 - Transferred to section 15-309.01.

15-603. Transferred to section 15-309.01.



15-604 - Repealed. Laws 1959, c. 265, § 1.

15-604. Repealed. Laws 1959, c. 265, § 1.



15-701 - Streets, sidewalks, public ways; improvements; condemnation; vacating; sale, exchange, or lease of property.

15-701. Streets, sidewalks, public ways; improvements; condemnation; vacating; sale, exchange, or lease of property.

The city council shall have power by ordinance to create, open, widen or otherwise improve, vacate, control, name, and rename any street, alley, or public way or ways, including the sidewalk space within the limits of the city, except that all damages sustained by the owners of the property thereon by opening or widening shall be ascertained in the manner set forth in sections 76-704 to 76-724. Whenever any street, alley, or public way shall be vacated, the same shall revert to the owners of the adjacent real estate, one-half on each side thereof, unless the city reserves title thereto in the ordinance vacating such street, alley, or public way. In the event title is retained by the city, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city, as authorized in its home rule charter. When the city vacates all or any portion of a street, alley, or public way or ways, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

Primary class city council action to vacate street or alley, retain title, and later sell property will not be overturned on review unless fraud, illegality of proceedings, absence of jurisdiction, or abuse of discretion clearly shown. Cather & Sons Constr., Inc. v. City of Lincoln, 200 Neb. 510, 264 N.W.2d 413 (1978).

Special proviso in Viaduct Act was enacted in view of this and other articles. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



15-701.01 - Streets, sidewalks, public ways; establish grade; special assessment.

15-701.01. Streets, sidewalks, public ways; establish grade; special assessment.

The city council shall have the power to grade partially, or to an established grade, curb, recurb, gutter, construct sidewalks, or otherwise improve or repair any street or streets, alley or alleys, public grounds, public way or ways, or parts thereof, including sidewalk space, at public cost, or by levy of special benefits on the property specially benefited thereby, proportionate to the benefits. When the streets, public ways, or public grounds shall have been brought to an established grade, the council shall have power to bring sidewalks and sidewalk space therein to a grade and to construct sidewalks, and shall have power and authority to levy special assessments against the property specially benefited, not to exceed the cost of the improvement. Ordinary repairs, not including repaving or resurfacing or relaying existing pavement or making sidewalk repairs, shall be at public cost.



15-701.02 - Streets, sidewalks, public ways; hard surface; special assessments.

15-701.02. Streets, sidewalks, public ways; hard surface; special assessments.

The city council shall have power to grade, to change grade, to pave, repave, macadamize, curb, recurb, gravel or regravel, open and widen streets, roadways or public ways, gutter, resurface, or relay existing pavement or otherwise improve any street, streets, alley, alleys, public grounds, public way or ways, or parts thereof, including the sidewalk space, and including improvement by mall or promenade, and by ordinance to create grading, paving, repaving, curbing, recurbing, resurfacing, graveling, regraveling, sidewalk, or improvement districts thereof, to be consecutively numbered and such districts may include two or more connecting or intersecting streets, alleys, or public ways and may include two or more improvements, in this section mentioned, in one proceeding. Cost of so improving the street, streets, alley, alleys, public grounds, public way or ways, including sidewalks, may be in whole or in part assessed, proportionate to benefits, on the property specially benefited. The city council may fix the depth to which property may be charged and assessed for benefits, and to a greater depth than the lots fronting on the street, streets, alley, alleys, public grounds, public way or ways so improved and the determination thereof by the city council shall be conclusive. The city council shall have power and authority to fix the period of time for the payment of the special assessments, and to issue bonds, as authorized by the home rule charter.



15-702 - Repealed. Laws 1967, c. 54, § 1.

15-702. Repealed. Laws 1967, c. 54, § 1.



15-702.01 - Controlled-access facilities; designation.

15-702.01. Controlled-access facilities; designation.

A city of the primary class shall have the power to designate and establish controlled-access facilities, and may design, construct, maintain, improve, alter, and vacate such facilities, and may regulate, restrict, or prohibit access to such facilities so as best to serve the traffic for which such facilities are intended. Such a city may provide for the elimination of intersections at grade with existing roads, streets, highways or alleys, if the public interest shall be served thereby. An existing road, street, alley or other traffic facility may be included within such facilities or such facilities may include new or additional roads, streets, highways, or the like. In order to carry out the purposes of this section, the city, in addition to any other powers it may have, may acquire, in private or public property, such rights of access as are deemed necessary, including but not necessarily limited to air, light, view, egress, and ingress. Such acquisitions may be by gift, devise, purchase, agreement, adverse possession, prescription, condemnation, or otherwise as provided by law and may be in fee simple absolute or in any lesser estate or interest. The city may make provision to mitigate damages caused by such acquisitions, terms, and conditions regarding the abandonment or reverter of such acquisitions, and any other provisions or conditions that are desirable for the needs of the city and the general welfare of the public.

No automotive service stations or other commercial establishments for serving motor vehicle users shall be constructed or located on the publicly owned right-of-way of, or on any publicly owned or publicly leased land used for, or in connection with, a controlled-access facility.



15-702.02 - Controlled-access facilities; frontage roads.

15-702.02. Controlled-access facilities; frontage roads.

A city of the primary class is authorized to designate, establish, design, construct, maintain, vacate, alter, improve and regulate frontage roads within the boundaries of any present or hereafter acquired right-of-way and to exercise the same jurisdiction over such frontage roads as is authorized over controlled-access facilities. Such frontage roads may be connected to or separated from the controlled-access facilities at such places as the city shall determine to be consistent with public safety. Upon the construction of any frontage road, any right of access between the controlled-access facility and property abutting or adjacent to such frontage shall terminate and ingress to and egress from the frontage road shall be provided at such places as will afford reasonable and safe connections.



15-702.03 - Streets; egress and ingress; rights to.

15-702.03. Streets; egress and ingress; rights to.

The right of reasonably convenient egress to and ingress from lands or lots, abutting on an existing highway, street, or road, may not be denied except with the consent of the owners of such lands or lots, or with the condemnation of such right of access to and from such abutting lands or lots. If the construction or reconstruction of any highway, street, or road, to be paid for in whole or in part with federal or state highway funds, results in the abutment of property on such highway, street, or road that did not theretofore have direct egress from and ingress to it, no rights of direct access shall accrue because of such abutment, but the city may prescribe and define the location of the privilege of access, if any, of properties that then, but not theretofore, abut on such highway, street, or road.

In order for property to "abut" a street, according to the terms of this section, the lot line and street line must be in common; mere touching at a single point is not sufficient. City of Lincoln v. Cather & Sons Const., Inc., 206 Neb. 10, 290 N.W.2d 798 (1980).



15-702.04 - Access ways; materials; standards; establish.

15-702.04. Access ways; materials; standards; establish.

In all specifications for materials to be used in paving, curbing, and guttering of every kind, of access ways, the city shall establish a standard or standards of strength and quality, to be demonstrated by physical, chemical, or other tests within the limits of reasonable variations. In every instance the materials shall be so described in the specifications, either by standard or quality, to permit genuine competition between contractors so that there may be two or more bids by individuals or companies in no manner connected with each other and no material shall be specified which shall not be subject to such competition.



15-703 - Repealed. Laws 1949, c. 28, § 20.

15-703. Repealed. Laws 1949, c. 28, § 20.



15-704 - Repealed. Laws 1949, c. 28, § 20.

15-704. Repealed. Laws 1949, c. 28, § 20.



15-705 - Repealed. Laws 1967, c. 54, § 1.

15-705. Repealed. Laws 1967, c. 54, § 1.



15-706 - Repealed. Laws 1967, c. 54, § 1.

15-706. Repealed. Laws 1967, c. 54, § 1.



15-707 - Repealed. Laws 1967, c. 54, § 1.

15-707. Repealed. Laws 1967, c. 54, § 1.



15-708 - Streets; improvements; public property, how assessed.

15-708. Streets; improvements; public property, how assessed.

If in any city of the primary class there shall be any real estate belonging to any county, school district, municipal or quasi-municipal corporation, cemetery association, library board or other public board or association, abutting upon the street, streets, alley, alleys, public way or grounds proposed to be improved, the proper officer or officers having control and jurisdiction over such real estate or authorized to purchase, lease, hold or convey real estate, shall have power to sign a petition for paving, repaving, curbing, recurbing, grading, changing grade, guttering, resurfacing, relaying existing pavement, or otherwise improving any street, streets, alley, alleys, public way or public grounds or improvement districts. When such improvements have been ordered, it shall be the duty of the county board of education, library board, cemetery trustees or other proper officers controlling and having jurisdiction over said real estate benefited by said improvement, to pay such special taxes or assessments, or its proportionate share of the cost of said improvements; and in event of neglect or refusal so to do, the city may recover the amount of such special taxes or assessments, or proportionate share of the cost, in any proper action, and the judgment thus obtained may be enforced in the usual manner.



15-709 - Streets; improvements; utility service connections; duty of landowner.

15-709. Streets; improvements; utility service connections; duty of landowner.

The council may order the owner of lots abutting on a street to be paved, to lay sewer, gas, and water service pipes to connect mains; and if he neglects so to do, after five days' notice by publication in a newspaper of general circulation in the city, or in place thereof by personal service of such notice, as the council in its discretion may direct, the council shall have power to cause the same to be laid, along with and as part of the work of the improvement district, and assess the cost thereof on the property of such owner, along with and in the manner as provided, for making the assessment to pay the cost of the pavement or improvements in the improvement district and to be collected and enforced as special taxes.



15-710 - Repealed. Laws 1969, c. 66, § 9.

15-710. Repealed. Laws 1969, c. 66, § 9.



15-711 - Repealed. Laws 1969, c. 66, § 9.

15-711. Repealed. Laws 1969, c. 66, § 9.



15-712 - Repealed. Laws 1969, c. 66, § 9.

15-712. Repealed. Laws 1969, c. 66, § 9.



15-713 - Curbing gutter bonds.

15-713. Curbing gutter bonds.

To pay the cost of curbing and guttering public ways the council may issue bonds called curbing gutter bonds, district No. ......, payable in not over twenty years or at the option of the city at any interest-paying date, and assess the cost, not exceeding the special benefits, on abutting property, said assessments to become due, delinquent, draw interest, be subject to like penalty and collected as other special taxes, and shall constitute a sinking fund for the payment of such bonds. No paving bonds and no curbing gutter bonds shall be sold or delivered until necessary to make payments for work done on such improvements.



15-714 - Repealed. Laws 1967, c. 54, § 1.

15-714. Repealed. Laws 1967, c. 54, § 1.



15-715 - Repealed. Laws 1967, c. 54, § 1.

15-715. Repealed. Laws 1967, c. 54, § 1.



15-716 - Repealed. Laws 1967, c. 54, § 1.

15-716. Repealed. Laws 1967, c. 54, § 1.



15-717 - Sewers and drains; construction; cost; assessment against property owners.

15-717. Sewers and drains; construction; cost; assessment against property owners.

The city council shall have the power to lay off the city into suitable districts for the purpose of establishing a system of sewerage and drainage; to provide such system and regulate the construction, repairs, and use of sewers and drains, and to provide penalties for any obstruction of, or injury to, any sewers or drains, and for any violation of the rules and regulations with respect thereto that may be prescribed by the city council. The city council shall have power to create sewer districts by ordinance and designate the property to be benefited by the construction of sewers in such districts. The city council shall have power to construct or cause to be constructed such sewer or sewers in such district or districts and assess the cost thereof against the property in such districts, to the extent of the special benefits.

City tax assessments on property owners for approved sewer costs are valid to the extent of benefits to the property, even if the improvement produces no immediate and proportionate increase in market value of the property. Nebco, Inc. v. Speedlin, 198 Neb. 34, 251 N.W.2d 710 (1977).



15-718 - Sewers and drains; construction; assessment of benefits; collection.

15-718. Sewers and drains; construction; assessment of benefits; collection.

Special taxes may be levied by the city council for the purpose of paying the cost of constructing such sewers and drains within the city. Such taxes shall be levied upon the real estate within the sewerage districts in which such sewer or drain may be, to the extent of benefits to such property by reason of such improvements. The benefits to such property shall be determined by the city council as in other cases of special assessments. All taxes or assessments made for sewerage or drainage purposes shall be levied and collected in the same manner as other special assessments.

City tax assessments on property owners for approved sewer costs are valid to the extent of benefits to the property, even if the improvement produces no immediate and proportionate increase in market value of the property. Nebco, Inc. v. Speedlin, 198 Neb. 34, 251 N.W.2d 710 (1977).



15-719 - Repealed. Laws 1969, c. 66, § 9.

15-719. Repealed. Laws 1969, c. 66, § 9.



15-720 - Sewer district bonds.

15-720. Sewer district bonds.

The mayor and council may issue sewer district bonds to cover the cost of the work of constructing sewers in sewer districts, and the special assessment levied on account of such work shall constitute a sinking fund for the payment of such bonds.



15-721 - Repealed. Laws 1961, c. 37, § 4.

15-721. Repealed. Laws 1961, c. 37, § 4.



15-722 - Repealed. Laws 1965, c. 44, § 3.

15-722. Repealed. Laws 1965, c. 44, § 3.



15-723 - Repealed. Laws 1967, c. 54, § 1.

15-723. Repealed. Laws 1967, c. 54, § 1.



15-724 - Public markets; establishment.

15-724. Public markets; establishment.

The mayor and council may by ordinance purchase and own grounds for, erect and establish market houses and market places, regulate and govern the same, and prescribe the fees to be charged persons for stalls therein; Provided, the revenue so derived shall be applied (1) to the payment of the salaries of the officers appointed to take charge of said market, (2) to the payment of repairs of the market house, and (3) to the payment of the cost of erecting said market house. After all salaries, repairs and costs of construction have been paid, the surplus, if any remaining, shall be disposed of as the council shall direct. The mayor and council may contract with any person or persons, or association of persons, companies or corporations for the erection and regulation of said market house and market place on such terms and conditions and in such manner as the council may prescribe, and raise all necessary revenue therefor as herein provided. They may locate market houses and market places and buildings aforesaid on any street, alley or public ground, or any land purchased for such purpose, and provide for the erection of all other useful and necessary buildings for the use of the city and for the protection and safety of all property owned by the city; Provided, any such improvement, costing in the aggregate a sum greater than five hundred dollars, shall not be authorized until the ordinance providing therefor shall be first submitted to and ratified by a majority of the legal voters thereof.



15-725 - Public improvements; special tax assessments.

15-725. Public improvements; special tax assessments.

Special tax assessments to pay cost of local improvements, except special assessments for sidewalk purposes or as herein otherwise provided, shall be made in the manner following: (1) Assessment shall be made on the district by resolution of the council at any meeting, stating cost of the improvement and benefit accruing to the property in the district to be taxed, which, with the vote by yeas and nays, shall be recorded in the minutes. Therewith shall be submitted a proposed distribution of the tax on each separate property to be taxed subject to action of the board of equalization as prescribed therein; and (2) notice of time of assessment shall be published in some newspaper published and of general circulation in the city ten days before the assessment, and that the council will sit as a board of equalization to distribute the tax at a time in such notice fixed, not less than five days after such assessment, and the proper distribution of such special tax shall be open to examination of all persons interested. Property shall not be specially taxed for more than the total cost of the improvement nor more than the special benefit accruing thereto by the improvement. If the aggregate tax be less than the cost of improvement the excess shall be paid from the general fund. Special taxes may be assessed as the improvement progresses and as soon as completed in front of or along property taxed, or when the whole is complete, as the council shall determine. Special assessments for local benefits shall be a lien on all property so specially benefited superior and prior to all other liens save general taxes or other special assessments and equal therewith. If any special assessment be declared void, or doubt of its validity exist, the mayor and council, to pay the cost of improvement, may make a reassessment thereof on the original estate within the district, and any sums paid on the original assessment shall be credited to the property on which it was paid and any excess refunded to the owner paying it, with lawful interest. Taxes reassessed and not paid shall be enforced and collected as other special taxes. No special tax or assessment which the mayor and council acquire jurisdiction to make shall be void for any irregularity, defect, error or informality in procedure, in levy or equalization thereof.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).

Blanket notice of sitting of council as board of equalization is sufficient. Price v. City of Lincoln, 103 Neb. 366, 171 N.W. 921 (1919).

When lots are subdivided, assessment for paving is made on equitable basis. Lansing v. City of Lincoln, 32 Neb. 457, 49 N.W. 650 (1891).



15-726 - Special tax assessments; certificate; warrants.

15-726. Special tax assessments; certificate; warrants.

When any special tax, except sidewalk tax, is levied, it shall be the duty of the city clerk to issue a certificate describing such lot or piece of ground by number and block, and stating the amount of special tax levied thereon and the purpose for which such tax was levied, and when the same shall become due and delinquent. He shall forthwith deliver a duplicate of such certificate to the city treasurer, who shall, without delay, give at least five days' notice through a newspaper published in the city, of the time when such tax will become delinquent. To every such certificate the clerk shall append a warrant in the usual form, requiring such city treasurer to collect such special tax or taxes by distress and sale of goods and chattels of the person, persons or bodies corporate owing any such special tax or taxes, if the same be not paid before the time fixed for the same to become delinquent. The city treasurer shall make his return of such warrants with a report of his doings thereunder on or before the fifteenth day of July next thereafter.



15-727 - Special tax assessments; multiple owners; treatment.

15-727. Special tax assessments; multiple owners; treatment.

It shall be sufficient in any case to describe the lot or piece of ground as the same is platted or recorded, although the same belong to several persons, but in case any lot or piece of ground belong to different persons, the owner of any part thereof may pay his portion of the tax on such lot or piece of ground, and his proper share may be determined by the city treasurer.



15-728 - Public improvements; city engineer; inspection and acceptance.

15-728. Public improvements; city engineer; inspection and acceptance.

When any public improvement is completed according to contract, it shall be the duty of the city engineer to carefully inspect the same, and if the improvement is found to be properly done, such engineer shall accept the same and forthwith report his acceptance thereof to the council with recommendation that the same be approved or disapproved, and the city council may confirm or reject such acceptance. When the ordinance levying the tax makes the same due as the improvement is completed in front of or along any block or piece of ground, the engineer may accept the same in sections from time to time, if found to be done according to the contract, reporting his acceptance as in other cases.



15-729 - Street railways; paving between tracks; duty.

15-729. Street railways; paving between tracks; duty.

All street railway companies in any city of the primary class shall be required to pave, repave or repair between and to one foot beyond their outer rails. In case any such railway uses more than one track in any street, it shall pave, repave or repair between tracks and to one foot beyond the outer rails where such company owns, at its own cost. Whenever any street shall be ordered paved or repaved by the mayor and council of the city, such paving or repaving shall be done at the same time and shall be of the same material and character as the paving or repaving of the street upon which such railway track is located, unless other material be specially ordered by the mayor and council of the city. Such street railway companies shall be required to keep that portion of the streets required by them to be paved, repaved or repaired, in repair, using for said purpose the same material as the streets upon which the track is laid at the point of repair, or such other material as the mayor and council may require and order upon streets in such city.

The right to levy a special tax against a street railway company to pay the cost of paving along its track is valid and is not class legislation. City of Lincoln v. Lincoln St. Ry. Co., 67 Neb. 469, 93 N.W. 766 (1903); Lincoln Street Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).



15-730 - Street railways; tracks; duty to repair; liability for injuries.

15-730. Street railways; tracks; duty to repair; liability for injuries.

Track of all railway companies, when located upon the streets or avenues of the city, shall be kept in repair and safe in all respects for the use of the traveling public, and such companies shall be liable for all damages resulting by reason of neglect to keep such track in repair or for obstructing the streets or avenues of such city. For injuries to persons or property arising wholly from a failure of such companies to keep their tracks in proper repair and free from obstruction, such company shall be liable.



15-731 - Street railway company, defined.

15-731. Street railway company, defined.

The words street railway company, as used in sections 15-729 to 15-732, shall be taken to mean and include any persons, companies, corporations or associations, owning any street railway in said city.



15-732 - Street railway; abandonment of line; failure to pay paving tax; forfeiture of charter.

15-732. Street railway; abandonment of line; failure to pay paving tax; forfeiture of charter.

Any street railway company which shall abandon the use of and fail to use its line of railway or any material portion thereof for railway purposes, or shall fail to pay its paving taxes and assessments, shall be subject to forfeiture of its charter; and upon reasonable notice in writing served upon such company, the city council shall have power by ordinance to declare the charter of such company forfeited; and the city council may cause the said unused tracks to be taken up and the street and paving repaired, may assess the cost of the same to the said street railway company, and may collect the said costs as a special tax against said company.



15-733 - Street railways; failure to pave or repair; power of city; cost of paving; assessment; collection.

15-733. Street railways; failure to pave or repair; power of city; cost of paving; assessment; collection.

In the event of the refusal or neglect of such street railway companies to pave, repave or repair, when so directed by the mayor and the city council, upon the grading, paving or repaving of any street upon which their track is laid, the mayor and council shall have power to pave, repave or repair the same; and the cost of such paving, repaving or repairing may be collected by levy and sale of any real or personal property of said street railway company, the same as special taxes are collected. Special taxes for paying the cost of such paving, repaving, macadamizing or repairing of any street railway may be levied upon the track, including the ties, iron, roadbed and right-of-way, side tracks and appurtenances, including buildings and real estate belonging to such company or person, and used for the purpose of such street railway business, all as one property, or upon such part of such tracks, appurtenances, and property as may be within the district paved, repaved, macadamized or repaired, or any part thereof, and shall be a lien upon the property of such company in its entirety and as one property from the time of the levy until satisfied. The lien so created shall attach in like manner and with like effect to all property of such company or companies after acquired which shall be used in the operation of such railway. No mortgage, conveyance, pledge, transfer or encumbrance of any such property of any such company shall be made or suffered, except subject to the actual or prospective lien of such special taxes, whether actually levied or not. Such special taxes when levied shall constitute a lien upon the property of such railway in its entirety and as one property prior and superior to all other liens or encumbrances, except liens for taxes or for other special assessments. The treasurer shall have the power and authority to seize any personal property belonging to any such person or company for the satisfaction of any such special taxes when delinquent, and to sell the same upon the same advertisement and in the same manner as constables are now authorized to sell personal property upon execution at law, but failure to do so shall in nowise affect or impair the lien of the tax or any proceeding allowed by law for the enforcement thereof. The railroad track or any other property upon which such special taxes shall be levied, or so much thereof as may be necessary, may be sold for the payment of such special taxes in the same manner and with the same effect as real estate may be sold upon which such special taxes may be levied. It shall also be competent for any such city to bring civil action against any party owning or operating any such street railway and liable to pay said taxes, to recover the amount thereof, or any part thereof delinquent and unpaid, in any court having jurisdiction of the amount, and obtain judgment and have execution therefor, and no property, real or personal, shall be exempt from any such execution; Provided, real estate shall not be levied upon by execution, except by execution out of the district court, on a judgment therein or transcript of a judgment filed therein, as provided by law. No property seized by the treasurer, as hereinbefore provided, or upon any such execution, shall be taken from the officer holding the same upon any order of replevin. No defense shall be allowed in any such civil action, except such as goes to the groundwork, equity and justice of the tax, and the burden of proof shall rest upon the party assailing the tax. In case part of such special assessment shall be shown to be invalid, unjust or inequitable, judgment shall be rendered for such amount as is just and equitable, and costs shall follow the judgment. It shall be competent for the mayor and council, upon the written application of any company, association, corporation or person owning any such street railway, to provide that such special tax shall become delinquent and payable in installments, as in case of taxes levied upon abutting real estate as hereinbefore provided, but such application shall be taken and deemed a waiver of any and all objections to such taxes and to the validity thereof. Such application shall be made at or before the final levy of such taxes. The provisions of this section in regard to the levy, collection, and enforcement of special taxes to pay the cost of paving, repaving, macadamizing or repairing of any such street railways shall apply to all such special taxes.

Mortgage made prior to contemplation of paving is superior to tax lien. City of Lincoln v. Lincoln St. Ry. Co., 67 Neb. 469, 93 N.W. 766 (1903).

Council may make levy independently of petition by abutting owners, and levy by resolution instead of ordinance is valid. Lincoln St. Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).



15-734 - Sidewalks; construction; repair; duty of landowner; power of city in case of default; cost; assessment.

15-734. Sidewalks; construction; repair; duty of landowner; power of city in case of default; cost; assessment.

The owner of property abutting on public streets is hereby primarily charged with the duty of keeping and maintaining the sidewalks thereon in a safe and sound condition, and free from snow, ice, and other obstructions; and in default thereof, upon notice to such abutting property owner as hereinafter provided, such abutting property owner shall be liable for injuries or damages sustained by reason thereof. The city is given general charge, control, and supervision of the streets and sidewalks thereof, and is required to cause to be maintained or maintain the same in a reasonably safe condition. It is given full power to require owners of abutting property to keep and maintain the sidewalks thereof in a safe and sound condition and free from snow, ice, and other obstructions, and to require such abutting property owners to construct and maintain the sidewalks of such material and of such dimensions and upon such grade as may be determined by the council. In case such abutting property owner refuses or neglects, after five days' notice by publication, or in place thereof, personal service of such notice, to so construct or maintain such sidewalk, the city through the proper officers may construct or repair such sidewalk or cause the same to be constructed or repaired, and report the cost thereof to the council, whereupon the council shall assess the same against such abutting property. The council may receive bids for constructing or repairing any or all such walks, and may let contracts to the lowest responsible bidders for constructing or repairing the same. The contractor or contractors shall be paid therefor from special assessments against the abutting property. The cost of constructing, replacing, repairing, or grading thereof shall be assessed at a regular council meeting by resolution, fixing the cost along abutting property as a special assessment against such property; and the amount charged or the cost thereof, with the vote by yeas and nays, shall be spread upon the minutes. Notice of the time of such meeting of the council and its purpose shall be published once in a newspaper published and of general circulation in the city at least five days before the meeting of the council is to be held, or, in place thereof, personal notice may be given such abutting property owners. Such special assessment shall be known as special sidewalk assessments, and together with the cost of notice, shall be levied and collected as special taxes in addition to the general revenue taxes, and shall be subject to the same penalties and shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the date of the levy thereof until satisfied.

Giving of statutory notice is condition precedent to action based on injury from failure to remove snow and ice. Stump v. Stransky, 168 Neb. 414, 95 N.W.2d 691 (1959).

City is not an insurer of safety of pedestrians using sidewalks, but is required only to keep them in a reasonably safe condition for travel. Anthony v. City of Lincoln, 152 Neb. 320, 41 N.W.2d 147 (1950).

When city contracted for construction of sidewalk but neglected to collect assessment and agreed to release owner, it was liable to contractor. Ward v. City of Lincoln, 87 Neb. 661, 128 N.W. 24 (1910).

In action by city against owner for damages paid for injuries from defective walk, statute of limitations began to run when final judgment was rendered against city. City of Lincoln v. First Nat. Bank of Lincoln, 67 Neb. 401, 93 N.W. 698 (1903).

Not liable unless city, through proper officers, knew of defect or same had existed so long as to constitute notice. Nothdurft v. City of Lincoln, 66 Neb. 430, 92 N.W. 628 (1902), rehearing denied 66 Neb. 434, 96 N.W. 163 (1903).

Owner need not repair until notified by city. City of Lincoln v. Janesch, 63 Neb. 707, 89 N.W. 280 (1902).

The fact that the duty of maintaining sidewalks in repair is imposed upon owner does not relieve city from such duty and consequent liability. City of Lincoln v. Pirner, 59 Neb. 634, 81 N.W. 846 (1900); City of Lincoln v. O'Brien, 56 Neb. 761, 77 N.W. 76 (1898).

Traveler has right to presume walk is safe; city liable for unguarded excavations in street and sidewalks. City of Lincoln v. Walker, 18 Neb. 250, 25 N.W. 66 (1885).



15-735 - Special sidewalk assessments; collection.

15-735. Special sidewalk assessments; collection.

Special sidewalk assessments may be collected:

(1) In the manner usual for the collection or foreclosure of county or state taxes against real estate;

(2) By foreclosure as in case of county or state taxes against real estate; Provided, however, in the foreclosure of such special sidewalk assessments any number of parties, owners of abutting property against which property a special sidewalk assessment has been made may be made parties defendant, and any number of special sidewalk assessments may be foreclosed in one action, the decree, however, to be separate as to each particular piece of abutting property against which such special sidewalk assessments have been levied; and provided further, a certified copy by the city clerk of the action of the council in making such special sidewalk assessments shall be received in evidence as prima facie evidence of the regularity of all proceedings in the matter of making and levying such special sidewalk assessments, and such special sidewalk assessments shall constitute a lien prior and superior to all other liens except liens for taxes or other special assessments upon such abutting property; and provided further, in the foreclosure of such special assessments, the action may be brought in the name of the city against any and all parties subject to the payment of such special sidewalk assessments in one or more actions, and the city may become a purchaser thereof for an amount not exceeding the amount of the special sidewalk assessment, interest and penalties thereon; or

(3) The city clerk upon the request of the council, shall, under seal of the city, make out a statement containing a description of the property against which special sidewalk assessments are delinquent, the amount of such special sidewalk assessments, together with interest and penalties thereon, the name of the owner of such abutting property at the time of the levy and the date of the levy, and shall transmit the same to the clerk of the district court; and upon request of the city the clerk of the district court shall issue an order of sale of such abutting property and deliver the same to the sheriff, who shall thereupon cause such property to be advertised and sold as in case of sale of real estate under judgment and execution, except that it shall not be necessary for the said sheriff to cause such property to be appraised; upon sale the sheriff shall report the sale thereof to the district court for confirmation.



15-736 - Repealed. Laws 1967, c. 54, § 1.

15-736. Repealed. Laws 1967, c. 54, § 1.



15-737 - Repealed. Laws 1967, c. 54, § 1.

15-737. Repealed. Laws 1967, c. 54, § 1.



15-738 - Repealed. Laws 1967, c. 54, § 1.

15-738. Repealed. Laws 1967, c. 54, § 1.



15-739 - Repealed. Laws 1967, c. 54, § 1.

15-739. Repealed. Laws 1967, c. 54, § 1.



15-740 - Repealed. Laws 1967, c. 54, § 1.

15-740. Repealed. Laws 1967, c. 54, § 1.



15-741 - Repealed. Laws 1967, c. 54, § 1.

15-741. Repealed. Laws 1967, c. 54, § 1.



15-742 - Repealed. Laws 1967, c. 54, § 1.

15-742. Repealed. Laws 1967, c. 54, § 1.



15-743 - Repealed. Laws 1967, c. 54, § 1.

15-743. Repealed. Laws 1967, c. 54, § 1.



15-744 - Repealed. Laws 1967, c. 54, § 1.

15-744. Repealed. Laws 1967, c. 54, § 1.



15-745 - Repealed. Laws 1967, c. 54, § 1.

15-745. Repealed. Laws 1967, c. 54, § 1.



15-746 - Repealed. Laws 1967, c. 54, § 1.

15-746. Repealed. Laws 1967, c. 54, § 1.



15-747 - Repealed. Laws 1967, c. 54, § 1.

15-747. Repealed. Laws 1967, c. 54, § 1.



15-748 - Repealed. Laws 1967, c. 54, § 1.

15-748. Repealed. Laws 1967, c. 54, § 1.



15-749 - Repealed. Laws 1967, c. 54, § 1.

15-749. Repealed. Laws 1967, c. 54, § 1.



15-750 - Repealed. Laws 1967, c. 54, § 1.

15-750. Repealed. Laws 1967, c. 54, § 1.



15-751 - Joint city and county facilities; cooperation with other governmental agencies; authorization; dual officers and employees.

15-751. Joint city and county facilities; cooperation with other governmental agencies; authorization; dual officers and employees.

(1) Any county and any city of the primary class, which is the county seat thereof, shall have the power to join with each other and with other political or governmental subdivisions, agencies, or public corporations whether federal, state, or local, or with any number of combinations thereof, by contract or otherwise in the joint ownership, operation, or performance of any property, facility, power, or function, or in agreements containing the provisions that one or more thereof operate or perform for the other or others. Any such county and any such city shall also have the power to authorize and undertake research, formulate plans, draft and seek the enactment of legislation, take other actions concerning improvement of the relationships between themselves or between each of them and other political or governmental subdivisions, agencies, or public corporations, whether federal, state or local, for the attainment of voluntary cooperation agreements, annexations, transfers of functions to or from such city, or to or from such county, or city-county consolidation or separation, or any other means of accomplishing changes in governmental organization in which such city or such county has an interest. Such city and such county may undertake such efforts alone or in concert with other political or governmental subdivisions, agencies, or public corporations, whether federal, state, or local, or with public or private research or professional organizations. Such city and such county may appropriate and spend money for such purposes.

(2) Any officer or employee, whether elected or appointed, of any county, may also simultaneously be and serve as an officer or employee of any such city of the primary class, referred to in subsection (1) of this section, which is the county seat of the county where such duties are not incompatible. Any officer or employee, whether elected or appointed, of a city of the primary class which is the county seat of a county may also simultaneously be and serve as an officer or employee of the county of which said city is the county seat where such duties are not incompatible; Provided, that this provision shall not apply to or cover the county board of such county or the mayor or members of the city council of such city.



15-752 - Joint city and county facilities; authorization; vote required.

15-752. Joint city and county facilities; authorization; vote required.

Any action authorized under section 15-751 shall be taken only upon the affirmative vote of a majority of the board of commissioners of such county or a majority of the members of the city council and mayor of such city and when such action is taken by such governing body it shall be binding upon all officers and employees of such county or such city.



15-753 - Ornamental lighting districts; bids; letting; special assessment.

15-753. Ornamental lighting districts; bids; letting; special assessment.

The city council shall have power to create ornamental lighting districts for the purpose of acquiring and installing ornamental lights, including poles, fixtures, wiring, underground conduits, and all necessary equipment and accessories, in or along any street, streets, public grounds, public way or ways, within the city. All such districts shall be known as ornamental lighting districts and shall be created by ordinance which shall designate the property within the district to be benefited. The city shall have power to advertise for bids for the installation, construction and equipment therefor, and to contract with the lowest responsible bidder therefor as authorized in its home rule charter. The cost thereof may be, in whole or in part, assessed proportionately to the benefits on the property specially benefited, and the city council shall have power and authority to fix the period of time for the payment of the special assessments, and to issue bonds, as authorized by the home rule charter.



15-754 - Public improvement districts; cost; special assessment.

15-754. Public improvement districts; cost; special assessment.

The city council shall have power by ordinance to create public improvement districts for opening, widening, or enlarging of any street, alley, boulevard, or public way or the establishing or enlarging of any park or parkway within the city. Such special improvement district having been created, the city may require, by agreement, purchase, condemnation, or otherwise, the necessary lands, lots, or grounds to carry out the purposes of the district. The cost thereof may be, in whole or in part, assessed proportionate to benefits, on the property specially benefited. The city council shall have power and authority to fix the period of time for the payment of the special assessments, and to issue bonds, as authorized by the home rule charter.



15-755 - Repealed. Laws 1983, LB 44, § 1.

15-755. Repealed. Laws 1983, LB 44, § 1.



15-756 - Repealed. Laws 1983, LB 44, § 1.

15-756. Repealed. Laws 1983, LB 44, § 1.



15-757 - Repealed. Laws 1983, LB 44, § 1.

15-757. Repealed. Laws 1983, LB 44, § 1.



15-758 - Repealed. Laws 1983, LB 44, § 1.

15-758. Repealed. Laws 1983, LB 44, § 1.



15-759 - Repealed. Laws 1983, LB 44, § 1.

15-759. Repealed. Laws 1983, LB 44, § 1.



15-801 - Biennial budget authorized.

15-801. Biennial budget authorized.

A city of the primary class may adopt biennial budgets for biennial periods if such budgets are provided for by a city charter provision. For purposes of this section:

(1) Biennial budget means a budget that provides for a biennial period to determine and carry on the city's financial and taxing affairs; and

(2) Biennial period means the two fiscal years comprising a biennium commencing in odd-numbered or even-numbered years.



15-802 - Repealed. Laws 1961, c. 37, § 4.

15-802. Repealed. Laws 1961, c. 37, § 4.



15-803 - Repealed. Laws 1961, c. 37, § 4.

15-803. Repealed. Laws 1961, c. 37, § 4.



15-804 - Repealed. Laws 1961, c. 37, § 4.

15-804. Repealed. Laws 1961, c. 37, § 4.



15-805 - Repealed. Laws 1961, c. 37, § 4.

15-805. Repealed. Laws 1961, c. 37, § 4.



15-806 - Repealed. Laws 1972, LB 1150, § 3.

15-806. Repealed. Laws 1972, LB 1150, § 3.



15-807 - Board of equalization; procedure; quorum.

15-807. Board of equalization; procedure; quorum.

The city council shall constitute the board of equalization for the city, and shall have power as such board to equalize all taxes and assessments, to correct any errors in the listing or valuation of property, and to supply any omissions in the same. A majority of all the members elected to the council shall constitute a quorum for the transaction of business properly before the board, but a less number may adjourn from time to time and compel the attendance of absent members. When sitting as a board of equalization on general or special taxes the council may adopt rules and regulations as to the manner of presenting complaints and applying for relief. It shall not invalidate or prejudice the proceedings of the board that a majority of the members thereof after organization as a board do not in fact continue present during the advertised hours for the sitting of such board; Provided, however, the clerk and some member of the board shall be present to receive complaints or applications for relief. No final action shall be taken with respect to any taxes or assessments by the board until a majority of the members of the council sitting as a board of equalization shall be present and in open session.

A tax levied by city of Lincoln on property that is exempt is one levied for an unauthorized purpose and its collection may be enjoined. East Lincoln Lodge No. 210, A.F. & A.M. v. City of Lincoln, 131 Neb. 379, 268 N.W. 91 (1936).



15-807.01 - Board of equalization for cities of primary class; delinquency.

15-807.01. Board of equalization for cities of primary class; delinquency.

Notwithstanding any existing provisions to the contrary, whenever any city of the primary class has the county within which it is situated collect the taxes for the city, the officials of the county as designated by state law shall constitute a board of equalization for the city except as to special assessments of the city, and the dates when taxes of such city except special taxes shall be a lien or shall be due and payable or shall be delinquent shall be as provided by state law for taxes otherwise collected by the county.



15-808 - Board of equalization; hearings; duties.

15-808. Board of equalization; hearings; duties.

The city council sitting as a board of equalization shall hold a session of not less than three or more than thirty days annually commencing on the first Tuesday after the third Monday in June and shall have power:

(1) To assess any taxable property, real and personal, not assessed;

(2) To review assessments made and correct the same as appears to be just. The board shall not increase the assessment of any person, partnership, limited liability company, or corporation until such person, partnership, limited liability company, or corporation has been notified by the board to appear and show cause, if any, why the assessment should not be increased. If personal service of such notice cannot be made in the city, notice may be given by publication and it shall be sufficient if such notice is published in one issue of a daily paper of general circulation within the city; and

(3) To equalize the assessments of all taxable property in the city and to correct any errors in the listing or value thereof. The city council sitting as a board of equalization shall be authorized and empowered to meet at any time for the purpose of equalizing assessment of any omitted or undervalued property and to add to the assessment rolls any taxable property not included.

Owner of tax exempt real estate is entitled to enjoin collection of taxes thereon even though statute provides a remedy, inasmuch as tax is absolutely void. East Lincoln Lodge No. 210, A.F. & A.M. v. City of Lincoln, 131 Neb. 379, 268 N.W. 91 (1936).

Upon notice, board may assess property omitted from list. White v. City of Lincoln, 79 Neb. 153, 112 N.W. 369 (1907).



15-809 - Board of equalization; special assessments; equalization.

15-809. Board of equalization; special assessments; equalization.

The council shall act as a board to equalize all special assessments, except for sidewalks affecting single properties, before special taxes for local improvements be finally levied, distributed and apportioned, and to correct any errors therein, upon notice as provided herein. The board shall be in session not less than two hours on two successive days and until it hears all complaints owners may make to the proposed distribution and levy of the tax, and shall equalize the tax and correct errors therein. If by reduction of the amount charged on any property it is necessary to increase the proposed amount upon other property the owner shall be notified in person or at his residence, or by five days' publication if not a resident, or if changes are many, another distribution may be submitted by any member or any owner interested, and notice by five days' publication be given of a second session for equalization at which time the equalization shall be completed.

Review of decision of board of equalization is by error proceeding. Webster v. City of Lincoln, 50 Neb. 1, 69 N.W. 394 (1896).



15-810 - Board of equalization; power to compel testimony.

15-810. Board of equalization; power to compel testimony.

The council or any committee of the members thereof or the council, when sitting as a board of equalization, shall have power to compel the attendance of witnesses for the investigation of matters that may come before them, and the presiding officer of the council or chairman of such committee, for the time being, may administer the requisite oaths, and such council or committee or the council, when sitting as a board of equalization, shall have the same authority to compel the giving of testimony as is conferred on courts of justice.

In assessment of omitted property, board may place property on tax list from evidence given in nature of judicial proceedings. White v. City of Lincoln, 79 Neb. 153, 112 N.W. 369 (1907).



15-811 - Taxes; omitted property; assessment.

15-811. Taxes; omitted property; assessment.

If for any reason any taxable property in the city shall escape taxation in any year, it shall be the duty of the city council when sitting as a board of equalization in any subsequent year to assess such property at a fair valuation for the year or years for which such property should have been assessed, and to levy thereon under such assessment a tax at the same rate and upon the same basis that other taxable property was assessed for the year in which such property escaped taxation, which tax and levy shall be in addition to all current or other taxes on the same property.



15-812 - Tax list; delivered to city treasurer; errors.

15-812. Tax list; delivered to city treasurer; errors.

As soon as the assessment roll shall have been equalized, and the annual levy made thereon, the city clerk shall immediately make out a tax list, which shall be as nearly as practicable in the form prescribed by law for the tax list to be furnished county treasurers, and he shall deliver such tax list to the city treasurer on or before the first day of October next after the date of the levy in each year. Errors in the name of persons assessed may be corrected by the treasurer and the tax collected from the person intended, and in case the treasurer finds that any land has been omitted in the assessment, he shall report that fact to the council, who may assess the same and direct the correction of the tax list as provided in this section and in section 15-811.



15-813 - Taxes; warrant of city clerk; form.

15-813. Taxes; warrant of city clerk; form.

To each tax list so delivered a warrant under the hand of the city clerk shall be annexed, to be substantially in the following form:

In the name and by the authority of the State of Nebraska: To ............... city treasurer of the city of ............... in Nebraska;

You are hereby commanded to collect from each of the persons and corporations named in the annexed tax list and owners of real estate described therein the taxes set down in such list opposite their respective names, and the several parcels of land described therein; and in case any person or corporation upon whom any such tax or sum is imposed, or who by law is required to pay the same, shall refuse or neglect to pay the full amount thereof before the first day of March (or September), 20.... (insert year after levy), you are to levy and collect the same by distress and sale of the goods and chattels of the person or corporation so taxed as are by law required to pay such tax.

Given under my hand and official seal this ............... day of ............... A.D. 20.... .



15-814 - Taxes; warrant of city clerk; authority of city treasurer.

15-814. Taxes; warrant of city clerk; authority of city treasurer.

Such warrant shall fully authorize and empower the city treasurer to levy on any personal property belonging to such delinquent, and such warrant shall be a full and complete justification of the treasurer in any action brought to recover damages or costs for any act or proceeding by him done or taken in conformity with the commands thereof.



15-815 - Repealed. Laws 1965, c. 460, § 4.

15-815. Repealed. Laws 1965, c. 460, § 4.



15-816 - Delinquent taxes; collection.

15-816. Delinquent taxes; collection.

All municipal personal taxes shall be collected from the personal property of the person, partnership, limited liability company, or corporation owning the same. All delinquent municipal taxes levied on any real estate within such city shall be collected by sale of such real estate in the same manner as in case of sale for delinquent county taxes.



15-817 - Ordinances to enforce collection of taxes; power.

15-817. Ordinances to enforce collection of taxes; power.

The mayor and council shall have full power and authority to pass ordinances not inconsistent with the laws of this state which they may deem necessary to secure a speedy and thorough collection of all municipal taxes and special assessments.



15-818 - Taxes; payable in cash, warrants, and coupons.

15-818. Taxes; payable in cash, warrants, and coupons.

All municipal taxes and special assessments in the city shall be paid in cash, or in warrants of the city drawn on the fund for which the same is offered; Provided, coupons on any bonds of the city shall be received in payment of taxes or special assessments.



15-819 - Personal property tax; lien upon personal property.

15-819. Personal property tax; lien upon personal property.

Taxes assessed upon personal property in the city shall be a lien upon the personal property of the person, partnership, limited liability company, or corporation assessed from and after the time the tax books are received by the treasurer. Such lien shall be prior and superior to all other liens thereon except liens for taxes.



15-820 - Repealed. Laws 1965, c. 460, § 4.

15-820. Repealed. Laws 1965, c. 460, § 4.



15-821 - Special assessments; lien, when; collection; interest.

15-821. Special assessments; lien, when; collection; interest.

Special assessments on real estate shall be a lien from the date of the levy, and interest on all unpaid installments shall be payable annually. Such lien shall be perpetual and superior to all other liens upon the property except liens for taxes. In case of sale of any property for such tax or special assessment the same shall be governed by the general revenue law, except as herein otherwise provided, and the rights and limitations shall be the same as in other tax sales; Provided, each installment shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable annually, from levy until due; and installments delinquent shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid.



15-822 - Special assessments; reassessment; procedure.

15-822. Special assessments; reassessment; procedure.

The council shall have power in all cases where special assessments for any purpose have or may be declared void or invalid for want of jurisdiction in making or levying such special assessments, or on account of any defect or irregularity in the manner of levying the same, or for any cause whatever, to reassess and relevy a new assessment equal to the special benefits or not to exceed the cost of the improvement for which the assessment was made upon the property originally assessed, and such assessment so made shall constitute a lien upon the property prior and superior to all other liens except liens for taxes or other special assessments; Provided, in all cases under the provisions of this section the council before making any such reassessment or relevy of special taxes or assessments shall give five days' notice in a newspaper published and of general circulation in the city of the time when the council will meet to determine the matter of reassessing or relevying all such special assessments.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).



15-823 - Taxes; revenue to pay bonds; investment.

15-823. Taxes; revenue to pay bonds; investment.

All taxes levied for the purpose of raising money to pay interest or to create a sinking fund for the payment of the principal of any funded or bonded debt of the city shall be payable in money only, and except as otherwise expressly provided no money so obtained shall be used for any other purpose than the payment of the interest or debt for the payment of which they shall have been raised; Provided, such sinking fund may, under the direction of the mayor and council, be invested in any of the underdue bonds issued by the city, provided they can be secured by the treasurer at such rate or premiums as shall be prescribed by ordinance. Any due or overdue coupon or bond shall be a sufficient warrant or order for the payment of the same out of any fund specially created for that purpose, without any further order or allowance by the mayor or council.



15-824 - Taxes; irregularities; effect.

15-824. Taxes; irregularities; effect.

Irregularities in making assessments and returns thereof, in the equalization of assessments, and in the mode and manner of advertising the sale of any property shall not invalidate or affect the sale thereof when advertised and sold for delinquent city taxes and special assessments as herein provided; nor shall the sale of any real estate or any such tax or assessment be invalid on account of such real estate having been listed in the name of any other person than that of the rightful owner.



15-825 - Repealed. Laws 1978, LB 847, § 4.

15-825. Repealed. Laws 1978, LB 847, § 4.



15-826 - Repealed. Laws 1961, c. 37, § 4.

15-826. Repealed. Laws 1961, c. 37, § 4.



15-827 - Repealed. Laws 1961, c. 37, § 4.

15-827. Repealed. Laws 1961, c. 37, § 4.



15-828 - Repealed. Laws 1961, c. 37, § 4.

15-828. Repealed. Laws 1961, c. 37, § 4.



15-829 - Repealed. Laws 1961, c. 37, § 4.

15-829. Repealed. Laws 1961, c. 37, § 4.



15-830 - Repealed. Laws 1961, c. 37, § 4.

15-830. Repealed. Laws 1961, c. 37, § 4.



15-831 - Repealed. Laws 1961, c. 37, § 4.

15-831. Repealed. Laws 1961, c. 37, § 4.



15-832 - Repealed. Laws 1961, c. 37, § 4.

15-832. Repealed. Laws 1961, c. 37, § 4.



15-833 - Repealed. Laws 1961, c. 37, § 4.

15-833. Repealed. Laws 1961, c. 37, § 4.



15-834 - Bonds; sale; terms.

15-834. Bonds; sale; terms.

No bonds issued by the city which are general obligation bonds shall be sold for less than par or face value. All such bonds may contain such provisions with respect to their redemption as the city shall provide. There shall be no tax levy to pay more than the interest upon such bonds until the year before they become due, and then only so much as is needed to meet the bonds maturing the year after.



15-835 - Special funds; diversion of surplus.

15-835. Special funds; diversion of surplus.

All money received from any special assessments shall be held by the treasurer as a special fund to be applied to the payment of the improvement for which the assessment was made, and such money shall be used for no other purpose; Provided, however, any surplus remaining in any such fund after all obligations against the same shall have been satisfied, may be transferred to any other fund by order of the council.



15-836 - Repealed. Laws 1967, c. 54, § 1.

15-836. Repealed. Laws 1967, c. 54, § 1.



15-837 - Repealed. Laws 1965, c. 45, § 2.

15-837. Repealed. Laws 1965, c. 45, § 2.



15-838 - Repealed. Laws 1965, c. 45, § 2.

15-838. Repealed. Laws 1965, c. 45, § 2.



15-839 - Repealed. Laws 1961, c. 37, § 4.

15-839. Repealed. Laws 1961, c. 37, § 4.



15-840 - Claims; how submitted and allowed.

15-840. Claims; how submitted and allowed.

All liquidated and unliquidated claims and accounts payable against the city shall: (1) Be presented in writing; (2) state the name of the claimant and the amount of the claim; and (3) fully and accurately identify the items or services for which payment is claimed or the time, place, nature, and circumstances giving rise to the claim. The finance director shall be responsible for the preauditing and approval of all claims and accounts payable, and no warrant in payment of any claim or account payable shall be drawn or paid without such approval. In order to maintain an action for a claim, other than a tort claim as defined in section 13-903, it shall be necessary, as a condition precedent, that the claimant file such claim within one year of the accrual thereof, in the office of the city clerk, or other official whose duty it is to maintain the official records of a primary-class city.

With regard to those actions subject to the requirements of this section, a cause of action shall be deemed to have accrued when all factors have arisen which would allow the claimant to commence and maintain an action in court with the exception of the filing of the claim pursuant to this section. The conditions precedent to maintaining an action against a city do not apply to actions allegedly arising under 42 U.S.C. section 1983. Bauers v. City of Lincoln, 245 Neb. 632, 514 N.W.2d 625 (1994).

Concerning a contract claim against a city of the primary class, this section requires that such claim be filed with the city clerk and disallowed before a claimant, pursuant to section 15-841, may timely appeal from the city's disallowance and thereby become entitled to invoke a district court's power to adjudicate the merit of the disallowed claim. Andrews v. City of Lincoln, 224 Neb. 748, 401 N.W.2d 467 (1987).

This statute is not an exclusive remedy for a fireman entitled to benefits under Firemen's Pension Act. Hooper v. City of Lincoln, 183 Neb. 591, 163 N.W.2d 117 (1968).



15-841 - Claims; allowance; disallowance; appeal.

15-841. Claims; allowance; disallowance; appeal.

Any taxpayer of the city, after the allowance in whole or in part of any liquidated or unliquidated claim, or the claimant, after the disallowance in whole or in part of any such claim, may appeal therefrom to the district court of the county in which the city is situated in accordance with the procedures set forth in sections 15-1201 to 15-1205. In an appeal by a taxpayer in case the claimant finally recovers judgment for as great a sum exclusive of interest as was allowed by the council, such appellant shall pay all costs of such appeal. In an appeal by a claimant in case claimant fails to recover as great a sum exclusive of interest as was allowed by the council, such claimant shall pay all costs. No warrant shall issue for the payment of any such claim until the appeal is finally determined. No appeal bond shall be required of the city by any court in case of appeal by the city, and judgment shall be stayed pending such appeal.

In a wage claim brought under this section against a city of the primary class, there is nothing in the plain language of section 48-1231 that requires an employee to plead a specific cause of action for attorney fees or to file a separate proceeding for attorney fees in order to receive an award of attorney fees under the Nebraska Wage Payment and Collection Act. Rauscher v. City of Lincoln, 269 Neb. 267, 691 N.W.2d 844 (2005).

Concerning a contract claim against a city of the primary class, section 15-840 requires that such claim be filed with the city clerk and disallowed before a claimant, pursuant to this section, may timely appeal from the city's disallowance and thereby become entitled to invoke a district court's power to adjudicate the merit of the disallowed claim. Andrews v. City of Lincoln, 224 Neb. 748, 401 N.W.2d 467 (1987).

An appeal from the disallowance of a claim against a city of the primary class is perfected by filing a notice of appeal and bond. The filing of a transcript is not a jurisdictional requirement. Cole Investment Co. v. City of Lincoln, 213 Neb. 422, 329 N.W.2d 356 (1983).



15-842 - Repealed. Laws 1983, LB 52, § 6.

15-842. Repealed. Laws 1983, LB 52, § 6.



15-842.01 - Claims; appeal and actions by city; bond not required.

15-842.01. Claims; appeal and actions by city; bond not required.

No bond for costs, appeal, supersedeas, injunction or attachment shall be required of any city of the primary class or of any officer, board, commission, head of any department, agent or employee of any such city in any proceeding or court action in which said city of the primary class or officer, board, commission, head of department, agent or employee is a party litigant in its or his official capacity.



15-843 - Repealed. Laws 1969, c. 138, § 28.

15-843. Repealed. Laws 1969, c. 138, § 28.



15-844 - Property belonging to city; exempt from taxation; when.

15-844. Property belonging to city; exempt from taxation; when.

Land, buildings, money, debts due the city, real and personal property, and assets of every kind and description belonging to any city of the primary class shall be exempt from execution liens and sales and shall be exempt from taxation to the extent used for a public purpose. Judgments against a city of the primary class shall be paid out of the judgment fund or out of a special fund created for that purpose.



15-845 - Deposit of city funds; conditions.

15-845. Deposit of city funds; conditions.

The city treasurer of a city of the primary class shall deposit and at all times keep on deposit for safekeeping in the banks, in the capital stock financial institutions, in the qualifying mutual financial institutions, or in some of them doing business in such city of approved and responsible standing all money collected, received, or held by him or her as such city treasurer. Any such bank, capital stock financial institution, or qualifying mutual financial institution located in the city may apply for the privilege of keeping such money or any part thereof upon the following conditions: (1) All such deposits shall be subject to payment when demanded by the city treasurer; and (2) such deposits shall be subject to all regulations imposed by law or adopted by the city for the receiving and holding thereof. The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution shall also be serving as mayor, as a member of the city council, or as any other officer of such municipality shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such municipal funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-846 - Deposit of funds; bond required; conditions.

15-846. Deposit of funds; bond required; conditions.

For the security of the funds deposited as provided in section 15-845 the city treasurer shall require each depository to give bond for the safekeeping and payment of such deposits and the accretions to the deposit, which bond shall run to the city and be approved by the city attorney for form and legality. Such bond shall be conditioned that such a depository shall, at the end of every quarter, render to the treasurer a statement in duplicate showing the several daily balances, the amount of money of the city held by it during the quarter, the amount of the accretion to the deposit, and how credited. The bond shall also be conditioned that the depository shall pay such deposit and the accretion when demanded by the city treasurer at any time, perform as required by sections 15-845 to 15-847, and faithfully discharge the trust reposed in such depository. Such bond shall be as nearly as practicable in the form provided in section 77-2304. No person in any way connected with any depository as officer or stockholder shall be accepted as a surety on any bond given by the depository of which he or she is an officer or stockholder. Such bond shall be deposited with the city clerk. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-847 - Deposit of city funds; security in lieu of bond.

15-847. Deposit of city funds; security in lieu of bond.

In lieu of the bond required by section 15-846, any bank, capital stock financial institution, or qualifying mutual financial institution making application to become a depository may give security as provided in the Public Funds Deposit Security Act to the city treasurer. The penal sum of such bond or the sum of such security may be reduced in the amount of such deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-848 - Deposit of city funds; limitations; city treasurer liability.

15-848. Deposit of city funds; limitations; city treasurer liability.

The city treasurer shall not have on deposit in any bank, capital stock financial institution, or qualifying mutual financial institution at any time more than the maximum amount of the bond given by such bank, capital stock financial institution, or qualifying mutual financial institution if the bank, capital stock financial institution, or qualifying mutual financial institution gives a surety bond, nor in any bank, capital stock financial institution, or qualifying mutual financial institution giving a personal bond, more than one-half of the amount of the bond of such bank, capital stock financial institution, or qualifying mutual financial institution. The amount on deposit plus accretions at any time with any such bank, capital stock financial institution, or qualifying mutual financial institution shall not in either case exceed the paid-up capital stock and surplus of such bank, capital stock financial institution, or qualifying mutual financial institution. The city treasurer shall not be liable for any loss sustained by reason of the failure of any such bonded depository whose bond shall have been duly approved by the city attorney as provided by section 15-846 or which has, in lieu of a surety bond, given security as provided by section 15-847. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-849 - City funds; additional investments authorized.

15-849. City funds; additional investments authorized.

The city treasurer may purchase certificates of deposit from and make time deposits in banks, capital stock financial institutions, or qualifying mutual financial institutions selected as depositories of city funds pursuant to sections 15-846 to 15-848. The certificates of deposit purchased and time deposits made shall bear interest and shall be secured as prescribed in such sections. The penal sum of such bond or the sum of such security shall be reduced in the amount of the time deposit or certificate of deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



15-850 - Municipal bidding procedure; waiver; when.

15-850. Municipal bidding procedure; waiver; when.

Notwithstanding any charter or statutory provisions or restrictions, any municipal bidding procedure may be waived by the city council of a city of the primary class when required to comply with any federal grant, loan, or program.



15-901 - Real estate; subdivisions; platting; standards; approval of city planning commission required; bond; appeal.

15-901. Real estate; subdivisions; platting; standards; approval of city planning commission required; bond; appeal.

No owner of real estate located in any city of the primary class or within three miles of the corporate limits of any city of the primary class, when such real estate is located in the same county as the city and outside of any organized city or village, shall be permitted to subdivide, plat, or lay out the real estate in building lots and streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, without first having obtained approval by the city planning commission and, when applicable, having complied with sections 39-1311 to 39-1311.05. No plat or subdivision of such real estate shall be recorded in the office of the register of deeds or have any force or effect unless the same is approved by the city planning commission. A city of the primary class shall have authority within the area to regulate the subdivision of land for the purpose, whether immediate or future, of transferring ownership or building development, except that the city shall have no power to regulate subdivision in those instances where the smallest parcel created is more than ten acres in area. A city of the primary class shall have authority within the area to prescribe standards for laying out subdivisions in harmony with the comprehensive plan; to require the installation of improvements by the owner, by the creation of public improvement districts, or by requiring a good and sufficient bond guaranteeing installation of such improvements; and to require the dedication of land for public purposes.

For purposes of this section, subdivision shall mean the division of a lot, tract, or parcel of land into two or more lots, sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be subdivision when the smallest parcel created is more than ten acres in area.

Subdivision plats shall be approved by the city planning commission on recommendation by the city planning director and public works and utilities department. The city planning commission may withhold approval of a plat until the public works and utilities department has certified that the improvements required by the regulations have been satisfactorily installed, until a sufficient bond guaranteeing installation of the improvements has been posted, or until public improvement districts are created. The city council may provide procedures in land subdivision regulations for appeal by any person aggrieved by any action of the city planning commission or city planning director on any plat.

This section does not authorize a city to require a developer to pay the cost of widening a street, while, at the same time, prohibit the developer's subdivision from having direct access to that street. Briar West, Inc. v. City of Lincoln, 206 Neb. 172, 291 N.W.2d 730 (1980).

This section does not authorize cities to use subdivision control as a device to evade constitutional prohibitions of taking of property without compensation. Briar West, Inc., v. City of Lincoln, 206 Neb. 172, 291 N.W.2d 730 (1980).

Approval of plat by municipal authorities is not required where there is no subdivision of land, no dedication of roadways, and no sale of lots to others. Reller v. City of Lincoln, 174 Neb. 638, 119 N.W.2d 59 (1963).



15-902 - Building regulations; zoning; powers; comprehensive plan; manufactured homes.

15-902. Building regulations; zoning; powers; comprehensive plan; manufactured homes.

(1) Every city of the primary class shall have power in the area which is within the city or within three miles of the corporate limits of the city and outside of any organized city or village to regulate and restrict: (a) The location, height, bulk, and size of buildings and other structures; (b) the percentage of a lot that may be occupied; (c) the size of yards, courts, and other open spaces; (d) the density of population; and (e) the locations and uses of buildings, structures, and land for trade, industry, business, residences, and other purposes. Such city shall have power to divide the area zoned into districts of such number, shape, and area as may be best suited to carry out the purposes of this section and to regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of buildings, structures, or land within the total area zoned or within districts. All such regulations shall be uniform for each class or kind of buildings throughout each district, but regulations applicable to one district may differ from those applicable to other districts. Such zoning regulations shall be designed to secure safety from fire, flood, and other dangers and to promote the public health, safety, and general welfare and shall be made with consideration having been given to the character of the various parts of the area zoned and their peculiar suitability for particular uses and types of development and with a view to conserving property values and encouraging the most appropriate use of land throughout the area zoned, in accordance with a comprehensive plan. Such zoning regulations may include reasonable provisions regarding nonconforming uses and their gradual elimination.

(2)(a) The city shall not adopt or enforce any zoning ordinance or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The city may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The city may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The city may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(3) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

A zoning ordinance, defining the term "family" as one or more persons related by blood, marriage, or adoption living in a single housekeeping unit but prohibiting more than two unrelated persons from living together, is a constitutional attempt to promote the public health, safety, and general welfare. State v. Champoux, 252 Neb. 769, 566 N.W.2d 763 (1997).

Property lying within three miles of corporate limits may be zoned. Reller v. City of Lincoln, 174 Neb. 638, 119 N.W.2d 59 (1963).



15-903 - Repealed. Laws 1959, c. 40, § 5.

15-903. Repealed. Laws 1959, c. 40, § 5.



15-904 - Transferred to section 19-3101.

15-904. Transferred to section 19-3101.



15-905 - Building regulations; zoning; distance from city authorized; powers granted.

15-905. Building regulations; zoning; distance from city authorized; powers granted.

Every city of the primary class may regulate in the area which is within the corporate limits of the city or within three miles of the corporate limits of the city and outside of any organized city or village, except as to construction on farms for farm purposes, (1) the minimum standards of construction of buildings, dwellings, and other structures in order to provide safe and sound condition thereof for the preservation of health, safety, security, and general welfare, which standards may include regulations as to electric wiring, heating, plumbing, pipefitting, sewer connections, ventilation, size of habitable rooms, and the method of constructing buildings, dwellings, and other structures, and to provide for inspection thereof, and building permits and fees therefor, (2) the removal and tearing down of buildings, dwellings, and other structures in such areas which constitute nuisances because of the dilapidated, unsafe, or rundown condition or conditions, and (3) except as to the United States of America, the State of Nebraska, a county, or a village, in the area outside of the corporate limits of the city of the primary class, the nature, kind, and manner of constructing streets, alleys, sidewalks, curbing or abridging curbs, driveway approaches constructed on or to public right-of-way, and sewage disposal facilities.



15-1001 - Repealed. Laws 1987, LB 408, § 13.

15-1001. Repealed. Laws 1987, LB 408, § 13.



15-1001.01 - Repealed. Laws 1987, LB 408, § 13.

15-1001.01. Repealed. Laws 1987, LB 408, § 13.



15-1002 - Repealed. Laws 1987, LB 408, § 13.

15-1002. Repealed. Laws 1987, LB 408, § 13.



15-1003 - Repealed. Laws 1987, LB 408, § 13.

15-1003. Repealed. Laws 1987, LB 408, § 13.



15-1004 - Repealed. Laws 1987, LB 408, § 13.

15-1004. Repealed. Laws 1987, LB 408, § 13.



15-1005 - Repealed. Laws 1987, LB 408, § 13.

15-1005. Repealed. Laws 1987, LB 408, § 13.



15-1006 - Repealed. Laws 1987, LB 408, § 13.

15-1006. Repealed. Laws 1987, LB 408, § 13.



15-1007 - Repealed. Laws 1987, LB 408, § 13.

15-1007. Repealed. Laws 1987, LB 408, § 13.



15-1007.01 - Repealed. Laws 1987, LB 408, § 13.

15-1007.01. Repealed. Laws 1987, LB 408, § 13.



15-1007.02 - Repealed. Laws 1987, LB 408, § 13.

15-1007.02. Repealed. Laws 1987, LB 408, § 13.



15-1007.03 - Repealed. Laws 1987, LB 408, § 13.

15-1007.03. Repealed. Laws 1987, LB 408, § 13.



15-1007.04 - Repealed. Laws 1987, LB 408, § 13.

15-1007.04. Repealed. Laws 1987, LB 408, § 13.



15-1007.05 - Repealed. Laws 1987, LB 408, § 13.

15-1007.05. Repealed. Laws 1987, LB 408, § 13.



15-1008 - Repealed. Laws 1987, LB 408, § 13.

15-1008. Repealed. Laws 1987, LB 408, § 13.



15-1009 - Repealed. Laws 1987, LB 408, § 13.

15-1009. Repealed. Laws 1987, LB 408, § 13.



15-1010 - Repealed. Laws 1984, LB 1019, § 14.

15-1010. Repealed. Laws 1984, LB 1019, § 14.



15-1011 - Repealed. Laws 1987, LB 408, § 13.

15-1011. Repealed. Laws 1987, LB 408, § 13.



15-1012 - Firemen; existing system; rights retained.

15-1012. Firemen; existing system; rights retained.

Notwithstanding any other language in Laws 1947, c. 23, sections 1 to 22, it is specifically provided that the provisions of article 2, Chapter 35, in effect for firemen of cities of the primary class on September 7, 1947, at variance with the provisions of Laws 1947, c. 23, sections 1 to 22, shall be controlling and supersede the provisions of Laws 1947, c. 23, sections 1 to 22, as to all persons who were members of such fire department on such date and the widows and children of all such members.



15-1013 - Repealed. Laws 1987, LB 408, § 13.

15-1013. Repealed. Laws 1987, LB 408, § 13.



15-1013.01 - Repealed. Laws 1987, LB 408, § 13.

15-1013.01. Repealed. Laws 1987, LB 408, § 13.



15-1013.02 - Repealed. Laws 1987, LB 408, § 13.

15-1013.02. Repealed. Laws 1987, LB 408, § 13.



15-1013.03 - Repealed. Laws 1987, LB 408, § 13.

15-1013.03. Repealed. Laws 1987, LB 408, § 13.



15-1014 - Repealed. Laws 1987, LB 408, § 13.

15-1014. Repealed. Laws 1987, LB 408, § 13.



15-1015 - Repealed. Laws 1987, LB 408, § 13.

15-1015. Repealed. Laws 1987, LB 408, § 13.



15-1016 - Repealed. Laws 1987, LB 408, § 13.

15-1016. Repealed. Laws 1987, LB 408, § 13.



15-1017 - Pension funds; investment; reports.

15-1017. Pension funds; investment; reports.

(1) A city of the primary class which has a city pension and retirement plan or fund, or a city fire and police pension plan or fund, or both, may provide by ordinance as authorized by its home rule charter, and not prohibited by the Constitution of Nebraska, for the investment of any plan or fund, and it may provide that (a) such a city shall place in trust any part of such plan or fund, (b) it shall place in trust any part of any such plan or fund with a corporate trustee in Nebraska, or (c) it shall purchase any part of any such plan from a life insurance company licensed to do business in the State of Nebraska. The powers conferred by this section shall be independent of and in addition and supplemental to any other provisions of the laws of the State of Nebraska with reference to the matters covered hereby and this section shall be considered as a complete and independent act and not as amendatory of or limited by any other provision of the laws of the State of Nebraska.

(2)(a) Beginning December 31, 1998, and each December 31 thereafter, the clerk of a city of the primary class shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to this section, section 15-1026, and section 401(a) of the Internal Revenue Code and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the city clerk may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the city council of a city of the primary class shall cause to be prepared a quadrennial report and shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section and section 15-1026. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



15-1018 - Repealed. Laws 1987, LB 408, § 13.

15-1018. Repealed. Laws 1987, LB 408, § 13.



15-1019 - Repealed. Laws 1987, LB 408, § 13.

15-1019. Repealed. Laws 1987, LB 408, § 13.



15-1020 - Repealed. Laws 1987, LB 408, § 13.

15-1020. Repealed. Laws 1987, LB 408, § 13.



15-1021 - Repealed. Laws 1987, LB 408, § 13.

15-1021. Repealed. Laws 1987, LB 408, § 13.



15-1022 - Repealed. Laws 1987, LB 408, § 13.

15-1022. Repealed. Laws 1987, LB 408, § 13.



15-1023 - Repealed. Laws 1987, LB 408, § 13.

15-1023. Repealed. Laws 1987, LB 408, § 13.



15-1024 - Repealed. Laws 1987, LB 408, § 13.

15-1024. Repealed. Laws 1987, LB 408, § 13.



15-1025 - Repealed. Laws 1987, LB 408, § 13.

15-1025. Repealed. Laws 1987, LB 408, § 13.



15-1026 - Fire and police pension fund; authorized; tax levy; authorized.

15-1026. Fire and police pension fund; authorized; tax levy; authorized.

Any city of the primary class may establish a fire and police pension fund. Such city may anticipate its liability for future pension payments on an actuarial basis and, in order to equalize the tax burden over a period of years, may levy and collect taxes in each fiscal year sufficient to meet current needs and equalize the future payments. The tax so levied and collected, together with contributions made by firefighters and police officers, shall be credited to the fund. Any unexpended balance remaining in the fund at the close of the fiscal year shall be reappropriated for the ensuing year. Pension payments required by law shall be a general obligation of the city and may be made out of, but not limited to, the fund.



15-1027 - Pension or benefits; existing system; rights retained.

15-1027. Pension or benefits; existing system; rights retained.

Nothing in sections 15-1001.01, 15-1007.02, 15-1007.05, 15-1013.02, and 15-1022 to 15-1026, the repeal of any sections in Chapter 15, article 10, or the unilateral action of any city of the primary class shall in any manner diminish the right of any person receiving or entitled to receive, now or in the future, pension or other benefits provided for in Chapter 15, article 10, as the sections of such article existed immediately prior to the repeal of any such sections, to receive such pension or other benefits in all respects the same as if such repealed sections remained in full force and effect.



15-1101 - Planning department; commission; planning director; employees.

15-1101. Planning department; commission; planning director; employees.

In any city of the primary class there shall be created a planning department, which shall consist of a city planning commission, a planning director, and such subordinate employees as are required to administer the planning program hereinafter set forth. The planning director shall serve as the secretary of the city planning commission and as the administrative head of the planning department.



15-1102 - Comprehensive plan; requirements; contents.

15-1102. Comprehensive plan; requirements; contents.

The general plan for the improvement and development of the city of the primary class shall be known as the comprehensive plan. This plan for governmental policies and action shall include the pattern and intensity of land use, the provision of public facilities including transportation and other governmental services, the effective development and utilization of human and natural resources, the identification and evaluation of area needs including housing, employment, education, and health and the formulation of programs to meet such needs, surveys of structures and sites determined to be of historic, cultural, archaeological, or architectural significance or value, long-range physical and fiscal plans for governmental policies and action, and coordination of all related plans and activities of the state and local governments and agencies concerned. The comprehensive plan, with the accompanying maps, plats, charts and descriptive and explanatory materials, shall show the recommendations concerning the physical development pattern of such city and of any land outside its boundaries related thereto, taking into account the availability of and need for conserving land and other irreplaceable natural resources, the preservation of sites of historic, cultural, archaeological, and architectural significance or value, the projected changes in size, movement, and composition of population, the necessity for expanding housing and employment opportunities, and the need for methods of achieving modernization, simplification, and improvements in governmental structures, systems, and procedures related to growth objectives. The comprehensive plan shall, among other things, show:

(1) The general location, character, and extent of existing and proposed streets and highways and railroad, air, and other transportation routes and terminals;

(2) Existing and proposed public ways, parks, grounds, and open spaces;

(3) The general location, character, and extent of schools, school grounds, and other educational facilities and properties;

(4) The general location and extent of existing and proposed public utility installations;

(5) The general location and extent of community development and housing activities;

(6) The general location of existing and proposed public buildings, structures, and facilities; and

(7) When a new comprehensive plan or a full update to an existing comprehensive plan is developed on or after July 15, 2010, but not later than January 1, 2015, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community.

The comprehensive plan shall include a land-use plan showing the proposed general distribution and general location of business and industry, residential areas, utilities, and recreational, educational, and other categories of public and private land uses. The land-use plan shall also show the recommended standards of population density based upon population estimates and providing for activities for which space should be supplied within the area covered by the plan. The comprehensive plan shall include and show proposals for acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale, and other actions affecting public improvements.

A comprehensive plan is a general guide to community development. Holmgren v. City of Lincoln, 199 Neb. 178, 256 N.W.2d 686 (1977).



15-1103 - Planning director; prepare comprehensive plan; review by commission; city council; adopt or amend plan; notice to military installation.

15-1103. Planning director; prepare comprehensive plan; review by commission; city council; adopt or amend plan; notice to military installation.

The planning director shall be responsible for preparing the comprehensive plan and amendments and extensions thereto and for submitting such plans and modifications to the city planning commission for its consideration and action. The commission shall review such plans and modifications and those which the city council may suggest and, after holding at least one public hearing on each proposed action, shall provide its recommendations to the city council within a reasonable period of time. The city council shall review the recommendations of the planning commission and, after at least one public hearing on each proposed action, shall adopt or reject such plans as submitted, except that the city council may, by an affirmative vote of at least five members of the city council, adopt a plan or amendments to the proposed plan different from that recommended by the planning commission.

When the city is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the planning director shall notify any military installation which is located within the corporate boundary limits or the extraterritorial zoning jurisdiction of the city if the city has received a written request for such notification from the military installation. The planning director shall deliver the notification to the military installation at least ten days prior to the meeting of the planning commission at which the proposal is to be considered.



15-1104 - Ordinance or resolution; submit to planning department; report.

15-1104. Ordinance or resolution; submit to planning department; report.

No ordinance or resolution which deals with the acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale or other change relating to any public way, transportation route, ground, open space, building or structure, or other public improvement of a character included in the comprehensive plan, the subject matter of which has not been reported on by the planning department under the provisions of section 15-1103, shall be adopted by the council until such ordinance or resolution shall first have been referred to the planning department and that department has reported regarding conformity of the proposed action with the comprehensive plan. The department's report shall specify the character and degree of conformity or nonconformity of each proposed action to the comprehensive plan, and a report in writing thereon shall be rendered to the council within thirty days after the date of receipt of the referral unless a longer period is granted by the council. If the department fails to render any such report within the allotted time, the approval of the department may be presumed by the council.



15-1105 - Planning director; duties; commission; hearings.

15-1105. Planning director; duties; commission; hearings.

The planning director shall be responsible for preparing the zoning ordinance and for submitting it to the city planning commission for its consideration and action. The commission shall review the proposed zoning ordinance and, after holding at least one public hearing on each proposed action, shall approve or reject it in whole or in part and with or without modifications. When approved by the commission, the proposed ordinance shall be submitted to the council for its consideration, and the zoning ordinance shall become effective when adopted by the council. The city council of such primary city may amend, supplement, or otherwise modify the zoning ordinance. Any such proposed amendment, supplement or modification shall first be submitted to the planning commission for its recommendations and report. The planning commission shall hold at least one public hearing with relation thereto, before submitting its recommendations and report. After the recommendations and report of the planning commission have been filed, the city council shall, before enacting any proposed amendment, supplement or modification, hold a public hearing in relation thereto. Notice of the time and place of hearings above referred to shall be given by publication thereof in a paper of general circulation in the city at least one time at least five days before the date of hearing. Notice with reference to proposed amendments, supplements or modifications of the zoning ordinance shall also be posted in a conspicuous place on or near the property upon which the action is pending. Such notice shall be easily visible from the street, and shall be posted at least five days before the hearing.



15-1106 - Board of zoning appeals; powers; appeals; variances.

15-1106. Board of zoning appeals; powers; appeals; variances.

There may be created a board of zoning appeals comprised of five members appointed by the mayor and confirmed by the council, which board shall have power to hear and decide appeals from any decision or order of the building inspector or other officers charged with the enforcement of the zoning ordinance in those cases when it is alleged that such decision or order is in error. The board shall also have power to decide upon petitions for variances and, subject to such standards and procedures as the council may provide in the zoning ordinance, to vary the strict application of sign regulations or height, area, parking, or density requirements to the extent necessary to permit the owner a reasonable use of his or her land in those specific instances when there are peculiar, exceptional, and unusual circumstances in connection with a specific parcel of land, which circumstances are not generally found within the locality or neighborhood concerned. The board may also have such related duties as the mayor or council may assign. The council may provide for appeals from a decision of the board.



15-1201 - Appeals; exception.

15-1201. Appeals; exception.

Any person or persons, jointly or severally aggrieved by any final administrative or judicial order or decision of the board of zoning appeals, the board of equalization, the city council, or any officer or department or board of a city of the primary class, shall, except as provided for claims in sections 15-840 to 15-842.01, appeal from such order or decision to the district court in the manner herein prescribed.

This section applies only where the various bodies controlled thereby act judicially or quasi-judicially. Quasi-judicial decisions by various organs of a city are reviewable in both the trial and appellate courts. Whitehead Oil Co. v. City of Lincoln, 245 Neb. 660, 515 N.W.2d 390 (1994).

That municipal code decision shall be final and binding upon appointing authority in collective-bargaining agreement means definitive act of official or agency is binding until and unless set aside by judicial review. City of Lincoln v. Soukup, 215 Neb. 732, 340 N.W.2d 420 (1983).

The enactment of a zoning ordinance by a municipal governing body is an exercise of legislative authority from which no direct appeal lies. This statute applies only where the bodies mentioned therein act judicially or quasi-judicially. An increase in business competition is not sufficient to confer standing to challenge a change of zone. Copple v. City of Lincoln, 210 Neb. 504, 315 N.W.2d 628 (1982).

On appeal of a final decision of a city council, only the subject matter in question may be appealed, not collateral issues beyond the scope of the particular decision. Cather & Sons Constr., Inc. v. City of Lincoln, 200 Neb. 510, 264 N.W.2d 413 (1978).



15-1202 - Appeal; procedure; fees; bond; indigent appellant.

15-1202. Appeal; procedure; fees; bond; indigent appellant.

(1) The party appealing shall within thirty days after the date of the order or decision complained of (a) file a notice of appeal with the city clerk specifying the parties taking the appeal and the order or decision appealed from and serve a copy of the notice upon the city attorney and (b) deposit the fees and bond or undertaking required pursuant to subsection (2) of this section or file an affidavit pursuant to subsection (3) of this section. The notice of appeal shall serve as a praecipe for a transcript.

(2) Except as provided in subsection (3) of this section, the appellant shall:

(a) Deposit with the city clerk a docket fee in the amount of the filing fee in district court for cases originally commenced in district court;

(b) Deposit with the city clerk a cash bond or undertaking with at least one good and sufficient surety approved by the city clerk, in the amount of two hundred dollars, on condition that the appellant will satisfy any judgment and costs that may be adjudged against him or her; and

(c) Deposit with the city clerk the fees for the preparation of a certified and complete transcript of the proceedings of the city relating to the order or decision appealed.

(3)(a) An appellant may file with the city clerk an affidavit alleging that the appellant is indigent. The filing of such an affidavit shall relieve the appellant of the duty to deposit any fee, bond, or undertaking required by subsection (2) of this section as a condition for the preparation of the transcript or the perfecting of the appeal by the appellant subject to the determination of the court as provided in section 15-1204. In conjunction with the filing of the petition for appeal as provided for in section 15-1204, the appellant shall file a copy of the affidavit alleging his or her indigency and the district court shall rule upon the issue of indigency prior to the consideration of any other matter relating to the appeal as provided in section 15-1204.

(b) An appellant determined to be indigent under this subsection shall not be required to deposit any fee, bond, or undertaking required by subsection (2) of this section. For purposes of this section, indigent means the inability to financially pursue the appeal without prejudicing the appellant's ability to provide economic necessities for the appellant or the appellant's family.

(c) An appellant determined not to be indigent shall, within thirty days after the determination, deposit with the city clerk the fees and bond or undertaking required by subsection (2) of this section. The appeal shall not proceed further until the city clerk notifies the court that the appropriate deposit has been made.

The time for appeal under this section begins to run as of the date the administrative body votes on the action to be taken, rather than the date on which the body finalizes its order. McCorison v. City of Lincoln, 218 Neb. 827, 359 N.W.2d 775 (1984).



15-1203 - City clerk; duties.

15-1203. City clerk; duties.

(1) Except as provided in subsection (2) of this section, the city clerk, on payment to him or her of the costs of the transcript, shall transmit within fifteen days to the clerk of the district court the docket fee and a certified and complete transcript of the proceedings of the city relating to the order or decision appealed. After receipt of such fee and transcript, the clerk of the district court shall docket the appeal.

(2) If the appellant files an affidavit alleging that he or she is indigent pursuant to section 15-1202, the city clerk shall transmit within fifteen days to the clerk of the district court a certified and complete transcript of the proceedings of the city relating to the order or decision appealed. After receipt of the transcript, the clerk of the district court shall docket the appeal.



15-1204 - Petition on appeal; time for filing; indigency.

15-1204. Petition on appeal; time for filing; indigency.

(1) The party appealing shall file a petition within thirty days after the date the transcript is filed in the district court.

(2) Except as provided in subsection (3) of this section, satisfaction of the requirements of subsections (1) and (2) of section 15-1202 and subsection (1) of this section shall perfect the appeal and give the district court jurisdiction of the matter appealed.

(3) Indigency shall be determined by the district court having jurisdiction of the appeal upon motion of the appellant before the court considers any other matter relating to the appeal. The court shall make a reasonable inquiry to determine the appellant's financial condition and shall consider such factors as the appellant's income, the availability to the appellant of other resources, including real and personal property, bank accounts, social security benefits, and unemployment or other benefits, the appellant's normal living expenses, the appellant's outstanding debts, the number and age of the appellant's dependents, and other relevant circumstances. If the appellant is deemed to be indigent, the satisfaction of the requirements of subsections (1) and (3) of section 15-1202 and subsection (1) of this section shall perfect the appeal and give the district court jurisdiction of the matter appealed.



15-1205 - District court; hearing; order; appeal.

15-1205. District court; hearing; order; appeal.

The district court shall hear the appeal as in equity and without a jury and determine anew all questions raised before the city. The court may reverse or affirm, wholly or partly, or may modify the order or decision brought up for review. Either party may appeal from the decision of the district court to the Court of Appeals.

This section does not limit review to illegality, but provides that appeals from various organs of a city of the primary class shall be considered as in equity. Thus, such decisions are quasi-judicial in nature and reviewable under section 15-1201 as in equity in both the trial and appellate courts. Moulton v. Board of Zoning Appeals, 251 Neb. 95, 555 N.W.2d 39 (1996).

On appeal from an order of the municipal human rights commission, the district court found the evidence insufficient to establish any unlawful employment discrimination by the employer. American Stores v. Jordan, 213 Neb. 213, 328 N.W.2d 756 (1982).



15-1301 - Terms, defined.

15-1301. Terms, defined.

As used in sections 15-1301 to 15-1307, unless the context otherwise requires:

(1) City shall mean any city of the primary class;

(2) Federal government shall mean the United States of America, or any agency or instrumentality, corporate or otherwise, of the United States of America; and

(3) Community development activity shall mean any activity authorized in sections 18-2101 to 18-2144, construction of community facilities, conservation and rehabilitation of property, neighborhood development, code enforcement and all of the jurisdiction and authority granted a housing authority under Chapter 71, article 15.



15-1302 - Community development agency; powers.

15-1302. Community development agency; powers.

A city which has a community development agency as authorized by law is hereby granted power and authority to:

(1) Do all community development activities;

(2) Do all things necessary to cooperate with the federal government in all matters relating to community development activities as a grantee, or as agent or otherwise; and

(3) Exercise the jurisdiction and authority granted under Chapter 71, article 15, acting independently, concurrently or by assisting or cooperating with any existing housing authority within the territorial jurisdiction of the city.



15-1303 - Citizen participation.

15-1303. Citizen participation.

Whenever a city proposes to exercise the power conferred in sections 15-1301 to 15-1307, the city shall certify that it has afforded adequate opportunity for citizen participation in the development of the annual application and has provided for the meaningful involvement of the residents of areas in which community development activities are to be concentrated in the planning and execution of these activities, including the provision of adequate information and resources.



15-1304 - Power to levy taxes and issue bonds and notes.

15-1304. Power to levy taxes and issue bonds and notes.

Whenever the city exercises the power conferred in sections 15-1301 to 15-1307, it shall have the power to levy taxes for the exercise of such jurisdiction and authority, and it shall also have the power to issue general obligation bonds, general obligation notes, revenue bonds and revenue notes including general obligation and revenue refunding bonds and notes for a community development activity under the power granted to any authority described or as otherwise authorized by home rule charter or state law.



15-1305 - City jurisdiction and authority; concurrent with and independent of housing authority; report; contents.

15-1305. City jurisdiction and authority; concurrent with and independent of housing authority; report; contents.

Whenever any city shall exercise the jurisdiction and authority granted in sections 15-1301 to 15-1307 with respect to Chapter 71, article 15, it shall have the jurisdiction and authority concurrent with and independent of any existing housing authority for such purposes within the city and its area of jurisdiction; Provided, that in order to coordinate the actions of the local housing authority and the community development agency, the local housing authority shall submit to the city council of such city, prior to the date it submits its annual budget request to the federal government, a complete report of its activities during the past calendar year and a complete description of its proposed actions for the coming calendar year. Such report shall include the number of units added to or removed from the authority's programs, the number of families housed by the authority, the number applying who were not housed and the reasons for their not being housed, the sources and amounts of all funds spent or to be spent and the amounts available for use in its housing programs that have not been used, and the policies of the authority on eligibility, admissions, occupancy, termination of tenancies, and grievance procedures. Such report shall be made available to the public upon its delivery to the city council, and shall be subject to public hearing prior to its formal acceptance by the council.



15-1306 - Acquisition of property; procedure.

15-1306. Acquisition of property; procedure.

Whenever any city shall exercise the jurisdiction and authority granted in sections 15-1301 to 15-1307 it shall comply with Chapter 76, article 12, regarding the acquisition of property for publicly financed projects.



15-1307 - Sections; supplementary.

15-1307. Sections; supplementary.

The provisions of sections 15-1301 to 15-1307 are supplementary to existing laws relating to cities of the primary class and confer upon such cities powers not heretofore granted.






Chapter 16 - CITIES OF THE FIRST CLASS

16-101 - Cities of the first class, defined; population required.

16-101. Cities of the first class, defined; population required.

All cities having more than five thousand and not more than one hundred thousand inhabitants, as may be ascertained and officially promulgated by the United States or under the authority of the State of Nebraska or by the authority of the mayor and city council of any such city, shall be known as cities of the first class. The population of a city of the first class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city.

Where the population of city of first class as shown by the last ten-year United States census drops below population of a city of such classification, it becomes automatically a city of second class. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

A city of the first class that adopts a "home rule" charter is a creature of law, and its corporate acts are governed by this chapter. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).

Provisions of the charter for a city of the first class appear in this chapter. City of Fremont v. Lea, 115 Neb. 565, 213 N.W. 820 (1927).

Classification of cities is constitutional. State ex rel. Jones v. Graham, 16 Neb. 74, 19 N.W. 470 (1884).

City is estopped to defend against waterworks bonds in hands of innocent purchasers where such bonds reflect city certified in bond that they were legally issued, it having plenary power so to do, though the bonds cited the wrong statutory section as authority therefor. City of Beatrice v. Edminson, 117 F. 427 (8th Cir. 1902).



16-102 - City of the second class; attainment of required population; incorporation as city of the first class.

16-102. City of the second class; attainment of required population; incorporation as city of the first class.

Whenever any city of the second class attains a population of more than five thousand inhabitants as provided by section 16-101, the mayor of such city shall certify such fact to the Secretary of State who upon the filing of such certificate shall by proclamation declare such city to be a city of the first class. Upon such proclamation being made by the Secretary of State, every officer of such cities shall within thirty days thereafter qualify and give bond as provided by sections 16-219, 16-304, and 16-318.



16-103 - Reorganization as city of the first class; transitional provisions.

16-103. Reorganization as city of the first class; transitional provisions.

(1) After the proclamation under section 16-102, the city shall be governed by the laws of this state applicable to cities of the first class, except that the government of such city shall continue as organized at the date of such proclamation until the reorganization as a city of the first class.

(2) The mayor and council members of the city of the second class shall be deemed to be the mayor and council members of the city of the first class on the date the proclamation is issued. All ordinances, bylaws, acts, rules, regulations, obligations, and proclamations existing and in force in or with respect to the city of the second class at the time of its incorporation as a city of the first class shall remain in full force and effect after such incorporation until repealed or modified by the city within one year after the date of the filing of the certificate pursuant to section 16-102.

(3) For the purpose of electing city officials under the provisions of law relating to cities of the first class, the terms of office for such officials shall be established by the city's governing body so as to conform with the intent and purpose of section 32-534.



16-104 - Wards; election districts; staggering of terms; procedure.

16-104. Wards; election districts; staggering of terms; procedure.

If a city of the second class becomes a city of the first class, the mayor and council shall divide the city into not less than three wards, as compact in form and equal in population as may be, the boundaries of which shall be defined by ordinance, to take effect at the next annual city election after reorganization except as provided in section 32-553. Each ward shall constitute an election district, except that when any ward has over five hundred legal voters, the mayor and council may divide such ward into two or more election districts. If it is necessary to establish the staggering of terms by nominating and electing council members for terms of different durations at the same elections, the candidates receiving the greatest number of votes shall be nominated and have their names placed on the general election ballot.



16-105 - Wards; election precincts.

16-105. Wards; election precincts.

Precinct lines in any part of any county not under township organization, embraced within the corporate limits of such city, shall correspond with the ward lines of the city, and such precinct shall correspond in number with the ward of the city and be coextensive with the same; Provided, when a ward is divided into election districts, the precinct corresponding with such ward shall be divided so as to correspond with the election districts.

Provision to substitute municipal courts, in justice of peace districts, is unconstitutional. State ex rel. Woolsey v. Morgan, 138 Neb. 635, 294 N.W. 436 (1940).

Under prior act, county boards could exercise only such powers as were expressly conferred and could not include several wards of a city, with the land adjoining, in one precinct. Morton v. Carlin, 51 Neb. 202, 70 N.W. 966 (1897).

A decision in a former suit, prosecuted years after the bonds were sold, in which suit, neither the purchaser nor his privy were parties, deciding that the precinct issuing them was illegally organized, and that the bonds were void, is not controlling authority, in a suit to collect on such bonds, where the proper authorities at the time of the issuance, certified such bonds were legally issued. Clapp v. Otoe County, 104 F. 473 (8th Cir. 1900).



16-106 - Repealed. Laws 1967, c. 64, § 5.

16-106. Repealed. Laws 1967, c. 64, § 5.



16-107 - Repealed. Laws 1967, c. 64, § 5.

16-107. Repealed. Laws 1967, c. 64, § 5.



16-108 - Repealed. Laws 1967, c. 64, § 5.

16-108. Repealed. Laws 1967, c. 64, § 5.



16-109 - Repealed. Laws 1967, c. 64, § 5.

16-109. Repealed. Laws 1967, c. 64, § 5.



16-110 - Repealed. Laws 1967, c. 64, § 5; Laws 1967, c. 65, § 1.

16-110. Repealed. Laws 1967, c. 64, § 5; Laws 1967, c. 65, § 1.



16-110.01 - Repealed. Laws 1967, c. 64, § 5.

16-110.01. Repealed. Laws 1967, c. 64, § 5.



16-111 - Repealed. Laws 1967, c. 64, § 5.

16-111. Repealed. Laws 1967, c. 64, § 5.



16-112 - Transferred to section 19-916.

16-112. Transferred to section 19-916.



16-113 - Transferred to section 19-917.

16-113. Transferred to section 19-917.



16-114 - Transferred to section 19-918.

16-114. Transferred to section 19-918.



16-114.01 - Transferred to section 19-919.

16-114.01. Transferred to section 19-919.



16-114.02 - Transferred to section 19-920.

16-114.02. Transferred to section 19-920.



16-114.03 - Transferred to section 19-921.

16-114.03. Transferred to section 19-921.



16-115 - Corporate name and seal; service of process.

16-115. Corporate name and seal; service of process.

The corporate name of each city of the first class shall be the City of ......................, and all process whatever affecting any such city shall be served in the manner provided for service of a summons in a civil action. The city shall procure and keep a seal with such emblem and device as it may think proper. Such seal may be either an engraved or ink stamp seal. It shall have included thereon the City of ................, together with date of incorporation, which shall be the seal of the city, and no other seal shall be used by the city. The impression or representation of the seal by stamp shall be sufficient sealing in all cases where sealing is required. An impression or representation of such seal shall be filed in the office of the Secretary of State, together with a resolution of the city council that the same has been duly adopted and is the seal of said city.

Provisions for service of process on city officers as herein provided must yield to section 48-813 where jurisdiction of Court of Industrial Relations is invoked. Communication Workers of America, AFL-CIO v. City of Hastings, 198 Neb. 668, 254 N.W.2d 695 (1977).



16-116 - Incorporation as city of the first class; applicability of existing law.

16-116. Incorporation as city of the first class; applicability of existing law.

All ordinances, bylaws, acts, regulations, rules and proclamations, existing and in force in any city at the time of its incorporation as a city of the first class, shall remain in full force and effect after such incorporation until the same are repealed or modified by such city.

Natural gas ordinance of second-class city remained in force at time it became a first-class city. Nebraska Natural Gas Co. v. City of Lexington, 167 Neb. 413, 93 N.W.2d 179 (1958).



16-117 - Annexation; powers; procedure; hearing.

16-117. Annexation; powers; procedure; hearing.

(1) Except as provided in sections 13-1111 to 13-1120 and 16-130 and subject to this section, the mayor and city council of a city of the first class may by ordinance at any time include within the corporate limits of such city any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power upon the mayor and city council to extend the limits of a city of the first class over any agricultural lands which are rural in character.

(2) The invalidity of the annexation of any tract of land in one ordinance shall not affect the validity of the remaining tracts of land which are annexed by the ordinance and which otherwise conform to state law.

(3) The city council proposing to annex land under the authority of this section shall first adopt both a resolution stating that the city is proposing the annexation of the land and a plan for extending city services to the land. The resolution shall state:

(a) The time, date, and location of the public hearing required by subsection (5) of this section;

(b) A description of the boundaries of the land proposed for annexation; and

(c) That the plan of the city for the extension of city services to the land proposed for annexation is available for inspection during regular business hours in the office of the city clerk.

(4) The plan adopted by the city council shall contain sufficient detail to provide a reasonable person with a full and complete understanding of the proposal for extending city services to the land proposed for annexation. The plan shall (a) state the estimated cost impact of providing the services to such land, (b) state the method by which the city plans to finance the extension of services to the land and how any services already provided to the land will be maintained, (c) include a timetable for extending services to the land proposed for annexation, and (d) include a map drawn to scale clearly delineating the land proposed for annexation, the current boundaries of the city, the proposed boundaries of the city after the annexation, and the general land-use pattern in the land proposed for annexation.

(5) A public hearing on the proposed annexation shall be held within sixty days following the adoption of the resolution proposing to annex land to allow the city council to receive testimony from interested persons. The city council may recess the hearing, for good cause, to a time and date specified at the hearing.

(6) A copy of the resolution providing for the public hearing shall be published in the official newspaper in the city at least once not less than ten days preceding the date of the public hearing. A map drawn to scale delineating the land proposed for annexation shall be published with the resolution. A copy of the resolution providing for the public hearing shall be sent by first-class mail following its passage to the school board of any school district in the land proposed for annexation.

(7) Any owner of property contiguous or adjacent to a city of the first class may by petition request that such property be included within the corporate limits of such city. The mayor and city council may include such property within the corporate limits of the city without complying with subsections (3) through (6) of this section.

(8) Notwithstanding the requirements of this section, the mayor and city council are not required to approve any petition requesting annexation or any resolution or ordinance proposing to annex land pursuant to this section.

1. Character of land

2. Statute of limitations

3. Miscellaneous

1. Character of land

The use of land for agricultural purposes is not dispositive of the character of the land, nor does it mean it is rural in character. It is the nature of its location as well as its use which determines whether it is rural or urban in character. Swedlund v. City of Hastings, 243 Neb 607, 501 N.W.2d 302 (1993).

A city of the first class may annex land contiguous to its corporate limits which is urban or suburban, including segments of highway, as determined by the characteristic of the land adjacent to that being annexed. Piester v. City of North Platte, 198 Neb. 220, 252 N.W.2d 159 (1977).

Under this section, a city of the first class may annex contiguous urban or suburban lands which are not agricultural lands rural in character. Webber v. City of Scottsbluff, 187 Neb. 282, 188 N.W.2d 814 (1971).

Agricultural lands which are urban not rural in character may be annexed. Voss v. City of Grand Island, 186 Neb. 232, 182 N.W.2d 427 (1970).

Section does not require legislative body to conduct trial-type evidentiary hearing or make express finding on character of land. Meyer v. City of Grand Island, 184 Neb. 657, 171 N.W.2d 242 (1969).

Words "as are urban or suburban in character" used in this section are not so vague and indefinite as to violate due process clause of the Constitution. Plumfield Nurseries, Inc. v. Dodge County, 184 Neb. 346, 167 N.W.2d 560 (1969).

The character of a segment of an interstate highway sought to be annexed by a city of the first class is determined by the characteristic of the land immediately adjacent to the segment sought to be annexed. Adam v. City of Hastings, 12 Neb. App. 98, 668 N.W.2d 272 (2003).

2. Statute of limitations

An action to enjoin a school district or part thereof, consequent upon annexation of territory by a city of the first class, is barred by the statute of limitations unless brought within one year from effective date of annexation ordinance. School Dist. No. 127 of Lincoln County v. Simpson, 191 Neb. 164, 214 N.W.2d 251 (1974).

3. Miscellaneous

So long as a substantial part of the connecting boundary touches the corporate limits, an annexation will not be void simply because parts of the connecting side do not touch the city or because portions of the annexed territory are narrower than the rest. County of Sarpy v. City of Papillion, 277 Neb. 829, 765 N.W.2d 456 (2009).

The valid part of an annexation ordinance may be carried into effect if what remains after the invalid part is eliminated contains the essential elements of a complete ordinance. County of Sarpy v. City of Papillion, 277 Neb. 829, 765 N.W.2d 456 (2009).

A city of the first class must adopt a specified annexation resolution and plan for extending services before annexing land. City of Elkhorn v. City of Omaha, 272 Neb. 867, 725 N.W.2d 792 (2007).

A city of the first class has no power to annex territory which is not contiguous or adjacent. Doolittle v. County of Lincoln, 191 Neb. 159, 214 N.W.2d 248 (1974).

City could not annex strategic air command base where its sole purpose was to increase city's revenue. United States v. City of Bellevue, 474 F.2d 473 (8th Cir. 1973).

United States had no standing to contest validity of city's annexation of alleged agricultural lands not owned and in which it had no interest, though but for such annexation lands of United States would not be lands contiguous to city, subject to annexation as such. United States v. City of Bellevue, 334 F.Supp. 881 (D. Neb. 1971).



16-118 - Annexation of land; deemed contiguous; when.

16-118. Annexation of land; deemed contiguous; when.

Lands, lots, tracts, streets, or highways shall be deemed contiguous although a stream, embankment, strip, or parcel of land not more than two hundred feet wide lies between the same and the corporate limits.

Although this section states that lands, lots, tracts, streets, or highways shall be deemed contiguous although a stream, embankment, strip, or parcel of land not more than 200 feet wide lies between the same and corporate limits, this section implies a situation where a strip of land is located parallel to the city limits. Johnson v. City of Hastings, 241 Neb. 291, 488 N.W.2d 20 (1992).

A city of the first class may annex land contiguous to its corporate limits which is urban or suburban, including segments of highway, as determined by the characteristic of the land adjacent to that being annexed. Piester v. City of North Platte, 198 Neb. 220, 252 N.W.2d 159 (1977).

An action to enjoin a school district or part thereof, consequent upon annexation of territory by a city of the first class, is barred by the statute of limitations unless brought within one year from effective date of annexation ordinance. School Dist. No. 127 of Lincoln County v. Simpson, 191 Neb. 164, 214 N.W.2d 251 (1974).

Territory purportedly annexed was not contiguous or adjacent as it was separated from city boundary by river over two hundred feet wide. Doolittle v. County of Lincoln, 191 Neb. 159, 214 N.W.2d 248 (1974).

The character of a segment of an interstate highway sought to be annexed by a city of the first class is determined by the characteristic of the land immediately adjacent to the segment sought to be annexed. Adam v. City of Hastings, 12 Neb. App. 98, 668 N.W.2d 272 (2003).



16-119 - Annexation; extraterritorial property use; continuation.

16-119. Annexation; extraterritorial property use; continuation.

Any extraterritorial property use regulations imposed upon any annexed lands by the city before such annexation shall continue in full force and effect until otherwise changed.



16-120 - Annexation; inhabitants; services; when.

16-120. Annexation; inhabitants; services; when.

The inhabitants of territories annexed to such city shall receive substantially the services of other inhabitants of such city as soon as practicable. Adequate plans and necessary city council action to furnish such services shall be adopted not later than one year after the date of annexation, and such inhabitants shall be subject to the ordinances and regulations of such city, except that the one-year period shall be tolled pending final court decision in any court action to contest such annexation.

This section requires a city to furnish city services to newly annexed areas within 1 year after annexation. In re Application of City of Grand Island, 247 Neb. 446, 527 N.W.2d 864 (1995).

Requirement of this section that benefits of annexation be furnished as soon as practicable after annexation meets requirements of due process. Plumfield Nurseries, Inc. v. Dodge County, 184 Neb. 346, 167 N.W.2d 560 (1969).

Where not impossible for city to provide services within one year, action contesting annexation on ground of such alleged inability was premature. United States v. City of Bellevue, 334 F.Supp. 881 (D. Neb. 1971).



16-121 - Annexation; validation.

16-121. Annexation; validation.

Whenever a city of the first class lawfully reannexes territory which it had formerly annexed but which annexation was illegal because the statutes under which such original annexation was made were unconstitutional and void, (1) all contracts for public improvements, warrants and bonds issued by the city of the first class with respect to such territory and all payments made thereon shall thereby be validated, binding and legal upon such city of the first class in the same manner and with the same effect as if the original annexation had been lawful, (2) all obligations of any sanitary and improvement district assumed by a city of the first class with respect to such territory shall thereby be validated, binding and legal upon such city of the first class in the same manner and with the same effect as if the original annexation had been lawful, and (3) such city of the first class may issue bonds under the appropriate statutes relating to public improvements to refund the warrants, warrant interest and any unpaid cost with respect to public improvements referred to in subdivision (1) of this section in the same manner and with the same effect as if the original annexation had been lawful.

United States had no standing to contest validity of former annexation of land not owned. United States v. City of Bellevue, 334 F.Supp. 881 (D. Neb. 1971).



16-122 - Annexation of city of the second class or village; conditions.

16-122. Annexation of city of the second class or village; conditions.

In addition to existing annexation powers, the mayor and council of any city of the first class may by ordinance annex any village or second-class city which is entirely surrounded by such city, if the following conditions exist:

(1) The city has water mains adjacent to the village or second-class city which are available for extension into and have capacity to serve the village or second-class city;

(2) The city has sanitary sewer lines adjacent to the village or second-class city which are available for extension into and have capacity to serve the village or second-class city;

(3) The city has water and sewer treatment facilities which have the capacity to serve the village or second-class city; and

(4) The city has police, fire, and snow removal facilities which have the capacity to serve the village or second-class city.

In determining whether a village or second-class city is entirely surrounded by a city for annexation purposes, any land adjacent to the village or second-class city which is legally immune from annexation by either the city or the village, or second-class city, shall not be considered if the village or second-class city is otherwise surrounded by the city.

The requirement that the annexing city have sewer treatment facilities with capacity to serve the city annexed was to insure the residents of the annexed city sewer treatment service. City of Parkview v. City of Grand Island, 188 Neb. 267, 196 N.W.2d 197 (1972).



16-123 - Annexation; powers; when restricted.

16-123. Annexation; powers; when restricted.

Notwithstanding the powers granted by section 16-122, no village or city of the second class may be annexed by a city of the first class when such village or city of the second class has its own sewage disposal plant, sewage disposal system, water well, water tower, water distribution system, and electrical distribution system or contracts for such services and facilities with an entity or entities other than such city of the first class.



16-124 - Annexation; succession to property, contracts, obligations, and choses in action.

16-124. Annexation; succession to property, contracts, obligations, and choses in action.

Whenever any city of the first class shall extend its boundaries so as to annex any village or second-class city, the charter, laws, ordinances, powers, and government of such city of the first class shall at once extend over the territory embraced within any village or second-class city so annexed. Such city of the first class shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind held by or belonging to the village or second-class city so annexed; and it shall be liable for and assume and carry out all valid contracts, obligations, franchises, and licenses of any such village or second-class city so annexed; Provided, that any obligations incurred by such village or second-class city for water, paving, sewer or sewer treatment purposes, shall remain the obligation of the real property in such village or second-class city as its boundaries existed immediately prior to such annexation. Such village or second-class city so annexed shall be deemed fully compensated by virtue of such annexation and the assumption of its obligations and contracts for all its property and property rights of every kind so acquired.



16-125 - Annexation; assessments, fines, licenses, fees, claims, demands; paid to and collection by city of the first class.

16-125. Annexation; assessments, fines, licenses, fees, claims, demands; paid to and collection by city of the first class.

All taxes, assessments, fines, licenses, fees, claims, and demands of every kind assessed or levied against persons or property within any such village or second-class city so annexed, shall be paid to and collected by such city of the first class.



16-126 - Taxes and special assessments; annexation; effect.

16-126. Taxes and special assessments; annexation; effect.

All taxes and special assessments which such village or second-class city so annexed was authorized to levy or assess and which are not levied or assessed at the time of such annexation for any kind of public improvements made by it or in process of construction or contracted for, may be levied or assessed by such city of the first class, and such city of the first class shall have power to reassess all special assessments or taxes levied or assessed by any such village or second-class city so annexed, in all cases where such village or second-class city is authorized to make reassessments or relevies of such taxes and assessments.



16-127 - Annexation; pending actions at law or in equity; prosecution and defense by city of the first class.

16-127. Annexation; pending actions at law or in equity; prosecution and defense by city of the first class.

All actions at law or in equity pending in any court in favor of or against any village or second-class city so annexed at the time such annexation takes effect, shall be prosecuted by or defended by such city of the first class, and all rights of action existing against any village or second-class city so annexed at the time of such annexation or accruing thereafter on account of any transaction had with or under any law or ordinance of such village or second-class city, may be prosecuted against such city of the first class.



16-128 - Annexation; records, books, bonds, funds, and property; property of city of the first class; officers; termination.

16-128. Annexation; records, books, bonds, funds, and property; property of city of the first class; officers; termination.

All officers of any village or second-class city so annexed having books, papers, records, bonds, funds, effects or property of any kind in their hands or under their control belonging to any such village or second-class city, shall upon taking effect of such annexation deliver the same to the respective officers of such city of the first class as may be by law or ordinance or limitation of such city entitled or authorized to receive the same. Upon such annexation taking effect, the terms and tenure of all offices and officers of any such village or second-class city so annexed shall terminate and entirely cease.



16-129 - Annexation; disconnection; procedure.

16-129. Annexation; disconnection; procedure.

Whenever any person or persons owning any real property within and adjacent to the corporate limits of any city of the first class or whenever the owner or owners of any unoccupied territory so situated owning land of not less than twenty acres shall desire to have the same disconnected therefrom, they may file request with the city council, asking that such territory be detached therefrom. The request shall contain the legal description of the property sought to be detached. If the city council determines that the property meets the requirements of this section and that part or all thereof ought to be detached, it shall by a majority vote of its members order such property detached from the city. A certified copy of such order shall be filed by the city clerk in the office of the register of deeds.



16-130 - Annexation by city within county between 100,000 and 200,000 inhabitants; mayor and city council; powers; notice; contents; liability; limitation on action.

16-130. Annexation by city within county between 100,000 and 200,000 inhabitants; mayor and city council; powers; notice; contents; liability; limitation on action.

(1) The provisions of this section shall govern annexation by a city of the first class located in whole or in part within the boundaries of a county having a population in excess of one hundred thousand inhabitants but less than two hundred thousand inhabitants.

(2) Except as provided in sections 13-1111 to 13-1120 and subject to this section, the mayor and city council of a city of the first class described in subsection (1) of this section may by ordinance at any time include within the corporate limits of such city any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power upon the mayor and city council to extend the limits of such a city over any agricultural lands which are rural in character.

(3) The invalidity of the annexation of any tract of land in one ordinance shall not affect the validity of the remaining tracts of land which are annexed by the ordinance and which otherwise conform to state law.

(4) Any owner of property contiguous or adjacent to such a city may by petition request that such property be included within the corporate limits of such city.

(5) Notwithstanding the requirements of this section, the mayor and city council are not required to approve any petition requesting annexation or any resolution or ordinance proposing to annex land pursuant to this section.

(6) Not later than fourteen days prior to the public hearing before the planning commission on a proposed annexation by the city, the city clerk shall send notice of the proposed annexation by certified mail, return receipt requested, to any of the following entities serving customers in such city or in the area proposed for annexation: Any natural gas public utility as defined in section 66-1802; any natural gas utility owned or operated by the city; any metropolitan utilities district; any public power district; any public power and irrigation district; any municipality; any electric cooperative; and any other governmental entity providing electric service. Such notice shall include a copy of the proposed annexation ordinance, the date, time, and place of the public hearing before the planning commission on the proposed annexation ordinance, and a map showing the boundaries of the area proposed for annexation.

(7) Prior to the final adoption of the annexation ordinance, the minutes of the city council meeting at which such final adoption was considered shall reflect formal compliance with the provisions of subsection (6) of this section.

(8) No additional or further notice beyond that required by subsection (6) of this section shall be necessary in the event (a) that the scheduled city council public hearing on the proposed annexation is adjourned, continued, or postponed until a later date or (b) that subsequent to providing such notice the ordinance regarding such proposed annexation was amended, changed, or rejected by action of the city council prior to formal passage of the annexation ordinance.

(9) Except for a willful or deliberate failure to cause notice to be given, no annexation decision made by a city either to accept or reject a proposed annexation, either in whole or in part, shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made.

(10) Except for a willful or deliberate failure to cause notice to be given, the city and its employees shall not be liable for any damage to any person resulting from any failure to cause notice to be given as required by this section when a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed annexation, either in whole or in part, by the city council.

(11) No action to challenge the validity of the acceptance or rejection of a proposed annexation on the basis of this section shall be filed more than one year following the date of the formal acceptance or rejection of the annexation by the city council.



16-201 - General powers.

16-201. General powers.

Each city of the first class shall be a body corporate and politic and shall have power (1) to sue and be sued, (2) to purchase, lease, lease with option to buy, or acquire by gift or devise and to hold real and personal property within or without the limits of the city and real estate sold for taxes for the use of the city in such manner and upon such terms and conditions as may be deemed in the best interests of the city, (3) to sell and convey, exchange, or lease any real or personal property owned by the city, including park land, in such manner and upon such terms and conditions as may be deemed in the best interests of the city, except that real estate owned by the city may be conveyed without consideration to the State of Nebraska for state armory sites or, if acquired for state armory sites, shall be conveyed in the manner strictly as provided in sections 18-1001 to 18-1006, (4) to make all contracts and do all other acts in relation to the property and concerns of the city necessary to the exercise of its corporate powers, and (5) to exercise such other and further powers as may be conferred by law.

Where the population of city of first class, as shown by the last United States census, drops below the numerical requirement for such class, it becomes a city of second class. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

Cities of the first class, which adopt a "home rule" charter, possess no power to remit or cancel interest or penalties on special taxes, though such cities have power to sue and be sued, to make contracts and do all acts in relation to property and concerns of the city, necessary to exercise its corporate functions. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).

City has authority, by ordinance, to make all rules and regulations, not inconsistent with state laws, as are expedient, but council's discretion in such matters must be exercised, in a reasonable and not an arbitrary and discriminating manner. State ex rel. Andruss v. Mayor & Council of City of North Platte, 120 Neb. 413, 233 N.W. 4 (1930).

The city's allowance of a claim will not be set aside by suit of a taxpayer, where the city retains the property, though the manner of entering into said contract was irregular and defective, and where there was no fraud, or lack of consideration. Stickel Lumber Co. v. City of Kearney, 103 Neb. 636, 173 N.W. 595 (1919).

Municipality possesses only such powers as are expressly conferred by statute, or as are necessary to carry into effect the powers enumerated. State ex rel. Ransom v. Irey, 42 Neb. 186, 60 N.W. 601 (1894).



16-202 - Real estate; conveyance; how effected; remonstrance; procedure; hearing.

16-202. Real estate; conveyance; how effected; remonstrance; procedure; hearing.

The power to sell and convey any real estate owned by the city, including park land, except real estate used in the operation of public utilities and except real estate for state armory sites for the use of the State of Nebraska as expressly provided in section 16-201, shall be exercised by ordinance directing the conveyance of such real estate and the manner and terms thereof. Notice of such sale and the terms thereof shall be published for three consecutive weeks in a legal newspaper published in or of general circulation in such city immediately after the passage and publication of such ordinance.

If within thirty days after the passage and publication of such ordinance a remonstrance against such sale is signed by registered voters of the city equal in number to thirty percent of the registered voters of the city voting at the last regular municipal election held therein and is filed with the governing body of such city, the property shall not then, nor within one year thereafter, be sold. If the date for filing the remonstrance falls upon a Saturday, Sunday, or legal holiday, the signatures shall be collected within the thirty-day period, but the filing shall be considered timely if filed or postmarked on or before the next business day. Upon the receipt of the remonstrance, the governing body of such city, with the aid and assistance of the election commissioner or county clerk, shall determine the validity and sufficiency of signatures on the remonstrance. The governing body of such city shall deliver the remonstrance to the election commissioner or county clerk by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Upon receipt of the remonstrance, the election commissioner or county clerk shall issue to the governing body a written receipt that the remonstrance is in the custody of the election commissioner or county clerk. The election commissioner or county clerk shall compare the signature of each person signing the remonstrance with the voter registration records to determine if each signer was a registered voter on or before the date on which the remonstrance was filed with the governing body. The election commissioner or county clerk shall also compare the signer's printed name, street and number or voting precinct, and city, village, or post office address with the voter registration records to determine whether the signer was a registered voter. The signature and address shall be presumed to be valid only if the election commissioner or county clerk determines that the printed name, street and number or voting precinct, and city, village, or post office address matches the registration records and that the registration was received on or before the date on which the remonstrance was filed with the governing body. The determinations of the election commissioner or county clerk may be rebutted by any credible evidence which the governing body finds sufficient. The express purpose of the comparison of names and addresses with the voter registration records, in addition to helping to determine the validity of the remonstrance, the sufficiency of the remonstrance, and the qualifications of the signer, shall be to prevent fraud, deception, and misrepresentation in the remonstrance process. Upon completion of the comparison of names and addresses with the voter registration records, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name and address of each signer found not to be a registered voter and the signature page number and line number where the name is found, and if the reason for the invalidity of the signature or address is other than the nonregistration of the signer, the election commissioner or county clerk shall set forth the reason for the invalidity of the signature. If the election commissioner or county clerk determines that a signer has affixed his or her signature more than once to the remonstrance and that only one person is registered by that name, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name of the duplicate signature and shall count only the earliest dated signature. The election commissioner or county clerk shall certify to the governing body the number of valid signatures necessary to constitute a valid remonstrance. The election commissioner or county clerk shall deliver the remonstrance and the certifications to the governing body within forty days after the receipt of the remonstrance from the governing body. The delivery shall be by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Not more than twenty signatures on one signature page shall be counted.

The governing body shall, within thirty days after the receipt of the remonstrance and certifications from the election commissioner or county clerk, hold a public hearing to review the remonstrance and certifications and receive testimony regarding them. The governing body shall, following the hearing, vote on whether or not the remonstrance is valid and shall uphold the remonstrance if sufficient valid signatures have been received.



16-203 - Property tax; levy; amount.

16-203. Property tax; levy; amount.

A city of the first class may levy taxes for general revenue purposes in any one year, not exceeding forty-two cents on each one hundred dollars upon the taxable value of all the taxable property in the limits of such city. This section shall not be construed so as to affect the limitation on maximum annual levies for all municipal purposes in the city in any one year as set forth in section 16-702.

In absence of a limitation in the act granting it authority to issue bonds, the city has power to levy sufficient taxes to pay the same, and a judgment against the city for the amount of the bonds, puts the question of authority to levy the tax to pay such bonds to rest, and mandamus will enforce such levy. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-204 - Other taxes; power to levy.

16-204. Other taxes; power to levy.

A city of the first class may levy any other tax or special assessment authorized by law, and appropriate money and provide for the payment of the debts and expenses of the city.

While the burden is upon he who denies a lien for general taxes, to prove them void, yet he who seeks to enforce a lien for special taxes, has the burden of proving their validity. Farmer L. & T. Co. v. Hastings, 2 Neb. Unof. 337, 96 N.W. 104 (1902).

In absence of limitation in the act granting it authority to issue bonds, the city has power to levy sufficient taxes to pay the same, and a judgment against the city for the amount of the bonds, puts the question of authority to levy the tax to pay such bonds to rest, and mandamus will enforce such levy. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-205 - License or occupation tax; power to levy; exceptions.

16-205. License or occupation tax; power to levy; exceptions.

A city of the first class may raise revenue by levying and collecting a license or occupation tax on any person, partnership, limited liability company, corporation, or business within the limits of the city and to regulate same by ordinance. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the class upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from such taxation as well as concerts and all other musical entertainments given exclusively by the citizens of the city.

City of the first class may impose an excise, license, or occupation tax upon a given class of business, when such tax is definite, reasonable, and uniform. Gooch Food Products Co. v. Rothman, 131 Neb. 523, 268 N.W. 468 (1936).

City by ordinance may levy and collect an occupation tax from a telegraph company though part of its business is interstate, and such tax is not measured by the profits thereof. City of Grand Island v. Postal Telegraph Cable Co., 92 Neb. 253, 138 N.W. 169 (1912).

A property tax, based upon the value of a corporate franchise, and an occupation tax based upon gross earning of such company, are in nowise identical and do not constitute double taxation. Lincoln Traction Co. v. City of Lincoln, 84 Neb. 327, 121 N.W. 435 (1909).

Where a city ordinance imposes an occupation tax, and provides a special means of enforcing it, such method is generally exclusive, and if the only method is illegal, the ordinance as a whole is inoperative as the courts will not substitute a different and legal method of enforcement. City of Omaha v. Harmon, 58 Neb. 339, 78 N.W. 623 (1899).

Under prior act an ordinance for an occupation tax on a telegraph company doing both inter and intrastate business from within the city is valid and will be presumed to be a tax on that part of such business, as is intrastate, unless the act imposes such tax on the gross income. Western Union Telegraph Co. v. City of Fremont, 39 Neb. 692, 58 N.W. 415, 26 L.R.A. 698 (1894).

Statutory provision authorizing cities to levy and collect occupation taxes is not repugnant to the Constitution, and while a provision making it a misdemeanor to conduct business, without first obtaining a license, and declaring a penalty or imprisonment, for such failure, is void, yet so much of the theory as fixes a civil liability is unaffected and valid. Templeton v. City of Tekamah, 32 Neb. 542, 49 N.W. 373 (1891).

The levy and collection of an occupation tax are not repugnant to the terms of the Constitution. Magneau v. City of Fremont, 30 Neb. 843, 47 N.W. 280 (1890), 9 L.R.A. 786 (1890), 27 A.S.R. 436 (1890).

Cities and villages may impose an occupation tax on liquor dealers, but a municipality may not make payment of such tax a condition precedent to the issuance of a license. State ex rel. Sage v. Bennett, 19 Neb. 191, 26 N.W. 714 (1886).



16-206 - Dogs and other animals; regulation; license tax; enforcement.

16-206. Dogs and other animals; regulation; license tax; enforcement.

A city of the first class may collect a license tax from the owners and harborers of dogs and other animals in an amount which shall be determined by the governing body of such city and enforce the same by appropriate penalties. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals. The city may cause the destruction of any dog or other animal, for which the owner or harborer shall refuse or neglect to pay such license tax. It may regulate, license, or prohibit the running at large of dogs and other animals and guard against injuries or annoyances therefrom and authorize the destruction of the same when running at large contrary to the provisions of any ordinance.



16-207 - Streets and sidewalks; regulation; declaration of nuisance; procedure.

16-207. Streets and sidewalks; regulation; declaration of nuisance; procedure.

A city of the first class may by ordinance provide for the removal of all obstructions from the sidewalks, curbstones, gutters, and crosswalks at the expense of the owners or occupants of the grounds fronting thereon or at the expense of the person placing the same there and may require and regulate the planting and protection of shade trees in the streets and along the same and the trimming and removing of the same.

A city of the first class may by ordinance declare it to be a nuisance for a property owner to permit, allow, or maintain any dead or diseased trees within the right-of-way of streets within the corporate limits of the city. Notice to abate and remove such nuisance and notice of the right to a hearing and the manner in which it may be requested shall be given to each owner or owner's duly authorized agent and to the occupant, if any, by personal service or certified mail. Within thirty days after the receipt of such notice, if the owner or occupant of the lot or piece of ground does not request a hearing or fails to comply with the order to abate and remove the nuisance, the city may have such work done and may levy and assess all or any portion of the costs and expenses of the work upon the lot or piece of ground so benefited in the same manner as other special taxes for improvements are levied and assessed.

The city may also regulate the building of bulkheads, cellars, basements, ways, stairways, railways, windows, doorways, awnings, hitching posts and rails, lampposts, awning posts, and all other structures projecting upon or over any adjoining excavation through and under the sidewalks in the city.



16-208 - Repealed. Laws 1980, LB 741, § 1.

16-208. Repealed. Laws 1980, LB 741, § 1.



16-209 - Transportation of freight; regulation.

16-209. Transportation of freight; regulation.

A city of the first class by ordinance may regulate the transportation of articles through the streets, and prevent injuries to the streets from overloaded vehicles.



16-210 - Streets and sidewalks; use; safety regulations.

16-210. Streets and sidewalks; use; safety regulations.

A city of the first class may prevent and remove all encroachments into and upon all sidewalks, streets, avenues, alleys, and other city property, and prevent and punish all horseracing, fast driving or riding in the streets, highways, alleys, bridges or places in the city, and all games, practices or amusements therein likely to result in damage to any person or property. It may regulate, prevent, and punish the operation of vehicles or the riding, driving or passing of animals over or upon any streets or sidewalks of the city; regulate and prevent the use of streets, sidewalks, and public grounds for signs, sign posts, awnings, telegraph, telephone or other poles, racks, bulletin boards, and the posting of handbills and advertisements; regulate traffic and sale upon the streets, sidewalks and public places; punish and prohibit cruelty to animals; and regulate and prevent the moving of buildings through or upon the streets.

Where the Legislature has provided a limitation upon the speed of vehicles, the city, by ordinance, may make further restrictions, if the same are reasonable and made necessary by the circumstances, and such ordinances do not prohibit or restrict the free use of the streets. Christensen v. Tate, 87 Neb. 848, 128 N.W. 622 (1910).

Prior to the enactment of this section in 1901, the fee of the streets was in the city in trust for public use, and such city could not sell or permanently obstruct them, without compensation being paid owners of property specially injured thereby. Omaha & R. V. R. R. Co. v. Rogers, 16 Neb. 117, 19 N.W. 603 (1884); Burlington & M. R. R. Co. v. Reinhackle, 15 Neb. 279, 18 N.W. 69 (1883), 48 Am. R. 342 (1883).

A purchaser of a tract by metes and bounds is not entitled to an injunction to restrain claimant from enclosing an alley, where the addition from which purchaser obtained his tract, was not platted, dedicated nor conveyed to public. Bushman v. Gibson, 15 Neb. 676, 20 N.W. 106 (1884).

Court will not by mandamus compel city to remove building temporarily placed in the street, which placement was reasonable and necessary for the erection of a building upon an adjoining lot, provided, the obstruction was not unreasonably prolonged. State ex rel. Beatty v. City of Omaha, 14 Neb. 265, 15 N.W. 210 (1883), 45 Am. R. 108 (1883).

City is primarily liable for injury, though it has recourse from owner, where owner let a contract for excavation of a sidewalk space, and where by reason of the acts of negligence of the contractor in making such excavation, the plaintiff was injured. Palmer v. City of Lincoln, 5 Neb. 136, 25 Am. R. 470 (1876).



16-211 - Railroads; depots; power to regulate.

16-211. Railroads; depots; power to regulate.

A city of the first class by ordinance may regulate levees, depots, depot grounds, and places for storing freight and goods, and provide for and regulate the passage of railways through the streets and public grounds of the city, reserving the rights of all persons injured thereby.



16-212 - Railroads; safety regulations; power to prescribe.

16-212. Railroads; safety regulations; power to prescribe.

A city of the first class by ordinance may regulate the crossing of railway tracks and provide precautions and prescribe rules regulating the same; regulate the running of railway engines, cars, and trucks within the limits of said city, and prescribe rules relating thereto, and govern the speed thereof; and make other and further provisions, rules, and restrictions to prevent accidents at the crossings and on the tracks of railways, and to prevent fires from engines. It may regulate and prescribe the manner of running street cars, require the heating and cleaning of same, and fix and determine the fare charged; require the lighting of any railways within the city, the cars of which are propelled by steam, in such manner as they shall prescribe, and fix and determine the number, style, and size of the lampposts, burners, lamps, and all other fixtures and apparatus necessary for such lighting, and the points of location for such lampposts; and in case the company owning or operating such railways shall fail to comply with such requirements, the council may cause the same to be done by giving notice of the same and may assess the expense thereof against such company, and the same shall constitute a lien on any real estate belonging to such company, and lying within said city, and may be collected in the same manner as taxes for general purposes. The city may require railroad companies to keep flagmen at all railroad crossings of streets, and provide protection against injury to persons and property in the use of such railroads; compel any railroad to raise or lower their railroad tracks to conform to the general grade, which may at any time be established by such city, and where such tracks run lengthwise through or over any street, alley or highway, to keep the same level with the street surface; compel and require railroad companies to keep open the streets, and to construct and keep in repair ditches, drains, sewers and culverts, along and under their railroad tracks, and to pave their whole right-of-way on all paved streets, and keep the same in repair.



16-213 - Money; power to borrow.

16-213. Money; power to borrow.

A city of the first class may borrow money on the credit of the city and pledge the credit, revenue, and public property of the city for the payment thereof, when authorized in the manner herein provided.



16-214 - Bonds; refunding indebtedness; rate of interest.

16-214. Bonds; refunding indebtedness; rate of interest.

A city of the first class by ordinance may provide for issuing bonds, for the purpose of funding any and all indebtedness of the city, due or to become due. Floating indebtedness shall be funded only by authority of a vote of the people, but the mayor and council may by a two-thirds vote issue bonds to pay off any bonded debt without a vote of the people.

Strict compliance with all the prerequisites of the statute must be shown before mandamus will compel Auditor of Public Accounts to register a bond issue, and where notice of bond election was given for twenty days and statute requires four weeks, such notice is not sufficient. State ex rel. City of Fremont v. Babcock, 25 Neb. 500, 41 N.W. 450 (1889).



16-215 - Bonds; sinking fund; authorized; tax to retire bonds.

16-215. Bonds; sinking fund; authorized; tax to retire bonds.

A city of the first class may make provision for a sinking fund to pay accruing interest and to pay at maturity the principal of the bonded indebtedness of the city, levy and collect taxes on all the taxable property in the city, in addition to other taxes, for the purpose of paying the same, and provide that the tax shall be paid in cash.



16-216 - Special elections; authorized; regulation.

16-216. Special elections; authorized; regulation.

A city of the first class may provide for the holding and regulation of special elections, the return and canvass of votes cast thereat, and pay the expenses of the same.

In absence of a limitation in the act granting it authority to issue bonds, the city has power to levy sufficient taxes to pay the same, and a judgment against the city for the amount of the bonds puts the question of authority to levy the tax to pay such bonds to rest, and mandamus will enforce such levy. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-217 - Officers; removal; vacancies; how filled.

16-217. Officers; removal; vacancies; how filled.

A city of the first class by ordinance may provide for the removal of elective officers of the city for misconduct. The city may create any office that it deems necessary for the good government and interest of the city. The city may provide for filling vacancies which occur in any elective office, except the mayor or member of the city council, by appointment by the mayor with the consent of the council to hold his or her office for the unexpired term. Whenever the city council fails to consent to any appointment made under this section by the mayor by the close of the second regular council meeting following the announcement of the appointment, the vacancy shall be filled by a special election to be held as prescribed by ordinance in the ward in which such vacancy exists. A vacancy in the office of the mayor or on the city council shall be filled as provided in section 32-568.

Where a board has authority to remove an officer for cause, a court will not interfere by injunction, where the board has not acted. Cox v. Moores, 55 Neb. 34, 75 N.W. 35 (1898).

Where statute provides "for removing officers of the city for misconduct", the council acting without the mayor, is without power to remove the mayor and such attempted removal is null and void. Stahlhut v. Bauer, 51 Neb. 64, 70 N.W. 496 (1897).



16-218 - Officers; regulation.

16-218. Officers; regulation.

A city of the first class by ordinance may regulate and prescribe the powers, duties, and compensation of the officers of the city not herein provided for, and classify the several offices and positions of trust or employment in the public service on the basis of merit through such agency as the local governing body shall provide for that purpose, upon approval by a majority of the electors of said city voting on such proposition.



16-219 - Officers; bonds or insurance; restrictions upon officers as sureties.

16-219. Officers; bonds or insurance; restrictions upon officers as sureties.

A city of the first class by ordinance may require all officers or servants, elected or appointed, to give bond and security or evidence of equivalent insurance for the faithful performance of their duties. No officer shall become surety upon the official bond of another, or upon any contractor's bond, license, or appeal bond given to the city, or under any ordinance thereof, or from conviction in the county court for violation of any ordinance of such city.



16-220 - Officers; reports; required; when.

16-220. Officers; reports; required; when.

A city of the first class may require from any officer of the city at any time a report in detail of the transactions in his office or of any matters connected therewith.



16-221 - Watercourses; surface waters; regulation.

16-221. Watercourses; surface waters; regulation.

A city of the first class may establish, alter, and change the channel of watercourses, and wall and cover them over. No city shall be liable in damages on account of the accumulations of surface waters which fall upon its site, or any portion thereof, unless such accumulations be caused by the act of a city officer while employed in his official capacity and by authorization of the mayor and council first entered of record.

Courts by injunction will prevent a village from accumulating surface waters upon its site or any portion thereof and discharging it by ditches upon lands of another. Andrews v. Village of Steele City, 2 Neb. Unof. 676, 89 N.W. 739 (1902).



16-222 - Fire department; establishment authorized; fire prevention; regulations.

16-222. Fire department; establishment authorized; fire prevention; regulations.

A city of the first class may provide for the organization and support of a fire department; procure fire engines, hooks, ladders, buckets and other apparatus; organize fire engine, hook and ladder, and bucket companies, and prescribe rules for duty and the government thereof, with such penalties as the council may deem proper, not exceeding one hundred dollars; make all necessary appropriations therefor; and establish regulations for the prevention and extinguishment of fires. It may prescribe limits within which no building shall be constructed except of brick, stone or other incombustible material, with fireproof roof, and impose a penalty for the violation of such ordinance. It may cause the destruction or removal of any building constructed or repaired in violation of such ordinance, and after such limits are established no special permits shall be given for the erection or repairing of buildings of combustible material. It may regulate the construction and inspection of, and order the suppression of and cleaning of fireplaces, chimneys, stoves, stovepipes, ovens, boilers, kettles, forges or any apparatus used in any building, manufactory or business which may be dangerous in causing or promoting fires, and prescribe limits within which dangerous or obnoxious and offensive business may be carried on.

A city is liable, under the workmen's compensation law, to a fireman injured while attending a firemen's convention with the consent and approval of city authorities. City of Fremont v. Lea, 115 Neb. 565, 213 N.W. 820 (1927).



16-222.01 - Emergency response systems; legislative findings.

16-222.01. Emergency response systems; legislative findings.

The Legislature finds that matters relating to emergency medical first response and fire protection are matters of state concern, particularly in larger cities that rely primarily or entirely upon volunteers to provide these services. Recognizing the increasing complexity and difficulty of providing these services, the stringent and growing training demands made upon volunteers, the demographics of an aging population, the economic pressures that deny or inhibit employers from granting the opportunity for volunteers to respond to emergency calls during business hours, and the economic costs to residents and businesses of financing either a paid or partly paid emergency response system, the Legislature hereby declares the necessity of establishing a system and process whereby certain cities of the first class would be required to review, study, and modify on a continuing basis their emergency response systems, with appropriate public input, based upon local conditions and circumstances.



16-222.02 - Employment of full-time fire chief; appointment; duties.

16-222.02. Employment of full-time fire chief; appointment; duties.

Not later than January 5, 2009, each city of the first class with a population in excess of thirty-seven thousand five hundred inhabitants shall employ a full-time fire chief with appropriate training, credentials, and experience and for whom firefighting or emergency medical first response is a full-time career. The fire chief shall be appointed by the mayor with the approval of the city council or by the city manager in cities that have adopted the city manager plan of government. The fire chief shall have the immediate superintendence of the fire prevention, fire suppression, and emergency medical first response services and the facilities and equipment related to such services of the city. The fire chief shall promulgate, implement, and enforce rules governing the actions and conduct of volunteer members of the department so as to be in conformity with the personnel policies of the city.



16-222.03 - Fire chief; annual report; contents; report to city council.

16-222.03. Fire chief; annual report; contents; report to city council.

(1) In addition to such other duties as may be performed by the fire chief employed pursuant to section 16-222.02, he or she shall keep and maintain full and complete records regarding the twelve-month period ending thirty days prior to the annual report of the chief to the city council as provided for in subsection (2) of this section. Such records include, but are not limited to, the number of volunteers in active volunteer service providing emergency response services to the city including their ages, the amount and type of training received by each volunteer during the course of his or her time of service as an active volunteer, the number of new volunteers recruited during such period, the number of volunteers who ceased to be active volunteers during that period, the basic information regarding each volunteer specified in section 35-1309.01, the number and nature of calls or requests for emergency services, the response time for each call, to be calculated from the time of receipt of the dispatch to the time of arrival of the first fire or rescue emergency response vehicle at the site of the request, the number of volunteers responding to each call, and the time each call was received. The city council may specify any additional information to be gathered or collected by the fire chief or as the fire chief may recommend.

(2) The fire chief shall collate and analyze the information gathered pursuant to subsection (1) of this section and shall, no less than once in any twelve-month period, on a date specified by the city council, provide a report to the city council at a regular council meeting on the prior year's experience regarding the volunteer department and shall make such recommendations as he or she deems appropriate.



16-223 - Repealed. Laws 1991, LB 356, § 36.

16-223. Repealed. Laws 1991, LB 356, § 36.



16-224 - Fuel and feed; inspection and sale; regulation.

16-224. Fuel and feed; inspection and sale; regulation.

A city of the first class by ordinance may provide for the inspection of electric light, water and gas meters, the inspection and weighing of hay, grain and coal, and the measuring of wood and fuel to be used in the city, and determine the place or places of the same. It may regulate and prescribe the place or places of exposing for sale of hay, coal and wood, provide for the appointment of an inspector, and fix the fees and duties of the inspector and of other persons authorized to perform such duties.



16-225 - Police; regulation; penalties; power to prescribe.

16-225. Police; regulation; penalties; power to prescribe.

A city of the first class may regulate the police of the city, establish and support a night watch, impose fines, forfeitures, confinement, and penalties for the breach of any ordinance, and for recovery and collection of the same. In default of payment, it may provide for confinement in the city prison or to hard labor in the city, upon the streets or elsewhere, for the benefit of the city.



16-226 - Billiard halls; bowling alleys; disorderly houses; gambling; desecration of Sabbath.

16-226. Billiard halls; bowling alleys; disorderly houses; gambling; desecration of Sabbath.

A city of the first class by ordinance may regulate, prohibit, and suppress unlicensed tippling shops, billiard tables, and bowling alleys, may restrain houses of prostitution, opium joints, dens, and other disorderly houses and practices, games, gambling houses, desecration of the Sabbath day, commonly called Sunday, and may prohibit all public amusements, shows, exhibitions, or ordinary business pursuits upon such day, all lotteries, all fraudulent devices and practices for the purpose of obtaining money or property, all shooting galleries except as provided in the Nebraska Shooting Range Protection Act, and all kinds of public indecencies, except that nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act.

Under the terms of a prior act, the Legislature authorized cities to prohibit, or to license, the keeping of billiard and pool tables for hire, and to provide a fine for the violation thereof. In re Langston, 55 Neb. 310, 75 N.W. 828 (1898).



16-227 - Riots; disorderly conduct; use of explosives; weapons; vagabonds; lights; bonfires; regulation.

16-227. Riots; disorderly conduct; use of explosives; weapons; vagabonds; lights; bonfires; regulation.

A city of the first class may prevent and restrain riots, routs, noises, disturbances, breach of the peace, or disorderly assemblies in any street, house, or place in the city; regulate, punish, and prevent the discharge of firearms, rockets, powder, fireworks, or any other dangerous combustible material in the streets, lots, grounds, and alleys or about or in the vicinity of any buildings; regulate, prevent, and punish the carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act; arrest, regulate, punish, fine, or set at work on the streets or elsewhere all vagabonds and persons found in the city without visible means of support or some legitimate business; regulate and prevent the transportation or storage of gunpowder or other explosive or combustible articles, tar, pitch, resin, coal oil, benzine, turpentine, hemp, cotton, nitroglycerine, dynamite, petroleum or any other productions thereof, and other materials of like nature, the use of lights in stables, shops, or other places, and the building of bonfires; and regulate and prohibit the piling of building material or any excavation or obstruction in the street.

City's delegated power hereunder to control storage of petroleum products must be exercised by ordinance. State ex rel. Andruss v. Mayor & Council of City of North Platte, 120 Neb. 413, 233 N.W. 4 (1930).



16-228 - Disturbing the peace; punishment.

16-228. Disturbing the peace; punishment.

A city of the first class by ordinance may provide for the punishment of persons disturbing the peace and good order of the city by clamor and noise, by intoxication, drunkenness, fighting, or using obscene or profane language in the streets or other public places, or otherwise violating the public peace by indecent and disorderly conduct, or by lewd or lascivious behavior.

Urinating in public constituted disorderly conduct under ordinance validly enacted pursuant to this section. State v. Cherry, 185 Neb. 103, 173 N.W.2d 887 (1970).



16-229 - Vagrants; pickpockets; other offenders; punishment.

16-229. Vagrants; pickpockets; other offenders; punishment.

A city of the first class by ordinance may provide for the punishment of vagrants, tramps or common street beggars, common prostitutes, habitual disturbers of the peace, pickpockets, gamblers, burglars, thieves, ball game players, persons who practice any game, trick or device with intent to swindle, persons who abuse their families, and suspicious persons who can give no reasonable account of themselves.



16-230 - Drainage; nuisance; weeds; litter; removal; notice; action by city council; hearing; violation; penalty; civil action.

16-230. Drainage; nuisance; weeds; litter; removal; notice; action by city council; hearing; violation; penalty; civil action.

(1) A city of the first class by ordinance may require lots or pieces of ground within the city or within the city's extraterritorial zoning jurisdiction to be drained or filled so as to prevent stagnant water or any other nuisance accumulating thereon. The city may require the owner or occupant of all lots and pieces of ground within the city to keep the lots and pieces of ground and the adjoining streets and alleys free of excessive growth of weeds, grasses, or worthless vegetation, and it may prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city.

(2) Any city of the first class may by ordinance declare it to be a nuisance to permit or maintain excessive growth of weeds, grasses, or worthless vegetation or to litter or cause litter to be deposited or remain thereon except in proper receptacles. The city shall establish by ordinance the height at which weeds, grasses, or worthless vegetation are a nuisance.

(3) Any owner or occupant of a lot or piece of ground shall, upon conviction of violating any ordinance authorized under this section, be guilty of a Class V misdemeanor.

(4) Notice to abate and remove such nuisance shall be given to each owner or owner's duly authorized agent and to the occupant, if any. The city shall establish the method of notice by ordinance. If notice is given by first-class mail, such mail shall be conspicuously marked as to its importance. Within five days after receipt of such notice, the owner or occupant of the lot or piece of ground may request a hearing with the city to appeal the decision to abate or remove a nuisance by filing a written appeal with the office of the city clerk. A hearing on the appeal shall be held within fourteen days after the filing of the appeal and shall be conducted by an elected or appointed officer as designated in the ordinance. The hearing officer shall render a decision on the appeal within five business days after the conclusion of the hearing. If the appeal fails, the city may have such work done. Within five days after receipt of such notice, if the owner or occupant of the lot or piece of ground does not request a hearing with the city or fails to comply with the order to abate and remove the nuisance, the city may have such work done. The costs and expenses of any such work shall be paid by the owner. If unpaid for two months after such work is done, the city may either (a) levy and assess the costs and expenses of the work upon the lot or piece of ground so benefited in the same manner as other special taxes for improvements are levied and assessed or (b) recover in a civil action the costs and expenses of the work upon the lot or piece of ground and the adjoining streets and alleys.

(5) For purposes of this section:

(a) Litter includes, but is not limited to: (i) Trash, rubbish, refuse, garbage, paper, rags, and ashes; (ii) wood, plaster, cement, brick, or stone building rubble; (iii) grass, leaves, and worthless vegetation; (iv) offal and dead animals; and (v) any machine or machines, vehicle or vehicles, or parts of a machine or vehicle which have lost their identity, character, utility, or serviceability as such through deterioration, dismantling, or the ravages of time, are inoperative or unable to perform their intended functions, or are cast off, discarded, or thrown away or left as waste, wreckage, or junk;

(b) Weeds includes, but is not limited to, bindweed (Convolvulus arvensis), puncture vine (Tribulus terrestris), leafy spurge (Euphorbia esula), Canada thistle (Cirsium arvense), perennial peppergrass (Lepidium draba), Russian knapweed (Centaurea picris), Johnson grass (Sorghum halepense), nodding or musk thistle, quack grass (Agropyron repens), perennial sow thistle (Sonchus arvensis), horse nettle (Solanum carolinense), bull thistle (Cirsium lanceolatum), buckthorn (Rhamnus sp.) (tourn), hemp plant (Cannabis sativa), and ragweed (Ambrosiaceae); and

(c) Weeds, grasses, and worthless vegetation does not include vegetation applied or grown on a lot or piece of ground outside the corporate limits of the city but inside the city's extraterritorial zoning jurisdiction expressly for the purpose of weed or erosion control.

City owes no duty to provide drainage for property within its limits, where another due to a change in street grade caused inundation of plaintiff's premises. City of Beatrice v. Knight, 45 Neb. 546, 63 N.W. 838 (1895).



16-231 - Health; nuisances; regulation.

16-231. Health; nuisances; regulation.

A city of the first class may prevent any person from bringing, depositing, having, or leaving upon or near his or her premises or elsewhere in the city or within two miles of the corporate limits of the city any carcass or putrid beef, pork, fish, hides, or skins of any kind or any unwholesome substance and may compel the removal of the same.

City had power to contract for removal of refuse, filth, and garbage from public and private premises, within its limits, and to pay therefor from the miscellaneous fund appropriated for such purposes, though it was impossible to estimate the exact amount required at time the appropriation was made. Kelly v. Broadwell, 3 Neb. Unof. 617, 92 N.W. 643 (1902).



16-232 - Excavations; regulation.

16-232. Excavations; regulation.

A city of the first class by ordinance may prevent the digging of holes, pits or excavations within the city, except for the purpose of building where such excavations are made, prevent the leaving of any holes, pits or excavations within said city in an exposed condition, and require the filling of same.



16-233 - Public buildings; safety regulations; licensing; violations; penalty.

16-233. Public buildings; safety regulations; licensing; violations; penalty.

A city of the first class may regulate, license or suppress halls, opera houses, places of amusement, entertainment or instruction, or other buildings except churches and schools used for the assembly of citizens, and cause them to be provided with sufficient and ample means of exit and entrance, and to be supplied with necessary and appropriate appliances for the extinguishment of fire and for escape from such places in case of fire, and prevent overcrowding; and regulate the placing and use of seats, chairs, benches, scenery, curtains, blinds, screens or other appliances therein. It may provide that for any violation of any such regulation a penalty of two hundred dollars shall be imposed, and upon conviction of any such licensees of any violation of any ordinance regulating such places, the license of any such place shall be revoked by the mayor and council. Whenever the mayor and council shall by resolution declare any such place to be unsafe, the license thereof shall be thereby revoked; and the council may provide that in any case where they have so revoked a license, any owner, proprietor, manager, lessee or person opening, using or permitting such place to be opened or used for any purpose involving the assemblage of more than twelve persons, shall upon conviction thereof be deemed guilty of a misdemeanor, and fined in any sum not exceeding two hundred dollars.



16-234 - Building; construction; safety regulations.

16-234. Building; construction; safety regulations.

A city of the first class by ordinance may prescribe the thickness, strength, and manner of constructing stone, brick, and other buildings, and the number and construction of means of exit and entrance, and of fire escapes. It may require the keeper or proprietor of any hotel, boarding house or dormitory to provide and maintain such kind and such number of ladders, ropes, balconies, stairways, and other appliances as by ordinance may be prescribed to facilitate the escape of persons from any such building in case of fire.



16-235 - Animals and fowl; running at large; regulation.

16-235. Animals and fowl; running at large; regulation.

A city of the first class may regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats, dogs and other animals, chickens, ducks, geese and other fowls, and cause such as may be running at large to be impounded and sold to discharge the costs and penalties provided for the violation of such prohibitions, and the fees and expenses of impounding and keeping the same, and of such sale.



16-236 - Pounds; erection; keepers.

16-236. Pounds; erection; keepers.

A city of the first class may provide for the erection of all necessary pens, pounds, and buildings for the use of the city, within or without the city limits, appoint and compensate keepers thereof, and establish and enforce rules governing the same.



16-237 - Property; sale at auction; regulation.

16-237. Property; sale at auction; regulation.

A city of the first class by ordinance may regulate, license, or prohibit the sale of domestic animals or of goods, wares, and merchandise at public auction on the streets, alleys, highways, or any public grounds within the city; and regulate or license the auctioneering of goods, wares, domestic animals, and merchandise. If the applicant is an individual, an application for a license shall include the applicant's social security number.

The right to enact ordinances regulating auction sales within the corporate limits is conferred by this section, but ordinance enacted cannot place arbitrary and unreasonable restrictions on the conduct of lawful business. Webber v. City of Scottsbluff, 141 Neb. 363, 3 N.W.2d 635 (1942).



16-238 - Spread of disease; regulation; board of health; creation; powers; duties.

16-238. Spread of disease; regulation; board of health; creation; powers; duties.

A city of the first class may make regulations to prevent the introduction and spread of contagious, infectious, or malignant diseases into the city. In cities with a commission form of government as provided in Chapter 19, article 4, and cities with a city manager plan of government as provided in Chapter 19, article 6, a board of health shall be created consisting of five members: The mayor, who shall be chairperson, a physician, who shall be medical adviser, the chief of police, who shall be secretary and quarantine officer, and two other members. In all other cities, a board of health shall be created consisting of five members: The mayor, who shall be chairperson, a physician, who shall be medical adviser, the chief of police, who shall be secretary and quarantine officer, the president of the council, and one other member. A majority of such board shall constitute a quorum and shall enact rules and regulations, having the force and effect of law, to safeguard the health of the people of such city and prevent nuisances and unsanitary conditions, enforce the same, and provide fines and punishments for the violation thereof.



16-239 - Hospitals; jails; other institutions; erection; regulation.

16-239. Hospitals; jails; other institutions; erection; regulation.

A city of the first class may erect, establish, and regulate hospitals, workhouses, poorhouses, multiunit housing, houses of correction, jails, station houses, and other necessary buildings and provide for the support and government of the same.



16-240 - Health; sanitary regulations.

16-240. Health; sanitary regulations.

A city of the first class by ordinance may make regulations to secure the general health of the city, prescribe rules for the prevention, abatement, and removal of nuisances, make and prescribe regulations for the construction, location, and keeping in order of all slaughterhouses, stockyards, warehouses, sheds, stables, barns, dairies, or other places where offensive matter is kept, or is likely to accumulate, within the corporate limits, and to limit or fix the maximum number of swine or neat cattle that may be kept in sheds, stables, barns, feed lots or other enclosures within the city.

Ordinance prohibiting keeping classes of livestock within three hundred feet of a residence is constitutional and valid under this section. Beaty v. Baker, 183 Neb. 349, 160 N.W.2d 199 (1968).

City, by ordinance, is authorized to make it unlawful to maintain stockyards within certain limits of city, and such act is not an arbitrary and unreasonable interference with owner's property, though such yards are properly maintained and are not a nuisance. Union Pacific R. R. Co. v. State of Nebraska, 88 Neb. 247, 129 N.W. 290 (1911).

Cities have the power to contract for the removal of refuse, filth, and garbage from public and private premises, within their limits. Kelly v. Broadwell, 3 Neb. Unof. 617, 92 N.W. 643 (1902).



16-241 - Cemeteries; acquisition; control.

16-241. Cemeteries; acquisition; control.

A city of the first class may purchase, hold, and pay for, in the manner herein provided, lands for the purpose of the burial of the dead, and all necessary grounds for hospital grounds and waterworks, and have and exercise police jurisdiction over the same, and over any cemetery lying near said city and used by the inhabitants thereof.



16-242 - Cemeteries; maintenance; funds; how used.

16-242. Cemeteries; maintenance; funds; how used.

(1) A city of the first class may survey, plat, map, grade, fence, ornament, and otherwise improve all burial and cemetery grounds and avenues leading thereto owned by such city. It may construct walks, rear and protect ornamental trees therein, and provide for paying the expenses thereof.

(2) After the burial and cemetery grounds are fully paid for, the city may set aside the proceeds of the sale of lots as a perpetual fund to be invested as provided by ordinance. The income from the fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery. The principal of the perpetual fund may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal of the perpetual fund may also be used for the purchase and development of additional land to be used for cemetery purposes as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(3) The city may receive money by donation, bequest, or otherwise for credit to the perpetual fund to be invested as provided by ordinance or as conditioned by the donor. The income therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate. The principal therefrom may be used for the general care, management, maintenance, improvement, beautifying, and welfare of the cemetery as the donor may designate as long as no more than twenty percent of the principal is so used in any fiscal year and no more than forty percent of the principal is so used in any period of ten consecutive fiscal years. The principal therefrom may also be used for the purchase and development of additional land to be used for cemetery purposes as the donor may designate as long as no more than twenty-five percent of the principal is so used in any fiscal year and no more than thirty-five percent of the principal is so used in any period of ten consecutive fiscal years.

(4) The city treasurer shall be the custodian of such funds, and the same shall be invested by a board composed of the mayor, city treasurer, and city clerk.

(5) This section does not limit the use of any money that comes to the city by donation, bequest, or otherwise that is not designated to be credited to the perpetual fund or that allows greater use for purchase or development of additional land to be used for cemetery purposes.



16-243 - Cemeteries; lots; how conveyed; title.

16-243. Cemeteries; lots; how conveyed; title.

A city of the first class may convey cemetery lots owned by such city, by certificates signed by the mayor and countersigned by the clerk under the seal of the city specifying that the person to whom the same is issued is the owner of the lot or lots described therein by number as laid down on such plat or map, for the purpose of interment. Such certificate shall vest in the proprietor, his or her heirs and assigns, a right in fee simple of such lot for the sole purpose of interment, under the regulations of the city council. Such certificates shall be entitled to be recorded in the office of the register of deeds of the proper county without further acknowledgment, and such description of lots shall be deemed and recognized as a sufficient description thereof.



16-244 - Cemeteries; sale of lots; monuments; regulations.

16-244. Cemeteries; sale of lots; monuments; regulations.

A city of the first class by ordinance may limit the number of cemetery lots which shall be owned by one person at the same time; prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots; prohibit any diversion of the use of such lots and any improper adornment thereof; but no religious test shall be made as to the ownership of lots, the burial therein or the ornamentation of graves or lots.



16-245 - Cemeteries; ordinances governing; enforcement.

16-245. Cemeteries; ordinances governing; enforcement.

A city of the first class may pass rules and ordinances imposing penalties and fines not exceeding one hundred dollars, regulating, protecting and governing the cemetery, the owners of lots therein, visitors thereof, and trespassers therein. The officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.



16-246 - General ordinances; authorized; jurisdiction.

16-246. General ordinances; authorized; jurisdiction.

A city of the first class may make all such ordinances, bylaws, rules, regulations, and resolutions not inconsistent with the general laws of the state as may be necessary or expedient, in addition to the special powers otherwise granted by law, for maintaining the peace, good government, and welfare of the city and its trade, commerce, and manufactures, for preserving order and securing persons or property from violence, danger, and destruction, for protecting public and private property, and for promoting the public health, safety, convenience, comfort, and morals and the general interests and welfare of the inhabitants of the city. It may impose fines, forfeitures, penalties, and imprisonment at hard labor for the violation of any ordinance; provide for the recovery, collection, and enforcement of such fines, forfeitures, or penalties; and, in default of payment, provide for confinement in the city or county prison, workhouse, or other place of confinement with or without hard labor as may be provided by ordinance. The jurisdiction of the city to enforce such ordinances, bylaws, rules, regulations, and resolutions shall extend over the city and over all places within two miles of the corporate limits of the city.

City was authorized to enact ordinance for parking meters as a regulatory measure. School District of McCook v. City of McCook, 163 Neb. 817, 81 N.W.2d 224 (1957).

Where there is no building or other existing ordinance that prevents the building of an oil station, and where a few doors from the location where plaintiff wishes to construct such station there is a like station, the passing of an ordinance to prohibit plaintiff from building such station is so unreasonable and discriminatory as to be unconstitutional. Standard Oil Company v. City of Kearney, 106 Neb. 558, 184 N.W. 109 (1921).



16-247 - Ordinances; revision; publication.

16-247. Ordinances; revision; publication.

A city of the first class may revise the ordinances of the city from time to time and publish the same in pamphlet or book form. Such revision shall be by one ordinance, embracing all ordinances preserved as changed or added to and perfected by revision, and shall embrace all the ordinances of every nature preserved, and be a repeal of all ordinances in conflict with such revision; but all ordinances then in force shall continue in force after such revision for the purpose of all rights acquired, fines, penalties, forfeitures, and liabilities incurred, and actions therefor. The only title necessary for such revision and repeal shall be An ordinance to revise all the ordinances of the city of ......................, and sections and chapters may be used instead of numbers, and original titles need not be preserved, nor signature of the mayor.



16-248 - Trees, planting; birds, protection of.

16-248. Trees, planting; birds, protection of.

A city of the first class may provide for planting and protection of shade, ornamental, and useful trees and for the protection of birds, their nests and eggs.



16-249 - Streets, alleys, bridges, and sewers; construction and maintenance.

16-249. Streets, alleys, bridges, and sewers; construction and maintenance.

A city of the first class may provide for the grading, repairing, and sprinkling of any street, avenue or alley, and the construction of bridges, culverts and sewers, and shall defray the repairs of the same out of the proper fund of such city; but no street shall be graded except the same be ordered done by the affirmative vote of two-thirds of the city council. On written petition of not less than one-half the owners of street front of the land fronting on any street or any specified part thereof, the mayor and council may order such street or any specified part thereof to be sprinkled with water at such time or times as the council may deem proper. Such sprinkling shall be done by contract awarded to the lowest responsible bidder in each case, and for the entire city or specified district thereof. To pay the expenses of such sprinkling the council may make special assessments upon the lands abutting upon such street or specified part thereof either on the valuation thereof, as listed for taxation, or by foot front. Such assessment shall be collected by special taxation.

City has authority to establish a street grade and to work the streets accordingly, and where there is no evidence that the grade is changed, there being no provisions for payment of damages for injury, no action for damages will lie. Nebraska City v. Lampkin, 6 Neb. 27 (1877).



16-250 - Sidewalks; sewers; drains; construction and repair; assessments.

16-250. Sidewalks; sewers; drains; construction and repair; assessments.

A city of the first class may construct or repair sidewalks, sewers, and drains on any highway in the city and construct or repair iron railings or gratings for areaways, cellars or entrances to basements of buildings, and levy a special tax on lots or parcels of land fronting on such sidewalk, waterway, highway or alley to pay the expense of such improvements, to be assessed as other special assessments. But, unless a majority of the owners of the property subject to assessment for such improvements petition the council to make the same, such improvements shall not be made until three-fourths of all the members of said council, by vote, assent to the making of the same, which vote, by yeas and nays, shall be entered of record.



16-251 - Libraries and museums; establishment; maintenance; powers and duties of mayor and city council.

16-251. Libraries and museums; establishment; maintenance; powers and duties of mayor and city council.

The mayor and council of any city of the first class may establish and maintain public libraries, reading rooms, art galleries, and museums and provide the necessary grounds or buildings therefor; purchase the papers, books, maps, manuscripts, and works of art and objects of natural or scientific curiosity and instruction therefor; and receive donations and bequests of money or property for the public libraries, reading rooms, art galleries, and museums in trust or otherwise. The mayor and city council may also pass necessary bylaws and regulations for the protection and government of the public libraries, reading rooms, art galleries, and museums. The ownership of the real and personal property of a public library shall be in the city. The mayor and city council shall approve any personnel administrative or compensation policy or procedure applying to a director or employee of a public library, reading room, art gallery, or museum before such policy or procedure is implemented.



16-252 - County jail; use by city; compensation.

16-252. County jail; use by city; compensation.

Any city of the first class shall have the right to use the jail of the county for the confinement of such persons as may be imprisoned under the ordinances of such city. The city shall be liable to the county for the cost of keeping such prisoners as provided by section 47-120.



16-253 - Mayor and council; supplemental powers; authorized.

16-253. Mayor and council; supplemental powers; authorized.

When the power is conferred upon the mayor and council of any city of the first class to do and perform any act or thing, and the manner of exercising such power is not specially pointed out, the mayor and council may provide by ordinance the details necessary for the full exercise of such power.

Appointment of a board of public works is entirely optional. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).

This section is grant in nature of police power exercisable for public benefit, supplementing express powers. City of Fremont v. Lea, 115 Neb. 565, 213 N.W. 820 (1927).



16-254 - Ordinance; parking lots and shopping centers; regulation; when authorized.

16-254. Ordinance; parking lots and shopping centers; regulation; when authorized.

Any city of the first class may by ordinance provide for regulation of traffic, public use and conduct of invitees upon specified parking lots, shopping centers and similar semipublic but privately owned places located within the city limits of such city when the owners or operators of such semipublic places make written request for the same. Such ordinances may provide for regulation of the flow of traffic, speed limits, offenses against the public morals, unlawful assembly, trespass and similar offenses to the same effect and with the same authority as can be done in public thoroughfares, public parking lots and other public places. Such ordinance shall provide penalties within the limits of authority granted to cities of the first class for violation of city ordinances. Nothing in this section shall require the city to furnish labor, material, supervision, personnel or services in connection with the establishment, supervision or enforcement of such ordinance or the maintenance or upkeep of such parking areas.



16-255 - Facilities, programs, and services for elderly persons; authorized.

16-255. Facilities, programs, and services for elderly persons; authorized.

A city of the first class may plan, initiate, operate, maintain, administer funding for, and evaluate facilities, programs, and services designed to meet the needs of elderly persons. Such city may contract with state agencies, political subdivisions, and private nonprofit agencies to exercise and carry out such powers.



16-301 - Repealed. Laws 1969, c. 257, § 44.

16-301. Repealed. Laws 1969, c. 257, § 44.



16-302 - Repealed. Laws 1969, c. 257, § 44.

16-302. Repealed. Laws 1969, c. 257, § 44.



16-302.01 - Officers; election; qualifications; term.

16-302.01. Officers; election; qualifications; term.

In any city of the first class except any city having adopted the commissioner or city manager plan of government, the mayor and council members shall be registered voters of the city and the council members shall be residents of the ward from which elected if elected by ward and residents of the city if elected at large. The council may also, by a two-thirds vote of its members, provide by ordinance for the election of the treasurer and clerk. All nominations and elections of such officers shall be held as provided in the Election Act.

The terms of office of all such members shall commence on the first regular meeting of the council in December following their election.



16-303 - Repealed. Laws 1969, c. 257, § 44.

16-303. Repealed. Laws 1969, c. 257, § 44.



16-304 - Council; members; bond or insurance; payment of premium; amount; conditions.

16-304. Council; members; bond or insurance; payment of premium; amount; conditions.

Each council member, before entering upon the duties of his or her office, shall be required to give bond or evidence of equivalent insurance to the city. The bond shall be with two or more good and sufficient sureties or some responsible surety company. If by two sureties, they shall each justify that he or she is worth at least two thousand dollars over and above all debts and exemptions. Such bonds or evidence of equivalent insurance shall be in the sum of one thousand dollars and shall be conditioned for the faithful discharge of the duties of the council member giving such bond or insurance, and shall be further conditioned that if the council member shall vote for any expenditure or appropriation of money or creation of any liability in excess of the amount allowed by law, such council member, and the sureties signing such bond, shall be liable thereon. The bond shall be filed with the city clerk and approved by the mayor, and upon the approval, the city may pay the premium for such bond. Any liability sought to be incurred, or debt created in excess of the amount limited or authorized by law, shall be taken and held by every court of the state as the joint and several liability and obligation of the council member voting for and the mayor approving such liability, obligation, or debt, and not the debt, liability, or obligation of the city. Voting for or approving of such liability, obligation, or debt shall be conclusive evidence of malfeasance in office for which such council member or mayor may be removed from office.



16-305 - Officers and employees; merger of offices or employment; salaries.

16-305. Officers and employees; merger of offices or employment; salaries.

All officers and employees of the city shall receive such compensation as the mayor and council may fix at the time of their appointment or employment, subject to the limitations set forth in this section. The local governing body of the city may at its discretion by ordinance combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time. The city manager in a city under the city manager plan of government as provided in Chapter 19, article 6, may in his or her discretion combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time. The offices or employments so merged and combined shall always be construed to be separate, and the effect of the combination or merger shall be limited to a consolidation of official duties only. The salary or compensation of the officer or employee holding the merged and combined offices or employments or offices and employments shall not be in excess of the maximum amount provided by law for the salary or compensation of the office, offices, employment, or employments so merged and combined.

The city clerk is an elective officer, and cannot be appointed as a disbursing officer or to any other office by the council. City of Scottsbluff v. Southern Surety Co., 124 Neb. 260, 246 N.W. 346 (1933).



16-306 - City of the second class; reorganization as city of the first class; council member; continuance in office.

16-306. City of the second class; reorganization as city of the first class; council member; continuance in office.

In any city which becomes a city of the first class, any council member whose term extends through another year or years by reason of his or her prior election under the provisions governing cities of the second class shall hold his or her office as a council member from the ward in which he or she is a resident as if he or she were elected for the same term under the provisions of the Election Act governing cities of the first class.



16-307 - Repealed. Laws 1994, LB 76, § 615.

16-307. Repealed. Laws 1994, LB 76, § 615.



16-308 - Administrator, departments, and other appointed officers; enumerated; appointment and removal.

16-308. Administrator, departments, and other appointed officers; enumerated; appointment and removal.

Each city of the first class shall have such departments and appointed officers as shall be established by ordinance passed by the city council, which shall include a city clerk, treasurer, engineer and attorney, and such officers as may otherwise be required by law. Except as provided in Chapter 19, article 6, the mayor may, with the approval of the city council, appoint the necessary officers, as well as an administrator, who shall perform such duties as prescribed by ordinance. Except as provided in Chapter 19, article 6, the appointed officers may be removed at any time by the mayor with approval of a majority of the council. The office of administrator may not be held by the mayor. The appointed administrator may concurrently hold any other appointive office provided for in this section and section 16-325.

City attorney is appointive officer and not principal officer; may be removed at any time by mayor with approval of majority of city council; and has no statutory power to make governmental decisions which affect the city. Communication Workers of America, AFL-CIO v. City of Hastings, 198 Neb. 668, 254 N.W.2d 695 (1977).



16-309 - Appointed officers; terms.

16-309. Appointed officers; terms.

All officers appointed by the mayor and confirmed by the council shall hold the office to which they may be appointed until the end of the mayor's term of office and until their successors are appointed and qualified, unless sooner removed or the ordinance creating the office is repealed, except as otherwise specifically provided.



16-310 - Officers and employees; compensation fixed by ordinance.

16-310. Officers and employees; compensation fixed by ordinance.

The officers and employees in cities of the first class shall receive such compensation as the mayor and council shall fix by ordinance.

The clerk is required to perform all his duties for a compensation not to exceed the amount previously fixed by the council. City of Scottsbluff v. Southern Surety Company, 124 Neb. 260, 246 N.W. 346 (1933).

Where no ordinance fixing salaries was in effect, at time of the election, the fixing of salaries by the council after the election did not constitute raising such salaries. Wheelock v. McDowell, 20 Neb. 160, 29 N.W. 291 (1886).



16-310.01 - Repealed. Laws 1959, c. 266, § 1.

16-310.01. Repealed. Laws 1959, c. 266, § 1.



16-311 - Officers; qualifications.

16-311. Officers; qualifications.

All elected officers of a city of the first class shall be registered voters of the city.



16-312 - Mayor; powers and duties.

16-312. Mayor; powers and duties.

The mayor shall preside at all the meetings of the city council and shall have the right to vote when his or her vote will provide the additional vote required to create a number of votes equal to a majority of the number of members elected to the council. He or she shall have the superintending control of all the officers and affairs of the city and shall take care that the ordinances of the city and the provisions of law relating to cities of the first class are complied with. He or she may administer oaths and shall sign the commissions and appointments of all the officers appointed in the city.

When the population of a city of the first class, at the last United States census, drops below the number required for such classification, it becomes a city of the second class and the duties of the mayor are definite and mandatory. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



16-313 - Mayor; veto power; passage over veto.

16-313. Mayor; veto power; passage over veto.

The mayor shall have the power to approve or veto any ordinance passed by the city council, and to approve or veto any order, bylaw, resolution, award of or vote to enter into any contract, or the allowance of any claim; Provided, any ordinance, order, bylaw, resolution, award or vote to enter into any contract, or the allowance of any claim vetoed by the mayor, may be passed over his veto by a vote of two-thirds of all the members elected to the council, notwithstanding his veto. If the mayor neglects or refuses to sign any ordinance, order, bylaw, resolution, award or vote to enter into any contract, or the allowance of any claim, and returns the same with his objection in writing at the next regular meeting of the council, the same shall become a law without his signature. The mayor may veto any item or items of any appropriation bill, and approve the remainder thereof, and the item or items so vetoed may be passed by the council over the veto as in other cases.

Under a similar section where four councilmen voted for, and four councilmen against, the issuance of a liquor license, and the mayor voted for its issuance, such vote of the mayor does not come within any exceptions direct or implied, and such mayor has the authority to cast the deciding vote. Rohrer v. Hastings Brewing Company, 83 Neb. 111, 119 N.W. 27 (1908).



16-314 - Mayor; legislative recommendations; jurisdiction.

16-314. Mayor; legislative recommendations; jurisdiction.

The mayor shall, from time to time, communicate to the city council such information and recommend such measures as in his opinion may tend to the improvement of the finances of the city, the police, health, comfort, and general prosperity of the city, and may have such jurisdiction as may be invested in him by ordinance over all places within two miles of the corporate limits of the city, for the enforcement of health or quarantine ordinances and the regulation thereof.



16-315 - Repealed. Laws 1994, LB 76, § 615.

16-315. Repealed. Laws 1994, LB 76, § 615.



16-316 - Mayor; pardons; remission of fines.

16-316. Mayor; pardons; remission of fines.

The mayor shall have power after conviction to remit fines and forfeitures, and to grant reprieves and pardons for all offenses arising under the ordinances of the city.



16-317 - City clerk; duties.

16-317. City clerk; duties.

The city clerk shall have the custody of all laws and ordinances and shall keep a correct journal of the proceedings of the council. After the period of time specified by the State Records Administrator pursuant to the Records Management Act, the city clerk may transfer such journal of the proceedings of the council to the State Archives of the Nebraska State Historical Society for permanent preservation. He or she shall also perform such other duties as may be required by the ordinances of the city.

This section does not require that the minutes of a meeting embody the full text of an ordinance adopted thereat, but they should set forth proceedings showing statutory requirements were complied with and that ordinance identified therein is preserved in a volume or file separate from the minutes. Webber v. City of Scottsbluff, 187 Neb. 282, 188 N.W.2d 214 (1971).



16-318 - City treasurer; bond or insurance; premium; duties; reports.

16-318. City treasurer; bond or insurance; premium; duties; reports.

(1) The treasurer shall be required to give bond or evidence of equivalent insurance of not less than twenty-five thousand dollars, or he or she may be required to give bond in double the sum of money estimated by the city council at any time to be in his or her hands belonging to the city. The treasurer shall be the custodian of all money belonging to the corporation. The city council shall pay the actual premium of the bond or insurance coverage of such treasurer.

(2) The treasurer shall keep a separate account of each fund or appropriation and the debts and credits belonging thereto. He or she shall give every person paying money into the treasury a receipt therefor, specifying date of payment and on what account paid. He or she shall also file copies of such receipts, except tax receipts, with his or her monthly reports, and he or she shall at the end of every month, and as often as may be requested, render an account to the city council, under oath, showing the state of the treasury at the date of such account, the amount of money remaining in each fund and the amount paid therefrom, and the balance of money in the treasury. The treasurer shall also accompany such account with a statement of all receipts and disbursements, together with all warrants redeemed and paid by him or her, which warrants, with all vouchers held by him or her, shall be filed with his or her account in the clerk's office. He or she shall produce and show all funds shown by such report to be on hand, or satisfy the council or its committee that he or she has such funds in his or her custody or under his or her control. If the treasurer fails to render his or her account within twenty days after the end of the month, or by a later date established by the council, the mayor with the consent of the council may consider this failure as cause to remove the treasurer from office.

(3) The treasurer shall keep a record of all outstanding bonds against the city, showing the number and amount of each bond, for and to whom the bonds were issued, and the date upon which any bond is purchased, paid, or canceled. He or she shall accompany the annual statement submitted pursuant to section 19-1101 with a description of the bonds issued and sold in that year and the terms of sale, with every item of expense thereof.

(4) The treasurer may employ and appoint a delinquent tax collector, who shall be allowed a percentage upon his or her collections to be fixed by the council, not to exceed the fees allowed by law to the county treasurer for like services. Upon taxes collected by such delinquent tax collector, the treasurer shall receive no fees.

(5) The treasurer shall prepare all special assessment lists and shall collect all special assessments.



16-318.01 - City clerk; city treasurer; offices combined; duties; salary.

16-318.01. City clerk; city treasurer; offices combined; duties; salary.

Cities of the first class may by ordinance combine the offices of clerk and treasurer and provide for the payment of a salary to the person holding such combined offices. Such salary shall not be in excess of the maximum amount provided by law for the salary of the clerk in such city plus the maximum amount provided by law for the salary of the treasurer in such a city. When these offices are so combined, the duties of the treasurer shall be performed by the clerk.



16-319 - City attorney; duties; compensation; additional legal assistance.

16-319. City attorney; duties; compensation; additional legal assistance.

The city attorney shall be the legal advisor of the council and city officers. The city attorney shall commence, prosecute, and defend all suits and actions necessary to be commenced, prosecuted, or defended on behalf of the city, or that may be ordered by the council. He shall attend meetings of the council and give them his opinion upon any matters submitted to him, either orally or in writing as may be required. The mayor and city council shall have the right to pay the city attorney additional compensation for legal services performed by him for the city or to employ additional legal assistance and to pay for such legal assistance out of the funds of the city. Whenever the mayor and city council have by ordinance so authorized, the board of public works shall have the right to pay the city attorney additional compensation for legal services performed by him for it or to employ additional legal assistance other than the city attorney and pay such legal assistance out of funds disbursed under the orders of the board of public works.

City attorney is appointive officer and not principal officer; may be removed at any time by mayor with approval of majority of city council; and has no statutory power to make governmental decisions which affect the city. Communication Workers of America, AFL-CIO v. City of Hastings, 198 Neb. 668, 254 N.W.2d 695 (1977).

Where city attorney joined in resisting action to recover funds, demand to bring action was not required. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).



16-320 - City engineer; duties.

16-320. City engineer; duties.

The city engineer shall make a record of the minutes of his surveys and of all work done for the city, including sewers, extension of water system and heating system, electric light and sewerage system and power plant, and accurately make such plats, sections, profiles, and maps as may be necessary in the prosecution of any public work, which shall be public records and belong to the city and be turned over to his successor.

Appointment of a board of public works is entirely optional. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



16-321 - City engineer; public works; prepare estimate of cost; board of public works; powers; contracts; procedure; city council; powers and duties; public emergency.

16-321. City engineer; public works; prepare estimate of cost; board of public works; powers; contracts; procedure; city council; powers and duties; public emergency.

(1) The city engineer shall, when requested by the mayor or city council, make estimates of the cost of labor and material which may be done or furnished by contract with the city and make all surveys, estimates, and calculations necessary to be made for the establishment of grades, the building of culverts, sewers, electric light system, waterworks, power plant, public heating system, bridges, curbing, and gutters, the improvement of streets, and the erection and repair of buildings and shall perform such other duties as the council may require. When the city has appointed a board of public works, and the mayor and city council have by ordinance so authorized, such board may utilize its own engineering staff and may hire consulting engineers for the design and installation of extensions and improvements of the works under the jurisdiction of the board of public works. Whenever the mayor and city council have authorized the same, the board of public works may purchase material and employ labor for the enlargement or improvement of the systems and works under the jurisdiction of the board.

(2) Except as provided in section 18-412.01, no contract for enlargement or general improvements, such as water extensions, sewers, public heating system, bridges, work on streets, or any other work or improvement when the cost of such improvement is assessed to the property, costing over thirty thousand dollars shall be made unless it is first approved by the city council.

(3) Except as provided in section 18-412.01, before the city council makes any contract in excess of thirty thousand dollars for enlargement or general improvements, such as water extensions, sewers, public heating system, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, an estimate of the cost shall be made by the city engineer and submitted to the council. In advertising for bids as provided in subsections (4) and (6) of this section, the council may publish the amount of the estimate.

(4) Advertisements for bids shall be required for any contract costing over thirty thousand dollars entered into (a) for enlargement or general improvements, such as water extensions, sewers, public heating system, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, or (b) for the purchase of equipment used in the construction of such enlargement or general improvements.

(5) A municipal electric utility may enter into a contract for the enlargement or improvement of the electric system or for the purchase of equipment used for such enlargement or improvement without advertising for bids if the price is: (a) Thirty thousand dollars or less; (b) sixty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of one million dollars; (c) ninety thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of five million dollars; or (d) one hundred twenty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of ten million dollars.

(6) The advertisement provided for in subsections (3) and (4) of this section shall be published at least seven days prior to the bid closing in a legal newspaper published in or of general circulation in the city. In case of a public emergency resulting from infectious or contagious diseases, destructive windstorms, floods, snow, war, or an exigency or pressing necessity or unforeseen need calling for immediate action or remedy to prevent a serious loss of, or serious injury or damage to, life, health, or property, estimates of costs and advertising for bids may be waived in the emergency ordinance authorized by section 16-405 when adopted by a three-fourths vote of the council and entered of record.

(7) If, after advertising for bids as provided in subsections (3), (4), and (6) of this section, the city council receives fewer than two bids on a contract or if the bids received by the city council contain a price which exceeds the estimated cost, the mayor and the city council may negotiate a contract in an attempt to complete the proposed enlargement or general improvements at a cost commensurate with the estimate given.

(8) If the materials are of such a nature that, in the opinion of the manufacturer and with the concurrence of the city council or board of public works, no cost can be estimated until the materials have been manufactured or assembled to the specific qualifications of the purchasing municipality, the city council or board of public works may authorize the manufacture and assemblage of such materials and may thereafter approve the estimated cost expenditure when it is provided by the manufacturer.

Engineer may make an estimate of cost of paving without making a separate estimate of individual items going to make up such complete estimate. Wurdeman v. City of Columbus, 100 Neb. 134, 158 N.W. 924 (1916).



16-321.01 - Municipal bidding procedure; waiver; when.

16-321.01. Municipal bidding procedure; waiver; when.

Any municipal bidding procedure may be waived by the city council or board of public works (1) when materials or equipment are purchased at the same price and from the same seller as materials or equipment which have formerly been obtained pursuant to the state bidding procedure in sections 81-145 to 81-162, (2) when the contract is negotiated directly with a sheltered workshop pursuant to section 48-1503, or (3) when required to comply with any federal grant, loan, or program.



16-322 - Special engineer; when employed.

16-322. Special engineer; when employed.

The mayor and council may, whenever they deem it expedient, employ a special engineer to make or assist in making any particular estimate or survey; and any estimate or survey made by such special engineer shall have the same validity and serve in all respects as though the same had been made by the city engineer.



16-323 - Chief of police; police officers; powers and duties.

16-323. Chief of police; police officers; powers and duties.

The chief of police shall have the immediate superintendence of the police. He or she and the police officers shall have the power and the duty to arrest all offenders against the laws of the state or of the city, by day or by night, in the same manner as a sheriff and to keep such offenders in the city prison or other place to prevent their escape until a trial or examination may be had before the proper officer. The chief of police and police officers shall have the same power as the sheriff in relation to all criminal matters arising out of a violation of a city ordinance and all process issued by the county court in connection with a violation of a city ordinance.

Cited but not discussed. Frederickson v. Albertsen, 183 Neb. 494, 161 N.W.2d 712 (1968).

One can infer from this section that police officers may, under proper circumstances, exercise their authority and peacekeeping duties at any time. State v. Wilen, 4 Neb. App. 132, 539 N.W.2d 650 (1995).



16-324 - Street commissioner; duties.

16-324. Street commissioner; duties.

The street commissioner shall be subject to the orders of the mayor and council by resolution, have general charge, direction and control of all work in the streets, sidewalks, culverts and bridges of the city, except matters in charge of the board of public works, and shall perform such other duties as the council may require.



16-325 - Board of public works; appointment; oath; terms; duties; removal from office.

16-325. Board of public works; appointment; oath; terms; duties; removal from office.

(1) There may be in each city a board of public works which shall consist of three members, each having a three-year term of office, or five members, each having a five-year term of office, the number to be set by ordinance, which members shall be residents of such city and be appointed by the mayor by and with the assent of the council. When such board is first established, one member shall be appointed for a term of one year, one for two years, and one for three years and, in the case of a five-member board, an additional member shall be so appointed for four years and another for five years. Thereafter, as their terms expire, all members shall be appointed for a full term of three or five years as the case may be. The mayor, by and with the assent of the council, shall designate one of the members of such board to be the chairperson thereof.

(2) Each of the members of the board of public works shall, before entering upon the discharge of his or her duties, take an oath to discharge faithfully the duties of the office.

(3) It shall be the duty of the board of public works to (a) make contracts on behalf of the city for the performance of all such work and erection of all such improvements in the manner provided in section 16-321, (b) superintend the performance of all such work and the erection of all such improvements, (c) approve the estimates of the city engineer, which may be made from time to time, of the value of the work as the same may progress, (d) accept any work done or improvements made when the same shall be fully completed according to contract, subject to the approval of the mayor and council, and (e) perform such other duties as may be conferred upon such board by ordinance.

(4) Any member of the board of public works may at any time be removed from office by the mayor and a majority of the council, and the proceedings in regard thereto shall be entered in the journal of the council.

A member of the board of public works is prohibited from being interested in purchase of any material to be used for municipal purposes. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Appointment of a board of public works is entirely optional. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



16-326 - Elective officers; compensation; change during term prohibited; exception.

16-326. Elective officers; compensation; change during term prohibited; exception.

The emoluments of any elective officer shall not be increased or diminished during the term for which he was elected, except that when there are officers elected to the council, or to a board or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such council, board, or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who shall have resigned or vacated any office shall be eligible to the same during the time for which he was elected when, during the same time, the emoluments have been increased.

Member of board of public works cannot contract with city or village for additional salary as manager of public utilities. Neisius v. Henry, 142 Neb. 29, 5 N.W.2d 291 (1942).



16-327 - Officers; reports required.

16-327. Officers; reports required.

The mayor or council shall have power, when he, she, or they deem it necessary, to require any officer of the city to exhibit his or her accounts or other papers and make reports to the council, in writing, touching any subject or matter they may require pertaining to the office.



16-328 - Transferred to section 19-3501.

16-328. Transferred to section 19-3501.



16-329 - Repealed. Laws 1971, LB 562, § 7.

16-329. Repealed. Laws 1971, LB 562, § 7.



16-330 - Repealed. Laws 1983, LB 237, § 22.

16-330. Repealed. Laws 1983, LB 237, § 22.



16-331 - Repealed. Laws 1983, LB 237, § 22.

16-331. Repealed. Laws 1983, LB 237, § 22.



16-332 - Repealed. Laws 1983, LB 237, § 22.

16-332. Repealed. Laws 1983, LB 237, § 22.



16-333 - Repealed. Laws 1983, LB 237, § 22.

16-333. Repealed. Laws 1983, LB 237, § 22.



16-334 - Repealed. Laws 1983, LB 237, § 22.

16-334. Repealed. Laws 1983, LB 237, § 22.



16-335 - Repealed. Laws 1983, LB 237, § 22.

16-335. Repealed. Laws 1983, LB 237, § 22.



16-336 - Repealed. Laws 1983, LB 237, § 22.

16-336. Repealed. Laws 1983, LB 237, § 22.



16-336.01 - Repealed. Laws 1983, LB 237, § 22.

16-336.01. Repealed. Laws 1983, LB 237, § 22.



16-337 - Repealed. Laws 1983, LB 237, § 22.

16-337. Repealed. Laws 1983, LB 237, § 22.



16-401 - Council; meetings, regular and special; quorum.

16-401. Council; meetings, regular and special; quorum.

Regular meetings of the council shall be held at such times as may be fixed by ordinance and special meetings whenever called by the mayor or any four council members. A majority of all the members elected to the council shall constitute a quorum for the transaction of any business, except as otherwise required by law, but a less number may adjourn, from time to time, and compel the attendance of absent members. An affirmative vote of not less than one-half of the elected members shall be required for the transaction of any business.

Any business that might have been transacted at the regular meeting may be transacted at an adjournment thereof, where the adjournment is taken to a fixed date, unless a specified provision is made to the contrary. Ex parte Wolf, 14 Neb. 24, 14 N.W. 660 (1883).



16-402 - Council; president; acting president; duties.

16-402. Council; president; acting president; duties.

The council shall elect one of the council members as president of the council and he or she shall preside at all meetings of the council in the absence of the mayor. In the absence of the president, the council members shall elect one of their own body to occupy the place temporarily, who shall be styled acting president of the council. The president and acting president, when occupying the place of mayor, shall have the same privileges as other members of the council, and all acts of the president or acting president while so acting shall be as binding upon the council and upon the city as if done by the mayor.



16-403 - Council; ordinances; passage; proof; publication.

16-403. Council; ordinances; passage; proof; publication.

All ordinances shall be passed pursuant to such rules and regulations as the council may provide, and all such ordinances may be proved by the certificate of the clerk under the seal of the city. When printed or published in book or pamphlet form and purporting to be published by authority of the city, such ordinances shall be read and received in evidence in all courts and places without further proof. The passage, approval, and publication or posting of said ordinance shall be sufficiently proved by a certificate under the seal of the city, from the clerk thereof, showing that such ordinance was passed and approved, and when and in what paper the same was published, and when and by whom and where the same was posted. When ordinances are published in book or pamphlet form, purporting to be published by authority of the city council, the same need not be otherwise published; and such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances, as of the dates mentioned in such book or pamphlet, in all courts without further proof.

Ordinances as published in book form are not competent evidence unless "purported to be published by authority of the city". Christensen v. Tate, 87 Neb. 848, 128 N.W. 622 (1910).

An ordinance that is duly approved and published is in full force and effect. In re Langston, 55 Neb. 310, 75 N.W. 828 (1898).

Where certificate shows ordinance was not properly published, ordinance is not admissible without further proof. Union P. Ry. Co. v. Montgomery, 49 Neb. 429, 68 N.W. 619 (1896).



16-404 - Council; ordinances, resolutions, or orders; procedure for passage; vote of mayor, when; amendments; revision ordinances.

16-404. Council; ordinances, resolutions, or orders; procedure for passage; vote of mayor, when; amendments; revision ordinances.

(1) All ordinances and resolutions or orders for the appropriation or payment of money shall require for their passage or adoption the concurrence of a majority of all members elected to the council. The mayor may vote on any such matter when his or her vote will provide the additional vote required to create a number of votes equal to a majority of the number of members elected to the council, and the mayor shall, for the purpose of such vote, be deemed to be a member of the council.

(2) Ordinances of a general or permanent nature shall be read by title on three different days unless three-fourths of the council members vote to suspend this requirement, except that in a city having a commission form of government such requirement may be suspended by a three-fifths majority vote. Regardless of the form of government, such requirement shall not be suspended for any ordinance for the annexation of territory. In case such requirement is suspended, the ordinances shall be read by title or number and then moved for final passage. Three-fourths of the council members may require a reading of any such ordinance in full before enactment under either procedure set out in this section, except that in a city having a commission form of government such reading may be required by a three-fifths majority vote.

(3) Ordinances shall contain no subject which is not clearly expressed in the title, and, except as provided in section 19-915, no ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section so amended is repealed, except that:

(a) For an ordinance revising all the ordinances of the city, the only title necessary shall be An ordinance of the city of .........., revising all the ordinances of the city. Under such title all the ordinances may be revised in sections and chapters or otherwise, may be corrected, added to, and any part suppressed, and may be repealed with or without a saving clause as to the whole or any part without other title; and

(b) For an ordinance used solely to revise ordinances or code sections or to enact new ordinances or code sections in order to adopt statutory changes made by the Legislature which are specific and mandatory and bring the ordinances or code sections into conformance with state law, the title need only state that the ordinance revises those ordinances or code sections affected by or enacts ordinances or code sections generated by legislative changes. Under such title, all such ordinances or code sections may be revised, repealed, or enacted in sections and chapters or otherwise by a single ordinance without other title.

To be valid, a resolution recommending issuance or refusal of liquor license must be adopted by a majority of all elected members of city council. Hadlock v. Nebraska Liquor Control Commission, 193 Neb. 721, 228 N.W.2d 887 (1975).

Title of condemnation ordinance was sufficient. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Provision of this section does not require a resolution or ordinance for a special election to authorize the construction of waterworks to be read three different days. Hevelone v. City of Beatrice, 120 Neb. 648, 234 N.W. 791 (1931).

To extent that ordinances are plainly repugnant, first is repealed by implication. Ex parte Wolf, 14 Neb. 24, 14 N.W. 660 (1883).



16-405 - Council; ordinances; style; publication; emergency ordinances.

16-405. Council; ordinances; style; publication; emergency ordinances.

The style of ordinances shall be: "Be it ordained by the mayor and council of the city of ................," and all ordinances of a general nature shall, within fifteen days after they are passed, be published in some newspaper published within the city, or in pamphlet form, to be distributed or sold, as may be provided by ordinance; and every ordinance fixing a penalty or forfeiture for its violation shall, before the same takes effect, be published for at least one week in some manner above prescribed; Provided, in cases of riots, infectious diseases or other impending danger, or any other emergency requiring its immediate operation, such ordinance shall take effect upon the proclamation of the mayor immediately upon its first publication as above provided.

Publication in one regular issue of a legal newspaper in any week was sufficient notwithstanding this section and home rule charter. Skag-Way Department Stores, Inc. v. City of Grand Island, 176 Neb. 169, 125 N.W.2d 529 (1964).

One insertion in a daily paper does not meet the requirement of statute, since a publication must be continued in each issue thereof for a week. Union Pacific Railway Co. v. McNally, 54 Neb. 112, 74 N.W. 390 (1898); Union Pacific Railway Co. v. Montgomery, 49 Neb. 429, 68 N.W. 619 (1896).

One publication is sufficient if in weekly paper. State ex rel. Hahn v. Hardy, 7 Neb. 377 (1878).



16-406 - Council; testimony; power to compel; oaths.

16-406. Council; testimony; power to compel; oaths.

The council or any committee of the members thereof shall have power to compel the attendance of witnesses for the investigation of matters that may come before them; and the presiding officer of the council, or chairman of such committee for the time being, may administer such requisite oaths; and such council or committee shall have the same authority to compel the giving of testimony as is conferred on courts of justice.



16-501 - Contracts; appropriation a condition precedent.

16-501. Contracts; appropriation a condition precedent.

No contract shall be made by the city council or any committee or member thereof and no expense shall be incurred by any of the officers or departments of the corporation, whether the object of the expenditure shall have been ordered by the city council or not, unless an appropriation shall have been previously made concerning such expense, except as herein otherwise expressly provided.



16-502 - Officer; extra compensation prohibited; exception.

16-502. Officer; extra compensation prohibited; exception.

No officer shall receive any pay or perquisites from the city other than his or her salary, as provided by ordinance and the law relating to cities of the first class, and the city council shall not pay or appropriate any money or any valuable thing to any person not an officer for the performance of any act, service, or duty, the doing or performance of which shall come within the proper scope of the duties of any officer of such corporation, unless the same is specifically appropriated and ordered by a vote of three-fourths of all the members elected to the council.

Contracts between officer and city are void, and amount paid officer can be recovered. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Salary of clerk was the limit of city clerk's compensation for official services of all kinds. City of Scottsbluff v. Southern Surety Co., 124 Neb. 260, 246 N.W. 346 (1933).

Under former law, the fact that a mayor and member of city council may have been subscribers for stock of the water company and such stock subscriptions were still unpaid, did not void a judgment of the water company against such city, where such city officers were no longer stockholders of such water company. City of Broken Bow v. Broken Bow Water-Works Company, 57 Neb. 548, 77 N.W. 1078 (1899).

Under former law, where a contract was made between the contractor and the city and a member of the city council was a stockholder and officer of the corporation, such contract was illegal and a taxpayer could enjoin the same. McElhinney v. City of Superior, 32 Neb. 744, 49 N.W. 705 (1891).

Under former law, a contract could be canceled at suit of taxpayer where one of the members of the council was also a stockholder in and officer of the corporation contracting with the city, but city must pay for the reasonable value of the services received prior to the commencement of the action. Grand Island Gas Company v. West, 28 Neb. 852, 45 N.W. 242 (1890).



16-503 - Contracts; concurrence of majority of council required; vote of mayor; record.

16-503. Contracts; concurrence of majority of council required; vote of mayor; record.

On the passage or adoption of every resolution or order to enter into a contract, or accepting of work done under contract, by the mayor or council, the yeas and nays shall be called and entered upon the record. To pass or adopt any bylaw or ordinance or any such resolution or order, a concurrence of a majority of the whole number of the members elected to the council shall be required. The mayor may vote on any such matter when his or her vote will provide the additional vote required to create a number of votes equal to a majority of the number of members elected to the council, and the mayor shall, for the purpose of such vote, be deemed to be a member of the council. The requirements of a roll call or viva voce vote shall be satisfied by a city which utilizes an electronic voting device which allows the yeas and nays of each council member to be readily seen by the public.

Under former law mayor was not authorized to cast deciding vote on acceptance of bid for public works. Day v. City of Beatrice, 169 Neb. 858, 101 N.W.2d 481 (1960).



16-601 - Transferred to section 19-709.

16-601. Transferred to section 19-709.



16-602 - Repealed. Laws 1951, c. 101, § 127.

16-602. Repealed. Laws 1951, c. 101, § 127.



16-603 - Repealed. Laws 1951, c. 101, § 127.

16-603. Repealed. Laws 1951, c. 101, § 127.



16-604 - Repealed. Laws 1951, c. 101, § 127.

16-604. Repealed. Laws 1951, c. 101, § 127.



16-605 - Property; condemnation for streets; damages; how paid.

16-605. Property; condemnation for streets; damages; how paid.

Payment of damages assessed for the appropriation of private property for streets, alleys or boulevards in cities of the first class may be made out of the general or any other surplus fund.

Appropriation of lands for streets outside of city and the payment therefor is authorized. Webber v. City of Scottsbluff, 138 Neb. 416, 293 N.W. 276 (1940).



16-606 - Property; condemnation for streets; assessments; levy; collection.

16-606. Property; condemnation for streets; assessments; levy; collection.

The council may assess and levy the whole expense and damage incurred in the creation of any street, avenue, or alley upon the real property fronting upon the same and other property nearby that may be benefited thereby in proportions according to benefits. Such assessments and levy shall be made by resolution, at a regular meeting of the council, and notice of the time of such meeting and that such assessments will be made thereat shall be published in a newspaper in said city ten days before such meeting. Such special taxes shall be due and payable to the city treasurer in thirty days after the assessment and levy. At the time of the next certification to the county clerk for general revenue purposes, such special assessment and levy, so far as not then paid, shall be certified to the county clerk and be put upon the tax list and be collected as other real estate taxes are collected, and paid over to the city treasurer to reimburse the city. Such special taxes shall be a lien on the property upon which assessed and levied from the assessment, and shall bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time due until paid. The proceedings for widening streets shall be the same as herein provided for creating new streets, and shall apply to the widening of streets, alleys, and avenues.



16-607 - Property; condemnation for other public purposes; bonds; issuance; approval by electors.

16-607. Property; condemnation for other public purposes; bonds; issuance; approval by electors.

(1) Payment of damages assessed for the appropriation of private property for any of the other purposes mentioned in section 19-709 may be made by the sale of the negotiable bonds of the city, and for that purpose the mayor and council shall have power to borrow money and to pledge the property and credit of the city upon its negotiable bonds or otherwise in an amount not exceeding in the aggregate two hundred thousand dollars.

(2) No such bonds, referred to in subsection (1) of this section, shall be issued by the city council until the question of issuing the same shall have been submitted to the electors of the city at an election called and held for that purpose, notice of which election shall have been given by publication once each week three successive weeks prior thereto in some legal newspaper published in or of general circulation in such city, and a majority of the electors voting on the proposition shall have voted in favor of issuing such bonds. The proposition shall not be submitted until after the appraisers referred to in section 76-710 have made their report fixing the amount of the damages for the property appropriated. If the proposition fails to carry, it shall be equivalent to a repeal of the ordinance authorizing the appropriation proceedings, and the city shall not be bound in any way on account of the appropriation proceedings referred to in section 19-709.

(3) When the bonds, referred to in subsections (1) and (2) of this section, are for the purpose of purchasing any system or portion of a system already in existence, it shall not be necessary for the city engineer to make or the city council to adopt any plans or specifications for the work already in existence, but only for proposed changes or additional work.



16-608 - Property; condemnation; plat; filing.

16-608. Property; condemnation; plat; filing.

All cities of the first class upon condemning private property, shall cause to be recorded an accurate plat and a clear, definite description of the property so taken in the office of the register of deeds for the county within which such city is located, within sixty days after the other legal steps for the acquisition of such title shall have been taken.



16-609 - Improvements; power of city.

16-609. Improvements; power of city.

The council shall have power to open, control, name, rename, extend, widen, narrow, vacate, grade, curb, gutter, park, and pave or otherwise to improve and control and keep in good repair and condition, in any manner it may deem proper, any street, avenue, or alley, or public park or square, or part of either, within or without the limits of the city, and it may grade partially or to the established grade, or park or otherwise improve any width or part of any such street, avenue, or alley. When the city vacates all or any portion of a street, avenue, or alley, or public park or square, or part of either, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

Authority is conferred on cities of the first class to regulate parking of vehicles on the street. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).

Grant of power to city to curb and pave street was a delegation of police power. Hillerege v. City of Scottsbluff, 164 Neb. 560, 83 N.W.2d 76 (1957).

While authority is conferred upon the municipality to control its streets, yet the discretion must be exercised in a reasonable and not in an arbitrary and discriminatory manner. State ex rel. Andruss v. Mayor & Council of City of North Platte, 120 Neb. 413, 233 N.W. 4 (1930).

The mere establishment of grade, without alteration, creates no damage and the statute of limitations does not commence to run against property owners' right by reason thereof, until there is actual alteration. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).

The mere filing of petitions sufficient upon their face, without proof of such allegations, is not sufficient to confer jurisdiction upon the city to make the improvements and to assess the costs upon the abutting property, where the jurisdictional facts are put in issue, and injunction will restrain the taxes therefor. City of South Omaha v. Tighe, 67 Neb. 572, 93 N.W. 946 (1903).

The duty devolves on cities and towns to keep streets and sidewalks reasonably safe and fit for travel, and such duty applies to defects in construction, as well as neglect of repair. Village of Plainview v. Mendelson, 65 Neb. 85, 90 N.W. 956 (1902).



16-609.01 - Land abutting street; industrial tract or school site; improvement; agreement.

16-609.01. Land abutting street; industrial tract or school site; improvement; agreement.

Whenever any street of any city of the first class is partly inside the city and partly outside the city, and the land outside the city abutting on such street is an industrial tract or a school site, or the property of the state or any political subdivision thereof, such street may be included in any street improvement project of the city upon the written agreement thereto of the owner or owners of such land outside the city, which agreement shall subject such land to the assessment of costs of the benefits resulting from the improvement. Except as provided in this section, any such improvement shall be subject to the provisions of sections 16-609 to 16-655.



16-610 - Public ways; maintenance and repair.

16-610. Public ways; maintenance and repair.

The mayor and city council shall have the care, supervision and control of all public highways, bridges, streets, alleys, public squares and commons, and shall cause the same to be kept open and in repair and free from nuisances.

Contract between city and state prohibiting parking on designated street was upheld. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).

Duty devolving on cities and villages to keep streets and sidewalks reasonably safe and fit for travel applies to defects in construction as well as neglect to repair, and the safety required extends to travel by night as well as by day. Village of Plainview v. Mendelson, 65 Neb. 85, 90 N.W. 956 (1902).

It is the duty of a city to keep all its streets and bridges in a reasonably safe condition for travel and such care and diligence is not controlled or affected by the fact that they are not as frequently used as some others in the city. City of South Omaha v. Powell, 50 Neb. 798, 70 N.W. 391 (1897).



16-611 - Vacation of street or alley; abutting property; how treated.

16-611. Vacation of street or alley; abutting property; how treated.

(1) Upon the vacation of any street or alley by the city, the title to such property shall vest in the owners of the abutting property and become a part of such property, one-half on each side thereof, unless the city reserves title in the ordinance vacating such street or alley. If title is retained by the city, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city.

(2) When a portion of a street or alley is vacated only on one side of the center thereof, the title to such property shall vest in the owner of the abutting property and become part of such property unless the city reserves title in the ordinance vacating a portion of such street or alley. If title is retained by the city, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city.

(3) When the city vacates all or any portion of a street or alley, the city shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

(4) The title to property vacated pursuant to this section shall be subject to the following:

(a) There is reserved to the city the right to maintain, operate, repair, and renew public utilities existing at the time title to the property is vacated there; and

(b) There is reserved to the city, any public utilities, and any cable television systems the right to maintain, repair, renew, and operate water mains, gas mains, pole lines, conduits, electrical transmission lines, sound and signal transmission lines, and other similar services and equipment and appurtenances, including lateral connections or branch lines, above, on, or below the surface of the ground that are existing as valid easements at the time title to the property is vacated for the purposes of serving the general public or the abutting properties and to enter upon the premises to accomplish such purposes at any and all reasonable times.

Where conveyance describes lot by block and number, contains no reservation of rights in alley, conveyance transfers fee to center line of abutting portion of vacated alley even though conveyance also describes lots by metes and bounds which did not include any part of alley and used edge of alley as boundary. Seefus v. Briley, 185 Neb. 202, 174 N.W.2d 339 (1970).

This section is not applicable to vacation of a nominal street of a platted addition. Trahan v. Council Bluffs Steel Erection Co., 183 Neb. 170, 159 N.W.2d 207 (1968).

This section has no relation to streets which have been platted and dedicated. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Cities own in fee simple, the streets, alleys, etc., and may maintain ejectment, may vacate them, or even sell and dispose of them. Krueger v. Jenkins, 59 Neb. 641, 81 N.W. 844 (1900).

There is no constitutional restraint of the Legislature's plenary power, to vacate or discontinue the public easement on streets. City of Columbus v. Union Pacific R. R. Co., 137 F. 869 (8th Cir. 1905).



16-612 - Repealed. Laws 1980, LB 660, § 1.

16-612. Repealed. Laws 1980, LB 660, § 1.



16-613 - Bridges; repair; duty of county; aid by city, when.

16-613. Bridges; repair; duty of county; aid by city, when.

All public bridges within such city, exceeding sixty feet in length, and the approaches thereto, over any stream crossing a county highway, shall be constructed and kept in repair by the county. When any city has constructed or repaired a bridge over sixty-feet span with approaches thereto, on any county highway within its corporate limits, and has incurred a debt for the same, then the treasurer of the county in which said bridge is located shall pay to the treasurer of the city seventy-five percent of all bridge taxes collected in said city until said debt and interest upon the same are fully paid. The city council may appropriate a sum not exceeding five dollars per linear foot to aid in the construction of any county bridge within the limits of such city, or may appropriate a like sum to aid in the construction of any bridge contiguous to said city on a highway leading to the same.

City is required to exercise reasonable care and diligence in keeping streets and bridges in a safe condition for travel, even though they may not be frequently used by the public. City of South Omaha v. Powell, 50 Neb. 798, 70 N.W. 391 (1897).



16-614 - House numbers.

16-614. House numbers.

The mayor and city council may provide for regulating and requiring the numbering of houses along public streets or avenues.



16-615 - Grade or change of grade; procedure; damages; how ascertained; assessments.

16-615. Grade or change of grade; procedure; damages; how ascertained; assessments.

The mayor and council shall have power by ordinance to establish the grade of any street, avenue, or alley in the city or within a county industrial area as defined in section 13-1111 contiguous to such city. When the grade of any street, avenue, or alley has been established, the grade of all or any part shall not be changed unless the city clerk has sent notice of the proposed change in grade to the owners of the lots or land abutting upon the street, avenue, or alley or part of a street, avenue, or alley where such change of grade is to be made. The notice shall be sent to the addresses of the owners as they shall appear in the office of the register of deeds upon the date of the mailing of the notice. The notice shall be sent by regular United States mail, postage prepaid, postmarked at least twenty-one days before the date upon which the city council takes final action on approval of the ordinance authorizing the change in grade. The notice shall inform the owner of the nature of the proposed change, that final action by the city council is pending, and of the location where additional information on the project may be obtained. Following the adoption of an ordinance changing the grade of all or any part of a street, avenue, or alley, no change in grade shall be made until the damages to property owners which may be caused by such change of grade are determined as provided in sections 76-704 to 76-724.

For the purpose of paying the damages, if any, so awarded, the mayor and council shall have power to borrow money from any available fund in the amount necessary, which amount, upon the collection of the same by special assessment, shall be transferred from such special fund to the fund from which it has been borrowed. No street, avenue, or alley shall be worked to such grade or change of grade until the damages so assessed shall be tendered to such property owners or their agents. Before the mayor and council enter into any contract to grade any such street, avenue, or alley, the damages, if any, sustained by the property owners, shall be ascertained by condemnation proceedings. For the purpose of paying the damages awarded and the costs of the condemnation proceedings, the mayor and city council shall have power to levy a special tax upon the lots and lands abutting upon such street, avenue, or alley, or part thereof, so graded, as adjudged by the mayor and council to be especially benefited in proportion to such benefits. Such special tax or taxes shall be collected as other special taxes.

Claim for injunctive relief on ground of violation of this section was abandoned in Supreme Court. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Recovery could not be had for change in grade of street where only damage resulted from destruction of shade trees. Weibel v. City of Beatrice, 163 Neb. 183, 79 N.W.2d 67 (1956).

Where a taxpayer was one of the petitioners for the creation of paving district, and stood by while such improvement was in progress, such taxpayer cannot enjoin the collections of special taxes to pay for such improvement. Kister v. City of Hastings, 108 Neb. 476, 187 N.W. 909 (1922).

Provision for filing of petitions, the assessment and payment of damages, to lot owners, refers to new construction in the creation, opening and improvements of streets, and not to ordinary repairs of streets or alleys. Payment of such repairs, may be made without the levy of special taxes. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).

Where a husband had created improvements on his wife's lot he was not entitled to recover damages sustained thereto by city's change in the grade. City of Nebraska City v. Northcutt, 45 Neb. 456, 63 N.W. 807 (1895).

Where land owner joins in petition to grade and pave a street, she is not estopped from claiming damages to her property. City of Beatrice v. Leary, 45 Neb. 149, 63 N.W. 370 (1895).

Church property used exclusively for religious purposes is not exempt from special assessments for local improvements. City of Beatrice v. Brethren Church of Beatrice, 41 Neb. 358, 59 N.W. 932 (1894); Von Steen v. City of Beatrice, 36 Neb. 421, 54 N.W. 677 (1893).



16-616 - Repealed. Laws 1951, c. 101, § 127.

16-616. Repealed. Laws 1951, c. 101, § 127.



16-617 - Improvement districts; power to establish.

16-617. Improvement districts; power to establish.

The mayor and council shall have power to make improvements of any street, streets, alley, alleys, or any part of any street, streets, alley or alleys, in said city, a street which divides the city corporate area and the area adjoining the city, or within a county industrial area as defined in section 13-1111 contiguous to such city, and for that purpose to create suitable improvement districts, which shall be consecutively numbered; and such work shall be done under contract. Such districts may include properties within the corporate limits, adjoining the corporate limits, and within county industrial areas as defined in section 13-1111 contiguous to such cities.

City acted within its authority when it made improvements to a street located along the city's corporate limits. Iverson v. City of North Platte, 243 Neb. 506, 500 N.W.2d 574 (1993).

Ordinance is required to state the kind of improvement that is proposed to be made. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Where city council found property owner failed to file sufficient objection within twenty days of creation of district, it acted judicially, and unless appealed from such finding was final. Hiddleson v. City of Grand Island, 115 Neb. 287, 212 N.W. 619 (1927).

Under prior act, a petition of the property owners was not necessary for the creation of a paving district. Broghamer v. City of Chadron, 107 Neb. 532, 186 N.W. 362 (1922).

Description in paving ordinance was sufficient. Chittenden v. Kibler, 100 Neb. 756, 161 N.W. 272 (1917).

In absence of a limitation in the act granting it authority to issue bonds, the city had power to levy sufficient taxes to pay the same. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-617.01 - Improvement, defined.

16-617.01. Improvement, defined.

As used in sections 16-617 to 16-649, improvement shall include but shall not be limited to paving, repaving, graveling, grading, curbing, guttering, and the construction and replacement of pedestrian walks, plazas, malls, landscaping, lighting systems and permanent facilities used in connection therewith.



16-618 - Improvement districts; property included.

16-618. Improvement districts; property included.

Any paving district or other improvement district shall include only portions of different streets, or portions of town alleys, or portions of each, which abut or adjoin so that such district, when created, makes up one continuous or extended street or more, except that the district may include a cul de sac, any street, alley, or portion thereof which is closed at one end or which connects with only one other existing street, alley, or portion thereof. Any paving or other improvement district may include portions of different streets, or portions of different alleys, or portions of each, provided they abut or connect with each other, or provided the several portions abut on pavement or gravel already laid, or any other of aforesaid improvements already laid.



16-619 - Improvement districts; creation; notice.

16-619. Improvement districts; creation; notice.

The mayor and council shall first, by ordinance, create a paving, graveling or other improvement district or districts. The mayor and clerk shall, after the passage, approval, and publication of such ordinance, publish notice of the creation of any such district or districts one time each week for not less than twenty days in a daily or weekly newspaper of general circulation published in the city.

Attack on sufficiency of paving petition could be made by error proceedings. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Publication of notice is a mandatory and jurisdictional step. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).



16-620 - Improvements; objections of property owners; effect.

16-620. Improvements; objections of property owners; effect.

If the owners of the record title representing more than fifty percent of the front footage of the property abutting or adjoining any continuous or extended street, cul de sac, or alley of the district, or portion thereof which is closed at one end, and who were such owners at the time the ordinance creating the district was published, shall file with the city clerk, within twenty days from the first publication of said notice, written objections to the improvement of a district, said work shall not be done in said district under said ordinance, but said ordinance shall be repealed. If objections are not filed against any district in the time and manner aforesaid, the mayor and council shall forthwith proceed to construct such improvement.

In passing on sufficiency of paving petition, city council exercises a judicial function. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Property owners are given right to object to kind of materials used in improving street. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Ordinance creating special improvement district may be repealed before additional steps have been taken. Brasier v. City of Lincoln, 159 Neb. 12, 65 N.W.2d 213 (1954).



16-621 - Improvements; materials; kind; petition of landowners; bids; advertisement.

16-621. Improvements; materials; kind; petition of landowners; bids; advertisement.

In advertising for bids for paving, repaving, graveling or macadamizing, the mayor and council may provide for bids on different materials and types of construction, and shall in addition provide for asking bids on any material or materials that may be suggested by petition of owners of the record title representing twenty-five percent of the abutting property owners in a district, if such petition is filed with the city clerk before advertisement for bids is ordered. On opening of bids for paving or repaving in any such district, the mayor and council shall postpone action thereon for a period of not less than ten days. During said period of postponement, the owners of the record title representing a majority of the abutting property owners in a district may file with the city clerk a petition for the use of a particular material for paving for which a bid has been received, in which event a bid on that material shall be accepted and the work shall be done with that material; Provided, the above regulations as to advertising for bids and opening of bids and postponing of action thereon and the right of selection of materials shall not apply in case of graveling. In case such owners fail to designate the material they desire used in such paving or repaving, or macadamizing, in the manner and within the time above provided, the mayor and council shall determine upon the material to be used; Provided, the mayor and council may in any event, at their option, reject all bids and readvertise if, in their judgment, the public interest requires.



16-621.01 - Improvements of streets and alleys; use of salt stabilized base or armor coating, when.

16-621.01. Improvements of streets and alleys; use of salt stabilized base or armor coating, when.

A city of the first class may improve its streets and alleys by the use of salt stabilized base or armor coating in the same manner, to the same extent, and with the same limitations as provided by law for paving or repaving such streets or alleys. All provisions of law respecting paving or repaving by a city of the first class shall apply to any improvements made under the authority of this section.



16-622 - Improvements; assessments; how levied; when delinquent; interest; collection; procedure.

16-622. Improvements; assessments; how levied; when delinquent; interest; collection; procedure.

The cost of making such improvements of the streets and alleys within any street improvement district shall be assessed upon the lots and lands in such districts specially benefited thereby in proportion to such benefits. The amounts thereof shall, except as provided in sections 19-2428 to 19-2431, be determined by the mayor and council under the provisions of section 16-615. The assessment of the special tax for the cost of such improvements, except as provided in this section, shall be levied at one time and shall become delinquent in equal annual installments over such period of years, not to exceed twenty, as the mayor and city council may determine at the time of making the levy, the first such installment to become delinquent in fifty days after the date of such levy. Each of said installments, including those for graveling and the construction and replacement of pedestrian walks, plazas, malls, landscaping, lighting systems, and permanent facilities used in connection therewith as hereinafter provided, except the first, shall draw interest at a rate established by the mayor and council not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of levy until the same shall become delinquent. After the same shall become delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon. Should there be three or more of said installments delinquent and unpaid on the same property the mayor and city council may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the names of its record title owners and shall provide that all future installments shall become delinquent upon the date fixed. A copy of such resolution shall be published one time each week for not less than twenty days in a legal newspaper of general circulation published in the city and after the fixed date such future installments shall be deemed to be delinquent and the city may proceed to enforce and collect the total amount due and all future installments. As to assessments for graveling alone and without guttering or curbing, one-third of the total amount assessed against each lot or parcel of land shall become delinquent in fifty days after the date of the levy of the same, one-third in one year, and one-third in two years.

This section and section 16-669 require that three payments be delinquent before the city may foreclose, and the city is required to pass and publish an acceleration resolution declaring the entire amount due and owing. City of Kearney v. Johnson, 222 Neb. 541, 385 N.W.2d 427 (1986).

Rate of interest on paving assessment was governed by home rule charter and not by this section. State ex rel. Martin v. Cunningham, 158 Neb. 708, 64 N.W.2d 465 (1954).

An unplatted and nonsubdivided tract of land in a city of the first class may be subjected to assessment for special benefits. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).

Cities of the first class that adopt a "home rule" charter possess no power to remit or cancel interest or penalties on special taxes. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).

In absence of a limitation in the act granting it authority to issue bonds, the city had power to levy sufficient taxes to pay the same. United States ex rel. Masslich v. Saunders, 124 F. 124 (8th Cir. 1903).



16-623 - District paving bonds; interest.

16-623. District paving bonds; interest.

For the purpose of paying the cost of improving the streets, avenues or alleys in any such district, exclusive of intersections of streets or avenues, or spaces opposite alleys therein, the mayor and council shall have power and may, by ordinance, cause to be issued bonds of the city, to be called Street Improvement Bonds of District No. ....., payable in not exceeding twenty years from date, and bearing interest, payable either annually or semiannually, with interest coupons attached. In such cases they shall also provide that said special taxes and assessments shall constitute a sinking fund for the payment of said bonds; Provided, the entire cost of improving any such street, avenue or alley, properly chargeable to any lot or land within any such improvement district according to the front footage thereof, may be paid by the owners of such lots or lands within fifty days from the levying of such special taxes, and thereupon such lot or lands shall be exempt from any lien or charge therefor.



16-624 - Improvement districts; creation upon petition; denial; assessments; bonds.

16-624. Improvement districts; creation upon petition; denial; assessments; bonds.

Whenever the owners of lots or lands abutting upon any street, avenue, or alley within the city, representing three-fourths of the front footage thereon, so that such district when created will make up one continuous or extended thoroughfare or more, shall petition the mayor and council to make improvement of such street, avenue, or alley without cost to the city, and to assess the entire cost of any such improvements in any such street, avenue, or alley, including intersections of streets or avenues and spaces opposite alleys, against the private property within such improvement district or districts, it shall be the duty of the mayor and council to create the proper improvement district or districts, which shall be consecutively numbered, and to improve the same and to proceed in the same manner and form as hereinbefore provided for in other paving and improvement districts; Provided, the mayor and council shall have power to levy the entire cost of such improvements of any such street, avenue, or alley, including intersections of streets or avenues and spaces opposite alleys, against the private property within such district, and to issue Street Improvement Bonds of District No. ..... to pay for such improvements in the same manner and form as hereinbefore provided for in other improvement bonds. Such bonds shall be issued to cover the entire cost of so improving such streets or avenues, intersections of the same, and spaces opposite alleys. If the assessments hereinbefore provided for, or any part thereof, shall fail, or for any reason shall be invalid, the mayor and council may make other and further assessments upon such lots or lands as may be required to collect from the same the cost of any improvements properly chargeable thereto, as herein provided. The mayor and city council shall have the discretion to deny the formation of the proposed district when the area to be improved has not previously been improved with a water system, sewer system, and grading of streets. If the mayor and city council should deny a requested improvement district formation, they shall state their grounds for such denial in a written letter to interested parties.



16-625 - Intersections; improvements; railways; duty to pave right-of-way.

16-625. Intersections; improvements; railways; duty to pave right-of-way.

The cost of improving the intersections of streets or avenues and spaces opposite alleys in such district, except as hereinbefore specially provided, shall be paid by the city as hereinafter provided; but nothing herein contained shall be construed to exempt any street or other railway company from improving with such material as the mayor and council may order, its whole right-of-way including all space between and one foot beyond the outer rails, at its own cost, whenever any street or avenue shall be ordered improved by the mayor and council of the city as provided by law; Provided, no street or other railway company shall enter upon or occupy any paved street or avenue, within five years after such paving shall have been completed, until it shall pay into the city treasury the original cost of paving between and one foot beyond the outer rails, which sum shall be credited on the special assessment upon the abutted lots; and if the special assessment shall have been paid, then the money shall be paid, by warrant, to the party who has already paid such special assessment.



16-626 - Intersection improvement bonds; amount; interest; warrants; partial payments; final payment; interest; restrictions on work.

16-626. Intersection improvement bonds; amount; interest; warrants; partial payments; final payment; interest; restrictions on work.

For all improvements of the intersections and areas formed by the crossing of streets, avenues or alleys, and one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska, or the city, the assessment shall be made upon all the taxable property of the city; and for the payment of such improvements, the mayor and council or the city commissioners are hereby authorized to issue improvement bonds of the city in such denominations as they deem proper, to be called Intersection Improvement Bonds, payable in not to exceed twenty years from date of said bonds and to bear interest payable annually or semiannually. Such bonds shall not be issued in excess of the cost of said improvements. For the purpose of making partial payments as the work progresses in making the improvements of streets, avenues, alleys or intersections and areas formed by the crossing of streets, avenues, or alleys, or one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska, or the city, warrants may be issued by the mayor and council upon certificates of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof, and upon completion and acceptance of the work issue a final warrant for the balance of the amount due the contractor, which warrants shall be redeemed and paid upon the sale of bonds authorized by law. The city shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. Nothing herein shall be construed as authorizing the mayor and council to make improvements of any intersections or areas formed by the crossing of streets, avenues or alleys, unless in connection with one or more blocks of any of aforesaid kinds or forms of street improvement of which the improvement of such intersection or areas shall form a part.



16-627 - Intersections; improvement; cost; tax levy.

16-627. Intersections; improvement; cost; tax levy.

The cost and expense of improving, constructing, or repairing streets, avenues, alleys and sidewalks, at their intersections, may be included in the special tax levied for the construction or improvement of any one street, avenue, alley or sidewalk, as may be deemed best by the council.



16-628 - Improvements; tax; when due.

16-628. Improvements; tax; when due.

Such special taxes shall be due and may be collected as the improvements are completed in front of or along or upon any block or piece of ground, or at the time the improvement is entirely completed or otherwise, as shall be provided in the ordinance levying the tax.



16-629 - Curbs and gutters; authorized; petition; formation of district; bonds.

16-629. Curbs and gutters; authorized; petition; formation of district; bonds.

Curbing and guttering shall not be required or ordered to be laid on any street, avenue or alley not ordered to be paved, repaved, graveled or macadamized, except on a petition of the owners of two-thirds of the front footage of property abutting along the line of that portion of the street, avenue or alley which is to be curbed or guttered.

When such petition is presented, a curbing and guttering district shall be formed, which district shall be governed by the provisions of section 16-630. Any bonds issued on account of such district shall be known as Bonds of Curbing and Guttering District No. ........ .



16-630 - Curbing and guttering bonds; interest rate; assessments; how levied.

16-630. Curbing and guttering bonds; interest rate; assessments; how levied.

Whenever curbing, or curbing and guttering, is done upon any street, avenue or alley in any paving, repaving, graveling or macadamizing district in which paving or other such improvement aforesaid has been ordered, and the mayor and council shall deem it expedient to do so, they shall have the power and authority, for the purpose of paying the cost of such curbing, or curbing and guttering, to cause to be issued bonds of the city, to be called Curbing and Guttering Bonds of Paving District No. ....., payable in not exceeding ten years from date, bearing interest, payable annually or semiannually, with interest coupons attached. In all cases they shall assess at one time the total cost of such curbing and guttering, or curbing, as the case may be, upon the property abutting or adjacent to the portion of the street, avenue or alley so improved, according to the special benefits. Such assessments shall become delinquent the same as the assessments of special taxes for paving, repaving, graveling or macadamizing purposes, draw the same rate of interest, be subject to the same penalties, and may be paid in the same manner, as special taxes for said purpose. The special tax so assessed shall constitute a sinking fund for the payment of such bonds and interest, and the bonds shall not be sold for less than their par value.

Under prior act, where street had been reduced to grade, and only limited expense was necessary to complete the work, engineer's estimate, advertisement, etc., for bids was not necessary, and city was permitted to pay for such work out of proper city funds. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).



16-631 - Curbing and guttering; cost; paving bonds may include.

16-631. Curbing and guttering; cost; paving bonds may include.

Where an improvement district has been established, an improvement thereon constructed, and curbing or curbing and guttering is therewith constructed, and it becomes necessary to issue and sell street improvement bonds to pay for the cost of construction of same, and also for the cost of construction of the curbing, or curbing and guttering, the mayor and city council may, at their discretion, if they deem the same advisable, include the cost of curbing, or curbing and guttering, with the cost of the other improvement in said paving or other improvement district, and issue bonds for the combined cost of the improvement and curbing, or curbing and guttering, in any of said districts, naming the bonds Street Improvement Bonds of District No. ........ . The amount of money necessary for the payment of said bonds shall be levied upon and collected from abutting and adjacent property, and property specially benefited, the same as is provided for collection of a special tax for the payment of street improvement bonds.



16-632 - Improvements; assessments; when authorized; ordinary repairs excepted.

16-632. Improvements; assessments; when authorized; ordinary repairs excepted.

In order to defray the costs and expenses of such improvements or any of them, the mayor and council shall have power and authority to levy and collect special taxes and assessments upon the lots and pieces of ground adjacent to or abutting upon the street, avenue, alley or sidewalk, thus in whole or in part improved or repaired or which may be specially benefited by such improvements; Provided, the above provisions shall not apply to ordinary repairs of streets or alleys, and the cost of such repair shall be paid out of the road fund; and the mayor and council are authorized to draw warrants against said fund not to exceed eighty-five percent of the amount levied as soon as levy shall be made by the county board.

An unplatted and nonsubdivided tract of land in a city of the first class may be subjected to assessment for special benefits. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).

Section refers to proceedings for the creation, opening, and improvements of streets by new construction work, and not to ordinary repairs. Hilger v. City of Nebraska City, 97 Neb. 268, 149 N.W. 807 (1914).



16-633 - Improvements; assessments against public lands.

16-633. Improvements; assessments against public lands.

If, in any city of the first class, there shall be any real estate belonging to any county, school district, city, municipal or other quasi-municipal corporation abutting upon the street, avenue or alley whereon paving or other special improvements have been ordered, it shall be the duty of the county board, board of education or other proper officers to pay such special taxes; and, in the event of the neglect or refusal of such board or other officers to pay such taxes, or to levy and collect the taxes necessary to pay for such improvements, the city may recover the amount of such special taxes in a proper action. The judgment thus obtained may be enforced in the usual manner, and the signatures of such corporations to all petitions shall have like force and effect as that of other owners.

Though church property, used exclusively for church purposes, is exempt from general taxation under the Constitution, such property is not exempt from special assessments for local improvements. City of Beatrice v. Brethren Church of Beatrice, 41 Neb. 358, 59 N.W. 932 (1894).

Officers representing state, county, or school districts, may not sign petition for paving on behalf of the property of the district they represent. Von Steen v. City of Beatrice, 36 Neb. 421, 54 N.W. 677 (1893).



16-634 - Improvements; real estate owned by minor or protected person; petition; guardian may sign.

16-634. Improvements; real estate owned by minor or protected person; petition; guardian may sign.

If, in any city of the first class, there shall be any real estate of any minor or protected person, the guardian or conservator of such minor or protected person may sign any petition herein referred to, and such signature shall have like force and effect as that of other owners.



16-635 - Improvements; terms, defined; depth to which assessable.

16-635. Improvements; terms, defined; depth to which assessable.

The word lot as used herein shall be taken to mean lot as described and designated upon the record plat of any such city, or within a county industrial area as defined in section 13-1111 contiguous to such city; and in case there is no recorded plat of any such city or county industrial area, it shall mean a lot as described and designated upon any generally recognized map of any such city or county industrial area. The word land shall mean any subdivided or unplatted real estate in such city or county industrial area; Provided, if the lots and real estate abutting upon that part of the street ordered improved, as shown upon any recorded plat or map, are not of uniform depth, or, if for any reason, it shall appear just and proper to the mayor and council, they are authorized and empowered to determine and establish the depth to which such real estate shall be charged and assessed with the costs of the improvement, which shall be determined and established according to the benefits accruing to the property by reason of such improvements. Real estate may be so charged and assessed to a greater depth than lots as shown on any such plat or map.

An unplatted and nonsubdivided tract of land in a city of the first class may be subjected to assessment for special benefits. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).



16-636 - Improvement districts; land which council may include.

16-636. Improvement districts; land which council may include.

The mayor and council may, in their discretion, include all the real estate to be charged and assessed with the cost of such improvements in the improvement districts hereinbefore provided for, but are not required to do so; and the mayor and council may, in their discretion, in determining whether the requisite majority of owners who are hereinbefore authorized to petition for improvements, and to object to the improvements and to determine the kind of material to be used therefor, have joined in such petition, determination or objections, consider and take into account all the owners of real estate to be charged and assessed with the cost of any of said improvements, or only such as own lots, parts of lots, and real estate which, in fact, abut upon the part of the street, avenue or alley proposed to be so improved. The provisions of this section, in regard to the depth to which real estate may be charged and assessed, shall apply to all special taxes that may be levied by the mayor and council in any such city in proportion to the front footage.



16-637 - Improvements; assessments; action to recover.

16-637. Improvements; assessments; action to recover.

Any party feeling aggrieved by any special tax or assessment, or proceeding for improvements, may pay the said special taxes assessed and levied upon his, her or its property, or such installments thereof as may be due at any time before the same shall become delinquent, under protest, and with notice in writing to the city treasurer that he, she or it intends to sue to recover the same, which notice shall particularly state the alleged grievance and the ground thereof. Such party shall have the right to bring a civil action within sixty days thereafter, and not later, to recover so much of the special tax paid as he, she or it shows to be illegal, inequitable and unjust, the costs to follow the judgment or to be apportioned by the court, as may seem proper, which remedy shall be exclusive. The city treasurer shall promptly report all such notices to the city council for such action as may be proper. No court shall entertain any complaint that the party was authorized to make and did not make to the city council, sitting as a board of equalization, nor any complaint not specified in said notice fully enough to advise the city of the exact nature thereof, nor any complaint that does not go to the groundwork, equity, and justness of such tax. The burden of proof to show such tax or part thereof invalid, inequitable and unjust shall rest upon the party who brings the suit.

A special tax assessment which violates the federal Constitution is illegal, and thus a claim that a special tax assessment violates the federal Constitution can be raised and adjudicated in claims made under this section. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

As a prerequisite to bringing suit for a refund under this section, a party must pay the tax under protest before it becomes delinquent. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

This section provides an adequate remedy for adjudicating a claim that a special tax assessment violates the federal Constitution. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

City may not take property for street improvement by eminent domain, and then nullify the value of the property taken by levying local assessment for the improvement in excess of the special benefits conferred. Hayman v. City of Grand Island, 135 Neb. 873, 284 N.W. 737 (1939).

Where there is a variation between the established gradeline and the permanent street improvement, failure of property owner, who knows such fact while the work is progressing, to file timely objections to the assessment because of such defect, will estop him from raising the question under this section by injunction. Kister v. City of Hastings, 108 Neb. 476, 187 N.W. 909 (1922).



16-638 - Repealed. Laws 1963, c. 339, § 1.

16-638. Repealed. Laws 1963, c. 339, § 1.



16-639 - Repealed. Laws 1963, c. 339, § 1.

16-639. Repealed. Laws 1963, c. 339, § 1.



16-640 - Repealed. Laws 1963, c. 339, § 1.

16-640. Repealed. Laws 1963, c. 339, § 1.



16-641 - Repealed. Laws 1963, c. 339, § 1.

16-641. Repealed. Laws 1963, c. 339, § 1.



16-642 - Repealed. Laws 1963, c. 339, § 1.

16-642. Repealed. Laws 1963, c. 339, § 1.



16-643 - Repealed. Laws 1963, c. 339, § 1.

16-643. Repealed. Laws 1963, c. 339, § 1.



16-644 - Repealed. Laws 1963, c. 339, § 1.

16-644. Repealed. Laws 1963, c. 339, § 1.



16-645 - Damages caused by construction; procedure.

16-645. Damages caused by construction; procedure.

In all cases of damages arising from the creation or widening of new streets, avenues, or alleys, from the appropriation of property for sewers, parks, parkways, public squares, public heating plants, power plants, gas works, electric light plants, waterworks, or market places, and from change of grade in streets, avenues, or alleys, the damages sustained shall be ascertained and determined as provided in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable.

Objections as to lack of notice were waived by appeal from award of appraisers. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Damage for opening of street was separate cause of action from annexation of territory. City of Alliance v. Cover-Jones Motor Co., 154 Neb. 900, 50 N.W.2d 349 (1951).

The owner has right of appeal from board's decision to the district court. Stuhr v. City of Grand Island, 123 Neb. 369, 243 N.W. 80 (1932), vacated on rehearing, 124 Neb. 285, 246 N.W. 461 (1933).

Property owner is entitled to a jury trial to determine his damages. Grantham v. City of Chadron, 20 F.2d 40 (8th Cir. 1927).



16-646 - Special taxes; lien upon property; collection.

16-646. Special taxes; lien upon property; collection.

In every case of the levy of special taxes, the same shall be a lien on the property on which levied from date of levy and shall be due and payable to the city treasurer thirty days after such levy when not otherwise provided; and, at the time of the next certification for general revenue purposes to the county clerk, if not previously paid, the special taxes, except paving, repaving, graveling, macadamizing, and curbing or curbing and guttering shall be certified to the county clerk and by him be placed upon the tax list and be collected as other real estate taxes are collected, and be paid over to the city treasurer; and paving, repaving, graveling, macadamizing and curbing, or curbing and guttering taxes may be so certified and collected by the county treasurer at the option of said city.

Special assessment was a lien at time of foreclosure, and could have been included in tax foreclosure proceeding. Dent v. City of North Platte, 148 Neb. 718, 28 N.W.2d 562 (1947).



16-647 - Special taxes; payment by part owner.

16-647. Special taxes; payment by part owner.

It shall be sufficient in any case to describe the lot or piece of ground as the same is platted and recorded although the same belongs to several persons; but, in case any lot or piece of ground belongs to different persons, the owner of any part thereof may pay his portion of the tax on such lot or piece of ground, and his proper share may be determined by the city treasurer.



16-648 - Money from special assessments; how used.

16-648. Money from special assessments; how used.

All money received from special assessments may be applied to pay for the improvement for which assessed, or applied to reimburse the fund of the city from which the cost of the improvement may have been made.



16-649 - Improvements; contracts; bids; requirement.

16-649. Improvements; contracts; bids; requirement.

All improvements of any streets, avenues or alleys in the city for which, or any part thereof, a special tax shall be levied, shall be done by contract with the lowest responsible bidder to be determined by the council.

Engineer may estimate total work and need not do so by item, and where bids are called for on four different kinds of material, and the contract is let for one of the kinds shown in the advertisement for bids, such estimate and advertisement for bids are sufficient. Wurdeman v. City of Columbus, 100 Neb. 134, 158 N.W. 924 (1916).



16-650 - Public improvements; acceptance by city engineer; approval or rejection by council.

16-650. Public improvements; acceptance by city engineer; approval or rejection by council.

When any improvement is completed according to contract, it shall be the duty of the city engineer to carefully inspect the same; and, if the improvement is found to be properly done, such engineer shall accept the same, and forthwith report his acceptance thereof to the board of public works or mayor, who shall report the same to the council with recommendation that the same be approved or disapproved; and the city council may confirm or reject such acceptance. When the ordinance levying the tax makes the same due as the improvement is completed in front of or along any block or piece of ground, the engineer may accept the same in sections from time to time, if found to be done according to the contract, reporting his acceptance as in other cases.



16-651 - Grading and grading districts.

16-651. Grading and grading districts.

Whenever the owners of lots and lands abutting upon any street or alley, or part thereof, within the city, representing two-thirds of the feet front abutting upon such part of street or alley desired to be graded, shall petition the council to grade such street or alley, or part thereof, without cost to the city, the mayor and council shall order the grading done and assess the costs thereof against the property abutting upon such street or alley or such part thereof so graded. For this purpose the mayor and council shall create suitable grading districts, which shall be consecutively numbered.

Petition signed as required is necessary prerequisite. City of South Omaha v. Tighe, 67 Neb. 572, 93 N.W. 946 (1903).



16-652 - Grading; assessments; when delinquent.

16-652. Grading; assessments; when delinquent.

The cost of grading the streets and alleys within any such grading district shall be assessed upon the lots and lands specially benefited thereby in such district in proportion to such benefits, to be determined by the mayor and council under the provisions of section 16-615. The assessment of special taxes for grading purposes herein provided for shall be levied at one time and shall become delinquent as follows: One-fifth of the total amount shall become delinquent in fifty days after such levy; one-fifth in one year; one-fifth in two years; one-fifth in three years; one-fifth in four years. Each of said installments, except the first, shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of the levy aforesaid until the same shall become delinquent; and, after the same shall become delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon, as in the case of other special taxes. The cost of grading the intersections of streets and spaces opposite alleys in any such district shall be paid by the city out of the general fund of such city.



16-653 - Grading bonds; interest rate.

16-653. Grading bonds; interest rate.

For the purpose of paying the costs of grading the streets and alleys in such district, exclusive of the intersection of streets and spaces opposite alleys therein, the mayor and council shall have power, and may, by ordinance, cause to be issued bonds of the city, to be called District Grading Bonds of District No. ....., payable in not exceeding five years from date and to bear interest, payable annually or semiannually, with interest coupons attached, and that as nearly as possible an equal amount of the bonds shall be made to mature each year, and in such case shall also provide that such special taxes and assessments shall constitute a sinking fund for the payment of said bonds and interest; Provided, the entire cost of grading any such street or alley properly chargeable to any lots or lands within any such grading district, according to feet front thereof, may be paid by the owner of such lots or lands within fifty days from the levy of such special taxes; and thereupon such lot or land shall be exempt from any lien or charge therefor.



16-654 - Grading upon petition; assessments; bonds.

16-654. Grading upon petition; assessments; bonds.

Whenever the owner of lots and lands abutting upon any street or avenue, alley or lane, or part thereof, representing three-fourths of the feet front abutting upon any such street or avenue, alley or lane, or part thereof, shall petition the mayor and council to grade the same, including the intersections of streets, avenues, or lanes and spaces opposite alleys and lanes, without cost to the city, and to assess the entire cost of grading such street, avenue, alley or lane or part thereof, including the intersections of streets, avenues or lanes and spaces opposite alleys or lanes, against the lots and lands abutting upon such street, avenue, alley or lane, or part thereof, so graded, thereupon the mayor and council shall create grading districts, make assessments, issue bonds, and proceed in the same manner as in cases of grading hereinbefore provided; Provided, bonds shall be issued to cover the entire cost of grading both the streets, avenues or alleys, and the intersections of streets or avenues and spaces opposite alleys.



16-655 - Grading bonds; amount; sale; damages; how ascertained.

16-655. Grading bonds; amount; sale; damages; how ascertained.

The aggregate amount of such bonds issued in any one year shall not exceed fifty thousand dollars, and shall not be sold for less than their par value. If any assessment or part thereof shall fail or for any reason be invalid, the mayor and council may make such further assessments upon said lots or lands, as may be required, and collect from the owners the cost of any grading properly chargeable thereto, as herein provided; Provided, no street, avenue, alley or lane shall be so graded until the damages to property owners, if any, shall be ascertained by three disinterested freeholders to be appointed by the mayor and council and the proceedings to be the same in all respects as provided in section 16-615 for cases of change of grade.

Council is without power to grade or change the grade of a street, including the sidewalk space, until damages are ascertained and paid. Shewell v. City of Nebraska City, 52 Neb. 138, 71 N.W. 952 (1897).



16-656 - Repealed. Laws 1949, c. 28, § 20.

16-656. Repealed. Laws 1949, c. 28, § 20.



16-657 - Repealed. Laws 1949, c. 28, § 20.

16-657. Repealed. Laws 1949, c. 28, § 20.



16-658 - Repealed. Laws 1949, c. 28, § 20.

16-658. Repealed. Laws 1949, c. 28, § 20.



16-659 - Repealed. Laws 1949, c. 28, § 20.

16-659. Repealed. Laws 1949, c. 28, § 20.



16-660 - Repealed. Laws 1949, c. 28, § 20.

16-660. Repealed. Laws 1949, c. 28, § 20.



16-661 - Construction and repair; materials.

16-661. Construction and repair; materials.

The mayor and council may construct and repair, or cause and compel the construction and repair, of sidewalks in such city of such material and in such manner as they may deem necessary.



16-662 - Construction and repair; failure of property owner; power of city.

16-662. Construction and repair; failure of property owner; power of city.

In case the owner or owners of any lot, lots or lands abutting on any street or avenue, or part thereof, shall fail to construct or repair any sidewalk in front of his, her or their lot, lots or lands within the time and in the manner as directed and requested by the mayor and council, after having received due notice to do so, they shall be liable for all damages or injury occasioned by reason of the defective or dangerous condition of any sidewalk; and the mayor and council shall have power to cause such sidewalk to be constructed or repaired and assess the cost thereof against such property.



16-663 - Maintenance; snow and ice removal; duty of landowner; violation of ordinance; cause of action for damages.

16-663. Maintenance; snow and ice removal; duty of landowner; violation of ordinance; cause of action for damages.

The mayor and city council shall have power to provide for keeping the sidewalks clean and free from obstructions and accumulations of snow, ice, mud and slush, and may provide for the assessment and collection of taxes on real estate and for the sale and conveyance thereof to pay expenses of keeping the sidewalks adjacent to such real estate clean and free from obstructions and accumulations of snow, ice, mud and slush, and the mayor and city council shall also have power to provide that the violation of the ordinance relative thereto shall give rise to a cause of action for damages in favor of any person who is injured by the failure or neglect of the owner and occupant of the real estate to comply with the ordinance in question.



16-664 - Construction; cost; assessment; levy; when delinquent; payment.

16-664. Construction; cost; assessment; levy; when delinquent; payment.

Such city shall have power to provide for the laying of permanent sidewalks. Upon the petition of any freeholder who desires to build such a permanent sidewalk, the mayor and council may order the same to be built, and that the cost of the same until paid shall be a perpetual lien upon the real estate along which the freeholder desires such sidewalk to be constructed, and the city may assess and levy the costs of same against such real estate in the manner provided by law. The total cost of the building of the permanent sidewalk shall be levied at one time upon the property along which such permanent sidewalk is to be built, and become delinquent as herein provided: One-seventh of the total cost shall become delinquent in ten days after such levy; one-seventh in one year; one-seventh in two years; one-seventh in three years; one-seventh in four years; one-seventh in five years; one-seventh in six years. Each of such installments, except the first, shall draw interest at a rate of not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of the levy aforesaid, until the same shall become delinquent; and after the same shall become delinquent interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon as in the case of other special taxes. The council shall pay for the building of such permanent sidewalk out of the general fund. The mayor and council may pass an ordinance to carry into effect the provisions of this section.

Cities of the first class that adopt a "home rule" charter possess no power to remit or cancel interest or penalties on special taxes. Falldorf v. City of Grand Island, 138 Neb. 212, 292 N.W. 598 (1940).



16-665 - Ungraded streets; construction of sidewalks.

16-665. Ungraded streets; construction of sidewalks.

The mayor and council may provide for the laying of permanent sidewalks and of temporary plank sidewalks upon the natural surface of the ground without regard to the grade, on streets not permanently improved, and provide for the assessment of the cost therein on the property in front of which the same shall be laid.



16-666 - Assessments; levy; certification; collection.

16-666. Assessments; levy; certification; collection.

Assessments made under sections 16-250 and 16-665 shall be made and assessed in the following manner:

(1) Such assessments shall be made by the council at any meeting by a resolution fixing the costs of the construction or repair of such work along the lot adjacent thereto as a special assessment thereon, the amount charged against the same, which, with the vote thereon by yeas and nays, shall be spread at length upon the minutes; and notice of the time of holding such meeting and the purpose for which it is to be held shall be published in some newspaper published and of general circulation in the city at least ten days before the same shall be held, or in lieu thereof, personal service may be had upon persons owning or occupying property to be assessed;

(2) All such assessments shall be known as special assessments for improvements, and with the cost of notice shall be levied and collected as a special tax, in addition to the taxes for general revenue purposes, subject to the same penalties and collected in like manner as other city taxes; but such special assessment shall draw interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature; and the same shall be certified to the county clerk at the same time as the next certification for general revenue purposes.



16-667 - Creation of districts; regulations.

16-667. Creation of districts; regulations.

The city may, by ordinance, lay off the city into suitable districts for the purpose of establishing therein a system of sewerage and drainage and water service; to provide such systems and regulate the construction, repair, and use of the same; to compel all proper connections therewith and branches from other streets, avenues, and alleys, and from private property; and to provide a penalty not to exceed one hundred dollars for any obstruction or injury to any sewer or drain or water main or part thereof, or for failure to comply with the regulations therefor prescribed.

This section as it existed in 1975 authorized a city of the first class to create a water district to extend water service within the city limit without giving notice of the creation of the district to property owners affected. First Assembly of God Church v. City of Scottsbluff, 203 Neb. 452, 279 N.W.2d 126 (1979).

To the extent the opinion in Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975), may imply that a city of the first class had no authority to create a water extension district under this section and is in conflict with this case, it is overruled. First Assembly of God Church v. City of Scottsbluff, 203 Neb. 452, 279 N.W.2d 126 (1979).

Sections 16-667 to 16-670 provide procedures for construction and financing for water mains in a water district. Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975).

A city of the first class has statutory authority to create water district and to levy assessments for the payment of the cost thereof. Wiborg v. City of Norfolk, 176 Neb. 825, 127 N.W.2d 499 (1964).

Power to construct local improvements and levy special assessments is strictly construed. Besack v. City of Beatrice, 154 Neb. 142, 47 N.W.2d 356 (1951).

It is the duty of a city issuing warrants in payment of special improvements to create a fund for payment of the warrants and to collect special assessments to retire the same, and upon failure to do so, the warrants become general obligations of the city. Miller v. City of Scottsbluff, 133 Neb. 547, 276 N.W. 158 (1937).

City has independent and complete authority to erect, extend, or improve and maintain a sewer system and to issue bonds in payment thereof, even though such bonds are not the general obligation of the city. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).

Where a city has power to contract for pipe, but the manner of so exercising the contract is irregular, and where such city purchases and retains such pipe, there being no fraud shown, such contract is not ultra vires and a taxpayer will not be permitted by suit to prevent the council's allowance of the seller's claim therefor. Stickel Lumber Company v. City of Kearney, 103 Neb. 636, 173 N.W. 595 (1919).



16-667.01 - Prohibit formation of district; procedure.

16-667.01. Prohibit formation of district; procedure.

Upon formation by city ordinance of sewerage, drainage, and water service districts as described by section 16-667, the city shall mail copies of such city ordinance and this section to the owners of the record title of any property abutting upon the streets, avenues, or alleys, or parts thereof, which are within such district within twenty calendar days of the passage of the ordinance. The owners of the record title representing more than fifty percent of the front footage of the property abutting upon the streets, avenues, or alleys, or parts thereof which are within such a proposed district may, by petition, stop formation of such a district. Such written protest shall be submitted to the city council or clerk within thirty calendar days after publication of notice concerning the ordinance in a newspaper of general circulation in the city. Publication of such notice shall follow within ten calendar days after passage of such an ordinance. The mailing notice requirement of this section shall be satisfied by mailing a copy of the ordinance and this section by United States mail to the last-known address of the owners of the record title.



16-667.02 - Districts; formation; sewer or water mains; special assessments; use of other funds.

16-667.02. Districts; formation; sewer or water mains; special assessments; use of other funds.

Upon formation of a district as provided in section 16-667.01, the mayor and council may order sewer or water mains to be laid in such district and the costs, to the extent of the special benefit, assessed against the lots and parcels of real estate in such district. The cost of sewer or water mains in excess of collections from special assessments under this section may be paid out of the sewer fund or water fund, or, if money in such fund is insufficient, out of the general fund of the city.



16-667.03 - Sewer or water mains; failure to make connections; order; costs assessed.

16-667.03. Sewer or water mains; failure to make connections; order; costs assessed.

If, after ten days' notice by certified mail or publication in a newspaper of general circulation, a property owner fails to make such connections and comply with such regulations as the council may order in accordance with section 16-667.02, the council may order such connection be made, and assess the cost thereof against the property so benefited.



16-668 - Repealed. Laws 1977, LB 483, § 6.

16-668. Repealed. Laws 1977, LB 483, § 6.



16-669 - Assessments; when delinquent; interest; future installments; collection.

16-669. Assessments; when delinquent; interest; future installments; collection.

(1) Except as provided in subsection (2) of this section, the assessment of special taxes for sewer or water improvements in a district shall be levied at one time and shall become delinquent in equal annual installments over a period of years equal to the number of years for which the bonds for such project were issued pursuant to section 16-670. The first installment becomes delinquent fifty days after the making of such levy. Each installment, except the first, shall draw interest from the time of such levy until such installment becomes delinquent. After an installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon until such installment is collected and paid. Such special taxes shall be collected and enforced as in cases of other special taxes and shall be a lien on such real estate from and after the date of the levy thereof. If three or more installments are delinquent and unpaid on the same property, the city council may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the names of its record title owners and shall provide that all future installments shall become delinquent upon the date fixed. A copy of such resolution shall be published one time each week for not less than twenty days in a legal newspaper of general circulation published in the city and after the fixed date such future installments shall be deemed to be delinquent and the city may proceed to enforce and collect the total amount due and all future installments.

(2) If the city incurs no new indebtedness pursuant to section 16-670 for sewer or water improvements in a district, the assessment of special taxes for sewer or water improvements shall be levied at one time and shall become delinquent in equal annual installments over such period of years as the city council determines at the time of making the levy to be reasonable and fair.

This section and section 16-622 require that three payments be delinquent before the city may foreclose, and the city is required to pass and publish an acceleration resolution declaring the entire amount due and owing. City of Kearney v. Johnson, 222 Neb. 541, 385 N.W.2d 427 (1986).



16-670 - Bonds; amount; interest; maturity; special assessments; revenue bonds.

16-670. Bonds; amount; interest; maturity; special assessments; revenue bonds.

For the purpose of paying the cost of any such sewer or water improvements in any such district, the city council shall have the power and may by ordinance cause bonds of the city to be issued called District Sewer (Water) Bonds of District No. ....., payable in not exceeding twenty years from date and to bear interest payable annually or semiannually with interest coupons attached. All special assessments which may be levied upon properties specially benefited by such work or improvements shall, when collected, be set aside and constitute a sinking fund for the payment of the interest and principal of such bonds. The cost of such sewer or water improvements chargeable by special assessment to the private property within such district may be paid by the owners of such property within fifty days from the levy of such special assessments, and thereupon such property shall be exempt from any lien for the special assessment. Such bonds shall not be sold for less than their par value and if any assessment or any part thereof fails or for any reason is invalid, the city council may make such other and further assessments on such lots or lands as may be required to collect from the lots or lands the cost of any such sewer or water improvements properly chargeable to the lots or lands as provided in this section. If such assessments or any part thereof fails or for any reason is invalid, the city council may, without further notice, make such other and further assessments on such lots or lands as may be required to collect from the lots or lands the cost of such improvement properly chargeable to the lots or lands as provided in this section. Nothing in this section shall be construed to prevent a city from paying the cost of sewer or water improvements from revenue bonds as otherwise provided by law. When revenue bonds are issued to pay the cost of sewer or water improvements, the city council may provide that the collections from any related special assessment district shall be allocated to the gross revenue of the appropriate utility system.



16-671 - Construction costs; warrants; power to issue; amount; interest; payment; fund; created.

16-671. Construction costs; warrants; power to issue; amount; interest; payment; fund; created.

For the purpose of paying the cost of construction of such sewer mains or water mains, or both, the mayor and council shall have power to issue warrants in amounts not to exceed the total sum of the special assessments above provided for, which said warrants shall bear interest at such rate as the mayor and council shall order. When there are no funds immediately available for the payment thereof, said warrants shall be registered in the manner provided for the registration of other warrants, and called and paid whenever there are funds available for the purpose in the manner provided for the calling and paying of other warrants. For the purpose of paying said warrants and the interest thereon from the time of their registration until paid, the special assessments above provided for shall be kept as they are paid and collected in a fund to be designated and known as the Sewer and Water Extension Fund into which all money levied for such improvements shall be paid as collected, and out of which all warrants issued for such purposes shall be paid.



16-671.01 - Partial payments, authorized; interest; rate; warrants; issuance; payment.

16-671.01. Partial payments, authorized; interest; rate; warrants; issuance; payment.

For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and city council upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project in a total amount not to exceed ninety-five percent of the cost thereof and upon the completion and acceptance of the work issue a final warrant for the balance of the amount due the contractor. The city shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval of the governing body, and running until the date that the warrant is tendered to the contractor. The warrants shall be redeemed and paid out of the proceeds received from the special assessments levied under the provisions of section 16-669, or out of the proceeds of the bonds or warrants issued under the provisions of sections 16-670 and 16-671. The warrants shall draw such interest as shall be provided in the warrants from the date of registration until paid.



16-672 - Assessments; equalization; reassessment.

16-672. Assessments; equalization; reassessment.

Special taxes may be levied by the mayor and council for the purpose of paying the cost of constructing sewers or drains within the city. Such tax shall be levied on the real estate lying and being within the sewerage district in which such sewers or drains may be situated to the extent of benefits to such property by reason of such improvement. The benefits to such property shall be determined by the council sitting as a board of equalization, after notice to property owners as in other cases of special assessment provided. If the council, sitting as such board of equalization, shall find such benefits to be equal and uniform, such levy may be according to the front foot of the lots or real estate within such sewerage district, according to such other rule as the council sitting as such board of equalization may adopt for the distribution or adjustment of such cost upon the lots or real estate in such district benefited by such improvement. All taxes or assessments made for sewerage or drainage purposes shall be collected in the same manner as other special assessments and shall be subject to the same penalty. And where sewers are constructed and any assessments to cover the costs thereof shall be declared void, or doubts exist as to the validity of such assessment, the mayor and council, for the purpose of paying the cost of such improvement, are hereby authorized and empowered to make a reassessment of such costs on lots and real estate lying and being within the sewerage district in which such sewer may be situated, to the extent of the benefits to such property by reason of such improvement. Such reassessment shall be made substantially in the manner provided for making original assessments of like nature as herein provided; and any sums which may have been paid toward said improvement, upon any lots or real estate included in such assessment, shall be applied under the direction of the council to the credit of the persons and property on account of which the same was paid. In case the credits shall exceed the sum reassessed against such persons and property, as herein provided for, the council shall cause such excess, with lawful interest, to be refunded to the party who made payment thereof. The taxes so reassessed and not paid under a prior assessment shall be collected and enforced in the same manner as other special taxes, and shall be subject to the same penalty.

Special taxes cannot be levied upon property outside the district and within another district to pay cost of sewer construction. Besack v. City of Beatrice, 154 Neb. 142, 47 N.W.2d 356 (1951).

Special taxes to pay the cost of sewers may be levied only on real estate within a sewer district and city. City of Scottsbluff v. Acton, 135 Neb. 636, 283 N.W. 374 (1939).



16-672.01 - Storm sewer districts; ordinance; contents.

16-672.01. Storm sewer districts; ordinance; contents.

Supplemental to any existing law on the subject, whenever the mayor and city council of any city of the first class in Nebraska, shall deem it advisable or necessary to construct storm water sewers and appurtenances in any section of the city and the extraterritorial zoning jurisdiction of the city as established pursuant to section 16-902, together with outlets for the same, the advisability and necessity thereof shall be declared in a proposed ordinance, which ordinance shall state the kinds of pipe proposed to be used, and shall include cement concrete pipe and vitrified clay pipe and any other material deemed suitable and shall state the size or sizes and kinds of sewers proposed to be constructed and shall designate the location and terminal points thereof. The ordinance shall refer to the plans and specifications thereof which shall have been made and filed with the municipal clerk by the city engineer before publication of such ordinance. Such city engineer shall also make and file, prior to the publication of such ordinance, an estimate of the total cost of the proposed improvement, which shall be stated in the ordinance. The mayor and city council shall have power to assess, to the extent of special benefits, the cost of such portions of the improvements as are local improvements, upon properties found specifically benefited thereby; and the ordinance shall state the outer boundaries of the district or districts in which it is proposed to make special assessments.



16-672.02 - Ordinance; hearing; notice.

16-672.02. Ordinance; hearing; notice.

Notice of the time when any such ordinance shall be set for consideration before the mayor and city council shall be given by at least two publications in a newspaper published in the city, or published in the county in which said city is located and of general circulation in said city, which publication shall state the entire wording of the ordinance. The last publication shall be not less than five days nor more than two weeks prior to the time set for the hearing of objections to the passage of any such ordinance, at which hearing the owners of real property located in said improvement district and which might become subject to assessment for the cost of the contemplated improvement may appear and make objections to the improvement. Thereafter the ordinance may be amended and passed or passed as proposed.



16-672.03 - Ordinance; protest; filing; effect.

16-672.03. Ordinance; protest; filing; effect.

If a written protest signed by owners of the property located in said improvement district and representing a majority of the front footage which may become subject to assessment for the cost of the improvement, be filed with the municipal clerk within three days before the date of the meeting for the consideration of such ordinance, such ordinance shall not be passed.



16-672.04 - Ordinance; adoption.

16-672.04. Ordinance; adoption.

Upon compliance with sections 16-672.01 to 16-672.03, the mayor and city council may, by ordinance, order the making and construction of the improvements provided for in section 16-672.01. To adopt such ordinance, a majority of the whole number of members elected to the city council shall be required; Provided, that if the vote be a tie, the mayor may vote to break such tie.



16-672.05 - Construction; notice to contractors, when; contents; bids; acceptance.

16-672.05. Construction; notice to contractors, when; contents; bids; acceptance.

After ordering any such improvements as provided in section 16-672.01, the mayor and city council may enter into a contract for the construction of the same in one or more contracts, but no work shall be done or contract let, if the estimated cost of the improvements, as determined by the city engineer, is in excess of two thousand dollars, until notice to contractors has been published once each week for three weeks in a newspaper published in the city, or if there be no newspaper published in said city, then in some newspaper of general circulation published in the county wherein such city is located. The notice shall state the extent of the work, and the kind of materials to be bid upon, including in such notice all kinds of material mentioned in the ordinance specified in section 16-672.01, and the time when bids will be received, and may set forth the amount of the engineer's estimate of the cost of such improvements. The work provided for in sections 16-672.01 to 16-672.11, shall be done under a written contract with the lowest responsible bidder on the material selected after the bids are opened and in accordance with the requirements of the plans and specifications. The mayor and city council may reject any or all bids received and advertise for new bids in accordance herewith.



16-672.06 - Construction; acceptance; notice of assessments.

16-672.06. Construction; acceptance; notice of assessments.

After the completion of any such work in the construction of said public improvements, the city engineer shall file with the municipal clerk a certificate of acceptance, which acceptance shall be approved by the mayor and city council by ordinance. The mayor and city council shall then require the city engineer to make a complete statement of all the costs of such improvement and a plat of the property in the storm water sewer district and a schedule of the amount proposed to be assessed against each separate parcel of real property in such district, which shall be filed with the municipal clerk within ten days from the date of the acceptance of the work. The mayor and city council shall then order the clerk to give notice that said plat and schedules are on file in his office and that all objections thereto, or to prior proceedings on account of errors, irregularities, or inequalities, not made in writing and filed with the municipal clerk within twenty days after the first publication of said notice shall be deemed to have been waived. Such notice shall be given by two publications in a newspaper published in said city or if there be no newspaper published in said city then in some newspaper of general circulation published in the county wherein the city is located, and by notices posted in three conspicuous places in said storm water sewer district. Said notice shall state the time and place where objections, filed as herein provided, shall be considered by the mayor and city council.



16-672.07 - Assessments; hearing; equalization; delinquent payments; interest.

16-672.07. Assessments; hearing; equalization; delinquent payments; interest.

The hearing on the proposed assessments shall be held by the mayor and city council sitting as a board of adjustment and equalization, at the time and place specified in such notice which shall not be less than twenty days nor more than thirty days after the date of the first publication, unless adjourned. Such session may be adjourned, with provisions for proper notice of such adjournment. At such meeting, the proposed assessment shall be adjusted and equalized with reference to benefits resulting from the improvement and shall not exceed such benefits; Provided, if any special assessment be payable in installments, each installment shall draw interest payable annually or semiannually from the date of levy until due. Any delinquent installments shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the date of delinquency until paid.



16-672.08 - Assessments, levy.

16-672.08. Assessments, levy.

After the equalization of such special assessments as herein required, the same shall be levied by the mayor and city council upon all lots or parcels of real property within the storm water sewer district, specifically benefited by reason of said improvement. The same may be relevied if, for any reason, the levy thereof is void or not enforceable and in an amount not exceeding the previous levy. Such levy shall be enforced as special assessments for street improvements are enforced in cities of the first class, and any payments thereon, made under previous levies, shall be credited to the property involved. All assessments made for such purposes shall be collected in the same manner as general taxes and shall be subject to the same penalties.



16-672.09 - Assessments; maturity; interest; rate.

16-672.09. Assessments; maturity; interest; rate.

All special assessments provided for in section 16-672.08 shall become due in fifty days after the date of levy and may be paid within that time without interest, but if not so paid, they shall bear interest at the rate set by the city council until delinquent. Such assessments shall become delinquent in equal annual installments over such period of years as the mayor and city council may determine at the time of making the levy. Delinquent installments shall bear interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid and shall be collected in the usual manner for the collection of general taxes and shall be subject to the same penalties.



16-672.10 - Assessments; sinking fund; disbursement.

16-672.10. Assessments; sinking fund; disbursement.

All the special assessments provided for in section 16-672.08, shall, when levied and collected be placed in a sinking fund for the purpose of paying the cost of the improvements as provided in sections 16-672.01 to 16-672.11 with allowable interest thereon, and shall be solely and strictly applied to such purpose to the extent required; but any excess thereof may be by the mayor and city council, after fully discharging the purposes for which levied, transferred to such other fund or funds as the mayor and city council may deem advisable.



16-672.11 - Bonds; maturity; interest; rate; contractor; interest; warrants; tax levy.

16-672.11. Bonds; maturity; interest; rate; contractor; interest; warrants; tax levy.

For the purpose of paying the cost of the public improvements as provided in sections 16-672.01 to 16-672.11, the mayor and city council of any such city, after such improvements have been completed and accepted, shall have the power to issue negotiable bonds of any such city to be called storm water sewer district bonds, payable in not exceeding twenty years and bearing interest payable annually, which may either be sold by the city or delivered to the contractor in payment for the work, but in either case for not less than their par value. For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and city council upon certificates of the engineer in charge, showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuance of the project, in a sum not exceeding ninety-five percent of the cost thereof, and upon the completion and acceptance of the work, a final warrant may be issued for the balance due the contractor, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold as provided in this section. The city shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor. All special assessments which may be levied upon property specially benefited by such work or improvements in any such storm water sewer district shall, when collected, be set aside and placed in a sinking fund for the payment of the interest and principal of the bonds. There shall be levied annually upon all of the taxable property in the city a tax which, together with such sinking fund derived from special assessments collected, shall be sufficient to meet payments of interest and principal on the bonds as the same become due. Such tax shall be known as the storm water sewer tax, shall be payable annually, shall be collected in the same manner as general taxes, and shall be subject to the same penalties.



16-673 - Construction and operation; contracts; procedures.

16-673. Construction and operation; contracts; procedures.

The mayor and city council of any city of the first class shall have power to make contracts with and authorize any person, company, or association to erect a gas works, power plant, electric or other light works, heating plant, or waterworks in such city and give such persons, company, or association the privilege of furnishing water, lights, power, or heat for the streets, lanes, alleys, and public places and property of such city and its inhabitants for any length of time not exceeding twenty-five years. Any city of the first class may by resolution of the city council contract for the furnishing of electricity at retail to such city and the inhabitants thereof with any public power district, or an electric cooperative which cooperative has an approved retail service area adjoining such city's retail service area.

Contract with private corporation to supply water to supplement city waterworks system authorized. Hevelone v. City of Beatrice, 120 Neb. 648, 234 N.W. 791 (1931).

Power company that contracted with village, to furnish electric power at a given rate for twenty-five years, is estopped, after operating thereunder for six years, to claim the contract was ultra vires and confiscatory. Village of Davenport v. Meyer Hydro-Electric Power Co., 110 Neb. 367, 193 N.W. 719 (1923).

Under prior act, city's authority to grant a franchise to a gas company was not restricted to such works being built within such city nor need its franchise be limited to a period of five years. Sharp v. City of South Omaha, 53 Neb. 700, 74 N.W. 76 (1898).

City cannot make a contract precluding it from increasing or decreasing the rates for electric power during the life of the contract, but such city cannot make rates that are noncompensatory or confiscatory. Central Power Co. v. City of Kearney, 274 F. 253 (8th Cir. 1921).

Authority granted city to contract to build and operate a waterworks "on such terms and under such regulations as may be agreed on" constitutes authority to agree with water company on water rates for twenty-five years, and city's attempt to alter such rates may be enjoined. Omaha Water Co. v. City of Omaha, 147 F. 1 (8th Cir. 1906).

City is estopped to defend against waterworks bonds in hands of innocent purchasers where such bonds reflect city certified in bond that they were legally issued, it having plenary power so to do, though the bonds cited the wrong statutory section as authority therefor. City of Beatrice v. Edminson, 117 F. 427 (8th Cir. 1902).



16-674 - Acquisition of plants or facilities; condemnation; procedure.

16-674. Acquisition of plants or facilities; condemnation; procedure.

The mayor and city council shall have power to purchase or provide for, establish, construct, extend, enlarge, maintain, operate, and regulate for the city any such waterworks, gas works, power plant, including an electrical distribution facility, electric or other light works, or heating plant, or to condemn and appropriate, for the use of the city, waterworks, gas works, power plant, including an electrical distribution facility, electric or other light works, or heating plant. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable. For purposes of this section, an electrical distribution facility shall be located within the retail service area of such city as approved by and on file with the Nebraska Power Review Board, pursuant to Chapter 70, article 10.

Gas company's franchise authorizes it to substitute natural gas for artificial gas, as such substitution carries out the intention of the franchise to insure the best gas available to the users. Central Power Co. v. City of Hastings, 52 F.2d 487 (D. Neb. 1931).



16-675 - Acquisition; operation; tax authorized.

16-675. Acquisition; operation; tax authorized.

The mayor and city council may levy a tax, not exceeding seven cents on each one hundred dollars upon the taxable value of all the taxable property in such city, for the purpose of paying the cost of lighting the streets, lanes, alleys, and other public places or property of the city, for the purpose of furnishing water, heat, or power for the city, or for the purpose of buying, establishing, extending, or maintaining such waterworks, gas, electric, or other light works, or heating or power plant, not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city for any one of the respective purposes.

Provision in prior act, limiting tax levy to five mills on a dollar valuation for purpose stated, repealed by implication, and reduced to one mill on a dollar valuation by reason of the amendment of the general revenue laws. Drew v. Mumford, 114 Neb. 100, 206 N.W. 159 (1925).



16-676 - Acquisition; operation; bonds; issuance; amount; approval of electors required.

16-676. Acquisition; operation; bonds; issuance; amount; approval of electors required.

Where the amount of money which would be raised by the tax levy provided for in section 16-675 would be insufficient to establish or pay for a system of waterworks, gas, electric, or other light works, or heating or power system, the mayor and city council may borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise to an amount not exceeding two hundred and fifty thousand dollars for the purpose of establishing, constructing, extending, enlarging or paying for, or maintaining the utilities named in this section; Provided, that no such bonds shall be issued by the city council until the question of issuing the same shall have been submitted to the electors of the city at an election held for such purpose, notice of which shall have been given by publication once each week for three successive weeks prior thereto in a legal newspaper published in or of general circulation in such city, and a majority of the electors voting upon the proposition shall have voted in favor of issuing such bonds. However, no election shall be called until a petition signed by at least fifty resident freeholders shall be presented to the mayor and council asking that an election be called for the purpose herein specified.



16-677 - Bonds; sinking funds; tax to provide.

16-677. Bonds; sinking funds; tax to provide.

When such bonds shall have been issued by the city, the mayor and council shall have power to levy annually upon all taxable property of the city such tax as may be necessary for a sinking fund for the payment of accruing interest on such bonds and the principal thereof at maturity, and to provide for the office of water commissioner, power commissioner, light commissioner or heat commissioner, and to prescribe the powers and duties of such officers.



16-678 - Existing franchises and contracts; rights preserved; tax authorized.

16-678. Existing franchises and contracts; rights preserved; tax authorized.

Nothing contained in sections 16-673 to 16-677 shall change or in any way affect existing franchises or existing contracts between any city and any company, corporation, or individual for furnishing the city or its inhabitants with light, power, heat, or water. The mayor and council shall levy a sufficient tax to pay for such light, power, heat, or water supply in accordance with the terms of such existing contracts, not exceeding four and nine-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city in any one year for any one of the purposes.



16-679 - Service; duty to provide; rates; regulation.

16-679. Service; duty to provide; rates; regulation.

The mayor and council shall have power to require every individual or private corporation operating such works or plants, subject to reasonable rules and regulations, to furnish any person applying therefor, along the line of its pipes, mains, wires or other conduits, with gas, water, power, light or heat, and to supply said city with water for fire protection, and with gas, water, power, light or heat, for other necessary public or private purposes; to regulate and fix the rents or rates of water, power, gas, electric light or heat; and to regulate and fix the charges for water meters, power meters, gas meters, electric light or heat meters, or other device or means necessary for determining the consumption of water, power, gas, electric light or heat. These powers shall not be abridged by ordinance, resolution or contract.

Under facts in this case, ordinance fixing rates for electrical energy supplied by city-owned plant was not subject to referendum. Hoover v. Carpenter, 188 Neb. 405, 197 N.W.2d 11 (1972).

A city fixing rates acts in a legislative, rather than a judicial capacity. A utility is entitled to a fair return. Rates fixed by city are presumed to be correct and reasonable and burden is on party attacking them to show they are unreasonable. A litigant who invokes the provisions of this statute may not challenge its constitutionality. Kansas-Nebraska Nat. Gas Co., Inc. v. City of Sidney, 186 Neb. 168, 181 N.W.2d 682 (1970).

Cities of the first class may regulate rates to be charged for gas. Nebraska Natural Gas Co. v. City of Lexington, 167 Neb. 413, 93 N.W.2d 179 (1958).

City's authority to erect, extend or to improve and to maintain a sewer system and to issue bonds payable from taxes is independent and complete. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).

City cannot make contract for light and power with provision that precludes it from changing the rates during the life thereof, and a contract so doing is void. Central Power Co. v. City of Kearney, 274 F. 253 (8th Cir. 1921).



16-680 - Sewerage system; drainage; waterworks; bonds authorized; amount; approval of electors; sewer or water commissioner; authorized.

16-680. Sewerage system; drainage; waterworks; bonds authorized; amount; approval of electors; sewer or water commissioner; authorized.

The mayor and council shall have power to borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise in an amount not exceeding in the aggregate four hundred thousand dollars for the purpose of constructing or aiding in the construction of a system of sewerage. They may borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise in any amount, not exceeding in the aggregate seven hundred fifty thousand dollars, for the purpose of constructing culverts and drains for the purpose of deepening, widening, straightening, walling, filling, covering, altering, or changing the channel of any watercourse or any natural or artificial surface waterway or any creek, branch, ravine, ditch, draw, basin, or part thereof flowing or extending through or being within the limits of the city and for the purpose of constructing artificial channels or covered drains sufficient to carry the water theretofore flowing in such watercourse and divert it from the natural channel and conduct the same through such artificial channel or covered drain and fill the old channel. They may borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise in an amount not exceeding in the aggregate two hundred fifty thousand dollars for the purpose of constructing, maintaining, and operating a system of waterworks for the city. No such bonds shall be issued by the city council until the question of issuing the same has been submitted to the electors of the city at an election called and held for that purpose, notice of which shall be given by publication in some newspaper published in the city at least thirty days before the date of the election, and a majority of the electors voting upon the proposition have voted in favor of issuing such bonds. When any such bonds have been issued by the city, they may levy annually upon all taxable property of the city such tax as may be necessary for a sinking fund for the payment of the accruing interest upon the bonds and the principal thereof at maturity. They may provide for the office of sewer commissioner or water commissioner and prescribe the duties and powers of such offices.

City's authority to erect, extend or to improve and to maintain a sewer system and to issue bonds payable from taxes is independent and complete. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).

City had authority, by ordinance, to contract with others, to operate and construct water system, partly within and partly without city limits for twenty years, and to provide therein that it should have right to purchase the same at a valuation determined by appraisers. Omaha Water Co. v. City of Omaha, 162 F. 225 (8th Cir. 1908).

Authority granted city to contract to build and operate a waterworks "on such terms and under such regulations as may be agreed on" constitutes authority to agree with water company on water rates for twenty-five years, and city's attempt to alter such rates may be enjoined. Omaha Water Co. v. City of Omaha, 147 F. 1 (8th Cir. 1906).



16-681 - Municipal utilities; service; rates; regulation.

16-681. Municipal utilities; service; rates; regulation.

Such city owning, operating or maintaining its own gas, water, power, light or heat system, shall furnish any person applying therefor, along the line of its pipes, mains, wires or other conduits, subject to reasonable rules and regulations, with gas, water, power, light or heat. It shall regulate and fix the rental or rate for gas, water, power, light or heat, and regulate and fix the charges for water meters, power meters, gas meters, light meters or heat meters or other device or means necessary for determining the consumption of gas, water, power, light or heat. It shall require water meters, gas meters, light meters, power meters, or heat meters to be used, or other device or means necessary for determining the consumption of gas, water, power, light or heat.

Water service to persons outside the corporate limits of the city is contractual and permissive. Burger v. City of Beatrice, 181 Neb. 213, 147 N.W.2d 784 (1967).



16-682 - Municipal utilities; service; delinquent rents; lien; collection.

16-682. Municipal utilities; service; delinquent rents; lien; collection.

Such cities shall have the right and power to tax, assess, and collect from the inhabitants thereof such rent or rents for the use and benefit of water, gas, power, light or heat used or supplied to them by such waterworks, mains, pump, or extension of any system of waterworks, or water supply, or by such gas, light or heat system, as the council shall by ordinance deem just or expedient. With respect to water rates, taxes or rents only, such water rates, taxes or rents, when delinquent, shall be a lien upon the premises or real estate upon or for which the same is used or supplied; and such water taxes, rents or rates shall be paid and collected and such lien enforced in such manner as the council or commission, as the case may be, shall by ordinance direct and provide. Any delinquent water rentals which remain unpaid for a period of three months after they become due may be, by resolution of the said council or commission, assessed against said real estate as a special assessment, which said special assessment shall be certified by the city clerk to the county clerk of the county in which said city is situated. Said county clerk shall thereupon place same on the tax rolls for collection, subject to the same penalties and to be collected in like manner as other city taxes; Provided, that the local governing body of said city shall notify in writing nonoccupying owners of premises or their agents whenever their tenants or lessees are sixty days delinquent in the payment of water rent. Thereafter if the owner of said real estate or his agent within such city shall notify the council or commission in writing to discontinue water service to said real estate or the occupants thereof, it shall be the duty of the officer in charge of the water department promptly to discontinue said service; and rentals for any water furnished to the occupants of said real estate in violation of said notice shall not be a lien thereon.



16-683 - Construction; bonds; plan and estimate required; extensions, additions, and enlargements.

16-683. Construction; bonds; plan and estimate required; extensions, additions, and enlargements.

Before submitting any proposition for borrowing money for either of the purposes mentioned in sections 16-673, 16-674 and 16-680, the mayor and council shall determine upon and adopt a system of sewerage, waterworks, heating, lighting or power, as the case may be, and shall determine upon and adopt a plan for constructing drains or culverts, or for doing other work upon or in connection with watercourses or waterways as authorized in section 16-680. They shall procure from the city engineer an estimate of the actual cost of such system, an estimate of the cost of so much thereof as the mayor and council may propose to construct with the amount proposed to be borrowed, and plans of such system. The estimate shall be placed and remain in the hands of the city clerk, subject to public inspection during all the times such proposition to borrow money shall be pending. After a system shall have been adopted, no other system or plan shall be adopted in lieu thereof unless authorized by vote of the people. After construction of any such systems, works or improvements as are authorized in said sections, the city may by vote of the people issue bonds to construct extensions, additions or enlargements thereof, but not to exceed one hundred twenty-five thousand dollars in any one year, and the total amount of outstanding bonded indebtedness of any such city for the initial construction of any such systems, works or improvements and for the construction of extensions, additions and enlargements thereof shall not exceed the respective aggregate limitations of amount imposed under section 16-680.



16-684 - Construction; operation; location; eminent domain; procedure.

16-684. Construction; operation; location; eminent domain; procedure.

When the system of waterworks or sewerage, power, heating, lighting, or drainage shall have been adopted, and the people shall have voted to borrow money to aid in the construction as aforesaid, the mayor and council may erect and construct and maintain such system of waterworks or sewerage or power plant, lighting, heating, or drainage, either within or without the corporate limits of the city, make all needful rules and regulations concerning their use, and do all acts necessary for the construction, completion, and management and control of same not inconsistent with law, including the taking of private property for the public use for the construction and operation of the same. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 are applicable.

A city may acquire existing electric and waterworks systems by eminent domain, but such power cannot extend so as to acquire a utilities property which furnishes several kinds of utility service, and is operated as a unit. Central Power Co. v. Nebraska City, 112 F.2d 471 (8th Cir. 1940).



16-684.01 - Reserve funds; water mains and equipment; when authorized; labor.

16-684.01. Reserve funds; water mains and equipment; when authorized; labor.

After the establishment of a system of waterworks in any city of the first class, the mayor and council may expend any accumulated reserve funds in its water department for the purpose of laying and relaying water mains and the installation of water equipment for fire protection. The city shall have the power and authority to employ the necessary labor therefor without the necessity of advertising for bids or of letting a contract or contracts therefor.



16-685 - Transferred to section 19-2701.

16-685. Transferred to section 19-2701.



16-686 - Rural lines; when authorized; rates.

16-686. Rural lines; when authorized; rates.

Said city is hereby authorized and empowered, for the purpose of carrying out the provisions of sections 16-684 and 19-2701, to construct, maintain and operate the necessary rural transmission and distribution lines for a distance of eighteen miles from the corporate limits of said city upon, along and across any of the public highways of this state under the conditions and provisions prescribed by law for the construction of electric transmission and distribution lines to persons, firms, associations or corporations. Before the construction of any such rural electric transmission or distribution lines shall be undertaken, such city shall enter into contracts for electric service with persons, firms, associations or corporations to be served at rates which will produce an annual gross revenue to such city equal to not less than fifteen percent of the cost of said construction. Such city shall thereafter adjust such rates when necessary to produce such gross revenue.



16-686.01 - Natural gas distribution system; service to cities of the second class and villages; when authorized.

16-686.01. Natural gas distribution system; service to cities of the second class and villages; when authorized.

Any city of the first class owning and operating a natural gas distribution system within such city, and owning and operating its own lateral supply line from its distribution system to a natural gas pipeline source of supply, may by ordinance, where such lateral supply line is so located with reference to any second-class cities or villages within twenty miles of such city not then being supplied with natural gas and having no other source of gas supply available, make gas service available at retail to such municipalities and for that purpose construct, operate, and maintain connecting lines to and natural gas distribution systems in the municipalities; Provided, that such city prior to the construction of such facilities and the rendering of such service, shall secure from the respective municipalities to be served a natural gas franchise as provided by law.



16-687 - Contracts; terms; special election.

16-687. Contracts; terms; special election.

In case such aids shall not be voted by the people in the manner aforesaid, or having voted bonds and constructed a system of waterworks and having failed to obtain an adequate supply of good water, then the mayor and council may contract with and procure individuals or corporations to construct and maintain a system of waterworks, power, heating or lighting plant in such city for any time not exceeding twenty years from the date of the contract, with a reservation to the city of the right to purchase such waterworks, lighting, heating, or power plant at any time after the lapse of ten years from the date of the contract upon payment to such individuals or corporations of any amount to be determined from the contract, not exceeding the cost of the construction of such waterworks, power, lighting, or heating plant. In other respects such contract may be on such terms as may be agreed upon by a two-thirds vote of the council, entered upon the minutes; Provided, that no such contract shall be made unless authorized by a majority vote of the legal voters of such city at a special election called for that purpose, notice of which shall be given by publication once each week for three successive weeks prior thereto in a legal newspaper published in or of general circulation in such city.

After having voted bonds and constructed a waterworks system, and having failed to obtain adequate supply of water, city may contract with private company for supplemental water supply. Hevelone v. City of Beatrice, 120 Neb. 648, 234 N.W. 791 (1931).



16-688 - Water; unwholesome supply; purification system; authority to install; election; tax authorized.

16-688. Water; unwholesome supply; purification system; authority to install; election; tax authorized.

When any city has voted bonds and constructed a system of waterworks and obtained an adequate supply of water but the same is turbid or unwholesome during the whole or a portion of the year, the mayor and council may without having previously made an appropriation therefor, when authorized by a majority vote of the electors voting on the question, which may be submitted at either a special or a general city election, construct, purchase, or enter into a contract for the construction or purchase of and install, establish, operate, and maintain a system of settling reservoirs or a system of filters, or both of such systems of settling reservoirs and filters, for the purpose of clarifying and purifying such water. Notice of such election shall be given by publication once each week three successive weeks prior thereto in a legal newspaper published in or of general circulation in such city. The city may levy taxes on all taxable property of such city, not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value thereof in any one year for the payment of the cost thereof.



16-689 - Repealed. Laws 1976, LB 688, § 2.

16-689. Repealed. Laws 1976, LB 688, § 2.



16-690 - Repealed. Laws 1976, LB 688, § 2.

16-690. Repealed. Laws 1976, LB 688, § 2.



16-691 - Board of public works; powers and duties; employees authorized; approval of budget; powers of council; signing of payroll checks.

16-691. Board of public works; powers and duties; employees authorized; approval of budget; powers of council; signing of payroll checks.

The mayor and city council may by ordinance confer upon the board of public works the active direction and supervision of such system of waterworks, power plant, or sewerage, heating, or lighting plant and the erection and construction of the same. The board may provide that such duties be performed by such employee or employees as it may direct. The city council shall approve the budget of each proprietary function as provided in the Municipal Proprietary Function Act. The board shall make reports to the mayor and council as often as the mayor and council may require. In like manner the mayor and council may confer upon such board the active direction and supervision of the system of streets and alleys.

The mayor and council may, by ordinance, authorize and empower the board of public works to employ necessary laborers and clerks, to purchase material for the operation and maintenance of the systems, and to draw its orders on the several funds in the hands of the city treasurer to the credit of the various systems in payment of salaries, labor, and material. The mayor and council shall establish the dollar amount for all extensions and projects above which the board of public works must obtain the approval of the mayor and council before expending funds. The mayor and council may, by ordinance, authorize and empower the board of public works to cooperate and participate in a plan of insurance designed and intended for the benefit of the employees of any public utility operated by the city. For that purpose the board of public works may make contributions to pay premiums or dues under such plan, authorize deductions from salaries of employees, and take such other steps as may be necessary to effectuate such plan of insurance. All orders for the disbursement of funds shall be signed by the chairperson and secretary of the board or by any two members of the board who have previously been designated for that purpose by a resolution duly adopted by such board and shall be paid by the treasurer, except that payroll checks only may be signed by any one member of the board who has previously been designated for that purpose by a resolution duly adopted by the board. Facsimile signatures of board members may be used to sign such orders and checks.



16-691.01 - Board of public works; surplus funds; investment; securities; purchase; sale.

16-691.01. Board of public works; surplus funds; investment; securities; purchase; sale.

Any surplus funds remaining in the hands of the city treasurer, to the credit of said various funds, may be invested by the board of public works, with the approval of the mayor and council, in accordance with the provisions of sections 16-712, 16-713, and 16-715, in interest-bearing securities of the State of Nebraska or any political subdivision thereof, certificates of deposit of banks which are members of the Federal Deposit Insurance Corporation, or in interest-bearing securities of the United States upon an order for that purpose drawn by the board of public works upon the city treasurer. Such securities may be purchased, sold or hypothecated by the board of public works with the approval of the mayor and city council, at their fair market value, and the interest earned by such securities shall be credited to the account of the utility from which the funds paid for the securities were originally drawn; Provided, in cities which have not conferred upon any board of public works the active direction and supervision of such system of waterworks, power plant, sewerage, and heating or lighting plant, the powers and duties hereby conferred upon the board of public works as to the purchase, sale, and hypothecation of said securities shall be exercised by the city treasurer of such city. Securities so purchased shall be held by the city treasurer, who shall provide adequate bond for their safekeeping. When sold, the treasurer shall deliver the same to the purchaser and collect the sale price.



16-691.02 - Board of public works; surplus funds; disposition; transfer.

16-691.02. Board of public works; surplus funds; disposition; transfer.

The mayor and council of any city of the first class may, by resolution, direct and authorize the treasurer to dispose of the surplus electric light, water, or natural gas distribution system funds, or the funds arising from the sale of electric light and water properties, by the payment of outstanding electric light, water, or natural gas distribution system warrants or bonds then due and by the payment of all current amounts required in any revenue bond ordinance in which any part of the earnings of the electric light or water utility or natural gas distribution system are pledged. The excess, if any, after such payments, may be transferred to the general fund of such city at the conclusion of the fiscal year.



16-692 - Water commissioner; council member and mayor ineligible.

16-692. Water commissioner; council member and mayor ineligible.

No member of the council or the mayor shall be eligible to the office of water commissioner during the term for which he shall be elected.



16-693 - Bonds; tax authorized; how used.

16-693. Bonds; tax authorized; how used.

When any bonds shall have been issued by the city for the purpose of constructing or aiding in the construction of a system of waterworks, power plant, sewerage, heating, lighting or drainage, there shall thereafter be levied annually upon all taxable property of said city a tax not exceeding seven cents on each one hundred dollars for every twenty thousand dollars of bonds so issued, which shall be known as the waterworks tax, power tax, sewerage tax, heat tax, light tax or drainage tax, as the case may be, and shall be payable only in money. The proceeds of such tax, together with all income received by the city from the payment and collection of water, power, heat or light, rent, taxes, and rates of assessments, shall first be applied to the payment of the current expenses of waterworks, power plant, heating or lighting, to improvements, extensions, and additions thereto, and interest on money borrowed and bonds issued for their construction. The surplus, if any, shall be retained for a sinking fund for the payment of such loan or bonds at maturity.



16-694 - Sewers; maintenance and repairs; annual tax; service rate in lieu of tax; lien.

16-694. Sewers; maintenance and repairs; annual tax; service rate in lieu of tax; lien.

After the establishment of a system of sewerage in any city of the first class, the mayor and council may, at the time of levying other taxes for city purposes, levy an annual tax of not more than three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city for the purpose of creating a fund to be used exclusively for the maintenance and repairing of any sewers in such city. In lieu of the levy of a tax, the mayor and council may establish, by ordinance, such rates for such sewer service as may be deemed by them to be fair and reasonable, to be collected from either the owner or the person, firm, or corporation requesting the service at such times, either monthly, quarterly, or otherwise, as may be specified in the ordinance. All such sewer charges shall be a lien upon the premises or real estate for which the same is used or supplied. Such lien shall be enforced in such manner as the local governing body provides by ordinance. The charges thus made, when collected, shall be placed in a separate fund and used exclusively for the purpose of maintenance and repairs of any sewers in such city.



16-695 - Parks; swimming pool; stadium; other facilities; acquisition of land; bonds; election; issuance; interest; term.

16-695. Parks; swimming pool; stadium; other facilities; acquisition of land; bonds; election; issuance; interest; term.

The mayor and council of any city of the first class are hereby authorized to acquire by purchase or otherwise and hold in the name of the city, lands, lots, or grounds within or without the limits of the city to be used and improved for parks, parkways, or boulevards. To pay for and improve such lands, lots, or grounds, the mayor and council of such city are authorized to issue bonds for such purposes, except that no such bonds shall be issued until the question of issuing the same shall have been submitted to the electors of the city, at a general election therein, or at a special election appointed and called by the mayor and city council for such purposes, and a majority of electors voting at such election shall have voted in favor of issuing the bonds. Notice of such election shall be given by publication once each week for three successive weeks prior thereto in a legal newspaper published in or of general circulation in such city. Such bonds shall be payable in not to exceed twenty years from the date of issuance thereof, and shall bear interest payable annually or semiannually, with interest coupons attached to the bonds. The mayor and council may at their discretion construct in any park a swimming pool, stadium, or other facilities for public use and recreation and pay for the same out of the avails of such bonds.



16-696 - Board of park commissioners; appointment; number; qualifications; powers and duties; recreation board; board of park and recreation commissioners.

16-696. Board of park commissioners; appointment; number; qualifications; powers and duties; recreation board; board of park and recreation commissioners.

(1) In each such city, which acquires land for a park or parks, there may be a board of park commissioners, who shall have charge of all the parks belonging to the city, with power to establish rules for the management, care, and use of the same. The board of park commissioners shall be composed of not less than three members, but the total number shall be evenly divisible by three, who shall be residents of the city. In the event of a tie vote, the motion under consideration shall fail to be adopted. They shall be appointed by the mayor and council at their first regular meeting in January each year except for the original board which may be appointed any time. At the time of the first appointment, one-third of the number to be appointed shall be appointed for a term of one year, one-third for a term of two years, and the rest shall be appointed for a term of three years, which term shall be computed from the first meeting in the preceding January. After the appointment of the original board it shall be the duty of the mayor and council to appoint or reappoint one-third of the board each year for a term of three years to commence at the time of appointment at the first meeting in January. Each member shall serve until his or her successor is appointed and qualified. A vacancy occurring on such board by death, resignation, or disqualification of a member shall be filled for the remainder of such term at the next regular meeting of the city council. A majority of all the members of the board of park commissioners shall constitute a quorum. It shall be the duty of the board of park commissioners to lay out, improve, and beautify all grounds owned or acquired for public parks, and employ helpers and laborers as may be necessary for the proper care and maintenance of such parks, and the improvement and beautification thereof, to the extent that funds may be provided for such purposes. The members of the board, at its first meeting in each year, shall elect one of their own members as chairperson of such board. Before entering upon his or her duties each member of the board shall take an oath, to be filed with the city clerk, that he or she will faithfully perform the duties of the office and will not in any manner be actuated or influenced therein by personal or political motives.

(2) The board of park commissioners may also be constituted by the mayor and council as an ex officio recreation board. When so constituted, such recreation board shall have the duty and authority to promote, manage, supervise, and control all recreation activities supported financially by such city to the extent funds are available.

(3) The mayor and council of such city may abolish the board of park commissioners, if one has been appointed as provided in this section, and may establish a board of park and recreation commissioners, who shall have charge of all parks belonging to the city and all recreational activities supported financially by the city, with power to establish rules for the management, care, supervision, and use of such parks. The board of park and recreation commissioners shall be appointed to such terms of office and in such numbers as provided in this section for appointment of a board of park commissioners. It shall be the duty of the board of park and recreation commissioners to lay out, improve, beautify, and design all grounds, bodies of water, and buildings owned or acquired for public parks and recreational facilities, and employ such persons as may be necessary for the proper direction, care, maintenance, improvement, and beautification thereof, and for program planning and leadership of recreational activities, to the extent that funds may be provided for such purposes. The board shall also have the duty of continued study and promotion of the needs of such city for additional park and recreational facilities. Members of the board of park and recreation commissioners at its first meeting in each year shall elect one of its own members as chairperson of the board. Before entering upon his or her duties each member of the board shall take an oath, to be filed with the city clerk, that he or she will faithfully perform the duties of the office and will not in any manner be actuated or influenced therein by personal or political motives.



16-697 - Park fund or park and recreation fund; annual levy; audit of accounts; warrants; contracts; reports.

16-697. Park fund or park and recreation fund; annual levy; audit of accounts; warrants; contracts; reports.

(1) For the purpose of (a) providing funds for amusements and recreation, (b) providing funds for laying out, purchasing, improving, and beautifying parks and public grounds, and (c) providing for the payment of the salaries and wages of employees of such board, the mayor and council shall, each year at the time of making the levy for general city purposes, make a levy upon the taxable value of all the taxable property in such city. Such levy shall be collected and paid into the city treasury and shall constitute the park fund or park and recreation fund as the case may be.

(2) All accounts against the park fund or park and recreation fund of such city, provided for by subsection (1) of this section, for salaries and wages of the employees and all other expenses of such parks or recreational facilities shall be audited and allowed by the park or park and recreation commissioners. All warrants thereon shall be drawn only by the chairperson of the commissioners. Warrants so drawn shall be paid by the city treasurer out of such fund.

(3) The park or park and recreation commissioners of such city, as the case may be, shall enter into any contracts of any nature involving an expenditure in accordance with the policies of the city council.

(4) The chairperson of the board of park or park and recreation commissioners shall, on January 1 and July 1 of each year, file with the city clerk an itemized statement of all the expenditures of the board.



16-697.01 - Parks, recreational facilities, and public grounds; acquisition; control.

16-697.01. Parks, recreational facilities, and public grounds; acquisition; control.

Any city of the first class is hereby authorized and empowered to take land in fee, within or without its corporate limits by donation, gift, devise, purchase or appropriation, and to hold, improve and control such land for parks, recreational facilities, and public grounds. The jurisdiction and police power of the mayor and city council of any city that shall acquire any such real estate shall be at once extended over the same. The mayor and city council shall have power to enact bylaws, rules and ordinances for the protection, preservation and control of any real estate acquired as herein contemplated, and provide suitable penalties for the violation of any such bylaws, rules or ordinances.



16-697.02 - Borrowing; authorized; bonds; approval of electors.

16-697.02. Borrowing; authorized; bonds; approval of electors.

The mayor and council of any first-class city shall have power to borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise, for the purpose of purchasing and improving land for parks, recreational facilities and public grounds, authority therefor having first been obtained by a majority vote of the qualified electors of the city voting on such question at any general city election of such city or at an election called for that purpose, upon a proposition or propositions submitted in the manner provided by law for the submission of propositions to aid in the construction of railroads and other works of internal improvement.



16-698 - Markets; construction; operation; location; approval of electors; notice; when required.

16-698. Markets; construction; operation; location; approval of electors; notice; when required.

The city may, by ordinance, purchase and hold grounds for and erect and establish market houses and market places, and regulate and govern the same, and also contract with any person or persons, companies or corporations, for the erection and regulation of such market houses and market places on such terms and conditions and in such manner as the council may prescribe, and raise all necessary revenue therefor as herein provided. The council may provide for the erection of all other useful and necessary buildings for the use of the city, and for the protection and safety of all property owned by the city, in connection with such market houses and places. It may locate such market houses and market places and buildings aforesaid on any street, alley, or public grounds, or on any land purchased for such purposes, and establish, alter, and change the channel of streams and watercourses within the city, and bridge the same; Provided, that any such improvement costing in the aggregate a sum greater than two thousand dollars shall not be authorized until the ordinance providing therefor shall first be submitted to and ratified by a majority of the legal voters of such city voting thereon, notice of which shall be given by publication once each week for three successive weeks in a legal newspaper published in or of general circulation in such city.



16-699 - Regulation of markets.

16-699. Regulation of markets.

No charge or assessment of any kind shall be made or levied on any wagon or other vehicle, or the horses thereto attached, or on the owner bringing produce or provisions to any market in the city, or standing in or occupying a place in any of the market places of the city, or in the street contiguous thereto on market days and evening previous thereto; but the mayor and council shall have full power to prevent forestalling, to prohibit or regulate huckstering in the streets, to prescribe the kind and description of articles which may be sold, and the stand or place to be occupied by the vendors, and may authorize the immediate seizure, and arrest and removal from the markets of any person violating their regulations as established by ordinance, together with any article of produce in his possession, and the immediate seizure and destruction of tainted or unsound meat, provisions or other articles of food.



16-6,100 - Public buildings; construction; bonds authorized; approval of electors required, when; revenue bonds.

16-6,100. Public buildings; construction; bonds authorized; approval of electors required, when; revenue bonds.

The mayor and council shall have the power to borrow money and pledge the property and credit of the city upon its negotiable bonds or otherwise for the purpose of acquiring, by purchasing or constructing, including site acquisition, or aiding in the acquiring of a city hall, jail, auditorium, buildings for the fire department and other public buildings, including the acquisition of buildings authorized to be acquired by Chapter 72, article 14, and including acquisition of buildings to be leased in whole or in part by the city to any other political or governmental subdivision of the State of Nebraska authorized by law to lease such buildings. No such bonds shall be issued until after the same have been authorized by a majority vote of the electors of the city voting on the proposition of their issuance at an election called for the submission of such proposition and of which election notice of the time and place thereof shall have been given by publication in some newspaper printed and of general circulation in the city three successive weeks prior thereto; Provided, that where the building to be acquired is to be used by the State of Nebraska or its agency or agencies under a lease authorized by Chapter 72, article 14, or the building is to be leased by any other political or governmental subdivision of the State of Nebraska or other governmental agencies and where the combined area of the building to be leased by the state or its agency or agencies and the political or governmental subdivision of the State of Nebraska is more than fifty percent of the area of the building and where the cost of acquisition does not exceed two million dollars, no such vote of the electors will be required.



16-6,100.01 - Joint city-county building; authorized; acquisition of land; erect; equip, furnish, maintain, and operate.

16-6,100.01. Joint city-county building; authorized; acquisition of land; erect; equip, furnish, maintain, and operate.

Any county in this state may, together with any city of the first class of the county in which the county seat is located, jointly acquire land for, erect, equip, furnish, maintain, and operate a joint city-county building to be used jointly by such county and city.



16-6,100.02 - Joint city-county building; expense; bonds; election; approval by electors.

16-6,100.02. Joint city-county building; expense; bonds; election; approval by electors.

The cost and expense of acquiring land for, erecting, equipping, furnishing, and maintaining a joint city-county building shall be borne by such county and city in the proportion determined by the county board of the county and the city council of the city of the first class. The building shall not be erected or contracted to be erected, no land shall be acquired therefor, and no bonds shall be issued or sold by the county or the city of the first class until the county and the city of the first class have each been authorized to issue bonds to defray its proportion of the cost of such land, building, equipment, and furnishings by the required number of electors of the county and the city of the first class in the manner provided by sections 16-6,100 and 23-3501.



16-6,100.03 - Joint city-county building; indebtedness; bonds; principal and interest; in addition to other limitations.

16-6,100.03. Joint city-county building; indebtedness; bonds; principal and interest; in addition to other limitations.

The amount of indebtedness authorized to be incurred by any county or city of the first class for the payment of principal and interest for the bonds authorized by the provisions of sections 16-6,100.01 to 16-6,100.07 shall be in addition to and over and above any limits now fixed by law.



16-6,100.04 - Joint city-county building; county board and city council; building commission; powers; duties.

16-6,100.04. Joint city-county building; county board and city council; building commission; powers; duties.

The members of the county board of the county and the city council of the city of the first class which agree to build a joint city-county building shall be the building commission to purchase the land for the building and to contract for the erection, equipment, and furnishings of the building and, after completion thereof, shall be in charge of its maintenance and repair.



16-6,100.05 - Joint city-county building; building commission; plans and specifications; personnel; compensation; contracts.

16-6,100.05. Joint city-county building; building commission; plans and specifications; personnel; compensation; contracts.

The building commission shall cause to be prepared building plans and specifications for the joint building, and may employ architects, engineers, draftsmen, and such clerical help as may be deemed necessary for the purpose of preparing such plans and specifications. The compensation of such personnel shall be fixed by the commission and shall be paid in the same proportion as is determined for defraying the cost as set forth in section 16-6,100.02. The contract for erecting the building, for the equipment, and for furnishings shall be let by the commission in the same manner as for other public buildings. The members of the commission shall receive no compensation for their services as members of the commission.



16-6,100.06 - Joint city-county building; annual budget of city and county.

16-6,100.06. Joint city-county building; annual budget of city and county.

The county and the city of the first class shall each provide in their annual budgets an item for their proportion of the expense of maintaining such joint city-county building.



16-6,100.07 - Joint city-county building; building commission; accept gifts.

16-6,100.07. Joint city-county building; building commission; accept gifts.

The building commission shall have power to accept gifts, devises, and bequests of real and personal property to carry out the purposes of sections 16-6,100.01 to 16-6,100.07 and, to the extent of the powers conferred upon such board by the provisions of sections 16-6,100.01 to 16-6,100.07, to execute and carry out such conditions as may be annexed to any gift, devises, or bequest.



16-6,101 - Acquisition; revenue bonds; approval of electors required.

16-6,101. Acquisition; revenue bonds; approval of electors required.

Supplemental to any existing law on the subject and in lieu of the issuance of general obligation bonds, or the levying of taxes upon property, as by law provided, any city of the first class may construct, purchase or otherwise acquire a waterworks plant or a water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, either within or without the corporate limits of said city, and real and personal property needed or useful in connection therewith, and pay the cost thereof by pledging and hypothecating the revenue and earnings of any waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, owned or to be owned by such city. In the exercise of the authority herein granted, any city may issue and sell revenue bonds or debentures and enter into such contracts in connection therewith as may be proper and necessary. Such revenue bonds or debentures shall be a lien only upon the revenue and earnings of the waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, owned or to be owned by such city. No such city shall pledge or hypothecate the revenue and earnings of any waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, nor issue revenue bonds or debentures, as herein authorized, until the proposition relating thereto has been submitted in the usual manner to the qualified voters of such city at a general or special election and approved by a majority of the electors voting on the proposition submitted; Provided, such proposition shall be submitted whenever requested, within thirty days after a sufficient petition signed by the qualified voters of such city equal in number to twenty percent of the vote cast at the last general municipal election held therein, shall be filed with the city clerk. Three weeks' notice of the submission of the proposition shall be given by publication in some legal newspaper published in and of general circulation in such city, or, if no legal newspaper is published therein, then by posting in five or more public places therein. The requirement herein for a vote of the electors, however, shall not apply when such city seeks to pledge or hypothecate such revenue or earnings or issues revenue bonds or debentures solely for the maintenance, extension or enlargement of any waterworks plant or water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, owned by such city.



16-6,102 - Districts; created.

16-6,102. Districts; created.

Supplemental to any existing law on the subject, whenever the mayor and council of any city of the first class shall deem it necessary and advisable to construct sanitary sewer mains or water mains, such municipal officials may by ordinance passed by not less than three-fourths of all members of the city council create a district or districts to be known as sanitary sewer connection districts or water connection districts as the case may be, for such purposes and such district or districts may include properties within the corporate limits of the municipality and one mile beyond the same. Such ordinance shall state the size and kind of sewer mains or water mains proposed to be constructed in such district and shall designate the outer boundaries of the district or districts in which it is proposed to construct the sewer mains or water mains.



16-6,103 - Districts; benefits; certification; connection fee.

16-6,103. Districts; benefits; certification; connection fee.

After the sanitary sewer mains or water mains have been constructed in the districts, the cost thereof shall be reported to the city council and the council, sitting as a board of equalization, shall determine benefits to abutting property. The special benefits as determined by the board of equalization shall not be levied as special assessments against the property within the district but shall be certified in a resolution of the city council to the register of deeds of the county in which the improvement district is constructed. A connection fee in the amount of the benefit accruing to the property in the district shall be paid to the city at the time such property becomes connected to the sewer main or water main. The city shall provide that no property thus benefited by sanitary sewer or water main improvements shall be connected to the sanitary sewer or water mains until the connection fee is paid.



16-6,104 - Construction of sewer and water mains; cost; payment; connection fees; use.

16-6,104. Construction of sewer and water mains; cost; payment; connection fees; use.

For the purpose of paying the cost of any such sanitary sewer mains or water mains constructed in any such connection district, the mayor and council may spend funds accumulated in any sanitary sewer or water department surplus funds of such city. The connection fees collected by any such city for properties connecting to such sanitary sewer mains or water mains shall be paid into the sanitary sewer or water department surplus fund to replenish such funds for the construction costs.



16-6,105 - Construction of sewer and water mains; cost; revenue bonds; issuance authorized.

16-6,105. Construction of sewer and water mains; cost; revenue bonds; issuance authorized.

As an alternative to spending surplus funds as provided in section 16-6,104, or to pay for part of any such construction, the mayor and council may issue revenue bonds. Such revenue bonds shall not impose any general liability upon the municipality but shall be secured by the revenue received by the municipality for the operation of the sanitary sewer system or waterworks system, and the amount of connection fees collected by the municipality for connections to such sanitary sewer mains or water mains. Such revenue bonds shall be sold for not less than par and bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature. The amount of such revenue bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the municipality may be authorized to issue under its charter or any statute of this state.



16-6,106 - Powers.

16-6,106. Powers.

Cities of the first class are hereby authorized and empowered to develop and implement and from time to time amend, change, and modify a general plan or program of flood and storm water control, drainage, and disposal for such city. If the plan or program requires works of improvement outside of the city limits, it shall be submitted for review to the boards of the county or counties affected and to the Department of Natural Resources. To accomplish such purposes, or any of them, the city may to the extent deemed needful or useful in the judgment of the city council:

(1) Procure and contract for professional and technical assistance of all kinds;

(2) Build, construct, alter, modify, and improve, using either its own employees, equipment, and facilities or by contract with others, dams, dikes, levees, drainways, channels, structures, devices, storm water sewers and systems, and works of all kinds and appurtenances thereto all without any limitation whatsoever, including extensions, additions, and improvements and alterations of any such existing facilities, for the control, management, drainage, and disposal of flood, storm, or surface waters, both within and without the city as in the discretion of the city council may be required for the protection, benefit, and welfare of the city and its inhabitants and their property; and

(3) Acquire by purchase, lease, gift, and contract and through the exercise of the right of eminent domain all lands, structures, easements, rights-of-way, or other property real or personal both within and without the city as may in the discretion of the city council be required or useful in connection with any such plan or program and the implementation thereof.



16-6,107 - Costs; financing.

16-6,107. Costs; financing.

For carrying out the purposes and powers set forth in section 16-6,106, including payment of the cost thereof, the city may:

(1) Borrow money and issue its negotiable general obligation bonds upon such terms and conditions as the mayor and council may determine, without a vote of the electors;

(2) Levy a tax upon all taxable property in the city to pay such bonds and interest thereon and establish a sinking fund for such payment;

(3) Issue warrants to contractors and others furnishing services or materials or in satisfaction of other obligations created under section 16-6,106, such warrants to be issued in such amounts and on such terms and conditions as the mayor and council shall determine, which warrants shall be redeemed and paid upon the sale of bonds or receipt of other funds available for such purpose;

(4) Receive gifts, grants and funds from any source, including, but not limited to, state, federal or private sources; and

(5) Cooperate and contract with any other government, governmental agency or political subdivision, whether state or federal, and any person or organization providing funds for the purposes covered by sections 16-6,106 to 16-6,109.



16-6,108 - General obligation bonds; issuance; hearing.

16-6,108. General obligation bonds; issuance; hearing.

The powers granted by sections 16-6,106 to 16-6,109 may be exercised in whole or in part and from time to time as the city council may in its discretion determine but before general obligation bonds are issued for the purposes of sections 16-6,106 to 16-6,109, the city council shall hold a public hearing after three weeks' notice published in a legal newspaper of general circulation in such city, and the referendum provisions of sections 18-2501 to 18-2536 shall apply to any ordinance or resolution authorizing issuance of such bonds. The program for implementation of the plan may be adopted and carried out in parts, sections, or stages.



16-6,109 - Sections; supplemental to other laws.

16-6,109. Sections; supplemental to other laws.

The powers granted by sections 16-6,106 to 16-6,109 are independent of and in addition to all other grants of powers on the same or related subjects but may be exercised jointly with or supplemented by the powers granted by existing legislation, including, but not limited to, sections 16-667 to 16-672.11, 16-680, 16-683, 16-693, 18-401 to 18-411, 18-501 to 18-512, 19-1305, 23-320.07 to 23-320.13, and 31-501 to 31-553 and the Combined Improvement Act.



16-6,110 - Acquisition of system; acceptance of funds; administration; powers.

16-6,110. Acquisition of system; acceptance of funds; administration; powers.

A city of the first class shall have the power by ordinance to acquire, by the exercise of the power of eminent domain or otherwise, lease, purchase, construct, own, maintain, and operate, or contract for the operation of public passenger transportation systems, excluding railroad systems, including all property and facilities required therefor, within and without the limits of the city, to redeem such property from prior encumbrance in order to protect or preserve the interest of the city therein, to exercise all powers granted by the Constitution and laws of the State of Nebraska or exercised by or pursuant to a home rule charter adopted pursuant thereto, including but not limited to receiving and accepting from the government of the United States or any agency thereof, from the State of Nebraska, or any subdivision thereof, and from any person or corporation, donations, devises, gifts, bequests, loans, or grants for or in aid of the acquisition, operation, and maintenance of such public passenger transportation systems, and to administer, hold, use, and apply the same for the purposes for which such donations, devises, gifts, bequests, loans, or grants may have been made, to negotiate with employees and enter into contracts of employment, to employ by contract or otherwise individuals singularly or collectively, to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act, to contract with an operating and management company for the purpose of operating, servicing, and maintaining any public passenger transportation systems any such city shall acquire under the provisions of sections 16-6,110 and 75-303, and to exercise such other and further powers with respect thereto as may be necessary, incident, or appropriate to the powers of such city.



16-6,111 - Repealed. Laws 1999, LB 640, § 1.

16-6,111. Repealed. Laws 1999, LB 640, § 1.



16-6,112 - Repealed. Laws 1999, LB 640, § 1.

16-6,112. Repealed. Laws 1999, LB 640, § 1.



16-6,113 - Repealed. Laws 1999, LB 640, § 1.

16-6,113. Repealed. Laws 1999, LB 640, § 1.



16-6,114 - Repealed. Laws 1999, LB 640, § 1.

16-6,114. Repealed. Laws 1999, LB 640, § 1.



16-6,115 - Repealed. Laws 1999, LB 640, § 1.

16-6,115. Repealed. Laws 1999, LB 640, § 1.



16-6,116 - Repealed. Laws 1999, LB 640, § 1.

16-6,116. Repealed. Laws 1999, LB 640, § 1.



16-701 - Fiscal year, commencement.

16-701. Fiscal year, commencement.

In 1995, the fiscal period of each city of the first class commences on August 1, 1995, and extends through September 30, 1996. Thereafter, the fiscal year of each city of the first class and of any public utility of a city of the first class commences on October 1 and extends through the following September 30 except as provided in the Municipal Proprietary Function Act.



16-702 - Property tax; general purposes; levy; collection; maximum authorized; specific purposes; additional levies.

16-702. Property tax; general purposes; levy; collection; maximum authorized; specific purposes; additional levies.

(1) Subject to the limits in section 77-3442, the mayor and council shall have power to levy and collect taxes for all municipal purposes on the taxable property within the corporate limits of the city. All city taxes, except special assessments otherwise provided for, shall become due on the first day of December of each year.

(2) At the time provided for by law, the council shall cause to be certified to the county clerk the amount of tax to be levied for purposes of the adopted budget statement on the taxable property within the corporation for the year then ensuing, as shown by the assessment roll for such year, including all special assessments and taxes assessed as hereinbefore provided. The clerk shall place the same on the proper tax list to be collected in the manner provided by law for the collection of county taxes in the county where such city is situated.

(3) In all sales for delinquent taxes for municipal purposes, if there are other delinquent taxes due from the same person or lien on the same property, the sales shall be for all the delinquent taxes. Such sales and all sales made under and by virtue of this section or the provisions of law herein referred to shall be of the same validity and, in all respects, shall be deemed and treated as though such sale had been made for the delinquent county taxes exclusively.

(4) The maximum amount of tax which may be certified, assessed, and collected for purposes of the adopted budget statement shall not require a tax levy in excess of eighty-seven and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such municipality. Any special assessments, special taxes, amounts assessed as taxes, and such sums as may be authorized by law to be levied for the payment of outstanding bonds and debts may be made by the council in addition to the levy of eighty-seven and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such municipality. The council may certify a further amount of tax to be levied which shall not require a tax levy in excess of seven cents on each one hundred dollars upon the taxable value of the taxable property within such city for the purpose of establishing the sinking fund or sinking funds authorized by sections 19-1301 to 19-1304, and in addition thereto, when required by section 18-501, a further levy of ten and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such city may be imposed.

(5) Nothing in this section shall be construed to authorize an increase in the amounts of levies for any specific municipal purpose or purposes elsewhere limited by law, whether limited in specific sums or by tax levies.



16-703 - Repealed. Laws 1963, c. 481, § 4.

16-703. Repealed. Laws 1963, c. 481, § 4.



16-704 - Annual appropriation bill; contents.

16-704. Annual appropriation bill; contents.

The city shall adopt a budget statement pursuant to the Nebraska Budget Act, to be termed "The Annual Appropriation Bill", in which corporate authorities may appropriate such sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such corporations.

Levy of taxes should be certified to the county clerk for levy by the county. McDonald v. Lincoln County, 141 Neb. 741, 4 N.W.2d 903 (1942).

The term "government" as used in the Constitution in relation to law governing cities of the first class is not limited to the administration of laws or regulation, but includes all activities engaged in lawfully by such city. Mutual Oil Co. v. Zehrung, 11 F.2d 887 (D. Neb. 1925).



16-705 - Repealed. Laws 1976, LB 657, § 1.

16-705. Repealed. Laws 1976, LB 657, § 1.



16-706 - Expenditures; how made; limitations; diversion of funds; violation; penalty; payment of judgments.

16-706. Expenditures; how made; limitations; diversion of funds; violation; penalty; payment of judgments.

The mayor and council shall not have power to appropriate, issue, or draw any order or warrant on the treasurer for money, unless the same has been appropriated or ordered by ordinance or the claim for the payment of which such order or warrant is issued has been allowed according to sections 16-726 to 16-729, and a fund has been provided in the adopted budget statement out of which such claim is payable. Any transfer or diversion of the money or credits from any of the funds to another fund or to a purpose other and different from that for which proposed, except as provided in section 16-721, shall render any city council member voting therefor or any officer of the corporation participating therein guilty of a misdemeanor, and any person shall, upon conviction thereof, be fined twenty-five dollars for each offense, together with costs of prosecution. Should any judgment be obtained against the corporation, the mayor and finance committee, with the sanction of the city council, may borrow a sufficient amount to pay the same, for a period of time not to extend beyond the close of the next fiscal year, which sum and interest thereon shall, in like manner, be added to the amount authorized to be raised in the general tax levy of the next year and embraced therein.

Where city has in its general funds sufficient unappropriated funds, it may use the same for the creation of a lighting system, if sanctioned by a majority of the electors, even where there was no provision therefor in the annual appropriation bill. Christensen v. City of Fremont, 45 Neb. 160, 63 N.W. 364 (1895).



16-707 - Board of equalization; meetings; notice; special assessments; grounds for review.

16-707. Board of equalization; meetings; notice; special assessments; grounds for review.

The mayor and council shall meet as a board of equalization each year at such times as they shall determine to be necessary, giving notice of any such sitting at least ten days prior thereto by publication in a newspaper having general circulation in the city. When so assembled they shall have power to equalize all special assessments, not herein otherwise provided for, and to supply any omissions in the same; and at such meeting the assessments shall be finally levied by them. A majority of all the members elected to the council shall constitute a quorum for the transaction of any business properly brought before them, but a less number may adjourn from time to time and compel the attendance of absent members. When sitting as a board of equalization on special taxes, the council may adopt such reasonable rules as to the manner of presenting complaints and applying for remedies and relief as shall seem just. It shall not invalidate or prejudice the proceedings of the board that a majority of the members thereof do not, after organization by a majority, continue present during the advertised hours of sitting so long as the city clerk or some member of the board shall be present to receive complaints and applications and give information. No final action shall be taken by the board except by a majority of all the members elected to the city council comprising the same, and in open session. All the special taxes herein authorized shall be levied and assessed on all lots, parts of lots, lands, and real estate to the extent of the special benefit to such lots, parts of lots, lands, and real estate, by reason of such improvement, such benefits to be determined by the council sitting as a board of equalization, or as otherwise herein provided, after publication and notice to property owners herein provided. In cases where the council sitting as a board of equalization shall find such benefits to be equal and uniform, such assessments may be according to the feet frontage and may be prorated and scaled back from the line of such improvement according to such rules as the board of equalization may consider fair and equitable; and all such assessments and findings of benefits shall not be subject to review in any equitable or legal action except for fraud, injustice, or mistake.

A city of the first class has statutory authority to create water district and to levy assessments for the payment of the cost thereof. Wiborg v. City of Norfolk, 176 Neb. 825, 127 N.W.2d 499 (1964).

A notice of time and place of meeting of council as a board of equalization, to equalize special assessments to pay for paving published in a newspaper of general circulation within the city from 17th to the 27th of the month inclusive, the last day being the date of hearing, is a substantial compliance with the section. Lanning v. City of Hastings, 93 Neb. 665, 141 N.W. 817 (1913).

Notice of hearing is jurisdictional. Cook v. Gage County, 65 Neb. 611, 91 N.W. 559 (1902).



16-708 - Special assessments; invalidity; reassessment.

16-708. Special assessments; invalidity; reassessment.

Whenever any special tax or assessment upon any lot or lots, lands or parcels of land in a city of the first class is found to be invalid and uncollectible, or shall be adjudged to be void by a court of competent jurisdiction, or paid under protest and recovered by suit, because of any defect, irregularity or invalidity in any of the proceedings or on account of the failure to observe and comply with any of the conditions, prerequisites and requirements of any statute or ordinance, the mayor and council shall have the power to relevy the same upon the said lot or lots, lands or parcels of land in the same manner as other special taxes and assessments are levied, without regard to whether the formalities, prerequisites or conditions prior to equalization have been had or not.

Reassessment of benefits is provided for when original assessment is invalid. Shanahan v. Johnson, 170 Neb. 399, 102 N.W.2d 858 (1960).



16-708.01 - Special assessments; illegal annexation; validation.

16-708.01. Special assessments; illegal annexation; validation.

Whenever a city of the first class lawfully reannexes territory which it had formerly annexed but which annexation was illegal because the statutes under which such original annexation was made were unconstitutional and void, (1) all special assessments levied by such city of the first class with respect to such territory shall be validated, binding and legal upon such city of the first class and the inhabitants of such territory in the same manner as if the original annexation had been lawful, (2) all zoning, special use permits and contracts for municipal services made or entered into with respect to such territory by such city of the first class shall be validated, binding and legal upon such city of the first class and the inhabitants of such territory in the same manner as if the original annexation had been lawful, (3) any prior actions by any officials of such city of the first class, including the election of council members from such territory or a part thereof shall be validated, binding and legal upon such city of the first class and the inhabitants of such territory in the same manner as if the original annexation had been lawful, and (4) such city of the first class shall have power to assess or reassess and levy or relevy new assessments equal to the special benefits and not exceeding the cost of improvements for which any assessment was originally made upon such territory to be made in substantially the manner provided for making original assessments of like nature and when so made, shall constitute a lien upon the property prior and superior to all other liens except liens for other special assessments, and taxes or special assessments so assessed or reassessed shall be enforced and collected as other special taxes, and in making such assessment or reassessment, the city council sitting as a board of equalization and assessment shall take into consideration payments, if any, made on behalf of the property reassessed under assessments made prior to the reannexation.



16-709 - Special assessments; irregularities; correction.

16-709. Special assessments; irregularities; correction.

In cases of any omission, mistake, defect or irregularity in the preliminary proceedings on any special assessment in a city of the first class, the city council shall have power to correct such mistake, omission, defect or irregularity, and levy or relevy, as the case may be, a special assessment on any or all property in the district, in accordance with the special benefits received and damages sustained to the property on account of such improvement as found by the council sitting as a board of equalization. The city council shall deduct from the benefits and allow as a credit, before such relevy, an amount equal to the sum of the installments paid in the original levy.



16-710 - Repealed. Laws 1967, c. 58, § 2.

16-710. Repealed. Laws 1967, c. 58, § 2.



16-711 - Road tax; how used and expended.

16-711. Road tax; how used and expended.

All money arising from the levying of road tax against or upon property in said city shall belong to the city and shall be expended upon the streets and grades in such city; Provided, this section shall not apply and has not heretofore applied to the disposition of money collected by levy of county road tax; and provided further, that all money which was collected before March 11, 1935, by any county under township organization from the levy of county road tax against or upon the property in said city and which has not been paid to said city shall belong to the county, and no part thereof need be paid to said city; Provided further, that section 49-301 shall not apply to preserve to any city any right which said city may have had or claimed with respect to said money heretofore collected by any county under township organization from the levy of county road tax against or upon the property in said city and which has not been paid to said city; and provided further, that the provisions of this section shall be held and taken to apply to any case brought in any court in this state.

The amendment of statute without saving clause, during course of city's litigation for transfer of road funds, is fatal to all rights based on original statute not retained in the amended statute. City of Beatrice v. Gage County, 130 Neb. 850, 266 N.W. 777 (1936).



16-712 - City funds; depositories; payment; conflict of interest.

16-712. City funds; depositories; payment; conflict of interest.

The city treasurer shall deposit, and at all times keep on deposit, for safekeeping, in banks, capital stock financial institutions, or qualifying mutual financial institutions of approved and responsible standing, all money collected, received, or held by him or her as city treasurer. Such deposits shall be subject to all regulations imposed by law or adopted by the city council for the receiving and holding thereof. The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution shall also be serving as mayor, as a member of the city council, as a member of a board of public works, or as any other officer of such municipality shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such municipal funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



16-713 - City funds; certificates of deposit; time deposits; security required.

16-713. City funds; certificates of deposit; time deposits; security required.

The city treasurer may, upon resolution of the mayor and council authorizing the same, purchase certificates of deposit from and make time deposits in banks, capital stock financial institutions, or qualifying mutual financial institutions selected as depositories of city funds under the provisions of sections 16-712, 16-714, and 16-715. The certificates of deposit purchased and time deposits made shall bear interest and shall be secured as set forth in sections 16-714 and 16-715, except that the penal sum of such bond or the sum of such security shall be reduced in the amount of the time deposit or certificate of deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



16-714 - City funds; depository bond; conditions.

16-714. City funds; depository bond; conditions.

For the security of the fund so deposited, the city treasurer shall require each depository to give bond for the safekeeping and payment of such deposits and the accretions thereof, which bond shall run to the city and be approved by the mayor. Such bond shall be conditioned that such a depository shall, at the end of every quarter, render to the treasurer a statement in duplicate, showing the several daily balances, the amount of money of the city held by it during the quarter, the amount of the accretion thereto, and how credited. The bond shall also be conditioned that the depository shall generally do and perform whatever may be required by the provisions of sections 16-712 to 16-715 and faithfully discharge the trust reposed in such depository. Such bond shall be as nearly as practicable in the form provided in section 77-2304. No person in any way connected with any depository as an officer or stockholder shall be accepted as a surety on any bond given by the depository of which he or she is an officer or stockholder. Such bond shall be deposited with the city clerk. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



16-715 - City funds; depository; security in lieu of bond; authorized.

16-715. City funds; depository; security in lieu of bond; authorized.

In lieu of the bond required by section 16-714, any bank, capital stock financial institution, or qualifying mutual financial institution making application to become a depository may give security as provided in the Public Funds Deposit Security Act to the city clerk. The penal sum of such bond shall be equal to or greater than the amount of the deposit in excess of that portion of such deposit insured or guaranteed by the Federal Deposit Insurance Corporation. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.

This section permits banks to pledge certain securities to secure deposits of a city of the first class. Luikart v. City of Aurora, 125 Neb. 263, 249 N.W. 590 (1933).



16-716 - City funds; depositories; maximum deposits; liability of treasurer.

16-716. City funds; depositories; maximum deposits; liability of treasurer.

The treasurer shall not have on deposit in any bank, capital stock financial institution, or qualifying mutual financial institution at any time more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus the maximum amount of the bond given by the bank, capital stock financial institution, or qualifying mutual financial institution if the bank, capital stock financial institution, or qualifying mutual financial institution gives a surety bond, nor in any bank, capital stock financial institution, or qualifying mutual financial institution giving a personal bond, more than the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus one-half of the amount of the bond of such bank, capital stock financial institution, or qualifying mutual financial institution, and the amount so on deposit any time with any such bank, capital stock financial institution, or qualifying mutual financial institution shall not in either case exceed the amount insured or guaranteed by the Federal Deposit Insurance Corporation plus the paid-up capital stock and surplus of such bank, capital stock financial institution, or qualifying mutual financial institution.

The city treasurer shall not be liable for any loss sustained by reason of the failure of any such bonded depository whose bond has been duly approved by the mayor as provided in section 16-714 or which has, in lieu of a surety bond, given security as provided in section 16-715.



16-717 - City treasurer; books and accounts.

16-717. City treasurer; books and accounts.

The city treasurer shall receive all money belonging to the city, and the clerk and treasurer shall keep their books and accounts in such a manner as the mayor and council shall prescribe. The treasurer shall keep a daily cash book, which shall be footed and balanced daily; and such books and accounts shall always be subject to inspection of the mayor, members of the council, and such other persons as they may designate.



16-718 - City treasurer; warrants; issuance; delivery.

16-718. City treasurer; warrants; issuance; delivery.

Upon allowance of a claim by the council the order for the payment thereof shall specify the particular fund out of which it is payable as specified in the adopted budget statement, and no order or warrant shall be drawn in excess of eighty-five percent of the current levy for the purpose for which it is drawn unless there shall be sufficient money in the treasury to the credit of the proper fund for its payment, and no claim shall be audited or allowed except an order or warrant for the payment thereof may legally be drawn. All warrants drawn upon the treasury must be signed by the mayor and countersigned by the clerk, and shall state the particular fund to which the same is chargeable, the person to whom payable, and for what particular object. No money shall be otherwise paid than upon such warrant so drawn. Such warrants may be delivered immediately when so drawn.



16-719 - City treasurer; conversion of funds; penalty.

16-719. City treasurer; conversion of funds; penalty.

The treasurer shall keep all money in his hands belonging to the city separate and distinct from his own money; and he is hereby expressly prohibited from using, either directly or indirectly, the corporation money or warrants in his custody and keeping for his own use and benefit or that of any other person whomsoever. Any violation of this provision shall subject him to immediate removal from office by the city council, and it may declare such office vacant. The mayor shall appoint a successor, who shall be confirmed by the city council, to hold office for the remainder of the term.



16-720 - City treasurer; report; warrant register.

16-720. City treasurer; report; warrant register.

The treasurer shall report to the mayor and council annually, and more often if required, at such times as may be prescribed by ordinance, giving a full and detailed account of the receipts and expenditures during the preceding fiscal year, and the state of the treasury. He shall also keep a register of all warrants redeemed and paid during the year, describing such warrants, their date, amount, number, time of payment, the fund from which paid, and the person to whom paid. All such warrants shall be examined by the finance committee at the time of making such annual report.



16-721 - City funds; transfer; when authorized.

16-721. City funds; transfer; when authorized.

Each fund created by this chapter shall be strictly devoted to the purpose for which it was created and shall not be diverted therefrom; Provided, however, when the city council by a three-fourths vote of the members thereof, shall declare the expenditure of any fund for the purpose for which it was created to be unwise and impracticable or where the purpose thereof has been fully accomplished and the whole fund or an unexpired balance thereof remains, and no indebtedness has been incurred on account of such fund which has not been fully paid, such fund may be transferred to any other fund of the city by the affirmative vote of three-fourths of all the members of the council.



16-722 - City receipts and expenditures; publication.

16-722. City receipts and expenditures; publication.

The mayor and council shall cause to be published semiannually a statement of the receipts of the city and an itemized account of the expenditures of the city.



16-723 - Taxes; payable in cash; sinking fund; investment; matured bonds or coupons; payment.

16-723. Taxes; payable in cash; sinking fund; investment; matured bonds or coupons; payment.

All taxes levied for the purpose of raising money to pay the interest or to create a sinking fund for the payment of the principal of any funded or bonded debt of the city shall be payable in money only. Except as otherwise expressly provided, no money so obtained shall be used for any other purpose than the payment of the interest or debt for the payment of which it shall have been raised; Provided, such sinking fund may, under the direction of the mayor and council, be invested in any of the unmatured bonds issued by the city, provided they can be procured by the treasurer at such rate or premium as shall be prescribed by ordinance. Any due or overdue bond or coupon shall be a sufficient warrant or order for the payment of the same by the treasurer out of any fund especially created for that purpose without any further order or allowance by the mayor or council.



16-724 - Repealed. Laws 1983, LB 421, § 18.

16-724. Repealed. Laws 1983, LB 421, § 18.



16-725 - Repealed. Laws 1955, c. 37, § 2.

16-725. Repealed. Laws 1955, c. 37, § 2.



16-726 - Claims and accounts payable; filing; requirements; disallowance; notice; costs.

16-726. Claims and accounts payable; filing; requirements; disallowance; notice; costs.

All liquidated and unliquidated claims and accounts payable against a city of the first class shall: (1) Be presented in writing; (2) state the name and address of the claimant and the amount of the claim; and (3) fully and accurately identify the items or services for which payment is claimed or the time, place, nature, and circumstances giving rise to the claim.

As a condition precedent to maintaining an action for a claim, other than a tort claim as defined in section 13-903, the claimant shall file such claim within ninety days of the accrual of the claim in the office of the city clerk.

The city clerk shall notify the claimant or his or her agent or attorney by letter mailed to the claimant's address within five days if the claim is disallowed by the city council.

No costs shall be recovered against such city in any action brought against it for any claim or for any claim allowed in part which has not been presented to the city council to be audited, unless the recovery is for a greater sum than the amount allowed with the interest due.

Noncompliance with the filing requirement of this section may be asserted as a defense in an action to recover on a claim against a city of the first class. Niemoller v. City of Papillion, 276 Neb. 40, 752 N.W.2d 132 (2008).

Where a claim is not filed with the city clerk — the person designated by statute as the authorized recipient — a substantial compliance analysis is not applicable. Niemoller v. City of Papillion, 276 Neb. 40, 752 N.W.2d 132 (2008).

The 90-day "condition precedent" under this section is a procedural precedent to commencement of a claim, and noncompliance is an affirmative defense which must be raised before the first tribunal or agency charged with determining the cause of action or the defense is waived. Crown Products Co. v. City of Ralston, 253 Neb. 1, 567 N.W.2d 294 (1997).



16-727 - Claims; disallowance; appeal to district court; procedure.

16-727. Claims; disallowance; appeal to district court; procedure.

When the claim of any person against the city, except a tort claim as defined in section 13-903, is disallowed in whole or in part by the council, such person may appeal from the decision of the city council to the district court of the same county by causing a written notice to be served on the city clerk within twenty days after making such decision and executing a bond to such city, with good and sufficient sureties to be approved by the city clerk, conditioned for the faithful prosecution of such appeal and the payment of all costs that may be adjudged against the appellant.

Plaintiff failed to file a petition in district court within 50 days of denial of his claim, and therefore, became nonsuited. Fisher v. City of Grand Island, 239 Neb. 929, 479 N.W.2d 772 (1992).



16-728 - Claims; allowance; appeal by taxpayer.

16-728. Claims; allowance; appeal by taxpayer.

Any taxpayer may likewise appeal from the allowance of any claim against the city, except a tort claim as defined in section 13-903, by serving a written notice upon the city clerk within ten days from said allowance and giving bond similar to that provided for in section 16-727; Provided, when the council, by ordinance, provides for the publication of the list of the claims allowed, giving the amounts allowed and the names of the persons to whom allowed, in a newspaper printed and published and of general circulation in such city, such appeal may be taken by a taxpayer by serving a notice thereof within such time after such publication as may be fixed by such ordinance, and giving bond for such appeal within ten days after such allowance.



16-729 - Claims; disallowance; appeal; transcript; trial.

16-729. Claims; disallowance; appeal; transcript; trial.

The clerk, upon such appeal being taken and being paid the proper fees therefor, including fees for filing the same in the district court, shall make out a transcript of the proceedings of the council, mayor, and other officers as relate to the presentation and allowance or disallowance of such claim and shall file it with the clerk of the district court within thirty days after the decision allowing or disallowing the claim and paying the proper commencement fees. Such appeal shall be entered on the docket of the court, tried, and determined and costs awarded thereon in the manner provided in sections 25-1901 to 25-1937. No appeal bond shall be required of the city by any court in the case of an appeal by the city, and judgment shall be stayed pending such appeal.



16-730 - Repealed. Laws 1965, c. 77, § 2.

16-730. Repealed. Laws 1965, c. 77, § 2.



16-731 - County treasurer; monthly payment of bond fund money; when.

16-731. County treasurer; monthly payment of bond fund money; when.

Any city of the first class may request that bond fund money be included with payments distributed under subsection (4) of section 23-1601. Such bond fund money shall be included in the monthly payment until notified otherwise by the city.



16-801 - Offstreet parking; purpose.

16-801. Offstreet parking; purpose.

State recognition is hereby given to the hazard created in the streets of cities of the first class of Nebraska by the great increase in the number of motor vehicles, buses, and trucks. In order to remove or reduce the hazards to life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is hereby deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities in Nebraska to own offstreet vehicle parking facilities exclusively for the parking of motor vehicles.



16-802 - Grant of power.

16-802. Grant of power.

Any city of the first class in Nebraska is hereby authorized to own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities for the use of the general public. The grant of power herein does not include the power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided herein. Any such city shall have the authority to acquire by grant, contract, or purchase or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct the facilities necessary or convenient in the carrying out of this grant of power. Before any such city may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication once each week for not less than three weeks, inviting application for private ownership and operation of offstreet parking facilities. If no application or applications have been received or, if received, the same have been disapproved by the governing body of such city within ninety days from the first date of publication, then such city may proceed in the exercise of the powers herein granted.



16-803 - Acquisition of property and facilities; cost; revenue bonds; interest; issuance; revenue pledged.

16-803. Acquisition of property and facilities; cost; revenue bonds; interest; issuance; revenue pledged.

In order to pay the cost required by any purchase, construction, lease, or condemnation of property and equipping of such facilities, or the enlargement of presently owned facilities, or to pay a portion of the cost of such facilities purchased or constructed pursuant to sections 19-3301 to 19-3326, the city may issue revenue bonds to provide the funds for such improvements. Such revenue bonds shall not be payable from any general tax upon the issuing municipality, but shall be a lien only upon the revenue and earnings of the parking facilities. Such revenue bonds may be issued at an interest cost to maturity set by the city council and shall mature in not to exceed forty years but may be optional prior to maturity at a premium as provided in the authorizing resolution or ordinance. Any such revenue bonds which may be issued shall not be included in computing the maximum amount of bonds which the issuing city of the first class may be authorized to issue under its charter or any statute of this state. Such revenue bonds may be issued and sold or delivered to the contractor at par and accrued interest for the amount of work performed. If any city has installed or installs onstreet parking meters, it may pledge all or any part of the revenue of such parking meters, not previously pledged, as security for the bonds herein authorized.



16-804 - Revenue bonds; plans and specifications; engineer.

16-804. Revenue bonds; plans and specifications; engineer.

Before the issuance of any revenue bonds the city of the first class shall have an independent and qualified firm of engineers prepare plans and specifications for such improvements. In the preparation of the plans and specifications, the independent engineer shall collaborate and counsel with any city engineering or traffic departments so as to coordinate the program with the program for the control of traffic within such respective city.



16-805 - Governing body; rules and regulations; rates and charges; adopt.

16-805. Governing body; rules and regulations; rates and charges; adopt.

The governing body of any such city of the first class shall make all necessary rules and regulations governing the use, operation, and control thereof. In the exercise of the grant of power herein set forth, the city of the first class may make contracts with other departments of the city, or others, if such contracts are necessary and needed for the payment of the revenue bonds authorized herein and for the successful operation of the parking facilities. The governing board shall also establish and maintain equitable rates or charges for such services sufficient in amount to pay for the cost of operation, repair, and upkeep of the facilities to be purchased, acquired, or leased, and the principal of and interest on any revenue bonds issued pursuant to the provisions of sections 16-801 to 16-811. The governing body may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention with the provisions of sections 16-801 to 16-811.



16-806 - Ordinance; publication; objections; submission to electors; election; notice.

16-806. Ordinance; publication; objections; submission to electors; election; notice.

The mayor and council of a city of the first class may adopt by ordinance the proposition to make such purchase or to erect such facility or facilities as set forth in section 16-802, and before the purchase can be made or facility created, the council shall publish in a legal newspaper having a general circulation in the city the location of the proposed offstreet motor vehicle parking facility or facilities, the proposed cost, and the total amount of the bonds to be issued. If the electors of such city, equal in number to five percent of the electors of such city voting at the last preceding general municipal election, file a written objection or objections to the proposed issuance of revenue bonds within sixty days after the adoption of such ordinance, the governing body must submit the question to the electors of such city at a general municipal election or at an election duly called for that purpose and be approved by a majority of the electors voting on such question. If the question is submitted at a special election, the vote for the purchase or acquisition of such real estate or the purchase or erection of such facility or facilities shall equal at least a majority of the votes cast at the last preceding general election. Notice of the time and place of the election shall be given by publication in some legal newspaper printed and in general circulation in such city three successive weeks prior thereto.



16-807 - Lease of facilities; competitive bidding.

16-807. Lease of facilities; competitive bidding.

On the creation of such motor vehicle parking facility for the use of the general public, the city may if it desires lease such facility to one or more operators to provide for the efficient operation of the facility. Such lease shall be let on a competitive basis and no lease shall run for a period in excess of ten years. In granting any lease, the city shall retain such control of the facility as may be necessary to insure that the facility will be properly operated in the public interest and that the prices charged are reasonable. The provisions of sections 16-801 to 16-811 shall not be construed to authorize the city or the lessee of the facility to engage in the sale of any commodity, product, or service, or to engage in any business other than the purposes set forth in section 16-802.



16-808 - Property not subject to condemnation.

16-808. Property not subject to condemnation.

Property now used or hereafter acquired for offstreet motor vehicle parking by a private operator shall not be subject to condemnation.



16-809 - Revenue bonds; rights of holders.

16-809. Revenue bonds; rights of holders.

The provisions of sections 16-801 to 16-811 and of any ordinance authorizing the issuance of bonds under the provisions of sections 16-801 to 16-811 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such municipality, issued under the provisions of sections 16-801 to 16-811, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 16-801 to 16-811 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof, and the application of income and revenue thereof.



16-810 - Revenue bonds; onstreet parking meters; revenue; use; exception.

16-810. Revenue bonds; onstreet parking meters; revenue; use; exception.

Any city of the first class is authorized to use any or all of the revenue from onstreet parking meters for the purpose set forth in section 16-802 if such revenue has not been pledged for the payment of revenue bonds authorized herein.



16-811 - Sections; supplementary to existing law.

16-811. Sections; supplementary to existing law.

Sections 16-801 to 16-811 are supplementary to existing statutes relating to cities of the first class and confer upon such cities powers not heretofore granted.



16-812 - Transferred to section 19-3301.

16-812. Transferred to section 19-3301.



16-813 - Transferred to section 19-3302.

16-813. Transferred to section 19-3302.



16-814 - Transferred to section 19-3303.

16-814. Transferred to section 19-3303.



16-815 - Transferred to section 19-3304.

16-815. Transferred to section 19-3304.



16-816 - Transferred to section 19-3305.

16-816. Transferred to section 19-3305.



16-817 - Transferred to section 19-3306.

16-817. Transferred to section 19-3306.



16-818 - Transferred to section 19-3307.

16-818. Transferred to section 19-3307.



16-819 - Transferred to section 19-3308.

16-819. Transferred to section 19-3308.



16-820 - Transferred to section 19-3309.

16-820. Transferred to section 19-3309.



16-821 - Transferred to section 19-3310.

16-821. Transferred to section 19-3310.



16-822 - Transferred to section 19-3311.

16-822. Transferred to section 19-3311.



16-823 - Transferred to section 19-3312.

16-823. Transferred to section 19-3312.



16-824 - Transferred to section 19-3313.

16-824. Transferred to section 19-3313.



16-825 - Transferred to section 19-3314.

16-825. Transferred to section 19-3314.



16-826 - Transferred to section 19-3315.

16-826. Transferred to section 19-3315.



16-827 - Transferred to section 19-3316.

16-827. Transferred to section 19-3316.



16-828 - Transferred to section 19-3317.

16-828. Transferred to section 19-3317.



16-829 - Transferred to section 19-3318.

16-829. Transferred to section 19-3318.



16-830 - Transferred to section 19-3319.

16-830. Transferred to section 19-3319.



16-831 - Transferred to section 19-3320.

16-831. Transferred to section 19-3320.



16-832 - Transferred to section 19-3321.

16-832. Transferred to section 19-3321.



16-833 - Transferred to section 19-3322.

16-833. Transferred to section 19-3322.



16-834 - Transferred to section 19-3323.

16-834. Transferred to section 19-3323.



16-835 - Transferred to section 19-3324.

16-835. Transferred to section 19-3324.



16-836 - Transferred to section 19-3325.

16-836. Transferred to section 19-3325.



16-837 - Transferred to section 19-3326.

16-837. Transferred to section 19-3326.



16-901 - Zoning regulations; building ordinances; public utility codes; extension.

16-901. Zoning regulations; building ordinances; public utility codes; extension.

Except as provided in section 13-327, any city of the first class may apply by ordinance any existing or future zoning regulations, property use regulations, building ordinances, electrical ordinances, plumbing ordinances, and ordinances authorized by section 16-240 to the unincorporated area two miles beyond and adjacent to its corporate boundaries with the same force and effect as if such outlying area were within the corporate limits of such city, except that no such ordinance shall be extended or applied so as to prohibit, prevent, or interfere with the conduct of existing farming, livestock operations, businesses, or industry. For purposes of sections 70-1001 to 70-1020, the zoning area of a city of the first class shall be one mile beyond and adjacent to the corporate area. The fact that such unincorporated area is located in a different county or counties than some or all portions of the municipality shall not be construed as affecting the powers of the city to apply such ordinances.

A city is exercising control and county zoning regulations are superseded if the city adopts an ordinance with respect to territory within the extraterritorial jurisdiction, and it is not necessary that the city designate each particular piece of property within that jurisdiction. County of Dakota v. Worldwide Truck Parts & Metals, 245 Neb. 196, 511 N.W.2d 769 (1994).



16-902 - Designation of jurisdiction; subdivision; platting; consent required; review by county planning commission; when required.

16-902. Designation of jurisdiction; subdivision; platting; consent required; review by county planning commission; when required.

(1) Except as provided in section 13-327, a city of the first class may designate by ordinance the portion of the territory located within two miles of the corporate limits of the city and outside of any other organized city or village within which the designating city will exercise the powers and duties granted by sections 16-902 to 16-904 or section 19-2402.

(2) No owner of any real property located within the area designated by a city pursuant to subsection (1) of this section or section 13-327 may subdivide, plat, or lay out such real property in building lots, streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto without first having obtained the approval of the city council of such city or its agent designated pursuant to section 19-916 and, when applicable, having complied with sections 39-1311 to 39-1311.05. The fact that such real property is located in a different county or counties than some or all portions of the city shall not be construed as affecting the necessity of obtaining the approval of the city council of such city or its designated agent.

(3) In counties that (a) have adopted a comprehensive development plan which meets the requirements of section 23-114.02 and (b) are enforcing subdivision regulations, the county planning commission shall be provided with all available materials on any proposed subdivision plat, contemplating public streets or improvements, which is filed with a municipality in that county, when such proposed plat lies partially or totally within the extraterritorial subdivision jurisdiction being exercised by that municipality in such county. The commission shall be given four weeks to officially comment on the appropriateness of the design and improvements proposed in the plat. The review period for the commission shall run concurrently with subdivision review activities of the municipality after the commission receives all available material for a proposed subdivision plat.

Act, of which this section was a part, sustained as constitutional. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).



16-903 - Platting; recording; city council; powers.

16-903. Platting; recording; city council; powers.

No plat or instruments effecting the subdivision of real property, described in section 16-902, shall be recorded or have any force and effect unless the same be approved by the city council of such city or by its agent designated pursuant to section 19-916. The city council of such city shall have power, by ordinance, to provide the manner, plan, or method by which real property in any such area may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same; and to prohibit the sale or offering for sale of, and the construction of buildings and other improvements on, any lots or parts of real property not subdivided, platted, or laid out as required in sections 16-902 to 16-904, 19-916, 19-918, and 19-920.

Act, of which this section was a part, sustained as constitutional. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).



16-904 - Conformity with ordinance; dedication of avenues, streets, and alleys.

16-904. Conformity with ordinance; dedication of avenues, streets, and alleys.

The city council, described in section 16-902, shall have power to compel the owner of any real property in such area in subdividing, platting, or laying out the same to conform to the requirements of the ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance therewith.

Act, of which this section was a part, sustained as constitutional. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).



16-905 - Designation of jurisdiction; how described.

16-905. Designation of jurisdiction; how described.

An ordinance of any city of the first class designating its jurisdiction over territory outside of the corporate limits of the city under section 16-901 or 16-902 shall describe such territory by metes and bounds or by reference to an official map.



16-1001 - Act, how cited; applicability.

16-1001. Act, how cited; applicability.

Sections 16-1001 to 16-1019 shall be known and may be cited as the Police Officers Retirement Act and shall apply to all police officers of a city of the first class.



16-1002 - Terms, defined.

16-1002. Terms, defined.

For purposes of the Police Officers Retirement Act, unless the context otherwise requires:

(1) Actuarial equivalent means equality in value of the aggregate amount of benefit expected to be received under different forms of benefit or at different times determined as of a given date as adopted by the city or the retirement committee for use by the retirement system. Actuarial equivalencies shall be specified in the funding medium established for the retirement system, except that if benefits under the retirement system are obtained through the purchase of an annuity contract, the actuarial equivalent of any such form of benefit shall be the amount of pension benefit which can be purchased or otherwise provided by the police officer's retirement value. All actuarial and mortality assumptions adopted by the city or retirement committee shall be on a sex-neutral basis;

(2) Beneficiary means the person or persons designated by a police officer, pursuant to a written instrument filed with the retirement committee before the police officer's death, to receive death benefits which may be payable under the retirement system;

(3) Funding agent means any bank, trust company, life insurance company, thrift institution, credit union, or investment management firm selected by the city or retirement committee to hold or invest the funds of the retirement system;

(4) Regular interest means the rate of interest earned each calendar year equal to the rate of net earnings realized for the calendar year from investments of the retirement fund. Net earnings means the amount by which income or gain realized from investments of the retirement fund exceeds the amount of any realized losses from such investments during the calendar year;

(5) Regular pay means the average salary of the police officer for the period of five consecutive years preceding elective retirement, death, or date of disability which produces the highest average;

(6) Salary means all amounts paid to a participating police officer by the employing city for personal services as reported on the participant's federal income tax withholding statement, including the police officer's contributions picked up by the city as provided in subsection (2) of section 16-1005 and any salary reduction contributions which are excludable from income for federal income tax purposes pursuant to section 125 or 457 of the Internal Revenue Code;

(7) Retirement committee means the retirement committee created pursuant to section 16-1014;

(8) Retirement system means a retirement system established pursuant to the act;

(9) Retirement value means the accumulated value of the police officer's employee account and employer account. The retirement value consists of the sum of the contributions made or transferred to such accounts by the police officer and by the city on the police officer's behalf and the regular interest credited to the accounts as of the date of computation, reduced by any realized losses which were not taken into account in determining regular interest in any year, and further adjusted each year to reflect the pro rata share for the accounts of the appreciation or depreciation of the fair market value of the assets of the retirement system as determined by the retirement committee. The retirement value shall be reduced by the amount of all distributions made to or on the behalf of the police officer from the retirement system. Such valuation shall be computed annually as of December 31. If separate investment accounts are established pursuant to subsection (3) of section 16-1004, a police officer's retirement value with respect to such accounts shall be equal to the value of his or her separate investment accounts as determined under such subsection;

(10) Annuity contract means the contract or contracts issued by one or more life insurance companies and purchased by the retirement system in order to provide any of the benefits described in the act. Annuity conversion rates contained in any such contract shall be specified on a sex-neutral basis; and

(11) Straight life annuity means an ordinary annuity payable for the life of the primary annuitant only and terminating at his or her death without refund or death benefit of any kind.



16-1003 - Police officer; prior service; how treated.

16-1003. Police officer; prior service; how treated.

A police officer shall be credited with all years of his or her service after the year 1965 for the purpose of determining vested retirement benefits under the Police Officers Retirement Act.



16-1004 - Police Officers Retirement System Fund; administration; system funding; separate investment accounts.

16-1004. Police Officers Retirement System Fund; administration; system funding; separate investment accounts.

(1) Each city of the first class shall keep and maintain a Police Officers Retirement System Fund for the purpose of investing payroll deductions and city contributions to the retirement system. The fund shall be maintained separate and apart from all city money and funds. The fund shall be administered under the direction of the city and the retirement committee exclusively for the purposes of the retirement system and for the benefit of participating police officers and their beneficiaries. The fund shall be established as a trust under the laws of this state for all purposes of section 401(a) of the Internal Revenue Code. Regular interest shall accrue on any contributions transferred into the fund. Such funds shall be invested in the manner prescribed in section 16-1016.

(2) The city shall establish a medium for funding of the retirement system, which may be a pension trust fund, custodial account, group annuity contract, or combination thereof, for the purpose of investing money for the retirement system in the manner prescribed by section 16-1016 and to provide the retirement, death, and disability benefits for police officers pursuant to the Police Officers Retirement Act. The trustee or custodian of any trust fund may be a designated funding agent which is qualified to act as a fiduciary or custodian in this state, the city treasurer, a city officer authorized to administer funds of the city, or a combination thereof.

(3) Upon direction of the city, there may be established separate investment accounts for each participating police officer for the purpose of allowing each police officer to direct the investment of all or a portion of his or her employee account or employer account subject to the requirements of section 16-1016 and any other rules or limitations that may be established by the city or the retirement committee. If separate investment accounts are established, each account shall be separately invested and reinvested, separately credited with all earnings and gains with respect to the investment of the assets of the investment account, and separately debited with the losses of the account. Each investment account shall be adjusted each year to reflect the appreciation or depreciation of the fair market value of the assets held in such account as determined by the retirement committee. The expenses incurred by the retirement system when a police officer directs the investment of all or a portion of his or her individual investment account shall be charged against the police officer's investment account and shall reduce the police officer's retirement value.



16-1005 - Contribution by police officer; amount; city; pick up officers' contributions; voluntary contributions.

16-1005. Contribution by police officer; amount; city; pick up officers' contributions; voluntary contributions.

(1) Until October 1, 2013, each police officer shall contribute to the retirement system a sum equal to six percent of his or her salary. Beginning October 1, 2013, until October 1, 2015, each police officer shall contribute to the retirement system a sum equal to six and one-half percent of his or her salary. Beginning October 1, 2015, each police officer shall contribute to the retirement system a sum equal to seven percent of his or her salary. Such payment shall be made by regular payroll deductions from the police officer's periodic salary and shall be credited to his or her employee account on a monthly basis. Each such account shall also be credited with regular interest.

(2) Each city of the first class shall pick up the police officers' contributions required by subsection (1) of this section, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the Internal Revenue Code, except that the city shall continue to withhold federal income taxes based upon these contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, these contributions shall not be included as gross income of the employee until such time as they are distributed from the retirement system. The city shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The city shall pick up these contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. A police officer shall not be given an option to choose to receive the amount of the required contribution in lieu of having such contribution paid directly to the retirement system.

(3) Each police officer shall be entitled to make voluntary cash contributions to the retirement system in an amount not to exceed the contribution limitations established by the Internal Revenue Code. Voluntary contributions shall be credited to the police officer's employee account and shall thereafter be credited with regular interest. A police officer's voluntary contribution shall become a part of the Police Officers Retirement System Fund and shall be held, administered, invested, and distributed in the same manner as any other employee contribution to the retirement system.



16-1006 - Contributions by city; amount; how credited; interest; when.

16-1006. Contributions by city; amount; how credited; interest; when.

Each city of the first class shall contribute to the retirement system a sum equal to one hundred percent of the amounts deducted, in accordance with subsection (1) of section 16-1005, from each such police officer's periodic salary. Such payment shall be contributed as provided in subsection (1) of section 16-1005 for employee contributions and shall be credited to the police officer's employer account on a monthly basis. Each such account shall also be credited with regular interest. The city shall also contribute to the employer account of any police officer employed by the city on January 1, 1984, an amount equal to the employee contributions of such police officer that were made to the city prior to January 1, 1984, without interest, with such contribution to be made at the time the police officer retires or terminates employment with the city. The city may contribute such amount before the police officer's retirement or termination of employment or credit interest on such contribution.



16-1007 - Retiring officer; annuity options; how determined; lump-sum payment option.

16-1007. Retiring officer; annuity options; how determined; lump-sum payment option.

(1) At any time before the retirement date, the retiring police officer may elect to receive at his or her retirement date a pension benefit either in the form of a straight life annuity or any optional form of annuity benefit established by the retirement committee and provided under a purchased annuity contract. The optional annuity benefit shall be specified in the funding medium for the retirement system and shall include a straight life annuity with a guarantee of at least sixty monthly payments or an annuity payable for the life of the retiring police officer and, after the death of the retiree, monthly payments, as elected by the retiring police officer, of either one hundred percent, seventy-five percent, or fifty percent of the amount of annuity payable to the retiring police officer during his or her life, to the beneficiary selected by the retiring police officer at the time of the original application for an annuity. The optional benefit forms for the retirement system shall include a single lump-sum payment of the police officer's retirement value. The retiring police officer may further elect to defer the date of the first annuity payment or lump-sum payment to the first day of any specified month prior to age seventy. If the retiring police officer elects to receive his or her pension benefit in the form of an annuity, the amount of annuity benefit shall be the amount paid by the annuity contract purchased or otherwise provided by his or her retirement value as of the date of the first payment. Any such annuity contract purchased by the retirement system may be distributed to the police officer and, upon such distribution, all obligations of the retirement system to pay retirement, death, or disability benefits to the police officer and his or her beneficiaries shall terminate, without exception.

(2)(a) For all officers employed on January 1, 1984, and continuously employed by the city from such date through the date of their retirement, the amount of the pension benefit, when determined on the straight life annuity basis, shall not be less than the following amounts:

(i) If retirement occurs following age sixty and with twenty-five years of service with the city, fifty percent of regular pay; or

(ii) If retirement occurs following age fifty-five but before age sixty and with twenty-five years of service with the city, forty percent of regular pay.

(b) A police officer entitled to a minimum pension benefit under this subsection may elect to receive such pension benefit in any form permitted by subsection (1) of this section, including a single lump-sum payment. If the minimum pension benefit is paid in a form other than a straight life annuity, such benefit shall be the actuarial equivalent of the straight life annuity that would otherwise be paid to the officer pursuant to this subsection.

(c) If the police officer chooses the single lump-sum payment option, the officer can request that the actuarial equivalent be equal to the average of the cost of three annuity contracts purchased on the open market. Of the three annuity contracts used for comparison, one shall be chosen by the police officer, one shall be chosen by the retirement committee, and one shall be chosen by the city.

(3) If the retirement value of an officer entitled to a minimum pension benefit under subsection (2) of this section is not sufficient at the time of the first payment to purchase or provide the required pension benefit, the city shall transfer such funds as may be necessary to the employer account of the police officer so that the retirement value of such officer is sufficient to purchase or provide for the required pension benefit.

(4) Any retiring police officer whose pension benefit is less than twenty-five dollars per month on the straight life annuity option shall be paid a lump-sum settlement equal to the retirement value and shall not be entitled to elect to receive annuity benefits.



16-1008 - Retirement options; retirement date.

16-1008. Retirement options; retirement date.

(1) A police officer of a city of the first class may:

(a) Elect to retire and receive the applicable pension benefit provided in section 16-1007 based on his or her full retirement value upon the attainment of age sixty;

(b) Elect to take early retirement and receive the applicable pension benefit provided in section 16-1007 if he or she has attained the age of fifty-five and has completed twenty-five years of service with the city; or

(c) Retire as a result of disability while in the line of duty, as determined under section 16-1011, at any age, and receive the applicable pension benefit provided in section 16-1011.

(2) A police officer who is eligible to retire pursuant to subsection (1) of this section but does not, shall continue to contribute to his or her employee account, and the city shall continue to contribute to his or her employee account and to his or her employer account.

(3) The first of the month immediately following the last day of work shall be the retirement date.



16-1009 - Police officer; death other than in the line of duty; pension benefit payable.

16-1009. Police officer; death other than in the line of duty; pension benefit payable.

(1) When prior to retirement any police officer dies other than in the line of duty and except as provided in subsection (2) of this section, the entire retirement value shall be payable to the beneficiary or beneficiaries specified by the deceased police officer prior to his or her death or to the deceased police officer's estate if no beneficiary was specified. The retirement value or portion thereof to be received by the beneficiary may be paid in the form of a single lump-sum payment, straight life annuity, or other optional form of benefit specified in the retirement system's funding medium. If benefits are paid in the form of an annuity, the annuity shall be the amount paid by the annuity contract purchased or otherwise provided by the amount of the beneficiary's share of the retirement value as of the date of the first payment. Upon the purchase and distribution of such annuity contract to the beneficiary, all obligations of the retirement system to the beneficiary shall terminate, without exception.

(2) If any police officer employed by such city as a member of its paid police department on January 1, 1984, except those who were formerly employed in such department who are now in military service, dies while employed by the city as a police officer, other than in the line of duty, after becoming fifty-five years of age and before electing to retire, and after serving in the paid police department of such city for at least twenty-one years, then a pension of at least twenty-five percent of his or her regular pay in the form of a straight life annuity shall be paid to the surviving spouse of such deceased police officer. If the deceased police officer is not survived by a spouse or if the surviving spouse dies before the children of the police officer attain the age of majority, the pension benefit shall be paid to the police officer's minor children until they attain the age of majority. Each such child shall share equally in the total pension benefit to the age of his or her majority, except that as soon as a child attains the age of majority, such pension as to such child shall cease. To the extent that the retirement value at the date of death exceeds the amount required to purchase the specified pension, the excess shall be paid in the manner provided in subsection (1) of this section. If the actuarial equivalent of the pension benefit payable under this subsection exceeds the retirement value at the time of the first payment, the city shall contribute such additional amounts as may be necessary to purchase or provide for the required pension benefit. If a deceased police officer described in this subsection is not survived by a spouse or minor children, his or her death benefits shall be provided under subsection (1) of this section as if such officer was not employed by the city on January 1, 1984.

(3) Any payments for the benefit of a minor child shall be made on behalf of the child to the surviving parent or, if there is no surviving parent, to the legal guardian of the child.



16-1010 - Police officer; death in the line of duty; beneficiaries; retirement benefits.

16-1010. Police officer; death in the line of duty; beneficiaries; retirement benefits.

When prior to retirement any police officer dies in the line of duty or his or her death is caused by or is the result of injuries received while in the line of duty and if such police officer is not survived by a spouse or by minor children, the entire retirement value shall be payable to the beneficiary specified by the deceased police officer prior to his or her death or to the deceased police officer's estate if no beneficiary was specified. The retirement value or portion thereof to be received by the beneficiary may be paid in the form of a single lump-sum payment, straight life annuity, or other optional form of benefit specified in the retirement system's funding medium. For a police officer who is survived by a spouse or minor children, a retirement pension of fifty percent of regular pay shall be paid to the surviving spouse or, upon his or her remarriage or death, to the minor children during each child's minority subject to deduction of the amounts paid as workers' compensation benefits on account of death as provided in section 16-1012. Each such child shall share equally in the total pension benefit to the age of his or her majority, except that as soon as a child attains the age of majority, such pension as to such child shall cease. Any payments for the benefit of a minor child shall be made on behalf of such child to the surviving parent or, if there is no surviving parent, to the legal guardian of the child. To the extent that the retirement value at the date of death exceeds the amount required to purchase or provide the specified retirement pension, as reduced by any amounts paid as workers' compensation benefits, the excess shall be paid in the manner provided in subsection (1) of section 16-1009. If the actuarial equivalent of the pension benefit payable to a surviving spouse or minor children under this section exceeds the retirement value at the time of the first payment, the city shall contribute such additional amount as may be necessary to purchase or provide for the required pension benefit.



16-1011 - Police officer; disability in the line of duty; benefit; requirements.

16-1011. Police officer; disability in the line of duty; benefit; requirements.

(1) If any police officer becomes disabled, such police officer shall be placed upon the roll of pensioned police officers at the regular retirement pension of fifty percent of regular pay for the period of such disability. For purposes of this section, disability shall mean the complete inability of the police officer, for reasons of accident or other cause while in the line of duty, to perform the duties of a police officer.

(2) No disability benefit payment shall be made except upon adequate proof furnished to the city, such proof to consist of a medical examination conducted by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state and who certifies to the city that the police officer is unable to perform the duties of a police officer. The city, during the first three years of the payment of such benefits, shall have the right, at reasonable times, to require the disabled police officer to undergo a medical examination at the city's expense to determine the continuance of the disability claimed. After such three-year period, the city may request the district court to order the police officer to submit proof of the continuance of the disability claimed if the city has reasonable grounds to believe the police officer is fraudulently receiving disability payments. The city shall have the right to demand a physical examination of the police officer by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state, and who is chosen by the city. The expense of such examination shall be borne by the city.

(3) In case of temporary disability of a police officer received while in the line of duty, he or she shall receive his or her salary during the continuance of such disability for a period not to exceed twelve months, except that if it is ascertained by the city council or other proper municipal authorities within twelve months that such temporary disability has become a disability as defined in this section, then the salary shall cease and he or she shall be entitled to the benefits for pensions in case of disability as provided in this section.

(4) All payments of pension or salary provided by this section shall be subject to deduction of amounts paid under the Nebraska Workers' Compensation Act. In case of a permanent disability of a police officer, such payments shall not commence until all credit for unused annual or sick leave and other similar credits have been fully utilized by the disabled police officer if there will be no impairment to his or her salary during the period of disability. Total payments to a disabled police officer, in excess of amounts paid as workers' compensation benefits, shall not be less than the retirement value at the date of disability. If the actuarial equivalent of the disability pension payable under this section exceeds the police officer's retirement value at the time of the first payment, the city shall contribute such additional amounts as may be necessary, from time to time, to provide for the required disability pension.

(5) If a police officer who was pensioned under this section is later determined to be no longer disabled, the pension provided for under this section shall terminate and the police officer's vested retirement value, as reduced by any disability payments made from the retirement system, shall thereafter be held and administered in the same manner as for any nondisabled police officer or former police officer.

(6) If a police officer who has pensioned under this section is later determined to be no longer disabled during the first three years when disability benefit payments are being paid the police officer may return to duty with the police force under the following conditions:

(a) If a vacancy exists on the police force for which the police officer is qualified and the police officer wishes to return to the police force, the city shall hire the police officer to fill the vacancy at a pay grade of not less than his or her previous pay grade; or

(b) If no vacancy exists on the police force and the police officer wishes to return to the police force, the city may create a vacancy under the city's reduction in force policy adopted under the Civil Service Act and rehire the officer at a pay grade of not less than his or her previous pay grade.

The provisions of this subsection shall not apply to a police officer whose disability benefit payments are terminated because of fraud on the part of the police officer.



16-1012 - Police officer; temporary disability; workers' compensation benefits; how treated.

16-1012. Police officer; temporary disability; workers' compensation benefits; how treated.

No police officer shall be entitled during any period of temporary disability to receive in full both his or her salary and his or her benefits under the Nebraska Workers' Compensation Act. All Nebraska workers' compensation benefits shall be payable in full to such police officer as provided in the Nebraska Workers' Compensation Act, but all amounts paid by the city or its insurer under the Nebraska Workers' Compensation Act to any disabled police officer entitled to receive a salary during such disability shall be considered as payments on account of such salary and shall be credited thereon. The remaining balance of such salary, if any, shall be payable as otherwise provided in the Police Officers Retirement Act.



16-1013 - Police officer; termination of employment; benefits; how treated; vesting schedule.

16-1013. Police officer; termination of employment; benefits; how treated; vesting schedule.

(1) If a police officer quits or is discharged before his or her normal or early retirement date, the officer may request and receive as a lump-sum payment an amount equal to the retirement value of his or her employee account as determined at the valuation date preceding his or her termination of employment. Such police officer, if vested, shall also receive a deferred pension benefit in an amount purchased or provided by the retirement value at the date of retirement. The retirement value at such retirement date shall consist of the accumulated value of the police officer's employee account, as reduced by any lump-sum distributions received prior to retirement, together with a vested percentage of the accumulated value of the police officer's employer account at the date of retirement.

(2) Until July 1, 2012, the vesting schedule shall be as follows:

(a) If the terminated police officer has been a member of the retirement system for less than four years, such vesting shall be nil;

(b) If the terminating officer has been a member of the paid department of the city of the first class for at least four years, such vesting percentage shall be forty percent. Such vesting percentage shall be fifty percent after five years, sixty percent after six years, seventy percent after seven years, eighty percent after eight years, ninety percent after nine years, and one hundred percent after ten years; and

(c) All police officers shall be one hundred percent vested upon attainment of age sixty while employed by the city as a police officer.

(3) Beginning July 1, 2012, the vesting schedule shall be as follows:

(a) If the terminated police officer has been a member of the retirement system for less than two years, such vesting shall be nil;

(b) If the terminating officer has been a member of the paid department of the city of the first class for at least two years, such vesting percentage shall be forty percent. Such vesting percentage shall be sixty percent after four years, eighty percent after five years, and one hundred percent after seven years; and

(c) All police officers shall be one hundred percent vested upon attainment of age sixty while employed by the city as a police officer.

(4) The deferred pension benefit shall be payable on the first of the month immediately following the police officer's sixtieth birthday. At the option of the terminating police officer, such pension benefit may be paid as of the first of the month after such police officer attains the age of fifty-five. Such election may be made by the police officer any time prior to the payment of the pension benefits. The deferred pension benefit shall be paid in the form of the benefit options specified in subsection (1) of section 16-1007 as elected by the police officer. If the police officer's vested retirement value at the date of his or her termination of employment is less than three thousand five hundred dollars, the city may elect to pay such police officer his or her vested retirement value in the form of a single lump-sum payment.

(5) A police officer may elect upon his or her termination of employment to receive his or her vested retirement value in the form of a single lump-sum payment.

(6) Upon any lump-sum payment of a terminating police officer's retirement value under this section, such police officer will not be entitled to any deferred pension benefit and the city and the retirement system shall have no further obligation to pay such police officer or his or her beneficiaries any benefits under the Police Officers Retirement Act.

(7) If the terminating police officer is not credited with one hundred percent of his or her employer account, the nonvested portion of the account shall be forfeited and first used to meet the expense charges incurred by the city in connection with administering the retirement system and the remainder shall then be used to reduce the city contribution which would otherwise be required to fund pension benefits.



16-1014 - Retirement committee; established; governing body; responsibilities.

16-1014. Retirement committee; established; governing body; responsibilities.

A retirement committee shall be established to supervise the general operation of the retirement system established pursuant to the Police Officers Retirement Act. The governing body of the city shall continue to be responsible for the general administration of such retirement system unless specific functions or all functions with regard to the administration of the retirement system are delegated, by ordinance, to the retirement committee. Whenever duties or powers are vested in the city or the retirement committee under the act or whenever the act fails to specifically allocate the duties or powers of administration of the retirement system, such powers or duties shall be vested in the city unless such powers or duties have been delegated by ordinance to the retirement committee. The city and the retirement committee shall have all powers which are necessary for or appropriate to establishing, maintaining, managing, and administering the retirement system.



16-1015 - Retirement committee; members; terms; vacancy.

16-1015. Retirement committee; members; terms; vacancy.

Each retirement committee established pursuant to section 16-1014 shall consist of members from both the police force and designees of the city council. The committee shall consist of six members of which four members shall be selected by the officers from the police force of the city. Two members shall be designated by the city council. The members who are not participants in such retirement system shall have a general knowledge of retirement plans. Members of the governing body of such city may serve on the retirement committee. The committee members shall be appointed to four-year terms. Vacancies shall be filled for the remainder of the term by a person with the same representation as his or her predecessor. Members of the retirement committee shall receive no salary and shall not be compensated for expenses.



16-1016 - Retirement system funds; contracts for investments.

16-1016. Retirement system funds; contracts for investments.

The funds of the retirement system shall be invested under the general direction of the retirement committee. The city or the retirement committee if delegated such function by the city shall select and contract with a funding agent or agents to hold or invest the assets of the retirement system and to provide for the benefits provided by the Police Officers Retirement Act. The city or committee may select and contract with investment managers registered under the federal Investment Advisers Act of 1940 to invest, reinvest, and otherwise manage such portion of the assets of the retirement system as may be assigned by the city or committee. All funds of the retirement system shall be invested pursuant to the policies established by the Nebraska Investment Council.



16-1017 - Retirement committee; duties.

16-1017. Retirement committee; duties.

(1) It shall be the duty of the retirement committee to:

(a) Provide each employee a summary of plan eligibility requirements and benefit provisions;

(b) Provide, within thirty days after a request is made by a participant, a statement describing the amount of benefits such participant is eligible to receive; and

(c) Make available for review an annual report of the retirement system's operations describing both (i) the amount of contributions to the retirement system from both employee and employer sources and (ii) an identification of the total assets of the retirement system.

(2)(a) Beginning December 31, 1998, and each December 31 thereafter, the chairperson of the retirement committee shall file with the Public Employees Retirement Board a report on each retirement plan established pursuant to section 401(a) of the Internal Revenue Code and administered by a retirement system established pursuant to the Police Officers Retirement Act and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the retirement committee shall cause to be prepared a quadrennial report and the chairperson shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan administered by a retirement system established pursuant to the act. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



16-1018 - Termination of employment; transfer of benefits; when.

16-1018. Termination of employment; transfer of benefits; when.

If a police officer terminates his or her employment for the purpose of becoming a police officer employed by another city of the first class in Nebraska and such new employment commences within one hundred twenty days of such termination, such police officer shall be entitled to transfer to the Police Officers Retirement System Fund of the city by which he or she is newly employed, the full amount of his or her employee account and the vested portion of the value of his or her employer account at the time of termination. The transferred funds shall be directly transferred to the police officer's employee account in the retirement system of the city to which transferred and administered by the retirement committee of the city to which transferred. Upon such transfer, the city and the retirement system shall have no further obligation to such police officer or his or her beneficiary. Following the commencement of new employment, the transferring police officer shall be deemed a new employee for all purposes of the retirement system of the city to which he or she transferred.



16-1019 - Exemption from legal process; administration; requirements; retirement committee; powers and duties; review of adjustment; tax levy authorized; payment for civil damages; conditions.

16-1019. Exemption from legal process; administration; requirements; retirement committee; powers and duties; review of adjustment; tax levy authorized; payment for civil damages; conditions.

(1) Except as provided in subsection (6) of this section, the right to any benefits under the retirement system and the assets of any fund of the retirement system shall not be assignable or subject to execution, garnishment, attachment, or the operation of any bankruptcy or insolvency laws, except that the retirement system may comply with the directions set forth in a qualified domestic relations order meeting the requirements of section 414(p) of the Internal Revenue Code. Any payment of benefits subject to such order shall take priority over any payment made pursuant to subsection (6) of this section. The city or retirement committee may require appropriate releases from any person as a condition to complying with any such order. The retirement system shall not recognize any domestic relations order which alters or changes benefits, provides for a form of benefit not otherwise provided for by the retirement system, increases benefits not otherwise provided by the retirement system, or accelerates or defers the time of payment of benefits. No participant or beneficiary shall have any right to any specific portion of the assets of the retirement system.

(2) The retirement system shall be administered in a manner necessary to comply with the tax-qualification requirements applicable to government retirement plans under section 401(a) of the Internal Revenue Code, including section 401(a)(9) relating to the time and manner in which benefits are required to be distributed and section 401(a)(9)(G) relating to incidental death benefit requirements, section 401(a)(16) relating to compliance with the maximum limitation on the plan benefits or contributions under section 415, section 401(a)(17) which limits the amount of compensation which can be taken into account under a retirement plan, section 401(a)(25) relating to the specification of actuarial assumptions, section 401(a)(31) relating to direct rollover distributions from eligible retirement plans, and section 401(a)(37) relating to the death benefit of a police officer who dies while performing qualified military service. Any requirements for compliance with section 401(a) of the Internal Revenue Code may be set forth in any trust or funding medium for the retirement system. This subsection shall be in full force and effect only so long as conformity with section 401(a) of the Internal Revenue Code is required for public retirement systems in order to secure the favorable income tax treatment extended to sponsors and beneficiaries of tax-qualified retirement plans.

(3) If the retirement committee determines that the retirement system has previously overpaid or underpaid a benefit payable under the Police Officers Retirement Act, it shall have the power to correct such error. In the event of an overpayment, the retirement system may, in addition to any other remedy that the retirement system may possess, offset future benefit payments by the amount of the prior overpayment, together with regular interest thereon.

(4) A police officer whose benefit payment is adjusted by the retirement committee pursuant to subsection (3) of this section may request a review by the city council of the adjustment made by the retirement committee.

(5) In order to provide the necessary amounts to pay for or fund a pension plan established under the act, the mayor and council may make a levy which is within the levy restrictions of section 77-3442.

(6) If a member of the retirement system is convicted of or pleads no contest to a felony that is defined as assault, sexual assault, kidnapping, child abuse, false imprisonment, or theft by embezzlement and is found liable for civil damages as a result of such felony, following distribution of the member's benefits or the assets of any fund of the member from the retirement system, the court may order the payment of the member's benefits or the assets of any fund of the member under the retirement system for such civil damages, except that the benefits or assets to the extent reasonably necessary for the support of the member or any of his or her beneficiaries shall be exempt from such payment. Any order for payment of benefits or assets shall not be stayed on the filing of any appeal of the conviction. If the conviction is reversed on final judgment, all benefits or assets paid as civil damages shall be forfeited and returned to the member. The changes made to this section by Laws 2012, LB916, shall apply to persons convicted of or who have pled no contest to such a felony and who have been found liable for civil damages as a result of such felony prior to, on, or after April 7, 2012.



16-1020 - Applicability of sections.

16-1020. Applicability of sections.

Except as provided in section 16-1039, sections 16-1020 to 16-1038 shall apply to all firefighters of a city of the first class.



16-1021 - Terms, defined.

16-1021. Terms, defined.

For the purposes of sections 16-1020 to 16-1042, unless the context otherwise requires:

(1) Actuarial equivalent shall mean equality in value of the aggregate amount of benefit expected to be received under different forms or at different times determined as of a given date as adopted by the city or the retirement committee for use by the retirement system. Such actuarial equivalencies shall be specified in the funding medium established for the retirement system, except that if benefits under the retirement system are obtained through the purchase of an annuity contract, the actuarial equivalency of any such form of benefit shall be the amount of pension benefit which can be purchased or otherwise provided by such contract. All actuarial and mortality assumptions adopted by the city or retirement committee shall be on a sex-neutral basis;

(2) Annuity contract shall mean the contract or contracts issued by one or more life insurance companies or designated trusts and purchased by the retirement system in order to provide any of the benefits described in such sections. Annuity conversion rates contained in any such contract shall be specified on a sex-neutral basis;

(3) Beneficiary shall mean the person or persons designated by a firefighter, pursuant to a written instrument filed with the retirement committee before the firefighter's death, to receive death benefits which may be payable under the retirement system;

(4) Funding agent shall mean any bank, trust company, life insurance company, thrift institution, credit union, or investment management firm selected by the retirement committee, subject to the approval of the city, to hold or invest the funds of the retirement system;

(5) Regular interest shall mean the rate of interest earned each calendar year commencing January 1, 1984, equal to the rate of net earnings realized for the calendar year from investments of the retirement fund. Net earnings shall mean the amount by which income or gain realized from investments of the retirement fund exceeds the amount of any realized losses from such investments during the calendar year. The retirement committee shall annually report the amount of regular interest earned for such year;

(6) Regular pay shall mean the salary of a firefighter at the date such firefighter elects to retire or terminate employment with the city;

(7) Retirement committee shall mean the retirement committee created pursuant to section 16-1034;

(8) Retirement system shall mean a retirement system established pursuant to sections 16-1020 to 16-1042;

(9) Retirement value shall mean the accumulated value of the firefighter's employee account and employer account. The retirement value at any time shall consist of the sum of the contributions made or transferred to such accounts by the firefighter and by the city on the firefighter's behalf and the regular interest credited to the accounts through such date, reduced by any realized losses which were not taken into account in determining regular interest in any year, and as further adjusted each year to reflect the accounts' pro rata share of the appreciation or depreciation of the assets of the retirement system as determined by the retirement committee at their fair market values, including any account under subsection (2) of section 16-1036. Such valuation shall be undertaken at least annually as of December 31 of each year and at such other times as may be directed by the retirement committee. The value of each account shall be reduced each year by the appropriate share of the investment costs as provided in section 16-1036.01. The retirement value shall be further reduced by the amount of all distributions made to or on the behalf of the firefighter from the retirement system;

(10) Salary shall mean the base rate of pay, excluding overtime, callback pay, clothing allowances, and other such benefits as reported on the participant's federal income tax withholding statement including the firefighters' contributions picked up by the city as provided in subsection (2) of section 16-1024 and any salary reduction contributions which are excludable from income for federal income tax purposes pursuant to section 125 or 457 of the Internal Revenue Code; and

(11) Straight life annuity shall mean an ordinary annuity payable for the life of the primary annuitant only, and terminating at his or her death without refund or death benefit of any kind.



16-1022 - Firefighter; prior service; how treated.

16-1022. Firefighter; prior service; how treated.

A firefighter shall be credited with all years of his or her service after August 7, 1965, for the purpose of determining vested retirement benefits under sections 16-1020 to 16-1038.



16-1023 - Firefighters Retirement System Fund; city maintain; transfer of contributions; funding of system.

16-1023. Firefighters Retirement System Fund; city maintain; transfer of contributions; funding of system.

(1) Commencing on January 1, 1984, each city of the first class having a paid fire department shall keep and maintain a Firefighters Retirement System Fund for the purpose of investing payroll deductions and city contributions to the retirement system. The fund shall be maintained separate and apart from all city money and funds. The fund shall be administered exclusively for the purposes of the retirement system and for the benefit of participating firefighters and their beneficiaries and so as to establish the fund as a trust under the law of this state for all purposes of section 401(a) of the Internal Revenue Code. Upon the passage of sections 16-1020 to 16-1038 all of the contributions made by a firefighter under section 35-203.01 as it formerly existed and interest accrued at five percent per annum on such contributions prior to January 1, 1984, shall be transferred to the firefighter's employee account. Regular interest shall begin to accrue on the contributions transferred into the fund. Such funds shall be invested in the manner prescribed in section 16-1036.

(2) The city shall establish a medium for funding the retirement system which, with the approval of the retirement committee, may be a pension trust fund, custodial account, group annuity contract, or combination thereof, for the purpose of investing money for the retirement system in the manner prescribed by section 16-1036 and to provide the retirement, death, and disability benefits for firefighters granted by sections 16-1020 to 16-1042. The trustee or custodian of any trust fund shall be a designated funding agent which is qualified to act as a fiduciary or custodian in this state, the city treasurer, an appropriate city officer authorized to administer funds of the city, or a combination thereof.



16-1024 - Contribution by firefighter; amount; interest; city; pick up firefighters' contributions; voluntary contribution.

16-1024. Contribution by firefighter; amount; interest; city; pick up firefighters' contributions; voluntary contribution.

(1) Each firefighter participating in the retirement system shall contribute to the retirement system a sum equal to six and one-half percent of his or her salary. Such payment shall be made by regular payroll deductions from his or her periodic salary and shall be credited to his or her employee account on a monthly basis. Each such account shall also be credited with regular interest.

(2) Each city of the first class with firefighters participating in a retirement system shall pick up the firefighters' contributions required by subsection (1) of this section for all compensation paid on or after January 1, 1984, and the contributions so picked up shall be treated as employer contributions in determining federal income tax treatment under the Internal Revenue Code, except that the city shall continue to withhold federal income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, such contributions shall not be included as gross income of the employee until such time as they are distributed from the retirement system. The city shall pay the employee contributions from the same source of funds which is used in paying compensation to the employee. The city shall pick up the employee contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. In no event shall a firefighter be given an option to choose to receive the amount of the required contribution in lieu of having such contribution paid directly to the retirement system.

(3) Each firefighter participating in the retirement system shall be entitled to make voluntary cash contributions to the retirement system in an amount not to exceed the contribution limitations established by the Internal Revenue Code. Voluntary contributions shall be credited to the employee account and shall thereafter be credited with regular interest. A voluntary contribution shall become a part of the Firefighters Retirement System Fund and shall be held, administered, invested, and distributed in the same manner as any other employee contribution to the retirement system.



16-1025 - Contributions by city; amount; how credited; interest.

16-1025. Contributions by city; amount; how credited; interest.

(1) Beginning January 1, 1984, each city of the first class with firefighters participating in a retirement system shall contribute to the retirement system a sum equal to thirteen percent of each such participating firefighter's periodic salary. Such payment shall be credited to his or her employer account on a monthly basis. Each such account shall also be credited with regular interest. The city shall also contribute to the employer account of any firefighter employed by the city on January 1, 1984, an amount equal to the employee's contributions, without interest, that were made to the city prior to January 1, 1984, with such contribution to be made at the time the firefighter retires or terminates employment with the city. The city may contribute such amount before the firefighter's retirement or termination of employment or credit interest on such contribution.

(2) Each such city shall contribute any additional amounts necessary to fund retirement or other retirement plan benefits not provided by employee contributions or city contributions to the employer account required by subsection (1) of this section. Such additional contributions shall be accumulated in an unallocated employer account of the Firefighters Retirement System Fund and used to provide the benefits, if any, specified in sections 16-1027 and 16-1029 to 16-1031 which are not otherwise funded by the firefighter's retirement value. Funds needed to provide for a firefighter's benefits shall be transferred from the unallocated employer account when and as such funds are needed. All funds committed by the city to the funding of a firefighter pension system on January 1, 1984, that are not transferred to the firefighters employee accounts shall be transferred to the unallocated employer account.



16-1026 - Repealed. Laws 1998, LB 1191, § 85.

16-1026. Repealed. Laws 1998, LB 1191, § 85.



16-1027 - Retiring firefighter; annuity options; how determined; lump-sum payment.

16-1027. Retiring firefighter; annuity options; how determined; lump-sum payment.

(1) At any time before the retirement date, the retiring firefighter may elect to receive his or her pension benefit at retirement either in the form of a straight life annuity or any optional form of annuity benefit established by the retirement committee and provided under a purchased annuity contract. Such optional annuity benefit shall be specified in the funding medium for the retirement system and shall include a straight life annuity with a guarantee of at least sixty monthly payments or an annuity payable for the life of the retiring firefighter and, after the death of the retiree, monthly payments, as elected by the retiring firefighter, of one hundred percent, seventy-five percent, or fifty percent of the amount of annuity payable to the retiring firefighter during his or her life, to the beneficiary selected by the retiring firefighter at the time of the original application for an annuity. For any firefighter whose retirement date is on or after January 1, 1997, the optional benefit forms for the retirement system shall include a single lump-sum payment of the firefighter's retirement value. For firefighters whose retirement date is prior to January 1, 1997, a single lump-sum payment shall be available only if the city has adopted such distribution option in the funding medium established for the retirement system. The retiring firefighter may further elect to defer the date of the first payment or lump-sum distribution to the first day of any specified month prior to age seventy. In the event the retiring firefighter elects to receive his or her pension benefit in the form of an annuity, the amount of such annuity benefit shall be the amount provided by the annuity contract purchased or otherwise provided by the firefighter's retirement value as of the date of the first payment. Any such annuity contract purchased by the retirement system may be distributed to the retiring firefighter. Upon the payment of a lump sum or the distribution of a paid-up annuity contract, all obligations of the retirement system to pay retirement benefits to the firefighter and his or her beneficiaries shall terminate, without exception.

(2) For all firefighters employed on January 1, 1984, the amount of the pension benefit at the retirement date shall not be less than the following amounts:

(a) If retirement from the city occurs following age fifty-five with twenty-one years of service with the city, fifty percent of regular pay;

(b) If retirement from the city occurs following age fifty but before age fifty-five with at least twenty-one years of service with the city, such firefighter shall receive the actuarial equivalent of the benefit which would otherwise be provided at age fifty-five;

(c) If retirement from the city occurs on or after age fifty-five with less than twenty-one years of service with the city, such firefighter shall receive a pension of at least fifty percent of the salary he or she was receiving at the time of retirement multiplied by the ratio of the years of service to twenty-one;

(d) For terminations of employment from the city on or after September 9, 1993, if such termination of employment as a firefighter occurs before age fifty-five but after completion of twenty-one years of service with the city, such firefighter shall receive upon the attainment of age fifty-five a pension benefit of fifty percent of regular pay;

(e) Unless an optional annuity benefit is selected by the retired firefighter, at the death of any such retired firefighter the same rate of pension as is provided for in this section shall be paid to the surviving spouse of such deceased firefighter during such time as the surviving spouse remains unmarried and, in case there is no surviving spouse, then the minor children, if any, of such deceased firefighter shall equally share such pension benefit during their minority, except that as soon as a child of such deceased firefighter ceases to be a minor, such pension as to such child shall cease; or

(f) In the event a retired firefighter or his or her surviving beneficiaries die before the aggregate amount of pension payments received by the firefighter and his or her survivor beneficiaries, if any, equals the total amount in the firefighter's employee account, at the time of the first benefit payment the difference between the total amount in the employee's account and the aggregate amount of pension payments received by the retired firefighter and his or her surviving beneficiaries, if any, shall be paid in a single sum to the firefighter's estate.

A firefighter entitled to a minimum pension benefit under this subsection may elect to receive such pension benefit in any form permitted by subsection (1) of this section, including a single lump-sum payment, if the firefighter retires on or after January 1, 1997, or if the city has adopted a lump-sum distribution option for firefighters retiring before January 1, 1997, in the funding medium for the retirement system. If the minimum pension benefit is paid in the form of an optional annuity benefit or a single lump-sum payment, such benefit or payment shall be the actuarial equivalent of the annuity that would otherwise be paid to the firefighter pursuant to this subsection.

If the firefighter chooses the single lump-sum payment option, the firefighter may request that the actuarial equivalent be equal to the average of the cost of two annuity contracts purchased on the open market, if the difference between the cost of the two annuity contracts does not exceed five percent. Of the two annuity contracts used for comparison, one shall be chosen by the firefighter and one shall be chosen by the city. If the difference between the two annuity contracts exceeds five percent, the retirement committee shall review the costs of the two annuity contracts and make a recommendation to the city council as to the amount of the lump-sum payment to be made to the firefighter. The city council shall, after a hearing, determine the amount of the single lump-sum payment due the firefighter.

(3) If the retirement value of a firefighter entitled to a minimum pension benefit under subsection (2) of this section is not sufficient at the time of the first payment to purchase or provide the required pension benefit, the city shall utilize such funds as may be necessary from the unallocated employer account of the retirement system to purchase or provide for the required pension benefit.

(4) Any retiring firefighter whose pension benefit is less than twenty-five dollars per month on the straight life annuity option shall be paid a lump-sum settlement equal to the retirement value in lieu of annuity and shall not be entitled to elect to receive annuity benefits.



16-1028 - Retirement options; retirement date.

16-1028. Retirement options; retirement date.

(1) A firefighter of a city of the first class may:

(a) Retire or be retired and receive the applicable retirement pension benefit upon the attainment of age fifty-five while employed by the city as a firefighter;

(b) Elect to retire after he or she has attained the age of fifty and has completed at least twenty-one years of service with the city and receive the actuarial equivalent of the pension benefit he or she would otherwise receive upon the attainment of age fifty-five;

(c) After twenty-one years of service with the city, terminate employment with the city and, upon the attainment of age fifty-five, receive the applicable retirement pension benefit; or

(d) Retire or be retired as a result of disability while in the line of duty, as determined under section 16-1031, at any age and receive the applicable pension benefit provided in such section.

(2) A firefighter who is eligible to retire pursuant to subdivision (1)(a) of this section but does not shall continue to contribute to his or her employee account and the city shall continue to contribute to its employer account.

(3) For purposes of subdivisions (1)(a), (b), and (d) of this section, the first of the month immediately following the last day of work shall be the retirement date. For purposes of subdivision (1)(c) of this section, the first of the month immediately following the attainment of age fifty-five shall be the retirement date.



16-1029 - Firefighter; death other than in the line of duty; pension benefit payable.

16-1029. Firefighter; death other than in the line of duty; pension benefit payable.

(1) When prior to the commencement of retirement benefits any firefighter participating in the retirement system dies other than in the line of duty, and except as provided in subsection (2) of this section, the entire retirement value shall be payable to the beneficiary or beneficiaries specified by the deceased firefighter prior to his or her death or to the deceased firefighter's estate in the event that no beneficiary was specified. The retirement value or portion thereof may be received by the beneficiary in the form of a single lump-sum payment, a straight life annuity, or any other optional form of benefit specified in the retirement system's funding medium. In the event benefits are paid in the form of an annuity, such annuity shall be the amount provided by the annuity contract purchased or otherwise provided by the amount of retirement value to be paid to the beneficiary as of the date of the first payment. Upon the payment of a lump-sum distribution or the purchase and distribution of such annuity contract to the beneficiary, all obligations of the retirement system to the beneficiary shall terminate, without exception.

(2) If any firefighter employed by such city as a member of its paid fire department on January 1, 1984, and any firefighter reemployed thereafter who, while employed in such department entered military service and is still in military service, dies while employed by the city as a firefighter other than in the line of duty after becoming fifty years of age and before electing to retire, and after serving in the paid fire department of such city for at least twenty-one years, then a pension of at least twenty-five percent of his or her regular pay as defined in section 16-1021, in the form of a straight life annuity, shall be paid to the surviving spouse or minor children of such deceased firefighter. If the deceased firefighter is not survived by a spouse or in the event such surviving spouse dies before the minor children of such firefighter attain the age of majority, such pension benefit shall be paid to the firefighter's minor children until they have attained the age of majority. Each such child shall share equally in the total pension benefit to the age of majority, except that as soon as a child attains the age of majority, such pension benefit to such child shall cease and be reallocated among the remaining minor children until the last remaining child dies or reaches the age of majority.

In the event that the actuarial equivalent of the pension benefit payable under this subsection exceeds the retirement value at the time of the first payment, the city shall utilize such funds as may be necessary from the unallocated employer account of the retirement system to purchase or provide for the required pension benefit. In the event a deceased firefighter described in this subsection is not survived by a spouse or minor children, his or her death benefits shall be provided under the provisions of subsection (1) of this section as if such firefighter were not employed by the city on January 1, 1984.

(3) In the event the surviving spouse or minor children of such deceased firefighter die before the aggregate amount of pension payments received by the firefighter and his or her survivor beneficiaries, if any, equals the total amount in the firefighter's employee account at the time of the first benefit payment, the difference between such total amount in the employee's account and the aggregate amount of pension payments received by the retired firefighter and his or her surviving beneficiaries, if any, shall be paid in a single sum to the firefighter's beneficiary, or in the absence of a surviving beneficiary, his or her estate.

(4) To the extent that the retirement value at the date of death exceeds the amount required to purchase or provide the specified pension under subsection (2) of this section, the excess shall be paid in the manner provided in subsection (1) of this section.

(5) Any payments for the benefit of a minor child shall be made on behalf of such child to the surviving spouse or, if there is none, to the legal guardian of the child.



16-1030 - Firefighter; death in the line of duty; retirement benefits.

16-1030. Firefighter; death in the line of duty; retirement benefits.

When prior to commencement of retirement benefits any firefighter participating in the retirement system dies in the line of duty or in case death is caused by or is the result of injuries received while in the line of duty and such firefighter is not survived by a spouse or minor children, the entire retirement value shall be payable to the beneficiary or beneficiaries specified by the deceased firefighter prior to his or her death or to the deceased firefighter's estate in the event that no beneficiary was specified. The retirement value or portion thereof may be paid in the form of a single lump-sum payment, a straight life annuity, or any other optional form of benefit specified in the retirement system's funding medium. For a firefighter who is survived by a spouse or minor children, a retirement pension of fifty percent of regular pay shall be paid to the surviving spouse or, upon his or her remarriage or death, to the minor child or children during such child's or children's minority subject to deduction of the amounts paid as workers' compensation benefits on account of death as provided in section 16-1032. Each such child shall share equally in the total pension benefit to the age of majority, except that as soon as a child attains the age of majority, such pension benefit to such child shall cease and be reallocated among the remaining minor children until the last remaining child dies or reaches the age of majority.

Any payments for the benefit of a minor child shall be made on behalf of such child to the surviving spouse or, if there is none, to the legal guardian of the child.

In the event the surviving spouse or minor children of such deceased firefighter die before the aggregate amount of pension payments received by the firefighter and his or her survivor beneficiaries, if any, equals the total amount in the firefighter's employee account at the time of the first benefit payment, the difference between the total amount in the employee account and the aggregate amount of pension payments received by the retired firefighter and his or her surviving beneficiaries, if any, shall be paid in a single sum to the firefighter's beneficiary or, in the absence of a surviving beneficiary, his or her estate.

To the extent that the retirement value at the date of death exceeds the amount required to purchase the specified retirement pension, reduced by any amounts paid as workers' compensation benefits, the excess shall be paid in the manner provided in subsection (1) of section 16-1029.



16-1031 - Firefighter; disability in the line of duty; disability benefit; return to duty; conditions.

16-1031. Firefighter; disability in the line of duty; disability benefit; return to duty; conditions.

(1) Except as provided in subsection (3) of this section for temporary disability, if any firefighter becomes disabled, such firefighter shall be placed upon the roll of pensioned firefighters at the regular retirement pension of fifty percent of regular pay for the period of such disability. For purposes of this section, disability shall mean the complete inability of the firefighter, for reasons of accident or other cause while in the line of duty, to perform the duties of a firefighter as defined by fire department job descriptions or ordinance.

(2) No disability benefit payment shall be made except upon adequate proof furnished to the city, consisting of a medical examination conducted by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state and who certifies to the city that the firefighter is unable to perform the duties of a firefighter. The city, during the first three years of the payment of such benefits, shall have the right, at reasonable times, to require the disabled firefighter to undergo a medical examination at the city's expense to determine the continuance of the disability claimed. After such three-year period, the city may request the district court to order the firefighter to submit proof of the continuance of the disability claimed if the city has reasonable grounds to believe the firefighter is fraudulently receiving disability payments. The city shall have the right to demand a physical examination of the firefighter by a competent, disinterested physician who is duly licensed to practice medicine and surgery in this state and who is chosen by the city. The expense of such examination shall be borne by the city.

(3) In case of temporary disability of a firefighter received while in the line of duty, he or she shall receive his or her salary during the continuance of such disability for a period not to exceed twelve months, except that if it is ascertained by the city within twelve months that such temporary disability has become a disability as defined in this section, then the salary shall cease and he or she shall be entitled to the benefits for pensions in case of disability as provided in this section.

(4) All payments of pension or salary provided by this section shall be subject to deduction of amounts paid under the Nebraska Workers' Compensation Act. Total payments to a disabled firefighter, in excess of amounts paid as workers' compensation benefits, shall not be less than the retirement value at the date of disability. If the actuarial equivalent of the disability pension payable under this section exceeds the firefighter's retirement value at the time of the first payment, the city shall contribute such additional amounts as may be necessary, from time to time, to provide for the required disability pension.

(5) If a firefighter who was receiving a pension under this section is later determined to be no longer disabled, the pension provided for under this section shall terminate and the firefighter's vested retirement value, as reduced by any disability payments made from the retirement system, shall thereafter be held and administered in the same manner as for any nondisabled firefighter or former firefighter.

(6) If a firefighter who was receiving a pension under this section is later determined to be no longer disabled during the first three years when disability benefit payments are being paid, the firefighter may return to duty with the fire department under the following conditions:

(a) If a vacancy exists on the fire department for which the firefighter is qualified and the firefighter wishes to return to the fire department, the city shall hire the firefighter to fill the vacancy at a pay grade of not less than his or her previous pay grade; or

(b) If no vacancy exists in the fire department and the firefighter wishes to return to the fire department, the city shall place the firefighter on a waiting list and rehire the firefighter at a pay grade of not less than his or her previous pay grade when a vacancy occurs for which the firefighter is qualified.

The provisions of this subsection shall not apply to a firefighter whose disability benefit payments are terminated because of fraud on the part of the firefighter.



16-1032 - Firefighter; temporary disability; workers' compensation benefits; how treated.

16-1032. Firefighter; temporary disability; workers' compensation benefits; how treated.

No firefighter shall be entitled during any period of temporary disability to receive in full both his or her salary and his or her benefits under the Nebraska Workers' Compensation Act. All Nebraska workers' compensation benefits shall be payable in full to such firefighter as provided in the Nebraska Workers' Compensation Act, but all amounts paid by the city or its insurer under the Nebraska Workers' Compensation Act to any disabled firefighter entitled to receive a salary during such disability shall be considered as payments on account of such salary and shall be credited thereon. The remaining balance of such salary, if any, shall be payable as otherwise provided in sections 16-1020 to 16-1038.



16-1033 - Firefighter; termination of employment; benefits; how treated; vesting schedule.

16-1033. Firefighter; termination of employment; benefits; how treated; vesting schedule.

In the event a firefighter quits or is discharged before his or her retirement date as defined in subsection (3) of section 16-1028, the firefighter may request and receive, as a lump-sum payment, an amount equal to the value of his or her employee account as determined at the valuation date preceding his or her termination of employment pursuant to subdivision (9) of section 16-1021. Such firefighter, if vested, may, in lieu thereof, receive a deferred pension benefit or lump-sum benefit in an amount purchased or provided by the vested retirement value at the date of retirement. The retirement value at such retirement date shall consist of the then accumulated value of the firefighter's employee account at the date of the retirement as reduced by any lump-sum distributions received prior to retirement, together with a vested percentage of the accumulated value of the firefighter's employer account at the date of retirement. The vesting schedule shall be as follows:

(1) If the terminating firefighter has been a member of the system for less than four years, the vesting percentage shall be zero; and

(2) If the terminating firefighter has been a member of the paid department of the city for at least four years, the vesting percentage shall be forty percent. The vesting percentage shall be sixty percent after five years, eighty percent after six years, and one hundred percent after seven years.

The deferred pension benefit shall be payable on the first of the month immediately following the terminating firefighter's fifty-fifth birthday. At the option of the firefighter, such pension benefit may be paid as of the first of the month after he or she attains the age of fifty. Such election may be made by the firefighter any time prior to the payment of the pension benefits.

The deferred pension benefit shall be paid in the optional benefit forms specified at subsection (1) of section 16-1027 as elected by the firefighter. Notwithstanding anything in sections 16-1020 to 16-1042 to the contrary, if the firefighter's vested retirement value at the date of his or her termination of employment is less than three thousand five hundred dollars, such firefighter shall, upon request within one year of such termination, be paid his or her vested retirement value in the form of a single lump-sum payment.

Effective January 1, 1997, a firefighter may elect, upon his or her termination of employment, to receive his or her vested retirement value in the form of a single lump-sum payment. For a firefighter whose termination of employment is prior to January 1, 1997, this election shall be available only if the city has adopted a lump-sum distribution option for terminating firefighters in the funding medium established for the retirement system.

Upon any lump-sum payment of a terminating firefighter's retirement value under this section, such firefighter will not be entitled to any deferred pension benefit and the city and the retirement system shall have no further obligation to pay such firefighter or his or her beneficiaries any benefits under sections 16-1020 to 16-1042.

In the event that the terminating firefighter is not credited with one hundred percent of his or her employer account, the remaining nonvested portion of the account shall be forfeited and shall be deposited in the unallocated employer account. If the actuarial analysis required by section 16-1037 shows that the assets of the unallocated employer account are sufficient to provide for the projected plan liabilities, such forfeitures shall instead be used to meet the expenses incurred by the city in connection with administering the retirement system, and the remainder shall then be used to reduce the city contribution which would otherwise be required to fund pension benefits.



16-1034 - Retirement committee; established; governing body; responsibilities; powers and duties; allocation.

16-1034. Retirement committee; established; governing body; responsibilities; powers and duties; allocation.

A retirement committee shall be established to supervise the general operation of the retirement system. The governing body of the city shall be responsible for the general administration of such retirement system unless specific functions or all functions with regard to the administration of the retirement system are delegated, by ordinance, to the retirement committee. All costs incurred with regard to the administration of the retirement system shall be paid by the city from the unallocated employer account as provided in section 16-1036.01.

The city and retirement committee shall have all powers which are necessary for or appropriate to establishing, maintaining, managing, and administering the retirement system. Whenever sections 16-1020 to 16-1042 fail to address the allocation of duties or powers in the administration of the retirement system, such powers or duties shall be vested in the city unless such powers or duties have been delegated by ordinance to the retirement committee.



16-1035 - Retirement committee; members; terms; vacancy; expenses.

16-1035. Retirement committee; members; terms; vacancy; expenses.

Each retirement committee established pursuant to section 16-1034 shall consist of six members of which four members shall be selected by the active paid firefighters excluding firefighters identified in section 16-1039. Two members shall be designated by the city council. The members who are not participants in such retirement system shall have a general knowledge of retirement plans. Members of the governing body of such city, active members of the fire department, and members of the general public may serve on the retirement committee. The committee members shall be appointed to four-year terms. Vacancies shall be filled for the remainder of the term by a person with the same representation as his or her predecessor. Members of the retirement committee shall, subject to approval by the city council, be reimbursed for their actual and necessary expenses incurred in carrying out their duties.



16-1036 - Firefighters Retirement System Fund; authorized investments; retirement committee; powers and duties.

16-1036. Firefighters Retirement System Fund; authorized investments; retirement committee; powers and duties.

(1) The funds in the Firefighters Retirement System Fund shall be invested by the retirement committee. The city, subject to the approval of the retirement committee, shall contract with a funding agent or agents to hold or invest the assets of the retirement system and to provide for the benefits provided by sections 16-1020 to 16-1042. The retirement committee, subject to the approval of the city, may also select an investment manager. The city, subject to approval of the retirement committee, may contract with investment managers registered under the Investment Advisers Act of 1940 to invest, reinvest, and otherwise manage such portion of the assets of the retirement system as may be assigned by the city or retirement committee.

(2) The retirement committee shall establish an investment plan which allows each member of the retirement system to allocate all contributions to his or her employee account and, if he or she commenced his or her employment after January 1, 1984, his or her employer account to the various investment options or combinations of investment options described in such plan. Each firefighter shall have the option of investing his or her employee account and, if he or she commenced his or her employment after January 1, 1984, his or her employer account in any proportion, including full allocation, in any investment option offered by the plan. Upon the direction of the city, firefighters employed on January 1, 1984, may have the option to allocate their employer account to various investment options or combinations of investment options in any proportion, including full allocation, in any investment option offered by the plan. Each firefighter shall be given a summary of the investment plan and a detailed current description of each investment option prior to making or revising his or her allocation.

(3) The funds in the Firefighters Retirement System Fund shall be invested pursuant to the policies established by the Nebraska Investment Council.



16-1036.01 - Firefighters Retirement System Fund; schedule of investment costs; allocation.

16-1036.01. Firefighters Retirement System Fund; schedule of investment costs; allocation.

The city and the retirement committee shall develop a schedule of investment costs relating to the investment of the funds in each of the accounts in the Firefighters Retirement System Fund, which costs shall be paid out of the funds in such accounts or assessed to the firefighters as provided in such schedule. The schedule of investment costs shall provide for the allocation of the administrative or record-keeping costs of the various investment options available to the members of the retirement system and shall assess such costs so that each member pays a fair proportion of the costs based upon his or her choice of options and number of transfers among options. All other costs related to the general operation of the retirement system established pursuant to sections 16-1020 to 16-1038 and not allocated or assessed pursuant to the schedule of investment costs shall be considered administrative costs and shall be paid by the city from the unallocated employer account.



16-1037 - Retirement committee; officers; duties.

16-1037. Retirement committee; officers; duties.

(1) It shall be the duty of the retirement committee to:

(a) Elect a chairperson, a vice-chairperson, and such other officers as the committee deems appropriate;

(b) Hold regular quarterly meetings and special meetings upon the call of the chairperson;

(c) Conduct meetings pursuant to the Open Meetings Act;

(d) Provide each employee a summary of plan eligibility requirements, benefit provisions, and investment options available to such employee;

(e) Provide, within thirty days after a request is made by a participant, a statement describing the amount of benefits such participant is eligible to receive; and

(f) Make available for review an annual report of the system's operations describing both (i) the amount of contributions to the system from both employee and employer sources and (ii) an identification of the total assets of the retirement system.

(2)(a) Beginning December 31, 1998, and each December 31 thereafter, the chairperson of the retirement committee shall file with the Public Employees Retirement Board an annual report on each retirement plan established pursuant to section 401(a) of the Internal Revenue Code and administered by a retirement system established pursuant to sections 16-1020 to 16-1042 and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the retirement committee shall cause to be prepared a quadrennial report and the chairperson shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan administered by a system established pursuant to sections 16-1020 to 16-1042. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



16-1038 - Retirement benefits; exemption from legal process; exception; tax-qualification requirements; benefit error; correction; appeal; tax levy authorized; payment for civil damages; conditions.

16-1038. Retirement benefits; exemption from legal process; exception; tax-qualification requirements; benefit error; correction; appeal; tax levy authorized; payment for civil damages; conditions.

(1) Except as provided in subsection (6) of this section, the right to any benefits under the retirement system and the assets of any fund of the retirement system shall not be assignable or subject to execution, garnishment, attachment, or the operation of any bankruptcy or insolvency laws, except that the retirement system may comply with the directions set forth in a qualified domestic relations order meeting the requirements of section 414(p) of the Internal Revenue Code. Any payment of benefits subject to such order shall take priority over any payment made pursuant to subsection (6) of this section. The city or retirement committee may require appropriate releases from any person as a condition to complying with any such order. The retirement system shall not recognize any domestic relations order which alters or changes benefits, provides for a form of benefit not otherwise provided for by the retirement system, increases benefits not otherwise provided by the retirement system, or accelerates or defers the time of payment of benefits. No participant or beneficiary shall have any right to any specific portion of the assets of the retirement system.

(2) The retirement system shall be administered in a manner necessary to comply with the tax-qualification requirements applicable to government retirement plans under section 401(a) of the Internal Revenue Code, including section 401(a)(9) relating to the time and manner in which benefits are required to be distributed and section 401(a)(9)(G) relating to incidental death benefit requirements, section 401(a)(16) relating to compliance with the maximum limitation on the plan benefits or contributions under section 415, section 401(a)(17) which limits the amount of compensation which can be taken into account under a retirement plan, section 401(a)(25) relating to the specification of actuarial assumptions, section 401(a)(31) relating to direct rollover distribution from eligible retirement plans, and section 401(a)(37) relating to the death benefit of a firefighter who dies while performing qualified military service. Any requirements for compliance with section 401(a) of the Internal Revenue Code may be set forth in any trust or funding medium for the retirement system. This subsection shall be in full force and effect only so long as conformity with section 401(a) of the Internal Revenue Code is required for public retirement systems in order to secure the favorable income tax treatment extended to sponsors and beneficiaries of tax-qualified retirement plans.

(3) If the retirement committee determines that the retirement system has previously overpaid or underpaid a benefit payable under sections 16-1020 to 16-1042, it shall have the power to correct such error. In the event of an overpayment, the retirement system may, in addition to any other remedy that the retirement system may possess, offset future benefit payments by the amount of the prior overpayment, together with regular interest thereon.

(4) A firefighter whose benefit payment is adjusted by the retirement committee pursuant to subsection (3) of this section may request a review by the city council of the adjustment made by the retirement committee.

(5) In order to provide the necessary amounts to pay for or fund a pension plan established under sections 16-1020 to 16-1042, the mayor and council may make a levy which is within the levy restrictions of section 77-3442.

(6) If a member of the retirement system is convicted of or pleads no contest to a felony that is defined as assault, sexual assault, kidnapping, child abuse, false imprisonment, or theft by embezzlement and is found liable for civil damages as a result of such felony, following distribution of the member's benefits or the assets of any fund of the member from the retirement system, the court may order the payment of the member's benefits or the assets of any fund of the member under the retirement system for such civil damages, except that the benefits or assets to the extent reasonably necessary for the support of the member or any of his or her beneficiaries shall be exempt from such payment. Any order for payment of benefits or assets shall not be stayed on the filing of any appeal of the conviction. If the conviction is reversed on final judgment, all benefits or assets paid as civil damages shall be forfeited and returned to the member. The changes made to this section by Laws 2012, LB916, shall apply to persons convicted of or who have pled no contest to such a felony and who have been found liable for civil damages as a result of such felony prior to, on, or after April 7, 2012.



16-1039 - Firefighter serving on August 7, 1965; pension benefits.

16-1039. Firefighter serving on August 7, 1965; pension benefits.

(1) All cities of the first class having a paid fire department shall pension all firefighters of the paid fire department who were serving as such on August 7, 1965, and who did not elect coverage under the provisions of sections 35-204 to 35-215 as they existed prior to January 1, 1984, whenever such firefighters shall have first served in such fire department for the period of twenty-one years and shall elect to retire from active service and go upon the retired list.

(2) Such pension shall be paid by the city in the same manner as firefighters upon the active list are paid. Such pension shall be at least fifty percent of the amount of salary such retiring firefighter is receiving at the time he or she goes upon such pension list.

(3) Any such firefighter who retires on or after age fifty-five with less than twenty-one years of service shall receive a pension of at least fifty percent of the salary he or she was receiving at the time of his or her retirement multiplied by the ratio of the years of service to twenty-one.

(4) At the death of any such retired firefighter, the same rate of pension, as is herein provided for, shall be paid to the surviving spouse of such deceased firefighter during such time as the surviving spouse shall remain unmarried and, in case there be no surviving spouse, then the minor children, if any, of such deceased firefighter, shall be paid such pension during their minority to the age of eighteen years, except that as soon as a child of such deceased firefighter shall become eighteen years of age, such pension as to such child shall cease.

(5) Firefighters subject to subsection (1) of this section shall be subject to sections 16-1029 to 16-1032 but shall be exempt from sections 16-1024, 16-1025, 16-1027, 16-1028, and 16-1033.



16-1040 - Firefighter subject to prior law; contributions; reimbursement.

16-1040. Firefighter subject to prior law; contributions; reimbursement.

After August 7, 1965, every firefighter subject to the provisions of sections 35-201 to 35-203 as they existed prior to January 1, 1984, shall contribute to the city an amount equal to five percent of his or her salary until he or she shall be entitled to retire or otherwise become eligible for a pension. No such firefighter continuing in the employment of the city as a member of such department after becoming eligible to retire shall be required to make any further contribution. Any such firefighter whose employment shall terminate, whether by discharge or otherwise, prior to the time he or she shall become entitled to a pension, and who shall have made contributions from his or her salary as provided in this section shall, upon demand, be reimbursed by the city for the amount of such contributions plus interest at five percent per annum.



16-1041 - Benefits under prior law, how construed.

16-1041. Benefits under prior law, how construed.

Nothing in sections 16-1020 to 16-1042 shall in any manner affect the right of any person now receiving or entitled to receive, now or in the future, pension or other benefits provided for in sections 35-201 to 35-216, as they exist immediately prior to January 1, 1984, to receive such pension or other benefits in all respects the same as if such sections remained in full force and effect.



16-1042 - Termination of employment; transfer of benefits; when.

16-1042. Termination of employment; transfer of benefits; when.

In the event that after four or more years of employment a firefighter terminates his or her employment for the purpose of becoming a firefighter employed by another city of the first class in Nebraska and such new employment commences within ninety days of such termination, such firefighter shall be entitled to transfer to the Firefighters Retirement System Fund of the city by which he or she is newly employed the full amount of his or her contribution and his or her vested portion of the value of his or her employer account at the time of termination. The transferred funds shall be administered by the retirement committee of the city to which transferred. Upon such transfer, the city and the retirement system from which the firefighter transferred shall have no further obligation to such firefighter or his or her beneficiary. Following the commencement of new employment, the transferring firefighter shall be deemed a new employee for all purposes of the retirement system of the city to which he or she transferred.

Beginning January 1, 1993, a firefighter who is to receive an eligible rollover distribution, within the meaning of section 401(a)(31) of the Internal Revenue Code, from the retirement system may choose to have such distribution made in the form of a direct transfer to the trustee or custodian of a retirement plan eligible to receive the transfer under the code if the election is made in the form and within the time period required by the retirement committee and the plan to which such transfer is to be made will accept such transfer.



16-1101 - Act, how cited.

16-1101. Act, how cited.

Sections 16-1101 to 16-1115 shall be known and may be cited as the First-Class City Merger Act.



16-1102 - Terms, defined.

16-1102. Terms, defined.

For purposes of the First-Class City Merger Act:

(1) City means a city of the first class; and

(2) Merger means a full and permanent union of two or more cities of the first class, resulting in one city.



16-1103 - Merger authorized.

16-1103. Merger authorized.

Any two or more contiguous and adjacent cities of the first class in the state may merge by complying with the requirements and procedures specified in the First-Class City Merger Act. Merger shall not be allowed across county lines.



16-1104 - Merger plan; city council; adopt resolution; advisory vote; notice.

16-1104. Merger plan; city council; adopt resolution; advisory vote; notice.

(1) To enter into a merger plan, each city council of any two or more contiguous and adjacent cities shall adopt an initial joint concurrent resolution of intent to pursue such plan.

(2) If a resolution is adopted pursuant to subsection (1) of this section, the city councils of each city involved may hold an advisory vote at any general, primary, or special election if the advisory vote is presented to voters of all cities involved on the same day. Notice of the advisory vote to be voted on at a special election shall be given in the manner of notice for special elections in accordance with the Election Act. The result of the vote cast on a question submitted under this subsection shall not be binding upon such city councils.



16-1105 - Merger plan; contents; advisory committee.

16-1105. Merger plan; contents; advisory committee.

(1) After adoption of a resolution pursuant to section 16-1104 by the city councils of any two or more cities, such city councils may propose a merger plan subject to the First-Class City Merger Act.

(2) A merger plan shall include, but not be limited to, (a) the names of the cities which propose to merge, (b) the name under which the cities would merge, (c) the manner of financing and allocating all costs associated with the plan, (d) the property, real and personal, belonging to each city and the fair value thereof in current money of the United States, (e) the indebtedness, bonded and otherwise, of each city and the plan for repayment of the indebtedness after merger, (f) how the local ballot initiatives enacted in either city, if any, will be reconciled or terminated after merger, (g) if the cities have different forms of organization and government, the proposed form of organization and government of the merged city, (h) the redistricting of the newly merged city, including the number of wards and elected representatives from each ward, (i) the pay and perquisites of the mayor and city council, (j) the treatment of related city entities such as the housing authority, airport authority, or other city authority, and (k) any other terms of the agreement. A merger plan shall not be considered an interlocal cooperation agreement pursuant to the Interlocal Cooperation Act.

(3) Each city council may appoint an advisory committee to assist the council in the preparation of the merger plan.



16-1106 - Public hearing; notice.

16-1106. Public hearing; notice.

After adoption of a resolution pursuant to section 16-1104 and preparation of the required merger plan pursuant to section 16-1105, the city council of each city proposing to enter into such plan shall hold a public hearing on the plan and shall give notice of the hearing by publication in a newspaper of general circulation in the city once each week for three consecutive weeks prior to the hearing. Final publication shall be within seven calendar days prior to the hearing. The notice shall describe the contents of the plan and specify that a copy of the plan may be obtained at no charge at the city clerk's office.



16-1107 - Adoption of joint merger plan.

16-1107. Adoption of joint merger plan.

After a public hearing held pursuant to section 16-1106, the city council of each city shall adopt the joint merger plan by a majority vote of the council.



16-1108 - Submission of joint merger plan to voters.

16-1108. Submission of joint merger plan to voters.

If a merger plan is adopted pursuant to section 16-1107, the city council of each city adopting such plan shall submit the plan for approval by the registered voters at a primary or special election held on the same day in each of the cities which are parties to the plan, not less than one hundred eighty days prior to the next statewide general election. An election held pursuant to this section shall be conducted in accordance with the Election Act.



16-1109 - Submission of plan to voters; notice; publication; contents.

16-1109. Submission of plan to voters; notice; publication; contents.

When a merger plan is submitted to the voters for approval pursuant to section 16-1108, the city council of each city adopting the plan shall publish a notice at least once each week for three consecutive weeks prior to the election in one or more newspapers of general circulation in the city. Final publication in each city shall be within seven calendar days prior to the election pursuant to section 16-1110. The notice shall describe the contents of the plan and specify that a copy of the plan may be obtained at no charge at the city clerk's office.



16-1110 - Question submitted to voters; form; effective date of plan.

16-1110. Question submitted to voters; form; effective date of plan.

(1) After publication pursuant to section 16-1109, each city council shall submit the question as proposed in the merger plan to the registered voters of the city as provided in section 16-1108.

(2) The question shall be submitted to the voters in substantially the following form:

"Shall (name of city in which ballot will be voted) merge with (name of other city or cities) according to the merger plan previously adopted by the city councils in such cities? Yes No".

(3) The election shall be conducted in accordance with the Election Act. The election commissioner or county clerk shall certify the results to each city council involved in the plan.

(4) If a majority of the voters of each city voting on the question vote in favor of the merger plan, the plan shall become effective at the first regular meeting of the city council in December following the election, and the terms of the incumbents in the offices involved in the plan shall be deemed to end on that day.



16-1111 - Nominations for merged city offices; special election.

16-1111. Nominations for merged city offices; special election.

Candidates for merged city offices shall be nominated at a special election to be held no less than thirty days after the election at which the merger is approved by the voters and no less than sixty days prior to the next statewide general election. The election shall be held in accordance with the Election Act.



16-1112 - Election of merged city officers; terms; appointive city officers; terms.

16-1112. Election of merged city officers; terms; appointive city officers; terms.

(1) At the next statewide general election held after the election at which the merger is approved by the voters, the merged city officers shall be elected. Their terms shall begin at the first regular meeting of the city council in December following their election, and the terms of the incumbents in the offices involved in the plan shall be deemed to end on that day. The initial term of a merged officer shall be set forth in the merger plan.

(2) All appointive city officers shall be appointed by the person, council, or authority upon whom the power is conferred to appoint such officers in other cities of the first class. The terms of such officers shall begin at the first regular meeting of the city council in December following the first election of officers for the merged city and shall continue, unless otherwise removed, until their successors have been appointed and qualified.



16-1113 - Merged cities; name; rights, privileges, franchises, property, and suits; how treated.

16-1113. Merged cities; name; rights, privileges, franchises, property, and suits; how treated.

(1) Upon the effective date of a merger plan, the cities involved in the plan shall be treated under the name and upon the terms and conditions set forth in the plan. Except as provided in subsections (6) and (7) of this section, statutory references to the names of the cities as they existed prior to the merger plan shall be deemed to reference the name of the merged city as set forth in the plan.

(2) All rights, privileges, and franchises of each of the several cities, all real and personal property, all rights-of-way, all other interests, and all debts due on whatever account, as well as other things in action, belonging to each of such cities, shall be deemed as transferred to and vested in the merged city without further act or deed. All records, books, and documents shall be transferred to and vested in the merged city. All money on hand and accounts receivable shall be distributed pursuant to the merger plan.

(3) The title to real property, either by deed or otherwise, under the laws of this state vested in any of the cities, shall not be deemed to revert or be in any way impaired by reason of merger, but the rights of creditors and all liens upon the property of any of the cities shall be preserved unimpaired.

(4) Suits may be brought and maintained against such merged city in any of the courts of this state in the same manner as against any other city of the first class. Pursuant to the merger plan, any action or proceeding pending by or against any of the cities may be prosecuted to judgment and the merged city may be substituted in its place.

(5) The boundaries for school districts and election districts for offices other than the merged offices shall continue as prior to merger unless and until changed in accordance with law.

(6) For purposes of political representation, the existing boundaries for such districts shall continue until changed in accordance with law.

(7) Such merged city shall in all respects, except as provided in the First-Class City Merger Act, be subject to all the obligations and liabilities imposed and shall possess all the rights, powers, and privileges vested by law in other cities of the first class.



16-1114 - Merger; deemed permanent.

16-1114. Merger; deemed permanent.

Merger according to the First-Class City Merger Act is deemed permanent, and no withdrawal or dissolution shall be permitted.



16-1115 - Joint sessions of city councils; authorized.

16-1115. Joint sessions of city councils; authorized.

The city councils of two or more cities of the first class may meet and hold joint sessions for purposes of the First-Class City Merger Act.






Chapter 17 - CITIES OF THE SECOND CLASS AND VILLAGES

17-101 - Cities of the second class, defined; population; exception.

17-101. Cities of the second class, defined; population; exception.

All cities, towns, and villages containing more than eight hundred and not more than five thousand inhabitants shall be cities of the second class and be governed by the provisions of sections 17-101 to 17-153 unless they adopt a village government as provided in sections 17-306 to 17-309. The population of a city of the second class shall consist of the people residing within the territorial boundaries of such city and the residents of any territory duly and properly annexed to such city.

A village, containing the required population, becomes a city of the second class without action being taken on its part, and the fact that at the time statutory resolution was adopted to provide for election of city officers, it had less than the requisite number of inhabitants to make it such city, is immaterial. State ex rel. Einstein v. Northup, 79 Neb. 822, 113 N.W. 540 (1907).

Quo warranto, and not bill for injunction, is appropriate remedy to test the legal existence of a city of second class where the question turns on whether the municipality contains the statutory number of inhabitants sufficient to change a village to a city of the second class. Osborn v. Village of Oakland, 49 Neb. 340, 68 N.W. 506 (1896).

Under former act, all towns and cities containing in excess of fifteen hundred and less than fifteen thousand inhabitants were created into cities of the second class without any acceptance or other act of such town, city or its inhabitants. State ex rel. Fremont, E. & M. V. R. Co. v. Babcock and Laws, 25 Neb. 709, 41 N.W. 654 (1889).

This section operates to create cities of the second class upon municipality reaching stated number of inhabitants without necessity of the acceptance thereof by municipal act. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886); State ex rel. Mayor of David City v. Palmer, 10 Neb. 203, 4 N.W. 965 (1880).

Though Legislature changes classification of municipality from village to city of second class, its original officers hold over until new officers are elected under amended act. State ex rel. Mayor of David City v. Palmer, 10 Neb. 203, 4 N.W. 965 (1880).



17-102 - Wards; number; how determined.

17-102. Wards; number; how determined.

Each city of the second class shall be divided into not less than two nor more than six wards, as may be provided by ordinance of the city council thereof; and each ward shall contain, as nearly as practicable, an equal portion of the population.

The mayor and council of city of second class may change the number and boundaries of wards subject to the limitations that there shall be not less than two, nor more than six wards. Tattersall v. Nevels, 77 Neb. 843, 110 N.W. 708 (1906).

While there is no express authority conferred upon village trustees to divide the city into wards and call an election, such power is clearly implied. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886).



17-103 - City council; members; number; qualifications.

17-103. City council; members; number; qualifications.

The city council of a city of the second class shall consist of not less than four nor more than twelve residents of the city who are registered voters.



17-104 - City council; members; election; term; qualifications.

17-104. City council; members; election; term; qualifications.

Each ward of each city shall have at least two council members elected in the manner provided in the Election Act. The term of office shall begin on the first regular meeting of the council in December following the statewide general election. No person shall be eligible to the office of council member who is not at the time of the election an actual resident of the ward for which he or she is elected and a registered voter.

Each ward in each city is required to have at least two councilmen elected by the qualified electors of their respective wards, and there is no such office as a councilman at large. State ex rel. Barron v. Neff, 87 Neb. 615, 127 N.W. 881 (1910).

Councilman is required to be an elector. Haywood v. Marshall, 53 Neb. 220, 73 N.W. 449 (1897).

An ordinance creating wards requires an affirmative vote of a majority of the councilmen. State ex rel. Grosshans v. Gray, 23 Neb. 365, 36 N.W. 577 (1888).



17-105 - City council; meetings; quorum.

17-105. City council; meetings; quorum.

Regular meetings of the city council shall be held at such times as the council may provide by ordinance. A majority of all the members elected to the council shall constitute a quorum for the transaction of any business, but a fewer number may adjourn from time to time and compel the attendance of absent members. Unless a greater vote is required by law, an affirmative vote of at least one-half of the elected members shall be required for the transaction of any business.



17-106 - City council; special meetings.

17-106. City council; special meetings.

The mayor or any three councilmen shall have power to call special meetings of the city council, the object of which shall be submitted to the council in writing; and the call and object, as well as the disposition thereof, shall be entered upon the journal by the clerk.

Any defect in the call for a special meeting of the council of a city of the second class is immaterial if all members of the council are present and participated in the meeting without objection. Pokorny v. City of Schuyler, 202 Neb. 334, 275 N.W.2d 281 (1979).

Notice of special meetings need not be given to a council member out of the state or physically unable to be present. Burrows v. Keebaugh, 120 Neb. 136, 231 N.W. 751 (1930).



17-107 - Mayor; qualifications; election; officers; appointment; removal; terms of office; police officers; appointment; removal, demotion, or suspension; procedure.

17-107. Mayor; qualifications; election; officers; appointment; removal; terms of office; police officers; appointment; removal, demotion, or suspension; procedure.

(1) A mayor of a city of the second class shall be elected in the manner provided in the Election Act. The mayor shall take office on the date of the first regular meeting of the city council held in December following the statewide general election. The mayor shall be a resident and registered voter of the city. If the president of the council assumes the office of mayor for the unexpired term, there shall be a vacancy on the council which vacancy shall be filled as provided in section 32-568.

(2) The mayor, with the consent of the council, may appoint such officers as shall be required by ordinance or otherwise required by law. Such officers may be removed from office by the mayor. The terms of office for all officers, except regular police officers, appointed by the mayor and confirmed by the council shall be established by the city council by ordinance. The ordinance shall provide that either (a) the officers hold the office to which they have been appointed until the end of the mayor's term of office and until their successors are appointed and qualified unless sooner removed or (b) the officers hold office for one year unless sooner removed.

(3)(a) The mayor, by and with the consent of the council, shall appoint such a number of regular police officers as may be necessary. All police officers appointed by the mayor and council may be removed, demoted, or suspended at any time by the mayor as provided in subdivision (b) of this subsection. A police officer, including the chief of police, may appeal to the city council such removal, demotion, or suspension with or without pay. After a hearing, the city council may uphold, reverse, or modify the action.

(b) The city council shall by ordinance adopt rules and regulations governing the removal, demotion, or suspension with or without pay of any police officer, including the chief of police. The ordinance shall include a procedure for such removal, demotion, or suspension with or without pay of any police officer, including the chief of police, upon the written accusation of the police chief, the mayor, or any citizen or taxpayer. The city council shall establish by ordinance procedures for acting upon such written accusation, including: (i) Provisions for giving notice and a copy of the written accusation to the police officer; (ii) the police officer's right to have an attorney or representative retained by the police officer present with him or her at all hearings or proceedings regarding the written accusation; (iii) the right of the police officer or his or her attorney or representative retained by the police officer to be heard and present evidence; and (iv) the right of the police officer as well as the individual imposing the action or their respective attorneys or representatives to record all hearings or proceedings regarding the written accusation. The ordinance shall also include a procedure for making application for an appeal, specifications on the period of time within which such application shall be made, and provisions on the manner in which the appeals hearing shall be conducted. Both the police officer and the individual imposing the action or their respective attorneys or representatives shall have the right at the hearing to be heard and to present evidence to the city council for its consideration. Not later than thirty days following the adjournment of the meeting at which the hearing was held, the city council shall vote to uphold, reverse, or modify the action. The failure of the city council to act within thirty days or the failure of a majority of the elected council members to vote to reverse or modify the action shall be construed as a vote to uphold the action. The decision of the city council shall be based upon its determination that, under the facts and evidence presented at the hearing, the action was necessary for the proper management and the effective operation of the police department in the performance of its duties under the statutes of the State of Nebraska. Nothing in this section shall be construed to prevent the preemptory suspension or immediate removal from duty of an officer by the appropriate authority, pending the hearing authorized by this section, in cases of gross misconduct, neglect of duty, or disobedience of orders.

(c) This subsection does not apply to a police officer during his or her probationary period.

Mayor with consent of council appoints the city attorney and the council fixes his fees within statutory limits. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

Power to employ counsel, implied as it is herein, is not wholly taken away by statutory provisions and, when regular salaried attorney is ill, absent, or disqualified and the defense of city is necessary, a special council may be employed and paid. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).

Office of chief of police and office of overseer of streets are separate, although both may be held by the same person. Mead v. State ex rel. Sperling, 73 Neb. 754, 103 N.W. 433 (1905).



17-107.01 - Repealed. Laws 1975, LB 323, § 6.

17-107.01. Repealed. Laws 1975, LB 323, § 6.



17-107.02 - Repealed. Laws 1994, LB 76, § 615.

17-107.02. Repealed. Laws 1994, LB 76, § 615.



17-108 - Officers; salaries.

17-108. Officers; salaries.

The officers and employees of the city shall receive such compensation as the mayor and council shall fix by ordinance.

To employ an attorney as a private practitioner, who is also city attorney, to foreclose tax sale certificates on a percent basis violates this and other sections, though, in proper cases, he may collect for his services on basis of quantum meruit. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

Provision for compensation of employees is not required to be in writing, and may be fixed at time of employment. Morearty v. City of McCook, 117 Neb. 113, 219 N.W. 839 (1928).

While the statute does not fix the salary of the mayor, it directs that the mayor and other officers named shall receive salaries to be fixed by ordinance. Dean v. State ex rel. Miller, 56 Neb. 301, 76 N.W. 555 (1898).



17-108.01 - Repealed. Laws 1949, c. 21, § 4.

17-108.01. Repealed. Laws 1949, c. 21, § 4.



17-108.02 - Officers and employees; merger of offices or employment; salaries.

17-108.02. Officers and employees; merger of offices or employment; salaries.

All officers and employees of a city of the second class shall receive such compensation as the mayor and council may fix at the time of their appointment or employment subject to the limitations set forth in this section.

The local governing body of the city may at its discretion by ordinance combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time.

The city manager in a city under the city manager plan of government as provided in Chapter 19, article 6, may in his or her discretion combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except mayor and council member, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time.

The offices or employments so merged and combined shall always be construed to be separate, and the effect of the combination or merger shall be limited to a consolidation of official duties only. The salary or compensation of the officer or employee holding the merged and combined offices or employments or offices and employments shall not be in excess of the maximum amount provided by law for the salary or compensation of the office, offices, employment, or employments so merged and combined. For purposes of this section, volunteer firefighters and ambulance drivers shall not be considered officers.



17-108.03 - Repealed. Laws 1959, c. 266, § 1.

17-108.03. Repealed. Laws 1959, c. 266, § 1.



17-109 - Repealed. Laws 1973, LB 559, § 10.

17-109. Repealed. Laws 1973, LB 559, § 10.



17-110 - Mayor; general duties and powers.

17-110. Mayor; general duties and powers.

The mayor shall preside at all meetings of the city council of a city of the second class. The mayor may vote when his or her vote would provide the additional vote required to attain the number of votes equal to a majority of the number of members elected to the city council on any pending matter, legislation, or transaction, and the mayor shall, for the purpose of such vote, be deemed to be a member of the council. He or she shall have superintendence and control of all the officers and affairs of the city and shall take care that the ordinances of the city and all laws governing cities of the second class are complied with.

The mayor has no power to suspend the operation of an ordinance which contains no provision in itself empowering him so to do. Pulver v. State, 83 Neb. 446, 119 N.W. 780 (1909).

The mayor and council have power to compromise and settle claims against the city. State ex rel. Fuller v. Martin, 27 Neb. 441, 43 N.W. 244 (1889).



17-111 - Mayor; ordinances; veto power; passage over veto.

17-111. Mayor; ordinances; veto power; passage over veto.

The mayor shall have power to veto or sign any ordinance passed by the city council; Provided, any ordinance vetoed by the mayor may be passed over his veto by a vote of two-thirds of the members of the council. If the mayor neglects or refuses to sign any ordinance, and return the same with his objections in writing at the next regular meeting of the council, the same shall become a law without his signature.

Mayor's approval may be condition precedent to the validity of the ordinance by its terms, and failure of such approval during mayor's incumbency renders ordinance void. Rooney v. City of South Sioux City, 111 Neb. 1, 195 N.W. 474 (1923).

Where an ordinance or resolution is passed either with or without the mayor's concurrence, he, being the executive officer, is obliged to execute the duties therein contained irrespective of his sanction or disapproval thereof. State ex rel. Fuller v. Martin, 27 Neb. 441, 43 N.W. 244 (1889).

The duty of the mayor is to guard and protect the rights of the city. Greenwood v. Cobbey, 26 Neb. 449, 42 N.W. 413 (1889).



17-112 - Mayor; recommendations to city council.

17-112. Mayor; recommendations to city council.

The mayor shall, from time to time, communicate to the city council such information and recommend such measures as, in his opinion, may tend to the improvement of the finances, the police, health, security, ornament, comfort, and general prosperity of the city.

Statements of mayor as to qualification and integrity of an employee of city are privileged if made in good faith. Greenwood v. Cobbey, 26 Neb. 449, 42 N.W. 413 (1889).



17-113 - Mayor; reports of officers; power to require.

17-113. Mayor; reports of officers; power to require.

The mayor shall have the power, when he deems it necessary, to require any officer of the city to exhibit his accounts or other papers, and to make reports to the council, in writing, touching any subject or matter pertaining to his office.



17-114 - Mayor; territorial jurisdiction.

17-114. Mayor; territorial jurisdiction.

The mayor shall have such jurisdiction as may be vested in him by ordinance, over all places within five miles of the corporate limits of the city, for the enforcement of any health or quarantine ordinance and regulation thereof, and shall have jurisdiction in all matters vested in him by ordinance, excepting taxation, within one-half mile of the corporate limits of said city.

While it is not determined whether mayor and city council under this section may or may not regulate slaughterhouses outside the city limits, they cannot give vitality and force to such a regulation passed by the board of health in such matter. State v. Temple, 99 Neb. 505, 156 N.W. 1063 (1916).



17-115 - Repealed. Laws 1994, LB 76, § 615.

17-115. Repealed. Laws 1994, LB 76, § 615.



17-116 - Repealed. Laws 1980, LB 741, § 1.

17-116. Repealed. Laws 1980, LB 741, § 1.



17-117 - Mayor; remission of fines; pardons; powers.

17-117. Mayor; remission of fines; pardons; powers.

The mayor shall have power to remit fines and forfeitures, and to grant reprieves and pardons for all offenses arising under the ordinances of the city.



17-118 - Police; arrest; power.

17-118. Police; arrest; power.

The police officers of the city shall have the power to arrest all offenders against the laws of the state or of the city, by day or by night, in the same manner as the sheriff and to keep such offenders in the city prison or other place to prevent their escape until trial can be had before the proper officer.

Police officers are not provided with countywide jurisdiction pursuant to this statute. State v. Tingle, 239 Neb. 558, 477 N.W.2d 544 (1991).

A police officer of a city of the second class has the same powers as a sheriff or constable to arrest offenders against the laws of the state or city within his county. Henning v. City of Hebron, 186 Neb. 381, 183 N.W.2d 756 (1971).

Policemen of city of second class have all the powers of a sheriff or constable in making arrest. State v. Carpenter, 181 Neb. 639, 150 N.W.2d 129 (1967).



17-119 - Overseer of streets; duties.

17-119. Overseer of streets; duties.

The overseer of the streets shall, subject to the orders of mayor and council, have general charge, direction, and control of all work on the streets, sidewalks, culverts, and bridges of the city, and shall perform such other duties as the council may require.

Cities of second class have exclusive control of streets, sidewalks, etc., must maintain them in a safe condition, and are liable for a breach of duty in respect thereto. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).



17-120 - Public morals; powers; restrictions.

17-120. Public morals; powers; restrictions.

A city of the second class shall have power to restrain, prohibit, and suppress houses of prostitution and unlicensed tippling shops, gambling and gambling houses, and other disorderly houses and practices, and all kinds of public indecencies, and all lotteries or fraudulent devices and practices for the purpose of obtaining money or property, except that nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act. It may license, regulate, or prohibit billiard halls and billiard tables, pool halls and pool tables, and bowling alleys.

Bowling alley open to the public on the payment of a fee and operated under the name of "Recreation Club" is not exempt from the provisions of an ordinance providing for license passed under the authority of this section. State ex rel. City of Friend v. Friend Recreation Club, 123 Neb. 740, 243 N.W. 876 (1932).

City cannot prohibit sale of card tables in places of business, nor card playing under all circumstances. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).

Power was conferred on cities of second class to regulate billiard and pool halls. State ex rel. McMonies v. McMonies, 75 Neb. 443, 106 N.W. 454 (1906).

Validity of ordinance can be questioned only by one whose rights are directly affected thereby. Flick v. City of Broken Bow, 67 Neb. 529, 93 N.W. 729 (1903).

Ordinance to regulate closing of saloons relates to general welfare and is authorized under the police power of the city. Ex parte Wolf, 14 Neb. 24, 14 N.W. 660 (1883).

Ordinances of city of second class punishing trespassers upon real or personal property are valid. City of Brownville v. Cook, 4 Neb. 101 (1875).



17-121 - Health and sanitation; rules and regulations; board of health; members; powers.

17-121. Health and sanitation; rules and regulations; board of health; members; powers.

(1) A city of the second class shall have power to make regulations to prevent the introduction and spread of contagious, infectious, or malignant diseases into the city, to make quarantine laws for that purpose, and to enforce the same.

(2) In cities with a commission form of government as provided in Chapter 19, article 4, and cities with a city manager plan of government as provided in Chapter 19, article 6, a board of health shall be created consisting of five members: The mayor, who shall be chairperson, and four other members. One member shall be a physician or health care provider, if one can be found who is willing to serve. Such physician or health care provider, if appointed, shall be the board's medical advisor. If the city manager has appointed a chief of police, the chief of police shall serve on the board as secretary and quarantine officer.

(3) In all other cities, a board of health shall be created consisting of four members: The mayor, who shall be chairperson, the president of the city council, and two other members. One member shall be a physician or health care provider, if one can be found who is willing to serve. Such physician or health care provider, if appointed, shall be the board's medical advisor. If the mayor has appointed a chief of police, the chief of police shall serve on the board as secretary and quarantine officer.

(4) A majority of such board shall constitute a quorum and shall enact rules and regulations, which shall have the force and effect of law, to safeguard the health of the people of such city, may enforce them, and may provide fines and punishments for the violation thereof. The board of health shall have power to and shall make all needful rules and regulations relating to matters of sanitation of such city, including the removal of dead animals, the sanitary condition of the streets, alleys, vacant grounds, stockyards, cattle and hog pens, wells, cisterns, privies, waterclosets, cesspools, stables, and all buildings and places not specified where filth, nuisances, or offensive matter is kept or is liable to or does accumulate. It may regulate, suppress, and prevent the occurrence of nuisances and enforce all laws of the state and ordinances of the city relating to the same or to matters of sanitation of such city. The board shall also have control of hospitals, dispensaries, places for treatment of sick, and matters relating to the same under such restrictions and provisions as may be provided by ordinance of such city.

City of second class may enjoin nuisance maintained outside corporate limits. City of Lyons v. Betts, 184 Neb. 746, 171 N.W.2d 792 (1969).

Where a nuisance is admitted to exist, members of the board of health have the legal discretion to determine the manner of abating the same. State ex rel. Glatfelter v. Hart, 106 Neb. 61, 182 N.W. 567 (1921).

The Legislature has not conferred upon the board of health power to adopt a regulation making it criminal to maintain a slaughterhouse outside of the city. State v. Temple, 99 Neb. 505, 156 N.W. 1063 (1916).

Neither city nor officers of its board of health are liable for damages sustained by reason of their acts committed in the exercise of police power, but a city may be liable for its neglect of an undelegable duty. Sheets v. City of McCook, 95 Neb. 139, 145 N.W. 252 (1914).

The powers and jurisdiction of cities of second class and townships are entirely separate, distinct, and unlike in all respects. Chilton v. Town of Gratton, 82 F. 873 (Cir. Ct., D. Neb. 1897).



17-122 - Hospital; establishment and control.

17-122. Hospital; establishment and control.

A second-class city shall have power to erect, establish, and regulate hospitals, and to provide for the government and support of the same.



17-123 - Public health; regulations; water; power to supply.

17-123. Public health; regulations; water; power to supply.

A second-class city shall have power to make regulations to secure the general health of the city, to prevent and remove nuisances, and to provide the city with water.

City of second class may bring action to enjoin maintenance of a nuisance. City of Lyons v. Betts, 184 Neb. 746, 171 N.W.2d 792 (1969).

It is not incumbent upon city to enact ordinance prohibiting a nuisance before it has a right to apply to a court of equity for relief. City of Syracuse v. Farmers Elevator, Inc., 182 Neb. 783, 157 N.W.2d 394 (1968).

Village may bring action in equity to enjoin maintenance of public nuisance. Village of Kenesaw v. Chicago, B. & Q. R. R. Co., 91 Neb. 619, 136 N.W. 990 (1912).



17-123.01 - Litter; removal; notice; action by city or village.

17-123.01. Litter; removal; notice; action by city or village.

Each second-class city and village may, by ordinance, prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city or village and require the removal thereof so as to abate any nuisance occasioned thereby. If the owner fails to remove such litter, after five days' notice by publication and by certified mail, the city or village, through its proper officers, shall remove the litter or cause it to be removed, and shall assess the cost thereof against the property so benefited as provided by ordinance.



17-124 - Police; power to establish.

17-124. Police; power to establish.

A second-class city shall have power to establish a night watch and police, and to define the duties and powers of the same.



17-125 - Transferred to sections 17-528.02 and 17-528.03.

17-125. Transferred to sections 17-528.02 and 17-528.03.



17-126 - Public market; establishment; regulation.

17-126. Public market; establishment; regulation.

A second-class city shall have power to purchase, hold and own grounds for, and to erect, establish and regulate market houses and market places.



17-127 - Public buildings; power to erect.

17-127. Public buildings; power to erect.

A second-class city shall have power to provide for the erection and government of any useful or necessary building for the use of the city.



17-128 - Sunday; business and amusements; regulation.

17-128. Sunday; business and amusements; regulation.

A second-class city shall have power to prevent any desecration of the Sabbath day, commonly called Sunday, and to prohibit public amusements, shows, exhibitions or ordinary business pursuits upon said day.



17-129 - Disorderly conduct; power to prevent.

17-129. Disorderly conduct; power to prevent.

A second-class city shall have power to prevent intoxication, fighting, quarreling, dog fights, cock fights, and all disorderly conduct.

The power of municipalities to define and punish the offense of driving a motor vehicle while under the influence of intoxicating liquor is not limited by state laws regulating motor vehicle traffic. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).



17-130 - Fire escapes; exits; regulation.

17-130. Fire escapes; exits; regulation.

A second-class city shall have power to prevent the use of any opera house, city hall, church or other building resorted to by the people for worship, amusement or for public assemblages, unless such opera house, city hall, church or other building shall be provided with suitable, ample and sufficient fire escapes, and suitable, ample and sufficient means of exit and entrance.



17-131 - Safety regulations.

17-131. Safety regulations.

A second-class city shall have power to prescribe the thickness, strength, and manner of constructing stone, brick and other buildings, and to prescribe and direct the number and construction of means of exit and entrance and the construction of fire escapes.



17-132 - Places of amusement; safety regulations; revocation of license.

17-132. Places of amusement; safety regulations; revocation of license.

A second-class city shall have power to regulate, license, tax, and suppress places of amusement, and to revoke the licenses therefor when such places are not provided with sufficient and ample means of exit and entrance, and when the same are not safe for such uses, or when the licensee has been convicted of any violation of the ordinances in relation to such places, and to declare from time to time when such place or places are unsafe for such uses.

City is not authorized under this section to prohibit playing a game of cards for amusement. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).



17-133 - Hotels; cabs; runners for; licensing and regulation.

17-133. Hotels; cabs; runners for; licensing and regulation.

A second-class city shall have power to license, tax, and regulate runners for stages, cars, hotels, public buildings or other things or persons.



17-134 - Peddlers; pawnbrokers; entertainers; licensing and regulation.

17-134. Peddlers; pawnbrokers; entertainers; licensing and regulation.

A second-class city shall have power to license, tax, suppress, regulate and prohibit hawkers, peddlers, pawnbrokers, keepers of ordinaries, theatrical and other exhibitions, shows and other amusements, and to revoke such licenses at pleasure.



17-135 - Liquor; sale to minor; power to prohibit.

17-135. Liquor; sale to minor; power to prohibit.

A second-class city shall have power to forbid, punish, and prohibit the selling or giving away of any intoxicating, malt, vinous, mixed, or fermented liquor to any minor.

Cities of the second class may impose an occupation tax upon liquor dealers in addition to license tax. State ex rel. Sage v. Bennett, 19 Neb. 191, 26 N.W. 714 (1886).



17-136 - Fire hazards; elimination.

17-136. Fire hazards; elimination.

A second-class city shall have power to prevent the dangerous construction and condition of chimneys, fireplaces, hearths, stoves, stovepipes, ovens, boilers, apparatus used in and about any building or manufactory and to cause the same to be removed or placed in a safe condition, as the council may prescribe, when considered dangerous. It may regulate and prevent the carrying on of manufactories dangerous in causing and promoting fires. It may prevent the deposit of ashes in unsafe places, and cause all such buildings and enclosures as may be in a dangerous state to be put in safe condition.

Municipality may enact ordinance to protect public from the dangers resulting from the use of gas. Clough v. North Central Gas Co., 150 Neb. 418, 34 N.W.2d 862 (1948).



17-137 - Explosives; storage; fireworks; regulation.

17-137. Explosives; storage; fireworks; regulation.

A second-class city shall have power to regulate and prevent storage of gunpowder, tar, pitch, resin, coal oil, benzine, turpentine, hemp, cotton, nitroglycerine, petroleum or any of the productions thereof and other material, and the use of lights in stables and shops and other places, and the building of bonfires. It may regulate, prohibit and restrain the use of fireworks, firecrackers, Roman candles, sky rockets, and other pyrotechnic displays.



17-138 - Animals; cruelty, prevention of.

17-138. Animals; cruelty, prevention of.

A second-class city shall have power to prohibit and punish cruelty to animals.



17-139 - Traffic; sales; regulation.

17-139. Traffic; sales; regulation.

A second-class city shall have power by ordinance to regulate traffic and sales upon the streets, sidewalks and public places.

The power of municipalities, under this section, to define and punish the offense of driving a motor vehicle while under the influence of intoxicating liquor, is not limited by the Uniform Motor Vehicle Act. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).



17-140 - Signs and handbills; regulation.

17-140. Signs and handbills; regulation.

A second-class city shall have power to regulate and prevent the use of streets, sidewalks, and public grounds for signs, sign posts, telegraph or other poles, racks, posting of handbills and advertisements.

City of second class has authority by ordinance to regulate and prevent use of sidewalks and streets and to remove obstructions therefrom, but such body cannot act arbitrarily and deny one citizen privileges which it grants to others. City of Pierce v. Schramm, 116 Neb. 263, 216 N.W. 809 (1927).

Municipalities may grant the use of streets to telephone company for its poles and lines. City of Plattsmouth v. Nebraska Telephone Co., 80 Neb. 460, 114 N.W. 588 (1908).

The term "public roads" does not include streets and alleys of a municipality, and the unauthorized use of such thoroughfares constitutes a public nuisance. Nebraska Telephone Co. v. Western Independent Long Distance Telephone Co., 68 Neb. 772, 95 N.W. 18 (1903).



17-141 - Sidewalks and substructures; regulation.

17-141. Sidewalks and substructures; regulation.

A second-class city shall have power to regulate the use of sidewalks and all structures thereunder.

City is bound to keep its sidewalks reasonably safe for travel, and it is the duty of the officers of the city to exercise reasonable diligence in knowing of dangerous conditions thereof. Anderson v. City of Albion, 64 Neb. 280, 89 N.W. 794 (1902).

Streets must be kept in a reasonably safe condition for public travel, and a petition sufficiently charges negligence if it alleges facts from which a person may reasonably infer street was not kept in such condition. City of Aurora v. Cox, 43 Neb. 727, 62 N.W. 66 (1895).



17-142 - Streets; moving of buildings; other obstructions; regulation.

17-142. Streets; moving of buildings; other obstructions; regulation.

A second-class city shall have power to regulate and prevent the moving of buildings through the streets, and to regulate and prohibit the piling of building material, or any excavation or obstruction of the streets.



17-143 - Railroads; location, grade, and crossing; regulation.

17-143. Railroads; location, grade, and crossing; regulation.

A second-class city shall have power to provide for and change the location, grade, and crossing of any railroad.



17-144 - Railroads; crossings; grades; drainage; regulation.

17-144. Railroads; crossings; grades; drainage; regulation.

A second-class city shall have power to require railroad companies to keep flagmen at railroad crossings of streets, and provide protection against injury to persons and property in the use of such railroads. It may compel any railroad to raise or lower its railroad tracks to conform to any grade which may at any time be established by such city or village, and, where such tracks run lengthwise of any street, alley or highway, to keep its railroad tracks on a level with the street surface, and so that such tracks may be crossed at any place on such alley or highway. It may compel and require railroad companies to make and keep open streets, and to keep in repair ditches, drains, sewers and culverts along and under their railroad tracks, so that filthy or stagnant pools of water cannot stand on their grounds or rights-of-way, and so that drainage of adjacent property or streets shall not be impeded.



17-145 - Sewers and drains; regulation.

17-145. Sewers and drains; regulation.

A second-class city shall have power to construct and keep in repair culverts, drains, sewers and cesspools, and to regulate the use thereof.

Where a municipal corporation discharges sewage for a period of over ten years, in an adverse manner into a gully, it may acquire an easement therefor. Hall v. City of Friend, 134 Neb. 652, 279 N.W. 346 (1938).

City is liable to owner of property for overflow of surface waters caused by improvement of drainage system. Naysmith v. City of Auburn, 95 Neb. 582, 146 N.W. 971 (1914).

Cities of second class have the right to construct and regulate sewers, and such authority being expressly granted necessarily implies the power to issue bonds for the payment of the same. State ex rel. City of Norfolk v. Babcock, 22 Neb. 614, 35 N.W. 941 (1888).



17-146 - Refunding bonds; power to issue.

17-146. Refunding bonds; power to issue.

A second-class city shall have power to issue bonds in place of, or to supply means to meet its maturing bonds, or for the consolidation or funding of the same.

Where bonds, when issued by a city, contain recitals insuring that "all preliminary steps had been taken in manner and form required by law", if it appears later when bonds are in the hands of a purchaser that a fact stated in the recitals is untrue, the city is estopped to so prove or contend. South Sioux City v. Hanchett Bond Co., 19 F.2d 476 (8th Cir. 1927).

Findings of a board, authorized by the Legislature to determine questions of fact upon which limitations of amount of issue of bonds depends, are conclusive in favor of bona fide purchasers of such bonds. Chilton v. Town of Gratton, 82 F. 873 (Cir. Ct., D. Neb. 1897).



17-147 - Fire department; organization and equipment.

17-147. Fire department; organization and equipment.

A second-class city shall have power to procure fire engines, hooks, ladders, buckets and other apparatus, to organize fire engine, hook and ladder, and bucket companies, to prescribe rules of duty and the government thereof with such penalties as the council may deem proper, not exceeding one hundred dollars, and to make all necessary appropriations therefor.

Power given in this section to procure fire engines, hooks, ladders, etc., is totally different from the power to issue obligations unimpeachable in the hands of third persons in payment therefor. State ex rel. City of O'Neill v. Marsh, 121 Neb. 841, 238 N.W. 760 (1931).

A city may impose an occupation tax by ordinance upon a fire insurance company for the purpose of maintaining a volunteer fire department. German-American Fire Ins. Co. v. City of Minden, 51 Neb. 870, 71 N.W. 995 (1897).



17-148 - City council; president; acting president; powers.

17-148. City council; president; acting president; powers.

The council shall elect one of its own body who shall be styled the president of the council and who shall preside at all meetings of the council in the absence of the mayor. In the absence of the president, it shall elect one of its own body to occupy his place temporarily, who shall be styled acting president of the council. The president, and acting president, when occupying the place of the mayor, shall have the same privileges as other members of the council; and all acts of the president or acting president, while so acting, shall be as binding upon the council and upon the city as if done by the mayor.



17-149 - Sewerage and drainage; districts; regulation.

17-149. Sewerage and drainage; districts; regulation.

The mayor and council of any second-class city, or the board of trustees of any village, are hereby authorized to lay off such city and the territory one mile beyond its corporate limits into suitable districts for the purpose of establishing a system of sewerage and drainage. They may (1) provide such system; (2) regulate the construction, repairs, and use of sewers and drains and of all proper house connections and branches; (3) compel all proper connections therewith and branches from other streets, avenues, and alleys, and from private property; and (4) provide penalties for any obstruction of or injury to any sewer or part thereof, or failure to make connections therewith.



17-149.01 - Sewerage and drainage; failure of property owner to connect; notice; cost; assessment; collection.

17-149.01. Sewerage and drainage; failure of property owner to connect; notice; cost; assessment; collection.

In case any property owner neglects or fails within a period of ten days after notice has been given to him or her by certified or registered mail or by publication in some newspaper published or of general circulation in such city or village to make such connection with the sewerage system, the governing body of such city or village shall have power to cause the same to be done, to assess the cost thereof against the property, and to collect the assessment thus made in the manner provided for collection of other special taxes and assessments.



17-150 - Sewerage system; establishment; estimates; duties of engineer; contracts; advertisement for bids.

17-150. Sewerage system; establishment; estimates; duties of engineer; contracts; advertisement for bids.

The city engineer, when ordered to do so by the city council, shall make all surveys, estimates and calculations necessary to be made for the establishment of a sewerage system, and of the cost of labor and materials therefor; Provided, the mayor and council may, when they deem it expedient, employ a special engineer to make or assist in making any estimate or survey herein provided for, and any estimate or survey made by such special engineer shall have the same validity, and serve in all respects as though made by the city engineer. Before the city council shall make any contract for building any such sewers or any part thereof, an estimate of the cost thereof shall be made by the city engineer, or by a special engineer as above, and submitted to the council, and no contract shall be entered into for the building of any such sewers or any part thereof for a price exceeding such estimate. In advertising for bids for any such work or materials, the council shall cause the amount of such estimate to be published therewith. Such advertisement shall be for at least twenty days in some newspaper published in the city.



17-151 - Sewerage system; establishment; borrowing money; conditions precedent.

17-151. Sewerage system; establishment; borrowing money; conditions precedent.

Before submitting any proposition for borrowing money for the purposes mentioned in section 17-150, the mayor and council shall determine upon a system of sewerage and shall procure from the city engineer an estimate of the actual cost of such system and of the cost of so much thereof as the mayor and council may propose to construct, with the amount proposed to be borrowed and the plans of such system. Such estimate shall be placed and remain in the hands of the city clerk, subject to public inspection during all the time such proposition to borrow money shall be pending. After such system shall have been adopted, no change shall be made therein involving an expense of more than one thousand dollars, nor shall any system be adopted in lieu thereof, unless authorized by a vote of the people.



17-152 - Repealed. Laws 1983, LB 421, § 18.

17-152. Repealed. Laws 1983, LB 421, § 18.



17-153 - Sewerage system; bonds; sinking funds; investment.

17-153. Sewerage system; bonds; sinking funds; investment.

All taxes levied for the purpose of raising money to pay the interest or to create a sinking fund for the payment of the bonds provided for in section 17-925, shall be payable in money only; and, except as herein otherwise provided, no money so obtained shall be used for any other purpose than the payment of the interest or debt for the payment of which they shall have been raised; Provided, such sinking fund may, under the direction of the mayor and council, be invested in any of the underdue bonds issued by such city; Provided, they can be procured by the treasurer at such rate of premium as shall be prescribed by ordinance. Any due or overdue bond or coupon shall be a sufficient warrant or order for the payment of the same by the treasurer, out of any fund specially created for that purpose, without any further order or allowance by the mayor and council.



17-154 - Sewers; right-of-way; condemnation; procedure.

17-154. Sewers; right-of-way; condemnation; procedure.

In case of the refusal of the owner or owners or claimant or claimants of any lands or any right-of-way, or any easement in any lands through which cities of the second class propose to construct any sewer or drain or any outlet for any sewer or drain, to allow the passage thereof, the city proposing to construct such sewer or drain, and desiring the right-of-way may proceed to acquire same by the exercise of the power of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



17-155 - Board of equalization; counties under township organization; members; meetings.

17-155. Board of equalization; counties under township organization; members; meetings.

In all cities of the second class in counties under township organization, the city council and supervisors of such cities shall constitute a board of equalization for such city, whose duty it shall be to meet and equalize the assessments of such city at the same time and in the same manner as now provided by law for townships in counties under township organization.



17-156 - Joint city and school district facility; acquisition of land; erection, equipment, furnishings, and maintenance.

17-156. Joint city and school district facility; acquisition of land; erection, equipment, furnishings, and maintenance.

Any school district in this state which has within its boundaries, or is contiguous to, a city of the second class may, together with such city, jointly acquire land for, erect, equip, furnish, maintain, and operate a joint municipal and recreation building or joint recreational and athletic field to be used jointly by such school district and city.



17-157 - Joint city and school district facility; expense; bonds; election; approval by electors.

17-157. Joint city and school district facility; expense; bonds; election; approval by electors.

The cost and expense of acquiring land for, erecting, equipping, furnishing, and maintaining a joint municipal and recreation building or joint recreational and athletic field shall be borne by such school district and city in the proportion determined by the board of education of the school district and the city council of the city of the second class. The building shall not be erected or contracted to be erected, no land shall be acquired therefor, and no bonds shall be issued or sold by the school district or the city of the second class until the school district and the city of the second class have each been authorized to issue bonds to defray its proportion of the cost of such land, building, equipment, and furnishings by the required number of electors of the school district and the city of the second class in the manner provided by sections 10-702 to 10-716 and 17-954; Provided, when funds and property are available for such purpose, land may be acquired, buildings erected, or equipment and furnishings supplied by a joint resolution of the school district and the city of the second class without a vote of the people.



17-158 - Joint city and school district facility; indebtedness; bonds; principal and interest; in addition to other limitations.

17-158. Joint city and school district facility; indebtedness; bonds; principal and interest; in addition to other limitations.

The amount of indebtedness, authorized to be incurred by any school district or city of the second class for the payment of principal and interest for the bonds authorized by the provisions of sections 17-156 to 17-162, shall be in addition to and over and above any limits now fixed by law.



17-159 - Joint city and school district facility; city council and board of education; building commission; powers; duties.

17-159. Joint city and school district facility; city council and board of education; building commission; powers; duties.

The members of the board of education of the school district and the city council of the city of the second class, which board and council have agreed to build a joint municipal and recreation building or joint recreational and athletic field, shall be the building commission to purchase the land for the building and to contract for the erection, equipment, and furnishings of the building or the recreational and athletic field. After the completion thereof, such building commission shall be in charge of the maintenance and repair thereof.



17-160 - Joint city and school district facility; building commission; plans and specifications; personnel; compensation; contracts.

17-160. Joint city and school district facility; building commission; plans and specifications; personnel; compensation; contracts.

The building commission shall cause to be prepared building plans and specifications for the joint building or joint recreational and athletic field. It may employ architects, engineers, draftsmen, and such clerical help as may be deemed necessary for the purpose of preparing such plans and specifications. The compensation of such personnel shall be fixed by the commission and shall be paid in the same proportion as determined for defraying the cost thereof, as provided for in section 17-157. The contract for erecting the building, for the equipment, and for furnishings shall be let by the commission in the same manner as for other public buildings. The members of the commission shall receive no compensation for their services as members of the commission.



17-161 - Joint city and school district facility; annual budget of city and school district.

17-161. Joint city and school district facility; annual budget of city and school district.

The school district and the city of the second class shall each provide in their annual budgets an item for their proportion of the expense of maintaining such joint municipal and recreation building or joint recreational and athletic field.



17-162 - Joint city and school district facility; building commission; accept gifts.

17-162. Joint city and school district facility; building commission; accept gifts.

The building commission shall have power to accept gifts, devises, and bequests of real and personal property to carry out the purposes of sections 17-156 to 17-162 and, to the extent of the powers conferred upon such board by the provisions of sections 17-156 to 17-162, to execute and carry out such conditions as may be annexed to any such gifts, devises, or bequests.



17-163 - Offstreet parking; declaration of purpose.

17-163. Offstreet parking; declaration of purpose.

State recognition is hereby given to the hazard created in the streets of cities of the second class of Nebraska by the great increase in the number of motor vehicles, buses, and trucks. In order to remove or reduce the hazards to life and property and the inconvenience of congested traffic on the streets in such cities in this state, it is hereby deemed necessary and of general benefit to the entire State of Nebraska to provide means for such cities in Nebraska to own offstreet vehicle parking facilities exclusively for the parking of motor vehicles.



17-164 - Offstreet parking; facilities; acquisition; procedure.

17-164. Offstreet parking; facilities; acquisition; procedure.

Any city of the second class in Nebraska is hereby authorized to own, purchase, construct, equip, lease, or operate within such city offstreet motor vehicle parking facilities for the use of the general public. The grant of power herein does not include the power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided herein. Any such city shall have the authority to acquire by grant, contract, purchase, or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct said facilities, necessary or convenient in the carrying out of this grant of power; Provided, that before any such city may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication once each week for not less than thirty days, inviting application for private ownership and operation of offstreet parking facilities, if no application or applications have been received or, if received, the same have been disapproved by the governing body of such city within ninety days from the first date of publication, then such city may proceed in the exercise of the powers herein granted.



17-165 - Offstreet parking; revenue bonds; issuance; terms.

17-165. Offstreet parking; revenue bonds; issuance; terms.

In order to pay the cost required by any purchase, construction, lease, or condemnation of property and equipping of such facilities, or the enlargement of presently owned facilities, the city may issue revenue bonds to provide the funds for such improvements. Such revenue bonds shall not be payable from any general tax upon the issuing municipality, but shall be a lien only upon the revenue and earnings of the parking facilities. Such revenue bonds shall mature in not to exceed forty years but may be optional prior to maturity at a premium as provided in the authorizing resolution or ordinance. Any such revenue bonds which may be issued shall not be included in computing the maximum amounts of bonds which the issuing city of the second class may be authorized to issue under its charter or any statute of this state. Such revenue bonds may be issued and sold or delivered to the contractor at par and accrued interest for the amount of work performed. If any city has installed or installs onstreet parking meters, it may pledge all or any part of the revenue of such parking meters, not previously pledged, as security for the bonds herein authorized.



17-166 - Offstreet parking; plans and specifications; coordination with traffic control program.

17-166. Offstreet parking; plans and specifications; coordination with traffic control program.

Before the issuance of any revenue bonds the city of the second class shall have an independent and qualified firm of engineers prepare plans and specifications for such improvements. In the preparation of the plans and specifications, the independent engineer shall collaborate and counsel with any city engineering or traffic departments so as to coordinate the program with the program for the control of traffic within such respective city.



17-167 - Offstreet parking; city council; rules and regulations; contracts; rates.

17-167. Offstreet parking; city council; rules and regulations; contracts; rates.

The governing body of any such city of the second class shall make all necessary rules and regulations governing the use, operation, and control thereof. In the exercise of the grant of power herein set forth, the city of the second class may make contracts with other departments of the city, or others, if such contracts are necessary and needed for the payment of the revenue bonds authorized herein and for the successful operation of the parking facilities. The governing board shall also establish and maintain equitable rates or charges for such services sufficient in amount to pay for the cost of operation, repair, and upkeep of the facilities to be purchased, acquired, or leased, and the principal of and interest on any revenue bonds issued pursuant to the provisions of sections 17-163 to 17-173. The governing body may also make any other agreements with the purchasers of the bonds for the security of the issuing city and the purchasers of such bonds not in contravention with the provisions of sections 17-163 to 17-173.



17-168 - Offstreet parking; acquisition of facilities; submission at election; notice.

17-168. Offstreet parking; acquisition of facilities; submission at election; notice.

The mayor and council of a city of the second class adopting the proposition to make such purchase, or to erect such facility or facilities, set forth in section 17-164, before the purchase can be made or facility created, must submit the question to the electors of such city at a general municipal election or at an election duly called for that purpose and such question approved by a majority of the electors voting on it. If the question is submitted at a special election, the vote for the purchase or acquisition of such real estate or the purchase or erection of such facility or facilities shall equal at least a majority of the votes cast at the last preceding general election. Notice of the time and place of the election shall be given by publication in some legal newspaper printed and in general circulation in such city three successive weeks prior thereto.



17-169 - Offstreet parking; facilities; lease; controls retained; business restricted.

17-169. Offstreet parking; facilities; lease; controls retained; business restricted.

On the creation of such motor vehicle parking facility for the use of the general public, the city may, if it desires, lease such facility to one or more operators to provide for the efficient operation of the facility. Such lease shall be let on a competitive basis and no lease shall run for a period in excess of ten years. In granting any lease, the city shall retain such control of the facility as may be necessary to insure that the facility will be properly operated in the public interest and that the prices charged are reasonable. The provisions of sections 17-163 to 17-173 shall not be construed to authorize the city or the lessee of the facility to engage in the sale of any commodity, product, or service, or to engage in any business other than the purposes set forth in section 17-164.



17-170 - Offstreet parking; private parking lot; not subject to eminent domain.

17-170. Offstreet parking; private parking lot; not subject to eminent domain.

Property now used or hereafter acquired for offstreet motor vehicle parking by a private operator shall not be subject to condemnation.



17-171 - Offstreet parking; rights of bondholders.

17-171. Offstreet parking; rights of bondholders.

The provisions of sections 17-163 to 17-173 and of any ordinance authorizing the issuance of bonds under the provisions of sections 17-163 to 17-173 shall constitute a contract with the holders of such bonds, and any holder of a bond or bonds or any of the coupons of any bond or bonds of such municipality, issued under the provisions of sections 17-163 to 17-173, may either in law or in equity, by suit, action, mandamus, or other proceedings, enforce and compel the performance of all duties required by the provisions of sections 17-163 to 17-173 or by the ordinance authorizing the bonds, including the making and collection of sufficient charges and fees for service and the use thereof, and the application of income and revenue thereof.



17-172 - Offstreet parking; revenue; use.

17-172. Offstreet parking; revenue; use.

Any city of the second class is authorized to use any or all of the revenue from onstreet parking meters for the purpose set forth in section 17-164 if such revenue has not been pledged for the payment of revenue bonds authorized herein.



17-173 - Offstreet parking; supplementary powers.

17-173. Offstreet parking; supplementary powers.

Sections 17-163 to 17-173 are supplementary to existing statutes relating to cities of the second class and confer upon such cities powers not heretofore granted.



17-174 - City of second class; public passenger transportation system; acquire; accept funds; administration; powers.

17-174. City of second class; public passenger transportation system; acquire; accept funds; administration; powers.

A city of the second class shall have the power by ordinance to acquire, by the exercise of the power of eminent domain or otherwise, lease, purchase, construct, own, maintain, and operate, or contract for the operation of public passenger transportation systems, excluding railroad systems, including all property and facilities required therefor, within and without the limits of the city, to redeem such property from prior encumbrance in order to protect or preserve the interest of the city therein, to exercise all powers granted by the Constitution and laws of the State of Nebraska including but not limited to receiving and accepting from the government of the United States or any agency thereof, from the State of Nebraska, or any subdivision thereof, and from any person or corporation, donations, devises, gifts, bequests, loans, or grants for or in aid of the acquisition, operation, and maintenance of such public passenger transportation systems, and to administer, hold, use, and apply the same for the purposes for which such donations, devises, gifts, bequests, loans, or grants may have been made, to negotiate with employees and enter into contracts of employment, to employ by contract or otherwise individuals singularly or collectively, to enter into agreements authorized under the Interlocal Cooperation Act or the Joint Public Agency Act, and to exercise such other and further powers with respect thereto as may be necessary, incident, or appropriate to the powers of such city.



17-201 - Village, defined; incorporation; restriction on territory; condition.

17-201. Village, defined; incorporation; restriction on territory; condition.

Any town or village containing not less than one hundred nor more than eight hundred inhabitants incorporated as a city, town, or village under the laws of this state and any city of the second class that has adopted village government as provided by law shall be a village and shall have the rights, powers, and immunities hereinafter granted, and none other, except that all county seat towns shall have the powers and immunities as hereinafter granted. The population of a village shall consist of the people residing within the territorial boundaries of such village and the residents of any territory duly and properly annexed to such village.

Whenever a majority of the taxable inhabitants of any town or village, not incorporated under any laws of this state, shall present a petition to the county board of the county in which the petitioners reside, praying that they may be incorporated as a village and designating the name they wish to assume and the metes and bounds of the proposed village, and such county board or majority of the members thereof shall be satisfied that a majority of the taxable inhabitants of the proposed village have signed such petition and that inhabitants to the number of one hundred or more are actual residents of the territory described in the petition, the board shall declare the proposed village incorporated, enter the order of incorporation upon its records, and designate the metes and bounds thereof. Thereafter the village shall be governed by the provisions of law applicable to the government of villages. The county board shall, at the time of the incorporation of the village, appoint five persons, having the qualifications provided in section 17-203, as trustees, who shall hold their offices and perform all the duties required of them by law until the election and qualification of their successors at the time and in the manner provided in section 17-202, except that the county board shall not declare a proposed village incorporated or enter an order of incorporation if any portion of the territory of such proposed village is within five miles of a Nebraska incorporated village or city of any class.

1. Requirements

2. Incorporation

3. Miscellaneous

1. Requirements

Petitioners must be actual and permanent residents of area embraced in petition to be considered inhabitants. State ex rel. Little v. Board of County Commissioners of Cherry County, 182 Neb. 419, 155 N.W.2d 351 (1967).

To warrant board to incorporate territory into a village, there must be requisite population. Remote territory, or purely agricultural land not connected or not adapted to municipal purposes, may not be included. State ex rel. Pond v. Clark, 75 Neb. 620, 106 N.W. 971 (1906); State ex rel. Loy v. Mote, 48 Neb. 683, 67 N.W. 810 (1896).

An order incorporating a village is void, though the petition therefor is purported to be signed by a majority of the taxable inhabitants, when in fact such signatures were not signed thereon but were fraudulently attached. State ex rel. Summers v. Uridil, 37 Neb. 371, 55 N.W. 1072 (1893).

First general election provided for in this section is the village election. State ex rel. Mayor of David City v. Palmer, 10 Neb. 203, 4 N.W. 965 (1880).

2. Incorporation

A sanitary and improvement district is a public corporate entity within the boundaries of which a village may not be incorporated pursuant to this section. State ex rel. Lanman v. Board of Cty. Commissioners, 277 Neb. 492, 763 N.W.2d 392 (2009).

Incorporation as a village is not permissible if the area of the proposed village has previously been incorporated under any Nebraska statute. State ex rel. Lanman v. Board of Cty. Commissioners, 277 Neb. 492, 763 N.W.2d 392 (2009).

The duty imposed upon the county board by this section is ministerial in nature. Little v. Board of County Commissioners of Cherry County, 179 Neb. 655, 140 N.W.2d 1 (1966).

The incorporation of a village by the county board upon petition of a majority of the taxable inhabitants is not an unlawful delegation of legislative power or a taking of property without due process of law. Kriz v. Klingensmith, 176 Neb. 205, 125 N.W.2d 674 (1964).

3. Miscellaneous

The terms of sections 17-201 to 17-228 refer to villages only. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).

By acceptance of powers of taxation and government, cities of second class and villages assume the duties, responsibilities and liabilities flowing therefrom, and there is no substantial difference between such municipalities and municipalities of any other class. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).

The power of including lands within city's boundaries is legislative rather than judicial in character, and owner may not restrain collection of city taxes on the ground there was no authority to include such land. Sage v. City of Plattsmouth, 48 Neb. 558, 67 N.W. 455 (1896); South Platte Land Co. v. Buffalo County, 15 Neb. 605, 19 N.W. 711 (1884).

This section was not intended to clothe large rural districts with municipal powers, nor to subject such lands to special taxation for municipal purposes. State ex rel. Hammond v. Dimond, 44 Neb. 154, 62 N.W. 498 (1895).

It is the duty of village board to divide the village into wards and call an election for electing officers as a city of the second class when the population is sufficient. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886).



17-201.01 - Villages; incorporation; presumption of regularity of proceedings.

17-201.01. Villages; incorporation; presumption of regularity of proceedings.

When a county board shall have entered an order declaring any village of the county as incorporated, it shall be conclusively presumed that said incorporation and all proceedings in connection therewith are valid in all respects notwithstanding some defect or defects may appear on the face of the record, or the absence of any record, unless an action shall be brought within one year from the date of entry of such order of the county board, attacking its validity.



17-202 - Board of trustees; election; terms.

17-202. Board of trustees; election; terms.

The corporate powers and duties of every village shall be vested in the board of trustees which shall consist of five members. At the first statewide general election held after the incorporation of a village, two trustees shall be elected to serve two years and three trustees shall be elected to serve four years. Thereafter the board members shall be elected as provided in the Election Act. The terms shall begin on the first regular meeting of the board in December following the statewide general election. The terms of board members holding office on April 27, 1995, shall be extended to the first regular meeting of the board in December following the statewide general election. The changes made to this section by Laws 1994, LB 76, and Laws 1995, LB 194, shall not change the staggering of the terms of the board members in villages established prior to January 1, 1995.



17-203 - Board of trustees; qualifications.

17-203. Board of trustees; qualifications.

Any person may be a trustee who is a citizen of the United States, resides in the village, and is a registered voter.



17-203.01 - Repealed. Laws 1994, LB 76, § 615.

17-203.01. Repealed. Laws 1994, LB 76, § 615.



17-204 - Board of trustees; oath; meetings.

17-204. Board of trustees; oath; meetings.

Every trustee, before entering upon the duties of his or her office, shall take an oath to support the Constitution of the United States and the Constitution of Nebraska and faithfully and impartially to discharge the duties of his or her office. Every board of trustees appointed by the county board shall meet within twenty days, organize, and appoint the officers required by law. All trustees elected to office shall qualify and meet on the first regular meeting of the board in December thereafter, organize, elect a chairperson of the board, and appoint the officers required by law. The board of trustees shall, by ordinance, fix the time and place of holding its stated meetings and may be convened at any time by the chairperson.

This section authorized chairman to convene the village board at special meeting for purpose of passing a liquor license. Vogel v. Rawley, 85 Neb. 600, 123 N.W. 1037 (1909).



17-205 - Board of trustees; quorum; compulsory attendance.

17-205. Board of trustees; quorum; compulsory attendance.

At all meetings of the board a majority of the trustees shall constitute a quorum to do business. A smaller number may adjourn from day to day, and may compel the attendance of absent members in such manner and under such penalties as the board of trustees by ordinance may have previously prescribed.



17-206 - Board of trustees; journal; roll calls; public proceedings.

17-206. Board of trustees; journal; roll calls; public proceedings.

The board of trustees shall keep a journal of their proceedings, and at the desire of any member shall cause the yeas and nays to be taken and entered on the journal on any question or ordinance, and the proceedings shall be public.



17-207 - Board of trustees; powers; restrictions.

17-207. Board of trustees; powers; restrictions.

The board of trustees shall have power to pass ordinances to prevent and remove nuisances; to restrain and prohibit gambling; to provide for licensing and regulating theatrical and other amusements within such village; to prevent the introduction and spread of contagious diseases; to establish and regulate markets; to erect and repair bridges; to erect, repair, and regulate wharves and the rates of wharfage; to regulate the landing of watercraft; to provide for the inspection of building materials to be used or offered for sale in such village; to govern the planting and protection of shade trees in the streets and the building of structures projecting upon or over and adjoining, and all excavations through and under, the sidewalks of such village; and in addition to the special powers herein conferred and granted, to maintain the peace, good government, and welfare of the town or village and its trade, commerce, and manufactories, and to enforce all ordinances by inflicting penalties upon inhabitants or other persons, for the violation thereof, not exceeding five hundred dollars for any one offense, recoverable with costs. Nothing in this section shall be construed to apply to bingo, lotteries, lotteries by the sale of pickle cards, or raffles conducted in accordance with the Nebraska Bingo Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, or the State Lottery Act.

It is the duty of a municipality to regulate the building of stairways projecting upon, over, or adjoining sidewalks, and it is liable for negligence in performing such duty. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

Village is liable for services of one superintending the repair and alteration of well or waterworks where the improvement was completed and all other bills therefor paid by village, without question. Launt v. Village of Oakdale, 88 Neb. 320, 129 N.W. 258 (1911).

Villages as well as cities of second class have full power to license, regulate, and prohibit billiard and pool hall within their limits. Cole v. Village of Culbertson, 86 Neb. 160, 125 N.W. 287 (1910).

Village board may grant liquor license at a special meeting after legal notice. Vogel v. Rawley, 85 Neb. 600, 123 N.W. 1037 (1909).

Municipality has no power by ordinance to prohibit the keeping of card tables or power to make it unlawful to permit card playing. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).

The running of a bowling alley in connection with a saloon or hotel was declared, under former act, to be a criminal offense. Koepke v. State, 68 Neb. 152, 93 N.W. 1129 (1903).

Village boards have power by ordinance to license and regulate billiard and pool rooms and an ordinance whose main object is to license and regulate the same, is not wholly void because of imposing an occupation tax not clearly expressed in title. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).

Village is subject to liability for defective sidewalk. City of Wahoo v. Reeder, 27 Neb. 770, 43 N.W. 1145 (1889); Village of Orleans v. Perry, 24 Neb. 831, 40 N.W. 417 (1888); Village of Ponca v. Crawford, 23 Neb. 662, 37 N.W. 609 (1888).



17-207.01 - Offstreet motor vehicle parking; acquisition; procedure.

17-207.01. Offstreet motor vehicle parking; acquisition; procedure.

Any village in Nebraska is hereby authorized to own, purchase, construct, equip, lease, or operate within such village offstreet motor vehicle parking facilities for the use of the general public. The grant of power herein does not include the power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in the furnishing of any service other than that of parking motor vehicles as provided herein. Any village shall have the authority to acquire by grant, contract, purchase, or through the condemnation of property, as provided by law for such acquisition, all real or personal property, including a site or sites on which to construct said facilities, necessary or convenient in the carrying out of this grant of power; Provided, that before any village may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication once each week for not less than thirty days, inviting application for private ownership and operation of offstreet parking facilities. If no application or applications have been received or, if received, the same have been disapproved by the governing body of such village within ninety days from the first date of publication, then such village may proceed in the exercise of the powers herein granted.



17-207.02 - Offstreet motor vehicle parking; acquisition; board of trustees; powers.

17-207.02. Offstreet motor vehicle parking; acquisition; board of trustees; powers.

The powers granted by section 17-207.01 shall be exercised in the manner and be subject to all the terms, conditions, and limitations provided in sections 17-163 to 17-173.



17-208 - Appointive officers; term of office; police officer; removal, demotion, or suspension; procedure; board of health; members; duties.

17-208. Appointive officers; term of office; police officer; removal, demotion, or suspension; procedure; board of health; members; duties.

(1) The village board of trustees may appoint a village clerk, treasurer, attorney, overseer of the streets, and marshal or chief of police and other such officers as shall be required by ordinance or otherwise required by law.

(2)(a) The village marshal or chief of police or any other police officer may appeal to the village board his or her removal, demotion, or suspension with or without pay. After a hearing, the village board may uphold, reverse, or modify the action.

(b) The village board of trustees shall by ordinance adopt rules and regulations governing the removal, demotion, or suspension with or without pay of any police officer, including the village marshal or chief of police. The ordinance shall include a procedure for such removal, demotion, or suspension with or without pay of any police officer, including the village marshal or chief of police, upon the written accusation of the village marshal or chief of police, the chairperson, or any citizen or taxpayer. The village board of trustees shall establish by ordinance procedures for acting upon such written accusation, including: (i) Provisions for giving notice and a copy of the written accusation to the police officer; (ii) the police officer's right to have an attorney or representative retained by the police officer present with him or her at all hearings or proceedings regarding the written accusation; (iii) the right of the police officer or his or her attorney or representative retained by the police officer to be heard and present evidence; and (iv) the right of the police officer as well as the individual imposing the action or their respective attorneys or representatives to record all hearings or proceedings regarding the written accusation. The ordinance shall also include a procedure for making application for an appeal, specifications on the period of time within which such application shall be made, and provisions on the manner in which the appeals hearing shall be conducted. Both the police officer and the individual imposing the action or their respective attorneys or representatives shall have the right at the hearing to be heard and to present evidence to the village board for its consideration. Not later than thirty days following the adjournment of the meeting at which the hearing was held, the village board shall vote to uphold, reverse, or modify the action. The failure of the village board to act within thirty days or the failure of a majority of the elected board members to vote to reverse or modify the action shall be construed as a vote to uphold the action. The decision of the village board shall be based upon its determination that, under the facts and evidence presented at the hearing, the action was necessary for the proper management and the effective operation of the police department in the performance of its duties under the statutes of the State of Nebraska. Nothing in this section shall be construed to prevent the preemptory suspension or immediate removal from duty of an officer by the appropriate authority, pending the hearing authorized by this section, in cases of gross misconduct, neglect of duty, or disobedience of orders.

(c) This subsection does not apply to a police officer during his or her probationary period.

(3) The village board of trustees shall also appoint a board of health consisting of three members: The chairperson of the village board, who shall be chairperson, and two other members. One member shall be a physician or health care provider, if one can be found who is willing to serve. Such physician or health care provider, if appointed, shall be the board's medical advisor. If the village board of trustees has appointed a marshal or chief of police, the marshal or chief of police may be appointed to the board and serve as secretary and quarantine officer. A majority of the board of health shall constitute a quorum and shall enact rules and regulations, which shall have the force and effect of law, to safeguard the health of the people of such village and prevent nuisances and unsanitary conditions. The board of health shall enforce the same and provide fines and punishments for violations.

(4) The village clerk, treasurer, attorney, overseer of the streets, members of the board of health, and other appointed officers, except regular police officers, shall hold office for one year unless removed by the chairperson of the village board with the advice and consent of the trustees.

Village marshal is appointive officer, and is not an employee within the meaning of the Workmen's Compensation Act. Suverkrubbe v. Village of Fort Calhoun, 127 Neb. 472, 256 N.W. 47 (1934).



17-209 - Appointed officers and employees; compensation; fixed by ordinance.

17-209. Appointed officers and employees; compensation; fixed by ordinance.

The appointive officials and other employees of the village shall receive such compensation as the chairman and board of trustees shall designate by ordinance; and the annual salary of the chairman and other members of the board of trustees shall be fixed by ordinance.



17-209.01 - Repealed. Laws 1949, c. 21, § 4.

17-209.01. Repealed. Laws 1949, c. 21, § 4.



17-209.02 - Officers and employees; merger of offices; salaries.

17-209.02. Officers and employees; merger of offices; salaries.

The local governing body of a village may by ordinance combine and merge any elective or appointive office or employment or any combination of duties of any such offices or employments, except trustee, with any other elective or appointive office or employment so that one or more of such offices or employments or any combination of duties of any such offices or employments may be held by the same officer or employee at the same time, except that trustees may perform and upon board approval receive compensation for seasonal or emergency work subject to sections 49-14,103.01 to 49-14,103.06. The offices or employments so merged and combined shall always be construed to be separate and the effect of the combination or merger shall be limited to a consolidation of official duties only. The salary or compensation of the officer or employee holding the merged and combined offices or employments or offices and employments shall not be in excess of the maximum amount provided by law for the salary or compensation of the office, offices, employment, or employments so merged and combined. For purposes of this section, volunteer firefighters and ambulance drivers shall not be considered officers.



17-210 - Board of trustees; ordinances; publication; chairman pro tempore.

17-210. Board of trustees; ordinances; publication; chairman pro tempore.

The chairman of the board of trustees shall cause the ordinances of the board to be printed and published for the information of the inhabitants, and cause the same to be carried into effect. In the absence of the chairman of the board from any meeting of the board of trustees, such board shall have power to appoint a chairman pro tempore, who shall exercise and have the powers and perform the same duties as the regular chairman.



17-211 - Elections; notice of.

17-211. Elections; notice of.

The municipal clerk shall give public notice of the time and place of holding each election, the notice to be given not less than ten nor more than twenty days previous to the election.



17-212 - Elections; officers of election; vacancies; how filled.

17-212. Elections; officers of election; vacancies; how filled.

If, on any day appointed for holding any election, any of the judges or clerks of election shall fail to attend, the electors present may fill such vacancies from among the qualified electors present.



17-213 - Village marshal; powers and duties.

17-213. Village marshal; powers and duties.

The marshal shall be chief of police, and shall at all times have power to make or order an arrest with proper process, for any offense against the laws of the state or ordinances of the village, and bring the offender to trial before the proper officer, and to arrest without process in all cases where any such offense shall be committed or attempted to be committed in his presence.

Village marshal is not an employee within the meaning of workmen's compensation law. Suverkrubbe v. Village of Fort Calhoun, 127 Neb. 472, 256 N.W. 47 (1934).



17-214 - Overseer of streets; power and duties.

17-214. Overseer of streets; power and duties.

The overseer of streets shall, subject to the order of the board of such village, have general charge, direction and control of all works on streets, sidewalks, culverts and bridges of the village, and shall perform such other duties as the board may direct.



17-215 - Village; dissolution; how effected.

17-215. Village; dissolution; how effected.

Any village of the State of Nebraska incorporated under the laws of this state shall abolish its incorporation whenever a majority of the registered voters of the village, voting on the question of such abolishment, shall so decide in the manner provided in sections 17-215 to 17-219.03.

The power to terminate the corporate existence of a village was granted by ballot to the electors and, when exercised by a majority vote, the existence ceases. State ex rel. Banta v. Greer, 86 Neb. 88, 124 N.W. 905 (1910).



17-215.01 - Village; dissolution; county, defined.

17-215.01. Village; dissolution; county, defined.

For purposes of sections 17-215 to 17-219.03, when reference is made to the county within which the village is located and the village is located in more than one county, county means the county within which the greater portion of the area of the village is located.



17-216 - Village; dissolution; petition or resolution; election.

17-216. Village; dissolution; petition or resolution; election.

(1) Whenever a petition or petitions for submission of the question of the abolishment of incorporation to the registered voters of any village, signed by not less than one-third of the registered voters of the village, is filed in the office of the county clerk or election commissioner of the county in which such village is situated, the county clerk or election commissioner shall cause such question to be submitted to the registered voters of the village as provided in this section and give notice thereof in the general notice of the election at which the question will be submitted.

(2) Whenever two-thirds of the members of the board of trustees of any village, by resolution following a public hearing, vote to submit the question of the abolishment of the incorporation of the village, the resolution shall be filed in the office of the county clerk or election commissioner of the county in which such village is situated and the county clerk or election commissioner shall cause such question to be submitted to the registered voters of the village as provided in this section and give notice thereof in the general notice of the election at which the question will be submitted.

(3) If a petition or resolution is filed with the county clerk or election commissioner, the county clerk or election commissioner shall cause such question to be submitted to the registered voters of the village at the next primary or general election which is scheduled to be held more than seventy days after the date upon which the petition or resolution is filed. If the petition or resolution calls for a vote on the question at a special election to be called for that purpose, the county clerk or election commissioner shall cause a special election to be called for the purpose of placing the question before the registered voters and the election shall be called not sooner than sixty days nor later than seventy days after the date of the filing of the petition or resolution. If a petition is filed at any time other than within one hundred eighty days prior to a primary or general election and the petition does not call for the question to be considered at a special election, the board of trustees may, by majority vote, call for the county clerk or election commissioner to cause the matter to be placed upon the ballot at a special election on a date certain specified by the board, except that such date shall not be sooner than sixty days after the date upon which the petition was filed.

(4) If the question of abolishment of incorporation is submitted to the voters and such question receives a favorable vote by a majority of those voting on the issue, the governing board of such village shall file with the Secretary of State a certified statement showing the total votes for and against such measure.



17-217 - Village; dissolution; election; form of ballot.

17-217. Village; dissolution; election; form of ballot.

The forms of ballot shall be, respectively, For abolishment of incorporation, and Against abolishment of incorporation, and the same shall be printed upon a separate ballot, and shall be counted and canvassed in the same manner as other ballots voted at the election.



17-218 - Village; dissolution; when effective.

17-218. Village; dissolution; when effective.

(1) If it is decided at such election that incorporation of the village be abolished, then, from and after the effective date of the abolishment of the incorporation as determined by the county board as provided in subsection (2) of this section, the incorporation of the village shall cease and be abolished, and the area formerly encompassed within the boundaries of the village shall thereafter be governed by county commissioners as provided by law for unincorporated areas within the county. Upon such date, the terms of office of all elected and appointed officers and employees of the village shall end.

(2) Within fifty days after the date of the election at which the registered voters of the village approve the abolishment of the village's incorporation, the county board of the county within which the village is located shall, by resolution, specify the month, day, and year upon which the abolishment of the incorporation becomes effective. The effective date shall not be later than (a) six calendar months following the date of the election or (b) if there are liabilities of the village which cannot be retired except by means of a continuing property tax levy by the village, the date such liabilities can be paid, whichever is later. The county clerk shall transmit a copy of the resolution to the Secretary of State.



17-219 - Village; dissolution; village property, records, and funds; disposition.

17-219. Village; dissolution; village property, records, and funds; disposition.

Upon the effective date of the abolishment of incorporation, all corporate property and corporate records belonging to the village shall be transferred to the county board of the county in which the village is located. All funds of the village not otherwise disposed of shall be transferred to the county treasurer to be paid out by order of the county board as it sees fit.



17-219.01 - Village; dissolution; property; sale by county board; when authorized.

17-219.01. Village; dissolution; property; sale by county board; when authorized.

Notwithstanding any more general law respecting revenue, the county board in any county in this state in which the incorporation of any village has been abolished according to law shall advertise and sell all corporate property of the village for which the county itself has no use or which remains unsold or undisposed of after the expiration of six months from the effective date of the abolishment of the incorporation of such village as provided by the county board for liquidation of any liabilities of the village. After the effective date of the abolishment of the incorporation of the village, the county board shall treat all real estate listed and described in the original plat of such village upon which the owner thereof has failed and neglected to pay the taxes thereon as if such taxes were originally levied by the county and, notwithstanding any other provision of law, the taxes shall be deemed to have been levied by the county as of the date of the original levy by the village and due and owing as provided by law to the county.



17-219.02 - Village; dissolution; property; sale; notice.

17-219.02. Village; dissolution; property; sale; notice.

The county treasurer shall, before selling any property under section 17-219.01, give notice of the sale thereof in the same manner as notice is given when lands are sold under execution by the sheriff, and the sale shall likewise be conducted in the same manner as execution sales.



17-219.03 - Village; dissolution; board of trustees; county board; duties.

17-219.03. Village; dissolution; board of trustees; county board; duties.

(1) On and after the date of a vote by a majority of the registered voters of a village voting on the question in favor of the abolishment of the incorporation of a village, the board of trustees shall not expend any funds of the village, liquidate any village assets, whether such assets are real or personal property, or otherwise encumber or exercise any authority over the property or funds of the village without the prior approval of the county board of the county within which the village is located.

(2) Within ten days after a vote by a majority of the registered voters of a village voting on the question in favor of the abolishment of the incorporation of a village, the board of trustees shall meet and approve a resolution setting out with particularity all of the assets and liabilities of the village, including a full and complete inventory of all property, real and personal, owned by the village. The resolution shall be transmitted to the county clerk of the county within which the village is located, and the county clerk shall provide copies to the members of the county board.

(3) If the liabilities of the village exceed the value of all the assets of the village, the county board shall, within twenty days after the receipt of the resolution by the county clerk, schedule a joint meeting between the village board of trustees and the county board to review the resolution and discuss how to liquidate the liabilities with the village board of trustees.

(4) Within thirty days after the date upon which the joint meeting is held pursuant to subsection (3) of this section, the county board shall adopt a plan for the liquidation of village assets to retire the liabilities of the village.



17-220 - Village situated in more than one county; how organized.

17-220. Village situated in more than one county; how organized.

A majority of the taxable inhabitants of any village situated in two or more counties may present a petition to the county board of any county in which any part of such village is situated, praying that they may be incorporated as a village; and such county board shall act upon the petition the same as if the village were situated wholly within the county where the petition shall be presented. If the county board shall declare such village incorporated, the village shall thereafter be governed by the provisions of the statutes of this state applicable to the government of villages. The county clerk of said county shall immediately certify the proceedings relating to the incorporation of such village to the county board of each other county in which any part of said village is situated, and each county board to which the said proceedings shall be certified shall enter such proceedings upon their records.

A village situated in one county may annex territory in another county. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

This section is broad enough to permit a village located upon the border of one county to annex contiguous territory situated in adjacent county, but such village has the burden of proving that the territory annexed will be benefited or that justice and equity require the territory be annexed. Village of Wakefield v. Utecht, 90 Neb. 252, 133 N.W. 240 (1911).



17-221 - Repealed. Laws 1994, LB 76, § 615.

17-221. Repealed. Laws 1994, LB 76, § 615.



17-222 - Village situated in more than one county; jails.

17-222. Village situated in more than one county; jails.

Any incorporated village situated in two or more counties may have the right to use the jails of any and all counties in which any part of such village is situated.



17-223 - Village situated in more than one county; tax; how certified.

17-223. Village situated in more than one county; tax; how certified.

Taxes levied for village purposes, in villages situated in two or more counties, shall be certified to the county clerk of each county in which any part of such village is situated, and said county clerks shall place the same on the proper tax list.

A tax levy in a village situated in two or more counties shall be certified to the county clerks. Village of Wakefield v. Utecht, 90 Neb. 252, 133 N.W. 240 (1911).



17-224 - Village situated in more than one county; legal notices; publication.

17-224. Village situated in more than one county; legal notices; publication.

All notices and other publications, required by law to be published in any county in which any part of an incorporated village is situated, may be published in any newspaper published in such village, and such publication shall have the same force and effect as it would have if published in every county in which any part of such village is situated.



17-225 - Railroads; blocking crossings; penalty.

17-225. Railroads; blocking crossings; penalty.

It shall be unlawful for any railroad company or for any of its officers, agents, servants or employees to obstruct with car or cars, engine or engines, or with any other rolling stock, for more than ten minutes at a time, any public highway, street or alley in any unincorporated town or village in the State of Nebraska. Any corporation, person, firm or individual violating any provision of this section shall, upon conviction thereof, be fined in any sum not less than ten dollars nor more than one hundred dollars.



17-226 - Transferred to section 17-219.01.

17-226. Transferred to section 17-219.01.



17-227 - Transferred to section 17-219.02.

17-227. Transferred to section 17-219.02.



17-228 - Transferred to section 17-219.03.

17-228. Transferred to section 17-219.03.



17-229 - Street improvement program; authorization; tax levy.

17-229. Street improvement program; authorization; tax levy.

If the board of trustees of a village in the State of Nebraska by a three-fourths vote of the members elected to the board determines by ordinance the necessity of initiating a street improvements program within the village, which improvements are in the nature of a general benefit to the whole community and not of special benefit to adjoining or to abutting property and which consists of graveling, base stabilization, oiling, or other improvements to the streets, but which improvements do not consist of curb and gutter or asphalt or concrete pavings, the chairperson and board of trustees may, by such ordinance, provide for the levy and collection of a special tax not exceeding seventeen and five-tenths cents on each one hundred dollars on the taxable value of all the taxable property in the village for a period of not to exceed five years to create a fund for the payment of such improvements.



17-230 - Street improvement program; tax levy limitation.

17-230. Street improvement program; tax levy limitation.

Any such levy shall not be considered within the limitation on the village for the levy of taxes as contained in section 17-702.



17-231 - Street improvement program; construction of improvements; issuance of warrants; interest; unused funds transferred to general fund.

17-231. Street improvement program; construction of improvements; issuance of warrants; interest; unused funds transferred to general fund.

In order to construct the improvements as outlined in section 17-229 pursuant to such determination of necessity, the chairperson and board of trustees may proceed from time to time to make such improvements costing not exceeding eighty-five percent of the amount of taxes to be collected. In order to allow the construction of the contemplated improvements immediately, the chairperson and board of trustees may issue warrants from time to time in the aggregate amount of eighty-five percent of the estimated taxes to be collected over the period of years provided for the levy, the amount of such warrants authorized to be issued to be based upon the amount of revenue to be raised by the tax to be levied and the taxable valuation of the taxable property in the village at the time the determination of necessity is made by ordinance multiplied by the number of years the tax has to run. The warrants shall not bear interest in excess of six percent per annum, may be issued in such denominations as the chairperson and board of trustees may determine, and shall be paid from the collection of the special tax levy. Any unpaid amount of the levy after the payment of any such warrants in full, including both principal and interest, shall be transferred to the general fund.



17-301 - City of the first class; reorganization as city of the second class; procedure; mayor, city council, and Secretary of State; duties.

17-301. City of the first class; reorganization as city of the second class; procedure; mayor, city council, and Secretary of State; duties.

(1) This section applies to cities of the first class whose population is less than five thousand inhabitants but more than eight hundred inhabitants according to the federal decennial census conducted in the year 2010 or any subsequent federal decennial census.

(2)(a) If a city of the first class has a population of less than five thousand inhabitants but not less than four thousand inhabitants, as ascertained and officially promulgated by the most recent federal decennial census, the mayor of the city shall certify such fact to the Secretary of State. If the mayor and city council of the city determine that it is in the best interests of such city to become a city of the second class, the mayor and city council shall adopt an ordinance to that effect and shall notify the Secretary of State and notice and a copy of such ordinance shall accompany the certification. If the Secretary of State receives such notification, he or she shall declare such city to be a city of the second class. If the mayor and city council determine that it is in the best interests of such city to remain a city of the first class, they shall submit to the Secretary of State, within nine years after the certification is required to be submitted pursuant to this subdivision, an explanation of the city's plan to increase the city's population.

(b) If a city of the first class has a population of less than five thousand inhabitants but not less than four thousand inhabitants, as ascertained and officially promulgated by the most recent federal decennial census immediately following the census referred to in subdivision (a) of this subsection, the mayor of the city shall certify such fact to the Secretary of State. If the mayor and city council of the city determine that it is in the best interests of such city to become a city of the second class, the mayor and city council shall adopt an ordinance to that effect and shall notify the Secretary of State and notice and a copy of such ordinance shall accompany the certification. If the Secretary of State receives such notification, he or she shall declare such city to be a city of the second class.

(c) If a city of the first class has a population of less than five thousand inhabitants but not less than four thousand inhabitants, as ascertained and officially promulgated by the most recent federal decennial census immediately following the census referred to in subdivision (b) of this subsection, the mayor of the city shall certify such fact to the Secretary of State. After receipt of such certification, the Secretary of State shall declare such city to be a city of the second class.

(3) If a city of the first class has a population of less than four thousand inhabitants but more than eight hundred inhabitants, as ascertained and officially promulgated by the most recent federal decennial census, the mayor of the city shall certify such fact to the Secretary of State. After receipt of such certification, the Secretary of State shall declare such city to be a city of the second class.

(4) Beginning on the date upon which a city becomes a city of the second class pursuant to section 17-305, such city shall be governed by the laws of this state applicable to cities of the second class.

When it is definitely shown that a first-class city has decreased in population to less than five thousand inhabitants, the mayor of the city has a mandatory duty to certify such fact to the Governor. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-302 - Government pending reorganization.

17-302. Government pending reorganization.

The government of a city shall continue, as organized at the date of the declaration of the Secretary of State under section 17-301, until the reorganization of the same under section 17-305.

Upon decrease in population of a first-class city below five thousand inhabitants, the form of government continues until reorganization as second-class city. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-303 - Wards; establish.

17-303. Wards; establish.

The mayor and council shall, within ninety days after the declaration of the Secretary of State under section 17-301, divide the city into not less than two nor more than six wards as may be provided by ordinance of the mayor and city council thereof. Such wards shall contain, as nearly as practicable, an equal area and an equal number of legal voters. Such division and boundaries of such wards, so to be defined by ordinance, shall take effect on the first day of the first succeeding municipal year following the next general city election after such reorganization. Any council member whose term continues, by reason of his or her prior election under the statutes governing cities of the first class, through another year or years beyond the date of the reorganization as a city of the second class shall continue to hold his or her office as council member from the ward in which he or she is a resident as if elected for the same term under the statutes governing cities of the second class.

This section provides how the number of wards shall be determined after proclamation of change from first-class city to second-class city. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-304 - Reorganization; council; members; qualifications.

17-304. Reorganization; council; members; qualifications.

After the terms of members of the city council in office at the time shall have expired, the council shall consist of not less than four nor more than twelve citizens of said city, who shall be qualified electors under the Constitution and laws of the State of Nebraska.

This section provides the number and qualification of members of city council after expiration of terms of incumbents, where first-class city becomes second-class city through decrease in population. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-305 - Reorganization; existing ordinances; effect; modification.

17-305. Reorganization; existing ordinances; effect; modification.

(1) Upon the expiration of one year after the date of the declaration of the Secretary of State under section 17-301, the city shall be, as of that date, incorporated as a city of the second class. All ordinances, bylaws, acts, regulations, obligations, rules, and proclamations existing and in force in or with respect to any such city at the time of the declaration of the Secretary of State under section 17-301 shall be and remain in full force and effect for a period of one year and may be enacted, altered, or amended during such period in a manner consistent with the statutes governing cities of the first class, except that any such acts, alterations, or amendments shall not be effective beyond the date upon which the city is incorporated as a city of the second class.

(2) Notwithstanding the provisions of subsection (1) of this section, a city shall amend, repeal, or modify all ordinances, bylaws, acts, regulations, obligations, rules, and proclamations which are existing and in force in or with respect to such city at the time of the declaration of the Secretary of State under section 17-301 and which are inconsistent with the statutes governing cities of the second class in a manner which is in conformance and consistent with the statutes governing cities of the second class to take effect upon the effective date of the city's incorporation as a city of the second class.

Upon decrease in population of first-class city below five thousand inhabitants, the ordinances, rules, and regulations remain in effect. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).



17-305.01 - Repealed. Laws 2010, LB 919, § 3.

17-305.01. Repealed. Laws 2010, LB 919, § 3.



17-306 - City of the second class; reorganization as village.

17-306. City of the second class; reorganization as village.

Whenever any city of the second class desires to discontinue its organization as a city and organize as a village, and one-fourth of the legal voters of such city shall petition the city council, the council shall cause to be published, for at least thirty days, a notice stating that the question of adopting village government will be submitted at the next city election, or at a special election announced in such notice. The form of ballot shall be For organization as a village, and Against organization as a village, and at the same election the qualified voters shall vote for five trustees for the village. If a majority of the votes cast are For organization as a village, then such city shall within sixty days after such election become a village and be governed under the provisions of the law relating to a village unless it shall at some future election adopt a city government in the manner provided herein for the adoption of a village government.

Whenever a city of second class desires to discontinue its organization and return to a village organization, it may do so. State ex rel. Hostetter v. Holden, 19 Neb. 249, 27 N.W. 120 (1886).



17-307 - Transferred to section 17-312.

17-307. Transferred to section 17-312.



17-308 - Reorganization; transfer of property; how effected.

17-308. Reorganization; transfer of property; how effected.

If village government shall have been adopted as aforesaid, the board of trustees shall, at the expiration of sixty days from said election, enter upon the duties of their offices; and all books, papers, records, money and property of such city shall be delivered over to the board of trustees; and the authority of the city council and all city officers shall cease from and after the taking effect of village government in such city.



17-309 - Reorganization; existing ordinances; effect; debts; taxes.

17-309. Reorganization; existing ordinances; effect; debts; taxes.

All ordinances of the city shall remain and be in full force in the village until amended or repealed by the board of trustees, and the board shall provide for the payment of the city indebtedness, and levy necessary taxes therefor as if the same had been incurred by the village.



17-310 - Decrease in population; remain city of the second class.

17-310. Decrease in population; remain city of the second class.

Whenever any city of the second class decreases in population until it has a population of less than eight hundred inhabitants and more than one hundred inhabitants, as ascertained and officially promulgated by the census, enumeration, and return taken by the United States, by the State of Nebraska, or by the authority of the mayor and council of such city, and the mayor and council decide by ordinance to remain a city of the second class, the mayor shall certify such fact to the Secretary of State who, upon the filing of such a certificate, shall by proclamation so declare and shall declare such city to remain a city of the second class. Such city shall continue to be governed by laws of this state applicable to cities of the second class.



17-311 - Village; increase in population; reorganization as city of the second class.

17-311. Village; increase in population; reorganization as city of the second class.

(1) Except as provided in section 17-312, whenever any village increases in population until it has a population of more than eight hundred inhabitants but less than five thousand inhabitants, as ascertained and officially promulgated by the census, enumeration, and return taken by the United States, by the State of Nebraska, or by the authority of the village board of such village, the village board shall certify such fact to the Secretary of State who, upon the filing of such a certificate, shall by proclamation so declare and shall declare such village to have become a city of the second class. Thereafter such city shall be governed by the laws of this state applicable to cities of the second class. The government of such city shall continue as organized at the date of such proclamation until the reorganization as a city of the second class.

(2) If any village becomes a city of the second class, the governing body shall call a special election for the purpose of electing new members of the city's governing body to be held not more than eight months after the proclamation is issued. At the initial election of officers, the names of the candidates receiving the greatest number of votes at the primary election if one is held shall be placed on the general election ballot. One-half or the bare majority of the candidates in each precinct or ward or at-large candidates, as the case may be, receiving the greatest number of votes at the general election, shall be elected to terms of the longest duration, and those receiving the next greatest number of votes shall be elected to the remaining term or terms. The members of the village board of trustees shall hold office only until the newly elected city officials assume office. All ordinances, bylaws, acts, rules, regulations, obligations, and proclamations existing and in force in or with respect to any village at the time of its incorporation as a city of the second class shall remain in full force and effect after such incorporation as a city of the second class until repealed or modified by such city within one year after the date of the filing of the certificate pursuant to subsection (1) of this section.



17-312 - Village; retention of village government; petition; election.

17-312. Village; retention of village government; petition; election.

(1) Whenever any village attains a population exceeding eight hundred inhabitants and one-fourth of the legal voters but not less than one hundred registered voters of the village petition the board of trustees of such village, the board of trustees shall cause to be published for at least thirty days a notice stating that the question of retaining a village form of government will be submitted at the next regularly scheduled election or at a special election announced in such notice. Thereupon there shall be submitted by the board of trustees at such election the question of retaining a village form of government. Such election shall be conducted in the manner provided for cities of the second class. The form of the ballot at such election shall be For retention of village government and Against retention of village government. If the majority of the votes cast are for retention of village government, then such village shall remain a village and be governed under the provisions of the law relating to villages unless at some future election such village adopts a city government in the manner provided for the adoption of a village government.

(2) If the question is submitted at a special election, such election shall be held not later than October 15 of an odd-numbered year. If the question is rejected, city officials shall be elected at the next regularly scheduled election.

(3) If the question is submitted at a regularly scheduled election, no village trustees shall be elected at such election, but trustees whose terms are to expire following such election shall hold office until either their successors or city officials take office as follows:

(a) If the question is rejected, the village board shall call a special election, to be held not more than eight months after the election at which the question was rejected, for the purpose of electing city officials under the provisions of law relating to cities of the second class. The terms of office for such officials shall be established pursuant to section 17-311. The members of the board of trustees shall hold office only until the newly elected city officials assume office; and

(b) If the question is approved, the village board shall call a special election, to be held not more than eight months after the election at which the question was approved, for the purpose of electing successors to those members of the village board who held office beyond the normal expiration of their terms. Such special election shall be conducted under the provisions of law relating to villages. Persons so elected shall take office as soon after the completion of the canvass of the votes as is practicable, and their terms of office shall be as if the holdovers had not occurred.



17-401 - Consolidation; authority.

17-401. Consolidation; authority.

Any two or more cities of the second class or villages, lying adjacent to each other, may consolidate and become one city or municipal corporation, as the case may be, and under the name and with all the powers, obligations, and duties of the city or municipal corporation whose name shall be assumed and adopted in the proceedings provided in sections 17-402 and 17-403.



17-402 - Consolidation; procedure.

17-402. Consolidation; procedure.

When any city or village shall desire to be annexed to another and contiguous city or village, the city council or trustees of each city or village shall appoint three commissioners to arrange and report to such council or trustees respectively the terms and conditions on which the proposed annexation can be made; and, if the council or trustees of each such city or village approve of the terms and conditions proposed, they shall, by proper ordinance, so declare; and thereupon the council or trustees of each of such cities or villages by ordinance passed at least one month prior to the general annual election therein, may submit the question of such annexation, upon the terms and conditions so proposed, to the electors of their respective cities or villages; and if a majority of the electors of each vote in favor of such annexation the council or trustees of each shall, by proper ordinance, so declare. A certified copy of the whole proceedings of the city or village shall be filed with the clerk of the city or village to which the annexation is made.



17-403 - Consolidation; when effective; existing rights and liabilities preserved.

17-403. Consolidation; when effective; existing rights and liabilities preserved.

When certified copies of the proceedings for annexation are filed, as contemplated in section 17-402, the annexation shall be deemed complete; and the city or village to which annexation is made shall have the power to pass such ordinances, not inconsistent with law, as will carry into effect the terms of such annexation. Thereafter the city or village annexed shall be governed as part of the city or village to which annexation is made; Provided, such annexation shall not affect or impair any rights or liabilities then existing for or against either of such cities or villages, but they may be enforced the same as if no such annexation had taken place.

The vacation by the owner of plat of an addition of a municipality within corporate limits does not ipso facto disconnect said land from the corporation. Kershaw v. Jansen, 49 Neb. 467, 68 N.W. 616 (1896).



17-404 - Consolidation; property.

17-404. Consolidation; property.

When a city or village is thus annexed to another, the property, both real and personal, the notes, bonds, obligations, accounts, demands, evidences of debt, rights, and choses in action, franchises, books, records, maps, plats, and effects of every nature, of and belonging to the two adjacent cities or municipal corporations so annexed, shall be the property of and belong to the corporation to which it is annexed.



17-405 - Contiguous land; annexation; petition; plat; approval of council; recording; effect.

17-405. Contiguous land; annexation; petition; plat; approval of council; recording; effect.

(1) Whenever the owner or owners and inhabitants, or a majority thereof in numbers or value, of any territory lying contiguous to the corporate limits of any city or village, whether the territory be already in fact subdivided into lots or parcels of ten acres or less or remains unsubdivided, except as provided in section 13-1115, shall desire to annex such territory to any city or village, they shall first cause an accurate plat or map of the territory to be made, showing such territory subdivided into blocks and lots, conforming as nearly as may be to the blocks, lots, and streets of the adjacent city or village. It shall also show the descriptions and numberings, as provided in section 17-415, for platting additions, and conforming thereto as nearly as may be.

(2) Said plat or map shall be prepared under the supervision of the city engineer in cases of annexation to adjacent cities, and under the supervision of a competent surveyor in any case. A copy of said plat or map, certified by said engineer or surveyor, as the case may be, shall be filed in the office of the clerk of the city or village, together with a request in writing, signed by a majority of the property owners and inhabitants in number and value of the territory described in said plat for the annexation of said territory. The city council or board of trustees shall, at the next regular meeting thereof after the filing of such plat and request for annexation, vote upon the question of such annexation, and such vote shall be spread upon the journal of said council or board of trustees. If a majority of all the members of the council or board of trustees vote for such annexation, an ordinance shall be prepared and passed by the council or board declaring the annexation of such territory to the corporate limits of the city or village, and extending the limits thereof accordingly.

(3) An accurate map or plat of such territory certified by the engineer or surveyor, and acknowledged and proved as provided by law in such cases shall at once be filed and recorded in the office of the county clerk or register of deeds and county assessor of the proper county, together with a certified copy of the ordinance declaring such annexation, under the seal of the city or village. Thereupon such annexation of such adjacent territory shall be deemed complete, and the territory included and described in the plat on file in the office of the clerk or register of deeds shall be deemed and held to be a part of said original corporate city or village, and the inhabitants thereof shall thereafter enjoy the privileges and benefits of such annexation, and be subject to the ordinances and regulations of said city or village.

This section refers to voluntary annexation by resolution upon request of owners and inhabitants, but not to annexation by ordinance. Holden v. City of Tecumseh, 188 Neb. 117, 195 N.W.2d 225 (1972).

Village cannot annex territory not contiguous to it. Village of Niobrara v. Tichy, 158 Neb. 517, 63 N.W.2d 867 (1954).

Land annexed under section 17-407 is not exempt from taxation for prior city indebtedness because of this section. Gottschalk v. Becher, 32 Neb. 653, 49 N.W. 715 (1891).



17-405.01 - Annexation; powers; restrictions.

17-405.01. Annexation; powers; restrictions.

(1) Except as provided in subsection (2) of this section and section 17-407, the mayor and council of any city of the second class or the chairperson and members of the board of trustees of any village may by ordinance, except as provided in sections 13-1111 to 13-1118, at any time, include within the corporate limits of such city or village any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character, and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power to extend the limits of any municipality over any agricultural lands which are rural in character.

(2) The mayor and city council of any city of the second class or the chairperson and members of the board of trustees of any village may, by ordinance, annex any lands, lots, tracts, streets, or highways which constitute a redevelopment project area so designated by the city or village or its community redevelopment authority in accordance with the provisions of the Community Development Law and sections 18-2145 to 18-2154 when such annexation is for the purpose of implementing a lawfully adopted redevelopment plan containing a provision dividing ad valorem taxes as provided in subsection (1) of section 18-2147 and which will involve the construction or development of an agricultural processing facility, notwithstanding that such lands, lots, tracts, streets, or highways are not contiguous or adjacent or are not urban or suburban in character. Such annexation shall comply with all other provisions of law relating to annexation generally for cities of the second class and villages. The city or village shall not, in consequence of the annexation under this subsection of any noncontiguous land, exercise the authority granted to it by statute to extend its jurisdiction beyond its corporate boundaries for purposes of planning, zoning, or subdivision development without the agreement of any other city, village, or county currently exercising such jurisdiction over the area surrounding the annexed redevelopment project area. The annexation of any noncontiguous land undertaken pursuant to this subsection shall not result in any change in the service area of any electric utility without the express agreement of the electric utility serving the annexed noncontiguous area at the time of annexation, except that at such time following the annexation of the noncontiguous area as the city or village lawfully annexes sufficient intervening territory so as to directly connect the noncontiguous area to the main body of the city or village, such noncontiguous area shall, solely for the purposes of section 70-1008, be treated as if it had been annexed by the city or village on the date upon which the connecting intervening territory had been formally annexed.

(3) For the purposes of subsection (2) of this section, agricultural processing facility means a plant or establishment where value is added to agricultural commodities through processing, fabrication, or other means and where eighty percent or more of the direct sales from the facility are to other than the ultimate consumer of the processed commodities. A facility shall not qualify as an agricultural processing facility unless its construction or development involves the investment of more than one million dollars derived from nongovernmental sources.

Contiguity or adjacency requires the connecting point between the land sought to be annexed and the corporate boundary to be substantially adjacent. County of Sarpy v. City of Gretna, 273 Neb. 92, 727 N.W.2d 690 (2007).

Neither the shape of the annexed tract nor the purpose for the annexation determines whether an annexation is lawful. County of Sarpy v. City of Gretna, 273 Neb. 92, 727 N.W.2d 690 (2007).

Agricultural lands which are urban or suburban in character are subject to annexation hereunder and there is no provision which prevents consideration thereof at a special meeting. Holden v. City of Tecumseh, 188 Neb. 117, 195 N.W.2d 225 (1972).



17-405.02 - Contiguous land, defined.

17-405.02. Contiguous land, defined.

Lands, lots, tracts, streets, or highways shall be deemed contiguous although a stream, roadway, embankment, strip, or parcel of land not more than five hundred feet wide lies between the same and the corporate limits.



17-405.03 - Use regulations; effect of annexation.

17-405.03. Use regulations; effect of annexation.

Any extraterritorial property use regulations imposed upon any annexed lands by the municipality before such annexation shall continue in full force and effect until otherwise changed.



17-405.04 - Inhabitants of annexed land; benefits; ordinances.

17-405.04. Inhabitants of annexed land; benefits; ordinances.

The inhabitants of territories annexed under the provisions of sections 17-405.01 to 17-405.05 shall receive substantially the benefits of other inhabitants of such municipality as soon as practicable, and adequate plans and necessary city council or village board action to furnish such benefits as police, fire, snow removal, and water service must be adopted not later than one year after the date of annexation, and such inhabitants shall be subject to the ordinances and regulations of such municipality; Provided, that such one-year period shall be tolled pending final court decision in any court action to contest such annexation.



17-405.05 - City or village in two or more counties; annexation by city or village; procedure.

17-405.05. City or village in two or more counties; annexation by city or village; procedure.

When any city or village situated in two or more counties shall desire to annex to its corporate limits any contiguous territory, whether within the counties within which said city or village is situated or otherwise, such territory may be annexed in the manner provided by sections 17-405.01 to 17-405.04.

A village located upon the border of one county may annex contiguous territory situated in an adjacent county, though such village has the burden of proving that the territory annexed will be benefited or that justice and equity require that the territory be annexed. Village of Wakefield v. Utecht, 90 Neb. 252, 133 N.W. 240 (1911).



17-406 - City or village in two or more counties; annexation; petition of owners; procedure.

17-406. City or village in two or more counties; annexation; petition of owners; procedure.

Whenever the owner, owners, and inhabitants or a majority thereof in number or value of any territory lying contiguous to the corporate limits of any city or village, the corporate limits of which city or village is situated in two or more counties and, whether the territory shall be situated within or without the counties of which said city or village is a part, except as provided in section 13-1115, shall desire to annex said territory to such city or village, such territory may be annexed in the manner provided in section 17-405, and when so annexed shall thereafter be a part of such city or village.



17-407 - Annexation by city or village within county between 100,000 and 200,000 inhabitants; mayor and council or chairperson and board of trustees; powers; notice; contents; liability; limitation on action.

17-407. Annexation by city or village within county between 100,000 and 200,000 inhabitants; mayor and council or chairperson and board of trustees; powers; notice; contents; liability; limitation on action.

(1) The provisions of this section shall govern annexation by a city of the second class or village located in whole or in part within the boundaries of a county having a population in excess of one hundred thousand inhabitants but less than two hundred thousand inhabitants.

(2) The mayor and council of any city of the second class or the chairperson and members of the board of trustees of any village described in subsection (1) of this section may by ordinance, except as provided in sections 13-1111 to 13-1118, at any time include within the corporate limits of such city or village any contiguous or adjacent lands, lots, tracts, streets, or highways as are urban or suburban in character and in such direction as may be deemed proper. Such grant of power shall not be construed as conferring power to extend the limits of any such municipality over any agricultural lands which are rural in character.

(3) Not later than fourteen days prior to the public hearing before the planning commission on a proposed annexation by the city or village, the city or village clerk shall send notice of the proposed annexation by certified mail, return receipt requested, to any of the following entities serving customers in such city or village or in the area proposed for annexation: Any natural gas public utility as defined in section 66-1802; any natural gas utility owned or operated by the city or village; any metropolitan utilities district; any public power district; any public power and irrigation district; any municipality; any electric cooperative; and any other governmental entity providing electric service. Such notice shall include a copy of the proposed annexation ordinance, the date, time, and place of the public hearing before the planning commission on the proposed annexation ordinance, and a map showing the boundaries of the area proposed for annexation.

(4) Prior to the final adoption of the annexation ordinance, the minutes of the city council or village board meeting at which such final adoption was considered shall reflect formal compliance with the provisions of subsection (3) of this section.

(5) No additional or further notice beyond that required by subsection (3) of this section shall be necessary in the event (a) that the scheduled city council or village board public hearing on the proposed annexation is adjourned, continued, or postponed until a later date or (b) that subsequent to providing such notice the ordinance regarding such proposed annexation was amended, changed, or rejected by action of the city council or village board prior to formal passage of the annexation ordinance.

(6) Except for a willful or deliberate failure to cause notice to be given, no annexation decision made by a city of the second class or village either to accept or reject a proposed annexation, either in whole or in part, shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or village or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made.

(7) Except for a willful or deliberate failure to cause notice to be given, the city or village and its employees shall not be liable for any damage to any person resulting from any failure to cause notice to be given as required by this section when a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed annexation, either in whole or in part, by the city council or village board.

(8) No action to challenge the validity of the acceptance or rejection of a proposed annexation on the basis of this section shall be filed more than one year following the date of the formal acceptance or rejection of the annexation by the city council or village board.



17-408 - Repealed. Laws 1967, c. 74, § 6.

17-408. Repealed. Laws 1967, c. 74, § 6.



17-409 - Repealed. Laws 1967, c. 74, § 6.

17-409. Repealed. Laws 1967, c. 74, § 6.



17-410 - Repealed. Laws 1967, c. 74, § 6.

17-410. Repealed. Laws 1967, c. 74, § 6.



17-411 - Repealed. Laws 1967, c. 74, § 6.

17-411. Repealed. Laws 1967, c. 74, § 6.



17-412 - State-owned land; effect of annexation.

17-412. State-owned land; effect of annexation.

The extension of the city limits beyond or around any lands belonging to the State of Nebraska shall not affect the status of such state land.



17-413 - Transferred to section 17-405.05.

17-413. Transferred to section 17-405.05.



17-414 - Land within corporate limits; disconnection; procedure.

17-414. Land within corporate limits; disconnection; procedure.

Whenever a majority of the legal voters residing on any territory within and adjacent to the corporate limits of any city or village or the owner or owners of any unoccupied territory so situated desire to have the territory disconnected from the city or village, they may file a petition in the district court of the county in which such city or village is situated praying that such territory be detached. The petitioners shall, within ten days after the filing of such petition, cause a copy thereof to be served on such city or village in the manner provided by law for the service of summons in a civil action. If any city or village by a majority vote of all members of the council or board of trustees consents that such territory be disconnected, the court shall enter a decree disconnecting the territory, and in such case no costs shall be taxed against such city or village. In case such a city or village desires to contest such petition, it shall file its answer thereto within thirty days after the service of a copy of the petition, and thereupon issue shall be joined and the cause shall be tried by the court as a suit in equity. If the court finds in favor of the petitioners and that justice and equity require that such territory, or any part thereof, be disconnected from such city or village, it shall enter a decree accordingly. In all cases such a decree disconnecting part or all of such territory shall particularly describe the territory affected and a certified copy thereof shall be recorded in the office of the register of deeds or county clerk of the county in which such territory is situated. A certified copy thereof shall also be forwarded to and filed in the office of the clerk of the city or village affected thereby. Either party may prosecute an appeal from the finding and decree of the district court to the Court of Appeals.

1. Right of action

2. Procedure

3. Powers of court

4. Effect of disconnection

5. Miscellaneous

1. Right of action

The power, granted herein, to disconnect territory from the city does not extend to cities of the metropolitan class. State ex rel. Andersen v. Leahy, 189 Neb. 92, 199 N.W.2d 713 (1972).

Detachment of property is limited to territory adjacent to the corporate limits. Village of Niobrara v. Tichy, 158 Neb. 517, 63 N.W.2d 867 (1954).

Rural land receiving few, if any, benefits should be detached. Runyan v. Village of Ong, 154 Neb. 127, 47 N.W.2d 97 (1951).

One person, who is the only legal voter residing within the territory, may maintain action to detach. Delozier v. Village of Magnet, 104 Neb. 765, 178 N.W. 619 (1920).

The fact that unplatted lands used exclusively for agricultural purposes were included in corporate limits with owner's tacit permission does not estop him from proceeding in district court to have it disconnected. Joerger v. Bethany Heights, 97 Neb. 675, 151 N.W. 236 (1915); Barber v. Village of Franklin, 77 Neb. 91, 108 N.W. 146 (1906).

Statute of limitations does not run against owner's right of unoccupied lands to have same disconnected from village, and the mere fact that a former owner signed a petition for an election to vote municipal bonds does not estop a present owner from claiming such right. MacGowan v. Village of Gibbon, 94 Neb. 772, 144 N.W. 808 (1913).

Owner of agricultural lands included within boundaries of such municipality, even though not a voter, may maintain an action to have such lands detached. Village of Osmond v. Matteson, 62 Neb. 512, 87 N.W. 311 (1901); Village of Osmond v. Smathers, 62 Neb. 509, 87 N.W. 310 (1901); State ex rel. Hammond v. Dimond, 44 Neb. 154, 62 N.W. 498 (1895).

2. Procedure

Under prior act, proviso referred to conditions existing at time action was brought and not to land once platted where plat was vacated prior to bringing action. Edgecombe v. City of Rulo, 109 Neb. 843, 192 N.W. 499 (1923).

Provisions of this section do not provide the exclusive method for detaching territory from a municipality. Sole v. City of Geneva, 106 Neb. 879, 184 N.W. 900 (1921).

In an action to annex territory, the burden is upon the village to establish that justice and equity require such territory should be annexed, and, in an action to disconnect territory, the burden is upon the petitioner to establish that justice and equity require that such territory should be disconnected. Haney v. Village of Hyannis, 97 Neb. 220, 149 N.W. 405 (1914).

3. Powers of court

A decree under this section is tried de novo in the Supreme Court, under the provisions of section 25-1925, R.R.S.1943. Dugan v. Village of Greeley, 206 Neb. 804, 295 N.W.2d 115 (1980).

Detachment may be denied where it would enhance difficulties of city administration. Swanson v. City of Fairfield, 155 Neb. 682, 53 N.W.2d 90 (1952).

Court of equity is empowered to disconnect agricultural lands having no unity or community of interest with city. Davidson v. City of Ravenna, 153 Neb. 652, 45 N.W.2d 741 (1951).

Where tract of land within city limits had the benefit of adequate fire protection, public utilities, and improved streets adjacent thereto, decree should be entered denying detachment. Lee v. City of Harvard, 146 Neb. 807, 21 N.W.2d 696 (1946).

The judgment of the district court detaching territory will not be impeached upon appeal in absence of a showing that the trial judge committed mistake of fact, or made an erroneous inference of fact or of law. Marsh v. Village of Trenton, 92 Neb. 63, 137 N.W. 981 (1912); Chapin v. Village of College View, 88 Neb. 229, 129 N.W. 297 (1911); McMillan v. Diamond, 77 Neb. 671, 110 N.W. 542 (1906); Gregory v. Village of Franklin, 77 Neb. 62, 108 N.W. 147 (1906); Michaelson v. Village of Tilden, 72 Neb. 744, 101 N.W. 1026 (1904).

In determining whether lands receive material benefit from the city, and also, whether justice and equity require annexation, the court acts judicially, and where unplatted lands within or without the corporate limits have no unity in interest with platted portion of the city, justice and equity dictate that they should be excluded therefrom. Bisenius v. City of Randolph, 82 Neb. 520, 118 N.W. 127 (1908).

4. Effect of disconnection

Under the facts of this case, to detach the land in question would have an adverse effect on the village. Dugan v. Village of Greeley, 206 Neb. 804, 295 N.W.2d 115 (1980).

Disconnection of lands from a city or village requires a consideration of all the facts and circumstances. Shelton Grain & Supply Co. v. Village of Shelton, 178 Neb. 695, 134 N.W.2d 815 (1965).

When statute authorizes change of boundaries and is silent as to apportionment of municipal debts, the territory within new boundaries becomes liable for taxes for all prior debts and the detached territory is forever released from all municipal debts. Hustead v. Village of Phillips, 131 Neb. 303, 267 N.W. 919 (1936).

Where district court decrees that justice and equity do not require detachment of farm lands from corporation and no appeal is taken therefrom, the matter becomes res judicata and binding upon successors in title, unless sufficient new facts are shown that justice and equity require detachment. Keim v. Village of Bloomington, 119 Neb. 474, 229 N.W. 769 (1930).

Vacation of plat by owner of land within the corporate limits of a municipality does not disconnect such land from the corporation. Kershaw v. Jansen, 49 Neb. 467, 68 N.W. 616 (1896).

5. Miscellaneous

Substantial part of territory sought to be detached must be adjacent to a part of the boundary of the municipality. Egan v. Village of Meadow Grove, 159 Neb. 207, 66 N.W.2d 425 (1954).

Adjacent means contiguous or coexistent with. Jones v. City of Chadron, 156 Neb. 150, 55 N.W.2d 495 (1952).

Bondholders have no vested right to have boundaries of the village remain constant. Taxes cannot be levied for village purposes on disconnected property. Hardin v. Pavlat, 130 Neb. 829, 266 N.W. 637 (1936).

This section applies only to villages and cities of the second class. City of Hastings v. Hansen, 44 Neb. 704, 63 N.W. 34 (1895).



17-415 - Additions; plat; contents; duty to file.

17-415. Additions; plat; contents; duty to file.

Every original owner or proprietor of any tract or parcel of land, who shall subdivide the same into two or more parts for the purpose of laying out any city or village or any addition thereto or any part thereof, or suburban lots, shall cause a plat of such subdivision, with references to known or permanent monuments, to be made, which shall accurately describe all subdivisions of such tract or parcel of land, numbering the same by progressive numbers, and giving the dimensions and length and breadth thereof, and the breadth and courses of all streets and alleys established therein. Descriptions of lots or parcels of land in such subdivisions, according to the number and designation thereof on such plat contained, in conveyances or for the purposes of taxation, shall be deemed good and valid for all purposes. The duty to file for record a plat as provided herein shall attach as a covenant of warranty in all conveyances hereafter made of any part or parcel of such subdivision by the original owners or proprietors against any and all assessments, costs and damages paid, lost or incurred by any grantee or person claiming under him, in consequence of the omission on the part of the owner or proprietors to file such plat.

When plat of proposed subdivision is prepared, executed, and filed by landowner without any representations by city with regard to disputed easement, it operates as deed of portion of land set apart for public use. Vakoc Constr. Co. v. City of Wayne, 191 Neb. 45, 213 N.W.2d 721 (1974).

Filing of plat is dedication of streets shown thereon. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

Where a plat is filed by the owner and surrounding the lands shown on the plat are continuous boundary lines on which appear the words "street", it is equivalent to a deed of the portion so shown as streets in fee simple to the public. City of Schuyler v. Verba, 120 Neb. 729, 235 N.W. 341 (1931).

Dedication deed of lot for street to public must be signed by owner and lienholder without notice is not estopped to deny that he consented to dedication. Morning v. City of Lincoln, 93 Neb. 364, 140 N.W. 638 (1913).

Where land is platted pursuant to this section, the fee simple title to streets and alleys vests in the public, and title is held in trust for the use for which such ways were dedicated. Jaynes v. Omaha Street Ry. Co., 53 Neb. 631, 74 N.W. 67 (1898).

A plat filed with the county clerk and recorded by him becomes an instrument in which the public as well as the proprietor is interested and it should remain in the possession of the county clerk. Lincoln Land Co. v. Ackerman, 24 Neb. 46, 38 N.W. 25 (1888).

Lines actually run and marked on the ground will control over plat in case of variance. Holst v. Streitz, 16 Neb. 249, 20 N.W. 307 (1884).

Where land has been platted, occupied, and taxed for more than twenty-five years, courts will not consider evidence to show that plat was not recorded. Bryant v. Estabrook, 16 Neb. 217, 20 N.W. 245 (1884).



17-416 - Additions; plat; acknowledgment; filing.

17-416. Additions; plat; acknowledgment; filing.

Every such plat shall contain a statement to the effect that the above or foregoing subdivision of (here insert a correct description of the land or parcel subdivided), as appears on this plat, is made with the free consent and in accordance with the desire of the undersigned owners and proprietors, and shall be duly acknowledged before some officer authorized to take the acknowledgment of deeds. When thus executed and acknowledged, the plat shall be filed for record and recorded in the office of the register of deeds and county assessor of the proper county.

When plat of proposed subdivision is prepared, executed, and filed by landowner without any representations by city with regard to disputed easement, it operates as deed of portion of land set apart for public use. Vakoc Constr. Co. v. City of Wayne, 191 Neb. 45, 213 N.W.2d 721 (1974).

Platting is required before county board can establish a village. State ex rel. Schoonover v. Crabill, 136 Neb. 819, 287 N.W. 669 (1939).

If plat is filed and recorded, failure to sign that plat does not make it void. Pillsbury v. Alexander, 40 Neb. 242, 58 N.W. 859 (1894).



17-417 - Additions; plat; acknowledgment and recording; effect.

17-417. Additions; plat; acknowledgment and recording; effect.

The acknowledgment and recording of such plat is equivalent to a deed in fee simple of such portion of the premises platted as is on such plat set apart for streets or other public use, or as is thereon dedicated to charitable, religious or educational purposes.

1. Effect

2. Miscellaneous

1. Effect

When plat of proposed subdivision is prepared, executed, and filed by landowner without any representations by city with regard to disputed easement, it operates as deed of portion of land set apart for public use. Vakoc Constr. Co. v. City of Wayne, 191 Neb. 45, 213 N.W.2d 721 (1974).

By dedication of plat, landowners transferred the fee in the street to city. Hammer v. Department of Roads, 175 Neb. 178, 120 N.W.2d 909 (1963).

Title conveyed by plat to streets and alleys is a determinable fee. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

City was entitled to share in rentals from oil and gas produced from under its streets and alleys. Belgum v. City of Kimball, 163 Neb. 774, 81 N.W.2d 205 (1957).

Filing of plat is dedication of streets shown thereon. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

Where a plat is filed by the undisputed owner and surrounding the land shown in the plat as continuous boundaries there appear the words "streets", it is equivalent to a deed in fee simple conveying that portion of the plat set apart as streets. City of Schuyler v. Verba, 120 Neb. 729, 235 N.W. 341 (1931).

Village's acceptance of plat passes fee title of streets and alleys from original owner to the municipality, and village is entitled to grass and other natural products grown thereon. Carroll v. Village of Elmwood, 88 Neb. 352, 129 N.W. 537 (1911).

Where land is platted, the fee simple title to the streets and alleys vests in city. Krueger v. Jenkins, 59 Neb. 641, 81 N.W. 844 (1900).

Where land is platted, the fee simple title to the streets and alleys vests in the public and said title is held in trust for the use to which it was dedicated. Jaynes v. Omaha Street Ry. Co., 53 Neb. 631, 74 N.W. 67 (1898).

A block designated on a plat as a park in the name of the "party signing and filing the plat" is a dedication thereof and does not imply a reservation of the block for private use. Ehmen v. Village of Gothenburg, 50 Neb. 715, 70 N.W. 237 (1897).

The acknowledgment and recording of a plat by owner is equivalent to a deed in fee simple to the public to such portion of premises so platted. Lincoln Land Co. v. Ackerman, 24 Neb. 46, 38 N.W. 25 (1888).

2. Miscellaneous

Where lands are platted pursuant to this section and are vacated by written instrument, such vacation divests all public rights therein and the streets so vacated become the property of owners of the adjoining lots. Hart v. Village of Ainsworth, 89 Neb. 418, 131 N.W. 816 (1911).

Where no plat is signed, acknowledged, certified, or filed and the acts of the owner are relied upon to show a dedication of a street by the owners, the intention must be clearly shown that the owner has abandoned the use to the public. City of Omaha v. Hawver, 49 Neb. 1, 67 N.W. 891 (1896).

Where the question whether a block within a plat designated as a park was dedicated to the public, thereby placing title thereto in a city, is once decided by the highest court of the state, such decision will ordinarily be binding in federal courts. Ehmen v. City of Gothenburg, 200 F. 564 (8th Cir. 1912).



17-418 - Additions; streets and alleys.

17-418. Additions; streets and alleys.

Streets and alleys laid out in any addition to any city or village shall be continuous with and correspond in direction and width to the streets and alleys of the city or village to which they are in addition.



17-419 - Additions; plat; how vacated; approval required.

17-419. Additions; plat; how vacated; approval required.

Any such plat may be vacated after approval of the governing body by the proprietors thereof, at any time before the sale of any lots therein, by a written instrument declaring the same to be vacated. Such written instrument shall be approved by the governing body and shall be duly executed, acknowledged or proved, and recorded in the same office with the plat to be vacated. The execution and recording of such writing shall operate to destroy the force and effect of the recording of the plat so vacated and to divest all public rights in the streets, alleys, commons, and public grounds laid out or described in such plat. In cases when any lots have been sold, the plat may be vacated, as herein provided, by all the owners of lots in such plat joining in the execution of the writing aforesaid.

Upon vacation of plat of addition to city of second class, property in streets vacated reverts to adjoining landowner. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

Effect of vacation of plat of street is discussed and determined. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Only those property owners whose property abuts on the vacated part of the street need join in the deed of vacation. Village of Hay Springs v. Hay Springs Commercial Co., 131 Neb. 170, 267 N.W. 398 (1936).



17-420 - Additions; plats; vacation of part; effect.

17-420. Additions; plats; vacation of part; effect.

Any part of a plat may be vacated under the provisions and subject to the conditions of section 17-419; Provided, such vacating does not abridge or destroy any of the rights and privileges of other proprietors in said plat. Nothing contained in this section shall authorize the closing or obstructing of any public highways laid out according to law.

Closing or obstruction of public highway is not authorized on vacation of plat. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

Effect of vacation of plat of street is discussed and determined. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

After dedication and acceptance of street, private proprietors of adjoining land cannot vacate or change the dedication. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

That part of this section that provides "nothing contained in this section shall authorize the closing or obstruction of any public highway laid out according to law", does not apply to nominal streets designated on plats which were never used as public highways. Village of Hay Springs v. Hay Springs Commercial Co., 131 Neb. 170, 267 N.W. 398 (1936).



17-421 - Additions; plat; vacation of part; rights of owners.

17-421. Additions; plat; vacation of part; rights of owners.

When any part of a plat shall be vacated as aforesaid, the proprietors of the lots so vacated may enclose the streets, alleys and public grounds adjoining said lots in equal proportions.

Vacated streets are the property of the proprietors of adjoining lots. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

Effect of vacation of plat of street is discussed and determined. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Constitutionality of this section stated not to be involved. Village of Hay Springs v. Hay Springs Commercial Co., 131 Neb. 170, 267 N.W. 398 (1936).



17-422 - Additions; plat; vacation; recording.

17-422. Additions; plat; vacation; recording.

The county clerk in whose office the plats aforesaid are recorded shall write in plain, legible letters across that part of said plat so vacated, the word vacated, and also make a reference on the same to the volume and page in which the said instrument of vacation is recorded.



17-423 - Additions; plat; vacation; right of owner to plat.

17-423. Additions; plat; vacation; right of owner to plat.

The owner of any lots in a plat so vacated may cause the same and a proportionate part of adjacent streets and public grounds to be platted and numbered by the county surveyor. When such plat is acknowledged by such owner, and is recorded in the record office of the county, such lots may be conveyed and assessed by the numbers given them on such plat.



17-424 - Additions; plat; failure to execute and record; power of county clerk; costs; collection.

17-424. Additions; plat; failure to execute and record; power of county clerk; costs; collection.

Whenever the original owners or proprietors of any subdivision of land as contemplated in sections 17-415 and 17-416, have sold or conveyed any part thereof or invested the public with any rights therein, and have failed and neglected to execute and file for record a plat as provided in said sections, the county clerk shall notify some or all of such owners and proprietors by mail or otherwise, and demand an execution of said plat as provided. If such owners or proprietors, whether notified or not, fail and neglect to execute and file for record said plat, for thirty days after the issuance of such notice, the clerk shall cause the plat of such subdivision to be made, and also any surveying necessary therefor. Such plat shall be signed and acknowledged by the clerk, who shall certify that he executed it by reason of the failure of the owners or proprietors named to do so, and filed for record. When so filed for record, it shall have the same effect for all purposes as if executed, acknowledged and recorded by the owners or proprietors themselves. A correct statement of the costs and expenses of such plat, surveying and recording, verified by oath, shall be by the clerk laid before the first session of the county board, who shall allow the same and order the same to be paid out of the county treasury, and shall at the same time assess the said amount, pro rata, upon all several subdivisions of said tract, lot or parcel so subdivided. Such assessment shall be collected with and in like manner as the general taxes, and shall go to the county general fund; or the board may direct suit to be brought in the name of the county, before any court having jurisdiction, to recover of the original owners or proprietors, or either of them, the cost and expense of procuring and recording such plat.



17-425 - Land less than forty acres; ownership in severalty; county clerk may plat.

17-425. Land less than forty acres; ownership in severalty; county clerk may plat.

Whenever any congressional subdivision of land of forty acres or less or any lot or subdivision is owned by two or more persons in severalty, and the description of one or more of the different parts or parcels thereof cannot, in the judgment of the county clerk, be made sufficiently certain and accurate for the purpose of assessment and taxation without noting the metes and bounds of the same, the clerk shall require and cause to be made and recorded a plat of such tract or lot of land with its several subdivisions, in accordance with the provisions of section 17-415; and he shall proceed in such cases according to the provisions of section 17-424; and all the provisions of such section in relation to the plats of cities and villages, and so forth, shall govern as to the tracts and parcels of land in this section referred to.

This section has nothing to do with incorporation of cities and villages and, though a method is provided for vacation of plat hereunder, such act of vacating does not have the effect of disconnecting land from a municipality. Kershaw v. Jansen, 49 Neb. 467, 68 N.W. 616 (1896).



17-426 - Additions; lots; sale before platting; penalty.

17-426. Additions; lots; sale before platting; penalty.

Any person who shall dispose of, or offer for sale or lease, any lots in any town, or addition to any town or city, until the plat thereof has been duly acknowledged and recorded as provided in section 17-416, shall forfeit and pay fifty dollars for each lot and part of lot sold or disposed of, leased or offered for sale.

Platting is required before county board can establish a village. State ex rel. Schoonover v. Crabill, 136 Neb. 819, 287 N.W. 669 (1939).



17-501 - Cities of the second class and villages; powers; board of public trust; members; duties.

17-501. Cities of the second class and villages; powers; board of public trust; members; duties.

Cities of the second class and villages shall be bodies corporate and politic, and shall have power (1) to sue and be sued; (2) to contract or be contracted with; (3) to acquire and hold real and personal property within or without the limits of the city or village, for the use of the city or village, convey property, real or personal, and lease, lease with option to buy, or acquire by gift or devise real or personal property; and (4) to receive and safeguard donations in trust and may, by ordinance, supervise and regulate such property and the principal and income constituting the foundation or community trust property in conformity with the instrument or instruments creating such trust. The city council of any city of the second class, or the board of trustees of any village, may elect a board of five members, to be known as a board of public trust, who shall be residents of such city or village and whose duties shall be defined by ordinance and who shall have control and management of such donations in trust, in conformity with such ordinance; except that at the time of the establishment of the board of public trust, one member shall be elected for a term of one year, one for a term of two years, one for a term of three years, one for a term of four years, and one for a term of five years, and thereafter one member shall be elected each year for a term of five years. Vacancies in the membership of the board shall be filled in like manner as regular members of the board are elected.

Right of city to employ special counsel may be implied from power to sue and be sued. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).

Village may bring suit in equity to declare a stockyard a public nuisance and to enjoin the same. Village of Kenesaw v. Chicago, B. & Q. R. R. Co., 91 Neb. 619, 136 N.W. 990 (1912).

Power of city of second class to contract is not made dependent upon its having previously provided funds with which to pay for that which it contracts. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-502 - Seal; other powers.

17-502. Seal; other powers.

Such cities or villages shall have a common seal, which they may change and alter at pleasure, and such other powers as may be conferred by law.



17-503 - Real property; sale; exception; procedure; remonstrance; procedure; hearing.

17-503. Real property; sale; exception; procedure; remonstrance; procedure; hearing.

(1) Except as provided in section 17-503.01, the power of any city of the second class or village to convey any real property owned by it, including land used for park purposes and public squares, except real property used in the operation of public utilities, shall be exercised by resolution directing the sale at public auction or by sealed bid of such property and the manner and terms thereof, except that such property shall not be sold at public auction or by sealed bid when:

(a) Such property is being sold in compliance with the requirements of federal or state grants or programs;

(b) Such property is being conveyed to another public agency; or

(c) Such property consists of streets and alleys.

(2) The governing body of any such city or village may establish a minimum price for real property at which bidding shall begin or shall serve as a minimum for a sealed bid.

(3) After the passage of the resolution directing the sale, notice of all proposed sales of property described in subsection (1) of this section and the terms thereof shall be published once each week for three consecutive weeks in a legal newspaper published in or of general circulation in such city or village.

(4) If within thirty days after the third publication of the notice a remonstrance against such sale is signed by registered voters of the city or village equal in number to thirty percent of the registered voters of the city or village voting at the last regular municipal election held therein and is filed with the governing body of such city or village, such property shall not then, nor within one year thereafter, be sold. If the date for filing the remonstrance falls upon a Saturday, Sunday, or legal holiday, the signatures shall be collected within the thirty-day period, but the filing shall be considered timely if filed or postmarked on or before the next business day. Upon the receipt of the remonstrance, the governing body of such city or village, with the aid and assistance of the election commissioner or county clerk, shall determine the validity and sufficiency of signatures on the remonstrance. The governing body of such city or village shall deliver the remonstrance to the election commissioner or county clerk by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Upon receipt of the remonstrance, the election commissioner or county clerk shall issue to the governing body a written receipt that the remonstrance is in the custody of the election commissioner or county clerk. The election commissioner or county clerk shall compare the signature of each person signing the remonstrance with the voter registration records to determine if each signer was a registered voter on or before the date on which the remonstrance was filed with the governing body. The election commissioner or county clerk shall also compare the signer's printed name, street and number or voting precinct, and city, village, or post office address with the voter registration records to determine whether the signer was a registered voter. The signature and address shall be presumed to be valid only if the election commissioner or county clerk determines that the printed name, street and number or voting precinct, and city, village, or post office address matches the registration records and that the registration was received on or before the date on which the remonstrance was filed with the governing body. The determinations of the election commissioner or county clerk may be rebutted by any credible evidence which the governing body finds sufficient. The express purpose of the comparison of names and addresses with the voter registration records, in addition to helping to determine the validity of the remonstrance, the sufficiency of the remonstrance, and the qualifications of the signer, shall be to prevent fraud, deception, and misrepresentation in the remonstrance process. Upon completion of the comparison of names and addresses with the voter registration records, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name and address of each signer found not to be a registered voter and the signature page number and line number where the name is found, and if the reason for the invalidity of the signature or address is other than the nonregistration of the signer, the election commissioner or county clerk shall set forth the reason for the invalidity of the signature. If the election commissioner or county clerk determines that a signer has affixed his or her signature more than once to the remonstrance and that only one person is registered by that name, the election commissioner or county clerk shall prepare in writing a certification under seal setting forth the name of the duplicate signature and shall count only the earliest dated signature. The election commissioner or county clerk shall certify to the governing body the number of valid signatures necessary to constitute a valid remonstrance. The election commissioner or county clerk shall deliver the remonstrance and the certifications to the governing body within forty days after the receipt of the remonstrance from the governing body. The delivery shall be by hand carrier, by use of law enforcement officials, or by certified mail, return receipt requested. Not more than twenty signatures on one signature page shall be counted.

The governing body shall, within thirty days after the receipt of the remonstrance and certifications from the election commissioner or county clerk, hold a public hearing to review the remonstrance and certifications and receive testimony regarding them. The governing body shall, following the hearing, vote on whether or not the remonstrance is valid and shall uphold the remonstrance if sufficient valid signatures have been received.

(5) Real estate now owned or hereafter owned by a city of the second class or a village may be conveyed without consideration to the State of Nebraska for state armory sites or, if acquired for state armory sites, shall be conveyed strictly in accordance with the conditions of sections 18-1001 to 18-1006.

(6) Following (a) passage of the resolution directing a sale, (b) publishing of the notice of the proposed sale, and (c) passing of the thirty-day right-of-remonstrance period, the property shall then be sold. Such sale shall be confirmed by passage of an ordinance stating the name of the purchaser and terms of the sale.

Attempted sale of real estate without compliance with this section is void. Oman v. City of Wayne, 149 Neb. 303, 30 N.W.2d 921 (1948).

Question raised but not decided as to validity of conveyance from nominal purchaser at tax sale where city was real owner of title. Taxpayers' League of Wayne County v. Wightman, 139 Neb. 212, 296 N.W. 886 (1941).



17-503.01 - Real property less than five thousand dollars; sale; procedure.

17-503.01. Real property less than five thousand dollars; sale; procedure.

Section 17-503 shall not apply to the sale of real property if the authorizing resolution directs the sale of real property, the total fair market value of which is less than five thousand dollars. Following passage of the resolution directing the sale of the property, notice of the sale shall be posted in three prominent places within the city or village for a period of not less than seven days prior to the sale of the property. The notice shall give a general description of the property offered for sale and state the terms and conditions of sale. Confirmation of the sale by passage of an ordinance may be required.



17-503.02 - Personal property; sale; procedure; other conveyance.

17-503.02. Personal property; sale; procedure; other conveyance.

(1) The power of any city of the second class or village to convey any personal property owned by it shall be exercised by resolution directing the sale and the manner and terms of the sale. Following passage of the resolution directing the sale of the property, notice of the sale shall be posted in three prominent places within the city or village for a period of not less than seven days prior to the sale of the property. If the fair market value of the property is greater than five thousand dollars, notice of the sale shall also be published once in a legal newspaper published in or of general circulation in such city or village at least seven days prior to the sale of the property. The notice shall give a general description of the property offered for sale and state the terms and conditions of sale.

(2) Personal property may be conveyed notwithstanding the procedure in subsection (1) of this section when (a) such property is being sold in compliance with the requirements of federal or state grants or programs or (b) such property is being conveyed to another public agency.



17-504 - Corporate name; process; service.

17-504. Corporate name; process; service.

The corporate name of each city of the second class or village shall be the City (or Village) of .........., and all and every process and notice whatever affecting such corporation shall be served in the manner provided for service of a summons in a civil action.

Service upon mayor by registered mail in workmen's compensation case was good. Clark v. Village of Hemingford, 147 Neb. 1044, 26 N.W.2d 15 (1947).

The chairman of village board has no authority to waive issuance and service of summons and enter voluntary appearance without the official authority of the board. Anstine v. State, 137 Neb. 148, 288 N.W. 525 (1939).

Service of process upon a municipal corporation is had by service upon the mayor or chairman, and in his absence upon the clerk, and in absence of such officers, by leaving a certified copy at the office of the clerk, which service brings the corporation and not the official into court. Fogg v. Ellis, 61 Neb. 829, 86 N.W. 494 (1901); Chicago, B. & Q. R. R. Co. v. Hitchcock County, 60 Neb. 722, 84 N.W. 97 (1900).



17-505 - Ordinances, rules, and regulations; enactment; enforcement.

17-505. Ordinances, rules, and regulations; enactment; enforcement.

In addition to their special powers, cities of the second class and villages shall have the power to make all such ordinances, bylaws, rules, regulations, and resolutions, not inconsistent with the laws of the state, as may be expedient for maintaining the peace, good government, and welfare of the corporation and its trade, commerce, and manufactories, and to enforce all ordinances by inflicting fines or penalties for the breach thereof, not exceeding five hundred dollars for any one offense, recoverable with costs.

Municipality may enact ordinance imposing duty on gas company of keeping in repair and maintaining all pipelines. Clough v. North Central Gas Co., 150 Neb. 418, 34 N.W.2d 862 (1948).

Cities of the second class have power to make ordinances that punish operators of motor vehicles on city streets. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).

Powers conferred upon villages and cities are not extended to board of health. State v. Temple, 99 Neb. 505, 156 N.W. 1063 (1916).

Payment of occupation tax under prior ordinance would not prevent prosecution for engaging in operation of billiard and pool room under later ordinance requiring a license. McCarter v. City of Lexington, 80 Neb. 714, 115 N.W. 303 (1908).

Municipality may grant the use of its streets to telephone company for its poles and lines, which right is a public use and not a special privilege, and, when company makes expenditures relying on an ordinance granting such use, city authorities cannot subsequently impose additional arbitrary burdens. City of Plattsmouth v. Nebraska Telephone Co., 80 Neb. 460, 114 N.W. 588 (1908).

Ordinance attempting to make it unlawful to keep any card table or permit card playing in any place of business was not authorized by this section. In re Sapp, 79 Neb. 781, 113 N.W. 261 (1907).

Village boards have power by ordinance to license and regulate billiard and pool rooms. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).

Village cannot enforce its ordinances both by fine and imprisonment, nor by imprisonment alone except as a means of enforcing the payment of the fine. Bailey v. State of Nebraska, 30 Neb. 855, 47 N.W. 208 (1890).



17-506 - Property tax; amount of levy authorized.

17-506. Property tax; amount of levy authorized.

Cities of the second class and villages shall have power to levy taxes for general revenue purposes in any one year not to exceed thirty-five cents on each one hundred dollars upon the taxable value of all the taxable property in such cities and villages. The valuation of such property shall be ascertained from the books or assessment rolls of the county assessor.

After the passage of the appropriation bill, power to contract is determined by the amounts appropriated therein plus amounts on hand of previous levies and previous appropriations. LeBarron v. City of Harvard, 129 Neb. 460, 262 N.W. 26 (1935).

A city can levy taxes for city purposes only on property within the city and the property is taxed when the levy is made. State ex rel. Hinson v. Nickerson, 99 Neb. 517, 156 N.W. 1039 (1916).

A village is authorized to levy taxes to pay a judgment for such construction of a light plant, even though a maximum amount of taxes has been theretofore assessed for payment of bonds and general purposes. Village of Oshkosh v. State of Nebraska ex rel. Fairbanks, Morse & Co., 20 F.2d 621 (8th Cir. 1927).

City can acquire waterworks and levy tax to pay for same, without a prior appropriation therefor, as the power to purchase and levy a tax for such purpose comes within the statutory exception. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-507 - Other taxes; power to levy.

17-507. Other taxes; power to levy.

Second-class cities and villages shall have power to levy any other tax or special assessment authorized by law.

When bonds are lawfully issued, municipality has authority to levy tax for their payment. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Where improvements are made, special assessments may be levied by the council to pay for the same by resolution under terms of this section. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).

Though municipality can only levy taxes authorized and has no inherent power to levy a tax, the power may be implied from express power given to incur an obligation where the Legislature must have intended to furnish a means of payment. Union Pacific R. R. Co. v. Heuer, 97 Neb. 436, 150 N.W. 259 (1914).

The reducing of a water claim to judgment will not justify special taxes to pay the claim. State ex rel. Young v. Royse, 71 Neb. 1, 98 N.W. 459 (1904); State ex rel. Young v. Royse, 3 Neb. Unof. 262, 91 N.W. 559 (1902).

Under terms of prior act, municipality had authority to levy taxes to pay judgments on all taxable property within its boundaries and this section did not repeal the authority. Dawson County v. Clark, 58 Neb. 756, 79 N.W. 822 (1899).

Municipality is authorized to levy tax to pay judgment, and is not restricted in doing so by limitation on amount of bonds that could be issued to construct light plant. Village of Oshkosh v. State of Nebraska ex rel. Fairbanks, Morse & Co., 20 F.2d 621 (8th Cir. 1927).

This section provides power for cities of second class and villages to raise funds in addition to the general tax levy. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-508 - Streets; grading and repair, when; bridges and sewers; construction.

17-508. Streets; grading and repair, when; bridges and sewers; construction.

Second-class cities and villages shall have the power to provide for the grading and repair of any street, avenue or alley and the construction of bridges, culverts and sewers. No street, avenue or alley shall be graded unless the same shall be ordered to be done by the affirmative vote of two-thirds of the city council or board of trustees.

Cities of the second class are given the power to provide for the grading and repair of streets and the construction of culverts and sewers. Young v. City of Scribner, 171 Neb. 544, 106 N.W.2d 864 (1960).

Requirement of two-thirds vote is limited to orders for grading of streets. Village of Maxwell v. Booth, 161 Neb. 300, 73 N.W.2d 177 (1955).

Maintenance and repair of streets is a governmental function and the cost thereof must be paid from the general fund of the city. Thomson v. City of Chadron, 145 Neb. 316, 16 N.W.2d 447 (1944).

The making, improving, and repairing of streets relates to city's corporate interests only and it is liable for failure to maintain its streets in a safe condition. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).

Where municipality makes provisions for carrying off surface water by drains, it may not discontinue the same and leave lot owner in worse condition than before it constructed such drains. City of McCook v. McAdams, 76 Neb. 1, 106 N.W. 988 (1906), affirmed on rehearing 76 Neb. 7, 110 N.W. 1005 (1907), vacated on rehearing 76 Neb. 11, 114 N.W. 596 (1908); McAdams v. City of McCook, 71 Neb. 789, 99 N.W. 656 (1904).



17-508.01 - Streets; maintenance and repair; contracts with county authorized.

17-508.01. Streets; maintenance and repair; contracts with county authorized.

Where a city of the second class or village does not have sufficient funds to purchase equipment to maintain and keep its streets in repair, such city or village may contract with the county in which it is situated to have the county maintain and keep its streets in repair. The cost of such maintenance and repair shall be paid by such city or village to the county.



17-508.02 - Streets; grading and repair; bridges and sewers; tax limits.

17-508.02. Streets; grading and repair; bridges and sewers; tax limits.

Cities of the second class and villages shall have power to levy in any one year for such purposes not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within the limits of such cities and villages.



17-509 - Streets and malls; power to improve; districts.

17-509. Streets and malls; power to improve; districts.

The governing body of any city of the second class or village may grade, partially or to an established grade, change grade, curb, recurb, gutter, regutter, pave, gravel, regravel, macadamize, remacadamize, widen or narrow streets or roadways, resurface or relay existing pavement, or otherwise improve any streets, alleys, public grounds, public ways, entirely or partially, and streets which divide the city or village corporate area and the area adjoining the city or village; construct or reconstruct pedestrian walks, plazas, malls, landscaping, outdoor sprinkler systems, fountains, decorative water ponds, lighting systems, and permanent facilities; and construct sidewalks and improve the sidewalk space. These projects may be funded at public cost or by the levy of special assessments on the property especially benefited in proportion to such benefits, except as provided in sections 19-2428 to 19-2431. The governing body may by ordinance create paving, repaving, grading, curbing, recurbing, resurfacing, graveling, or improvement districts, to be consecutively numbered, which may include two or more connecting or intersecting streets, alleys, or public ways, and may include two or more of the improvements in one proceeding. All of the improvements which are to be funded by a levy of special assessment on the property especially benefited shall be ordered as provided in sections 17-510 to 17-512, unless the governing body improves a street which divides the city or village corporate area and the area adjoining the city or village. Whenever the governing body of any city of the second class or village improves any street which divides the city or village corporate area and the area adjoining the city or village, the governing body shall determine the sufficiency of petition as set forth in section 17-510 by the owners of the record title representing more than sixty percent of the front footage of the property directly abutting upon the street to be improved, rather than sixty percent of the resident owners. Whenever the governing body shall deem it necessary to make any of the improvements named in this section on a street which divides the city or village corporate area and the area adjoining the city or village, the governing body shall by ordinance create the improvement district pursuant to section 17-511 and the right of remonstrance shall be limited to owners of record title, rather than resident owners.

1. Power to improve

2. Creation of districts

3. Special assessments

4. Miscellaneous

1. Power to improve

General power to pave streets is conferred upon cities of the second class. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Cities of second class or villages can pave streets only by legally following one of three applicable methods. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

A public highway or public way, which a city has power to pave and levy a special assessment to pay the cost thereof, is a public highway within the corporate limits of the city as distinguished from a street, and such highway as is formally or impliedly dedicated to and accepted by the city. City of McCook v. Red Willow County, 133 Neb. 380, 275 N.W. 396 (1937).

Where statute authorizes city to pave streets but contains nothing to contrary, there arises an implication that the city is authorized to enter into contracts for the performance of the work and to pay for same by a general tax levy. Daniels v. City of Gering, 130 Neb. 443, 265 N.W. 416 (1936).

This section does not apply to nor govern the construction of temporary sidewalks or ungraded and unimproved streets. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).

City of second class has authority to pave its streets. Rooney v. City of So. Sioux City, 111 Neb. 1, 195 N.W. 474 (1923).

2. Creation of districts

The authority of the city will not be extended to include in the improvement a street not within the city limits and not forming a part or connected with state highway. Dorland v. City of Humboldt, 129 Neb. 477, 262 N.W. 22 (1935); Garver v. City of Humboldt, 120 Neb. 132, 231 N.W. 699 (1930).

Where three-fourths of the members of the council vote for ordinance creating paving district, the municipality is authorized to contract and appropriate money for grading and paving without vote of people. Wookey v. City of Alma, 118 Neb. 158, 223 N.W. 953 (1929).

3. Special assessments

Special assessments are levied on basis of benefits accruing to property and not on basis of cost of improvement immediately in front of property. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Legislative power to make special assessments is to be strictly construed. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Power to levy special assessments is subject to restrictions prescribed by statute. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Taxing authorities may not separate, reapportion, and reassess special assessments after the same have been once legally assessed without objection. Village of Winside v. Brune, 133 Neb. 80, 274 N.W. 212 (1937).

This section does not provide appeal to the district court from acts of the municipal board or council sitting as a board of equalization, but review may be had by error proceedings. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

Property owner has option under statute to pay assessment in installments as they accrue, with interest, or to pay balance of assessment at any time with interest to date. State ex rel. Todd v. Thomas, 127 Neb. 891, 257 N.W. 265 (1934).

It is mandatory and jurisdictional that one of the three methods stated be followed before such improvement may be lawfully made and, unless such municipality follows one of the methods, the assessments made are void. Musser v. Village of Rushville, 122 Neb. 128, 239 N.W. 642 (1931).

Resolution of necessity is not jurisdictional, nor is the establishment of grade by ordinance required before letting of paving contract. Burrows v. Keebaugh, 120 Neb. 136, 231 N.W. 751 (1930).

A municipality may levy a special assessment on adjacent cemetery property to the extent of the benefits conferred therein by the improvement of a street. Greenwood Cemetery v. City of Wayne, 110 Neb. 300, 193 N.W. 734 (1923).

If board, in levying assessments to pay for sidewalks, does not take the benefits and damages resulting to the property into account and levies the total cost without regards thereto, the tax is void. Schneider v. Plum, 86 Neb. 129, 124 N.W. 1132 (1910).

Estimate of cost by city engineer must be submitted and approved before council can levy special assessment for sidewalk. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

4. Miscellaneous

Where a city issues bonds designated as paving district bonds, and neither the bonds nor the ordinance authorizing them provide that the bonds shall be payable only out of special assessments, the bonds are general obligations of the city which authorize the levy of a general tax to pay the same. Alexander v. Bailey, 108 Neb. 717, 189 N.W. 365 (1922).



17-510 - Streets; improvement district; creation by petition; denial; assessments.

17-510. Streets; improvement district; creation by petition; denial; assessments.

Whenever a petition signed by the owners of the record title representing more than sixty percent of the front footage of the property directly abutting upon the street, streets, alley, alleys, public way, or public grounds proposed to be improved, shall be presented and filed with the city clerk or village clerk, petitioning therefor, the governing body shall by ordinance create a paving, graveling, or other improvement district or districts, and shall cause such work to be done or such improvement to be made, and shall contract therefor, and shall levy assessments on the lots and parcels of land abutting on or adjacent to such street, streets, alley, or alleys especially benefited thereby in such district in proportion to such benefits, except as provided in sections 19-2428 to 19-2431, to pay the cost of such improvement. The governing body shall have the discretion to deny the formation of the proposed district when the area has not previously been improved with a water system, sewer system, and grading of streets. If the governing body should deny a requested improvement district formation, it shall state the grounds for such denial in a written letter to interested parties.

Property owner has no constitutional right to notice and hearing upon the formation of the district. Kriz v. Klingensmith, 176 Neb. 205, 125 N.W.2d 674 (1964).

Method is provided for commencing proceedings for paving upon petition of abutting property owners. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

All property in improvement district which either abuts on or is adjacent to improvement made is liable for assessments unless exempted. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Property abutting on street containing "T" intersections was subject to assessment to extent benefited. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Procedure under this section must be initiated by petition of resident owners. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Action of governing board to pave may be initiated by petitions signed by sixty percent of the resident owners of abutting property. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

Though petition for paving was not signed by three-fifths of the resident owners of the property subject to assessment, the ordinance was valid under statute empowering the city council by the assent of the three-fourths of its members to make the improvement without a petition. City of Superior v. Simpson, 114 Neb. 698, 209 N.W. 505 (1926).

Provision requiring the petition of three-fifths of the resident owners or a three-fourths vote of council or board of trustees does not apply to temporary sidewalks on an unimproved and ungraded street. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).



17-511 - Streets; improvement by ordinance; objections; time of filing.

17-511. Streets; improvement by ordinance; objections; time of filing.

Whenever the governing body deems it necessary to make the improvements in section 17-509 which are to be funded by a levy of special assessment on the property especially benefited, such governing body shall by ordinance create a paving, graveling, or other improvement district and, after the passage, approval, and publication of such ordinance, shall publish notice of the creation of any such district for six days in a legal newspaper of the city or village if it is a daily newspaper or for two consecutive weeks if it is a weekly newspaper. If no legal newspaper is published in the city or village, the publication shall be in a legal newspaper of general circulation in the city or village. If the owners of the record title representing more than fifty percent of the front footage of the property directly abutting on the street or alley to be improved file with the city clerk or the village clerk within twenty days after the first publication of such notice written objections to the creation of such district, such improvement shall not be made as provided in such ordinance, but such ordinance shall be repealed. If objections are not filed against the district in the time and manner prescribed in this section, the governing body shall immediately cause such work to be done or such improvement to be made, shall contract for the work or improvement, and shall levy assessments on the lots and parcels of land abutting on or adjacent to such street or alley especially benefited in such district in proportion to such benefits to pay the cost of such improvement.

Separate and distinct method for initiating paving project is provided by this section. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Requirements of this section compared with similar requirements applicable to first-class cities. Danielson v. City of Bellevue, 167 Neb. 809, 95 N.W.2d 57 (1959).

Property abutting on "T" intersection was liable for special assessments. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Cost of paving intersections should be assessed upon all the taxable property of city. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Creation of paving district must be ordered by ordinance. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Constitutionality upheld against claim of failure of lawful classification and violation of due process. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Where paving district is created by ordinance without petition, majority of resident owners of directly abutting property may file objections and prevent such paving. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

In case of objection by one joint tenant in which the other joint tenant has not joined, rebuttable presumption arises that the one objecting represents the entire property. Bonner v. City of Imperial, 149 Neb. 721, 32 N.W.2d 267 (1948).

An ordinance specifying a street or part of street to be paved, sufficiently describes a paving district and such street or part of street and abutting property therein constitute the paving district. Chittenden v. Kibler, 100 Neb. 756, 161 N.W. 272 (1917).



17-512 - Streets; main thoroughfares; improvement by ordinance; assessments.

17-512. Streets; main thoroughfares; improvement by ordinance; assessments.

The council or board of trustees shall have power by a three-fourths vote of all members of such council or board of trustees to enact an ordinance creating a paving, graveling or other improvement district, and to order such work to be done without petition upon any federal or state highways in the city or village or upon a street or route, designated by the mayor and council or board of trustees as a main thoroughfare, that connects to either a federal or state highway or a county road, and shall contract therefor, and shall levy assessments on the lots and parcels of land abutting on or adjacent to such street, alley or alleys, especially benefited thereby in such district in proportion to such benefits, to pay the cost of such improvement.

Another method for initiating paving proceedings is provided by this section. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Power is granted to enact an ordinance creating a paving district. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Main thoroughfare must connect at both ends with state highway system. Manners v. City of Wahoo, 153 Neb. 437, 45 N.W.2d 113 (1950).

If three-fourths of all the members of council vote for improvement, the filing of the petition for the improvement by three-fourths of the resident owners of the property subject to the assessment is not necessary. Carr v. City of Lexington, 103 Neb. 293, 171 N.W. 920 (1919).

Under terms of former act, petition for improvement was not necessary and, upon a three-fourths vote of all the members of the council assenting to make the improvement, could create a paving district and levy special assessment to pay for the same. Fitzgerald v. Sattler, 102 Neb. 665, 168 N.W. 599 (1918).



17-513 - Streets; improvement; petitions and protests; sufficiency; how determined; appeal.

17-513. Streets; improvement; petitions and protests; sufficiency; how determined; appeal.

Before proceeding with any such improvement the sufficiency of the protests or petitions or of the existence of the required facts and conditions shall be determined by the city council or board of trustees at a hearing of which notice shall be given to all persons who may become liable for assessments by one publication in each of two successive weeks in a newspaper having general circulation in the city or village. Appeal from the action of the city council or board of trustees may be made to the district court of the county in which the proposed district is situated. The sufficiency of the protests or petitions referred to in sections 17-510 and 17-511, as to the ownership of the property, shall be determined by the record in the office of the county clerk or register of deeds at the time of the adoption of said ordinance. In determining the sufficiency of the petitions or objections, intersections shall be disregarded, and any lot or ground owned by the city shall not be counted for or against such improvement.

Sufficiency of paving petition is to be determined by record at time of adoption of ordinance. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).



17-514 - Streets; improvement; assessments; certification to county treasurer.

17-514. Streets; improvement; assessments; certification to county treasurer.

All assessments shall be a lien on the property on which levied from the date of levy, and shall thereupon be certified by direction of the council or board of trustees to the treasurer of such city or village for collection. Except as provided in section 18-1216, such assessment shall be due and payable to such treasurer until the first day of November thereafter, or until the delivery of the tax list for such year to the treasurer of the county in which such city or village may be situated, at and after which time the same shall be due and payable to such county treasurer. The council or board of trustees of such city or village shall, within the time provided by law, cause such assessments, or portion thereof then remaining unpaid, to be certified to the county clerk of the county for entry upon the proper tax lists. If the city or village treasurer collects any assessment or portion thereof so certified while the same shall be payable to the county treasurer, the city or village treasurer shall certify the assessment or portion thereof to the county treasurer at once, and the county treasurer shall correct the record to show such payment.

Special assessments are a lien from date of levy. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

Special assessments on real property are a lien inferior to lien of general taxes, and where property is sold at a tax foreclosure to satisfy lien of general taxes, title passes to a purchaser by such sale, free and clear of all special assessment liens. Polenz v. City of Ravenna, 145 Neb. 845, 18 N.W.2d 510 (1945).



17-515 - Streets and malls; improvement; assessments; interest; when delinquent; payment in installments.

17-515. Streets and malls; improvement; assessments; interest; when delinquent; payment in installments.

(1) All such assessments, except for paving, repaving, construction of malls and plazas, and the landscaping and permanent facilities thereof, graveling, or curbing and guttering, shall draw interest until the same become delinquent, at a rate set by the city council or board of trustees from the date of levy, and shall become delinquent on the first day of May subsequent to the date of levy, and shall thereafter draw interest at a rate not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature.

(2) Such assessments for paving, repaving, construction of malls and plazas, and the landscaping and permanent facilities thereof, or curbing and guttering shall become delinquent in equal annual installments over such period of years, not to exceed fifteen, as the council or board of trustees may determine at the time of making the levy, the first such equal installment to become delinquent in fifty days after the date of such levy.

(3) As to such assessments for graveling, one-third of the total amount assessed against each lot or parcel of land shall become delinquent in fifty days after the date of such levy; one-third in one year; and one-third in two years.

(4) Each of the installments, referred to in subsections (2) and (3) of this section, except the first, shall draw interest at a rate set by the city council or board of trustees, from the time of the aforesaid levy until the same shall become delinquent; and after the same becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon. Should there be three or more of such installments delinquent and unpaid on the same property, the city council or board of trustees may by resolution declare all future installments on such delinquent property to be due on a fixed future date. All of such installments may be paid at one time on any lot or land within fifty days from the date of the levy without interest and, if so paid, such lot or land shall be exempt from any lien or charge therefor.

A taxpayer has the option to pay the installments with interest as they become due or may pay balance thereon with interest before due. State ex rel. Todd v. Thomas, 127 Neb. 891, 257 N.W. 265 (1934).



17-516 - Streets and malls; improvement; paving bonds; warrants; interest; terms.

17-516. Streets and malls; improvement; paving bonds; warrants; interest; terms.

For the purpose of paying the cost of constructing, landscaping, and equipping malls and plazas, paving, repaving, macadamizing or graveling, curbing, guttering, or otherwise improving streets, avenues or alleys in any improvement district, the mayor and council or board of trustees shall have the power and may, by ordinance, cause to be issued bonds of the city or village to be called District Improvement Bonds of District No. ...., payable in not exceeding fifteen years from date, and to bear interest payable annually or semiannually with interest coupons attached or may issue its warrants, as other warrants are issued, to be called District Improvement Warrants of District No. ...., payable in the order of their number, to be issued in such denominations as may be deemed advisable, and to bear interest. When warrants are issued for the payment of such cost, special taxes and assessments shall be levied sufficient to pay such warrants and the interest thereon within three years from the date of issuance.



17-517 - Repealed. Laws 1963, c. 72, § 2.

17-517. Repealed. Laws 1963, c. 72, § 2.



17-518 - Streets; improvement; sinking fund; investment.

17-518. Streets; improvement; sinking fund; investment.

Pending final redemption of warrant or warrants, or bond or bonds for paving, the city or village treasurer is hereby authorized to invest such sinking fund in interest-bearing time certificates of deposit in depositories approved and authorized to receive county money, but in no greater amount in any depository than the same is authorized to receive deposits of county funds; and the interest arising from such certificate of deposit shall be credited to its respective sinking fund as hereinbefore provided.



17-519 - Streets; improvement; assessments against public lands; payment.

17-519. Streets; improvement; assessments against public lands; payment.

If in any second-class city or village, there shall be any real estate belonging to any county, school district or municipal or other quasi-municipal corporation, adjacent to or abutting upon the street or other public way whereon paving, repaving, graveling or other special improvement has been ordered, it shall be the duty of the board of county commissioners, board of education or other proper officers, to provide for the payment of such special assessments or taxes as may be assessed against the real estate so adjacent or abutting, or within such improvement district belonging to the county, school district or municipal or quasi-municipal corporation. In the event of the neglect or refusal so to do, the city or village may recover the amount of such special taxes or assessments in any proper action, and the judgment thus obtained may be enforced in the usual manner.

All property in improvement district which either abuts on or is adjacent to improvement made is liable for assessments unless exempted. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).



17-520 - Streets; improvement; intersections; property; assessment; Intersection Paving Bonds; warrants; interest; partial payments; final payments.

17-520. Streets; improvement; intersections; property; assessment; Intersection Paving Bonds; warrants; interest; partial payments; final payments.

For all paving and improvements of the intersections and areas formed by the crossing of streets, avenues or alleys, and one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska or the city or village, the assessment shall be made upon all of the taxable property of the city or village; and for the payment of such paving or improvements the mayor and council or the board of trustees are hereby authorized to issue paving bonds of the city or village, in such denominations as they deem proper to be called Intersection Paving Bonds payable in not to exceed fifteen years from the date of said bonds, and to bear interest payable annually or semiannually. Such bonds shall not be issued until the work is completed and then not in excess of the cost of said improvements. For the purpose of making partial payments as the work progresses in paving, repaving, macadamizing or graveling, curbing and guttering or improvements of streets, avenues, alleys or intersections and areas formed by the crossing of streets, avenues, or alleys, or one-half of the streets adjacent to real estate owned by the United States, the State of Nebraska or the city or village, warrants may be issued by the mayor and council, or the board of trustees, upon certificates of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof, and upon completion and acceptance of the work issue a final warrant for the balance of the amount due the contractor, which warrants shall be redeemed and paid upon the sale of bonds authorized by law. The city or village shall pay to the contractor interest, at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor. Nothing herein shall be construed as authorizing the mayor and council or board of trustees to pave or gravel any intersections or areas formed by the crossing of streets, avenues or alleys, unless in connection with one or more blocks of street paving or graveling of which the paving or graveling of such intersection or area shall form a part.

Statutory language includes "T" intersections. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).



17-521 - Streets; improvement; railways; duty to pave between rails.

17-521. Streets; improvement; railways; duty to pave between rails.

Any street or other railway company, occupying with any track any street, avenue or alley or portion thereof, which may be ordered paved, repaved, macadamized or graveled, may be charged with the expense of such improvement of said portion of such street, avenue or alley so occupied by it between its tracks, between its rails and for one foot beyond the outer rails; and the cost thereof may be collected and enforced against such company in such manner as may be provided by ordinance; or the mayor and council or board of trustees may by ordinance require such company to pave, repave, macadamize or gravel such portion of such street, avenue or alley occupied by said tracks and for one foot beyond its outside rails.



17-522 - Sidewalks; repair; cost; assessment; notice.

17-522. Sidewalks; repair; cost; assessment; notice.

(1) The mayor and city council of a city of the second class or board of trustees of a village may construct and repair sidewalks or cause the construction and repair of sidewalks in such manner as the mayor and city council or board of trustees deems necessary and assess the expense thereof on the property in front of which such construction or repairs are made, after having given notice (a) by publication in one issue of a legal newspaper of general circulation in such city or village and (b) by either causing a written notice to be served upon the occupant in possession of the property involved or to be posted upon such premises ten days prior to the commencement of such construction or repair. The powers conferred under this section are in addition to those provided in sections 17-509 to 17-521 and may be exercised without creating an improvement district.

(2) If the owner of any property abutting any street or avenue or part thereof fails to construct or repair any sidewalk in front of the owner's property within the time and in the manner as directed and requested by the mayor and council or board of trustees, after having received due notice to do so, the mayor and council or board of trustees may cause the sidewalk to be constructed or repaired and may assess the cost thereof against the property.

Law requires the village or city officer to use only reasonable diligence to keep the walks in a reasonably safe condition for the use by persons passing over them. Hupfer v. City of North Platte, 134 Neb. 585, 279 N.W. 168 (1938); Gates v. City of North Platte, 126 Neb. 785, 254 N.W. 418 (1934); Strubble v. Village of DeWitt, 81 Neb. 504, 116 N.W. 154 (1908).

The repair of sidewalks is at the cost of the owner. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).



17-523 - Sidewalks; temporary walks; construction; cost.

17-523. Sidewalks; temporary walks; construction; cost.

Second-class cities and villages shall have the power to provide for the laying of temporary plank, brick, stone or concrete sidewalks, upon the natural surface of the ground, without regard to grade, on streets not permanently improved, at a cost for plank walks not exceeding fifty cents a linear foot, or for brick, stone or concrete walks not exceeding one dollar and twenty-five cents a linear foot, and to provide for the assessment of the cost thereof on the property in front of which the same shall be laid.

This section governs the construction of temporary sidewalks on ungraded and unimproved streets. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).

The terms of this section provide for the construction of temporary, as distinguished from permanent, sidewalk improvements. Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).

The provisions for estimates are jurisdictional, and without compliance therewith, there is no authority for a special tax. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

A sidewalk is defined as that portion of a public highway which is set apart by dedication, ordinance, or otherwise for the use of pedestrians. City of Ord v. Nash, 50 Neb. 335, 69 N.W. 964 (1897).



17-524 - Streets and sidewalks; improvements; assessments; how made; collection.

17-524. Streets and sidewalks; improvements; assessments; how made; collection.

Assessments made under the provisions of sections 17-509 to 17-523 shall be made and assessed in the following manner:

(1) Such assessment shall be made by the council or board of trustees at a special meeting, by a resolution, taking into account the benefits derived or injuries sustained in consequence of such improvements, and the amount charged against the same, which, with the vote thereon by yeas and nays, shall be spread at length upon the minutes; and notice of the time of holding such meeting and the purpose for which it is to be held, shall be published in some newspaper published or of general circulation in said city or village at least four weeks before the same shall be held or, in lieu thereof, personal service may be had upon persons owning or occupying property to be assessed;

(2) All such assessments shall be known as special assessments for improvements, and shall be levied and collected as a separate tax, in addition to the taxes for general revenue purposes, and shall be placed on the tax roll for collection, subject to the same penalties and collected in like manner as other city or village taxes.

1. Authority to improve

2. Procedure for assessment

3. Review of proceedings

4. Enforcement

5. Miscellaneous

1. Authority to improve

Special assessments are levied on basis of benefits accruing to property and not on basis of cost of improvement immediately in front of property. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 662, 90 N.W.2d 282 (1958).

Property of railroad was taxable for all special benefits received. Chicago & N. W. Ry. Co. v. City of Seward, 166 Neb. 123, 88 N.W.2d 175 (1958).

Municipality cannot assess for public improvement adjacent property beyond the amount of the present benefit or its reasonably prospective benefit. Munsell v. City of Hebron, 117 Neb. 251, 220 N.W. 289 (1928).

City council has no authority to assess abutting lot owner with cost of paving that part of street taken by street railway. Wales v. Warren, 66 Neb. 455, 92 N.W. 590 (1902).

2. Procedure for assessment

Notice is provided by this section to taxpayer of levy of special assessments for paving. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Assessments may be made by resolution. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

This section designates the manner special assessments shall be made and does not give a village authority to reapportion or reassess special assessments. Village of Winside v. Brune, 133 Neb. 80, 274 N.W. 212 (1937).

The burden is on a person assailing an assessment as void for paving to prove the invalidating facts. City of Superior v. Simpson, 114 Neb. 698, 209 N.W. 505 (1926); Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).

Where the board failed to find the value of the property or mention damages sustained but did find the benefits and levy tax in that amount, there was to that extent substantial compliance with this section and the assessment was not void. Biggerstaff v. City of Broken Bow, 112 Neb. 4, 198 N.W. 156 (1924).

Railroad properties are assessed on the same basis as other abutting property notwithstanding their use. Chicago & N. W. Ry. Co. v. City of Albion, 109 Neb. 739, 192 N.W. 233 (1923).

Where personal notice is relied upon, it must be given in such time as to allow property owner a reasonable time to prepare for the hearing. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).

If it appears the board in levying the assessment did not take into account the benefits and damages resulting from the construction of the sidewalk and levied the total cost thereof without regard to such benefits and damages, the tax is void and may be enjoined. Schneider v. Plum, 86 Neb. 129, 124 N.W. 1132 (1910).

Provisions for engineers' estimates are jurisdictional and such estimates must be submitted and approved before council can levy special assessment for sidewalk against adjacent property. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

Notice of the time and purpose of holding of the meeting is jurisdictional, and equalization and levy, made without notice, is void. Cook v. Gage County, 65 Neb. 611, 91 N.W. 559 (1902).

3. Review of proceedings

This section does not provide for appeal to the district court from action of council sitting as a board of equalization in levying special assessments for paving, and review may be had only by error proceedings. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

4. Enforcement

Property owner has option to pay assessment in installments as they accrue with interest or to pay balance of assessment at any time with interest to date of payment. State ex rel. Todd v. Thomas, 127 Neb. 891, 257 N.W. 265 (1934).

While there is a distinction between taxes levied for sidewalk construction and taxes for general revenue, there is no difference in the method of enforcement. Wilson v. City of Auburn, 27 Neb. 435, 43 N.W. 257 (1889).

5. Miscellaneous

Cited but not discussed. Campbell v. City of Ogallala, 183 Neb. 238, 159 N.W.2d 574 (1968).

A special assessment can only be enjoined when the record shows some jurisdictional defect in the proceedings. Bemis v. McCloud, 4 Neb. Unof. 731, 97 N.W. 828 (1903).

Where no levy has been made by the council for sidewalk, no lien will be created even though the tax be certified to county board and entered as a tax against the property. Hall v. Moore, 3 Neb. Unof. 574, 92 N.W. 294 (1902).



17-525 - Occupation tax; power to levy; exceptions.

17-525. Occupation tax; power to levy; exceptions.

Second-class cities and villages shall have power to raise revenue by levying and collecting a license tax on any occupation or business within the limits of the city or village, and regulate the same by ordinance. The occupation tax shall be imposed in the manner provided in section 18-1208, except that section 18-1208 does not apply to an occupation tax subject to section 86-704. All such taxes shall be uniform in respect to the classes upon which they are imposed. All scientific and literary lectures and entertainments shall be exempt from such taxation, as well as concerts and other musical entertainments given exclusively by the citizens of the city or village.

1. Valid ordinance

2. Invalid ordinance

3. Miscellaneous

1. Valid ordinance

Penal provision of an occupation tax ordinance which provides for the enforcement and collection of tax by imposition of a fine is valid and enforceable. Western Union Telegraph Co. v. City of Franklin, 93 Neb. 704, 141 N.W. 819 (1913).

Village board may levy an occupation tax upon the practice of medicine. Village of Dodge v. Guidinger, 87 Neb. 349, 127 N.W. 122 (1910).

Payment of occupation tax under one ordinance did not prevent municipality from requiring a license to transact business of billiard and pool room under another ordinance. McCarter v. City of Lexington, 80 Neb. 714, 115 N.W. 303 (1908).

A village may impose a reasonable occupation tax upon telegraph companies doing business within its limits though such tax should be restricted so as not to include interstate or government business. Western Union Telegraph Co. v. Village of Wakefield, 69 Neb. 272, 95 N.W. 659 (1903).

Validity of an ordinance can be questioned only by one whose rights are directly affected thereby. Flick v. City of Broken Bow, 67 Neb. 529, 93 N.W. 729 (1903).

Village trustees are authorized to raise general revenue by levying and collecting a license tax on persons engaged in the business of conducting billiard and pool rooms. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).

A city may impose an occupation tax by ordinance upon a fire insurance company for the purpose of maintenance of a volunteer fire department. German-American Fire Ins. Co. v. City of Minden, 51 Neb. 870, 71 N.W. 995 (1897).

Cities of second class and villages are empowered to impose occupation tax on saloons in addition to the collecting of fees for license to sell liquor, but such tax cannot be made a condition precedent to the issuing of such license. State ex rel. Sage v. Bennett, 19 Neb. 191, 26 N.W. 714 (1886).

2. Invalid ordinance

Municipalities by ordinance must not make arbitrary classification of business for the purpose of levying occupation tax, and such tax must apply uniformly and not be so high as to be confiscatory. Speier's Laundry Co. v. City of Wilber, 131 Neb. 606, 269 N.W. 119 (1936).

Where salesman took orders for future delivery and later delivered such goods which had been shipped in original packages from outside of state, such acts are incident to interstate commerce and such business is not subject to an occupation tax. Purchase v. State of Nebraska, 109 Neb. 457, 191 N.W. 677 (1922).

Village board by ordinance could regulate but could not suppress billiard and pool halls. State ex rel. McMonies v. McMonies, 75 Neb. 443, 106 N.W. 454 (1906).

3. Miscellaneous

Occupation tax is a civil liability to be collected by levy and sale of property and not by imprisonment. State v. Green, 27 Neb. 64, 42 N.W. 913 (1889).



17-526 - Dogs and other animals; license tax; enforcement.

17-526. Dogs and other animals; license tax; enforcement.

Second-class cities and villages may, by ordinance entered at large on the proper journal or record of proceedings of such municipality, impose a license tax in an amount which shall be determined by the governing body of such second-class city or village for each dog or other animal, on the owners and harborers of dogs and other animals, and enforce the same by appropriate penalties, and cause the destruction of any dog or other animal, for which the owner or harborer shall refuse or neglect to pay such license tax. Any licensing provision shall comply with subsection (2) of section 54-603 for service animals. Such municipality may regulate, license, or prohibit the running at large of dogs and other animals and guard against injuries or annoyances therefrom and authorize the destruction of the same when running at large contrary to the provisions of any ordinance.



17-527 - Elections; rules governing; power to prescribe.

17-527. Elections; rules governing; power to prescribe.

Second-class cities and villages shall have power to prescribe the manner of conducting all municipal elections, and the return thereof, and for holding special elections for any purpose provided by law.



17-528 - Electricity; franchises and contracts; tax; sale by public service company to city.

17-528. Electricity; franchises and contracts; tax; sale by public service company to city.

Second-class cities and villages shall have power to grant a franchise for a period of not to exceed twenty-five years, to any person, company, corporation or association, whether publicly or privately owned, to furnish light and power to the residents, citizens and corporations doing business in such city or village, and to make contracts, for a period of not to exceed five years, with such person, company or association for the furnishing of light for the streets, lanes, alleys and other public places and property of said city or village, and the inhabitants thereof, the furnishing of electricity to pump water or similar services for such city or village and to levy a tax for the purpose of paying the costs of such lighting the streets, lanes, alleys and other public places and property of said city or village. No public service company, whether publicly or privately owned, shall sell to any city of the second class or village, now generating its own electric current for all or the major portion of its electric requirements, unless first authorized so to do by a vote of the electors of such city or village, in the same manner and subject to the same conditions as are set forth in section 18-412; Provided, that if no tax or issuance of bonds is required, any city of the second class or village may by resolution of the city council or board of trustees contract for the furnishing of electricity at retail to such city or village, or to any electric plant within such city or village, with any public power district, or an electric cooperative which cooperative has an approved retail service area adjoining such city or village.

This section was not applicable to specific contract authorized by the Constitution. City of O'Neill v. Consumers P. P. Dist., 179 Neb. 773, 140 N.W.2d 644 (1966).



17-528.01 - Repealed. Laws 1957, c. 33, § 2.

17-528.01. Repealed. Laws 1957, c. 33, § 2.



17-528.02 - Gas franchises; length; conditions; tax.

17-528.02. Gas franchises; length; conditions; tax.

Second-class cities and villages shall have power to grant a franchise, subject to the conditions of this section and section 17-528.03, for a period not exceeding twenty-five years to any person, company, or association, whether publicly or privately owned, and to his or its assigns, to lay and maintain gas mains, pipes, service, and all other necessary structures in the streets, lanes, alleys, and public places of such city or village for the purpose of transporting gas on, under, or along any streets, lanes, alleys, and public places of said city or village and for furnishing the same to the inhabitants thereof. Such city or village may make any reasonable regulation with reference to any person, firm, or corporation holding such franchise as to charges for such gas. Such city or village is authorized to contract, lease, or rent the gas plant from any person, firm, or corporation furnishing gas within such city or village. Such contract, lease or rental agreement shall not be for a period longer than five years. It may levy a tax to pay the rent under the above-mentioned lease or to pay for any gas used for street lighting or for other necessary purposes.

Right of regulation of rates to be charged for gas is reserved to municipality. Nebraska Natural Gas Co. v. City of Lexington, 167 Neb. 413, 93 N.W.2d 179 (1958).

Power to regulate rates is delegated to municipality but rates must not be confiscatory. Kansas-Nebraska Natural Gas Co. v. City of St. Edward, 167 Neb. 15, 91 N.W.2d 69 (1958).

City may make regulations with reference to holders of franchise for distribution of gas. City of Bayard v. North Central Gas Co., 164 Neb. 819, 83 N.W.2d 861 (1957).

City council is empowered to fix rates for the term of franchise. Kansas-Nebraska Natural Gas Co. v. City of St. Edward, 134 F.Supp. 809 (D. Neb. 1955).



17-528.03 - Electricity franchises; length; conditions; election, when required; exceptions.

17-528.03. Electricity franchises; length; conditions; election, when required; exceptions.

Second-class cities and villages shall have power to grant a franchise subject to the conditions of this section or section 17-528.02. Such franchise may run for a period not exceeding twenty-five years. It may be granted to any person, company, or association, whether publicly or privately owned, and to his or its assigns. Such franchise may permit it to erect and maintain poles, lines, wires, and conductors for electricity in the streets, lanes, alleys and public places of said city or village and for furnishing the same to the inhabitants thereof. Such franchise may establish the amount that may be charged during such period for electricity and provide that such city or village may, after such period, make any reasonable regulation with reference to any person, firm, or corporation holding such franchise either as to charges for electricity or otherwise. Such city or village is further authorized to contract, lease, or rent the plant, from any person, firm, or corporation, furnishing electricity, within such city or village, for power or the lighting of streets, lanes, alleys and public places of such city or village, but not for a period longer than five years. It may levy a tax for the purpose of paying the cost of such lighting of streets, lanes, alleys or public places of such city or village or to pay the rent under the above-mentioned lease. No public service company, whether publicly or privately owned, shall sell to any city of the second class or village, now generating its own electric energy for all or a major portion of its electric requirements, unless first authorized so to do by a vote of the electors of such city or village, in the same manner and subject to the same conditions as are set forth in section 18-412; Provided, that if no tax or issuance of bonds is required, any city of the second class or village may by resolution of the city council or board of trustees contract for the furnishing of electricity at retail to such city or village, or to any electric plant within such city or village, with any public power district, or an electric cooperative which cooperative has an approved retail service area adjoining such city or village.

This section was not applicable to specific contract authorized by the Constitution. City of O'Neill v. Consumers P. P. Dist., 179 Neb. 773, 140 N.W.2d 644 (1966).



17-529 - Watercourses; aqueducts; wells; regulation.

17-529. Watercourses; aqueducts; wells; regulation.

Second-class cities and villages shall have power (1) to establish and alter the channel of watercourses, and to wall them and cover them over, (2) to establish and regulate wells, cisterns and windmills, aqueducts and reservoirs of water, (3) to provide for filling the same, and (4) to erect and maintain a dike or dikes as protection against flood or surface waters.

City was authorized to erect and maintain a dike as protection against flood or surface waters. Gruntorad v. Hughes Bros. Inc., 161 Neb. 358, 73 N.W.2d 700 (1955).

A village has the right, under police power, to control lateral of irrigation ditch through one of its streets. Thornton v. Kingrey, 100 Neb. 525, 160 N.W. 871 (1916), affirmed on rehearing, 101 Neb. 631, 164 N.W. 561 (1917).

Where a municipality fills a channel with earth and fails to provide a sufficient outlet for passage of natural flood waters, damaging property, it is liable therefore. McClure v. City of Broken Bow, 81 Neb. 384, 115 N.W. 1081 (1908).



17-529.01 - Dikes; erection and maintenance; eminent domain; procedure.

17-529.01. Dikes; erection and maintenance; eminent domain; procedure.

In connection with the power to establish and alter the channel of watercourses and the power to erect and maintain dikes against flood waters and surface waters, such cities and villages shall be empowered to exercise the power of eminent domain to acquire easements and rights-of-way over real estate situated either within or not more than two miles outside the corporate limits of any such city or village, for the purpose of constructing either a ditch or a dike to prevent flooding of such city or village. The procedure for taking and condemning real estate for such purpose shall be exercised in the manner set forth in sections 76-704 to 76-724. In connection with such condemnation proceedings, the city or village shall be liable not only for the land actually taken but for consequential damages to other lands damaged by the construction of such improvement, and shall be authorized to pay such damages out of any available funds on hand or by the issuance of bonds as provided by law.

Exercise of powers of eminent domain and taxation were authorized for flood control project. Gruntorad v. Hughes Bros. Inc., 161 Neb. 358, 73 N.W.2d 700 (1955).



17-529.02 - Flood control projects; cooperation with United States; consent to requirements.

17-529.02. Flood control projects; cooperation with United States; consent to requirements.

Such cities and villages may cooperate with the United States Government in protecting against floods and enter into agreements with such government for that purpose. They may, in order to obtain federal funds for that purpose, consent to requirements of the Congress of the United States that such city or village (1) provide without cost to the United States all lands, easements and rights-of-way necessary for the construction of flood control projects, (2) hold and save the United States free and harmless from damages due to the construction works, and (3) maintain and operate all the flood control works after completion in accordance with regulations prescribed by the Secretary of the Army of the United States.

City is authorized to enter into agreements with United States to maintain and operate flood control projects. Gruntorad v. Hughes Bros. Inc., 161 Neb. 358, 73 N.W.2d 700 (1955).



17-529.03 - Flood control projects; removal to another site; definitions.

17-529.03. Flood control projects; removal to another site; definitions.

As used in sections 17-529.03 to 17-529.07: (1) The term old city or village shall mean a city of the second class or village at its old location, and is not used in the sense that it is another or different city or village after its removal to a new site; (2) the term new city or village shall mean a city of the second class or village at its new location, and is not used in the sense that it is another or different city or village than it was before its removal from an old site; (3) the term county board shall mean and include a board of county commissioners or a board of supervisors of a county, as the case may be; and (4) the term governing board shall mean the city council of a city of the second class, or the board of trustees of a village, as the case may be.



17-529.04 - Flood control projects; removal to another site; when authorized.

17-529.04. Flood control projects; removal to another site; when authorized.

Whenever the United States Government acquires by purchase or under eminent domain the entire site upon which a city of the second class or a village is located under any flood control project, such city or village may be removed to another site and retain its corporate identity by observing the procedure set out in sections 17-529.05 and 17-529.06.



17-529.05 - Flood control projects; removal to another site; petition; contents; order for hearing; notice.

17-529.05. Flood control projects; removal to another site; petition; contents; order for hearing; notice.

Whenever a petition is filed with the county clerk of any county, signed by either the governing board of any city of the second class or village or by one hundred or more electors of any city of the second class or village within such county setting forth: (1) That the United States Government has acquired, or is about to acquire, by purchase or eminent domain or both, the entire site upon which such city or village is located; (2) that the petitioners desire such city or village removed to another site and the corporate identity retained; (3) that a new site has been acquired, or contracted to be acquired, to which the old city or village can be removed; (4) that the petitioners intend to become residents of the new city or village when it is removed to the proposed new site; and (5) offer to pay all costs of the proceedings to effectuate such removal, the county board of such county shall enter an order setting such petition down for hearing not less than thirty nor more than sixty days after the filing of such petition, and shall cause notice thereof to be given by publication three successive weeks prior to such hearing in a legal newspaper of general circulation in such county.



17-529.06 - Flood control projects; removal to another site; hearing; entry of order.

17-529.06. Flood control projects; removal to another site; hearing; entry of order.

Upon the hearing, if the county board shall find that the statements set forth in the petition are true and that it is for the best interests of the old city or village to authorize such removal, it shall enter an order granting such petition.



17-529.07 - Flood control projects; removal to another site; order; effect.

17-529.07. Flood control projects; removal to another site; order; effect.

The order granting such petition shall have the following effect:

(1) The name and corporate identity of the old city or village shall be retained by the new city or village.

(2) The officers of the old city or village shall continue to be the officers of the new city or village until their successors are elected and qualified at the time and in the manner provided by law.

(3) The funds and property of the old city or village shall be retained by and belong to the new city or village.

(4) The proceeds from the sale or condemnation of municipally owned property of the old city or village shall accrue and be paid to the new city or village, except that any outstanding bonded indebtedness of or judgments against the old city or village shall be paid to the holders of such bonds or judgments who shall demand payment thereof and are not willing to permit such bonds or judgments to continue as an indebtedness due from the new city or village.

(5) The ordinances of the old city or village shall continue in full force and effect as the ordinances of the new city or village.

(6) The proceeds from the sale or condemnation of any public school buildings and grounds, either grade or high school or both, situated within the old city or village shall be used for the purchase and construction of a new school building and grounds at the new site, if the new site is located within the same school district as the old site, and if not, the proceeds shall be apportioned between the school district in which the new city or village is located and the school district in which the old city or village was located in the proportion that the actual valuation of the property purchased and condemned by the United States Government in such school district bears to the valuation of the property remaining in such school district not condemned or purchased by the United States Government.

(7) The proceeds from the sale or condemnation of any public buildings and grounds of any township in which the old city or village was located shall be used for the purchase and construction of similar buildings and grounds at the new site, if the new site is located within the same township as the old site, and if not, the proceeds shall be apportioned between the township in which the new city or village is located and the township in which the old city or village was located in the proportion that the actual valuation of the property purchased and condemned by the United States Government in such township bears to the actual valuation of the property remaining in such township not condemned or purchased by the United States Government.



17-529.08 - Flood control projects; bonds; interest; election; tax; levy.

17-529.08. Flood control projects; bonds; interest; election; tax; levy.

(1) For the purpose of paying the costs and expenses in implementing sections 17-529.01 and 17-529.02, cities of the second class and villages may borrow money or issue bonds in an amount not to exceed five percent of the taxable valuation of all the taxable property within such city or village according to the last preceding assessment thereof.

(2) Such cities or villages may levy and collect a general tax in the same manner as other municipal taxes are levied and collected in an amount sufficient to pay the interest and principal of the bonds referred to in subsections (1) and (3) of this section, as the same mature, upon the taxable value of all the taxable property within such city or village as shown upon the assessment roles, in addition to the sum authorized to be levied under section 17-506.

(3) No money shall be borrowed or bonds issued as referred to in subsections (1) and (2) of this section unless authorized by a majority of the legal votes cast for and against the proposition at an election held for that purpose. Notice of the election shall be given by publication in some newspaper published or of general circulation in such city or village for at least two weeks prior to the date of such election. The bonds shall be the bonds of such city or village, shall become due in not to exceed twenty years from their date of issue, and shall draw interest payable semiannually or annually.



17-530 - Waterworks; franchises; terms.

17-530. Waterworks; franchises; terms.

Second-class cities and villages shall have power to make contracts with and authorize any person, company or corporation to erect and maintain a system of waterworks and water supply, and to give such contractors the exclusive privilege for a term not exceeding twenty-five years to lay down in the streets and alleys of such city or village water mains and supply pipes, and to furnish water to such city or village, and the residents thereof, under such regulations as to price, supply, and rent of water meters, as the council or board of trustees may from time to time prescribe by ordinance for the protection of the city, village or people. The right to supervise and control such person, company or corporation shall not be waived or set aside.

An ordinance, contracting for supply of water and payment therefor with private water company, is valid even though not preceded by an appropriation to meet such water rentals. City of North Platte v. North Platte Water-Works Co., 56 Neb. 403, 76 N.W. 906 (1898).

City of second class is authorized to contract with third persons to erect and maintain a system of waterworks to supply water. North Platte Water-Works Company v. City of North Platte, 50 Neb. 853, 70 N.W. 393 (1897).

An agreement to rent more hydrants than the assessed valuation of property in a municipality will justify does not affect the validity of contract to erect and maintain a waterworks system. State ex rel. Tarr v. City of Crete, 32 Neb. 568, 49 N.W. 272 (1891).



17-531 - Waterworks; acquisition or construction authorized.

17-531. Waterworks; acquisition or construction authorized.

Second-class cities and villages shall have power to provide for the purchase of steam engines or fire-extinguishing apparatus and for a supply of water for the purpose of fire protection and public use and for the use of the inhabitants of such cities and villages by the purchase, erection or construction of a system of waterworks, water mains or extensions of any system of waterworks established or situated in whole or in part within such city or village, and for maintaining the same.

Contract for construction of waterworks was not ultra vires where city had authority to make it though part of funds were diverted from purpose for which voted. Chicago Bridge & Iron Works v. City of South Sioux City, 108 Neb. 827, 189 N.W. 367 (1922).

City engaged in a commercial enterprise is liable to public for its negligence the same as individuals. Reed v. Village of Syracuse, 83 Neb. 713, 120 N.W. 180 (1909).

There is no grant of power, either to a franchise corporation or to the city, in maintaining its own waterworks, to sell meters, or to compel consumers to supply themselves with meters. Albert v. Davis, 49 Neb. 579, 68 N.W. 945 (1896).



17-532 - Waterworks; private companies; compulsory connections.

17-532. Waterworks; private companies; compulsory connections.

Second-class cities and villages shall have power to require any person, firm or corporation operating any public water supply in such city or village to connect with and furnish water to such city or village from its mains located therein, and to provide by ordinance for connections of such mains with the mains or portion of water system constructed or operated by such city or village, under such regulations and under such penalties as may be prescribed therein.



17-533 - Waterworks; construction; bids.

17-533. Waterworks; construction; bids.

All contracts for the construction of any such work, or any part thereof, shall be let to the lowest responsible bidder therefor, and upon not less than twenty days' published notice of the terms and conditions upon which the contract is to be let having been given by publication in a newspaper published in said city or village, and if no newspaper is published therein, then in some newspaper published in the county; Provided, in all cases the council or board of trustees, as the case may be, shall have the right to reject any and all bids that may not be satisfactory to them.

Estimate of costs must be made and submitted by city engineer before council can make contract and such estimate cannot be raised by the engineer after the bids have been opened. Murphy v. City of Plattsmouth, 78 Neb. 163, 110 N.W. 749 (1907).

City is only authorized to contract after advertising for bids and with only such persons as tender a bid in response to such advertisement. Fairbanks, Morse & Co. v. City of North Bend, 68 Neb. 560, 94 N.W. 537 (1903).



17-534 - Waterworks; purchase or construction; bonds; interest; limitation; tax; approval of electors required; exception.

17-534. Waterworks; purchase or construction; bonds; interest; limitation; tax; approval of electors required; exception.

(1) Such cities or villages may borrow money or issue bonds in an amount not to exceed twelve percent of the taxable valuation of all the taxable property within such city or village according to the last preceding assessment thereof, for the purchase of steam engines or fire-extinguishing apparatus and for the purchase, construction, and maintenance of such waterworks, mains, portion, or extension of any system of waterworks or water supply or to pay for water furnished such city or village under contract, when authorized as is provided for by subsection (3) of this section.

(2) Such cities or villages may levy and collect a general tax in the same manner as other municipal taxes are levied and collected in an amount sufficient to pay the interest and principal of the bonds referred to in subsections (1) and (3) of this section, as the same mature, upon the taxable value of all the taxable property within such city or village as shown upon the assessment rolls, in addition to the sum authorized to be levied under section 17-506. All taxes raised by such a levy shall be retained in a fund known as the water fund.

(3) No money shall be borrowed or bonds issued as referred to in subsections (1) and (2) of this section unless authorized by a majority of the legal votes of such city or village cast for and against the proposition at an election held for that purpose. Notice of the election shall be given by publication in some newspaper published or of general circulation in such city or village for at least two weeks prior to the date of such election. The requirement of this section of a vote of the electors shall not apply when the proceeds of the bonds will be used solely for the maintenance, extension, improvement, or enlargement of any existing system of waterworks or water supply owned by the city or village and the bonds have been ordered issued by a vote of not less than three-fourths of all the city council or board of trustees as the case may be. The bonds shall be the bonds of such city or village and be called water bonds. They shall become due in not to exceed forty years from the date of issue and shall draw interest payable semiannually or annually.

1. Issuance of bonds

2. Levy of tax

3. Miscellaneous

1. Issuance of bonds

City has no power to issue bonds except as expressly authorized by statute. State ex rel. City of O'Neill v. Marsh, 121 Neb. 841, 238 N.W. 760 (1931).

Where council called bond election by resolution, rather than by ordinance, and where the resolution provided the election should be held at "the regular polling places in the city", such notice was sufficient as to the location of the polling place. State ex rel. City of O'Neill v. Marsh, 106 Neb. 547, 184 N.W. 135 (1921); Hurd v. City of Fairbury, 87 Neb. 745, 128 N.W. 638 (1910).

Where municipality voted bonds and entered into contract for sale thereof in strict conformity with the statute, and, before the bonds were issued, the Legislature by statute changed the terms of such bonds, the validity of the bonds issued containing the terms as so voted is not affected. State ex rel. City of Seward v. Marsh, 104 Neb. 159, 176 N.W. 92 (1920).

Bonds must be issued in conformity with the statute at the time of their issuance. Morgan v. City of Falls City, 103 Neb. 795, 174 N.W. 421 (1919).

A resolution for submission and notice of election duly passed by council providing "for the purpose of purchasing or erecting, constructing, etc.," of a system of waterworks will not be enjoined as submitting two alternative propositions to the voters. Hurd v. City of Fairbury, 87 Neb. 745, 128 N.W. 638 (1910).

Cities cannot issue bonds to aid private parties in construction of waterworks. Village of Grant v. Sherrill, 71 Neb. 219, 98 N.W. 681 (1904).

A notice for a bond election, published in each issue of a paper for five weeks, is sufficient although the first publication was only thirty-two days before such election. State ex rel. Village of Genoa v. Weston, 67 Neb. 385, 93 N.W. 728 (1903).

Valuation, as fixed by last preceding assessment, on the date when proposition for issuance of bonds is submitted to voters, fixes the maximum amount of bonds authorized to be issued. Chicago, B. & Q. Ry. Co. v. Village of Wilber, 63 Neb. 624, 88 N.W. 660 (1902).

Council of municipality by ordinance has no power to bind the city by the issuance of bonds and guaranteeing their payment beyond the authority expressly given by statute, and such statute should be strictly followed. Painter v. City of Norfolk, 62 Neb. 330, 87 N.W. 31 (1901).

The right to issue water bonds is limited by the assessed valuation as of the date of election thereon. State ex rel. City of Sutton v. Babcock, 24 Neb. 640, 39 N.W. 783 (1888).

Proposition to vote waterworks bonds may be submitted by resolution. State ex rel. City of York v. Babcock, 20 Neb. 522, 31 N.W. 8 (1886).

2. Levy of tax

Powers to levy a tax may be implied from the express power given to incur an obligation where the Legislature must have intended a tax to furnish payments therefrom. Union Pacific R. R. Co. v. Heuer, 97 Neb. 436, 150 N.W. 259 (1914).

City authorities will not be required by mandamus to levy tax for water supply in excess of limit existing at time contract is entered into. State ex rel. Young v. Royse, 71 Neb. 1, 98 N.W. 459 (1904); State ex rel. Young v. Royse, 3 Neb. Unof. 262, 91 N.W. 559 (1902).

3. Miscellaneous

Where a village fails to comply with the requirements essential to borrow money, such borrowing is illegal and void; yet, if the money is retained and subsequently devoted to legitimate municipal purposes, the municipality is liable therefor upon an implied contract, unless barred by statute of limitations. Nebraska State Bank Liquidation Assn. v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).



17-535 - Waterworks; construction and maintenance; acquisition of land beyond corporate limits; procedure.

17-535. Waterworks; construction and maintenance; acquisition of land beyond corporate limits; procedure.

For the purpose of erecting, constructing, locating, maintaining, or supplying such waterworks, mains, portion, or extension of any system of waterworks or water supply, any such city or village may go beyond its territorial limits and may take, hold, acquire rights, property, and real estate by purchase or otherwise, and may for this purpose, take, hold, and condemn any and all necessary property. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

A village is limited to taking only such property as is presently necessary for the purposes described in section 17-531. Engelhaupt v. Village of Butte, 248 Neb. 827, 539 N.W.2d 430 (1995).



17-536 - Waterworks; water supply; pollution; power to prevent.

17-536. Waterworks; water supply; pollution; power to prevent.

The jurisdiction of such city or village, to prevent any pollution or injury to the stream or source of water for the supply of such waterworks, shall extend fifteen miles beyond its corporate limits.

A village is limited to taking only such property as is presently necessary for the purposes described in section 17-531. Engelhaupt v. Village of Butte, 248 Neb. 827, 539 N.W.2d 430 (1995).



17-537 - Waterworks; rules and regulations.

17-537. Waterworks; rules and regulations.

The council or board of trustees of such cities and villages shall have power to make and enforce all needful rules and regulations in the construction, use, and management of such waterworks, mains, portion or extension of any system of waterworks or water supply and for the use of the water therefrom.



17-538 - Waterworks; use of water; rates or rental; collection.

17-538. Waterworks; use of water; rates or rental; collection.

Such cities and villages shall have the right and power to tax, assess, and collect from the inhabitants thereof such tax, rent or rates for the use and benefit of water used or supplied to them by such waterworks, mains, portion or extension of any system of waterworks or water supply as the council or board of trustees shall deem just or expedient; and all such water rates, taxes or rent shall be a lien upon the premises, or real estate, upon or for which the same is used or supplied; and such taxes, rents or rates shall be paid and collected and such lien enforced in such manner as the council or board of trustees shall by ordinance direct and provide.

The power to fix rates for furnishing water to city and inhabitants is vested in the municipality and such rates are presumed lawful and reasonable unless clearly shown to be confiscatory. McCook Waterworks Co. v. City of McCook, 85 Neb. 677, 124 N.W. 100 (1909).

Where title of ordinance did not refer to contract for "rental for hydrant" used in body of ordinance, though the ordinance authorized third party to construct and maintain water system and use the streets, such contract was void as to water rentals. Lincoln Land Co. v. Village of Grant, 57 Neb. 70, 77 N.W. 349 (1898).



17-539 - Waterworks; construction; cost; assessments.

17-539. Waterworks; construction; cost; assessments.

The expense of erecting, locating, and constructing reservoirs and hydrants for the purpose of fire protection, and the expense of constructing and laying water mains, pipes or such parts thereof as may be just and lawful, may be assessed upon and collected from the property and real estate especially benefited thereby, if any, in such manner as may be provided for the making of special assessments for other public improvements in such cities and villages.

Doubts as to meaning of statutory limitations as applied to special assessments to acquire water system should be determined in favor of taxpayer. Futscher v. City of Rulo, 107 Neb. 521, 186 N.W. 536 (1922).



17-540 - Waterworks; income; how used; surplus, investment.

17-540. Waterworks; income; how used; surplus, investment.

All income received by such cities or villages from public utilities and from the payment and collection of water taxes, rents, rates or assessments shall be applied to the payment of running expenses, interest on bonds or money borrowed and the erection and construction of public utilities; should there be any surplus, it shall be annually created into a sinking fund for the payment of public utility bonds or for the improvements of the works, or into the general fund as the council or board of trustees may direct. The surplus remaining, if any, may, if the council or board of trustees so directs, be invested in interest-bearing bonds or obligations of the United States.



17-541 - Waterworks; water commissioner; appointment; term; bond or insurance; removal; public works commissioner, when.

17-541. Waterworks; water commissioner; appointment; term; bond or insurance; removal; public works commissioner, when.

As soon as a system of waterworks or mains or portion or extension of any system of waterworks or water supply has been established by any city or village, the mayor of such city or the chairperson of the board of trustees of such village shall nominate and by and with the advice and consent of the city council or board of trustees, as the case may be, shall appoint any competent person who shall be known as the water commissioner of such city or village and whose term of office shall be for one fiscal year or until his or her successor is appointed and qualified. Annually at the first regular meeting of the city council or board of trustees in December, the water commissioner shall be appointed as provided in this section. The water commissioner may at any time, for sufficient cause, be removed by a two-thirds vote of the city council or board of trustees. Any vacancy occurring in the office of water commissioner by death, resignation, removal from office, or removal from the city or village may be filled in the manner provided in this section for the appointment of such commissioner. The water commissioner shall, before he or she enters upon the discharge of his or her duties, execute a bond or provide evidence of equivalent insurance to such city or village in a sum to be fixed by the mayor and council or the board of trustees, but not less than five thousand dollars, conditioned upon the faithful discharge of his or her duties, and such bond shall be signed by two or more good and sufficient sureties, to be approved by the mayor and council or board of trustees or executed by a corporate surety. The water commissioner, subject to the supervision of the mayor and council or board of trustees, shall have the general management and control of the system of waterworks or mains or portion or extension of any system of waterworks or water supply in the city or village. In a city or village where no board of public works exists, and such municipality has other public utilities than its waterworks system, the mayor and council or the board of trustees, as the case may be, shall by ordinance designate the water commissioner as public works commissioner with authority to manage not only the system of waterworks but also other public utilities, and all of the provisions of this section applying to the water commissioner shall apply to the public works commissioner.



17-542 - Waterworks; rates; regulation.

17-542. Waterworks; rates; regulation.

The city council or board of trustees, as the case may be, is hereby expressly given the power to fix the rates to be paid by water consumers of said city or village for the use of water from the waterworks of said city or village, including herein the power to require, as a condition precedent to the use of such water, the furnishing of water meters at the expense of such water consumers as may be provided by ordinance of such city or village.



17-543 - Waterworks; water commissioner; duty to account; report; salary; public works commissioner; duties.

17-543. Waterworks; water commissioner; duty to account; report; salary; public works commissioner; duties.

The water commissioner shall collect all money received by the city or village on account of its system of waterworks, and shall faithfully account for and pay over the same to the treasurer of such city or village, taking his or her receipt therefor in duplicate, filing one of the same with the city or village clerk. He or she shall make a detailed report to the city council or board of trustees, at least once every six months, of the condition of the water system, of all mains, pipes, hydrants, reservoirs, and machinery, and such improvements, repairs, and extension thereof as he or she may think proper. The report shall show the amount of receipts and expenditures on account thereof for the preceding six months. No money shall be expended for improvements, repairs, or extension of the waterworks system except upon recommendation of the water commissioner. The water commissioner shall perform such other duties as may be prescribed by ordinance. The water commissioner shall be paid such salary as the council or board of trustees may by ordinance provide, and upon his or her written recommendation, the mayor and council or chairperson and board of trustees shall employ such laborers and clerks as may to them seem necessary. Neither the mayor nor any member of the council in a city of the second class shall be eligible to the office of water commissioner during the term for which he or she was elected. If the city or village involved owns public utilities other than the waterworks system, and the water commissioner has been designated by ordinance as the public works commissioner under the authority of section 17-541, then all provisions of this section in reference to a water commissioner shall apply to the public works commissioner.



17-544 - Repealed. Laws 1947, c. 36, § 1.

17-544. Repealed. Laws 1947, c. 36, § 1.



17-545 - Waterworks; additional tax; when authorized.

17-545. Waterworks; additional tax; when authorized.

Every city of the second class and village in the State of Nebraska which owns its own water plant and a system of hydrants in connection therewith is hereby authorized and empowered to provide a fund upon the presentation to the city council or village board of a petition signed by sixty percent of the legal voters of the city or village, in addition to the general fund of such city or village, by making a levy at the time authorized by law, not to exceed two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property of the city or village, for the purpose of paying the expense or aiding in paying the expense of maintaining such system of hydrants and pumping and supplying through them water for public purposes.



17-546 - Waterworks; additional tax; provision cumulative.

17-546. Waterworks; additional tax; provision cumulative.

The right and power to provide the fund mentioned in section 17-545 for such purposes shall in no way prevent said cities of the second class and villages from providing in whole or in part for the expense of such hydrants, and of pumping and supplying through them water for public purposes, in any other manner now provided by law.



17-547 - Animals running at large; regulation.

17-547. Animals running at large; regulation.

Second-class cities and villages shall have power to regulate the running at large of cattle, hogs, horses, mules, sheep, goats, dogs, and other animals, and to cause such as may be running at large to be impounded and sold to discharge the cost and penalties provided for the violation of such prohibitions, and the expense of impounding and keeping the same, and of such sale.

Where a village ordinance provides for impounding of animals running at large and fixes a certain fee which must be paid before the animal will be released, no lien is created for fee or charges permitted not specified in ordinance. Martin v. Foltz, 54 Neb. 162, 74 N.W. 418 (1898).



17-548 - Pounds; establishment.

17-548. Pounds; establishment.

Second-class cities and villages shall have power to provide for the erection of all needful pens and pounds within or without the city limits, to appoint and compensate keepers thereof, and to establish and enforce rules governing the same.



17-549 - Fire prevention; regulations.

17-549. Fire prevention; regulations.

Second-class cities and villages shall have power to regulate the construction of and order the suppression and cleaning of fireplaces, chimneys, stoves, stovepipes, ovens, boilers, kettles, forges or any apparatus used in any building, manufactory or business which may be dangerous in causing or promoting fires, and to prescribe the limits within which no dangerous or obnoxious and offensive business may be carried on.



17-550 - Buildings; construction; regulation.

17-550. Buildings; construction; regulation.

Second-class cities and villages shall have power to prescribe and alter limits within which no buildings shall be constructed except of brick, stone or other incombustible material, with fireproof roof; and, after such limits are established, no special permits shall be given for the erection of buildings of combustible material within said limits.

Injunction will issue against erection of buildings in violation of ordinance, if party shows that their erection will work special injury to him. Bangs v. Dworak, 75 Neb. 714, 106 N.W. 780 (1906).



17-551 - Railways; depots; regulation.

17-551. Railways; depots; regulation.

Second-class cities and villages shall have power to regulate levees, depots, depot grounds, and places for storing freight and goods, and to provide for and regulate the passage of railways through streets and public grounds of the city or village.



17-552 - Railways; crossings; safety regulations.

17-552. Railways; crossings; safety regulations.

Second-class cities and villages shall have power to regulate the crossing of railway tracks and to provide precautions and prescribe rules regulating the same, and to regulate the running of railway engines, cars or trucks within the limits of said city or village, and prescribe rules relating thereto, and to govern the speed thereof, and to make any other and further provisions, rules, and restrictions to prevent accidents at crossings and on the tracks of railways, and to prevent fires from engines.

An ordinance limiting the speed of trains, even though they carry United States mail, within the city limits to ten miles per hour is not void as imposing an unreasonable restraint on interstate commerce. Peterson v. State of Nebraska, 79 Neb. 132, 112 N.W. 306 (1907).



17-553 - Repealed. Laws 1991, LB 356, § 36.

17-553. Repealed. Laws 1991, LB 356, § 36.



17-554 - Fuel and feed; inspection and weighing.

17-554. Fuel and feed; inspection and weighing.

Second-class cities and villages shall have power to provide for the inspection and weighing of hay, grain and coal, the measuring of wood and fuel to be used in the city or village, and to determine the place or places of the same, and to regulate and prescribe the place or places of exposing for sale hay, coal and wood; and to fix the fees and duties of persons authorized to perform the duties named in this section.



17-555 - Streets and sidewalks; removal of obstructions; trees; declaration of nuisance; procedure.

17-555. Streets and sidewalks; removal of obstructions; trees; declaration of nuisance; procedure.

Cities of the second class and villages shall have the power to remove all obstructions from the sidewalks, curbstones, gutters, and crosswalks at the expense of the person placing them there or of the city or village and to require and regulate the planting and protection of shade trees in and along the streets and the trimming and removing of such trees.

Cities of the second class or villages may by ordinance declare it to be a nuisance for a property owner to permit, allow, or maintain any dead or diseased trees within the right-of-way of streets within the corporate limits of the city or village. Notice to abate and remove such nuisance and notice of the right to a hearing and the manner in which it may be requested shall be given to each owner or owner's duly authorized agent and to the occupant, if any, by personal service or certified mail. Within thirty days after the receipt of such notice, if the owner or occupant of the lot or piece of ground does not request a hearing or fails to comply with the order to abate and remove the nuisance, the city or village may have such work done and may levy and assess all or any portion of the costs and expenses of the work upon the lot or piece of ground so benefited in the same manner as other special taxes for improvements are levied and assessed.

Cities and villages shall have the power to regulate the building of bulkheads, cellar and basement ways, stairways, railways, windows, doorways, awnings, hitching posts and rails, lampposts, awning posts, all other structures projecting upon or over and adjoining, and all other excavations through and under the sidewalks in the city or village.

City could not authorize use of part of street for private garage purposes. Michelsen v. Dwyer, 158 Neb. 427, 63 N.W.2d 513 (1954).

Where rubbish mixed with ice and snow had been permitted to accumulate and remain on public street, the question of the negligence of the village in failing to remove such obstruction is one for the jury. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

City of second class has authority by ordinance to regulate and prevent use of sidewalks and streets and to remove obstructions therefrom, but such body cannot act arbitrarily and deny one citizen privileges which it grants to another. City of Pierce v. Schramm, 116 Neb. 263, 216 N.W. 809 (1927).

Where village permitted one party to occupy part of public street in operation of gasoline pump, it could not arbitrarily deny similar privilege to another party. Kenney v. Village of Dorchester, 101 Neb. 425, 163 N.W. 762 (1917).

City ordinance granting franchise to telephone company is not exclusive unless so indicated in ordinance. City of Plattsmouth v. Nebraska Tel. Co., 80 Neb. 460, 114 N.W. 588 (1908).

Abutting property owner is entitled to damages for destruction of trees planted along street in front of his property. Bronson v. Albion Telephone Co., 67 Neb. 111, 93 N.W. 201 (1903).



17-556 - Public safety; firearms; explosives; riots; regulation.

17-556. Public safety; firearms; explosives; riots; regulation.

Cities of the second class and villages shall have power to prevent and restrain riots, routs, noises, disturbances, or disorderly assemblages; to regulate, prevent, restrain, or remove nuisances in residential parts of municipalities and to designate what shall be considered a nuisance; to regulate, punish, and prevent the discharge of firearms, rockets, powder, fireworks, or any other dangerous combustible material in the streets, lots, grounds, alleys, or about or in the vicinity of any buildings; to regulate, prevent, and punish the carrying of concealed weapons, except the carrying of a concealed handgun in compliance with the Concealed Handgun Permit Act; and to arrest, regulate, punish, fine, or set at work on the streets or elsewhere all vagrants and persons found without means of support or some legitimate business.

Cited but not discussed. City of Syracuse v. Farmers Elevator, Inc., 182 Neb. 783, 157 N.W.2d 394 (1968).

Power to "designate" what may be a public nuisance does not give a municipality the right to prohibit house-to-house solicitation of sales of merchandise. Jewel Tea Company v. City of Geneva, 137 Neb. 768, 291 N.W. 664 (1940).



17-557 - Streets; safety regulations; removal of snow, ice, and other encroachments.

17-557. Streets; safety regulations; removal of snow, ice, and other encroachments.

Second-class cities and villages shall have power to prevent and remove all encroachments, including snow, ice, mud or other obstructions, into and upon all sidewalks, streets, avenues, alleys, and other city or village property, and to punish and prevent all horseracing, fast driving or riding in the streets, highways, alleys, bridges, or places in the city or village, and all games, practices or amusements therein likely to result in damage to any person or property; and to regulate, prevent and punish the riding, driving or passing of horses, mules, cattle or other teams or any vehicle drawn thereby, over, upon or across sidewalks, or along any street of the city or village.

Municipality may be liable for injuries caused pedestrian by reason of the failure to remove rubbish mixed with ice and snow that has been allowed to accumulate in gutter on street. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

City of second class has authority by ordinance to regulate use of sidewalks and streets and to remove obstructions therefrom, but such body cannot act arbitrarily and deny one citizen privileges which it grants to others. City of Pierce v. Schramm, 116 Neb. 263, 216 N.W. 809 (1927).

Village is required to exercise due care in keeping its streets free from defects, obstructions, or physical conditions immediately connected therewith. Chaney v. Village of Riverton, 104 Neb. 189, 177 N.W. 845 (1920).

Where the city has permitted a sidewalk to be maintained, it is liable for the defects in such walk and such duty is not affected by the fact that under its ordinance a narrower walk might have been erected. City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895); Kinney v. City of Tekamah, 30 Neb. 605, 46 N.W. 835 (1890); Foxworthy v. City of Hastings, 25 Neb. 133, 41 N.W. 132 (1888).



17-557.01 - Sidewalks; removal of encroachments; cost of removal; special assessments; interest.

17-557.01. Sidewalks; removal of encroachments; cost of removal; special assessments; interest.

In case such abutting property owner refuses or neglects, after five days' notice by publication or, in place thereof, personal service of such notice, to remove all encroachments from sidewalks, as provided in section 17-557, the city or village through the proper officers may cause such encroachments to be removed, and the cost of removal paid out of the street fund. The council or board of trustees shall assess the cost of the notice and removal of the encroachment against such abutting property. Such special assessment shall be known as a special sidewalk assessment and, together with the cost of notice, shall be levied and collected as special taxes in addition to the general revenue taxes, and shall be subject to the same penalties and shall draw interest from the date of the assessment. Upon payment of the assessment, the same shall be credited to the street fund.



17-558 - Streets; improving; vacating; abutting property; how treated.

17-558. Streets; improving; vacating; abutting property; how treated.

(1) Cities of the second class and villages shall have power to open, widen, or otherwise improve or vacate any street, avenue, alley, or lane within the limits of the city or village and also to create, open, and improve any new street, avenue, alley, or lane. All damages sustained by the citizens of the city or village, or by the owners of the property therein, shall be ascertained in such manner as shall be provided by ordinance.

(2) Whenever any street, avenue, alley, or lane is vacated, the same shall revert to the owners of the abutting real estate, one-half on each side thereof, and become a part of such property, unless the city or village reserves title in the ordinance vacating such street or alley. If title is retained by the city or village, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city or village.

(3) When a portion of a street, avenue, alley, or lane is vacated only on one side of the center thereof, the title to such land shall vest in the owner of the abutting property and become a part of such property unless the city or village reserves title in the ordinance vacating a portion of such street or alley. If title is retained by the city or village, such property may be sold, conveyed, exchanged, or leased upon such terms and conditions as shall be deemed in the best interests of the city or village.

(4) When the city or village vacates all or any portion of a street, avenue, alley, or lane, the city or village shall, within thirty days after the effective date of the vacation, file a certified copy of the vacating ordinance or resolution with the register of deeds for the county in which the vacated property is located to be indexed against all affected lots.

(5) The title to property vacated pursuant to this section shall be subject to the following:

(a) There is reserved to the city or village the right to maintain, operate, repair, and renew public utilities existing at the time title to the property is vacated there; and

(b) There is reserved to the city or village, any public utilities, and any cable television systems the right to maintain, repair, renew, and operate water mains, gas mains, pole lines, conduits, electrical transmission lines, sound and signal transmission lines, and other similar services and equipment and appurtenances, including lateral connections or branch lines, above, on, or below the surface of the ground that are existing as valid easements at the time title to the property is vacated for the purposes of serving the general public or the abutting properties and to enter upon the premises to accomplish such purposes at any and all reasonable times.

Upon vacation, one-half of street on each side reverts to adjoining landowners. Dell v. City of Lincoln, 170 Neb. 176, 102 N.W.2d 62 (1960).

Possibility of reverter did not operate to deprive city of rentals from oil and gas produced from under its streets. Belgum v. City of Kimball, 163 Neb. 774, 81 N.W.2d 205 (1957).

On vacation of plat, streets and alleys revert to owners of adjacent property. Hoke v. Welsh, 162 Neb. 831, 77 N.W.2d 659 (1956).

Municipality may vacate any street, avenue, or alley. Barger v. City of Tekamah, 128 Neb. 805, 260 N.W. 366 (1935).

Cities of second class and villages, and not Railway Commission, have power and authority to open streets and to regulate and control railway crossings in such municipalities. Chicago, R. I. & P. Ry. Co. v. Nebraska State Railway Commission, 88 Neb. 239, 129 N.W. 539 (1911), rehearing denied, 89 Neb. 853, 132 N.W. 409 (1911).

This section granted village board unlimited power to vacate streets in every possible case and deprives county boards of jurisdiction to vacate such streets. Van Buren v. Village of Elmwood, 83 Neb. 596, 119 N.W. 959 (1909).

Where village board by ordinance vacates streets, etc., and declares such vacation to be expedient for the public's good, such acts have the effect of a judgment and only such irregularities as are jurisdictional will render the proceedings void. Enders v. Friday, 78 Neb. 510, 111 N.W. 140 (1907).

Where village board vacates street, avenue, alley, or lane, the land reverts to owners of adjacent real estate, one-half on each side thereof. Village of Bellevue v. Bellevue Improvement Co., 65 Neb. 52, 90 N.W. 1002 (1902).



17-559 - Streets; offstreet parking; markets; public utilities; establishment; eminent domain; procedure.

17-559. Streets; offstreet parking; markets; public utilities; establishment; eminent domain; procedure.

Second-class cities and villages shall have power to create, open, widen, or extend any street, avenue, alley, offstreet parking area, or other public way, or annul, vacate, or discontinue the same; to take private property for public use for the purpose of erecting or establishing market houses, market places, parks, swimming pools, airports, gas systems, including distribution facilities, water systems, power plants, including electrical distribution facilities, sewer systems, or for any other needed public purpose; and to exercise the power of eminent domain within or without the city or village limits for the purpose of establishing and operating power plants including electrical distribution facilities to supply such city or village with public utility service, and for sewerage purposes, water supply systems, or airports. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable. For purposes of this section, electrical distribution facilities shall be located within the retail service area of such city or village as approved by and on file with the Nebraska Power Review Board, pursuant to Chapter 70, article 10.

County and village jointly could not condemn under this section for airport. Spencer v. Village of Wallace, 153 Neb. 536, 45 N.W.2d 473 (1951).

Where city acted irregularly in devoting streets to the location of city water wells, a purpose foreign to the original use, for a period of forty years, courts of equity have inherent power, independent of statute of limitations, to refuse to enjoin such use for wells. Barger v. City of Tekamah, 128 Neb. 805, 260 N.W. 366 (1935).

An ordinance, providing for the appointment of five freeholders to appraise damage in relation to opening and altering street, does not conform to statutory requirement for the election of five householders to assess damages for the vacation of the streets, and any action by the city under such ordinance does not bar abutting owners action for damages. Jones v. City of Aurora, 97 Neb. 825, 151 N.W. 958 (1915).

Where a part of a public street is vacated, only those whose property abuts upon the vacated street or who are cut off from access to street are entitled to damages. Lee v. City of McCook, 82 Neb. 26, 116 N.W. 955 (1908).

Municipality may grant the use of its streets to telephone company for its poles and lines, which use is a public one and not a special privilege. City of Plattsmouth v. Nebraska Telephone Co., 80 Neb. 460, 114 N.W. 588 (1908).

Authority is not conferred to condemn for a gas distribution system only. Village of Walthill v. Iowa Electric Light & Power Co., 125 F.Supp. 859 (D. Neb. 1954).



17-560 - Borrowing power; pledges.

17-560. Borrowing power; pledges.

Second-class cities and villages shall have power to borrow money on the credit of the city, and pledge the credit, revenue and public property of the city for the payment thereof, when authorized in the manner hereinafter provided.



17-561 - Railway tracks; lighting, city may require; cost; assessment.

17-561. Railway tracks; lighting, city may require; cost; assessment.

Cities of the second class and villages shall have power, by ordinance, to require the lighting of the railroad track of any steam railway within the city or village in such manner as they shall prescribe; and in case the company owning or operating such railway shall fail to comply with such requirements, the council or board of trustees may cause the same to be done and may assess the expense thereof against such company; and the same shall constitute a lien upon any real estate belonging to such company and lying within such city or village, and may be collected in the same manner as taxes for general purposes.



17-562 - Repealed. Laws 1980, LB 741, § 1.

17-562. Repealed. Laws 1980, LB 741, § 1.



17-563 - Lots; drainage; weeds or litter; nuisance; noncompliance by owner; notice; hearing; assessment of cost; violation; penalty; civil action.

17-563. Lots; drainage; weeds or litter; nuisance; noncompliance by owner; notice; hearing; assessment of cost; violation; penalty; civil action.

(1) A city of the second class and village by ordinance (a) may require lots or pieces of ground within the city or village to be drained or filled so as to prevent stagnant water or any other nuisance accumulating thereon, (b) may require the owner or occupant of any lot or piece of ground within the city or village to keep the lot or piece of ground and the adjoining streets and alleys free of excessive growth of weeds, grasses, or worthless vegetation, and (c) may prohibit and control the throwing, depositing, or accumulation of litter on any lot or piece of ground within the city or village.

(2) Any city of the second class and village may by ordinance declare it to be a nuisance to permit or maintain excessive growth of weeds, grasses, or worthless vegetation or to litter or cause litter to be deposited or remain thereon except in proper receptacles. The city or village shall establish by ordinance the height at which weeds, grasses, or worthless vegetation are a nuisance.

(3) Any owner or occupant of a lot or piece of ground shall, upon conviction of violating any ordinance authorized under this section, be guilty of a Class V misdemeanor.

(4) Notice to abate and remove such nuisance shall be given to each owner or owner's duly authorized agent and to the occupant, if any. The city or village shall establish the method of notice by ordinance. If notice is given by first-class mail, such mail shall be conspicuously marked as to its importance. Within five days after receipt of such notice, the owner or occupant of the lot or piece of ground may request a hearing with the city or village to appeal the decision to abate or remove a nuisance by filing a written appeal with the office of the city or village clerk. A hearing on the appeal shall be held within fourteen days after the filing of the appeal and shall be conducted by an elected or appointed officer as designated in the ordinance. The hearing officer shall render a decision on the appeal within five business days after the conclusion of the hearing. If the appeal fails, the city or village may have such work done. Within five days after receipt of such notice, if the owner or occupant of the lot or piece of ground does not request a hearing with the city or village or fails to comply with the order to abate and remove the nuisance, the city or village may have such work done. The costs and expenses of any such work shall be paid by the owner. If unpaid for two months after such work is done, the city or village may either (a) levy and assess the costs and expenses of the work upon the lot or piece of ground so benefited in the same manner as other special taxes for improvements are levied and assessed or (b) recover in a civil action the costs and expenses of the work upon the lot or piece of ground and the adjoining streets and alleys.

(5) For purposes of this section:

(a) Litter includes, but is not limited to: (i) Trash, rubbish, refuse, garbage, paper, rags, and ashes; (ii) wood, plaster, cement, brick, or stone building rubble; (iii) grass, leaves, and worthless vegetation; (iv) offal and dead animals; and (v) any machine or machines, vehicle or vehicles, or parts of a machine or vehicle which have lost their identity, character, utility, or serviceability as such through deterioration, dismantling, or the ravages of time, are inoperative or unable to perform their intended functions, or are cast off, discarded, or thrown away or left as waste, wreckage, or junk; and

(b) Weeds includes, but is not limited to, bindweed (Convolvulus arvensis), puncture vine (Tribulus terrestris), leafy spurge (Euphorbia esula), Canada thistle (Cirsium arvense), perennial peppergrass (Lepidium draba), Russian knapweed (Centaurea picris), Johnson grass (Sorghum halepense), nodding or musk thistle, quack grass (Agropyron repens), perennial sow thistle (Sonchus arvensis), horse nettle (Solanum carolinense), bull thistle (Cirsium lanceolatum), buckthorn (Rhamnus sp.) (tourn), hemp plant (Cannabis sativa), and ragweed (Ambrosiaceae).



17-563.01 - Repealed. Laws 1991, LB 330, § 3.

17-563.01. Repealed. Laws 1991, LB 330, § 3.



17-564 - Fines; actions to recover.

17-564. Fines; actions to recover.

Fines may in all cases, and in addition to any other mode provided, be recovered by suit or action before a court of competent jurisdiction, in the name of the state. In any such suit or action, where pleading is necessary, it shall be sufficient to declare generally for the amount claimed to be due in respect to the violation of the ordinance, referring to its title and the date of its adoption or passage, and showing as nearly as may be the facts of the alleged violation.

Police judge is authorized to collect fines by execution, or such fines may be recovered by suit. Cleaver v. Jenkins, 84 Neb. 565, 121 N.W. 992 (1909).

A prosecution for a violation of city ordinance, which act does not violate the criminal laws of state, is a civil action to recover a penalty, and is not a debt within the meaning of the constitutional provision prohibiting imprisonment for debt. Peterson v. State, 79 Neb. 132, 112 N.W. 306 (1907).

Although justice of the peace, city attorney, and chief of police acted in excess of jurisdiction in arresting plaintiff and in attaching and selling his hogs for payment of fine and costs, they were immune from civil rights action. Duba v. McIntyre, 501 F.2d 590 (8th Cir. 1974).



17-565 - Fines; action to recover; limitation.

17-565. Fines; action to recover; limitation.

All suits for the recovery of any fine, and prosecutions for the commission of any offense made punishable as herein provided, shall be barred in one year after the commission of the offense for which the fine is sought to be recovered, or the prosecution is commenced.



17-566 - County jail; use by city; compensation.

17-566. County jail; use by city; compensation.

Any city of the second class or village shall have the right to use the jail of the county for the confinement of such persons as may be imprisoned under the ordinances of such city or village. The city or village shall be liable to the county for the cost of keeping such prisoners as provided by section 47-120.

The 1969 amendments of sections 15-264 and 47-306 did not affect sections 16-252 and 17-566. City of Grand Island v. County of Hall, 196 Neb. 282, 242 N.W.2d 858 (1976).

Power of municipality to build a jail is necessarily implied and incident to the expressed power to enforce and collect fines, and such jail, properly constructed and suitably situated, is not per se a nuisance. Dunkin v. Blust, 83 Neb. 80, 119 N.W. 8 (1908).

City is not liable to the sheriff but to the county for cost of keeping its prisoners, and the county is liable to the sheriff therefor. County of Douglas v. Coburn, 34 Neb. 351, 51 N.W. 965 (1892).



17-567 - Highways, streets, bridges; maintenance and control.

17-567. Highways, streets, bridges; maintenance and control.

(1) The city council or board of trustees shall have the care, supervision, and control of all public highways, bridges, streets, alleys, public squares, and commons within the city or village, and shall cause the same to be kept open and in repair, and free from nuisances.

(2) All public bridges exceeding sixty feet in length, over any stream crossing a state or county highway, shall be constructed and kept in repair by the county; Provided, when any city or village has constructed a bridge over sixty feet span, on any county or state highway within the corporate limits, and has incurred a debt for the same, the treasurer of the county in which such bridge is located shall pay to the treasurer of the city or village seventy-five percent of all bridge taxes collected in the city or village until such debt, and interest thereon, is fully paid.

(3) The council or trustees may appropriate a sum not exceeding five dollars per linear foot to aid in the construction of any county bridge within the limits of such city, or may appropriate a like sum to aid in the construction of any bridge contiguous to the city or village, on a highway leading to the same, or any bridge across any unnavigable river which divides the county, in which the city or village is located, from another state.

(4) No street or alley which shall hereafter be dedicated to public use, by the proprietor of ground in any city or village, shall be deemed a public street or alley, or be under the use or control of the city council or board of trustees, unless the dedication shall be accepted and confirmed by an ordinance especially passed for such purpose.

1. Duty imposed

2. Liability for neglect of duty

3. Regulation

4. Miscellaneous

1. Duty imposed

A village has right, under police power, to control a lateral irrigation ditch maintained through one of its streets. Thornton v. Kingrey, 100 Neb. 525, 160 N.W. 871 (1916), affirmed on rehearing, 101 Neb. 631, 164 N.W. 561 (1917).

Municipality is not required to keep its streets in an absolutely safe condition for public use, but it must use reasonable diligence to keep them in a reasonably safe condition. Walters v. Village of Exeter, 87 Neb. 125, 126 N.W. 868 (1910).

City council or board of trustees have the right to sell and dispose of streets and apply the money derived to legitimate municipal purposes. Krueger v. Jenkins, 59 Neb. 641, 81 N.W. 844 (1900).

Where snow has caused obstruction on the sidewalks, it is the duty of the city within a reasonable time thereafter to remove such obstruction. Foxworthy v. City of Hastings, 25 Neb. 133, 41 N.W. 132 (1888).

City is required to keep streets in repair and in a cleanly condition. Nebraska City v. Rathbone, 20 Neb. 288, 29 N.W. 920 (1886).

It is the duty of a municipality to protect its streets and alleys from unlawful occupancy and, in the discharge of this duty, it may maintain an action to test the legality of such occupancy. Ray v. Colby and Tenney, 5 Neb. Unof. 151, 97 N.W. 591 (1903).

2. Liability for neglect of duty

In an action for injuries from a defective sidewalk within city limits, a municipality could not escape liability by showing that the sidewalk was on the outskirts of the city. O'Loughlin v. City of Pawnee City, 88 Neb. 244, 129 N.W. 271 (1911).

Cities cannot delegate care and construction of sidewalks and streets and thus escape liability to persons injured by defects therein. Severa v. Village of Battle Creek, 88 Neb. 127, 129 N.W. 186 (1910).

Where suit is brought against city to recover damages for personal injuries, trial court may take judicial notice of the class of cities to which defendant belongs and the laws by which it is governed. Olmstead v. City of Red Cloud, 86 Neb. 528, 125 N.W. 1101 (1910).

City is liable for injuries caused by defective improvements in streets whether made by city or independent contractor. Armstrong v. City of Auburn, 84 Neb. 842, 122 N.W. 43 (1909).

City has exclusive control of streets and ample means to maintain them in a safe condition, and is liable for its failure so to do. Goodrich v. University Place, 80 Neb. 774, 115 N.W. 538 (1908).

City is not liable for defective crossing or walk from private property into street. City of McCook v. Parsons, 77 Neb. 132, 108 N.W. 167 (1906).

Where dedication of a plat is not accepted by ordinance, the streets and alleys of such plat are not under the control of the city, and the city is not liable for accidents in a street not so accepted. Village of Imperial v. Wright, 34 Neb. 732, 52 N.W. 374 (1892).

Until village or city by ordinance accepted and confirmed the dedication, such village or city will not be liable for accidents caused by its negligence in such streets. An ordinance requiring a railroad flagman or a signal at railroad crossings is applicable only to streets duly accepted by the municipality. Steward v. Chicago, B. & Q. Ry. Co., 284 F. 716 (8th Cir. 1922).

3. Regulation

The city is authorized to regulate or prohibit parking on its streets. There is no requirement that such prohibitions be made by ordinance. Morrow v. City of Ogallala, 213 Neb. 414, 329 N.W.2d 351 (1983).

Use of street for private garage purposes was a nuisance. Michelsen v. Dwyer, 158 Neb. 427, 63 N.W.2d 513 (1954).

Cities of the second class have power to enact ordinances that punish operation of motor vehicles by an intoxicated person on public street. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).

Exhibition of a stallion on a street may be declared a nuisance. State v. Iams, 78 Neb. 678, 111 N.W. 604 (1907).

Unauthorized use of streets and alleys of municipal corporation constitutes public nuisance. Nebraska Tel. Co. v. Western Ind. Long Distance Tel. Co., 68 Neb. 772, 95 N.W. 18 (1903).

4. Miscellaneous

City may accept plat of an addition by using the area platted for streets and alleys. City of Ord v. Zlomke, 181 Neb. 573, 149 N.W.2d 747 (1967).

City has no power to pave and levy a special assessment to pay the cost of a public highway, though it is within the corporate limits, unless such highway is formally or impliedly dedicated to and accepted by the city. City of McCook v. Red Willow County, 133 Neb. 380, 275 N.W. 396 (1937).

Where property owner has permitted city to use street adjacent to his property for pump house and well for over forty years without objection, courts will refuse to enjoin city. Barger v. City of Tekamah, 128 Neb. 805, 260 N.W. 366 (1935).

Where street was closed by ordinance giving railroad company right to erect depot therein, and permanent improvements were thereafter made in street, mandamus will not lie to compel opening of street. State ex rel. Cox v. McIlravy, 105 Neb. 651, 181 N.W. 554 (1921).

Municipality under a duly acknowledged and recorded plat has such ownership in streets, alleys, etc., that an abutting owner cannot recover the value of the natural products grown thereon. Carroll v. Village of Elmwood, 88 Neb. 352, 129 N.W. 537 (1911).

"Bridge", as used in this section, does not include the approaches thereto. City of Central City v. Marquis, 75 Neb. 233, 106 N.W. 221 (1905).

Bonds may be issued by city to build bridge beyond city limits. State ex rel. City of Columbus v. Babcock, 23 Neb. 179, 36 N.W. 474 (1888).



17-568 - Employment of special engineer.

17-568. Employment of special engineer.

The mayor and council or board of trustees may, when they deem it expedient, employ a special engineer to make, or assist in making, any estimate necessary or to perform any other duty provided for in section 17-568.01. Any work executed by such special engineer shall have the same validity and serve in all respects as though executed by the city or village engineer.

1. Estimate of expenditures

2. Miscellaneous

1. Estimate of expenditures

Estimate of proposed improvement and advertisement for bids are jurisdictional requirements. Musser v. Village of Rushville, 122 Neb. 128, 239 N.W. 642 (1931).

Where engineer submits an estimate stating "cost not to exceed $16,500.00", the failure of engineer to state a definite amount was at most an irregularity, and such estimate served the statutory purpose. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).

The failure to state amount of estimate in published notice for bids will not vitiate the whole proceeding in a collateral attack. Wookey v. City of Alma, 118 Neb. 158, 223 N.W. 953 (1929).

Where municipality has no city engineer to make estimates, a city may secure such necessary services of a competent engineer. Howe v. City of Auburn, 110 Neb. 184, 193 N.W. 352 (1923); Schreifer v. City of Auburn, 110 Neb. 179, 193 N.W. 350 (1923); Diederich v. City of Red Cloud, 103 Neb. 688, 173 N.W. 698 (1919).

Estimate may be upon the unit plan, and may be based on the existing freight rates on material to be used with the provision that if such rates be advanced or lowered, the estimate should be correspondingly increased or lowered. State ex rel. City of McCook v. Marsh, 107 Neb. 637, 187 N.W. 84 (1922).

The provision that the estimate shall be published with the advertisement for bids and no contract shall be let for a price exceeding such estimate cannot be evaded by raising the estimate after the bids have been opened. Murphy v. City of Plattsmouth, 78 Neb. 163, 110 N.W. 749 (1907).

The power to bind a city by contract depends among other things upon an estimate having been first made and submitted to the council by the city engineer which provision is mandatory. City of Plattsmouth v. Murphy, 74 Neb. 749, 105 N.W. 293 (1905).

2. Miscellaneous

A city may ratify an irregular contract made with a special engineer, if the city had the power to contract in first instance. Morearty v. City of McCook, 117 Neb. 113, 219 N.W. 839 (1928).

This section does not apply to construction of temporary sidewalks on ungraded and unimproved streets. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926).



17-568.01 - City or village engineer; public works; prepare estimate of cost; board of public works; powers; contracts; procedure; city council or village board; powers and duties; public emergency.

17-568.01. City or village engineer; public works; prepare estimate of cost; board of public works; powers; contracts; procedure; city council or village board; powers and duties; public emergency.

(1) The city or village engineer shall, when requested by the mayor, city council, or village board, make estimates of the cost of labor and material which may be done or furnished by contract with the city or village and make all surveys, estimates, and calculations necessary to be made for the establishment of grades, the building of culverts, sewers, electric light system, waterworks, power plant, public heating system, bridges, curbing, and gutters, the improvement of streets, and the erection and repair of buildings and shall perform such other duties as the council or board may require. When a city has appointed a board of public works, and the mayor and city council have by ordinance so authorized, such board may utilize its own engineering staff and may hire consulting engineers for the design and installation of extensions and improvements of the works under the jurisdiction of the board of public works. Whenever the mayor and city council have authorized the same, the board of public works may purchase material and employ labor for the enlargement or improvement of the systems and works under the jurisdiction of the board.

(2) Except as provided in section 18-412.01, no contract for enlargement or general improvements, such as water extensions, sewers, public heating system, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, costing over thirty thousand dollars shall be made unless it is first approved by the city council or village board.

(3) Except as provided in section 18-412.01, before the city council or village board makes any contract in excess of thirty thousand dollars for enlargement or general improvements, such as water extensions, sewers, public heating system, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, an estimate of the cost shall be made by the city or village engineer and submitted to the council or village board. In advertising for bids as provided in subsections (4) and (6) of this section, the city council or village board may publish the amount of the estimate.

(4) Advertisements for bids shall be required for any contract costing over thirty thousand dollars entered into (a) for enlargement or general improvements, such as water extensions, sewers, public heating system, bridges, work on streets, or any other work or improvement when the cost of such enlargement or improvement is assessed to the property, or (b) for the purchase of equipment used in the construction of such enlargement or general improvements.

(5) A municipal electric utility may enter into a contract for the enlargement or improvement of the electric system or for the purchase of equipment used for such enlargement or improvement without advertising for bids if the price is: (a) Thirty thousand dollars or less; (b) sixty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of one million dollars; (c) ninety thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of five million dollars; or (d) one hundred twenty thousand dollars or less and the municipal electric utility has gross annual revenue from retail sales in excess of ten million dollars.

(6) The advertisement provided for in subsections (3) and (4) of this section shall be published at least seven days prior to the bid closing in a legal newspaper published in or of general circulation in the city or village and, if there is no legal newspaper published in or of general circulation in such city or village, then in some newspaper of general circulation published in the county wherein such city or village is located, and if there is no legal newspaper of general circulation published in the county wherein such city or village is located then in a newspaper, designated by the county board, having a general circulation within the county where bids are required, and if no newspaper is published in the city, village, or county, or if no newspaper has general circulation in the county, then by posting a written or printed copy thereof in each of three public places in the city or village at least seven days prior to the bid closing. In case of a public emergency resulting from infectious or contagious diseases, destructive windstorms, floods, snow, war, or an exigency or pressing necessity or unforeseen need calling for immediate action or remedy to prevent a serious loss of, or serious injury or damage to, life, health, or property, estimates of costs and advertising for bids may be waived in the emergency ordinance authorized by section 17-613 when adopted by a three-fourths vote of the council or board of trustees and entered of record.

(7) If, after advertising for bids as provided in subsections (3), (4), and (6) of this section, the city council or village board receives fewer than two bids on a contract or if the bids received by the city council or village board contain a price which exceeds the estimated cost, the mayor and the city council or village board may negotiate a contract in an attempt to complete the proposed enlargement or general improvements at a cost commensurate with the estimate given.

(8) If the materials are of such a nature that, in the opinion of the manufacturer and with the concurrence of the city council, village board, or board of public works, no cost can be estimated until the materials have been manufactured or assembled to the specific qualifications of the purchasing municipality, the city council, village board, or board of public works may authorize the manufacture and assemblage of such materials and may thereafter approve the estimated cost expenditure when it is provided by the manufacturer.

Engineer's estimate of cost of proposed improvement under this section is jurisdictional. Campbell v. City of Ogallala, 183 Neb. 238, 159 N.W.2d 574 (1968).

Engineer's estimate of cost of proposed sidewalk is jurisdictional, and must be submitted to and approved by council before it may make contract for laying the same. Moss v. City of Fairbury, 66 Neb. 671, 92 N.W. 721 (1902).

Council has no power to contract for grading until it shall have enacted an ordinance therefor after an estimate of the cost has been made by the city engineer. Fulton v. City of Lincoln, 9 Neb. 358, 2 N.W. 724 (1879).



17-568.02 - Municipal bidding procedure; waiver; when.

17-568.02. Municipal bidding procedure; waiver; when.

Any municipal bidding procedure may be waived by the city council, village board, or board of public works (1) when materials or equipment are purchased at the same price and from the same seller as materials or equipment which have formerly been obtained pursuant to the state bidding procedure in sections 81-145 to 81-162, (2) when the contract is negotiated directly with a sheltered workshop pursuant to section 48-1503, or (3) when required to comply with any federal grant, loan, or program.



17-569 - Abandoned real estate; sale; ordinance.

17-569. Abandoned real estate; sale; ordinance.

Before any sale of abandoned real estate is made the council or board of trustees shall by ordinance set forth the date of the purchase, gift or condemnation, a description of the property, the purpose for which the same was acquired, the abandonment of the same, and that a sale is deemed expedient; and shall fix the time, place, terms, and manner of sale and shall reserve the right to reject any and all bids.



17-570 - Abandoned real estate; sale; notice.

17-570. Abandoned real estate; sale; notice.

No sale shall be had until at least thirty days' notice shall have been given by publication in some newspaper published in the city or village or, in case no newspaper is published in the city or village, by posting notices in four public places.



17-571 - Abandoned real estate; sale; sealed bids; deed.

17-571. Abandoned real estate; sale; sealed bids; deed.

The sale shall be by sealed bids; and upon approval of the sale by a two-thirds vote of the council the mayor or chairman of the board of trustees shall, in the name of the city or village, execute and deliver a deed to the purchaser, which deed shall be attested by the city clerk; and the seal of the city shall be thereon impressed.



17-572 - Loans to students; conditions.

17-572. Loans to students; conditions.

Cities of the second class and villages may contract with a person including such person's parent or guardian if such person is a minor to loan money to such person while such person pursues a course of study at an accredited college or university leading to a degree of Doctor of Medicine or Doctor of Dental Surgery in consideration for such person's promise to practice medicine or dentistry in such city or village and repay such city or village for such money loaned during such person's study after such person shall have become established in his practice, and upon such other terms and conditions as the council or board of such city or village may determine are warranted in the premises. If such person shall discontinue his course of study before attaining such degree, or fail to practice in such city or village after attaining such degree and a license to practice medicine or dentistry, such city or village may pursue any remedy it may have against such person or his parent or guardian as in any other commercial transaction.



17-601 - Repealed. Laws 1969, c. 257, § 44.

17-601. Repealed. Laws 1969, c. 257, § 44.



17-601.01 - Caucus; when held; notice.

17-601.01. Caucus; when held; notice.

In any village the governing body may, by ordinance, call a caucus for the purpose of nomination of candidates for offices to be filled in the village election. Such caucus shall be held at least ten days before the filing deadline for such election, and the governing body calling the caucus shall publish notice of such caucus in at least one newspaper of general circulation in the county at least once each week for two consecutive weeks before such caucus.



17-601.02 - Caucus; notice to village clerk; contents.

17-601.02. Caucus; notice to village clerk; contents.

The chairperson of the caucus at which candidates are nominated shall notify in writing the village clerk of the candidates so nominated, not later than two days following the caucus. The village clerk shall then notify the persons so nominated of their nomination, such notification to take place not later than five days after such caucus. No candidate so nominated shall have his or her name placed upon the ballot unless, not more than ten days after the holding of such caucus, he or she files with the village clerk a written statement accepting the nomination of the caucus and pays the filing fee, if any, for the office for which he or she was nominated.



17-601.03 - Caucus; additional filings.

17-601.03. Caucus; additional filings.

The provisions of sections 17-601.01 to 17-601.03 shall not preclude in any manner any person from filing for the offices to which such sections are applicable, either by direct filing or by petition.



17-602 - Registered voters; qualifications.

17-602. Registered voters; qualifications.

All registered voters residing within the limits of any city of the second class or village on or before election day shall be entitled to vote at all city and village elections.



17-603 - Officers; canvass; certificates of election; failure to qualify, effect.

17-603. Officers; canvass; certificates of election; failure to qualify, effect.

At a meeting of the council of a city of the second class, or the board of trustees of a village, on the first Monday after any city or village election, as the case may be, the returns, including returns for the election of members of the school board, shall be canvassed, and the city council or board of trustees, as the case may be, shall cause the municipal clerk to make out and deliver certificates of election, under the seal of the city or village, to the persons found to be elected. A neglect of any such elected officer to qualify within ten days after the delivery of such certificate shall be deemed a refusal to accept the office to which he or she may have been elected.

Mandamus will compel canvassing board to declare the result of the election and issue certificate to successful parties. Moore v. Keck, 86 Neb. 694, 126 N.W. 388 (1910); Hotchkiss v. Keck, 86 Neb. 322, 125 N.W. 509 (1910).



17-604 - Officers; powers, duties, and compensation; regulate by ordinance; bond or insurance; premium.

17-604. Officers; powers, duties, and compensation; regulate by ordinance; bond or insurance; premium.

The city or village may enact ordinances or bylaws to regulate and prescribe the powers, duties, and compensation of officers not herein provided for, and to require from all officers and servants, elected or appointed, bonds and security or evidence of equivalent insurance for the faithful performance of their duties. The city or village may pay the premium for such bonds or insurance coverage.



17-605 - Clerk; duties.

17-605. Clerk; duties.

The city or village clerk shall have the custody of all laws and ordinances and shall keep a correct journal of the proceedings of the council or board of trustees. After the period of time specified by the State Records Administrator pursuant to the Records Management Act, the city or village clerk may transfer such journal of the proceedings of the council or board of trustees to the State Archives of the Nebraska State Historical Society for permanent preservation. He or she shall also perform such other duties as may be required by the ordinances of the city.

City has power to appropriate money for an audit of the accounts of the clerk. Campbell Co. v. City of Harvard, 123 Neb. 539, 243 N.W. 653 (1932).

This section does not specifically require the recording of reading of city ordinances. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).



17-606 - Treasurer; duties; failure to file account; penalty.

17-606. Treasurer; duties; failure to file account; penalty.

(1) The treasurer of each city and village shall be the custodian of all money belonging to the corporation. He or she shall keep a separate account of each fund or appropriation and the debts and credits belonging thereto. He or she shall give every person paying money into the treasury a receipt therefor, specifying the date of payment and on what account paid. He or she shall also file copies of such receipts with his or her monthly reports, and he or she shall, at the end of every month, and as often as may be required, render an account to the city council or board of trustees, under oath, showing the state of the treasury at the date of such account and the balance of money in the treasury. He or she shall also accompany such accounts with a statement of all receipts and disbursements, together with all warrants redeemed and paid by him or her, which warrants, with any and all vouchers held by him or her, shall be filed with his or her account in the clerk's office. If the treasurer fails to render his or her account within twenty days after the end of the month, or by a later date established by the governing body, the mayor in a city of the second class or the chairperson of the village board with the advice and consent of the trustees may use this failure as cause to remove the treasurer from office.

(2) The treasurer shall keep a record of all outstanding bonds against the city or village, showing the number and amount of each bond, for and to whom the bonds were issued, and the date upon which any bond is purchased, paid, or canceled. He or she shall accompany the annual statement submitted pursuant to section 19-1101 with a description of the bonds issued and sold in that year and the terms of sale, with every item of expense thereof.

Duties of city treasurer were clerical and not such as to preclude participation in proceedings for bond election. Inslee v. City of Bridgeport, 153 Neb. 559, 45 N.W.2d 590 (1951).

Designation of depository and the furnishing of depository bond does not relieve treasurer from duty of exercising reasonable prudence in protection of funds of the municipality. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

City treasurer, as custodian of city funds, is required to account monthly to the council, which requirement implies the power of the city to contract and to pay for an audit of his accounts. Campbell Co. v. City of Harvard, 123 Neb. 539, 243 N.W. 653 (1932).

Power to remove city treasurer for any reason cannot be exercised until specific charges are preferred against such treasurer, notice is given him thereof, and he has had an opportunity to be heard. State ex rel. Ballmer v. Strever, 93 Neb. 762, 141 N.W. 820 (1913).

Money paid to village treasurer for liquor license as required by municipal ordinance is received by such treasurer in his official capacity and his bondsmen are liable if he fails to account therefor. Hrabak v. Village of Dodge, 62 Neb. 591, 87 N.W. 358 (1901).



17-607 - Treasurer; depositories; qualification; bond; exemption of treasurer from liability; conflict of interest.

17-607. Treasurer; depositories; qualification; bond; exemption of treasurer from liability; conflict of interest.

(1) The treasurer of a city of the second class or village shall deposit, and at all times keep on deposit, for safekeeping, in banks, capital stock financial institutions, or qualifying mutual financial institutions of approved and responsible standing, all money collected, received, or held by him or her as city or village treasurer. Such deposits shall be subject to all regulations imposed by law or adopted by the city council or board of trustees for the receiving and holding thereof. The fact that a stockholder, director, or other officer of such bank, capital stock financial institution, or qualifying mutual financial institution is also serving as mayor, as a member of the city council, as a member of the board of trustees, as a member of a board of public works, or as any other officer of such municipality shall not disqualify such bank, capital stock financial institution, or qualifying mutual financial institution from acting as a depository for such municipal funds. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.

(2) The council or board of trustees shall require from all banks, capital stock financial institutions, or qualifying mutual financial institutions (a) a bond in such penal sum as may be the maximum amount on deposit at any time less the amount insured or guaranteed by the Federal Deposit Insurance Corporation or, in lieu thereof, (b) security given as provided in the Public Funds Deposit Security Act, to secure the payment of all such deposits and accretions. The council or board shall approve such bond or giving of security. The city treasurer or village treasurer shall not be liable for any loss of any money sustained by reason of the failure of any such depository so designated and approved.

A municipal treasurer is required to deposit its funds in a bank selected by the village board. Village of Hampton v. Gausman, 136 Neb. 550, 286 N.W. 757 (1939).

Where village treasurer deposits funds in bank duly designated by board as its depository and, after insolvency of such bank, sureties confess their liability and to recoup part of their loss sold bonds pledged with them by bank, such sureties are not entitled to a preferred claim against assets of such bank for balance of their loss. Shumway v. Department of Banking, 131 Neb. 246, 267 N.W. 469 (1936).

A village treasurer is not authorized to deposit village funds in a bank not designated by board of trustees as a depository. Village of Overton v. Nagel, 128 Neb. 264, 258 N.W. 461 (1935); State ex rel. Sorensen v. Bank of Otoe, 125 Neb. 414, 250 N.W. 547 (1933); State ex rel. Sorensen v. Bank of Otoe, 125 Neb. 383, 250 N.W. 254 (1933).

Deposit of funds in duly designated depository by city treasurer, where he received them for the specific purpose of investing them in securities designated by ordinance, does not make such funds trust funds. State ex rel. Sorensen v. Fidelity State Bank, 127 Neb. 529, 255 N.W. 781 (1934).

Where a bank, not designated as a depository by village board, accepts village funds from its treasurer, with knowledge of their character, such bank holds such funds as trustee, and on bank's insolvency, the village is entitled to a preferred claim therefor. State ex rel. Sorensen v. Plateau State Bank, 126 Neb. 407, 253 N.W. 433 (1934).

Designation of bank as a depository does not relieve treasurer and his bondsmen from liability for funds of municipality lost in bank failure, where treasurer was officer, director, and stockholder of the bank and knew bank was unsafe. City of Cozad v. Thompson, 126 Neb. 79, 252 N.W. 606 (1934).

Treasurer is liable on his official bond for loss of funds deposited by him in a bank not duly designated as a depository. City of South Sioux City v. Mullins, 125 Neb. 410, 250 N.W. 549 (1933).

City treasurer is bound to deposit city money in bank which has made application and been accepted as city depository by the city council. Luikart v. City of Aurora, 125 Neb. 263, 249 N.W. 590 (1933).



17-608 - Treasurer; surplus funds; investments authorized; interest.

17-608. Treasurer; surplus funds; investments authorized; interest.

When the treasurer of any such city or village holds funds of any such city or village in excess of the amount required for maintenance or set aside for betterments and improvements, the mayor and council or the board of trustees may, by resolution, direct and authorize said treasurer to invest said surplus funds in the outstanding bonds or registered warrants of said city or village, bonds and debentures issued either singly or collectively by any of the twelve federal land banks, the twelve intermediate credit banks, or the thirteen banks for cooperatives under the supervision of the Farm Credit Administration, or in interest-bearing bonds or the obligations of the United States. The interest on such bonds or warrants shall be credited to the fund out of which said bonds or warrants were purchased.



17-609 - Treasurer; utility funds; retirement of bonds or warrants.

17-609. Treasurer; utility funds; retirement of bonds or warrants.

The mayor and council or board of trustees may, by resolution, direct and authorize the treasurer to dispose of the surplus electric light, water, or gas funds, or the funds arising from the sale of electric light, water, or natural gas distribution properties, by the payment of outstanding electric light, water, or gas distribution bonds or water warrants then due. The excess, if any, after such payments, may be transferred to the general fund of such city or village.



17-610 - City attorney; duties.

17-610. City attorney; duties.

The city or village attorney shall be the legal advisor of the council or board of trustees. He shall commence, prosecute, and defend all suits and actions necessary to be commenced, prosecuted or defended on behalf of the corporations, or that may be ordered by the council or board of trustees. When requested, he shall attend meetings of the council or board and give them his opinion upon any matters submitted to him, either orally or in writing, as may be required. He shall draft or review for legal correctness ordinances, contracts, franchises and other instruments as may be required, and he shall perform such other duties as may be imposed upon him by general law or ordinance. The governing body of the city or village shall have the right to pay the city or village attorney compensation for legal services performed by him for it on such terms as the governing body and attorney may agree, and to employ additional legal assistance and to pay for such legal assistance out of the funds of the city or village.

City attorney is city's legal advisor, and as such he is required to commence, prosecute, and defend all suits on behalf of the city. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

City attorney is the legal advisor of the council, and has the duty to prosecute or defend all actions in which it is a party. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).



17-611 - Officer; extra compensation prohibited.

17-611. Officer; extra compensation prohibited.

No officer shall receive any pay or perquisites from the city other than his or her salary. Neither the city council nor board of trustees shall pay or appropriate any money or other valuable thing to any person not an officer for the performance of any act, service, or duty, the doing or performance of which shall come within the proper scope of the duties of any officer of such corporation.

Payments made by village under void contract may be recovered. Heese v. Wenke, 161 Neb. 311, 73 N.W.2d 223 (1955).

Under former law, interest of members of council in other contracts did not invalidate ordinance. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

An officer who has made a contract with a city or village for salary, additional to that provided by law, cannot recover in quantum meruit. Neisius v. Henry, 142 Neb. 29, 5 N.W.2d 291 (1942).

Where, under this section, the making of a contract is prohibited, a recovery quantum meruit cannot be had. Village of Bellevue v. Sterba, 140 Neb. 744, 1 N.W.2d 820 (1942).

Where a city attorney resigns, but still acts as legal advisor to the city and is allowed compensation at the rate provided by ordinance for salary of city attorney, he remains de facto city attorney and cannot enter into legal contract with city for collection of taxes. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

City, having a regular salaried attorney, is not for that reason prevented from employing a special attorney when the city attorney is absent, ill, or disqualified. Meeske v. Baumann, 122 Neb. 786, 241 N.W. 550 (1932), 83 A.L.R. 131 (1932).



17-612 - Elective officers, salary; increase during term of office prohibited; exception.

17-612. Elective officers, salary; increase during term of office prohibited; exception.

The emoluments of any elective officer shall not be increased or diminished during the term for which he shall have been elected, except when there has been a combination and merger of offices as provided by sections 17-108.02 and 17-209.02, except that when there are officers elected to the council, or a board or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such council, board or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who shall have resigned or vacated any office shall be eligible to the same during the time for which he was elected if during the same time the emoluments thereof were increased.

City attorney who resigns cannot be rehired by council to perform same duties under the designation of "special counsel" at an increase in pay. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).

When, at time of election of city officers, no ordinance had fixed their salaries, this section does not prevent the city council and mayor from fixing such salaries thereafter by ordinance. Wheelock v. McDowell, 20 Neb. 160, 29 N.W. 291 (1886); State ex rel. Wagner v. McDowell, 19 Neb. 442, 27 N.W. 433 (1886).



17-613 - Ordinances; style; publication; proof.

17-613. Ordinances; style; publication; proof.

The style of all ordinances shall be: Be it ordained by the mayor and council of the city of ......, or the chairman and board of trustees of the village of ....... . All ordinances of a general nature shall, before they take effect, be published, within fifteen days after they are passed, (1) in some newspaper published in such city or village, but if no paper is published in the city or village, then by posting a written or printed copy thereof in each of three public places in the city or village, or (2) by publishing the same in book or pamphlet form; Provided, in case of riot, infectious or contagious diseases, or other impending danger, failure of public utility, or any other emergency requiring its immediate operation, such ordinance shall take effect upon the proclamation of the mayor or chairman of the board of trustees, posted in at least three of the most public places in the city or village. Such emergency ordinance shall recite the emergency and be passed by a three-fourths vote of the council or board of trustees, and entered of record on the clerk's minutes. The passage, approval, and publication or posting of all ordinances shall be sufficiently proved by a certificate under seal of the city or village from the clerk thereof, showing that such ordinance was passed and approved, and when and in what paper the same was published, or when and by whom and where the same was posted. When ordinances are printed in book or pamphlet form, purporting to be published by authority of the board of trustees or city council, the same need not be otherwise published, and such book or pamphlet shall be received as evidence of the passage and legal publication of such ordinances as of the dates mentioned in such book or pamphlet, in all courts without further proof.

Generally, ordinances do not go into effect until published. City of Milford v. Schmidt, 175 Neb. 12, 120 N.W.2d 262 (1963).

Ordinances of a general nature are required to be published. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Paving ordinance was properly published. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Where an ordinance was printed in pamphlet form by the village, it was regularly published, and a village cannot question its validity on the ground that it was not validly adopted. Village of Deshler v. Southern Nebraska Power Co., 133 Neb. 778, 277 N.W. 77 (1938).

There is no requirement that the newspaper be printed within the city and, where there is no paper printed in the city, if an ordinance is published in a newspaper printed elsewhere and circulated generally in the city to local subscribers, the publication is sufficient. Hadlock v. Tucker, 93 Neb. 510, 141 N.W. 192 (1913).

Certificate of village clerk, attached to an ordinance, attested by official seal, stating when passed and approved, and when and in what paper published, is sufficient. Bailey v. State, 30 Neb. 855, 47 N.W. 208 (1890).

Ordinance calling election became effective when publication was complete. Central Electric & Gas Co. v. City of Stromsburg, 289 F.2d 217 (8th Cir. 1961).



17-614 - Ordinances; how enacted; title.

17-614. Ordinances; how enacted; title.

(1) All ordinances and resolutions or orders for the appropriation or payment of money shall require for their passage or adoption the concurrence of a majority of all members elected to the council or board of trustees. The mayor of a city of the second class may vote when his or her vote would provide the additional vote required to attain the number of votes equal to a majority of the number of members elected to the council, and the mayor shall, for the purpose of such vote, be deemed to be a member of the council. Ordinances of a general or permanent nature shall be read by title on three different days unless three-fourths of the council or board vote to suspend this requirement, except that such requirement shall not be suspended for any ordinance for the annexation of territory. In case such requirement is suspended, the ordinances shall be read by title and then moved for final passage. Three-fourths of the council or board may require a reading of any such ordinance in full before enactment under either procedure set out in this section.

(2) Ordinances shall contain no subject which is not clearly expressed in the title, and, except as provided in section 19-915, no ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section so amended is repealed, except that:

(a) For an ordinance revising all the ordinances of the city or village, the title need only state that the ordinance revises all the ordinances of the city or village. Under such title all the ordinances may be revised in sections and chapters or otherwise, may be corrected, added to, and any part suppressed, and may be repealed with or without a saving clause as to the whole or any part without other title; and

(b) For an ordinance used solely to revise ordinances or code sections or to enact new ordinances or code sections in order to adopt statutory changes made by the Legislature which are specific and mandatory and bring the ordinances or code sections into conformance with state law, the title need only state that the ordinance revises those ordinances or code sections affected by or enacts ordinances or code sections generated by legislative changes. Under such title, all such ordinances or code sections may be revised, repealed, or enacted in sections and chapters or otherwise by a single ordinance without other title.

1. Title and subject requirements

2. Vote required

3. Miscellaneous

1. Title and subject requirements

A city of the second class can repeal an ordinance only by enacting a later ordinance which contains the entire text, as amended, of the earlier ordinance or section being amended, along with a statement that the earlier version is repealed. Hammond v. City of Broken Bow, 239 Neb. 437, 476 N.W.2d 822 (1991).

Title need not be an index or abstract of the powers intended to be given. Gembler v. City of Seward, 136 Neb. 196, 285 N.W. 542 (1939), modified on rehearing 136 Neb. 916, 288 N.W. 545 (1939).

Where the minutes show ordinance was adopted, the presumption is that the ordinance was read as required. Provision that ordinance shall contain no subject, not clearly expressed in its title, is mandatory. Village of Deshler v. Southern Nebraska Power Co., 133 Neb. 778, 277 N.W. 77 (1938).

Where ordinance was passed and the vote recorded, it will be presumed it was duly read before passage, since this section does not affirmatively declare that the reading thereof on three different days must be recorded. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).

Where title provides "*** and ordinance authorizing and granting the right *** to construct and maintain an electric light power or gas plant or both", such title is broad enough to grant the right to erect poles and wires in the city streets and to operate, extend, and repair them. City of York v. Iowa-Nebraska Light & Power Co., 109 F.2d 683 (8th Cir. 1940).

2. Vote required

Term "three-fourths majority" means three-fourths of quorum present and acting. City of North Platte v. North Platte Water-Works Co., 56 Neb. 403, 76 N.W. 906 (1898).

Council of city of second class may present and pass an ordinance of general nature on the same day if the rules are suspended by three-fourths vote of the council. Brown v. Lutz, 36 Neb. 527, 54 N.W. 860 (1893).

Final passage of ordinance requires favorable vote of members of city council, exclusive of mayor. State ex rel. Grosshans v. Gray, 23 Neb. 365, 36 N.W. 577 (1888).

3. Miscellaneous

Publication of a resolution is not required. Chicago, St. P., M. & O. Ry. Co. v. City of Randolph, 163 Neb. 687, 81 N.W.2d 159 (1957).

Section as complied with in passage of paving ordinance. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Village ordinance, requiring construction of temporary sidewalk, on ungraded and unimproved street, is not ordinance of general or permanent nature and this section does not apply. Whitla v. Connor, 114 Neb. 526, 208 N.W. 670 (1926); Gibson v. Troupe, 96 Neb. 770, 148 N.W. 944 (1914).

This section does not permit issuance of warrant where only two members of a four-member council vote in favor thereof, although only one member votes against issuance. State ex rel. Katz-Craig Contracting Co. v. Darner, 95 Neb. 39, 144 N.W. 1048 (1914).

Ordinance, whose main object is to license and regulate, is not wholly void because a provision imposes an occupation tax not clearly expressed in the title. Morgan v. State, 64 Neb. 369, 90 N.W. 108 (1902).



17-615 - Ordinances; passage; rules and regulations; proof.

17-615. Ordinances; passage; rules and regulations; proof.

All ordinances shall be passed pursuant to such rules and regulations as the council or board of trustees may provide. All such ordinances may be proved by the certificate of the clerk, under the seal of the city or village.

Where ordinance in question is printed in pamphlet form by authority of the city or village, it is entitled to be read and received as evidence in all courts. Village of Deshler v. Southern Nebraska Power Co., 133 Neb. 778, 277 N.W. 77 (1938).



17-616 - Ordinances; contracts; appointments; vote; record.

17-616. Ordinances; contracts; appointments; vote; record.

On the passage or adoption of every bylaw or ordinance, and every resolution or order to enter into a contract by the council or board of trustees, the yeas and nays shall be called and recorded. To pass or adopt any bylaw, ordinance, or any such resolution or order, a concurrence of a majority of the whole number of members elected to the council or trustees shall be required. All appointments of the officers by any council or trustees shall be made viva voce; and the concurrence of a like majority shall be required, and the names of those, and for whom they voted, on the vote resulting in an appointment, shall be recorded. The requirements of a roll call or viva voce vote shall be satisfied by a city or village which utilizes an electronic voting device which allows the yeas and nays of each council member or member of the board of trustees to be readily seen by the public.

Where no record of the proceedings of the city council with reference to a purported contract can be shown, there is a presumption that no such contract was entered into. Wightman v. City of Wayne, 144 Neb. 871, 15 N.W.2d 78 (1944).

Where the record of a city council does not show the mayor signed an ordinance or that the yea and nay vote was taken and recorded at the time enacted, a nunc pro tunc order by new council eighteen months later cannot be permitted. Beverly Land Co. v. City of South Sioux City, 117 Neb. 47, 219 N.W. 385 (1928).

Where record shows that ordinance was passed and shows the vote thereon, and does not show it was not read, it will be presumed that the ordinance was duly read before adoption, though record does not affirmatively so show. Hull v. City of Humboldt, 107 Neb. 326, 186 N.W. 78 (1921).

Provisions of this section are mandatory. Payne v. Ryan, 79 Neb. 414, 112 N.W. 599 (1907).

Where half the members voted for and the remaining members failed to vote, the mayor's vote added nothing and the ordinance is invalid. State ex rel. Grosshans v. Gray, 23 Neb. 365, 36 N.W. 577 (1888).



17-701 - Fiscal period; commencement.

17-701. Fiscal period; commencement.

In 1995, the fiscal period of each city of the second class and village commences on August 1, 1995, and extends through September 30, 1996. Thereafter, the fiscal year of each city of the second class and village and of any public utility of a city of the second class or village commences on October 1 and extends through the following September 30 except as provided in the Municipal Proprietary Function Act.



17-702 - Property tax; general levy authorized; sale for delinquent taxes; additional levies.

17-702. Property tax; general levy authorized; sale for delinquent taxes; additional levies.

(1) The council or board of trustees of each city of the second class or village shall, at the time and in the manner provided by law, cause to be certified to the county clerk the amount of tax to be levied upon the taxable value of all the taxable property of the city or village which the city or village requires for the purposes of the adopted budget statement for the ensuing year, including all special assessments and taxes assessed as hereinbefore provided. The county clerk shall place the same on the property tax lists to be collected in the manner provided by law for the collection of county taxes in the county where such city or village is situated. In all sales for any delinquent taxes for municipal purposes, if there are other delinquent taxes due from the same person or a lien on the same property, the sale shall be for all the delinquent taxes. Such sales and all sales made under or by virtue of this section or the provision of law herein referred to shall be of the same validity and in all respects be deemed and treated as though such sales had been made for the delinquent county taxes exclusively. Subject to section 77-3442, the maximum amount of tax which may be so certified, assessed, and collected shall not require a tax levy in excess of one dollar and five cents on each one hundred dollars upon the taxable value of all the taxable property within the corporate limits of such city or village for the purposes of the adopted budget statement, together with any special assessments or special taxes or amounts assessed as taxes and such sum as may be authorized by law for the payment of outstanding bonds and debts.

(2) Within the limitation of section 77-3442, the council or board of trustees of each city of the second class or village may certify an amount to be levied not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within such city or village for the purpose of establishing the sinking fund or funds authorized by sections 19-1301 to 19-1304. Nothing contained in subsection (1) or (2) of this section shall be construed to authorize an increase in the amount of levies for any specific municipal purpose or purposes elsewhere limited by law, whether limited in specific sums or by tax levies.

(3) When required by section 18-501, an additional levy of seven cents on each one hundred dollars upon the taxable value of all the taxable property within the city of the second class or village may be imposed.

Tax levy for payment of outstanding bonds is authorized. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Lien of special assessments is not dependent upon certification to county clerk. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

Where taxpayer seeks to recover special assessments paid to city in improvement district later held illegal, statute of limitations begins to run from date such assessments were paid. Dorland v. City of Humboldt, 129 Neb. 477, 262 N.W. 22 (1935).

Municipalities have authority to levy taxes to pay judgments on all taxable property within their boundaries. Dawson County v. Clark, 58 Neb. 756, 79 N.W. 822 (1899).

Special assessments, certified to county clerk for payment of an improvement before any work is done, before any contract is made for the performance of the work, or before any estimate of the cost of the improvement is made, are void and may be enjoined. Bellevue Improvement Co. v. Village of Bellevue, 39 Neb. 876, 58 N.W. 446 (1894).



17-703 - Special assessments; tax limit; refunding; when authorized; how paid.

17-703. Special assessments; tax limit; refunding; when authorized; how paid.

If any such city or village has levied special assessments for part or all of the cost of any public work or improvement, if the assessments have been finally held by the courts to be invalid and unenforceable, if the defects rendering such assessments invalid and unenforceable are of such character that they cannot be remedied by reassessment, and if part of the special assessments has been paid under mistake of law or fact into such city or village prior to such final holding, the mayor and council or chairperson and board of trustees shall establish a special fund in the budget statement annually which is sufficient to refund and repay over a period of consecutive years such special assessments erroneously paid, without interest to the person or persons entitled to receive the same, any and all such assessments or parts thereof as may have been so paid into the treasury of such city or village, as the case may be. The amount of tax annually budgeted for this special fund shall not require a tax levy in excess of ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year, and the additional levy shall be continued only for as many years as may be necessary to raise the total amount required for such purpose. Such assessments shall be refunded out of the special fund upon proper claims filed by the person or persons entitled to reimbursement. Such claim shall be audited, allowed, and ordered paid in the same manner as other claims against such city or village. All such reimbursements shall be made pro rata if there is not sufficient money on hand to repay them all at one time. Such amount of tax for the special fund shall be specified in the adopted budget statement.



17-704 - Repealed. Laws 1965, c. 70, § 1.

17-704. Repealed. Laws 1965, c. 70, § 1.



17-705 - Repealed. Laws 1978, LB 847, § 4.

17-705. Repealed. Laws 1978, LB 847, § 4.



17-706 - Annual appropriation bill; contents.

17-706. Annual appropriation bill; contents.

The city council of a city of the second class and board of trustees of a village shall adopt a budget statement pursuant to the Nebraska Budget Act, to be termed "The Annual Appropriation Bill", in which such corporate authorities may appropriate such sums of money as may be deemed necessary to defray all necessary expenses and liabilities of such corporation.

Contract by city council for repairing and rebuilding city hall involving sum in excess of that authorized by vote of people is void. Moore v. City of Central City, 118 Neb. 326, 224 N.W. 690 (1929).

Where proposition to issue bonds to fund indebtedness incurred without appropriation therefor is approved by majority of voters, action of city authorities is ratified and indebtedness is validated. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).

This section does not apply to borrowed money on hand for a specific purpose, sanctioned by majority of the legal voters, as such sanction is an appropriation. State ex rel. Fuller v. Martin, 27 Neb. 441, 43 N.W. 244 (1889).



17-707 - Repealed. Laws 1971, LB 634, § 1.

17-707. Repealed. Laws 1971, LB 634, § 1.



17-708 - Funds; expenditure; appropriation condition precedent.

17-708. Funds; expenditure; appropriation condition precedent.

The mayor and council or board of trustees shall have no power to appropriate, issue or draw any order or warrant on the treasurer for money, unless the same has been appropriated or ordered by ordinance, or the claim for the payment of which such order or warrant is issued has been allowed according to the provisions of sections 17-714 and 17-715, and funds for the class or object out of which such claim is payable have been included in the adopted budget statement or transferred according to law.

An appropriation is not necessary where funds to meet expenditures are not raised by taxation, the obligation being payable alone out of funds on hand and the net earnings of light plant purchased. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).



17-709 - Contracts; appropriation condition precedent.

17-709. Contracts; appropriation condition precedent.

No contract shall be hereafter made by the city council or board of trustees, or any committee or member thereof; and no expense shall be incurred by any of the officers or departments of the corporation, whether the object of the expenditures shall have been ordered by the city council or board of trustees or not, unless an appropriation shall have been previously made concerning such expense, except as otherwise expressly provided in section 17-708.

The power of city authorities to contract is determined by the amounts appropriated plus such unexpended funds of previous levies and appropriations on hand on date of such contract, and the power is not diminished by the failure to assess taxes to the extent authorized. LeBarron v. City of Harvard, 129 Neb. 460, 262 N.W. 26 (1935).

When there is unused and unappropriated money in the general fund at the time of employment of an auditor, such contract is valid and a subsequent depletion of such funds does not void such contract. Campbell Co. v. City of Harvard, 123 Neb. 539, 243 N.W. 653 (1932).

Municipality had authority to contract for the construction of a waterworks though no estimate or appropriation was made prior to such contract. Chicago Bridge & Iron Works v. City of South Sioux City, 108 Neb. 827, 189 N.W. 367 (1922).

This section prohibits council from making any contract or incurring expense unless an appropriation shall have been made previously concerning such expense. Ballard v. Cerney, 83 Neb. 606, 120 N.W. 151 (1909).

Where no previous appropriation is made for fire hydrant rentals, a contract therefor is void, but, where village retains the benefits of such contract and has authority to make a valid contract, such village is liable in quantum meruit for benefits conferred. Lincoln Land Company v. Village of Grant, 57 Neb. 70, 77 N.W. 349 (1898).

When an ordinance is duly passed, city may contract for water rentals and the payments thereof with private party, and such contract is good though not preceded by an appropriation to meet such rentals. City of North Platte v. North Platte Water-Works Co., 56 Neb. 403, 76 N.W. 906 (1898).

Ultra vires contract can be ratified only upon condition essential to valid contract in first instance. Gutta Percha & Rubber Mfg. Co. v. Village of Ogallala, 40 Neb. 775, 59 N.W. 513 (1894).

City council cannot incur or contract indebtedness until an annual appropriation ordinance has been passed or the expenditures have been sanctioned by a majority of the voters. McElhinney v. City of Superior, 32 Neb. 744, 49 N.W. 705 (1891); City of Blair v. Lantry, 21 Neb. 247, 31 N.W. 790 (1887).

Contract for the purchase of a waterworks plant was not invalid because no provision for payment thereunder had been previously made under an appropriation bill. Slocum v. City of North Platte, 192 F. 252 (8th Cir. 1911).



17-710 - Special assessments; expenditure; limitations.

17-710. Special assessments; expenditure; limitations.

All money received on special assessments shall be held by the treasurer as a special fund to be applied to the payment of the improvement for which the assessment was made, and such money shall be used for no other purpose whatever, unless to reimburse such corporation for money expended for such improvement.



17-711 - Warrants; how executed.

17-711. Warrants; how executed.

All warrants drawn upon the treasurer must be signed by the mayor or chairman and countersigned by the clerk, stating the particular fund to which the same is chargeable, the person to whom payable, and for what particular object. No money shall be otherwise paid than upon such warrants so drawn. Each warrant shall specify the amount included in the adopted budget statement for such fund upon which it is drawn, and the amount already expended of such fund.

Where warrants were drawn by the mayor and city clerk for the purchase of an addition to a cemetery, the title to which was later refused by the city council, without a prior appropriation therefor or without the sanction of a majority of the legal voters, the mayor and clerk who drew such warrant are liable to the city for the funds of the city so withdrawn through such warrant. City of Blair v. Lantry, 21 Neb. 247, 31 N.W. 790 (1887).



17-712 - Repealed. Laws 1967, c. 58, § 2.

17-712. Repealed. Laws 1967, c. 58, § 2.



17-713 - Road tax; amount; when authorized.

17-713. Road tax; amount; when authorized.

The council or board of trustees of such city or village shall, upon petition being filed with the clerk of the city or village signed by a majority of the resident freeholders of such city or village requesting such council or board of trustees to levy a tax upon the taxable valuation of the property in the city or village, make a levy as in such petition requested, not exceeding eighty-seven and five-tenths cents on each one hundred dollars of taxable valuation, and shall certify the same to the board of county commissioners as other taxes are levied by the city or village, or certified, for the purpose of creating a fund. The fund shall be expended solely in the improvement of the public highways adjacent to the city or village and within five miles thereof, shall at all times be under the control and direction of the council or board of trustees of the city or village, and shall be expended under the authority and direction of the council or board. The council or board is hereby granted the power and authority to employ such person or persons as it may select for the performance of such work under such rules and regulations as it may by ordinance provide.



17-714 - Claims and accounts payable; filing; requirements; disallowance; notice; costs.

17-714. Claims and accounts payable; filing; requirements; disallowance; notice; costs.

All liquidated and unliquidated claims and accounts payable against a city of the second class or village shall: (1) Be presented in writing; (2) state the name and address of the claimant and the amount of the claim; and (3) fully and accurately identify the items or services for which payment is claimed or the time, place, nature, and circumstances giving rise to the claim.

As a condition precedent to maintaining an action for a claim, other than a tort claim as defined in section 13-903, the claimant shall file such claim within ninety days of the accrual of the claim in the office of the city or village clerk.

The city or village clerk shall notify the claimant or his or her agent or attorney by letter mailed to the claimant's address within five days if the claim is disallowed by the city council or village board of trustees.

No costs shall be recovered against such city or village in any action brought against it for any claim or for any claim allowed in part which has not been presented to the city council or village board of trustees to be audited, unless the recovery is for a greater sum than the amount allowed with the interest due.

Presentation of claim to municipal utility board, where that board had no power to consider claims nor any duty to forward claims to the city council, does not constitute compliance with this section. Hammond v. City of Broken Bow, 239 Neb. 437, 476 N.W.2d 822 (1991).

The word "claim" as used in this section applies alone to those arising upon contract and not in tort. Bayard v. City of Franklin, 87 Neb. 57, 127 N.W. 113 (1910); Butterfield v. City of Beaver City, 84 Neb. 417, 121 N.W. 592 (1909); Village of Ponca v. Crawford, 18 Neb. 551, 26 N.W. 365 (1886); Nance v. Falls City, 16 Neb. 85, 20 N.W. 109 (1884).

The requirement that no costs can be recovered unless the claim has been first presented to the mayor and council to be audited does not make their action judicial, and their decision does not have the force and effect of a judgment. State ex rel. Minden Edison E. L. & P. Co. v. City of Minden, 84 Neb. 193, 120 N.W. 913 (1909), 21 L.R.A.N.S. 289 (1909).

Fact that claim was filed with council need not be proved in personal injury cases. City of Lexington v. Fleharty, 74 Neb. 626, 104 N.W. 1056 (1905); City of Lexington v. Kreitz, 73 Neb. 770, 103 N.W. 444 (1905).

The failure to present a claim to council where the action is for personal injuries does not affect the right of recovery. City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895).

Failure to present claim to council prevents the recovery of costs but does not affect recovery otherwise. City of Crete v. Childs, 11 Neb. 252, 9 N.W. 55 (1881).



17-715 - Claims; allowance; payment.

17-715. Claims; allowance; payment.

Upon the allowance of claims by the council or trustees, the order for their payment shall specify the particular fund or appropriation out of which they are payable as specified in the adopted budget statement; and no order or warrant shall be drawn in excess of eighty-five percent of the current levy for the purpose for which it is drawn, unless there shall be sufficient money in the treasury at the credit of the proper fund for its payment; Provided, that in the event there exists at the time such warrant is drawn, obligated funds from the federal government or the State of Nebraska, or both from the federal government and the State of Nebraska, for the general purpose or purposes of such warrant, then such warrant may be drawn in excess of eighty-five percent of the current levy for the purpose for which it is drawn to the additional extent of one hundred percent of such obligated federal or state funds. No claim shall be audited or allowed unless an order or warrant for the payment thereof may legally be drawn.

Where warrant is drawn in excess of eighty-five per cent of the current levy, unless sufficient money is in the treasury to credit of the proper fund for the payment thereof, the warrant is void and the payment thereof may be enjoined. Ballard v. Cerney, 83 Neb. 606, 120 N.W. 151 (1909).

Where warrant was issued by reason of fraudulent representations of payee's agent, mandamus will not force city treasurer to pay the same in third person's hands. State ex rel. First Nat. Bank of York v. Cook, 43 Neb. 318, 61 N.W. 693 (1895).



17-716 - Transferred to section 19-3201.

17-716. Transferred to section 19-3201.



17-717 - Intersection paving bonds; tax authorized.

17-717. Intersection paving bonds; tax authorized.

Any city of the second class or village is hereby authorized, annually, to levy a tax upon all the taxable property thereof, sufficient to pay the principal and interest of any intersection paving bonds issued by such municipality.



17-718 - Voluntary fire departments; maintenance; tax; limitation.

17-718. Voluntary fire departments; maintenance; tax; limitation.

The city council in cities and board of trustees in villages having only voluntary fire departments or companies may levy a tax annually of not more than seven cents on each one hundred dollars upon the taxable value of all the taxable property within such cities or villages for the maintenance and benefit of such fire departments or companies. The amount of such tax shall be established at the beginning of the year and shall be included in the adopted budget statement. Upon collection of such tax, the city or village treasurer shall disburse the same upon the order of the chief of the fire department with the approval of the city council or board of trustees.



17-719 - Repealed. Laws 1969, c. 79, § 2.

17-719. Repealed. Laws 1969, c. 79, § 2.



17-720 - Certificates of deposit; time deposits; security required.

17-720. Certificates of deposit; time deposits; security required.

The city or village treasurer of cities of the second class and villages may, upon resolution of the mayor and council or board of trustees authorizing the same, purchase certificates of deposit from and make time deposits in any bank, capital stock financial institution, or qualifying mutual financial institution in the State of Nebraska to the extent that such certificates of deposit or time deposits are insured or guaranteed by the Federal Deposit Insurance Corporation. Deposits may be made in excess of the amounts so secured by the corporation, and the amount of the excess deposit shall be secured by a bond or by security given in the same manner as is provided for cities of the first class in sections 16-714 to 16-716 as of the time the deposit is made. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



17-801 - Board of public works; how created; members; appointment; removal; qualifications; terms.

17-801. Board of public works; how created; members; appointment; removal; qualifications; terms.

Whenever any city of the second class has or is about to establish or acquire any system of waterworks, power plant, ice plant, gas plant, sewerage, heating or lighting plant, or distribution system, the city council of such city may, in its own discretion, by ordinance, create a board of public works, which shall consist of not less than three, nor more than six members, residents of such city, to be appointed by the mayor, subject to the approval of the city council; and they may be removed by the mayor and a majority of the members elected to the city council at any time. The term of the first members of the board shall be one, two, three, or four years in the manner designated by the mayor, as the case may be, after which the term of each member shall be four years; and the terms of not more than two members shall expire at any one time.



17-802 - Board of public works; powers and duties; city council; approve budget.

17-802. Board of public works; powers and duties; city council; approve budget.

The city council may, by ordinance, confer upon a board of public works the active direction and supervision of any or all of the utility systems owned or operated by such city. The city council shall approve the budget of each proprietary function as provided in the Municipal Proprietary Function Act. Such board shall have the power to operate any utility referred to it and to exercise all powers conferred by law upon such cities for the operation and government of such utility to the same extent, in the same manner, and under the same restrictions as the city council could do if no such board of public works existed, except that such board of public works shall not make any expenditure or contract any indebtedness other than for ordinary running expenses, exceeding an amount established by the city council, without first obtaining the approval of the city council. The board of public works shall report to the city council at regular intervals as it may require.



17-802.01 - Board of public works; insurance plan; cooperation and participation.

17-802.01. Board of public works; insurance plan; cooperation and participation.

The mayor and council may, by ordinance, authorize and empower the board of public works to cooperate and participate in a plan of insurance designed and intended for the benefit of the employees of any public utility operated by the city. For that purpose the board of public works may make contributions to pay premiums or dues under such plan, authorize deductions from salaries of employees, and take such other steps as may be necessary to effectuate such plan of insurance.



17-803 - Board of public works; surplus funds; investment.

17-803. Board of public works; surplus funds; investment.

Any surplus funds arising out of the operation of any such utilities by the board of public works, or by the city council, where any of such utilities are not being operated by such a board, may be invested, if not invested pursuant to the provisions of any other law upon the subject, in like manner and subject to the same conditions as the investment of similar funds of cities of the first class, as provided in section 16-691.01.



17-804 - Water and light commissioner; compensation; removal.

17-804. Water and light commissioner; compensation; removal.

In the event such city shall have created a board of public works as provided in section 17-801, the water commissioner and light commissioner shall, subject to confirmation by the mayor and council, be employed thereafter by said board at such reasonable compensation as may be agreed upon at the time of such employment and shall thereafter be under the jurisdiction of said board, any of the provisions of sections 17-401 to 17-426, 17-501 to 17-560 and 19-1401 to 19-1404 to the contrary notwithstanding. Any water commissioner or light commissioner, under the jurisdiction and control of the board of public works, may be removed by the board, after an opportunity to be heard before the mayor and council if he shall so request, for malfeasance, misfeasance or neglect in office.



17-805 - Board of public works; organization; meetings; records.

17-805. Board of public works; organization; meetings; records.

The members of the board of public works shall organize as soon as practicable after their appointment, by electing a chairman and secretary, who shall serve until the first meeting in June next following; and thereafter said board shall elect a chairman and secretary at the first meeting in June each year. In the absence of the regular officers, temporary officers to serve in their places may be chosen by the members present at any meeting. They shall establish regular times for meeting and may adopt such rules as may be necessary or desirable for the conduct of their business. They shall keep a record of their proceedings and if there is a legal newspaper published in or of general circulation in said city, shall publish therein the minutes of each meeting within thirty days after it is held.



17-806 - Board members; oath; bond.

17-806. Board members; oath; bond.

Each of the members of said board of public works shall take an oath to discharge faithfully the duties of his office before entering upon the discharge thereof. Each of the members of said board before entering upon the duties of his office shall be required to give bond to the city with corporate surety. Such bond shall be in the sum of five thousand dollars and shall be conditioned for the faithful performance of the duties of member of the board of public works; and the surety on such bond shall be approved by the mayor and council and shall be filed with the city treasurer; Provided, the premium on said bond shall be paid out of any public utility fund designated by the mayor and council.



17-807 - Board members; interest in contracts prohibited.

17-807. Board members; interest in contracts prohibited.

No member of the board of public works shall ever be financially interested, directly or indirectly, in any contract entered into by them on behalf of such city for more than ten thousand dollars in one year.



17-808 - Bookkeeper and clerk.

17-808. Bookkeeper and clerk.

If the board determines that the best interests of the municipality and the patrons of the utility will be better or more economically served thereby, they may employ the duly elected city clerk as ex officio bookkeeper and collector for the utility or utilities, and he may be paid a reasonable salary for the extra services required of him in such position in addition to his salary as city clerk.



17-809 - Repealed. Laws 1971, LB 32, § 5; Laws 1971, LB 435, § 1.

17-809. Repealed. Laws 1971, LB 32, § 5; Laws 1971, LB 435, § 1.



17-810 - Rates; power to fix.

17-810. Rates; power to fix.

Rates or charges for service may be fixed or changed by resolution duly adopted by the board of public works.



17-901 - Utilities; service; contracts for sale; when authorized.

17-901. Utilities; service; contracts for sale; when authorized.

Any city of the second class or village is hereby authorized and empowered to enter into a contract for the furnishing of electricity, power, steam or other product of any system or plant, owned and operated by such city or village, to any person or corporation, if the furnishing of such electricity, power, steam or other product shall not interfere with the proper purposes for which the lighting, heating, waterworks or other plant of such city or village was intended.

Where village without authority makes a contract with power company to furnish electric current to village and its people by ordinance, at a definite rate for twenty-five years, and thereafter the Legislature empowered it to make such contracts, the company is estopped to claim the contracts were ultra vires when made. Village of Davenport v. Meyer Hydro-Electric Power Co., 110 Neb. 367, 193 N.W. 719 (1923).

Where city without statutory authority makes contract with power company for electric current for a definite time and rate, and thereafter Legislature empowers it to make such contracts, the power company is estopped to claim such contract is ultra vires, and will be compelled to complete it. Central Power Co. v. Central City, 282 F. 998 (8th Cir. 1922).



17-902 - Utilities; contracts for service; transmission lines authorized.

17-902. Utilities; contracts for service; transmission lines authorized.

Any city of the second class or village is hereby authorized and empowered to enter into a contract with any person or corporation either within or without the corporate limits of such city or village for the furnishing of electricity, power, steam or other product to such city or village or to any electric, power, steam or other system or plant owned and operated by such city or village. Such city of the second class or village is hereby authorized and empowered for the purpose of carrying out the provisions of sections 17-901 to 17-904, to have a right-of-way for and to maintain transmission lines upon, within and across any of the public highways of this state as is provided by law for persons, firms, associations and corporations engaged in generating and transmitting electric current within this state.



17-903 - Utilities; contracts for service; approval of electors; bonds; interest; taxes.

17-903. Utilities; contracts for service; approval of electors; bonds; interest; taxes.

Before any city of the second class or village shall make any contract with any person or corporation within or without such city or village for the furnishing of electricity, power, steam or other product to such city or village, or any such municipal plant within such city or village, the question shall be submitted to the electors voting at any regular or special election upon the proposition; and such city of the second class or village may, by a majority vote at such election, vote bonds or taxes for the purpose of defraying the cost of such transmission line and connection with any person, firm, corporation or other city or village with which it may enter into a contract for the purchasing of electricity, power, steam or other product. The question of issuing bonds for any of the purposes herein contemplated shall be submitted to the electors at an election held for that purpose, after not less than twenty days' notice thereof shall have been given by publication in some newspaper published and of general circulation in such municipality, or, if no newspaper is published therein, then by posting in five or more public places therein. Such bonds may be issued only when a majority of the electors voting on the question favor their issuance. They shall bear interest, payable annually or semiannually, and shall be payable any time the municipalities may determine at the time of their issuance, but in not more than twenty years after their issuance. The council or board shall levy annually a sufficient tax to maintain, operate, and extend any system or plant, and to provide for the payment of the interest on, and the principal of, any bonds that may have been issued as herein provided; Provided, that if no tax or issuance of bonds is required, any city of the second class or village may by resolution of the city council or board of trustees contract for the furnishing of electricity at retail to such city or village, or to any electric plant within such city or village, with any public power district, or an electric cooperative which cooperative has an approved retail service area adjoining such city or village.

Village could abandon contract without authorization by electors. Babson v. Village of Ulysses, 155 Neb. 492, 52 N.W.2d 320 (1952).



17-904 - Transmission line outside city prohibited.

17-904. Transmission line outside city prohibited.

Nothing contained in sections 17-901 to 17-903 shall be construed as granting power to any city of the second class or village to construct and maintain transmission lines outside of such city or village for the purpose of selling electricity, power, steam or other product of its plant to another municipality or the residents therein.



17-905 - Utilities; acquisition; revenue bonds; issuance; when authorized.

17-905. Utilities; acquisition; revenue bonds; issuance; when authorized.

Supplemental to any existing law on the subject and in lieu of the issuance of general obligation bonds, or the levying of taxes upon property, as by law provided, any city of the second class or any village may construct, purchase or otherwise acquire a waterworks plant or a water system, or a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, either within or without the corporate limits of the city or village, and real and personal property needed or useful in connection therewith, and pay the cost thereof by pledging and hypothecating the revenue and earnings of any waterworks plant or water system, or gas plant or gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, owned or to be owned by the city or village. In the exercise of the authority herein granted, the city or village may issue and sell revenue bonds or debentures and enter into such contracts in connection therewith as may be proper and necessary. Such revenue bonds or debentures shall be a lien only upon the revenue and earnings of the waterworks plant or water system, gas plant or gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, owned or to be owned by the city or village. No such city or village shall pledge or hypothecate the revenue and earnings of any waterworks plant or water system, or gas plant or gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, nor issue revenue bonds or debentures, as herein authorized, until the proposition relating thereto has been submitted in the usual manner to the qualified voters of such city or village at a general or special election, and approved by a majority of the electors voting on the proposition submitted; Provided, such proposition shall be submitted, whenever requested, within thirty days after a sufficient petition signed by the qualified voters of such city or village equal in number to twenty percent of the vote cast at the last general municipal election held therein is filed with the city clerk or village clerk, as the case is. Three weeks' notice of the submission of the proposition shall be given by publication in some legal newspaper published in or of general circulation in such city or village, or, if no legal newspaper is published therein, then by posting in five or more public places therein. The requirement herein for a vote of the electors, however, shall not apply when such city or village seeks to pledge or hypothecate such revenue or earnings, or issue revenue bonds or debentures solely for the maintenance, extension or enlargement of any waterworks plant or water system, or any gas plant or any gas system, including a natural or bottled gas plant, gas distribution system or gas pipelines, owned by such city or village.

Issuance of revenue bonds is authorized. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Power to acquire gas distribution system by eminent domain was not conferred. Village of Walthill v. Iowa Electric Light & Power Co., 125 F.Supp. 859 (D. Neb. 1954).



17-905.01 - Gas distribution system or bottled gas plant; lease by city; terms; submission to election.

17-905.01. Gas distribution system or bottled gas plant; lease by city; terms; submission to election.

Any city of the second class or any village which constructs a gas distribution system, or purchases or otherwise acquires a bottled gas plant, within the corporate limits of the city or village as provided in section 17-905, may lease any such facility or facilities to any such person, persons, corporation or corporations as the governing body of such city of the second class or village may select, upon such terms and conditions as it shall deem advisable; Provided, if there are any revenue bonds outstanding or to be outstanding at the time the lease becomes effective, for which the revenue and earnings of such facility or facilities are or shall be pledged and hypothecated, the net lease payments shall be sufficient to pay the principal and interest on said revenue bonds as the same become due; and provided further, that such proposition shall be first submitted to the qualified voters of such city of the second class or village in the manner set forth in section 17-905, such proposition to be submitted either independently of or in conjunction with the proposition set forth in section 17-905.



17-906 - Power plant; construction; eminent domain; procedure.

17-906. Power plant; construction; eminent domain; procedure.

Any city of the second class or village is hereby authorized and empowered to erect a power plant, electric or other light works outside the corporate limits of such city or village, and to acquire such real estate required for any plant. Such city or village in establishing and erecting such plant shall have the right to purchase or take private property for the purpose of erecting the plant and constructing, running, and extending its transmission line. In all cases such city or village shall pay to such person or persons whose property shall be taken or injured thereby such compensation therefor as may be agreed upon or as shall be allowed by lawful condemnation proceedings. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 are applicable.

Power is conferred upon municipality to erect electric or other light works outside the corporate limits of the municipality, and to raise funds therefor. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).



17-907 - Power plant; transmission lines; right-of-way.

17-907. Power plant; transmission lines; right-of-way.

Such city or village is hereby given, for the purpose of erecting and operating such plant, a right-of-way over and the right to erect and maintain transmission lines upon, within, and across any of the public highways of the state, subject to the provisions of sections 75-709 to 75-724.



17-908 - Power plant; construction; election; bonds; interest; redemption.

17-908. Power plant; construction; election; bonds; interest; redemption.

Before such city or village makes any contract with any person or corporation relating in any manner whatever to the erection of such proposed plant, the question as to whether such plant shall be erected shall be duly submitted to the electors voting at any regular or special election upon the proposition, and such city of the second class or village may by a majority of the votes cast at such election vote bonds in an amount not in excess of seven percent of the taxable valuation of such city or village for the purpose of defraying the cost of such plant. The question of issuing such bonds shall be submitted to the electors at an election held for that purpose after not less than thirty days' notice thereof has been given by publication in some newspaper of general circulation in such city or village or, if no newspaper is published therein, then by posting at five or more public places therein for at least thirty days before such election. Such bonds shall bear interest, payable annually or semiannually, and shall be payable any time the city or village may determine at the time of their issuance but in not more than twenty years after their issuance. The city or village shall have the option of paying any or all of such bonds at any time after five years from their date.



17-909 - Power plant; operation and extension; tax authorized.

17-909. Power plant; operation and extension; tax authorized.

The council or board of such city or village shall levy annually a sufficient tax to maintain, operate and extend any such plant, and to provide for the payment of the interest on the principal of any bonds that may have been issued as provided in section 17-908.



17-910 - Joint power plant; construction; approval of electors.

17-910. Joint power plant; construction; approval of electors.

Two or more cities of the second class or villages may jointly erect such a plant which shall serve such respective cities or villages, and such plant may be owned and operated jointly by such respective cities or villages. Such cities or villages shall have the same rights and privileges as are in sections 17-906 to 17-909 granted to any single city or village. Before such cities or villages shall make any contract with any person or corporation relating in any manner whatever to the erection of such proposed plant, the question as to whether such jointly owned and operated plant shall be erected shall first be duly submitted to the electors of the respective cities or villages contemplating the erection of such plant, and approved by a sixty percent majority of the voters in each of such cities or villages in the manner provided in section 17-908.

Electric or other light works may be constructed by a municipality outside its corporate limits. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).



17-911 - Joint power plant; bonds; election; interest.

17-911. Joint power plant; bonds; election; interest.

Such cities or villages in contemplating the erection of such a plant may vote joint bonds in an amount not in excess of seven percent of the valuation of such cities or villages for the purpose of defraying the cost of such plant. The question of issuing such joint bonds for the purpose contemplated shall be submitted to the electors of the respective cities or villages interested at an election held for that purpose in each of such cities or villages after notice thereof for not less than twenty days shall have been given by publication in the manner provided in section 17-908. Such bonds may be issued only when a majority of the electors in each of the cities or villages interested and voting on the question favor their issuance. If in any one of such cities or villages voting on such question a majority of the electors voting in such city or village shall fail to favor the issuance of such joint bonds then the entire election in all of the cities or villages voting shall be deemed void and of no effect. Such joint bonds shall bear interest payable annually or semiannually, and shall be payable any time the cities or villages may determine at the time of their issuance, but in not more than twenty years after their issuance, with the option of paying any or all of such bonds at any time after five years from their date.



17-912 - Joint power plant; operation and extension; tax.

17-912. Joint power plant; operation and extension; tax.

The councils or boards of the cities or villages issuing such joint bonds for the erection of such plant shall levy annually a sufficient tax to maintain and operate and extend such plant and to provide for the payment of interest on, and principal of, any bonds that may have been issued as herein provided.



17-913 - Sewers; resolution to construct, purchase, or acquire; contents; estimate of cost.

17-913. Sewers; resolution to construct, purchase, or acquire; contents; estimate of cost.

Whenever the city council of any city of the second class, or the board of trustees of any village, shall deem it advisable or necessary to build, reconstruct, purchase, or otherwise acquire a sanitary sewer system or a sanitary or storm water sewer, or sewers or sewage disposal plant, or pumping stations or sewer outlets for any such city or village, constructed or to be constructed in whole or in part inside or outside thereof, it shall declare the advisability and necessity therefor in a proposed resolution, which resolution, in the case of pipe sewer construction, shall state the kinds of pipe proposed to be used, and shall include cement concrete pipe and vitrified clay pipe and any other material deemed suitable, and shall state the size or sizes and kinds of sewers proposed to be constructed and shall designate the location and terminal points thereof. If it is proposed to construct disposal plants or pumping stations or outlet sewers, the resolution shall refer to the plans and specifications thereof which shall have been made and filed before the publication of such resolution by the city engineer of any such city or by the engineer who has been employed by any such city or village for such purpose. If it is proposed to purchase or otherwise acquire a sanitary sewer system or a sanitary or storm water sewer, or sewers or sewage disposal plant, or pumping stations or sewer outlets, the resolution shall state the price and conditions of the purchase or how same is being acquired. Such engineer shall also make and file, prior to the publication of such resolution, an estimate of the total cost of the proposed improvement. The proposed resolution shall state the amount of such estimated cost. The city council or board of trustees shall have power to assess, to the extent of special benefits, the cost of such portions of said improvements as are local improvements, upon properties found especially benefited thereby; and the resolution, hereinabove mentioned, shall state the outer boundaries of the district or districts in which it is proposed to make special assessments.

Notice by mail need not be given of passage of resolution of necessity declaring advisability of constructing sewer system. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Resolution of necessity should state outer boundaries of district. Hutton v. Village of Cairo, 159 Neb. 342, 66 N.W.2d 820 (1954).

Where sewer improvements are made, special assessments to pay therefor may be levied by resolution of the council and an ordinance therefor is not mandatory. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).

Special assessments, levied by the frontage rule, must not exceed the local benefits conferred. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-914 - Sewers; resolution to construct; publication; hearing.

17-914. Sewers; resolution to construct; publication; hearing.

Notice of the time when any such resolution shall be set for consideration before the council or board shall be given by at least two publications in a newspaper of general circulation published in the city or village, which publication shall contain the entire wording of the resolution. The last publication shall be not less than five days nor more than two weeks prior to the time set for hearing of objections to the passage of any such resolution, at which hearing the owners of the property which might become subject to assessment for the contemplated improvement may appear and make objections to the proposed improvement. Thereupon the resolution may be amended and passed or passed as proposed.

Compliance was had with the requirements of this section. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Resolution of necessity may be amended. Hutton v. Village of Cairo, 159 Neb. 342, 66 N.W.2d 820 (1954).



17-915 - Sewers; resolution to construct; posting.

17-915. Sewers; resolution to construct; posting.

If there is no newspaper of general circulation published within any such city or village, notice as provided in section 17-914 shall be given for the same length of time by posting the same in three conspicuous places in such city or village, two of which shall be the clerk's office and the post office.



17-916 - Sewers; resolution to construct; petition in opposition; effect.

17-916. Sewers; resolution to construct; petition in opposition; effect.

If a petition, opposing the resolution, signed by property owners representing a majority of the front footage which may become subject to assessment for the cost in any proposed lateral sewer district, be filed with the clerk within three days before the date of the meeting for the hearing on such resolution, such resolution shall not be passed.

Ample opportunity is given to make objections to the creation of a sanitary sewer system. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Special assessments, levied by the frontage rule, must be uniform and levied on abutting property only and must not exceed the local benefits conferred. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-917 - Sewers; resolution to construct, purchase, or acquire; vote required.

17-917. Sewers; resolution to construct, purchase, or acquire; vote required.

Upon compliance with sections 17-913 to 17-916, the council or board of trustees may by resolution order the making, reconstruction, purchase or otherwise acquiring of any of the improvements provided for in section 17-913. The vote upon any such resolution shall be as required by section 17-616.



17-918 - Sewers; construction; contracts; notice; bids; acceptance.

17-918. Sewers; construction; contracts; notice; bids; acceptance.

After ordering any such improvements as provided for in section 17-917, the council or board may enter into a contract for the construction of same in one or more contracts, but no work shall be done or contract let until notice to contractors has been published in a newspaper of general circulation, published in such city or village, and if there be no newspaper of general circulation published in said city or village, then in some newspaper of general circulation published in the county wherein such city or village is located. The notice shall be published in at least two issues of such paper and shall state the extent of the work, and the kinds of material to be bid upon, including in such notice all kinds of material mentioned in the resolution specified in section 17-913, the amount of the engineer's estimate of the cost of the said improvements, and the time when bids will be received. The work herein provided for shall be done under written contract with the lowest responsible bidder on the material selected after the bids are opened and in accordance with the requirements of the plans and specifications. The council or board may reject any or all bids received and advertise for new bids in accordance herewith.

A public body has discretion to award the contract to one other than the lowest of the responsible bidders whenever a submitted bid contains a relevant advantage. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

By mandating that contracts be awarded to the lowest responsible bidder, the Nebraska Legislature is seeking to protect taxpayers, prevent favoritism and fraud, and increase competition in the bidding process by placing bidders on equal footing. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the lowest responsible bidder is a two-step process. The first step is for the public body to determine which bidders are responsible to perform the contract. The second step focuses on which of the responsible bidders has submitted the lowest bid. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the responsibility of bidders is a job for elected officials, and a court's only role is to review those decisions to make sure the public officials did not act arbitrarily, or from favoritism, ill will, or fraud. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

In addition to a bidder's pecuniary ability, responsibility pertains to a bidder's ability and capacity to carry on the work, the bidder's equipment and facilities, the bidder's promptness, the quality of work previously done by him or her, the bidder's suitability to the particular task, and such other qualities as are found necessary to consider in order to determine whether or not, if awarded the contract, he or she could perform it strictly in accordance with its terms. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Public bodies do not act ministerially only, but exercise an official discretion when passing upon the question of the responsibility of bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

When responsible bidders submit identical bids, the public body must award the contract to the lowest of the responsible bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Engineer's estimate of cost of improvements must be stated in notice. Hutton v. Village of Cairo, 159 Neb. 342, 66 N.W.2d 820 (1954).



17-919 - Sewers; acceptance by engineer; approval; cost; assessments; notice.

17-919. Sewers; acceptance by engineer; approval; cost; assessments; notice.

After the completion of any such work or purchase or otherwise acquiring the system, the engineer shall file with the clerk of such city or village a certificate of acceptance, which acceptance shall be approved by the council or board by resolution. The council or board shall then require the engineer to make a complete statement of all the costs of any such improvement and a plat of the property in the district and a schedule of the amount proposed to be assessed against each separate piece of property in such district, which shall be filed with the city or village clerk within ten days from date of acceptance of the work, purchase or otherwise acquiring the system. The council or board shall then order the clerk to give notice that such plat and schedules are on file in his office and that all objections thereto, or to prior proceedings on account of errors, irregularities or inequalities, not made in writing and filed with the city or village clerk within twenty days after the first publication of such notice, shall be deemed to have been waived. Such notice shall be given by two publications in a newspaper of general circulation published in such city or village, but if no paper is published within such city or village, then such notice may be given by publication in some newspaper of general circulation in such city or village, and by posting in each of three public places in the city or village. Such notice shall state the time and place where objections, filed as herein provided for, shall be considered by the city council or village board.



17-920 - Sewers; assessments; hearing; equalization; payable in installments; interest.

17-920. Sewers; assessments; hearing; equalization; payable in installments; interest.

The hearing on the proposed assessment shall be held by the city council or village board, sitting as a board of adjustment and equalization, at the time specified in such notice which shall be not less than twenty days nor more than thirty days after the date of first publication unless adjourned. Such session may be adjourned, with provisions for proper notice of such adjournment. At such meeting, the proposed assessment shall be adjusted and equalized with reference to benefits resulting from the improvement and shall not exceed such benefits; Provided, if any special assessment be payable in installments, each installment shall draw interest payable semiannually or annually from the date of levy until due. Such delinquent installments shall draw interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid.

Levy of special benefits, by the frontage rule, should be equal and uniform and levied on abutting property only. Such levy must not exceed the benefits to such property. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-921 - Sewers; assessments; levy; collection.

17-921. Sewers; assessments; levy; collection.

After the equalization of such special assessments as herein required, the same shall be levied by the mayor and council or the board of village trustees, upon all lots or parcels of ground within the district specified which are benefited by reason of said improvement. The same may be relevied if, for any reason, the levy thereof is void or not enforceable and in an amount not exceeding the previous levy. Such levy shall be enforced as other special assessments, and any payments thereof under previous levies shall be credited to the person or property making the same. All assessments made for such purposes shall be collected in the same manner as general taxes and shall be subject to the same penalties.

Special assessments are a lien when levied and assessed. Belza v. Village of Emerson, 159 Neb. 651, 68 N.W.2d 272 (1955).

Where improvements are made, and property owner had opportunity to object when special assessments were determined by board, he cannot, after the levy is made, attack such levy collaterally, except for a jurisdictional defect in proceedings. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).



17-922 - Sewers; assessments; interest; exempt property; cost; how paid.

17-922. Sewers; assessments; interest; exempt property; cost; how paid.

No city council or village board shall cause to be assessed for any of the improvements herein provided, property by law not assessable, or property not included within the district defined in the preliminary resolution, and shall not assess property not benefited. The cost of sewers at the intersection of streets and alleys and opposite property belonging to the United States Government, or other property not assessable, may be included with the cost of the rest of the work and may be assessed on the property within the district, if benefited by the improvement to such extent, or may be paid from unappropriated money in the general fund. The cost of the improvements shall draw interest from the date of acceptance thereof by the city council or village board.

In absence of a jurisdictional defect in proceedings, where property owner had opportunity but failed to present his objections to the municipal body making assessments for local improvements, he cannot thereafter attack collaterally the levy so made. Weilage v. City of Crete, 110 Neb. 544, 194 N.W. 437 (1923).

In levying special assessments for construction of sewers, they should be confined to abutting property only. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-923 - Sewers; assessments; when due; interest.

17-923. Sewers; assessments; when due; interest.

All special assessments provided for in section 17-921 shall become due in fifty days after the date of the levy and may be paid within that time without interest, but if not so paid they shall bear interest thereafter until delinquent. Such assessment shall become delinquent in equal annual installments over such period of years as the council or board of trustees may determine at the time of making the levy. Delinquent installments shall bear interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, until paid and shall be collected in the usual manner for the collection of taxes.



17-924 - Sewers; assessments; sinking fund; purpose.

17-924. Sewers; assessments; sinking fund; purpose.

All the special assessments provided for in section 17-921 shall, when levied, constitute a sinking fund for the purpose of paying the cost of the improvements herein provided for with allowable interest thereon, and shall be solely and strictly applied to such purpose to the extent required; but any excess thereof may be by the council or board, after fully discharging the purposes for which levied, transferred to such other fund or funds as the council may deem advisable.



17-925 - Sewers; bonds; term; rate of interest; partial payments; final payment; contractor; interest; special assessments; tax authorized.

17-925. Sewers; bonds; term; rate of interest; partial payments; final payment; contractor; interest; special assessments; tax authorized.

For the purpose of paying the cost of the improvements herein provided for, the city council of any such city or board of trustees of any such village, after such improvements have been completed and accepted, shall have the power to issue negotiable bonds of any such city or village, to be called Sewer Bonds, payable in not exceeding twenty years and bearing interest payable annually or semiannually, which may either be sold by the city or village or delivered to the contractor in payment for the work, but in either case for not less than their par value. For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and council or by the board of trustees upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof and upon the completion and acceptance of the work issue a final warrant for a balance of the amount due the contractor, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold as aforesaid. The city or village shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. All special assessments which may be levied upon property specially benefited by such work or improvements shall, when collected, be set aside and constitute a sinking fund for the payment of the interest and principal of said bonds. There shall be levied annually upon all the taxable property in said city or village a tax, which, together with such sinking fund derived from special assessments, shall be sufficient to meet payments of interest and principal as the same become due. Such tax shall be known as the sewer tax and shall be payable annually in money.

Cost of main sewers in excess of special benefits can only be paid for by means of general taxation. Hurd v. Sanitary Sewer District No. 1 of Harvard, 109 Neb. 384, 191 N.W. 438 (1922).



17-925.01 - Sewers; water utilities; maintenance and repair; tax authorized; service rate in lieu of tax; lien.

17-925.01. Sewers; water utilities; maintenance and repair; tax authorized; service rate in lieu of tax; lien.

The mayor and council of any city of the second class or the board of trustees of any village is hereby authorized, after the establishment of a system of sewerage and at the time of levying other taxes for city or village purposes, to levy a tax of not more than three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village for the purpose of creating a fund to be used for the maintenance and repairing of any sewer or water utilities in such city or village. In lieu of the levy of such tax, the mayor and city council of any such city or the board of trustees of any village may establish by ordinance such rates for such sewer service as may be deemed by them to be fair and reasonable, to be collected from either the owner or the person, firm, or corporation requesting the services at such times, either monthly, quarterly, or otherwise, as may be specified in the ordinance. All sewer charges shall be a lien upon the premises or real estate for which the same is used or supplied. Such lien shall be enforced in such manner as the local governing body provides by ordinance. The charges thus made when collected shall be placed either in a separate fund or in a combined water and sewer fund and used exclusively for the purpose of maintenance and repairs of the sewer system, or the water and sewer system, in such city or village.



17-925.02 - Sewers; rental charges; collection.

17-925.02. Sewers; rental charges; collection.

Any city of the second class or village in the State of Nebraska may make rental charges for the use of an established municipal sewerage system on a fair and impartial basis for services rendered. They shall be collected at the same time and in the same manner as the water charges by the same officials.



17-925.03 - Sewers; rental charges; reduction in taxes.

17-925.03. Sewers; rental charges; reduction in taxes.

The revenue from such charges shall only be used for the abatement or the reduction of ad valorem taxes being levied or to be levied for the payment of bonds outstanding or to be issued for the construction of or additions to such sewerage system.



17-925.04 - Sewers; rental charges; cumulative to service rate for maintenance and repair.

17-925.04. Sewers; rental charges; cumulative to service rate for maintenance and repair.

The charges permitted by sections 17-925.02 to 17-925.04 shall be in addition to the charges permitted by section 17-925.01 for the maintenance and repair of such system.



17-926 - Cemetery; acquisition; condemnation; procedure.

17-926. Cemetery; acquisition; condemnation; procedure.

Any city of the second class or village through its mayor and city council or board of trustees may, by eminent domain, condemn, purchase, hold, and pay for land not exceeding one hundred sixty acres outside the corporate limits of any city of the second class or village for the purpose of the burial of the dead. The mayor and council or chairperson and board of trustees are also empowered and authorized to receive by gift or devise real estate for cemetery purposes. In the event any city of the second class or village through its mayor and council or chairperson and board of trustees desires to purchase any cemetery belonging to any corporation, partnership, limited liability company, association, or individual, which cemetery has already been properly surveyed and platted, and is used for cemetery purposes, then the mayor and city council or chairperson and board of trustees are hereby authorized and empowered to purchase the cemetery. In the event the owner or owners of such cemetery desired to be purchased by any city of the second class or village will not or cannot sell and convey same to the city or village or in the event the owner or owners of such cemetery cannot agree upon the price to be paid for the cemetery, the mayor and council of any city of the second class or the board of trustees of any village shall by resolution declare the necessity for the acquisition thereof by exercise of the power of eminent domain. The adoption of the resolution shall be deemed conclusive evidence of such necessity. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



17-927 - Repealed. Laws 1951, c. 101, § 127.

17-927. Repealed. Laws 1951, c. 101, § 127.



17-928 - Repealed. Laws 1951, c. 101, § 127.

17-928. Repealed. Laws 1951, c. 101, § 127.



17-929 - Repealed. Laws 1951, c. 101, § 127.

17-929. Repealed. Laws 1951, c. 101, § 127.



17-930 - Repealed. Laws 1951, c. 101, § 127.

17-930. Repealed. Laws 1951, c. 101, § 127.



17-931 - Repealed. Laws 1951, c. 101, § 127.

17-931. Repealed. Laws 1951, c. 101, § 127.



17-932 - Repealed. Laws 1951, c. 101, § 127.

17-932. Repealed. Laws 1951, c. 101, § 127.



17-933 - Cemetery; acquisition; title.

17-933. Cemetery; acquisition; title.

Where such real estate is acquired by gift or devise, the title shall vest in the city or village upon the conditions imposed by the donor and upon acceptance by the mayor and city council or chairman and board of trustees. Where such real estate is acquired by purchase or by virtue of exercise of the right of eminent domain, the title shall vest absolutely in such city or village. Nothing in sections 17-933 to 17-937 shall be construed in any manner to affect cemeteries belonging to any religious organization or society, lodge or fraternal society.



17-934 - Cemetery; existing cemetery association; transfer to; conditions.

17-934. Cemetery; existing cemetery association; transfer to; conditions.

In any such city or village where there exists a duly perfected cemetery association, formed under the provisions of sections 12-501 to 12-529, and in the further event that said cemetery association, formed as aforesaid, shall propose to the mayor and council of such city or to the chairman and board of trustees of such village by means of a resolution duly enacted by such cemetery association, signed by its president and attested by its secretary, signifying the willingness of said cemetery association to exercise control and management of any cemetery belonging to such city or village, then and in that event, said mayor and council, or said chairman and board of trustees shall submit at the next regular municipal election the question of the management and control over said cemetery under the conveyance made by the proper authorities of such city or village. If a majority of the votes cast at such election shall favor the transfer of the management and control of the cemetery belonging to such city or village to the said cemetery association, the management and control of such cemetery shall be relinquished forthwith by the proper authorities of such city or village to said cemetery association. Where the real estate of the cemetery of such city or village shall have been acquired by gift or devise, the relinquishment of the management and control to such cemetery association shall be subject to the conditions imposed by the donor; and upon acceptance by the president and secretary of such cemetery association, said conditions shall be binding upon such cemetery association.



17-935 - Existing cemetery association; transfer; deeds; how executed.

17-935. Existing cemetery association; transfer; deeds; how executed.

Subsequent to the relinquishment by the mayor and council of such city, or the chairman and board of trustees of such village to the proper officers of such cemetery association, as aforesaid, the deeds to all burial lots executed by the trustees of such cemetery association, through its president and secretary, shall as a matter of course be signed, sealed, acknowledged, and delivered by the proper officers of such city or village as other real property of such city or village is conveyed, except that the transfer of such burial lots shall not require a vote of a majority of the electors of such city or village to make title to the same valid and legal in the purchaser or purchasers thereof.



17-936 - Existing cemetery association; transfer of funds.

17-936. Existing cemetery association; transfer of funds.

In case of the transfer of the management and control of such village or city cemetery, as provided in sections 17-934 and 17-935, the cemetery board erected under section 12-401 shall have no jurisdiction over the management and control of such cemetery after the transfer. In the event of such transfer, any funds or any money to the credit of the cemetery fund or any perpetual fund created under section 12-402, shall be paid over by the village treasurer of such village or by the city treasurer of such city to the treasurer of the cemetery association; and all endowments contemplated under section 12-301 to such village or city cemetery shall vest absolutely in the cemetery association to whom the control and management of such cemetery shall have been transferred.



17-937 - Existing cemetery association; trustees; oath; bond; vacancy; how filled.

17-937. Existing cemetery association; trustees; oath; bond; vacancy; how filled.

Each of the trustees of such cemetery association shall thereupon forthwith qualify by subscribing to an oath in the office of the city clerk or village clerk, as the case may be, substantially as follows: That he will faithfully, impartially, and honestly perform his duties as such trustee; provided further, that whenever the trustees of any cemetery association organized under sections 17-926 to 17-939, shall receive the gift of any property, real or personal, in trust, for the perpetual care of said cemetery, or anything connected therewith, said trustees shall, upon the enactment of bylaws by the association to that effect, require the treasurer of said association to give a bond to said association in a sum equal to the amount of said trust fund and other personal property, conditioned for the faithful administration of said trust and for the care of said funds and property. Said bonds shall be approved by the mayor of the city and by the chairman of the board of trustees of the village and shall remain on file with and in the custody of the city clerk or the village clerk, as the case may be, of such city or village. The premium on the bond of the treasurer shall be paid from available cemetery funds credited to or in the hands of said cemetery association. In the event of a vacancy occurring among the members of the board of trustees of such cemetery association, such vacancy shall be filled in the like manner as the original member of said board of trustees was elected in accordance with the provisions of section 12-501. Such trustee elected as aforesaid to fill such vacancy shall subscribe to the oath as hereinbefore provided. Such appointment to fill such vacancy shall continue until the successor of such trustee shall be duly elected and qualified.



17-938 - Cemetery; maintenance; tax; forfeiture of lot; resale; reclamation of lot; procedure.

17-938. Cemetery; maintenance; tax; forfeiture of lot; resale; reclamation of lot; procedure.

(1) The mayor and city council or the board of trustees of such city or village are hereby empowered to levy a tax not to exceed five and two-tenths cents on each one hundred dollars upon the taxable value of all taxable property in such city or village for any one year for improving, adorning, protecting, and caring for such cemetery.

(2) Except as provided in subsection (3) of this section, all certificates to any lot or lots upon which no interments have been made and which have been sold for burial purposes under the provisions of section 17-941 may be declared forfeited and subject to resale if, for more than three consecutive years, all charges and liens as provided herein or by any of the rules, regulations, or bylaws of the association are not promptly paid by the holders of such certificates. All certificates to any lot or lots sold shall contain a forfeiture clause to the effect that if no interment has been made on the lot or lots and all liens and charges have not been paid as provided in this subsection, by ordinance, or in the bylaws of the association, such certificate and the rights under the same may, at the option of the cemetery board, with the sanction of the mayor and council or of the chairperson and board of trustees, as the case may be, be declared null and void and the lot or lots shall be subject to resale as in the first instance.

(3) When any lot has been transferred by warranty deed or by a deed conveying a fee simple title, but there has been no burial in any such lot or subdivision thereof and no payment of annual assessments for a period of three years, the cemetery board, with the sanction of the mayor and council or of the chairperson and board of trustees, as the case may be, may reclaim the unused portion of such lot or subdivision after notifying the record owner or his or her heirs or assigns, if known, by certified mail and publishing notice of its intention to do so. Such notice shall be published once each week for four weeks in a newspaper of general circulation throughout the county in which the cemetery is located, shall describe the lot or subdivision proposed to be reclaimed, and shall be addressed to the person in whose name such portion stands of record or, if there is no owner of record, to all persons claiming any interest in such lot or subdivision. If no person appears to claim such lot or subdivision and pay all delinquent assessments with interest within fifteen days after the last date of such publication, the cemetery board may by resolution reclaim such lot or subdivision. Such reclamation shall be complete upon a filing of a verified copy of such resolution, together with proof of publication, in the office of the register of deeds.



17-939 - Cemetery; acquisition; bonds; interest; approval of electors required.

17-939. Cemetery; acquisition; bonds; interest; approval of electors required.

The mayor and council of any such city of the second class or the board of trustees of any such village are hereby authorized to issue bonds in a sum not exceeding ten thousand dollars for the purpose of acquiring title by purchase or by virtue of eminent domain to land now used for cemetery purposes and that may be hereafter acquired for any necessary addition to any existing cemetery. No such bonds shall be issued until the question of issuing the same shall be submitted to the electors of any such city or village at a general election thereof, or at a special election called for the purpose of submitting the proposition of issuing such bonds, and unless at such election a majority of the electors voting on the proposition shall have voted in favor of issuing such bonds. Such bonds shall be payable in not exceeding ten years from date and shall bear interest payable annually or semiannually. Notice of such election shall be given by publication in a legal newspaper published or of general circulation in the city or village for three successive weeks, the final publication to be not more than ten days prior to the date of such election, as therein specified. The election shall be governed, insofar as applicable, by the laws of this state governing general elections.



17-940 - Cemetery; improvement.

17-940. Cemetery; improvement.

The mayor and council or board of trustees may survey, plat, map, grade, fence, ornament, and otherwise improve all burial and cemetery grounds and avenues leading thereto owned by such city or village. They may construct walks and protect ornamental trees therein, and provide for paying the expenses thereof.



17-941 - Cemetery; lots; conveyance; recording.

17-941. Cemetery; lots; conveyance; recording.

The mayor and council or board of trustees may convey cemetery lots by certificate signed by the mayor and chairman, and countersigned by the clerk, under the seal of the city or village, specifying that the person to whom the same is issued is the owner of the lot or lots described therein by number as laid down on such map or plat, for the purpose of interment; and such certificate shall vest in the proprietor, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulation of the city council or board of trustees. Such certificate shall be entitled to be recorded in the office of the register of deeds of the proper county without further acknowledgment, and such description of lots shall be deemed and recognized as a sufficient description thereof.



17-942 - Cemetery; lots; ownership and use; regulations.

17-942. Cemetery; lots; ownership and use; regulations.

The mayor and council or board of trustees may limit the number of cemetery lots which shall be owned by the same person at the same time. They may prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots. They may prohibit any diversion of the use of such lots and any improper adornment thereof; but no religious test shall be made as to the ownership of lots, the burial therein, or the ornamentation of graves or of such lots.



17-943 - Cemetery; protection; rules and regulations.

17-943. Cemetery; protection; rules and regulations.

The mayor and council or board of trustees may pass rules and ordinances imposing penalties and fines not exceeding one hundred dollars, regulating, protecting, and governing the cemetery, the owners of lots therein, visitors thereof, and trespassers therein. And the officers of such city or village shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the corporation itself.



17-944 - Cemetery association; formation; when authorized.

17-944. Cemetery association; formation; when authorized.

Whenever, in cities of the second class and villages, one-fifth of the resident lot owners of any cemetery under the control of such city shall so desire it, it shall be lawful for such lot owners to associate themselves into and form a cemetery association, as provided by sections 12-501 to 12-529.

The section does not apply to cities having over five thousand inhabitants. State ex rel. Wyuka Cemetery Assn. v. Bartling, 23 Neb. 421, 36 N.W. 811 (1888).



17-945 - Cemetery association; trustees; conveyances; recording.

17-945. Cemetery association; trustees; conveyances; recording.

Upon the formation of such cemetery association, the lot owners in such cemetery shall elect five of their number as trustees, to whom shall be given the general care, management, and supervision of such cemetery. The mayor or chairman of such city or village shall, by virtue of his office, be a member of the board of trustees, and it shall be his duty to make, execute, and deliver to purchasers of lots deeds therefor, when requested by such board of trustees. Such deed shall be executed under the corporate seal of such city, and countersigned by the clerk, specifying that the person to whom the same is issued is the owner, for the purposes of interment, of the lot or lots described therein by numbers, as laid down on the map or plat of such cemetery. Such deed shall vest in the proprietor, his or her heirs or assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulations of the board of trustees; and such deed shall be entitled to be recorded in the office of the county clerk of the proper county without further acknowledgment or authentications, and such description of lots shall be deemed and recognized as a sufficient description thereof.



17-946 - Cemetery association; powers of board of trustees; income; use.

17-946. Cemetery association; powers of board of trustees; income; use.

(1) The board of trustees of a cemetery association formed pursuant to section 17-944 shall have power:

(a) To limit the number of cemetery lots that shall be owned by the same person at the same time;

(b) To prescribe rules for enclosing, adorning, and erecting monuments and tombstones on cemetery lots;

(c) To prohibit any diversions of the use of such lots, and any improper adornment thereof, but no religious tests shall be made as to the ownership of lots, the burial therein, or the ornamentation of graves or of such lots; and

(d) To pass rules and ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, governing, and protecting the cemetery, the owners of lots therein, visitors thereof, and trespassers therein.

(2) The officers of a city of the second class or village in which a cemetery association has been formed pursuant to such section shall have as full jurisdiction and power in the enforcing of rules and ordinances passed pursuant to subsection (1) of this section as though such rules and ordinances related to the corporation of such city or village itself.

(3) All money received from sale of lots in any such cemetery, or which may come to it by donation, bequest, or otherwise, shall be devoted exclusively to the care, management, adornment, and government of such cemetery itself and shall be expended exclusively for such purposes under the direction of the association's board of trustees, except that in addition, and notwithstanding any provision of Chapter 12, article 5, the principal of the fund that is attributable to money received from the sale of lots, or attributable to money which has come to the fund by donation, bequest, or otherwise that does not prohibit such use, may be used for the purchase and development of additional land to be used for cemetery purposes as long as no more than twenty-five percent of such principal is so used in any fiscal year and no more than thirty-five percent of such principal is so used in any period of ten consecutive fiscal years.

(4) This section does not limit the use of any money that comes to the city or village by donation, bequest, or otherwise that is not designated to be credited to the perpetual fund or that allows greater use for purchase or development of additional land to be used for cemetery purposes.



17-947 - Cemetery association; formation; funds; transfer to.

17-947. Cemetery association; formation; funds; transfer to.

Upon the organization of such cemetery association as herein provided, all property and money under the control of the city council or village trustees shall vest in such cemetery association for the purposes aforesaid, and all money in the control of such city council or village trustees shall be turned over to the board of trustees of such cemetery association.



17-948 - Recreation and conservation; real estate; acquisition by gift or purchase; title.

17-948. Recreation and conservation; real estate; acquisition by gift or purchase; title.

Cities of the second class and villages are empowered and authorized to receive, by gift or devise, and to purchase real estate within or without their corporate limits, for the purpose of parks, public grounds, swimming pools or dams, either for recreational or conservational purposes. Where such real estate is acquired by gift or devise the title shall be vested in the city or village, upon the conditions imposed by the donor and upon the acceptance by the mayor and city council or the board of trustees; and where such real estate is acquired by purchase the title shall vest absolutely in such city or village.



17-949 - Recreation and conservation; real estate; regulation and control; penalties authorized.

17-949. Recreation and conservation; real estate; regulation and control; penalties authorized.

Whether the title to such real estate shall be acquired by gift, devise or purchase, the jurisdiction of the city council, park board or the board of trustees shall at once be extended over such real estate; and the city council, park board or board of trustees shall have power to enact bylaws, rules or ordinances for the protection and preservation of any real estate acquired as herein contemplated, and to provide rules and regulations for the closing of said park or swimming pool, in whole or in part, to the general public, and charge admission thereto during such closing, either by the municipality or by any person, persons or corporation leasing same. They may provide suitable penalties for the violation of such bylaws, rules or ordinances; and the police power of any such city or village, that shall acquire any real estate as herein contemplated, shall be at once extended over the same.



17-950 - Recreation and conservation; real estate; acquisition; purposes; bonds; interest; approval of electors required.

17-950. Recreation and conservation; real estate; acquisition; purposes; bonds; interest; approval of electors required.

The mayor and council of any such city, or the board of trustees of any such village, are hereby authorized to issue bonds for the purpose of acquiring title to real estate, as contemplated by sections 17-948 and 17-949, and for the purpose of improving, equipping, and furnishing such real estate as parks and recreational grounds and for the purpose of building swimming pools and dams. No such bonds shall be issued until the question of issuing the same shall have been submitted to the electors of such city or village at a general election therein, or at a special election called for the purpose of submitting a proposition to issue such bonds, and unless at such election a majority of the electors voting shall have voted in favor of issuing such bonds. The question of bond issues in such cities and villages, when defeated, shall not be resubmitted in substance for a period of six months from and after the date of such election. Such bonds shall be payable in not exceeding twenty years from their date, and shall bear interest payable annually or semiannually.



17-951 - Facilities; maintenance and improvement; tax authorized.

17-951. Facilities; maintenance and improvement; tax authorized.

The mayor and city council of any such city or the board of trustees of any such village which has already acquired or hereafter acquires land for park purposes or recreational facilities or which has already built or hereafter builds swimming pools, recreational facilities, or dams may each year make and levy a tax upon the taxable value of all the taxable property in such city or village. The levy shall be collected and put into the city or village treasury and shall constitute the park and recreation fund of such city or village. The funds so levied and collected shall be used for amusements, for laying out, improving, and beautifying such parks, for maintaining, improving, managing, and beautifying such swimming pools, recreational facilities, or dams, and for the payment of salaries and wages of persons employed in the performance of such labor.



17-952 - Board of commissioners; members; duties.

17-952. Board of commissioners; members; duties.

In each city or village, where land for park purposes or recreational facilities is acquired, or swimming pools, recreational facilities, or dams may be built, the mayor and city council of the city, or the trustees of the village, may provide by ordinance for the creation of a board of park commissioners, or board of park and recreation commissioners at the option of the city or village, which, in either case, shall be composed of not less than three members, who shall be residents of the city or village, and who shall have charge of all parks and recreational facilities belonging to the cities or villages, and shall have the power to establish rules for the management, care, and use of the same. Where such board of park commissioners or board of park and recreation commissioners has been appointed and qualified, all accounts against the park fund or park and recreation fund, as the case may be, shall be audited by such board, and warrants against the fund shall be drawn by the chairperson of the board, and warrants so drawn shall be paid by the city or village treasurer out of the fund.



17-953 - Public buildings; acquisition or construction; approval of electors required; exception.

17-953. Public buildings; acquisition or construction; approval of electors required; exception.

Cities of the second class and villages are hereby authorized and empowered to (1) purchase, (2) accept by gift or devise, (3) purchase real estate upon which to erect, and (4) erect a building or buildings for an auditorium, fire station, municipal building, or community house for housing municipal enterprises and social and recreation purposes, and other public buildings, including the construction of buildings authorized to be constructed by Chapter 72, article 14, and including construction of buildings to be leased in whole or in part by the city or village to any other political or governmental subdivision of the State of Nebraska authorized by law to lease such buildings, and maintain, manage, and operate the same for the benefit of the inhabitants of said cities or villages. Except as provided in section 17-953.01, before any such purchase can be made or building erected, the question shall be submitted to the electors of such city or village at a general municipal election or at an election duly called for that purpose, or as set forth in section 17-954, and be adopted by a majority of the electors voting on such question.



17-953.01 - Purchase or construction of public buildings without bond issue; remonstrance; procedure.

17-953.01. Purchase or construction of public buildings without bond issue; remonstrance; procedure.

If the funds to be used to finance the purchase or construction of a building under section 17-953 are available other than through a bond issue, then either:

(1) Notice of the proposed purchase or construction shall be published in a newspaper of general circulation in the city or village and no election shall be required to approve the purchase or construction unless within thirty days after the publication of the notice a remonstrance against the purchase or construction is signed by registered voters of the city or village equal in number to fifteen percent of the registered voters of the city or village voting at the last regular municipal election held therein and is filed with the governing body of the city or village. If the date for filing the remonstrance falls upon a Saturday, Sunday, or legal holiday, the signatures shall be collected within the thirty-day period, but the filing shall be considered timely if filed or postmarked on or before the next business day. If a remonstrance with the necessary number of qualified signatures is timely filed, the question shall be submitted to the voters of the city or village at a general municipal election or a special election duly called for that purpose. If the purchase or construction is not approved, the property involved shall not then, nor within one year following the election, be purchased or constructed; or

(2) The governing body may proceed without providing the notice and right of remonstrance required in subdivision (1) of this section if the property can be purchased below the fair market value as determined by an appraisal, and there is a willing seller, and the purchase price is less than twenty-five thousand dollars. The purchase shall be approved by the governing body after notice and public hearing as provided in section 18-1755.



17-954 - Public buildings; purchase or construction; bonds; approval of electors required; exception.

17-954. Public buildings; purchase or construction; bonds; approval of electors required; exception.

The mayor and council of such city or the chairman and board of trustees of such village, as the case may be, adopting the proposition to make such purchase or erect such building or buildings for the purposes set forth in section 17-953 shall have the power to borrow money and pledge the property and credit of the city or village upon its negotiable bonds; Provided, no such bonds shall be issued until after the same have been authorized by a majority vote of the electors voting on the proposition of their issuance, at a general municipal election or at a special election called for the submission of such proposition; and provided further, the question of such purchase or erection of such a building or buildings, as set forth in section 17-953, and the question of the issuance of the negotiable bonds referred to in this section may be submitted as one question at a general municipal or special election if so ordered by resolution or ordinance. Notice of the time and place of said election shall be given by publication in some legal newspaper printed in or of general circulation in such city or village three successive weeks immediately prior thereto. No such election for the issuance of such bonds shall be called until a petition therefor signed by at least ten percent of the legal voters of said city or village has been presented to the council or to the board of trustees. The number of voters voting at the last regular municipal election prior to the presenting of such petition shall be deemed the number of votes in said city or village for the purpose of determining the sufficiency of such petition. The question of bond issues for such purpose in such cities or villages when defeated shall not be resubmitted for six months from and after the date of such election; Provided, that when the building to be constructed is to be used by the State of Nebraska or its agency or agencies under a lease authorized by Chapter 72, article 14, or the building is to be leased by any other political or governmental subdivision of the State of Nebraska, when the combined area of the building to be leased by the state or its agency or agencies and the political or governmental subdivision of the State of Nebraska is more than fifty percent of the area of the building, and when such sum does not exceed two million dollars then no such vote of the electors will be required.



17-955 - Public buildings; maintenance; tax.

17-955. Public buildings; maintenance; tax.

The mayor and council of cities of the second class and chairperson and board of trustees of villages shall have the power to levy an annual tax not to exceed seven cents on each one hundred dollars upon the taxable value of the taxable property in such cities or villages for the purpose of maintaining an auditorium, municipal building, or community house and shall, by ordinance, determine and declare how it shall be managed.



17-956 - Cold storage plants; construction and operation; power.

17-956. Cold storage plants; construction and operation; power.

Cities of the second class and villages shall have the power to purchase, construct, maintain and improve cold storage or refrigeration plants for the use of their respective municipalities and the inhabitants thereof.



17-957 - Cold storage plants; construction; cost; tax; bonds.

17-957. Cold storage plants; construction; cost; tax; bonds.

The cost of such utilities may be defrayed by the levy of a tax of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of the taxable property within the corporate limits of such city or village in any one year for a cold storage or refrigeration plant or, when such tax is insufficient for the purpose, by the issuance of bonds of the municipality.



17-958 - Cold storage plants; bonds; approval of electors; interest; redemption.

17-958. Cold storage plants; bonds; approval of electors; interest; redemption.

The question of issuing bonds for any purpose contemplated by sections 17-956 to 17-960 shall be submitted to the electors at any election held for that purpose after not less than thirty days' notice has been given by publication in some legal newspaper published in and of general circulation in such municipality or, if no legal newspaper is published therein, by publication in some legal newspaper published in the county in which such city or village is located. If there is no legal newspaper published in the county wherein such city or village is located, the publication shall be in a legal newspaper of general circulation in the county. Such bonds may be issued only when a majority of the electors voting on the question favor their issuance. They shall bear interest, payable annually or semiannually, and shall be payable any time the municipality may determine at the time of their issuance but in not more than twenty years after their issuance. The aggregate amount of bonds that may be issued for the construction or purchase of a cold storage or refrigeration plant shall not exceed five percent of the taxable valuation of all the property in such city or village subject to taxation.



17-959 - Cold storage plants; operation and extension; tax.

17-959. Cold storage plants; operation and extension; tax.

The council or board of trustees, as the case may be, shall levy annually a sufficient tax to maintain, operate, and extend any such cold storage or refrigeration plant and to provide for the payment of the interest on, and principal of, any bonds that may have been issued as herein provided.



17-960 - Cold storage plants; management; rates.

17-960. Cold storage plants; management; rates.

When any cold storage or refrigeration plant shall have been established, the municipality shall provide by ordinance for the management thereof, and the rates to be charged and the manner of payment for such cold storage or refrigeration plant service to be furnished. In municipalities maintaining a system of waterworks, and having a water commissioner, he shall have charge of the cold storage or refrigeration plant herein provided for, unless the local governing body shall otherwise provide by the ordinance which shall establish rules and regulations to govern and control said utility.



17-961 - Facility; acquisition or construction; management; facility, defined.

17-961. Facility; acquisition or construction; management; facility, defined.

Cities of the second class and villages are hereby authorized and empowered to (1) accept a gift or devise of or to purchase a facility or a building suitable for conversion into a facility, (2) purchase real estate and erect a building or buildings thereon for the purpose of establishing a facility, and (3) maintain, manage, improve, remodel, equip, and operate a facility.

For purposes of sections 17-961 to 17-966, facility shall mean a municipal hospital, a medical clinic, a nursing home, or multiunit housing.



17-962 - Gift or devise; approval by city council or village board.

17-962. Gift or devise; approval by city council or village board.

Before any gift or devise specified in section 17-961 may be accepted, the same shall be approved by the city council or village board.



17-963 - Facility; acquisition or construction; issuance of bonds; interest; election.

17-963. Facility; acquisition or construction; issuance of bonds; interest; election.

(1) The mayor and council of such city or the chairperson and board of trustees of such village, as the case may be, adopting the proposition to accept such gift or devise, make such purchase, erect such building or buildings, or maintain, manage, improve, remodel, equip, and operate a facility shall have the power to borrow money and pledge the property and credit of the city or village upon its municipal bonds, or otherwise, for such purpose or purposes, except that no such bonds shall be issued until after the same have been authorized by a majority vote of the electors voting on the proposition of their issuance at a general municipal election or at a special election called for the submission of such proposition.

(2) The bonds shall be payable in not to exceed twenty years from date and shall bear interest payable annually or semiannually. Notice of the time and place of the election shall be given by publication three successive weeks prior thereto in some legal newspaper printed in and of general circulation in such city or village or, if no newspaper is printed in such city or village, in a newspaper of general circulation in such city or village.

(3) No election shall be called until a petition therefor, signed by at least ten percent of the legal voters of such city or village, has been presented to the council or to the board of trustees. The number of voters of the city or village voting for the office of Governor at the last general election prior to the presenting of such petition shall be deemed the number of voters in the city or village for the purpose of determining the sufficiency of such a petition. If such a bond issue in such a city or village is defeated, the proposition of issuing bonds for such a purpose shall not be resubmitted to the voters therein within a period of six months from and after the date of such election.



17-964 - Facility; maintenance; tax.

17-964. Facility; maintenance; tax.

The mayor and council of cities of the second class and the chairperson and board of trustees of villages, as the case may be, shall have the power to levy a tax each year of not to exceed seven cents on each one hundred dollars upon the taxable value of all the taxable property in such cities or villages for the purpose of maintaining and operating a facility. They shall by ordinance determine and declare how the facility shall be managed.



17-965 - Facility fund; established; custodian.

17-965. Facility fund; established; custodian.

Whenever a city or village acquires a facility as provided in sections 17-961 to 17-966, there shall be established a facility fund of which the treasurer of such city or village shall be the custodian. All funds received by gift or devise or raised by taxation, as provided in such sections, shall be paid into such fund.



17-966 - Facility board; members; duties; powers; warrants.

17-966. Facility board; members; duties; powers; warrants.

In each city or village where a facility as provided in sections 17-961 to 17-966 is established, the mayor and city council of such city, or the chairperson and board of trustees of such village, as the case may be, may provide by ordinance for the creation of a facility board which shall be composed of not less than three nor more than seven members. The members of the board shall (1) be residents of such city or village, (2) have charge of the facility, and (3) have the power to establish rules for the management, operation, and use of the same, as provided by such ordinance. When a facility board has been appointed and qualified, all accounts against the facility fund shall be audited by the facility board, warrants against such fund shall be drawn by the chairperson of such board, and warrants so drawn shall be paid by the city or village treasurer out of such fund.



17-967 - Bonds; city of the second class or village; municipal library; issuance; interest; conditions; limitations; tax levy.

17-967. Bonds; city of the second class or village; municipal library; issuance; interest; conditions; limitations; tax levy.

Any city of the second class or village organized according to law is hereby authorized to issue bonds in aid of improving municipal libraries of cities of the second class and villages in an amount not exceeding seven-tenths of one percent of the taxable valuation of all the taxable property, as shown by the last assessment, within such city of the second class or village in the manner directed in this section:

(1) A petition signed by not less than fifty freeholders of the city of the second class or village shall be presented to the city council of cities of the second class or board of trustees of villages. Such petition shall set forth the nature of the work contemplated, the amount of bonds sought to be voted, the rate of interest, and the length of time such bonds run, which in no event shall be less than five years nor more than twenty years from the date thereof. The petitioners shall give bond to be approved by the city council of cities of the second class or board of trustees of villages for the payment of the expenses of the election in the event that the proposition fails to receive a majority of the votes cast at such election; and

(2) Upon the receipt of such petition, the city council of cities of the second class or board of trustees of villages shall give notice and call an election in the city of the second class or village. Such notice, call, and election shall be governed by the laws regulating an election for voting bonds for such city or village. When a proposition is submitted for the issuance of bonds for the acquisition of a site or the construction of a single building for the purpose of housing the municipal public library in cities of the second class or villages, it shall be required as a condition precedent to the issuance of such bonds that a majority of the votes cast shall be in favor of such proposition. Bonds in such a city shall not be issued for such purpose in the aggregate to exceed one and four-tenths percent of the taxable valuation of all the taxable property in such a city as shown by the last assessment within such city of the second class.



17-968 - Bonds; issuance; record.

17-968. Bonds; issuance; record.

If a majority of the votes cast at such election are in favor of the proposition, the city council of cities of the second class or board of trustees of villages shall, as the case may be, without delay, cause to be prepared and shall issue the bonds in accordance with the petition and notice of election. The bonds shall be signed by the mayor and city clerk of cities of the second class or chairperson of the board of trustees and village clerk of villages and shall be attested by the respective seals. The village clerk of villages or city clerk of cities of the second class, as the case may be, shall enter upon the records of the board or council, the petition, bond, notice and call for the election, canvass of the vote, the number, amount, and interest, and the date at which each bond issued shall become payable.



17-969 - Bonds; sinking fund; interest; levy.

17-969. Bonds; sinking fund; interest; levy.

The city councils of cities of the second class, or boards of trustees of villages or the person charged with levying the taxes, shall each year until the bonds issued under the authority of section 17-967 be paid, levy upon the taxable property in the city of the second class or village, a tax sufficient to pay the interest and five percent of the principal as a sinking fund; and at the tax levy preceding the maturity of any such bonds, levy an amount sufficient to pay the principal and interest due on such bonds.



17-970 - Water service districts; establishment; ordinance.

17-970. Water service districts; establishment; ordinance.

The governing body of any city of the second class or village shall have power, by ordinance, (1) to lay out the city or village into suitable districts for the purpose of establishing a system of water service districts, (2) to provide such systems and regulate the construction, repair, and use of the same, (3) to compel all proper connections therewith and branches from other streets, avenues, and alleys, and from private property, and (4) to provide a penalty not to exceed one hundred dollars for any obstruction or injury to any water main or part thereof, or for failure to comply with the regulations prescribed therefor. No such improvements shall be ordered except as provided in sections 17-971 and 17-972.



17-971 - Water service districts; improvements; protest; effect.

17-971. Water service districts; improvements; protest; effect.

Whenever the governing body deems it necessary or desirable to make improvements in a water service district, it shall by ordinance create such water service district and, after the passage, approval, and publication of such ordinance, shall publish notice of the creation of such district for two consecutive weeks in a legal newspaper of the city or village. If no legal newspaper is published in the city or village, the notice shall be placed in a legal newspaper of general circulation in the city or village. If a majority of the resident owners of the property directly abutting upon any water main to be constructed within such water service district shall file with the city clerk or the village clerk within twenty days after the first publication of such notice written objections to the creation of such district, such improvement shall not be made as provided in such ordinance, but such ordinance shall be repealed. If such objections are not so filed against the district, the governing body shall immediately cause such work to be done or such improvement to be made, shall contract therefor, and shall levy assessments on the lots and parcels of land within such district or districts specially benefited in proportion to such benefits in order to pay the cost of such improvement.



17-972 - Water service districts; failure to comply with regulation or make connection; effect.

17-972. Water service districts; failure to comply with regulation or make connection; effect.

If any property owner shall neglect or fail, for ten days after notice either by personal service or by publication in a legal newspaper in the manner prescribed in section 17-971, to comply with the regulations adopted pursuant to section 17-970 or to make any required connections, the governing body may cause the same to be done and assess the cost against the property and collect the same in the manner provided for other special taxes.



17-973 - Water service district; assessments; lien; date due; payable.

17-973. Water service district; assessments; lien; date due; payable.

All assessments made under the provisions of sections 17-970 to 17-976 shall be a lien on the property against which levied from the date of levy and shall thereupon be certified by direction of the governing body to the treasurer of such city or village for collection. Except as provided in section 18-1216, such assessments shall be due and payable to such treasurer until November 1 thereafter or until the delivery of the tax list for such year to the treasurer of the county in which such city or village may be situated, at and after which time the same shall be due and payable to such county treasurer. The governing body of such city or village shall, within the time provided by law, cause such assessments, or the portion thereof remaining unpaid, to be certified to the county clerk of the county for entry upon the proper tax lists. If the city or village treasurer collects any assessment or portion thereof so certified while the same shall be payable to the county treasurer, the city or village treasurer shall certify the assessment or portion thereof to the county treasurer at once, and the county treasurer shall correct the record to show such payment.



17-974 - Water service district; assessments; delinquent; interest; rate; payment.

17-974. Water service district; assessments; delinquent; interest; rate; payment.

Such assessments shall become delinquent in equal annual installments over such period of years, not to exceed ten, as the governing body may determine at the time of making the levy, the first such equal installment to become delinquent in fifty days after the date of such levy. Each of such installments, except the first, shall draw interest at a rate not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, payable annually, from the time of the levy until the same shall become delinquent, and after the same becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon. All of such installments may be paid at one time on any lot or land within fifty days from the date of the levy without interest and, if so paid, such lot or land shall be exempt from any lien or charge therefor.



17-975 - Water service districts; cost of improvements; partial payments; final payment; contractor; interest.

17-975. Water service districts; cost of improvements; partial payments; final payment; contractor; interest.

For the purpose of making partial payments as the work progresses under the provisions of sections 17-970 to 17-976, warrants may be issued by the governing body upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project in the total amount of not to exceed ninety-five percent of the cost thereof. Upon the completion and acceptance of the work a final warrant shall be issued for the balance of the amount due the contractor or other party entitled to payment. The governing body shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. Such warrants shall be payable in the order of their number and shall bear interest at not to exceed six percent per annum from the date of registration until paid.



17-976 - Water service districts; cost of improvements; bonds; interest; issuance; tax; levy.

17-976. Water service districts; cost of improvements; bonds; interest; issuance; tax; levy.

For the purpose of paying the cost of improvements in any water service district and the funding of any warrants issued, the governing body may by ordinance cause to be issued bonds of the city or village to be called Water Service District Bonds of District No. ..., payable in not to exceed ten years from date and to bear interest payable annually or semiannually. Such bonds shall be general obligations of the city or village, and the governing body thereof shall levy and collect annually a tax upon all of the taxable property in such city or village sufficient in rate and amount to pay in full, when taken together with the assessments provided for in section 17-971, the principal and interest of such bonds as the same become due. The amount of such tax shall not be included in the maximum amount of tax which any such city of the second class or village is authorized to levy annually.



17-1001 - Suburban development; zoning ordinances; building regulations; public utility codes; extension.

17-1001. Suburban development; zoning ordinances; building regulations; public utility codes; extension.

Except as provided in section 13-327, any city of the second class or village may apply by ordinance any existing or future zoning ordinances, property use regulation ordinances, building ordinances, electrical ordinances, and plumbing ordinances, to an area within one mile of the corporate limits of such municipalities, with the same force and effect as if such area were within their corporate limits. No such ordinance shall be extended or applied so as to prohibit, prevent, or interfere with the conduct of existing farming, livestock operations, businesses, or industry. For purposes of sections 70-1001 to 70-1020, the zoning area of a city of the second class or village shall be one-half mile from the corporate limits of such municipalities. The fact that the zoning area or part thereof is located in a different county or counties than some or all portions of the municipality shall not be construed as affecting the necessity of obtaining the approval of the city council or board of trustees of such municipality or its agent designated pursuant to section 19-916.

Notwithstanding section 24-517, the district court has jurisdiction in injunctive actions to enforce zoning ordinances. Village of Springfield v. Hevelone, 195 Neb. 37, 236 N.W.2d 811 (1975).

Section empowers cities of the second class and villages to extend existing ordinances to the one-half mile area surrounding the municipal limits and authorize inclusion of this area in all future ordinances. City of Syracuse v. Farmers Elevator, Inc., 182 Neb. 783, 157 N.W.2d 394 (1968).



17-1002 - Designation of jurisdiction; suburban development; subdivision; platting; consent required; review by county planning commission; when required.

17-1002. Designation of jurisdiction; suburban development; subdivision; platting; consent required; review by county planning commission; when required.

(1) Except as provided in section 13-327, any city of the second class or village may designate by ordinance the portion of the territory located within one mile of the corporate limits of such city or village and outside of any other organized city or village within which the designating city or village will exercise the powers and duties granted by this section and section 17-1003 or section 19-2402.

(2) No owner of any real property located within the area designated by a city or village pursuant to subsection (1) of this section may subdivide, plat, or lay out such real property in building lots, streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto without first having obtained the approval of the city council or board of trustees of such municipality or its agent designated pursuant to section 19-916 and, when applicable, having complied with sections 39-1311 to 39-1311.05. The fact that such real property is located in a different county or counties than some or all portions of the municipality shall not be construed as affecting the necessity of obtaining the approval of the city council or board of trustees of such municipality or its designated agent.

(3) No plat of such real property shall be recorded or have any force or effect unless approved by the city council or board of trustees of such municipality or its designated agent.

(4) In counties that have adopted a comprehensive development plan which meets the requirements of section 23-114.02 and are enforcing subdivision regulations, the county planning commission shall be provided with all available materials on any proposed subdivision plat, contemplating public streets or improvements, which is filed with a municipality in that county, when such proposed plat lies partially or totally within the extraterritorial subdivision jurisdiction being exercised by that municipality in such county. The commission shall be given four weeks to officially comment on the appropriateness of the design and improvements proposed in the plat. The review period for the commission shall run concurrently with subdivision review activities of the municipality after the commission receives all available material for a proposed subdivision plat.



17-1003 - Suburban development; powers of city council or board of trustees; dedication of avenues, streets, and alleys.

17-1003. Suburban development; powers of city council or board of trustees; dedication of avenues, streets, and alleys.

The city council or board of trustees of such municipality shall have power, by ordinance, to provide the manner, plan, or method by which the real property in any such area may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same. The city council or board of trustees shall have the power to compel the owner of any such real property in any such area, in subdividing, platting, or laying out of same, to conform to the requirements of such ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance therewith.



17-1004 - Designation of jurisdiction; how described.

17-1004. Designation of jurisdiction; how described.

An ordinance of a city of the second class or village designating its jurisdiction over territory outside of the corporate limits of the city or village under section 17-1001 or 17-1002 shall describe such territory by metes and bounds or by reference to an official map.






Chapter 18 - CITIES AND VILLAGES; LAWS APPLICABLE TO ALL

18-101 - Repealed. Laws 1982, LB 807, § 46.

18-101. Repealed. Laws 1982, LB 807, § 46.



18-102 - Repealed. Laws 1982, LB 807, § 46.

18-102. Repealed. Laws 1982, LB 807, § 46.



18-103 - Repealed. Laws 1982, LB 807, § 46.

18-103. Repealed. Laws 1982, LB 807, § 46.



18-104 - Repealed. Laws 1982, LB 807, § 46.

18-104. Repealed. Laws 1982, LB 807, § 46.



18-105 - Repealed. Laws 1982, LB 807, § 46.

18-105. Repealed. Laws 1982, LB 807, § 46.



18-106 - Repealed. Laws 1982, LB 807, § 46.

18-106. Repealed. Laws 1982, LB 807, § 46.



18-107 - Repealed. Laws 1982, LB 807, § 46.

18-107. Repealed. Laws 1982, LB 807, § 46.



18-108 - Repealed. Laws 1982, LB 807, § 46.

18-108. Repealed. Laws 1982, LB 807, § 46.



18-109 - Repealed. Laws 1982, LB 807, § 46.

18-109. Repealed. Laws 1982, LB 807, § 46.



18-110 - Repealed. Laws 1982, LB 807, § 46.

18-110. Repealed. Laws 1982, LB 807, § 46.



18-111 - Repealed. Laws 1982, LB 807, § 46.

18-111. Repealed. Laws 1982, LB 807, § 46.



18-112 - Repealed. Laws 1982, LB 807, § 46.

18-112. Repealed. Laws 1982, LB 807, § 46.



18-113 - Repealed. Laws 1982, LB 807, § 46.

18-113. Repealed. Laws 1982, LB 807, § 46.



18-114 - Repealed. Laws 1982, LB 807, § 46.

18-114. Repealed. Laws 1982, LB 807, § 46.



18-115 - Repealed. Laws 1982, LB 807, § 46.

18-115. Repealed. Laws 1982, LB 807, § 46.



18-116 - Repealed. Laws 1982, LB 807, § 46.

18-116. Repealed. Laws 1982, LB 807, § 46.



18-117 - Repealed. Laws 1982, LB 807, § 46.

18-117. Repealed. Laws 1982, LB 807, § 46.



18-118 - Repealed. Laws 1982, LB 807, § 46.

18-118. Repealed. Laws 1982, LB 807, § 46.



18-119 - Repealed. Laws 1982, LB 807, § 46.

18-119. Repealed. Laws 1982, LB 807, § 46.



18-120 - Repealed. Laws 1982, LB 807, § 46.

18-120. Repealed. Laws 1982, LB 807, § 46.



18-121 - Repealed. Laws 1982, LB 807, § 46.

18-121. Repealed. Laws 1982, LB 807, § 46.



18-122 - Repealed. Laws 1982, LB 807, § 46.

18-122. Repealed. Laws 1982, LB 807, § 46.



18-123 - Repealed. Laws 1982, LB 807, § 46.

18-123. Repealed. Laws 1982, LB 807, § 46.



18-124 - Repealed. Laws 1982, LB 807, § 46.

18-124. Repealed. Laws 1982, LB 807, § 46.



18-125 - Repealed. Laws 1982, LB 807, § 46.

18-125. Repealed. Laws 1982, LB 807, § 46.



18-126 - Repealed. Laws 1982, LB 807, § 46.

18-126. Repealed. Laws 1982, LB 807, § 46.



18-127 - Repealed. Laws 1982, LB 807, § 46.

18-127. Repealed. Laws 1982, LB 807, § 46.



18-128 - Repealed. Laws 1982, LB 807, § 46.

18-128. Repealed. Laws 1982, LB 807, § 46.



18-129 - Repealed. Laws 1974, LB 675, § 1.

18-129. Repealed. Laws 1974, LB 675, § 1.



18-130 - Transferred to section 19-3701.

18-130. Transferred to section 19-3701.



18-131 - Publication.

18-131. Publication.

Ordinances passed by cities of all classes and villages must be posted, published in a legal newspaper, or published in book or pamphlet form, as required by their respective charters or general laws.



18-132 - Adoption of standard codes.

18-132. Adoption of standard codes.

The legislative bodies of all cities and villages may adopt by ordinance the conditions, provisions, limitations, and terms of a plumbing code, an electrical code, a fire prevention code, a building code, and any other standard code which contains rules and regulations printed as a code in book or pamphlet form, by reference to such code, or portions thereof, alone, without setting forth in the ordinance the conditions, provisions, limitations, and terms of such code. When any such code, or portion thereof, has been incorporated by reference into any ordinance, as provided in this section, it shall have the same force and effect as though it had been spread at large in such ordinance without further or additional posting or publication thereof. Not less than one copy of such standard code, or portion thereof, shall be filed for use and examination by the public in the office of the clerk of such city or village prior to the adoption thereof. The adoption of any such standard code by reference shall be construed to incorporate such amendments thereto as may be made in such standard code from time to time, if the copy of such standard code so filed is at all times kept current in the office of the clerk of such city or village. If there is no ordinance adopting a plumbing code in effect in a city or village, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall serve as the plumbing code for all the area within the jurisdiction of the city or village. Nothing in this section shall be interpreted as creating an obligation for the city or village to inspect plumbing work done within its jurisdiction to determine compliance with the plumbing code.



18-201 - Repealed. Laws 1972, LB 1032, § 287.

18-201. Repealed. Laws 1972, LB 1032, § 287.



18-202 - Repealed. Laws 1972, LB 1032, § 287.

18-202. Repealed. Laws 1972, LB 1032, § 287.



18-203 - Repealed. Laws 1972, LB 1032, § 287.

18-203. Repealed. Laws 1972, LB 1032, § 287.



18-204 - Repealed. Laws 1972, LB 1032, § 287.

18-204. Repealed. Laws 1972, LB 1032, § 287.



18-205 - Repealed. Laws 1972, LB 1032, § 287.

18-205. Repealed. Laws 1972, LB 1032, § 287.



18-206 - Repealed. Laws 1972, LB 1032, § 287.

18-206. Repealed. Laws 1972, LB 1032, § 287.



18-207 - Repealed. Laws 1972, LB 1032, § 287.

18-207. Repealed. Laws 1972, LB 1032, § 287.



18-208 - Repealed. Laws 1972, LB 1032, § 287.

18-208. Repealed. Laws 1972, LB 1032, § 287.



18-209 - Repealed. Laws 1972, LB 1032, § 287.

18-209. Repealed. Laws 1972, LB 1032, § 287.



18-210 - Repealed. Laws 1972, LB 1032, § 287.

18-210. Repealed. Laws 1972, LB 1032, § 287.



18-211 - Repealed. Laws 1972, LB 1032, § 287.

18-211. Repealed. Laws 1972, LB 1032, § 287.



18-212 - Repealed. Laws 1972, LB 1032, § 287.

18-212. Repealed. Laws 1972, LB 1032, § 287.



18-213 - Repealed. Laws 1972, LB 1032, § 287.

18-213. Repealed. Laws 1972, LB 1032, § 287.



18-214 - Repealed. Laws 1972, LB 1032, § 287.

18-214. Repealed. Laws 1972, LB 1032, § 287.



18-301 - Repealed. Laws 1983, LB 370, § 28.

18-301. Repealed. Laws 1983, LB 370, § 28.



18-301.01 - Repealed. Laws 1986, LB 548, § 15.

18-301.01. Repealed. Laws 1986, LB 548, § 15.



18-301.02 - Repealed. Laws 1986, LB 548, § 15.

18-301.02. Repealed. Laws 1986, LB 548, § 15.



18-301.03 - Repealed. Laws 1986, LB 548, § 15.

18-301.03. Repealed. Laws 1986, LB 548, § 15.



18-301.04 - Repealed. Laws 1986, LB 548, § 15.

18-301.04. Repealed. Laws 1986, LB 548, § 15.



18-301.05 - Repealed. Laws 1986, LB 548, § 15.

18-301.05. Repealed. Laws 1986, LB 548, § 15.



18-301.06 - Repealed. Laws 1986, LB 548, § 15.

18-301.06. Repealed. Laws 1986, LB 548, § 15.



18-302 - Repealed. Laws 1961, c. 53, § 6.

18-302. Repealed. Laws 1961, c. 53, § 6.



18-303 - Repealed. Laws 1982, LB 347, § 13.

18-303. Repealed. Laws 1982, LB 347, § 13.



18-304 - Repealed. Laws 1982, LB 347, § 13.

18-304. Repealed. Laws 1982, LB 347, § 13.



18-305 - Telephones; free or underpriced service to city officers; acceptance by officer; prohibited; penalties.

18-305. Telephones; free or underpriced service to city officers; acceptance by officer; prohibited; penalties.

It shall be unlawful for any telephone company to furnish to any officer of any city or village in this state, whether such officer be elective or appointive, a telephone free of charge, or for a price less than is charged other customers for similar service, or for any such officer to accept such telephone or telephone service free of charge, or at a less price than shall be charged to other customers for similar service. Any violation of this section by a telephone company shall be a Class III misdemeanor, and the officer or agent of any such telephone company acting or assisting in such violation shall be guilty of a Class III misdemeanor. Any violation of this section by any officer of any such city or village shall be a Class III misdemeanor; and he or she shall upon conviction forfeit the office held by him or her at the time of committing such offense.



18-306 - Electric or other lights; free or underpriced service to city officers; prohibited; penalties.

18-306. Electric or other lights; free or underpriced service to city officers; prohibited; penalties.

It shall be unlawful for any person, partnership, limited liability company, or corporation engaged in furnishing in any city or village in this state artificial light, such as electric light, gas light, or light from oil, to furnish light to any officer, either elective or appointive, in any city or village in which such person, partnership, limited liability company, or corporation is engaged in furnishing such lights, free or for a less price than is charged other customers in such city or village for similar services. Any violation of this section shall be a Class III misdemeanor. Each day any service is furnished or accepted in violation of this section shall be considered as a separate offense and punished accordingly.



18-307 - Electric or other lights; free or underpriced service; acceptance by officer; prohibited; penalty.

18-307. Electric or other lights; free or underpriced service; acceptance by officer; prohibited; penalty.

If any officer, either elective or appointive in any city or village in this state, accepts free of charge or for a price less than is charged other customers for similar services in such city or village, any light or lights from any lighting company or services from any such lighting company or from any person, partnership, or limited liability company so engaged, such officer shall be guilty of a Class III misdemeanor and shall also forfeit the office held by him or her at the date of such offense.



18-308 - Water; free or underpriced service to city officers; acceptance by officer; prohibited; penalties.

18-308. Water; free or underpriced service to city officers; acceptance by officer; prohibited; penalties.

Any water company engaged in furnishing water in any city or village in this state and any person, corporation, partnership, or limited liability company engaged in such services who furnishes to any officer, either elective or appointive, in such city or village, water free of charge or for a price less than is at the time charged for similar service to other customers in such city or village shall be guilty of a Class III misdemeanor. If any officer in any such city or village accepts free of charge or for a price less than is charged to other customers in such city or village any of the services mentioned in this section, such officer shall be guilty of a Class III misdemeanor and shall also forfeit the office held by him or her at the date of such violation. Each day such service or services are furnished or accepted in violation of this section shall constitute a separate and distinct offense and shall be punished accordingly.



18-309 - Prosecutions for violations; evidence; immunity of witnesses.

18-309. Prosecutions for violations; evidence; immunity of witnesses.

No person shall be excused from attending and testifying or producing books and papers, in any prosecution under sections 18-305 to 18-309, for the reason that the testimony, documentary or otherwise, required of him, may tend to incriminate him or subject him to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, in any prosecution under the provisions of said sections; Provided, no person so testifying shall be exempt from prosecution for perjury committed in so testifying.



18-310 - Compensation contracts contingent upon outcome of municipal election; contrary to public policy.

18-310. Compensation contracts contingent upon outcome of municipal election; contrary to public policy.

It is hereby declared to be detrimental to good government and the best interests of the state to permit payment to any person, firm or corporation of fees or compensation in any form, other than regular salaries of duly elected or appointed officers of a city or village, for services rendered to a city or village contingent or dependent upon the outcome of any municipal election.



18-311 - Compensation contracts contingent upon outcome of municipal election; prohibited.

18-311. Compensation contracts contingent upon outcome of municipal election; prohibited.

It shall be unlawful for the mayor and city council of any city, or the chairman and board of trustees of any village, to contract with, retain or employ any person, firm or corporation upon the basis that the amount of the fees or compensation to be paid shall be contingent or depend, in whole or in part, upon the outcome of any municipal election.



18-312 - Contingent compensation contracts; violations; penalty.

18-312. Contingent compensation contracts; violations; penalty.

Any person, firm, or corporation that shall violate any of the provisions of sections 18-310 to 18-312 shall be guilty of a Class V misdemeanor.



18-401 - Public utility districts; creation authorized; extension or enlargement of service; limitation.

18-401. Public utility districts; creation authorized; extension or enlargement of service; limitation.

In all cities, villages, or metropolitan utilities districts owning or operating a waterworks system, sanitary sewerage system, storm sewer system, gas plant, or other public utility plant and in which water, gas, or other public utility is supplied by municipal authority for domestic, mechanical, public, or other purposes, or sewage and storm water disposal, or other services furnished, the authorities having general charge, supervision, and control of all matters pertaining to the water, gas, or other public utility supplied by any city, village, or metropolitan utilities district, or the furnishing of any public service such as sewage and storm water disposal, shall have the power and authority, whenever they deem it proper and necessary so to do, to create a water-main district, sanitary sewer district, storm water disposal district, or other public utility district, as the case may be, either within or without the corporate limits of the political subdivision involved, and to order and cause to be made extensions or enlargements of water mains, sanitary sewers, storm water disposal mains, gas mains, or other public utility service through such district, except that nothing contained in this section shall be construed as authorizing the creation of any such public utility district outside of the corporate limits of a city of the primary class.

Chapter 110, Laws 1921 (sections 18-401 to 18-411), is constitutional. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).



18-402 - Public utility districts; how created.

18-402. Public utility districts; how created.

Such water or gas main districts or other public utility service districts shall be created by ordinance, if the power be exercised, by city or village, or by resolution of the board of directors of the body having authority and control over the operation of said respective public utilities.



18-403 - Public utility districts; creation; extension or enlargement of service; notice requirements; protests.

18-403. Public utility districts; creation; extension or enlargement of service; notice requirements; protests.

Upon the passage of an ordinance or resolution, as the case may be, creating a water main district, gas main district, or other public utility service district or ordering the extension or enlargement of a water main, gas main, or other public utility service through such district, it shall be the duty of the city or village council which passed the ordinance or of the other public utility authority which passed such resolution creating such district to cause a notice to be published in the official paper of the city or village, as the case may be, or in the principal city within the metropolitan utilities district, addressed generally to the owners of the real estate within the water main, gas main, or other public utility district, notifying them of the creation of the district and of the ordering of the extension or enlargement of the water main, gas main, or other public utility service within such district and further notifying the owners of the real estate that they have thirty days from and after such publication to file with such city council or other public authority, as the case may be, their written protest against the creation of the district and of the extension or enlargement of the water main, gas main, or other public utility service so ordered.

In absence of notice giving owners of real estate thirty days to file written protest, city cannot levy special assessments for water main extension. Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975).



18-404 - Public utility districts; creation; protest; effect.

18-404. Public utility districts; creation; protest; effect.

If within the thirty days there is filed, as provided in section 18-403, a written protest signed by the record owners of a majority of the foot frontage of taxable property in such district, then the filing of such protest shall operate as a repeal or rescission of such ordinance or resolution, but if no such protest is filed within the thirty days, then the power of the council or other authority in the premises shall be deemed complete, and it shall be its duty to proceed to contract for and in behalf of such city, village, or metropolitan utilities district for the extension or enlargement of the main or utility service so ordered or to make such extension or enlargement with its own forces.



18-405 - Public utility districts; extension or enlargement of service; cost; payment; assessment.

18-405. Public utility districts; extension or enlargement of service; cost; payment; assessment.

Upon the completion of an extension or enlargement of any water or gas main or other utility service in any such district, the actual cost thereof shall be duly certified to the council or directors of such city, village, or metropolitan utilities district when done by contract, but when done by utilizing the equipment and employees of any such city, village, or metropolitan utilities district, the average cost, based upon the average cost per foot to such city, village, or metropolitan utilities district in the previous calendar year, of installing water or gas distribution mains, as the case may be, shall be thus certified. Thereupon it shall be the duty of such council or directors to assess, to the extent of special benefits, the cost, not exceeding the actual cost or average cost, as the case may be, of installing such water main or gas main or other utility service, upon all real estate in the district, in proportion to the frontage of the real estate upon the main or utility service. The cost of any such extension or enlargement in excess of the actual or average cost of installing the water main or gas main or other utility service, as the case may be, heretofore authorized to be assessed and levied against the real estate in the district shall be paid out of the water fund or gas fund or other utility fund, as the case may be, of such city, village, or metropolitan utilities district, if there is such a fund, and if such city or village has no water fund or gas fund, then the same shall be paid out of the general fund. No real estate in any city, village, or metropolitan utilities district shall be subject to more than one special tax assessment for the same extension or enlargement of water or gas mains or other utility service.

A finding by the Board of Equalization that lands are specially benefited to full amount of assessment is tantamount to finding that such benefits are equal and uniform, warranting the adoption of foot front rule. Murphy v. Metropolitan Utilities District, 126 Neb. 663, 255 N.W. 20 (1934).



18-406 - Public utility districts; assessments; when due; equalization; interest.

18-406. Public utility districts; assessments; when due; equalization; interest.

The special tax provided in section 18-405 shall be paid in ten installments. The first installment, or one-tenth of the tax, shall become due and delinquent fifty days after the date of levy, and one-tenth of such tax shall become due and delinquent each year thereafter, counting from the date of levy, for nine years. The special tax shall bear interest at a rate not to exceed the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, prior to delinquency, and at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, after delinquency. Prior to the levy of the special tax as provided in section 18-405, such tax shall be equalized in the same manner as provided by law for the equalization of special assessments levied in such cities, such villages, and the city of the metropolitan class within such metropolitan utilities district respectively.



18-407 - Public utility districts; creation by petition; denial.

18-407. Public utility districts; creation by petition; denial.

If a petition is filed, signed by the owners of a majority of the front footage of real estate within the proposed water or gas main, or other utility service district, which petition shall contain the consent of the owners of the said real estate for the installation of gas or water mains of sizes designated by said council or directors and inserted in said petition, or of other utility service, then said water or gas main, or utility service district, shall be created; and the entire cost of laying said water or gas main, or utility service, shall be assessed and collected as provided in sections 18-405 to 18-410. The governing body shall have the discretion to deny the formation of the proposed district when the area to be improved has not previously been improved with a water system, sewer system, and grading of streets. If the governing body should deny a requested district formation, it shall state the grounds for such denial in a written letter to interested parties.



18-408 - Public utility districts; warrants; issuance.

18-408. Public utility districts; warrants; issuance.

After the levy of such special tax and the extension of such tax upon the tax record against the real estate in such water or gas main or other utility service district, the city council or other authority having charge, supervision, and control of all matters pertaining to the water or gas supply or other utility service of such city, village, or metropolitan utilities district shall have the power to issue or cause to be issued against the fund so created special warrants payable out of the funds, which warrants shall be delivered to the contractor in payment of the money due him or her under his or her contract for the extension or enlargement of the water or gas main or other utility service, as the case may be, to cover the cost for which the special taxes were levied.



18-409 - Public utility districts; extension or enlargement of service; provisions optional.

18-409. Public utility districts; extension or enlargement of service; provisions optional.

The city council or other authority in the city, village, or metropolitan utilities district in this state having general charge, supervision, and control of all matters pertaining to the water or gas supply or other utility service of such city, village, or metropolitan utilities district may by resolution elect and determine to proceed under the provisions of sections 18-401 to 18-411 in the matter of ordering and making and causing to be made extensions or enlargements of water or gas mains or other utilities service in such cities, villages, or metropolitan utilities districts but are not required to do so.

The district may extend water mains beyond city limits and enlarge district to include territory served by such extensions. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).



18-410 - Metropolitan utilities districts; extension of service beyond corporate limits; procedure.

18-410. Metropolitan utilities districts; extension of service beyond corporate limits; procedure.

Any metropolitan utilities district is hereby given power to extend water mains, gas mains, and other utility service under its operation and management beyond the corporate limits of the city so as to include adjacent territory, sanitary and improvement districts, unincorporated areas, towns, or villages, even though in an adjoining county or counties, and may create such water main, gas main, and other utility service districts within such adjacent sanitary and improvement districts, unincorporated areas, cities, towns, and villages, even though located in an adjoining county or counties. When such water mains, gas mains, or other utility service districts are created in an adjoining county or counties, the special tax levy in such districts shall be certified to the county treasurer of such adjoining county or counties, as the case may be, and shall there be entered of record against the proper real estate so taxed. It shall be the duty of the county treasurer of the adjoining county or counties, as the case may be, to collect the taxes and as collected to report and transmit such taxes to the district.

Metropolitan Utilities District may extend its territory so as to include adjacent territory in another county. Barton v. City of Omaha, 180 Neb. 752, 145 N.W.2d 444 (1966).

The district may extend water mains beyond city limits and enlarge district to include territory served by such extensions. Murphy v. Metropolitan Utilities Dist., 126 Neb. 663, 255 N.W. 20 (1934).



18-411 - Cities not in metropolitan class with home rule charters; powers not restricted.

18-411. Cities not in metropolitan class with home rule charters; powers not restricted.

Sections 18-401 to 18-410 shall not be construed as a restriction upon the powers of cities not in the metropolitan class which have adopted or may hereafter adopt a home rule charter under the state Constitution nor as a limitation upon any provision in such charter or any amendments thereof.



18-412 - Electric light and power systems; construction, acquisition, and maintenance; revenue bonds and debentures authorized; referendum petition; cities with home rule charters; powers.

18-412. Electric light and power systems; construction, acquisition, and maintenance; revenue bonds and debentures authorized; referendum petition; cities with home rule charters; powers.

Supplemental to any existing law on the subject, and in lieu of the issuance of general obligation bonds, or the levy of taxes upon property, as by law provided, any city or village within the State of Nebraska may construct, purchase, or otherwise acquire, maintain, extend, or enlarge, an electric light and power plant, distribution system, and transmission lines, and real and personal property needed or useful in connection therewith, and pay the cost thereof by pledging and hypothecating the revenue and earnings of any electric light and power plant, distribution system, and transmission lines, owned or to be owned by such city or village. In the exercise of the authority granted in this section, any such city or village may issue and sell revenue bonds or debentures and enter into such contracts in connection therewith as may be proper and necessary. Such revenue bonds or debentures shall be a lien only upon the revenue and earnings of the electric light and power plant, distribution system, and transmission lines owned or to be owned by such city or village. No revenue bonds shall be issued until thirty days' notice of the proposition relating thereto shall have been given by the governing body by publication once each week for three successive weeks in some legal newspaper published and of general circulation in such city or village, or if no such newspaper is published therein, then by posting in five or more public places therein. If, within thirty days after the last publication of such notice or posting thereof, a referendum petition signed by qualified electors of such city or village equal in number to at least twenty percent of the vote cast at the last general municipal election held therein shall be filed with the municipal clerk, such bonds shall not be issued until the issuance thereof has been approved by a vote of the electors of such municipality at any general or special municipal election. If a majority of the voters voting on the issue vote against issuing such bonds, the bonds shall not be issued. If no such petitions are filed, the bonds shall be issued at the expiration of such thirty-day period. No publication of notice shall be required when revenue bonds are issued solely for the maintenance, extension or enlargement of any electric generating plant, distribution system or transmission lines owned by such city or village. The provisions of this section shall not restrict or limit the power or authority in the issuance of any such revenue bonds, as authorized by any home rule charter duly adopted by the electors or any city pursuant to the Constitution of the State of Nebraska.

Construction of entirely new power plant requires authorizing vote. Nacke v. City of Hebron, 155 Neb. 739, 53 N.W.2d 564 (1952).

Proposition for issuance of revenue bonds was sufficient if submitted in the language of this section. Inslee v. City of Bridgeport, 153 Neb. 559, 45 N.W.2d 590 (1951).

When municipality has an existing system, it can issue revenue bonds without vote of electors. Slepicka v. City of Wilber, 150 Neb. 376, 34 N.W.2d 646 (1948).

City was authorized to acquire electric light and power plant by issue and sale of revenue bonds if proposition was approved by a majority of electorate voting thereon. May v. City of Kearney, 145 Neb. 475, 17 N.W.2d 448 (1945).

Future city councils cannot be legally bound to a price fixed in advance by a formula depending on amount of bonds outstanding and allocation of earnings, when statute leaves the determination of the reasonableness of the price to be fixed by agreement or condemnation proceedings at time city determines to buy system. State ex rel. Consumers Public Power Dist. v. Boettcher, 138 Neb. 22, 291 N.W. 709 (1940).

Use of the symbol "and/or" upon the ballot prepared led to the confusion of the voters, who were absolutely unable to determine definitely what they were voting for or against. Drummond v. City of Columbus, 136 Neb. 87, 285 N.W. 109 (1939).



18-412.01 - Electric system; contract to operate; bidding requirements.

18-412.01. Electric system; contract to operate; bidding requirements.

Whenever any city or village in this state contracts with a public power district or an agency of the United States Government to operate, renew, replace, and add to the electric distribution, transmission, or generation system of the city or village and in the performance of the contract the public power district or the United States Government agrees to comply with the laws relating to bidding for contracts entered into by public power districts or the United States Government, the city or village shall not be required to advertise for or take bids for such renewals, replacements, or additions.



18-412.02 - Electric system; acquisition from public power district or public power and irrigation district.

18-412.02. Electric system; acquisition from public power district or public power and irrigation district.

If requested to do so at any time hereafter by a city or village, any public power district or public power and irrigation district, formed after May 4, 1945, and providing electrical service at retail to a city of the metropolitan class, owning a distribution system in such city or village and also owning generating plants and transmission lines or both, shall inform the city or village of the minimum price at which the district is permitted to sell that portion of its distribution system within the corporate limits of such city or village to such city or village under the agreements of the district entered into with the holders of obligations issued by such district. For the purposes of this section the term obligations shall include all bonds, notes, and other evidences of indebtedness to the payment of which the revenue from that portion of the distribution system such city or village desires to acquire has been pledged. There shall be allowed as a credit upon such minimum price a sum that bears the same proportion thereto as the amount of such obligations that have been paid or redeemed and funded reserves established therefor by the district out of the net revenue from its operation while such city or village was within such district bears to the total amount of such obligations issued by the district since the date of its formation, excluding the amount of such obligations that have been refinanced and including the amount of the refinancing obligations. Such city or village shall reimburse the district for any costs necessarily paid by the district to independent engineers to obtain the minimum price under such agreements with the holders of the obligations of the district. At the request of the city or village, the district shall sell and convey that portion of the distribution system which is within its corporate limits to the city or village upon payment of such minimum price, and the city or village shall contract to continue to purchase all of its power and energy requirements from the district at least until such time as all obligations of the district outstanding on the date of such sale and conveyance shall have been fully paid and retired or reserves sufficient for the redemption thereof shall have been accumulated, but such transaction shall not be consummated nor become effective until thirty days' notice of the transaction shall have been given by the governing body by publication once each week for three successive weeks in some legal newspaper published and of general circulation in such city or village, or if no such newspaper is published therein, then by posting in five or more public places therein. If, within ninety days after the last publication of such notice or posting thereof, referendum petitions signed by qualified electors of such city or village equal in number to at least twenty percent of the vote cast at the last general municipal election held therein shall be filed with the municipal clerk, such transaction shall not become effective until it has been approved by a vote of the electors of such municipality at any general or special municipal election. If a majority of the voters voting on the issue vote against such transaction, the transaction shall not become effective. If no such petitions are filed, the transaction shall become effective at the expiration of such ninety-day period. The power district shall charge fair, reasonable, and nondiscriminatory rates so adjusted as, in a fair and equitable manner, to confer upon and distribute among its customers the benefits of a successful and efficient operation and conduct of the business of the district.



18-412.03 - Repealed. Laws 1976, LB 1005, § 7.

18-412.03. Repealed. Laws 1976, LB 1005, § 7.



18-412.04 - Repealed. Laws 1976, LB 1005, § 7.

18-412.04. Repealed. Laws 1976, LB 1005, § 7.



18-412.05 - Repealed. Laws 1976, LB 1005, § 7.

18-412.05. Repealed. Laws 1976, LB 1005, § 7.



18-412.06 - Electric service; contracts to purchase authorized; limitation on liability.

18-412.06. Electric service; contracts to purchase authorized; limitation on liability.

(1) Any city or village owning or operating electric generation or transmission facilities may enter into contracts for the purchase of electric energy, power and energy, or capacity, or any combination thereof, upon such terms and conditions and for such periods as the governing body of such city or village may by ordinance authorize. Such terms and conditions may obligate the city or village to make payment under the contracts during such time or times as the facility, if any, to which the contract pertains may be incapable of being operated or may not be in operation for any reason. Any contract authorized by this section may be entered into by the city or village with nonprofit corporations of this or any other state among whose purposes is the financing of electric properties, projects or undertakings for such city or village, other municipalities of this or any other state, public power districts and public power and irrigation districts of this or any other state, other governmental entities or agencies of this or any other state or the federal government, electric cooperatives or electric membership cooperatives of this or any other state, or investor-owned electric utilities organized under the laws of any other state. The obligation and liability of such city or village under the contract shall be limited to the electric revenue of such city or village, unless prior to the execution of the contract by the city or village the contract shall have been approved by a majority of the qualified voters of the city or village voting upon the question.

(2) Any city or village may enter into contracts for the purchase of electric power to be generated by a project as provided in sections 70-1701 to 70-1705.



18-412.07 - Electric facilities; joint exercise of powers with public power districts and public agencies; authority.

18-412.07. Electric facilities; joint exercise of powers with public power districts and public agencies; authority.

It is hereby declared to be in the public interest of the State of Nebraska that cities and villages of this state be empowered to participate jointly or in cooperation with public power districts and public power and irrigation districts and other public agencies in the establishment and operation of facilities for the generation or transmission of electric power and energy located within or outside this state in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such need and in addition to but not in substitution for any other powers granted cities and villages of this state, each city and village which owns or operates electrical facilities shall have and may exercise its power and authority to plan, finance, acquire, construct, own, operate, maintain, improve, and decommission electric generation or transmission facilities located within or outside this state jointly and in cooperation with one or more such districts, other cities or villages of this state which own or operate electrical facilities, municipal corporations, or other governmental entities of other states which operate electrical facilities. The powers granted under this section may be exercised with respect to any electric generation or transmission facility jointly with the powers granted under any other provision of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-412.08 - Electric facilities; joint exercise of powers with electric cooperatives or corporations; authority.

18-412.08. Electric facilities; joint exercise of powers with electric cooperatives or corporations; authority.

It is hereby declared to be in the public interest of the State of Nebraska that cities and villages of this state be empowered to participate jointly and in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state in the establishment and operation of facilities for the generation or transmission of electric power and energy in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such end and in addition to, but not in substitution for, any other powers granted such cities and villages of this state, each city or village which owns or operates electrical facilities shall have and may exercise power and authority to plan, finance, acquire, construct, own, operate, maintain, improve, and decommission electric generation or transmission facilities located in this state jointly and in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state, and each city or village shall have and may exercise such power and authority with respect to electric generation or transmission facilities located outside this state jointly or in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state. The powers granted under this section may be exercised with respect to any electric generation or transmission facility jointly with the powers granted under any other provisions of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-412.09 - Electric facilities; joint exercise of power; agreement; terms and conditions; agent; powers and duties; liability of city or village.

18-412.09. Electric facilities; joint exercise of power; agreement; terms and conditions; agent; powers and duties; liability of city or village.

Any city or village participating jointly and in cooperation with others in an electric generation or transmission facility may own an undivided interest in such facility and be entitled to the share of the output or capacity therefrom attributable to such undivided interest. Such city or village may enter into an agreement or agreements with respect to each such electric generation or transmission facility with the other participants therein, and any such agreement shall contain such terms, conditions, and provisions consistent with the provisions of sections 18-412.07 to 18-412.10 as the governing body of such city or village shall deem to be in the interests of such city or village. The agreement may include, but not be limited to, provision for the construction, operation, maintenance, and decommissioning of such electric generation or transmission facility by any one of the participants, which shall be designated in or pursuant to such agreement as agent, on behalf of itself and the other participants or by such other means as may be determined by the participants and provision for a uniform method of determining and allocating among participants costs of construction, operation, maintenance, renewals, replacements, decommissioning, and improvements with respect to such facility. In carrying out its functions and activities as such agent with respect to construction, operation, maintenance, and decommissioning of such a facility, including without limitation the letting of contracts therefor, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participants. Notwithstanding the provisions of any other law to the contrary, pursuant to the terms of any such agreement in which or pursuant to which a public power district or a public power and irrigation district or a city or village of this state shall be designated as the agent thereunder for the construction, operation, maintenance, and decommissioning of such a facility, each of the participants may delegate its powers and duties with respect to the construction, operation, maintenance, and decommissioning of such facility to such agent, and all actions taken by such agent in accordance with the provisions of such agreement shall be binding upon each of such participants without further action or approval by their respective boards of directors or governing bodies. Such agent shall be required to exercise all such powers and perform its duties and functions under such agreement in a manner consistent with prudent utility practice. As used in this section, prudent utility practice shall mean any of the practices, methods, and acts at a particular time which, in the exercise of reasonable judgment in the light of the facts, including, but not limited to, the practices, methods, and acts engaged in or approved by a significant portion of the electrical utility industry prior thereto, known at the time the decision was made, would have been expected to accomplish the desired result at the lowest reasonable cost consistent with reliability, safety, and expedition. Unless specifically contracted otherwise by written agreement, no city or village shall become liable for and pay for any costs, expenses, or liabilities attributable to the undivided interest of any other participant in such electric generation or transmission facility, and unless specifically contracted otherwise by written agreement, no funds of such city or village may be used for any such purpose.



18-412.10 - Electric facilities outside state; joint acquisition and maintenance; conditions.

18-412.10. Electric facilities outside state; joint acquisition and maintenance; conditions.

If a city or village proposes to, and during such time as the city and village shall, plan, finance, acquire, construct, own, operate, maintain, improve, and decommission jointly and in cooperation with others as contemplated by sections 18-412.07 to 18-412.10 facilities for the generation or transmission of electric power and energy located or to be located outside this state, such city or village may comply with all laws of the United States and of the state in which the facilities are or are to be located applicable to such facilities or applicable to any of the foregoing activities or applicable to the performance of any of such activities across state boundaries or in such state, including, without limiting the generality of the foregoing, submitting itself to any governmental body, board, commission, or agency having jurisdiction over such facilities or over any of such activities or over the performance of such activities and applying for and carrying out of all licenses, certificates, or other approvals required by such laws in order to enable the city or village to carry out the provisions of sections 18-412.07 to 18-412.10.



18-413 - Waterworks; right-of-way outside corporate limits; purposes; conditions.

18-413. Waterworks; right-of-way outside corporate limits; purposes; conditions.

Any city or village in this state erecting, constructing or maintaining a system of waterworks, or part of a system of waterworks, without its corporate limits, is hereby granted the right-of-way along any of the public roads of the state, the streets and alleys of any village or city within the state, and over and through any of the lands which are the property of the state, for the laying, constructing, and maintaining of water mains, conduits, and aqueducts for the purpose of transporting or conveying water from such system of waterworks, or part of such system of waterworks, to such city or village erecting the same. Such city or village is hereby granted such right-of-way for the further purpose of erecting and maintaining all necessary poles and wires, or conduits, for the purpose of transporting, transmitting or conveying electric current from such city or village to such system of waterworks, or part of such system of waterworks, for power and light purposes; Provided, however, that such city in constructing such water mains, conduits, and aqueducts for transporting water, and such poles, wires, and conduits for transmitting electric current along the streets or alleys of any other village, as aforesaid, shall construct and locate the same in accordance with existing ordinances of such other village or city pertaining thereto, and shall be liable for any damage caused thereby; provided further, that poles and wires shall be constructed so as not to interfere with the use of the public roadway, and said wires shall be placed at a height not less than twenty feet above all road crossings.



18-414 - Repealed. Laws 1987, LB 663, § 28.

18-414. Repealed. Laws 1987, LB 663, § 28.



18-415 - Repealed. Laws 1987, LB 663, § 28.

18-415. Repealed. Laws 1987, LB 663, § 28.



18-416 - Transferred to section 19-2702.

18-416. Transferred to section 19-2702.



18-417 - Transferred to section 70-1601.

18-417. Transferred to section 70-1601.



18-418 - Electric service; negotiated rates; requirements.

18-418. Electric service; negotiated rates; requirements.

In order to help stimulate economic development, any municipality furnishing electric service may, but shall not be required to, negotiate, fix, establish, and collect rates, tolls, rents, and other charges different from those of other users and consumers for electrical energy and associated services or facilities. The different rates, tolls, rents, and other charges would be effective for a period not to exceed five years, for services, commodities, and facilities sold, furnished, or supplied to or for the benefit of any project approved pursuant to the Quality Jobs Act beginning operation on or after July 1, 1995, that has new or additional energy consumption with a minimum electrical demand of five thousand kilowatts during the applicable billing demand period with a minimum annual load factor of fifty-five percent. In no case shall such charges be less than the cost of supplying such services.



18-419 - Sale or lease of dark fiber; authorized.

18-419. Sale or lease of dark fiber; authorized.

In addition to the powers authorized by sections 18-401 to 18-418 and any ordinances or resolutions relating to the provision of electric service, any city or village owning or operating electric generation or transmission facilities may sell or lease its dark fiber pursuant to sections 86-574 to 86-578.



18-501 - Construction and operation; powers; tax levies.

18-501. Construction and operation; powers; tax levies.

(1) Any city or village in this state is hereby authorized to own, construct, equip, and operate, either within or without the corporate limits of such municipality, a sewerage system, including any storm sewer system or combination storm and sanitary sewer system, and plant or plants for the treatment, purification, and disposal in a sanitary manner of the liquid and solid wastes, sewage, and night soil of such municipality or to extend or improve any existing storm or sanitary sewer system or combination storm and sanitary sewer system.

(2) Any city or village shall have authority to acquire by gift, grant, purchase, or condemnation necessary lands therefor, either within or without the corporate limits of such municipality.

(3) For the purpose of owning, operating, constructing, maintaining, and equipping such sewage disposal plant and sewerage system, including any storm sewer system or combination storm and sanitary sewer system, referred to in subsections (1), (2), and (4) of this section, or improving or extending such existing system, any city or village is authorized and empowered to make a special levy of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within any such municipality. The proceeds of the tax may be used for any of the purposes enumerated in this section and for no other purpose.

(4) In the event the present or proposed sewage disposal system of any city or village does not comply with the provisions of any other law relating to sewer systems, sewage disposal, or water pollution, such city or village shall levy each year a tax of seven cents on each one hundred dollars of taxable valuation for such purpose until sufficient funds are available for the financing of a system in compliance with law. In the event any city or village is otherwise raising funds for such purpose, equivalent to such a levy, it shall not be required, in addition thereto, to make such levy.

Issuance of bonds for constructing storm sewers was matter of statewide concern. State law controlled over home rule charter. State ex rel. City of Grand Island v. Johnson, 175 Neb. 498, 122 N.W.2d 240 (1963).

Prior to 1951, obligations incurred under this and succeeding seven sections did not impose personal liability upon municipality but were payable only out of revenue. Michelson v. City of Grand Island, 154 Neb. 654, 48 N.W.2d 769 (1951).

Chapter 146, Laws 1933 (sections 18-501 to 18-508), is an independent act and not amendatory of previously existing laws, and is constitutional. State ex rel. City of Columbus v. Price, 127 Neb. 132, 254 N.W. 889 (1934).



18-502 - Revenue bonds; issuance; interest; not included in limit on bonds.

18-502. Revenue bonds; issuance; interest; not included in limit on bonds.

For the purpose of owning, operating, constructing, and equipping such sewage disposal plant or sewerage system or improving or extending such existing system, a municipality may issue revenue bonds therefor. Such revenue bonds, as provided in this section, shall not impose any general liability upon the municipality but shall be secured only by the revenue as hereinafter provided of such utility. Such revenue bonds shall be sold for not less than par and bear interest at a rate set by the city council. The amount of such revenue bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the said municipality may be authorized to issue under its charter or any statute of this state.



18-503 - Rules and regulations; charges; collection.

18-503. Rules and regulations; charges; collection.

The governing body of such municipality may make all necessary rules and regulations governing the use, operation, and control thereof. The governing body may establish just and equitable rates or charges to be paid to it for the use of such disposal plant and sewerage system by each person, firm or corporation whose premises are served thereby. If the service charge so established is not paid when due, such sum may be recovered by the municipality in a civil action, or it may be certified to the tax assessor and assessed against the premises served, and collected or returned in the same manner as other municipal taxes are certified, assessed, collected and returned.

Sewer use charge is not a special assessment; a city has authority to make necessary rules and regulations including a reasonable processing charge on delinquent accounts. Rutherford v. City of Omaha, 183 Neb. 398, 160 N.W.2d 223 (1968).

Provision for sewer rental or use charges did not conflict with similar charges authorized for cities of the metropolitan class. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).

Ordinance authorizing water supply to be shut off for nonpayment of delinquent sewer charges is not in conflict with this section. Michelson v. City of Grand Island, 154 Neb. 654, 48 N.W.2d 769 (1951).



18-504 - Revenue bonds; payment; sinking fund; rates; rights of holders of bonds.

18-504. Revenue bonds; payment; sinking fund; rates; rights of holders of bonds.

(1) Revenue bonds which are issued, as provided in section 18-502, shall not be a general obligation of the municipality, but shall be paid only out of the revenue received from the service charges as provided in section 18-503.

(2) If a service rate is charged, as a part of the revenue, as provided in subsection (1) of this section, to be paid as herein provided, such portion thereof as may be deemed sufficient shall be set aside as a sinking fund for the payment of the interest on said bonds, and the principal thereof at maturity.

(3) It shall be the duty of the governing body of the municipality to charge rates for the service of the sewerage system, as referred to in subsection (1) of this section, which shall be sufficient, at all times, to pay the cost of operation and maintenance thereof and to pay the principal of and interest upon all revenue bonds issued, under the provisions of section 18-502, and to carry out any covenants that may be provided in the ordinance authorizing the issuance of any such bonds.

(4) The holders of any of the revenue bonds or any of the coupons of any revenue bonds, issued under subsection (1) of this section, in any civil action, mandamus, or other proceeding may enforce and compel the performance of all duties required by this section and the covenants made by the municipality in the ordinance providing for the issuance of such bonds, including the making and collecting of sufficient rates or charges for the specified purposes and for the proper application of the income therefrom.



18-505 - Franchises; contracts authorized; rates.

18-505. Franchises; contracts authorized; rates.

For the purpose of providing for such sewage disposal plant and sewerage system, or improving or extending such existing system, any such municipality may also enter into a contract with any corporation organized under or authorized by the laws of this state to engage in the business herein mentioned, to receive and treat in the manner hereinbefore mentioned, the sewage and night soil thereof, and to construct, and provide the facilities and services as hereinbefore described. Such contract may also authorize the corporation to charge the owners of the premises served such a service rate therefor as the governing body of such municipality may determine to be just and reasonable, or the municipality may contract to pay the said corporation a flat rate for such service, and pay therefor out of its general fund or the proceeds of any tax levy applicable to the purposes of such contract, or assess the owners of the property served a reasonable charge therefor to be collected as hereinbefore provided and paid into a fund to be used to defray such contract charges.



18-506 - General obligation bonds; issuance; interest; not included in limit on bonds.

18-506. General obligation bonds; issuance; interest; not included in limit on bonds.

For the purpose of owning, operating, constructing, and equipping any sewage disposal plant and any sanitary or storm sewer system or combination storm and sanitary sewer system, or improving or extending such existing system, or for the purpose stated in sections 18-501 to 18-505, any such municipality is also authorized and empowered to issue and sell the general obligation bonds of such municipality upon compliance with the provisions of section 18-506.01. Such bonds shall not be sold or exchanged for less than the par value thereof and shall bear interest which shall be payable annually or semiannually. The governing body of any such municipality shall have the power to determine the denominations of such bonds, and the date, time, and manner of the payment thereof. The amount of such general obligation bonds, either issued or outstanding, shall not be included in the maximum amount of bonds which any such municipality may be authorized to issue and sell under its charter or any statutes of this state.



18-506.01 - Revenue bonds; general obligation bonds; issuance; conditions.

18-506.01. Revenue bonds; general obligation bonds; issuance; conditions.

Revenue bonds, authorized by section 18-502, may be issued by ordinance duly passed by the mayor and city council of any city or the board of trustees of any village without any other authority. General obligation bonds, authorized by section 18-506, may be issued only after the question of their issuance shall have been submitted to the electors of the city or village at a general or special election, of which three weeks' notice thereof has been published in a legal newspaper published in or of general circulation in such city or village, and more than a majority of the electors voting at the election have voted in favor of the issuance of the bonds.

Sewer bonds can be issued only after more than sixty percent of the electors voting at the election vote in favor of issuance of bonds. State ex rel. City of Grand Island v. Johnson, 175 Neb. 498, 122 N.W.2d 240 (1963).



18-507 - Installation, improvement, or extension; plans and specifications; bidding requirements.

18-507. Installation, improvement, or extension; plans and specifications; bidding requirements.

Whenever the governing body of any city or village shall have ordered the installation of a sewerage system and sewage disposal plant or the improvement or extension of an existing system, the fact that such order was issued shall be recited in the official minutes of the governing body. The said body shall thereupon require that plans and specifications be prepared of such sewerage system and sewage disposal plant, or such improvement or extension. Upon approval of such plans, the governing body shall thereupon advertise for sealed bids for the construction of said improvements once a week for three weeks in a legal paper published in or of general circulation within said municipality, and the contract shall be awarded to the lowest responsible bidder.

A public body has discretion to award the contract to one other than the lowest of the responsible bidders whenever a submitted bid contains a relevant advantage. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

By mandating that contracts be awarded to the lowest responsible bidder, the Nebraska Legislature is seeking to protect taxpayers, prevent favoritism and fraud, and increase competition in the bidding process by placing bidders on equal footing. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the lowest responsible bidder is a two-step process. The first step is for the public body to determine which bidders are responsible to perform the contract. The second step focuses on which of the responsible bidders has submitted the lowest bid. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Determining the responsibility of bidders is a job for elected officials, and a court's only role is to review those decisions to make sure the public officials did not act arbitrarily, or from favoritism, ill will, or fraud. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

In addition to a bidder's pecuniary ability, responsibility pertains to a bidder's ability and capacity to carry on the work, the bidder's equipment and facilities, the bidder's promptness, the quality of work previously done by him or her, the bidder's suitability to the particular task, and such other qualities as are found necessary to consider in order to determine whether or not, if awarded the contract, he or she could perform it strictly in accordance with its terms. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

Public bodies do not act ministerially only, but exercise an official discretion when passing upon the question of the responsibility of bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

When responsible bidders submit identical bids, the public body must award the contract to the lowest of the responsible bidders. Rath v. City of Sutton, 267 Neb. 265, 673 N.W.2d 869 (2004).

City council may, in specifications for municipal sewage treatment plant, permit bidders to propose and fix time for completion of proposed works, and may reserve right to omit any or all of separate items from contract for which separate price proposals are asked after bids are opened and before contract awarded, without rendering bidding unlawful. Best v. City of Omaha, 138 Neb. 325, 293 N.W. 116 (1940).



18-508 - Service beyond corporate limits; conditions; contracts with users.

18-508. Service beyond corporate limits; conditions; contracts with users.

The owner of any sewerage system or sewage disposal plant, provided for in sections 18-501 to 18-507, or the municipality, is hereby authorized to extend the same beyond the limits of the city or village which it serves, under the same conditions as nearly as may be as within such corporate limits and to charge to users of its services reasonable and fair rates consistent with those charged or which might be charged within such corporate limits and consistent with the expense of extending and maintaining the same for the users thereof outside such corporate limits at a fair return to the owner thereof. The mayor and city council of any city or the board of trustees of any village shall have authority to enter into contracts with users of such sewerage system; Provided, no contract shall call for furnishing of such service for a period in excess of twenty years.



18-509 - Rental and use charges; collection; use.

18-509. Rental and use charges; collection; use.

(1) The mayor and city council of any city or the board of trustees of any village, in addition to other sources of revenue available to the city or village, may by ordinance set up a rental or use charge, to be collected from users of any system of sewerage, and provide methods for collection thereof. The charges shall be charged to each property served by the sewerage system, shall be a lien upon the property served, and may be collected either from the owner or the person, firm, or corporation requesting the service.

(2) All money raised from the charges, referred to in subsection (1) of this section, shall be used for maintenance or operation of the existing system, for payment of principal and interest on bonds issued as is provided for in section 17-925, 18-502, 18-506, or 19-1305, or to create a reserve fund for the purpose of future maintenance or construction of a new sewer system for the city or village. Any funds raised from this charge shall be placed in a separate fund and not be used for any other purpose or diverted to any other fund.

Provision for sewer rental or use charges did not conflict with similar charges authorized for cities of the metropolitan class. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).



18-510 - Terms, defined; applicability of sections.

18-510. Terms, defined; applicability of sections.

The terms sewage system, sewerage system, and disposal plant or plants as used herein are defined to mean and include any system or works above or below ground which has for its purpose any or all of the following: The removal, discharge, conduction, carrying, treatment, purification, or disposal of the liquid and solid waste and night soil of a municipality. It is intended that sections 18-501 to 18-512 may be employed in connection with sewage projects which do not include the erection or enlargement of a sewage disposal plant.



18-511 - Sections, how construed.

18-511. Sections, how construed.

The provisions of Chapter 18, article 5, shall be independent of and in addition to any other provisions of the laws of the State of Nebraska with reference to sewage disposal plants and sewerage systems in cities and villages. The provisions of this article shall not be considered amendatory of or limited by any other provision of the laws of the State of Nebraska.



18-512 - Anti-pollution-of-water measures; special levy.

18-512. Anti-pollution-of-water measures; special levy.

For the purpose of creating a fund out of which anti-pollution-of-water measures may be financed, any city or village in this state is hereby authorized and empowered to make a special levy of not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property within any such municipality, the proceeds thereof to be used for such purpose.



18-601 - Construction; federal aid; plans; assumption of liability; condemnation procedure.

18-601. Construction; federal aid; plans; assumption of liability; condemnation procedure.

Any city or village shall have power by ordinance to avail itself of federal funds for the construction within the city or village limits of subways, viaducts, and approaches thereto, over or under railroad tracks, and may authorize agreements with the Department of Roads to construct such viaducts or subways, which shall be paid for out of funds furnished by the federal government. The ordinance shall approve detailed plans and specifications for such construction, including a map showing the exact location that such viaduct or subway is to occupy, which shall then and thereafter be kept on file with the city or village clerk and be open to public inspection. The ordinance shall make provision for the assumption of liability and payment of consequential damages to property owners resulting from such proposed construction and payment of damages for property taken therefor. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



18-602 - Grade crossing projects; effect on railroads.

18-602. Grade crossing projects; effect on railroads.

Grade crossing projects shall be undertaken on a basis that will impose no involuntary contributions on the affected railroads except as provided by section 5(b) of Public Law 521 enacted by the 78th Congress of the United States, and any amendments thereof, and shall not interfere with the use of present railroad tracks without the consent of such railroads.

Where the primary purpose and effect of an improvement is to benefit the public, the improvement is not local though it may incidentally benefit property in the particular locality. Hinman v. Temple, 133 Neb. 268, 274 N.W. 605 (1937).



18-603 - Streets and highways; use.

18-603. Streets and highways; use.

Such city or village may appropriate an existing street or highway therefor, and may acquire, extend, widen or enlarge any street or highway for such purpose.



18-604 - Private property; condemnation; ordinance; requirements.

18-604. Private property; condemnation; ordinance; requirements.

When it shall become necessary to appropriate or damage any private property for the construction of such viaduct or subway, such appropriation shall be made by ordinance. Said ordinance to be headed Viaduct Ordinance shall be published once each week for three issues in a daily or weekly newspaper published in such city or village and of general circulation therein. Said publication shall be sufficient notice to the owners, occupants, and parties interested, and all parties having equitable interests therein.



18-605 - Repealed. Laws 1951, c. 101, § 127.

18-605. Repealed. Laws 1951, c. 101, § 127.



18-606 - Repealed. Laws 1951, c. 101, § 127.

18-606. Repealed. Laws 1951, c. 101, § 127.



18-607 - Repealed. Laws 1951, c. 101, § 127.

18-607. Repealed. Laws 1951, c. 101, § 127.



18-608 - Repealed. Laws 1951, c. 101, § 127.

18-608. Repealed. Laws 1951, c. 101, § 127.



18-609 - Repealed. Laws 1951, c. 101, § 127.

18-609. Repealed. Laws 1951, c. 101, § 127.



18-610 - Bonds; election; notice; failure to approve; effect.

18-610. Bonds; election; notice; failure to approve; effect.

The original ordinance authorizing construction shall also give notice of an election to authorize issuance of bonds, for such amount as may be necessary to pay for such right-of-way and damages. A majority of those voting shall be sufficient to carry authority to issue bonds, as herein provided for. A failure to approve the issue of bonds shall cancel all proceedings except that in that event the city shall pay the cost of survey and preparation of plans and specifications that have been filed, and may levy a tax for that purpose.



18-611 - Bonds; terms; payment.

18-611. Bonds; terms; payment.

Such city or village may, without further vote of the electors, issue negotiable bonds in such amount as may be needed to pay for such acquiring, extension or enlargement of any street or highway, and the amount of damages that may accrue by the appropriation thereof and construction of such viaduct or subway. Said bonds shall draw interest and may be sold at not less than par, and shall be payable in annual installments over a period of not to exceed twenty years, and be subject to retirement at the option of the city or village at any time after five years. Said bonds shall be payable out of the general fund, and the city or village shall annually make a levy and an appropriation for the payment of interest and the installment of the principal.



18-612 - Bonds; vesting of powers.

18-612. Bonds; vesting of powers.

On the approval of such bond issue by the electors, the mayor and council or board of trustees shall be vested with all the powers provided for them in sections 18-601 to 18-614, without the same having been specifically mentioned in said ordinance.



18-613 - Department of Roads; construction contracts authorized.

18-613. Department of Roads; construction contracts authorized.

The Department of Roads shall be authorized to enter into contracts for the construction of such viaduct or subway, in accordance with such plans and specifications, immediately upon the approval by the voters of such issuing of bonds.



18-614 - Damages; payment methods.

18-614. Damages; payment methods.

In lieu of, or in addition to, the issuance of bonds, the city council or board of trustees may issue warrants for the payment of damages, and levy taxes, if necessary, to provide funds for their payment, or may temporarily borrow any funds in the treasury belonging to any other fund, for the purpose of making the payments herein required, restoring such funds within a reasonable time.



18-615 - Funds; appropriation not required.

18-615. Funds; appropriation not required.

No previous annual appropriation of funds shall be required as a condition precedent to disbursement of any funds for the purpose of carrying out the objects of section 18-601.



18-616 - Repealed. Laws 1951, c. 101,§127.

18-616. Repealed. Laws 1951, c. 101,§127.



18-617 - Construction; resolution; notice.

18-617. Construction; resolution; notice.

Whenever the governing body of any city or village within the state believes the construction of a viaduct over or subway under the track or tracks of any railroad within its corporate limits is necessary for the public safety, convenience, and welfare, it shall pass a resolution so declaring. Thereafter such governing body shall publish a notice of the passage of said resolution six consecutive days in a newspaper published or of general circulation in said city or village or, if there be no such daily newspaper, then two consecutive weeks in a weekly newspaper published or of general circulation therein. The notice of the passage of said resolution, published as aforesaid, shall include an exact copy of same.



18-618 - Construction; contracts and agreements; conditions.

18-618. Construction; contracts and agreements; conditions.

After the passage and publication of said resolution, said city or village shall have authority to enter into contracts and agreements with any railroad company or companies over or under whose railroad such structure is to be constructed providing for the construction and maintenance of such viaduct or subway and for the apportionment of the costs thereof; Provided, such agreement or contract shall not be effective nor shall any work be commenced until after such matter is submitted to a vote of the electors as hereinafter provided.



18-619 - Inability to reach agreement; complaint; service; railroad company; duties.

18-619. Inability to reach agreement; complaint; service; railroad company; duties.

If no agreement can be reached between said city or village and the railroad company or companies for such construction or the division of the costs thereof, the city or village shall file complaint by its attorney with the city or village clerk on behalf of such city or village. It shall allege therein (1) the passage of the resolution hereinbefore referred to, (2) the location of the proposed viaduct or subway, (3) any facts which may show or tend to show why the proposed improvement is necessary for the public safety, convenience, and welfare, (4) that the city or village and the railroad company or companies are unable to agree as to the construction or the division of the cost thereof, and (5) asking the city or village governing body to make an order relative to such construction and apportioning the cost thereof between the railroad company or companies and the city or other public authority. A copy of said complaint shall be served upon the railroad company or companies affected. Thereafter, within a reasonable time to be fixed by the governing body, said railroad company or companies shall file with the city or village clerk plans and specifications for such viaduct or subway requested in said petition, together with an estimate by such railroad or railroads of the cost of construction and maintenance thereof.



18-620 - Complaint; hearing.

18-620. Complaint; hearing.

Upon the filing of such complaint and after the filing of plans and specifications as provided in section 18-619, the governing body shall fix a time for hearing said complaint and give notice thereof to the railroad company or companies. At the time so fixed the governing body shall sit as a board of equalization and assessment and at said hearing shall receive and hear such evidence as may be offered on the question of whether public safety, convenience, and welfare require the construction of said viaduct or subway, whether or not the cost thereof will exceed the benefits to be derived therefrom, and evidence on the question of the extent to which said railroad company or companies and the public will be respectively benefited by the construction thereof.



18-621 - Order; contents; filing; service; dismissal of petition.

18-621. Order; contents; filing; service; dismissal of petition.

Upon the conclusion of the hearing provided for in section 18-620, said governing body, as a board of equalization, shall make an order determining: (1) Whether or not the construction of said viaduct or subway is necessary for the public safety, convenience, and welfare; (2) whether or not the cost thereof will exceed the benefits to be derived therefrom; and (3) the proportion of the total benefits from the construction thereof to be derived by the public and by the railroad company or companies respectively and shall apportion the cost of construction and maintenance of such structure in the proportions found and shall apportion to the city and the railroad company or companies respectively such proportion of the cost of construction and maintenance of such structure as the board shall find the public and railroad company or companies are respectively benefited. Said order shall include the governing body's estimate of the cost of the proposed viaduct or subway including the cost of approaches and damages caused to any property by construction thereof. A copy of said order together with the plans, specifications, and estimates made therein shall be signed by the presiding officer and a majority of the members of said body who concur therein, and filed with the city clerk and a copy thereof served on the railroad company or companies, parties thereto. If the governing body shall find that construction of such viaduct or subway is not necessary for public safety, convenience, or welfare or that the cost thereof exceeds the benefits to be derived therefrom it shall dismiss said petition.



18-622 - Order; appeal; transcript; cost; standard of review.

18-622. Order; appeal; transcript; cost; standard of review.

If any railroad company, party to said proceedings, shall be dissatisfied with said order it may appeal therefrom to the district court in the county in which said city or village is situated. Such appeal shall be perfected by the railroad company filing, with the city clerk of said city or village within ten days after said order is served upon it, a written notice of its intention to appeal therefrom. Within twenty days after the filing of such notice of appeal the city or village clerk shall file with the clerk of the district court of said county a transcript containing the complaint and the order appealed from together with such other documents as may have been filed in said proceedings. The railroad company appealing shall pay to the city clerk the cost of preparing such transcript. Upon such appeal the district court, without jury, shall hear and determine de novo all of the issues determined by the said board except the question of whether or not the construction of said viaduct or subway is necessary for the public safety, convenience, and welfare. Said court shall hear and determine such an appeal promptly and speedily. Its decision shall be subject to review by appeal or otherwise as other judgments of the district court are reviewable.



18-623 - Construction; approval by electors; ballot; appeal; effect.

18-623. Construction; approval by electors; ballot; appeal; effect.

The governing body of any such city or village shall, after agreeing with such railroad company or companies as provided in section 18-618 or after an order, other than one of dismissal, of the governing body, sitting as a board of equalization as provided in sections 18-620 to 18-622, at the next general election or at a special election called for the purpose, submit to the electors of the said city or village the question of whether such village or city and said railroad company or companies shall construct and maintain a viaduct or subway in accordance with any agreement made or in accordance with the order of the governing body of such city or village, and whether such city or village shall have the power to levy taxes or borrow money and pledge the property and credit of said city or village upon its negotiable bonds to pay its proportion of all costs connected therewith. The ballot shall contain concise statements, to be prepared by the city attorney, of the original ordinance declaring the necessity and, if said structure is to be constructed under the provisions of any agreement, a concise statement of the provisions of the agreement or, if it is to be constructed by virtue of an order of the governing body, a concise statement of said order, and in any instance a statement of the estimated amount of the costs of the construction and maintenance of said structure, including the cost of acquisition of or damage to property to be borne by said city or village and the method by which said share of such costs of such city or village is to be obtained. The city or village may, at its option, proceed with said election notwithstanding the pendency of any appeal of any railroad company as hereinbefore provided.



18-624 - Approval by electors; governing body; powers.

18-624. Approval by electors; governing body; powers.

If a majority of those voting on the proposition of the construction of said viaduct or subway approve the same by their vote, the governing body of any such city or village shall have the power to levy taxes, borrow money, and pledge the property and credit of said city or village upon its negotiable bonds in an amount not exceeding its proportion of the aggregate cost of the construction and maintenance of such viaduct or subway, and to pay for the acquisition of or damage to property by reason of such construction.



18-625 - Approval by electors; governing body; duties.

18-625. Approval by electors; governing body; duties.

If the construction is approved by the electors as hereinbefore provided, the governing body of such city or village shall (1) by resolution approve the detailed plans and specifications for such construction, including a map showing the exact location of such viaduct or subway, (2) by resolution make provision for the assumption of liability, the payment of consequential damages to property owners resulting from such proposed construction, and the payment of damages for property taken therefor, and (3) award and pay damages as provided in sections 76-704 to 76-724.



18-626 - Streets and highways; use.

18-626. Streets and highways; use.

Such city or village may appropriate any existing street or highway therefor and may acquire, extend, widen, or enlarge any street or highway for such purpose.



18-627 - Private property; condemnation; resolution; requirements; procedure.

18-627. Private property; condemnation; resolution; requirements; procedure.

When it shall become necessary to appropriate or damage any private property for the construction of such viaduct or subway, such appropriation shall be made by resolution. The resolution to be headed Viaduct Resolution shall be published once each week for three weeks in a daily or weekly newspaper published in such city or village or in general circulation therein. The publication shall be sufficient notice to the owners, occupants, and parties interested, and all parties having equitable interest therein. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



18-628 - Repealed. Laws 1951, c. 101, § 127.

18-628. Repealed. Laws 1951, c. 101, § 127.



18-629 - Repealed. Laws 1951, c. 101, § 127.

18-629. Repealed. Laws 1951, c. 101, § 127.



18-630 - Repealed. Laws 1951, c. 101, § 127.

18-630. Repealed. Laws 1951, c. 101, § 127.



18-631 - Repealed. Laws 1951, c. 101, § 127.

18-631. Repealed. Laws 1951, c. 101, § 127.



18-632 - Repealed. Laws 1951, c. 101, § 127.

18-632. Repealed. Laws 1951, c. 101, § 127.



18-633 - Construction; cost; deposit; mandamus.

18-633. Construction; cost; deposit; mandamus.

When any such project has been agreed to or when the division of costs has been otherwise finally determined and when such proposal has been approved by a vote all in the manner heretofore provided, the railroad company or companies affected shall within ten days' notice or demand deposit with the treasurer of the governing body the amount of its proportionate share so determined. The district court is hereby given jurisdiction upon the application of the governing body of the municipality to compel such deposit by mandamus together with such penalties as may be found and deemed reasonable by the court.



18-634 - Construction; contract; letting.

18-634. Construction; contract; letting.

After such city or village has made provisions for financing its proportionate share of the costs and has complied with the provisions of sections 18-617 to 18-636, and the provisions of section 18-633 have been complied with, it shall proceed to construct, in accordance with plans and specifications previously approved, such viaduct or subway, or such city or village is hereby authorized to contract for such construction in accordance with such plans and specifications. Any such contract shall be let as provided by law.



18-635 - Railroad company; obligations; sections; effect.

18-635. Railroad company; obligations; sections; effect.

Nothing in sections 18-617 to 18-636 shall modify, change, or abrogate any obligation of any railroad company or companies to maintain, reconstruct, or keep in repair any viaduct or subway heretofore built or any replacement thereof under any agreement, statute, or ordinance previously in effect.

This section is not a special saving clause but is a proviso. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



18-636 - Sections, how construed.

18-636. Sections, how construed.

Nothing in sections 18-617 to 18-636 shall be construed to repeal or amend any statute except those statutes hereinafter specifically repealed, but shall be construed as independent, supplemental, and additional thereto, and as an independent act to provide the entire powers, facilities, and expenditures necessary to accomplish the elimination of grade crossings in the manner herein specified. No other statute shall be effectual as a limitation upon the powers or proceedings herein contained. Other statutes may be relied upon, if need be, to supplement and effectuate the purposes herein contained.

This section is not a special saving clause but is a proviso. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).



18-701 - Transferred to section 13-1401.

18-701. Transferred to section 13-1401.



18-701.01 - Transferred to section 13-1402.

18-701.01. Transferred to section 13-1402.



18-702 - Transferred to section 13-1403.

18-702. Transferred to section 13-1403.



18-703 - Transferred to section 13-1404.

18-703. Transferred to section 13-1404.



18-704 - Transferred to section 13-1405.

18-704. Transferred to section 13-1405.



18-705 - Transferred to section 13-1406.

18-705. Transferred to section 13-1406.



18-706 - Transferred to section 13-1407.

18-706. Transferred to section 13-1407.



18-707 - Transferred to section 13-1408.

18-707. Transferred to section 13-1408.



18-708 - Transferred to section 13-1409.

18-708. Transferred to section 13-1409.



18-709 - Transferred to section 13-1410.

18-709. Transferred to section 13-1410.



18-710 - Transferred to section 13-1411.

18-710. Transferred to section 13-1411.



18-711 - Transferred to section 13-1412.

18-711. Transferred to section 13-1412.



18-712 - Transferred to section 13-1413.

18-712. Transferred to section 13-1413.



18-713 - Transferred to section 13-1414.

18-713. Transferred to section 13-1414.



18-714 - Transferred to section 13-1415.

18-714. Transferred to section 13-1415.



18-715 - Transferred to section 13-1416.

18-715. Transferred to section 13-1416.



18-716 - Transferred to section 13-1417.

18-716. Transferred to section 13-1417.



18-801 - Repealed. Laws 1997, LB 269, § 80.

18-801. Repealed. Laws 1997, LB 269, § 80.



18-802 - Repealed. Laws 1997, LB 269, § 80.

18-802. Repealed. Laws 1997, LB 269, § 80.



18-803 - Repealed. Laws 1997, LB 269, § 80.

18-803. Repealed. Laws 1997, LB 269, § 80.



18-804 - Repealed. Laws 1997, LB 269, § 80.

18-804. Repealed. Laws 1997, LB 269, § 80.



18-805 - Repealed. Laws 1997, LB 269, § 80.

18-805. Repealed. Laws 1997, LB 269, § 80.



18-806 - Repealed. Laws 1997, LB 269, § 80.

18-806. Repealed. Laws 1997, LB 269, § 80.



18-807 - Repealed. Laws 1997, LB 269, § 80.

18-807. Repealed. Laws 1997, LB 269, § 80.



18-901 - Transferred to section 13-1001.

18-901. Transferred to section 13-1001.



18-902 - Transferred to section 13-1002.

18-902. Transferred to section 13-1002.



18-903 - Transferred to section 13-1003.

18-903. Transferred to section 13-1003.



18-904 - Transferred to section 13-1004.

18-904. Transferred to section 13-1004.



18-905 - Transferred to section 13-1005.

18-905. Transferred to section 13-1005.



18-906 - Transferred to section 13-1006.

18-906. Transferred to section 13-1006.



18-1001 - Public policy; sites; acquisition; conveyance to state; construction of buildings.

18-1001. Public policy; sites; acquisition; conveyance to state; construction of buildings.

The Legislature hereby declares the public policy of the State of Nebraska to be that the acquisition of real estate sites for the construction of state armories within the corporate limits of cities or villages for the uses and purposes of the Nebraska National Guard and State Guard is a matter of general state concern and that the use of said sites is a state use and not a city, village or local use. One of the corporate purposes of all cities and villages is hereby declared to be to acquire real estate sites within their corporate limits and to convey the same without consideration to the State of Nebraska for the uses and purposes of the Nebraska National Guard and State Guard, as provided in sections 18-1002 to 18-1005. Notwithstanding any more general or special law respecting armories in force and effect in this state, the local governing bodies of cities or villages therein are hereby empowered by ordinance to acquire through the exercise of the right of eminent domain, or otherwise, real estate to be used as a site or sites for the construction of state armories to be devoted to the uses and purposes of the Nebraska National Guard and State Guard and to convey such real estate without consideration, when acquired, to the State of Nebraska to the end that through state aid or federal aid, or both, state armory buildings may be constructed thereon without cost to such cities or villages other than the cost to said cities or villages of said real estate so acquired and conveyed.



18-1002 - Site; purchase; payment.

18-1002. Site; purchase; payment.

Whenever the Nebraska National Guard and State Guard desire any city or village in this state to acquire at the cost of not to exceed ten thousand dollars to such city or village by condemnation, or otherwise, any lot, piece or parcel of land within the corporate limits of such city or village for a state armory site, the Adjutant General shall notify the municipal clerk of the local governing body thereof in writing to that effect. The clerk shall present the notice to the local governing body at its next regular or special meeting; and, if a majority of the members thereof, the vote thereon to be recorded by yeas and nays in the minutes of the proceedings of such city or village, shall favor the acquisition of said lot, piece or parcel of land, as aforesaid, they shall so order by resolution duly passed and approved and spread at large upon the minutes. The mayor or chairman of the board of trustees, as the case may be, shall thereupon designate a committee from the local governing body to negotiate with the owner or owners of said real estate for the purchase thereof for the purposes and uses aforesaid. If the committee and the owners are able to agree on the price, value and title of the land, the committee shall report in writing its agreement with the owners to the local governing body. If the agreement is ratified, approved, and confirmed in all things by the local governing body by a majority vote of its members, by ordinance upon receipt of a deed properly executed, approved as to form and substance by the city or village attorney in writing, from the owner or owners, as grantors to the city or village, as the case may be, as grantee, said governing body shall direct the issuance through its proper officers of warrants upon the state armory site fund, as authorized by sections 18-1005 and 18-1006. Such warrants so issued shall be drawn payable to the owner or owners of the land.



18-1003 - Site; condemnation; payment.

18-1003. Site; condemnation; payment.

If the owner or owners and the committee cannot agree on the price, value, or title of the land, within a period of negotiation extending not more than ten days from the date of appointment of the committee by the local governing body, the committee shall report the fact of disagreement to the mayor and council or to the chairman and board of trustees, as the case may be. The municipal clerk shall forthwith notify in writing the Adjutant General to that effect. Whereupon it shall be the duty of the Attorney General, collaborating with the city or village attorney, to institute proper legal proceedings to acquire the land for state use through the exercise of the power of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724. Payment of the award made or any other necessary costs or expenses incident to the condemnation suit shall be made by the city or village.



18-1004 - Armory site; conveyances.

18-1004. Armory site; conveyances.

Notwithstanding any more general or special law respecting sale or conveyance of real estate now or hereafter owned by cities and villages in force and effect in this state, the local governing bodies thereof are hereby empowered by ordinance to direct their proper officers to execute deeds for conveyance of any real estate of such cities or villages without consideration to the State of Nebraska for the construction of state armory buildings thereon. Such construction shall be made without cost to such cities or villages.



18-1005 - Tax levy; state armory site fund; use.

18-1005. Tax levy; state armory site fund; use.

All cities or villages organized under the laws of the State of Nebraska shall have power and authority to levy a special tax each year of not more than five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village for the acquisition of real estate by agreement with the owner or owners or by condemnation as provided in sections 18-1002 and 18-1003 to be used for state armory sites. Such special levy shall be made by the same local governing body and shall be levied in the same manner as in the case of general city or village taxes. The proceeds of such levy shall inure and be credited to the state armory site fund which the local governing body is hereby authorized to create and manage. Revenue raised by such special levy shall be used only for the purpose of acquiring real estate for a state armory site within the corporate limits of such city or village or in the payment of warrants as authorized by section 18-1006.



18-1006 - Warrants; issuance; amount; fund; purpose.

18-1006. Warrants; issuance; amount; fund; purpose.

Any city or village may anticipate the collection of such tax to be budgeted and levied in its adopted budget statement and for that purpose may issue its warrants, in a sum amounting to eighty-five percent of the tax to be levied, as aforesaid, for the amount of any award issued in condemnation and for the costs and expenses incident thereto, as provided in section 18-1003. Warrants so issued shall be secured by such tax which shall be assessed and levied, as provided by law, and shall be payable only out of funds derived from such tax. In any case in which warrants are issued, as herein authorized, it shall be the duty of such city or village, on receipt of such tax when paid, to hold the same as a separate fund, to be known as the state armory site fund, to the amount of the warrants so issued, and the interest thereon, for the purpose of paying or redeeming such warrants.



18-1101 - Refunding outstanding instruments; powers.

18-1101. Refunding outstanding instruments; powers.

The mayor and council of any city or the chairman and board of trustees of any village of the State of Nebraska, which has issued valid pledge warrants, revenue bonds, revenue notes, or revenue debentures, which instruments are outstanding and unpaid, may take up and pay off any such outstanding instruments whenever the same can be done by lawful means by the issue and sale, or the issue and exchange therefor, of other pledge warrants, revenue bonds, revenue notes, or revenue debentures. Such instruments shall not be general obligations of the municipality. Any city or village which has issued and has outstanding valid pledge warrants, revenue bonds, revenue notes, or revenue debentures which are unpaid, some of which are secured by the pledge of the revenue and earnings of one public utility and others are secured by the pledge of the revenue and earnings of another public utility, may take up and pay off all such outstanding instruments by the issuance and sale of its combined revenue bonds or revenue notes which may be secured by the pledge of the revenue and earnings of any two or more of such public utilities; such a city or village may enter into such a contract or contracts in connection therewith as may be proper and necessary.



18-1102 - Refunding instruments; how issued.

18-1102. Refunding instruments; how issued.

Whenever it is desired to issue pledge warrants, revenue bonds or revenue debentures under section 18-1101, the corporate authorities described therein shall, by resolution entered in the minutes of their proceedings, provide for the issuance and sale or exchange of the refunding instruments.



18-1201 - Tax; amount; purposes.

18-1201. Tax; amount; purposes.

All cities and villages organized under the laws of the State of Nebraska may levy a special tax each year of not more than five cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village for the special purposes set forth in this section. Such special levy shall be made by the same officers or board and be levied in the same manner as general city or village taxes. Revenue raised by such a special levy may be used for purchasing and maintaining public safety equipment, including, but not limited to, vehicles or rescue or emergency first-aid equipment for a fire or police department of such city or village, for purchasing real estate for fire or police station quarters or facilities, for erecting, building, altering, or repairing fire or police station quarters or facilities, for purchasing, installing, and equipping an emergency alarm or communication system, or for paying off bonds authorized by section 18-1202. Such revenue may be accumulated in a sinking fund or sinking funds to be used for any such purpose.

Territory annexed to village was subject to taxation for fire protection. Village of Niobrara v. Tichy, 158 Neb. 517, 63 N.W.2d 867 (1954).



18-1202 - Tax anticipation bonds; issuance; interest; redemption.

18-1202. Tax anticipation bonds; issuance; interest; redemption.

Any city or village which has levied or intends to levy a tax as authorized by section 18-1201 for the purposes stated in such section may anticipate the collection of such taxes, including the anticipation of collections from levies to be made in future years, and for such purpose may issue tax anticipation bonds which shall be payable in not exceeding twenty years and may bear interest, payable annually or semiannually, at such rate or rates as the mayor and council or chairperson and board of trustees may determine. The total of principal and interest payable on such bonds in any calendar year shall not exceed ninety percent of the anticipated tax collection for such calendar year on the assumption that the taxable valuation for such city or village in all succeeding years shall be the same as the taxable valuation most recently determined prior to passage of the ordinance authorizing such bonds and applying the tax levy made or agreed to be made by the city or village, but not exceeding five cents on each one hundred dollars, and using tax due and delinquency dates in effect at the time of passage of the bond ordinance. The city or village may agree in such bond ordinance to make and to continue to make a levy under section 18-1201 until such bonds and interest thereon are fully paid. Such bonds shall be secured by such tax so assessed and levied and shall be payable only out of the funds derived from such tax. It shall be the duty of such city or village on receipt of such taxes to hold the same as a separate fund to the amount of the bonds so issued and the interest thereon for the purpose of paying or redeeming such bonds.



18-1203 - Musical and amusement organizations; tax; amount; petition for higher tax; election.

18-1203. Musical and amusement organizations; tax; amount; petition for higher tax; election.

All incorporated cities and villages within the State of Nebraska are hereby expressly authorized, upon a three-fourths vote of all of the members elected to the city or village board, to levy not to exceed two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property in such cities or villages each year to establish and maintain a vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments within such city or village limits for the people of such city or village and locality. When such vote has been so made and recorded by the city council or village board, a tax of not to exceed two and one-tenth cents on each one hundred dollars of the taxable value of all the taxable property of such city or village shall be levied by such city or village, in addition to all other general and special taxes, for the support, maintenance, and necessary expenses of such vocal, instrumental, or amusement organization. Any incorporated city or village may levy each year a tax of not exceeding three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such municipality for the maintenance of a municipal band or other vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments when a petition signed by ten percent of the legal voters of an incorporated city or village, as shown by the last regular municipal election, is filed with the clerk of the city or village and requests the following question to be submitted to the voters of the city or village: Shall a tax of not exceeding .............. cents on each one hundred dollars upon the taxable value of all the taxable property of ................, Nebraska, be levied each year for the purpose of providing a fund for the maintenance of a municipal band or other vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments? When such petition is filed, the board of trustees, council, or city commission shall cause the question to be submitted to the voters of the city or village at the next general municipal election, and if a majority of the votes cast at the election favor such proposition, the board of trustees, council, or city commission shall then levy such tax to maintain such municipal band or other vocal, instrumental, or amusement organization for the purposes enumerated in this section.



18-1204 - Musical and amusement organizations; power to tax; withdrawal; reauthorization.

18-1204. Musical and amusement organizations; power to tax; withdrawal; reauthorization.

When a petition signed by ten percent of the legal voters of such incorporated city or village, as shown by the last regular municipal election, is filed with the clerk of the city or village requesting that the question be submitted to the voters of withdrawing the authority to tax under section 18-1203, the board of trustees or city council or commissioners shall submit the question of withdrawal at the next general municipal election. The question on the ballot shall be as follows: Shall the power heretofore granted in ............, Nebraska, to levy a tax of ........... cents on each one hundred dollars upon the taxable value of all the taxable property of such city or village for the purpose of providing a fund for the maintenance of a municipal band or other vocal, instrumental, or amusement organization for the purpose of rendering free public concerts, music festivals, and entertainments be withdrawn? If a majority of the votes cast favor such withdrawal, no further levy for the purpose shall thereafter be made until the proposition is again resubmitted to the people. After the proposition for withdrawing the right to tax has carried, no further submission of a proposition to levy the tax shall be made for at least two years.



18-1205 - Musical and amusement organizations; tax; inclusion in appropriation ordinance.

18-1205. Musical and amusement organizations; tax; inclusion in appropriation ordinance.

When any incorporated city or village has voted as required by section 18-1203 to establish and maintain a vocal, instrumental, or amusement organization, there shall thereafter be included in the annual estimate of expenses of the city or village a levy of not to exceed two and one-tenth cents or three and five-tenths cents on each one hundred dollars, as the case may be, upon the taxable value of the taxable property of such city or village for each year for the purpose. The levy so made shall be included in the appropriation ordinance.



18-1206 - Musical and amusement organizations; leader; employment.

18-1206. Musical and amusement organizations; leader; employment.

Every such vocal, instrumental or amusement organization herein contemplated shall be under the instruction and guidance of a leader, who may be nominated in the first instance by the organization or association but whose nomination, term of employment, and compensation shall be subject to the approval of the city council of said city or village board of said village.



18-1207 - Musical and amusement organizations; rules and regulations.

18-1207. Musical and amusement organizations; rules and regulations.

The city council of each such city, or village board of each such village, making provision for any vocal, instrumental or amusement organization, shall make and adopt all suitable and necessary rules, regulations, and bylaws concerning the government, organization, expenditures, and other necessary matters pertaining to such organization, and for that purpose shall appoint and designate three members of the city council or village board as a committee on municipal amusements and entertainments.



18-1208 - Occupation tax; imposition or increase; election; procedure.

18-1208. Occupation tax; imposition or increase; election; procedure.

(1) Except as otherwise provided in this section, after July 19, 2012, a municipality may impose a new occupation tax or increase the rate of an existing occupation tax, which new occupation tax or increased rate of an existing occupation tax is projected to generate annual occupation tax revenue in excess of the applicable amount listed in subsection (2) of this section, pursuant to section 14-109, 15-202, 15-203, 16-205, or 17-525 if the question of whether to impose the tax or increase the rate of an existing occupation tax has been submitted at an election held within the municipality and in which all registered voters shall be entitled to vote on the question. The officials of the municipality shall order the submission of the question by submitting a certified copy of the resolution proposing the tax or tax rate increase to the election commissioner or county clerk at least fifty days before the election. The election shall be conducted in accordance with the Election Act. If a majority of the votes cast upon the question are in favor of the new tax or increased rate of an existing occupation tax, then the governing body of such municipality shall be empowered to impose the new tax or to impose the increased tax rate. If a majority of those voting on the question are opposed to the new tax or increased rate, then the governing body of the municipality shall not impose the new tax or increased rate but shall maintain any existing occupation tax at its current rate.

(2) The applicable amount of annual revenue for each new occupation tax or annual revenue raised by the increased rate for an existing occupation tax for purposes of subsection (1) of this section is:

(a) For cities of the metropolitan class, six million dollars;

(b) For cities of the primary class, three million dollars;

(c) For cities of the first class, seven hundred thousand dollars; and

(d) For cities of the second class and villages, three hundred thousand dollars.

(3) After July 19, 2012, a municipality shall not be required to submit the following questions to the registered voters:

(a) Whether to change the rate of an occupation tax imposed for a specific project which does not provide for deposit of the tax proceeds in the municipality's general fund; or

(b) Whether to terminate an occupation tax earlier than the determinable termination date under the original question submitted to the registered voters.

This subsection applies to occupation taxes imposed prior to, on, or after July 19, 2012.

(4) The provisions of this section do not apply to an occupation tax subject to section 86-704.



18-1209 - Repealed. Laws 1947, c. 179, § 4.

18-1209. Repealed. Laws 1947, c. 179, § 4.



18-1210 - Repealed. Laws 1947, c. 179, § 4.

18-1210. Repealed. Laws 1947, c. 179, § 4.



18-1211 - Repealed. Laws 1947, c. 179, § 4.

18-1211. Repealed. Laws 1947, c. 179, § 4.



18-1212 - Repealed. Laws 1947, c. 179, § 4.

18-1212. Repealed. Laws 1947, c. 179, § 4.



18-1213 - Repealed. Laws 1947, c. 179, § 4.

18-1213. Repealed. Laws 1947, c. 179, § 4.



18-1214 - Motor vehicles; annual motor vehicle fee; use.

18-1214. Motor vehicles; annual motor vehicle fee; use.

(1) Except as otherwise provided in subsection (3) of this section, the governing body of any city or village shall have power to require any individual whose primary residence or person who owns a place of business which is within the limits of the city or village and that owns and operates a motor vehicle within such limits to pay an annual motor vehicle fee and to require the payment of such fee upon the change of ownership of such vehicle. All such fees which may be provided for under this subsection shall be used exclusively for constructing, repairing, maintaining, or improving streets, roads, alleys, public ways, or parts thereof or for the amortization of bonded indebtedness when created for such purposes.

(2) No motor vehicle fee shall be required under this section if (a) a vehicle is used or stored but temporarily in such city or village for a period of six months or less in a twelve-month period, (b) an individual does not have a primary residence or a person does not own a place of business within the limits of the city or village and does not own and operate a motor vehicle within the limits of the city or village, or (c) an individual is a full-time student attending a postsecondary institution within the limits of the city or village and the motor vehicle's situs under the Motor Vehicle Certificate of Title Act is different from the place at which he or she is attending such institution.

(3) After December 31, 2012, no motor vehicle fee shall be required of any individual whose primary residence is or person who owns a place of business within the extraterritorial zoning jurisdiction of such city or village.

(4) The fee shall be paid to the county treasurer of the county in which such city or village is located when the registration fees as provided in the Motor Vehicle Registration Act are paid. Such fees shall be credited by the county treasurer to the road fund of such city or village.

(5) For purposes of this section:

(a) Limits of the city or village includes the extraterritorial zoning jurisdiction of such city or village; and

(b) Person includes bodies corporate, societies, communities, the public generally, individuals, partnerships, limited liability companies, joint-stock companies, cooperatives, and associations. Person does not include any federal, state, or local government or any political subdivision thereof.



18-1215 - Special assessment district; ordinance; file copy with register of deeds.

18-1215. Special assessment district; ordinance; file copy with register of deeds.

Whenever a municipality has enacted an ordinance creating a special assessment district, it shall be the duty of such municipality to file a copy of such ordinance in the office of the register of deeds of the county.



18-1216 - Collection of special assessments; powers; notice; liability.

18-1216. Collection of special assessments; powers; notice; liability.

(1) Any city of the metropolitan, primary, first, or second class or any village shall have authority to collect the special assessments which it levies and to perform all other necessary functions related thereto including foreclosure. The governing body of any city or village collecting its own special assessments shall direct that notice that special assessments are due shall be mailed or otherwise delivered to the last-known address of the person against whom such special assessments are assessed or to the lending institution or other party responsible for paying such special assessments. Failure to receive such notice shall not relieve the taxpayer from any liability to pay such special assessments and any interest or penalties accrued thereon.

(2) A city of the second class or village collecting its own assessments under this section shall (a) file notice of the assessments and the amount of assessment being levied for each lot or tract of land to the register of deeds of the county in which the municipality is located and (b) file a release of assessment upon final payment of each assessment with the register of deeds. Such register of deeds shall index the assessment against the individual lots and tracts of land and have such information available to the public.



18-1217 - Transferred to section 13-311.

18-1217. Transferred to section 13-311.



18-1218 - Transferred to section 13-312.

18-1218. Transferred to section 13-312.



18-1219 - Transferred to section 13-313.

18-1219. Transferred to section 13-313.



18-1220 - Transferred to section 13-314.

18-1220. Transferred to section 13-314.



18-1221 - Pension or retirement system; tax; amount; use.

18-1221. Pension or retirement system; tax; amount; use.

Subject to the levy limitations contained in section 77-3442, but notwithstanding any limitations in any other law or city home rule charter, any city or village of this state which provides a pension or retirement system for all or a portion of its employees shall levy a tax in addition to all other taxes in order to defray the cost to such city or village in meeting the obligations arising by reason of providing such pension or retirement system. The revenue so raised shall be limited to the amount required to defray the cost to such city or village in meeting the obligations arising by reason of providing such pension or retirement system, and shall be used for no other purpose.



18-1301 - Transferred to section 19-924.

18-1301. Transferred to section 19-924.



18-1302 - Transferred to section 19-925.

18-1302. Transferred to section 19-925.



18-1303 - Transferred to section 19-926.

18-1303. Transferred to section 19-926.



18-1304 - Transferred to section 19-927.

18-1304. Transferred to section 19-927.



18-1305 - Transferred to section 19-928.

18-1305. Transferred to section 19-928.



18-1306 - Transferred to section 19-929.

18-1306. Transferred to section 19-929.



18-1307 - Repealed. Laws 1967, c. 85, § 3.

18-1307. Repealed. Laws 1967, c. 85, § 3.



18-1401 - Transferred to section 13-315.

18-1401. Transferred to section 13-315.



18-1402 - Transferred to section 13-316.

18-1402. Transferred to section 13-316.



18-1501 - Acquisition; buildings; improvements; authorized; charges.

18-1501. Acquisition; buildings; improvements; authorized; charges.

Any city or village, within the State of Nebraska, is hereby authorized to acquire by lease, for a term not to exceed twenty-five years, purchase, condemnation, or otherwise, the necessary land within or without such city or village for the purpose of establishing an aviation field and to erect thereon such buildings and make such improvements, as may be necessary for the purpose of adapting the field to the use of aerial traffic, and may, from time to time, fix and establish a schedule of charges for the use thereof, which charges shall be used in connection with the maintenance and operation of any such field and the activities thereof. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

City is liable for negligence in operation of aviation field. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

A majority vote is sufficient to authorize issuance of bonds to establish aviation field under home rule charter of the city of Lincoln. State ex rel. City of Lincoln v. Johnson, 117 Neb. 301, 220 N.W. 273 (1928).



18-1502 - Bonds; terms; interest; approval by electors.

18-1502. Bonds; terms; interest; approval by electors.

For the purpose of acquiring and improving an aviation field as authorized in section 18-1501, any city or village may issue and sell bonds of such city or village to be designated aviation field bonds to provide the necessary funds therefor in an amount not to exceed seven-tenths of one percent of the taxable valuation of all the taxable property in such city or village. Such bonds shall become due in not to exceed twenty years from the date of issuance and shall draw interest payable semiannually or annually. Such bonds may not be sold for less than par and in no case without the proposition of issuing the same having first been submitted to the legal electors of such city or village at a general or special election held therein and a majority of the votes cast upon the question of issuing the bonds being in favor thereof. The authority to sell such bonds shall not be limited by any other or special provision of law found elsewhere outside of sections 18-1501 to 18-1509.

Airport Authority Act did not amend this section as it was an independent act dealing with a different subject. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).

This section relates to right of municipality to acquire an airport or other air navigation facility. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



18-1503 - Tax in lieu of bonds; amount; approval by electors; limitations.

18-1503. Tax in lieu of bonds; amount; approval by electors; limitations.

For the purpose of acquiring and improving the aviation field, the city or village may, in lieu of issuing and selling bonds, levy an annual tax of not to exceed seven cents on each one hundred dollars upon the taxable value of all the taxable property within the corporate limits of such city or village, which tax shall not be levied or collected until the proposition of levying the same has first been submitted to the legal electors of such city or village at a general or special election held therein and the majority of votes cast upon the question of levying such tax are in favor thereof. Such levy shall be authorized for a term not exceeding ten years, and the proposition submitted to the electors shall specify the number of years for which it is proposed to levy such tax. If funds for such purposes are raised by the levy of tax, no part of the funds so accruing shall be used for any other purpose.

Airport Authority Act did not amend this section as it was an independent act dealing with a different subject. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



18-1504 - Acquisition by lease; election unnecessary.

18-1504. Acquisition by lease; election unnecessary.

It shall not be necessary, in order to acquire the necessary land for an aviation field by lease, to submit the proposition of such acquisition by lease to the legal voters of such city or village.



18-1505 - Construction, leasing, improvement, maintenance, and management; annual tax; election not required.

18-1505. Construction, leasing, improvement, maintenance, and management; annual tax; election not required.

For the purpose of the construction, leasing, improvement, maintenance, and management of an aviation field and for the payment of persons employed in the performance of labor in connection therewith, any city or village may, without a vote of the legal electors, levy an annual tax of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village. No part of the funds so levied and collected shall be used for any other purpose.

Airport Authority Act did not amend this section as it was an independent act dealing with a different subject. Obitz v. Airport Authority of City of Red Cloud, 181 Neb. 410, 149 N.W.2d 105 (1967).



18-1506 - Repealed. Laws 2001, LB 173, § 22.

18-1506. Repealed. Laws 2001, LB 173, § 22.



18-1507 - Site; federal and state specifications.

18-1507. Site; federal and state specifications.

No airport or land intended for airport purposes shall be acquired by any city or village through the issue and sale of bonds, or the levy of taxes, unless the site, when developed and ready for public use, meets federal and state specifications for an airport open to the public.



18-1508 - Ordinances, rules, and regulations; authorized; applicability.

18-1508. Ordinances, rules, and regulations; authorized; applicability.

The legislative body of any city or village shall have power to make and enforce such ordinances, rules, and regulations as shall lawfully be made, for the control and supervision of any airport, landing field, or airdrome acquired, established, or operated by it, and for the control of aircraft and airmen, but such ordinances, rules, and regulations shall not conflict with the rules and regulations for the navigation of aircraft promulgated by the United States Government. This power shall extend to the space above the lands and waters included within the limits of such city or village, and to the space above any airport, landing field, or airdrome outside its limits.



18-1509 - Lease or disposition; when authorized.

18-1509. Lease or disposition; when authorized.

The governing body of any city or village, authorized by section 18-1501 to acquire an aviation field, shall have power to lease or dispose of the same or any portion thereof when the public need will not thereby be injured.

Municipality may lease an airport or other air navigation facility. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).



18-1601 - Repealed. Laws 1961, c. 285, § 1.

18-1601. Repealed. Laws 1961, c. 285, § 1.



18-1602 - Repealed. Laws 1961, c. 285, § 1.

18-1602. Repealed. Laws 1961, c. 285, § 1.



18-1603 - Repealed. Laws 1961, c. 285, § 1.

18-1603. Repealed. Laws 1961, c. 285, § 1.



18-1604 - Repealed. Laws 1961, c. 285, § 1.

18-1604. Repealed. Laws 1961, c. 285, § 1.



18-1605 - Repealed. Laws 1961, c. 285, § 1.

18-1605. Repealed. Laws 1961, c. 285, § 1.



18-1606 - Repealed. Laws 1961, c. 285, § 1.

18-1606. Repealed. Laws 1961, c. 285, § 1.



18-1607 - Repealed. Laws 1961, c. 285, § 1.

18-1607. Repealed. Laws 1961, c. 285, § 1.



18-1608 - Repealed. Laws 1961, c. 285, § 1.

18-1608. Repealed. Laws 1961, c. 285, § 1.



18-1609 - Repealed. Laws 1961, c. 285, § 1.

18-1609. Repealed. Laws 1961, c. 285, § 1.



18-1610 - Repealed. Laws 1961, c. 285, § 1.

18-1610. Repealed. Laws 1961, c. 285, § 1.



18-1611 - Repealed. Laws 1961, c. 285, § 1.

18-1611. Repealed. Laws 1961, c. 285, § 1.



18-1612 - Repealed. Laws 1961, c. 285, § 1.

18-1612. Repealed. Laws 1961, c. 285, § 1.



18-1613 - Repealed. Laws 1961, c. 285, § 1.

18-1613. Repealed. Laws 1961, c. 285, § 1.



18-1614 - Transferred to section 13-1101.

18-1614. Transferred to section 13-1101.



18-1615 - Transferred to section 13-1102.

18-1615. Transferred to section 13-1102.



18-1616 - Transferred to section 13-1103.

18-1616. Transferred to section 13-1103.



18-1617 - Transferred to section 13-1104.

18-1617. Transferred to section 13-1104.



18-1618 - Transferred to section 13-1105.

18-1618. Transferred to section 13-1105.



18-1619 - Transferred to section 13-1106.

18-1619. Transferred to section 13-1106.



18-1620 - Transferred to section 13-1107.

18-1620. Transferred to section 13-1107.



18-1621 - Transferred to section 13-1108.

18-1621. Transferred to section 13-1108.



18-1622 - Transferred to section 13-1109.

18-1622. Transferred to section 13-1109.



18-1623 - Transferred to section 13-1110.

18-1623. Transferred to section 13-1110.



18-1701 - Public records; disposition and destruction.

18-1701. Public records; disposition and destruction.

All cities and villages are empowered to provide for the disposition or destruction of public records when the records have been determined to be of no further legal, administrative, fiscal, or historical value by the State Records Administrator pursuant to sections 84-1201 to 84-1220; Provided, the provisions of this section shall not apply to the minutes of the clerk and the permanent ordinance and resolution books, or any other record classified as permanent by the State Records Administrator.



18-1702 - Law enforcement; joint institute; trainees; costs and expenses.

18-1702. Law enforcement; joint institute; trainees; costs and expenses.

Any city or village, in the State of Nebraska, is hereby authorized and empowered to pay from municipal funds the cost of training and the expenses of trainees, designated by its governing body, to attend the law enforcement institute jointly sponsored by the Police Officers Association of Nebraska and the Extension Division of the University of Nebraska and held periodically at the University of Nebraska at Lincoln, Nebraska.



18-1703 - Ownership, possession, and transportation of concealed handguns; power of cities and villages; existing ordinance, permit, or regulation; null and void.

18-1703. Ownership, possession, and transportation of concealed handguns; power of cities and villages; existing ordinance, permit, or regulation; null and void.

Cities and villages shall not have the power to regulate the ownership, possession, or transportation of a concealed handgun, as such ownership, possession, or transportation is authorized under the Concealed Handgun Permit Act, except as expressly provided by state law, and shall not have the power to require registration of a concealed handgun owned, possessed, or transported by a permitholder under the act. Any existing city or village ordinance, permit, or regulation regulating the ownership, possession, or transportation of a concealed handgun, as such ownership, possession, or transportation is authorized under the act, except as expressly provided under state law, and any existing city or village ordinance, permit, or regulation requiring the registration of a concealed handgun owned, possessed, or transported by a permitholder under the act, is declared to be null and void as against any permitholder possessing a valid permit under the act.



18-1704 - Repealed. Laws 2000, LB 994, § 13.

18-1704. Repealed. Laws 2000, LB 994, § 13.



18-1705 - Road or street improvement; avoidance of menace to travel; additional land; acquisition by purchase, gift, or eminent domain.

18-1705. Road or street improvement; avoidance of menace to travel; additional land; acquisition by purchase, gift, or eminent domain.

Whenever any city or village shall need any additional land for the purpose of avoiding a menace to travel by caving, sliding, washing, or otherwise or for the purpose of improving, maintaining, or changing any road, street, alley, or other public highway, such city or village may acquire such needed land or an easement therein by purchase, gift, or eminent domain proceedings. Such land may be so acquired regardless of whether it is contiguous or noncontiguous to such road, street, alley, or highway, or within or without the corporate limits of such city or village. In case of eminent domain proceedings, the procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



18-1706 - Fire, police, and emergency service; provision outside limits of municipality.

18-1706. Fire, police, and emergency service; provision outside limits of municipality.

Any city or village may by resolution authorize its fire or police departments or any portion thereof to provide fire, police, and emergency service outside of the limits of the municipality either within or without the state.



18-1707 - Services, vehicles, and equipment; authority to contract for; requirements.

18-1707. Services, vehicles, and equipment; authority to contract for; requirements.

Any city or village shall have authority to contract with other political subdivisions, government agencies, public corporations, private persons, or groups for (1) compensation for services rendered by it or (2) the use of vehicles and equipment of the city or village. The services shall be of a type which the city or village is empowered to perform and the vehicles or equipment shall be of a type which the city or village is empowered to use, as otherwise provided by law. Any person performing the services shall have completed any training requirements of his or her profession as required by law. The compensation agreed upon shall be a legal charge and collectible by the entity rendering such services in any court of competent jurisdiction.



18-1708 - Municipal employees; serving outside corporate limits; regular line of duty.

18-1708. Municipal employees; serving outside corporate limits; regular line of duty.

All municipal employees serving outside the corporate limits of the municipality as authorized in sections 18-1706 to 18-1709 shall be considered and held as serving in their regular line of duties as fully as if they were serving within the corporate limits of their own municipality.



18-1709 - Fire protection; fire apparatus; emergency vehicles; contract with other municipalities.

18-1709. Fire protection; fire apparatus; emergency vehicles; contract with other municipalities.

Each and every municipality of this state is hereby authorized and empowered to make arrangements and contracts with any other municipality for the purpose of fire protection and for the use of fire apparatus and emergency vehicles and equipment.



18-1710 - Repealed. Laws 1988, LB 369, § 4.

18-1710. Repealed. Laws 1988, LB 369, § 4.



18-1711 - Repealed. Laws 1973, LB 509, § 1.

18-1711. Repealed. Laws 1973, LB 509, § 1.



18-1712 - Fire training school; jointly sponsored; trainees; costs and expenses.

18-1712. Fire training school; jointly sponsored; trainees; costs and expenses.

Any city or village in the State of Nebraska may pay from municipal funds the cost of training and the expenses of such members from each fire company as designated by its governing body to attend the fire training school jointly sponsored by the Nebraska State Volunteer Firefighter's Association, the State Fire Marshal, the Nebraska Forest Service-Fire Control, a division of the University of Nebraska Institute of Agriculture and Natural Resources, and the Nebraska Emergency Management Agency and held periodically at the state fire training school.



18-1713 - Fire training school; maintained by city of the primary or metropolitan class; trainees; costs and expenses.

18-1713. Fire training school; maintained by city of the primary or metropolitan class; trainees; costs and expenses.

Any city or village in the State of Nebraska shall be authorized and empowered to enter into a contract with a fire department of any primary or metropolitan city that maintains a fire training school for its own firemen, to train such firemen as it might designate and may pay from municipal funds the cost of such training and all of the expenses of such designated trainees during the time that they are undergoing such training.



18-1714 - Fire training school; approved by State Fire Marshal and Nebraska Emergency Management Agency; attendance.

18-1714. Fire training school; approved by State Fire Marshal and Nebraska Emergency Management Agency; attendance.

Any city or village in the State of Nebraska is hereby authorized to send any person or persons designated by its governing body to attend any fire training school operating within the State of Nebraska and that has been approved as a proper fire department training school for such purposes by the State Fire Marshal and the Nebraska Emergency Management Agency.



18-1715 - Airport; park; waterworks system; sewerage system; outside corporate limits; police jurisdiction.

18-1715. Airport; park; waterworks system; sewerage system; outside corporate limits; police jurisdiction.

Any municipality in Nebraska owning, controlling, or operating an airport, park, waterworks system, sewerage system, or any portion of the same, or any other municipal facility, outside the corporate limits of such municipality, may exercise police jurisdiction over the same, and with the same force and effect as though such properties were located within the corporate limits of such municipality.



18-1716 - Suburban regulations; exceptions.

18-1716. Suburban regulations; exceptions.

Any regulation of any municipality pertaining to any area outside of its corporate limits shall be subject to any lawful and existing regulation of another municipality pertaining to that same area except as otherwise provided by an agreement entered into pursuant to the Interlocal Cooperation Act or Joint Public Agency Act. However, any area annexed by any municipality shall be subject to the ordinances of such municipality after such annexation.

Zoning for counties and municipalities are governed by different statutes, and the provisions to eliminate overlapping refer to municipalities only. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



18-1716.01 - Annexation; property contiguous to or abutting county road; effect.

18-1716.01. Annexation; property contiguous to or abutting county road; effect.

Any city or village annexing property contiguous to or abutting upon any part of a county road shall be deemed to have annexed, without further action, all of the contiguous or abutting road at the time of such annexation, except that this section shall not apply to county roads separating counties.



18-1717 - Repealed. Laws 1988, LB 809, § 1.

18-1717. Repealed. Laws 1988, LB 809, § 1.



18-1718 - Annexation; contest; limitation of action.

18-1718. Annexation; contest; limitation of action.

Any action or proceeding of any kind or nature, whether legal or equitable, which is brought to contest any annexation of property made after April 29, 1967, by any city or village, must be brought within one year from the effective date of the annexation or the same shall be forever barred. The period of time prescribed by this section for bringing an action shall not be tolled or extended by nonresidence or disability.



18-1719 - Weeds; destruction and removal within right-of-way of railroads; powers.

18-1719. Weeds; destruction and removal within right-of-way of railroads; powers.

Any city or village may provide for the destruction and removal of specified portions of weeds and worthless vegetation within the right-of-way of all railroads within the corporate limits of any such city or village, and it may require the owner or owners of such right-of-way to destroy and remove the same therefrom. If such owner or owners fail, neglect, or refuse, after ten days' written notice to remove the same, such city or village, by its proper officers, shall destroy and remove the same or cause the same to be destroyed or removed and shall assess the cost thereof against such property; Provided, no city or village shall destroy or remove or otherwise treat such specified portions until after the time has passed in which the railroad company is required to destroy or remove such vegetation.



18-1720 - Nuisances; definition; prevention; abatement.

18-1720. Nuisances; definition; prevention; abatement.

All cities and villages in this state are hereby granted power and authority by ordinance to define, regulate, suppress and prevent nuisances, and to declare what shall constitute a nuisance, and to abate and remove the same. Every city and village is authorized to exercise such power and authority within its zoning jurisdiction.

A city of the primary class possesses authority to sue and suppress nuisances. City of Lincoln v. ABC Books, Inc., 238 Neb. 378, 470 N.W.2d 760 (1991).



18-1721 - Comprehensive zoning ordinance; requirements for street dedication.

18-1721. Comprehensive zoning ordinance; requirements for street dedication.

In order to lessen congestion on the streets and to facilitate adequate provisions for community utilities and facilities such as transportation, any city or village which has a comprehensive zoning ordinance is authorized to require that no building or structure shall be erected or enlarged upon any lot in any zoning district unless the half of the street adjacent to such lot has been dedicated to its comprehensive plan width. The maximum area of land required to be so dedicated shall not exceed twenty-five percent of the area of any such lot and the dedication shall not reduce such a lot below a width of fifty feet or an area of five thousand square feet. Any owner of such a lot may submit an application for a variance and the municipality shall provide a procedure for such application to prevent unreasonable hardship under the facts of each case. The authority granted herein is in addition to the authority of the municipality to require dedication of right-of-way as a condition of subdivision approval.

A city may not require a property owner to dedicate private property for some future public purpose as a condition for receiving a building permit unless such future use is directly occasioned by the construction for which the permit is sought. In other cases, eminent domain proceedings are required and compensation must be paid. Simpson v. City of North Platte, 206 Neb. 240, 292 N.W.2d 297 (1980).



18-1722 - Buildings; repair, rehabilitate, or demolish; remove; cost; special assessment; civil action.

18-1722. Buildings; repair, rehabilitate, or demolish; remove; cost; special assessment; civil action.

If any owner of any building or structure fails, neglects, or refuses to comply with notice by or on behalf of any city or village to repair, rehabilitate, or demolish and remove a building or structure which is an unsafe building or structure and a public nuisance, the city or village may proceed with the work specified in the notice to the property owner. A statement of the cost of such work shall be transmitted to the governing body. The governing body may:

(1) Levy the cost as a special assessment against the lot or real estate upon which the building or structure is located. Such special assessment shall be a lien on the real estate and shall be collected in the manner provided for special assessments; or

(2) Collect the cost from the owner of the building or structure and enforce the collection by civil action in any court of competent jurisdiction.

The notice provided an owner was not sufficient to meet due process requirements where the notice did not inform the owner of the specific allegations concerning the building's condition or what was necessary in order to repair or rehabilitate the structure. Blanchard v. City of Ralston, 4 Neb. App. 692, 549 N.W.2d 652 (1996).



18-1722.01 - Property or building; unsafe or unfit for human occupancy; duties.

18-1722.01. Property or building; unsafe or unfit for human occupancy; duties.

Whenever the governing body of a municipality of the metropolitan class has decided by resolution or a municipality of any other class has made a determination that a property is unsafe or unfit for human occupancy because of one or more violations of its minimum standard housing ordinance or has decided by resolution or other determination, whichever is applicable, that a building is unsafe because of one or more violations of its dangerous building code ordinance, it shall be the duty of such municipality to post the property accordingly, and to file a copy of such determination or resolution in the office of the register of deeds of the county to be recorded. No fee shall be charged for such recording or for the release of such recording.



18-1723 - Firefighter; police officer; presumption of death or disability; rebuttable.

18-1723. Firefighter; police officer; presumption of death or disability; rebuttable.

Whenever any firefighter who has served a total of five years as a member of a paid fire department of any city in this state or any police officer of any city or village, including any city having a home rule charter, shall suffer death or disability as a result of hypertension or heart or respiratory defect or disease, there shall be a rebuttable presumption that such death or disability resulted from accident or other cause while in the line of duty for all purposes of the Police Officers Retirement Act, Chapter 15, article 10, sections 16-1020 to 16-1042, and any firefighter's or police officer's pension plan established pursuant to any home rule charter, the Legislature specifically finding the subject of this section to be a matter of general statewide concern. The rebuttable presumption shall apply to death or disability as a result of hypertension or heart or respiratory defect or disease after the firefighter or police officer separates from his or her applicable employment if the death or disability occurs within three months after such separation. Such rebuttable presumption shall apply in any action or proceeding arising out of death or disability incurred prior to December 25, 1969, and which has not been processed to final administrative or judicial conclusion prior to such date.

The clear import of the language of this section is that the rebuttable presumption it creates applies only for purposes of the designated pension plans and retirement systems and not to workers' compensation cases. Spangler v. State, 233 Neb. 790, 448 N.W.2d 145 (1989).



18-1724 - Discrimination; employment, public accommodations, and housing; ordinance to prevent.

18-1724. Discrimination; employment, public accommodations, and housing; ordinance to prevent.

Notwithstanding any other law or laws heretofore enacted, all cities and villages in this state shall have the power by ordinance to define, regulate, suppress, and prevent discrimination on the basis of race, color, creed, religion, ancestry, sex, marital status, national origin, familial status as defined in section 20-311, handicap as defined in section 20-313, age, or disability in employment, public accommodation, and housing and may provide for the enforcement of such ordinances by providing appropriate penalties for the violation thereof. It shall not be an unlawful employment practice to refuse employment based on a policy of not employing both husband and wife if such policy is equally applied to both sexes.



18-1725 - Repealed. Laws 1973, LB 45, § 125.

18-1725. Repealed. Laws 1973, LB 45, § 125.



18-1726 - Repealed. Laws 1973, LB 45, § 125.

18-1726. Repealed. Laws 1973, LB 45, § 125.



18-1727 - Repealed. Laws 1973, LB 45, § 125.

18-1727. Repealed. Laws 1973, LB 45, § 125.



18-1728 - Repealed. Laws 1973, LB 45, § 125.

18-1728. Repealed. Laws 1973, LB 45, § 125.



18-1729 - Violations bureau; purpose; payment of penalties.

18-1729. Violations bureau; purpose; payment of penalties.

Any incorporated city or village may, by ordinance, establish a violations bureau for the collection of penalties for nonmoving traffic violations. Such violations shall not be subject to prosecution in the courts except when payment of the penalty is not made within the time prescribed by ordinance. When payment is not made within such time, the violations may be prosecuted in the same manner as other ordinance violations.



18-1730 - Transferred to section 13-308.

18-1730. Transferred to section 13-308.



18-1731 - Transferred to section 13-309.

18-1731. Transferred to section 13-309.



18-1732 - Expiration of act.

18-1732. Expiration of act.



18-1733 - Expiration of act.

18-1733. Expiration of act.



18-1734 - Expiration of act.

18-1734. Expiration of act.



18-1735 - Transferred to section 13-604.

18-1735. Transferred to section 13-604.



18-1735.01 - Transferred to section 13-605.

18-1735.01. Transferred to section 13-605.



18-1736 - Handicapped or disabled persons; designation of parking spaces.

18-1736. Handicapped or disabled persons; designation of parking spaces.

(1) A city or village may designate parking spaces, including access aisles, for the exclusive use of (a) handicapped or disabled persons whose motor vehicles display the distinguishing license plates issued to handicapped or disabled persons pursuant to section 60-3,113, (b) handicapped or disabled persons whose motor vehicles display a distinguishing license plate issued to a handicapped or disabled person by another state, (c) such other handicapped or disabled persons or temporarily handicapped or disabled persons whose motor vehicles display a handicapped or disabled parking permit, and (d) such other motor vehicles which display a handicapped or disabled parking permit.

(2) If a city or village so designates a parking space or access aisle, it shall be indicated by posting aboveground and immediately adjacent to and visible from each space or access aisle a sign as described in section 18-1737. In addition to such sign, the space or access aisle may also be indicated by blue paint on the curb or edge of the paved portion of the street adjacent to the space or access aisle.

(3) For purposes of sections 18-1736 to 18-1742:

(a) Access aisle has the same meaning as in section 60-302.01;

(b) Handicapped or disabled parking permit has the same meaning as in section 60-331.01;

(c) Handicapped or disabled person has the same meaning as in section 60-331.02; and

(d) Temporarily handicapped or disabled person has the same meaning as in section 60-352.01.



18-1737 - Handicapped or disabled persons; offstreet parking facility; onstreet parking; designation; removal of unauthorized vehicle; penalty; state agency, defined.

18-1737. Handicapped or disabled persons; offstreet parking facility; onstreet parking; designation; removal of unauthorized vehicle; penalty; state agency, defined.

(1) Any city or village, any state agency, and any person in lawful possession of any offstreet parking facility may designate stalls or spaces, including access aisles, in such facility owned or operated by the city, village, state agency, or person for the exclusive use of handicapped or disabled persons whose motor vehicles display the distinguishing license plates issued to such individuals pursuant to section 60-3,113, such other handicapped or disabled persons or temporarily handicapped or disabled persons whose motor vehicles display a handicapped or disabled parking permit, and such other motor vehicles which display a handicapped or disabled parking permit. Such designation shall be made by posting aboveground and immediately adjacent to and visible from each stall or space, including access aisles, a sign which is in conformance with the Manual on Uniform Traffic Control Devices adopted pursuant to section 60-6,118 and the federal Americans with Disabilities Act of 1990 and the federal regulations adopted in response to the act, as the act and the regulations existed on January 1, 2011.

(2) The owner or person in lawful possession of an offstreet parking facility, after notifying the police or sheriff's department, as the case may be, and any city, village, or state agency providing onstreet parking or owning, operating, or providing an offstreet parking facility may cause the removal, from a stall or space, including access aisles, designated exclusively for handicapped or disabled persons or temporarily handicapped or disabled persons or motor vehicles for the transportation of handicapped or disabled persons or temporarily handicapped or disabled persons, of any vehicle not displaying the proper handicapped or disabled parking permit or the distinguishing license plates specified in this section if there is posted aboveground and immediately adjacent to and visible from such stall or space, including access aisles, a sign which clearly and conspicuously states the area so designated as a tow-in zone.

(3) A person who parks a vehicle in any onstreet parking space or access aisle which has been designated exclusively for handicapped or disabled persons or temporarily handicapped or disabled persons or motor vehicles for the transportation of handicapped or disabled persons or temporarily handicapped or disabled persons, or in any so exclusively designated parking space or access aisle in any offstreet parking facility, without properly displaying the proper license plates or handicapped or disabled parking permit or when the handicapped or disabled person to whom or for whom, as the case may be, the license plate or permit is issued will not enter or exit the vehicle while it is parked in the designated space or access aisle shall be guilty of a handicapped parking infraction as defined in section 18-1741.01 and shall be subject to the penalties and procedures set forth in sections 18-1741.01 to 18-1741.07. The display on a motor vehicle of a distinguishing license plate or permit issued to a handicapped or disabled person by and under the duly constituted authority of another state shall constitute a full and complete defense in any action for a handicapped parking infraction as defined in section 18-1741.01. If the identity of the person who parked the vehicle in violation of this section cannot be readily determined, the owner or person in whose name the vehicle is registered shall be held prima facie responsible for such violation and shall be guilty and subject to the penalties and procedures described in this section. In the case of a privately owned offstreet parking facility, a city or village shall not require the owner or person in lawful possession of such facility to inform the city or village of a violation of this section prior to the city or village issuing the violator a handicapped parking infraction citation.

(4) For purposes of this section and section 18-1741.01, state agency means any division, department, board, bureau, commission, or agency of the State of Nebraska created by the Constitution of Nebraska or established by act of the Legislature, including the University of Nebraska and the Nebraska state colleges, when the entity owns, leases, controls, or manages property which includes offstreet parking facilities.



18-1738 - Handicapped or disabled persons; parking; permits; issuance; procedure; renewal.

18-1738. Handicapped or disabled persons; parking; permits; issuance; procedure; renewal.

(1) This section applies until the implementation date designated by the Director of Motor Vehicles under section 60-3,113.01.

(2) The clerk of any city of the primary class, first class, or second class or village shall, or the county treasurer or the Department of Motor Vehicles may, take an application from a handicapped or disabled person or temporarily handicapped or disabled person or his or her parent, legal guardian, or foster parent for a handicapped or disabled parking permit which will entitle the holder thereof or a person driving a motor vehicle for the purpose of transporting such holder to park in those spaces or access aisles provided for by sections 18-1736 to 18-1741 when the holder of the permit will enter or exit the motor vehicle while it is parked in such spaces or access aisles. For purposes of this section, the handicapped or disabled person or temporarily handicapped or disabled person shall be considered the holder of the permit.

(3) A person applying for a handicapped or disabled parking permit or for the renewal of a permit shall complete an application, shall provide proof of identity, and shall submit a completed medical form containing the statutory criteria for qualification and signed by a physician, a physician assistant, or an advanced practice registered nurse practicing under and in accordance with his or her certification act, certifying that the person who will be the holder meets the definition of handicapped or disabled person or temporarily handicapped or disabled person. No applicant shall be required to provide his or her social security number. In the case of a temporarily handicapped or disabled person, the certifying physician, physician assistant, or advanced practice registered nurse shall indicate the estimated date of recovery or that the temporary handicap or disability will continue for a period of six months, whichever is less. A person may hold up to two permits under this section. If a person holds a permit under this section, such person may not hold a permit under section 18-1738.01. The Department of Motor Vehicles shall provide applications and medical forms to the city or village clerk or county treasurer. The application form shall contain information listing the legal uses of the permit and that the permit is not transferable, is to be used by the party to whom issued or for the motor vehicle for which it is issued, is not to be altered or reproduced, and is to be used only when a handicapped or disabled person or a temporarily handicapped or disabled person will enter or exit the motor vehicle while it is parked in a designated parking space or access aisle. The application form shall provide space for the applicant to sign a statement that he or she is aware of his or her rights, duties, and responsibilities with regard to the use and possession of a permit and the penalties provided by law for handicapped parking infractions. The application form shall also indicate that those convicted of handicapped parking infractions shall be subject to suspension of the permit for six months. A copy of the completed application form shall be given to each applicant. The city or village clerk or county treasurer shall submit to the department the name, address, and license number of all persons applying for a permit pursuant to this section. An application for the renewal of a permit under this section may be filed within one hundred eighty days prior to the expiration of the permit. The existing permit shall be invalid upon receipt of the new permit. Following the receipt of the application and its processing, the Department of Motor Vehicles shall deliver each individual renewed permit to the applicant, except that renewed permits shall not be issued sooner than ten days prior to the date of expiration.

(4) The Department of Motor Vehicles, upon receipt from the city or village clerk or county treasurer of a completed application form and completed medical form from an applicant for a handicapped or disabled parking permit under this section, shall verify that the applicant qualifies for such permit and, if so, shall deliver the permit to the applicant.



18-1738.01 - Handicapped or disabled persons; motor vehicle used for transportation; parking permits; issuance; procedure; renewal.

18-1738.01. Handicapped or disabled persons; motor vehicle used for transportation; parking permits; issuance; procedure; renewal.

(1) This section applies until the implementation date designated by the Director of Motor Vehicles under section 60-3,113.01.

(2) The clerk of any city of the primary class, first class, or second class or village shall, or the county treasurer or the Department of Motor Vehicles may, take an application from any person for a handicapped or disabled parking permit that is issued for a specific motor vehicle and entitles the holder thereof or a person driving the motor vehicle for the purpose of transporting handicapped or disabled persons or temporarily handicapped or disabled persons to park in those spaces or access aisles provided for by sections 18-1736 to 18-1741 if the motor vehicle is used primarily for the transportation of handicapped or disabled persons or temporarily handicapped or disabled persons. Such permit shall be used only when the motor vehicle for which it was issued is being used for the transportation of a handicapped or disabled person or temporarily handicapped or disabled person and such person will enter or exit the motor vehicle while it is parked in such designated spaces or access aisles.

(3) A person applying for a handicapped or disabled parking permit or for the renewal of a permit pursuant to this section shall apply for a permit for each motor vehicle used for the transportation of handicapped or disabled persons or temporarily handicapped or disabled persons, shall complete such forms as are provided to the city or village clerk or county treasurer by the Department of Motor Vehicles, and shall demonstrate to the city or village clerk or county treasurer or the department that each such motor vehicle is used primarily for the transportation of handicapped or disabled persons or temporarily handicapped or disabled persons. The application form shall contain information listing the legal uses of the permit and that the permit is not transferable, is to be used by the party to whom issued or for the motor vehicle for which it is issued, is not to be altered or reproduced, and is to be used only when a handicapped or disabled person or a temporarily handicapped or disabled person will enter or exit the motor vehicle while it is parked in a designated parking space or access aisle. The application form shall provide space for the applicant to sign a statement that he or she is aware of his or her rights, duties, and responsibilities with regard to the use and possession of a permit and the penalties provided by law for handicapped parking infractions. The application form shall also indicate that those convicted of handicapped parking infractions shall be subject to suspension of the permit for six months. A copy of the completed application form shall be given to each applicant. No more than one such permit shall be issued for each motor vehicle. An application for the renewal of a permit under this section may be filed within one hundred eighty days prior to the expiration of the permit. The existing permit shall be invalid upon receipt of the new permit. Following the receipt of the application and its processing, the Department of Motor Vehicles shall deliver each individual renewed permit to the applicant, except that renewed permits shall not be issued sooner than ten days prior to the date of expiration.

(4) The department, upon receipt from the city or village clerk or county treasurer of a completed application form, shall verify that the applicant qualifies for a handicapped or disabled parking permit under this section and, if so, shall deliver the permit to the applicant. The city or village clerk or county treasurer shall submit to the department the name, address, and license number of all persons applying for a permit pursuant to this section.



18-1738.02 - Handicapped or disabled persons; parking permit; place of application.

18-1738.02. Handicapped or disabled persons; parking permit; place of application.

(1) This section applies until the implementation date designated by the Director of Motor Vehicles under section 60-3,113.01.

(2) Any person applying for a handicapped or disabled parking permit pursuant to section 18-1738 or 18-1738.01 shall apply for such permit to the city clerk, village clerk, or county treasurer of the city, village, or county within which the applying individual resides or to the Department of Motor Vehicles. If such person does not reside within a city or village and the county treasurer does not issue permits, the person shall make application to the city clerk or village clerk of the city or village located nearest to his or her place of residence, to the county treasurer of any neighboring county who issues such permits, or to the department. No city clerk, village clerk, county treasurer, or department employee shall accept the application for a permit pursuant to section 18-1738 or 18-1738.01 of any person making application contrary to the provisions of this section.



18-1739 - Handicapped or disabled persons; parking permits; contents; issuance; duplicate permit.

18-1739. Handicapped or disabled persons; parking permits; contents; issuance; duplicate permit.

(1) This section applies until the implementation date designated by the Director of Motor Vehicles under section 60-3,113.01.

(2) The handicapped or disabled parking permit to be issued pursuant to section 18-1738 or 18-1738.01 shall be constructed of a durable plastic designed to resist normal wear or fading for the term of the permit's issuance and printed so as to minimize the possibility of alteration following issuance. The permit shall be of a design, size, configuration, color, and construction and contain such information as specified in the regulations adopted by the United States Department of Transportation in the Uniform System for Parking for Persons with Disabilities, 23 C.F.R. part 1235, as such regulations existed on January 1, 2012.

(3) Until October 1, 2011, in addition to the requirements of subsection (2) of this section, the handicapped or disabled parking permit shall show the expiration date and such identifying information with regard to the handicapped or disabled person or temporarily handicapped or disabled person to whom it is issued as is necessary to the enforcement of sections 18-1736 to 18-1741.07 as determined by the Department of Motor Vehicles. The expiration date information shall be distinctively color-coded so as to identify by color the year in which the permit is due to expire.

(4) No handicapped or disabled parking permit shall be issued to any person or for any motor vehicle if any permit has been issued to such person or for such motor vehicle and such permit has been suspended pursuant to section 18-1741.02. At the expiration of such suspension, a permit may be renewed in the manner provided for renewal in sections 18-1738, 18-1738.01, and 18-1740.

(5) A duplicate handicapped or disabled parking permit may be provided without cost up to two times during any single permit period if a permit is destroyed, lost, or stolen. Such duplicate permit shall be issued as provided in section 18-1738 or 18-1738.01, whichever is applicable, except that a newly completed medical form need not be provided if a completed medical form submitted at the time of the most recent application for a permit or its renewal is on file with the city or village clerk, the county treasurer, or the Department of Motor Vehicles. A duplicate permit shall be valid for the remainder of the period for which the original permit was issued. If a person has been issued two duplicate permits under this subsection and needs another permit, such person shall reapply for a new permit under section 18-1738 or 18-1738.01, whichever is applicable.



18-1740 - Handicapped or disabled persons; parking permits; period valid; renewal.

18-1740. Handicapped or disabled persons; parking permits; period valid; renewal.

(1) This section applies until the implementation date designated by the Director of Motor Vehicles under section 60-3,113.01.

(2) Permanently issued handicapped or disabled parking permits issued prior to October 1, 2011, shall be valid for a period ending on the last day of the month of the applicant's birthday in the third year after issuance and shall expire on that day. Permanently issued handicapped or disabled parking permits issued on or after October 1, 2011, shall be valid for a period ending on the last day of the month of the applicant's birthday in the sixth year after issuance and shall expire on that day.

(3) All handicapped or disabled parking permits for temporarily handicapped or disabled persons shall be issued for a period ending not more than six months after the date of issuance but may be renewed one time for a period not to exceed six months. For the renewal period, there shall be submitted an additional application with proof of a handicap or disability.



18-1741 - Handicapped or disabled persons; parking permits; nontransferable; violation; penalty.

18-1741. Handicapped or disabled persons; parking permits; nontransferable; violation; penalty.

(1) This section applies until the implementation date designated by the Director of Motor Vehicles under section 60-3,113.01.

(2) A handicapped or disabled parking permit shall not be transferable and shall be used only by the party to whom issued or for the motor vehicle for which issued and only for the purpose for which the permit is issued. A handicapped or disabled parking permit shall be displayed by hanging the permit from the motor vehicle's rearview mirror so as to be clearly visible through the front windshield. A handicapped or disabled parking permit shall be displayed on the dashboard only when there is no rearview mirror. No person shall alter or reproduce in any manner a handicapped or disabled parking permit. No person shall knowingly hold more than the allowed number of handicapped or disabled parking permits or knowingly provide false information on an application for a handicapped or disabled parking permit. No person who is not the holder of a handicapped or disabled parking permit issued to him or her as a handicapped or disabled person shall display a handicapped or disabled parking permit and park in a space or access aisle designated for the exclusive use of a handicapped or disabled person. No person who is the holder of a handicapped or disabled parking permit issued for the use of such person when transporting a handicapped or disabled person shall display his or her handicapped or disabled parking permit and park in a space or access aisle designated for the exclusive use of a handicapped or disabled person unless a handicapped or disabled person will enter or exit the motor vehicle while it is parked in a designated space or access aisle. No person who is not the holder of a handicapped or disabled parking permit issued for use when a vehicle is transporting a handicapped or disabled person shall display a handicapped or disabled parking permit and park in a space or access aisle designated for the exclusive use of a handicapped or disabled person unless a handicapped or disabled person will enter or exit the motor vehicle while it is parked in a designated space or access aisle. Any violation of this section shall constitute a handicapped parking infraction as defined in section 18-1741.01 and shall be subject to the penalties and procedures set forth in sections 18-1741.01 to 18-1741.07.



18-1741.01 - Handicapped parking infraction, defined; citation issuance; enforcement on state property.

18-1741.01. Handicapped parking infraction, defined; citation issuance; enforcement on state property.

(1) For purposes of sections 18-1741.01 to 18-1741.07, handicapped parking infraction means the violation of any statute or ordinance regulating (a) the use of parking spaces, including access aisles, designated for use by handicapped or disabled persons, (b) the unauthorized possession, use, or display of handicapped or disabled parking permits, or (c) the obstruction of any wheelchair ramps constructed or created in accordance and in conformity with the federal Americans with Disabilities Act of 1990, as the act existed on May 31, 2001.

(2) For any offense classified as a handicapped parking infraction, a handicapped parking citation may be issued by any peace officer or by any person designated by ordinance or resolution approved by a governing board of a county, city, or village to exercise the authority to issue a citation for any handicapped parking infraction. Such authorization shall be carried out in the manner specified in sections 18-1741.03 and 18-1741.04.

(3) A state agency as defined in section 18-1737 which owns, leases, controls, or manages state property on which public parking is allowed may enter into an agreement with the governing board of the county, city, or village in which the state property or any portion of it is located to allow the political subdivision to enforce sections 18-1736 to 18-1741.07 on such state property.



18-1741.02 - Handicapped parking infraction; penalties; suspension of permit; fine.

18-1741.02. Handicapped parking infraction; penalties; suspension of permit; fine.

(1) Any person found guilty of a handicapped parking infraction shall be fined (a) not more than one hundred fifty dollars for the first offense, (b) not more than three hundred dollars for a second offense within a one-year period, and (c) not more than five hundred dollars for a third or subsequent offense within a one-year period.

(2) In addition to any fine imposed under subsection (1) of this section, any person found guilty of a handicapped parking infraction under section 18-1741 or section 60-3,113.06 shall be subject to suspension of such person's handicapped or disabled parking permit for six months and such other punishment as may be provided by local ordinance. In addition, the court shall impose a fine of not more than two hundred fifty dollars which may be waived by the court if, at the time of sentencing, all handicapped or disabled parking permits issued to or in the possession of the offender are returned to the court. At the expiration of such six-month period, a suspended handicapped or disabled parking permit may be renewed in the manner provided for renewal of the original permit.



18-1741.03 - Handicapped parking infraction; citation form; Supreme Court; powers.

18-1741.03. Handicapped parking infraction; citation form; Supreme Court; powers.

To insure uniformity, the Supreme Court may prescribe the form of the handicapped parking citation to be used for handicapped parking infractions. The handicapped parking citation shall include a description of the handicapped parking infraction, the time and place at which the person cited is to appear, a warning that failure to appear in accordance with the command of the citation is a punishable offense, and such other matter as the Supreme Court deems appropriate, but shall not include a place for the cited person's social security number. The handicapped parking citation shall provide space for an affidavit by a peace officer certifying that the recipient of the citation is the lawful possessor in his or her own right of a handicapped or disabled parking permit and that the peace officer has personally viewed the permit. The Supreme Court may provide that a copy of the handicapped parking citation constitutes the complaint filed in the trial court.



18-1741.04 - Handicapped parking citation; requirements; procedure; waivers; dismissal; credit card; payment authorized.

18-1741.04. Handicapped parking citation; requirements; procedure; waivers; dismissal; credit card; payment authorized.

When a handicapped parking citation is issued for a handicapped parking infraction, the person issuing the handicapped parking citation shall enter thereon all required information, including the name and address of the cited person or, if not known, the license number and description of the offending motor vehicle, the offense charged, and the time and place the person cited is to appear in court. Unless the person cited requests an earlier date, the time of appearance shall be at least three days after the issuance of the handicapped parking citation. One copy of the handicapped parking citation shall be delivered to the person cited or attached to the offending motor vehicle. At least twenty-four hours before the time set for the appearance of the cited person, either the prosecuting attorney or other person authorized by law to issue a complaint for the particular offense shall issue and file a complaint charging such person with a handicapped parking infraction or such person shall be released from the obligation to appear as specified. A person cited for a handicapped parking violation may waive his or her right to trial. For any handicapped parking citation issued for a handicapped parking infraction by reason of the failure of a vehicle to display a handicapped or disabled parking permit, the complaint shall be dismissed if, within seven business days after the date of issuance of the citation, the person cited files with the court the affidavit provided for in section 18-1741.03, signed by a peace officer certifying that the recipient is the lawful possessor in his or her own right of a handicapped or disabled parking permit and that the peace officer has personally viewed the permit. The Supreme Court may prescribe uniform rules for such waivers. Anyone may use a credit card authorized by the court in which the person is cited as a means of payment of his or her fine and costs.



18-1741.05 - Handicapped parking citation; violation; penalty.

18-1741.05. Handicapped parking citation; violation; penalty.

Any person failing to appear or otherwise comply with the command of a handicapped parking citation for a handicapped parking infraction shall be guilty of a Class III misdemeanor.



18-1741.06 - Handicapped parking infraction; trial; rights.

18-1741.06. Handicapped parking infraction; trial; rights.

The trial of any person for a handicapped parking infraction shall be by the court without a jury. All other rights provided by the Constitution of the United States made applicable to the states by the Fourteenth Amendment to the Constitution of the United States and the Constitution of Nebraska shall apply to persons charged with a handicapped parking infraction.



18-1741.07 - Handicapped parking infractions; sections, how construed.

18-1741.07. Handicapped parking infractions; sections, how construed.

Sections 18-1741.01 to 18-1741.07 shall not be construed to affect the rights, lawful procedures, or responsibilities of peace officers or law enforcement agencies using the handicapped parking citation for handicapped parking infractions.



18-1742 - Handicapped parking; rules and regulations.

18-1742. Handicapped parking; rules and regulations.

(1) This section applies until the implementation date designated by the Director of Motor Vehicles under section 60-3,113.01.

(2) The Department of Motor Vehicles shall adopt and promulgate rules and regulations necessary to fulfill any duties and obligations as provided in sections 18-1736 to 18-1741.07.



18-1743 - Building permit; duplicate; issued to county assessor; when.

18-1743. Building permit; duplicate; issued to county assessor; when.

Any city or village which requires that a building permit be issued for the erection, alteration, or repair of any building within its jurisdiction shall, if the improvement is two thousand five hundred dollars or more, issue a duplicate of such permit to the county assessor.



18-1744 - Repealed. Laws 1991, LB 825, § 53.

18-1744. Repealed. Laws 1991, LB 825, § 53.



18-1745 - Repealed. Laws 1991, LB 825, § 53.

18-1745. Repealed. Laws 1991, LB 825, § 53.



18-1746 - Repealed. Laws 1991, LB 825, § 53.

18-1746. Repealed. Laws 1991, LB 825, § 53.



18-1747 - Repealed. Laws 1991, LB 825, § 53.

18-1747. Repealed. Laws 1991, LB 825, § 53.



18-1748 - Sewer connection line; driveway approach; owner; duty to maintain; notice; assessment for cost.

18-1748. Sewer connection line; driveway approach; owner; duty to maintain; notice; assessment for cost.

Any city or village may require the owner of any property which is within such city or village and connected to the public sewers or drains to repair or replace any connection line which serves the owner's property and is broken, clogged, or otherwise in need of repair or replacement. The property owner's duty to repair or replace such a connection line shall include those portions upon the owner's property and those portions upon public property or easements up to and including the point of junction with the public main.

Any city or village may require the owner of property served by a driveway approach constructed or maintained upon the street right-of-way to repair or replace any such driveway approach which is cracked, broken, or otherwise deteriorated to the extent that it is causing or is likely to cause damage to or interfere with any street structure including pavement or sidewalks.

The city or village shall give the property owner notice by registered letter or certified mail, directed to the last-known address of such owner or the agent of such owner, directing the repair or replacement of such connection line or driveway approach. If within thirty days of mailing such notice the property owner fails or neglects to cause such repairs or replacements to be made, the city or village may cause such work to be done and assess the cost upon the property served by such connection or approach.



18-1749 - Pension or retirement plan; employee contribution authorized; manner of payment.

18-1749. Pension or retirement plan; employee contribution authorized; manner of payment.

Any city or village of this state may pick up the employee contributions required by a pension or retirement plan for all compensation paid on or after January 1, 1986, and the contributions so picked up shall be treated as employer contributions in determining the federal tax treatment under the Internal Revenue Code, except that the city or village shall continue to withhold federal income taxes based upon such contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, such contributions shall not be included as gross income of the employee until such time as they are distributed or made available. The city or village shall pay the employee contributions from the same source of funds which is used in paying earnings to the employees. The city or village shall pick up the contributions by a salary deduction either through a reduction in the cash salary of the employee or a combination of a reduction in salary and offset against a future salary increase. Employee contributions picked up shall be treated in the same manner and to the same extent as employee contributions made prior to the date picked up.



18-1750 - Notes for anticipated receipts; issuance; payment; loans from federal government.

18-1750. Notes for anticipated receipts; issuance; payment; loans from federal government.

(1) Municipalities may issue notes up to seventy percent of the unexpended balance of total anticipated receipts for the current year and the following year. Total anticipated receipts for the current year and the following year shall mean a sum equal to the anticipated receipts from the current existing total levy multiplied by two.

Municipalities may execute and deliver in evidence thereof their promissory notes, which they are hereby authorized and empowered to make and negotiate, bearing a rate of interest set by the city council or village board and maturing not more than two years from the date thereof. Such notes, before they are negotiated, shall be presented to the treasurer of the municipality and registered by him or her and shall be payable out of the funds collected by such municipality in the order of their registration after the payment of prior registered warrants, but prior to the payment of any warrant subsequently registered, except that if both warrants and notes are registered, the total of such registered notes and warrants shall not exceed one hundred percent of the unexpended balance of the total anticipated receipts of such municipality for the current year and the following year. For the purpose of making such calculation, such total anticipated receipts shall not include any anticipated receipts against which the municipality has issued notes pursuant to this section in either the current or the immediately preceding year.

(2) In addition to the provisions of subsection (1) of this section, municipalities may accept interest-free or low-interest loans from the federal government and may execute and deliver in evidence thereof their promissory notes maturing not more than twenty years from the date of execution.



18-1751 - Special improvement district; authorized; when.

18-1751. Special improvement district; authorized; when.

All cities and villages may create a special improvement district for the purpose of replacing, reconstructing, or repairing an existing street, alley, water line, sewer line, or any other such improvement. Except as provided in sections 19-2428 to 19-2431, the city council or board of trustees shall have power to assess, to the extent of such special benefits, the costs of such improvements upon the properties found especially benefited thereby, whether or not such properties were previously assessed for the same general purpose. In creating such special improvement district, the city council or board of trustees shall follow procedures applicable to the creation and assessment of the same type of improvement district as otherwise provided by law.



18-1752 - Removal of garbage or refuse; authorized; procedure; costs.

18-1752. Removal of garbage or refuse; authorized; procedure; costs.

(1) Any city or village may provide for the collection and removal of garbage or refuse found upon any lot or land within its corporate limits or zoning jurisdiction or upon the streets, roads, or alleys abutting such lot or land which constitutes a public nuisance. The city or village may require the owner, duly authorized agent, or tenant of such lot or land to remove the garbage or refuse from such lot or land and streets, roads, or alleys.

(2) Notice that removal of garbage or refuse is necessary shall be given to each owner or owner's duly authorized agent and to the tenant if any. Such notice shall be provided by personal service or by certified mail. After providing such notice, the city or village through its proper offices shall, in addition to other proper remedies, remove the garbage or refuse, or cause it to be removed, from such lot or land and streets, roads, or alleys.

(3) If the mayor or city manager of such city or chairperson of such village declares that the accumulation of such garbage or refuse upon any lot or land constitutes an immediate nuisance and hazard to public health and safety, the city or village shall remove the garbage or refuse, or cause it to be removed, from such lot or land within forty-eight hours after notice by personal service or following receipt of a certified letter in accordance with subsection (2) of this section if such garbage or refuse has not been removed.

(4) Whenever any city or village removes any garbage or refuse, or causes it to be removed, from any lot or land pursuant to this section, it shall, after a hearing conducted by its governing board, assess the cost of the removal against such lot or land.



18-1752.01 - Solid waste collection service; commencement; resolution; requirements.

18-1752.01. Solid waste collection service; commencement; resolution; requirements.

Any municipality which intends to provide or expand municipal solid waste collection service in an area where the collection of solid waste has been provided by a private entity for a minimum of ninety days shall, by resolution, proclaim its intent to begin municipal solid waste collection in the area, whether by the use of municipal employees and equipment or by contract. The resolution shall be made by a vote of the governing body at a public meeting.



18-1752.02 - Solid waste collection service; commencement; limitation.

18-1752.02. Solid waste collection service; commencement; limitation.

A municipality shall not commence municipal solid waste collection in an area described in section 18-1752.01 for one year after the date of the resolution of intent to serve the area unless (1) the municipality contracts with the private entity currently providing the service to continue the service for the same one-year period of time, (2) the municipality provides for the service through property taxes or other general funds in whole or in part, (3) the private entity currently providing such service discontinues the service to the area, or (4) the private entity currently providing such service fails to provide such service under the same terms and conditions which the municipality provides to residents of the municipality through the municipal solid waste collection service.



18-1753 - Annexation; additional population; report to Tax Commissioner; calculations.

18-1753. Annexation; additional population; report to Tax Commissioner; calculations.

(1) Any city or village annexing territory which thereby adds additional population to the city or village shall report such annexation to the Tax Commissioner. The annexing city or village shall provide the Tax Commissioner with a copy of the ordinance annexing the territory and specify the effective date of the annexation. The annexing city or village shall provide its calculation of the number of additional residents added to the population of the city or village by reason of the annexation and the new combined total population of the city or village and shall inform the Tax Commissioner of the source and date of the federal census relied upon in the calculations.

(2)(a) All calculations of additional population shall be based upon federal census figures from the most recent federal decennial census or the most recent federal census update or recount certified by the United States Bureau of the Census.

(b) If the boundaries of the territory annexed and those of federal census enumeration districts are the same, or if federal census enumeration districts are wholly contained within the boundaries of the area annexed, the most recent federal census figures for such enumeration districts shall be added directly to the population of the city or village.

(c) If the federal census enumeration districts are partly within and partly without the boundaries of the territory annexed, the federal census figures for such enumeration districts shall be adjusted by reasonable interpretation and supplemented by other evidence to arrive at a figure for the number of people residing in the area annexed as such population existed in that area at the time of the most recent federal census. Reasonable interpretation shall include, but not be limited to, the following methods: An actual house count of the annexed territory multiplied by the average number of persons per household as this information existed at the time of the most recent federal census; or multiplying the population that existed at the time of the most recent federal census in the enumeration district by a ratio of the actual current population of the enumeration district divided in the same manner as the annexation.

(d) The population of the city or village following annexation shall be (i) the population of the city or village as reported by the most recent federal census or (ii) the population of the city or village as reported by the most recent federal census plus the population of the territory annexed as calculated in subdivisions (b) and (c) of this subsection.



18-1754 - Annexation report; Tax Commissioner; duties.

18-1754. Annexation report; Tax Commissioner; duties.

The Tax Commissioner shall review the report of the annexing city or village and its calculations as to the new population of the city or village as the result of the annexation. He or she shall determine if the methodology employed in determining such calculations has been made in conformity with section 18-1753 and shall, within sixty days of his or her receipt of a complete report from the annexing city or village, certify the total new population of the city or village following the annexation. The Tax Commissioner shall adopt and promulgate rules and regulations to carry out this section and section 18-1753.



18-1755 - Acquisition of real property; procedure; public right of access for recreational use.

18-1755. Acquisition of real property; procedure; public right of access for recreational use.

A city of the metropolitan, primary, first, or second class or village acquiring an interest in real property by purchase or eminent domain shall do so only after the governing body has authorized the acquisition by action taken in a public meeting after notice and public hearing. The city or village shall provide to the public a right of access for recreational use to the real property acquired for public recreational purposes. Such access shall be at designated access points and shall be equal to the right of access for recreational use held by adjacent landowners. The right of access granted to the public for recreational use shall meet or exceed such right held by a private landowner adjacent to the real property.



18-1756 - Purchase of personal property without bidding; when.

18-1756. Purchase of personal property without bidding; when.

(1) Notwithstanding any other provisions of law or a home rule charter, a city or village which has established, by an interlocal agreement with any county, a joint purchasing division or agency may purchase personal property without competitive bidding if the price for the property has been established by the federal General Services Administration or the materiel division of the Department of Administrative Services.

(2) For purposes of this section:

(a) Personal property includes, but is not limited to, supplies, materials, and equipment used by or furnished to any officer, office, department, institution, board, or other agency; and

(b) Purchasing or purchase means the obtaining of personal property by sale, lease, or other contractual means.



18-1757 - Issuance of citations for violations; procedure.

18-1757. Issuance of citations for violations; procedure.

(1) The chief or head official of the fire department, fire inspectors as may be designated by such chief or head official, or inspectors charged with the enforcement of fire, health, or safety codes and constructional technical codes of a city of the first class, city of the primary class, or city of the metropolitan class shall have the authority, after being trained by a certified law enforcement officer in the policies and procedures for issuance of citations, to issue citations for violations of fire, health, and safety codes and constructional technical codes (a) that constitute infractions or violations of city ordinances, (b) that are violations of the fire, health, or safety code or constructional technical code that the official or inspector issuing the citation is charged with enforcing, and (c) in which the circumstances do not pose a danger to the official or inspector.

(2) If a city of the second class or village has adopted and is enforcing a fire, health, safety, or constructional technical code, the chief or head official of the fire department, fire inspectors designated by such chief or head official, or such inspectors charged with the enforcement of the fire, health, safety, or constructional technical code shall have the authority, after being trained by a certified law enforcement officer in the policies and procedures for issuance of citations, to issue citations for violations of fire, health, safety, or constructional technical codes (a) that constitute infractions or violations of city or village ordinances, (b) that are violations of the fire, health, safety, or constructional technical code that the official or inspector issuing the citation is charged with enforcing, and (c) where the circumstances do not pose a danger to the official or inspector.

(3) A citation issued under this section shall be equivalent to and have the same legal effect as a citation issued in lieu of arrest or continued custody by a peace officer if the citation and procedures utilized meet the requirements of sections 29-422 to 29-429. The citation shall be on the same form prescribed under section 29-423. Failure to appear or comply with a citation issued under this section shall be punishable in the same manner as provided in section 29-426. An official or inspector issuing a citation under this section shall not have authority to take a person into custody or detain a person under this section or section 29-427.



18-1801 - Various purpose bonds; power to issue.

18-1801. Various purpose bonds; power to issue.

Whenever any city or village is authorized to issue bonds that would constitute a general obligation of the city or village and the city or village has taken all preliminary steps required for the issuance of two or more issuances of such bonds, except the enactment of an ordinance or resolution prescribing the form thereof, the city or village may combine all such proposed bonds into a single issue in the total amount of the aggregate of the proposed separate issues and issue and sell such bonds at not less than par. The bonds shall be known as Various Purpose Bonds of the City (or Village) of ........ .



18-1802 - Various purpose bonds; terms; payment.

18-1802. Various purpose bonds; terms; payment.

The various purpose bonds shall be authorized by an ordinance enacted by a majority vote of the governing body of the city or village. The ordinance shall state the various proposed bonds and the amount of each proposed issue which have been combined in the various purpose bonds. The various purpose bonds may mature and bear interest as the governing body may determine but the amount of each proposed separate issue included therein shall mature and bear interest within the maturity and interest limitations which would be applicable to such separate issue as if it were issued independently. The proceeds received from the sale of such bonds shall be allocated and applied to the same purposes as the proceeds of the separate bond issues would have been applied if issued. All money collected from special assessments or other special funds which might have been applied on the payment of any bonds if issued separately shall be kept in a special account and used to pay the principal and interest on the various purpose bonds of the city or village.



18-1803 - Revenue bonds; purpose; issuance; terms, defined.

18-1803. Revenue bonds; purpose; issuance; terms, defined.

Any city or village shall have the power to issue revenue bonds for the purpose of acquiring, constructing, reconstructing, improving, extending, equipping, or furnishing any revenue-producing facility within or without its corporate limits that the municipality has power to acquire, construct, reconstruct, extend, equip, improve, or operate and for any purpose necessary or incidental to any of the foregoing and for the purpose of refunding any such bonds and for the purpose of refunding general obligation bonds of the city or village issued to construct part or all of such revenue-producing facilities including refunding any general obligation bonds which may have been issued to refund any bonds issued to construct part or all of such revenue-producing facilities. Cities of the primary class may also issue revenue bonds for any public purpose in connection with or related to any such revenue-producing facility. For the purposes of sections 18-1803 to 18-1805, bonds shall mean and include bonds, notes, warrants, or debentures, including notes issued pending permanent revenue bond financing. For the purposes of sections 18-1803 to 18-1805, facility shall mean and include, but not be limited to, all or part of a revenue-producing undertaking, such as a health care facility, waterworks plant, water system, sanitary sewer system, sewage disposal plant, gas plant, electric light and power plant, electric distribution system, or airport facility, including an ownership interest in any such undertaking, or any combination of two or more such undertakings or an interest or interests therein.



18-1804 - Revenue bonds; general provisions; enumerated.

18-1804. Revenue bonds; general provisions; enumerated.

General provisions relating to the form, sale, issuance, and other matters concerning revenue bonds shall be as follows:

(1) The form, denominations, and other features of such bond issues shall be as prescribed by the governing body in the ordinance authorizing the issuance of such bonds. The official designated shall be responsible for the sale and issuance of such bonds, for their delivery, for promptly and properly depositing the proceeds therefrom, and for other ministerial acts relating to bonds;

(2) Revenue bonds shall be issued for such terms as the ordinance authorizing them shall prescribe but shall not mature later than fifty years after the date of issuance thereof and may be issued with or without an option of redemption as shall be determined by the governing body;

(3) Revenue bonds shall be sold for such price, bear interest at such rate or rates, and be payable as to principal and interest at such time or times and at such place or places within or without the state as shall be determined by the governing body;

(4) Any ordinance authorizing revenue bonds may contain such covenants and provisions to protect and safeguard the security of the holders of such bonds as shall be deemed necessary to assure the prompt payment of the principal thereof and the interest thereon. Such covenants and provisions may establish or provide for, but shall not be limited to, the payment of interest on such bonds from the proceeds thereof for such period as the governing body deems advisable, the creation of reserve funds from bond proceeds, revenue of the facility for or with respect to which the bonds were issued or other available money, the creation of trust funds, and the appointment of trustees for the purpose of receiving and disbursing bond proceeds or the collection and disbursement of revenue from the facility for or with respect to which the bonds were issued; the limitations or conditions upon the issuance of additional bonds payable from the revenue of the facility for or with respect to which the bonds were issued; the operation, maintenance, management, accounting and auditing procedures to be followed in the operation of the facility; and the conditions under which any trustee or bondholders committee shall be entitled to the appointment of a receiver to take possession of the facility, to manage it, and receive and apply revenue from the facility;

(5) The provisions of this section and any ordinances authorizing the issuance of revenue bonds pursuant to this section shall constitute a contract of the municipality with every holder of such bonds and shall be enforceable by any bondholder by mandamus or other appropriate action at law or in equity in any court of competent jurisdiction;

(6) Bonds issued pursuant to this section shall not be a debt of the municipality within the meaning of any constitutional, statutory, or charter limitation upon the creation of general obligation indebtedness of the municipality, and the municipality shall not be liable for the payment thereof out of any money of the municipality other than the revenue pledged to the payment thereof, and all bonds issued pursuant to this section shall contain a recital to that effect. The holders of all revenue bonds shall have a lien on the revenue of the facility for or with respect to which they are issued subject to conditions provided in the ordinance authorizing the issuance of such bonds;

(7) Whenever the governing body shall have issued any revenue bonds, it shall establish, maintain, revise and collect charges and rates throughout the life of the bonds at least sufficient to provide for all costs associated with the ownership, operation, maintenance, renewal and replacement of the facility for or with respect to which the bonds were issued, the payment of the principal and interest on all indebtedness incurred with respect thereto and to provide adequate reserves therefor, to maintain such coverage for the payment of such indebtedness as the governing body may deem advisable, to maintain such other reserves as provided in the ordinances authorizing the issuance of such bonds and to carry out the provisions of such ordinances; and

(8) Such bonds shall be signed by the mayor and countersigned by the official designated. Signatures upon such bonds and coupons shall be in such form as the governing body may prescribe in the bond ordinance concerned. At least one manual signature shall be affixed to each bond, but other required signatures may be affixed as facsimile signatures. The use on bonds and coupons of a printed facsimile of the municipal seal is also authorized.



18-1805 - Revenue bonds issued prior to October 23, 1967; sections, how construed.

18-1805. Revenue bonds issued prior to October 23, 1967; sections, how construed.

The provisions of sections 18-1803 to 18-1805 shall not in any way govern, impair, or restrict the issuance of revenue bonds authorized by the municipality prior to October 23, 1967.

The provisions of sections 18-1803 to 18-1805 shall be independent of and in addition to any other provisions of the laws of the State of Nebraska or provisions of home rule charters, and revenue bonds may be issued under the provisions of sections 18-1803 to 18-1805 for any purpose authorized in such sections even though other provisions of the laws of the State of Nebraska or provisions of home rule charters may provide for the issuance of revenue bonds for the same or similar purposes. The provisions of sections 18-1803 to 18-1805 shall not be considered amendatory of or limited by any other provisions of the laws of the State of Nebraska or provisions of home rule charters, and revenue bonds may be issued under the provisions of sections 18-1803 to 18-1805 without complying with the restrictions or requirements of any other provisions of the laws of the State of Nebraska, except when specifically required by sections 18-1803 to 18-1805, or without complying with the restrictions or requirements of home rule charters. Nothing in sections 18-1803 to 18-1805 shall prohibit or limit the issuance of revenue bonds in accordance with the provisions of other applicable laws of the State of Nebraska or of home rule charters if the governing body shall determine to issue such revenue bonds under such other laws or charter or otherwise limit the provisions of any home rule charter.



18-1901 - Board for examination of plumbers; members; appointment; qualifications; terms; quorum; organization; vacancies; how filled; bond; duties.

18-1901. Board for examination of plumbers; members; appointment; qualifications; terms; quorum; organization; vacancies; how filled; bond; duties.

(1) In cities of the metropolitan class there shall be a board for the examination of plumbers of eight members. The board shall consist of an architect licensed to practice in the State of Nebraska and engaged in business in a city of the metropolitan class, a mechanical engineer licensed to practice in the State of Nebraska and engaged in business in a city of the metropolitan class, two journeymen plumbers, two master plumbers, one member of the general public who is not associated with the plumbing business, and a chief health officer who shall serve as a nonvoting member of the board. Such members shall be appointed by the mayor by and with the consent of the city council. A member shall continue to serve until his or her successor has been appointed and qualified.

(2) In cities of the primary class there may be a board for the examination of plumbers consisting of five members. The board shall consist of the Director of Building and Safety of the city, a registered professional mechanical engineer licensed to practice in the State of Nebraska and engaged in business in the city, the chief plumbing inspector for the city, one master plumber, and one journeyman plumber. The mechanical engineer, the master plumber, and the journeyman plumber shall be appointed by the mayor by and with the consent of the city council or, in cities having a city manager, by the city manager.

(3) In all cities of the first and second classes and villages there may be a board for the examination of plumbers of not less than four members, consisting of at least one member to be known as the chief health officer of the city or village, one member to be known as the plumbing inspector of the city or village, one journeyman plumber, and one master plumber. The journeyman and master plumbers shall be appointed by the mayor by and with the consent of the city council, by the chairperson by and with the consent of the board of trustees, or, in cities having a city manager, by the city manager.

(4) For purposes of this section, in cities where a city-county health department has been established and is maintained as provided in section 71-1628, chief health officer shall mean the health director of such department.

(5) Except for cities of the metropolitan and primary classes and as provided in subsection (4) of this section, the chief health officer and plumbing inspector shall be appointed by and hold office during the term of office of the mayor, city manager, or chairperson of the board of trustees, as the case may be. The terms of office of the journeymen and master plumbers shall be for three years. Upon expiration of the term of each appointed member, appointments shall be made for succeeding terms by the same process as the previous appointments.

(6) The plumbing inspector and journeymen and master plumbers shall be licensed plumbers. The plumbers appointed to the board in cities of the metropolitan class shall be licensed within such cities. The chief plumbing inspector shall be licensed within such city or village and shall act in a direct advisory capacity to the plumbing board.

(7) In cities of the metropolitan class, four voting members of the board shall constitute a quorum, and in all other cities and villages, three members of the plumbing board shall constitute a quorum. The board shall organize by selecting a chairperson, and in cities of the metropolitan class a recording secretary shall be furnished to such board. The city or village shall make available to the board a location for the board to meet and conduct business at a time convenient for the members of the board. All vacancies in the board may be filled by the mayor and council, city manager, or chairperson and board of trustees as provided in this section. Any member of the board may be removed from office for cause by the district court of the county in which such city or village is situated. The governing body of the city or village may require that each member of the board give bond in the sum of one thousand dollars, conditioned according to law, the cost of which may be paid by such city or village.

(8) The plumbing board in a city of the metropolitan class shall maintain a record of all complaints filed in the city regarding violations of the plumbing code and a record of the disposition of each such complaint.

(9) If two or more municipalities organize a joint plumbing board pursuant to the Interlocal Cooperation Act, appointments shall be made according to the agreements providing for such joint board and the members of such board shall be residents of such cities or villages or live within the zoning jurisdiction of such cities or villages.



18-1902 - Board; organization; records.

18-1902. Board; organization; records.

The persons who compose the plumbing board shall, within ten days after their appointments, meet in their respective city or village building or place designated by the city council, city manager, or chairman and board of trustees, and organize by the selection of one of their number as chairman; and the plumbing inspector shall be the secretary of said board. It shall be the duty of the secretary to keep full, true and correct minutes and records of all licenses issued by it, together with their kinds and dates, and the names of the persons to whom issued, in books to be provided by such city or village for that purpose, which books and records shall be open for free inspection by all persons during business hours.



18-1903 - Board; appointments; when made; ex officio members; compensation.

18-1903. Board; appointments; when made; ex officio members; compensation.

The appointment of the plumbing board shall be made annually, at the first meeting of the city council or chairperson and board of trustees, or by the city manager, in August of each year, except as provided in section 18-1901. If the city or village has a chief health officer or health director and plumbing inspector, then they shall act as members of such board ex officio and shall receive no extra compensation, except that boards of cities of the primary class shall have members as provided in subsection (2) of section 18-1901. If there are no such officers in such city or village, then, on being appointed, they shall each receive as a salary an amount to be determined by the city council or chairperson and board of trustees.



18-1904 - Board; meetings; examination for license; rules.

18-1904. Board; meetings; examination for license; rules.

The plumbing board shall fix stated times and places of meeting, which times shall not be less than once in every two weeks and meetings may be held more often upon written call of the chairman of the board. The board shall adopt rules for the examination, at such times and places, of all persons who desire a license to work at the construction or repairing of plumbing within the city or village, and also within the area of the zoning jurisdiction outside the corporate limits of cities of the metropolitan class.



18-1905 - Assistant inspector; board members; compensation; meetings, restriction.

18-1905. Assistant inspector; board members; compensation; meetings, restriction.

The assistant inspectors shall receive a salary in an amount to be determined by the city council or chairman and board of trustees. The members of the board, not ex officio members, shall be paid an amount to be determined by the city council or chairman and board of trustees. No meeting of the board shall be held at any time, except on the call of the chairman of such board. All salaries shall be paid out of the general fund of the city or village, where the board is located, the same as other city or village officers are paid. Vouchers for the same shall be duly certified by the chairman and secretary of such board to the city council, city manager, or chairman and board of trustees.



18-1906 - Construction, alteration, and inspection; rules and regulations; powers of board; variances; fee; plans and specifications; approval; Building Board of Review; appeals.

18-1906. Construction, alteration, and inspection; rules and regulations; powers of board; variances; fee; plans and specifications; approval; Building Board of Review; appeals.

The plumbing board shall have power, and it shall be its duty, to adopt rules and regulations, not inconsistent with the laws of the state or the ordinances of the city or village, for the sanitary construction, alteration, and inspection of plumbing and sewerage connections and drains placed in, or in connection with, any and every building in such city or village, in which it will prescribe the kind and size of materials to be used in such plumbing and the manner in which such work shall be done, which rules and regulations, except such as are adopted for its own convenience only, shall be approved by ordinance by the mayor and council of such city or by the chairperson and board of trustees of such village. The board shall have the power to amend or repeal its rules and regulations, subject, except such as relate to its own convenience only, to the approval of the mayor and council of such city or chairperson and board of trustees of such village. In cities of the metropolitan class the plumbing board shall have the power, without the approval of the mayor and city council, to grant a variance from the ordinances, rules, and regulations in the kind and size of materials to be used or in the manner in which the work is to be performed. The variance shall apply only to a single building and shall not be considered as a part of the ordinances, rules, and regulations of the plumbing board. If there are practical difficulties or unnecessary hardships in the manner of strictly carrying out such ordinance, the plumbing board shall have the power, in passing upon a variance, to vary or modify the application of any of the regulations or provisions of such ordinance relating to the use, construction, or alteration of buildings or structures or the use of land, so that the intent of the ordinance shall be observed, public safety and welfare secured, and substantial justice done. The board shall have power to compel the owner or contractor to first submit the plans and specifications for plumbing that is to be placed in any building or adjoining premises to the board for approval before it shall be installed in such building or premises. When an owner or contractor submits a request for a variance, the plumbing board shall charge a reasonable fee, payable to the general fund, not to exceed twenty-five dollars. The Building Board of Review shall have the authority to hear appeals from the plumbing board in matters regarding variances and interpretation of ordinances, plumbing code changes, rules, and regulations. The Building Board of Review shall adopt rules governing such appeals.



18-1907 - License; examination; when; subject matter.

18-1907. License; examination; when; subject matter.

Any person desiring to do any plumbing, or to work at the business of plumbing, in any such city or village which has established a plumbing board, shall make written application to the plumbing board for examination for a license, which examination shall be made at the next meeting of the board, or at an adjourned meeting. If the applicant is an individual, the application shall include the applicant's social security number. The board shall examine the applicant as to his or her practical knowledge of plumbing, house drainage, ventilation, and sanitation, which examination shall be practical as well as theoretical; and if the applicant has shown himself or herself competent, the plumbing board shall cause its chairperson and secretary to execute and deliver to the applicant a license authorizing him or her to do plumbing in such city or village and also within the area of the zoning jurisdiction outside the corporate limits of cities of the metropolitan class.



18-1908 - License; renewal; reexamination; when.

18-1908. License; renewal; reexamination; when.

All original licenses may be renewed and all renewal licenses may be renewed by the plumbing board at the dates of their expiration. Such renewal licenses shall be granted, without a reexamination, upon the written application of the licensee filed with the board and showing that his purposes and condition remain unchanged, unless it is made to appear by affidavit before the board that the applicant is no longer competent, or entitled to such renewal license, in which event the renewal license shall not be granted until the applicant has undergone the examination hereinbefore required.



18-1909 - License; term; revocation; suspension; grounds; notice and hearing.

18-1909. License; term; revocation; suspension; grounds; notice and hearing.

All original and renewal licenses shall be good for one year or two years from the date of issuance as determined by the plumbing board, except that any license may be revoked or suspended by the plumbing board at any time upon a hearing upon sufficient written, sworn charges filed with the board showing the holder of the license to be incompetent or guilty of a willful breach of the rules, regulations, or requirements of the board or of the laws or ordinances relating thereto or of other causes sufficient for the revocation or suspension of his or her license, of which charges and hearing the holder of such license shall have written notice.



18-1910 - License; required; compliance with codes; exception.

18-1910. License; required; compliance with codes; exception.

It shall be unlawful for any person to do any plumbing in any such city or village, or within the area of the zoning jurisdiction outside the corporate limits of cities of the metropolitan class, which has established a plumbing board unless he holds a proper license. It shall be unlawful for any person to make any connection to water mains extended from within and beyond the zoning jurisdiction of a city of the metropolitan class which has established a plumbing board, unless he complies with the applicable plumbing codes of the metropolitan city and holds a proper license as required thereby; Provided, that the requirements of this section shall not apply to employees of the water utility acting within the scope of their employment.



18-1911 - License; fees; disposition.

18-1911. License; fees; disposition.

The fee for the original license of a journeyman plumber shall be one dollar for a one-year license and two dollars for a two-year license. All renewal fees shall be fifty cents for a one-year license and one dollar for a two-year license. All license fees shall be paid, prior to the execution and delivery of the license, to the treasurer of the school district within the city or village for which the license was issued to be used exclusively for the support of the common schools therein.



18-1912 - Inspector; duties; assistants.

18-1912. Inspector; duties; assistants.

The city or village plumbing inspector shall inspect all plumbing work in process of construction, alteration or repair within his respective jurisdiction, and for which a permit either has or has not been granted, and shall report to said board all violations of any law or ordinance, or rule or regulation of the board, in connection with the plumbing work being done, and also shall perform such other appropriate duties as may be required of him by said board. If necessary, the mayor, by the consent of the council, the city manager, or the chairman and board of trustees, shall employ one or more assistant inspectors, who shall be practical licensed plumbers, to assist in the performance of the duties of the inspector.



18-1913 - Defective work; cessation; removal.

18-1913. Defective work; cessation; removal.

The inspector shall be required to stop any plumbing work not being done in accordance with the requirements of the rules and regulations of the board; and the plumbing board shall have the power to cause plumbing to be removed, if, after notice to the owner or plumber doing the work, the board shall find the work or any part thereof to be defective.



18-1914 - Violations; penalties.

18-1914. Violations; penalties.

Any person violating any of the provisions of sections 18-1901 to 18-1913, or of any lawful ordinance or rules and regulations, authorized hereby, shall be deemed guilty of a misdemeanor, and shall be fined not exceeding fifty dollars nor less than five dollars for each and every violation thereof. If such person holds a plumber's license he shall forfeit the same, and it shall be void, and he shall not be entitled to another plumber's license for one year after such forfeiture is declared against him by the board.



18-1915 - Permit fees; inspection; provisions applicable.

18-1915. Permit fees; inspection; provisions applicable.

The State of Nebraska shall permit cities and villages to collect permit fees and inspect all sanitary plumbing installed or repaired, except for a single-family dwelling or a farm or ranch structure, within the State of Nebraska outside of the zoning jurisdiction of cities and villages. The city or village nearest the construction site shall have jurisdiction to collect such permit fees and conduct the inspection of the sanitary plumbing. If the city or village has a plumbing ordinance in force and effect, such ordinance will govern the installation of the sanitary plumbing. If there is no city ordinance in effect for such city or village, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall apply to all buildings except single-family dwellings and farm and ranch structures.

Any code or ordinance enacted by a city or village which is at least equal to the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall take preference over the provisions of the immediately preceding sentence.



18-1916 - Installation; repair; permit required.

18-1916. Installation; repair; permit required.

No sanitary plumbing shall be installed or repaired in any building except a single-family dwelling or a farm or ranch structure by any person, partnership, limited liability company, corporation, or other legal entity without a permit issued by the city or village nearest the construction site.



18-1917 - Installation; repair; who can perform.

18-1917. Installation; repair; who can perform.

Any person, partnership, limited liability company, corporation, or other legal entity who installs or repairs any sanitary plumbing within the state shall be a duly qualified master plumber licensed by the city or village nearest the construction site. The employees of the master plumbers who perform the actual installation or repair of sanitary plumbing shall also be licensed as journeymen plumbers by the city or village nearest the construction site.



18-1918 - Permit fees; installation or repair without permit; penalty.

18-1918. Permit fees; installation or repair without permit; penalty.

The city or village which has jurisdiction of the construction or repair of the sanitary plumbing shall be entitled to permit fees, according to its ordinance. Any person, partnership, limited liability company, corporation, or other legal entity making installation or repair of sanitary plumbing in any building except a single-family dwelling without the required permit from the city or village shall be guilty of a misdemeanor and shall, upon conviction thereof, be fined not less than fifty dollars nor more than five hundred dollars.



18-1919 - License requirement; exemption.

18-1919. License requirement; exemption.

Nothing in sections 18-1915 to 18-1919 shall be construed to require an employee working for a single employer as part of such employer's full-time staff and not holding himself out to the public for hire to hold a license while acting within the scope of his employment.



18-1920 - Scald prevention device requirements; compliance required.

18-1920. Scald prevention device requirements; compliance required.

Nothing in sections 18-1901 to 18-1919 shall be construed to exempt persons from compliance with sections 71-1569 to 71-1571.



18-2001 - Street improvements; without petition or creation of district; when.

18-2001. Street improvements; without petition or creation of district; when.

Any city or village may, without petition or creating a street improvement district, grade, curb, gutter, and pave any portion of a street otherwise paved so as to make one continuous paved street, but the portion to be so improved shall not exceed two blocks, including intersections, or thirteen hundred and twenty-five feet, whichever is the lesser. Such city or village may also grade, curb, gutter, and pave any unpaved street or alley which intersects a paved street for a distance of not to exceed one block on either side of such paved street. The improvements authorized by this section may be performed upon any portion of a street or any unpaved street or alley not previously improved to meet or exceed the minimum standards for pavement set by the city or village for its paved streets.

City improperly used this section to pave a three-block area with two gap paving districts. Iverson v. City of North Platte, 243 Neb. 506, 500 N.W.2d 574 (1993).

The authorization for special assessment for street improvements in sections 18-2001 to 18-2003 does not extend to a street section already paved. Turner v. City of North Platte, 203 Neb. 706, 279 N.W.2d 868 (1979).

These statutes are clear, unambiguous, and constitutional. Gaughen v. Sloup, 197 Neb. 762, 250 N.W.2d 915 (1977).

A street covered with material forming a solid aggregate 3 to 5 inches thick consisting of compacted layers of gravel and an oil-type substance and creating a firm, level surface for vehicular travel is paved within the meaning of Nebraska's "gap and extend" law. Benesch v. City of Schuyler, 5 Neb. App. 59, 555 N.W.2d 63 (1996).



18-2002 - Street improvements; additional authorization.

18-2002. Street improvements; additional authorization.

Any city or village may, without petition or creating a street improvement district, order the grading, curbing, guttering, and paving of any side street or alley within its corporate limits connecting with a major traffic street for a distance not to exceed one block from such major traffic street. The improvements authorized by this section may be performed upon any side street or alley not previously improved to meet or exceed the minimum standards for pavement set by the city or village for its paved streets.

The authorization for special assessment for street improvements in sections 18-2001 to 18-2003 does not extend to a street section already paved. Turner v. City of North Platte, 203 Neb. 706, 279 N.W.2d 868 (1979).



18-2003 - Special taxes and assessments; bonds; warrants; interest on amounts due; contractor; sinking fund.

18-2003. Special taxes and assessments; bonds; warrants; interest on amounts due; contractor; sinking fund.

In order to defray the costs and expenses of the improvements authorized by sections 18-2001 and 18-2002, the mayor and council or chairman and board of trustees, as the case may be, may levy and collect special taxes and assessments upon the lots and parcels of real estate adjacent to or abutting upon the portion of the street or alley thus improved, or which may be specially benefited by such improvements, notwithstanding that the same may be unplatted and not subdivided; and the method of levying, equalizing, and collecting such special assessments, and generally financing such improvements by bond issues and other means, shall be as provided by law for paving and street improvements in such municipality. For the purpose of paying the cost of street improvements as provided in section 18-2001 the mayor and council or chairman and board of trustees, as the case may be, shall have the power, after the improvements have been completed and accepted, to issue negotiable bonds of such city or village to be called Paving Bonds, payable in not exceeding fifteen years and bearing interest payable annually or semiannually, which may be sold by the city for not less than the par value thereof. For the purpose of making partial payments as the work progresses, warrants bearing interest may be issued by the governing body of the city or village upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof until the work has been completed and accepted by the city or village, at which time a warrant for the balance of the amount may be issued, which warrants shall be redeemed and paid upon the sale of the bonds or from any other funds available. The city or village shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. All special assessments which may be levied upon property specially benefited by such work or improvements shall, when collected, be set aside and constitute a sinking fund for the payment of the interest and principal of such bonds. There shall be levied annually upon all taxable property in such city or village a tax which, together with such sinking fund derived from special assessments, shall be sufficient to meet payments of interest and principal as the same become due.

"Adjacent," as used in this section, means to lie near, close, or contiguous. Iverson v. City of North Platte, 243 Neb. 506, 500 N.W.2d 574 (1993).

The authorization for special assessment for street improvements in sections 18-2001 to 18-2003 does not extend to a street section already paved. Turner v. City of North Platte, 203 Neb. 706, 279 N.W.2d 868 (1979).



18-2004 - Sections, how construed.

18-2004. Sections, how construed.

Nothing in sections 18-2001 to 18-2004 shall be construed to repeal or amend any statutes except those hereinafter specifically repealed, and sections 18-2001 to 18-2004 shall be construed as an independent and complete act. Other statutes may be relied upon, if need be, to supplement and effectuate the purposes of sections 18-2001 to 18-2004.



18-2005 - Street; common boundary with county or other municipality; concurrent and joint jurisdiction; limitation.

18-2005. Street; common boundary with county or other municipality; concurrent and joint jurisdiction; limitation.

The governing body of any city shall have concurrent and joint jurisdiction with the county board of any county and the governing body of any municipality over any street which is contiguous to and forms a common boundary between such city and any county or municipality. The governing body of any city shall have the right and authority to exercise all powers over such street as it may over streets within its corporate limits with the cooperation and concurrence of the county board or the governing body of any other municipality. Nothing herein shall be construed as granting any power of annexation which is not otherwise granted.



18-2101 - Act, how cited.

18-2101. Act, how cited.

Sections 18-2101 to 18-2144 shall be known and may be cited as the Community Development Law.

In considering a challenge to actions taken by a community redevelopment authority pursuant to the Community Development Law, a district court may disturb the decision of the community redevelopment authority only if it determines that the decision was illegal or is not supported by the evidence and is thus arbitrary, unreasonable, or clearly wrong. Under the Community Development Law, land cannot be added to an existing community redevelopment area unless (1) the additional land is declared blighted or substandard within the meaning of the Community Development Law or (2) the additional land is reasonably necessary to accomplish the implementation of the existing redevelopment plan. Fitzke v. City of Hastings, 255 Neb. 46, 582 N.W.2d 301 (1998).



18-2101.01 - Creation of agency; cooperation with federal government; taxes, bonds, and notes; other powers.

18-2101.01. Creation of agency; cooperation with federal government; taxes, bonds, and notes; other powers.

Cities of all classes and villages of this state are hereby granted power and authority to create a community development agency by ordinance, which agency may consist of the governing body of the city or village or a new or existing municipal division or department, or combination thereof. When such an agency is created, it shall function in the manner prescribed by ordinance and may exercise all of the power and authority granted to a community redevelopment authority in sections 18-2101 to 18-2144. Cities of all classes and villages of this state are also granted power and authority to do all community development activities, and to do all things necessary to cooperate with the federal government in all matters relating to community development program activities as a grantee, or as an agent or otherwise, under the provisions of the federal Housing and Community Development Act of 1974, as amended through the Housing and Community Development Amendments of 1981. Whenever such a city exercises the power conferred in this section, it may levy taxes for the exercise of such jurisdiction and authority and may issue general obligation bonds, general obligation notes, revenue bonds, and revenue notes including general obligation and revenue refunding bonds and notes for the purposes set forth in such sections and under the power granted to any authority described.



18-2102 - Legislative findings and declarations.

18-2102. Legislative findings and declarations.

It is hereby found and declared that there exist in cities of all classes and villages of this state areas which have deteriorated and become substandard and blighted because of the unsafe, insanitary, inadequate, or overcrowded condition of the dwellings therein, or because of inadequate planning of the area, or excessive land coverage by the buildings thereon, or the lack of proper light and air and open space, or because of the defective design and arrangement of the buildings thereon, or faulty street or lot layout, or congested traffic conditions, or economically or socially undesirable land uses. Such conditions or a combination of some or all of them have resulted and will continue to result in making such areas economic or social liabilities harmful to the social and economic well-being of the entire communities in which they exist, needlessly increasing public expenditures, imposing onerous municipal burdens, decreasing the tax base, reducing tax revenue, substantially impairing or arresting the sound growth of municipalities, aggravating traffic problems, substantially impairing or arresting the elimination of traffic hazards and the improvement of traffic facilities, and depreciating general community-wide values. The existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency, and for the maintenance of adequate police, fire, and accident protection and other public services and facilities. These conditions are beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids herein provided. The elimination of such conditions and the acquisition and preparation of land in or necessary to the renewal of substandard and blighted areas and its sale or lease for development or redevelopment in accordance with general plans and redevelopment plans of communities and any assistance which may be given by any state public body in connection therewith are public uses and purposes for which public money may be expended and private property acquired. The necessity in the public interest for the provisions of the Community Development Law is hereby declared to be a matter of legislative determination.

It is further found and declared that the prevention and elimination of blight is a matter of state policy, public interest, and statewide concern and within the powers and authority inhering in and reserved to the state, in order that the state and its municipalities shall not continue to be endangered by areas which are focal centers of disease, promote juvenile delinquency, and consume an excessive proportion of their revenue.

It is further found and declared that certain substandard and blighted areas, or portions thereof, may require acquisition, clearance, and disposition, subject to use restrictions, as provided in the Community Development Law, since the prevailing conditions of decay may make impracticable the reclamation of the area by conservation or rehabilitation; that other areas or portions thereof may, through the means provided in the Community Development Law, be susceptible of conservation or rehabilitation in such a manner that the conditions and evils, hereinbefore enumerated, may be eliminated, remedied, or prevented; and that salvageable substandard and blighted areas can be conserved and rehabilitated through appropriate public action and the cooperation and voluntary action of the owners and tenants of property in such areas.



18-2102.01 - Creation of authority or limited authority; name; membership; terms; optional election; officers and employees; quorum; interest in contracts; accounts; loan from city; finances; deposits; audit.

18-2102.01. Creation of authority or limited authority; name; membership; terms; optional election; officers and employees; quorum; interest in contracts; accounts; loan from city; finances; deposits; audit.

Cities of all classes and villages of this state are hereby granted power and authority to create community redevelopment authorities and limited community redevelopment authorities.

(1) Whenever an authority or limited authority is created it shall bear the name of the city creating it and shall be legally known as the Community Redevelopment Authority of the City (or Village) of ............. (name of city or village) or the Limited Community Redevelopment Authority of the City (or Village) of ............. (name of city or village).

(2) When it is determined by the governing body of any city by ordinance in the exercise of its discretion that it is expedient to create a community redevelopment authority or limited community redevelopment authority, the mayor of the city or, if the mayor shall fail to act within ninety days after the passage of the ordinance, the president or other presiding officer other than the mayor of the governing body, with the approval of the governing body of the city, shall appoint five or seven persons who shall constitute the authority or the limited authority. The terms of office of the members of a five-member authority initially appointed shall be for one year, two years, three years, four years, and five years, as designated by the mayor, president, other presiding officer, or city manager in making the respective appointments. The terms of office of the members of a seven-member authority initially appointed shall be one member each for one year, two years, and five years, and two members each for three years and four years, as designated by the mayor, president, other presiding officer, or city manager in making the respective appointments. As the terms of the members of the authority expire in cities not having the city manager form of government, the mayor, with the approval of the governing body of the city, shall appoint or reappoint a member of the authority for a term of five years to succeed the member whose term expires. In cities having the city manager form of government, the city manager shall appoint or reappoint the members with the approval of the governing body. The terms of office of the members of a limited community redevelopment authority shall be for the duration of only one single specific limited pilot project authorized in the ordinance creating the limited community redevelopment authority, and the terms of the members of a limited community redevelopment authority shall expire upon the completion of the single specific limited pilot project authorized in the ordinance creating the limited community redevelopment authority.

A governing body may at its option submit an ordinance which creates a community redevelopment authority or a limited community redevelopment authority to the electors of the city for approval by a majority vote of the electors voting on the ordinance. On submitting the ordinance for approval, the governing body is authorized to call, by the ordinance, a special or general election and to submit, after thirty days' notice of the time and place of holding the election and according to the manner and method otherwise provided by law for the calling, conducting, canvassing, and certifying of the result of city elections on the submission of propositions to the electors, the proposition to be stated on the ballot as follows:

Shall the City (or Village) of ............. (name of city or village) create a Community Redevelopment Authority of the City (or Village) of ............. (name of city or village)?

... Yes

... No.

When the ordinance submitted to the electors for approval by a majority vote of the electors voting on the ordinance is to create a limited community redevelopment authority the proposition shall be stated on the ballot as follows:

Shall the City (or Village) of ............. (name of city or village) create a Limited Community Redevelopment Authority of the City (or Village) of ............. (name of city or village)?

... Yes

... No.

Vacancies shall be filled for any unexpired term in the same manner as the original appointment. Members of the authority so appointed shall hold office until their successors have been appointed and qualified. Members of a limited authority shall hold office as provided in this section. All members of the authority shall serve without compensation, but shall be entitled to be reimbursed for all necessary expenses incurred.

(3) Any authority established under this section shall organize by electing one of its members chairperson and another vice-chairperson, shall have power to employ counsel, a director who shall be ex officio secretary of the authority, and such other officers and employees as may be desired, and shall fix the term of office, qualifications, and compensation of each. The holder of the office of community redevelopment administrator or coordinator of the city may, but need not, be appointed the director but at no additional compensation by the authority. Community redevelopment authorities of cities of the first and second class and villages may secure the services of a director, community redevelopment administrator, or coordinator, and other officers and employees as may be desired through contract with the Department of Economic Development upon terms which are mutually agreeable. Any authority established under this section may validly and effectively act on all matters requiring a resolution or other official action by the concurrence of three members of a five-member authority or four members of a seven-member authority present and voting at a meeting of the authority. Orders, requisitions, warrants, and other documents may be executed by the chairperson or vice-chairperson or by or with others designated in its bylaws.

(4) No member or employee of any authority established under this section shall have any interest directly or indirectly in any contract for property, materials, or services to be required by such authority.

(5) The authority shall keep an accurate account of all its activities and of all receipts and disbursements and make an annual report of such activities, receipts, and disbursements to the governing body of the city.

(6) The governing body of a city creating a community redevelopment authority or a limited community redevelopment authority is hereby authorized to appropriate and loan to the authority a sum not exceeding ten thousand dollars for the purposes of paying expenses of organizing and supervising the work of the authority at the beginning of its activities. The loan shall be authorized by resolution of the governing body which shall set forth the terms and time of the repayment of the loan. The loan may be appropriated out of the general funds or any sinking fund.

(7) All income, revenue, profits, and other funds received by any authority established under this section from whatever source derived, or appropriated by the city, or realized from tax receipts or comprised in the special revenue fund of the city designated for the authority or from the proceeds of bonds, or otherwise, shall be deposited with the city treasurer as ex officio treasurer of the authority without commingling the money with any other money under his or her control and disbursed by him or her by check, draft, or order only upon warrants, orders, or requisitions by the chairperson of the authority or other person authorized by the authority which shall state distinctly the purpose for which the same are drawn. A permanent record shall be kept by the authority of all warrants, orders, or requisitions so drawn, showing the date, amount, consideration, and to whom payable. When paid, the same shall be canceled and kept on file by the city treasurer. The books of any authority established under this section shall from time to time be audited upon the order of the governing body of the municipality in such manner as it may direct, and all books and records of the authority shall at all times be open to public inspection. The authority may contract with the holders of any of its bonds or notes as to collection, custody, securing investment, and payment of any money of the authority or any money held in trust or otherwise for the payment of bonds or notes or in any way to secure bonds or notes. The authority may carry out the contract notwithstanding that such contract may be inconsistent with the previous provisions of this subdivision. All banks, capital stock financial institutions, qualifying mutual financial institutions, and trust companies are hereby authorized to give security for the deposits of money of any authority established under the provisions of this section pursuant to the Public Funds Deposit Security Act. Section 77-2366 applies to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



18-2103 - Terms, defined.

18-2103. Terms, defined.

For purposes of the Community Development Law, unless the context otherwise requires:

(1) An authority means any community redevelopment authority created pursuant to section 18-2102.01 and a city or village which has created a community development agency pursuant to the provisions of section 18-2101.01 and does not include a limited community redevelopment authority;

(2) Limited community redevelopment authority means a community redevelopment authority created pursuant to section 18-2102.01 having only one single specific limited pilot project authorized;

(3) City means any city or incorporated village in the state;

(4) Public body means the state or any municipality, county, township, board, commission, authority, district, or other political subdivision or public body of the state;

(5) Governing body or local governing body means the city council, board of trustees, or other legislative body charged with governing the municipality;

(6) Mayor means the mayor of the city or chairperson of the board of trustees of the village;

(7) Clerk means the clerk of the city or village;

(8) Federal government means the United States of America, or any agency or instrumentality, corporate or otherwise, of the United States of America;

(9) Area of operation means and includes the area within the corporate limits of the city and such land outside the city as may come within the purview of sections 18-2123 and 18-2123.01;

(10) Substandard areas means an area in which there is a predominance of buildings or improvements, whether nonresidential or residential in character, which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, and crime, (which cannot be remedied through construction of prisons), and is detrimental to the public health, safety, morals, or welfare;

(11) Blighted area means an area, which (a) by reason of the presence of a substantial number of deteriorated or deteriorating structures, existence of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of the community, retards the provision of housing accommodations, or constitutes an economic or social liability and is detrimental to the public health, safety, morals, or welfare in its present condition and use and (b) in which there is at least one of the following conditions: (i) Unemployment in the designated area is at least one hundred twenty percent of the state or national average; (ii) the average age of the residential or commercial units in the area is at least forty years; (iii) more than half of the plotted and subdivided property in an area is unimproved land that has been within the city for forty years and has remained unimproved during that time; (iv) the per capita income of the area is lower than the average per capita income of the city or village in which the area is designated; or (v) the area has had either stable or decreasing population based on the last two decennial censuses. In no event shall a city of the metropolitan, primary, or first class designate more than thirty-five percent of the city as blighted, a city of the second class shall not designate an area larger than fifty percent of the city as blighted, and a village shall not designate an area larger than one hundred percent of the village as blighted;

(12) Redevelopment project means any work or undertaking in one or more community redevelopment areas: (a) To acquire substandard and blighted areas or portions thereof, including lands, structures, or improvements the acquisition of which is necessary or incidental to the proper clearance, development, or redevelopment of such substandard and blighted areas; (b) to clear any such areas by demolition or removal of existing buildings, structures, streets, utilities, or other improvements thereon and to install, construct, or reconstruct streets, utilities, parks, playgrounds, public spaces, public parking facilities, sidewalks or moving sidewalks, convention and civic centers, bus stop shelters, lighting, benches or other similar furniture, trash receptacles, shelters, skywalks and pedestrian and vehicular overpasses and underpasses, and any other necessary public improvements essential to the preparation of sites for uses in accordance with a redevelopment plan; (c) to sell, lease, or otherwise make available land in such areas for residential, recreational, commercial, industrial, or other uses, including parking or other facilities functionally related or subordinate to such uses, or for public use or to retain such land for public use, in accordance with a redevelopment plan; and may also include the preparation of the redevelopment plan, the planning, survey, and other work incident to a redevelopment project and the preparation of all plans and arrangements for carrying out a redevelopment project; (d) to dispose of all real and personal property or any interest in such property, or assets, cash, or other funds held or used in connection with residential, recreational, commercial, industrial, or other uses, including parking or other facilities functionally related or subordinate to such uses, or any public use specified in a redevelopment plan or project, except that such disposition shall be at its fair value for uses in accordance with the redevelopment plan; (e) to acquire real property in a community redevelopment area which, under the redevelopment plan, is to be repaired or rehabilitated for dwelling use or related facilities, repair or rehabilitate the structures, and resell the property; and (f) to carry out plans for a program of voluntary or compulsory repair, rehabilitation, or demolition of buildings or other improvements in accordance with the redevelopment plan;

(13) Redevelopment plan means a plan, as it exists from time to time for one or more community redevelopment areas, or for a redevelopment project, which (a) conforms to the general plan for the municipality as a whole and (b) is sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the community redevelopment area, zoning and planning changes, if any, land uses, maximum densities, and building requirements;

(14) Redeveloper means any person, partnership, or public or private corporation or agency which enters or proposes to enter into a redevelopment contract;

(15) Redevelopment contract means a contract entered into between an authority and a redeveloper for the redevelopment of an area in conformity with a redevelopment plan;

(16) Real property means all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage, or otherwise, and the indebtedness secured by such liens;

(17) Bonds means any bonds, including refunding bonds, notes, interim certificates, debentures, or other obligations issued pursuant to the Community Development Law except for bonds issued pursuant to section 18-2142.04;

(18) Obligee means any bondholder, agent, or trustee for any bondholder, or lessor demising to any authority, established pursuant to section 18-2102.01, property used in connection with a redevelopment project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with such authority;

(19) Person means any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, or body politic and includes any trustee, receiver, assignee, or other similar representative thereof;

(20) Community redevelopment area means a substandard and blighted area which the community redevelopment authority designates as appropriate for a renewal project;

(21) Redevelopment project valuation means the valuation for assessment of the taxable real property in a redevelopment project last certified for the year prior to the effective date of the provision authorized in section 18-2147;

(22) Enhanced employment area means an area not exceeding six hundred acres (a) within a community redevelopment area which is designated by an authority as eligible for the imposition of an occupation tax or (b) not within a community redevelopment area as may be designated under section 18-2142.04;

(23) Employee means a person employed at a business as a result of a redevelopment project;

(24) Employer-provided health benefit means any item paid for by the employer in total or in part that aids in the cost of health care services, including, but not limited to, health insurance, health savings accounts, and employer reimbursement of health care costs;

(25) Equivalent employees means the number of employees computed by (a) dividing the total hours to be paid in a year by (b) the product of forty times the number of weeks in a year;

(26) Business means any private business located in an enhanced employment area;

(27) New investment means the value of improvements to real estate made in an enhanced employment area by a developer or a business;

(28) Number of new employees means the number of equivalent employees that are employed at a business as a result of the redevelopment project during a year that are in excess of the number of equivalent employees during the year immediately prior to the year that a redevelopment plan is adopted; and

(29) Occupation tax means a tax imposed under section 18-2142.02.



18-2103.01 - Repealed. Laws 1969, c. 257, § 44.

18-2103.01. Repealed. Laws 1969, c. 257, § 44.



18-2103.02 - Acquisition of housing property; relocation of persons displaced.

18-2103.02. Acquisition of housing property; relocation of persons displaced.

When any property consisting of housing is acquired for redevelopment by the authority, the authority shall provide for relocation of any persons displaced as a result thereof.



18-2104 - Exercise of powers; objective.

18-2104. Exercise of powers; objective.

The governing body of a city, to the greatest extent it deems to be feasible in carrying out the provisions of sections 18-2101 to 18-2144, shall afford maximum opportunity, consistent with the sound needs of the city as a whole, to the rehabilitation or redevelopment of the community redevelopment area by private enterprises. The governing body of a city shall give consideration to this objective in exercising its powers under sections 18-2101 to 18-2144, including the formulation of a workable program, the approval of community redevelopment plans consistent with the general plan for the development of the city, the exercise of its zoning powers, the enforcement of other laws, codes, and regulations, relating to the use of land and the use and occupancy of buildings and improvements, the disposition of any property acquired, and the providing of necessary public improvements.



18-2105 - Formulation of workable program; disaster assistance; effect.

18-2105. Formulation of workable program; disaster assistance; effect.

The governing body of a city or an authority at its direction for the purposes of the Community Development Law may formulate for the entire municipality a workable program for utilizing appropriate private and public resources to eliminate or prevent the development or spread of urban blight, to encourage needed urban rehabilitation, to provide for the redevelopment of substandard and blighted areas, or to undertake such of the aforesaid activities or other feasible municipal activities as may be suitably employed to achieve the objectives of such workable program. Such workable program may include, without limitation, provision for the prevention of the spread of blight into areas of the municipality which are free from blight through diligent enforcement of housing, zoning, and occupancy controls and standards; the rehabilitation or conservation of substandard and blighted areas or portions thereof by replanning, removing congestion, providing parks, playgrounds, and other public improvements by encouraging voluntary rehabilitation and by compelling the repair and rehabilitation of deteriorated or deteriorating structures; and the clearance and redevelopment of substandard and blighted areas or portions thereof.

Notwithstanding any other provisions of the Community Development Law, where the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the Governor of the state has certified the need for disaster assistance under federal law, the local governing body may approve a redevelopment plan and a redevelopment project with respect to such area without regard to the provisions of the Community Development Law requiring a general plan for the municipality and notice and public hearing or findings other than herein set forth.

The Community Development Law gives local governing bodies the discretion to remove blighted designations as they see fit to best serve the sound needs of the community. Prime Realty Dev., Inc. v. City of Omaha, 258 Neb. 72, 602 N.W.2d 13 (1999).



18-2106 - Authority; member or employee; interest in project or property; restriction; disclosure.

18-2106. Authority; member or employee; interest in project or property; restriction; disclosure.

No member or employee of an authority shall voluntarily acquire any interest, direct or indirect, in any redevelopment project or in any property included or planned by the authority to be included in any such project, or in any contract or proposed contract in connection with any such project. Where the acquisition is not voluntary, such member or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. If any member or employee of an authority presently owns or controls or owned or controlled within the preceding two years an interest, direct or indirect, in any property included or planned by the authority to be included in any redevelopment project, he immediately shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such member or employee of an authority shall not participate in any action by the authority affecting such property.



18-2107 - Authority; powers and duties.

18-2107. Authority; powers and duties.

An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of the Community Development Law and sections 18-2147 to 18-2151, including the power:

(1) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules, and regulations not inconsistent with the Community Development Law;

(2) To prepare or cause to be prepared and recommend redevelopment plans to the governing body of the city and to undertake and carry out redevelopment projects within its area of operation;

(3) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a redevelopment project; and, notwithstanding anything to the contrary contained in the Community Development Law or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a redevelopment project, and to include in any contract let in connection with such a project provisions to fulfill such federally imposed conditions as it may deem reasonable and appropriate;

(4) Within its area of operation, to purchase, lease, obtain options upon, or acquire by gift, grant, bequest, devise, eminent domain, or otherwise any real or personal property or any interest therein, together with any improvements thereon, necessary or incidental to a redevelopment project; to hold, improve, clear, or prepare for redevelopment any such property; to sell, lease for a term not exceeding ninety-nine years, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest therein; to enter into contracts with redevelopers of property containing covenants, restrictions, and conditions regarding the use of such property for residential, commercial, industrial, or recreational purposes or for public purposes in accordance with the redevelopment plan and such other covenants, restrictions, and conditions as the authority may deem necessary to prevent a recurrence of substandard and blighted areas or to effectuate the purposes of the Community Development Law; to make any of the covenants, restrictions, or conditions of the foregoing contracts covenants running with the land and to provide appropriate remedies for any breach of any such covenants or conditions, including the right in the authority to terminate such contracts and any interest in the property created pursuant thereto; to borrow money, issue bonds, and provide security for loans or bonds; to establish a revolving loan fund; to insure or provide for the insurance of any real or personal property or the operation of the authority against any risks or hazards, including the power to pay premiums on any such insurance; to enter into any contracts necessary to effectuate the purposes of the Community Development Law; and to provide grants, loans, or other means of financing to public or private parties in order to accomplish the rehabilitation or redevelopment in accordance with a redevelopment plan. No statutory provision with respect to the acquisition, clearance, or disposition of property by other public bodies shall restrict an authority exercising powers hereunder, in such functions, unless the Legislature shall specifically so state;

(5) To invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement in property or securities in which savings banks or other banks may legally invest funds subject to their control; and to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, and such bonds redeemed or purchased shall be canceled;

(6) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, from the state, county, municipality, or other public body, or from any sources, public or private, including charitable funds, foundations, corporations, trusts, or bequests, for purposes of the Community Development Law, to give such security as may be required, and to enter into and carry out contracts in connection therewith; and notwithstanding any other provision of law, to include in any contract for financial assistance with the federal government for a redevelopment project such conditions imposed pursuant to federal law as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of the Community Development Law;

(7) Acting through one or more members of an authority or other persons designated by the authority, to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority or excused from attendance; and to make available to appropriate agencies or public officials, including those charged with the duty of abating or requiring the correction of nuisances or like conditions, demolishing unsafe or insanitary structures, or eliminating conditions of blight within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, safety, morals, or welfare;

(8) Within its area of operation, to make or have made all surveys, appraisals, studies, and plans, but not including the preparation of a general plan for the community, necessary to the carrying out of the purposes of the Community Development Law and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of such surveys, appraisals, studies, and plans;

(9) To prepare plans and provide reasonable assistance for the relocation of families, business concerns, and others displaced from a redevelopment project area to permit the carrying out of the redevelopment project to the extent essential for acquiring possession of and clearing such area or parts thereof; and to make relocation payments to or with respect to such persons for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of such payments financed by the federal government;

(10) To make such expenditures as may be necessary to carry out the purposes of the Community Development Law; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(11) To certify on or before September 20 of each year to the governing body of the city the amount of tax to be levied for the succeeding fiscal year for community redevelopment purposes, not to exceed two and six-tenths cents on each one hundred dollars upon the taxable value of the taxable property in such city, which levy is subject to allocation under section 77-3443 on and after July 1, 1998. The governing body shall levy and collect the taxes so certified at the same time and in the same manner as other city taxes are levied and collected, and the proceeds of such taxes, when due and as collected, shall be set aside and deposited in the special account or accounts in which other revenue of the authority is deposited. Such proceeds shall be employed to assist in the defraying of any expenses of redevelopment plans and projects, including the payment of principal and interest on any bonds issued to pay the costs of any such plans and projects;

(12) To exercise all or any part or combination of powers granted in this section;

(13) To plan, undertake, and carry out neighborhood development programs consisting of redevelopment project undertakings and activities in one or more community redevelopment areas which are planned and carried out on the basis of annual increments in accordance with the Community Development Law and sections 18-2145 and 18-2146 for planning and carrying out redevelopment projects;

(14) To agree with the governing body of the city for the imposition of an occupation tax for an enhanced employment area; and

(15) To demolish any structure determined by the governing body of the city to be unsafe or unfit for human occupancy in accordance with section 18-1722.01.

The taking of substandard or blighted areas by a city for redevelopment and resale in accordance with an approved redevelopment plan which is in conformity with a general plan for the municipality as a whole as provided for in these sections, is a proper public use for a municipality. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).



18-2108 - Real estate; acquisition; requirement.

18-2108. Real estate; acquisition; requirement.

An authority shall not acquire real property for a redevelopment project unless the governing body of the city in which the redevelopment project area is located has approved the redevelopment plan, as prescribed in section 18-2116.



18-2109 - Redevelopment plan; preparation; requirements.

18-2109. Redevelopment plan; preparation; requirements.

An authority shall not prepare a redevelopment plan for a redevelopment project area unless the governing body of the city in which such area is located has, by resolution adopted after a public hearing with notice provided as specified in section 18-2115, declared such area to be a substandard and blighted area in need of redevelopment. The governing body of the city shall submit the question of whether an area is substandard and blighted to the planning commission or board of the city for its review and recommendation prior to making its declaration. The planning commission or board shall submit its written recommendations within thirty days after receipt of the request. Upon receipt of the recommendations or after thirty days if no recommendation is received, the governing body may make its declaration.



18-2110 - Plan; recommendation; requirement.

18-2110. Plan; recommendation; requirement.

An authority shall not recommend a redevelopment plan to the governing body of the city in which the redevelopment project area is located until a general plan for the development of the city has been prepared.



18-2111 - Plan; who may prepare; contents.

18-2111. Plan; who may prepare; contents.

The authority may itself prepare or cause to be prepared a redevelopment plan or any person or agency, public or private, may submit such a plan to an authority. A redevelopment plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements, and the proposed land uses and building requirements in the redevelopment project area, and shall include without being limited to: (1) The boundaries of the redevelopment project area, with a map showing the existing uses and condition of the real property therein; (2) a land-use plan showing proposed uses of the area; (3) information showing the standards of population densities, land coverage, and building intensities in the area after redevelopment; (4) a statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, or building codes and ordinances; (5) a site plan of the area; and (6) a statement as to the kind and number of additional public facilities or utilities which will be required to support the new land uses in the area after redevelopment. Any redevelopment plan may include a proposal for the designation of an enhanced employment area.



18-2112 - Plan; submit to planning commission or board; recommendations.

18-2112. Plan; submit to planning commission or board; recommendations.

Prior to recommending a redevelopment plan to the governing body for approval, an authority shall submit such plan to the planning commission or board of the city in which the redevelopment project area is located for review and recommendations as to its conformity with the general plan for the development of the city as a whole. The planning commission or board shall submit its written recommendations with respect to the proposed redevelopment plan to the authority within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or board or, if no recommendations are received within such thirty days, then without such recommendations, an authority may recommend the redevelopment plan to the governing body of the city for approval.



18-2113 - Plan; considerations; cost-benefit analysis.

18-2113. Plan; considerations; cost-benefit analysis.

(1) Prior to recommending a redevelopment plan to the governing body for approval, an authority shall consider whether the proposed land uses and building requirements in the redevelopment project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted, and harmonious development of the city and its environs which will, in accordance with present and future needs, promote health, safety, morals, order, convenience, prosperity, and the general welfare, as well as efficiency and economy in the process of development, including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic, and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage, and other public utilities, schools, parks, recreational and community facilities, and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, and the prevention of the recurrence of insanitary or unsafe dwelling accommodations or conditions of blight.

(2) The authority shall conduct a cost-benefit analysis for each redevelopment project whose redevelopment plan includes the use of funds authorized by section 18-2147. In conducting the cost-benefit analysis, the authority shall use a cost-benefit model developed for use by local projects. Any cost-benefit model used by the authority shall consider and analyze the following factors:

(a) Tax shifts resulting from the approval of the use of funds pursuant to section 18-2147;

(b) Public infrastructure and community public service needs impacts and local tax impacts arising from the approval of the redevelopment project;

(c) Impacts on employers and employees of firms locating or expanding within the boundaries of the area of the redevelopment project;

(d) Impacts on other employers and employees within the city or village and the immediate area that are located outside of the boundaries of the area of the redevelopment project; and

(e) Any other impacts determined by the authority to be relevant to the consideration of costs and benefits arising from the redevelopment project.



18-2114 - Plan; recommendations to governing body; statements required.

18-2114. Plan; recommendations to governing body; statements required.

The recommendation of a redevelopment plan by an authority to the governing body shall be accompanied by the recommendations, if any, of the planning commission or board concerning the redevelopment plan; a statement of the proposed method and estimated cost of the acquisition and preparation for redevelopment of the redevelopment project area and the estimated proceeds or revenue from its disposal to redevelopers; a statement of the proposed method of financing the redevelopment project; and a statement of a feasible method proposed for the relocation of families to be displaced from the redevelopment project area.



18-2115 - Plan; public hearing; notice.

18-2115. Plan; public hearing; notice.

(1) The governing body of the city shall hold a public hearing on any redevelopment plan or substantial modification thereof recommended by the authority, after reasonable public notice thereof by publication at least once a week for two consecutive weeks in a legal newspaper of general circulation in the community, the time of the hearing to be at least ten days from the last publication. The notice shall describe the time, date, place, and purpose of the hearing and shall specifically identify the area to be redeveloped under the plan. All interested parties shall be afforded at such public hearing a reasonable opportunity to express their views respecting the proposed redevelopment plan.

(2) Except as provided in subsection (3) of this section, the governing body of the city or such other division of the city or person as the governing body shall designate shall, at least ten days prior to the public hearing required by subsection (1) of this section, mail notice of the hearing by first-class United States mail, postage prepaid, or by certified mail to all registered neighborhood associations whose area of representation is located in whole or in part within a one-mile radius of the area to be redeveloped and to the president or chairperson of the governing body of each county, school district, community college, educational service unit, and natural resources district in which the real property subject to such plan or major modification is located and whose property tax receipts would be directly affected. The notice shall set out the time, date, place, and purpose of the hearing and shall include a map of sufficient size to show the area to be redeveloped.

(3) If the planning board or planning commission of the city will conduct a public hearing on the redevelopment plan or substantial modification thereof, the governing body of the city or such other division of the city or person as the governing body shall designate shall, at least ten days prior to the public hearing, mail notice of the hearing by first-class United States mail, postage prepaid, or by certified mail to all registered neighborhood associations whose area of representation is located in whole or in part within a one-mile radius of the area to be redeveloped and to the president or chairperson of the governing body of each county, school district, community college, educational service unit, and natural resources district in which the real property subject to such plan or major modification is located and whose property tax receipts would be directly affected. The notice shall set out the time, date, place, and purpose of the hearing and shall include a map of sufficient size to show the area to be redeveloped. If the registered neighborhood association has been given notice of the public hearing to be held by the planning board or planning commission in conformity with the provisions of this subsection, the governing body or its designee shall not be required to comply with the notice requirements of subsection (2) of this section.

(4) Each neighborhood association desiring to receive notice of any hearing as provided in this section shall register with the city's planning department or, if there is no planning department, with the city clerk. The registration shall include a description of the area of representation of the association and the name and address of the individual designated by the association to receive the notice on its behalf. Registration of the neighborhood association for the purposes of this section shall be accomplished in accordance with such other rules and regulations as may be adopted and promulgated by the city.



18-2116 - Plan; approval; findings.

18-2116. Plan; approval; findings.

(1) Following such hearing, the governing body may approve a redevelopment plan if (a) it finds that the plan is feasible and in conformity with the general plan for the development of the city as a whole and the plan is in conformity with the legislative declarations and determinations set forth in the Community Development Law and (b) it finds that, if the plan uses funds authorized in section 18-2147, (i) the redevelopment project in the plan would not be economically feasible without the use of tax-increment financing, (ii) the redevelopment project would not occur in the community redevelopment area without the use of tax-increment financing, and (iii) the costs and benefits of the redevelopment project, including costs and benefits to other affected political subdivisions, the economy of the community, and the demand for public and private services have been analyzed by the governing body and have been found to be in the long-term best interest of the community impacted by the redevelopment project.

(2) In connection with the approval of any redevelopment plan which includes the designation of an enhanced employment area, the governing body may approve the redevelopment plan if it determines that any new investment within such enhanced employment area will result in at least (a) two new employees and new investment of one hundred twenty-five thousand dollars in counties with fewer than fifteen thousand inhabitants, (b) five new employees and new investment of two hundred fifty thousand dollars in counties with at least fifteen thousand inhabitants but fewer than twenty-five thousand inhabitants, (c) ten new employees and new investment of five hundred thousand dollars in counties with at least twenty-five thousand inhabitants but fewer than fifty thousand inhabitants, (d) fifteen new employees and new investment of one million dollars in counties with at least fifty thousand inhabitants but fewer than one hundred thousand inhabitants, (e) twenty new employees and new investment of one million five hundred thousand dollars in counties with at least one hundred thousand inhabitants but fewer than two hundred thousand inhabitants, (f) twenty-five new employees and new investment of two million dollars in counties with at least two hundred thousand inhabitants but fewer than four hundred thousand inhabitants, or (g) thirty new employees and new investment of three million dollars in counties with at least four hundred thousand inhabitants. Any business that has one hundred thirty-five thousand square feet or more and annual gross sales of ten million dollars or more shall provide an employer-provided health benefit of at least three thousand dollars annually to all new employees who are working thirty hours per week or more on average and have been employed at least six months. In making such determination, the governing body may rely upon written undertakings provided by any redeveloper in connection with application for approval of the redevelopment plan.



18-2117 - Plan; modification; conditions.

18-2117. Plan; modification; conditions.

A redevelopment plan which has not been approved by the governing body when recommended by the authority may again be recommended to it with any modifications deemed advisable. A redevelopment plan may be modified at any time by the authority; Provided, that if modified after the lease or sale of real property in the redevelopment project area, the modification must be consented to by the redeveloper or redevelopers of such real property or his successor, or their successors, in interest affected by the proposed modification. Where the proposed modification will substantially change the redevelopment plan as previously approved by the governing body the modification must similarly be approved by the governing body.



18-2117.01 - Plan; report to Property Tax Administrator; contents; compilation of data.

18-2117.01. Plan; report to Property Tax Administrator; contents; compilation of data.

(1) On or before December 1 each year, each city which has approved one or more redevelopment plans which are financed in whole or in part through the use of tax-increment financing as provided in section 18-2147 shall provide a report to the Property Tax Administrator on each such redevelopment plan which includes the following information:

(a) A copy of the redevelopment plan and any amendments thereto if they have not been previously filed, including the date upon which the redevelopment plan was approved, the effective date for dividing the ad valorem tax as provided to the county assessor pursuant to subsection (3) of section 18-2147, and the location and boundaries of the property in the redevelopment project; and

(b) A short narrative description of the type of development undertaken by the city or village with the financing and the type of business or commercial activity locating within the redevelopment project area as a result of the redevelopment project.

(2) The Property Tax Administrator shall compile a report for each active redevelopment project, based upon information provided by the cities pursuant to subsection (1) of this section and information reported by the county assessor or county clerk on the certificate of taxes levied pursuant to section 77-1613.01. Each report shall be electronically transmitted to the Clerk of the Legislature not later than March 1 each year. The report may include any recommendations of the Property Tax Administrator as to what other information should be included in the report from the cities so as to facilitate analysis of the uses, purposes, and effectiveness of tax-increment financing and the process for its implementation or to streamline the reporting process provided for in this section to eliminate unnecessary paperwork.



18-2118 - Real estate; sell; lease; transfer; terms.

18-2118. Real estate; sell; lease; transfer; terms.

An authority may sell, lease for a term not exceeding ninety-nine years, exchange, or otherwise transfer real property or any interest therein in a redevelopment project area to any redeveloper for residential, recreational, commercial, industrial, or other uses, including parking or other facilities functionally related or subordinate to such uses, or for public use in accordance with the redevelopment plan, subject to such covenants, conditions, and restrictions as it may deem to be in the public interest or to carry out the purposes of the Community Development Law. Such real property shall be sold, leased, or transferred at its fair value for uses in accordance with the redevelopment plan. In determining the fair value of real property for uses in accordance with the redevelopment plan, an authority shall take into account and give consideration to the uses and purposes required by such plan; the restrictions upon, and the covenants, conditions, and obligations assumed by the redeveloper of such property; the objectives of the redevelopment plan for the prevention of the recurrence of substandard and blighted areas; and such other matters as the authority shall specify as being appropriate. In fixing rentals and selling prices, an authority shall give consideration to appraisals of the property for such uses made by land experts employed by the authority.



18-2119 - Redevelopment contract proposal; notice; considerations; acceptance; disposal of real property; contract relating to real estate within an enhanced employment area; recordation.

18-2119. Redevelopment contract proposal; notice; considerations; acceptance; disposal of real property; contract relating to real estate within an enhanced employment area; recordation.

(1) An authority shall, by public notice by publication once each week for two consecutive weeks in a legal newspaper having a general circulation in the city, prior to the consideration of any redevelopment contract proposal relating to real estate owned or to be owned by the authority, invite proposals from, and make available all pertinent information to, private redevelopers or any persons interested in undertaking the redevelopment of an area, or any part thereof, which the governing body has declared to be in need of redevelopment. Such notice shall identify the area, and shall state that such further information as is available may be obtained at the office of the authority. The authority shall consider all redevelopment proposals and the financial and legal ability of the prospective redevelopers to carry out their proposals and may negotiate with any redevelopers for proposals for the purchase or lease of any real property in the redevelopment project area. The authority may accept such redevelopment contract proposal as it deems to be in the public interest and in furtherance of the purposes of the Community Development Law if the authority has, not less than thirty days prior thereto, notified the governing body in writing of its intention to accept such redevelopment contract proposal. Thereafter, the authority may execute such redevelopment contract in accordance with the provisions of section 18-2118 and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such redevelopment contract. In its discretion, the authority may, without regard to the foregoing provisions of this section, dispose of real property in a redevelopment project area to private redevelopers for redevelopment under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of section 18-2118.

(2) In the case of any real estate owned by a redeveloper, the authority may enter into a redevelopment contract providing for such undertakings as the authority shall determine appropriate. Any such redevelopment contract relating to real estate within an enhanced employment area shall include a statement of the redeveloper's consent with respect to the designation of the area as an enhanced employment area, shall be recorded with respect to the real estate owned by the redeveloper, and shall be binding upon all future owners of such real estate.



18-2120 - Project; conveyance of property for public use.

18-2120. Project; conveyance of property for public use.

In carrying out a redevelopment project, an authority may: (1) Convey to the city in which the project is located, such real property as, in accordance with the redevelopment plan, is to be laid out into streets, alleys, and public ways; (2) grant servitudes, easements, and rights-of-way, for public utilities, sewers, streets, and other similar facilities, in accordance with the redevelopment plan; and (3) convey to the municipality, county, or other appropriate public body, such real property as, in accordance with the redevelopment plan, is to be used for parks, schools, public buildings, facilities, or other public purposes.



18-2121 - Real property; temporary operation, when.

18-2121. Real property; temporary operation, when.

An authority may temporarily operate and maintain real property in a redevelopment project area pending the disposition of the property for redevelopment, without regard to the provisions of sections 18-2118 and 18-2119, for such uses and purposes as may be deemed desirable even though not in conformity with the redevelopment plan.



18-2122 - Real property; eminent domain; effect of resolution.

18-2122. Real property; eminent domain; effect of resolution.

An authority shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for a redevelopment project or for its purposes under the provisions of sections 18-2101 to 18-2144 after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

When an authority has found and determined by resolution that certain real property described therein is necessary for a redevelopment project or for its purposes under the provisions of sections 18-2101 to 18-2144, the resolution shall be conclusive evidence that the acquisition of such real property is necessary for the purposes described therein.

The taking of substandard or blighted areas by a city for redevelopment and resale in accordance with an approved redevelopment plan which is in conformity with a general plan for the municipality as a whole as provided for in these sections, is a proper public use for a municipality. Monarch Chemical Works, Inc. v. City of Omaha, 203 Neb. 33, 277 N.W.2d 423 (1979).



18-2123 - Undeveloped vacant land; land outside city; acquisition, when.

18-2123. Undeveloped vacant land; land outside city; acquisition, when.

Upon a determination, by resolution, of the governing body of the city in which such land is located, that the acquisition and development of undeveloped vacant land, not within a substandard or blighted area, is essential to the proper clearance or redevelopment of substandard or blighted areas or a necessary part of the general community redevelopment program of the city, or that the acquisition and development of land outside the city, but within a radius of three miles thereof, is necessary or convenient to the proper clearance or redevelopment of one or more substandard or blighted areas within the city or is a necessary adjunct to the general community redevelopment program of the city, the acquisition, planning, and preparation for development or disposal of such land shall constitute a redevelopment project which may be undertaken by the authority in the manner provided in the foregoing sections.



18-2123.01 - Redevelopment project with property outside corporate limits; formerly used defense site; agreement with county authorized.

18-2123.01. Redevelopment project with property outside corporate limits; formerly used defense site; agreement with county authorized.

(1) Notwithstanding any other provisions of the Community Development Law to the contrary, a city may undertake a redevelopment project that includes real property located outside the corporate limits of such city if the following requirements have been met:

(a) The real property located outside the corporate limits of the city is a formerly used defense site;

(b) The formerly used defense site is located within the same county as the city approving such redevelopment project;

(c) The formerly used defense site is located within a sanitary and improvement district;

(d) The governing body of the city approving such redevelopment project passes an ordinance stating such city's intent to annex the formerly used defense site in the future; and

(e) The redevelopment project has been consented to by any city exercising extraterritorial jurisdiction over the formerly used defense site.

(2) For purposes of this section, formerly used defense site means real property that was formerly owned by, leased to, or otherwise possessed by the United States and under the jurisdiction of the United States Secretary of Defense. Formerly used defense site does not include missile silos.

(3) The inclusion of a formerly used defense site in any redevelopment project under this section shall not result in:

(a) Any change in the service area of any electric utility or natural gas utility unless such change has been agreed to by the electric utility or natural gas utility serving the formerly used defense site at the time of approval of such redevelopment project; or

(b) Any change in the service area of any communications company as defined in section 77-2734.04 unless (i) such change has been agreed to by the communications company serving the formerly used defense site at the time of approval of such redevelopment project or (ii) such change occurs pursuant to sections 86-135 to 86-138.

(4) A city approving a redevelopment project under this section and the county in which the formerly used defense site is located may enter into an agreement pursuant to the Interlocal Cooperation Act in which the county agrees to reimburse such city for any services the city provides to the formerly used defense site after approval of the redevelopment project.



18-2124 - Bonds; issuance; sources of payment; limitations.

18-2124. Bonds; issuance; sources of payment; limitations.

An authority may issue bonds from time to time in its discretion for any of its corporate purposes, including the payment of principal and interest upon any advances for surveys and plans for redevelopment projects. An authority may also issue refunding bonds for the purpose of paying, retiring, or otherwise refinancing or in exchange for any or all of the principal or interest upon bonds previously issued by the authority. An authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable: (1) Exclusively from the income, proceeds, and revenue of the redevelopment project financed with proceeds of such bonds; (2) exclusively from the income, proceeds, and revenue of any of its redevelopment projects whether or not they are financed in whole or in part with the proceeds of such bonds; (3) exclusively from its revenue and income, including any special assessment levied pursuant to section 18-1722 and such tax revenue or receipts as may be herein authorized, including those which may be pledged under section 18-2150, and from such grants and loans as may be received; or (4) from all or part of the income, proceeds, and revenue enumerated in subdivisions (1), (2), and (3) of this section. Any such bonds may be additionally secured by a pledge of any loan, grant, or contributions, or parts thereof, from the federal government or other source or a mortgage of any redevelopment project or projects of the authority. The authority shall not pledge the credit or taxing power of the state or any political subdivision thereof, except such tax receipts as may be authorized under this section or pledged under section 18-2150, or place any lien or encumbrance on any property owned by the state, county, or city used by the authority.



18-2125 - Bonds; liability; exempt from taxation; anticipation notes; renewal notes; terms; declaration of intent.

18-2125. Bonds; liability; exempt from taxation; anticipation notes; renewal notes; terms; declaration of intent.

Neither the members of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the authority, and such bonds and obligations shall so state on their face, shall not be a debt of the city and the city shall not be liable on such bonds, except to the extent authorized by sections 18-2147 to 18-2150, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority acquired for the purposes of sections 18-2101 to 18-2144, except to the extent authorized by sections 18-2147 to 18-2150. Except to the extent otherwise authorized, the bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from all taxes. All bonds shall be general obligations of the authority issuing same and shall be payable out of any revenue, income, receipts, proceeds, or other money of the authority, except as may be otherwise provided in the instruments themselves.

An authority shall have power from time to time to issue bond anticipation notes, referred to as notes herein, and from time to time to issue renewal notes, such notes in any case to mature not later than thirty months from the date of incurring the indebtedness represented thereby in an amount not exceeding in the aggregate at any time outstanding the amount of bonds then or theretofore authorized. Payment of such notes shall be made from any money or revenue which the authority may have available for such purpose or from the proceeds of the sale of bonds of the authority, or such notes may be exchanged for a like amount of such bonds. The authority may pledge such money or revenue of the authority, subject to prior pledges thereof, if any, for the payment of such notes, and may in addition secure the notes in the same manner as herein provided for bonds. All notes shall be issued and sold in the same manner as bonds, and any authority shall have power to make contracts for the future sale from time to time of notes on terms and conditions stated in such contracts, and the authority shall have power to pay such consideration as it shall deem proper for any commitments to purchase notes and bonds in the future. Such notes shall also be collaterally secured by pledges and deposits with a bank or trust company, in trust for the payment of such notes, of bonds in an aggregate amount at least equal to the amount of such notes and, in any event, in an amount deemed by the issuing authority sufficient to provide for the payment of the notes in full at the maturity thereof. The authority may provide in the collateral agreement that the notes may be exchanged for bonds held as collateral security for the notes, or that the trustee may sell the bonds if the notes are not otherwise paid at maturity, and apply the proceeds of such sale to the payment of the notes. Such notes shall bear interest at a rate set by the authority, and shall be sold at such price as shall cause an interest cost thereon not to exceed such rate.

It is the intention hereof that any pledge of revenue, income, receipts, proceeds, or other money made by an authority for the payment of bonds or notes shall be valid and binding from the time such pledge is made; that the revenue, income, receipts, proceeds, and other money so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without the physical delivery thereof or further act, and that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



18-2126 - Bonds; terms.

18-2126. Bonds; terms.

Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture, or mortgage may provide.



18-2127 - Bonds; sale.

18-2127. Bonds; sale.

The bonds may be sold by the authority in such manner and for such price as the authority may determine, at par or above par, at private sale or at public sale after notice published prior to such sale in a legal newspaper having general circulation in the municipality, or in such other medium of publication as the authority may deem appropriate, or may be exchanged by the authority for other bonds issued by it under sections 18-2101 to 18-2144 and 18-2147 to 18-2151. Bonds which are issued under this section may be sold by the authority to the federal government at private sale at par or above par, and, in the event that less than all of the authorized principal amount of such bonds is sold by the authority to the federal government, the balance or any portion of the balance may be sold by the authority at private sale at par or above par.



18-2128 - Bonds; signatures; validity.

18-2128. Bonds; signatures; validity.

In case any of the members or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such members or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such members or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to the provisions of section 18-2124 shall be fully negotiable.



18-2129 - Bonds; actions; effect.

18-2129. Bonds; actions; effect.

In any suit, action, or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a redevelopment project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of sections 18-2101 to 18-2144.



18-2130 - Bonds; authority; powers.

18-2130. Bonds; authority; powers.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power: (1) To pledge all or any part of its gross or net rents, fees, or revenue to which its right then exists or may thereafter come into existence; (2) to mortgage all or any part of its real or personal property, then owned or thereafter acquired; (3) to covenant against pledging all or any part of its rents, fees, and revenue, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence, or against permitting or suffering any lien on such revenue or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any redevelopment project, or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it; (4) to covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed, or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof; (5) to covenant, subject to the limitations contained in the Community Development Law, as to the amount of revenue to be raised each year or other period of time by rents, fees, and other revenue, and as to the use and disposition to be made thereof; to establish or to authorize the establishment of special funds for money held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the money held in such funds; (6) to prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given; (7) to covenant as to the use, maintenance, and replacement of any or all of its real or personal property, the insurance to be carried thereon, and the use and disposition of insurance money, and to warrant its title to such property; (8) to covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of any covenants, conditions, or obligations; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived; (9) to vest in any obligees of the authority the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by the authority, to take possession of and use, operate, and manage any redevelopment project or any part thereof, title to which is in the authority, or any funds connected therewith, and to collect the rents and revenue arising therefrom and to dispose of such money in accordance with the agreement of the authority with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; (10) to pledge all of the revenue from any occupation tax received or to be received with respect to any enhanced employment area; and (11) to exercise all or any part or combination of the powers herein granted; to make such covenants, other than and in addition to the covenants herein expressly authorized, and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts, or things may not be enumerated herein.



18-2131 - Bonds; default; causes of action.

18-2131. Bonds; default; causes of action.

An authority will have power by its resolution, trust indenture, mortgage, lease, or other contract to confer upon any obligee holding or representing a specified amount in bonds, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instruments, by suit, action, or proceeding in any court of competent jurisdiction: (1) To cause possession of any redevelopment project or any part thereof, title to which is in the authority, to be surrendered to any such obligee; (2) to obtain the appointment of a receiver of any redevelopment project of said authority or any part thereof, title to which is in the authority, and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of, carry out, operate, and maintain such project or any part thereof and collect and receive all fees, rents, revenue, or other charges thereafter arising therefrom, and shall keep such money in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct; and (3) to require the authority and the members, officers, agents, and employees thereof to account as if it and they were the trustees of an express trust.



18-2132 - Repealed. Laws 2001, LB 420, § 38.

18-2132. Repealed. Laws 2001, LB 420, § 38.



18-2133 - Bonds; obligee; causes of action.

18-2133. Bonds; obligee; causes of action.

An obligee of an authority shall have the right in addition to all other rights which may be conferred upon such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action, or proceeding at law or in equity to compel said authority and the members, officers, agents, or employees thereof to perform each and every term, provision, and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements to the authority and the fulfillment of all duties imposed upon the authority by the provisions of sections 18-2101 to 18-2144; and

(2) By suit, action, or proceeding in equity to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of the authority.



18-2134 - Bonds; who may purchase.

18-2134. Bonds; who may purchase.

All public officers, municipal corporations, political subdivisions and public bodies; all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; all insurance companies, insurance associations, and other persons carrying on an insurance business; and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, money, or other funds belonging to them or within their control in any bonds or other obligations issued by an authority pursuant to sections 18-2101 to 18-2144 or by any public housing or redevelopment authority or commission, or agency or any other public body in the United States for redevelopment purposes, when such bonds and other obligations are secured by an agreement between the issuing agency and the federal government in which the issuing agency agrees to borrow from the federal government and the federal government agrees to lend to the issuing agency, prior to the maturity of such bonds or other obligations, money in an amount which, together with any other money irrevocably committed to the payment of interest on such bonds or other obligations, will suffice to pay the principal of such bonds or other obligations with interest to maturity thereon, which money under the terms of the agreement is required to be used for the purpose of paying the principal of and the interest on such bonds or other obligations at their maturity, and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in the selection of securities.



18-2135 - Federal government; contract for financial assistance; default; effect of cure.

18-2135. Federal government; contract for financial assistance; default; effect of cure.

In any contract for financial assistance with the federal government the authority may obligate itself, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government possession of or title to the redevelopment project and land therein to which such contract relates which is owned by the authority, upon the occurrence of a substantial default, as defined in such contract, with respect to the covenants or conditions to which the authority is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the redevelopment project in accordance with the terms of such contract; Provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the redevelopment project have been cured and that the redevelopment project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the redevelopment project as then constituted.



18-2136 - Property; exempt from execution.

18-2136. Property; exempt from execution.

All property including funds of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its property; Provided, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, grants, or revenue.



18-2137 - Property; exempt from taxation; payments in lieu of taxes.

18-2137. Property; exempt from taxation; payments in lieu of taxes.

The property of an authority is declared to be public property used for essential public and governmental purposes and shall be exempt from all taxes. Whenever such authority shall purchase or acquire real property pursuant to sections 18-2101 to 18-2144, the authority shall annually, so long as it shall continue to own such property, pay out of its revenue to the State of Nebraska, county, city, township, school district or other taxing subdivision in which such real property is located, in lieu of taxes, a sum equal to the amount which such state, county, city, township, school district or other taxing subdivision received from taxation from such real property during the year immediately preceding the purchase or acquisition of such real property by the authority. The county board of equalization may, in any year subsequent to the purchase or acquisition of such property by the authority, determine the amount that said authority shall pay out of its revenue to the State of Nebraska and its several governmental subdivisions in lieu of taxes, which sum shall be as justice and equity may require, notwithstanding the amount which the state and its governmental subdivisions may have received from taxation during the year immediately preceding the purchase or acquisition of such property; Provided, that with respect to any property in a redevelopment project, the tax exemption provided herein shall terminate when the authority sells, leases, or otherwise disposes of such property to a redeveloper for redevelopment. The members of the authority shall not incur any personal liability by reason of the making of such payments.



18-2138 - Public body; cooperate in planning; powers.

18-2138. Public body; cooperate in planning; powers.

In addition to any other provisions governing any public body set forth in sections 18-2101 to 18-2144 and 18-2147 to 18-2151, for the purpose of aiding and cooperating in the planning, undertaking, or carrying out of a redevelopment project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine: (1) Dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses, or any other rights or privileges therein to an authority; (2) cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in connection with a redevelopment project; (3) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places, which it is otherwise empowered to undertake; (4) plan or replan, zone or rezone any part of the public body, or make exceptions from building regulations and ordinances if such functions are of the character which the public body is otherwise empowered to perform; (5) cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes; (6) incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section; (7) do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan; (8) lend, grant, or contribute funds to an authority; (9) employ any funds belonging to or within the control of such public body, including funds derived from the sale or furnishing of property, service, or facilities to an authority, in the purchase of the bonds or other obligations of an authority and, as the holder of such bonds or other obligations, exercise the rights connected therewith; and (10) enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with an authority respecting action to be taken by such public body pursuant to any of the powers granted by the provisions of sections 18-2101 to 18-2144. If at any time title to, or possession of, any redevelopment project is held by any public body or governmental agency, other than the authority, authorized by law to engage in the undertaking, carrying out or administration of redevelopment projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.



18-2139 - Public body; sale, conveyance, lease, or agreement; how made.

18-2139. Public body; sale, conveyance, lease, or agreement; how made.

Any sale, conveyance, lease, or agreement provided for in section 18-2138 may be made by a public body without appraisal, public notice, advertisement, or public bidding.



18-2140 - Estimate of expenditures; cities; grant funds; levy taxes; issue bonds.

18-2140. Estimate of expenditures; cities; grant funds; levy taxes; issue bonds.

An authority may, at such time as it may deem necessary, file with the governing body an estimate of the amounts necessary to be appropriated by the governing body to defray the expense of the authority. The governing body of such city is hereby authorized, in its discretion, to appropriate from its general fund and to place at the disposal of the authority an amount sufficient to assist in defraying such expense. Any city located within the area of operation of an authority may grant funds to an authority for the purpose of aiding such authority in carrying out any of its powers and functions under the provisions of sections 18-2101 to 18-2144. To obtain funds for this purpose, the city may levy taxes and may issue and sell its bonds. Any bonds to be issued by the city pursuant to the provisions of this section shall be issued in the manner and within the limitations, except as otherwise provided by sections 18-2101 to 18-2144, prescribed by the laws of this state for the issuance and authorization of bonds by a city for any public purpose.



18-2141 - Instrument of conveyance; execution; effect.

18-2141. Instrument of conveyance; execution; effect.

Any instrument executed by an authority and purporting to convey any right, title, or interest in any property under sections 18-2101 to 18-2144 shall be conclusive evidence of compliance with the provisions of sections 18-2101 to 18-2144 insofar as title or other interest of any bona fide purchasers, lessees, or other transferees of such property is concerned.



18-2142 - Repealed. Laws 1997, LB 875, § 21.

18-2142. Repealed. Laws 1997, LB 875, § 21.



18-2142.01 - Validity and enforceability of bonds and agreements; presumption.

18-2142.01. Validity and enforceability of bonds and agreements; presumption.

(1) In any suit, action, or proceeding involving the validity or enforceability of any bond of a city, village, or authority or the security therefor brought after the lapse of thirty days after the issuance of such bonds has been authorized, any such bond reciting in substance that it has been authorized by the city, village, or authority to aid in financing a redevelopment project shall be conclusively deemed to have been authorized for such purpose and such redevelopment project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of the Community Development Law and sections 18-2145 to 18-2154.

(2) In any suit, action, or proceeding involving the validity or enforceability of any agreement of a city, village, or authority brought after the lapse of thirty days after the agreement has been formally entered into, any such agreement reciting in substance that it has been entered into by the city, village, or authority to provide financing for an approved redevelopment project shall be conclusively deemed to have been entered into for such purpose and such project shall be conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of the Community Development Law and sections 18-2145 to 18-2154.

Subsection (2) of this section requires that a party wishing to challenge a contract that provides financing for an approved redevelopment project initiate any suit, action, or challenge within 30 days of the party's formally entering into the contract; after 30 days, the project shall be conclusively deemed to have complied with Nebraska's community development laws. Community Dev. Agency v. PRP Holdings, 277 Neb. 1015, 767 N.W.2d 68 (2009).



18-2142.02 - Enhanced employment area; redevelopment project; levy of general business occupation tax authorized; governing body; powers.

18-2142.02. Enhanced employment area; redevelopment project; levy of general business occupation tax authorized; governing body; powers.

A city may levy a general business occupation tax upon the businesses and users of space within an enhanced employment area for the purpose of paying all or any part of the costs and expenses of any redevelopment project within such enhanced employment area. For purposes of the tax imposed under this section, the governing body may make a reasonable classification of businesses, users of space, or kinds of transactions. The collection of a tax imposed pursuant to this section shall be made and enforced in such a manner as the governing body shall by ordinance determine to produce the required revenue. The governing body may provide that failure to pay the tax imposed pursuant to this section shall constitute a violation of the ordinance and subject the violator to a fine or other punishment as provided by ordinance. Any such occupation tax agreed to by the authority and the city shall remain in effect so long as the authority has bonds outstanding which have been issued stating such occupation tax as an available source for payment.



18-2142.03 - Enhanced employment area; use of eminent domain prohibited.

18-2142.03. Enhanced employment area; use of eminent domain prohibited.

Eminent domain shall not be used to acquire property that will be transferred to a private party in the enhanced employment area.



18-2142.04 - Enhanced employment area; authorized work within area; levy of general business occupation tax authorized; governing body; powers; revenue bonds authorized; terms and conditions.

18-2142.04. Enhanced employment area; authorized work within area; levy of general business occupation tax authorized; governing body; powers; revenue bonds authorized; terms and conditions.

(1) For purposes of this section:

(a) Authorized work means the performance of any one or more of the following purposes within an enhanced employment area designated pursuant to this section:

(i) The acquisition, construction, maintenance, and operation of public offstreet parking facilities for the benefit of the enhanced employment area;

(ii) Improvement of any public place or facility in the enhanced employment area, including landscaping, physical improvements for decoration or security purposes, and plantings;

(iii) Construction or installation of pedestrian shopping malls or plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, and pedestrian and vehicular overpasses and underpasses, and any useful or necessary public improvements;

(iv) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement, in the enhanced employment area;

(v) Creation and implementation of a plan for improving the general architectural design of public areas in the enhanced employment area;

(vi) The development of any public activities and promotion of public events, including the management, promotion, and advocacy of retail trade activities or other promotional activities, in the enhanced employment area;

(vii) Maintenance, repair, and reconstruction of any improvements or facilities authorized by the Community Development Law;

(viii) Any other project or undertaking for the betterment of the public facilities in the enhanced employment area, whether the project is capital or noncapital in nature;

(ix) Enforcement of parking regulations and the provision of security within the enhanced employment area; or

(x) Employing or contracting for personnel, including administrators for any improvement program under the Community Development Law, and providing for any service as may be necessary or proper to carry out the purposes of the Community Development Law;

(b) Employee means a person employed at a business located within an enhanced employment area; and

(c) Number of new employees means the number of equivalent employees that are employed at a business located within an enhanced employment area designated pursuant to this section during a year that are in excess of the number of equivalent employees during the year immediately prior to the year the enhanced employment area was designated pursuant to this section.

(2) If an area is not blighted or substandard, a city may designate an area as an enhanced employment area if the governing body determines that new investment within such enhanced employment area will result in at least (a) two new employees and new investment of one hundred twenty-five thousand dollars in counties with fewer than fifteen thousand inhabitants, (b) five new employees and new investment of two hundred fifty thousand dollars in counties with at least fifteen thousand inhabitants but fewer than twenty-five thousand inhabitants, (c) ten new employees and new investment of five hundred thousand dollars in counties with at least twenty-five thousand inhabitants but fewer than fifty thousand inhabitants, (d) fifteen new employees and new investment of one million dollars in counties with at least fifty thousand inhabitants but fewer than one hundred thousand inhabitants, (e) twenty new employees and new investment of one million five hundred thousand dollars in counties with at least one hundred thousand inhabitants but fewer than two hundred thousand inhabitants, (f) twenty-five new employees and new investment of two million dollars in counties with at least two hundred thousand inhabitants but fewer than four hundred thousand inhabitants, or (g) thirty new employees and new investment of three million dollars in counties with at least four hundred thousand inhabitants. Any business that has one hundred thirty-five thousand square feet or more and annual gross sales of ten million dollars or more shall provide an employer-provided health benefit of at least three thousand dollars annually to all new employees who are working thirty hours per week or more on average and have been employed at least six months. In making such determination, the governing body may rely upon written undertakings provided by any owner of property within such area.

(3) Upon designation of an enhanced employment area under this section, a city may levy a general business occupation tax upon the businesses and users of space within such enhanced employment area for the purpose of paying all or any part of the costs and expenses of authorized work within such enhanced employment area. For purposes of the tax imposed under this section, the governing body may make a reasonable classification of businesses, users of space, or kinds of transactions. The collection of a tax imposed pursuant to this section shall be made and enforced in such a manner as the governing body shall by ordinance determine to produce the required revenue. The governing body may provide that failure to pay the tax imposed pursuant to this section shall constitute a violation of the ordinance and subject the violator to a fine or other punishment as provided by ordinance. Any occupation tax levied by the city under this section shall remain in effect so long as the city has bonds outstanding which have been issued under the authority of this section and are secured by such occupation tax or that state such occupation tax as an available source for payment. The total amount of occupation taxes levied shall not exceed the total costs and expenses of the authorized work including the total debt service requirements of any bonds the proceeds of which are expended for or allocated to such authorized work. The assessments or taxes levied must be specified by ordinance and the proceeds shall not be used for any purpose other than the making of such improvements and for the repayment of bonds issued in whole or in part for the financing of such improvements. The authority to levy the general business occupation tax contained in this section and the authority to issue bonds secured by or payable from such occupation tax shall be independent of and separate from any occupation tax referenced in section 18-2103.

(4) A city may issue revenue bonds for the purpose of defraying the cost of authorized work and to secure the payment of such bonds with the occupation tax revenue described in this section. Such revenue bonds may be issued in one or more series or issues where deemed advisable, and each such series or issue may contain different maturity dates, interest rates, priorities on revenue available for payment of such bonds and priorities on securities available for guaranteeing payment thereof, and such other differing terms and conditions as are deemed necessary. The following shall apply to any such bonds:

(a) Such bonds shall be limited obligations of the city. Bonds and interest on such bonds, issued under the authority of this section, shall not constitute nor give rise to a pecuniary liability of the city or a charge against its general credit or taxing powers. Such limitation shall be plainly stated upon the face of each of such bonds;

(b) Such bonds may (i) be executed and delivered at any time and from time to time, (ii) be in such form and denominations, (iii) be of such tenor, (iv) be payable in such installments and at such time or times not exceeding twenty years from their date, (v) be payable at such place or places, (vi) bear interest at such rate or rates, payable at such place or places, and evidenced in such manner, (vii) be redeemable prior to maturity, with or without premium, and (viii) contain such provisions as shall be deemed in the best interest of the city and provided for in the proceedings of the governing body under which the bonds shall be authorized to be issued;

(c) The authorization, terms, issuance, execution, or delivery of such bonds shall not be subject to sections 10-101 to 10-126; and

(d) Such bonds may be sold at public or private sale in such manner and at such time or times as may be determined by the governing body to be most advantageous. The city may pay all expenses, premiums, and commissions which the governing body may deem necessary or advantageous in connection with the authorization, sale, and issuance thereof from the proceeds or the sale of the bonds or from the revenue of the occupation tax described in this section.



18-2143 - Sections, how construed.

18-2143. Sections, how construed.

The powers conferred by sections 18-2101 to 18-2144 shall be in addition and supplemental to the powers conferred by any other law and shall be independent of and in addition to any other provision of the laws of the State of Nebraska with reference to the matters covered hereby and shall be considered as a complete and independent act and not as amendatory of or limited by any other provision of the laws of the State of Nebraska. Notwithstanding any other evidence of legislative intent, it is hereby declared to be the controlling legislative intent that if any provision of sections 18-2101 to 18-2144, or the application thereof to any person or circumstances is held unconstitutional or invalid, it shall not affect the other provisions of sections 18-2101 to 18-2144 or the application of such provision to other persons or circumstances. The provisions of sections 18-2101 to 18-2144 and all grants of power, authority, rights or discretion herein made to a city and to an authority created under the provisions hereof shall be liberally construed, and all incidental powers necessary to carry into effect the provisions of such sections are hereby expressly granted to and conferred upon a city or an authority created pursuant hereto.



18-2144 - Sections; controlling over other laws and city charters.

18-2144. Sections; controlling over other laws and city charters.

Sections 18-2101 to 18-2144 shall be full authority for the creation of a community redevelopment authority by a city or village, and for the exercise of the powers therein granted to a city or village and to such authority, and shall also be full authority for the creation of a community development agency by a city or village, and for the exercise of the powers therein granted to a city or village for such purpose, and no action, proceeding, or election shall be required prior to the creation of a community redevelopment authority or community development agency hereunder or to authorize the exercise of any of the powers granted in such sections, except as specifically provided in such sections, any provision of law or of any city charter or village law to the contrary notwithstanding.

No proceedings for the issuance of bonds of an authority or of a city or village for its community development agency shall be required other than those required by the provisions of sections 18-2101 to 18-2144; and the provisions of all other laws and city charters, if any, relative to the terms and conditions for the issuance, payment, redemption, registration, sale or delivery of bonds of public bodies, corporations, or political subdivisions of this state shall not be applicable to bonds issued by an authority pursuant to sections 18-2101 to 18-2144.

Insofar as the provisions of sections 18-2101 to 18-2144 are inconsistent with the provisions of any other law or of any city charter, if any, the provisions of sections 18-2101 to 18-2144 shall be controlling.



18-2145 - Limited community redevelopment authority; laws applicable.

18-2145. Limited community redevelopment authority; laws applicable.

The provisions of sections 18-2101 to 18-2144 not in conflict with sections 18-2102.01, 18-2103, 18-2107, 18-2145, and 18-2146 and necessary or convenient to carry out the powers expressly conferred or the intent and purpose of sections 18-2102.01, 18-2103, 18-2107, 18-2145, and 18-2146 shall apply to the limited community redevelopment authority hereby authorized.



18-2146 - Minimum standards housing ordinance; adopt, when.

18-2146. Minimum standards housing ordinance; adopt, when.

Each city and village shall adopt a minimum standards housing ordinance if such city or village has completed an approved workable program or is in the process of the preparation of such a program.



18-2147 - Ad valorem tax; division authorized; limitation; fifteen-year period.

18-2147. Ad valorem tax; division authorized; limitation; fifteen-year period.

(1) Any redevelopment plan as originally approved or as later modified pursuant to section 18-2117 may contain a provision that any ad valorem tax levied upon real property, or any portion thereof, in a redevelopment project for the benefit of any public body shall be divided, for a period not to exceed fifteen years after the effective date as identified in the project redevelopment contract or in the resolution of the authority authorizing the issuance of bonds pursuant to section 18-2124, as follows:

(a) That portion of the ad valorem tax which is produced by the levy at the rate fixed each year by or for each such public body upon the redevelopment project valuation shall be paid into the funds of each such public body in the same proportion as are all other taxes collected by or for the body. When there is not a redevelopment project valuation on a parcel or parcels, the county assessor shall determine the redevelopment project valuation based upon the fair market valuation of the parcel or parcels as of January 1 of the year prior to the year that the ad valorem taxes are to be divided. The county assessor shall provide written notice of the redevelopment project valuation to the authority as defined in section 18-2103 and the owner. The authority or owner may protest the valuation to the county board of equalization within thirty days after the date of the valuation notice. All provisions of section 77-1502 except dates for filing of a protest, the period for hearing protests, and the date for mailing notice of the county board of equalization's decision are applicable to any protest filed pursuant to this section. The county board of equalization shall decide any protest filed pursuant to this section within thirty days after the filing of the protest. The county clerk shall mail a copy of the decision made by the county board of equalization on protests pursuant to this section to the authority or owner within seven days after the board's decision. Any decision of the county board of equalization may be appealed to the Tax Equalization and Review Commission, in accordance with section 77-5013, within thirty days after the date of the decision;

(b) That portion of the ad valorem tax on real property, as provided in the redevelopment contract or bond resolution, in the redevelopment project in excess of such amount, if any, shall be allocated to and, when collected, paid into a special fund of the authority to be used solely to pay the principal of, the interest on, and any premiums due in connection with the bonds of, loans, notes, or advances of money to, or indebtedness incurred by, whether funded, refunded, assumed, or otherwise, such authority for financing or refinancing, in whole or in part, the redevelopment project. When such bonds, loans, notes, advances of money, or indebtedness, including interest and premiums due, have been paid, the authority shall so notify the county assessor and county treasurer and all ad valorem taxes upon taxable real property in such a redevelopment project shall be paid into the funds of the respective public bodies; and

(c) Any interest and penalties due for delinquent taxes shall be paid into the funds of each public body in the same proportion as are all other taxes collected by or for the public body.

(2) The effective date of a provision dividing ad valorem taxes as provided in subsection (1) of this section shall not occur until such time as the real property in the redevelopment project is within the corporate boundaries of the city. This subsection shall not apply to a redevelopment project involving a formerly used defense site as authorized in section 18-2123.01.

(3) Beginning August 1, 2006, all notices of the provision for dividing ad valorem taxes shall be sent by the authority to the county assessor on forms prescribed by the Property Tax Administrator. The notice shall be sent to the county assessor on or before August 1 of the year of the effective date of the provision. Failure to satisfy the notice requirement of this section shall result in the taxes, for all taxable years affected by the failure to give notice of the effective date of the provision, remaining undivided and being paid into the funds for each public body receiving property taxes generated by the property in the redevelopment project. However, the redevelopment project valuation for the remaining division of ad valorem taxes in accordance with subdivisions (1)(a) and (b) of this section shall be the last certified valuation for the taxable year prior to the effective date of the provision to divide the taxes for the remaining portion of the fifteen-year period pursuant to subsection (1) of this section.



18-2147.01 - Cost-benefit analysis; reimbursement.

18-2147.01. Cost-benefit analysis; reimbursement.

The Department of Economic Development shall, to the extent that funds are appropriated for such purpose, reimburse applying cities or villages for the fees paid by such cities or villages for the use of the cost-benefit analysis model, developed and approved by the Legislature, for projects using funds authorized by section 18-2147.



18-2148 - Project valuation; county assessor; duties.

18-2148. Project valuation; county assessor; duties.

Commencing on the effective date of the provision outlined in section 18-2147, the county assessor, or county clerk where he or she is ex officio county assessor, of the county in which the redevelopment project is located, shall transmit to an authority and the county treasurer, upon request of the authority, the redevelopment project valuation and shall annually certify, on or before August 20, to the authority and the county treasurer the current valuation for assessment of taxable real property in the redevelopment project. The county assessor shall undertake, upon request of an authority, an investigation, examination, and inspection of the taxable real property in the redevelopment project and shall reaffirm or revalue the current value for assessment of such property in accordance with the findings of such investigation, examination, and inspection.

A mandamus action is an appropriate remedy for a redevelopment authority that believes that a county assessor has not complied with his or her duty under this section to transmit a redevelopment project valuation. Community Redev. Auth. v. Gizinski, 16 Neb. App. 504, 745 N.W.2d 616 (2008).



18-2149 - Project valuation; how treated.

18-2149. Project valuation; how treated.

In each year after the determination of a redevelopment project valuation as outlined in section 18-2148, the county assessor and the county board of equalization shall include no more than the redevelopment project valuation of the taxable real property in the redevelopment project in the assessed valuation upon which is computed the tax rates levied by any public body on such project. In each year for which the current assessed valuation on taxable real property in the redevelopment project exceeds the redevelopment project valuation, the county treasurer shall remit to the authority, instead of to any public body, that proportion of all ad valorem taxes on real property paid that year on the redevelopment project which such excess valuation bears to the current assessed valuation.

If the current assessed valuation on taxable real property in the redevelopment project is less than the redevelopment project valuation, the current assessed valuation shall be the value assessable to the public bodies for the current year and there will be no excess valuation or tax proceeds available to the redevelopment project. The redevelopment project valuation shall be reinstated when the current assessed valuation on taxable real property in the redevelopment project is equal to or greater than the redevelopment project valuation.



18-2150 - Financing; pledge of taxes.

18-2150. Financing; pledge of taxes.

In the proceedings for the issuance of bonds, the making of loans or advances of money, or the incurring of any indebtedness, whether funded, refunded, assumed, or otherwise, by an authority to finance or refinance, in whole or in part, a redevelopment project, the portion of taxes mentioned in subdivision (1)(b) of section 18-2147 shall be pledged for the payment of the principal of, premium, if any, and interest on such bonds, loans, notes, advances, or indebtedness.



18-2151 - Redeveloper; penal bond; when required; purpose.

18-2151. Redeveloper; penal bond; when required; purpose.

Any redeveloper entering into a contract with an authority for the undertaking of a redevelopment project pursuant to a redevelopment plan which contains the provision outlined in section 18-2147 shall be required before commencing work to execute, in addition to all bonds that may be required, a penal bond with good and sufficient surety to be approved by an authority, conditioned that such contractor shall at all times promptly make payments of all amounts lawfully due to all persons supplying or furnishing the contractor or his or her subcontractors with labor or materials performed or used in the prosecution of the work provided for in such contract, and will indemnify and save harmless the authority to the extent any payments in connection with the carrying out of such contracts which an authority may be required to make under the law.



18-2152 - Repealed. Laws 1988, LB 809, § 1.

18-2152. Repealed. Laws 1988, LB 809, § 1.



18-2153 - Sections, how construed.

18-2153. Sections, how construed.

The powers conferred by sections 18-2147 to 18-2153 shall be in addition and supplemental to the powers conferred by the Community Development Law and by any other law and shall be independent of and in addition to any other provision of the laws of the State of Nebraska with reference to the matters covered hereby. The provisions of such sections and all grants of power, authority, rights, or discretion to a city or village and to an authority created under the Community Development Law shall be liberally construed, and all incidental powers necessary to carry into effect such sections are hereby expressly granted to and conferred upon a city or village or an authority created pursuant to the Community Development Law.



18-2154 - Authority; relocate individuals and businesses; replace housing units.

18-2154. Authority; relocate individuals and businesses; replace housing units.

A redevelopment authority shall relocate or provide assistance in the relocation of individuals, families, and businesses occupying premises acquired for a redevelopment project pursuant to the procedures described in the Relocation Assistance Act. In the event any housing units are eliminated by a redevelopment project, the redevelopment plan for any such project shall include plans for equivalent replacement housing units elsewhere in the community.



18-2201 - Legislative declaration; regulatory powers.

18-2201. Legislative declaration; regulatory powers.

The furnishing of community antenna television service is hereby declared to be a business affected with such a public interest that it must be regulated locally. All municipalities in Nebraska are hereby authorized and empowered, by ordinance, to regulate, to prohibit, and to consent to the construction, installation, operation, and maintenance within their corporate limits of all persons or entities furnishing community antenna television service. All municipalities, acting through the mayor and council or board of trustees, shall have power to require every individual or entity offering such service, subject to reasonable rules and regulations, to furnish any person applying therefor along the lines of its wires, cables or other conduits, with television and radio service. The mayor and council or board of trustees shall have power to prescribe reasonable quality standards for such service and shall regulate rate increases so as to provide reasonable and compensatory rents or rates for such service including installation charges. In the regulation of rate increases the procedure provided in section 18-2206 shall be used in any franchise granted or renewed after May 23, 1979. Such person or entity furnishing community antenna television service shall be required to carry all broadcast signals as prescribed by franchise and permitted to be carried by Federal Communications Commission regulations during the full period of the broadcast day of its stations.

Any statutory authority the district court might have to review rates under this section is limited only to the matter of rate increases. Plaintiff whose suit is addressed to rates as initially set rather than to an increase thereof has not stated a cause of action under this section. Bard v. Cox Cable of Omaha, Inc., 226 Neb. 880, 416 N.W.2d 4 (1987).

A merely prospective cable television customer has no standing as a ratepayer to seek to void a franchise because of excessive rates, and any complaint about the rates themselves must first be directed to the ratesetting body. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).



18-2202 - Franchise; required; validity.

18-2202. Franchise; required; validity.

It shall be unlawful for any person, firm, or corporation to construct, install, operate, or maintain in or along the streets, alleys, and public ways, or elsewhere within the corporate limits of any municipality, a community antenna television service without first obtaining, from such municipality involved, a franchise authorizing the same; and the governing bodies of such municipalities are hereby authorized to grant such a franchise and such franchise shall be effective and binding without submission to the electors and approval by a majority vote thereof, notwithstanding any other law or home rule charter, for a term of not to exceed twenty-five years upon such reasonable conditions as the circumstances may require.

Regulation of community antenna television service is a matter of statewide concern, so that this section, allowing approval of a franchise without a vote of the electorate, takes precedence over a home rule charter provision to the contrary. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).



18-2203 - Underground cables and equipment; map required.

18-2203. Underground cables and equipment; map required.

Municipalities may by ordinance require the filing with the city or village clerk by the person, firm, or corporation constructing, installing, operating, or maintaining such community antenna television service of a proper map showing the exact location of all underground cables and equipment, together with a statement showing the exact nature of the same.



18-2204 - Annual occupation tax; levy; when due.

18-2204. Annual occupation tax; levy; when due.

Municipalities may, by appropriate ordinance, levy an annual occupation tax against any person, firm, or corporation now maintaining and operating any community antenna television service within its boundaries; and may levy an annual occupation tax against any persons, firms, or corporations hereafter constructing, installing, operating, or maintaining such community antenna television service. Any such occupation tax so levied shall be due and payable on May 1 of each year to the treasurer of such city or village.

The power granted by this section to the city to levy by ordinance an occupation tax upon community antenna television service is a special statute which takes precedence over the general provisions of section 14-811 requiring submission of franchise annuity or royalty to the electorate. Hall v. Cox Cable of Omaha, Inc., 212 Neb. 887, 327 N.W.2d 595 (1982).



18-2205 - Violation; notice; penalty.

18-2205. Violation; notice; penalty.

In the event of violation of any franchise provision or the provisions of sections 18-2201 to 18-2205 by any duly franchised person or entity furnishing community antenna television service, the municipality having granted such franchise shall immediately serve notice of such violation upon the franchise holder with directions to correct such violation within ninety days or show cause why such violation should not be corrected at a public hearing held in conjunction with the next regularly scheduled meeting of the franchising body. Continued violation of sections 18-2201 to 18-2205 may be enjoined by the district court. Any person who willfully violates any provision of sections 18-2201 to 18-2205 or of any local franchise ordinance shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than five hundred dollars.



18-2206 - Rate increase; approval; procedure.

18-2206. Rate increase; approval; procedure.

(1) Approval of a rate increase for a person or entity furnishing community antenna television service shall be required and shall be made by the council or board of trustees which granted the franchise to such person or entity. Such approval shall be made by ordinance or resolution.

(2) Prior to voting on a rate increase the council or board of trustees shall hold at least two public meetings at which the ratepayers and the franchisee may comment on the programming content and rates of such franchisee.

(3) At least thirty days prior to the first public meeting held to examine programming content and rates, each ratepayer or subscriber shall be notified by a billing statement or other written notice when and where such public meeting shall be held. Such notice shall also provide information as to what rates are proposed by the franchisee for consideration by the council or board of trustees.



18-2301 - Terms, defined.

18-2301. Terms, defined.

As used in sections 18-2301 to 18-2315, unless the context otherwise requires:

(1) Air conditioning air distribution shall mean the control of any one or more of the following factors affecting both physical and chemical conditions of the atmosphere within a structure: Temperature, humidity, movement and purity;

(2) Furnace shall mean a self-contained, flue-connected or vented, appliance intended primarily to supply heated air through ducts to spaces remote from or adjacent to the appliance location as well as to the space in which it is located;

(3) Contractor shall mean a holder of a valid certificate of competency for air conditioning air distribution;

(4) Ventilating system shall mean each process of removing air by natural gravity exhauster or mechanical exhaust fan from any space; and

(5) Kitchen exhaust system shall mean a duct system or air passageway for removal of kitchen air contaminates by mechanical means.



18-2302 - Board for examination of contractors; membership; duties.

18-2302. Board for examination of contractors; membership; duties.

In any city or village, there may be a board for the examination of air conditioning air distribution contractors for the issuance of certificates of competency and for such other duties and responsibilities as may be prescribed by sections 18-2301 to 18-2315. Such board shall consist of not more than five members all of whom shall be appointed by the mayor, the chairman of the board of trustees, or the city manager with the approval of the city council. All vacancies occurring on the board by reason of death, disability or inability of a member to serve shall be filled in the same manner as the original appointment. The qualifications for members of the board may be prescribed by the city council or in the case of a village, by the board of trustees.



18-2303 - Officers; secretary; duties.

18-2303. Officers; secretary; duties.

The persons who compose the air conditioning air distribution board shall, within ten days after their appointments, meet in their respective city or village building or place designated by the city council, city manager or chairman and board of trustees and organize by the selection of one of their members as chairman, one as vice-chairman, and one as secretary. It shall be the duty of the secretary to keep full, true and correct minutes and records of all meetings, applications for examinations, examinations given and results thereof, and certificates issued, which records shall be open for free inspection by all persons during business hours.



18-2304 - Members; terms; compensation.

18-2304. Members; terms; compensation.

The appointment of the air conditioning air distribution board shall be for staggered terms of three years as provided by the city council or board of trustees of the respective city or village with the appointments to be made in December of each year. Compensation shall be determined by the city council or chairman and board of trustees.



18-2305 - Meetings; certificates of competency; examination; rules.

18-2305. Meetings; certificates of competency; examination; rules.

The air conditioning air distribution board shall meet at least once a month at a fixed time as determined by the city council or chairman and board of trustees. The board shall adopt rules for the examination at such times and places of all persons who desire a certificate of competency to engage in the business of designing, installing, altering, repairing, cleaning or adding to any air conditioning air distribution system, furnace, restaurant appliance hood and duct system or other exhaust or intake ventilating system within the city or village and also within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class.



18-2306 - Rules and regulations; approval; plans and specifications; approval.

18-2306. Rules and regulations; approval; plans and specifications; approval.

The air conditioning air distribution board, subject to the approval of the city council or board of trustees, may adopt rules and regulations, not inconsistent with the laws of the state or the ordinances of the city or village, for the designing, installing, altering, inspecting or repairing of an air conditioning air distribution and ventilating system placed in or in connection with any building in such city or village or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class describing the kind and size of materials to be used in such systems and the manner in which such work shall be done. All plans and specifications for any such system to be placed in a building shall be first submitted to the board or other body designated by the council or chairman and board of trustees for its approval before it shall be installed.



18-2307 - Contractor; certificate of competency; application; examination; issuance.

18-2307. Contractor; certificate of competency; application; examination; issuance.

Any person desiring to engage in business as an air conditioning air distribution contractor in a city or village which has established an air conditioning air distribution board or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class if it has such a board, shall secure a certificate of competency; and any person desiring to engage in the business, or to proceed to install, alter, repair, clean, or add to or change in any manner any air conditioning air distribution system or any furnace, restaurant appliance hood and duct system, or other exhaust or intake ventilating system within such city or village or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class shall be the holder of a certificate of competency or in the direct employ of a person, firm, or corporation holding such certificate.

The board shall, upon written application, examine the applicant at its next meeting or at an adjourned meeting as to his or her practical and theoretical knowledge of the designing and installing of residential, commercial, and industrial air conditioning air distribution and ventilating systems and if found competent deliver to the applicant a certificate of competency. If the applicant is an individual, the application for a certificate of competency shall include the applicant's social security number.



18-2308 - Sections; exemptions.

18-2308. Sections; exemptions.

Nothing contained in sections 18-2301 to 18-2315 shall be construed to prohibit a homeowner from personally performing air conditioning air distribution work on the property in which he resides and he will not be required to have a certificate of competency to do such work, but the work must conform to the rules and regulations set forth by the city council or chairman and board of trustees for such work as provided by the provisions of sections 18-2301 to 18-2315.



18-2309 - Certificate of competency; applicant; bond; conditions.

18-2309. Certificate of competency; applicant; bond; conditions.

All applicants who have successfully passed the examination may, prior to receiving a certificate of competency, be required by the air conditioning air distribution board to furnish a corporate surety bond in the penal sum of not more than ten thousand dollars conditioned that the applicant shall, in all material by him furnished and in all work by him done and performed within the city or village or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class, in installing, altering and repairing any air conditioning air distribution system or ventilating system, strictly comply with all regulations of the board and ordinances of the city or village related thereto.



18-2310 - Certificate of competency; renewal; examination; when.

18-2310. Certificate of competency; renewal; examination; when.

All original certificates of competency may be renewed and all renewed certificates of competency may be renewed by the board before the dates of their expiration. Such renewal certificates shall be granted without a reexamination upon the written application of the certificate holder filed with the board and showing that his purposes and condition remain unchanged unless it is made to appear by affidavit before the board that the certificate holder is no longer competent or entitled to such renewal certificate, in which event the renewal certificate shall not be granted until the applicant has undergone the examination required by section 18-2307.



18-2311 - Certificate of competency; term; revocation.

18-2311. Certificate of competency; term; revocation.

All original and renewal certificates shall be good for one year from their dates but any certificate may be revoked by the board at any time after a hearing upon sufficient notice after sworn charges are filed with the board showing the holder of the certificate to be then incompetent, guilty of willful breach of the rules, regulations or requirements of the board, or of the laws or ordinances relating thereto, or of other causes sufficient for the revocation of the certificate as determined by the city council or chairman and board of trustees of each city or village of which charges and hearing the holder of such certificate shall have written notice.



18-2312 - Certificate of competency; requirement.

18-2312. Certificate of competency; requirement.

It shall be unlawful for any person to engage in business as an air conditioning air distribution contractor or to engage in the business of installing, altering, repairing, cleaning, adding to or changing in any manner any air conditioning air distribution system or any furnace, restaurant appliance hood or its duct system or any other exhaust or intake ventilating system within a city or village having an air conditioning air distribution board or within the area of zoning jurisdiction outside the corporate limits of cities of the metropolitan class having such a board unless he holds a certificate or is employed by a person, firm, or corporation holding such a certificate.



18-2313 - Certificate of competency; permit; fees.

18-2313. Certificate of competency; permit; fees.

Fees for the original certificates, renewal certificates and permits shall be fixed by the city council or chairman and board of trustees of each city or village having an air conditioning air distribution board. The fee for the original or renewal certificate shall in no event be more than fifty dollars.



18-2314 - Inspectors; employment authorized; noncomplying system; correction or removal.

18-2314. Inspectors; employment authorized; noncomplying system; correction or removal.

Any city or village having an air conditioning air distribution board shall be authorized to employ inspectors who shall inspect all parts of any air conditioning air distribution system or ventilating or exhaust system in process of construction, alteration or repair within the respective jurisdiction of such city or village. Any such system found not to comply with the regulations of the board or ordinances of the city or village shall be reported to the board and if not corrected in accordance with requirements of the rules and regulations of the board and ordinances of the city or village shall be removed, if, after notice to the owner or contractor or certificate holder doing the work, the board shall find the work or any part thereof to be defective or not in compliance with such rules and regulations or ordinances.



18-2315 - Violations; penalties.

18-2315. Violations; penalties.

Any person violating any of the provisions of sections 18-2301 to 18-2315 or of any lawful ordinance shall be deemed guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than five hundred dollars, or be imprisoned not more than six months, or be both so fined and imprisoned, and as a part of such punishment their license may be revoked.



18-2401 - Act, how cited.

18-2401. Act, how cited.

Sections 18-2401 to 18-2485 shall be known and may be cited as the Municipal Cooperative Financing Act.



18-2402 - Legislative declarations.

18-2402. Legislative declarations.

It is declared that cooperative action by cities and villages of this state in the fields of the supplying, treatment, and distribution of water, the generation, transmission, and distribution of electric power and energy, and the collection, treatment, and disposal of sewerage and solid waste is in the public interest; that there is a need in order to insure the stability and continued viability of such systems to provide for a means by which municipalities may cooperate with one another in the financing, acquisition, and operation of such facilities and interests therein and rights thereto in all ways possible; that the creation of agencies through which the municipalities of this state may act cooperatively is in the best interest of this state and the inhabitants thereof and is for a public use and public purpose; and that the necessity in the public interest for the provisions included in sections 18-2401 to 18-2485 is declared as a matter of legislative determination. It is further declared that the intent of sections 18-2401 to 18-2485 is to replace competition between participating municipalities in connection with the projects described in sections 18-2401 to 18-2485 by allowing such municipalities to combine and cooperate in connection with the acquisition, construction, operation, financing, and all other functions authorized by sections 18-2401 to 18-2485 with respect to such projects.



18-2403 - Definitions, sections found.

18-2403. Definitions, sections found.

For purposes of sections 18-2401 to 18-2485, unless the context otherwise requires, the definitions found in sections 18-2404 to 18-2418 shall be used.



18-2404 - Act, defined.

18-2404. Act, defined.

Act shall mean the Municipal Cooperative Financing Act.



18-2405 - Agency, defined.

18-2405. Agency, defined.

Agency shall mean any of the public corporations created pursuant to sections 18-2401 to 18-2485.



18-2406 - Board, defined.

18-2406. Board, defined.

Board shall mean the board of directors of an agency.



18-2407 - Bonds, defined.

18-2407. Bonds, defined.

Bonds shall mean any bonds, interim certificates, notes, debentures, or other evidences of indebtedness of an agency.



18-2408 - Director, defined.

18-2408. Director, defined.

Director shall mean a member of a board and shall include an alternate. The alternate shall be appointed in the same manner as the director and shall serve and exercise all powers of a director in the absence of the director for whom he or she is the alternate.



18-2409 - Governing body, defined.

18-2409. Governing body, defined.

Governing body shall mean the council in the case of a city, the board of trustees in the case of a village, and the equivalent body in the case of a municipality incorporated under the laws of another state.



18-2410 - Municipality, defined.

18-2410. Municipality, defined.

Municipality shall mean (1) any city or village incorporated under the laws of this state, any equivalent entity incorporated under the laws of another state, or any separate municipal utility which has autonomous control and was established by such a city, village, or equivalent entity or by the citizens thereof for the purpose of providing electric energy for such municipality or (2) any public entity organized under Chapter 70, article 6, and incorporated under the laws of this state for the sole purpose of providing wholesale electric energy to a single municipality which is incorporated under the laws of this state.



18-2411 - Participating municipality, defined.

18-2411. Participating municipality, defined.

Participating municipality shall mean with respect to an agency, any one of the municipalities which is entitled to appoint a director or directors of such agency pursuant to sections 18-2401 to 18-2485.



18-2412 - Person, defined.

18-2412. Person, defined.

Person shall mean a natural person, public authority, private corporation, association, firm, partnership, limited liability company, or business trust of any nature whatsoever organized and existing under the laws of this state or of the United States or any other state thereof.



18-2413 - Power project, defined.

18-2413. Power project, defined.

Power project shall mean any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, used or useful in the generation, production, transmission, conservation, transformation, distribution, purchase, sale, exchange, or interchange of electric power and energy, or any interest therein or right to capacity thereof, any energy conservation system or device for reducing the energy demands or any interest therein, and the acquisition of energy sources or fuel of any kind, for any such purposes, including, without limitation, facilities for the acquisition, transformation, collection, utilization, and disposition of nuclear fuel or solar, geothermal, or wind energy and the acquisition or construction and operation of facilities for extracting fuel including agricultural ethyl alcohol from natural deposits or agricultural products, for converting it for use in another form, for burning it in place, or for transportation and storage.



18-2414 - Project, defined.

18-2414. Project, defined.

Project shall mean any power project, sewerage project, solid waste disposal project, waterworks project, or any combination of two or more thereof or any interest therein or right to capacity thereof.



18-2415 - Public authority, defined.

18-2415. Public authority, defined.

Public authority shall mean the state, any county, any municipality or other municipal corporation, political subdivision, governmental unit, or public corporation created by or pursuant to the laws of this state, of another state, or of the United States, and any state or the United States, and any person, board, commission, district, authority, instrumentality, subdivision, or other body of any of the foregoing.



18-2416 - Sewerage project, defined.

18-2416. Sewerage project, defined.

Sewerage project shall mean any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts and appurtenances thereto, or any interest therein or right to capacity thereof, used or useful in the removal, discharge, conduction, collection, carrying, treatment, recycling, purification, or disposal of gaseous, liquid, or solid sewage and wastes.



18-2417 - Solid waste disposal project, defined.

18-2417. Solid waste disposal project, defined.

Solid waste disposal project shall mean any plant, works, systems, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, or any interest therein or right to capacity thereof, used or useful in the collection, transporting, conveying, treatment, transformation, or disposal of solid wastes.



18-2418 - Waterworks project, defined.

18-2418. Waterworks project, defined.

Waterworks project shall mean any plant, works, system, facilities, and real and personal property of any nature whatsoever, together with all parts thereof and appurtenances thereto, or any interest therein or right to capacity thereof, used or useful in the supplying, transporting, conveying, collection, distribution, storing, purification, or treatment of water.



18-2419 - Creation of agencies; authorized.

18-2419. Creation of agencies; authorized.

Any combination of two or more municipalities of this state is hereby granted power and authority to create one or more agencies to exercise the powers and authority prescribed by sections 18-2401 to 18-2485.



18-2420 - Creation of agency; procedure; board of directors; appointment.

18-2420. Creation of agency; procedure; board of directors; appointment.

The governing body of each of the municipalities participating in the creation of such agency shall by appropriate action by ordinance or resolution determine that there is a need for such agency and set forth the names of the proposed participating municipalities of the agency. Such an action may be taken by a municipality's governing body on its own motion upon determining, in its discretion, that a need exists for an agency. In determining whether such a need exists, a governing body may take into consideration the present and future needs of the municipality with respect to the commodities and services which an agency may provide, the adequacy and suitability of the supplies of such commodities and services to meet such needs, and economic or other advantages or efficiencies which may be realized by cooperative action through an agency. Upon the adoption of an ordinance or passage of a resolution as provided in this section, the mayor, in the case of a city, the chairperson of the board of trustees, in the case of a village, or the chairperson of the governing body, of each of the proposed participating municipalities, with the approval of the respective governing body, shall appoint a director who shall be an elector of the municipality for which he or she acts as director. The directors shall constitute the board in which shall be vested all powers of the agency.



18-2421 - Projects other than power projects; sections applicable.

18-2421. Projects other than power projects; sections applicable.

If the agency does not intend to engage in the operation of power projects or the generation or supply of electric energy, sections 18-2422 to 18-2425 shall apply.



18-2422 - Projects other than power projects; directors; file certificate; contents.

18-2422. Projects other than power projects; directors; file certificate; contents.

The directors shall file with the Secretary of State a certificate signed by them setting forth (1) the names of all the proposed participating municipalities, (2) the name and residence of each of the directors so far as known to them, (3) a certified copy of each of the ordinances or resolutions of the participating municipalities determining the need for such an agency, (4) a certified copy of the proceedings of each municipality evidencing the director's right to office, and (5) the name of the agency. The certificate shall be subscribed and sworn to by such directors before an officer or officers authorized by the laws of the state to administer and certify oaths.



18-2423 - Projects other than power projects; certificate of incorporation; issuance; Secretary of State; duties.

18-2423. Projects other than power projects; certificate of incorporation; issuance; Secretary of State; duties.

The Secretary of State shall examine the certificate and, if he or she finds that the name proposed for the agency is not identical with that of any other corporation or public authority of this state, or so nearly similar as to lead to confusion and uncertainty, and that such certificate conforms to the requirements of sections 18-2419 to 18-2424, the Secretary of State shall record it and issue and record a certificate of incorporation. The certificate shall state the name of the agency, the fact and date of incorporation, and the names of the participating municipalities. Upon the issuance of the certificate of incorporation, the existence of the agency as a public body corporate and politic of this state shall commence. Notice of the issuance of such certificate shall be given to all of the proposed participating municipalities by the Secretary of State. If a director of any such municipality has not signed the certificate to the Secretary of State and such municipality does not notify the Secretary of State of the appointment of a director within thirty days after receipt of notice of the issuance of a certificate of incorporation, such municipality shall be deemed to have elected not to be a participating municipality. As soon as practicable after the expiration of such thirty-day period, the Secretary of State shall issue an amended certificate of incorporation, if necessary, setting forth the names of those municipalities which have elected to become participating municipalities. The failure of any proposed municipality to become a participating municipality shall not affect the validity of the corporate existence of the agency.



18-2424 - Projects other than power projects; certificate of incorporation; proof of agency's establishment.

18-2424. Projects other than power projects; certificate of incorporation; proof of agency's establishment.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the agency, the agency shall be conclusively deemed to have been established, except as against the state, in accordance with sections 18-2401 to 18-2485 upon proof of the issuance of the certificate of incorporation by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.



18-2425 - Projects other than power projects; participation of additional municipalities; procedure.

18-2425. Projects other than power projects; participation of additional municipalities; procedure.

After the creation of an agency, any other municipality may become a participating municipality therein upon (1) application to such agency, (2) the adoption of an ordinance or passage of a resolution by the governing body of the municipality setting forth the determination prescribed in section 18-2420 and authorizing such municipality to become a participating municipality, and (3) at least a majority vote of the directors, except that an agency's bylaws may require a greater percentage of approval for such authorization. Thereupon such municipality shall become a participating municipality entitled to appoint a director or directors of such agency in the manner prescribed by section 18-2420 and to otherwise participate in such agency to the same extent as if such municipality had participated in the creation of the agency. Upon the filing with the Secretary of State of certified copies of the ordinances and resolutions described in this section, the Secretary of State shall issue an amended certificate of incorporation setting forth the names of the participating municipalities.



18-2426 - Power projects; sections applicable.

18-2426. Power projects; sections applicable.

If the agency intends to engage in the operation of power projects, or the generation or supply of electric energy, the provisions of sections 18-2426 to 18-2434 shall apply.



18-2427 - Power projects; creation of agency; petition; contents.

18-2427. Power projects; creation of agency; petition; contents.

Upon adoption of ordinances or resolutions in accordance with section 18-2420, a petition shall be addressed to the Nebraska Power Review Board stating that it is the intent and purpose to create an agency pursuant to sections 18-2426 to 18-2434, subject to approval by the Nebraska Power Review Board. The petition shall state the name of the proposed agency, the names of the proposed participating municipalities, the name and residence of each of the directors so far as known, a certified copy of each of the ordinances or resolutions of the participating municipalities determining the need for such an agency, a certified copy of the proceedings of each municipality evidencing the director's right to office, a general description of the operation in which the agency intends to engage, and the location and method of operation of the proposed plants and systems of the agency.



18-2428 - Power projects; agency organization; conflict with certain entities; limitations.

18-2428. Power projects; agency organization; conflict with certain entities; limitations.

Nothing in sections 18-2401 to 18-2485 shall be construed to prevent the organization of an agency whose participating municipalities operate within, or partly within, the territorial boundaries of a district or corporation organized under the provisions of Chapter 70, article 6, 7, or 8, so long as the plants, systems, and works, the operation of the same, the exercise of powers, and the assumption of duties and responsibilities of, or on the part of, such agency do not nullify, conflict with, or materially affect those of a district or corporation organized under the provisions of Chapter 70, article 6, 7, or 8.



18-2429 - Repealed. Laws 2003, LB 165, § 15.

18-2429. Repealed. Laws 2003, LB 165, § 15.



18-2430 - Power projects; petition; approval procedure.

18-2430. Power projects; petition; approval procedure.

If the Nebraska Power Review Board determines that the statements in the petition filed pursuant to section 18-2427 are true and conform to public convenience and welfare and, so long as the plants, systems, and works, the operation of the same, the exercise of powers, and the assumption of duties and responsibilities of, or on the part of, such agency, do not nullify, conflict with, or materially affect those of a district or corporation organized under the provisions of Chapter 70, article 6 or 8 or the Electric Cooperative Corporation Act, the Nebraska Power Review Board or its successor shall, within thirty days after the receipt of such petition, execute a certificate in duplicate setting forth a true copy of the petition and declaring that the petition has been approved.



18-2431 - Power projects; certificate of approval; where filed; effect.

18-2431. Power projects; certificate of approval; where filed; effect.

Upon final approval the Nebraska Power Review Board shall immediately cause one copy of the certificate to be forwarded to and filed in the office of the Secretary of State and the other one to be forwarded to and filed in the office of the county clerk of the county in which the principal place of business of the agency is located. Thereupon such agency under its designated name shall be and constitute a body politic and corporate, and the agency and its directors shall possess the powers provided by law.



18-2432 - Power projects; appeal; procedure.

18-2432. Power projects; appeal; procedure.

An appeal of any final action of the Nebraska Power Review Board pursuant to the Municipal Cooperative Financing Act may be taken to the Court of Appeals. Such appeal shall be in accordance with rules provided by law for appeals in civil cases.



18-2433 - Power projects; petition for agency creation; amendment; approval procedure.

18-2433. Power projects; petition for agency creation; amendment; approval procedure.

(1) A petition for the creation of an agency which intends to engage in the operation of power projects or the generation or supply of electrical energy may be amended as provided in this section. Upon a majority vote of the directors, an agency may amend its petition for creation or may amend its charter to provide for a change in the general description of the nature of the business in which the agency is engaged, upon petition to the Nebraska Power Review Board and approval by the Nebraska Power Review Board in accordance with the procedure established in sections 18-2426 to 18-2434.

(2) After notice to interested parties and a public hearing which may be held at the option of the Nebraska Power Review Board, such amendments shall be approved if the Nebraska Power Review Board determines that the statements in the petition are true and conform to public convenience and welfare, and so long as the plants, systems, and works, the operation of the same, the exercise of powers, and the assumptions of duties and responsibilities of, or on the part of, such agency, do not nullify, conflict with, or materially affect those of any other district or a corporation organized under the provisions of Chapter 70, article 6 or 8 or the Electric Cooperative Corporation Act, or those of any part of such district or corporation.



18-2434 - Power projects; certificate of approval; proof of agency's establishment.

18-2434. Power projects; certificate of approval; proof of agency's establishment.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract of the agency, the agency shall be conclusively deemed to have been established, except as against the state, in accordance with sections 18-2401 to 18-2485 upon proof of the issuance of the certificate issued by the Nebraska Power Review Board. A copy of such certificate duly certified by the Nebraska Power Review Board shall be admissible in evidence in any such suit, action, or proceeding and shall be conclusive proof of the filing and contents thereof.



18-2435 - Director; removal; certificate of appointment; term; vacancy; expenses.

18-2435. Director; removal; certificate of appointment; term; vacancy; expenses.

A director may be removed for any cause at any time by the governing body of the municipality for which such director acts. A certificate of the appointment or reappointment of any director shall be filed with the clerk of the municipality for which such director acts and such certificate shall be conclusive evidence of the due and proper appointment of such director. Each director shall serve for a term of three years or until his or her successor has been appointed and has qualified in the same manner as the original appointment. A director shall be eligible for reappointment upon the expiration of his or her term. A vacancy shall be filled for the balance of the unexpired term of the person who has ceased to hold office in the same manner as the original appointment. A director shall receive no compensation for his or her services but shall be entitled to the necessary expenses, including travel expenses, incurred in the discharge of his or her official duties, including mileage at the rate provided in section 81-1176 for state employees.



18-2436 - Directors; number; voting; quorum; meetings.

18-2436. Directors; number; voting; quorum; meetings.

Each participating municipality shall be entitled to appoint one director, but with the approval of each of the participating municipalities as evidenced by an ordinance or resolution of the governing body thereof, an agency's bylaws may contain a provision entitling any of the participating municipalities to appoint more than one director and specifying the number of directors to be appointed by each of the participating municipalities of the agency. The number of directors may be increased or decreased from time to time by an amendment to the bylaws approved by each of the participating municipalities as evidenced by an ordinance or resolution of the governing body thereof. Each participating municipality shall at all times be entitled to appoint at least one director. Each director shall be entitled to one vote, but with the approval of each of the participating municipalities as evidenced by an ordinance or resolution of the governing body thereof, an agency's bylaws may contain a provision entitling any director or directors to cast more than one vote and specifying the number or numbers of votes such director or directors may cast. Unless the bylaws of the agency shall require a larger number, a quorum of the board shall be constituted for the purpose of conducting the business and exercising the powers of the agency and for all other purposes when directors are present who are entitled to cast a majority of the total votes which may be cast by all of the board's directors. Action may be taken upon a vote of a majority of the votes which the directors present are entitled to cast unless the bylaws of the agency shall require a larger number. The manner of scheduling regular board meetings and the method of calling special board meetings, including the giving or waiving notice thereof, shall be as provided in the bylaws. Such meetings may be held by any means permitted by the Open Meetings Act.



18-2437 - Board; elect officers; executive director; employees.

18-2437. Board; elect officers; executive director; employees.

The directors shall elect a chairperson and vice-chairperson of the board from among the directors. The agency shall have power to employ an executive director. The directors shall elect a secretary who shall either be from among the directors or the executive director. The agency may employ legal counsel for such legal services as it may require. The agency may also employ technical experts and such other officers, agents, and employees as it may require and shall determine their qualifications, duties, compensation, and term of office. The board may delegate to one or more of the agency's employees or agents such powers and duties as the board may deem proper.



18-2438 - Board; create committees; powers; meetings.

18-2438. Board; create committees; powers; meetings.

The board of an agency may create an executive committee the composition of which shall be set forth in the bylaws of the agency. The executive committee shall have and exercise the power and authority of the board during intervals between the board's meetings in accordance with the board's bylaws, rules, motions, or resolutions. The terms of office of the members of the executive committee and the method of filling vacancies shall be fixed by the bylaws of the agency. The board may also create one or more committees to which the board may delegate such powers and duties as the board shall specify. In no event shall any committee be empowered to authorize the issuance of bonds. The membership and voting requirements for action by a committee shall be specified by the board. An agency which contracts with municipalities outside the State of Nebraska may hold meetings outside the State of Nebraska if such meetings are held only in such contracting municipalities. Meetings of any committee which is a public body for purposes of the Open Meetings Act may be held by any means permitted by the act.



18-2439 - Agency; dissolution; withdrawal of municipality; outstanding bonds, how treated; assets, how distributed.

18-2439. Agency; dissolution; withdrawal of municipality; outstanding bonds, how treated; assets, how distributed.

An agency shall be dissolved upon the adoption, by the governing bodies of at least half of the participating municipalities, of an ordinance or resolution setting forth the determination that the need for such municipality to act cooperatively through an agency no longer exists. An agency shall not be dissolved so long as the agency has bonds outstanding, unless provision for full payment of such bonds and interest thereon, by escrow or otherwise, has been made pursuant to the terms of such bonds or the ordinance, resolution, trust indenture, or security instrument securing such bonds. If the governing bodies of one or more, but less than a majority, of the participating municipalities adopt such an ordinance or resolution, such municipalities shall be permitted to withdraw from participation in the agency, but such withdrawal shall not affect the obligations of such municipality pursuant to any contracts or other agreements with such agency. Such withdrawal shall not impair the payment of any outstanding bonds or interest thereon. In the event of the dissolution of an agency, its board shall provide for the disposition, division, or distribution of the agency's assets among the participating municipalities by such means as such board shall determine, in its sole discretion, to be fair and equitable.



18-2440 - Agency; power to tax denied; general powers and duties.

18-2440. Agency; power to tax denied; general powers and duties.

An agency established pursuant to sections 18-2401 to 18-2485 shall constitute a political subdivision and a public body corporate and politic of this state exercising public powers separate from the participating municipalities. An agency shall have the duties, privileges, immunities, rights, liabilities, and disabilities of a political subdivision and a public body corporate and politic, but shall not have taxing power. An agency shall have power (1) to sue and be sued, (2) to have a seal and alter the same at pleasure, or to dispense with the necessity thereof, (3) to make and execute contracts and other instruments necessary or convenient to the exercise of its powers, and (4) from time to time, to make, amend, and repeal bylaws, rules, and regulations not inconsistent with sections 18-2401 to 18-2485 to carry out and effectuate its powers and purposes.



18-2441 - Agency; powers; enumerated.

18-2441. Agency; powers; enumerated.

The powers of an agency shall include the power:

(1) To plan, develop, construct, reconstruct, operate, manage, dispose of, participate in, maintain, repair, extend, improve, or acquire by purchase, gift, lease, or otherwise, one or more projects within or outside this state and act as agent, or designate one or more other persons to act as its agent, in connection with the planning, acquisition, construction, operation, maintenance, repair, extension, or improvement of such project, except that before any power project is constructed by an agency, approval of the power project shall have been obtained from the Nebraska Power Review Board under sections 70-1012 to 70-1016;

(2) To produce, acquire, sell, and distribute commodities, including, without limitation, fuels necessary to the ownership, use, operation, or maintenance of one or more projects;

(3) To enter into franchises, exchange, interchange, pooling, wheeling, transmission, and other similar agreements;

(4) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the agency;

(5) To employ agents and employees;

(6) To contract with any person within or outside this state for the sale or transmission of any service, product, or commodity supplied, transmitted, conveyed, transformed, produced, or generated by any project, or for any interest therein or any right to capacity thereof, on such terms and for such period of time as the agency's board shall determine;

(7) To purchase, sell, exchange, produce, generate, transmit, or distribute any service, product, or commodity within and outside the state in such amounts as it shall determine to be necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and to enter into agreements with any person with respect to such purchase, sale, exchange, production, generation, transmission, or distribution on such terms and for such period of time as the agency's board shall determine;

(8) To acquire, own, hold, use, lease, as lessor or lessee, sell, or otherwise dispose of, mortgage, pledge, or grant a security interest in any real or personal property, commodity, product, or service or any interest therein or right thereto;

(9) To exercise the power of eminent domain in the manner set forth in Chapter 76, article 7. No real property of the state, any municipality, or any political subdivision of the state, may be so acquired without the consent of the state, such municipality, or such subdivision;

(10) To incur debts, liabilities, or obligations including the borrowing of money and the issuance of bonds, secured or unsecured, pursuant to sections 18-2401 to 18-2485;

(11) To borrow money or accept contributions, grants, or other financial assistance from a public authority and to comply with such conditions and enter into such contracts, covenants, mortgages, trust indentures, leases, or agreements as may be necessary, convenient, or desirable;

(12) To fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, facilities, or commodities provided by the agency, and it shall be the mandatory duty of each agency to fix, maintain, revise, and collect such fees, rates, rents, and charges as will always be sufficient to pay all operating and maintenance expenses of the agency, to pay for costs of renewals and replacements to a project, to pay interest on and principal of, whether at maturity or upon sinking-fund redemption, any outstanding bonds or other indebtedness of the agency, and to provide, as may be required by a resolution, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for any such expenses, costs, or debt service or for any margins or coverages over and above debt service;

(13) Subject to any agreements with holders of outstanding bonds, to invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in such obligations, securities, and other investments as the board shall deem proper;

(14) To join and pay dues to organizations, membership in which is deemed by the board to be beneficial to the accomplishment of the agency's purposes; and

(15) To exercise any other powers which are deemed necessary and convenient to carry out sections 18-2401 to 18-2485.



18-2442 - Construction and other contracts; cost estimate; sealed bids; when; exceptions.

18-2442. Construction and other contracts; cost estimate; sealed bids; when; exceptions.

(1) An agency shall cause estimates of the costs to be made by some competent engineer or engineers before the agency enters into any contract for:

(a) The construction, reconstruction, remodeling, building, alteration, maintenance, repair, extension, or improvement, for the use of the agency, of any:

(i) Power project, power plant, or system;

(ii) Irrigation works; or

(iii) Part or section of a project, plant, system, or works described in subdivision (i) or (ii) of this subdivision; or

(b) The purchase of any materials, machinery, or apparatus to be used in a project, plant, system, or works described in subdivision (1)(a) of this section.

(2) If the estimated cost exceeds the sum of one hundred thousand dollars, no such contract shall be entered into without advertising for sealed bids.

(3)(a) The provisions of subsection (2) of this section and sections 18-2443 and 18-2444 relating to sealed bids shall not apply to contracts entered into by an agency in the exercise of its rights and powers relating to (i) radioactive material or the energy therefrom, (ii) any technologically complex or unique equipment, (iii) equipment or supplemental labor procurement from an electric utility or from or through an electric utility alliance, or (iv) any maintenance or repair, if the requirements of subdivisions (b) and (c) of this subsection are met.

(b) A contract described in subdivision (a) of this subsection need not comply with subsection (2) of this section or sections 18-2443 and 18-2444 if:

(i) The engineer or engineers certify that, by reason of the nature of the subject matter of the contract, compliance with subsection (2) of this section would be impractical or not in the public interest;

(ii) The engineer's certification is approved by a two-thirds vote of the board; and

(iii) The agency advertises notice of its intention to enter into such contract, the general nature of the proposed work, and the name of the person to be contacted for additional information by anyone interested in contracting for such work.

(c) Any contract for which the board has approved an engineer's certificate described in subdivision (b) of this subsection shall be advertised in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the agency is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the board in order to give proper notice of its intention to enter into such contract, and any such contract shall not be entered into prior to twenty days after the last advertisement.

(4) The provisions of subsection (2) of this section and sections 18-2443 and 18-2444 shall not apply to contracts in excess of one hundred thousand dollars entered into for the purchase of any materials, machinery, or apparatus to be used in projects, plants, systems, or works described in subdivision (1)(a) of this section if, after advertising for sealed bids:

(a) No responsive bids are received; or

(b) The board of directors of such agency determines that all bids received are in excess of the fair market value of the subject matter of such bids.

(5) Notwithstanding any other provision of subsection (2) of this section or sections 18-2443 and 18-2444, an agency may, without advertising or sealed bidding, purchase replacement parts or services relating to such replacement parts for any generating unit, transformer, or other transmission and distribution equipment from the original manufacturer of such equipment upon certification by an engineer or engineers that such manufacturer is the only available source of supply for such replacement parts or services and that such purchase is in compliance with standards established by the board. A written statement containing such certification and a description of the resulting purchase of replacement parts or services from the original manufacturer shall be submitted to the board by the engineer or engineers certifying the purchase for the board's approval. After such certification, but not necessarily before the board's review, notice of any such purchase shall be published once a week for at least three consecutive weeks in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the agency is located and published in such additional newspapers or trade or technical periodicals as may be selected by the board in order to give proper notice of such purchase.

(6) Notwithstanding any other provision of subsection (2) of this section or sections 18-2443 and 18-2444, an agency may, without advertising or sealed bidding, purchase used equipment and materials on a negotiated basis upon certification by an engineer that such equipment is or such materials are in compliance with standards established by the board. A written statement containing such certification shall be submitted to the board by the engineer for the board's approval.



18-2443 - Construction and other contracts; bids; advertisement.

18-2443. Construction and other contracts; bids; advertisement.

Prior to advertisement for sealed bids, plans and specifications for the proposed work or materials shall be prepared and filed at the principal office or place of business of the agency. Such advertisement shall be made in three issues, not less than seven days between issues, in one or more newspapers of general circulation in the municipality or county where the principal office or place of business of the agency is located, or if no newspaper is so published then in a newspaper qualified to carry legal notices having general circulation therein, and in such additional newspapers or trade or technical periodicals as may be selected by the board in order to give proper notice of the receiving of bids. Such advertisement shall designate the nature of the work proposed to be done or materials proposed to be purchased, that the plans and specifications therefor may be inspected at the office of the agency, giving the location thereof, and shall designate the time within which bids shall be filed, and the date, hour, and place the same shall be opened.



18-2444 - Construction and other contracts; responsible bidder; considerations; letting of contract.

18-2444. Construction and other contracts; responsible bidder; considerations; letting of contract.

The board of directors of the agency may let the contract for such work or materials to the responsible bidder who submits the lowest and best bid or, in the sole discretion of the board, all bids tendered may be rejected, and readvertisement for bids made, in the manner, form, and time as provided in section 18-2443. In determining whether a bidder is responsible, the board may consider the bidder's financial responsibility, skill, experience, record of integrity, ability to furnish repairs and maintenance services, ability to meet delivery or performance deadlines, and whether the bid is in conformance with specifications. Consideration may also be given by the board of directors to the relative quality of supplies and services to be provided, the adaptability of machinery, apparatus, supplies, or services to be purchased to the particular uses required, to the preservation of uniformity, and the coordination of machinery and equipment with other machinery and equipment already installed. No such contract shall be valid nor shall any money of the agency be expended thereunder unless advertisement and letting shall have been had as provided in sections 18-2442 to 18-2444.



18-2445 - Emergencies; conditions created by war; contracting requirements inapplicable; Nebraska workers preferred; bonds; laws applicable.

18-2445. Emergencies; conditions created by war; contracting requirements inapplicable; Nebraska workers preferred; bonds; laws applicable.

(1) In the event of sudden or unexpected damage, injury, or impairment of such project, plant, works, system, or other property belonging to the agency, or an order of a regulatory body which would prevent compliance with section 18-2442, the board of directors may, in its discretion, declare an emergency, and proceed with the necessary construction, reconstruction, remodeling, building, alteration, maintenance, repair, extension, or improvement without first complying with the provisions of sections 18-2442 to 18-2444.

(2) When, by reason of disturbed or disrupted economic conditions due to war or due to the operation of laws, rules, or regulations of governmental authorities, whether enacted, passed, promulgated, or issued under or due to the emergency or necessities of war or national defense, the contracting or purchasing by the agency is so restricted, prohibited, limited, allocated, regulated, rationed, or otherwise controlled, that the letting of contracts therefor, pursuant to the requirements of such sections, is legally or physically impossible or impractical, the provisions of sections 18-2442 to 18-2444 shall not apply to such contracts or purchases.

(3) Such contract shall provide that, to the extent practicable, workers who are citizens of Nebraska shall be given preference for employment by the contractor.

(4) All provisions of section 52-118, with reference to contractors' bonds, shall be applicable and effective as to any contract let pursuant to sections 18-2401 to 18-2485.



18-2446 - Funds; how expended; bonds.

18-2446. Funds; how expended; bonds.

(1) Money of the agency shall be paid out or expended only upon the authorization or approval of the board of directors by specific agreement, by a written contract, or by a resolution. All money of the agency shall be paid out or expended only by check, draft, warrant, or other instrument in writing, signed by the treasurer, assistant treasurer, or such other officer, employee, or agent of the agency as shall be authorized by the treasurer to sign in his or her behalf. Such authorization shall be in writing and filed with the secretary of the agency.

(2) Money of the agency paid out or expended shall be examined by the board of directors at the next regular meeting following such expenditure.

(3) In the event that there is no treasurer's bond that expressly insures the agency against loss resulting from the fraudulent, illegal, negligent, or otherwise wrongful or unauthorized acts or conduct by or on the part of any and every person authorized to sign checks, drafts, warrants, or other instruments in writing, there shall be procured and filed with the secretary of the agency, together with the written authorization filed with the secretary of the board, a surety bond, effective for protection against such loss, in such form and penal amount and with such corporate surety as shall be approved in writing by the signed endorsement thereon of any two officers of the agency other than the treasurer. The secretary shall report to the board at each meeting any such bonds filed, or any change in the status of any such bonds, since the last previous meeting of the board.



18-2447 - Purchase of services by municipality; terms and conditions.

18-2447. Purchase of services by municipality; terms and conditions.

Notwithstanding any other provision of Nebraska law, any municipality may enter into agreements with an agency for the purchase of water, electric power and energy, energy conservation services or devices, energy sources or fuels, sewerage services, or solid waste disposal services whereby the purchasing municipality is obligated to make payments in amounts which shall be sufficient to pay all operating and maintenance expenses of the agency, to pay for costs of renewals and replacements to a project, to pay interest on and principal of, whether at maturity or upon sinking-fund redemption, any outstanding bonds or other indebtedness of the agency, and to provide, as may be required by any resolution, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for any such expenses, costs, or debt service or for any margins or coverages over and above debt service. A purchase agreement may contain such other terms and conditions as the agency and the purchasing municipality may determine, including provisions whereby the purchasing municipality is obligated to make payments for water, electric power and energy, energy conservation services or devices, the acquisition of energy sources or fuel, sewerage service, or solid waste disposal irrespective of whether water, electric power and energy, energy conservation services or devices, energy sources or fuel, sewerage service, or solid waste disposal is provided or produced or delivered to the purchaser or whether any project contemplated by any purchase agreement is completed, operable, or operating, and notwithstanding suspension, interruption, interference, reduction, or curtailment of the output or services of such project. A purchase agreement may be for a term covering the life of a project or for any other term, or for an indefinite period. A purchase agreement may provide that if one or more of the purchasing municipalities shall default in the payment of its obligations under any purchase agreement, then some or all of the remaining municipalities which also have purchase agreements with the same agency shall be required to accept and pay for, and shall be entitled proportionately to use or otherwise dispose of, the output, devices, fuel, or services undertaken to be purchased by such defaulting municipality.



18-2448 - Purchase agreement; obligations of nondefaulting municipality; contracting municipality; duties; contributions authorized.

18-2448. Purchase agreement; obligations of nondefaulting municipality; contracting municipality; duties; contributions authorized.

(1) The obligations of a nondefaulting municipality under a purchase agreement with an agency or arising out of the default by any other municipality with respect to a purchase agreement shall constitute special and limited obligations of the nondefaulting municipality payable solely from the revenue and other money derived by the nondefaulting municipality from its municipal utility with respect to which the purchase agreement relates and shall not be construed as constituting a debt of the nondefaulting municipality. If and to the extent provided in the purchase agreement, such obligations shall be treated as expenses of operating a municipal utility owned and operated by the nondefaulting municipality. It shall be the mandatory duty of any municipality entering into any contract or purchase agreement with an agency to fix, maintain, revise, and collect fees, rates, rents, and charges for functions, services, facilities, or commodities, furnished to its customers and users by and through its municipal utility as will be sufficient to pay the cost of operating and maintaining its municipal utility, renewals, or replacements thereto, including all amounts due and payable under any contract or purchase agreement with an agency, the interest on and principal of any outstanding bonds or other indebtedness of the municipality, whether at maturity or upon sinking-fund redemption, which are payable from the revenue of its municipal utility, and to provide, as may be required by any resolution, ordinance, trust indenture, security instrument, or other agreement of the agency, for any reasonable reserves for operating and maintenance expenses and for any margins or coverages over and above debt service.

(2) The purchase agreement also may provide for payments in the form of contributions to defray the cost of any purchase permitted by the purchase agreement and as advances for any such purchase subject to repayment by the agency.



18-2449 - Sale of excess capacity; joint projects; authorized.

18-2449. Sale of excess capacity; joint projects; authorized.

(1) An agency may sell or exchange excess capacity of any project or any excess water, electrical energy or power, energy source, or fuel, produced or owned by the agency not required by any of the participating municipalities. An agency may make such sale to any person for such consideration and for such period and upon such terms and conditions as the agency may determine, except that no such agency shall sell or exchange excess capacity of power or energy at retail, within the State of Nebraska.

(2) Notwithstanding any other provision of sections 18-2401 to 18-2485 or any other statute, nothing shall prohibit an agency from undertaking any project in conjunction with or owning any project jointly with any person.



18-2450 - Power project agencies; sections applicable.

18-2450. Power project agencies; sections applicable.

The provisions of sections 18-2451 to 18-2462 shall apply only to agencies created pursuant to sections 18-2426 to 18-2434 and shall not be construed to create any exceptions to the provisions of section 18-2449.



18-2451 - Power project agencies; books and records; open to public; annual audit.

18-2451. Power project agencies; books and records; open to public; annual audit.

The books and records of an agency created pursuant to sections 18-2426 to 18-2434 shall be public records and shall be kept at the principal place of business of such agency. The agency books and records shall be open to public inspection at reasonable times and upon reasonable notice. The agency shall annually cause to be filed with the Auditor of Public Accounts an audit of the books, records, and financial affairs of the agency. Such audit shall be made by a certified public accountant or firm of such accountants selected by the agency and shall be conducted in the manner prescribed in section 84-304.01. When the audit has been completed, written copies of the audit shall be placed and kept on file at the principal place of business of the agency and shall be filed with the Auditor of Public Accounts and the Nebraska Power Review Board within one hundred eighty days after December 31 of each year. If any agency created pursuant to sections 18-2426 to 18-2434 fails to file a copy of an audit within the time prescribed in this section, the books, records, and financial affairs of such agency shall, within one hundred eighty days after the close of the fiscal year of the agency, be audited by a certified public accountant or firm of accountants selected by the Auditor of Public Accounts. The cost of the audit shall be paid by the agency.



18-2452 - Power project agency; provisions applicable.

18-2452. Power project agency; provisions applicable.

Any agency created pursuant to sections 18-2426 to 18-2434 shall be considered to be a governmental subdivision within the meaning of section 70-625.02 and shall be considered to be a generating power agency within the meaning of sections 70-626.01 to 70-626.05.



18-2453 - Power project agency; electrical systems; powers and duties.

18-2453. Power project agency; electrical systems; powers and duties.

Subject to the limitations of the petition for its creation and all amendments thereto, an agency may own, construct, reconstruct, purchase, lease, or otherwise acquire, improve, extend, manage, use, or operate any electric light and power plants, lines, and systems, either within or beyond, or partly within and partly beyond, the boundaries of the participating municipalities, and may engage in, transact business, or enter into any kind of contract or arrangement with any person, firm, corporation, state, county, city, village, governmental subdivision or agency, the United States, or any officer, department, bureau, or agency thereof, any corporation organized by federal law, or any body politic or corporate, for any of the purposes enumerated in this section, or for or incident to the exercise of any one or more of the powers enumerated in this section, or for the generation, distribution, transmission, sale, or purchase of electrical energy for lighting, power, heating, and any and every other useful purpose whatsoever, and for any and every service involving, employing, or in any manner pertaining to the use of, electrical energy, by whatever means generated or distributed, or for the financing or payment of the cost and expense incident to the acquisition or operation of any such power plant or system, or incident to any obligation or indebtedness entered into or incurred by the agency. In the case of the acquisition, by purchase, lease, or any other contractual obligation, of an existing electric light and power plant, lines, or system, from any person, firm, association, or private corporation by any such agency, a copy of the proposed contract shall be filed with the Nebraska Power Review Board and open to public inspection and examination for a period of thirty days before such proposed contract may be signed, executed, or delivered, and such proposed contract shall not be valid for any purpose and no rights may arise thereunder until after such period of thirty days has expired.



18-2454 - Power project agency; irrigation works; powers.

18-2454. Power project agency; irrigation works; powers.

Subject to the limitations of the petition for its creation and all amendments thereto, an agency may own, construct, reconstruct, improve, purchase, lease, or otherwise acquire, extend, manage, use, or operate any irrigation works, as defined in section 70-601, either within or beyond, or partly within and partly beyond, the boundaries of the participating municipalities, and any and every kind of property, personal or real, necessary, useful, or incident to such acquisition, extension, management, use, and operation, whether the same be independent of or in connection or conjunction with an electric light and power business, in whole or in part. In connection with the powers enumerated in this section, such agency shall have the right and power to enter into any contract, lease, agreement, or arrangement with any state, county, city, village, governmental or public corporation or association, person, public or private firm or corporation, the United States, or any officer, department, bureau or agency thereof, or any corporation organized under federal law for the purpose of exercising or utilizing any one or more of the powers enumerated in this section, or for the sale, leasing, or otherwise furnishing or establishing, water rights, water supply, water service, or water storage, for irrigation or flood control, or for the financing or payment of the cost and expenses incident to the construction, acquisition, or operation of such irrigation works, or incident to any obligation or liability entered into or incurred by such agency.



18-2455 - Power project agency; radioactive material; powers.

18-2455. Power project agency; radioactive material; powers.

In addition to all other rights and powers which may be possessed by an agency under the petition for its creation and all amendments thereto or by statute, any such agency which has radioactive material available to it in association with facilities constructed in connection with the production of electrical energy shall have the power to use, sell, lease, transport, dispose of, furnish, or make available under contract or otherwise to any person, firm, corporation, state, county, city, village, governmental subdivision or agency, the United States or any officer, department, bureau or agency thereof, any corporation organized by federal law, or any body politic or corporate any such radioactive material or the energy therefrom; to own, operate, construct, reconstruct, purchase, remove, lease, or otherwise acquire, improve, extend, manage, use, or operate any facilities or any property, real or personal, to engage in or transact business, or enter into any kind of contract or arrangement with anyone, for any of the purposes enumerated in this section, or for or incident to the exercise of any one or more of the powers enumerated in this section, and for any and every service involving, employing, or in any manner pertaining to the use of radioactive material or the energy therefrom; or for the financing or payment of the cost and expense incident to the acquisition, construction, reconstruction, improvement, or operation of any such facilities or property, real or personal, or incident to any obligation or indebtedness entered or incurred by any such agency, for any of the purposes enumerated in this section.



18-2456 - Power project agency; additional powers.

18-2456. Power project agency; additional powers.

In addition to the rights and powers enumerated in sections 18-2450 to 18-2462, and in no manner limiting or restricting the same, such agency shall be deemed to be and shall have and exercise each and all of the rights and powers of a public electric light and power district or public power district within the meaning of sections 70-501 to 70-503.



18-2457 - Power project agency; joint exercise of powers; agreement; agent; liabilities; sale, lease, merger, or consolidation; procedure.

18-2457. Power project agency; joint exercise of powers; agreement; agent; liabilities; sale, lease, merger, or consolidation; procedure.

(1) Such agency shall have and may exercise any one or more of the powers, rights, privileges, and franchises mentioned in sections 70-625 to 70-628, either alone or jointly with one or more public power districts. In any joint exercise of powers, rights, privileges, and franchises with respect to the construction, operation, and maintenance of electric generation or transmission facilities, each entity shall own an undivided interest in such facility and be entitled to the share of the output or capacity therefrom attributable to its undivided interest. Each entity may enter into an agreement or agreements with respect to any electric generation or transmission facility with other entities participating therein, and any such agreement shall contain such terms, conditions, and provisions consistent with the provisions of this section as the board of directors of the entity shall deem to be in the interests of the entity.

(2) The agreement may include, but not be limited to, (a) provisions for the construction, operation, and maintenance of an electric generation or transmission facility by any one of the participating entities, which shall be designated in or pursuant to such agreement as agent, on behalf of itself and the other participating entities or by such other means as may be determined by the participating entities, and (b) provisions for a uniform method of determining and allocating among participating entities the costs of construction, operation, maintenance, renewals, replacements, and improvements with respect to such facility. In carrying out its functions and activities as the agent with respect to construction, operation, and maintenance of a facility, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participating entities.

(3) Notwithstanding the provisions of any other law to the contrary, pursuant to the terms of the agreement any participating agency or district may delegate its powers and duties with respect to the construction, operation, and maintenance of a facility to the participating entity acting as agent, and all actions taken by such agent in accordance with the provisions of the agreement shall be binding upon each of such participating entities without further action or approval by their respective boards of directors. The entity acting as the agent shall be required to exercise all such powers and perform its duties and functions under the agreement in a manner consistent with prudent utility practice. As used in this section, prudent utility practice shall mean any of the practices, methods, and acts at a particular time which, in the exercise of reasonable judgment in the light of the facts, including but not limited to the practices, methods, and acts engaged in or approved by a significant portion of the electrical utility industry prior thereto, known at the time the decision was made, would have been expected to accomplish the desired result at the lowest reasonable cost consistent with reliability, safety, and expedition. In no event shall anything in this section be deemed to authorize any agency or district to become liable for and to pay for any costs, expenses, or liabilities attributable to the undivided interest of any other entity participating in such electric generation or transmission facility. Any agency or district that is interested by ownership, lease, or otherwise in the operation of electric power plants, distribution systems, or transmission lines, either alone or in association with another entity, in thirteen or more counties in the state may sell, lease, combine, merge, or consolidate all or a part of its property with the property of any other agency or district.



18-2458 - Power project agency; joint exercise of powers with municipalities and public agencies; authority.

18-2458. Power project agency; joint exercise of powers with municipalities and public agencies; authority.

It is hereby declared to be in the public interest of the State of Nebraska that agencies be empowered to participate jointly or in cooperation with municipalities and other public agencies in the establishment and operation of facilities for the generation or transmission of electric power and energy located within or outside this state in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such need and in addition to but not in substitution for any other powers granted such agencies, each such agency shall have and may exercise its power and authority to plan, finance, acquire, construct, own, operate, maintain, and improve electric generation or transmission facilities located within or outside this state jointly and in cooperation with one or more other such agencies, cities, or villages of this state which own or operate electrical facilities, or municipal corporations or other governmental entities of this or other states which own or operate electrical facilities. The powers granted under this section may be exercised with respect to any electric generation or transmission facility jointly with the powers granted under any other provision of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-2459 - Power project agency; joint exercise of power with electric cooperatives or corporations; authority.

18-2459. Power project agency; joint exercise of power with electric cooperatives or corporations; authority.

It is hereby declared to be in the public interest of the State of Nebraska that agencies be empowered to participate jointly or in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state in the establishment and operation of facilities for the generation or transmission of electric power and energy located within or outside this state in order to achieve economies and efficiencies in meeting the future electric energy needs of the people of the State of Nebraska. In furtherance of such end and in addition to but not in substitution for any other powers granted such agencies, each such agency shall have and may exercise its power and authority to plan, finance, acquire, construct, own, operate, maintain, and improve electric generation or transmission facilities located in this state jointly and in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state, and each agency shall have and may exercise such power and authority with respect to electric generation or transmission facilities located outside of this state jointly or in cooperation with one or more electric cooperatives or electric membership corporations organized under the laws of this state or any other state. The power granted under this section may be exercised with respect to any electric generation or transmission facilities jointly with the powers granted under any other provision of sections 18-412.07 to 18-412.09 and 70-628.02 to 70-628.04.



18-2460 - Power project agency; joint exercise of powers; agreement; terms and conditions; agent; powers and duties; liability.

18-2460. Power project agency; joint exercise of powers; agreement; terms and conditions; agent; powers and duties; liability.

Any agency participating jointly and in cooperation with others in an electric generation or transmission facility shall own an undivided interest in such facility and be entitled to the share of the output or capacity therefrom attributable to such undivided interest. Such agency may enter into an agreement or agreements with respect to each such electric generation or transmission facility with the other participants therein, and any such agreement shall contain such terms, conditions, and provisions consistent with the provisions of sections 18-2401 to 18-2485 as the board of directors of such agency shall deem to be in the interests of such agency. The agreement may include, but not be limited to, provision for the construction, operation, and maintenance of such electric generation or transmission facility by any one of the participants, which shall be designated in or pursuant to such agreement as agent, on behalf of itself and the other participants or by such other means as may be determined by the participants and provision for a uniform method of determining and allocating among participants costs of construction, operation, maintenance, renewals, replacements, and improvements with respect to such facility. In carrying out its functions and activities as such agent with respect to construction, operation, and maintenance of such a facility, including without limitation the letting of contracts therefor, such agent shall be governed by the laws and regulations applicable to such agent as a separate legal entity and not by any laws or regulations which may be applicable to any of the other participants. Notwithstanding the provisions of any other law to the contrary, pursuant to the terms of any such agreement in which or pursuant to which an agency, public power district, public power and irrigation district, city, or village of this state shall be designated as the agent thereunder for the construction, operation, and maintenance of such a facility, each of the participants may delegate its powers and duties with respect to the construction, operation, and maintenance of such facility to such agent, and all actions taken by such agent in accordance with the provisions of such agreement shall be binding upon each of such participants without further action or approval by their respective boards of directors or governing bodies. Such agent shall be required to exercise all such powers and perform its duties and functions under the agreement in a manner consistent with prudent utility practice. As used in this section, prudent utility practice shall mean any of the practices, methods, and acts at a particular time which, in the exercise of reasonable judgment in the light of the facts, including but not limited to the practices, methods, and acts engaged in or approved by a significant portion of the electrical utility industry prior thereto, known at the time the decision was made, would have been expected to accomplish the desired result at the lowest reasonable cost consistent with reliability, safety, and expedition. In no event shall anything in sections 18-2450 to 18-2462 be deemed to authorize any agency to become liable for and to pay for any costs, expenses, or liabilities attributable to the undivided interest of any other participant in such electric generation or transmission facility, and no funds of such agency may be used for any such purpose.



18-2461 - Power project agency; restrictions on sale or mortgage of certain property; revenue; pledge; alienation to private power producers, prohibited; indebtedness; default; possession by creditors; agreements authorized.

18-2461. Power project agency; restrictions on sale or mortgage of certain property; revenue; pledge; alienation to private power producers, prohibited; indebtedness; default; possession by creditors; agreements authorized.

No power plant, system, or works owned by an agency shall be sold, alienated, or mortgaged by such agency. Nothing in sections 18-2401 to 18-2485 shall prevent an agency from assigning, pledging, or otherwise hypothecating, its revenue, incomes, receipts, or profits to secure the payment of indebtedness, but the credit or funds of the State of Nebraska or any subdivision thereof shall never be pledged for the payment or settlement of any indebtedness or obligation whatever of any agency created pursuant to sections 18-2426 to 18-2434. Neither by sale under foreclosure, receivership, or bankruptcy proceedings, nor by alienation in any other manner, may the property of such an agency become the property of or come under the control of any private person, firm, or corporation engaged in the business of generating, transmitting, or distributing electricity for profit. In order to protect and safeguard the security and the rights of the purchasers or holders of revenue debentures, notes, bonds, warrants, or other evidences of indebtedness, issued by any agency created pursuant to sections 18-2426 to 18-2434, such agency may agree with the purchasers or holders that in the event of default in the payment on, or principal of, any such evidences of indebtedness or in the event of default in performance of any duty or obligation of such agency in connection therewith, such purchasers or holders, or trustees selected by them, may take possession and control of the business and property of the agency and proceed to operate the same, and to collect and receive the income thereof, and after paying all necessary and proper operating expenses and all other proper disbursements or liabilities made or incurred, use the surplus, if any, of the revenue of the agency as follows: (1) In the payment of all outstanding past-due interest on each issue of revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, so far as such net revenue will go, and paying pro rata the interest due on each issue thereof when there is not enough to pay in full all of the interest; and (2) if any sums shall remain after the payment of interest, then in the payment of the revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, which, by the terms thereof, shall be due and payable on each outstanding issue in accordance with the terms thereof, and paying pro rata when the money available is not sufficient to pay in full. When all legal taxes and charges, all arrears of interest, and all matured revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, have been paid in full, the control of the business and the possession of the property of the agency shall then be restored to such agency. The privilege granted in this section shall be a continuing one as often as the occasion therefor may arise.



18-2462 - Power project agency; receivership; when authorized; lease or alienation to private person; prohibited.

18-2462. Power project agency; receivership; when authorized; lease or alienation to private person; prohibited.

The board of directors of any agency issuing revenue debentures, notes, warrants, bonds, or other evidences of indebtedness under sections 18-2461 to 18-2480 is hereby authorized and empowered to agree and contract with the purchasers or holders thereof that in the event of default in the payment of interest on, or principal of, any such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, issued, or in the event of default in the performance of any duty or obligation under any agreement by such agency, the holder or holders of such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness then outstanding, shall be entitled as a matter of right, upon application to a court of competent jurisdiction, to have appointed a receiver of the business and property of the agency including all tolls, rents, revenue, issues, income, receipts, profits, benefits, and additions derived, received, or had thereof or therefrom, with power to operate and maintain such business and property, collect, receive, and apply all revenue, income, profits, and receipts arising therefrom, and prescribe rates, tolls, and charges, in the same way and manner as the agency might do. Whenever all defaults in the payment of principal of, and interest on, such revenue debentures, notes, warrants, bonds, or other evidences of indebtedness, and any other defaults under any agreement made by the agency, shall have been made good, such receiver shall be discharged by the court and shall therefor surrender control of the business and possession of the property in his or her hands to the agency. An agency created under sections 18-2401 to 18-2485 shall never lease or alienate the franchises, plant, or physical equipment of the agency to any private person, firm, association, or corporation for operating, or for any other purpose, except as specifically provided in sections 18-2452 to 18-2462.



18-2463 - Judicial proceedings; bond not required.

18-2463. Judicial proceedings; bond not required.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of any agency organized or created pursuant to sections 18-2401 to 18-2485, or of any officer, board, head of any department, agent, or employee of such agency in any proceeding or court action in which the agency or any officer, board, head of department, agent, or employee is a party litigant in its, his, or her official capacity.



18-2464 - Bonds; issuance authorized.

18-2464. Bonds; issuance authorized.

An agency may issue such types of bonds as its board may determine, subject only to any agreement with the holders of outstanding bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenue from one or more projects, or from one or more revenue-producing contracts made by the agency with any person, or from its revenue generally, or which may be additionally secured by a pledge of any grant, subsidy, or contribution from any person, or a pledge of any income or revenue, funds, or money of the agency from any source whatsoever or a mortgage or security interest in any real or personal property, commodity, product, or service or interest therein.



18-2465 - Bonds; amounts.

18-2465. Bonds; amounts.

An agency may from time to time issue its bonds in such principal amounts as its board shall deem necessary to provide sufficient funds to carry out any of the agency's purposes and powers, including the establishment or increase of reserves, interest accrued during construction of a project and for such period thereafter as the board may determine, and the payment of all other costs or expenses of the agency incident to and necessary or convenient to carry out its purposes and powers.



18-2466 - Bonds; liability; limitations.

18-2466. Bonds; liability; limitations.

(1) Neither the members of an agency's board nor any person executing the bonds shall be liable personally on such bonds by reason of the issuance thereof.

(2) The bonds shall not be a debt of any municipality or of this state and neither this state nor any municipality shall be liable thereon. Bonds shall be payable only out of any funds or properties of the issuing agency. Such limitations shall be plainly stated upon the face of the bonds.



18-2467 - Bonds; issuance; terms; signatures.

18-2467. Bonds; issuance; terms; signatures.

Bonds shall be authorized by resolution of the issuing agency's board and may be issued under a resolution or under a trust indenture or other security instrument in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture, or other security instrument may provide, and without limitation by the provisions of any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature in lieu of his or her manual signature.



18-2468 - Bonds; negotiable; sale.

18-2468. Bonds; negotiable; sale.

(1) Except as the issuing agency's board may otherwise provide, any bond and any interest coupons thereto attached shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as the issuing agency's board may provide and at such price or prices as such board shall determine.



18-2469 - Bonds; signatures of prior officers; validity.

18-2469. Bonds; signatures of prior officers; validity.

In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



18-2470 - Bonds; issuance; powers; enumerated.

18-2470. Bonds; issuance; powers; enumerated.

An agency shall have power in connection with the issuance of its bonds:

(1) To covenant as to the use of any or all of its property, real or personal;

(2) To redeem the bonds, to covenant for their redemption, and to provide the terms and conditions thereof;

(3) To covenant to charge or seek necessary approvals to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the agency, creation and maintenance of any reasonable reserves therefor, and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) To covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders;

(5) To covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any project or projects or any revenue-producing contract or contracts made by the agency with any person to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) To covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the agency may have any rights or interest;

(7) To covenant as to the purposes to which the proceeds from the sale of any bonds then or thereafter to be issued may be applied, and the pledge of such proceeds to secure the payment of the bonds;

(8) To covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) To covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) To covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) To covenant as to the custody of any of its properties or investments, the safekeeping thereof, the insurance to be carried thereon, and the use and disposition of insurance proceeds;

(12) To covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the agency may determine;

(13) To covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) To make all other covenants and to do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds, or in the absolute discretion of the agency tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) To execute all instruments necessary or convenient in the exercise of the powers in sections 18-2401 to 18-2485 granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



18-2471 - Refunding bonds; authorized; amount.

18-2471. Refunding bonds; authorized; amount.

An agency may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the agency's board deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the agency's board in its discretion, or to the date or dates of maturity, whichever shall be determined to be most advantageous or convenient for the agency, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the board of the issuing agency. A determination by the board that any refinancing is advantageous or necessary to the agency, or that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity, shall be conclusive.



18-2472 - Refunding bonds; exchange for outstanding obligations.

18-2472. Refunding bonds; exchange for outstanding obligations.

Refunding bonds may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the issuing agency's board may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



18-2473 - Refunding bonds; surplus funds; how used.

18-2473. Refunding bonds; surplus funds; how used.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, or obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates shall be secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



18-2474 - Refunding bonds; provisions governing.

18-2474. Refunding bonds; provisions governing.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the agency in respect of the same shall be governed by the provisions of sections 18-2401 to 18-2485 relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



18-2475 - Bonds; provisions of sections; exclusive.

18-2475. Bonds; provisions of sections; exclusive.

Bonds may be issued under sections 18-2401 to 18-2485 without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state, and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by sections 18-2401 to 18-2485, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



18-2476 - Resolution or other proceeding; publication.

18-2476. Resolution or other proceeding; publication.

The board may provide for the publication of any resolution or other proceeding adopted by it pursuant to sections 18-2401 to 18-2485, in a newspaper of general circulation published in the municipality or county where the principal office or place of business of the agency is located, or if no newspaper is so published, then in a newspaper qualified to carry legal notices having general circulation therein.



18-2477 - Bonds; notice of intention to issue bonds; publication; contents.

18-2477. Bonds; notice of intention to issue bonds; publication; contents.

In the case of a resolution or other proceeding providing for the issuance of bonds pursuant to sections 18-2401 to 18-2485, the board may, either before or after the adoption of such resolution or other proceeding, in lieu of publishing the entire resolution or other proceeding, publish a notice of intention to issue bonds under sections 18-2401 to 18-2485, titled as such, containing:

(1) The name of the agency;

(2) The purpose of the issue, including a brief description of the project and the name of the municipalities to be serviced by the project;

(3) The principal amount of bonds to be issued;

(4) The maturity date or dates and amount or amounts maturing on such dates;

(5) The maximum rate of interest payable on the bonds; and

(6) The times and place where a copy of the form of the resolution or other proceeding providing for the issuance of the bonds may be examined, which shall be at an office of the agency, identified in the notice, during regular business hours of the agency as described in the notice and for a period of at least thirty days after the publication of the notice.



18-2478 - Publication; contest board action; limitation.

18-2478. Publication; contest board action; limitation.

For a period of thirty days after such publication any person in interest shall have the right to contest the legality of such resolution or proceeding or any bonds which may be authorized thereby, any provisions made for the security and payment of such bonds, any contract of purchase, sale, or lease, or any contract for the supply of water, power or electricity, energy conservation services or devices, or acquisition of energy sources or fuel, or sewerage or solid waste disposal services, and after such time no one shall have any cause of action to contest the regularity, formality, or legality thereof for any cause whatsoever.



18-2479 - Bonds; authorized as investments; made securities.

18-2479. Bonds; authorized as investments; made securities.

Bonds issued pursuant to sections 18-2401 to 18-2485 are hereby made securities in which all public officers and instrumentalities of the state and all political subdivisions, all insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



18-2480 - Bonds and property; tax exempt; when.

18-2480. Bonds and property; tax exempt; when.

(1) All bonds of an agency are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.

(2) The property of an agency, including any pro rata share of any property owned by an agency in conjunction with any other person, is declared to be public property of a governmental subdivision of the state. Such property and the income of an agency shall be exempt from all taxes of the state or any municipality or other political subdivision of the state and shall be exempt from all special assessments of any participating municipality if used for a public purpose.



18-2481 - Legislative consent to foreign laws.

18-2481. Legislative consent to foreign laws.

Legislative consent is hereby given to the application of the laws of other states with respect to taxation payments in lieu of taxes and the assessment thereof to any agency which has acquired an interest in a project or property situated outside the state or which owns or operates a project outside the state and to the application of regulatory and other laws of other states and of the United States to any agency in relation to the acquisition, ownership, and operation by such agency of projects situated outside this state.



18-2482 - Sections, how construed.

18-2482. Sections, how construed.

The provisions of sections 18-2401 to 18-2485 shall be deemed to provide an additional, alternative, and complete method for the doing of the things authorized hereby and shall be deemed and construed to be supplemental and additional to, and not in derogation of, powers conferred upon municipalities, agencies, and others by law. Insofar as the provisions of sections 18-2401 to 18-2485 are inconsistent with the provisions of any general or special law, administrative order, or regulation, the provisions of sections 18-2401 to 18-2485 shall be controlling.



18-2483 - Bondholders; pledge; agreement of the state.

18-2483. Bondholders; pledge; agreement of the state.

The State of Nebraska does hereby pledge to and agree with the holders of any bonds and with those parties who may enter into contracts with any agency or municipality under sections 18-2401 to 18-2485 that the state will not alter, impair, or limit the rights thereby vested until the bonds, together with applicable interest, are fully met and discharged and such contracts are fully performed. Nothing contained in sections 18-2401 to 18-2485 shall preclude such alteration, impairment, or limitation if and when adequate provisions shall be made by law for the protection of the holders of the bonds or persons entering into contracts with any agency or municipality. Each agency and municipality is authorized to include this pledge and undertaking for the state in such bonds or contracts.



18-2484 - Sections, liberal construction.

18-2484. Sections, liberal construction.

Sections 18-2401 to 18-2485, being necessary for the welfare of the state and its inhabitants, shall be construed liberally to effect its purposes.



18-2485 - Agencies; other laws applicable.

18-2485. Agencies; other laws applicable.

Insofar as any provisions of sections 18-2401 to 18-2485 are applicable to the formation, organization, or operation of power projects, generators, or suppliers of electric energy, all agencies created pursuant to sections 18-2401 to 18-2485 shall comply with the provisions of Chapter 70, articles 10 and 13.



18-2501 - Powers; use; provisions governing.

18-2501. Powers; use; provisions governing.

(1) The powers of initiative and referendum are hereby reserved to the qualified electors of each municipal subdivision in the state. Sections 18-2501 to 18-2537 shall govern the use of initiative to enact, and the use of referendum to amend or repeal measures affecting the governance of all municipal subdivisions in the state, except those operating under home rule charter and as specified in section 18-2537.

(2) Cities operating under home rule charter shall provide, by charter provision or ordinance, for the exercise of the powers of initiative and referendum within the cities. Nothing in sections 18-2501 to 18-2537 shall be construed to prevent such cities from adopting any or all of the provisions of sections 18-2501 to 18-2537.



18-2502 - Definitions, sections found.

18-2502. Definitions, sections found.

For purposes of sections 18-2501 to 18-2538, the definitions in sections 18-2503 to 18-2511, unless the context otherwise requires, shall apply.



18-2503 - Circulator, defined.

18-2503. Circulator, defined.

Circulator shall mean any person who solicits signatures for an initiative or referendum petition.



18-2504 - City clerk, defined.

18-2504. City clerk, defined.

City clerk shall mean the city or village clerk or the municipal official in charge of elections.



18-2505 - Governing body, defined.

18-2505. Governing body, defined.

Governing body shall mean the legislative authority of any municipal subdivision subject to sections 18-2501 to 18-2537.



18-2506 - Measure, defined.

18-2506. Measure, defined.

Measure means an ordinance, charter provision, or resolution which is within the legislative authority of the governing body of a municipal subdivision to pass and which is not excluded from the operation of referendum by the exceptions in section 18-2528. Measure does not include any action permitted by the Nebraska Advantage Transformational Tourism and Redevelopment Act.



18-2507 - Municipal subdivision, defined.

18-2507. Municipal subdivision, defined.

Municipal subdivision shall mean all cities, not operating under home rule charters, of metropolitan, primary, first, and second classes, including those functioning under the commission and city manager forms of government, and villages.



18-2508 - Petition, defined.

18-2508. Petition, defined.

Petition shall mean a document authorized for circulation pursuant to section 18-2512, or any copy of such document.



18-2508.01 - Place of residence, defined.

18-2508.01. Place of residence, defined.

Place of residence shall mean the street and number of the residence. If there is no street and number for the residence, place of residence shall mean the mailing address.



18-2509 - Prospective petition, defined.

18-2509. Prospective petition, defined.

Prospective petition shall mean a sample document containing the information necessary for a completed petition, including a sample signature sheet, which has not yet been authorized for circulation.



18-2510 - Qualified electors, defined.

18-2510. Qualified electors, defined.

Qualified electors shall mean all persons registered to vote, at the time the prospective petition is filed, in the jurisdiction governed or to be governed by any measure sought to be enacted by initiative, or altered or repealed by referendum.



18-2510.01 - Residence, defined.

18-2510.01. Residence, defined.

Residence shall mean that place at which a person has established his or her home, where he or she is habitually present, and to which, when he or she departs, he or she intends to return.



18-2511 - Signature sheet, defined.

18-2511. Signature sheet, defined.

Signature sheet shall mean a sheet of paper which is part of a petition and which is signed by persons wishing to support the petition effort.



18-2512 - Prospective petition; filing; city clerk; duties; revision; procedure; verification; effect.

18-2512. Prospective petition; filing; city clerk; duties; revision; procedure; verification; effect.

Before circulating an initiative or referendum petition, the petitioner shall file with the city clerk a prospective petition. The city clerk shall date the prospective petition immediately upon its receipt. The city clerk shall verify that the prospective petition is in proper form and shall provide a ballot title for the initiative or referendum proposal, pursuant to section 18-2513. If the prospective petition is in proper form, the city clerk shall authorize the circulation of the petition and such authorization shall be given within three working days from the date the prospective petition was filed. If the form of the prospective petition is incorrect, the city clerk shall, within three working days from the date the prospective petition was filed, inform the petitioner of necessary changes and request that those changes be made. When the requested changes have been made and the revised prospective petition has been submitted to the city clerk in proper form, the city clerk shall authorize the circulation of the petition and such authorization shall be given within two working days from the receipt of the properly revised petition. Verification by the city clerk that the prospective petition is in proper form does not constitute an admission by the city clerk, governing body, or municipality that the measure is subject to referendum or limited referendum or that the measure may be enacted by initiative.



18-2513 - Ballot title; contents; ballots; form.

18-2513. Ballot title; contents; ballots; form.

(1) The ballot title of any measure to be initiated or referred shall consist of:

(a) A briefly worded caption by which the measure is commonly known or which accurately summarizes the measure;

(b) A briefly worded question which plainly states the purpose of the measure and is phrased so that an affirmative response to the question corresponds to an affirmative vote on the measure; and

(c) A concise and impartial statement, of not more than seventy-five words, of the chief purpose of the measure.

(2) The ballots used when voting on an initiative or referendum proposal shall contain the entire ballot title. Proposals for initiative and referendum shall be submitted on separate ballots and the ballots shall be printed in lowercase ten-point type, except that the caption shall be in boldface type. All initiative and referendum measures shall be submitted in a nonpartisan manner without indicating or suggesting on the ballot that they have or have not been approved or endorsed by any political party or organization.



18-2514 - Petitions; form; Secretary of State; duties; copies.

18-2514. Petitions; form; Secretary of State; duties; copies.

The Secretary of State shall design the form to be used for initiative and referendum petitions. The petitions shall conform to section 32-628. These forms shall be made available to the public by the city clerk, and they shall serve as a guide for individuals preparing prospective petitions. Substantial compliance with initiative and referendum forms is required before authorization to circulate such petition shall be granted by the city clerk pursuant to section 18-2512. Chief petitioners or circulators preparing prospective petitions shall be responsible for making copies of the petition for circulation after authorization for circulation has been granted.



18-2515 - Petition; contents; chief petitioners or sponsors; requirements.

18-2515. Petition; contents; chief petitioners or sponsors; requirements.

(1) Each petition presented for signature must be identical to the petition authorized for circulation by the city clerk pursuant to section 18-2512.

(2) Every petition shall contain the name and place of residence of not more than three persons as chief petitioners or sponsors of the measure. The chief petitioners or sponsors shall be qualified electors of the municipal subdivision potentially affected by the initiative or referendum proposal.

(3) Every petition shall contain the caption and the statement specified in subdivisions (1)(a) and (1)(c) of section 18-2513.

(4) When a special election is being requested, such fact shall be stated on every petition.



18-2516 - Signature sheet; requirements.

18-2516. Signature sheet; requirements.

Every signature sheet shall:

(1) Contain the caption required in subdivision (1)(a) of section 18-2513;

(2) Be part of a complete and authorized petition when presented to potential signatories; and

(3) Comply with the requirements of section 32-628.



18-2517 - Petition; signers and circulators; requirements.

18-2517. Petition; signers and circulators; requirements.

Signers and circulators shall comply with sections 32-629 and 32-630.



18-2518 - Petition; filed; signature verification; costs; time limitation.

18-2518. Petition; filed; signature verification; costs; time limitation.

(1) Signed petitions shall be filed with the city clerk for signature verification. Upon the filing of a petition, a city, upon passage of a resolution by the governing body of such city, and the county clerk or election commissioner of the county in which such city is located may by mutual agreement provide that the county clerk or election commissioner shall ascertain whether the petition is signed by the requisite number of voters. The city shall reimburse the county for any costs incurred by the county clerk or election commissioner. When the verifying official has determined that one hundred percent of the necessary signatures required by sections 18-2501 to 18-2537 have been obtained, he or she shall notify the municipal subdivision's governing body of that fact, and shall immediately forward to the governing body a copy of the petition.

(2) In order for an initiative or referendum proposal to be submitted to the governing body and the voters, the necessary signatures shall be on file with the city clerk within six months from the date the prospective petition was authorized for circulation. If the necessary signatures are not obtained by such date, the petition shall be void.

Under section 18-2538, if a municipality does not bring an action for declaratory judgment to determine whether a measure is subject to limited referendum or referendum or whether a measure may be enacted by initiative until after it receives notification pursuant to this section, it shall be required to proceed with the initiative or referendum election. Sydow v. City of Grand Island, 263 Neb. 389, 639 N.W.2d 913 (2002).



18-2519 - Measure; resubmission; limitation.

18-2519. Measure; resubmission; limitation.

The same measure, either in form or in essential substance, may not be submitted to the people by initiative petition, either affirmatively or negatively, more often than once every two years. No attempt to repeal or alter an existing measure or portion of such measure by referendum petition may be made within two years from the last attempt to do the same. Such prohibition shall apply only when the subsequent attempt to repeal or alter is designed to accomplish the same, or essentially the same purpose as the previous attempt.



18-2520 - Measure submitted to voters by municipal subdivision; procedure; approval.

18-2520. Measure submitted to voters by municipal subdivision; procedure; approval.

(1) Except as provided in subsection (2) of this section, the executive officer and governing body of a municipal subdivision may at any time, by resolution, provide for the submission to a direct vote of the electors of any measure pending before it, passed by it, including an override of any veto, if necessary, or enacted by the electors under sections 18-2501 to 18-2538 and may provide in such resolution that such measure shall be submitted at a special election or the next regularly scheduled primary or general election. Immediately upon the passage of any such resolution for submission, the city clerk shall cause such measure to be submitted to a direct vote of the electors, at the time specified in such resolution and in the manner provided in sections 18-2501 to 18-2538 for submission of measures upon proposals and petitions filed by voters. Such matter shall become law if approved by a majority of the votes cast.

(2) The executive officer and governing body of a municipal subdivision shall not submit to a direct vote of the electors the question of whether the municipal subdivision should initiate proceedings for the condemnation of a natural gas system.



18-2521 - Elections; when held; city clerk; duties; notice; form.

18-2521. Elections; when held; city clerk; duties; notice; form.

Elections under sections 18-2501 to 18-2538, either at a special election or regularly scheduled primary or general election, shall be called by the city clerk. Any special election to be conducted by the election commissioner or county clerk shall be subject to section 32-405.

The city clerk shall cause notice of every such election to be printed in one or more newspapers of general circulation in such municipal subdivision at least once not less than thirty days prior to such election and also posted in the office of the city clerk and in at least three conspicuous places in such municipal subdivision at least thirty days prior to such election. The notice shall be substantially as follows:

Notice is hereby given that on Tuesday, the ........... day of .............. 20...., at (identify polling place or precinct) of the city (or village) of ......................., Nebraska, an election will be held at which there will be submitted to the electors of the municipality for their approval or rejection, the following measures, propositions, or issues: ................................................................ ................................................................ (naming measures, propositions, or issues), which election will be open at 8 a.m. and will continue open until 8 p.m., of the same day.

Dated this ............ day of ............. 20.... .

.............................

City (or Village) Clerk of the City (or Village) of

........................., Nebraska.

The city clerk shall make available for photocopying a copy in pamphlet form of measures initiated or referred. Such notice provided in this section shall designate where such a copy in pamphlet form may be obtained.



18-2522 - Ballots; preparation; form.

18-2522. Ballots; preparation; form.

All ballots for use in special elections under sections 18-2501 to 18-2538 shall be prepared by the city clerk and furnished by the governing body, unless the governing body contracts with the county for such service, and shall be in form the same as provided by law for election of the executive officer and governing body of such municipal subdivision. When ordinances under such sections are submitted to the electors at a regularly scheduled primary or general election, they shall be placed upon the official ballots as provided in sections 18-2501 to 18-2538.



18-2523 - Initiative powers; scope.

18-2523. Initiative powers; scope.

(1) The power of initiative allows citizens the right to enact measures affecting the governance of each municipal subdivision in the state. An initiative proposal shall not have as its primary or sole purpose the repeal or modification of existing law except if such repeal or modification is ancillary to and necessary for the adoption and effective operation of the initiative measure.

(2) An initiative shall not be effective if the direct or indirect effect of the passage of such initiative measure shall be to repeal or alter an existing law, or portion thereof, which is not subject to referendum or subject only to limited referendum pursuant to section 18-2528.

(3) The power of initiative shall extend to a measure to provide for the condemnation of an investor-owned natural gas system by a municipal subdivision when the condemnation would, if initiated by the governing body of the municipal subdivision, be governed by the provisions of the Municipal Natural Gas System Condemnation Act.

(4) An initiative measure to provide for the condemnation of an investor-owned natural gas system by a municipal subdivision shall be a measure to require the municipal subdivision to initiate and pursue condemnation proceedings subject to the provisions of the Municipal Natural Gas System Condemnation Act.

Although the Nebraska Constitution does not prohibit a municipal ballot measure from asking voters to approve distinct and independent propositions in a single vote, a common-law single subject rule does prohibit this type of municipal ballot measure to preserve the integrity of the municipal electoral process. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A municipal ballot measure with separate provisions does not violate the common-law single subject rule if each of its provisions has a natural and necessary connection with each other and together are part of one general subject. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A proposed municipal ballot measure is invalid if it would (1) compel voters to vote for or against distinct propositions in a single vote—when they might not do so if presented separately, (2) confuse voters on the issues they are asked to decide, or (3) create doubt as to what action they have authorized after the election. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Courts liberally construe grants of municipal initiative and referendum powers to permit, rather than restrict, the power and to attain, rather than prevent, its object. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

To determine whether petitioners for a municipal ballot measure are acting under their initiative power or their referendum power, a court should look to the function of their proposed ballot measure—not its label. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

When petitioners for a municipal ballot measure are not seeking to repeal an ordinance, the correct distinction for determining whether their proposed measure falls under the petitioners' initiative power or their referendum power is whether the proposed measure would enact a new ordinance (initiative power) or would amend an existing ordinance (referendum power). City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).



18-2524 - Initiative petition; failure of municipal governing body to pass; effect; regular or special election.

18-2524. Initiative petition; failure of municipal governing body to pass; effect; regular or special election.

Whenever an initiative petition bearing signatures equal in number to at least fifteen percent of the qualified electors of a municipal subdivision has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to consider passage of the measure contained in the petition, including an override of any veto, if necessary. If the governing body fails to pass the measure without amendment, including an override of any veto, if necessary, within thirty days from the date it received notification pursuant to section 18-2518, the city clerk shall cause the measure to be submitted to a vote of the people at the next regularly scheduled primary or general election held within the municipal subdivision. If the governing body desires to submit the measure to a vote of the people at a special election prior to the next regularly scheduled primary or general election held within the municipal subdivision, the governing body shall, by resolution, direct the city clerk to cause the measure to be submitted at a special election. Such resolution shall not be subject to referendum or limited referendum.



18-2525 - Initiative petition; request for special election; failure of municipal governing body to pass; effect.

18-2525. Initiative petition; request for special election; failure of municipal governing body to pass; effect.

Whenever an initiative petition bearing signatures equal in number to at least twenty percent of the qualified electors of a municipal subdivision, which petition requests that a special election be called to submit the initiative measure to a vote of the people, has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to consider passage of the measure contained in the petition, including an override of any veto, if necessary. If the governing body fails to pass the measure, without amendment, including an override of any veto, if necessary, within thirty days from the date it received notification pursuant to section 18-2518, the city clerk shall cause the measure to be submitted to a vote of the people at a special election called for such purpose. Subject to the provisions of section 18-2521, the date of such election shall not be less than thirty nor more than sixty days from the date the governing body received notification pursuant to section 18-2518.



18-2526 - Adopted initiative measure; when effective; amendment or repeal; restrictions.

18-2526. Adopted initiative measure; when effective; amendment or repeal; restrictions.

If a majority of the voters voting on the initiative measure shall vote in favor of such measure, it shall become a valid and binding measure of the municipal subdivision thirty days after certification of the election results, unless the governing body by resolution orders an earlier effective date or the measure itself provides for a later effective date, which resolution shall not be subject to referendum or limited referendum. A measure passed by such method shall not be amended or repealed except by two-thirds majority of the members of the governing body. No such attempt to amend or repeal shall be made within one year from the passage of the measure by the electors.



18-2527 - Referendum powers; scope.

18-2527. Referendum powers; scope.

The power of referendum allows citizens the right to repeal or amend existing measures, or portions thereof, affecting the governance of each municipal subdivision in the state.

Although the Nebraska Constitution does not prohibit a municipal ballot measure from asking voters to approve distinct and independent propositions in a single vote, a common-law single subject rule does prohibit this type of municipal ballot measure to preserve the integrity of the municipal electoral process. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A municipal ballot measure with separate provisions does not violate the common-law single subject rule if each of its provisions has a natural and necessary connection with each other and together are part of one general subject. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

A proposed municipal ballot measure is invalid if it would (1) compel voters to vote for or against distinct propositions in a single vote—when they might not do so if presented separately, (2) confuse voters on the issues they are asked to decide, or (3) create doubt as to what action they have authorized after the election. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Courts liberally construe grants of municipal initiative and referendum powers to permit, rather than restrict, the power and to attain, rather than prevent, its object. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

To determine whether petitioners for a municipal ballot measure are acting under their initiative power or their referendum power, a court should look to the function of their proposed ballot measure—not its label. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

When petitioners for a municipal ballot measure are not seeking to repeal an ordinance, the correct distinction for determining whether their proposed measure falls under the petitioners' initiative power or their referendum power is whether the proposed measure would enact a new ordinance (initiative power) or would amend an existing ordinance (referendum power). City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).



18-2528 - Referendum; measures excluded; measures subject to limited referendum; procedure.

18-2528. Referendum; measures excluded; measures subject to limited referendum; procedure.

(1) The following measures shall not be subject to referendum or limited referendum:

(a) Measures necessary to carry out contractual obligations, including, but not limited to, those relating to the issuance of or provided for in bonds, notes, warrants, or other evidences of indebtedness, for projects previously approved by a measure which was, or is, subject to referendum or limited referendum or previously approved by a measure adopted prior to July 17, 1982;

(b) Measures relating to any industrial development projects, subsequent to measures giving initial approval to such projects;

(c) Measures adopting proposed budget statements following compliance with procedures set forth in the Nebraska Budget Act;

(d) Measures relating to the immediate preservation of the public peace, health, or safety which have been designated as urgent measures by unanimous vote of those present and voting of the municipal subdivision's governing body and approved by its executive officer;

(e) Measures relating to projects for which notice has been given as provided for in subsection (4) of this section and for which a sufficient referendum petition was not filed within the time limit stated in such notice or which received voter approval after the filing of such petition;

(f) Resolutions directing the city clerk to cause measures to be submitted to a vote of the people at a special election as provided in sections 18-2524 and 18-2529;

(g) Resolutions ordering an earlier effective date for measures enacted by initiative as provided in section 18-2526;

(h) Measures relating to any facility or system adopted or enacted pursuant to the Integrated Solid Waste Management Act by municipalities and which are necessary to carry out contractual obligations provided for in previously issued bonds, notes, warrants, or other evidence of indebtedness;

(i) Measures that amend, supplement, change, modify, or repeal a zoning regulation, restriction, or boundary and are subject to protest as provided in section 14-405 or 19-905;

(j) Measures relating to personnel issues, including, but not limited to, establishment, modification, or elimination of any personnel position, policy, salary, or benefit and any hiring, promotion, demotion, or termination of personnel; and

(k) Measures relating to matters subject to the provisions of the Municipal Natural Gas System Condemnation Act.

(2) The following measures shall be subject to limited referendum:

(a) Measures in furtherance of a policy of the municipal subdivision or relating to projects previously approved by a measure which was subject to referendum or which was enacted by initiative or has been approved by the voters at an election, except that such measures shall not be subject to referendum or limited referendum for a period of one year after any such policy or project was approved at a referendum election, enacted by initiative, or approved by the voters at an election;

(b) Measures relating to the acquisition, construction, installation, improvement, or enlargement, including the financing or refinancing of the costs, of public ways, public property, utility systems, and other capital projects and measures giving initial approval for industrial development projects;

(c) Measures setting utility system rates and charges, except for measures necessary to carry out contractual obligations provided for in previously issued bonds, notes, warrants, or other evidences of indebtedness, and pay rates and salaries for municipal subdivision employees other than the members of the governing body and the executive officer; and

(d) Measures relating to any facility or system adopted or enacted pursuant to the Integrated Solid Waste Management Act by municipalities except for measures necessary to carry out contractual obligations provided for in previously issued bonds, notes, warrants, or other evidence of indebtedness.

(3) Measures subject to limited referendum shall ordinarily take effect thirty days after their passage by the governing body, including an override of any veto, if necessary. Referendum petitions directed at measures subject to limited referendum shall be filed for signature verification pursuant to section 18-2518 within thirty days after such measure's passage by the governing body, including an override of any veto, if necessary, or after notice is first published pursuant to subdivision (4)(c) of this section. If the necessary number of signatures as provided in section 18-2529 or 18-2530 has been obtained within the time limitation, the effectiveness of the measure shall be suspended unless approved by the voters.

(4) For any measure relating to the acquisition, construction, installation, improvement, or enlargement of public ways, public property, utility systems, or other capital projects or any measure relating to any facility or system adopted or enacted pursuant to the Integrated Solid Waste Management Act, a municipality may exempt all subsequent measures relating to the same project from the referendum and limited referendum procedures provided for in sections 18-2501 to 18-2537 by the following procedure:

(a) By holding a public hearing on the project, the time and place of such hearing being published at least once not less than five days prior to the date set for hearing in a newspaper of general circulation within the governing body's jurisdiction;

(b) By passage of a measure approving the project, including an override of a veto if necessary, at a meeting held on any date subsequent to the date of hearing; and

(c) After passage of such measure, including an override of a veto if necessary, by giving notice as follows: (i) For those projects for which applicable statutes require an ordinance or resolution of necessity, creating a district or otherwise establishing the project, notice shall be given for such project by including either as part of such ordinance or resolution or as part of any publicized notice concerning such ordinance or resolution a statement that the project as described in the ordinance or resolution is subject to limited referendum for a period of thirty days after the first publication of such notice and that, after such thirty-day period, the project and measures related to it will not be subject to any further right of referendum; and (ii) for projects for which applicable statutes do not require an ordinance or resolution of necessity, notice shall be given by publication of a notice concerning such projects stating in general terms the nature of the project and the engineer's estimate of costs of such project and stating that the project described in the notice is subject to limited referendum for a period of thirty days after the first publication of such notice and that, after such thirty-day period, the project and measures related to it will not be subject to any further right of referendum. The notice required by subdivision (c)(ii) of this subsection shall be published in at least one newspaper of general circulation within the municipal subdivision and shall be published not later than fifteen days after passage by the governing body, including an override of a veto, if necessary, of a measure approving the project.

The right of a municipal subdivision to hold such a hearing prior to passage of the measure by the governing body and give such notice after passage of such measure by the governing body to obtain exemption for any particular project in a manner described in this subsection is optional, and no municipal subdivision shall be required to hold such a hearing or give such notice for any particular project.

(5) Nothing in subsections (2) and (4) of this section shall be construed as subjecting to limited referendum any measure related to matters subject to the provisions of the Municipal Natural Gas System Condemnation Act.

(6) All measures, except as provided in subsections (1), (2), and (4) of this section, shall be subject to the referendum procedure at any time after such measure has been passed by the governing body, including an override of a veto, if necessary, or enacted by the voters by initiative.

Under subsection (1)(a) of this section, a general tax ordinance cannot be a measure necessary to carry out a contractual obligation if the obligation did not exist when the municipality passed it. Subsection (1)(a) does not shield from the referendum process a revenue measure that funds a city's subsequent contractual obligations for a project that was not previously approved by a measure that was subject to referendum. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).



18-2529 - Referendum petition; failure of municipal governing body to act; effect; special election.

18-2529. Referendum petition; failure of municipal governing body to act; effect; special election.

Whenever a referendum petition bearing signatures equal in number to at least fifteen percent of the qualified electors of a municipal subdivision has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to reconsider the measure or portion of such measure which is the object of the referendum. If the governing body fails to repeal or amend the measure or portion thereof in the manner proposed by the referendum, including an override of any veto, if necessary, within thirty days from the date the governing body receives notification pursuant to section 18-2518, the city clerk shall cause the measure to be submitted to a vote of the people at the next regularly scheduled primary or general election held within the municipal subdivision. If the governing body desires to submit the measure to a vote of the people at a special election prior to the next regularly scheduled primary or general election held within the municipal subdivision, the governing body shall, by resolution, direct the clerk to cause the measure to be submitted at a special election. Such resolution shall not be subject to referendum or limited referendum.



18-2530 - Referendum petition; request for special election; failure of municipal governing body to act; effect.

18-2530. Referendum petition; request for special election; failure of municipal governing body to act; effect.

Whenever a referendum petition bearing signatures equal in number to at least twenty percent of the qualified voters of a municipal subdivision, which petition requests that a special election be called to submit the referendum measure to a vote of the people, has been filed with the city clerk and verified pursuant to section 18-2518, it shall be the duty of the municipal subdivision's governing body to reconsider the measure or portion of such measure which is the object of the referendum. If the governing body fails to repeal or amend the measure or portion thereof, in the manner proposed by the referendum, including an override of any veto, if necessary, the city clerk shall cause the measure to be submitted to a vote of the people at a special election called for such purpose within thirty days from the date the governing body received notification pursuant to section 18-2518. Subject to the provisions of section 18-2521, the date of such special election shall not be less than thirty nor more than sixty days from the date the governing body received notification pursuant to section 18-2518.



18-2531 - Adopted referendum measure; reenactment or return to original form; restrictions; failure of referendum; effect.

18-2531. Adopted referendum measure; reenactment or return to original form; restrictions; failure of referendum; effect.

If a majority of the electors voting on the referendum measure shall vote in favor of such measure, the law subject to the referendum shall be repealed or amended. A measure repealed or amended by referendum shall not be reenacted or returned to its original form except by a two-thirds majority of the members of the governing body. No such attempt to reenact or return the measure to its original form shall be made within one year of the repeal or amendment of the measure by the electors. If the referendum measure does not receive a majority vote, the ordinance shall immediately become effective or remain in effect.



18-2532 - False affidavit; false oath; penalty.

18-2532. False affidavit; false oath; penalty.

Whoever knowingly or willfully makes a false affidavit or takes a false oath regarding the qualifications of any person to sign petitions under sections 18-2501 to 18-2531 shall be guilty of a Class I misdemeanor with a limit of three hundred dollars on the fine.



18-2533 - Petitions; illegal acts; penalty.

18-2533. Petitions; illegal acts; penalty.

Whoever falsely makes or willfully destroys a petition or any part thereof, or signs a false name thereto, or signs or files any petition knowing the same or any part thereof to be falsely made, or suppresses any petition, or any part thereof, which has been duly filed, pursuant to sections 18-2501 to 18-2531 shall be guilty of a Class I misdemeanor with a limit of five hundred dollars on the fine.



18-2534 - Signing of petition; illegal acts; penalty.

18-2534. Signing of petition; illegal acts; penalty.

Whoever signs any petition under sections 18-2501 to 18-2533, knowing that he or she is not a registered voter in the place where such petition is made, aids or abets any other person in doing any of the acts mentioned in this section, bribes or gives or pays any money or thing of value to any person directly or indirectly to induce him or her to sign such petition, or engages in any deceptive practice intended to induce any person to sign a petition, shall be guilty of a Class I misdemeanor with a limit of three hundred dollars on the fine.



18-2535 - City clerk; illegal acts; penalty.

18-2535. City clerk; illegal acts; penalty.

Any city clerk who willfully refuses to comply with the provisions of sections 18-2501 to 18-2531 and 18-2538 or who willfully causes unreasonable delay in the execution of his or her duties under such sections shall be guilty of a Class I misdemeanor, but imprisonment shall not be included as part of the punishment.



18-2536 - Election Act; applicability.

18-2536. Election Act; applicability.

The Election Act, so far as applicable and when not in conflict with sections 18-2501 to 18-2531, shall apply to voting on ordinances by the registered voters pursuant to such sections.



18-2537 - Sections; inapplicability.

18-2537. Sections; inapplicability.

Nothing in sections 18-2501 to 18-2536 shall apply to procedures for initiatives or referendums provided in sections 14-210 to 14-212 relating to metropolitan-class cities, sections 18-412 and 18-412.02 relating to municipal light and power plants, sections 70-504 and 70-650.01 relating to public power districts, and sections 80-203 to 80-205 relating to soldiers and sailors monuments.



18-2538 - Declaratory judgment; procedure; effect.

18-2538. Declaratory judgment; procedure; effect.

The municipality or any chief petitioner may seek a declaratory judgment regarding any questions arising under Chapter 18, article 25, as it may be from time to time amended, including, but not limited to, determining whether a measure is subject to referendum or limited referendum or whether a measure may be enacted by initiative. If a chief petitioner seeks a declaratory judgment, the municipality shall be served as provided in section 25-510.02. If the municipality seeks a declaratory judgment, only the chief petitioner or chief petitioners shall be required to be served. Any action brought for declaratory judgment for purposes of determining whether a measure is subject to limited referendum or referendum, or whether a measure may be enacted by initiative, may be filed in the district court at any time after the filing of a referendum or initiative petition with the city clerk for signature verification until forty days from the date the governing body received notification pursuant to section 18-2518. If the municipality does not bring an action for declaratory judgment to determine whether the measure is subject to limited referendum or referendum, or whether the measure may be enacted by initiative until after it has received notification pursuant to section 18-2518, it shall be required to proceed with the initiative or referendum election in accordance with sections 18-2501 to 18-2537 and this section. If the municipality does file such an action prior to receiving notification pursuant to section 18-2518, it shall not be required to proceed to hold such election until a final decision has been rendered in the action. Any action for a declaratory judgment shall be governed generally by sections 25-21,149 to 25-21,164, as amended from time to time, except that only the municipality and each chief petitioner shall be required to be made parties. The municipality, city clerk, governing body, or any of the municipality's officers shall be entitled to rely on any order rendered by the court in any such proceeding. Any action brought for declaratory judgment pursuant to this section shall be given priority in scheduling hearings and in disposition as determined by the court. When an action is brought to determine whether the measure is subject to limited referendum or referendum, or whether a measure may be enacted by initiative, a decision shall be rendered by the court no later than five days prior to the election. The provisions of this section relating to declaratory judgments shall not be construed as limiting, but construed as supplemental and additional to other rights and remedies conferred by law.

If a municipality claims that a proposed ballot measure violates a statute under chapter 18, article 25, of the Nebraska Revised Statutes, the claim is a challenge to the procedure or form of the proposal that may be raised in a preelection declaratory judgment action. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Under this section, if a city files a declaratory judgment action to challenge a ballot measure within 40 days of receiving notice of the requisite signatures, a court may invalidate the measure because of a deficiency in form or procedure even if the voters approved it. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

Under this section, when a city fails to file a declaratory judgment action to challenge the validity of a proposed ballot measure before it receives notification of the requisite signatures, a court does not have authority to keep the measure off the ballot, which precludes a court from blocking a count of the votes. City of North Platte v. Tilgner, 282 Neb. 328, 803 N.W.2d 469 (2011).

The language "whether a measure may be enacted by initiative" does not permit a court to issue an advisory opinion regarding the substance of an initiative measure prior to its adoption. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

The language "whether a measure may be enacted by initiative" encompasses only procedural challenges. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

Under this section, if a municipality does not bring an action for declaratory judgment to determine whether a measure is subject to limited referendum or referendum or whether a measure may be enacted by initiative until after it receives notification pursuant to section 18-2518, it shall be required to proceed with the initiative or referendum election. Sydow v. City of Grand Island, 263 Neb. 389, 639 N.W.2d 913 (2002).



18-2601 - Act, how cited.

18-2601. Act, how cited.

Sections 18-2601 to 18-2609 shall be known and may be cited as the Municipal Infrastructure Redevelopment Fund Act.



18-2602 - Legislative findings.

18-2602. Legislative findings.

The Legislature finds that the municipalities of the state face an urgent need to construct, upgrade, and develop municipal infrastructure facilities. By providing basic public facilities, the municipalities of the state provide the building blocks for economic development. Not only does the investment in infrastructure generate an immediate stream of economic activity, it also lays the groundwork for private investment that will use the facilities so provided. Municipalities in the state currently are in critical need of assistance in providing these facilities.

The Legislature determines that it is in the public interest to establish a Municipal Infrastructure Redevelopment Fund to provide funds to municipalities in the state to use to provide infrastructure facilities and to permit municipalities in the state to issue bonds secured by amounts payable from the Municipal Infrastructure Redevelopment Fund and other sources.



18-2603 - Terms, defined.

18-2603. Terms, defined.

For purposes of the Municipal Infrastructure Redevelopment Fund Act:

(1) Bond means any evidence of indebtedness, including, but not limited to, bonds, notes including notes issued pending long-term financing arrangements, warrants, debentures, obligations under a loan agreement or a lease-purchase agreement, or any similar instrument or obligation;

(2) Fund means the Municipal Infrastructure Redevelopment Fund;

(3) Infrastructure project means any of the following projects, or any combination thereof, to be owned or operated by a municipality: Solid waste management facilities; wastewater, storm water, and water treatment works and systems, water distribution facilities, and water resources projects, including, but not limited to, pumping stations, transmission lines, and mains and their appurtenances; hazardous waste disposal systems; resource recovery systems; airports; port facilities; buildings and capital equipment used in the operations and activities of municipal government and to provide services to the residents of the municipality; convention and tourism facilities; redevelopment projects as defined in section 18-2103; and mass transit and other transportation systems, including parking facilities and excluding public highways and bridges and municipal roads, streets, and bridges;

(4) Municipal allocation amount means, for each municipality, the amount derived by multiplying the amount to be allocated by the fraction determined by dividing the total population of the municipality by the total population of the state living in municipalities, each as determined by the most recent federal census figures certified by the Tax Commissioner as provided in section 77-3,119; and

(5) Municipality means any city of the primary class.



18-2604 - Municipal Infrastructure Redevelopment Fund; created; investment.

18-2604. Municipal Infrastructure Redevelopment Fund; created; investment.

There is hereby created in the state treasury a cash fund to be known as the Municipal Infrastructure Redevelopment Fund. The fund shall have a separate account for each municipality in the state. Money shall be deposited into the fund pursuant to section 77-2602.

Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Investment earnings on each account shall be credited to that account.



18-2605 - State Treasurer; distribute funds.

18-2605. State Treasurer; distribute funds.

Five business days prior to each January 1 and July 1, the State Treasurer shall distribute the amounts on deposit in the fund by crediting the municipal allocation amount to each municipality's account and immediately disbursing such amount to the municipality or, upon notice to the State Treasurer from the municipality, its assignee.



18-2606 - Funds; use by municipality.

18-2606. Funds; use by municipality.

Money received by a municipality or credited to its account from the fund shall be used for one of the following purposes:

(1) To pay for the construction, acquisition, or equipping of infrastructure projects or portions thereof; or

(2) To pay principal, interest, premium, and costs of issuance on bonds issued by the municipality to finance the construction, acquisition, or equipping of infrastructure projects or portions thereof.



18-2607 - Municipality; pledge of funds; effect.

18-2607. Municipality; pledge of funds; effect.

Each municipality shall be permitted to pledge the amounts on deposit or to be deposited in its account of the fund, as and when appropriated by the Legislature, to the holders of any bonds issued by the municipality to finance the construction, acquisition, or equipping of infrastructure projects as long as the lien of such pledge does not attach until funds are actually deposited into the municipality's account, and in no event shall such a pledge be construed as an obligation of the Legislature to appropriate such funds. Any such pledge shall be valid and binding from the time when the pledge is made. The money so pledged and thereafter received by the municipality or deposited into its respective account shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality, irrespective of whether the parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.



18-2608 - Bonds; state; no obligation; statement.

18-2608. Bonds; state; no obligation; statement.

No bonds issued by any municipality which pledges funds to be deposited in its account of the fund shall constitute a debt, liability, or general obligation of this state or a pledge of the faith and credit of this state but shall be payable, to the extent payable from state revenue, solely from amounts credited to the accounts of the fund as provided by the Municipal Infrastructure Redevelopment Fund Act, as and when appropriated by the Legislature. Each bond issued by any municipality which pledges funds to be deposited in its account of the fund shall contain on the face thereof a statement that neither the faith and credit nor the taxing power of this state is pledged to the payment of the principal of or the interest on such bond.



18-2609 - Bond issuance; conditions.

18-2609. Bond issuance; conditions.

Any municipality may by ordinance issue bonds in one or more series for the construction or acquisition of an infrastructure project or any portion thereof and pay the principal of and interest on any such bonds by pledging funds received from the fund. Such bonds shall have a final maturity not later than August 1, 2009, and the aggregate debt service payments and related expenses with respect to all series of such bonds for any twelve-month period during which such bonds are outstanding shall not exceed the anticipated receipts from the fund by such municipality. For purposes of this section, anticipated receipts means the amount received by the municipality from the fund for the twelve-month period immediately preceding the date of issuance of such bonds.

Any municipality which has or may issue bonds under this section may dedicate a portion of its property tax levy authority as provided in section 77-3442 to meet debt service obligations under the bonds, but only to the extent the receipts from the fund pledged to the payment of such bonds and any other money made available and used for that purpose are insufficient to pay the principal of and interest on such bonds as they mature.



18-2701 - Act, how cited.

18-2701. Act, how cited.

Sections 18-2701 to 18-2739 shall be known and may be cited as the Local Option Municipal Economic Development Act.



18-2702 - Legislative findings.

18-2702. Legislative findings.

The Legislature finds that:

(1) There is a high degree of competition among states and municipalities in our nation in their efforts to provide incentives for businesses to expand or to locate in their respective jurisdictions;

(2) Municipalities in Nebraska are hampered in their efforts to effectively compete because of their inability under Nebraska law to respond quickly to opportunities or to raise sufficient capital from local sources to provide incentives for the provision of new services or business location or expansion decisions which are tailored to meet the needs of the local community;

(3) The ability of a municipality to encourage the provision of new services or business location and expansion has a direct impact not only upon the economic well-being of the community and its residents but upon the whole state as well; and

(4) There is a need to provide Nebraska municipalities with the opportunity of providing assistance to business enterprises in their communities, whether for expansion of existing operations, the creation of new businesses, or the provision of new services, by the use of funds raised by local taxation when the voters in the municipality determine that it is in the best interest of their community to do so.



18-2703 - Definitions, where found.

18-2703. Definitions, where found.

For purposes of the Local Option Municipal Economic Development Act, the definitions found in sections 18-2703.01 to 18-2709 shall be used.



18-2703.01 - Advanced telecommunications capability, defined.

18-2703.01. Advanced telecommunications capability, defined.

Advanced telecommunications capability shall mean high-speed, broadband telecommunications capability that enables users to originate and receive high-quality voice, data, graphics, and video telecommunications using any technology.



18-2704 - City, defined.

18-2704. City, defined.

City shall mean any city of the metropolitan class, city of the primary class, city of the first class, city of the second class, or village, including any city operated under a home rule charter. City shall also include any group of two or more cities acting in concert under the terms of the Interlocal Cooperation Act or Joint Public Agency Act by means of a properly executed agreement.



18-2705 - Economic development program, defined.

18-2705. Economic development program, defined.

Economic development program means any project or program utilizing funds derived from local sources of revenue for the purpose of providing direct or indirect financial assistance to a qualifying business or the payment of related costs and expenses or both, without regard to whether that business is identified at the time the project or program is initiated or is to be determined by specified means at some time in the future. An economic development program may include, but shall not be limited to, the following activities: Direct loans or grants to qualifying businesses for fixed assets or working capital or both; loan guarantees for qualifying business; grants for public works improvements which are essential to the location or expansion of, or the provision of new services by, a qualifying business; grants or loans for job training; the purchase of real estate, options for such purchases, and the renewal or extension of such options; relocation incentives for new residents; the issuance of bonds as provided for in the Local Option Municipal Economic Development Act; and payments for salaries and support of city staff to implement the economic development program or the contracting of such to an outside entity. For cities of the first and second class and villages, an economic development program may also include grants or loans for the construction or rehabilitation for sale or lease of housing for persons of low or moderate income. For cities of the first and second class and villages, an economic development program may also include grants, loans, or funds for rural infrastructure development as defined in section 66-2102. An economic development program may be conducted jointly by two or more cities after the approval of the program by the voters of each participating city.



18-2706 - Election, defined.

18-2706. Election, defined.

Election shall mean any general election, primary election, or special election called by the city as provided by law.



18-2707 - Financial institution, defined.

18-2707. Financial institution, defined.

Financial institution shall mean a state or federally chartered bank, a capital stock state building and loan association, a capital stock federal savings and loan association, a capital stock federal savings bank, and a capital stock state savings bank.



18-2708 - Local sources of revenue, defined.

18-2708. Local sources of revenue, defined.

Local sources of revenue means the city's property tax, the city's local option sales tax, or any other general tax levied by the city or generated from municipally owned utilities or grants, donations, or state and federal funds received by the city subject to any restrictions of the grantor, donor, or state or federal law. Funds generated from municipally owned utilities shall be used for utility-related purposes or activities associated with the economic development program as determined by the city council, including, but not limited to, load management, energy efficiency, energy conservation, incentives for load growth, line extensions, land purchase, site development, and demand side management measures.



18-2709 - Qualifying business, defined.

18-2709. Qualifying business, defined.

(1) Qualifying business means any corporation, partnership, limited liability company, or sole proprietorship which derives its principal source of income from any of the following: The manufacture of articles of commerce; the conduct of research and development; the processing, storage, transport, or sale of goods or commodities which are sold or traded in interstate commerce; the sale of services in interstate commerce; headquarters facilities relating to eligible activities as listed in this section; telecommunications activities, including services providing advanced telecommunications capability; tourism-related activities; or the production of films, including feature, independent, and documentary films, commercials, and television programs.

(2) Qualifying business also means:

(a) In cities of the first and second class and villages, a business that derives its principal source of income from the construction or rehabilitation of housing;

(b) A business that derives its principal source of income from retail trade, except that no more than forty percent of the total revenue generated pursuant to the Local Option Municipal Economic Development Act for an economic development program in any twelve-month period and no more than twenty percent of the total revenue generated pursuant to the act for an economic development program in any five-year period, commencing from the date of municipal approval of an economic development program, shall be used by the city for or devoted to the use of retail trade businesses. For purposes of this subdivision, retail trade means a business which is principally engaged in the sale of goods or commodities to ultimate consumers for their own use or consumption and not for resale; and

(c) In cities with a population of two thousand five hundred inhabitants or less, a business shall be a qualifying business even though it derives its principal source of income from activities other than those set out in this section.

(3) If a business which would otherwise be a qualifying business employs people and carries on activities in more than one city in Nebraska or will do so at any time during the first year following its application for participation in an economic development program, it shall be a qualifying business only if, in each such city, it maintains employment for the first two years following the date on which such business begins operations in the city as a participant in its economic development program at a level not less than its average employment in such city over the twelve-month period preceding participation.

(4) A qualifying business need not be located within the territorial boundaries of the city from which it is or will be receiving financial assistance.



18-2710 - Economic development program; proposed plan, contents.

18-2710. Economic development program; proposed plan, contents.

The governing body of any city proposing to adopt an economic development program shall prepare a proposed plan for such economic development program. The proposed plan shall include:

(1) A description of the city's general community and economic development strategy;

(2) A statement of purpose describing the city's general intent and proposed goals for the establishment of the economic development program;

(3) A description of the types of businesses and economic activities that will be eligible under the program for the city's assistance;

(4) A statement specifying the total amount of money that is proposed to be directly collected from local sources of revenue by the city to finance the program, whether the city desires the authority to issue bonds pursuant to the Local Option Municipal Economic Development Act to provide funds to carry out the economic development program, the time period within which the funds from local sources of revenue are to be collected, the time period during which the program will be in existence, and a basic preliminary proposed budget for the program;

(5) A description of the manner in which a qualifying business will be required to submit an application for financial assistance, including the type of information that will be required from the business, the process that will be used to verify the information, and the steps that will be taken to insure the privacy and confidentiality of business information provided to the city;

(6) A description of the administrative system that will be established to administer the economic development program, including a description of the personnel structure that will be involved and the duties and responsibilities of those persons involved; and

(7) A description of how the city will assure that all applicable laws, regulations, and requirements are met by the city and the qualifying businesses which receive assistance.



18-2710.01 - Economic development program; housing for low-income or moderate-income persons; proposed plan; contents; eligibility criteria.

18-2710.01. Economic development program; housing for low-income or moderate-income persons; proposed plan; contents; eligibility criteria.

(1) If the proposed economic development program involves the making of grants or loans for the construction or rehabilitation for sale or lease of housing for persons of low or moderate income, the proposed plan shall specify (a) the income levels which will qualify persons for participation in the housing program and (b) the criteria for determining the adjustments to be made to the income of persons to determine their qualification for participation. For purposes of the Local Option Municipal Economic Development Act, the city shall determine low-income and moderate-income standards for the economic development program by basing such standards upon existing federal government guidelines or standards for qualifying for any federal housing assistance program as such levels may be modified by the consideration of existing local and regional economic conditions and income levels.

(2) In establishing the criteria to be applied in determining appropriate adjustments to the income of persons seeking consideration for participation in the program pursuant to subsection (1) of this section, the city shall consider the following factors:

(a) The amount of income of the person which is available for housing needs;

(b) The size of the family to reside in each housing unit;

(c) The cost and condition of housing available in the city;

(d) Whether the person or any member of the person's family who will be residing in the housing unit is elderly, infirm, or disabled;

(e) The ability of the person to compete successfully in the private housing market and to pay the amounts the private enterprise market requires for safe, sanitary, and uncrowded housing; and

(f) Such other factors as the city determines which are particularly relevant to the conditions facing persons seeking new or rehabilitated housing in the city.



18-2711 - Land purchase; creation of loan fund; additional requirements.

18-2711. Land purchase; creation of loan fund; additional requirements.

(1) If the proposed economic development program involves the purchase of or option to purchase land, the proposed plan shall also specify the manner in which tracts of land will be identified for purchase or option to purchase and whether or not the city proposes to use the proceeds from the future sale of such land for additional land purchases.

(2) If the proposed economic development program involves the creation of a loan fund, the proposed plan shall also specify:

(a) The types of financial assistance that will be available, stating the maximum proportion of financial assistance that will be provided to any single qualifying business and specifying the criteria that will be used to determine the appropriate level of assistance;

(b) The criteria and procedures that will be used to determine the necessity and appropriateness of permitting a qualifying business to participate in the loan fund program;

(c) The criteria for determining the time within which a qualifying business must meet the goals set for it under its participation agreement;

(d) What personnel or other assistance beyond regular city employees will be needed to assist in the administration of the loan fund program and the manner in which they will be paid or reimbursed;

(e) The investment strategies that the city will pursue to promote the growth of the loan fund while assuring its security and liquidity; and

(f) The methods of auditing and verification that will be used by the city to insure that the assistance given is used in an appropriate manner and that the city is protected against fraud or deceit in the conduct or administration of the economic development program.



18-2712 - Public hearing; governing body; adopt resolution; filing.

18-2712. Public hearing; governing body; adopt resolution; filing.

Upon completion of the proposed plan, the governing body of the city shall schedule a public hearing at which such plan shall be presented for public comment and discussion. Following the public hearing, the governing body shall adopt the proposed plan and any amendments by resolution. At the discretion of the governing body, the resolution may include the full text of the proposed plan or it may be incorporated by reference. The resolution shall include a statement of the date at which the economic development program will be presented to the voters of the city for approval pursuant to section 18-2713 and the language of the ballot question as it will appear on the ballot. Following its adoption, a copy of the resolution and the proposed plan shall be filed with the city clerk who shall make it available for public review at city hall during regular business hours.



18-2713 - Election; procedures.

18-2713. Election; procedures.

Before adopting an economic development program, a city shall submit the question of its adoption to the registered voters at an election. The governing body of the city shall order the submission of the question by filing a certified copy of the resolution proposing the economic development program with the election commissioner or county clerk not later than forty-one days prior to a special election or not later than fifty days prior to a primary or general election. The question on the ballot shall briefly set out the terms, conditions, and goals of the proposed economic development program, including the length of time during which the program will be in existence, the year or years within which the funds from local sources of revenue are to be collected, the source or sources from which the funds are to be collected, the total amount to be collected for the program from local sources of revenue, and whether the city proposes to issue bonds pursuant to the Local Option Municipal Economic Development Act to provide funds to carry out the economic development program. The ballot question shall also specify whether additional funds from other noncity sources will be sought beyond those derived from local sources of revenue. In addition to all other information, if the funds are to be derived from the city's property tax, the ballot question shall state the present annual cost of the economic development program per ten thousand dollars of assessed valuation based upon the most recent valuation of the city certified to the Property Tax Administrator pursuant to section 77-1613.01. The ballot question shall state: "Shall the city of (name of the city) establish an economic development program as described here by appropriating annually from local sources of revenue $...... for ....... years?". If the only city revenue source for the proposed economic development program is a local option sales tax that has not yet been approved at an election, the ballot question specifications in this section may be repeated in the sales tax ballot question.

If a majority of those voting on the issue vote in favor of the question, the governing body may implement the proposed economic development program upon the terms set out in the resolution. If a majority of those voting on the economic development program vote in favor of the question when the only city revenue source is a proposed sales tax and a majority of those voting on the local option sales tax vote against the question, the governing body shall not implement the economic development program, and it shall become null and void. If a majority of those voting on the issue vote against the question, the governing body shall not implement the economic development program.



18-2714 - Economic development program; established by ordinance; amendment; repeal; procedures.

18-2714. Economic development program; established by ordinance; amendment; repeal; procedures.

(1) After approval by the voters of an economic development program, the governing body of the city shall, within forty-five days after such approval, establish the economic development program by ordinance in conformity with the terms of such program as set out in the original enabling resolution.

(2) After the adoption of the ordinance establishing the economic development program, such ordinance shall only be amended (a) to conform to the provisions of any existing or future state or federal law or (b) after notice, at least one public hearing, and a two-thirds vote of the members of the governing body of the city, when necessary to accomplish the purposes of the original enabling resolution.

(3) The governing body of a city shall not amend the economic development program so as to fundamentally alter its basic structure or goals, either with regard to the qualifying businesses that are eligible to participate, the local sources of revenue used to fund the program, the uses of the funds collected, or the basic terms set out in the original enabling resolution, without submitting the proposed changes to a new vote of the registered voters of the city in the manner provided for in section 18-2713.

(4) The governing body of a city may, at any time after the adoption of the ordinance establishing the economic development program, by a two-thirds vote of the members of the governing body, repeal the ordinance in its entirety and end the economic development program, subject only to the provisions of any existing contracts relating to such program and the rights of any third parties arising from those contracts. Prior to such vote by the governing body, it shall publish notice of its intent to consider the repeal and hold a public hearing on the issue. Any funds in the custody of the city for such economic development program which are not spent or committed at the time of the repeal and any funds to be received in the future from the prior operation of the economic development program shall be placed into the general fund of the city.



18-2715 - Citizen advisory review committee; membership; meetings; powers; unauthorized disclosure of information; penalty.

18-2715. Citizen advisory review committee; membership; meetings; powers; unauthorized disclosure of information; penalty.

(1) The ordinance establishing the economic development program shall provide for the creation of a citizen advisory review committee. The committee shall consist of not less than five or more than ten registered voters of the city who shall be appointed to the committee by the mayor or chairperson subject to approval by the governing body of the city. At least one member of the committee shall have expertise or experience in the field of business finance or accounting. The ordinance shall designate an appropriate city official or employee with responsibility for the administration of the economic development program to serve as an ex officio member of the committee with responsibility for assisting the committee and providing it with necessary information and advice on the economic development program.

(2) No member of the citizen advisory review committee shall be an elected or appointed city official, an employee of the city, a participant in a decisionmaking position regarding expenditures of program funds, or an official or employee of any qualifying business receiving financial assistance under the economic development program or of any financial institution participating directly in the economic development program.

(3) The ordinance shall provide for regular meetings of the citizen advisory review committee to review the functioning and progress of the economic development program and to advise the governing body of the city with regard to the program. At least once in every six-month period after the effective date of the ordinance, the committee shall report to the governing body on its findings and suggestions at a public hearing called for that purpose.

(4) Members of the citizen advisory review committee, in their capacity as members and consistent with their responsibilities as members, may be permitted access to business information received by the city in the course of its administration of the economic development program, which information would otherwise be confidential (a) under section 84-712.05, (b) by agreement with a qualifying business participating in the economic development program, or (c) under any ordinance of the city providing access to such records to members of the committee and guaranteeing the confidentiality of business information received by reason of its administration of the economic development program. Such ordinance may provide that unauthorized disclosure of any business information which is confidential under section 84-712.05 shall be a Class III misdemeanor.



18-2716 - Expenditures; budget.

18-2716. Expenditures; budget.

Following the adoption of an ordinance establishing an economic development program, the amount to be expended on the program for the ensuing year or biennial period shall be fixed at the time of making the annual or biennial budget required by law and shall be included in the budget.



18-2717 - Appropriations; restrictions.

18-2717. Appropriations; restrictions.

(1) No city shall appropriate from funds derived directly from local sources of revenue for all approved economic development programs, in each year during which such programs are in existence, an amount in excess of four-tenths of one percent of the taxable valuation of the city in the year in which the funds are collected.

(2) Notwithstanding the provisions of subsections (1) and (3) of this section, no city of the metropolitan or primary class shall appropriate from funds derived directly from local sources of revenue more than five million dollars for all approved economic development programs in any one year, no city of the first class shall appropriate from funds derived directly from local sources of revenue more than four million dollars for all approved economic development programs in any one year, and no city of the second class or village shall appropriate from funds derived directly from local sources of revenue more than three million dollars for all approved economic development programs in any one year.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section, no city shall appropriate from funds derived directly from local sources of revenue an amount for an economic development program in excess of the total amount approved by the voters at the election or elections in which the economic development program was submitted or amended.

(4) The restrictions on the appropriation of funds from local sources of revenue as set out in subsections (1) through (3) of this section shall apply only to the appropriation of funds derived directly from local sources of revenue. Sales tax collections in excess of the amount which may be appropriated as a result of the restrictions set out in such subsections shall be deposited in the city's economic development fund and invested as provided for in section 18-2718. Any funds in the city's economic development fund not otherwise restricted from appropriation by reason of the city's ordinance governing the economic development program or this section may be appropriated and spent for the purposes of the economic development program in any amount and at any time at the discretion of the governing body of the city subject only to section 18-2716.

(5) The restrictions on the appropriation of funds from local sources of revenue shall not apply to the reappropriation of funds which were appropriated but not expended during previous fiscal years.



18-2718 - Economic development fund; required; use; investment; termination of program; effect; continuation of program; election.

18-2718. Economic development fund; required; use; investment; termination of program; effect; continuation of program; election.

(1) Any city conducting an economic development program shall establish a separate economic development fund. All funds derived from local sources of revenue for the economic development program, any earnings from the investment of such funds including, but not limited to, interest earnings, loan payments, and any proceeds from the sale or rental by the city of assets purchased by the city under its economic development program shall be deposited into the economic development fund. Any proceeds from the issuance and sale of bonds pursuant to the Local Option Municipal Economic Development Act to provide funds to carry out the economic development program, except as provided in section 18-2732, shall be deposited into the economic development fund. Except as provided in this section, subsection (4) of section 18-2714, and subsection (7) of section 18-2722, no money in the economic development fund shall be deposited in the general fund of the city. The city shall not transfer or remove funds from the economic development fund other than for the purposes prescribed in the Local Option Municipal Economic Development Act, and the money in the economic development fund shall not be commingled with any other city funds.

(2) Any money in the economic development fund not currently required or committed for purposes of the economic development program shall be invested as provided for in section 77-2341.

(3) In the event that the city's economic development program is terminated as provided in subsection (4) of section 18-2714 or subsection (7) of section 18-2722, the balance of money in the economic development fund not otherwise committed by contract under the program shall be deposited in the general fund of the city. Any funds received by the city by reason of the economic development program after the termination of such program shall be transferred from the economic development fund to the general fund of the city as such funds are received. The economic development fund shall not be terminated until such time as all projects and contracts related to the program have been finally completed and all funds related to them fully accounted for, with no further city action required, and after the completion of a final audit pursuant to section 18-2721.

(4) When the economic development program is terminated, the governing body of the city shall by resolution certify the amount of money to be transferred from the economic development fund to the general fund of the city and the amount that is anticipated will be received by the city between such time and the final audit of the economic development fund. The sum of those two amounts shall be divided by the number of years in which funds for the economic development program were collected from local sources of revenue. The resulting figure shall constitute the amount to be applied against the budgeted expenditures of the city during each succeeding year until all funds from the economic development program have been expended. The installments shall be used to reduce the property tax levy of the city by that amount in each year in which they are expended.

(5) If, after five full budget years following initiation of the approved economic development program, less than fifty percent of the money collected from local sources of revenue is spent or committed by contract for the economic development program, the governing body of the city shall place the question of the continuation of the city's economic development program on the ballot at the next regular election.



18-2719 - Loan fund program; qualifying business; documentation required.

18-2719. Loan fund program; qualifying business; documentation required.

At the time when a qualifying business makes application to a city to participate in a loan fund program, the qualifying business shall provide to the city appropriate documentation evidencing its negotiations with one or more primary lenders and the terms upon which it has received or will receive the portion of the total financing for its activities which will not be provided by the city.



18-2720 - Loan fund program; loan servicing requirements.

18-2720. Loan fund program; loan servicing requirements.

(1) If the economic development program involves the establishment of a loan fund, the governing body of the city shall designate an appropriate individual to assume primary responsibility for loan servicing and shall provide such other assistance or additional personnel as may be required. The individual may be an employee of the city, or the city may contract with an appropriate business or financial institution for loan servicing functions. The governing body of the city shall be provided with an account of the status of each loan outstanding, program income, and current investments of unexpended funds on a monthly basis. Program income shall mean payments of principal and interest on loans made from the loan fund and the interest earned on these funds.

(2) Records kept on such accounts and reports made to the governing body of the city shall include, but not be limited to, the following information: (a) The name of the borrower; (b) the purpose of the loan; (c) the date the loan was made; (d) the amount of the loan; (e) the basic terms of the loan, including the interest rate, the maturity date, and the frequency of payments; and (f) the payments made to date and the current balance due.

(3) The individual responsible for loan servicing shall monitor the status of each loan and, with the cooperation of the governing body of the city and the primary lender or lenders, take appropriate action when a loan becomes delinquent. The governing body shall establish standards for the determination of loan delinquency, when a loan shall be declared to be in default, and what action shall be taken to deal with the default to protect the interests of the qualifying business, third parties, and the city. The governing body shall establish a process to provide for consultation, agreement, and joint action between the city and the primary lender or lenders in pursuing appropriate remedies following the default of a qualifying business in order to collect amounts owed under the loan.



18-2721 - Audit.

18-2721. Audit.

The city shall provide for an annual, outside, independent audit of its economic development program by a qualified private auditing business. The auditing business shall not, at the time of the audit or for any period during the term subject to the audit, have any contractual or business relationship with any qualifying business receiving funds or assistance under the economic development program or any financial institution directly involved with a qualifying business receiving funds or assistance under the economic development program. The results of such audit shall be filed with the city clerk and made available for public review during normal business hours.



18-2722 - Continuation of program; election; procedure.

18-2722. Continuation of program; election; procedure.

(1) The registered voters of any city that has established an economic development program shall, at any time after one year following the original vote on the program, have the right to vote on the continuation of the economic development program. The question shall be submitted to the voters whenever petitions calling for its submission, signed by registered voters of the city in number equal to at least twenty percent of the number of persons voting in the city at the last preceding general election, are presented to the governing body of the city.

(2) Upon the receipt of the petitions, the governing body of the city shall submit the question at a special election to be held not less than thirty days nor more than forty-five days after receipt of the petitions, except that if any other election is to be held in such city within ninety days of the receipt of the petitions, the governing body may provide for holding the election on the same date.

(3) Notwithstanding the provisions of subsection (2) of this section, if two-thirds of the members of the governing body of the city vote to repeal the ordinance establishing the economic development program within fifteen days of the receipt of the petitions for an election, the economic development program shall end and the election shall not be held.

(4) The governing body shall give notice of the submission of the question of whether to continue the economic development program not more than twenty days nor less than ten days prior to the election by publication one time in one or more newspapers published in or having a general circulation in the city in which the question is to be submitted. Such notice shall be in addition to any other notice required by the election laws of the state.

(5) The question on the ballot shall generally set out the basic terms and provisions of the economic development program as required for the initial submission, except that the question shall be: "Shall the city of (name of the city) continue its economic development program?".

(6) A majority of the registered voters voting on the question at the election shall determine the question. The final vote shall be binding on the city, and the governing body of the city shall act within sixty days of the certification of the vote by the county clerk or the election commissioner to repeal the ordinance establishing the economic development program if a majority of the voters voting on the question vote to discontinue the program.

(7) The repeal of the ordinance and the discontinuation of the economic development program shall be subject only to the provisions of any contracts related to the economic development program and the rights of any third parties arising from those contracts existing on the date of the election. Any funds collected by the city under the economic development program and unexpended for that program on the date of its repeal and any funds received by the city on account of the operation of the economic development program thereafter shall be deposited in the general fund of the city.



18-2723 - Appropriations and expenditures; exempt.

18-2723. Appropriations and expenditures; exempt.

Appropriations and expenditures made by a city which are authorized by section 13-315 and made according to its provisions shall not be subject to the Local Option Municipal Economic Development Act and shall be exempt from its requirements.



18-2724 - Issuance of bonds; purpose; not general obligation of city.

18-2724. Issuance of bonds; purpose; not general obligation of city.

Any city which has received voter approval to conduct an economic development program pursuant to the Local Option Municipal Economic Development Act, which program as presented to the voters included the authority to issue bonds pursuant to the act, may from time to time issue bonds as provided in sections 18-2724 to 18-2736. Such bonds shall be in such principal amounts as the city's governing body deems necessary to provide sufficient funds to carry out any of the purposes of and powers granted pursuant to the economic development program, including the establishment or increase of reserves and the payment of all other costs or expenses of the city incident to and necessary or convenient to carry out the economic development program. Principal and interest on the bonds shall be payable from one or more sources which are to be deposited in the economic development fund pursuant to section 18-2718. The bonds shall not be a general obligation of the city or a pledge of its credit or taxing power except to the extent of the obligation of the city to contribute funds to the economic development program pursuant to the act.



18-2725 - Issuance of bonds; immunity.

18-2725. Issuance of bonds; immunity.

The members of a city's governing body and any person executing bonds under section 18-2724 shall not be liable personally on such bonds by reason of the issuance thereof.



18-2726 - Issuance of bonds; authorization; form.

18-2726. Issuance of bonds; authorization; form.

Bonds issued under section 18-2724 shall be authorized by resolution of the issuing city's governing body, may be issued under a resolution or under a trust indenture or other security instrument in one or more series, and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment and at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, trust indenture, or other security instrument may provide and without limitation by any other law limiting amounts, maturities, or interest rates. Any officer authorized or designated to sign, countersign, execute, or attest any bond or any coupon may utilize a facsimile signature in lieu of his or her manual signature.



18-2727 - Bonds; negotiability; sale.

18-2727. Bonds; negotiability; sale.

(1) Except as the issuing city's governing body may otherwise provide, any bond and any attached interest coupons shall be fully negotiable within the meaning of and for all purposes of article 8, Uniform Commercial Code.

(2) The bonds may be sold at public or private sale as provided by the city's governing body and at such price or prices as determined by such governing body.



18-2728 - Bonds; officers' signatures; validity.

18-2728. Bonds; officers' signatures; validity.

If any of the officers whose signatures appear on any bonds or coupons issued under section 18-2724 cease to be such officers before the delivery of such obligations, such signatures shall nevertheless be valid and sufficient for all purposes to the same extent as if such officers had remained in office until such delivery.



18-2729 - Issuance of bonds; city covenants and powers.

18-2729. Issuance of bonds; city covenants and powers.

Any city may in connection with the issuance of its bonds under section 18-2724:

(1) Covenant as to the use of any or all of the property, real or personal, acquired pursuant to its economic development program;

(2) Redeem the bonds, covenant for their redemption, and provide the terms and conditions of redemption;

(3) Covenant to charge or seek necessary approval to charge rates, fees, and charges sufficient to meet operating and maintenance expenses of the agency, costs of renewals and replacements to a project, interest and principal payments, whether at maturity or upon sinking-fund redemption, on any outstanding bonds or other indebtedness of the city, and creation and maintenance of any reasonable reserves therefor and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability or security of the bonds;

(4) Covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity, as to the terms and conditions upon which such declaration and its consequences may be waived, and as to the consequences of default and the remedies of bondholders;

(5) Covenant as to the mortgage or pledge of or the grant of any other security interest in any real or personal property and all or any part of the revenue from any property, contract, or other source within the city's economic development program to secure the payment of bonds, subject to such agreements with the holders of outstanding bonds as may then exist;

(6) Covenant as to the custody, collection, securing, investment, and payment of any revenue, assets, money, funds, or property with respect to which the city may have any rights or interest pursuant to the economic development program;

(7) Covenant as to the purposes to which the proceeds from the sale of any bonds may be applied and the pledge of such proceeds to secure the payment of the bonds;

(8) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds;

(9) Covenant as to the rank or priority of any bonds with respect to any lien or security;

(10) Covenant as to the procedure by which the terms of any contract with or for the benefit of the bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(11) Covenant as to the custody, safekeeping, and insurance of any of the properties or investments of the city and the use and disposition of insurance proceeds;

(12) Covenant as to the vesting in a trustee or trustees, within or outside the state, of such properties, rights, powers, and duties in trust as the city may determine;

(13) Covenant as to the appointing and providing for the duties and obligations of a paying agent or paying agents or other fiduciaries within or outside the state;

(14) Make all other covenants and do any and all such acts and things as may be necessary, convenient, or desirable in order to secure its bonds or, in the absolute discretion of the city, tend to make the bonds more marketable, notwithstanding that such covenants, acts, or things may not be enumerated in this section; and

(15) Execute all instruments necessary or convenient in the exercise of the economic development program granted or in the performance of covenants or duties, which instruments may contain such covenants and provisions as any purchaser of bonds may reasonably require.



18-2730 - Refunding bonds; issuance authorized.

18-2730. Refunding bonds; issuance authorized.

Any city may issue and sell refunding bonds for the purpose of paying or providing for the payment of any of its bonds issued under section 18-2724 at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at any time prior to or at the maturity or redemption of the refunded bonds as the city's governing body deems appropriate. The refunding bonds may be issued in principal amount not exceeding an amount sufficient to pay or to provide for the payment of (1) the principal of the bonds being refunded, (2) any redemption premium thereon, (3) interest accrued or to accrue to the first or any subsequent redemption date or dates selected by the city's governing body in its discretion or to the date or dates of maturity, whichever is determined to be most advantageous or convenient for the city, (4) the expenses of issuing the refunding bonds, including bond discount, and redeeming the bonds being refunded, and (5) such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be deemed necessary or convenient by the governing body of the issuing city. A determination by the governing body that any refinancing is advantageous or necessary, that any of the amounts provided in this section should be included in such refinancing, or that any of the bonds to be refinanced should be called for redemption on the first or any subsequent redemption date or permitted to remain outstanding until their respective dates of maturity shall be conclusive.



18-2731 - Refunding bonds; use; holder of bonds; payment of interest.

18-2731. Refunding bonds; use; holder of bonds; payment of interest.

Refunding bonds issued under section 18-2730 may be exchanged for and in payment and discharge of any of the outstanding obligations being refunded. The refunding bonds may be exchanged for a like, greater, or smaller principal amount of the bonds being refunded as the issuing city's governing body may determine in its discretion. The holder or holders of the bonds being refunded need not pay accrued interest on the refunding bonds if and to the extent that interest is due or accrued and unpaid on the bonds being refunded and to be surrendered.



18-2732 - Refunding bonds; deposit of proceeds in trust; investments authorized; section, how construed.

18-2732. Refunding bonds; deposit of proceeds in trust; investments authorized; section, how construed.

To the extent not required for the immediate payment and retirement of the obligations being refunded or for the payment of expenses incurred in connection with such refunding and subject to any agreement with the holders of any outstanding bonds, principal proceeds from the sale of any refunding bonds under section 18-2730 shall be deposited in trust to provide for the payment and retirement of the bonds being refunded, payment of interest and any redemption premiums, and payment of any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any surplus, including, but not limited to, provision for the pledging of any such surplus to the payment of the principal of and interest on any issue or series of refunding bonds. Money in any such trust fund may be invested in direct obligations of or obligations the principal of and interest on which are guaranteed by the United States Government, in obligations of any agency or instrumentality of the United States Government, or in certificates of deposit issued by a bank, capital stock financial institution, qualifying mutual financial institution, or trust company if such certificates are secured by a pledge of any of such obligations having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing in this section shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which have not matured and which are not presently redeemable or, if presently redeemable, have not been called for redemption. Section 77-2366 shall apply to deposits in capital stock financial institutions. Section 77-2365.01 shall apply to deposits in qualifying mutual financial institutions.



18-2733 - Refunding bonds; general provisions applicable.

18-2733. Refunding bonds; general provisions applicable.

The issue of refunding bonds, the manner of sale, the maturities, interest rates, form, and other details thereof, the security therefor, the rights of the holders thereof, and the rights, duties, and obligations of the city in respect of the same shall be governed by the provisions of sections 18-2724 to 18-2736 relating to the issue of bonds other than refunding bonds insofar as the same may be applicable.



18-2734 - Issuance of bonds; consent or other conditions not required.

18-2734. Issuance of bonds; consent or other conditions not required.

Bonds may be issued under sections 18-2724 to 18-2736 without obtaining the consent of any department, division, commission, board, bureau, or instrumentality of this state and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required therefor by such sections, and the validity of and security for any bonds shall not be affected by the existence or nonexistence of any such consent or other proceedings, conditions, or things.



18-2735 - Bonds; securities; investment authorized.

18-2735. Bonds; securities; investment authorized.

Bonds issued pursuant to sections 18-2724 to 18-2736 shall be securities in which all public officers and instrumentalities of the state and all political subdivisions, insurance companies, trust companies, banks, savings and loan associations, investment companies, executors, administrators, personal representatives, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds shall be securities which may properly and legally be deposited with and received by any officer or instrumentality of this state or any political subdivision for any purpose for which the deposit of bonds or obligations of this state or any political subdivision thereof is now or may hereafter be authorized by law.



18-2736 - Bonds; tax exempt.

18-2736. Bonds; tax exempt.

All bonds of a city issued pursuant to sections 18-2724 to 18-2736 are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all taxes.



18-2737 - Economic development program approved prior to June 1, 1993; bond issuance; authorized; procedure.

18-2737. Economic development program approved prior to June 1, 1993; bond issuance; authorized; procedure.

(1) Any city which has received voter approval to conduct an economic development program pursuant to the Local Option Municipal Economic Development Act prior to June 1, 1993, may, subject to subsection (2) of this section, issue bonds as provided by the act even though the proposed plan prepared pursuant to section 18-2710 did not contemplate or provide for the issuance of bonds and the question on the ballot approved by the voters did not set out that the city proposed to issue bonds to provide funds to carry out the economic development program.

(2) The governing body of any city proposing to issue bonds pursuant to the authority granted by subsection (1) of this section shall adopt a resolution expressing the intent of the city to issue bonds from time to time pursuant to the act to provide funds to carry out the economic development program. Such resolution shall set a date for a public hearing on the issue of exercising such authority, and notice of such hearing shall be published in a newspaper of general circulation in the city at least seven days prior to the date of such hearing. Following such hearing, the governing body of the city shall amend or incorporate into the ordinance adopted pursuant to section 18-2714 a provision authorizing the governing body to exercise, in the manner set forth in the act, the authority granted by the act to issue bonds to provide funds to carry out the economic development program.

(3) Any city desiring to exercise the authority granted by this section which complies with the provisions of subsection (2) of this section may exercise the authority to issue bonds as provided in the act.



18-2738 - Act; supplemental powers; how construed.

18-2738. Act; supplemental powers; how construed.

The powers conferred by the Local Option Municipal Economic Development Act shall be in addition and supplemental to the powers conferred by any other law and shall be independent of and in addition to any other provisions of the law of Nebraska, including the Community Development Law. The act and all grants of power, authority, rights, or discretion to a city under the act shall be liberally construed, and all incidental powers necessary to carry the act into effect are hereby expressly granted to and conferred upon a city.



18-2739 - Production of films, commercials, and television programs; qualifying business; duties.

18-2739. Production of films, commercials, and television programs; qualifying business; duties.

A qualifying business which derives its principal source of income from the production of films, commercials, and television programs and which is utilizing an economic development program shall (1) provide notice to the Nebraska Film Office or its successor of each project for which the qualifying business intends to utilize the economic development program and (2) acknowledge in the production credits of the film, commercial, or television program the State of Nebraska and the city operating the economic development program. The acknowledgment shall be required only when production credits are displayed and shall not be required if prohibited by local, state, or federal law, rule, or regulation.



18-2801 - Act, how cited.

18-2801. Act, how cited.

Sections 18-2801 to 18-2808 shall be known and may be cited as the Municipal Proprietary Function Act.



18-2802 - Purpose of act.

18-2802. Purpose of act.

The purpose of the Municipal Proprietary Function Act is to require municipal governing bodies of cities of all classes and villages to follow prescribed procedures and make available to the public pertinent financial information with regard to functions of municipal government which generate revenue and expend funds based largely on customer demand.



18-2803 - Terms, defined.

18-2803. Terms, defined.

For purposes of the Municipal Proprietary Function Act:

(1) Fiscal year shall mean the twelve-month period established by each governing body for each proprietary function of municipal government for determining and carrying on its financial affairs for each proprietary function;

(2) Governing body shall mean the city council in the case of a city of any class and the board of trustees in the case of a village and shall include any city with a home rule charter;

(3) Municipal budget statement shall mean a budget statement adopted by a governing body for nonproprietary functions of the municipality under the Nebraska Budget Act;

(4) Proprietary budget statement shall mean a budget adopted by a governing body for each proprietary function pursuant to the Municipal Proprietary Function Act; and

(5) Proprietary function shall mean a water supply or distribution utility, a wastewater collection or treatment utility, an electric generation, transmission, or distribution utility, a gas supply, transmission, or distribution utility, an integrated solid waste management collection, disposal, or handling utility, or a hospital or a nursing home owned by a municipality.



18-2804 - Fiscal year established.

18-2804. Fiscal year established.

Each governing body may establish a separate fiscal year for each proprietary function, except that any proprietary function which is subsidized by appropriations from the municipality's general fund shall have the same fiscal year as the municipality. For purposes of this section, subsidization shall mean that the costs of operation of a proprietary function are regularly financed by appropriations from the municipality's general fund in excess of the amount paid by the municipality to the proprietary function for actual service or services received.



18-2805 - Proposed proprietary budget statement; contents; filing.

18-2805. Proposed proprietary budget statement; contents; filing.

(1) At least thirty days prior to the start of the fiscal year of each proprietary function, a proposed proprietary budget statement shall be prepared in writing and filed with the municipal clerk containing the following information:

(a) For the immediately preceding fiscal year, the revenue from all sources, the unencumbered cash balance at the beginning and end of the year, the amount received by taxation, and the amount of actual expenditure;

(b) For the current fiscal year, actual and estimated revenue from all sources separately stated as to each such source, the actual unencumbered cash balance available at the beginning of the year, the amount received from taxation, and the amount of actual and estimated expenditure, whichever is applicable;

(c) For the immediately ensuing fiscal year, an estimate of revenue from all sources separately stated as to each such source, the actual or estimated unencumbered cash balance, whichever is applicable, to be available at the beginning of the year, the amounts proposed to be expended during the fiscal year, and the amount of cash reserve based on actual experience of prior years; and

(d) A uniform summary of the proposed budget statement which shall include a total of all funds maintained for the proprietary function.

(2) Such statement shall contain the estimated cash reserve for each fiscal year and shall note whether or not such reserve is encumbered. The cash reserve projections shall be based upon the actual experience of prior years.

(3) Each proprietary budget statement shall be filed on forms prescribed and furnished by the Auditor of Public Accounts following consultation with representatives of such governing bodies as operate proprietary functions subject to the provisions of the Municipal Proprietary Function Act.



18-2806 - Proposed proprietary budget statement; hearing; procedure; adopted statement; filing.

18-2806. Proposed proprietary budget statement; hearing; procedure; adopted statement; filing.

(1) After a proposed proprietary budget statement is filed with the municipal clerk, the governing body shall conduct a public hearing on such statement. Notice of the time and place of the hearing, a summary of the proposed proprietary budget statement, and notice that the full proposed proprietary budget statement is available for public review with the municipal clerk during normal business hours shall be published one time at least five days prior to the hearing in a newspaper of general circulation within the governing body's jurisdiction or by mailing to each resident within the governing body's jurisdiction.

(2) After such hearing, the proposed proprietary budget statement shall be adopted or amended and adopted as amended, and a written record shall be kept of such hearing. If the adopted proprietary budget statement reflects a change from the proposed proprietary budget statement presented at the hearing, a copy of the adopted proprietary budget statement shall be filed with the municipal clerk within twenty days after its adoption and published in a newspaper of general circulation within the governing body's jurisdiction or by mailing to each resident within the governing body's jurisdiction.



18-2807 - Proprietary function reconciliation statement; when adopted; filing; public hearing; when.

18-2807. Proprietary function reconciliation statement; when adopted; filing; public hearing; when.

If the actual expenditures for a proprietary function exceed the estimated expenditures in the proprietary budget statement during its fiscal year, the governing body shall adopt a proprietary function reconciliation statement within ninety days after the end of such fiscal year which reflects any difference between the adopted proprietary budget statement for the previous fiscal year and the actual expenditures and revenue for such fiscal year. After adoption of a proprietary function reconciliation statement, it shall be filed with the municipal clerk and published in a newspaper of general circulation within the governing body's jurisdiction or by mailing to each resident within the governing body's jurisdiction. If the difference between the adopted proprietary budget for the previous fiscal year and the actual expenditures and revenue for such fiscal year is greater than ten percent, the proprietary function reconciliation statement shall only be adopted following a public hearing.



18-2808 - Act; exemption; accounting of income.

18-2808. Act; exemption; accounting of income.

If the budget of a proprietary function is included in the municipal budget statement created pursuant to the Nebraska Budget Act, the Municipal Proprietary Function Act need not be followed for that proprietary function. Any income from a proprietary function which is transferred to the general fund of the municipality shall be shown as a source of revenue in the municipal budget statement created pursuant to the Nebraska Budget Act.



18-2901 - Urban growth district; authorized; urban growth bonds and refunding bonds.

18-2901. Urban growth district; authorized; urban growth bonds and refunding bonds.

(1) The Legislature recognizes that there is a growing concern among municipalities that infrastructure costs and needs are great, especially in areas that are on the edge of or near the municipal boundaries and in need of development resources, and the governing bodies of municipalities must identify and develop financing mechanisms to respond to all infrastructure needs in an effective and efficient manner. The authorization of urban growth bonds, with local option sales and use tax revenue identified as the source of financing for the bonds, will encourage municipalities to use such revenue to bond infrastructure needs.

(2) The governing body of a municipality may create one or more urban growth districts for the purpose of using local option sales and use tax revenue to finance municipal infrastructure needs. An urban growth district may be in an area along the edge of a municipality's boundary or in any other growth area designated by the governing body, except that the territory of each urban growth district shall be (a) within the municipality's corporate limits and (b) outside the municipality's corporate limits as they existed as of the date twenty years prior to the issuance of any urban growth bonds by a municipality under the authority of this section.

(3) The governing body shall establish an urban growth district by ordinance. The ordinance shall include:

(a) A description of the boundaries of the proposed district; and

(b) The local option sales tax rate and estimated urban growth local option sales and use tax revenue anticipated to be identified as a result of the creation of the district.

(4) Any municipality that has established an urban growth district may, by ordinance approved by a vote of two-thirds of the members of its governing body, issue urban growth bonds and refunding bonds to finance and refinance the construction or improvement of roads, streets, streetscapes, bridges, and related structures within the urban growth district and in any other area of the municipality. The bonds shall be secured as to payment by a pledge, as determined by the municipality, of the urban growth local option sales and use tax revenue and shall mature not later than twenty-five years after the date of issuance. Annual debt service on all bonds issued with respect to an urban growth district pursuant to this section shall not exceed the urban growth local option sales and use tax revenue with respect to such district for the fiscal year prior to the fiscal year in which the current series of such bonds are issued. For purposes of this section, urban growth local option sales and use tax revenue means the municipality's total local option sales and use tax revenue multiplied by the ratio of the area included in the urban growth district to the total area of the municipality.

(5) The issuance of urban growth bonds by any municipality under the authority of this section shall not be subject to any charter or statutory limitations of indebtedness or be subject to any restrictions imposed upon or conditions precedent to the exercise of the powers of municipalities to issue bonds or evidences of indebtedness which may be contained in such charters or other statutes. Any municipality which issues urban growth bonds under the authority of this section shall levy property taxes upon all the taxable property in the municipality at such rate or rates within any applicable charter, statutory, or constitutional limitations as will provide funds which, together with the urban growth local option sales and use tax revenue pledged to the payment of such bonds and any other money made available and used for that purpose, will be sufficient to pay the principal of and interest on such urban growth bonds as they severally mature.



18-3001 - Planned unit development ordinance; authorized; conditions.

18-3001. Planned unit development ordinance; authorized; conditions.

(1) Except as provided in subsection (5) of this section and notwithstanding any provisions of Chapter 14, article 4, Chapter 15, article 9, Chapter 19, article 9, or of any home rule charter to the contrary, every city or village may include within its zoning ordinance provisions authorizing and regulating planned unit developments within such city or village or within the zoning jurisdiction of such city or village, except such cities or villages shall not have authority to impose such power over other organized cities or villages within the zoning jurisdiction of such cities or villages. As used in this section, planned unit development includes any development of a parcel of land or an aggregation of contiguous parcels of land to be developed as a single project which proposes density transfers, density increases, and mixing of land uses, or any combination thereof, based upon the application of site planning criteria. The purpose of such ordinance shall be to permit flexibility in the regulation of land development, to encourage innovation in land use and variety in design, layout, and type of structures constructed, to achieve economy and efficiency in the use of land, natural resources, and energy and the provision of public services and utilities, to encourage the preservation and provision of useful open space, and to provide improved housing, employment, or shopping opportunities particularly suited to the needs of an area.

(2) An ordinance authorizing and regulating planned unit developments shall establish criteria relating to the review of proposed planned unit developments to ensure that the land use or activity proposed through a planned unit development shall be compatible with adjacent uses of land and the capacities of public services and utilities affected by such planned unit development and to ensure that the approval of such planned unit development is consistent with the public health, safety, and general welfare of the city or village and is in accordance with the comprehensive plan.

(3) Within a planned unit development, regulations relating to the use of land, including permitted uses, lot sizes, setbacks, height limits, required facilities, buffers, open spaces, roadway and parking design, and land-use density shall be determined in accordance with the planned unit development regulations specified in the zoning ordinance. The planned unit development regulations need not be uniform with regard to each type of land use.

(4) The approval of planned unit developments, as authorized under a planned unit development ordinance, shall be generally similar to the procedures established for the approval of zone changes. In approving any planned unit development, a city or village may, either as a condition of the ordinance approving a planned unit development, by covenant, by separate agreement, or otherwise, impose reasonable conditions as deemed necessary to ensure that a planned unit development shall be compatible with adjacent uses of land, will not overburden public services and facilities, and will not be detrimental to the public health, safety, and welfare. Such conditions or agreements may provide for dedications of land for public purposes.

(5) A city of the second class or village located in a county that has adopted a comprehensive development plan which meets the requirements of section 23-114.02 and is enforcing subdivision regulations shall not finally approve a planned unit development upon property located outside of the corporate boundaries of the city or village until the plans for the planned unit development have been submitted to, reviewed, and approved by the county's planning commission pursuant to subsection (4) of section 17-1002.






Chapter 19 - CITIES AND VILLAGES; LAWS APPLICABLE TO MORE THAN ONE AND LESS THAN ALL CLASSES

19-101 - Legislative intent.

19-101. Legislative intent.

The Legislature recognizes that the more populous cities of the state serve medical, educational, recreational, transportation, and retail needs of the entire state and that infrastructure costs and needs are great. The governing bodies of such cities have a duty to identify projects which benefit from development funds made available by the Legislature. The creation of the City of the Primary Class Development Fund under section 19-102 and the City of the Metropolitan Class Development Fund under section 19-103 shall be used to meet such needs.



19-102 - City of the Primary Class Development Fund; created; use; investment.

19-102. City of the Primary Class Development Fund; created; use; investment.

There is hereby created the City of the Primary Class Development Fund. Amounts credited to the fund pursuant to section 77-2602 shall, upon appropriation by the Legislature, be first expended to support the design and development of the Antelope Valley project and financing costs related thereto for the Antelope Valley Study as outlined in the Environmental Impact Statement and Comprehensive Plan Amendment 94-60 to the 1994 Lincoln/Lancaster County Comprehensive Plan. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

No distribution from the fund shall be made unless the city of the primary class provides matching funds equal to the ratio of one dollar for each three dollars of the state distribution. Funds derived from any state source may not be utilized as matching funds for purposes of this section.



19-103 - City of the Metropolitan Class Development Fund; created; use; investment.

19-103. City of the Metropolitan Class Development Fund; created; use; investment.

There is hereby created the City of the Metropolitan Class Development Fund. Amounts credited to the fund pursuant to section 77-2602 shall, upon appropriation by the Legislature, be first expended to support the design and development of the redevelopment projects within the riverfront redevelopment plan designated for the area along the Missouri River generally north of Interstate 480 to Interstate 680 by the city of Omaha, except that each fiscal year there shall be no distribution from the fund until the finance director of the city certifies that other funds have been encumbered for that calendar year by the city to pay the cost of the combined sewer separation program project east of Seventy-second Street in the city of Omaha. Such certification shall be required only until such sewer separation project is completed or until no cigarette tax money is available to the fund. The amount certified shall be at least seven million dollars each calendar year until 2007 and at least four million dollars each calendar year thereafter. The sewer separation project has such a significant impact on the health and welfare of such a large percentage of the population and on public health in general that the project is a matter of statewide concern. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

No distribution from the fund shall be made unless the city of the metropolitan class provides matching funds equal to the ratio of one dollar for each three dollars of the state distribution. Funds derived from any state source may not be utilized as matching funds for purposes of this section.



19-104 - Bonds authorized; requirements.

19-104. Bonds authorized; requirements.

(1) Cities of the primary class and cities of the metropolitan class may by ordinance issue their bonds and refunding bonds to finance and refinance the acquisition, construction, improving, and equipping of the projects authorized by sections 19-101 to 19-103 and provide for the payment of the same as specified in this section. Bonds, except refunding bonds, authorized by this section may only be issued once, and such issuance must occur within two years after July 1, 2001. An issuer shall be permitted to pledge the amounts on deposit or to be deposited in the City of the Primary Class Development Fund or the City of the Metropolitan Class Development Fund, as applicable, as and when appropriated by the Legislature, to the registered owners of any bonds issued to finance the acquisition, construction, improving, or equipping of projects as approved in sections 19-101 to 19-103 as long as the lien of such pledge does not attach until funds are actually deposited into the issuer's respective fund, and in no event shall such a pledge be construed as an obligation of the Legislature to appropriate such funds. Any such pledge shall be valid and binding from the time when the pledge is made. The money so pledged and thereafter received by the issuer or deposited into its respective fund shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the issuer, irrespective of whether the parties have notice thereof. Neither the ordinance nor any other instrument by which a pledge is created need be recorded.

(2) Such bonds may be sold by the issuer in such manner and for such price as the mayor and city council determine, at a discount, at par, or at a premium, at private negotiated sale or at public sale. The bonds shall have a stated maturity of fifteen years or less and shall bear interest at such rate or rates and otherwise be issued by ordinance adopted by the mayor and city council with such other terms and provisions as are established, permitted, or authorized by applicable state laws, notwithstanding any provisions of a home rule charter. In addition to the pledge of the amounts on deposit or to be deposited in the City of the Primary Class Development Fund or the City of the Metropolitan Class Development Fund, as the case may be and as appropriate, permitted by subsection (1) of this section, such bonds may also be secured as to payment in whole or in part by a pledge, as shall be determined by the issuer, (a) from the income, proceeds, and revenue, if any, of the facilities financed with proceeds of such bonds, and (b) from its revenue and income, including its sales, use, or occupation tax revenue, fees, or receipts, as may be determined by the issuer. The issuer may further secure such bonds by a mortgage or deed of trust encumbering all or any portion of the facilities financed with the proceeds of such bonds and by a bond insurance policy or other credit support facility. No general obligation bonds, except refunding bonds, shall be issued until authorized by a majority of the issuer's electors voting on the question as to the issuance of the bonds at a statewide regular primary election or at a special election duly called for such purpose.

(3) The face of all such bonds shall plainly state that the bonds and the interest thereon shall not constitute nor give rise to an indebtedness, obligation, or pecuniary liability of the state nor a charge against the general credit, revenue, or taxing power of the state. Bonds issued in accordance with the provisions of this section are declared to be issued for an essential public and governmental purpose and, together with interest thereon and income therefrom, shall be exempt from all state income taxes.

(4) For purposes of this section, general obligation bond means any bond or refunding bond which is payable from the proceeds of an ad valorem tax.



19-201 - Toll bridges; licensing; regulation.

19-201. Toll bridges; licensing; regulation.

The mayor and council in any city of the metropolitan or first class shall have power to license and regulate the keeping of toll bridges within or terminating within the city, for the passage of persons and property over any river passing wholly or in part within or running by and adjoining the corporate limits of any such city, to fix and determine the rates of toll over any such bridge, or over the part thereof within the city, and to authorize the owner or owners of any such bridge to charge and collect the rates of toll so fixed and determined from all persons passing over or using the same.



19-301 - Transferred to section 18-1901.

19-301. Transferred to section 18-1901.



19-302 - Transferred to section 18-1902.

19-302. Transferred to section 18-1902.



19-303 - Transferred to section 18-1903.

19-303. Transferred to section 18-1903.



19-304 - Transferred to section 18-1904.

19-304. Transferred to section 18-1904.



19-305 - Transferred to section 18-1905.

19-305. Transferred to section 18-1905.



19-306 - Transferred to section 18-1906.

19-306. Transferred to section 18-1906.



19-307 - Transferred to section 18-1907.

19-307. Transferred to section 18-1907.



19-308 - Transferred to section 18-1908.

19-308. Transferred to section 18-1908.



19-309 - Transferred to section 18-1909.

19-309. Transferred to section 18-1909.



19-310 - Transferred to section 18-1910.

19-310. Transferred to section 18-1910.



19-311 - Transferred to section 18-1911.

19-311. Transferred to section 18-1911.



19-312 - Transferred to section 18-1912.

19-312. Transferred to section 18-1912.



19-313 - Transferred to section 18-1913.

19-313. Transferred to section 18-1913.



19-314 - Transferred to section 18-1914.

19-314. Transferred to section 18-1914.



19-401 - Commission plan; population requirement.

19-401. Commission plan; population requirement.

Any city in this state having not less than two thousand inhabitants according to the last official state or national census, or according to the last census taken and promulgated in such city by the authority of the mayor and city council of any such city, may adopt the provisions of sections 19-401 to 19-433 and be governed thereunder by proceeding as hereinafter provided.

Laws 1911, Chapter 24 (sections 19-401 to 19-433), is an act complete in itself, and the constitutional provision respecting the manner of amendment and repeal of former statutes has no application. State ex rel. Baughn v. Ure, 91 Neb. 31, 135 N.W. 224 (1912).



19-402 - Commission plan; petition for adoption; election; ballot form.

19-402. Commission plan; petition for adoption; election; ballot form.

If a petition is filed with the city clerk of any city meeting the requirements of section 19-401, signed by registered voters equal in number to twenty-five percent of the votes cast for all candidates for mayor at the last preceding general city election, the mayor of the city shall, by appropriate proclamation and notice within twenty days after such filing, call and proclaim a special election to be held upon a date fixed in such proclamation and notice, which date shall not be less than fifteen nor more than sixty days after the date and issuance of such proclamation. After the filing of any petition provided for in this section, no signer thereon shall be permitted to withdraw his or her name therefrom. At such special election the proposition of adopting the provisions of sections 19-401 to 19-433 shall be submitted to the registered voters of the city, and such proposition shall be stated as follows: Shall the city of (name of city) adopt the provisions of (naming the charter of the published law containing such sections) called the commission plan of city government? The special election shall be held and conducted, the vote canvassed, and the result declared in the same manner as provided for the holding and conducting of the general city election in any such city. All officers charged with any duty respecting the calling, holding, and conducting of such general city election shall perform such duties for and at such special election.



19-403 - Commission plan; proposal for adoption; frequency.

19-403. Commission plan; proposal for adoption; frequency.

If the proposition is not adopted at any such special election by a majority vote, the question of adopting it shall not be again submitted in any such city within two years thereafter.



19-404 - Adoption of commission plan; effect.

19-404. Adoption of commission plan; effect.

If the proposition is adopted for the commission plan of city government at least sixty days prior to the next general city election in the city, then at the next general city election provided by law in such city, council members shall be elected as provided in section 32-539. If the proposition is not adopted at least sixty days prior to the date of holding the next general city election in such city, then such city shall continue to be governed under its existing laws until council members are elected as provided in section 32-539 at the next general city election thereafter occurring in any such city.

It was not necessary or proper to elect a Tax Commissioner in Lincoln inasmuch as Lincoln operated under the home rule charter plan of the commission form of government. Eppley Hotels Co. v. City of Lincoln, 133 Neb. 550, 276 N.W. 196 (1937).



19-405 - Council members; nomination; candidate filing form; primary election; waiver.

19-405. Council members; nomination; candidate filing form; primary election; waiver.

(1) Any person desiring to become a candidate for the office of council member provided for in section 19-404 shall file a candidate filing form as provided in sections 32-606 and 32-607 and pay the filing fee as provided in section 32-608.

(2) Candidates shall be nominated at large either at the statewide primary election or by filing a candidate filing form if there are not more than two candidates who have filed for each position or if the council waives the requirement for a primary election.

(3) The council may waive the requirement for a primary election by adopting an ordinance prior to January 5 of the year in which the primary election would have been held. If the council waives the requirement for a primary election, all candidates filing candidate filing forms by August 1 prior to the date of the general election as provided in subsection (2) of section 32-606 shall be declared nominated. If the council does not waive the requirement for a primary election and if there are not more than two candidates filed for each position to be filled, all candidates filing candidate filing forms by the deadline prescribed in subsection (1) of section 32-606 shall be declared nominated as provided in subsection (1) of section 32-811 and their names shall not appear on the primary election ballot.



19-406 - Mayor and council members; election.

19-406. Mayor and council members; election.

Elections for officers listed in section 19-415 shall be conducted as provided in the Election Act. The positions for which candidates are to be nominated or elected shall appear on the ballot in the order listed in section 19-415.



19-407 - Excise members; nomination.

19-407. Excise members; nomination.

Candidates for office of excise member provided for in section 32-539 shall be nominated at large in the same general manner and method as provided in section 19-405 for the nomination of candidates for the office of council members.



19-408 - Repealed. Laws 1994, LB 76, § 615.

19-408. Repealed. Laws 1994, LB 76, § 615.



19-409 - Council members; excise members; candidates; terms.

19-409. Council members; excise members; candidates; terms.

(1) The two candidates receiving the highest number of votes at the primary election shall be placed upon the official ballot for such position at the statewide general election. If no candidates appeared on the primary election ballot or if the council waived the primary election under section 19-405, all persons filing pursuant to section 19-405 shall be the only candidates whose names shall be placed upon the official ballot for such position at the statewide general election.

(2) If excise members are to be elected, the six candidates receiving the highest number of votes for excise members at the primary election or all candidates, if there are less than six on the primary election ballot or if no primary election is held, shall be the only candidates whose names shall be placed upon the official ballot for excise members at the statewide general election in any such city.

(3) Terms for council members shall begin on the date of the first regular meeting of the council in December following the statewide general election. The terms of council members holding office on August 28, 1999, shall be extended to the first regular meeting of the council in December following the statewide general election. The changes made to this section by Laws 1999, LB 250, shall not change the staggering of the terms of council members in cities that have adopted the commission plan of government prior to January 1, 1999.

The provision that the only candidates whose names shall be placed upon the official ballot at the city election means that these are the only candidates whose names shall be printed on the official ballot, and there is no prohibition against any voter inserting the names of such other persons as he may desire to vote for. State ex rel. Zeilinger v. Thompson, 134 Neb. 739, 279 N.W. 462 (1938).



19-410 - Repealed. Laws 1994, LB 76, § 615.

19-410. Repealed. Laws 1994, LB 76, § 615.



19-411 - Council members; excise members; bonds; vacancies, how filled.

19-411. Council members; excise members; bonds; vacancies, how filled.

The council members and excise members shall qualify and give bond in the manner and amount provided by the existing laws governing the city in which they are elected. If any vacancy occurs in the office of council member, the vacancy shall be filled as provided in section 32-568. If any vacancy occurs in the office of excise members, the remaining members of the excise board shall appoint a person to fill such vacancy for the remainder of the term. The terms of office of all other elective or appointive officers in force within or for any such city shall cease as soon as the council selects or appoints their successors and such successors qualify and give bond as by law provided or as soon as such council by resolution declares the terms of any such elective or appointive officers at an end or abolishes or discontinues any of such offices.



19-412 - Officers; employees; compensation.

19-412. Officers; employees; compensation.

(1) The officers and employees of the city shall receive such compensation as the mayor and council shall fix by ordinance.

(2) The emoluments of any elective officer shall not be increased or diminished during the term for which he or she was elected, except that when there are officers elected to a council, board, or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such council, board, or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who has resigned or vacated any office shall be eligible to the same during the time for which he or she was elected when, during the same time, the emoluments have been increased.

(3) The salary or compensation of all other officers or employees of the city shall be determined when they are appointed or elected by the council, board, or commission and shall be payable at such times or for such periods as the council, board, or commission shall determine.



19-413 - Council; powers.

19-413. Council; powers.

The council herein provided for, upon taking office, shall have, possess, and exercise, by itself or through such methods as it may provide, all executive or legislative or judicial powers and duties theretofore held, possessed or exercised under the then existing laws governing any such city, by the mayor or mayor and city council or water commissioners or water board or water and light commissioner or board of fire and police commissioners or park commissioners or park board or excise board, or members thereof, or fire warden; and the powers, duties and office of such fire warden and of all such boards and the members thereof shall then and thereupon cease and terminate; and the powers and duties and officers of all other boards created by statute for the government of any such city shall also thereupon cease and terminate; Provided, however, nothing herein contained shall be so construed as to interfere with the powers, duties, authority, and privileges that have been, are, or may be hereafter conferred and imposed upon the water board in metropolitan cities as prescribed by law or shall affect the power of city school or school district officers, nor of any office or officer named in the state Constitution exercising office, powers or functions within any such city. Such council, upon taking office, shall have and may exercise all executive or legislative or judicial powers possessed or exercised by any other officer or board theretofore provided by law for or within any such city, except officers named in the state Constitution; Provided, however, the excise board herein provided for, upon taking office, shall possess and exercise by itself all of the duties and powers theretofore possessed or exercised by the excise board under the existing laws governing any such city except the appointment, removal and control of the police force, which power shall be vested in the council.



19-414 - Council; departments; assignment of duties.

19-414. Council; departments; assignment of duties.

The executive and administrative powers, authorities, and duties in such cities shall be distributed into and among departments as follows:

In metropolitan cities, (1) department of public affairs, (2) department of accounts and finances, (3) department of police, sanitation, and public safety, (4) department of fire protection and water supply, (5) department of street cleaning and maintenance, (6) department of public improvements, and (7) department of parks and public property;

In primary cities, (1) department of public affairs, (2) department of accounts and finances, (3) department of public safety, (4) department of streets and public improvements, and (5) department of parks and public property; and

In cities containing two thousand or more and not more than forty thousand population, (1) department of public affairs and public safety, (2) department of accounts and finances, (3) department of streets, public improvements, and public property, (4) department of public works, and (5) department of parks and recreation.

The council shall provide, as nearly as possible, the powers and duties to be exercised and performed by, and assign them to, the appropriate departments. It may prescribe the powers and duties of all officers and employees of the city and may assign particular officers, or employees, to more than one of the departments, may require any officer or employee to perform duties in two or more of the departments, and may make such other rules and regulations as may be necessary or proper for the efficient and economical management of the business affairs of the city.

The general plan of the commission form of government has been followed in Lincoln under the home rule charter. Eppley Hotels Co. v. City of Lincoln, 133 Neb. 550, 276 N.W. 196 (1937).

The fact that an officer had been in the habit of employing men in the past does not override the provision of the statute unless it had previously been agreed to by the city commissioner. Scott v. City of Lincoln, 104 Neb. 546, 178 N.W. 203 (1920).

The power to fix salaries of police officers and members of the fire department in cities of the metropolitan class was not included in this section. Adams v. City of Omaha, 101 Neb. 690, 164 N.W. 714 (1917).



19-415 - Mayor; council members; powers and duties; heads of departments.

19-415. Mayor; council members; powers and duties; heads of departments.

In cities of the metropolitan class, the council shall consist of the mayor who shall be superintendent of the department of public affairs, one council member to be superintendent of the department of accounts and finances, one council member to be superintendent of the department of police, sanitation, and public safety, one council member to be superintendent of the department of fire protection and water supply, one council member to be superintendent of the department of street cleaning and maintenance, one council member to be superintendent of the department of public improvements, and one council member to be superintendent of parks and public property.

In cities containing at least forty thousand and less than three hundred thousand inhabitants, the council shall consist of the mayor who shall be superintendent of the department of public affairs, one council member to be superintendent of the department of accounts and finances, one council member to be superintendent of the department of public safety, one council member to be superintendent of the department of streets and public improvements, and one council member to be superintendent of the department of parks and public property.

In cities containing at least two thousand and less than forty thousand inhabitants, the council shall consist of the mayor who shall be commissioner of the department of public affairs and public safety, one council member to be commissioner of the department of streets, public improvements and public property, one council member to be commissioner of the department of public accounts and finances, one council member to be commissioner of the department of public works, and one council member to be commissioner of the department of parks and recreation.

In all of such cities the commissioner of the department of accounts and finances shall be vice president of the city council and shall, in the absence or inability of the mayor to serve, perform the duties of the mayor of the city. In case of vacancy in the office of mayor by death or otherwise, the vacancy shall be filled as provided in section 32-568.



19-416 - Officers; employees; appointment; compensation; removal.

19-416. Officers; employees; appointment; compensation; removal.

The council shall at its first meeting, or as soon as possible thereafter, elect as many of the city officers provided for by the laws or ordinances governing any such city as may, in the judgment of the council, be essential and necessary to the economical but efficient and proper conduct of the government of the city and shall at the same time fix the salaries of the officers so elected either by providing that such salaries shall remain the same as fixed by the laws or ordinances for such officers or may then raise or lower the existing salaries of any such officers; and the council may modify the powers or duties of any such officers, as provided by laws or ordinances, or may completely define and fix such powers or duties, anew. Any such officers or any assistant or employee elected or appointed by the council may be removed by the council at any time; Provided, however, in cities of the metropolitan class no member or officer of the fire department or department of fire protection and water supply shall be discharged for political reasons, nor shall a person be employed or taken into either of such departments for political reasons. Before any such officer or employee can be discharged charges must be filed against him before the council and a hearing had thereon, and an opportunity given such officer or employee to defend against such charges, but this provision shall not be construed to prevent peremptory suspension of such member by the council in case of misconduct or neglect of duty or disobedience of orders. Whenever any such suspension is made, charges shall be at once filed by the council with the officer having charge of the records of the council and a trial had thereon at the second meeting of the council after such charges are filed. For the purpose of hearing such charges the council shall have power to enforce attendance of witnesses, the production of books and papers, and to administer oaths to witnesses in the same manner and with like effect and under the same penalty, as in the case of magistrates exercising civil and criminal jurisdiction under the statutes of the State of Nebraska.

The city council of Lincoln, under the provisions of its home rule charter, had the right to discharge one of its firemen without a hearing before the council. State ex rel. Fischer v. City of Lincoln, 137 Neb. 97, 288 N.W. 499 (1939).

A police officer holds indefinitely during good behavior and cannot be discharged for cause without a hearing and opportunity to defend. Rooney v. City of Omaha, 105 Neb. 447, 181 N.W. 143 (1920).

Statutes and judicial opinions refer to policemen as officers, and under the charter of the city of Omaha, can only be removed for cause after notice and hearing. Rooney v. City of Omaha, 104 Neb. 260, 177 N.W. 166 (1920).

Member of fire department cannot be discharged without stating cause and without hearing and opportunity to defend. State ex rel. Marrow v. City of Lincoln, 101 Neb. 57, 162 N.W. 138 (1917).



19-417 - Offices and boards; creation; discontinuance.

19-417. Offices and boards; creation; discontinuance.

The council shall have power to discontinue any employment or abolish any office at any time, when, in the judgment of the council, such employment or office is no longer necessary. The council shall have power, at any time and at any meeting, to create any office or board it deems necessary, including the office of city manager, and fix salaries; and it may create a board of three or more members composed of other officers of the city, and confer upon such board any power not required to be exercised by the council itself. It may require such officers to serve upon any such board and perform the services required of it with or without any additional pay for such additional service.

For reasons of economy or lack of public necessity for services of a policeman, the city authorities may, when they see fit, terminate his employment, and he has no right to a statutory hearing upon the question of whether the public welfare requires a continuance of a full police force, or whether or not the revenues available are adequate for the payment of his salary. Rooney v. City of Omaha, 105 Neb. 447, 181 N.W. 143 (1920).



19-418 - Council; meetings; quorum.

19-418. Council; meetings; quorum.

The regular meetings of the council in metropolitan cities shall be held at least once in each week and upon such day and hour as the council may designate. In all other cities having a population of two thousand or more, the regular meetings of the council shall be held at such intervals and upon such day and hour as the council may by ordinance or resolution designate; and special meetings of the council in any of such cities may be called, from time to time, by the mayor or two council members, giving notice in such manner as may be fixed or defined by law or ordinance in any of such cities or as shall be fixed by ordinance or resolution by such council. A majority of such council shall constitute a quorum for the transaction of any business, but it shall require a majority vote of the whole council in any such city to pass any measure or transact any business.



19-419 - Mayor; council members; office; duties.

19-419. Mayor; council members; office; duties.

The mayor and council members shall maintain offices at the city hall; and the mayor shall, in a general way, constantly investigate all public affairs concerning the interest of the city and investigate and ascertain, in a general way, the efficiency and manner in which all departments of the city government are being conducted; and the mayor shall recommend to the city council all such matters as in his or her judgment should receive the investigation, consideration, or action of that body.



19-420 - Repealed. Laws 1992, LB 950, § 2.

19-420. Repealed. Laws 1992, LB 950, § 2.



19-421 - Petitions; requirements; verification; costs.

19-421. Petitions; requirements; verification; costs.

All petitions provided for in sections 19-401 to 19-433 shall be subject to and meet the requirements of sections 32-628 to 32-630. Upon the filing of a petition or supplementary petition, a city, upon passage of a resolution by the city council, and the county clerk or election commissioner of the county in which such city is located may by mutual agreement provide that the county clerk or election commissioner shall ascertain whether the petition or supplementary petition is signed by the requisite number of legal voters. The city shall reimburse the county for any costs incurred by the county clerk or election commissioner.

Verification inadvertently omitted may be attached after petitions are filed. State ex rel. Miller v. Berg, 97 Neb. 63, 149 N.W. 61 (1914).

A petition filed under Nebraska referendum act did not suspend an ordinance providing for an election and vote on question whether Nebraska City should proceed to condemn power company's property. Central Power Co. v. Nebraska City, 112 F.2d 471 (8th Cir. 1940).



19-422 - Cities adopting the commission plan; laws applicable.

19-422. Cities adopting the commission plan; laws applicable.

All general state laws governing cities described in section 19-401 shall, according to the class within which it is embraced, apply to and govern any city adopting sections 19-401 to 19-433 and electing officers thereunder so far, and only so far, as such laws are applicable and not inconsistent with the provisions, intents and purposes of said sections.

The interests of the state in the police and fire protection would bring it within the jurisdiction of the state to regulate those matters. Adams v. City of Omaha, 101 Neb. 690, 164 N.W. 714 (1917).



19-423 - Appropriations and expenses; alteration; power of first council.

19-423. Appropriations and expenses; alteration; power of first council.

If at the beginning of the term of office of the first council elected under sections 19-401 to 19-409 the appropriations or distribution of the expenditures of the city government for the current fiscal year have been made, the council shall have power, by ordinance, to revise, repeal, or change such distribution or to make additional appropriation, within the limit of the total taxes levied for such year.



19-424 - Repealed. Laws 1984, LB 975, § 14.

19-424. Repealed. Laws 1984, LB 975, § 14.



19-425 - Repealed. Laws 1994, LB 76, § 615.

19-425. Repealed. Laws 1994, LB 76, § 615.



19-426 - Repealed. Laws 1984, LB 975, § 14.

19-426. Repealed. Laws 1984, LB 975, § 14.



19-427 - Repealed. Laws 1982, LB 807, § 46.

19-427. Repealed. Laws 1982, LB 807, § 46.



19-428 - Repealed. Laws 1982, LB 807, § 46.

19-428. Repealed. Laws 1982, LB 807, § 46.



19-429 - Repealed. Laws 1982, LB 807, § 46.

19-429. Repealed. Laws 1982, LB 807, § 46.



19-430 - Repealed. Laws 1982, LB 807, § 46.

19-430. Repealed. Laws 1982, LB 807, § 46.



19-431 - Repealed. Laws 1982, LB 807, § 46.

19-431. Repealed. Laws 1982, LB 807, § 46.



19-432 - Commission plan; discontinuance; petition; election.

19-432. Commission plan; discontinuance; petition; election.

Any city which shall have operated for more than four years under the provisions of sections 19-401 to 19-433 may abandon organization thereunder, and accept the provisions of the general law of the state then applicable to cities of its population, by proceeding as follows: Upon a petition, signed by such number of the qualified electors of any such city as equals at least twenty-five percent of the highest vote cast for any of the council members elected at the last preceding general or regular election in any such city, being filed with and found sufficient by the city clerk or clerk of such council, a special election shall be called in any such city, at which special election the following proposition only shall be submitted: Shall the city of (name of city) abandon its organization under Chapter 19, article 4, and become a city under the general laws of the state governing cities of like population? If a majority of the votes cast at any such special election are in favor of such proposition, the officers elected at the next succeeding general city election in any such city shall be those then prescribed by the general laws of the state for cities of like population, and upon the qualification of such officers, according to the terms of such general state law, such city shall become a city governed by and under such general state law; Provided, if such special election is not held and the result thereof declared at least sixty days before the election date in any such city, then such city shall continue to be governed under the provisions of said sections until the second general city election occurring after the date of such special election, and at such general city election the officers provided by such general state law for the government of any such city shall be elected, and, upon their qualification, the terms of office of the council members elected under the provisions of this article shall cease and terminate.



19-433 - Commission plan; discontinuance; petition; election; procedure.

19-433. Commission plan; discontinuance; petition; election; procedure.

(1) Within ten days after the date of filing the petition asking for a special election on the issue of discontinuing the commission plan of government, the city clerk shall examine it and, with the assistance of the election commissioner or county clerk, ascertain whether the petition is signed by the requisite number of registered voters. If necessary, the city council shall allow the city clerk extra help for the purpose of examining the petition. No new signatures may be added after the initial filing of the petition. If the petition contains the requisite number of signatures, the city clerk shall promptly submit the petition to the council.

(2) Upon receipt of the petition, the council shall promptly order and fix a date for holding the special election, which date shall not be less than thirty nor more than sixty days from the date of the clerk's certificate to the council showing the petition sufficient. The special election shall be conducted in the same manner as provided for the election of council members under sections 19-401 to 19-433.



19-434 - Repealed. Laws 1986, LB 734, § 2.

19-434. Repealed. Laws 1986, LB 734, § 2.



19-501 - Charter convention; charter; amendments; election.

19-501. Charter convention; charter; amendments; election.

Whenever, in any city having a population of more than five thousand inhabitants, a charter convention shall have prepared and proposed any charter for the government of said city or any amendments to the charter previously in force, it shall be the duty of the city clerk to also publish and submit, at the same time and in the same manner as in the case of the submission of said proposed charter, any additional or alternative articles or sections, to the qualified voters of said city for their approval, which shall be proposed by the petition of at least ten percent of the qualified electors of said city voting for the gubernatorial candidates at the next preceding general election; Provided, said petition must be filed within thirty days after the work of said charter convention shall have been completed.



19-502 - Charter convention; work, when deemed complete; charter, when published.

19-502. Charter convention; work, when deemed complete; charter, when published.

The city clerk shall not begin the publication of any proposed charter or amendments, as required by the constitution, in less than thirty days from the time of the completion of the work of said charter convention; and the work of said charter convention shall be deemed completed whenever its certified copy of charter or amendments shall be delivered to the city clerk, together with twenty-five correct copies thereof. Said copies shall when filed be open to the inspection of any elector of said city.



19-503 - Charter amendments; petition; adoption.

19-503. Charter amendments; petition; adoption.

Whenever any petition, as above provided, shall be filed with the city clerk and shall contain the required number of bona fide electoral signatures, asking for the submission of additional or alternative articles or sections in the complete form in which such articles or sections are to read as amended, they shall be deemed to be proposed for adoption by the qualified electors of said city with the same force and effect as if proposed by said convention, and the article or section which receives the majority of all the votes cast for and against said additional or alternative articles or sections shall be declared adopted, and certified to the Secretary of State, a copy deposited in the archives of the city, and shall become the charter or part thereof, of said city.



19-601 - City, defined.

19-601. City, defined.

The term city as used in sections 19-601 to 19-648 includes any city having a population of one thousand or more and less than two hundred thousand.

The sections in this article relate to cities operating under the city manager plan. State ex rel. Warren v. Kleman, 178 Neb. 564, 134 N.W.2d 254 (1965).



19-602 - Population; how determined.

19-602. Population; how determined.

For the purposes of sections 19-601 to 19-648, the population of a city shall be the number of inhabitants as ascertained by the last state census or United States census, whichever shall be later.



19-603 - Charter and general laws; force and effect.

19-603. Charter and general laws; force and effect.

The charter and all general laws governing any city shall continue in full force and effect, except that insofar as any provisions thereof are inconsistent with sections 19-601 to 19-648, the same shall be superseded in any city upon the taking effect of sections 19-601 to 19-648 therein.



19-604 - Ordinances; resolutions; regulations; force and effect.

19-604. Ordinances; resolutions; regulations; force and effect.

All valid ordinances, resolutions, orders or other regulations of a city, or any authorized body or official thereof, existing at the time sections 19-601 to 19-648 become applicable to the city, and not inconsistent with their provisions, shall continue in full force and effect until amended, repealed or otherwise superseded.



19-605 - City manager plan; petition for adoption; election.

19-605. City manager plan; petition for adoption; election.

Whenever electors of any city, equal in number to twenty percent of those who voted at the last regular city election, shall file a petition with the city clerk, asking that the question of organizing the city under the plan of government provided in sections 19-601 to 19-648 be submitted to the electors thereof, said clerk shall within one week certify that fact to the council of the city, and the council shall, within thirty days, adopt a resolution to provide for submitting such question at a special election to be held not less than thirty days after the adoption of the resolution except as provided in this section. Any such election shall be conducted in accordance with the general election laws of the state except as otherwise provided in sections 19-601 to 19-648. If such petition is filed not more than one hundred eighty days nor less than seventy days prior to the regular municipal statewide primary or statewide general election, the council shall adopt a resolution to provide for submitting such question at the next such election.



19-606 - City manager plan; adoption or abandonment; election.

19-606. City manager plan; adoption or abandonment; election.

The proposition to adopt or to abandon the plan of government provided in sections 19-601 to 19-648, shall not be submitted to the electors of any city later than sixty days before a regular municipal election. If, in any city, a sufficient petition is filed requiring that the question of adopting the commission plan of city government, or the question of choosing a convention to frame a charter, be submitted to the electors thereof, or if an ordinance providing for the election of such a charter convention is passed by the city council, the proposition to adopt the plan of government provided in sections 19-601 to 19-648 shall not be submitted in that city so long as the question of adopting such plan of government, or of choosing such convention, or adopting a charter framed by it, is pending.



19-607 - Election; ballot; form.

19-607. Election; ballot; form.

In submitting the question of adopting the plan of government provided in sections 19-601 to 19-648 the city council shall cause to be printed on the ballots the following question: Shall the city manager plan of government as provided in (giving the legal designation of sections 19-601 to 19-648 as published) be adopted? Immediately following such question there shall be printed on the ballots the following propositions in the order here set forth: For the adoption of the city manager plan of government and Against the adoption of the city manager plan of government. Immediately to the left of each proposition shall be placed a square in which the electors may vote by making a cross (X) mark.



19-608 - Election; adoption of plan; when effective; rejection; resubmission.

19-608. Election; adoption of plan; when effective; rejection; resubmission.

If the plan of government provided in sections 19-601 to 19-648 is approved by a majority of the electors voting thereon, it shall go into effect immediately, insofar as it applies to the nomination and election of officers provided for herein, and in all other respects it shall go into effect on the first Monday following the next regular municipal election. If the proposition to adopt the provisions of sections 19-601 to 19-648 is rejected by the electors, it shall not again be submitted in that city within two years thereafter.



19-609 - City manager plan; abandonment; petition; election.

19-609. City manager plan; abandonment; petition; election.

Any city which shall have operated four years under the plan provided in sections 19-601 to 19-648 may abandon such organization and either accept the provisions of the general law applicable to such city, or adopt any other optional plan or organization open thereto. The petition for abandonment shall designate the plan desired, and the following proposition shall be submitted: Shall the city of (............) abandon the city manager plan of government and adopt the (name of plan) as provided in (giving the legal designation of the law as published)? If a majority of the votes cast thereon be in favor of such proposition, the officers elected at the next regular municipal election shall be those prescribed by the laws designated in the petition, and upon the qualification of such officers the city shall become organized under said law. Such change shall not affect the property right or ability of any nature of such city, but shall extend merely to its form of government.



19-610 - Local charters; right to adopt.

19-610. Local charters; right to adopt.

Nothing in sections 19-601 to 19-648 shall be construed to interfere with or prevent any city at any time from framing and adopting a charter for its own government as provided by the state Constitution. In exercising the right to frame its own charter, it shall not be obligatory upon any city to adopt or retain any of the provisions of sections 19-601 to 19-648.



19-611 - City council; powers.

19-611. City council; powers.

The governing body of the city shall be the city council, which shall exercise all the powers which have been or may be conferred upon the city by the Constitution and laws of the state, except as herein otherwise provided.



19-612 - Council members; nomination and election; terms.

19-612. Council members; nomination and election; terms.

City council members in a city under the city manager plan shall be nominated and elected as provided in section 32-538. The terms of office of all such members shall commence on the first regular meeting of such board in December following their election.



19-613 - Council members; qualifications; forfeiture of office; grounds.

19-613. Council members; qualifications; forfeiture of office; grounds.

Members of the city council in a city under the city manager plan shall be residents and registered voters of the city and shall hold no other employment with the city. Any council member who ceases to possess any of the qualifications required by this section or who has been convicted of a felony or of any public offense involving the violation of the oath of office of such member while in office shall forthwith forfeit such office.



19-613.01 - Council members; elected from a ward; election; ballots.

19-613.01. Council members; elected from a ward; election; ballots.

Any council member to be elected from a ward, or an appointed successor in the event of a vacancy, shall be a resident and a registered voter of such ward. The council member shall be nominated and elected in the same manner as provided for at-large candidates, except that only residents and registered voters of the ward may participate in the signing of nomination petitions. All nominating petitions and ballots shall clearly identify the ward from which such person shall be a candidate. The ballots within a ward shall not contain the names of ward candidates from other wards.



19-614 - Repealed. Laws 1994, LB 76, § 615.

19-614. Repealed. Laws 1994, LB 76, § 615.



19-615 - Council; meetings; quorum.

19-615. Council; meetings; quorum.

At the first regular meeting in December following the general election in every even-numbered year, the council shall meet in the usual place for holding meetings and the newly elected council members shall assume the duties of their office. Thereafter the council shall meet at such time and place as it may prescribe by ordinance, but not less frequently than twice each month in cities of the first class. The mayor, any two council members, or the city manager may call special meetings of the council upon at least six hours' written notice. The meetings of the council and sessions of committees of the council shall be public. A majority of the members shall constitute a quorum, but a majority vote of all the members elected shall be required to pass any measure or elect to any office.

To be valid, a resolution recommending issuance or refusal of liquor license must be adopted by a majority of all elected members of city council. Hadlock v. Nebraska Liquor Control Commission, 193 Neb. 721, 228 N.W.2d 887 (1975).



19-616 - Appointive or elected official; compensation; no change during term of office.

19-616. Appointive or elected official; compensation; no change during term of office.

The annual compensation of the mayor and a council member in cities adopting sections 19-601 to 19-648 shall be payable quarterly in equal installments and shall be fixed by the council. The emoluments of any appointive or elective officer shall not be increased or diminished during the term for which such officer was elected or appointed, except that when there are officers elected or appointed to the council, or a board or commission having more than one member and the terms of one or more members commence and end at different times, the compensation of all members of such council, board, or commission may be increased or diminished at the beginning of the full term of any member thereof. No person who has resigned or vacated any office shall be eligible to the same during the time for which such person was elected or appointed when, during the same time, the emoluments have been increased. For each absence from regular meetings of the council, unless authorized by a two-thirds vote of all members thereof, there shall be deducted a sum equal to two percent of such annual salary.



19-617 - Council; organization, when; president; powers.

19-617. Council; organization, when; president; powers.

At the first regular meeting in December following the general election in every even-numbered year, the council shall elect one of its members as president, who shall be ex officio mayor, and another as vice president, who shall serve in the absence of the president. In the absence of the president and the vice president, the council may elect a temporary chairperson. The president shall preside over the council and have a voice and vote in its proceedings but no veto. The president shall be recognized as the official head of the city for all ceremonial purposes, by the courts for the purpose of serving civil process, and by the Governor for military purposes. In addition, the president shall exercise such other powers and perform such duties, not inconsistent with sections 19-601 to 19-648, as are conferred upon the mayor of the city.



19-617.01 - Repealed. Laws 1988, LB 809, § 1.

19-617.01. Repealed. Laws 1988, LB 809, § 1.



19-618 - Council; city manager; appointment; investigatory powers of council.

19-618. Council; city manager; appointment; investigatory powers of council.

The council shall choose a city manager, a city clerk, and, where required, a civil service commission, but no member of the council shall be chosen as manager or as a member of the civil service commission. Neither the council nor any of its committees or members shall dictate the appointment of any person to office or employment by the city manager or in any manner seek to prevent him or her from exercising his or her own judgment in the appointment of officers and employees in the administrative service. Except for the purpose of inquiry, the council and its members shall deal with the administrative service solely through the city manager, and neither the council nor any member thereof shall give orders to any of the subordinates of the city manager, either publicly or privately. The council, or a committee thereof, may investigate the affairs of any department or the official acts and conduct of any city officer. It shall have power to administer oaths and compel the attendance of witnesses and the production of books and papers and may punish for contempt any person failing to obey its subpoena or refusing to testify. No person shall be excused from testifying, but his or her testimony shall not be used against him or her in any criminal proceeding other than for perjury.



19-619 - Appropriations and expenses; revision; power of first council.

19-619. Appropriations and expenses; revision; power of first council.

If, at the beginning of the term of office of the first council elected under sections 19-601 to 19-648, the appropriations or distribution of the expenditures of the city government for the current fiscal year have been made, the council shall have power, by ordinance, to repeal or revise such distribution, or to make additional appropriations within the limit of the total taxes levied for the year.



19-620 - Council; departments and offices; control.

19-620. Council; departments and offices; control.

The council shall have authority, subject to the provisions of sections 19-601 to 19-648, to create and discontinue departments, offices and employments, and by ordinance or resolution to prescribe, limit or change the compensation of such officers and employees; Provided, however, that nothing herein contained shall be so construed as to interfere with or to affect the office or powers of city school or school district officers, or of any officer named in the state Constitution.



19-621 - Repealed. Laws 1994, LB 76, § 615.

19-621. Repealed. Laws 1994, LB 76, § 615.



19-622 - Repealed. Laws 1974, LB 897, § 15.

19-622. Repealed. Laws 1974, LB 897, § 15.



19-623 - Repealed. Laws 1994, LB 76, § 615.

19-623. Repealed. Laws 1994, LB 76, § 615.



19-624 - Repealed. Laws 1994, LB 76, § 615.

19-624. Repealed. Laws 1994, LB 76, § 615.



19-625 - Repealed. Laws 1969, c. 257, § 44.

19-625. Repealed. Laws 1969, c. 257, § 44.



19-626 - Repealed. Laws 1969, c. 257, § 44.

19-626. Repealed. Laws 1969, c. 257, § 44.



19-627 - Repealed. Laws 1994, LB 76, § 615.

19-627. Repealed. Laws 1994, LB 76, § 615.



19-628 - Repealed. Laws 1984, LB 975, § 14.

19-628. Repealed. Laws 1984, LB 975, § 14.



19-629 - Repealed. Laws 1984, LB 975, § 14.

19-629. Repealed. Laws 1984, LB 975, § 14.



19-630 - Repealed. Laws 1984, LB 975, § 14.

19-630. Repealed. Laws 1984, LB 975, § 14.



19-631 - Repealed. Laws 1984, LB 975, § 14.

19-631. Repealed. Laws 1984, LB 975, § 14.



19-632 - Repealed. Laws 1984, LB 975, § 14.

19-632. Repealed. Laws 1984, LB 975, § 14.



19-633 - Repealed. Laws 1984, LB 975, § 14.

19-633. Repealed. Laws 1984, LB 975, § 14.



19-634 - Repealed. Laws 1984, LB 975, § 14.

19-634. Repealed. Laws 1984, LB 975, § 14.



19-635 - Repealed. Laws 1984, LB 975, § 14.

19-635. Repealed. Laws 1984, LB 975, § 14.



19-636 - Repealed. Laws 1984, LB 975, § 14.

19-636. Repealed. Laws 1984, LB 975, § 14.



19-637 - Repealed. Laws 1984, LB 975, § 14.

19-637. Repealed. Laws 1984, LB 975, § 14.



19-638 - Repealed. Laws 1982, LB 807, § 46.

19-638. Repealed. Laws 1982, LB 807, § 46.



19-639 - Repealed. Laws 1982, LB 807, § 46.

19-639. Repealed. Laws 1982, LB 807, § 46.



19-640 - Repealed. Laws 1982, LB 807, § 46.

19-640. Repealed. Laws 1982, LB 807, § 46.



19-641 - Repealed. Laws 1982, LB 807, § 46.

19-641. Repealed. Laws 1982, LB 807, § 46.



19-642 - Repealed. Laws 1973, LB 561, § 11.

19-642. Repealed. Laws 1973, LB 561, § 11.



19-643 - Repealed. Laws 1982, LB 807, § 46.

19-643. Repealed. Laws 1982, LB 807, § 46.



19-644 - Repealed. Laws 1982, LB 807, § 46.

19-644. Repealed. Laws 1982, LB 807, § 46.



19-645 - City manager; how chosen; qualifications; salary.

19-645. City manager; how chosen; qualifications; salary.

The chief executive officer of the city shall be a city manager, who shall be responsible for the proper administration of all affairs of the city. He shall be chosen by the council for an indefinite period, solely on the basis of administrative qualifications, and need not be a resident of the city or state when appointed. He shall hold office at the pleasure of the council, and receive such salary as it shall fix by ordinance. During the absence or disability of the city manager the council shall designate some properly qualified person to perform the duties of the office.



19-646 - City manager; powers; duties.

19-646. City manager; powers; duties.

The powers and duties of the city manager shall be (1) to see that the laws and ordinances are enforced, (2) to appoint and remove all heads of departments and all subordinate officers and employees in the departments in both the classified and unclassified service, which appointments shall be upon merit and fitness alone, and in the classified service all appointments and removals shall be subject to the civil service provisions of the Civil Service Act, (3) to exercise control over all departments and divisions thereof that may be created by the council, (4) to attend all meetings of the council with the right to take part in the discussion but not to vote, (5) to recommend to the council for adoption such measures as he or she may deem necessary or expedient, (6) to prepare the annual budget and keep the council fully advised as to the financial condition and needs of the city, and (7) to perform such other duties as may be required of him or her by sections 19-601 to 19-648 or by ordinance or resolution of the council.



19-647 - City manager; investigatory and inquisitional powers.

19-647. City manager; investigatory and inquisitional powers.

The city manager may investigate at any time the affairs of any department or the conduct of any officer or employee. He, or any person or persons appointed by him for the purpose, shall have the same power to compel the attendance of witnesses and the production of books and papers and other evidence, and to punish for contempt, which has herein been conferred upon the council.



19-648 - City manager; bond; premium; payment.

19-648. City manager; bond; premium; payment.

Before taking office the city manager shall file with the city clerk a surety company bond, conditioned upon the honest and faithful performance of his duties, in such sum as shall be fixed by the council. The premium of this bond shall be paid by the city.



19-649 - Repealed. Laws 1985, LB 372, § 27.

19-649. Repealed. Laws 1985, LB 372, § 27.



19-650 - Repealed. Laws 1985, LB 372, § 27.

19-650. Repealed. Laws 1985, LB 372, § 27.



19-651 - Repealed. Laws 1985, LB 372, § 27.

19-651. Repealed. Laws 1985, LB 372, § 27.



19-652 - Repealed. Laws 1985, LB 372, § 27.

19-652. Repealed. Laws 1985, LB 372, § 27.



19-653 - Repealed. Laws 1985, LB 372, § 27.

19-653. Repealed. Laws 1985, LB 372, § 27.



19-654 - Repealed. Laws 1985, LB 372, § 27.

19-654. Repealed. Laws 1985, LB 372, § 27.



19-655 - Repealed. Laws 1985, LB 372, § 27.

19-655. Repealed. Laws 1985, LB 372, § 27.



19-656 - Repealed. Laws 1985, LB 372, § 27.

19-656. Repealed. Laws 1985, LB 372, § 27.



19-657 - Repealed. Laws 1985, LB 372, § 27.

19-657. Repealed. Laws 1985, LB 372, § 27.



19-658 - Repealed. Laws 1985, LB 372, § 27.

19-658. Repealed. Laws 1985, LB 372, § 27.



19-659 - Repealed. Laws 1985, LB 372, § 27.

19-659. Repealed. Laws 1985, LB 372, § 27.



19-660 - Repealed. Laws 1985, LB 372, § 27.

19-660. Repealed. Laws 1985, LB 372, § 27.



19-661 - Repealed. Laws 1985, LB 372, § 27.

19-661. Repealed. Laws 1985, LB 372, § 27.



19-662 - Plan of government; abandoning; petition; filing; election.

19-662. Plan of government; abandoning; petition; filing; election.

Whenever electors of any city, equal in number to thirty percent of those who voted at the last regular city election, shall file a petition with the city clerk, asking that the question of abandoning the plan of government provided by the provisions of Chapter 19, article 6, be submitted to the electors thereof, such clerk shall within one week certify that fact to the council of the city, and the council shall, within thirty days, adopt a resolution to provide for submitting such question at the next regular municipal election after adoption of the resolution. When such a petition is filed with the city clerk within a seventy-day period prior to a regular municipal election, the resolution adopted by the city council shall provide for the submission of such question at the second regular municipal election thereafter as provided by law.



19-701 - Public utility; condemnation; election; resubmission.

19-701. Public utility; condemnation; election; resubmission.

Whenever the qualified electors of any city of the primary class, city of the first class, city of the second class, or village shall vote at any general or special election to acquire and appropriate, by an exercise of the power of eminent domain, any waterworks, waterworks system, electric light plant, electric light and power plant, heating plant, street railway, or street railway system, located or operating within or partly within and partly without such city or village, together with real and personal property needed or useful in connection therewith, if the main part of such works, plant, or system be within any such city or village and even though a franchise for the construction and operating of any such works, plant, or system may or may not have expired, then any such city or village shall possess and have the power and authority, by an exercise of the power of eminent domain to appropriate and acquire, for the public use of any such city or village, any such works, plant, railway, pipelines, or system. If any public utility properties supplying different kinds of service to such a city or village are operated as one unit and under one management, the right to acquire and appropriate, as provided in sections 19-701 to 19-707, shall cover and extend to the entire property and not to any divided or segregated part thereof, and the duly constituted authorities of any such city or village shall have the power to submit such question or proposition, in the usual manner, to the qualified electors of any such city or village at any general city or village election or at any special city or village election and may submit the proposition in connection with any city or village special election called for any other purpose, and the votes cast thereon shall be canvassed and the result found and declared as in any other city or village election. Such city or village authorities shall submit such question at any such election whenever a petition asking for such submission, signed by the legal voters of such a city or village equaling in number fifteen percent of the votes cast at the last general city or village election, and filed in the city or village clerk's office at least sixty days before the election at which the submission is asked, but if the question of acquiring any particular plant or system has been submitted once, the same question shall not again be submitted to the voters of such a city or village until two years shall have elapsed from and after the date of the findings by the board of appraisers regarding the value of the property and the city's or village's rejection of the same.

1. Constitutionality

2. Procedure

3. Election

4. Miscellaneous

1. Constitutionality

Act held constitutional. May v. City of Kearney, 145 Neb. 475, 17 N.W.2d 448 (1945); City of Mitchell v. Western Public Service Co., 124 Neb. 248, 246 N.W. 484 (1933).

Constitutionality of this and succeeding sections authorizing condemnation of property of public utility sustained. Central Electric & Gas Co. v. City of Stromsburg, 192 F.Supp. 280 (D. Neb. 1960).

2. Procedure

Where the Supreme Court enjoined a city and its officials from issuing bonds for purpose of raising money to tender an award in proceedings to condemn property of power company, city could not proceed further until another election was held. City of Kearney v. Consumers Public Power Dist., 146 Neb. 29, 18 N.W.2d 437 (1945).

Proceeding in Supreme Court to vacate appointment of members of court of condemnation is not within jurisdiction of Supreme Court. Consumers Public Power Dist. v. City of Sidney, 144 Neb. 6, 12 N.W.2d 104 (1945).

Condemnation proceeding was not a civil action subject to removal to federal court. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).

3. Election

Proposition of acquisition of gas plant was properly submitted to voters. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Notice of election was sufficient. Central Electric & Gas Co. v. City of Stromsburg, 289 F.2d 217 (8th Cir. 1961).

Ballot title submitting question of proposition to acquire complete gas system was sufficient. Iowa Electric Light & Power Co. v. City of Lyons, 166 F.Supp. 676 (D. Neb. 1958), affirmed 265 F.2d 273 (1959).

4. Miscellaneous

All property, and not segregated portions, must be taken. Consumers Public Power Dist. v. Eldred, 146 Neb. 926, 22 N.W.2d 188 (1946).

Authority of court of condemnation is limited to determination of just compensation. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 192 F.Supp. 303 (D. Neb. 1960).

Village could not acquire by eminent domain gas distribution system only. Village of Walthill v. Iowa Electric Light & Power Co., 125 F.Supp. 859 (D. Neb. 1954).



19-702 - Court of condemnation; members; hearing; parties; notice.

19-702. Court of condemnation; members; hearing; parties; notice.

If the election at which the question is submitted is a special election and sixty percent of the votes cast upon such proposition are in favor thereof, or if the election at which the question is submitted is a general election and a majority of the votes cast upon such proposition are in favor thereof, then the city council or village board of trustees or officer possessing the power and duty to ascertain and declare the result of such election shall certify such result immediately to the Supreme Court of the state. The Supreme Court shall within thirty days after the receipt of such certificate, appoint three district judges from three of the judicial districts of the state, and said three judges shall constitute a court of condemnation for the ascertainment and finding of the value of any such plant, works or system and the said Supreme Court shall enter an order requiring such judges to attend as a court of condemnation at the county seat in which such city or village is located within such time as may be stated in such order. Said district judges shall so attend as ordered and such court of condemnation at such time it meets shall organize and proceed with its duties. It may adjourn from time to time, and it shall fix a time for the appearance before it of all such corporations or persons as the court may deem necessary to be made parties to such condemnation proceedings or which the city, the village or the corporation or persons owning any such plant, system or works may desire to have made a party to such proceedings. If such time of appearance shall occur after any proceedings have begun, they shall be reviewed by the court, as it may direct, to give all parties full opportunity to be heard. All corporations or persons, including all mortgagees, bondholders, trustees for bondholders, leaseholders, or any other party or person claiming any interest in or lien upon any such works, plant or system may be made parties to such condemnation proceedings, and shall be served with notice of such proceedings and the time and place of the meeting of the court of condemnation in the same manner and for such length of time as the service of a summons in cases begun in the district court of the state, either by personal service or service by publication, and actual personal service of notice within or without the state shall supersede the necessity of notice by publication.

Appointment of court of condemnation is a ministerial act and in no way enlarges jurisdiction of Supreme Court. Consumers Public Power Dist. v. City of Sidney, 144 Neb. 6, 12 N.W.2d 104 (1943).

Appointment of members of condemnation court is a ministerial act only. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).

Where proposition is submitted at general election, a majority of votes cast at election is sufficient to carry the proposition. Central Electric & Gas Co. v. City of Stromsburg, 192 F.Supp. 280 (D. Neb. 1960).



19-703 - Court of condemnation; powers and duties; vacancy, how filled.

19-703. Court of condemnation; powers and duties; vacancy, how filled.

Such court of condemnation shall have full power to summon and swear witnesses, take evidence, order the taking of depositions, and require the production of any and all books and papers deemed necessary for a full investigation and ascertainment of the value of any such works, plant or system; Provided, that when part of the public utilities appropriated under sections 19-701 to 19-707 extends beyond the territory within which the city or village exercising the right of eminent domain has a right to operate the same, the court of condemnation, in determining the damages caused by the appropriation thereof, shall take into consideration the fact that such portion of the utility beyond such territory is being detached and not appropriated by the city or village, and the court of condemnation shall award damages by reason of such detachment and the destruction in value and usefulness of the detached and unappropriated property as it will remain and be left after the detachment and appropriation. Such court of condemnation may appoint a reporter of its proceedings who shall report and preserve all evidence introduced before it. Such court shall have all the powers and perform all the duties of commissioners in the condemnation and ascertainment of the value and in making of an award of all property of any such works, plant or system. The clerk of the district court, in the county where such city or village is located, shall attend upon said court of condemnation and perform such duties, as the clerk thereof, as such condemnation court may direct. The sheriff of any such county, or any of his deputies shall attend upon said court and shall have power to serve summons, subpoenas, and all other orders or papers ordered to be served by such condemnation court. In case of vacancy in said court of condemnation such vacancy shall be filled by the Supreme Court if the vacancy occurs while the court is in session, and if it occurs while the court is not in session, then by the Chief Justice of said court.

Condemnation court's authority is limited to fixing the value of the property. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).



19-704 - Court of condemnation; award; appeal; procedure; effect of appeal.

19-704. Court of condemnation; award; appeal; procedure; effect of appeal.

Upon the determination and filing of a finding of the value of any such plant, works or system by the said court of condemnation, such city or village shall then have the right and power by ordinance duly passed by its duly constituted authorities, to elect to abandon such condemnation proceedings. If it does not elect within ninety days after the finding and filing of value, then the person or corporation owning any such plant, works or system may appeal from the finding of value and award by the said court of condemnation to the district court by filing within twenty days from the expiration of the said time given the city or village to exercise its rights of abandonment, with the city clerk of any such city or the village clerk of any such village, a bond, to be approved by him, conditioned for the payment of all costs which may be made on any such appeal, and by filing in said district court, within ninety days after such bond is filed, a transcript of the proceedings before such condemnation court including the evidence taken before it certified by the clerk, reporter, and judges of such court. The appeal in the district court shall be tried and determined upon the pleadings, proceedings, and evidence embraced in such transcript; Provided, that if such appeal is taken the city or village, upon tendering the amount of the value and award made by such condemnation court, to the party owning any such plant, works or system, shall, notwithstanding such appeal, have the right and power to take immediate possession of any such plant, works or system, and the city or village authorities, without vote of the people, shall have the power, if necessary, to issue and sell bonds of the city or village to provide funds to make such tender.

General obligation bonds were issued by city to tender amount of award. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).

Bonds purporting to pledge revenue and earnings of electric light and power plant cannot be issued without vote of people. May v. City of Kearney, 145 Neb. 475, 17 N.W.2d 448 (1945).

Municipality is given ninety days after determination of value to abandon proceedings. Village of Walthill v. Iowa Electric L. & P. Co., 228 F.2d 647 (8th Cir. 1956).

Provision is made for making up and preservation of record of the hearing before court of condemnation. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 192 F.Supp. 303 (D. Neb. 1960).



19-705 - Court of condemnation; appeal; judgment; bonds.

19-705. Court of condemnation; appeal; judgment; bonds.

Upon the hearing of such appeal in the district court, judgment shall be pronounced, as in ordinary cases, for the value of any such works, plant, or system. The city, village, party, or corporation owning any such plant, works, or system may appeal to the Court of Appeals. Upon a final judgment being pronounced as to the value of any such plant, works, or system, the duly constituted authorities of any such city or village shall issue and sell bonds of any such city or village to pay the amount of such value and judgment without a vote of the people.



19-706 - Court of condemnation; members; compensation; costs; witness fees.

19-706. Court of condemnation; members; compensation; costs; witness fees.

The district judges constituting the aforesaid court of condemnation shall each receive from and be paid by such city or village fifteen dollars per day for their services and their necessary traveling expenses, hotel bills, and all other necessary expenses incurred while in attendance upon the sittings of such court of condemnation, with reimbursement for expenses to be made as provided in sections 81-1174 to 81-1177 for state employees, and the city or village shall pay the reporter that may be appointed by said court such an amount as said court of condemnation shall allow him or her. The sheriff shall serve all such summons, subpoenas, or other orders or papers ordered issued or served by such condemnation court at the same rate and compensation for which he or she serves like papers issued by the district court, but shall account for all such compensation to the county as is required by him or her under the law governing his or her duties as sheriff of the county. The court of condemnation shall have power to apportion the cost made before it, between the city or village and the corporation or party owning any such plant, works, or system and the city or village shall provide for and pay all such costs or portion of costs as the said court shall order, and shall also make provisions for the necessary funds and expenses to carry on the proceedings of such condemnation court, from time to time while such proceedings are in progress, but in the event the city or village elects to abandon the condemnation proceedings, as aforesaid, then the city or village shall pay all the costs made before such condemnation court; Provided, if services of expert witnesses are secured then their fees or compensation to be taxed and paid as costs shall be only such amount as the said condemnation court shall fix, notwithstanding any contract between such experts and the party producing them to pay them more, but a contract to pay them more than the court shall allow as costs may be enforced between any such experts and the litigant or party employing them. The costs made by any such appeal or appeals shall be adjudged against the party defeated in such appeal in the same degree and manner as is done under the general court practice relating to appellate proceedings.



19-707 - Powers; on what cities conferred.

19-707. Powers; on what cities conferred.

The powers herein vested in the city or village shall be conferred upon cities of the primary, first or second classes or villages, whether or not such city or village is operating under a home rule charter adopted pursuant to Article XI, Constitution of Nebraska.



19-708 - Public utility; acquisition by city or village of distribution system; wholesale service.

19-708. Public utility; acquisition by city or village of distribution system; wholesale service.

Whenever the local distribution system of any public utility, has been acquired by any city or village under the provisions of Chapter 19, article 7, the condemnee, if it is also the owner of any transmission system, whether by wire, pipeline, or otherwise, from any other point to such city or village shall, at the option of such city or village, be required to render wholesale service to such city or village whether otherwise acting as wholesaler or not; Provided, that if the condemnee is a public power district subject to the provisions of section 70-626.01, the obligations of the public power district to the condemner under this section shall be no greater than to other cities and villages under said section 70-626.01.

Condemnation proceeding was not invalidated by inclusion in notice of election of right to purchase gas at wholesale under this section. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 288 F.2d 717 (8th Cir. 1961).

Right of village to purchase gas at wholesale, as an incident to condemnation, is recognized. Kansas-Nebraska Nat. Gas Co. v. Village of Deshler, 192 F.Supp. 303 (D. Neb. 1960).



19-709 - Property; acquisition for public use; limitation; purposes enumerated; procedure.

19-709. Property; acquisition for public use; limitation; purposes enumerated; procedure.

The mayor and city council of any city of the first or second class or the chairperson and members of the board of trustees of any village shall have power to purchase or appropriate private property or school lands for the use of the city or village for streets, alleys, avenues, parks, parkways, boulevards, sanitary sewers, storm water sewers, public squares, public auditoriums, public fire stations, training facilities for firefighters, market places, public heating plants, power plants, gas works, electric light plants, wells, or waterworks, including mains, pipelines, and settling basins therefor, and to acquire outlets and the use of streams for sewage disposal. When necessary for the proper construction of any of the works above provided, the right of appropriation shall extend such distance as may be necessary from the corporate limits of the city or village, except that no city of the first or second class or village may acquire through the exercise of the power of eminent domain or otherwise any real estate within the zoning jurisdiction of any other city of the first or second class or village for any of the works enumerated in this section if the use for which the real estate is to be acquired would be contrary to or would not be a use permitted by the existing zoning ordinances and regulations of such other city or village, but such real estate may be acquired within the zoning jurisdiction of another city of the first or second class or village for such contrary or nonpermitted use if the governing body of such other city or village shall approve such acquisition and use. Such power shall also include the right to appropriate for any of the above purposes any plant or works already constructed, or any part thereof, whether the same lies wholly within the city or village or part within and part without the city or village or beyond the corporate limits of such city or village, including all real estate, buildings, machinery, pipes, mains, hydrants, basins, reservoirs, and all appurtenances reasonably necessary thereto and a part thereof, or connected with such works or plants, and all franchises to own and operate the same, if any. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724, except as to property specifically excluded by section 76-703 and as to which sections 19-701 to 19-707 or the Municipal Natural Gas System Condemnation Act is applicable.

Village could acquire land through the power of eminent domain even though the use which it sought to make of the land was not permitted by its zoning ordinance. Witzel v. Village of Brainard, 208 Neb. 231, 302 N.W.2d 723 (1981).

The term "street" includes the portion for parkway and sidewalk. M.R.D. Corp. v. City of Bellevue, 195 Neb. 722, 240 N.W.2d 46 (1976).



19-710 - City council action; rights of adjoining property owner.

19-710. City council action; rights of adjoining property owner.

In cases of appeal from an action of the city council condemning real property as a nuisance or as dangerous under the police powers of the city, the owners of the adjoining property may intervene in the action at any time before trial.



19-801 - Transferred to section 18-1501.

19-801. Transferred to section 18-1501.



19-802 - Transferred to section 18-1502.

19-802. Transferred to section 18-1502.



19-803 - Transferred to section 18-1503.

19-803. Transferred to section 18-1503.



19-803.01 - Transferred to section 18-1504.

19-803.01. Transferred to section 18-1504.



19-803.02 - Transferred to section 18-1505.

19-803.02. Transferred to section 18-1505.



19-804 - Transferred to section 18-1506.

19-804. Transferred to section 18-1506.



19-805 - Transferred to section 18-1507.

19-805. Transferred to section 18-1507.



19-806 - Transferred to section 18-1508.

19-806. Transferred to section 18-1508.



19-807 - Transferred to section 18-1509.

19-807. Transferred to section 18-1509.



19-901 - Zoning regulations; power to adopt; when; comprehensive development plan; planning commission; reports and hearings; purpose; validity of plan; not applicable; when.

19-901. Zoning regulations; power to adopt; when; comprehensive development plan; planning commission; reports and hearings; purpose; validity of plan; not applicable; when.

(1) For the purpose of promoting health, safety, morals, or the general welfare of the community, the legislative bodies in cities of the first and second class and in villages may adopt zoning regulations which regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes.

(2) Such powers shall be exercised only after the municipal legislative body has established a planning commission, received from its planning commission a recommended comprehensive development plan as defined in section 19-903, adopted such comprehensive development plan, and received the specific recommendation of the planning commission on the adoption or amendment of zoning regulations. The planning commission shall make a preliminary report and hold public hearings on its recommendations regarding the adoption or repeal of the comprehensive development plan and zoning regulations and shall hold public hearings thereon before submitting its final report to the legislative body. Amendments to the comprehensive plan or zoning regulations shall be considered at public hearings before submitting recommendations to the legislative body.

(3) A comprehensive development plan as defined in section 19-903 which has been adopted and not rescinded by such legislative body prior to May 17, 1967, shall be deemed to have been recommended and adopted in compliance with the procedural requirements of this section when, prior to the adoption of the plan by the legislative body, a recommendation thereon had been made to the legislative body by a zoning commission in compliance with the provisions of section 19-906, or by a planning commission appointed under the provisions of Chapter 19, article 9, regardless of whether the planning commission had been appointed as a zoning commission.

(4) The requirement that a planning commission be appointed and a comprehensive development plan be adopted shall not apply to cities of the first and second class and villages which have legally adopted a zoning ordinance prior to May 17, 1967, and which have not amended the zoning ordinance or zoning map since May 17, 1967. Such city or village shall appoint a planning commission and adopt the comprehensive plan prior to amending the zoning ordinance or zoning map.

When a legislative body does not specify the manner in which a comprehensive development plan is to be adopted, it is assumed that such plan may be effectively adopted via resolution. Smith v. City of Papillion, 270 Neb. 607, 705 N.W.2d 584 (2005).

Zoning powers granted to villages under section 19-901, R.R.S.1943, shall be exercised only after the municipal legislative body has appointed a planning commission, received from its planning commission a recommended comprehensive development plan as defined in section 19-903, R.R.S.1943, adopted such comprehensive development plan, and received the specific recommendation of the planning commission on the adoption or amendment of zoning regulations. Village of McGrew v. Steidley, 208 Neb. 726, 305 N.W.2d 627 (1981).

Plaintiff was not entitled to an injunction enjoining defendant from erecting a fire station in violation of a zoning ordinance. Witzel v. Village of Brainard, 208 Neb. 231, 302 N.W.2d 723 (1981).

Adoption, amendment, supplement, or change of regulations and restrictions under comprehensive development plan shall not become effective until after a public hearing of which notice has been given. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

Cities of the first class have authority to regulate and restrict the use of land located within boundaries of the city. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).

This section was not applicable to zoning act relating to first class cities only. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).

Action of city council in zoning or rezoning must have a foundation in promoting health, safety, morals, or general welfare of the community. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-902 - Building zones; regulations; uniformity; manufactured homes; certain codes excepted.

19-902. Building zones; regulations; uniformity; manufactured homes; certain codes excepted.

(1) For any or all of the purposes designated in section 19-901, the city council or village board may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 19-901 to 19-914 and may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land within the districts. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations applicable to one district may differ from those applicable to other districts. If a regulation affects the Niobrara scenic river corridor as defined in section 72-2006 and is not incorporated within the boundaries of the municipality, the Niobrara Council shall act on the regulation as provided in section 72-2010.

(2)(a) The city council or village board shall not adopt or enforce any zoning ordinance or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The city council or village board may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The city council or village board may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The city council or village board may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(3) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

(4) Subdivision regulations and building, plumbing, electrical, housing, fire, or health codes or similar regulations and the adoption thereof shall not be subject to sections 19-901 to 19-915.



19-903 - Comprehensive development plan; requirements; regulations and restrictions made in accordance with plan; considerations.

19-903. Comprehensive development plan; requirements; regulations and restrictions made in accordance with plan; considerations.

The regulations and restrictions authorized by sections 19-901 to 19-915 shall be in accordance with a comprehensive development plan which shall consist of both graphic and textual material and shall be designed to accommodate anticipated long-range future growth which shall be based upon documented population and economic projections. The comprehensive development plan shall, among other possible elements, include:

(1) A land-use element which designates the proposed general distributions, general location, and extent of the uses of land for agriculture, housing, commerce, industry, recreation, education, public buildings and lands, and other categories of public and private use of land;

(2) The general location, character, and extent of existing and proposed major roads, streets, and highways, and air and other transportation routes and facilities;

(3) The general location, type, capacity, and area served of present and projected or needed community facilities including recreation facilities, schools, libraries, other public buildings, and public utilities and services;

(4) When a new comprehensive plan or a full update to an existing comprehensive plan is developed on or after July 15, 2010, but not later than January 1, 2015, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community. This subdivision shall not apply to villages; and

(5)(a) When next amended after January 1, 1995, an identification of sanitary and improvement districts, subdivisions, industrial tracts, commercial tracts, and other discrete developed areas which are or in the future may be appropriate subjects for annexation and (b) a general review of the standards and qualifications that should be met to enable the municipality to undertake annexation of such areas. Failure of the plan to identify subjects for annexation or to set out standards or qualifications for annexation shall not serve as the basis for any challenge to the validity of an annexation ordinance.

Regulations shall be designed to lessen congestion in the streets; to secure safety from fire, panic, and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to secure safety from flood; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements; to protect property against blight and depreciation; to protect the tax base; to secure economy in governmental expenditures; and to preserve, protect, and enhance historic buildings, places, and districts.

Such regulations shall be made with reasonable consideration, among other things, for the character of the district and its peculiar suitability for particular uses and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such municipality.

Adoption, amendment, supplement, or change of regulations and restrictions under comprehensive development plan shall not become effective until after a public hearing of which notice has been given. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

Municipal code and ordinance did not constitute a comprehensive plan contemplated by this section. City of Milford v. Schmidt, 175 Neb. 12, 120 N.W.2d 262 (1963).

Zoning regulations must be made in accordance with comprehensive plan. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-904 - Building zones and regulations; creation; hearing; notice.

19-904. Building zones and regulations; creation; hearing; notice.

The legislative body of such municipality shall provide for the manner in which such regulations and restrictions, and the boundaries of such districts, shall be determined, established, and enforced, and from time to time amended, supplemented, or changed. The legislative body shall receive the advice of the planning commission before taking definite action on any contemplated amendment, supplement, change, modification, or repeal. No such regulation, restriction, or boundary shall become effective until after separate public hearings are held by both the planning commission and the legislative body in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be given by publication thereof in a paper of general circulation in such municipality at least one time ten days prior to such hearing.

When a legislative body does not specify the manner in which a comprehensive development plan is to be adopted, it is assumed that such plan may be effectively adopted via resolution. Smith v. City of Papillion, 270 Neb. 607, 705 N.W.2d 584 (2005).

Adoption, amendment, supplement, or change of regulations and restrictions under comprehensive development plan shall not become effective until after a public hearing of which notice has been given. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

This section provides different procedure from that applicable to zoning act relating to first-class cities only. Schlientz v. City of North Platte, 172 Neb. 477, 110 N.W.2d 58 (1961).

Sufficiency of notice given of proposed rezoning action raised but not decided. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).

City council has duty of providing manner in which regulations and restrictions are amended or changed. Kelley v. John, 162 Neb. 319, 75 N.W.2d 713 (1956).



19-904.01 - Building zones and regulations; nonconforming use; continuation; termination.

19-904.01. Building zones and regulations; nonconforming use; continuation; termination.

The use of a building, structure, or land, existing and lawful at the time of the adoption of a zoning regulation, or at the time of an amendment of a regulation, may, except as provided in this section, be continued, although such use does not conform with provisions of such regulation or amendment; and such use may be extended throughout the same building if no structural alteration of such building is proposed or made for the purpose of such extension. If such nonconforming use is in fact discontinued for a period of twelve months, such right to the nonconforming use shall be forfeited and any future use of the building and premises shall conform to the regulation. The municipal legislative body may provide in any zoning regulation for the restoration, reconstruction, extension, or substitution of nonconforming uses upon such terms and conditions as may be set forth in the zoning regulations. The municipal legislative body may, in any zoning regulation, provide for the termination of nonconforming uses, either by specifying the period or periods in which nonconforming uses shall be required to cease, or by providing a formula whereby the compulsory termination of a nonconforming use may be so fixed as to allow for the recovery of amortization of the investment in the nonconformance, except that in the case of a legally erected outdoor advertising sign, display, or device, no amortization schedule shall be used.



19-905 - Building zones and regulations; changes; protest; notice; publication; posting; mailing; personal service; when not applicable.

19-905. Building zones and regulations; changes; protest; notice; publication; posting; mailing; personal service; when not applicable.

Regulations, restrictions, and boundaries authorized to be created pursuant to sections 19-901 to 19-915 may from time to time be amended, supplemented, changed, modified, or repealed. In case of a protest against such change, signed by the owners of twenty percent or more either of the area of the lots included in such proposed change, or of those immediately adjacent on the sides and in the rear thereof extending three hundred feet therefrom, and of those directly opposite thereto extending three hundred feet from the street frontage of such opposite lots, and such change is not in accordance with the comprehensive development plan, such amendment shall not become effective except by the favorable vote of three-fourths of all the members of the legislative body of such municipality. The provisions of section 19-904 relative to public hearings and official notice shall apply equally to all changes or amendments. In addition to the publication of the notice therein prescribed, a notice shall be posted in a conspicuous place on or near the property on which action is pending. Such notice shall not be less than eighteen inches in height and twenty-four inches in width with a white or yellow background and black letters not less than one and one-half inches in height. Such posted notice shall be so placed upon such premises that it is easily visible from the street nearest the same and shall be so posted at least ten days prior to the date of such hearing. It shall be unlawful for anyone to remove, mutilate, destroy, or change such posted notice prior to such hearing. Any person so doing shall be deemed guilty of a misdemeanor. If the record title owners of any lots included in such proposed change be nonresidents of the municipality, then a written notice of such hearing shall be mailed by certified mail to them addressed to their last-known addresses at least ten days prior to such hearing. At the option of the legislative body of the municipality, in place of the posted notice provided above, the owners or occupants of the real estate to be zoned or rezoned and all real estate located within three hundred feet of the real estate to be zoned or rezoned may be personally served with a written notice thereof at least ten days prior to the date of the hearing, if they can be served with such notice within the county where such real estate is located. Where such notice cannot be served personally upon such owners or occupants in the county where such real estate is located, a written notice of such hearing shall be mailed to such owners or occupants addressed to their last-known addresses at least ten days prior to such hearing. The provisions of this section in reference to notice shall not apply (1) in the event of a proposed change in such regulations, restrictions, or boundaries throughout the entire area of an existing zoning district or of such municipality, or (2) in the event additional or different types of zoning districts are proposed, whether or not such additional or different districts are made applicable to areas, or parts of areas, already within a zoning district of the municipality, but only the requirements of section 19-904 shall be applicable.

The fact that a person is entitled to notice of an administrative hearing because he or she owns property adjacent or very close to the property in issue supports the conclusion that such a person would have standing in a corresponding zoning case. Smith v. City of Papillion, 270 Neb. 607, 705 N.W.2d 584 (2005).

Approval of a conditional use permit in nature of special exception use is ordinarily subject to statutory requirement of a favorable three-fourths majority vote if requisite protests are made against change or supplement of regulations or restrictions. Stec v. Countryside of Hastings, Inc., 190 Neb. 733, 212 N.W.2d 561 (1973).

Amendment of zoning ordinance must be made in accordance with comprehensive plan. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-906 - Repealed. Laws 1967, c. 92, § 7.

19-906. Repealed. Laws 1967, c. 92, § 7.



19-907 - Board of adjustment; appointment; restriction on powers.

19-907. Board of adjustment; appointment; restriction on powers.

Except as provided in section 19-912.01, the local legislative body shall provide for the appointment of a board of adjustment. Any actions taken by the board of adjustment shall not exceed the powers granted by section 19-910.



19-908 - Board of adjustment; members; term; vacancy; adopt rules; meetings; records; open to public.

19-908. Board of adjustment; members; term; vacancy; adopt rules; meetings; records; open to public.

The board of adjustment shall consist of five regular members, plus one additional member designated as an alternate who shall attend and serve only when one of the regular members is unable to attend for any reason, each to be appointed for a term of three years and removable for cause by the appointing authority upon written charges and after public hearings. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. One member only of the board of adjustment shall be appointed from the membership of the planning commission, and the loss of membership on the planning commission by such member shall also result in his or her immediate loss of membership on the board of adjustment and the appointment of another planning commissioner to the board of adjustment. After September 9, 1995, the first vacancy occurring on the board of adjustment shall be filled by the appointment of a person who resides in the extraterritorial zoning jurisdiction of the city or village at such time as more than two hundred persons reside within such area. Thereafter, at all times, at least one member of the board of adjustment shall reside outside of the corporate boundaries of the city or village but within its extraterritorial zoning jurisdiction. The board of adjustment shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to sections 19-901 to 19-914. Meetings of the board shall be held at the call of the chairperson and at such other times as the board may determine. Such chairperson, or in his or her absence the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record.

Procedural rules detailed in statutes and city zoning ordinance need not be further adopted by a board of adjustment. South Maple Street Assn. v. Board of Adjustment of City of Chadron, 194 Neb. 118, 230 N.W.2d 471 (1975).



19-909 - Board of adjustment; appeals to board; record on appeal; hearing; stays.

19-909. Board of adjustment; appeals to board; record on appeal; hearing; stays.

Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment, after the notice of appeal shall have been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application on notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

Procedural rules detailed in statutes and city zoning ordinance need not be further adopted by a board of adjustment. South Maple Street Assn. v. Board of Adjustment of City of Chadron, 194 Neb. 118, 230 N.W.2d 471 (1975).



19-910 - Board of adjustment; powers; jurisdiction on appeal; variance; when permitted.

19-910. Board of adjustment; powers; jurisdiction on appeal; variance; when permitted.

(1) The board of adjustment shall, subject to such appropriate conditions and safeguards as may be established by the legislative body, have only the following powers: (a) To hear and decide appeals when it is alleged there is error in any order, requirement, decision, or determination made by an administrative official or agency based on or made in the enforcement of any zoning regulation or any regulation relating to the location or soundness of structures, except that the authority to hear and decide appeals shall not apply to decisions made under subsection (3) of section 19-929; (b) to hear and decide, in accordance with the provisions of any zoning regulation, requests for interpretation of any map; and (c) when by reason of exceptional narrowness, shallowness, or shape of a specific piece of property at the time of the enactment of the zoning regulations, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any enacted regulation under this section and sections 19-901, 19-903 to 19-904.01, and 19-908 would result in peculiar and exceptional practical difficulties to or exceptional and undue hardships upon the owner of such property, to authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship, if such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of any ordinance or resolution.

(2) No such variance shall be authorized by the board unless it finds that: (a) The strict application of the zoning regulation would produce undue hardship; (b) such hardship is not shared generally by other properties in the same zoning district and the same vicinity; (c) the authorization of such variance will not be of substantial detriment to adjacent property and the character of the district will not be changed by the granting of the variance; and (d) the granting of such variance is based upon reason of demonstrable and exceptional hardship as distinguished from variations for purposes of convenience, profit, or caprice. No variance shall be authorized unless the board finds that the condition or situation of the property concerned or the intended use of the property is not of so general or recurring a nature as to make reasonably practicable the formulation of a general regulation to be adopted as an amendment to the zoning regulations.

(3) In exercising the powers granted in this section, the board may, in conformity with sections 19-901 to 19-915, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and may make such order, requirement, decision, or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such regulation or to effect any variation in such regulation.

Due to the similarity between section 14-411 and this section when Frank v. Russell, 160 Neb. 354, 70 N.W.2d 306 (1955), was decided, Frank is applicable to decisions rendered under both statutes. Eastroads, L.L.C. v. Omaha Zoning Bd. of Appeals, 261 Neb. 969, 628 N.W.2d 677 (2001).

The district court's granting of a zoning variance was not erroneous where the strict application of the subject zoning regulation would, because of the higher elevation of the movant's property, result in undue hardship, which is not of the type generally shared by other properties in the same zoning district and vicinity. Furthermore, the variance sought would not create a substantial detriment to the adjacent property, the character of the district would not be changed, and the variance would not produce a substantial detriment to the public good or substantially impair the intent of the zoning regulation. Barrett v. City of Bellevue, 242 Neb. 548, 495 N.W.2d 646 (1993).

Procedural rules detailed in statutes and city zoning ordinance need not be further adopted by a board of adjustment. South Maple Street Assn. v. Board of Adjustment of City of Chadron, 194 Neb. 118, 230 N.W.2d 471 (1975).

Variance from zoning ordinance requires concurring vote of four members of board of zoning adjustment. City of Imperial v. Raile, 187 Neb. 404, 191 N.W.2d 442 (1971).

Request for rezoning may be presented to board of adjustment. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).

A variance should be granted only if strict application of the regulation, due to the unusual characteristics of the property existing at the time of the enactment of the regulation, would result in peculiar and exceptional practical difficulties to or exceptional and undue hardships upon the owner. Any grant of a variance must be supported by evidence relating to each of the four factors enumerated in this section. City of Battle Creek v. Madison Cty. Bd. of Adjust., 9 Neb. App. 223, 609 N.W.2d 706 (2000).



19-911 - Board of adjustment; legislative body of village may act; exception; powers and duties.

19-911. Board of adjustment; legislative body of village may act; exception; powers and duties.

Notwithstanding the provisions of sections 19-907 and 19-908, the legislative body of a village may, except as set forth in section 19-912.01, provide by ordinance that it shall constitute a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of sections 19-901 to 19-905 may provide that as such board of adjustment it may exercise only the powers granted to boards of adjustment by section 19-910. As such board of adjustment it shall adopt rules and procedures that are in harmony with sections 19-907 to 19-910, and shall have the powers and duties therein provided for the board of adjustment, and other parties shall have all the rights and privileges therein provided for. The concurring vote of two-thirds of the members of the legislative body acting as a board of adjustment shall decide any question upon which it is required to pass as such board.

The city council of a first-class city is not authorized by this section to sit as a board of adjustment. Staley v. City of Blair, 206 Neb. 292, 292 N.W.2d 570 (1980).

City council may sit as a board of adjustment. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).



19-912 - Board of adjustment; appeal; procedure.

19-912. Board of adjustment; appeal; procedure.

Any person or persons, jointly or severally, aggrieved by any decision of the board of adjustment, or any taxpayer, or any officer, department, board, or bureau of the municipality, may present to the district court a petition duly verified, setting forth that such decision is illegal, in whole or in part, and specifying the grounds of such illegality. Such petition must be presented to the court within fifteen days after the filing of the decision in the office of the board. Upon the filing of such petition a summons shall be issued and be served upon the board of adjustment, together with a copy of the petition. Return of service shall be made within four days after the issuance of the summons. Within ten days after the return day of such summons, the board of adjustment shall file an answer to said petition which shall admit or deny the substantial averments of the petition, and shall state the contentions of the board with reference to the matters in dispute as disclosed by the petition. The answer shall be verified in like manner as required for the petition. At the expiration of the time for filing answer, the court shall proceed to hear and determine the cause without delay and shall render judgment thereon according to the forms of law. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Said appeal to the district court shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order. Any appeal from such judgment of the district court shall be prosecuted in accordance with the general laws of the state regulating appeals in actions at law.

There is nothing in this section which requires one to either seek and obtain a restraining order or forgo any challenge to a variance. On the contrary, this section merely provides that a challenger who wishes to incur the cost of obtaining a restraining order may do so in order to temporarily protect himself from the consequences of the variance during the pendency of the appeal. Bowman v. City of York, 240 Neb. 201, 482 N.W.2d 537 (1992).

Appeal allows a full review of both law and facts. City of Imperial v. Raile, 187 Neb. 404, 191 N.W.2d 442 (1971).

Appeal may be taken from order of board of adjustment permitting rezoning. Weber v. City of Grand Island, 165 Neb. 827, 87 N.W.2d 575 (1958).

An appeal to the courts from decision of city council is authorized. Kelley v. John, 162 Neb. 319, 75 N.W.2d 713 (1956).

Provision for appeal contemplates a review of facts as well as law. Frank v. Russell, 160 Neb. 354, 70 N.W.2d 306 (1955).

A city council, under a zoning ordinance, cannot restrict the use of property in an unreasonable or arbitrary manner. Coulthard v. Board of Adjustment of City of Neligh, 130 Neb. 543, 265 N.W. 530 (1936).



19-912.01 - Zoning board of adjustment of a county; serve municipalities, when; board of zoning appeals.

19-912.01. Zoning board of adjustment of a county; serve municipalities, when; board of zoning appeals.

The zoning board of adjustment of a county that has adopted a comprehensive development plan, as defined by section 23-114.02, and is enforcing zoning regulations based upon such a plan, shall, upon request of the governing body of a village or second-class city, serve as the zoning board of adjustment for such village or city of the second class in that county. A city of the first class may request that the county zoning board of adjustment of the county in which it is located serve as that city's zoning board of adjustment, and such county government shall comply with that request within ninety days. A municipality located in more than one county shall be served by request or otherwise only by the county zoning board of adjustment of the county in which the greatest area of the municipality is located, and the jurisdiction of such county zoning board of adjustment shall include all portions of the municipality and its area of extraterritorial control, regardless of county lines. In a county where there is a city of the primary class, the board of zoning appeals, created under section 23-174.09, may serve in the same capacity for all cities of the second class and villages in place of a zoning board of adjustment.



19-913 - Zoning laws and regulations; enforcement; violations; penalties; actions.

19-913. Zoning laws and regulations; enforcement; violations; penalties; actions.

The local legislative body may provide by ordinance for the enforcement of sections 19-901 to 19-915, and of any ordinance, regulation, or restriction made thereunder. A violation of such sections or of such ordinance or regulation is hereby declared to be a misdemeanor, and such local legislative body may provide for the punishment thereof by fine of not exceeding one hundred dollars for any one offense, recoverable with costs, or by imprisonment in the county jail for a term not to exceed thirty days. Each day such violation continues after notice of violation is given to the offender may be considered a separate offense. In case any building or structure is erected, constructed, reconstructed, altered, repaired, converted or maintained, or any building, structure or land is used in violation of said sections or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct, or abate such violation, to prevent the occupancy of said building, structure or land, or to prevent any illegal act, conduct, business or use in or about such premises.

Injunction authorized in addition to other remedies for violation of zoning laws. City of Imperial v. Raile, 187 Neb. 404, 191 N.W.2d 442 (1971).

City may maintain action for mandatory injunction to compel removal of structure erected in violation of zoning ordinance. City of Beatrice v. Williams, 172 Neb. 889, 112 N.W.2d 16 (1961).



19-914 - Zoning regulations; conflict with other laws; effect.

19-914. Zoning regulations; conflict with other laws; effect.

Whenever the regulations made under authority of sections 19-901 to 19-905 require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute, local ordinance or regulation, the provisions of the regulations made under authority of said sections shall govern. Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of said sections, the provisions of such statute, local ordinance or regulation shall govern.



19-915 - Zoning regulations; changes; procedure; ratification.

19-915. Zoning regulations; changes; procedure; ratification.

(1) When any city of the first or second class or any village has enacted zoning regulations in accordance with statutory authority and as a part of such regulations has bounded and defined the various zoning or building districts with reference to a zoning map such zoning or building districts may from time to time, be changed, modified or terminated, or additional or different zoning or building districts may from time to time be created, changed, modified or terminated, by an appropriate amendatory action which describes the changed, modified, terminated or created zone or district or part thereof by legal description or metes and bounds, or by republishing a part only of the original zoning map, and without republishing the original zoning map as a part of the amendatory action and without setting forth and repealing the entire section or ordinance adopting the rezoning maps, or a part of the zoning map, as a part of the amendatory action, notwithstanding the provisions of section 16-404 or 17-614.

(2) When any city of the first or second class or any village has, prior to March 21, 1969, changed the boundaries of a zoning or building district without compliance with section 16-404 or 17-614, any such amendments of the zoning ordinances shall stand as valid and subsisting amendments until repealed and the action of any such city or village in executing any such amendment is expressly ratified by the Legislature.



19-916 - Additions; subdivision or platting; procedure; rights and privileges of inhabitants; powers of legislative body; approval required; effect; filing and recording.

19-916. Additions; subdivision or platting; procedure; rights and privileges of inhabitants; powers of legislative body; approval required; effect; filing and recording.

(1) The local legislative body shall have power by ordinance to provide the manner, plan, or method by which land within the corporate limits of any such municipality, or land within the area designated by a city of the first class pursuant to subsection (1) of section 16-902 or within the area designated by a city of the second class or village pursuant to subsection (1) of section 17-1002, may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across such land, and to compel the owners of any such land that are subdividing, platting, or laying out such land to conform to the requirements of the ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance with the ordinance as provided in sections 16-901 to 16-905 and sections 17-1001 to 17-1004. No addition shall have any validity, right, or privileges as an addition, and no plat of land or, in the absence of a plat, no instrument subdividing land within the corporate limits of any such municipality or of any land within the area designated by a city of the first class pursuant to subsection (1) of section 16-902 or within the area designated by a city of the second class or village pursuant to subsection (1) of section 17-1002, shall be recorded or have any force or effect, unless the plat or instrument is approved by the legislative body, or its designated agent, and the legislative body's or agent's approval is endorsed on such plat or instrument.

(2) The legislative body may designate by ordinance an employee of such city or village to approve further subdivision of existing lots and blocks whenever all required public improvements have been installed, no new dedication of public rights-of-way or easements is involved, and such subdivision complies with the ordinance requirements concerning minimum areas and dimensions of such lots and blocks.

(3) All additions laid out contiguous or adjacent to the corporate limits may be included within the corporate limits and become a part of such municipality for all purposes whatsoever if approved by the legislative body of the city or village under this subsection. The proprietor or proprietors of any land within the corporate limits of any city of the first or second class or village, or of any land contiguous or adjacent to the corporate limits, may lay out such land into lots, blocks, streets, avenues, alleys, and other grounds under the name of .......... Addition to the City or Village of .........., and shall cause an accurate map or plat thereof to be made out, designating explicitly the land so laid out and particularly describing the lots, blocks, streets, avenues, alleys, and other grounds belonging to such addition. The lots shall be designated by numbers, and streets, avenues, and other grounds, by names or numbers. Such plat shall be acknowledged before some officer authorized to take the acknowledgments of deeds, shall contain a dedication of the streets, alleys, and public grounds therein to the use and benefit of the public, and shall have appended a survey made by some competent surveyor with a certificate attached, certifying that he or she has accurately surveyed such addition and that the lots, blocks, streets, avenues, alleys, parks, commons, and other grounds are well and accurately staked off and marked. The addition may become part of the municipality at such time as the addition is approved by the legislative body if (a) after giving notice of the time and place of the hearing as provided in section 19-904, the planning commission and the legislative body both hold public hearings on the inclusion of the addition within the corporate limits and (b) the legislative body votes to approve the inclusion of the addition within the corporate boundaries of the municipality in a separate vote from the vote approving the addition. Such hearings shall be separate from the public hearings held regarding approval of the addition. If the legislative body includes the addition within the corporate limits, the inhabitants of such addition shall be entitled to all the rights and privileges and shall be subject to all the laws, ordinances, rules, and regulations of the municipality to which such land is an addition. When such map or plat is made out, acknowledged, and certified, and has been approved by the local legislative body, the map or plat shall be filed and recorded in the office of the register of deeds and county assessor of the county. If the legislative body includes the addition within the corporate limits, such map or plat shall be equivalent to a deed in fee simple absolute to the municipality from the proprietor of all streets, avenues, alleys, public squares, parks, and commons, and of such portion of the land as is therein set apart for public and municipal use, or is dedicated to charitable, religious, or educational purposes.

Annexation by city council resolution in compliance with a subdivision ordinance adopted by the city under section 19-916 constitutes a declaration of boundaries of the city by ordinance within the meaning of former section 79-801. The effective date of the city annexation ordinance is the date of the city council resolution of approval. Northwest High School Dist. No. 82 of Hall & Merrick Counties v. Hessel, 210 Neb. 219, 313 N.W.2d 656 (1981).

One of two methods of annexing territory to a city of the first class is provided by this section. State ex rel. City of Grand Island v. Tillman, 174 Neb. 23, 115 N.W.2d 796 (1962).



19-917 - Additions; vacating; powers; procedure; costs.

19-917. Additions; vacating; powers; procedure; costs.

Power is hereby given to such municipality through its governing body by proper ordinance therefor duly enacted to vacate any such existing plat and addition to the municipality or such part or parts thereof as such municipality may deem advantageous and best for its interests, and the power hereby granted shall be exercised by such municipality upon the petition of the owner or all the owners of lots or lands in such plat or addition. Such ordinance vacating such plat or addition shall specify whether, and, if any, what public highways, streets, alleys, and public grounds thereof are to be retained by such municipality; otherwise such ways, streets, and public grounds shall upon such vacation revert to the owner or owners of lots or lands abutting the same in proportion to the respective ownerships of such lots or grounds. In case of total or partial vacation of such plat or addition, the ordinance providing therefor shall be, at the cost of the owner or owners, certified to the office of the register of deeds and be there recorded by the owner or owners. Whereupon said officer shall note such total or partial vacation of such plat or addition by writing in plain and legible letters upon such plat or portion thereof so vacated the word vacated, and also make on the same reference to the volume and page in which said ordinance of vacation is recorded; and the owner or owners of the lots and lands in a plat so vacated shall cause the same and the proportionate part of the abutting highway, streets, alleys and public grounds so vacated to be replatted and numbered by the city or county surveyor. When such replat so executed is acknowledged by such owner or owners and is recorded in the office of the register of deeds of such county such property so replatted may be conveyed and assessed by the numbers given in such replat.

This section is applicable to quiet title of owner of adjoining lots when nominal street of platted addition vacated. Trahan v. Council Bluffs Steel Erection Co., 183 Neb. 170, 159 N.W.2d 207 (1968).



19-918 - Additions; subdivision; plat of streets; duty of owner to obtain approval.

19-918. Additions; subdivision; plat of streets; duty of owner to obtain approval.

No owner of real estate within the corporate limits of such municipality shall be permitted to subdivide, plat, or lay out said real estate into blocks, lots, streets, or other portions of the same intended to be dedicated for public use, or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, without first having obtained the approval thereof of the governing body of such municipality or its agent designated pursuant to section 19-916. Any and all additions to be made to the municipality shall be made, so far as the same relate to the avenues, streets, and alleys therein, under and in accordance with the provisions of sections 19-916 to 19-918.

The subdivision into lots and the filing of a plat, by the owner of lands adjacent to and outside the city limits, without the city's affirmative change of its boundaries, does not place such land within the city limits, even though city taxes are levied against it, and a court will enjoin such taxes in a collateral attack. Hemple v. City of Hastings, 79 Neb. 723, 113 N.W. 187 (1907).



19-919 - Additions; subdivisions; plat; governing body; approve before recording; powers.

19-919. Additions; subdivisions; plat; governing body; approve before recording; powers.

No plat of or instruments effecting the subdivision of real property described in section 19-918 shall be recorded or have any force and effect unless the same be approved by the governing body of such municipality or its agent designated pursuant to section 19-916. The governing body of such municipality shall have power, by ordinance, to provide the manner, plan, or method by which real property in any such area may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same; and to prohibit the sale or offering for sale of, and the construction of buildings and other improvements on, any lots or parts of real property not subdivided, platted, or laid out as required in sections 19-918 and 19-920.



19-920 - Additions; subdivisions; conform to ordinances; streets and alleys; requirements.

19-920. Additions; subdivisions; conform to ordinances; streets and alleys; requirements.

The governing body shall have power to compel the owner of any real property described in section 19-918 in subdividing, platting, or laying out the same to conform to the requirements of the ordinance and to lay out and dedicate the avenues, streets, and alleys in accordance therewith.



19-921 - Subdivision, defined; where applicable.

19-921. Subdivision, defined; where applicable.

For the purposes of sections 16-901 to 16-905 and 19-916 to 19-920, in the area where the municipality has a comprehensive plan and has adopted subdivision regulations pursuant thereto, subdivision shall mean the division of lot, tract, or parcel of land into two or more lots, sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be a subdivision when the smallest parcel created is more than ten acres in area.



19-922 - Legislative body of municipality; adopt building regulations; publish; reference to existing codes; ordinances open to public; ordinances to apply to entire municipal area.

19-922. Legislative body of municipality; adopt building regulations; publish; reference to existing codes; ordinances open to public; ordinances to apply to entire municipal area.

The legislative body of any first- or second-class city or any village may adopt by ordinance, which shall have the force and effect of law, the conditions, provisions, limitations, and terms of a building code, a plumbing code, an electrical code, a fire prevention code, or any other code relating to building or relating to the erection, construction, reconstruction, alteration, repair, conversion, maintenance, placing, or using of any building, structure, automobile trailer, house trailer, or cabin trailer. The local legislative body shall, before such ordinance takes effect, cause such ordinance setting forth the code to be published one time in book or pamphlet form or in a legal newspaper published in and of general circulation in the municipality or, if none is published in the municipality, in a legal newspaper of general circulation in the municipality. The legislative body may by ordinance, which shall have the force and effect of law, amend such code so adopted. For this purpose, the local legislative body may adopt any standard code which contains rules or regulations printed as a code in book or pamphlet form, by reference to such code, or portions thereof, alone without setting forth in such ordinance the conditions, provisions, limitations, or terms of such code. When such code or any such standard code, or portion thereof, shall be incorporated by reference into any ordinance pursuant to this section, it shall have the same force and effect as though it has been spread at large in such ordinance without further or additional publication. At least one copy of such code or such standard code, or portion thereof, shall be filed for use and examination by the public in the office of the clerk of such municipality prior to its adoption. The adoption of any such standard code by reference shall be construed to incorporate such amendments as may be made from time to time if one copy of such standard code so filed shall be at all times kept current in the office of the clerk of the municipality. Any code adopted and approved by the local legislative body as provided in this section and the building permit requirements or occupancy permit requirements imposed by any such code or by section 19-913 shall apply to all of the city or village and within the unincorporated area where a city or village has been granted zoning jurisdiction and is exercising such jurisdiction.



19-923 - Municipality; notify board of education; when; notice to military installation.

19-923. Municipality; notify board of education; when; notice to military installation.

(1) In order to provide for orderly school planning and development, a municipality considering the adoption or amendment of a zoning ordinance or approval of the platting or replatting of any development of real estate shall notify the board of education of each school district in which the real estate, or some part thereof, to be affected by such a proposal lies, of the next regular meeting of the planning commission at which such proposal is to be considered and shall submit a copy of the proposal to the board of education at least ten days prior to such meeting.

(2) When a municipality is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the municipality shall notify any military installation which is located within the corporate boundary limits or the extraterritorial zoning jurisdiction of the municipality if the municipality has received a written request for such notification from the military installation. The municipality shall deliver the notification to the military installation at least ten days prior to the meeting of the planning commission at which the proposal is to be considered.

(3) The provisions of this section shall not apply to zoning, rezoning, or approval of plats by any city of the metropolitan or primary class, which has adopted a comprehensive subdivision ordinance pursuant to sections 14-115 and 14-116, or Chapter 15, articles 9 and 11. Plats of subdivisions approved by the agent of a municipality designated pursuant to section 19-916 shall not be subject to the notice requirements in this section.



19-924 - Municipal planning; terms, defined.

19-924. Municipal planning; terms, defined.

For purposes of sections 19-924 to 19-933:

(1) Municipality or municipal shall mean or relate to cities of the first and second classes and villages;

(2) Mayor shall mean the chief executive of the municipality, whether the official designation of the office is mayor, chairperson, city manager, or otherwise; and

(3) Council shall mean the chief legislative body of the municipality.

Zoning for counties and municipalities are governed by different statutes, and the provisions to eliminate overlapping refer to municipalities only. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

City of first class has authority to carry out municipal planning. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).



19-925 - Municipal plan; planning commission; authorized.

19-925. Municipal plan; planning commission; authorized.

Any municipality is hereby authorized and empowered to make, adopt, amend, extend, and carry out a municipal plan as provided in sections 19-924 to 19-933 and to create by ordinance a planning commission with the powers and duties set forth in such sections. The planning commission of a city shall be designated city planning commission or city plan commission, and the planning commission of a village shall be designated the village planning commission or village plan commission.



19-926 - Planning commission; members; term; removal; vacancies; alternate members.

19-926. Planning commission; members; term; removal; vacancies; alternate members.

(1) The planning commission shall consist of nine regular members who shall represent, insofar as is possible, the different professions or occupations in the municipality and shall be appointed by the mayor, by and with the approval of a majority vote of the members elected to the council or the village board. Two of the regular members may be residents of the area over which the municipality is authorized to exercise extraterritorial zoning and subdivision regulation. When there is a sufficient number of residents in the area over which the municipality exercises extraterritorial zoning and subdivision regulation, one regular member of the commission shall be a resident from such area. If it is determined by the city council or village board that a sufficient number of residents reside in the area subject to extraterritorial zoning or subdivision regulation, and no such resident is a regular member of the commission, the first available vacancy on the commission shall be filled by the appointment of such an individual. For purposes of this section, a sufficient number of residents shall mean: (a) For a village, two hundred residents; (b) for a city of the second class, five hundred residents; and (c) for a city of the first class, one thousand residents. A number of commissioners equal to a majority of the number of regular members appointed to the commission shall constitute a quorum for the transaction of any business. All regular members of the commission shall serve without compensation and shall hold no other municipal office except when appointed to serve on the board of adjustment as provided in section 19-908. The term of each regular member shall be three years, except that three regular members of the first commission to be so appointed shall serve for terms of one year, three for terms of two years, and three for terms of three years. All regular members shall hold office until their successors are appointed. Any member may, after a public hearing before the council or village board, be removed by the mayor with the consent of a majority vote of the members elected to the council or village board for inefficiency, neglect of duty or malfeasance in office, or other good and sufficient cause. Vacancies occurring otherwise than through the expiration of term shall be filled for the unexpired portion of the term by the mayor.

(2) Notwithstanding the provisions of subsection (1) of this section, the planning commission for any city of the second class or village may have either five, seven, or nine regular members as the city council or village board of trustees establishes by ordinance. If a city or village planning commission has either five or seven regular members, approximately one-third of the regular members of the first commission shall serve for terms of one year, one-third for terms of two years, and one-third for terms of three years.

(3) A city of the first or second class or a village may, by ordinance, provide for the appointment of one alternate member to the planning commission who shall be chosen by the mayor with the approval of a majority vote of the elected members of the council or village board. The alternate member shall serve without compensation and shall hold no other municipal office. The term of the alternate member shall be three years, and he or she shall hold office until his or her successor is appointed and approved. The alternate member may be removed from office in the same manner as a regular member. If the alternate member position becomes vacant other than through the expiration of the term, the vacancy shall be filled for the unexpired portion of the term by the mayor with the approval of a majority vote of the elected members of the council or village board. The alternate member may attend any meeting and may serve as a voting and participating member of the commission at any time when less than the full number of regular commission members is present and capable of voting.



19-927 - Planning commission; organization; meetings; rules and regulations; records.

19-927. Planning commission; organization; meetings; rules and regulations; records.

The commission shall elect its chairperson from its members and create and fill such other of its offices as it may determine. The term of the chairperson shall be one year, and he or she shall be eligible for reelection. The commission shall hold at least one regular meeting in each calendar quarter, except the municipal governing body may require the commission to meet more frequently and the chairperson of the commission may call for a meeting when necessary to deal with business pending before the commission. The commission shall adopt rules and regulations for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which shall be a public record.



19-928 - Planning commission; funds, equipment and accommodations; limit upon expenditures.

19-928. Planning commission; funds, equipment and accommodations; limit upon expenditures.

The council may provide the funds, equipment and accommodations necessary for the work of the commission, but the expenditures of the commission, exclusive of gifts, shall be within the amounts appropriated for that purpose by the council; and no expenditures nor agreements for expenditures shall be valid in excess of such amounts.



19-929 - Planning commission; municipal governing body; powers and duties; appeal.

19-929. Planning commission; municipal governing body; powers and duties; appeal.

(1) Except as provided in sections 19-930 to 19-933, the planning commission shall (a) make and adopt plans for the physical development of the municipality, including any areas outside its boundaries which in the commission's judgment bear relation to the planning of such municipality and including a comprehensive development plan as defined by section 19-903, (b) prepare and adopt such implemental means as a capital improvement program, subdivision regulations, building codes, and a zoning ordinance in cooperation with other interested municipal departments, and (c) consult with and advise public officials and agencies, public utilities, civic organizations, educational institutions, and citizens with relation to the promulgation and implementation of the comprehensive development plan and its implemental programs. The commission may delegate authority to any such group to conduct studies and make surveys for the commission, make preliminary reports on its findings, and hold public hearings before submitting its final reports. The municipal governing body shall not take final action on matters relating to the comprehensive development plan, capital improvements, building codes, subdivision development, the annexation of territory, or zoning until it has received the recommendation of the planning commission if such commission in fact has been created and is existent. The governing body shall by ordinance set a reasonable time within which the recommendation from the planning commission is to be received. A recommendation from the planning commission shall not be required for subdivision of existing lots and blocks whenever all required public improvements have been installed, no new dedication of public rights-of-way or easements is involved, and such subdivision complies with the ordinance requirements concerning minimum areas and dimensions of such lots and blocks, if the governing body has designated, by ordinance, an agent pursuant to section 19-916.

(2) The commission may, with the consent of the governing body, in its own name (a) make and enter into contracts with public or private bodies, (b) receive contributions, bequests, gifts, or grant funds from public or private sources, (c) expend the funds appropriated to it by the municipality, (d) employ agents and employees, and (e) acquire, hold, and dispose of property.

The commission may on its own authority make arrangements consistent with its program, conduct or sponsor special studies or planning work for any public body or appropriate agency, receive grants, remuneration, or reimbursement for such studies or work, and at its public hearings, summon witnesses, administer oaths, and compel the giving of testimony.

(3) The commission may grant conditional uses or special exceptions to property owners for the use of their property if the municipal governing body has, through a zoning ordinance or special ordinance, generally authorized the commission to exercise such powers and has approved the standards and procedures adopted by the commission for equitably and judiciously granting such conditional uses or special exceptions. The granting of a conditional use permit or special exception shall only allow property owners to put their property to a special use if it is among those uses specifically identified in the zoning ordinance as classifications of uses which may require special conditions or requirements to be met by the owners before a use permit or building permit is authorized. The power to grant conditional uses or special exceptions shall be the exclusive authority of the commission, except that the municipal governing body may choose to retain for itself the power to grant conditional uses or special exceptions for those classifications of uses specified in the zoning ordinance. The municipal governing body may exercise such power if it has formally adopted standards and procedures for granting such conditional uses or special exceptions in a manner that is equitable and will promote the public interest. An appeal of a decision by the commission or municipal governing body regarding a conditional use or special exception shall be made to the district court.

A city of the first class is not required to obtain a recommendation from the planning commission before proceeding with annexation. City of Parkview v. City of Grand Island, 188 Neb. 267, 196 N.W.2d 197 (1972).



19-930 - Interjurisdictional planning commission; assume powers and duties of planning commission; when.

19-930. Interjurisdictional planning commission; assume powers and duties of planning commission; when.

(1) For any matter within the jurisdiction of a municipality's planning commission relating to that portion of the municipality's zoning jurisdiction as defined in section 16-901 or 17-1001 outside the corporate limits of the municipality which is within a county other than the county in which the municipality is located, the powers, duties, responsibilities, and functions of the planning commission of the municipality with regard to such matter shall be assumed by the municipality's interjurisdictional planning commission established under section 19-931 when the formation of such a commission is requested by either the municipality or the county within which the municipality is not located as provided in subsection (2) of this section.

(2) Any municipality exercising zoning jurisdiction as defined in section 16-901 or 17-1001 outside its corporate limits but within a county other than the county within which the municipality is located or the county within which such municipality is exercising such zoning jurisdiction may, by formal resolution of a majority of the voting members of its governing body, request the formation of an interjurisdictional planning commission to exercise the jurisdiction granted by sections 19-930 to 19-933. Such resolution shall be transmitted to the appropriate municipality or county and its receipt formally acknowledged.



19-931 - Interjurisdictional planning commission; members; term; vacancies.

19-931. Interjurisdictional planning commission; members; term; vacancies.

The interjurisdictional planning commission of a municipality shall consist of six members. Three members shall be chosen by the mayor of the municipality with the approval of the council from the membership of the municipality's planning commission. Three members shall be chosen by the county board of the county within which the municipality exercises zoning jurisdiction under the circumstances specified in section 19-930. The three members chosen by the county board shall be members of the county planning commission as described in section 23-114.01. Members of the interjurisdictional planning commission shall serve without compensation and without reimbursement for expenses incurred pursuant to carrying out sections 19-930 to 19-933 for terms of one year. Members shall hold office until their successors are appointed and qualified. Vacancies shall be filled by appointment by the body which appointed the member creating the vacancy.



19-932 - Interjurisdictional planning commission; creation; elimination.

19-932. Interjurisdictional planning commission; creation; elimination.

A municipality exercising zoning jurisdiction under the circumstances set out in section 19-930 shall create an interjurisdictional planning commission by ordinance within sixty days after the formal passage of a resolution pursuant to subsection (2) of section 19-930. All matters filed with the municipality within ninety days after such date which are properly within the jurisdiction of the interjurisdictional planning commission shall, after the effective date of the ordinance, be referred to such commission until such time as both the municipality and the county agree by majority vote of each governing body to eliminate the interjurisdictional planning commission and transfer its jurisdiction to the planning commission of the municipality.



19-933 - Sections; applicability.

19-933. Sections; applicability.

The provisions of sections 19-930 to 19-932 shall not apply in a county within which the interjurisdictional planning commission would exercise jurisdiction if such county does not exercise the authority granted by section 23-114.



19-1001 - Repealed. Laws 1969, c. 552, § 40.

19-1001. Repealed. Laws 1969, c. 552, § 40.



19-1002 - Repealed. Laws 1969, c. 552, § 40.

19-1002. Repealed. Laws 1969, c. 552, § 40.



19-1003 - Repealed. Laws 1969, c. 552, § 40.

19-1003. Repealed. Laws 1969, c. 552, § 40.



19-1003.01 - Repealed. Laws 1969, c. 552, § 40.

19-1003.01. Repealed. Laws 1969, c. 552, § 40.



19-1004 - Repealed. Laws 1969, c. 552, § 40.

19-1004. Repealed. Laws 1969, c. 552, § 40.



19-1005 - Repealed. Laws 1969, c. 552, § 40.

19-1005. Repealed. Laws 1969, c. 552, § 40.



19-1006 - Repealed. Laws 1969, c. 552, § 40.

19-1006. Repealed. Laws 1969, c. 552, § 40.



19-1007 - Repealed. Laws 1969, c. 552, § 40.

19-1007. Repealed. Laws 1969, c. 552, § 40.



19-1008 - Repealed. Laws 1969, c. 552, § 40.

19-1008. Repealed. Laws 1969, c. 552, § 40.



19-1009 - Repealed. Laws 1969, c. 552, § 40.

19-1009. Repealed. Laws 1969, c. 552, § 40.



19-1009.01 - Repealed. Laws 1969, c. 552, § 40.

19-1009.01. Repealed. Laws 1969, c. 552, § 40.



19-1010 - Repealed. Laws 1969, c. 552, § 40.

19-1010. Repealed. Laws 1969, c. 552, § 40.



19-1011 - Repealed. Laws 1969, c. 552, § 40.

19-1011. Repealed. Laws 1969, c. 552, § 40.



19-1012 - Repealed. Laws 1969, c. 552, § 40.

19-1012. Repealed. Laws 1969, c. 552, § 40.



19-1013 - Repealed. Laws 1969, c. 552, § 40.

19-1013. Repealed. Laws 1969, c. 552, § 40.



19-1014 - Repealed. Laws 1969, c. 552, § 40.

19-1014. Repealed. Laws 1969, c. 552, § 40.



19-1015 - Repealed. Laws 1969, c. 552, § 40.

19-1015. Repealed. Laws 1969, c. 552, § 40.



19-1016 - Repealed. Laws 1969, c. 552, § 40.

19-1016. Repealed. Laws 1969, c. 552, § 40.



19-1017 - Repealed. Laws 1969, c. 552, § 40.

19-1017. Repealed. Laws 1969, c. 552, § 40.



19-1018 - Repealed. Laws 1969, c. 552, § 40.

19-1018. Repealed. Laws 1969, c. 552, § 40.



19-1019 - Repealed. Laws 1969, c. 552, § 40.

19-1019. Repealed. Laws 1969, c. 552, § 40.



19-1020 - Repealed. Laws 1969, c. 552, § 40.

19-1020. Repealed. Laws 1969, c. 552, § 40.



19-1021 - Repealed. Laws 1969, c. 552, § 40.

19-1021. Repealed. Laws 1969, c. 552, § 40.



19-1022 - Repealed. Laws 1969, c. 552, § 40.

19-1022. Repealed. Laws 1969, c. 552, § 40.



19-1023 - Repealed. Laws 1969, c. 552, § 40.

19-1023. Repealed. Laws 1969, c. 552, § 40.



19-1024 - Repealed. Laws 1969, c. 552, § 40.

19-1024. Repealed. Laws 1969, c. 552, § 40.



19-1025 - Repealed. Laws 1969, c. 552, § 40.

19-1025. Repealed. Laws 1969, c. 552, § 40.



19-1101 - City or village treasurer; report for fiscal year; publication.

19-1101. City or village treasurer; report for fiscal year; publication.

The treasurer of each city or village that has a population of not more than one hundred thousand inhabitants shall prepare and publish annually within sixty days after the close of its municipal fiscal year a statement of the receipts and expenditures of funds of the city or village for the preceding fiscal year. The statement shall also include the information required by subsection (3) of section 16-318 or subsection (2) of section 17-606. Not more than the legal rate provided for in section 33-141 shall be charged and paid for such publication.



19-1102 - City or village clerk; proceedings of council; publication; contents.

19-1102. City or village clerk; proceedings of council; publication; contents.

It shall be the duty of each village or city clerk in every village or city having a population of not more than one hundred thousand to prepare and publish the official proceedings of the village or city board, council, or commission within thirty days after any meeting of the board, council, or commission. The publication shall be in a newspaper of general circulation in the village or city, shall set forth a statement of the proceedings of the meeting, and shall also include the amount of each claim allowed, the purpose of the claim, and the name of the claimant, except that the aggregate amount of all payroll claims may be included as one item. Between July 15 and August 15 of each year, the employee job titles and the current annual, monthly, or hourly salaries corresponding to such job titles shall be published. Each job title published shall be descriptive and indicative of the duties and functions of the position. The charge for the publication shall not exceed the rates provided for in section 23-122.



19-1103 - Reports and proceedings; how published; cost.

19-1103. Reports and proceedings; how published; cost.

Publication under sections 19-1101 and 19-1102 shall be made in one legal newspaper of general circulation in such village or city. If no legal newspaper is published in the village or city, then such publication shall be made in one legal newspaper published or of general circulation within the county in which such village or city is located. The cost of publication shall be paid out of the general funds of such village or city.



19-1104 - Violations; penalty.

19-1104. Violations; penalty.

Any village or city clerk, or treasurer, failing or neglecting to comply with the provisions of sections 19-1101 to 19-1103 shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined, not to exceed twenty-five dollars, and be liable, in addition to removal from office for such failure or neglect.



19-1201 - Repealed. Laws 1969, c. 115, § 2.

19-1201. Repealed. Laws 1969, c. 115, § 2.



19-1301 - Sinking funds; gifts; authority to receive; real estate; management.

19-1301. Sinking funds; gifts; authority to receive; real estate; management.

All cities of the first and second class, and all villages, are hereby empowered to receive money or property by donation, bequest, gift, devise or otherwise for the benefit of any one or more of the public purposes for which sinking funds are established by the provisions of sections 19-1301 to 19-1304, as stipulated by the donor. The title to the money or property so donated shall vest in the local governing bodies of said cities or villages, or in their successors in office, who shall become the owners thereof in trust to the uses of said sinking fund or funds; Provided, if the donation be real estate, said local governing bodies may manage the same as in the case of real estate donated to their respective municipalities for municipal library purposes under the provisions of sections 51-215 and 51-216.



19-1302 - Sinking funds; purposes; tax to establish; amount of levy; when authorized.

19-1302. Sinking funds; purposes; tax to establish; amount of levy; when authorized.

The local governing body of any city of the first or second class or any village, subject to all the limitations set forth in sections 19-1301 to 19-1304, shall have the power to levy a tax of not to exceed ten and five-tenths cents on each one hundred dollars in any one year upon the taxable value of all the taxable property within such municipality for a term of not to exceed ten years, in addition to the amount of tax which may be annually levied for the purposes of the adopted budget statement of such municipality, for the purpose of establishing a sinking fund for the construction, purchase, improvement, extension, original equipment, or repair, not including maintenance, of any one or more of the following public improvements, including acquisition of any land incident to the making thereof: Municipal library; municipal auditorium or community house for social or recreational purposes; city or village hall; municipal public library, auditorium, or community house in a single building; municipal swimming pool and appurtenances thereto; municipal jail; municipal building to house equipment or personnel of a fire department, together with firefighting equipment or apparatus; municipal park; municipal cemetery; municipal medical clinic building, together with furnishings and equipment; or municipal hospital. No such city or village shall be authorized to levy the tax or to establish the sinking fund as provided in this section if, having bonded indebtedness, such city or village has been in default in the payment of interest thereon or principal thereof for a period of ten years prior to the date of the passage of the resolution providing for the submission of the proposition for establishment of the sinking fund as required in section 19-1303.

This section does not apply to creating a sinking fund for payment of interest and principal of bonds. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).



19-1303 - Sinking fund; resolution to establish; contents; election; laws governing.

19-1303. Sinking fund; resolution to establish; contents; election; laws governing.

Before any sinking fund or funds shall be established or before any annual tax shall be levied for planned municipal improvement mentioned in section 19-1302, by any such city or village, its local governing body shall declare its purpose by resolution to submit to the qualified electors of the city or village at the next general municipal election the proposition to provide such city or village with the specific municipal improvement planned for consummation under sections 19-1301 to 19-1304. Such resolution of submission shall, among other things, set forth a clear description of the improvement planned, the estimated cost according to the prevailing costs, the amount of annual levy over a definite period of years, not exceeding ten years, required to provide such cost, and the specific name or designation for the sinking fund sought to be established to carry out the planned improvement, together with a statement of the proposition for placement upon the ballot at such election. Notice of the submission of the proposition, together with a copy of the official ballot containing the same, shall be published in its entirety three successive weeks before the day of the election in a legal newspaper published in the municipality or, if no legal newspaper is published therein, in some legal newspaper published in the county in which such city or village is located and of general circulation. If no legal newspaper is published in the county, such notice shall be published in some legal newspaper of general circulation in the county in which the municipality is located. No such sinking fund shall be established unless the same shall have been authorized by a majority or more of the legal votes of such city or village cast for or against the proposition. If less than a majority of the legal votes favor the establishment of the sinking fund, the planned improvement shall not be made, no annual tax shall be levied therefor, and no sinking fund or sinking funds shall be established in connection therewith, but such resolution of submission shall immediately be repealed. If the proposition shall carry at such election in the manner prescribed in this section, the local governing body and its successors in office shall proceed to do all things authorized under such resolution of submission but never inconsistent with sections 19-1301 to 19-1304. Provisions of the statutes of this state relating to election of officers, voting places, election apparatus and blanks, preparation and form of ballots, information to voters, delivery of ballots, conduct of elections, manner of voting, counting of votes, records and certificates of elections, and recounts of votes, so far as applicable, shall apply to voting on the proposition under this section.

This section does not apply to creating a sinking fund for payment of interest and principal of bonds. Talbott v. City of Lyons, 171 Neb. 186, 105 N.W.2d 918 (1960).



19-1304 - Sinking funds; investments authorized; limitation upon use.

19-1304. Sinking funds; investments authorized; limitation upon use.

All funds received by municipal treasurers, by donation or by tax levy, as hereinbefore provided, shall, as they accumulate, be immediately invested by said treasurer, with the written approval of the local governing body, in the manner provided in section 77-2341. Whenever investments of said sinking fund or funds are made, as aforesaid, the nature and character of the same shall be reported to the local governing body, and said investment report shall be made a matter of record by the municipal clerk in the proceedings of such local governing body. The sinking fund, or sinking funds, accumulated under the provisions of sections 19-1301 to 19-1304, shall constitute a special fund, or funds, for the purpose or purposes for which the same was authorized and shall not be used for any other purpose unless authorized by sixty percent of the qualified electors of said municipality voting at a general election favoring such change in the use of said sinking fund or sinking funds; Provided, that the question of the change in the use of said sinking fund or sinking funds, when it shall fail to carry, shall not be resubmitted in substance for a period of one year from and after the date of said election.



19-1305 - Public utilities; extension and improvements; indebtedness; pledge of revenue; combined revenue bonds.

19-1305. Public utilities; extension and improvements; indebtedness; pledge of revenue; combined revenue bonds.

Any city of the first or second class or any village in the State of Nebraska, which owns and operates public utilities consisting of a waterworks plant, water system, sanitary sewer system, gas plant, gas system, electric light and power plant or electric distribution system, may pay for extensions and improvements to any of said public utilities by issuing and selling its combined revenue bonds and securing the payment thereof by pledging and hypothecating the revenue and earnings of any two or more of said public utilities and may enter into such contracts in connection therewith as may be necessary or proper. Such combined revenue bonds shall not be general obligations of the city or village issuing the same and no taxes shall be levied for their payment but said bonds shall be a lien only upon the revenue and earnings of the public utilities owned and operated by the municipality and which are pledged for their payment.



19-1306 - Public utilities; plans and specifications; notice; contents; revenue bonds, sale; procedure; subsequent issuance of revenue bonds; procedure.

19-1306. Public utilities; plans and specifications; notice; contents; revenue bonds, sale; procedure; subsequent issuance of revenue bonds; procedure.

The governing body of such city or village shall first cause plans and specifications for said proposed extensions and improvements and an estimate of the cost thereof to be made by the city or village engineer or by a special engineer employed for that purpose. Such plans, specifications and estimate of cost, after being approved and adopted by the governing body, shall be filed with the city or village clerk and be open to public inspection. The governing body shall then, by resolution entered in the minutes of their proceedings, direct that public notice be given in regard thereto. This notice shall state: (1) The general nature of the improvements or extensions proposed to be made; (2) that the plans, specifications and estimate thereof are on file in the office of the city or village clerk and are open to public inspection; (3) the estimated cost thereof; (4) that it has proposed to pay for the same by combined revenue bonds; (5) the principal amount of said bonds which it proposes to issue; (6) the maximum rate of interest which such bonds will bear; (7) that the payment of said bonds will be a lien upon and will be secured by a pledge of the revenue and earnings of certain public utilities; (8) the names of the utilities whose revenue and earnings are to be so pledged; (9) that any qualified elector of the city or village may file written objections to the issuance of said bonds with the city or village clerk within twenty days after the first publication of said notice; (10) that if such objections are filed within said time by qualified electors of the city or village, equal in number to forty percent of the electors of the city or village who voted at the last preceding general municipal election, the bonds will not be issued unless the issuance of such bonds is otherwise authorized in accordance with law; and (11) that if such objections are not so filed by such percentage of such electors, the governing body of such city or village proposes to pass an ordinance authorizing the sale of said bonds and making such contracts with reference thereto as may be necessary or proper. Such notice shall be signed by the city or village clerk and be published three consecutive weeks in a legal newspaper published or of general circulation in such city or village. Once combined revenue bonds have been issued pursuant to this section or section 18-1101, the procedure outlined in this section shall not be required to issue additional combined revenue bonds unless an additional public utility not previously included is to be combined with the bonds contemplated to be issued.



19-1307 - Public utilities; combined revenue bonds; objections; submit to electors; effect.

19-1307. Public utilities; combined revenue bonds; objections; submit to electors; effect.

If the electors of such city or village, equal in number to forty percent of the electors of said city or village voting at the last preceding general municipal election, file written objections to proposed issuance of combined revenue bonds with the city or village clerk within twenty days after the first publication of said notice, the governing body shall submit such proposition of issuing such bonds to the electors of such city or village at a special election called for that purpose or at a general city or village election, notice of which shall be given by publication in a legal newspaper published or of general circulation in such city or village three consecutive weeks. If a majority of the qualified electors of such city or village, voting upon the proposition, vote in favor of issuing such bonds, the governing body may issue and sell such combined revenue bonds and pledge, for the payment of same, the revenue and earnings of the public utilities owned and operated by the city or village, as proposed in such notice, and enter into such contracts in connection therewith as may be necessary or proper. Such bonds shall draw interest from and after the date of the issuance thereof. In the event the electors fail to approve the proposition by such majority vote, such proposition shall not be again submitted to the electors for their consideration until one year has elapsed from the date of said election.



19-1308 - Sections, how construed.

19-1308. Sections, how construed.

Sections 19-1305 to 19-1308 are supplementary to existing statutes and confer upon and give to cities of the first and second class and villages powers not heretofore granted and sections 19-1305 to 19-1308 shall not be construed as repealing or amending any existing statute.



19-1309 - Public funds; all-purpose levy; maximum limit.

19-1309. Public funds; all-purpose levy; maximum limit.

Notwithstanding provisions in the statutes of Nebraska to the contrary, for any fiscal year the governing body of any city of the first class, city of the second class, or village may decide to certify to the county clerk for collection one all-purpose levy required to be raised by taxation for all municipal purposes instead of certifying a schedule of levies for specific purposes added together. Subject to the limits in section 77-3442, the all-purpose levy shall not exceed an annual levy of eighty-seven and five-tenths cents on each one hundred dollars for cities of the first class and one dollar and five cents on each one hundred dollars for cities of the second class and villages upon the taxable valuation of all the taxable property in such city or village. Otherwise authorized extraordinary levies to service and pay bonded indebtedness of such municipalities may be made by such municipalities in addition to such all-purpose levy.



19-1310 - Public funds; all-purpose levy; allocation.

19-1310. Public funds; all-purpose levy; allocation.

If the method provided in section 19-1309, is followed in municipal financing the municipalities shall allocate the amount so raised to the several departments of the municipality in its annual budget and appropriation ordinance, or in other legal manner, as the governing body of such municipality shall deem wisest and best.



19-1311 - Public funds; all-purpose levy; length of time effective; abandonment.

19-1311. Public funds; all-purpose levy; length of time effective; abandonment.

Should any of such municipalities elect to follow the method provided in section 19-1309, it shall be bound by that election during the ensuing fiscal year but may abandon such method in succeeding fiscal years.



19-1312 - Public funds; all-purpose levy; certification.

19-1312. Public funds; all-purpose levy; certification.

If it is necessary to certify the amount to county officers for collection, the same shall be certified as a single amount for general fund purposes.



19-1313 - Repealed. Laws 1993, LB 141, § 1.

19-1313. Repealed. Laws 1993, LB 141, § 1.



19-1401 - Municipal heat, light, and ice plants; construction; operation.

19-1401. Municipal heat, light, and ice plants; construction; operation.

Primary cities, first-class cities, second-class cities, and villages shall have the power to purchase, construct, maintain and improve heating and lighting systems and ice plants for the use of their respective municipalities and the inhabitants thereof.

City could not buy completely new power plant without an authorizing election. Nacke v. City of Hebron, 155 Neb. 739, 53 N.W.2d 564 (1952).

An action against village under declaratory judgment act alleging violation of above statute by the village board is not properly brought where members of such board are not made parties. Southern Nebraska Power Co. v. Village of Deshler, 130 Neb. 133, 264 N.W. 462 (1936).

Cities of the second class have power to purchase, construct, maintain, and improve lighting systems, but have neither express nor implied power to purchase and pay for them by pledge of future net earnings. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).

A city or village has power to construct and operate an electric light system for the purpose of furnishing lights and pumping water for the use of the city and its inhabitants. Bell v. City of David City, 94 Neb. 157, 142 N.W. 523 (1913).

The power of a city is not limited in constructing a plant to one costing not more than the amount of bonds that may be so issued. Village of Oshkosh v. Fairbanks, Morse & Co., 8 F.2d 329 (8th Cir. 1925).



19-1402 - Municipal heat, light, and ice plants; cost; how defrayed.

19-1402. Municipal heat, light, and ice plants; cost; how defrayed.

The cost of such utilities may be defrayed by the levy of a tax of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year for a heating or lighting plant and of not to exceed two and one-tenth cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year for an ice plant, or when such tax is insufficient for the purpose, the cost of such utilities may be defrayed by the issuance of bonds of the municipality.

Two methods are provided of raising funds for a heating or lighting plant, one by a direct levy of a tax and the other by a bond issue, but this section does not provide specifically any method for raising funds to maintain and improve them. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).

Where a city of the second class has on hand sufficient available money it may use the same to pay the purchase price of a municipal lighting utility. The word "may" in the statute authorizing such city to defray the cost of a municipal lighting plant by means of a tax levy or a bond issue does not necessarily mean "shall" or exclude other methods. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).

A city was required to levy a tax for the payment of a judgment for amount of cost of constructing two utility plants in excess of bonds the city was authorized to issue. Village of Oshkosh v. State of Nebraska ex rel. Fairbanks, Morse & Co., 20 F.2d 621 (8th Cir. 1927).

The power of a city is not limited to construct a plant to one costing not more than the amount of bonds that may be so issued. Village of Oshkosh v. Fairbanks, Morse & Co., 8 F.2d 329 (8th Cir. 1925).



19-1403 - Municipal heat, light, and ice plants; bonds; interest; amount; approval of electors; tax.

19-1403. Municipal heat, light, and ice plants; bonds; interest; amount; approval of electors; tax.

The question of issuing bonds for any of the purposes mentioned in section 19-1401 shall be submitted to the electors at an election held for that purpose after not less than thirty days' notice thereof has been given (1) by publication in some newspaper published and of general circulation in such municipality or (2) if no newspaper is published therein, by posting in five or more public places therein. Such bonds may be issued only when a majority of the electors voting on the question favor their issuance. They shall bear interest, payable annually or semiannually, and shall be payable at any time the municipality may determine at the time of their issuance but in not more than twenty years after their issuance. The aggregate amount of bonds that may be issued for the construction or the purchase of a heating or lighting plant shall not exceed four percent of the taxable value of the assessed property and, for the construction or purchase of an ice plant, shall not exceed one percent of the taxable value of the assessed property within such municipality, as shown by the last annual assessment. The council or board shall levy annually a sufficient tax to maintain, operate, and extend any system or plant and to provide for the payment of the interest on and principal of any bonds that may have been or shall be issued as provided in this section.

This section referred to in connection with holding that an ordinance fixing rates for electrical energy supplied by city-owned plant is not subject to referendum. Hoover v. Carpenter, 188 Neb. 405, 197 N.W.2d 11 (1972).

An action against village under declaratory judgment act alleging violation of above statute by the village board is not properly brought where members of such board are not made parties. Southern Nebraska Power Co. v. Village of Deshler, 130 Neb. 133, 264 N.W. 462 (1936).

This section has no application to raising funds or issuing bonds to maintain or improve a light plant. Interstate Power Co. v. City of Ainsworth, 125 Neb. 419, 250 N.W. 649 (1933).

The procedure prescribed hereby for issuing bonds is not applicable where equipment for municipal lighting plant is paid for out of funds on hand and net earnings of plant. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).

A writ of mandamus was issued compelling the Auditor of Public Accounts to register bonds, when issued within scope of general powers of a city to pay debt incurred for repair and restoration of light plant even though no previous appropriation was made for the debt. State ex rel. City of Tekamah v. Marsh, 108 Neb. 835, 189 N.W. 381 (1922).

The provisions of the city charter of cities having a population of from five thousand to twenty-five thousand inhabitants at the time of the submission and election must govern and be complied with. Brownfield v. City of Kearney, 94 Neb. 419, 143 N.W. 475 (1913).

The power of a city is not limited in constructing a plant to one costing not more than the amount of bonds that may be so issued. Village of Oshkosh v. Fairbanks, Morse & Co., 8 F.2d 329 (8th Cir. 1925).



19-1404 - Municipal heat, light, and ice plants; management; rates; service.

19-1404. Municipal heat, light, and ice plants; management; rates; service.

When any such utility shall have been established, the municipality shall provide by ordinance for the management thereof, the rates to be charged, and the manner of payment for service or for the product.

The duty of a city to fix reasonable rates for electricity furnished to consumers through a municipal lighting plant is not violated by a contract to purchase necessary equipment for it and to pay a portion of the purchase price out of its net earnings, where contract provided that such earnings should be based alone on lawful charges. Carr v. Fenstermacher, 119 Neb. 172, 228 N.W. 114 (1929).



19-1405 - Repealed. Laws 1976, LB 688, § 2.

19-1405. Repealed. Laws 1976, LB 688, § 2.



19-1501 - Incompletely performed contracts; acceptance; tax levy; bond issue.

19-1501. Incompletely performed contracts; acceptance; tax levy; bond issue.

In all cases where a primary city, a city of the first or second class, or village has heretofore entered into a contract for paving or otherwise improving a street or streets therein, or for the construction or improvement of a system of waterworks or sanitary or storm sewers, and the contract has not been completed on account of any order or regulation issued by the United States or any board or agency thereof, such city or village may accept that part of the work which has been completed, levy special assessments and taxes, and issue bonds to pay the cost of the work so completed and accepted, in the same manner and on the same conditions as if said contract had been fully completed.



19-1502 - Additional authority granted.

19-1502. Additional authority granted.

Section 19-1501 shall be construed as granting additional authority and not as repealing any law now in force.



19-1601 - Transferred to section 16-318.01.

19-1601. Transferred to section 16-318.01.



19-1701 - Expiration of act.

19-1701. Expiration of act.



19-1801 - Transferred to section 19-1827.

19-1801. Transferred to section 19-1827.



19-1802 - Transferred to section 19-1828.

19-1802. Transferred to section 19-1828.



19-1803 - Transferred to section 19-1829.

19-1803. Transferred to section 19-1829.



19-1803.01 - Repealed. Laws 1985, LB 372, § 27.

19-1803.01. Repealed. Laws 1985, LB 372, § 27.



19-1804 - Transferred to section 19-1830.

19-1804. Transferred to section 19-1830.



19-1805 - Repealed. Laws 1985, LB 372, § 27.

19-1805. Repealed. Laws 1985, LB 372, § 27.



19-1806 - Transferred to section 19-1831.

19-1806. Transferred to section 19-1831.



19-1807 - Transferred to section 19-1832.

19-1807. Transferred to section 19-1832.



19-1808 - Transferred to section 19-1833.

19-1808. Transferred to section 19-1833.



19-1809 - Transferred to section 19-1834.

19-1809. Transferred to section 19-1834.



19-1810 - Transferred to section 19-1835.

19-1810. Transferred to section 19-1835.



19-1811 - Transferred to section 19-1836.

19-1811. Transferred to section 19-1836.



19-1812 - Transferred to section 19-1837.

19-1812. Transferred to section 19-1837.



19-1813 - Transferred to section 19-1838.

19-1813. Transferred to section 19-1838.



19-1814 - Transferred to section 19-1839.

19-1814. Transferred to section 19-1839.



19-1815 - Transferred to section 19-1840.

19-1815. Transferred to section 19-1840.



19-1816 - Transferred to section 19-1841.

19-1816. Transferred to section 19-1841.



19-1817 - Transferred to section 19-1842.

19-1817. Transferred to section 19-1842.



19-1818 - Transferred to section 19-1843.

19-1818. Transferred to section 19-1843.



19-1819 - Transferred to section 19-1844.

19-1819. Transferred to section 19-1844.



19-1820 - Transferred to section 19-1845.

19-1820. Transferred to section 19-1845.



19-1821 - Transferred to section 19-1846.

19-1821. Transferred to section 19-1846.



19-1822 - Transferred to section 19-1847.

19-1822. Transferred to section 19-1847.



19-1823 - Transferred to section 19-1826.

19-1823. Transferred to section 19-1826.



19-1824 - Transferred to section 48-1209.01.

19-1824. Transferred to section 48-1209.01.



19-1825 - Act, how cited.

19-1825. Act, how cited.

Sections 19-1825 to 19-1848 shall be known and may be cited as the Civil Service Act.



19-1826 - Terms, defined.

19-1826. Terms, defined.

As used in the Civil Service Act, unless the context otherwise requires:

(1) Commission shall mean a civil service commission created pursuant to the Civil Service Act, and commissioner shall mean a member of such commission;

(2) Appointing authority shall mean: (a) In a mayor and council form of government, the mayor with the approval of the council, except to the extent that the appointing authority is otherwise designated by ordinance to be the mayor or city administrator; (b) in a commission form of government, the mayor and city council or village board; (c) in a village form of government, the village board; and (d) in a city manager plan of government, the city manager;

(3) Appointment shall mean all means of selecting, appointing, or employing any person to hold any position or employment subject to civil service;

(4) Municipality shall mean all cities and villages specified in subsection (1) of section 19-1827 having full-time police officers or full-time firefighters;

(5) Governing body shall mean: (a) In a mayor and council form of government, the mayor and council; (b) in a commission form of government, the mayor and council or village board; (c) in a village form of government, the village board; and (d) in a city manager plan of government, the mayor and council;

(6) Full-time police officers shall mean police officers in positions which require certification by the Nebraska Law Enforcement Training Center, created pursuant to section 81-1402, who have the power of arrest, who are paid regularly by a municipality, and for whom law enforcement is a full-time career, but shall not include clerical, custodial, or maintenance personnel;

(7) Full-time firefighter shall mean duly appointed firefighters who are paid regularly by a municipality and for whom firefighting is a full-time career, but shall not include clerical, custodial, or maintenance personnel who are not engaged in fire suppression;

(8) Promotion or demotion shall mean changing from one position to another, accompanied by a corresponding change in current rate of pay;

(9) Position shall mean an individual job which is designated by an official title indicative of the nature of the work;

(10) Merged commission shall mean a civil service commission resulting from the merger of two or more commissions pursuant to section 19-1848;

(11) Agreement shall mean an agreement pursuant to the Interlocal Cooperation Act; and

(12) Existing commission shall mean a civil service commission of a city of the first class as it existed immediately prior to the effective creation of a merged commission.

Fully paid fire department means a fire department having members paid regularly by city and devoting their whole time to firefighting. State ex rel. Retchless v. Cook, 181 Neb. 863, 152 N.W.2d 23 (1967).

By definition contained in this section, employee is required to devote his whole time to firefighting or law enforcement. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).



19-1827 - Civil service commission; applicability; members; appointment; compensation; term; removal; appeal; quorum.

19-1827. Civil service commission; applicability; members; appointment; compensation; term; removal; appeal; quorum.

(1) There is hereby created, in cities in the State of Nebraska having a population of more than five thousand and having full-time police officers or full-time firefighters, a civil service commission, except in cities with a population in excess of forty thousand which have or may adopt a home rule charter pursuant to sections 2 to 5 of Article XI of the Constitution of this state. Any city or village having a population of five thousand or less may adopt the Civil Service Act and create a civil service commission by a vote of the electors of such city or village. If any city of the first class which established a civil service commission decreases in population to less than five thousand, as determined by the latest federal census, and continues to have full-time police officers or full-time firefighters, the civil service commission shall be continued for at least four years, and thereafter continued at the option of the local governing body of such city. The members of such commission shall be appointed by the appointing authority.

(2) The governing body shall by ordinance determine if the commission shall be comprised of three or five members. The members of the civil service commission shall serve without compensation. No person shall be appointed a member of such commission who is not a citizen of the United States, a resident of such municipality for at least three years immediately preceding such appointment, and an elector of the county wherein such person resides. If the commission is comprised of three members, the term of office of such commissioners shall be six years, except that the first three members of such commission shall be appointed for different terms, as follows: One to serve for a period of two years, one to serve for a period of four years, and one to serve for a period of six years. If the commission is comprised of five members, the term of office of such members shall be for five years, except that the first members of such commission shall be appointed for different terms, as follows: One to serve for a period of one year, one to serve for a period of two years, one to serve for a period of three years, one to serve for a period of four years, and one to serve for a period of five years. If the municipality determines by ordinance to change from a three-member commission to a five-member commission, or from a five-member commission to a three-member commission, the members of the commission serving before the effective date of such ordinance shall hold office until reappointed or their successors are appointed.

(3) Any member of the civil service commission may be removed from office for incompetency, dereliction of duty, malfeasance in office, or other good cause by the appointing authority, except that no member of the commission shall be removed until written charges have been preferred, due notice given such member, and a full hearing had before the appointing authority. Any member so removed shall have the right to appeal to the district court of the county in which such commission is located, which court shall hear and determine such appeal in a summary manner. Such an appeal shall be only upon the ground that such judgment or order of removal was not made in good faith for cause, and the hearing on such appeal shall be confined to the determination of whether or not it was so made.

(4) The members of the civil service commission shall devote due time and attention to the performance of the duties specified and imposed upon them by the Civil Service Act. Two commissioners in a three-member commission and three commissioners in a five-member commission shall constitute a quorum for the transaction of business. Confirmation of the appointment or appointments of commissioners, made under subsection (1) of this section, by any other legislative body shall not be required. At the time of any appointment, not more than two commissioners of a three-member commission, or three commissioners of a five-member commission, including the one or ones to be appointed, shall be registered electors of the same political party.

Procedure regulating discharge of city employee in classified civil service is governed by the Nebraska Civil Service Act. Wachtel v. Fremont Civil Service Commission, 190 Neb. 49, 206 N.W.2d 56 (1973).

This article prescribes civil service for cities having a full paid fire or police department. State ex rel. Retchless v. Cook, 181 Neb. 863, 152 N.W.2d 23 (1967).

Civil Service Act is applicable to all cities having a full paid fire or police department. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).



19-1828 - Application of act.

19-1828. Application of act.

The Civil Service Act shall apply to all municipalities, as defined in section 19-1826, in the State of Nebraska specified in subsection (1) of section 19-1827. All present full-time firefighters and full-time police officers of such municipalities and future appointees to such full-time positions shall be subject to civil service.



19-1829 - Employees subject to act; appointment; promotion.

19-1829. Employees subject to act; appointment; promotion.

The Civil Service Act shall only apply to full-time firefighters or full-time police officers of each municipality, including any paid full-time police or fire chief of such department. All appointments to and promotions in such department shall be made solely on merit, efficiency, and fitness, which shall be ascertained by open competitive examination and impartial investigation. If the appointing authority fills a vacancy in a position subject to the Civil Service Act, the appointing authority shall consider factors including, but not limited to:

(1) The multiple job skills recently or currently being performed by the applicant which are necessary for the position;

(2) The knowledge, skills, and abilities of the applicant which are necessary for the position;

(3) The performance appraisal of any applicant who is already employed in the department, including any recent or pending disciplinary actions involving the employee;

(4) The employment policies and staffing needs of the department together with contracts, ordinances, and statutes related thereto;

(5) Required federal, state, or local certifications or licenses necessary for the position; and

(6) The qualifications of the applicants who are already employed in the department and have successfully completed all parts of the examination for the position. No person shall be reinstated in or transferred, suspended, or discharged from any such position or employment contrary to the Civil Service Act.

Civil Service Act applies to all full paid employees of the fire or police department. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).

Civil Service Act applies to cities of first class having home rule charters. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).



19-1830 - Civil service commission; organization; meetings; appointment; discharge; duties of commission; enumeration; rules and regulations.

19-1830. Civil service commission; organization; meetings; appointment; discharge; duties of commission; enumeration; rules and regulations.

(1) Immediately after the appointment of the commission, and annually thereafter, the commission shall organize by electing one of its members chairperson. The commission shall hold meetings as may be required for the proper discharge of its duties. The commission shall appoint a secretary and a chief examiner who shall keep the records of the commission, preserve all reports made to it, superintend and keep a record of all examinations held under its direction, and perform such other duties as the commission may prescribe. The commission may merge the positions of secretary and chief examiner and appoint one person to perform the duties of both positions. If the municipality has a personnel officer, the commission shall appoint such personnel officer as secretary and chief examiner, if requested to do so by the appointing authority. The secretary and chief examiner shall be subject to suspension or discharge upon the vote of a majority of the appointed members of the commission.

(2) The commission shall adopt and promulgate procedural rules and regulations consistent with the Civil Service Act. Such rules and regulations shall provide in detail the manner in which examinations may be held and any other matters assigned by the appointing authority. At least one copy of the rules and regulations, and any amendments, shall be made available for examination and reproduction by members of the public. One copy of the rules and regulations and any amendments shall be given to each full-time firefighter and full-time police officer.

(3) The commission shall provide that all tests shall be practical and consist only of subjects which will fairly determine the capacity of persons who are to be examined to perform the duties of the position to which an appointment is to be made and may include, but not be limited to, tests of physical fitness and of manual skill and psychological testing.

(4) The commission shall provide, by the rules and regulations, for a credit of ten percent in favor of all applicants for an appointment under civil service who, in time of war or in any expedition of the armed forces of the United States, have served in and been discharged or otherwise separated with a characterization of honorable or general (under honorable conditions) from the armed forces of the United States and who have equaled or exceeded the minimum qualifying standard established by the appointing authority. These credits shall only apply to entry-level positions as defined by the appointing authority.

(5) The commission may conduct an investigation concerning and report upon all matters regarding the enforcement and effect of the Civil Service Act and the rules and regulations prescribed. The commission may inspect all institutions, departments, positions, and employments affected by such act to determine whether such act and all such rules and regulations are being obeyed. Such investigations may be conducted by the commission or by any commissioner designated by the commission for that purpose. The commission shall also make a like investigation on the written petition of a citizen, duly verified, stating that irregularities or abuses exist or setting forth, in concise language, the necessity for such an investigation. The commission may be represented in such investigations by the municipal attorney, if authorized by the appointing authority. If the municipal attorney does not represent the commission, the commission may be represented by special counsel appointed by the commission in any such investigation. In the course of such an investigation, the commission, designated commissioner, or chief examiner shall have the power to administer oaths, issue subpoenas to require the attendance of witnesses and the production by them of books, papers, documents, and accounts appertaining to the investigation, and to cause the deposition of witnesses, residing within or without the state, to be taken in the manner prescribed by law for like depositions in civil actions in the courts of this state. The oaths administered and subpoenas issued shall have the same force and effect as the oaths administered by a district judge in a judicial capacity and subpoenas issued by the district courts of Nebraska. The failure of any person so subpoenaed to comply shall be deemed a violation of the Civil Service Act and be punishable as such. No investigation shall be made pursuant to this section if there is a written accusation concerning the same subject matter against a person in the civil service. Such accusations shall be handled pursuant to section 19-1833.

(6) The commission shall provide that all hearings and investigations before the commission, designated commissioner, or chief examiner shall be governed by the Civil Service Act and the rules of practice and procedure to be adopted by the commission. In the conduct thereof, they shall not be bound by the technical rules of evidence. No informality in any proceedings or hearing or in the manner of taking testimony shall invalidate any order, decision, rule, or regulation made, approved, or confirmed by the commission, except that no order, decision, rule, or regulation made by any designated commissioner conducting any hearing or investigation alone shall be of any force or effect unless it is concurred in by a majority of the appointed members of the commission, including the vote of any commissioner making the investigation.

(7) The commission shall establish and maintain a roster of officers and employees.

(8) The commission shall provide for, establish, and hold competitive tests to determine the relative qualifications of persons who seek employment in any position and, as a result thereof, establish eligible lists for the various positions.

(9) The commission shall make recommendations concerning a reduction-in-force policy to the governing body or city manager in a city manager plan of government. The governing body or city manager in a city manager plan of government shall consider such recommendations, but shall not be bound by them in establishing a reduction-in-force policy. Prior to the adoption of a reduction-in-force policy, the governing body or, in the case of a city manager plan, the city manager and the governing body shall, after giving reasonable notice to each police officer and firefighter by first-class mail, conduct a public hearing.

(10) The governing body shall in all municipalities, except those with a city manager plan in which the city manager shall, adopt a reduction-in-force policy which shall consider factors including, but not limited to:

(a) The multiple job skills recently or currently being performed by the employee;

(b) The knowledge, skills, and abilities of the employee;

(c) The performance appraisal of the employee including any recent or pending disciplinary actions involving the employee;

(d) The employment policies and staffing needs of the department together with contracts, ordinances, and statutes related thereto;

(e) Required federal, state, or local certifications or licenses; and

(f) Seniority.

(11) The commission shall keep such records as may be necessary for the proper administration of the Civil Service Act.

The commission must timely make rules and regulations but absence of such does not prevent discharge for reasons set out in statute. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).



19-1831 - Civil service; applicant for position; qualifications; fingerprints; when required; restrictions on release.

19-1831. Civil service; applicant for position; qualifications; fingerprints; when required; restrictions on release.

(1) An applicant for a position of any kind under civil service shall be able to read and write the English language, meet the minimum job qualifications of the position as established by the appointing authority, and be of good moral character. An applicant shall be required to disclose his or her past employment history and his or her criminal record, if any, and submit a full set of his or her fingerprints and a written statement of permission authorizing the appointing authority to forward the fingerprints for identification. Prior to certifying to the appointing authority the names of the persons eligible for the position or positions, the commission shall validate the qualifications of such persons.

(2) The appointing authority shall require an applicant, as part of the application process, to submit a full set of his or her fingerprints along with written permission authorizing the appointing authority to forward the fingerprints to the Federal Bureau of Investigation through the Nebraska State Patrol, for identification. The fingerprint identification shall be solely for the purpose of confirming information provided by the applicant.

(3) Any fingerprints received by the commission or appointing authority pursuant to a request made under subsection (2) of this section and any information in the custody of the commission or appointing authority resulting from inquiries or investigations made with regard to those fingerprints initiated by the commission or appointing authority shall not be a public record within the meaning of sections 84-712 to 84-712.09 and shall be withheld from the public by the lawful custodians of such fingerprints and information and shall only be released to those lawfully entitled to the possession of such fingerprints and information. Any member, officer, agent, or employee of the commission, appointing authority, or municipality who comes into possession of fingerprints and information gathered pursuant to subsection (2) of this section shall be an official within the meaning of section 84-712.09.



19-1832 - Civil service; employees; discharge; demotion; grounds.

19-1832. Civil service; employees; discharge; demotion; grounds.

The tenure of a person holding a position of employment under the Civil Service Act shall be only during good behavior. Any such person may be removed or discharged, suspended with or without pay, demoted, reduced in rank, or deprived of vacation, benefits, compensation, or other privileges, except pension benefits, for any of the following reasons:

(1) Incompetency, inefficiency, or inattention to or dereliction of duty;

(2) Dishonesty, prejudicial conduct, immoral conduct, insubordination, discourteous treatment of the public or a fellow employee, any act of omission or commission tending to injure the public service, any willful failure on the part of the employee to properly conduct himself or herself, or any willful violation of the Civil Service Act or the rules and regulations adopted pursuant to such act;

(3) Mental or physical unfitness for the position which the employee holds;

(4) Drunkenness or the use of intoxicating liquors, narcotics, or any other habit-forming drug, liquid, or preparation to such an extent that the use interferes with the efficiency or mental or physical fitness of the employee or precludes the employee from properly performing the functions and duties of his or her position;

(5) Conviction of a felony or misdemeanor tending to injure the employee's ability to effectively perform the duties of his or her position; or

(6) Any other act or failure to act which, in the judgment of the civil service commissioners, is sufficient to show the offender to be an unsuitable and unfit person to be employed in the public service.

An employee's acquittal on a criminal charge does not preclude an employer from terminating employment for the identical conduct that formed the basis for the criminal charge. Adkins & Webster v. North Platte Civil Service Comm., 206 Neb. 500, 293 N.W.2d 411 (1980).

The Civil Service Act, where applicable, provides that employees may be suspended or discharged for cause for any of the reasons listed herein. Cummings v. City of Falls City, 194 Neb. 759, 235 N.W.2d 627 (1975).

The Civil Service Act prohibits the suspension or discharge of employees for political or religious reasons but provides they may be suspended or discharged for any of the reasons listed herein. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).

The tenure of an employee is only during good behavior. Ackerman v. Civil Service Commission, 177 Neb. 232, 128 N.W.2d 588 (1964).

Employment may not be terminated solely on a ground enumerated in this section if the employee was not notified that termination was sought on the enumerated ground. Parent v. City of Bellevue Civil Serv. Comm., 17 Neb. App. 458, 763 N.W.2d 739 (2009).



19-1833 - Civil service; employees; discharge; demotion; procedure; investigation; appeal.

19-1833. Civil service; employees; discharge; demotion; procedure; investigation; appeal.

(1) No person in the civil service who shall have been permanently appointed or inducted into civil service under the Civil Service Act shall be removed, suspended, demoted, or discharged except for cause and then only upon the written accusation of the police or fire chief, appointing authority, or any citizen or taxpayer.

(2) The governing body of the municipality shall establish by ordinance procedures for acting upon such written accusations and the manner by which suspensions, demotions, removals, discharges, or other disciplinary actions may be imposed by the appointing authority. At least one copy of the rules and regulations, and any amendments to such rules and regulations, shall be made available for examination and reproduction by members of the public. One copy of the rules and regulations and any such amendments shall be given to each full-time firefighter and full-time police officer.

(3) Any person so removed, suspended, demoted, or discharged may, within ten days after being notified by the appointing authority of such removal, suspension, demotion, or discharge, file with the commission a written demand for an investigation, whereupon the commission shall conduct such investigation. The governing body of the municipality shall establish procedures by ordinance consistent with this section by which the commission shall conduct such investigation. At least one copy of the rules and regulations, and any amendments to such rules and regulations, shall be made available for examination and reproduction by members of the public. One copy of the rules and regulations and any such amendments shall be given to each full-time firefighter and full-time police officer. Such procedures shall comply with minimum due process requirements. The commission may be represented in such investigation and hearing by the municipal attorney if authorized by the appointing authority. If the municipal attorney does not represent the commission, the commission may be represented by special counsel appointed by the commission for any such investigation and hearing. The investigation shall be confined to the determination of the question of whether or not such removal, suspension, demotion, or discharge was made in good faith for cause which shall mean that the action was not arbitrary or capricious and was not made for political or religious reasons.

(4) After such investigation, the commission shall hold a public hearing after giving reasonable notice to the accused of the time and place of such hearing. Such hearing shall be held not less than ten or more than twenty days after filing of the written demand for an investigation and a decision shall be rendered no later than ten days after the hearing. At such hearing the accused shall be permitted to appear in person and by counsel and to present his or her defense. The commission may affirm the action taken if such action of the appointing authority is supported by a preponderance of the evidence. If it shall find that the removal, suspension, demotion, or discharge was made for political or religious reasons or was not made in good faith for cause, it shall order the immediate reinstatement or reemployment of such person in the position or employment from which such person was removed, suspended, demoted, or discharged, which reinstatement shall, if the commission in its discretion so provides, be retroactive and entitle such person to compensation and restoration of benefits and privileges from the time of such removal, suspension, demotion, or discharge. The commission upon such hearing, in lieu of affirming the removal, suspension, demotion, or discharge, may modify the order of removal, suspension, demotion, or discharge by directing a suspension, with or without pay, for a given period and the subsequent restoration to duty or demotion in position or pay. The findings of the commission shall be certified in writing to and enforced by the appointing authority.

(5) If such judgment or order be concurred in by the commission or a majority thereof, the accused or governing body may appeal to the district court. Such appeal shall be taken within forty-five days after the entry of such judgment or order by serving the commission with a written notice of appeal stating the grounds and demanding that a certified transcript of the record and all papers, on file in the office of the commission affecting or relating to such judgment or order, be filed by the commission with such court. The commission shall, within ten days after the filing of such notice, make, certify, and file such transcript with and deliver such papers to the district court. The district court shall proceed to hear and determine such appeal in a summary manner. The hearing shall be confined to the determination of whether or not the judgment or order of removal, discharge, demotion, or suspension made by the commission was made in good faith for cause which shall mean that the action of the commission was based upon a preponderance of the evidence, was not arbitrary or capricious, and was not made for political or religious reasons. No appeal to such court shall be taken except upon such ground or grounds.

If such appeal is taken by the governing body and the district court affirms the decision of the commission, the municipality shall pay to the employee court costs and reasonable attorney's fees incurred as a result of such appeal and as approved by the district court. If such appeal is taken by the governing body and the district court does not affirm the decision of the commission, the court may award court costs and reasonable attorney's fees to the employee as approved by the district court.

For the purposes of this section, the phrase in good faith for cause shall mean a commission's action which is based on competent evidence, neither arbitrary or capricious nor the result of political or religious reasons, and reasonably necessary for effectual and beneficial public service. In re Appeal of Levos, 214 Neb. 507, 335 N.W.2d 262 (1983).

Conclusive, as used in this section, does not refer to burden of proof nor the weight of the evidence but is synonymous with decisive, determinative, or definitive. Adkins & Webster v. North Platte Civil Service Comm., 206 Neb. 500, 293 N.W.2d 411 (1980).

The final determination of discharge, under this act, rests with the civil service commission. Adkins & Webster v. North Platte Civil Service Comm., 206 Neb. 500, 293 N.W.2d 411 (1980).

Upon written accusation before the commission either the appointing power may temporarily suspend or the commission may direct such suspension. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).

Power to discharge city employee in classified civil service is lodged solely in Civil Service Commission. Wachtel v. Fremont Civil Service Commission, 190 Neb. 49, 206 N.W.2d 56 (1973).

Only issue on appeal from the civil service commission to district court is whether commission's order was made in good faith for cause. Fredrickson v. Albertsen, 183 Neb. 494, 161 N.W.2d 712 (1968).

An employee who is discharged may file with the civil service commission a written demand for an investigation. Ackerman v. Civil Service Commission, 177 Neb. 232, 128 N.W.2d 588 (1964).

Discharged employee may appeal to district court from action of civil service commission. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).

Where fireman voluntarily abandoned his position, he lost all benefits under Civil Service Act. State ex rel. Schaub v. City of Scottsbluff, 169 Neb. 525, 100 N.W.2d 202 (1960).

Employee in classified civil service could not be discharged by city council. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).



19-1834 - Civil service; municipality provide facilities and assistance.

19-1834. Civil service; municipality provide facilities and assistance.

The municipality shall afford the commission and its members and employees all reasonable facilities and assistance to inspect all books, papers, documents, and accounts applying or in any way appertaining to any and all positions and employments subject to civil service and shall produce such books, papers, documents, and accounts. All municipal officers and employees shall attend and testify whenever required to do so by the commission, the accused, or the appointing authority.



19-1835 - Civil service; vacancies; procedure.

19-1835. Civil service; vacancies; procedure.

(1) Whenever a position subject to the Civil Service Act becomes vacant, the appointing authority shall make requisition upon the commission for the names and addresses of the persons eligible for appointment and may decline to fill such vacancy for an indefinite period.

(2) The commission, upon request of the appointing authority, shall establish and maintain a list, for a period of time established by the appointing authority, of those eligible for appointment to or promotion within the department. Such list shall be established and maintained through the open competitive examinations required by section 19-1829, with the time and date of any examination to be established by the appointing authority. Any person having satisfactorily passed the examination for any position shall be placed on the list of those eligible for appointment or promotion to such position.

(3) Upon the request of the appointing authority, the commission shall certify the names of the persons who are the three highest on the eligible list, following the most recent examination, and whose qualifications have been validated by the commission for the vacant position. If fewer than three names are on the eligible list the commission shall certify those that do appear. If the commission certifies fewer than three names for each vacancy to the appointing authority, the appointing authority may appoint one of such persons to fill the vacancy, may decline to fill the vacancy, or may order that another examination be held by the civil service commission.

(4) If a vacancy occurs and there is no eligible list for the position or if the commission has not certified persons from the eligible list, a temporary appointment may be made by the appointing authority. Such temporary appointment shall not continue for a period longer than four months. No person shall receive more than one temporary appointment or serve more than four months as a temporary appointee in any one fiscal year.

(5) To enable the appointing authority to exercise a choice in the filling of positions, no appointment, employment, or promotion in any position in the service shall be deemed complete until after the expiration of a period of three to six months' probationary service for firefighters and not less than six months nor more than one year after certification by the Nebraska Law Enforcement Training Center for police officers, as may be provided in the rules of the civil service commission, during which time the appointing authority may terminate the employment of the person appointed by it if, during the performance test thus afforded and upon an observation or consideration of the performance of duty, the appointing authority deems such person unfit or unsatisfactory for service in the department. The appointing authority may appoint one of the other persons certified by the commission and such person shall likewise enter upon such duties until some person is found who is fit for appointment, employment, or promotion for the probationary period provided and then the appointment, employment, or promotion shall be complete.

Civil service commission acted within bounds of its discretion in giving original entrance rather than promotion examination in selecting candidates for fire chief. Short v. Kissinger, 184 Neb. 491, 168 N.W.2d 917 (1969).



19-1836 - Civil service; creation or elimination of positions.

19-1836. Civil service; creation or elimination of positions.

All positions subject to the Civil Service Act shall be created or eliminated by the governing body of the municipality. The Civil Service Act shall not be construed to infringe upon the power and authority of (1) the governing body of the municipality to establish pursuant to section 16-310, 17-108, or 17-209 the salaries and compensation of all employees employed hereunder or (2) the city manager, pursuant to Chapter 19, article 6, to establish the salaries and compensation of employees within the compensation schedule or ranges established by the governing body for the positions.



19-1837 - Civil service; employees; salaries; compliance with act.

19-1837. Civil service; employees; salaries; compliance with act.

No treasurer, auditor, comptroller, or other officer or employee of any municipality subject to the Civil Service Act shall approve the payment of or be in any manner concerned in paying, auditing, or approving any salary, wage, or other compensation for services to any person subject to the jurisdiction and scope of the Civil Service Act unless the person to receive such salary, wage, or other compensation has been appointed or employed in compliance with such act.



19-1838 - Civil service; leave of absence.

19-1838. Civil service; leave of absence.

A leave of absence, with or without pay, may be granted by the appointing authority to any person under civil service. The appointing authority shall give notice of such leave to the commission. All appointments for temporary employment resulting from such leaves of absence shall be made from the eligible list, if any, of the civil service.



19-1839 - Civil service commission; conduct of litigation; representation.

19-1839. Civil service commission; conduct of litigation; representation.

It shall be the duty of the commission to begin and conduct all civil suits which may be necessary for the proper enforcement of the Civil Service Act and of the rules of the commission. The commission may be represented in such suits and all investigations pursuant to the Civil Service Act by the municipal attorney if authorized by the appointing authority. If the municipal attorney does not represent the commission, the commission may be represented by special counsel appointed by it in any particular case.



19-1840 - Civil service; obstructing examinations.

19-1840. Civil service; obstructing examinations.

No commissioner or any other person shall by himself or herself or in cooperation with one or more persons (1) defeat, deceive, or obstruct any person in respect to the right of examination according to the rules and regulations made pursuant to the Civil Service Act, (2) falsely mark, grade, estimate, or report upon the examination and standing of any person examined or certified in accordance with such act or aid in so doing, (3) make any false representation concerning the same or concerning the persons examined, (4) furnish any person any special or secret information for the purpose of improving or injuring the prospects or chances of any person so examined or certified or to be examined or certified, or (5) persuade any other person or permit or aid in any manner any other person to impersonate him or her in connection with any examination, application, or request to be so examined.



19-1841 - Civil service; political service disregarded.

19-1841. Civil service; political service disregarded.

No person holding any position subject to civil service shall be under any obligation to contribute to any political fund or to render any political service to any person or party whatsoever. No person shall be removed, reduced in position or salary, or otherwise prejudiced for refusing so to do. No public officer, whether elected or appointed, shall discharge, promote, demote, or in any manner change the official rank, employment, or compensation of any person under civil service, or promise or threaten to do so, for giving, withholding, or neglecting to make any contribution of money, services, or any other valuable thing for any political purpose.



19-1842 - Municipality; duty to enact appropriate legislation; failure; effect.

19-1842. Municipality; duty to enact appropriate legislation; failure; effect.

Any municipality subject to the Civil Service Act shall, after September 6, 1985, enact appropriate legislation for carrying into effect such act. The failure of the governing body of any such municipality to do so shall be a violation of the Civil Service Act and shall be punishable as such.



19-1843 - Municipality; duty to provide quarters and equipment; failure; effect.

19-1843. Municipality; duty to provide quarters and equipment; failure; effect.

The governing body of every municipality subject to the Civil Service Act shall provide the commission with suitable and convenient rooms and accommodations and cause the same to be furnished, heated, lighted, and supplied with all office supplies and equipment necessary to carry on the business of the commission and with such clerical assistance as may be necessary, all of which is to be commensurate with the number of persons in each such municipality subject to the Civil Service Act. Failure upon the part of the governing body to do so shall be a violation of the Civil Service Act and shall be punishable as such.



19-1844 - Municipality; duty to create commission; failure; effect.

19-1844. Municipality; duty to create commission; failure; effect.

Within ninety days after a municipality becomes subject to the Civil Service Act, it shall be the duty of the governing body of such municipality subject to such act to create a civil service commission, as provided in section 19-1827, and the failure upon the part of such governing body to do so shall be a violation of the Civil Service Act and shall be punishable as such.



19-1845 - Commission; duty to organize; rules and regulations; failure; effect.

19-1845. Commission; duty to organize; rules and regulations; failure; effect.

It shall be the duty of each commission appointed subject to the Civil Service Act to immediately organize and adopt and promulgate procedural rules and regulations, consistent with the purpose of such act, to carry out such act. The failure upon the part of such commission or any individual member to do so shall be a violation of the Civil Service Act and shall be punishable as such.

The commission must timely make rules and regulations but absence of such does not prevent discharge for reasons set out in statute. Sailors v. City of Falls City, 190 Neb. 103, 206 N.W.2d 566 (1973).



19-1846 - Municipality; duty to make appropriation.

19-1846. Municipality; duty to make appropriation.

It shall be the duty of each municipality subject to the Civil Service Act to appropriate each fiscal year, from the general funds of such municipality, a sum of money sufficient to pay the necessary expenses involved in carrying out the purposes of such act, including, but not limited to, reasonable attorney's fees for any special counsel appointed by the commission when the municipal attorney is not authorized by the appointing authority to represent the commission. The appointing authority may establish the hourly or monthly rate of pay of such special counsel.



19-1847 - Violations; penalty.

19-1847. Violations; penalty.

Any person who shall willfully violate any of the provisions of the Civil Service Act shall be guilty of a Class IV misdemeanor.



19-1848 - Merger of commissions; agreement; applicability of act; exceptions.

19-1848. Merger of commissions; agreement; applicability of act; exceptions.

(1) Any two or more cities of the first class which have civil service commissions may merge their commissions by an agreement.

(2) The agreement shall state the date of creation of the merged commission. Upon the date of creation of the merged commission, the existing commissions shall be dissolved without further action by the governing body. The dissolution of an existing commission and the resulting loss of authority by the members of the existing commissions shall not be deemed a removal from office under subsection (3) of section 19-1827. Members of the existing commissions are eligible for appointment to the merged commission.

(3) The Civil Service Act shall be applicable to a merged commission except as provided in the following provisions:

(a) A merged commission shall consist of three, five, seven, or nine members, as provided in the agreement;

(b) Each city participating in the agreement shall appoint at least one member to the merged commission;

(c) Each member of such merged commission shall be a resident of one of the cities participating in the agreement for at least three years immediately preceding his or her appointment;

(d) The term of office of each member of the merged commission shall be as provided in the agreement, except that such term shall not exceed six years. The agreement may provide for staggered terms of office for the initial members of the merged commission;

(e) At the time of appointment, not more than four members of a seven-member commission nor more than five members of a nine-member commission shall be of the same political party; and

(f) The appointing authority for purposes of appointing members to the merged commission shall be as defined in the act. The agreement shall provide for the appointing authority for the purpose of exercising all other powers of the appointing authority as described in the act.



19-1901 - Repealed. Laws 1945, c. 36, § 1.

19-1901. Repealed. Laws 1945, c. 36, § 1.



19-1902 - Repealed. Laws 1945, c. 36, § 1.

19-1902. Repealed. Laws 1945, c. 36, § 1.



19-1903 - Repealed. Laws 1945, c. 36, § 1.

19-1903. Repealed. Laws 1945, c. 36, § 1.



19-1904 - Repealed. Laws 1945, c. 36, § 1.

19-1904. Repealed. Laws 1945, c. 36, § 1.



19-1905 - Repealed. Laws 1945, c. 36, § 1.

19-1905. Repealed. Laws 1945, c. 36, § 1.



19-1906 - Repealed. Laws 1945, c. 36, § 1.

19-1906. Repealed. Laws 1945, c. 36, § 1.



19-1907 - Repealed. Laws 1945, c. 36, § 1.

19-1907. Repealed. Laws 1945, c. 36, § 1.



19-1908 - Repealed. Laws 1945, c. 36, § 1.

19-1908. Repealed. Laws 1945, c. 36, § 1.



19-1909 - Repealed. Laws 1945, c. 36, § 1.

19-1909. Repealed. Laws 1945, c. 36, § 1.



19-1910 - Repealed. Laws 1945, c. 36, § 1.

19-1910. Repealed. Laws 1945, c. 36, § 1.



19-1911 - Repealed. Laws 1945, c. 36, § 1.

19-1911. Repealed. Laws 1945, c. 36, § 1.



19-1912 - Repealed. Laws 1945, c. 36, § 1.

19-1912. Repealed. Laws 1945, c. 36, § 1.



19-1913 - Repealed. Laws 1945, c. 36, § 1.

19-1913. Repealed. Laws 1945, c. 36, § 1.



19-1914 - Repealed. Laws 1945, c. 36, § 1.

19-1914. Repealed. Laws 1945, c. 36, § 1.



19-1915 - Repealed. Laws 1945, c. 36, § 1.

19-1915. Repealed. Laws 1945, c. 36, § 1.



19-1916 - Repealed. Laws 1945, c. 36, § 1.

19-1916. Repealed. Laws 1945, c. 36, § 1.



19-1917 - Repealed. Laws 1945, c. 36, § 1.

19-1917. Repealed. Laws 1945, c. 36, § 1.



19-1918 - Repealed. Laws 1945, c. 36, § 1.

19-1918. Repealed. Laws 1945, c. 36, § 1.



19-1919 - Repealed. Laws 1945, c. 36, § 1.

19-1919. Repealed. Laws 1945, c. 36, § 1.



19-1920 - Repealed. Laws 1945, c. 36, § 1.

19-1920. Repealed. Laws 1945, c. 36, § 1.



19-1921 - Repealed. Laws 1945, c. 36, § 1.

19-1921. Repealed. Laws 1945, c. 36, § 1.



19-2001 - Repealed. Laws 1971, LB 453, § 1.

19-2001. Repealed. Laws 1971, LB 453, § 1.



19-2002 - Repealed. Laws 1971, LB 453, § 1.

19-2002. Repealed. Laws 1971, LB 453, § 1.



19-2003 - Repealed. Laws 1971, LB 453, § 1.

19-2003. Repealed. Laws 1971, LB 453, § 1.



19-2004 - Repealed. Laws 1971, LB 453, § 1.

19-2004. Repealed. Laws 1971, LB 453, § 1.



19-2005 - Repealed. Laws 1971, LB 453, § 1.

19-2005. Repealed. Laws 1971, LB 453, § 1.



19-2006 - Repealed. Laws 1971, LB 453, § 1.

19-2006. Repealed. Laws 1971, LB 453, § 1.



19-2007 - Repealed. Laws 1971, LB 453, § 1.

19-2007. Repealed. Laws 1971, LB 453, § 1.



19-2008 - Repealed. Laws 1971, LB 453, § 1.

19-2008. Repealed. Laws 1971, LB 453, § 1.



19-2009 - Repealed. Laws 1971, LB 453, § 1.

19-2009. Repealed. Laws 1971, LB 453, § 1.



19-2010 - Repealed. Laws 1971, LB 453, § 1.

19-2010. Repealed. Laws 1971, LB 453, § 1.



19-2011 - Repealed. Laws 1971, LB 453, § 1.

19-2011. Repealed. Laws 1971, LB 453, § 1.



19-2012 - Repealed. Laws 1971, LB 453, § 1.

19-2012. Repealed. Laws 1971, LB 453, § 1.



19-2013 - Repealed. Laws 1971, LB 453, § 1.

19-2013. Repealed. Laws 1971, LB 453, § 1.



19-2014 - Repealed. Laws 1971, LB 453, § 1.

19-2014. Repealed. Laws 1971, LB 453, § 1.



19-2015 - Repealed. Laws 1971, LB 453, § 1.

19-2015. Repealed. Laws 1971, LB 453, § 1.



19-2016 - Repealed. Laws 1971, LB 453, § 1.

19-2016. Repealed. Laws 1971, LB 453, § 1.



19-2017 - Repealed. Laws 1971, LB 453, § 1.

19-2017. Repealed. Laws 1971, LB 453, § 1.



19-2018 - Repealed. Laws 1971, LB 453, § 1.

19-2018. Repealed. Laws 1971, LB 453, § 1.



19-2019 - Repealed. Laws 1971, LB 453, § 1.

19-2019. Repealed. Laws 1971, LB 453, § 1.



19-2020 - Repealed. Laws 1971, LB 453, § 1.

19-2020. Repealed. Laws 1971, LB 453, § 1.



19-2021 - Repealed. Laws 1971, LB 453, § 1.

19-2021. Repealed. Laws 1971, LB 453, § 1.



19-2022 - Repealed. Laws 1971, LB 453, § 1.

19-2022. Repealed. Laws 1971, LB 453, § 1.



19-2023 - Repealed. Laws 1971, LB 453, § 1.

19-2023. Repealed. Laws 1971, LB 453, § 1.



19-2024 - Repealed. Laws 1971, LB 453, § 1.

19-2024. Repealed. Laws 1971, LB 453, § 1.



19-2025 - Repealed. Laws 1971, LB 453, § 1.

19-2025. Repealed. Laws 1971, LB 453, § 1.



19-2026 - Repealed. Laws 1971, LB 453, § 1.

19-2026. Repealed. Laws 1971, LB 453, § 1.



19-2027 - Repealed. Laws 1971, LB 453, § 1.

19-2027. Repealed. Laws 1971, LB 453, § 1.



19-2028 - Repealed. Laws 1971, LB 453, § 1.

19-2028. Repealed. Laws 1971, LB 453, § 1.



19-2029 - Repealed. Laws 1971, LB 453, § 1.

19-2029. Repealed. Laws 1971, LB 453, § 1.



19-2030 - Repealed. Laws 1971, LB 453, § 1.

19-2030. Repealed. Laws 1971, LB 453, § 1.



19-2031 - Repealed. Laws 1971, LB 453, § 1.

19-2031. Repealed. Laws 1971, LB 453, § 1.



19-2032 - Repealed. Laws 1971, LB 453, § 1.

19-2032. Repealed. Laws 1971, LB 453, § 1.



19-2033 - Repealed. Laws 1971, LB 453, § 1.

19-2033. Repealed. Laws 1971, LB 453, § 1.



19-2034 - Repealed. Laws 1971, LB 453, § 1.

19-2034. Repealed. Laws 1971, LB 453, § 1.



19-2035 - Repealed. Laws 1971, LB 453, § 1.

19-2035. Repealed. Laws 1971, LB 453, § 1.



19-2035.01 - Repealed. Laws 1971, LB 453, § 1.

19-2035.01. Repealed. Laws 1971, LB 453, § 1.



19-2036 - Repealed. Laws 1971, LB 453, § 1.

19-2036. Repealed. Laws 1971, LB 453, § 1.



19-2037 - Repealed. Laws 1971, LB 453, § 1.

19-2037. Repealed. Laws 1971, LB 453, § 1.



19-2038 - Repealed. Laws 1971, LB 453, § 1.

19-2038. Repealed. Laws 1971, LB 453, § 1.



19-2039 - Repealed. Laws 1971, LB 453, § 1.

19-2039. Repealed. Laws 1971, LB 453, § 1.



19-2040 - Repealed. Laws 1971, LB 453, § 1.

19-2040. Repealed. Laws 1971, LB 453, § 1.



19-2041 - Repealed. Laws 1971, LB 453, § 1.

19-2041. Repealed. Laws 1971, LB 453, § 1.



19-2042 - Repealed. Laws 1971, LB 453, § 1.

19-2042. Repealed. Laws 1971, LB 453, § 1.



19-2043 - Repealed. Laws 1971, LB 453, § 1.

19-2043. Repealed. Laws 1971, LB 453, § 1.



19-2044 - Repealed. Laws 1971, LB 453, § 1.

19-2044. Repealed. Laws 1971, LB 453, § 1.



19-2045 - Repealed. Laws 1971, LB 453, § 1.

19-2045. Repealed. Laws 1971, LB 453, § 1.



19-2046 - Repealed. Laws 1971, LB 453, § 1.

19-2046. Repealed. Laws 1971, LB 453, § 1.



19-2047 - Repealed. Laws 1971, LB 453, § 1.

19-2047. Repealed. Laws 1971, LB 453, § 1.



19-2048 - Repealed. Laws 1971, LB 453, § 1.

19-2048. Repealed. Laws 1971, LB 453, § 1.



19-2049 - Repealed. Laws 1971, LB 453, § 1.

19-2049. Repealed. Laws 1971, LB 453, § 1.



19-2050 - Repealed. Laws 1971, LB 453, § 1.

19-2050. Repealed. Laws 1971, LB 453, § 1.



19-2051 - Repealed. Laws 1971, LB 453, § 1.

19-2051. Repealed. Laws 1971, LB 453, § 1.



19-2052 - Repealed. Laws 1971, LB 453, § 1.

19-2052. Repealed. Laws 1971, LB 453, § 1.



19-2053 - Repealed. Laws 1971, LB 453, § 1.

19-2053. Repealed. Laws 1971, LB 453, § 1.



19-2054 - Repealed. Laws 1971, LB 453, § 1.

19-2054. Repealed. Laws 1971, LB 453, § 1.



19-2055 - Repealed. Laws 1971, LB 453, § 1.

19-2055. Repealed. Laws 1971, LB 453, § 1.



19-2056 - Repealed. Laws 1971, LB 453, § 1.

19-2056. Repealed. Laws 1971, LB 453, § 1.



19-2057 - Repealed. Laws 1971, LB 453, § 1.

19-2057. Repealed. Laws 1971, LB 453, § 1.



19-2101 - Garbage disposal plants, systems and solid waste disposal areas; construction and maintenance; acquisition; eminent domain.

19-2101. Garbage disposal plants, systems and solid waste disposal areas; construction and maintenance; acquisition; eminent domain.

Cities of the first class, cities of the second class and villages shall have the power to purchase, construct, maintain and improve garbage disposal plants, systems or solid waste disposal areas, and purchase equipment for the operation thereof, for the use of their respective municipalities and the inhabitants thereof, and are hereby authorized and empowered to lease or to take land in fee within their corporate limits or without their corporate limits by donation, gift, devise, purchase or appropriation for rights-of-way and for construction and operation of such a disposal plant, system or solid waste disposal area.



19-2102 - Garbage disposal plants, systems and solid waste disposal areas; tax; when authorized.

19-2102. Garbage disposal plants, systems and solid waste disposal areas; tax; when authorized.

The cost thereof may be defrayed by the levy of a tax not to exceed ten and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such city or village in any one year or, when such tax is insufficient for such purpose, by the issuance of bonds of the municipality.



19-2103 - Garbage disposal plants, systems and solid waste disposal areas; issuance of bonds; limitation on amount.

19-2103. Garbage disposal plants, systems and solid waste disposal areas; issuance of bonds; limitation on amount.

The question of issuing bonds for the purpose herein contemplated shall be submitted to the electors at any election held for that purpose, after not less than thirty days' notice thereof shall have been given by publication in some newspaper published and of general circulation in such municipality or, if no newspaper is published therein, then by posting in five or more public places therein. Such bonds may be issued only when a majority of the electors voting on the question approve their issuance. The bonds shall bear interest payable annually or semiannually, and shall be payable at any time the municipality may determine at the time of their issuance, but in not more than twenty years after their issuance. The aggregate amount of bonds that may be issued for the construction, installation or purchase of a garbage disposal plant, system or solid waste disposal area shall not exceed five percent of the taxable value of the property within such municipality as shown by the last annual assessment.



19-2104 - Garbage disposal plants, systems and solid waste disposal areas; tax levy to pay bonds.

19-2104. Garbage disposal plants, systems and solid waste disposal areas; tax levy to pay bonds.

The council or board shall levy annually a sufficient tax to maintain and operate such system, plant or solid waste disposal area and to provide for the payment of the interest on and principal of any bonds that may have been issued as herein provided.



19-2105 - Garbage disposal plants, systems and solid waste disposal areas; contracts.

19-2105. Garbage disposal plants, systems and solid waste disposal areas; contracts.

The council or board of such municipality may also make and enter into a contract or contracts with any person, firm or corporation for the construction, maintenance or operation of a garbage disposal plant, system or solid waste disposal area.



19-2106 - Garbage disposal; management and operation; rates and charges; collections; penalties.

19-2106. Garbage disposal; management and operation; rates and charges; collections; penalties.

When such system shall have been established, the municipality may provide by ordinance for the management and operation thereof, the rates to be charged for such service, including collection and disposal, the manner of payment and collection thereof and prescribe penalties for the violation of such ordinance, and do whatever is necessary to protect the general health in the matter of removal and disposal of garbage.



19-2107 - Repealed. Laws 1992, LB 1257, § 105.

19-2107. Repealed. Laws 1992, LB 1257, § 105.



19-2108 - Repealed. Laws 1981, LB 497, § 1.

19-2108. Repealed. Laws 1981, LB 497, § 1.



19-2109 - Repealed. Laws 1981, LB 497, § 1.

19-2109. Repealed. Laws 1981, LB 497, § 1.



19-2110 - Repealed. Laws 1981, LB 497, § 1.

19-2110. Repealed. Laws 1981, LB 497, § 1.



19-2111 - Garbage disposal; construction of section; existing facilities; zoning.

19-2111. Garbage disposal; construction of section; existing facilities; zoning.

Nothing in section 19-2101 shall be construed so as to apply to or affect existing garbage disposal facilities or existing county zoning.



19-2112 - Repealed. Laws 1992, LB 1257, § 105.

19-2112. Repealed. Laws 1992, LB 1257, § 105.



19-2113 - Repealed. Laws 1992, LB 1257, § 105.

19-2113. Repealed. Laws 1992, LB 1257, § 105.



19-2201 - Error in platting; corporate limits; city council or board of trustees; resolution; contents.

19-2201. Error in platting; corporate limits; city council or board of trustees; resolution; contents.

When any part of a city of the first or second class or village shall have been platted (1) the plat having been recorded with the register of deeds of the proper county for more than ten years; (2) the streets and alleys having been dedicated to the public and such city or village having accepted such dedication by maintenance and use of the said streets and alleys, and the inhabitants of that part of such city or village having been subject to taxation including the levy of such city or village and having had the right of franchise in all the elections of such city or village for a period of more than ten years; and (3) such part of such city or village is contiguous and adjacent to such corporate city or village or a properly annexed addition thereto; but, when there is error in the platting thereof or the proceeding to annex the part of such city or village which renders the annexation ineffectual or where there is a total lack of an attempted annexation of record, the council or board of trustees of such city or village may by resolution correct the corporate limits, if adopted by a two-thirds vote of all members of such council or board of trustees. The resolution shall describe the part of such city or village in general terms, direct the proper officers of the city or village to make application to the district court of the county in which such territory lies for the correction and reestablishment of the corporate limits of such city or village. The resolution, and the vote thereon, shall be spread upon the records of the council or board.



19-2202 - Error in platting; application; district court; contents.

19-2202. Error in platting; application; district court; contents.

The application presented to the district court of the county in which the territory lies shall: (1) Contain a recital of the resolution of the council or board of trustees for correction and reestablishment of the corporate limits and the vote thereon; (2) set forth the name of the plat or plats, the date of record, the book and page of the record book in which such plat or plats have been recorded, and the book and page of the record in which the original charter and annexations, if any there be, are recorded; (3) describe in general terms the area contained within the corporate limits and the territory affected by the corrections and reestablishment sought; (4) set forth the streets and alleys of such area which are maintained or used; and (5) be supported by exhibits consisting of a certificate of the county treasurer of the county in which the territory lies showing the years for which the real estate and the property therein situated shall have been subject to the tax levy of such city or village and a certificate of the city or village clerk or other officer having custody of the sign-in registers for elections of the city or village in which the territory lies showing the years during which the inhabitants thereof enjoyed the right of franchise in the elections of such city or village. The application shall pray for an order of the district court correcting and reestablishing the corporate limits of the city or village to include such territory.



19-2203 - Error in platting; application; order to show cause; contents; publication.

19-2203. Error in platting; application; order to show cause; contents; publication.

If it shall appear to the judge of the district court that such application is properly filed, he or she shall make an order directing all persons owning real estate or having an interest in real estate situated in such part of such city or village, giving the name of the plat as recorded as well as a general description of the territory affected by the proposed correction and reestablishment of corporate limits, to appear before him or her at a time and place to be specified, not less than four and not more than ten weeks from the time of making such order, to show cause why a decree correcting and reestablishing the corporate limits of such city or village should not be entered. The notice of such order to show cause shall be made by publication in a legal newspaper published in such city or village if there is any printed in such city or village and, if there is not, in some legal newspaper printed in the county having general circulation in such city or village. If no legal newspaper is printed in the county, such notice shall be published in a legal newspaper having general circulation in such city or village. The notice shall be published four consecutive weeks in such newspaper and shall contain a summary statement of the object and prayer of the application, mention the court where it is filed, and notify the persons interested when they are required to appear and show cause why such decree should not be entered.



19-2204 - Error in platting; application; district court; hearing; order; appeal.

19-2204. Error in platting; application; district court; hearing; order; appeal.

If the court finds that the allegations of the application are true and that the conditions set forth in section 19-2201 exist, a decree shall be entered correcting any errors or omissions in the platting and annexation of the territory, reestablishing the corporate limits of the city or village, and barring any future challenge of the validity of the proceedings. A certified copy of the decree shall be recorded in the office of the register of deeds of the county in which the territory lies. Appeals may be taken from the district court to the Court of Appeals as in other civil actions.



19-2301 - Parking meters; acquisition, erection, maintenance, operation; ordinance.

19-2301. Parking meters; acquisition, erection, maintenance, operation; ordinance.

The governing body of any city of the first class, city of the second class, or village may enact ordinances providing for the acquisition, establishment, erection, maintenance, and operation of a system of parking meters or other similar mechanical devices requiring a reasonable deposit from those who park vehicles for stipulated periods of time in certain areas of such a city or village in which the congestion of vehicular traffic is such that the public convenience and safety require such regulation.

First-class city could regulate parking on city street. Vap v. City of McCook, 178 Neb. 844, 136 N.W.2d 220 (1965).



19-2302 - Revenue; disposition.

19-2302. Revenue; disposition.

The proceeds derived from the use of the parking meters or other similar mechanical devices, referred to in sections 19-2301 to 19-2304, shall be placed in the traffic and safety fund and shall be used by such a city or village referred to in section 19-2301; first, for the purpose of the acquisition, establishment, erection, maintenance, and operation of the system; second, for the purpose of making the system effective; and third, for the expenses incurred by and throughout such a city or village in the regulation and limitation of vehicular parking, traffic relating to parking, traffic safety devices, signs, signals, markings, policing, lights, traffic surveys, and safety programs.



19-2303 - Terms, defined.

19-2303. Terms, defined.

As used in sections 19-2301 to 19-2304, unless the context otherwise requires: Proceeds shall mean any money collected from or by reason of parking meters or other similar mechanical devices installed by any city of the first or second class or village, including revenue received by reason of any schedule of accelerated charges, to be fixed by ordinance. Accelerated charges may include, but need not be limited to, charges fixed by ordinance for parking in controlled or regulated areas without payment in advance of required parking fees or payments, but shall not include judicially imposed fines and penalties.



19-2304 - Regulation and control of parking vehicles; other means.

19-2304. Regulation and control of parking vehicles; other means.

Nothing contained in sections 19-2301 to 19-2304 shall prohibit the governing body of any city of the first class, city of the second class, or village from employing any and all other ways and means to regulate and control vehicular parking in such a city or village either in conjunction with a system of meters or devices or exclusive and independent thereof.



19-2401 - Municipal improvements; combination of projects; notice; allocation of cost.

19-2401. Municipal improvements; combination of projects; notice; allocation of cost.

(1) Any city of the first or second class or village when constructing any municipal improvement or public works may combine two or more similar pending projects although authorized by separate ordinances and located in separate improvement districts for the purpose of advertising for bids for the construction of such projects, and for the further purpose of awarding one contract for the construction of such two or more similar pending projects.

(2) The published notice may set forth the engineer's lump-sum estimate of the total cost for the aggregate of all work to be performed in the combined districts and shall (a) enumerate the estimated quantities of work to be done in each separate district; and (b) call for an aggregate bid on all work to be performed in the combined districts, broken down in such a manner as will accurately reflect unit prices for such estimated quantities, so that, notwithstanding that such a submitted aggregate or alternate aggregate bid may be accepted, the actual cost of the construction of each of such projects may be allocated by any such city or village to the improvement district in which it is located for the purpose of levying any authorized special assessments to defray, in whole or in part, such cost of construction of such projects.

(3) Any such city or village may also request alternate aggregate bids for such projects.

Notice to affected property owners is not required when a city creates a water district under this section. Purdy v. City of York, 243 Neb. 593, 500 N.W.2d 841 (1993).



19-2402 - Water service; sanitary sewer service; extension districts; ordinance; contents.

19-2402. Water service; sanitary sewer service; extension districts; ordinance; contents.

(1) Whenever the city council of any city of the first or second class or the board of trustees of a village deems it necessary and advisable to extend municipal water service or municipal sanitary sewer service to territory beyond the existing systems, such municipal officials may, by ordinance, create a district or districts to be known as sanitary sewer extension districts or water extension districts for such purposes, and such district or districts may include properties within the corporate limits of the municipality and the extraterritorial zoning jurisdiction as established pursuant to section 16-902 or 17-1002.

(2) The owners of lots and lands abutting upon a street, avenue, or alley, or part thereof, may petition the council or board to create a sanitary sewer extension district or a water extension district. The petition shall be signed by owners representing at least two-thirds of the front footage abutting upon the street, avenue, or alley, or part thereof, within the proposed district, which will become subject to an assessment for the cost of the improvement.

(3) If creation of the district is not initiated by petition, a vote of at least three-fourths of all the members of the council or board shall be required to adopt the ordinance creating the district.

(4) Such ordinance shall state the size and kind of sewer mains or water mains proposed to be constructed in such district and shall designate the location and terminal points thereof. Such ordinance shall also refer to the plans and specifications for such utility extensions which shall have been made and filed with the municipal clerk by the municipal engineer prior to the introduction of the ordinance, and the city or village engineer at the time of filing such plans and specifications shall make and file an estimate of the total cost of the proposed utility extension. The ordinance shall also state the outer boundaries of the district or districts in which it is proposed to make special assessments.

(5) Upon creation of an extension district, whether by vote of the governing body or by petition, the council or board shall order the sewer extension main or water extension main laid and, to the extent of special benefit, assess the cost thereof against the property which abuts upon the street, avenue, or alley, or part thereof, which is located in the district.

Water extension districts established pursuant to this section must consist of territory beyond the existing municipal water system. Garden Dev. Co. v. City of Hastings, 231 Neb. 477, 436 N.W.2d 832 (1989).

Ordinance creating sanitary sewer extension district was void for failure to state the outer boundaries of the district; either a course or a distance was in error. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).

A water extension district is an area of land or contiguous tracts of land located apart and outside and served by an existing municipal water system, wherein water extension mains are to be constructed and service extended. Matzke v. City of Seward, 193 Neb. 211, 226 N.W.2d 340 (1975).

Special assessments are charges imposed by law on land to defray the expense of a local municipal improvement on the theory that the property owner has received special benefits therefrom in excess of the benefits accrued to people generally, and a property owner who attacks a special assessment as void has the burden of establishing its invalidity. Midwest Development Corp. v. City of Norfolk, 192 Neb. 475, 222 N.W.2d 566 (1974).



19-2403 - Water service; sanitary sewer service; extension districts; connection compelled; penalty; assessments.

19-2403. Water service; sanitary sewer service; extension districts; connection compelled; penalty; assessments.

(1) When the extension of the sewer or water service involved in an extension district created pursuant to section 19-2402 is completed, the municipality shall compel all proper connections of occupied properties in the district with the extension and may provide a penalty for failure to comply with regulations of the municipality pertaining to the district.

(2) In case any property owner neglects or fails, for ten days after notice, either by personal service or by publication in some newspaper published and of general circulation in the municipality, to comply with municipal regulations pertaining to municipal water service or municipal sanitary service extensions or to make connections of his or her property with such utility service, the city council or board of trustees may cause the same to be done, assess the cost thereof against the property, and collect the same in the manner provided for the collection of general municipal taxes.



19-2404 - Sanitary sewer extension mains; water extension mains; assessments; maturity; interest; rate.

19-2404. Sanitary sewer extension mains; water extension mains; assessments; maturity; interest; rate.

(1) Except as provided in subsection (2) of this section, the assessment of special taxes for sanitary sewer extension mains or water extension mains in a district shall be levied at one time and shall become delinquent in equal annual installments over a period of years equal to the number of years for which the bonds for such project were issued pursuant to section 19-2405. The first installment becomes delinquent fifty days after the making of such levy. Subsequent installments become delinquent on the anniversary date of the levy. Each installment, except the first, shall draw interest at the rate set by the city council or board of trustees from the time of such levy until such installment becomes delinquent. After an installment becomes delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon until such installment is collected and paid. Such special taxes shall be collected and enforced as in the case of general municipal taxes and shall be a lien on such real estate from and after the date of the levy. If three or more of such installments become delinquent and unpaid on the same property, the city council or the board of trustees may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the name of its record title owner and shall provide that all future installments shall become delinquent upon the date fixed. A copy of such resolution shall be published one time in a legal newspaper of general circulation published in the municipality or, if none is published in such municipality, in a legal newspaper of general circulation in the municipality. After the fixed date such future installments shall be deemed to be delinquent and the municipality may proceed to enforce and collect the total amount due including all future installments.

(2) If the city or village incurs no new indebtedness pursuant to section 19-2405 for any water service extension or sanitary sewer extension in a district, the assessment of special taxes for such improvements shall be levied at one time and shall become delinquent in equal annual installments over such period of years as the city council or board of trustees determines at the time of making the levy to be reasonable and fair.



19-2405 - Water service; sanitary sewer service; extension districts; bonds; interest; issuance.

19-2405. Water service; sanitary sewer service; extension districts; bonds; interest; issuance.

For the purpose of paying the cost of any such water service extension or sanitary sewer service extension, in any such district, the city council or board of trustees may, by ordinance, cause bonds of the municipality to be issued, called district water service extension bonds of district No. .... or district sanitary sewer service extension bonds of district No. ...., payable in not exceeding twenty years from date and to bear interest payable annually or semiannually with interest coupons attached. The ordinance effectuating the issuance of such bonds shall provide that the special tax and assessments shall constitute a sinking fund for the payment of such bonds and interest. If a written protest, signed by owners of the property located in the improvement district and representing a majority of the front footage which may become subject to assessment for the cost of the improvement, is filed with the municipal clerk within three days before the date of the meeting for the consideration of such ordinance, such ordinance shall not be passed. The entire cost of such water extension mains or sanitary sewer extension mains in any such street, avenue, or alley may be chargeable to the private property therein and may be paid by the owner of such property within fifty days from the levy of such special taxes and assessments, and thereupon such property shall be exempt from any lien for the special taxes and assessments. The bonds shall not be sold for less than their par value. If the assessment or any part thereof fails or for any reason is invalid, the governing body of the municipality may, without further notice, make such other and further assessments on the lots and lands as may be required to collect from the lots and lands the cost of the improvement, properly chargeable as provided in this section. In lieu of such general obligation bonds, the municipality may issue revenue bonds as provided in section 18-502, to pay all or part of the cost of the construction of such improvement.



19-2406 - Water service; sanitary sewer service; extension districts; warrants; interest; issuance; contractor; interest.

19-2406. Water service; sanitary sewer service; extension districts; warrants; interest; issuance; contractor; interest.

For the purpose of making partial payments as the work progresses, warrants may be issued by the mayor and council or the chairman and board of trustees, as the case may be, upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project, in a sum not exceeding ninety-five percent of the cost thereof and upon the completion and acceptance of the work issue a final warrant for the balance due the contractor, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold as provided in section 19-2405, and which shall bear interest at such rate as the mayor and council or chairman and board of trustees, as the case may be, shall order. The city or village shall pay to the contractor interest at the rate of eight percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body, and running until the date that the warrant is tendered to the contractor. Said warrants shall be registered in the manner provided for the registration of other warrants, and called and paid whenever there are funds available for that purpose in the manner provided for the calling and paying of other warrants. For the purpose of paying said warrants and the interest thereon from the time of their registration until paid, the special assessments hereinbefore provided for shall be kept as they are paid and collected in a fund to be designated as the sewer and water service extension fund.



19-2407 - Water service; sanitary sewer service; extension districts; special taxes; levy; collection.

19-2407. Water service; sanitary sewer service; extension districts; special taxes; levy; collection.

Special taxes may be levied by the mayor and council or chairman and board of trustees, as the case may be, for the purpose of paying the cost of constructing extension water mains or sanitary service connections, as provided in sections 19-2402 to 19-2407. Such tax shall be levied on the real property lying and being within the utility main district in which such extension mains may be situated to the extent of benefits to such property by reason of such improvement. The benefits to such property shall be determined by the mayor and council, or chairman and board of trustees, as the case may be, sitting as a board of equalization after notice to property owners, as provided in other cases of special assessment. After the mayor and council, or chairman and board of trustees, sitting as such board of equalization, shall find such benefits to be equal and uniform, such levy may be made according to the front footage of the lots or real estate within such utility district, or according to such other rule as the board of equalization may adopt for the distribution or adjustment of such cost upon the lots or real estate in such district benefited by such improvement. All such taxes shall be collected in the same manner as general municipal taxes and shall be subject to the same penalty.



19-2408 - Combined improvements; legislative intent.

19-2408. Combined improvements; legislative intent.

The Legislature finds that it is advantageous to cities of the first class, cities of the second class, and villages and to the inhabitants thereof to authorize such cities and villages to make various street improvements and install water mains and sewer lines as a single project when the aggregate cost of the individual improvement does not exceed fifty thousand dollars and the aggregate cost of all improvements in a single project does not exceed two hundred thousand dollars, in lieu of the cities and villages making such improvements as separate projects.



19-2409 - Combined improvements; authorized.

19-2409. Combined improvements; authorized.

Any city of the first class, city of the second class, or village may pave, repave, macadamize, gravel, curb, and gutter streets, avenues, or alleys and do any grading or work incidental in connection therewith and install water mains and sewer lines, either sanitary or storm or a combination sewer, in any improvement district or make any one, or a combination, of the above improvements, as a single project by following the Combined Improvement Act, if the total estimated costs do not exceed the dollar limitations in section 19-2408.



19-2410 - Combined improvements; petition; contents; authority of governing body.

19-2410. Combined improvements; petition; contents; authority of governing body.

Whenever a petition, signed by sixty percent of the owners of all real property in the proposed improvement district, is presented to the city council or board of trustees of the village setting forth (1) the property to be included in the improvement district, (2) the improvement or improvements authorized by the Combined Improvement Act which they desire made in such district in reasonable detail and stating the location of each, and (3) an estimate of the cost of the improvement, which estimate does not exceed the dollar limitations in section 19-2408, the city council or board of trustees of the village shall cause the petition to be examined and the estimate of cost of the improvement verified. If the petition is found correct, the city council or board of trustees of the village shall by ordinance create an improvement district consecutively numbered, known as Improvement District No. ........., and cause the improvements to be made if such can be done within such dollar limitations.



19-2411 - Combined improvements; district; creation; notice; objections.

19-2411. Combined improvements; district; creation; notice; objections.

The city council or board of trustees of a village may without petition create an improvement district and cause one or more of the improvements specified in section 19-2409 to be made in the district. The ordinance shall designate the property included within the district or the outer boundaries thereof, the improvement or improvements to be made in the district, and the total estimated cost of the improvements, which shall not exceed the dollar limitations in section 19-2408. After passage, approval, and publication of the ordinance the city or village clerk shall cause notice of the creation of such district to be published for two consecutive weeks in a newspaper published or of general circulation in the city or village, or in lieu of publication cause such notice to be served personally or by certified mail on all owners of real property located within the district. If a majority of the owners of all the real property in the district file written objections to the creation of the district with the city or village clerk within twenty days after the first publication of such notice or within twenty days after the date of mailing or service of written notice on the property owners in the district, the city or village shall not proceed further and shall repeal such ordinance. If no such objections are filed, the city shall proceed with making the improvements.



19-2412 - Combined improvements; contract; bids; warrants; payment; interest.

19-2412. Combined improvements; contract; bids; warrants; payment; interest.

The contract shall be let and the improvements made in the same manner as required for street improvements. The city council or board of trustees of the village may direct the improvements to be made under a single contract or that separate bids be taken for the street improvement, installation of water mains and installation of sewers, but the aggregate of said contracts shall not exceed the estimate as shown in the ordinance creating the district. For the purpose of making partial payment as the work progresses warrants may be issued by the mayor and city council or the board of trustees of the village upon certificate of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuance of the project in an amount not exceeding ninety-five percent of the cost thereof, which warrants shall be redeemed and paid from the amounts received on the special assessments or from the sale of bonds issued to pay the cost of the project as provided in section 19-2414. The city or village shall pay to the contractor interest, at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor.



19-2413 - Combined improvements; acceptance; special assessments; levy; maturity.

19-2413. Combined improvements; acceptance; special assessments; levy; maturity.

On the completion and acceptance of the improvement or improvements, the mayor and city council or the board of trustees of the village may cause special assessments to be levied against the property in the district specially benefited by the improvement or improvements to the extent that said property is specially benefited in the manner and form provided for levying special assessments for street improvements under the provisions of sections 17-509 to 17-515, and the special assessments shall mature and bear interest the same as provided for special assessments for paving.



19-2414 - Combined improvements; acceptance; bonds; interest; issuance; maturity; proceeds; disposition.

19-2414. Combined improvements; acceptance; bonds; interest; issuance; maturity; proceeds; disposition.

After the completion and acceptance of the improvement or improvements, the city or village may issue and sell its negotiable coupon bonds to be known as public improvement bonds in an amount not exceeding the balance of the unpaid cost of the improvement or improvements. The bonds shall be payable in not to exceed twenty years from date and bear interest payable annually or semiannually. All money collected from the special assessments shall be placed in a sinking fund to pay the cost of the improvement or improvements and the bonds issued under the Combined Improvement Act.



19-2415 - Combined improvements; act, how cited.

19-2415. Combined improvements; act, how cited.

Sections 19-2408 to 19-2415 shall be known and may be cited as the Combined Improvement Act.



19-2416 - Limited street improvement district; creation; purpose; ordinance; notice; procedure.

19-2416. Limited street improvement district; creation; purpose; ordinance; notice; procedure.

The governing body of any city of the first or second class or of any village may by ordinance create a limited street improvement district for the sole purpose of grading, curbing and guttering any unpaved street or streets or curbing and guttering any paved or unpaved street or streets in the city or village and each district shall be designated as Street Grading, Curbing and Guttering District No. ..... or as Curbing and Guttering District No. ...., as the case may be. The mayor or chairman of the board of trustees and clerk shall, after the passage, approval and publication of such ordinance, publish notice of the creation of any such district or districts one time each week for three weeks in a daily or weekly newspaper of general circulation in the city or village. After the passage, approval and publication of such ordinance and the publication of such notice, the procedure of the mayor and council or chairman and board of trustees in reference to such improvement shall be in accordance with the applicable provisions of sections 16-620 to 16-655 or 17-508 to 17-520.



19-2417 - Sidewalks; construct, replace, repair; districts; contract.

19-2417. Sidewalks; construct, replace, repair; districts; contract.

The mayor and council of any city of the first class or second class or the board of trustees of any village shall have the power to construct, replace, repair, or otherwise improve sidewalks within such city or village. Whenever the mayor and council of a city or board of trustees of a village shall by resolution passed by a three-fourths vote of all members of such council or board of trustees determine the necessity for sidewalk improvements, the mayor and council or board of trustees shall by ordinance create a sidewalk district, and shall cause such improvements to be made, and shall contract therefor.



19-2418 - Sidewalks; construct, replace, repair; districts; assessments; payment.

19-2418. Sidewalks; construct, replace, repair; districts; assessments; payment.

The mayor and council or board of trustees shall levy assessments on the lots and parcels of land abutting on or adjacent to the sidewalk improvements especially benefited thereby in such district in proportion to the benefits, to pay the cost of such improvement. All assessments shall be a lien on the property on which levied from the date of the levy until paid. The assessment of the special tax, for the sidewalk improvement, shall be levied at one time and shall become delinquent as follows: One-seventh of the total assessment shall become delinquent in ten days after such levy; one-seventh in one year; one-seventh in two years; one-seventh in three years; one-seventh in four years; one-seventh in five years; and one-seventh in six years. Each of such installments, except the first, shall draw interest at the rate of not exceeding the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the time of the levy until the same shall become delinquent; and after the same shall become delinquent, interest at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, shall be paid thereon as in the case of other special taxes. All such assessments shall be made and collected in accordance with the procedure established for paving assessments for the particular city or village.



19-2419 - Sidewalks; construct, replace, repair; districts; bonds; general obligation; interest; payment.

19-2419. Sidewalks; construct, replace, repair; districts; bonds; general obligation; interest; payment.

For the purpose of paying the cost of sidewalk improvements in any sidewalk district, the mayor and council or board of trustees shall have the power and may, by ordinance, cause to be issued bonds of the city or village, to be called Sidewalk Bonds of District No. ...., payable in not exceeding six years from date, and to bear interest annually or semiannually, with interest coupons attached. Such bonds shall be general obligations of the city or village, with principal and interest payable from a fund made up of the special assessments collected and supplemented by transfers from the general fund to make up any deficiency in the collection of the special assessments. For the purpose of making partial payments as the work progresses, warrants bearing interest may be issued by the mayor and council, or the board of trustees, upon certificate of the engineer in charge showing the amount of the work completed and materials necessarily purchased and delivered for the orderly and proper continuance of the project, in a sum not exceeding ninety-five percent of the cost thereof, which warrants shall be redeemed and paid upon the sale of the bonds issued and sold as aforesaid. The city or village shall pay to the contractor interest, at the rate of eight percent per annum on the amounts due on partial and final payments, beginning forty-five days after the certification of the amounts due by the engineer in charge and approval by the governing body and running until the date that the warrant is tendered to the contractor.



19-2420 - Sewage and water facilities; acquire by gift or purchase from federal government; rates.

19-2420. Sewage and water facilities; acquire by gift or purchase from federal government; rates.

A city of the first or second class may acquire by gift or purchase from the federal government or any agency thereof sewer lines and sewage disposal systems, waterworks, and water distribution systems, whether within or without the corporate limits, and operate and extend the same, even though such system or systems are or may be and continue to be wholly disconnected and separate from any such utility system already belonging to such city, when, in the judgment of the mayor and council of such a city not having a board of public works or of its board of public works in such a city having such board, it is beneficial to any such city to do so. For the purpose of acquiring, maintaining, operating, and extending any such system any such city of the first or second class may use funds from any sewer, water or electrical system presently owned and operated by it, without prior appropriation of such funds, and any other funds lawfully available for such purpose.

Rates charged for the use of any system or works so acquired shall be reasonable and based on cost properly allocable to the customers of any such system.



19-2421 - Leases authorized; term; option to purchase.

19-2421. Leases authorized; term; option to purchase.

The mayor and council of any city of the first or second class and the chairman and board of trustees of any village, in addition to other powers granted by law, may enter into contracts for lease of real or personal property for any purpose for which the city or village is authorized by law to purchase property or construct improvements. Such leases shall not be restricted to a single year, and may provide for the purchase of the property in installment payments.



19-2422 - Special assessment; appeal; district court; powers; tried de novo.

19-2422. Special assessment; appeal; district court; powers; tried de novo.

Any owner of real property who feels aggrieved by the levy of any special assessment by any city of the first or second class or village may appeal from such assessment, both as to the validity and amount thereof, to the district court of the county where such assessed real property is located. The issues on such appeal shall be tried de novo. The district court may affirm, modify, or vacate the special assessment, or may remand the case to the local board of equalization for rehearing.

This section provides a taxpayer with a means by which his or her constitutional challenges to a special tax assessment can be fairly and fully adjudicated. Francis v. City of Columbus, 267 Neb. 553, 676 N.W.2d 346 (2004).

Plaintiffs did not waive their right to contest the assessment for a sanitary sewer extension district by failing to file notice of appeal within 10 days of the levy. Plaintiffs attacked the formation of the district, not the amount of assessments that have been levied against their property. A special assessment is subject to collateral attack for a fundamental defect. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).

A landowner's right to challenge the validity and amount of a special assessment pursuant to this section is not waived when such landowner attains a deferral of payment of the assessment, pursuant to sections 19-2425 to 19-2431. Brown v. City of York, 227 Neb. 183, 416 N.W.2d 574 (1987).



19-2423 - Special assessment; notice of appeal; time; bond; costs.

19-2423. Special assessment; notice of appeal; time; bond; costs.

The owner appealing shall, within ten days from the levy of such special assessment, file a notice of appeal with the city or village clerk, and shall post a bond in the amount of two hundred dollars conditioned that such appeal shall be prosecuted without delay and the appellant shall pay all costs charged against him.

Plaintiffs did not waive their right to contest the assessment for a sanitary sewer extension district by failing to file notice of appeal within 10 days of the levy. Plaintiffs attacked the formation of the district, not the amount of assessments that have been levied against their property. A special assessment is subject to collateral attack for a fundamental defect. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).



19-2424 - City or village clerk; prepare transcript; cost; indigent appellant.

19-2424. City or village clerk; prepare transcript; cost; indigent appellant.

(1) Upon the request of the owner appealing a special assessment and the payment by him or her of the estimated cost of preparation of the transcript to the city or village clerk or such clerk's designee, the city or village clerk shall cause a complete transcript of the proceedings before such city or village to be prepared. The cost of preparing the transcript shall be calculated in the same manner as the calculation of the fee for a court reporter for the preparation of a bill of exceptions as specified by rules of practice prescribed by the Supreme Court. At such time as the completed transcript is provided to the appellant, the appellant shall pay the amount of the cost of preparation which is in excess of the estimated cost already paid or shall receive a refund of any amount in excess of the actual cost. An appellant determined to be indigent shall not be required to pay any costs associated with such transcript preparation.

(2) For purposes of this section, indigent means the inability to financially pursue the appeal without prejudicing the appellant's ability to provide economic necessities for the appellant or the appellant's family. Indigency shall be determined by the court having jurisdiction over the appeal upon motion of the appellant. The court shall make a reasonable inquiry to determine the appellant's financial condition and shall consider such factors as the appellant's income, the availability to the appellant of other resources, including real and personal property, bank accounts, social security benefits, and unemployment or other benefits, the appellant's normal living expenses, the appellant's outstanding debts, the number and age of the appellant's dependents, and other relevant circumstances.



19-2425 - Special assessment; file petition on appeal and transcript with district court; time.

19-2425. Special assessment; file petition on appeal and transcript with district court; time.

The appellant shall file his petition on appeal in the district court, together with a transcript of the proceedings before such city or village, within thirty days from the date of the levy of such special assessment.

A landowner's right to challenge the validity and amount of a special assessment pursuant to section 19-2422 is not waived when such landowner attains a deferral of payment of the assessment, pursuant to sections 19-2425 to 19-2431. Brown v. City of York, 227 Neb. 183, 416 N.W.2d 574 (1987).



19-2426 - Irrigation or drainage ditch, canal, or lateral; wall, enclose, or cover; procedure.

19-2426. Irrigation or drainage ditch, canal, or lateral; wall, enclose, or cover; procedure.

Any first- or second-class city or village may wall, enclose, or cover in a manner that will not restrict or impair the intended purpose, function, or operation of a segment of any irrigation or drainage ditch, canal, or lateral, whether on public or private property, which lies within the corporate limits of such city or village, and for this purpose may acquire and hold land or an interest in land. Nothing in this section shall be construed to authorize the taking of property without payment of compensation when required by law. Such city or village may undertake and finance a project authorized by this section either independently or jointly with any person owning or operating such irrigation ditch, canal, or lateral; Provided, that if such project is undertaken independently, the owner or operator of such irrigation ditch, canal, or lateral shall approve the design of the project prior to any construction.



19-2427 - Improvement district; adjacent land; how treated; assessments.

19-2427. Improvement district; adjacent land; how treated; assessments.

Supplemental to any existing law on the subject, any first- or second-class city or village may include land adjacent to such city or village when creating an improvement district, such as a sewer, paving, water, water extension, or sanitary sewer extension district. The city council or board of trustees shall have power to assess, to the extent of special benefits, the costs of such improvements upon the properties found especially benefited thereby, except as provided in sections 19-2428 to 19-2431.



19-2428 - Improvement district; land within agricultural use zone; how treated.

19-2428. Improvement district; land within agricultural use zone; how treated.

(1) Whenever the governing body of a city of the first or second class or village creates an improvement district as specified in section 19-2427 which includes land adjacent to such city or village and such adjacent land is within an agricultural use zone and is used exclusively for agricultural use, the owners of record title of such adjacent land may apply for a deferral from special assessments pursuant to sections 19-2428 to 19-2431.

(2) For purposes of sections 19-2428 to 19-2431:

(a) Agricultural use means the use of land as described in section 77-1359, so that incidental use of the land for nonagricultural or nonhorticultural purposes shall not disqualify the land; and

(b) Agricultural use zone means designation of any land predominantly for agricultural or horticultural use by any political subdivision pursuant to sections 19-924 to 19-933, Chapter 14, article 4, Chapter 15, article 9, Chapter 16, article 9, Chapter 17, article 10, or Chapter 23, article 1. The primary objective of the agricultural use zoning shall be to preserve and protect agricultural activities and the potential for the agricultural, horticultural, or open use of land. Uses to be allowed on such lands include primarily agricultural-related or horticultural-related uses, and nonagricultural or nonhorticultural industrial, commercial, or residential uses allowed on such lands shall be restricted so that they do not conflict with or detract from this objective.



19-2429 - Agricultural land within improvement district; deferral of special assessment; procedure.

19-2429. Agricultural land within improvement district; deferral of special assessment; procedure.

(1) Any owner of record title eligible for the deferral granted by section 19-2428 shall, to secure such assessment, make application to the city council or board of trustees of any city of the first or second class or village within ninety days after creation of an improvement district as specified in section 19-2427 which includes land adjacent to such city or village which is within an agricultural use zone and is used exclusively for agricultural use.

(2) Any owner of record title who makes application for the deferral provided by sections 19-2428 to 19-2431 shall notify the county register of deeds of such application in writing prior to approval by the city council or board of trustees.

(3) The city council or board of trustees shall approve the application of any owner of record title upon determination that the property (a) is within an agricultural use zone and is used exclusively for agricultural use and (b) the owner has complied with subsection (2) of this section.



19-2430 - Agricultural land within improvement district; deferral of special assessment; termination; when.

19-2430. Agricultural land within improvement district; deferral of special assessment; termination; when.

The deferral provided for in sections 19-2428 to 19-2431 shall be terminated upon any of the following events:

(1) Notification by the owner of record title to the city council or board of trustees to remove such deferral;

(2) Sale or transfer to a new owner who does not make a new application within sixty days of the sale or transfer, except as provided in subdivision (3) of this section;

(3) Transfer by reason of death of a former owner to a new owner who does not make application within one hundred twenty-five days of the transfer;

(4) The land is no longer being used as agricultural land; or

(5) Change of zoning to other than an agricultural zone.



19-2431 - Agricultural land within improvement district; payment of special assessments; when; interest; lien.

19-2431. Agricultural land within improvement district; payment of special assessments; when; interest; lien.

(1) Whenever property which has received a deferral pursuant to sections 19-2428 to 19-2431 becomes disqualified for such deferral, the owner of record title of such property shall pay to the city or village an amount equal to the total amount of special assessments which would have been assessed against such property, to the extent of special benefits, had such deferral not been granted. Interest upon the special assessments shall be deferred and shall accrue from the time the property becomes disqualified for deferral. The interest rate shall be the same as was charged to other property owners within the special assessment district in question and amortized over a term to coincide with the original amortization period.

(2) In cases where the deferral provided by sections 19-2428 to 19-2431 is terminated as a result of a sale or transfer described in subdivision (2) or (3) of section 19-2430, the lien for assessments and interest shall attach as of the day preceding such sale or transfer.



19-2432 - Special assessment; division or subdivision of land; reapportionment; procedure; notice; hearing; aggrieved owner; appeal; governing body; duties.

19-2432. Special assessment; division or subdivision of land; reapportionment; procedure; notice; hearing; aggrieved owner; appeal; governing body; duties.

(1) Whenever a tract of land against which a special assessment has been levied is divided or subdivided by any platting, replatting, or other form of division creating separate lots or tracts, the governing body of any city of the first class, city of the second class, or village which has levied such special assessments may (a) on application of the owner of any part of the tract or (b) on its own motion, determine the apportionment of such special assessment remaining unpaid among the various lots and parcels in the tract resulting from the division or subdivision. Any such reapportionment shall be on such fair and equitable terms as the governing body shall determine after notice and hearing on the reapportionment. No reapportionment of a special assessment shall be done on a tract of land if a tax sale certificate has been issued for such tract or if the special assessment being reapportioned is delinquent.

(2) Notice of hearing on the reapportionment shall be given by publication one time in a newspaper published or of general circulation in the city or village not less than ten days prior to the hearing. Notice of the hearing shall be sent by mail to the owners of record title of each lot or parcel affected by any proposed or determined reapportionment in the same manner as is required under section 25-520.01.

(3) In making the determination as to reapportionment, the governing body shall take into consideration its own requirements as to security for payment of the amounts owing and may, if determined appropriate, allocate based upon either front footage or square footage or other such method or reapportionment as may be determined appropriate based upon the facts and circumstances. No such reapportionment shall result in a reduction or remittance of the total amount originally assessed and then remaining outstanding and unpaid. Notice of the reapportionment when determined shall be sent by mail to the owners of record title of each lot or parcel affected by the reapportionment.

(4) Any notice required under this section may be waived in writing by any owner of any lot or parcel affected by any reapportionment.

(5) Any owner of real property who feels aggrieved by the reapportionment of any special assessment under this section may appeal such reapportionment in the same manner as applies for appeals from special assessments under sections 19-2422 to 19-2425, but only matters related to such reapportionment shall be considered upon any such appeal.

(6) The governing body shall file notice of any reapportionment of a special assessment with the county treasurer of the county where the lot or parcel is located.



19-2501 - Transferred to section 13-1111.

19-2501. Transferred to section 13-1111.



19-2501.01 - Transferred to section 13-1112.

19-2501.01. Transferred to section 13-1112.



19-2502 - Transferred to section 13-1113.

19-2502. Transferred to section 13-1113.



19-2503 - Transferred to section 13-1114.

19-2503. Transferred to section 13-1114.



19-2504 - Transferred to section 13-1115.

19-2504. Transferred to section 13-1115.



19-2505 - Transferred to section 13-1116.

19-2505. Transferred to section 13-1116.



19-2506 - Transferred to section 13-1118.

19-2506. Transferred to section 13-1118.



19-2507 - Transferred to section 13-1117.

19-2507. Transferred to section 13-1117.



19-2508 - Repealed. Laws 1979, LB 217, § 9.

19-2508. Repealed. Laws 1979, LB 217, § 9.



19-2509 - Transferred to section 13-1119.

19-2509. Transferred to section 13-1119.



19-2510 - Transferred to section 13-1120.

19-2510. Transferred to section 13-1120.



19-2511 - Transferred to section 13-1121.

19-2511. Transferred to section 13-1121.



19-2601 - Transferred to section 18-2101.

19-2601. Transferred to section 18-2101.



19-2602 - Transferred to section 18-2102.

19-2602. Transferred to section 18-2102.



19-2602.01 - Transferred to section 18-2102.01.

19-2602.01. Transferred to section 18-2102.01.



19-2603 - Transferred to section 18-2103.

19-2603. Transferred to section 18-2103.



19-2604 - Transferred to section 18-2104.

19-2604. Transferred to section 18-2104.



19-2605 - Transferred to section 18-2105.

19-2605. Transferred to section 18-2105.



19-2606 - Transferred to section 18-2106.

19-2606. Transferred to section 18-2106.



19-2607 - Transferred to section 18-2107.

19-2607. Transferred to section 18-2107.



19-2608 - Transferred to section 18-2108.

19-2608. Transferred to section 18-2108.



19-2609 - Transferred to section 18-2109.

19-2609. Transferred to section 18-2109.



19-2610 - Transferred to section 18-2110.

19-2610. Transferred to section 18-2110.



19-2611 - Transferred to section 18-2111.

19-2611. Transferred to section 18-2111.



19-2612 - Transferred to section 18-2112.

19-2612. Transferred to section 18-2112.



19-2613 - Transferred to section 18-2113.

19-2613. Transferred to section 18-2113.



19-2614 - Transferred to section 18-2114.

19-2614. Transferred to section 18-2114.



19-2615 - Transferred to section 18-2115.

19-2615. Transferred to section 18-2115.



19-2616 - Transferred to section 18-2116.

19-2616. Transferred to section 18-2116.



19-2617 - Transferred to section 18-2117.

19-2617. Transferred to section 18-2117.



19-2618 - Transferred to section 18-2118.

19-2618. Transferred to section 18-2118.



19-2619 - Transferred to section 18-2119.

19-2619. Transferred to section 18-2119.



19-2620 - Transferred to section 18-2120.

19-2620. Transferred to section 18-2120.



19-2621 - Transferred to section 18-2121.

19-2621. Transferred to section 18-2121.



19-2622 - Transferred to section 18-2122.

19-2622. Transferred to section 18-2122.



19-2623 - Transferred to section 18-2123.

19-2623. Transferred to section 18-2123.



19-2624 - Transferred to section 18-2124.

19-2624. Transferred to section 18-2124.



19-2625 - Transferred to section 18-2125.

19-2625. Transferred to section 18-2125.



19-2626 - Transferred to section 18-2126.

19-2626. Transferred to section 18-2126.



19-2627 - Transferred to section 18-2127.

19-2627. Transferred to section 18-2127.



19-2628 - Transferred to section 18-2128.

19-2628. Transferred to section 18-2128.



19-2629 - Transferred to section 18-2129.

19-2629. Transferred to section 18-2129.



19-2630 - Transferred to section 18-2130.

19-2630. Transferred to section 18-2130.



19-2631 - Transferred to section 18-2131.

19-2631. Transferred to section 18-2131.



19-2632 - Transferred to section 18-2132.

19-2632. Transferred to section 18-2132.



19-2633 - Transferred to section 18-2133.

19-2633. Transferred to section 18-2133.



19-2634 - Transferred to section 18-2134.

19-2634. Transferred to section 18-2134.



19-2635 - Transferred to section 18-2135.

19-2635. Transferred to section 18-2135.



19-2636 - Transferred to section 18-2136.

19-2636. Transferred to section 18-2136.



19-2637 - Transferred to section 18-2137.

19-2637. Transferred to section 18-2137.



19-2638 - Transferred to section 18-2138.

19-2638. Transferred to section 18-2138.



19-2639 - Transferred to section 18-2139.

19-2639. Transferred to section 18-2139.



19-2640 - Transferred to section 18-2140.

19-2640. Transferred to section 18-2140.



19-2641 - Transferred to section 18-2141.

19-2641. Transferred to section 18-2141.



19-2642 - Transferred to section 18-2142.

19-2642. Transferred to section 18-2142.



19-2643 - Transferred to section 18-2143.

19-2643. Transferred to section 18-2143.



19-2644 - Transferred to section 18-2144.

19-2644. Transferred to section 18-2144.



19-2701 - Public utilities; service outside city; authorization; limitation on length of contracts.

19-2701. Public utilities; service outside city; authorization; limitation on length of contracts.

A city of the first or second class may enter into a contract or contracts to sell electric, water, or sewer service to persons beyond the corporate limits of such a city when, in the judgment of the mayor and council of such a city not having a board of public works or of its board of public works in such a city having such board, it is beneficial to any such city to do so. No such contract shall run for a period in excess of twenty-five years. Such a city is hereby authorized and empowered to enter into contracts for the furnishing of electric service to persons, firms, associations, and corporations beyond the corporate limits of such a city.

City was given power to contract for the sale of water outside the city limits. Burger v. City of Beatrice, 181 Neb. 213, 147 N.W.2d 784 (1967).

The provisions of this section were modified by legislative act creating the Nebraska Power Review Board. City of Auburn v. Eastern Nebraska Public Power Dist., 179 Neb. 439, 138 N.W.2d 629 (1965).



19-2702 - Transferred to section 70-1605.

19-2702. Transferred to section 70-1605.



19-2703 - Transferred to section 70-1602.

19-2703. Transferred to section 70-1602.



19-2704 - Transferred to section 70-1606.

19-2704. Transferred to section 70-1606.



19-2705 - Transferred to section 70-1607.

19-2705. Transferred to section 70-1607.



19-2706 - Transferred to section 70-1608.

19-2706. Transferred to section 70-1608.



19-2707 - Repealed. Laws 1988, LB 792, § 16.

19-2707. Repealed. Laws 1988, LB 792, § 16.



19-2708 - Transferred to section 70-1609.

19-2708. Transferred to section 70-1609.



19-2709 - Transferred to section 70-1610.

19-2709. Transferred to section 70-1610.



19-2710 - Transferred to section 70-1611.

19-2710. Transferred to section 70-1611.



19-2711 - Transferred to section 70-1612.

19-2711. Transferred to section 70-1612.



19-2712 - Repealed. Laws 1988, LB 792, § 16.

19-2712. Repealed. Laws 1988, LB 792, § 16.



19-2713 - Transferred to section 70-1613.

19-2713. Transferred to section 70-1613.



19-2714 - Transferred to section 70-1614.

19-2714. Transferred to section 70-1614.



19-2715 - Transferred to section 70-1615.

19-2715. Transferred to section 70-1615.



19-2716 - Transferred to section 70-1603.

19-2716. Transferred to section 70-1603.



19-2717 - Transferred to section 70-1604.

19-2717. Transferred to section 70-1604.



19-2801 - Repealed. Laws 1969, c. 119, § 6.

19-2801. Repealed. Laws 1969, c. 119, § 6.



19-2802 - Repealed. Laws 1969, c. 119, § 6.

19-2802. Repealed. Laws 1969, c. 119, § 6.



19-2803 - Repealed. Laws 1969, c. 119, § 6.

19-2803. Repealed. Laws 1969, c. 119, § 6.



19-2804 - Repealed. Laws 1969, c. 119, § 6.

19-2804. Repealed. Laws 1969, c. 119, § 6.



19-2901 - Act, how cited.

19-2901. Act, how cited.

Sections 19-2901 to 19-2909 may be cited as the Nebraska Municipal Auditing Law.



19-2902 - Terms, defined.

19-2902. Terms, defined.

For purposes of the Nebraska Municipal Auditing Law, unless the context otherwise requires:

(1) Municipality or municipalities shall mean and include all incorporated cities of the first class, cities of the second class, and villages in this state;

(2) Municipal authority shall mean the city council, board of trustees of a village, or any other body or officer having authority to levy taxes, make appropriations, or approve claims for any municipality;

(3) Accountant shall mean a duly licensed public accountant or certified public accountant who otherwise is not an employee of or connected in any way with the municipality involved;

(4) Annual audit report shall mean the written report of the accountant and all appended statements and schedules relating thereto presenting or recording the findings of an examination or audit of the financial transactions, affairs, or financial condition of a municipality and its proprietary functions for the fiscal year immediately prior to the making of such annual report; and

(5) Fiscal year shall mean the fiscal year for the particular municipality involved or the fiscal year established in section 18-2804 for a proprietary function if different than the municipal fiscal year.



19-2903 - Annual audit; independent accountant; when completed and reported; villages, waiver; public utility or other enterprise; separate audit and account.

19-2903. Annual audit; independent accountant; when completed and reported; villages, waiver; public utility or other enterprise; separate audit and account.

The municipal authorities of each municipality shall cause an audit of the municipality's accounts to be made by a recognized independent and qualified accountant as expeditiously as possible following the close of the fiscal year for such municipality and to cover all financial transactions and affairs of the municipality for such preceding fiscal year. Such audit shall be made on a cash or accrual method at the discretion of the municipality. Such audit shall be completed and the annual audit report made by such accountant shall be submitted within six months after the close of the fiscal year in any event, unless an extension of time shall be granted by a written resolution adopted by the municipal authorities. A village may request a waiver of the audit requirement subject to the requirements of subdivision (4) of section 84-304. If a municipality other than a village owns or operates any type of public utility or other enterprise which substantially generates its own revenue, that phase of the affairs of such municipality shall be audited separately from the other functions of such municipality and the result shall appear separately in the annual audit report made by the accountant to the municipality and such audit shall be on an accrual basis and shall contain statements and materials which conform to generally accepted accounting principles. Any municipality, other than a village, operating its utilities through a board of public works may provide for an entirely separate audit, on an accrual basis, of such operations and report and by a different accountant than the one making the general audit. A village which is required to conduct an audit under subdivision (4) of section 84-304 and which owns or operates any type of public utility or other enterprise which substantially generates its own revenue shall have that phase of the village's affairs reported separately from the other functions of such village, the result of the audit shall appear separately in the annual audit report made by the accountant to the village, and the audit shall be on a cash or accrual basis at the discretion of the village.



19-2904 - Annual audit; contents.

19-2904. Annual audit; contents.

The annual audit report shall set forth, insofar as possible, the financial position and results of financial operations for each fund or group of accounts of the municipality. When the accrual method is selected for the annual audit report, such report shall be in accordance with generally accepted accounting principles. The annual audit report shall also include the professional opinion of the accountant with respect to the financial statements, or, if an opinion cannot be expressed, a declaration that the accountant is unable to express such an opinion with an explanation of the reasons why he cannot do so.



19-2905 - Annual audit report; supplemental report; copies; filing; public records; retain for five years.

19-2905. Annual audit report; supplemental report; copies; filing; public records; retain for five years.

At least three copies of such annual audit report shall be properly signed and attested by the accountant; two copies shall be filed with the clerk of the municipality involved and one copy shall be filed with the Auditor of Public Accounts. The copy of the annual audit report submitted to the Auditor of Public Accounts shall be accompanied by a supplemental report, if appropriate, by the accountant making the audit identifying any illegal acts or indications of illegal acts discovered as a result of the audit.

The annual audit report filed, together with any accompanying comment or explanation, shall become a part of the public records of the clerk of the municipality involved and shall at all times thereafter be open and subject to public inspection. The copies filed with the auditor shall be kept as a part of the public records in that office for at least five years and shall at all times be subject to public inspection.



19-2906 - Accountant; prohibited disclosures; penalty.

19-2906. Accountant; prohibited disclosures; penalty.

It shall be unlawful for an accountant making any municipal audit to make any disclosure of the result of any examination of any municipal account except in the report to the municipality audited. Any violation of this section shall constitute a Class III misdemeanor, and upon conviction thereof, the offender shall be ordered to pay the costs of prosecution. This section shall not apply to an accountant reporting illegal acts or indications of illegal acts found during a municipal audit to an appropriate law enforcement official or governmental oversight body.



19-2907 - Annual audit; failure or refusal of municipality; mandamus; damages; notice; State Treasurer; withhold distribution of funds.

19-2907. Annual audit; failure or refusal of municipality; mandamus; damages; notice; State Treasurer; withhold distribution of funds.

Should any municipality fail or refuse to cause such annual audit to be made of all of its functions, activities, and transactions for the fiscal year within a period of six months following the close of such fiscal year, then and in such event, any resident taxpayer may make a written demand on the governing body of such municipality to commence such annual audit within thirty days, and if such demand is ignored, a mandamus action may be instituted by any taxpayer or taxpayers residing in such municipality against the then municipal authorities of such municipality requiring the municipality to proceed forthwith to cause such audit to be made, and if such action is decided in favor of the taxpayer or taxpayers instituting the same, the then municipal authorities of such municipality shall be personally, and jointly and severally, liable for the costs of such action, including a reasonable attorney fee to be allowed by the court for the attorney employed by the taxpayer or taxpayers and who prosecuted the action. Upon a failure, refusal, or neglect to cause such annual audit to be made as required by sections 19-2903 and 19-2904, and a failure to file a copy thereof with the Auditor of Public Accounts as required by section 19-2905, the Auditor of Public Accounts shall, after due notice and a hearing to show cause by such city or village, notify the State Treasurer of such failure to file a copy with the Auditor of Public Accounts. The State Treasurer shall, upon receipt of such notice, withhold distribution of all money to which such city or village may be entitled under the provisions of sections 39-2511 to 39-2520, until such annual audit shall have been made and have been filed with the Auditor of Public Accounts. If such annual audit is not filed within a period of six months from the time of the order and notice of delinquency given by the Auditor of Public Accounts to the State Treasurer, the amount so withheld shall be distributed to the other cities and villages in the county where such delinquent city is located. Upon compliance with the law requiring annual audits, the delinquent city or village shall again become entitled to distribution of all money to which it is entitled from the State Treasurer beginning with the date of such compliance.



19-2908 - Sections, how construed; failure to comply, effect on taxes levied.

19-2908. Sections, how construed; failure to comply, effect on taxes levied.

The provisions of sections 19-2901 to 19-2909 shall not be construed to relieve any officer of any duties now required by law of him with relation to public accounts of a municipality or the disbursement of public funds of the same. Failure of the municipality to comply with any provisions of sections 19-2901 to 19-2909 shall not affect the legality of taxes levied for any of the funds of such municipality or any special assessments levied in connection with public improvements.



19-2909 - Audit; expense; payment.

19-2909. Audit; expense; payment.

The expenses of the audit required in sections 19-2901 to 19-2909 shall be paid by the municipal authorities of the municipality involved from appropriate municipal funds; Provided, that if any municipality has completed its annual budget and passed its appropriation ordinance before March 30, 1959, then such expenses may be paid from the general fund of such municipality for the first annual audit made under the provisions of sections 19-2901 to 19-2909.



19-3001 - Repealed. Laws 2004, LB 927, § 3.

19-3001. Repealed. Laws 2004, LB 927, § 3.



19-3002 - Repealed. Laws 2004, LB 927, § 3.

19-3002. Repealed. Laws 2004, LB 927, § 3.



19-3003 - Repealed. Laws 2004, LB 927, § 3.

19-3003. Repealed. Laws 2004, LB 927, § 3.



19-3004 - Repealed. Laws 1974, LB 897, § 15.

19-3004. Repealed. Laws 1974, LB 897, § 15.



19-3005 - Repealed. Laws 2004, LB 927, § 3.

19-3005. Repealed. Laws 2004, LB 927, § 3.



19-3006 - Repealed. Laws 2004, LB 927, § 3.

19-3006. Repealed. Laws 2004, LB 927, § 3.



19-3007 - Repealed. Laws 1969, c. 257, § 44.

19-3007. Repealed. Laws 1969, c. 257, § 44.



19-3007.01 - Repealed. Laws 2004, LB 927, § 3.

19-3007.01. Repealed. Laws 2004, LB 927, § 3.



19-3008 - Repealed. Laws 1969, c. 257, § 44.

19-3008. Repealed. Laws 1969, c. 257, § 44.



19-3009 - Repealed. Laws 1969, c. 257, § 44.

19-3009. Repealed. Laws 1969, c. 257, § 44.



19-3010 - Repealed. Laws 1969, c. 257, § 44.

19-3010. Repealed. Laws 1969, c. 257, § 44.



19-3011 - Repealed. Laws 2004, LB 927, § 3.

19-3011. Repealed. Laws 2004, LB 927, § 3.



19-3012 - Repealed. Laws 2004, LB 927, § 3.

19-3012. Repealed. Laws 2004, LB 927, § 3.



19-3013 - Repealed. Laws 2004, LB 927, § 3.

19-3013. Repealed. Laws 2004, LB 927, § 3.



19-3014 - Repealed. Laws 2004, LB 927, § 3.

19-3014. Repealed. Laws 2004, LB 927, § 3.



19-3015 - Repealed. Laws 2004, LB 927, § 3.

19-3015. Repealed. Laws 2004, LB 927, § 3.



19-3016 - Repealed. Laws 2004, LB 927, § 3.

19-3016. Repealed. Laws 2004, LB 927, § 3.



19-3017 - Repealed. Laws 2004, LB 927, § 3.

19-3017. Repealed. Laws 2004, LB 927, § 3.



19-3018 - Repealed. Laws 2004, LB 927, § 3.

19-3018. Repealed. Laws 2004, LB 927, § 3.



19-3019 - Repealed. Laws 2004, LB 927, § 3.

19-3019. Repealed. Laws 2004, LB 927, § 3.



19-3020 - Repealed. Laws 2004, LB 927, § 3.

19-3020. Repealed. Laws 2004, LB 927, § 3.



19-3021 - Repealed. Laws 2004, LB 927, § 3.

19-3021. Repealed. Laws 2004, LB 927, § 3.



19-3022 - Repealed. Laws 2004, LB 927, § 3.

19-3022. Repealed. Laws 2004, LB 927, § 3.



19-3023 - Repealed. Laws 2004, LB 927, § 3.

19-3023. Repealed. Laws 2004, LB 927, § 3.



19-3024 - Repealed. Laws 2004, LB 927, § 3.

19-3024. Repealed. Laws 2004, LB 927, § 3.



19-3025 - Repealed. Laws 2004, LB 927, § 3.

19-3025. Repealed. Laws 2004, LB 927, § 3.



19-3026 - Repealed. Laws 2004, LB 927, § 3.

19-3026. Repealed. Laws 2004, LB 927, § 3.



19-3027 - Repealed. Laws 2004, LB 927, § 3.

19-3027. Repealed. Laws 2004, LB 927, § 3.



19-3028 - Repealed. Laws 2004, LB 927, § 3.

19-3028. Repealed. Laws 2004, LB 927, § 3.



19-3029 - Repealed. Laws 2004, LB 927, § 3.

19-3029. Repealed. Laws 2004, LB 927, § 3.



19-3030 - Repealed. Laws 2004, LB 927, § 3.

19-3030. Repealed. Laws 2004, LB 927, § 3.



19-3031 - Repealed. Laws 2004, LB 927, § 3.

19-3031. Repealed. Laws 2004, LB 927, § 3.



19-3032 - Repealed. Laws 2004, LB 927, § 3.

19-3032. Repealed. Laws 2004, LB 927, § 3.



19-3033 - Repealed. Laws 1975, LB 453, § 16.

19-3033. Repealed. Laws 1975, LB 453, § 16.



19-3034 - Repealed. Laws 2004, LB 927, § 3.

19-3034. Repealed. Laws 2004, LB 927, § 3.



19-3035 - Repealed. Laws 1973, LB 561, § 11.

19-3035. Repealed. Laws 1973, LB 561, § 11.



19-3036 - Repealed. Laws 1973, LB 561, § 11.

19-3036. Repealed. Laws 1973, LB 561, § 11.



19-3037 - Repealed. Laws 2004, LB 927, § 3.

19-3037. Repealed. Laws 2004, LB 927, § 3.



19-3038 - Repealed. Laws 1973, LB 561, § 11.

19-3038. Repealed. Laws 1973, LB 561, § 11.



19-3039 - Repealed. Laws 1973, LB 561, § 11.

19-3039. Repealed. Laws 1973, LB 561, § 11.



19-3040 - Repealed. Laws 2004, LB 927, § 3.

19-3040. Repealed. Laws 2004, LB 927, § 3.



19-3041 - Repealed. Laws 2004, LB 927, § 3.

19-3041. Repealed. Laws 2004, LB 927, § 3.



19-3042 - Repealed. Laws 2004, LB 927, § 3.

19-3042. Repealed. Laws 2004, LB 927, § 3.



19-3043 - Repealed. Laws 2004, LB 927, § 3.

19-3043. Repealed. Laws 2004, LB 927, § 3.



19-3044 - Repealed. Laws 2004, LB 927, § 3.

19-3044. Repealed. Laws 2004, LB 927, § 3.



19-3045 - Repealed. Laws 2004, LB 927, § 3.

19-3045. Repealed. Laws 2004, LB 927, § 3.



19-3046 - Repealed. Laws 2004, LB 927, § 3.

19-3046. Repealed. Laws 2004, LB 927, § 3.



19-3047 - Repealed. Laws 2004, LB 927, § 3.

19-3047. Repealed. Laws 2004, LB 927, § 3.



19-3048 - Repealed. Laws 2004, LB 927, § 3.

19-3048. Repealed. Laws 2004, LB 927, § 3.



19-3049 - Repealed. Laws 2004, LB 927, § 3.

19-3049. Repealed. Laws 2004, LB 927, § 3.



19-3050 - Repealed. Laws 2004, LB 927, § 3.

19-3050. Repealed. Laws 2004, LB 927, § 3.



19-3051 - Repealed. Laws 2004, LB 927, § 3.

19-3051. Repealed. Laws 2004, LB 927, § 3.



19-3052 - Annexation of territory; redistricting; when.

19-3052. Annexation of territory; redistricting; when.

(1) For purposes of this section, municipality shall mean any city of the first or second class or village which elects members of its governing board by districts.

(2) Any municipality which annexes territory and thereby brings sufficient new residents into such municipality so as to require that election districts be redrawn to maintain substantial population equality between districts shall redistrict its election districts so that such districts are substantially equal in population within one hundred and eighty days after the effective date of the ordinance annexing the territory. Such redistricting shall create election districts which are substantially equal in population as determined by the most recent federal decennial census.

(3) No municipality which proposes to annex territory and thereby bring new residents into the municipality shall annex such territory unless the redistricting required by subsection (2) of this section will be accomplished at least eighty days prior to the next primary election in which candidates for the governing body of the municipality are nominated.

(4)(a) No city of the first or second class shall annex any territory during the period from eighty days prior to any primary election in which candidates for the governing body of the city are nominated until the date of the general election of the same year if such annexation would bring sufficient new residents into such city so as to require that election districts be redrawn to maintain substantial population equality between districts.

(b) No village shall annex any territory during the period eighty days prior to the election at which members of the governing body of the village are chosen until the date of such election if such annexation would bring sufficient new residents into such village so as to require that election districts be redrawn to maintain substantial population equality between districts.

(5)(a) No proposed annexation by a municipality shall be restricted or governed by this section unless such annexation would bring sufficient new residents into such municipality so as to require the election districts of the municipality to be redrawn to maintain substantial population equality between districts.

(b) Nothing in this section shall be construed to require a municipality to redraw the boundaries of its election districts following an annexation unless such annexation brought sufficient new residents into such municipality so as to require such redistricting to maintain substantial population equality between districts.

(c) For the purposes of this section only, a municipal annexation shall be held to have brought sufficient new residents into such municipality so as to require that its election districts be redrawn to maintain substantial population equality between districts if, following such annexation, the total range of deviation from the mean population of each election district, according to the most recent federal decennial census, exceeds ten percent.



19-3101 - City council or board of trustees; vacancy; when.

19-3101. City council or board of trustees; vacancy; when.

In all cities of the first and second classes and villages regardless of the form of government, in addition to the events listed in section 32-560 and any other reasons for a vacancy provided by law, after notice and a hearing, a vacancy on the city council or board of trustees shall exist if a member is absent from more than five consecutive regular meetings of the council or board unless the absences are excused by a majority vote of the remaining members.



19-3201 - Repealed. Laws 1969, c. 138, § 28.

19-3201. Repealed. Laws 1969, c. 138, § 28.



19-3301 - Act, how cited.

19-3301. Act, how cited.

Sections 19-3301 to 19-3326 shall be known and may be cited as the Offstreet Parking District Act.



19-3302 - Terms, defined.

19-3302. Terms, defined.

As used in sections 19-3301 to 19-3326, unless the context otherwise requires:

Offstreet parking facilities includes parking lots, garages, buildings and multifloor buildings for the parking of motor vehicles.



19-3303 - Districts authorized; powers.

19-3303. Districts authorized; powers.

In addition to matters specifically elsewhere set forth in sections 19-3301 to 19-3326, such sections authorize and include the following:

(1) The formation of offstreet parking districts;

(2) The acquisition of lands, property and rights-of-way necessary or convenient for use as offstreet parking facilities;

(3) The acquisition of lands, property and rights-of-way necessary or convenient for the opening, widening, straightening or extending of streets or alleys necessary or convenient for ingress to and egress from any offstreet parking facility;

(4) The acquisition by condemnation, purchase or gift of property or any interest therein. Any lands or property necessary or convenient for offstreet parking facilities may be acquired in fee simple by condemnation or otherwise;

(5) The improvement of any acquired lands by the construction thereon of garages or other buildings, including multifloor buildings, or improvements necessary or convenient for offstreet parking facilities including paying from revenue received pursuant to sections 19-3301 to 19-3326 all or a portion of the cost of a covered or uncovered mall to be constructed in a street or alley pursuant to city authority to construct such improvements in connection with paving and street improvements;

(6) The improvement of parking places and any alleys, streets or ways necessary or convenient for ingress to or egress from offstreet parking facilities;

(7) The issuance, sale and payment of bonds to pay the cost and expense of any acquisition or improvement authorized by sections 19-3301 to 19-3326;

(8) The administration, maintenance, operation and repair of such offstreet parking facilities, including the maintenance of parking meters thereon;

(9) The collection of fees or charges to pay all or any part of the cost of improving, repairing, maintaining or operating offstreet parking facilities and of acquiring and improving offstreet parking facilities;

(10) The employment of engineers, attorneys and other persons necessary or convenient for the doing of any acts authorized by sections 19-3301 to 19-3326; and

(11) The doing of all acts and things necessary or convenient for the accomplishment of the purpose of sections 19-3301 to 19-3326. The enumeration of specific authority in sections 19-3301 to 19-3326 does not limit in any way the general authority granted by sections 19-3301 to 19-3326.



19-3304 - Notice; given or posted by whom.

19-3304. Notice; given or posted by whom.

Whenever any notice is to be given or posted pursuant to the provisions of sections 19-3301 to 19-3326 and the officer to give or post notice is not designated, the notice shall be given or posted by the city engineer. Any notice or posting shall not be invalidated because given or done by an officer other than those whose duty it is to give the notice or perform the posting.



19-3305 - Proceedings, taxes or assessments levied, bonds issued; validity.

19-3305. Proceedings, taxes or assessments levied, bonds issued; validity.

Any proceedings taken, taxes or assessments levied or bonds issued pursuant to sections 19-3301 to 19-3326 shall not be held invalid for failure to comply with the provisions of sections 19-3301 to 19-3326.



19-3306 - Procedure authorized.

19-3306. Procedure authorized.

Any procedure not expressly set forth in sections 19-3301 to 19-3326 but deemed necessary or convenient to carry out any of its purposes is authorized.



19-3307 - Remedies not exclusive.

19-3307. Remedies not exclusive.

The remedies provided in sections 19-3301 to 19-3326 for the enforcement of taxes or assessments levied or bonds issued pursuant to the provisions of sections 19-3301 to 19-3326 are not exclusive and additional remedies may be provided at any time.



19-3308 - Curative clauses; cumulative.

19-3308. Curative clauses; cumulative.

The curative clauses of sections 19-3301 to 19-3326 are cumulative and each is to be given full effect.



19-3309 - Alternative authority and procedure.

19-3309. Alternative authority and procedure.

Sections 19-3301 to 19-3326 do not affect any other law relating to the same or any similar subject but provide an alternative authority and procedure for the subject to which they relate. When proceeding under sections 19-3301 to 19-3326, their provisions only need be followed.



19-3310 - Sections, liberally construed.

19-3310. Sections, liberally construed.

Sections 19-3301 to 19-3326 shall be liberally construed.



19-3311 - Offstreet parking facilities; authorized; powers; home rule charter provisions excepted; limitations; duties of city council.

19-3311. Offstreet parking facilities; authorized; powers; home rule charter provisions excepted; limitations; duties of city council.

Notwithstanding the provisions of any home rule charter and in addition to the powers set out in sections 15-269 to 15-276 and 16-801 to 16-811, any city of the primary, first or second class in Nebraska is hereby authorized to own, purchase, construct, equip, lease, either as lessee or lessor, or operate within such city, offstreet parking facilities for the use of the general public and to refund bonds of the city issued pursuant to sections 19-3301 to 19-3326, or in a city of the first class to refund outstanding bonds issued to purchase, construct, equip or operate such offstreet parking facilities pursuant to sections 16-801 to 16-811. Except as otherwise provided in any home rule charter, the grant of power herein does not include power to engage, directly or indirectly, in the sale of gasoline, oil, or other merchandise or in furnishing of any service other than of parking motor vehicles as provided in sections 19-3301 to 19-3326. Any such city shall have the authority to acquire by grant, contract, purchase or through condemnation, as provided by law or by any home rule charter for such acquisition, all real or personal property, including a site or sites on which to construct such offstreet parking facility, necessary or convenient in carrying out of this grant of power; Provided, that property now used or hereafter acquired for public offstreet motor vehicle parking by a private operator shall not be subject to condemnation. Before any such city may commence a program to construct, purchase, or acquire by other means a proposed offstreet parking facility or facilities, notice shall be given, by publication once each week for not less than thirty days, inviting application for private ownership and operation of offstreet parking facilities, which notice shall fix a date for a public hearing on any application received. If no application or applications have been received or if received, the same have been disapproved by the governing body of such city after a public hearing concerning such applications, then such city may proceed in the exercise of the powers herein granted. The procedure to condemn property shall be exercised in the manner set forth in sections 76-701 to 76-724, except as to properties specifically excluded by section 76-703, and as to which sections 19-701 to 19-707 are applicable. The duties set forth for the mayor and city council in sections 19-3312 to 19-3325 shall be the duties and responsibilities of the city council in any city which by law or by home rule charter has exclusively vested all legislative powers of the city in such council.



19-3312 - Proposed districts; boundaries; notice; objections; hearing.

19-3312. Proposed districts; boundaries; notice; objections; hearing.

The mayor and city council may fix and establish by resolution pursuant to the provisions of sections 19-3301 to 19-3326 the boundaries of a proposed district, which boundaries shall include all the land in the district which in the opinion of the mayor and city council will be specially benefited thereby. Notice of the time and place of a hearing before the city council on the creation of such district and of protests and objections to the creation of the district as set forth in the notice shall be given by publication one time each week for not less than three weeks in a daily or weekly newspaper of general circulation published in the city. The notice shall set forth in addition the proposed boundaries of the district and the engineer's estimate of the sum of money to be expended in the acquisition of property and the construction of the offstreet parking facility. Not later than the hour set for the hearing any owner or any person interested in any real estate within the proposed district may severally or with other owners file with the city clerk written objections to the thing proposed to be done, the extent of the proposed district, or both, and every person so interested shall have a right to protest on any grounds and to object to his real estate being included in the district, and at such hearing all objections and protests shall be heard and passed upon by the mayor and city council.



19-3313 - Objections to formation of district; percentage required; effect; designation of district.

19-3313. Objections to formation of district; percentage required; effect; designation of district.

If the owners of the record title representing more than fifty percent of the taxable valuation of all of the taxable real property included in such proposed district or districts and who were such owners at the time the notice of hearing on objections to the creation of the district was first published file with the city clerk within twenty days of the first publication of the notice written objections to the formation of the district, such district shall not be formed. If objections are not filed by owners of such fifty percent of the taxable valuation of all of the taxable real property and if the mayor and city council find, after considering any other protests and objections that may be filed and after considering the evidence presented at the hearing, that the public health, welfare, convenience, or necessity requires the formation of such an offstreet parking district and facilities, then such district shall be formed by ordinance. If the mayor and city council find that the boundaries as set forth in the resolution and notice include land which should not be included, then the ordinance shall fix the boundaries of the district so as to exclude such land. Each district formed pursuant to this section shall be numbered and the designation of the district shall be called, using appropriate numbers, Vehicle Offstreet Parking District No. .... of the City of .............., Nebraska. The ordinance creating the district need not designate the exact location of the proposed offstreet parking facility but shall designate the engineer's estimate of the sum of money to be expended in the acquisition of property and construction of such offstreet parking facility or the share of such project as will be borne by the district. The total cost and expenses shall include:

(1) The amounts estimated to be paid for the property to be acquired;

(2) All costs and expenses in construction of the offstreet parking facility;

(3) All engineering expense; and

(4) The estimated expense of issuing and selling bonds and all other expenses which the city would not have except for the creation of such offstreet parking district.



19-3314 - Costs; special assessment; notice; contents; appeal.

19-3314. Costs; special assessment; notice; contents; appeal.

In the ordinance creating the district, the mayor and city council shall provide that in addition to the levy of taxes and pledge of revenue all or a portion of the cost of acquisition, including construction, maintenance, repair, and reconstruction of any offstreet parking facility may be paid for by special assessment against the real estate located in such district in proportion to the special benefit of each parcel of real estate. The amounts of such special assessments shall be determined by the mayor and city council sitting as a board of equalization. Notice of a hearing on any special assessments to be levied under section 19-3315 shall be given to the landowners in such district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which such assessment is to be made one time each week for three weeks in a daily or weekly newspaper of general circulation published in the city. The notice shall provide the date, time, and place of hearing to determine any objection or protest by landowners in the district as to the amount of assessment made against their land. An appeal by writ of error or direct appeal to the district court of the county in which such city is located may be taken from the decision of the city council in the same manner and under like terms and conditions as appeals may be taken from the amount of special assessments levied in street improvement districts of such city as now provided by law.



19-3315 - Taxes and assessments; purpose; procedure; notice; hearing.

19-3315. Taxes and assessments; purpose; procedure; notice; hearing.

The mayor and city council may by resolution levy and assess taxes and assessments as follows:

(1) A property tax within any district of not to exceed thirty-five cents on each one hundred dollars of taxable valuation of taxable property within such district subject to section 77-3443 to pay all or any part of the cost to improve, repair, maintain, reconstruct, operate, or acquire any offstreet parking facility and to pay principal and interest on any bonds issued for an offstreet parking facility for such district. Such tax shall be levied and collected at the same time and under the same provisions as the regular general city tax. The taxes collected from any district shall be used only for the benefit of such district. For purposes of subsection (2) of section 77-3443, the tax shall be counted in the allocation by the city proportionately, by dividing the total taxable valuation of the taxable property within the district by the total taxable valuation of the taxable property within the city multiplied by the levy of the district;

(2) A special assessment against the real property located in such district to the extent of the special benefit thereto for the purpose of paying all or any part of the total costs and expenses of acquisition, including construction, of an offstreet parking facility in such district. The special assessment shall be levied as provided in section 19-3314. In the event that subsequent to the levy of assessments the use of any parcel of land changes so that, had the new use existed at the time of making such levy, the assessment on such parcel would have been higher than the assessment actually made, an additional assessment may be made on such parcel by the mayor and city council taking into consideration the new and changed use of the property. The total amount of assessments levied under this subdivision shall not exceed the total costs and expenses of acquiring a facility defined in section 19-3313. The levy of an additional assessment shall not reduce or affect in any manner the assessments previously levied. Additional assessments shall be levied as provided in section 19-3314, except that published notice may be omitted if notice is personally served on the owner at least twenty days prior to the date of hearing. All assessments levied under this subdivision shall constitute a sinking fund for the payment of principal and interest on bonds issued for such facility as provided by section 19-3317 until such bonds and interest are fully paid; and

(3) A special assessment against the real property located in such district to the extent of special benefit thereto for the purpose of paying all or any part of the costs of maintenance, repair, and reconstruction of such offstreet parking facility in the district. The mayor and city council may levy such assessments under either of the following methods: (a) The mayor and city council may, not more frequently than annually, determine the costs of maintenance, repair, and reconstruction of such facility and such costs shall be assessed to the real property located in such district as provided by section 19-3314. At the hearing on such assessments, objections may be made to the total costs and the proposed allocation of such costs among the parcels of real property in such district; or (b) after notice is given to the owners as provided in section 19-3314, the mayor and city council may establish and may change from time to time the percentage of such costs of maintenance, repair, and reconstruction which each parcel of real property in any district shall pay. Thereafter, the mayor and city council shall annually determine the total amount of such costs for each period since costs were last assessed and shall after a hearing assess such costs to the real property in the district in accordance with the percentages previously established or as established at such hearing. Notice of such hearing shall be given as provided in section 19-3314 and shall state the total cost and percentage to be assessed to each parcel of real property. Unless written objections are filed with the city clerk at least five days before the hearing, all objections to the amount of total costs and the assessment percentages shall be deemed to have been waived and assessments shall be levied as stated in such notice unless the mayor and city council reduce any assessment. At such hearing, the assessment percentage for the assessment of costs in the future may be changed.



19-3315.01 - Taxes, assessments, and revenue; use; notice; protest.

19-3315.01. Taxes, assessments, and revenue; use; notice; protest.

(1) In addition to uses otherwise authorized in the Offstreet Parking District Act, any money available from taxes or assessments levied pursuant to section 19-3315 or revenue derived from the operation of an offstreet parking facility may be used in the district for any one or more of the following purposes as determined by a vote of the majority of the city council:

(a) Improvement of any public place or facility, including landscaping, physical improvements for decoration or security purposes, and plantings;

(b) Construction or installation of pedestrian shopping malls or plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, foundations, skywalks, and pedestrian and vehicular overpasses and underpasses, and any useful or necessary public improvements;

(c) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below the ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement;

(d) Creation and implementation of a plan for improving the general architectural design of public areas;

(e) Development of any public activities and promotion of public events, including the management, promotion, and advocacy of retail trade activities or other promotional activities;

(f) Maintenance, repair, and reconstruction of any publicly owned improvements or facilities;

(g) The creation by ordinance and operation of a revolving loan fund for the purpose of providing financing upon appropriate terms and conditions for capital improvements to privately owned facilities, subject to the following conditions:

(i) No loan from such fund shall exceed an amount equivalent to forty-nine percent of the total cost of the improvements to be financed by the loan;

(ii) The city shall require and receive appropriate security to guarantee the repayment of the loan; and

(iii) The proposed improvements to be financed shall serve to foster the purposes of the act, promote economic activity, or contribute to the public health, safety, and welfare;

(h) Any other project or undertaking for the betterment of the public facilities, whether the project is capital or noncapital in nature;

(i) Enforcement of parking regulations and the provision of security; and

(j) Employing or contracting for personnel, including administrators, for any improvement program under the act, and providing for any service as may be necessary or proper to carry out the purposes of the act.

(2) If any part of the revenue from fees and charges on the use of an offstreet parking facility or from onstreet parking meters within the district has been dedicated for the payment of principal or interest on bonds issued pursuant to section 19-3317 or has been pledged as security for such bonds, such revenue shall not be used for the purposes set forth in subsection (1) of this section until such time as such bonds have been fully paid or sufficient revenue has been placed in the sinking fund to guarantee such repayment.

(3) If the city council proposes to exercise the authority granted by subsection (1) of this section for any one or more of the purposes set forth in such subsection within the boundaries of a district in existence prior to September 13, 1997, the city clerk shall give notice of the council's intention to exercise such authority by publishing notice of such intent in a newspaper of general circulation in the city once a week for two consecutive weeks. The notice shall describe the proposed new uses for district revenue and shall specify the time for hearing objections to such uses, which time shall be at least fifteen days after the date of publication of the notice. The clerk shall accept written protests or objections to the approval of the proposed new uses of district revenue. If the owners of real property representing more than fifty percent of the actual valuation of all real property in the district file a written protest or objection within twenty days after the date of publication of the notice, district revenue shall not be applied to such uses.



19-3316 - Assessments; delinquent; interest; notice; lien; payment.

19-3316. Assessments; delinquent; interest; notice; lien; payment.

Special assessments levied pursuant to section 19-3315 shall become due in fifty days after the date of such levy and shall become delinquent in one or more installments over a period of not to exceed twenty years, in such manner as the mayor and city council shall determine at the time of making the levy. The first installment may become delinquent in fifty days after the date of levy if so specified by the mayor and the city council. Each of such installments shall draw interest before due date of not more than the rate of interest specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, and after delinquency at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, as the mayor and city council shall determine at the time the levy shall be made, except that any installment may be paid within fifty days of the date of such levy without interest being charged thereon. If three or more of such installments become delinquent and unpaid on the same property, the mayor and city council may by resolution declare all future installments on such delinquent property to be due on a future fixed date. The resolution shall set forth the description of the property and the name of its record title owner and shall provide that all future installments shall become delinquent upon such fixed date. A copy of such resolution shall be published one time each week for not less than twenty days in a legal newspaper of general circulation published in the city or, if none is published in the city, a legal newspaper of general circulation in such city. After the fixed date such future installments shall be deemed to be delinquent and the city may proceed to enforce and collect the total amount due and all future installments. Except as otherwise provided, all special assessments levied under section 19-3315 shall be liens on the property and shall be certified for collection and be collected in the same manner as special assessments made for improvements in street improvement districts in the city are collected.



19-3317 - Bonds, authorized; interest; rate; funding; terms; warrants.

19-3317. Bonds, authorized; interest; rate; funding; terms; warrants.

For the purpose of paying the cost of such offstreet parking facility, or any portion thereof or to refund all or a portion of any outstanding bonds of the city authorized to be refunded by sections 19-3301 to 19-3326, the mayor and city council shall have power and may, by ordinance, cause to be issued general obligation bonds of the city, to be called Offstreet Parking Bonds of the City of ......., Nebraska, payable in not exceeding twenty years from date and bearing interest, payable either annually or semiannually, not exceeding a rate of twelve percent per annum with interest coupons attached. In such cases they shall also provide that special taxes levied within the district pursuant to section 19-3315 shall constitute a sinking fund for the payment of such bonds and the mayor and city council may, in the ordinance, pledge all or any part of the revenue from fees and charges on the use of the parking facility or fees and charges from onstreet parking meters within the district not already pledged as security for such bonds. There shall be levied upon all the taxable property in such city a tax which, together with such sinking fund derived from special assessments and other revenue pledged for the payment of the bonds and interest thereon, shall be sufficient to meet payments of interest and principal as the same become due. All such bonds shall bear such date or dates, mature at such time or times, be in such denominations, be in such form either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, and at such place or places within or without the State of Nebraska as such ordinance may provide. No proceedings for the issuance of bonds of any city shall be required other than those required by the provisions of sections 19-3301 to 19-3326. Such bonds may be issued either before or after the completion of the acquisition or construction of the offstreet parking facility, as the mayor and city council may determine best. For the purpose of paying costs of an offstreet parking facility prior to issuance of bonds, warrants may be issued by the mayor and city council upon such terms as the mayor and city council may determine, which warrants shall be redeemed and paid upon the sale of bonds authorized in this section.



19-3318 - Proposed offstreet parking district; petition; contents; signers; requisite number.

19-3318. Proposed offstreet parking district; petition; contents; signers; requisite number.

The owners of the record title of any real property within a given area in any city of the first or second class representing fifty-five percent of the total taxable valuation of all of the taxable real property within the proposed district to be formed, which district must consist of contiguous lands and lots, may petition the mayor and city council to create a vehicle offstreet parking district by ordinance, which district shall be consecutively numbered, and to acquire property and construct an offstreet parking facility thereon as provided in the Offstreet Parking District Act. For purposes of the act, property separated by streets or alleys shall be deemed to be contiguous.

The petition shall contain:

(1) A general description of the exterior boundaries of the proposed district;

(2) A general statement of the estimated amount of money involved in the acquisition of the land and property and construction of the facility;

(3) A general description of the improvements proposed to be made or constructed; and

(4) A statement that the petition is filed pursuant to this section.

The petition may consist of any number of separate instruments, but a description of the real property represented by each petitioner shall be included either opposite the signature or by separate instrument.

When the petition is filed, the city clerk shall check or cause it to be checked. If it is signed by qualified signers representing the required percentage of the total taxable valuation, the clerk shall make a certificate to that effect and present the petition and certificate to the mayor and city council.



19-3319 - Petition; notice; protest.

19-3319. Petition; notice; protest.

When such petition is presented to the mayor and city council it shall be the duty of the mayor and city council to proceed as provided in sections 19-3312 and 19-3313 as upon the passage of a resolution for the creation of an offstreet parking district. The same procedure for publication of notice and objections to the creation of the district shall apply.



19-3320 - District boundaries; change; notice; contents.

19-3320. District boundaries; change; notice; contents.

Whether the ordinance creating the offstreet parking district is passed on the initiative of the council or on the petition of landowners, the council shall not change the boundaries, except after notice of intention to do so given by the clerk by one insertion in the newspaper in which the ordinance and notice were published. The notice shall describe the proposed change and specify the time for hearing objections, which shall be at least fifteen days after publication of the notice.



19-3321 - District boundaries; additional land; notice; mailing; protest; number required; effect.

19-3321. District boundaries; additional land; notice; mailing; protest; number required; effect.

If the change proposed is to include additional land in the district, the clerk also shall mail a copy of the notice to each person to whom land in the area proposed to be added is assessed as shown in the office of the register of deeds or the county clerk at such person's last-known address. The notice shall be mailed by certified mail at least fifteen days prior to the time set for hearing objections. If the boundaries are changed, objection or protest made by owners of lands excluded by the change shall not be counted in computing a protest but written objection or protest made by owners of the remaining assessable land in the district, including assessable land added by the change and filed with the clerk not later than the time set for hearing, objecting to the proposed change shall be included in computing the protest. If owners of real property representing more than fifty percent of the taxable valuation of all real property in such new proposed district after the change of boundaries file a written protest within twenty days after the notice is published in such newspaper, then such district may not be changed.



19-3322 - District; land not included.

19-3322. District; land not included.

Any land which in the judgment of the mayor and city council will not be benefited shall not be included in the district.



19-3323 - Termination of proceedings for creation or change of district by protest; effect.

19-3323. Termination of proceedings for creation or change of district by protest; effect.

If the proceedings for the creation of an original offstreet parking district or for an offstreet parking district under which the boundaries have been changed, are terminated by a protest to the council, a proceeding under the provisions of sections 19-3301 to 19-3326 for the same or substantially the same acquisition and improvement shall not be commenced within one year thereafter, except on petitions signed by owners of the record title representing a majority of the total land area in the district.



19-3324 - Protest or objection; withdrawal; effect.

19-3324. Protest or objection; withdrawal; effect.

Any protest or objection made pursuant to the provisions of sections 19-3301 to 19-3326 or any signature to such objection or protest may be withdrawn by a written withdrawal signed by the person or persons who signed the protest or objection or who affixed the signature to be withdrawn and filed with the clerk at any time prior to the determination of the mayor and city council as to whether or not a protest exists. Any protest, objection or signature withdrawn shall not be counted in computing the protest.



19-3325 - Objection or protest; estoppel.

19-3325. Objection or protest; estoppel.

Proceedings under sections 19-3301 to 19-3326 shall not be attacked after the hearing upon any grounds not stated in an objection or protest filed pursuant to the provisions of sections 19-3301 to 19-3326. Any owner of real estate or person interested in any real estate within the district is estopped to attack the proceedings upon any ground not stated in the protest filed by him pursuant to the provisions of sections 19-3301 to 19-3326.



19-3326 - Issuance of bonds; certificate by city clerk; annual taxes; collection.

19-3326. Issuance of bonds; certificate by city clerk; annual taxes; collection.

(1) After the issuance of bonds hereunder by a city of the first or second class, a certificate shall be issued by the city clerk certifying the same to the county treasurer of the county in which such city is located and the annual taxes within the district shall be handled in the same manner and collected in the same manner as intersection bonds for street paving in the cities of the first class or second class in Nebraska and to be paid to the city for use as provided by sections 19-3301 to 19-3326.

(2) After the issuance of bonds hereunder by a city of the primary class, a certificate shall be issued by the city clerk. Taxes shall be handled and collected as otherwise provided by law or by home rule charter for such city and those taxes paid to the city shall be used as provided in sections 19-3301 to 19-3327.



19-3327 - Offstreet parking; additional authority; notice; hearing; written objections; resolution; procedure.

19-3327. Offstreet parking; additional authority; notice; hearing; written objections; resolution; procedure.

Any city of the primary, first, or second class, after the creation of an offstreet parking district pursuant to the Offstreet Parking District Act, shall have the power to own, purchase, construct, equip, lease, or operate within such city any offstreet parking facility in addition to any offstreet parking facility contemplated at the time of the creation of the district if the mayor and city council are of the opinion that the district will be benefited thereby. Whenever the city council deems it advisable to own, purchase, construct, equip, lease, or operate such additional facility, the council shall by resolution set forth the engineer's estimate of the sum of money to be expended in the acquisition of property and the construction of the offstreet parking facility and a description of the facility to be constructed, and if such resolution proposes to acquire by grant, contract, purchase, or through condemnation any offstreet parking facility, the resolution shall state the price and conditions and how such facility shall be acquired, and if assessments are to be levied, the resolution shall state the proposed boundaries of the area in the district in which the special assessments shall be levied. Notice of the time and place of a hearing before the city council on such resolution shall be given by publication one time each week for two weeks in a daily or weekly newspaper of general circulation published in the city. The publication shall contain the entire resolution. The last publication shall not be less than five days nor more than two weeks prior to the date set for such hearing. Not later than the hour set for the hearing, any owner or any person interested in any real property within the proposed area may file with the city clerk written objections to the resolution, the extent of the proposed area, or both, and every person so interested shall have a right to protest on any grounds and to object to his or her real property being included in the area. At such hearing all objections and protests shall be heard and passed upon by the mayor and city council. If the owners of record title representing more than sixty percent of the taxable valuation of all of the taxable real property included in such proposed area and who were such owners at the time the notice of hearing on objections to the creation of the facility was first published file a petition with the city clerk within three days of the date set for the hearing, such resolution shall not be passed.



19-3401 - Repealed. Laws 1979, LB 251, § 26.

19-3401. Repealed. Laws 1979, LB 251, § 26.



19-3402 - Repealed. Laws 1979, LB 251, § 26.

19-3402. Repealed. Laws 1979, LB 251, § 26.



19-3403 - Repealed. Laws 1979, LB 251, § 26.

19-3403. Repealed. Laws 1979, LB 251, § 26.



19-3404 - Repealed. Laws 1979, LB 251, § 26.

19-3404. Repealed. Laws 1979, LB 251, § 26.



19-3405 - Repealed. Laws 1979, LB 251, § 26.

19-3405. Repealed. Laws 1979, LB 251, § 26.



19-3406 - Repealed. Laws 1979, LB 251, § 26.

19-3406. Repealed. Laws 1979, LB 251, § 26.



19-3407 - Repealed. Laws 1979, LB 251, § 26.

19-3407. Repealed. Laws 1979, LB 251, § 26.



19-3408 - Repealed. Laws 1979, LB 251, § 26.

19-3408. Repealed. Laws 1979, LB 251, § 26.



19-3409 - Repealed. Laws 1979, LB 251, § 26.

19-3409. Repealed. Laws 1979, LB 251, § 26.



19-3410 - Repealed. Laws 1979, LB 251, § 26.

19-3410. Repealed. Laws 1979, LB 251, § 26.



19-3411 - Repealed. Laws 1979, LB 251, § 26.

19-3411. Repealed. Laws 1979, LB 251, § 26.



19-3412 - Repealed. Laws 1979, LB 251, § 26.

19-3412. Repealed. Laws 1979, LB 251, § 26.



19-3413 - Repealed. Laws 1979, LB 251, § 26.

19-3413. Repealed. Laws 1979, LB 251, § 26.



19-3414 - Repealed. Laws 1979, LB 251, § 26.

19-3414. Repealed. Laws 1979, LB 251, § 26.



19-3415 - Repealed. Laws 1979, LB 251, § 26.

19-3415. Repealed. Laws 1979, LB 251, § 26.



19-3416 - Repealed. Laws 1979, LB 251, § 26.

19-3416. Repealed. Laws 1979, LB 251, § 26.



19-3417 - Repealed. Laws 1979, LB 251, § 26.

19-3417. Repealed. Laws 1979, LB 251, § 26.



19-3418 - Repealed. Laws 1979, LB 251, § 26.

19-3418. Repealed. Laws 1979, LB 251, § 26.



19-3419 - Repealed. Laws 1979, LB 251, § 26.

19-3419. Repealed. Laws 1979, LB 251, § 26.



19-3420 - Repealed. Laws 1979, LB 251, § 26.

19-3420. Repealed. Laws 1979, LB 251, § 26.



19-3501 - Pension plans authorized; employees covered; contributions; funding past service benefits; joinder in plan by two or more cities; reports.

19-3501. Pension plans authorized; employees covered; contributions; funding past service benefits; joinder in plan by two or more cities; reports.

(1) The governing body of cities of the first and second classes and villages may, by appropriate ordinance or proper resolution, establish a pension plan designed and intended for the benefit of the regularly employed or appointed full-time employees of the city. Any recognized method of funding a pension plan may be employed. The plan shall be established by appropriate ordinance or proper resolution, which may provide for mandatory contribution by the employee. The city may also contribute, in addition to any amounts contributed by the employee, amounts to be used for the purpose of funding employee past service benefits. Any two or more cities of the first and second classes and villages may jointly establish such a pension plan by adoption of appropriate ordinances or resolutions. Such a pension plan may be integrated with old age and survivors insurance, otherwise generally known as social security.

(2)(a) Beginning December 31, 1998, and each December 31 thereafter, the clerk of a city or village with a retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code shall file with the Public Employees Retirement Board an annual report on such plan and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the city or village clerk may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the city council or village board shall cause to be prepared a quadrennial report and shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of each report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.

(3) Subsection (1) of this section shall not apply to firefighters or police officers who are included under an existing pension or retirement system established by the municipality employing such firefighters or police officers or the Legislature. If a city of the first class decreases in population to less than five thousand, as determined by the latest federal census, any police officer or firefighter employed by such city on or prior to the date such city becomes a city of the second class shall retain the level of benefits established by the Legislature for police officers or firefighters employed by a city of the first class on the date such city becomes a city of the second class.



19-3601 - Repealed. Laws 1983, LB 1, § 1.

19-3601. Repealed. Laws 1983, LB 1, § 1.



19-3701 - Ordinances; effective date.

19-3701. Ordinances; effective date.

All ordinances for the government of any city of the first or second class or of any village, adopted by the voters of said city after submission to them by either initiative or referendum petition shall become immediately effective thereafter; but no ordinance for the government of any such city or village except as provided in sections 16-405 and 17-613, which has been adopted by such city or village without submission to the voters of such city or village, shall go into effect until fifteen days after the passage of such ordinance.

Immediate publication of notice of creation of paving district was proper. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

The provisions of this section that "no ordinance for the government of any city shall go into effect until thirty days after the passage of the same" does not apply to issuing a liquor license. Enos v. Hanff, 98 Neb. 245, 152 N.W. 397 (1915).

An ordinance adopted by the voters under the initiative statute does not "go into effect" until thirty days after it is adopted. Eyre v. Doerr, 97 Neb. 562, 150 N.W. 625 (1915).



19-3801 - Contract with county board for police services; sheriff; powers; duties.

19-3801. Contract with county board for police services; sheriff; powers; duties.

Any city of the first or second class or any village may, under the provisions of the Interlocal Cooperation Act or Joint Public Agency Act, enter into a contract with the county board of its county for police services to be provided by the county sheriff. The county board shall enter into such a contract when requested by a village to do so. Whenever any such contract has been entered into, the sheriff shall, in addition to his or her other powers and duties, have all the powers and duties of peace officers within and for the city or village so contracting.



19-3802 - Villages; cancel contract with county; effect.

19-3802. Villages; cancel contract with county; effect.

Any village entering into a contract pursuant to section 19-3801 may serve notice of its intention to cancel such contract after such contract has been in force for one year. Upon cancellation, such village shall provide its own police services.



19-3803 - Villages; contract; cost; negotiated.

19-3803. Villages; contract; cost; negotiated.

The cost to any village under a contract entered into pursuant to sections 19-3801 to 19-3804 shall be negotiated and included as a part of the formal contract entered into and agreed to by both parties.



19-3804 - State and federal grants; expend.

19-3804. State and federal grants; expend.

Any county providing, or city or village receiving, police services pursuant to sections 19-3801 to 19-3804 may receive and expend for the purposes of sections 19-3801 to 19-3804 any available state or federal grants.



19-3901 - Transferred to section 13-1201.

19-3901. Transferred to section 13-1201.



19-3902 - Transferred to section 13-1202.

19-3902. Transferred to section 13-1202.



19-3903 - Transferred to section 13-1203.

19-3903. Transferred to section 13-1203.



19-3904 - Transferred to section 13-1204.

19-3904. Transferred to section 13-1204.



19-3905 - Transferred to section 13-1205.

19-3905. Transferred to section 13-1205.



19-3906 - Transferred to section 13-1206.

19-3906. Transferred to section 13-1206.



19-3907 - Transferred to section 13-1207.

19-3907. Transferred to section 13-1207.



19-3908 - Transferred to section 13-1208.

19-3908. Transferred to section 13-1208.



19-3909 - Transferred to section 13-1209.

19-3909. Transferred to section 13-1209.



19-3909.01 - Transferred to section 13-1210.

19-3909.01. Transferred to section 13-1210.



19-3910 - Transferred to section 13-1211.

19-3910. Transferred to section 13-1211.



19-3911 - Transferred to section 13-1212.

19-3911. Transferred to section 13-1212.



19-4001 - Repealed. Laws 1979, LB 251, § 26.

19-4001. Repealed. Laws 1979, LB 251, § 26.



19-4002 - Repealed. Laws 1979, LB 251, § 26.

19-4002. Repealed. Laws 1979, LB 251, § 26.



19-4003 - Repealed. Laws 1979, LB 251, § 26.

19-4003. Repealed. Laws 1979, LB 251, § 26.



19-4004 - Repealed. Laws 1979, LB 251, § 26.

19-4004. Repealed. Laws 1979, LB 251, § 26.



19-4005 - Repealed. Laws 1979, LB 251, § 26.

19-4005. Repealed. Laws 1979, LB 251, § 26.



19-4006 - Repealed. Laws 1979, LB 251, § 26.

19-4006. Repealed. Laws 1979, LB 251, § 26.



19-4007 - Repealed. Laws 1979, LB 251, § 26.

19-4007. Repealed. Laws 1979, LB 251, § 26.



19-4008 - Repealed. Laws 1979, LB 251, § 26.

19-4008. Repealed. Laws 1979, LB 251, § 26.



19-4009 - Repealed. Laws 1979, LB 251, § 26.

19-4009. Repealed. Laws 1979, LB 251, § 26.



19-4010 - Repealed. Laws 1979, LB 251, § 26.

19-4010. Repealed. Laws 1979, LB 251, § 26.



19-4011 - Repealed. Laws 1979, LB 251, § 26.

19-4011. Repealed. Laws 1979, LB 251, § 26.



19-4012 - Repealed. Laws 1979, LB 251, § 26.

19-4012. Repealed. Laws 1979, LB 251, § 26.



19-4013 - Repealed. Laws 1979, LB 251, § 26.

19-4013. Repealed. Laws 1979, LB 251, § 26.



19-4014 - Repealed. Laws 1979, LB 251, §26.

19-4014. Repealed. Laws 1979, LB 251, §26.



19-4015 - Act, how cited.

19-4015. Act, how cited.

Sections 19-4015 to 19-4038 shall be known and may be cited as the Business Improvement District Act.



19-4016 - Sections, how construed.

19-4016. Sections, how construed.

Sections 19-4015 to 19-4038 provide a separate and additional method, authority, and procedure for the matters to which it relates and does not affect any other law relating to the same or similar subject. When proceeding under sections 19-4015 to 19-4038, their provisions only need be followed.



19-4017 - Sections; purpose.

19-4017. Sections; purpose.

Cities of the metropolitan, primary, first, and second class in the state at present have business areas in need of improvement and development, but lack the funds with which to provide and maintain such improvements. The purpose of sections 19-4015 to 19-4038 is to provide a means by which such cities may raise the necessary funds to be used for the purpose of providing and maintaining the improvements authorized by sections 19-4015 to 19-4038.



19-4017.01 - Terms, defined.

19-4017.01. Terms, defined.

As used in sections 19-4015 to 19-4038, unless the context otherwise requires:

(1) Record owner shall mean the fee owner of real property as shown in the records of the register of deeds office in the county in which the business area is located. A contract purchaser of real property shall be considered the record owner for purposes of sections 19-4015 to 19-4038 and the only person entitled to petition pursuant to section 19-4028 or protest pursuant to section 19-4027, if the contract is recorded in the register of deeds office in the county in which the business area is located;

(2) Assessable unit shall mean front foot, square foot, equivalent front foot, or other unit of assessment established under the proposed method of assessment set forth in the resolution of intention to create a business improvement district; and

(3) Space shall mean the square foot space wherein customers, patients, clients, or other invitees are received and space from time to time used or available for use in connection with a business or profession of a user, excepting all space owned or used by political subdivisions.



19-4018 - Cities; business improvement district; special assessment; business license and occupation tax; use of proceeds.

19-4018. Cities; business improvement district; special assessment; business license and occupation tax; use of proceeds.

Pursuant to sections 19-4015 to 19-4038 cities of the metropolitan, primary, first, or second class may impose (1) a special assessment upon the property within a business improvement district in the city or (2) a general business license and occupation tax on businesses and users of space within a business improvement district. The proceeds or other available funds may be used for the purposes stated in section 19-4019.



19-4019 - Available funds; uses; enumerated.

19-4019. Available funds; uses; enumerated.

Any money available under section 19-4018 may be used for any one or more of the following purposes:

(1) The acquisition, construction, maintenance, and operation of public offstreet parking facilities for the benefit of the district area;

(2) Improvement of any public place or facility in the district area, including landscaping, physical improvements for decoration or security purposes, and plantings;

(3) Construction or installation of pedestrian shopping malls or plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, bus stop shelters, lighting, benches or other seating furniture, sculptures, trash receptacles, shelters, fountains, skywalks, and pedestrian and vehicular overpasses and underpasses, and any useful or necessary public improvements;

(4) Leasing, acquiring, constructing, reconstructing, extending, maintaining, or repairing parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement, in the district area;

(5) Creation and implementation of a plan for improving the general architectural design of public areas in the district;

(6) The development of any public activities and promotion of public events, including the management and promotion and advocacy of retail trade activities or other promotional activities, in the district area;

(7) Maintenance, repair, and reconstruction of any improvements or facilities authorized by the Business Improvement District Act;

(8) Any other project or undertaking for the betterment of the public facilities in the district area, whether the project be capital or noncapital in nature;

(9) Enforcement of parking regulations and the provision of security within the district area; and

(10) Employing or contracting for personnel, including administrators for any improvement program under the act, and providing for any service as may be necessary or proper to carry out the purposes of the act.



19-4020 - Business improvement district; created; location.

19-4020. Business improvement district; created; location.

A business improvement district may be created as provided by sections 19-4015 to 19-4038 and shall be within the boundaries of an established business area of the city zoned for business, public, or commercial purposes.



19-4021 - Business improvement board; membership; powers; duties.

19-4021. Business improvement board; membership; powers; duties.

The mayor, with the approval of the city council, shall appoint a business improvement board consisting of property owners, residents, business operators, or users of space within the business area to be improved. The boundaries of the business area shall be declared by resolution of the city council at or prior to the time of the appointment of the board. The board shall make recommendations to the city council for the establishment of a plan or plans for improvements in the business area. If it is found that the improvements to be included in one business area offer benefits that cannot be equitably assessed together under sections 19-4015 to 19-4038, more than one business improvement district as part of the same development plan for that business area may be proposed. The board may make recommendations to the city as to the use of any occupation tax funds collected, and may administer such funds if so directed by the mayor and city council.



19-4022 - Board; members; terms; vacancy.

19-4022. Board; members; terms; vacancy.

The board shall consist of five or more members to serve such terms as the city council, by resolution, determines. The mayor, with the approval of the city council, shall fill any vacancy for the term vacated. A board member may serve more than one term. The board shall select from its members a chairperson and a secretary.



19-4023 - Utility facility within district; construct or alter; approval required; when.

19-4023. Utility facility within district; construct or alter; approval required; when.

All public utilities or private companies having franchises for utilities from the city shall, before constructing any new utility facility valued in excess of five thousand dollars or substantially improving or changing existing facilities within a business improvement district, obtain approval of the mayor and city council after the mayor and city council have obtained written comments from the business improvement board to coordinate the business improvement district plan.



19-4024 - Business improvement district; creation by city council; resolution of intention; contents; tax or assessment; basis.

19-4024. Business improvement district; creation by city council; resolution of intention; contents; tax or assessment; basis.

Upon receiving the recommendation from the business improvement board, the city council, after receipt of recommendations from the planning commission if the city has a planning commission, may create one or more business improvement districts by adopting a resolution of intention to establish a district or districts. The resolution shall contain the following information:

(1) A description of the boundaries of any proposed district;

(2) The time and place of a hearing to be held by the city council to consider establishment of a district or districts;

(3) The proposed public facilities and improvements to be made or maintained within any such district; and

(4) The proposed or estimated costs for improvements and facilities within any district, and the method by which the revenue shall be raised. If a special assessment is proposed, the resolution also shall state the proposed method of assessment.

The notice of intention shall recite that the method of raising revenue shall be fair and equitable. In the use of a general occupation tax, the tax shall be based primarily on the square footage of the owner's and user's place of business. In the use of a special assessment, the assessment shall be based upon the special benefit to the property within the district.

The proper time for a choice as to what method of special assessment is to be used, if such is the route decided upon, is at the time of adoption of the creating ordinance, as set forth in section 19-4029. North Star Lodge #227, A.F. & A.M. v. City of Lincoln, 212 Neb. 236, 322 N.W.2d 419 (1982).



19-4025 - Notice of hearing; manner given.

19-4025. Notice of hearing; manner given.

A notice of hearing under sections 19-4015 to 19-4038 shall be given by (1) one publication of the resolution of intention in a newspaper of general circulation in the city and (2) mailing a complete copy of the resolution of intention to each owner of taxable property as shown on the latest tax rolls of the county treasurer for such county. If an occupation tax is to be imposed, a copy of the resolution of intention shall also be mailed to each user of space in the proposed district. Publication and mailing shall be completed at least ten days prior to the time of hearing.



19-4026 - Hearing to create a district; call by petition.

19-4026. Hearing to create a district; call by petition.

In the event that the city council has not acted to call a hearing to create a district as provided in sections 19-4015 to 19-4038, it shall do so when presented with a petition signed by the record owners of thirty percent of the assessable front footage in a business area or by the users of thirty percent of space in a business area.



19-4027 - Hearing; city council; duties; protest; effect.

19-4027. Hearing; city council; duties; protest; effect.

Whenever a hearing is held under the provisions of sections 19-4015 to 19-4038, the city council shall:

(1) Hear all protests and receive evidence for or against the proposed action;

(2) Rule upon all written protests received prior to the close of the hearing, which ruling shall be final; and

(3) Continue the hearing from time to time as the city council may deem necessary.

If a special assessment is to be used, proceedings shall terminate if written protest is made prior to the close of the hearing by the record owners of over fifty percent of the assessable units in the proposed district. If an occupation tax is to be used, proceedings shall terminate if protest is made by over fifty percent of the users of space in the proposed district.

Publicly owned property is exempt from general purpose taxation, but it is not exempt from special assessment taxation. Therefore, publicly owned front feet are not excluded in making the computations concerning assessable front footage. Lessees are not "owners" for purposes of protest under this section. Easley v. City of Lincoln, 213 Neb. 450, 330 N.W.2d 130 (1983).

The term "assessable unit" contained herein is not synonymous with the term "front foot"; it refers, rather, to a delineation of the resulting assessments on a lot or parcel basis. North Star Lodge #227, A.F. & A.M. v. City of Lincoln, 212 Neb. 236, 322 N.W.2d 419 (1982).



19-4028 - Proposed district; boundary amendment; hearing continued.

19-4028. Proposed district; boundary amendment; hearing continued.

If the city council decides to change the boundaries of the proposed district, the hearing shall be continued to a time at least fifteen days after such decision and the notice shall be given as prescribed in section 19-4026, showing the boundary amendments, but no new or additional resolution of intention shall be required.



19-4029 - City council; ordinance to establish district; when; contents.

19-4029. City council; ordinance to establish district; when; contents.

The city council, following the hearing, may establish or reject any proposed district or districts. If the city council decides to establish any district, it shall adopt an ordinance to that effect. This ordinance shall contain the following information:

(1) The number, date, and title of the resolution of intention pursuant to which it was adopted;

(2) The time and place the hearing was held concerning the formation of such district;

(3) A statement that a business improvement district has been established;

(4) The purposes of the district, and the public improvements and facilities to be included in such district;

(5) The description of the boundaries of such district;

(6) A statement that the businesses and professions in the area established by the ordinance shall be subject to the general business occupation tax or that the real property in the area will be subject to the special assessment authorized by sections 19-4015 to 19-4038;

(7) The proposed method of assessment to be imposed within the district or the initial rate of the occupation tax to be imposed; and

(8) Any penalties to be imposed for failure to pay the tax or special assessment.



19-4030 - Business improvement district; special assessment; purpose; notice; appeal; lien.

19-4030. Business improvement district; special assessment; purpose; notice; appeal; lien.

A city may levy a special assessment against the real estate located in such district, to the extent of the special benefit thereto, for the purpose of paying all or any part of the total costs and expenses of performing any authorized work, except maintenance, repair, and reconstruction costs, within such district. The amount of each special assessment shall be determined by the city council sitting as a board of equalization. Assessments shall be levied in accordance with the method of assessment proposed in the ordinance creating the district. If the city council finds that the proposed method of assessment does not provide a fair and equitable method of apportioning costs, then it may assess the costs under such method as the city council finds to be fair and equitable. Notice of a hearing on any special assessments to be levied under sections 19-4015 to 19-4038 shall be given to the landowners in such district by publication of the description of the land, the amount proposed to be assessed, and the general purpose for which such assessment is to be made one time each week for three weeks in a daily or weekly newspaper of general circulation published in the city. The notice shall provide the date, time, and place of hearing to hear any objections or protests by landowners in the district as to the amount of assessment made against their land. A direct appeal to the district court of the county in which such city is located may be taken from the decision of the city council in the same manner and under like terms and conditions as appeals may be taken from the amount of special assessments levied in street improvement districts in such city as now provided by law. All special assessments levied under sections 19-4015 to 19-4038 shall be liens on the property and shall be certified for collection and collected in the same manner as special assessments for improvements and street improvement districts of the city are collected.



19-4031 - District; general business occupation tax; purpose; notice; appeal; collection; basis.

19-4031. District; general business occupation tax; purpose; notice; appeal; collection; basis.

(1) In addition to or in place of the special assessments authorized by sections 19-4015 to 19-4038, a city may levy a general business occupation tax upon the businesses and users of space within a district established for acquiring, constructing, maintaining or operating public offstreet parking facilities and providing in connection therewith other public improvements and facilities authorized by sections 19-4015 to 19-4038, for the purpose of paying all or any part of the total cost and expenses of any authorized improvement or facility within such district. Notice of a hearing on any such tax levied under sections 19-4015 to 19-4038 shall be given to the businesses and users of space of such districts, and appeals may be taken, all in the manner provided in section 19-4030.

(2) For the purposes of the tax to be imposed under this section, the city council may make a reasonable classification of businesses or users of space. The collection of a tax imposed pursuant to this section shall be made and enforced in such a manner as the city council shall by ordinance determine to produce the required revenue. The city council may provide that failure to pay the tax imposed pursuant to this section shall constitute a violation of the ordinance and subject the violator to a fine or other punishment as provided by ordinance.



19-4032 - District; additional assessment or levy; when; procedure.

19-4032. District; additional assessment or levy; when; procedure.

If, subsequent to the levy of taxes or assessments, the use of any parcel of land shall change so that, had the new use existed at the time of making such levy, the assessment or levy on such parcel would have been higher than the levy or assessment actually made, an additional assessment or levy may be made on such parcel by the city council taking into consideration the new and changed use of the property. Reassessments or changes in the rate of levy of assessments or taxes may be made by the city council after notice and hearing as provided in section 19-4030. The city council shall adopt a resolution of intention to change the rate of levy at least fifteen days prior to the hearing required for changes. This resolution shall specify the proposed change and shall give the time and place of the hearing.



19-4033 - Assessments or taxes; limitations; effect.

19-4033. Assessments or taxes; limitations; effect.

The total amount of assessments or general business occupation taxes levied under sections 19-4015 to 19-4038 shall not exceed the total costs and expenses of performing the authorized work. The levy of any additional assessment or tax shall not reduce or affect in any manner the assessments previously levied. The assessments or taxes levied must be for the purposes specified in the ordinances and the proceeds shall not be used for any other purpose.



19-4034 - Business improvement district; special assessment or business tax; maintenance, repair, or reconstruction; levy; procedure.

19-4034. Business improvement district; special assessment or business tax; maintenance, repair, or reconstruction; levy; procedure.

A city may levy a general business occupation tax, or a special assessment against the real estate located in a district to the extent of special benefit to such real estate, for the purpose of paying all or any part of the cost of maintenance, repair, and reconstruction, including utility costs of any improvement or facility in the district. Districts created for taxation or assessment of maintenance, repair, and reconstruction costs, including utility costs of improvements or facilities which are authorized by sections 19-4015 to 19-4038, but which were not acquired or constructed pursuant to sections 19-4015 to 19-4038, may be taxed or assessed as provided in sections 19-4015 to 19-4038. Any occupation tax levied under this section shall be limited to those improvements and facilities authorized by section 19-4030. The city council may levy such taxes or assessments under either of the following methods:

(1) The city council, sitting as a board of equalization, may, not more frequently than annually, determine the costs of maintenance or repair, and reconstruction, of a facility. Such costs shall be either assessed to the real estate located in such district in accordance with the proposed method of assessment, or taxed against the businesses and users of space in the district, whichever may be applicable as determined by the ordinance creating the district. However, if the city council finds that the method of assessment proposed in the ordinance creating the district does not provide a fair and equitable method of apportioning such costs, then it may assess the costs under such method as the city council finds to be fair and equitable. At the hearing on such taxes or assessments, objections may be made to the total cost and the proposed allocation of such costs among the parcels of real estate or businesses in such district; or

(2) After notice is given to the owners or businesses as provided in section 19-4030 the city council may establish and may change from time to time, the percentage of such costs for maintenance, repair, and reconstruction which each parcel of real estate or each business or user of space in any district shall pay. The city council shall annually determine the total amount of such costs for each period since costs were last taxed or assessed, and shall, after a hearing, tax or assess such costs to the real estate in the district in accordance with the percentages previously established at such hearing. Notice of such hearing shall be given as provided in section 19-4030 and shall state the total costs and percentage to be taxed or assessed to each parcel of real estate. Unless objections are filed with the city clerk at least five days before the hearing, all objections to the amount of total costs and the assessment percentages should be deemed to have been waived and the assessments shall be levied as stated in such notice except that the city council may reduce any assessment percentage.



19-4035 - District; disestablish; procedure.

19-4035. District; disestablish; procedure.

The city council may disestablish a district by ordinance after a hearing before the city council. The city council shall adopt a resolution of intention to disestablish the area at least fifteen days prior to the hearing required by this section. The resolution shall give the time and place of the hearing.



19-4036 - Disestablished district; assets; disposition.

19-4036. Disestablished district; assets; disposition.

Upon disestablishment of a district, any proceeds of the tax or the assessment, or assets acquired with such proceeds, shall be subject to disposition as the city council shall determine.



19-4037 - Funds and grants; use.

19-4037. Funds and grants; use.

The city is authorized to receive, administer, and disburse donated funds or grants of federal or state funds for the purposes of and in the manner authorized by sections 19-4015 to 19-4038.



19-4038 - Districts created prior to May 23, 1979; governed by sections.

19-4038. Districts created prior to May 23, 1979; governed by sections.

Any business improvement district or any downtown improvement and parking district created prior to May 23, 1979, pursuant to sections 19-3401 to 19-3420 or 19-4001 to 19-4014, shall continue in existence and shall hereafter be governed by sections 19-4015 to 19-4038.



19-4101 - Repealed. Laws 1992, LB 1257, § 105.

19-4101. Repealed. Laws 1992, LB 1257, § 105.



19-4102 - Repealed. Laws 1992, LB 1257, § 105.

19-4102. Repealed. Laws 1992, LB 1257, § 105.



19-4103 - Repealed. Laws 1992, LB 1257, § 105.

19-4103. Repealed. Laws 1992, LB 1257, § 105.



19-4104 - Repealed. Laws 1992, LB 1257, § 105.

19-4104. Repealed. Laws 1992, LB 1257, § 105.



19-4105 - Repealed. Laws 1992, LB 1257, § 105.

19-4105. Repealed. Laws 1992, LB 1257, § 105.



19-4106 - Repealed. Laws 1992, LB 1257, § 105.

19-4106. Repealed. Laws 1992, LB 1257, § 105.



19-4107 - Repealed. Laws 1992, LB 1257, § 105.

19-4107. Repealed. Laws 1992, LB 1257, § 105.



19-4108 - Repealed. Laws 1992, LB 1257, § 105.

19-4108. Repealed. Laws 1992, LB 1257, § 105.



19-4109 - Repealed. Laws 1992, LB 1257, § 105.

19-4109. Repealed. Laws 1992, LB 1257, § 105.



19-4110 - Repealed. Laws 1992, LB 1257, § 105.

19-4110. Repealed. Laws 1992, LB 1257, § 105.



19-4111 - Repealed. Laws 1992, LB 1257, § 105.

19-4111. Repealed. Laws 1992, LB 1257, § 105.



19-4112 - Repealed. Laws 1992, LB 1257, § 105.

19-4112. Repealed. Laws 1992, LB 1257, § 105.



19-4113 - Repealed. Laws 1992, LB 1257, § 105.

19-4113. Repealed. Laws 1992, LB 1257, § 105.



19-4114 - Repealed. Laws 1992, LB 1257, § 105.

19-4114. Repealed. Laws 1992, LB 1257, § 105.



19-4115 - Repealed. Laws 1992, LB 1257, § 105.

19-4115. Repealed. Laws 1992, LB 1257, § 105.



19-4116 - Repealed. Laws 1992, LB 1257, § 105.

19-4116. Repealed. Laws 1992, LB 1257, § 105.



19-4117 - Repealed. Laws 1992, LB 1257, § 105.

19-4117. Repealed. Laws 1992, LB 1257, § 105.



19-4118 - Repealed. Laws 1992, LB 1257, § 105.

19-4118. Repealed. Laws 1992, LB 1257, § 105.



19-4119 - Repealed. Laws 1992, LB 1257, § 105.

19-4119. Repealed. Laws 1992, LB 1257, § 105.



19-4119.01 - Repealed. Laws 1992, LB 1257, § 105.

19-4119.01. Repealed. Laws 1992, LB 1257, § 105.



19-4120 - Repealed. Laws 1992, LB 1257, § 105.

19-4120. Repealed. Laws 1992, LB 1257, § 105.



19-4121 - Repealed. Laws 1992, LB 1257, § 105.

19-4121. Repealed. Laws 1992, LB 1257, § 105.



19-4201 - Repealed. Laws 1984, LB 975, § 14.

19-4201. Repealed. Laws 1984, LB 975, § 14.



19-4202 - Repealed. Laws 1984, LB 975, § 14.

19-4202. Repealed. Laws 1984, LB 975, § 14.



19-4203 - Repealed. Laws 1984, LB 975, § 14.

19-4203. Repealed. Laws 1984, LB 975, § 14.



19-4204 - Repealed. Laws 1984, LB 975, § 14.

19-4204. Repealed. Laws 1984, LB 975, § 14.



19-4205 - Repealed. Laws 1984, LB 975, § 14.

19-4205. Repealed. Laws 1984, LB 975, § 14.



19-4206 - Repealed. Laws 1984, LB 975, § 14.

19-4206. Repealed. Laws 1984, LB 975, § 14.



19-4207 - Repealed. Laws 1984, LB 975, § 14.

19-4207. Repealed. Laws 1984, LB 975, § 14.



19-4208 - Repealed. Laws 1984, LB 975, § 14.

19-4208. Repealed. Laws 1984, LB 975, § 14.



19-4209 - Repealed. Laws 1984, LB 975, § 14.

19-4209. Repealed. Laws 1984, LB 975, § 14.



19-4210 - Repealed. Laws 1984, LB 975, § 14.

19-4210. Repealed. Laws 1984, LB 975, § 14.



19-4211 - Repealed. Laws 1984, LB 975, § 14.

19-4211. Repealed. Laws 1984, LB 975, § 14.



19-4301 - Public streets and sidewalks; sale of services or goods; permitted; closure; conditions.

19-4301. Public streets and sidewalks; sale of services or goods; permitted; closure; conditions.

(1) The city council of any city may permit the public streets and sidewalks within such city to be occupied and used under a lease, license, or other permission by a person, business, or others for the sale of services or goods and may permit the placement of nonpermanent sidewalk cafes, tables, chairs, benches, and other temporary improvements from which such sales can be transacted on the public streets and sidewalks.

(2) In addition to subsection (1) of this section, the city council of any city of the primary class may permit public streets and sidewalks to be closed and a fee to be charged for access to such streets and sidewalks if the following conditions have been met:

(a) The person seeking such permission is a tax-exempt nonprofit or charitable organization exempt from taxation by the federal government;

(b) The event for which a street or sidewalk is to be closed is conducted by and for the benefit of such nonprofit or charitable organization; and

(c) The nonprofit or charitable organization has obtained written consent to close such street or sidewalk for the duration of the permitted event from all of the owners of any land or lots abutting on the street or sidewalk to be closed.



19-4401 - Transferred to section 18-3001.

19-4401. Transferred to section 18-3001.



19-4501 - Transferred to section 18-1216.

19-4501. Transferred to section 18-1216.



19-4601 - Repealed. Laws 2003, LB 790, § 77.

19-4601. Repealed. Laws 2003, LB 790, § 77.



19-4602 - Repealed. Laws 2003, LB 790, § 77.

19-4602. Repealed. Laws 2003, LB 790, § 77.



19-4603 - Repealed. Laws 2003, LB 790, § 77.

19-4603. Repealed. Laws 2003, LB 790, § 77.



19-4603.01 - Repealed. Laws 2003, LB 790, § 77.

19-4603.01. Repealed. Laws 2003, LB 790, § 77.



19-4604 - Repealed. Laws 2003, LB 790, § 77.

19-4604. Repealed. Laws 2003, LB 790, § 77.



19-4605 - Repealed. Laws 2003, LB 790, § 77.

19-4605. Repealed. Laws 2003, LB 790, § 77.



19-4606 - Repealed. Laws 2003, LB 790, § 77.

19-4606. Repealed. Laws 2003, LB 790, § 77.



19-4607 - Repealed. Laws 2003, LB 790, § 77.

19-4607. Repealed. Laws 2003, LB 790, § 77.



19-4608 - Repealed. Laws 2003, LB 790, § 77.

19-4608. Repealed. Laws 2003, LB 790, § 77.



19-4609 - Repealed. Laws 2003, LB 790, § 77.

19-4609. Repealed. Laws 2003, LB 790, § 77.



19-4610 - Repealed. Laws 2003, LB 790, § 77.

19-4610. Repealed. Laws 2003, LB 790, § 77.



19-4611 - Repealed. Laws 2003, LB 790, § 77.

19-4611. Repealed. Laws 2003, LB 790, § 77.



19-4612 - Repealed. Laws 2003, LB 790, § 77.

19-4612. Repealed. Laws 2003, LB 790, § 77.



19-4613 - Repealed. Laws 2003, LB 790, § 77.

19-4613. Repealed. Laws 2003, LB 790, § 77.



19-4614 - Repealed. Laws 2003, LB 790, § 77.

19-4614. Repealed. Laws 2003, LB 790, § 77.



19-4615 - Repealed. Laws 2003, LB 790, § 77.

19-4615. Repealed. Laws 2003, LB 790, § 77.



19-4616 - Repealed. Laws 2003, LB 790, § 77.

19-4616. Repealed. Laws 2003, LB 790, § 77.



19-4617 - Repealed. Laws 2003, LB 790, § 77.

19-4617. Repealed. Laws 2003, LB 790, § 77.



19-4618 - Repealed. Laws 2003, LB 790, § 77.

19-4618. Repealed. Laws 2003, LB 790, § 77.



19-4618.01 - Repealed. Laws 2003, LB 790, § 77.

19-4618.01. Repealed. Laws 2003, LB 790, § 77.



19-4618.02 - Repealed. Laws 2003, LB 790, § 77.

19-4618.02. Repealed. Laws 2003, LB 790, § 77.



19-4618.03 - Repealed. Laws 2003, LB 790, § 77.

19-4618.03. Repealed. Laws 2003, LB 790, § 77.



19-4618.04 - Repealed. Laws 2003, LB 790, § 77.

19-4618.04. Repealed. Laws 2003, LB 790, § 77.



19-4619 - Repealed. Laws 2003, LB 790, § 77.

19-4619. Repealed. Laws 2003, LB 790, § 77.



19-4620 - Repealed. Laws 2003, LB 790, § 77.

19-4620. Repealed. Laws 2003, LB 790, § 77.



19-4621 - Repealed. Laws 2003, LB 790, § 77.

19-4621. Repealed. Laws 2003, LB 790, § 77.



19-4622 - Repealed. Laws 2003, LB 790, § 77.

19-4622. Repealed. Laws 2003, LB 790, § 77.



19-4623 - Repealed. Laws 2003, LB 790, § 77.

19-4623. Repealed. Laws 2003, LB 790, § 77.



19-4624 - Act, how cited.

19-4624. Act, how cited.

Sections 19-4624 to 19-4645 shall be known and may be cited as the Municipal Natural Gas System Condemnation Act.



19-4625 - Eminent domain authorized.

19-4625. Eminent domain authorized.

A city may acquire and appropriate a gas system through the exercise of the power of eminent domain if such power is exercised in the manner specified in and subject to the Municipal Natural Gas System Condemnation Act.



19-4626 - Act; applicability.

19-4626. Act; applicability.

(1) A city may condemn the property of a utility which constitutes a portion of a gas system without complying with the Municipal Natural Gas System Condemnation Act if the condemnation is necessary for the public purpose of acquiring an easement or right-of-way across the property of the utility or is for the purpose of acquiring a portion of the gas system for a public use unrelated to the provision of natural gas service.

(2) Nothing in the act shall be construed to govern or affect the manner in which a city which owns and operates its own gas system condemns the property of a utility when such property is brought within the corporate boundaries of the city by annexation.



19-4627 - Terms, defined.

19-4627. Terms, defined.

For purposes of the Municipal Natural Gas System Condemnation Act:

(1) City means a city of the primary class, city of the first class, city of the second class, or village;

(2) Commission means the Public Service Commission;

(3) Gas system means all or any portion of a gas plant or a gas system, including a natural or bottled gas plant, gas distribution system, or gas pipelines, located or operating within or partly within and partly without a city, together with real and personal property needed or useful in connection therewith, if the main part of the works, plant, or system is located within the city; and

(4) Utility means an investor-owned utility owning, maintaining, and operating a gas system within a city.



19-4628 - Resolution of intent.

19-4628. Resolution of intent.

A city proposing to acquire a gas system through the exercise of the power of eminent domain shall initiate the process by ordering the preparation of a resolution of intent to pursue condemnation of the gas system in accordance with the requirements of the Municipal Natural Gas System Condemnation Act by a vote of a majority of the members of the governing body of the city.



19-4629 - Resolution of intent; contents.

19-4629. Resolution of intent; contents.

(1) The resolution of intent shall describe the property subject to the proposed condemnation, including the types of property and facilities to be subject to the condemnation and the extent and amount of property to be appropriated. The resolution of intent shall set forth one or more of the following:

(a) A description of the acts and omissions of the utility regarding natural gas safety which the city believes have created or may create a material threat to the health and safety of the public in the city and a description of the nature of the threat;

(b) A description of the acts and omissions of the utility regarding the terms, conditions, and quality of natural gas service to natural gas ratepayers in the city which the city believes fail to meet generally accepted standards of customer service within the natural gas industry;

(c) A comparison of the rates for natural gas charged by the utility to ratepayers in the city and of the rates charged to similarly situated ratepayers in comparably sized cities in Nebraska and neighboring states which are served by the same or different utilities, which comparison the city believes shows that the rates charged in the city are excessive; or

(d) A description of recent or contemporaneous events or disclosures regarding the utility, including, but not limited to, changes in ownership, corporate structure, financial stability, or debt rating or any other factor which the city believes indicates financial instability in the utility which may materially impair its ability to maintain appropriate levels of safety and consumer service in the city.

(2) If the resolution of intent contains provisions as set out in subdivision (1)(a) or (b) of this section, the resolution shall describe the efforts by the city to inform the utility of the utility's acts or omissions regarding safety or service and shall describe the opportunities afforded the utility to remedy the stated defects.

(3) The resolution of intent shall not contain any provision regarding nor make any references to any expected or anticipated revenue to be derived by the city in consequence of the city's condemnation or operation of the gas system.



19-4630 - Resolution of intent; public hearing.

19-4630. Resolution of intent; public hearing.

(1) The resolution of intent to pursue condemnation shall be presented to the governing body of the city at a regular meeting of such governing body. At that meeting the governing body may adopt the resolution of intent and, if it does so, shall set a time at least forty-five days after the date of the meeting at which the resolution of intent was adopted at which time the governing body of the city shall hold a public hearing.

(2) At the public hearing, the sole item of business to be conducted shall be the public hearing on the resolution of intent at which the public shall be permitted to comment on the proposed condemnation, the utility shall be permitted to respond to the statements set out in the resolution of intent and any comments made at the public hearing, and the governing body may act as provided in section 19-4631.

(3) The clerk of the city shall transmit a copy of the resolution of intent and notice of the date and time of the public hearing to the utility by United States registered mail with signature confirmation within seven days after the meeting at which the resolution of intent was adopted. At least thirty days prior to the public hearing, the city shall publish notice of the time and place of the public hearing and a summary of the resolution of intent in a legal newspaper published in or of general circulation in the city.

(4) The utility may present to the city a description of portions of the gas system which (a) are not described as part of the gas system being condemned by the city and (b) are served through the town border station of the city. The utility may require the city to include in its description of the gas system being condemned any or all of those portions of the system if the proposed condemnation would sever those portions of the system from the utility's distribution facilities and would require the utility to create new infrastructure to link these portions to its existing delivery system outside the city. If the utility chooses to require the city to include additional portions of the gas system in the description of the property being condemned, it shall do so prior to the adjournment of the public hearing.



19-4631 - Condemnation motion.

19-4631. Condemnation motion.

After the public hearing provided for in section 19-4630, the governing body of the city, by majority vote of its members, may vote to exercise the power of eminent domain and condemn the gas system or such portion thereof as described in the motion. The motion shall identify fully and accurately the property subject to the condemnation.



19-4632 - Court of condemnation; establishment.

19-4632. Court of condemnation; establishment.

Following the adoption of the motion, including an override of any veto, if necessary, the clerk of the city shall transmit to the Chief Justice of the Supreme Court notice of the decision of the city to pursue condemnation of the gas system. The Supreme Court shall, within thirty days after the receipt of such notice, appoint three judges of the district court from three of the judicial districts of the state to constitute a court of condemnation to ascertain and find the value of the gas system being taken. The Supreme Court shall enter an order requiring the judges to attend as a court of condemnation at the county seat of the county in which the city is located, within such time as may be stated in the order, except upon stipulation by all necessary parties as to the value of the gas system filed with the Supreme Court prior to such date. The judges shall attend as ordered and at the first meeting shall select a presiding judge, organize, and proceed with the court's duties. The court may adjourn from time to time and shall fix a time for the appearance before it of all such corporations or persons as the court may deem necessary to be made parties to such condemnation proceedings or which the city or the utility may desire to have made a party to the proceedings. If such time of appearance shall occur after any proceedings have begun, the proceedings shall be reviewed by the court, as it may direct, to give all parties full opportunity to be heard. All corporations or persons, including all mortgagees, bondholders, trustees for bondholders, leaseholders, or other parties or persons claiming any interest in or lien upon the gas system, may be made parties to the proceedings. All parties shall be served with notice of the proceedings and the time and place of the meeting of the court of condemnation in the same manner and for such length of time as the service of a summons in cases begun in the district court, either by personal service or service by publication, and actual personal service of notice within or without the state shall supersede the necessity of notice by publication.



19-4633 - Court of condemnation; procedure.

19-4633. Court of condemnation; procedure.

In all proceedings before it, the court of condemnation shall appoint a reporter of its proceedings who shall report and preserve all evidence introduced before it. The clerk of the district court, in the county where the city is located, shall attend upon the court of condemnation and perform the duties of the clerk thereof, as the court of condemnation may direct. The sheriff of the county or any of his or her deputies shall attend upon the court and shall have power to serve summonses, subpoenas, and all other orders or papers ordered to be served by the court. In case of a vacancy on the court, the vacancy shall be filled by the Supreme Court if the vacancy occurs while the Supreme Court is in session, and if it occurs while the Supreme Court is not in session, then by the Chief Justice. The judges constituting the court of condemnation shall be paid by the city a per diem for their services in an amount to be established by rule of the Supreme Court and the city shall pay their necessary traveling expenses, accommodation bills, and all other necessary expenses incurred while in attendance upon the sittings of the court of condemnation, with reimbursement for expenses to be made as provided in sections 81-1174 to 81-1177. The city shall pay the reporter that is appointed by the court the amount that is set by the court. The sheriff shall serve all summonses, subpoenas, or other orders or papers ordered issued or served by the court of condemnation at the same rate and compensation for which he or she serves like papers issued by the district court, but shall account to the county for all compensation as required of him or her under the law governing his or her duties as sheriff.



19-4634 - Court of condemnation; powers and duties; costs.

19-4634. Court of condemnation; powers and duties; costs.

(1) In ascertaining the value of the gas system, the court of condemnation shall have full power to summon witnesses, administer oaths, take evidence, order the taking of depositions, and require the production of any and all books and papers deemed necessary for a full investigation and ascertainment of the value of any portion of the gas system. When part of the gas system appropriated under the Municipal Natural Gas System Condemnation Act extends beyond the territory within which the city exercising the power of eminent domain has a right to operate the gas system, the court of condemnation, in determining the damages caused by the appropriation, shall take into consideration the fact that the portion of the gas system beyond that territory is being detached and not appropriated by the city, and the court of condemnation shall award damages by reason of the detachment and the destruction in value and usefulness of the detached and unappropriated property as it will remain and be left after the detachment and appropriation. The court shall have all the necessary powers and perform all the necessary duties in the condemnation and ascertainment of the value and in making an award of the value of the gas system.

(2) The court of condemnation shall have power to apportion the costs of the proceedings before it between the city and the utility and the city shall provide for and pay the costs as ordered by the court. The city shall make provisions for the necessary funds and expenses to carry on the proceedings of the court while the proceedings are in progress. If the governing body of the city elects to abandon the condemnation proceedings, the city shall pay all the costs made before the court.

(3) If the services of expert witnesses or attorneys are secured by the utility, their fees or compensation as billed to the utility are to be taxed and paid as costs by the city to the extent that the court determines that the fees and compensation sought (a) reflect the prevailing industry or professional charges for such services in cases of the size involved in the condemnation and (b) were reasonably necessary to a just and accurate determination of the value of the gas system. The costs of any appeal shall be adjudged against the party defeated in the appeal in the same degree and manner as is done under the general court practice relating to appellate proceedings.



19-4635 - Court of condemnation; finding of value; procedure; appeal; abandonment; when.

19-4635. Court of condemnation; finding of value; procedure; appeal; abandonment; when.

(1) Upon the determination and filing of a finding of the value of the gas system by the court of condemnation, the city shall have the right and power, by resolution adopted by a majority of the members of its governing body, to elect to abandon the proceedings to acquire the gas system by the exercise of the power of eminent domain.

(2) If the city (a) does not elect to abandon within ninety days after the finding and filing of value or (b) formally notifies the utility by United States registered mail with signature confirmation that its governing body has voted to proceed with the condemnation, the utility owning the gas system may appeal from the finding of value and award by the court of condemnation to the district court.

(3) The appeal shall be made by filing with the city clerk within twenty days after (a) the expiration of the time given the city to exercise its rights of abandonment or (b) the date of the receipt of the notice of the city's intent to proceed with condemnation, a bond to be approved by the court of condemnation, conditioned for the payment of all costs which may be made on any appeal, and by filing in the district court, within ninety days after such bond is filed, a transcript of the proceedings before the court of condemnation, including the evidence taken before it, certified by the clerk, reporter, and judges of the court of condemnation. The appeal in the district court shall be tried and determined upon the pleadings, proceedings, and evidence in the transcript.

(4) Notwithstanding the provisions of subsection (1) of this section, the city may abandon the proceedings to acquire the gas system by the exercise of the power of eminent domain at any time prior to taking physical possession of the gas system.



19-4636 - Appeal.

19-4636. Appeal.

Upon the hearing of the appeal in the district court, judgment shall be pronounced, as in ordinary cases, for the value of the gas system. The city or utility may appeal the judgment to the Supreme Court. All actions and proceedings under the Municipal Natural Gas System Condemnation Act which are heard by the district court or the Supreme Court shall be expedited for hearing and decision by the appropriate court as soon as the issues and parties are properly before such court. Such proceedings and actions shall be preferred over all other civil cases irrespective of their position on the calendar.



19-4637 - Voter approval.

19-4637. Voter approval.

(1) A city shall not appropriate a gas system through the exercise of the power of eminent domain without the approval of the registered voters of the city as provided in the Municipal Natural Gas System Condemnation Act.

(2) At such time as (a) the court of condemnation has finally determined the value of the gas system and no appeal has been perfected to the district court from that determination by the city or the utility, (b) the district court has pronounced its final judgment on the value of the gas system, and neither the utility or city has perfected an appeal to the Supreme Court from such judgment, or (c) the Supreme Court has pronounced its final judgment on the value of the gas system, the governing body of the city may submit to the registered voters of the city at any general or special city election the question of whether the city should acquire the gas system by the exercise of the power of eminent domain at the price established by the court of condemnation, the district court, or the Supreme Court as the case may be. The ballot language shall describe the property to be acquired and the interest in the property being sought and shall recite the cost of the acquisition as adjudged by the court establishing the value of the gas system. The ballot question shall be in the following form:

Shall the city of (name of city) acquire by the exercise of the power of eminent domain the gas system currently owned by (name of utility) at a total cost of (set out the total dollar amount to be awarded to the utility as determined by the court of condemnation, the district court, or the Supreme Court as the case may be): ....Yes ....No

(3) The city shall submit the question to the registered voters in the manner prescribed in the Election Act. The question may be placed before the registered voters of the city at any general or special city election called for the purpose and may be submitted in connection with any city special election called for any other purpose. The votes cast on the question shall be canvassed and the result found and declared as prescribed in the Election Act.



19-4638 - Voter approval; effect.

19-4638. Voter approval; effect.

If the election at which the question is submitted is a special election and sixty percent of the votes cast upon such proposition are in favor, or if the election at which the question is submitted is a general election and a majority of the votes cast upon such proposition are in favor, then the officer possessing the power and duty to ascertain and declare the result of the election shall certify the result immediately to the governing body of the city. The governing body of the city may then proceed to tender the amount of the value and award made by the court of condemnation, district court, or the Supreme Court to the utility owning the gas system and shall have the right and power to take immediate possession of the gas system upon the tender.



19-4639 - Voter approval; time restrictions.

19-4639. Voter approval; time restrictions.

If the governing body of the city abandons proceedings for the acquisition of the gas system at any time prior to taking possession of the gas system or the issue of acquiring the gas system by the exercise of the power of eminent domain has been submitted to and not approved by the registered voters of the city, the city shall not initiate a new proceeding for the acquisition of the gas system until twenty-four months have elapsed after the date proceedings were abandoned or after the date of the election at which the question was not approved by the registered voters of the city.



19-4640 - Bonds authorized.

19-4640. Bonds authorized.

Following (1) the completion or dismissal of all appeals and upon a final judgment being pronounced in the case and (2) the approval of the voters to condemn the gas system at the election provided for in section 19-4637, the governing body of the city may issue and sell bonds of the city to pay the amount of the value of the gas system set out in the award and any other obligations of the city arising from the condemnation including, but not limited to, acquisitions costs, fees, court costs, and related expenses. Such bonds may be issued and sold without an additional vote of the registered voters of the city.



19-4641 - Condemnation; relinquishment authorized.

19-4641. Condemnation; relinquishment authorized.

If a utility proposes to (1) construct a gas system in a city for the first time, (2) within an eighteen-month period, reconstruct or renovate a portion of a gas system in a city or expand the gas system in a city over an area equivalent to twenty percent or more of the area of the city being served by the utility, or (3) within an eighteen-month period, construct new facilities, improvements, or upgrades to an existing gas system to enhance service to customers or increase efficiency if the costs of making such improvements equal or exceed twenty percent of the estimated net depreciated cost of the gas system in the city prior to the addition of such improvements, the city may enter into a binding and enforceable contract as provided in sections 19-4642 to 19-4645 with the utility to relinquish its right to condemn the gas system for an expressed period of time or for a period of time determinable by formula set out in the contract.



19-4642 - Contract authorized.

19-4642. Contract authorized.

If the utility seeks to pursue a qualifying project as specified in section 19-4641, it may negotiate a contract with the city in which the city, in consideration of the utility's promise to provide, expand, or improve natural gas service to the citizens of the city at reasonable rates, with safeguards for public health and safety, and with appropriate standards for service, agrees to relinquish its right to condemn the gas system for a period of time sufficient to enable the utility to recover the reasonable costs of the project, but not to exceed such period.



19-4643 - Contract; contents.

19-4643. Contract; contents.

A contract entered into under section 19-4641 shall include provisions specifying:

(1) The nature of the qualifying project and the costs involved in its completion;

(2) The standards of safety to be applied to the gas system during the construction and following the completion of the project;

(3) Any terms and conditions of natural gas service to customers in the city deemed material to the contract by the city and the utility;

(4) The period of time necessary for the utility to recover the reasonable cost of the project, during which time the city relinquishes its right to condemn the gas system expressed either as a set period of time or as a period of time to expire upon the occurrence of a specified condition; and

(5) Any other provisions agreed by the city and the utility to be material to the contract.



19-4644 - Contract; review by Public Service Commission.

19-4644. Contract; review by Public Service Commission.

(1) A city and a utility shall not formally enter into a contract under section 19-4641 until the contract has been reviewed and approved by the commission.

(2) Upon completion of negotiations for the contract, the city and utility shall jointly submit the contract for review by the commission.

(3) The commission shall, following the submission of the contract and any supporting documentation requested by the commission, schedule a public hearing to be convened in the city at which the city and utility may present any additional information and respond to questions or inquiries by the commission and at which the public may comment upon the terms and conditions of the contract. The hearing may be recessed and reconvened in the city or at any other location at the discretion of the commission.

(4) The commission shall review the contract to determine (a) the accuracy of its factual representations and calculations, (b) the reasonableness of its terms and conditions, (c) that the disclosure of material information by the city or utility regarding the contract has been full, complete, accurate, and mutual, and (d) that the contract will, if entered into, further the public interest of the city in adequate and safe natural gas service.

(5) Following its review, the commission shall, within one hundred twenty days after the date of the submission to it of the contract, approve the contract, recommend amendments to the contract to conform it to the requirements of sections 19-4641 to 19-4645, or deny approval of the contract. If the commission recommends amendments, the city and utility may adopt the amendments or renegotiate provisions of the contract and submit the amended contract for additional commission review. If the commission recommends amendments or denies approval of the contract, the city and utility may stipulate to additional time beyond the one hundred twenty days for the commission to further review amendments to or renegotiate provisions of the contract.

(6) When the commission approves the contract, the city and utility may formally enter into the contract.

(7) The commission may adopt and promulgate any rules or regulations necessary for the administration of its duties and responsibilities pursuant to sections 19-4641 to 19-4645.



19-4645 - Contract; effect.

19-4645. Contract; effect.

(1) Except as provided in subsection (2) or (3) of this section, a contract between a city and a utility entered into under sections 19-4641 to 19-4645 shall bar the city from initiating condemnation proceedings during the period provided for in the contract.

(2) If the utility, by act or omission, breaches the contract, the city may pursue action in the district court of the county in which the city is located to have the court determine whether a material breach has occurred. If the court determines that a material breach has occurred, the city may initiate proceedings to condemn the gas system notwithstanding that the term of relinquishment set out in the contract has not expired.

(3) Except upon the express written approval of the city, the utility may not assign or transfer its interest in the contract to an independent third party.



19-4701 - City of metropolitan or primary class; powers.

19-4701. City of metropolitan or primary class; powers.

A city of the metropolitan or primary class may acquire, purchase, and operate a professional baseball organization.



19-4801 - Transferred to section 18-1757.

19-4801. Transferred to section 18-1757.



19-4901 - Judicial proceedings; bond not required.

19-4901. Judicial proceedings; bond not required.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of any city of the first class, city of the second class, or village or of any officer, member of any board or commission, head of any department, agent, or employee of such city or village in any proceeding or court action in which such city, village, officer, board or commission member, department head, agent, or employee is a party litigant in its, his, or her official capacity.



19-5001 - Written notice of proposed annexation; manner; contents; liability; limitation on action.

19-5001. Written notice of proposed annexation; manner; contents; liability; limitation on action.

(1) A city of the first or second class or village shall provide written notice of a proposed annexation to the owners of property within the area proposed for annexation in the manner set out in this section.

(2) Initial notice of the proposed annexation shall be sent to the owners of property within the area proposed for annexation by regular United States mail, postage prepaid, to the address of each owner of such property as it appears in the records of the office of the register of deeds or as the address is determined from another official source, postmarked at least ten working days prior to the planning commission's public hearing on the proposed change with a certified letter to the clerk of any sanitary and improvement district if the annexation includes property located within the boundaries of such district. Such notice shall describe the area proposed for annexation, including a map showing the boundaries of the area proposed for annexation, and shall contain the date, time, and location of the planning commission's hearing and how further information regarding the annexation can be obtained, including the telephone number of the pertinent city or village official and an electronic mail or Internet address if available.

(3) A second notice of the proposed annexation shall be sent to the same owners of property who were provided with notice under subsection (2) of this section. Such notice shall be sent by regular United States mail, postage prepaid, to the owner's address as it appears in the records of the office of the register of deeds or as the address is determined from another official source, postmarked at least ten working days prior to the public hearing of the city council or village board on the annexation. Such notice shall describe the area proposed for annexation, including a map showing the boundaries of the area proposed for annexation, and shall contain the date, time, and location of the hearing and how further information regarding the annexation can be obtained, including the telephone number of the pertinent city or village official and an electronic mail or Internet address if available.

(4) No additional or further notice beyond that required by subsections (2) and (3) of this section shall be necessary if the scheduled public hearing by the planning commission or city council or village board on the proposed annexation is adjourned, continued, or postponed until a later date.

(5) Except for a willful or deliberate failure to cause notice to be given, no annexation decision made by a city of the first or second class or village to accept or reject a proposed annexation, either in whole or in part, shall be void, invalidated, or affected in any way because of any irregularity, defect, error, or failure on the part of the city or village or its employees to cause notice to be given as required by this section if a reasonable attempt to comply with this section was made. No action to challenge the validity of the acceptance or rejection of a proposed annexation on the basis of this section shall be filed more than one year following the date after the formal acceptance or rejection of the annexation by the city council or village board.

(6) Except for a willful or deliberate failure to cause notice to be given, the city of the first or second class or village and its employees shall not be liable for any damage to any person resulting from failure to cause notice to be given as required by this section if a reasonable attempt was made to provide such notice. No action for damages resulting from the failure to cause notice to be provided as required by this section shall be filed more than one year following the date of the formal acceptance or rejection of the proposed annexation, either in whole or in part, by the city council or village board.

(7) For purposes of this section, owner means the owner of a piece of property as indicated on the records of the office of the register of deeds as provided to or made available to the city of the first or second class or village no earlier than the last business day before the twenty-fifth day preceding the public hearing by the planning commission on the annexation proposed for the subject property.



19-5101 - Investment of public endowment funds; manner.

19-5101. Investment of public endowment funds; manner.

Pursuant to Article XI, section 1, of the Constitution of Nebraska, the Legislature authorizes the investment of public endowment funds by any city having a population of more than five thousand inhabitants in the manner required of a prudent investor who shall act with care, skill, and diligence under the prevailing circumstance and in such investments as the governing body of such city, acting in a fiduciary capacity for the exclusive purpose of protecting and benefiting such investment, may determine.



19-5201 - Act, how cited.

19-5201. Act, how cited.

Sections 19-5201 to 19-5218 shall be known and may be cited as the Nebraska Municipal Land Bank Act.



19-5202 - Legislative findings and declarations.

19-5202. Legislative findings and declarations.

The Legislature finds and declares as follows:

(1) Nebraska's municipalities are important to the social and economic vitality of the state, and many municipalities are struggling to cope with vacant, abandoned, and tax-delinquent properties;

(2) Vacant, abandoned, and tax-delinquent properties represent lost revenue to municipalities and large costs associated with demolition, safety hazards, and the deterioration of neighborhoods;

(3) There is an overriding public need to confront the problems caused by vacant, abandoned, and tax-delinquent properties through the creation of new tools for municipalities to use to turn vacant spaces into vibrant places; and

(4) Land banks are one of the tools that can be utilized by municipalities to facilitate the return of vacant, abandoned, and tax-delinquent properties to productive use.



19-5203 - Terms, defined.

19-5203. Terms, defined.

For purposes of the Nebraska Municipal Land Bank Act:

(1) Board means the board of directors of a land bank;

(2) Land bank means a land bank established in accordance with the act;

(3) Municipality means any city or village of this state that is located (a) within a county in which a city of the metropolitan class is located or (b) within a county in which at least three cities of the first class are located; and

(4) Real property means lands, lands under water, structures, and any and all easements, air rights, franchises, and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage, or otherwise, and any and all fixtures and improvements located thereon.



19-5204 - Creation of land bank; procedure; use of Interlocal Cooperation Act; goal of land bank.

19-5204. Creation of land bank; procedure; use of Interlocal Cooperation Act; goal of land bank.

(1) A municipality may elect to create a land bank by the adoption of an ordinance which specifies the following:

(a) The name of the land bank;

(b) The initial individuals to serve as members of the board and the length of terms for which they are to serve; and

(c) The qualifications and terms of office of members of the board.

(2) Two or more municipalities may elect to enter into an agreement pursuant to the Interlocal Cooperation Act to create a single land bank to act on behalf of such municipalities, which agreement shall contain the information required by subsection (1) of this section.

(3) Each land bank created pursuant to the Nebraska Municipal Land Bank Act shall be deemed to be a public corporation acting in a governmental capacity and a political subdivision of the state and shall have permanent and perpetual duration until terminated and dissolved in accordance with section 19-5214.

(4) The primary goal of any land bank shall be to facilitate the return of vacant, abandoned, and tax-delinquent properties to productive use.



19-5205 - Board; requirements; members; qualifications; vacancy; compensation; meetings; actions of board; liability; automatically accepted bid procedure; reasons.

19-5205. Board; requirements; members; qualifications; vacancy; compensation; meetings; actions of board; liability; automatically accepted bid procedure; reasons.

(1) If a land bank is created by a single municipality, the board of such land bank shall meet the following requirements:

(a) The board shall consist of:

(i) Seven voting members appointed by the mayor of the municipality that created the land bank and confirmed by a two-thirds vote of the governing body of such municipality;

(ii) The planning director of the municipality that created the land bank or his or her designee, as a nonvoting, ex officio member; and

(iii) Such other nonvoting members as are appointed by the mayor of the municipality that created the land bank;

(b) The seven voting members of the board shall be residents of the municipality that created the land bank;

(c) If the governing body of the municipality creating the land bank has any of its members elected by district or ward, then at least one voting member of the board shall be appointed from each such district or ward. Such voting members shall represent, to the greatest extent possible, the racial and ethnic diversity of the municipality creating the land bank;

(d) The seven voting members of the board shall have, collectively, verifiable skills, expertise, and knowledge in market-rate and affordable residential, commercial, industrial, and mixed-use real estate development, financing, law, purchasing and sales, asset management, economic and community development, and the acquisition of tax sale certificates; and

(e) The seven voting members of the board shall include:

(i) At least one member representing realtors;

(ii) At least one member representing the banking industry;

(iii) At least one member representing real estate developers;

(iv) At least one member representing a chamber of commerce;

(v) At least one member representing a nonprofit corporation involved in affordable housing; and

(vi) At least one member representing owners of multiple residential or commercial properties.

(2) If a land bank is created by more than one municipality pursuant to an agreement under the Interlocal Cooperation Act, the board of such land bank shall meet the following requirements:

(a) The board shall consist of:

(i) An odd number of voting members, totaling at least seven, appointed by the mayors of the municipalities that created the land bank, as mutually agreed to by such mayors, and confirmed by a two-thirds vote of the governing body of each municipality that created the land bank;

(ii) The planning director of each municipality that created the land bank or his or her designee, as nonvoting, ex officio members; and

(iii) Such other nonvoting members as are appointed by the mayors of the municipalities that created the land bank, as mutually agreed to by such mayors;

(b) Each voting member of the board shall be a resident of one of the municipalities that created the land bank, with at least one voting member appointed from each such municipality;

(c) If the governing body of the largest municipality creating the land bank has any of its members elected by district or ward, then at least one voting member of the board shall be appointed from each such district or ward. Such voting members shall represent, to the greatest extent possible, the racial and ethnic diversity of the largest municipality creating the land bank;

(d) The voting members of the board shall have, collectively, verifiable skills, expertise, and knowledge in market-rate and affordable residential, commercial, industrial, and mixed-use real estate development, financing, law, purchasing and sales, asset management, economic and community development, and the acquisition of tax sale certificates; and

(e) The voting members of the board shall include:

(i) At least one member representing realtors;

(ii) At least one member representing the banking industry;

(iii) At least one member representing real estate developers;

(iv) At least one member representing a chamber of commerce;

(v) At least one member representing a nonprofit corporation involved in affordable housing; and

(vi) At least one member representing owners of multiple residential or commercial properties.

(3) The members of the board shall select annually from among themselves a chairperson, a vice-chairperson, a treasurer, and such other officers as the board may determine.

(4) A public official or public employee shall be eligible to be a member of the board.

(5) A vacancy on the board among the appointed board members shall be filled in the same manner as the original appointment.

(6) Board members shall serve without compensation.

(7) The board shall meet in regular session according to a schedule adopted by the board and shall also meet in special session as convened by the chairperson or upon written notice signed by a majority of the voting members. The presence of a majority of the voting members of the board shall constitute a quorum.

(8) Except as otherwise provided in subsections (9) and (11) of this section and in sections 19-5210 and 19-5214, all actions of the board shall be approved by the affirmative vote of a majority of the voting members present and voting.

(9) Any action of the board on the following matters shall be approved by a majority of the voting members:

(a) Adoption of bylaws and other rules and regulations for conduct of the land bank's business;

(b) Hiring or firing of any employee or contractor of the land bank. This function may, by majority vote of the voting members, be delegated by the board to a specified officer or committee of the land bank, under such terms and conditions, and to the extent, that the board may specify;

(c) The incurring of debt;

(d) Adoption or amendment of the annual budget; and

(e) Sale, lease, encumbrance, or alienation of real property, improvements, or personal property with a value of more than fifty thousand dollars.

(10) Members of a board shall not be liable personally on the bonds or other obligations of the land bank, and the rights of creditors shall be solely against such land bank.

(11) The board shall adopt policies and procedures to specify the conditions that must be met in order for the land bank to give an automatically accepted bid as authorized in sections 19-5217 and 19-5218. The adoption of such policies and procedures shall require the approval of two-thirds of the voting members of the board. At a minimum, such policies and procedures shall ensure that the automatically accepted bid shall only be given for one of the following reasons:

(a) The real property substantially meets more than one of the following criteria as determined by two-thirds of the voting members of the board:

(i) The property is not occupied by the owner or any lessee or licensee of the owner;

(ii) There are no utilities currently being provided to the property;

(iii) Any buildings on the property have been deemed unfit for human habitation, occupancy, or use by local housing officials;

(iv) Any buildings on the property are exposed to the elements such that deterioration of the building is occurring;

(v) Any buildings on the property are boarded up;

(vi) There have been previous efforts to rehabilitate any buildings on the property;

(vii) There is a presence of vermin, uncut vegetation, or debris accumulation on the property;

(viii) There have been past actions by the municipality to maintain the grounds or any building on the property; or

(ix) The property has been out of compliance with orders of local housing officials;

(b) The real property is contiguous to a parcel that meets more than one of the criteria in subdivision (11)(a) of this section or that is already owned by the land bank; or

(c) Acquisition of the real property by the land bank would serve the best interests of the community as determined by two-thirds of the voting members of the board. In determining whether the acquisition would serve the best interests of the community, the board shall take into consideration the hierarchical ranking of priorities for the use of real property conveyed by a land bank established pursuant to subsection (5) of section 19-5210, if any such hierarchical ranking is established.



19-5206 - Agents and employees.

19-5206. Agents and employees.

A land bank may employ such agents and employees, permanent or temporary, as it may require, and may determine the qualifications and fix the compensation and benefits of such persons.



19-5207 - Land bank; powers; no power of eminent domain.

19-5207. Land bank; powers; no power of eminent domain.

(1) A land bank shall have the following powers:

(a) To adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business;

(b) To sue and be sued in its own name and plead and be impleaded in all civil actions;

(c) To borrow money from private lenders, from municipalities, from the state, or from federal government funds as may be necessary for the operation and work of the land bank;

(d) To issue negotiable revenue bonds and notes according to the provisions of the Nebraska Municipal Land Bank Act;

(e) To procure insurance or guarantees from the state or federal government of the payments of any debts or parts thereof incurred by the land bank and to pay premiums in connection therewith;

(f) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, agreements under the Interlocal Cooperation Act for the joint exercise of powers under the Nebraska Municipal Land Bank Act;

(g) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of functions by the land bank on behalf of municipalities or agencies or departments of municipalities, or the performance by municipalities or agencies or departments of municipalities of functions on behalf of the land bank;

(h) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the land bank;

(i) To provide foreclosure prevention counseling and re-housing assistance;

(j) To procure insurance against losses in connection with the real property, assets, or activities of the land bank;

(k) To invest money of the land bank, at the discretion of the board, in instruments, obligations, securities, or property determined proper by the board and name and use depositories for its money;

(l) To enter into contracts for the management of, the collection of rent from, or the sale of real property of the land bank;

(m) To design, develop, construct, demolish, reconstruct, rehabilitate, renovate, relocate, and otherwise improve real property or rights or interests in real property of the land bank;

(n) To fix, charge, and collect fees and charges for services provided by the land bank;

(o) To fix, charge, and collect rents and leasehold payments for the use of real property of the land bank for a period not to exceed twelve months, except that such twelve-month limitation shall not apply if the real property of the land bank is subject to a lease with a remaining term of more than twelve months at the time such real property is acquired by the land bank;

(p) To grant or acquire a license, easement, lease, as lessor and as lessee, or option with respect to real property of the land bank;

(q) To enter into partnerships, joint ventures, and other collaborative relationships with municipalities and other public and private entities for the ownership, management, development, and disposition of real property; and

(r) To do all other things necessary or convenient to achieve the objectives and purposes of the land bank or other laws that relate to the purposes and responsibilities of the land bank.

(2) A land bank shall neither possess nor exercise the power of eminent domain.



19-5208 - Land bank; acquire property; limits; maintenance; accept transfer from land reutilization authority.

19-5208. Land bank; acquire property; limits; maintenance; accept transfer from land reutilization authority.

(1) A land bank may acquire real property or interests in real property by gift, devise, transfer, exchange, foreclosure, purchase, or otherwise on terms and conditions and in a manner the land bank considers proper.

(2) A land bank may acquire real property or interests in real property by purchase contracts, lease-purchase agreements, installment sales contracts, or land contracts and may accept transfers from political subdivisions upon such terms and conditions as agreed to by the land bank and the political subdivision. Notwithstanding any other law to the contrary, any political subdivision may transfer to the land bank real property and interests in real property of the political subdivision on such terms and conditions and according to such procedures as determined by the political subdivision.

(3) A land bank shall maintain all of its real property in accordance with the laws and ordinances of the jurisdiction in which the real property is located.

(4) A land bank shall not own or hold real property located outside the jurisdictional boundaries of the municipality or municipalities that created the land bank. For purposes of this subsection, jurisdictional boundaries of a municipality does not include the extraterritorial zoning jurisdiction of such municipality.

(5) A land bank may accept transfers of real property and interests in real property from a land reutilization authority on such terms and conditions, and according to such procedures, as mutually determined by the transferring land reutilization authority and the land bank.

(6) A land bank shall not hold legal title at any one time to more than seven percent of the total number of parcels of real property located in the municipality or municipalities that created the land bank.



19-5209 - Exemption from taxation.

19-5209. Exemption from taxation.

The real property of a land bank and the land bank's income and operations are exempt from all taxation by the state or any political subdivision thereof.



19-5210 - Land bank; hold property in own name; inventory; consideration for transfer of property; form; powers; priorities for use; limits on certain dispositions.

19-5210. Land bank; hold property in own name; inventory; consideration for transfer of property; form; powers; priorities for use; limits on certain dispositions.

(1) A land bank shall hold in its own name all real property acquired by the land bank irrespective of the identity of the transferor of such property.

(2) A land bank shall maintain and make available for public review and inspection an inventory of all real property held by the land bank.

(3) A land bank shall determine and set forth in policies and procedures of the board the general terms and conditions for consideration to be received by the land bank for the transfer of real property and interests in real property, which consideration may take the form of monetary payments and secured financial obligations, covenants and conditions related to the present and future use of the property, contractual commitments of the transferee, and such other forms of consideration as determined by the board to be in the best interest of the land bank.

(4) A land bank may convey, exchange, sell, transfer, grant, release and demise, pledge, and hypothecate any and all interests in, upon, or to real property of the land bank. A land bank may lease as lessor real property of the land bank for a period not to exceed twelve months, except that such twelve-month limitation shall not apply if the real property of the land bank is subject to a lease with a remaining term of more than twelve months at the time such real property is acquired by the land bank.

(5) The municipality or municipalities that created the land bank may establish by resolution or ordinance a hierarchical ranking of priorities for the use of real property conveyed by a land bank. Such ranking shall take into consideration the highest and best use that, when possible, will bring the greatest benefit to the community. The priorities may include, but are not limited to, (a) use for purely public spaces and places, (b) use for affordable housing, (c) use for retail, commercial, and industrial activities, and (d) such other uses and in such hierarchical order as determined by the municipality or municipalities.

(6) The municipality or municipalities that created the land bank may require by resolution or ordinance that any particular form of disposition of real property, or any disposition of real property located within specified jurisdictions, be subject to specified voting and approval requirements of the board. Except and unless restricted or constrained in this manner, the board may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance, and all other related documents pertaining to the conveyance of real property by the land bank.



19-5211 - Land bank; funding; real property taxes collected on conveyed property; allocation; notice to county treasurer; when required.

19-5211. Land bank; funding; real property taxes collected on conveyed property; allocation; notice to county treasurer; when required.

(1) A land bank may receive funding through grants and loans from the municipality or municipalities that created the land bank, from other municipalities, from the state, from the federal government, and from other public and private sources.

(2) A land bank may receive and retain payments for services rendered, for rents and leasehold payments received, for consideration for disposition of real and personal property, for proceeds of insurance coverage for losses incurred, for income from investments, and for any other asset and activity lawfully permitted to a land bank under the Nebraska Municipal Land Bank Act.

(3)(a) Except as otherwise provided in subdivision (b) of this subsection, fifty percent of the real property taxes collected on real property conveyed by a land bank pursuant to the laws of this state shall be remitted to the land bank. Such allocation of property tax revenue shall commence with the first taxable year following the date of conveyance and shall continue for a period of five years. Such allocation of property tax revenue shall not occur if such taxes have been divided under section 18-2147 as part of a redevelopment project under the Community Development Law, unless the authority, as defined in section 18-2103, enters into an agreement with the land bank for the remittance of such funds to the land bank.

(b) A land bank may, by resolution of the board, elect not to receive the real property taxes described in subdivision (a) of this subsection for any real property conveyed by the land bank. If such an election is made, the land bank shall notify the county treasurer of the county in which the real property is located by filing a copy of the resolution with the county treasurer, and thereafter the county treasurer shall remit such real property taxes to the appropriate taxing entities.



19-5212 - Land bank; bonds; issuance; procedure; negotiable instruments; tax exempt; liability.

19-5212. Land bank; bonds; issuance; procedure; negotiable instruments; tax exempt; liability.

(1) A land bank shall have the power to issue bonds for any of its corporate purposes, the principal and interest of which are payable from its revenue generally. Any of such bonds shall be secured by a pledge of any revenue of the land bank or by a mortgage of any property of the land bank.

(2) The bonds issued by a land bank are hereby declared to have all the qualities of negotiable instruments under the Uniform Commercial Code.

(3) The bonds of a land bank and the income therefrom shall at all times be exempt from all taxes imposed by the state or any political subdivision thereof.

(4) Bonds issued by the land bank shall be authorized by resolution of the board and shall be limited obligations of the land bank. The principal and interest, costs of issuance, and other costs incidental thereto shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the assets of the land bank. Any refunding bonds issued shall be payable from any source described above or from the investment of any of the proceeds of the refunding bonds, and shall not constitute an indebtedness or pledge of the general credit of any municipality within the meaning of any constitutional or statutory limitation of indebtedness and shall contain a recital to that effect. Bonds of the land bank shall be issued in such form, shall be in such denominations, shall bear interest, shall mature in such manner, and shall be executed by one or more members of the board as provided in the resolution authorizing the issuance thereof. Such bonds may be subject to redemption at the option of and in the manner determined by the board in the resolution authorizing the issuance thereof.

(5) Bonds issued by the land bank shall be issued, sold, and delivered in accordance with the terms and provisions of a resolution adopted by the board. The board may sell such bonds in such manner, either at public or private sale, and for such price as it may determine to be in the best interests of the land bank. The resolution issuing bonds shall be published in a newspaper of general circulation within the municipality or municipalities that created the land bank.

(6) Neither the members of the board nor any person executing the bonds shall be liable personally on any such bonds by reason of the issuance thereof. Such bonds or other obligations of a land bank shall not be a debt of any municipality and shall so state on their face, nor shall any municipality nor any revenue or any property of any municipality be liable therefor.



19-5213 - Board; minutes; record; meetings; public records; reports.

19-5213. Board; minutes; record; meetings; public records; reports.

(1) The board shall cause minutes and a record to be kept of all its proceedings. Meetings of the board shall be subject to the Open Meetings Act.

(2) All of a land bank's records and documents shall be considered public records for purposes of sections 84-712 to 84-712.09.

(3) The board shall provide monthly reports to the municipality or municipalities that created the land bank on the board's activities pursuant to the Nebraska Municipal Land Bank Act. The board shall also provide an annual report to the municipality or municipalities that created the land bank and to the Revenue Committee of the Legislature by December 31 of each year summarizing the board's activities for the year. The report submitted to the Revenue Committee shall be submitted electronically.



19-5214 - Land bank; dissolution; procedure; notice; assets.

19-5214. Land bank; dissolution; procedure; notice; assets.

A land bank may be dissolved sixty calendar days after a resolution of dissolution is approved by two-thirds of the voting members of the board and by two-thirds of the membership of the governing body of the municipality or municipalities that created the land bank. The board shall give sixty calendar days' advance written notice of its consideration of a resolution of dissolution by publishing such notice in a newspaper of general circulation within the municipality or municipalities that created the land bank and shall send such notice by certified mail to the trustee of any outstanding bonds of the land bank. Upon dissolution of the land bank, all real property, personal property, and other assets of the land bank shall become the assets of the municipality or municipalities that created the land bank.



19-5215 - Conflicts of interest; board; duties.

19-5215. Conflicts of interest; board; duties.

(1) No member of the board or employee of a land bank shall acquire any interest, direct or indirect, in real property of the land bank, in any real property to be acquired by the land bank, or in any real property to be acquired from the land bank. No member of the board or employee of a land bank shall have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by a land bank.

(2) The board shall adopt:

(a) Rules addressing potential conflicts of interest; and

(b) Ethical guidelines for members of the board and employees of the land bank.



19-5216 - Tax lien or claim; discharge and extinguishment; procedure; remit payments to county treasurer.

19-5216. Tax lien or claim; discharge and extinguishment; procedure; remit payments to county treasurer.

(1) Whenever any real property is acquired by a land bank and is encumbered by a lien or claim for real property taxes owed to one or more political subdivisions of the state, the land bank may, by resolution of the board, discharge and extinguish any and all such liens or claims, except that no lien or claim represented by a tax sale certificate held by a private third party shall be discharged or extinguished pursuant to this section. To the extent necessary and appropriate, the land bank shall file in appropriate public records evidence of the extinguishment and dissolution of such liens or claims.

(2) To the extent that a land bank receives payments of any kind attributable to liens or claims for real property taxes owed to a political subdivision on property acquired by the land bank, the land bank shall remit the full amount of the payments to the county treasurer of the county that levied such taxes for distribution to the appropriate taxing entity.



19-5217 - Sale of property for nonpayment of taxes; land bank; power to bid; purchase of tax sale certificate; apply for tax deed or foreclose lien.

19-5217. Sale of property for nonpayment of taxes; land bank; power to bid; purchase of tax sale certificate; apply for tax deed or foreclose lien.

(1)(a) At any sale of real property for the nonpayment of taxes conducted pursuant to sections 77-1801 to 77-1863, a land bank may:

(i) Bid on such real property in an amount equal to the total amount of taxes, interest, and costs due on the real property. If a bid is given pursuant to this subdivision, the bid shall not receive any special treatment by the county treasurer and shall be accepted or rejected in the same manner as any other bid on such real property; or

(ii) Give an automatically accepted bid on such real property in an amount equal to the total amount of taxes, interest, and costs due on the real property. If an automatically accepted bid is given, it shall be accepted by the county treasurer regardless of any other bids on such real property. An automatically accepted bid may be given only if the conditions for making such a bid prescribed by the board pursuant to subsection (11) of section 19-5205 have been met.

(b) If a land bank's bid pursuant to subdivision (1)(a) of this section is accepted by the county treasurer, the land bank shall pay the county treasurer and shall be entitled to a tax sale certificate for such real property.

(2) If a county holds a tax sale certificate pursuant to section 77-1809, a land bank may purchase such tax sale certificate from the county by paying the county treasurer the amount expressed on the face of the certificate and interest thereon at the rate specified in section 45-104.01, as such rate may from time to time be adjusted by the Legislature, from the date the tax sale certificate was first issued to the county to the date such certificate was purchased by the land bank.

(3) Within six months after the expiration of three years from the date of sale of real property for the nonpayment of taxes pursuant to sections 77-1801 to 77-1863, a land bank that has acquired a tax sale certificate for such real property under this section may:

(a) Apply to the county treasurer for a tax deed for the real property described in the tax sale certificate. A land bank applying for a tax deed shall comply with all the requirements of sections 77-1801 to 77-1863 relating to such tax deed; or

(b) Foreclose the lien represented by the tax sale certificate as authorized in section 77-1902.



19-5218 - Sale of property as part of foreclosure proceedings; land bank; powers.

19-5218. Sale of property as part of foreclosure proceedings; land bank; powers.

(1)(a) At any sale of real property conducted as part of foreclosure proceedings under sections 77-1901 to 77-1941, a land bank may:

(i) Bid on such real property in an amount that the land bank would be willing to pay for such real property. If a bid is given pursuant to this subdivision, the bid shall not receive any special treatment by the sheriff conducting the sale and shall be accepted or rejected in the same manner as any other bid on such real property; or

(ii) Give an automatically accepted bid on such real property in an amount equal to the total amount of taxes, interest, and costs due on the real property. If an automatically accepted bid is given, it shall be accepted by the sheriff regardless of any other bids on such real property. An automatically accepted bid may be given only if the conditions for making such a bid prescribed by the board pursuant to subsection (11) of section 19-5205 have been met and only if the land bank has obtained written consent to the tender of an automatically accepted bid from the holder of a mortgage or the beneficiary or trustee under a trust deed giving rise to a lien against such real property. To obtain such written consent, the land bank shall send, by certified mail, a notice of its intent to make an automatically accepted bid to any such holder of a mortgage or beneficiary or trustee under a trust deed and shall request that written consent be given within thirty days. If no response is given within such thirty-day time period, such holder of a mortgage or beneficiary or trustee under a trust deed shall be deemed to have given written consent.

(b) If a land bank's bid pursuant to subdivision (1)(a) of this section is accepted by the sheriff, the land bank shall pay the sheriff and shall be entitled to a deed to the real property in accordance with sections 77-1901 to 77-1941.

(2) If a sheriff attempts to sell real property as part of foreclosure proceedings under sections 77-1901 to 77-1941, there is no bid given at such sale equal to the total amount of taxes, interest, and costs due thereon, and the real property being sold lies within a municipality that has created a land bank, then such land bank shall be deemed to have bid the total amount of taxes, interest, and costs due thereon and such bid shall be accepted by the sheriff. The land bank may then discharge and extinguish the liens for delinquent taxes included in the foreclosure proceedings pursuant to section 19-5216. The land bank shall then be entitled to a deed to the real property in accordance with sections 77-1901 to 77-1941.






Chapter 20 - CIVIL RIGHTS

20-101 - Repealed. Laws 1969, c. 120, § 25.

20-101. Repealed. Laws 1969, c. 120, § 25.



20-102 - Repealed. Laws 1969, c. 120, § 25.

20-102. Repealed. Laws 1969, c. 120, § 25.



20-103 - Repealed. Laws 1969, c. 120, § 25.

20-103. Repealed. Laws 1969, c. 120, § 25.



20-104 - Repealed. Laws 1969, c. 120, § 25.

20-104. Repealed. Laws 1969, c. 120, § 25.



20-105 - Transferred to section 20-302.

20-105. Transferred to section 20-302.



20-106 - Transferred to section 20-310.

20-106. Transferred to section 20-310.



20-107 - Transferred to section 20-318.

20-107. Transferred to section 20-318.



20-108 - Repealed. Laws 1991, LB 825, § 53.

20-108. Repealed. Laws 1991, LB 825, § 53.



20-109 - Transferred to section 20-321.

20-109. Transferred to section 20-321.



20-110 - Transferred to section 20-322.

20-110. Transferred to section 20-322.



20-111 - Repealed. Laws 1973, LB 112, § 13.

20-111. Repealed. Laws 1973, LB 112, § 13.



20-112 - Transferred to section 20-324.

20-112. Transferred to section 20-324.



20-113 - Protection of civil rights; incorporated cities; ordinances; county; resolutions; powers; jurisdiction; revocation of liquor license, when.

20-113. Protection of civil rights; incorporated cities; ordinances; county; resolutions; powers; jurisdiction; revocation of liquor license, when.

Any incorporated city may enact ordinances and any county may adopt resolutions which are substantially equivalent to the Age Discrimination in Employment Act, the Nebraska Fair Employment Practice Act, the Nebraska Fair Housing Act, and sections 20-126 to 20-143 and 48-1219 to 48-1227 or which are more comprehensive than such acts and sections in the protection of civil rights. No such ordinance or resolution shall place a duty or liability on any person, other than an employer, employment agency, or labor organization, for acts similar to those prohibited by section 48-1115. Such ordinance or resolution may include authority for a local agency to seek an award of damages or other equitable relief on behalf of the complainant by the filing of a petition in the district court in the county with appropriate jurisdiction. The local agency shall have within its authority jurisdiction substantially equivalent to or more comprehensive than the Equal Opportunity Commission or other enforcement agencies provided under such acts and sections and shall have authority to order backpay and other equitable relief or to enforce such orders or relief in the district court with appropriate jurisdiction. Certified copies of such ordinances or resolutions shall be transmitted to the commission. When the commission determines that any such city or county has enacted an ordinance or adopted a resolution that is substantially equivalent to such acts and sections or is more comprehensive than such acts and sections in the protection of civil rights and has established a local agency to administer such ordinance or resolution, the commission may thereafter refer all complaints arising in such city or county to the appropriate local agency. All complaints arising within a city shall be referred to the appropriate agency in such city when both the city and the county in which the city is located have established agencies pursuant to this section. When the commission refers a complaint to a local agency, it shall take no further action on such complaint if the local agency proceeds promptly to handle such complaint pursuant to the local ordinance or resolution. If the commission determines that a local agency is not handling a complaint with reasonable promptness or that the protection of the rights of the parties or the interests of justice require such action, the commission may regain jurisdiction of the complaint and proceed to handle it in the same manner as other complaints which are not referred to local agencies. In cases of conflict between this section and section 20-332, for complaints subject to the Nebraska Fair Housing Act, section 20-332 shall control.

Any club which has been issued a license by the Nebraska Liquor Control Commission to sell, serve, or dispense alcoholic liquor shall have that license revoked if the club discriminates because of race, color, religion, sex, familial status as defined in section 20-311, handicap as defined in section 20-313, or national origin in the sale, serving, or dispensing of alcoholic liquor to any person who is a guest of a member of such club. The procedure for revocation shall be as prescribed in sections 53-134.04, 53-1,115, and 53-1,116.



20-113.01 - Legislative findings.

20-113.01. Legislative findings.

In order to declare the intent of the present Legislature and to effect the original intent of sections 18-1724 and 20-113, the Legislature finds that civil rights are a local as well as state concern and the Legislature desires to provide for the local enforcement and enactment of civil rights legislation concurrent with the authority of the State of Nebraska.



20-114 - Repealed. Laws 1991, LB 825, § 53.

20-114. Repealed. Laws 1991, LB 825, § 53.



20-115 - Repealed. Laws 1991, LB 825, § 53.

20-115. Repealed. Laws 1991, LB 825, § 53.



20-116 - Repealed. Laws 1991, LB 825, § 53.

20-116. Repealed. Laws 1991, LB 825, § 53.



20-117 - Repealed. Laws 1991, LB 825, § 53.

20-117. Repealed. Laws 1991, LB 825, § 53.



20-118 - Repealed. Laws 1991, LB 825, § 53.

20-118. Repealed. Laws 1991, LB 825, § 53.



20-119 - Repealed. Laws 1991, LB 825, § 53.

20-119. Repealed. Laws 1991, LB 825, § 53.



20-120 - Repealed. Laws 1991, LB 825, § 53.

20-120. Repealed. Laws 1991, LB 825, § 53.



20-121 - Transferred to section 20-344.

20-121. Transferred to section 20-344.



20-122 - Transferred to section 20-132.

20-122. Transferred to section 20-132.



20-123 - Intent, purpose, public policy; freedom of speech.

20-123. Intent, purpose, public policy; freedom of speech.

It is the intent, purpose, and public policy to protect, preserve, and perpetuate the constitutional right to freely speak, write, and publish on all lawful subjects, including the right to make a comprehensive distribution of such printed materials, either commercial or noncommercial, by using the most effective lawful means or methods, and being responsible for any damages.



20-124 - Interference; restraint of freedoms; penalty.

20-124. Interference; restraint of freedoms; penalty.

Any individual, corporation, or municipality that attempts to interfere with or restrain the exercise of the freedoms referred to in sections 20-123 and 20-132, either by ordinance or otherwise, shall be guilty of a misdemeanor and upon conviction thereof shall be fined in an amount not exceeding one hundred dollars, or be imprisoned for a period not exceeding six months, or be both so fined and imprisoned, and shall stand committed until such fine and costs of prosecution are paid. Each day such violation is committed or permitted to continue shall constitute a separate offense and shall be punishable as such hereunder.

While injunctive relief for interference with first amendment right to free speech can be granted, the facts herein do not support such relief. Hartford v. Womens Services, P.C., 239 Neb. 540, 477 N.W.2d 161 (1991).



20-125 - Transferred to section 20-301.

20-125. Transferred to section 20-301.



20-126 - Statement of policy.

20-126. Statement of policy.

It is the policy of this state to encourage and enable blind, visually handicapped, hearing-impaired, or physically disabled persons to participate fully in the social and economic life of the state and to engage in remunerative employment.

This section setting forth a general policy to employ the blind and visually handicapped does not require the employment of firemen with visual defects where the disability would prevent the performance of the work involved. McCrea v. Cunningham, 202 Neb. 638, 277 N.W.2d 52 (1979).



20-126.01 - Physically disabled person, defined.

20-126.01. Physically disabled person, defined.

For purposes of sections 20-126 to 20-131, physically disabled person means a person with a physical disability other than hearing impairment, blindness, or visual handicap.



20-127 - Rights enumerated.

20-127. Rights enumerated.

(1) A blind, visually handicapped, deaf or hard of hearing, or physically disabled person has the same right as any other person to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.

(2) A blind, visually handicapped, deaf or hard of hearing, or physically disabled person is entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats, any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

(3) A totally or partially blind person, deaf or hard of hearing person, or physically disabled person has the right to be accompanied by a service animal, especially trained for the purpose, and a bona fide trainer of a service animal has the right to be accompanied by such animal in training in any of the places listed in subsection (2) of this section without being required to pay an extra charge for the service animal. Such person shall be liable for any damage done to the premises or facilities or to any person by such animal.

(4) A totally or partially blind person has the right to make use of a white cane in any of the places listed in subsection (2) of this section.

This section is a penal statute, and it must be strictly construed. By the inclusion of the phrase "and other places to which the general public is invited" in subsection (2) of this section, the Legislature evidenced its intent that this statute should apply whenever the general public is invited to a given place at a given time. Softball fields are "places to which the general public is invited" under subsection (2). This section is not limited by considerations of safety. Loewenstein v. Amateur Softball Assn., 227 Neb. 454, 418 N.W.2d 231 (1988).



20-128 - Pedestrian using cane or service animal; driver of vehicle; duties; violation; damages.

20-128. Pedestrian using cane or service animal; driver of vehicle; duties; violation; damages.

In addition to the provisions of sections 28-1313 and 28-1314, the driver of a vehicle approaching a totally or partially blind pedestrian who is carrying a cane predominantly white or metallic in color or using a service animal or a hearing-impaired or physically disabled pedestrian who is using a service animal shall take all necessary precautions to avoid injury to such pedestrian, and any driver who fails to take such precautions shall be liable in damages for any injury caused such pedestrian. A totally or partially blind pedestrian not carrying such a cane or using a service animal or a hearing-impaired or physically disabled pedestrian not using a service animal in any of the places, accommodations, or conveyances listed in section 20-127 shall have all of the rights and privileges conferred by law upon other persons, and the failure of a totally or partially blind pedestrian to carry such a cane or to use a service animal or the failure of a hearing-impaired or physically disabled pedestrian to use a service animal in any such places, accommodations, or conveyances does not constitute and is not evidence of contributory negligence.



20-129 - Denying or interfering with admittance to public facilities; penalty.

20-129. Denying or interfering with admittance to public facilities; penalty.

(1) Any person or agent of such person who denies or interferes with admittance to or enjoyment of the public facilities enumerated in section 20-127 or otherwise interferes with the rights of a totally or partially blind, deaf or hard of hearing, or physically disabled person under section 20-127 or sections 20-131.01 to 20-131.04 is guilty of a Class III misdemeanor.

(2) Any person or agent of such person who denies or interferes with admittance to or enjoyment of the public facilities enumerated in section 20-127 or otherwise interferes with the rights of a bona fide trainer of a service animal when training such animal under section 20-127 is guilty of a Class III misdemeanor.



20-130 - White Cane Safety Day; proclamation; Governor issue.

20-130. White Cane Safety Day; proclamation; Governor issue.

Each year, the Governor shall take suitable public notice of October 15 as White Cane Safety Day. He shall issue a proclamation in which he:

(1) Comments upon the significance of the white cane;

(2) Calls upon the citizens of the state to observe the provisions of sections 20-126 to 20-131 and to take precautions necessary to the safety of the disabled;

(3) Reminds the citizens of the state of the policies with respect to the disabled set forth in sections 20-126 to 20-131 and urges the citizens to cooperate in giving effect to them; and

(4) Emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.



20-131 - Employment by state and political subdivisions; policy.

20-131. Employment by state and political subdivisions; policy.

It is the policy of this state that persons with disabilities shall be employed by the state, the political subdivisions of the state, the public schools, and all other employment supported in whole or in part by public funds on the same terms and conditions as persons without disabilities as required by the Nebraska Fair Employment Practice Act.

This section setting forth the policy of the state to employ the blind and visually handicapped does not require the employment of firemen with visual handicaps where that disability would prevent the performance of the work involved. McCrea v. Cunningham, 202 Neb. 638, 277 N.W.2d 52 (1979).



20-131.01 - Full and equal enjoyment of housing accommodations; statement of policy.

20-131.01. Full and equal enjoyment of housing accommodations; statement of policy.

It is the intent of the Legislature that blind persons, visually handicapped persons, hearing-impaired persons, and other physically disabled persons shall be entitled to full and equal access to all housing accommodations offered for rent, lease, or compensation in this state.



20-131.02 - Housing accommodations; terms, defined.

20-131.02. Housing accommodations; terms, defined.

For purposes of sections 20-131.01 to 20-131.04, unless the context otherwise requires:

(1) Housing accommodations means any real property which is used or occupied or is intended, arranged, or designed to be used or occupied as the home, residence, or sleeping place of one or more human beings. Housing accommodations does not include any single-family residence in which the owner lives and in which any room is rented, leased, or provided for compensation to persons other than the owner or primary tenant; and

(2) Physically disabled person means a person with a physical disability other than hearing impairment, blindness, or visual handicap.



20-131.03 - Housing accommodations; modification; not required.

20-131.03. Housing accommodations; modification; not required.

Nothing in sections 20-131.01 to 20-131.04 shall require any person who rents, leases, or provides housing accommodations for compensation to modify such person's property in any way to accommodate the special needs of any lessee.



20-131.04 - Service animal; access to housing accommodations; terms and conditions.

20-131.04. Service animal; access to housing accommodations; terms and conditions.

Every totally or partially blind person, hearing-impaired person, or physically disabled person who has a service animal or obtains a service animal shall have full and equal access to all housing accommodations with such animal as prescribed in sections 20-131.01 to 20-131.04. Such person shall not be required to pay extra compensation for such animal. Such person shall be liable for any damage done to such premises by such animal. Any person who rents, leases, or provides housing accommodations for compensation to any totally or partially blind person, hearing-impaired person, or physically disabled person who has or obtains a service animal shall not charge an additional deposit for such animal.



20-132 - Full and equal enjoyment of accommodations.

20-132. Full and equal enjoyment of accommodations.

All persons within this state shall be entitled to a full and equal enjoyment of any place of public accommodation, as defined in sections 20-132 to 20-143, without discrimination or segregation on the grounds of race, color, sex, religion, national origin, or ancestry.



20-133 - Places of public accommodation, defined.

20-133. Places of public accommodation, defined.

As used in sections 20-132 to 20-143, unless the context otherwise requires, places of public accommodation shall mean all places or businesses offering or holding out to the general public goods, services, privileges, facilities, advantages, and accommodations for the peace, comfort, health, welfare, and safety of the general public and such public places providing food, shelter, recreation, and amusement including, but not limited to:

(1) Any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence;

(2) Any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling food for consumption on the premises, including but not limited to any such facility located on the premises of any retail establishment;

(3) Any gasoline station, including all facilities located on the premises of such station and made available to the patrons thereof;

(4) Any motion picture house, theatre, concert hall, sports arena, stadium, or other place of exhibition or entertainment;

(5) Any public facility owned, operated, or managed by or on behalf of this state or any agency or subdivision thereof, or any public corporation, and any such facility supported in whole or in part by public funds; and

(6) Any establishment which is physically located within the premises of any establishment otherwise covered by this section or within the premises of which is physically located any such covered establishment and which holds itself out as serving patrons of such covered establishment.



20-134 - Discriminatory practices; violation; penalty.

20-134. Discriminatory practices; violation; penalty.

Any person who directly or indirectly refuses, withholds from, denies, or attempts to refuse, withhold, or deny, to any other person any of the accommodations, advantages, facilities, services, or privileges, or who segregates any person in a place of public accommodation on the basis of race, creed, color, sex, religion, national origin, or ancestry, shall be guilty of discriminatory practice and shall be subject to the penalties of sections 20-132 to 20-143.



20-135 - Prohibited acts; violation; penalty.

20-135. Prohibited acts; violation; penalty.

Any person who aids, abets, incites, compels, or coerces any activity prohibited by the provisions of sections 20-132 to 20-143, or who attempts to do so, shall be guilty of discriminatory practice and shall be subject to the penalties of sections 20-132 to 20-143.



20-136 - Retaliation; discrimination; violation; penalty.

20-136. Retaliation; discrimination; violation; penalty.

Retaliation or discrimination, in any manner, against any person who has opposed any activity prohibited by the provisions of sections 20-132 to 20-143 or who has testified, assisted, or participated in any manner in any investigation, proceeding, or hearing conducted pursuant to sections 20-132 to 20-143 shall be discriminatory practice and shall be punishable according to the provisions of sections 20-132 to 20-143.



20-137 - Religious preference; not violation of discriminatory practice.

20-137. Religious preference; not violation of discriminatory practice.

Any place of public accommodation owned by or operated on behalf of a religious corporation, association, or society which gives preference in the use of such place to members of the same faith as that of the administering body shall not be guilty of discriminatory practice.



20-138 - Private club or establishment not open to public; applicability of sections.

20-138. Private club or establishment not open to public; applicability of sections.

The provisions of sections 20-132 to 20-143 shall not apply to a private club or other establishment not in fact open to the public, except to the extent that the facilities of such establishments are made available to the customers or patrons of an establishment within the scope of section 20-133.



20-139 - Nebraska Fair Housing Act, free speech, and public accommodations law; administered by Equal Opportunity Commission; powers.

20-139. Nebraska Fair Housing Act, free speech, and public accommodations law; administered by Equal Opportunity Commission; powers.

The Nebraska Fair Housing Act and sections 20-123, 20-124, and 20-132 to 20-143 shall be administered by the Equal Opportunity Commission, except that the State Fire Marshal shall administer the act and sections as they relate to accessibility standards and specifications set forth in sections 81-5,147 and 81-5,148. The county attorneys are granted the authority to enforce such act and sections 20-123, 20-124, and 20-132 to 20-143 and shall possess the same powers and duties with respect thereto as the commission. If a complaint is filed with the county attorney, the commission shall be notified. Powers granted to and duties imposed upon the commission pursuant to such act and sections shall be in addition to the provisions of the Nebraska Fair Employment Practice Act and shall not be construed to amend or restrict those provisions. In carrying out the Nebraska Fair Housing Act and sections 20-123, 20-124, and 20-132 to 20-143, the commission shall have the power to:

(1) Seek to eliminate and prevent discrimination in places of public accommodation because of race, color, sex, religion, national origin, familial status as defined in section 20-311, handicap as defined in section 20-313, or ancestry;

(2) Effectuate the purposes of sections 20-132 to 20-143 by conference, conciliation, and persuasion so that persons may be guaranteed their civil rights and goodwill may be fostered;

(3) Formulate policies to effectuate the purposes of sections 20-132 to 20-143 and make recommendations to agencies and officers of the state or local subdivisions of government in aid of such policies and purposes;

(4) Adopt and promulgate rules and regulations to carry out the powers granted by the Nebraska Fair Housing Act and sections 20-123, 20-124, and 20-132 to 20-143, subject to the provisions of the Administrative Procedure Act. The commission shall, not later than one hundred eighty days after September 6, 1991, issue draft rules and regulations to implement subsection (3) of section 20-336, which regulations may incorporate regulations of the Department of Housing and Urban Development as applicable;

(5) Designate one or more members of the commission or a member of the commission staff to conduct investigations of any complaint alleging discrimination because of race, color, sex, religion, national origin, familial status, handicap, or ancestry, attempt to resolve such complaint by conference, conciliation, and persuasion, and conduct such conciliation meetings and conferences as are deemed necessary to resolve a particular complaint, which meetings shall be held in the county in which the complaint arose;

(6) Determine that probable cause exists for crediting the allegations of a complaint;

(7) Determine that a complaint cannot be resolved by conference, conciliation, or persuasion, such determination to be made only at a meeting where a quorum is present;

(8) Dismiss a complaint when it is determined there is not probable cause to credit the allegations;

(9) Hold hearings, subpoena witnesses and compel their attendance, administer oaths, take the testimony of any person under oath, and in connection therewith require for examination any books or papers relating to any matter under investigation or in question before the commission; and

(10) Issue publications and the results of studies and research which will tend to promote goodwill and minimize or eliminate discrimination because of race, color, sex, religion, national origin, familial status, handicap, or ancestry.



20-140 - Unlawful discriminatory practice; complaint; file with commission; contents; resolution of complaint; confidential; violation; penalty.

20-140. Unlawful discriminatory practice; complaint; file with commission; contents; resolution of complaint; confidential; violation; penalty.

Any person claiming to be aggrieved by an unlawful discriminatory practice may by himself, his agent, or his attorney file with the commission a verified complaint in writing which shall state the name and address of the person alleged to have committed the unlawful discriminatory practice complained of and which shall set forth the particulars thereof and contain such other information as may be required by the commission. The Attorney General shall, in like manner, make, sign, and file such complaint.

After the filing of such complaint, the commission shall furnish the person named in the complaint with a copy of the charge and make an investigation of such charge, but such charge shall not be made public by the commission. If the commission determines after such investigation that there is reasonable cause to believe that the charge is true, the commission shall endeavor to eliminate any such alleged unlawful practice by informal methods of conference, conciliation, and persuasion. Nothing said or done during or as a part of such endeavors may be made public by the commission without the written consent of the parties or used as evidence in a subsequent proceeding except as provided in subsection (2) of section 20-141. Any officer or employee of the commission who shall make public in any manner whatever any information in violation of this subsection shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than one hundred dollars or imprisoned not more than thirty days.



20-141 - Failure to eliminate unlawful practice by conference, conciliation, and persuasion; written notice; hearing; procedure.

20-141. Failure to eliminate unlawful practice by conference, conciliation, and persuasion; written notice; hearing; procedure.

(1) In case of failure to eliminate any unlawful practice by informal methods of conference, conciliation, and persuasion, the commission shall cause to be issued and served in the name of the commission a written notice, together with a copy of the complaint, requiring the person named in the complaint, hereinafter referred to as respondent, to answer the charges of the complaint at a public hearing, at a time and place to be specified in the notice. The place of the hearing shall be in the county in which the alleged discrimination occurred.

(2) The case in support of the complaint shall be presented before the commission by an attorney on the staff of the Attorney General, and the investigator who made the investigation shall not participate in the hearings except as a witness, nor shall he participate in the deliberation of the commission in the case. Evidence concerning endeavors at conciliation may be included.

(3) The respondent may file a written verified answer to the complaint and appear at the hearing with or without counsel, submit testimony, and compel the appearance of witnesses and records in his behalf. At the discretion of the commission, the complainant may be allowed to intervene and present testimony in person or by counsel. The commission may reasonably and fairly amend any complaint either prior to or during the hearing in accordance with facts developed by the investigation or adduced in evidence at the hearing, and the respondent may amend his answer in the same manner. The testimony taken at the hearing shall be under oath and be transcribed.

(4) If, upon all the evidence at the hearing, the commission finds that a respondent has engaged in an unlawful discriminatory practice as defined in sections 20-132 to 20-143, the commission shall state its findings of fact and shall issue and cause to be served on the respondent an order requiring the respondent to cease and desist from the unlawful discriminatory practice and to take such affirmative action, including, but not limited to, the extension of full, equal, and unsegregated accommodations, advantages, facilities, and privileges to all persons as in the judgment of the commission will effectuate the purposes of sections 20-132 to 20-143, including a requirement for a report of the manner of compliance.

(5) If, upon all the evidence, the commission finds that a respondent has not engaged in any unlawful discriminatory practice, the commission shall state its findings of fact and shall issue and cause to be served on the complainant an order dismissing the complaint as to the respondent. A copy of the order shall be delivered in all cases to the Attorney General and such other public officers as the commission deems proper.

(6) The commission shall establish rules of practice to govern, expedite, and effectuate the procedure set forth in this section and its own actions thereunder. Any complaint filed pursuant to this section must be so filed within ten days after the alleged act of discrimination and the complainant shall give written notice of the filing of the complaint and furnish a copy thereof to the party complained against.



20-142 - Appeal; procedure; attorney's fees; failure to appeal; effect.

20-142. Appeal; procedure; attorney's fees; failure to appeal; effect.

(1) Any party to a proceeding before the commission aggrieved by any decision and order of the commission and directly affected thereby may appeal the decision and order, and the appeal shall be in accordance with the Administrative Procedure Act.

(2) In any action or proceeding under sections 20-132 to 20-143, wherein an appeal is lodged in the district court, the court in its discretion may allow the prevailing party reasonable attorney's fees as part of the costs.

(3) If no proceeding to obtain judicial review is instituted by a respondent within thirty days from the service of an order of the commission, the commission may obtain a decree of the court for the enforcement of such order upon showing that the respondent is subject to the commission's jurisdiction and resides or transacts business within the county in which the petition for enforcement is brought.



20-143 - Violations; penalty.

20-143. Violations; penalty.

Any person or place of public accommodation who or which shall willfully resist, prevent, impede, or interfere with the commission or any of its members or representatives in the performance of duty under sections 20-132 to 20-143, or shall willfully violate an order of the commission shall, upon conviction thereof, be imprisoned in the county jail for not more than thirty days, or be fined not more than one hundred dollars, or be both so fined and imprisoned. Procedure for the review of an order of the commission shall not be deemed to be such willful conduct.



20-144 - Finding by Legislature.

20-144. Finding by Legislature.

The Legislature finds:

(1) That the policy of the State of Nebraska is to insure the free flow of news and other information to the public, and that those who gather, write, or edit information for the public or disseminate information to the public may perform these vital functions only in a free and unfettered atmosphere;

(2) That such persons shall not be inhibited, directly or indirectly, by governmental restraint or sanction imposed by governmental process, but rather that they shall be encouraged to gather, write, edit, or disseminate news or other information vigorously so that the public may be fully informed;

(3) That compelling such persons to disclose a source of information or disclose unpublished information is contrary to the public interest and inhibits the free flow of information to the public;

(4) That there is an urgent need to provide effective measures to halt and prevent this inhibition;

(5) That the obstruction of the free flow of information through any medium of communication to the public affects interstate commerce; and

(6) That sections 20-144 to 20-147 are necessary to insure the free flow of information and to implement the first and fourteenth amendments and Article I, section 5, of the United States Constitution, and the Nebraska Constitution.



20-145 - Terms, defined.

20-145. Terms, defined.

For purposes of the Free Flow of Information Act, unless the context otherwise requires:

(1) Federal or state proceeding shall include any proceeding or investigation before or by any federal or state judicial, legislative, executive, or administrative body;

(2) Medium of communication shall include, but not be limited to, any newspaper, magazine, other periodical, book, pamphlet, news service, wire service, news or feature syndicate, broadcast station or network, or cable television system;

(3) Information shall include any written, audio, oral, or pictorial news or other material;

(4) Published or broadcast information shall mean any information disseminated to the public by the person from whom disclosure is sought;

(5) Unpublished or nonbroadcast information shall include information not disseminated to the public by the person from whom disclosure is sought, whether or not related information has been disseminated and shall include, but not be limited to, all notes, outtakes, photographs, film, tapes, or other data of whatever sort not itself disseminated to the public through a medium of communication, whether or not published or broadcast information based upon or related to such material has been disseminated;

(6) Processing shall include compiling, storing, transferring, handling, and editing of information; and

(7) Person shall mean any individual, partnership, limited liability company, corporation, association, or other legal entity existing under or authorized by the law of the United States, any state or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any foreign country.



20-146 - Procuring, gathering, writing, editing, or disseminating news or other information; not required to disclose to courts or public.

20-146. Procuring, gathering, writing, editing, or disseminating news or other information; not required to disclose to courts or public.

No person engaged in procuring, gathering, writing, editing, or disseminating news or other information to the public shall be required to disclose in any federal or state proceeding:

(1) The source of any published or unpublished, broadcast or nonbroadcast information obtained in the gathering, receiving, or processing of information for any medium of communication to the public; or

(2) Any unpublished or nonbroadcast information obtained or prepared in gathering, receiving, or processing of information for any medium of communication to the public.



20-147 - Act, how cited.

20-147. Act, how cited.

Sections 20-144 to 20-147 shall be known and may be cited as the Free Flow of Information Act.



20-148 - Deprivation of constitutional and statutory rights, privileges, or immunities; redress.

20-148. Deprivation of constitutional and statutory rights, privileges, or immunities; redress.

(1) Any person or company, as defined in section 49-801, except any political subdivision, who subjects or causes to be subjected any citizen of this state or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the United States Constitution or the Constitution and laws of the State of Nebraska, shall be liable to such injured person in a civil action or other proper proceeding for redress brought by such injured person.

(2) The remedies provided by this section shall be in addition to any other remedy provided by Chapter 20, article 1, and shall not be interpreted as denying any person the right of seeking other proper remedies provided thereunder.

The applicable statute of limitations for Nebraska Fair Employment Practice Act claims brought pursuant to this section shall be measured by section 48-1118. Adkins v. Burlington Northern Santa Fe RR. Co., 260 Neb. 156, 615 N.W.2d 469 (2000).

This section does not modify the eligibility criteria under sections 48-1001 et seq. and 48-1101 et seq. Steier v. Crosier Fathers of Hastings, 242 Neb. 16, 492 N.W.2d 870 (1992).

This section does not constitute a waiver of sovereign immunity by the State of Nebraska for actions brought in federal court under 42 U.S.C. 1983 (1982). Patteson v. Johnson, 219 Neb. 852, 367 N.W.2d 123 (1985).

This section does not waive the sovereign immunity of the State of Nebraska as to actions brought in federal court under 42 U.S.C. section 1983 (1982) to protect rights under the contract clause (article I, section 10, of the U.S. Constitution) and property interests protected under the fourteenth amendment to the U.S. Constitution. Wiseman v. Keller, 218 Neb. 717, 358 N.W.2d 768 (1984).

This section provides a private cause of action for private acts of discrimination by private employers and does not apply to individuals acting in their capacities as public officials. Cole v. Isherwood, 11 Neb. App. 44, 642 N.W.2d 524 (2002).

This section provides a private cause of action for private acts of discrimination by private employers; it does not apply to individuals acting in their capacities as public officials. Cole v. Clarke, 8 Neb. App. 614, 598 N.W.2d 768 (1999).



20-149 - Consumer reporting agency; furnish information to consumer; duty; violation; penalty.

20-149. Consumer reporting agency; furnish information to consumer; duty; violation; penalty.

Any consumer reporting agency doing business in this state which is required to furnish information to a consumer pursuant to 15 U.S.C. 1681g to 1681j as they exist on August 26, 1983, shall, upon the request of the consumer and at a reasonable charge, provide the consumer with a typewritten or photostatic copy of any consumer report, investigative report, or any credit report or other file information which it has on file or has prepared concerning such consumer, if such consumer has complied with 15 U.S.C. 1681h as it exists on August 26, 1983. If such report uses a code to convey information about the consumer, the consumer shall be provided with a key to such code. For the purposes of this section, the definitions found in 15 U.S.C. 1681a as it exists on August 26, 1983, shall apply. Any person violating this section shall be guilty of a Class IV misdemeanor.



20-150 - Legislative findings; licensed interpreters; qualified educational interpreters; legislative intent.

20-150. Legislative findings; licensed interpreters; qualified educational interpreters; legislative intent.

(1) The Legislature hereby finds and declares that it is the policy of the State of Nebraska to secure the rights of deaf and hard of hearing persons who cannot readily understand or communicate in spoken language and who consequently cannot equally participate in or benefit from proceedings, programs, and activities of state agencies and law enforcement personnel unless interpreters are available to assist them. State agencies and law enforcement personnel shall appoint licensed interpreters as provided in sections 20-150 to 20-159, except that courts and probation officials shall appoint interpreters as provided in sections 20-150 to 20-159 and 25-2401 to 25-2407 and public school districts and educational units shall appoint qualified educational interpreters.

(2) It is the intent of the Legislature that by June 30, 2007, the Commission for the Deaf and Hard of Hearing shall license and evaluate licensed interpreters. Prior to June 30, 2007, the commission shall (a) develop licensed interpreter guidelines for distribution, (b) develop training to implement the guidelines, (c) adopt and promulgate rules and regulations to implement the guidelines and requirements for licensed interpreters, and (d) develop a roster of interpreters as required in section 71-4728.

(3) It is the intent of the Legislature to assure that qualified educational interpreters are provided to deaf and hard of hearing children in kindergarten-through-grade-twelve public school districts and educational service units. Prior to September 1, 1998, the State Department of Education, in cooperation with the Commission for the Deaf and Hard of Hearing, shall develop qualified educational interpreter guidelines for distribution as well as a training program to implement the guidelines. By September 1, 2000, the State Department of Education shall adopt and promulgate rules and regulations to implement the guidelines and requirements for qualified educational interpreters, and such rules and regulations shall apply to all qualified educational interpreters employed for the 2001-02 school year and all school years thereafter.



20-151 - Terms, defined.

20-151. Terms, defined.

For purposes of sections 20-150 to 20-159, unless the context otherwise requires:

(1) Appointing authority means the state agency or law enforcement personnel required to provide a licensed interpreter pursuant to sections 20-150 to 20-159;

(2) Auxiliary aid includes, but is not limited to, sign language interpreters, oral interpreters, tactile interpreters, other interpreters, notetakers, transcription services, written materials, assistive listening devices, assisted listening systems, videotext displays, and other visual delivery systems;

(3) Deaf or hard of hearing person means a person whose hearing impairment, with or without amplification, is so severe that he or she may have difficulty in auditorily processing spoken language without the use of an interpreter or a person with a fluctuating or permanent hearing loss which may adversely affect the ability to understand spoken language without the use of an interpreter or other auxiliary aid;

(4) Intermediary interpreter means any person, including any deaf or hard of hearing person, who is able to assist in providing an accurate interpretation between spoken English and sign language or between variants of sign language in order to facilitate communication between a deaf or hard of hearing person and an interpreter;

(5) Licensed interpreter means a person who demonstrates proficiencies in interpretation or transliteration as required by the rules and regulations adopted and promulgated by the Commission for the Deaf and Hard of Hearing pursuant to subsection (2) of section 20-150 and who holds a license issued by the commission pursuant to section 20-156;

(6) Oral interpreter means a person who interprets language through facial expression, body language, and mouthing;

(7) State agency means any state entity which receives appropriations from the Legislature and includes the Legislature, legislative committees, executive agencies, courts, and probation officials but does not include political subdivisions; and

(8) Tactile interpreter means a person who interprets for a deaf-blind person. The degree of deafness and blindness will determine the mode of communication to be used for each person.



20-152 - Deaf or hard of hearing person; arrest; right to interpreter; use of statements.

20-152. Deaf or hard of hearing person; arrest; right to interpreter; use of statements.

Whenever a deaf or hard of hearing person is arrested and taken into custody for an alleged violation of state law or local ordinance, the appointing authority shall procure a licensed interpreter for any interrogation, warning, notification of rights, or taking of a statement, unless otherwise waived. No arrested deaf or hard of hearing person otherwise eligible for release shall be held in custody solely to await the arrival of a licensed interpreter. A licensed interpreter shall be provided as soon as possible. No written or oral answer, statement, or admission made by a deaf or hard of hearing person in reply to a question of any law enforcement officer or any other person having a prosecutorial function may be used against the deaf or hard of hearing person in any criminal proceeding unless (1) the statement was made or elicited through a licensed interpreter and was made knowingly, voluntarily, and intelligently or (2) the deaf or hard of hearing person waives his or her right to an interpreter and the waiver and statement were made knowingly, voluntarily, and intelligently. The right of a deaf or hard of hearing person to an interpreter may be waived only in writing. The failure to provide a licensed interpreter pursuant to this section shall not be a defense to prosecution for the violation for which the deaf or hard of hearing person was arrested.



20-153 - Proceedings; interpreter provided; when.

20-153. Proceedings; interpreter provided; when.

(1) For any proceeding before an appointing authority including any court at which a deaf or hard of hearing person is subpoenaed or requested in writing to attend, the appointing authority shall obtain a licensed interpreter to interpret the proceedings to the deaf or hard of hearing person and to interpret his or her testimony or statements.

(2) Whenever any state agency uses the services of a qualified interpreter, as defined in federal law, to comply with sections 42 U.S.C. 12102, 12131, and 12132, and any regulations adopted thereunder, as such sections and regulations existed on July 20, 2002, the state agency shall obtain a licensed interpreter to act as a qualified interpreter for such purposes.



20-154 - Appointment of additional interpreters.

20-154. Appointment of additional interpreters.

If a licensed interpreter appointed under section 20-153 is not able to provide effective communication with a deaf or hard of hearing person, the appointing authority shall obtain another licensed interpreter. An oral interpreter shall be provided upon request of a deaf or hard of hearing person who chooses not to communicate in sign language. If an interpreter is unable to render a satisfactory interpretation, the appointing authority shall then obtain an intermediary interpreter to assist the appointed interpreter. The appointing authority shall ensure that any interpreter is properly situated so as to permit effective communication with the deaf or hard of hearing person and full participation of the deaf or hard of hearing person in the proceeding.



20-155 - Proof of hearing impairment.

20-155. Proof of hearing impairment.

When an appointing authority has reason to believe that a person is not deaf or hard of hearing or is not dependent on an interpreter to ensure receptive or expressive communication, the appointing authority may require the person to furnish reasonable proof of his or her need for an interpreter.



20-155.01 - Interpreter; oath required.

20-155.01. Interpreter; oath required.

In any proceeding in which a deaf or hard of hearing person is testifying under oath or affirmation, the interpreter shall take an oath or affirmation that he or she will make a true interpretation of the proceeding in an understandable manner to the best of his or her ability.



20-156 - Commission; interpreters; licensure; requirements; fees; roster; disciplinary actions; review; injunctions authorized.

20-156. Commission; interpreters; licensure; requirements; fees; roster; disciplinary actions; review; injunctions authorized.

(1) The Commission for the Deaf and Hard of Hearing shall license and evaluate licensed interpreters. The commission shall create the Interpreter Review Board pursuant to section 71-4728.05 to set policies, standards, and procedures for evaluation and licensing of interpreters. The commission may recognize evaluation and certification programs as a means to carry out the duty of evaluating interpreters' skills. The commission may define and establish different levels or types of licensure to reflect different levels of proficiency and different specialty areas.

(2) The commission shall establish and charge reasonable fees for licensure of interpreters, including applications, initial competency assessments, renewals, modifications, record keeping, approval, conduct, and sponsorship of continuing education, and assessment of continuing competency pursuant to sections 20-150 to 20-159. All fees collected pursuant to this section by the commission shall be remitted to the State Treasurer for credit to the Commission for the Deaf and Hard of Hearing Fund. Such fees shall be disbursed for payment of expenses related to this section.

(3) The commission shall prepare and maintain a roster of licensed interpreters as provided by section 71-4728. Nothing in sections 20-150 to 20-159 shall be construed to prevent any appointing authority from contracting with a licensed interpreter on a full-time employment basis.

(4) The commission may deny, refuse to renew, limit, revoke, suspend, or take other disciplinary actions against a license when the applicant or licensee is found to have violated any provision of sections 20-150 to 20-159 or 71-4728 to 71-4732, or any rule or regulation of the commission adopted and promulgated pursuant to such sections, including rules and regulations governing unprofessional conduct. The Interpreter Review Board shall investigate complaints regarding the use of interpreters by any appointing authority, or the providing of interpreting services by any interpreter, alleged to be in violation of sections 20-150 to 20-159 or rules and regulations of the commission. The commission shall notify in writing an appointing authority determined to be employing interpreters in violation of sections 20-150 to 20-159 or rules and regulations of the commission and shall monitor such appointing authority to prevent future violations.

(5) Any decision of the commission pursuant to this section shall be subject to review according to the Administrative Procedure Act.

(6) After June 30, 2007, any person providing interpreting services pursuant to sections 20-150 to 20-159 without a license issued pursuant to this section may be restrained by temporary and permanent injunctions.



20-157 - Transferred to section 20-155.01.

20-157. Transferred to section 20-155.01.



20-158 - Interpreter; privilege applicable.

20-158. Interpreter; privilege applicable.

Whenever a deaf or hard of hearing person communicates through an interpreter under circumstances in which the communication would otherwise be privileged, the privilege shall apply to the interpreter as well.



20-159 - Fees authorized.

20-159. Fees authorized.

A licensed interpreter appointed pursuant to sections 20-150 to 20-159 is entitled to a fee for professional services and other relevant expenses as approved by the governing body of the appointing authority. When the licensed interpreter is appointed by a court, the fee shall be paid out of the General Fund with funds appropriated to the Supreme Court for that purpose or from funds, including grant money, made available to the Supreme Court for such purpose. When the licensed interpreter is appointed by an appointing authority other than a court, the fee shall be paid out of funds available to the governing body of the appointing authority.



20-160 - Employees of state or political subdivisions; prohibited from political activities during office hours, while performing official duties, or while wearing a uniform.

20-160. Employees of state or political subdivisions; prohibited from political activities during office hours, while performing official duties, or while wearing a uniform.

Unless specifically restricted by a federal law or any other state law, no employee of the state or any political subdivision thereof, as defined in subdivision (2) of section 13-702, shall be prohibited from participating in political activities except during office hours or when otherwise engaged in the performance of his or her official duties. No such employee shall engage in any political activity while wearing a uniform required by the state or any political subdivision thereof.



20-161 - Sections; purpose.

20-161. Sections; purpose.

The purpose of sections 20-161 to 20-166 is to protect the legal and human rights of persons with developmental disabilities or mentally ill individuals by providing access to certain records of a person with developmental disabilities or of a mentally ill individual by the officially designated protection and advocacy system for the developmentally disabled and mentally ill in this state.



20-162 - Terms, defined.

20-162. Terms, defined.

For purposes of sections 20-161 to 20-166, unless the context otherwise requires:

(1) Complaint shall mean any oral or written allegation by a person with a developmental disability or a mentally ill individual, the parent or guardian of such persons, a state agency, or any other responsible named individual or entity to the effect that the person with developmental disabilities or the mentally ill individual is being subjected to injury or deprivation with regard to his or her health, safety, welfare, rights, or level of care;

(2) Developmental disability shall mean a severe chronic mental or physical disability as defined in the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000 et seq., as amended;

(3) Facility for mentally ill individuals shall mean any place within Nebraska where a mentally ill individual is an inpatient or a resident and that is organized to provide treatment, shelter, food, care, or supervision including, but not limited to, those facilities described in the Health Care Facility Licensure Act and sections 71-1901 to 71-1916, 83-107.01, and 83-108;

(4) Facility for persons with developmental disabilities shall mean a facility or a specified portion of a facility designed primarily for the delivery of one or more services to persons with one or more developmental disabilities including, but not limited to, those facilities described in the Health Care Facility Licensure Act and sections 71-1901 to 71-1916, 83-107.01, and 83-108 whenever a person with a developmental disability is residing in such facility;

(5) Mentally ill individual shall mean an individual who has a significant mental illness or emotional impairment as determined by a mental health professional qualified under the laws, rules, and regulations of this state and who is an inpatient or resident in a facility for mentally ill individuals;

(6) Protection and advocacy system shall mean the entity designated pursuant to the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000 et seq., as amended;

(7) Records shall mean all information and data obtained, collected, or maintained by a facility for persons with developmental disabilities or a facility for mentally ill individuals in the course of providing services to such persons which are reasonably related to the complaint to be investigated; and

(8) Services for persons with developmental disabilities shall mean services as defined in the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000 et seq., as amended.



20-163 - Person with developmental disabilities; access to records; conditions.

20-163. Person with developmental disabilities; access to records; conditions.

For the purpose of protecting the human and legal rights of a person with developmental disabilities, the protection and advocacy system shall be granted access to the records, by any person or entity having possession or control of such records, of a person with developmental disabilities who resides in a facility for persons with developmental disabilities if (1) a complaint has been received by the protection and advocacy system from the legal guardian of such person or (2) a complaint has been received by the protection and advocacy system from or on behalf of such person and such person does not have a legal guardian or the state or the designee of the state is the legal guardian of such person.



20-164 - Mentally ill individual; access to records; conditions.

20-164. Mentally ill individual; access to records; conditions.

(1) For the purpose of protecting the human and legal rights of a mentally ill individual or with respect to matters which occur within ninety days after the date of the discharge of such individual from a facility for mentally ill individuals, the protection and advocacy system shall be granted access to the records, by any person or entity having possession or control of such records, of:

(a) Any mentally ill individual who is a client of the protection and advocacy system if such individual or the legal guardian, conservator, or other legal representative of such individual has authorized the protection and advocacy system to have such access; and

(b) Any mentally ill individual:

(i) Who by reason of the mental or physical condition of such individual is unable to authorize the protection and advocacy system to have such access;

(ii) Who does not have a legal guardian, conservator, or other legal representative or for whom the legal guardian is this state; and

(iii) With respect to whom a complaint has been received by the protection and advocacy system or with respect to whom there is probable cause to believe that such individual has been subject to injury or deprivation with regard to his or her health, safety, welfare, rights, or level of care.

(2) The protection and advocacy system may not disclose information from such records to the mentally ill individual who is the subject of the information if disclosure of such information to such individual would be detrimental to such individual's health or if a court pursuant to section 71-961 orders that the records not be disclosed.



20-165 - Records; redisclosure; conditions.

20-165. Records; redisclosure; conditions.

No record nor the contents of any record which identify or can be readily associated with the identity of the subject of the record shall be redisclosed by the protection and advocacy system without the specific written authorization of the subject or the subject's legally authorized representative. The protection and advocacy system shall provide seven days' advance written notice to the facility from which the records were received of its intent to redisclose such records, during which time the facility may seek to judicially enjoin such disclosure on the grounds that such disclosure is contrary to the interests of the subject of the record. Seven days' advance written notice to the facility shall not be required if redisclosure of such records is to an entity with legal authority to act to protect the legal and human rights of the subject of such records.



20-166 - Protection and advocacy system; pursuit of administrative remedies; when required.

20-166. Protection and advocacy system; pursuit of administrative remedies; when required.

(1) Prior to instituting any legal action in a federal or state court on behalf of a mentally ill individual or a person with developmental disabilities, the protection and advocacy system shall exhaust in a timely manner all administrative remedies when appropriate. If, in pursuing administrative remedies, the system determines that any matter with respect to such individual will not be resolved within a reasonable time, the system may pursue alternative remedies, including the initiation of legal action.

(2) Subsection (1) of this section shall not apply to any legal action instituted to prevent or eliminate imminent serious harm to a mentally ill individual or a person with developmental disabilities.



20-167 - Discrimination; legislative intent; state agencies; duties.

20-167. Discrimination; legislative intent; state agencies; duties.

It is the intent of the Legislature that no person should be discriminated against on the basis of having taken a human immunodeficiency virus antibody or antigen test.

Each agency of state government shall examine policies and practices within its jurisdiction that may intentionally or unintentionally result in discrimination against a person who has taken a human immunodeficiency virus antibody or antigen test or who has been diagnosed as having acquired immunodeficiency syndrome or acquired immunodeficiency syndrome related complex to ascertain the extent and types of discrimination that may exist. Each agency shall identify proposed changes in statutes or agency rules and regulations to remedy discrimination. Each agency shall report its findings to the Legislature on or before December 1, 1988.



20-168 - Employment, dwelling, school district, place of public accommodation; discrimination prohibited; civil action; authorized.

20-168. Employment, dwelling, school district, place of public accommodation; discrimination prohibited; civil action; authorized.

(1) An employer shall not (a) refuse to hire an individual, (b) discharge an individual, or (c) otherwise discriminate against an individual with respect to compensation or terms, conditions, or privileges of employment on the basis that the individual is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(2) A seller or lessor shall not refuse to sell or lease a dwelling as defined in section 20-310 to an individual on the basis that the individual, a member of the individual's family, or a person who will be residing with the individual is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(3) A school district shall not deny admission to a student on the basis that the student is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(4) A place of public accommodation as defined in section 20-133 shall not deny equal access to such public accommodation on the basis that the individual is suffering or is suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome.

(5) Any individual who has been discriminated against in violation of this section may file a civil action to enforce this section in the district court of the county where the discrimination is alleged to have occurred. The remedy granted by this subsection shall be in addition to any other remedy provided by law and shall not be interpreted as denying any other remedy provided by law.



20-169 - Individual; threat to health or safety; unable to perform duties; effect.

20-169. Individual; threat to health or safety; unable to perform duties; effect.

Actions otherwise prohibited by subsections (1) and (3) of section 20-168 shall not constitute a violation of the requirements of such section if the individual suffering from or suspected of suffering from human immunodeficiency virus infection or acquired immunodeficiency syndrome poses a direct threat to the health or safety of himself, herself, or other individuals or is unable to perform the duties of the job he or she is applying for or is employed to perform.



20-170 - Mother; right to breast-feed child.

20-170. Mother; right to breast-feed child.

Notwithstanding any other provision of law, a mother may breast-feed her child in any public or private location where the mother is otherwise authorized to be.



20-201 - Right of privacy; legislative intent.

20-201. Right of privacy; legislative intent.

It is the intention of the Legislature to provide a right of privacy as described and limited by sections 20-201 to 20-211 and 25-840.01, and to give to any natural person a legal remedy in the event of violation of the right.



20-202 - Invasion of privacy; exploitation of a person for advertising or commercial purposes; situations; not applicable.

20-202. Invasion of privacy; exploitation of a person for advertising or commercial purposes; situations; not applicable.

Any person, firm, or corporation that exploits a natural person, name, picture, portrait, or personality for advertising or commercial purposes shall be liable for invasion of privacy. The provisions of this section shall not apply to:

(1) The publication, printing, display, or use of the name or likeness of any person in any printed, broadcast, telecast, or other news medium or publication as part of any bona fide news report or presentation or noncommercial advertisement having a current or historical public interest and when such name or likeness is not used for commercial advertising purposes;

(2) The use of such name, portrait, photograph, or other likeness in connection with the resale or other distribution of literary, musical, or artistic productions or other articles of merchandise or property when such person has consented to the use of his or her name, portrait, photograph, or likeness on or in connection with the initial sale or distribution thereof so long as such use does not differ materially in kind, extent, or duration from that authorized by the consent as fairly construed; or

(3) Any photograph of a person solely as a member of the public when such person is not named or otherwise identified in or in connection with the use of such photograph.

Invasion of privacy under this section typically applies to cases in which a photograph or other likeness of a person is distributed without that person's consent for commercial gain. Wilkinson v. Methodist, Richard Young Hosp., 259 Neb. 745, 612 N.W.2d 213 (2000).

Conduct to which one consents cannot constitute an invasion of privacy. Miller v. American Sports Co., 237 Neb. 676, 467 N.W.2d 653 (1991).



20-203 - Invasion of privacy; trespass or intrude upon a person's solitude.

20-203. Invasion of privacy; trespass or intrude upon a person's solitude.

Any person, firm, or corporation that trespasses or intrudes upon any natural person in his or her place of solitude or seclusion, if the intrusion would be highly offensive to a reasonable person, shall be liable for invasion of privacy.

An invasion of privacy pursuant to this section is one consisting solely of an intentional interference with the plaintiff's interest in solitude or seclusion, either as to his or her person or private affairs or concerns, of a kind that would be highly offensive to a reasonable person. Whipps Land & Cattle Co. v. Level 3 Communications, 265 Neb. 472, 658 N.W.2d 258 (2003).

Trespassing onto real property, without more, is not the form or magnitude of interference into a person's solitude or seclusion that would rise to the level of being highly offensive to a reasonable person, such as might be actionable under this section. Whipps Land & Cattle Co. v. Level 3 Communications, 265 Neb. 472, 658 N.W.2d 258 (2003).

The accusation of drug use at the workplace, without more, is not the form of interference into a person's solitude or seclusion that would rise to the level of being highly offensive to a reasonable person, such as might be actionable under this section. Polinski v. Sky Harbor Air Serv., 263 Neb. 406, 640 N.W.2d 391 (2002).

Operation of model airplane airfield was not type of intrusion that this section was designed to protect people from. Kaiser v. Western R/C Flyers, 239 Neb. 624, 477 N.W.2d 557 (1991).

In an action for invasion of privacy, the damages that a plaintiff may recover are (1) general damages for harm to the plaintiff's interest in privacy which resulted from the invasion; (2) damages for mental suffering; (3) special damages; and (4) if none of these are proven, nominal damages. Sabrina W. v. Willman, 4 Neb. App. 149, 540 N.W.2d 364 (1995).



20-204 - Invasion of privacy; place person before public in false light.

20-204. Invasion of privacy; place person before public in false light.

Any person, firm, or corporation which gives publicity to a matter concerning a natural person that places that person before the public in a false light is subject to liability for invasion of privacy, if:

(1) The false light in which the other was placed would be highly offensive to a reasonable person; and

(2) The actor had knowledge of or acted in reckless disregard as to the falsity of the publicized matter and the false light in which the other would be placed.

In order to recover for invasion of privacy under this section, the matter must be communicated to the public at large, or to so many persons that the matter must be regarded as substantially certain to become one of public knowledge. Wilkinson v. Methodist, Richard Young Hosp., 259 Neb. 745, 612 N.W.2d 213 (2000).

Essential to a false light invasion of privacy claim is that the publicized matter be false. Schoneweis v. Dando, 231 Neb. 180, 435 N.W.2d 666 (1989).

The gravamen of conduct made actionable by this section is the dissemination of offending material to the public at large, or to so many persons that the matter must be regarded as substantially certain to become one of public knowledge. Schoneweis v. Dando, 231 Neb. 180, 435 N.W.2d 666 (1989).

Truth is a defense to a false light privacy claim. Wadman v. State, 1 Neb. App. 839, 510 N.W.2d 426 (1993).



20-205 - Publication or intrusion; not actionable; when.

20-205. Publication or intrusion; not actionable; when.

Any publication or intrusion otherwise actionable under section 20-202, 20-203, or 20-204 shall be justified and not actionable under sections 20-201 to 20-211 and 25-840.01 if the subject of such publication or intrusion expressly or by implication consents to the publicity or intrusion so long as such publication or intrusion does not differ materially in kind, extent, or duration from that implicitly or expressly authorized by the consent as fairly construed. If such person is a minor, such consent may be given by a parent or guardian. If the subject of the alleged invasion of privacy is deceased, such consent may be given by the surviving spouse, if any, or by the personal representative.



20-206 - Right of privacy; defenses and privileges.

20-206. Right of privacy; defenses and privileges.

In addition to any defenses and privileges created in sections 20-201 to 20-211 and 25-840.01, the statutory right of privacy created in sections 20-201 to 20-211 and 25-840.01 shall be subject to the following defenses and privileges:

(1) All applicable federal and Nebraska statutory and constitutional defenses;

(2) As to communications alleged to constitute an invasion of privacy, the defense that the communication was made under circumstances that would give rise to an applicable qualified or absolute privilege according to the law of defamation; and

(3) All applicable, qualified, and absolute privileges and defenses in the common law of privacy in this state and other states.



20-207 - Invasion of privacy; action; nonassignable.

20-207. Invasion of privacy; action; nonassignable.

The action for invasion of privacy created by sections 20-201 to 20-211 and 25-840.01 shall be personal to the subject of the invasion and shall in no case be assignable.



20-208 - Invasion of privacy; death of subject; effect.

20-208. Invasion of privacy; death of subject; effect.

The right of action for invasion of privacy created by sections 20-201 to 20-211 and 25-840.01, with the single exception of the action arising out of exploitation of a person's name or likeness in section 20-202, shall not be deemed to survive the death of the subject of any such invasion of privacy.



20-209 - Libel, slander, or invasion of privacy; one cause of action.

20-209. Libel, slander, or invasion of privacy; one cause of action.

No person shall have more than one cause of action for damages for libel or slander or invasion of privacy or any other tort founded upon any single publication, exhibition, or utterance, such as any one issue of a newspaper or book or magazine or any one presentation to an audience or any one broadcast over radio or television or any one exhibition of a motion picture. Recovery in any action shall include all damages for any such tort suffered by the plaintiff in all jurisdictions.

This section prevents multiple recoveries from a single publication, but it does not force a plaintiff to elect among libel, slander, and invasion of privacy with respect to the claim a plaintiff advances resulting from a single publication by the defendant. Bojanski v. Foley, 18 Neb. App. 929, 798 N.W.2d 134 (2011).



20-210 - Judgment; bar against other actions.

20-210. Judgment; bar against other actions.

A judgment in any jurisdiction for or against the plaintiff upon the substantive merits of any action for damages founded upon a single publication, exhibition, or utterance as described in section 20-209 shall bar any other action for damages by the same plaintiff against the same defendant founded upon the same publication, exhibition, or utterance.



20-211 - Invasion of privacy; statute of limitations.

20-211. Invasion of privacy; statute of limitations.

An action for invasion of privacy must be brought within one year of the date the cause of action arose.



20-301 - Act, how cited.

20-301. Act, how cited.

Sections 20-301 to 20-344 shall be known and may be cited as the Nebraska Fair Housing Act.



20-302 - Civil rights; policy of state.

20-302. Civil rights; policy of state.

It is the policy of the State of Nebraska that there shall be no discrimination in the acquisition, ownership, possession, or enjoyment of housing throughout the State of Nebraska in accordance with Article I, section 25, of the Constitution of Nebraska.



20-303 - Definitions, where found.

20-303. Definitions, where found.

For purposes of the Nebraska Fair Housing Act, the definitions found in sections 20-304 to 20-317 shall be used.



20-304 - Aggrieved person, defined.

20-304. Aggrieved person, defined.

Aggrieved person shall include any person who:

(1) Claims to have been injured by a discriminatory housing practice; or

(2) Believes that he or she will be injured by a discriminatory housing practice that is about to occur.



20-305 - Commission, defined.

20-305. Commission, defined.

Commission shall mean the Equal Opportunity Commission.



20-306 - Complainant, defined.

20-306. Complainant, defined.

Complainant shall mean the person, including the commission, who files a complaint under section 20-326.



20-307 - Conciliation, defined.

20-307. Conciliation, defined.

Conciliation shall mean the attempted resolution of issues raised by a complaint or by the investigation of a complaint through informal negotiations involving the aggrieved person, the respondent, and the commission.



20-308 - Conciliation agreement, defined.

20-308. Conciliation agreement, defined.

Conciliation agreement shall mean a written agreement setting forth the resolution of the issues in conciliation.



20-309 - Discriminatory housing practice, defined.

20-309. Discriminatory housing practice, defined.

Discriminatory housing practice shall mean an act that is unlawful under section 20-318, 20-319, 20-320, 20-321, or 20-344.



20-310 - Dwelling, defined.

20-310. Dwelling, defined.

Dwelling shall mean any building, structure, or portion thereof which is occupied as or designed or intended for occupancy as a residence for one or more families and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure, or portion thereof.



20-311 - Familial status, defined.

20-311. Familial status, defined.

Familial status shall mean one or more minors being domiciled with:

(1) A parent or another person having legal custody of such individual; or

(2) The designee of a parent or other person having legal custody, with the written permission of the parent or other person.

The protections afforded against discrimination on the basis of familial status shall apply to any person who is pregnant or is in the process of securing legal custody of any minor.



20-312 - Family, defined.

20-312. Family, defined.

Family shall include a single individual.



20-313 - Handicap, defined.

20-313. Handicap, defined.

Handicap shall mean, with respect to a person:

(1) A physical or mental impairment which substantially limits one or more of such person's major life activities;

(2) A record of having such an impairment; or

(3) Being regarded as having such an impairment.

Handicap shall not include current, illegal use of or addiction to a controlled substance as defined in section 28-401.



20-314 - Person, defined.

20-314. Person, defined.

Person shall include one or more individuals, corporations, partnerships, limited liability companies, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, and fiduciaries.



20-315 - Rent, defined.

20-315. Rent, defined.

Rent shall include lease, sublease, let, and otherwise grant for consideration the right to occupy premises not owned by the occupant.



20-316 - Respondent, defined.

20-316. Respondent, defined.

Respondent shall mean:

(1) The person or other entity accused in a complaint of a discriminatory housing practice; and

(2) Any other person or entity identified in the course of investigation and notified as required with respect to respondents so identified under section 20-326.



20-317 - Restrictive covenant, defined.

20-317. Restrictive covenant, defined.

Restrictive covenant shall mean any specification limiting the transfer, rental, or lease of any housing because of race, creed, religion, color, national origin, sex, handicap, familial status, or ancestry.



20-318 - Unlawful acts enumerated.

20-318. Unlawful acts enumerated.

Except as exempted by section 20-322, it shall be unlawful to:

(1) Refuse to sell or rent after the making of a bona fide offer, refuse to negotiate for the sale or rental of or otherwise make unavailable or deny, refuse to show, or refuse to receive and transmit an offer for a dwelling to any person because of race, color, religion, national origin, familial status, or sex;

(2) Discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection therewith because of race, color, religion, national origin, familial status, or sex;

(3) Make, print, publish, or cause to be made, printed, or published any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, national origin, handicap, familial status, or sex or an intention to make any such preference, limitation, or discrimination;

(4) Represent to any person because of race, color, religion, national origin, handicap, familial status, or sex that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact so available;

(5) Cause to be made any written or oral inquiry or record concerning the race, color, religion, national origin, handicap, familial status, or sex of a person seeking to purchase, rent, or lease any housing;

(6) Include in any transfer, sale, rental, or lease of housing any restrictive covenants or honor or exercise or attempt to honor or exercise any restrictive covenant pertaining to housing;

(7) Discharge or demote an employee or agent or discriminate in the compensation of such employee or agent because of such employee's or agent's compliance with the Nebraska Fair Housing Act; and

(8) Induce or attempt to induce, for profit, any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, national origin, handicap, familial status, or sex.



20-319 - Handicapped person; discriminatory practices prohibited; design and construction standards; enforcement of act.

20-319. Handicapped person; discriminatory practices prohibited; design and construction standards; enforcement of act.

(1) Except as exempted by section 20-322, it shall be unlawful to:

(a) Discriminate in the sale or rental of or otherwise make unavailable or deny a dwelling to any buyer or renter because of a handicap of:

(i) The buyer or renter;

(ii) Any person associated with the buyer or renter; or

(iii) A person residing in or intending to reside in the dwelling after it is so sold, rented, or made available; or

(b) Discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection with a dwelling because of a handicap of:

(i) Such person;

(ii) Any person associated with such person; or

(iii) A person residing in or intending to reside in the dwelling after it is so sold, rented, or made available.

(2) For purposes of this section, discrimination shall include:

(a) A refusal to permit, at the expense of the handicapped person, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications may be necessary to afford the person full enjoyment of the premises, except that in the case of a rental, the landlord may, when it is reasonable to do so, condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(b) A refusal to make reasonable accommodations in rules, policies, practices, or services when such accommodations may be necessary to afford the handicapped person equal opportunity to use and enjoy a dwelling; and

(c) In connection with the design and construction of covered multifamily dwellings for first occupancy after September 1, 1991, a failure to design and construct the dwellings in such a manner that:

(i) The public use and common use portions of the dwellings are readily accessible to and usable by handicapped persons;

(ii) All the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by handicapped persons in wheelchairs; and

(iii) All premises within the dwellings contain the following features of adaptive design:

(A) An accessible route into and through the dwelling;

(B) Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

(C) Reinforcements in bathroom walls to allow later installation of grab bars; and

(D) Kitchens and bathrooms such that a handicapped person in a wheelchair can maneuver about the space.

(3) Compliance with the appropriate requirements of the American National Standards Institute standard for buildings and facilities providing accessibility and usability for physically handicapped people, ANSI A117.1, shall satisfy the requirements of subdivision (2)(c)(iii) of this section.

(4)(a) If a political subdivision has incorporated into its laws the design and construction requirements set forth in subdivision (2)(c) of this section, compliance with such laws shall be deemed to satisfy the requirements.

(b) A political subdivision may review and approve new constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements are met.

(c) The commission shall encourage but may not require political subdivisions to include in their existing procedures for the review and approval of new constructed covered multifamily dwellings determinations as to whether the design and construction of the dwellings are consistent with the design and construction requirements and shall provide technical assistance to political subdivisions and other persons to implement the requirements.

(d) Nothing in this section shall be construed to require the commission to review or approve the plans, designs, or construction of all covered multifamily dwellings to determine whether the design and construction of the dwellings are consistent with the design and construction requirements.

(5)(a) Nothing in subsection (4) of this section shall be construed to affect the authority and responsibility of the commission or a local agency certified pursuant to section 20-332 to receive and process complaints or otherwise engage in enforcement activities under the Nebraska Fair Housing Act.

(b) Determinations by the commission or a political subdivision under subdivision (4)(a) or (b) of this section shall not be conclusive in enforcement proceedings under the act.

(6) For purposes of this section, covered multifamily dwellings shall mean:

(a) Buildings consisting of four or more units if such buildings have one or more elevators; and

(b) Ground floor units in other buildings consisting of four or more units.

(7) Nothing in this section shall be construed to invalidate or limit any law of a political subdivision or other jurisdiction in which this section is effective that requires dwellings to be designed and constructed in a manner that affords handicapped persons greater access than is required by this section.

(8) Nothing in this section shall require that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.



20-320 - Transaction related to residential real estate; discriminatory practices prohibited.

20-320. Transaction related to residential real estate; discriminatory practices prohibited.

(1) It shall be unlawful for any person or other entity whose business includes engaging in transactions related to residential real estate to discriminate against any person in making available such a transaction or in the terms or conditions of such a transaction because of race, color, religion, sex, handicap, familial status, or national origin.

(2) For purposes of this section, transaction related to residential real estate shall mean any of the following:

(a) The making or purchasing of loans or providing other financial assistance:

(i) For purchasing, constructing, improving, repairing, or maintaining a dwelling; or

(ii) Secured by residential real estate; or

(b) The selling, brokering, or appraising of residential real property.

(3) Nothing in this section shall prohibit a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, color, religion, national origin, sex, handicap, or familial status.



20-321 - Multiple listing service; other service, organization, or facility; discriminatory practices prohibited.

20-321. Multiple listing service; other service, organization, or facility; discriminatory practices prohibited.

It shall be unlawful to deny any person access to or membership or participation in any multiple listing service, real estate brokers organization, or other service, organization, or facility relating to the business of selling or renting dwellings or to discriminate against any person in the terms or conditions of such access, membership, or participation on account of race, color, religion, national origin, handicap, familial status, or sex.



20-322 - Religious organization, private home, private club, or housing for older persons; restricting use not prohibited; local restrictions; how treated; controlled substances; illegal activities; effect.

20-322. Religious organization, private home, private club, or housing for older persons; restricting use not prohibited; local restrictions; how treated; controlled substances; illegal activities; effect.

(1) Nothing in the Nebraska Fair Housing Act shall prohibit a religious organization, association, or society or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society from limiting the sale, rental, or occupancy of a dwelling which it owns or operates for other than commercial purposes to persons of the same religion or from giving preferences to such persons unless membership in such religion is restricted on account of race, color, national origin, handicap, familial status, or sex.

(2) Nothing in the act shall prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than commercial purposes, from limiting the rental or occupancy of such lodging to its members or from giving preference to its members.

(3) Nothing in the act shall prohibit or limit the right of any person or his or her authorized representative to refuse to rent a room or rooms in his or her own home for any reason or for no reason or to change tenants in his or her own home as often as desired, except that this exception shall not apply to any person who makes available for rental or occupancy more than four sleeping rooms to a person or family within his or her own home.

(4)(a) Nothing in the act shall limit the applicability of any reasonable local restrictions regarding the maximum number of occupants permitted to occupy a dwelling, and nothing in the act regarding familial status shall apply with respect to housing for older persons.

(b) For purposes of this subsection, housing for older persons shall mean housing:

(i) Provided under any state program that the commission determines is specifically designed and operated to assist elderly persons as defined in the program;

(ii) Intended for and solely occupied by persons sixty-two years of age or older; or

(iii) Intended and operated for occupancy by at least one person fifty-five years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subdivision, the commission shall develop regulations which require at least the following factors:

(A) The existence of significant facilities and services specifically designed to meet the physical or social needs of older persons or, if the provision of such facilities and services is not practicable, that such housing is necessary to provide important housing opportunities for older persons;

(B) That at least eighty percent of the units are occupied by at least one person fifty-five years of age or older per unit; and

(C) The publication of and adherence to policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons fifty-five years of age or older.

(c) Housing shall not fail to meet the requirements for housing for older persons by reason of:

(i) Persons residing in the housing as of September 6, 1991, who do not meet the age requirements of subdivision (b)(ii) or (iii) of this subsection if succeeding occupants of the housing meet the age requirements; or

(ii) Unoccupied units if the units are reserved for occupancy by persons who meet the age requirements.

(5) Nothing in the act shall prohibit conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in section 28-401.



20-323 - Affirmative action required; cooperation with commission.

20-323. Affirmative action required; cooperation with commission.

All executive departments, state agencies, and independent instrumentalities exercising essential public functions, including any state agency having regulatory or supervisory authority over financial institutions, shall administer their programs and activities relating to housing and urban development in a manner affirmatively to further the purposes of the Nebraska Fair Housing Act and shall cooperate with the commission to further such purposes.



20-324 - Equal Opportunity Commission; educational and conciliatory activities; programs of compliance and enforcement.

20-324. Equal Opportunity Commission; educational and conciliatory activities; programs of compliance and enforcement.

The commission shall conduct such educational and conciliatory activities as in the commission's judgment will further the purposes of the Nebraska Fair Housing Act. The commission shall call conferences of persons in the housing industry and other interested persons to acquaint them with the act and suggested means of implementing it and shall endeavor with their advice to work out programs of voluntary compliance and of enforcement. The commission shall consult with local officials and other interested parties to learn the extent, if any, to which housing discrimination exists in their locality and whether and how local enforcement programs might be utilized to combat such discrimination in connection with or in place of the commission's enforcement of the act. The commission shall issue reports on such conferences and consultations as it deems appropriate.



20-325 - Commission; duties.

20-325. Commission; duties.

The commission shall:

(1) Make studies with respect to the nature and extent of discriminatory housing practices in representative urban, suburban, and rural communities throughout the state;

(2) Publish and disseminate reports, recommendations, and information derived from such studies, including an annual report to the Legislature to be submitted electronically:

(a) Specifying the nature and extent of progress made statewide in eliminating discriminatory housing practices and furthering the purposes of the Nebraska Fair Housing Act, obstacles remaining to achieving equal housing opportunity, and recommendations for further legislative or executive action; and

(b) Containing tabulations of the number of instances and the reasons therefor in the preceding year in which:

(i) Investigations have not been completed as required by subdivision (1)(b) of section 20-326;

(ii) Determinations have not been made within the time specified in section 20-333; and

(iii) Hearings have not been commenced or findings and conclusions have not been made as required by section 20-337;

(3) Cooperate with and render technical assistance to state, local, and other public or private agencies, organizations, and institutions which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices;

(4) Electronically submit an annual report to the Legislature and make available to the public data on the age, race, color, religion, national origin, handicap, familial status, and sex of persons and households who are applicants for, participants in, or beneficiaries or potential beneficiaries of programs administered by the commission. In order to develop the data to be included and made available to the public under this subdivision, the commission shall, without regard to any other provision of law, collect such information relating to those characteristics as the commission determines to be necessary or appropriate;

(5) Adopt and promulgate rules and regulations, subject to the approval of the members of the commission, regarding the investigative and conciliation process that provide for testing standards, fundamental due process, and notice to the parties of their rights and responsibilities; and

(6) Have authority to enter into agreements with the United States Department of Housing and Urban Development in cooperative agreements under the Fair Housing Assistance Program. The commission shall further have the authority to enter into agreements with testing organizations to assist in investigative activities. The commission shall not enter into any agreements under which compensation to the testing organization is partially or wholly based on the number of conciliations, settlements, and reasonable cause determinations.



20-326 - Discriminatory housing practice; complaint; procedure; investigation.

20-326. Discriminatory housing practice; complaint; procedure; investigation.

(1)(a)(i) An aggrieved person may, not later than one year after an alleged discriminatory housing practice has occurred or terminated, file a complaint with the commission alleging such discriminatory housing practice. The commission, on its own initiative, may also file such a complaint.

(ii) The complaint shall be in writing and shall contain such information and be in such form as the commission requires.

(iii) The commission may also investigate housing practices to determine whether a complaint should be brought under this section.

(b) Upon the filing of a complaint:

(i) The commission shall serve notice upon the aggrieved person acknowledging such filing and advising the aggrieved person of the time limits and choice of forums provided under the Nebraska Fair Housing Act;

(ii) The commission shall, not later than ten days after such filing or the identification of an additional respondent under subsection (2) of this section, serve on the respondent a notice identifying the alleged discriminatory housing practice and advising such respondent of the procedural rights and obligations of respondents under the act, together with a copy of the original complaint;

(iii) Each respondent may file, not later than ten days after receipt of notice from the commission, an answer to the complaint; and

(iv) Unless it is impracticable to do so, the commission shall investigate the alleged discriminatory housing practice and complete such investigation within one hundred days after the filing of the complaint or, when the commission takes further action under section 20-332 with respect to a complaint, within one hundred days after the commencement of such further action.

(c) If the commission is unable to complete the investigation within one hundred days after the filing of the complaint or after the commencement of such further action, the commission shall notify the complainant and respondent in writing of the reasons for not doing so.

(d) Complaints and answers shall be under oath and may be reasonably and fairly amended at any time.

(2)(a) A person who is not named as a respondent in a complaint but who is identified as a respondent in the course of investigation may be joined as an additional or substitute respondent upon written notice under subdivision (1)(b)(ii) of this section to such person from the commission.

(b) The notice shall explain the basis for the commission's belief that the person to whom the notice is addressed is properly joined as a respondent.



20-327 - Complaint; conciliation; conciliation agreement; effect.

20-327. Complaint; conciliation; conciliation agreement; effect.

(1) During the period beginning with the filing of the complaint and ending with the issuance of a charge or a dismissal by the commission, the commission shall, to the extent feasible, engage in conciliation with respect to the complaint.

(2) A conciliation agreement shall be an agreement between the complainant and the respondent and shall be subject to the approval of the members of the commission, which approval may not be delegated.

(3) A conciliation agreement arising out of such conciliation shall be an agreement between the respondent and the complainant and shall be subject to approval by the commission.

(4) A conciliation agreement may provide for binding arbitration of the dispute arising from the complaint. Any such arbitration that results from a conciliation agreement may award appropriate relief, including monetary relief.

(5) Each conciliation agreement shall be made public unless the complainant and respondent otherwise agree and the commission determines that disclosure is not required to further the purposes of the Nebraska Fair Housing Act.

(6) A conciliation agreement between a respondent and complainant which has been approved by the commission shall not be deemed an adjudication that the respondent has committed a discriminatory housing practice nor shall the conciliation agreement be the subject of an order for relief under section 20-337, unless the conciliation agreement is entered after an adjudication pursuant to an administrative proceeding or a civil action pursuant to state or federal law in which the respondent was found to have committed a discriminatory housing practice.



20-328 - Final investigative report; contents; amendment.

20-328. Final investigative report; contents; amendment.

(1) At the end of each investigation of a complaint, the commission shall prepare a final investigative report containing:

(a) The names and dates of contacts with witnesses;

(b) A summary and the dates of correspondence and other contacts with the aggrieved person and the respondent;

(c) A summary description of other pertinent records;

(d) A summary of witness statements; and

(e) Answers to interrogatories.

(2) A final investigative report may be amended if additional evidence is later discovered.



20-329 - Conciliation agreement; breach; civil action authorized.

20-329. Conciliation agreement; breach; civil action authorized.

Whenever the commission has reasonable cause to believe that a respondent has breached a conciliation agreement, the commission shall refer the matter to the Attorney General for filing of a civil action under section 20-343 for the enforcement of such agreement.



20-330 - Conciliation proceedings; investigations; restrictions on use of information.

20-330. Conciliation proceedings; investigations; restrictions on use of information.

(1) Except as provided in subsection (5) of section 20-327, nothing said or done in the course of conciliation may be made public or used as evidence in a subsequent proceeding under the Nebraska Fair Housing Act without the written consent of the persons concerned. All records compiled in the course of conciliation activities shall be exempt from public release. The commission may release any fully executed conciliation agreement.

(2)(a) Notwithstanding subsection (1) of this section, the commission shall make available to the aggrieved person and the respondent, upon request, following the completion of an investigation, information derived from an investigation and any final investigative report relating to that investigation.

(b) The commission's release of information pursuant to subdivision (2)(a) of this section is subject to the federal Privacy Act of 1974, Public Law 93-579, as such act existed on January 1, 2005, and any other state or federal laws limiting the release of confidential information obtained in the course of an investigation under the Nebraska Fair Housing Act.

(3) Notwithstanding subsections (1) and (2) of this section, materials in the investigative file shall be disclosed to the complainant and respondent to the extent reasonably necessary to further the investigation or conciliation discussions.



20-331 - Temporary or preliminary relief; other proceedings; actions authorized.

20-331. Temporary or preliminary relief; other proceedings; actions authorized.

(1) If the commission concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of the Nebraska Fair Housing Act, the commission may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under this section. Upon receipt of such an authorization, the Attorney General shall promptly commence and maintain such an action. Any temporary restraining order or other order granting preliminary or temporary relief shall be issued in accordance with sections 25-1062 to 25-1080. The commencement of a civil action under this section shall not affect the initiation or continuation of administrative proceedings under this section and section 20-336.

(2) Whenever the commission has reason to believe that a basis may exist for the commencement of proceedings against any respondent under subsection (1) or (3) of section 20-343 or for proceedings by any governmental licensing or supervisory authorities, the commission shall transmit the information upon which such belief is based to the Attorney General or to such authorities, as the case may be.



20-332 - Complaint; referral to local agency; procedure; certification of local agency.

20-332. Complaint; referral to local agency; procedure; certification of local agency.

(1) Whenever a complaint alleges a discriminatory housing practice (a) within the jurisdiction of a local agency in an incorporated city or a county and (b) as to which the agency has been certified by the commission under this section, the commission shall refer the complaint to that agency before taking any action with respect to the complaint.

(2) After a referral is made, the commission shall take no further action with respect to such complaint without the consent of the agency unless:

(a) The agency has failed to commence proceedings with respect to the complaint before the end of the thirtieth day after the date of such referral;

(b) The agency, having so commenced proceedings, fails to carry forward the proceedings with reasonable promptness; or

(c) The commission determines that the agency no longer qualifies for certification under this section with respect to the relevant jurisdiction.

(3)(a) The commission may certify a local agency under this section only if the commission determines that the following are substantially equivalent to those created by and under the Nebraska Fair Housing Act:

(i) The substantive rights protected by the agency in the jurisdiction with respect to which certification is to be made;

(ii) The procedures followed by the agency;

(iii) The remedies available to the agency; and

(iv) The availability of judicial review of the agency's action.

(b) Before making such certification, the commission shall take into account the current practices and past performance, if any, of the agency.



20-333 - Commission; discriminatory housing practice; determination; charge; contents; service; referral to Attorney General; dismissal of complaint.

20-333. Commission; discriminatory housing practice; determination; charge; contents; service; referral to Attorney General; dismissal of complaint.

(1)(a) The commission shall, within one hundred days after the filing of the complaint or after the commencement of further action under section 20-332, determine based on the facts whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur unless it is impracticable to do so or unless the commission has approved a conciliation agreement with respect to the complaint. If the commission is unable to make the determination within one hundred days after the filing of the complaint or after the commencement of such further action, the commission shall notify the complainant and respondent in writing of the reasons for not doing so.

(b)(i) If the commission determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall, except as provided in subdivision (iii) of this subdivision, immediately issue a charge on behalf of the aggrieved person, for further proceedings under sections 20-335 to 20-340.

(ii) Such charge shall consist of a short and plain statement of the facts upon which the commission has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur, shall be based on the final investigative report, and need not be limited to the facts or grounds alleged in the complaint filed under section 20-326.

(iii) If the commission determines that the matter involves the legality of any state or local zoning or other land-use law or ordinance, the commission shall immediately refer the matter to the Attorney General for appropriate action under section 20-343 instead of issuing such charge.

(c) If the commission determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall promptly dismiss the complaint. The commission shall make public disclosure of each such dismissal.

(d) The commission may not issue a charge under this section regarding an alleged discriminatory housing practice after the filing of a civil action commenced by the aggrieved party under state or federal law seeking relief with respect to that discriminatory housing practice.

(2) After the commission issues a charge under this section, the commission shall cause a copy of the charge, together with information as to how to make an election under section 20-335 and the effect of such an election, to be served:

(a) On each respondent named in the charge, together with a notice of opportunity for a hearing at a time and place specified in the notice, unless such an election is made; and

(b) On each aggrieved person on whose behalf the complaint was filed.



20-334 - Commission; subpoenas; discovery orders; violations; penalty.

20-334. Commission; subpoenas; discovery orders; violations; penalty.

(1) The commission may issue subpoenas and order discovery in aid of investigations and hearings under the Nebraska Fair Housing Act. The subpoenas and discovery may be ordered to the same extent and subject to the same limitations as would apply if the subpoenas or discovery were ordered or served in aid of a civil action in the district court.

(2) Witnesses summoned by a subpoena shall be entitled to the same witness and mileage fees as witnesses in proceedings in district court. Fees payable to a witness summoned by a subpoena issued at the request of a party shall be paid by that party or, when a party is unable to pay the fees, by the commission.

(3)(a) Any person who willfully fails or neglects to attend and testify or to answer any lawful inquiry or to produce records, documents, or other evidence, if it is in such person's power to do so, in obedience to the subpoena or other lawful order under subsection (1) of this section shall be guilty of a Class I misdemeanor.

(b) Any person shall be guilty of a Class I misdemeanor who, with intent to mislead another person in any proceeding under the act:

(i) Makes or causes to be made any false entry or statement of fact in any report, account, record, or other document produced pursuant to subpoena or other lawful order under subsection (1) of this section;

(ii) Willfully neglects or fails to make or to cause to be made full, true, and correct entries in such reports, accounts, records, or other documents; or

(iii) Willfully mutilates, alters, or by any other means falsifies any documentary evidence.



20-335 - Civil action in lieu of hearing; election authorized.

20-335. Civil action in lieu of hearing; election authorized.

When a charge is issued under section 20-333, a complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in that charge decided in a civil action under section 20-340 in lieu of a hearing under section 20-336. The election must be made not later than twenty days after service has been made under section 20-333. The person making the election shall give notice of doing so to the commission and to all other complainants and respondents to whom the charge relates.



20-336 - Commission; hearings; hearing officer; appearance; discovery; discontinuance of proceedings; when.

20-336. Commission; hearings; hearing officer; appearance; discovery; discontinuance of proceedings; when.

(1) If an election is not made under section 20-335 with respect to a charge issued under section 20-333, the commission shall provide an opportunity for a hearing on the record with respect to the charge. The commission shall delegate the conduct of a hearing under this section to a hearing officer. The hearing officer shall meet the qualifications of a judge of the district court prescribed in section 24-301 or any successor statute. The hearing officer shall be appointed by the commission pursuant to rules and regulations promulgated by the commission. The hearing officer shall conduct the hearing at a place in the vicinity of the place where the discriminatory housing practice is alleged to have occurred or to be about to occur.

(2) At the hearing each party may appear in person, be represented by counsel, present evidence, cross-examine witnesses, and obtain the issuance of subpoenas under section 20-334. Any aggrieved person may intervene as a party in the proceeding. The rules of evidence shall apply to the presentation of evidence in such hearing as they would in a civil action in district court.

(3)(a) Discovery in administrative proceedings under this section shall be conducted as expeditiously and inexpensively as possible consistent with the need of all parties to obtain relevant evidence.

(b) A hearing under this section shall be conducted as expeditiously and inexpensively as possible consistent with the needs and rights of the parties to obtain a fair hearing and a complete record.

(4) Any resolution of a charge before issuance of a final order under section 20-337 shall require the consent of the aggrieved person on whose behalf the charge is issued.

(5) A hearing officer may not continue administrative proceedings under this section regarding any alleged discriminatory housing practice after the filing of a civil action by the aggrieved party under state or federal law seeking relief with respect to that discriminatory housing practice.



20-337 - Hearing officer; powers and duties; civil penalties; order; effect.

20-337. Hearing officer; powers and duties; civil penalties; order; effect.

(1) The hearing officer shall commence the hearing no later than one hundred twenty days following the issuance of the charge unless it is impracticable to do so. If the hearing officer is unable to commence the hearing within one hundred twenty days, he or she shall notify the commission, the aggrieved person on whose behalf the charge was issued, and the respondent in writing of the reasons for not doing so.

(2) The hearing officer shall make findings of fact and conclusions of law within sixty days after the end of the hearing unless it is impracticable to do so. If the hearing officer is unable to make findings of fact and conclusions of law within such period or any succeeding sixty-day period thereafter, he or she shall notify the commission, the aggrieved person on whose behalf the charge was issued, and the respondent in writing of the reasons for not doing so.

(3)(a) If the hearing officer finds that a respondent has engaged or is about to engage in a discriminatory housing practice, he or she shall promptly issue an order for such relief as may be appropriate which may include actual damages suffered by the aggrieved person and injunctive or other equitable relief.

(b) Subject to subdivision (c) of this subsection, the order may, to vindicate the public interest, assess a civil penalty against the respondent:

(i) In an amount not exceeding ten thousand dollars if the respondent has not been adjudged to have committed any prior discriminatory housing practice or if subdivision (ii) or (iii) of this subdivision does not apply;

(ii) In an amount not exceeding twenty-five thousand dollars if the respondent has been adjudged to have committed one other discriminatory housing practice during the five-year period ending on the date of the issuance of the current charge; or

(iii) In an amount not exceeding fifty thousand dollars if the respondent has been adjudged to have committed two or more discriminatory housing practices during the seven-year period ending on the date of the issuance of the current charge.

(c) If the acts constituting the discriminatory housing practice that is the object of the charge are committed by the same individual who has been previously adjudged to have committed acts constituting a discriminatory housing practice, the civil penalties set forth in subdivisions (b)(ii) and (iii) of this subsection may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

(4) No such order shall affect any contract, sale, encumbrance, or lease consummated before the issuance of such order and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the charge.

(5) In the case of an order with respect to a discriminatory housing practice that occurred in the course of a business subject to licensing or regulation by a governmental agency, the commission shall, not later than thirty days after the date of the issuance of the order or, if the order is judicially reviewed, thirty days after the order is in substance affirmed upon such review:

(a) Send copies of the findings of fact, conclusions of law, and the order to that governmental agency; and

(b) Recommend to that governmental agency appropriate disciplinary action, including, when appropriate, the suspension or revocation of the license of the respondent.

(6) In the case of an order against a respondent against whom another order was issued under this section within the preceding five years, the commission shall send a copy of each such order to the Attorney General.

(7) If the hearing officer finds that the respondent has not engaged or is not about to engage in a discriminatory housing practice, as the case may be, he or she shall enter an order dismissing the charge. The commission shall make public disclosure of each such dismissal.



20-338 - Finding, conclusion, or order; review; final order; service.

20-338. Finding, conclusion, or order; review; final order; service.

(1) The commission may review any finding, conclusion, or order issued under section 20-337. The review shall be completed not later than thirty days after the finding, conclusion, or order is so issued or the finding, conclusion, or order will become final.

(2) The commission shall cause the findings of fact and conclusions of law made with respect to any final order for relief, together with a copy of such order, to be served on each aggrieved person and each respondent in the proceeding.



20-339 - Appeal; enforcement of hearing officer's order; procedure.

20-339. Appeal; enforcement of hearing officer's order; procedure.

(1) Any party aggrieved by a final order granting or denying in whole or in part the relief sought may appeal the order. The appeal shall be in accordance with the Administrative Procedure Act, except that venue of the proceeding shall be in the county in which the discriminatory housing practice is alleged to have occurred.

(2)(a) The commission may petition the district court for the county in which the discriminatory housing practice is alleged to have occurred or in which any respondent resides or transacts business for the enforcement of the order of the hearing officer and for appropriate temporary relief or restraining order.

(b) The commission shall file in court with the petition the record in the proceeding. A copy of such petition shall be transmitted by the clerk of the court to the parties to the proceeding before the hearing officer.

(3)(a) Upon the filing of a petition under subsection (1) or (2) of this section, the court may:

(i) Grant to the petitioner or any other party such temporary relief, restraining order, or other order as the court deems just and proper;

(ii) Affirm, modify, or set aside the order, in whole or in part, or remand the order for further proceedings; and

(iii) Enforce the order to the extent that the order is affirmed or modified.

(b) Any party to the proceeding before the hearing officer may intervene in the district court.

(c) An objection not made before the hearing officer shall not be considered by the court unless the failure or neglect to urge such objection is excused because of extraordinary circumstances.

(4) If no appeal is filed before the expiration of forty-five days after the date the hearing officer's order is entered, the hearing officer's findings of fact and order shall be conclusive in connection with any petition for enforcement:

(a) Which is filed by the commission under subsection (2) of this section after the end of such forty-fifth day; or

(b) Under subsection (5) of this section.

(5) If before the expiration of sixty days after the date the hearing officer's order is entered no appeal has been filed and the commission has not sought enforcement of the order under subsection (2) of this section, any person entitled to relief under the order may petition for a decree enforcing the order in the district court for the county in which the discriminatory housing practice is alleged to have occurred.

(6) The district court in which a petition for enforcement is filed under subsection (2) or (5) of this section shall enter a decree enforcing the order. The clerk of the court shall transmit a copy of such decree to the commission, the respondent named in the petition, and any other parties to the proceeding before the hearing officer.



20-340 - Civil action in lieu of hearing; relief authorized.

20-340. Civil action in lieu of hearing; relief authorized.

(1) If an election is made under section 20-335 to have the claims asserted in the charge decided in a civil action, the commission shall authorize, and not later than thirty days after the election is made the Attorney General shall commence and maintain, a civil action on behalf of the aggrieved person in the appropriate district court seeking relief under this section.

(2) Any aggrieved person with respect to the issues to be determined in a civil action under this section may intervene as of right.

(3) In a civil action under this section, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may grant any relief which a court could grant with respect to such discriminatory housing practice in a civil action under section 20-342. Any relief so granted that would accrue to an aggrieved person in such a civil action shall also accrue to that aggrieved person in a civil action under this section. If monetary relief is sought for the benefit of an aggrieved person who does not intervene in the civil action, the court shall not award such relief if that aggrieved person has not complied with discovery orders entered by the court.

The 30-day limitation of this section is mandatory and not directory. State, Neb. Equal Opportunity Com'n ex rel. Minter v. Jensen, 259 Neb. 275, 609 N.W.2d 362 (2000).



20-341 - Attorney's fees and costs; when allowed.

20-341. Attorney's fees and costs; when allowed.

In any administrative proceeding brought under section 20-336, any court proceeding arising from such a proceeding, or any civil action under section 20-340, the hearing officer or the court, as the case may be, may allow the prevailing party, other than the state, reasonable attorney's fees and costs. The state shall be liable for such fees and costs to the same extent as a private person.



20-342 - Statute of limitations; civil action; rights and duties of parties; remedies allowed; attorney's fees and costs.

20-342. Statute of limitations; civil action; rights and duties of parties; remedies allowed; attorney's fees and costs.

(1)(a)(i) An aggrieved person may commence a civil action in an appropriate district court not later than two years after the occurrence or the termination of an alleged discriminatory housing practice or the breach of a conciliation agreement entered into under section 20-327, whichever occurs last, to obtain appropriate relief with respect to such discriminatory housing practice or breach.

(ii) The computation of such two-year period shall not include any time during which an administrative proceeding under section 20-336 is pending with respect to a complaint or charge under the Nebraska Fair Housing Act based upon such discriminatory housing practice. This subdivision shall not apply to actions arising from a breach of a conciliation agreement.

(b) An aggrieved person may commence a civil action under this section whether or not a complaint has been filed under section 20-326 and without regard to the status of any such complaint, but if the commission or a local agency has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this section by such aggrieved person with respect to the alleged discriminatory housing practice which forms the basis for the complaint except for the purpose of enforcing the terms of the agreement.

(c) An aggrieved person may not commence a civil action under this section with respect to an alleged discriminatory housing practice which forms the basis of a charge issued by the commission if a hearing officer has commenced a hearing on the record under section 20-336 with respect to such charge.

(2) Upon application by a person alleging a discriminatory housing practice or a person against whom such a practice is alleged, the court may, if in the opinion of the court the person is financially unable to bear the costs of an action:

(a) Appoint an attorney for the person; or

(b) Authorize the commencement or continuation of a civil action under subsection (1) of this section without the payment of fees, costs, or security.

(3)(a) In a civil action under subsection (1) of this section, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award to the plaintiff actual damages and, subject to subsection (4) of this section, may grant as relief, as the court deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in such practice or ordering such affirmative action as may be appropriate.

(b) In a civil action under subsection (1) of this section, the court may allow the prevailing party, other than the state, reasonable attorney's fees and costs. The state shall be liable for such fees and costs to the same extent as a private person.

(4) Relief granted under this section shall not affect any contract, sale, encumbrance, or lease consummated before the granting of such relief and involving a bona fide purchaser, encumbrancer, or tenant without actual notice of the filing of a complaint with the commission or a civil action under the act.

(5) Upon timely application, the Attorney General may intervene in the civil action if the Attorney General certifies that the case is of general public importance. Upon intervention the Attorney General may obtain such relief as would be available under section 20-343.



20-343 - Attorney General; civil action; powers and duties; relief authorized; intervention; when permitted.

20-343. Attorney General; civil action; powers and duties; relief authorized; intervention; when permitted.

(1) Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by the Nebraska Fair Housing Act or that any group of persons has been denied any of the rights granted by the act and such denial raises an issue of general public importance, the Attorney General may commence a civil action in any appropriate district court.

(2)(a) The Attorney General may commence a civil action in any appropriate district court for appropriate relief with respect to a discriminatory housing practice referred to the Attorney General by the commission under section 20-337. The action may be commenced not later than the expiration of eighteen months after the date of the occurrence or the termination of the alleged discriminatory housing practice.

(b) The Attorney General may commence a civil action in any appropriate district court for appropriate relief with respect to breach of a conciliation agreement referred to the Attorney General by the commission under section 20-329. The action may be commenced not later than the expiration of ninety days after the referral of the alleged breach under such section.

(3) The Attorney General, on behalf of the commission or other party at whose request a subpoena is issued under section 20-334, may enforce the subpoena in appropriate proceedings in the district court for the county in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(4)(a) In a civil action under subsection (1) or (2) of this section, the court:

(i) May award such temporary relief, including a permanent or temporary injunction, a restraining order, or any other order against the person responsible for a violation of the act as is necessary to assure the full enjoyment of the rights granted by the act;

(ii) May award such other relief as the court deems appropriate, including monetary damages to persons aggrieved; and

(iii) May, to vindicate the public interest, assess a civil penalty against the respondent:

(A) In an amount not exceeding fifty thousand dollars for a first violation; and

(B) In an amount not exceeding one hundred thousand dollars for any subsequent violation.

(b) In a civil action under this section, the court may allow the prevailing party, other than the state, reasonable attorney's fees and costs. The state shall be liable for such fees and costs to the same extent as a private person.

(5) Upon timely application, any person may intervene in a civil action commenced by the Attorney General under subsection (1) or (2) of this section which involves an alleged discriminatory housing practice with respect to which such person is an aggrieved person or a conciliation agreement to which such person is a party. The court may grant such appropriate relief to any such intervening party as is authorized to be granted to a plaintiff in a civil action under section 20-342.



20-344 - Violations; penalty.

20-344. Violations; penalty.

It shall be unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise of enjoyment of or on account of the person having exercised or enjoyed or having aided and encouraged any other person in the exercise of benefits and rights guaranteed by the Nebraska Fair Housing Act. Any person who violates this section shall be guilty of a Class I misdemeanor.



20-401 - Act, how cited.

20-401. Act, how cited.

Sections 20-401 to 20-416 shall be known and may be cited as the Rights of the Terminally Ill Act.



20-402 - Statement of policy.

20-402. Statement of policy.

(1) The Legislature recognizes the common-law right and a constitutionally protected liberty interest for people to direct their medical treatment. The exercise of such right and liberty interest is subject to certain state interests in preserving life, preventing homicide and suicide, protecting dependent third parties, and maintaining the integrity of the medical profession. The Legislature adopts the Rights of the Terminally Ill Act to provide one means, by use of the declaration described in the act, for people to exercise their rights. Unjustifiable violation of a patient's direction shall be a civil cause of action maintainable by the patient or the patient's next of kin. Remedy in law and equity may be granted by a court of competent jurisdiction.

(2) It is the public policy of this state that no existing right be terminated or restricted by the Rights of the Terminally Ill Act.



20-403 - Definitions.

20-403. Definitions.

For purposes of the Rights of the Terminally Ill Act, unless the context otherwise requires:

(1) Adult shall mean any person who is nineteen years of age or older or who is or has been married;

(2) Attending physician shall mean the physician who has primary responsibility for the treatment and care of the patient;

(3) Declaration shall mean a writing executed in accordance with the requirements of subsection (1) of section 20-404;

(4) Health care provider shall mean a person who is licensed, certified, or otherwise authorized by the law of this state to administer health care in the ordinary course of business or practice of a profession;

(5) Life-sustaining treatment shall mean any medical procedure or intervention that, when administered to a qualified patient, will serve only to prolong the process of dying or maintain the qualified patient in a persistent vegetative state;

(6) Persistent vegetative state shall mean a medical condition that, to a reasonable degree of medical certainty as determined in accordance with currently accepted medical standards, is characterized by a total and irreversible loss of consciousness and capacity for cognitive interaction with the environment and no reasonable hope of improvement;

(7) Person shall mean an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity;

(8) Physician shall mean an individual licensed to practice medicine in this state;

(9) Qualified patient shall mean an adult who has executed a declaration and who has been determined by the attending physician to be in a terminal condition or a persistent vegetative state;

(10) State shall mean a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States; and

(11) Terminal condition shall mean an incurable and irreversible condition that, without the administration of life-sustaining treatment, will, in the opinion of the attending physician, result in death within a relatively short time.



20-404 - Declaration relating to use of life-sustaining treatment.

20-404. Declaration relating to use of life-sustaining treatment.

(1) An adult of sound mind may execute at any time a declaration governing the withholding or withdrawal of life-sustaining treatment. The declaration must be signed by the declarant or another person at the declarant's direction and witnessed by two adults or a notary public. No more than one witness to a declaration shall be an administrator or employee of a health care provider who is caring for or treating the declarant, and no witness shall be an employee of a life or health insurance provider for the declarant. The restrictions upon who may witness the signing shall not apply to a notary public.

(2) A declaration directing a physician to withhold or withdraw life-sustaining treatment may, but need not, be in the form provided in this subsection.

DECLARATION

If I should lapse into a persistent vegetative state or have an incurable and irreversible condition that, without the administration of life-sustaining treatment, will, in the opinion of my attending physician, cause my death within a relatively short time and I am no longer able to make decisions regarding my medical treatment, I direct my attending physician, pursuant to the Rights of the Terminally Ill Act, to withhold or withdraw life sustaining treatment that is not necessary for my comfort or to alleviate pain.

Signed this .... day of .............. .

Signature ..........................

Address ............................

The declarant voluntarily signed this writing in my presence.

Witness ............................

Address ............................

Witness ............................

Address ............................

Or

The declarant voluntarily signed this writing in my presence.

.................. Notary Public

(3) A physician or other health care provider who is furnished a copy of the declaration shall make it a part of the declarant's medical record and, if unwilling to comply with the declaration, shall promptly so advise the declarant.



20-405 - When declaration operative.

20-405. When declaration operative.

A declaration shall become operative when (1) it is communicated to the attending physician, (2) the declarant is determined by the attending physician to be in a terminal condition or in a persistent vegetative state, (3) the declarant is determined by the attending physician to be unable to make decisions regarding administration of life-sustaining treatment, and (4) the attending physician has notified a reasonably available member of the declarant's immediate family or guardian, if any, of his or her diagnosis and of the intent to invoke the patient's declaration. When the declaration becomes operative, the attending physician and other health care providers shall act in accordance with its provisions or comply with the transfer requirements of section 20-409.



20-406 - Revocation of declaration.

20-406. Revocation of declaration.

(1) A declarant may revoke a declaration at any time and in any manner without regard to the declarant's mental or physical condition. A revocation shall be effective upon its communication to the attending physician or other health care provider by the declarant or a witness to the revocation.

(2) The attending physician or other health care provider shall make the revocation a part of the declarant's medical record.



20-407 - Recording determination of terminal condition and declaration.

20-407. Recording determination of terminal condition and declaration.

When the attending physician has knowledge of a declaration and, after personal examination, has determined that a declarant is in a terminal condition or in a persistent vegetative state, the attending physician shall record the diagnosis, determination, and the terms of the declaration, in writing, in the declarant's medical record.



20-408 - Treatment of qualified patients.

20-408. Treatment of qualified patients.

(1) A qualified patient may make decisions regarding life-sustaining treatment so long as the patient is able to do so.

(2) The Rights of the Terminally Ill Act shall not affect the responsibility of the attending physician or other health care provider to provide treatment, including nutrition and hydration, for a patient's comfort care or alleviation of pain.

(3) Life-sustaining treatment shall not be withheld or withdrawn pursuant to a declaration from an individual known to the attending physician to be pregnant so long as it is probable that the fetus will develop to the point of live birth with continued application of life-sustaining treatment.



20-409 - Transfer of patients.

20-409. Transfer of patients.

An attending physician or other health care provider who is unwilling to comply with the Rights of the Terminally Ill Act shall take all reasonable steps as promptly as practicable to transfer care of the declarant to another physician or health care provider who is willing to do so.



20-410 - Immunities.

20-410. Immunities.

(1) A physician or other health care provider shall not be subject to civil or criminal liability or discipline for unprofessional conduct for giving effect to a declaration in the absence of knowledge of the revocation of a declaration.

(2) A physician or other health care provider whose action under the Rights of the Terminally Ill Act is in accord with reasonable medical standards shall not be subject to criminal or civil liability, or discipline for unprofessional conduct, with respect to that action.



20-411 - Penalties.

20-411. Penalties.

(1) A physician or other health care provider who willfully fails to transfer the care of a patient in accordance with section 20-409 shall be guilty of a Class I misdemeanor.

(2) A physician who willfully fails to record a determination of terminal condition or persistent vegetative state or the terms of a declaration in accordance with section 20-407 shall be guilty of a Class I misdemeanor.

(3) An individual who willfully conceals, cancels, defaces, or obliterates the declaration of another individual without the declarant's consent or who falsifies or forges a revocation of the declaration of another individual shall be guilty of a Class I misdemeanor.

(4) An individual who falsifies or forges the declaration of another individual or willfully conceals or withholds personal knowledge of a revocation under section 20-406 shall be guilty of a Class I misdemeanor.

(5) A person who requires or prohibits the execution of a declaration as a condition for being insured for, or receiving, health care services shall be guilty of a Class I misdemeanor.

(6) A person who coerces or fraudulently induces an individual to execute a declaration shall be guilty of a Class I misdemeanor.

(7) The penalties provided in this section shall not displace any sanction applicable under other law.



20-412 - Miscellaneous provisions.

20-412. Miscellaneous provisions.

(1) Death resulting from the withholding or withdrawal of life-sustaining treatment in accordance with the Rights of the Terminally Ill Act shall not constitute, for any purpose, a suicide or homicide.

(2) The making of a declaration pursuant to section 20-404 shall not affect the sale, procurement, or issuance of a policy of life insurance or annuity or affect, impair, or modify the terms of an existing policy of life insurance or annuity. A policy of life insurance or annuity shall not be legally impaired or invalidated by the withholding or withdrawal of life-sustaining treatment from an insured, notwithstanding any term to the contrary.

(3) No person shall prohibit or require the execution of a declaration as a condition to being insured for or receiving health care services. No insurance company or health care provider shall charge a higher or lower rate for signers of declarations under the act as opposed to nonsigners.

(4) The act shall create no presumption concerning the intention of an individual who has revoked or has not executed a declaration with respect to the use, withholding, or withdrawal of life-sustaining treatment in the event of a terminal condition.

(5) The act shall not affect the right of a patient to make decisions regarding use of life-sustaining treatment so long as the patient is able to do so or impair or supersede a right or responsibility that a person has to effect the withholding or withdrawal of medical care.

(6) The act shall not require a physician or other health care provider to take action contrary to reasonable medical standards.

(7) The act shall not confer any new rights regarding the provision or rejection of any specific medical treatment and shall not alter any existing laws concerning homicide, suicide, or assisted suicide. Nothing in the act shall be construed to condone, authorize, or approve homicide, suicide, or assisted suicide.



20-413 - When health care provider may presume validity of declaration.

20-413. When health care provider may presume validity of declaration.

In the absence of knowledge to the contrary, a physician or other health care provider may assume that a declaration complies with the Rights of the Terminally Ill Act and is valid.



20-414 - Recognition of declaration executed in another state.

20-414. Recognition of declaration executed in another state.

A declaration executed in another state in compliance with the law of that state or of this state shall be valid for purposes of the Rights of the Terminally Ill Act.



20-415 - Effect of previous declaration.

20-415. Effect of previous declaration.

An instrument executed anywhere before July 15, 1992, which substantially complies with subsection (1) of section 20-404 shall be effective under the Rights of the Terminally Ill Act.



20-416 - Uniformity of application and construction.

20-416. Uniformity of application and construction.

The Rights of the Terminally Ill Act shall be applied and liberally construed so as to effectuate its general purposes.



20-501 - Racial profiling; legislative intent.

20-501. Racial profiling; legislative intent.

Racial profiling is a practice that presents a great danger to the fundamental principles of a democratic society. It is abhorrent and cannot be tolerated. An individual who has been detained or whose vehicle has been stopped by the police for no reason other than the color of his or her skin or his or her apparent nationality or ethnicity is the victim of a discriminatory practice.



20-502 - Racial profiling prohibited.

20-502. Racial profiling prohibited.

(1) No member of the Nebraska State Patrol or a county sheriff's office, officer of a city or village police department, or member of any other law enforcement agency in this state shall engage in racial profiling. The disparate treatment of an individual who has been detained or whose motor vehicle has been stopped by a law enforcement officer is inconsistent with this policy.

(2) Racial profiling shall not be used to justify the detention of an individual or to conduct a motor vehicle stop.



20-503 - Terms, defined.

20-503. Terms, defined.

For purposes of sections 20-501 to 20-506:

(1) Disparate treatment means differential treatment of persons on the basis of race, color, or national origin;

(2) Motor vehicle stop means any stop of a motor vehicle, except for a stop of a motor truck, truck-tractor, semitrailer, trailer, or towed vehicle at a state weighing station; and

(3) Racial profiling means detaining an individual or conducting a motor vehicle stop based upon disparate treatment of an individual.



20-504 - Written racial profiling prevention policy; contents; Nebraska Commission on Law Enforcement and Criminal Justice; powers; duties; records maintained; immunity; law enforcement officer, prosecutor, defense attorney, or probation officer; report required.

20-504. Written racial profiling prevention policy; contents; Nebraska Commission on Law Enforcement and Criminal Justice; powers; duties; records maintained; immunity; law enforcement officer, prosecutor, defense attorney, or probation officer; report required.

(1) On or before January 1, 2014, the Nebraska State Patrol, the county sheriffs, all city and village police departments, and any other law enforcement agency in this state shall adopt and provide a copy to the Nebraska Commission on Law Enforcement and Criminal Justice of a written policy that prohibits the detention of any person or a motor vehicle stop when such action is motivated by racial profiling. Such racial profiling prevention policy shall include definitions consistent with section 20-503 and one or more internal methods of prevention and enforcement, including, but not limited to:

(a) Internal affairs investigation;

(b) Preventative measures including extra training at the Nebraska Law Enforcement Training Center focused on avoidance of apparent or actual racial profiling;

(c) Early intervention with any particular personnel determined by the administration of the agency to have committed, participated in, condoned, or attempted to cover up any instance of racial profiling; and

(d) Disciplinary measures or other formal or informal methods of prevention and enforcement.

None of the preventative or enforcement measures shall be implemented contrary to the collective-bargaining agreement provisions or personnel rules under which the member or officer in question is employed.

(2) The Nebraska Commission on Law Enforcement and Criminal Justice may develop and distribute a suggested model written racial profiling prevention policy for use by law enforcement agencies, but the commission shall not mandate the adoption of the model policy except for any particular law enforcement agency which fails to timely create and provide to the commission a policy for the agency in conformance with the minimum standards set forth in this section.

(3) With respect to a motor vehicle stop, on and after January 1, 2002, the Nebraska State Patrol, the county sheriffs, all city and village police departments, and any other law enforcement agency in this state shall record and retain the following information using the form developed and promulgated pursuant to section 20-505:

(a) The number of motor vehicle stops;

(b) The characteristics of race or ethnicity of the person stopped. The identification of such characteristics shall be based on the observation and perception of the law enforcement officer responsible for reporting the motor vehicle stop and the information shall not be required to be provided by the person stopped;

(c) If the stop is for a law violation, the nature of the alleged law violation that resulted in the motor vehicle stop;

(d) Whether a warning or citation was issued, an arrest made, or a search conducted as a result of the motor vehicle stop. Search does not include a search incident to arrest or an inventory search; and

(e) Any additional information that the Nebraska State Patrol, the county sheriffs, all city and village police departments, or any other law enforcement agency in this state, as the case may be, deems appropriate.

(4) The Nebraska Commission on Law Enforcement and Criminal Justice may develop a uniform system for receiving allegations of racial profiling. The Nebraska State Patrol, the county sheriffs, all city and village police departments, and any other law enforcement agency in this state shall provide to the commission (a) a copy of each allegation of racial profiling received and (b) written notification of the review and disposition of such allegation. No information revealing the identity of the law enforcement officer involved in the stop shall be used, transmitted, or disclosed in violation of any collective-bargaining agreement provision or personnel rule under which such law enforcement officer is employed. No information revealing the identity of the complainant shall be used, transmitted, or disclosed in the form alleging racial profiling.

(5) Any law enforcement officer who in good faith records information on a motor vehicle stop pursuant to this section shall not be held civilly liable for the act of recording such information unless the law enforcement officer's conduct was unreasonable or reckless or in some way contrary to law.

(6) On or before October 1, 2002, and annually thereafter, the Nebraska State Patrol, the county sheriffs, all city and village police departments, and all other law enforcement agencies in this state shall provide to the Nebraska Commission on Law Enforcement and Criminal Justice, in such form as the commission prescribes, a summary report of the information recorded pursuant to subsection (3) of this section.

(7) The Nebraska Commission on Law Enforcement and Criminal Justice shall, within the limits of its existing appropriations, including any grant funds which the commission is awarded for such purpose, provide for an annual review and analysis of the prevalence and disposition of motor vehicle stops based on racial profiling and allegations of racial profiling involved in other detentions reported pursuant to this section. After the review and analysis, the commission may, when it deems warranted, inquire into and study individual law enforcement agency circumstances in which the raw data collected and analyzed raises at least some issue or appearance of possible racial profiling. The commission may make recommendations to any such law enforcement agency for the purpose of improving measures to prevent racial profiling or the appearance of racial profiling. The results of such review, analysis, inquiry, and study and any recommendations by the commission to any law enforcement agency shall be reported annually to the Governor and the Legislature. The report submitted to the Legislature shall be submitted electronically.

(8) Any law enforcement officer, prosecutor, defense attorney, or probation officer, unless restricted by privilege, who becomes aware of incidents of racial profiling by a law enforcement agency, shall report such incidents to the Nebraska Commission on Law Enforcement and Criminal Justice within thirty days after becoming aware of such practice.



20-505 - Forms authorized.

20-505. Forms authorized.

On or before January 1, 2002, the Nebraska Commission on Law Enforcement and Criminal Justice, the Superintendent of Law Enforcement and Public Safety, the Attorney General, and the State Court Administrator may adopt and promulgate (1) a form, in printed or electronic format, to be used by a law enforcement officer when making a motor vehicle stop to record personal identifying information about the operator of such motor vehicle, the location of the stop, the reason for the stop, and any other information that is required to be recorded pursuant to subsection (3) of section 20-504 and (2) a form, in printed or electronic format, to be used to report an allegation of racial profiling by a law enforcement officer.



20-506 - Racial Profiling Advisory Committee; created; members; duties.

20-506. Racial Profiling Advisory Committee; created; members; duties.

(1) The Racial Profiling Advisory Committee is created.

(2)(a) The committee shall consist of:

(i) The executive director of the Nebraska Commission on Law Enforcement and Criminal Justice, who also shall be the chairperson of the committee;

(ii) The Superintendent of Law Enforcement and Public Safety or his or her designee;

(iii) The director of the Commission on Latino-Americans or his or her designee; and

(iv) The executive director of the Commission on Indian Affairs or his or her designee.

(b) The committee shall also consist of the following persons, each appointed by the Governor from a list of five names submitted to the Governor for each position:

(i) A representative of the Fraternal Order of Police;

(ii) A representative of the Nebraska County Sheriffs Association;

(iii) A representative of the Police Officers Association of Nebraska;

(iv) A representative of the American Civil Liberties Union of Nebraska;

(v) A representative of the AFL-CIO;

(vi) A representative of the Police Chiefs Association of Nebraska;

(vii) A representative of the Nebraska branches of the National Association for the Advancement of Colored People; and

(viii) A representative of the Nebraska State Bar Association appointed by the Governor from a list of attorneys submitted by the executive council of the Nebraska State Bar Association.

(3) The committee shall meet and organize within thirty days after the appointment of the members. The committee shall meet semiannually at a time and place to be fixed by the committee. Special meetings may be called by the chairperson or at the request of two or more members of the committee.

(4) The committee shall advise the commission and its executive director in the conduct of their duties regarding (a) the completeness and acceptability of written racial profiling prevention policies submitted by individual law enforcement agencies as required by subsection (1) of section 20-504, (b) the collection of data by law enforcement agencies, any needed additional data, and any needed additional analysis, investigation, or inquiry as to the data provided pursuant to subsection (3) of section 20-504, (c) the review, analysis, inquiry, study, and recommendations required pursuant to subsection (7) of section 20-504, including an analysis of the review, analysis, inquiry, study, and recommendations, and (d) policy recommendations with respect to the prevention of racial profiling and the need, if any, for enforcement by the Department of Justice of the prohibitions found in section 20-502.






Chapter 21 - CORPORATIONS AND OTHER COMPANIES

21-101 - Act, how cited.

21-101. Act, how cited.

(ULLCA 101) Sections 21-101 to 21-197 shall be known and may be cited as the Nebraska Uniform Limited Liability Company Act.



21-102 - Terms, defined.

21-102. Terms, defined.

(ULLCA 102) In the Nebraska Uniform Limited Liability Company Act:

(1) Certificate of organization means the certificate required by section 21-117. The term includes the certificate as amended or restated.

(2) Certificate of registration means either a document prepared and issued by a regulatory body or the electronic accessing of the regulatory body's licensing records by the Secretary of State.

(3) Contribution means any benefit provided by a person to a limited liability company:

(A) in order to become a member upon formation of the company and in accordance with an agreement between or among the persons that have agreed to become the initial members of the company;

(B) in order to become a member after formation of the company and in accordance with an agreement between the person and the company; or

(C) in the person's capacity as a member and in accordance with the operating agreement or an agreement between the member and the company.

(4) Debtor in bankruptcy means a person that is the subject of:

(A) an order for relief under Title 11 of the United States Code or a successor statute of general application; or

(B) a comparable order under federal, state, or foreign law governing insolvency.

(5) Designated office means:

(A) the office that a limited liability company is required to designate and maintain under section 21-113; or

(B) the principal office of a foreign limited liability company.

(6) Distribution, except as otherwise provided in subsection (g) of section 21-134, means a transfer of money or other property from a limited liability company to another person on account of a transferable interest.

(7) Effective, with respect to a record required or permitted to be delivered to the Secretary of State for filing under the Nebraska Uniform Limited Liability Company Act, means effective under subsection (c) of section 21-121.

(8) Foreign limited liability company means an unincorporated entity formed under the law of a jurisdiction other than this state and denominated by that law as a limited liability company.

(9) Limited liability company, except in the phrase foreign limited liability company, means an entity formed under the Nebraska Uniform Limited Liability Company Act.

(10) Manager means a person that under the operating agreement of a manager-managed limited liability company is responsible, alone or in concert with others, for performing the management functions stated in subsection (c) of section 21-136.

(11) Manager-managed limited liability company means a limited liability company that qualifies under subsection (a) of section 21-136.

(12) Member means a person that has become a member of a limited liability company under section 21-130 and has not dissociated under section 21-145.

(13) Member-managed limited liability company means a limited liability company that is not a manager-managed limited liability company.

(14) Operating agreement means the agreement, whether or not referred to as an operating agreement and whether oral, in a record, implied, or in any combination thereof, of all the members of a limited liability company, including a sole member. The term includes the agreement as amended or restated.

(15) Organizer means a person that acts under section 21-117 to form a limited liability company.

(16) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(17) Principal office means the principal executive office of a limited liability company or foreign limited liability company, whether or not the office is located in this state.

(18) Professional service means any type of personal service to the public which requires as a condition precedent to the rendering of such service the obtaining of a license or other legal authorization and which includes, but is not limited to, personal services rendered by a certified public accountant, dentist, osteopathic physician, physician and surgeon, veterinarian, real estate broker, associate real estate broker, real estate salesperson, or attorney at law. For purposes of the act, those professions pertaining to the diagnosis, care, and treatment of humans shall be considered to be of the same profession.

(19) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(20) Regulatory body means a board, commission, court, or governmental authority which is charged with licensing or regulating the rendering of a professional service in this state.

(21) Sign means, with the present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach to or logically associate with the record an electronic symbol, sound, or process.

(22) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(23) Transfer includes an assignment, conveyance, deed, bill of sale, lease, mortgage, trust deed, security interest, encumbrance, gift, and transfer by operation of law.

(24) Transferable interest means the right, as originally associated with a person's capacity as a member, to receive distributions from a limited liability company in accordance with the operating agreement, whether or not the person remains a member or continues to own any part of the right.

(25) Transferee means a person to which all or part of a transferable interest has been transferred, whether or not the transferor is a member.



21-103 - Knowledge; notice.

21-103. Knowledge; notice.

(ULLCA 103) (a) A person knows a fact when the person:

(1) has actual knowledge of it; or

(2) is deemed to know it under subdivision (d)(1) of this section or law other than the Nebraska Uniform Limited Liability Company Act.

(b) A person has notice of a fact when the person:

(1) has reason to know the fact from all of the facts known to the person at the time in question; or

(2) is deemed to have notice of the fact under subdivision (d)(2) of this section.

(c) A person notifies another of a fact by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

(d) A person that is not a member is deemed:

(1) to know of a limitation on authority to transfer real property as provided in subsection (g) of section 21-127; and

(2) to have notice of a limited liability company's:

(A) dissolution, ninety days after a statement of dissolution under subdivision (b)(1)(B) of section 21-148 becomes effective;

(B) termination, ninety days after a statement of termination under subdivision (b)(2)(E) of section 21-148 becomes effective; and

(C) merger, conversion, or domestication, ninety days after articles of merger, conversion, or domestication under sections 21-170 to 21-184 become effective.



21-104 - Nature, purpose and duration of limited liability company; classification for tax purposes.

21-104. Nature, purpose and duration of limited liability company; classification for tax purposes.

(ULLCA 104) (a) A limited liability company is an entity distinct from its members.

(b) A limited liability company may have any lawful purpose.

(c) A limited liability company has perpetual duration.

(d) A limited liability company shall be classified for state income tax purposes in the same manner as it is classified for federal income tax purposes.



21-105 - Powers.

21-105. Powers.

(ULLCA 105) A limited liability company has the capacity to sue and be sued in its own name and the power to do all things necessary or convenient to carry on its activities, including the power to render a professional service within or without this state.



21-106 - Governing law.

21-106. Governing law.

(ULLCA 106) The law of this state governs:

(1) the internal affairs of a limited liability company; and

(2) the liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of a limited liability company.



21-107 - Supplemental principles of law.

21-107. Supplemental principles of law.

(ULLCA 107) Unless displaced by particular provisions of the Nebraska Uniform Limited Liability Company Act, the principles of law and equity supplement the act.



21-108 - Name.

21-108. Name.

(ULLCA 108) (a) The name of a limited liability company must contain the words limited liability company or limited company or the abbreviation L.L.C., LLC, L.C., or LC. Limited may be abbreviated as Ltd., and company may be abbreviated as Co.

(b) Unless authorized by subsection (c) of this section, the name of a limited liability company must not be the same as or deceptively similar to, in the records of the Secretary of State:

(1) the name of each person that is not an individual and that is incorporated, organized, or authorized to transact business in this state; and

(2) each name reserved under section 21-109 or other state laws allowing the reservation or registration of business names, including fictitious or assumed name statutes.

(c) A limited liability company may apply to the Secretary of State for authorization to use a name that is deceptively similar to, upon the records of the Secretary of State, one or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if, as to each noncomplying name:

(1) the present user, registrant, or owner of the noncomplying name consents in a signed record to the use; or

(2) the applicant delivers to the Secretary of State a certified copy of the final judgment of a court establishing the applicant's right to use in this state the name applied for.

(d) Subject to section 21-159, this section applies to a foreign limited liability company transacting business in this state which has a certificate of authority to transact business in this state or which has applied for a certificate of authority.



21-109 - Reservation of name.

21-109. Reservation of name.

(ULLCA 109) (a) A person may reserve the exclusive use of the name of a limited liability company, including a fictitious or assumed name for a foreign limited liability company whose name is not available, by delivering an application to the Secretary of State for filing. The application must state the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the name applied for is available, it must be reserved for the applicant's exclusive use for a one-hundred-twenty-day period.

(b) The owner of a name reserved for a limited liability company may transfer the reservation to another person by delivering to the Secretary of State for filing a signed notice of the transfer which states the name and address of the transferee.



21-110 - Operating agreement; scope, function, and limitations.

21-110. Operating agreement; scope, function, and limitations.

(ULLCA 110) (a) To the extent the operating agreement does not otherwise provide for a matter, the Nebraska Uniform Limited Liability Company Act governs the matter.

(b) An operating agreement may not:

(1) vary a limited liability company's capacity under section 21-105 to sue and be sued in its own name;

(2) vary the law applicable under section 21-106;

(3) vary the power of the court under section 21-120;

(4) subject to subsections (c) through (f) of this section, eliminate the duty of loyalty or the duty of care;

(5) subject to subsections (c) through (f) of this section, eliminate the contractual obligation of good faith and fair dealing under subsection (d) of section 21-138;

(6) unreasonably restrict the duties and rights stated in section 21-139;

(7) vary the power of a court to decree dissolution in the circumstances specified in subdivisions (a)(4) and (5) of section 21-147;

(8) vary the requirement to wind up a limited liability company's business as specified in subsection (a) and subdivision (b)(1)(A) of section 21-148;

(9) unreasonably restrict the right of a member to maintain an action under sections 21-164 to 21-169;

(10) except as otherwise provided in section 21-183, restrict the right to approve a merger, conversion, or domestication of a member that will have personal liability with respect to a surviving, converted, or domesticated organization; or

(11) except as otherwise provided in subsection (b) of section 21-112, restrict the rights under the act of a person other than a member or manager.

(c) If not manifestly unreasonable, the operating agreement may:

(1) restrict or eliminate the duty:

(A) as required in subdivision (b)(1) and subsection (g) of section 21-138, to account to the limited liability company and to hold as trustee for it any property, profit, or benefit derived by the member in the conduct or winding up of the company's business, from a use by the member of the company's property, or from the appropriation of a limited liability company opportunity;

(B) as required in subdivision (b)(2) and subsection (g) of section 21-138, to refrain from dealing with the company in the conduct or winding up of the company's business as or on behalf of a party having an interest adverse to the company; and

(C) as required by subdivision (b)(3) and subsection (g) of section 21-138, to refrain from competing with the company in the conduct of the company's business before the dissolution of the company;

(2) identify specific types or categories of activities that do not violate the duty of loyalty;

(3) alter the duty of care, except to authorize intentional misconduct or knowing violation of law;

(4) alter any other fiduciary duty, including eliminating particular aspects of that duty; and

(5) prescribe the standards by which to measure the performance of the contractual obligation of good faith and fair dealing under subsection (d) of section 21-138.

(d) The operating agreement may specify the method by which a specific act or transaction that would otherwise violate the duty of loyalty may be authorized or ratified by one or more disinterested and independent persons after full disclosure of all material facts.

(e) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of a responsibility that the member would otherwise have under the Nebraska Uniform Limited Liability Company Act and imposes the responsibility on one or more other members, the operating agreement may, to the benefit of the member that the operating agreement relieves of the responsibility, also eliminate or limit any fiduciary duty that would have pertained to the responsibility.

(f) The operating agreement may alter or eliminate the indemnification for a member or manager provided by subsection (a) of section 21-137 and may eliminate or limit a member's or manager's liability to the limited liability company and members for money damages, except for:

(1) breach of the duty of loyalty;

(2) a financial benefit received by the member or manager to which the member or manager is not entitled;

(3) a breach of a duty under section 21-135;

(4) intentional infliction of harm on the company or a member; or

(5) an intentional violation of criminal law.

(g) The court shall decide any claim under subsection (c) of this section that a term of an operating agreement is manifestly unreasonable. The court:

(1) shall make its determination as of the time the challenged term became part of the operating agreement and by considering only circumstances existing at that time; and

(2) may invalidate the term only if, in light of the purposes and activities of the limited liability company, it is readily apparent that:

(A) the objective of the term is unreasonable; or

(B) the term is an unreasonable means to achieve the provision's objective.



21-111 - Operating agreement; effect on limited liability company and persons becoming members; preformation agreement.

21-111. Operating agreement; effect on limited liability company and persons becoming members; preformation agreement.

(ULLCA 111) (a) A limited liability company is bound by and may enforce the operating agreement, whether or not the company has itself manifested assent to the operating agreement.

(b) A person that becomes a member of a limited liability company is deemed to assent to the operating agreement.

(c) Two or more persons intending to become the initial members of a limited liability company may make an agreement providing that upon the formation of the company the agreement will become the operating agreement. One person intending to become the initial member of a limited liability company may assent to terms providing that upon the formation of the company the terms will become the operating agreement.



21-112 - Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.

21-112. Operating agreement; effect on third parties and relationship to records effective on behalf of limited liability company.

(ULLCA 112) (a) An operating agreement may specify that its amendment requires the approval of a person that is not a party to the operating agreement or the satisfaction of a condition. An amendment is ineffective if its adoption does not include the required approval or satisfy the specified condition.

(b) The obligations of a limited liability company and its members to a person in the person's capacity as a transferee or dissociated member are governed by the operating agreement. Subject only to any court order issued under subdivision (b)(2) of section 21-142 to effectuate a charging order, an amendment to the operating agreement made after a person becomes a transferee or dissociated member is effective with regard to any debt, obligation, or other liability of the limited liability company or its members to the person in the person's capacity as a transferee or dissociated member.

(c) If a record that has been delivered by a limited liability company to the Secretary of State for filing and has become effective under the Nebraska Uniform Limited Liability Company Act contains a provision that would be ineffective under subsection (b) of section 21-110 if contained in the operating agreement, the provision is likewise ineffective in the record.

(d) Subject to subsection (c) of this section, if a record that has been delivered by a limited liability company to the Secretary of State for filing and has become effective under the act conflicts with a provision of the operating agreement:

(1) the operating agreement prevails as to members, dissociated members, transferees, and managers; and

(2) the record prevails as to other persons to the extent they reasonably rely on the record.



21-113 - Office and agent for service of process.

21-113. Office and agent for service of process.

(ULLCA 113) (a) A limited liability company shall designate and continuously maintain in this state:

(1) an office, which need not be a place of its activity in this state; and

(2) an agent for service of process.

(b) A foreign limited liability company that has a certificate of authority under section 21-156 shall designate and continuously maintain in this state an agent for service of process.

(c) An agent for service of process of a limited liability company or foreign limited liability company must be an individual who is a resident of this state or other person with authority to transact business in this state.



21-114 - Change of designated office or agent for service of process.

21-114. Change of designated office or agent for service of process.

(ULLCA 114) (a) A limited liability company or foreign limited liability company may change its designated office, its agent for service of process, or the address of its agent for service of process by delivering to the Secretary of State for filing a statement of change containing:

(1) the name of the company;

(2) the street and mailing addresses of its current designated office;

(3) if the current designated office is to be changed, the street and mailing addresses of the new designated office;

(4) the name and street and mailing addresses and post office box number, if any, of its current agent for service of process; and

(5) if the current agent for service of process or an address of the agent is to be changed, the new information.

(b) Subject to subsection (c) of section 21-121, a statement of change is effective when filed by the Secretary of State.



21-115 - Resignation of agent for service of process.

21-115. Resignation of agent for service of process.

(ULLCA 115) (a) To resign as an agent for service of process of a limited liability company or foreign limited liability company, the agent must deliver to the Secretary of State for filing a statement of resignation containing the company name and stating that the agent is resigning.

(b) The Secretary of State shall file a statement of resignation delivered under subsection (a) of this section and mail or otherwise provide or deliver a copy to the designated office of the limited liability company or foreign limited liability company and another copy to the principal office of the company if the mailing addresses of the principal office appears in the records of the Secretary of State and is different from the mailing address of the designated office.

(c) An agency for service of process terminates on the earlier of:

(1) the thirty-first day after the Secretary of State files the statement of resignation; or

(2) when a record designating a new agent for service of process is delivered to the Secretary of State for filing on behalf of the limited liability company and becomes effective.



21-116 - Service of process.

21-116. Service of process.

(ULLCA 116) (a) An agent for service of process appointed by a limited liability company or foreign limited liability company is an agent of the company for service of any process, notice, or demand required or permitted by law to be served on the company.

(b) If a limited liability company or foreign limited liability company does not appoint or maintain an agent for service of process in this state or the agent for service of process cannot with reasonable diligence be found at the agent's street address, service of any process, notice, or demand on the limited liability company or foreign limited liability company may be made by registered or certified mail, return receipt requested, to the company at its designated office.

(c) Service is effected under subsection (b) of this section at the earliest of:

(1) the date the limited liability company or foreign limited liability company receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed on behalf of the company; or

(3) five days after the process, notice, or demand is deposited with the United States Postal Service, if correctly addressed and with sufficient postage.

(d) This section does not affect the right to serve process, notice, or demand in any other manner provided by law.



21-117 - Formation; certificate of organization and other filings.

21-117. Formation; certificate of organization and other filings.

(ULLCA 201) (a) One or more persons may act as organizers to form a limited liability company by signing and delivering to the Secretary of State for filing a certificate of organization and, if applicable, a current certificate of registration as provided in sections 21-185 to 21-189.

(b) A certificate of organization must state:

(1) the name of the limited liability company, which must comply with section 21-108;

(2) the street and mailing addresses of the initial designated office and the name and street and mailing addresses and post office box number, if any, of the initial agent for service of process of the company; and

(3) if the company is organized to render a professional service, the professional service its members, managers, professional employees, and agents are licensed or otherwise legally authorized to render in this state.

(c) Subject to subsection (c) of section 21-112, a certificate of organization may also contain statements as to matters other than those required by subsection (b) of this section. However, a statement in a certificate of organization is not effective as a statement of authority.

(d) The following rules apply to the filing of a certificate of organization:

(1) A limited liability company is formed when the Secretary of State has filed the certificate of organization and a certificate of registration, if applicable, and the company has at least one member, unless the certificate states a delayed effective date pursuant to subsection (c) of section 21-121.

(2) If the certificate states a delayed effective date, a limited liability company is not formed if, before the certificate takes effect, a statement of cancellation is signed and delivered to the Secretary of State for filing and the Secretary of State files the certificate.

(3) Subject to any delayed effective date and except in a proceeding by this state to dissolve a limited liability company, the filing of the certificate of organization by the Secretary of State is conclusive proof that the organizer satisfied all conditions to the formation of a limited liability company.



21-118 - Amendment or restatement of certificate of organization.

21-118. Amendment or restatement of certificate of organization.

(ULLCA 202) (a) A certificate of organization may be amended or restated at any time.

(b) To amend its certificate of organization, a limited liability company must deliver to the Secretary of State for filing an amendment stating:

(1) the name of the company;

(2) the date of filing of its certificate of organization; and

(3) the changes the amendment makes to the certificate as most recently amended or restated.

(c) To restate its certificate of organization, a limited liability company must deliver to the Secretary of State for filing a restatement, designated as such in its heading, stating:

(1) in the heading or an introductory paragraph, the company's present name and the date of the filing of the company's initial certificate of organization;

(2) if the company's name has been changed at any time since the company's formation, each of the company's former names; and

(3) the changes the restatement makes to the certificate as most recently amended or restated.

(d) Subject to subsection (c) of section 21-112 and subsection (c) of section 21-121, an amendment to or restatement of a certificate of organization is effective when filed by the Secretary of State.

(e) If a member of a member-managed limited liability company, or a manager of a manager-managed limited liability company, knows that any information in a filed certificate of organization was inaccurate when the certificate was filed or has become inaccurate owing to changed circumstances, the member or manager shall promptly:

(1) cause the certificate to be amended; or

(2) if appropriate, deliver to the Secretary of State for filing a statement of change under section 21-114 or a statement of correction under section 21-122.



21-119 - Signing of records to be delivered for filing to Secretary of State.

21-119. Signing of records to be delivered for filing to Secretary of State.

(ULLCA 203) (a) A record delivered to the Secretary of State for filing pursuant to the Nebraska Uniform Limited Liability Company Act must be signed as follows:

(1) Except as otherwise provided in subdivisions (2) and (3) of this subsection, a record signed on behalf of a limited liability company must be signed by a person authorized by the company.

(2) A limited liability company's initial certificate of organization must be signed by at least one person acting as an organizer.

(3) A record filed on behalf of a dissolved limited liability company that has no members must be signed by the person winding up the company's activities under subsection (c) of section 21-148 or a person appointed under subsection (d) of such section to wind up those activities.

(4) A statement of cancellation under subdivision (d)(2) of section 21-117 must be signed by each organizer that signed the initial certificate of organization, but a personal representative of a deceased or incompetent organizer may sign in the place of the decedent or incompetent.

(5) A statement of denial by a person under section 21-128 must be signed by that person.

(6) Any other record must be signed by the person on whose behalf the record is delivered to the Secretary of State.

(b) Any record filed under the act may be signed by an agent.



21-120 - Signing and filing pursuant to judicial order.

21-120. Signing and filing pursuant to judicial order.

(ULLCA 204) (a) If a person required by the Nebraska Uniform Limited Liability Company Act to sign a record or deliver a record to the Secretary of State for filing under the act does not do so, any other person that is aggrieved may petition the district court to order:

(1) the person to sign the record;

(2) the person to deliver the record to the Secretary of State for filing; or

(3) the Secretary of State to file the record unsigned.

(b) If a petitioner under subsection (a) of this section is not the limited liability company or foreign limited liability company to which the record pertains, the petitioner shall make the company a party to the action.



21-121 - Delivery to and filing of records by Secretary of State; effective time and date.

21-121. Delivery to and filing of records by Secretary of State; effective time and date.

(ULLCA 205) (a) A record authorized or required to be delivered to the Secretary of State for filing under the Nebraska Uniform Limited Liability Company Act must be captioned to describe the record's purpose, be in a medium permitted by the Secretary of State, and be delivered to the Secretary of State. If the filing fees have been paid, unless the Secretary of State determines that a record does not comply with the filing requirements of the act, the Secretary of State shall file the record and:

(1) for a statement of denial under section 21-128, send a copy of the filed statement and a receipt for the fees to the person on whose behalf the statement was delivered for filing and to the limited liability company; and

(2) for all other records, send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

(b) Upon request and payment of the requisite fee, the Secretary of State shall send to the requester a certified copy of a requested record.

(c) Except as otherwise provided in sections 21-115 and 21-122, a record delivered to the Secretary of State for filing under the act may specify an effective time and a delayed effective date. Subject to section 21-115, subdivision (d)(1) of section 21-117, and section 21-122, a record filed by the Secretary of State is effective:

(1) if the record does not specify either an effective time or a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State's endorsement of the date and time on the record;

(2) if the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

(3) if the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

(A) the specified date; or

(B) the ninetieth day after the record is filed; or

(4) if the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(A) the specified date; or

(B) the ninetieth day after the record is filed.



21-122 - Correcting filed record.

21-122. Correcting filed record.

(ULLCA 206) (a) A limited liability company or foreign limited liability company may deliver to the Secretary of State for filing a statement of correction to correct a record previously delivered by the company to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained inaccurate information or was defectively signed.

(b) A statement of correction under subsection (a) of this section may not state a delayed effective date and must:

(1) describe the record to be corrected, including its filing date, or attach a copy of the record as filed;

(2) specify the inaccurate information and the reason it is inaccurate or the manner in which the signing was defective; and

(3) correct the defective signature or inaccurate information.

(c) When filed by the Secretary of State, a statement of correction under subsection (a) of this section is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed:

(1) for the purposes of subsection (d) of section 21-103; and

(2) as to persons that previously relied on the uncorrected record and would be adversely affected by the retroactive effect.



21-123 - Liability for inaccurate information in filed record.

21-123. Liability for inaccurate information in filed record.

(ULLCA 207) (a) If a record delivered to the Secretary of State for filing under the Nebraska Uniform Limited Liability Company Act and filed by the Secretary of State contains inaccurate information, a person that suffers a loss by reliance on the information may recover damages for the loss from:

(1) a person that signed the record, or caused another to sign it on the person's behalf, and knew the information to be inaccurate at the time the record was signed; and

(2) subject to subsection (b) of this section, a member of a member-managed limited liability company or the manager of a manager-managed limited liability company, if:

(A) the record was delivered for filing on behalf of the company; and

(B) the member or manager had notice of the inaccuracy for a reasonably sufficient time before the information was relied upon so that, before the reliance, the member or manager reasonably could have:

(i) effected an amendment under section 21-118;

(ii) filed a petition under section 21-120; or

(iii) delivered to the Secretary of State for filing a statement of change under section 21-114 or a statement of correction under section 21-122.

(b) To the extent that the operating agreement of a member-managed limited liability company expressly relieves a member of responsibility for maintaining the accuracy of information contained in records delivered on behalf of the company to the Secretary of State for filing under the act and imposes that responsibility on one or more other members, the liability stated in subdivision (a)(2) of this section applies to those other members and not to the member that the operating agreement relieves of the responsibility.

(c) An individual who signs a record authorized or required to be filed under the act affirms under penalty of perjury that the information stated in the record is accurate.



21-124 - Certificate of existence or authorization.

21-124. Certificate of existence or authorization.

(ULLCA 208) (a) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of existence for a limited liability company if the records filed in the office of the Secretary of State show that the company has been formed under section 21-117 and the Secretary of State has not filed a statement of termination pertaining to the company. A certificate of existence must state:

(1) the company's name;

(2) that the company was duly formed under the laws of this state and the date of formation;

(3) whether all fees, taxes, and penalties due under the Nebraska Uniform Limited Liability Company Act or other law to the Secretary of State have been paid;

(4) whether the company's most recent biennial report required by section 21-125 has been filed by the Secretary of State;

(5) whether the Secretary of State has administratively dissolved the company;

(6) whether the company has delivered to the Secretary of State for filing a statement of dissolution;

(7) that a statement of termination has not been filed by the Secretary of State; and

(8) other facts of record in the office of the Secretary of State which are specified by the person requesting the certificate.

(b) The Secretary of State, upon request and payment of the requisite fee, shall furnish to any person a certificate of authorization for a foreign limited liability company if the records filed in the office of the Secretary of State show that the Secretary of State has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation. A certificate of authorization must state:

(1) the company's name and any alternate name adopted under subsection (a) of section 21-159 for use in this state;

(2) that the company is authorized to transact business in this state;

(3) whether all fees, taxes, and penalties due under the act or other law to the Secretary of State have been paid;

(4) whether the company's most recent biennial report required by section 21-125 has been filed by the Secretary of State;

(5) that the Secretary of State has not revoked the company's certificate of authority and has not filed a notice of cancellation; and

(6) other facts of record in the office of the Secretary of State which are specified by the person requesting the certificate.

(c) Subject to any qualification stated in the certificate, a certificate of existence or certificate of authorization issued by the Secretary of State is conclusive evidence that the limited liability company is in existence or the foreign limited liability company is authorized to transact business in this state.



21-125 - Biennial report.

21-125. Biennial report.

(ULLCA 209) (a) Each odd-numbered year, a limited liability company or a foreign limited liability company authorized to transact business in this state shall deliver to the Secretary of State for filing a biennial report that states:

(1) the name of the company;

(2) the street and mailing addresses of the company's designated office and the name and street and mailing addresses and post office box number, if any, of its agent for service of process in this state;

(3) the street and mailing addresses of its principal office; and

(4) in the case of a foreign limited liability company, the state or other jurisdiction under whose law the company is formed and any alternate name adopted under subsection (a) of section 21-159.

(b) Information in a biennial report under this section must be current as of the date the report is delivered to the Secretary of State for filing.

(c) The first biennial report under this section must be delivered to the Secretary of State between January 1 and April 1 of the odd-numbered year following the calendar year in which a limited liability company was formed or a foreign limited liability company was authorized to transact business. A report must be delivered to the Secretary of State between January 1 and April 1 of each subsequent odd-numbered calendar year.

(d) If a biennial report under this section does not contain the information required in subsection (a) of this section, the Secretary of State shall promptly notify the reporting limited liability company or foreign limited liability company and return the report to it for correction. If the report is corrected to contain the information required in subsection (a) of this section and delivered to the Secretary of State within thirty days after the effective date of the notice, it is timely delivered.



21-126 - No agency power of member as member.

21-126. No agency power of member as member.

(ULLCA 301) (a) A member is not an agent of a limited liability company solely by reason of being a member.

(b) A person's status as a member does not prevent or restrict law other than the Nebraska Uniform Limited Liability Company Act from imposing liability on a limited liability company because of the person's conduct.



21-127 - Statement of authority.

21-127. Statement of authority.

(ULLCA 302) (a) A limited liability company may deliver to the Secretary of State for filing a statement of authority. The statement:

(1) must include the name of the company and the street and mailing addresses of its designated office;

(2) with respect to any position that exists in or with respect to the company, may state the authority, or limitations on the authority, of all persons holding the position to:

(A) execute an instrument transferring real property held in the name of the company; or

(B) enter into other transactions on behalf of, or otherwise act for or bind, the company; and

(3) may state the authority, or limitations on the authority, of a specific person to:

(A) execute an instrument transferring real property held in the name of the company; or

(B) enter into other transactions on behalf of, or otherwise act for or bind, the company.

(b) To amend or cancel a statement of authority filed by the Secretary of State under subsection (a) of section 21-121, a limited liability company must deliver to the Secretary of State for filing an amendment or cancellation stating:

(1) the name of the company;

(2) the street and mailing addresses of the company's designated office;

(3) the caption of the statement being amended or canceled and the date the statement being affected became effective; and

(4) the contents of the amendment or a declaration that the statement being affected is canceled.

(c) A statement of authority affects only the power of a person to bind a limited liability company to persons that are not members.

(d) Subject to subsection (c) of this section and subsection (d) of section 21-103 and except as otherwise provided in subsections (f), (g), and (h) of this section, a limitation on the authority of a person or a position contained in an effective statement of authority is not by itself evidence of knowledge or notice of the limitation by any person.

(e) Subject to subsection (c) of this section, a grant of authority not pertaining to transfers of real property and contained in an effective statement of authority is conclusive in favor of a person that gives value in reliance on the grant, except to the extent that when the person gives value:

(1) the person has knowledge to the contrary;

(2) the statement has been canceled or restrictively amended under subsection (b) of this section; or

(3) a limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective.

(f) Subject to subsection (c) of this section, an effective statement of authority that grants authority to transfer real property held in the name of the limited liability company and that is recorded by certified copy in the office for recording transfers of the real property is conclusive in favor of a person that gives value in reliance on the grant without knowledge to the contrary, except to the extent that when the person gives value:

(1) the statement has been canceled or restrictively amended under subsection (b) of this section and a certified copy of the cancellation or restrictive amendment has been recorded in the office for recording transfers of the real property; or

(2) a limitation on the grant is contained in another statement of authority that became effective after the statement containing the grant became effective and a certified copy of the later-effective statement is recorded in the office for recording transfers of the real property.

(g) Subject to subsection (c) of this section, if a certified copy of an effective statement containing a limitation on the authority to transfer real property held in the name of a limited liability company is recorded in the office for recording transfers of that real property, all persons are deemed to know of the limitation.

(h) Subject to subsection (i) of this section, an effective statement of dissolution or termination is a cancellation of any filed statement of authority for the purposes of subsection (f) of this section and is a limitation on authority for the purposes of subsection (g) of this section.

(i) After a statement of dissolution becomes effective, a limited liability company may deliver to the Secretary of State for filing and, if appropriate, may record a statement of authority that is designated as a post-dissolution statement of authority. The statement operates as provided in subsections (f) and (g) of this section.

(j) Unless earlier canceled, an effective statement of authority is canceled by operation of law five years after the date on which the statement, or its most recent amendment, becomes effective. This cancellation operates without need for any recording under subsection (f) or (g) of this section.

(k) An effective statement of denial operates as a restrictive amendment under this section and may be recorded by certified copy for the purposes of subdivision (f)(1) of this section.



21-128 - Statement of denial.

21-128. Statement of denial.

(ULLCA 303) A person named in a filed statement of authority granting that person authority may deliver to the Secretary of State for filing a statement of denial that:

(1) provides the name of the limited liability company and the caption of the statement of authority to which the statement of denial pertains; and

(2) denies the grant of authority.



21-129 - Liability of members and managers.

21-129. Liability of members and managers.

(ULLCA 304) (a) The debts, obligations, or other liabilities of a limited liability company, whether arising in contract, tort, or otherwise:

(1) are solely the debts, obligations, or other liabilities of the company; and

(2) do not become the debts, obligations, or other liabilities of a member or manager solely by reason of the member acting as a member or manager acting as a manager.

(b) The mere failure of a limited liability company to observe any particular formalities relating to the exercise of its powers or management of its activities is not a ground for imposing liability on the members or managers for the debts, obligations, or other liabilities of the company.

(c) Any member, manager, or employee of a limited liability company with the duty to collect, account for, or pay over any taxes imposed upon a limited liability company or with the authority to decide whether the limited liability company will pay taxes imposed upon a limited liability company shall be personally liable for the payment of such taxes in the event of willful failure on his or her part to have a limited liability company perform such act. Such taxes shall be collected in the same manner as provided under section 77-1783.01.



21-130 - Becoming member.

21-130. Becoming member.

(ULLCA 401) (a) If a limited liability company is to have only one member upon formation, the person becomes a member as agreed by that person and the organizer of the company. That person and the organizer may be, but need not be, different persons. If different, the organizer acts on behalf of the initial member.

(b) If a limited liability company is to have more than one member upon formation, those persons become members as agreed by the persons before the formation of the company. The organizer acts on behalf of the persons in forming the company and may be, but need not be, one of the persons.

(c) After formation of a limited liability company, a person becomes a member:

(1) as provided in the operating agreement;

(2) as the result of a transaction effective under sections 21-170 to 21-184;

(3) with the consent of all the members; or

(4) if, within ninety consecutive days after the company ceases to have any members:

(A) the last person to have been a member, or the legal representative of that person, designates a person to become a member; and

(B) the designated person consents to become a member.

(d) A person may become a member without acquiring a transferable interest and without making or being obligated to make a contribution to the limited liability company.



21-131 - Form of contribution.

21-131. Form of contribution.

(ULLCA 402) A contribution may consist of tangible or intangible property or other benefit to a limited liability company, including money, services performed, promissory notes, other agreements to contribute money or property, and contracts for services to be performed.



21-132 - Liability for contributions.

21-132. Liability for contributions.

(ULLCA 403) (a) A person's obligation to make a contribution to a limited liability company is not excused by the person's death, disability, or other inability to perform personally. If a person does not make a required contribution, the person or the person's estate is obligated to contribute money equal to the value of the part of the contribution which has not been made, at the option of the company.

(b) A creditor of a limited liability company which extends credit or otherwise acts in actual reliance on an obligation described in subsection (a) of this section may enforce the obligation.



21-133 - Sharing of and right to distributions before dissolution.

21-133. Sharing of and right to distributions before dissolution.

(ULLCA 404) (a) Any distributions made by a limited liability company before its dissolution and winding up must be in equal shares among members and dissociated members, except to the extent necessary to comply with any transfer effective under section 21-141 and any charging order in effect under section 21-142.

(b) A person has a right to a distribution before the dissolution and winding up of a limited liability company only if the company decides to make an interim distribution. A person's dissociation does not entitle the person to a distribution.

(c) A person does not have a right to demand or receive a distribution from a limited liability company in any form other than money. Except as otherwise provided in subsection (c) of section 21-154, a limited liability company may distribute an asset in kind if each part of the asset is fungible with each other part and each person receives a percentage of the asset equal in value to the person's share of distributions.

(d) If a member or transferee becomes entitled to receive a distribution, the member or transferee has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.



21-134 - Limitations on distribution.

21-134. Limitations on distribution.

(ULLCA 405) (a) A limited liability company may not make a distribution if after the distribution:

(1) the company would not be able to pay its debts as they become due in the ordinary course of the company's activities; or

(2) the company's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those of persons receiving the distribution.

(b) A limited liability company may base a determination that a distribution is not prohibited under subsection (a) of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable under the circumstances.

(c) Except as otherwise provided in subsection (f) of this section, the effect of a distribution under subsection (a) of this section is measured:

(1) in the case of a distribution by purchase, redemption, or other acquisition of a transferable interest in the company, as of the date money or other property is transferred or debt incurred by the company; and

(2) in all other cases, as of the date:

(A) the distribution is authorized, if the payment occurs within one hundred twenty days after that date; or

(B) the payment is made, if the payment occurs more than one hundred twenty days after the distribution is authorized.

(d) A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the company's indebtedness to its general, unsecured creditors.

(e) A limited liability company's indebtedness, including indebtedness issued in connection with or as part of a distribution, is not a liability for purposes of subsection (a) of this section if the terms of the indebtedness provide that payment of principal and interest are made only to the extent that a distribution could be made to members under this section.

(f) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(g) In subsection (a) of this section, distribution does not include amounts constituting reasonable compensation for present or past services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefits program.



21-135 - Liability for improper distributions.

21-135. Liability for improper distributions.

(ULLCA 406) (a) Except as otherwise provided in subsection (b) of this section, if a member of a member-managed limited liability company or manager of a manager-managed limited liability company consents to a distribution made in violation of section 21-134 and in consenting to the distribution fails to comply with section 21-138, the member or manager is personally liable to the company for the amount of the distribution that exceeds the amount that could have been distributed without the violation of section 21-134.

(b) To the extent the operating agreement of a member-managed limited liability company expressly relieves a member of the authority and responsibility to consent to distributions and imposes that authority and responsibility on one or more other members, the liability stated in subsection (a) of this section applies to the other members and not the member that the operating agreement relieves of authority and responsibility.

(c) A person that receives a distribution knowing that the distribution to that person was made in violation of section 21-134 is personally liable to the limited liability company but only to the extent that the distribution received by the person exceeded the amount that could have been properly paid under section 21-134.

(d) A person against which an action is commenced because the person is liable under subsection (a) of this section may:

(1) implead any other person that is subject to liability under subsection (a) of this section and seek to compel contribution from the person; and

(2) implead any person that received a distribution in violation of subsection (c) of this section and seek to compel contribution from the person in the amount the person received in violation of subsection (c) of this section.

(e) An action under this section is barred if not commenced within two years after the distribution.



21-136 - Management of limited liability company.

21-136. Management of limited liability company.

(ULLCA 407) (a) A limited liability company is a member-managed limited liability company unless the operating agreement:

(1) expressly provides that:

(A) the company is or will be manager-managed;

(B) the company is or will be managed by managers; or

(C) management of the company is or will be vested in managers; or

(2) includes words of similar import.

(b) In a member-managed limited liability company, the following rules apply:

(1) The management and conduct of the company are vested in the members.

(2) Each member has equal rights in the management and conduct of the company's activities.

(3) A difference arising among members as to a matter in the ordinary course of the activities of the company may be decided by a majority of the members.

(4) An act outside the ordinary course of the activities of the company may be undertaken only with the consent of all members.

(5) The operating agreement may be amended only with the consent of all members.

(c) In a manager-managed limited liability company, the following rules apply:

(1) Except as otherwise expressly provided in the Nebraska Uniform Limited Liability Company Act, any matter relating to the activities of the company is decided exclusively by the managers.

(2) Each manager has equal rights in the management and conduct of the activities of the company.

(3) A difference arising among managers as to a matter in the ordinary course of the activities of the company may be decided by a majority of the managers.

(4) The consent of all members is required to:

(A) sell, lease, exchange, or otherwise dispose of all, or substantially all, of the company's property, with or without the goodwill, outside the ordinary course of the company's activities;

(B) approve a merger, conversion, or domestication under sections 21-170 to 21-184;

(C) undertake any other act outside the ordinary course of the company's activities; and

(D) amend the operating agreement.

(5) A manager may be chosen at any time by the consent of a majority of the members and remains a manager until a successor has been chosen, unless the manager at an earlier time resigns, is removed, or dies, or, in the case of a manager that is not an individual, terminates. A manager may be removed at any time by the consent of a majority of the members without notice or cause.

(6) A person need not be a member to be a manager, but the dissociation of a member that is also a manager removes the person as a manager. If a person that is both a manager and a member ceases to be a manager, that cessation does not by itself dissociate the person as a member.

(7) A person's ceasing to be a manager does not discharge any debt, obligation, or other liability to the limited liability company or members which the person incurred while a manager.

(d) An action requiring the consent of members under the Nebraska Uniform Limited Liability Company Act may be taken without a meeting, and a member may appoint a proxy or other agent to consent or otherwise act for the member by signing an appointing record, personally or by the member's agent.

(e) The dissolution of a limited liability company does not affect the applicability of this section. However, a person that wrongfully causes dissolution of the company loses the right to participate in management as a member and a manager.

(f) The Nebraska Uniform Limited Liability Company Act does not entitle a member to remuneration for services performed for a member-managed limited liability company, except for reasonable compensation for services rendered in winding up the activities of the company.



21-137 - Indemnification and insurance.

21-137. Indemnification and insurance.

(ULLCA 408) (a) A limited liability company shall reimburse for any payment made and indemnify for any debt, obligation, or other liability incurred by a member of a member-managed company or the manager of a manager-managed company in the course of the member's or manager's activities on behalf of the company, if, in making the payment or incurring the debt, obligation, or other liability, the member or manager complied with the duties stated in sections 21-134 and 21-138.

(b) A limited liability company may purchase and maintain insurance on behalf of a member or manager of the company against liability asserted against or incurred by the member or manager in that capacity or arising from that status even if, under subsection (f) of section 21-110, the operating agreement could not eliminate or limit the person's liability to the company for the conduct giving rise to the liability.



21-138 - Standards of conduct for members and managers.

21-138. Standards of conduct for members and managers.

(ULLCA 409) (a) A member of a member-managed limited liability company owes to the company and, subject to subsection (b) of section 21-164, the other members the fiduciary duties of loyalty and care stated in subsections (b) and (c) of this section.

(b) The duty of loyalty of a member in a member-managed limited liability company includes the duties:

(1) to account to the company and to hold as trustee for it any property, profit, or benefit derived by the member:

(A) in the conduct or winding up of the company's activities;

(B) from a use by the member of the company's property; or

(C) from the appropriation of a limited liability company opportunity;

(2) to refrain from dealing with the company in the conduct or winding up of the company's activities as or on behalf of a person having an interest adverse to the company; and

(3) to refrain from competing with the company in the conduct of the company's activities before the dissolution of the company.

(c) Subject to the business judgment rule, the duty of care of a member of a member-managed limited liability company in the conduct and winding up of the company's activities is to act with the care that a person in a like position would reasonably exercise under similar circumstances and in a manner the member reasonably believes to be in the best interests of the company. In discharging this duty, a member may rely in good faith upon opinions, reports, statements, or other information provided by another person that the member reasonably believes is a competent and reliable source for the information.

(d) A member in a member-managed limited liability company or a manager-managed limited liability company shall discharge the duties under the Nebraska Uniform Limited Liability Company Act or under the operating agreement and exercise any rights consistently with the contractual obligation of good faith and fair dealing.

(e) It is a defense to a claim under subdivision (b)(2) of this section and any comparable claim in equity or at common law that the transaction was fair to the limited liability company.

(f) All of the members of a member-managed limited liability company or a manager-managed limited liability company may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty.

(g) In a manager-managed limited liability company, the following rules apply:

(1) Subsections (a), (b), (c), and (e) of this section apply to the manager or managers and not the members.

(2) The duty stated under subdivision (b)(3) of this section continues until winding up is completed.

(3) Subsection (d) of this section applies to the members and managers.

(4) Subsection (f) of this section applies only to the members.

(5) A member does not have any fiduciary duty to the company or to any other member solely by reason of being a member.



21-139 - Right of members, managers, and dissociated members to information.

21-139. Right of members, managers, and dissociated members to information.

(ULLCA 410) (a) In a member-managed limited liability company, the following rules apply:

(1) On reasonable notice, a member may inspect and copy during regular business hours, at a reasonable location specified by the company, any record maintained by the company regarding the company's activities, financial condition, and other circumstances, to the extent the information is material to the member's rights and duties under the operating agreement or the Nebraska Uniform Limited Liability Company Act.

(2) The company shall furnish to each member:

(A) without demand, any information concerning the company's activities, financial condition, and other circumstances which the company knows and is material to the proper exercise of the member's rights and duties under the operating agreement or the act, except to the extent the company can establish that it reasonably believes the member already knows the information; and

(B) on demand, any other information concerning the company's activities, financial condition, and other circumstances, except to the extent the demand or information demanded is unreasonable or otherwise improper under the circumstances.

(3) The duty to furnish information under subdivision (a)(2) of this section also applies to each member to the extent the member knows any of the information described in such subdivision.

(b) In a manager-managed limited liability company, the following rules apply:

(1) The informational rights stated in subsection (a) of this section and the duty stated in subdivision (a)(3) of this section apply to the managers and not the members.

(2) During regular business hours and at a reasonable location specified by the company, a member may obtain from the company and inspect and copy full information regarding the activities, financial condition, and other circumstances of the company as is just and reasonable if:

(A) the member seeks the information for a purpose material to the member's interest as a member;

(B) the member makes a demand in a record received by the company, describing with reasonable particularity the information sought and the purpose for seeking the information; and

(C) the information sought is directly connected to the member's purpose.

(3) Within ten days after receiving a demand pursuant to subdivision (b)(2)(B) of this section, the company shall in a record inform the member that made the demand:

(A) of the information that the company will provide in response to the demand and when and where the company will provide the information; and

(B) if the company declines to provide any demanded information, the company's reasons for declining.

(c) On ten days' demand made in a record received by a limited liability company, a dissociated member may have access to information to which the person was entitled while a member if the information pertains to the period during which the person was a member, the person seeks the information in good faith, and the person satisfies the requirements imposed on a member by subdivision (b)(2) of this section. The company shall respond to a demand made pursuant to this subsection in the manner provided in subdivision (b)(3) of this section.

(d) A limited liability company may charge a person that makes a demand under this section the reasonable costs of copying, limited to the costs of labor and material.

(e) A member or dissociated member may exercise rights under this section through an agent or, in the case of an individual under legal disability, a legal representative. Any restriction or condition imposed by the operating agreement or under subsection (g) of this section applies both to the agent or legal representative and the member or dissociated member.

(f) The rights under this section do not extend to a person as transferee.

(g) In addition to any restriction or condition stated in its operating agreement, a limited liability company, as a matter within the ordinary course of its activities, may impose reasonable restrictions and conditions on access to and use of information to be furnished under this section, including designating information confidential and imposing nondisclosure and safeguarding obligations on the recipient. In a dispute concerning the reasonableness of a restriction under this subsection, the company has the burden of proving reasonableness.



21-140 - Nature of transferable interest.

21-140. Nature of transferable interest.

(ULLCA 501) A transferable interest is personal property.



21-141 - Transfer of transferable interest.

21-141. Transfer of transferable interest.

(ULLCA 502) (a) A transfer, in whole or in part, of a transferable interest:

(1) is permissible;

(2) does not by itself cause a member's dissociation or a dissolution and winding up of the limited liability company's activities; and

(3) subject to section 21-143, does not entitle the transferee to:

(A) participate in the management or conduct of the company's activities; or

(B) except as otherwise provided in subsection (c) of this section, have access to records or other information concerning the company's activities.

(b) A transferee has the right to receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled.

(c) In a dissolution and winding up of a limited liability company, a transferee is entitled to an account of the company's transactions only from the date of dissolution.

(d) A transferable interest may be evidenced by a certificate of the interest issued by the limited liability company in a record, and, subject to this section, the interest represented by the certificate may be transferred by a transfer of the certificate.

(e) A limited liability company need not give effect to a transferee's rights under this section until the company has notice of the transfer.

(f) A transfer of a transferable interest in violation of a restriction on transfer contained in the operating agreement is ineffective as to a person having notice of the restriction at the time of transfer.

(g) Except as otherwise provided in subdivision (4)(B) of section 21-145, when a member transfers a transferable interest, the transferor retains the rights of a member other than the interest in distributions transferred and retains all duties and obligations of a member.

(h) When a member transfers a transferable interest to a person that becomes a member with respect to the transferred interest, the transferee is liable for the member's obligations under section 21-132 and subsection (c) of section 21-135 known to the transferee when the transferee becomes a member.



21-142 - Charging order.

21-142. Charging order.

(ULLCA 503) (a) On application by a judgment creditor of a member or transferee, a court may enter a charging order against the transferable interest of the judgment debtor for the unsatisfied amount of the judgment. A charging order constitutes a lien on a judgment debtor's transferable interest and requires the limited liability company to pay over to the person to which the charging order was issued any distribution that would otherwise be paid to the judgment debtor.

(b) To the extent necessary to effectuate the collection of distributions pursuant to a charging order in effect under subsection (a) of this section, the court may:

(1) appoint a receiver of the distributions subject to the charging order, with the power to make all inquiries the judgment debtor might have made; and

(2) make all other orders necessary to give effect to the charging order.

(c) Upon a showing that distributions under a charging order will not pay the judgment debt within a reasonable time, the court may foreclose the lien and order the sale of the transferable interest. The purchaser at the foreclosure sale only obtains the transferable interest, does not thereby become a member, and is subject to section 21-141.

(d) At any time before completion of the foreclosure sale under subsection (c) of this section, the member or transferee whose transferable interest is subject to a charging order under subsection (a) of this section may extinguish the charging order by satisfying the judgment and filing a certified copy of the satisfaction with the court that issued the charging order.

(e) At any time before completion of the foreclosure sale under subsection (c) of this section, a limited liability company or one or more members whose transferable interests are not subject to the charging order may pay to the judgment creditor the full amount due under the judgment and thereby succeed to the rights of the judgment creditor, including the charging order.

(f) The Nebraska Uniform Limited Liability Company Act does not deprive any member or transferee of the benefit of any exemption laws applicable to the member's or transferee's transferable interest.

(g) This section provides the exclusive remedy by which a person seeking to enforce a judgment against a member or transferee may, in the capacity of judgment creditor, satisfy the judgment from the judgment debtor's transferable interest.



21-143 - Power of personal representative of deceased member.

21-143. Power of personal representative of deceased member.

(ULLCA 504) If a member dies, the deceased member's personal representative or other legal representative may exercise the rights of a transferee provided in subsection (c) of section 21-141 and, for the purposes of settling the estate, the rights of a current member under section 21-139.



21-144 - Member's power to dissociate; wrongful dissociation.

21-144. Member's power to dissociate; wrongful dissociation.

(ULLCA 601) (a) A person has the power to dissociate as a member at any time, rightfully or wrongfully, by withdrawing as a member by express will under subdivision (1) of section 21-145.

(b) A person's dissociation from a limited liability company is wrongful only if the dissociation:

(1) is in breach of an express provision of the operating agreement; or

(2) occurs before the termination of the company and:

(A) the person withdraws as a member by express will;

(B) the person is expelled as a member by judicial order under subdivision (5) of section 21-145;

(C) the person is dissociated under subdivision (7)(A) of section 21-145 by becoming a debtor in bankruptcy; or

(D) in the case of a person that is not a trust other than a business trust, an estate, or an individual, the person is expelled or otherwise dissociated as a member because it willfully dissolved or terminated.

(c) A person that wrongfully dissociates as a member is liable to the limited liability company and, subject to section 21-164, to the other members for damages caused by the dissociation. The liability is in addition to any other debt, obligation, or other liability of the member to the company or the other members.



21-145 - Events causing dissociation.

21-145. Events causing dissociation.

(ULLCA 602) A person is dissociated as a member from a limited liability company when:

(1) the company has notice of the person's express will to withdraw as a member, but, if the person specified a withdrawal date later than the date the company had notice, on that later date;

(2) an event stated in the operating agreement as causing the person's dissociation occurs;

(3) the person is expelled as a member pursuant to the operating agreement;

(4) the person is expelled as a member by the unanimous consent of the other members if:

(A) it is unlawful to carry on the company's activities with the person as a member;

(B) there has been a transfer of all of the person's transferable interest in the company, other than:

(i) a transfer for security purposes; or

(ii) a charging order in effect under section 21-142 which has not been foreclosed;

(C) the person is a corporation and, within ninety days after the company notifies the person that it will be expelled as a member because the person has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the certificate of dissolution has not been revoked or its charter or right to conduct business has not been reinstated; or

(D) the person is a limited liability company or partnership that has been dissolved and whose business is being wound up;

(5) on application by the company, the person is expelled as a member by judicial order because the person:

(A) has engaged, or is engaging, in wrongful conduct that has adversely and materially affected, or will adversely and materially affect, the company's activities;

(B) has willfully or persistently committed, or is willfully and persistently committing, a material breach of the operating agreement or the person's duties or obligations under section 21-138; or

(C) has engaged in, or is engaging in, conduct relating to the company's activities which makes it not reasonably practicable to carry on the activities with the person as a member;

(6) in the case of a person who is an individual:

(A) the person dies; or

(B) in a member-managed limited liability company:

(i) a guardian or general conservator for the person is appointed; or

(ii) there is a judicial order that the person has otherwise become incapable of performing the person's duties as a member under the Nebraska Uniform Limited Liability Company Act or the operating agreement;

(7) in a member-managed limited liability company, the person:

(A) becomes a debtor in bankruptcy;

(B) executes an assignment for the benefit of creditors; or

(C) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the person or of all or substantially all of the person's property;

(8) in the case of a person that is a trust or is acting as a member by virtue of being a trustee of a trust, the trust's entire transferable interest in the company is distributed;

(9) in the case of a person that is an estate or is acting as a member by virtue of being a personal representative of an estate, the estate's entire transferable interest in the company is distributed;

(10) in the case of a member that is not an individual, partnership, limited liability company, corporation, trust, or estate, the termination of the member;

(11) the company participates in a merger under sections 21-170 to 21-184, if:

(A) the company is not the surviving entity; or

(B) otherwise as a result of the merger, the person ceases to be a member;

(12) the company participates in a conversion under sections 21-170 to 21-184;

(13) the company participates in a domestication under sections 21-170 to 21-184, if, as a result of the domestication, the person ceases to be a member; or

(14) the company terminates.



21-146 - Effect of person's dissociation as member.

21-146. Effect of person's dissociation as member.

(ULLCA 603) (a) When a person is dissociated as a member of a limited liability company:

(1) the person's right to participate as a member in the management and conduct of the company's activities terminates;

(2) if the company is member-managed, the person's fiduciary duties as a member end with regard to matters arising and events occurring after the person's dissociation; and

(3) subject to section 21-143 and sections 21-170 to 21-184, any transferable interest owned by the person immediately before dissociation in the person's capacity as a member is owned by the person solely as a transferee.

(b) A person's dissociation as a member of a limited liability company does not of itself discharge the person from any debt, obligation, or other liability to the company or the other members which the person incurred while a member.



21-147 - Events causing dissolution.

21-147. Events causing dissolution.

(ULLCA 701) (a) A limited liability company is dissolved, and its activities must be wound up, upon the occurrence of any of the following:

(1) an event or circumstance that the operating agreement states causes dissolution;

(2) the consent of all the members;

(3) the passage of ninety consecutive days during which the company has no members;

(4) on application by a member, the entry by the district court of an order dissolving the company on the grounds that:

(A) the conduct of all or substantially all of the company's activities is unlawful; or

(B) it is not reasonably practicable to carry on the company's activities in conformity with the certificate of organization and the operating agreement; or

(5) on application by a member, the entry by the district court of an order dissolving the company on the grounds that the managers or those members in control of the company:

(A) have acted, are acting, or will act in a manner that is illegal or fraudulent; or

(B) have acted or are acting in a manner that is oppressive and was, is, or will be directly harmful to the applicant.

(b) In a proceeding brought under subdivision (a)(5) of this section, the court may order a remedy other than dissolution.



21-148 - Winding up.

21-148. Winding up.

(ULLCA 702) (a) A dissolved limited liability company shall wind up its activities, and the company continues after dissolution only for the purpose of winding up.

(b) In winding up its activities, a limited liability company:

(1) shall:

(A) discharge the company's debts, obligations, or other liabilities, settle and close the company's activities, and marshal and distribute the assets of the company; and

(B) deliver to the Secretary of State for filing a statement of dissolution stating the name of the company and that the company is dissolved; and

(2) may:

(A) preserve the company activities and property as a going concern for a reasonable time;

(B) prosecute and defend actions and proceedings, whether civil, criminal, or administrative;

(C) transfer the company's property;

(D) settle disputes by mediation or arbitration;

(E) deliver to the Secretary of State for filing a statement of termination stating the name of the company and that the company is terminated; and

(F) perform other acts necessary or appropriate to the winding up.

(c) If a dissolved limited liability company has no members, the legal representative of the last person to have been a member may wind up the activities of the company. If the person does so, the person has the powers of a sole manager under subsection (c) of section 21-136 and is deemed to be a manager for the purposes of subdivision (a)(2) of section 21-129.

(d) If the legal representative under subsection (c) of this section declines or fails to wind up the company's activities, a person may be appointed to do so by the consent of transferees owning a majority of the rights to receive distributions as transferees at the time the consent is to be effective. A person appointed under this subsection:

(1) has the powers of a sole manager under subsection (c) of section 21-136 and is deemed to be a manager for the purposes of subdivision (a)(2) of section 21-129; and

(2) shall promptly deliver to the Secretary of State for filing an amendment to the company's certificate of organization to:

(A) state that the company has no members;

(B) state that the person has been appointed pursuant to this subsection to wind up the company; and

(C) provide the street and mailing addresses of the person.

(e) The district court may order judicial supervision of the winding up of a dissolved limited liability company, including the appointment of a person to wind up the company's activities:

(1) on application of a member, if the applicant establishes good cause;

(2) on the application of a transferee, if:

(A) the company does not have any members;

(B) the legal representative of the last person to have been a member declines or fails to wind up the company's activities; and

(C) within a reasonable time following the dissolution a person has not been appointed pursuant to subsection (d) of this section; or

(3) in connection with a proceeding under subdivision (a)(4) or (5) of section 21-147.



21-149 - Known claims against dissolved limited liability company.

21-149. Known claims against dissolved limited liability company.

(ULLCA 703) (a) Except as otherwise provided in subsection (d) of this section, a dissolved limited liability company may give notice of a known claim under subsection (b) of this section, which has the effect as provided in subsection (c) of this section.

(b) A dissolved limited liability company may in a record notify its known claimants of the dissolution. The notice must:

(1) specify the information required to be included in a claim;

(2) provide a mailing address to which the claim is to be sent;

(3) state the deadline for receipt of the claim, which may not be less than one hundred twenty days after the date the notice is received by the claimant; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against a dissolved limited liability company is barred if the requirements of subsection (b) of this section are met and:

(1) the claim is not received by the specified deadline; or

(2) if the claim is timely received but rejected by the company:

(A) the company causes the claimant to receive a notice in a record stating that the claim is rejected and will be barred unless the claimant commences an action against the company to enforce the claim within ninety days after the claimant receives the notice; and

(B) the claimant does not commence the required action within the ninety days.

(d) This section does not apply to a claim based on an event occurring after the effective date of dissolution or a liability that on that date is contingent.



21-150 - Other claims against dissolved limited liability company.

21-150. Other claims against dissolved limited liability company.

(ULLCA 704) (a) A dissolved limited liability company shall publish notice of its dissolution and request persons having claims against the company to present them in accordance with the notice.

(b) The notice required by subsection (a) of this section must:

(1) be published three successive weeks in some legal newspaper of general circulation in the county in this state in which the dissolved limited liability company's principal office is located or, if it has none in this state, in the county in which the company's designated office is or was last located;

(2) describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent; and

(3) state that a claim against the company is barred unless an action to enforce the claim is commenced within five years after the publication date of the third required notice.

(c) If a dissolved limited liability company publishes a notice in accordance with subsection (b) of this section, unless the claimant commences an action to enforce the claim against the company within five years after the publication date of the third required notice, the claim of each of the following claimants is barred:

(1) a claimant that did not receive notice in a record under section 21-149;

(2) a claimant whose claim was timely sent to the company but not acted on; and

(3) a claimant whose claim is contingent at, or based on an event occurring after, the effective date of dissolution.

(d) A claim not barred under this section may be enforced:

(1) against a dissolved limited liability company, to the extent of its undistributed assets; and

(2) if assets of the company have been distributed after dissolution, against a member or transferee to the extent of that person's proportionate share of the claim or of the assets distributed to the member or transferee after dissolution, whichever is less, but a person's total liability for all claims under this subdivision does not exceed the total amount of assets distributed to the person after dissolution.



21-151 - Administrative dissolution.

21-151. Administrative dissolution.

(ULLCA 705) (a) The Secretary of State may dissolve a limited liability company administratively if the company does not:

(1) pay, within sixty days after the due date, any fee, tax, or penalty due to the Secretary of State under the Nebraska Uniform Limited Liability Company Act or law other than the act; or

(2) deliver, within sixty days after the due date, its biennial report to the Secretary of State.

(b) If the Secretary of State determines that a ground exists for administratively dissolving a limited liability company, the Secretary of State shall file a record of the determination and serve the company with a copy of the filed record.

(c) If within sixty days after service of the copy pursuant to subsection (b) of this section a limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State shall dissolve the company administratively by preparing, signing, and filing a declaration of dissolution that states the grounds for dissolution. The Secretary of State shall serve the company with a copy of the filed declaration.

(d) A limited liability company that has been administratively dissolved continues in existence but, subject to section 21-152, may carry on only activities necessary to wind up its activities and liquidate its assets under sections 21-148 and 21-154 and to notify claimants under sections 21-149 and 21-150.

(e) The administrative dissolution of a limited liability company does not terminate the authority of its agent for service of process.



21-152 - Reinstatement following administrative dissolution.

21-152. Reinstatement following administrative dissolution.

(ULLCA 706) (a) A limited liability company that has been administratively dissolved may apply to the Secretary of State for reinstatement within five years after the effective date of its dissolution. The application must be delivered to the Secretary of State for filing and state:

(1) the name of the company and the effective date of its dissolution;

(2) that the grounds for dissolution did not exist or have been eliminated; and

(3) that the company's name satisfies the requirements of section 21-108.

(b) If the Secretary of State determines that an application under subsection (a) of this section contains the required information and that the information is correct, the Secretary of State shall prepare a declaration of reinstatement that states this determination, sign and file the original of the declaration of reinstatement, and serve the limited liability company with a copy.

(c) When a reinstatement becomes effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the limited liability company may resume its activities as if the dissolution had not occurred.



21-153 - Appeal from rejection of reinstatement.

21-153. Appeal from rejection of reinstatement.

(ULLCA 707) (a) If the Secretary of State rejects a limited liability company's application for reinstatement following administrative dissolution, the Secretary of State shall prepare, sign, and file a notice that explains the reason for rejection and serve the company with a copy of the notice.

(b) Within thirty days after service of a notice of rejection of reinstatement under subsection (a) of this section, a limited liability company may appeal from the rejection by petitioning the district court of Lancaster County to set aside the dissolution. The petition must be served on the Secretary of State and contain a copy of the Secretary of State's declaration of dissolution, the company's application for reinstatement, and the Secretary of State's notice of rejection.

(c) The court may order the Secretary of State to reinstate a dissolved limited liability company or take other action the court considers appropriate.



21-154 - Distribution of assets in winding up limited liability company's activities.

21-154. Distribution of assets in winding up limited liability company's activities.

(ULLCA 708) (a) In winding up its activities, a limited liability company must apply its assets to discharge its obligations to creditors, including members that are creditors.

(b) After a limited liability company complies with subsection (a) of this section, any surplus must be distributed in the manner set forth in the operating agreement or, if not so set forth, in the following order, subject, in any case, to any charging order in effect under section 21-142:

(1) to each person owning a transferable interest that reflects contributions made by a member and not previously returned, an amount equal to the value of the unreturned contributions; and

(2) in equal shares among members and dissociated members, except to the extent necessary to comply with any transfer effective under section 21-141.

(c) If a limited liability company does not have sufficient surplus to comply with subdivision (b)(1) of this section, any surplus must be distributed among the owners of transferable interests in proportion to the value of their respective unreturned contributions.

(d) All distributions made under subsections (b) and (c) of this section must be paid in money.



21-155 - Governing law.

21-155. Governing law.

(ULLCA 801) (a) The law of the state or other jurisdiction under which a foreign limited liability company is formed governs:

(1) the internal affairs of the company; and

(2) the liability of a member as member and a manager as manager for the debts, obligations, or other liabilities of the company.

(b) A foreign limited liability company may not transact business in this state until it qualifies with the Secretary of State as provided in sections 21-156 and 21-158. A foreign limited liability company may not be denied a certificate of authority by reason of any difference between the law of the jurisdiction under which the company is formed and the law of this state.

(c) A certificate of authority does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this state.



21-156 - Application for certificate of authority.

21-156. Application for certificate of authority.

(ULLCA 802) (a) A foreign limited liability company must apply for a certificate of authority to transact business in this state by delivering an application and, if applicable, a current certificate of registration as provided in sections 21-185 to 21-189 and fees to the Secretary of State for filing. The application must state:

(1) the name of the company and, if the name does not comply with section 21-108, an alternate name adopted pursuant to subsection (a) of section 21-159;

(2) the name of the state or other jurisdiction under whose law the company is formed;

(3) the street and mailing addresses of the company's principal office and, if the law of the jurisdiction under which the company is formed requires the company to maintain an office in that jurisdiction, the street and mailing addresses of the required office; and

(4) the name and street and mailing addresses and post office box number, if any, of the company's initial agent for service of process in this state.

(b) A foreign limited liability company shall deliver with a completed application under subsection (a) of this section a certificate of existence or a record of similar import signed by the Secretary of State or other official having custody of the company's publicly filed records in the state or other jurisdiction under whose law the company is formed.



21-157 - Activities not constituting transacting business.

21-157. Activities not constituting transacting business.

(ULLCA 803) (a) Activities of a foreign limited liability company which do not constitute transacting business in this state within the meaning of sections 21-155 to 21-163 include:

(1) maintaining, defending, or settling an action or proceeding;

(2) carrying on any activity concerning its internal affairs, including holding meetings of its members or managers;

(3) maintaining accounts in financial institutions;

(4) maintaining offices or agencies for the transfer, exchange, and registration of the company's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8) securing or collecting debts or enforcing mortgages or other security interests in property securing the debts and holding, protecting, or maintaining property so acquired;

(9) conducting an isolated transaction that is completed within thirty days and is not in the course of similar transactions; and

(10) transacting business in interstate commerce.

(b) For purposes of sections 21-155 to 21-163, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (a) of this section, constitutes transacting business in this state.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under law of this state other than the Nebraska Uniform Limited Liability Company Act.



21-158 - Filing of certificate of authority.

21-158. Filing of certificate of authority.

(ULLCA 804) Unless the Secretary of State determines that an application for a certificate of authority does not comply with the filing requirements of the Nebraska Uniform Limited Liability Company Act, the Secretary of State, upon payment of all filing fees, shall file the application of a foreign limited liability company, prepare, sign, and file a certificate of authority to transact business in this state, and send a copy of the filed certificate, together with a receipt for the fees, to the company or its representative.



21-159 - Noncomplying name of foreign limited liability company.

21-159. Noncomplying name of foreign limited liability company.

(ULLCA 805) (a) A foreign limited liability company whose name does not comply with section 21-108 may not obtain a certificate of authority until it adopts, for the purpose of transacting business in this state, an alternate name that complies with section 21-108. A foreign limited liability company that adopts an alternate name under this subsection and obtains a certificate of authority with the alternate name need not comply with any fictitious or assumed name statute. After obtaining a certificate of authority with an alternate name, a foreign limited liability company shall transact business in this state under the alternate name unless the company is authorized under any fictitious or assumed name statute to transact business in this state under another name.

(b) If a foreign limited liability company authorized to transact business in this state changes its name to one that does not comply with section 21-108, it may not thereafter transact business in this state until it complies with subsection (a) of this section and obtains an amended certificate of authority.



21-160 - Revocation of certificate of authority.

21-160. Revocation of certificate of authority.

(ULLCA 806) (a) A certificate of authority of a foreign limited liability company to transact business in this state may be revoked by the Secretary of State in the manner provided in subsections (b) and (c) of this section if the company does not:

(1) pay, within sixty days after the due date, any fee, tax, or penalty due to the Secretary of State under the Nebraska Uniform Limited Liability Company Act or law other than the act;

(2) deliver, within sixty days after the due date, its biennial report required under section 21-125;

(3) appoint and maintain an agent for service of process as required by subsection (b) of section 21-113; or

(4) deliver for filing a statement of a change under section 21-114 within thirty days after a change has occurred in the name or address of the agent.

(b) To revoke a certificate of authority of a foreign limited liability company, the Secretary of State must prepare, sign, and file a notice of revocation and send a copy to the company's agent for service of process in this state, or if the company does not appoint and maintain a proper agent in this state, to the company's designated office. The notice must state:

(1) the revocation's effective date, which must be at least sixty days after the date the Secretary of State sends the copy; and

(2) the grounds for revocation under subsection (a) of this section.

(c) The authority of a foreign limited liability company to transact business in this state ceases on the effective date of the notice of revocation unless before that date the company cures each ground for revocation stated in the notice filed under subsection (b) of this section. If the company cures each ground, the Secretary of State shall file a record so stating.



21-161 - Cancellation of certificate of authority.

21-161. Cancellation of certificate of authority.

(ULLCA 807) To cancel its certificate of authority to transact business in this state, a foreign limited liability company must deliver to the Secretary of State for filing a notice of cancellation stating the name of the company and that the company desires to cancel its certificate of authority. The certificate is canceled when the notice becomes effective.



21-162 - Effect of failure to have certificate of authority.

21-162. Effect of failure to have certificate of authority.

(ULLCA 808) (a) A foreign limited liability company transacting business in this state may not maintain an action or proceeding in this state unless it has a certificate of authority to transact business in this state.

(b) The failure of a foreign limited liability company to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the company or prevent the company from defending an action or proceeding in this state.

(c) A member or manager of a foreign limited liability company is not liable for the debts, obligations, or other liabilities of the company solely because the company transacted business in this state without a certificate of authority.



21-163 - Action by Attorney General.

21-163. Action by Attorney General.

(ULLCA 809) The Attorney General may maintain an action to enjoin a foreign limited liability company from transacting business in this state in violation of sections 21-155 to 21-163.



21-164 - Direct action by member.

21-164. Direct action by member.

(ULLCA 901) (a) Subject to subsection (b) of this section, a member may maintain a direct action against another member, a manager, or the limited liability company to enforce the member's rights and otherwise protect the member's interests, including rights and interests under the operating agreement or the Nebraska Uniform Limited Liability Company Act or arising independently of the membership relationship.

(b) A member maintaining a direct action under this section must plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited liability company.



21-165 - Derivative action.

21-165. Derivative action.

(ULLCA 902) A member may maintain a derivative action to enforce a right of a limited liability company if:

(1) the member first makes a demand on the other members in a member-managed limited liability company, or the managers of a manager-managed limited liability company, requesting that they cause the company to bring an action to enforce the right, and the managers or other members do not bring the action within a reasonable time; or

(2) a demand under subdivision (1) of this section would be futile.



21-166 - Proper plaintiff.

21-166. Proper plaintiff.

(ULLCA 903) (a) Except as otherwise provided in subsection (b) of this section, a derivative action under section 21-165 may be maintained only by a person that is a member at the time the action is commenced and remains a member while the action continues.

(b) If the sole plaintiff in a derivative action dies while the action is pending, the court may permit another member of the limited liability company to be substituted as plaintiff.



21-167 - Complaint.

21-167. Complaint.

(ULLCA 904) In a derivative action under section 21-165, the complaint must state with particularity:

(1) the date and content of the plaintiff's demand and the response to the demand by the managers or other members; or

(2) if a demand has not been made, the reasons a demand under subdivision (1) of section 21-165 would be futile.



21-168 - Special litigation committee.

21-168. Special litigation committee.

(ULLCA 905) (a) If a limited liability company is named as or made a party in a derivative proceeding, the company may appoint a special litigation committee to investigate the claims asserted in the proceeding and determine whether pursuing the action is in the best interests of the company. If the company appoints a special litigation committee, on motion by the committee made in the name of the company, except for good cause shown, the court shall stay discovery for the time reasonably necessary to permit the committee to make its investigation. This subsection does not prevent the court from enforcing a person's right to information under section 21-139 or, for good cause shown, granting extraordinary relief in the form of a temporary restraining order or preliminary injunction.

(b) A special litigation committee may be composed of one or more disinterested and independent individuals, who may be members.

(c) A special litigation committee may be appointed:

(1) in a member-managed limited liability company:

(A) by the consent of a majority of the members not named as defendants or plaintiffs in the proceeding; and

(B) if all members are named as defendants or plaintiffs in the proceeding, by a majority of the members named as defendants; or

(2) in a manager-managed limited liability company:

(A) by a majority of the managers not named as defendants or plaintiffs in the proceeding; and

(B) if all managers are named as defendants or plaintiffs in the proceeding, by a majority of the managers named as defendants.

(d) After appropriate investigation, a special litigation committee may determine that it is in the best interests of the limited liability company that the proceeding:

(1) continue under the control of the plaintiff;

(2) continue under the control of the committee;

(3) be settled on terms approved by the committee; or

(4) be dismissed.

(e) After making a determination under subsection (d) of this section, a special litigation committee shall file with the court a statement of its determination and its report supporting its determination, giving notice to the plaintiff. The court shall determine whether the members of the committee were disinterested and independent and whether the committee conducted its investigation and made its recommendation in good faith, independently, and with reasonable care, with the committee having the burden of proof. If the court finds that the members of the committee were disinterested and independent and that the committee acted in good faith, independently, and with reasonable care, the court shall enforce the determination of the committee. Otherwise, the court shall dissolve the stay of discovery entered under subsection (a) of this section and allow the action to proceed under the direction of the plaintiff.



21-169 - Proceeds and expenses.

21-169. Proceeds and expenses.

(ULLCA 906) (a) Except as otherwise provided in subsection (b) of this section:

(1) any proceeds or other benefits of a derivative action under section 21-165, whether by judgment, compromise, or settlement, belong to the limited liability company and not to the plaintiff; and

(2) if the plaintiff receives any proceeds, the plaintiff shall remit them immediately to the company.

(b) If a derivative action under section 21-165 is successful in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees and costs, from the recovery of the limited liability company.



21-170 - Terms, defined.

21-170. Terms, defined.

(ULLCA 1001) In sections 21-170 to 21-184:

(1) Constituent limited liability company means a constituent organization that is a limited liability company.

(2) Constituent organization means an organization that is party to a merger.

(3) Converted organization means the organization into which a converting organization converts pursuant to sections 21-175 to 21-178.

(4) Converting limited liability company means a converting organization that is a limited liability company.

(5) Converting organization means an organization that converts into another organization pursuant to section 21-175.

(6) Domesticated company means the company that exists after a domesticating foreign limited liability company or limited liability company effects a domestication pursuant to sections 21-179 to 21-182.

(7) Domesticating company means the company that effects a domestication pursuant to sections 21-179 to 21-182.

(8) Governing statute means the statute that governs an organization's internal affairs.

(9) Organization means a general partnership, including a limited liability partnership, limited partnership, including a limited liability limited partnership, limited liability company, business trust, corporation, or any other person having a governing statute. The term includes a domestic or foreign organization.

(10) Organizational documents means:

(A) for a domestic or foreign general partnership, its partnership agreement;

(B) for a limited partnership or foreign limited partnership, its certificate of limited partnership and partnership agreement;

(C) for a domestic or foreign limited liability company, its certificate or articles of organization and operating agreement, or comparable records as provided in its governing statute;

(D) for a business trust, its agreement of trust and declaration of trust;

(E) for a domestic or foreign corporation for profit, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute, or comparable records as provided in its governing statute; and

(F) for any other organization, the basic records that create the organization and determine its internal governance and the relations among the persons that own it, have an interest in it, or are members of it.

(11) Personal liability means liability for a debt, obligation, or other liability of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(A) by the governing statute solely by reason of the person co-owning, having an interest in, or being a member of the organization; or

(B) by the organization's organizational documents under a provision of the governing statute authorizing those documents to make one or more specified persons liable for all or specified debts, obligations, or other liabilities of the organization solely by reason of the person or persons co-owning, having an interest in, or being a member of the organization.

(12) Surviving organization means an organization into which one or more other organizations are merged whether the organization preexisted the merger or was created by the merger.



21-171 - Merger.

21-171. Merger.

(ULLCA 1002) (a) A limited liability company may merge with one or more other constituent organizations pursuant to this section, sections 21-172 to 21-174, and a plan of merger, if:

(1) the governing statute of each of the other organizations authorizes the merger;

(2) the merger is not prohibited by the law of a jurisdiction that enacted any of the governing statutes; and

(3) each of the other organizations complies with its governing statute in effecting the merger.

(b) A plan of merger must be in a record and must include:

(1) the name and form of each constituent organization;

(2) the name and form of the surviving organization and, if the surviving organization is to be created by the merger, a statement to that effect;

(3) the terms and conditions of the merger, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(4) if the surviving organization is to be created by the merger, the surviving organization's organizational documents that are proposed to be in a record; and

(5) if the surviving organization is not to be created by the merger, any amendments to be made by the merger to the surviving organization's organizational documents that are, or are proposed to be, in a record.



21-172 - Action on plan of merger by constituent limited liability company.

21-172. Action on plan of merger by constituent limited liability company.

(ULLCA 1003) (a) Subject to section 21-183, a plan of merger must be consented to by all the members of a constituent limited liability company.

(b) Subject to section 21-183 and any contractual rights, after a merger is approved, and at any time before articles of merger are delivered to the Secretary of State for filing under section 21-173, a constituent limited liability company may amend the plan or abandon the merger:

(1) as provided in the plan; or

(2) except as otherwise prohibited in the plan, with the same consent as was required to approve the plan.



21-173 - Filings required for merger; effective date.

21-173. Filings required for merger; effective date.

(ULLCA 1004) (a) After each constituent organization has approved a merger, articles of merger must be signed on behalf of:

(1) each constituent limited liability company, as provided in subsection (a) of section 21-119; and

(2) each other constituent organization, as provided in its governing statute.

(b) Articles of merger under this section must include:

(1) the name and form of each constituent organization and the jurisdiction of its governing statute;

(2) the name and form of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created by the merger, a statement to that effect;

(3) the date the merger is effective under the governing statute of the surviving organization;

(4) if the surviving organization is to be created by the merger:

(A) if it will be a limited liability company, the company's certificate of organization; or

(B) if it will be an organization other than a limited liability company, the organizational document that creates the organization that is in a public record;

(5) if the surviving organization preexists the merger, any amendments provided for in the plan of merger for the organizational document that created the organization that are in a public record;

(6) a statement as to each constituent organization that the merger was approved as required by the organization's governing statute; and

(7) any additional information required by the governing statute of any constituent organization.

(c) Each constituent limited liability company shall deliver the articles of merger for filing in the office of the Secretary of State.

(d) A merger becomes effective under sections 21-170 to 21-184:

(1) if the surviving organization is a limited liability company, upon the later of:

(A) compliance with subsection (c) of this section; or

(B) subject to subsection (c) of section 21-121, as specified in the articles of merger; or

(2) if the surviving organization is not a limited liability company, as provided by the governing statute of the surviving organization.



21-174 - Effect of merger.

21-174. Effect of merger.

(ULLCA 1005) (a) When a merger becomes effective:

(1) the surviving organization continues or comes into existence;

(2) each constituent organization that merges into the surviving organization ceases to exist as a separate entity;

(3) all property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) all debts, obligations, or other liabilities of each constituent organization that ceases to exist continue as debts, obligations, or other liabilities of the surviving organization;

(5) an action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger had not occurred;

(6) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) except as otherwise provided in the plan of merger, the terms and conditions of the plan of merger take effect; and

(8) except as otherwise agreed, if a constituent limited liability company ceases to exist, the merger does not dissolve the limited liability company for the purposes of sections 21-147 to 21-154;

(9) if the surviving organization is created by the merger:

(A) if it is a limited liability company, the certificate of organization becomes effective; or

(B) if it is an organization other than a limited liability company, the organizational document that creates the organization becomes effective; and

(10) if the surviving organization preexisted the merger, any amendments provided for in the articles of merger for the organizational document that created the organization become effective.

(b) A surviving organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability owed by a constituent organization, if before the merger the constituent organization was subject to suit in this state on the debt, obligation, or other liability.



21-175 - Conversion.

21-175. Conversion.

(ULLCA 1006) (a) An organization other than a limited liability company or a foreign limited liability company may convert to a limited liability company, and a limited liability company may convert to an organization other than a foreign limited liability company pursuant to this section, sections 21-176 to 21-178, and a plan of conversion, if:

(1) the other organization's governing statute authorizes the conversion;

(2) the conversion is not prohibited by the law of the jurisdiction that enacted the other organization's governing statute; and

(3) the other organization complies with its governing statute in effecting the conversion.

(b) A plan of conversion must be in a record and must include:

(1) the name and form of the organization before conversion;

(2) the name and form of the organization after conversion;

(3) the terms and conditions of the conversion, including the manner and basis for converting interests in the converting organization into any combination of money, interests in the converted organization, and other consideration; and

(4) the organizational documents of the converted organization that are, or are proposed to be, in a record.



21-176 - Action on plan of conversion by converting limited liability company.

21-176. Action on plan of conversion by converting limited liability company.

(ULLCA 1007) (a) Subject to section 21-183, a plan of conversion must be consented to by all the members of a converting limited liability company.

(b) Subject to section 21-183 and any contractual rights, after a conversion is approved, and at any time before articles of conversion are delivered to the Secretary of State for filing under section 21-177, a converting limited liability company may amend the plan or abandon the conversion:

(1) as provided in the plan; or

(2) except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.



21-177 - Filings required for conversion; effective date.

21-177. Filings required for conversion; effective date.

(ULLCA 1008) (a) After a plan of conversion is approved:

(1) a converting limited liability company shall deliver to the Secretary of State for filing articles of conversion, which must be signed as provided in subsection (a) of section 21-119 and must include:

(A) a statement that the limited liability company has been converted into another organization;

(B) the name and form of the organization and the jurisdiction of its governing statute;

(C) the date the conversion is effective under the governing statute of the converted organization;

(D) a statement that the conversion was approved as required by the Nebraska Uniform Limited Liability Company Act; and

(E) a statement that the conversion was approved as required by the governing statute of the converted organization; and

(2) if the converting organization is not a converting limited liability company, the converting organization shall deliver to the Secretary of State for filing a certificate of organization, which must include, in addition to the information required by subsection (b) of section 21-117:

(A) a statement that the converted organization was converted from another organization;

(B) the name and form of that converting organization and the jurisdiction of its governing statute; and

(C) a statement that the conversion was approved in a manner that complied with the converting organization's governing statute.

(b) A conversion becomes effective:

(1) if the converted organization is a limited liability company, when the certificate of organization takes effect; and

(2) if the converted organization is not a limited liability company, as provided by the governing statute of the converted organization.



21-178 - Effect of conversion.

21-178. Effect of conversion.

(ULLCA 1009) (a) An organization that has been converted pursuant to sections 21-170 to 21-184 is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting organization remains vested in the converted organization;

(2) all debts, obligations, or other liabilities of the converting organization continue as debts, obligations, or other liabilities of the converted organization;

(3) an action or proceeding pending by or against the converting organization may be continued as if the conversion had not occurred;

(4) except as prohibited by law other than the Nebraska Uniform Limited Liability Company Act, all of the rights, privileges, immunities, powers, and purposes of the converting organization remain vested in the converted organization;

(5) except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect; and

(6) except as otherwise agreed, the conversion does not dissolve a converting limited liability company for the purposes of sections 21-147 to 21-154.

(c) A converted organization that is a foreign organization consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability for which the converting limited liability company is liable if, before the conversion, the converting limited liability company was subject to suit in this state on the debt, obligation, or other liability.



21-179 - Domestication.

21-179. Domestication.

(ULLCA 1010) (a) A foreign limited liability company may become a limited liability company pursuant to this section, sections 21-180 to 21-182, and a plan of domestication, if:

(1) the foreign limited liability company's governing statute authorizes the domestication;

(2) the domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) the foreign limited liability company complies with its governing statute in effecting the domestication.

(b) A limited liability company may become a foreign limited liability company pursuant to this section, sections 21-180 to 21-182, and a plan of domestication, if:

(1) the foreign limited liability company's governing statute authorizes the domestication;

(2) the domestication is not prohibited by the law of the jurisdiction that enacted the governing statute; and

(3) the foreign limited liability company complies with its governing statute in effecting the domestication.

(c) A plan of domestication must be in a record and must include:

(1) the name of the domesticating company before domestication and the jurisdiction of its governing statute;

(2) the name of the domesticated company after domestication and the jurisdiction of its governing statute;

(3) the terms and conditions of the domestication, including the manner and basis for converting interests in the domesticating company into any combination of money, interests in the domesticated company, and other consideration; and

(4) the organizational documents of the domesticated company that are, or are proposed to be, in a record.



21-180 - Action on plan of domestication by domesticating limited liability company.

21-180. Action on plan of domestication by domesticating limited liability company.

(ULLCA 1011) (a) A plan of domestication must be consented to:

(1) by all the members, subject to section 21-183, if the domesticating company is a limited liability company; and

(2) as provided in the domesticating company's governing statute, if the company is a foreign limited liability company.

(b) Subject to any contractual rights, after a domestication is approved, and at any time before articles of domestication are delivered to the Secretary of State for filing under section 21-181, a domesticating limited liability company may amend the plan or abandon the domestication:

(1) as provided in the plan; or

(2) except as otherwise prohibited in the plan, by the same consent as was required to approve the plan.



21-181 - Filings required for domestication; effective date.

21-181. Filings required for domestication; effective date.

(ULLCA 1012) (a) After a plan of domestication is approved, a domesticating company shall deliver to the Secretary of State for filing articles of domestication, which must include:

(1) a statement, as the case may be, that the company has been domesticated from or into another jurisdiction;

(2) the name of the domesticating company and the jurisdiction of its governing statute;

(3) the name of the domesticated company and the jurisdiction of its governing statute;

(4) the date the domestication is effective under the governing statute of the domesticated company;

(5) if the domesticating company was a limited liability company, a statement that the domestication was approved as required by the Nebraska Uniform Limited Liability Company Act; and

(6) if the domesticating company was a foreign limited liability company, a statement that the domestication was approved as required by the governing statute of the other jurisdiction.

(b) A domestication becomes effective:

(1) when the certificate of organization takes effect, if the domesticated company is a limited liability company; and

(2) according to the governing statute of the domesticated company, if the domesticated organization is a foreign limited liability company.



21-182 - Effect of domestication.

21-182. Effect of domestication.

(ULLCA 1013) (a) When a domestication takes effect:

(1) the domesticated company is for all purposes the company that existed before the domestication;

(2) all property owned by the domesticating company remains vested in the domesticated company;

(3) all debts, obligations, or other liabilities of the domesticating company continue as debts, obligations, or other liabilities of the domesticated company;

(4) an action or proceeding pending by or against a domesticating company may be continued as if the domestication had not occurred;

(5) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the domesticating company remain vested in the domesticated company;

(6) except as otherwise provided in the plan of domestication, the terms and conditions of the plan of domestication take effect; and

(7) except as otherwise agreed, the domestication does not dissolve a domesticating limited liability company for the purposes of sections 21-147 to 21-154.

(b) A domesticated company that is a foreign limited liability company consents to the jurisdiction of the courts of this state to enforce any debt, obligation, or other liability owed by the domesticating company, if, before the domestication, the domesticating company was subject to suit in this state on the debt, obligation, or other liability.

(c) If a limited liability company has adopted and approved a plan of domestication under section 21-179 providing for the company to be domesticated in a foreign jurisdiction, a statement surrendering the company's certificate of organization must be delivered to the Secretary of State for filing setting forth:

(1) the name of the company;

(2) a statement that the certificate of organization is being surrendered in connection with the domestication of the company in a foreign jurisdiction;

(3) a statement that the domestication was approved as required by the Nebraska Uniform Limited Liability Company Act; and

(4) the jurisdiction of formation of the domesticated foreign limited liability company.



21-183 - Restrictions on approval of mergers, conversions, and domestications.

21-183. Restrictions on approval of mergers, conversions, and domestications.

(ULLCA 1014) (a) If a member of a constituent, converting, or domesticating limited liability company will have personal liability with respect to a surviving, converted, or domesticated organization, approval or amendment of a plan of merger, conversion, or domestication are ineffective without the consent of the member, unless:

(1) the company's operating agreement provides for approval of a merger, conversion, or domestication with the consent of fewer than all the members; and

(2) the member has consented to the provision of the operating agreement.

(b) A member does not give the consent required by subsection (a) of this section merely by consenting to a provision of the operating agreement that permits the operating agreement to be amended with the consent of fewer than all the members.



21-184 - Sections not exclusive.

21-184. Sections not exclusive.

(ULLCA 1015) Sections 21-170 to 21-184 do not preclude an entity from being merged, converted, or domesticated under law other than the Nebraska Uniform Limited Liability Company Act.



21-185 - Professional service; filing required; certificate of registration; contents.

21-185. Professional service; filing required; certificate of registration; contents.

(1) Each member, manager, professional employee, or agent of a limited liability company who renders a professional service shall hold a valid license or otherwise be duly authorized to render that professional service under the law of this state if such member, manager, professional employee, or agent renders a professional service within this state or under the law of the state or other jurisdiction in which such person renders the professional service.

(2) Before rendering a professional service, a limited liability company shall (a)(i) deliver to the Secretary of State for filing a certificate of registration issued to the limited liability company by the regulatory body of the particular profession for which the limited liability company is organized to do business, which certificate sets forth the name and residence address of every member, manager, professional employee, and agent of the limited liability company who is required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business as of the last day of the month preceding the date of delivery of the certificate, and (ii) certify that all members, managers, professional employees, and agents of the limited liability company who are required by law to do so are duly licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business or (b) comply with and qualify under the procedures set forth in subsection (2) of section 21-186.

(3) The registration certificate requirements of this section and sections 21-186 to 21-188 shall apply to both limited liability companies and foreign limited liability companies.



21-186 - Certificate of registration; application; contents; display; fee; electronic records; use; license verification fee; Secretary of State; duties.

21-186. Certificate of registration; application; contents; display; fee; electronic records; use; license verification fee; Secretary of State; duties.

(1)(a) An application for issuance of a certificate of registration shall be made by the limited liability company to the regulatory body in writing and shall contain the names of all members, managers, professional employees, and agents of the limited liability company who are required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business, the street address at which the applicant proposes to render a professional service, and such other information as may be required by the regulatory body. If it appears to the regulatory body that each member, manager, professional employee, and agent of the applicant required by law to be licensed is licensed or otherwise authorized to practice the profession for which the applicant is organized to do business and that each member, manager, professional employee, or agent required by law to be licensed or otherwise authorized to practice the profession for which the applicant is organized to do business is not otherwise disqualified from rendering the professional service of the applicant, such regulatory body shall issue a certificate in duplicate upon a form bearing its date of issuance and prescribed by such regulatory body certifying that the proposed or existing limited liability company complies with the provisions of the Nebraska Uniform Limited Liability Company Act and of the applicable rules and regulations of the regulatory body. Each applicant for such certificate shall pay the regulatory body a fee of twenty-five dollars for the issuance of the certificate.

(b) One copy of a certificate of registration issued pursuant to this subsection shall be prominently displayed to public view upon the premises of the principal place of business of the limited liability company, and, except as provided in subsection (2) of this section, one copy shall be delivered for filing to the Secretary of State who shall charge a fee of twenty-five dollars for filing the same. The certificate shall be delivered to the Secretary of State for filing with the certificate of organization. A certificate of registration bearing an issuance date more than twelve months old shall not be eligible for filing by the Secretary of State.

(2) When licensing records of regulatory bodies are electronically accessible to the Secretary of State, the Secretary of State shall access the records. The access of the records shall be made in lieu of a certificate of registration being prepared and issued by the regulatory body for delivery to the Secretary of State for filing. The limited liability company shall deliver to the Secretary of State for filing an application setting forth the names of all members, managers, professional employees, and agents of such limited liability company who are required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business as of the last day of the month preceding the date of application and shall deliver to the Secretary of State for filing an annual update thereafter. The application shall be completed on a form prescribed by the Secretary of State and shall contain such other information as the Secretary of State may require. The application shall be accompanied by a license verification fee of fifty dollars.

The Secretary of State shall verify that all members, managers, professional employees, and agents who are required by law to do so are duly licensed or otherwise legally authorized to render the professional service for which the applicant is organized to do business or ancillary service as those which the limited liability company renders through electronic accessing of the regulatory body's records. If any member, manager, professional employee, or agent who is required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business is not licensed or otherwise legally authorized to render the professional service for which the limited liability company is organized to do business, the limited liability company shall be suspended. The suspension shall remain in effect and a biennial report shall not be delivered to the Secretary of State for filing or filed by the Secretary of State until the limited liability company attests in writing that all members, managers, professional employees, or agents who are required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business are duly licensed or otherwise legally authorized to render the professional service for which the limited liability company is organized to do business and that information is verified by the Secretary of State or all unlicensed or unauthorized members, managers, professional employees, or agents are no longer members, managers, professional employees, or agents of the limited liability company.



21-187 - Certificate of registration; expiration; annual application.

21-187. Certificate of registration; expiration; annual application.

Each certificate of registration issued to a limited liability company pursuant to section 21-186 shall expire by its own terms one year from the date of issuance and may not be renewed. Each limited liability company shall annually apply (1) to its regulatory body for a certificate in the manner provided in subsection (1) of section 21-186 or (2) to the Secretary of State pursuant to subsection (2) of section 21-186 if the records of the regulatory body are electronically accessible to the Secretary of State. A certificate or application shall be delivered annually to the Secretary of State for filing within thirty days before the expiration date of the last certificate or application on file in the office of the Secretary of State or the limited liability company shall be suspended. Certificates shall not be transferable or assignable.



21-188 - Certificate of registration; suspension or revocation; procedure; notice.

21-188. Certificate of registration; suspension or revocation; procedure; notice.

A regulatory body may, upon a form prescribed by it, suspend or revoke any certificate of registration issued to any limited liability company pursuant to subsection (1) of section 21-186 upon the suspension or revocation of the license or other authorization to render a professional service by any member, manager, professional employee, or agent of the limited liability company who is required by law to be licensed or otherwise authorized to render the professional service for which the limited liability company is organized to do business. Notice of such suspension or revocation shall be provided to the limited liability company affected by sending by certified or registered mail a certified copy of such suspension or revocation to the limited liability company at its principal place of business set forth in the certificate so suspended or revoked. At the same time, the regulatory body shall forward by regular mail a certified copy of such suspension or revocation to the Secretary of State who shall remove the suspended or revoked registration certificate from his or her files and deliver it to the regulatory body.



21-189 - Authority and duty of regulatory body licensing professionals.

21-189. Authority and duty of regulatory body licensing professionals.

Nothing in the Nebraska Uniform Limited Liability Company Act is intended to restrict or limit in any manner the authority and duty of any regulatory body licensing professionals within the state to license such persons rendering a professional service or to regulate the practice of any profession that is within the jurisdiction of the regulatory body licensing such professionals within the state notwithstanding that the person is a member, manager, professional employee, or agent of a limited liability company and rendering a professional service or engaging in the practice of the profession through a limited liability company.



21-190 - Professional service; limitation.

21-190. Professional service; limitation.

(1) A limited liability company which renders a professional service shall render only one type of professional service and such services as may be ancillary thereto and shall not render any other type of professional service or engage in any other profession. No limited liability company may render a professional service except through its members, managers, professional employees, and agents who are duly licensed or otherwise legally authorized to render such professional service within this state.

(2) This section shall not be interpreted to include in the term professional employee, as used in the Nebraska Uniform Limited Liability Company Act, clerks, secretaries, bookkeepers, technicians, and other assistants who are not usually and ordinarily considered by custom and practice to be rendering a professional service to the public for which a license or other legal authorization is required.



21-191 - Applicability to attorneys at law.

21-191. Applicability to attorneys at law.

The provisions of the Nebraska Uniform Limited Liability Company Act shall be applicable to attorneys at law only to the extent and under such terms and conditions as the Supreme Court determines to be necessary and appropriate. Certificates of organization of limited liability companies organized to practice law shall contain such provisions as may be appropriate to comply with applicable rules of the court.



21-192 - Fees.

21-192. Fees.

(1) The filing fee for all filings under the Nebraska Uniform Limited Liability Company Act, including amendments and name reservation, shall be ten dollars plus the recording fees set forth in subdivision (4) of section 33-101, except that the filing fee for filing a certificate of organization under section 21-117 and for filing an application for a certificate of authority to transact business in this state as a foreign limited liability company under section 21-156 shall be one hundred dollars plus such recording fees and ten dollars for a certificate. There shall be no recording fee collected for the filing of a biennial report required by section 21-125 or any corrections or amendments thereto.

(2) A fee of one dollar per page plus ten dollars per certificate shall be paid for a certified copy of any document on file under the act.

(3) The fees for filings under the act shall be paid to the Secretary of State and remitted by him or her to the State Treasurer. The State Treasurer shall credit two-thirds of the fees to the General Fund and one-third of the fees to the Corporation Cash Fund.



21-193 - Notice; publication required; filing.

21-193. Notice; publication required; filing.

(1) Notice of organization, amendment of the certificate of organization, merger, conversion, or domestication must be published three successive weeks in some legal newspaper of general circulation near the designated office of the limited liability company. A notice of organization must show the information required by subsection (b) of section 21-117 to be stated in the certificate of organization. A brief resume of any amendment of the certificate of organization or of any merger, conversion, or domestication of the limited liability company shall be published in the same manner and for the same period of time as notice of organization is required to be published.

(2) Whenever any limited liability company is voluntarily dissolved, notice of the dissolution shall be published as required by section 21-150.

(3) Proof of publication of any of the notices shall be filed in the office of the Secretary of State. In the event any notice described in subsection (1) of this section and required to be given pursuant to this section is not given, but is subsequently published for the required time, and proof of the publication thereof is filed in the office of the Secretary of State, the acts of the limited liability company prior to, as well as after, such publication shall be valid.



21-194 - Uniformity of application and construction.

21-194. Uniformity of application and construction.

(ULLCA 1101) In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



21-195 - Relation to Electronic Signatures in Global and National Commerce Act.

21-195. Relation to Electronic Signatures in Global and National Commerce Act.

(ULLCA 1102) The Nebraska Uniform Limited Liability Company Act modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but does not modify, limit, or supersede section 101(c) of that act, 15 U.S.C. 7001(c), or authorize electronic delivery of any of the notices described in section 103(b) of that act, 15 U.S.C. 7003(b).



21-196 - Effect on certain actions, proceedings, and rights.

21-196. Effect on certain actions, proceedings, and rights.

(ULLCA 1103) The Nebraska Uniform Limited Liability Company Act does not affect an action commenced, proceeding brought, or right accrued before January 1, 2011.



21-197 - Application to existing relationships.

21-197. Application to existing relationships.

(ULLCA 1104) (a) Before January 1, 2013, the Nebraska Uniform Limited Liability Company Act governs only:

(1) a limited liability company formed on or after January 1, 2011; and

(2) except as otherwise provided in subsection (c) of this section, a limited liability company formed before January 1, 2011, which elects, in the manner provided in its operating agreement or by law for amending the operating agreement, to be subject to the act and which delivers to the Secretary of State for filing a statement of election to be subject to the act pursuant to this subdivision.

(b) Except as otherwise provided in subsection (c) of this section, on and after January 1, 2013, the act governs all limited liability companies.

(c) For the purposes of applying the act to a limited liability company formed before January 1, 2011:

(1) the company's articles of organization are deemed to be the company's certificate of organization; and

(2) for the purposes of applying subdivision (11) of section 21-102 and subject to subsection (d) of section 21-112, language in the company's articles of organization designating the company's management structure operates as if that language were in the operating agreement.



21-201 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-201. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-202 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-202. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-203 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-203. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-204 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-204. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-205 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-205. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-206 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-206. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-207 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-207. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-208 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-208. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-209 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-209. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-210 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-210. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-211 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-211. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-212 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-212. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-213 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-213. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-214 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-214. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-215 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-215. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-216 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-216. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-217 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-217. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-218 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-218. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-219 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-219. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-220 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-220. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-221 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-221. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-222 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-222. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-223 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-223. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-224 - Repealed. Laws 1963, c. 544, art. 10, § 1.

21-224. Repealed. Laws 1963, c. 544, art. 10, § 1.



21-301 - Domestic corporations; biennial report and fee; procedure.

21-301. Domestic corporations; biennial report and fee; procedure.

(1) Each corporation organized under the laws of this state, for profit, shall make a report in writing to the Secretary of State, as of January 1, of each even-numbered year, in such form as the Secretary of State may prescribe. The report shall be signed by one of the following: The president, a vice president, a secretary, or a treasurer of the corporation. The signature may be digital or electronic if it conforms to section 86-611. The report and biennial fee shall be submitted to the Secretary of State. The report and fee shall be due on March 1 of each even-numbered year and shall become delinquent if not filed and paid by April 15 of each even-numbered year. If the Secretary of State finds that such report and biennial fee conform to the requirements of the law, the Secretary of State shall file the report. If the Secretary of State finds that the report or fee does not conform, the Secretary of State shall not file the report or accept the fee but shall return the report and fee to the corporation for any necessary corrections. A correction or amendment to the biennial report may be filed at any time.

(2) In each even-numbered year, the Secretary of State shall cause a notice to be sent either by United States mail or electronically transmitted to each corporation for which a report and fee as described in this section has not been received as of March 1. The notice shall state that the report has not been received, that the report and fee are due on March 1, and that the corporation will be dissolved if the report and proper fee are not received by April 15.

Intention of Legislature was to place domestic and foreign corporation upon an equality as regards tax. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).



21-302 - Domestic corporations; biennial report; contents.

21-302. Domestic corporations; biennial report; contents.

The biennial report required under section 21-301 from a domestic corporation subject to the Business Corporation Act shall show:

(1) The exact corporate name of the corporation;

(2) The street address of the corporation's registered office and the name of its current registered agent at that office in this state. A post office box number may be provided in addition to the street address;

(3) The street address of the corporation's principal office;

(4) The names and street addresses of the corporation's directors and principal officers, which shall include the president, secretary, and treasurer;

(5) A brief description of the nature of the corporation's business;

(6) The amount of paid-up capital stock; and

(7) The change or changes, if any, in the above particulars made since the last biennial report.



21-303 - Domestic corporations; occupation tax; fees; amount; stock without par value, determination of amount.

21-303. Domestic corporations; occupation tax; fees; amount; stock without par value, determination of amount.

(1) At the time of filing the report under section 21-301 each even-numbered year, it shall be the duty of every corporation for profit, and registered in the office of the Secretary of State on January 1, whether incorporated under the laws of this state or incorporated under the laws of any other state when such corporations have domesticated in this state, to pay to the Secretary of State a biennial fee for each even-numbered calendar year beginning January 1, which fee shall be due and assessable on such date and delinquent if not paid on or before April 15 of each even-numbered year.

(2) The biennial fee shall be as follows: When the paid-up capital stock of a corporation does not exceed ten thousand dollars, a fee of twenty-six dollars; when such paid-up capital stock exceeds ten thousand dollars but does not exceed twenty thousand dollars, a fee of forty dollars; when such paid-up capital stock exceeds twenty thousand dollars but does not exceed thirty thousand dollars, a fee of sixty dollars; when such paid-up capital stock exceeds thirty thousand dollars but does not exceed forty thousand dollars, a fee of eighty dollars; when such paid-up capital stock exceeds forty thousand dollars but does not exceed fifty thousand dollars, a fee of one hundred dollars; when such paid-up capital stock exceeds fifty thousand dollars but does not exceed sixty thousand dollars, a fee of one hundred twenty dollars; when such paid-up capital stock exceeds sixty thousand dollars but does not exceed seventy thousand dollars, a fee of one hundred forty dollars; when such paid-up capital stock exceeds seventy thousand dollars but does not exceed eighty thousand dollars, a fee of one hundred sixty dollars; when such paid-up capital stock exceeds eighty thousand dollars but does not exceed ninety thousand dollars, a fee of one hundred eighty dollars; when such paid-up capital stock exceeds ninety thousand dollars but does not exceed one hundred thousand dollars, a fee of two hundred dollars; when such paid-up capital stock exceeds one hundred thousand dollars but does not exceed one hundred twenty-five thousand dollars, a fee of two hundred forty dollars; when such paid-up capital stock exceeds one hundred twenty-five thousand dollars but does not exceed one hundred fifty thousand dollars, a fee of two hundred eighty dollars; when such paid-up capital stock exceeds one hundred fifty thousand dollars but does not exceed one hundred seventy-five thousand dollars, a fee of three hundred twenty dollars; when such paid-up capital stock exceeds one hundred seventy-five thousand dollars but does not exceed two hundred thousand dollars, a fee of three hundred sixty dollars; when such paid-up capital stock exceeds two hundred thousand dollars but does not exceed two hundred twenty-five thousand dollars, a fee of four hundred dollars; when such paid-up capital stock exceeds two hundred twenty-five thousand dollars but does not exceed two hundred fifty thousand dollars, a fee of four hundred forty dollars; when such paid-up capital stock exceeds two hundred fifty thousand dollars but does not exceed two hundred seventy-five thousand dollars, a fee of four hundred eighty dollars; when such paid-up capital stock exceeds two hundred seventy-five thousand dollars but does not exceed three hundred thousand dollars, a fee of five hundred twenty dollars; when such paid-up capital stock exceeds three hundred thousand dollars but does not exceed three hundred twenty-five thousand dollars, a fee of five hundred sixty dollars; when such paid-up capital stock exceeds three hundred twenty-five thousand dollars but does not exceed three hundred fifty thousand dollars, a fee of six hundred dollars; when such paid-up capital stock exceeds three hundred fifty thousand dollars but does not exceed four hundred thousand dollars, a fee of six hundred sixty-six dollars; when such paid-up capital stock exceeds four hundred thousand dollars but does not exceed four hundred fifty thousand dollars, a fee of seven hundred thirty dollars; when such paid-up capital stock exceeds four hundred fifty thousand dollars but does not exceed five hundred thousand dollars, a fee of eight hundred dollars; when such paid-up capital stock exceeds five hundred thousand dollars but does not exceed six hundred thousand dollars, a fee of nine hundred ten dollars; when such paid-up capital stock exceeds six hundred thousand dollars but does not exceed seven hundred thousand dollars, a fee of one thousand ten dollars; when such paid-up capital stock exceeds seven hundred thousand dollars but does not exceed eight hundred thousand dollars, a fee of one thousand one hundred twenty dollars; when such paid-up capital stock exceeds eight hundred thousand dollars but does not exceed nine hundred thousand dollars, a fee of one thousand two hundred thirty dollars; when such paid-up capital stock exceeds nine hundred thousand dollars but does not exceed one million dollars, a fee of one thousand three hundred thirty dollars; when such paid-up capital stock exceeds one million dollars but does not exceed ten million dollars, a fee of one thousand three hundred thirty dollars, and eight hundred dollars additional for each million or fraction thereof over and above one million dollars; when such paid-up capital stock exceeds ten million dollars but does not exceed fifteen million dollars, a fee of twelve thousand dollars; when such paid-up capital stock exceeds fifteen million dollars but does not exceed twenty million dollars, a fee of fourteen thousand six hundred sixty dollars; when such paid-up capital stock exceeds twenty million dollars but does not exceed twenty-five million dollars, a fee of seventeen thousand three hundred thirty dollars; when such paid-up capital stock exceeds twenty-five million dollars but does not exceed fifty million dollars, a fee of twenty thousand six hundred sixty dollars; when such paid-up capital stock exceeds fifty million dollars but does not exceed one hundred million dollars, a fee of twenty-one thousand three hundred thirty dollars; and when such paid-up capital stock exceeds one hundred million dollars, a fee of twenty-three thousand nine hundred ninety dollars. The minimum biennial fee for filing such report shall be twenty-six dollars. For purposes of determining the fee, the stock of corporations incorporated under the laws of any other state, which corporations have domesticated in this state and which stock is without par value, shall be deemed to have a par value of an amount equal to the amount paid in as capital for such shares at the time of the issuance thereof.

Distinction between domestic and domesticated foreign corporation is recognized. Omaha Nat. Bank v. Jensen, 157 Neb. 22, 58 N.W.2d 582 (1953).

Under former law, all occupation taxes assessed against domestic corporation for profit were a lien upon all property of corporation. Licking v. Hays Lumber Co., 146 Neb. 240, 19 N.W.2d 148 (1945).

Tax hereunder is in nature of franchise tax, rather than tax upon property, capital stock, or business, and it is not a tax on interstate commerce. State of Nebraska ex rel. Beatrice Creamery Co. v. Marsh, 119 Neb. 197, 227 N.W. 926 (1929), appeal dismissed 282 U.S. 799 (1930).

Paid-up capital of Nebraska corporation means amount of authorized capital stock employed in business. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).



21-304 - Foreign corporations; biennial report and fee; procedure.

21-304. Foreign corporations; biennial report and fee; procedure.

(1) Each foreign corporation for profit, doing business in this state, owning or using a part or all of its capital or plant in this state, and subject to compliance with all other provisions of law shall, in addition to all other statements required by law, make a biennial report to the Secretary of State, as of January 1 of each even-numbered year, in such form as the Secretary of State may prescribe. The report shall be signed by one of the following: The president, a vice president, a secretary, or a treasurer of the corporation. The signature may be digital or electronic if it conforms to section 86-611. The report and biennial fee shall be submitted to the Secretary of State. The report and fee shall be due on March 1 of each even-numbered year and shall become delinquent if not filed and paid by April 15 of each even-numbered year. If the Secretary of State finds that such report and biennial fee conform to the requirements of the law, the Secretary of State shall file the report. If the Secretary of State finds that the report and fee do not conform, the Secretary of State shall not file the report or accept the fee but shall return the report and fee to the corporation for any necessary corrections. A correction or amendment to the biennial report may be filed at any time.

(2) In each even-numbered year, the Secretary of State shall cause a notice to be sent either by United States mail or electronically transmitted to each corporation for which a report and fee as described in this section has not been received as of March 1. The notice shall state that the report has not been received, that the report and fee are due on March 1, and that the corporation will be dissolved if the report and proper fee are not received by April 15 of each even-numbered year.

This section requires statement of how much capital is employed within and how much without the state. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).

State only can complain of failure to conform to statutory requirements. Northwest Ready Roofing Co. v. Antes, 117 Neb. 121, 219 N.W. 848 (1928).



21-305 - Foreign corporations; biennial report; contents.

21-305. Foreign corporations; biennial report; contents.

The biennial report required under section 21-304 from a foreign corporation subject to the Business Corporation Act shall show:

(1) The exact corporate name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) The street address of the foreign corporation's registered office and the name of its current registered agent at that office in this state. A post office box number may be provided in addition to the street address;

(3) The street address of the foreign corporation's principal office;

(4) The names and street addresses of the foreign corporation's directors and principal officers which shall include the president, secretary, and treasurer;

(5) A brief description of the nature of the foreign corporation's business;

(6) The value of the property owned and used by the foreign corporation in Nebraska and where such property is situated; and

(7) The change or changes, if any, in the above particulars made since the last annual report.

Domestic and foreign corporations are treated differently for purpose of tax. State of Nebraska ex rel. Beatrice Creamery Co. v. Marsh, 119 Neb. 197, 227 N.W. 926 (1929), appeal dismissed 282 U.S. 799 (1930).



21-306 - Foreign corporations; occupation tax; investigation by Secretary of State for collection purposes.

21-306. Foreign corporations; occupation tax; investigation by Secretary of State for collection purposes.

Upon the filing of the biennial report required under section 21-304 with the Secretary of State, it shall be the duty of every foreign corporation for profit, doing business in this state, to pay to the Secretary of State a biennial fee which shall be for each even-numbered calendar year beginning January 1 and become due and assessable on March 1 of that year and become delinquent if not paid by April 15 of each even-numbered year. The fee shall be measured by the property employed by the foreign corporation in the conduct of its business in the State of Nebraska. For such purpose the property shall consist of the sum total of the actual value of all real estate and personal property employed in Nebraska by such foreign corporation in the transaction of its business. The biennial fee to be paid by such foreign corporation shall be based upon the sum so determined, and shall be considered the capital stock of such foreign corporation in this state for the purpose of the biennial fee. The schedule of payment shall be double the fees set forth in section 21-303, or any amendments thereto, except that the fee shall not exceed thirty thousand dollars, and the Secretary of State, or any person deputized by the Secretary of State, shall have authority to investigate and obtain information from such corporation or any state, county, or city official. Such officers are authorized by this section to furnish such information to the Secretary of State, or anyone deputized by the Secretary of State, in order to determine all facts and give effect to the collection of the biennial fee.

Occupation tax of foreign corporation is computed upon basis of paid-up capital stock employed in this state. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).



21-307 - Repealed. Laws 1969, c. 124, § 11.

21-307. Repealed. Laws 1969, c. 124, § 11.



21-308 - Repealed. Laws 1969, c. 124, § 11.

21-308. Repealed. Laws 1969, c. 124, § 11.



21-309 - Repealed. Laws 1969, c. 124, § 11.

21-309. Repealed. Laws 1969, c. 124, § 11.



21-310 - Repealed. Laws 1967, c. 101, § 14.

21-310. Repealed. Laws 1967, c. 101, § 14.



21-311 - Fees; disposition; monthly report of Secretary of State.

21-311. Fees; disposition; monthly report of Secretary of State.

The Secretary of State shall make a report monthly to the Tax Commissioner of the biennial fees collected under sections 21-301 to 21-325 and shall pay the same into the state treasury to the credit of the General Fund. The report shall include the amount of any refunds paid out under section 21-328.



21-312 - Fees; lien; notice; lien subject to prior liens.

21-312. Fees; lien; notice; lien subject to prior liens.

The fees required to be paid by sections 21-301 to 21-325 shall be the first and best lien on all property of the corporation whether such real or personal property is employed by the corporation in the prosecution of its business or is in the hands of an assignee, trustee, or receiver for the benefit of the creditors and stockholders thereof. The Secretary of State may file notice of such lien in the office of the county clerk of the county wherein the personal property sought to be charged with such lien is situated and with the county clerk or register of deeds of the county wherein the real estate sought to be charged with such lien is situated. The lien provided for in this section shall be invalid as to any mortgagee or pledgee whose lien is filed, as against any judgment lien which attached, or as against any purchaser whose rights accrued, prior to the filing of such notice.

Under prior statute, occupation taxes were a lien although not filed in office of register of deeds or county clerk. Licking v. Hays Lumber Co., 146 Neb. 240, 19 N.W.2d 148 (1945).



21-313 - Failure to file report or pay fee; automatically dissolved, when.

21-313. Failure to file report or pay fee; automatically dissolved, when.

If a corporation required to file the report and pay the fee prescribed in sections 21-301 to 21-325 fails or neglects to make such report or pay such fee by April 15 of each even-numbered year, such corporation shall be automatically dissolved on April 16 of such year.

Foreign corporation tax is computed upon the amount of its paid-up capital stock employed in Nebraska. State ex rel. J. I. Case Threshing Machine Co. v. Marsh, 117 Neb. 832, 223 N.W. 126 (1929).

After action has been brought in name of dissolved corporation, amendment may be allowed substituting as plaintiffs the managing directors as trustees. Weekes Grain & Live Stock Co. v. Ware & Leland, 99 Neb. 126, 155 N.W. 233 (1915).

After charter has been forfeited for nonpayment of occupation tax, corporation cannot sue in corporate name. Weekes Grain & Live Stock Co. v. Ware & Leland, 99 Neb. 126, 155 N.W. 233 (1915); Havens & Co. v. Colonial Apartment House Co., 97 Neb. 639, 150 N.W. 1011 (1915).



21-314 - Fees; how collected; credited to General Fund.

21-314. Fees; how collected; credited to General Fund.

Such biennial fee or fees to be paid as provided in sections 21-301 to 21-325 may be recovered by an action in the name of the state and on collection shall be paid into the treasury to the credit of the General Fund.



21-315 - Fees; collection; venue of action.

21-315. Fees; collection; venue of action.

The Attorney General, on request of the Secretary of State, shall institute such action in the district court of Lancaster County, or any other county in the state in which such corporation has an office or place of business.



21-316 - Repealed. Laws 1971, LB 485, § 2.

21-316. Repealed. Laws 1971, LB 485, § 2.



21-317 - Reports and fees; violations; annulment of charter.

21-317. Reports and fees; violations; annulment of charter.

If a corporation, organized under the laws of Nebraska, for profit or not for profit, required to file the report and pay the fee prescribed in sections 21-301 to 21-325, fails or neglects to make such report or pay such fee for thirty days after the expiration of the time limited by said sections, and such default is willful and intentional, the Attorney General, on the request of the Secretary of State, shall bring an action in the district court of Lancaster County, or any county in this state in which such corporation is located, to forfeit and annul the charter of such corporation. If the court is satisfied that such default is willful and intentional, it may revoke and annul such charter.

Where corporation paid fee and penalty as demanded, judgment of ouster will not be sustained, though Secretary of State, through oversight, demanded less than required by law. State ex rel. Hartigan v. Sperry & Hutchinson Co., 94 Neb. 785, 144 N.W. 795 (1913).



21-318 - List of corporations; duty of Secretary of State.

21-318. List of corporations; duty of Secretary of State.

It shall be the duty of the Secretary of State to prepare and keep a correct list of all corporations subject to sections 21-301 to 21-325 and engaged in business within the State of Nebraska. For the purpose of obtaining the necessary information, the Secretary of State, or other person deputized by him or her, shall have access to the records of the offices of the county clerks of the state.



21-319 - Investigation by Secretary of State for collection purposes; duty of county clerk.

21-319. Investigation by Secretary of State for collection purposes; duty of county clerk.

Any county clerk shall, upon request of the Secretary of State, furnish him or her with such information as is shown by the records of his or her office concerning corporations located within his or her county and subject to sections 21-301 to 21-325. The Secretary of State, or any person deputized by him or her for the purpose of determining the amount of fees due from such corporation, shall have authority to investigate and determine the facts showing the proportion of the paid-up capital stock of the company represented by its property and business in Nebraska.



21-320 - Repealed. Laws 1969, c. 124, § 11.

21-320. Repealed. Laws 1969, c. 124, § 11.



21-321 - Reports and fees; exemptions.

21-321. Reports and fees; exemptions.

All banking, insurance, and building and loan association corporations paying fees and making reports to the Auditor of Public Accounts or the Director of Banking and Finance and all other corporations paying an occupation tax to the state under any other statutory provisions than those of sections 21-301 to 21-325 shall be exempt from the provisions of such sections.



21-322 - Dissolution, revocation of charter; certificate required; filing; fees.

21-322. Dissolution, revocation of charter; certificate required; filing; fees.

In case of dissolution or revocation of charter by action of a competent court, or the winding up of a corporation, either foreign or domestic, by proceedings in assignment or bankruptcy, a certificate shall be signed by the clerk of the court in which such proceedings were had and filed in the office of the Secretary of State. The fees for making and filing such certificate shall be taxed as costs in the proceedings and paid out of the funds of the corporation, and shall have the same priority as other costs.



21-323 - Domestic corporations; reports and taxes; notice; failure to pay; automatic dissolution; lien; priority.

21-323. Domestic corporations; reports and taxes; notice; failure to pay; automatic dissolution; lien; priority.

(1) Prior to January 1 of each even-numbered year, the Secretary of State shall cause to be mailed by first-class mail to the last-named and appointed registered agent at the last-named street address of the registered office of each domestic corporation subject to sections 21-301 to 21-325 a notice stating that on or before March 1 of each even-numbered year occupation taxes are due to be paid and a properly executed and signed report is due to be filed. If occupation taxes are not paid and the report is not filed by April 15 of each even-numbered year, (a) such taxes and report shall become delinquent, (b) the delinquent corporation shall be automatically dissolved on April 16 of such year for nonpayment of occupation taxes and failure to file the report, and (c) the delinquent occupation tax shall be a lien upon the assets of the corporation subsequent only to state, county, and municipal taxes.

(2) Upon the failure of any domestic corporation to pay its occupation tax and file the report within the time limited by sections 21-301 to 21-325, the Secretary of State shall on April 16 of such year automatically dissolve the corporation for nonpayment of taxes and make such entry and showing upon the records of his or her office.

(3)(a) The Secretary of State shall automatically dissolve a corporation subject to the Business Corporation Act by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation under section 21-2034.

(b) A corporation automatically dissolved continues its corporate existence but may not carry on any business, except that business necessary to wind up and liquidate its business and affairs under section 21-20,155 and notify claimants under sections 21-20,156 and 21-20,157.

(c) The automatic dissolution of a corporation shall not terminate the authority of its registered agent.

(4) All delinquent occupation taxes of the corporation shall be a lien upon the assets of the corporation, subsequent only to state, county, and municipal taxes.

(5) No domestic corporation shall be voluntarily dissolved until all occupation taxes and fees due to or assessable by the state have been paid and the report filed by such corporation.

Under former law, lien of occupation taxes was not cut off by foreclosure of tax sale certificate where state was not made party defendant to suit and perfected lien. Licking v. Hays Lumber Co., 146 Neb. 240, 19 N.W.2d 148 (1945).



21-323.01 - Domestic corporation automatically dissolved; reinstatement; application; procedure; payment required.

21-323.01. Domestic corporation automatically dissolved; reinstatement; application; procedure; payment required.

(1) A corporation automatically dissolved under section 21-323 may apply to the Secretary of State for reinstatement within five years after the effective date of its automatic dissolution. The application shall:

(a) Recite the name of the corporation and the effective date of its automatic dissolution;

(b) State that the ground or grounds for dissolution either did not exist or have been eliminated;

(c) State that the corporation's name satisfies the requirements of section 21-2028; and

(d) Be accompanied by a fee in the amount prescribed in section 21-2005, as such section may from time to time be amended, for an application for reinstatement.

(2) If the Secretary of State determines (a) that the application contains the information required by subsection (1) of this section and that the information is correct and (b) that the corporation has complied with subsection (4) of this section, he or she shall cancel the certificate of dissolution, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-2034.

(3) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the automatic dissolution and the corporation shall resume carrying on its business as if the automatic dissolution had never occurred.

(4) A corporation applying for reinstatement under this section shall:

(a)(i) Pay to the Secretary of State a sum equal to all occupation taxes delinquent at the time the corporation was automatically dissolved, plus a sum equal to all occupation taxes which would otherwise have been due for the years the corporation was automatically dissolved; and (ii) forward to the Secretary of State a properly executed and signed biennial report for the most recent even-numbered year; and

(b) Pay to the Secretary of State an additional amount derived by multiplying the rate specified in section 45-104.02, as such rate may from time to time be adjusted, times the amount of occupation taxes required to be paid by it for each year that such corporation was automatically dissolved.



21-323.02 - Domestic corporation automatically dissolved; denial of reinstatement; appeal.

21-323.02. Domestic corporation automatically dissolved; denial of reinstatement; appeal.

(1) If the Secretary of State denies a corporation's application for reinstatement following automatic dissolution under section 21-323, he or she shall serve the corporation under section 21-2034 with a written notice that explains the reason or reasons for denial.

(2) The corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected. The corporation shall appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(4) The court's final decision may be appealed as in other civil proceedings.



21-324 - Repealed. Laws 1967, c. 101, § 14.

21-324. Repealed. Laws 1967, c. 101, § 14.



21-325 - Foreign corporations; reports and taxes; notice; failure to pay; automatic dissolution; lien; priority.

21-325. Foreign corporations; reports and taxes; notice; failure to pay; automatic dissolution; lien; priority.

(1) Prior to January 1 of each even-numbered year, the Secretary of State shall cause to be mailed by first-class mail to the last-known address of each foreign corporation subject to sections 21-301 to 21-325 a notice stating that on or before March 1 of each even-numbered year occupation taxes are due to be paid and a properly executed and signed report is due to be filed. If such occupation taxes are not paid and such report is not filed by April 15 of each even-numbered year, (a) such taxes and report shall become delinquent, (b) the delinquent corporation shall be automatically dissolved on April 16 of such year for nonpayment of occupation taxes and failure to file the report, and (c) the delinquent occupation tax shall be a lien upon the assets of the corporation subject only to state, county, and municipal taxes.

(2) Upon the failure of any foreign corporation to pay its occupation tax and file the report within the time limited by sections 21-301 to 21-325, the Secretary of State shall on April 16 of such year automatically dissolve the corporation for nonpayment of taxes and shall bar the corporation from doing business in the State of Nebraska under the corporation laws of the state and make such entry and showing upon the records of his or her office.

(3)(a) The Secretary of State shall automatically dissolve a foreign corporation subject to the Business Corporation Act by signing a certificate of revocation of authority to transact business in this state that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under section 21-20,177.

(b) The authority of a foreign corporation to transact business in this state shall cease on the date shown on the certificate revoking its certificate of authority.

(c) Revocation of a foreign corporation's certificate of authority shall not terminate the authority of the registered agent of the corporation.

(4) All delinquent corporation taxes of the corporation shall be a lien upon the assets of the corporation within the state, subsequent only to state, county, and municipal taxes. Nothing in sections 21-322 to 21-325 shall be construed to allow a foreign corporation to do business in Nebraska without complying with the laws of the State of Nebraska.

(5) No foreign corporation shall be voluntarily withdrawn until all occupation taxes due to or assessable by the state have been paid and the report filed by such corporation.



21-325.01 - Foreign corporation automatically dissolved; reinstatement; procedure.

21-325.01. Foreign corporation automatically dissolved; reinstatement; procedure.

(1) A foreign corporation, the certificate of authority of which has been revoked under section 21-325, may apply to the Secretary of State for reinstatement within five years after the effective date of the revocation. The application shall:

(a) Recite the name of the foreign corporation and the effective date of the revocation;

(b) State that the ground or grounds for revocation either did not exist or have been eliminated;

(c) State that the foreign corporation's name satisfies the requirements of section 21-20,173; and

(d) Be accompanied by a fee in the amount prescribed in section 21-2005, as such section may from time to time be amended, for an application for reinstatement.

(2) If the Secretary of State determines (a) that the application contains the information required by subsection (1) of this section and that the information is correct and (b) that the foreign corporation has complied with subsection (4) of this section, he or she shall cancel the certificate of revocation, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-20,177.

(3) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the revocation and the foreign corporation shall resume carrying on its business as if the revocation had never occurred.

(4) A foreign corporation applying for reinstatement under this section shall:

(a)(i) Pay to the Secretary of State a sum equal to all occupation taxes delinquent as of the effective date of the revocation, plus a sum equal to all occupation taxes which would otherwise have been due for the years the foreign corporation's certificate of authority was revoked; and (ii) forward to the Secretary of State a properly executed and signed biennial report for the most recent even-numbered year; and

(b) Pay to the Secretary of State an additional amount derived by multiplying the rate specified in section 45-104.02, as such rate may from time to time be adjusted, times the amount of occupation taxes required to be paid by it for each year that such foreign corporation's certificate of authority was revoked.



21-325.02 - Foreign corporation automatically dissolved; reinstatement denied; appeal.

21-325.02. Foreign corporation automatically dissolved; reinstatement denied; appeal.

(1) If the Secretary of State denies a foreign corporation's application for reinstatement following revocation of its certificate of authority under section 21-325, he or she shall serve the foreign corporation under section 21-20,177 with a written notice that explains the reason or reasons for denial.

(2) The foreign corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected under section 21-20,177. The foreign corporation shall appeal by petitioning the court to set aside the revocation and attaching to the petition copies of the Secretary of State's certificate of revocation, the foreign corporation's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(4) The court's final decision may be appealed as in other civil proceedings.



21-326 - Repealed. Laws 1967, c. 101, § 14.

21-326. Repealed. Laws 1967, c. 101, § 14.



21-327 - Repealed. Laws 1967, c. 101, § 14

21-327. Repealed. Laws 1967, c. 101, § 14



21-328 - Fees; refund; procedure; appeal.

21-328. Fees; refund; procedure; appeal.

Any corporation paying the fees imposed by section 21-303 or 21-306 may claim a refund if the payment of such fee was invalid for any reason. The corporation shall file a written claim and any evidence supporting the claim within two years after payment of such fee. The Secretary of State shall either approve or deny the claim within thirty days after such filing. Any approved claims shall be paid out of the General Fund. Appeal of a decision by the Secretary of State shall be in accordance with the Administrative Procedure Act.



21-329 - Paid-up capital stock, defined.

21-329. Paid-up capital stock, defined.

For purposes of Chapter 21, article 3, the term paid-up capital stock shall mean, at any particular time, the sum of the par value of all shares of capital stock of the corporation issued and outstanding.



21-330 - Corporations; excess payment; refund.

21-330. Corporations; excess payment; refund.

Any corporation which has paid tax in excess of the proper amount of the occupation tax imposed in sections 21-301 to 21-325 shall be entitled to a refund of such excess payment. Claims for refund shall be filed with the Secretary of State or may be submitted by the Secretary of State based on his or her own investigation. If approved or submitted by the Secretary of State, the claim shall be forwarded to the State Treasurer for payment from the General Fund. The Secretary of State shall not refund any excess tax payment if five years have passed from the date of the excess payment.



21-401 - Repealed. Laws 1961, c. 69, § 1.

21-401. Repealed. Laws 1961, c. 69, § 1.



21-402 - Repealed. Laws 1961, c. 69, § 1.

21-402. Repealed. Laws 1961, c. 69, § 1.



21-403 - Repealed. Laws 1961, c. 69, § 1.

21-403. Repealed. Laws 1961, c. 69, § 1.



21-404 - Repealed. Laws 1961, c. 69, § 1.

21-404. Repealed. Laws 1961, c. 69, § 1.



21-405 - Repealed. Laws 1961, c. 69, § 1.

21-405. Repealed. Laws 1961, c. 69, § 1.



21-406 - Repealed. Laws 1961, c. 69, § 1.

21-406. Repealed. Laws 1961, c. 69, § 1.



21-407 - Repealed. Laws 1961, c. 69, § 1.

21-407. Repealed. Laws 1961, c. 69, § 1.



21-408 - Repealed. Laws 1961, c. 69, § 1.

21-408. Repealed. Laws 1961, c. 69, § 1.



21-501 - Repealed. Laws 1961, c. 70, § 1.

21-501. Repealed. Laws 1961, c. 70, § 1.



21-502 - Repealed. Laws 1961, c. 70, § 1.

21-502. Repealed. Laws 1961, c. 70, § 1.



21-503 - Repealed. Laws 1961, c. 70, § 1.

21-503. Repealed. Laws 1961, c. 70, § 1.



21-504 - Repealed. Laws 1961, c. 70, § 1.

21-504. Repealed. Laws 1961, c. 70, § 1.



21-601 - Repealed. Laws 1961, c. 71, § 1.

21-601. Repealed. Laws 1961, c. 71, § 1.



21-602 - Repealed. Laws 1961, c. 71, § 1.

21-602. Repealed. Laws 1961, c. 71, § 1.



21-603 - Repealed. Laws 1961, c. 71, § 1.

21-603. Repealed. Laws 1961, c. 71, § 1.



21-604 - Repealed. Laws 1961, c. 71, § 1.

21-604. Repealed. Laws 1961, c. 71, § 1.



21-605 - Repealed. Laws 1961, c. 71, § 1.

21-605. Repealed. Laws 1961, c. 71, § 1.



21-606 - Repealed. Laws 1961, c. 71, § 1.

21-606. Repealed. Laws 1961, c. 71, § 1.



21-607 - Repealed. Laws 1961, c. 71, § 1.

21-607. Repealed. Laws 1961, c. 71, § 1.



21-608 - Societies declared to be corporations; status of subordinate organizations.

21-608. Societies declared to be corporations; status of subordinate organizations.

All state, grand, supreme, national, secret, fraternal, benevolent, or charitable orders, lodges, organizations, societies, or other bodies issuing charters to and having subordinate or auxiliary orders, lodges, organizations, societies, or other bodies within this state which have been or may be regularly established and chartered, including the following: The Grand Lodge, Ancient Free and Accepted Masons; The Supreme Guardian Council of the International Order of Job's Daughters; The Grand Chapter of the Order of the Eastern Star, of the State of Nebraska; the Grand Lodge Independent Order of Odd Fellows, the Grand Encampment I.O.O.F.; the Rebekah State Assembly, I.O.O.F.; the Department Council Patriarch Militant, I.O.O.F.; The Farmers' Alliance; Knights of Labor; The Grand Lodge Knights of Pythias of Nebraska; Pythian Sisterhood; Nebraska State Grange; Good Templars; Grand Army of the Republic; Women's Relief Corps, Department of Nebraska; United Spanish War Veterans, Department of Nebraska; The Benevolent and Protective Order of Elks of the United States of America; Benevolent, Patriotic Order of Does of the United States of America; the Western Bohemian Fraternal Association, Z.C.B.J.; The Bohemian Ladies' Society, J.C.D.; The Bohemian Benevolent Society, C.S.P.S.; The Bohemian Roman Catholic Benevolent Society, C.R.K.J.P. of Nebraska; The Women's Christian Temperance Union; The Young Women's Christian Association of the United States of America; Nebraska District Young Women's Christian Association; The Brotherhood of St. Andrews; The Improved Order of Red Men's League, an adoptive degree of the Improved Order of Red Men; Degree of Pocahontas; The Great Council of Nebraska Order of Red Men; The Grand Lodge Fraternal Order of Eagles; The Knights of Columbus; Order of the Alhambra; The Modern Woodmen of America; The Woodmen of the World; The Ancient Order of United Workmen; Grand Lodge, Sons of Herman of Nebraska; The American Legion; Disabled American Veterans; The Marine Corps League; Eastern Orthodox Church; Katolicky Delnik, K.D., Catholic Workmen; The Western Bohemian Catholic Union, Z.C.K.J.; Catholic Youth Organization; The American Legion Auxiliary; the following college societies: Acacia, Alpha Gamma Rho, Alpha Sigma Phi, Alpha Tau Omega, Alpha Theta Chi, Chi Phi, Beta Theta Pi, Delta Chi, Delta Sigma Phi, Delta Tau Delta, Delta Upsilon, Kappa Delta Phi, Kappa Sigma, Lambda Chi Alpha, Phi Delta Theta, Phi Kappa Psi, Pi Kappa Phi, Pi Phi Chi, Sigma Alpha Epsilon, Sigma Chi, Sigma Nu, Sigma Phi Epsilon, Phi Gamma Delta, Phi Alpha Delta, Phi Delta Phi, Phi Delta Chi, Delta Sigma Delta, Xi Psi Phi, Nu Sigma Nu, Phi Chi, Phi Rho Sigma, Achoth, Alpha Chi Omega, Alpha Delta Pi, Alpha Omicron Pi, Alpha Phi, Alpha Xi Delta, Chi Omega, Delta Delta Delta, Delta Gamma, Delta Zeta, Gamma Phi Beta, Kappa Alpha Theta, Kappa Delta, Kappa Kappa Gamma, Pi Beta Phi, Kappa Alpha Psi, Gamma Eta Gamma, Bushnell Guild, Farm House, Silver Lynx, Theta Chi, Phi Mu, and Delta Sigma Pi; the Newman Club; the Nebraska Press Association; Boy Scouts of America; Boy Scouts of America Local Councils; Camp Fire Girls of America; Camp Fire Girls of America Local Councils; Pathfinder Club International; Firemen's Relief Association of Nebraska; Rotary International; Sertoma International; Kiwanis International; Cosmopolitan International; Optimist International; Stuart Lodge of the Catholic Knights of America; Pulaski Club of America; Katolicky Sokol of America; Telocvicna Jednota Sokol organizations in Nebraska; International Association of Lions Clubs; the Veterans of Foreign Wars of the United States; Chambers of Commerce; Junior Chambers of Commerce; OEA Senior Citizen's, Inc.; the Nebraska Council of Home Extension Clubs; Nebraska State Chapter of the P.E.O. Sisterhood; American Province of the Order of Servants of Mary; and Great Plains, Inc., together with each and every subordinate or auxiliary lodge, encampment, tribe, company, council, post, corps, department, society, or other designated organization or body within this state, under its properly designated or chartered name as has been or may be established and chartered within or for Nebraska by its respective state, grand, supreme, national, or other governing body, and working under a charter or charters from its respective state, grand, supreme, or national lodge, organization, or other governing body, be and the same are hereby made and declared corporations within the state under the name and title designated in the respective charters or constitutions by which name they shall be capable of suing, being sued, pleading, and being impleaded in the several courts of this state, the same as natural persons.

A labor union is not a corporation under this section. Hurley v. Brotherhood of Railroad Trainmen, 147 Neb. 781, 25 N.W.2d 29 (1946).

Legislature, by this section, provided for the incorporation of Grand Lodge, Free and Accepted Masons, and its subordinate bodies, without any precise definition of the terms benevolent and charitable. Ancient and Accepted Scottish Rite of Freemasonry v. Board of County Commissioners of Lancaster County, 122 Neb. 586, 241 N.W. 93 (1932), 81 A.L.R. 1166 (1932).

Where Nebraska Supreme Court held certain type of certificate issued by Nebraska fraternal beneficiary association to be ultra vires, refusal of Missouri courts to so hold violated full faith and credit clause of federal Constitution. Sovereign Camp W.O.W. v. Bolin, 305 U.S. 66 (1938), 119 A.L.R. 478 (1938).

This section constitutes as bodies corporate the organizations described therein, and filing of charter is merely a condition precedent to right to hold title to real estate in own name. Collins v. Russell, 114 F.2d 334 (8th Cir. 1940).



21-609 - Societies declared to be corporations; power to acquire and hold property; charter, constitution; filing of copy required.

21-609. Societies declared to be corporations; power to acquire and hold property; charter, constitution; filing of copy required.

Each of said organizations, lodges or societies shall have power to receive bequests of real and personal property, to hold and convey both real and personal property, to lease property and to do all other things usually done by corporations for the purpose for which organized. In order to own, hold and convey real estate, each organization mentioned in section 21-608, shall file with the Secretary of State, for itself, a certified copy of the charter of the state organization, if there be one, or if there be no state organization then of the supreme or national organization, duly certified as a true copy thereof by the secretary or other like officer of such state organization, or supreme or national organization, as the case may be, under the official seal thereof; Provided, that if such state organization shall not exist under or by virtue of a charter from any grand, supreme or national governing body, but is working under and by virtue of its own constitution, then such organization shall file with the Secretary of State a correct copy of such constitution certified to by its secretary or other like officer, as a true copy of such constitution under the official seal of such state organization. Each of the subordinate organizations mentioned in section 21-608, and working under a charter from a state, supreme, or national organization shall, for itself, file with the clerk of the county in which such subordinate organization is located, a copy of the charter or constitution under which it is working, duly certified as a true copy thereof, by the secretary or other like officer thereof, under the official seal thereof, and such societies shall be thereafter entitled to all the privileges and rights incident to bodies corporate so long as they retain their respective organization and charters aforesaid.

Filing of copy of charter of subordinate fraternal society is merely a condition precedent to right to hold real estate in its own name. Bejot v. Ainsworth Lodge No. 130, I.O.O.F., 128 Neb. 631, 259 N.W. 745 (1935).



21-610 - Societies declared to be corporations; power to act as administrator, executor, guardian, or trustee.

21-610. Societies declared to be corporations; power to act as administrator, executor, guardian, or trustee.

When any such organization has established in this state an institution for the care of children or persons who are incapacitated in any manner and such institution has been incorporated under the laws of Nebraska, such corporation shall have power to act either by itself or jointly with any natural person or persons (1) as administrator of the estate of any deceased person whose domicile was within the county in which the corporation is located or whose domicile was outside the State of Nebraska, (2) as executor under a last will and testament or as guardian of the property of any infant, person with an intellectual disability, person with a mental disorder, or person under other disability, or (3) as trustee for any person or of the estate of any deceased person under the appointment of any court of record having jurisdiction of the estate of such person.



21-611 - Corporate acts; how attested.

21-611. Corporate acts; how attested.

The act or acts of such corporations for all legal purposes shall be attested by the principal officer and the secretary under the seal of such corporation.



21-612 - Subordinate organizations; operation of orphanages and other homes; incorporation; acquisition of property; use and investment of funds; power to borrow.

21-612. Subordinate organizations; operation of orphanages and other homes; incorporation; acquisition of property; use and investment of funds; power to borrow.

Fraternal, benevolent and charitable organizations in this state which have or may hereafter be duly incorporated by the laws of the state, are hereby authorized by and through their respective grand bodies issuing charters to their subordinates, to organize and create within their respective organizations, bodies corporate for the purpose of establishing and maintaining homes in this state for the care and maintenance of orphans, widows, aged and indigent persons, or for the care of such persons, under such rules, regulations and bylaws as such organization may provide; and to acquire and receive by donation, bequest, assessment and purchase and other legitimate means, property and funds for such purpose and to hold and invest all such property and funds thus acquired; to borrow money on its real estate and other property; to acquire, invest or reinvest its funds for the endowment of such homes, or its charges or inmates; to invest, reinvest or exchange its endowment funds upon such securities as its trustees may deem safe; to take and hold mortgages upon real estate and other securities therefor, to exchange the same, and to do all things necessary for the purposes and objects of charitable, benevolent and fraternal care of orphans, widows, aged and indigent persons who need such care. But no funds or other property thus acquired by any such fraternal, benevolent or charitable association shall ever be diverted from the objects and purposes herein stated.



21-613 - Grand organizations; operation of orphanages and other homes; acquisition of property; use and investment of funds.

21-613. Grand organizations; operation of orphanages and other homes; acquisition of property; use and investment of funds.

Any and all fraternal, benevolent and charitable grand bodies issuing charters to subordinates in this state, which grand bodies have been or may hereafter be incorporated by the laws of this state, may instead of forming an auxiliary corporation within their respective organizations for the purpose of carrying out the objects of section 21-612, proceed to acquire in the name of such grand body all necessary funds and property by donation, gift, bequests, purchase and other legitimate means, funds and property for the establishment and maintenance of homes for widows, orphans, aged and indigent persons within this state. Such grand bodies may hold, invest, reinvest and use all such funds and property in their respective names, and provide by bylaws the number of trustees or directors who shall have the supervision of such funds, property and home together with the tenure of office of such trustees or directors, and such grand body may make such rules and regulations for the government and maintenance and control of such homes or funds as may be necessary to promote the fraternal, benevolent, and charitable objects of the same for the care and maintenance of widows, orphans, aged and indigent persons.



21-614 - Orphanages and other homes; books, inspection by Auditor of Public Accounts; diversion of property and funds; powers of Attorney General.

21-614. Orphanages and other homes; books, inspection by Auditor of Public Accounts; diversion of property and funds; powers of Attorney General.

The books, records, and files pertaining to any such home shall be subject to the inspection of the Auditor of Public Accounts of this state, or any deputy or clerk authorized by him to inspect the same. Any organization maintaining such a home or funds is hereby required, at the request of the Auditor of Public Accounts, to report to his office in detail all matters required by him to be reported concerning the business of such funds, home or homes. In case of any diversion of the funds or other property acquired by any such organization from the object and purposes of such home or homes, or funds therefor, the Attorney General is hereby authorized to bring suit in any court having general jurisdiction in equity matters in the state, to restrain and prevent any diversion of such funds or property, and to adjust any and all wrongs concerning the same.



21-615 - Orphanages and other homes; establishment; certified copy of charter to be filed.

21-615. Orphanages and other homes; establishment; certified copy of charter to be filed.

Fraternal, benevolent and charitable organizations in this state which may adopt the provisions of sections 21-612 to 21-614, and which shall establish homes, or funds therefor, in accordance therewith, shall, in the case where a grand lodge or grand body desires to hold the property of such home or its funds in its own name, file with the Secretary of State a certified copy of its charter together with a statement of the number of trustees or directors authorized by it to transact the business pertaining to such home or homes or funds. In case a grand body mentioned in section 21-613 shall organize an auxiliary corporation for such purpose as provided in section 21-612, then and in such case such auxiliary corporation shall file with the Secretary of State a copy of its articles of association, duly certified by the secretary of such association.



21-616 - Orphanages and other homes; establishment under other laws.

21-616. Orphanages and other homes; establishment under other laws.

Sections 21-612 to 21-615 shall not be considered to prohibit the formation of corporations under other corporation laws of this state.



21-617 - Society names and emblems; registration.

21-617. Society names and emblems; registration.

Any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, whether incorporated or unincorporated, the principles and activities of which are not repugnant to the Constitution and laws of the United States or this state, may register, in the office of the Secretary of State, a facsimile, duplicate or description of its name, badge, motto, button, decoration, charm, emblem, rosette or other insignia, and may, by reregistration alter or cancel the same.



21-618 - Society names and emblems; registration; procedure; effect.

21-618. Society names and emblems; registration; procedure; effect.

Application for such registration, alteration or cancellation shall be made by the chief officer or officers of said association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization, or association, degree, branch, subordinate lodge, or auxiliary thereof, upon blanks to be provided by the Secretary of State; and such registration shall be for the use, benefit, and on behalf of all associations, degrees, branches, subordinate lodges, and auxiliaries of said association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, and the individual members and those hereafter to become members thereof, throughout this state.



21-619 - Society names and emblems; registration; record.

21-619. Society names and emblems; registration; record.

The Secretary of State shall keep a properly indexed record of the registration provided for by sections 21-617 and 21-618, which record shall also show any altered or canceled registration.



21-620 - Society names and emblems; similarity; registration not granted, when.

21-620. Society names and emblems; similarity; registration not granted, when.

No registration shall be granted or alteration permitted to any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association, historical, military, or veterans organization, labor union, foundation, federation, or any other society, organization or association, degree, branch, subordinate lodge, or auxiliary thereof, having a name, badge, motto, button, decoration, charm, emblem, rosette, or other insignia, similar to, imitating, or so nearly resembling as to be calculated to deceive, any other name, badge, button, decoration, charm, emblem, rosette, or other insignia whatsoever, already registered pursuant to the provisions of sections 21-617 to 21-619.



21-621 - Society names and emblems; registration; certificate to issue.

21-621. Society names and emblems; registration; certificate to issue.

Upon granting registration as aforesaid, the Secretary of State shall issue his certificate to the petitioners, setting forth the fact of such registration.



21-622 - Society emblems; unlawful use; penalty.

21-622. Society emblems; unlawful use; penalty.

Any person who shall willfully wear, exhibit, display, print or use, for any purpose, the badge, motto, button, decoration, charm, emblem, rosette, or other insignia of any such association or organization mentioned in section 21-617, duly registered hereunder, unless he or she shall be entitled to use and wear the same under the constitution and bylaws, rules and regulations of such association or organization, shall be guilty of a Class III misdemeanor.



21-623 - Society names and emblems; registration; fees.

21-623. Society names and emblems; registration; fees.

The fees of the Secretary of State for registration, alteration, cancellation, searches made by him, and certificates issued by him, pursuant to sections 21-617 to 21-622, shall be as follows: One dollar and fifty cents for each registration, alteration, cancellation, search or reregistration; for the certificate contemplated in section 21-621, one dollar plus ten cents for each hundred words, or fraction thereof, set forth in said certificate issued. The fees collected under sections 21-617 to 21-624 shall be paid by the Secretary of State into the state treasury.



21-624 - Society names and emblems; registration; organizations not affected.

21-624. Society names and emblems; registration; organizations not affected.

The provisions of sections 21-617 to 21-623 shall not apply to or in any way affect any fraternal society, club, organization, or association connected with and recognized by any university, college, parochial school, high school, or other educational institution in the State of Nebraska.



21-701 - Repealed. Laws 1961, c. 73, § 1.

21-701. Repealed. Laws 1961, c. 73, § 1.



21-702 - Repealed. Laws 1961, c. 73, § 1.

21-702. Repealed. Laws 1961, c. 73, § 1.



21-703 - Repealed. Laws 1961, c. 73, § 1.

21-703. Repealed. Laws 1961, c. 73, § 1.



21-704 - Repealed. Laws 1961, c. 73, § 1.

21-704. Repealed. Laws 1961, c. 73, § 1.



21-705 - Repealed. Laws 1961, c. 73, § 1.

21-705. Repealed. Laws 1961, c. 73, § 1.



21-706 - Repealed. Laws 1961, c. 73, § 1.

21-706. Repealed. Laws 1961, c. 73, § 1.



21-707 - Repealed. Laws 1961, c. 73, § 1.

21-707. Repealed. Laws 1961, c. 73, § 1.



21-708 - Repealed. Laws 1961, c. 73, § 1.

21-708. Repealed. Laws 1961, c. 73, § 1.



21-709 - Repealed. Laws 1961, c. 73, § 1.

21-709. Repealed. Laws 1961, c. 73, § 1.



21-710 - Repealed. Laws 1961, c. 73, § 1.

21-710. Repealed. Laws 1961, c. 73, § 1.



21-711 - Repealed. Laws 1961, c. 73, § 1.

21-711. Repealed. Laws 1961, c. 73, § 1.



21-712 - Repealed. Laws 1961, c. 73, § 1.

21-712. Repealed. Laws 1961, c. 73, § 1.



21-713 - Repealed. Laws 1961, c. 73, § 1.

21-713. Repealed. Laws 1961, c. 73, § 1.



21-714 - Repealed. Laws 1961, c. 73, § 1.

21-714. Repealed. Laws 1961, c. 73, § 1.



21-715 - Repealed. Laws 1961, c. 73, § 1.

21-715. Repealed. Laws 1961, c. 73, § 1.



21-716 - Repealed. Laws 1961, c. 73, § 1.

21-716. Repealed. Laws 1961, c. 73, § 1.



21-717 - Repealed. Laws 1961, c. 73, § 1.

21-717. Repealed. Laws 1961, c. 73, § 1.



21-718 - Repealed. Laws 1961, c. 73, § 1.

21-718. Repealed. Laws 1961, c. 73, § 1.



21-719 - Repealed. Laws 1961, c. 73, § 1.

21-719. Repealed. Laws 1961, c. 73, § 1.



21-720 - Repealed. Laws 1961, c. 73, § 1.

21-720. Repealed. Laws 1961, c. 73, § 1.



21-721 - Repealed. Laws 1961, c. 73, § 1.

21-721. Repealed. Laws 1961, c. 73, § 1.



21-722 - Repealed. Laws 1961, c. 73, § 1.

21-722. Repealed. Laws 1961, c. 73, § 1.



21-723 - Repealed. Laws 1961, c. 73, § 1.

21-723. Repealed. Laws 1961, c. 73, § 1.



21-724 - Repealed. Laws 1961, c. 73, § 1.

21-724. Repealed. Laws 1961, c. 73, § 1.



21-725 - Repealed. Laws 1961, c. 73, § 1.

21-725. Repealed. Laws 1961, c. 73, § 1.



21-726 - Repealed. Laws 1961, c. 73, § 1.

21-726. Repealed. Laws 1961, c. 73, § 1.



21-727 - Repealed. Laws 1961, c. 73, § 1.

21-727. Repealed. Laws 1961, c. 73, § 1.



21-728 - Repealed. Laws 1961, c. 73, § 1.

21-728. Repealed. Laws 1961, c. 73, § 1.



21-729 - Repealed. Laws 1961, c. 73, § 1.

21-729. Repealed. Laws 1961, c. 73, § 1.



21-730 - Repealed. Laws 1961, c. 73, § 1.

21-730. Repealed. Laws 1961, c. 73, § 1.



21-731 - Repealed. Laws 1961, c. 73, § 1.

21-731. Repealed. Laws 1961, c. 73, § 1.



21-801 - Repealed. Laws 1967, c. 102, § 1.

21-801. Repealed. Laws 1967, c. 102, § 1.



21-802 - Repealed. Laws 1967, c. 102, § 1.

21-802. Repealed. Laws 1967, c. 102, § 1.



21-803 - Repealed. Laws 1967, c. 102, § 1.

21-803. Repealed. Laws 1967, c. 102, § 1.



21-804 - Repealed. Laws 1967, c. 102, § 1.

21-804. Repealed. Laws 1967, c. 102, § 1.



21-805 - Repealed. Laws 1967, c. 102, § 1.

21-805. Repealed. Laws 1967, c. 102, § 1.



21-806 - Repealed. Laws 1967, c. 102, § 1.

21-806. Repealed. Laws 1967, c. 102, § 1.



21-807 - Repealed. Laws 1967, c. 102, § 1.

21-807. Repealed. Laws 1967, c. 102, § 1.



21-808 - Repealed. Laws 1967, c. 102, § 1.

21-808. Repealed. Laws 1967, c. 102, § 1.



21-809 - Repealed. Laws 1967, c. 102, § 1.

21-809. Repealed. Laws 1967, c. 102, § 1.



21-810 - Repealed. Laws 1967, c. 102, § 1.

21-810. Repealed. Laws 1967, c. 102, § 1.



21-811 - Repealed. Laws 1967, c. 102, § 1.

21-811. Repealed. Laws 1967, c. 102, § 1.



21-812 - Repealed. Laws 1967, c. 102, § 1.

21-812. Repealed. Laws 1967, c. 102, § 1.



21-813 - Repealed. Laws 1967, c. 102, § 1.

21-813. Repealed. Laws 1967, c. 102, § 1.



21-814 - Repealed. Laws 1967, c. 102, § 1.

21-814. Repealed. Laws 1967, c. 102, § 1.



21-815 - Repealed. Laws 1967, c. 102, § 1.

21-815. Repealed. Laws 1967, c. 102, § 1.



21-816 - Repealed. Laws 1967, c. 102, § 1.

21-816. Repealed. Laws 1967, c. 102, § 1.



21-817 - Repealed. Laws 1967, c. 102, § 1.

21-817. Repealed. Laws 1967, c. 102, § 1.



21-818 - Repealed. Laws 1967, c. 102, § 1.

21-818. Repealed. Laws 1967, c. 102, § 1.



21-819 - Repealed. Laws 1967, c. 102, § 1.

21-819. Repealed. Laws 1967, c. 102, § 1.



21-820 - Repealed. Laws 1967, c. 102, § 1.

21-820. Repealed. Laws 1967, c. 102, § 1.



21-821 - Repealed. Laws 1967, c. 102, § 1.

21-821. Repealed. Laws 1967, c. 102, § 1.



21-822 - Repealed. Laws 1967, c. 102, § 1.

21-822. Repealed. Laws 1967, c. 102, § 1.



21-823 - Repealed. Laws 1967, c. 102, § 1.

21-823. Repealed. Laws 1967, c. 102, § 1.



21-824 - Repealed. Laws 1967, c. 102, § 1.

21-824. Repealed. Laws 1967, c. 102, § 1.



21-825 - Repealed. Laws 1967, c. 102, § 1.

21-825. Repealed. Laws 1967, c. 102, § 1.



21-826 - Repealed. Laws 1967, c. 102, § 1.

21-826. Repealed. Laws 1967, c. 102, § 1.



21-827 - Repealed. Laws 1967, c. 102, § 1.

21-827. Repealed. Laws 1967, c. 102, § 1.



21-828 - Repealed. Laws 1967, c. 102, § 1.

21-828. Repealed. Laws 1967, c. 102, § 1.



21-829 - Repealed. Laws 1967, c. 102, § 1.

21-829. Repealed. Laws 1967, c. 102, § 1.



21-830 - Repealed. Laws 1967, c. 102, § 1.

21-830. Repealed. Laws 1967, c. 102, § 1.



21-831 - Repealed. Laws 1967, c. 102, § 1.

21-831. Repealed. Laws 1967, c. 102, § 1.



21-832 - Repealed. Laws 1967, c. 102, § 1.

21-832. Repealed. Laws 1967, c. 102, § 1.



21-833 - Repealed. Laws 1967, c. 102, § 1.

21-833. Repealed. Laws 1967, c. 102, § 1.



21-834 - Repealed. Laws 1967, c. 102, § 1.

21-834. Repealed. Laws 1967, c. 102, § 1.



21-834.01 - Repealed. Laws 1967, c. 102, § 1.

21-834.01. Repealed. Laws 1967, c. 102, § 1.



21-835 - Repealed. Laws 1967, c. 102, § 1.

21-835. Repealed. Laws 1967, c. 102, § 1.



21-836 - Repealed. Laws 1967, c. 102, § 1.

21-836. Repealed. Laws 1967, c. 102, § 1.



21-837 - Repealed. Laws 1967, c. 102, § 1.

21-837. Repealed. Laws 1967, c. 102, § 1.



21-838 - Repealed. Laws 1967, c. 102, § 1.

21-838. Repealed. Laws 1967, c. 102, § 1.



21-839 - Repealed. Laws 1967, c. 102, § 1.

21-839. Repealed. Laws 1967, c. 102, § 1.



21-840 - Repealed. Laws 1967, c. 102, § 1.

21-840. Repealed. Laws 1967, c. 102, § 1.



21-841 - Repealed. Laws 1967, c. 102, § 1.

21-841. Repealed. Laws 1967, c. 102, § 1.



21-842 - Repealed. Laws 1967, c. 102, § 1.

21-842. Repealed. Laws 1967, c. 102, § 1.



21-842.01 - Repealed. Laws 1967, c. 102, § 1.

21-842.01. Repealed. Laws 1967, c. 102, § 1.



21-842.02 - Repealed. Laws 1967, c. 102, § 1.

21-842.02. Repealed. Laws 1967, c. 102, § 1.



21-843 - Repealed. Laws 1967, c. 102, § 1.

21-843. Repealed. Laws 1967, c. 102, § 1.



21-844 - Repealed. Laws 1967, c. 102, § 1.

21-844. Repealed. Laws 1967, c. 102, § 1.



21-845 - Repealed. Laws 1967, c. 102, § 1.

21-845. Repealed. Laws 1967, c. 102, § 1.



21-846 - Repealed. Laws 1967, c. 102, § 1.

21-846. Repealed. Laws 1967, c. 102, § 1.



21-847 - Repealed. Laws 1967, c. 102, § 1.

21-847. Repealed. Laws 1967, c. 102, § 1.



21-848 - Repealed. Laws 1967, c. 102, § 1.

21-848. Repealed. Laws 1967, c. 102, § 1.



21-849 - Repealed. Laws 1967, c. 102, § 1.

21-849. Repealed. Laws 1967, c. 102, § 1.



21-850 - Repealed. Laws 1967, c. 102, § 1.

21-850. Repealed. Laws 1967, c. 102, § 1.



21-851 - Repealed. Laws 1967, c. 102, § 1.

21-851. Repealed. Laws 1967, c. 102, § 1.



21-852 - Repealed. Laws 1967, c. 102, § 1.

21-852. Repealed. Laws 1967, c. 102, § 1.



21-853 - Repealed. Laws 1967, c. 102, § 1.

21-853. Repealed. Laws 1967, c. 102, § 1.



21-854 - Repealed. Laws 1967, c. 102, § 1.

21-854. Repealed. Laws 1967, c. 102, § 1.



21-901 - Repealed. Laws 1961, c. 76, § 1.

21-901. Repealed. Laws 1961, c. 76, § 1.



21-902 - Repealed. Laws 1961, c. 76, § 1.

21-902. Repealed. Laws 1961, c. 76, § 1.



21-903 - Repealed. Laws 1961, c. 76, § 1.

21-903. Repealed. Laws 1961, c. 76, § 1.



21-904 - Repealed. Laws 1961, c. 76, § 1.

21-904. Repealed. Laws 1961, c. 76, § 1.



21-905 - Repealed. Laws 1961, c. 76, § 1.

21-905. Repealed. Laws 1961, c. 76, § 1.



21-906 - Repealed. Laws 1961, c. 76, § 1.

21-906. Repealed. Laws 1961, c. 76, § 1.



21-907 - Repealed. Laws 1961, c. 76, § 1.

21-907. Repealed. Laws 1961, c. 76, § 1.



21-908 - Repealed. Laws 1961, c. 76, § 1.

21-908. Repealed. Laws 1961, c. 76, § 1.



21-909 - Repealed. Laws 1961, c. 76, § 1.

21-909. Repealed. Laws 1961, c. 76, § 1.



21-910 - Repealed. Laws 1961, c. 76, § 1.

21-910. Repealed. Laws 1961, c. 76, § 1.



21-911 - Repealed. Laws 1961, c. 76, § 1.

21-911. Repealed. Laws 1961, c. 76, § 1.



21-912 - Repealed. Laws 1961, c. 76, § 1.

21-912. Repealed. Laws 1961, c. 76, § 1.



21-913 - Repealed. Laws 1961, c. 76, § 1.

21-913. Repealed. Laws 1961, c. 76, § 1.



21-914 - Repealed. Laws 1961, c. 76, § 1.

21-914. Repealed. Laws 1961, c. 76, § 1.



21-1001 - Repealed. Laws 1967, c. 102, § 1.

21-1001. Repealed. Laws 1967, c. 102, § 1.



21-1002 - Repealed. Laws 1967, c. 102, § 1.

21-1002. Repealed. Laws 1967, c. 102, § 1.



21-1003 - Repealed. Laws 1967, c. 102, § 1.

21-1003. Repealed. Laws 1967, c. 102, § 1.



21-1004 - Repealed. Laws 1967, c. 102, § 1.

21-1004. Repealed. Laws 1967, c. 102, § 1.



21-1005 - Repealed. Laws 1967, c. 102, § 1.

21-1005. Repealed. Laws 1967, c. 102, § 1.



21-1006 - Repealed. Laws 1967, c. 102, § 1.

21-1006. Repealed. Laws 1967, c. 102, § 1.



21-1007 - Repealed. Laws 1967, c. 102, § 1.

21-1007. Repealed. Laws 1967, c. 102, § 1.



21-1008 - Repealed. Laws 1967, c. 102, § 1.

21-1008. Repealed. Laws 1967, c. 102, § 1.



21-1009 - Repealed. Laws 1967, c. 102, § 1.

21-1009. Repealed. Laws 1967, c. 102, § 1.



21-1010 - Repealed. Laws 1967, c. 102, § 1.

21-1010. Repealed. Laws 1967, c. 102, § 1.



21-1011 - Repealed. Laws 1967, c. 102, § 1.

21-1011. Repealed. Laws 1967, c. 102, § 1.



21-1012 - Repealed. Laws 1967, c. 102, § 1.

21-1012. Repealed. Laws 1967, c. 102, § 1.



21-1013 - Repealed. Laws 1967, c. 102, § 1.

21-1013. Repealed. Laws 1967, c. 102, § 1.



21-1014 - Repealed. Laws 1967, c. 102, § 1.

21-1014. Repealed. Laws 1967, c. 102, § 1.



21-1015 - Repealed. Laws 1967, c. 102, § 1.

21-1015. Repealed. Laws 1967, c. 102, § 1.



21-1016 - Repealed. Laws 1967, c. 102, § 1.

21-1016. Repealed. Laws 1967, c. 102, § 1.



21-1017 - Repealed. Laws 1967, c. 102, § 1.

21-1017. Repealed. Laws 1967, c. 102, § 1.



21-1101 - Legislative grant of charter; reservation of power to change.

21-1101. Legislative grant of charter; reservation of power to change.

Fontenelle Forest Association is hereby authorized to organize as a corporation not for profit under the provisions of the Nebraska Nonprofit Corporation Act. Upon so organizing, it shall have all of the powers and immunities provided for by such act and shall in all respects be subject to the provisions of such act, and for all purposes shall be deemed the successor to Fontenelle Forest Association as now organized and constituted.



21-1102 - Repealed. Laws 1969, c. 125, § 2.

21-1102. Repealed. Laws 1969, c. 125, § 2.



21-1103 - Repealed. Laws 1969, c. 125, § 2.

21-1103. Repealed. Laws 1969, c. 125, § 2.



21-1104 - Repealed. Laws 1969, c. 125, § 2.

21-1104. Repealed. Laws 1969, c. 125, § 2.



21-1105 - Repealed. Laws 1969, c. 125, § 2.

21-1105. Repealed. Laws 1969, c. 125, § 2.



21-1106 - Repealed. Laws 1969, c. 125, § 2.

21-1106. Repealed. Laws 1969, c. 125, § 2.



21-1107 - Repealed. Laws 1969, c. 125, § 2.

21-1107. Repealed. Laws 1969, c. 125, § 2.



21-1108 - Repealed. Laws 1969, c. 125, § 2.

21-1108. Repealed. Laws 1969, c. 125, § 2.



21-1109 - Repealed. Laws 1969, c. 125, § 2.

21-1109. Repealed. Laws 1969, c. 125, § 2.



21-1110 - Repealed. Laws 1969, c. 125, § 2.

21-1110. Repealed. Laws 1969, c. 125, § 2.



21-1111 - Repealed. Laws 1969, c. 125, § 2.

21-1111. Repealed. Laws 1969, c. 125, § 2.



21-1201 - Repealed. Laws 1963, c. 98, § 135.

21-1201. Repealed. Laws 1963, c. 98, § 135.



21-1202 - Repealed. Laws 1963, c. 98, § 135.

21-1202. Repealed. Laws 1963, c. 98, § 135.



21-1203 - Repealed. Laws 1963, c. 98, § 135.

21-1203. Repealed. Laws 1963, c. 98, § 135.



21-1204 - Repealed. Laws 1963, c. 98, § 135.

21-1204. Repealed. Laws 1963, c. 98, § 135.



21-1205 - Repealed. Laws 1963, c. 98, § 135.

21-1205. Repealed. Laws 1963, c. 98, § 135.



21-1206 - Repealed. Laws 1963, c. 98, § 135.

21-1206. Repealed. Laws 1963, c. 98, § 135.



21-1207 - Repealed. Laws 1963, c. 98, § 135.

21-1207. Repealed. Laws 1963, c. 98, § 135.



21-1208 - Repealed. Laws 1963, c. 98, § 135.

21-1208. Repealed. Laws 1963, c. 98, § 135.



21-1209 - Repealed. Laws 1963, c. 98, § 135.

21-1209. Repealed. Laws 1963, c. 98, § 135.



21-1209.01 - Repealed. Laws 1963, c. 98, § 135.

21-1209.01. Repealed. Laws 1963, c. 98, § 135.



21-1210 - Repealed. Laws 1963, c. 98, § 135.

21-1210. Repealed. Laws 1963, c. 98, § 135.



21-1211 - Repealed. Laws 1963, c. 98, § 135.

21-1211. Repealed. Laws 1963, c. 98, § 135.



21-1212 - Repealed. Laws 1963, c. 98, § 135.

21-1212. Repealed. Laws 1963, c. 98, § 135.



21-1213 - Repealed. Laws 1963, c. 98, § 135.

21-1213. Repealed. Laws 1963, c. 98, § 135.



21-1214 - Repealed. Laws 1963, c. 98, § 135.

21-1214. Repealed. Laws 1963, c. 98, § 135.



21-1215 - Repealed. Laws 1963, c. 98, § 135.

21-1215. Repealed. Laws 1963, c. 98, § 135.



21-1216 - Repealed. Laws 1963, c. 98, § 135.

21-1216. Repealed. Laws 1963, c. 98, § 135.



21-1217 - Repealed. Laws 1963, c. 98, § 135.

21-1217. Repealed. Laws 1963, c. 98, § 135.



21-1301 - Cooperative corporation; formation; general purposes and powers; exceptions; action by cooperative corporation; vote required.

21-1301. Cooperative corporation; formation; general purposes and powers; exceptions; action by cooperative corporation; vote required.

Any number of persons, not less than ten, or one or more cooperative companies, may form and organize a cooperative corporation for the transaction of any lawful business by the adoption of articles of incorporation in the same manner and with like powers and duties as is required of other corporations except as provided in sections 21-1301 to 21-1306. Nothing in sections 21-1301 and 21-1303 shall be deemed to apply to electrical cooperatives or electric member associations. If the Business Corporation Act requires an affirmative vote of a specified percentage of stockholders before action can be taken by a corporation, such percentage for a cooperative corporation shall be of the votes cast on the matter at the stockholders' meeting at which the same shall be voted upon.

Organization of cooperative association as a corporation is authorized. Schmeckpeper v. Panhandle Coop. Assn., 180 Neb. 352, 143 N.W.2d 113 (1966).

Farmers' cooperative company organized under this article is not necessarily exempt from federal income tax. Farmers Union Co-op. Co. of Guide Rock v. Commissioner of Internal Revenue, 90 F.2d 488 (8th Cir. 1937).



21-1302 - Cooperative corporation; articles of incorporation; contents.

21-1302. Cooperative corporation; articles of incorporation; contents.

Every such cooperative company shall provide in its articles of incorporation:

(1) That the word cooperative shall be included in its corporate name and that it proposes to organize as a cooperative corporation;

(2) That dividends on the capital stock shall be fixed but shall not exceed eight percent per annum of the amount actually paid thereon;

(3) That the net earnings or savings of the company remaining after making the distribution provided in subdivision (2) of this section, if any, shall be distributed on the basis of or in proportion to the amount or value of property bought from or sold to members, or members and other patrons, or of labor performed or other services rendered to the corporation. This subdivision shall not be so interpreted as to prevent a cooperative company from declaring patronage dividends at different rates upon different classes or kinds or varieties of goods handled. This subdivision and subdivision (2) of this section shall not be so interpreted as to prevent a company from appropriating funds for the promotion of cooperation and improvement in agriculture;

(4) That the articles of incorporation or the bylaws of the company shall give a detailed statement of the method followed in distributing earnings or savings;

(5) The registered office and street address of such registered office;

(6) The current registered agent and the name and street address of such registered agent. A post office box number may be provided in addition to the street address; and

(7) The name and street address of each incorporator.

The requirement of the accumulation of a surplus equal to twenty percent does not restrict the corporation from providing a greater amount. Schmeckpeper v. Panhandle Coop. Assn., 180 Neb. 352, 143 N.W.2d 113 (1966).



21-1303 - Cooperative corporation; additional powers; stockholder vote; conditions; adoption of articles and bylaws.

21-1303. Cooperative corporation; additional powers; stockholder vote; conditions; adoption of articles and bylaws.

Every cooperative company which shall organize under sections 21-1301 and 21-1302 shall have power (1) to regulate and limit the right of stockholders to transfer their stock, (2) to restrict stock ownership to producers of agricultural products and, if such restriction is adopted, to provide an equitable procedure for redeeming the stock of any holder who is determined not to be a producer of agricultural products, (3) to provide that each individual holder of common stock may be limited to one vote per person, regardless of the number of shares of stock which he or she may own, at any stockholders' meeting and that such vote may be cast only in person, or by a signed, written vote if the stockholder has been previously notified in writing of the exact motion or resolution on which the vote is taken, (4) to limit the amount of capital stock that any one person or corporation may own either directly or indirectly, (5) to prohibit or to limit the amount or percentage of the total business which may be transacted with nonmembers, (6) to set aside each year to a surplus fund a portion of the savings of the company over and above all expenses and dividends or interest upon capital stock which surplus may be used for conducting the business of the corporation, and (7) to adopt articles and bylaws for the management and regulation of the affairs of the company which shall set the number of directors, the terms of such directors, including any provisions for the staggering of such terms, the number or percentage of stockholders or shares of stock required to be present, in person or by proxy, in order to constitute a quorum at each stockholders' meeting, which number or percentage shall not be less than ten percent of the stockholders but never more than fifty nor less than five stockholders. Members represented by signed, written vote may be counted in computing a quorum only on those questions as to which the signed, written vote is taken.

Cooperative associations are given power to engage in enterprises requiring capital. Schmeckpeper v. Panhandle Coop. Assn., 180 Neb. 352, 143 N.W.2d 113 (1966).



21-1304 - Cooperative corporation; contracts with members; provisions; damages for breach.

21-1304. Cooperative corporation; contracts with members; provisions; damages for breach.

The contracts mentioned in section 21-1303 may require the members to sell, for any period of time not over five years, all or a stipulated part of their specifically enumerated products through the association or to buy specifically enumerated supplies exclusively through the association, but in such case a reasonable period during each year after the first two years of the contract shall be specified during which any member, by giving notice in prescribed form, may be released from such obligation thereafter. In order to protect itself in the necessary outlay, which it may make for the maintenance of its services, and likewise to reimburse the association for any loss or damage which it or its members may sustain through a member's failure to deliver his products to, or to procure his supplies from the association, the association may stipulate that some regular charge shall be paid by the members for each unit of goods covered by such contract, whether actually handled by the association or not. In case it is difficult or impracticable to determine the actual amount of damage suffered by the association or its members through such failure to comply with the terms of such contract, the association and the members may agree upon a sum to be paid as liquidated damages for the breach of the contract, the amount to be stated in the contract.



21-1305 - Cooperative corporation; fees, filings, and reports.

21-1305. Cooperative corporation; fees, filings, and reports.

The fees for the incorporation of cooperative companies shall be the same as those required by law of other corporations. Such cooperative corporations shall be required to make the same reports and filings as is required of other corporations.



21-1306 - Cooperative; use of word restricted; penalty for violation.

21-1306. Cooperative; use of word restricted; penalty for violation.

No corporation, company, firm or association which shall not be incorporated as a cooperative corporation shall adopt or use the words cooperative or any abbreviation thereof as a part of its name. Any person or company violating the provisions of this section shall be guilty of a Class V misdemeanor for each day's continuance of the offense.



21-1307 - Repealed. Laws 1963, c. 102, § 4.

21-1307. Repealed. Laws 1963, c. 102, § 4.



21-1308 - Repealed. Laws 2002, LB 1094, § 19.

21-1308. Repealed. Laws 2002, LB 1094, § 19.



21-1309 - Repealed. Laws 2002, LB 1094, § 19.

21-1309. Repealed. Laws 2002, LB 1094, § 19.



21-1310 - Repealed. Laws 2002, LB 1094, § 19.

21-1310. Repealed. Laws 2002, LB 1094, § 19.



21-1311 - Repealed. Laws 2002, LB 1094, § 19.

21-1311. Repealed. Laws 2002, LB 1094, § 19.



21-1312 - Repealed. Laws 2002, LB 1094, § 19.

21-1312. Repealed. Laws 2002, LB 1094, § 19.



21-1313 - Repealed. Laws 2002, LB 1094, § 19.

21-1313. Repealed. Laws 2002, LB 1094, § 19.



21-1314 - Repealed. Laws 2002, LB 1094, § 19.

21-1314. Repealed. Laws 2002, LB 1094, § 19.



21-1315 - Repealed. Laws 2002, LB 1094, § 19.

21-1315. Repealed. Laws 2002, LB 1094, § 19.



21-1316 - Repealed. Laws 2002, LB 1094, § 19.

21-1316. Repealed. Laws 2002, LB 1094, § 19.



21-1316.01 - Repealed. Laws 2002, LB 1094, § 19.

21-1316.01. Repealed. Laws 2002, LB 1094, § 19.



21-1317 - Repealed. Laws 2002, LB 1094, § 19.

21-1317. Repealed. Laws 2002, LB 1094, § 19.



21-1318 - Repealed. Laws 2002, LB 1094, § 19.

21-1318. Repealed. Laws 2002, LB 1094, § 19.



21-1319 - Repealed. Laws 2002, LB 1094, § 19.

21-1319. Repealed. Laws 2002, LB 1094, § 19.



21-1320 - Repealed. Laws 2002, LB 1094, § 19.

21-1320. Repealed. Laws 2002, LB 1094, § 19.



21-1320.01 - Repealed. Laws 2002, LB 1094, § 19.

21-1320.01. Repealed. Laws 2002, LB 1094, § 19.



21-1321 - Repealed. Laws 2002, LB 1094, § 19.

21-1321. Repealed. Laws 2002, LB 1094, § 19.



21-1322 - Repealed. Laws 2002, LB 1094, § 19.

21-1322. Repealed. Laws 2002, LB 1094, § 19.



21-1323 - Repealed. Laws 2002, LB 1094, § 19.

21-1323. Repealed. Laws 2002, LB 1094, § 19.



21-1324 - Repealed. Laws 2002, LB 1094, § 19.

21-1324. Repealed. Laws 2002, LB 1094, § 19.



21-1325 - Repealed. Laws 2002, LB 1094, § 19.

21-1325. Repealed. Laws 2002, LB 1094, § 19.



21-1326 - Repealed. Laws 2002, LB 1094, § 19.

21-1326. Repealed. Laws 2002, LB 1094, § 19.



21-1326.01 - Repealed. Laws 2002, LB 1094, § 19.

21-1326.01. Repealed. Laws 2002, LB 1094, § 19.



21-1327 - Repealed. Laws 2002, LB 1094, § 19.

21-1327. Repealed. Laws 2002, LB 1094, § 19.



21-1327.01 - Repealed. Laws 2002, LB 1094, § 19.

21-1327.01. Repealed. Laws 2002, LB 1094, § 19.



21-1328 - Repealed. Laws 2002, LB 1094, § 19.

21-1328. Repealed. Laws 2002, LB 1094, § 19.



21-1329 - Repealed. Laws 2002, LB 1094, § 19.

21-1329. Repealed. Laws 2002, LB 1094, § 19.



21-1330 - Repealed. Laws 2002, LB 1094, § 19.

21-1330. Repealed. Laws 2002, LB 1094, § 19.



21-1331 - Repealed. Laws 2002, LB 1094, § 19.

21-1331. Repealed. Laws 2002, LB 1094, § 19.



21-1331.01 - Repealed. Laws 2002, LB 1094, § 19.

21-1331.01. Repealed. Laws 2002, LB 1094, § 19.



21-1332 - Repealed. Laws 2002, LB 1094, § 19.

21-1332. Repealed. Laws 2002, LB 1094, § 19.



21-1333 - Cooperative farm land company; incorporation; purposes; general powers.

21-1333. Cooperative farm land company; incorporation; purposes; general powers.

Any number of persons, not less than five, may form and organize a cooperative farm land company, with or without capital stock, for the purpose of facilitating the acquisition of agricultural and grazing lands by farmers and stock raisers, by the adoption of articles of incorporation in the same manner and with like powers and duties as other corporations, except as herein provided.



21-1334 - Cooperative farm land company; articles of incorporation; contents; new members.

21-1334. Cooperative farm land company; articles of incorporation; contents; new members.

Every such cooperative farm land company shall provide in its articles of incorporation (1) that the word cooperative shall be included in its corporate name and that it proposes to organize as a cooperative farm land company; (2) if organized with capital stock, that no one person shall own either directly or indirectly more than five percent of the capital stock of the company; (3) if organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; and if unequal, the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and the association shall have the power to admit new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules; and (4) that dividends on the capital stock shall be fixed by the company, but shall in no event exceed six percent per annum of the amount actually paid thereon.



21-1335 - Cooperative farm land company; corporate powers.

21-1335. Cooperative farm land company; corporate powers.

Every cooperative corporation that shall organize under sections 21-1333 to 21-1339 shall have power (1) to have succession by its corporate name, (2) to sue and be sued, (3) to make and use a common seal and alter the same at its pleasure, (4) to regulate and limit the right of stockholders to transfer their stock, (5) to appoint such subordinate officers and agents as the business of the corporation shall require and to allow them suitable compensation, (6) to adopt bylaws for the management and regulation of the affairs of the company, (7) to purchase, hold, sell, assign, or transfer the shares of the capital stock of other cooperative companies which it may own, and while owner of such stock to exercise all the rights, powers, and privileges of ownership, including the right to vote thereon, (8) to provide that each individual stockholder may be limited to one vote per person regardless of the number of shares of stock which he or she may own, (9) to prohibit proxy voting and to permit voting by mail under such regulations as shall be provided for in the bylaws, (10) to engage in any activity in connection with the purchase, lease or acquisition of agricultural and grazing lands and to improve or develop such land and to mortgage, or otherwise encumber the same, (11) to contract with its members and with other cooperative organizations organized hereunder for the sale, purchase or lease of such lands with such provisions for periodical payments, reserves, reamortization, supervision of the use of the lands, crop programming, and other factors as shall be agreed upon by such contracting parties, (12) to make contracts with the United States or the State of Nebraska, or any agency thereof, for the purpose of effectuating any plan for rural rehabilitation or with any nonprofit corporation organized for such purpose, (13) to provide that continued membership in such cooperative farm land company shall be dependent upon the performance by members of contracts entered into between themselves and said cooperative farm land company, (14) to purchase, own, sell, lease, mortgage, or otherwise acquire and convey real or personal property or any interest therein, (15) to borrow money necessary or convenient to the accomplishment of the purposes of this corporation and to secure the payment thereof by mortgage, pledge or conveyance in trust, of the whole or any part of the property of the corporation, and (16) to do each and everything necessary, suitable or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the objects herein enumerated and to contract accordingly, and in addition to exercise and possess all powers, rights, and privileges granted by the laws of this state to ordinary corporations and to corporations organized under sections 21-1301 to 21-1306 and 21-1401 to 21-1414, and any amendments thereto.



21-1336 - Cooperative farm land company; annual report; contents; fee.

21-1336. Cooperative farm land company; annual report; contents; fee.

(1) Each cooperative farm land company organized hereunder shall make a report in writing to the Secretary of State annually during the month of November in such form as the secretary may prescribe for the reports of nonprofit corporations. The report shall be signed and sworn to, before an officer authorized to administer oaths, by the president, vice president, secretary or other chief officer of the corporation, and forwarded to the Secretary of State.

(2) Such report shall show (a) the name of the corporation, (b) the location of its principal office, (c) the names of the president, secretary-treasurer, and members of the board of trustees or directors, with post office address of each, (d) the date of the annual election of such corporation, and (e) the object or purpose which such corporation is engaged in carrying out.

(3) Upon the filing of such report as provided in subdivisions (1) and (2) of this section, the Secretary of State shall charge and collect a fee of one dollar on or before the first of January next following, which fee shall be in lieu of occupation tax fees.



21-1337 - Cooperative farm land company; certificate of compliance; occupation tax laws inapplicable.

21-1337. Cooperative farm land company; certificate of compliance; occupation tax laws inapplicable.

Upon the filing of the report and the payment of the fee provided for in section 21-1336, the Secretary of State shall make out and deliver to such corporation a certificate witnessing the compliance by such corporation with section 21-1336 and the payment of the annual fee therein provided for. No further compliance with sections 21-301 to 21-325 shall be required of such cooperative farm land companies.



21-1338 - Cooperative farm land company; fees; disposition.

21-1338. Cooperative farm land company; fees; disposition.

Annual fees collected under section 21-1336 shall be reported by the Secretary of State to the Tax Commissioner, and shall be paid by the secretary into the state treasury and credited to the General Fund.



21-1339 - Cooperative farm land company; investment in purchase-money mortgages by insurance companies, authorized.

21-1339. Cooperative farm land company; investment in purchase-money mortgages by insurance companies, authorized.

Obligations of a cooperative farm land company secured by a first mortgage on agricultural lands purchased by a cooperative farm land company shall be a lawful investment for funds of any insurance company which has conveyed real estate to the company to the full extent of the purchase price.



21-1401 - Terms, defined; act, how cited.

21-1401. Terms, defined; act, how cited.

(1) For purposes of the Nonstock Cooperative Marketing Act, unless the context otherwise requires: (a) The term association means any corporation formed hereunder; (b) the term member means a person who owns a certificate of membership in an association formed without capital stock; (c) the term person means an individual, a partnership, a limited liability company, a corporation, an association, or two or more persons having a joint or common interest; (d) the term agricultural products or products means field crops, horticultural, viticultural, forestry, nut, dairy, livestock, poultry, bee and farm products, and the byproducts derived from any of them; and (e) the words used to import the singular may be applied to the plural as the context may demand.

(2) Associations organized hereunder shall be deemed nonprofit, inasmuch as they are not organized to make profits for themselves as such or for their members as such but only for their members as producers.

(3) Sections 21-1401 to 21-1414 shall be known and may be cited as the Nonstock Cooperative Marketing Act.

A nonstock cooperative corporation formed pursuant to this section is not a "non-profit corporation" as that term is used in Neb. Const. art. XII, section 8(1)(B), because it exists and operates for the economic benefit of its members. Pig Pro Nonstock Co-op v. Moore, 253 Neb. 72, 568 N.W.2d 217 (1997).

Statutory definition of "agricultural products" used herein was adopted by court as applicable to hauling by contract carrier. Rodgers v. Nebraska State Railway Commission, 134 Neb. 832, 279 N.W. 800 (1938).

Common membership in nonstock cooperative association did not authorize injunction against prosecution of suits against individual members on note given for membership. Epp v. Federal Trust Company, 123 Neb. 375, 242 N.W. 922 (1932).



21-1402 - Formation; purposes.

21-1402. Formation; purposes.

Any number of persons, not less than five, engaged in the production of agricultural products or two or more nonprofit cooperative companies, stock or nonstock, may form a cooperative association without capital stock for the transaction of any lawful business by the adoption of articles of incorporation, as set forth in Chapter 21, article 14.



21-1403 - Articles of incorporation; contents.

21-1403. Articles of incorporation; contents.

Every nonstock cooperative association organized under the provisions of Chapter 21, article 14, shall provide in its articles of incorporation: (1) That the words nonstock cooperative shall be included in its corporate name and that it proposes to organize as a cooperative association; (2) the objects or purposes for which it is formed; (3) that the net earnings or savings of the association, if any, shall be distributed on the basis of, or in proportion to, the amount or value of property bought from or sold to members, or members and other patrons, or of labor performed or other services rendered to the corporation, except that this subdivision shall not be so interpreted as to prevent a cooperative company from declaring patronage dividends at different rates upon different classes or kinds or varieties of goods handled; (4) that the articles of incorporation or the bylaws of the company shall give a detailed statement of the method followed in distributing earnings or savings; (5) the registered office and street address of such registered office; (6) the current registered agent and the name and street address of such registered agent. A post office box number may be provided in addition to the street address; and (7) the name and street address of each incorporator.



21-1404 - Articles of incorporation; filing; certified copy as evidence; fees.

21-1404. Articles of incorporation; filing; certified copy as evidence; fees.

The articles of incorporation and amendments thereof shall be filed in accordance with the general corporation laws of this state and when so filed the said articles of incorporation and amendments thereof or certified copies thereof shall be received in all the courts of this state as prima facie evidence of the facts contained therein and of the due incorporation of such association. The fees for the incorporation of nonstock cooperative associations shall be the same as those required by law of other nonprofit corporations.



21-1405 - Powers.

21-1405. Powers.

Each association incorporated hereunder shall have the following powers: (1) To enter into contracts with its members for periods not over five years, requiring them to sell or market all or a specified part of their livestock or other products to or through the association, or to buy all, or a specified part, of their farm supplies from or through the association; (2) to act as agent or representative of any member or members or of nonmembers in carrying out the objects of the association; (3) to set aside each year to a surplus fund a portion of the savings of the company which surplus may be used for conducting the business of the corporation; and (4) to adopt articles and bylaws for the management of the association which shall also set the number or percentage of members required to be present in order to constitute a quorum at each members' meeting, which number or percentage shall not be less than ten percent of the members, but not more than fifty members, nor less than five members, except when the total membership is ten or less.



21-1406 - Members; eligibility; suspension or withdrawal; voting; liability for corporate debts; certificate of membership.

21-1406. Members; eligibility; suspension or withdrawal; voting; liability for corporate debts; certificate of membership.

Only persons engaged in the production of the agricultural products, including lessees and landlords receiving such products as rent except as otherwise provided herein, or cooperative associations of such producers, shall be eligible to membership therein, subject to the terms and conditions prescribed in its articles of incorporation or bylaws consistent herewith. Only members of an association shall have the right to vote, and no member shall be entitled to more than one vote upon any question or matter affecting the association or relating to its affairs. Articles of incorporation hereunder may provide that no voting by proxy shall be permitted and such articles or bylaws adopted thereunder may further provide that a written vote received by mail from any absent member, and signed by him or her, may be read and counted at any regular or special meeting of the association, provided that the secretary shall notify all members in writing of the exact motion or resolution upon which such vote is to be taken, and a copy of same shall be forwarded with and attached to the vote so mailed by the member, and elections may be carried out in a similar manner. No member of an association shall be liable for its debts or obligations beyond the unpaid amount, if any, due by him or her on his or her membership dues. Every association formed hereunder shall issue a certificate of membership to each member which, unless otherwise provided in its articles of incorporation or bylaws, shall be nontransferable. Following the ascertainment through procedure set forth in its bylaws that a member has ceased to be eligible to membership in an association, his or her rights therein may be suspended. In the event of the death, withdrawal or expulsion of a member, the board of directors shall within a reasonable time thereafter equitably and conclusively ascertain the value of such member's membership, if any, which shall be paid him or her or his or her legal representatives by the association within a reasonable time after such ascertainment.



21-1407 - Bylaws.

21-1407. Bylaws.

Each association incorporated hereunder shall make such provision as it may desire for the adoption of its board of directors of a code of bylaws for the government and management of its business consistent herewith.



21-1408 - Directors; duties and powers; annual and special meetings; notice.

21-1408. Directors; duties and powers; annual and special meetings; notice.

In its bylaws, each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time; and ten percent of the members may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten days prior to the meeting; Provided, however, that the bylaws may require instead that such notice may be given by publication in a newspaper or newspapers of general circulation, in the territory in which the association has its membership.



21-1409 - Repealed. Laws 1981, LB 283, § 7.

21-1409. Repealed. Laws 1981, LB 283, § 7.



21-1410 - Marketing contracts; breach; rights of association.

21-1410. Marketing contracts; breach; rights of association.

The marketing contract of any association formed hereunder may fix as liquidated damages, specific, reasonable sums to be paid by a member to the association upon the breach by him of any of the provisions of the marketing contract regarding the sale or delivery or withholding of products, and may further provide that the member will pay all costs, premium for bonds, expenses and fees in case any action is brought upon the contract by the association, and any such provision shall be valid and enforceable in the courts of this state and shall not be construed as a penalty. In the event of a breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract, and to a decree for the specific performance hereof. Pending the adjudication of such an action and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



21-1411 - Federation of associations; acquisition of stock or membership; agreements.

21-1411. Federation of associations; acquisition of stock or membership; agreements.

To effectuate the formation of federations of nonprofit associations of producers, any such association of producers whether formed hereunder or not is hereby authorized to acquire membership or stock in any other such association of producers, and any such association is hereby authorized to grant such membership or sell such stock to such associations, and any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements, and make all necessary and proper stipulations, agreements and contracts with any other cooperative corporation, association, or associations, formed in this or in any other state, for the cooperative and more economical carrying out of its business, or any part thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same methods, means, and agencies for carrying on and conducting their respective business.



21-1412 - Cooperative; use of term restricted.

21-1412. Cooperative; use of term restricted.

No association, corporation, or organization shall use the term cooperative as a part of its name unless it is in fact operating on a cooperative basis.



21-1413 - Repealed. Laws 1981, LB 283, § 7.

21-1413. Repealed. Laws 1981, LB 283, § 7.



21-1414 - Application of general corporation laws.

21-1414. Application of general corporation laws.

The provisions of the general corporation laws of this state, and all powers and rights thereunder, shall apply to the associations organized hereunder, except where such provisions are in conflict with or inconsistent with the express provisions of sections 21-1401 to 21-1414; Provided, that wherever such general corporation laws require an affirmative vote of a specified percentage of stockholders to authorize action by the corporation, such percentage for a nonstock cooperative association shall be that percentage of the votes cast on the matter at the members' meeting at which the same shall be voted upon. Any provision of law which is in conflict therewith shall not be construed as applying to any association herein provided for.



21-1501 - Repealed. Laws 1959, c. 80, § 93.

21-1501. Repealed. Laws 1959, c. 80, § 93.



21-1502 - Repealed. Laws 1959, c. 80, § 93

21-1502. Repealed. Laws 1959, c. 80, § 93



21-1503 - Repealed. Laws 1959, c. 80, § 93.

21-1503. Repealed. Laws 1959, c. 80, § 93.



21-1504 - Repealed. Laws 1959, c. 80, § 93.

21-1504. Repealed. Laws 1959, c. 80, § 93.



21-1505 - Repealed. Laws 1959, c. 80, § 93.

21-1505. Repealed. Laws 1959, c. 80, § 93.



21-1506 - Repealed. Laws 1959, c. 80, § 93.

21-1506. Repealed. Laws 1959, c. 80, § 93.



21-1507 - Repealed. Laws 1959, c. 80, § 93.

21-1507. Repealed. Laws 1959, c. 80, § 93.



21-1508 - Repealed. Laws 1959, c. 80, § 93.

21-1508. Repealed. Laws 1959, c. 80, § 93.



21-1509 - Repealed. Laws 1989, LB 92, § 278.

21-1509. Repealed. Laws 1989, LB 92, § 278.



21-1509.01 - Repealed. Laws 1989, LB 92, § 278.

21-1509.01. Repealed. Laws 1989, LB 92, § 278.



21-1510 - Repealed. Laws 1989, LB 92, § 278.

21-1510. Repealed. Laws 1989, LB 92, § 278.



21-1511 - Repealed. Laws 1972, LB 1156, § 1.

21-1511. Repealed. Laws 1972, LB 1156, § 1.



21-1512 - Repealed. Laws 1989, LB 92, § 278.

21-1512. Repealed. Laws 1989, LB 92, § 278.



21-1513 - Repealed. Laws 1989, LB 92, § 278.

21-1513. Repealed. Laws 1989, LB 92, § 278.



21-1514 - Repealed. Laws 1989, LB 92, § 278.

21-1514. Repealed. Laws 1989, LB 92, § 278.



21-1515 - Repealed. Laws 1989, LB 92, § 278.

21-1515. Repealed. Laws 1989, LB 92, § 278.



21-1516 - Repealed. Laws 1989, LB 92, § 278.

21-1516. Repealed. Laws 1989, LB 92, § 278.



21-1517 - Repealed. Laws 1957, c. 57, § 2.

21-1517. Repealed. Laws 1957, c. 57, § 2.



21-1518 - Repealed. Laws 1989, LB 92, § 278.

21-1518. Repealed. Laws 1989, LB 92, § 278.



21-1519 - Repealed. Laws 1989, LB 92, § 278.

21-1519. Repealed. Laws 1989, LB 92, § 278.



21-1520 - Repealed. Laws 1989, LB 92, § 278.

21-1520. Repealed. Laws 1989, LB 92, § 278.



21-1521 - Repealed. Laws 1989, LB 92, § 278.

21-1521. Repealed. Laws 1989, LB 92, § 278.



21-1522 - Repealed. Laws 1951, c. 41, § 3.

21-1522. Repealed. Laws 1951, c. 41, § 3.



21-1523 - Repealed. Laws 1959, c. 80, § 93.

21-1523. Repealed. Laws 1959, c. 80, § 93.



21-1524 - Repealed. Laws 1959, c. 80, § 93.

21-1524. Repealed. Laws 1959, c. 80, § 93.



21-1525 - Repealed. Laws 1959, c. 80, § 93.

21-1525. Repealed. Laws 1959, c. 80, § 93.



21-1526 - Repealed. Laws 1959, c. 80, § 93.

21-1526. Repealed. Laws 1959, c. 80, § 93.



21-1527 - Repealed. Laws 1959, c. 80, § 93.

21-1527. Repealed. Laws 1959, c. 80, § 93.



21-1528 - Repealed. Laws 1959, c. 80, § 93.

21-1528. Repealed. Laws 1959, c. 80, § 93.



21-1529 - Repealed. Laws 1959, c. 264, § 1.

21-1529. Repealed. Laws 1959, c. 264, § 1.



21-1601 - Repealed. Laws 1961, c. 80, § 1.

21-1601. Repealed. Laws 1961, c. 80, § 1.



21-1602 - Repealed. Laws 1961, c. 80, § 1.

21-1602. Repealed. Laws 1961, c. 80, § 1.



21-1603 - Repealed. Laws 1961, c. 80, § 1.

21-1603. Repealed. Laws 1961, c. 80, § 1.



21-1604 - Repealed. Laws 1961, c. 80, § 1.

21-1604. Repealed. Laws 1961, c. 80, § 1.



21-1605 - Repealed. Laws 1961, c. 80, § 1.

21-1605. Repealed. Laws 1961, c. 80, § 1.



21-1701 - Act, how cited.

21-1701. Act, how cited.

Sections 21-1701 to 21-17,116 shall be known and may be cited as the Credit Union Act.



21-1702 - Definitions, where found.

21-1702. Definitions, where found.

For purposes of the Credit Union Act, the definitions found in sections 21-1703 to 21-1722 shall be used.



21-1703 - Capital, defined.

21-1703. Capital, defined.

Capital shall mean share accounts, membership shares, reserve accounts, and undivided earnings.



21-1704 - Corporate central credit union, defined.

21-1704. Corporate central credit union, defined.

Corporate central credit union shall mean a credit union the members of which consist primarily of other credit unions.



21-1705 - Credit union, defined.

21-1705. Credit union, defined.

Credit union shall mean a cooperative, nonprofit corporation organized under the Credit Union Act for purposes of educating and encouraging its members in the concept of thrift, creating a source of credit for provident and productive purposes, and carrying on such collateral activities as are set forth in the act.



21-1706 - Department, defined.

21-1706. Department, defined.

Department shall mean the Department of Banking and Finance.



21-1707 - Director, defined.

21-1707. Director, defined.

Director shall mean the Director of Banking and Finance.



21-1708 - Employee, defined.

21-1708. Employee, defined.

Employee shall mean a person who works full-time or part-time for and is compensated by a credit union.



21-1709 - Fixed asset, defined.

21-1709. Fixed asset, defined.

Fixed asset shall mean a structure, land, furniture, fixture, or equipment, including computer hardware and software and heating and cooling equipment, affixed to premises.



21-1710 - Immediate family, defined.

21-1710. Immediate family, defined.

Immediate family shall include any person related to a member by blood or marriage, including foster and adopted children.



21-1711 - Individual, defined.

21-1711. Individual, defined.

Individual shall mean a natural person.



21-1712 - Insolvent, defined.

21-1712. Insolvent, defined.

Insolvent shall mean a condition in which (1) the actual cash market value of the assets of a credit union is insufficient to pay its liabilities to its members, (2) a credit union is unable to meet the demands of its creditors in the usual and customary manner, (3) a credit union, after demand in writing by the director, fails to make good any deficiency in its reserves as required by law, or (4) a credit union, after written demand by the director, fails to make good an impairment of its capital or surplus.



21-1713 - Line of credit, defined.

21-1713. Line of credit, defined.

Line of credit shall mean a loan in which amounts are advanced to the borrower upon his or her request from time to time, pursuant to a preexisting contract and conditional or unconditional credit approval, and in which principal amounts repaid automatically replenish the funds available under the contract.



21-1714 - Loan, defined.

21-1714. Loan, defined.

Loan shall mean any extension of credit pursuant to a contract.



21-1715 - Membership officer, defined.

21-1715. Membership officer, defined.

Membership officer shall mean any member appointed by the board of directors of a credit union whose primary function is to act on applications for membership under the conditions the board and bylaws have prescribed.



21-1716 - Membership shares, defined.

21-1716. Membership shares, defined.

Membership shares shall mean a balance held by a credit union and established by a member in accordance with standards specified by the credit union. Each member may own only one membership share. Ownership of a membership share shall represent an interest in the capital of the credit union upon dissolution or conversion to another type of institution.



21-1717 - Official, defined.

21-1717. Official, defined.

Official shall mean a member of the board of directors of a credit union, an officer of a credit union, a member of the credit committee of a credit union, if any, or a member of the supervisory committee of a credit union.



21-1718 - Organization, defined.

21-1718. Organization, defined.

Organization shall mean any corporation, association, limited liability company, partnership, society, firm, syndicate, trust, or other legal entity.



21-1719 - Person, defined.

21-1719. Person, defined.

Person shall mean an individual, partnership, limited liability company, corporation, association, cooperative organization, or any other legal entity treated as a person under the laws of this state.



21-1720 - Reserves, defined.

21-1720. Reserves, defined.

Reserves shall mean an allocation of retained income and shall include regular and special reserves, except for any allowance for loan or investment losses.



21-1721 - Risk assets, defined.

21-1721. Risk assets, defined.

Risk assets shall mean all assets except the following:

(1) Cash on hand;

(2) Deposits or shares in federally insured or state-insured banks, savings and loan associations, and credit unions that have a remaining maturity of five years or less;

(3) Assets that have a remaining maturity of five years or less and which are insured by, fully guaranteed as to principal and interest by, or due from the United States Government, its agencies, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association. Collateralized mortgage obligations that are comprised of government-guaranteed mortgage loans shall be included in this asset category;

(4) Loans to other credit unions that have a remaining maturity of five years or less;

(5) Student loans insured under Title IV, Part B, of the federal Higher Education Act of 1965, 20 U.S.C. 1071 et seq. or similar state insurance programs that have a remaining maturity of five years or less;

(6) Loans that have a remaining maturity of five years or less and are fully insured or guaranteed by the federal government, a state government, or any agency thereof;

(7) Share accounts or deposit accounts in a corporate central credit union that have a remaining maturity of five years or less or, if the maturity is greater than five years, an asset that is being carried on the credit union's records at the lower of cost or market value or is being marked to market value monthly;

(8) Common trust investments, including mutual funds, which deal exclusively in investments authorized by the Credit Union Act or the Federal Credit Union Act that are either carried on the credit union's records at the lower of cost or market value or are being marked to market value monthly;

(9) Prepaid expenses;

(10) Accrued interest on non risk investments;

(11) Loans fully secured by a pledge of share accounts in the lending credit union which are equal to and maintained to at least the amount of each loan outstanding;

(12) Loans which are purchased from liquidating credit unions and guaranteed by the National Credit Union Administration;

(13) National Credit Union Share Insurance Fund Guaranty Accounts established by the National Credit Union Administration pursuant to 12 U.S.C. 1783 of the Federal Credit Union Act;

(14) Investments in shares of the National Credit Union Administration Central Liquidity Facility, 12 U.S.C. 1795;

(15) Assets included in subdivisions (2) through (7) of this section with maturities greater than five years if each asset is being carried on the credit union's records at the lower of cost or market value or is being marked to market value monthly;

(16) Assets included in subdivisions (2) through (7) of this section with remaining maturities greater than five years if each asset meets the following criteria, irrespective of whether or not each asset is being carried on the credit union's records at the lower of cost or market value or is being marked to market value monthly:

(a) The interest rate of the asset is reset at least annually;

(b) The interest rate of the asset is less than the maximum allowable interest rate for the asset on the date of the required reserve transfer; and

(c) The interest rate of the asset varies directly, not inversely, with the index upon which it is based and is not reset as a multiple of the change in the related index;

(17) Fixed assets; and

(18) A deposit in the National Credit Union Share Insurance Fund, 12 U.S.C. 1783, representing a federally insured credit union's capitalization account balance of one percent of insured shares.



21-1722 - Share account, defined.

21-1722. Share account, defined.

Share account shall mean a balance held by a credit union and established by a member in accordance with standards specified by the credit union, including balances designated as shares, share certificates, share draft accounts, or other names. Share account shall not include membership shares.



21-1723 - Ownership of a share account; rights.

21-1723. Ownership of a share account; rights.

Ownership of a share account shall confer membership and voting rights and shall represent an interest in the capital of the credit union upon dissolution or conversion to another type of institution.



21-1724 - Organization; procedure; hearing.

21-1724. Organization; procedure; hearing.

(1) Any nine or more individuals residing in the State of Nebraska who are nineteen years of age or older and who have a common bond pursuant to section 21-1743 may apply to the department on forms prescribed by the department for permission to organize a credit union and to become charter members and subscribers of the credit union.

(2) The subscribers shall execute in duplicate articles of association and shall agree to the terms of the articles of association. The terms shall state:

(a) The name, which shall include the words "credit union" and shall not be the same as the name of any other credit union in this state, whether or not organized under the Credit Union Act, and the location where the proposed credit union will have its principal place of business;

(b) The names and addresses of the subscribers to the articles of association and the number of shares subscribed by each;

(c) The par value of the shares of the credit union which shall be established by its board of directors. A credit union may have more than one class of shares;

(d) The common bond of members of the credit union; and

(e) That the existence of the credit union shall be perpetual.

(3) The subscribers shall prepare and adopt bylaws for the governance of the credit union. The bylaws shall be consistent with the Credit Union Act and shall be executed in duplicate.

(4) The subscribers shall select at least five qualified individuals to serve on the board of directors of the credit union, at least three qualified individuals to serve on the supervisory committee of the credit union, and at least three qualified individuals to serve on the credit committee of the credit union, if any. Such individuals shall execute a signed agreement to serve in these capacities until the first annual meeting or until the election of their successors, whichever is later.

(5) The articles of association and the bylaws, both executed in duplicate, shall be forwarded by the subscribers along with the required fee, if any, to the director, as an application for a certificate of approval.

(6) The director shall act upon the application within one hundred twenty calendar days after receipt of the articles of association and the bylaws to determine whether the articles of association conform with this section and whether or not the character of the applicants and the conditions existing are favorable for the success of the credit union.

(7) The director shall notify an applicant of his or her decision on the application. If the decision is favorable, the director shall issue a certificate of approval to the credit union. The certificate of approval shall be attached to the duplicate articles of association and returned, with the duplicate bylaws, to such subscribers.

(8) The subscribers shall file the certificate of approval with the articles of association attached in the office of the county clerk of the county in which the credit union is to locate its principal place of business. The county clerk shall accept and record the documents if they are accompanied by the proper fee and, after indexing, forward to the department proper documentation that the certificate of approval with the articles of association attached have been properly filed and recorded. When the documents are so recorded, the credit union shall be organized in accordance with the Credit Union Act and may begin transacting business.

(9) If the director's decision on the application is unfavorable, he or she shall notify the subscribers of the reasons for the decision. The subscribers may then request a public hearing if no such hearing was held at the time the application was submitted for consideration.

(10) The request for a public hearing shall be made in writing to the director not more than thirty calendar days after his or her decision. The director, within ten calendar days after receipt of a request for a hearing, shall set a date for the hearing at a time and place convenient to the director and the subscribers, but no longer than sixty calendar days after receipt of such request. The director may request a stenographic record of the hearing.



21-1725 - Existing credit unions; organization; procedure.

21-1725. Existing credit unions; organization; procedure.

Any credit union now existing which was organized under Chapter 21, article 17, shall become organized under the Credit Union Act by filing with the department, within sixty days after October 1, 1996, a writing accepting all of the provisions of the act and declaring its intention to operate under those provisions.



21-1725.01 - New credit union; branch credit union; application; procedure; hearing.

21-1725.01. New credit union; branch credit union; application; procedure; hearing.

(1) Upon receiving an application to establish a new credit union, a public hearing shall be held on each application. Notice of the filing of the application shall be published by the department for three weeks in a legal newspaper published in or of general circulation in the county where the applicant proposes to operate the credit union. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after filing the application unless the applicant agrees to a later date. Notice of the filing of the application shall be sent by the department to all financial institutions located in the county where the applicant proposes to operate.

(2) When application is made to establish a branch of a credit union, the director shall hold a hearing on the matter if he or she determines, in his or her discretion, that the condition of the applicant credit union warrants a hearing. If the director determines that the condition of the credit union does not warrant a hearing, the director shall (a) publish a notice of the filing of the application in a newspaper of general circulation in the county where the proposed branch would be located and (b) give notice of such application to all financial institutions located within the county where the proposed credit union branch would be located and to such other interested parties as the director may determine. If the director receives any substantive objection to the proposed credit union branch within fifteen days after publication of such notice, he or she shall hold a hearing on the application. Notice of a hearing held pursuant to this subsection shall be published for two consecutive weeks in a newspaper of general circulation in the county where the proposed branch would be located. The date for hearing the application shall be not less than thirty days after the last publication of notice of hearing and not more than ninety days after the filing of the application unless the applicant agrees to a later date.

(3) The director may, in his or her discretion, hold a public hearing on amendments to a credit union's articles of association or bylaws which are brought before the department.

(4) The director shall send any notice to financial institutions required by this section by first-class mail, postage prepaid, or electronic mail. Electronic mail may be used if the financial institution agrees in advance to receive such notices by electronic mail. A financial institution may designate one office for receipt of any such notice if it has more than one office located within the county where such notice is to be sent or a main office in a county other than the county where such notice is to be sent.

(5) The expense of any publication and mailing required by this section shall be paid by the applicant.



21-1726 - Forms of articles and bylaws.

21-1726. Forms of articles and bylaws.

In order to simplify the organization of credit unions, the director shall cause to be prepared an approved form of articles of association and a suggested form of bylaws, consistent with the Credit Union Act, which may be used by credit union subscribers as a guide. Upon written application of any nine individuals residing in the state, the director shall supply such individuals, without charge, one approved form of the articles of association and one suggested form of bylaws.



21-1727 - Articles and bylaws; amendments.

21-1727. Articles and bylaws; amendments.

(1) The articles of association may be amended at any regular or special meeting at which a quorum of the members as provided in the bylaws is present if the notice of the meeting contained a copy of the proposed amendment. An amendment shall not become effective until it has been filed with and approved in writing by the department and the fee prescribed by section 8-602 has been paid. One copy of an amendment or amendments to the articles of association shall be filed in the office of the county clerk of the county where the credit union has its principal place of business, for which a fee of fifty cents shall be charged.

(2) Except as provided in subsection (3) of this section, the bylaws may be amended at any regular or special meeting of the board of directors by a majority of the total directors if the notice of the meeting contained a copy of the proposed amendment. An amendment shall not become effective until it has been filed with and approved in writing by the department and the fee prescribed by section 8-602 has been paid.

(3)(a) The board of directors may adopt by resolution standard bylaw amendments adopted and promulgated by the department from time to time. The standard amendments may include two or more alternatives that the board of directors may elect. The standard bylaw amendments may also include companion amendments which shall be adopted as a unit.

(b) The board of directors may adopt any standard bylaw amendment without prior approval of the department as long as the standard bylaw amendment is adopted without any change in wording and a Certificate of Resolution adopting such amendment is submitted to the department containing the adopted language within ten days after the adoption of such amendment. Certificate of Resolution forms shall be furnished by the department upon request. The fee prescribed by section 8-602 shall not be charged when standard bylaw amendments are adopted.



21-1728 - Use of name exclusive; violation; penalty; injunction.

21-1728. Use of name exclusive; violation; penalty; injunction.

(1) No person, corporation, limited liability company, partnership, or association other than a credit union organized under the Credit Union Act or the Federal Credit Union Act or the voluntary association of credit unions, shall use a name or title containing the phrase "credit union" or any derivation thereof, represent itself as a credit union, or conduct business as a credit union.

(2) Any violation of this section shall be a Class V misdemeanor.

(3) The director may petition a court of competent jurisdiction to enjoin any violation of this section.



21-1729 - Place of business.

21-1729. Place of business.

(1) A credit union may change its principal place of business within this state upon written notice to, and approval by, the director.

(2) A credit union may maintain automatic teller machines and point-of-sale terminals at locations other than its principal office pursuant to section 8-157.01.



21-1730 - Fiscal year.

21-1730. Fiscal year.

The fiscal year of each credit union organized under the Credit Union Act shall end on December 31.



21-1731 - Department; general powers.

21-1731. Department; general powers.

The department shall have general supervision and control of credit unions as provided by the Credit Union Act, section 8-102, and any other applicable laws of this state.



21-1732 - Director; powers and duties.

21-1732. Director; powers and duties.

(1) The director may adopt and promulgate rules and regulations to carry out the Credit Union Act.

(2) The director may issue a cease and desist order when (a) the director has determined from competent and substantial evidence that a credit union is engaged in or has engaged in an unsafe or unsound practice or is violating or has violated a material provision of any law, rule, regulation, or any condition imposed in writing by the director or any written agreement made with the director or (b) the director has reasonable cause to believe a credit union is about to engage in an unsafe or unsound practice or is violating or has violated a material provision of any law, rule, regulation, or any condition imposed in writing by the director or any written agreement made with the director or the director has reasonable cause to believe a credit union is about to violate a material provision of any law, rule, regulation, or any condition imposed in writing by the director or any written agreement made with the director.

(3) The director may restrict the making of loans by a credit union and the withdrawal from and the deposit to share accounts of a credit union when he or she finds circumstances that make such restriction necessary for the protection of the shareholders.

(4) The director may suspend from office and prohibit from further participation in any manner in the conduct of the affairs of a credit union any official who has committed any violation of a law, rule, regulation, or cease and desist order, who has engaged in or participated in any unsafe or unsound practice in connection with a credit union, or who has committed or engaged in any act, omission, or practice which constitutes a breach of that person's fiduciary duty as an official, when the director has determined that such action or actions have resulted or will result in substantial financial loss or other damage that will seriously prejudice the interest of the credit union members.

(5) The director shall consider applications brought before the department pursuant to section 21-1725.01.

(6) The director may subpoena witnesses, compel their attendance, require the production of evidence, administer oaths, and examine any person under oath in connection with any subject relating to a duty upon or a power vested in the director.



21-1733 - Order; appeal; procedure.

21-1733. Order; appeal; procedure.

Any order or decision of the director may be appealed. The appeal shall be in accordance with the Administrative Procedure Act.



21-1734 - Corrective measures; receivership proceedings.

21-1734. Corrective measures; receivership proceedings.

(1) If it appears that any credit union is bankrupt or insolvent, that it has willfully violated the Credit Union Act, or that it is operating in an unsafe or unsound manner, the director may require such corrective measures in accordance with sections 8-1,134 to 8-1,139 as he or she may deem necessary or take possession of the property and business of such credit union and retain possession thereof until such time as he or she determines either to permit the credit union to resume business or to order its dissolution. In the event the director orders its dissolution, the credit union shall be liquidated in receivership proceedings in the same manner, as nearly as may be possible, as provided by the laws governing the liquidation of state banks.

(2) Pursuant to section 21-1735, the director may appoint the National Credit Union Administration Board as receiver or liquidator of the assets and liabilities of any credit union in the possession of the director. The appointment shall be subject to the approval of the district court of the judicial district in which the credit union has its principal place of business.



21-1735 - National Credit Union Administration Board; appointment as receiver or liquidator.

21-1735. National Credit Union Administration Board; appointment as receiver or liquidator.

(1) The National Credit Union Administration Board, as created by 12 U.S.C. 1752(a), shall be authorized to accept the appointment by the director as receiver or liquidator, without bond, of any credit union in the possession of the department and whose shares are to any extent insured by the National Credit Union Administration under section 201 et seq. of the Federal Credit Union Act, 12 U.S.C. 1781 et seq. Any credit union which fails to maintain such insurance may be voluntarily dissolved or liquidated by the board of directors of such credit union or may be taken in possession by the director and involuntarily liquidated as in the case of insolvency.

(2) Whenever the director takes possession of a credit union subject to the jurisdiction of the department, the director may tender to the National Credit Union Administration Board the appointment as receiver or liquidator of such credit union. If the board accepts such appointment, it shall have and possess all the powers and privileges provided by the laws of this state with respect to a receiver or liquidator of a credit union and its shareholders and other creditors and shall be subject to all the duties of such receiver or liquidator, except insofar as such powers, privileges, or duties are in conflict with the Federal Credit Union Act, 12 U.S.C. 1781 et seq.

(3) Whenever the National Credit Union Administration Board has been appointed as receiver or liquidator of a credit union pursuant to this section, it shall be subrogated to all the rights and interests against such credit union of all the shareholders or other creditors of the credit union to the full extent of such rights and interests in the credit union. The rights of shareholders or other creditors of the credit union shall be determined in accordance with the laws of this state.

(4) Upon acceptance by the National Credit Union Administration Board of the appointment as receiver or liquidator of a credit union from the director and subject to the approval of the district court of the judicial district in which the credit union has its principal place of business, the possession of and title to all the assets, business, and property of every kind and nature of the credit union shall pass to and vest in the board without the execution of any instrument of conveyance, assignment, transfer, or endorsement.

(5) In addition to its powers and duties as receiver or liquidator, the National Credit Union Administration Board shall have the right and authority upon the order of any court of record of competent jurisdiction to enforce the individual liability of the members of the board of directors of any credit union.



21-1736 - Examinations.

21-1736. Examinations.

(1) The director shall examine or cause to be examined each credit union as often as deemed necessary. Each credit union and all of its officials and agents shall give the director or any of the examiners appointed by him or her free and full access to all books, papers, securities, and other sources of information relative to such credit union. For purposes of the examination, the director may subpoena witnesses, administer oaths, compel the giving of testimony, and require the submission of documents.

(2) The department shall forward a report of the examination to the chairperson of the board of directors within ninety calendar days after completion. The report shall contain comments relative to the management of the affairs of the credit union and the general condition of its assets. Within ninety calendar days after the receipt of such report, the members of the board of directors and the members of the supervisory and credit committees shall meet to consider the matters contained in the report.

(3) The director may require special examinations of and special financial reports from a credit union or a credit union service organization in which a credit union loans, invests, or delegates substantially all managerial duties and responsibilities when he or she determines that such examinations and reports are necessary to enable the director to determine the safety of a credit union's operations or its solvency. The cost to the department of such special examinations shall be borne by the credit union being examined.

(4) The director may accept, in lieu of any examination of a credit union authorized by the laws of this state, a report of an examination made of a credit union by the National Credit Union Administration or may examine any such credit union jointly with such federal agency. The director may make available to the National Credit Union Administration copies of reports of any examination or any information furnished to or obtained by the director in any examination.



21-1737 - Records.

21-1737. Records.

(1) A credit union shall maintain all books, records, accounting systems, and procedures in accordance with the rules and regulations as the director from time to time may prescribe.

(2) Credit unions shall preserve or keep their records or files, or photographic or microphotographic copies thereof, for a period of not less than six years after the first day of January of the year following the time of the making or filing of such records or files except as provided in subsection (3) of this section.

(3)(a) Ledger sheets showing unpaid balances in favor of members of credit unions shall not be destroyed unless the credit union has remitted such unpaid balances to the State Treasurer in accordance with the Uniform Disposition of Unclaimed Property Act. Credit unions shall retain a record of every such remittance for ten years following the date of such remittance.

(b) Corporate records that relate to the corporation or the corporate existence of the credit union shall not be destroyed.

(4) A credit union shall not be liable for destroying records after the expiration of the record retention period provided in this section except for records involved in an official investigation or examination about which the credit union has received notice.

(5) A reproduction of any credit union records shall be admissible as evidence of transactions with the credit union as provided in section 25-12,112.



21-1738 - Reports.

21-1738. Reports.

A credit union shall report to the department annually on or before the first day of February on forms supplied by the department for that purpose. The chairperson of the board of directors and the president of the credit union shall sign the report or reports certifying that such report or reports are correct according to their best knowledge and belief. The director may require additional reports as he or she deems appropriate and necessary. An additional fee of fifty dollars shall be levied for each day a credit union fails to provide a required report unless the delay is excused for cause.



21-1739 - Repealed. Laws 2007, LB 124, § 78.

21-1739. Repealed. Laws 2007, LB 124, § 78.



21-1740 - Credit union; powers.

21-1740. Credit union; powers.

(1) A credit union shall have all the powers specified in this section and all the powers specified by any other provision of the Credit Union Act.

(2) A credit union may make contracts.

(3) A credit union may sue and be sued.

(4) A credit union may adopt a seal and alter the same.

(5) A credit union may purchase, lease, or otherwise acquire and hold tangible personal property necessary or incidental to its operations. A credit union shall depreciate or appreciate such personal property in the manner and at the rates the director may prescribe by rule or order from time to time.

(6) A credit union may, in whole or part, sell, lease, assign, pledge, hypothecate, or otherwise dispose of its tangible personal property, including such property obtained as a result of defaults under obligations owing to it.

(7) A credit union may incur and pay necessary and incidental operating expenses.

(8) A credit union may receive, from a member, from another credit union, from an officer, or from an employee, payments representing equity on (a) share accounts which may be issued at varying dividend rates, (b) share account certificates which may be issued at varying dividend rates and maturities, and (c) share draft accounts, subject to such terms, rates, and conditions as may be established by the board of directors, within limitations prescribed by the department. A credit union shall provide for the transfer and withdrawal of funds from accounts by the means and through the payment system that the board of directors determines best serves the convenience and needs of members.

(9) A credit union may lend its funds to its members as provided in the Credit Union Act.

(10) A credit union may borrow from any source in an amount not exceeding fifty percent of its capital and deposits.

(11) A credit union may provide debt counseling and other financial counseling services to its members.

(12) A credit union may, in whole or in part, discount, sell, assign, pledge, hypothecate, or otherwise dispose of its intangible personal property. The approval of the director shall be required before a credit union may discount, sell, assign, pledge, hypothecate, or otherwise dispose of twenty percent or more of its intangible personal property within one month unless the credit union is in liquidation.

(13) A credit union may purchase any of the assets of another credit union or assume any of the liabilities of another credit union with the approval of the director. A credit union may also purchase any of the assets of a credit union which is in liquidation or receivership.

(14) A credit union may make deposits in or loans to banks, savings banks, savings and loan associations, and trust companies, purchase shares in mutual savings and loan associations, and make deposits in or loans to or purchase shares of other credit unions, including corporate central credit unions, if such institutions are either insured by an agency of the federal government or are eligible under the laws of the United States to apply for such insurance and invest funds as otherwise provided in sections 21-17,100 to 21-17,102.

(15) A credit union may make deposits in, make loans to, or purchase shares of any federal reserve bank or central liquidity facility established under state or federal law.

(16) A credit union may hold membership in associations and organizations controlled by or fostering the interests of credit unions, including a central liquidity facility organized under state or federal law.

(17) A credit union may engage in activities and programs of the federal government, any state, or any agency or political subdivision thereof when approved by the board of directors and not inconsistent with the Credit Union Act.

(18) A credit union may receive funds either as shares or deposits from other credit unions.

(19) A credit union may lease tangible personal property to its members if the credit union acquires no interest in the property prior to its selection by the member.

(20) A credit union may, in whole or in part, purchase, sell, pledge, discount, or otherwise acquire and dispose of obligations of its members in accordance with the rules and regulations promulgated by the director. This subsection shall not apply to participation loans originated pursuant to section 21-1794.

(21) A credit union may, at its own expense, purchase insurance for its members in connection with its members' shares, loans, and other accounts.

(22) A credit union may establish, operate, participate in, and hold membership in systems that allow the transfer of credit union funds and funds of its members by electronic or other means, including, but not limited to, clearinghouse associations, data processing and other electronic networks, the federal reserve system, or any other government payment or liquidity program.

(23) A credit union may issue credit cards and debit cards to allow members to obtain access to their shares and extensions of credit if such issuance is not inconsistent with the rules of the department. The department may by rule or regulation allow the use of devices similar to credit cards and debit cards to allow members to access their shares and extensions of credit.

(24) A credit union may service the loans it sells, in whole or in part, to a third party.

(25) In addition to loan and investment powers otherwise authorized by the Credit Union Act, a credit union may organize, invest in, and make loans to corporations or other organizations (a) which engage in activities incidental to the conduct of a credit union or in activities which further or facilitate the purposes of a credit union or (b) which furnish services to credit unions. The director shall determine by rule, regulation, or order the activities and services which fall within the meaning of this subsection. A credit union shall notify the director of any such investment or loan if it would cause the aggregate of such investments and loans to exceed two percent of the credit union's capital and deposits. Such investments and loans may not, in the aggregate, exceed five percent of the capital and deposits of the credit union.

(26) A credit union may purchase, lease, construct, or otherwise acquire and hold land and buildings for the purpose of providing adequate facilities for the transaction of present and potential future business. A credit union may use such land and buildings for the principal office functions, service facilities, and any other activity in which it engages. A credit union may rent excess space as a source of income. A credit union shall depreciate or appreciate such buildings owned by it in the manner and at the rates the director may prescribe by rule, regulation, or order from time to time. A credit union's investment and contractual obligations, direct, indirect, or contingent, in land and buildings under this subsection shall not exceed seven percent of its capital and deposits without prior approval of the director. This subsection shall not affect the legality of investments in land and buildings made prior to October 1, 1996.

(27) A credit union may, in whole or in part, sell, lease, assign, mortgage, pledge, hypothecate, or otherwise dispose of its land and buildings, including land and buildings obtained as a result of defaults under obligations owing to it.



21-1741 - Safety deposit box service.

21-1741. Safety deposit box service.

(1) A credit union, by action of its board of directors, may, to the same extent as a bank organized under the laws of this state, operate a safety deposit box service for its members pursuant to sections 8-501 and 8-502.

(2) Before granting approval for a credit union to operate a safety deposit box service, the director shall consider the reserve position of the credit union, the performance qualifications of its management, the rules of the credit union for the operation of its safety deposit box service, security measures, bonding and insurance, and the general safe and sound condition of the credit union.

(3) A credit union shall not spend more than twenty-five thousand dollars or an amount equal to one percent of its capital, whichever is greater, on the capital expenditures of its safety deposit box service.



21-1742 - Incidental powers.

21-1742. Incidental powers.

A credit union may exercise all incidental powers that are suitable and necessary to enable it to carry out its purpose.



21-1743 - Membership; requirements.

21-1743. Membership; requirements.

(1) The membership of a credit union shall consist of the subscribers to the articles of association and such persons, societies, associations, partnerships, and corporations as have been duly elected, members who have subscribed for one or more shares, have paid for such share or shares in whole or in part, have paid the entrance fee provided in the bylaws, and have complied with such other requirements as the articles of association and bylaws may specify. For purposes of obtaining a loan and to vote at membership meetings, a member, to be in good standing, must own at least one fully paid share. Credit union organization shall be limited to groups of both large and small membership having a common bond of occupation or association, including religious, social, or educational groups, employees of a common employer, or members of a fraternal, religious, labor, farm, or educational organization and the members of the immediate families of such persons.

(2) A person having been duly admitted to membership, having complied with the Credit Union Act, the articles of association, and the bylaws, having paid the entrance fee, and having paid for at least one share, shall retain full rights and privileges of membership for life unless that membership is terminated by withdrawal or expulsion in the manner provided by the act.



21-1744 - Fees.

21-1744. Fees.

A credit union may charge an entrance fee as determined by its board of directors. A credit union may also charge periodic membership fees as determined by its board of directors.



21-1745 - Retention of membership; when.

21-1745. Retention of membership; when.

Members who cease to be eligible or who leave the field of membership may be permitted to retain their membership in the credit union under reasonable standards established by the board of directors unless terminated by withdrawal or expulsion.



21-1746 - Liability of members.

21-1746. Liability of members.

The members of the credit union shall not be personally or individually liable for the payment of its debts solely by virtue of holding membership in the credit union.



21-1747 - Expulsion of members.

21-1747. Expulsion of members.

(1) Any member may be expelled by a two-thirds vote of the members present at any regular meeting or a special meeting called to consider the matter, but only after an opportunity has been given to the member to be heard.

(2) The board of directors may expel a member pursuant to a written policy adopted by it. All members shall be given written notice of the terms of any such policy. Any person expelled by the board shall have the right, within thirty calendar days, to request a hearing before it to reconsider the expulsion. The board of directors shall schedule the requested hearing within sixty calendar days after the request.



21-1748 - Termination of members.

21-1748. Termination of members.

(1) A member may voluntarily terminate his or her membership at any time in the way and manner provided in the bylaws.

(2) Termination of membership shall not serve to relieve a person from any liability to the credit union nor shall it be the basis for accelerating any obligation not in default. A terminated member shall be paid all sums in any of his or her share accounts without maturity dates within thirty calendar days. Sums in any share account with a maturity date shall not be paid prior to maturity unless the member specifically requests the funds. The credit union shall not be required to pay any funds from a share account to the extent that they secure loans and other obligations owing to the credit union.



21-1749 - Meetings.

21-1749. Meetings.

The annual meeting and any special meeting of the members of the credit union shall be held in accordance with the bylaws. A special meeting of the members of the credit union may be called by the members or by the board of directors as provided in the bylaws. A credit union shall give notice of the time and place of any meeting of its members. In the case of a special meeting, the notice of such special meeting shall state the purpose of the meeting and the notice shall be given at least ten calendar days prior to the date of such special meeting.



21-1750 - Voting rights.

21-1750. Voting rights.

(1) In any election or other membership vote, a member shall have only one vote, irrespective of the member's shareholdings. No member may vote by proxy, but a member other than an individual may vote through an agent designated for that purpose. Members may also vote by absentee ballot, mail, or other method if the bylaws of the credit union so provide.

(2) The board of directors may establish a minimum age of not greater than eighteen years as a qualification of eligibility to vote at meetings of members of the credit union, to hold office, or both.

(3) An organization having membership in the credit union may be represented and have its vote cast by one of its members or shareholders if such person has been so authorized by the organization's governing body.

(4) In elections when more than one office of the same type is being filled, the member shall have as many votes as there are offices being filled, but the member shall not cast more than one of these votes for any one candidate.



21-1751 - Special meeting.

21-1751. Special meeting.

The supervisory committee, by a majority vote, may call a special meeting of the members of the credit union as provided in section 21-1749 to consider any violation of the Credit Union Act, any violation of the credit union's articles of association or bylaws, or any practice of the credit union deemed by the board of directors or supervisory committee to be unsafe or unauthorized.



21-1752 - Central credit union; membership.

21-1752. Central credit union; membership.

Credit unions organized and existing under the Credit Union Act may organize and have membership in a central credit union to which federal credit unions organized and operating in this state may belong and in which officials of both such credit unions may have membership. Organizations which are organized for the purpose of furthering credit union activities and their employees may have membership in such credit union. Small employee groups of fifty or more employees having a common bond of occupation whose probability of a successful operation would be limited because of the lack of adequate membership may join as a group in the central credit union and become members of that credit union with all the rights existing under the act.



21-1753 - Central credit union; board of directors; credit committee.

21-1753. Central credit union; board of directors; credit committee.

At the first annual meeting of a central credit union, the members shall elect a board of directors of not less than nine members and a credit committee of not less than three members. No member of the board shall be a member of the credit committee and no credit union small employee group or affiliated organization shall be represented by more than one member on the board of directors, one member on the credit committee, and one member on the supervisory committee.



21-1754 - Central credit union; board of directors; officers; supervisory committee.

21-1754. Central credit union; board of directors; officers; supervisory committee.

At the first meeting of each fiscal year, the board of directors of a central credit union shall elect from its number a president, vice president, secretary, and treasurer. The offices of secretary and treasurer may be held by one person if the bylaws so provide. Officers shall hold office for one year or until their successors are chosen and duly qualified. At the first meeting of each fiscal year, the board of directors shall elect a supervisory committee of not less than five members, none of whom shall be a member of the board of directors or the credit committee.



21-1755 - Central credit union; purchase of credit union.

21-1755. Central credit union; purchase of credit union.

With the approval of the department, a central credit union established under section 21-1752 may purchase the assets, assume the liabilities, and accept the membership of a credit union. Such purchase shall be approved by at least a two-thirds majority of the board of directors or the duly appointed trustees of the credit union to be sold.



21-1756 - Central credit union; loans and investments; limitations.

21-1756. Central credit union; loans and investments; limitations.

All member credit unions may borrow and invest up to an amount specified by the board of directors of the central credit union in accordance with the limitation of section 21-1791. The central credit union may purchase all or any part of a loan originated by a member credit union to one of its individual members, who does not need to be a member of the central credit union.



21-1757 - Direction of credit union affairs.

21-1757. Direction of credit union affairs.

The credit union shall be under the direction of a board of directors, a supervisory committee, and when provided by the bylaws, a credit committee.



21-1758 - Election or appointment of board and committees.

21-1758. Election or appointment of board and committees.

(1) The board of directors of any credit union shall consist of an odd number of directors, at least five in number, to be elected by and from the members. Elections shall be held at the annual meeting or in such other manner as provided by the bylaws. All members of the board of directors shall hold office for such terms as provided by the bylaws, except that the terms of the board members shall be staggered so that an approximately equal number of terms expire each year.

(2) The supervisory committee shall have at least three members. The members shall be appointed by the board of directors or elected by the credit union members in such numbers and for terms as provided in the bylaws. No member of the supervisory committee shall be a director, officer, loan officer, credit committee member, or employee of the credit union while serving on the supervisory committee.

(3) If the bylaws provide for a credit committee, the committee shall have at least three members. The members shall be appointed by the board of directors or elected by the credit union members in such number and for such terms as provided in the bylaws. The credit committee shall have and perform the duties as provided in the bylaws. If the bylaws do not provide for a credit committee, the board of directors shall have and perform the duties of the credit committee or delegate the duties as it so chooses.



21-1759 - Record of board and committee membership.

21-1759. Record of board and committee membership.

The credit union shall file within thirty calendar days after the credit union's annual meeting, a record of the names and addresses of (1) the members of its board of directors, (2) the members of its supervisory and credit committees, and (3) its officers, as required by the department. Such filing shall be made on forms approved and provided by the department.



21-1760 - Vacancies.

21-1760. Vacancies.

The board of directors shall fill any vacancies occurring on the board. An individual appointed to fill a vacancy on the board shall serve the remainder of the unexpired term, except that he or she shall cease to serve immediately if he or she replaced a director who was suspended or removed by the board or the supervisory committee and the credit union membership reversed such suspension or removal. Vacancies in the credit or supervisory committees shall be filled as provided in the bylaws.



21-1761 - Compensation; expenses.

21-1761. Compensation; expenses.

No officer, director, or committee member, jointly or severally, shall receive any compensation, directly or indirectly, for services performed for the credit union as such officer, director, or committee member, except that the treasurer may be compensated for his or her services in the amount, way, and manner provided for by the board of directors. However, providing life, health, accident, and similar insurance protection in reasonable amounts for a director or committee member shall not be considered compensation. Officials, while on credit union business, may be reimbursed for their necessary expenses incidental to the performance of credit union business.



21-1762 - Conflicts of interest.

21-1762. Conflicts of interest.

No official, agent, or employee of a credit union shall in any manner, directly or indirectly, participate in the deliberation upon the determination of any question affecting that person's pecuniary interest or the pecuniary interest of any corporation, partnership, or association, other than the credit union, in which that person is directly or indirectly interested.



21-1763 - Indemnification.

21-1763. Indemnification.

A credit union may indemnify any or all of its officials and employees or former officials or employees against expenses actually and necessarily incurred by them in connection with the defense or settlement of any action, suit, or proceeding in which they, or any of them, are made a party or parties thereto by reason of being or having been an official or employee of the credit union. A credit union may not indemnify any or all of its officials and employees or former officials or employees against expenses actually and necessarily incurred by them in relation to matters as to which any such official or employee shall be adjudged in such action, suit, or proceeding to be liable for willful misconduct in the performance of duty and to such matters as are settled by agreement predicated on the existence of such liability.



21-1764 - Officers; duties.

21-1764. Officers; duties.

(1) The members of the board of directors shall elect from their own number a chairperson, one or more vice-chairpersons, a treasurer, and a secretary, at the organizational meeting held as provided in the bylaws. The board shall fill vacancies in the positions described in this subsection as they occur. The treasurer and the secretary may be the same individual. The board shall also elect any other officers that are specified in the bylaws.

(2) The terms of the chairperson, vice-chairperson, treasurer, and secretary shall be for one year or until their successors are chosen and have been duly qualified. If the chairperson, a vice-chairperson, the treasurer, or the secretary is suspended, is removed, or has resigned as a board member, his or her position shall be deemed vacant.

(3) The duties of the officers shall be prescribed in the bylaws.

(4) The board of directors shall appoint a president to act as the chief executive officer of the credit union and to be in active charge of the credit union's operations.

(5) Notwithstanding any other provision of the Credit Union Act, a credit union may use any titles it so chooses for the officials holding the positions described in this section, as long as such titles are not misleading.



21-1765 - Board of directors; authority.

21-1765. Board of directors; authority.

The board of directors shall direct the business affairs, funds, and records of the credit union.



21-1766 - Executive committee.

21-1766. Executive committee.

The board of directors may appoint from its own number an executive committee, consisting of not less than three directors, which may be authorized to act for the board in all respects, subject to any conditions or limitations prescribed by the board.



21-1767 - Meetings of directors.

21-1767. Meetings of directors.

(1) The board of directors shall have regular meetings as often as necessary but not less frequently than once a month unless otherwise approved by the Director of Banking and Finance. Special meetings of the board may be called as provided in the bylaws.

(2) Unless the articles of association or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means shall be deemed to be present in person at the meeting.

(3) If the Director of Banking and Finance deems it expedient, he or she may call a meeting of the board of directors of any credit union, for any purpose, by giving notice to the directors of the time, place, and purpose thereof at least three business days prior to the meeting, either by personal service or by registered or certified mail sent to their last-known addresses as shown on the credit union books.

(4) A full and complete record of the proceedings and business of all meetings of the board of directors shall be recorded in the minutes of the meeting.



21-1767.01 - Bond.

21-1767.01. Bond.

The department shall require each credit union to obtain a fidelity bond, naming the credit union as obligee, in an amount to be determined by the department. The bond shall be issued by an authorized insurer and shall be conditioned to protect and indemnify the credit union from loss which it may sustain of money or other personal property, including that for which the credit union is responsible through or by reason of the fraud, dishonesty, forgery, theft, embezzlement, wrongful abstraction, misapplication, misappropriation, or any other dishonest or criminal act of or by any of its officers, directors, supervisory committee members, credit committee members, or employees. Such bond may contain a deductible clause in an amount to be approved by the director. An executed copy of the bond shall be filed with and approved by the director and shall remain a part of the records of the department. If the premium of the bond is not paid, the bond shall not be canceled or subject to cancellation unless at least ten days' advance notice, in writing, is filed with the department by the insurer. No bond which is current with respect to premium payments shall be canceled or subject to cancellation unless at least forty-five days' advance notice, in writing, is filed with the department by the insurer. The bond shall always be open to public inspection during the office hours of the department. In the event a bond is canceled, the department may take whatever action it deems appropriate in connection with the continued operation of the credit union involved.



21-1768 - Duties of directors.

21-1768. Duties of directors.

In addition to the duties found elsewhere in the Credit Union Act, the board of directors shall:

(1) Act upon applications for membership or appoint one or more membership officers to act on applications for membership under such conditions as prescribed by the board. A person denied membership by a membership officer may appeal the denial in writing to the board;

(2) Purchase adequate bond coverage as required by section 21-1767.01;

(3) Report to the department all bond claims within thirty calendar days after filing and all frauds and embezzlements involving officials or employees within thirty calendar days after discovery;

(4) Determine from time to time the interest rate or rates, consistent with the Credit Union Act, to be charged on loans, or under such conditions as prescribed by the board, delegate the authority to make such determinations and to authorize any interest refunds on such classes of loans and under such conditions as the board prescribes;

(5) Establish the policies of the credit union with respect to (a) shares, share drafts, and share certificates and (b) the granting of loans and the extending of lines of credit, including, subject to the limitations contained in section 21-1791, the maximum amount which may be loaned to any one member;

(6) Declare dividends on shares or delegate the authority to declare dividends under such conditions as prescribed by the board;

(7) Have charge of investment of funds, except that the board may appoint an investment committee of not less than three directors or an investment officer who is either a member of the board of directors or an employee of the credit union to make investments under conditions and policies established by the board and to make monthly reports to the board;

(8) Establish written policies for investments, including deposits and loans other than those to individuals, which address, at a minimum, investment objectives, investment responsibility, portfolio composition, diversification, and the financial condition of the investment obligor;

(9) Authorize the employment of such persons necessary to carry on the business of the credit union and fix the compensation, if any, of the chief executive officer;

(10) Approve an annual operating budget for the credit union which includes provisions for the compensation of employees;

(11) Designate a depository or depositories for the funds of the credit union;

(12) Suspend or remove any or all members of the credit committee, if any, for failure to perform their duties;

(13) Appoint any special committee deemed necessary;

(14) Adopt and enforce the overall policies for the operation of the credit union; and

(15) Perform such other duties as directed by the members of the credit union from time to time and perform or authorize any action not inconsistent with the Credit Union Act and not specifically reserved by the bylaws for the members of the credit union.



21-1769 - Credit committee; credit manager; loan officers; powers and duties.

21-1769. Credit committee; credit manager; loan officers; powers and duties.

(1) The credit committee shall have the general supervision of all loans to members and may approve or disapprove those loans subject to written policies established by the board of directors.

(2) A credit manager having the same authority as a credit committee may be appointed in lieu of a credit committee as prescribed in the bylaws. The president may serve as the credit manager.

(3) The board of directors may appoint one or more loan officers and necessary assistants.

(4) The loan officers shall act under the direction of the president or the president's designee.

(5) The loan officer or credit manager may approve or disapprove loans, lines of credit, or advances from lines of credit and approve withdrawals of obligated members only as prescribed in writing by the board of directors.

(6) All loans approved by the loan officer shall be reviewed by the credit committee during one of its regular meetings.

(7) If the board of directors appoints a credit manager in lieu of a credit committee, all such loans approved by loan officers shall be reviewed by the credit manager.

(8) Other duties and responsibilities of the credit committee or credit manager may be prescribed in the bylaws.



21-1770 - Loan officer license.

21-1770. Loan officer license.

The chief executive officer or the credit committee may apply to the department on forms supplied by the department for the licensing of one or more loan officers in order to delegate to such loan officers the power to approve loans and disburse loan funds up to the limits and according to policies established by the credit committee, if any, and in the absence of a credit committee, the board of directors. Such application shall include information deemed necessary by the department and shall be signed by the entire credit committee, if any, and in the absence of a credit committee, the entire board of directors, as well as the new loan officer seeking a license. No person shall act in the capacity of loan officer for more than thirty days until approved by the department.



21-1771 - Supervisory committee; duties; audit.

21-1771. Supervisory committee; duties; audit.

(1) Unless the credit union has been audited by a certified public accountant, the supervisory committee shall make or cause to be made a comprehensive annual audit of the books and affairs of the credit union. It shall submit a report of each annual audit to the board of directors and a summary of that report to the members at the next annual meeting of the credit union.

(2) The supervisory committee shall make or cause to be made such supplementary audits, examinations, and verifications of members' accounts as it deems necessary or as are required by the director or the board of directors and shall submit reports of these supplementary audits to the board of directors.

(3) Nothing in this section shall prohibit the department for cause from requiring a credit union to obtain a qualified opinion audit conducted by a certified public accountant and paid for by the credit union.



21-1772 - Suspension and removal of officials.

21-1772. Suspension and removal of officials.

(1) The supervisory committee may, by a unanimous vote of the entire committee, suspend any member of the credit committee and shall report such action to the board of directors for appropriate action. The board shall meet not less than seven nor more than twenty-one calendar days after such suspension. The suspended person shall have the right to appear and be heard at such meeting of the board.

(2) The supervisory committee may, by a unanimous vote of the entire committee, suspend any officer or member of the board of directors. Upon the request of the suspended director made fifteen calendar days after the suspension and supported by ten percent of the membership, the credit union shall call a special members' meeting which shall be held not less than seven nor more than twenty-one calendar days after such request. At such meeting the members shall decide whether to sustain or reverse the action of the supervisory committee.

(3) The board of directors may suspend or remove any member of the supervisory committee for cause by a two-thirds vote of the total board membership for failure to perform his or her duties in accordance with the Credit Union Act, the articles of association, or the bylaws.

(4) The board of directors may, by majority vote, suspend or remove any officer from his or her duties.

(5) The members of the credit union may remove any official of the credit union from office but only at a special meeting of the members called for that purpose.



21-1773 - Share insurance.

21-1773. Share insurance.

No credit union organized under the Credit Union Act shall establish share accounts for any person other than a subscriber before the credit union has received a certificate of federal share insurance issued by the National Credit Union Administration under section 201 et seq. of the Federal Credit Union Act, 12 U.S.C. 1781 et seq.



21-1774 - Shares.

21-1774. Shares.

(1) Share accounts and membership shares, if any, may be subscribed to, paid for, and transferred in such manner as the bylaws may prescribe. A credit union may have more than one class of share accounts subject to such terms, rates, and conditions as the board of directors establishes or as provided for in the underlying contract. All classes of share accounts shall be treated equally in the event of liquidation of the credit union.

(2) A credit union may require its members to subscribe to and make payments on membership shares.

(3) The par value of share accounts and membership shares shall be as prescribed in the bylaws.

(4) Membership shares may not be pledged as security on any loan.



21-1775 - Special purpose share accounts.

21-1775. Special purpose share accounts.

Christmas clubs, vacation clubs, and other special purpose share accounts may be established and offered to members under the conditions and restrictions established by the board of directors if provided for in and consistent with the bylaws.



21-1776 - Dividends.

21-1776. Dividends.

(1) The board of directors may periodically authorize and declare dividends to be paid on share accounts and membership shares, if any, from the credit union's undivided earnings after provisions have been made for the required reserves. Share accounts within the same class and of different classes may be paid dividends at differing rates depending on the amounts in the account or the contractual terms applicable to the account.

(2) Dividends shall not be declared or paid at a time when the credit union is insolvent or when payment thereof would render the credit union insolvent.



21-1777 - Accounting for interest and dividend expenses.

21-1777. Accounting for interest and dividend expenses.

A credit union shall accrue, as an expense on a monthly basis, all dividends on any type of share account whether or not the rates involved have been specified or contracted for in advance. This section shall not be interpreted to permit a credit union to pay a dividend, except as provided in section 21-1776. Reasonable estimates may be used for the expense accrual required by this section except at the end of a dividend period.



21-1778 - Maximum share account.

21-1778. Maximum share account.

A credit union may, by action of the board of directors, establish a maximum amount that a member may have in any given type of share account. Any such action shall not affect any contract entered into by the credit union prior to the time of such action.



21-1779 - Withdrawals.

21-1779. Withdrawals.

(1) Shares may be withdrawn for payment to the account holder or to third parties in the manner and in accordance with procedures established by the board of directors subject to any rules and regulations prescribed by the department.

(2) Share accounts shall be subject to any withdrawal notice requirement specified in the contract creating the account. In addition, a credit union may impose a thirty-day withdrawal notice on all accounts when it has not specifically waived this right if it notifies the department of such imposition and the reasons therefor.

(3) A membership share may not be redeemed or withdrawn except upon termination of membership in the credit union.



21-1780 - Fees related to member accounts.

21-1780. Fees related to member accounts.

(1) A credit union may collect reasonable fees and charges with respect to member accounts. The fees may be for:

(a) Additional copies of periodic statements;

(b) Various types of transactions on a per-transaction basis;

(c) A check or draft returned to the credit union by another financial institution because it was drawn against a closed account or an account with insufficient funds or for any other reason;

(d) Stop-payment orders;

(e) Any form of members' initiated withdrawal requests which the credit union rejects for any justifiable reason; and

(f) Any other service or activity relating to member share accounts.

(2) No credit union shall impose or increase any fee after October 1, 1996, until thirty calendar days after notification has been provided or made available to credit union members.



21-1781 - Minor accounts.

21-1781. Minor accounts.

A share account may be issued to and deposits received from a member less than nineteen years of age who may withdraw funds from such account, including the dividends thereon. Payments on a share account by such individual and withdrawals on a share account by such individual shall be valid in all respects.



21-1782 - Joint accounts.

21-1782. Joint accounts.

(1) A credit union member may designate any person or persons to own a share account with the member in joint tenancy with right of survivorship, as a tenant in common, or under any other form of joint ownership permitted by law, but no co-owner, unless a member in his or her own right, shall be permitted to vote, obtain loans, or hold office. In the event of the death of the person who owns the share account, the share account funds and any dividends thereon shall be paid to the co-owner and shall not be maintained in a share account unless the co-owner is a member in his or her own right.

(2) Payment of part or all of such accounts to any of the co-owners shall, to the extent of such payment, discharge the credit union's liability to all such co-owners unless the account agreement contains a prohibition or limitation on such payment.



21-1783 - Trust accounts.

21-1783. Trust accounts.

(1) Share accounts may be owned by a member in trust for a beneficiary.

(2) A beneficiary may be a minor, but no beneficiary, unless a member in his or her own right, shall be permitted to vote, obtain loans, or hold office or be required to pay a membership fee.

(3) Payment of part or all of such trust account to the party in whose name the account is held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary, and the credit union shall be under no obligation to see to the application of such payment.

(4) In the event of the death of the party who owns the trust account, the account funds and any dividends thereon shall be paid to the beneficiary if the credit union has not been given any other written notice of the existence or terms of any other trust and has not received a court order as to the disposition of the account.



21-1784 - Liens.

21-1784. Liens.

A credit union shall have a lien on the share accounts from which a member may withdraw funds for his or her own use for (1) any loan or other obligation on which the member is an obligor or guarantor and (2) any other liability at the time owing to the credit union, unless the lien has been contractually waived, would cause the loss of a tax benefit for the member, or is prohibited by law. Such a lien shall not apply to an account in which the member may act solely on behalf of another person, nor shall it apply to an account in which the consent of a person not obligated on the loan or other obligation is required for a withdrawal. A credit union may exercise the lien up to the full amount of the account by offsetting funds in the account against any sums past due under such an obligation or, in the case of an obligation which has been accelerated, against the entire amount of the obligation.



21-1785 - Dormant accounts.

21-1785. Dormant accounts.

If there has been no activity in a share account for one year, except for the posting of dividends, a credit union may impose a reasonable maintenance fee as provided in the bylaws.



21-1786 - Reduction in shares.

21-1786. Reduction in shares.

Whenever the losses of a credit union, resulting from a depreciation in value of its loans or investments or otherwise, exceed its undivided earnings and reserves so that the estimated value of its assets is less than the total amount of share accounts and membership shares and the board of directors determines that the credit union may be subject to involuntary liquidation, the board may propose a reduction in shares. The credit union may, by a majority vote of those voting on the proposition, with the approval of the department, order a reduction in the membership shares and share accounts of each of its shareholders to divide the loss in proportion to the shareholdings held by shareholders in their respective share accounts with such terms as the department may prescribe.



21-1787 - Purpose and conditions of loans.

21-1787. Purpose and conditions of loans.

Subject to the restrictions contained in the Credit Union Act, a credit union may make loans to its members for provident or productive purposes upon such terms and conditions and upon such security, real or personal, or on an unsecured basis as prescribed in its bylaws or written lending policy.



21-1788 - Interest rate.

21-1788. Interest rate.

The interest rates on loans shall be determined by the board of directors, except that the rate shall not exceed eighteen percent per annum on the unpaid balance of the loan. The board may also authorize any refund of interest on such classes of loans under such conditions as it prescribes.



21-1789 - Other charges related to loans.

21-1789. Other charges related to loans.

(1) In addition to interest charged on loans, a credit union may charge members all reasonable expenses in connection with the making, closing, disbursing, extending, collecting, or renewing of loans.

(2) A credit union may assess charges to members, in accordance with its bylaws, for failure to meet their obligations to the credit union in a timely manner.



21-1790 - Loan documentation.

21-1790. Loan documentation.

Except as provided in section 21-1793, every application for a loan shall be made in writing upon a form prescribed by the credit union. All loan obligations shall be evidenced by a written document.



21-1791 - Loan limit.

21-1791. Loan limit.

The aggregate of loans to any one member shall be limited to ten percent of a credit union's share accounts, undivided earnings, and reserves. This limit shall not apply to loans which are fully secured by assignment of share accounts in the credit union.



21-1792 - Installments.

21-1792. Installments.

A member may receive a loan in installments or in one sum and may prepay the whole or any part of the loan without penalty on any day on which the credit union is open for business. On a first or second mortgage a credit union may require that any partial prepayment (1) be made on the date monthly installments are due and (2) be in the amount of that part of one or more monthly installments that would be applicable to principal.



21-1793 - Line of credit.

21-1793. Line of credit.

(1) Upon application by a member, the credit union may approve a self-replenishing line of credit, either on an unsecured basis or secured by real or personal property, and loan advances may be granted to the member within the limit of such line of credit. When a line of credit has been approved, no additional credit application shall be required as long as the aggregate indebtedness of the line of credit with the credit union does not exceed the approved limit. The credit union may, at its option, require reapplication for a line of credit either periodically or as circumstances warrant.

(2) A line of credit shall be subject to a periodic review by the credit union in accordance with the written policies of the board of directors.



21-1794 - Participation loans.

21-1794. Participation loans.

A credit union may participate in loans to credit union members jointly with other credit unions, credit union organizations, or other organizations pursuant to written policies established by the board of directors. A credit union which originates such a loan shall retain an interest of at least ten percent of the face amount of the loan.



21-1795 - Other loan programs.

21-1795. Other loan programs.

(1) A credit union may participate in any guaranteed loan program of the federal or state government under the terms and conditions specified in the law under which such a program is provided.

(2) A credit union may purchase the conditional sales contracts, notes, and similar instruments of its members.



21-1796 - Loans to officials.

21-1796. Loans to officials.

(1) A credit union may, if permitted by its bylaws, make loans to its officials, employees, and loan officers if the loan complies with all lawful requirements under the Credit Union Act with respect to other members and is not on terms more favorable than those extended to other members.

(2) If permitted in its bylaws, a credit union may permit its officials, employees, and loan officers to act as comakers, guarantors, or endorsers of loans to members of their immediate families, but not otherwise.

(3) No loan applicant may pass on his or her own loan. In the case of a loan to the chief executive officer, the loan must be approved by the board of directors, an executive committee, or the credit committee, if the credit union has a credit committee, as specified in the bylaws.

(4) The board of directors shall establish a policy on loans to officials and employees of a credit union if such loans are permitted in the bylaws.



21-1797 - Liability insurance.

21-1797. Liability insurance.

A credit union may purchase and maintain insurance on behalf of any person who is or was an official, employee, or agent of the credit union or who is or was serving at the request of the credit union as an official, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person's status as such, whether or not the credit union would have the power to indemnify such person against such liability.



21-1798 - Money-type instruments.

21-1798. Money-type instruments.

A credit union may collect, receive, and disburse money in connection with the providing of negotiable checks, money orders, traveler's checks, and other money-type instruments, for the providing of services through automatic teller machines, and for such other purposes as may provide benefit or convenience to its members. A credit union may charge fees for such services.



21-1799 - Federally authorized plans; powers; treatment.

21-1799. Federally authorized plans; powers; treatment.

(1) All credit unions chartered under the laws of Nebraska shall be qualified to act as a trustee or custodian within the provisions of the federal Self-Employed Individuals Tax Retirement Act of 1962 or under the terms and provisions of section 408(a) of the Internal Revenue Code if the provisions of such retirement plan require the funds of such trust or custodianship to be invested exclusively in shares or accounts in the credit union or other credit unions.

(2) All credit unions chartered under the laws of Nebraska are qualified to act as trustee or custodian of a medical savings account created within the provisions of section 220 of the Internal Revenue Code and a health savings account created within the provisions of section 223 of the Internal Revenue Code. Except for judgments against the medical savings account holder or health savings account holder or his or her dependents for qualified medical expenses as defined under section 223(d)(2) of the Internal Revenue Code, funds credited to a medical savings account or health savings account below twenty-five thousand dollars are not susceptible to levy, execution, judgment, or other operation of law, garnishment, or other judicial enforcement and are not an asset or property of the account holder for purposes of bankruptcy law.

(3) All credit unions chartered under the laws of Nebraska are qualified to act as trustee or custodian of an education individual retirement account created within the provisions of section 530 of the Internal Revenue Code.

(4) All credit unions chartered under the laws of Nebraska are qualified to act as trustee or custodian of a Roth IRA created within the provisions of section 408A of the Internal Revenue Code.

(5) If any such plan, in the judgment of the credit union, constitutes a qualified plan under the federal Self-Employed Individuals Tax Retirement Act of 1962, or under the terms and provisions of section 220, 223, 408(a), 408A, or 530 of the Internal Revenue Code, and the regulations promulgated thereunder at the time the trust was established and accepted by the credit union is subsequently determined not to be such a qualified plan, or subsequently ceases to be such a qualified plan, in whole or in part, the credit union may continue to act as trustee of any deposits which have been made under such plan and to dispose of such deposits in accordance with the directions of the member and beneficiaries thereof.

(6) No credit union, with respect to savings made under this section, shall be required to segregate such savings from other assets of the credit union, but the credit union shall keep appropriate records showing in detail all transactions engaged in pursuant to this section.



21-17,100 - Investment of funds.

21-17,100. Investment of funds.

The board of directors shall have charge of the investment of funds, except that the board may designate an investment committee or investment officer to make investments on its behalf under written investment policies established by the board.



21-17,101 - Deposit of funds.

21-17,101. Deposit of funds.

The board of directors shall designate a depository or depositories for the funds of the credit union.



21-17,102 - Authorized investments.

21-17,102. Authorized investments.

(1) Funds not used in loans to members may be invested:

(a) In securities, obligations, or other instruments of or issued by or fully guaranteed as to principal and interest by the United States of America or any agency or instrumentality thereof or in any trust or trusts established for investing directly or collectively in the same;

(b) In securities, obligations, or other instruments of any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the several territories organized by Congress or any political subdivision thereof;

(c) In deposits, obligations, or other accounts of financial institutions organized under state or federal law;

(d) In loans to or in share accounts of other credit unions or corporate central credit unions;

(e) In obligations issued by banks for cooperatives, federal land banks, federal intermediate credit banks, federal home loan banks, the Federal Home Loan Bank Board, or any corporation designated in 31 U.S.C. 9101 as a wholly owned government corporation; in obligations, participation certificates, or other instruments of or insured by or fully guaranteed as to principal and interest by the Federal National Mortgage Association or the Government National Mortgage Association; in mortgages, obligations, or other securities which are or ever have been sold by the Federal Home Loan Mortgage Corporation pursuant to section 305 or section 306 of the Federal Home Loan Mortgage Corporation Act, 12 U.S.C. 1454 et seq.; in obligations or other instruments or securities of the Student Loan Marketing Association; or in obligations, participation, securities, or other instruments of or issued by or fully guaranteed as to principal and interest by any other agency of the United States. A state credit union may issue and sell securities which are guaranteed pursuant to section 306(g) of the National Housing Act, 12 U.S.C. 1721(g);

(f) In participation certificates evidencing a beneficial interest in obligations or in a right to receive interest and principal collections therefrom, which obligations have been subjected by one or more government agencies to a trust or trusts for which any executive department, agency, or instrumentality of the United States or administrator thereof has been named to act as trustee;

(g) In share accounts or deposit accounts of any corporate central credit union in which such investments are specifically authorized by the board of directors of the credit union making the investment;

(h) In the shares, stock, or other obligations of any other organization, not to exceed ten percent of the credit union's capital and not to exceed five percent of the credit union's capital in any one corporation's stock, bonds, or other obligations, unless otherwise approved by the director. Such authority shall not include the power to acquire control, directly or indirectly, of another financial institution, nor invest in shares, stocks, or obligations of any insurance company or trade association except as otherwise expressly provided for or approved by the director;

(i) In the capital stock of the National Credit Union Administration Central Liquidity Facility;

(j) In obligations of or issued by any state or political subdivision thereof, including any agency, corporation, or instrumentality of a state or political subdivision, except that no credit union may invest more than ten percent of its capital in the obligations of any one issuer, exclusive of general obligations of the issuer;

(k) In securities issued pursuant to the Nebraska Business Development Corporation Act; and

(l) In participation loans with other credit unions, credit union organizations, or other organizations.

(2) In addition to investments expressly permitted by the Credit Union Act, a credit union may make any other type of investment approved by the department by rule, regulation, or order.



21-17,103 - Transfer to regular reserve account.

21-17,103. Transfer to regular reserve account.

(1) Immediately before the payment of each dividend, the gross earnings of the credit union shall be determined. From this amount there shall be set aside as a regular reserve account for contingencies an amount as set forth in 12 C.F.R. 702.

(2) The director may at any time require the credit union to increase the amount set aside in a regular reserve account pursuant to subsection (1) of this section or to establish a special reserve account if, in the judgment of the director, the financial condition of the credit union warrants such action.



21-17,104 - Allowance-for-loan-losses account.

21-17,104. Allowance-for-loan-losses account.

(1) A credit union shall establish an allowance-for-loan-losses account based upon reasonably foreseeable loan losses.

(2) For purposes of calculating required transfers of income to the regular reserve account pursuant to sections 21-17,103 to 21-17,107, any balance in the allowance-for-loan-losses account may be included with the balance in the regular reserve account.



21-17,105 - Use of regular reserve account.

21-17,105. Use of regular reserve account.

The regular reserve account shall belong to the credit union and shall be used to meet losses on risk assets and to meet such other classes of losses as are approved by the director. The regular reserve account shall not be distributed except on liquidation of the credit union or in accordance with a plan approved by the director.



21-17,106 - Special reserve account.

21-17,106. Special reserve account.

In addition to the regular reserve account, a special reserve account to protect the interest of the members shall be established when required by rule or regulation or when found by the board of directors of the credit union or by the director, in any special case, to be necessary for that purpose.



21-17,107 - Waiver of reserve requirements.

21-17,107. Waiver of reserve requirements.

The director may waive, in whole or in part, and on a general or case-by-case basis, the reserving requirements of sections 21-17,103 to 21-17,107 when, in his or her opinion, such a waiver is necessary or desirable to protect the public interest and fulfill the purpose of the Credit Union Act.



21-17,108 - Liquidation.

21-17,108. Liquidation.

(1) A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section.

(2) If the board of directors decides to begin dissolution procedures, the board shall adopt a resolution recommending that the credit union be dissolved voluntarily and directing that the question of liquidation be submitted to the credit union members.

(3) Within ten days after the board of directors decides to submit the question of liquidation to the members, the president shall notify the department and the National Credit Union Administration in writing of such decision and setting forth the reasons for the proposed liquidation. Within ten days after the members act on the question of liquidation, the president shall notify the department and the National Credit Union Administration in writing as to the action of the members on the proposal.

(4) As soon as the board of directors decides to submit the question of liquidation to the members, payments on, withdrawal of, and making any transfer of share accounts to loans and interest, making investments of any kind, and granting of loans may be restricted or suspended pending action by the members on the proposal to dissolve. Upon approval by the members of the question of liquidation, all business transactions shall be permanently discontinued. Necessary expenses of operation shall continue to be paid upon the authorization of the board or the liquidating agent during the period of liquidation.

(5) For a credit union to enter voluntary liquidation, approval by a majority of the members in writing or by a two-thirds majority of the members present at a regular or special meeting of the members shall be required. When authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first-class mail, at least ten days prior to such meeting.

(6) A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting on loans and distributing its assets, and doing all acts required in order to conclude its business and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully concluded.

(7) The board of directors or the liquidating agent shall distribute the assets of the credit union or the proceeds of any disposition of the assets pursuant to section 21-1734.

(8) As soon as the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed pursuant to section 21-1734, the board or the liquidating agent shall execute a certificate of dissolution on a form prescribed by the department and shall file the same, together with all pertinent books and records of the liquidating credit union, with the department and the credit union shall be dissolved.



21-17,109 - Merger or consolidation.

21-17,109. Merger or consolidation.

(1) Any credit union organized under the Credit Union Act may, with the approval of the department, merge or consolidate with one or more other credit unions organized under the act or under the laws of the United States, if the credit unions merging or consolidating possess coinciding common bonds of association.

(2) When two or more credit unions merge or consolidate, one shall be designated as the continuing credit union or a totally new credit union shall be organized. If the latter procedure is followed, the new credit union shall be organized under the Credit Union Act or under the laws of the United States. All participating credit unions other than the continuing or new credit union shall be designated as merging credit unions.

(3) Any merger or consolidation of credit unions shall be done according to a plan of merger or consolidation. After approval by the boards of directors of all participating credit unions, the plan shall be submitted to the department for preliminary approval. If the plan includes the organization of a new credit union, all documents required pursuant to section 21-1724 shall be submitted as a part of the plan. In addition, each participating credit union shall submit the following information:

(a) The time and place of the meeting of the boards of directors at which the plan of merger or consolidation was agreed upon;

(b) The vote of the directors in favor of the adoption of the plan; and

(c) A copy of a resolution or other action by which the plan was agreed upon.

The department shall grant preliminary approval if the plan has been approved properly by the boards of directors and if the documentation required to organize a new credit union, if any, complies with section 21-1724. The director, in his or her discretion, may order a hearing be held if he or she determines that the condition of the acquiring credit union warrants a hearing or that the plan of merger would be unfair to the merging credit union.

(4) After the department grants preliminary approval, each merging credit union shall, unless waived by the department, conduct a membership vote on its participation in the plan. The vote shall be conducted either at a special meeting called for that purpose or by mail ballot. If a majority of the members voting approve the plan, the credit union shall submit a record of that fact to the department indicating the vote by which the members approved the plan and either the time and place of the membership meeting or the mailing date and closing date of the mail ballot.

(5) The department may waive any voting requirements described in the Credit Union Act for any credit union upon the determination that it is in the best interests of the membership or that the credit union is insolvent or in imminent danger of becoming insolvent.

(6) The director shall grant final approval of the plan of merger or consolidation after determining that the requirements of subsections (1) through (4) of this section have been met in the case of each merging credit union. If the plan of merger or consolidation includes the organization of a new credit union, the department must approve the organization of the new credit union under section 21-1724 as part of the approval of the plan of merger or consolidation. The department shall notify all participating credit unions of the plan.

(7) Upon final approval of the plan by the department, all property, property rights, and members' interests in each merging credit union shall vest in the continuing or new credit union as applicable without deed, obligations, and other instruments of transfer, and all debts, obligations, and liabilities of each merging credit union shall be deemed to have been assumed by the continuing or new credit union. The rights and privileges of the members of each participating credit union shall remain intact. If a person is a member of more than one of the participating credit unions, the person shall be entitled to only a single set of membership rights in the continuing or new credit union.

(8) Notwithstanding any other provision of law, the department may authorize a merger or consolidation of a credit union which is insolvent or which is in danger of insolvency with any other credit union or may authorize a credit union to purchase any of the assets of or assume any of the liabilities of any other credit union which is insolvent or which is in danger of insolvency, if the department is satisfied that:

(a) An emergency requiring expeditious action exists with respect to such credit union;

(b) Other alternatives for such credit union are not reasonably available; and

(c) The public interest would best be served by the approval of such merger, consolidation, purchase, or assumption.

(9) Notwithstanding any other provision of law, the director may authorize an institution, the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation or any derivative thereof, to purchase any assets of or assume any liabilities of a credit union which is insolvent or in danger of insolvency, except that prior to exercising this authority the director shall attempt to effect a merger or consolidation with, or purchase or assumption by, another credit union as provided in subsection (8) of this section.

(10) For purposes of the authority contained in subsection (9) of this section, insured share accounts of each credit union may, upon consummation of the purchase or assumption, be converted to insured deposits or other comparable accounts in the acquiring institution, and the department and the National Credit Union Share Insurance Fund shall be absolved of any liability to the credit union's members with respect to those accounts.



21-17,110 - Conversion.

21-17,110. Conversion.

(1) A credit union incorporated under the laws of this state may be converted into a federal credit union organized under the laws of the United States as prescribed in section 21-17,111.

(2) A federal credit union organized under the laws of the United States may be converted into a credit union organized under the laws of this state as prescribed in section 21-17,112.



21-17,111 - Conversion from state to federal credit union.

21-17,111. Conversion from state to federal credit union.

(1) Any credit union organized under the Credit Union Act may, with the approval of the department and with the approval of a majority of the credit union members attending an annual or special meeting of the credit union, be converted into a federal credit union. The conversion shall not release the state-organized credit union from its obligations to pay or discharge all liabilities created by law or incurred by it before the conversion, from any tax imposed by the laws of this state up to the day of the conversion in proportion to the time which has elapsed since the last preceding payment on such obligations or liabilities, or from any assessment, penalty, or forfeiture imposed or incurred under the laws of this state up to the date of the conversion. Conversion shall be made pursuant to a conversion plan approved by the department and shall not be made (a) to defeat or defraud any of the creditors of the credit union or (b) to avoid the requirements of any law of this state designed to protect consumers. The conversion plan shall address required notices and disclosures of information concerning advantages and disadvantages to the credit union and its members of the proposed conversion. Certified copies of all proceedings had by the board of directors and by the members of the credit union shall be filed by the board of directors with the department, and in addition, the credit union shall furnish to the department a certified copy of consent or approval of the National Credit Union Administration if such consent is required by the laws of the United States. Two copies of the proceedings shall be filed with the department. The department shall certify and forward by registered mail one copy of the proceedings to the county clerk of the county in which the credit union is located.

(2) When conversion becomes effective, all property of the credit union, including all rights, title, and interest in and to all kinds of property, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, belonging, or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and remain the property of the converted credit union, which shall have, hold, and enjoy the property in its own right as fully and to the same extent as the property was possessed, held, and enjoyed prior to the conversion. The converted credit union shall be deemed to be a continuation of the same entity. All the rights, obligations, and relations of the credit union to or in respect to any person, estate, creditor, member, trust, trustee, or beneficiary of any trust or fiduciary function shall remain unimpaired. The credit union shall continue to hold all the rights, obligations, relations, and trusts, and the duties and liabilities connected therewith, and shall execute and perform every trust and relation in the same manner as if the credit union had not converted.



21-17,112 - Conversion from federal to state credit union.

21-17,112. Conversion from federal to state credit union.

(1) A federal credit union organized under the Federal Credit Union Act, 12 U.S.C. 1753 et seq., and meeting all the requirements to become a state credit union organized under the Credit Union Act may, with the approval of the department and in compliance with the applicable law under which it was organized, be converted into a state credit union organized under the Credit Union Act. The required articles of association may be executed by a majority of the board of directors of the converting credit union and presented to the department for appropriate examination and approval. A majority of the directors, after executing the articles of association in duplicate, may execute all other papers, including the adoption of bylaws for the general government of the credit union consistent with the Credit Union Act, and do whatever may be required to complete its conversion.

(2) The board of directors of the converting credit union may continue to be directors of the credit union. If the director approves the articles of association as presented by the board of directors, the director shall notify the board of directors of his or her decision and shall immediately issue a certificate of approval attached to the duplicate articles of association and return it to the credit union. The certificate shall indicate that the laws of this state have been complied with and that the credit union and all its members, officials, and employees shall have the same rights, powers, and privileges and shall be subject to the same duties, liabilities, and obligations in all respects, as shall be applicable to credit unions originally organized under the Credit Union Act.

(3) The approval of the department shall be based on an examination of the credit union and the proceedings had by its board of directors and members with respect to conversion. A conversion shall not be made to defeat or defraud any of the creditors of the credit union. The expenses of an examination, which shall be computed in accordance with sections 8-605 and 8-606, shall be paid by the credit union.

(4) When the conversion becomes effective, all property of the converted credit union, including all its right, title, and interest in and to all property of whatsoever kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, belonging, or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and remain the property of the converted credit union, which shall have, hold, and enjoy the property in its own right as fully and to the same extent as the property was previously possessed, held, and enjoyed by it. The converted credit union shall be deemed to be a continuation of the same entity. All the rights, obligations, and relations of the credit union to or in respect to any person, estate, creditor, member, trustee, or beneficiary of any trust or fiduciary function shall remain unimpaired. The credit union shall continue to hold all the rights, obligations, relations, and trusts, and the duties and liabilities connected therewith, and shall execute and perform every trust and relation in the same manner as if it had after the conversion assumed the trust or relation and obligation and liabilities connected with the trust or relation.



21-17,113 - Property taxation and collection.

21-17,113. Property taxation and collection.

The property of a credit union shall be subject to taxation in the same manner as provided by law in the case of corporations or individuals. Nothing in this section shall prevent holdings in any credit union organized under the Credit Union Act from being included in the valuation of the personal property of the owners or holders of such holdings in assessing taxes imposed by the authority of the state or any political subdivision thereof in which the credit union is located. The duty of collecting or enforcing the payment of such tax shall not be imposed upon any credit union.



21-17,114 - Credit Union Act Fund; created; use; investment.

21-17,114. Credit Union Act Fund; created; use; investment.

There is hereby created the Credit Union Act Fund. All funds available from the National Credit Union Share Insurance Fund shall be collected by the department and remitted to the State Treasurer for credit to the Credit Union Act Fund. The fund shall be administered by the department and used only for offsetting costs associated with the examination and supervision of federally insured, state-organized credit unions. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



21-17,115 - Credit union organized under laws of Nebraska; rights, powers, privileges, and immunities of federal credit union; exception.

21-17,115. Credit union organized under laws of Nebraska; rights, powers, privileges, and immunities of federal credit union; exception.

Notwithstanding any of the other provisions of the Credit Union Act or any other Nebraska statute, any credit union incorporated under the laws of the State of Nebraska and organized under the provisions of the act shall have all the rights, powers, privileges, benefits, and immunities which may be exercised as of January 1, 2013, by a federal credit union doing business in Nebraska on the condition that such rights, powers, privileges, benefits, and immunities shall not relieve such credit union from payment of state taxes assessed under any applicable laws of this state.



21-17,116 - Credit unions existing prior to October 1, 1996; how treated.

21-17,116. Credit unions existing prior to October 1, 1996; how treated.

Credit unions formed, merged, or consolidated pursuant to and in compliance with the laws of the State of Nebraska as they existed prior to October 1, 1996, shall not be required to meet formation, merger, or consolidation requirements but shall meet all other requirements set forth in the Credit Union Act.



21-17,117 - Repealed. Laws 1996, LB 948, § 130.

21-17,117. Repealed. Laws 1996, LB 948, § 130.



21-17,117.01 - Repealed. Laws 1996, LB 948, § 130.

21-17,117.01. Repealed. Laws 1996, LB 948, § 130.



21-17,117.02 - Repealed. Laws 1996, LB 948, § 130.

21-17,117.02. Repealed. Laws 1996, LB 948, § 130.



21-17,117.03 - Repealed. Laws 1996, LB 948, § 130.

21-17,117.03. Repealed. Laws 1996, LB 948, § 130.



21-17,117.04 - Repealed. Laws 1996, LB 948, § 130.

21-17,117.04. Repealed. Laws 1996, LB 948, § 130.



21-17,117.05 - Repealed. Laws 1996, LB 948, § 130.

21-17,117.05. Repealed. Laws 1996, LB 948, § 130.



21-17,118 - Repealed. Laws 1996, LB 948, § 130.

21-17,118. Repealed. Laws 1996, LB 948, § 130.



21-17,119 - Repealed. Laws 1988, LB 795, § 8.

21-17,119. Repealed. Laws 1988, LB 795, § 8.



21-17,120 - Repealed. Laws 1996, LB 948, § 130.

21-17,120. Repealed. Laws 1996, LB 948, § 130.



21-17,120.01 - Transferred to section 21-17,115.

21-17,120.01. Transferred to section 21-17,115.



21-17,120.02 - Repealed. Laws 1996, LB 948, § 130.

21-17,120.02. Repealed. Laws 1996, LB 948, § 130.



21-17,121 - Repealed. Laws 1996, LB 948, § 130.

21-17,121. Repealed. Laws 1996, LB 948, § 130.



21-17,122 - Repealed. Laws 1996, LB 948, § 130.

21-17,122. Repealed. Laws 1996, LB 948, § 130.



21-17,123 - Repealed. Laws 1996, LB 948, § 130.

21-17,123. Repealed. Laws 1996, LB 948, § 130.



21-17,124 - Repealed. Laws 1996, LB 948, § 130.

21-17,124. Repealed. Laws 1996, LB 948, § 130.



21-17,125 - Repealed. Laws 1996, LB 948, § 130.

21-17,125. Repealed. Laws 1996, LB 948, § 130.



21-17,126 - Repealed. Laws 1996, LB 948, § 130.

21-17,126. Repealed. Laws 1996, LB 948, § 130.



21-17,127 - Repealed. Laws 2003, LB 131, § 40.

21-17,127. Repealed. Laws 2003, LB 131, § 40.



21-17,128 - Repealed. Laws 2003, LB 131, § 40.

21-17,128. Repealed. Laws 2003, LB 131, § 40.



21-17,129 - Repealed. Laws 2003, LB 131, § 40.

21-17,129. Repealed. Laws 2003, LB 131, § 40.



21-17,130 - Repealed. Laws 2003, LB 131, § 40.

21-17,130. Repealed. Laws 2003, LB 131, § 40.



21-17,131 - Repealed. Laws 2003, LB 131, § 40.

21-17,131. Repealed. Laws 2003, LB 131, § 40.



21-17,132 - Repealed. Laws 2003, LB 131, § 40.

21-17,132. Repealed. Laws 2003, LB 131, § 40.



21-17,133 - Repealed. Laws 2003, LB 131, § 40.

21-17,133. Repealed. Laws 2003, LB 131, § 40.



21-17,134 - Repealed. Laws 2003, LB 131, § 40.

21-17,134. Repealed. Laws 2003, LB 131, § 40.



21-17,135 - Repealed. Laws 2003, LB 131, § 40.

21-17,135. Repealed. Laws 2003, LB 131, § 40.



21-17,136 - Repealed. Laws 2003, LB 131, § 40.

21-17,136. Repealed. Laws 2003, LB 131, § 40.



21-17,137 - Repealed. Laws 2003, LB 131, § 40.

21-17,137. Repealed. Laws 2003, LB 131, § 40.



21-17,138 - Repealed. Laws 2003, LB 131, § 40.

21-17,138. Repealed. Laws 2003, LB 131, § 40.



21-17,139 - Repealed. Laws 2003, LB 131, § 40.

21-17,139. Repealed. Laws 2003, LB 131, § 40.



21-17,140 - Repealed. Laws 2003, LB 131, § 40.

21-17,140. Repealed. Laws 2003, LB 131, § 40.



21-17,141 - Repealed. Laws 2003, LB 131, § 40.

21-17,141. Repealed. Laws 2003, LB 131, § 40.



21-17,142 - Repealed. Laws 2003, LB 131, § 40.

21-17,142. Repealed. Laws 2003, LB 131, § 40.



21-17,143 - Repealed. Laws 2003, LB 131, § 40.

21-17,143. Repealed. Laws 2003, LB 131, § 40.



21-17,144 - Repealed. Laws 2003, LB 131, § 40.

21-17,144. Repealed. Laws 2003, LB 131, § 40.



21-17,145 - Repealed. Laws 2003, LB 131, § 40.

21-17,145. Repealed. Laws 2003, LB 131, § 40.



21-1801 - Repealed. Laws 1973, LB 157, § 6.

21-1801. Repealed. Laws 1973, LB 157, § 6.



21-1802 - Repealed. Laws 1973, LB 157, § 6.

21-1802. Repealed. Laws 1973, LB 157, § 6.



21-1803 - Repealed. Laws 1973, LB 157, § 6.

21-1803. Repealed. Laws 1973, LB 157, § 6.



21-1804 - Repealed. Laws 1973, LB 157, § 6.

21-1804. Repealed. Laws 1973, LB 157, § 6.



21-1901 - Act, how cited.

21-1901. Act, how cited.

Sections 21-1901 to 21-19,177 shall be known and may be cited as the Nebraska Nonprofit Corporation Act.



21-1902 - Legislative power.

21-1902. Legislative power.

The Legislature shall have the power to amend or repeal all or part of the Nebraska Nonprofit Corporation Act at any time and all domestic and foreign corporations subject to the act are governed by the amendment or repeal.



21-1903 - Filing requirements.

21-1903. Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the Secretary of State.

(b) The Nebraska Nonprofit Corporation Act must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by the act. It may contain other information as well.

(d) The document must be typewritten or printed.

(e) The document must be in the English language. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) By the presiding officer of its board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(2) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing a document shall sign it and state beneath or opposite the signature his or her name and the capacity in which he or she signs. The document may, but need not, contain:

(1) The corporate seal;

(2) An attestation by the secretary or an assistant secretary; or

(3) An acknowledgment, verification, or proof.

(h) If the Secretary of State has prescribed a mandatory form for a document under section 21-1904, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one exact or conformed copy (except as provided in sections 21-1936 and 21-19,154), the correct filing fee, and any tax, license fee, or penalty required by the Nebraska Nonprofit Corporation Act or other law.



21-1904 - Forms.

21-1904. Forms.

(a) The Secretary of State may prescribe and furnish, on request, forms for: (1) An application for a certificate of existence; (2) a foreign corporation's application for a certificate of authority to transact business in this state; (3) a foreign corporation's application for a certificate of withdrawal; and (4) the biennial report. If the Secretary of State so requires, use of these forms is mandatory.

(b) The Secretary of State may prescribe and furnish, on request, forms for other documents required or permitted to be filed by the Nebraska Nonprofit Corporation Act but their use is not mandatory.



21-1905 - Fees.

21-1905. Fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered for filing:

(1)(i) Articles of incorporation or (ii) documents relating to domestication...$10.00

(2) Application for reserved name...$25.00

(3) Notice of transfer of reserved name...$25.00

(4) Application for registered name...$25.00

(5) Application for renewal of registered name...$25.00

(6) Corporation's statement of change of registered agent or registered office or both...$5.00

(7) Agent's statement of change of registered office for each affected corporation...$25.00 (not to exceed a total of $1,000)

(8) Agent's statement of resignation...no fee

(9) Amendment of articles of incorporation...$5.00

(10) Restatement of articles of incorporation with amendments...$5.00

(11) Articles of merger...$5.00

(12) Articles of dissolution...$5.00

(13) Articles of revocation of dissolution...$5.00

(14) Certificate of administrative dissolution...no fee

(15) Application for reinstatement following administrative dissolution...$5.00

(16) Certificate of reinstatement...no fee

(17) Certificate of judicial dissolution...no fee

(18) Certificate of authority...$10.00

(19) Application for amended certificate of authority...$5.00

(20) Application for certificate of withdrawal...$5.00

(21) Certificate of revocation of authority to transact business...no fee

(22) Biennial report...$20.00

(23) Articles of correction...$5.00

(24) Application for certificate of good standing...$10.00

(25) Any other document required or permitted to be filed by the Nebraska Nonprofit Corporation Act...$5.00

(i) Amendments...$5.00

(ii) Mergers...$5.00

(b) The Secretary of State shall collect a recording fee of five dollars per page in addition to the fees set forth in subsection (a) of this section.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) $1.00 per page; and

(2) $10.00 for the certificate.

(d) All fees set forth in this section shall be collected by the Secretary of State and remitted to the State Treasurer and credited two-thirds to the General Fund and one-third to the Corporation Cash Fund.



21-1906 - Effective date of document.

21-1906. Effective date of document.

(a) Except as provided in subsection (b) of this section, a document is effective:

(1) At the time of filing on the date it is filed, as evidenced by the Secretary of State's endorsement on the original document; or

(2) At the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date filed.



21-1907 - Correcting filed document.

21-1907. Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document: (1) Contains an incorrect statement or (2) was defectively executed, attested to, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) By preparing articles of correction that (i) describe the document (including its filing date) or attach a copy of it to the articles, (ii) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective, and (iii) correct the incorrect statement or defective execution; and

(2) By delivering the articles of correction to the Secretary of State.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and who are adversely affected by the correction. As to those persons, articles of correction are effective when filed.



21-1908 - Secretary of State; duties.

21-1908. Secretary of State; duties.

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of section 21-1903, the Secretary of State shall file it.

(b) The Secretary of State files a document by stamping or otherwise endorsing "Filed," together with the Secretary of State's name and official title and the date and the time of receipt, on both the original and the document copy. After filing a document, except as provided in sections 21-1936 and 21-19,154, the Secretary of State shall deliver the document copy, with the acknowledgment of receipt of the filing fee, if a fee is required, to the domestic or foreign corporation or its representative.

(c) Upon refusing to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason or reasons for the refusal.

(d) The Secretary of State's duty to file documents under this section is ministerial. Filing or refusing to file a document does not:

(1) Affect the validity or invalidity of the document in whole or in part;

(2) Relate to the correctness or incorrectness of information contained in the document; or

(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



21-1909 - Refusal to file document; appeal.

21-1909. Refusal to file document; appeal.

(a) If the Secretary of State refuses to file a document delivered for filing to the Secretary of State's office, the domestic or foreign corporation may appeal the refusal to the district court of Lancaster County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation for the refusal to file.

(b) The district court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.



21-1910 - Filed document; evidentiary effect.

21-1910. Filed document; evidentiary effect.

A certificate attached to a copy of a document bearing the Secretary of State's signature (which may be in facsimile) and the seal of this state is conclusive evidence that the original document is on file with the Secretary of State.



21-1911 - Certificate of existence.

21-1911. Certificate of existence.

(a) Any person may apply to the Secretary of State to furnish a certificate of existence for a domestic or foreign corporation.

(b) The certificate of existence shall set forth:

(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(2) That (i) the domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual or (ii) the foreign corporation is authorized to transact business in this state;

(3) That all fees, taxes, and penalties owed to this state have been paid, if (i) payment is reflected in the records of the Secretary of State and (ii) nonpayment affects the good standing of the domestic or foreign corporation;

(4) That its most recent biennial report required by section 21-19,172 has been delivered to the Secretary of State; and

(5) That articles of dissolution have not been filed.

(c) Subject to any qualification stated in the certificate, a certificate of existence issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in good standing in this state.



21-1912 - Signing false document; penalty.

21-1912. Signing false document; penalty.

(a) A person commits an offense by signing a document such person knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(b) Any person who violates this section is guilty of a Class I misdemeanor.



21-1913 - Secretary of State; powers.

21-1913. Secretary of State; powers.

The Secretary of State has the power reasonably necessary to perform the duties required of his or her office by the Nebraska Nonprofit Corporation Act.



21-1914 - Terms, defined.

21-1914. Terms, defined.

For purposes of the Nebraska Nonprofit Corporation Act, unless the context otherwise requires:

(1) Approved by (or approval by) the members means approved or ratified by the affirmative vote of a majority of the votes represented and voting at a duly held meeting at which a quorum is present (which affirmative votes also constitute a majority of the required quorum) or by a written ballot, or written consent in conformity with the act or by the affirmative vote, written ballot, or written consent of such greater proportion, including the votes of all the members of any class, unit, or grouping as may be provided in the articles, bylaws, or the act for any specified member action;

(2) Articles of incorporation or articles include amended and restated articles of incorporation and articles of merger;

(3) Board or board of directors means the board of directors except that no person or group of persons are the board of directors because of powers delegated to that person or group pursuant to section 21-1968;

(4) Bylaws means the code or codes of rules (other than the articles) adopted pursuant to the act for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated;

(5) Class means a group of memberships which have the same rights with respect to voting, dissolution, redemption, and transfer. For purposes of this section, rights shall be considered the same if they are determined by a formula applied uniformly;

(6) Corporation means a public benefit, a mutual benefit, or a religious corporation;

(7) Delegate means a person elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters;

(8) Deliver includes mail;

(9) Director means an individual, designated in the articles or bylaws or elected by the incorporators, and his or her successor and an individual elected or appointed by any other name or title to act as a member of the board;

(10) Distribution means the payment of a dividend or any part of the income or profit of a corporation to its members, directors, or officers;

(11) Domestic corporation means a corporation;

(12) Effective date of notice has the same meaning as in section 21-1915;

(13) Electronic transmission or electronically transmitted means any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient;

(14) Employee does not include an officer or director who is not otherwise employed by the corporation;

(15) Entity includes corporation and foreign corporation; business corporation and foreign business corporation; profit and nonprofit unincorporated association; corporation sole; business trust, estate, partnership, limited liability company, registered limited liability partnership, trust, and two or more persons having a joint or common economic interest; state or the United States; and foreign government;

(16) File, filed, or filing means filed in the office of the Secretary of State;

(17) Foreign corporation means a corporation organized under a law other than the law of this state which would be a nonprofit corporation if formed under the laws of this state;

(18) Governmental subdivision includes authority, county, district, and municipality;

(19) Individual includes the estate of an incompetent individual;

(20) Member means (without regard to what a person is called in the articles or bylaws) any person or persons who on more than one occasion, pursuant to a provision of a corporation's articles or bylaws, have the right to vote for the election of a director or directors. The definition of member does not apply to a corporation created for the collection of assessments under federally mandated programs if the articles of such corporation provide that the corporation shall not have members. A person is not a member by virtue of any of the following:

(i) Any rights such person has as a delegate;

(ii) Any rights such person has to designate a director or directors; or

(iii) Any rights such person has as a director;

(21) Membership means the rights and obligations a member or members have pursuant to a corporation's articles, bylaws, and the act;

(22) Mutual benefit corporation means a domestic corporation which is formed as a mutual benefit corporation pursuant to sections 21-1920 to 21-1926 or is required to be a mutual benefit corporation pursuant to section 21-19,177;

(23) Notice has the same meaning as in section 21-1915;

(24) Person includes any individual or entity;

(25) Principal office means the office (in or out of this state) so designated in the biennial report filed pursuant to section 21-19,172 where the principal offices of a domestic or foreign corporation is located;

(26) Proceeding includes civil, criminal, administrative, and investigatory actions;

(27) Public benefit corporation means a domestic corporation which is formed as a public benefit corporation pursuant to sections 21-1920 to 21-1926 or is required to be a public benefit corporation pursuant to section 21-19,177;

(28) Record date means the date established under sections 21-1938 to 21-1950 or 21-1951 to 21-1967 on which a corporation determines the identity of its members for the purposes of the act;

(29) Religious corporation means a domestic corporation which is formed as a religious corporation pursuant to sections 21-1920 to 21-1926 or is required to be a religious corporation pursuant to section 21-19,177;

(30) Secretary means the corporate officer to whom the board of directors has delegated responsibility under subsection (b) of section 21-1990 for custody of the minutes of the directors' and members' meetings and for authenticating the records of the corporation;

(31) State, when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States;

(32) United States includes district, authority, bureau, commission, department, and any other agency of the United States;

(33) Vote includes authorization by written ballot and written consent; and

(34) Voting power means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.



21-1915 - Notice.

21-1915. Notice.

(a) Notice may be oral or written.

(b) Notice may be communicated in person, by mail or other method of delivery, or by telephone or other electronic means. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, by radio, by television, or by other form of public broadcast communication.

(c) Oral notice is effective when communicated if communicated in a comprehensible manner.

(d) Written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) When received;

(2) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with first-class postage affixed;

(3) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee; or

(4) Thirty days after its deposit in the United States mail, as evidenced by the postmark, if mailed correctly addressed and with other than first class, registered or certified postage affixed.

(e) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members.

(f) A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members shall constitute a written notice or report (1) if addressed or delivered to the member's address shown in the corporation's current list of members, (2) in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one of such members at the address appearing on the current list of members, or (3) if electronically transmitted to a member in a manner authorized by the member.

(g) Written notice is correctly addressed to a domestic or foreign corporation (authorized to transact business in this state), other than in its capacity as a member, if addressed to its registered agent or to its secretary at its principal office shown in its most recent biennial report or, in the case of a foreign corporation that has not yet delivered a biennial report, in its application for a certificate of authority.

(h) If any other provision of the Nebraska Nonprofit Corporation Act prescribes notice requirements for particular circumstances, such as subsection (b) of section 21-1955, those requirements govern. If articles or bylaws prescribe notice requirements not inconsistent with this section or other provisions of the Nebraska Nonprofit Corporation Act, those requirements govern.



21-1916 - Private foundations; requirements.

21-1916. Private foundations; requirements.

Except when otherwise determined by a court of competent jurisdiction, a corporation that is a private foundation as defined in section 509(a) of the Internal Revenue Code:

(a) Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Internal Revenue Code;

(b) Shall not engage in any act of self-dealing as defined in section 4941(d) of the Internal Revenue Code;

(c) Shall not retain any excess business holdings as defined in section 4943(c) of the Internal Revenue Code;

(d) Shall not make any investments subjecting it to taxation under section 4944 of the Internal Revenue Code; and

(e) Shall not make any taxable expenditures as defined in section 4945(d) of the Internal Revenue Code.



21-1917 - Meetings and votes; court order.

21-1917. Meetings and votes; court order.

(a) If for any reason it is impractical or impossible for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws, or the Nebraska Nonprofit Corporation Act, then upon petition of a director, officer, delegate, member, or the Attorney General, the district court may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized in such a manner it finds fair and equitable under the circumstances.

(b) The district court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws and the act, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section the district court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or the act.

(d) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section. An order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets.

(e) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and that complies with all the provisions of such order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles, bylaws, and the act.



21-1918 - Attorney General; notice; powers.

21-1918. Attorney General; notice; powers.

(a) The Attorney General shall be given notice of the commencement of any proceeding that the Nebraska Nonprofit Corporation Act authorizes him or her to bring but that has been commenced by another person.

(b) Whenever any provision of the act requires that notice be given to the Attorney General before or after commencing a proceeding or permits him or her to commence a proceeding:

(1) If no proceeding has been commenced, the Attorney General may take appropriate action including, but not limited to, seeking injunctive relief; or

(2) If a proceeding has been commenced by a person other than the Attorney General, the Attorney General, as of right, may intervene in such proceeding.



21-1919 - Religious corporations; constitutional protections.

21-1919. Religious corporations; constitutional protections.

If religious doctrine governing the affairs of a religious corporation is inconsistent with the provisions of the Nebraska Nonprofit Corporation Act on the same subject, the religious doctrine shall control to the extent required by the Constitution of the United States or the Constitution of the State of Nebraska or both.



21-1920 - Incorporators.

21-1920. Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



21-1921 - Articles of incorporation.

21-1921. Articles of incorporation.

(a) The articles of incorporation shall set forth:

(1) A corporate name for the corporation that satisfies the requirements of section 21-1931;

(2) One of the following statements:

(i) This corporation is a public benefit corporation;

(ii) This corporation is a mutual benefit corporation; or

(iii) This corporation is a religious corporation;

(3) The street address of the corporation's initial registered office and the name of its initial registered agent at that office. A post office box number may be provided in addition to the street address;

(4) The name and street address of each incorporator;

(5) Whether or not the corporation will have members; and

(6) Provisions not inconsistent with law regarding the distribution of assets on dissolution.

(b) The articles of incorporation may set forth:

(1) The purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2) The names and street addresses of the individuals who are to serve as the initial directors;

(3) Provisions not inconsistent with law regarding:

(i) Managing and regulating the affairs of the corporation;

(ii) Defining, limiting, and regulating the powers of the corporation, its board of directors, and members (or any class of members); and

(iii) The characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members.

(4) Any provision that under the Nebraska Nonprofit Corporation Act is required or permitted to be set forth in the bylaws.

(c) Each incorporator and director named in the articles must sign the articles.

(d) The articles of incorporation need not set forth any of the corporate powers enumerated in the act.



21-1922 - Incorporation.

21-1922. Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



21-1923 - Liability for preincorporation transactions.

21-1923. Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under the Nebraska Nonprofit Corporation Act, are jointly and severally liable for all liabilities created while so acting.



21-1924 - Organization of corporation.

21-1924. Organization of corporation.

(a) After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting; or

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(i) To elect directors and complete the organization of the corporation; or

(ii) To elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by the Nebraska Nonprofit Corporation Act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this state in accordance with section 21-1981.



21-1925 - Bylaws.

21-1925. Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt bylaws for the corporation.

(b) The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



21-1926 - Emergency bylaws and powers.

21-1926. Emergency bylaws and powers.

(a) Unless the articles provide otherwise the directors of a corporation may adopt, amend, or repeal bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

(1) How to call a meeting of the board;

(2) Quorum requirements for the meeting; and

(3) Designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-1927 - Purposes.

21-1927. Purposes.

(a)(1) Every corporation incorporated under the Nebraska Nonprofit Corporation Act has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

(2) A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under the act only if incorporation under the act is not prohibited by the other statute. The corporation shall be subject to all limitations of the other statute.

(b) Corporations may be incorporated under the Nebraska Nonprofit Corporation Act for any one or more of, but not limited to, the following lawful purposes: Charitable; benevolent; eleemosynary; educational; civic; patriotic; political; religious; social; fraternal; literary; cultural; athletic; scientific; agricultural; horticultural; animal husbandry; and professional, commercial, industrial, or trade association. Corporations may also be incorporated under the act for the purpose of providing for, erecting, owning, leasing, furnishing, and managing any building, hall, dormitory or apartments, lands, or grounds for the use or benefit in whole or in part of any governmental, religious, social, educational, scientific, fraternal, or charitable society or societies, body or bodies, institution or institutions, incorporated or unincorporated, or for the purpose of holding property of any nature in trust for such society, body, or institution or for the purpose of assisting any governmental body in obtaining grants from the federal government, the performance of any requirements necessary to obtain a federal grant, or carrying out the purpose for which a federal grant is obtained.



21-1928 - General powers.

21-1928. General powers.

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs including, without limitation, the power:

(1) To sue and be sued, complain, and defend in its corporate name;

(2) To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(3) To make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation;

(4) To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) To purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of, any entity;

(7) To make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by section 21-1988;

(9) To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) To conduct its activities, locate offices, and exercise the powers granted by the Nebraska Nonprofit Corporation Act within or without this state;

(11) To elect or appoint directors, officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12) To pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) To make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest;

(14) To impose dues, assessments, admission, and transfer fees upon its members;

(15) To establish conditions for admission of members, admit members, and issue memberships;

(16) To carry on a business; and

(17) To do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.



21-1929 - Emergency powers.

21-1929. Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officer to do so.

(b) During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(1) Binds the corporation; and

(2) May not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-1930 - Ultra vires.

21-1930. Ultra vires.

(a) Except as provided in subsection (b) of this section, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act when a third party has not acquired rights. The proceeding may be brought by the Attorney General, a director, or by a member or members in a derivative proceeding.

(c) A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee, or agent of the corporation. The proceeding may be brought by a director, the corporation (directly, derivatively, or through a receiver, a trustee, or other legal representative), or in the case of a public benefit corporation, by the Attorney General.



21-1931 - Corporate name.

21-1931. Corporate name.

(a) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 21-1927 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d) of this section, a corporate name shall not be the same as or deceptively similar to, upon the records of the Secretary of State, any of the names referenced in subdivisions (b)(1) through (5) of this section:

(1) The corporate name of a nonprofit or business corporation incorporated or authorized to do business in this state;

(2) A corporate name reserved or registered under section 21-1932, 21-1933, 21-2029, or 21-2030;

(3) The fictitious name of a foreign business or nonprofit corporation authorized to transact business in this state because its real name is unavailable;

(4) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(5) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is deceptively similar to, upon the Secretary of State's records, one or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or business entity consents to the use in writing; or

(2) The applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(d) A corporation may use the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to do business in this state and the proposed user corporation:

(1) Has merged with the other corporation or business entity;

(2) Has been formed by reorganization of the other corporation or business entity; or

(3) Has acquired all or substantially all of the assets, including the name, of the other corporation or business entity.

(e) The Nebraska Nonprofit Corporation Act does not control the use of fictitious names.



21-1932 - Reserved name.

21-1932. Reserved name.

(a) A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the Secretary of State for filing. Upon finding that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a nonrenewable one-hundred-twenty-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



21-1933 - Registered name.

21-1933. Registered name.

(a) A foreign corporation may register its corporate name, or its corporate name with any change required by section 21-19,151, if the name is not the same as or deceptively similar to, upon the records of the Secretary of State:

(1) The corporate name of a nonprofit or business corporation incorporated or authorized to do business in this state;

(2) A corporate name reserved under section 21-1932 or 21-2029 or registered under this section; and

(3) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(b) A foreign corporation registers its corporate name, or its corporate name with any change required by section 21-19,151, by delivering to the Secretary of State an application:

(1) Setting forth its corporate name, or its corporate name with any change required by section 21-19,151, the state or country and date of its incorporation, and a brief description of the nature of the activities in which it is engaged; and

(2) Accompanied by a certificate of existence (or a document of similar import) from the state or country of incorporation. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is filed in this state.

(c) The corporate name is registered for the applicant's exclusive use upon the effective date of the application.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b) of this section, between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation or other business entity thereafter incorporated under the Nebraska Nonprofit Corporation Act or authorized to transact business in this state or by another foreign corporation or business entity thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation or business entity qualifies or consents to the qualification of another foreign corporation or business entity under the registered name.



21-1934 - Registered office; registered agent.

21-1934. Registered office; registered agent.

Each corporation must continuously maintain in this state:

(1) A registered office with the same street address as that of the registered agent. A post office box number may be provided in addition to the street address of the registered agent; and

(2) A registered agent, who may be:

(i) An individual who resides in this state and whose office is identical with the registered office;

(ii) A domestic business or nonprofit corporation whose office is identical with the registered office; or

(iii) A foreign business or nonprofit corporation authorized to transact business in this state whose office is identical with the registered office.



21-1935 - Change of registered office or registered agent.

21-1935. Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) The name of the corporation;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of the new registered office;

(4) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(5) If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent (either on the statement or attached to it) to the appointment; and

(6) That after the change or changes are made, the addresses of its registered office and the office of its registered agent will be identical.

(b) If the street address or post office box number of a registered agent's office is changed, the registered agent may change the street address, or, if one exists, the post office box number, of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing (either manually or in facsimile) and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.



21-1936 - Resignation of registered agent.

21-1936. Resignation of registered agent.

(a) A registered agent may resign as the registered agent by signing and delivering to the Secretary of State the original and two exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) After filing the statement the Secretary of State shall mail one copy to the registered office (if not discontinued) and the other copy to the corporation at its principal office as shown in the most recent biennial report filed pursuant to section 21-19,172.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



21-1937 - Service on corporation.

21-1937. Service on corporation.

(a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office shown in the most recent biennial report filed pursuant to section 21-19,172. Service is perfected under this subsection on the earliest of:

(1) The date the corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the corporation; or

(3) Five days after its deposit in the United States mail, if mailed and correctly addressed with first-class postage affixed.

(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.



21-1938 - Admission of members.

21-1938. Admission of members.

(a) The articles or bylaws may establish criteria or procedures for admission of members.

(b) No person shall be admitted as a member without his or her consent.



21-1939 - Consideration.

21-1939. Consideration.

Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board.



21-1940 - No requirement of members.

21-1940. No requirement of members.

A corporation is not required to have members.



21-1941 - Differences in rights and obligations.

21-1941. Differences in rights and obligations.

All members shall have the same rights and obligations with respect to voting, dissolution, redemption, and transfer, unless the articles or bylaws establish classes of membership with different rights or obligations. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws.



21-1942 - Transfers.

21-1942. Transfers.

(a) Except as set forth in or authorized by the articles or bylaws, no member of a mutual benefit corporation may transfer a membership or any right arising therefrom.

(b) No member of a public benefit or religious corporation may transfer a membership or any right arising therefrom.

(c) When transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued prior to the adoption of the restriction unless the restriction is approved by the members and the affected member.



21-1943 - Member's liability to third parties.

21-1943. Member's liability to third parties.

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation.



21-1944 - Member's liability for dues, assessments, and fees.

21-1944. Member's liability for dues, assessments, and fees.

A member may become liable to the corporation for dues, assessments, or fees. However, an article or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments, or fees does not, of itself, create liability.



21-1945 - Creditor's action against member.

21-1945. Creditor's action against member.

(a) No proceeding may be brought by a creditor to reach the liability, if any, of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless such proceeding would be useless.

(b) All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) of this section to reach and apply unpaid amounts due the corporation. Any or all members who owe amounts to the corporation may be joined in such proceeding.



21-1946 - Resignation.

21-1946. Resignation.

(a) A member may resign at any time.

(b) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made prior to resignation.



21-1947 - Termination, expulsion, and suspension.

21-1947. Termination, expulsion, and suspension.

(a) No member of a public benefit or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

(b) A procedure is fair and reasonable when either:

(1) The articles or bylaws set forth a procedure that provides:

(i) Not less than fifteen days' prior written notice of the expulsion, suspension, or termination and the reasons therefor; and

(ii) An opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension, or termination by a person or persons authorized to decide that the proposed expulsion, suspension, or termination not take place; or

(2) It is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(c) Any written notice given by mail must be given by first-class or certified mail sent to the last-known address of the member shown on the corporation's records.

(d) Any proceeding challenging an expulsion, suspension, or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension, or termination.

(e) A member who has been expelled or suspended may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made prior to expulsion or suspension.



21-1948 - Purchase of memberships.

21-1948. Purchase of memberships.

(a) A public benefit or religious corporation may not purchase any of its memberships or any right arising therefrom.

(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws, but no payment shall be made in violation of sections 21-19,127 and 21-19,128.



21-1949 - Derivative suits.

21-1949. Derivative suits.

(a) A proceeding may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by: (i) Any member or members having five percent or more of the voting power or by fifty members, whichever is less; or (ii) any director.

(b) In any such proceeding, each complainant shall be a member or director at the time of bringing the proceeding.

(c) A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the directors and either why the complainants could not obtain the action or why they did not make the demand. If a demand for action was made and the corporation's investigation of the demand is in progress when the proceeding is filed, the district court may stay the proceeding until the investigation is completed.

(d) On termination of the proceeding the district court may require the complainants to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the suit if it finds that the proceeding was commenced frivolously or in bad faith.

(e) If the proceeding on behalf of the corporation results in the corporation taking some action requested by the complainants or otherwise was successful, in whole or in part, or if anything was received by the complainants as the result of a judgment, compromise, or settlement of an action or claim, the district court may award the complainants reasonable expenses (including counsel fees).

(f) The complainants shall notify the Attorney General within ten days after commencing any proceeding under this section if the proceeding involves a public benefit corporation or assets held in charitable trust by a mutual benefit corporation.

Notice to the Attorney General as an interested party is an essential prerequisite to proceeding in an action involving a public benefit corporation, but once the notice is given, failure to provide such notice within 10 days of the filing of the original complaint does not constitute a jurisdictional defect foreclosing further action. Gilbert & Martha Hitchcock Found. v. Kountze, 275 Neb. 978, 751 N.W.2d 129 (2008).

Effective notice to the Attorney General is an essential prerequisite to proceeding in any action involving a public benefit corporation for which such notice is required. Hitchcock Foundation v. Kountze, 272 Neb. 251, 720 N.W.2d 31 (2006).



21-1950 - Delegates.

21-1950. Delegates.

(a) A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

(b) The articles or bylaws may set forth provisions relating to:

(1) The characteristics, qualifications, rights, limitations, and obligations of delegates including their selection and removal;

(2) Calling, noticing, holding, and conducting meetings of delegates; and

(3) Carrying on corporate activities during and between meetings of delegates.



21-1951 - Annual and regular meetings.

21-1951. Annual and regular meetings.

(a) A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

(b) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

(c) Annual and regular membership meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office. Unless the articles or bylaws provide otherwise, members may participate in an annual or regular meeting of the members or conduct the meeting through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is deemed to be present at the meeting.

(d) At the annual meeting:

(1) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2) The members shall consider and act upon such other matters as may be raised consistent with the notice requirements of section 21-1955 and subsection (b) of section 21-1962.

(e) At regular meetings the members shall consider and act upon such matters as may be raised consistent with (i) the notice requirements of section 21-1955 and (ii) subsection (b) of section 21-1962.

(f) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.



21-1952 - Special meeting.

21-1952. Special meeting.

(a) A corporation with members shall hold a special meeting of members:

(1) On call of its board or the person or persons authorized to do so by the articles or bylaws; or

(2) Except as provided in the articles or bylaws of a religious corporation if the holders of at least five percent of the voting power of any corporation sign, date, and deliver to any corporate officer one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) The close of business on the thirtieth day before delivery of the demand or demands for a special meeting to any corporate officer is the record date for the purpose of determining whether the five percent requirement of subsection (a) of this section has been met.

(c) If a notice for a special meeting demanded under subdivision (a)(2) of this section is not given pursuant to section 21-1955 within thirty days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection (d) of this section, a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to section 21-1955.

(d) Special meetings of members may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office. Unless the articles or bylaws provide otherwise, members may participate in a special meeting of the members or conduct the meeting through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is deemed to be present at the meeting.

(e) Only those matters that are within the purpose or purposes described in the meeting notice required by section 21-1955 may be conducted at a special meeting of members.



21-1953 - Court-ordered meeting.

21-1953. Court-ordered meeting.

(a) The district court of the county where a corporation's principal office (or, if none in this state, its registered office) is located may summarily order a meeting to be held:

(1) On application of any member or other person entitled to participate in an annual or regular meeting, and in the case of a public benefit corporation, the Attorney General, if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(2) On application of any member or other person entitled to participate in a regular meeting, and in the case of a public benefit corporation, the Attorney General, if a regular meeting is not held within forty days after the date it was required to be held; or

(3) On application of a member who signed a demand for a special meeting valid under section 21-1952, a person or persons entitled to call a special meeting, and, in the case of a public benefit corporation, the Attorney General, if:

(i) Notice of the special meeting was not given within thirty days after the date the demand was delivered to a corporate officer; or

(ii) The special meeting was not held in accordance with the notice.

(b) The district court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) If the district court orders a meeting, it may also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.



21-1954 - Action by written consent.

21-1954. Action by written consent.

(a) Unless limited or prohibited by the articles or bylaws, action required or permitted by the Nebraska Nonprofit Corporation Act to be approved by the members may be approved without a meeting of members if the action is approved by members holding at least eighty percent of the voting power. The action must be evidenced by one or more written consents describing the action taken, signed by those members representing at least eighty percent of the voting power, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise determined under section 21-1953 or 21-1957, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a) of this section.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the Secretary of State.

(d) Written notice of member approval pursuant to this section shall be given to all members who have not signed the written consent. If written notice is required, member approval pursuant to this section shall be effective ten days after such written notice is given.



21-1955 - Notice of meeting.

21-1955. Notice of meeting.

(a) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(b) Any notice that conforms to the requirements of subsection (c) of this section is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered. Notice of matters referred to in subdivision (c)(2) of this section, however, must be given as provided in subsection (c) of this section.

(c) Notice is fair and reasonable if:

(1) The corporation notifies its members of the place, date, and time of each annual, regular, and special meeting of members no fewer than ten (or if notice is mailed by other than first-class or registered mail, thirty) nor more than sixty days before the meeting date;

(2) Notice of an annual or regular meeting includes a description of any matter or matters that must be approved by the members under section 21-1987, 21-19,102, 21-19,107, 21-19,114, 21-19,121, 21-19,126, 21-19,129, or 21-19,130; and

(3) Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

(d) Unless the bylaws require otherwise, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 21-1957, however, notice of the adjourned meeting must be given under this section to the members of record as of the new record date.

(e) When giving notice of an annual, regular, or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if: (1) Requested in writing to do so by a person entitled to call a special meeting; and (2) the request is received by the secretary or president of the corporation at least ten days before the corporation gives notice of the meeting.



21-1956 - Waiver of notice.

21-1956. Waiver of notice.

(a) A member may waive any notice required by the Nebraska Nonprofit Corporation Act, the articles, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member's attendance at a meeting:

(1) Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.



21-1957 - Record date; determining members entitled to notice and vote.

21-1957. Record date; determining members entitled to notice and vote.

(a) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held, are entitled to notice of the meeting.

(b) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board may fix in advance such a record date. If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day prior to the date of such other action, whichever is later, are entitled to exercise such rights.

(d) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of members occurs.

(e) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than seventy days after the record date for determining members entitled to notice of the original meeting.

(f) If the district court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.



21-1958 - Action by written ballot.

21-1958. Action by written ballot.

(a) Unless prohibited or limited by the articles or bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

(b) A written ballot shall:

(1) Set forth each proposed action; and

(2) Provide an opportunity to vote for or against each proposed action.

(c) Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(d) All solicitations for votes by written ballot shall:

(1) Indicate the number of responses needed to meet the quorum requirements;

(2) State the percentage of approvals necessary to approve each matter other than election of directors; and

(3) Specify the time by which a ballot must be received by the corporation in order to be counted.

(e) Except as otherwise provided in the articles or bylaws, a written ballot may not be revoked.



21-1959 - Members' list for meeting.

21-1959. Members' list for meeting.

(a) After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting. The list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but who are not entitled to notice of the meeting. This list shall be prepared on the same basis as and be part of the list of members.

(b) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning two business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent, or attorney is entitled on written demand to inspect and, subject to the limitations of subsection (c) of section 21-19,166 and section 21-19,169, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

(c) The corporation shall make the list of members available at the meeting, and any member, a member's agent, or a member's attorney is entitled to inspect the list at any time during the meeting or upon adjournment.

(d) If the corporation refuses to allow a member, a member's agent, or a member's attorney to inspect the list of members before or at the meeting (or copy the list as permitted by subsection (b) of this section), the district court of the county where a corporation's principal office (or if none in this state, its registered office) is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order.

(e) Unless a written demand to inspect and copy a membership list has been made under subsection (b) of this section prior to the membership meeting and a corporation improperly refuses to comply with the demand, refusal or failure to comply with this section does not affect the validity of action taken at the meeting.

(f) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy any corporate record.



21-1960 - Voting entitlement generally.

21-1960. Voting entitlement generally.

(a) Unless the articles or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members.

(b) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

(1) If only one votes, such act binds all; and

(2) If more than one votes, the vote shall be divided on a pro rata basis.



21-1961 - Quorum requirements.

21-1961. Quorum requirements.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, or bylaws provide for a higher or lower quorum, ten percent of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

(b) A bylaw amendment to decrease the quorum for any member action may be approved by the members or, unless prohibited by the bylaws, by the board.

(c) A bylaw amendment to increase the quorum required for any member action must be approved by the members.

(d) Unless one-third or more of the voting power is present in person or by proxy, the only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice.



21-1962 - Voting requirements.

21-1962. Voting requirements.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of the votes represented and voting (which affirmative votes also constitute a majority of the required quorum) is the act of the members.

(b) A bylaw amendment to increase or decrease the vote required for any member action must be approved by the members.



21-1963 - Proxies.

21-1963. Proxies.

(a) Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney in fact.

(b) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven months unless a different period is expressly provided in the appointment form. No proxy shall be valid for more than three years from its date of execution.

(c) An appointment of a proxy is revocable by the member.

(d) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(e) Appointment of a proxy is revoked by the person appointing the proxy:

(1) Attending any meeting and voting in person; or

(2) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(f) Subject to section 21-1966 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.



21-1964 - Cumulative voting for directors.

21-1964. Cumulative voting for directors.

(a) If the articles or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

(b) Cumulative voting is not authorized at a particular meeting unless:

(1) The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(2) A member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

(c) A director elected by cumulative voting may be removed by the members without cause if the requirements of section 21-1975 are met unless the votes cast against removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast (or, if such action is taken by written ballot, all memberships entitled to vote were voted) and the entire number of directors authorized at the time of the director's most recent election were then being elected.

(d) Members may not cumulatively vote if the directors and members are identical.



21-1965 - Other methods of electing directors.

21-1965. Other methods of electing directors.

A corporation may provide in its articles or bylaws for the election of directors by members or delegates (1) on the basis of chapter or other organizational unit, (2) by region or other geographic unit, (3) by preferential voting, or (4) by any other reasonable method.



21-1966 - Corporation's acceptance of votes.

21-1966. Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) The name signed purports to be that of an attorney in fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; and

(4) In the case of a mutual benefit corporation:

(i) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(ii) The name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.



21-1967 - Voting agreements.

21-1967. Voting agreements.

(a) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose. Such agreements may be valid for a period of up to ten years. For public benefit corporations such agreements must have a reasonable purpose not inconsistent with the corporation's public or charitable purposes.

(b) A voting agreement created under this section is specifically enforceable.



21-1968 - Requirement for and duties of board of directors.

21-1968. Requirement for and duties of board of directors.

(a) Each corporation must have a board of directors.

(b) Except as provided in the Nebraska Nonprofit Corporation Act or subsection (c) of this section, all corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board.

(c) The articles may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized any such person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from such duties and responsibilities.



21-1969 - Qualifications of directors.

21-1969. Qualifications of directors.

All directors must be individuals. The articles or bylaws may prescribe other qualifications for directors.



21-1970 - Number of directors.

21-1970. Number of directors.

(a) A board of directors must consist of three or more individuals, with the number specified in or fixed in accordance with the articles or bylaws.

(b) The number of directors may be increased or decreased (but to no fewer than three) from time to time by amendment to or in the manner prescribed in the articles or bylaws.



21-1971 - Election, designation, and appointment of directors.

21-1971. Election, designation, and appointment of directors.

(a) If the corporation has members, all the directors (except the initial directors) shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election or provide that some of the directors are appointed by some other person or designated.

(b) If the corporation does not have members, all the directors (except the initial directors) shall be elected, appointed, or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors (other than the initial directors) shall be elected by the board.



21-1972 - Terms of directors generally.

21-1972. Terms of directors generally.

(a) The articles or bylaws must specify the terms of directors. Except for designated or appointed directors, the terms of directors may not exceed five years. In the absence of any term specified in the articles or bylaws, the term of each director shall be one year. Directors may be elected for successive terms.

(b) A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c) Except as provided in the articles or bylaws:

(1) The term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2) The term of a director filling any other vacancy expires at the end of the unexpired term that such director is filling.

(d) Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated, or appointed and qualifies, or until there is a decrease in the number of directors.



21-1973 - Staggered terms for directors.

21-1973. Staggered terms for directors.

The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform.



21-1974 - Resignation of directors.

21-1974. Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its presiding officer, or to the president or secretary.

(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.



21-1975 - Removal of directors elected by members or directors.

21-1975. Removal of directors elected by members or directors.

(a) The members may remove one or more directors elected by them without cause.

(b) If a director is elected by a class, chapter, or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit, or grouping.

(c) Except as provided in subsection (i) of this section, a director may be removed under subsection (a) or (b) of this section only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d) If cumulative voting is authorized, a director may not be removed if the number of votes (or if the director was elected by a class, chapter, unit, or grouping of members, the number of votes of that class, chapter, unit, or grouping) sufficient to elect the director under cumulative voting is voted against the director's removal.

(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director. The meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(f) In computing whether a director is protected from removal under subsections (b) through (d) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g) An entire board of directors may be removed under subsections (a) through (e) of this section.

(h) A director elected by the board may be removed without cause by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws. A director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board.

(i) If, at the beginning of a director's term on the board, the articles or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings. The director may be removed only if a majority of the directors then in office vote for the removal.

(j) The articles or bylaws of a religious corporation may:

(1) Limit the application of this section; and

(2) Set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board.



21-1976 - Removal of designated or appointed directors.

21-1976. Removal of designated or appointed directors.

(a) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

(b)(1) An appointed director may be removed without cause by the person appointing the director except as otherwise provided in the articles or bylaws;

(2) The person removing the appointed director shall do so by giving written notice of the removal to the appointed director and either the presiding officer of the board or the corporation's president or secretary; and

(3) A removal of an appointed director is effective when the notice is effective unless the notice specifies a future effective date.



21-1977 - Removal of directors by judicial proceeding.

21-1977. Removal of directors by judicial proceeding.

(a) The district court of the county where a corporation's principal office (or, if none in this state, its registered office) is located may remove any director of the corporation from office in a proceeding commenced either by the corporation, its members holding at least ten percent of the voting power of any class, or the Attorney General in the case of a public benefit corporation, if it finds that (1)(i) the director engaged in fraudulent or dishonest conduct, (ii) the director engaged in a gross abuse of authority or discretion, with respect to the corporation, or (iii) a final judgment has been entered finding that the director has violated a duty set forth in sections 21-1986 to 21-1989 and (2) removal is in the best interest of the corporation.

(b) The district court may bar the removed director from serving on the board for a period prescribed by the court.

(c) If members or the Attorney General commence a proceeding under subsection (a) of this section the corporation shall be made a party defendant.

(d) If a public benefit corporation or its members commence a proceeding under subsection (a) of this section, they shall give the Attorney General written notice of the proceeding.

(e) The articles or bylaws of a religious corporation may limit or prohibit the application of this section.

Effective notice to the Attorney General is an essential prerequisite to proceeding in any action involving a public benefit corporation for which such notice is required. Hitchcock Foundation v. Kountze, 272 Neb. 251, 720 N.W.2d 31 (2006).



21-1978 - Vacancy on board.

21-1978. Vacancy on board.

(a) Unless the articles or bylaws provide otherwise, and except as provided in subsections (b) and (c) of this section, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) The members, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter, or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit, or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2) The board of directors may fill the vacancy; or

(3) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c) If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

(d) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under subsection (b) of section 21-1974 or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.



21-1979 - Compensation of directors.

21-1979. Compensation of directors.

Unless the articles or bylaws provide otherwise, a board of directors may fix the compensation of directors.



21-1980 - Regular and special meetings.

21-1980. Regular and special meetings.

(a) If the time and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting. All other meetings are special meetings.

(b) A board of directors may hold regular or special meetings in or out of this state.

(c) Unless the articles or bylaws provide otherwise, members of the board of directors may participate in a regular or special meeting of the board or conduct the meeting through the use of any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.



21-1981 - Action without meeting.

21-1981. Action without meeting.

(a) Unless the articles or bylaws provide otherwise, action required or permitted by the Nebraska Nonprofit Corporation Act to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.



21-1982 - Call and notice of meeting.

21-1982. Call and notice of meeting.

(a) Unless the articles, bylaws, or subsection (c) of this section provide otherwise, regular meetings of the board may be held without notice.

(b) Unless the articles, bylaws, or subsection (c) of this section provide otherwise, special meetings of the board must be preceded by at least two days' notice to each director of the date, time, and place, but not the purpose, of the meeting.

(c) In corporations without members, any board action to remove a director or to approve a matter that would require approval by the members if the corporation had members shall not be valid unless each director is given at least seven days' written notice that the matter will be voted upon at a directors' meeting or unless notice is waived pursuant to section 21-1983.

(d) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president, or twenty percent of the directors then in office may call and give notice of a meeting of the board.



21-1983 - Waiver of notice.

21-1983. Waiver of notice.

(a) A director may at any time waive any notice required by the Nebraska Nonprofit Corporation Act, the articles, or bylaws. Except as provided in subsection (b) of this section, the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director, upon arriving at the meeting or prior to the vote on a matter not noticed in conformity with the act, the articles, or bylaws, objects to lack of notice and does not thereafter vote for or assent to the objected to action.



21-1984 - Quorum; voting.

21-1984. Quorum; voting.

(a) Except as otherwise provided in the Nebraska Nonprofit Corporation Act, the articles, or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. In no event may the articles or bylaws authorize a quorum of fewer than the greater of one-third of the number of directors in office or two directors.

(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless the act, the articles, or bylaws require the vote of a greater number of directors.



21-1985 - Committees of the board.

21-1985. Committees of the board.

(a) Unless prohibited or limited by the articles or bylaws, a board of directors may create one or more committees of the board and appoint members of the board to serve on them. Each committee shall have two or more directors who serve at the pleasure of the board.

(b) The creation of a committee and appointment of members to it must be approved by the greater of:

(1) A majority of all the directors in office when the action is taken; or

(2) The number of directors required by the articles or bylaws to take action under section 21-1984.

(c) Sections 21-1980 to 21-1984, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, shall apply to committees of the board and their members. Unless the articles or bylaws provide otherwise, members of a committee may participate in a meeting of the committee or conduct the meeting through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is deemed to be present at the meeting.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under section 21-1968.

(e) A committee of the board may not:

(1) Authorize distributions;

(2) Approve or recommend to members the dissolution, the merger, or the sale, pledge, or transfer of all or substantially all of the corporation's assets;

(3) Elect, appoint, or remove directors or fill vacancies on the board or on any of its committees; or

(4) Adopt, amend, or repeal the articles or bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 21-1986.



21-1986 - General standards for directors.

21-1986. General standards for directors.

(a) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner he or she reasonably believes to be in the best interests of the corporation.

(b) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence;

(3) A committee of the board of which the director is not a member as to matters within its jurisdiction if the director reasonably believes the committee merits confidence; or

(4) In the case of religious corporations, religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) A director is not liable to the corporation, any member, or any other person for any action taken or not taken as a director, if the director acted in compliance with this section.

(e) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property.



21-1987 - Director; conflict of interest.

21-1987. Director; conflict of interest.

(a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable or the basis for imposing liability on the director if the transaction was fair at the time it was entered into or is approved as provided in subsection (b) or (c) of this section.

(b) A transaction in which a director of a public benefit or religious corporation has a conflict of interest may be approved:

(1) In advance by the vote of the board of directors or a committee of the board if:

(i) The material facts of the transaction and the director's interest are disclosed or known to the board or committee of the board; and

(ii) The directors approving the transaction in good faith reasonably believe that the transaction is fair to the corporation; or

(2) Before or after it is consummated by obtaining approval of the:

(i) Attorney General; or

(ii) The district court in an action in which the Attorney General is joined as a party.

(c) A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved if:

(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board and the board or committee of the board authorized, approved, or ratified the transaction; or

(2) The material facts of the transaction and the director's interest were disclosed or known to the members and they authorized, approved, or ratified the transaction.

(d) For purposes of this section, a director of the corporation has an indirect interest in a transaction if (1) another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction or (2) another entity of which the director is a director, officer, or trustee is a party to the transaction.

(e) For purposes of subsections (b) and (c) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board or on the committee who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (b)(1) or (c)(1) of this section if the transaction is otherwise approved as provided in subsection (b) or (c) of this section.

(f) For purposes of subdivision (c)(2) of this section, a conflict of interest transaction is authorized, approved, or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction and votes cast by or voted under the control of an entity described in subdivision (d)(1) of this section may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subdivision (c)(2) of this section. The vote of these members, however, is counted in determining whether the transaction is approved under other sections of the Nebraska Nonprofit Corporation Act. A majority of the voting power, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(g) The articles, bylaws, or a resolution of the board may impose additional requirements on conflict of interest transactions.

The term "transaction" generally connotes negotiations or a consensual bilateral arrangement between the corporation and another party or parties that concern their respective and differing economic rights or interests — not simply a unilateral action by the corporation, but, rather, a "deal." Glad Tidings v. Nebraska Dist. Council, 273 Neb. 960, 734 N.W.2d 731 (2007).



21-1988 - Loans to or guaranties for directors and officers.

21-1988. Loans to or guaranties for directors and officers.

(a) A corporation may not lend money to or guaranty the obligation of a director or officer of the corporation.

(b) The fact that a loan or guaranty is made in violation of this section does not affect the borrower's liability on the loan.



21-1989 - Liability for unlawful distributions.

21-1989. Liability for unlawful distributions.

(a) Unless a director complies with the applicable standards of conduct described in section 21-1986, a director who votes for or assents to a distribution made in violation of the Nebraska Nonprofit Corporation Act is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating the act.

(b) A director held liable for an unlawful distribution under subsection (a) of this section is entitled to contribution:

(1) From every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in section 21-1986; and

(2) From each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of the act.



21-1990 - Required officers.

21-1990. Required officers.

(a) Unless otherwise provided in the articles or bylaws, a corporation shall have a president, a secretary, a treasurer, and such other officers as are appointed by the board.

(b) The bylaws or the board shall delegate to one of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

(c) The same individual may simultaneously hold more than one office in a corporation.



21-1991 - Duties and authority of officers.

21-1991. Duties and authority of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties and authority prescribed in a resolution of the board or by direction of an officer authorized by the board to prescribe the duties and authority of other officers.



21-1992 - Standards of conduct for officers.

21-1992. Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his or her duties under that authority:

(1) In good faith;

(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) In a manner the officer reasonably believes to be in the best interests of the corporation and its members, if any.

(b) In discharging his or her duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) One or more officers or employees of the corporation who the officer reasonably believes to be reliable and competent in the matters presented;

(2) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence; or

(3) In the case of religious corporations, religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and who the officer believes to be reliable and competent in the matters presented.

(c) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d) An officer is not liable to the corporation, any member, or other person for any action taken or not taken as an officer, if the officer acted in compliance with this section.



21-1993 - Resignation and removal of officers.

21-1993. Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a future effective date. If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(b) A board may remove any officer at any time with or without cause.



21-1994 - Contract rights of officers.

21-1994. Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.



21-1995 - Officers' authority to execute documents.

21-1995. Officers' authority to execute documents.

Any contract or other instrument in writing executed or entered into between a corporation and any other person is not invalidated as to the corporation by any lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the contract or other instrument if it is signed by any two officers in Category 1 or by one officer in Category 1 and one officer in Category 2. Category 1 and Category 2 are defined as:

Category 1 - The presiding officer of the board and the president; and

Category 2 - A vice president, the secretary, treasurer and executive director.



21-1996 - Terms, defined.

21-1996. Terms, defined.

For purposes of sections 21-1996 to 21-19,104:

(1) Corporation includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction;

(2) Director means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. Director includes, unless the context requires otherwise, the estate or personal representative of a director;

(3) Expenses include counsel fees;

(4) Liability means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding;

(5) Official capacity means: (i) When used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in section 21-19,102, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. Official capacity does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise;

(6) Party includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding; and

(7) Proceeding means any threatened, pending, or completed action, suit, or proceeding whether civil, criminal, administrative, or investigative and whether formal or informal.



21-1997 - Authority to indemnify.

21-1997. Authority to indemnify.

(a) Except as provided in subsection (d) of this section a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if the individual:

(1) Conducted himself or herself in good faith; and

(2) Reasonably believed:

(i) In the case of conduct in his or her official capacity with the corporation, that his or her conduct was in its best interests; and

(ii) In all other cases, that his or her conduct was at least not opposed to its best interests; and

(3) In the case of any criminal proceeding, had no reasonable cause to believe his or her conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the best interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subdivision (a)(2)(ii) of this section.

(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2) In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his or her official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

(e) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.



21-1998 - Mandatory indemnification.

21-1998. Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because he or she is or was a director of the corporation against reasonable expenses actually incurred by the director in connection with the proceeding.



21-1999 - Advance for expenses.

21-1999. Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) The director furnishes the corporation a written affirmation of his or her good faith belief that he or she has met the standard of conduct described in section 21-1997;

(2) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and

(3) A determination is made that the facts then known to those making the determination would not preclude indemnification under sections 21-1996 to 21-19,104.

(b) The undertaking required by subdivision (a)(2) of this section must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 21-19,101.



21-19,100 - Court-ordered indemnification.

21-19,100. Court-ordered indemnification.

Unless limited by a corporation's articles of incorporation, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the district court, after giving any notice it considers necessary, may order indemnification in the amount it considers proper if it determines:

(1) The director is entitled to mandatory indemnification under section 21-1998, in which case the district court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in subsection (a) of section 21-1997 or was adjudged liable as described in subsection (d) of section 21-1997, but if the director was adjudged so liable indemnification is limited to reasonable expenses incurred.



21-19,101 - Determination and authorization of indemnification.

21-19,101. Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under section 21-1997 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 21-1997.

(b) The determination shall be made:

(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) If a quorum cannot be obtained under subdivision (1) of this section by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate) consisting solely of two or more directors not at the time parties to the proceeding;

(3) By special legal counsel:

(i) Selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2) of this subsection; or

(ii) If a quorum of the board cannot be obtained under subdivision (1) of this subsection and a committee cannot be designated under subdivision (2) of this subsection, selected by majority vote of the full board (in which selection directors who are parties may participate); or

(4) By the members of a mutual benefit corporation, but directors who are at the time parties to the proceeding may not vote on the determination.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (b)(3) of this section to select counsel.

(d) A director of a public benefit corporation may not be indemnified until twenty days after the effective date of written notice to the Attorney General of the proposed indemnification.



21-19,102 - Indemnification of officers, employees, and agents.

21-19,102. Indemnification of officers, employees, and agents.

Unless limited by a corporation's articles of incorporation:

(1) An officer of a corporation who is not a director is entitled to mandatory indemnification under section 21-1998, and is entitled to apply for court-ordered indemnification under section 21-19,100 in each case, to the same extent as a director;

(2) The corporation may indemnify and advance expenses under sections 21-1996 to 21-19,104 to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.



21-19,103 - Insurance.

21-19,103. Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him or her in that capacity or arising from his or her status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the person against the same liability under section 21-1997 or 21-1998.



21-19,104 - Applicability of sections.

21-19,104. Applicability of sections.

(a) A provision treating a corporation's indemnification of or advance for expenses to directors that is contained in its articles of incorporation, bylaws, a resolution of its members or board of directors, or in a contract or otherwise, is valid only if and to the extent the provision is consistent with the provisions of sections 21-1996 to 21-19,104. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(b) Sections 21-1996 to 21-19,104 do not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.



21-19,105 - Authority to amend.

21-19,105. Authority to amend.

A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.



21-19,106 - Amendment of articles of incorporation by directors.

21-19,106. Amendment of articles of incorporation by directors.

(a) Unless the articles provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles without member approval:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(4) To change the corporate name by substituting the word "corporation," "incorporated," "company," "limited," or the abbreviation "corp.," "inc.," "co.," or "ltd." for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution to the name; or

(5) To make any other change expressly permitted by the Nebraska Nonprofit Corporation Act to be made by director action.

(b) If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's articles subject to any approval required pursuant to section 21-19,116. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



21-19,107 - Amendment of articles of incorporation by directors and members.

21-19,107. Amendment of articles of incorporation by directors and members.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's articles to be adopted must be approved:

(1) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(2) Except as provided in subsection (a) of section 21-19,106, by the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116.

(b) The members may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the articles or board approval is required by subsection (a) of this section to adopt an amendment to the articles, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with section 21-1955. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



21-19,108 - Class voting by members on amendments.

21-19,108. Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner different than such amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class.

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification, or termination of the memberships of that class; or

(6) Authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.

(e) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.



21-19,109 - Articles of amendment.

21-19,109. Articles of amendment.

A corporation amending its articles shall deliver to the Secretary of State articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) The date of each amendment's adoption;

(4) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5) If approval by members was required:

(i) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment; and

(ii) Either the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class; and

(6) If approval of the amendment by some person or persons other than the members, the board, or the incorporators is required pursuant to section 21-19,116, a statement that the approval was obtained.



21-19,110 - Restated articles of incorporation.

21-19,110. Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

(b) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members or any other person, it must be adopted as provided in section 21-19,107.

(c) If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

(d) If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(e) If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(f) A restatement requiring approval by the members must be approved by the same vote as an amendment to articles under section 21-19,107.

(g) If the restatement includes an amendment requiring approval pursuant to section 21-19,116, the board must submit the restatement for such approval.

(h) A corporation restating its articles shall deliver to the Secretary of State articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(1) Whether the restatement contains an amendment to the articles requiring approval by the members or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(2) If the restatement contains an amendment to the articles requiring approval by the members, the information required by section 21-19,109; and

(3) If the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to section 21-19,116, a statement that such approval was obtained.

(i) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(j) The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required by subsection (h) of this section.



21-19,111 - Amendment pursuant to judicial reorganization.

21-19,111. Amendment pursuant to judicial reorganization.

(a) A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to section 21-19,116 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by section 21-1921.

(b) The individual or individuals designated by the court shall deliver to the Secretary of State articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment approved by the court;

(3) The date of the court's order or decree approving the articles of amendment;

(4) The title of the reorganization proceeding in which the order or decree was entered; and

(5) A statement that the court had jurisdiction of the proceeding under federal statute.

(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



21-19,112 - Effect of amendment and restatement.

21-19,112. Effect of amendment and restatement.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation, or any property held by it by virtue of any trust upon which such property is held by the corporation, or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.



21-19,113 - Amendment to bylaws by directors.

21-19,113. Amendment to bylaws by directors.

If a corporation has no members, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's bylaws subject to any approval required pursuant to section 21-19,116. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.



21-19,114 - Amendment to bylaws by directors and members.

21-19,114. Amendment to bylaws by directors and members.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting class, an amendment to a corporation's bylaws to be adopted must be approved:

(1)(i) By the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of the directors, or the method or way in which directors are elected or selected;

(ii) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(iii) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116; or

(2) If the articles authorize:

(i)(A) By the board if the amendment does not relate to the number of directors, the composition of the board, the term of office of the directors, or the method or way in which directors are elected or selected; or

(B) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(ii) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116.

(b) The members may condition the amendment's adoption on its receipt of a higher percentage of affirmative votes or on any other basis.

(c) If the board initiates an amendment to the bylaws or board approval is required or authorized by subsection (a) of this section to adopt an amendment to the bylaws, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.



21-19,115 - Class voting by members on amendments.

21-19,115. Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(1) Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner different than such amendment would affect another class;

(2) Change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class;

(3) Increase or decrease the number of memberships authorized for that class;

(4) Increase the number of memberships authorized for another class;

(5) Effect an exchange, reclassification, or termination of all or part of the memberships of that class; or

(6) Authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to vote as a class on a proposed amendment to the bylaws only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two or more classes as a result of an amendment to the bylaws, the amendment must be approved by the members of each class that would be created by the amendment; and

(e) If a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.



21-19,116 - Approval by third persons.

21-19,116. Approval by third persons.

The articles may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. Such an article provision may only be amended with the approval in writing of such person or persons.



21-19,117 - Amendment terminating members or redeeming or canceling memberships.

21-19,117. Amendment terminating members or redeeming or canceling memberships.

(a) Any amendment to the articles or bylaws of a public benefit or mutual benefit corporation that would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships must meet the requirements of the Nebraska Nonprofit Corporation Act and this section.

(b) Before adopting a resolution proposing such an amendment, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

(c) After adopting a resolution proposing such an amendment, the notice to members proposing such amendment shall include one statement of up to five hundred words opposing the proposed amendment if such statement is submitted by any five members or members having three percent or more of the voting power, whichever is less, not later than twenty days after the board has voted to submit such amendment to the members for their approval. In public benefit corporations the production and mailing costs shall be paid by the requesting members. In mutual benefit corporations the production and mailing costs shall be paid by the corporation.

(d) Any such amendment shall be approved by the members by two-thirds of the votes cast by each class.

(e) The provisions of section 21-1947 shall not apply to any amendment meeting the requirements of the act and this section.



21-19,118 - Approval of plan of merger.

21-19,118. Approval of plan of merger.

(a) Subject to the limitations set forth in section 21-19,119, one or more nonprofit corporations may merge into a business or nonprofit corporation, if the plan of merger is approved as provided in section 21-19,120.

(b) The plan of merger must set forth:

(1) The name of each corporation planning to merge and the name of the surviving corporation into which each plans to merge;

(2) The terms and conditions of the planned merger;

(3) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving corporation; and

(4) If the merger involves a mutual benefit corporation, the manner and basis, if any, of converting memberships of each merging corporation into memberships, obligations, or securities of the surviving or any other corporation or into cash or other property in whole or in part.

(c) The plan of merger may set forth:

(1) Any amendments to the articles of incorporation or bylaws of the surviving corporation to be effected by the planned merger; and

(2) Other provisions relating to the planned merger.



21-19,119 - Mergers by public benefit or religious corporations; procedure.

21-19,119. Mergers by public benefit or religious corporations; procedure.

(a)(1) Without the prior approval of the district court in a proceeding in which the Attorney General has been given written notice, a public benefit or religious corporation may merge only with:

(i) A public benefit or religious corporation;

(ii) A foreign corporation that would qualify under the Nebraska Nonprofit Corporation Act as a public benefit or religious corporation;

(iii) A wholly-owned foreign or domestic business or mutual benefit corporation, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger; or

(iv) A business or mutual benefit corporation, if: (A) On or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets (including goodwill) of the public benefit corporation or the fair market value of the public benefit corporation if it were to be operated as a business concern, are transferred or conveyed to one or more persons who would have received its assets under subdivisions (a)(5) and (6) of section 21-19,134 had it dissolved; (B) it shall return, transfer, or convey any assets held by it upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and (C) the merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become members or shareholders in or officers, employees, agents, or consultants of the surviving corporation.

(2) An application for prior approval of a merger for which prior approval is required by this subsection shall be made jointly by all corporations planning to merge and shall set forth by affidavit;

(i) The plan of merger;

(ii) If approval by the members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(iii) If approval by members was required;

(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and the number of votes of each class indisputably voting on the plan; and

(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class; and

(iv) If approval of the plan by some person or persons other than the members or the board is required pursuant to subdivision (a)(3) of section 21-19,120, a statement that the approval was obtained.

(3) Upon the filing of the application, the district court shall fix a time for hearing thereon and shall direct that written notice thereof be given to the Attorney General. If it shall appear to the satisfaction of the district court that the provisions of this subsection have been complied with and the interests of the corporations planning to merge and the public interest will not be adversely affected by the merger, the district court shall issue an order approving the merger upon such terms and conditions as it may prescribe.

(b) At least twenty days before consummation of any merger of a public benefit corporation or a religious corporation pursuant to subdivision (a)(1)(iv) of this section, notice, including a copy of the proposed plan of merger, must be delivered to the Attorney General.

(c) Without the prior written consent of the Attorney General or of the district court in a proceeding in which the Attorney General has been given notice, no member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit or religious corporation. If it shall appear to the satisfaction of the district court that the interests of the corporations planning to merge and the public interest will not be adversely affected by the transaction, the district court shall issue an order approving the transaction upon such terms and conditions as it may prescribe.

(d) Venue for a proceeding to obtain prior approval of a merger for which prior approval is required by subsection (a) of this section and for a proceeding to obtain prior written consent of a transaction for which prior written consent is required by subsection (c) of this section lies in the district court in the county where the surviving corporation's principal office, or, if none in this state, its registered office, is located or where one of the corporations planning to merge is located.



21-19,120 - Action on plan by board, members, and third persons.

21-19,120. Action on plan by board, members, and third persons.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, the bylaws, or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, a plan of merger to be adopted must be approved:

(1) By the board;

(2) By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(c) The board may condition its submission of the proposed merger, and the members may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the merging corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(e) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provisions that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(f) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under section 21-19,108 or 21-19,115. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(g) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned (subject to any contractual rights) without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.



21-19,121 - Articles of merger.

21-19,121. Articles of merger.

After a plan of merger is approved by the board of directors, and if required by section 21-19,119 or 21-19,120, by the district court or the members and any other persons, the surviving corporation shall deliver to the Secretary of State articles of merger setting forth:

(1) The plan of merger;

(2) If approval by the members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors;

(3) If approval by members was required:

(i) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(ii) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class;

(4) If approval of the plan by some person or persons other than the members or the board is required pursuant to subdivision (a)(3) of section 21-19,120, a statement that the approval was obtained; and

(5) If prior approval of the district court is required pursuant to section 21-19,119, a certified copy of the order of the district court.



21-19,122 - Effect of merger.

21-19,122. Effect of merger.

When a merger takes effect:

(1) Every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) The title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger;

(3) The surviving corporation has all liabilities and obligations of each corporation party to the merger;

(4) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased; and

(5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.



21-19,123 - Merger with foreign corporation.

21-19,123. Merger with foreign corporation.

(a) Except as provided in section 21-19,119, one or more foreign business or nonprofit corporations may merge with one or more domestic nonprofit corporations if:

(1) The merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) The foreign corporation complies with section 21-19,121 if it is the surviving corporation of the merger; and

(3) Each domestic nonprofit corporation complies with the provisions of sections 21-19,118 to 21-19,120 and, if it is the surviving corporation of the merger, with section 21-19,121.

(b) Upon the merger taking effect, the surviving foreign business or nonprofit corporation is deemed to agree that it may be served with process within or without this state in any proceeding in the courts of this state brought against it.



21-19,124 - Bequests, devises, and gifts.

21-19,124. Bequests, devises, and gifts.

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that is made to a constituent corporation and that takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides.



21-19,125 - Sale of assets in regular course of activities and mortgage of assets.

21-19,125. Sale of assets in regular course of activities and mortgage of assets.

(a) A corporation may on the terms and conditions and for the consideration determined by the board of directors:

(1) Sell, lease, exchange, or otherwise dispose of all or substantially all of its property in the usual and regular course of its activities; or

(2) Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(b) Unless the articles require it, approval of the members or any other person of a transaction described in subsection (a) of this section is not required.



21-19,126 - Sale of assets other than in regular course of activities.

21-19,126. Sale of assets other than in regular course of activities.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all or substantially all of its property (with or without the goodwill) other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection (b) of this section.

(b) Unless the Nebraska Nonprofit Corporation Act, the articles, or bylaws or the board of directors or members (acting pursuant to subsection (d) of this section) require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1) By the board;

(2) By the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116 for an amendment to the articles or bylaws.

(c) If the corporation does not have members the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all or substantially all of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d) The board may condition its submission of the proposed transaction and the members may condition their approval of the transaction on receipt of a higher percentage of affirmative votes or on any other basis.

(e) If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all or substantially all of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(f) If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(g) A public benefit or religious corporation must give written notice to the Attorney General twenty days before it sells, leases, exchanges, or otherwise disposes of all or substantially all of its property if the transaction is not in the usual and regular course of its activities unless the Attorney General has given the corporation a written waiver of this subsection.

(h) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.



21-19,127 - Prohibited distributions.

21-19,127. Prohibited distributions.

Except as authorized by section 21-19,128, a corporation shall not make any distributions.



21-19,128 - Authorized distributions.

21-19,128. Authorized distributions.

(a) A mutual benefit corporation may purchase its memberships if after the purchase is completed:

(1) The corporation would be able to pay its debts as they become due in the usual course of its activities; and

(2) The corporation's total assets would at least equal the sum of its total liabilities.

(b) Corporations may make distributions upon dissolution in conformity with sections 21-19,129 to 21-19,145.



21-19,129 - Dissolution by incorporators or directors; notice of dissolution; plan.

21-19,129. Dissolution by incorporators or directors; notice of dissolution; plan.

(a) A majority of the incorporators or directors of a corporation that has no members may, subject to any approval required by the articles or bylaws, dissolve the corporation by delivering to the Secretary of State articles of dissolution.

(b) The corporation shall give notice of any meeting at which dissolution will be approved. The notice shall be in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation.

(c) The incorporators or directors in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



21-19,130 - Dissolution by directors, members, and third persons; plan.

21-19,130. Dissolution by directors, members, and third persons; plan.

(a) Unless the Nebraska Nonprofit Corporation Act, the articles, or bylaws or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, dissolution is authorized if it is approved:

(1) By the board;

(2) By the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) In writing by any person or persons whose approval is required by a provision of the articles authorized by section 21-19,116 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with subsection (c) of section 21-1982. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c) The board may condition its submission of the proposed dissolution, and the members may condition their approval of the dissolution, on receipt of a higher percentage of affirmative votes or on any other basis.

(d) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with section 21-1955. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(e) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(f) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.



21-19,131 - Notice to the Attorney General.

21-19,131. Notice to the Attorney General.

(a) A public benefit or religious corporation shall give the Attorney General written notice that it intends to dissolve at or before the time it delivers articles of dissolution to the Secretary of State. The notice shall include a copy or summary of the plan of dissolution.

(b) No assets shall be transferred or conveyed by a public benefit or religious corporation as part of the dissolution process until twenty days after it has given the written notice required by subsection (a) of this section to the Attorney General or until the Attorney General has consented in writing to the dissolution or indicated in writing that he or she will take no action with respect to the transfer or conveyance, whichever is earlier.

(c) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the Attorney General a list showing those (other than creditors) to whom the assets were transferred or conveyed. The list shall indicate the addresses of each person (other than creditors) who received assets and indicate what assets each received.



21-19,132 - Articles of dissolution.

21-19,132. Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State articles of dissolution setting forth:

(1) The name of the corporation;

(2) The date dissolution was authorized;

(3) A statement that dissolution was approved by a sufficient vote of the board;

(4) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(5) If approval by members was required:

(i) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution; and

(ii) Either the total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class;

(6) If approval of dissolution by some person or persons other than the members, the board, or the incorporators is required pursuant to subdivision (a)(3) of section 21-19,130, a statement that the approval was obtained; and

(7) If the corporation is a public benefit or religious corporation, that the notice to the Attorney General required by subsection (a) of section 21-19,131 has been given.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.



21-19,133 - Revocation of dissolution.

21-19,133. Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty days after its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) The name of the corporation;

(2) The effective date of the dissolution that was revoked;

(3) The date that the revocation of dissolution was authorized;

(4) If the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5) If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) If member or third person action was required to revoke the dissolution, the information required by subdivisions (a)(5) and (6) of section 21-19,132.

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.



21-19,134 - Effect of dissolution.

21-19,134. Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1) Preserving and protecting its assets and minimizing its liabilities;

(2) Discharging or making provision for discharging its liabilities and obligations;

(3) Disposing of its properties that will not be distributed in kind;

(4) Returning, transferring, or conveying assets held by the corporation upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(5) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(6) If the corporation is a public benefit or religious corporation and no provision has been made in its articles or bylaws for the distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets: (i) To one or more persons described in section 501(c)(3) of the Internal Revenue Code engaged in activities substantially similar to those of the dissolved corporation; or (ii) if the dissolved corporation is not described in section 501(c)(3) of the Internal Revenue Code, to one or more public benefit or religious corporations;

(7) If the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, to those persons to whom the corporation holds itself out as benefiting or serving; and

(8) Doing every other act necessary to wind up and liquidate its assets and affairs.

(b) Dissolution of a corporation does not:

(1) Transfer title of the corporation's property;

(2) Subject its directors or officers to standards of conduct different from those prescribed in sections 21-1968 to 21-19,104;

(3) Change quorum or voting requirements for its board or members, change provisions for selection, resignation, or removal of its directors or officers or both, or change provisions for amending its bylaws;

(4) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(5) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6) Terminate the authority of the registered agent.



21-19,135 - Known claims against dissolved corporations; notice.

21-19,135. Known claims against dissolved corporations; notice.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) Describe information that must be included in a claim;

(2) Provide a mailing address where a claim may be sent;

(3) State the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) State that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(1) If a claimant who was given written notice under subsection (b) of this section does not deliver the claim to the dissolved corporation by the deadline;

(2) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(d) For purposes of this section, claim does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



21-19,136 - Unknown claims against dissolved corporation; notice.

21-19,136. Unknown claims against dissolved corporation; notice.

(a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this state, its registered office) is or was last located;

(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(1) A claimant who did not receive written notice under section 21-19,135;

(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) Against the dissolved corporation, to the extent of its undistributed assets; or

(2) If the assets have been distributed in liquidation, against any person, other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to such person in liquidation, whichever is less, but the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.



21-19,137 - Grounds for administrative dissolution.

21-19,137. Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under section 21-19,138 to administratively dissolve a corporation if:

(1) The corporation does not pay any fees, taxes, or penalties imposed by the Nebraska Nonprofit Corporation Act or other law when they are due;

(2) The corporation does not deliver its biennial report to the Secretary of State when it is due;

(3) The corporation is without a registered agent or registered office in this state for sixty days or more;

(4) The corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued within one hundred twenty days; or

(5) The corporation's period of duration, if any, stated in its articles of incorporation expires.



21-19,138 - Procedure for and effect of administrative dissolution.

21-19,138. Procedure for and effect of administrative dissolution.

(a) Upon determining that one or more grounds exist under section 21-19,137 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of that determination under section 21-1937, and in the case of a public benefit corporation shall notify the Attorney General in writing.

(b) If the corporation does not, within sixty days after service of the notice is perfected under section 21-1937, correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist, the Secretary of State may administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation under section 21-1937 and in the case of a public benefit corporation shall notify the Attorney General in writing.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under section 21-19,134 and notify its claimants under sections 21-19,135 and 21-19,136.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.



21-19,139 - Reinstatement following administrative dissolution.

21-19,139. Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under section 21-19,138 may apply to the Secretary of State for reinstatement within five years after the effective date of its administrative dissolution. The application must:

(1) Recite the name of the corporation and the effective date of its administrative dissolution;

(2) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(3) State that the corporation's name satisfies the requirements of section 21-1931.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) of this section and that the information is correct, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-1937.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its activities as if the administrative dissolution had never occurred.



21-19,140 - Appeal from denial of reinstatement.

21-19,140. Appeal from denial of reinstatement.

(a) The Secretary of State, upon denying a corporation's application for reinstatement following administrative dissolution, shall serve the corporation under section 21-1937 with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the district court of Lancaster County within ninety days after service of the notice of denial is perfected. The corporation appeals by petitioning the district court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The district court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The district court's final decision may be appealed as in other civil proceedings.



21-19,141 - Grounds for judicial dissolution.

21-19,141. Grounds for judicial dissolution.

(a) The district court may dissolve a corporation:

(1) In a proceeding by the Attorney General if it is established that:

(i) The corporation obtained its articles of incorporation through fraud;

(ii) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(iii) The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted; or

(iv) The corporation is a public benefit corporation and is no longer able to carry out its purposes;

(2) Except as provided in the articles or bylaws of a religious corporation, in a proceeding by fifty members or members holding five percent of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(i) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to breach the deadlock;

(ii) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(iii) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired;

(iv) The corporate assets are being misapplied or wasted; or

(v) The corporation is a public benefit or religious corporation and is no longer able to carry out its purposes;

(3) In a proceeding by a creditor if it is established that:

(i) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(ii) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b) Prior to dissolving a corporation, the district court shall consider whether:

(1) There are reasonable alternatives to dissolution;

(2) Dissolution is in the public interest, if the corporation is a public benefit corporation; and

(3) Dissolution is the best way of protecting the interests of members if the corporation is a mutual benefit corporation.



21-19,142 - Procedure for judicial dissolution.

21-19,142. Procedure for judicial dissolution.

(a) Venue for a proceeding by the Attorney General to dissolve a corporation lies in the district court in the county where a corporation's principal office (or, if none in this state, its registered office) is or was last located or the district court of Lancaster County. Venue for a proceeding brought by any other party named in section 21-19,141 lies in the county where a corporation's principal office (or, if none in this state, its registered office) is or was last located.

(b) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) The district court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

(d) A person other than the Attorney General who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall forthwith give written notice of the proceeding to the Attorney General who may intervene.



21-19,143 - Receivership or custodianship.

21-19,143. Receivership or custodianship.

(a) The district court in a proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The district court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The district court may appoint an individual or a domestic or foreign business or nonprofit corporation (authorized to transact business in this state) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The district court shall describe the powers and duties of the receiver or custodian in its appointing order, which order may be amended from time to time. Among other powers:

(1) The receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the district court. The receiver's power to dispose of the assets of the corporation is subject to any trust and any other restrictions that would be applicable to the corporation; and (ii) may sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all courts of this state;

(2) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d) The district court during a receivership may redesignate the receiver as a custodian, and during a custodianship may redesignate the custodian as a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

(e) The district court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.



21-19,144 - Decree of dissolution.

21-19,144. Decree of dissolution.

(a) If after a hearing the district court determines that one or more grounds for judicial dissolution described in section 21-19,141 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the district court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

(b) After entering the decree of dissolution, the district court shall direct the winding up and liquidation of the corporation's affairs in accordance with section 21-19,134 and the notification of its claimants in accordance with sections 21-19,135 and 21-19,136.



21-19,145 - Assets; deposit with State Treasurer; when.

21-19,145. Assets; deposit with State Treasurer; when.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive them, shall be reduced to cash, subject to known trust restrictions, and deposited with the State Treasurer for safekeeping in accordance with the Uniform Disposition of Unclaimed Property Act. In the State Treasurer's discretion the property may be received and held in kind. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited or property held in kind, the State Treasurer shall deliver to the creditor, claimant, or member, or his or her representative, that amount or property in accordance with the act.



21-19,146 - Foreign corporation; authority to transact business required.

21-19,146. Foreign corporation; authority to transact business required.

(a) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) of this section:

(1) Maintaining, defending, or settling any proceeding;

(2) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(3) Maintaining bank accounts;

(4) Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or maintaining trustees or depositaries with respect to those securities;

(5) Selling through independent contractors;

(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(9) Owning, without more, real or personal property;

(10) Conducting an isolated transaction which is completed within thirty days and which is not one in the course of repeated transactions of a like nature; or

(11) Transacting business in interstate commerce.

(c) The list of activities in subsection (b) of this section is not exhaustive.



21-19,147 - Foreign corporation; transacting business without authority; consequences; civil penalty.

21-19,147. Foreign corporation; transacting business without authority; consequences; civil penalty.

(a) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation is liable for a civil penalty of five hundred dollars for each day, but not to exceed a total of ten thousand dollars for each year, it transacts business in this state without a certificate of authority. The Attorney General may collect all penalties due under this subsection. All civil penalties collected under this subsection shall be remitted by the Attorney General for credit to the permanent school fund.

(e) Notwithstanding subsections (a) and (b) of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



21-19,148 - Foreign corporation; application for certificate of authority.

21-19,148. Foreign corporation; application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State. The application must set forth:

(1) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 21-19,151;

(2) The name of the state or country under whose law it is incorporated;

(3) The date of incorporation and period of duration;

(4) The street address of its principal office;

(5) The street address of its registered office in this state and the name of its current registered agent at that office. A post office box number may be provided in addition to the street address;

(6) The names and street addresses of its current directors and officers;

(7) Whether the foreign corporation has members; and

(8) Whether the corporation, if it had been incorporated in this state, would be a public benefit, mutual benefit, or religious corporation.

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose law it is incorporated. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is filed in this state.



21-19,149 - Foreign corporation; amended certificate of authority.

21-19,149. Foreign corporation; amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) Its corporate name;

(2) The period of its duration; or

(3) The state or country of its incorporation.

(b) The requirements of section 21-19,148 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.



21-19,150 - Foreign corporation; effect of certificate of authority.

21-19,150. Foreign corporation; effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in the Nebraska Nonprofit Corporation Act.

(b) A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as a domestic corporation of like character. A foreign corporation is also, except as otherwise provided by the act, subject to the same duties, restrictions, penalties, and liabilities now or later imposed on a domestic corporation of like character.

(c) The act does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.



21-19,151 - Foreign corporation; corporate name.

21-19,151. Foreign corporation; corporate name.

(a) If the corporate name of a foreign corporation does not satisfy the requirements of section 21-1931, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state, may use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d) of this section, the corporate name (including a fictitious name) of a foreign corporation shall not be the same as or deceptively similar to, upon the records of the Secretary of State, any of the names referenced in subdivisions (b)(1) through (5) of this section:

(1) The corporate name of a nonprofit or business corporation incorporated or authorized to transact business in this state;

(2) A corporate name reserved or registered under section 21-1932, 21-1933, 21-2029, or 21-2030;

(3) The fictitious name of another foreign business or nonprofit corporation authorized to transact business in this state;

(4) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(5) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation or business entity (incorporated or authorized to transact business in this state) that is deceptively similar to, upon the records of the Secretary of State, the name applied for. The Secretary of State shall authorize use of the name applied for if:

(1) The other corporation or business entity consents in writing to the use; or

(2) The applying corporation delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing its right to use the name applied for in this state.

(d) A foreign corporation may use in this state the name (including the fictitious name) of another domestic or foreign business or nonprofit corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to transact business in this state and the foreign corporation:

(1) Has merged with the other corporation or business entity;

(2) Has been formed by a reorganization of the other corporation or business entity; or

(3) Has acquired all or substantially all of the assets, including the name, of the other corporation or business entity.

(e) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of section 21-1931, it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of section 21-1931 and obtains an amended certificate of authority under section 21-19,149.



21-19,152 - Foreign corporation; registered office; registered agent.

21-19,152. Foreign corporation; registered office; registered agent.

Each foreign corporation authorized to transact business in this state must continuously maintain in this state:

(1) A registered office with the same address as that of its current registered agent. A post office box number may be provided in addition to the street address of the registered agent; and

(2) A registered agent, who may be:

(i) An individual who resides in this state and whose office is identical with the registered office;

(ii) A domestic business or nonprofit corporation whose office is identical with the registered office; or

(iii) A foreign business or nonprofit corporation authorized to transact business in this state whose office is identical with the registered office.



21-19,153 - Foreign corporation; change of registered office or registered agent.

21-19,153. Foreign corporation; change of registered office or registered agent.

(a) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) Its name;

(2) The street address of its current registered office;

(3) If the current registered office is to be changed, the street address of its new registered office;

(4) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(5) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent (either on the statement or attached to it) to the appointment; and

(6) That after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

(b) If a registered agent changes the street address of its business office, the agent may change the address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Secretary of State for filing a statement of change that complies with the requirements of subsection (a) of this section and recites that the corporation has been notified of the change.



21-19,154 - Foreign corporation; resignation of registered agent.

21-19,154. Foreign corporation; resignation of registered agent.

(a) The registered agent of a foreign corporation may resign as agent by signing and delivering to the Secretary of State for filing the original and two exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of State shall attach the filing receipt to one copy and mail the copy and receipt to the registered office if not discontinued. The Secretary of State shall mail the other copy to the foreign corporation at its principal office address shown in its most recent biennial report.

(c) The agency is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.



21-19,155 - Foreign corporation; service.

21-19,155. Foreign corporation; service.

(a) The registered agent of a foreign corporation authorized to transact business in this state is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent biennial report filed under section 21-19,172 if the foreign corporation:

(1) Has no registered agent or its registered agent cannot with reasonable diligence be served;

(2) Has withdrawn from transacting business in this state under section 21-19,156; or

(3) Has had its certificate of authority revoked under section 21-19,158.

(c) Service is perfected under subsection (b) of this section at the earliest of:

(1) The date the foreign corporation receives the mail;

(2) The date shown on the return receipt, if signed on behalf of the foreign corporation; or

(3) Five days after its deposit in the United States mail, as evidenced by the postmark if mailed postpaid and correctly addressed.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.



21-19,156 - Foreign corporation; withdrawal.

21-19,156. Foreign corporation; withdrawal.

(a) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(3) That it revokes the authority of its registered agent to accept service on its behalf and consents that service of process in any proceeding based on a cause of action arising during the time it was authorized to do business in this state may thereafter be made on such corporation outside this state; and

(4) A mailing address at which process against the corporation may be served.



21-19,157 - Foreign corporation; grounds for revocation of certificate of authority.

21-19,157. Foreign corporation; grounds for revocation of certificate of authority.

(a) The Secretary of State may commence a proceeding under section 21-19,158 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation does not deliver the biennial report to the Secretary of State when it is due;

(2) The foreign corporation does not pay any fees, taxes, or penalties imposed by the Nebraska Nonprofit Corporation Act or other law when they are due;

(3) The foreign corporation is without a registered agent or registered office in this state for sixty days or more;

(4) The foreign corporation does not inform the Secretary of State under section 21-19,153 or 21-19,154 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within ninety days after the change, resignation, or discontinuance;

(5) An incorporator, director, officer, or agent of the foreign corporation signed a document such person knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing; or

(6) The Secretary of State receives a duly authenticated certificate from the Secretary of State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or has disappeared as the result of a merger.

(b) The Attorney General may commence a proceeding under section 21-19,158 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2) The corporation would have been a public benefit corporation had it been incorporated in this state and that its corporate assets in this state are being misapplied or wasted; or

(3) The corporation would have been a public benefit corporation had it been incorporated in this state and it is no longer able to carry out its purposes.



21-19,158 - Foreign corporation; procedure and effect of revocation.

21-19,158. Foreign corporation; procedure and effect of revocation.

(a) The Secretary of State upon determining that one or more grounds exist under section 21-19,157 for revocation of a certificate of authority shall serve the foreign corporation with written notice of that determination under section 21-19,155.

(b) The Attorney General, upon determining that one or more grounds exist under subsection (b) of section 21-19,157 for revocation of a certificate of authority, shall request the Secretary of State to serve, and the Secretary of State shall serve the foreign corporation with written notice of that determination under section 21-19,155.

(c) If the foreign corporation does not, within sixty days after service of the notice is perfected under section 21-19,155, correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State or Attorney General that each ground for revocation determined by the Secretary of State or Attorney General does not exist, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate of revocation and serve a copy on the foreign corporation under section 21-19,155.

(d) The authority of a foreign corporation to transact business in this state ceases on the date shown on the certificate of revocation revoking its certificate of authority.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.



21-19,159 - Foreign corporation; revoked certificate; application for reinstatement.

21-19,159. Foreign corporation; revoked certificate; application for reinstatement.

(a) A foreign corporation the certificate of authority of which has been revoked under section 21-19,158 may apply to the Secretary of State for reinstatement within five years after the effective date of the revocation. The application must:

(1) Recite the name of the foreign corporation and the effective date of the revocation;

(2) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(3) State that the foreign corporation's name satisfies the requirements of section 21-19,151.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) of this section and that the information is correct, the Secretary of State shall cancel the certificate of revocation and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-19,155.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the revocation and the foreign corporation shall resume carrying on its activities as if the revocation had never occurred.



21-19,160 - Foreign corporation; denial of reinstatement; appeal.

21-19,160. Foreign corporation; denial of reinstatement; appeal.

(a) The Secretary of State, upon denying a foreign corporation's application for reinstatement following revocation of its certificate of authority, shall serve the foreign corporation under section 21-19,155 with a written notice that explains the reason or reasons for denial.

(b) The foreign corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after the service of the notice of denial is perfected under section 21-19,155. The foreign corporation appeals by petitioning the district court to set aside the revocation and attaching to the petition copies of the Secretary of State's certificate of revocation, the foreign corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The district court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action it considers appropriate.

(d) The district court's final decision may be appealed as in other civil proceedings.



21-19,161 - Foreign corporation; domestication procedure.

21-19,161. Foreign corporation; domestication procedure.

In lieu of compliance with section 21-19,146, relating to the authorization of foreign corporations to transact business in this state, any corporation organized under the laws of any other state or states, which has heretofore filed, or which may hereafter file, with the Secretary of State of this state, a copy certified by the Secretary of State or other proper officer of the state or country under the laws of which such foreign corporation is formed, of its charter or articles of association or incorporation, together with all amendments to such date and the street address of its registered office in this state and the name and street address and, if one exists, a post office box number, of its current registered agent at that office, on filing with the Secretary of State a certified copy of a resolution adopted by its board of directors, including the date the resolution was adopted, accepting and agreeing to be bound by the provisions of the Nebraska Nonprofit Corporation Act, with respect to its property and business operations within this state, shall become and be a body corporate of this state.



21-19,162 - Foreign corporation; renouncing domestication.

21-19,162. Foreign corporation; renouncing domestication.

Any foreign corporation, which has domesticated pursuant to section 21-19,161, may cease to be a domesticated corporation by filing with the Secretary of State a certified copy of a resolution adopted by its board of directors, renouncing its domestication and withdrawing its acceptance and agreement provided for in section 21-19,161.



21-19,163 - Foreign corporation; domestication; procedure.

21-19,163. Foreign corporation; domestication; procedure.

If a foreign corporation, which has domesticated pursuant to section 21-19,161, surrenders its foreign corporate charter and files, records, and publishes notice of amended articles of incorporation in the manner, time, and places required by sections 21-1920, 21-1921, and 21-19,173, such foreign corporation shall thereupon become and be a domestic corporation organized under the Nebraska Nonprofit Corporation Act.



21-19,164 - Foreign corporation organized prior to January 1, 1997; status.

21-19,164. Foreign corporation organized prior to January 1, 1997; status.

Any corporation organized under the laws of any other state or territory which had become, in accordance with section 21-1966.01, as such section existed prior to January 1, 1997, a body corporate of this state, shall retain such status for all purposes notwithstanding the repeal of such section.



21-19,165 - Corporate records.

21-19,165. Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors as authorized by subsection (d) of section 21-1985.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) Its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) Its bylaws or restated bylaws and all amendments to them currently in effect;

(3) Resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(4) The minutes of all meetings of members and records of all actions approved by the members for the past three years;

(5) All written communications to members generally within the past three years, including the financial statements furnished for the past three years under section 21-19,170;

(6) A list of the names and business or home addresses of its current directors and officers; and

(7) Its most recent biennial report delivered to the Secretary of State under section 21-19,172.



21-19,166 - Inspection of records by members.

21-19,166. Inspection of records by members.

(a) Subject to subsection (e) of this section and subsection (c) of section 21-19,167, a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in subsection (e) of section 21-19,165 if the member gives the corporation written notice or a written demand at least five business days before the date on which the member wishes to inspect and copy.

(b) Subject to subsection (e) of this section, a member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (c) of this section and gives the corporation written notice at least five business days before the date on which the member wishes to inspect and copy:

(1) Excerpts from any records required to be maintained under subsection (a) of section 21-19,165, to the extent not subject to inspection under subsection (a) of this section;

(2) Accounting records of the corporation; and

(3) Subject to section 21-19,169, the membership list.

(c) A member may inspect and copy the records identified in subsection (b) of this section only if:

(1) The member's demand is made in good faith and for a proper purpose;

(2) The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(3) The records are directly connected with this purpose.

(d) This section does not affect:

(1) The right of a member to inspect records under section 21-1959 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(2) The power of a court, independent of the Nebraska Nonprofit Corporation Act, to compel the production of corporate records for examination.

(e) The articles or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy any corporate record.



21-19,167 - Scope of inspection rights.

21-19,167. Scope of inspection rights.

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under section 21-19,166 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) The corporation may comply with a member's demand to inspect the record of members under subdivision (b)(3) of section 21-19,166 by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.



21-19,168 - Court-ordered inspection.

21-19,168. Court-ordered inspection.

(a) If a corporation does not allow a member who complies with subsection (a) of section 21-19,166 to inspect and copy any records required by that subsection to be available for inspection, the district court in the county where the corporation's principal office (or, if none in this state, its registered office) is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with subsections (b) and (c) of section 21-19,166 may apply to the district court in the county where the corporation's principal office (or, if none in this state, its registered office) is located for an order to permit inspection and copying of the records demanded. The district court shall dispose of an application under this subsection on an expedited basis.

(c) If the district court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d) If the district court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.



21-19,169 - Limitations on use of membership list.

21-19,169. Limitations on use of membership list.

Without consent of the board, a membership list or any part thereof may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part thereof may not be:

(1) Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) Used for any commercial purpose; or

(3) Sold to or purchased by any person.



21-19,170 - Financial statements for members.

21-19,170. Financial statements for members.

(a) Except as provided in the articles or bylaws of a religious corporation, a corporation, upon written demand from a member, shall furnish that member its latest annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and a statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b) If annual financial statements are reported upon by a public accountant, the accountant's report must accompany the statements. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's financial accounting records:

(1) Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.



21-19,171 - Report of indemnification to members.

21-19,171. Report of indemnification to members.

If a corporation indemnifies or advances expenses to a director under section 21-1997, 21-1998, 21-1999, or 21-19,100 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.



21-19,172 - Biennial report; contents.

21-19,172. Biennial report; contents.

(a) Commencing in 1999 and each odd-numbered year thereafter, each domestic corporation, and each foreign corporation authorized to transact business in this state, shall deliver to the Secretary of State a biennial report on a form prescribed and furnished by the Secretary of State that sets forth:

(1) The name of the corporation and the state or country under whose law it is incorporated;

(2) The street address of its registered office and the name of its current registered agent at the office in this state. A post office box number may be provided in addition to the street address;

(3) The street address of its principal office;

(4) The names and business or residence addresses of its directors and principal officers;

(5) A brief description of the nature of its activities;

(6) Whether or not it has members;

(7) If it is a domestic corporation, whether it is a public benefit, mutual benefit, or religious corporation; and

(8) If it is a foreign corporation, whether it would be a public benefit, mutual benefit, or religious corporation had it been incorporated in this state.

(b) The information in the biennial report must be current on the date the biennial report is executed on behalf of the corporation.

(c) The first biennial report must be delivered to the Secretary of State between January 1 and April 1 of the odd-numbered year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent biennial reports must be delivered to the Secretary of State between January 1 and April 1 of the following odd-numbered years. For purposes of the Nebraska Nonprofit Corporation Act, the biennial report is due on April 1 of the odd-numbered year in which it must be delivered to the Secretary of State as required by this section.

(d) If a biennial report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within thirty days after the effective date of notice, it is deemed to be timely filed.

(e) Upon the delivery of the biennial report as provided in this section, the Secretary of State shall charge and collect a fee as prescribed in section 21-1905. For purposes of the Nebraska Nonprofit Corporation Act, the fee is due on April 1 of the odd-numbered year in which the biennial report must be delivered to the Secretary of State as required by this section.

(f) Biennial reports shall be filed in 1997 pursuant to sections 21-1981 and 21-1982 (Reissue 1991) as if such sections had not been repealed by Laws 1996, LB 681. Fees, including penalties, due or delinquent prior to 1999 shall be paid pursuant to section 21-1982 (Reissue 1991) as if such section had not been repealed by Laws 1996, LB 681.



21-19,173 - Notice of incorporation, amendment, merger, or dissolution; publication.

21-19,173. Notice of incorporation, amendment, merger, or dissolution; publication.

(a) Notice of incorporation, amendment, or merger of a domestic corporation subject to the Nebraska Nonprofit Corporation Act shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office or, if none in this state, its registered office is located.

A notice of incorporation shall show (1) the corporate name of the corporation, (2) whether the corporation is a public benefit, mutual benefit, or religious corporation, (3) the street address of the corporation's initial registered office and the name of its initial registered agent at that office, (4) the name and street address of each incorporator, and (5) whether or not the corporation will have members.

A brief resume of any amendment or merger of the corporation shall be published in the same manner for the same period of time as a notice of incorporation is required to be published.

(b) Notice of dissolution of a domestic corporation shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office or, if none in this state, its registered office is located. A notice of dissolution shall show (1) the terms and conditions of such dissolution, (2) the names of the persons who are to wind up and liquidate its affairs and their official titles, and (3) a statement of assets and liabilities of the corporation.

(c) Proof of publication of any of the notices required to be published under this section shall be filed in the office of the Secretary of State. In the event any notice required to be given pursuant to this section is not given, but is subsequently published for the required time, and proof of the subsequent publication thereof is filed in the office of the Secretary of State, the acts of such corporation prior to, as well as after, such publication shall be valid.



21-19,174 - Applicability of act.

21-19,174. Applicability of act.

The Nebraska Nonprofit Corporation Act applies to all domestic corporations in existence on January 1, 1997, that were incorporated under Chapter 21, article 19 and to any not-for-profit corporations in existence on January 1, 1997, that were heretofore organized under any laws repealed by Laws 1959, LB 349.



21-19,175 - Foreign corporation; subject to act; effect.

21-19,175. Foreign corporation; subject to act; effect.

A foreign corporation authorized to transact business in this state on January 1, 1997, is subject to the Nebraska Nonprofit Corporation Act, but is not required to obtain a new certificate of authority to transact business under the act.



21-19,176 - Repeal of former law; effect.

21-19,176. Repeal of former law; effect.

(a) Except as provided in subsection (b) of this section, the repeal of a statute by Laws 1996, LB 681, shall not affect:

(1) The operation of the statute or any action taken under it before its repeal;

(2) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) Any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(5) Any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

(b) If a penalty or punishment imposed for violation of a statute repealed by Laws 1996, LB 681, is reduced by the Nebraska Nonprofit Corporation Act, the penalty or punishment, if not already imposed, shall be imposed in accordance with the act.



21-19,177 - Public benefit, mutual benefit, and religious corporation; designation.

21-19,177. Public benefit, mutual benefit, and religious corporation; designation.

Each domestic corporation existing on January 1, 1997, that is or becomes subject to the Nebraska Nonprofit Corporation Act shall be designated as a public benefit, mutual benefit, or religious corporation as follows:

(1) Any corporation designated by statute as a public benefit corporation, a mutual benefit corporation, or a religious corporation is the type of corporation designated by statute;

(2) Any corporation that does not come within subdivision (1) of this section, but is organized primarily or exclusively for religious purposes, is a religious corporation;

(3) Any corporation that does not come within subdivision (1) or (2) of this section, but is recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation;

(4) Any corporation that does not come within subdivision (1), (2), or (3) of this section, but is organized for a public or charitable purpose, and upon dissolution must distribute its assets to a public benefit corporation, the United States, a state, or a person recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor section, is a public benefit corporation; and

(5) Any corporation that does not come within subdivision (1), (2), (3), or (4) of this section is a mutual benefit corporation.



21-2001 - Act, how cited.

21-2001. Act, how cited.

Sections 21-2001 to 21-20,197 shall be known and may be cited as the Business Corporation Act.



21-2002 - Legislative powers.

21-2002. Legislative powers.

The Legislature shall have the power to amend or repeal all or part of the Business Corporation Act at any time and all domestic and foreign corporations subject to the act shall be governed by the amendment or repeal.



21-2003 - Filing requirements.

21-2003. Filing requirements.

(1) A document shall satisfy the requirements of this section and of any other provision of law that adds to or varies these requirements to be entitled to filing by the Secretary of State.

(2) The Business Corporation Act shall require or permit filing the document in the office of the Secretary of State.

(3) The document shall contain the information required by the act. It may contain other information as well.

(4) The document shall be typewritten or printed.

(5) The document shall be in the English language. A corporate name shall not be required to be in English if written in English letters or Arabic or Roman numerals. The certificate of existence required of foreign corporations shall not be required to be in English if accompanied by a reasonably authenticated English translation.

(6) The document shall be executed:

(a) By the chairperson of the board of directors of a domestic or foreign corporation, by its president, or by another of its officers;

(b) If directors have not been selected or the corporation has not been formed, by an incorporator; or

(c) If the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(7) The person executing the document shall sign it and state beneath or opposite his or her signature his or her name and the capacity in which he or she signs. The document may, but shall not be required to, contain (a) the corporate seal, (b) an attestation by the secretary or an assistant secretary, and (c) an acknowledgment, verification, or proof.

(8) If the Secretary of State has prescribed a mandatory form for the document under section 21-2004, the document shall be in or on the prescribed form.

(9) The document shall be delivered to the Secretary of State for filing and shall be accompanied by one exact or conformed copy, except as provided in sections 21-2033 and 21-20,176, the correct filing fee, and any tax, license fee, or penalty required by law.



21-2004 - Forms.

21-2004. Forms.

(1) The Secretary of State may prescribe and furnish on request forms for (a) an application for a certificate of existence, (b) a foreign corporation's application for a certificate of authority to transact business in this state, and (c) a foreign corporation's application for a certificate of withdrawal. If the Secretary of State so requires, use of these forms shall be mandatory.

(2) The Secretary of State may prescribe and furnish on request forms for other documents required or permitted to be filed by the Business Corporation Act, but the use of such forms shall not be mandatory.



21-2005 - Fees.

21-2005. Fees.

(1) The Secretary of State shall collect the fees prescribed by this section when the documents described in this subsection are delivered to him or her for filing:

(a) Articles of incorporation or documents relating to domestication:

(i) If the capital stock is $10,000 or less, the fee shall be $60;

(ii) If the capital stock is more than $10,000 but does not exceed $25,000, the fee shall be $100;

(iii) If the capital stock is more than $25,000 but does not exceed $50,000, the fee shall be $150;

(iv) If the capital stock is more than $50,000 but does not exceed $75,000, the fee shall be $225;

(v) If the capital stock is more than $75,000 but does not exceed $100,000, the fee shall be $300; and

(vi) If the capital stock is more than $100,000, the fee shall be $300, plus $3 additional for each $1,000 in excess of $100,000.

For purposes of computing this fee, the capital stock of a corporation organized under the laws of any other state that domesticates in this state, and which stock does not have a par value, shall be deemed to have a par value of an amount per share equal to the amount paid in as capital for each of such shares as are then issued and outstanding, and in no event less than one dollar per share.

(b) Articles of incorporation or documents relating to domestication if filed by an insurer holding a certificate of authority issued by the Director of Insurance, the fee shall be $300.

(c) Application for reserved name...$25

(d) Notice of transfer of reserved name...$25

(e) Application for registered name...$25

(f) Application for renewal of registered name...$25

(g) Corporation's statement of change of registered agent or registered office or both...$25

(h) Agent's statement of change of registered office for each affected corporation...$25 not to exceed a total of...$1,000

(i) Agent's statement of resignation...No fee

(j) Amendment of articles of incorporation...$25

(k) Restatement of articles of incorporation...$25 with amendment of articles...$25

(l) Articles of merger, share exchange, or conversion...$25

(m) Articles of dissolution...$45

(n) Articles of revocation of dissolution...$25

(o) Certificate of administrative dissolution...No fee

(p) Application for reinstatement...$25

(q) Certificate of reinstatement...No fee

(r) Certificate of judicial dissolution...No fee

(s) Application for certificate of authority...$130

(t) Application for amended certificate of authority...$25

(u) Application for certificate of withdrawal...$25

(v) Certificate of revocation of authority to transact business...No fee

(w) Articles of correction...$25

(x) Application for certificate of existence or authorization...$25

(y) Any other document required or permitted to be filed by the Business Corporation Act...$25.

(2) The Secretary of State shall collect a recording fee of five dollars per page in addition to the fees set forth in subsection (1) of this section.

(3) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(a) One dollar per page for copying; and

(b) Ten dollars for the certificate.

(4) All fees set forth in this section shall be collected by the Secretary of State and remitted to the State Treasurer and credited two-thirds to the General Fund and one-third to the Corporation Cash Fund.



21-2006 - Effective time and date of filing.

21-2006. Effective time and date of filing.

(1) Except as provided in subsection (2) of this section and subsection (3) of section 21-2007, a document accepted for filing shall be effective:

(a) At the time of filing on the date it is filed, as evidenced by the Secretary of State's date and time endorsement on the original document; or

(b) At the time specified in the document as its effective time on the date it is filed.

(2) A document may specify a delayed effective time and date, and if it does so the document shall become effective at the time and date specified. If a delayed effective date but no time is specified, the document shall become effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.



21-2007 - Correcting filed document.

21-2007. Correcting filed document.

(1) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document (a) contains an incorrect statement or (b) was defectively executed, attested, sealed, verified, or acknowledged.

(2) A document shall be corrected:

(a) By preparing articles of correction that (i) describe the document, including its filing date, or attach a copy of it to the articles of correction, (ii) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective, and (iii) correct the incorrect statement or defective execution; and

(b) By delivering the articles of correction to the Secretary of State for filing.

(3) Articles of correction shall be effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, the articles of correction shall be effective when filed.



21-2008 - Secretary of State; filing duty.

21-2008. Secretary of State; filing duty.

(1) If a document delivered to the Secretary of State for filing satisfies the requirements of section 21-2003, the Secretary of State shall file it.

(2) The Secretary of State shall file such document by stamping or otherwise endorsing Filed, together with his or her name and official title and the date and time of receipt, on both the original and the document copy. After filing a document, except as provided in sections 21-2033 and 21-20,176, the Secretary of State shall deliver the document copy with the acknowledgment of receipt of the filing fee, if a fee is required, to the domestic or foreign corporation or its representative.

(3) If the Secretary of State refuses to file a document, he or she shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason for his or her refusal.

(4) The Secretary of State's duty to file documents under this section shall be ministerial. His or her filing or refusal to file a document shall not:

(a) Affect the validity or invalidity of the document in whole or in part;

(b) Relate to the correctness or incorrectness of information contained in the document; or

(c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.



21-2009 - Secretary of State's refusal to file document; appeal.

21-2009. Secretary of State's refusal to file document; appeal.

(1) If the Secretary of State refuses to file a document delivered to his or her office for filing, the domestic or foreign corporation may appeal the refusal within thirty days after the return of the document to the district court of Lancaster County. The appeal shall be commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of his or her refusal to file.

(2) The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(3) The court's final decision may be appealed as in other civil proceedings.



21-2010 - Evidentiary effect of copy of filed document.

21-2010. Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the Secretary of State, bearing his or her signature, which may be in facsimile, and the seal of this state, shall be conclusive evidence that the original document is on file with the Secretary of State.



21-2011 - Certificate of existence or authorization.

21-2011. Certificate of existence or authorization.

(1) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(2) A certificate of existence or authorization shall set forth:

(a) The domestic corporation's corporate name or the foreign corporation's corporate name used in this state;

(b) That (i) the domestic corporation is duly incorporated under the law of this state, the date of its incorporation, and the period of its duration if less than perpetual or (ii) the foreign corporation is authorized to transact business in this state;

(c) That no occupation taxes due from and assessable against the corporation are unpaid and have become delinquent;

(d) That no annual report required to be forwarded by the corporation to the Secretary of State has become delinquent; and

(e) That articles of dissolution have not been filed.

(3) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this state.



21-2012 - Signing false document; penalty.

21-2012. Signing false document; penalty.

(1) A person commits an offense if he or she signs a document he or she knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(2) An offense under this section shall be a Class I misdemeanor.



21-2013 - Secretary of State; powers.

21-2013. Secretary of State; powers.

The Secretary of State shall have the power reasonably necessary to perform the duties required of him or her by the Business Corporation Act.



21-2014 - Terms, defined.

21-2014. Terms, defined.

For purposes of the Business Corporation Act, unless the context otherwise requires:

(1) Articles of incorporation shall include amended and restated articles of incorporation and articles of merger;

(2) Authorized shares shall mean the shares of all classes a domestic or foreign corporation is authorized to issue;

(3) Conspicuous shall mean so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, shall be considered conspicuous;

(4) Corporation or domestic corporation shall mean a corporation for profit, which is not a foreign corporation, incorporated under or subject to the provisions of the act;

(5) Deliver or delivery shall mean any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery, and electronic transmission;

(6) Distribution shall mean a direct or indirect transfer of money or other property, except a corporation's own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend, a purchase, redemption, or other acquisition of shares, a distribution of indebtedness, or otherwise;

(7) Effective date of notice shall have the same meaning as in section 21-2015;

(8) Electronic transmission or electronically transmitted shall mean any process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient;

(9) Employee shall include an officer but not a director. A director may accept duties that make him or her also an employee;

(10) Entity shall include corporation and foreign corporation, not-for-profit corporation, limited liability company, profit and not-for-profit unincorporated association, business trust, estate, partnership, trust, two or more persons having a joint or common economic interest, state, United States, and foreign government;

(11) Foreign corporation shall mean a corporation for profit incorporated under a law other than the law of this state;

(12) Governmental subdivision shall include authority, county, district, and municipality;

(13) Individual shall include the estate of an incompetent or deceased individual;

(14) Notice shall have the same meaning as in section 21-2015;

(15) Person shall include individual and entity;

(16) Principal office shall mean the office, in or out of this state, so designated in the annual report where the principal executive offices of a domestic or foreign corporation are located;

(17) Proceeding shall include civil suit or action and criminal, administrative, and investigatory action;

(18) Record date shall mean the date established under sections 21-2035 to 21-2050 or 21-2051 to 21-2077 on which a corporation determines the identity of its shareholders and their shareholdings for purposes of the act. The determinations shall be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed;

(19) Secretary shall mean the corporate officer to whom the board of directors has delegated responsibility under subsection (3) of section 21-2097 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation;

(20) Share shall mean the unit into which the proprietary interests in a corporation are divided;

(21) Shareholder shall mean the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation;

(22) State, when referring to a part of the United States, shall include a state and commonwealth, and their agencies and governmental subdivisions, and a territory and insular possession, and their agencies and governmental subdivisions, of the United States;

(23) Subscriber shall mean a person who subscribes for shares in a corporation, whether before or after incorporation;

(24) United States shall include district, authority, bureau, commission, department, and any other agency of the United States; and

(25) Voting group shall mean all shares of one or more classes or series that under the articles of incorporation or the act are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or the act to vote generally on the matter are for that purpose a single voting group.



21-2015 - Notice.

21-2015. Notice.

(1) Notice under the Business Corporation Act shall be in writing unless oral notice is reasonable under the circumstances. Notice by electronic transmission is written notice.

(2) Notice may be communicated in person, by mail or other method of delivery, or by telephone or other electronic means. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast communication.

(3) Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, shall be effective (a) when mailed, if mailed postage prepaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders, or (b) when electronically transmitted to the shareholder in a manner authorized by the shareholder. Notice by a public corporation to its shareholder shall be effective if the notice is addressed to the shareholder or group of shareholders in a manner permitted by rules and regulations adopted and promulgated under the federal Securities Exchange Act of 1934 if the public corporation has first received affirmative written consent or implied consent required under such rules and regulations.

(4) Written notice to a domestic or foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office, shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(5) Except as provided in subsection (3) of this section, written notice, if in a comprehensible form, shall be effective at the earliest of the following:

(a) When received;

(b) Five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postage prepaid and correctly addressed; or

(c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(6) Oral notice shall be effective when communicated if communicated in a comprehensible manner.

(7) If the act prescribes notice requirements for particular circumstances, those requirements shall govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of the act, those requirements shall govern.



21-2016 - Number of shareholders.

21-2016. Number of shareholders.

(1) For purposes of the Business Corporation Act, the following, identified as a shareholder in a corporation's current record of shareholders, shall constitute one shareholder:

(a) Three or fewer co-owners;

(b) A corporation, partnership, limited liability company, trust, estate, or other entity; and

(c) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(2) For purposes of the act, shareholdings registered in substantially similar names shall constitute one shareholder if it is reasonable to believe that the names represent the same person.



21-2017 - Incorporators.

21-2017. Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.



21-2018 - Articles of incorporation.

21-2018. Articles of incorporation.

(1) The articles of incorporation shall set forth:

(a) The corporate name for the corporation that satisfies the requirements of section 21-2028;

(b) The number of shares the corporation is authorized to issue and, if such shares are to consist of one class only, the par value of each of such shares or, if such shares are to be divided into classes, the number of shares of each class and a statement of the par value of the shares of each such class;

(c) The street address of the corporation's initial registered office and the name of its initial registered agent at that office. A post office box number may be provided in addition to the street address;

(d) The name and street address of each incorporator; and

(e) Any provision limiting or eliminating the requirement to hold an annual meeting of the shareholders if the corporation is registered or intends to register as an investment company under the federal Investment Company Act of 1940. The provision shall not be effective if such corporation does not become or ceases to be so registered.

(2) The articles of incorporation may set forth:

(a) The names and street addresses of the individuals who are to serve as the initial directors;

(b) Provisions not inconsistent with law regarding:

(i) The purpose or purposes for which the corporation is organized;

(ii) Managing the business and regulating the affairs of the corporation;

(iii) Defining, limiting, and regulating the powers of the corporation, its board of directors, and its shareholders; and

(iv) The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions;

(c) Any provision that under the Business Corporation Act is required or permitted to be set forth in the bylaws;

(d) A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, except liability for:

(i) The amount of a financial benefit received by a director to which he or she is not entitled;

(ii) An intentional infliction of harm on the corporation or the shareholders;

(iii) A violation of section 21-2096; or

(iv) An intentional violation of criminal law; and

(e) A provision permitting or making obligatory indemnification of a director for liability, as defined in section 21-20,102, to any person for any action taken, or any failure to take any action, as a director, except liability for (i) receipt of a financial benefit to which he or she is not entitled, (ii) an intentional infliction of harm on the corporation or its shareholders, (iii) a violation of section 21-2096, or (iv) an intentional violation of criminal law.

(3) The articles of incorporation shall not be required to set forth any of the corporate powers enumerated in the act.



21-2019 - Corporate existence.

21-2019. Corporate existence.

(1) Unless a delayed effective date is specified, the corporate existence shall begin when the articles of incorporation are filed.

(2) The Secretary of State's filing of the articles of incorporation shall be conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.



21-2020 - Preincorporation transactions; joint and several liability.

21-2020. Preincorporation transactions; joint and several liability.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under the Business Corporation Act, shall be jointly and severally liable for all liabilities created while so acting.

This section is not applicable when an individual contracts as an agent of a corporation that was in existence when the contract was executed. Par 3, Inc. v. Livingston, 268 Neb. 636, 686 N.W.2d 369 (2004).



21-2021 - Organizational meetings.

21-2021. Organizational meetings.

(1) After incorporation:

(a) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting; and

(b) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(i) To elect directors and complete the organization of the corporation; or

(ii) To elect a board of directors who shall complete the organization of the corporation.

(2) Action required or permitted by the Business Corporation Act to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(3) An organizational meeting may be held in or out of this state.



21-2022 - Bylaws.

21-2022. Bylaws.

(1) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.



21-2023 - Emergency bylaws.

21-2023. Emergency bylaws.

(1) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (4) of this section. The emergency bylaws, which shall be subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) All provisions of the regular bylaws consistent with the emergency bylaws shall remain effective during the emergency. The emergency bylaws shall not be effective after the emergency ends.

(3) Corporate action taken in good faith in accordance with the emergency bylaws:

(a) Shall bind the corporation; and

(b) May not be used to impose liability on a corporate director, officer, employee, or agent.

(4) An emergency shall exist for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-2024 - Corporation; purpose.

21-2024. Corporation; purpose.

(1) Every corporation incorporated under the Business Corporation Act shall have the purpose of engaging in any lawful business unless a more limited purpose shall be set forth in the articles of incorporation.

(2) A corporation engaging in a business subject to regulation under another law of this state may incorporate under the act only if permitted by, and subject to all limitations of, such other law.

(3) Corporations shall not be organized under the act to perform any professional services as specified in section 21-2202 except for professional services rendered by a designated broker as defined in section 81-885.01.

(4) A designated broker as defined in section 81-885.01 may be organized as a corporation under the Business Corporation Act.



21-2025 - Corporation; general powers.

21-2025. Corporation; general powers.

Unless its articles of incorporation provide otherwise, every corporation shall have perpetual duration and succession in its corporate name and shall have the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power to:

(1) Sue and be sued, complain, and defend in its corporate name;

(2) Have a corporate seal, which may be altered at will, and use it or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of the state, for managing the business and regulating the affairs of the corporation;

(4) Purchase, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of and deal in and with shares or other interests in, or obligations of, any other entity;

(7) Make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the corporation, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) Be a promoter, partner, member, associate, or manager of any partnership, joint venture, limited liability company, trust, or other entity;

(10) Conduct its business, locate offices, and exercise the powers granted by the Business Corporation Act within or without this state;

(11) Elect directors and appoint officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12) Pay pensions and establish pension plans, pension trusts, profit-sharing plans, share-bonus plans, share-option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) Make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) Transact any lawful business that will aid governmental policy; and

(15) Make payments or donations or do any other act not inconsistent with law that furthers the business and affairs of the corporation.



21-2026 - Corporation; emergency powers.

21-2026. Corporation; emergency powers.

(1) In anticipation of or during an emergency as defined in subsection (4) of this section, the board of directors of a corporation may:

(a) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(b) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(2) During an emergency as defined in subsection (4) of this section, unless emergency bylaws provide otherwise:

(a) Notice of a meeting of the board of directors shall be given only to those directors to whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(b) One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority as necessary to achieve a quorum.

(3) Corporate action taken in good faith during an emergency to further the ordinary business affairs of the corporation:

(a) Shall bind the corporation; and

(b) May not be used to impose liability on a corporate director, officer, employee, or agent.

(4) An emergency shall exist for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.



21-2027 - Ultra vires.

21-2027. Ultra vires.

(1) Except as provided in subsection (2) of this section, the validity of corporate action may not be challenged on the grounds that the corporation lacks or lacked power to act.

(2) A corporation's power to act may be challenged:

(a) In a proceeding by a shareholder against the corporation to enjoin the act;

(b) In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(c) In a proceeding by the Attorney General under section 21-20,162.

(3) In a shareholder's proceeding under subdivision (2)(a) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable, and if all affected persons are parties to the proceeding. The court may also award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

(4) Venue for a proceeding under subdivision (2)(a) or (2)(b) of this section shall lie in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located.



21-2028 - Corporate name.

21-2028. Corporate name.

(1) A corporate name:

(a) Shall contain the word corporation, incorporated, company, or limited, or the abbreviation corp., inc., co., or ltd., or words or abbreviations of like import in another language, except that a corporation organized to conduct a banking business under the Nebraska Banking Act may use a name which includes the word bank without using any such words or abbreviations; and

(b) Shall not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 21-2024 and its articles of incorporation.

(2) Except as authorized by subsections (3) and (4) of this section, a corporate name shall not be the same as or deceptively similar to, upon the records of the Secretary of State, any of the names referenced in subdivisions (2)(a) through (f) of this section:

(a) The corporate name of a corporation incorporated or authorized to transact business in this state;

(b) A corporate name reserved or registered under section 21-2029 or 21-2030;

(c) The fictitious name adopted by a foreign corporation authorized to transact business in this state because its real name is unavailable;

(d) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state;

(e) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(f) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(3) A corporation may apply to the Secretary of State for authorization to use a name that is deceptively similar to, upon his or her records, one or more of the names described in subsection (2) of this section. The Secretary of State shall authorize use of the name applied for if:

(a) The other corporation or business entity consents to the use in writing; or

(b) The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(4) A corporation may use the name, including the fictitious name, of another domestic or foreign corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to transact business in this state and the proposed user corporation has:

(a) Merged with the other corporation or business entity;

(b) Been formed by reorganization of the other corporation or business entity; or

(c) Acquired all or substantially all of the assets, including the name, of the other corporation or business entity.

(5) The Business Corporation Act shall not be construed to control the use of fictitious names.



21-2029 - Reserved name.

21-2029. Reserved name.

(1) A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the Secretary of State for filing. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, he or she shall reserve the name for the applicant's exclusive use for a nonrenewable one-hundred-twenty-day period.

(2) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.



21-2030 - Registered name.

21-2030. Registered name.

(1) A foreign corporation may register its corporate name or its corporate name with any addition required by section 21-20,173 if the name is not the same as or deceptively similar to, upon the records of the Secretary of State, the corporate names that are not available under subdivision (2)(c) of section 21-2028.

(2) A foreign corporation shall register its corporate name or its corporate name with any addition required by section 21-20,173 by delivering to the Secretary of State for filing an application:

(a) Setting forth its corporate name or its corporate name with any addition required by section 21-20,173, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and

(b) Accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is filed in this state.

(3) The name shall be registered for the applicant's exclusive use upon the effective date of the application.

(4) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application which complies with the requirements of subsection (2) of this section between October 1 and December 31 of the preceding year. The renewal application shall renew the registration for the following calendar year.

(5) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation thereafter incorporated under the Business Corporation Act or by another foreign corporation thereafter authorized to transact business in this state. The registration shall terminate when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.



21-2031 - Registered office and registered agent.

21-2031. Registered office and registered agent.

Each corporation shall continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(a) An individual who resides in this state and whose business office is identical with the registered office;

(b) A domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or

(c) A foreign corporation or not-for-profit foreign corporation authorized to transact business in this state whose business office is identical with the registered office.



21-2032 - Change of registered office or registered agent.

21-2032. Change of registered office or registered agent.

(1) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(a) The name of the corporation;

(b) The street address of its current registered office;

(c) If the current registered office is to be changed, the street address of the new registered office;

(d) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(e) If the current registered agent is to be changed, the name of the new registered agent and the new registered agent's written consent, either on the statement or attached to it, to the appointment; and

(f) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(2) If a registered agent changes the street address or post office box number of his or her business office, he or she may change the street address, or, if one exists, the post office box number, of the registered office of any corporation for which he or she is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.



21-2033 - Resignation of registered agent.

21-2033. Resignation of registered agent.

(1) A registered agent may resign his or her agency appointment by signing and delivering to the Secretary of State for filing the signed original and two exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(2) After filing the statement the Secretary of State shall mail one copy to the registered office, if not discontinued, and the other copy to the corporation at its principal office.

(3) The agency appointment shall be terminated and the registered office discontinued, if so provided, on the thirty-first day after the date on which the statement was filed.



21-2034 - Service on corporation.

21-2034. Service on corporation.

(1) A corporation's registered agent shall be the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.

(2) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation at its principal office. Service shall be perfected under this subsection at the earliest of:

(a) The date the corporation receives the mail;

(b) The date shown on the return receipt, if signed on behalf of the corporation; or

(c) Five days after its deposit in the United States mail as evidenced by the postmark, if mailed postage prepaid and correctly addressed.

(3) This section shall not be construed to prescribe the only means, or necessarily the required means, of serving a corporation.



21-2035 - Authorized shares.

21-2035. Authorized shares.

(1) The articles of incorporation shall prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation shall prescribe a distinguishing designation for each class, and prior to the issuance of shares of a class the preferences, limitations, and relative rights of that class shall be described in the articles of incorporation. All shares of a class shall have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by section 21-2036.

(2) The articles of incorporation shall authorize (a) one or more classes of shares that together have unlimited voting rights and (b) one or more classes of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

(3) The articles of incorporation may authorize one or more classes of shares that:

(a) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by the Business Corporation Act;

(b) Are redeemable or convertible as specified in the articles of incorporation (i) at the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event, (ii) for cash, indebtedness, securities, or other property, or (iii) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(c) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative; or

(d) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(4) The description of the designations, preferences, limitations, and relative rights of share classes in subsection (3) of this section shall not be exhaustive.



21-2036 - Class or series of shares; determined by board of directors.

21-2036. Class or series of shares; determined by board of directors.

(1) If the articles of incorporation so provide, the board of directors may determine, in whole or in part, the preferences, limitations, and relative rights, within the limits set forth in section 21-2035, of (a) any class of shares before the issuance of any shares of that class or (b) one or more series within a class before the issuance of any shares of that series.

(2) Each series of a class shall be given a distinguishing designation.

(3) All shares of a series shall have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

(4) Before issuing any shares of a class or series created under this section, the corporation shall deliver to the Secretary of State for filing articles of amendment, which shall be effective without shareholder action, that set forth:

(a) The name of the corporation;

(b) The text of the amendment determining the terms of the class or series of shares;

(c) The date the amendment was adopted; and

(d) A statement that the amendment was duly adopted by the board of directors.



21-2037 - Issued and outstanding shares.

21-2037. Issued and outstanding shares.

(1) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued shall be outstanding shares until they are reacquired, redeemed, converted, or canceled.

(2) The reacquisition, redemption, or conversion of outstanding shares shall be subject to the limitations of subsection (3) of this section and to section 21-2050.

(3) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution shall be outstanding.



21-2038 - Fractional shares.

21-2038. Fractional shares.

(1) A corporation may:

(a) Issue fractions of a share or pay in money the value of fractions of a share;

(b) Arrange for disposition of fractional shares by the shareholders; and

(c) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(2) Each certificate representing scrip shall be conspicuously labeled scrip and shall contain the information required by subsection (2) of section 21-2044.

(3) The holder of a fractional share shall be entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip shall not be entitled to any of these rights unless the scrip provides for them.

(4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(a) That the scrip will become void if not exchanged for full shares before a specified date; and

(b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.



21-2039 - Subscription for shares before incorporation.

21-2039. Subscription for shares before incorporation.

(1) A subscription for shares entered into before incorporation shall be irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(2) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies such terms. A call for payment by the board of directors shall be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(3) Shares issued pursuant to subscriptions entered into before incorporation shall be considered fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(4) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty days after the corporation sends written demand for payment to the subscriber.

(5) A subscription agreement entered into after incorporation shall be a contract between the subscriber and the corporation subject to section 21-2040.



21-2040 - Issuance of shares.

21-2040. Issuance of shares.

(1) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(2) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

(3) Before the corporation issues shares, the board of directors shall determine that the consideration received or to be received for shares to be issued is adequate. Such determination by the board of directors shall be conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(4) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor shall be considered fully paid and nonassessable.

(5) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note or make other arrangements to restrict the transfer of the shares and may credit distributions in respect of the shares against their purchase price until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be canceled in whole or in part.



21-2041 - Liability of shareholders.

21-2041. Liability of shareholders.

(1) A purchaser from a corporation of its own shares shall not be liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued pursuant to section 21-2040 or specified in the subscription agreement pursuant to section 21-2039.

(2) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation shall not be personally liable for the acts or debts of the corporation, except that he or she may become personally liable by reason of his or her own acts or conduct.

A court will disregard a corporation's identity and hold shareholders personally liable where the corporation has been used to commit fraud, violate a legal duty, or perpetrate a dishonest or unjust act in contravention of the rights of another. Victory Lake Marine, Inc. v. Velduis, 9 Neb. App. 815, 621 N.W.2d 306 (2000).



21-2042 - Share dividends.

21-2042. Share dividends.

(1) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection shall be a share dividend.

(2) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless (a) the articles of incorporation so authorize, (b) a two-thirds majority of the votes entitled to be cast by the class or series to be issued approve the issue, or (c) there are no outstanding shares of the class or series to be issued.

(3) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date shall be the date the board of directors authorizes the share dividend.



21-2043 - Share options.

21-2043. Share options.

A corporation may issue rights, options, or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares are to be issued.



21-2044 - Form and content of certificates.

21-2044. Form and content of certificates.

(1) Shares may but shall not be required to be represented by certificates. Unless the Business Corporation Act or another law expressly provides otherwise, the rights and obligations of shareholders shall be identical whether or not their shares are represented by certificates.

(2) At a minimum, each share certificate shall state on its face:

(a) The name of the issuing corporation and that it is organized under the laws of this state;

(b) The name of the person to whom issued; and

(c) The number and class of shares and the designation of the series, if any, the certificate represents.

(3) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class, the variations in rights, preferences, and limitations determined for each series, and the authority of the board of directors to determine variations for future series, shall be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(4) Each share certificate (a) shall be signed, either manually or in facsimile, by two officers designated in the bylaws or by the board of directors and (b) may bear the corporate seal or its facsimile.

(5) If the person who signed, either manually or in facsimile, a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.



21-2045 - Shares without certificates.

21-2045. Shares without certificates.

(1) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization shall not affect shares already represented by certificates until they are surrendered to the corporation.

(2) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by subsections (2) and (3) of section 21-2044 and, if applicable, section 21-2046.



21-2046 - Restriction on transfer or registration of shares or other securities.

21-2046. Restriction on transfer or registration of shares or other securities.

(1) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction shall not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(2) A restriction on the transfer or registration of transfer of shares shall be valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by subsection (2) of section 21-2045. Unless so noted, a restriction shall not be enforceable against a person without knowledge of the restriction.

(3) A restriction on the transfer or registration of transfer of shares shall be authorized:

(a) To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(b) To preserve exemptions under federal or state securities law or under the Internal Revenue Code; or

(c) For any other reasonable purpose.

(4) A restriction on the transfer or registration of transfer of shares may:

(a) Obligate the shareholder first to offer the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(b) Obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(c) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable; or

(d) Prohibit the transfer of the restricted shares to designated persons or classes of persons if the prohibition is not manifestly unreasonable.

(5) For purposes of this section, shares shall include a security convertible into or carrying a right to subscribe for or acquire shares.



21-2047 - Payment of expenses.

21-2047. Payment of expenses.

A corporation may pay the expenses of selling or underwriting its shares and of organizing or reorganizing the corporation from the consideration received for shares.



21-2048 - Shareholders' preemptive rights.

21-2048. Shareholders' preemptive rights.

(1) The shareholders of a corporation shall not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide. The shareholders of a corporation organized prior to January 1, 1996, shall continue to have a preemptive right to acquire the corporation's unissued shares in the manner provided in this section if the articles of incorporation of the corporation did not, on or after January 1, 1996, expressly eliminate such preemptive rights to its shareholders.

(2) A statement included in the articles of incorporation that the corporation elects to have preemptive rights, or words of similar import, shall mean that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(a) The shareholders of the corporation shall have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors, to provide a fair and reasonable opportunity to exercise the right to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them;

(b) A shareholder may waive his or her preemptive right. A waiver evidenced by a writing shall be irrevocable even though it is not supported by consideration;

(c) There shall be no preemptive right with respect to:

(i) Shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or its affiliates;

(ii) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or its affiliates;

(iii) Shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation; or

(iv) Shares sold otherwise than for money;

(d) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets shall have no preemptive rights with respect to shares of any class;

(e) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets shall have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights; and

(f) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year shall be subject to the shareholders' preemptive rights.

(3) For purposes of this section, shares shall include a security convertible into or carrying a right to subscribe for or acquire shares.



21-2049 - Corporation's acquisition of own shares.

21-2049. Corporation's acquisition of own shares.

(1) A corporation may acquire its own shares and shares so acquired shall constitute authorized but unissued shares.

(2) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares shall be reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

(3) The board of directors may adopt articles of amendment under this section without shareholder action and deliver them to the Secretary of State for filing. The articles shall set forth:

(a) The name of the corporation;

(b) The reduction in the number of authorized shares, itemized by class and series; and

(c) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.



21-2050 - Distributions to shareholders.

21-2050. Distributions to shareholders.

(1) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (3) of this section.

(2) If the board of directors does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase redemption or other acquisition of the corporation's shares, the record date shall be the date the board of directors authorizes the distribution.

(3) No distribution may be made if, after giving it effect:

(a) The corporation would not be able to pay its debts as they become due in the usual course of business; or

(b) The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(4) The board of directors may base a determination that a distribution is not prohibited under subsection (3) of this section either on financial statements prepared on the basis of generally accepted accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(5) Except as provided in subsection (7) of this section, the effect of a distribution under subsection (3) of this section shall be measured:

(a) In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(b) In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and

(c) In all other cases, as of (i) the date the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization or (ii) the date the payment is made if it occurs more than one hundred twenty days after the date of authorization.

(6) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section shall be at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

(7) Indebtedness of a corporation, including indebtedness issued as a distribution, shall not be considered a liability for purposes of determination under subsection (3) of this section if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest shall be treated as a distribution, the effect of which shall be measured on the date the payment is actually made.



21-2051 - Annual meeting.

21-2051. Annual meeting.

(1) A corporation shall hold annually, at a time stated in or fixed in accordance with the bylaws, a meeting of shareholders.

(2) Annual shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(3) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws shall not affect the validity of any corporate action.

(4) Notwithstanding the provisions of this section, a corporation registered as an investment company under the federal Investment Company Act of 1940, which, pursuant to section 21-2018, has included in its articles of incorporation a provision limiting or eliminating the requirement to hold an annual meeting of the shareholders, shall not be required to hold an annual meeting of the shareholders except as provided in such articles of incorporation or as otherwise required by the federal Investment Company Act of 1940, and the rules and regulations adopted and promulgated under such act.



21-2052 - Special meeting.

21-2052. Special meeting.

(1) A corporation shall hold a special meeting of shareholders:

(a) On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(b) If the holders of at least ten percent of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(2) If not otherwise fixed under section 21-2053 or 21-2057, the record date for determining shareholders entitled to demand a special meeting shall be the date the first shareholder signs the demand.

(3) Special shareholders' meetings may be held in or out of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(4) Only business within the purpose or purposes described in the meeting notice required by subsection (3) of section 21-2055 may be conducted at a special shareholders' meeting.



21-2053 - Court-ordered meeting.

21-2053. Court-ordered meeting.

(1) The district court of the county where a corporation's principal office, or, if none in this state, its registered office, is located, may summarily order a meeting to be held:

(a) On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(b) On application of a shareholder who signed a demand for a special meeting valid under section 21-2052 if:

(i) Notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation's secretary; or

(ii) The special meeting was not held in accordance with the notice.

(2) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.



21-2054 - Action without meeting.

21-2054. Action without meeting.

(1) Action required or permitted by the Business Corporation Act to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action shall be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(2) If not otherwise determined under section 21-2053 or 21-2057, the record date for determining shareholders entitled to take action without a meeting shall be the date the first shareholder signs the consent under subsection (1) of this section.

(3) A consent signed under this section shall have the effect of a meeting vote and may be described as such in any document.

(4) If the act requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation shall give its nonvoting shareholders written notice of the proposed action at least ten days before the action is taken. The notice shall contain or be accompanied by the same material that, under the act, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.



21-2055 - Notice of meeting.

21-2055. Notice of meeting.

(1) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the meeting date. Unless the Business Corporation Act or the articles of incorporation require otherwise, the corporation shall be required to give notice only to shareholders entitled to vote at the meeting.

(2) Unless the act or the articles of incorporation require otherwise, notice of an annual meeting shall not be required to include a description of the purpose or purposes for which the meeting is called.

(3) Notice of a special meeting shall include a description of the purpose or purposes for which the meeting is called.

(4) If not otherwise fixed under section 21-2053 or 21-2057, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting shall be the day before the first notice is delivered to shareholders.

(5) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice shall not be required to be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or is required to be fixed under section 21-2057, however, notice of the adjourned meeting shall be given under this section to persons who are shareholders as of the new record date.



21-2056 - Waiver of notice.

21-2056. Waiver of notice.

(1) A shareholder may waive any notice required by the Business Corporation Act, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver shall be in writing, shall be signed by the shareholder entitled to the notice, and shall be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(2) A shareholder's attendance at a meeting:

(a) Waives objection to lack of notice or defective notice of the meeting unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and

(b) Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice unless the shareholder objects to considering the matter when it is presented.



21-2057 - Record date.

21-2057. Record date.

(1) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(2) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of shareholders.

(3) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting shall be effective for any adjournment of the meeting unless the board of directors fixes a new record date, which the board shall do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

(4) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, the court may provide that the original record date shall continue in effect or it may fix a new record date.



21-2058 - Shareholders' list for meeting.

21-2058. Shareholders' list for meeting.

(1) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list shall be arranged by voting group, and within each voting group by class or series of shares, and shall show the address of and number of shares held by each shareholder.

(2) The shareholders' list shall be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, his or her agent, or his or her attorney shall be entitled on written demand to inspect and, subject to the requirements of subsection (3) of section 21-20,183, to copy the shareholders' list during regular business hours and at his or her expense during the period it is available for inspection.

(3) The corporation shall make the shareholders' list available at the meeting and any shareholder, his or her agent, or his or her attorney shall be entitled to inspect the list at any time during the meeting or any adjournment.

(4) If the corporation refuses to allow a shareholder, his or her agent, or his or her attorney to inspect the shareholders' list before or at the meeting or to copy the list as permitted by subsection (2) of this section, the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the shareholders' list was prepared until the inspection or copying is complete.

(5) Refusal or failure to prepare or make available the shareholders' list shall not affect the validity of action taken at the meeting.



21-2059 - Voting entitlement of shares.

21-2059. Voting entitlement of shares.

(1) Except as provided in subsections (2) and (3) of this section or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, shall be entitled to one vote on each matter voted on at a shareholders' meeting. Only shares shall be entitled to vote.

(2) Absent special circumstances, the shares of a corporation shall not be entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(3) Subsection (2) of this section shall not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(4) Redeemable shares shall not be entitled to vote after notice of redemption has been mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price upon surrender of the shares.



21-2060 - Proxies.

21-2060. Proxies.

(1) A shareholder may vote his or her shares in person or by proxy.

(2) A shareholder or the shareholder's agent or attorney in fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. An electronic transmission shall contain or be accompanied by information from which one can determine that the shareholder or the shareholder's agent or attorney in fact authorized the transmission.

(3) An appointment of a proxy shall be effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the secretary or other officer or agent of the corporation authorized to tabulate votes. An appointment shall be valid for eleven months unless a longer period is expressly provided in the appointment form or electronic transmission.

(4) An appointment of a proxy shall be revocable by the shareholder unless the appointment form or electronic transmission conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest shall include the appointment of:

(a) A pledgee;

(b) A person who purchased or agreed to purchase the shares;

(c) A creditor of the corporation who extended it credit under terms requiring the appointment;

(d) An employee of the corporation whose employment contract requires the appointment; or

(e) A party to a voting agreement created under section 21-2068.

(5) The death or incapacity of the shareholder appointing a proxy shall not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his or her authority under the appointment.

(6) An appointment made irrevocable under subsection (4) of this section shall be revoked when the interest with which it is coupled is extinguished.

(7) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he or she did not know of its existence when he or she acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(8) Subject to section 21-2062 and to any express limitation on the proxy's authority appearing on the face of the appointment form or electronic transmission, a corporation shall be entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

Although subsection (4) of this section lists several examples of "[a]ppointments coupled with an interest," these examples are not exhaustive and other arrangements may also be held to be "coupled with an interest." In that regard, subsection (4) incorporates the common-law test, based on principles of agency law, for whether an appointment is coupled with an interest. Bamford v. Bamford, Inc., 279 Neb. 259, 777 N.W.2d 573 (2010).

An appointment made irrevocable under subsection (4) of this section is revoked when the interest with which it is coupled is extinguished. Bamford v. Bamford, Inc., 279 Neb. 259, 777 N.W.2d 573 (2010).

This section provides that shareholders may vote in person or by proxy and establishes the basic rules for appointing a proxy. Bamford v. Bamford, Inc., 279 Neb. 259, 777 N.W.2d 573 (2010).



21-2061 - Shares held by nominees.

21-2061. Shares held by nominees.

(1) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(2) The procedure may set forth:

(a) The types of nominees to which it applies;

(b) The rights or privileges that the corporation recognizes in a beneficial owner;

(c) The manner in which the procedure is selected by the nominee;

(d) The information that shall be provided when the procedure is selected;

(e) The period for which selection of the procedure is effective; and

(f) Other aspects of the rights and duties created.



21-2062 - Corporation's acceptance of notes.

21-2062. Corporation's acceptance of notes.

(1) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation, if acting in good faith, shall be entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(2) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of a shareholder, the corporation, if acting in good faith, shall nevertheless be entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(b) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(c) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(d) The name signed purports to be that of a pledgee, beneficial owner, or attorney in fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or

(e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(3) The corporation shall be entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section shall not be liable in damages to the shareholder for the consequences of the acceptance or rejection.

(5) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section shall be valid unless a court of competent jurisdiction determines otherwise.



21-2063 - Voting groups; quorum and voting requirements.

21-2063. Voting groups; quorum and voting requirements.

(1) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or the Business Corporation Act provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group shall constitute a quorum of that voting group for action on that matter.

(2) Once a share is represented for any purpose at a meeting it shall be deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or shall be set for that adjourned meeting.

(3) If a quorum exists, action on a matter, other than the election of directors, by a voting group shall be approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action unless the articles of incorporation or the act requires a greater number of affirmative votes.

(4) An amendment of articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (2) or (3) of this section shall be governed by section 21-2065.

(5) The election of directors shall be governed by section 21-2066.



21-2064 - Action by single and multiple voting groups.

21-2064. Action by single and multiple voting groups.

(1) If the articles of incorporation or the Business Corporation Act provides for voting by a single voting group on a matter, action on that matter shall be taken when voted upon by that voting group as provided in section 21-2063.

(2) If the articles of incorporation or the act provides for voting by two or more voting groups on a matter, action on that matter shall be taken only when voted upon by each of those voting groups counted separately as provided in section 21-2063. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.



21-2065 - Greater quorum or voting requirements.

21-2065. Greater quorum or voting requirements.

(1) The articles of incorporation may provide for a greater quorum or voting requirement for shareholders, or voting groups of shareholders, than is provided for by the Business Corporation Act.

(2) An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.



21-2066 - Voting for directors; cumulative voting.

21-2066. Voting for directors; cumulative voting.

(1) Unless otherwise provided in the articles of incorporation, directors shall be elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(2) In all elections for directors, every shareholder entitled to vote at such elections shall have the right to vote in person or by proxy for the number of shares owned by him or her, for as many persons as there are directors to be elected or to cumulate such shares and give one candidate as many votes as the number of directors multiplied by the number of his or her shares shall equal, or to distribute them upon the same principle among as many candidates as he or she thinks fit, and such directors shall not be elected in any other manner.



21-2067 - Voting trusts.

21-2067. Voting trusts.

(1) One or more shareholders may create a voting trust conferring on a trustee the right to vote or otherwise act for them by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(2) A voting trust shall become effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust shall be valid for not more than ten years after its effective date unless extended under subsection (3) of this section.

(3) All or some of the parties to a voting trust may extend it for additional terms of not more than ten years each by signing an extension agreement and obtaining the voting trustee's written consent to the extension. An extension shall be valid for ten years from the date the first shareholder signs the extension agreement. The voting trustee shall deliver copies of the extension agreement and a list of beneficial owners to the corporation's principal office. An extension agreement shall bind only those parties signing it.

In order to be valid, a voting trust agreement must, by its terms, be limited to a period of ten years or less, or it must be clear from the terms and provisions of the agreement that the voting trust will terminate in ten years or less. Bamford v. Bamford, Inc., 279 Neb. 259, 777 N.W.2d 573 (2010).

This section does not create a "safe harbor" for voting trusts; rather, it clearly imposes substantive limitations on the provisions of such agreements. Bamford v. Bamford, Inc., 279 Neb. 259, 777 N.W.2d 573 (2010).

This section provides generally that one or more shareholders of a corporation may create a voting trust, which confers on the trustee the right to vote or otherwise act for them. The voting trust becomes effective when the first shares subject to the trust are registered in the trustee's name. A voting trust "shall be valid for not more than ten years after its effective date" unless extended by the parties to it. Bamford v. Bamford, Inc., 279 Neb. 259, 777 N.W.2d 573 (2010).

This section provides that a voting trust agreement cannot, absent an extension, extend longer than ten years. Bamford v. Bamford, Inc., 279 Neb. 259, 777 N.W.2d 573 (2010).



21-2068 - Voting agreements.

21-2068. Voting agreements.

(1) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section shall not be subject to the provisions of section 21-2067.

(2) A voting agreement created under this section shall be specifically enforceable.



21-2069 - Shareholder agreements.

21-2069. Shareholder agreements.

(1) An agreement among the shareholders of a corporation that complies with this section shall be effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of the Business Corporation Act in that it:

(a) Eliminates the board of directors or restricts the discretion or powers of the board of directors;

(b) Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in section 21-2050;

(c) Establishes who shall be directors or officers of the corporation or their terms of office or manner of selection or removal;

(d) Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies;

(e) Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer, or employee of the corporation, or among any of them;

(f) Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders;

(g) Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or

(h) Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors, and the corporation, or among any of them, and is not contrary to public policy.

(2) An agreement authorized by this section shall be:

(a) Set forth (i) in the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement or (ii) in a written agreement that is signed by all persons who are shareholders at the time of the agreement and the agreement is made known to the corporation;

(b) Subject to amendment only by all persons who are shareholders at the time of the amendment unless the agreement provides otherwise; and

(c) Valid for ten years unless the agreement provides otherwise.

(3) The existence of an agreement authorized by this section shall be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by subsection (2) of section 21-2045. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement shall not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement shall be entitled to rescission of the purchase. A purchaser shall be deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection shall be commenced within the earlier of ninety days after discovery of the existence of the agreement or two years after the time of purchase of the shares.

(4) An agreement authorized by this section shall cease to be effective when shares of the corporation are listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws without shareholder action to delete the agreement and any references to it.

(5) An agreement authorized by this section that limits the discretion or powers of the board of directors shall relieve the directors of, and impose upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

(6) The existence or performance of an agreement authorized by this section shall not be grounds for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

(7) Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.



21-2070 - Derivative proceedings; terms, defined.

21-2070. Derivative proceedings; terms, defined.

For purposes of sections 21-2070 to 21-2077:

(1) Derivative proceeding shall mean a civil suit or action in the right of a domestic corporation or, to the extent provided in section 21-2077, in the right of a foreign corporation; and

(2) Shareholder shall include a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.



21-2071 - Derivative proceedings; standing.

21-2071. Derivative proceedings; standing.

A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(1) Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at such time; and

(2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.



21-2072 - Derivative proceedings; demand; venue.

21-2072. Derivative proceedings; demand; venue.

(1) No shareholder may commence a derivative proceeding until:

(a) A written demand has been made upon the corporation to take suitable action; and

(b) Ninety days have expired from the date the demand was made unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the ninety-day period.

(2) Venue for a proceeding under this section shall lie in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located.



21-2073 - Derivative proceedings; stay.

21-2073. Derivative proceedings; stay.

If the corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for such period as the court deems appropriate.



21-2074 - Derivative proceedings; dismissal.

21-2074. Derivative proceedings; dismissal.

(1) A derivative proceeding shall be dismissed by the court on motion by the corporation if one of the groups specified in subsection (2) or (6) of this section has determined, in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation.

(2) Unless a panel is appointed pursuant to subsection (6) of this section, the determination in subsection (1) of this section shall be made by:

(a) A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum; or

(b) A majority vote of a committee consisting of two or more independent directors appointed by a majority vote of independent directors present at a meeting of the board of directors, whether or not such independent directors constituted a quorum.

(3) None of the following shall by itself cause a director to be considered not independent for purposes of this section:

(a) The nomination or election of the director by persons who are defendants in the derivative proceeding or against whom action is demanded;

(b) The naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded; or

(c) The approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

(4) If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing either (a) that a majority of the board of directors did not consist of independent directors at the time the determination was made or (b) that the requirements of subsection (1) of this section have not been met.

(5) If a majority of the board of directors does not consist of independent directors at the time the determination is made, the corporation shall have the burden of proving that the requirements of subsection (1) of this section have been met. If a majority of the board of directors consists of independent directors at the time the determination is made, the plaintiff shall have the burden of proving that the requirements of subsection (1) of this section have not been met.

(6) The court may appoint a panel of one or more independent persons upon motion by the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interests of the corporation. In such case, the plaintiff shall have the burden of proving that the requirements of subsection (1) of this section have not been met.



21-2075 - Derivative proceedings; discontinuance or settlement.

21-2075. Derivative proceedings; discontinuance or settlement.

A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.



21-2076 - Derivative proceedings; payment of expenses.

21-2076. Derivative proceedings; payment of expenses.

On termination of the derivative proceeding the court may:

(1) Order the corporation to pay the plaintiff's reasonable expenses, including attorney's fees, incurred in the proceeding if the court finds that the proceeding has resulted in a substantial benefit to the corporation;

(2) Order the plaintiff to pay any defendant's reasonable expenses, including attorney's fees, incurred in defending the proceeding if the court finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3) Order a party to pay an opposing party's reasonable expenses, including attorney's fees, incurred because of the filing of a pleading, motion, or other paper, if the court finds that the pleading, motion, or other paper was not well-grounded in fact, after reasonable inquiry, or warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law and was interposed for an improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

Subdivision (1) of this section does not authorize a court to order payment of fees by individual defendants. Trieweiler v. Sears, 268 Neb. 952, 689 N.W.2d 807 (2004).

Subdivision (3) of this section is directed at the conduct of litigation, not at the underlying wrongful conduct of the defendants. Trieweiler v. Sears, 268 Neb. 952, 689 N.W.2d 807 (2004).



21-2077 - Derivative proceedings; applicability to foreign corporations.

21-2077. Derivative proceedings; applicability to foreign corporations.

In any derivative proceeding in the right of a foreign corporation, the matters covered by sections 21-2070 to 21-2077 shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for sections 21-2073, 21-2075, and 21-2076.



21-2078 - Board of directors; duties.

21-2078. Board of directors; duties.

(1) Except as provided in section 21-2069, each corporation shall have a board of directors.

(2) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation or in an agreement authorized under section 21-2069.



21-2079 - Qualifications of directors.

21-2079. Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors. A director shall not be required to be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.



21-2080 - Number and election of directors.

21-2080. Number and election of directors.

(1) A board of directors shall consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(2) If a board of directors has power to fix or change the number of directors, the board may increase or decrease by thirty percent or less the number of directors last approved by the shareholders, but only the shareholders may increase or decrease by more than thirty percent the number of directors last approved by the shareholders.

(3) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the shareholders or the board of directors. After shares are issued, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.

(4) Directors shall be elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under section 21-2083.

(5) If a corporation is registered as an investment company under the federal Investment Company Act of 1940, and, pursuant to section 21-2018, has included in its articles of incorporation a provision limiting or eliminating the requirement to hold an annual meeting of the shareholders, the initial directors shall be elected at the first meeting of the shareholders after such provision limiting or eliminating such meeting is included in the articles of incorporation, and thereafter the election of directors by shareholders shall not be required unless required by the federal Investment Company Act of 1940, or the rules and regulations under such act or otherwise required by the Business Corporation Act.



21-2081 - Election of directors by classes of shareholders.

21-2081. Election of directors by classes of shareholders.

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class or classes of shares entitled to elect one or more directors is a separate voting group for purposes of election of directors.



21-2082 - Terms of directors.

21-2082. Terms of directors.

(1) The terms of the initial directors of a corporation shall expire at the first shareholders' meeting at which directors are elected.

(2) The terms of all other directors shall expire at the next annual shareholders' meeting following their election unless their terms are staggered under section 21-2083.

(3) A decrease in the number of directors shall not shorten an incumbent director's term.

(4) The term of a director elected to fill a vacancy shall expire at the next shareholders' meeting at which directors are elected.

(5) Despite the expiration of a director's term, he or she shall continue to serve until his or her successor is elected and qualifies or until there is a decrease in the number of directors.



21-2083 - Staggered terms of directors.

21-2083. Staggered terms of directors.

The articles of incorporation may provide for staggering the terms of the directors by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be. In that event, the terms of directors in the first group shall expire at the first annual shareholders' meeting after their election, the terms of the second group shall expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, shall expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two years or three years, as the case may be, to succeed those whose terms expire.



21-2084 - Resignation of directors.

21-2084. Resignation of directors.

(1) A director may resign at any time by delivering written notice to the board of directors, to its chairperson, or to the corporation.

(2) The resignation shall be effective when notice is delivered unless the notice specifies a later effective date.



21-2085 - Removal of directors by shareholders.

21-2085. Removal of directors by shareholders.

(1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him or her.

(3) A director may not be removed if the number of votes sufficient to elect him or her under cumulative voting is voted against his or her removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him or her exceeds the number of votes cast not to remove him or her.

(4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director and the meeting notice shall state that the purpose or one of the purposes of the meeting is removal of the director.



21-2086 - Removal of directors by judicial proceeding.

21-2086. Removal of directors by judicial proceeding.

(1) The district court of the county where a corporation's principal office, or, if none in this state, its registered office, is located, may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least ten percent of the outstanding shares of any class if the court finds that (a) the director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation and (b) removal is in the best interests of the corporation.

(2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(3) If shareholders commence a proceeding under subsection (1) of this section, they shall make the corporation a party defendant.

The language of this section leads to the conclusion that judicial removal of a director is an extraordinary remedy. Neiman v. Tri R Angus, 274 Neb. 252, 739 N.W.2d 182 (2007).

To succeed in an action brought under subsection (1) of this section, the prohibited conduct must be proved, and it must be shown that removal of a director is in the best interests of the corporation. More specifically, the district court may remove a director in an action brought by shareholders holding at least 10 percent of the outstanding shares if the court, after reviewing the evidence, finds that the director engaged in fraudulent or dishonest conduct or engaged in a gross abuse of authority or discretion with respect to the corporation and also finds that the removal of the director is in the corporation's best interests. Neiman v. Tri R Angus, 274 Neb. 252, 739 N.W.2d 182 (2007).



21-2087 - Vacancy on board of directors.

21-2087. Vacancy on board of directors.

(1) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(a) The shareholders may fill the vacancy;

(b) The board of directors may fill the vacancy; or

(c) If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(2) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group shall be entitled to vote to fill the vacancy if it is filled by the shareholders.

(3) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under subsection (2) of section 21-2084 or otherwise, may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.



21-2088 - Compensation of directors.

21-2088. Compensation of directors.

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.



21-2089 - Board of directors; meetings.

21-2089. Board of directors; meetings.

(1) The board of directors may hold regular or special meetings in or out of this state.

(2) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means shall be deemed to be present in person at the meeting.



21-2090 - Action without meeting.

21-2090. Action without meeting.

(1) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by the Business Corporation Act to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action shall be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.

(2) Action taken under this section shall be effective when the last director signs the consent, unless the consent specifies a different effective date.

(3) A consent signed under this section shall have the effect of a meeting vote and may be described as such in any document.



21-2091 - Notice of meeting.

21-2091. Notice of meeting.

(1) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(2) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least two days' notice of the date, time, and place of the meeting. The notice shall not be required to describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.



21-2092 - Waiver of notice.

21-2092. Waiver of notice.

(1) A director may waive any notice required by the Business Corporation Act, the articles of incorporation, or the bylaws before or after the date and time stated in the notice. Except as provided by subsection (2) of this section, the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(2) A director's attendance at or participation in a meeting waives any required notice to him or her of the meeting unless the director at the beginning of the meeting or promptly upon his or her arrival objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.



21-2093 - Quorum and voting.

21-2093. Quorum and voting.

(1) Unless the articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in the Business Corporation Act, a quorum of a board of directors shall consist of:

(a) A majority of the fixed number of directors if the corporation has a fixed board size; or

(b) A majority of the number of directors prescribed or, if no number is prescribed, the number in office immediately before the meeting begins if the corporation has a variable-range board size.

(2) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (1) of this section.

(3) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present shall be the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(4) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken shall be deemed to have assented to the action taken unless (a) he or she objects at the beginning of the meeting or promptly upon his or her arrival to holding it or transacting business at the meeting, (b) his or her dissent or abstention from the action taken is entered in the minutes of the meeting, or (c) he or she delivers written notice of his or her dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention shall not be available to a director who votes in favor of the action taken.



21-2094 - Committees.

21-2094. Committees.

(1) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on them. Each committee may have two or more members who serve at the pleasure of the board of directors.

(2) The creation of a committee and appointment of members to it shall be approved by the greater of (a) a majority of all the directors in office when the action is taken or (b) the number of directors required by the articles of incorporation or bylaws to take action under section 21-2093.

(3) Sections 21-2089 to 21-2093 which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors shall apply to committees and their members as well.

(4) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under section 21-2078.

(5) A committee may not, however:

(a) Authorize distributions;

(b) Approve or propose to shareholders action that the Business Corporation Act requires be approved by shareholders;

(c) Fill vacancies on the board of directors or on any of its committees;

(d) Amend articles of incorporation pursuant to section 21-20,117;

(e) Adopt, amend, or repeal bylaws;

(f) Approve a plan of merger not requiring shareholder approval;

(g) Authorize or approve reacquisition of shares, except according to a formula or method prescribed by the board of directors; or

(h) Authorize or approve the issuance or sale or contract for sale of shares or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except that the board of directors may authorize a committee or a senior executive officer of the corporation to do so within limits specifically prescribed by the board of directors.

(6) The creation of, delegation of authority to, or action by a committee shall not alone constitute compliance by a director with the standards of conduct described in section 21-2095.



21-2095 - Standards of conduct for directors.

21-2095. Standards of conduct for directors.

(1) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner he or she reasonably believes to be in the best interests of the corporation.

A director may, but need not, in considering the best interests of the corporation, consider, among other things, the effects of any action on employees, suppliers, creditors, and customers of the corporation and communities in which offices or other facilities of the corporation are located.

(2) In discharging his or her duties, a director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(c) A committee of the board of directors of which he or she is not a member if the director reasonably believes the committee merits confidence.

(3) A director shall not be considered to be acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director shall not be liable for any action taken as a director, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.

An ordinarily prudent person "in a like position", within the meaning of this section, is an ordinarily prudent person who was the director of the particular corporation. Trieweiler v. Sears, 268 Neb. 952, 689 N.W.2d 807 (2004).

The phrase "under similar circumstances", as used in this section, means that a court should take account of the director's responsibilities in the corporation, the information available at the time, and the special background knowledge or expertise the director has. Trieweiler v. Sears, 268 Neb. 952, 689 N.W.2d 807 (2004).

In a derivative action brought by a minority shareholder, the directors have the burden to establish the fairness and reasonableness of their operation of the corporation. Sadler v. Jorad, Inc., 268 Neb. 60, 680 N.W.2d 165 (2004).

In a derivative action brought by a minority shareholder, the directors were required to show that the actions they took were performed in good faith, with the care an ordinary prudent person in a like position would exercise under similar circumstances, and in a manner that they reasonably believed to be in the best interests of the corporation. Sadler v. Jorad, Inc., 268 Neb. 60, 680 N.W.2d 165 (2004).



21-2096 - Director; liability for unlawful distributions.

21-2096. Director; liability for unlawful distributions.

(1) A director who votes for or assents to a distribution made in violation of section 21-2050 or the articles of incorporation shall be personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating section 21-2050 or the articles of incorporation if it is established that he or she did not perform his or her duties in compliance with section 21-2095. In any proceeding commenced under this section, a director shall have all of the defenses ordinarily available to a director.

(2) A director held liable under subsection (1) of this section for an unlawful distribution shall be entitled to contribution:

(a) From every other director who could be liable under subsection (1) of this section for the unlawful distribution; and

(b) From each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of section 21-2050 or the articles of incorporation.

(3) A proceeding under this section shall be barred unless it is commenced within two years after the date on which the effect of the distribution was measured under subsection (5) or (7) of section 21-2050.



21-2097 - Required officers.

21-2097. Required officers.

(1) A corporation shall have the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(2) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(3) The bylaws or the board of directors shall delegate to one of the officers the responsibility for preparing minutes of the directors' and shareholders' meetings and for authenticating records of the corporation.

(4) The same individual may simultaneously hold more than one office in a corporation.

A receiver is an officer of the court and, thus, is subject to the control and powers specifically granted by the court and authorized by statute. A receiver is required to perform numerous tasks in satisfying his duty of care: Collecting, selling, distributing, and disposing of corporate assets. Inherent in the task of monitoring a corporate estate is the bringing and defending of pertinent lawsuits. Dickie v. Flamme Bros., 251 Neb. 910, 560 N.W.2d 762 (1997).



21-2098 - Duties of officers.

21-2098. Duties of officers.

Each officer shall have the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.



21-2099 - Standards of conduct for officers.

21-2099. Standards of conduct for officers.

(1) An officer with discretionary authority shall discharge his or her duties under that authority:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner he or she reasonably believes to be in the best interests of the corporation.

(2) In discharging his or her duties, an officer shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(b) Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(3) An officer shall not be considered to be acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) An officer shall not be liable for any action taken as an officer, or any failure to take any action, if he or she performed the duties of his or her office in compliance with this section.



21-20,100 - Resignation and removal of officers.

21-20,100. Resignation and removal of officers.

(1) An officer may resign at any time by delivering notice to the corporation. A resignation shall be effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor shall not take office until the effective date.

(2) A board of directors may remove any officer at any time with or without cause.



21-20,101 - Contract rights of officers.

21-20,101. Contract rights of officers.

(1) The appointment of an officer shall not itself create any contract rights.

(2) An officer's removal shall not affect the officer's contract rights, if any, with the corporation. An officer's resignation shall not affect the corporation's contract rights, if any, with the officer.



21-20,102 - Indemnification; terms, defined.

21-20,102. Indemnification; terms, defined.

For purposes of sections 21-20,102 to 21-20,111:

(1) Corporation shall include any domestic or foreign predecessor entity of a corporation in a merger;

(2) Director or officer shall mean an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, member of a limited liability company, trustee, employee, or agent of another domestic or foreign corporation, partnership, limited liability company, joint venture, trust, employee benefit plan, or other entity. A director or officer shall be considered to be serving an employee benefit plan at the corporation's request if his or her duties to the corporation also impose duties on or otherwise involve services by him or her to the plan or to participants in or beneficiaries of the plan. Director or officer shall include, unless the context requires otherwise, the estate or personal representative of a director or officer;

(3) Disinterested director shall mean a director who, at the time of a vote referred to in subsection (3) of section 21-20,105 or a vote or selection referred to in subsection (2) or (3) of section 21-20,107, is not (a) a party to the proceeding or (b) an individual having a familial, financial, professional, or employment relationship with the director whose indemnification or advance for expenses is the subject of the decision being made, which relationship would, in the circumstances, reasonably be expected to exert an influence on the director's judgment when voting on the decision being made;

(4) Expenses shall include attorney's fees;

(5) Liability shall mean the obligation to pay a judgment, settlement, penalty, or fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding;

(6) Official capacity shall mean (a) when used with respect to a director, the office of director in a corporation, and (b) when used with respect to an officer, as contemplated in section 21-20,108, the office in a corporation held by the officer. Official capacity shall not include service for any other domestic or foreign corporation or limited liability company or any partnership, joint venture, trust, employee benefit plan, or other entity;

(7) Party shall mean an individual who was, is, or is threatened to be made, a defendant or respondent in a proceeding; and

(8) Proceeding shall mean any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, arbitrative, or investigative and whether formal or informal.



21-20,103 - Indemnification authority.

21-20,103. Indemnification authority.

(1) Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because he or she is a director against liability incurred in the proceeding if:

(a)(i) He or she conducted himself or herself in good faith;

(ii) He or she reasonably believed:

(A) In the case of conduct in his or her official capacity, that his or her conduct was in the best interests of the corporation; and

(B) In all other cases that his or her conduct was at least not opposed to the best interests of the corporation; and

(iii) In the case of any criminal proceeding, he or she had no reasonable cause to believe his or her conduct was unlawful; or

(b) He or she engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the articles of incorporation as authorized by subdivision (2)(e) of section 21-2018.

(2) A director's conduct with respect to an employee benefit plan for a purpose he or she reasonably believed to be in the interests of the participants in and beneficiaries of the plan shall be conduct that satisfies the requirement of subdivision (1)(a)(ii)(B) of this section.

(3) The termination of a proceeding by judgment, order, settlement, or conviction or upon a plea of nolo contendere or its equivalent shall not be, of itself, determinative that the director did not meet the relevant standard of conduct described in this section.

(4) Unless ordered by a court under subdivision (1)(c) of section 21-20,106, a corporation may not indemnify a director under this section:

(a) In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under subsection (1) of this section; or

(b) In connection with any proceeding with respect to conduct for which he or she was adjudged liable on the basis that he or she received a financial benefit to which he or she was not entitled, whether or not involving action in his or her official capacity.



21-20,104 - Mandatory indemnification.

21-20,104. Mandatory indemnification.

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he or she was a party because he or she was a director of the corporation against reasonable expenses incurred by him or her in connection with the proceeding.

The nonpayment of corporate taxes and the issuance of a certificate of dissolution by the Secretary of State effectively dissolves a corporation, which begins the running of the 2-year statute of limitations. Eiche v. Blankenau, 253 Neb. 255, 570 N.W.2d 190 (1997).



21-20,105 - Indemnification; expenses.

21-20,105. Indemnification; expenses.

(1) A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding because he or she is a director if he or she delivers to the corporation:

(a) A written affirmation of his or her good faith belief that he or she has met the relevant standard of conduct described in section 21-20,103 or that the proceeding involves conduct for which liability has been eliminated under a provision of the articles of incorporation as authorized by subdivision (2)(d) of section 21-2018; and

(b) His or her written undertaking to repay any funds advanced if he or she is not entitled to mandatory indemnification under section 21-20,104 and it is ultimately determined under section 21-20,106 or 21-20,107 that he or she has not met the relevant standard of conduct described in section 21-20,103.

(2) The undertaking required by subdivision (1)(b) of this section shall be an unlimited general obligation of the director but shall not be required to be secured and may be accepted without reference to the financial ability of the director to make repayment.

(3) Authorizations under this section shall be made:

(a) By the board of directors:

(i) If there are two or more disinterested directors, by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote; or

(ii) If there are fewer than two disinterested directors, by the vote necessary for action by the board in accordance with subsection (3) of section 21-2093, in which authorization directors who do not qualify as disinterested directors may participate; or

(b) By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the authorization.



21-20,106 - Court-ordered indemnification.

21-20,106. Court-ordered indemnification.

(1) A director who is a party to a proceeding because he or she is a director may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice it considers necessary, the court shall:

(a) Order indemnification if the court determines that the director is entitled to mandatory indemnification under section 21-20,104;

(b) Order indemnification or an advance for expenses if the court determines that the director is entitled to indemnification or an advance for expenses pursuant to a provision authorized by subsection (1) of section 21-20,110; or

(c) Order indemnification or an advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable:

(i) To indemnify the director; or

(ii) To advance expenses to the director, even if he or she has not met the relevant standard of conduct set forth in subsection (1) of section 21-20,103, failed to comply with section 21-20,105, or was adjudged liable in a proceeding referred to in subdivision (4)(a) or (b) of section 21-20,103, but if he or she was adjudged so liable his or her indemnification shall be limited to reasonable expenses incurred in connection with the proceeding.

(2) If the court determines that the director is entitled to indemnification under subdivision (1)(a) of this section or to indemnification or an advance for expenses under subdivision (1)(b) of this section, it shall also order the corporation to pay the director's reasonable expenses incurred in connection with obtaining court-ordered indemnification or an advance for expenses. If the court determines that the director is entitled to indemnification or an advance for expenses under subdivision (1)(c) of this section, it may also order the corporation to pay the director's reasonable expenses to obtain court-ordered indemnification or an advance for expenses.



21-20,107 - Determination and authorization of indemnification.

21-20,107. Determination and authorization of indemnification.

(1) A corporation may not indemnify a director under section 21-20,103 unless authorized for a specific proceeding after a determination has been made that indemnification of the director is permissible because he or she has met the relevant standard of conduct set forth in section 21-20,103.

(2) The determination shall be made:

(a) If there are two or more disinterested directors, by the board of directors by a majority vote of all the disinterested directors, a majority of whom shall for such purpose constitute a quorum, or by a majority of the members of a committee of two or more disinterested directors appointed by such a vote;

(b) By special legal counsel:

(i) Selected in the manner prescribed in subdivision (a) of this subsection; or

(ii) If there are fewer than two disinterested directors, selected by the board of directors in which selection directors who do not qualify as disinterested directors may participate; or

(c) By the shareholders, but shares owned by or voted under the control of a director who at the time does not qualify as a disinterested director may not be voted on the determination.

(3) Authorization of indemnification shall be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than two disinterested directors or if the determination is made by special legal counsel, authorization of indemnification shall be made by those entitled under subdivision (2)(b)(ii) of this section to select special legal counsel.



21-20,108 - Indemnification of officers.

21-20,108. Indemnification of officers.

(1) A corporation may indemnify and advance expenses under sections 21-20,102 to 21-20,111 to an officer of the corporation who is a party to a proceeding because he or she is an officer of the corporation:

(a) To the same extent as a director; and

(b) If he or she is an officer but not a director, to such further extent as may be provided by the articles of incorporation, the bylaws, a resolution of the board of directors, or contract except for (i) liability in connection with a proceeding by or in the right of the corporation other than for reasonable expenses incurred in connection with the proceeding or (ii) liability arising out of conduct that constitutes (A) receipt by him or her of a financial benefit to which he or she is not entitled, (B) an intentional infliction of harm on the corporation or the shareholders, or (C) an intentional violation of criminal law.

(2) The provisions of subdivision (1)(b) of this section shall apply to an officer who is also a director if the basis on which he or she is made a party to the proceeding is an act or omission solely as an officer.

(3) An officer of a corporation who is not a director is entitled to mandatory indemnification under section 21-20,104, and may apply to a court under section 21-20,106 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or an advance for expenses under those provisions.



21-20,109 - Indemnification; insurance.

21-20,109. Indemnification; insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, member of a limited liability company, partner, trustee, employee, or agent of another domestic or foreign corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other entity, against liability asserted against or incurred by him or her in that capacity or arising from his or her status as a director or officer whether or not the corporation would have power to indemnify or advance expenses to him or her against the same liability under sections 21-20,102 to 21-20,111.



21-20,110 - Indemnification; variation by corporation.

21-20,110. Indemnification; variation by corporation.

(1) A corporation may, by a provision in its articles of incorporation or bylaws, or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with section 21-20,103 or advance funds to pay for or reimburse expenses in accordance with section 21-20,105. Any such obligatory provision shall be deemed to satisfy the requirements for authorization referred to in subsection (3) of section 21-20,105 and in subsection (3) of section 21-20,107. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law shall be deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 21-20,105 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

(2) Any provision pursuant to subsection (1) of this section shall not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation, pertaining to conduct with respect to the predecessor, unless otherwise specifically provided. Any provision for indemnification or advance for expenses in the articles of incorporation, bylaws, or a resolution of the board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, shall be governed by subdivision (1)(c) of section 21-20,133.

(3) A corporation may, by a provision in its articles of incorporation, limit any of the rights to indemnification or an advance for expenses created by or pursuant to sections 21-20,102 to 21-20,111.

(4) Sections 21-20,102 to 21-20,111 shall not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with his or her appearance as a witness in a proceeding at a time when he or she is not a party.

(5) Sections 21-20,102 to 21-20,111 shall not limit a corporation's power to indemnify, advance expenses to, or provide or maintain insurance on behalf of an employee or agent.



21-20,111 - Indemnification; restrictions.

21-20,111. Indemnification; restrictions.

A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by sections 21-20,102 to 21-20,111.



21-20,112 - Director; conflict of interest; terms, defined.

21-20,112. Director; conflict of interest; terms, defined.

For purposes of sections 21-20,112 to 21-20,115:

(1) Conflicting interest with respect to a corporation shall mean the interest a director of the corporation has respecting a transaction effected or proposed to be effected by the corporation or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest if:

(a) Whether or not the transaction is brought before the board of directors of the corporation for action, the director knows at the time of commitment that he or she or a related person is a party to the transaction or has a beneficial financial interest in or is so closely linked to the transaction and of such financial significance to the director or a related person that the interest would reasonably be expected to exert an influence on the director's judgment if he or she were called upon to vote on the transaction; or

(b) The transaction is brought, or is of such character and significance to the corporation that it would in the normal course be brought, before the board of directors of the corporation for action and the director knows at the time of commitment that any of the following persons is either a party to the transaction or has a beneficial financial interest in or is so closely linked to the transaction and the transaction is of such financial significance to the person that the interest would reasonably be expected to exert an influence on the director's judgment if he or she were called upon to vote on the transaction:

(i) An entity, other than the corporation, of which the director is a director, general partner, member of a limited liability company, agent, or employee;

(ii) A person that controls one or more of the entities specified in subdivision (i) of this subdivision or an entity that is controlled by, or is under common control with, one or more of the entities specified in subdivision (i) of this subdivision; or

(iii) An individual who is a general partner, principal, or employer of the director;

(2) Director's conflicting interest transaction with respect to a corporation shall mean a transaction effected or proposed to be effected by the corporation or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest respecting which a director of the corporation has a conflicting interest;

(3) Related person of a director shall mean (a) the spouse, or a parent or sibling thereof, of the director, or a child, grandchild, sibling, parent, or spouse of any thereof, of the director, or an individual having the same home as the director, or a trust or estate of which an individual specified in this subdivision is a substantial beneficiary or (b) a trust, estate, incompetent, conservatee, or minor of which the director is a fiduciary;

(4) Required disclosure shall mean disclosure by the director who has a conflicting interest of (a) the existence and nature of his or her conflicting interest and (b) all facts known to him or her respecting the subject matter of the transaction that an ordinarily prudent person would reasonably believe to be material to a judgment about whether or not to proceed with the transaction; and

(5) Time of commitment respecting a transaction shall mean the time when the transaction is consummated or, if made pursuant to contract, the time when the corporation, or its subsidiary or the entity in which it has a controlling interest, becomes contractually obligated so that its unilateral withdrawal from the transaction would entail significant loss, liability, or other damage.



21-20,113 - Director; conflict of interest; judicial action.

21-20,113. Director; conflict of interest; judicial action.

(1) A transaction effected or proposed to be effected by a corporation or by a subsidiary of the corporation or any other entity in which the corporation has a controlling interest, that is not a director's conflicting interest transaction, may not be enjoined or set aside or give rise to an award of damages or other sanctions in a proceeding by a shareholder or by or in the right of the corporation because a director of the corporation, or any person with whom or which he or she has a personal, economic, or other association, has an interest in the transaction.

(2) A director's conflicting interest transaction may not be enjoined or set aside or give rise to an award of damages or other sanctions in a proceeding by a shareholder or by or in the right of the corporation because the director, or any person with whom or which he or she has a personal, economic, or other association, has an interest in the transaction, if:

(a) Directors' action respecting the transaction was at any time taken in compliance with section 21-20,114;

(b) Shareholders' action respecting the transaction was at any time taken in compliance with section 21-20,115; or

(c) The transaction, judged according to the circumstances at the time of commitment, is established to have been fair to the corporation.



21-20,114 - Director; conflict of interest; directors' action.

21-20,114. Director; conflict of interest; directors' action.

(1) Directors' action respecting a transaction shall be effective for purposes of subdivision (2)(a) of section 21-20,113 if the transaction received the affirmative vote of a majority, but no fewer than two, of those qualified directors on the board of directors or on a duly empowered committee of the board of directors who voted on the transaction after either required disclosure to them, to the extent the information was not known by them, or compliance with subsection (2) of this section. Such action by a committee shall be effective only if:

(a) All members of the committee are qualified directors; and

(b) Its members are either all the qualified directors on the board or are appointed by the affirmative vote of a majority of the qualified directors on the board.

(2) If a director has a conflicting interest respecting a transaction, but neither he or she nor a related person of the director specified in subdivision (3)(a) of section 21-20,112 is a party to the transaction, and if the director has a duty under law or professional canon, or a duty of confidentiality to another person, respecting information relating to the transaction such that the director may not make the disclosure described in subdivision (4)(b) of section 21-20,112, then disclosure shall be sufficient for purposes of subsection (1) of this section if the director (a) discloses to the directors voting on the transaction the existence and nature of his or her conflicting interest and informs them of the character of and limitations imposed by that duty before their vote on the transaction and (b) plays no part, directly or indirectly, in the directors' deliberations or vote.

(3) A majority, but no fewer than two, of all the qualified directors on the board of directors or on the committee shall constitute a quorum for purposes of action that complies with this section. Directors' action that otherwise complies with this section shall not be affected by the presence or vote of a director who is not a qualified director.

(4) For purposes of this section, qualified director shall mean, with respect to a director's conflicting interest transaction, any director who does not have either (a) a conflicting interest respecting the transaction or (b) a familial, financial, professional, or employment relationship with a second director who does have a conflicting interest respecting the transaction, which relationship would, under the circumstances, reasonably be expected to exert an influence on the first director's judgment when voting on the transaction.



21-20,115 - Director; conflict of interest; shareholders' action.

21-20,115. Director; conflict of interest; shareholders' action.

(1) Shareholders' action respecting a transaction shall be effective for purposes of subdivision (2)(b) of section 21-20,113 if a two-thirds majority of the votes entitled to be cast by the holders of all qualified shares were cast in favor of the transaction after (a) notice to shareholders describing the director's conflicting interest transaction, (b) provision of the information referred to in subsection (4) of this section, and (c) required disclosure to the shareholders who voted on the transaction to the extent the information was not known by them.

(2) For purposes of this section, qualified shares shall mean any shares entitled to vote with respect to the director's conflicting interest transaction except shares that, to the knowledge before the vote of the secretary or other officer or agent of the corporation authorized to tabulate votes, are beneficially owned or the voting of which is controlled by a director who has a conflicting interest respecting the transaction or a related person of the director, or both.

(3) A majority of the votes entitled to be cast by the holders of all qualified shares shall constitute a quorum for purposes of action that complies with this section. Subject to the provisions of subsections (4) and (5) of this section, shareholders' action that otherwise complies with this section shall not be affected by the presence of holders or the voting of shares that are not qualified shares.

(4) For purposes of compliance with subsection (1) of this section, a director who has a conflicting interest respecting the transaction shall, before the shareholders' vote, inform the secretary, or other officer or agent of the corporation authorized to tabulate votes, of the number and the identity of persons holding or controlling the vote, and of all shares that the director knows are beneficially owned or the voting of which is controlled by the director or by a related person of the director, or both.

(5) If a shareholders' vote does not comply with subsection (1) of this section solely because of a failure of a director to comply with subsection (4) of this section, and if the director establishes that his or her failure did not determine and was not intended by him or her to influence the outcome of the vote, the court may, with or without further proceedings respecting subdivision (2)(c) of section 21-20,113, take such action respecting the transaction and the director and give such effect, if any, to the shareholders' vote as it considers appropriate in the circumstances.



21-20,116 - Articles of incorporation; authority to amend.

21-20,116. Articles of incorporation; authority to amend.

(1) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation shall be determined as of the effective date of the amendment.

(2) A shareholder of the corporation shall not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.



21-20,117 - Articles of incorporation; amendment by board of directors.

21-20,117. Articles of incorporation; amendment by board of directors.

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without shareholder action:

(1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) To delete the names and addresses of the initial directors;

(3) To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(4) To change each issued and unissued authorized share of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding;

(5) To change the corporate name by substituting the word corporation, incorporated, company, or limited, or the abbreviation corp., inc., co., or ltd., for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name; or

(6) To make any other change expressly permitted by the Business Corporation Act to be made without shareholder action.



21-20,118 - Articles of incorporation; amendment by board of directors and shareholders.

21-20,118. Articles of incorporation; amendment by board of directors and shareholders.

(1) A corporation's board of directors may propose one or more amendments to the articles of incorporation for submission to the shareholders.

(2) For the amendment to be adopted:

(a) The board of directors shall recommend the amendment to the shareholders unless the board of directors determines that because of a conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and

(b) The shareholders entitled to vote on the amendment shall approve the amendment as provided in subsection (5) of this section.

(3) The board of directors may condition its submission of the proposed amendment on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 21-2055. The notice of the meeting shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(5) Unless the Business Corporation Act, the articles of incorporation, or the board of directors acting pursuant to subsection (3) of this section requires a greater vote or a vote by voting groups, the amendment to be adopted shall be approved by:

(a) A two-thirds majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and

(b) The votes required by sections 21-2063 and 21-2064 by every other voting group entitled to vote on the amendment.



21-20,119 - Articles of incorporation; voting on amendments by voting groups.

21-20,119. Articles of incorporation; voting on amendments by voting groups.

(1) The holders of the outstanding shares of a class shall be entitled to vote as a separate voting group if shareholder voting is otherwise required by the Business Corporation Act on a proposed amendment if the amendment would:

(a) Increase or decrease the aggregate number of authorized shares of the class;

(b) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(c) Effect an exchange or reclassification or create the right of exchange of all or part of the shares of another class into shares of the class;

(d) Change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(e) Change the shares of all or part of the class into a different number of shares of the same class;

(f) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(g) Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(h) Limit or deny an existing preemptive right of all or part of the shares of the class; or

(i) Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(2) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (1) of this section, the shares of that series shall be entitled to vote as a separate voting group on the proposed amendment.

(3) If a proposed amendment that entitles two or more series of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected shall vote together as a single voting group on the proposed amendment.

(4) A class or series of shares shall be entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.



21-20,120 - Articles of incorporation; amendment before issuance of shares.

21-20,120. Articles of incorporation; amendment before issuance of shares.

If a corporation has not yet issued shares, its incorporators or board of directors may adopt one or more amendments to the corporation's articles of incorporation.



21-20,121 - Articles of incorporation; articles of amendment.

21-20,121. Articles of incorporation; articles of amendment.

A corporation amending its articles of incorporation shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) The name of the corporation;

(2) The text of each amendment adopted;

(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4) The date of each amendment's adoption;

(5) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required; and

(6) If an amendment was approved by the shareholders:

(a) The designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group indisputably represented at the meeting; and

(b) Either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.



21-20,122 - Restated articles of incorporation.

21-20,122. Restated articles of incorporation.

(1) A corporation's board of directors may restate its articles of incorporation at any time with or without shareholder action.

(2) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it shall be adopted as provided in section 21-20,118.

(3) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 21-2055. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(4) A corporation restating its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(a) Whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

(b) If the restatement contains an amendment to the articles requiring shareholder approval, the information required by section 21-20,121.

(5) Duly adopted restated articles of incorporation shall supersede the original articles of incorporation and all amendments thereto.

(6) The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required by subsection (4) of this section.



21-20,123 - Articles of incorporation; amendment pursuant to reorganization.

21-20,123. Articles of incorporation; amendment pursuant to reorganization.

(1) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by section 21-2018.

(2) The individual or individuals designated by the court shall deliver to the Secretary of State for filing articles of amendment setting forth:

(a) The name of the corporation;

(b) The text of each amendment approved by the court;

(c) The date of the court's order or decree approving the articles of amendment;

(d) The title of the reorganization proceeding in which the order or decree was entered; and

(e) A statement that the court had jurisdiction of the proceeding under federal statute.

(3) Shareholders of a corporation undergoing reorganization shall not have dissenters' rights except as and to the extent provided in the reorganization plan.

(4) This section shall not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.



21-20,124 - Articles of incorporation; effect of amendment.

21-20,124. Articles of incorporation; effect of amendment.

An amendment to articles of incorporation shall not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name shall not abate a proceeding brought by or against the corporation in its former name.



21-20,125 - Bylaws; amendment by board of directors or shareholders.

21-20,125. Bylaws; amendment by board of directors or shareholders.

(1) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(a) The articles of incorporation or the Business Corporation Act reserves this power exclusively to the shareholders in whole or part; or

(b) The shareholders in amending or repealing a particular bylaw provide expressly that the board of directors may not amend or repeal that bylaw.

(2) A corporation's shareholders may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors.



21-20,126 - Bylaw increasing quorum or voting requirement for shareholders.

21-20,126. Bylaw increasing quorum or voting requirement for shareholders.

(1) If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders or voting groups of shareholders than is required by the Business Corporation Act. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for shareholders shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(2) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (1) of this section may not be adopted, amended, or repealed by the board of directors.



21-20,127 - Bylaw increasing quorum or voting requirement for board of directors.

21-20,127. Bylaw increasing quorum or voting requirement for board of directors.

(1) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(a) If originally adopted by the shareholders, only by the shareholders; or

(b) If originally adopted by the board of directors, either by the shareholders or by the board of directors.

(2) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(3) Action by the board of directors under subdivision (1)(b) of this section to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors shall meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.



21-20,128 - Merger; plan.

21-20,128. Merger; plan.

(1) One or more corporations may merge with one or more corporations or business entities, subject to section 21-20,134, if the board of directors of each corporation adopts and its shareholders, if required by section 21-20,130, approve a plan of merger, and if each business entity approves the plan of merger in accordance with the laws under which the business entity was formed and in accordance with the applicable requirements of its organizational documents.

(2) The plan of merger shall set forth:

(a) The name of each corporation or business entity planning to merge and the name of the surviving corporation or business entity into which each corporation or business entity plans to merge;

(b) The terms and conditions of the merger; and

(c) The manner and basis of converting the shares of each merging corporation or the interests of each merging business entity into any combination of shares, obligations, securities, interests, or rights in the surviving corporation or business entity or other consideration.

(3) The plan of merger may set forth:

(a) Amendments to the articles of incorporation of the surviving corporation or amendments to the organizational documents of the surviving business entity; and

(b) Other provisions relating to the merger.

(4) As used in this section:

(a) Business entity means a foreign corporation; a domestic or foreign partnership; a domestic or foreign limited partnership; or a domestic or foreign limited liability company; and

(b) Organizational documents includes:

(i) For a foreign corporation, its articles of incorporation, bylaws, and other agreements among its shareholders which are authorized by its governing statute or comparable records as provided in its governing statute;

(ii) For a domestic or foreign partnership, its partnership agreement;

(iii) For a domestic or foreign limited partnership, its certificate of limited partnership and partnership agreement; and

(iv) For a domestic or foreign limited liability company, its certificate or articles of organization and operating agreement or comparable records as provided in its governing statute.



21-20,129 - Share exchange; plan.

21-20,129. Share exchange; plan.

(1) A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts and its shareholders, if required by section 21-20,130, approve the exchange.

(2) The plan of exchange shall set forth:

(a) The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

(b) The terms and conditions of the exchange; and

(c) The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or other property in whole or in part.

(3) The plan of exchange may set forth other provisions relating to the exchange.

(4) This section shall not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise.



21-20,130 - Merger or share exchange; action on plan.

21-20,130. Merger or share exchange; action on plan.

(1) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger and the board of directors of the corporation whose shares will be acquired in the share exchange shall submit the plan of merger, except as provided in subsection (7) of this section, or share exchange for approval by its shareholders.

(2) For a plan of merger or share exchange to be approved:

(a) The board of directors shall recommend the plan of merger or share exchange to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and

(b) The shareholders entitled to vote shall approve the plan.

(3) The board of directors may condition its submission of the proposed merger or share exchange on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 21-2055. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

(5) Unless the Business Corporation Act, the articles of incorporation, or the board of directors acting pursuant to subsection (3) of this section requires a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

(6) Separate voting by voting groups shall be required:

(a) On a plan of merger if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under section 21-20,119; and

(b) On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

(7) Action by the shareholders of the surviving corporation on a plan of merger shall not be required if:

(a) The articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in section 21-20,117, from its articles before the merger;

(b) Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations, and relative rights, immediately after the merger;

(c) The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(d) The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than twenty percent the total number of participating shares outstanding immediately before the merger.

(8) For purposes of subsection (7) of this section:

(a) Participating shares shall mean shares that entitle their holders to participate without limitation in distributions; and

(b) Voting shares shall mean shares that entitle their holders to vote unconditionally in elections of directors.

(9) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned, subject to any contractual rights, without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.



21-20,131 - Merger of subsidiary.

21-20,131. Merger of subsidiary.

(1) A parent corporation owning at least ninety percent of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself without the approval of the shareholders of the parent or subsidiary.

(2) The board of directors of the parent shall adopt a plan of merger that sets forth:

(a) The names of the parent and subsidiary; and

(b) The manner and basis of converting the shares of the subsidiary into shares, obligations, or other securities of the parent or any other corporation or into cash or other property in whole or in part.

(3) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing.

(4) The parent may not deliver articles of merger to the Secretary of State for filing until at least thirty days after the date the parent mailed a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement.

(5) Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation, except for amendments enumerated in section 21-20,117.



21-20,132 - Articles of merger or share exchange.

21-20,132. Articles of merger or share exchange.

(1) After a plan of merger or share exchange is approved by the shareholders or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall deliver to the Secretary of State for filing articles of merger or share exchange setting forth:

(a) The plan of merger or share exchange;

(b) If shareholder approval was not required, a statement to that effect; and

(c) If approval of the shareholders of one or more corporations party to the merger or share exchange was required:

(i) The designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and

(ii) Either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group.

(2) A merger or share exchange shall take effect upon the effective date of the articles of merger or share exchange.



21-20,133 - Effect of merger or share exchange.

21-20,133. Effect of merger or share exchange.

(1) When a merger takes effect:

(a) Every other corporation party to the merger shall merge into the surviving corporation and the separate existence of every corporation except the surviving corporation shall cease;

(b) The title to all real estate and other property owned by each corporation party to the merger shall be vested in the surviving corporation without reversion or impairment;

(c) The surviving corporation shall have all liabilities of each corporation party to the merger;

(d) A proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased;

(e) The articles of incorporation of the surviving corporation shall be amended to the extent provided in the plan of merger; and

(f) The shares of each corporation party to the merger that are to be converted into shares, obligations, or other securities of the surviving or any other corporation or into cash or other property shall be converted and the former holders of the shares shall be entitled only to the rights provided in the articles of merger or to their rights under sections 21-20,137 to 21-20,150.

(2) When a share exchange takes effect the shares of each acquired corporation shall be exchanged as provided in the plan and the former holders of the shares shall be entitled only to the exchange rights provided in the articles of share exchange or to their rights under sections 21-20,137 to 21-20,150.



21-20,134 - Merger or share exchange with foreign corporation.

21-20,134. Merger or share exchange with foreign corporation.

(1) One or more foreign corporations may merge or enter into a share exchange with one or more domestic corporations if:

(a) In a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(b) In a share exchange, the corporation whose shares will be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

(c) The foreign corporation complies with section 21-20,132 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

(d) Each domestic corporation complies with the applicable provisions of sections 21-20,128 to 21-20,131 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with section 21-20,132.

(2) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange shall be deemed:

(a) To agree that it may be served with process within or without this state in a proceeding in the courts of this state to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

(b) To agree that it will promptly pay to the dissenting shareholder of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under sections 21-20,137 to 21-20,150.

(3) This section shall not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise.



21-20,135 - Sales of assets in regular course of business and mortgage of assets.

21-20,135. Sales of assets in regular course of business and mortgage of assets.

(1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:

(a) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business;

(b) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or

(c) Transfer any or all of its property to a corporation all the shares of which are owned by the corporation.

(2) Unless the articles of incorporation require it, approval by the shareholders of a transaction described in subsection (1) of this section shall not be required.



21-20,135.01 - Transfer of real estate.

21-20,135.01. Transfer of real estate.

A corporation may transfer any interest in real estate by instrument, with or without a corporate seal, signed by the president, a vice president, or the presiding officer of the board of directors of the corporation. Such instrument, when acknowledged by such officer to be an act of the corporation, shall be presumed to be valid and may be recorded in the proper office of the county in which the real estate is located, in the same manner as other such instruments.



21-20,136 - Sales of assets other than in regular course of business.

21-20,136. Sales of assets other than in regular course of business.

(1) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without the goodwill, otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

(2) For a transaction to be authorized:

(a) The board of directors shall recommend the proposed transaction to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and

(b) The shareholders entitled to vote shall approve the transaction.

(3) The board of directors may condition its submission of the proposed transaction on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 21-2055. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and contain or be accompanied by a description of the transaction.

(5) Unless the articles of incorporation or the board of directors acting pursuant to subsection (3) of this section requires a greater vote or a vote by voting groups, the transaction to be authorized shall be approved by a two-thirds majority of all the votes entitled to be cast on the transaction.

(6) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further shareholder action.

(7) A transaction that constitutes a distribution shall be governed by section 21-2050 and not by this section.



21-20,137 - Dissenters' rights; terms, defined.

21-20,137. Dissenters' rights; terms, defined.

For purposes of sections 21-20,137 to 21-20,150:

(1) Beneficial shareholder shall mean the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder;

(2) Corporation shall mean the issuer of the shares held by a dissenter before the corporate action or the surviving or acquiring corporation by merger or share exchange of that issuer;

(3) Dissenter shall mean a shareholder who is entitled to dissent from corporate action under section 21-20,138 and who exercises that right when and in the manner required by sections 21-20,140 to 21-20,148;

(4) Fair value, with respect to a dissenter's shares, shall mean the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable;

(5) Interest shall mean interest from the effective date of the corporate action until the date of payment at the rate specified in section 45-104, as such rate may from time to time be adjusted by the Legislature;

(6) Record shareholder shall mean the person in whose name shares are registered in the records of a corporation or the beneficial shareholder to the extent of the rights granted by a nominee certificate on file with a corporation; and

(7) Shareholder shall mean the record shareholder or the beneficial shareholder.



21-20,138 - Right to dissent.

21-20,138. Right to dissent.

(1) A shareholder shall be entitled to dissent from, and obtain payment of the fair value of his or her shares in the event of, any of the following corporate actions:

(a) Consummation of a plan of merger to which the corporation is a party:

(i) If shareholder approval is required for the merger by section 21-20,130 or the articles of incorporation and the shareholder is entitled to vote on the merger; or

(ii) If the corporation is a subsidiary that is merged with its parent under section 21-20,131;

(b) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan;

(c) Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale;

(d) An amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenter's shares because it:

(i) Alters or abolishes a preferential right of the shares;

(ii) Creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase of the shares;

(iii) Alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(iv) Excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(v) Reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under section 21-2038; or

(e) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, the bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.

(2) A shareholder entitled to dissent and obtain payment for his or her shares under sections 21-20,137 to 21-20,150 may not challenge the corporate action creating his or her entitlement unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

(3) The right to dissent and obtain payment under sections 21-20,137 to 21-20,150 shall not apply to the shareholders of a bank, trust company, stock-owned savings and loan association, or the holding company of any such bank, trust company, or stock-owned savings and loan association.

The phrase "all, or substantially all," as used in subsection (1)(c) of this section, means a sale of corporate assets that, quantitatively or qualitatively, would result in a fundamental change in the nature of the corporation. State ex rel. Columbus Metal v. Aaron Ferer & Sons, 272 Neb. 758, 725 N.W.2d 158 (2006).

Pursuant to subsection (3) of this section, minority shareholders of a bank or bank holding company have no statutory right to dissent and receive fair value for their shares. Bank shareholders possess an equitable right to receive fair value for their shares in the event that they are canceled by a cash-out merger, regardless of their exclusion from such rights under subsection (3) of this section. Stoneman v. United Neb. Bank, 254 Neb. 477, 577 N.W.2d 271 (1998).



21-20,139 - Dissent by nominees and beneficial owners.

21-20,139. Dissent by nominees and beneficial owners.

(1) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in his or her name only if he or she dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf he or she asserts dissenters' rights. The rights of a partial dissenter under this subsection shall be determined as if the shares as to which he or she dissents and his or her other shares were registered in the names of different shareholders.

(2) A beneficial shareholder may assert dissenters' rights as to shares held on his or her behalf only if:

(a) He or she submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(b) He or she does so with respect to all shares of which he or she is the beneficial shareholder or over which he or she has power to direct the vote.



21-20,140 - Notice of dissenters' rights.

21-20,140. Notice of dissenters' rights.

(1) If proposed corporate action creating dissenters' rights under section 21-20,138 is submitted to a vote at a shareholders' meeting, the meeting notice shall state that shareholders are or may be entitled to assert dissenters' rights under sections 21-20,137 to 21-20,150 and be accompanied by a copy of such sections.

(2) If corporate action creating dissenters' rights under section 21-20,138 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send those shareholders the dissenters' notice described in section 21-20,142.



21-20,141 - Dissenters' rights; notice of intent to demand payment.

21-20,141. Dissenters' rights; notice of intent to demand payment.

(1) If proposed corporate action creating dissenters' rights under section 21-20,138 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights (a) shall deliver to the corporation before the vote is taken written notice of his or her intent to demand payment for his or her shares if the proposed action is effectuated and (b) shall not vote his or her shares in favor of the proposed action.

(2) A shareholder who does not satisfy the requirements of subsection (1) of this section shall not be entitled to payment for his or her shares under sections 21-20,137 to 21-20,150.



21-20,142 - Dissenters' notice.

21-20,142. Dissenters' notice.

(1) If proposed corporate action creating dissenters' rights under section 21-20,138 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of section 21-20,141.

(2) The dissenters' notice shall be sent no later than ten days after the corporate action was taken and shall:

(a) State where the payment demand shall be sent and where and when certificates for certificated shares shall be deposited;

(b) Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

(c) Supply a form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and requires that the person asserting dissenters' rights certify whether or not he or she acquired beneficial ownership of the shares before that date;

(d) Set a date by which the corporation shall receive the payment demand which date may not be fewer than thirty nor more than sixty days after the date the notice required by subsection (1) of this section is delivered; and

(e) Be accompanied by a copy of sections 21-20,137 to 21-20,150.



21-20,143 - Dissenters' rights; duty to demand payment.

21-20,143. Dissenters' rights; duty to demand payment.

(1) A shareholder who was sent a dissenters' notice described in section 21-20,142 shall demand payment, certify whether he or she acquired beneficial ownership of the shares before the date required to be set forth in the dissenters' notice pursuant to subdivision (2)(c) of section 21-20,142, and deposit his or her certificates in accordance with the terms of the notice.

(2) The shareholder who demands payment and deposits his or her shares under subsection (1) of this section shall retain all other rights of a shareholder until such rights are canceled or modified by the taking of the proposed corporate action.

(3) A shareholder who does not demand payment or does not deposit his or her share certificates where required, each by the date set in the dissenters' notice, shall not be entitled to payment for his or her shares under sections 21-20,137 to 21-20,150.



21-20,144 - Dissenters' rights; share restrictions.

21-20,144. Dissenters' rights; share restrictions.

(1) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions are released under section 21-20,146.

(2) The person for whom dissenters' rights are asserted as to uncertificated shares shall retain all other rights of a shareholder until such rights are canceled or modified by the taking of the proposed corporate action.



21-20,145 - Dissenters' rights; payment.

21-20,145. Dissenters' rights; payment.

(1) Except as provided in section 21-20,147, as soon as the proposed corporate action is taken, or upon receipt of a payment demand, the corporation shall pay each dissenter who complied with section 21-20,143 the amount the corporation estimates to be the fair value of his or her shares, plus accrued interest.

(2) The payment shall be accompanied by:

(a) The corporation's balance sheet as of the end of a fiscal year ending not more than sixteen months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(b) A statement of the corporation's estimate of the fair value of the shares;

(c) An explanation of how the interest was calculated;

(d) A statement of the dissenter's right to demand payment under section 21-20,148; and

(e) A copy of sections 21-20,137 to 21-20,150.



21-20,146 - Dissenters' rights; failure to take action.

21-20,146. Dissenters' rights; failure to take action.

(1) If the corporation does not take the proposed action within sixty days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(2) If, after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it shall send a new dissenters' notice under section 21-20,142 and repeat the payment demand procedure.



21-20,147 - Dissenters' rights; after-acquired shares.

21-20,147. Dissenters' rights; after-acquired shares.

(1) A corporation may elect to withhold payment required by section 21-20,145 from a dissenter unless he or she was the beneficial shareholder before the date set forth in the dissenters' notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.

(2) To the extent the corporation elects to withhold payment under subsection (1) of this section after taking the proposed corporate action, it shall estimate the fair value of the shares, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of his or her demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under section 21-20,148.



21-20,148 - Dissenters' rights; procedure if shareholder dissatisfied with payment or offer.

21-20,148. Dissenters' rights; procedure if shareholder dissatisfied with payment or offer.

(1) A dissenter may notify the corporation in writing of his or her own estimate of the fair value of his or her shares and amount of interest due, and demand payment of his or her estimate, less any payment under section 21-20,145, or reject the corporation's offer under section 21-20,147 and demand payment of the fair value of his or her shares and interest due if:

(a) The dissenter believes that the amount paid under section 21-20,145 or offered under section 21-20,147 is less than the fair value of his or her shares or that the interest due is incorrectly calculated;

(b) The corporation fails to make payment under section 21-20,145 within sixty days after the date set for demanding payment; or

(c) The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within sixty days after the date set for demanding payment.

(2) A dissenter waives his or her right to demand payment under this section unless he or she notifies the corporation of his or her demand in writing under subsection (1) of this section within thirty days after the corporation made or offered payment for his or her shares.



21-20,149 - Dissenters' rights; court action.

21-20,149. Dissenters' rights; court action.

(1) If a demand for payment under section 21-20,148 remains unsettled, the corporation shall commence a proceeding within sixty days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(2) The corporation shall commence the proceeding in the district court of the county where a corporation's principal office, or, if none in this state, its registered office, is located. If the corporation is a foreign corporation without a registered office in this state, it shall commence the proceeding in the district court of the county in this state where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(3) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled, parties to the proceeding as in an action against their shares and all parties shall be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(4) The jurisdiction of the court in which the proceeding is commenced under subsection (2) of this section shall be plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. Appraisers shall have the powers described in the order appointing them or in any amendment to such order. The dissenters shall be entitled to the same discovery rights as parties in other civil proceedings.

(5) Each dissenter made a party to the proceeding shall be entitled to judgment (a) for the amount, if any, by which the court finds the fair value of his or her shares, plus interest, exceeds the amount paid by the corporation or (b) for the fair value, plus accrued interest, of his or her after-acquired shares for which the corporation elected to withhold payment under section 21-20,147.



21-20,150 - Dissenters' rights; court costs and attorney's fees.

21-20,150. Dissenters' rights; court costs and attorney's fees.

(1) The court in an appraisal proceeding commenced under section 21-20,149 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under section 21-20,148.

(2) The court may also assess the attorney's fees and expenses and the fees and expenses of experts for the respective parties in amounts the court finds equitable:

(a) Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of sections 21-20,140 to 21-20,148; or

(b) Against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by sections 21-20,137 to 21-20,150.

(3) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated and that the fees for those services should not be assessed against the corporation, the court may award to counsel reasonable fees to be paid out of the amounts awarded to the dissenters who were benefited.



21-20,151 - Voluntary dissolution; dissolution by incorporators or initial directors.

21-20,151. Voluntary dissolution; dissolution by incorporators or initial directors.

A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1) The name of the corporation;

(2) The date of its incorporation;

(3) Either (a) that none of the corporation's shares has been issued or (b) that the corporation has not commenced business;

(4) That no debt of the corporation remains unpaid;

(5) That the net assets of the corporation remaining after winding up have been distributed to the shareholders if shares were issued; and

(6) That a majority of the incorporators or initial directors authorized the dissolution.



21-20,152 - Voluntary dissolution; dissolution by board of directors and shareholders.

21-20,152. Voluntary dissolution; dissolution by board of directors and shareholders.

(1) A corporation's board of directors may propose dissolution for submission to the shareholders.

(2) For a proposal to dissolve to be adopted:

(a) The board of directors shall recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(b) The shareholders entitled to vote shall approve the proposal to dissolve as provided in subsection (5) of this section.

(3) The board of directors may condition its submission of the proposal to dissolve on any basis.

(4) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with section 21-2055. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(5) Unless the articles of incorporation or the board of directors acting pursuant to subsection (3) of this section requires a greater vote or a vote by voting groups, the proposal to dissolve to be adopted shall be approved by a two-thirds majority of all the votes entitled to be cast on that proposal.



21-20,153 - Voluntary dissolution; articles of dissolution.

21-20,153. Voluntary dissolution; articles of dissolution.

(1) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(a) The name of the corporation;

(b) The date dissolution was authorized;

(c) If dissolution was approved by the shareholders:

(i) The number of votes entitled to be cast on the proposal to dissolve; and

(ii) Either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval; and

(d) If voting by voting groups was required, the information required by subdivision (c) of this subsection shall be separately provided for each voting group entitled to vote separately on the proposal to dissolve.

(2) A corporation shall be dissolved upon the effective date of its articles of dissolution.



21-20,154 - Voluntary dissolution; revocation of dissolution.

21-20,154. Voluntary dissolution; revocation of dissolution.

(1) A corporation may revoke its dissolution within one hundred twenty days of its effective date.

(2) Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(a) The name of the corporation;

(b) The effective date of the dissolution that was revoked;

(c) The date that the revocation of dissolution was authorized;

(d) If the corporation's board of directors or incorporators revoked the dissolution, a statement to that effect;

(e) If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(f) If shareholder action was required to revoke the dissolution, the information required by subdivision (1)(c) or (d) of section 21-20,153.

(4) Revocation of dissolution shall be effective upon the effective date of the articles of revocation of dissolution.

(5) When the revocation of dissolution is effective, it shall relate back to and take effect as of the effective date of the dissolution and the corporation shall resume carrying on its business as if dissolution had never occurred.



21-20,155 - Voluntary dissolution; effect.

21-20,155. Voluntary dissolution; effect.

(1) A dissolved corporation shall continue its corporate existence but may not carry on any business, except that appropriate to wind up and liquidate its business and affairs, including:

(a) Collecting its assets;

(b) Disposing of its properties that will not be distributed in kind to its shareholders;

(c) Discharging or making provision for discharging its liabilities;

(d) Distributing its remaining property among its shareholders according to their interests; and

(e) Doing every other act necessary to wind up and liquidate its business and affairs.

(2) Dissolution of a corporation shall not:

(a) Transfer title to the corporation's property;

(b) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(c) Subject its directors or officers to standards of conduct different from those prescribed in sections 21-2078 to 21-20,115;

(d) Change quorum or voting requirements for its board of directors or shareholders, change provisions for selection, resignation, or removal of its directors or officers or both, or change provisions for amending its bylaws;

(e) Prevent commencement of a proceeding by or against the corporation in its corporate name;

(f) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(g) Terminate the authority of the registered agent of the corporation.



21-20,156 - Voluntary dissolution; known claims against dissolved corporation.

21-20,156. Voluntary dissolution; known claims against dissolved corporation.

(1) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(2) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice shall:

(a) Describe the information that shall be included in a claim;

(b) Provide a mailing address where a claim may be sent;

(c) State the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation shall receive the claim; and

(d) State that the claim will be barred if not received by the deadline.

(3) A claim against the dissolved corporation shall be barred:

(a) If a claimant who was given written notice under subsection (2) of this section does not deliver the claim to the dissolved corporation by the deadline; or

(b) If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice.

(4) For purposes of this section, claim shall not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



21-20,157 - Voluntary dissolution; unknown claims against dissolved corporation.

21-20,157. Voluntary dissolution; unknown claims against dissolved corporation.

(1) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(2) The notice shall:

(a) Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office, or, if none in this state, its registered office, is or was last located;

(b) Describe the information that shall be included in a claim and provide a mailing address where the claim may be sent; and

(c) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(3) If the dissolved corporation publishes a newspaper notice in accordance with subsection (2) of this section, the claim of each of the following claimants shall be barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(a) A claimant who did not receive written notice under section 21-20,156;

(b) A claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(4) A claim may be enforced under this section:

(a) Against the dissolved corporation to the extent of its undistributed assets; or

(b) If the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of his or her pro rata share of the claim or the corporate assets distributed to him or her in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to him or her.



21-20,158 - Administrative dissolution; grounds.

21-20,158. Administrative dissolution; grounds.

The Secretary of State may commence a proceeding under section 21-20,159 to administratively dissolve a corporation if:

(1) The corporation is without a registered agent or registered office in this state for sixty days or more;

(2) The corporation does not notify the Secretary of State within sixty days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(3) The corporation's period of duration stated in its articles of incorporation expires.



21-20,159 - Administrative dissolution; procedure and effect.

21-20,159. Administrative dissolution; procedure and effect.

(1) If the Secretary of State determines that one or more grounds exist under section 21-20,158 for dissolving a corporation, he or she shall serve the corporation with written notice of his or her determination under section 21-2034.

(2) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty days after service of the notice is perfected under section 21-2034, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation under section 21-2034.

(3) A corporation administratively dissolved continues its corporate existence but may not carry on any business, except that business necessary to wind up and liquidate its business and affairs under section 21-20,155 and notify claimants under sections 21-20,156 and 21-20,157.

(4) The administrative dissolution of a corporation shall not terminate the authority of its registered agent.



21-20,160 - Administrative dissolution; reinstatement.

21-20,160. Administrative dissolution; reinstatement.

(1) A corporation administratively dissolved under section 21-20,159 may apply to the Secretary of State for reinstatement within five years after the effective date of its administrative dissolution. The application shall:

(a) Recite the name of the corporation and the effective date of its administrative dissolution;

(b) State that the ground or grounds for dissolution either did not exist or have been eliminated; and

(c) State that the corporation's name satisfies the requirements of section 21-2028.

(2) If the Secretary of State determines (a) that the application contains the information required by subsection (1) of this section and that the information is correct, and (b) that the corporation has paid to the Secretary of State all delinquent occupation taxes and has forwarded to the Secretary of State a properly executed and signed annual report for the current year, he or she shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under section 21-2034.

(3) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its business as if the administrative dissolution had never occurred.



21-20,161 - Administrative dissolution; denial of reinstatement; appeal.

21-20,161. Administrative dissolution; denial of reinstatement; appeal.

(1) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, he or she shall serve the corporation under section 21-2034 with a written notice that explains the reason or reasons for denial.

(2) The corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected. The corporation shall appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(4) The court's final decision may be appealed as in other civil proceedings.



21-20,162 - Judicial dissolution; grounds.

21-20,162. Judicial dissolution; grounds.

Except as provided in subdivision (2)(b) of this section, the court may dissolve a corporation:

(1) In a proceeding by the Attorney General if it is established that:

(a) The corporation obtained its articles of incorporation through fraud; or

(b) The corporation has continued to exceed or abuse the authority conferred upon it by law;

(2)(a) In a proceeding by a shareholder if it is established that:

(i) The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally because of the deadlock;

(ii) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(iii) The shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; or

(iv) The corporate assets are being misapplied or wasted.

(b) The right to bring a proceeding under this subdivision does not apply to shareholders of a bank, trust company, or stock-owned savings and loan association;

(3) In a proceeding by a creditor if it is established that:

(a) The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied, and the corporation is insolvent; or

(b) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

The meaning of the term "deadlocked" within the context of this section is a corporation which, because of decision or indecision of the stockholders, cannot perform its corporate powers. Woodward v. Andersen, 261 Neb. 980, 627 N.W.2d 742 (2001).

This section clearly requires that the court's jurisdiction to dissolve the corporation is premised upon the petitioner's being a shareholder of the corporation. Baye v. Airlite Plastics Co., 260 Neb. 385, 618 N.W.2d 145 (2000).



21-20,163 - Judicial dissolution; procedure.

21-20,163. Judicial dissolution; procedure.

(1) Venue for a proceeding by the Attorney General to dissolve a corporation shall lie in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located, or the district court of Lancaster County. Venue for a proceeding brought by any other party named in section 21-20,162 shall lie in the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is or was last located.

(2) It shall not be necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(3) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(4) Within ten days of the commencement of a proceeding under subdivision (2) of section 21-20,162 to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national securities exchange, the corporation shall send to all shareholders, other than the petitioner, a notice stating that the shareholders are entitled to avoid the dissolution of the corporation by electing to purchase the petitioner's shares under section 21-20,166 and accompanied by a copy of such section.



21-20,164 - Judicial dissolution; receivership or custodianship.

21-20,164. Judicial dissolution; receivership or custodianship.

(1) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing after notifying all parties to the proceeding and any interested persons designated by the court before appointing a receiver or custodian. The court appointing a receiver or custodian shall have exclusive jurisdiction over the corporation and all of its property wherever located.

(2) The court may appoint an individual or a domestic or foreign corporation authorized to transact business in this state as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(3) The court shall describe the powers and duties of the receiver or custodian in its appointing order which may be amended from time to time. Among other powers:

(a) The receiver (i) may dispose of all or any part of the assets of the corporation wherever located at a public or private sale if authorized by the court and (ii) may sue and defend in his or her own name as receiver of the corporation in all courts of this state; and

(b) The custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(4) The court during a receivership may redesignate the receiver a custodian and during a custodianship may redesignate the custodian a receiver if doing so is in the best interests of the corporation, its shareholders, and its creditors.

(5) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his or her counsel from the assets of the corporation or proceeds from the sale of the assets.



21-20,165 - Judicial dissolution; decree.

21-20,165. Judicial dissolution; decree.

(1) If after a hearing the court determines that one or more grounds for judicial dissolution described in section 21-20,162 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State who shall file it.

(2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with section 21-20,155 and the notification of claimants in accordance with sections 21-20,156 and 21-20,157.



21-20,166 - Judicial dissolution; election to purchase.

21-20,166. Judicial dissolution; election to purchase.

(1) In a proceeding under subdivision (2) of section 21-20,162 to dissolve a corporation that has no shares listed on a national securities exchange or regularly traded in a market maintained by one or more members of a national or affiliated securities association, the corporation may elect or, if it fails to elect, one or more shareholders may elect to purchase all shares owned by the petitioning shareholder at the fair value of the shares. An election pursuant to this section shall be irrevocable unless the court determines that it is equitable to set aside or modify the election.

(2) An election to purchase pursuant to this section may be filed with the court at any time within ninety days after the filing of the petition under subdivision (2) of section 21-20,162 or at such later time as the court in its discretion may allow. If the election to purchase is filed by one or more shareholders, the corporation shall, within ten days thereafter, give written notice to all shareholders, other than the petitioner. The notice shall state the name and number of shares owned by the petitioner and the name and number of shares owned by each electing shareholder and shall advise the recipients of their right to join in the election to purchase shares in accordance with this section. Shareholders who wish to participate shall file notice of their intention to join in the purchase no later than thirty days after the effective date of the notice to them. All shareholders who have filed an election or notice of their intention to participate in the election to purchase thereby become parties to the proceeding and shall participate in the purchase in proportion to their ownership of shares as of the date the first election was filed, unless they otherwise agree or the court otherwise directs. After an election has been filed by the corporation or one or more shareholders, the proceeding under subdivision (2) of section 21-20,162 may not be discontinued or settled, nor may the petitioning shareholder sell or otherwise dispose of his or her shares, unless the court determines that it would be equitable to the corporation and the shareholders, other than the petitioner, to permit such discontinuance, settlement, sale, or other disposition.

(3) If, within sixty days of the filing of the first election, the parties reach agreement as to the fair value and terms of purchase of the petitioner's shares, the court shall enter an order directing the purchase of the petitioner's shares upon the terms and conditions agreed to by the parties.

(4) If the parties are unable to reach an agreement as provided for in subsection (3) of this section, the court, upon application of any party, shall stay such proceedings and determine the fair value of the petitioner's shares as of the day before the date on which the petition under subdivision (2) of section 21-20,162 was filed or as of such other date as the court deems appropriate under the circumstances.

(5)(a) Upon determining the fair value of the shares, the court shall enter an order directing the purchase upon such terms and conditions as the court deems appropriate, which may include payment of the purchase price in installments when necessary in the interest of equity, provision for security to assure payment of the purchase price and any additional costs, fees, and expenses as may have been awarded, and, if the shares are to be purchased by shareholders, the allocation of shares among them. In allocating petitioner's shares among holders of different classes of shares, the court should attempt to preserve the existing distribution of voting rights among holders of different classes insofar as practicable and may direct that holders of a specific class or classes shall not participate in the purchase. Interest may be allowed at the rate specified in section 45-104, as such rate may from time to time be adjusted by the Legislature, and from the date determined by the court to be equitable, but if the court finds that the refusal of the petitioning shareholder to accept an offer of payment was arbitrary or otherwise not in good faith, no interest shall be allowed.

(b) If the court finds that the petitioning shareholder had probable grounds for relief under subdivision (2)(a)(ii) or (iv) of section 21-20,162, it may award to the petitioning shareholder reasonable attorney's fees and expenses and fees and expenses of any experts employed by him or her.

(6) Upon entry of an order under subsection (3) or subdivision (5)(a) of this section, the court shall dismiss the petition to dissolve the corporation under section 21-20,162, and the petitioning shareholder shall no longer have any rights or status as a shareholder of the corporation, except the right to receive the amounts awarded to him or her by the order of the court which shall be enforceable in the same manner as any other judgment.

(7) The purchase ordered pursuant to subdivision (5)(a) of this section shall be made within ten days after the date the order becomes final unless before that time the corporation files with the court a notice of its intention to adopt articles of dissolution pursuant to sections 21-20,152 and 21-20,153, which articles shall then be adopted and filed within fifty days thereafter. Upon the filing of such articles of dissolution the corporation shall be dissolved in accordance with the provisions of sections 21-20,155 to 21-20,157 and the order entered pursuant to subsection (5) of this section shall no longer be of any force or effect except that the court may award the petitioning shareholder reasonable fees and expenses in accordance with the provisions of subdivision (5)(b) of this section and the petitioner may continue to pursue any claims previously asserted on behalf of the corporation.

(8) Any payment by the corporation pursuant to an order under subsection (3) or (5) of this section, other than an award of fees and expenses pursuant to subsection (5) of this section, shall be subject to the provisions of section 21-2050.

A trial court's valuation of a closely held corporation is reasonable if it has an acceptable basis in fact and principle. Detter v. Miracle Hills Animal Hosp., 269 Neb. 164, 691 N.W.2d 107 (2005).

The existence of professional goodwill as a distributable asset in an action for the dissolution of a professional entity presents a question of fact. Detter v. Miracle Hills Animal Hosp., 269 Neb. 164, 691 N.W.2d 107 (2005).



21-20,167 - Dissolution; deposit with State Treasurer.

21-20,167. Dissolution; deposit with State Treasurer.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the State Treasurer in accordance with the Uniform Disposition of Unclaimed Property Act. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the State Treasurer shall pay him or her, or his or her representative, that amount in accordance with the act.



21-20,168 - Foreign corporation; certificate of authority.

21-20,168. Foreign corporation; certificate of authority.

(1) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the Secretary of State.

(2) The following activities, among others, shall not constitute transacting business within the meaning of subsection (1) of this section:

(a) Maintaining, defending, or settling any proceeding;

(b) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(c) Maintaining bank accounts;

(d) Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositaries with respect to those securities;

(e) Selling through independent contractors;

(f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(g) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts;

(i) Owning, without more, real or personal property;

(j) Conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(k) Transacting business in interstate commerce; or

(l) Acting as a foreign corporate trustee to the extent authorized under section 30-3820.

(3) The list of activities in subsection (2) of this section shall not be construed as exhaustive.

(4) The requirements of the Business Corporation Act shall not be applicable to foreign or alien insurers which are subject to the requirements of Chapter 44.



21-20,169 - Foreign corporation; transacting business without certificate of authority; effect.

21-20,169. Foreign corporation; transacting business without certificate of authority; effect.

(1) A foreign corporation transacting business in this state without a certificate of authority may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

(2) The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

(3) A court in this state may stay a proceeding commenced by a foreign corporation, its successor, or its assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If the court determines that a certificate of authority is required, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(4) A foreign corporation shall be liable for a civil penalty of five hundred dollars for each day, but not to exceed a total of ten thousand dollars for each year, it transacts business in this state without a certificate of authority. The Attorney General may collect all penalties due under this subsection and shall remit them to the State Treasurer for credit to the permanent school fund.

(5) Notwithstanding subsections (1) and (2) of this section, the failure of a foreign corporation to obtain a certificate of authority shall not impair the validity of its corporate acts or prevent it from defending any proceeding in this state.



21-20,170 - Foreign corporation; certificate of authority; application.

21-20,170. Foreign corporation; certificate of authority; application.

(1) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State for filing. The application shall set forth:

(a) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies the requirements of section 21-20,173;

(b) The name of the state or country under whose law the foreign corporation is incorporated;

(c) The date of incorporation and period of duration;

(d) The street address of its principal office;

(e) The street address of its registered office in this state and the name of its current registered agent at that office. A post office box number may be provided in addition to the street address; and

(f) The names and street addresses of its current directors and officers.

(2) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the official having custody of corporate records in the state or country under whose law it is incorporated. Such certificate or document shall not bear a date of more than sixty days prior to the date the application is filed in this state.



21-20,171 - Foreign corporation; amended certificate of authority.

21-20,171. Foreign corporation; amended certificate of authority.

(1) A foreign corporation authorized to transact business in this state shall obtain an amended certificate of authority from the Secretary of State if it changes:

(a) Its corporate name;

(b) The period of its duration; or

(c) The state or country of its incorporation.

(2) The requirements of section 21-20,170 for obtaining an original certificate of authority shall apply to obtaining an amended certificate under this section.



21-20,172 - Foreign corporation; certificate of authority; effect.

21-20,172. Foreign corporation; certificate of authority; effect.

(1) A certificate of authority shall authorize the foreign corporation to which it is issued to transact business in this state subject, however, to the right of the state to revoke the certificate as provided in the Business Corporation Act.

(2) A foreign corporation with a valid certificate of authority shall have the same but no greater rights and shall have the same but no greater privileges as, and except as otherwise provided by the act, shall be subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(3) The act shall not be construed to authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

Subsection (3) of this section was intended to preserve the judicially developed doctrine that internal corporate affairs are governed by the state of incorporation even when the corporation's business and assets are located primarily in other states. Johnson v. Johnson, 272 Neb. 263, 720 N.W.2d 20 (2006).



21-20,173 - Corporate name of foreign corporation.

21-20,173. Corporate name of foreign corporation.

(1) If the corporate name of a foreign corporation does not satisfy the requirements of section 21-2028, the foreign corporation, in order to obtain or maintain a certificate of authority to transact business in this state, may:

(a) Add the word corporation, incorporated, company, or limited, or the abbreviation corp., inc., co., or ltd., to its corporate name for use in this state; or

(b) Use a fictitious name to transact business in this state if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(2) Except as authorized by subsections (3) and (4) of this section, the corporate name, including a fictitious name, of a foreign corporation shall not be the same as or deceptively similar to, upon the records of the Secretary of State, any of the names referenced in subdivisions (2)(a) through (f) of this section:

(a) The corporate name of a corporation incorporated or authorized to transact business in this state;

(b) A corporate name reserved or registered under section 21-2029 or 21-2030;

(c) The fictitious name of another foreign corporation authorized to transact business in this state;

(d) The corporate name of a not-for-profit corporation incorporated or authorized to transact business in this state;

(e) A trade name registered in this state pursuant to sections 87-208 to 87-219.01; and

(f) Any other business entity name registered or filed with the Secretary of State pursuant to Nebraska law.

(3) A foreign corporation may apply to the Secretary of State for authorization to use in this state the name of another corporation or business entity, incorporated or authorized to transact business in this state, that is the same as or deceptively similar to, upon his or her records, the name applied for. The Secretary of State shall authorize use of the name applied for if:

(a) The other corporation or business entity consents to the use in writing; or

(b) The applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

(4) A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation or business entity that is used in this state if the other corporation or business entity is incorporated or authorized to transact business in this state and the foreign corporation:

(a) Has merged with the other corporation or business entity;

(b) Has been formed by reorganization of the other corporation or business entity; or

(c) Has acquired all or substantially all of the assets, including the name, of the other corporation or business entity.

(5) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of section 21-2028, it may not transact business in this state under the changed name until it adopts a name satisfying the requirements of section 21-2028 and obtains an amended certificate of authority under section 21-20,171.



21-20,174 - Foreign corporation; registered office and registered agent.

21-20,174. Foreign corporation; registered office and registered agent.

Each foreign corporation authorized to transact business in this state shall continuously maintain in this state:

(1) A registered office that may be the same as any of its places of business; and

(2) A registered agent, who may be:

(a) An individual who resides in this state and whose business office is identical with the registered office;

(b) A domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or

(c) A foreign corporation or foreign not-for-profit corporation authorized to transact business in this state whose business office is identical with the registered office.



21-20,175 - Foreign corporation; change of registered office or registered agent.

21-20,175. Foreign corporation; change of registered office or registered agent.

(1) A foreign corporation authorized to transact business in this state may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(a) Its name;

(b) The street address of its current registered office;

(c) If the current registered office is to be changed, the street address of its new registered office;

(d) The name and street address of its current registered agent. A post office box number may be provided in addition to the street address;

(e) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(f) After any change or changes are made, that the street addresses of its registered office and the business office of its registered agent will be identical.

(2) If a registered agent changes the street address or post office box number of his or her business office, he or she may change the street address or post office box number of the registered office of any foreign corporation for which he or she is the registered agent by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the Secretary of State for filing a statement of change that complies with the requirements of subsection (1) of this section and recites that the corporation has been notified of the change.



21-20,176 - Foreign corporation; resignation of registered agent.

21-20,176. Foreign corporation; resignation of registered agent.

(1) The registered agent of a foreign corporation may resign his or her agency appointment by signing and delivering to the Secretary of State for filing the original and two exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.

(2) After filing the statement the Secretary of State shall attach the filing receipt to one copy and mail the copy and receipt to the registered office if not discontinued. The Secretary of State shall mail the other copy to the foreign corporation at its principal office address shown in its most recent annual report.

(3) The agency appointment shall be terminated and the registered office discontinued if so provided on the thirty-first day after the date on which the statement was filed.



21-20,177 - Foreign corporation; service; consent to service of search warrant or subpoena.

21-20,177. Foreign corporation; service; consent to service of search warrant or subpoena.

(1) The registered agent of a foreign corporation authorized to transact business in this state shall be the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation. By being authorized to transact business in this state, the foreign corporation's agent for service of process shall also consent to service of process directed to the foreign corporation's agent in Nebraska for a search warrant issued pursuant to sections 28-807 to 28-829, or for any other validly issued and properly served subpoena, including those authorized under section 86-2,112, for records or documents that are in the possession of the foreign corporation and are located inside or outside of this state. The consent to service of a subpoena or search warrant applies to a foreign corporation that is a party or nonparty to the matter for which the search warrant is sought.

(2) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation or the designated custodian of records at its principal office shown in its application for a certificate of authority or in its most recent annual report if the foreign corporation has:

(a) No registered agent or its registered agent cannot with reasonable diligence be served;

(b) Withdrawn from transacting business in this state under section 21-20,178; or

(c) Had its certificate of authority revoked under section 21-20,180.

(3) Service shall be perfected under subsection (2) of this section at the earliest of:

(a) The date the foreign corporation receives the mail;

(b) The date shown on the return receipt if signed on behalf of the foreign corporation; or

(c) Five days after its deposit in the United States mail as evidenced by the postmark if mailed postage prepaid and correctly addressed.

(4) This section shall not be construed to prescribe the only means or necessarily the required means of serving a foreign corporation.



21-20,178 - Foreign corporation; withdrawal.

21-20,178. Foreign corporation; withdrawal.

(1) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the Secretary of State.

(2) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application shall set forth:

(a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(b) That it is not transacting business in this state and that it surrenders its authority to transact business in this state;

(c) That it revokes the authority of its registered agent to accept service on its behalf and consents that service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this state may thereafter be made on such corporation outside this state; and

(d) A mailing address at which process against the corporation may be served.



21-20,179 - Foreign corporation; revocation of certificate of authority; grounds.

21-20,179. Foreign corporation; revocation of certificate of authority; grounds.

The Secretary of State may commence a proceeding under section 21-20,180 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if:

(1) The foreign corporation is without a registered agent or registered office in this state for sixty days or more;

(2) The foreign corporation does not inform the Secretary of State under section 21-20,175 or 21-20,176 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within sixty days of the change, resignation, or discontinuance;

(3) An incorporator, director, officer, or agent of the foreign corporation signed a document he or she knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing;

(4) The foreign corporation or its agent for service of process does not comply with section 21-20,177; or

(5) The Secretary of State receives a duly authenticated certificate from the official having custody of the corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or has disappeared as the result of a merger.



21-20,180 - Foreign corporation; revocation of certificate of authority; procedure and effect.

21-20,180. Foreign corporation; revocation of certificate of authority; procedure and effect.

(1) If the Secretary of State determines that one or more grounds exist under section 21-20,179 for revocation of a certificate of authority, he or she shall serve the foreign corporation with written notice of his or her determination under section 21-20,177.

(2) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty days after service of the notice is perfected under section 21-20,177, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under section 21-20,177.

(3) The authority of a foreign corporation to transact business in this state shall cease on the date shown on the certificate revoking its certificate of authority.

(4) Revocation of a foreign corporation's certificate of authority shall not terminate the authority of the registered agent of the corporation.



21-20,180.01 - Foreign corporation; revocation of certificate of authority; reinstatement; procedure; effect.

21-20,180.01. Foreign corporation; revocation of certificate of authority; reinstatement; procedure; effect.

(1) A foreign corporation, the certificate of authority of which has been revoked under section 21-20,180, may apply to the Secretary of State for reinstatement within five years after the effective date of the revocation. The application shall:

(a) Recite the name of the foreign corporation and the effective date of the revocation;

(b) State that the ground or grounds for revocation either did not exist or have been eliminated; and

(c) State that the foreign corporation's name satisfies the requirements of section 21-20,173.

(2) If the Secretary of State determines (a) that the application contains the information required by subsection (1) of this section and that the information is correct and (b) that the foreign corporation has paid to the Secretary of State all delinquent occupation taxes and has forwarded to the Secretary of State a properly executed and signed annual report for the current year, he or she shall cancel the certificate of revocation, prepare a certificate of reinstatement that recites his or her determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the foreign corporation under section 21-20,177.

(3) When the reinstatement is effective, it shall relate back to and take effect as of the effective date of the revocation and the foreign corporation shall resume carrying on its business as if the revocation had never occurred.



21-20,181 - Foreign corporation; revocation of certificate of authority; reinstatement denied; appeal.

21-20,181. Foreign corporation; revocation of certificate of authority; reinstatement denied; appeal.

(1) If the Secretary of State denies a foreign corporation's application for reinstatement following revocation of its certificate of authority under section 21-20,180, he or she shall serve the foreign corporation under section 21-20,177 with a written notice that explains the reason or reasons for denial.

(2) The foreign corporation may appeal the denial of reinstatement to the district court of Lancaster County within thirty days after service of the notice of denial is perfected under section 21-20,177. The foreign corporation shall appeal by petitioning the court to set aside the revocation and attaching to the petition copies of the Secretary of State's certificate of revocation, the foreign corporation's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(4) The court's final decision may be appealed as in other civil proceedings.



21-20,181.01 - Foreign corporation; domestication; procedure.

21-20,181.01. Foreign corporation; domestication; procedure.

In lieu of compliance with section 21-20,168, relating to the authorization of foreign corporations to transact business in this state, any corporation organized under the laws of any other state or states which has heretofore filed, or which may hereafter file, with the Secretary of State of this state a copy, certified by the Secretary of State or other proper officer of the state or country under the laws of which such foreign corporation is formed, of its charter or articles of association or incorporation, together with all amendments to such date, the street address of its registered office in this state and the name and street address and, if one exists, a post office box number, of its current registered agent at that office, on filing with the Secretary of State a certified copy of a resolution adopted by its board of directors, including the date the resolution was adopted, accepting and agreeing to be bound by the provisions of the Business Corporation Act with respect to its property and business operations within this state shall become and be a body corporate of this state. If the stock is no par, a resolution of the corporation, signed by an officer of the corporation, shall state the book value of the no par stock, which in no event shall be less than one dollar per share.



21-20,181.02 - Foreign corporation; cessation of domestication.

21-20,181.02. Foreign corporation; cessation of domestication.

Any foreign corporation which has so domesticated pursuant to section 21-20,181.01 may cease to be a domesticated corporation by filing with the Secretary of State a certified copy of a resolution adopted by its board of directors renouncing its domestication and withdrawing its acceptance and agreement provided for in section 21-20,181.01.



21-20,181.03 - Foreign corporation; surrender of foreign charter; effect.

21-20,181.03. Foreign corporation; surrender of foreign charter; effect.

If a foreign corporation which has domesticated pursuant to section 21-20,181.01 surrenders its foreign corporate charter, and files, records, and publishes notice of amended articles of incorporation in the manner, time, and places required by sections 21-2017, 21-2018, and 21-20,189, such foreign corporation shall thereupon become and be a domestic corporation organized under the Business Corporation Act.



21-20,182 - Corporate records.

21-20,182. Corporate records.

(1) A corporation shall keep as permanent records the minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(2) A corporation shall maintain appropriate accounting records.

(3) A corporation or its agent shall maintain a record of its shareholders in a form that permits preparation of a list of the names and addresses of all shareholders in alphabetical order by class of shares showing the number and class of shares held by each shareholder.

(4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(5) A corporation shall keep a copy of the following records at its principal office:

(a) Its articles or restated articles of incorporation and all amendments thereto currently in effect;

(b) Its bylaws or restated bylaws and all amendments thereto currently in effect;

(c) Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences, and limitations if shares issued pursuant to those resolutions are outstanding;

(d) The minutes of all shareholders' meetings and records of all action taken by shareholders without a meeting for the past three years;

(e) All written communications to shareholders generally within the past three years, including the financial statements furnished for the past three years under section 21-20,186;

(f) A list of the names and business addresses of its current directors and officers; and

(g) Its most recent biennial report delivered to the Secretary of State under section 21-301.



21-20,183 - Inspection of corporate records by shareholders.

21-20,183. Inspection of corporate records by shareholders.

(1) A shareholder of a corporation shall be entitled to inspect and copy during regular business hours at the corporation's principal office any of the records of the corporation described in subsection (5) of section 21-20,182 if he or she gives the corporation written notice of his or her demand at least five business days before the date on which he or she wishes to inspect and copy.

(2) A shareholder of a corporation shall be entitled to inspect and copy during regular business hours at a reasonable location specified by the corporation any of the following records of the corporation if the shareholder meets the requirements of subsection (3) of this section and gives the corporation written notice of his or her demand at least five business days before the date on which he or she wishes to inspect and copy:

(a) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (1) of this section;

(b) Accounting records of the corporation; and

(c) The record of shareholders.

(3) A shareholder may inspect and copy the records described in subsection (2) of this section only if:

(a) The shareholder's demand is made in good faith and for a proper purpose;

(b) The shareholder describes with reasonable particularity his or her purpose and the records he or she desires to inspect; and

(c) The records are directly connected with the shareholder's purpose.

(4) The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

(5) This section shall not affect:

(a) The right of a shareholder to inspect records under section 21-2058 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or

(b) The power of a court, independently of the Business Corporation Act, to compel the production of corporate records for examination.

(6) For purposes of this section, shareholder shall include a beneficial owner whose shares are held in a voting trust or by a nominee on his or her behalf.



21-20,184 - Inspection of corporate records; rights.

21-20,184. Inspection of corporate records; rights.

(1) A shareholder's agent or attorney shall have the same inspection and copying rights as the shareholder he or she represents.

(2) The right to copy records under section 21-20,183 shall include, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(3) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

(4) The corporation may comply with a shareholder's demand to inspect the record of shareholders under subdivision (2)(c) of section 21-20,183 by providing him or her with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.



21-20,185 - Corporate records; court-ordered inspection.

21-20,185. Corporate records; court-ordered inspection.

(1) If a corporation does not allow a shareholder who complies with subsection (1) of section 21-20,183 to inspect and copy any records required by that subsection to be available for inspection, the district court of the county where the corporation's principal office, or, if none in this state, its registered office, is located, may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(2) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with subsections (2) and (3) of section 21-20,183 may apply to the district court in the county where the corporation's principal office, or, if none in this state, its registered office, is located, for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(3) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs, including reasonable attorney's fees, incurred to obtain the order, unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(4) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.



21-20,186 - Financial statements for shareholders.

21-20,186. Financial statements for shareholders.

(1) A corporation shall furnish its shareholders annual financial statements which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for that year unless such information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements shall also be prepared on that basis.

(2) If the annual financial statements are reported upon by a public accountant, the accountant's report shall accompany the financial statements. If not, the financial statements shall be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(a) Stating his or her reasonable belief whether the financial statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(b) Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(3) A corporation shall deliver the annual financial statements to each shareholder within one hundred twenty days after the close of each fiscal year. Thereafter, on written request from a shareholder who was not delivered the statements, the corporation shall deliver to him or her the latest financial statements.



21-20,187 - Other reports to shareholders.

21-20,187. Other reports to shareholders.

(1) If a corporation indemnifies or advances expenses to a director under section 21-20,103, 21-20,104, 21-20,105, or 21-20,106 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.

(2) If a corporation issues or authorizes the issuance of shares for promissory notes or for promises to render services in the future, the corporation shall report in writing to the shareholders the number of shares authorized or issued and the consideration received by the corporation, with or before the notice of the next shareholders' meeting.



21-20,188 - Biennial report to Secretary of State.

21-20,188. Biennial report to Secretary of State.

Each domestic corporation and each foreign corporation authorized to transact business in this state shall deliver to the Secretary of State for filing a biennial report as required under section 21-301 or 21-304.



21-20,189 - Publication and notice requirements.

21-20,189. Publication and notice requirements.

(1) Notice of incorporation, amendment, merger, or share exchange of a domestic corporation subject to the Business Corporation Act shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office, or, if none in this state, its registered office, is located.

A notice of incorporation shall show (a) the corporate name for the corporation, (b) the number of shares the corporation is authorized to issue, (c) the street address of the corporation's initial registered office and the name of its initial registered agent at that office, and (d) the name and street address of each incorporator.

A brief resume of any amendment, merger, or share exchange of the corporation shall be published in the same manner and for the same period of time as a notice of incorporation is required to be published.

(2) Notice of the dissolution of a domestic corporation and the terms and conditions of such dissolution and the names of the persons who are to wind up and liquidate its business and affairs and their official titles, with a statement of assets and liabilities of the corporation, shall be published for three successive weeks in some legal newspaper of general circulation in the county where the corporation's principal office, or, if none in this state, its registered office, is located.

(3) Proof of publication of any of the notices required to be published under this section shall be filed in the office of the Secretary of State. In the event any notice required to be given pursuant to this section is not given, but is subsequently published for the required time, and proof of the publication thereof is filed in the office of the Secretary of State, the acts of such corporation prior to, as well as after, such publication shall be valid.



21-20,190 - Act; applicability to existing domestic corporations.

21-20,190. Act; applicability to existing domestic corporations.

The Business Corporation Act shall apply to all domestic corporations in existence on January 1, 1996, that were incorporated under any general statute of this state providing for incorporation of corporations for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved.



21-20,191 - Act; applicability to qualified foreign corporations.

21-20,191. Act; applicability to qualified foreign corporations.

A foreign corporation authorized to transact business in this state on January 1, 1996, shall be subject to the Business Corporation Act but shall not be required to obtain a new certificate of authority to transact business under the act.



21-20,192 - Repeal of statutes; reduction in penalty; effect.

21-20,192. Repeal of statutes; reduction in penalty; effect.

(1) Except as provided in subsection (2) of this section, the repeal of a statute by Laws 1995, LB 109, shall not affect:

(a) The operation of the statute or any action taken under it before its repeal;

(b) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(c) Any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation before its repeal; or

(d) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(2) If a penalty or punishment imposed for violation of a statute repealed by Laws 1995, LB 109, is reduced by a similar provision of the Business Corporation Act, the penalty or punishment, if not already imposed, shall be imposed in accordance with the act.



21-20,193 - Foreign corporation; domesticated under prior law; status.

21-20,193. Foreign corporation; domesticated under prior law; status.

Any corporation organized under the laws of any other state or territory which had become, in accordance with section 21-20,122, as such section existed prior to January 1, 1996, a body corporate of this state, shall retain such status for all purposes notwithstanding the repeal of such section.



21-20,194 - Conversion; plan.

21-20,194. Conversion; plan.

(1) Pursuant to a plan of conversion, a domestic corporation may convert into a domestic limited liability company pursuant to this section, sections 21-170 to 21-184, and sections 21-20,195 to 21-20,197, or may convert to a foreign limited liability company pursuant to this section, sections 21-20,195 to 21-20,197, and the laws under which the foreign limited liability company is formed.

(2) A plan of conversion shall be in a record and shall include all of the following:

(a) The name of the domestic corporation before conversion;

(b) The name and form of the converted entity after conversion;

(c) The terms and conditions of the conversion, including the manner and basis for converting the shares of the corporation into any combination of obligations, interests, or rights in the converted entity or other consideration; and

(d) The organizational documents of the converted entity.

(3) For purposes of this section, record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



21-20,195 - Conversion; action on plan.

21-20,195. Conversion; action on plan.

(1) The plan of conversion shall be adopted by the domestic corporation's board of directors.

(2) After adopting the plan of conversion, the domestic corporation's board of directors shall submit the plan to the domestic corporation's shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make such a recommendation, in which case the board of directors shall transmit to the shareholders the basis for that determination.

(3) The domestic corporation shall notify each shareholder of the domestic corporation, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the plan of conversion and shall contain or be accompanied by a copy or summary of the plan of conversion. The notice shall include or be accompanied by a copy of the organizational documents as they will be in effect immediately after the conversion.

(4) The domestic corporation's board of directors may condition its submission of the plan of conversion to the domestic corporation's shareholders on any basis.

(5) Unless the articles of incorporation, the bylaws, or the board of directors of the domestic corporation require a greater vote or a greater number of votes to be present, the plan of conversion shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group. Separate voting by voting groups shall be required on a plan of conversion if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under section 21-20,119.

(6) If any provision of the articles of incorporation, the bylaws, or an agreement of the domestic corporation to which any of the directors or shareholders of the domestic corporation are parties, adopted or entered into before July 19, 2012, applies to a merger of the corporation and the document does not refer to a conversion of the corporation, the provision shall be deemed to apply to a conversion of the corporation until such provision is subsequently amended.

(7) If, as a result of the conversion, one or more shareholders of the domestic corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion shall require the execution, by each such shareholder of the domestic corporation, of a separate written consent to become so subject to such owner liability.

(8) After a conversion is authorized, and at any time before a filing is made under section 21-20,196, a domestic corporation that is being converted may amend its plan of conversion or abandon the planned conversion as follows:

(a) As provided in the plan of conversion; or

(b) Except as prohibited by the plan of conversion, by the same consent as was required to approve the plan of conversion.



21-20,196 - Conversion; articles of conversion.

21-20,196. Conversion; articles of conversion.

(1) After a plan of conversion is approved, a domestic corporation that is being converted shall deliver to the Secretary of State for filing articles of conversion, which shall include all of the following:

(a) A statement that the domestic corporation has been converted into another entity;

(b) The name and form of the other entity and the jurisdiction of its governing statute;

(c) The date the conversion is effective under the governing statute of the converted entity;

(d) A statement that the conversion was approved as required by section 21-20,195;

(e) A statement that the conversion was approved as required by the governing statute of the converted entity; and

(f) A domestic corporation converting into a foreign limited liability company shall deliver to the office of the Secretary of State for filing (i) a certificate which sets forth all of the information required to be in the certificate or other instrument of conversion filed pursuant to the laws under which the resulting foreign limited liability company is formed and (ii) an agreement that the resulting foreign limited liability company may be served with process within or outside this state in any proceeding in the courts of this state for the enforcement of any obligation of the former domestic corporation.

(2) The conversion becomes effective as provided by the governing statute of the domestic or foreign limited liability company.



21-20,197 - Effect of conversion.

21-20,197. Effect of conversion.

(1) A domestic corporation that has been converted pursuant to the Business Corporation Act is for all purposes the same domestic corporation that existed before the conversion.

(2) When a conversion takes effect, all of the following apply:

(a) All property owned by the converting entity remains vested in the converted entity. The converting entity shall file a certificate of conversion in the office of the register of deeds for each county in which the converting entity owns real property. Such certificate of conversion shall be indexed against the real property owned;

(b) All debts, liabilities, and other obligations of the converting entity continue as obligations of the converted entity;

(c) An action or proceeding pending by or against the converting entity may be continued as if the conversion had not occurred;

(d) The shares or interests of the converting entity are reclassified into shares, interests, or other securities, obligations, rights to acquire shares, interests, or other securities, or into cash or other property in accordance with the plan of conversion; and the shareholders or interest holders of the converting entity are entitled only to the rights provided to them under the terms of the conversion and to any appraisal rights they may have under the organic law of the converting entity;

(e) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting entity remain vested in the converted entity; and

(f) Except as otherwise provided in the plan of conversion, the terms and conditions of the plan of conversion take effect.

(3) A converted entity that is a foreign limited liability company consents to the jurisdiction of the courts of this state to enforce any obligation owed by the converting corporation if, before the conversion, the converting corporation was subject to suit in this state on the obligation.



21-2101 - Act, how cited.

21-2101. Act, how cited.

Sections 21-2101 to 21-2117 shall be known and may be cited as the Nebraska Business Development Corporation Act.



21-2102 - Terms, defined.

21-2102. Terms, defined.

For purposes of the Nebraska Business Development Corporation Act, unless the context otherwise requires:

(1) Development corporation or corporation shall mean any corporation organized pursuant to the act for the purpose of developing business, industry, and enterprise in the State of Nebraska by the lending of money thereto and otherwise organizing for the purposes set forth in section 21-2104;

(2) Financial institution shall mean any banking institution, insurance company or related corporation, savings and loan association, partnership, limited liability company, credit union, foundation, trust, licensee under the Small Business Investment Act of 1958, 15 U.S.C. 661 et seq., as the act existed on September 1, 2001, or other entity engaged in lending or investing funds and authorized to do business in the State of Nebraska, including the United States Small Business Administration;

(3) Member shall mean any financial institution which undertakes to lend money to a development corporation upon its call and in accordance with section 21-2109;

(4) Board of directors shall mean members of the board of directors of a development corporation in office from time to time; and

(5) Loan limit shall mean, for any member, the maximum account permitted to be outstanding at any one time on loans made by any such member to a development corporation, as determined under the Nebraska Business Development Corporation Act.



21-2103 - Business development corporations; incorporation.

21-2103. Business development corporations; incorporation.

One or more business development corporations may be incorporated in this state pursuant to the provisions of the Business Corporation Act not in conflict with or inconsistent with the provisions of the Nebraska Business Development Corporation Act.



21-2104 - Business development corporation; purposes.

21-2104. Business development corporation; purposes.

The purposes of a business development corporation shall be only: (1) To promote, stimulate, develop, and advance the business prosperity and economic welfare of the State of Nebraska and its citizens; (2) to encourage and assist through loans, investments, or other business transactions the location of new business and industry in the state; (3) to rehabilitate and assist existing business and industry in this state; (4) to stimulate and assist in the expansion of any kind of business activity which would tend to promote business development and maintain the economic stability in this state, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state; (5) to cooperate and act in conjunction with other organizations, public or private, including the United States Small Business Administration, in the promotion and advancement of industrial, commercial, agricultural, and recreational development in this state; and (6) to provide financing for the promotion, development, and conduct of all kinds of business activity in this state.



21-2105 - Powers.

21-2105. Powers.

(1) A development corporation shall have all the powers granted to corporations organized under the Business Corporation Act except that it shall not give security for any loan made to it by members unless all loans to it by members are secured ratably in proportion to unpaid balances due.

(2) The restriction in subsection (1) of this section shall in no manner be construed so as to prohibit a development corporation from making unsecured borrowings from the Small Business Administration, an agency of the United States Government.



21-2106 - Name.

21-2106. Name.

Every corporation created under the provisions of sections 21-2101 to 21-2117 shall have as a part of its corporate name or title the words business development.



21-2107 - Offices; location.

21-2107. Offices; location.

A development corporation may maintain an office or offices in such place or places within the State of Nebraska as may be fixed by the board of directors.



21-2108 - Shares; acquire, sell, assign, or mortgage.

21-2108. Shares; acquire, sell, assign, or mortgage.

Notwithstanding any other provisions of law, any person, partnership, limited liability company, or corporation may acquire, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the shares of capital stock of a development corporation created under the Nebraska Business Development Corporation Act, except that insurance companies, reciprocal exchanges, and fraternal benefit societies shall not invest therein other than as provided in the Insurers Investment Act.



21-2109 - Membership; investment.

21-2109. Membership; investment.

(1) Notwithstanding any other provision of law, any financial institution is authorized to become a member of and to invest in a development corporation by making application to the board of directors on such form and in such manner as the board of directors may require, and membership shall become effective upon acceptance of such application by such board. Membership shall be for the duration of the corporation, except that upon written notice given to the corporation two years in advance, a member may withdraw from membership at the expiration date of such notice and shall not, after the expiration date of such notice, be obligated to make any loans to the corporation. No financial institution shall become a member of more than one development corporation.

(2) Each such member shall make loans to the corporation as and when called upon to do so, upon such terms and conditions as approved from time to time by the board of directors, subject to the following conditions:

(a) All loans shall be evidenced by negotiable instruments of the corporation and shall bear interest at the rate determined by the board of directors to be the prime rate on unsecured commercial loans as of the date of the loan;

(b) All loan limits shall be established at the thousand dollar amount nearest the amount computed in accordance with this section;

(c) The total amount outstanding at any one time on loans to a development corporation made by any member, other than an insurance company, reciprocal exchange, or fraternal benefit society, shall not exceed the following limit, to be determined as of the time such member becomes a member, on the basis of figures contained in the most recent year-end statement prior to its application for membership:

(i) Banking associations, three percent of the paid-in capital and surplus;

(ii) Savings and loan associations, three percent of the general reserve account and surplus; and

(iii) Other financial institutions, such limits as may be approved from time to time by the board of directors of the development corporation;

(d) In the case of an insurance company, reciprocal exchange, and fraternal benefit society, the total amount outstanding at any time on loans to a development corporation shall be limited as follows: (i) For stock life insurance companies, one percent of capital and unassigned surplus, which amount loaned shall be included in and be a part of those investments authorized for stock life insurance companies under section 44-5153; (ii) for mutual life insurance companies or fraternal benefit societies, one percent of unassigned surplus, which amount loaned shall be included in and be a part of those investments authorized under such section; and (iii) for other insurance companies or reciprocal exchanges, one-tenth of one percent of admitted assets, which amount loaned shall be included in and be a part of those investments authorized under such section; and

(e) Each call for loans made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the loan limit of each member bears to the aggregate loan limits of all members.



21-2110 - Shares; par value; authorized capital.

21-2110. Shares; par value; authorized capital.

(1) Each share of stock of the corporation shall have a par value of not less than ten dollars per share, as fixed by its articles of incorporation, and shall be issued only for lawful money of the United States. At least two hundred thousand dollars shall be paid into the treasury for capital stock before a corporation shall be authorized to transact any business other than such business as relates to its organization.

(2) Each shareholder shall be entitled to one vote, in person or by proxy, for each share of capital stock held, and each member shall be entitled to one vote, in person or by proxy, as such member.

(3) The rights given by the Business Corporation Act to shareholders to attend meetings and to receive notice thereof and to exercise voting rights shall apply to members as well as to shareholders of a corporation created under the Nebraska Business Development Corporation Act. The voting rights of the members shall be the same as if they were a separate class of shareholders, and shareholders and members shall in all cases vote separately by classes. A quorum at a shareholders' meeting shall require the presence in person or by proxy of a majority of the holders of the voting rights of each class.



21-2111 - Board of directors; election; vacancy.

21-2111. Board of directors; election; vacancy.

The business and affairs of the corporation shall be conducted by a board of directors. The number of directors shall at all times be a multiple of three. Two-thirds of the directors shall be elected by the members and one-third shall be elected by the shareholders. Any vacancy in the office of a director elected by members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the shareholders shall be filled by the directors elected by the shareholders.



21-2112 - Articles of incorporation; amendment.

21-2112. Articles of incorporation; amendment.

No amendment to the articles of incorporation shall be made which increases the obligation of a member to make loans to the corporation or which makes any change in a principal amount, interest rate, maturity date, or in the security or credit position of any outstanding loan made by a member to the corporation or which affects the right of a member to withdraw from membership or the voting rights of such member without the consent of eighty percent of the members who would be affected by such amendment; Provided, that this section shall not be construed to authorize amendments of the articles of incorporation so as to give greater rights or powers to the corporation or lesser rights or powers to the members than are set forth in sections 21-2101 to 21-2117.



21-2113 - Reserves; amount.

21-2113. Reserves; amount.

Each year the corporation shall set apart, as a reserve against losses and contingencies, not less than ten percent of its net earnings for the preceding fiscal year until such reserve shall be equal in value to one-half of the amount paid in on the capital stock then outstanding. Whenever the amount of such reserve so evidenced shall become impaired, it shall be built up again to the required amount in the manner provided for its original accumulation.



21-2114 - Funds; deposit.

21-2114. Funds; deposit.

No corporation organized under the provisions of sections 21-2101 to 21-2117 shall at any time be authorized to receive money on deposit. The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.



21-2115 - Books and records.

21-2115. Books and records.

A corporation shall keep, in addition to the books and records required by the Business Corporation Act, a record showing the names and addresses of all members of the corporation and the current status of loans made by each to the corporation. Members shall have the same rights with respect to all books and records as are given to shareholders in the Business Corporation Act.



21-2116 - Shares; exempt from registration.

21-2116. Shares; exempt from registration.

The shares of capital stock of the corporation and the documents representing the indebtedness of the corporation to its members, and any offering of the above, shall be exempt from registration under the Securities Act of Nebraska. A corporation making any such offering, and the officers and employees thereof, shall also be exempt from registration and qualification as dealers and salesmen under the Securities Act of Nebraska.



21-2117 - Credit of state not pledged.

21-2117. Credit of state not pledged.

Under no circumstances is the credit of the State of Nebraska, or any political subdivision thereof, pledged by the provisions of sections 21-2101 to 21-2117.



21-2201 - Act, how cited.

21-2201. Act, how cited.

Sections 21-2201 to 21-2223 shall be known and may be cited as the Nebraska Professional Corporation Act.



21-2202 - Terms, defined.

21-2202. Terms, defined.

For purposes of the Nebraska Professional Corporation Act, unless the context otherwise requires:

(1) Certificate of registration or registration certificate from or by the regulating board means either a document prepared and issued by the regulating board or the electronic accessing of the regulating board's licensing records by the Secretary of State;

(2) Professional corporation means a corporation which is organized under the act for the specific purpose of rendering professional service and which has as its shareholders only individuals who themselves are duly licensed or otherwise legally authorized within this state to render the same professional service as the corporation;

(3) Professional service means any personal services rendered by an attorney at law, a certified public accountant, a public accountant, a dentist, an osteopathic physician, a physician and surgeon, a real estate broker, an associate real estate broker, a real estate salesperson, or a veterinarian. For purposes of the act, those professions pertaining to the diagnosis, care, and treatment of humans shall be considered to be of the same profession; and

(4) Regulating board means a board which is charged with the licensing and regulating of the practice or profession which the professional corporation is organized to render.



21-2203 - Powers, benefits, and privileges.

21-2203. Powers, benefits, and privileges.

Except as the Nebraska Professional Corporation Act shall otherwise require, professional corporations shall enjoy all the powers, benefits, and privileges and be subject to all the duties, restrictions, and liabilities of a business corporation under the Business Corporation Act and sections 21-301 to 21-325.



21-2204 - Articles of incorporation; certificate of registration; filing.

21-2204. Articles of incorporation; certificate of registration; filing.

(1) One or more individuals residing within the State of Nebraska, each of whom is licensed or otherwise legally authorized to render the same professional service, may, by filing articles of incorporation and a certificate of registration with the Secretary of State, organize and become a shareholder in a professional corporation. The articles of incorporation shall conform to the requirements of section 21-2018 and the certificate of registration shall conform to the requirements of sections 21-2216 to 21-2218.

(2) In addition to the requirements of subsection (1) of this section, the articles of incorporation shall contain a statement of the profession to be practiced by the corporation.



21-2205 - Professional services that may be rendered.

21-2205. Professional services that may be rendered.

A professional corporation shall render only one type of professional service and such services as may be ancillary thereto and shall not engage in any other profession. No corporation organized and incorporated under the Nebraska Professional Corporation Act may render professional services except through its officers, employees, and agents who are duly licensed or otherwise legally authorized to render such professional services within this state. This section shall not be interpreted to include in the term employee, as used in the act, clerks, secretaries, bookkeepers, technicians, and other assistants who are not usually and ordinarily considered by custom and practice to be rendering professional services to the public for which a license or other legal authorization is required.

A professional corporation may own real and personal property necessary or appropriate for rendering the type of professional services it was organized to render and may invest its funds in real estate, mortgages, stocks, bonds, and any other type of investments.



21-2206 - Corporate name.

21-2206. Corporate name.

The corporate name of a corporation organized under sections 21-2201 to 21-2222 shall contain the word professional corporation, or P.C. The use of the word company, corporation, incorporated, or any other word, abbreviation, affix or prefix indicating that it is a corporation in the corporate name of a corporation organized under sections 21-2201 to 21-2222, other than the words professional corporation, or the abbreviation P.C. is specifically prohibited.



21-2207 - Offices; designate in articles of incorporation; change; duties.

21-2207. Offices; designate in articles of incorporation; change; duties.

A professional corporation shall have only those offices which are designated by street address in the articles of incorporation, and shall not change any such office or offices without amendment of the articles of incorporation.



21-2208 - Shares of capital stock; issuance; transfer; conditions; violation; effect.

21-2208. Shares of capital stock; issuance; transfer; conditions; violation; effect.

A professional corporation may issue shares of its capital stock only to persons who are duly registered in Nebraska to render the same professional service as that provided in its articles of incorporation. A shareholder in a professional corporation may voluntarily transfer his shares only to a person who is duly licensed to render the same professional service as that for which the corporation was organized. No shares shall be issued by or transferred upon the books of the professional corporation unless there has been filed with the Secretary of State a certificate by the regulating board stating that the person to whom the shares are to be issued or transferred is duly licensed to render the same professional service as that for which the corporation was organized. Any share transferred or issued in violation of this section shall be null and void.



21-2209 - Provision of services in another jurisdiction; license required, when; foreign corporation; requirements.

21-2209. Provision of services in another jurisdiction; license required, when; foreign corporation; requirements.

(1) A professional corporation may provide professional services in another jurisdiction if such corporation complies with all applicable laws of such jurisdiction regulating the rendering of professional services. Notwithstanding any other provision of the Nebraska Professional Corporation Act, no shareholder, director, officer, employee, or agent of a professional corporation shall be required to be licensed to render professional services in this state or to reside in this state if such shareholder, director, officer, employee, or agent does not render professional services in this state and is licensed in one or more states, territories of the United States, or the District of Columbia to render a professional service described in the professional corporation's articles of incorporation.

(2) A foreign professional corporation shall not transact business in this state unless it renders one of the professional services specified in subdivision (3) of section 21-2202 and complies with the provisions of the act, including, without limitation, registration with the appropriate regulating board in this state as provided in sections 21-2216 to 21-2218. A foreign professional corporation shall not transact business in this state if the laws of the jurisdiction under which such foreign professional corporation is incorporated do not allow for a professional corporation incorporated under the laws of this state to transact business in such jurisdiction.

(3)(a) A foreign professional corporation shall (i) apply for a certificate of authority in the same manner as a foreign business corporation pursuant to sections 21-20,168 to 21-20,181 and (ii) file with the Secretary of State a current certificate of registration as provided in sections 21-2216 to 21-2218.

(b) Except as otherwise provided in the Nebraska Professional Corporation Act, foreign professional corporations shall enjoy all the powers, benefits, and privileges and shall be subject to all the duties, restrictions, and liabilities of a foreign business corporation under sections 21-301 to 21-325 and the Business Corporation Act.

(c) A foreign professional corporation shall not be required as a condition to obtaining a certificate of authority to have all of its shareholders, directors, and officers licensed to render professional services in this state if all of its shareholders, directors, and officers, except the secretary and assistant secretary, are licensed in one or more states or territories of the United States or the District of Columbia to render a professional service described in its articles of incorporation and any shareholder, director, officer, employee, or agent who renders professional services within this state on behalf of the foreign professional corporation is licensed to render professional services in this state.

(d) A foreign professional corporation shall not be required to obtain a certificate of authority to transact business in this state unless it maintains or intends to maintain an office in this state for the conduct of business or professional practice.

(4) For purposes of this section, foreign professional corporation shall mean a corporation which is organized under the law of any other state or territory of the United States or the District of Columbia for the specific purpose of rendering professional services and which has as its shareholders only individuals who are duly licensed or otherwise legally authorized to render the same professional services as the corporation.



21-2210 - Professional relationship and liabilities.

21-2210. Professional relationship and liabilities.

Nothing contained in sections 21-2201 to 21-2222 shall be interpreted to abolish, repeal, modify, restrict or limit the law now in effect in this state applicable to the professional relationship and liabilities between the person furnishing the professional services and the person receiving such professional services or to the standards of professional conduct. Any officer, shareholder, agent or employee of a corporation organized under sections 21-2201 to 21-2222 shall remain personally and fully liable and accountable for any negligent or wrongful act or misconduct committed by him, or by any person under his direct supervision and control, while rendering professional service on behalf of the corporation to the person for whom such professional services were being rendered. The corporation shall be liable up to the full value of its property for any negligent or wrongful acts or misconduct committed by any of its officers, agents or employees while they are engaged on behalf of the corporation.



21-2211 - Regulating board; powers.

21-2211. Regulating board; powers.

Nothing in sections 21-2201 to 21-2222 shall restrict or limit in any manner the authority and duty of a regulating board in registering individuals licensed to perform professional services or the practice of the profession which is within the jurisdiction of such board, notwithstanding the fact that such individual is an officer, director, shareholder or employee of a professional corporation and renders such professional service or engages in the practice of such profession through the professional corporation.



21-2212 - Death or disqualification of shareholder; purchase or redemption of shares; death or disqualification of last remaining shareholder; powers of successor in interest.

21-2212. Death or disqualification of shareholder; purchase or redemption of shares; death or disqualification of last remaining shareholder; powers of successor in interest.

(1) The articles of incorporation or the bylaws of the professional corporation shall provide for the purchase or redemption of the shares of any shareholder upon his or her death or disqualification to render the professional services of the professional corporation within this state.

(2) Unless otherwise provided in the articles of incorporation or the bylaws of the professional corporation, upon the death or disqualification of the last remaining shareholder of a professional corporation, a successor in interest to such deceased or disqualified shareholder may dissolve the corporation and wind up and liquidate its business and affairs, notwithstanding the fact that such successor in interest could not have become a shareholder of the professional corporation. The successor in interest may file articles of dissolution with the Secretary of State in accordance with section 21-20,153. Thereafter, the successor in interest may wind up and liquidate the corporation's business and affairs in accordance with section 21-20,155 and notify claimants in accordance with sections 21-20,156 and 21-20,157.



21-2213 - Officer, shareholder, agent, or employee; legally disqualified; effect.

21-2213. Officer, shareholder, agent, or employee; legally disqualified; effect.

If any officer, shareholder, agent, or employee of a corporation organized under sections 21-2201 to 21-2222 who has been rendering professional service to the public becomes legally disqualified to render such professional service within this state, or accepts employment that, pursuant to existing law, places restrictions or limitations upon his continued rendering of such professional services, he shall sever all employment with, and financial interests in, such corporation forthwith. A corporation's failure to require compliance with this provision shall constitute a ground for the forfeiture of its articles of incorporation and its dissolution.



21-2214 - Secretary of State; names of corporations; certify to Attorney General; legally disqualified officer, shareholder, agent, or employee; action for dissolution.

21-2214. Secretary of State; names of corporations; certify to Attorney General; legally disqualified officer, shareholder, agent, or employee; action for dissolution.

The Secretary of State shall certify to the Attorney General, from time to time, the names of all corporations organized pursuant to the provisions of sections 21-2201 to 21-2222 which have failed to comply with the provisions of section 21-2213. Whenever the Secretary of State shall certify the name of the corporation to the Attorney General as having given cause for dissolution, the Secretary of State shall concurrently mail to the corporation at its registered office a notice that such certification has been made. Upon the receipt of such certification, the Attorney General shall file an action in the name of the state against such corporation for its dissolution.



21-2215 - Involuntary dissolution; procedure.

21-2215. Involuntary dissolution; procedure.

Every action for the involuntary dissolution of a corporation failing to comply with the provisions of section 21-2213 shall be commenced by the Attorney General either in the district court of the county in which the registered office of the corporation is situated or in the district court of Lancaster County. Summons shall issue and be served as in other civil actions. If process is returned not found, the Attorney General shall cause publication to be made as in other civil cases in some newspaper published in the county where the last-known registered office of the corporation is situated, containing a notice of pendency of such action, the title of the court, the title of the action, and the date on and after which default may be entered. The Attorney General shall cause a copy of such notice to be mailed to the corporation at its last-known registered office or mailing address within ten days after the first publication thereof. The certificate of the Attorney General of the mailing of such notice shall be prima facie evidence thereof. Such notice shall be published at least once each week for two successive weeks, and the first publication thereof may begin at any time after the summons has been returned. Unless a corporation shall have been served with summons, no default shall be taken against it earlier than thirty days after the first publication of such notice.



21-2216 - Regulating board; certificate of registration; contents; filing; fee; display; electronic access; Secretary of State; duty; corporate suspension or dissolution; when.

21-2216. Regulating board; certificate of registration; contents; filing; fee; display; electronic access; Secretary of State; duty; corporate suspension or dissolution; when.

(1) No corporation shall open, operate, or maintain an establishment or do business for any purposes set forth in the Nebraska Professional Corporation Act without (a) filing with the Secretary of State a certificate of registration from the regulating board of the particular profession for which the professional corporation is organized to do business, which certificate shall set forth the name and residence addresses of all shareholders as of the last day of the month preceding such filing, and (b) certifying that all shareholders, directors, and officers, except the secretary and the assistant secretary, are duly licensed to render the same professional services as those for which the corporation was organized. Application for a certificate of registration shall be made by the professional corporation to the regulating board in writing and shall contain the names of all officers, directors, shareholders, and professional employees of the professional corporation, the street address at which the applicant proposes to perform professional services, and such other information as may be required by the regulating board.

(2) If it appears to the regulating board that each shareholder, officer, director, and professional employee of the applicant, except the secretary and the assistant secretary, is licensed to practice the profession of the applicant and that each shareholder, officer, director, or professional employee is not otherwise disqualified from performing the professional services of the applicant, such regulating board shall certify, in duplicate upon a form bearing its date of issuance and prescribed by such regulating board, that such proposed or existing professional corporation complies with the provisions of the act and of the applicable rules and regulations of such regulating board. Each applicant for such registration certificate shall pay such regulating board a fee of twenty-five dollars for the issuance of such duplicate certificate.

(3) One copy of such certificate shall be prominently exposed to public view upon the premises of the principal place of business of each professional corporation organized under the act, and one copy shall be filed by the professional corporation with the Secretary of State who shall charge a fee of twenty-five dollars for filing the same. The certificate from the regulating board shall be filed in the office of the Secretary of State together with the articles of incorporation. A registration certificate bearing an issuance date more than twelve months old shall not be eligible for filing with the Secretary of State.

(4) When licensing records of regulating boards are electronically accessible, the Secretary of State shall access the records. The access shall be made in lieu of the certificate of registration or registration certificate being prepared and issued by the regulating board. The professional corporation shall file with the Secretary of State an application setting forth the name and residence addresses of all officers, directors, shareholders, and professional employees as of the last day of the month preceding the date of the application and shall file with the Secretary of State an annual update thereafter. Each application shall be accompanied by a licensure verification fee of fifty dollars. The Secretary of State shall verify that all of the directors, officers, shareholders, and professional employees listed on the application, except for the secretary and assistant secretary, are duly licensed or otherwise legally authorized to render the same professional service or an ancillary service as those for which the professional corporation was organized. Verification shall be done by electronically accessing the regulating board's licensing records. If any director, officer, shareholder, or professional employee is not licensed or otherwise legally authorized to perform the professional service that the professional corporation was organized to render, the corporation will be suspended. The biennial report and tax cannot be filed and paid in the office of the Secretary of State until the corporation attests in writing that the director, officer, shareholder, or professional employee is licensed or otherwise legally authorized to practice, which shall be verified by the Secretary of State, or is no longer a director, officer, shareholder, or professional employee of the corporation. When the biennial report and the tax become delinquent, the corporation shall be dissolved for nonpayment of taxes in compliance with section 21-323.



21-2217 - Registration certificate; term; filing; failure to file; effect; not transferable.

21-2217. Registration certificate; term; filing; failure to file; effect; not transferable.

Each registration certificate issued to each applicant shall expire by its own terms one year from the date of issuance and may not be renewed. Each professional corporation must annually apply to its regulating board for a registration certificate in the manner provided in section 21-2216. A certificate from the regulating board as provided in section 21-2216 must annually be filed with the Secretary of State within thirty days of the expiration date of the last certificate on file in the office of the Secretary of State or such corporation shall be suspended. If the corporation is suspended, the biennial report and tax cannot be filed and paid in the office of the Secretary of State until the certificate from the regulating board is filed in the office of the Secretary of State. If the report is not filed, the tax paid, and the certificate filed by April 16 of the current year, when the report and tax become delinquent, the corporation shall be dissolved for nonpayment of taxes in compliance with section 21-323. Registration certificates shall not be transferable or assignable.



21-2218 - Regulating board; certificate of registration; revoke or suspend; procedure.

21-2218. Regulating board; certificate of registration; revoke or suspend; procedure.

The regulating board may, upon a form prescribed by it, suspend or revoke any certificate of registration of any professional corporation, upon the revocation or suspension of the license to render professional service of any officer, director, shareholder, or professional employee of a holder of a certificate of registration. Notice of such revocation shall be provided the professional corporation affected by sending by certified or registered United States mail a certified copy of such revocation to the professional corporation at its principal place of business set forth in the registration certificate so revoked. At the same time, the regulating board shall forward by regular United States mail a certified copy of such revocation to the Secretary of State who shall thereupon remove the revoked registration certificate from his file and deliver the same to such regulating board.



21-2219 - Merger or consolidation.

21-2219. Merger or consolidation.

A professional corporation organized under the provisions of the Nebraska Professional Corporation Act may consolidate or merge with another domestic professional corporation organized under the act to render the same professional service or a foreign professional corporation admitted or which would qualify to be admitted under the act to render the same professional service in this state.



21-2220 - Sections; attorneys at law; applicability.

21-2220. Sections; attorneys at law; applicability.

The provisions of sections 21-2201 to 21-2222 shall be applicable to attorneys at law only to the extent and under such terms and conditions as the Supreme Court of the State of Nebraska shall determine to be necessary and appropriate. Articles of incorporation of professional corporations organized to practice law shall contain such provisions as may be appropriate to comply with applicable rules of the court.



21-2221 - Sections; when not applicable.

21-2221. Sections; when not applicable.

Sections 21-2201 to 21-2222 shall not apply to any individual or group of individuals within this state who prior to December 25, 1969, were permitted to organize a corporation and perform personal services to the public by the means of a corporation, and sections 21-2201 to 21-2222 shall not apply to any corporations organized by such individual or group of individuals prior to December 25, 1969; Provided, any such individual or group of individuals or any such corporation may bring themselves and such corporation within the provisions of sections 21-2201 to 21-2222 by amending the articles of incorporation in such a manner as to be consistent with all the provisions of sections 21-2201 to 21-2222 and by affirmatively stating in the amended articles of incorporation that the shareholders have elected to bring the corporation within the provisions of sections 21-2201 to 21-2222.



21-2222 - Rights of natural persons.

21-2222. Rights of natural persons.

Nothing contained in the Nebraska Professional Corporation Act is intended to alter the right of natural persons licensed to provide professional service to organize as a partnership, a limited liability company, an unincorporated association, a business trust, or any other lawful form of business organization.



21-2223 - Designated broker; professional corporation.

21-2223. Designated broker; professional corporation.

A designated broker as defined in section 81-885.01 may be organized as a professional corporation under the Nebraska Professional Corporation Act.



21-2301 - Terms, defined.

21-2301. Terms, defined.

For purposes of the Nebraska Industrial Development Corporation Act, unless the context otherwise requires:

(1) Corporation means any corporation organized pursuant to the act;

(2) Local political subdivision means any county or any city of the metropolitan class; and

(3) Project means any land and any building or other improvement on the land, and all real and personal properties deemed necessary in connection therewith, whether or not now in existence, which shall be suitable for use by the following or by any combination of two or more of the following: (a) Any industry for the manufacturing, processing, or assembling of any agricultural, manufactured, or mineral products, (b) any commercial enterprise in storing, warehousing, distributing, or selling any products of agriculture, mining, or industry, or (c) any enterprise for research in connection with any of the foregoing or for the purpose of developing new products or new processes or improving existing products or known processes, or for the purpose of aiding in the development of facilities for the exploration of outer space or promoting the national defense, but shall not include facilities designed for the sale or distribution to the public of electricity, gas, water, telephone, or other services commonly classified as public utilities.



21-2302 - Legislative intent.

21-2302. Legislative intent.

It is the intent of the Legislature to authorize the incorporation in any local political subdivision in this state of public corporations to acquire, enlarge, improve, expand, own, lease, and dispose of properties to the end that such corporations may be able to promote industry, develop trade, and further the use of the agricultural products and natural resources of this state by inducing manufacturing, industrial, commercial, and research enterprises (1) to establish new projects in this state, (2) to enlarge and expand existing projects located in this state, or (3) to relocate, in or around the same local political subdivision in this state, projects to replace projects all or a major portion of which have been acquired for one or more public purposes by the United States of America, the State of Nebraska, or any branch, arm, agency, instrumentality, or political subdivision of either, whether by purchase, through the exercise of the power of eminent domain, or by other means.

It is the further intent of the Legislature to vest the corporations with all the powers that may be necessary to enable them to accomplish their purposes, except that the corporations shall not have the power of eminent domain. It is not intended that the corporations themselves be authorized to operate any such manufacturing, industrial, commercial, or research enterprise. The Nebraska Industrial Development Corporation Act shall be liberally construed in conformity with such intention.



21-2303 - Incorporation; procedure; application; approval.

21-2303. Incorporation; procedure; application; approval.

Whenever any number of natural persons, not less than three, each of whom shall be a duly qualified elector of and taxpayer in the local political subdivision, file with the governing body of any local political subdivision an application in writing seeking permission to apply for the incorporation of an industrial development board of the local political subdivision, the governing body shall proceed to consider the application. If the governing body, by appropriate resolution duly adopted, (1) finds and determines that it is wise, expedient, necessary, or advisable that the corporation be formed, (2) authorizes the persons making the application to proceed to form the corporation, and (3) approves the form of the articles of incorporation proposed to be used in organizing the corporation, then the persons making the application shall execute, acknowledge, and file articles of incorporation for the corporation under the Nebraska Industrial Development Corporation Act. No corporation may be formed unless the application has first been filed with the governing body of the local political subdivision and the governing body has adopted a resolution pursuant to this section.



21-2304 - Articles of incorporation; contents.

21-2304. Articles of incorporation; contents.

The articles of incorporation shall set forth: (1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the local political subdivision, (2) the name of the corporation, (3) a recital that permission to organize the corporation has been granted by resolution duly adopted by the governing body of the local political subdivision and the date of the adoption of the resolution, (4) the location of the registered office of the corporation, which shall be in the local political subdivision, and the name of its current registered agent at such office, (5) the purposes for which the corporation is organized, (6) the number of directors of the corporation, (7) the period, if any, of duration of the corporation, and (8) any other matter which the applicants choose to insert in the articles of incorporation which is not inconsistent with the Nebraska Industrial Development Corporation Act or with the laws of this state. The articles of incorporation shall be subscribed and acknowledged before a notary public by each of the applicants.



21-2305 - Articles of incorporation; filing.

21-2305. Articles of incorporation; filing.

When executed and notarized under section 21-2304, the articles of incorporation shall be filed with the Secretary of State. The Secretary of State shall examine the articles of incorporation and, if he or she finds (1) that the recitals contained in the articles of incorporation are correct, (2) that the requirements of section 21-2304 have been complied with, and (3) that the name of the corporation is not identical with or similar enough to the name of another corporation already in existence in this state as to lead to confusion and uncertainty, the Secretary of State shall approve the articles of incorporation and record them in his or her office. When the articles of incorporation have been made, filed, and approved the applicants shall constitute a corporation under the name set out in the articles of incorporation pursuant to the Nebraska Industrial Development Corporation Act.



21-2306 - Articles of incorporation; amendment; procedure.

21-2306. Articles of incorporation; amendment; procedure.

The articles of incorporation may at any time be amended to make any changes or add any provisions which might have been included in the first instance. To amend the articles of incorporation, the members of the board of directors of the corporation shall file with the governing body of the local political subdivision an application in writing seeking permission to amend the articles of incorporation and specifying in the application the amendment proposed to be made. The governing body shall consider the application and if by appropriate resolution it (1) duly finds and determines that it is wise, expedient, necessary, or advisable that the proposed amendment be made, (2) authorizes the same to be made, and (3) approves the form of the proposed amendment, then the persons making the application shall execute an instrument embodying the amendment specified in the application. The instrument shall be subscribed and acknowledged before a notary public by each member of the board of directors and shall be filed with the Secretary of State. The Secretary of State shall examine the proposed amendment and, if he or she finds that the requirements of this section have been complied with and that the proposed amendment is within the scope of what might be included in the original articles of incorporation, the Secretary of State shall approve the amendment and record it in his or her office. When the amendment has been made, filed, and approved it shall become effective and the articles of incorporation shall be amended pursuant to the amendment. The articles of incorporation under the Nebraska Industrial Development Corporation Act shall be amended only as provided in this section.



21-2307 - Board of directors; qualifications; expenses; public meetings.

21-2307. Board of directors; qualifications; expenses; public meetings.

The corporation shall have a board of directors in which all powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the local political subdivision. The directors shall serve without compensation except that they shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties under the Nebraska Industrial Development Corporation Act pursuant to sections 81-1174 to 81-1177. The directors shall be elected by the governing body of the local political subdivision. Any meeting held by the board of directors for any purpose shall be open to the public.



21-2308 - Corporate powers.

21-2308. Corporate powers.

(1) The corporation shall have the following powers together with all powers incidental or necessary for the performance of its duties under the Nebraska Industrial Development Corporation Act: (a) To have succession by its corporate name for the period specified in the articles of incorporation unless sooner dissolved as provided in section 21-2314, (b) to sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties, (c) to have and to use a corporate seal and to alter the corporate seal at pleasure, (d) to acquire, whether by purchase, construction, exchange, gift, lease, or otherwise, and to improve, maintain, equip, and furnish one or more projects, including all real and personal properties which the board of directors may deem necessary in connection with the projects and regardless of whether or not any of the projects shall be in existence, (e) to lease to others any or all of its projects and to charge and collect rent for the projects and to terminate any lease upon the failure of the lessee to comply with any of the obligations of the lease, (f) to sell, exchange, donate, and convey any or all of its properties whenever its board of directors find the action to be in furtherance of the purposes for which the corporation was organized, (g) to issue its bonds for the purpose of carrying out its powers, (h) to mortgage and pledge any or all of its projects or any part or parts of its projects, whether then owned or thereafter acquired, and to pledge the revenue and receipts from the mortgage or pledge as security for the payment of the principal and interest on any bonds issued and any agreements made in connection with the bonds issued, and (i) to employ and pay compensation to the employees and agents, including attorneys, as the board of directors deem necessary for the business of the corporation.

(2)(a) If the local political subdivision is a county, any project or projects of the corporation shall be located within the county, except that in no event shall any project or part of a project be located within the corporate limits of a city or village.

(b) If the local political subdivision is a city of the metropolitan class, any project or projects of the corporation may be located within or without or partially within and partially without the city of the metropolitan class, subject to the following conditions: (i) No project or part of a project shall be located more than twenty-five miles from the corporate limits of the city of the metropolitan class, (ii) in no event shall any project or part of a project be located within the corporate limits of another city or of any village in this state, (iii) no project or part of a project shall be located within the police jurisdiction of another city or of any village in this state unless the governing body of the city or village has adopted a resolution consenting to the location of the project or part of the project in the police jurisdiction of the city or village, and (iv) no project or part of a project shall be located in a county other than that in which the city of the metropolitan class is situated unless the board of county commissioners of the other county has adopted a resolution consenting to the location of the project or part of the project in the county.

(c) The corporation shall not operate any project as a business other than as a lessor.



21-2309 - Corporate bonds; payment.

21-2309. Corporate bonds; payment.

All bonds issued by the corporation shall be payable solely out of the revenue and receipts derived from the leasing or sale by the corporation of its projects or of any thereof as may be designated in the proceedings of the board of directors under which the bonds shall be authorized to be issued. The bonds may be executed and delivered by the corporation at any time, may be in a form and in denominations and of a tenor and maturities, may be in registered or bearer form either as to principal or interest or both, may be payable in installments and at a time or times not exceeding forty years from the date of issuance, may be payable at a place or places whether within or without the State of Nebraska, may bear interest at a rate or rates payable at a time or times and at a place or places and evidenced in a manner, may be executed by officers of the corporation and in a manner, and may contain provisions not inconsistent with this section, as provided in the proceedings of the board of directors authorizing the bonds to be issued. If deemed advisable by the board of directors, there may be included in the proceedings under which bonds of the corporation are authorized to be issued, an option to redeem all or any part of the bonds as specified in the proceedings at a price or prices and after notice or notices and on terms and conditions as set forth in the proceedings and as summarized on the face of the bonds. This section shall not be construed to confer on the corporation any right or option to redeem any bonds except as may be provided in the proceedings under which the bonds are issued. Any bonds of the corporation may be sold at public or private sale in a manner and from time to time as determined by the board of directors to be most advantageous. The corporation may pay all expenses, premiums, and commissions which its board of directors deems necessary or advantageous in connection with the issuance of the bonds. Issuance by the corporation of one or more series of bonds for one or more purposes shall not preclude it from issuing other bonds in connection with the same project or any other project, but the proceedings under which any subsequent bonds are issued shall recognize and protect any prior pledge or mortgage made for a prior issue of bonds, unless in the proceedings authorizing the prior issue the right was reserved to issue subsequent bonds on a parity with the prior issue. Any bonds of the corporation at any time outstanding may at any time be refunded by the corporation by the issuance of refunding bonds in an amount the board of directors deems necessary, but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest on the bonds to be refunded and any premiums and commissions necessary to be paid in connection therewith. Any refunding may be effected whether the bonds to be refunded shall have matured at that time or at a later date, either by sale of the refunding bonds and the application of the proceeds of the refunding bonds for the payment of the bonds to be refunded, or by the exchange of the refunding bonds for the bonds to be refunded with the consent of the holders of the bonds to be refunded, and regardless of whether or not the bonds to be refunded were issued in connection with the same projects or separate projects and regardless of whether or not the bonds proposed to be refunded are payable on the same date or on different dates or are due serially or otherwise. All bonds and the interest coupons applicable to the bonds are negotiable instruments.



21-2310 - Bonds; security.

21-2310. Bonds; security.

The principal of and interest on bonds issued by the corporation shall be secured by a pledge of the revenue and receipts out of which the principal of and interest on the bonds is payable, and may be secured by a mortgage or deed of trust covering all or any part of the projects from which the revenue or receipts pledged may be derived, including any enlargements of and additions to any projects made at a later date. The resolution under which the bonds are authorized to be issued and any mortgage or deed of trust may contain any agreements and provisions respecting the maintenance of the projects covered thereby, the fixing and collection of rents for any portions thereof leased by the corporation to others, the creation and maintenance of special funds from the revenue and the rights and remedies available in the event of default, all as the board of directors deems advisable and not in conflict with the provisions of this section. Each pledge, agreement, mortgage, and deed of trust made for the benefit of security of any of the bonds of the corporation shall continue to be effective until the principal of and interest on the bonds for the benefit of which the pledge, agreement, mortgage, and deed of trust were made shall have been fully paid. In the event of default in payment or in any agreements of the corporation made as a part of the contract under which the bonds were issued, whether contained in the proceedings authorizing the bonds or in any mortgage or deed of trust executed as security for the bonds, the rights of the bondholders may be enforced by mandamus, the appointment of a receiver in equity, or by foreclosure of any such mortgage or deed of trust, or any one or more of the remedies.



21-2311 - Corporation; property; bonds; exempt from taxation.

21-2311. Corporation; property; bonds; exempt from taxation.

The corporation and all properties at any time owned by it and only while owned by it and the income from the properties, and all bonds issued by it and the income from the bonds, shall be exempt from taxation in the State of Nebraska.



21-2312 - Local political subdivision; liability; exempt.

21-2312. Local political subdivision; liability; exempt.

The local political subdivision shall not be liable for the payment of the principal of or interest on any bonds of the corporation or for the performance of any pledge, mortgage, obligation, or agreement of any kind undertaken by the corporation, and none of the bonds of the corporation or any of its agreements or obligations shall be construed to constitute an indebtedness of the local political subdivision within the meaning of any constitutional or statutory provision.



21-2313 - Corporation; nonprofit.

21-2313. Corporation; nonprofit.

The corporation shall be a nonprofit corporation and no part of its net earnings remaining after payment of its expenses shall inure to the benefit of any individual, firm, or corporation, except that in the event the board of directors determines that sufficient provision has been made for the full payment of the expenses, bonds, and other obligations of the corporation, any net earnings of the corporation thereafter accruing shall be paid to the local political subdivision with respect to which the corporation was organized.



21-2314 - Corporation; dissolution; effect.

21-2314. Corporation; dissolution; effect.

Whenever the board of directors by resolution determines that the purposes for which the corporation was formed have been substantially complied with and all bonds issued and all obligations incurred by the corporation have been fully paid, the board of directors shall execute and file for record in the office of the Secretary of State a certificate of dissolution reciting such facts and declaring the corporation dissolved. A certificate of dissolution shall be executed under the corporate seal of the corporation. Upon the filing of the certificate of dissolution, the corporation shall stand dissolved and the title to all funds and properties owned by it at the time of dissolution shall vest in the local political subdivision. Possession of the funds and properties shall be delivered to the local political subdivision.



21-2315 - Corporation; documents; filing without payment of fees or taxes.

21-2315. Corporation; documents; filing without payment of fees or taxes.

The articles of incorporation, any deeds or other documents conveying properties to the corporation, any mortgages or deeds of trust executed by the corporation, any leases made by the corporation, and the certificate of dissolution of the corporation may all be filed for record without the payment of any tax or fees other than fees as authorized by law for the recording of the instruments.



21-2316 - Act; how construed.

21-2316. Act; how construed.

The Nebraska Industrial Development Corporation Act shall not be construed as a restriction or limitation upon powers which the corporation might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. No proceedings, notice, or approval shall be required for the organization of the corporation or the issuance of any bonds or any instrument as security for the bonds or instrument, except as provided in the act, any other law to the contrary notwithstanding, but nothing in the act shall be construed to deprive the state and its governmental subdivisions of their respective police powers over any properties of the corporation or to impair any power of any official or agency of the state and its governmental subdivisions which may be otherwise provided by law.



21-2317 - Corporation incorporated under Nebraska Nonprofit Corporation Act; validated.

21-2317. Corporation incorporated under Nebraska Nonprofit Corporation Act; validated.

In all cases when there has been an attempt to incorporate a local political subdivision industrial development corporation under the provisions of the Nebraska Nonprofit Corporation Act, and articles of incorporation have been duly recorded and filed containing provisions substantially similar to those for incorporation under the provisions of the Nebraska Industrial Development Corporation Act, the corporation may, with the approval of the governing body of the local political subdivision in which it is located, become validated ab initio as a corporation organized under and governed by the act with respect to any bonds issued and all other matters concerning its affairs and business by executing and filing with the Secretary of State a certificate of its adoption of the act.



21-2318 - Act, how cited.

21-2318. Act, how cited.

Sections 21-2301 to 21-2318 shall be known and may be cited as the Nebraska Industrial Development Corporation Act.



21-2401 - Repealed. Laws 1983, LB 599, § 15.

21-2401. Repealed. Laws 1983, LB 599, § 15.



21-2402 - Repealed. Laws 1983, LB 599, § 15.

21-2402. Repealed. Laws 1983, LB 599, § 15.



21-2403 - Repealed. Laws 1983, LB 599, § 15.

21-2403. Repealed. Laws 1983, LB 599, § 15.



21-2404 - Repealed. Laws 1983, LB 599, § 15.

21-2404. Repealed. Laws 1983, LB 599, § 15.



21-2405 - Repealed. Laws 1983, LB 599, § 15.

21-2405. Repealed. Laws 1983, LB 599, § 15.



21-2406 - Repealed. Laws 1983, LB 599, § 15.

21-2406. Repealed. Laws 1983, LB 599, § 15.



21-2407 - Repealed. Laws 1983, LB 599, § 15.

21-2407. Repealed. Laws 1983, LB 599, § 15.



21-2408 - Repealed. Laws 1983, LB 599, § 15.

21-2408. Repealed. Laws 1983, LB 599, § 15.



21-2409 - Repealed. Laws 1983, LB 599, § 15.

21-2409. Repealed. Laws 1983, LB 599, § 15.



21-2410 - Repealed. Laws 1983, LB 599, § 15.

21-2410. Repealed. Laws 1983, LB 599, § 15.



21-2411 - Repealed. Laws 1983, LB 599, § 15.

21-2411. Repealed. Laws 1983, LB 599, § 15.



21-2412 - Repealed. Laws 1983, LB 599, § 15.

21-2412. Repealed. Laws 1983, LB 599, § 15.



21-2413 - Repealed. Laws 1983, LB 599, § 15.

21-2413. Repealed. Laws 1983, LB 599, § 15.



21-2414 - Repealed. Laws 1983, LB 599, § 15.

21-2414. Repealed. Laws 1983, LB 599, § 15.



21-2415 - Repealed. Laws 1983, LB 599, § 15.

21-2415. Repealed. Laws 1983, LB 599, § 15.



21-2416 - Repealed. Laws 1983, LB 599, § 15.

21-2416. Repealed. Laws 1983, LB 599, § 15.



21-2417 - Repealed. Laws 1983, LB 599, § 15.

21-2417. Repealed. Laws 1983, LB 599, § 15.



21-2418 - Repealed. Laws 1988, LB 1110, § 26.

21-2418. Repealed. Laws 1988, LB 1110, § 26.



21-2419 - Repealed. Laws 1988, LB 1110, § 26.

21-2419. Repealed. Laws 1988, LB 1110, § 26.



21-2420 - Repealed. Laws 1988, LB 1110, § 26.

21-2420. Repealed. Laws 1988, LB 1110, § 26.



21-2421 - Repealed. Laws 1988, LB 1110, § 26.

21-2421. Repealed. Laws 1988, LB 1110, § 26.



21-2422 - Repealed. Laws 1988, LB 1110, § 26.

21-2422. Repealed. Laws 1988, LB 1110, § 26.



21-2423 - Repealed. Laws 1988, LB 1110, § 26.

21-2423. Repealed. Laws 1988, LB 1110, § 26.



21-2424 - Repealed. Laws 1988, LB 1110, § 26.

21-2424. Repealed. Laws 1988, LB 1110, § 26.



21-2425 - Repealed. Laws 1988, LB 1110, § 26.

21-2425. Repealed. Laws 1988, LB 1110, § 26.



21-2426 - Repealed. Laws 1988, LB 1110, § 26.

21-2426. Repealed. Laws 1988, LB 1110, § 26.



21-2427 - Repealed. Laws 1988, LB 1110, § 26.

21-2427. Repealed. Laws 1988, LB 1110, § 26.



21-2428 - Repealed. Laws 1988, LB 1110, § 26.

21-2428. Repealed. Laws 1988, LB 1110, § 26.



21-2429 - Repealed. Laws 1988, LB 1110, § 26.

21-2429. Repealed. Laws 1988, LB 1110, § 26.



21-2430 - Repealed. Laws 1988, LB 1110, § 26.

21-2430. Repealed. Laws 1988, LB 1110, § 26.



21-2431 - Act, how cited.

21-2431. Act, how cited.

Sections 21-2431 to 21-2453 shall be known and may be cited as the Shareholders Protection Act.



21-2432 - Legislative declarations.

21-2432. Legislative declarations.

It is declared that:

(1) This state has traditionally regulated the affairs of corporations, including the regulation of mergers and other business combinations. The United States Supreme Court has recently reaffirmed the power of states to regulate these affairs;

(2) Issuing public corporations encompass, represent, and affect, through their ongoing business operations, a variety of constituencies including shareholders, employees, customers, suppliers, and local communities and their economies whose welfare is vital to this state's interests;

(3) In order to promote the welfare of these constituencies, the regulation of the internal affairs of issuing public corporations by the laws of this state governing business corporations should allow for the stable, long-term growth of issuing public corporations;

(4) Business combinations involving public corporations frequently occur through acquisition techniques which in effect coerce shareholders to participate in the transaction;

(5) Business combinations involving public corporations are also frequently financed largely through debt to be repaid in the short term through changes in operations of the public corporation, the sale of assets of the public corporation, and other means. These measures involve a substantial risk of unfair business dealing, may prevent shareholders from realizing the full value of their holdings through forced mergers and other coercive devices, and may undermine the state's interest in promoting stable relationships involving the corporations that it charters; and

(6) The Shareholders Protection Act is not intended to alter the case law development on directors' fiduciary duties of care and loyalty in responding to challenges to control or the burden of proof with regard to compliance with those duties, nor is the act intended to prevent the use of any other lawful defensive measure.



21-2433 - Definitions, where found.

21-2433. Definitions, where found.

For purposes of the Shareholders Protection Act, unless the context otherwise requires, the definitions found in sections 21-2434 to 21-2447 shall be used.



21-2434 - Acquiring person, defined.

21-2434. Acquiring person, defined.

Acquiring person shall mean a person who makes or proposes to make a control-share acquisition. If two or more persons act as a partnership, limited partnership, limited liability company, syndicate, or other group pursuant to any agreement, arrangement, relationship, or understanding, whether or not in writing, for the purpose of acquiring, owning, or voting shares of an issuing public corporation, all members of the partnership, limited partnership, limited liability company, syndicate, or other group shall constitute a person for purposes of this section.



21-2435 - Affiliate, defined.

21-2435. Affiliate, defined.

Affiliate shall mean a person who directly or indirectly controls, is controlled by, or is under common control with another person.



21-2436 - Associate, defined.

21-2436. Associate, defined.

Associate, when used to indicate a relationship with any person, shall mean any of the following: (1) Any corporation, limited liability company, or organization of which the person is an officer, director, member, or partner or is, directly or indirectly, the owner of ten percent or more of any class of voting stock; (2) any trust or estate in which the person has at least a ten percent beneficial interest or as to which the person serves as trustee or personal representative or in a similar fiduciary capacity; and (3) any relative or spouse of the person, or any relative of the spouse, who has the same residence as such person.



21-2437 - Business combination, defined.

21-2437. Business combination, defined.

Business combination, when used in reference to any issuing public corporation and any interested shareholder of the issuing public corporation, shall mean:

(1) Any merger or consolidation of the issuing public corporation or any subsidiary of the issuing public corporation with:

(a) The interested shareholder; or

(b) Any other corporation, whether or not such other corporation is an interested shareholder of the issuing public corporation, that is or after the merger or consolidation would be an affiliate or associate of the interested shareholder;

(2) Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition in a single transaction or a series of transactions to or with the interested shareholder or any affiliate or associate of the interested shareholder of assets of the issuing public corporation or any subsidiary of the issuing public corporation:

(a) Having an aggregate market value equal to ten percent or more of the aggregate market value of all the assets, determined on a consolidated basis, of the issuing public corporation; or

(b) Having an aggregate market value equal to ten percent or more of the aggregate market value of all the outstanding shares of the issuing public corporation;

(3) Any transaction or series of transactions which results in the issuance or transfer by the corporation or by any subsidiary of the corporation of any stock of the corporation or of such subsidiary to the interested shareholder if such stock has an aggregate market value equal to at least five percent of the aggregate market value of all the outstanding shares of the corporation except pursuant to the exercise of warrants or rights to purchase stock offered or distributed, or a dividend or distribution paid or made, pro rata to all shareholders of the issuing public corporation and except pursuant to the exercise or conversion of securities exercisable for or convertible into stock of such corporation or any such subsidiary, which securities were outstanding prior to the time that the interested shareholder became an interested shareholder;

(4) Any transaction involving the corporation or any subsidiary of the corporation which has the effect, directly or indirectly, of increasing the proportionate share of the stock of any class or series, or securities convertible into the stock of any class or series, of the corporation or of any such subsidiary which is owned directly or indirectly by the interested shareholder except as a result of immaterial changes due to fractional share adjustments; or

(5) Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of the issuing public corporation, of any loans, advances, guarantees, pledges, or other financial assistance or any tax credits or other tax advantages provided by or through the issuing public corporation or any subsidiary of the issuing public corporation.



21-2438 - Control, controlling, controlled by, or under common control with, defined.

21-2438. Control, controlling, controlled by, or under common control with, defined.

Control, controlling, controlled by, or under common control with shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise. A person who is the owner of ten percent or more of a corporation's outstanding voting stock shall be presumed to have control of the corporation in the absence of proof by a preponderance of the evidence to the contrary. A person shall not be considered to have control of a corporation if the person holds voting power, in good faith and not for the purpose of avoiding the Shareholders Protection Act, as an agent, bank, broker, nominee, custodian, or trustee for one or more owners who do not individually or as a group have control of the corporation.



21-2439 - Control-share acquisition, defined.

21-2439. Control-share acquisition, defined.

Control-share acquisition shall mean an acquisition, directly or indirectly, by an acquiring person of ownership of voting stock of an issuing public corporation that, except for the Shareholders Protection Act, would, when added to all other shares of the issuing public corporation owned by the acquiring person, entitle the acquiring person, immediately after the acquisition, to exercise or direct the exercise of a new range of voting power within any of the following ranges of voting power: (1) At least twenty percent but less than thirty-three and one-third percent; (2) at least thirty-three and one-third percent but less than or equal to fifty percent; or (3) over fifty percent.

The acquisition of any shares of an issuing public corporation shall not constitute a control-share acquisition if the acquisition is consummated in any of the following circumstances: (a) Before April 9, 1988; (b) pursuant to a contract existing before April 9, 1988; (c) pursuant to the laws of descent and distribution; (d) pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing the Shareholders Protection Act; (e) pursuant to a merger or plan of share exchange effected in compliance with sections 21-20,128 to 21-20,134 if the issuing public corporation is a party to the plan of merger or plan of share exchange; or (f) from a person who owns over fifty percent of the shares of an issuing public corporation and who acquired the shares prior to April 9, 1988.

All shares, the ownership of which is acquired within a one-hundred-twenty-day period, and all shares, the ownership of which is acquired pursuant to a plan to make a control-share acquisition, shall be deemed to have been acquired in the same acquisition.



21-2440 - Interested shareholder, defined.

21-2440. Interested shareholder, defined.

Interested shareholder shall mean any person, other than the issuing public corporation or any subsidiary of the issuing public corporation, who is (1) the owner, directly or indirectly, of ten percent or more of the outstanding voting stock of such corporation or (2) an affiliate or associate of such corporation and at any time within the five-year period immediately prior to the date in question was the owner, directly or indirectly, of ten percent or more of the then outstanding voting stock of such corporation. For the purpose of determining whether a person is an interested shareholder, the number of shares of voting stock of such corporation deemed to be outstanding shall include shares deemed to be owned by such person but shall not include any other unissued shares of voting stock of such corporation which may be issuable pursuant to any agreement, arrangement, or understanding or upon exercise of conversion rights, warrants, or options or otherwise.



21-2441 - Interested shares, defined.

21-2441. Interested shares, defined.

Interested shares shall mean the voting stock of an issuing public corporation owned by an acquiring person.



21-2442 - Issuing public corporation, defined.

21-2442. Issuing public corporation, defined.

Issuing public corporation shall mean:

(1) A domestic corporation (a) which has one hundred or more shareholders and (b) which has (i) its principal executive offices within Nebraska, (ii) assets in Nebraska with a market value of at least ten million dollars, or (iii) ten percent or more of its shareholders resident in Nebraska or ten percent or more of its shares owned by Nebraska residents. For purposes of section 21-2453 only, the determination described in this subdivision shall be made as of the share acquisition date in question. The residence of a shareholder shall be presumed to be the address appearing on the records of the corporation; or

(2) A foreign corporation which has (a) one hundred or more shareholders, (b) its principal executive offices within Nebraska, (c) assets in Nebraska with a market value of at least ten million dollars, (d) ten percent or more of its shareholders resident in Nebraska or ten percent or more of its shares owned by Nebraska residents, and (e) at least five hundred employees in Nebraska. For purposes of section 21-2453 only, the determination described in this subdivision shall be made as of the share acquisition date in question. The residence of a shareholder shall be presumed to be the address appearing on the records of the corporation.



21-2443 - Owner, defined.

21-2443. Owner, defined.

Owner, when used with respect to any stock of any class or series, shall mean a person who individually or with or through any affiliates or associates (1) beneficially owns such stock, directly or indirectly, (2) has (a) the right to acquire such stock, whether such right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement, or understanding or upon the exercise of conversion rights, exchange rights, warrants, or options or otherwise, except that a person shall not be deemed the owner of stock tendered pursuant to a tender or exchange offer made by such person or any of such person's affiliates or associates until such tendered stock is accepted for purchase or exchange or (b) the right to vote such stock pursuant to any agreement, arrangement, or understanding, except that a person shall not be deemed the owner of any stock if the agreement, arrangement, or understanding to vote such stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made to ten or more persons, or (3) has any agreement, arrangement, or understanding for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy or consent as described in subdivision (2)(b) of this section, or disposing of such stock with any other person who beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, such stock.



21-2444 - Person, defined.

21-2444. Person, defined.

Person shall mean any individual, corporation, partnership, limited liability company, unincorporated association, or other entity.



21-2445 - Share acquisition date, defined.

21-2445. Share acquisition date, defined.

Share acquisition date, with respect to any person and any issuing public corporation, shall mean the date that the person first becomes an interested shareholder of the issuing public corporation.



21-2446 - Subsidiary of an issuing public corporation, defined.

21-2446. Subsidiary of an issuing public corporation, defined.

Subsidiary of an issuing public corporation shall mean any other corporation of which voting stock having a majority of the votes entitled to be cast is owned, directly or indirectly, by such issuing public corporation.



21-2447 - Voting stock, defined.

21-2447. Voting stock, defined.

Voting stock shall mean stock of any class or series entitled to vote generally in the election of directors.



21-2448 - Stock or other property; market value; how determined.

21-2448. Stock or other property; market value; how determined.

The market value of stock or property other than cash or stock shall be determined as follows:

(1) In the case of stock, by:

(a) The highest closing sale price during the thirty days immediately before the date in question of a share of the same class or series of stock on the composite tape for stocks listed on the New York Stock Exchange or, if the same class or series of stock is not quoted on the composite tape or if the same class or series of stock is not listed on the New York Stock Exchange, on the principal United States securities exchange registered under the federal Securities Exchange Act of 1934 on which the same class or series of stock is listed;

(b) If the same class or series of stock is not listed on an exchange described in subdivision (1)(a) of this section, the highest closing bid quotation for a share of the same class or series of stock during the thirty days immediately before the date in question on the National Association of Securities Dealers Automated Quotation System or any similar system then in use; or

(c) If no quotations described in subdivision (1)(b) of this section are available, the fair market value on the date in question of a share of the same class or series of stock as determined in good faith by the board of directors of the issuing public corporation; and

(2) In the case of property other than cash or stock, the fair market value of the property on the date in question as determined in good faith by the board of directors of the issuing public corporation.



21-2449 - Acquiring person; deliver information statement; contents; amendment.

21-2449. Acquiring person; deliver information statement; contents; amendment.

(1) An acquiring person may deliver to the issuing public corporation at its principal executive office an information statement which shall contain all of the following:

(a) The identity of the acquiring person and the identity of each affiliate and associate of the acquiring person;

(b) A reference that the information statement is made under the Shareholders Protection Act;

(c) The number and class or series of shares of the issuing public corporation owned, directly or indirectly, prior to the control-share acquisition by each such person;

(d) The number and class or series of shares of the issuing public corporation acquired or proposed to be acquired pursuant to the control-share acquisition by each such person and specification of the following ranges of voting power that the acquiring person in good faith believes would result from consummation of the control-share acquisition:

(i) At least twenty percent but less than thirty-three and one-third percent;

(ii) At least thirty-three and one-third percent but less than or equal to fifty percent; or

(iii) Over fifty percent; and

(e) The terms of the control-share acquisition or proposed control-share acquisition, including such objective facts as would be substantially likely to affect the decision of a shareholder with respect to voting on the control-share acquisition.

(2) If any material change occurs in the facts set forth in the information statement including any material increase or decrease in the number of shares of the issuing public corporation acquired or proposed to be acquired by such person, the acquiring person shall promptly deliver to the issuing public corporation at its principal executive office an amendment to the information statement containing information relating to such material change.



21-2450 - Consideration of voting rights; special meeting; conditions.

21-2450. Consideration of voting rights; special meeting; conditions.

(1) If the acquiring person (a) makes a request in writing for a special meeting of the shareholders at the time of delivery of the information statement, (b) has made a control-share acquisition or has made a bona fide written offer to make a control-share acquisition, and (c) gives a written undertaking, within ten days after receipt by the issuing public corporation of the information statement, to pay or reimburse the issuing public corporation's expenses of a special meeting of the shareholders, a special meeting of the shareholders of the issuing public corporation shall be called for the purpose of considering the voting rights to be accorded to shares acquired or to be acquired pursuant to the control-share acquisition. The special meeting shall be held no later than fifty days after receipt of the information statement unless the acquiring person agrees to a later date. If the acquiring person so requests in writing at the time of delivery of the information statement, the special meeting shall not be held sooner than thirty days after receipt by the issuing corporation of the information statement.

(2) If no request for a special meeting is made, consideration of the voting rights to be accorded to shares acquired or to be acquired pursuant to the control-share acquisition shall be presented at the next special or annual meeting of the shareholders, notice of which has not been given prior to the receipt of the information statement, unless the matter of the voting rights becomes moot.

(3) The notice of the meeting shall be accompanied at a minimum by a copy of the information statement, a copy of any amendment to the information statement previously delivered to the issuing public corporation, and a statement disclosing that the board of the issuing public corporation recommends approval of, expresses no opinion and is remaining neutral toward, recommends rejection of, or is unable to take a position with respect to according voting rights to shares acquired or to be acquired in the control-share acquisition. The notice of meeting shall be given at least thirty days before the meeting.



21-2451 - Control-share acquisition; voting rights of shares.

21-2451. Control-share acquisition; voting rights of shares.

Shares acquired in a control-share acquisition shall have the same voting rights as other shares of the same class or series in all elections of directors but shall have voting rights on all other matters only if approved by a vote of shareholders of the issuing public corporation at a special or annual meeting of shareholders pursuant to the Shareholders Protection Act and, to the extent so approved, shall have the same voting rights as other shares of the same class or series. Any such control-share acquisition shall be approved by (1) the affirmative vote of the holders of a majority of the shares entitled to vote which are not interested shares and (2) in the case of any shares entitled to vote as a class, the affirmative vote of the holders of a majority of the shares of such class which are not interested shares.

Any shares acquired in a control-share acquisition which do not have voting rights accorded to them by approval of a resolution of shareholders shall regain such voting rights on transfer to a person, other than the acquiring person or any affiliate or associate of the acquiring person, unless the acquisition of the shares by the other person constitutes a control-share acquisition, in which case the voting rights of the shares shall be subject to the Shareholders Protection Act.



21-2452 - Business combination; prohibited activities.

21-2452. Business combination; prohibited activities.

Except as provided in section 21-2453, no issuing public corporation shall engage in any business combination with any interested shareholder of the issuing public corporation for a period of five years after the interested shareholder's share acquisition date unless the business combination or the acquisition of shares made by the interested shareholder on the interested shareholder's share acquisition date is approved by the board of directors of the issuing public corporation prior to the interested shareholder's share acquisition date.



21-2453 - Act; exemptions.

21-2453. Act; exemptions.

The Shareholders Protection Act shall not apply to any of the following:

(1) Unless the articles of incorporation provide otherwise, a business combination with an interested shareholder who was an interested shareholder immediately before April 9, 1988, unless the interested shareholder subsequently increased its ownership of the voting power of the outstanding voting stock of the issuing public corporation to a proportion in excess of the proportion of voting power that the interested shareholder owned immediately before April 9, 1988, excluding an increase approved by the board of directors of the issuing public corporation before the increase occurred;

(2) An issuing public corporation if the corporation's original articles of incorporation contain a provision expressly electing not to be governed by the act;

(3) An issuing public corporation if the corporation, by action of its board of directors, adopts an amendment to its bylaws within forty-five days of April 9, 1988, expressly electing not to be governed by the act, which amendment shall not be further amended by the board of directors;

(4) An issuing public corporation if the corporation does not have a class of voting stock that is listed on a national securities exchange or is authorized for quotation on an interdealer quotation system of a registered national securities association unless such circumstances result from action taken by an interested shareholder or a transaction in which a person becomes an interested shareholder;

(5) A business combination of an issuing public corporation with an interested shareholder which became an interested shareholder inadvertently and as soon as practicable divested sufficient shares so that the shareholder ceased to be an interested shareholder; or

(6) A business combination of an issuing public corporation with an interested shareholder which was an interested shareholder immediately before April 9, 1988, and inadvertently increased its ownership of the voting power of the outstanding voting stock of the issuing public corporation to a proportion in excess of the proportion of voting power that the interested shareholder owned immediately before April 9, 1988, if the interested shareholder divests itself of a sufficient amount of voting stock so that the interested shareholder is no longer the owner of a proportion of the voting power in excess of the proportion of voting power that the interested shareholder held immediately before April 9, 1988.



21-2501 - Act, how cited.

21-2501. Act, how cited.

Sections 21-2501 to 21-2508 shall be known and may be cited as the Name Protection Act.



21-2502 - Registration of corporate name; procedure; term.

21-2502. Registration of corporate name; procedure; term.

(1) Any corporation which has done business under a corporate name in the State of Nebraska for a period of twenty-five years or more may register such name with the Secretary of State by filing in the office of the Secretary of State, in duplicate, on a form to be furnished by the Secretary of State, an application for registration of that name setting forth the following information:

(a) The name and street address of the corporation applying for such registration and the state of incorporation;

(b) The date the name was first used anywhere and the date such name was first used in this state by the applicant; and

(c) A statement that the applicant is the owner of the name and that no other person has the right to use such name in this state either in the identical form or in such near resemblance as might be calculated to deceive or to be mistaken therefor.

(2) The application shall be signed by an officer of the corporation applying, whose signature shall be acknowledged before a notary public. The application shall be accompanied by a filing fee of two hundred dollars payable to the Secretary of State. The Secretary of State shall return a duplicate stamped copy with the date of filing to the applicant or the representative submitting the application for filing.

(3) Registration of the corporate name under this section shall be effective for ten years from the date of registration and shall not be renewable by the registrant.



21-2503 - Corporation dissolution; change of name; effect; continued use of name; not required.

21-2503. Corporation dissolution; change of name; effect; continued use of name; not required.

Any corporation may be dissolved or may change its name from the name registered in accordance with the Name Protection Act, and such dissolution or change of name shall not be deemed an abandonment of any name registered pursuant to such act. Continued use of a registered name shall not be a prerequisite to protection of a registered name under such act.



21-2504 - Corporate name; registration; assignment; procedure.

21-2504. Corporate name; registration; assignment; procedure.

Any corporate name and its registration shall be assignable by instruments in writing duly executed. The instruments shall include the street address, city, and state of the assignee and shall be recorded with the Secretary of State, in duplicate, upon the payment of a fee of five dollars payable to the Secretary of State who, upon recording the assignment, shall return the duplicate copy, stamped with the date of filing, to the applicant or the representative submitting the assignment for filing.



21-2505 - Names registered; Secretary of State; duties.

21-2505. Names registered; Secretary of State; duties.

The Secretary of State shall keep for public information a record of all names registered under the Name Protection Act.



21-2506 - Secretary of State; cancel registration; when.

21-2506. Secretary of State; cancel registration; when.

The Secretary of State shall cancel from the register:

(1) Any registration for which the Secretary of State receives a voluntary request for cancellation from the registrant or the assignee of record;

(2) All registrations granted under the Name Protection Act upon completion of the term of ten years from the date of registration;

(3) Any registration concerning which a court of competent jurisdiction finds:

(a) That the registration was granted improperly; or

(b) That the registration was obtained fraudulently; or

(4) Any registration which a court of competent jurisdiction orders canceled on any ground.



21-2507 - False or fraudulent registration; liability.

21-2507. False or fraudulent registration; liability.

Any person who for himself or herself or on behalf of any other person files or registers any name in the office of the Secretary of State under the Name Protection Act by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of such filing or registration, to be recovered by or on behalf of the party injured in any court of competent jurisdiction.



21-2508 - Wrongful use of registered name; liability; action to enjoin; other remedies.

21-2508. Wrongful use of registered name; liability; action to enjoin; other remedies.

Any person shall be liable in a civil action by the owner of a registered name for a wrongful use of such name, and any owner of a name registered under the Name Protection Act may enjoin the wrongful use of the registered name. Any court of competent jurisdiction may grant an injunction to restrain such use and may require the defendant to pay to such owner all profits derived from and all damages suffered by reason of such wrongful use. Proof of monetary damage, loss of profits, competition between the parties, or intent to deceive shall not be required. Costs shall be allowed to the prevailing party unless the court otherwise directs. The court, in its discretion, may award attorney's fees to the prevailing party if (1) the party complaining of the improper or unauthorized use of a registered name has brought an action which he or she knew to be groundless or (2) the party charged with the improper or unauthorized use of a registered name has willfully engaged in the improper or unauthorized use of the registered name. The relief provided in this section is in addition to remedies otherwise available for the same conduct under the common law or other statutes of this state.



21-2601 - Repealed. Laws 2013, LB 283, § 10.

21-2601. Repealed. Laws 2013, LB 283, § 10.



21-2601.01 - Repealed. Laws 2013, LB 283, § 10.

21-2601.01. Repealed. Laws 2013, LB 283, § 10.



21-2602 - Repealed. Laws 2013, LB 283, § 10.

21-2602. Repealed. Laws 2013, LB 283, § 10.



21-2603 - Repealed. Laws 2013, LB 283, § 10.

21-2603. Repealed. Laws 2013, LB 283, § 10.



21-2604 - Repealed. Laws 2013, LB 283, § 10.

21-2604. Repealed. Laws 2013, LB 283, § 10.



21-2604.01 - Repealed. Laws 2013, LB 283, § 10.

21-2604.01. Repealed. Laws 2013, LB 283, § 10.



21-2605 - Repealed. Laws 2013, LB 283, § 10.

21-2605. Repealed. Laws 2013, LB 283, § 10.



21-2606 - Repealed. Laws 2013, LB 283, § 10.

21-2606. Repealed. Laws 2013, LB 283, § 10.



21-2607 - Repealed. Laws 2013, LB 283, § 10.

21-2607. Repealed. Laws 2013, LB 283, § 10.



21-2608 - Repealed. Laws 2013, LB 283, § 10.

21-2608. Repealed. Laws 2013, LB 283, § 10.



21-2609 - Repealed. Laws 2013, LB 283, § 10.

21-2609. Repealed. Laws 2013, LB 283, § 10.



21-2610 - Repealed. Laws 2013, LB 283, § 10.

21-2610. Repealed. Laws 2013, LB 283, § 10.



21-2611 - Repealed. Laws 2013, LB 283, § 10.

21-2611. Repealed. Laws 2013, LB 283, § 10.



21-2612 - Repealed. Laws 2013, LB 283, § 10.

21-2612. Repealed. Laws 2013, LB 283, § 10.



21-2613 - Repealed. Laws 2013, LB 283, § 10.

21-2613. Repealed. Laws 2013, LB 283, § 10.



21-2614 - Repealed. Laws 2013, LB 283, § 10.

21-2614. Repealed. Laws 2013, LB 283, § 10.



21-2615 - Repealed. Laws 2013, LB 283, § 10.

21-2615. Repealed. Laws 2013, LB 283, § 10.



21-2616 - Repealed. Laws 2013, LB 283, § 10.

21-2616. Repealed. Laws 2013, LB 283, § 10.



21-2617 - Repealed. Laws 2013, LB 283, § 10.

21-2617. Repealed. Laws 2013, LB 283, § 10.



21-2617.01 - Repealed. Laws 2013, LB 283, § 10.

21-2617.01. Repealed. Laws 2013, LB 283, § 10.



21-2618 - Repealed. Laws 2013, LB 283, § 10.

21-2618. Repealed. Laws 2013, LB 283, § 10.



21-2619 - Repealed. Laws 2013, LB 283, § 10.

21-2619. Repealed. Laws 2013, LB 283, § 10.



21-2620 - Repealed. Laws 2013, LB 283, § 10.

21-2620. Repealed. Laws 2013, LB 283, § 10.



21-2621 - Repealed. Laws 2013, LB 283, § 10.

21-2621. Repealed. Laws 2013, LB 283, § 10.



21-2622 - Repealed. Laws 2013, LB 283, § 10.

21-2622. Repealed. Laws 2013, LB 283, § 10.



21-2623 - Repealed. Laws 2013, LB 283, § 10.

21-2623. Repealed. Laws 2013, LB 283, § 10.



21-2624 - Repealed. Laws 2013, LB 283, § 10.

21-2624. Repealed. Laws 2013, LB 283, § 10.



21-2625 - Repealed. Laws 2013, LB 283, § 10.

21-2625. Repealed. Laws 2013, LB 283, § 10.



21-2626 - Repealed. Laws 2013, LB 283, § 10.

21-2626. Repealed. Laws 2013, LB 283, § 10.



21-2627 - Repealed. Laws 2013, LB 283, § 10.

21-2627. Repealed. Laws 2013, LB 283, § 10.



21-2628 - Repealed. Laws 2013, LB 283, § 10.

21-2628. Repealed. Laws 2013, LB 283, § 10.



21-2629 - Repealed. Laws 2013, LB 283, § 10.

21-2629. Repealed. Laws 2013, LB 283, § 10.



21-2630 - Repealed. Laws 2013, LB 283, § 10.

21-2630. Repealed. Laws 2013, LB 283, § 10.



21-2631 - Repealed. Laws 2013, LB 283, § 10.

21-2631. Repealed. Laws 2013, LB 283, § 10.



21-2631.01 - Repealed. Laws 2013, LB 283, § 10.

21-2631.01. Repealed. Laws 2013, LB 283, § 10.



21-2631.02 - Repealed. Laws 2013, LB 283, § 10.

21-2631.02. Repealed. Laws 2013, LB 283, § 10.



21-2631.03 - Repealed. Laws 2013, LB 283, § 10.

21-2631.03. Repealed. Laws 2013, LB 283, § 10.



21-2632 - Repealed. Laws 2013, LB 283, § 10.

21-2632. Repealed. Laws 2013, LB 283, § 10.



21-2632.01 - Repealed. Laws 2013, LB 283, § 10.

21-2632.01. Repealed. Laws 2013, LB 283, § 10.



21-2633 - Repealed. Laws 2013, LB 283, § 10.

21-2633. Repealed. Laws 2013, LB 283, § 10.



21-2634 - Repealed. Laws 2013, LB 283, § 10.

21-2634. Repealed. Laws 2013, LB 283, § 10.



21-2635 - Repealed. Laws 2013, LB 283, § 10.

21-2635. Repealed. Laws 2013, LB 283, § 10.



21-2636 - Repealed. Laws 2013, LB 283, § 10.

21-2636. Repealed. Laws 2013, LB 283, § 10.



21-2637 - Repealed. Laws 2013, LB 283, § 10.

21-2637. Repealed. Laws 2013, LB 283, § 10.



21-2638 - Repealed. Laws 2013, LB 283, § 10.

21-2638. Repealed. Laws 2013, LB 283, § 10.



21-2639 - Repealed. Laws 2013, LB 283, § 10.

21-2639. Repealed. Laws 2013, LB 283, § 10.



21-2640 - Repealed. Laws 2013, LB 283, § 10.

21-2640. Repealed. Laws 2013, LB 283, § 10.



21-2641 - Repealed. Laws 2013, LB 283, § 10.

21-2641. Repealed. Laws 2013, LB 283, § 10.



21-2642 - Repealed. Laws 2013, LB 283, § 10.

21-2642. Repealed. Laws 2013, LB 283, § 10.



21-2643 - Repealed. Laws 2013, LB 283, § 10.

21-2643. Repealed. Laws 2013, LB 283, § 10.



21-2644 - Repealed. Laws 2013, LB 283, § 10.

21-2644. Repealed. Laws 2013, LB 283, § 10.



21-2645 - Repealed. Laws 2013, LB 283, § 10.

21-2645. Repealed. Laws 2013, LB 283, § 10.



21-2646 - Repealed. Laws 2013, LB 283, § 10.

21-2646. Repealed. Laws 2013, LB 283, § 10.



21-2647 - Repealed. Laws 2013, LB 283, § 10.

21-2647. Repealed. Laws 2013, LB 283, § 10.



21-2648 - Repealed. Laws 2013, LB 283, § 10.

21-2648. Repealed. Laws 2013, LB 283, § 10.



21-2649 - Repealed. Laws 2013, LB 283, § 10.

21-2649. Repealed. Laws 2013, LB 283, § 10.



21-2650 - Repealed. Laws 2013, LB 283, § 10.

21-2650. Repealed. Laws 2013, LB 283, § 10.



21-2651 - Repealed. Laws 2013, LB 283, § 10.

21-2651. Repealed. Laws 2013, LB 283, § 10.



21-2652 - Repealed. Laws 2013, LB 283, § 10.

21-2652. Repealed. Laws 2013, LB 283, § 10.



21-2653 - Repealed. Laws 2013, LB 283, § 10.

21-2653. Repealed. Laws 2013, LB 283, § 10.



21-2654 - Repealed. Laws 2013, LB 283, § 10.

21-2654. Repealed. Laws 2013, LB 283, § 10.



21-2701 - Terms, defined.

21-2701. Terms, defined.

As used in sections 21-2701 to 21-2703, unless the context otherwise requires:

(1) Private corporation shall mean a corporation organized under Chapter 21, with a purpose of establishing, operating and maintaining a foreign trade zone;

(2) Public corporation shall mean this state; a political subdivision thereof; any municipality therein; any public agency of the state, of any political subdivision thereof, or of any municipality therein; or any other corporate instrumentality of this state, a political subdivision of this state or a municipality in this state; and

(3) Act of Congress shall mean the Act of Congress approved June 18, 1934, entitled An act to provide for the establishment, operation, and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes, as amended, and commonly known as the Foreign Trade Zone Act of 1934.



21-2702 - Foreign trade zones; establishment, operation, and maintenance.

21-2702. Foreign trade zones; establishment, operation, and maintenance.

Any private corporation or public corporation shall have the power to apply to the proper authorities of the United States for a grant of the privilege of establishing, operating and maintaining foreign trade zones and foreign trade subzones under the provisions of the Act of Congress and, when such grant is issued, to accept such grant and to establish, operate and maintain such foreign trade zones and foreign trade subzones and to do all things necessary and proper to carry into effect the establishment, operation and maintenance of such zones, all in accordance with the Act of Congress and other applicable law and rules and regulations.



21-2703 - Foreign trade zones; select and describe locations.

21-2703. Foreign trade zones; select and describe locations.

Any private corporation or public corporation may select and describe the location of the foreign trade zones or foreign trade subzones for which an application is made, and make such rules and regulations concerning the establishment, operation and maintenance of the foreign trade zones or foreign trade subzones as may be necessary to comply with the Act of Congress or as may be necessary to comply with the rules and regulations made in accordance with the Act of Congress.



21-2801 - Religious association; ceases to exist; vesting of property.

21-2801. Religious association; ceases to exist; vesting of property.

Whenever any religious association organized as follows:

(1) Unincorporated church, parish, congregation, or association which may or may not recognize some superior church authority,

(2) The single church, parish, or congregation which is incorporated as an entity and is legally independent of any superior denominational organization or authority, or

(3) The single church, parish, or congregation which is incorporated as a part of, and subject to the authority of some denominational organization having general supervision over it, ceases to exist or to maintain its organization, all its remaining real or personal property shall vest in, and be transferred, in the manner provided in section 21-2802, to the incorporated annual conference, presbytery, diocese, diocesan council, state convention, or other incorporated governing, supervising, or cooperative body of the same religious denomination within whose jurisdiction such association was located, or with which it was affiliated, it being intended that such property shall vest in and be transferred to the next highest governing, supervising, or cooperative corporate body of the same denomination, having its original corporate existence within this state; Provided, that associations or corporations as defined in subdivision (1), (2), or (3) of this section, which have been affiliated with or subject to superior church authority or denominational statewide cooperative agency or have used the name of such superior church or denominational statewide cooperative agency during the ownership of its property, becomes abandoned by their own act or as defined herein and where the governing law, constitution, articles of incorporation, or bylaws of such superior church authority or denominational statewide cooperative agency provides for reversion of such property to the superior church authority or denominational statewide cooperative agency or supervision of the disposition thereof, then, in case such local church is abandoned or ceases to exist or maintain its organization, in lieu of court proceedings, the superior church authority or denominational statewide cooperative agency may record a certified copy of that portion of its governing law, constitution, articles of incorporation, or bylaws in the office of the register of deeds of the county in which the real estate or other property is located and such provisions shall then be binding upon such property; and provided further, that the trustees or officers of such abandoned local church may, within three months after such recording, file an action in the district court to test the validity of the provisions of such governing law of the superior church authority or denominational statewide cooperative agency. When any religious society as defined in subdivision (1), (2), or (3) of this section shall have ceased to maintain periodic meetings for the purpose of worship or religious instruction for a period of two consecutive years, or if the governing body or congregation of the church votes to dissolve or votes to discontinue holding religious services, such society shall be deemed to have ceased to exist or to maintain its organization within the meaning of this section.



21-2802 - Religious association; vesting of property; application; notice; transfer of property.

21-2802. Religious association; vesting of property; application; notice; transfer of property.

Upon the application to the district court for the county where such religious association was located, as provided in section 21-2801, by any officer, director, or trustee of the body in which such property is to vest as aforesaid, the court shall appoint a time for hearing the application. Three weeks' published and posted notice thereof shall be given, and any additional notice which the court may direct. Such notice shall direct all interested persons to appear on the date of such hearing and make their objections thereto, if any they have, and it shall be published in a newspaper published in whole or in part within such county or, if there is no such newspaper, in a newspaper published within this state and of general circulation within such county, as directed by the court. The posted notice shall be in three prominent public places within the county where such property is located. If, upon hearing, it appears that a proper case exists under section 21-2801, the court shall adjudge and direct a transfer of such property to be made through a trustee appointed by it for that purpose. Affidavits of the publishing and posting of the notice may be filed in the proceedings, and they shall be evidence in all actions and proceedings in the courts of this state.



21-2803 - Religious association; affiliated with other association; withdrawal; use of name.

21-2803. Religious association; affiliated with other association; withdrawal; use of name.

Whenever any religious association, as defined in subdivision (1) or (2) of section 21-2801, shall have been affiliated with a conference, missionary society, state convention, or other body which is incorporated as the statewide cooperative agency of affiliated religious associations as defined in subdivision (1) or (2) of section 21-2801, and while so affiliated and with the assistance and cooperation of such statewide denominational cooperative agency has acquired property and caused title to the same to be vested in the name of such local association using in whole or in part the denominational designation of the denomination of such statewide denominational cooperative agency and thereafter, after a substantial change in the membership, such local religious association shall withdraw from and terminate its affiliation with the statewide denominational cooperative agency then such religious society, so far as title to the property acquired during such cooperation is concerned, shall be deemed to have ceased to exist or maintain its organization, within the meaning of section 21-2801, and shall not be thereafter entitled to use in the name of such religious association the characteristic denominational designation or other words calculated to induce the belief that it is in any way belonging to or affiliated with the denomination maintaining such a statewide cooperative agency.



21-2901 - Act, how cited.

21-2901. Act, how cited.

Sections 21-2901 to 21-29,134 shall be known and may be cited as the Nebraska Limited Cooperative Association Act.



21-2902 - Legislative power to amend or repeal.

21-2902. Legislative power to amend or repeal.

The Legislature shall have the power to amend or repeal all or part of the Nebraska Limited Cooperative Association Act at any time and all domestic and foreign limited cooperative associations subject to the act shall be governed by the amendment or repeal.



21-2903 - Terms, defined.

21-2903. Terms, defined.

For purposes of the Nebraska Limited Cooperative Association Act, unless the context otherwise requires:

(1) Articles of organization includes initial, amended, and restated articles of organization. In the case of a foreign limited cooperative association, the term includes all records that:

(a) Have a function similar to articles of organization; and

(b) Are required to be filed in the office of the Secretary of State or other official having custody of articles of organization in this state or the country under whose law it is organized;

(2) Bylaws includes initial, amended, and restated bylaws;

(3) Contribution means a benefit that a person provides to a limited cooperative association in order to become a member or in the person's capacity as a member;

(4) Debtor in bankruptcy means a person that is the subject of:

(a) An order for relief under 11 U.S.C. 101 et seq., as the sections existed on January 1, 2008; or

(b) An order comparable to an order described in subdivision (4)(a) of this section under federal, state, or foreign law governing insolvency;

(5) Designated office means the office designated under section 21-2913;

(6) Distribution means a transfer of money or other property from a limited cooperative association to a member because of the member's financial rights or to a transferee of a member's financial rights. The term does not include the amounts described in section 21-2983;

(7) Domestic entity means an entity organized under the laws of this state;

(8) Entity means an association, a business trust, a company, a corporation, a cooperative, a limited cooperative association, a general partnership, a limited liability company, a limited liability partnership, or a limited partnership, domestic or foreign;

(9) Financial rights means the right to participate in allocation and distribution under sections 21-2980 and 21-2981 but does not include rights or obligations under a marketing contract governed by sections 21-2949 to 21-2952;

(10) Foreign limited cooperative association means a foreign entity organized under a law similar to the Nebraska Limited Cooperative Association Act in another jurisdiction;

(11) Foreign entity means an entity that is not a domestic entity;

(12) Governance rights means the right to participate in governance of the limited cooperative association under section 21-2928;

(13) Investor member means a member that has made a contribution to a limited cooperative association and is not permitted or required by the articles of association or bylaws to conduct patronage business with the limited cooperative association in order to receive financial rights;

(14) Limited cooperative association means an association organized under the Nebraska Limited Cooperative Association Act;

(15) Member means a person that is a patron member or investor member or both in a limited cooperative association. The term does not include a person that has dissociated as a member;

(16) Members' interest means the interest of a patron member or investor member;

(17) Members' meeting means an annual or a special members' meeting;

(18) Patron means a person or entity that conducts economic activity with a limited cooperative association which entitles the person to receive financial rights based upon patronage;

(19) Patronage means business transactions between a limited cooperative association and a person which entitles the person to receive financial rights based on the value or quantity of business done between the person and the limited cooperative association;

(20) Patron member means a person admitted as a patron member pursuant to the articles of organization or bylaws and who is permitted or required by the articles of organization or bylaws to conduct patronage business with the limited cooperative association in order to receive financial rights;

(21) Person means an individual; an entity; a trust; a governmental subdivision, agency, or instrumentality; or any other legal or commercial entity;

(22) Principal office means the office, whether or not in this state, where the principal executive office of a limited cooperative association or a foreign limited cooperative association is located;

(23) Record, used as a noun, means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(24) Required information means the information a limited cooperative association is required to maintain under section 21-2910;

(25) Sign means, with the present intent to authenticate a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach or logically associate an electronic symbol, sound, or process to or with a record;

(26) State means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(27) Transfer includes assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, gift, and transfer by operation of law; and

(28) Voting member means a member that, under the articles of organization or bylaws, has a right to vote on matters subject to vote by members.



21-2904 - Nature of limited cooperative association.

21-2904. Nature of limited cooperative association.

(1) A limited cooperative association is an entity distinct from its members.

(2) A limited cooperative association may be organized under the Nebraska Limited Cooperative Association Act for any lawful purpose, regardless of whether or not for profit, except for the purpose of being a financial institution which is subject to supervision by the Department of Banking and Finance under section 8-102 or which would be subject to supervision by the department if chartered by the State of Nebraska or the business of an insurer as described in section 44-102.

(3) A limited cooperative association has a perpetual duration, unless otherwise set forth in its articles of organization or bylaws.



21-2905 - Powers.

21-2905. Powers.

(1) Except as otherwise provided in the Nebraska Limited Cooperative Association Act, a limited cooperative association has the power to do all things necessary or convenient to carry on its activities, including the power to sue, be sued, and defend in its own name and to maintain an action against a member for harm caused to the limited cooperative association by a violation of the articles of organization or bylaws of the limited cooperative association or violation of a duty to the limited cooperative association.

(2)(a) Except as otherwise provided in subdivision (b) of this subsection, a limited cooperative association shall not issue bonds, debentures, or other evidence of indebtedness to a member unless, prior to issuance, the association provides the member with a written disclosure statement that includes a conspicuous notice that the money is not insured or guaranteed by an agency or instrumentality of the United States Government and that the investment may lose value.

(b) A limited cooperative association need not provide the written disclosure statement described in subdivision (a) of this subsection to any member that is described in subdivision (8) of section 8-1111.

(c) Any extension of credit by a limited cooperative association to a member in connection with the sale of the association's goods or services shall not:

(i) Exceed nine months from the date of such sale; or

(ii) Be secured by real property, except that an extension of credit in default at the end of the original term may be extended or renewed for successive periods not exceeding nine months in length and may be secured by real property at the end of the original term or any extension or renewal thereof.

(d) No new money may be advanced by an association in connection with the extension or renewal of an extension of credit granted under subdivision (2)(c) of this section.



21-2906 - Name.

21-2906. Name.

(1) The name of a limited cooperative association must contain the words "limited cooperative association" or their abbreviation.

(2) The name of a limited cooperative association shall not be the same as or deceptively similar to:

(a) The name of any entity organized or authorized to transact business in this state;

(b) A name reserved or registered under section 21-2907 or 21-2908; and

(c) A fictitious name approved for a foreign limited cooperative association authorized to transact business in this state.



21-2907 - Reservation of name.

21-2907. Reservation of name.

(1) A person may reserve the exclusive use of the name of a limited cooperative association, including a fictitious name for a foreign limited cooperative association whose name is unavailable, by delivering an application to the Secretary of State for filing. The application shall set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the name applied for is available, it shall be reserved for the applicant's exclusive use for a nonrenewable one-hundred-twenty-day period.

(2) The owner of a name reserved for a limited cooperative association may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer which states the name and address of the transferee.



21-2908 - Foreign limited cooperative association; name.

21-2908. Foreign limited cooperative association; name.

(1) A foreign limited cooperative association may register its name pursuant to section 21-2907 if the name is not the same as or deceptively similar to names that are unavailable under section 21-2906.

(2) A foreign limited cooperative association may register its name, or its name with any addition required by section 21-29,106, by delivering to the Secretary of State for filing an application:

(a) Setting forth its name, or its name with any addition required by section 21-29,106, the state or country of organization and date of its organization, and a brief description of the nature of the affairs in which it is engaged; and

(b) Accompanied by a certificate of existence or authorization from the state or country of organization.

(3) A foreign limited cooperative association whose registration is effective may qualify as a foreign limited cooperative association under its name or consent in a record to the use of its name by a limited cooperative association later organized under the Nebraska Limited Cooperative Association Act or by a foreign limited cooperative association later authorized to transact business in this state. The registration of the name terminates when the limited cooperative association is organized or the foreign limited cooperative association qualifies or consents to the qualification of another foreign limited cooperative association under the registered name.



21-2909 - Use of terms or abbreviation.

21-2909. Use of terms or abbreviation.

The use of the terms "cooperative or nonstock cooperative" or an abbreviation of the terms under the Nebraska Limited Cooperative Association Act is not a violation of the provisions restricting the use of the terms under the Nonstock Cooperative Marketing Act or sections 21-1301 to 21-1339, however, use of the term "cooperative" by a limited cooperative association shall not be construed under any other law to qualify a limited cooperative association as a cooperative organized under the Nonstock Cooperative Marketing Act or sections 21-1301 to 21-1339.



21-2910 - Required information.

21-2910. Required information.

A limited cooperative association shall maintain in a record at its principal office the following information:

(1) A current list showing the full name and last-known street address, mailing address, and term of office of each director and officer;

(2) A copy of the initial articles of organization and all amendments to and restatement of the articles, together with signed copies of any powers of attorney under which any articles, amendments, or restatement has been signed;

(3) A copy of the initial bylaws and all amendments to or restatement of the bylaws;

(4) A copy of any filed articles of merger or consolidation;

(5) A copy of any audited financial statements;

(6) A copy of the minutes of meetings of members and records of all actions taken by members without a meeting for the three most recent years;

(7) A current list showing the full name and last-known street and mailing addresses, separately identifying the patron members, in alphabetical order, and the investor members, in alphabetical order;

(8) A copy of the minutes of directors' meetings and records of all actions taken by directors without a meeting for the three most recent years;

(9) A record stating:

(a) The amount of cash contributed and agreed to be contributed by each member;

(b) A description and statement of the agreed value of other benefits contributed and agreed to be contributed by each member;

(c) The times at which, or events on the happening of which, any additional contributions agreed to be made by each member are to be made; and

(d) For a person that is both a patron member and an investor member, a specification of the interest the person owns in each capacity; and

(10) A copy of all communications in a record to members as a group or to any class of members as a group for the three most recent years.



21-2911 - Business transactions of member with limited cooperative association.

21-2911. Business transactions of member with limited cooperative association.

A member may lend money to and transact other business with the limited cooperative association and has the same rights and obligations with respect to the loan or other transaction as a person that is not a member subject to the articles of organization or bylaws or a specific contract relating to the transaction.



21-2912 - Dual capacity.

21-2912. Dual capacity.

A person may be both a patron member and an investor member. A person that is both a patron member and an investor member has the rights, powers, duties, and obligations provided by the Nebraska Limited Cooperative Association Act and the articles of organization or bylaws in each of those capacities. When the person acts as a patron member, the person is subject to the obligations, duties, and restrictions under the act and the articles of organization or bylaws governing patron members. When the person acts as an investor member, the person is subject to the obligations, duties, and restrictions under the act and the articles of organization or bylaws governing investor members.



21-2913 - Designated office and agent for service of process.

21-2913. Designated office and agent for service of process.

(1) A limited cooperative association and a foreign limited cooperative association shall designate and continuously maintain in this state:

(a) An office, which need not be a place of its activity in this state; and

(b) An agent for service of process.

(2) An agent for service of process of a limited cooperative association or foreign limited cooperative association shall be an individual who is a resident of this state or other person authorized to do business in this state.



21-2914 - Change of designated office or agent for service of process.

21-2914. Change of designated office or agent for service of process.

(1) In order to change its registered office, its agent for service of process, or the address of its agent for service of process, a limited cooperative association or a foreign limited cooperative association shall deliver to the Secretary of State for filing a statement of change containing:

(a) The name of the limited cooperative association or foreign limited cooperative association;

(b) The street and mailing addresses of its current registered office;

(c) If the current registered office is to be changed, the street and mailing addresses of the new registered office;

(d) The name and street and mailing addresses of its current agent for service of process; and

(e) If the current agent for service of process or an address of the agent is to be changed, the new information.

(2) A statement of change is effective when filed with the Secretary of State.



21-2915 - Resignation of agent for service of process.

21-2915. Resignation of agent for service of process.

(1) To resign as an agent for service of process of a limited cooperative association or a foreign limited cooperative association, the agent shall deliver to the Secretary of State for filing a statement of resignation containing the name of the limited cooperative association or foreign limited cooperative association.

(2) After receiving a statement of resignation, the Secretary of State shall file it and mail a copy to the principal office of the limited cooperative association or foreign limited cooperative association and another copy to the principal office if the address of the principal office appears in the records of the Secretary of State and is different from the address of the registered office.

(3) An agency for service of process terminates thirty days after the Secretary of State files the statement of resignation.



21-2916 - Service of process.

21-2916. Service of process.

(1) An agent for service of process appointed by a limited cooperative association or a foreign limited cooperative association is an agent of the limited cooperative association or foreign limited cooperative association for service of any process, notice, or demand required or permitted by law to be served upon the limited cooperative association or foreign limited cooperative association.

(2)(a) If a limited cooperative association or a foreign limited cooperative association has no agent for service of process or the agent cannot with reasonable diligence be served the limited cooperative association may be served by registered or certified mail, return receipt requested, addressed to the limited cooperative association at its principal office. Service shall be perfected under this subsection at the earliest of:

(i) The date the limited cooperative association receives the mail;

(ii) The date shown on the return receipt, if signed on behalf of the limited cooperative association; or

(iii) Five days after its deposit in the United States mail as evidenced by the postmark, if mailed postage prepaid and correctly addressed.

(b) This subsection shall not limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a limited cooperative association in any other manner now or hereafter permitted by law.



21-2917 - Signing of records to be delivered for filing to the Secretary of State.

21-2917. Signing of records to be delivered for filing to the Secretary of State.

Records delivered to the Secretary of State for filing pursuant to the Nebraska Limited Cooperative Association Act shall be signed in the following manner:

(1) The initial articles of organization shall be signed by at least one organizer;

(2) A notice of cancellation under section 21-29,108 shall be signed by each organizer that signed the initial articles of organization;

(3) Except as otherwise provided in this subsection, a record signed on behalf of an existing limited cooperative association shall be signed by an officer or authorized representative; and

(4) A record filed on behalf of a dissolved limited cooperative association by a person winding up the activities under section 21-2989 or a person appointed under such section to wind up those activities.



21-2918 - Signing and filing of records pursuant to judicial order.

21-2918. Signing and filing of records pursuant to judicial order.

(1) If a person required by the Nebraska Limited Cooperative Association Act to sign or deliver a record to the Secretary of State for filing does not do so, any other aggrieved person may petition the district court of Lancaster County to order:

(a) The person to sign the record and the person to deliver the record to the Secretary of State for filing; or

(b) The Secretary of State to file the record unsigned.

(2) If an aggrieved person under subsection (1) of this section is not the limited cooperative association or foreign limited cooperative association to which the record pertains, the aggrieved person shall make the limited cooperative association or foreign limited cooperative association a party to the action. An aggrieved person under subsection (1) of this section may seek any or all of the remedies provided in such subsection in the same action.

(3) A record filed unsigned pursuant to this section is effective without being signed.



21-2919 - Delivery to and filing of records by Secretary of State; effective time and date.

21-2919. Delivery to and filing of records by Secretary of State; effective time and date.

(1) A record authorized to be delivered to the Secretary of State for filing under the Nebraska Limited Cooperative Association Act shall be captioned to describe the record's purpose and be delivered to the Secretary of State in a medium authorized by the Secretary of State. Unless the Secretary of State determines that a record does not comply with the filing requirements of the act and if all filing fees have been paid the Secretary of State shall file the record and send a copy of the filed record and a receipt for the fees to the person on whose behalf the record was filed.

(2) Upon request and payment of a fee, the Secretary of State shall send to the requester a certified copy of the requested record.

(3) Except as otherwise provided in the act, a record delivered to the Secretary of State for filing under the act may specify an effective time and a delayed effective date. Except as otherwise provided in the act, a record filed by the Secretary of State is effective:

(a) If the record does not specify an effective time and does not specify a delayed effective date, on the date and at the time the record is filed as evidenced by the Secretary of State's endorsement of the date and time on the record;

(b) If the record specifies an effective time but not a delayed effective date, on the date the record is filed at the time specified in the record;

(c) If the record specifies a delayed effective date but not an effective time, at 12:01 a.m. on the earlier of:

(i) The specified date; or

(ii) The ninetieth day after the record is filed; or

(d) If the record specifies an effective time and a delayed effective date, at the specified time on the earlier of:

(i) The specified date; or

(ii) Ninety days after the record is filed.



21-2920 - Correcting filed record.

21-2920. Correcting filed record.

(1) A limited cooperative association or foreign limited cooperative association may deliver to the Secretary of State for filing a statement of correction to correct a record previously delivered by the limited cooperative association or foreign limited cooperative association to the Secretary of State and filed by the Secretary of State, if at the time of filing the record contained false or erroneous information or was defectively signed.

(2) A statement of correction shall not state a delayed effective date and shall:

(a) Describe the record to be corrected, including its filing date, or contain an attached copy of the record as filed;

(b) Specify the incorrect information and the reason it is incorrect or the manner in which the signing was defective; and

(c) Correct the incorrect information or defective signature.

(3) When filed by the Secretary of State, a statement of correction is effective retroactively as of the effective date of the record the statement corrects, but the statement is effective when filed as to persons relying on the uncorrected record and adversely affected by the correction prior to its correction.



21-2921 - Liability for false information in filed record.

21-2921. Liability for false information in filed record.

If a record delivered to the Secretary of State for filing under the Nebraska Limited Cooperative Association Act and filed by the Secretary of State contains false information, a person that suffers loss by reliance on the information may recover damages for the loss from a person that signed the record or caused another to sign it on the person's behalf and knew the information to be false at the time the record was signed.



21-2922 - Certificate of good standing or authorization.

21-2922. Certificate of good standing or authorization.

(1) The Secretary of State, upon application and payment of the required fee, shall furnish a certificate of good standing for a limited cooperative association if the records filed in the office of the Secretary of State show that the Secretary of State has filed articles of organization, the limited cooperative association is in good standing, and there has not been filed articles of dissolution.

(2) The Secretary of State, upon application and payment of the required fee, shall furnish a certificate of authorization for a foreign limited cooperative association if the records filed in the office of the Secretary of State show that the Secretary of State has filed a certificate of authority, has not revoked the certificate of authority, and has not filed a notice of cancellation pursuant to section 21-29,108.

(3) Subject to any qualification stated in the certificate, a certificate of good standing or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the limited cooperative association or foreign limited cooperative association is in good standing or is authorized to transact business in this state.



21-2923 - Biennial report.

21-2923. Biennial report.

(1) A limited cooperative association or a foreign limited cooperative association authorized to transact business in this state shall deliver to the Secretary of State for filing a biennial report that states:

(a) The name of the limited cooperative association or foreign limited cooperative association;

(b) The street and mailing addresses of the limited cooperative association's or foreign limited cooperative association's designated office and the name and street and mailing addresses of its agent for service of process in this state;

(c) In the case of a limited cooperative association, the street and mailing addresses of its principal office if different from its designated office; and

(d) In the case of a foreign limited cooperative association, the state or other jurisdiction under whose law the foreign limited cooperative association is formed and any alternative name adopted under section 21-29,106.

(2) Information in the biennial report must be current as of the date the biennial report is delivered to the Secretary of State.

(3) Commencing on January 1, 2009, a biennial report shall be filed between January 1 and April 1 of each odd-numbered year following the year in which a limited cooperative association files articles of organization or a foreign limited cooperative association becomes authorized to transact business in this state. A correction or amendment to a biennial report may be filed at any time.

(4) If a biennial report does not contain the information required in subsection (1) of this section, the Secretary of State shall promptly notify the reporting limited cooperative association or foreign limited cooperative association and return the report for correction. If the report is corrected to contain the information required in subsection (1) of this section and delivered to the Secretary of State within thirty days after the effective date of the notice, it is timely delivered.

(5) If a filed biennial report contains an address of a designated office or the name or address of an agent for service of process which differs from the information shown in the records of the Secretary of State immediately before the filing, the differing information in the biennial report is considered a statement of change under section 21-2914.

(6) If a limited cooperative association fails to file a biennial report under this section, the Secretary of State may proceed under section 21-2994 to administratively dissolve the limited cooperative association.

(7) If a foreign limited cooperative association fails to file a biennial report under this section, the Secretary of State may proceed under section 21-29,107 to revoke the certificate of authority of the foreign limited cooperative association.



21-2924 - Filing fees.

21-2924. Filing fees.

The filing fees for records filed under this section with the Secretary of State are governed by section 33-101.



21-2925 - Organizers.

21-2925. Organizers.

A limited cooperative association may be organized by one or more organizers who need not be members.



21-2926 - Formation of limited cooperative association; articles of organization.

21-2926. Formation of limited cooperative association; articles of organization.

(1) To form a limited cooperative association, articles of organization shall be delivered to the Secretary of State for filing. The articles shall state:

(a) The name of the limited cooperative association;

(b) The purposes for which the limited cooperative association was formed;

(c) The street and mailing addresses of the initial registered office and the name, street, and mailing addresses of the registered agent for service of process;

(d) The name and the street and mailing addresses of each organizer;

(e) The term for which the limited cooperative association is to exist, if other than perpetual;

(f) The number and terms of directors or the method in which the number and terms shall be determined; and

(g) Any additional information required by the Secretary of State.

(2) Articles of organization may contain any other matters deemed relevant by the organizer or organizers.

(3) Unless the articles of organization state a delayed effective date, a limited cooperative association is formed when the Secretary of State receives for filing the articles of organization. If the articles state a delayed effective date, a limited cooperative association is not formed if, before the articles take effect, one or more organizers sign and deliver to the Secretary of State for filing a notice of cancellation.



21-2927 - Organization of limited cooperative association.

21-2927. Organization of limited cooperative association.

After the effective date of the articles of organization:

(1) If initial directors are named in the articles of organization, the initial directors shall hold an organizational meeting to appoint officers, adopt initial bylaws, and carry on any other business brought before the meeting; and

(2) If initial directors are not named in the articles of organization, the organizers shall designate the initial directors and call a meeting of them to adopt initial bylaws or carry on any other business necessary and proper to complete the organization of the limited cooperative association.



21-2928 - Bylaws.

21-2928. Bylaws.

(1) The bylaws shall be in a record and, if not stated in the articles of organization, include:

(a) A statement of the capital structure of the limited cooperative association, including a statement of the classes and relative rights, preferences, and restrictions granted to or imposed upon each group, class, or other type of member interest, the rights to share in profits or distributions of the limited cooperative association, and the method to admit members;

(b) A statement designating the voting and governance rights, including which members have voting power and any limitations or restrictions on the voting power under sections 21-2939 and 21-2942;

(c) A statement that member interests held by a member are transferable only with the approval of the board of directors or as otherwise provided in the articles of organization or bylaws; and

(d) If investor members are authorized, a statement concerning how profits and losses are apportioned and how distributions are made as between patron members and investor members.

(2) The bylaws of the limited cooperative association may contain any provision for managing and regulating the affairs of the limited cooperative association which is not inconsistent with the articles of organization.



21-2929 - Members.

21-2929. Members.

In order to commence business, a limited cooperative association shall have two or more patron members, except that a limited cooperative association may have only one member if the member is an entity organized under the Nebraska Limited Cooperative Association Act, the Nonstock Cooperative Marketing Act, or sections 21-1301 to 21-1339.



21-2930 - Becoming a member.

21-2930. Becoming a member.

A person becomes a member:

(1) As provided in the articles of organization and bylaws;

(2) As the result of merger or consolidation under section 21-29,122; or

(3) With the consent of all the members.



21-2931 - No right or power as member to bind limited cooperative association.

21-2931. No right or power as member to bind limited cooperative association.

A member does not have the right or power as a member to act for or bind the limited cooperative association.



21-2932 - No liability as member for limited cooperative association obligations.

21-2932. No liability as member for limited cooperative association obligations.

Unless otherwise provided by the articles of organization, an obligation of a limited cooperative association, whether arising in contract, tort, or otherwise, is not the obligation of a member. A member is not personally liable, by way of contribution or otherwise, for an obligation of the limited cooperative association solely by reason of being a member.



21-2933 - Right of member and former member to information.

21-2933. Right of member and former member to information.

(1) On ten days' demand, made in a record received by the limited cooperative association, a member may inspect and copy required information under subdivisions (1) through (7) of section 21-2910 during regular business hours in the limited cooperative association's principal office. A demand to inspect and copy records shall be in good faith and for a proper purpose. A member may demand the same information under subdivisions (1) through (7) of section 21-2910 no more than once during a twelve-month period.

(2) On demand, made in a record received by the limited cooperative association, a member may obtain from the limited cooperative association and inspect and copy required information if the demand is just and reasonable. A demand to inspect and copy records is just and reasonable if:

(a) The member seeks the information for a proper purpose reasonably related to the member's interest as a member;

(b) The demand includes a description, with reasonable particularity, of the information sought and the purpose for seeking the information; and

(c) The information sought is directly connected to the member's purpose.

(3) Within ten days after receiving a demand pursuant to subdivision (2)(b) of this section, the limited cooperative association shall inform, in a record, the member that made the demand:

(a) Of what information the limited cooperative association will provide in response to the demand;

(b) Of the reasonable time and place that the limited cooperative association will provide the information; and

(c) That the limited cooperative association will decline to provide any demanded information and the limited cooperative association's reasons for declining.

(4) A person dissociated as a member pursuant to section 21-2982 may inspect and copy required information during regular business hours in the limited cooperative association's principal office if:

(a) The information pertains to the period during which the person was a member;

(b) The person seeks the information in good faith; and

(c) The person complies with this section.

(5) The limited cooperative association shall respond to a demand made pursuant to subsection (4) of this section in the same manner as otherwise provided in this section.

(6) The limited cooperative association may impose reasonable restrictions, including nondisclosure restrictions, on the use of information obtained under this section. In a dispute concerning the reasonableness of a restriction, the limited cooperative association has the burden of proving reasonableness.

(7) A limited cooperative association may charge a person that makes a demand under this section reasonable costs of copying, limited to the costs of labor and material.

(8) A member or person dissociated as a member may exercise the rights under this section through an attorney or other agent. A restriction imposed under this section or by the articles of organization or bylaws on a member or person dissociated as a member applies both to the attorney or other agent and to the member or person dissociated as a member.

(9) The rights stated in this section do not extend to a person as transferee but may be exercised by the legal representative of an individual under legal disability who is a member or person dissociated as a member.



21-2934 - Annual members' meetings.

21-2934. Annual members' meetings.

(1) The members of the limited cooperative association shall meet annually as provided in the articles of organization or bylaws or at the direction of the board of directors not inconsistent with the articles of organization or bylaws.

(2) Annual members' meetings may be held in or out of this state at the place stated in the articles of organization or bylaws or by the board of directors in accordance with the articles of organization or bylaws.

(3) The board of directors shall report or cause to be reported at the annual members' meeting the business and financial condition as of the close of the most recent fiscal year.

(4) Unless otherwise provided by the articles of organization or bylaws, the board of directors shall designate the presiding officer of the annual members' meeting.



21-2935 - Special members' meetings.

21-2935. Special members' meetings.

(1) Special members' meetings shall be called:

(a) As provided in the articles of organization or bylaws;

(b) By a majority vote of the board of directors;

(c) By demand in a record signed by members holding at least twenty percent of the votes of any class or group entitled to be cast on the matter that is the purpose of the meeting; or

(d) By demand in a record signed by members holding at least twenty percent of all votes entitled to be cast on the matter that is the purpose of the meeting.

(2) Any voting member may withdraw its demand under this section before the receipt by the limited cooperative association of demands sufficient to require a special members' meeting.

(3) A special members' meeting may be held in or out of this state at the place stated in the articles of organization or bylaws or by the board of directors in accordance with the articles of organization or bylaws.

(4) Only affairs within the purpose or purposes stated pursuant to subsection (2) of section 21-2965 may be conducted at a special members' meeting.

(5) Unless otherwise provided by the articles of organization or bylaws, the presiding officer of the meeting shall be designated by the board of directors.



21-2936 - Notice of members' meetings.

21-2936. Notice of members' meetings.

(1) The limited cooperative association shall notify each member of the time, date, and place of any annual or special members' meeting not less than ten nor more than fifty days before the meeting.

(2) Unless the articles of organization or bylaws otherwise provide, notice of an annual members' meeting need not include a description of the purpose or purposes of the meeting.

(3) Notice of a special members' meeting shall include a description of the purpose or purposes of the meeting as contained in the demand under section 21-2935 or as voted upon by the board of directors under such section.



21-2937 - Waiver of members' meeting notice.

21-2937. Waiver of members' meeting notice.

(1) A member may waive notice of any meeting of the members either before, during, or after the meeting.

(2) A member's participation in a meeting is waiver of notice of that meeting unless the member objects to the meeting at the beginning of the meeting or promptly upon arrival at the meeting and does not thereafter vote for or assent to action taken at the meeting.



21-2938 - Quorum.

21-2938. Quorum.

Unless the articles of organization or bylaws provide otherwise, ten percent, but not less than five nor more than fifty of the members, need to be present at an annual or special members' meeting to constitute a quorum.



21-2939 - Voting by patron members; voting by investor members.

21-2939. Voting by patron members; voting by investor members.

(1) Each patron member has one vote, but the articles of organization or bylaws may provide additional voting power to members on the basis of patronage under section 21-2941 and may provide for voting by district, group, or class under section 21-2956.

(2) If the articles of organization provide for investor members, each investor member has one vote, unless the articles of organization or bylaws otherwise provide. The articles of organization or bylaws may provide for the allocation of investor member voting power by class, classes, or any combination of classes.

(3) If a limited cooperative association has both patron and investor members:

(a) The aggregate voting power of all patron members shall not be less than fifty-one percent of the entire voting power entitled to vote, but the articles of organization or bylaws may reduce the collective voting power of patron members to not less than fifteen percent of the entire voting power entitled to vote; and

(b) The entire aggregate voting power of patron members shall be voted as determined by the majority vote of patron members voting at the members' meeting.



21-2940 - Action without a meeting.

21-2940. Action without a meeting.

(1) Unless otherwise provided by the articles of organization or bylaws, any action that may be taken by the members may be taken without a meeting if each member entitled to vote on such action consents to the action in a record.

(2) Consent may be withdrawn by a member in a record at any time before the limited cooperative association receives a consent from each member entitled to vote.

(3) The consent record of any action may specify the effective date or time of the action.



21-2941 - Determination of voting power of patron member.

21-2941. Determination of voting power of patron member.

The articles of organization or bylaws may provide additional voting power be allocated for each patron member for:

(1) Actual, estimated, or potential patronage or any combination thereof;

(2) Equity allocated or held by a patron member in the limited cooperative association; or

(3) Any combination of subdivisions (1) and (2) of this section.



21-2942 - Voting by investor members.

21-2942. Voting by investor members.

If the articles of organization or bylaws provide for investor members, each investor member has one vote except as otherwise provided by the articles of organization or bylaws.



21-2943 - Manner of voting.

21-2943. Manner of voting.

(1) Proxy voting by members is prohibited.

(2) Delegate voting based upon geographical district, group, or class is not voting by proxy under this section.

(3) The articles of organization or bylaws may provide for member voting by secret ballot delivered by mail or other means.

(4) The articles of organization or bylaws may provide for members to attend meetings or conduct members' meetings through the use of any means of communication, if all members attending the meeting can simultaneously communicate with each other during the meeting.



21-2944 - Districts and delegates; classes of members.

21-2944. Districts and delegates; classes of members.

(1) The articles of organization or bylaws may provide:

(a) For the formation of districts and the conduct of members' meetings by districts and that elections of directors may be held at district meetings; or

(b) That districts may elect district delegates to represent and vote for the district in annual and special meetings of members.

(2) A delegate selected under subdivision (1)(b) of this section has one vote subject to subsection (3) of this section.

(3) The articles of organization or bylaws may provide additional voting power be allocated to each district, group, or class or delegate for the aggregate of the number of patron members in each district, group, or class as provided under section 21-2941.



21-2945 - Member interest.

21-2945. Member interest.

A member's interest:

(1) Consists of: (a) Governance rights; (b) financial rights; and (c) the right or obligation, if any, to do business with the limited cooperative association;

(2) Is personal property; and

(3) May be in certificated or uncertificated form.



21-2946 - Patron and investor member interests.

21-2946. Patron and investor member interests.

(1) Subject to subsection (2) of this section, member interests shall be patron member interests.

(2) The articles of organization or bylaws may establish investor member interests.



21-2947 - Transferability of member interest.

21-2947. Transferability of member interest.

(1) Unless otherwise provided in the articles of organization or bylaws and subject to subsection (2) of this section, member interests are not transferable. The terms of the restriction on transferability shall be set forth in the limited cooperative association articles of organization or bylaws, the member records of the limited cooperative association, and shall be conspicuously noted on any certificates evidencing a member's interest.

(2) A member may transfer its financial rights in the limited cooperative association unless the transfer is restricted or prohibited by the articles of organization or bylaws.

(3) The transferee of a member's financial rights has, to the extent transferred, the right to share in the allocation of surplus, profits, or losses and to receive the distributions to the member transferring the interest.

(4) The transferee does not become a member upon transfer of a member's financial rights unless it is admitted as a member by the limited cooperative association.

(5) A limited cooperative association need not give effect to a transfer under this section until the limited cooperative association has notice of the transfer.

(6) A transfer of a member's financial rights in violation of a restriction or prohibition on transfer contained in the articles of organization or bylaws is void.



21-2948 - Security interest.

21-2948. Security interest.

(1) An investor member or transferee may grant a security interest in financial rights in a limited cooperative association, but not in the governance rights in such association.

(2) A patron member shall not grant a security interest in financial rights or governance rights in a limited cooperative association.

(3) The granting of a security interest in financial rights is not considered a transfer for purposes of section 21-2947. Upon foreclosure of a security interest in financial rights a person obtaining the financial rights shall only obtain financial rights subject to the security interest and shall not obtain any governance rights or other rights with respect to the limited cooperative association.

(4) The limitation of this section to financial rights shall not apply in the case of a member interest that is not subject to a restriction or prohibition on transfer under the articles of organization or bylaws.



21-2949 - Marketing contract, defined; authority.

21-2949. Marketing contract, defined; authority.

In this section and sections 21-2950 to 21-2952, marketing contract means a contract between a limited cooperative association and another person that need not be a patron member:

(1) Requiring the other person to sell, or deliver for sale or marketing on the person's behalf, a specified part of the person's products, commodities, or goods exclusively to or through the limited cooperative association or any facilities furnished by the association; or

(2) Authorizing the limited cooperative association to act for the person in any manner with respect to the products, commodities, or goods.



21-2950 - Marketing contract.

21-2950. Marketing contract.

(1) If a marketing contract provides for the sale of products, commodities, or goods to a limited cooperative association, the sale transfers title absolutely, except for security interests properly perfected, to the association upon delivery or at any other specific time expressly provided by the contract.

(2) A marketing contract may:

(a) Authorize a limited cooperative association to create an enforceable security interest in the products, commodities, or goods delivered; and

(b) Allow the limited cooperative association to sell the products, commodities, or goods delivered and pay the sales price on a pooled or other basis after deducting selling costs, processing costs, overhead, expenses, and other charges.



21-2951 - Duration of marketing contract; termination.

21-2951. Duration of marketing contract; termination.

The initial duration of a marketing contract may not exceed ten years, but the contract may be made self-renewing for additional periods not exceeding five years each. Unless the contract provides for another manner or time for termination, either party may terminate the contract by giving notice in a record at least ninety days before the end of the current term.



21-2952 - Remedies for breach or anticipating repudiation of contract.

21-2952. Remedies for breach or anticipating repudiation of contract.

(1) A marketing contract may liquidate damages to be paid to a limited cooperative association for a breach or anticipatory repudiation of the marketing contract but only at an amount or at a formula that is reasonable in light of the actual or then anticipated harm caused by the breach or to be caused by the anticipatory repudiation. The provision may be enforced as liquidated damages and is not to be considered a penalty.

(2) If there is a breach or anticipatory repudiation of a marketing contract, the limited cooperative association may seek an injunction to prevent the further breach or an anticipatory repudiation of the contract and the specific performance of the contract.

(3) In the case of a marketing contract between a limited cooperative association and a patron member, the articles of organization or bylaws may also provide additional remedies for the remedies under subsections (1) and (2) of this section.

(4) Nothing in this section shall restrict a limited cooperative association from seeking any other remedy at law or equity in the enforcement of a marketing contract.



21-2953 - Existence and powers of board of directors.

21-2953. Existence and powers of board of directors.

(1) A limited cooperative association shall have a board of directors consisting of three or more directors as set forth in the articles of organization or bylaws unless the number of members is less than three. If there are fewer than three members, the number of directors shall not be less than the number of members in the limited cooperative association.

(2) The affairs of the limited cooperative association shall be managed by, or under the direction of, the board of directors. The board of directors may adopt policies and procedures that are not in conflict with the articles of organization, the bylaws, and the Nebraska Limited Cooperative Association Act.

(3) A director does not have agency authority on behalf of the limited cooperative association solely by being a director.



21-2954 - No liability as director for limited cooperative association's obligations.

21-2954. No liability as director for limited cooperative association's obligations.

An obligation of a limited cooperative association, whether arising in contract, tort, or otherwise, is not the obligation of a director. A director is not personally liable, directly or indirectly, by way of contribution or otherwise, for an obligation of the limited cooperative association solely by reason of being a director.



21-2955 - Qualifications of directors and composition of board.

21-2955. Qualifications of directors and composition of board.

(1) A director shall be an individual or individual representative of a member that is not an individual.

(2) The articles of organization or bylaws may provide for qualification of directors subject to this section.

(3) Except as otherwise provided in the articles of organization or bylaws and subject to subsections (4) and (5) of this section, each director shall be a member of the limited cooperative association or a designee of a member that is not an individual.

(4) Unless otherwise provided in the articles of organization or bylaws, a director may be an officer or employee of the limited cooperative association.

(5) If the limited cooperative association is permitted to have nonmember directors by its articles of organization or bylaws, the number of nonmember directors shall not exceed:

(a) One director, if there are two, three, or four directors; and

(b) One-fifth of the total number of directors, if there are five or more directors.



21-2956 - Election of directors.

21-2956. Election of directors.

(1) At least fifty percent of the board of directors of a limited cooperative association shall be elected exclusively by patron members.

(2) Subject to the provisions of subsection (1) of this section, the articles of organization or bylaws may provide for the election of all or a specified number of directors by the holders of one or more groups of classes of members' interests.

(3) Subject to the provisions of subsection (1) of this section, the articles of organization or bylaws may provide for the nomination or election of directors by geographic district directly or by district delegates.

(4) Cumulative voting is prohibited unless otherwise provided in the articles of organization or bylaws.

(5) Except as otherwise provided by the articles of organization, bylaws, or section 21-2961, member directors shall be elected at an annual members' meeting.

(6) Nonmember directors shall be elected in the same manner as member directors unless the articles of organization or bylaws provide for a different method of selection.



21-2957 - Term of director.

21-2957. Term of director.

(1) A director's term expires at the annual members' meeting following the director's election unless otherwise provided in the articles of organization or bylaws. The term of a director shall not exceed three years.

(2) Unless otherwise provided in the articles of organization or bylaws, a director may be reelected for subsequent terms.

(3) A director continues to serve as director until a successor director is elected and qualified or until the director is removed, resigns, or dies.



21-2958 - Resignation of director.

21-2958. Resignation of director.

(1) A director may resign at any time by giving notice in a record to the limited cooperative association.

(2) A resignation is effective when notice is received by the limited cooperative association unless the notice states a later effective date.



21-2959 - Removal of director.

21-2959. Removal of director.

Unless the articles of organization or bylaws otherwise provide, the following rules apply:

(1) Members may remove a director with or without cause;

(2) A member or members holding at least twenty-five percent of the total voting power entitled to be voted in the election of the director may demand removal of a director by a signed petition submitted to the officer of the limited cooperative association charged with keeping its records;

(3) Upon receipt of a petition for removal of a director, an officer or the board of directors shall:

(a) Call a special members' meeting to be held within ninety days after receipt of the petition by the association; and

(b) Mail or otherwise transmit or deliver in a record to the members entitled to vote on the removal notice of the meeting which complies with section 21-2936;

(4) A director against whom a petition has been submitted shall be informed in a record of the petition within a reasonable time before the members' meeting at which the members consider the petition; and

(5) A director is removed if the votes in favor of removal are equal to or greater than the votes required to elect the director.



21-2960 - Suspension of director by board.

21-2960. Suspension of director by board.

(1) The board of directors may suspend a director, if, considering the director's course of conduct and the inadequacy of other available remedies, immediate suspension is necessary for the best interests of the limited cooperative association and the director is engaged in:

(a) Fraudulent conduct with respect to the limited cooperative association or its members;

(b) Gross abuse of the position of the director;

(c) Intentional infliction of harm on the limited cooperative association; or

(d) Any other behavior, act, or omission as provided by the articles of organization or bylaws.

(2) A suspension under subsection (1) of this section is effective for thirty days unless the board of directors calls and gives notice of a special members' meeting for removal of the director before the end of the thirty-day period in which case the suspension is effective until adjournment of the special meeting or the director is removed.

(3) After suspension, a director may be removed pursuant to section 21-2959.



21-2961 - Vacancy on board.

21-2961. Vacancy on board.

(1) Unless the articles of organization or bylaws otherwise provide, a vacancy on the board of directors shall be filled:

(a) By majority vote of the remaining directors until the next annual members' meeting or special members' meeting held for that purpose; and

(b) For the unexpired term by members at the next annual members' meeting or special members' meeting called for that purpose.

(2) If the vacating director was elected by a group or class of members or by group, class, or district:

(a) The appointed director shall be of that group, class, or district; and

(b) The election of the director for the unexpired term shall be conducted in the same manner as would the election for that position without a vacancy.



21-2962 - Compensation of directors.

21-2962. Compensation of directors.

Unless the articles of organization or bylaws otherwise provide, the board of directors may fix the remuneration of directors and nondirector committee members.



21-2963 - Meetings.

21-2963. Meetings.

(1) The board of directors shall meet at least annually and may hold meetings in or outside this state.

(2) Unless otherwise provided in the articles of organization or bylaws, the board of directors may permit directors to attend board meetings or conduct board meetings through the use of any means of communication, if all directors attending the meeting can communicate with each other during the meeting.



21-2964 - Action without meeting.

21-2964. Action without meeting.

(1) Unless prohibited by the articles of organization or bylaws, any action that may be taken by the board of directors may be taken without a meeting if each director consents to action in a record.

(2) Consent under subsection (1) of this section may be withdrawn by a director in a record at any time before the limited cooperative association receives a record of consent from each director.

(3) The record of consent for any action may specify the effective date or time of the action.



21-2965 - Meetings and notice.

21-2965. Meetings and notice.

(1) Unless otherwise provided by the articles of organization or bylaws, the board of directors may establish a time and place for regular board meetings and notice of the time, place, or purpose of those meetings is not required.

(2) Unless otherwise provided by the articles of organization or bylaws, special meetings of the board of directors shall be preceded by at least three days' notice of the time, date, and place of the meeting. The notice shall contain a statement of the purpose of the special meeting and the meeting shall be limited to the matters contained in the statement.



21-2966 - Waiver of notice of meeting.

21-2966. Waiver of notice of meeting.

(1) Unless otherwise provided in the articles of organization or bylaws, a director may waive any required notice of a meeting of the board of directors in a record before, during, or after the meeting.

(2) Unless otherwise provided in the articles of organization or bylaws, a director's participation in a meeting is waiver of notice of that meeting, unless the director objects to the meeting at the beginning of the meeting or promptly upon the director's arrival at the meeting and does not thereafter vote for or assent to action taken at the meeting.



21-2967 - Quorum.

21-2967. Quorum.

(1) Unless otherwise provided in the articles of organization or bylaws, a majority of the fixed number of directors on the board of directors constitutes a quorum for the management of the affairs of the limited cooperative association.

(2) If a quorum is in attendance at the beginning of the meeting, any action taken by the board of directors present is valid even if the withdrawal of directors originally present results in the number of directors being less than the number required for a quorum.



21-2968 - Voting.

21-2968. Voting.

Each director has one vote for purposes of decisions made by the board of directors.



21-2969 - Committees.

21-2969. Committees.

(1) Unless otherwise provided by the articles of organization or bylaws, a board of directors may create one or more committees and appoint one or more individuals to serve on a committee.

(2) Unless otherwise provided by the articles of organization or bylaws, an individual appointed to serve on a committee need not be a director or member of the limited cooperative association. An individual serving on a committee has the same rights, duties, and obligations as a director serving on a committee.

(3) Unless otherwise provided by the articles of organization or bylaws, each committee may exercise the powers as delegated by the board of directors except that no committee may:

(a) Approve allocations or distributions except according to a formula or method prescribed by the board of directors;

(b) Approve or propose to members action requiring approval of members; or

(c) Fill vacancies on the board of directors or any of its committees.



21-2970 - Standards of conduct and liability.

21-2970. Standards of conduct and liability.

(1) A director shall discharge his or her duties as a director, including his or her duties as a member of a committee:

(a) In good faith;

(b) With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(c) In a manner he or she reasonably believes to be in the best interests of the limited cooperative association.

(2) In discharging his or her duties, a director shall be entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(a) One or more officers or employees of the limited cooperative association whom the director reasonably believes to be reliable and competent in the matters presented;

(b) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(c) A committee of the board of directors of which he or she is not a member, if the director reasonably believes the committee merits confidence.

(3) A director shall not be considered to be acting in good faith if he or she has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (2) of this section unwarranted.

(4) A director shall not be liable for any action taken as a director or any failure to take any action if he or she performed the duties of his or her office in compliance with this section.



21-2971 - Conflict of interest.

21-2971. Conflict of interest.

Except as otherwise provided in section 21-2970, the Business Corporation Act governs conflicts of interests between a director or member of a committee of the board of directors and the limited cooperative association.



21-2972 - Right of director to information.

21-2972. Right of director to information.

A director may obtain, inspect, and copy all information regarding the state of activities and financial condition of the limited cooperative association and other information regarding the activities of the limited cooperative association reasonably related to the performance of the director's duties as director but not for any other purpose or in any manner that would violate any duty to the limited cooperative association.



21-2973 - Other considerations of directors.

21-2973. Other considerations of directors.

Unless otherwise provided in the articles of organization or bylaws, a director, in determining the best interests of the limited cooperative association, may consider the interests of employees, customers, and suppliers of the limited cooperative association and of the communities in which the limited cooperative association operates and the long-term and short-term interests of the limited cooperative association and its members.



21-2974 - Appointment and authority of officers.

21-2974. Appointment and authority of officers.

(1) A limited cooperative association has the offices provided in its articles of organization or bylaws or established by the board of directors consistent with the articles of organization or bylaws.

(2) The articles of organization or bylaws or the board of directors shall designate one of the officers for preparing all records required by section 21-2910 for the authentication of records.

(3) Officers have the authority and shall perform the duties as the articles of organization or bylaws prescribe or as the board of directors determines is consistent with the articles of organization or bylaws.

(4) The election or appointment of an officer does not of itself create a contract with the officer.

(5) Unless otherwise provided in the articles of organization or bylaws an individual may simultaneously hold more than one office in the limited cooperative association.



21-2975 - Resignation and removal of officers.

21-2975. Resignation and removal of officers.

(1) The board of directors may remove an officer at any time with or without cause.

(2) An officer may resign at any time in a record giving notice to the limited cooperative association. The resignation is effective when the notice is given unless the notice specifies a later time.



21-2976 - Indemnification.

21-2976. Indemnification.

Indemnification of any individual who has incurred liability, is a party, or is threatened to be made a party because of the performance of duties to, or activity on behalf of, the limited cooperative association is governed by the Business Corporation Act.



21-2977 - Members' contributions.

21-2977. Members' contributions.

The articles of organization or bylaws may establish the amount, manner, or method of determining any member contribution requirements for members or may authorize the board of directors to establish the manner and terms of any contributions for members.



21-2978 - Forms of contribution and valuation.

21-2978. Forms of contribution and valuation.

(1) Unless otherwise provided in the articles of organization or bylaws, the contributions of a member may consist of tangible or intangible property or other benefit to the limited cooperative association, including money, services performed or to be performed, promissory notes, other agreements to contribute cash or property, and contracts to be performed.

(2) The receipt and acceptance of contributions and the valuation of contributions shall be reflected in the limited cooperative association's required records pursuant to section 21-2910.

(3) Unless otherwise provided in the articles of organization or bylaws, the board of directors shall value the contributions received or to be received. The determination by the board of directors on valuation is conclusive for purposes of determining whether the member's contribution obligation has been fully met.



21-2979 - Contribution agreements.

21-2979. Contribution agreements.

(1) A contribution agreement entered into before formation of the limited cooperative association is irrevocable for six months unless:

(a) Otherwise provided by the agreement; or

(b) All parties to the agreement consent to the revocation.

(2) Upon default by a party to a contribution agreement entered into before formation, the limited cooperative association, once formed, may:

(a) Collect the amount owed as any other debt; or

(b) Unless otherwise provided in the agreement, rescind the agreement if the debt remains unpaid more than twenty days after the limited cooperative association demands payment from the party in a record.



21-2980 - Allocation of profits and losses.

21-2980. Allocation of profits and losses.

(1) Subject to subsection (2) of this section, the articles of organization or bylaws shall provide for the allocation of net proceeds, savings, margins, profits, and losses between classes or groups of members.

(2)(a) Unless the articles of organization or bylaws otherwise provide, patron members shall be allocated at least fifty percent of the net proceeds, savings, margins, profits, and losses in any fiscal year. The articles of organization or bylaws shall not reduce the percentage allocated to patron members to less than fifteen percent of the net proceeds.

(b) For purposes of this subsection, the following rules apply:

(i) Amounts paid or due on contracts for the delivery to the association by patron members of products, goods, or services are not considered amounts allocated to patron members; and

(ii) Amounts paid, due, or allocated to investor members as a stated, fixed return on equity are not considered amounts allocated to investor members.

(3) Unless otherwise provided in the articles of organization or bylaws, in order to determine the amount of net proceeds, savings, margins, and profits, the board of directors may set aside a portion of the revenue, whether or not allocated to members, after accounting for other expenses, for purposes of:

(a) Creating or accumulating a capital reserve; and

(b) Creating or accumulating reserves for specific purposes, including expansion and replacement of capital assets and other necessary business purposes.

(4) Subject to subsection (5) of this section and the articles of organization or bylaws, the board of directors shall allocate the amount remaining after the allocations under subsections (1) through (3) of this section:

(a) To patron members annually in accordance with the ratio of each member's patronage during the period to total patronage of all patron members during the period; and

(b) To investor members, if any, in accordance with the ratio of each investor member's limited contribution to the total initial contribution of all investor members.

(5) For purposes of allocation of net proceeds, savings, margins, profits, and losses to patron members, the articles of organization or bylaws may establish allocation units based on function, division, district, department, allocation units, pooling arrangements, members' contributions, or other methods.



21-2981 - Distributions.

21-2981. Distributions.

(1) Unless otherwise provided by the articles of organization or bylaws and subject to subsection (2) of this section, the board of directors may authorize, and the limited cooperative association may make, distributions to members.

(2) Unless otherwise provided by the articles of organization or bylaws, distributions to members may be made in the form of cash, capital credits, allocated patronage equities, revolving fund certificates, the limited cooperative association's own securities or other securities, or in any other manner.



21-2981.01 - Distributions to members; redemption or repurchase authorized; how treated.

21-2981.01. Distributions to members; redemption or repurchase authorized; how treated.

Property distributed under subsection (2) of section 21-2981, other than cash, may be redeemed or repurchased as provided in the articles of organization or bylaws but no redemption or repurchase may be made without full and final authorization by the board of directors, which may be withheld for any reason in the board's sole discretion. The redemption or repurchase will be treated as a distribution under section 21-2981.



21-2981.02 - Limit on distributions.

21-2981.02. Limit on distributions.

(1) A limited cooperative association shall not make a distribution if, after the distribution:

(a) The limited cooperative association would not be able to pay its debts as they become due in the ordinary course of the association's activities; or

(b) The limited cooperative association's assets would be less than the sum of its total liabilities.

(2) A limited cooperative association may base a determination that a distribution is not prohibited under subsection (1) of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other methods that are reasonable in the circumstances.

(3) Except as otherwise provided in subsection (4) of this section, the effect of a distribution allowed under subsection (2) of this section is measured:

(a) In the case of distribution by purchase, redemption, or other acquisition of financial rights in the limited cooperative association, as of the date money or other property is transferred or debt is incurred by the association; and

(b) In all other cases, as of the date:

(i) The distribution is authorized, if the payment occurs within one hundred twenty days after that date; or

(ii) The payment is made, if payment occurs more than one hundred twenty days after the distribution is authorized.

(4) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

(5) For purposes of this section, distribution does not include reasonable amounts paid to a member in the ordinary course of business as payment or compensation for commodities, goods, past or present services, or reasonable payments made in the ordinary course of business under a bona fide retirement or other benefits program.



21-2981.03 - Prohibited distribution; director liability; member or holder of financial rights liability; actions authorized; statute of limitation.

21-2981.03. Prohibited distribution; director liability; member or holder of financial rights liability; actions authorized; statute of limitation.

(1) A director who consents to a distribution made in violation of section 21-2981 is personally liable to the limited cooperative association for the amount of the distribution which exceeds the amount that could have been distributed without the violation if it is established that in consenting to the distribution the director failed to comply with section 21-2970 or 21-2971.

(2) A member or holder of financial rights which received a distribution knowing that the distribution to the member or holder was made in violation of section 21-2981.02 is personally liable to the limited cooperative association but only to the extent that the distribution received by the member or holder exceeded the amount that could have been properly paid under section 21-2981.02.

(3) A director against whom an action is commenced under subsection (1) of this section may:

(a) Implead in the action any other director that is liable under subsection (1) of this section and compel contribution from the person; and

(b) Implead in the action any person that is liable under subsection (2) of this section and compel contribution from the person in the amount the person received as described in such subsection.

(4) An action under this section is barred if it is not commenced within two years after the distribution.



21-2982 - Member's dissociation; power of estate of member.

21-2982. Member's dissociation; power of estate of member.

(1) A member does not have a right to withdraw as a member of a limited cooperative association but has the power to withdraw.

(2) Unless otherwise provided by the articles of organization or bylaws, a member is dissociated from a limited cooperative association upon the occurrence of any of the following events:

(a) The limited cooperative association's having notice in a record of the person's express will to withdraw as a member or to withdraw on a later date specified by the person;

(b) An event provided in the articles of organization or bylaws as causing the person's dissociation as a member;

(c) The person's expulsion as a member pursuant to the articles of organization or bylaws;

(d) The person's expulsion as a member by the board of directors if:

(i) It is unlawful to carry on the limited cooperative association's activities with the person as a member;

(ii) Subject to section 21-2947, there has been a transfer of all of the person's financial rights in the limited cooperative association;

(iii) The person is a corporation or association whether or not organized under the Nebraska Limited Cooperative Association Act; and:

(A) The limited cooperative association notifies the person that it will be expelled as a member because it has filed a statement of intent to dissolve or articles of dissolution, it has been administratively or judicially dissolved, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its organization; and

(B) Within ninety days after the person receives the notification described in subdivision (2)(d)(iii)(A) of this section, there is no revocation of the certificate of dissolution or no reinstatement of its charter or its right to conduct business; or

(iv) The person is a limited liability company, association, whether or not organized under the act, or partnership that has been dissolved and whose business is being wound up;

(e) In the case of a person who is an individual, the person's death;

(f) In the case of a person that is a trust, distribution of the trust's entire financial rights in the limited cooperative association, but not merely by the substitution of a successor trustee;

(g) In the case of a person that is an estate, distribution of the estate's entire financial interest in the limited cooperative association, but not merely by the substitution of a successor personal representative;

(h) Termination of a member that is not an individual, partnership, limited liability company, limited cooperative association, whether or not organized under the act, corporation, trust, or estate; or

(i) The limited cooperative association's participation in a merger or consolidation, if, under the plan of merger or consolidation as approved under section 21-29,122, the person ceases to be a member.



21-2983 - Effect of dissociation as member.

21-2983. Effect of dissociation as member.

(1) Upon a person's dissociation as a member:

(a) A person dissociated pursuant to section 21-2982 does not have further rights as a member; and

(b) Subject to sections 21-2947 and 21-2948, any financial rights owned by the person in the person's capacity as a member immediately before dissociation are owned by the person as a transferee who is not admitted as a member after dissociation.

(2) A person's dissociation as a member does not of itself discharge the person from any obligation to the limited cooperative association which the person incurred while a member.



21-2984 - Dissolution.

21-2984. Dissolution.

Except as otherwise provided in sections 21-2986 and 21-2987, a limited cooperative association is dissolved and its activities shall be wound up only upon the occurrence of any of the following:

(1) The happening of an event or the coming of a time specified in the articles of organization;

(2) The action of the organizers, board of directors, or members under sections 21-2986 and 21-2987;

(3) The passage of ninety days after the dissociation of a member, resulting in the limited cooperative association having less than two members, unless before the end of the period the limited cooperative association admits at least one member in accordance with its articles of organization or bylaws; or

(4) The filing of a declaration by the Secretary of State under section 21-2994.



21-2985 - Judicial dissolution.

21-2985. Judicial dissolution.

A district court may dissolve a limited cooperative association or order any action that under the circumstances is appropriate and equitable:

(1) In a proceeding by the Attorney General, if it is established that:

(a) The limited cooperative association obtained its articles of organization through fraud; or

(b) The limited cooperative association has continued to exceed or abuse the authority conferred upon it by law;

(2) In a proceeding by a member, if it is established that:

(a) The directors are deadlocked in the management of the limited cooperative association's affairs, the members are unable to break the deadlock, and irreparable injury to the limited cooperative association is occurring or is threatened because of the deadlock;

(b) The directors or those in control of the limited cooperative association have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

(c) The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual members' meetings, to elect successors to directors whose terms have expired; or

(d) The assets of the limited cooperative association are being misapplied or wasted; or

(3) In a proceeding by the limited cooperative association to have its voluntary dissolution continued under judicial supervision.



21-2986 - Voluntary dissolution before commencement of activity.

21-2986. Voluntary dissolution before commencement of activity.

A majority of the organizers or initial directors of a limited cooperative association that has not yet begun activity or the conduct of its affairs may dissolve the limited cooperative association.



21-2987 - Voluntary dissolution by the board and members.

21-2987. Voluntary dissolution by the board and members.

In order to voluntarily dissolve:

(1) A resolution to dissolve shall be approved by a majority vote of the board of directors unless a greater vote is required by the articles of organization or bylaws;

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member:

(a) The resolution required by subdivision (1) of this section;

(b) A recommendation that the members vote in favor of the resolution, unless the board determines because of conflict of interest or other special circumstances it should not make such a recommendation;

(c) If the board makes no recommendation, the basis of that decision; and

(d) A notice of the meeting in the same manner as a special members' meeting;

(3) Subject to section 21-2939, the resolution to dissolve shall be approved by at least a two-thirds vote of patron members voting at the meeting and at least two-thirds vote of investor members voting at the meeting; and

(4) Unless otherwise provided in the resolution, the limited cooperative association is dissolved upon approval under subdivision (3) of this section.



21-2988 - Articles of dissolution.

21-2988. Articles of dissolution.

(1) A limited cooperative association that has dissolved or is about to dissolve shall deliver to the Secretary of State for filing articles of dissolution that state:

(a) The name of the limited cooperative association;

(b) The date that the limited cooperative association dissolved or when it will dissolve; and

(c) Any other information it deems relevant.

(2) A person has notice of a limited cooperative association's dissolution the later of ninety days after the filing of the statement or the effective date under subdivision (1)(b) of this section.



21-2989 - Winding up of activities.

21-2989. Winding up of activities.

(1) A limited cooperative association continues after dissolution only for purposes of winding up its activities.

(2) In winding up its activities, the limited cooperative association shall:

(a) Discharge its liabilities, settle and close its activities, and marshal and distribute its assets; and

(b) File articles of dissolution indicating it is winding up, preserve the limited cooperative association or its property as a going concern for a reasonable time, prosecute and defend actions and proceedings, transfer limited cooperative association property, settle disputes by mediation or arbitration, and perform other necessary acts.

(3) On the application of the limited cooperative association, any member, or a holder of financial rights the district court may order judicial supervision of the winding up, including the appointment of a person to wind up the dissolved limited cooperative association's activities, if:

(a) After a reasonable time, the limited cooperative association has not executed winding up under subsection (2) of this section; or

(b) The applicant establishes other good cause.



21-2990 - Distribution of assets in winding up limited cooperative association.

21-2990. Distribution of assets in winding up limited cooperative association.

(1) In winding up a limited cooperative association's business, unless otherwise stated in the articles of organization or bylaws, the assets of the limited cooperative association shall be applied to discharge its obligations to creditors, including members who are creditors. Any remaining assets shall be applied to pay in money the net amount distributable to members in accordance with their right to distributions under subsection (2) of this section.

(2) Each member is entitled to a distribution from the limited cooperative association of any remaining assets in the proportion of the member's financial interests to the total financial interests of members of the limited cooperative association after all other obligations are satisfied.



21-2991 - Known claims against dissolved limited cooperative association.

21-2991. Known claims against dissolved limited cooperative association.

(1) A dissolved limited cooperative association may dispose of the known claims against it by following the procedure described in subsection (2) of this section.

(2) A dissolved limited cooperative association may notify its known claimants of the dissolution in a record. The notice shall:

(a) Specify the information required to be included in a claim;

(b) Provide a mailing address to which the claim is to be sent;

(c) State the deadline for receipt of the claim, which may not be less than one hundred twenty days after the date the notice is received by the claimant; and

(d) State that the claim will be barred if not received by the deadline.

(3) A claim against a dissolved limited cooperative association is barred if the requirements of subsection (2) of this section are met and:

(a) The limited cooperative association has not been notified in a record of the claim; or

(b) In the case of a claim that is timely received but rejected by the dissolved limited cooperative association, the claimant does not commence an action to enforce the claim against the limited cooperative association within ninety days after the receipt of the notice of the rejection, if the notice of rejection states that the claim will be barred unless brought against the limited cooperative association within ninety days after receipt of the notice of rejection.

(4) This section does not apply to a claim based on an event occurring after the date of dissolution or a liability that is contingent on that date.



21-2992 - Other claims against dissolved limited cooperative association.

21-2992. Other claims against dissolved limited cooperative association.

(1) A dissolved limited cooperative association shall publish notice of its dissolution and may request persons having claims against the limited cooperative association to present them in accordance with the notice.

(2) The notice shall:

(a) Be published at least once in a newspaper of general circulation in the county in which the dissolved limited cooperative association's principal office is located or, if it has none in this state, in the county in which the limited cooperative association's designated office is or was last located;

(b) Describe the information required to be contained in a claim and provide a mailing address to which the claim is to be sent; and

(c) State that a claim against the limited cooperative association is barred unless an action to enforce the claim is commenced within three years after publication of the notice.

(3) If a dissolved limited cooperative association publishes a notice in accordance with subsection (2) of this section, the claim of each of the following claimants is barred, unless the claimant commences an action to enforce the claim against the dissolved limited cooperative association within three years after the publication date of the notice:

(a) A claimant that did not receive notice in a record under section 21-2991;

(b) A claimant whose claim was timely sent to the dissolved limited cooperative association but not acted on; and

(c) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(4) A claim not barred under this section may be enforced:

(a) Against the dissolved limited cooperative association, to the extent of its undistributed assets; or

(b) If the assets have been distributed in liquidation, against a member or transferee of financial rights to the extent of that person's proportionate share of the claim or the limited cooperative association's assets distributed to the member or transferee in liquidation, whichever is less, but a person's total liability for all claims under this subsection does not exceed the total amount of assets distributed to the person as part of the winding up of the dissolved limited cooperative association.



21-2993 - Court proceeding.

21-2993. Court proceeding.

(1) A dissolved limited cooperative association that has published a notice under section 21-2991 or 21-2992 may file an application with the district court where the dissolved limited cooperative association's principal office is located for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved limited cooperative association or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved limited cooperative association, are reasonably estimated to arise after the effective date of dissolution.

(2) Notice of the proceeding shall be given by the dissolved limited cooperative association to each known claimant holding a contingent claim within ten days after the filing of the application of the limited cooperative association.

(3) The court may appoint a receiver to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of such receiver, including all reasonable expert witness fees, shall be paid by the dissolved limited cooperative association.

(4) Provision by the dissolved limited cooperative association for security in the amount and the form ordered by the court under section 21-2992 shall satisfy the dissolved limited cooperative association's obligations with respect to claims that are contingent, have not been made known to the dissolved limited cooperative association, or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a member who received a distribution.



21-2994 - Administrative dissolution.

21-2994. Administrative dissolution.

(1) The Secretary of State may dissolve a limited cooperative association administratively if the limited cooperative association does not, within sixty days after the due date:

(a) Pay any fee, tax, or penalty due to the Secretary of State under the Nebraska Limited Cooperative Association Act or other law;

(b) Deliver its biennial report to the Secretary of State;

(c) Have a registered agent or registered office in this state; or

(d) Notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued.

(2) If the Secretary of State determines that a ground exists for administratively dissolving a limited cooperative association, the Secretary of State shall file a record of the determination and serve the limited cooperative association with a copy of the filed record.

(3) If, within sixty days after service of the copy, the limited cooperative association does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each uncorrected ground determined by the Secretary of State does not exist, the Secretary of State shall administratively dissolve the limited cooperative association by preparing, signing, and filing a declaration of dissolution that states the grounds for dissolution. The Secretary of State shall serve the limited cooperative association with a copy of the filed declaration.

(4) A limited cooperative association administratively dissolved continues its existence but may carry on only activities necessary to wind up its activities and liquidate its assets under sections 21-2989 and 21-2990 and to notify claimants under sections 21-2991 and 21-2992.

(5) The administrative dissolution of a limited cooperative association does not terminate the authority of its agent for service of process.



21-2995 - Reinstatement following administrative dissolution.

21-2995. Reinstatement following administrative dissolution.

(1) A limited cooperative association that has been administratively dissolved may apply to the Secretary of State for reinstatement within five years after the effective date of its administrative dissolution. The application shall be delivered to the Secretary of State for filing and state:

(a) The name of the limited cooperative association and the effective date of its administrative dissolution;

(b) That the grounds for dissolution either did not exist or have been eliminated; and

(c) That the limited cooperative association's name satisfies the requirements of sections 21-2906 to 21-2908.

(2) If the Secretary of State determines that (a) the application contains the information required by subsection (1) of this section and that the information is correct and (b) the limited cooperative association has paid to the Secretary of State all delinquent occupation taxes and has forwarded to the Secretary of State a properly executed and signed biennial report for the current year, the Secretary of State shall:

(a) Prepare a declaration of reinstatement that states this determination;

(b) Sign and file the original of the declaration of reinstatement; and

(c) Serve the limited cooperative association with a copy.

(3) When reinstatement becomes effective it relates back to and takes effect as of the effective date of the administrative dissolution and the limited cooperative association may resume or continue its activities as if the administrative dissolution had never occurred.



21-2996 - Denial of reinstatement; appeal.

21-2996. Denial of reinstatement; appeal.

(1) If the Secretary of State denies a limited cooperative association's application for reinstatement following administrative dissolution, the Secretary of State shall prepare, sign, and file a notice that explains the reason or reasons for denial and serve the limited cooperative association with a copy of the notice.

(2) Within thirty days after service of the notice of denial, the limited cooperative association may appeal the denial of reinstatement by petitioning the district court to set aside the dissolution. The petition shall be served on the Secretary of State and contain a copy of the Secretary of State's declaration of dissolution, the limited cooperative association's application for reinstatement, and the Secretary of State's notice of denial.

(3) The court may summarily order the Secretary of State to reinstate the dissolved limited cooperative association or may take other action the court considers appropriate.



21-2997 - Direct action by member.

21-2997. Direct action by member.

(1) Subject to subsection (2) of this section, a member may maintain a direct action against the limited cooperative association, an officer, or a director to enforce the rights and otherwise protect the interests of the member, including rights and interests under the articles of organization or bylaws.

(2) A member maintaining a direct action under this section is required to plead and prove an actual or threatened injury that is not solely the result of an injury suffered or threatened to be suffered by the limited cooperative association.



21-2998 - Derivative action.

21-2998. Derivative action.

A member may maintain a derivative action to enforce a right of a limited cooperative association if the member adequately represents the interests of the limited cooperative association and if:

(1) The member first makes a demand on the limited cooperative association, requesting that it bring an action to enforce the right, and the limited cooperative association does not bring the action within a reasonable time; and

(2) Ninety days have expired after the date the demand was made unless the member has earlier been notified that the demand has been rejected by the limited cooperative association or unless irreparable injury to the limited cooperative association would result by waiting for the expiration of the time.



21-2999 - Proper plaintiff.

21-2999. Proper plaintiff.

A derivative action may be maintained only by a person that is a member at the time the action is commenced and:

(1) That was a member when the conduct giving rise to the action occurred; or

(2) Whose status as a member devolved upon the person by operation of law from a person that was a member at the time of the conduct.



21-29,100 - Complaint.

21-29,100. Complaint.

In a derivative action, the complaint shall state with particularity:

(1) The date and content of the plaintiff's demand and the limited cooperative association's response to the demand; and

(2) If ninety days have not expired under subdivision (2) of section 21-2998, that irreparable injury to the limited cooperative association would result by waiting for the expiration of the time.



21-29,101 - Proceeds and expenses.

21-29,101. Proceeds and expenses.

(1) Except as otherwise provided in subsection (2) of this section:

(a) Any proceeds or other benefits of a derivative action, whether by judgment, compromise, or settlement, belong to the limited cooperative association and not to the derivative plaintiff; and

(b) If the derivative plaintiff receives any proceeds, the derivative plaintiff shall immediately remit them to the limited cooperative association.

(2) If a derivative action is successful, in whole or in part, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, from the recovery of the limited cooperative association.



21-29,102 - Governing law.

21-29,102. Governing law.

(1) The laws of the state or other jurisdiction under which a foreign limited cooperative association is organized govern relations among the members of the foreign limited cooperative association and between the members and the foreign limited cooperative association.

(2) A foreign limited cooperative association shall not be denied a certificate of authority by reason of any difference between the laws of the jurisdiction under which the foreign limited cooperative association is organized and the laws of this state.

(3) A certificate of authority does not authorize a foreign limited cooperative association to engage in any activity or exercise any power that a limited cooperative association cannot engage in or exercise in this state.



21-29,103 - Application for certificate of authority.

21-29,103. Application for certificate of authority.

(1) A foreign limited cooperative association may apply for a certificate of authority to transact business in this state by delivering an application to the Secretary of State for filing. The application shall state:

(a) The name of the foreign limited cooperative association and, if the name does not comply with section 21-2908, an alternative name adopted pursuant to section 21-29,106;

(b) The name of the state or other jurisdiction under whose law the foreign limited cooperative association is organized;

(c) The street and mailing addresses of the foreign limited cooperative association's designated office and, if the laws of the jurisdiction under which the foreign limited cooperative association is organized require the foreign limited cooperative association to maintain an office in that jurisdiction, the street and mailing addresses of the required office;

(d) The name and street and mailing addresses of the foreign limited cooperative association's agent for service of process in this state; and

(e) The name and street and mailing addresses of each of the foreign limited cooperative association's current directors and officers.

(2) A foreign limited cooperative association shall deliver with the completed application a certificate of good standing or existence or a similar record signed by the Secretary of State or other official having custody of the foreign limited cooperative association's publicly filed records in the state or other jurisdiction under whose law the foreign limited cooperative association is organized.



21-29,104 - Activities not constituting transacting business.

21-29,104. Activities not constituting transacting business.

(1) Activities of a foreign limited cooperative association which do not constitute transacting business in this state within the meaning of this section include:

(a) Maintaining, defending, and settling an action or proceeding;

(b) Holding meetings of its members or carrying on any other activity concerning its internal affairs;

(c) Maintaining accounts in financial institutions;

(d) Maintaining offices or agencies for the transfer, exchange, and registration of the foreign limited cooperative association's own securities or maintaining trustees or depositories with respect to those securities;

(e) Selling through independent contractors;

(f) Soliciting or obtaining orders, whether by mail or electronic means or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts;

(g) Creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(h) Securing or collecting debts or enforcing mortgages or other security interests in property securing the debts and holding, protecting, and maintaining property so acquired;

(i) Conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions of a like manner; and

(j) Transacting business in interstate commerce.

(2) For purposes of this section, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under subsection (1) of this section, constitutes transacting business in this state.

(3) This section does not apply in determining the contacts or activities that may subject a foreign limited cooperative association to service of process, taxation, or regulation under any other law of this state.



21-29,105 - Filing of certificate of authority.

21-29,105. Filing of certificate of authority.

Unless the Secretary of State determines that an application for a certificate of authority does not comply with the filing requirements of the Nebraska Limited Cooperative Association Act, the Secretary of State, upon payment of all filing fees, shall file the application, prepare, sign, and file a certificate of authority to transact business in this state, and send a copy of the filed certificate, together with a receipt for the fees, to the foreign limited cooperative association or its representative.



21-29,106 - Noncomplying name of foreign cooperative.

21-29,106. Noncomplying name of foreign cooperative.

(1) A foreign limited cooperative association whose name does not comply with section 21-2908 shall not obtain a certificate of authority until it adopts, for purposes of transacting business in this state, an alternative name that complies with such section. A foreign limited cooperative association that adopts an alternative name under this subsection and then obtains a certificate of authority with the name need not comply with sections 21-2907 and 21-2908. After obtaining a certificate of authority with an alternative name, a foreign limited cooperative association shall transact business in this state under the name unless the foreign limited cooperative association is authorized under sections 21-2907 and 21-2908 to transact business in this state under another name.

(2) If a foreign limited cooperative association authorized to transact business in this state changes its name to one that does not comply with sections 21-2907 and 21-2908, it shall not thereafter transact business in this state until it complies with subsection (1) of this section and obtains an amended certificate of authority.



21-29,107 - Revocation of certificate of authority.

21-29,107. Revocation of certificate of authority.

(1) A certificate of authority of a foreign limited cooperative association to transact business in this state may be revoked by the Secretary of State in the manner provided in subsections (2) and (3) of this section if the foreign limited cooperative association does not:

(a) Pay, within sixty days after the due date, any fee, tax, or penalty due to the Secretary of State under the Nebraska Limited Cooperative Association Act or other law;

(b) Deliver, within sixty days after the due date, its biennial report required under section 21-2994;

(c) Appoint and maintain an agent for service of process as required by section 21-29,103; or

(d) Deliver for filing a statement of a change under section 21-2914 within thirty days after a change has occurred in the name or address of the agent.

(2) To revoke a certificate of authority, the Secretary of State shall prepare, sign, and file a certificate of revocation and send a copy to the foreign limited cooperative association's registered agent for service of process in this state, or if the foreign limited cooperative association does not appoint and maintain an agent for service of process in this state, to the foreign limited cooperative association's designated office. The notice shall state:

(a) The revocation's effective date, which shall be at least sixty days after the date the Secretary of State sends the copy; and

(b) The foreign limited cooperative association's noncompliance with subsection (1) of this section which is the reason for the revocation.

(3) The authority of the foreign limited cooperative association to transact business in this state ceases on the effective date of the certificate of revocation unless before that date the foreign limited cooperative association cures each failure to comply with subsection (1) of this section stated in the notice. If the foreign limited cooperative association cures the failures, the Secretary of State shall so indicate on the filed notice.



21-29,108 - Cancellation of certificate of authority; effect of failure to have certificate.

21-29,108. Cancellation of certificate of authority; effect of failure to have certificate.

(1) To cancel its certificate of authority to transact business in this state, a foreign limited cooperative association shall deliver to the Secretary of State for filing a notice of cancellation. The certificate is canceled when the notice becomes effective under section 21-2919.

(2) A foreign limited cooperative association transacting business in this state shall not maintain an action or proceeding in this state unless it has a certificate of authority to transact business in this state.

(3) The failure of a foreign limited cooperative association to have a certificate of authority to transact business in this state does not impair the validity of a contract or act of the foreign limited cooperative association or prevent the foreign limited cooperative association from defending an action or proceeding in this state.

(4) A member of a foreign limited cooperative association is not liable for the obligations of the foreign limited cooperative association solely by reason of the foreign limited cooperative association's having transacted business in this state without a certificate of authority.

(5) If a foreign limited cooperative association transacts business in this state without a certificate of authority or cancels its certificate of authority, it may be served in accordance with section 21-2916 for rights of action arising out of the transaction of business in this state.



21-29,109 - Action by Attorney General.

21-29,109. Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign limited cooperative association from transacting business in this state in violation of the Nebraska Limited Cooperative Association Act.



21-29,110 - Authority to amend articles of organization or bylaws; rights of member.

21-29,110. Authority to amend articles of organization or bylaws; rights of member.

(1) A limited cooperative association may amend its articles of organization or bylaws.

(2) Unless the articles of organization or bylaws provide otherwise, a member of a limited cooperative association does not have vested property rights resulting from any provision in the articles of organization or bylaws, including provisions relating to management, control, capital structure, distribution, entitlement, purpose, or duration of the limited cooperative association.



21-29,111 - Notice and action on amendment of articles of organization or bylaws.

21-29,111. Notice and action on amendment of articles of organization or bylaws.

To amend its articles of organization or bylaws:

(1) A proposed amendment shall be approved by a majority vote of the board of directors unless a greater vote is required by the articles of organization or bylaws; and

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member:

(a) The proposed amendment;

(b) A recommendation that the members approve the amendment unless the board determines because of conflict of interest or other special circumstances it should not make such a recommendation;

(c) If the board makes no recommendation, the basis of that decision;

(d) Any condition of its submission of the amendment to the members; and

(e) Notice of the meeting in the same manner as a special members' meeting.



21-29,112 - Change to amendment of articles of organization or bylaws at meeting.

21-29,112. Change to amendment of articles of organization or bylaws at meeting.

(1) No substantive change to the proposed amendment of the articles of organization or bylaws shall be made at the members' meeting at which the vote occurs.

(2) Subject to subsection (1) of this section, any amendment of the amendment need not be separately voted upon by the board of directors.

(3) The vote to adopt an amendment to the amendment is the same as that required to pass the proposed amendment.



21-29,113 - Approval of amendment.

21-29,113. Approval of amendment.

(1) An amendment to the articles of organization shall be approved by at least a two-thirds vote of members voting at the meeting.

(2) An amendment to the bylaws shall be approved by at least a majority vote of members voting at the meeting and by at least a majority of investor members voting at the meeting.



21-29,114 - Vote affecting group, class, or district of members.

21-29,114. Vote affecting group, class, or district of members.

Members shall vote as a separate group, if a proposed amendment affects the group, class, or district of members in:

(1) The equity capital structure of the limited cooperative association, including the rights of the limited cooperative association's members to share in profits or distributions, and the relative rights, preferences, and restrictions granted to or imposed upon one or more districts, classes, or voting groups of similarly situated members;

(2) The transferability of members' interests;

(3) The manner or method of allocation of profits or losses among members;

(4) The quorum for a meeting and rights of voting and governance not including the modification of district boundaries which may, unless otherwise provided in the articles of organization or operating agreement, be determined by the board of directors; or

(5) The terms for admission of new members.



21-29,115 - Emergency bylaws; procedure for adoption.

21-29,115. Emergency bylaws; procedure for adoption.

(1) Unless the articles of organization provide otherwise, the board of directors may adopt bylaws to be effective only in an emergency described in subsection (4) of this section. The emergency bylaws may be amended or repealed by the members and may make all provisions necessary for managing the limited cooperative association during the emergency, including:

(a) Procedures for calling a meeting of the board of directors;

(b) Quorum requirements for the meeting; and

(c) Designation of additional or substitute directors.

(2) The regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(3) Action taken by the limited cooperative association in good faith in accordance with the emergency bylaws:

(a) Binds the limited cooperative association; and

(b) May not be used to impose liability on a director, officer, employee, or agent of the limited cooperative association.

(4) An emergency exists for purposes of this section if a quorum of the board of directors cannot readily be assembled because of a catastrophic event.



21-29,116 - Amendment or restatement of articles of organization.

21-29,116. Amendment or restatement of articles of organization.

(1) To amend or restate its articles of organization, a limited cooperative association shall deliver to the Secretary of State for filing an amendment or restatement of the articles of organization stating:

(a) The name of the limited cooperative association;

(b) The date of filing of its initial articles of organization; and

(c) The changes the amendment makes to the articles of organization as most recently amended or restated.

(2) A limited cooperative association shall promptly deliver to the Secretary of State for filing an amendment to the articles of organization to reflect the appointment of a person to wind up the limited cooperative association's activities under sections 21-2989 and 21-2990.

(3) An organizer that knows that any information in filed articles of organization was false when the articles were filed or has become false due to changed circumstances shall promptly:

(a) Cause the articles to be amended; and

(b) Deliver to the Secretary of State an amendment for filing.

(4) Articles of organization may be amended at any time for any other proper purpose as determined by the limited cooperative association.

(5) Restated articles of organization shall be delivered to the Secretary of State for filing in the same manner as an amendment.

(6) Subject to section 21-2919, an amendment or restated article is effective when filed by the Secretary of State.



21-29,117 - Merger and consolidation; terms, defined.

21-29,117. Merger and consolidation; terms, defined.

For purposes of sections 21-29,117 to 21-29,127:

(1) Constituent limited cooperative association means a limited cooperative association that is a party to a merger or consolidation;

(2) Constituent organization means an organization, other than a limited cooperative association, that is a party to a merger or consolidation;

(3) Governing statute of an organization means the statute that governs the organization's internal affairs;

(4) Organization means a limited cooperative association, limited cooperative association governed by a law other than the Nebraska Limited Cooperative Association Act, a general partnership, a limited liability partnership, a limited partnership, a limited liability company, a business trust, a corporation, a cooperative, or any other person having a governing statute. The term includes domestic and foreign organizations whether or not organized for profit;

(5) Personal liability means personal liability for a debt, liability, or other obligation of an organization which is imposed on a person that co-owns, has an interest in, or is a member of the organization:

(a) By the organization's governing statute solely by reason of co-owning, having an interest in, or being a member of the organization; or

(b) By the organization's organizational documents under a provision of the organization's governing statute authorizing those documents to make one or more specified persons liable for all or for specified debts, liabilities, and other obligations of the organization solely by reason of co-owning, having an interest in, or being a member of the organization; and

(6) Surviving organization means an organization into which one or more other organizations are merged or consolidated. A surviving organization may exist before the merger or consolidation or be created by the merger or consolidation.



21-29,118 - Repealed. Laws 2008, LB 848, § 35.

21-29,118. Repealed. Laws 2008, LB 848, § 35.



21-29,119 - Repealed. Laws 2008, LB 848, § 35.

21-29,119. Repealed. Laws 2008, LB 848, § 35.



21-29,120 - Repealed. Laws 2008, LB 848, § 35.

21-29,120. Repealed. Laws 2008, LB 848, § 35.



21-29,121 - Repealed. Laws 2008, LB 848, § 35.

21-29,121. Repealed. Laws 2008, LB 848, § 35.



21-29,122 - Merger or consolidation.

21-29,122. Merger or consolidation.

(1) Any one or more limited cooperative associations may merge or consolidate with or into any one or more limited cooperative associations, limited liability companies, general partnerships, limited partnerships, cooperatives, or corporations, and any one or more limited liability companies, general partnerships, limited partnerships, cooperatives, or corporations may merge or consolidate with or into any one or more limited cooperative associations.

(2) A plan of merger or consolidation shall be in a record and shall include:

(a) The name and form of each constituent organization;

(b) The name and form of the surviving organization and, if the surviving organization is to be created by the merger or consolidation, a statement to that effect;

(c) The terms and conditions of the merger or consolidation, including the manner and basis for converting the interests in each constituent organization into any combination of money, interests in the surviving organization, and other consideration;

(d) If the surviving organization is to be created by the merger or consolidation, the surviving organization's organizational documents;

(e) If the surviving organization is not to be created by the merger or consolidation, any amendments to be made by the merger or consolidation to the surviving organization's organizational documents; and

(f) If a member of a constituent limited cooperative association will have personal liability with respect to a surviving organization, the identity by descriptive class or other reasonable manner of the member.



21-29,123 - Notice and action on plan of merger or consolidation by constituent limited cooperative association.

21-29,123. Notice and action on plan of merger or consolidation by constituent limited cooperative association.

(1) Unless otherwise provided in the articles of organization or bylaws, the plan of merger or consolidation shall be approved by a majority vote of the board of directors.

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member:

(a) The plan of merger or consolidation;

(b) A recommendation that the members approve the plan of merger or consolidation unless the board makes a determination because of conflicts of interest or other special circumstances that it should not make such a recommendation;

(c) If the board makes no recommendation, the basis for that decision;

(d) Any condition of its submission of the plan of merger or consolidation to the members; and

(e) Notice of the meeting in the same manner as a special members' meeting.



21-29,124 - Approval or abandonment of merger or consolidation by members of constituent limited cooperative association.

21-29,124. Approval or abandonment of merger or consolidation by members of constituent limited cooperative association.

(1) Unless the articles of organization or bylaws provide for a greater quorum and subject to section 21-2939, a plan of merger or consolidation shall be approved by at least a two-thirds vote of patron members voting under section 21-2939 and by at least a two-thirds vote of investor members, if any, voting under section 21-2942.

(2) Subject to any contractual rights, after a merger or consolidation is approved, and at any time before a filing is made under section 21-29,126, a constituent limited cooperative association may amend the plan of merger or consolidation or abandon the planned merger or consolidation:

(a) As provided in the plan; and

(b) Except as prohibited by the plan, with the same consent as was required to approve the plan.



21-29,125 - Merger or consolidation with subsidiary.

21-29,125. Merger or consolidation with subsidiary.

(1) Unless the articles of organization or bylaws of the limited cooperative association or articles of organization or bylaws of the other organization otherwise provide, a limited cooperative association that owns at least ninety percent of each class of the voting power of a subsidiary organization may merge or consolidate the subsidiary into itself or into another subsidiary.

(2) The limited cooperative association owning at least ninety percent of the subsidiary organization before the merger or consolidation shall notify each other owner of the subsidiary, if any, of the merger within ten days after the effective date of the merger or consolidation.



21-29,126 - Filings required for merger or consolidation; effective date.

21-29,126. Filings required for merger or consolidation; effective date.

(1) After each constituent organization has approved a merger or consolidation, articles of merger or consolidation shall be signed on behalf of each other preexisting constituent organization by an authorized representative.

(2) The articles of merger or consolidation shall include:

(a) The name and form of each constituent organization and the jurisdiction of its governing statute;

(b) The name and form of the surviving organization, the jurisdiction of its governing statute, and, if the surviving organization is created by the merger or consolidation, a statement to that effect;

(c) The date the merger or consolidation is effective under the governing statute of the surviving organization;

(d) If the surviving organization is to be created by the merger or consolidation:

(i) If it will be a limited cooperative association, the limited cooperative association's articles of organization; or

(ii) If it will be an organization other than a limited cooperative association, the organizational document that creates the organization;

(e) If the surviving organization preexists the merger or consolidation, any amendments provided for in the plan of merger or consolidation for the organizational document that created the organization;

(f) A statement as to each constituent organization that the merger or consolidation was approved as required by the organization's governing statute;

(g) If the surviving organization is a foreign organization not authorized to transact business in this state, the street and mailing addresses of an office which the Secretary of State may use for the purposes of service of process; and

(h) Any additional information required by the governing statute of any constituent organization.

(3) Each constituent limited cooperative association shall deliver the articles of merger or consolidation for filing in the office of the Secretary of State.

(4) A merger or consolidation becomes effective under this section:

(a) If the surviving organization is a limited cooperative association, upon the later of:

(i) Compliance with subsection (3) of this section; or

(ii) Subject to section 21-2919, as specified in the articles of merger or consolidation; or

(b) If the surviving organization is not a limited cooperative association, as provided by the governing statute of the surviving organization.



21-29,127 - Effect of merger or consolidation.

21-29,127. Effect of merger or consolidation.

When a merger or consolidation becomes effective:

(1) The surviving organization continues or comes into existence;

(2) Each constituent organization that merges or consolidates into the surviving organization ceases to exist as a separate entity;

(3) All property owned by each constituent organization that ceases to exist vests in the surviving organization;

(4) All debts, liabilities, and other obligations of each constituent organization that ceases to exist continue as obligations of the surviving organization;

(5) An action or proceeding pending by or against any constituent organization that ceases to exist may be continued as if the merger or consolidation had not occurred;

(6) Except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of each constituent organization that ceases to exist vest in the surviving organization;

(7) Except as otherwise provided in the plan of merger or consolidation, the terms and conditions of the plan take effect;

(8) Except as otherwise agreed, if a constituent limited cooperative association ceases to exist, the merger or consolidation does not dissolve the limited cooperative association for purposes of section 21-2987;

(9) If the surviving organization is created by the merger or consolidation:

(a) If it is a limited cooperative association, the articles of organization become effective; or

(b) If it is an organization other than a limited cooperative association, the organizational document that creates the organization becomes effective; and

(10) If the surviving organization exists before the merger or consolidation, any amendments provided for in the articles of merger or consolidation for the organizational document that created the organization become effective.



21-29,128 - Repealed. Laws 2008, LB 848, § 35.

21-29,128. Repealed. Laws 2008, LB 848, § 35.



21-29,129 - Disposition of assets.

21-29,129. Disposition of assets.

Member approval by at least two-thirds of the patron members voting under section 21-2939 and by at least a two-thirds vote of the investor members, if voting, under section 21-2942, is required for a limited cooperative association to sell, lease, exchange, or otherwise dispose of all or substantially all of the assets of the limited cooperative association.



21-29,130 - Notice and action on disposition of assets.

21-29,130. Notice and action on disposition of assets.

To dispose of assets subject to section 21-29,129:

(1) The proposed disposition shall be approved by a majority vote of the board of directors unless a greater vote is required by the articles of organization or bylaws; and

(2) The board of directors shall mail or otherwise transmit or deliver in a record to each member notice of a special meeting of the members as required by section 21-2935 that sets forth:

(a) The terms of the proposed disposition;

(b) A recommendation that the members approve the disposition unless the board determines because of conflict of interest or other special circumstances it should not make such a recommendation;

(c) If the board makes no recommendation, the basis of that decision;

(d) Any condition of its submission of the proposed disposition to the members; and

(e) Notice of the meeting in the same manner as a special members' meeting under sections 21-2935 and 21-2936.



21-29,131 - Vote on disposition of assets.

21-29,131. Vote on disposition of assets.

Disposition of assets subject to section 21-29,129 shall be consented to by:

(1) At least two-thirds vote of patron members voting under section 21-2939; and

(2) At least a two-thirds vote of investor members, if any, under section 21-2942.



21-29,132 - Exemption from Securities Act of Nebraska.

21-29,132. Exemption from Securities Act of Nebraska.

Member interests offered or sold by a limited cooperative association are exempt from the Securities Act of Nebraska to the extent interests offered or sold by other types of organizations are exempt under subdivision (15) of section 8-1111.



21-29,133 - Immunities, rights, and privileges.

21-29,133. Immunities, rights, and privileges.

Limited cooperative associations have the same immunities, rights, and privileges provided other types of associations formed under other laws of this state and shall be exempt from those laws to the same extent, but only to the same extent, as those entities organized under the Nonstock Cooperative Marketing Act or sections 21-1301 to 21-1339 are exempt.



21-29,134 - Secretary of State; powers.

21-29,134. Secretary of State; powers.

The Secretary of State shall have all powers reasonably necessary to perform the duties required of him or her under the Nebraska Limited Cooperative Association Act.






Chapter 22 - COUNTIES

22-101 - Adams.

22-101. Adams.

The county of Adams is bounded as follows: Commencing at the southwest corner of township five, north, of range twelve, west; thence east to the southeast corner of township five, north, of range nine, west; thence north to the northeast corner of township eight, north, of range nine, west; thence west to the northwest corner of township eight, north, of range twelve, west; thence south to the place of beginning.



22-102 - Antelope.

22-102. Antelope.

The county of Antelope is bounded as follows: Commencing at the southwest corner of township twenty-three, north, of range eight, west; thence east to the southeast corner of township twenty-three, north, of range five, west; thence north to the northeast corner of township twenty-eight, north, of range five, west; thence west to the northwest corner of township twenty-eight, north, of range eight, west; thence south to the place of beginning.



22-103 - Arthur.

22-103. Arthur.

The county of Arthur is bounded as follows: Commencing at the southeast corner of township seventeen, north, range thirty-six, west of the sixth principal meridian; thence north on the range line between ranges thirty-five and thirty-six to the northeast corner of township twenty, north, range thirty-six, west; thence west along the fifth standard parallel to the northwest corner of township twenty, north, range forty, west; thence south along the range line between ranges forty and forty-one, west, to the southwest corner of township seventeen, north, range forty, west; thence east along the fourth standard parallel to the place of beginning.

Act of 1913, making provision for organization of Arthur County, is not unconstitutional. State ex rel. Martin v. Hawkins, 95 Neb. 740, 146 N.W. 1044 (1914).

Arthur County, until organized, was attached to McPherson. Robinson v. State, 71 Neb. 142, 98 N.W. 694 (1904).



22-104 - Banner.

22-104. Banner.

The county of Banner is bounded as follows: Commencing at the southeast corner of section thirty-six, in township seventeen, north, of range fifty-three, west of the sixth principal meridian; thence due north on the range line between range fifty-two and range fifty-three, to the northeast corner of section twenty-four, township twenty, north, range fifty-three, west; thence due west on the section line to the point where said section line intersects the east line of State of Wyoming; thence south along the west line of the State of Nebraska, to a point where said state line intersects the township line between townships sixteen and seventeen, north, of range fifty-eight, west; thence due east on said township line to the place of beginning.



22-105 - Blaine.

22-105. Blaine.

The county of Blaine is bounded as follows: Commencing at the southeast corner of township twenty-one, range twenty-one, running thence north to the northeast corner of township twenty-four, range twenty-one; thence west to the northwest corner of township twenty-four, range twenty-five; thence south to the southwest corner of township twenty-one, range twenty-five; thence east to the southeast corner of township twenty-one, range twenty-one, to the place of beginning.



22-106 - Boone.

22-106. Boone.

The county of Boone is bounded as follows: Commencing at the southwest corner of township eighteen, north, of range eight, west; thence east along the northern boundary of the Pawnee reservation, to a point where the dividing line between ranges four and five, west, intersect the same; thence north to the northeast corner of township twenty-two, north, of range five, west; thence west to the northwest corner of township twenty-two, north, of range eight, west; thence south to the place of beginning.



22-107 - Box Butte.

22-107. Box Butte.

The county of Box Butte is bounded as follows: Commencing at the southeast corner of township twenty-four, north, range forty-seven, west; thence north to the northeast corner of township twenty-eight, north, range forty-seven, west; thence west to the northwest corner of township twenty-eight, north, range fifty-two, west; thence south to the southwest corner of township twenty-four, north, range fifty-two, west; thence east to the place of beginning.



22-108 - Boyd.

22-108. Boyd.

The county of Boyd is bounded as follows: Commencing at a point in the middle of the main channel of the Niobrara River intersected by the range line between eight and nine west; thence north on said range line to the middle of the main channel of the Missouri River; thence up the main channel of said river to a point intersected by forty-third north parallel; thence west on said parallel to a point intersected by the range line between ranges sixteen and seventeen; thence south on said line to a point in the middle of the main channel of the Niobrara River; thence down the main channel of said river to the place of beginning.



22-109 - Brown.

22-109. Brown.

The county of Brown is bounded as follows: Commencing at the southeast corner of section thirty-two, township twenty-five, north, range twenty, west; thence north along said line to the northeast corner of section five, township twenty-eight, range twenty; thence west to the southeast corner of section thirty-two, township twenty-nine, range twenty; thence north to the center of the channel of the Niobrara River on the section line between sections twenty and twenty-one, township thirty-two, range twenty, west; thence in a westerly direction up the channel of the Niobrara River to a point in the center of said channel, intersected by the line between ranges twenty-four and twenty-five; thence south along said range line to the southwest corner of township twenty-five; thence east along the south line of township twenty-five to place of beginning.



22-110 - Buffalo.

22-110. Buffalo.

The county of Buffalo is bounded as follows: Commencing at a point where the dividing line between ranges twelve and thirteen crosses the southern channel of the Platte River; thence up said channel to a point where the dividing line between ranges eighteen and nineteen intersects the same; thence north along said line to the third standard parallel; thence east along said parallel to the northeast corner of township twelve, north, of range thirteen, west; thence south to the place of beginning.



22-111 - Burt.

22-111. Burt.

The county of Burt is bounded as follows: Commencing at a point where the north line of sections twenty-one, twenty-two, and twenty-three, township twenty-four, north, range ten, east of the sixth principal meridian intersects the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence west along said section lines to the northwest corner of said section twenty-one; thence south along the west line of said sections twenty-one, twenty-eight, and thirty-three to the south boundary line of Omaha Indian reservation; thence west on the south boundary line of said reservation to the line dividing ranges seven and eight, east; thence south on said line to the south line of township twenty-one, north, range eight, east; thence east on said line to the northeast corner of section six, township twenty, north, range nine, east; thence south on section lines to the southwest corner of section twenty, township twenty, north, range nine, east; thence east by section lines to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; and thence northerly along said boundary line to the place of beginning.



22-112 - Butler.

22-112. Butler.

The county of Butler is bounded as follows: Commencing at the southeast corner of township 13 north, range 4 east of the sixth principal meridian; thence north to the northeast corner of section 1, township 16 north, range 4 east; thence east to the southeast corner of section 36, township 17 north, range 4 east; thence north to a point on the east line of section 12, township 17 north, range 4 east, said point being 3826.58 feet south of the northeast corner of said section 12; thence westerly along the approximate middle of the Platte River, as shown in a survey by Richard L. Ronkar and Marvin L. Svoboda, dated November 25, 2002, and described as follows, assuming the east line of said section 12 to have a bearing of N 02° 00′ 09″ W; thence S 87° 05′ 20″ W, 5303.84 feet; thence S 60° 42′ 54″ W, 3499.34 feet; thence S 51° 23′ 46″ W, 3119.84 feet; thence S 64° 51′ 45″ W, 3555.38 feet; thence S 89° 20′ 58″ W, 1647.52 feet; thence S 50° 34′ 21″ W, 6032.08 feet; thence S 41° 15′ 33″ W, 4659.91 feet; thence S 44° 39′ 35″ W, 4912.16 feet; thence S 86° 23′ 58″ W, 4230.37 feet; thence S 81° 25′ 49″ W, 2159.16 feet; thence S 87° 58′ 51″ W, 7158.93 feet; thence S 54° 23′ 37″ W, 9629.02 feet; thence S 44° 41′ 16″ W, 3006.31 feet; thence S 68° 04′ 45″ W, 2463.21 feet; thence S 55° 58′ 42″ W, 1719.30 feet; thence S 88° 24′ 06″ W, 3797.21 feet; thence S 70° 01′ 06″ W, 2615.16 feet; thence S 61° 41′ 41″ W, 2023.42 feet; thence S 75° 32′ 12″ W, 1889.81 feet; thence N 89° 21′ 04″ W, 2850.07 feet; thence S 69° 54′ 10″ W, 6774.29 feet; thence N 84° 47′ 29″ W, 1169.64 feet; thence N 55° 45′ 56″ W, 5076.04 feet; thence N 76° 22′ 27″ W, 1755.30 feet; thence S 74° 42′ 27″ W, 3647.51 feet; thence S 78° 13′ 28″ W, 3012.24 feet; thence N 88° 59′ 00″ W, 2383.36 feet; thence N 86° 01′ 43″ W, 5433.64 feet, to a point on the east line of section 1, township 16 north, range 1 east, said point being 3711.01 feet south of the northeast corner of said section 1 and proceeding westerly, assuming the east line of said section 1 to have a bearing of N 02° 06′ 22″ E; thence N 70° 23′ 02″ W, 3275.26 feet; thence N 45° 07′ 33″ W, 3033.40 feet; thence N 53° 29′ 12″ W, 3663.43 feet; thence N 73° 40′ 09″ W, 2182.88 feet; thence S 87° 03′ 33″ W, 2685.73 feet; thence S 74° 49′ 57″ W, 4926.62 feet; thence S 64° 42′ 15″ W, 5633.14 feet; thence N 70° 16′ 39″ W, 3725.32 feet; thence N 70° 17′ 54″ W, 5359.26 feet, to a point on the west line of township 17 north, range 1 east, said point being 904.43 feet north of the southwest corner of said township; thence south to the southwest corner of township 13 north, range 1 east; thence east to the place of beginning.



22-113 - Cass.

22-113. Cass.

The county of Cass is bounded as follows: Commencing at the southwest corner of township ten, north, range nine, east; thence east to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence north along said eastern boundary line until it intersects the Platte River; thence up said Platte River until it intersects the line dividing townships twelve and thirteen, north, the last time; thence west to the northwest corner of township twelve, north, range ten, east; thence south two miles; thence west six miles; and thence south to the place of beginning.

Middle of main channel is boundary between Sarpy and Cass Counties. State ex rel. Pankonin v. County Comrs. of Cass County, 58 Neb. 244, 78 N.W. 494 (1899).



22-114 - Cedar.

22-114. Cedar.

The county of Cedar is bounded as follows: Commencing at a point in the middle of the main channel of the Missouri River, at which the line dividing ranges one and two, west, crosses said river; thence south to the southwest corner of township twenty-nine, north, of range one, west; thence east to the southeast corner of township twenty-nine, north, of range one, west; thence south to the southeast corner of township twenty-eight, north, of range one, west; thence east to the southeast corner of township twenty-eight, north, of range three, east; thence north to the middle of the main channel of the Missouri River; thence up said channel to the place of beginning.



22-115 - Chase.

22-115. Chase.

The county of Chase is bounded as follows: Commencing at a point where the first standard parallel intersects the west boundary line of the State of Nebraska; thence east to the southeast corner of township five, north, of range thirty-six; thence north to the northeast corner of township eight, north, of range thirty-six; thence west to the west boundary line of the State of Nebraska; thence south to the place of beginning.



22-116 - Cherry.

22-116. Cherry.

The county of Cherry is bounded as follows: Commencing at the southeast corner of township twenty-five, north, of range twenty-five, west, of the sixth principal meridian; thence west to the southwest corner of township twenty-five, north, of range forty; thence north on the east line of Sheridan County to the northern boundary line of the State of Nebraska; thence east along said boundary line to the range line between ranges twenty-four and twenty-five; thence south on said range line to the point of beginning.



22-117 - Cheyenne.

22-117. Cheyenne.

The county of Cheyenne shall consist of that territory lying between the west boundary line of Deuel County and a part of Garden County, and the east boundary line of Kimball County and a part of Banner County; the south boundary line of Morrill County and the boundary line between the State of Nebraska and the State of Colorado.



22-118 - Clay.

22-118. Clay.

The county of Clay is bounded as follows: Commencing at the southwest corner of township five, north, of range eight, west; thence east to the southeast corner of township five, north, of range five, west; thence north to the northeast corner of township eight, north, of range five, west; thence west to the northwest corner of township eight, north, of range eight, west; thence south to the place of beginning.



22-119 - Colfax.

22-119. Colfax.

The county of Colfax is bounded as follows: Commencing at the northwest corner of township 20 north, range 2 east of the sixth principal meridian; thence easterly on the north line of township 20 north, ranges 2, 3, and 4 east to the northeast corner of said township 20 north, range 4 east; thence southerly on the east line of townships 20, 19, 18, and 17 north, range 4 east, to a point on the east line of section 12, township 17 north, range 4 east, said point being 3826.58 feet south of the northeast corner of said section 12; thence westerly along the approximate middle of the Platte River, as shown in a survey by Richard L. Ronkar and Marvin L. Svoboda, dated November 25, 2002, and described as follows, assuming the east line of said section 12 to have a bearing of N 02° 00′ 09″ W; thence S 87° 05′ 20″ W, 5303.84 feet; thence S 60° 42′ 54″ W, 3499.34 feet; thence S 51° 23′ 46″ W, 3119.84 feet; thence S 64° 51′ 45″ W, 3555.38 feet; thence S 89° 20′ 58″ W, 1647.52 feet; thence S 50° 34′ 21″ W, 6032.08 feet; thence S 41° 15′ 33″ W, 4659.91 feet; thence S 44° 39′ 35″ W, 4912.16 feet; thence S 86° 23′ 58″ W, 4230.37 feet; thence S 81° 25′ 49″ W, 2159.16 feet; thence S 87° 58′ 51″ W, 7158.93 feet; thence S 54° 23′ 37″ W, 9629.02 feet; thence S 44° 41′ 16″ W, 3006.31 feet; thence S 68° 04′ 45″ W, 2463.21 feet; thence S 55° 58′ 42″ W, 1719.30 feet; thence S 88° 24′ 06″ W, 3797.21 feet; thence S 70° 01′ 06″ W, 2615.16 feet; thence S 61° 41′ 41″ W, 2023.42 feet; thence S 75° 32′ 12″ W, 1889.81 feet; thence N 89° 21′ 04″ W, 2850.07 feet; thence S 69° 54′ 10″ W, 6774.29 feet; thence N 84° 47′ 29″ W, 1169.64 feet; thence N 55° 45′ 56″ W, 5076.04 feet; thence N 76° 22′ 27″ W, 1755.30 feet; thence S 74° 42′ 27″ W, 3647.51 feet; thence S 78° 13′ 28″ W, 3012.24 feet; thence N 88° 59′ 00″ W, 2383.36 feet; thence N 86° 01′ 43″ W, 5433.64 feet, to a point on the east line of section 1, township 16 north, range 1 east, said point being 3711.01 feet south of the northeast corner of said section 1; thence north, to the northeast corner of section 1, township 16 north, range 1 east; thence east, to the southwest corner of section 31, township 17 north, range 2 east; thence northerly on the west line of townships 17, 18, 19, and 20 north, range 2 east, to the place of beginning.



22-120 - Cuming.

22-120. Cuming.

The county of Cuming is bounded as follows: Commencing at the southwest corner of township twenty-one, north, of range four, east; thence east to the southeast corner of township twenty-one, north, of range seven, east; thence north to the northeast corner of township twenty-four, north, of range seven, east; thence west to the northwest corner of township twenty-four, north, of range four, east; thence south to the place of beginning.



22-121 - Custer.

22-121. Custer.

The county of Custer is bounded as follows: Commencing at the southeast corner of township thirteen, north, of range seventeen, west, of the sixth principal meridian; thence north to the northeast corner of township twenty, north, of range seventeen, west; thence west to the northwest corner of township twenty, north, of range twenty-five, west; thence south to the southwest corner of township thirteen, north, of range twenty-five, west; thence east to the place of beginning.



22-122 - Dakota.

22-122. Dakota.

The county of Dakota is bounded as follows: Commencing at the most westerly point where the township line between townships twenty-nine and thirty, north, intersects the state boundary line between the State of Nebraska and the State of South Dakota; thence west along said line to the northwest corner of section three, township twenty-nine, north, range six, east; thence south by section lines to the north line of Thurston County; thence east along the north line of Thurston County to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence northerly along said state boundary line to the point where said boundary line is intersected by the east boundary line of the State of South Dakota; and thence westerly along the middle of the main channel of the Missouri River to the place of beginning.



22-123 - Dawes.

22-123. Dawes.

The county of Dawes is bounded as follows: Commencing at the southeast corner of township twenty-nine, north, of range forty-seven, west of the sixth principal meridian; thence west to the southwest corner of township twenty-nine, north, of range fifty-two west; thence north on the range line between ranges fifty-two and fifty-three to the northern boundary line of the State of Nebraska; thence east along said boundary to the line between ranges forty-six and forty-seven west; thence south on said range line to the point of beginning.



22-124 - Dawson.

22-124. Dawson.

The county of Dawson is bounded as follows: Commencing at the southwest corner of township nine, north, of range twenty-five, west; thence east to the center of the south channel of the Platte River; thence down said channel to a point where the dividing line between ranges eighteen and nineteen intersects the same; thence north along said dividing line to the northeast corner of township twelve, north, of range nineteen, west; thence west to the northwest corner of township twelve, north, of range twenty-five, west; thence south to the place of beginning.



22-125 - Deuel.

22-125. Deuel.

The county of Deuel is bounded as follows: Commencing at the point where the line between ranges forty-one and forty-two, west of the sixth principal meridian intersects the south boundary of Nebraska, eighty-two links west of the monument at the northeast corner of Colorado; thence west along the south boundary line of the State of Nebraska to its intersection with the line between ranges forty-six and forty-seven west; thence north along said range line to the third standard parallel to the north boundary of township twelve, north, on the third standard parallel; thence east along said parallel to the southeast corner of section thirty-two, township thirteen, north, of range forty-six west; thence north on section lines to the northwest corner of section four, township fourteen, north, of range forty-six west; thence east on township lines to the northeast corner of section six, township fourteen, north, range forty-one west; thence south on section lines to the third standard parallel; thence east along said parallel to the northeast boundary of township twelve, range forty-two; thence south on the line between ranges forty-one and forty-two to the place of beginning.



22-126 - Dixon.

22-126. Dixon.

The county of Dixon is bounded as follows: Commencing at the southwest corner of township twenty-seven, north, of range four, east; thence east to the line dividing sections thirty-three and thirty-four in township twenty-seven, north, of range six, east; thence north to the dividing line between townships twenty-nine and thirty, north, of range six, east; thence east to the middle of the main channel of the Missouri River; thence up said channel to a point where the dividing line between ranges three and four east, intersects the same; thence south to the place of beginning.



22-127 - Dodge.

22-127. Dodge.

The county of Dodge is bounded as follows: Commencing at the intersection of the line dividing ranges four and five, east, with the south bank of the Platte River; thence easterly along the south bank of the Platte River to the fourth standard parallel; thence east along said parallel to the southeast corner of section thirty-one, township seventeen, north, range ten, east; thence north on section lines, three miles to the northeast corner of section nineteen, township seventeen, north, of range ten, east; thence west on section lines two miles to southwest corner of section thirteen, township seventeen, range nine, east; thence north on section lines, one mile to northwest corner of section thirteen, last aforesaid; thence west on section line one mile to southwest corner of section eleven, township seventeen, north, range nine, east; thence north on section lines one mile to northwest corner of said section eleven, last aforesaid; thence west on section lines one mile to the southwest corner of section three, township seventeen, range nine, east; thence north on section lines one mile to the northwest corner of said section three; thence west on section line one mile to northwest corner of section four, township seventeen, range nine, east; thence north on section line one mile to northeast corner of section thirty-two, township eighteen, range nine, east; thence west one-half mile on section line to northwest corner of the northeast quarter of section thirty-two, township eighteen, range nine, east; thence north on half section line two miles to the southeast corner of the southwest quarter of section seventeen, township eighteen, range nine, east; thence west on section line one-half mile to southwest corner of section seventeen, township eighteen, range nine, east; thence north on section lines fifteen miles to northeast corner of section six, township twenty, range nine, east; thence west along the fifth standard parallel to the northwest corner of township twenty, north of range five, east; thence south by the line dividing ranges four and five, east, to the place of beginning.

Boundary line is not the river, but imaginary line in the river. Dodge County v. Saunders County, 70 Neb. 442, 97 N.W. 617 (1903).



22-128 - Douglas.

22-128. Douglas.

The county of Douglas is bounded as follows: Commencing at a point on the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943, two miles south of the dividing line between townships fourteen and fifteen, north; thence north and following said eastern boundary line to the north boundary line of township sixteen; thence west to a point in the middle of the main channel of the Platte River; thence down said channel to a point two miles due south of the dividing line between townships fourteen and fifteen; and thence east to the place of beginning.



22-129 - Dundy.

22-129. Dundy.

The county of Dundy is bounded as follows: Commencing at the southwest corner of the state; thence east to the southeast corner of township one, north, of range thirty-six; thence north to the northeast corner of township four, north, of range thirty-six; thence west to the west boundary line of the State of Nebraska; thence south to the place of beginning.



22-130 - Fillmore.

22-130. Fillmore.

The county of Fillmore is bounded as follows: Commencing at the southwest corner of township five, north, of range four, west; thence east to the southeast corner of township five, north, of range one, west; thence north to the northeast corner of township eight, north, of range one, west; thence west to the northwest corner of township eight, north, of range four, west; thence south to the place of beginning.



22-131 - Franklin.

22-131. Franklin.

The county of Franklin is bounded as follows: Commencing at the southwest corner of township one, north, of range sixteen, west; thence east to the southeast corner of township one, north, of range thirteen, west; thence north to the first standard parallel; thence west to the northwest corner of township four, north, of range sixteen, west; thence south to the place of beginning.



22-132 - Frontier.

22-132. Frontier.

The county of Frontier is bounded as follows: Commencing at the southwest corner of township five, north, of range thirty, west; thence east to the southeast corner of township five, north, of range twenty-five, west; thence north to the northeast corner of township five, north, of range twenty-five, west; thence east to the southeast corner of township six, north, of range twenty-four, west; thence north to the northeast corner of township eight, north, of range twenty-four, west; thence west to the northwest corner of township eight, north, of range thirty, west; thence south to the place of beginning.



22-133 - Furnas.

22-133. Furnas.

The county of Furnas shall contain that territory described as townships one, two, three and four, north, of ranges twenty-one, twenty-two, twenty-three, twenty-four and twenty-five, west.



22-134 - Gage.

22-134. Gage.

The county of Gage is bounded as follows: Commencing at the southeast corner of township one, north, of range eight, east; thence north to the northeast corner of township six, north, of range eight, east; thence west to the northwest corner of township six, north, of range five, east; thence south along the range line, dividing ranges four and five, east, to the southern boundary line of the state; and thence east along the state line to the place of beginning.



22-135 - Garden.

22-135. Garden.

The county of Garden is bounded as follows: Commencing at the southeast corner of section thirty-one, township fifteen, north, range forty-one west of the sixth principal meridian; thence north on section lines to the northeast corner of section six, township sixteen north, range forty-one, west; thence east on the fourth standard parallel to the southeast corner of township seventeen north, range forty-one, west; thence north along the range line between ranges forty and forty-one to the northeast corner of township twenty, north, range forty-one, west; thence west along the fifth standard parallel to the southeast corner of section thirty-three, township twenty-one north, range forty-one, west; thence north on section lines to the northeast corner of section four, township twenty-three, north, range forty-one, west, on south boundary of Sheridan County; thence west on said boundary line to the northwest corner of section four in township twenty-three, north, range forty-six, west; thence south to the township line between townships twenty and twenty-one, north, range forty-six, west; thence east on said township line to the northwest corner of section four, in township twenty, north, range forty-six, west; thence south to township line between townships sixteen and seventeen, north; thence east to the northwest corner of section four, township sixteen, north, range forty-six, west; thence south to the township line between the townships fourteen and fifteen, north; thence east on said township line to the place of beginning.

Boundary line between Garden and Grant Counties established. State ex rel. Reed v. Garden County, 103 Neb. 142, 170 N.W. 835 (1919), rehearing denied 130 Neb. 145, 171 N.W. 299 (1919).



22-136 - Garfield.

22-136. Garfield.

The county of Garfield is bounded as follows: Commencing at the southeast corner of township numbered twenty-one, north, of range thirteen, west, of the sixth principal meridian; thence north to the northeast corner of township numbered twenty-four in range thirteen, west; thence west to the northwest corner of township numbered twenty-four, in range sixteen, west; thence south to the southwest corner of township numbered twenty-one, north, in range sixteen, west; thence east to the place of beginning.



22-137 - Gosper.

22-137. Gosper.

The county of Gosper is bounded as follows: On the east by Phelps County, on the south by Furnas County, on the west by Frontier County, on the north by Dawson County.



22-138 - Grant.

22-138. Grant.

The county of Grant is bounded as follows: Commencing at the southeast corner of township twenty-one, north of range thirty-six, west of the sixth principal meridian; thence north on said range line to the northeast corner of township twenty-four, north of range thirty-six, west; thence west along the south line of Cherry County to the east line of Sheridan County; thence south along the east line of Sheridan County to the southwest corner of township twenty-four, north, range forty, west; thence west along the south line of Sheridan County to the northwest corner of section three, range forty-one, west; thence south on section lines to the southwest corner of section thirty-four, township twenty-one, north, range forty-one, west, on the fifth standard parallel; thence east along said parallel to the place of beginning.

Boundary line between Garden and Grant Counties established. State ex rel. Reed v. Garden County, 103 Neb. 142, 170 N.W. 835 (1919), rehearing denied 130 Neb. 145, 171 N.W. 299 (1919).



22-139 - Greeley.

22-139. Greeley.

The county of Greeley is bounded as follows: Commencing at the southwest corner of township seventeen, north, of range twelve, west; thence east to the southeast corner of township seventeen, north, of range nine, west; thence north to the northeast corner of township twenty, north, of range nine, west; thence west to the northwest corner of township twenty, north, of range twelve, west; thence south to the place of beginning.



22-140 - Hall.

22-140. Hall.

The county of Hall is bounded as follows: Commencing at the southwest corner of township nine, north, of range twelve, west; thence east to the southeast corner of township nine, north, of range nine, west; thence north to the northeast corner of township twelve, north, of range nine, west; thence west to the northwest corner of township twelve, north, of range twelve, west; thence south to the place of beginning.



22-141 - Repealed. Laws 2011, LB 556, § 4.

22-141. Repealed. Laws 2011, LB 556, § 4.



22-141.01 - Hamilton.

22-141.01. Hamilton.

The county of Hamilton is bounded as follows: Beginning at the northeast meander corner of section 24, township 14 north, range 5 west of the sixth principal meridian; thence south on the line dividing ranges 4 and 5 west to a point on the line dividing townships 8 and 9 north; thence west on the line dividing townships 8 and 9 north to a point on the line dividing ranges 8 and 9 west; thence north on the line dividing ranges 8 and 9 west to the northwest corner of section 7, township 10 north, range 8 west; thence continuing north on the line dividing ranges 8 and 9 west on a bearing of north 1 degree, 6 minutes, 39 seconds west a distance of 3963.32 feet to a point in the south channel of the Platte River; thence north 26 degrees, 16 minutes, 43 seconds east, 4477.82 feet; thence north 39 degrees, 25 minutes, 34 seconds east, 6937.24 feet; thence north 40 degrees, 17 minutes, 8 seconds east, 9415.04 feet; thence north 56 degrees, 16 minutes, 12 seconds east, 3118.09 feet; thence north 33 degrees, 12 minutes, 56 seconds east, 5522.78 feet; thence north 45 degrees, 37 minutes, 50 seconds east, 3233.20 feet; thence north 55 degrees, 58 minutes, 45 seconds east, 12217.41 feet; thence north 32 degrees, 21 minutes, 1 second east, 9051.98 feet; thence north 23 degrees, 37 minutes, 16 seconds east, 3540.46 feet; thence north 59 degrees, 9 minutes, 4 seconds east, 4326.45 feet; thence north 51 degrees, 17 minutes, 37 seconds east, 11127.53 feet; thence south 39 degrees, 36 minutes, 35 seconds east, 464.59 feet; thence north 69 degrees, 18 minutes, 17 seconds east, 1452.28 feet; thence north 55 degrees, 51 minutes, 51 seconds east, 430.40 feet; thence south 77 degrees, 28 minutes, 17 seconds east, 528.85 feet; thence north 79 degrees, 21 minutes, 55 seconds east, 703.44 feet; thence north 27 degrees, 24 minutes, 27 seconds east, 367.28 feet; thence north 41 degrees, 50 minutes, 18 seconds east, 1122.47 feet; thence north 19 degrees, 40 minutes, 41 seconds east, 484.15 feet; thence north 41 degrees, 23 minutes, 30 seconds east, 474.86 feet; thence north 25 degrees, 6 minutes, 30 seconds west, 474.90 feet; thence north 68 degrees, 41 minutes, 38 seconds east, 2605.28 feet; thence north 38 degrees, 57 minutes, 26 seconds east, 9143.17 feet; thence north 57 degrees, 14 minutes, 34 seconds east, 5953.39 feet; thence north 50 degrees, 23 minutes, 34 seconds east, 2012.96 feet; thence north 35 degrees, 48 minutes, 29 seconds east, 1723 feet; thence north 25 degrees, 20 minutes, 59 seconds east, 3001.08 feet; thence north 39 degrees, 17 minutes, 44 seconds east, 2592.82 feet; thence north 27 degrees, 22 minutes, 47 seconds east, 2701.44 feet; thence north 52 degrees, 49 minutes, 38 seconds east, 3343.12 feet; thence north 59 degrees, 44 minutes, 14 seconds east, 9560.61 feet; thence south 28 degrees, 46 minutes, 42 seconds east, 2145.07 feet; thence north 54 degrees, 22 minutes, 14 seconds east, 1262.88 feet; thence north 64 degrees, 12 minutes, 47 seconds east, 2172.54 feet; thence north 75 degrees, 0 minutes, 21 seconds east, 3411.91 feet; thence north 57 degrees, 50 minutes, 44 seconds east, 6229.53 feet; thence north 69 degrees, 35 minutes, 2 seconds east, 3924.66 feet; thence north 60 degrees, 34 minutes, 32 seconds east, 7862.89 feet; thence north 41 degrees, 43 minutes, 47 seconds east, 2178.62 feet; thence north 47 degrees, 29 minutes, 27 seconds east, 2293.19 feet; thence north 20 degrees, 33 minutes, 22 seconds east, 1357.03 feet; thence north 37 degrees, 36 minutes, 34 seconds east, 10909.57 feet; thence north 29 degrees, 57 minutes, 43 seconds east, 10064.70 feet; thence south 1 degree, 57 minutes, 32 seconds east, 987.20 feet to the point of beginning. Note all bearings are based on state plane coordinates used for Merrick and Hamilton Counties. All distances are converted to ground.



22-142 - Harlan.

22-142. Harlan.

The county of Harlan is bounded as follows: Commencing at the southwest corner of township one, north, of range twenty, west; thence east to the southeast corner of township one, north, of range seventeen, west; thence north to the northeast corner of township four, north, of range seventeen, west; thence west to the northwest corner of township four, north, of range twenty, west; thence south to the place of beginning.



22-143 - Hayes.

22-143. Hayes.

The county of Hayes is bounded as follows: Commencing at the northeast corner of township eight, range thirty-one, west; thence west to the northwest corner of township eight, range thirty-five; thence south to the southwest corner of township five, range thirty-five; thence east to the southeast corner of township five, range thirty-one; thence north to the place of beginning.



22-144 - Hitchcock.

22-144. Hitchcock.

The county of Hitchcock shall contain that territory described as townships one, two, three and four, north, of ranges thirty-one, thirty-two, thirty-three, thirty-four and thirty-five, west.



22-145 - Holt.

22-145. Holt.

The county of Holt is bounded as follows: Commencing at the southwest corner of township twenty-five, north, of range sixteen, west; thence east to the southeast corner of township twenty-five, north, of range nine, west; thence north to the middle of the main channel of the Niobrara River, thence up said channel to a point where the second guide meridian intersects the same; thence south along said second guide meridian, to the place of beginning.

Attempt to extend boundary in 1883 was void. State ex rel. Norton v. Van Camp and Kruse, 36 Neb. 9, 54 N.W. 113 (1893).



22-146 - Hooker.

22-146. Hooker.

The county of Hooker is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range thirty-one, west, of the sixth principal meridian; thence north along the west boundary line of Thomas County to the northeast corner of township twenty-four, north, of range thirty-one, west; thence west along the south line of Cherry County to the northwest corner of township twenty-four, north, of range thirty-five, west; thence south along the east boundary line of Grant County to the southwest corner of township twenty-one, north, of range thirty-five, west; thence east along the north boundary line of McPherson County to the place of beginning.



22-147 - Howard.

22-147. Howard.

The county of Howard is bounded as follows: Commencing at the southwest corner of township thirteen, north, of range twelve, west; thence east to the southeast corner of township thirteen, north, of range nine, west; thence north to the northeast corner of township sixteen, north, of range nine, west; thence west to the northwest corner of township sixteen, north, of range twelve, west; thence south to the place of beginning.



22-148 - Jefferson.

22-148. Jefferson.

The county of Jefferson is bounded as follows: Commencing at the southwest corner of township one, north, of range one, east; thence east to the southeast corner of township one, north, of range four, east; thence north to the northeast corner of township four, north, of range four, east; thence west to the northwest corner of township four, north, of range one, east; thence south to the place of beginning.



22-149 - Johnson.

22-149. Johnson.

The county of Johnson is bounded as follows: Commencing at the southwest corner of township four, north, of range nine, east; thence east to the southeast corner of section thirty-three in township four, north, of range twelve, east; thence north by section lines to the northeast corner of section four in township six, north, of range twelve, east; thence west to the northwest corner of township six, north, of range nine, east; thence south to the place of beginning.



22-150 - Kearney.

22-150. Kearney.

The county of Kearney is bounded on the north by the middle of the south channel of the Platte River; on the east, by the line dividing ranges twelve and thirteen, west; on the south, by the first standard parallel; on the west by the line dividing ranges sixteen and seventeen, west.



22-151 - Keith.

22-151. Keith.

The county of Keith is bounded as follows: Commencing at the northeast corner of township sixteen, north, of range thirty-five, west, sixth principal meridian; thence south along the range line to the southeast corner of township thirteen, north, of range thirty-five, west, on the third standard parallel; thence east along the parallel to the northeast corner of township twelve, north, of range thirty-five, west; thence south three miles to the southeast corner of section thirteen, township twelve, north; thence west by section lines to the northwest corner of section nineteen, township twelve, north, of range forty-one west; thence north along the range line to the third standard parallel; thence west along said parallel to the southwest corner of section thirty-two, range forty-one, west; thence north by section lines to the northwest corner of section five, township sixteen, north, on the fourth standard parallel; thence east along said parallel to the place of beginning.



22-152 - Keya Paha.

22-152. Keya Paha.

The county of Keya Paha is bounded as follows: Commencing in the middle of the channel of the Niobrara River where the line dividing ranges sixteen and seventeen, west, of sixth principal meridian crosses said Niobrara River; thence north to the forty-third parallel of north latitude; thence west along said parallel of north latitude to the line dividing range twenty-four from range twenty-five, west, of sixth principal meridian; thence south along said line to the middle of the channel of the Niobrara River; thence down the middle of the channel of the Niobrara River to the place of beginning.



22-153 - Kimball.

22-153. Kimball.

The county of Kimball is bounded as follows: Commencing at the northeast corner of section three in township number sixteen, north, of range fifty-three, west; thence due west on the township line between townships sixteen and seventeen, north, to a point where said line intersects the east boundary line of the State of Wyoming; thence south along the west boundary line of the State of Nebraska to a point where the said line intersects the north boundary line of the State of Colorado; thence east along the south boundary line of the State of Nebraska to a point where said line intersects a line extending due north on the section line between sections sixteen and seventeen, township twelve, north, range fifty-three, west; thence north to the northwest corner of section four, in township twelve, north, of range fifty-three, west; thence due east to the southeast corner of section thirty-four in township thirteen, north, of range fifty-three, west; and thence due north to the place of beginning.



22-154 - Knox.

22-154. Knox.

The county of Knox is bounded as follows: Commencing at the southwest corner of township twenty-nine, north, of range eight, west; thence east to the southeast corner of township twenty-nine, north, of range two, west; thence north to the middle of the main channel of the Missouri River; thence along the middle of the main channel of said river to the point where the dividing line between ranges eight and nine, west, intersects the same; thence south to the place of beginning.



22-155 - Lancaster.

22-155. Lancaster.

The county of Lancaster is bounded as follows: Commencing at the southwest corner of township seven, north, of range five, east; thence east to southeast corner of township seven, north, of range eight, east; thence north to the northeast corner of township twelve, north, of range eight, east; thence west to the northwest corner of township twelve, north, of range five, east; thence south to the place of beginning.



22-156 - Lincoln.

22-156. Lincoln.

The county of Lincoln is bounded as follows: Commencing at the southwest corner of township nine, north, of range thirty-four, west; thence east to the southeast corner of township nine, north, of range twenty-six, west; thence north to the fourth standard parallel; thence west to a point where the dividing line between ranges thirty-four and thirty-five intersects the same; thence south to the place of beginning.



22-157 - Logan.

22-157. Logan.

The county of Logan is bounded as follows: Commencing at the southeast corner of township seventeen, north, of range twenty-six, west, of the sixth principal meridian; running thence west along the north line of Lincoln County to the southwest corner of township seventeen, north, range twenty-nine, west; thence north to the northwest corner of township twenty, north, range twenty-nine, west; thence east to the northeast corner of township twenty, north, range twenty-six, west; thence south along the west line of Custer County to the point of beginning.



22-158 - Loup.

22-158. Loup.

The county of Loup is bounded as follows: Commencing at the northeast corner of township twenty-four, north, of range seventeen, west; thence west to the northwest corner of township twenty-four, north, of range twenty, west; thence south to the southwest corner of township twenty-one, north, of range twenty, west; thence east to the southeast corner of township twenty-one, north, of range seventeen, west; thence north to the place of beginning.



22-159 - Madison.

22-159. Madison.

The county of Madison is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range one, west; thence north to the northeast corner of township twenty-four, north, of range one, west; thence west to the northwest corner of township twenty-four, north, of range four, west; thence south to the southwest corner of township twenty-one, north, of range four, west; thence east to the place of beginning.



22-160 - McPherson.

22-160. McPherson.

The county of McPherson is bounded as follows: Commencing at the southeast corner of township seventeen, north, of range thirty, west, of the sixth principal meridian; thence north along the west boundary line of Logan County to northeast corner of township twenty, north, of range thirty, west; thence west along said township line to the northwest corner of township twenty, north, of range thirty-five, west; thence south on said range line to southwest corner of township seventeen, north, of range thirty-five, west; thence east along the north boundary line of Lincoln County to the place of beginning.



22-161 - Repealed. Laws 2009, LB 131, § 3.

22-161. Repealed. Laws 2009, LB 131, § 3.



22-161.01 - Merrick.

22-161.01. Merrick.

The county of Merrick is bounded as follows: Beginning at the northeast corner of township 16 north, range 3 west; thence west on the dividing line of townships 16 and 17 north, to the boundaries of the Pawnee Indian reservation; thence by the boundaries of said reservation passing by its south side around to the north line of township 16 north; thence west, to the northwest corner of township 16 north, range 8 west; thence south between ranges 8 and 9 to the meander corner of section 31, township 11 north, range 8 west; thence south on the dividing line of ranges 8 and 9 west on an assumed bearing of south 0 degrees, 53 minutes, 49 seconds east, 3603.44 feet to a point in the south channel of the Platte River; thence north 26 degrees, 16 minutes, 43 seconds east, 4477.82 feet; thence north 39 degrees, 25 minutes, 34 seconds east, 6937.24 feet; thence north 40 degrees, 17 minutes, 8 seconds east, 9415.04 feet; thence north 56 degrees, 16 minutes, 12 seconds east, 3118.10 feet; thence north 33 degrees, 12 minutes, 56 seconds east, 5522.78 feet; thence north 45 degrees, 37 minutes, 50 seconds east, 3233.20 feet; thence north 55 degrees, 58 minutes, 45 seconds east, 12217.41 feet; thence north 32 degrees, 21 minutes, 1 second east, 9051.98 feet; thence north 23 degrees, 37 minutes, 16 seconds east, 3540.46 feet; thence north 59 degrees, 9 minutes, 4 seconds east, 4326.45 feet; thence north 51 degrees, 17 minutes, 37 seconds east, 11127.53 feet; thence south 39 degrees, 36 minutes, 35 seconds east, 464.59 feet; thence north 69 degrees, 18 minutes, 17 seconds east, 1452.28 feet; thence north 55 degrees, 51 minutes, 51 seconds east, 430.40 feet; thence south 77 degrees, 28 minutes, 17 seconds east, 528.85 feet; thence north 79 degrees, 21 minutes, 55 seconds east, 703.44 feet; thence north 27 degrees, 24 minutes, 27 seconds east, 367.28 feet; thence north 41 degrees, 50 minutes, 18 seconds east, 1122.47 feet; thence north 19 degrees, 40 minutes, 41 seconds east, 484.15 feet; thence north 41 degrees, 23 minutes, 30 seconds east, 474.86 feet; thence north 25 degrees, 6 minutes, 30 seconds west, 474.90 feet; thence north 68 degrees, 41 minutes, 38 seconds east, 2605.28 feet; thence north 38 degrees, 57 minutes, 26 seconds east, 9143.18 feet; thence north 57 degrees, 14 minutes, 34 seconds east, 5953.39 feet; thence north 50 degrees, 23 minutes, 34 seconds east, 2012.96 feet; thence north 35 degrees, 48 minutes, 29 seconds east, 1723 feet; thence north 25 degrees, 20 minutes, 59 seconds east, 3001.08 feet; thence north 39 degrees, 17 minutes, 44 seconds east, 2592.82 feet; thence north 27 degrees, 22 minutes, 47 seconds east, 2701.44 feet; thence north 52 degrees, 49 minutes, 38 seconds east, 3343.12 feet; thence north 59 degrees, 44 minutes, 14 seconds east, 9560.61 feet; thence south 28 degrees, 46 minutes, 42 seconds east, 2145.07 feet; thence north 54 degrees, 22 minutes, 14 seconds east, 1262.88 feet; thence north 64 degrees, 12 minutes, 47 seconds east, 2172.54 feet; thence north 75 degrees, 0 minutes, 21 seconds east, 3411.91 feet; thence north 57 degrees, 50 minutes, 44 seconds east, 6229.53 feet; thence north 69 degrees, 35 minutes, 2 seconds east, 3924.66 feet; thence north 60 degrees, 34 minutes, 32 seconds east, 7862.89 feet; thence north 41 degrees, 43 minutes, 47 seconds east, 2178.62 feet; thence north 47 degrees, 29 minutes, 27 seconds east, 2293.19 feet; thence north 20 degrees, 33 minutes, 22 seconds east, 1357.03 feet; thence north 37 degrees, 36 minutes, 34 seconds east, 10909.57 feet; thence north 29 degrees, 57 minutes, 43 seconds east, 10064.70 feet; thence north 1 degree, 57 minutes, 34 seconds west, 769.03 feet to a point in the middle of the south channel of the Platte River, such point being 2132.77 feet north of the southwest corner of the northwest quarter of section 19, township 14 north, range 4 west; thence continuing in the middle of the south channel of the Platte River and assuming the west line of section 19 to have a bearing of south 1 degree, 46 minutes, 44 seconds east; the next 35 courses on such thread of stream; thence south 84 degrees, 28 minutes, 19 seconds east, 60.66 feet; thence north 29 degrees, 30 minutes, 32 seconds east, 130.51 feet; thence south 70 degrees, 11 minutes, 42 seconds east, 131.06 feet; thence north 40 degrees, 23 minutes, 29 seconds east, 27.01 feet; thence north 31 degrees, 48 minutes, 41 seconds west, 130.23 feet; thence north 38 degrees, 43 minutes, 26 seconds east, 153.67 feet; thence south 71 degrees, 56 minutes, 45 seconds east, 194.99 feet; thence north 64 degrees, 11 minutes, 17 seconds east, 153.41 feet; thence north 56 degrees, 6 minutes, 19 seconds east, 108.65 feet; thence north 9 degrees, 37 minutes, 55 seconds east, 60.66 feet; thence north 55 degrees, 53 minutes, 26 seconds east, 184.62 feet; thence south 89 degrees, 4 minutes, 41 seconds east, 267.50 feet; thence north 22 degrees, 39 minutes, 9 seconds east, 124.70 feet; thence north 53 degrees, 36 minutes, 57 seconds east, 149.13 feet; thence north 37 degrees, 5 minutes, 51 seconds west, 124.10 feet; thence north 47 degrees, 57 minutes, 2 seconds east, 65.57 feet; thence south 36 degrees, 3 minutes, 53 seconds east, 301.87 feet; thence north 46 degrees, 48 minutes, 49 seconds east, 115.81 feet; thence north 4 degrees, 29 minutes, 24 seconds west, 72.26 feet; thence north 59 degrees, 37 minutes, 54 seconds east, 102.28 feet; thence north 6 degrees, 30 minutes, 41 seconds west, 317.85 feet; thence north 37 degrees, 40 minutes, 28 seconds east, 182.50 feet; thence north 31 degrees, 10 minutes, 30 seconds west, 119.52 feet; thence north 52 degrees, 46 minutes, 4 seconds east, 95.33 feet; thence north 73 degrees, 10 minutes, 0 seconds east, 64.89 feet; thence south 16 degrees, 50 minutes, 0 seconds east, 109.48 feet; thence south 80 degrees, 32 minutes, 59 seconds east, 109.60 feet; thence north 23 degrees, 1 minute, 57 seconds east, 150.01 feet; thence north 56 degrees, 56 minutes, 49 seconds east, 162.33 feet; thence north 2 degrees, 13 minutes, 20 seconds east, 105.50 feet; thence north 55 degrees, 41 minutes, 50 seconds east, 367.42 feet; thence north 11 degrees, 8 minutes, 4 seconds east, 126.97 feet; thence north 60 degrees, 16 minutes, 1 second east, 247.07 feet; thence north 25 degrees, 36 minutes, 31 seconds east, 486.91 feet; thence south 86 degrees, 4 minutes, 13 seconds east, 477.93 feet and ending at a point that is perpendicular to the northeast corner of such section 19; thence continuing on the county line between Polk and Merrick counties adjacent to section 17 and section 8, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of said section 17, and assuming the north line of section 19, township 14 north, range 4 west to have a bearing of north 87 degrees, 50 minutes, 16 seconds east; thence north 43 degrees, 19 minutes, 4 seconds west, 2576.37 feet to the point of beginning; thence north 46 degrees, 40 minutes, 56 seconds east, 922.93 feet; thence north 57 degrees, 57 minutes, 4 seconds east, 777.42 feet; thence north 22 degrees, 53 minutes, 36 seconds east, 341.40 feet; thence north 52 degrees, 26 minutes, 41 seconds east, 268.04 feet; thence north 27 degrees, 48 minutes, 39 seconds east, 466.41 feet; thence north 42 degrees, 10 minutes, 35 seconds east, 496.04 feet; thence north 52 degrees, 16 minutes, 36 seconds east, 297.07 feet; thence north 31 degrees, 18 minutes, 19 seconds east, 243.80 feet; thence north 49 degrees, 41 minutes, 58 seconds east, 265.23 feet; thence north 60 degrees, 19 minutes, 0 seconds east, 350.21 feet; thence north 44 degrees, 11 minutes, 59 seconds west, 543.34 feet; thence north 51 degrees, 2 minutes, 28 seconds east, 2051.44 feet; thence north 32 degrees, 40 minutes, 47 seconds west, 482.44 feet; thence north 42 degrees, 17 minutes, 15 seconds east, 177.59 feet; thence north 8 degrees, 12 minutes, 7 seconds east, 284.77 feet; thence north 59 degrees, 57 minutes, 4 seconds east, 806.17 feet; thence north 79 degrees, 30 minutes, 49 seconds east, 393.73 feet; thence south 66 degrees, 48 minutes, 41 seconds east, 90.99 feet; thence north 75 degrees, 13 minutes, 56 seconds east, 224.90 feet; thence north 51 degrees, 45 minutes, 30 seconds east, 177.92 feet; thence north 28 degrees, 41 minutes, 5 seconds east, 174.26 feet to a point that is perpendicular to the northeast corner of government lot 4 of said section 8; thence north 36 degrees, 51 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1242.20 feet and ending at the geographical centerline of said Platte River; thence continuing on the county line between Polk and Merrick counties adjacent to section 9, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of government lot 4 in said section 9, and assuming the south line of the southwest quarter of said section 9 to have a bearing of south 89 degrees, 53 minutes, 34 seconds west; thence north 0 degrees, 16 minutes, 54 seconds east, and on the west line of government lots 4 and 3, 1487.75 feet to the original meander line of the Platte River; thence north 35 degrees, 17 minutes, 2 seconds west, and perpendicular to the geographical centerline of said Platte River, 2859.02 feet to the point of beginning, said point being on said geographical centerline; thence north 54 degrees, 42 minutes, 58 seconds east, and on said geographical centerline, 888.27 feet; thence north 58 degrees, 11 minutes, 51 seconds east, and on said geographical centerline, 1487.03 feet; thence north 40 degrees, 30 minutes, 0 seconds east, and on said geographical centerline, 1281.69 feet and ending at a point that is perpendicular to the northwest corner of government lot 1 in said section 9; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southeast corner of government lot 5 in said section 4, and assuming the east line of government lots 3 and 5 in said section 4 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence south 89 degrees, 24 minutes, 52 seconds west, and on the south line of government lots 5 and 4, 3102.76 feet to a point on the original south meander line of the Platte River; thence north 49 degrees, 30 minutes, 0 seconds west, and perpendicular to the geographical centerline of said Platte River, 1321.25 feet to the point of beginning, said point being on the geographical centerline of said Platte River, the next 7 courses on said centerline; thence north 40 degrees, 30 minutes, 0 seconds east, 348.74 feet to a three-fourths seconds rebar with cap; thence north 39 degrees, 16 minutes, 11 seconds east, 1420.98 feet to a three-fourths seconds rebar with cap; thence north 38 degrees, 14 minutes, 59 seconds east, 1222.76 feet to a three-fourths seconds rebar with cap; thence north 36 degrees, 4 minutes, 35 seconds east, 426.21 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 8 minutes, 26 seconds east, 779.07 feet to a three-fourths seconds rebar with cap; thence north 44 degrees, 45 minutes, 1 second east, 505.14 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 56 minutes, 58 seconds east, 685.04 feet and ending at a point that is perpendicular to the northeast corner of government lot 2 in said section 4; thence continuing on the county line between Polk and Merrick counties adjacent to section 3, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 2 in said section 4, and assuming the east line of said government lot 2 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence north 47 degrees, 3 minutes, 2 seconds west, and perpendicular to the geographical centerline of the Platte River, 848.52 feet to the point of beginning, said point being on said geographical centerline; thence north 42 degrees, 56 minutes, 58 seconds east, and on said geographical centerline, 750.96 feet; thence north 33 degrees, 22 minutes, 23 seconds east, and on said geographical centerline, 434.94 feet and ending at a point that is perpendicular to the northwesterly corner of government lot 4 in said section 3; thence continuing on the county line between Polk and Merrick counties adjacent to section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southeast quarter of section 34, and assuming the south line of said southeast quarter to have a bearing of north 89 degrees, 10 minutes, 38 seconds east; thence south 88 degrees, 55 minutes, 33 seconds west, 1780.73 feet to the calculated meander corner; thence north 56 degrees, 37 minutes, 37 seconds west, and perpendicular to the geographical centerline of the Platte River, 912.40 feet to the point of beginning; the next 13 courses on the geographical centerline of said Platte River; thence north 33 degrees, 22 minutes, 23 seconds east, 148.31 feet; thence north 42 degrees, 32 minutes, 16 seconds east, 450.87 feet; thence north 35 degrees, 36 minutes, 3 seconds east, 461.73 feet; thence north 21 degrees, 44 minutes, 33 seconds east, 652.02 feet; thence north 22 degrees, 47 minutes, 50 seconds east, 723.43 feet; thence north 17 degrees, 25 minutes, 48 seconds east, 480.50 feet; thence north 18 degrees, 58 minutes, 22 seconds east, 315.96 feet; thence north 28 degrees, 41 minutes, 27 seconds east, 513.70 feet; thence north 10 degrees, 53 minutes, 32 seconds east, 365.66 feet; thence north 31 degrees, 12 minutes, 36 seconds east, 686.04 feet; thence north 29 degrees, 6 minutes, 28 seconds east, 479.52 feet; thence north 11 degrees, 9 minutes, 24 seconds east, 688.60 feet; thence north 35 degrees, 54 minutes, 48 seconds east, 1209.26 feet and ending at a point that is perpendicular to the meander corner, the northeast corner of the northeast quarter of section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 26 and 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southwest quarter of section 26, and assuming the south line of said southwest quarter to have a bearing of south 89 degrees, 32 minutes, 23 seconds west; thence north 53 degrees, 20 minutes, 6 seconds west, 2455.61 feet to the point of beginning, said point being on the geographical centerline of the Platte River; the next 14 courses on said geographical centerline; thence north 29 degrees, 1 minute, 35 seconds east, 191.87 feet; thence north 41 degrees, 18 minutes, 40 seconds east, 943.72 feet; thence north 42 degrees, 12 minutes, 23 seconds east, 1208.49 feet; thence north 43 degrees, 8 minutes, 28 seconds east, 905.77 feet; thence north 54 degrees, 19 minutes, 20 seconds east, 731.56 feet; thence north 57 degrees, 13 minutes, 41 seconds east, 684.45 feet; thence north 56 degrees, 14 minutes, 20 seconds east, 120.34 feet; thence north 53 degrees, 9 minutes, 36 seconds east, 598.24 feet; thence north 62 degrees, 7 minutes, 10 seconds east, 707.55 feet; thence north 59 degrees, 58 minutes, 43 seconds east, 563.34 feet; thence north 49 degrees, 11 minutes, 46 seconds east, 482.37 feet; thence north 57 degrees, 18 minutes, 21 seconds east, 762.06 feet; thence north 71 degrees, 32 minutes, 53 seconds east, 481.69 feet; thence north 61 degrees, 27 minutes, 48 seconds east, 250.65 feet and ending at a point that is perpendicular to the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the east line of said government lot 5 to have a bearing of south 0 degrees, 1 minute, 56 seconds east; thence north 28 degrees, 32 minutes, 12 seconds west, and perpendicular to the geographical centerline of the Platte River, 1225.57 feet to the point of beginning, said point being on said geographical centerline; the next 5 courses on said geographical centerline; thence north 61 degrees, 27 minutes, 48 seconds east, 759.65 feet; thence north 54 degrees, 45 minutes, 25 seconds east, 1538.51 feet; thence north 58 degrees, 5 minutes, 44 seconds east, 1675.34 feet; thence north 53 degrees, 15 minutes, 23 seconds east, 1844.73 feet; thence north 46 degrees, 46 minutes, 34 seconds east, 622.22 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 17, 18, and 19, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 1 of section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the north line of government lot 1 of section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, to have a bearing of north 56 degrees, 3 minutes, 25 seconds east; thence north 43 degrees, 13 minutes, 26 seconds west, and perpendicular to the geographical centerline of the Platte River, 901.44 feet to the point of beginning, said point being on the geographical centerline; the next 12 courses on said geographical centerline; thence north 46 degrees, 46 minutes, 34 seconds east, 347.92 feet; thence north 52 degrees, 38 minutes, 26 seconds east, 626.31 feet; thence north 41 degrees, 44 minutes, 8 seconds east, 334.55 feet; thence north 51 degrees, 2 minutes, 44 seconds east, 972.55 feet; thence north 40 degrees, 15 minutes, 33 seconds east, 731.79 feet; thence north 36 degrees, 26 minutes, 23 seconds east, 970.59 feet; thence north 36 degrees, 32 minutes, 36 seconds east, 908.72 feet; thence north 58 degrees, 27 minutes, 57 seconds east, 258.30 feet; thence north 42 degrees, 48 minutes, 50 seconds east, 367.48 feet; thence north 43 degrees, 54 minutes, 57 seconds east, 2682.73 feet; thence north 41 degrees, 38 minutes, 34 seconds east, 398.76 feet; thence north 40 degrees, 45 minutes, 24 seconds east, 416.25 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 8 and 9, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 5 of said section 8, and assuming the south line of said lot 5 to have a bearing of south 89 degrees, 33 minutes, 8 seconds east; thence north 49 degrees, 14 minutes, 36 seconds west, and perpendicular to the geographical centerline of the Platte River, 1386.78 feet to the point of beginning, said point being on the geographical centerline of said Platte River; the next 26 courses on said geographical centerline; thence north 59 degrees, 9 minutes, 30 seconds east, 435.97 feet; thence north 41 degrees, 24 minutes, 58 seconds east, 144.83 feet; thence north 45 degrees, 47 minutes, 4 seconds east, 298.37 feet; thence north 44 degrees, 1 minute, 35 seconds east, 399.35 feet; thence north 31 degrees, 41 minutes, 6 seconds east, 220.66 feet; thence north 29 degrees, 20 minutes, 52 seconds east, 420.71 feet; thence north 46 degrees, 4 minutes, 0 seconds east, 343.05 feet; thence north 39 degrees, 58 minutes, 42 seconds east, 489.14 feet; thence north 30 degrees, 8 minutes, 23 seconds east, 370.70 feet; thence north 47 degrees, 40 minutes, 21 seconds east, 243.26 feet; thence north 49 degrees, 27 minutes, 19 seconds east, 381.66 feet; thence north 42 degrees, 43 minutes, 37 seconds east, 193.07 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 171.32 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 299.06 feet; thence north 54 degrees, 43 minutes, 13 seconds east, 293.59 feet; thence north 47 degrees, 48 minutes, 38 seconds east, 273.99 feet; thence north 60 degrees, 50 minutes, 29 seconds east, 259.30 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 647.78 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 308.91 feet; thence north 33 degrees, 44 minutes, 23 seconds east, 205.67 feet; thence north 42 degrees, 59 minutes, 37 seconds east, 103.53 feet; thence north 49 degrees, 59 minutes, 5 seconds east, 573.10 feet; thence north 48 degrees, 3 minutes, 27 seconds east, 250.06 feet; thence north 55 degrees, 30 minutes, 20 seconds east, 251.45 feet; thence north 36 degrees, 29 minutes, 4 seconds east, 256.44 feet; thence north 50 degrees, 34 minutes, 37 seconds east, 170.89 feet and ending at a point that is perpendicular to the southwest corner of government lot 4 of section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 4 of said section 4, and assuming the south line of said lot 4 to have a bearing of south 89 degrees, 38 minutes, 18 seconds east; thence north 39 degrees, 25 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1662.07 feet to the point of beginning, said point being on said geographical centerline; the next 7 courses on said geographical centerline; thence north 53 degrees, 46 minutes, 58 seconds east, 330.14 feet; thence north 58 degrees, 57 minutes, 3 seconds east, 253.55 feet; thence north 44 degrees, 28 minutes, 51 seconds east, 250.91 feet; thence north 50 degrees, 4 minutes, 7 seconds east, 250.02 feet; thence north 56 degrees, 38 minutes, 46 seconds east, 252.04 feet; thence north 45 degrees, 40 minutes, 51 seconds east, 250.51 feet; thence north 43 degrees, 26 minutes, 50 seconds east, 286.41 feet to a point on the west line of north thunderbird lake subdivision extended north; thence south 33 degrees, 33 minutes, 56 seconds east, and on the west line of said subdivision, 1762.06 feet to the southwest corner of said subdivision; thence north 52 degrees, 27 minutes, 34 seconds east, and on the south line of said subdivision, 258.17 feet; thence north 50 degrees, 24 minutes, 39 seconds east, and on the south line of said subdivision, 784.82 feet; thence north 4 degrees, 21 minutes, 44 seconds east, and on the south line of said subdivision, 229.01 feet; thence north 50 degrees, 51 minutes, 33 seconds east, 509.80 feet; thence north 6 degrees, 13 minutes, 43 seconds west, and on the south line of said subdivision, 284.97 feet; thence north 67 degrees, 25 minutes, 50 seconds east, 902.92 feet to a point on the west right-of-way line of said highway number 39; thence north 23 degrees, 0 minutes, 50 seconds west, and on the west right-of-way line of said highway number 39, 226.15 feet; thence north 23 degrees, 41 minutes, 10 seconds west, and on the west right-of-way line of said highway number 39, 305.60 feet; thence north 33 degrees, 36 minutes, 5 seconds west, and on the west right-of-way line of said highway number 39, 305.56 feet; thence north 23 degrees, 14 minutes, 0 seconds west, and on the west right-of-way line of said highway number 39, 299.38 feet; thence north 22 degrees, 6 minutes, 20 seconds west, and on the west right-of-way line of said highway number 39, 116.44 feet; thence north 67 degrees, 53 minutes, 40 seconds east, 260.58 feet and ending at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision; thence continuing on the county line between Polk and Merrick counties in section 3, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Beginning at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet and ending at the east line of said section 3; thence continuing on the county line between Polk and Merrick counties in section 2, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, and in sections 30 and 31, township 16 north, range 2 west of the sixth principal meridian, Polk County, Nebraska, and in sections 35 and 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet to the point of beginning, said point being on the west line of said section 2; the next 13 courses on the thread of stream of the south channel of the Platte River; thence north 76 degrees, 31 minutes, 56 seconds east, 1282.77 feet; thence north 64 degrees, 49 minutes, 59 seconds east, 1003.62 feet; thence north 66 degrees, 16 minutes, 54 seconds east, 771.67 feet; thence north 64 degrees, 24 minutes, 8 seconds east, 987.84 feet; thence north 62 degrees, 32 minutes, 13 seconds east, 765.60 feet; thence north 82 degrees, 40 minutes, 10 seconds east, 881.63 feet; thence north 66 degrees, 25 minutes, 46 seconds east, 407.59 feet; thence north 51 degrees, 51 minutes, 31 seconds east, 644.83 feet; thence north 62 degrees, 11 minutes, 14 seconds east, 438.62 feet; thence north 79 degrees, 50 minutes, 8 seconds east, 1220.74 feet; thence north 68 degrees, 59 minutes, 38 seconds east, 1125.78 feet; thence north 58 degrees, 55 minutes, 8 seconds east, 1012.63 feet; thence north 73 degrees, 48 minutes, 20 seconds east, 926.49 feet to the east line of section 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence north on the dividing line between ranges two and three west to the south bank of the north channel of the Platte River; thence northeasterly along the south bank of such Platte River to the east line of range 1 west; thence south and on the east line of range 1 west to the southeast corner of township 13 north, range 1 west; thence west on the south line of township 13 north, to the point of beginning.



22-162 - Morrill.

22-162. Morrill.

The county of Morrill is bounded as follows: Commencing at the southwest corner of section eighteen, township seventeen, north, range fifty-two, west; thence north along the range line, between ranges fifty-two and fifty-three to the fifth standard parallel; thence east along said parallel to the southwest corner of section thirty-three, township twenty-one, north, range fifty-two, west; thence north along section lines to the northwest corner of section four, township twenty-three, north, range fifty-two west; thence east along the line between townships twenty-three and twenty-four to the northeast corner of section five, township twenty-three, north, range forty-six west; thence south along section lines to the southeast corner of section thirty-two, on the fifth standard parallel; thence east along said parallel to the northeast corner of section five, township twenty, north, range forty-six, west; thence south along section lines to the northeast corner of Cheyenne County, at the southeast corner of section seventeen, township seventeen, north, range forty-six, west; thence west along the north line of Cheyenne County to the place of beginning.



22-163 - Nance.

22-163. Nance.

The county of Nance shall include all that territory included in and known as the Pawnee Indian reservation. It shall also include all of sections numbered six, seven, eighteen, nineteen, thirty and thirty-one, in township seventeen, north, of range eight, west, of the sixth principal meridian.



22-164 - Nemaha.

22-164. Nemaha.

The county of Nemaha is bounded as follows: Commencing at the southwest corner of section thirty-four in township four, north, of range twelve, east; thence north by section lines to the northwest corner of section three in township six, north, of range twelve, east; thence east by the line dividing townships six and seven, north, to its first intersection with the state boundary; thence around the old channel of the Missouri River and including the land known as McKissick's Island, by the eastern boundary of the state to the intersection thereof with the line dividing townships three and four, north; and thence west by the line to the place of beginning.



22-165 - Nuckolls.

22-165. Nuckolls.

The county of Nuckolls is bounded as follows: Commencing at the southwest corner of township one, north, of range eight, west; thence east along the base line to the southeast corner of said township in range five, west; thence north to the northeast corner of township four, north, of range five, west; thence west to the northwest corner of said township in range eight, west; thence south to the place of beginning.



22-166 - Otoe.

22-166. Otoe.

The county of Otoe is bounded as follows: Commencing at the southwest corner of township seven, north, range nine, east; thence east to the middle of the main channel of the Missouri River as established by the original government survey of 1857; thence up said channel until it intersects the southern boundary of the State of Iowa; thence continuing north along the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943 until said boundary line intersects the dividing line between townships nine and ten; thence west to the northwest corner of township nine, north, range nine, east; and thence south to the place of beginning.



22-167 - Pawnee.

22-167. Pawnee.

The county of Pawnee is bounded as follows: Commencing at the southwest corner of township one, north, of range nine, east; thence east to the southeast corner of said township in range twelve, east; thence north to the northeast corner of township three, north, of range twelve, east; thence west to the northwest corner of township three, north, of range nine, east; thence south to the place of beginning.



22-168 - Perkins.

22-168. Perkins.

The county of Perkins is bounded as follows: Commencing at the southwest corner of township nine, north, of range forty-two, west, on the west boundary of Nebraska; thence east to the southeast corner of township nine, north, of range thirty-five, west; thence north to the northeast corner of section twenty-four, township twelve, west; thence west on section lines to the northwest corner of section nineteen, in township twelve, north, of range forty-one, west; thence south along the west line of said section nineteen to its intersection with the south boundary of Nebraska; thence east along said boundary line to the monument at the northeast corner of Colorado; thence south along the west boundary of Nebraska to the place of beginning.



22-169 - Phelps.

22-169. Phelps.

The county of Phelps is bounded as follows: Commencing at the southwest corner of township five, north, of the base line, and range twenty, west, of the sixth principal meridian; thence running north to the middle of the south channel of the Platte River; thence running in an easterly direction along the middle of the south channel until it reaches the line dividing the sixteenth and seventeenth ranges, west, of the said sixth principal meridian; thence south to the southeast corner of townships five, north, and seventeen, west, as aforesaid; thence west to the place of beginning.



22-170 - Pierce.

22-170. Pierce.

The county of Pierce is bounded as follows: Commencing at the southwest corner of township twenty-five, north, of range four, west; thence east to the southeast corner of township twenty-five, north, of range one, west; thence north to the northeast corner of township twenty-eight, north, of range one, west; thence west to the northwest corner of township twenty-eight, north, of range four, west; thence south to the place of beginning.



22-171 - Platte.

22-171. Platte.

The county of Platte is bounded as follows: Commencing at a point on the east line of township 16 north, range 1 east, said point being 3711.01 feet south of the northeast corner of section 1, of said township, and assuming the east line of said section 1 to have a bearing of N 02° 06′ 22″ E; thence N 70° 23′ 02″ W, 3275.26 feet; thence N 45° 07′ 33″ W, 3033.40 feet; thence N 53° 29′ 12″ W, 3663.43 feet; thence N 73° 40′ 09″ W, 2182.88 feet; thence S 87° 03′ 33″ W, 2685.73 feet; thence S 74° 49′ 57″ W, 4926.62 feet; thence S 64° 42′ 15″ W, 5633.14 feet; thence N 70° 16′ 39″ W, 3725.32 feet; thence N 70° 17′ 54″ W, 5359.26 feet, to a point on the west line of township 17 north, range 1 east, said point being 904.43 feet north of the southwest corner of said township, thence south to the south bank of the main channel of the Platte River; thence west along said south bank to its intersection with the line dividing ranges 2 and 3 west; thence north by said line to the northwest corner of township 16 north, of range 2 west; thence west on the 4th standard parallel to the eastern boundary of the former Pawnee Indian Reservation; thence west and north by the boundaries of said reservation to the line dividing ranges 4 and 5 west; thence north to the northwest corner of township 20 north, of range 4 west; thence east by the 5th standard parallel to the line dividing ranges 1 and 2 east; thence south to the place of beginning.



22-172 - Repealed. Laws 2009, LB 131, § 3.

22-172. Repealed. Laws 2009, LB 131, § 3.



22-172.01 - Polk.

22-172.01. Polk.

The county of Polk is bounded as follows: Beginning at the southwest corner of township 13 north, range 4 west; thence north, and on the west line of range 4 west, to the southwest corner of the northwest quarter of section 19, township 14 north, range 4 west of the sixth principal meridian; thence north 1 degree, 46 minutes, 44 seconds west (assumed bearing), and on the west line of the northwest quarter of said section 19, 2132.77 feet to the thread of stream of the south channel of the Platte River; the next 35 courses on said thread of stream; thence south 84 degrees, 28 minutes, 19 seconds east, 60.66 feet; thence north 29 degrees, 30 minutes, 32 seconds east, 130.51 feet; thence south 70 degrees, 11 minutes, 42 seconds east, 131.06 feet; thence north 40 degrees, 23 minutes, 29 seconds east, 27.01 feet; thence north 31 degrees, 48 minutes, 41 seconds west, 130.23 feet; thence north 38 degrees, 43 minutes, 26 seconds east, 153.67 feet; thence south 71 degrees, 56 minutes, 45 seconds east, 194.99 feet; thence north 64 degrees, 11 minutes, 17 seconds east, 153.41 feet; thence north 56 degrees, 6 minutes, 19 seconds east, 108.65 feet; thence north 9 degrees, 37 minutes, 55 seconds east, 60.66 feet; thence north 55 degrees, 53 minutes, 26 seconds east, 184.62 feet; thence south 89 degrees, 4 minutes, 41 seconds east, 267.50 feet; thence north 22 degrees, 39 minutes, 9 seconds east, 124.70 feet; thence north 53 degrees, 36 minutes, 57 seconds east, 149.13 feet; thence north 37 degrees, 5 minutes, 51 seconds west, 124.10 feet; thence north 47 degrees, 57 minutes, 2 seconds east, 65.57 feet; thence south 36 degrees, 3 minutes, 53 seconds east, 301.87 feet; thence north 46 degrees, 48 minutes, 49 seconds east, 115.81 feet; thence north 4 degrees, 29 minutes, 24 seconds west, 72.26 feet; thence north 59 degrees, 37 minutes, 54 seconds east, 102.28 feet; thence north 6 degrees, 30 minutes, 41 seconds west, 317.85 feet; thence north 37 degrees, 40 minutes, 28 seconds east, 182.50 feet; thence north 31 degrees, 10 minutes, 30 seconds west, 119.52 feet; thence north 52 degrees, 46 minutes, 4 seconds east, 95.33 feet; thence north 73 degrees, 10 minutes, 0 seconds east, 64.89 feet; thence south 16 degrees, 50 minutes, 0 seconds east, 109.48 feet; thence south 80 degrees, 32 minutes, 59 seconds east, 109.60 feet; thence north 23 degrees, 1 minute, 57 seconds east, 150.01 feet; thence north 56 degrees, 56 minutes, 49 seconds east, 162.33 feet; thence north 2 degrees, 13 minutes, 20 seconds east, 105.50 feet; thence north 55 degrees, 41 minutes, 50 seconds east, 367.42 feet; thence north 11 degrees, 8 minutes, 4 seconds east, 126.97 feet; thence north 60 degrees, 16 minutes, 1 second east, 247.07 feet; thence north 25 degrees, 36 minutes, 31 seconds east, 486.91 feet; thence south 86 degrees, 4 minutes, 13 seconds east, 477.93 feet and ending at a point that is perpendicular to the northeast corner of said section 19; thence continuing on the county line between Polk and Merrick counties adjacent to section 17 and section 8, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of said section 17, and assuming the north line of section 19, township 14 north, range 4 west to have a bearing of north 87 degrees, 50 minutes, 16 seconds east; thence north 43 degrees, 19 minutes, 4 seconds west, 2576.37 feet to the point of beginning; thence north 46 degrees, 40 minutes, 56 seconds east, 922.93 feet; thence north 57 degrees, 57 minutes, 4 seconds east, 777.42 feet; thence north 22 degrees, 53 minutes, 36 seconds east, 341.40 feet; thence north 52 degrees, 26 minutes, 41 seconds east, 268.04 feet; thence north 27 degrees, 48 minutes, 39 seconds east, 466.41 feet; thence north 42 degrees, 10 minutes, 35 seconds east, 496.04 feet; thence north 52 degrees, 16 minutes, 36 seconds east, 297.07 feet; thence north 31 degrees, 18 minutes, 19 seconds east, 243.80 feet; thence north 49 degrees, 41 minutes, 58 seconds east, 265.23 feet; thence north 60 degrees, 19 minutes, 0 seconds east, 350.21 feet; thence north 44 degrees, 11 minutes, 59 seconds west, 543.34 feet; thence north 51 degrees, 2 minutes, 28 seconds east, 2051.44 feet; thence north 32 degrees, 40 minutes, 47 seconds west, 482.44 feet; thence north 42 degrees, 17 minutes, 15 seconds east, 177.59 feet; thence north 8 degrees, 12 minutes, 7 seconds east, 284.77 feet; thence north 59 degrees, 57 minutes, 4 seconds east, 806.17 feet; thence north 79 degrees, 30 minutes, 49 seconds east, 393.73 feet; thence south 66 degrees, 48 minutes, 41 seconds east, 90.99 feet; thence north 75 degrees, 13 minutes, 56 seconds east, 224.90 feet; thence north 51 degrees, 45 minutes, 30 seconds east, 177.92 feet; thence north 28 degrees, 41 minutes, 5 seconds east, 174.26 feet to a point that is perpendicular to the northeast corner of government lot 4 of said section 8; thence north 36 degrees, 51 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1242.20 feet and ending at the geographical centerline of said Platte River; thence continuing on the county line between Polk and Merrick counties adjacent to section 9, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of government lot 4 in said section 9, and assuming the south line of the southwest quarter of said section 9 to have a bearing of south 89 degrees, 53 minutes, 34 seconds west; thence north 0 degrees, 16 minutes, 54 seconds east, and on the west line of government lots 4 and 3, 1487.75 feet to the original meander line of the Platte River; thence north 35 degrees, 17 minutes, 2 seconds west, and perpendicular to the geographical centerline of said Platte River, 2859.02 feet to the point of beginning, said point being on said geographical centerline; thence north 54 degrees, 42 minutes, 58 seconds east, and on said geographical centerline, 888.27 feet; thence north 58 degrees, 11 minutes, 51 seconds east, and on said geographical centerline, 1487.03 feet; thence north 40 degrees, 30 minutes, 0 seconds east, and on said geographical centerline, 1281.69 feet and ending at a point that is perpendicular to the northwest corner of government lot 1 in said section 9; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southeast corner of government lot 5 in said section 4, and assuming the east line of government lots 3 and 5 in said section 4 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence south 89 degrees, 24 minutes, 52 seconds west, and on the south line of government lots 5 and 4, 3102.76 feet to a point on the original south meander line of the Platte River; thence north 49 degrees, 30 minutes, 0 seconds west, and perpendicular to the geographical centerline of said Platte River, 1321.25 feet to the point of beginning, said point being on the geographical centerline of said Platte River, the next 7 courses on said centerline; thence north 40 degrees, 30 minutes, 0 seconds east, 348.74 feet to a three-fourths seconds rebar with cap; thence north 39 degrees, 16 minutes, 11 seconds east, 1420.98 feet to a three-fourths seconds rebar with cap; thence north 38 degrees, 14 minutes, 59 seconds east, 1222.76 feet to a three-fourths seconds rebar with cap; thence north 36 degrees, 4 minutes, 35 seconds east, 426.21 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 8 minutes, 26 seconds east, 779.07 feet to a three-fourths seconds rebar with cap; thence north 44 degrees, 45 minutes, 1 second east, 505.14 feet to a three-fourths seconds rebar with cap; thence north 42 degrees, 56 minutes, 58 seconds east, 685.04 feet and ending at a point that is perpendicular to the northeast corner of government lot 2 in said section 4; thence continuing on the county line between Polk and Merrick counties adjacent to section 3, township 14 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 2 in said section 4, and assuming the east line of said government lot 2 to have a bearing of south 0 degrees, 5 minutes, 41 seconds east; thence north 47 degrees, 3 minutes, 2 seconds west, and perpendicular to the geographical centerline of the Platte River, 848.52 feet to the point of beginning, said point being on said geographical centerline; thence north 42 degrees, 56 minutes, 58 seconds east, and on said geographical centerline, 750.96 feet; thence north 33 degrees, 22 minutes, 23 seconds east, and on said geographical centerline, 434.94 feet and ending at a point that is perpendicular to the northwesterly corner of government lot 4 in said section 3; thence continuing on the county line between Polk and Merrick counties adjacent to section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southeast quarter of section 34, and assuming the south line of said southeast quarter to have a bearing of north 89 degrees, 10 minutes, 38 seconds east; thence south 88 degrees, 55 minutes, 33 seconds west, 1780.73 feet to the calculated meander corner; thence north 56 degrees, 37 minutes, 37 seconds west, and perpendicular to the geographical centerline of the Platte River, 912.40 feet to the point of beginning; the next 13 courses on the geographical centerline of said Platte River; thence north 33 degrees, 22 minutes, 23 seconds east, 148.31 feet; thence north 42 degrees, 32 minutes, 16 seconds east, 450.87 feet; thence north 35 degrees, 36 minutes, 3 seconds east, 461.73 feet; thence north 21 degrees, 44 minutes, 33 seconds east, 652.02 feet; thence north 22 degrees, 47 minutes, 50 seconds east, 723.43 feet; thence north 17 degrees, 25 minutes, 48 seconds east, 480.50 feet; thence north 18 degrees, 58 minutes, 22 seconds east, 315.96 feet; thence north 28 degrees, 41 minutes, 27 seconds east, 513.70 feet; thence north 10 degrees, 53 minutes, 32 seconds east, 365.66 feet; thence north 31 degrees, 12 minutes, 36 seconds east, 686.04 feet; thence north 29 degrees, 6 minutes, 28 seconds east, 479.52 feet; thence north 11 degrees, 9 minutes, 24 seconds east, 688.60 feet; thence north 35 degrees, 54 minutes, 48 seconds east, 1209.26 feet and ending at a point that is perpendicular to the meander corner, the northeast corner of the northeast quarter of section 34, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 26 and 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of the southwest quarter of section 26, and assuming the south line of said southwest quarter to have a bearing of south 89 degrees, 32 minutes, 23 seconds west; thence north 53 degrees, 20 minutes, 6 seconds west, 2455.61 feet to the point of beginning, said point being on the geographical centerline of the Platte River; the next 14 courses on said geographical centerline; thence north 29 degrees, 1 minute, 35 seconds east, 191.87 feet; thence north 41 degrees, 18 minutes, 40 seconds east, 943.72 feet; thence north 42 degrees, 12 minutes, 23 seconds east, 1208.49 feet; thence north 43 degrees, 8 minutes, 28 seconds east, 905.77 feet; thence north 54 degrees, 19 minutes, 20 seconds east, 731.56 feet; thence north 57 degrees, 13 minutes, 41 seconds east, 684.45 feet; thence north 56 degrees, 14 minutes, 20 seconds east, 120.34 feet; thence north 53 degrees, 9 minutes, 36 seconds east, 598.24 feet; thence north 62 degrees, 7 minutes, 10 seconds east, 707.55 feet; thence north 59 degrees, 58 minutes, 43 seconds east, 563.34 feet; thence north 49 degrees, 11 minutes, 46 seconds east, 482.37 feet; thence north 57 degrees, 18 minutes, 21 seconds east, 762.06 feet; thence north 71 degrees, 32 minutes, 53 seconds east, 481.69 feet; thence north 61 degrees, 27 minutes, 48 seconds east, 250.65 feet and ending at a point that is perpendicular to the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 5 of section 23, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the east line of said government lot 5 to have a bearing of south 0 degrees, 1 minute, 56 seconds east; thence north 28 degrees, 32 minutes, 12 seconds west, and perpendicular to the geographical centerline of the Platte River, 1225.57 feet to the point of beginning, said point being on said geographical centerline; the next 5 courses on said geographical centerline; thence north 61 degrees, 27 minutes, 48 seconds east, 759.65 feet; thence north 54 degrees, 45 minutes, 25 seconds east, 1538.51 feet; thence north 58 degrees, 5 minutes, 44 seconds east, 1675.34 feet; thence north 53 degrees, 15 minutes, 23 seconds east, 1844.73 feet; thence north 46 degrees, 46 minutes, 34 seconds east, 622.22 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 17, 18, and 19, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the northeast corner of government lot 1 of section 24, township 15 north, range 4 west of the sixth principal meridian, Polk County, Nebraska, and assuming the north line of government lot 1 of section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, to have a bearing of north 56 degrees, 3 minutes, 25 seconds east; thence north 43 degrees, 13 minutes, 26 seconds west, and perpendicular to the geographical centerline of the Platte River, 901.44 feet to the point of beginning, said point being on the geographical centerline; the next 12 courses on said geographical centerline; thence north 46 degrees, 46 minutes, 34 seconds east, 347.92 feet; thence north 52 degrees, 38 minutes, 26 seconds east, 626.31 feet; thence north 41 degrees, 44 minutes, 8 seconds east, 334.55 feet; thence north 51 degrees, 2 minutes, 44 seconds east, 972.55 feet; thence north 40 degrees, 15 minutes, 33 seconds east, 731.79 feet; thence north 36 degrees, 26 minutes, 23 seconds east, 970.59 feet; thence north 36 degrees, 32 minutes, 36 seconds east, 908.72 feet; thence north 58 degrees, 27 minutes, 57 seconds east, 258.30 feet; thence north 42 degrees, 48 minutes, 50 seconds east, 367.48 feet; thence north 43 degrees, 54 minutes, 57 seconds east, 2682.73 feet; thence north 41 degrees, 38 minutes, 34 seconds east, 398.76 feet; thence north 40 degrees, 45 minutes, 24 seconds east, 416.25 feet and ending at a point that is perpendicular to the northeast corner of government lot 1 of said section 17, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to sections 8 and 9, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 5 of said section 8, and assuming the south line of said lot 5 to have a bearing of south 89 degrees, 33 minutes, 8 seconds east; thence north 49 degrees, 14 minutes, 36 seconds west, and perpendicular to the geographical centerline of the Platte River, 1386.78 feet to the point of beginning, said point being on the geographical centerline of said Platte River; the next 26 courses on said geographical centerline; thence north 59 degrees, 9 minutes, 30 seconds east, 435.97 feet; thence north 41 degrees, 24 minutes, 58 seconds east, 144.83 feet; thence north 45 degrees, 47 minutes, 4 seconds east, 298.37 feet; thence north 44 degrees, 1 minute, 35 seconds east, 399.35 feet; thence north 31 degrees, 41 minutes, 6 seconds east, 220.66 feet; thence north 29 degrees, 20 minutes, 52 seconds east, 420.71 feet; thence north 46 degrees, 4 minutes, 0 seconds east, 343.05 feet; thence north 39 degrees, 58 minutes, 42 seconds east, 489.14 feet; thence north 30 degrees, 8 minutes, 23 seconds east, 370.70 feet; thence north 47 degrees, 40 minutes, 21 seconds east, 243.26 feet; thence north 49 degrees, 27 minutes, 19 seconds east, 381.66 feet; thence north 42 degrees, 43 minutes, 37 seconds east, 193.07 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 171.32 feet; thence north 47 degrees, 54 minutes, 34 seconds east, 299.06 feet; thence north 54 degrees, 43 minutes, 13 seconds east, 293.59 feet; thence north 47 degrees, 48 minutes, 38 seconds east, 273.99 feet; thence north 60 degrees, 50 minutes, 29 seconds east, 259.30 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 647.78 feet; thence north 43 degrees, 34 minutes, 13 seconds east, 308.91 feet; thence north 33 degrees, 44 minutes, 23 seconds east, 205.67 feet; thence north 42 degrees, 59 minutes, 37 seconds east, 103.53 feet; thence north 49 degrees, 59 minutes, 5 seconds east, 573.10 feet; thence north 48 degrees, 3 minutes, 27 seconds east, 250.06 feet; thence north 55 degrees, 30 minutes, 20 seconds east, 251.45 feet; thence north 36 degrees, 29 minutes, 4 seconds east, 256.44 feet; thence north 50 degrees, 34 minutes, 37 seconds east, 170.89 feet and ending at a point that is perpendicular to the southwest corner of government lot 4 of section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence continuing on the county line between Polk and Merrick counties adjacent to section 4, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at the southwest corner of lot 4 of said section 4, and assuming the south line of said lot 4 to have a bearing of south 89 degrees, 38 minutes, 18 seconds east; thence north 39 degrees, 25 minutes, 23 seconds west, and perpendicular to the geographical centerline of the Platte River, 1662.07 feet to the point of beginning, said point being on said geographical centerline; the next 7 courses on said geographical centerline; thence north 53 degrees, 46 minutes, 58 seconds east, 330.14 feet; thence north 58 degrees, 57 minutes, 3 seconds east, 253.55 feet; thence north 44 degrees, 28 minutes, 51 seconds east, 250.91 feet; thence north 50 degrees, 4 minutes, 7 seconds east, 250.02 feet; thence north 56 degrees, 38 minutes, 46 seconds east, 252.04 feet; thence north 45 degrees, 40 minutes, 51 seconds east, 250.51 feet; thence north 43 degrees, 26 minutes, 50 seconds east, 286.41 feet to a point on the west line of north thunderbird lake subdivision extended north; thence south 33 degrees, 33 minutes, 56 seconds east, and on the west line of said subdivision, 1762.06 feet to the southwest corner of said subdivision; thence north 52 degrees, 27 minutes, 34 seconds east, and on the south line of said subdivision, 258.17 feet; thence north 50 degrees, 24 minutes, 39 seconds east, and on the south line of said subdivision, 784.82 feet; thence north 4 degrees, 21 minutes, 44 seconds east, and on the south line of said subdivision, 229.01 feet; thence north 50 degrees, 51 minutes, 33 seconds east, 509.80 feet; thence north 6 degrees, 13 minutes, 43 seconds west, and on the south line of said subdivision, 284.97 feet; thence north 67 degrees, 25 minutes, 50 seconds east, 902.92 feet to a point on the west right-of-way line of said highway number 39; thence north 23 degrees, 0 minutes, 50 seconds west, and on the west right-of-way line of said highway number 39, 226.15 feet; thence north 23 degrees, 41 minutes, 10 seconds west, and on the west right-of-way line of said highway number 39, 305.60 feet; thence north 33 degrees, 36 minutes, 5 seconds west, and on the west right-of-way line of said highway number 39, 305.56 feet; thence north 23 degrees, 14 minutes, 0 seconds west, and on the west right-of-way line of said highway number 39, 299.38 feet; thence north 22 degrees, 6 minutes, 20 seconds west, and on the west right-of-way line of said highway number 39, 116.44 feet; thence north 67 degrees, 53 minutes, 40 seconds east, 260.58 feet and ending at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision; thence continuing on the county line between Polk and Merrick counties in section 3, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Beginning at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet and ending at the east line of said section 3; thence continuing on the county line between Polk and Merrick counties in section 2, township 15 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, and in sections 30 and 31, township 16 north, range 2 west of the sixth principal meridian, Polk County, Nebraska, and in sections 35 and 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska, described as follows: Commencing at a point on the west line of tri-lakes subdivision, said point being 56.75 feet southeast of the northwest corner of said subdivision, and assuming the west line of said subdivision to have a bearing of south 22 degrees, 58 minutes, 33 seconds east; thence north 67 degrees, 53 minutes, 40 seconds east, 2957.56 feet to a point on an agreed upon boundary line; thence south 26 degrees, 56 minutes, 23 seconds east, and on said agreed upon boundary line, 1196.15 feet; thence north 87 degrees, 51 minutes, 49 seconds east, 1981.62 feet to a point on the thread of stream of the south channel of the Platte River; thence south 89 degrees, 37 minutes, 0 seconds east, and on said thread of stream, 624.91 feet to the point of beginning, said point being on the west line of said section 2; the next 13 courses on the thread of stream of the south channel of the Platte River; thence north 76 degrees, 31 minutes, 56 seconds east, 1282.77 feet; thence north 64 degrees, 49 minutes, 59 seconds east, 1003.62 feet; thence north 66 degrees, 16 minutes, 54 seconds east, 771.67 feet; thence north 64 degrees, 24 minutes, 8 seconds east, 987.84 feet; thence north 62 degrees, 32 minutes, 13 seconds east, 765.60 feet; thence north 82 degrees, 40 minutes, 10 seconds east, 881.63 feet; thence north 66 degrees, 25 minutes, 46 seconds east, 407.59 feet; thence north 51 degrees, 51 minutes, 31 seconds east, 644.83 feet; thence north 62 degrees, 11 minutes, 14 seconds east, 438.62 feet; thence north 79 degrees, 50 minutes, 8 seconds east, 1220.74 feet; thence north 68 degrees, 59 minutes, 38 seconds east, 1125.78 feet; thence north 58 degrees, 55 minutes, 8 seconds east, 1012.63 feet; thence north 73 degrees, 48 minutes, 20 seconds east, 926.49 feet to the east line of section 36, township 16 north, range 3 west of the sixth principal meridian, Polk County, Nebraska; thence north on the dividing line between ranges two and three west to the south bank of the north channel of the Platte River; thence northeasterly along the south bank of said Platte River to the east line of range 1 west; thence south, and on the east line of range 1 west to the southeast corner of township thirteen north, range one west; thence west on the south line of township 13 north, to the point of beginning.



22-173 - Red Willow.

22-173. Red Willow.

The county of Red Willow shall contain that territory described as townships one, two, three and four, north, of ranges twenty-six, twenty-seven, twenty-eight, twenty-nine and thirty, west.



22-174 - Richardson.

22-174. Richardson.

The county of Richardson is bounded as follows: Commencing at the southwest corner of township one, north, of range thirteen, east; thence east to the middle of the main channel of the Missouri River; thence up said channel until it intersects the line dividing townships three and four, north; thence west to the northwest corner of township three, north, of range thirteen, east; and thence south to the place of beginning.



22-175 - Rock.

22-175. Rock.

The county of Rock is bounded as follows: Commencing at the center of the channel of the Niobrara River, on the section line between sections twenty and twenty-one, township thirty-two, range twenty, west, of the sixth principal meridian; thence south on the said section line to the southwest corner of section thirty-three, township twenty-nine, range twenty, west; thence east to the northwest corner of section four, township twenty-eight, range twenty, west; thence south to the southwest corner of section thirty-three, township twenty-five, range twenty, west; thence east to the range line between ranges sixteen and seventeen; thence north on said range to the middle of the channel of the Niobrara River; thence up the center of the channel of said river to the place of beginning.



22-176 - Saline.

22-176. Saline.

The county of Saline is bounded as follows: Commencing at the southwest corner of township five, north, of range one, east; thence east to the southeast corner of township five, north, of range four, east; thence north to the northeast corner of township eight, north, of range four, east; thence west to the northwest corner of township eight, north, of range one, east; thence south to the place of beginning.



22-177 - Sarpy.

22-177. Sarpy.

The county of Sarpy is bounded as follows: Commencing at a point in the main channel of the Platte River, on the north line of section seventeen, township fourteen, north, range ten, east, the said point being now the northwest corner of said Sarpy County; thence due east to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence south along said eastern boundary line of the State of Nebraska to a point due east of the main channel of the Platte River, where the same flows into the Missouri River; and thence up the middle of the said channel of the Platte River to the place of beginning.

Boundaries of Sarpy County do not exclude air base located therein. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Middle of river is boundary between Cass and Sarpy Counties. State ex rel. Pankonin v. County Comrs. of Cass County, 58 Neb. 244, 78 N.W. 494 (1899).



22-178 - Saunders.

22-178. Saunders.

The county of Saunders is bounded as follows: Commencing at the southwest corner of township thirteen, north, of range five, east; thence east to the southeast corner of township thirteen, north, of range eight, east; thence south two miles; thence east six miles; thence north two miles; thence east to the center of the main channel of the Platte River; thence up the center of said main channel until it intersects the north line of township sixteen, north, of range eight, east, which is the northwest corner of Douglas County; thence west along said north boundary of township sixteen, north, to its intersection with the right bank of the Platte River; thence up said right bank until it intersects the line dividing ranges four and five, east; thence south to the place of beginning.

Platte River is in both Dodge and Saunders Counties. Dodge County v. Saunders County, 70 Neb. 442, 97 N.W. 617 (1903).



22-179 - Scotts Bluff.

22-179. Scotts Bluff.

The county of Scotts Bluff is bounded as follows: Commencing at the northeast corner of section five, in township twenty-three, north, of range fifty-two, west, of the sixth principal meridian; thence west by township lines to a point where the said line intersects the west boundary line of the State of Nebraska; thence south along the west boundary line of the State of Nebraska to a point on the section line between sections eighteen and nineteen, in township twenty, north, of range fifty-eight, west; thence due east on said section line to the southeast corner of section thirteen, in township twenty, north, of range fifty-three, west; thence north on the range line between ranges fifty-two and fifty-three, west to the northeast corner of section one, in township twenty, north, of range fifty-three, west; thence east to the southeast corner of section thirty-two, in township twenty-one, north, of range fifty-two, west; and thence due north to the place of beginning.



22-180 - Seward.

22-180. Seward.

The county of Seward is bounded as follows: Commencing at the southwest corner of township nine, north, of range one, east; thence east to the southeast corner of township nine, north, of range four, east; thence north to the northeast corner of township twelve, north, of range four, east; thence west to the northwest corner of township twelve, north, of range one, east; thence south to the place of beginning.



22-181 - Sheridan.

22-181. Sheridan.

The county of Sheridan is bounded as follows: Commencing at the southeast corner of township twenty-four, north, of range forty-one, west, of the sixth principal meridian; thence west to the southwest corner of township twenty-four, north, of range forty-six; thence north on the range line between ranges forty-six and forty-seven to the northern boundary line of the State of Nebraska; thence east along said boundary line to the range line between ranges forty and forty-one; thence south on said range line to the point of beginning.



22-182 - Sherman.

22-182. Sherman.

The county of Sherman is bounded as follows: Commencing at the southwest corner of township thirteen, north, of range sixteen, west; thence east to the southeast corner of township thirteen, north, of range thirteen, west; thence north to the northeast corner of township sixteen, north, of range thirteen, west; thence west to the northwest corner of township sixteen, north, of range sixteen, west; thence south to the place of beginning.



22-183 - Sioux.

22-183. Sioux.

The county of Sioux is bounded as follows: Commencing at the southeast corner of township twenty-four, north, of range fifty-three, west, of the sixth principal meridian; thence west to the western boundary line of the State of Nebraska; thence north along the said boundary line to the northwest corner of the State of Nebraska; thence east on the northern boundary line of the State of Nebraska to the range line between ranges fifty-two and fifty-three; thence south to the place of beginning.



22-184 - Stanton.

22-184. Stanton.

The county of Stanton is bounded as follows: Commencing at the southwest corner of township twenty-one, north, of range one, east; thence east to the southeast corner of township twenty-one, north, of range three, east; thence north to the northeast corner of township twenty-four, north, of range three, east; thence west to the northwest corner of township twenty-four, north, of range one, east; thence south to the place of beginning.



22-185 - Thayer.

22-185. Thayer.

The county of Thayer is bounded as follows: Commencing at the southwest corner of township one, north, of range four, west; thence east to the southeast corner of township one, north, of range one, west; thence north along the sixth principal meridian to the first standard parallel; thence west to the northwest corner of township four, north, of range four, west; thence south to the place of beginning.



22-186 - Thomas.

22-186. Thomas.

The county of Thomas is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range twenty-six, west, of the sixth principal meridian, running thence north along the west line of Blaine County to the northeast corner of township twenty-four, north, of range twenty-six, west; thence west along the south line of Cherry County to the northwest corner of township twenty-four, north, of range thirty, west; thence south along said range line, to the southwest corner of township twenty-one, north, of range thirty, west; thence east along the north line of Logan County to the place of beginning.



22-187 - Thurston.

22-187. Thurston.

The county of Thurston is bounded as follows: Commencing at a point where the west boundary of the Omaha Indian reservation intersects the south line of section thirty-four, township twenty-five, north, range five, east of the sixth principal meridian; thence east to the northeast corner of township twenty-four, north, range seven, east; thence south to the south line of the Omaha Indian reservation as originally surveyed; thence east along said line to the line between sections thirty-two and thirty-three, township twenty-four, north, range ten, east; thence north to the northwest corner of section twenty-one, township twenty-four, north, range ten, east; thence east to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence in a northwesterly direction along said boundary line to its intersection with the north line of the Winnebago Indian reservation, in township twenty-seven, north, range ten, east; thence west along the north line of said reservation to an intersection with the line between sections thirty-three and thirty-four, township twenty-seven, north, range six, east; thence south to the southwest corner of section thirty-four, township twenty-seven, north, range six, east; thence west to the west boundary of said Winnebago Indian reservation; and thence south along the west line of the Winnebago and Omaha Indian reservations to the place of beginning.



22-188 - Valley.

22-188. Valley.

The county of Valley is bounded as follows: Commencing at the southwest corner of township seventeen, north, of range sixteen, west; thence east to the southeast corner of township seventeen, north, of range thirteen, west; thence north to the northeast corner of township twenty, north, of range thirteen, west; thence west to the northwest corner of township twenty, north, of range sixteen, west; thence south to the place of beginning.



22-189 - Washington.

22-189. Washington.

The county of Washington is bounded as follows: Commencing at the northeast corner of section thirty, township twenty, north, range nine, east; thence east on a line parallel with the dividing line between townships nineteen and twenty, and two miles north of the same, to the eastern boundary line of the State of Nebraska as established by the Iowa-Nebraska Boundary Compact of 1943; thence south along the eastern boundary line of the State of Nebraska to a point where the dividing line between townships sixteen and seventeen intersects the same; thence west to the southeast corner of section thirty-one, township seventeen, north, range ten, east; thence north on section lines three miles, to the northeast corner of section nineteen, township seventeen, north, range ten, east; thence west on section lines two miles to the southwest corner of section thirteen, township seventeen, range nine, east; thence north on section lines one mile, to northwest corner of section thirteen, last aforesaid; thence west on section line one mile to southwest corner of section eleven, township seventeen, north, range nine, east; thence north on section line one mile, to the northwest corner of said section eleven, last aforesaid; thence west on section lines one mile, to the southwest corner of section three, township seventeen, north, range nine, east; thence north on section lines one mile, to the northwest corner of said section three; thence west on section line one mile, to the northwest corner of section four, township seventeen, north, range nine, east; thence north on section line one mile, to the northeast corner of section thirty-two, township eighteen, north, range nine, east; thence west one-half mile on section line, to the northwest corner of the northeast quarter of section thirty-two, township eighteen, north, range nine, east; thence north on the half section line two miles, to the southeast corner of the southwest quarter of section seventeen, township eighteen, north, range nine, east; thence west on section line one-half mile, to the southwest corner of section seventeen, township eighteen, north, range nine, east; and thence north to the place of beginning.

Boundary of state, when middle of river, follows gradual changes, but not sudden changes of channel. Rober v. Michelsen, 82 Neb. 48, 116 N.W. 949 (1908).



22-190 - Wayne.

22-190. Wayne.

The county of Wayne is bounded as follows: Commencing at the southwest corner of township twenty-five, north, of range one, east; thence east to the southeast corner of section thirty-four, township twenty-five, north, of range five, east; thence north to the northeast corner of section three, township twenty-six, north, of range five, east; thence west to the northeast corner of township twenty-six, north, of range three, east; thence north to the northeast corner of township twenty-seven, north, of range three, east; thence west to the northwest corner of township twenty-seven, north, of range one, east; thence south to the place of beginning.

Boundary of Wayne County was not affected by act of 1881, since boundaries could not be changed without vote of people. Wayne County v. Cobb, 35 Neb. 231, 52 N.W. 1102 (1892).



22-191 - Webster.

22-191. Webster.

The county of Webster is bounded as follows: Commencing at the southwest corner of township one, north, of range twelve, west; thence east to the southeast corner of township one, north, of range nine, west; thence north to the northeast corner of township four, north, of range nine, west; thence west to the northwest corner of township four, north, of range twelve, west; thence south to the place of beginning.



22-192 - Wheeler.

22-192. Wheeler.

The county of Wheeler is bounded as follows: Commencing at the southeast corner of township twenty-one, north, of range nine, west of the sixth principal meridian; running thence north to the northeast corner of township twenty-four, north, of range nine, west; thence west to the northwest corner of township twenty-four, north, of range twelve, west; thence south to the southwest corner of township twenty-one, north, of range twelve, west; thence east to the place of beginning.



22-193 - York.

22-193. York.

The county of York is bounded as follows: Commencing at the southwest corner of township nine, north, of range four, west; thence east to the southeast corner of township nine, north, of range one, west; thence north to the northeast corner of township twelve, north, of range one, west; thence west to the northwest corner of township twelve, north, of range four, west; thence south to the place of beginning.



22-194 - Boundary streams; change in channel; old channel governs.

22-194. Boundary streams; change in channel; old channel governs.

Where any county is bounded by the middle of the channel of any stream or watercourse, and by reason of any change of such channel any island or tract of land shall be thrown to the other side of such bounding channel, after the original organization and establishment of the boundaries of any county, the old channel of the stream or watercourse shall, for all county and state purposes, be deemed the channel thereof.



22-195 - County map; how made; where deposited.

22-195. County map; how made; where deposited.

A copy of the field notes of the original survey of each county by the United States shall be procured, and a map of the county shall be constructed in accordance therewith on a scale of not less than one inch to a mile, and laid off in townships and sections. Such map and field notes shall be deposited in the office of the county clerk, and be by him preserved. Whenever the boundaries of any county are changed, the necessary alteration in such map may be made, or a new map of the county may be made if the county board so directs.

Monuments of original government survey, if found, control location of section corners. Runkle v. Welty, 86 Neb. 680, 126 N.W. 139 (1910).



22-196 - Counties; boundary changes; how effected.

22-196. Counties; boundary changes; how effected.

Whenever the county boards of adjoining counties shall desire to submit a proposal for change of the boundaries between such counties, the boards may by resolution entered on their records provide a joint survey and maps of the existing and proposed boundaries. At the next general election thereafter each of said county boards shall submit the question of the proposed change in boundaries to the qualified voters at such election.



22-197 - Counties; boundary changes; election; notice.

22-197. Counties; boundary changes; election; notice.

Notices of such election shall contain a map of the existing and the proposed boundary with statement of the territory to be transferred and the reasons for such proposed change and shall be posted with the other notices of the general election.



22-198 - Counties; boundary changes; ballot; form; effect.

22-198. Counties; boundary changes; ballot; form; effect.

The ballots used at such election in each county affected shall contain the following form:

For proposed change of county boundaries ...............

Against proposed change of county boundaries ...........

If the majority of those voting upon the question in each county affected thereby shall be in favor of said proposed change then said proposed boundaries shall be the legal boundaries of said counties on and after the first day of January following such election; Provided, all assessments and collections of taxes and judicial or other proceedings commenced prior to said first day of January shall be continued, prosecuted, and completed in the same manner as if no change in boundary had been made.



22-201 - New county; formation; petition; election.

22-201. New county; formation; petition; election.

Whenever it is desired to form a new county or counties out of one of the then existing counties, a petition praying for the formation of such new county or counties, stating and describing the territory proposed to be taken for such new county or counties, together with the name of such proposed new county or counties, signed by a majority of the legal voters residing in the territory to be taken from such county, shall be presented to the county board of such county to be affected by such division. If it appears that such new county or counties can be constitutionally formed, and each shall contain not less than four hundred and fifty square miles, it shall be the duty of such county board to make an order providing for the submission of the question of the erection of such new county or counties to a vote of the people of the county to be affected, at the next succeeding general election. The notice shall be given, the votes canvassed, and the returns made up as in the case of election of county officers. The form of the ballot to be used in the determination of such question shall be as follows: For new county, and Against new county.

Proposition to form two new counties, if conflicting in territory, may not be submitted at same election. State ex rel. Pennell v. Armstrong, 30 Neb. 493, 46 N.W. 618 (1890).

Proposition to form two new counties, not conflicting in territory, may be submitted at same election. State ex rel. Anderson v. Newman, 24 Neb. 40, 38 N.W. 40 (1888).



22-202 - New county; formation; officers; election.

22-202. New county; formation; officers; election.

If it shall appear that a majority of all the votes cast at any such election in the county interested is in favor of the formation of such new county or counties, the county clerk of the county shall certify the same to the Secretary of State, stating in such certificate the name, territorial contents, and boundaries of such new county or counties. Whereupon the Secretary of State shall notify the Governor of the result of such election, whose duty it shall be to order an election of county officers for such new county or counties, at such time as he shall designate, and he may, when necessary, fix the place of holding election, notice of which shall be given in such manner as the Governor shall direct. At such election the qualified voters of the new county or counties shall elect all county officers for the county or counties, except as hereinafter provided, who shall be commissioned and qualified in the same manner as such officers are in other counties in this state. Such officers shall continue in office until the next general election for such officers, and until their successors are elected and qualified, and they shall have all the jurisdiction and perform all the duties which are or may be conferred upon such officers in other counties in this state.

Requirement of majority is a constitutional limitation only. State ex rel. Packard v. Nelson, 34 Neb. 162, 51 N.W. 648 (1892).

Jurisdiction and duties of officers over territory included in new county cease on its organization. State ex rel. Malloy v. Clevenger, 27 Neb. 422, 43 N.W. 243 (1889).

Officers hold only until next election or until successors are elected and qualified. State ex rel. Nichols v. Fields, 26 Neb. 393, 41 N.W. 988 (1889).



22-203 - County seat; location; designation on ballot.

22-203. County seat; location; designation on ballot.

At such election, provided for by section 22-202, the voters of the county shall determine the permanent location of the county seat. For this purpose each voter may designate on his ballot the place of his choice for the county seat, and when the votes are canvassed, the place having a majority of all the votes polled shall be the county seat, and public notice of the location shall be given by the county board within thirty days, by posting up notices in three several places in each precinct in the county, and a copy of such notice shall be recorded by the county clerk in the book of miscellaneous records.



22-204 - County seat; location; special election.

22-204. County seat; location; special election.

If no one place has a majority of all the votes polled, as provided by section 22-203, it shall be the duty of the county board within one month after the officers elected at the first election have qualified according to law, to order a special election and give ten days' notice thereof by posting up three notices in each precinct in said county, at which election votes shall be taken by ballot between the three highest places voted for at the first election. If no choice is made at such election, notice of another election shall be given as above provided for, to decide between the two places having the highest number of votes in the last election; and the place having the highest number of votes shall be the county seat.



22-205 - Elections; laws governing.

22-205. Elections; laws governing.

The votes for the county officers and for the location of the county seat of said new county cast at the first election, provided for in sections 22-202 and 22-203, shall be canvassed and returns made by the county clerk or county clerks of the county or counties from which the new county was formed, as provided by law in other cases.



22-206 - Township or precinct officers; continuance in office.

22-206. Township or precinct officers; continuance in office.

All the township or precinct officers who were previously elected and qualified in the county or counties from which such new county has been formed, whose term of office shall not have expired at the time of the election, and whose residence shall be embraced within the limits of the new county, shall continue in office until their terms of office shall expire, and until their successors shall be elected and qualified.



22-207 - County seat; location; void election; resubmission.

22-207. County seat; location; void election; resubmission.

In any county where an election has been held to determine the permanent location of the county seat of such county, and the election shall be declared void by any court of competent jurisdiction in an action instituted for that purpose, the county board of said county shall submit the question of locating the county seat to the qualified voters of the county at the next general election to be held sixty days after the entering of such judgment, as if no election had ever been held in such county.



22-208 - County seat; location upon public land; site; acquisition.

22-208. County seat; location upon public land; site; acquisition.

Whenever any county seat shall be located upon any public lands of the United States, it shall be the duty of the county board to enter or purchase a quarter section of land at the place so designated, at the expense of and for the use of the county, within three months thereafter, if the land be subject to private entry; if not, the board shall claim the same as a preemption under the laws of the United States, for the use of the county.



22-209 - County seat; site; surveying; platting.

22-209. County seat; site; surveying; platting.

Such lands shall be surveyed into lots, squares, streets and alleys, and platted and recorded in the county clerk's office; and lots necessary for public buildings shall be reserved by the board for that purpose.



22-210 - County seat; site; lots; sale.

22-210. County seat; site; lots; sale.

The remainder of the lots shall be offered at public sale by the sheriff of the county to the highest bidder at such time as the county board may designate. Notice of such sale shall be posted up in three public places of the county. The terms of sale shall be determined by the county board and they may dispose of lots at private sale upon such terms as they may deem best.



22-211 - County seat; site; lots; certificate of purchase.

22-211. County seat; site; lots; certificate of purchase.

Purchasers of the aforesaid lots shall receive a certificate of purchase from the sheriff, entitling the holder to a deed for the same, when payment in full shall be made according to law. If the purchaser of any lot fails to pay for the same within the time required by the county board, not to exceed one year in any case, the right of the purchaser to such lot shall be forfeited, and the same shall be again sold by the county board as hereinbefore provided.



22-212 - County seat; lots; sale; fund; how used.

22-212. County seat; lots; sale; fund; how used.

The proceeds of the sale of such lots, after deducting all necessary expenses, shall be paid into the county treasury and constitute a fund for the erection of public buildings for the use of the county at the county seat, and shall be used for no other purpose whatever.



22-213 - Oath of office; counties, when deemed organized; judicial district, how determined.

22-213. Oath of office; counties, when deemed organized; judicial district, how determined.

The oath of office may be administered to the several county officers of such new county by any person authorized by law to administer oaths. As soon as the county officers are duly qualified, the county shall be regarded as legally organized, and for judicial purposes shall be deemed and taken as belonging to the district in which the new county, or the greater part thereof, is embraced, and terms of the district court shall be held at such place in the new county as the county board thereof shall designate, until the county seat thereof shall be permanently located.



22-214 - Judicial proceedings; transfer; judgments and liens, effect.

22-214. Judicial proceedings; transfer; judgments and liens, effect.

The courts of any county or counties from which such new county is erected may, by proper order, transfer any suit or other legal proceeding affecting real estate in such new county to the proper court of such new county, or may transfer any suit and all papers and records pertaining thereto to such new county, when all parties thereto are residents of such new county; but all judgments and other liens in the county or counties from which such new county was erected shall have the same effect as if no new county had been erected.



22-215 - County assets and liabilities, how divided.

22-215. County assets and liabilities, how divided.

All the property, both real and personal, and all debts and liabilities and choses in action of every kind belonging to the county or counties from which such new county was formed shall be divided by the several county boards of the counties interested between the county or counties from which such new county is formed and the new county in proportion to the taxable value of property for the last preceding year which has been taken from such original county or counties and carried to such new county. If such boards cannot agree upon such division, they may refer the matters of difference to arbitrators or the right to such property may be settled by a suit in the district court brought by either party for that purpose. In case the property cannot be divided or removed, the county receiving the same shall pay to the other a proportionate value for the same.

Balance in bridge fund divided in proportion to the relative assessed valuation of counties. Western Bridge & Construction Co. v. Cheyenne County, 91 Neb. 206, 136 N.W. 36 (1912).

Balance agreed as due from one county may be sued for without presentation to board. Perkins County v. Keith County, 58 Neb. 323, 78 N.W. 630 (1899).

In action to recover proper proportion of value of real property retained by old county, it is no defense to show that land was originally conveyed by a deed with conditions. Brown County v. Rock County, 51 Neb. 277, 70 N.W. 943 (1897).



22-216 - New county; records; how made up.

22-216. New county; records; how made up.

The county clerk of the new county shall transcribe in books prepared for that purpose, from the records of the county or counties from which the new county is formed, all deeds, mortgages, leases, and title papers of every description, with the certificate of acknowledgment thereto, and the date of filing the same for record, of lands lying in the new county, which were previously recorded in the county or counties from which the new county was formed; and the clerk shall be allowed by such new county such compensation as his services are reasonably worth. The clerk of such new county shall also prepare a numerical index of the lands and lots in such new county in the same manner as county clerks are by law directed to prepare and keep such index.

First county clerk of newly organized county who compiles numerical index is entitled to compensation therefor. Bastedo v. Boyd County, 57 Neb. 100, 77 N.W. 387 (1898).



22-217 - New county; records; duty of clerk; evidentiary effect.

22-217. New county; records; duty of clerk; evidentiary effect.

The clerk shall note at the end of each paper he shall transcribe the book and page from which the same was transcribed, and shall make a correct double index of the records; and on the completion of his duties he shall return the books to the county clerk of the county or counties from which the new county was formed, with his certificate attached thereto, showing that he has complied with the law; whereupon they shall be taken and considered to all intents and purposes as books of records of deeds, mortgages, and title papers for the new county. Copies of the record, certified by the officer having the custody of the same, shall be evidence in all courts and places, in the same manner that copies of records are evidence in other cases, and with like effect.



22-218 - Territory; transfer to another county; petition.

22-218. Territory; transfer to another county; petition.

When a majority of the legal voters, residing upon any territory, shall petition the county board of their own county, and also of the county to which they desire such territory to be transferred, for leave to have such territory transferred to such county, it shall be the duty of the several county boards so petitioned to submit the question at the next general election in the counties; Provided, no such petition shall be granted until after the expiration of three years from last submission of the question.

Where county has exercised undisputed jurisdiction for many years over portion of unorganized district under void act, the court, in exercise of sound public policy, will refuse to change boundary line. State ex rel. Halligan v. Clary, 100 Neb. 324, 160 N.W. 107 (1916).



22-219 - Territory; transfer to another county; election; notice.

22-219. Territory; transfer to another county; election; notice.

Notices of such election shall contain a description of the territory proposed to be transferred, the names of the counties from and to which such transfer is intended to be made, and shall be posted with the other notices for general elections.



22-220 - Territory; transfer to another county; election; ballot; conditions.

22-220. Territory; transfer to another county; election; ballot; conditions.

The ballots used in the elections may be in the following form: For transferring territory, and Against transferring territory. If a majority of the voters voting upon the question in the county from which the territory is proposed to be taken, and a majority of the voters of the county to which the same is proposed to be transferred, shall be For transferring territory, then the territory shall be transferred to and become a part of the county to which it is proposed to transfer the same, on and after the first day of January succeeding such election, and shall be subject to all the laws, rules, and regulations thereof; Provided, all assessments and collections of taxes, and judicial or other proceedings commenced prior to the first day of January, shall be continued, prosecuted and completed in the same manner as if no transfer had been made; and all township or precinct officers within the transferred territory shall continue to hold their respective offices within the county to which they may be transferred, until their respective terms of office expire.



22-221 - Territory; transfer to another county; debts; adjustment.

22-221. Territory; transfer to another county; debts; adjustment.

No transferred territory under the provisions of sections 22-218 to 22-220 shall be released from the payment of its proportion of the debts of the county from which such territory is transferred. Such proportionate indebtedness from such transferred territory shall be collected by the county to which such territory is transferred, at an equal or greater rate than is levied and collected in the county from which such territory was transferred, such rate to be ascertained by the certificate of the county clerk of the last-named county, and when so collected, to be paid over to the county entitled thereto. The territory so transferred shall not be taxed for the payment of any indebtedness of the county to which the territory is transferred, incurred previous to the transfer.



22-301 - Petition.

22-301. Petition.

Whenever the inhabitants of any county are desirous of changing their county seat and upon the petition therefor being presented to the county board, which petition shall name some one city, town, village or place to which it is desired to remove the county seat, signed by the resident electors of the county equal in number to three-fifths of all votes cast in the county at the last general election held therein, and containing in addition to the names of the petitioners the section, township and range on which, or the town or city in which the petitioners reside, with their age and time of residence in the county, it shall be the duty of such board to forthwith call a special election in the county for the purpose of submitting to the qualified electors thereof the question of the removal of the county seat to the one city, town, village or place named in the petition.



22-302 - Election.

22-302. Election.

Notice of the time and place of holding the election shall be given in the same manner, and the election shall be conducted in all respects the same as is provided by the law relating to general elections for county purposes. There shall be printed on the ballots the name of the city, town, village or place which is the present county seat, and the name of the one city, town, village or place to which it is proposed to move the county seat. The electors shall vote for one of the two places named on the ballot, and if the one place to which it is proposed to move the county seat shall receive three-fifths of all the votes cast at the election, such city, town, village or place shall become and remain the county seat of the county from and after the first day of the third month next succeeding such election. The question of relocation and division of any county within the state shall not be again submitted to the electors for the period of ten years from and after the date of any such election.



22-303 - Offices and records; transfer; violations; penalty.

22-303. Offices and records; transfer; violations; penalty.

When any such county seat shall have been relocated it shall be the duty of all county officers to forthwith remove their respective offices and all county records and property in their charge to the place where said county seat shall have been relocated. Any county officer who shall refuse to comply with any of the provisions of sections 22-301 to 22-303 shall be guilty of a Class II misdemeanor, and a conviction of any such officer of such misdemeanor shall work a vacancy in his office.



22-401 - Counties; consolidation, when authorized.

22-401. Counties; consolidation, when authorized.

Any two or more adjoining counties in the state may (1) consolidate if the number of counties is reduced, (2) consolidate one or more county or township offices, or (3) provide for the joint performance of any common function or service, by complying with the requirements and procedure specified in sections 22-402 to 22-407. If two or more counties are consolidating, any county or part of a county may be added to an adjoining county or counties.



22-402 - Consolidation agreement; contents; advisory committee.

22-402. Consolidation agreement; contents; advisory committee.

(1) The county boards of any two or more adjoining counties may enter into a consolidation agreement for the consolidation of such counties or for the consolidation of one or more county or township offices except the office of county commissioner or county supervisor. The county boards of any two or more adjoining counties may enter into a consolidation agreement for the joint performance of any common function or service. A consolidation agreement shall not be considered an interlocal cooperation agreement pursuant to the Interlocal Cooperation Act.

(2) The consolidation agreement shall include (a) the names of the several counties which propose to consolidate, (b) the name or names under which the counties would consolidate which shall distinguish it from the name of any other county in Nebraska other than the consolidating counties, (c) the manner of financing and allocating all costs associated with the agreement, (d) the property, real and personal, belonging to each county and the fair value thereof in current money of the United States, (e) the indebtedness, bonded and otherwise, of each county and the repayment of the indebtedness after consolidation, (f) the proposed name and location of the county seat of the consolidated county, (g) if the counties have different forms of county organization and government, the proposed form of county organization and government of the consolidated county or counties, and (h) any other terms of the agreement.

(3) If the consolidation agreement provides for the joint performance of any common function or service or the consolidation of one or more county or township offices, the agreement shall also include (a) a description of the function or service which will be performed jointly or the office which will be consolidated, (b) the duration of the agreement, (c) the method for establishing and allocating salaries of holders of consolidated offices, (d) the method for adopting budgets and appropriating money for the joint function, service, or office, (e) the allocation of assets and liabilities pursuant to the agreement, (f) the procedure for amendment of the agreement, (g) the method of withdrawing from the agreement in accordance with section 22-416 and the distribution of assets upon withdrawal, and (h) the method of dissolving the agreement and the distribution of assets or liabilities upon dissolution.

(4) Each county board may appoint an advisory committee composed of three persons to assist the board in the preparation of such agreement.



22-402.01 - Consolidation agreement; hearing; notice.

22-402.01. Consolidation agreement; hearing; notice.

The county board of each county proposing to enter into a consolidation agreement shall hold a public hearing on the agreement and shall give notice of the hearing by publication in a newspaper of general circulation in the county once each week for three consecutive weeks prior to the hearing. Final publication shall be within seven calendar days prior to the hearing. The notice shall describe the contents of the agreement and specify that a copy of the agreement may be obtained at no charge at the county clerk's office.



22-402.02 - Consolidation agreement; adoption; vote required.

22-402.02. Consolidation agreement; adoption; vote required.

The county board of each county proposing to enter into a consolidation agreement shall adopt the consolidation agreement by a majority vote of the board on the joint or concurrent resolution.



22-402.03 - Consolidation of counties or county or township offices; vote required.

22-402.03. Consolidation of counties or county or township offices; vote required.

If the consolidation agreement provides for the consolidation of counties or for the consolidation of one or more county or township offices, the county board of each county shall submit the consolidation agreement for approval by the registered voters at the next general election or a special election pursuant to sections 22-404 and 22-405.



22-402.04 - Joint performance of common function or service; vote required; when effective.

22-402.04. Joint performance of common function or service; vote required; when effective.

(1) If the consolidation agreement provides for the joint performance of any common function or service, the county board of each county may submit the consolidation agreement for approval by the registered voters at the next general election or a special election pursuant to sections 22-404 and 22-405.

(2) If a consolidation agreement is adopted by resolution for the joint performance of any common function or service, the agreement becomes effective on the date specified in the agreement.



22-403 - Consolidation; petition; percentage required; duty of board of county commissioners or supervisors; failure to exercise duty, effect.

22-403. Consolidation; petition; percentage required; duty of board of county commissioners or supervisors; failure to exercise duty, effect.

(1) If the county board has not taken the initiative to enter into a consolidation agreement under section 22-402, the registered voters of the county may require the board to proceed by filing with the county clerk a petition, signed by registered voters of the county equal in number to ten percent of the total vote cast for Governor at the last general election, directing the board to develop a consolidation agreement pursuant to section 22-402 with the county or counties named in the petition.

(2) The county board shall attempt to develop an agreement under section 22-402 with the county or counties named in the petition within six months after the filing date of the petition. Failure by the county board to make a good faith effort to develop an agreement pursuant to the petition constitutes willful neglect of duty for which the members of the board may be removed from office pursuant to sections 23-2001 to 23-2009. If after good faith attempts to develop an agreement the county board is unable to perfect an agreement within six months after the filing date of the petition, the petition is no longer valid.



22-404 - Consolidation agreement; publication; availability.

22-404. Consolidation agreement; publication; availability.

When a consolidation agreement is submitted to the voters for approval, the county board of each county entering into a consolidation agreement shall cause a description of the proposed consolidation agreement to be published in its county prior to the election at least once a week for three consecutive weeks in one or more newspapers of general circulation in the county. Final publication in each county shall be within seven calendar days prior to the election pursuant to section 22-405. Each board shall make a copy of the agreement available for inspection at the county clerk's office. A person may obtain a copy of the agreement at no charge upon request at the county clerk's office.



22-405 - Consolidation; election; laws applicable; ballot; form; majority required; when effective; effect on election to remove county seat.

22-405. Consolidation; election; laws applicable; ballot; form; majority required; when effective; effect on election to remove county seat.

(1) When the publication of the consolidation agreement in each of the counties is completed, each county board shall submit the question of whether to consolidate as proposed in the consolidation agreement to the registered voters at the next general election or at a special election held on the same day in each of the counties which are parties to the agreement.

(2) For the consolidation of counties, the question shall be submitted to the voters in substantially the following form:

"Shall (name of county in which ballot will be voted) consolidate with (name of other county or counties) according to the consolidation agreement previously adopted in such counties? Yes No".

(3) For the consolidation of one or more county or township offices, the question shall be submitted to the voters in substantially the following form:

"Shall (name of county in which ballot will be voted) enter the consolidation agreement with (name of other county or counties) for the consolidation of the office of (name of office) according to the consolidation agreement previously adopted in such counties? Yes No".

(4) For the joint performance of any common function or service, the question shall be submitted to the voters in substantially the following form:

"Shall (name of county in which ballot will be voted) enter the consolidation agreement with (name of other county or counties) for the joint performance of (name of function or service) according to the consolidation agreement previously adopted in such counties? Yes No".

(5) The election shall be conducted in accordance with the Election Act. The election commissioner or county clerk shall certify the results to each county board involved in the agreement. If a majority of the voters of each county voting on the question submitted vote in favor of the consolidation agreement for the consolidation of counties or for the consolidation of one or more county or township offices, the consolidation agreement shall become effective on the first Thursday after the first Tuesday in January following the next general election in which one or more consolidated county or township officers are first elected, and the terms of the incumbents in the offices involved in the agreement shall be deemed to end on that date. If a majority of the voters of each county voting on the question submitted vote in favor of the consolidation agreement for the joint performance of any common function or service, the consolidation agreement becomes effective on the date specified in the consolidation agreement.

(6) The submission of the question of consolidation of counties shall not bar submission of the question of the removal of the county seat under sections 22-301 to 22-303, it being the intention that either proposition may be submitted without reference to submission of the other proposition.



22-405.01 - Final approval of consolidation agreement; county boards; duties.

22-405.01. Final approval of consolidation agreement; county boards; duties.

On or before September 10 of the year preceding the effective date of a consolidation agreement, the county boards participating in the consolidation agreement shall adopt by joint or concurrent resolution the budget for the portion of the fiscal year in which the consolidation agreement will be effective. As provided in the consolidation agreement, the county boards shall certify to each county clerk the levies or amounts required to be raised by taxation. In the year in which the general election will be held to first elect consolidated county officers, each county board shall, by joint or concurrent resolution and pursuant to the consolidation agreement, (1) fix the salaries of all elected officers, deputies of elected officers, and appointive officers prior to January 15 and (2) adopt, on or before September 10, the budget for the first complete fiscal year that the counties are consolidated and certify to each county clerk the levies or amounts required to be raised by taxation. On or before September 10 of each year for the duration of the consolidation agreement, each county board shall adopt, by joint or concurrent resolution and pursuant to the agreement, the budget for the consolidated function, service, or office and shall certify to each county clerk the levies or amounts required to be raised by taxation.



22-405.02 - Consolidated county officers; county boards; adjust election district boundaries.

22-405.02. Consolidated county officers; county boards; adjust election district boundaries.

On or before February 15 of the year of the general election at which consolidated county officers are to be elected, the county boards of each county involved in the consolidation agreement shall meet and adjust jointly the boundaries for the election districts for the consolidated offices.



22-406 - Consolidated counties; officers; election; terms; appointment.

22-406. Consolidated counties; officers; election; terms; appointment.

(1) At the next general election held after the election at which consolidation is approved by the voters, the consolidated county officers shall be elected. Their terms shall begin on the first Thursday after the first Tuesday of January after their election, and the terms of the incumbents in the offices involved in the agreement shall be deemed to end on that date. The term of a consolidated officer shall be four years or until his or her successor is elected and qualified, except that the term of a consolidated officer elected in year 2000 or any fourth year thereafter shall be two years or until his or her successor is elected and qualified.

(2) All appointive county officers shall be appointed by the person, board, or authority upon whom the power to appoint such officers in other counties is conferred. The terms of such officers shall commence on the first Thursday after the first Tuesday of January after the first election of officers for the consolidated county or counties and shall continue, unless otherwise removed, until their successors have been appointed and qualified.



22-407 - Consolidated counties; statutory references; rights and liabilities; books and records; money; congressional and legislative districts.

22-407. Consolidated counties; statutory references; rights and liabilities; books and records; money; congressional and legislative districts.

(1) Upon the effective date of the consolidation agreement for the consolidation of counties, the counties involved in the consolidation agreement shall be treated under the name or names and upon the terms and conditions set forth in the consolidation agreement. Except as provided in subsections (6) through (8) of this section, statutory references to the names of the counties as they existed prior to the consolidation agreement shall be deemed to reference the name or names of the consolidated county or counties as set forth in the consolidation agreement.

(2) All rights, privileges, and franchises of each of the several counties, all real and personal property, all rights-of-way, all other interests, and all debts due on whatever account, as well as other things in action, belonging to each of such counties shall be deemed as transferred to and vested in the consolidated county or counties without further act or deed. All records, books, and documents shall be transferred to and vested in the consolidated county if only one county is formed, or if two or more counties are formed, all books, records, and documents shall be transferred pursuant to the consolidation agreement.

(3) The title to real property, either by deed or otherwise, under the laws of this state vested in any of the counties, shall not be deemed to revert or be in any way impaired by reason of this consolidation, but the rights of creditors and all liens upon the property of any of the counties shall be preserved unimpaired. All prior indebtedness of each county shall remain a charge on the taxable property within the territory of each county as it existed prior to consolidation. A special tax levy shall be assessed on the taxable property within the prior county's boundaries to retire all prior indebtedness for that area.

(4) If there are two or more consolidated counties formed, all money on hand and accounts receivable shall be divided between the consolidated counties pursuant to the consolidation agreement.

(5) Suits may be brought and maintained against such consolidated county or counties in any of the courts of this state in the same manner as against any other county. Pursuant to the consolidation agreement, any action or proceeding pending by or against any of the counties consolidated may be prosecuted to judgment and the consolidated county or counties may be substituted in its place.

(6) The boundaries for townships, school districts, and election districts for offices other than the consolidated offices shall continue as prior to consolidation unless and until changed in accordance with law.

(7) Until changed by law, the same district courts shall continue, though it may result in the consolidated county or counties being a part of two or more districts. All such courts shall, however, be held at the place designated as the county seat of the consolidated county or counties, and each such court and the judge thereof shall continue to have and exercise the same jurisdiction as the court or judge had exercised before such consolidation. If two or more judges have jurisdiction in any consolidated county or counties, they or a majority of them shall exercise the power to appoint officers and fill vacancies as is vested in judges of district courts of other counties.

(8) For the purpose of representation in Congress and in the Legislature, the existing boundaries for congressional and legislative districts shall continue until changed in accordance with law. Such consolidated county or counties shall in all respects, except as provided in sections 22-401 to 22-407, be subject to all the obligations and liabilities imposed and shall possess all the rights, powers, and privileges vested by law in other counties.



22-408 - Repealed. Laws 1996, LB 1085, § 60.

22-408. Repealed. Laws 1996, LB 1085, § 60.



22-409 - Repealed. Laws 1996, LB 1085, § 60.

22-409. Repealed. Laws 1996, LB 1085, § 60.



22-409.01 - Repealed. Laws 1996, LB 1085, § 60.

22-409.01. Repealed. Laws 1996, LB 1085, § 60.



22-410 - Repealed. Laws 1996, LB 1085, § 60.

22-410. Repealed. Laws 1996, LB 1085, § 60.



22-411 - Approval of consolidation; salary determinations.

22-411. Approval of consolidation; salary determinations.

Following approval of the consolidation of county or township offices and prior to January 15 of the year in which the general election is held for consolidated offices, the county boards of each county included within such consolidation shall, by joint or concurrent action, establish the salary to be paid to the holder of the consolidated office and shall apportion such salary among the counties in the proportion that the population in each county bears to the population in all such counties or according to the consolidation agreement. In establishing salaries for a consolidated office, the county boards shall use the population of the counties involved according to the most recent federal decennial census. Minimum annual salaries are established by sections 23-1114.02 to 23-1114.07, and the combined population of the counties involved shall be used to determine the class pursuant to section 23-1114.01. The county boards shall further agree upon the actual payment of such salary by a single county and the monthly remittance to such paying county of the proportionate share of each of the other counties.



22-412 - Candidates for consolidated office; election; procedure.

22-412. Candidates for consolidated office; election; procedure.

Candidates for the consolidated office shall file with the county clerk or election commissioner of their county of residence. The names of such candidates shall be certified to the appropriate office of each of the other counties to be placed on the primary ballot. At the primary election following the approval of the consolidation of county or township offices, and in the year prior to the expiration of the office or offices consolidated, the two candidates receiving the greater number of votes for the position of consolidated nonpartisan office shall be nominated. If the consolidated office is under the laws of this state a partisan office, the candidate receiving the greatest number of votes for each political party shall be nominated. The election commissioner or county clerk shall certify the results of the primary election, as well as of the ensuing general election, from his or her county to the election commissioner or county clerk of the county having the largest population involved in the consolidation who shall certify the winner to each of the other counties.



22-413 - Consolidated office; officer; bond; conditions; filing.

22-413. Consolidated office; officer; bond; conditions; filing.

An officer of the consolidated counties shall file the same bond required of the same office in a county having a population equivalent to the population of the consolidated counties. Such bond shall be filed in the office of the county clerk of the county designated to make actual payment of his salary and approved by the board of such county. The fact of such filing and approval shall be certified to the county clerk of each of the other consolidated counties.



22-414 - Officer of consolidated counties; duties.

22-414. Officer of consolidated counties; duties.

An officer of consolidated counties shall have the same duties and responsibilities provided by law for the same office in a single county.



22-415 - Officer of consolidated county; legal advisor.

22-415. Officer of consolidated county; legal advisor.

For the purpose of securing necessary legal advice and legal services, the officer of consolidated counties shall be entitled to call upon the county attorney in the county who would have been obligated to provide such advice and services in the particular situation if there were a county officer rather than a consolidated county officer.



22-416 - Consolidated office; withdrawal of county; procedure; effect.

22-416. Consolidated office; withdrawal of county; procedure; effect.

The question of the withdrawal of a county from an agreement for the joint performance of common functions or services or the consolidation of county or township offices shall be placed on the ballot for submission to the voters upon the petition of registered voters equal in number, in the county desiring to so withdraw, to ten percent of the total vote cast for Governor in such county at the preceding general election. The registered voters signing such petitions shall be so distributed as to include ten percent of the registered voters of each of one-half of the voting precincts in the county. Such petitions shall be filed with the election commissioner or county clerk of the county proposed to be withdrawn from the agreement not later than four months preceding the next general election or at a special election. The election commissioner or county clerk shall examine the petitions filed in his or her office to determine whether they are in proper form and signed by a sufficient number of registered voters. Not later than thirty days after the petitions are filed in his or her office, he or she shall certify the determination to the election commissioner or county clerk of each county which is part of the agreement. If the petitions are in proper form and signed by a sufficient number of registered voters, the question of the withdrawal of the county from the agreement shall be placed on the ballot in the county proposed to be withdrawn from the agreement at the next general election or at a special election called for such purpose and held at least four months after the filing of the petitions. A majority of all votes cast in the affirmative on the question shall be necessary for the withdrawal of the county from the agreement. The election commissioner or county clerk of the county which votes to withdraw from the agreement shall certify the results of the election to the other counties in the agreement. If the agreement involved the consolidation of offices, such withdrawal shall only be effective at the expiration of a term of office of the consolidated counties.



22-417 - Consolidation of county offices; powers and duties; procedure; hearing; ballot; form; election; term.

22-417. Consolidation of county offices; powers and duties; procedure; hearing; ballot; form; election; term.

(1) Any county may consolidate the office of clerk of the district court, county assessor, county clerk, county engineer, county surveyor, or register of deeds, except that the consolidated officeholder shall meet the qualifications of each office as required by law. The consolidated office shall have the powers and duties provided by law for each office consolidated. The county board may adopt a resolution for the consolidation of any of such offices and submit the issue of the consolidated office to the registered voters for approval at the next general election or at a special election called for such purpose. The county board shall hold a public hearing prior to adoption of a resolution for the consolidation of offices and shall give notice of the hearing by publication in a newspaper of general circulation in the county once each week for three consecutive weeks prior to the hearing. Final publication shall be within seven calendar days prior to the hearing. The notice shall describe the offices to be consolidated and that the holder of the offices to be consolidated shall have his or her term of office end on the first Thursday after the first Tuesday in January following the general election in which the holder of the consolidated office is elected.

(2) The county board shall adopt the resolution for the consolidation of offices by majority vote of the board and shall submit the issue of consolidation to the registered voters for approval at the next general election or at a special election called for such purpose. For each consolidated office submitted for approval, the question shall be submitted to the voters in substantially the following form:

"Shall (name of each office proposed to be consolidated) be consolidated into one consolidated office according to the resolution adopted by the county board of (name of county) on (date of adoption of the resolution by the county board)? Yes No".

(3) If the majority of the registered voters in the county voting on the question vote in favor of consolidation, the consolidated office shall be filled at the next general election, and the terms of the incumbents shall end on the first Thursday after the first Tuesday in January following the general election in which the holder of the consolidated office is elected.

(4) The term of a consolidated officer shall be four years or until his or her successor is elected and qualified, except that the term of a consolidated officer elected in the year 2000 or any fourth year thereafter shall be two years or until his or her successor is elected and qualified.

(5) Any election under this section shall be in accordance with the Election Act.



22-418 - Consolidation of counties, offices, or services; county board; duty.

22-418. Consolidation of counties, offices, or services; county board; duty.

Each county board shall, by January 1, 1998, examine the question of whether property taxes might be reduced through consolidation of counties, offices, or services with another county. The examination shall include a public hearing and a fiscal estimate of property tax savings, if any, anticipated by a consolidation.






Chapter 23 - COUNTY GOVERNMENT AND OFFICERS

23-101 - Counties; corporate name.

23-101. Counties; corporate name.

Each county, established in this state according to the laws thereof, shall be a body politic and corporate, by the name and style of The county of ..............., and by that name may sue and be sued, plead and shall be impleaded, defend and be defended against, in any court having jurisdiction of the subject matter, either in law or equity, or other place where justice shall be administered.

1. Status of county

2. Suit by county

3. Suit against county

4. Pleadings

5. Liability of county

1. Status of county

A county is a governmental subdivision of the state, corporate in character, and created and organized for public purposes. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

A county is not a "municipal corporation", as the term is used in section 7, Article VIII, of the Constitution, and imposition of gasoline tax on counties is not prohibited. State v. Cheyenne County, 127 Neb. 619, 256 N.W. 67 (1934).

A county is a body politic and corporate. Cheney v. County Board of Commissioners of Buffalo County, 123 Neb. 624, 243 N.W. 881 (1932).

A county, even though a body politic and corporate, is a creature of statute and has only such powers as are conferred by Legislature. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).

2. Suit by county

County is proper party defendant in suit to enjoin collection of alleged void tax. Offutt Housing Co. v. County of Sarpy, 160 Neb. 320, 70 N.W.2d 382 (1955).

County's interest in Supreme Court Reports is not sufficient to maintain replevin. Clifford v. Hall County, 60 Neb. 506, 83 N.W. 661 (1900).

3. Suit against county

A county must be sued in the name designated by statute. Jameson v. Plischke, 184 Neb. 97, 165 N.W.2d 373 (1969).

Suit was brought where no warrant was issued. Strong v. Thurston County, 84 Neb. 86, 120 N.W. 922 (1909).

Action to recover a money judgment upon county warrant may be maintained when the money for payment of such warrant has been collected and wrongfully applied by the county authorities. Thurston County v. McIntyre, 75 Neb. 335, 106 N.W. 217 (1905).

Suit authorized where board has not exclusive jurisdiction. Ayres v. Thurston County, 63 Neb. 96, 88 N.W. 178 (1901).

4. Pleadings

Demurrer is not proper pleading to raise question of authority when suing. Otoe County v. Dorman, 71 Neb. 408, 98 N.W. 1064 (1904).

5. Liability of county

County is not liable for negligent acts of officers unless made so by statute. Hopper v. Douglas County, 75 Neb. 329, 106 N.W. 330 (1905).



23-102 - County seal; use.

23-102. County seal; use.

The board shall procure and keep a seal, with such emblems and devices as it may think proper, which may be either an engraved or ink stamp seal and which shall be the seal of the county, and no other seal shall be used by the county clerk, except where the county clerk is ex officio clerk of the district court, in which case he shall use the seal of said court in all matters and proceedings therein. The impression or representation of said seal by stamp shall be a sufficient sealing in all cases where sealing is required.



23-103 - Powers; how exercised.

23-103. Powers; how exercised.

The powers of the county as a body corporate or politic, shall be exercised by a county board, to wit: In counties under township organization by the board of supervisors, which shall be composed of the town and such other supervisors as are or may be elected pursuant to law; in counties not under township organization by the board of county commissioners. In exercising the powers of the county, the board of supervisors or the board of county commissioners, as the case may be, may enter into compacts with the respective board or boards of another county or counties to exercise and carry out jointly any power or powers possessed by or conferred by law upon each board separately.

Powers of a county are required to be exercised by the county board. State ex rel. Johnson v. County of Gage, 154 Neb. 822, 49 N.W.2d 672 (1951).

County board has plenary jurisdiction to make all contracts for county within scope of powers. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

"Body corporate or politic" construed. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).



23-104 - Powers.

23-104. Powers.

Each county shall have power: (1) To purchase and hold the real and personal estate necessary for the use of the county; (2) to purchase, lease, lease with option to buy, acquire by gift or devise, and hold for the benefit of the county real estate sold by virtue of judicial proceedings in which the county is plaintiff or is interested; (3) to hold all real estate conveyed by general warranty deed to trustees in which the county is the beneficiary, whether the real estate is situated in the county so interested or in some other county or counties of the state; (4) to sell, convey, exchange, or lease any real or personal estate owned by the county in such manner and upon such terms and conditions as may be deemed in the best interest of the county; (5) to enter into compacts with other counties to exercise and carry out powers possessed by or conferred by law upon each county separately; and (6) to make all contracts and to do all other acts in relation to the property and concerns of the county necessary to the exercise of its corporate powers, except that no lease agreement for the rental of equipment shall be entered into if the consideration for all lease agreements for the fiscal year exceeds one-tenth of one percent of the total taxable value of the taxable property of the county.

1. Powers authorized

2. Powers not authorized

3. Miscellaneous

1. Powers authorized

A county, through its county board, has authority to contract with the state Auditor of Public Accounts to achieve a county audit required by section 23-1608. County of York v. Johnson, 230 Neb. 403, 432 N.W.2d 215 (1988).

Unless otherwise provided for by law, county boards have implied power to employ agents or servants required for county purposes. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

County board's lease for ninety-nine years of county's real estate, not used or needed for actual purposes, is valid. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).

County board is clothed not only with powers expressly conferred upon them by statute, but also with such powers as are requisite to enable them to discharge official duties devolved upon them by law. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911).

County board has the power to pay traveling expenses of county attorney incurred in prosecuting criminal offenses. Berryman v. Schalander, 85 Neb. 281, 122 N.W. 990 (1909).

Unless prohibited by statute, county may sue to enforce all contracts. Johnson County v. Chamberlain Banking House, 74 Neb. 549, 104 N.W. 1061 (1905).

2. Powers not authorized

Selling of crushed rock produced by county to general public was not authorized. State ex rel. Johnson v. County of Gage, 154 Neb. 822, 49 N.W.2d 672 (1951).

Counties are not permitted to indulge in real estate business on competitive basis. City of Grand Island v. Willis, 142 Neb. 686, 7 N.W.2d 457 (1943).

Counties are without power to contract with townships to construct and maintain township roads for an agreed consideration. Lynn v. Kearney County, 121 Neb. 122, 236 N.W. 192 (1931).

3. Miscellaneous

Contract "concerns" county which relates or belongs to county, its business or affairs. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).



23-104.01 - Compacts; conditions; limitations; powers.

23-104.01. Compacts; conditions; limitations; powers.

Compacts between counties for the joint exercise of powers may be made only upon compliance with the following conditions and subject to the following limitations:

(1) The terms of the obligation imposed by the compact shall be reduced to writing, shall be required to be signed by a majority of the board of supervisors or commissioners of each county that is a party thereto, and after being so signed, shall be filed and recorded in the office of the county clerk of each county that is a party thereto;

(2) The powers that may be exercised and the obligations that may be incurred by each party under the compact shall be definitely set forth and specified therein;

(3) The powers that may be contracted to be exercised under the compact shall only be those imposed by law upon the county as such or upon its board of supervisors or county commissioners and shall not extend to or include powers specifically conferred upon and required to be carried out by other elected officers of the county;

(4) The share of the expense to be paid by each county in carrying out the compact shall be allocated and set forth in the compact and provision made for the payment thereof;

(5) Final action upon the allowance and payment of any claims and obligations against each county shall be reserved to and remain a function of the board of supervisors or commissioners of each county that is a party to the compact;

(6) The levy and collection of taxes to pay the claims and obligations allowed shall be reserved to and remain a function of each county that is a party to the contract; and

(7) The compact shall be subject to the Interlocal Cooperation Act.



23-104.02 - Counties containing a city of the primary class; public grounds; powers.

23-104.02. Counties containing a city of the primary class; public grounds; powers.

Any county in which is located a city of the primary class shall have power to purchase, hold, and improve public grounds and parks within the limits of the county, to provide for the protection and preservation of the same, to provide for the planting and protection of shade or ornamental trees, to erect and construct or aid in the erection and construction of statues, memorials, and works of art upon any public grounds, and to receive donations and bequests of money or property for the above purposes in trust or otherwise.



23-104.03 - Power to provide protective services.

23-104.03. Power to provide protective services.

Each county shall have the authority (1) to plan, initiate, fund, maintain, administer, and evaluate facilities, programs, and services that meet the rehabilitation, treatment, care, training, educational, residential, diagnostic, evaluation, community supervision, and protective service needs of dependent, aged, blind, disabled, ill, or infirm persons, persons with a mental disorder, and persons with an intellectual disability domiciled in the county, (2) to purchase outright by installment contract or by mortgage with the power to borrow funds in connection with such contract or mortgage, hold, sell, and lease for a period of more than one year real estate necessary for use of the county to plan, initiate, fund, maintain, administer, and evaluate such facilities, programs, and services, (3) to lease personal property necessary for such facilities, programs, and services, and such lease may provide for installment payments which extend over a period of more than one year, notwithstanding the provisions of section 23-132 or 23-916, (4) to enter into compacts with other counties, state agencies, other political subdivisions, and private nonprofit agencies to exercise and carry out the powers to plan, initiate, fund, maintain, administer, and evaluate such facilities, programs, and services, and (5) to contract for such services from agencies, either public or private, which provide such services on a vendor basis. Compacts with other public agencies pursuant to subdivision (4) of this section shall be subject to the Interlocal Cooperation Act.



23-104.04 - Commission on the status of women; establish; fund.

23-104.04. Commission on the status of women; establish; fund.

Any county may establish and fund a commission on the status of women. Such commission shall advise the county board on the existence of social, economic, and legal barriers affecting women and ways to eliminate such barriers.



23-104.05 - Commission on the status of women; purposes.

23-104.05. Commission on the status of women; purposes.

The purpose of a commission established under section 23-104.04 shall be to emphasize studying the changing and developing roles of women in American society including:

(1) Recognition of socioeconomic factors that influence the status of women;

(2) Development of individual potential;

(3) Encouragement of women to utilize their capabilities and assume leadership roles;

(4) Coordination of efforts of numerous women's organizations interested in the welfare of women;

(5) Identification and recognition of contributions made by Nebraska women to the community, state, and nation;

(6) Implementation of this section when improved working conditions, financial security, and legal status of both sexes are involved; and

(7) Promotion of legislation to improve any situation when implementation of subdivisions (1) to (6) of this section indicates a need for change.



23-105 - County property; control; duty of county board; annual inventory.

23-105. County property; control; duty of county board; annual inventory.

The county boards of the several counties shall have the power to take and have the care and custody of all the real and personal estate owned by the county; and, in connection with the foregoing, to file and to require each county officer of the county to file the annual inventory statements with respect to county personal property, as required by sections 23-346 to 23-350.

Under former law county had power of examination of its own records and could contract with auditor for that purpose. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Where one of county commissioners has moved out of his district into that of another commissioner, and where he continues to act as member of county board, the fact of such removal does not render order of board void. Horton v. Howard, 97 Neb. 575, 150 N.W. 633 (1915).

County as corporate body has power to cancel twenty-five year lease with consent of lessee, and to execute a new lease for a longer period. Lancaster County v. Lincoln Aud. Assn., 87 Neb. 87, 127 N.W. 226 (1910).

Court of equity will not interfere unless board exceeds powers. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

Board cannot transact business except at regular or special meetings. Morris v. Merrell, 44 Neb. 423, 62 N.W. 865 (1895).

Regular or special meetings must be held at county seat. Merrick County v. Batty, 10 Neb. 176, 4 N.W. 959 (1880).



23-106 - County funds; management; establish petty cash fund; purpose; power of county board.

23-106. County funds; management; establish petty cash fund; purpose; power of county board.

(1) The county board shall manage the county funds and county business except as otherwise specifically provided.

(2) The county board shall have the authority to establish a petty cash fund for such county for the purpose of making payments for subsidiary general operational expenditures and purchases. Such county board shall set, by resolution of the board, the amount of money to be carried in such petty cash fund and the dollar limit of an expenditure from such fund and such amount shall be stated in the fiscal policy of the county board budget message.

A county board in managing county business may employ necessary agents or servants to carry out duties not imposed by law upon others. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

County board has duty to deduct personal taxes from claims allowed. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

County board may make all contracts within scope of powers of county acting as a body corporate. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

Board has power to employ and pay for clerical assistance to county attorney. Emberson v. Adams County, 93 Neb. 823, 142 N.W. 294 (1913).

Implied powers of county board stated. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911); Berryman v. Schalander, 85 Neb. 281, 122 N.W. 990 (1909).

Powers of board are construed strictly. Morton v. Carlin, 51 Neb. 202, 70 N.W. 966 (1897).

Appointments are not a judicial act of board. Prather v. Hart, 17 Neb. 598, 24 N.W. 282 (1885).

Board has no power to alter amount of fees. Kemerer v. State ex rel. Garber, 7 Neb. 130 (1878).

Contracts should be let to lowest bidder. People ex rel. Putnam v. Commissioners of Buffalo County, 4 Neb. 150 (1875).



23-107 - Public grounds and buildings; sale or lease; terms; illegal sale; when validated.

23-107. Public grounds and buildings; sale or lease; terms; illegal sale; when validated.

The county board shall have power to make all orders respecting the property of the county; to keep the county buildings insured; to sell the public grounds or buildings of the county, and purchase other properties in lieu thereof; Provided, that the county board may, if it deems it for the best interests of the county, sell county property upon such terms of credit as shall be determined upon by resolution of the board; but any deferred payment shall be for not more than two-thirds of the purchase price, which shall be secured by note or notes, and a first mortgage upon the property so sold, and shall draw not less than six percent interest per annum from date until paid, the interest to be paid annually. The county board shall also have the power to sell or negotiate, without recourse upon the county, the notes and mortgages so taken; but they shall not be sold for less than par value including accrued interest. If, for any reason, such sale of the public grounds by a county board was irregular, illegal, or void, and the purchaser of such public grounds or his grantees have been in open, notorious, undisputed, continuous and adverse possession thereof for more than ten years, and during which ten years the county board has not refunded or offered to refund the purchase price, then in all such cases the county board is authorized and empowered and, when requested by the proper person, is required to convey to the purchaser of such grounds or his grantees, by good and sufficient deed without cost, the fee simple title to the public grounds so irregularly or illegally sold.

This section is not applicable to property acquired under the Industrial Development Act of 1961. State ex rel. Meyer v. County of Lancaster, 173 Neb. 195, 113 N.W.2d 63 (1962).

Option of lessee to purchase county's land in case of contemplated sale does not avoid lease for ninety-nine years, since no sale is involved. Lindburg v. Bennett, 117 Neb. 66, 219 N.W. 851 (1928).

Board may buy but not mortgage the poor farm. Stewart v. Otoe County, 2 Neb. 177 (1873).



23-107.01 - Real estate owned by county; sale or lease; terms and procedures.

23-107.01. Real estate owned by county; sale or lease; terms and procedures.

(1) Except as provided in section 80-329, any county board has power to sell or lease real estate owned by the county and not required for county purposes at a fair market value regardless of the value of the property. The county board of such county shall hold an open and public hearing prior to any such sale or lease at which any interested party may appear and speak for or against the sale or lease and raise any issue regarding the fair market value of the property as determined by the county board. Public notice of any such public hearing shall be run once each week for two consecutive weeks prior to the hearing date in any newspaper or legal publication distributed generally throughout the county.

(2) The county board shall set a date of sale which shall be within two months of the date of public hearing pursuant to subsection (1) of this section and shall offer such real estate for sale or lease to the highest bidder.

(3) The county board shall cause to be printed and published once at least ten days prior to the sale or lease in a legal newspaper in the county an advertisement for bids on the property to be sold or leased. The advertisement shall state the legal description and address of the real estate and that the real estate shall be sold or leased to the highest bidder.

(4) If the county board receives no bids or if the bids received are substantially lower than the fair market value, the county board may negotiate a contract for sale or lease of the real estate if such negotiated contract is in the best interests of the county.



23-108 - Roads; establishment; abandonment; eminent domain.

23-108. Roads; establishment; abandonment; eminent domain.

The county board shall have power to lay out, alter or discontinue any road running through its county, to vacate or discontinue public roads running parallel and adjacent to state or federal highways not more than four hundred yards from said highway, or any part thereof, or any abandoned or unused road or part thereof, and for such purpose may acquire title to lands therein, either by gift, prescription, dedication, the exercise of the right of eminent domain, purchase or lease, and may perform such duties concerning roads as may be prescribed by law; Provided, that the county board shall not vacate or discontinue any public road or any part thereof which is within the area of the zoning jurisdiction of a city of the metropolitan, primary or first class without the prior approval of the governing body of such city.

Dedication of road was not sufficiently shown. Nelson v. Reick, 96 Neb. 486, 148 N.W. 331 (1914).



23-109 - Claims; audit; settlement; imprest system of accounting.

23-109. Claims; audit; settlement; imprest system of accounting.

(1) The county board shall have power to examine and settle all accounts against the county and all accounts concerning the receipts and expenditures of the county.

(2) The county board may adopt by resolution an imprest system of accounting for the county and authorize the county clerk to establish an imprest vendor, payroll, or other account for the payment of county warrants in accordance with any guidelines issued by the Auditor of Public Accounts.

Even though county board acts ministerially in allowing claim, it has authority to deduct unpaid personal taxes. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Board may audit and settle claims when work is completed though no warrant may issue until after levy has been made. Central Bridge & Construction Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).

Claims for tort or for unliquidated damages may be filed with county board. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911).

County boards are given power to examine and settle all accounts against the county. Cass County v. Sarpy County, 83 Neb. 435, 119 N.W. 685 (1909).

Allowance of claims when no money is in treasury or tax levy made does not exceed powers. State ex rel. McDonald v. Farrington, 80 Neb. 628, 114 N.W. 1100 (1908).

Power to act upon claims is derived from this section. State ex rel. Thomas Clock Co. v. Board of County Comrs. of Cass County, 60 Neb. 566, 83 N.W. 733 (1900).

Order disallowing claims, reconsidered, is not an adjudication. Dean v. Saunders County, 55 Neb. 759, 76 N.W. 450 (1898).

Board acts judicially in allowance of claims. Heald v. Polk County, 46 Neb. 28, 64 N.W. 376 (1895).

Board may disallow claims. Boone County v. Armstrong, 23 Neb. 764, 37 N.W. 626 (1888).



23-110 - City or village plat; vacation.

23-110. City or village plat; vacation.

The county board shall have power to authorize the vacation of any city or village plat when the same is not within an incorporated city or village, on the petition of two-thirds of the owners thereof.



23-111 - City or village plat; change; when authorized.

23-111. City or village plat; change; when authorized.

The county board shall have power to change the name of any city or village plat on the petition of a majority of the local voters residing therein, when the inhabitants thereof have not become a body corporate.



23-112 - Claims or judgments; power to compromise.

23-112. Claims or judgments; power to compromise.

The county board shall have power to settle by compromise or by accepting in full settlement thereof less than the face or full amount on any claim, judgment or demand in favor of the county, on which said claim, judgment or demand no payment or payments have been made or recovered during a full period of five years from and after the date or dates on which said claim, judgment or demand became due and enforceable, and execute full acquittance or receipt for said claim, judgment or demand, or to sell, at public or private sale, any claim, judgment or demand in favor of a county for cash, at the best price obtainable in the judgment of said board, and execute and deliver a proper transfer or assignment of said claim, judgment or demand so sold; Provided, that no member of the board may be personally interested, directly or indirectly, in the purchase of any such claim, judgment or demand.



23-113 - Transferred to section 12-805.

23-113. Transferred to section 12-805.



23-113.01 - Transferred to section 12-806.

23-113.01. Transferred to section 12-806.



23-113.02 - Transferred to section 12-806.01.

23-113.02. Transferred to section 12-806.01.



23-113.03 - County board; general duties.

23-113.03. County board; general duties.

The county board shall have power as a board, or as individuals, to perform such other duties as may from time to time be imposed by general law.



23-114 - Zoning regulations; when authorized; powers; manufactured homes; limitation of jurisdiction.

23-114. Zoning regulations; when authorized; powers; manufactured homes; limitation of jurisdiction.

(1) The county board shall have power: (a) To create a planning commission with the powers and duties set forth in sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376; (b) to make, adopt, amend, extend, and implement a county comprehensive development plan; (c) to adopt a zoning resolution, which shall have the force and effect of law; and (d) to cede and transfer jurisdiction pursuant to section 13-327 over land otherwise subject to the authority of the county board pursuant to this section.

(2) The zoning resolution may regulate and restrict: (a) The location, height, bulk, number of stories, and size of buildings and other structures, including tents, cabins, house trailers, and automobile trailers; (b) the percentage of lot areas which may be occupied; (c) building setback lines; (d) sizes of yards, courts, and other open spaces; (e) the density of population; (f) the uses of buildings; and (g) the uses of land for agriculture, forestry, recreation, residence, industry, and trade, after considering factors relating to soil conservation, water supply conservation, surface water drainage and removal, or other uses in the unincorporated area of the county. If a zoning resolution or regulation affects the Niobrara scenic river corridor as defined in section 72-2006, the Niobrara Council shall act on the measure as provided in section 72-2010.

(3)(a) The county board shall not adopt or enforce any zoning resolution or regulation which prohibits the use of land for a proposed residential structure for the sole reason that the proposed structure is a manufactured home if such manufactured home bears an appropriate seal which indicates that it was constructed in accordance with the standards of the Uniform Standard Code for Manufactured Homes and Recreational Vehicles, the Nebraska Uniform Standards for Modular Housing Units Act, or the United States Department of Housing and Urban Development. The county board may require that a manufactured home be located and installed according to the same standards for foundation system, permanent utility connections, setback, and minimum square footage which would apply to a site-built, single-family dwelling on the same lot. The county board may also require that manufactured homes meet the following standards:

(i) The home shall have no less than nine hundred square feet of floor area;

(ii) The home shall have no less than an eighteen-foot exterior width;

(iii) The roof shall be pitched with a minimum vertical rise of two and one-half inches for each twelve inches of horizontal run;

(iv) The exterior material shall be of a color, material, and scale comparable with those existing in residential site-built, single-family construction;

(v) The home shall have a nonreflective roof material which is or simulates asphalt or wood shingles, tile, or rock; and

(vi) The home shall have wheels, axles, transporting lights, and removable towing apparatus removed.

(b) The county board may not require additional standards unless such standards are uniformly applied to all single-family dwellings in the zoning district.

(c) Nothing in this subsection shall be deemed to supersede any valid restrictive covenants of record.

(4) For purposes of this section, manufactured home shall mean (a) a factory-built structure which is to be used as a place for human habitation, which is not constructed or equipped with a permanent hitch or other device allowing it to be moved other than to a permanent site, which does not have permanently attached to its body or frame any wheels or axles, and which bears a label certifying that it was built in compliance with National Manufactured Home Construction and Safety Standards, 24 C.F.R. 3280 et seq., promulgated by the United States Department of Housing and Urban Development, or (b) a modular housing unit as defined in section 71-1557 bearing a seal in accordance with the Nebraska Uniform Standards for Modular Housing Units Act.

(5) Special districts or zones may be established in those areas subject to seasonal or periodic flooding, and such regulations may be applied as will minimize danger to life and property.

(6) The powers conferred by this section shall not be exercised within the limits of any incorporated city or village nor within the area over which a city or village has been granted or ceded zoning jurisdiction and is exercising such jurisdiction. At such time as a city or village exercises control over an unincorporated area by the adoption or amendment of a zoning ordinance, the ordinance or amendment shall supersede any resolution or regulation of the county.

If the mode or manner by which a certain action is to be taken is prescribed in a statute or charter, that method must generally be followed. State ex rel. Musil v. Woodman, 271 Neb. 692, 716 N.W.2d 32 (2006).

If there is a conflict between a comprehensive plan and a zoning ordinance, the latter is controlling when questions of a citizen's property rights are at issue. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).

City zoning plan covering property within two miles of city limits supersedes county zoning regulations respecting that area. Deans v. West, 189 Neb. 518, 203 N.W.2d 504 (1973).

Owner's right to use property is subject to reasonable regulation; the burden is on one who attacks the validity of a zoning ordinance to prove facts which establish its invalidity. Stahla v. Board of Zoning Adjustment of Hall County, 186 Neb. 219, 182 N.W.2d 209 (1970).

County board has authority to adopt zoning resolution. City of Grand Island v. Ehlers, 180 Neb. 331, 142 N.W.2d 770 (1966).

Counties are empowered to adopt a comprehensive zoning plan by resolution. Crane v. Board of County Commissioners of Sarpy County, 175 Neb. 568, 122 N.W.2d 520 (1963).

Zoning resolution adopted by county board must be published. Board of Commissioners of Sarpy County v. McNally, 168 Neb. 23, 95 N.W.2d 153 (1959).



23-114.01 - County planning commission; appointment; qualifications; terms; vacancies; compensation; expenses; powers; duties; appeal.

23-114.01. County planning commission; appointment; qualifications; terms; vacancies; compensation; expenses; powers; duties; appeal.

(1) In order to avail itself of the powers conferred by section 23-114, the county board shall appoint a planning commission to be known as the county planning commission. The members of the commission shall be residents of the county to be planned and shall be appointed with due consideration to geographical and population factors. Since the primary focus of concern and control in county planning and land-use regulatory programs is the unincorporated area, a majority of the members of the commission shall be residents of unincorporated areas, except that this requirement shall not apply to joint planning commissions. Members of the commission shall hold no county or municipal office, except that a member may also be a member of a city, village, or other type of planning commission. The term of each member shall be three years, except that approximately one-third of the members of the first commission shall serve for terms of one year, one-third for terms of two years, and one-third for terms of three years. All members shall hold office until their successors are appointed. Members of the commission may be removed by a majority vote of the county board for inefficiency, neglect of duty, or malfeasance in office or other good and sufficient cause upon written charges being filed with the county board and after a public hearing has been held regarding such charges. Vacancies occurring otherwise than through the expiration of terms shall be filled for the unexpired terms by individuals appointed by the county board. Members of the commission shall be compensated for their actual and necessary expenses incurred in connection with their duties in an amount to be fixed by the county board. Reimbursement for mileage shall be made at the rate provided in section 81-1176. Each county board may provide a per diem payment for members of the commission of not to exceed fifteen dollars for each day that each such member attends meetings of the commission or is engaged in matters concerning the commission, but no member shall receive more than one thousand dollars in any one year. Such per diem payments shall be in addition to and separate from compensation for expenses.

(2) The commission: (a) Shall prepare and adopt as its policy statement a comprehensive development plan and such implemental means as a capital improvement program, subdivision regulations, building codes, and a zoning resolution; (b) shall consult with and advise public officials and agencies, public utilities, civic organizations, educational institutions, and citizens relating to the promulgation of implemental programs; (c) may delegate authority to any of the groups named in subdivision (b) of this subsection to conduct studies and make surveys for the commission; and (d) shall make preliminary reports on its findings and hold public hearings before submitting its final reports. The county board shall not hold its public meetings or take action on matters relating to the comprehensive development plan, capital improvements, building codes, subdivision development, or zoning until it has received the recommendations of the commission.

(3) The commission may, with the consent of the governing body, in its own name: Make and enter into contracts with public or private bodies; receive contributions, bequests, gifts, or grants of funds from public or private sources; expend the funds appropriated to it by the county board; employ agents and employees; and acquire, hold, and dispose of property. The commission may, on its own authority: Make arrangements consistent with its program; conduct or sponsor special studies or planning work for any public body or appropriate agency; receive grants, remuneration, or reimbursement for such studies or work; and at its public hearings, summon witnesses, administer oaths, and compel the giving of testimony.

(4) In all counties in the state, the county planning commission may grant conditional uses or special exceptions to property owners for the use of their property if the county board of commissioners or supervisors has officially and generally authorized the commission to exercise such powers and has approved the standards and procedures the commission adopted for equitably and judiciously granting such conditional uses or special exceptions. The granting of a conditional use permit or special exception shall only allow property owners to put their property to a special use if it is among those uses specifically identified in the county zoning regulations as classifications of uses which may require special conditions or requirements to be met by the owners before a use permit or building permit is authorized. The applicant for a conditional use permit or special exception for a livestock operation specifically identified in the county zoning regulations as a classification of use which may require special conditions or requirements to be met within an area of a county zoned for agricultural use may request a determination of the special conditions or requirements to be imposed by the county planning commission or by the county board of commissioners or supervisors if the board has not authorized the commission to exercise such authority. Upon request the commission or board shall issue such determination of the special conditions or requirements to be imposed in a timely manner. Such special conditions or requirements to be imposed may include, but are not limited to, the submission of information that may be separately provided to state or federal agencies in applying to obtain the applicable state and federal permits. The commission or the board may request and review, prior to making a determination of the special conditions or requirements to be imposed, reasonable information relevant to the conditional use or special exception. If a determination of the special conditions or requirements to be imposed has been made, final permit approval may be withheld subject only to a final review by the commission or county board to determine whether there is a substantial change in the applicant's proposed use of the property upon which the determination was based and that the applicant has met, or will meet, the special conditions or requirements imposed in the determination. For purposes of this section, substantial change shall include any significant alteration in the original application including a significant change in the design or location of buildings or facilities, in waste disposal methods or facilities, or in capacity.

(5) The power to grant conditional uses or special exceptions as set forth in subsection (4) of this section shall be the exclusive authority of the commission, except that the county board of commissioners or supervisors may choose to retain for itself the power to grant conditional uses or special exceptions for those classifications of uses specified in the county zoning regulations. The county board of commissioners or supervisors may exercise such power if it has formally adopted standards and procedures for granting such conditional uses or special exceptions in a manner that is equitable and which will promote the public interest. In any county other than a county in which is located a city of the primary class, an appeal of a decision by the county planning commission or county board of commissioners or supervisors regarding a conditional use or special exception shall be made to the district court. In any county in which is located a city of the primary class, an appeal of a decision by the county planning commission regarding a conditional use or special exception shall be made to the county board of commissioners or supervisors, and an appeal of a decision by the county board of commissioners or supervisors regarding a conditional use or special exception shall be made to the district court.

(6) Whenever a county planning commission or county board is authorized to grant conditional uses or special exceptions pursuant to subsection (4) or (5) of this section, the planning commission or county board shall, with its decision to grant or deny a conditional use permit or special exception, issue a statement of factual findings arising from the record of proceedings that support the granting or denial of the conditional use permit or special exception. If a county planning commission's role is advisory to the county board, the county planning commission shall submit such statement with its recommendation to the county board as to whether to approve or deny a conditional use permit or special exception.

Subsection (5) of this section provides for a right of appeal to the district court from a decision by the county planning commission or county board of commissioners or supervisors, without setting forth any procedure for prosecuting the appeal. Therefore, the appeal procedure in section 25-1937 is also implicated. In re Application of Olmer, 275 Neb. 852, 752 N.W.2d 124 (2008).

If there is a conflict between a comprehensive plan and a zoning ordinance, the latter is controlling when questions of a citizen's property rights are at issue. Stones v. Plattsmouth Airport Authority, 193 Neb. 552, 228 N.W.2d 129 (1975).



23-114.02 - Comprehensive development plan; purpose.

23-114.02. Comprehensive development plan; purpose.

The general plan for the improvement and development of the county shall be known as the comprehensive development plan and shall, among other elements, include:

(1) A land-use element which designates the proposed general distribution, general location, and extent of the uses of land for agriculture, housing, commerce, industry, recreation, education, public buildings and lands, and other categories of public and private use of land;

(2) The general location, character, and extent of existing and proposed major streets, roads, and highways, and air and other transportation routes and facilities;

(3) When a new comprehensive plan or a full update to an existing comprehensive plan is developed on or after July 15, 2010, but not later than January 1, 2015, an energy element which: Assesses energy infrastructure and energy use by sector, including residential, commercial, and industrial sectors; evaluates utilization of renewable energy sources; and promotes energy conservation measures that benefit the community; and

(4) The general location, type, capacity, and area served of present and projected or needed community facilities including recreation facilities, schools, libraries, other public buildings, and public utilities and services.

The comprehensive development plan shall consist of both graphic and textual material and shall be designed to accommodate anticipated long-range future growth which shall be based upon documented population and economic projections.



23-114.03 - Zoning regulations; purpose; districts.

23-114.03. Zoning regulations; purpose; districts.

Zoning regulations shall be adopted or amended by the county board only after the adoption of the county comprehensive development plan by the county board and the receipt of the planning commission's specific recommendations. Such zoning regulations shall be consistent with an adopted comprehensive development plan and designed for the purpose of promoting the health, safety, morals, convenience, order, prosperity, and welfare of the present and future inhabitants of Nebraska, including, among others, such specific purposes as:

(1) Developing both urban and nonurban areas;

(2) Lessening congestion in the streets or roads;

(3) Reducing the waste of excessive amounts of roads;

(4) Securing safety from fire and other dangers;

(5) Lessening or avoiding the hazards to persons and damage to property resulting from the accumulation or runoff of storm or flood waters;

(6) Providing adequate light and air;

(7) Preventing excessive concentration of population and excessive and wasteful scattering of population or settlement;

(8) Promoting such distribution of population, such classification of land uses, and such distribution of land development as will assure adequate provisions for transportation, water flowage, water supply, drainage, sanitation, recreation, soil fertility, food supply, and other public requirements;

(9) Protecting the tax base;

(10) Protecting property against blight and depreciation;

(11) Securing economy in governmental expenditures;

(12) Fostering the state's agriculture, recreation, and other industries;

(13) Encouraging the most appropriate use of land in the county; and

(14) Preserving, protecting, and enhancing historic buildings, places, and districts.

Within the area of jurisdiction and powers established by section 23-114, the county board may divide the county into districts of such number, shape, and area as may be best suited to carry out the purposes of this section and regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of nonfarm buildings or structures and the use, conditions of use, or occupancy of land. All such regulations shall be uniform for each class or kind of land or buildings throughout each district, but the regulations in one district may differ from those in other districts. An official map or maps indicating the districts and regulations shall be adopted, and within fifteen days after adoption of such regulations or maps, they shall be published in book or pamphlet form or once in a legal newspaper published in and of general circulation in the county or, if none is published in the county, in a legal newspaper of general circulation in the county. Such regulations shall also be spread in the minutes of the proceedings of the county board and such map or maps filed with the county clerk. The county board may decide whether buildings located on farmsteads used as residences shall be subject to such county's zoning regulations and permit requirements.

For purposes of this section and section 23-114.04, nonfarm buildings are all buildings except those buildings utilized for agricultural purposes on a farmstead of twenty acres or more which produces one thousand dollars or more of farm products each year.

The farm building exemption contained in this section prohibits counties from requiring building permits on buildings utilized for agricultural purposes on a farmstead of 20 acres or more which produces $1,000 or more of farm products per year. Premium Farms v. County of Holt, 263 Neb. 415, 640 N.W.2d 633 (2002).

An official zoning map or a zoning plan adopted as part of county zoning regulations which incorporate the map by reference must be published in book or pamphlet form or in legal newspaper. Deans v. West, 189 Neb. 518, 203 N.W.2d 504 (1973).

Under the 1967 act, a county engaged in zoning ought to adopt a comprehensive development plan within a reasonable time. Bagley v. County of Sarpy, 189 Neb. 393, 202 N.W.2d 841 (1972).



23-114.04 - Zoning regulations; enforcement; county zoning administrator; appoint; compensation; permits; fees.

23-114.04. Zoning regulations; enforcement; county zoning administrator; appoint; compensation; permits; fees.

(1) The county board shall provide for enforcement of the zoning regulations within its county by requiring the issuance of permits prior to the erection, construction, reconstruction, alteration, repair, or conversion of any nonfarm building or structure within a zoned area, and the county board may provide for the withholding of any permit if the purpose for which it is sought would conflict with zoning regulations adopted for the particular district in which the building or structure is situated or in which it is proposed to be erected. All plats for subdivisions in the area outside the corporate limits of cities and villages and outside of an unincorporated area wherein a city or village has been granted subdivision jurisdiction and is exercising such jurisdiction must be approved by the county planning commission.

(2) The county board may establish and appoint a county zoning administrator, who may also serve as a building inspector, and may fix his compensation or may authorize any administrative official of the county to assume the functions of such position in addition to his regular duties. The county board may also fix a reasonable schedule of fees for the issuance of permits under the provisions of subsection (1) of this section. The permits shall not be issued unless the plans of and for the proposed erection, construction, reconstruction, alteration, use or change of use, including sanitation, plumbing and sewage disposal, are filed in writing in the building inspector's office and such plans fully conform to all zoning regulations then in effect.



23-114.05 - County zoning; violations; penalty; injunction.

23-114.05. County zoning; violations; penalty; injunction.

The erection, construction, reconstruction, alteration, repair, conversion, maintenance, or use of any building, structure, automobile trailer, or land in violation of sections 23-114 to 23-114.04, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376 or of any regulation made by the county board under such sections shall be a misdemeanor. Any person, partnership, limited liability company, association, club, or corporation violating such sections or any regulation of the county board or erecting, constructing, reconstructing, altering, or converting any structure without having first obtained a permit shall be guilty of a Class III misdemeanor. Each day such violation continues after notice of violation has been given to the offender may be considered a separate offense. In addition to other remedies, the county board or the proper local authorities of the county, as well as any owner or owners of real estate within the district affected by the regulations, may institute any appropriate action or proceedings to prevent such unlawful construction, erection, reconstruction, alteration, repair, conversion, maintenance, or use, to restrain, correct, or abate such violation, or to prevent the illegal act, conduct, business, or use in or about such premises. Any taxpayer or taxpayers of the county may institute proceedings to compel specific performance by the proper official or officials of any duty imposed by such sections or in resolutions adopted pursuant to such sections.

The plain language of this section establishes that an appeal to a board of adjustment is not the exclusive remedy for challenging a land use alleged to be in violation of zoning regulations. Conley v. Brazer, 278 Neb. 508, 772 N.W.2d 545 (2009).

This section provides a procedure whereby "affected" owners of real estate may petition to enjoin proposed solid waste disposal operations alleged to be in violation of county zoning ordinances. Omaha Fish and Wildlife Club, Inc. v. Community Refuse, Inc., 208 Neb. 110, 302 N.W.2d 379 (1981).

County brought action hereunder against municipal airport authority seeking to enforce county zoning regulations. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).

Since a request for specific performance is outside the scope of a petition in error, a proceeding for specific performance under this section may not be instituted by a petition in error. Griess v. Clay Cty. Bd. of Supervisors, 11 Neb. App. 910, 662 N.W.2d 638 (2003).



23-114.06 - County planning commission; notice to military installation.

23-114.06. County planning commission; notice to military installation.

When a county planning commission appointed pursuant to section 23-114.01 is considering the adoption or amendment of a zoning ordinance or the approval of the platting or replatting of any development of real estate, the commission shall notify any military installation which is located within the county if the county has received a written request for such notification from the military installation. The county planning commission shall deliver the notification to the military installation at least ten days prior to the meeting of the county planning commission at which the proposal is to be considered.



23-115 - Repealed. Laws 2012, LB 709, § 5.

23-115. Repealed. Laws 2012, LB 709, § 5.



23-115.01 - Repealed. Laws 2012, LB 709, § 5.

23-115.01. Repealed. Laws 2012, LB 709, § 5.



23-115.02 - Repealed. Laws 2012, LB 709, § 5.

23-115.02. Repealed. Laws 2012, LB 709, § 5.



23-116 - Insect pests; plant diseases; control; cooperation with federal and state agencies.

23-116. Insect pests; plant diseases; control; cooperation with federal and state agencies.

The county board shall have power to cooperate with the Nebraska Department of Agriculture, the University of Nebraska Institute of Agriculture and Natural Resources, or the United States Department of Agriculture in the control or eradication of insect pests or plant diseases for the protection of agricultural or horticultural crops within the county and to expend money from the general fund for this purpose.



23-116.01 - Repealed. Laws 1985, LB 393, § 18.

23-116.01. Repealed. Laws 1985, LB 393, § 18.



23-116.02 - Transferred to section 23-113.03.

23-116.02. Transferred to section 23-113.03.



23-117 - Clerks; assistants of county officer; service in more than one office; when.

23-117. Clerks; assistants of county officer; service in more than one office; when.

The clerks or assistants of any county officer may be required by the county board to serve or assist without additional pay in any other county office than that to which they were appointed, whenever the county board may deem it advisable and expedient for the efficient and economical administration of the affairs of the county.



23-118 - Repealed. Laws 1977, LB 363, § 2.

23-118. Repealed. Laws 1977, LB 363, § 2.



23-119 - Property tax; limitation.

23-119. Property tax; limitation.

It shall be the duty of the county board of each county to cause to be annually levied and collected taxes authorized by law for county purposes. The levy shall be subject to the limit established by section 77-3442.

1. Constitutionality

2. Duties

3. Mandamus to compel performance

4. Fiscal management

1. Constitutionality

LB 1003, Eighty-second Legislature, First Session (sections 23-2601 to 23-2612), does not amend this section and therefor does not violate Article III, section 14, Constitution of Nebraska. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).

Amendatory act of 1889 was constitutional. Bonnell v. County of Nuckolls, 32 Neb. 189, 49 N.W. 225 (1891).

2. Duties

Duty to levy taxes implies power to contract to aid in carrying out duty imposed. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

Purchase by commissioners of electric refrigerator for county jail is proper exercise of power. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

3. Mandamus to compel performance

Mandamus to compel claim included in estimate is not an adjudication of its merits. State ex rel. Marquett Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

It is the duty of the county board to provide funds to pay judgment by levying a special tax. Jackson v. Board of Supervisors of Washington County, 34 Neb. 680, 52 N.W. 169 (1892).

Mandamus lies to compel board to include in estimate claims allowed. State ex rel. Wessel v. Weir, 33 Neb. 35, 49 N.W. 785 (1891).

Mandamus lies to include in estimate outstanding allowed claims. State ex rel. Clarke v. Cather, 22 Neb. 792, 36 N.W. 157 (1888).

Mandamus does not lie until board fails to do its duty. State ex rel. Miller v. Sovereign, 17 Neb. 173, 22 N.W. 353 (1885).

Mandamus lies to keep records according to law. State ex rel. Tutton v. Eberhardt, 14 Neb. 201, 15 N.W. 320 (1883).

Mandamus does not lie to compel action on claims where no estimate or levy is made. Board of County Comrs. of Lancaster County v. State ex rel. Miller, 13 Neb. 523, 14 N.W. 517 (1882).

4. Fiscal management

Maximum limit is fixed which a county may levy for county purposes. Chicago, B. & Q. R. R. Co. v. County of Box Butte, 166 Neb. 603, 90 N.W.2d 72 (1958).

"Ensuing year", as used herein, refers to fiscal or calendar year. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

"Ensuing year" refers to the fiscal or calendar year. Central Bridge & Constr. Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).

Legislature has forbidden levy in excess of percentage of valuation. Cunningham v. Douglas County, 104 Neb. 405, 177 N.W. 742 (1920).

Warrant is not payable out of general fund of subsequent year, unless included in estimate of latter year, or unless sufficient remains to pay such warrant. State ex rel. Mann v. Clark, 79 Neb. 263, 112 N.W. 857 (1907).

Bridge fund levy is valid though not included in estimate. State ex rel. Newman v. Wise, 12 Neb. 313, 11 N.W. 329 (1882).

Taxes collected do not apply to old claims unless included in estimate. State ex rel. Hitchcock v. Harvey, 12 Neb. 31, 10 N.W. 406 (1881).



23-120 - Provide buildings; tax; levy authorized.

23-120. Provide buildings; tax; levy authorized.

(1) The county board shall acquire, purchase, construct, renovate, remodel, furnish, equip, add to, improve, or provide a suitable courthouse, jail, and other county buildings and a site or sites therefor and for such purposes borrow money and issue the bonds of the county to pay for the same. Agreements entered into under section 25-412.03 shall be deemed to be in compliance with this section. The board shall keep such buildings in repair and provide suitable rooms and offices for the accommodation of the several courts of record, Nebraska Workers' Compensation Court or any judge thereof, Commissioner of Labor for the conduct and operation of the state free employment service, county board, county clerk, county treasurer, county sheriff, clerk of the district court, county surveyor, county agricultural agent, and county attorney if the county attorney holds his or her office at the county seat and shall provide suitable furniture and equipment therefor. All such courts which desire such accommodation shall be suitably housed in the courthouse.

(2) No levy exceeding (a) two million dollars in counties having in excess of two hundred fifty thousand inhabitants, (b) one million dollars in counties having in excess of one hundred thousand inhabitants and not in excess of two hundred fifty thousand inhabitants, (c) three hundred thousand dollars in counties having in excess of thirty thousand inhabitants and not in excess of one hundred thousand inhabitants, or (d) one hundred fifty thousand dollars in all other counties shall be made within a one-year period for any of the purposes specified in subsection (1) of this section without first submitting the proposition to a vote of the people of the county at a general election or a special election ordered by the board for that purpose and obtaining the approval of a majority of the legal voters thereon.

(3)(a) The county board of any county in this state may, when requested so to do by petition signed by at least a majority of the legal voters in the county based on the average vote of the two preceding general elections, make an annual levy of not to exceed seventeen and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in the county for any of the purposes specified in subsection (1) of this section.

(b) If a county on the day it first initiates a project for any of the purposes specified in subsection (1) of this section had no bonded indebtedness payable from its general fund levy, the county board may make an annual levy of not to exceed five and two-tenths cents on each one hundred dollars upon the taxable value of all the taxable property of the county for a project or projects for any of the purposes specified in subsection (1) of this section without the filing of a petition described in subdivision (3)(a) of this section. The county board shall designate the particular project for which such levy shall be expended, the period of years, which shall not exceed twenty, for which the tax will be levied for such project, and the number of cents of the levy for each year thereof. The county board may designate more than one project and levy a tax pursuant to this section for each such project, concurrently or consecutively, as the case may be, if the aggregate levy in each year and the duration of each levy will not exceed the limitations specified in this subsection. Each levy for a project which is authorized by this subdivision may be imposed for such duration specified by the county board notwithstanding the contemporaneous existence or subsequent imposition of any other levy or levies for another project or projects imposed pursuant to this subdivision and notwithstanding the subsequent issuance by the county of bonded indebtedness payable from its general fund levy.

1. Courthouse

2. Jails

3. Courtrooms

4. Miscellaneous

1. Courthouse

Taxes levied for improvement fund could be used to build courthouse. Satterfield v. Britton, 163 Neb. 161, 78 N.W.2d 817 (1956).

Levy for all purposes, including levy for courthouse, cannot exceed constitutional limits. State ex rel. Shelley v. Board of County Commissioners of Frontier County, 156 Neb. 583, 57 N.W.2d 129 (1953).

Manner of submission of question of voting courthouse bonds was incorporated by reference as a part of county fair act. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

Special provision for submitting to voters proposition for bonds for county courthouse controls rather than general provisions; majority vote is sufficient. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

Request is invalidated by unauthorized condition designating courthouse site, where power to select same is vested in county board. Mylet v. Platte County, 103 Neb. 105, 170 N.W. 615 (1919).

2. Jails

It is one of the duties of the county board to provide a jail and keep it in repair. These duties do not devolve upon a sheriff. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

County board may lawfully direct a jail fund to be transferred to a special building fund, to be expended in construction of addition to courthouse, including a jail in such addition which will cost an amount equal to or greater than the amount of the jail fund in the treasury. Otoe County v. Kelly, 130 Neb. 869, 266 N.W. 765 (1936).

Board cannot build jail without vote of people authorizing same. State ex rel. Grady v. Lincoln County, 18 Neb. 283, 25 N.W. 91 (1885).

3. Courtrooms

Compensation courtroom provided by county is not the office of the compensation court, and leaving papers with an employee at such courtroom does not constitute a filing thereof. Dolner v. Peter Kiewit & Sons Co., 143 Neb. 384, 9 N.W.2d 483 (1943).

Provisions for housing municipal courts are covered by another statute. State ex rel. City of Omaha v. Board of County Commissioners of Douglas County, 109 Neb. 35, 189 N.W. 639 (1922).

County board is given the power to provide the necessary offices for use of county. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

4. Miscellaneous

LB 1003, Eighty-second Legislature, First Session (sections 23-2601 to 23-2612), does not amend this section and therefor does not violate Article III, section 14, Constitution of Nebraska. Dwyer v. Omaha-Douglas Public Building Commission, 188 Neb. 30, 195 N.W.2d 236 (1972).



23-121 - Office supplies; safes; duty to provide.

23-121. Office supplies; safes; duty to provide.

The county board shall provide and keep in repair, when the finances of the county will permit, suitable fireproof safes for the county clerk and county treasurer. It shall provide suitable books and stationery for the use of the county board, county clerk, county treasurer, county judge, sheriff, clerk of the district court, county school administrator, county surveyor, and county attorney.

Board is not compelled to let printing contract to lowest bidder. State ex rel. Huse & Son v. Dixon County, 24 Neb. 106, 37 N.W. 936 (1888).



23-122 - Counties having less than 150,000 inhabitants; proceedings; claims; employee job titles and salaries; publication; rate.

23-122. Counties having less than 150,000 inhabitants; proceedings; claims; employee job titles and salaries; publication; rate.

The county board of all counties having a population of less than one hundred fifty thousand inhabitants shall cause to be published, within ten working days after the close of each annual, regular, or special meeting of the board, a brief statement of the proceedings thereof which shall also include the amount of each claim allowed, the purpose of the claim, and the name of the claimant, except that the aggregate amount of all payroll claims may be included as one item, in one newspaper of general circulation published in the county and also its proceedings upon the equalization of the assessment roll. Between July 15 and August 15 of each year, the employee job titles and the current annual, monthly, or hourly salaries corresponding to such job titles shall be published. Each job title published shall be descriptive and indicate the duties and functions of the position. No publication in a newspaper shall be required unless the same can be done at an expense not exceeding three-fourths of the legal rate for advertising notices.



23-123 - Repealed. Laws 1979, LB 80, § 116.

23-123. Repealed. Laws 1979, LB 80, § 116.



23-124 - Bridges or buildings; damages; actions to recover.

23-124. Bridges or buildings; damages; actions to recover.

In all cases where any bridge or any public building, the property of any county within this state, shall be injured or destroyed by any person or persons, either negligently, carelessly or willfully and maliciously, it shall be the duty of the county board, for and in the name of the county, to sue for and recover such damages as shall have occurred by reason thereof, and the money so recovered shall be paid into the treasury of the county, and by the treasurer be credited to the fund out of which such bridge or building was constructed or repaired. The county board shall also examine and approve and perform all duties required to be performed with respect to annual inventory statements prepared by other county officers and filed with the board, with respect to county personal property as provided in sections 23-346 to 23-350.



23-125 - Additional tax; when authorized; limitation.

23-125. Additional tax; when authorized; limitation.

Whenever the county board deems it necessary to assess taxes the aggregate of which exceeds the rate of fifty cents on every one hundred dollars of the taxable value of all the taxable property in such county, the county board may, by an order entered of record, set forth substantially the amount of such excess required and the purpose for which the same will be required, and if for the payment of interest, principal, or both upon bonds, such order shall in a general way designate the bonds and specify the number of years such excess must be levied and provide for the submission of the question of assessing the additional rate required to a vote of the people of the county at the next election for county officers after the adoption of the resolution or at a special election ordered by the county board for that purpose. If the proposition for such additional tax is carried, the same shall be paid in money and in no other manner. The additional tax shall not have a duration greater than five years, except that such five-year limitation shall not apply to any additional tax approved by the voters of the county for payment of principal and interest on bonded indebtedness. The additional tax is excluded from the limitation in section 77-3442 as provided by section 77-3444.

Authority to levy tax in excess of constitutional limit is conferred. State ex rel. Shelley v. Board of County Commissioners of Frontier County, 156 Neb. 583, 57 N.W.2d 129 (1953).

Purpose to authorize taxation beyond constitutional limitation must be stated in proposition. Chicago, B. & Q. R. R. Co. v. County of Gosper, 153 Neb. 805, 46 N.W.2d 147 (1951).

Section does apply to procedure for issuance of bonds under county fair act. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

Board is not authorized to issue refunding bonds under this section. State ex rel. Otoe County v. Babcock, 23 Neb. 802, 37 N.W. 645 (1888).

This section does not apply to bonds issued before 1879. Burlington & M. R. R. Co. v. Saunders County, 17 Neb. 318, 22 N.W. 560 (1885).



23-126 - Special tax; submission to voters; notice.

23-126. Special tax; submission to voters; notice.

The mode of submitting questions to the people for any purpose authorized by law shall be as follows: The whole question, including the sum desired to be raised, or the amount of tax desired to be levied, or the rate per annum, and the whole regulation, including the time of its taking effect, if it be of a nature to be set forth, and the penalty of its violation, if there be one, is to be published for four weeks in some newspaper published in the county. If there be no such newspaper, the publication is to be made by being posted in at least one of the most public places in each election precinct in the county, and in all cases the notice shall name the time when such question will be voted upon, and the form in which the question shall be taken, and a copy of the question submitted shall be posted at each place of voting during the day of election.

In absence of controlling special provision, section controls borrowing of money by people of county. Lang v. Sanitary District of Norfolk, 160 Neb. 754, 71 N.W.2d 608 (1955).

Mode of submitting improvement of mail route roads is covered by this section. Chicago, B. & Q. R. R. Co. v. County of Gosper, 153 Neb. 805, 46 N.W.2d 147 (1951).

Requirement that notice be published four weeks and that it contain statement of amount desired to be levied is mandatory. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928).

General provision contained in above section as regards procedure for submitting question of issuing bonds does not apply to erection of courthouse. Majority vote is sufficient. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

Notice of election and time required to be published stated. State ex rel. Harris v. Hanson, 80 Neb. 738, 117 N.W. 412 (1908).

Publication of notice "during four weeks" means during full period. State v. Cherry County, 58 Neb. 734, 79 N.W. 825 (1899).

Question of issuing bonds under special act must be submitted to vote. In re House Roll No. 284, 31 Neb. 505, 48 N.W. 275 (1891).

Water and paving bonds of cities may be issued only after vote. State ex rel. City of Fremont v. Babcock, 25 Neb. 500, 41 N.W. 450 (1889).



23-127 - Bonds or expenditures; submission to voters; tax proposal mandatory.

23-127. Bonds or expenditures; submission to voters; tax proposal mandatory.

When the question submitted involves the borrowing or expenditure of money, or issuance of bonds, the proposition of the question must be accompanied by a provision to levy a tax annually for the payment of interest, if any thereon, and no vote adopting the question proposed shall be valid unless it likewise adopt the amount of tax to be levied to meet the liability incurred.

Section must be strictly complied with. Richardson v. Kildow, 116 Neb. 648, 218 N.W. 429 (1928); Keith County v. Ogallala Power & Irr. Co., 64 Neb. 35, 89 N.W. 375 (1902).

Section is mandatory. State ex rel. Berry v. Babcock, 21 Neb. 599, 33 N.W. 247 (1887).



23-128 - Special tax; submission to voters; election; laws applicable.

23-128. Special tax; submission to voters; election; laws applicable.

At the time specified in such notice a vote of the qualified electors shall be taken in each precinct at the place designated in such notice. The votes shall be received, and returns thereof made, and the same shall be canvassed by the same officers and in the same manner as required at each general election.



23-129 - Special tax; approval by voters; number required; effect.

23-129. Special tax; approval by voters; number required; effect.

If it appears that a majority of the total number of votes cast upon the proposition at the election in which the proposition is submitted are in favor of the proposition, except the proposal for bonds as provided in section 23-3501, which require a majority of votes cast upon the proposition at the election at which the proposition is submitted, and it also appears that the requirements of the law have been fully complied with, the same shall be entered at large by the county board upon the book containing the record of its proceedings, and it shall then have power to levy and collect the special tax in the same manner as other county taxes are collected. Propositions thus acted upon cannot be rescinded by the county board.

Favorable vote of two-thirds of electors is required to issue bonds of sanitary drainage district. Lang v. Sanitary District of Norfolk, 160 Neb. 754, 71 N.W.2d 608 (1955).

Where levy in excess of constitutional limit is required, two-thirds vote in favor of bond issue is required. State ex rel. Shelley v. Board of County Commissioners of Frontier County, 156 Neb. 583, 57 N.W.2d 129 (1953).

Approval of levy for improvement of mail route road did not of itself authorize levy above constitutional limit. Chicago, B. & Q. R. R. Co. v. County of Gosper, 153 Neb. 805, 46 N.W.2d 147 (1951).

Provisions are not applicable to erection of courthouse. Majority vote is sufficient. State ex rel. Polk County v. Marsh, 106 Neb. 760, 184 N.W. 901 (1921).

Provisions are not applicable to special acts. State ex rel. Douglas County v. Cornell, 54 Neb. 72, 74 N.W. 432 (1898).

Section is applicable to submission of proposition to sell lands of county. Stenberg v. State ex rel. Keller, 50 Neb. 127, 69 N.W. 849 (1897); Stenberg v. State ex rel. Keller, 48 Neb. 299, 67 N.W. 190 (1896).

This section applies to courthouse bonds. Fenton v. Yule, 27 Neb. 758, 43 N.W. 1140 (1889).

Section means two-thirds of total vote cast. State ex rel. Mann v. Anderson, 26 Neb. 517, 42 N.W. 421 (1889).

Purchaser need look no further than record to determine compliance with requirements of the law. Valley County v. McLean, 79 F. 728 (8th Cir. 1897).



23-130 - Special tax; fund.

23-130. Special tax; fund.

Money raised by the county board pursuant to the provisions of sections 23-119 to 23-129 is specially appropriated and constituted a fund, distinct from all others, in the hands of the county treasurer, until the obligation assumed be discharged.



23-131 - Warrants; how issued; claims of jurors.

23-131. Warrants; how issued; claims of jurors.

(1) Upon the allowance of any claim or account against the county, the county board shall direct the county clerk to draw a warrant upon the county treasurer in payment thereof. The warrant shall be signed by the chairperson of the county board, except as hereinafter provided, and countersigned by the county clerk. Warrants may also be issued as provided in section 23-1303. All warrants payable to officers or employees of the county and claims or accounts allowed in full shall be delivered by the county clerk upon completion of entries so required in the warrant and distribution records of the officer in charge of such records. If a claim or account is not allowed in full, the warrant shall not be delivered to the party until the time for taking an appeal has expired and, if such appeal be taken, then not until the appeal has been determined.

(2) Jurors in the district courts shall, immediately upon the completion of their services, be entitled to a statement under seal from the clerk of the court wherein their services were rendered, certifying the amount due them for service as jurors in such court. Upon presentation by a juror of the certified statement to the county clerk, the county clerk shall immediately issue a warrant upon the county general fund for the amount due as shown by the certified statement, unless the juror has voluntarily waived such amount due for service as a juror. Before delivery of the warrant, the county clerk shall deduct therefrom the amount of any delinquent personal taxes then due from the juror, except that in a county having a county comptroller, the county board shall direct the comptroller to draw the warrant, and the warrant shall be executed as provided in this section, except that it shall be countersigned and issued by the comptroller. If the county clerk or the county comptroller is unable to issue the warrant to the jurors because of insufficient funds, a record of the date of presentation of the certified statements, together with the names and addresses of the jurors, shall be made by the county clerk or the county comptroller and the amount due thereon shall draw interest until there are sufficient funds upon which to draw and pay the warrants, whereupon each juror shall be immediately notified by registered letter, return receipt requested, that upon presentation of a certified statement for juror's fee, a warrant will be drawn therefor with interest, less whatever delinquent personal taxes are then due from him or her.

Where landowner appealed order opening road, warrant for payment of damages could not properly be issued. Barrett v. Hand, 158 Neb. 273, 63 N.W.2d 185 (1954).

Delivery of warrant prior to lapse of time for taking taxpayer's appeal, in violation of statute, does not affect taxpayer's right to appeal. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

County treasurer cannot pay out public funds in unauthorized manner, take assignment of claim, be reimbursed by county, and thus indirectly liquidate claim against county. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Amendment of act in 1907 relating to county comptroller sustained as constitutional. Allan v. Kennard, 81 Neb. 289, 116 N.W. 63 (1908).

The allowance by the county board of a claim against the county, even though there is no money in the treasury at the time and no tax levy against which a warrant can be drawn, is irregular, but is not in excess of the power given to examine and settle all claims against the county. State ex rel. McDonald v. Farrington, 80 Neb. 628, 114 N.W. 1100 (1908).

Seal is not always essential if claim is otherwise properly authenticated. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

Account must be allowed before warrant is drawn. Wilson v. State ex rel. Plasters, 53 Neb. 113, 73 N.W. 456 (1897).

Treasurer should not register until after ten days. Means v. Webster, 23 Neb. 432, 36 N.W. 809 (1888).



23-132 - Warrants; limitations upon issuance; exceptions.

23-132. Warrants; limitations upon issuance; exceptions.

The county board, after the adoption of the annual county budget statement, may issue warrants against the various funds provided for in such budget statement within the limitations prescribed in this section. It shall be unlawful for the county board of any county to issue any warrants on any fund or contract any indebtedness against any fund, prior to the annual levy made by the county board, in excess of fifty percent of the fund provided for in the adopted budget statement for the ensuing year unless there is money in the treasury to the credit of the proper fund for the payment of the same. After the tax levy has been made by the county board, it shall be unlawful for the county board of any county to (1) issue any warrants for any amount exceeding eighty-five percent of the aggregate of the amount provided by the budget as finally determined when the levy is made unless there is money in the treasury to the credit of the proper fund for the payment of the same or (2) issue any certificate of indebtedness in any form in payment of any account or claim, make any contracts for or incur any indebtedness in any form in payment of any account or claim, or make any contracts for or incur any indebtedness against the county in excess of the amount provided for and appropriated to any or all of the several funds by the annual county budget statement for the current year except as provided in section 13-511.

1. Contracts

2. Warrants

3. Miscellaneous

1. Contracts

Purpose and intent of this section was not only that a contract in contravention thereof was unenforceable, but also any obligation of any other character should also be unenforceable. Warren v. County of Stanton, 147 Neb. 32, 22 N.W.2d 287 (1946).

County was liable for reasonable value of services of auditor making investigation. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).

A county board by a contract made with an architect in 1921 cannot bind the county to pay commissions to the architect under a levy made in 1931. Berlinghof v. Lincoln County, 128 Neb. 28, 257 N.W. 373 (1934).

County treasurer undertaking to pay unallowed salary claims against county from sinking fund without warrant cannot take assignments of claims and thereafter recover thereon as valid obligation of county unless sinking funds are reimbursed prior thereto. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Contracts in excess of levy are void. Austin Mfg. Co. v. Colfax County, 67 Neb. 101, 93 N.W. 145 (1903).

After estimate is made, county may anticipate levy and contract indebtedness. Austin Mfg. Co. v. Brown County, 65 Neb. 60, 90 N.W. 929 (1902).

Board does not audit claims unless levy is made or money in treasury. Board of County Comrs. of Lancaster County v. State ex rel. Miller, 13 Neb. 523, 14 N.W. 517 (1882).

2. Warrants

In action against county commissioners to recover money alleged to have been unlawfully expended after the annual tax levy, it must be shown that warrants in excess of the levy for the current year were issued, and that there was no money in the proper fund for their payment. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Warrants issued in violation of this section are absolutely void. Warren v. Stanton County, 145 Neb. 220, 15 N.W.2d 757 (1944).

County board cannot be compelled by mandamus to issue warrants for an amount exceeding eighty-five percent of the amount levied by tax for the current year except there be money in the proper fund for payment of same. State ex rel. Boxberger v. Burns, 132 Neb. 31, 270 N.W. 656 (1937).

In action against county commissioners to recover money alleged to have been unlawfully expended, it must be shown not only that warrants in excess of eighty-five percent of the amount levied by tax for the current year were issued, but also that there was no money in the proper fund for their payment. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Warrants are not payable out of levy for subsequent years unless included in estimate, or until after all indebtedness for subsequent year is paid. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

Warrant issued in excess of statutory limitation is void. National Life Ins. Co. v. Dawes County, 67 Neb. 40, 93 N.W. 187 (1903).

Action on warrant does not accrue until there is money on hand in the fund on which the warrant is drawn, sufficient to pay same, or the authorities have had opportunity to provide for payment and have neglected to do so. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Warrant issued for a purpose not within jurisdiction of board is void. Walsh v. Rogers, 15 Neb. 309, 18 N.W. 135 (1884).

Warrants drawn and unpaid cannot be included in levy in excess of maximum. State ex rel. First Nat. Bank of Beatrice v. Gosper County, 14 Neb. 22, 14 N.W. 801 (1883).

Action held not barred by statute of limitations. State ex rel. Hitchcock v. Harvey, 12 Neb. 31, 10 N.W. 406 (1881); Brewer v. Otoe County, 1 Neb. 373 (1871).

Where warrant is void, there may be recovery of purchase price. Rogers v. Walsh, 12 Neb. 28, 10 N.W. 467 (1881).

Precinct indebtedness may be paid by warrants issued by county. State ex rel. Osborne v. Thorne, 9 Neb. 458, 4 N.W. 63 (1880).

Chairman is not required to sign warrant where there are no funds or levy. Patterson v. State ex rel. Dusenbery, 2 Neb. Unof. 765, 89 N.W. 989 (1902).

3. Miscellaneous

Party prosecuting claim against county is not required to plead and prove that there are sufficient funds in the treasury or taxes levied to authorize board to allow claim, as this is a matter of defense. Sheldon v. Gage County Soc. of Ag., 75 Neb. 485, 106 N.W. 474 (1906).

"Incurring indebtedness" defined. State ex rel. Wessel v. Weir, 33 Neb. 35, 49 N.W. 785 (1891).



23-133 - Warrants; specify fund upon which drawn.

23-133. Warrants; specify fund upon which drawn.

Each warrant issued shall specify the fund upon which it is drawn.

County treasurer is without authority to liquidate claims against county. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Purpose is to guard against overdrawing. National Life Ins. Co. v. Dawes County, 67 Neb. 40, 93 N.W. 187 (1903).

Officers are liable for warrant in excess of limit. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Warrant must show on face amount levied. Patterson v. State ex rel. Dusenbery, 2 Neb. Unof. 765, 89 N.W. 989 (1902).



23-134 - Warrants; issuance in excess of limitations; liability of county board.

23-134. Warrants; issuance in excess of limitations; liability of county board.

Any warrant drawn after eighty-five percent of the amount levied for the year is exhausted, and where there are no funds in the treasury for the payment of the same, shall not be chargeable as against the county, but may be collected by civil action from the county board making the same, or any member thereof.

In action against county commissioners to recover money alleged to have been unlawfully expended after the annual tax levy, it must be shown that warrants in excess of the levy for the current year were issued, and that there was no money in the proper fund for their payment. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

No recovery quantum meruit can be had where there is a constitutional or statutory disqualification to make the contract or create the liability. Warren v. County of Stanton, 147 Neb. 32, 22 N.W.2d 287 (1946).

Where warrants on their face disclosed that amount issued exceeded levy authorized, recovery could not be had quantum meruit for the excess. Warren v. County of Stanton, 147 Neb. 32, 22 N.W.2d 287 (1946).

No action can be maintained against county upon warrants issued in violation of this section. Warren v. Stanton County, 145 Neb. 220, 15 N.W.2d 757 (1944).

Where warrants on their face show that amount of levy has been exceeded, county cannot be estopped to deny liability thereon. Warren v. Stanton County, 145 Neb. 220, 15 N.W.2d 757 (1944).

In action against county commissioners to recover money alleged to have been unlawfully expended, it must be shown not only that warrants in excess of eighty-five percent of the amount levied by tax for the current year were issued, but also that there was no money in the proper fund for their payment. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).



23-135 - Claims; time of filing; approval of certain purchases; procedure; payment in advance of services; authorized; disallowance of claim; notice; appeal.

23-135. Claims; time of filing; approval of certain purchases; procedure; payment in advance of services; authorized; disallowance of claim; notice; appeal.

(1) All claims against a county shall be filed with the county clerk within ninety days from the time when any materials or labor, which form the basis of the claims, have been furnished or performed, except that (a) the fees of jurors serving in the district courts shall be paid as provided for in section 23-131, (b) payment may be approved as provided in subsection (2) of this section, and (c) payments may be made as provided in subsection (3) of this section. The county board may authorize procedures whereby claims may be filed electronically. The electronic filing shall include the following: Information with respect to the person filing the claim, the basis of the claim, the amount of the claim, the date of the claim, and any other information the county board may require. The county clerk shall keep records of each electronic claim. The records shall be accessible for public viewing in either electronic or printed format.

(2) A county board may by resolution, which resolution constitutes a claim pursuant to subsection (1) of section 23-1303, approve the payment for a particular piece of personal property prior to the receipt of such property by the county. A county board may by resolution approve the payment for a particular piece of real or personal property at the auction at which such property is sold if the resolution states the maximum amount which the county may bid for the particular piece of real or personal property.

(3) The county board may pay in advance of services being rendered if it is pursuant to a contract entered into with the state. Such contract shall meet the requirements of the Interlocal Cooperation Act.

(4) When the claim of any person against the county is disallowed in whole or in part by the county board, such person may appeal from the decision of the board to the district court of such county by causing a written notice to be served on the county clerk within twenty days after making such decision and executing a bond to such county, with sufficient security, to be approved by the county clerk, conditioned for the faithful prosecution of such appeal and the payment of all costs that shall be adjudged against the appellant. Upon the disallowance of any claim, the county clerk shall notify the claimant, his or her agent, or his or her attorney in writing of the fact within five days after such disallowance. Notice mailed within such time shall be deemed sufficient. In a county with a county comptroller, all claims shall be filed with the comptroller and not with the county clerk. The comptroller shall keep records of each electronic claim. The records shall be accessible for public viewing in either electronic or printed format. When an appeal is taken, it shall be the duty of the county clerk to immediately notify the county comptroller of such appeal.

1. What are claims

2. Filing

3. Auditing

4. Allowance

5. Appeal

6. Miscellaneous

1. What are claims

Under the provisions of this section, the Legislature has expressly waived the counties' sovereign immunity with respect to contractual disputes. This section does not apply where the county is not required to make a determination of facts based upon the evidence. Hoiengs v. County of Adams, 245 Neb. 877, 516 N.W.2d 223 (1994).

Any action at law against a county for payment for services or labor which arises out of a contractual relationship is subject to the county claims statute, and any petition stating such a claim but failing to allege compliance with the statutory requirements of this section is demurrable. Jackson v. County of Douglas, 223 Neb. 65, 388 N.W.2d 64 (1986).

This section applies to all claims arising from or out of a contract, and a petition which is subject to its provisions is demurrable unless it shows on its face that the claim was filed with the county clerk within the statutory time. Zeller Sand & Gravel v. Butler Co., 222 Neb. 847, 388 N.W.2d 62 (1986).

Reimbursement of taxes paid for void tax sale certificate is a claim. Farm Investment Co. v. Scotts Bluff County, 125 Neb. 582, 251 N.W. 115 (1933).

Section refers only to claim originating in contract. Douglas County v. Taylor, 50 Neb. 535, 70 N.W. 27 (1897).

Section does not apply to demands arising upon torts. Hollingsworth v. Saunders County, 36 Neb. 141, 54 N.W. 79 (1893).

Costs of redeeming land, wrongfully sold for taxes, is proper claim. Fuller v. Colfax County, 33 Neb. 716, 50 N.W. 1044 (1892).

Taxes paid under protest may form basis of claim. Richardson County v. Hull, 28 Neb. 810, 45 N.W. 53 (1890).

Expense of redeeming land from wrongful sale for taxes is a claim against the county. Richardson County v. Hull, 24 Neb. 536, 39 N.W. 608 (1888).

2. Filing

The purpose of the filing requirement of this section is to provide the county with full information of the rights asserted against it and enable it to make proper investigation concerning the merits of claims against it and to settle those of merit without the expense of litigation. Olson v. County of Lancaster, 230 Neb. 904, 434 N.W.2d 307 (1989).

Requirement that claims shall be filed within ninety days applies only to claims ex contractu. McCollough v. County of Douglas, 150 Neb. 389, 34 N.W.2d 654 (1948).

Requirement for filing within ninety days includes all claims arising ex contractu whether express or implied. Coverdale & Colpitts v. Dakota County, 144 Neb. 166, 12 N.W.2d 764 (1944).

Provisions as to filing claim and time within which filing must be made are both mandatory. Verges v. County of Morrill, 143 Neb. 173, 9 N.W.2d 221 (1943).

Amendment of 1935 requiring claims for materials or labor to be filed within ninety days is constitutional. Consolidated Chemical Laboratories v. County of Cass, 141 Neb. 486, 3 N.W.2d 920 (1942).

Claims must be filed with county clerk, who is also clerk of board of supervisors. Formal pleadings are not necessary in presenting claims. Gibson v. Sherman County, 97 Neb. 79, 149 N.W. 107 (1914).

Action upon a claim for a tort or unliquidated damages may be commenced by filing a claim with the county board. Wherry v. Pawnee County, 88 Neb. 503, 129 N.W. 1013 (1911).

Claim is filed when delivered to clerk. State ex rel. Thomas Clock Co. v. Board of County Comrs. of Cass County, 60 Neb. 566, 83 N.W. 733 (1900).

Claim agreed upon by two counties need not be presented to board before suit. Perkins County v. Keith County, 58 Neb. 323, 78 N.W. 630 (1899).

Claim for an account against a county cannot be sued upon but must be filed. State ex rel. Clark v. Board of County Comrs. of Buffalo County, 6 Neb. 454 (1877).

All claims arising ex contractu against a county must be filed with the county clerk within 90 days. Shaul v. Brenner, 10 Neb. App. 732, 637 N.W.2d 362 (2001).

3. Auditing

This section regulates the exercise of the power granted to examine and settle all accounts against the county. State ex rel. McDonald v. Farrington, 80 Neb. 628, 114 N.W. 1100 (1908).

County board cannot audit claim previous to rendition of service. Wilson v. State ex rel. Plasters, 53 Neb. 113, 73 N.W. 456 (1897).

Board alone has power to audit claims. Gage County v. Hill, 52 Neb. 444, 72 N.W. 581 (1897); Cuming County v. Thiele, 48 Neb. 888, 67 N.W. 883 (1896); State ex rel. Franklin County v. Vincent, 46 Neb. 408, 65 N.W. 50 (1895); Heald v. Polk County, 46 Neb. 28, 64 N.W. 376 (1895); Sioux County v. Jameson, 43 Neb. 265, 61 N.W. 596 (1895).

Board cannot audit claim until warrant can be legally drawn therefor. Lancaster County v. State ex rel. Miller, 13 Neb. 523, 14 N.W. 517 (1882).

Board cannot be compelled by mandamus to audit an account, but may be compelled to act upon it in proper case. State ex rel. Hagberg v. Furnas County, 10 Neb. 361, 6 N.W. 434 (1880).

4. Allowance

County board has exclusive original jurisdiction of claim for attorney's fees for collection of taxes. Strawn v. County of Sarpy, 154 Neb. 844, 49 N.W.2d 677 (1951).

County board has exclusive original jurisdiction to examine and allow a claim against the county arising out of contract. County of Sarpy v. Gasper, 149 Neb. 51, 30 N.W.2d 67 (1947).

Failure to verify claim does not deprive county commissioners of jurisdiction to act on claims against county. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Equitable relief may be granted where no notice is given claimants that claim for damages, arising out of location of road, is disallowed. Horner v. Eells, 114 Neb. 210, 206 N.W. 733 (1925).

County commissioners may pass on claim though same is not in statutory form. Bartlett v. Dahlsten, 104 Neb. 738, 178 N.W. 636 (1920).

Board acts ministerially where amount is fixed by law. Otoe County v. Stroble, 71 Neb. 415, 98 N.W. 1065 (1904); Crouch v. Pyle, 70 Neb. 60, 96 N.W. 1049 (1903); Mitchell v. Clay County, 69 Neb. 779, 96 N.W. 673 (1903).

Settlement with county officers is conclusive, except for fraud, mistake, or imposition. Wilcox v. Perkins County, 70 Neb. 139, 97 N.W. 236 (1903).

Board acts ministerially when adjusting accounts of county officer, but judicially when allowing claims. Chase County v. Kelly, 69 Neb. 426, 95 N.W. 865 (1903); Trites v. Hitchcock County, 53 Neb. 79, 73 N.W. 215 (1897).

Allowance of claim against "advertising fund" constitutes allowance against general fund. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

Board acts ministerially upon claim of officer for salary. Gallaher v. City of Lincoln, 63 Neb. 339, 88 N.W. 505 (1901).

Board acts judicially only on claims they have right to pass upon. Hayes County v. Christner, 61 Neb. 272, 85 N.W. 73 (1901).

Board has exclusive original jurisdiction. In absence of fraud, payment cannot be enjoined. Board of Comrs. of Dixon County v. Barnes, 13 Neb. 294, 13 N.W. 623 (1882); Brown v. Otoe County, 6 Neb. 111 (1877).

No formal judgment need be entered in passing on claims. Black v. Saunders County, 8 Neb. 440, 1 N.W. 144 (1879).

5. Appeal

An appeal from a final order of the county civil service commission is a petition in error, not an original breach of contract action against the county; an employee appealing the order is not required to file a claim with the county under this section. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).

In order to perfect an appeal to the district court from a county board of equalization, all activities necessary, including the filing of notice of appeal, must be carried out within forty-five days of the adjournment of the board. Knoefler Honey Farms v. County of Sherman, 193 Neb. 95, 225 N.W.2d 855 (1975).

Method of giving notice of appeal in this particular case from freeholders' board, in a county where by law county clerk is ex officio clerk of the district court, held sufficient. Elson v. Harbert, 190 Neb. 437, 208 N.W.2d 703 (1973).

Manner of taking appeal under this section was made applicable to appeals from action of freeholders' board involving school districts. Reiber v. Harris, 179 Neb. 582, 139 N.W.2d 353 (1966).

This section governs manner of appeal from action of county superintendents in reorganization of school districts. Roy v. Bladen School Dist. No. R-31, 165 Neb. 170, 84 N.W.2d 119 (1957).

Before an appeal can be taken, claim must be disallowed, in whole or in part, by the county board. Verges v. County of Morrill, 143 Neb. 173, 9 N.W.2d 221 (1943).

Failure to verify petition on appeal is not a jurisdictional defect. Myers v. Hall County, 130 Neb. 13, 263 N.W. 486 (1935).

Form of notice of appeal is not prescribed by statute, and written notice which causes clerk to make up full transcript is sufficient. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).

Claimant, party having direct interest, must serve notice within twenty days after the board's decision. Sommerville v. Board of Commissioners of Douglas County, 117 Neb. 507, 221 N.W. 433 (1928).

Appeal from board of county supervisors' order, allowing claim against county, brings action to district court for trial de novo. Campbell Co. v. Boyd County, 117 Neb. 186, 220 N.W. 240 (1928); Box Butte County v. Noleman, 54 Neb. 239, 74 N.W. 582 (1898).

Words "recovery by suit" include suits instituted by appeal from action of board on claim. Cass County v. Sarpy County, 83 Neb. 435, 119 N.W. 685 (1909).

Where funds can be distributed only upon warrants authorized by board, a claim therefor may be filed and an appeal taken. School Dist. No. 30 of Cuming County v. Cuming County, 81 Neb. 606, 116 N.W. 522 (1908).

Claimant is allowed twenty days from the order of disallowance in which to appeal. Lincoln Township v. Kearney County, 79 Neb. 299, 112 N.W. 608 (1907).

District court should not try appeal until issues are joined by pleadings. Loup County v. Wirsig, 73 Neb. 505, 103 N.W. 56 (1905); Haskell v. Valley County, 41 Neb. 234, 59 N.W. 680 (1894).

Appeal bonds. Requisites and validity. Hitchcock County v. Brown, 73 Neb. 254, 102 N.W. 456 (1905); Holmes v. State, 17 Neb. 73, 22 N.W. 232 (1885); Gage County v. Fulton, 16 Neb. 5, 19 N.W. 781 (1884); Stewart v. Carter, 4 Neb. 564 (1876).

Appeal vacates the decision of board and applies to whole claim. Dakota County v. Borowsky, 67 Neb. 317, 93 N.W. 686 (1903).

Service of notice of appeal is made when delivered to clerk. Jarvis v. Chase County, 64 Neb. 74, 89 N.W. 624 (1902).

Jurisdiction of district court is not original. Shepard v. Easterling, 61 Neb. 882, 86 N.W. 941 (1901).

On appeal to district court, the issues need not be the same as before the board. Sheibley v. Dixon County, 61 Neb. 409, 85 N.W. 399 (1901).

Appeal brings action to district court for trial de novo. Box Butte County v. Noleman, 54 Neb. 239, 74 N.W. 582 (1898).

Appeal to Supreme Court; issues to be decided. State ex rel. Thomas Clock Co. v. Board of County Comrs. of Cass County, 53 Neb. 767, 74 N.W. 254 (1898).

Appeal lies on claim for taxes paid under protest. Chicago, B. & Q. R. R. Co. v. Nemaha County, 50 Neb. 393, 69 N.W. 958 (1897).

Dismissal of appeal is final adjudication. State ex rel. Marquett, Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

Taxpayer may appeal. Board of Comrs. of Dixon County v. Barnes, 13 Neb. 294, 13 N.W. 623 (1882).

Appeal is dismissed unless bond is properly approved. Cedar County v. McKinney L. & Inv. Co., 1 Neb. Unof. 411, 95 N.W. 605 (1901).

6. Miscellaneous

Where the salary or compensation of a public officer is fixed by statute, no judicial action in that respect is required, and therefore this section is inapplicable. Heinzman v. County of Hall, 213 Neb. 268, 328 N.W.2d 764 (1983).

Where state and local purposes are commingled, the crucial issue turns upon a determination of whether the controlling purposes are state or local. Counties may be required to pay attorney's fees for one appointed to defend an indigent defendant. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Claim by defendant county that this statute of limitation applied in this case was not decided because not raised by cross-appeal as required by rules of the Supreme Court. Hays v. County of Douglas, 192 Neb. 580, 223 N.W.2d 143 (1974).

Cited but not discussed. Clark v. Sweet, 183 Neb. 723, 163 N.W.2d 881 (1969).

Claim for attorney's fees in tax foreclosure was barred. Strawn v. County of Sarpy, 156 Neb. 797, 58 N.W.2d 168 (1953).

County treasurer is without authority to liquidate claims against county. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Under former law, this section governed the verification of claims against the county. Uttley v. Sievers, 100 Neb. 59, 158 N.W. 373 (1916).

Claim is not barred until four years from act authorizing county to pay same. Gibson v. Sherman County, 97 Neb. 79, 149 N.W. 107 (1914).

County attorney has authority to bind county for expenses of suit. Christner v. Hayes County, 79 Neb. 157, 112 N.W. 347 (1907).

Members of board are liable for warrant drawn without legal authority. Otoe County v. Stroble, 71 Neb. 415, 98 N.W. 1065 (1904).



23-135.01 - Claims; false statements or representations; penalties.

23-135.01. Claims; false statements or representations; penalties.

Whoever shall file any claim against any county as provided in section 23-135, knowing said claim to contain any false statement or representation as to a material fact or whoever shall obtain or receive any money or any warrant for money from any county knowing that the claim therefor was based on a false statement or representation as to a material fact, if the amount claimed or money obtained or received, or if the face value of the warrant for money shall be one thousand dollars or more shall be guilty of a Class IV felony. If the amount is more than one hundred dollars but less than one thousand dollars, the person so offending shall be guilty of a Class II misdemeanor. If the amount is less than one hundred dollars, the person so offending shall be guilty of a Class III misdemeanor.

Mere negligence on part of claimant is not enough to sustain a conviction hereunder. State ex rel. Nebraska State Bar Assn. v. Holscher, 193 Neb. 729, 230 N.W.2d 75 (1975).



23-136 - Claims; allowance; appeal by taxpayer; procedure.

23-136. Claims; allowance; appeal by taxpayer; procedure.

Any taxpayer may likewise appeal from the allowance of any claim against the county by serving a like notice within ten days and giving a bond similar to that provided for in section 23-135.

1. Right to appeal

2. Procedure

3. Effect on warrants

4. Miscellaneous

1. Right to appeal

This ten-day time is applicable to an appeal from the action of the county board of equalization in setting the nonresident high school tuition levy. In re 1981-82 County Tax Levy of Saunders County Bd. of Equal., 214 Neb. 624, 335 N.W.2d 299 (1983).

Taxpayers may appeal from order allowing claim against county, though board's action may be result of compromise of disputed claim. Campbell Co. v. Boyd County, 117 Neb. 186, 220 N.W. 240 (1928).

Taxpayer may appeal from allowance to agricultural society. Sheldon v. Gage County Soc. of Agri., 71 Neb. 411, 98 N.W. 1045 (1904).

2. Procedure

Taxpayer may appeal from allowance of claim by serving notice and giving bond. Reiber v. Harris, 179 Neb. 582, 139 N.W.2d 353 (1966).

Notice of appeal is jurisdictional and taxpayer must serve notice within ten days after board's decision. Sommerville v. Board of County Commissioners of Douglas County, 116 Neb. 282, 216 N.W. 815 (1927).

Judgment is an entirety; appeal puts all in issue. Dakota County v. Borowsky, 67 Neb. 317, 93 N.W. 686 (1903).

Right to appeal does not arise until claim has been allowed. Shepard v. Easterling, 61 Neb. 882, 86 N.W. 941 (1901).

Appeal may be dismissed if made in bad faith. Gage County v. King Bridge Co., 58 Neb. 827, 80 N.W. 56 (1899).

Remedy of appeal is exclusive. Taylor v. Davey, 55 Neb. 153, 75 N.W. 553 (1898).

Bona fide attempt to appeal will not be dismissed on account of informalities or omissions in bond. Rube v. Cedar County, 35 Neb. 896, 53 N.W. 1009 (1892); State ex rel. Hagberg v. County Comrs. of Furnas County, 10 Neb. 361, 6 N.W. 434 (1880).

3. Effect on warrants

Delivery of the warrant in suit prior to lapse of time for taking taxpayer's appeal, in violation of statute, does not affect taxpayer's right of appeal. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

Warrants should not be delivered or registered until time for appeal has expired. Means v. Webster, 23 Neb. 432, 36 N.W. 809 (1888).

4. Miscellaneous

Cited but not discussed. Clark v. Sweet, 183 Neb. 723, 163 N.W.2d 881 (1969).

Taxpayer, in absence of statutory authority, cannot collect attorney fees from county. Minshull v. Sherman County, 95 Neb. 835, 146 N.W. 1009 (1914).



23-137 - Claims; appeal; record; trial; costs.

23-137. Claims; appeal; record; trial; costs.

The clerk of the board, upon such appeal being taken and being paid the proper fees therefor, shall make out a complete transcript of the proceedings of the board relating to the matter of its decision and shall deliver it to the clerk of the district court. The appeal shall be entered, tried, and determined and costs awarded in the manner provided in sections 25-1901 to 25-1937.

In order to perfect an appeal to the district court from a county board of equalization, all activities necessary, including the filing of notice of appeal, must be carried out within forty-five days of the adjournment of the board. Knoefler Honey Farms v. County of Sherman, 193 Neb. 95, 225 N.W.2d 855 (1975).

Cited but not discussed. Clark v. Sweet, 183 Neb. 723, 163 N.W.2d 881 (1969).

Procedure for appeal to the district court from action of a county board of equalization is that prescribed for appeal from justice of peace court to the district court. Nebraska Conf. Assn. Seventh Day Adventists v. County of Hall, 166 Neb. 588, 90 N.W.2d 50 (1958).

Delivery of the warrant in suit prior to lapse of time for taking taxpayer's appeal, in violation of statute, does not affect taxpayer's right of appeal. Beadle v. Harmon, 130 Neb. 389, 265 N.W. 18 (1936).

District court acquires jurisdiction by appeal from county board's disallowance of claim where claimant gives notice of appeal, furnishes appeal bond and files transcript in office of clerk of district court within time, though the petition on appeal is not filed until a later date. Myers v. Hall County, 130 Neb. 13, 263 N.W. 486 (1935).

An appeal from an order of the county board allowing a claim brings the action to the district court for trial de novo. Campbell Co. v. Boyd County, 117 Neb. 186, 220 N.W. 240 (1928).

Duty to prepare properly and file transcript is primarily enjoined upon county clerk and not upon claimant. Bartlett v. Dahlsten, 104 Neb. 738, 178 N.W. 636 (1920).

District court should not try appeal until issues are joined by pleadings. Loup County v. Wirsig, 73 Neb. 505, 103 N.W. 56 (1905); Haskell v. Valley County, 41 Neb. 234, 59 N.W. 680 (1894).



23-138 - Claims; reconsideration.

23-138. Claims; reconsideration.

The provisions of sections 23-135 to 23-137 shall not be so construed as to prevent the county board from once reconsidering their action on any claim, upon due notice to parties interested.

A county board may reconsider once its action on the allowance of a claim, upon due notice to interested parties. State ex rel. Allen v. Miller, 138 Neb. 747, 295 N.W. 279 (1940).

Order of board establishing a ditch is not a judicial act and may be reconsidered where no rights have accrued thereunder. State ex rel. Sullivan v. Ross, 82 Neb. 414, 118 N.W. 85 (1908).

Order of disallowance, reconsidered, is not an adjudication of claim. Dean v. Saunders County, 55 Neb. 759, 76 N.W. 450 (1898).

Board may reconsider claim once on notice. Appearance of attorney is a waiver of notice. State ex rel. Marquett, Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

Board cannot review or reverse the act of a prior board. Stenberg v. State ex rel. Keller, 48 Neb. 299, 67 N.W. 190 (1896).



23-139 - Special tax fund; reversion to general fund.

23-139. Special tax fund; reversion to general fund.

Whenever a tax is levied for the payment of a specific debt, the amount of such tax collected shall be kept as a separate fund in the county treasury, and expended only in the liquidation of such indebtedness; Provided, any surplus remaining in the treasury after full payment of such indebtedness shall be transferred to the general fund of the county.

Beneficial owners of taxes enforced by trustee for governmental subdivisions in tax foreclosure suit are entitled to a strict accounting of the avails of the tax foreclosure on the basis of the integrity of separate tax funds involved. Darnell v. City of Broken Bow, 139 Neb. 844, 299 N.W. 274 (1941).



23-140 - Debts due county; settlement.

23-140. Debts due county; settlement.

All persons chargeable with money belonging to any county shall render their accounts to and settle with the county board at the time required by law, and pay into the county treasury any balance which may be due the county, take duplicate receipts therefor, and deposit one of the same with the clerk of the county within five days thereafter.

A county clerk, chargeable with money belonging to the county by collection of fees, is required to render accounts and settle with county board as provided in this section. Hoctor v. State, 141 Neb. 329, 3 N.W.2d 558 (1942).

If the board allows greater compensation than that fixed by law, action is void. Maurer v. Gage County, 72 Neb. 441, 100 N.W. 1026 (1904).

Board acts ministerially in adjusting accounts of county officers. Smith v. Clay County, 71 Neb. 614, 99 N.W. 501 (1904); Mitchell v. Clay County, 69 Neb. 779, 96 N.W. 673 (1903), reversed on rehearing 69 Neb. 795, 98 N.W. 662 (1904).

Action of board allowing officer to retain fees illegally does not make members liable unless they acted corruptly, and such action does not protect officer. Otoe County v. Dorman, 71 Neb. 408, 98 N.W. 1064 (1904).

Mandamus is not proper action to litigate right to retain fees. Maurer v. State ex rel. Gage County, 71 Neb. 24, 98 N.W. 426 (1904).



23-141 - Debts due county; action to recover.

23-141. Debts due county; action to recover.

If any person thus chargeable shall neglect or refuse to render true accounts or settle as aforesaid, the county board shall adjust the accounts of such delinquent, according to the best information they can obtain, and ascertain the balance due the county, and may institute the proper action to recover such balance so found due.

In making adjustment of accounts with county officers, county board acts ministerially, and county may recover from the officer any excess paid. Maurer v. Gage County, 72 Neb. 441, 100 N.W. 1026 (1904).



23-142 - Debts due county; failure to pay; penalty; collection.

23-142. Debts due county; failure to pay; penalty; collection.

In such case, the delinquent shall not be entitled to any commission, and shall forfeit and pay to the county a penalty of twenty percent on the amount found due the county. Such penalty shall be added to the amount so found due, and it shall be the duty of the court in which any action is brought to recover the same, to include such penalty in any judgment which may be rendered against the delinquent in such action. Such penalty, when collected, shall be paid into the county treasury for the benefit of the school fund.

Board acts ministerially in adjusting officer's fees. Such adjustment is no bar to suit to recover fees unlawfully held. Maurer v. Gage County, 72 Neb. 441, 100 N.W. 1026 (1904); Sheibley v. Dixon County, 61 Neb. 409, 85 N.W. 399 (1901).

Finding by board is not conclusive. Heald v. Polk County, 46 Neb. 28, 64 N.W. 376 (1895).



23-143 - Claims; delinquent personal taxes; deduction.

23-143. Claims; delinquent personal taxes; deduction.

The county board of any county, whenever the account or claim of any person, firm or corporation against the county is presented to them for allowance, shall procure from the county treasurer a certificate of the amount of delinquent personal taxes assessed against the person, firm or corporation in whose favor the account or claim is presented, and shall deduct from any amount found due upon such account or claim the amount of such tax, and shall forthwith issue a warrant for the balance remaining, if any.

County board must deduct from claim delinquent personal property taxes. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Duty to deduct personal taxes rests upon county board, and cannot be delegated to another. State ex rel. Leidigh v. Johnson, 92 Neb. 736, 139 N.W. 669 (1913).

Board may deduct delinquent taxes from judgment on a claim. State ex rel. Hershiser v. Holt County, 89 Neb. 445, 131 N.W. 960 (1911).



23-144 - Claims; delinquent personal taxes; deduction; treasurer's receipt.

23-144. Claims; delinquent personal taxes; deduction; treasurer's receipt.

For any such delinquent personal taxes so set off and deducted from any such account or claim, the board shall issue an order to the county treasurer directing him to draw from the same fund out of which said account or claim should have been paid the amount of said delinquent taxes so set off or deducted, and apply the same upon said delinquent personal taxes in satisfaction thereof; and the said treasurer shall, upon application, receipt therefor to the person whose taxes are so satisfied.

Amount deducted from claim should be applied on delinquent taxes. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Board acts judicially and mandamus will not lie to compel them to make particular decision. State ex rel. Ensey v. Churchill, 37 Neb. 702, 56 N.W. 484 (1893).



23-145 - Actions against county; delinquent personal tax; offset.

23-145. Actions against county; delinquent personal tax; offset.

In any suit against a county, any delinquent personal taxes assessed against the person in whose favor the cause of action accrued, may be set off against any amount claimed in such action.

Section is permissive, and does not deprive board of power to deduct the amount of taxes from a judgment rendered in district court. State ex rel. Hershiser v. Holt County, 89 Neb. 445, 131 N.W. 960 (1911).



23-146 - Repealed. Laws 1983, LB 370, § 28.

23-146. Repealed. Laws 1983, LB 370, § 28.



23-147 - Repealed. Laws 1983, LB 370, § 28.

23-147. Repealed. Laws 1983, LB 370, § 28.



23-148 - Commissioners; number; election; when authorized.

23-148. Commissioners; number; election; when authorized.

The county board of commissioners in all counties having not more than three hundred thousand inhabitants shall consist of three persons except as follows:

(1) The registered voters in any county containing not more than three hundred thousand inhabitants may vote at any general election as to whether their county board shall consist of three or five commissioners. Upon the completion of the canvass by the county canvassing board, the proposition shall be decided and, if the number of commissioners is increased from three to five commissioners, vacancies shall be deemed to exist and the procedures set forth in section 32-567 shall be instituted; and

(2) The registered voters of any county under township organization voting to discontinue township organization may also vote as to the number of county commissioners as provided in sections 23-292 to 23-299.

Increase in number of commissioner districts requires redistricting. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Removal of county commissioner out of district, where he continues to act, does not render void any order of county board in which he participates. Horton v. Howard, 97 Neb. 575, 150 N.W. 633 (1915).

Member of board must reside in district from which elected and office becomes vacant when he removes. State ex rel. Malloy v. Skirving, 19 Neb. 497, 27 N.W. 723 (1886).



23-149 - Commissioners; number; petition to change; election; ballot; form.

23-149. Commissioners; number; petition to change; election; ballot; form.

(1) In counties not under township organization, a registered voter may file a petition or petitions for the submission of the question regarding the number of commissioners on the county board. The petition or petitions shall be signed by registered voters equal in number to five percent of the voters registered in the county at the preceding statewide general election.

(2) When the petition or petitions are filed in the office of the county clerk or election commissioner not less than seventy days before the date of any general election, the county clerk or election commissioner shall cause the question to be submitted to the voters of the county at such election and give notice thereof in the general notice of such election. The forms of ballots shall be respectively: For three commissioners and For five commissioners; and the same shall be printed upon the regular ballots cast for officers voted for at such election and shall be counted and canvassed in the same manner.

(3) If a majority of votes cast at the election favor the proposition For five commissioners, thereafter the county shall have five commissioners, and if a majority of the ballots cast at the election favor the proposition For three commissioners, thereafter the county shall have three commissioners.

Results of election required change in number of commissioner districts. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).



23-150 - Commissioners; qualifications.

23-150. Commissioners; qualifications.

(1) The commissioners shall be registered voters and residents of their respective districts.

(2) Beginning in 1992, any person seeking nomination or election to the county board of commissioners in a county having more than three hundred thousand inhabitants shall have resided within the district he or she seeks to represent for at least six months immediately prior to the date on which he or she is required to file as a candidate for such office. No person shall be eligible to be appointed to the county board in such counties unless he or she has resided in the district he or she would represent for at least six months prior to assuming office.



23-151 - Commissioner system; districts; number; redistricting; duties of county board; commissioners; election.

23-151. Commissioner system; districts; number; redistricting; duties of county board; commissioners; election.

(1) Each county under commissioner organization having not more than three hundred thousand inhabitants shall be divided into (a) three districts numbered respectively, one, two, and three, (b) five districts as provided for in sections 23-148 and 23-149 numbered respectively, one, two, three, four, and five, or (c) seven districts as provided for in sections 23-292 to 23-299 numbered respectively, one, two, three, four, five, six, and seven. Each county having more than three hundred thousand inhabitants shall be divided into seven districts numbered respectively, one, two, three, four, five, six, and seven.

(2) Such districts shall consist of two or more voting precincts comprising compact and contiguous territory and embracing a substantially equal division of the population of the county. District boundary lines shall not be subject to alteration more than once every ten years unless the county has a change in population requiring it to be redistricted pursuant to subdivision (3)(a) of this section or unless there is a vote to change from three to five districts as provided for in sections 23-148 and 23-149.

(3)(a) The establishment of district boundary lines pursuant to subsection (1) of this section shall be completed within one year after a county attains a population of more than three hundred thousand inhabitants. Beginning in 2001 and every ten years thereafter, the district boundary lines of any county having more than three hundred thousand inhabitants shall be redrawn, if necessary to maintain substantially equal district populations, by the date specified in section 32-553.

(b) The establishment of district boundary lines and any alteration thereof under this subsection shall be done by the county board. If the county board fails to do so by the applicable deadline, district boundaries shall be drawn by the election commissioner within six months after the deadline established for the drawing or redrawing of district boundaries by the county board. If the election commissioner fails to meet such deadline, the remedies established in subsection (3) of section 32-555 shall apply.

(4) The district boundary lines shall not be changed at any session of the county board unless all of the commissioners are present at such session.

(5) Commissioners shall be elected as provided in section 32-528. Elections shall be conducted as provided in the Election Act.

Term population means the whole number of people in the county. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Act of 1915 was declared unconstitutional because of denial of equal voice in government by manner of formation of election districts. State ex rel. Harte v. Moorhead, 99 Neb. 527, 156 N.W. 1067 (1916).

Under 1913 amendment, county commissioners were elected in even-numbered years for a term of four years. De Larm v. Van Camp, 98 Neb. 857, 154 N.W. 717 (1915).

Change of terms of county commissioners to four years sustained as constitutional. State ex rel. Elsasser v. McDonald, 98 Neb. 59, 151 N.W. 931 (1915).

Commissioners elected prior to amendment of law hold office for four years and until their successors are elected and qualified. Best v. Moorhead, 96 Neb. 602, 148 N.W. 551 (1914), overruling State ex rel. Hensley v. Plasters, 74 Neb. 652, 105 N.W. 1092 (1905).

Under former law, term of county commissioner was three years. State ex rel. O'Gara v. Furley, 95 Neb. 161, 145 N.W. 343 (1914).

Board may change district boundaries, but terms of members are not altered by change. State ex rel. Connolly v. Haverly, 62 Neb. 767, 87 N.W. 959 (1901); State ex rel. Snell v. Westcott, 34 Neb. 84, 51 N.W. 599 (1892).



23-152 - Repealed. Laws 1994, LB 76, § 615.

23-152. Repealed. Laws 1994, LB 76, § 615.



23-153 - County board; joint sessions; mileage reimbursement.

23-153. County board; joint sessions; mileage reimbursement.

(1) The county boards of two or more counties may meet and hold joint sessions for the transaction of joint county business, including, but not limited to, consolidation agreements pursuant to sections 22-401 to 22-416 and 22-418.

(2) When traveling to and from any county board meeting, members of the county board may be reimbursed for mileage at the rate provided in section 81-1176.



23-154 - County board; special sessions; notice.

23-154. County board; special sessions; notice.

The county clerk shall have the power to call special sessions when the interests of the county demand it, upon giving five days' notice of the time and object of calling the commissioners together, by posting up notices in three public places in the county, or by publication in a newspaper published therein.

Failure of clerk to publicize special meeting regarding initiative petition for hospital bond election did not invalidate resulting election. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).

Failure of county clerk to make record of call for special meeting of county board does not invalidate call, where it was in fact made and due notice given, and record of county board shows meeting pursuant thereto. Brooks v. MacLean, 95 Neb. 16, 144 N.W. 1067 (1914).

Meetings are presumed to be regularly called. Green v. Lancaster County, 61 Neb. 473, 85 N.W. 439 (1901).

Board can transact business only at regular or called meeting. Morris v. Merrell, 44 Neb. 423, 62 N.W. 865 (1895).

Two members of the board, when agreed, may transact business, and may call an election. State ex rel. Harvey v. Piper, 17 Neb. 614, 24 N.W. 204 (1885).

Board is not confined to business mentioned in call. Commissioners of Kearney County v. Kent, 5 Neb. 227 (1876).



23-155 - County board; transaction of business; majority required.

23-155. County board; transaction of business; majority required.

When two only of the commissioners of the board shall attend, and shall be divided on any question, the decision thereof shall be deferred until the next meeting of the board, and then the matter shall be decided by a majority of the board.



23-156 - County board; chairman; term; duties.

23-156. County board; chairman; term; duties.

The board of county commissioners at its regular meeting in January of each year shall elect a chairman of the board to serve for the ensuing year, and such chairman shall sign all warrants on the treasurer for money to be paid out of the county treasury.

Warrants issued by county board are void if not for purpose within their jurisdiction. Oakley v. Valley County, 40 Neb. 900, 59 N.W. 368 (1894).



23-157 - Repealed. Laws 1994, LB 76, § 615.

23-157. Repealed. Laws 1994, LB 76, § 615.



23-158 - Repealed. Laws 1972, LB 1032, § 287.

23-158. Repealed. Laws 1972, LB 1032, § 287.



23-159 - Repealed. Laws 1963, c. 339, § 1.

23-159. Repealed. Laws 1963, c. 339, § 1.



23-160 - Repealed. Laws 1963, c. 339, § 1.

23-160. Repealed. Laws 1963, c. 339, § 1.



23-160.01 - Authority to borrow money; conditions.

23-160.01. Authority to borrow money; conditions.

The county board of each county in this state may borrow money in an amount sufficient to pay all valid, legally existing warrants of the county hereafter drawn on any county fund, which is legally entitled to participate in the annual allocation of revenue, but subject to the following limitations and requirements, to wit:

(1) Money shall not be borrowed in excess of the amount required to pay warrants issued and embraced within the limits imposed by law upon the right of a county to draw and issue warrants.

(2) The money so borrowed may not be used for any purpose other than payment of such warrants.

(3) The obligation thus incurred shall be evidenced by a negotiable promissory note or notes issued in the name of the county, signed by the chairman of the board and witnessed by the county clerk.

(4) The note may run for not more than one year, but shall be callable by the county at any time, and may draw interest at a rate to be determined by the county board.

(5) Such note or notes, before being negotiated, shall be presented to the county treasurer of the county and registered by said officer, and shall be payable out of the revenue collected, received and credited to such fund or funds.



23-160.02 - Authority to use idle funds.

23-160.02. Authority to use idle funds.

The county board of any county having more than two hundred thousand population may use money available in any fund of the county, if not presently or in the immediate future needed for the use of such fund, with which to take up, as an investment, legal valid warrants drawn upon any other fund of the county in which there may not be money presently available with which to pay such warrant; but such taking up of a warrant shall constitute and be deemed a purchase thereof, as an investment of idle money in the fund for which acquired. Any warrant, so taken by way of investment, shall be registered to the credit of the fund from which the money was taken with which to acquire the warrant and shall not draw interest.



23-161 - Repealed. Laws 1967, c. 117, § 19.

23-161. Repealed. Laws 1967, c. 117, § 19.



23-162 - Repealed. Laws 1967, c. 117, § 19.

23-162. Repealed. Laws 1967, c. 117, § 19.



23-163 - Repealed. Laws 1967, c. 117, § 19.

23-163. Repealed. Laws 1967, c. 117, § 19.



23-164 - Adjacent territory; regulation; hearings; notice by publication; written notice to chairperson of planning commission.

23-164. Adjacent territory; regulation; hearings; notice by publication; written notice to chairperson of planning commission.

The county board shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established, enforced, and, from time to time, amended, supplemented, or changed. No such regulation, restriction, or boundary shall become effective until after public hearings are held by both the county planning commission and county board in relation thereto, when its parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of such hearing shall be given by the publication thereof in a legal newspaper of general circulation in such county one time at least ten days prior to such hearing. Notice of the time and place of such hearing shall also be given in writing to the chairperson of any municipal, county, or joint planning commission in the State of Nebraska which has jurisdiction over land within three miles of the property affected by such action. In the absence of a planning commission, such notice shall be given to the clerks of units of local government in the State of Nebraska having jurisdiction over land within three miles of the property affected by such action.

Timely objection by a litigant with standing may nullify a rezoning resolution by a county board that has not adopted a comprehensive development plan conformable to statute. Bagley v. County of Sarpy, 189 Neb. 393, 202 N.W.2d 841 (1972).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-165 - Adjacent territory; regulation; amendments; objections; hearings.

23-165. Adjacent territory; regulation; amendments; objections; hearings.

Such regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified, or repealed. In case, however, of a protest against such change, signed by the owners of twenty percent or more either of the area of the lots included in such proposed change, or of those immediately adjacent in the rear thereof extending one hundred feet therefrom, or to those directly opposite thereto extending one hundred feet from the street frontage of such opposite lots, and such change is not in accordance with the comprehensive development plan, such amendments shall not become effective except by the favorable vote of two-thirds majority of the county board. The provisions of section 23-164 relative to public hearings and official notice shall apply equally to all changes or amendments.

Timely objection by a litigant with standing may nullify a rezoning resolution by a county board that has not adopted a comprehensive development plan conformable to statute. Bagley v. County of Sarpy, 189 Neb. 393, 202 N.W.2d 841 (1972).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-166 - Repealed. Laws 1967, c. 117, § 19.

23-166. Repealed. Laws 1967, c. 117, § 19.



23-167 - Repealed. Laws 1967, c. 117, § 19.

23-167. Repealed. Laws 1967, c. 117, § 19.



23-168 - Repealed. Laws 1975, LB 410, § 34.

23-168. Repealed. Laws 1975, LB 410, § 34.



23-168.01 - Board of adjustment; members; appointment; qualifications; term; vacancy; rules and regulations; records; open to public.

23-168.01. Board of adjustment; members; appointment; qualifications; term; vacancy; rules and regulations; records; open to public.

(1) The county board shall appoint a board of adjustment which shall consist of five members, plus one additional member designated as an alternate who shall attend and serve only when one of the regular members is unable to attend for any reason, each to be appointed for a term of three years and be removable for cause by the appointing authority upon written charges and after public hearing. No member of the board of adjustment shall be a member of the county board of commissioners or county board of supervisors. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. One member only of the board of adjustment shall be appointed by the county board from the membership of the county planning commission, and the loss of membership on the planning commission by such member shall also result in his immediate loss of membership on the board of adjustment and the appointment of another planning commissioner to the board of adjustment.

(2) The board of adjustment shall adopt rules in accordance with the provisions of any resolution adopted pursuant to sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Such chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed with the county clerk and shall be a public record.

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).



23-168.02 - Board of adjustment; decision; appeal.

23-168.02. Board of adjustment; decision; appeal.

(1) An appeal to the board of adjustment may be taken by any person or persons aggrieved, or by any officer, department, board, or bureau of the county affected by any decision of an administrative officer or planning commission. Such appeal shall be taken within a reasonable time, as provided by the rules of the board of adjustment, by filing with the board a notice of appeal specifying the grounds thereof. The officer or agency from whom the appeal is taken shall transmit to the board of adjustment all the papers constituting the record upon which the action appealed from was taken.

(2) The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof as well as due notice to the parties in interest, and decide the same within a reasonable time. Any party may appear at the hearing in person, by agent, or by attorney.

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

One who enjoys benefit of zoning variance is entitled to notice and hearing before change. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-168.03 - Board of adjustment; powers; variance; when permitted; power to reverse or modify action.

23-168.03. Board of adjustment; powers; variance; when permitted; power to reverse or modify action.

(1) The board of adjustment shall, subject to such appropriate conditions and safeguards as may be established by the county board, have only the following powers:

(a) To hear and decide appeals when it is alleged by the appellant that there is an error in any order, requirement, decision, or refusal made by an administrative official or agency based on or made in the enforcement of any zoning regulation or any regulation relating to the location or soundness of structures. The board of adjustment shall have no authority to hear and decide appeals regarding conditional use permits or special exceptions which may be granted pursuant to section 23-114.01;

(b) To hear and decide, in accordance with the provisions of any regulation, requests for interpretation of any map; and

(c) When by reason of exceptional narrowness, shallowness, or shape of a specific piece of property at the time of the adoption of the zoning regulations, or by reason of exceptional topographic conditions or other extraordinary and exceptional situation or condition of such piece of property, the strict application of any enacted regulation under sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376 would result in peculiar and exceptional practical difficulties to, or exceptional and undue hardships upon the owner of such property, to authorize, upon an appeal relating to the property, a variance from such strict application so as to relieve such difficulties or hardship, if such relief may be granted without substantial detriment to the public good and without substantially impairing the intent and purpose of any zoning regulations, but no such variance shall be authorized unless the board of adjustment finds that: (i) The strict application of the resolution would produce undue hardship; (ii) such hardship is not shared generally by other properties in the same zoning district and the same vicinity; (iii) the authorization of such variance will not be of substantial detriment to adjacent property and the character of the district will not be changed by the granting of the variance; and (iv) the granting of such variance is based upon reasons of demonstrable and exceptional hardship as distinguished from variations for purposes of convenience, profit or caprice.

(2) No variance shall be authorized unless the board finds that the condition or situation of the property concerned or the intended use of the property is not of so general or recurring a nature as to make reasonably practicable the formulation of a general regulation to be adopted as an amendment to the zoning regulations.

(3) In exercising the powers granted in this section, the board may, in conformity with the provisions of sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376, reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from and may make such order, requirement, decision, or determination as shall be proper, and to that end shall have the power of the officer or agency from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such regulation or to effect any variation in such regulation.

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

A board of supervisors is an administrative agency within the meaning of this section. Niewohner v. Antelope Cty. Bd. of Adjustment, 12 Neb. App. 132, 668 N.W.2d 258 (2003).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-168.04 - Board of adjustment; decision; appeal; procedure.

23-168.04. Board of adjustment; decision; appeal; procedure.

Any person or persons, jointly or severally, aggrieved by any decision of the board of adjustment, or any officer, department, board, or bureau of the county, may present to the district court for the county a petition, duly verified, setting forth that such decision is illegal, in whole or in part, and specifying the grounds of the illegality. The petition must be presented to the court within fifteen days after the filing of the decision in the office of the board of adjustment. Upon the filing of such petition a summons shall be issued and be served upon the board of adjustment together with a copy of the petition, and return of service shall be made within four days after the issuance of the summons. Within ten days after the return day of the summons, the county board shall file an answer to the petition which shall admit or deny the substantial averments of the petition and matters in dispute as disclosed by the petition. The answer shall be verified in like manner as required for the petition. At the expiration of the time for filing the answer, the court shall proceed to hear and determine the cause without delay and shall render judgment according to law. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Appeal to the district court shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order. Any appeal from such judgment of the district court shall be prosecuted in accordance with the general laws of the state regulating appeals in actions at law.

Verification of a petition under this section is a purely procedural direction which is formal but does not go to the essence of the law with regard to requirements for jurisdiction of the courts. Citizens Opposing Indus. Livestock v. Jefferson Cty., 269 Neb. 725, 695 N.W.2d 435 (2005).

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

Board's only statutory power being to grant zoning variances resolution purporting to grant exemption construed to grant variance and action presumed correct until changed by court, and requirement of immediate compliance proper. Adler v. Lynch, 415 F.Supp. 705 (D. Neb. 1976).



23-169 - Repealed. Laws 1967, c. 117, § 19.

23-169. Repealed. Laws 1967, c. 117, § 19.



23-170 - Adjacent territory; regulation; statutes and ordinances; highest standard required by either to govern.

23-170. Adjacent territory; regulation; statutes and ordinances; highest standard required by either to govern.

Whenever the regulations made under authority of sections 23-164 to 23-174 require a greater width or size of yard, courts or other open spaces, or require a lower height of building or a less number of stories or require a greater percentage of lot to be left unoccupied or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of said sections shall govern. Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open space or require a lower height of building or a less number of stories or require a greater percentage of lot to be left unoccupied or impose other higher standards than are required by the regulations made under authority of said sections, the provisions of such statute or local ordinance or regulations shall govern.



23-171 - Repealed. Laws 1975, LB 410, § 34.

23-171. Repealed. Laws 1975, LB 410, § 34.



23-172 - Standard codes; adoption; copy on file; area where applicable.

23-172. Standard codes; adoption; copy on file; area where applicable.

The county board may adopt by resolution, which shall have the force and effect of law, the conditions, provisions, limitations, and terms of a building code, a plumbing code, an electrical code, a fire prevention code, or any other code relating to building or relating to the erection, construction, reconstruction, alteration, repair, conversion, maintenance, placing, or using of any building, structure, automobile trailer, house trailer, or cabin trailer. For this purpose, the county board may adopt any standard code which contains rules or regulations printed as a code in book or pamphlet form by reference to such code or portions thereof without setting forth in the resolution the conditions, provisions, limitations, or terms of such code. When such code or any such standard code or portion thereof is incorporated by reference into any resolution, it shall have the same force and effect as though it has been spread at large in such resolution without further or additional publication. One copy of such code or such standard code or portion thereof shall be filed for use and examination by the public in the office of the clerk of such county prior to its adoption. The adoption of any standard code by reference shall be construed to incorporate such amendments thereof as may be made if the copy of such standard code is kept current in the office of the clerk of the county. If there is no county resolution adopting a plumbing code in effect for such county, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute shall apply to all buildings. Any code adopted and approved by the county board, as provided in this section, or if there is no county resolution adopting a plumbing code in effect for such county, the 2009 Uniform Plumbing Code accredited by the American National Standards Institute, and the building permit requirements or occupancy permit requirements imposed by such code or by sections 23-114.04 and 23-114.05, shall apply to all of the county except within the limits of any incorporated city or village and except within an unincorporated area where a city or village has been granted zoning jurisdiction and is exercising such jurisdiction. Nothing in this section shall be interpreted as creating an obligation for the county to inspect plumbing work done within its jurisdiction to determine compliance with the plumbing code.



23-173 - Zoning resolutions; adoption; publication; printing; effect.

23-173. Zoning resolutions; adoption; publication; printing; effect.

The county board may also pass, approve and publish any other resolution governing and controlling zoning after the zoning district is created and established as provided in section 23-114.03, and when such resolutions are passed and approved, they shall be published as provided in section 23-172. If any resolution is published by printing the same in book or pamphlet form, purporting to be published by authority of the county board, the same need not be otherwise published, and such book or pamphlet shall be received as evidence of the passage and legal publication of such resolution, as of the dates mentioned in such book or pamphlet, in all courts without further proof.



23-173.01 - Nonconforming use; termination; restoration.

23-173.01. Nonconforming use; termination; restoration.

The use of a building, structure, or land, existing and lawful at the time of the enactment of a zoning regulation, or at the time of an amendment of a regulation, may, except as provided in this section, be continued, although such use does not conform with the provisions of such regulation or amendment, and such use may be extended throughout the same building if no structural alteration of such building is proposed or made for the purpose of such extension. If such nonconforming use is in fact discontinued for a period of twelve months, such right to the nonconforming use shall be forfeited and any future use of the building and premises shall conform to the regulation. The county board may provide in any zoning regulation for the restoration, reconstruction, extension, or substitution of nonconforming uses upon such terms and conditions as may be set forth in the zoning resolution. The county board may, in any zoning regulation, provide for the termination of nonconforming uses, either by specifying the period or periods in which nonconforming uses shall be required to cease, or by providing a formula whereby the compulsory termination of a nonconforming use may be so fixed as to allow for the recovery or amortization of the investment in the nonconformance, except that in the case of a legally erected outdoor advertising sign, device, or display, no amortization schedule shall be used.



23-174 - Violations; penalty.

23-174. Violations; penalty.

If any person shall violate any of the provisions of sections 23-164 to 23-174 for which penalty is not elsewhere provided therein, or if any person shall violate any of the provisions of any resolution adopted under the power and authority granted to county boards under section 23-174.01, 23-174.02, 23-174.03, or 23-174.10 or under sections 23-114, 23-172, and 23-173, such person shall be punished upon conviction in the same manner as for violation of section 23-114.05 in accordance with the penalties prescribed therein.



23-174.01 - County zoning; cities of the primary class; grant of authority.

23-174.01. County zoning; cities of the primary class; grant of authority.

Every county in which is located a city of the primary class shall have power within the county, except within the area over which zoning jurisdiction has been granted to any city or village and over which such city or village is exercising such jurisdiction, to regulate and restrict (1) the location, height, bulk, and size of buildings and other structures, (2) the percentage of a lot that may be occupied, (3) the size of yards, courts, and other open spaces, (4) the density of population, and (5) the locations and uses of buildings, structures, and land for trade, industry, business, residences and other purposes. Such county shall have power within the county, except within the area over which zoning jurisdiction has been granted to any city or village and over which such city or village is exercising such jurisdiction, to divide the county zoned into districts of such number, shape, and area as may be best suited to carry out the purposes of this section, and to regulate, restrict, or prohibit the erection, construction, reconstruction, alteration, or use of buildings, structures, or land within the total area zoned or within districts. All such regulations shall be uniform for each class or kind of buildings throughout each district, but regulations applicable to one district may differ from those applicable to other districts. Such zoning regulations shall be designed to secure safety from fire, flood, and other dangers and to promote the public health, safety, and general welfare and shall be made with consideration having been given to the character of the various parts of the area zoned and their peculiar suitability for particular uses and types of development and with a view to conserving property values and encouraging the most appropriate use of land throughout the area zoned in accordance with a comprehensive plan. The provisions of section 23-114 which relate to manufactured homes shall apply to such zoning regulations. Such zoning regulations may include reasonable provisions regarding nonconforming uses and their gradual elimination.



23-174.02 - Zoning resolution; regulations.

23-174.02. Zoning resolution; regulations.

The zoning resolution shall be adopted and amended, and regulations made and promulgated not inconsistent therewith, in the manner provided in sections 23-114, 23-114.03, 23-164, and 23-165.



23-174.03 - County zoning; cities of the primary class; subdivision and platting into lots and streets; approval requirements; definition of terms.

23-174.03. County zoning; cities of the primary class; subdivision and platting into lots and streets; approval requirements; definition of terms.

(1) No owner of any real estate located in a county in which is located a city of the primary class, except within the area over which subdivision jurisdiction has been granted to any city or village, and such city or village is exercising such jurisdiction, shall be permitted to subdivide, plat, or lay out such real estate in building lots and streets, or other portions of the same intended to be dedicated for public use or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, without first having obtained the approval thereof by the county board of such county. In lieu of approval by the county board, the county board may designate specific types of plats which may be approved by the county planning commission or the planning director. No plat or subdivision of such real estate shall be recorded in the office of the register of deeds or have any force or effect unless the same is approved by the county board, the county planning commission, or the planning director of such county. Such a county shall have authority within the area described in this subsection (a) to regulate the subdivision of land for the purpose, whether immediate or future, of transfer of ownership or building development, except that the county shall have no power to regulate subdivision in those instances where the smallest parcel created is more than ten acres in area, (b) to prescribe standards for laying out subdivisions in harmony with the comprehensive plan, (c) to require the installation of improvements by the owner or by the creation of public improvement districts, or by requiring a good and sufficient bond guaranteeing installation of such improvements, and (d) to require the dedication of land for public purposes.

(2) For purposes of this section, subdivision means the division of a lot, tract, or parcel of land into two or more lots, sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be subdivision when the smallest parcel created is more than ten acres in area.

(3) Subdivision plats shall be approved by the county planning commission on recommendation by the planning director and county engineer and may be submitted to the county board for its consideration and action. The county board may withhold approval of a plat until the county engineer has certified that the improvements required by the regulations have been satisfactorily installed or until a sufficient bond guaranteeing installation of the improvements has been posted with the county or until public improvement districts are created. The county board may provide procedures in land subdivision regulation for appeal by any person aggrieved by any action of the county planning commission or planning director.



23-174.04 - County zoning; cities of the primary class; planning department; planning director.

23-174.04. County zoning; cities of the primary class; planning department; planning director.

In every county in which is located a city of the primary class, there shall be created a planning department, which shall consist of a county planning commission, a planning director, and such subordinate employees as are required to administer the planning program set forth in sections 23-174.01 to 23-174.09. The planning director shall serve as the secretary of the county planning commission and as the administrative head of the planning department.



23-174.05 - County; comprehensive plan; requirements; contents.

23-174.05. County; comprehensive plan; requirements; contents.

The general plan for the improvement and development of the county outside of the jurisdiction of any city or village shall be known as the comprehensive plan. This plan for governmental policies and action shall include the pattern and intensity of land use, the provision of public facilities including transportation and other governmental services, the effective development and utilization of human and natural resources, the identification and evaluation of area needs including housing, employment, education, and health and the formulation of programs to meet such needs, surveys of structures and sites determined to be of historic, cultural, archaeological, or architectural significance or value, long-range physical and fiscal plans for governmental policies and action, and coordination of all related plans and activities of the state and local governments and agencies concerned. The comprehensive plan, with the accompanying maps, plats, charts, and descriptive and explanatory materials, shall show the recommendations concerning the physical development pattern of such area, taking into account the availability of and need for conserving land and other irreplaceable natural resources, the preservation of sites of historic, cultural, archaeological, and architectural significance or value, the projected changes in size, movement, and composition of population, the necessity for expanding housing and employment opportunities, and the need for methods of achieving modernization, simplification, and improvements in governmental structures, systems, and procedures related to growth objectives. The comprehensive plan shall, among other things, show:

(1) The general location, character, and extent of existing and proposed streets and highways and railroad, air, and other transportation routes and terminals;

(2) Existing and proposed public ways, parks, grounds, and open spaces;

(3) The general location, character, and extent of schools, school grounds, and other educational facilities and properties;

(4) The general location and extent of existing and proposed public utility installations;

(5) The general location and extent of community development and housing activities; and

(6) The general location of existing and proposed public buildings, structures, and facilities.

The comprehensive plan of the county shall include a land-use plan showing the proposed general distribution and general location of business and industry, residential areas, utilities, and recreational, educational, and other categories of public and private land uses. The land-use plan shall also show the recommended standards of population density based upon population estimates and providing for activities for which space should be supplied within the area covered by the plan. The comprehensive plan shall include and show proposals for acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale, and other actions affecting public improvements.



23-174.06 - Planning director; prepare comprehensive plan; review by county planning commission; county board; adopt or modify plan.

23-174.06. Planning director; prepare comprehensive plan; review by county planning commission; county board; adopt or modify plan.

The planning director shall be responsible for preparing a comprehensive plan of the county and amendments and extensions thereto, and for submitting such plans and modifications to the county planning commission for its consideration and action. The commission shall review such plans and modifications, and those which the county board may suggest, and, after holding at least one public hearing on each proposed action, shall provide its recommendations to the county board of commissioners within a reasonable period of time. The county board of commissioners shall review the recommendations of the planning commission and, after at least one public hearing on each proposed action, shall adopt or reject such plans in whole or in part and with or without modifications.



23-174.07 - Change to comprehensive plan; prior consideration by planning department; report.

23-174.07. Change to comprehensive plan; prior consideration by planning department; report.

No resolution which deals with the acquisition, extension, widening, narrowing, removal, vacation, abandonment, sale or other change relating to any public way, transportation, route, ground, open space, building, or structure, or other public improvement of a character included in the comprehensive plan, the subject matter of which has not been reported on by the planning department under the provisions of section 23-174.06, shall be adopted by the county board until such resolution shall first have been referred to the planning department and that department has reported regarding conformity of the proposed action with the comprehensive plan. The department's report shall specify the character and degree of conformity or nonconformity of each proposed action to the comprehensive plan, and a report in writing thereon shall be rendered to the county board within thirty days after the date of receipt of the referral unless a longer period is granted by the county board. If the department fails to render any such report within the allotted time, the approval of the department may be presumed by the county board.



23-174.08 - Zoning resolution; public hearing; notice; approval.

23-174.08. Zoning resolution; public hearing; notice; approval.

The planning director shall be responsible for the preparation of the zoning resolution and for submitting it to the county planning commission for its consideration and action. The commission shall review the proposed zoning resolution and, after holding at least one public hearing on each proposed action, shall approve or reject it in whole or in part and with or without modifications. When approved by the commission, the proposed resolution shall be submitted to the county board for its consideration, and the zoning resolution shall become effective when adopted by the county board. The county board of such county may amend, supplement, or otherwise modify the zoning resolution. Any such proposed amendment, supplement, or modification shall first be submitted to the planning commission for its recommendations and report. The planning commission shall hold at least one public hearing with relation thereto, before submitting its recommendations and report. After the recommendations and report of the planning commission have been filed, the county board shall, before enacting any proposed amendment, supplement, or modification, hold a public hearing in relation thereto. Notice of the time and place of hearings above referred to shall be given by publication thereof in a paper of general circulation in the county at least one time at least five days before the date of hearing. Notice with reference to proposed amendments, supplements, or modifications of the zoning resolution shall also be posted in a conspicuous place on or near the property upon which the action is pending. Such notice shall be easily visible from the street or highway, and shall be posted at least five days before the hearing.



23-174.09 - Board of zoning appeals; powers; duties.

23-174.09. Board of zoning appeals; powers; duties.

There may be created a board of zoning appeals comprised of five members appointed by the county board, which board shall have power to hear and decide appeals from any decision or order of the building inspector or other officers charged with the enforcement of the zoning resolution in those cases where it is alleged that such decision or order is in error. The board shall also have power to decide upon petitions for variances and, subject to such standards and procedures as the county board may provide in the zoning resolution, to vary the strict application of the height, area, parking, or density requirements to the extent necessary to permit the owner a reasonable use of his land in those specific instances where there are peculiar, exceptional, and unusual circumstances in connection with a specific parcel of land, which circumstances are not generally found within the locality or neighborhood concerned. The board may also have such related duties as the county board may assign. The county board may provide for appeals from a decision of the board.



23-174.10 - Public health, safety, and welfare regulations; county board may adopt.

23-174.10. Public health, safety, and welfare regulations; county board may adopt.

In any county which has adopted county zoning regulations, the county board, by resolution, may make regulations as may be necessary or expedient to promote the public health, safety, and welfare, including regulations to prevent the introduction or spread of contagious, infectious, or malignant diseases; to provide rules for the prevention, abatement, and removal of nuisances, including the pollution of air and water; and make and prescribe regulations for the construction, location, and keeping in order of all slaughterhouses, stockyards, warehouses, sheds, stables, barns, commercial feedlots, dairies, junk and salvage yards, or other places where offensive matter is kept, or is likely to accumulate. Such regulations shall be not inconsistent with the general laws of the state and shall apply to all of the county except within the limits of any incorporated city or village, and except within the unincorporated area where a city or village has been granted zoning jurisdiction and is exercising such jurisdiction.



23-175 - County board; county vehicles; liability insurance procurement; effect; applicability.

23-175. County board; county vehicles; liability insurance procurement; effect; applicability.

When a county board employs a person and places in his or her charge and under his or her supervision trucks, automobiles, snowplows, road graders, or other vehicles and authorizes such employee to use them upon a public road, the county board shall purchase liability insurance to protect any such employee against loss occasioned by any acts of negligence resulting from the use of such vehicles or equipment. The insurance shall be purchased by public bidding at least once every three years in a limit of not less than one hundred thousand dollars to cover the bodily injury or injuries of one person and, subject to the limitation to one person, one million dollars to cover bodily injury or injuries to more than one person in the same accident and one hundred thousand dollars to cover property damage. The insurance policy may, in the discretion of the county board, contain a deductible provision for up to one thousand dollars of any claim in which event the county shall be considered a self-insurer for that amount. The insurance and bidding requirements of this section shall not apply to a county which is a member of a risk management pool formed pursuant to the Intergovernmental Risk Management Act. Any judgment against any employee shall not be collectible in whole or in part from any member of the county board.



23-175.01 - Transferred to section 13-401.

23-175.01. Transferred to section 13-401.



23-176 - Repealed. Laws 1969, c. 138, § 28.

23-176. Repealed. Laws 1969, c. 138, § 28.



23-177 - Repealed. Laws 1985, LB 393, § 18.

23-177. Repealed. Laws 1985, LB 393, § 18.



23-178 - Repealed. Laws 1985, LB 393, § 18.

23-178. Repealed. Laws 1985, LB 393, § 18.



23-179 - Repealed. Laws 1985, LB 393, § 18.

23-179. Repealed. Laws 1985, LB 393, § 18.



23-180 - Repealed. Laws 1986, LB 548, § 15.

23-180. Repealed. Laws 1986, LB 548, § 15.



23-181 - Repealed. Laws 1986, LB 548, § 15.

23-181. Repealed. Laws 1986, LB 548, § 15.



23-182 - Repealed. Laws 1986, LB 548, § 15.

23-182. Repealed. Laws 1986, LB 548, § 15.



23-183 - Repealed. Laws 1986, LB 548, § 15.

23-183. Repealed. Laws 1986, LB 548, § 15.



23-184 - Repealed. Laws 1986, LB 548, § 15.

23-184. Repealed. Laws 1986, LB 548, § 15.



23-185 - Repealed. Laws 1986, LB 548, § 15.

23-185. Repealed. Laws 1986, LB 548, § 15.



23-186 - Repealed. Laws 2012, LB 801, § 102.

23-186. Repealed. Laws 2012, LB 801, § 102.



23-187 - Subjects regulated; power to enforce.

23-187. Subjects regulated; power to enforce.

(1) In addition to the powers granted by section 23-104, a county may, in the manner specified by sections 23-187 to 23-193, regulate the following subjects by ordinance:

(a) Parking of motor vehicles on public roads, highways, and rights-of-way as it pertains to snow removal for and access by emergency vehicles to areas within the county;

(b) Motor vehicles as defined in section 60-339 that are abandoned on public or private property;

(c) Low-speed vehicles as described and operated pursuant to section 60-6,380;

(d) Golf car vehicles as described and operated pursuant to section 60-6,381;

(e) Graffiti on public or private property;

(f) False alarms from electronic security systems that result in requests for emergency response from law enforcement or other emergency responders; and

(g) Violation of the public peace and good order of the county by disorderly conduct, lewd or lascivious behavior, or public nudity.

(2) For the enforcement of any ordinance authorized by this section, a county may impose fines, forfeitures, or penalties and provide for the recovery, collection, and enforcement of such fines, forfeitures, or penalties. A county may also authorize such other measures for the enforcement of ordinances as may be necessary and proper. A fine enacted pursuant to this section shall not exceed five hundred dollars for each offense.



23-188 - County board; notice; contents; public hearing.

23-188. County board; notice; contents; public hearing.

A county board shall provide notice of the time when any county ordinance is set for consideration before the board. Such notice shall appear at least once a week for two weeks in a newspaper published or of general circulation in the county. The notice shall contain the entire wording of the ordinance and the time and place of the public hearing. The last publication of the notice shall be not less than five days nor more than two weeks prior to the time set for the public hearing on the adoption of the ordinance. A county board shall not take final action on the proposed ordinance until after at least one public hearing has been held thereon by the county board at which public comment regarding the proposed ordinance was permitted.



23-189 - Proof of ordinance; proof of adoption and publication.

23-189. Proof of ordinance; proof of adoption and publication.

A county ordinance may be proved by the certificate of the county clerk under the seal of the county. The adoption and publication of the ordinance shall be sufficiently proved by a certificate under the seal of the county, from the county clerk, showing (1) that such ordinance was adopted and (2) when and in what paper the ordinance was published or when, by whom, and where the ordinance was posted.



23-190 - County ordinance; reading by title; suspension of requirement; adoption; vote required; revision or amendment.

23-190. County ordinance; reading by title; suspension of requirement; adoption; vote required; revision or amendment.

(1) A county ordinance shall be read by title on three different days unless three-fourths of the county board members, following the public hearing on the ordinance, vote to suspend this requirement. If such requirement is suspended, the ordinance shall be read by title or number and then moved for final adoption. Three-fourths of the county board members may require a reading of any such ordinance in full before adoption under either procedure set out in this section. The votes of each member shall be called aloud and recorded. To adopt any ordinance, the concurrence of a majority of the whole number of the members of the county board shall be required.

(2) A county ordinance shall contain no subject which is not clearly expressed in the title, and no ordinance or section thereof shall be revised or amended unless the new ordinance contains the entire ordinance or section as revised or amended and the ordinance or section that is amended is repealed.



23-191 - Style of ordinance; publication.

23-191. Style of ordinance; publication.

The style of county ordinances shall be: "Be it ordained by the county board of the county of ...........," and all county ordinances shall, within fifteen days after they are adopted, be published in some newspaper published or of general circulation within the county.



23-192 - Ordinance; territorial application; copy provided to clerk of city and village within county; effective date; change of jurisdiction; effect.

23-192. Ordinance; territorial application; copy provided to clerk of city and village within county; effective date; change of jurisdiction; effect.

(1) No ordinance adopted pursuant to sections 23-187 to 23-193 shall be effective within the corporate boundaries of any incorporated city or village located in whole or in part within the county. No ordinance adopted pursuant to sections 23-187 to 23-193 shall be effective within the area outside of the corporate boundaries of any city or village in which such city or village has been granted and is exercising powers by ordinance on a similar subject matter. Every county ordinance adopted pursuant to sections 23-187 to 23-193 shall include one section defining the area of the county within which the county ordinance is effective. The ordinance shall be amended to reflect any changes in the area of the county's jurisdiction resulting from (a) annexation by a city or village, (b) action by a city or village to adopt an ordinance regarding similar subject matter to that of the county ordinance if the city or village ordinance is to be effective in areas beyond its corporate boundary, or (c) any changes in the area of jurisdiction of the city or village regarding such city or village ordinance.

(2) Before a county adopts an ordinance under sections 23-187 to 23-193, the county clerk shall provide a copy of the text of the ordinance to the clerk of each city and village within the county no later than seven days after the first reading of the ordinance or the public hearing on the ordinance, whichever occurs first. Within seven days after receiving a copy of the ordinance, the city or village shall respond to the county and provide a copy of any ordinance specifying where the city or village is enforcing an ordinance on similar subject matter outside its corporate boundaries. Any ordinance adopted by the county shall not be effective in the area in which the city or village is exercising jurisdiction. Prior to the adoption of the county ordinance, the section of the ordinance that defines the area of county jurisdiction shall be amended to show the removal of the area of the jurisdiction of such city or village as indicated in the city or village ordinance provided to the county from the description of the area within which the county ordinance will be effective. An ordinance adopted under sections 23-187 to 23-193 shall not be effective until fifteen days after its adoption.

(3) Any city or village located in whole or in part within a county that has adopted an ordinance pursuant to sections 23-187 to 23-193 which (a) annexes any territory, (b) adopts an ordinance on similar subject matter to that of the county ordinance and extends the jurisdiction of the city or village under such ordinance to areas beyond its corporate boundaries, or (c) changes the area beyond the corporate boundaries of the city or village within which the city or village exercises jurisdiction by ordinance on similar subject matter to that of the county ordinance shall provide to the county clerk a copy of the ordinance establishing and delineating its jurisdiction or any change to that jurisdiction within seven days after the adoption of the relevant city or village ordinance. Upon the effective date of the city or village ordinance, the county ordinance shall cease to be effective within the area in which the city or village has assumed jurisdiction. The county board shall promptly amend its ordinance to reflect the change in the area within which the county ordinance is effective.



23-193 - County attorney; powers; filing of ordinances.

23-193. County attorney; powers; filing of ordinances.

A county attorney may sign and prosecute a complaint in the county court for a violation of an ordinance of the county in which he or she serves as county attorney. No county may prosecute a complaint for a violation of an ordinance unless such county has on file with the court a current copy of the ordinances of such county. Subject to guidelines provided by the State Court Administrator, the court shall prescribe the form in which such ordinances shall be filed.



23-201 - Township organization; adoption.

23-201. Township organization; adoption.

At any general election that may be held in the several counties of the state, the qualified voters in any county may vote for or against township organization in such county.

1. Officers

2. Vacancies

3. Construction

1. Officers

Township organization is provided for and affords supervisors, who divide the county into townships. Franek v. Butler County, 126 Neb. 797, 254 N.W. 489 (1934).

Under former law, cities entitled to two supervisors voted as one district and for both supervisors. State ex rel. Brown v. Welsh, 62 Neb. 721, 87 N.W. 529 (1901).

Member of board is township officer and should address his resignation to town clerk. State ex rel. Godard v. Taylor, 26 Neb. 580, 42 N.W. 729 (1889).

Commissioners act until supervisors are organized. State ex rel. Lichty v. Musselman, 20 Neb. 174, 29 N.W. 307 (1886).

Adoption of township organization does not shorten term of county officers. State ex rel. Crossley v. Hedlund, 16 Neb. 566, 20 N.W. 876 (1884).

2. Vacancies

Vacancies in cities are filled by mayor and council. State ex rel. Truesdell v. Plambeck, 36 Neb. 401, 54 N.W. 667 (1893).

Vacancies on temporary organization of town should be filled by county clerk. State ex rel. Davis v. Forney, 21 Neb. 223, 31 N.W. 802 (1887).

3. Construction

York County stated to have adopted township form of government. Thompson v. James, 125 Neb. 350, 250 N.W. 237 (1933).

Act of 1895 relating to township organization sustained as constitutional. Van Horn v. State ex rel. Abbott, 46 Neb. 62, 64 N.W. 365 (1895).

The several statutes on township organization should be construed together. Albert v. Twohig, 35 Neb. 563, 53 N.W. 582 (1892).



23-202 - Township organization; petition; election.

23-202. Township organization; petition; election.

(1) In counties not under township organization, a registered voter may file a petition or petitions for the submission of the question of township organization. The petition or petitions shall be signed by registered voters equal in number to five percent of the voters registered in the county at the preceding statewide general election.

(2) When the petition or petitions are filed in the office of the county clerk or election commissioner, the question shall be submitted to the registered voters at the next general election held not less than seventy days after the filing of the petitions. The questions on the ballot shall be respectively: For changing to township organization with a seven-member county board of supervisors; or Against changing to township organization.

(3) Elections shall be conducted as provided in the Election Act.



23-203 - When effective.

23-203. When effective.

If it shall appear by the returns of said election that a majority of the legal voters of such county voting upon the proposition are for township organization, then the office of county commissioner and the board of county commissioners shall cease to exist on and after the meeting of the supervisors of the county as hereinafter provided, and the county so voting for the adoption of township organization shall thereafter be governed by and subject to the provisions of sections 23-201 to 23-299.



23-204 - Supervisor districts; formation; election of supervisors.

23-204. Supervisor districts; formation; election of supervisors.

On the second Tuesday after the election under section 23-201 adopting township organization in any county, the county attorney, county clerk, and county treasurer of the county shall meet at the county seat of such county and shall, within three days from and after the first day of meeting, divide such county into seven districts to be known as supervisor districts. Such districts shall be divided as nearly as possible with regular boundary lines and in regular and compact form and shapes, and each of such districts shall as nearly as possible have the same number of inhabitants as any other district. No voting precinct shall be divided by any such district, except that in counties having cities of over one thousand inhabitants and when such cities have more inhabitants than the average outlying district, the county board shall add enough contiguous territory to such city so that the inhabitants in such city and contiguous territory equal the inhabitants of two of the other districts. The county attorney, county clerk, and county treasurer shall then divide the tract thus segregated into two supervisor districts with population as nearly equal as possible, and when so divided, each of the districts shall elect one supervisor who shall reside in such supervisor district and be nominated and elected by the registered voters residing in that district. If any such city has more than the requisite inhabitants for two supervisor districts, then sufficient outlying territory may be added to such city to make three supervisor districts. The supervisor in each supervisor district in such city shall reside in such supervisor district and be nominated and elected by the registered voters residing in that supervisor district. The remainder of the county outside of such city districts shall be divided so as to create a total of seven supervisor districts, except that if any county under township organization has gone to an at-large basis for election of supervisors under section 32-554, the board of supervisors of such county may stay on the at-large voting basis.

In redistricting, requirements of approximately equal numbers in each district as provided by this section should be met. State ex rel. Rowe v. Emanuel, 142 Neb. 583, 7 N.W.2d 156 (1942).

This section is controlling in the division of counties with city districts. Van Horn v. State ex rel. Abbott, 46 Neb. 62, 64 N.W. 365 (1895).

There is no authority for existence of township board in cities of first class. Rittenhouse v. Bigelow, 38 Neb. 547, 58 N.W. 534 (1894).

After election adopting township organization, the county judge, county clerk, and county treasurer must divide the county into supervisor districts under rules in this section, but redistricting when required must be done under same rules by the county board. Obermiller v. Siegel, 340 F.Supp. 208 (D. Neb. 1972).



23-205 - Supervisor districts; how numbered.

23-205. Supervisor districts; how numbered.

When the county has been divided as provided in section 23-204, the county attorney, county clerk and county treasurer shall at once proceed to number such districts from one to seven and in case of a city district as contemplated in said section, it shall give such city district two numbers, one odd and one even.



23-206 - Supervisor districts; cities and villages.

23-206. Supervisor districts; cities and villages.

In the event any city having one thousand inhabitants or more shall have enough inhabitants to form one supervisor district, then such city shall constitute one district, or in case the number of inhabitants is less than the number in the other districts, then so much contiguous territory shall be added to such city to give it sufficient inhabitants for one supervisor district. Villages may be enumerated with general districts, counting all the inhabitants therein as being within the districts wherein such town or village is situated; Provided, no village, or any part thereof, shall be included in or made a part of any supervisor district containing a city having one thousand inhabitants or more, or containing any part of such city.



23-207 - Supervisors; first board; how constituted.

23-207. Supervisors; first board; how constituted.

The county attorney, county clerk, and county treasurer shall forthwith appoint seven supervisors, who shall duly qualify and file their oath of office and bond with the county judge within ten days after such appointment.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).

Vacancies are filled by other members of board. State ex rel. Hunker v. West, 62 Neb. 461, 87 N.W. 176 (1901).



23-208 - First board of supervisors; organization.

23-208. First board of supervisors; organization.

The newly appointed supervisors shall, after their bonds are duly approved, meet the first Tuesday in December following the election adopting township organization. They shall at once organize by electing one of the seven supervisors as chairman, who shall appoint all the necessary committees. From and after such meeting and organization the powers of the county commissioners shall cease and the board so organized shall have all the powers, and perform all and singular the duties performed by county boards as contemplated by law.



23-209 - Board of supervisors; division of county.

23-209. Board of supervisors; division of county.

When the board of supervisors shall have been organized as stated in section 23-208, they shall at once divide the county into townships. The board of supervisors shall divide the county into townships of sufficient population and territory to provide a workable township organization.

In a county under township organization, board of supervisors may create new towns. State ex rel. Town of Ewing v. Town of Golden, 99 Neb. 782, 157 N.W. 971 (1916).



23-210 - Township; creation from city of second class; petition.

23-210. Township; creation from city of second class; petition.

Wherever a city of the second class in a county under township organization forms a part of one or more townships in any county, the county board of said county is empowered to create a new township out of said city, whenever requested so to do by a petition or petitions signed by sixty percent of the electors of said city, and also by sixty percent of the electors of the outlying part of the township or townships, of which said city forms a part; Provided, however, that before final action is taken in such matter by said board, two weeks' notice of the filing of such petition, or petitions, and of the time when and place where a hearing thereon will be had, shall be given by publication in some newspaper published in said city, if any such there be.



23-211 - Township; creation from city of second class; boundaries; alteration.

23-211. Township; creation from city of second class; boundaries; alteration.

If any change is made in the corporate boundaries of any city of the second class, after same has been formed into a separate township, the county board of the county in which said city is situated shall have the power to make corresponding changes in the township boundaries of the said city township without either a petition for or notice of such proposed changes.



23-212 - Township; change of name.

23-212. Township; change of name.

The board shall also at the meeting mentioned in sections 23-208 and 23-209 designate the name of each town, and may change the name of any town at any other meeting of such board upon a petition of a majority of the voters of such town.



23-213 - Township; names; recording.

23-213. Township; names; recording.

The county clerk shall record in a book kept for that purpose the names and boundaries of each town as designated by the county board, and shall forthwith forward an abstract thereof to the Auditor of Public Accounts of this state, who shall make a record of the same.

Road district is not a political entity. Townships may sue road overseers for breach of duty. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-214 - Chairman of township board; appointment; qualifications.

23-214. Chairman of township board; appointment; qualifications.

The county board shall also, at the meeting at which it shall fix and name the several townships, appoint for each township some suitable person, who is an elector within the township, as chairman of the township board. The person so appointed shall, on or before the first Tuesday in January next ensuing, take the oath of office and file a bond as provided by law. Such bond shall be approved by the board as provided by law. In case such person shall neglect or refuse to qualify, the county board shall at its regular January meeting appoint another who shall qualify as above stated. The person so appointed shall hold said office until his successor shall be duly elected and qualified as provided by law.



23-215 - Town clerk and treasurer; qualifications; bond.

23-215. Town clerk and treasurer; qualifications; bond.

The county board shall on or before the third Tuesday in December following the adoption of township organization, appoint for each township one town clerk and one treasurer who are qualified electors residing in the township. Such persons so appointed shall on or before the first Tuesday in January next ensuing take the oath of office and give bond as provided by law. The county board shall approve such bonds at its January meeting or shall meet and approve all bonds given to fill vacancies provided for in this section and section 23-214 before the first day of April next ensuing. In the event the persons appointed shall fail or refuse to qualify by the time named above, the county board shall name some other person or persons possessing the qualifications mentioned in this section. The persons so appointed shall qualify and hold their offices for the term.



23-216 - Repealed. Laws 1973, LB 75, § 20.

23-216. Repealed. Laws 1973, LB 75, § 20.



23-217 - Repealed. Laws 1973, LB 75, § 20.

23-217. Repealed. Laws 1973, LB 75, § 20.



23-218 - Repealed. Laws 1973, LB 75, § 20.

23-218. Repealed. Laws 1973, LB 75, § 20.



23-219 - Town; corporate name.

23-219. Town; corporate name.

The corporate name of each town shall be the town of (name of town), and all acts done by the town and all actions by or against the town shall be in its corporate name.

All actions by or against a town are required to be in its corporate name. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-220 - Repealed. Laws 1973, LB 75, § 20.

23-220. Repealed. Laws 1973, LB 75, § 20.



23-221 - Repealed. Laws 1973, LB 75, § 20.

23-221. Repealed. Laws 1973, LB 75, § 20.



23-222 - Township officers; when elected; qualifications.

23-222. Township officers; when elected; qualifications.

The officers of the township board shall be elected pursuant to the Election Act at the next general election held in November following appointment and shall have the qualifications required by sections 23-214 and 23-215.

Road overseer is officer of township. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-222.01 - Repealed. Laws 1994, LB 76, § 615.

23-222.01. Repealed. Laws 1994, LB 76, § 615.



23-223 - Towns; corporate powers.

23-223. Towns; corporate powers.

Every town shall have corporate capacity to exercise the powers granted thereto, or necessarily implied, and no others. It shall have the power (1) to sue and be sued; (2) to acquire, by purchase, gift, or devise, and to hold property, both real and personal, for the use of its inhabitants, and to sell and convey the same; and (3) to make all such contracts as may be necessary in the exercise of the powers of the town. In exercising the powers of the township, it may enter into compacts with another township or townships to purchase and jointly own road equipment.

Township is given power to direct the raising of money by taxation for the construction and repairing of roads within the township, and to make contracts necessary to the exercise of such power. State v. Bone Creek Township, 109 Neb. 202, 190 N.W. 586 (1922).

Township is not liable for personal injuries by reason of defective road. Wilson v. Ulysses Township, 72 Neb. 807, 101 N.W. 986 (1904).

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on township. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-224 - Annual town meeting; powers of electors present.

23-224. Annual town meeting; powers of electors present.

The electors present at the annual town meeting shall have power:

(1) To make all orders for sale, conveyance, regulation, or use of the corporate property of the town that may be deemed to be conducive to the interests of the inhabitants;

(2) To take all necessary measures and give directions for the exercise of their corporate powers;

(3) To provide for the institution, defense, or disposition of suits at law or in equity in which the town is interested;

(4) To take such action as shall induce the planting and cultivation of trees along the highways in such towns and to protect and preserve trees standing along or on highways;

(5) To construct and keep in repair public wells and to regulate the use thereof;

(6) To prevent the exposure or deposit of offensive or injurious substances within the limits of the town;

(7) To make such bylaws, rules, and regulations as may be deemed necessary to carry into effect the powers herein granted and to impose such fines and penalties, not exceeding twenty dollars for one offense, as shall be deemed proper, except when a fine or penalty is already allowed by law, which fine or penalty shall be imposed by the county court;

(8) To direct the raising of money by taxation, subject to approval by the county board, (a) for constructing and repairing roads and bridges within the town to the extent allowed by law; (b) for the prosecution or defense of suits by or against the town or in which it is interested; (c) for any other purpose required by law; (d) for the purpose of building or repairing bridges over streams dividing the town from any other town; (e) for the compensation of town officers at the rate allowed by law and, when no rate is fixed for such amount, as the electors may direct; and (f) for the care and maintenance of abandoned or neglected cemeteries within the town, except that the town board shall not expend more than one hundred dollars in any one year for such purposes. When any county discontinues township organization, the county shall care for and maintain such abandoned or neglected cemeteries;

(9) To guard against the destruction of property in the town by prairie fire;

(10) To restrain, regulate, or prohibit the running at large of cattle, horses, mules, asses, swine, sheep, and goats and determine when such animals may go at large, if at all. All votes thereon shall be by ballot;

(11) To authorize the distraining, impounding, and sale of cattle, horses, mules, asses, sheep, goats, and swine for penalties incurred and costs of proceedings. The owner of such animals shall have the right to redeem the same from the purchaser thereof at any time within one month from the day of sale by paying the amount of the purchaser's bid, with reasonable costs for their keeping and interest at the rate of seven percent per annum;

(12) To purchase, hold, plat, improve, and maintain grounds for cemetery purposes; to sell and convey lots in such cemeteries for the burial of the dead and to contract with the purchaser to perpetually care for and keep in order the lots so sold; and to elect trustees who shall have power to manage such cemetery under such bylaws as the electors of the township at the annual town meeting shall from time to time adopt. When any county discontinues township organization, the county shall care for and maintain such abandoned or neglected cemeteries; and

(13) To hold an election or town meeting to exceed the levy limits established by section 77-3443.

County may appropriate money for portion of state road through township. State v. Bone Creek Township, 109 Neb. 202, 190 N.W. 586 (1922).

In counties under township organization where no poorhouse has been established, the duty of supporting the poor devolves upon the townships. Custer Township v. Board of Supervisors of Antelope County, 103 Neb. 128, 170 N.W. 600 (1919).

Township, expending money for board and hospital fees, cannot recover same from county. Newark Township v. Kearney County, 99 Neb. 142, 155 N.W. 797 (1915).

County having no poorhouse is liable to another county for care of its poor. Rock County v. Holt County, 78 Neb. 616, 111 N.W. 366 (1907).

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on township. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).

Township is not liable for support of poor unless county has not established a poorhouse. Town of Clearwater v. Town of Garfield, 65 Neb. 697, 91 N.W. 496 (1902).

Townships are liable for support of pauper only when made so by statute. Gilligan v. Town of Grattan, 63 Neb. 242, 88 N.W. 477 (1901).

Town is liable on supervisor's contract to support poor whether levy is made or not. Waltham v. Town of Mullally, 27 Neb. 483, 43 N.W. 252 (1889).



23-225 - Town; failure to organize; officers; how appointed.

23-225. Town; failure to organize; officers; how appointed.

In case any town in any county wherein township organization may be adopted, shall refuse or neglect to organize and elect town officers at the time fixed by law, it shall be the duty of the county board, upon the affidavit of any freeholder resident of said town, filed in the office of the county clerk, setting forth the facts, to proceed at any regular or special meeting of the board and appoint necessary town officers for such town, and the persons so appointed shall hold their respective offices until others are chosen or appointed in their places, and shall have the same power and be subject to the same duties and penalties as if they had been duly chosen by the electors of the town.



23-226 - Town officers; failure to qualify; effect.

23-226. Town officers; failure to qualify; effect.

Whenever it shall be made to appear to the county board that the town officers appointed by them or by any preceding board, as provided in section 23-225, have failed to qualify as required by law, so that such town cannot become organized, the board may annex such town to any adjoining town, and the same town so annexed shall thereafter form and constitute a part of such adjoining town.



23-227 - Annual town meetings; notice; publication.

23-227. Annual town meetings; notice; publication.

The citizens of the several towns of this state, qualified by the Constitution of Nebraska to vote at general elections, shall assemble and hold annual town meetings at their respective towns at the time of the budget hearing as provided by the Nebraska Budget Act. Notice of the time and the place of holding such meeting, after the first meeting, shall be given by the town clerk by publishing the notice in a newspaper in or of general circulation in the town at least ten days prior to the meeting.



23-228 - Annual town meeting; additional powers of electors.

23-228. Annual town meeting; additional powers of electors.

The electors of each town shall have power at their annual town meetings to elect such town officers as may be required to be chosen to direct the institution and defense of suits at law or equity in which such town may be a party in interest; to direct such sum to be raised in such town for the support and maintenance of roads and bridges, or for any other purpose provided by law as they deem necessary; to take measures and give directions for the exercise of their corporate powers; to impose penalties upon persons offending against any such regulations; and to make rules, regulations, and bylaws necessary to carry into effect the powers herein granted.

Township is given power to direct the raising of money by taxation for the construction and repairing of roads within the township, and to make contracts necessary to the exercise of such power. State v. Bone Creek Township, 109 Neb. 202, 190 N.W. 586 (1922).

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on townships. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-229 - Town bylaws and regulations; publication.

23-229. Town bylaws and regulations; publication.

It shall be the duty of the town clerk to cause all bylaws, rules, and regulations of the town, within twenty days after their adoption, to be published by posting in three public places in the town or by one insertion in any newspaper published in the county; but all such bylaws, rules, and regulations shall take effect and be in force from the date of their adoption, unless otherwise directed by the electors of the town.



23-230 - Special town meetings; how called; notice; place; quorum.

23-230. Special town meetings; how called; notice; place; quorum.

A town meeting shall be held when the town treasurer, town clerk, and the chairman of the board or any two of them together with at least twelve freeholders of the town, shall in writing file in the office of the town clerk a statement that a special meeting is necessary in the best interests of the town setting forth the object of the meeting. The town clerk or, in his absence, the town treasurer shall post notices in five of the most public places of the town giving at least ten days' notice of such special meeting. It shall set forth the objects of the meeting as contained in the statement filed as aforesaid. The place of holding special town meetings shall be at the place where the last annual town meeting was held, but in case such place may be found inconvenient, the meeting may adjourn to the nearest convenient place; Provided, not less than one-third of the electors of a town shall constitute a quorum for the transaction of business at any special town meeting.



23-231 - Special town meeting; powers of electors enumerated.

23-231. Special town meeting; powers of electors enumerated.

The electors at special town meetings, when properly convened, shall have full power to fill any vacancies in any of the town offices when the same shall not already have been filled by appointment; to provide for raising money for repairing highways or buildings, or repairing bridges in case of emergency, and to direct the repairing or building thereof; to act upon any subject within the power of the electors at any annual town meeting which was postponed at the preceding annual town meeting for want of time, to be considered at a future special town meeting; but special town meetings shall have no power to act upon any subject not embraced in the statement of the notice calling the same.



23-232 - Repealed. Laws 1973, LB 75, § 20.

23-232. Repealed. Laws 1973, LB 75, § 20.



23-233 - Repealed. Laws 1973, LB 75, § 20.

23-233. Repealed. Laws 1973, LB 75, § 20.



23-234 - Town meeting; minutes; duty of town clerk; duty of town treasurer.

23-234. Town meeting; minutes; duty of town clerk; duty of town treasurer.

The town clerk elected or appointed shall be the clerk of the town meeting, and shall keep faithfully minutes of its proceedings, in which he shall enter at length every order or direction, and all rules and regulations made by such meeting. If the town clerk is absent from the town meeting, the town treasurer shall perform the duties of the town clerk. The person keeping the minutes shall sign the same.



23-235 - Repealed. Laws 1973, LB 75, § 20.

23-235. Repealed. Laws 1973, LB 75, § 20.



23-236 - Town meeting; questions; vote required.

23-236. Town meeting; questions; vote required.

All questions upon motions made at town meetings shall be determined by a majority of the electors voting, and the presiding officer shall ascertain and declare the result of the votes upon each question.



23-237 - Town meeting; manner of voting.

23-237. Town meeting; manner of voting.

When the result of any vote shall, upon such declaration, be questioned by one or more of the electors present, the presiding officer shall make the vote certain by causing the voters to rise and be counted, or by dividing off.



23-238 - Town meeting; qualifications of electors.

23-238. Town meeting; qualifications of electors.

No person shall be a voter at any town meeting unless he shall be a registered voter, and a resident of the town wherein he shall offer to vote.



23-239 - Town meeting; voters; challenges; laws applicable.

23-239. Town meeting; voters; challenges; laws applicable.

If any person offering to vote at any election, or upon any question arising at such town meeting, shall be challenged as an unqualified voter, the presiding officer shall proceed thereupon in like manner as the judges of general elections are required to do, adapting the oath to the circumstances of the town meeting, and the laws in force in regard to false swearing and illegal voting at general elections shall apply to false swearing and illegal voting at town meetings.



23-240 - Repealed. Laws 1973, LB 75, § 20.

23-240. Repealed. Laws 1973, LB 75, § 20.



23-241 - Town meeting; minutes; filing.

23-241. Town meeting; minutes; filing.

The minutes of the proceedings of every town meeting shall be filed in the office of the town clerk within ten days after such town meeting.



23-242 - Town officers; oath; certificate; filing.

23-242. Town officers; oath; certificate; filing.

Every person elected or appointed to the office of town clerk, town treasurer, or town chairman, before he enters upon the duties of his office, and within ten days after he shall be notified of his election or appointment, shall take and subscribe before some authorized person an oath or affirmation to faithfully and impartially perform the duties of his office, as prescribed by law, and shall cause a certificate of the same to be filed in the office of the town clerk.

Statute is applicable to road overseer and neglect of road overseer to comply herewith may be deemed refusal by him to serve in that capacity. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).



23-243 - Town officers; oath; failure to take; effect.

23-243. Town officers; oath; failure to take; effect.

If any person chosen or appointed to any town office shall neglect to take or subscribe such oath, and cause a certificate thereof to be filed as above required, such neglect shall be deemed to be a refusal to serve.

Neglect of road overseer to comply with this section may be deemed refusal by him to serve in that capacity. State ex rel. Luckey v. Weber, 124 Neb. 84, 245 N.W. 407 (1932).



23-244 - Repealed. Laws 1973, LB 75, § 20.

23-244. Repealed. Laws 1973, LB 75, § 20.



23-245 - Town officer; retirement; records; transfer.

23-245. Town officer; retirement; records; transfer.

It shall be the duty of every person retiring from a town office to deliver to his successor in office all the records, books, papers, money, and property belonging to such office held by him.

Every person retiring from town office is required to deliver the records and property of his office to his successor. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-246 - Town treasurer; bond; amount; forfeiture; right of action.

23-246. Town treasurer; bond; amount; forfeiture; right of action.

The town treasurer of each town shall give bond to the town in the sum of two thousand dollars, or double the amount of money that may come into his hands, to be fixed by the town board. Whenever it shall be ascertained that such bond has been forfeited, suit in the name of such town on said bond may be brought by any resident freeholder of such town.



23-246.01 - Town treasurer; funds; depository.

23-246.01. Town treasurer; funds; depository.

All township funds withdrawn from the county treasury, or collected directly by township officers, shall be deposited within ten days in depositories approved for the deposit of county funds of such county in an account in the name of the township.



23-247 - Town clerk; duties; penalties, recovery of.

23-247. Town clerk; duties; penalties, recovery of.

The town clerk shall prosecute in the name of his town, or otherwise as may be necessary, for all penalties given by law to such town or for its use, and for which no other officer is specially directed to prosecute; and he shall receive all accounts which may be presented to him against the town.



23-248 - Poor relief; duty of county board.

23-248. Poor relief; duty of county board.

In all counties the care of the poor shall be under the charge of the county board as provided by law.

In counties under township organization, support of poor devolves upon townships. Custer Township v. Board of Supervisors of Antelope County, 103 Neb. 128, 170 N.W. 600 (1919).



23-249 - Town clerk; duties and powers; records; papers; oaths.

23-249. Town clerk; duties and powers; records; papers; oaths.

The town clerk of each town in this state shall have the custody of all records, books and papers of the town, and shall file all certificates of oaths and other papers required by law to be filed in his office. He shall have power to administer the oath of office to all town officers and it is hereby made the duty of the town clerk to administer all oaths which may be required in the transaction of any township business in the town where he may be clerk; Provided, nothing herein shall be so construed as to deprive any other person qualified by law from administering said oaths.



23-250 - Town clerk; budget; prepare.

23-250. Town clerk; budget; prepare.

The town clerk in counties under township organization shall proceed to prepare the township budget as prescribed in the Nebraska Budget Act.



23-250.01 - Repealed. Laws 1999, LB 86, § 17.

23-250.01. Repealed. Laws 1999, LB 86, § 17.



23-251 - Town clerk; duties; proceedings to raise money; certificate to county clerk.

23-251. Town clerk; duties; proceedings to raise money; certificate to county clerk.

The town clerk shall, within ten days after any township meeting at which any action was had for raising money, deliver to the county clerk a certified copy or copies of all entries of votes for the raising of such money, and it shall be the duty of the county clerk to lay all such matters before the county board at their next meeting.



23-252 - Town board; accounts and claims; audit; annual statement.

23-252. Town board; accounts and claims; audit; annual statement.

In each town, the clerk, the treasurer, and the chairperson of the board shall examine the accounts of the overseers of highways for money received and disbursed by them and shall require all officers to account to such board for any and all such money received and disbursed by such officers in their official capacity. Such board shall examine and audit all charges and claims against the town and the compensation of all town officers. In case of the absence of any of such officers or their failure to attend any meeting of the board, the two attending may appoint any qualified elector to act with them in the place of the absentee, and the appointee shall act, only for such meeting, in the place of such absentee as a member of such board. Each township shall make an annual budget statement as set out in the Nebraska Budget Act. At its expense, the county board may require an audit of the accounts of any township within the county, whenever in its judgment such audit is necessary. The county board may contract with the Auditor of Public Accounts or select a licensed public accountant or certified public accountant or firm of such accountants to conduct the audit. The original copy of the audit shall be filed in the office of the Auditor of Public Accounts.



23-253 - Accounts; audit; meetings; notice.

23-253. Accounts; audit; meetings; notice.

The board shall meet at the town clerk's office or other convenient place for the purpose of examining and auditing the town accounts in each fiscal year at such times as the interest of the town may require. Notices of such meetings shall be published once at least ten days before such meeting in a legal newspaper of general circulation in the county.



23-254 - Accounts; filing; production at town meeting.

23-254. Accounts; filing; production at town meeting.

The accounts so audited, and those rejected, if any, shall be delivered with the certificates of the auditors, or a majority of them, to the town clerk, to be by him kept on file for the inspection of all persons. They shall also be produced by the town clerk at the next annual town meeting, and shall be there publicly read by him.



23-255 - Town funds; disbursement; orders; warrants; limitations; registration of warrants.

23-255. Town funds; disbursement; orders; warrants; limitations; registration of warrants.

The town clerk shall draw and sign all orders upon the town treasurer for all money to be disbursed by the township, and all warrants upon the county treasurer for money raised for town purposes, or apportioned to the town by the county or state, and present the same to the chairman of the board, to be countersigned by him, and no warrant shall be paid until so countersigned. No warrant shall be countersigned by the chairman of the board until the amount for which the warrant is drawn is written upon its face. The clerk and chairman of the board shall keep a record in separate books furnished by the county, of the amount, date, purpose for which drawn, and name of person to whom issued, of each warrant signed or countersigned by them. All claims and charges against the town, duly audited and allowed by the town board, shall be paid by order so drawn. No order shall be drawn on the town treasurer in excess of seventy-five percent of the amount of taxes levied for the current year on the property of said town, subject to be expended by said town, unless the money is in the treasury of said town to pay the order so drawn on presentation. When any order drawn as aforesaid is presented to the town treasurer for payment, and is not paid for want of funds, the town treasurer shall endorse on said order presented and not paid for want of funds, and shall note in a book of registration, to be kept for that purpose, the fact of the presentation and nonpayment of said order; and said order shall draw interest at six percent per annum from the date of presentation until there are sufficient funds in the hands of said treasurer to pay the same, after paying all orders drawn against such tax levy presented prior thereto, and said orders shall be paid in the order of their presentation and registration. The money received by the town treasurer as the tax levied in any year shall be applied first in payment of the orders drawn against said levy; and such levy shall be deemed specifically appropriated, so far as the same may be lawfully expended by said town, to the payment of orders drawn against said levy.



23-256 - Repealed. Laws 1973, LB 75, § 20.

23-256. Repealed. Laws 1973, LB 75, § 20.



23-257 - Claims; certified statement; delivered to town clerk.

23-257. Claims; certified statement; delivered to town clerk.

The board shall make a certificate to be signed by a majority of its members specifying the value of the claim and to whom the amount is allowed, and shall cause such certificate to be delivered to the town clerk of said town, to be by him kept on file for the inspection of all persons.



23-258 - Town funds; general expenditures authorized.

23-258. Town funds; general expenditures authorized.

The following shall be deemed town charges: The compensation of town officers for services rendered their respective towns, contingent expenses necessarily incurred for the use and benefit of the town, the money authorized by the vote of the town meeting for any town purposes, and every sum directed by law to be raised for town purposes.

In counties under township organization, duty to keep ordinary township highways and culverts in repair is imposed on township. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-259 - Tax; amount authorized.

23-259. Tax; amount authorized.

The money necessary to defray the town charges of each town shall be levied on the taxable property in such town in the manner prescribed by the Nebraska Budget Act. The rate of taxes for town purposes shall not exceed twenty-eight cents on each one hundred dollars upon the taxable value of the taxable property in such township for all purposes subject to approval of the county board.

This section provides for certification by the township and levy of taxes for township purposes by the county board. McDonald v. County of Lincoln, 141 Neb. 741, 4 N.W.2d 903 (1942).



23-260 - Town board; compensation of officers; fixed by town board.

23-260. Town board; compensation of officers; fixed by town board.

The members of the town board shall be entitled to a per diem as fixed by the town board at its annual meeting.



23-260.01 - Repealed. Laws 1959, c. 266, § 1.

23-260.01. Repealed. Laws 1959, c. 266, § 1.



23-261 - Town officers; official oaths; no fees for administering.

23-261. Town officers; official oaths; no fees for administering.

No town officer shall be entitled to any fee or compensation from any individual elected or chosen to a town office for administering to him the oath of office.



23-262 - Towns; actions by or against; how brought.

23-262. Towns; actions by or against; how brought.

When any controversy or cause of action shall exist between any towns of this state, or between any town and individual or corporation, proceedings may be had or suits brought, either at law or in equity, for the purpose of trying and finally settling such controversies. In all such suits and proceedings the town shall sue and be sued by its corporate name, except when town officers shall be authorized by law to sue in their names of office for the benefit of the town.

Township can maintain an action for a breach of official duty by a road overseer. Town of Denver v. Myers, 63 Neb. 107, 88 N.W. 191 (1901).



23-263 - Towns; actions against; service of process; defense.

23-263. Towns; actions against; service of process; defense.

In all legal proceedings against the town by name, the first process and all other writs or proceedings required to be served shall be served in the manner provided for service of a summons in a civil action, and whenever any suit or proceedings shall be commenced against the town, it shall be the duty of the town clerk to attend to the defense thereof, and lay before the electors of the town, at the first town meeting, a full statement of such suit or proceedings for their consideration and direction.



23-264 - Towns; judgments against; payment.

23-264. Towns; judgments against; payment.

All judgments recovered against a town or against town officers, in actions prosecuted by or against them in their names of office, shall not be collected by execution, but shall be a town charge and when levied and collected shall be paid to the person or persons to whom the same shall have been adjudged.



23-265 - County supervisors; meetings; supervision of expenditures; road money, how expended.

23-265. County supervisors; meetings; supervision of expenditures; road money, how expended.

The county board shall meet at such times and in such manner as provided by law. Each supervisor shall have special charge of the expenditure of money appropriated out of the county treasury by the board for roads, bridges, and culverts within his district, except in city districts when the board shall direct as to which one of the supervisors shall supervise the expenditure of the money appropriated as aforesaid. Said money so appropriated shall not include any money paid as automobile or motor vehicle registration or license fees and shall not be distributed by said board to the individual members thereof to be by them personally paid out upon their own private account nor in any manner whatever; but shall remain in the county treasury until a claim or claims for labor performed shall be properly verified, approved by said supervisor, filed with the county clerk, allowed by the county board, and a warrant drawn therefor.

Payment to member of county board for directing road work must be out of district road fund, excluding motor vehicle registration or license fees. State ex rel. Maltman v. Adams County, 119 Neb. 826, 231 N.W. 29 (1930).

Townships must keep highways, culverts, etc., in repair. Goes v. Gage County, 67 Neb. 616, 93 N.W. 923 (1903).



23-266 - Towns; meetings; provisions inapplicable to cities.

23-266. Towns; meetings; provisions inapplicable to cities.

None of the provisions of sections 23-201 to 23-299, with respect to the meetings of electors of their respective towns and their powers, shall apply to towns whose limits are coextensive with cities of the primary, first and second class, but such cities, and the inhabitants thereof, shall continue to be governed by the laws specially applicable thereto, except that the inhabitants thereof shall have such power as is conferred by law or election in the choosing of supervisors, assessors, judges and clerks of election, and other county officers.



23-267 - Supervisor districts; population as basis for division; how calculated.

23-267. Supervisor districts; population as basis for division; how calculated.

For the purpose of ascertaining the number of inhabitants in the several districts provided by section 23-204, the supervisors or commissioners, as the case may be, shall ascertain the whole number of votes cast at the last preceding general election held within the county, and shall multiply the number of votes so cast by five. This result shall be taken as the whole number of inhabitants of the county or any part thereof as the case may be, and the supervisor districts shall be divided upon the foregoing basis and in accordance with the results thus obtained.

Legislature did not confine inhabitants or population to legal residents or voters. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).



23-268 - County supervisors; election; ballots; residency.

23-268. County supervisors; election; ballots; residency.

County supervisors shall be elected as provided in section 32-529. Elections shall be conducted as provided in the Election Act. In city districts, the ballots shall state which one of the supervisors is elected for the odd-numbered district and which one for the even-numbered district.

A supervisor elected after November 1986 need not be a resident of the district when he or she files for election as a supervisor from a given district, but a supervisor shall reside in the district in which he or she holds office.

County supervisors are elected for four years, but have staggered terms of office. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-269 - County supervisor districts; boundaries; change.

23-269. County supervisor districts; boundaries; change.

The supervisor districts may be changed after each state and federal census if it appears from an examination that the population has become unequal among the several districts. In the event of any change or amendment of sections 23-201 to 23-299 which may necessitate a change in the boundaries of such supervisor districts or any one of them, the county board shall make such change in boundary at its next regular meeting after such change or amendment takes effect. Those counties under township organization may change their procedures for electing members to their governing board from district to at large or from at large to district following the provisions of section 32-554.

Where census indicated supervisory districts unequal as to population, mandatory duty was imposed upon board of supervisors to redistrict county. State ex rel. Rowe v. Emanuel, 142 Neb. 583, 7 N.W.2d 156 (1942).

After election adopting township organization, the county judge, county clerk, and county treasurer must divide the county into supervisor districts under rules in this section, but redistricting when required must be done under same rules by the county board. Obermiller v. Siegel, 340 F.Supp. 208 (D. Neb. 1972).



23-270 - County board; duties; how determined.

23-270. County board; duties; how determined.

In the absence of any special provision governing the board of supervisors, such board shall be governed by and perform all the duties and have all the powers applicable to county boards as provided by the general laws of this state.

In a county under township organization, the board of supervisors may create new towns. State ex rel. Town of Ewing v. Town of Golden, 99 Neb. 782, 157 N.W. 971 (1916).



23-271 - Township organization; adoption; pending business; disposition.

23-271. Township organization; adoption; pending business; disposition.

Any incompleted matter or business pending before any board of county commissioners of any county, upon the adoption of township organization by such county, shall be completed and disposed of by the new board the same as if commenced before it.



23-272 - County supervisors; meetings.

23-272. County supervisors; meetings.

The regular meetings of the county board shall be held in January.

It would not be presumed that county supervisor-elect qualified until first regular meeting. Kerr v. Adams County, 96 Neb. 178, 147 N.W. 683 (1914).



23-273 - County supervisors; special meetings; notice.

23-273. County supervisors; special meetings; notice.

Special meetings of the county board shall be held only when requested by at least one-third of the members of the board, which request shall be in writing, addressed to the clerk of the board, and specifying the time and object of such meeting. Upon receipt of such request, the clerk shall immediately notify in writing each member of the board of the time and object of such meeting, and shall cause notice of such meeting to be published in some newspaper of the county, if any shall be published therein; Provided, no business shall be transacted at any special meeting except such as is specified in the call.



23-274 - County supervisors; chairman; duties.

23-274. County supervisors; chairman; duties.

The board at its regular meeting of each year shall organize by choosing one of its number as chairman, who shall preside at all meetings of the board during the year; and in case of his absence at any meeting, the members present shall choose one of their number as temporary chairman.



23-275 - County supervisors; certificates of election; where filed.

23-275. County supervisors; certificates of election; where filed.

The supervisors shall severally lay before the board, at the first regular meeting after election, their certificates of election, which shall be examined by the board, and if found regular, shall be filed in the office of the county clerk.

County commissioner-elect would not be presumed to have qualified before regular meeting in January. Kerr v. Adams County, 96 Neb. 178, 147 N.W. 683 (1914).



23-276 - County supervisors; additional powers.

23-276. County supervisors; additional powers.

In addition to the powers hereinbefore conferred upon all county boards, the board of supervisors shall have power (1) to change the boundaries of towns and to create new towns whenever the board determines that the existing towns are not workable towns and (2) to divide the county into convenient voting precincts and, as occasion may require, erect new ones, subdivide precincts already established, and alter voting precinct lines. When a voting precinct has less than seventy-five registered electors, the board of supervisors shall annex such voting precinct to another voting precinct except when the county is divided into more than two legislative districts. Any precinct having two hundred or more square miles and having more than twenty-five electors shall be excluded from being annexed to another voting precinct.

In a county under township organization, board of supervisors may create new towns. State ex rel. Town of Ewing v. Town of Golden, 99 Neb. 782, 157 N.W. 971 (1916).



23-277 - County supervisors; quorum.

23-277. County supervisors; quorum.

Two-thirds of all the supervisors elected in any county shall constitute a quorum for the transaction of business, and all questions which shall arise at meetings shall be determined by the votes of a majority of the supervisors present, except in cases otherwise provided for.

A majority of members present at meeting may change township boundaries. Township of Inavale v. Bailey, 35 Neb. 453, 53 N.W. 465 (1892).

If two-thirds of board are present, impeachment proceedings may be heard. State ex rel. Castor v. Board of Supervisors of Saline County, 18 Neb. 422, 25 N.W. 587 (1885).



23-278 - Repealed. Laws 1997, LB 269, § 80.

23-278. Repealed. Laws 1997, LB 269, § 80.



23-279 - County supervisors; oaths; chairman may administer.

23-279. County supervisors; oaths; chairman may administer.

The chairman of the board of supervisors shall have power to administer an oath to any person concerning any matter submitted to the board, or connected with their powers and duties.



23-280 - Repealed. Laws 1973, LB 75, § 20.

23-280. Repealed. Laws 1973, LB 75, § 20.



23-281 - Town; change of name; procedure.

23-281. Town; change of name; procedure.

Whenever the county board shall create a new town or change the name of an existing town, the proceedings in giving a name to such new town or changing the name of an existing town, shall be as follows: The proposed name to be given to such new town, or existing town, shall be filed in the office of the Auditor of Public Accounts, there to be retained for at least one year; and the auditor, at any time after the filing of such proposed name, shall, upon application of the board, grant his certificate stating that such proposed name, from information appearing in his office, has not been adopted by any city, town, village or municipal corporation in this state. This certificate must be obtained by the board before any action whatever shall be taken by the board toward making such change of name; and all proceedings instituted in any court or other place, under a name changed, without complying with the provisions of this section, shall be held to be void and of no effect. If such name has been adopted elsewhere in this state, the Auditor of Public Accounts shall so notify the board, whereupon another name shall be filed in his office, which shall there remain in a like manner as hereinbefore provided, and the certificate shall be issued by the auditor immediately after such filing, stating that such name has not been elsewhere adopted; whereupon the board may proceed to make such change of name, and not before. All proceedings pending, and all rights and privileges acquired in the name of such town, by such town, or by any person residing therein, shall be secured to such town or person, and such proceedings continued to final consummation in such name, the same as though the same had not been changed.



23-282 - Repealed. Laws 1975, LB 453, § 61.

23-282. Repealed. Laws 1975, LB 453, § 61.



23-283 - Repealed. Laws 2008, LB 269, § 14.

23-283. Repealed. Laws 2008, LB 269, § 14.



23-284 - Repealed. Laws 1975, LB 453, § 61.

23-284. Repealed. Laws 1975, LB 453, § 61.



23-285 - Repealed. Laws 1975, LB 453, § 61.

23-285. Repealed. Laws 1975, LB 453, § 61.



23-286 - Repealed. Laws 1975, LB 453, § 61.

23-286. Repealed. Laws 1975, LB 453, § 61.



23-287 - Repealed. Laws 2008, LB 269, § 14.

23-287. Repealed. Laws 2008, LB 269, § 14.



23-288 - Repealed. Laws 1975, LB 453, § 61.

23-288. Repealed. Laws 1975, LB 453, § 61.



23-289 - Repealed. Laws 1975, LB 453, § 61.

23-289. Repealed. Laws 1975, LB 453, § 61.



23-290 - Repealed. Laws 2008, LB 269, § 14.

23-290. Repealed. Laws 2008, LB 269, § 14.



23-291 - Repealed. Laws 2008, LB 269, § 14.

23-291. Repealed. Laws 2008, LB 269, § 14.



23-292 - Township organization; how discontinued.

23-292. Township organization; how discontinued.

Any county which has township organization shall discontinue the same whenever the majority of the registered voters of the county voting on the question of such discontinuance so decide in the manner provided in sections 23-293 to 23-295.



23-293 - Township organization; discontinuance; procedure.

23-293. Township organization; discontinuance; procedure.

(1) In counties under township organization, a registered voter may file a petition or petitions for submission of the question of the discontinuance of township organization to the registered voters of the county. The petition or petitions shall be signed by registered voters equal in number to five percent of the voters registered in the county at the preceding statewide general election. When the petition or petitions are filed in the office of the county clerk or election commissioner, the question shall be submitted to the registered voters at the next general election held not less than seventy days after the filing of the petitions.

(2) In counties under township organization, if a resolution supported by a majority of the county board is filed in the office of the county clerk or election commissioner for submission of the question of discontinuance of township organization to the registered voters of the county, the question shall be submitted to the registered voters at the next general election held not less than seventy days after the filing of the resolution.

(3) A petition or county board resolution for discontinuance of township organization shall specify whether the county board of commissioners to be formed pursuant to section 23-151 will have five or seven members and that reorganization as a county board of commissioners will be effective at the expiration of the supervisors' terms of office in January of the third calendar year following the election to discontinue township organization.



23-294 - Township organization; discontinuance; election; ballot; form.

23-294. Township organization; discontinuance; election; ballot; form.

(1) If the petition or county board resolution to discontinue township organization specifies a five-member county board of commissioners pursuant to section 23-293, the questions on the ballot shall be respectively: For discontinuance of township organization and creation of a five-member county board of commissioners; or Against changing to a commissioner form of county government.

(2) If the petition or county board resolution to discontinue township organization specifies a seven-member county board of commissioners pursuant to section 23-293, the questions on the ballot shall be respectively: For discontinuance of township organization and creation of a seven-member county board of commissioners; or Against changing to a commissioner form of county government.

(3) Elections shall be conducted regarding discontinuance of township organization as provided in the Election Act.



23-295 - Township organization; discontinuance; when effective.

23-295. Township organization; discontinuance; when effective.

If a majority of the votes cast on the question are for the discontinuance of township organization, then such organization shall cease to exist effective at the expiration of the supervisors' terms of office in January of the third calendar year following such election.



23-296 - Township organization; cessation; establishment of commissioner system.

23-296. Township organization; cessation; establishment of commissioner system.

When township organization ceases in any county as provided by sections 23-292 to 23-295, a commissioner system shall be established. The county board of commissioners shall have five or seven members as specified in the petition or county board resolution pursuant to section 23-293.



23-297 - Commissioner system creation; districts; elected members; how treated.

23-297. Commissioner system creation; districts; elected members; how treated.

(1) If the voters vote for creation of a seven-member county board of commissioners, the commissioner districts shall be the same districts as the former supervisor districts unless changed at a later date as provided by section 23-149 and the supervisors whose terms have not expired on the effective date of the reorganization prescribed in section 23-293 shall continue in office as commissioners for the remainder of their unexpired terms.

(2)(a) If the voters vote for creation of a five-member county board of commissioners, the county clerk, county treasurer, and county attorney shall meet on the first Saturday after the first Tuesday of January following such election and redistrict the county into five commissioner districts with substantially equal population. Such redistricting shall be completed within thirty days after such initial meeting and shall specify where necessary the newly established districts which the members will serve for the balance of the unexpired terms as designated in subdivision (b) of this subsection. The newly established districts will not be effective until the effective date of the reorganization prescribed in section 23-293 except for purposes of being nominated and elected for office from such districts.

(b)(i) If three members of the county board of supervisors were elected for four-year terms at the election to create a five-member county board of commissioners, each such supervisor shall serve two of such years as a supervisor and two of such years as a commissioner representing the newly established districts as designated under subdivision (a) of this subsection and two commissioners shall be elected for four-year terms from the newly established districts at the next general election.

(ii) If four members of the county board of supervisors were elected for four-year terms at the election to create a five-member county board of commissioners, the three of such supervisors receiving the most votes at such election shall serve two of such years as a supervisor and two of such years as a commissioner representing the newly established districts as designated under subdivision (a) of this subsection, the fourth of such supervisors shall serve a term of two years as a supervisor, and two commissioners shall be elected for four-year terms from the newly established districts at the next general election.

Appointments will not be enjoined on account of irregularities in election, as quo warranto is the proper remedy. Fort v. Thompson, 49 Neb. 772, 69 N.W. 110 (1896).



23-298 - Township organization; cessation; commissioners; succeed supervisors.

23-298. Township organization; cessation; commissioners; succeed supervisors.

The board of county commissioners, as herein provided, shall be the legal successor of the board of supervisors in said county. Such board shall thereafter be governed by the laws that shall govern counties not under township organization, and in the same manner that said county would have been governed had not such organization been adopted.



23-299 - Township organization; cessation; town records; indebtedness and unexpended balances; how discharged.

23-299. Township organization; cessation; town records; indebtedness and unexpended balances; how discharged.

When township organization is discontinued in any county, the town clerk in each town in such county, as soon as the county board of commissioners is qualified pursuant to section 23-297, shall deposit with the county clerk of the county all town records, papers, and documents pertaining to the affairs of such town and certify to the county clerk the amount of indebtedness of such town outstanding at the time of such discontinuance. The county board shall have full and complete power to settle all the unfinished business of the town as fully as might have been done by the town itself and to dispose of any and all property belonging to such town, the proceeds of which, after paying all indebtedness, shall be disposed of by the county board for the benefit of the taxable inhabitants thereof by such board crediting all unexpended balances of the town to the district road fund and in no other manner. The county board, at such time as provided by law, shall levy a tax upon the taxable property of such town to pay any unliquidated indebtedness it may have outstanding.



23-2,100 - Termination of township board; public hearing; notice; resolution; termination date; conduct of business; disposal of property; discontinuance of township organization of county.

23-2,100. Termination of township board; public hearing; notice; resolution; termination date; conduct of business; disposal of property; discontinuance of township organization of county.

(1) If a township board has become inactive, the county board of supervisors shall hold a public hearing on the issue of termination of the township board. Notice of the hearing shall be published for two consecutive weeks in a newspaper of general circulation in the county. For purposes of this section, a township board has become inactive when two or more board positions are vacant and the county board has been unable to fill such positions in accordance with section 32-567 for six or more months.

(2) If no appointment to the township board has been made within thirty days after the public hearing because no resident of the township has provided written notice to the county board that he or she will serve on the township board, the county board may adopt a resolution to terminate the township board. The resolution shall state the effective date of the termination.

(3) Between the date of the public hearing and the date of termination of the township board, the business of the township shall be handled according to this subsection. No tax distributions shall be made to the township. Such funds shall be held by the county board in a separate township fund and disbursed only to pay outstanding obligations of the township board. All claims against the township board shall be filed with the county clerk and heard by the county board. Upon allowance of a claim, the county board shall direct the county clerk to draw a warrant upon the township fund. The warrant shall be signed by the chairperson of the county board and countersigned by the county clerk.

(4) Upon termination of a township board, the county board shall settle all unfinished business of the township board and shall dispose of all property under ownership of the township. Any proceeds of such sale shall first be disbursed to pay any outstanding obligations of the township, and remaining funds shall be credited to the road fund of the county board. Any remaining township board members serving as of the date of termination shall deposit with the county clerk all township records, papers, and documents pertaining to the affairs of the township and shall certify to the county clerk the amount of outstanding indebtedness in existence on the date of termination. The county board shall levy a tax upon the taxable property located within the boundaries of the township to pay any outstanding indebtedness not paid for under this subsection or subsection (3) of this section.

(5) If more than fifty percent of the township boards in a county have been terminated, the county board shall file with the election commissioner or county clerk a resolution supporting the discontinuance of the township organization of the county pursuant to subsection (2) of section 23-293.



23-301 - County resurvey; petition; contents; election.

23-301. County resurvey; petition; contents; election.

Upon petition filed with the county clerk of any county, signed by twenty percent of the qualified voters of said county as shown by the last preceding election and praying the county board to submit the proposition of ordering a resurvey, in whole or in part, of said county for the purpose of reestablishing the original corners of the United States survey, it shall be the duty of the county board to submit to the voters of the county at the next general election, or a special election, the question whether such resurvey shall be ordered; Provided, upon a like petition signed by twenty percent of the voters of any township or townships in said county, according to the government survey thereof, praying for the submission of a like proposition to the voters of said township or townships, it shall be the duty of the county board in like manner to submit the question at the next general election, or a special election, whether a resurvey shall be ordered in said township or townships. In every case the petition shall set forth in brief form the extent of the resurvey desired and whether it shall be of the township and county lines, or of the county, township and sectional lines, and an estimate as near as may be by the county surveyor of the probable expense of said resurvey. This statement and estimate shall be placed upon the official ballot with the following words thereafter: For resurvey proposition, and Against resurvey proposition.



23-302 - County resurvey; election; canvass of votes.

23-302. County resurvey; election; canvass of votes.

The vote on the proposition shall be canvassed in the same manner as the vote on county officers. If a majority of the votes upon said proposition shall be in favor of the same, the county board shall within thirty days notify the Board of Educational Lands and Funds who shall require such resurvey to be made under its instructions by such competent deputy state surveyor as it shall appoint, assisted by the county surveyor of the county wherein the work is to be done, and according to the laws governing surveys by the State Surveyor and deputy state surveyors. Such surveys shall be made in accordance with the laws of the United States and the rules and regulations of the United States Department of Interior, Bureau of Land Management, governing the restoration of lost and obliterated corners and the specifications and instructions of the Board of Educational Lands and Funds. The field notes and plats of said resurvey shall be made in the manner and form prescribed by the Bureau of Land Management for the return of field notes and maps of United States surveys, and shall be filed in the office of the county clerk of the county where the work is done and duplicate copies filed in the office of the Board of Educational Lands and Funds at Lincoln, Nebraska, before being paid for; Provided, when any integral part of said resurvey is completed upon filing proof of its completion together with plats and field notes for the same approved as provided by law, the county board may allow payment for the part so completed.



23-303 - County resurvey; cost; tax; bonds; submission to voters.

23-303. County resurvey; cost; tax; bonds; submission to voters.

In case the question of said resurvey has been submitted to the voters of the entire county, the cost of said resurvey may be paid out of the county general fund in case there is money there available for that purpose. If not, the cost may be provided for by an issue of bonds or special tax levy, in which case the proposition for bonds or special tax levy shall be submitted to the voters as a part of the resurvey proposition; Provided, when a proposition for resurvey has already been submitted to the voters of a county, and a majority have voted in favor of such proposition, it shall be legal for the county board to proceed to make contract for such resurvey in accordance with the provisions of sections 23-301 to 23-303 providing for such contract; provided further, in case the question has been submitted to the voters of any one or more governmental townships of any county under the provisions of section 23-301, and a majority have voted in favor of such proposition, the cost of said resurvey may be paid out of the general fund and said fund may be reimbursed the amount of such expenditure by the assessment of a special tax by the county board of such county equally apportioning the cost of such resurvey upon the area of all real estate in such governmental township or townships according to the acreage in each tract as shown by the original United States survey thereof, and including in addition thereto any accreted lands to such original United States survey as may be shown by the resurvey herein provided.



23-304 - Irregular tracts of land; survey.

23-304. Irregular tracts of land; survey.

It shall be the duty of the county board of each organized county in the State of Nebraska to cause to be surveyed, by a competent surveyor, all irregular subdivided tracts or lots of land, other than regular government subdivisions, and cause the same to be platted on a scale of not less than ten inches to the mile; Provided, however, where any county has in its possession the correct field notes of any such tract or lot of land, a new survey shall not be necessary, but such tracts may be mapped from such field notes.

Designation of an irregular tract as a certain numbered tax lot meets all requirements for describing irregular tracts, where plat is prepared and filed hereunder showing descriptions corresponding to the tax lot. City of Scottsbluff v. Kennedy, 141 Neb. 728, 4 N.W.2d 878 (1942).



23-305 - Irregular tracts of land; survey; maps.

23-305. Irregular tracts of land; survey; maps.

The board shall cause duplicate maps to be made, on which said tracts or lots of land shall be accurately described by lines and numbered from one up to the highest number of such tracts in each section, which numbers together with the number of the section, town and range, shall be distinctly marked. One of said maps shall be conspicuously hung in the office of the county clerk and the other in the office of the county treasurer.



23-306 - Irregular tracts of land; survey; field notes; record.

23-306. Irregular tracts of land; survey; field notes; record.

The board shall also cause to be entered in duplicate, in suitable books to be provided for that purpose, the field notes of all such tracts of land within their respective counties, wherein shall be described each tract according to survey, and each tract shall be therein numbered to correspond with its number on the maps. One of such books of field notes shall be filed in the office of the county clerk, and the other in the office of the county treasurer.



23-307 - Irregular tracts of land; legal description.

23-307. Irregular tracts of land; legal description.

When the maps and books of field notes shall be filed as hereinbefore provided, the description of any tract or lot of land described in said maps, by number, section, town and range, shall be a sufficient and legal description thereof for revenue and all other purposes.

To prove title to lots numbered for taxation purposes because they are irregular, an owner must present evidence of the survey maps and books of field notes. Vogel v. Bartels, 1 Neb. App. 1113, 510 N.W.2d 529 (1993).



23-308 - Watercourses; diversion of channel; dams and dikes; when authorized.

23-308. Watercourses; diversion of channel; dams and dikes; when authorized.

Whenever any portion of a county exceeding three hundred and twenty acres in amount is put in peril of destruction by reason of the probable diversion of the channel of any river or watercourse, and whenever a petition stating such fact, signed by twenty freeholders in the precinct, is filed with the county board of such county, it shall be the duty of the county board to view said premises within the succeeding thirty days, and if upon actual view it shall appear that a portion of the county exceeding three hundred and twenty acres is in actual peril of destruction, it may cause to be built any dam, embankment or dike, or aid to such an extent as it may deem proper in the building of any dam, embankment or dike that it may deem necessary for the protection of said land. The amount expended toward such improvements shall be paid out of the general fund of the county.

Where middle of stream is boundary, the line follows any gradual change in course of stream unless change is sudden. Nebraska v. Iowa, 145 U.S. 519 (1892).



23-309 - Levees; dikes; construction; when authorized.

23-309. Levees; dikes; construction; when authorized.

The supervisors or board of county commissioners of any county in this state shall have the power, as hereinafter provided, to construct, establish or cause to be constructed and established any levee, dike, bank protection or current control in any river or stream wholly within or bordering on the respective counties, and to provide for the maintenance of the same, whenever such project shall be conducive to the public health, convenience, welfare or safety, which purpose shall or may include the protection of lands or property from overflow, wash or bank erosion.



23-310 - Levees; dikes; petition of landowners; contents; filing.

23-310. Levees; dikes; petition of landowners; contents; filing.

Such board of supervisors or county commissioners shall act only upon a written petition signed by the owners of the majority of the land likely to be affected by the proposed levee, dike, bank protection or current control. The petition shall set forth the necessity for the levee, dike, bank protection or current control, a description of its proposed location, and a general statement of the territory likely to be benefited or affected thereby. The petition shall be accompanied by a bond with sufficient surety or sureties to be approved by the county clerk of said county, conditioned to pay all expenses incurred in case the board does not grant the petition. Such petition may be presented at any regular or special meeting of the board and if sufficient in form the board shall order the same to be filed with the county clerk of said county.



23-311 - Levees; dikes; site; surveys and reports; duty of engineer.

23-311. Levees; dikes; site; surveys and reports; duty of engineer.

It shall be the duty of such board to act promptly upon all such petitions. Upon the filing of the petition with the county clerk, as provided in section 23-310, the county clerk shall transmit a copy thereof to a competent engineer to be selected by the board, who, together with the board of county commissioners or supervisors, shall, as soon as practicable, inspect the proposed locations. If in the opinion of such board and the engineer such levee, dike, bank protection or current control is necessary or advisable, the board shall cause a survey of the proposed project to be made by such engineer, as herein provided. Such survey shall be primarily for the purpose of aiding the board in determining the necessity or advisability of constructing such project, but shall be a complete survey such as will be required for assessment of its costs. Such survey may extend to other lands than those affected by the proposed project for the purpose of determining the best practical method of protecting an area greater than the originally proposed territory. For the purpose of inspection or surveys the county commissioners, board of supervisors, surveyors, engineers, or their employees may enter upon any lands within the proposed territory, or upon any lands which in their judgment are likely to be affected by the proposed project. The surveyor or engineer shall file his report with the county clerk as soon as possible after being so instructed by the board to make such survey. The report shall include an estimated cost of the work together with a preliminary apportionment of individual assessments.



23-312 - Levees; dikes; report of engineer; filing; notice of hearing.

23-312. Levees; dikes; report of engineer; filing; notice of hearing.

As soon as the report of the engineer is filed with the county clerk, it shall be the duty of the county clerk to give notice of the filing thereof by publication for three consecutive weeks in some weekly newspaper published in the county where the improvement is to be made, and state therein the proposed location where the improvement is to be made and the time set for the hearing thereon, of which all persons interested shall take notice. The date for said hearing shall not be more than six weeks from the date of the first publication.



23-313 - Levees; dikes; petition; remonstrance; hearing; powers of board.

23-313. Levees; dikes; petition; remonstrance; hearing; powers of board.

On or before the day fixed for the hearing of such report the owners of any land affected by the work proposed may remonstrate against said petition and report, which remonstrance shall be verified by affidavit. If more than one party remonstrates, the same shall be consolidated and tried together, and the report of the engineer shall be prima facie evidence of the facts therein stated. The supervisors or board of commissioners shall try the issue thus formed, and if they find for the remonstrance, the petition and report shall be dismissed at the cost of the petitioners, or shall be so amended as to comply with the findings of the board, which amended petition and report shall stand as final; Provided, that if donations shall be made or secured to the satisfaction of the supervisors or board, sufficient with the assessment to exceed the expenses of the work and damages allowed, if any, the petition and report shall not be dismissed, and such donations are hereby authorized to be made. The board shall have power to permit amendments to be made to the petition or report, and to continue the hearing from time to time, so as to subserve the ends of justice.



23-314 - Levees; dikes; plan for protection; approval by Director-State Engineer.

23-314. Levees; dikes; plan for protection; approval by Director-State Engineer.

If at the time fixed for the hearing of the report, the supervisors or board of commissioners shall find that notice has been given, as required by section 23-312, and further find that the proposed work is of public utility, convenience, welfare or safety, and that the benefits assessed exceed the expenses and damages whatsoever they may be, they shall order that the improvement be made and shall specify therein the nature and extent of the improvement. The report of the engineer as finally adopted by the board shall be designated as the plan for protection and shall be submitted to the Director-State Engineer for his information and approval; Provided, that notice of the hour and day of such submission shall be once published in the newspaper selected by the board for other publication notices, at least five days prior thereto. This plan as approved by the Director-State Engineer shall stand as final.



23-315 - Levees; dikes; bids; contracts; conditions.

23-315. Levees; dikes; bids; contracts; conditions.

(1) If after the hearing the supervisors or board of county commissioners decide to proceed with the improvement, they shall let the contract for the construction of the work as a whole or in parcels as they may deem best. They shall give notice of the time and place the contract or contracts will be let by publishing for three successive weeks in one or more weekly newspapers published in the county, which notice shall state the specifications, nature, and extent of the improvement, the time within which the work is to be completed, and the allotment or allotments to be let. Sealed proposals shall be received and the work let to the lowest and best responsible bidder. Except as provided in subsection (2) of this section, a bond, in form prepared by the supervisors or board of county commissioners, conditioned for the faithful performance of the contract and executed by the bidder and surety or sureties to the county and to all parties interested in the amount of the bid, shall accompany such bid.

(2) If a contract, the provisions of which are limited to the purchase of supplies or materials, is entered into pursuant to this section and if the amount of the contract is fifty thousand dollars or less, an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska, as prescribed by and in an amount determined by the county board of supervisors or commissioners, conditioned for the faithful performance of the contract and executed by the bidder to the county and to all parties interested in the amount of the bid, shall accompany the bid.



23-316 - Levees; dikes; construction; assessments.

23-316. Levees; dikes; construction; assessments.

As soon as the contract or contracts are let for the construction of the work, the supervisors or board of county commissioners shall assess on all the lands benefited ratably in accordance with the benefits received as confirmed and adjudged as herein provided such sum as may be necessary to pay for the work and all costs and expenses accrued or to accrue, not exceeding the whole benefit upon any one tract.



23-317 - Levees; dikes; assessments; entry on tax list; lien.

23-317. Levees; dikes; assessments; entry on tax list; lien.

The board of supervisors or county commissioners shall thereupon cause the assessment so made upon the lands benefited as aforesaid to be entered upon the tax lists of the county as provided in cases of special assessments, which assessment shall constitute a lien on the real estate respectively assessed and shall be collected as other special assessments are collected; Provided, that one-tenth of each assessment shall be collected each year for a period of ten years with interest at the rate of seven percent per annum on deferred payments, unless paid in full as herein provided.



23-318 - Levees; dikes; assessments; notice.

23-318. Levees; dikes; assessments; notice.

Within ten days after such work has been completed and approved by the board, the board shall cause a notice to all persons whose lands are benefited by such improvement to be published for three successive weeks in a legal newspaper published and of general circulation in such county or, if no legal newspaper is published in the county, in a legal newspaper of general circulation in the county. Such notice shall fix the time, not more than sixty days from the date of the completion and approval of the work, within which owners of real estate benefited may pay the entire amount assessed against the respective parcels of land benefited and shall state that unless the amount is paid within such time, bonds will be issued for the payment of the special benefits assessed as hereinafter provided.



23-319 - Levees; dikes; bonds; when authorized; term; sinking fund.

23-319. Levees; dikes; bonds; when authorized; term; sinking fund.

After sixty days from the completion and approval of the work it shall be the duty of the county board to issue the bonds of the county in the amount of the assessment remaining unpaid at said time, payable in not to exceed ten equal annual installments with interest on deferred payment at seven percent per annum, and said special assessment and taxes shall constitute a sinking fund for the payment of the bonds and interest.



23-320 - Levees; dikes; assessments; appeal to district court; procedure.

23-320. Levees; dikes; assessments; appeal to district court; procedure.

Any person who appeared and filed a remonstrance as to the benefits received by him or her through such improvement or as to the amount of his or her assessment before the supervisors or board of commissioners at the hearing as provided in section 23-313 shall be allowed an appeal to the district court of the county by the same procedure as is provided in section 31-412. On such appeal the only questions that shall be tried shall be the questions raised before the board by the remonstrance. On such trial the report of the engineer shall be admissible in evidence and nothing in this section shall be construed as authorizing or permitting the stoppage, prevention, or delay of the proposed work. If more than one party appeals, the appeals shall be consolidated and tried together and the rights of each appellant separately determined. If the court finds for any appellant upon his or her remonstrance, it shall amend the report and the schedule of the assessment in accordance with its finding. The amended report and schedule shall be filed with the county clerk and a copy forwarded to the Director-State Engineer. If on appeal the court finds against the remonstrants, it shall dismiss the appeal at the cost of appellant.



23-320.01 - Flood control; powers of county board; contracts with federal government; appropriation of funds.

23-320.01. Flood control; powers of county board; contracts with federal government; appropriation of funds.

In any county of the State of Nebraska in which the Corps of Engineers of the United States Army, the Bureau of Reclamation, Natural Resources Conservation Service, or other department or agency of the federal government shall be authorized by Congress to construct works for flood control, watershed protection and flood prevention, irrigation, soil and water conservation, drainage, or similar projects, or in cooperation with the programs of natural resources districts, irrigation districts, reclamation districts, or similar agencies, the county board thereof shall, if in its opinion the construction is necessary for the public welfare, have the power to: (1) Enter into an undertaking, in the name of the county, to hold the United States of America free from any damage to persons or property resulting during the construction or after the completion thereof, (2) contract with the federal government, in the name of the county, that when the work is completed the county will maintain, keep in repair, and operate such flood control works or other similar projects, (3) furnish all necessary lands, rights-of-way, and easements, as provided in section 23-320.02, (4) appropriate such funds as may be necessary to fully develop, plan, and carry out a coordinated program of flood control or soil and water resource development for such county, and (5) appropriate such funds as may be necessary to pay the construction costs and expenses in excess of funds to be provided by the federal government.



23-320.02 - Flood control; acquisition of lands, rights-of-way, and easements; procedure.

23-320.02. Flood control; acquisition of lands, rights-of-way, and easements; procedure.

In any county, such as described in section 23-320.01, where it is necessary as a condition to the construction of any flood control works or other similar projects as provided in sections 23-320.01 to 23-320.07, that the county furnish the necessary lands, rights-of-way, or easements therefor, the county board is hereby authorized and empowered to acquire such lands, rights-of-way, or easements as may be necessary, and the board is hereby authorized and empowered to acquire the same by purchase or by gift or by the exercise of the right of eminent domain whether the property be within the limits of such county or outside its boundaries. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

Acquisition by city of easements and right-of-way for flood control project was authorized. Gruntorad v. Hughes Bros., 161 Neb. 358, 73 N.W.2d 700 (1955).



23-320.03 - Flood control; bonds; amount; term; levy of tax.

23-320.03. Flood control; bonds; amount; term; levy of tax.

Whenever in such county it is necessary to pay any construction costs and expenses in excess of the amounts paid by the federal government or to acquire any lands, rights-of-way, or easements under sections 23-320.01 to 23-320.06, the cost thereof and expenses connected therewith shall be defrayed by the issuance of general obligation bonds of the county, to be issued by the county board of such county without the necessity of an election, either in one issue or in separate issues from time to time as may be necessary and as determined by the county board of the county. The proceeds of the bonds shall be used for such purposes and no other except as otherwise provided in such sections. The aggregate of any such bonds so issued shall not be in excess of two-tenths of one percent of the taxable valuation of the county. All bonds issued under such sections shall mature in annual installments over a period of not more than twenty-five years, and it shall be the duty of the county board of such county to make an annual levy on all the taxable property in such county for the retirement of the principal and interest thereof as the same become due. The bonds provided for in such sections shall not be subject to nor included in any restrictions or limitations upon the amount of bonded indebtedness of the county contained in any other law affecting the county.



23-320.04 - Flood control; liability on indemnity agreements; how paid; insurance.

23-320.04. Flood control; liability on indemnity agreements; how paid; insurance.

Any loss, damage or expense for which the county or the county board may be liable by reason of having entered into an indemnity agreement or undertaking to protect and defend the federal government against loss or damage resulting from or growing out of such flood control works or other similar projects, may be paid for by said county from any funds on hand received from the sale of the bonds issued under the provisions of sections 23-320.01 to 23-320.07; Provided, that said county board may for the purpose of saving and protecting the county from any such loss, damage or expense, apply for and purchase from any insurance or indemnity company authorized to transact business in this state, an insurance or indemnity policy or policies of insurance, and pay the cost of obtaining the same from any funds received from the sale of bonds issued under the provisions of sections 23-320.01 to 23-320.07.



23-320.05 - Flood control; maintenance and operation; coordinated program; tax levy; special fund; establish; use.

23-320.05. Flood control; maintenance and operation; coordinated program; tax levy; special fund; establish; use.

For the purpose of maintaining and operating such flood control works or other similar projects as provided in sections 23-320.01 to 23-320.07 when the works or projects have been completed and turned over to the county and also for the purpose of developing and carrying out a coordinated soil and water resource program and program of flood control for the county, the county board of such county shall be empowered to make an annual tax levy of not to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such county. Pending approval of an authorized flood control plan, the county involved may establish a special flood and erosion control reserve fund. Such fund may be used for obtaining land, easements, and rights-of-way and relocating utilities in connection with water and erosion improvements that have authorization and construction approval. To aid in the growth of such fund, it may be invested in short-term securities authorized by section 77-2315. Money remaining in the fund at the completion of construction or the discontinuance of an authorized project may revert to the general fund. It shall be the duty of the county board and the county engineer to keep all such flood control works or other similar projects in serviceable condition and to make such repairs as may, from time to time, be necessary.



23-320.06 - Flood control; agreements with other governmental agencies; construction, maintenance, repair, and operation; coordinated program; employment of nonprofit corporation.

23-320.06. Flood control; agreements with other governmental agencies; construction, maintenance, repair, and operation; coordinated program; employment of nonprofit corporation.

For the purpose of carrying out any of the provisions of sections 23-320.01 to 23-320.06, the county board is hereby authorized to enter into agreements with (1) the United States of America or any department or agency thereof, (2) any city, (3) any drainage district, (4) any other county, (5) any natural resources district, (6) any irrigation district, (7) any reclamation district, (8) any body politic, (9) any person, (10) any firm, or (11) any individual, whenever it shall be necessary as a condition to the construction of flood control works or other similar projects hereunder, and for the maintenance, repair, or operation thereof. To aid and assist in carrying out a coordinated soil and water resource program or program of flood control for any county, the county board may also employ the services of any nonprofit corporation or organization that has as one of its principal objectives or purposes the promotion and development of soil and water resource projects and flood control and to receive gifts and contributions from public and private sources to be expended in providing funds for construction costs and expenses in excess of funds to be provided by the federal government and the tax levy.



23-320.07 - Flood control; cities; powers; eminent domain; bonds; tax levy; funds, how used.

23-320.07. Flood control; cities; powers; eminent domain; bonds; tax levy; funds, how used.

Except as herein otherwise expressly provided, all of the rights, powers, authority, and jurisdiction conferred on counties and county boards by sections 23-320.01 to 23-320.06 are hereby also conferred upon and vested in any city of the first or second class or village located in any county such as described in section 23-320.01 and the governing body thereof. The governing body of any such city or village, in the name of the city or village, shall have the power to enter into undertakings and contracts and make agreements in like manner and for like purposes as provided in sections 23-320.01 to 23-320.06 for county boards. Such governing body may provide funds for construction costs and expenses in excess of amounts contributed by the federal government, may acquire lands, rights-of-way, and easements either within or without the limits of the city or village in like manner and for like purposes as provided in section 23-320.02 for county boards, and without further authorization may issue general obligation bonds of the city or village to pay the costs thereof and expenses connected therewith in the manner now provided by law, but the aggregate of any such bonds so issued shall not be in excess of one and eight-tenths percent of the taxable value of the taxable property of the city or village. Such bonds shall not be subject to nor included in any restrictions or limitations upon the amount of bonded indebtedness of the city or village contained in any other law. Funds received from the sale of bonds by any such city or village may be used to pay any loss, damage, or expense for which the city or village or the governing body thereof may be liable in like manner as counties are authorized to pay such loss, damage, or expense under section 23-320.04. For the purposes of maintaining and operating flood control works constructed by the United States Army Corps of Engineers or other agencies of the United States Government, when the flood control works have been completed and turned over to the city or village, the governing body of such city or village shall be empowered to make an annual tax levy of not to exceed five and two-tenths cents on each one hundred dollars upon the taxable value of the taxable property within such city or village. It shall be the duty of the governing body of the city or village to keep all such flood control works in serviceable condition and to make such repairs as may from time to time be necessary.

City is required to keep flood control works in serviceable condition and to make necessary repairs. Gruntorad v. Hughes Bros., 161 Neb. 358, 73 N.W.2d 700 (1955).



23-320.08 - Flood control; cooperation with federal government; additional powers; agreements authorized.

23-320.08. Flood control; cooperation with federal government; additional powers; agreements authorized.

In any county or counties of the State of Nebraska in which the United States, or any of its departments or agencies shall be authorized by Congress to construct works for flood control, watershed protection and flood prevention and drainage programs of the State of Nebraska or any of its agencies or in cooperation with the program of natural resources districts or similar public districts the county or counties, if in its or their opinion the construction is necessary for the public welfare, may: (1) Enter into an undertaking, in the name of the county, to hold the United States of America free from any damage to persons or property resulting during the construction or after the completion thereof; (2) contract with the federal government, in the name of the county, that when such work is completed the county will maintain, keep in repair, and operate such works of improvement; (3) furnish all necessary lands, rights-of-way, and easements as provided in section 23-320.10; (4) enter into agreements with other county governments on provisions for cooperative programs of resource development; (5) establish watershed boundary lines for taxation purposes so that property within the perimeter of the defined drainage-way will be assessed for the financing of the program for improvement; and (6) appropriate such funds as may be needed to carry out and finance the program as outlined in sections 23-320.08 to 23-320.12.



23-320.09 - Repealed. Laws 1977, LB 510, § 10.

23-320.09. Repealed. Laws 1977, LB 510, § 10.



23-320.10 - Flood control; construction of works; acquisition of rights-of-way and easements; eminent domain; procedure.

23-320.10. Flood control; construction of works; acquisition of rights-of-way and easements; eminent domain; procedure.

In any county or counties described in section 23-320.08, where it is necessary as a condition to the construction of any flood control works or other similar works of improvement as provided in sections 23-320.08 to 23-320.12, that the county furnish the necessary lands, rights-of-way, or easements therefor, the county board may acquire such lands, rights-of-way, or easements as may be necessary, and the board may acquire the same by purchase or by gift or by the exercise of the right of eminent domain. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.



23-320.11 - Flood control; acquisition and operation of flood control works; tax levy authorized; repairs.

23-320.11. Flood control; acquisition and operation of flood control works; tax levy authorized; repairs.

For the purpose of obtaining lands, easements, and rights-of-way and maintaining and operating such flood control works or other similar projects as provided in sections 23-320.08 to 23-320.12 when the same have been completed and turned over to the county and also for the purpose of developing and carrying out a coordinated soil and water resource program and program of flood control for the county, the county board of such county shall be empowered to make an annual tax levy of not to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in a designated watershed area. It shall be the duty of the county board and the county engineer to keep all such flood control works or other similar projects in serviceable condition and to make such repairs as may, from time to time, be necessary.



23-320.12 - Flood control; execution of program; parties to agreement; employment of services of nonprofit corporation.

23-320.12. Flood control; execution of program; parties to agreement; employment of services of nonprofit corporation.

For the purpose of carrying out any of the provisions of sections 23-320.08 to 23-320.12, the county board may enter into agreements with (1) the United States of America or any department or agency thereof, (2) any city, (3) any drainage district, (4) any other county, (5) any natural resources district, (6) any irrigation district, (7) any reclamation district, (8) any body politic, (9) any person, or (10) any firm, whenever it shall be necessary as a condition to the construction of flood control works or other similar projects under the provisions of sections 23-320.08 to 23-320.12, and for the maintenance, repair, or operation thereof. To aid and assist in carrying out a coordinated soil and water resource program or program of flood control for any county, the county board may also employ the services of any nonprofit corporation or organization that has as one of its principal objectives or purposes the promotion and development of soil and water resource projects and flood control.



23-320.13 - Flood control; cities of the first class; project outside city limits; powers; authority.

23-320.13. Flood control; cities of the first class; project outside city limits; powers; authority.

All rights, powers, authority, and jurisdiction conferred on cities of the first class by sections 23-320.07 to 23-320.12, may be exercised by such city, in the absence of federal participation or sponsorship, whenever any project of flood control outside the limits of such city directly affects the welfare of such city and involves a cost of not to exceed five hundred thousand dollars.



23-321 - Repealed. Laws 1985, LB 393, § 18.

23-321. Repealed. Laws 1985, LB 393, § 18.



23-322 - Transferred to section 23-346.01.

23-322. Transferred to section 23-346.01.



23-323 - Repealed. Laws 1985, LB 393, § 18.

23-323. Repealed. Laws 1985, LB 393, § 18.



23-324 - Repealed. Laws 1985, LB 393, § 18.

23-324. Repealed. Laws 1985, LB 393, § 18.



23-324.01 - Transferred to section 23-3105.

23-324.01. Transferred to section 23-3105.



23-324.02 - Transferred to section 23-3106.

23-324.02. Transferred to section 23-3106.



23-324.03 - Transferred to section 23-3104.

23-324.03. Transferred to section 23-3104.



23-324.04 - Transferred to section 23-3107.

23-324.04. Transferred to section 23-3107.



23-324.05 - Repealed. Laws 1985, LB 393, § 18.

23-324.05. Repealed. Laws 1985, LB 393, § 18.



23-324.06 - Transferred to section 23-3112.

23-324.06. Transferred to section 23-3112.



23-324.07 - Transferred to section 23-3113.

23-324.07. Transferred to section 23-3113.



23-324.08 - Transferred to section 23-3114.

23-324.08. Transferred to section 23-3114.



23-325 - Real estate; appropriation; power of county board; procedure.

23-325. Real estate; appropriation; power of county board; procedure.

The county board shall have power to acquire, take, hold, appropriate, and condemn such real estate as may be necessary for convenience from time to time for the public use of the county; Provided, no appropriation of private property for the use of the county as aforesaid shall be made until full and just compensation therefor shall have been first made to the owner thereof. The procedure to condemn property shall be exercised in the manner set forth in sections 76-704 to 76-724.

In condemnation proceedings Department of Roads and Irrigation follows procedural requirements set out herein. Hoesly v. Department of Roads & Irrigation, 142 Neb. 383, 6 N.W.2d 365 (1942).

Word "owner" in statute includes mortgagee and mortgagee is necessary party in action to condemn realty for public use under right of eminent domain. Northwestern Mutual Life Ins. Co. v. Nordhues, 129 Neb. 379, 261 N.W. 687 (1935).

Former act declared unconstitutional for failure to provide notice to landowners of steps on appraisement of damages. Sheridan County v. Hand, 114 Neb. 813, 210 N.W. 273 (1926).

Trial in condemnation proceedings may be had in name of person as plaintiff who owned land condemned at time proceedings were commenced. In such case, court should order payment of judgment to party entitled to damages. Sternberger v. Sanitary District No. 1 of Lancaster County, 100 Neb. 449, 160 N.W. 740 (1916).

Right of eminent domain is exercised only for public benefit. State v. Boone County, 78 Neb. 271, 110 N.W. 629 (1907).

County authorities will be discharged from liability upon making compensation to person, apparently sole owner. Cedar County v. Lammers, 73 Neb. 744, 103 N.W. 433 (1905).

County cannot be enjoined from acts necessary to improve road. Churchill v. Bethe, 48 Neb. 87, 66 N.W. 992 (1896).



23-326 - Repealed. Laws 1951, c. 101, § 127.

23-326. Repealed. Laws 1951, c. 101, § 127.



23-327 - Repealed. Laws 1951, c. 101, § 127.

23-327. Repealed. Laws 1951, c. 101, § 127.



23-328 - Repealed. Laws 1951, c. 101, § 127.

23-328. Repealed. Laws 1951, c. 101, § 127.



23-329 - Repealed. Laws 1951, c. 101, § 127.

23-329. Repealed. Laws 1951, c. 101, § 127.



23-330 - Repealed. Laws 1955, c. 68, § 1.

23-330. Repealed. Laws 1955, c. 68, § 1.



23-331 - Repealed. Laws 1951, c. 101, § 127.

23-331. Repealed. Laws 1951, c. 101, § 127.



23-332 - Repealed. Laws 1951, c. 101, § 127.

23-332. Repealed. Laws 1951, c. 101, § 127.



23-333 - County surplus funds; how transferred; exceptions.

23-333. County surplus funds; how transferred; exceptions.

The county board of the several counties of the state may appropriate to the county general fund any county sinking fund in the county treasury not levied for the payment of any bonded indebtedness; also any county money from whatever source, excepting the money levied for school purposes, that remain on hand in the county treasury and are no longer required for the purposes for which same were levied; Provided, the county commissioners of the several counties of the state, not under township organization, may appropriate any unexpended balance remaining in the county treasury to the credit of any such precinct (such balance having accrued by reason of taxes collected from a precinct levy for the payment of bonds, after such bonds are paid), to the school districts within such precinct, apportioning such unexpended balance to the several school districts in the said precinct according to the property valuation of the several school districts, as found by the assessor for the year next preceding such appropriation. Where such unexpended balance accrued by reason of taxes collected from a precinct levy for the payment of bridge or irrigation bonds, the county boards of the several counties of the state, not under township organization, may appropriate such unexpended balance remaining in the county treasury to the credit of the road fund of the commissioner district of which such precinct forms a part, to be expended for the improvement of roads, within the limits of such original precinct wherein such taxes were collected.

Taxes must be collected before they can be transferred to general fund. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Only surplus, after paying debt for which created, can be transferred. Union P. R. R. Co. v. Dawson County, 12 Neb. 254, 11 N.W. 307 (1882).



23-334 - Repealed. Laws 1949, c. 36, § 1.

23-334. Repealed. Laws 1949, c. 36, § 1.



23-335 - Repealed. Laws 1988, LB 893, § 18.

23-335. Repealed. Laws 1988, LB 893, § 18.



23-336 - County contracts; when invalid.

23-336. County contracts; when invalid.

All contracts, either express or implied, entered into with any county board, for or on behalf of any county, and all orders given by any such board or any of the members thereof, for any article, service, public improvement, material or labor in contravention of any statutory limitation, or when there are or were no funds legally available therefor, or in the absence of a statute expressly authorizing such contract to be entered into, or such order to be given, are hereby declared unlawful and shall be wholly void as an obligation against any such county.

Employment of administrative assistant did not violate this section in absence of showing that funds were not legally available. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Intention was to declare contracts unlawful where no statutory authority therefor exists. Capital Bridge Co. v. County of Saunders, 164 Neb. 304, 83 N.W.2d 18 (1957).

Contract for employment of expert to make an appraisal and comparative valuation on real estate in county did not violate this section. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

County, which has contracted to expend all funds raised by emergency legislation for poor relief and has exhausted the general fund, cannot be compelled by mandamus to contract further and issue warrants for payment. State ex rel. Boxberger v. Burns, 132 Neb. 31, 270 N.W. 656 (1937).

Right of county board to employ physician in an emergency upheld. Bartlett v. Dahlsten, 104 Neb. 738, 178 N.W. 636 (1920).

Section does not apply to payment to precinct assessors for official services. Hiatt v. Tomlinson, 102 Neb. 730, 169 N.W. 270 (1918).

Legislature by special act could authorize payment for articles purchased and retained by county in violation of this section. Gibson v. Sherman County, 97 Neb. 79, 149 N.W. 107 (1914).



23-337 - Illegal contracts; liability of county officers.

23-337. Illegal contracts; liability of county officers.

Any public official or officials who shall audit, allow or pay out, or cause to be paid out, any funds of any county for any article, public improvement, material, service or labor, contrary to the provisions of section 23-336, shall be liable for the full amount so expended, and the same may be recovered from any such official or the surety upon his official bond by any such county, or any taxpayer thereof.

County officers were not liable in taxpayer's suit for payment of tax appraisal expert. Speer v. Kratzenstein, 143 Neb. 310, 12 N.W.2d 360 (1943).

County board cannot be compelled by mandamus to contract and issue warrants for poor relief after all funds raised by emergency legislation for that purpose have been exhausted, as well as the general fund. State ex rel. Boxberger v. Burns, 132 Neb. 31, 270 N.W. 656 (1937).

Prohibition of section does not extend to money paid to precinct assessors for official services. Hiatt v. Tomlinson, 102 Neb. 730, 169 N.W. 270 (1918).



23-338 - Illegal contracts; county exempt from liability.

23-338. Illegal contracts; county exempt from liability.

No judgment shall hereafter be rendered by any court against any such county in any action brought to recover for any article, public improvement, material, service or labor contracted for or ordered in contravention of any statutory limitation, or when there are or were no funds legally available at the time, with which to pay for the same, or in the absence of a statute expressly authorizing such contract; Provided, that this section and sections 23-336 and 23-337 may not prevent the repairing of any bridge damaged by sudden casualty, when the county board shall first declare that an emergency exists, and give notice of its intention to repair such damage by at least one publication in some newspaper of general circulation in the county.

This section has no application where county has general authority to contract but the power has been irregularly exercised. Capital Bridge Co. v. County of Saunders, 164 Neb. 304, 83 N.W.2d 18 (1957).

Contract of county for purchase of road equipment sustained as legal and valid, and judgment thereon was not in contravention of this section. Omaha Road Equipment Co. v. Thurston County, 122 Neb. 35, 238 N.W. 919 (1931).

Prohibition of this section does not extend to money paid to precinct assessors for official services. Hiatt v. Tomlinson, 102 Neb. 730, 169 N.W. 270 (1918).

Contracts, by which attorney undertakes collection of dormant judgment for county on contingent basis, is not void because it is for contingent fee. Miles v. Cheyenne County, 96 Neb. 703, 148 N.W. 959 (1914).

Where question of failure to give notice by publication of intention to repair was raised for first time on appeal, it will not be considered. Standard Bridge Co. v. Kearney County, 95 Neb. 744, 146 N.W. 943 (1914).



23-339 - Street improvement; county aid; when authorized.

23-339. Street improvement; county aid; when authorized.

The county board of any county in which any city or cities having over twenty-five thousand and less than one hundred thousand inhabitants is situated is hereby authorized and empowered, whenever the road fund or funds of said county will warrant it, to aid in the grading, paving or otherwise improving of any street, avenue or boulevard leading into said city and within the corporate limits thereof, by providing for the payment of not exceeding one-half of the cost of such grading, and not exceeding the cost of the paving of intersections. It shall also be authorized and empowered to grade, pave or otherwise improve any street, avenue, boulevard or road, or any portion thereof leading into or adjacent to any such city outside, or partly inside and partly outside the corporate limits thereof, including any portion thereof leading into or across any village or town, and for such improvements outside of the corporate limits of any such city as herein authorized and directed.



23-340 - Streets outside corporate limits; improvement; notice to landowners; county aid.

23-340. Streets outside corporate limits; improvement; notice to landowners; county aid.

Whenever the board shall contemplate the making of such improvements outside the corporate limits of any such city, it shall notify the county surveyor, whose duty it shall be to make an examination of the proposed improvement and report an estimate of the cost thereof to the board. If upon the consideration of such report, the county board determines to make the improvement, it shall cause personal notice to be served on the owners of property abutting on said road outside the corporate limits of such city of its intention to make such improvements, and if the owner is a nonresident, then by personal service upon the agent of such nonresident, if he has one residing in the county, and in case he has no such agent, by publishing such notice in a newspaper published in and of general circulation in such county. Upon the proof of service or publication of said notice, and after giving such owner an opportunity to be heard, the board shall decide upon the material to be used in such improvement and enter an order upon its records for the construction thereof; Provided, however, whenever the street, avenue, boulevard or road upon which improvements are contemplated, lies adjacent to and outside, or partly inside and partly outside, the corporate limits of any such city, the examination of the proposed improvement, report and estimate of the cost thereof, shall be made jointly by the county surveyor and the city engineer of such city, and after the county board shall determine to make such improvement and decide upon the material to be used therein, nothing further shall be done toward the completion of such improvement until such city by and through its proper officers shall agree in writing, a copy of which shall be filed with the board, to construct the one-half of said improvement lying next to or within the corporate limits of the city and pay the cost of said one-half. After such agreement shall have been filed with the county board, the board shall proceed to construct the other one-half of such improvement in the manner provided herein. The county shall pay two-thirds of the cost of the other one-half of such improvement, and the other one-third shall be paid by special assessment of all the real estate abutting on or adjacent to said one-half as provided in section 23-341; and provided further, wherever any such city shall have improved any portion, equal to one-half or more, of any such street, avenue, boulevard or road lying adjacent to and wholly outside, or partly outside and partly inside the corporate limits of any such city, and either paid or provided for the payment of the cost of the same, the county board may proceed to improve in like manner the remaining portion of said street, avenue, boulevard or road, and of the cost thereof the county shall pay two-thirds and the other one-third shall be paid by special assessment of all the real estate abutting on or adjacent to said portion as provided for in section 23-341.



23-341 - Streets outside corporate limits; improvement; cost; payment; assessments; determination; how levied.

23-341. Streets outside corporate limits; improvement; cost; payment; assessments; determination; how levied.

Two-thirds of the cost of any such improvement authorized by sections 23-339 and 23-340 outside the corporate limits of such city and not adjacent thereto, as mentioned in section 23-339, shall be paid by said county board out of the road funds of the county, and one-third by special assessment of all real estate abutting on or adjacent to such improvement to a depth not exceeding five hundred feet on each side thereof, in proportion to the special benefits to such real estate by reason of such improvements. The benefits to such real estate shall be determined by the board, after publication in a newspaper of general circulation in the county, of notice to the owners of said real estate at least ten days prior to such determination. Such assessment may be made according to the foot frontage of real estate along the line of such improvement or according to such other rule or method as the board may adopt for the distribution and equalization of said one-third of the cost. The amount so assessed shall be placed upon the tax list for the ensuing year and collected in the same manner at the same time as the taxes of other property, and, when collected, shall be held in a special fund and used only in the payment of the cost of that particular improvement, as specified herein.



23-342 - Streets outside corporate limits; improvement; contracts; conditions.

23-342. Streets outside corporate limits; improvement; contracts; conditions.

(1) All contracts for the construction of such improvements outside the corporate limits of any such city shall be let to the lowest responsible bidder who, except as provided in subsection (2) of this section, shall enter into a good and sufficient bond for the faithful performance of such contract in such amount and with such sureties as the county board may determine. All payments of such contracts shall be made by warrants drawn on the road fund of the county.

(2) If a contract, the provisions of which are limited to the purchase of supplies or materials, is entered into pursuant to this section and if the amount of the contract is fifty thousand dollars or less, an irrevocable letter of credit, a certified check upon a solvent bank, or a performance bond in a guaranty company qualified to do business in Nebraska, as prescribed by and in an amount determined by the county board of supervisors or commissioners, conditioned for the faithful performance of the contract and executed by the bidder to the county and to all parties interested in the amount of the bid, shall accompany the bid.



23-343 - Transferred to section 23-3501.

23-343. Transferred to section 23-3501.



23-343.01 - Transferred to section 23-3502.

23-343.01. Transferred to section 23-3502.



23-343.02 - Transferred to section 23-3503.

23-343.02. Transferred to section 23-3503.



23-343.03 - Transferred to section 23-3504.

23-343.03. Transferred to section 23-3504.



23-343.04 - Transferred to section 23-3505.

23-343.04. Transferred to section 23-3505.



23-343.05 - Transferred to section 23-3506.

23-343.05. Transferred to section 23-3506.



23-343.06 - Transferred to section 23-3507.

23-343.06. Transferred to section 23-3507.



23-343.07 - Transferred to section 23-3508.

23-343.07. Transferred to section 23-3508.



23-343.08 - Transferred to section 23-3509.

23-343.08. Transferred to section 23-3509.



23-343.09 - Repealed. Laws 1987, LB 134, § 9.

23-343.09. Repealed. Laws 1987, LB 134, § 9.



23-343.10 - Transferred to section 23-3510.

23-343.10. Transferred to section 23-3510.



23-343.11 - Transferred to section 23-3511.

23-343.11. Transferred to section 23-3511.



23-343.12 - Transferred to section 23-3512.

23-343.12. Transferred to section 23-3512.



23-343.13 - Transferred to section 23-3513.

23-343.13. Transferred to section 23-3513.



23-343.14 - Transferred to section 23-3514.

23-343.14. Transferred to section 23-3514.



23-343.15 - Transferred to section 23-3515.

23-343.15. Transferred to section 23-3515.



23-343.16 - Transferred to section 23-3516.

23-343.16. Transferred to section 23-3516.



23-343.17 - Transferred to section 23-3517.

23-343.17. Transferred to section 23-3517.



23-343.18 - Transferred to section 23-3518.

23-343.18. Transferred to section 23-3518.



23-343.19 - Transferred to section 23-3519.

23-343.19. Transferred to section 23-3519.



23-343.20 - Transferred to section 23-3529.

23-343.20. Transferred to section 23-3529.



23-343.21 - Transferred to section 23-3530.

23-343.21. Transferred to section 23-3530.



23-343.22 - Transferred to section 23-3531.

23-343.22. Transferred to section 23-3531.



23-343.23 - Transferred to section 23-3532.

23-343.23. Transferred to section 23-3532.



23-343.24 - Transferred to section 23-3533.

23-343.24. Transferred to section 23-3533.



23-343.25 - Transferred to section 23-3534.

23-343.25. Transferred to section 23-3534.



23-343.26 - Transferred to section 23-3535.

23-343.26. Transferred to section 23-3535.



23-343.27 - Transferred to section 23-3536.

23-343.27. Transferred to section 23-3536.



23-343.28 - Transferred to section 23-3537.

23-343.28. Transferred to section 23-3537.



23-343.29 - Transferred to section 23-3538.

23-343.29. Transferred to section 23-3538.



23-343.30 - Transferred to section 23-3539.

23-343.30. Transferred to section 23-3539.



23-343.31 - Transferred to section 23-3540.

23-343.31. Transferred to section 23-3540.



23-343.32 - Transferred to section 23-3541.

23-343.32. Transferred to section 23-3541.



23-343.33 - Transferred to section 23-3542.

23-343.33. Transferred to section 23-3542.



23-343.34 - Transferred to section 23-3543.

23-343.34. Transferred to section 23-3543.



23-343.35 - Transferred to section 23-3544.

23-343.35. Transferred to section 23-3544.



23-343.36 - Transferred to section 23-3545.

23-343.36. Transferred to section 23-3545.



23-343.37 - Transferred to section 23-3546.

23-343.37. Transferred to section 23-3546.



23-343.38 - Transferred to section 23-3547.

23-343.38. Transferred to section 23-3547.



23-343.39 - Transferred to section 23-3548.

23-343.39. Transferred to section 23-3548.



23-343.40 - Transferred to section 23-3549.

23-343.40. Transferred to section 23-3549.



23-343.41 - Repealed. Laws 1987, LB 134, § 9.

23-343.41. Repealed. Laws 1987, LB 134, § 9.



23-343.42 - Transferred to section 23-3550.

23-343.42. Transferred to section 23-3550.



23-343.43 - Transferred to section 23-3551.

23-343.43. Transferred to section 23-3551.



23-343.44 - Repealed. Laws 1969, c. 145, § 52.

23-343.44. Repealed. Laws 1969, c. 145, § 52.



23-343.45 - Repealed. Laws 1987, LB 134, § 9.

23-343.45. Repealed. Laws 1987, LB 134, § 9.



23-343.46 - Transferred to section 23-3552.

23-343.46. Transferred to section 23-3552.



23-343.47 - Transferred to section 23-3528.

23-343.47. Transferred to section 23-3528.



23-343.48 - Transferred to section 23-3553.

23-343.48. Transferred to section 23-3553.



23-343.49 - Transferred to section 23-3554.

23-343.49. Transferred to section 23-3554.



23-343.50 - Transferred to section 23-3555.

23-343.50. Transferred to section 23-3555.



23-343.51 - Transferred to section 23-3556.

23-343.51. Transferred to section 23-3556.



23-343.52 - Transferred to section 23-3557.

23-343.52. Transferred to section 23-3557.



23-343.53 - Transferred to section 23-3558.

23-343.53. Transferred to section 23-3558.



23-343.54 - Transferred to section 23-3559.

23-343.54. Transferred to section 23-3559.



23-343.55 - Transferred to section 23-3560.

23-343.55. Transferred to section 23-3560.



23-343.56 - Transferred to section 23-3561.

23-343.56. Transferred to section 23-3561.



23-343.57 - Transferred to section 23-3562.

23-343.57. Transferred to section 23-3562.



23-343.58 - Transferred to section 23-3563.

23-343.58. Transferred to section 23-3563.



23-343.59 - Transferred to section 23-3564.

23-343.59. Transferred to section 23-3564.



23-343.60 - Transferred to section 23-3565.

23-343.60. Transferred to section 23-3565.



23-343.61 - Transferred to section 23-3566.

23-343.61. Transferred to section 23-3566.



23-343.62 - Transferred to section 23-3567.

23-343.62. Transferred to section 23-3567.



23-343.63 - Transferred to section 23-3568.

23-343.63. Transferred to section 23-3568.



23-343.64 - Transferred to section 23-3569.

23-343.64. Transferred to section 23-3569.



23-343.65 - Transferred to section 23-3570.

23-343.65. Transferred to section 23-3570.



23-343.66 - Transferred to section 23-3571.

23-343.66. Transferred to section 23-3571.



23-343.67 - Transferred to section 23-3572.

23-343.67. Transferred to section 23-3572.



23-343.68 - Transferred to section 23-3520.

23-343.68. Transferred to section 23-3520.



23-343.69 - Transferred to section 23-3521.

23-343.69. Transferred to section 23-3521.



23-343.70 - Transferred to section 23-3522.

23-343.70. Transferred to section 23-3522.



23-343.71 - Transferred to section 23-3523.

23-343.71. Transferred to section 23-3523.



23-343.72 - Transferred to section 23-3524.

23-343.72. Transferred to section 23-3524.



23-343.73 - Transferred to section 23-3525.

23-343.73. Transferred to section 23-3525.



23-343.74 - Transferred to section 23-3579.

23-343.74. Transferred to section 23-3579.



23-343.75 - Transferred to section 23-3580.

23-343.75. Transferred to section 23-3580.



23-343.76 - Transferred to section 23-3581.

23-343.76. Transferred to section 23-3581.



23-343.77 - Transferred to section 23-3582.

23-343.77. Transferred to section 23-3582.



23-343.78 - Transferred to section 23-3583.

23-343.78. Transferred to section 23-3583.



23-343.79 - Transferred to section 23-3584.

23-343.79. Transferred to section 23-3584.



23-343.80 - Transferred to section 23-3585.

23-343.80. Transferred to section 23-3585.



23-343.81 - Repealed. Laws 1985, LB 421, § 6.

23-343.81. Repealed. Laws 1985, LB 421, § 6.



23-343.82 - Repealed. Laws 1979, LB 412, § 32.

23-343.82. Repealed. Laws 1979, LB 412, § 32.



23-343.83 - Repealed. Laws 1986, LB 733, § 5.

23-343.83. Repealed. Laws 1986, LB 733, § 5.



23-343.84 - Transferred to section 23-3586.

23-343.84. Transferred to section 23-3586.



23-343.85 - Transferred to section 23-3587.

23-343.85. Transferred to section 23-3587.



23-343.86 - Transferred to section 23-3588.

23-343.86. Transferred to section 23-3588.



23-343.87 - Transferred to section 23-3589.

23-343.87. Transferred to section 23-3589.



23-343.88 - Transferred to section 23-3590.

23-343.88. Transferred to section 23-3590.



23-343.89 - Transferred to section 23-3591.

23-343.89. Transferred to section 23-3591.



23-343.90 - Transferred to section 23-3592.

23-343.90. Transferred to section 23-3592.



23-343.91 - Transferred to section 23-3593.

23-343.91. Transferred to section 23-3593.



23-343.92 - Transferred to section 23-3594.

23-343.92. Transferred to section 23-3594.



23-343.93 - Transferred to section 23-3595.

23-343.93. Transferred to section 23-3595.



23-343.94 - Transferred to section 23-3596.

23-343.94. Transferred to section 23-3596.



23-343.95 - Transferred to section 23-3597.

23-343.95. Transferred to section 23-3597.



23-343.96 - Repealed. Laws 1979, LB 412, § 32.

23-343.96. Repealed. Laws 1979, LB 412, § 32.



23-343.97 - Transferred to section 23-3598.

23-343.97. Transferred to section 23-3598.



23-343.98 - Repealed. Laws 1986, LB 733, § 5.

23-343.98. Repealed. Laws 1986, LB 733, § 5.



23-343.99 - Transferred to section 23-3599.

23-343.99. Transferred to section 23-3599.



23-343.100 - Transferred to section 23-35,100.

23-343.100. Transferred to section 23-35,100.



23-343.101 - Transferred to section 23-35,101.

23-343.101. Transferred to section 23-35,101.



23-343.102 - Transferred to section 23-35,102.

23-343.102. Transferred to section 23-35,102.



23-343.103 - Transferred to section 23-35,103.

23-343.103. Transferred to section 23-35,103.



23-343.104 - Transferred to section 23-35,104.

23-343.104. Transferred to section 23-35,104.



23-343.105 - Transferred to section 23-35,105.

23-343.105. Transferred to section 23-35,105.



23-343.106 - Transferred to section 23-35,106.

23-343.106. Transferred to section 23-35,106.



23-343.107 - Transferred to section 23-35,107.

23-343.107. Transferred to section 23-35,107.



23-343.108 - Transferred to section 23-35,108.

23-343.108. Transferred to section 23-35,108.



23-343.109 - Transferred to section 23-35,109.

23-343.109. Transferred to section 23-35,109.



23-343.110 - Transferred to section 23-35,110.

23-343.110. Transferred to section 23-35,110.



23-343.111 - Transferred to section 23-35,111.

23-343.111. Transferred to section 23-35,111.



23-343.112 - Transferred to section 23-35,112.

23-343.112. Transferred to section 23-35,112.



23-343.113 - Transferred to section 23-35,113.

23-343.113. Transferred to section 23-35,113.



23-343.114 - Transferred to section 23-35,114.

23-343.114. Transferred to section 23-35,114.



23-343.115 - Transferred to section 23-35,115.

23-343.115. Transferred to section 23-35,115.



23-343.116 - Transferred to section 23-35,116.

23-343.116. Transferred to section 23-35,116.



23-343.117 - Transferred to section 23-35,117.

23-343.117. Transferred to section 23-35,117.



23-343.118 - Transferred to section 23-35,118.

23-343.118. Transferred to section 23-35,118.



23-343.119 - Transferred to section 23-35,119.

23-343.119. Transferred to section 23-35,119.



23-343.120 - Transferred to section 23-35,120.

23-343.120. Transferred to section 23-35,120.



23-343.121 - Transferred to section 23-3526.

23-343.121. Transferred to section 23-3526.



23-343.122 - Transferred to section 23-3527.

23-343.122. Transferred to section 23-3527.



23-343.123 - Transferred to section 23-3573.

23-343.123. Transferred to section 23-3573.



23-343.124 - Transferred to section 23-3574.

23-343.124. Transferred to section 23-3574.



23-343.125 - Transferred to section 23-3575.

23-343.125. Transferred to section 23-3575.



23-343.126 - Transferred to section 23-3576.

23-343.126. Transferred to section 23-3576.



23-343.127 - Transferred to section 23-3577.

23-343.127. Transferred to section 23-3577.



23-343.128 - Transferred to section 23-3578.

23-343.128. Transferred to section 23-3578.



23-344 - Repealed. Laws 1996, LB 1114, § 75.

23-344. Repealed. Laws 1996, LB 1114, § 75.



23-345 - County machinery; rental to farmers; conditions.

23-345. County machinery; rental to farmers; conditions.

The board of county commissioners or the board of county supervisors of the counties of the State of Nebraska is hereby authorized and empowered to permit farmers and landowners in their respective counties to use county machinery and equipment in constructing and maintaining terraces and ditches in said respective counties; Provided, that said farmers or landowners shall first enter into a written agreement with said county commissioners or county supervisors whereby said farmers or landowners agree to pay a reasonable sum of money as rental for said equipment and machinery, which sum shall be fixed by the county commissioners or county supervisors, and to comply with any and all of the conditions and requirements in regard to said rental as made by said county commissioners or county supervisors; Provided, one of the conditions and requirements in regard to said rental shall always be that the county shall furnish an operator for said equipment and machinery, who shall operate the same, and the compensation of said operator shall be considered in determining the amount of rental in each case.



23-346 - Uniform inventory statements required.

23-346. Uniform inventory statements required.

The Auditor of Public Accounts shall establish a uniform system of inventory statements for all county officers and such system, when established, shall be installed and used by all county officers.



23-346.01 - County supplies in certain counties; annual estimate; perpetual inventory.

23-346.01. County supplies in certain counties; annual estimate; perpetual inventory.

It shall be the duty of the county clerk, in all counties having a population of one hundred fifty thousand or more inhabitants, on or before December 1, annually, to prepare separate estimates of the supplies, materials, equipment and machinery required for the use of the county officers during the coming year, which by law are not required to be furnished by the state, and, in order to properly estimate the amounts of supplies, materials, equipment and machinery to be needed by the county government, the county clerk shall keep a perpetual inventory of all personal property of the county.

Failure to carry out provisions of section will not justify removal of officer in absence of evil intent. Hiatt v. Tomlinson, 100 Neb. 51, 158 N.W. 383 (1916).



23-347 - Inventory statement; duty of county officers to make; filing.

23-347. Inventory statement; duty of county officers to make; filing.

Within two calendar months after the close of each fiscal year, each county officer shall make, acknowledge under oath, and file with the county board of his or her county an inventory statement of all county personal property in the custody and possession of said county officer. The county board in each county shall examine into each inventory statement so filed, and, if said statement is correct and proper in every particular, the county board shall deliver each of said inventory statements to the clerk of the county for filing as a public record in said county clerk's office in a manner convenient for reference.



23-348 - Repealed. Laws 1972, LB 1382, § 9.

23-348. Repealed. Laws 1972, LB 1382, § 9.



23-348.01 - Inventory of real property; filing; contents.

23-348.01. Inventory of real property; filing; contents.

Within two calendar months after the close of each fiscal year, each county board shall make, or cause to be made, acknowledged under oath, and filed with the county clerk of such county, an inventory statement of all real estate and real property in which such county has any interest of any kind. Such inventory shall include all real estate owned by the county or in which the county has an interest or lien of any kind including liens acquired by operation of law for any purpose except real estate tax liens which have not been established by judicial decree and except those parcels of land owned by the county for road rights-of-way and other utility rights-of-way. Such inventory shall set forth a description of such properties with sufficient details that the property may be identified in the records of the register of deeds, and shall set forth, if within an area in which the property abuts upon a street, the street and street number of such property and shall set forth the use being made of such property. The county clerk shall retain such inventory for filing as a public record in his or her office in a manner convenient for reference.



23-349 - Inventory statements; public record.

23-349. Inventory statements; public record.

All inventory statements required in sections 23-346 and 23-347 shall be filed with the county clerk as a public record, and shall be open to the inspection of the public.



23-350 - Inventory statements; failure to file; false statements; penalty.

23-350. Inventory statements; failure to file; false statements; penalty.

Any county officer, including any member of any county board, who shall fail to file such inventory statements or who shall willfully make any false or incorrect statement therein, or who shall aid, abet, or connive in the making of any false or incorrect statement therein shall be guilty of a Class III misdemeanor. As part of the judgment of conviction, the court may decree such officer guilty of malfeasance in office for a palpable omission of duty and subject to removal under section 28-924.



23-351 - Historic sites; monuments and markers; erection; expenditures authorized.

23-351. Historic sites; monuments and markers; erection; expenditures authorized.

The county commissioners or county supervisors of any county in this state shall have authority to expend from the general fund of the county during any one year the proceeds of a tax of three-tenths of one cent on each one hundred dollars upon the taxable value of all taxable property in the county for the purchase and erection of suitable monuments or markers and the purchase of historic sites on which the monuments or markers are located within the county. In any county having a nonprofit historical association or society organized under the corporation laws of this state, the county commissioners or supervisors may grant to such association or society the amount authorized for expenditure by this section upon application by the association or society. Such funds may then be expended, at the direction of the board of directors of such association or society, for the following purposes: (1) Establishment, construction, and reconstruction of historical buildings; (2) purchase of exhibits, equipment, and real and personal property of historical significance and the maintenance thereof; and (3) lease, rental, purchase or construction, and maintenance of buildings other than those of historical nature for the display and storage of exhibits.



23-352 - Monuments; markers; inscription.

23-352. Monuments; markers; inscription.

Said monuments or markers shall have thereon a suitable inscription indicating the purpose for which the monument or marker is erected.



23-353 - Monuments; markers; record of location.

23-353. Monuments; markers; record of location.

The county board in each county where money is expended under sections 23-351 to 23-355 shall cause to be kept by the county clerk a record of each monument or marker erected, together with a full account of the location or event which said monument or marker shall commemorate, and a duplicate of said record signed by the members of the county board and attested by the signature and seal of the county clerk shall be sent to the Nebraska State Historical Society.



23-354 - Monuments; markers; eminent domain.

23-354. Monuments; markers; eminent domain.

The county board shall have the right of eminent domain for the purpose of carrying out the provisions of sections 23-351 to 23-355.



23-355 - Monuments; markers; plans; contracts; advisory committee; duties.

23-355. Monuments; markers; plans; contracts; advisory committee; duties.

All work done under the provisions of sections 23-351 to 23-355 shall be done according to plans and specifications provided by the county board, and said board shall have authority to employ such persons as it deems necessary to prepare said plans and specifications. All work done under the provisions of said sections shall be by contract and said work shall be let to the lowest and best bidder after notice shall have been duly published for three successive weeks in a legal newspaper having general circulation in the county; Provided, where the estimate for labor and material is less than fifty dollars the county board may expend same without advertising. For the purpose of carrying out the provisions of said sections the county board may designate a committee of three residents of the county who shall serve without pay to assist in the location of said monuments or markers, the selection of sites, and the preparation of the record pertaining thereto. Said committee shall act in an advisory capacity to the county board.



23-355.01 - Nonprofit county historical association or society; tax levy; requirements; funding request.

23-355.01. Nonprofit county historical association or society; tax levy; requirements; funding request.

(1) Whenever there is organized within any county in this state a nonprofit county historical association or society organized under the corporation laws of this state, a tax of not more than three-tenths of one cent on each one hundred dollars upon the taxable value of all the taxable property in such county may be levied for the purpose of establishing a fund to be used for the establishment, management, and purchase of exhibits, equipment, and other personal property and real property and maintenance of such nonprofit county historical association or society, including the construction and improvement of necessary buildings therefor. The levy shall be part of the levy of the county subject to section 77-3442. Such fund shall be paid by the county treasurer to the treasurer of such nonprofit county historical association or society and shall be disbursed under the direction and supervision of the board of directors and officers of such nonprofit county historical association or society. No initial levy shall be made for such purpose unless the proposition to make such levy is first submitted to a vote of the people of the county at a general election and the same is ordered by a majority of the legal voters voting thereon. The proposition to make such levy shall be placed on the ballot by the county board of such county at the next general election following the receipt of a request from the board of directors of such nonprofit county historical association or society to submit such proposition to the voters of the county. After the proposition has been sanctioned by a vote of the people, such levy shall be made to carry out the purposes for which the fund was established. A nonprofit county historical association or society for which a tax is levied under this subsection is subject to the Nebraska Budget Act. The electors of the county may discontinue such levy by a vote of the people in the same manner that the initial levy was authorized. The proposition to discontinue such levy shall be placed on the ballot by the county board of such county at a general election only when requested so to do by a petition signed by at least twenty percent of the legal voters of such county based on the total vote cast for Governor at the last general election in the county.

(2) A nonprofit county historical association or society that is not receiving funds from a levy under subsection (1) of this section may request funding from the county. Approval of part or the entire funding request by the county board shall result in inclusion of the funding request in the county budget and an obligation to provide the funding set out in the county budget. The failure by the county to provide the funding for an approved request may be enforced by making a claim against the county. The funding shall be paid to the treasurer of the nonprofit county historical association or society. A nonprofit county historical association or society that is receiving funding under this subsection shall not be subject to the Nebraska Budget Act unless the approved request is more than five thousand dollars. If the approved request is more than five thousand dollars, the county shall include the budget and audit of the nonprofit county historical association or society with the county budget and audit.



23-356 - Repealed. Laws 1969, c. 105, § 11.

23-356. Repealed. Laws 1969, c. 105, § 11.



23-357 - Repealed. Laws 1969, c. 105, § 11.

23-357. Repealed. Laws 1969, c. 105, § 11.



23-358 - Control program; county board; powers; requirements.

23-358. Control program; county board; powers; requirements.

For the purpose of carrying on an organized animal damage control program within their respective counties, the county boards may cooperate with the Animal and Plant Health Inspection Service of the United States Department of Agriculture, state agencies, private associations, and individuals in the control of coyotes, bobcats, foxes, badgers, opossums, raccoons, skunks, and other predatory animals in this state that are injurious to livestock, poultry, and game animals and the public health. The county boards may also undertake the control of commensal and field rodents, nuisance birds, and other nuisance wildlife if such rodents, birds, or wildlife are causing or are about to cause property damage or represent a human health threat. All control efforts shall be in accordance with the organized and systematic plans of the United States Department of Agriculture and state agencies covering the management and control of animals, birds, and wildlife.



23-358.01 - Control service; availability; payment.

23-358.01. Control service; availability; payment.

It is the intent of sections 23-358 to 23-361 and 81-2,236 that animal damage control service shall be available to every individual citizen or group of citizens of the state and that employment of such service shall be initiated by the individual or individuals desiring the control of the animals, birds, or wildlife listed in section 23-358 which are causing a problem for such individual or individuals.

In order to support the cost of managing and controlling the animals, birds, or wildlife listed in section 23-358, each county shall match funds supplied by any resident individual or group of individuals either living within the county or owning property therein, up to a maximum of one thousand dollars annually for any specific animal damage control program, and may furnish such additional money as the county board shall deem necessary for the funding of such programs. The county board of each county is authorized to make necessary expenditures from the general fund of the county, except that the portion supplied by each county shall not exceed fifty percent of the total animal damage control program cost, unless such county elects to bear the entire program cost under sections 23-358 to 23-361. The total animal damage control program portion paid by the individual user or users may include, but shall not be limited to, any funds levied under section 23-361 by each county board, but nothing in this section shall be construed to exempt any user from a general levy made by the county board under section 23-360.

A county desiring to cooperate with another county or counties for the establishment of animal damage control services as are set forth in sections 23-358 to 23-361 may enter into agreements and match funds for the establishment of an area program with the state or federal government pursuant to the terms and limitations set forth in section 81-2,236.



23-359 - County board; expenditures authorized.

23-359. County board; expenditures authorized.

In order to perform animal damage control, the county board of each county may make necessary expenditures from any funds of the county as are available for such purpose.



23-360 - Program; tax levy; use.

23-360. Program; tax levy; use.

The county board of each county in this state may levy upon every dollar of the taxable value of all the taxable property in such county, for the use of the county board in carrying out the animal damage control program, such amount as may be determined to be necessary therefor. The entire fund derived from such levy shall be set apart in a separate fund and expended only for animal damage control as defined by sections 23-358 to 23-360.



23-361 - Additional tax on sheep and cattle; conditions.

23-361. Additional tax on sheep and cattle; conditions.

In order to provide additional means for carrying on an animal damage control program for the management and control of coyotes, bobcats, foxes, and other predatory animals destructive of sheep and cattle, county boards may levy in any year a tax of not to exceed twenty cents per head on sheep and cattle on the following conditions:

(1) That a petition to the county board requesting such levy, signed by sixty-seven percent of the owners of the sheep, the cattle, or the sheep and cattle in the county as of January 1 of each year, be filed with the board on or before July 1; and

(2) That a planned program for the management and control of such predatory animals be approved by the county board each year in which such levy is to be made. Such planned program may include entry in the animal damage control program authorized by section 23-358 or any other program approved by the board and designed to manage and control such predatory animals. The proceeds of such levy shall be placed in a separate fund and shall be applied exclusively to carrying out the program adopted. For each year in which such a levy is deemed necessary, a petition shall be presented to the county board for approval as provided in this section.



23-362 - Indians; support; state aid to counties; purpose; conditions; audit; certificate of county assessor; alcohol-related programs; participation by county board.

23-362. Indians; support; state aid to counties; purpose; conditions; audit; certificate of county assessor; alcohol-related programs; participation by county board.

In order to equitably distribute the added burden of law enforcement imposed upon certain counties of this state by reason of the passage of Public Law 280 of the Eighty-third Congress dealing with state jurisdiction and the resulting withdrawal of federal law enforcement in such counties, there shall each fiscal year be paid out of the state treasury, on the warrant of the Director of Administrative Services as directed by the chairperson of the Nebraska Commission on Law Enforcement and Criminal Justice, not to exceed one hundred one thousand dollars for the benefit of Indians in any county which has land held in trust by the United States Government for the benefit of Indians to be used for purposes of law enforcement and jail operations. Such funds shall be divided as equally as possible between the areas of law enforcement and jail operations. The Auditor of Public Accounts or his or her designee shall conduct, at such time as he or she determines necessary, an audit of the funds distributed pursuant to this section. A detailed report shall be submitted on December 31 of each year, including discussion of the operation and expenditures of the office of the county sheriff and, when completed, a copy of the audit, to the Executive Board of the Legislative Council and the Governor. The report submitted to the executive board shall be submitted electronically. Such payment shall be made to any county of this state meeting the following conditions:

(1) Such county shall have on file in the office of the Nebraska Commission on Law Enforcement and Criminal Justice a certificate of the county assessor that there are within such county over twenty-five hundred acres of land held in trust by the United States or subject to restriction against alienation imposed by the United States; and

(2) The county board of each such county may participate in alcohol-related programs with nonprofit corporations.



23-362.01 - Indian reservation; county share of funds.

23-362.01. Indian reservation; county share of funds.

Each qualifying county in which an Indian reservation is located shall receive an equal share of the funds paid out in accordance with section 23-362 for each reservation within the county.



23-362.02 - Repealed. Laws 1979, LB 584, § 4.

23-362.02. Repealed. Laws 1979, LB 584, § 4.



23-362.03 - Repealed. Laws 1983, LB 607, § 8.

23-362.03. Repealed. Laws 1983, LB 607, § 8.



23-362.04 - Transferred to section 81-1217.01.

23-362.04. Transferred to section 81-1217.01.



23-363 - Repealed. Laws 1971, LB 92, § 1.

23-363. Repealed. Laws 1971, LB 92, § 1.



23-364 - Repealed. Laws 1974, LB 131, § 2.

23-364. Repealed. Laws 1974, LB 131, § 2.



23-365 - Sidewalks; outside corporate limits of city or village; construct or repair; tax; levy; notice; construction by owner, when; appropriation.

23-365. Sidewalks; outside corporate limits of city or village; construct or repair; tax; levy; notice; construction by owner, when; appropriation.

A county having a population of more than thirty thousand inhabitants which has adopted county zoning regulations as provided in sections 23-161 to 23-174.09 may construct or repair sidewalks on any street of a plot of ground outside the corporate limits of a city or village which has been platted into lots and streets, and levy a special tax on lots or parcels of land within the platted area fronting on such sidewalk to pay the expense of such improvements, to be assessed as a special assessment after having given notice of its intention to do so (1) by publication in one issue of a legal newspaper having a general circulation in such county, and (2) by causing a written notice to be served upon the owner of such property involved and allowing the owner six months within which to complete such construction or repair. The estimated cost of any such construction or repair to be undertaken by the county shall annually be included in an appropriation.



23-366 - Bids; special assessments; notice; levy.

23-366. Bids; special assessments; notice; levy.

The county board of such county may receive bids for constructing or repairing any or all such walks and may let contracts to the lowest responsible bidder for constructing or repairing the same.

The contractor or contractors shall be paid therefor from special assessments against the abutting property. The cost of constructing such sidewalks shall be assessed at a regular meeting of such county board by resolution, fixing the cost along abutting property as a special assessment against such property and the amount charged for the cost thereof with the vote by yeas and nays shall be spread upon the minutes. Notice of the time of such meeting of the county board and its purpose shall be published once in a newspaper published and of general circulation in such county at least five days before the meeting of the county board is to be held, or in place thereof, personal notice may be given such abutting property owners. Such special assessment shall be known as special sidewalk assessment and together with the cost of notice and necessary engineering services, shall be levied and collected as special taxes and shall draw interest at nine percent per annum from the date of levy thereof until satisfied.



23-367 - Special assessments; collection.

23-367. Special assessments; collection.

Special sidewalk assessments may be collected in the manner usual for the collection or foreclosure of county or state taxes against real estate.



23-368 - Street improvements; limitation.

23-368. Street improvements; limitation.

When the real property is located outside the corporate limits of a city or village the county is authorized to pave, repave, surface, resurface, and relay paving; to widen, to improve the horizontal and vertical alignment, to insert traffic medians, channels, overpasses, and underpasses; to apply temporary surfacing; and to curb; but the county may not be required to make any such street improvement if for good reason it deems the same should not be made; Provided, that none of the powers herein granted shall be exercised within the boundaries of any existing sanitary and improvement district, or road improvement district; and provided further, that the powers delegated in this section shall never be exercised in the area within three miles of the corporate limits of a metropolitan city in such county or a primary city; within one mile of the corporate limits of a city of the first class; or within one-half mile of the corporate limits of a city of the second class or village.



23-369 - Street improvement districts; delineate; purpose.

23-369. Street improvement districts; delineate; purpose.

To accomplish any of the purposes stated in section 23-368, the county is authorized in all such proceedings to delineate proposed street improvement districts which shall embrace therein the street or streets or part or parts thereof to be improved as well as the abutting, adjacent, and benefited property proposed to be assessed to cover in whole or in part the cost, including land acquisition expenses if any, of the proposed improvement outside of the corporate limits of any city or village.



23-370 - Resolution of county board; notice; objections; effect.

23-370. Resolution of county board; notice; objections; effect.

The county may set up an improvement district as provided in section 23-369 by resolution of the county board and after the passage, approval, and publication of such resolution shall publish notice of the creation of such street improvement district or districts for two consecutive weeks in a legal newspaper published in and of general circulation in such county or, if none is published in the county, in a legal newspaper of general circulation in such county. If a majority of the owners of record title of the property directly abutting on the street or streets improved shall file with the county clerk within twenty days after the first publication of such notice written objections to the creation of such district or districts, the improvements shall not be made, as provided in such resolution, but such resolution shall be repealed.



23-371 - Board of trustees; appointment; procedure.

23-371. Board of trustees; appointment; procedure.

If said objections are not filed against the district in the time and manner provided in section 23-370, the county board shall forthwith appoint a temporary board of three trustees and all further proceedings shall be in conformity with the provisions of Chapter 39, article 16.



23-372 - Subdivision of land, defined.

23-372. Subdivision of land, defined.

For purposes of sections 23-372 to 23-377, subdivision shall mean the division of a lot, tract, or parcel of land into two or more sites, or other divisions of land for the purpose, whether immediate or future, of ownership or building development, except that the division of land shall not be considered to be subdivision when the smallest parcel of land created is more than ten acres in area.



23-373 - Subdivisions; platting; approval of county board; exceptions.

23-373. Subdivisions; platting; approval of county board; exceptions.

Before an owner of real property located in an unincorporated area may subdivide, plat, or lay out the real property in building lots, streets, or other portions or for the use of the purchasers or owners of lots fronting thereon or adjacent thereto, the approval of the county board is required, except that:

(1) If the property is within the Niobrara scenic river corridor as defined in section 72-2006, the approval of the Niobrara Council is required; and

(2) If the property is located in an area where a municipality exercises zoning control and does not require approval of the Niobrara Council, the approval of the municipality is required.



23-374 - Subdivisions; platting; requirements.

23-374. Subdivisions; platting; requirements.

No plat of real property, described in section 23-373, shall be recorded or have any force and effect unless the same be approved by the county board of such county. The county board of such county shall have power, by resolution, to provide the manner, plan, or method by which real property in any such area may be subdivided, platted, or laid out, including a plan or system for the avenues, streets, or alleys to be laid out within or across the same including the hard surfacing thereof.



23-375 - Subdivisions; dedication of avenues, streets, alleys; hard surfacing.

23-375. Subdivisions; dedication of avenues, streets, alleys; hard surfacing.

The county board shall have power to compel the owner of any real property in such area in subdividing, platting, or laying out the same to conform to the requirements of the resolution and to lay out and dedicate the avenues, streets, and alleys and hard surfacing thereof in accordance therewith.



23-376 - Applicability of sections.

23-376. Applicability of sections.

The provisions of sections 23-373 to 23-377 shall not apply in any county unless the county board of such county shall have first adopted a comprehensive development plan as defined in section 23-114.02, nor until the county board of such county has duly adopted comprehensive and uniform platting and subdivision regulations governing the alignment of streets, maximum grade of streets and minimum area of lots.

Approval by county board of transfer of land from one school district to another was not required by sections 23-373 to 23-377, R.R.S.1943, where there was no evidence that the county board had adopted "comprehensive and uniform platting and subdivision regulations". Schilke v. School Dist. No. 107 of Saunders County, 207 Neb. 448, 299 N.W.2d 527 (1980).



23-377 - Subdivisions; comprehensive plan; standards; county board prescribe.

23-377. Subdivisions; comprehensive plan; standards; county board prescribe.

The county board shall also have authority to provide for a comprehensive plan for the area within the zoning and subdivision jurisdiction of the county, to be the general plan for the improvement and development of such area, and to prescribe standards for laying out subdivisions in harmony with such comprehensive plan.



23-378 - Transferred to section 13-303.

23-378. Transferred to section 13-303.



23-379 - Garbage disposal plants; systems or solid waste disposal areas; purchase, construct, maintain.

23-379. Garbage disposal plants; systems or solid waste disposal areas; purchase, construct, maintain.

Each county may purchase, construct, maintain, and improve garbage disposal plants, systems or solid waste disposal areas, and purchase equipment for the operation thereof, for the use of its inhabitants and incorporated municipalities located in such county, and may lease or take land in fee by donation, gift, devise, purchase or appropriation for rights-of-way, for the construction and operation of such a disposal plant, system or solid waste disposal areas. Each county may also make and enter into a contract or contracts with any person, firm, or corporation for the construction, maintenance, or operation of a garbage disposal plant, system or solid waste disposal area.



23-380 - Garbage disposal plant; system or solid waste disposal areas; cities and villages; agreement.

23-380. Garbage disposal plant; system or solid waste disposal areas; cities and villages; agreement.

Any governing body of any incorporated city or village situated within the county may enter into agreement with the county as provided by the provisions of Chapter 13, article 8, to operate and maintain any garbage disposal plant, system or solid waste disposal areas located outside the corporate limits of the city or village. The garbage disposal plant, system or solid waste disposal areas shall be open to the public. The county board and the governing body of the city or village shall agree upon the operation and the appropriation of funds to such cooperative undertaking.



23-381 - Garbage disposal; levy; tax.

23-381. Garbage disposal; levy; tax.

The county board may levy a tax sufficient to cover the contributions required to be made. The levy shall be included in determining the maximum levy that a county is authorized to impose.



23-382 - Public gatherings; protest; enjoin; grounds.

23-382. Public gatherings; protest; enjoin; grounds.

Whenever fifty or more residents of a county file a written protest with the county board of such county in which they contend that a proposed public exhibition, public entertainment, or public gathering will adversely affect the public health or welfare, or may adversely affect the health and welfare of those in attendance at such public exhibition, public entertainment, or public gathering the county board may set such protest for hearing, and if the board thereafter determines that such exhibition, entertainment, or gathering will apparently have an adverse effect on the public health and welfare or the health and welfare of those in attendance, it shall forthwith cause an action to be brought in the appropriate court to restrain and enjoin such public exhibition, entertainment, or gathering. The court may restrain and permanently enjoin, where the facts indicate the necessity for such action on the basis of the public health and welfare, or, in the alternative, may impose such conditions on the holding of such exhibition, entertainment, or gathering, including the giving of a bond, as will adequately protect the public health and welfare or the health and welfare of those in attendance. The county board shall give such advance notice of the protest and of its hearing thereon as may be reasonable under the circumstances of the particular case, and the notice shall be given by the posting thereof at or immediately adjacent to the premises where such exhibition, entertainment, or gathering is to be held, and it may give such additional notice by publication, or by personal service or service by registered or certified mail on the owner, lessee, or occupant of the premises, or the promoter of such gathering or his agent, as the county board in its judgment may deem feasible.



23-383 - Regulation by county; authorized.

23-383. Regulation by county; authorized.

All counties in Nebraska are hereby authorized and empowered by resolution to regulate the construction, installation, operation, and maintenance within their county limits and outside the limits of any incorporated city or village of all persons or entities furnishing community antenna television service. All counties, acting through their county boards, shall have power to require every individual or entity offering such service, subject to reasonable rules and regulations, to furnish any person applying therefor along the lines of its wires, cables or other conduits, with community antenna television service. The county board shall have power to prescribe reasonable quality standards for such service and to regulate and fix reasonable and compensatory rents or rates for such service including installation charges.



23-384 - Construction, installation, operation, maintenance; permit required.

23-384. Construction, installation, operation, maintenance; permit required.

It shall be unlawful for any person, firm, or corporation to construct, install, operate, or maintain in or along the streets, alleys and public ways, or elsewhere within the limits of any county, and outside of the limits of any incorporated city or village a community antenna television service without first obtaining, from such county, a permit which permit shall authorize the grantee to provide community antenna television service on a nonexclusive basis within the limits of the county.



23-385 - Underground cables and equipment; map; filing.

23-385. Underground cables and equipment; map; filing.

Counties may require the filing with the county clerk by the person, firm, or corporation constructing, installing, operating, or maintaining such community antenna television service of a proper map showing the exact location of all underground cables and equipment, together with a statement showing the exact nature of the same.



23-386 - Occupation tax; levy; due date.

23-386. Occupation tax; levy; due date.

Counties may levy an annual occupation tax against any person, firm, or corporation now maintaining and operating any community antenna television service within its boundaries; and may levy an annual occupation tax against any persons, firms, or corporations hereafter constructing, installing, operating, or maintaining such community antenna television service. Any such occupation tax so levied shall be due and payable on May 1 of each year to the treasurer of such county.



23-387 - Violations; penalty.

23-387. Violations; penalty.

In the event of violation of any provision of sections 23-383 to 23-388 by any person or entity furnishing community antenna television service, the county having granted such permit shall immediately serve notice of such violation upon the permitholder with directions to correct such violation within ninety days or show cause why such violation should not be corrected at a public hearing held in conjunction with the next regularly scheduled meeting of the board. Continued violation of sections 23-383 to 23-388 may be enjoined by the district court. Any person who willfully violates any provision of sections 23-383 to 23-388 shall be guilty of a Class IV misdemeanor for each offense.



23-388 - Franchise granted by municipality; exempt from sections.

23-388. Franchise granted by municipality; exempt from sections.

No community television franchise heretofore or hereafter granted by any municipality under the provisions of Chapter 18, article 22, shall be affected by the provisions of sections 23-383 to 23-388.



23-389 - County; provide for horseracing facilities; paid for by revenue bonds; bond anticipation notes; procedure.

23-389. County; provide for horseracing facilities; paid for by revenue bonds; bond anticipation notes; procedure.

Any county of the State of Nebraska may acquire a site or sites and construct, purchase, or otherwise acquire, remodel, repair, furnish, and equip grandstands, pavilions, exhibition halls, barns, racetracks, and other horseracing facilities by issuing revenue bonds payable solely from the revenue therefrom. The bonds shall not constitute a debt of the county or the State of Nebraska but shall be payable solely out of the revenue. Such bonds shall mature in not to exceed thirty years and bear interest at such rates and have such other terms and conditions as the county board shall determine. A county undertaking construction and acquisition of such facilities shall have the power from time to time to issue bond anticipation notes to mature not less than thirty months from the date thereof in an amount not exceeding the aggregate at any time outstanding of the amount of bonds then or theretofore authorized. Payment of such notes shall be made from any money or revenue which the county may have available for such purposes or from the proceeds of the sale of the revenue bonds authorized in this section. The county may pledge any revenue derived from the operation, management, or sale of the property constructed or acquired with the proceeds of the bonds for the payment of such notes and revenue bonds. Such bonds shall be registered with the county clerk.



23-390 - Horseracing facilities; operation and maintenance; nonprofit corporation; use of revenue.

23-390. Horseracing facilities; operation and maintenance; nonprofit corporation; use of revenue.

Any county constructing or acquiring any of the facilities authorized in section 23-389 that include racetrack and horseracing facilities shall be authorized to lease to or enter into an agreement for operation and maintenance of such facilities by a Nebraska nonprofit corporation organized exclusively for civic purposes or which conducts a livestock exposition for the promotion of the livestock or horse-breeding industry of the state and which does not permit its members to derive personal profit from its activities by way of dividends or otherwise. Any such lease or operating agreement shall provide that all revenue derived therefrom shall be used for expenses of operation and maintenance of the facilities, improvements, or additions to such facilities and public works projects within the county.



23-391 - Horseracing facilities; taxes or assessments; exemption; exceptions.

23-391. Horseracing facilities; taxes or assessments; exemption; exceptions.

Counties acquiring and owning any facilities described in section 23-389 shall not be required to pay taxes or assessments upon any such facilities or upon any charges, fees, revenue, or other income received from such facilities except motor vehicle fuel taxes and the tax and fees imposed by section 2-1208.



23-392 - Act, how cited.

23-392. Act, how cited.

Sections 23-389 to 23-392 shall be known and may be cited as the County Horseracing Facility Bond Act.



23-393 - Repealed. Laws 1989, LB 284, § 12.

23-393. Repealed. Laws 1989, LB 284, § 12.



23-394 - Repealed. Laws 1989, LB 284, § 12.

23-394. Repealed. Laws 1989, LB 284, § 12.



23-395 - Repealed. Laws 1989, LB 284, § 12.

23-395. Repealed. Laws 1989, LB 284, § 12.



23-396 - Repealed. Laws 1989, LB 284, § 12.

23-396. Repealed. Laws 1989, LB 284, § 12.



23-397 - Bridge construction and repair; bonds; issuance; election; procedure.

23-397. Bridge construction and repair; bonds; issuance; election; procedure.

The county board of any county may issue and sell the general obligation bonds of such county in such amount as the county board may deem advisable for paying the costs of constructing, improving, reconstructing, and repairing bridges and bridge related roadway improvements upon public roads within or adjacent to such county. Such bonds shall bear interest at a rate or rates set by the county board and shall mature at such time or times as shall be set by the county board. No such bonds shall be issued until a proposition for their issuance shall have been submitted to the voters of such county at a general or special election called for such purpose and approved by a majority of the voters voting at such election. Such election may be called either by resolution of the county board or upon a petition submitted to the county board calling for an election. Such petition shall be signed by the legal voters of the county equal in number to ten percent of the number of votes cast in the county for the office of Governor at the most recent election at which the Governor was elected. Notice of any such election shall be given in the manner required for county election notices in section 23-126.



23-398 - Bonds; levy of tax.

23-398. Bonds; levy of tax.

In any county which has issued bonds pursuant to section 23-397, the county board shall levy annually upon all the taxable property in such county a tax sufficient to pay the interest and principal of such bonds as the same fall due.



23-401 - Repealed. Laws 1980, LB 741, § 1.

23-401. Repealed. Laws 1980, LB 741, § 1.



23-402 - Repealed. Laws 1980, LB 741, § 1.

23-402. Repealed. Laws 1980, LB 741, § 1.



23-403 - Repealed. Laws 1980, LB 741, § 1.

23-403. Repealed. Laws 1980, LB 741, § 1.



23-404 - Repealed. Laws 1980, LB 741, § 1.

23-404. Repealed. Laws 1980, LB 741, § 1.



23-405 - Repealed. Laws 1980, LB 741, § 1.

23-405. Repealed. Laws 1980, LB 741, § 1.



23-406 - Repealed. Laws 1980, LB 741, § 1.

23-406. Repealed. Laws 1980, LB 741, § 1.



23-407 - Repealed. Laws 1980, LB 741, § 1.

23-407. Repealed. Laws 1980, LB 741, § 1.



23-408 - Repealed. Laws 1980, LB 741, § 1.

23-408. Repealed. Laws 1980, LB 741, § 1.



23-409 - Repealed. Laws 1980, LB 741, § 1.

23-409. Repealed. Laws 1980, LB 741, § 1.



23-410 - Repealed. Laws 1980, LB 741, § 1.

23-410. Repealed. Laws 1980, LB 741, § 1.



23-411 - Repealed. Laws 1980, LB 741, § 1.

23-411. Repealed. Laws 1980, LB 741, § 1.



23-412 - Repealed. Laws 1980, LB 741, § 1.

23-412. Repealed. Laws 1980, LB 741, § 1.



23-413 - Repealed. Laws 1980, LB 741, § 1.

23-413. Repealed. Laws 1980, LB 741, § 1.



23-414 - Repealed. Laws 1980, LB 741, § 1.

23-414. Repealed. Laws 1980, LB 741, § 1.



23-415 - Repealed. Laws 1980, LB 741, § 1.

23-415. Repealed. Laws 1980, LB 741, § 1.



23-416 - Repealed. Laws 1980, LB 741, § 1.

23-416. Repealed. Laws 1980, LB 741, § 1.



23-417 - Repealed. Laws 1980, LB 741, § 1.

23-417. Repealed. Laws 1980, LB 741, § 1.



23-418 - Repealed. Laws 1980, LB 741, § 1.

23-418. Repealed. Laws 1980, LB 741, § 1.



23-419 - Repealed. Laws 1980, LB 741, § 1.

23-419. Repealed. Laws 1980, LB 741, § 1.



23-420 - Repealed. Laws 1955, c. 69, § 1.

23-420. Repealed. Laws 1955, c. 69, § 1.



23-421 - Repealed. Laws 1955, c. 69, § 1.

23-421. Repealed. Laws 1955, c. 69, § 1.



23-422 - Repealed. Laws 1955, c. 69, § 1.

23-422. Repealed. Laws 1955, c. 69, § 1.



23-423 - Repealed. Laws 1955, c. 69, § 1.

23-423. Repealed. Laws 1955, c. 69, § 1.



23-501 - County buildings; erection; petition.

23-501. County buildings; erection; petition.

Whenever it is deemed necessary to erect a courthouse, jail, or other public county buildings in any county in this state, the county board may and, upon petition of not less than one-fourth of the registered voters of the county as shown by the list of registered voters of the last previous general election, shall submit to the people of the county to be voted upon at a general election or at a special election called by the county board for that purpose a proposition to vote a special annual tax for that purpose of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such county for a term of not to exceed five years. The special annual tax is excluded from the limitation in section 77-3442 as provided by section 77-3444.

Authority to borrow money for the purpose of building a courthouse must be conferred by a vote of the electors. Lewis v. Board of County Commissioners of Sherman County, 5 F. 269 (Cir. Ct., D. Neb. 1881).



23-502 - Election; proposition; submission.

23-502. Election; proposition; submission.

The manner of submitting such proposition shall be governed by section 23-126.



23-503 - Election; tax; how collected; resubmission of proposal.

23-503. Election; tax; how collected; resubmission of proposal.

The county board, upon being satisfied that all the foregoing requirements have been substantially complied with, and that sixty percent of all the votes cast at said election are in favor of such tax, shall cause such proposition and all the proceedings had thereon to be entered upon the records of said county board, and shall make an order that said levy be carried on the tax lists in a column for that purpose, and collected as other taxes; Provided, that the question of levying such taxes, when defeated, shall not be resubmitted in substance for a period of one year from and after the date of said election.

Inclusion of an airport authority budget in general city budget hearing did not meet requirement of public budget hearing, after notice, by airport authority. Willms v. Nebraska City Airport Authority, 193 Neb. 567, 228 N.W.2d 276 (1975).



23-504 - Tax; when levied.

23-504. Tax; when levied.

If the time such election is held and such tax voted is before the tax lists for that year have been delivered to the county treasurer, then such levy shall be entered upon such tax lists for that year; but if such election is not held until after the tax lists for that year have been delivered to the county treasurer, then such tax shall not be levied or carried on such tax lists until the next annual levy of taxes, when the same shall be levied and collected annually for the time voted at such election.



23-505 - Sinking fund.

23-505. Sinking fund.

Such sum so levied and collected shall constitute a special fund for the purposes for which the same was voted and shall not be used for any other purpose, and shall be kept by the county treasurer separate and apart from the other county funds.



23-506 - Public buildings; contracts; warrants; when authorized.

23-506. Public buildings; contracts; warrants; when authorized.

No contract shall be entered into by the county board for the erection of buildings to be paid for out of such fund until at least seventy percent of such levy has been collected and paid into the county treasury. After the completion of said building, if sufficient funds are not in the county treasury to finish paying for same, warrants may be issued to an amount not exceeding eighty-five percent of the levy yet uncollected.



23-507 - Surplus building fund; disposition.

23-507. Surplus building fund; disposition.

In case the amount so produced by the rate of tax so proposed and levied shall exceed the amount expended for the specific object for which the same was voted, it shall not therefor be held invalid, but such excess, after said buildings and furnishings are paid for, shall go into the county general fund.



23-601 - Repealed. Laws 1965, c. 96, § 5.

23-601. Repealed. Laws 1965, c. 96, § 5.



23-602 - Repealed. Laws 1965, c. 96, § 5.

23-602. Repealed. Laws 1965, c. 96, § 5.



23-603 - Repealed. Laws 1965, c. 96, § 5.

23-603. Repealed. Laws 1965, c. 96, § 5.



23-604 - Repealed. Laws 1965, c. 96, § 5.

23-604. Repealed. Laws 1965, c. 96, § 5.



23-605 - Repealed. Laws 1965, c. 96, § 5.

23-605. Repealed. Laws 1965, c. 96, § 5.



23-606 - Repealed. Laws 1965, c. 96, § 5.

23-606. Repealed. Laws 1965, c. 96, § 5.



23-607 - Repealed. Laws 1965, c. 96, § 5.

23-607. Repealed. Laws 1965, c. 96, § 5.



23-608 - Repealed. Laws 1965, c. 96, § 5.

23-608. Repealed. Laws 1965, c. 96, § 5.



23-609 - Transferred to section 81-2,236.

23-609. Transferred to section 81-2,236.



23-610 - Repealed. Laws 1967, c. 124, § 3.

23-610. Repealed. Laws 1967, c. 124, § 3.



23-611 - Repealed. Laws 1967, c. 124, § 3.

23-611. Repealed. Laws 1967, c. 124, § 3.



23-612 - Repealed. Laws 1967, c. 124, § 3.

23-612. Repealed. Laws 1967, c. 124, § 3.



23-701 - Repealed. Laws 1955, c. 71, § 1.

23-701. Repealed. Laws 1955, c. 71, § 1.



23-702 - Repealed. Laws 1955, c. 71, § 1.

23-702. Repealed. Laws 1955, c. 71, § 1.



23-703 - Repealed. Laws 1955, c. 71, § 1.

23-703. Repealed. Laws 1955, c. 71, § 1.



23-704 - Repealed. Laws 1955, c. 71, § 1.

23-704. Repealed. Laws 1955, c. 71, § 1.



23-705 - Repealed. Laws 1955, c. 71, § 1.

23-705. Repealed. Laws 1955, c. 71, § 1.



23-706 - Repealed. Laws 1955, c. 71, § 1.

23-706. Repealed. Laws 1955, c. 71, § 1.



23-707 - Repealed. Laws 1955, c. 71, § 1.

23-707. Repealed. Laws 1955, c. 71, § 1.



23-708 - Repealed. Laws 1955, c. 71, § 1.

23-708. Repealed. Laws 1955, c. 71, § 1.



23-709 - Repealed. Laws 1955, c. 71, § 1.

23-709. Repealed. Laws 1955, c. 71, § 1.



23-801 - Repealed. Laws 1996, LB 1114, § 75.

23-801. Repealed. Laws 1996, LB 1114, § 75.



23-802 - Repealed. Laws 1996, LB 1114, § 75.

23-802. Repealed. Laws 1996, LB 1114, § 75.



23-803 - Repealed. Laws 1996, LB 1114, § 75.

23-803. Repealed. Laws 1996, LB 1114, § 75.



23-804 - Repealed. Laws 1996, LB 1114, § 75.

23-804. Repealed. Laws 1996, LB 1114, § 75.



23-805 - Repealed. Laws 1996, LB 1114, § 75.

23-805. Repealed. Laws 1996, LB 1114, § 75.



23-806 - Repealed. Laws 1996, LB 1114, § 75.

23-806. Repealed. Laws 1996, LB 1114, § 75.



23-807 - Repealed. Laws 1996, LB 1114, § 75.

23-807. Repealed. Laws 1996, LB 1114, § 75.



23-808 - Pool hall; bowling alley; operation without license; penalty.

23-808. Pool hall; bowling alley; operation without license; penalty.

No person hereafter shall conduct or operate any pool or billiard hall or bowling alley outside the limits of any incorporated city or village without having first obtained a license from the county board of the county in which the same is to be operated. Any person, corporation or association violating the provisions of this section shall be guilty of a Class V misdemeanor. Every day in which the pool or billiard hall or bowling alley shall be operated without said license shall constitute a new offense.



23-809 - Pool hall; bowling alley; petition for license.

23-809. Pool hall; bowling alley; petition for license.

Before any such license shall be originally granted by the county board, the applicant therefor shall file a petition in the office of the county clerk of said county praying that said license be granted. The petition must be signed by at least thirty of the resident freeholders of the precinct in which said pool or billiard hall or bowling alley is located and operated.



23-810 - Pool hall; bowling alley; license; hearing; renewal.

23-810. Pool hall; bowling alley; license; hearing; renewal.

Notice of the application for original license shall be published at the expense of the applicant for two consecutive weeks in some newspaper of general circulation in such county and precinct giving the time and place at which the application will be considered by the county board. If the applicant is an individual, the application shall include the applicant's social security number. After full consideration, and the hearing of remonstrants, if there be any, the county board may, in its discretion, grant or withhold such license. Any such license may be renewed from year to year upon application and payment of the fee provided in section 23-811, without petition or publication of notice.



23-811 - Pool hall; bowling alley; license fee; closing hour; determination by county board.

23-811. Pool hall; bowling alley; license fee; closing hour; determination by county board.

Before the issuance of such license by the county board, the applicant therefor shall pay into the county treasury the sum of ten dollars per table for the first three tables and five dollars for each additional table and ten dollars per alley for the first three alleys and five dollars for each additional alley as license fee for the period of one year from the date of issuance of said license. Said pool or billiard hall or bowling alley shall be required to close as determined by resolution of the county board.



23-812 - Pool hall; bowling alley; licensee; violations; forfeiture of license.

23-812. Pool hall; bowling alley; licensee; violations; forfeiture of license.

Any licensee under sections 23-808 to 23-812 who shall be convicted of violation of any law regulating such places of amusement during the life of his license shall forfeit said license upon order of the county board. Such order shall be entered by the county board upon hearing and proof which shall include the filing of a transcript from any court showing such conviction.



23-813 - Roadhouses; dance halls; carnivals; shows; amusement parks; license required.

23-813. Roadhouses; dance halls; carnivals; shows; amusement parks; license required.

No person, association, firm, or corporation shall conduct or operate any roadhouse, dance hall, carnival, show, amusement park, or other place of public amusement, outside the limits of any incorporated city or village in the State of Nebraska, without first having obtained a license from the county board of the county in which the same is to be operated. If the applicant is an individual, the application shall include the applicant's social security number. Any person, corporation, or association violating the provisions of this section shall be guilty of a Class V misdemeanor. No license shall be required for a dance in an inhabited private home to which no admission or other fee is charged.



23-814 - Roadhouses; dance halls; carnivals; shows; amusement parks; petition for license.

23-814. Roadhouses; dance halls; carnivals; shows; amusement parks; petition for license.

Before any such license shall be granted by the county board, the applicant therefor shall file a petition in the office of the county clerk of said county praying that said license be granted.



23-815 - Roadhouses; dance halls; carnivals; shows; amusement parks; petition for license; notice; hearing.

23-815. Roadhouses; dance halls; carnivals; shows; amusement parks; petition for license; notice; hearing.

Notice of said application shall be published at the expense of the applicant for two consecutive weeks in a legal newspaper of general circulation in said county and precinct, giving the time and place at which said application will be considered by the county board. After full consideration, and the hearing of remonstrants, if there be any, the county board may, in its discretion, grant or withhold said license. A renewal of such license may be granted upon application and without complying with the provisions of this section.



23-816 - Roadhouses; dance halls; carnivals; shows; amusement parks; license fee.

23-816. Roadhouses; dance halls; carnivals; shows; amusement parks; license fee.

Before any such license shall be issued by any county board, the applicant therefor shall pay into the county treasury an annual license fee of ten dollars.



23-817 - Roadhouses; dance halls; carnivals; shows; amusement parks; license; revocation; violations by licensee; penalty.

23-817. Roadhouses; dance halls; carnivals; shows; amusement parks; license; revocation; violations by licensee; penalty.

Any person, association, firm or corporation licensed under the provisions of sections 23-813 to 23-816, who shall be convicted of the violation of any law regulating such places of amusement shall have his license revoked upon order of the county board after notice of such proposed action has been given by said board and the licensee has been afforded a reasonable opportunity to appear and show cause why such action should not be had. Any person, association, firm, or corporation violating any of the provisions of said sections shall be guilty of a Class V misdemeanor, and every day upon which this violation shall continue shall be deemed a separate and distinct offense.



23-818 - Roadhouse, defined.

23-818. Roadhouse, defined.

For the purpose of sections 23-813 to 23-817, a roadhouse shall mean an inn or any other place where the public is invited to eat, drink, dance, or participate in any combination of any two or more of these activities.



23-819 - Public grounds and parks; improvement; statues, memorials, and works of art; erection and construction; gifts and bequests.

23-819. Public grounds and parks; improvement; statues, memorials, and works of art; erection and construction; gifts and bequests.

Any county shall have power to purchase, hold, and improve public grounds and parks within the limits of the county, to provide for the protection and preservation of the same, to provide for the planting and protection of shade or ornamental trees, to erect and construct or aid in the erection and construction of statues, memorials, and works of art upon any public grounds, and to receive donations and bequests of money or property for the above purposes in trust or otherwise.

Counties are empowered to acquire real estate by gift. Bowley v. City of Omaha, 181 Neb. 515, 149 N.W.2d 417 (1967).



23-820 - Transferred to section 13-304.

23-820. Transferred to section 13-304.



23-821 - Transferred to section 13-305.

23-821. Transferred to section 13-305.



23-822 - Transferred to section 13-306.

23-822. Transferred to section 13-306.



23-823 - Transferred to section 13-307.

23-823. Transferred to section 13-307.



23-901 - Act, how cited.

23-901. Act, how cited.

Sections 23-901 to 23-920 shall be known and may be cited as the County Budget Act of 1937.

Preparation of general county budget is outlined in this and following sections. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).



23-902 - Sections; applicability; fiscal year.

23-902. Sections; applicability; fiscal year.

Sections 23-901 to 23-919 shall apply to all the counties of this state, except counties having a population of two hundred thousand or more inhabitants, and shall apply to counties of the latter class to the extent and under the conditions presented in section 23-920. The fiscal year of all counties, except as is provided for in section 23-920, shall begin July 1 and end June 30, and shall be the budget year.



23-903 - County budget; scope and contents.

23-903. County budget; scope and contents.

The budget of the county shall present a complete financial plan for the period for which said budget is drawn, as hereinafter provided. It shall set forth (1) all proposed expenditures for the administration, operation and maintenance of all offices, departments, activities, funds and institutions of the county, (2) the actual or estimated operating deficits from prior years, (3) all interest and debt redemption charges during the period covered by said budget, (4) all expenditures for capital projects to be undertaken or executed during the period covered by said budget, including expenditures for local improvements which may be paid for in whole or in part by special assessments and operating reserves, and (5) the anticipated income, including all fees, license taxes, taxes to be levied and all other means of financing the proposed expenditures for the period covered by said budget; Provided, however, in counties having a population of two hundred thousand or more inhabitants, sections 23-901 to 23-919 shall not apply to any matters connected with the foreclosure of taxes and the county board can at any time appropriate, from the unexpended balances out of the general fund, the sums of money necessary to carry through such a tax foreclosure action or actions.

County Budget Act has no application to a claim filed to recover invalid special assessments paid to county. McClary v. County of Dodge, 176 Neb. 627, 126 N.W.2d 849 (1964).

Act contemplates that allowance of valid claims may result in deficits. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-904 - County budget document; three parts.

23-904. County budget document; three parts.

The budget document, setting forth the financial plan of the county for the period covered by said budget, shall embrace three parts, the nature and contents of which shall be as hereinafter set out.

Part I shall consist of a budget message prepared by the budget-making authority, as provided for hereinafter, which shall outline the fiscal policy of the county for the period covered by said budget, describing in connection therewith the important features of the budget plan. It shall also embrace a general budget summary, setting forth the aggregate figures of the budget in such a manner as to show the balanced relations between the total proposed expenditures and operating reserves and the total anticipated income, including all fees, license taxes, taxes to be levied, and all other sources of revenue, contrasted with the corresponding figures for the last two completed fiscal years. The general budget summary shall be supported by explanatory schedules or statements classifying the expenditures contained therein by offices, departments, activities and funds and the income by offices, departments, activities and funds.

Part II shall embrace the detailed budget estimates, both of expenditures and revenue, as provided for in section 13-504. It shall also include statements of the bonded indebtedness of the county, if any, showing the debt redemption requirements, the debt authorized and unissued, the condition of the sinking funds, the borrowing capacity, and a summary, to be furnished by the county treasurer to the budget-making authority, of the uncollected taxes arising from the last three annual levies. In addition thereto it shall contain any statements relative to the financial plan which the budget-making authority may deem advisable or which may be required by the county boards.

Part III shall embrace complete drafts of the resolutions or motions required to give legal sanction to the financial plan when adopted by the county board. These resolutions or motions shall include an appropriation resolution or motion authorizing, by spending agencies and by funds, all expenditures of the local government for the period covered by said budget and such other resolutions or motions as may be required to provide the income necessary to finance the budget.



23-905 - County budget; budget document; forms; preparation; Auditor of Public Accounts; duties; expenses.

23-905. County budget; budget document; forms; preparation; Auditor of Public Accounts; duties; expenses.

The form of the county budget and the form of the budget document, as required by the County Budget Act of 1937, shall be formulated by the Auditor of Public Accounts and the Attorney General. The Auditor of Public Accounts shall draft the forms and act in an advisory capacity in the preparation of the budget and may authorize the use of computer equipment and processing in the preparation of the budget. He or she shall transmit copies of the forms to the county clerk of each county in the state on or before July 15 of each year. Any hospital established pursuant to section 23-3501 may file its budget on an accrual basis. The budget document form shall include such estimate blanks for the various offices and departments of the county and such other additional forms as the Auditor of Public Accounts or the Attorney General deems necessary in the computation and preparation of the county budget. The expense of printing and transmitting the required copies to the counties by the Auditor of Public Accounts shall be borne by the state and included in the proper appropriation.



23-906 - Budget-making authority, how constituted; budget, when prepared; contents; notice of hearing.

23-906. Budget-making authority, how constituted; budget, when prepared; contents; notice of hearing.

In each county the finance committee of the county board shall constitute the budget-making authority unless the board, in its discretion, designates or appoints one of its own members or the county comptroller, the county manager, or other qualified person as the budget-making authority. If he or she will accept the appointment, another county official may be appointed as the budget-making authority. For the performance of this additional responsibility, the county official accepting the appointment may receive such additional salary as fixed by the county board.

On or before August 1, the budget-making authority shall prepare a county budget document, in the form required by sections 23-904 and 23-905, for the fiscal year and transmit the document to the county board.

A summary of the budget, in the form required by section 23-905, showing for each fund (1) the requirements, (2) the outstanding warrants, (3) the operating reserve to be maintained, (4) the cash on hand at the close of the preceding fiscal year, (5) the revenue from sources other than taxation, (6) the amount to be raised by taxation, and (7) the amount raised by taxation in the preceding fiscal year, together with a notice of a public hearing to be had with respect to the budget before the county board, shall be published once at least five days before the date of hearing in some legal newspaper published and of general circulation in the county or, if no such legal newspaper is published, in some legal newspaper of general circulation in the county.



23-907 - Hearing; duty of county board.

23-907. Hearing; duty of county board.

Final action shall not be taken on the proposed budget by the county board until after at least one public hearing has been held thereon by the board, as provided in sections 23-904 to 23-906. It shall be the duty of the county board to arrange for and hold such hearing. A copy of said budget document shall be available at the office of the clerk for public inspection from and after its transmission to the county board by the budget-making authority as provided in section 23-906.



23-908 - Budget revision; power of county board; hearing.

23-908. Budget revision; power of county board; hearing.

The county board shall consider the budget document, as submitted to it by the budget-making authority, of the county, and may, in its discretion, revise, alter, increase or decrease the items contained in the budget, but not without first having a hearing with the office or department affected; Provided, however, that when it shall increase the total proposed expenditures of the budget it shall also increase the total anticipated income so that the total means of financing the budget shall at least equal in amount the aggregate proposed expenditures, including the operating reserve.

A county board can use its general budgetary authority to reasonably reduce an officer's overall budget as long as it does not budget the office out of existence or unduly hinder the officer in performing his or her duties. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

This section does not control a budget dispute when a more specific statute applies. The controlling statute for a budget dispute over salary and working conditions for an elected county official's employees is section 23-1111. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

The power of a county board to reduce requests submitted by various offices does not give the county board the authority to budget a particular office out of existence or to unduly hinder an officer in the conduct of his or her duties. State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).

This section does not give a county board the authority to budget a particular office out of existence or to unduly hinder the officer in the conduct of his duties. Meyer v. Colin, 204 Neb. 96, 281 N.W.2d 737 (1979).

This section confers authority to revise, alter, increase, or decrease general county budget documents. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).

Under facts recited, county was liable for reasonable value of services of auditor making investigation. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).



23-909 - Budget; when adopted; duty of county board.

23-909. Budget; when adopted; duty of county board.

On or before September 20 of each year, the county board shall adopt the budget and appropriate the several amounts specified in the budget for the several departments, offices, activities, and funds of the county for the period to which the budget applies as provided hereinbefore.



23-910 - Budget; income from taxation; how determined; estimated revenue; deduction.

23-910. Budget; income from taxation; how determined; estimated revenue; deduction.

The total amount provided in the budget to be raised by taxation shall in no instance exceed the amount of taxes authorized by law to be levied during that year, including the amounts necessary to meet outstanding indebtedness, as evidenced by bonds, coupons, or warrants regularly issued. No changes shall be made in the budget after its adoption, except as provided by sections 13-511 and 23-918. In arriving at the amounts required to be raised by taxation for each fund, the total requirements, the outstanding warrants, and the operating reserve shall be added and from such total shall be deducted the revenue from sources other than taxation and the cash on hand on June 30. The operating reserve in no event shall be more than fifty percent of the total expenditures for the fund during the last completed fiscal year. The income of the county, as estimated in the budget, shall be and become applicable in the amounts and according to the funds specified in the budget for the purpose of meeting the expenditures as contemplated and set forth in the budget.



23-911 - Budget; income from taxation; limitation.

23-911. Budget; income from taxation; limitation.

The amounts required to be raised by taxation for the various offices, departments, activities, and funds of the county, as provided in said budget as adopted, shall not exceed the existing statutory or constitutional limitations relating thereto, and shall be the amount levied by the county board for the purposes designated in said budget.



23-912 - Budget; income from taxation; deemed appropriated.

23-912. Budget; income from taxation; deemed appropriated.

The funds to be raised by taxation or otherwise, as provided and allowed in said budget, for the various offices, departments, activities, and funds of the county shall, upon the adoption of the budget, be deemed to be and be appropriated to the various offices, departments, activities, and funds as provided in said budget, and shall be used for no other purpose.



23-913 - Budget summary; contents; filing.

23-913. Budget summary; contents; filing.

The county board shall file with the county clerk the complete budget document, which shall be in the form provided for in sections 23-904 and 23-905. A copy thereof shall also be filed with the Auditor of Public Accounts within thirty days after its adoption. The budget document shall show, in addition to the figures set forth in the general budget summary, the changes made by the county board in the course of its review, revision, and adoption of the budget. It shall also show the tax rate necessary to finance the budget as adopted.



23-914 - Unexpended balances; expenditure; limitation.

23-914. Unexpended balances; expenditure; limitation.

On and after July 1, and until the adoption of the budget by the county board in September, the county board may expend any balance of cash on hand in any fund for the current expenses of the county payable from such fund, but not to exceed such proportion of the total amount expended under the last budget for such fund in the equivalent period of the prior budget year to the total amount budgeted for such fund. Such expenditures shall be charged against the appropriation for such fund as provided in the budget when adopted.



23-915 - Budget; failure of county board to adopt; effect.

23-915. Budget; failure of county board to adopt; effect.

If for any reason the county board fails or neglects in any year to make the appropriation for the support, operation and maintenance of the county government for the fiscal year, then ninety percent of the several amounts appropriated in the last budget for the objects and purposes therein specified, insofar as the same shall relate to the support, operation and maintenance of the county government and the administration thereof, shall be deemed to be appropriated for the fiscal year for the several objects and purposes as specified in the said last budget.



23-916 - Contracts or liabilities in excess of budget prohibited.

23-916. Contracts or liabilities in excess of budget prohibited.

After the adoption of the county budget, no officer, department or other expending agency shall expend or contract to be expended any money, or incur any liability, or enter into any contract which, by its terms, involves the expenditure of money not provided for in the budget, or which involves the expenditure of any money for any of the purposes for which provision is made in the budget in excess of the amounts provided in said budget for such office, department or other expending agency, or purpose, for such fiscal year. Any contract, verbal or written, made in violation of this section shall be null and void as to the county, and no money belonging thereto shall be paid thereon.

This section does not apply to contracts executed by a county board of commissioners. Thiles v. County Board of Sarpy County, 189 Neb. 1, 200 N.W.2d 13 (1972).

Prohibitions of this section relate to time contract is entered into or liability incurred. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-917 - Contracts or liabilities in excess of budget; county not liable.

23-917. Contracts or liabilities in excess of budget; county not liable.

After the adoption of the county budget, no county shall be liable, either on any contract, implied contract or on any obligation arising by operation of law, for any merchandise, machinery, materials, supplies or other property delivered to or for any services rendered such county in pursuance of any contract entered into by or on behalf of such county in violation of the provisions of section 23-916.

This section is applicable when contract is in violation of preceding section. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-918 - Emergencies; additional appropriations; loans; tax authorized.

23-918. Emergencies; additional appropriations; loans; tax authorized.

The county board may, during the fiscal year, make additional appropriations or increase existing appropriations to meet emergencies in case of such unanticipated requirements as are essential to the preservation and maintenance within the county of the administration of justice, the public safety, the public welfare, and the public health, the funds therefor to be provided from temporary loans. A resolution, setting forth the nature of such emergency, the amount of the additional or increased appropriations required, and the source of obtaining the funds to provide for such appropriations, shall be entered on the proceedings of the county board. Temporary loans, when made, shall be approved by a two-thirds vote of the county board. Such temporary loans shall be repaid from such sources as may be available or, if no other sources are available, by an annual levy of not to exceed seven cents on each one hundred dollars upon the taxable value of all the taxable property of such county. Such tax levy, together with the annual levy for any succeeding year, shall not exceed the existing statutory or constitutional limitation applicable to levies for county purposes.



23-919 - Violations; penalty; liability to county.

23-919. Violations; penalty; liability to county.

Any official, employee or member of the county board violating the provisions of sections 23-901 to 23-918, shall be guilty of a Class IV misdemeanor. As part of the judgment of conviction, the court shall forfeit the term and tenure of the office or the employment of the person so convicted and shall order his removal from his said office or employment. Any vacancy arising by reason of said forfeiture and removal shall be filled as provided by law in the case of a vacancy in said office for any other cause. Any member of the county board or any other official whose duty it is to allow claims and issue warrants therefor, or to make purchases, incur indebtedness, enter into contracts for or on behalf of the county, who issues warrants or evidences of indebtedness, or makes any purchase, incurs any indebtedness or enters into any contract for or on behalf of the county contrary to the provisions of said sections, shall be liable to the county for such violations in the full amount of such expenditures, and for the full amount which the county may be required to pay by reason of any purchase made, indebtedness incurred or contract made contrary to the provisions of said sections, whether the liability of the county to pay for such supplies, materials, merchandise, equipment or services is based upon said contract or upon quasi-contract, or upon an obligation arising by operation of law, and recovery may be had against the bondsman of such official for said amounts. Any county treasurer or other official whose duty it is to pay warrants and evidences of indebtedness, who shall pay such warrants and evidences of indebtedness contrary to the provisions of said sections, shall likewise be liable to the county for such violations in the full amount of such expenditures, and recovery may be had against his bondsman for said amount. Suit may be brought either by the county or by any taxpayer thereof for the benefit of the county for any amount for which any official, employee or member of the county board may be liable, as provided in this section.

County is protected against deficits resulting from claims for which county was not liable. Becker v. County of Platte, 155 Neb. 180, 50 N.W.2d 814 (1952).



23-920 - Counties having 200,000 population or more; county hospitals; fiscal year; change of fiscal year.

23-920. Counties having 200,000 population or more; county hospitals; fiscal year; change of fiscal year.

In counties having two hundred thousand or more inhabitants, the fiscal year shall begin January 1 and end December 31. Any such county may by an affirmative vote of a majority of all the members of the county board elect to change its fiscal year from a period of twelve months commencing January 1 to a period commencing July 1, and to become subject to all the terms of sections 23-901 to 23-919. Any county hospital operating under sections 23-3501 to 23-3527 may, by an affirmative vote of a majority of the members of the board of trustees of such facility, elect to change its fiscal year to any period of twelve months for determining and carrying on its financial affairs.



23-921 - Transferred to section 13-502.

23-921. Transferred to section 13-502.



23-922 - Transferred to section 13-503.

23-922. Transferred to section 13-503.



23-923 - Transferred to section 13-504.

23-923. Transferred to section 13-504.



23-924 - Transferred to section 13-505.

23-924. Transferred to section 13-505.



23-925 - Transferred to section 13-506.

23-925. Transferred to section 13-506.



23-926 - Transferred to section 13-507.

23-926. Transferred to section 13-507.



23-927 - Transferred to section 13-508.

23-927. Transferred to section 13-508.



23-927.01 - Transferred to section 13-509.

23-927.01. Transferred to section 13-509.



23-928 - Transferred to section 13-510.

23-928. Transferred to section 13-510.



23-929 - Transferred to section 13-511.

23-929. Transferred to section 13-511.



23-930 - Transferred to section 13-512.

23-930. Transferred to section 13-512.



23-931 - Transferred to section 13-513.

23-931. Transferred to section 13-513.



23-932 - Transferred to section 13-514.

23-932. Transferred to section 13-514.



23-933 - Transferred to section 13-501.

23-933. Transferred to section 13-501.



23-934 - Transferred to section 13-606.

23-934. Transferred to section 13-606.



23-1001 - Repealed. Laws 1969, c. 138, § 28.

23-1001. Repealed. Laws 1969, c. 138, § 28.



23-1002 - Repealed. Laws 1969, c. 138, § 28.

23-1002. Repealed. Laws 1969, c. 138, § 28.



23-1003 - Repealed. Laws 1969, c. 138, § 28.

23-1003. Repealed. Laws 1969, c. 138, § 28.



23-1004 - Repealed. Laws 1969, c. 138, § 28.

23-1004. Repealed. Laws 1969, c. 138, § 28.



23-1005 - Repealed. Laws 1969, c. 138, § 28.

23-1005. Repealed. Laws 1969, c. 138, § 28.



23-1006 - Repealed. Laws 1969, c. 138, § 28.

23-1006. Repealed. Laws 1969, c. 138, § 28.



23-1007 - Repealed. Laws 1969, c. 138, § 28.

23-1007. Repealed. Laws 1969, c. 138, § 28.



23-1008 - Repealed. Laws 1969, c. 138, § 28.

23-1008. Repealed. Laws 1969, c. 138, § 28.



23-1009 - Repealed. Laws 1969, c. 138, § 28.

23-1009. Repealed. Laws 1969, c. 138, § 28.



23-1101 - Repealed. Laws 1953, c. 63, § 6.

23-1101. Repealed. Laws 1953, c. 63, § 6.



23-1102 - Repealed. Laws 1953, c. 63, § 6.

23-1102. Repealed. Laws 1953, c. 63, § 6.



23-1103 - Repealed. Laws 1953, c. 63, § 6.

23-1103. Repealed. Laws 1953, c. 63, § 6.



23-1104 - Repealed. Laws 1953, c. 63, § 6.

23-1104. Repealed. Laws 1953, c. 63, § 6.



23-1105 - Repealed. Laws 1953, c. 63, § 6.

23-1105. Repealed. Laws 1953, c. 63, § 6.



23-1106 - Repealed. Laws 1953, c. 63, § 6.

23-1106. Repealed. Laws 1953, c. 63, § 6.



23-1107 - Repealed. Laws 1953, c. 63, § 6.

23-1107. Repealed. Laws 1953, c. 63, § 6.



23-1108 - Repealed. Laws 1953, c. 63, § 6.

23-1108. Repealed. Laws 1953, c. 63, § 6.



23-1108.01 - Repealed. Laws 1953, c. 63, § 6.

23-1108.01. Repealed. Laws 1953, c. 63, § 6.



23-1108.02 - Repealed. Laws 1953, c. 63, § 6.

23-1108.02. Repealed. Laws 1953, c. 63, § 6.



23-1108.03 - Repealed. Laws 1953, c. 63, § 6.

23-1108.03. Repealed. Laws 1953, c. 63, § 6.



23-1109 - Repealed. Laws 1953, c. 63, § 6.

23-1109. Repealed. Laws 1953, c. 63, § 6.



23-1110 - Repealed. Laws 1953, c. 63, § 6.

23-1110. Repealed. Laws 1953, c. 63, § 6.



23-1110.01 - Repealed. Laws 1953, c. 63, § 6.

23-1110.01. Repealed. Laws 1953, c. 63, § 6.



23-1110.02 - Repealed. Laws 1953, c. 63, § 6.

23-1110.02. Repealed. Laws 1953, c. 63, § 6.



23-1111 - County officers; clerks and assistants; county board; budgetary approval.

23-1111. County officers; clerks and assistants; county board; budgetary approval.

(1) The county officers in all counties shall have the necessary clerks and assistants for such periods and at such salaries as the county officers may determine, subject to budgetary approval by the county board.

(2) In carrying out its budget-making duties, a county board shall not eliminate an office or unduly hinder a county officer in the conduct of his or her statutory duties. If a county officer challenges the county board's decision in court, the county officer shall have the burden to prove such elimination or hindrance by clear and convincing evidence.

Section 23-908 does not control a budget dispute when a more specific statute applies. The controlling statute for a budget dispute over salary and working conditions for an elected county official's employees is this section. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

Under this section, unless a county board shows by a preponderance of the evidence that an elected officer's employment determination is arbitrary, capricious, or unreasonable, it lacks authority to disapprove it. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

This section does not allow a county board to arbitrarily reduce salaries recommended by an elected officer. State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).

Absent the existence of a labor organization as defined by section 48-801, in most instances elected officials are authorized in the first instance to hire their own employees, set their salaries, and prescribe their terms and conditions of employment. Sarpy Co. Pub. Emp. Assn. v. County of Sarpy, 220 Neb. 431, 370 N.W.2d 495 (1985).

This section requiring the approval of salaries by the County Board does not allow the Board to arbitrarily reduce the salaries recommended by the elected officers in their budget. Meyer v. Colin, 204 Neb. 96, 281 N.W.2d 737 (1979).

County judge is authorized to fix the salary of the clerk of the county court. Bass v. County of Saline, 171 Neb. 538, 106 N.W.2d 860 (1960).



23-1112 - County officers; mileage; rate; amount; allowance.

23-1112. County officers; mileage; rate; amount; allowance.

When it is necessary for any county officer or his or her deputy or assistants, except any county sheriff or his or her deputy, to travel on business of the county, he or she shall be allowed mileage at the rate per mile allowed by section 81-1176 for each mile actually and necessarily traveled by the most direct route if the trip or trips are made by automobile. If travel by rail or bus is economical and practical, he or she shall be allowed only the actual cost of rail or bus transportation upon the presentation of his or her bill for the same accompanied by a proper voucher to the county board of his or her county in like manner as is provided for as to all other claims against the county.



23-1112.01 - County officers; employees; use of automobile; allowance.

23-1112.01. County officers; employees; use of automobile; allowance.

If a trip or trips included in an expense claim filed by any county officer or employee for mileage are made by personal automobile or otherwise, only one mileage claim shall be allowed at the rate established in section 81-1176, for each mile actually and necessarily traveled by the most direct route, regardless of the fact that one or more persons are transported in the motor vehicle. No charge for mileage shall be allowed when such mileage accrues while using any motor vehicle owned by the State of Nebraska or by a county.



23-1113 - Repealed. Laws 1949, c. 40, § 9.

23-1113. Repealed. Laws 1949, c. 40, § 9.



23-1113.01 - Repealed. Laws 1949, c. 40, § 9.

23-1113.01. Repealed. Laws 1949, c. 40, § 9.



23-1113.02 - Repealed. Laws 1953, c. 63, § 6.

23-1113.02. Repealed. Laws 1953, c. 63, § 6.



23-1113.03 - Repealed. Laws 1953, c. 63, § 6.

23-1113.03. Repealed. Laws 1953, c. 63, § 6.



23-1113.04 - Repealed. Laws 1953, c. 63, § 6.

23-1113.04. Repealed. Laws 1953, c. 63, § 6.



23-1114 - County officers and deputies; salaries; fixed by county board; when; method of payment.

23-1114. County officers and deputies; salaries; fixed by county board; when; method of payment.

(1) The salaries of all elected officers of the county shall be fixed by the county board prior to January 15 of the year in which a general election will be held for the respective offices.

(2) The salaries of all deputies in the offices of the elected officers and appointive veterans service officers of the county shall be fixed by the county board at such times as necessity may require.

(3) The county board may make payments that include, but are not limited to, salaries described in this section or reimbursable expenses by electronic funds transfer or a similar means of direct deposit.

Sheriff must pay all commissions to county treasurer for credit to the general fund. Muinch v. Hull, 181 Neb. 571, 149 N.W.2d 527 (1967).

Clerk of the county court is not a deputy within the meaning of this section. Bass v. County of Saline, 171 Neb. 538, 106 N.W.2d 860 (1960).



23-1114.01 - County officers; salaries; classification of counties.

23-1114.01. County officers; salaries; classification of counties.

For the purpose of fixing the salaries of certain officers and their deputies, counties shall be classified as follows: Counties having a population of less than three thousand inhabitants, Class 1; three thousand and less than nine thousand inhabitants, Class 2; nine thousand and less than fourteen thousand inhabitants, Class 3; fourteen thousand and less than twenty thousand inhabitants, Class 4; twenty thousand and less than sixty thousand inhabitants, Class 5; sixty thousand and less than two hundred thousand inhabitants, Class 6; and counties of two hundred thousand inhabitants or more, Class 7.



23-1114.02 - County officers; salaries; Class 1 counties.

23-1114.02. County officers; salaries; Class 1 counties.

In counties of Class 1, the county clerk, treasurer, sheriff, attorney, and appointive full-time veterans service officer shall each receive a minimum annual salary of five thousand five hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.03 - County officers; salaries; Class 2 counties.

23-1114.03. County officers; salaries; Class 2 counties.

In counties of Class 2, the county clerk, assessor, treasurer, sheriff, attorney, and appointive full-time veterans service officer shall each receive a minimum annual salary of six thousand dollars, and in counties entitled by law to have a clerk of the district court, the clerk of the district court shall receive a minimum annual salary of fifty-four hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.04 - County officers; salaries; Class 3 counties.

23-1114.04. County officers; salaries; Class 3 counties.

In counties of Class 3, the county clerk, assessor, treasurer, sheriff, attorney, appointive full-time veterans service officer, and the clerk of the district court shall each receive a minimum annual salary of six thousand five hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.05 - County officers; salaries; Class 4 counties.

23-1114.05. County officers; salaries; Class 4 counties.

In counties of Class 4, the county clerk, register of deeds, assessor, treasurer, sheriff, attorney, appointive full-time veterans service officer, and the clerk of the district court shall each receive a minimum annual salary of seventy-five hundred dollars, to be paid periodically as other county employees out of the general fund.



23-1114.06 - County officers; salaries; Class 5 counties.

23-1114.06. County officers; salaries; Class 5 counties.

In counties of Class 5, the county clerk, register of deeds, assessor, treasurer, sheriff, attorney, appointive full-time veterans service officer, and the clerk of the district court shall each receive a minimum annual salary of eight thousand dollars, to be paid periodically as other county employees out of the general fund.



23-1114.07 - County officers; salaries; Class 6 or 7 counties.

23-1114.07. County officers; salaries; Class 6 or 7 counties.

Members of the county board shall set their own annual salary to be paid out of the general fund. Salaries of other officers, including appointive full-time veterans service officers, in counties of Class 6 or 7 shall be established by the county board, except that the county assessor in counties of Class 7 shall receive a minimum annual salary of twenty thousand dollars, to be paid periodically as other county employees out of the general fund.



23-1114.08 - County officers; minimum salaries; person occupying more than one office.

23-1114.08. County officers; minimum salaries; person occupying more than one office.

When the same person occupies more than one office in the same county, he shall receive only one minimum annual salary.



23-1114.09 - Deputies; one full-time; minimum salary.

23-1114.09. Deputies; one full-time; minimum salary.

The salary of one full-time deputy of the various county offices shall not be less than sixty-five percent of the county officer's salary. No full-time deputy shall, except for vacation and sick leave periods established by the county board, be entitled to such salary during any period of time that such deputy is not actually engaged in the performance of the official duties of a deputy.

Salary of full-time deputy sheriff could not be fixed at less than minimum prescribed by law. Grace v. County of Douglas, 178 Neb. 690, 134 N.W.2d 818 (1965).



23-1114.10 - Repealed. Laws 1963, c. 341, § 1.

23-1114.10. Repealed. Laws 1963, c. 341, § 1.



23-1114.11 - Repealed. Laws 1971, LB 33, § 1.

23-1114.11. Repealed. Laws 1971, LB 33, § 1.



23-1114.12 - Repealed. Laws 1971, LB 33, § 1.

23-1114.12. Repealed. Laws 1971, LB 33, § 1.



23-1114.13 - Repealed. Laws 1971, LB 33, § 1.

23-1114.13. Repealed. Laws 1971, LB 33, § 1.



23-1114.14 - Interpretation of sections.

23-1114.14. Interpretation of sections.

Sections 23-1114.02 to 23-1114.07 and 23-1114.09 shall be so interpreted as to effectuate their general purpose, to provide, in the public interest, adequate compensation as therein provided for the county officers affected thereby and to give effect to such salaries as soon as same may become operative under the Constitution of the State of Nebraska.



23-1114.15 - Interpretation of sections.

23-1114.15. Interpretation of sections.

Sections 23-1114 and 23-1114.02 to 23-1114.07 shall be interpreted so as to effectuate their general purpose, to provide, in the public interest, adequate compensation as therein provided for the members of the county board, and to give effect to such salaries as soon as the same may become operative under the Constitution of the State of Nebraska.



23-1114.16 - Repealed. Laws 1988, LB 806, § 1.

23-1114.16. Repealed. Laws 1988, LB 806, § 1.



23-1115 - County officers; deputies; compensation.

23-1115. County officers; deputies; compensation.

When a county officer is compelled by the pressure of the business of the office to employ a deputy, the county commissioners may make a reasonable allowance to such a deputy.



23-1115.01 - Repealed. Laws 1959, c. 266, § 1.

23-1115.01. Repealed. Laws 1959, c. 266, § 1.



23-1115.02 - Repealed. Laws 1959, c. 266, § 1.

23-1115.02. Repealed. Laws 1959, c. 266, § 1.



23-1115.03 - Repealed. Laws 1961, c. 286, § 1.

23-1115.03. Repealed. Laws 1961, c. 286, § 1.



23-1115.04 - Repealed. Laws 1967, c. 126, § 6.

23-1115.04. Repealed. Laws 1967, c. 126, § 6.



23-1115.05 - Repealed. Laws 1971, LB 33, § 1.

23-1115.05. Repealed. Laws 1971, LB 33, § 1.



23-1116 - Repealed. Laws 1963, c. 339, § 1.

23-1116. Repealed. Laws 1963, c. 339, § 1.



23-1117 - Repealed. Laws 1959, c. 266, § 1.

23-1117. Repealed. Laws 1959, c. 266, § 1.



23-1118 - Employees of certain counties or municipal counties; retirement benefits; establish; approval of voters; contribution rates; funds; investment; employees, defined; reports.

23-1118. Employees of certain counties or municipal counties; retirement benefits; establish; approval of voters; contribution rates; funds; investment; employees, defined; reports.

(1)(a) Unless the county has adopted a retirement system pursuant to section 23-2329, the county board of any county having a population of one hundred fifty thousand inhabitants or more, as determined by the most recent federal decennial census, may, in its discretion and with the approval of the voters, provide retirement benefits for present and future employees of the county. The cost of such retirement benefits shall be funded in accordance with sound actuarial principles with the necessary cost being treated in the county budget in the same way as any other operating expense.

(b) Except as provided in subdivision (c) of this subsection, each employee shall be required to contribute, or have contributed on his or her behalf, an amount at least equal to the county's contribution to the cost of any such retirement program as to service performed after the adoption of such retirement program, but the cost of any benefits based on prior service shall be borne solely by the county.

(c) In a county or municipal county having a population of two hundred thousand or more inhabitants but not more than three hundred thousand inhabitants, as determined by the most recent federal decennial census, the county or municipal county shall establish the employee and employer contribution rates to the retirement program for each year after July 15, 1992. The county or municipal county shall contribute one hundred fifty percent of each employee's mandatory contribution, and for an employee hired on or after July 1, 2012, the county or municipal county shall contribute at least one hundred percent of each such employee's mandatory contribution. The combined contributions of the county or municipal county and its employees to the cost of any such retirement program shall not exceed thirteen percent of the employees' salaries.

(2) Before the county board or council provides retirement benefits for the employees of the county or municipal county, such question shall be submitted at a regular general or primary election held within the county or municipal county, and in which election all persons eligible to vote for the officials of the county or municipal county shall be entitled to vote on such question, which shall be submitted in the following language: Shall the county board or council provide retirement benefits for present and future employees of the county or municipal county? If a majority of the votes cast upon such question are in favor of such question, then the county board or council shall be empowered to provide retirement benefits for present and future employees as provided in this section. If such retirement benefits for present and future county and municipal county employees are approved by the voters and authorized by the county board or council, then the funds of such retirement system, in excess of the amount required for current operations as determined by the county board or council, may be invested and reinvested in the class of securities and investments described in section 30-3209.

(3) As used in this section, employees shall mean all persons or officers devoting more than twenty hours per week to employment by the county or municipal county, all elected officers of the county or municipal county, and such other persons or officers as are classified from time to time as permanent employees by the county board or council.

(4) The county or municipal county may pick up the member contributions required by this section for all compensation paid on or after January 1, 1985, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the Internal Revenue Code, except that the county or municipal county shall continue to withhold federal income taxes based upon these contributions until the Internal Revenue Service or the federal courts rule that, pursuant to section 414(h) of the Internal Revenue Code, these contributions shall not be included as gross income of the member until such time as they are distributed or made available. The county or municipal county shall pay these member contributions from the same source of funds which is used in paying earnings to the member. The county or municipal county shall pick up these contributions by a salary deduction either through a reduction in the cash salary of the member or a combination of a reduction in salary and offset against a future salary increase. Member contributions picked up shall be treated in the same manner and to the same extent as member contributions made prior to the date picked up.

(5)(a) Beginning December 31, 1998, and each December 31 thereafter, the chairperson of the county board or council with a retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code shall file with the Public Employees Retirement Board a report on such plan and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the county board of a county or council of the municipal county with a retirement plan established pursuant to this section shall cause to be prepared a report and the chairperson shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



23-1201 - County attorney; duties; services performed at request of Attorney General; additional compensation; reports.

23-1201. County attorney; duties; services performed at request of Attorney General; additional compensation; reports.

(1) Except as provided in subdivision (2) of section 84-205 or if a person is participating in a pretrial diversion program established pursuant to sections 29-3601 to 29-3604 or a juvenile pretrial diversion program established pursuant to sections 43-260.02 to 43-260.07, it shall be the duty of the county attorney, when in possession of sufficient evidence to warrant the belief that a person is guilty and can be convicted of a felony or misdemeanor, to prepare, sign, verify, and file the proper complaint against such person and to appear in the several courts of the county and prosecute the appropriate criminal proceeding on behalf of the state and county. Prior to reaching a plea agreement with defense counsel, the county attorney shall consult with or make a good faith effort to consult with the victim regarding the content of and reasons for such plea agreement. The county attorney shall record such consultation or effort in his or her office file.

(2) It shall be the duty of the county attorney to prosecute or defend, on behalf of the state and county, all suits, applications, or motions, civil or criminal, arising under the laws of the state in which the state or the county is a party or interested. The county attorney may be directed by the Attorney General to represent the state in any action or matter in which the state is interested or a party. When such services require the performance of duties which are in addition to the ordinary duties of the county attorney, he or she shall receive such fee for his or her services, in addition to the salary as county attorney, as (a) the court shall order in any action involving court appearance or (b) the Attorney General shall authorize in other matters, with the amount of such additional fee to be paid by the state. It shall also be the duty of the county attorney to appear and prosecute or defend on behalf of the state and county all such suits, applications, or motions which may have been transferred by change of venue from his or her county to any other county in the state. Any counsel who may have been assisting the county attorney in any such suits, applications, or motions in his or her county may be allowed to assist in any other county to which such cause has been removed. The county attorney shall file the annual inventory statement with the county board of county personal property in his or her possession as provided in sections 23-346 to 23-350. It shall be the further duty of the county attorney of each county, within three days from the calling to his or her attention of any violation of the requirements of the law concerning annual inventory statements from county officers, to institute proceedings against such offending officer and in addition thereto to prosecute the appropriate action to remove such county officer from office. When it is the county attorney who is charged with failure to comply with this section, the Attorney General of Nebraska may bring the action. It shall be the duty of the county attorney to make a report on the tenth day of each quarter to the county board which shall show final disposition of all criminal cases the previous quarter, criminal cases pending on the last day of the previous quarter, and criminal cases appealed during the past quarter. The county board in counties having less than two hundred thousand population may waive the duty to make such report.

1. Powers and duties

2. Expenses

3. Assistance

4. Miscellaneous

1. Powers and duties

Although the county attorney has a duty to represent the state in all matters arising under the laws of the state in which the state is a party or is interested, this duty is not an ordinary duty of the county attorney. A district court is authorized to award fees to a county attorney under subsection (2) of this section. Winter v. Department of Motor Vehicles, 257 Neb. 28, 594 N.W.2d 642 (1999).

It is the function of the county attorney under this section to enforce the penal provisions of the Nebraska statutes. State v. Houtwed, 211 Neb. 681, 320 N.W.2d 97 (1982).

A county attorney has no authority to prosecute city ordinance violations, nor to bring error proceedings in such cases. State v. Linn, 192 Neb. 798, 224 N.W.2d 539 (1974).

County attorney of county where crime was committed has duty to prosecute upon change of venue. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

County attorney's duties include all matters involving determination of inheritance tax. State ex rel. Nebraska State Bar Assn. v. Richards, 165 Neb. 80, 84 N.W.2d 136 (1957).

County attorney could receive money due county under court decree. State ex rel. Heintze v. County of Adams, 162 Neb. 127, 75 N.W.2d 539 (1956).

County attorney has choice of procedure in prosecuting juvenile offenders. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

County attorney is not limited by the Juvenile Court Act in any way in his duty to file proper complaints against wrongdoers and prosecute the same. State v. McCoy, 145 Neb. 750, 18 N.W.2d 101 (1945).

Duties of county attorney and Attorney General are compared to show lack of authority of Attorney General to enter voluntary appearance in behalf of state. Anstine v. State, 137 Neb. 148, 288 N.W. 525 (1939).

Action brought by taxpayer against the individual members of a county board for dereliction of duty cannot be dismissed on motion by county attorney. Holt County v. Tomlinson, 98 Neb. 777, 154 N.W. 537 (1915).

County attorney may, if he has tried case, waive summons in error. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

County attorney cannot enter voluntary appearance and confess judgment against county. Resolution of board is insufficient authority. Custer County v. Chicago, B. & Q. R. R. Co., 62 Neb. 657, 87 N.W. 341 (1901).

County attorney must file informations for crime and prosecute all criminal cases in county. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

County attorney may institute proceedings against a juvenile either in the juvenile or district courts. Kennedy v. Sigler, 397 F.2d 556 (8th Cir. 1968).

The county attorney may prosecute civil commitments of mentally ill persons. Doremus v. Farrell, 407 F.Supp. 509 (D. Neb. 1975).

2. Expenses

County board, in sound discretion, may allow actual necessary expenses of county attorney in investigating and prosecuting actions. Berryman v. Schalander, 85 Neb. 281, 122 N.W. 990 (1909).

County attorney may bind county for reasonable and necessary expenses incident to suit. Christner v. Hayes County, 79 Neb. 157, 112 N.W. 347 (1907).

3. Assistance

An assistant may be a nonresident, but must qualify. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Private counsel may assist only in felony cases, when procured by county attorney under direction of court. McKay v. State, 90 Neb. 63, 132 N.W. 741 (1911).

4. Miscellaneous

A county is "interested" in criminal action against a county official within the meaning of subsection (2) of this section when a conviction could expose the county to liability or substantially impair the performance of an essential governmental function. Guenzel-Handlos v. County of Lancaster, 265 Neb. 125, 655 N.W.2d 384 (2003).

Where state and local purposes are commingled, the crucial issue turns upon a determination of whether the controlling purposes are state or local. Counties may be required to pay attorney's fees for one appointed to defend an indigent defendant. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

A public prosecutor, acting in good faith within the general scope of his authority in making a determination whether to file a criminal prosecution, is immune from suit for erroneous or negligent determination. Koch v. Grimminger, 192 Neb. 706, 223 N.W.2d 833 (1974).

A person employed and holding himself out as county attorney is such officer de facto, where not qualified. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924).

"Prosecuting" and "county" attorney are the same throughout the code. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).



23-1201.01 - County attorney; residency; appointment of nonresident attorney, when; contract.

23-1201.01. County attorney; residency; appointment of nonresident attorney, when; contract.

(1) Except as provided in subsection (2) of this section, a qualified person need not be a resident of the county when he or she files for election as county attorney, but if elected as county attorney, such person shall reside in a county for which he or she holds office, except that a county attorney serving in a county which does not have a city of the metropolitan, primary, or first class may reside in an adjoining Nebraska county.

(2) If there is no county attorney elected pursuant to section 32-522 or if a vacancy occurs for any other reason, the county board of such county may appoint a qualified attorney from any Nebraska county to the office of county attorney. In making such appointment, the county board shall negotiate a contract with the attorney, such contract to specify the terms and conditions of the appointment, including the compensation of the attorney, which compensation shall not be subject to sections 23-1114.02 to 23-1114.06.

Failure by a county attorney to reside in the county he or she holds office is not official misconduct. Residing in the county where one holds office as county attorney is not an official duty. Hynes v. Hogan, 251 Neb. 404, 558 N.W.2d 35 (1997).



23-1201.02 - County attorney; qualifications; exception.

23-1201.02. County attorney; qualifications; exception.

(1) No person shall seek nomination or appointment for the office of county attorney in counties of Class 4, 5, 6, or 7, nor serve in that capacity, unless he or she has been admitted to the practice of law in this state for at least two years next preceding the date such person would take office and has practiced law actively in this state during such two-year period, except that if no person who meets the requirements of this subsection has filed for or sought such office by the filing deadline for nomination or by the deadline for applications for appointment, the provisions of this subsection shall not apply to any person seeking such office.

(2) No person shall seek nomination or appointment for the office of county attorney, nor serve in that capacity, unless he or she has been admitted to the practice of law in this state.

(3) The classification of counties in section 23-1114.01 applies for purposes of this section.



23-1202 - County attorney; actions before magistrate; duties.

23-1202. County attorney; actions before magistrate; duties.

Each county attorney shall appear on behalf of the state before any magistrate, and prosecute all complaints made in behalf of the state of which any magistrate shall have jurisdiction, and he shall appear before any magistrate and conduct any criminal examination which may be had before such magistrate, and shall also prosecute all civil suits before such magistrate in which the state or county is a party or interested.

It is not the duty of the county attorney to appear and prosecute violator of village ordinance, where prosecution is not based upon violation of state law. State ex rel. Vannatter v. McDonald, 100 Neb. 332, 160 N.W. 95 (1916).

County attorney has full control of action. Rickley v. State, 65 Neb. 841, 91 N.W. 867 (1902).



23-1203 - Opinions; civil cases; additional counsel; compensation.

23-1203. Opinions; civil cases; additional counsel; compensation.

The county attorney shall without fee or reward give opinions and advice to the board of county commissioners and other civil officers of their respective counties, when requested so to do by such board or officers, upon all matters in which the state or county is interested, or relating to the duty of the board or officers in which the state or county may have an interest; Provided, in all counties of this state the county board may employ such additional counsel in civil matters as it may deem necessary. Such attorney or attorneys shall counsel the board or county officers on such civil matters as the board may lay before him or them, and shall prosecute or defend, on behalf of the county or any of its officers, such civil actions or proceedings as the interests of the county may in their judgment require, and shall receive such reasonable compensation in each case as the board and such counsel may agree upon.

Special attorneys to conduct tax foreclosure cases were employed pursuant to this section. Strawn v. County of Sarpy, 146 Neb. 783, 21 N.W.2d 597 (1946).

County board may hire attorney to collect judgment on contingent fee basis. Miles v. Cheyenne County, 96 Neb. 703, 148 N.W. 959 (1914).

County is not liable for services rendered on request of county attorney unless authorized or ratified by board. Card v. Dawes County, 71 Neb. 788, 99 N.W. 662 (1904).



23-1204 - Deputies; appointment and compensation.

23-1204. Deputies; appointment and compensation.

The county attorney may, with the approval and consent of the county board, appoint one or more deputies, who shall receive such compensation as shall be fixed by the county board, to assist him in the discharge of his duties.

County attorney of Douglas County is authorized to appoint deputies to assist him in the discharge of his duties, and a deputy so appointed and qualified may sign a criminal information. Thompson v. O'Grady, 137 Neb. 641, 290 N.W. 716 (1940).

When appointed by county attorney, a duly qualified deputy may sign criminal information. Holland v. State, 100 Neb. 444, 160 N.W. 893 (1916).

In action for compensation as assistant, allegation in petition that attorney assisted county attorney under appointment of court is sufficient to show that services were procured by county attorney. Lear v. Brown County, 77 Neb. 230, 109 N.W. 174 (1906).



23-1204.01 - Deputies; special; when; compensation.

23-1204.01. Deputies; special; when; compensation.

The county attorney of any county may, under the direction of the district court, procure such assistance in any investigation or appearance or the trial of any person charged with a crime which is a felony, as he may deem necessary for the trial thereof, and such assistant or assistants shall be allowed such compensation for said services as the court shall determine, to be paid by order of the county treasurer, upon presenting to said board the certificate of the district judge before whom said cause was tried certifying to services rendered by such assistant or assistants and the amount of compensation.

1. Appointment of special counsel

2. Effect of change of venue

3. Miscellaneous

1. Appointment of special counsel

In the prosecution of a felony case, the question of appointment of assistant counsel to aid the prosecution is addressed to the sound discretion of the court. Jackson v. State, 133 Neb. 786, 277 N.W. 92 (1938).

Application for appointment of counsel to assist in prosecution of criminal case is addressed to the sound discretion of the trial court and error cannot be predicated thereon in absence of showing of abuse of discretion. Dobry v. State, 130 Neb. 51, 263 N.W. 681 (1935).

Attorney may be appointed to assist in prosecution of felony, within discretion of court, on application of county attorney, and is not error in absence of showing abuse of discretion. Barr v. State, 114 Neb. 853, 211 N.W. 188 (1926); Baker v. State, 112 Neb. 654, 200 N.W. 876 (1924); Smith v. State, 109 Neb. 579, 191 N.W. 687 (1922).

Assistant attorney need not qualify and give bond nor take oath as deputy county attorney. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924); Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Court may appoint attorney in prosecution of misdemeanor. Goemann v. State, 100 Neb. 772, 161 N.W. 421 (1917).

It is the duty of the court to select impartial prosecutor to assist county attorney. Rogers v. State, 97 Neb. 180, 149 N.W. 318 (1914).

Attorney appointed to assist in prosecution may be nonresident but must qualify. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Order permitting assistance of one employed privately should not be entered. McKay v. State, 90 Neb. 63, 132 N.W. 741 (1911).

Appointment after jury is passed for cause but before any peremptory challenges are used is valid. Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

Appointment of counsel to assist in prosecution should be made before commencement of trial. Knights v. State, 58 Neb. 225, 78 N.W. 508 (1899).

An objection to the appearance of counsel appointed pursuant to this section must be supported by at least some showing that the county attorney did not request or require any assistance and that the court did not appoint the counsel for such purpose. State v. Rivera, 14 Neb. App. 590, 711 N.W.2d 573 (2006).

2. Effect of change of venue

Attorney employed by county attorney to assist in prosecution is required to follow case on change of venue. Sands v. Frontier County, 42 Neb. 837, 60 N.W. 1017 (1894).

County from which venue is changed is liable for compensation of counsel appointed to assist in prosecution. Fuller v. Madison County, 33 Neb. 422, 50 N.W. 255 (1891).

3. Miscellaneous

An application for attorney fees and expenses must be granted where the record demonstrates that the amount requested was reasonable and there is no evidence or indication otherwise that the amount is unreasonable. This section does not create a presumption of validity regarding attorney fees and expenses. Schirber v. State, in re Patrick Thomas, 254 Neb. 1002, 581 N.W.2d 873 (1998).



23-1204.02 - Repealed. Laws 1961, c. 99, § 2.

23-1204.02. Repealed. Laws 1961, c. 99, § 2.



23-1204.03 - Deputies; counties having a population of between 30,000 and 200,000 inhabitants; additional deputy; salary.

23-1204.03. Deputies; counties having a population of between 30,000 and 200,000 inhabitants; additional deputy; salary.

In counties having a population of more than thirty thousand inhabitants and not more than two hundred thousand inhabitants, there is hereby created the office of deputy county attorneys, and the county attorney of such county may at his discretion appoint additional deputy county attorneys for such county upon receiving the approval thereof by the county board. The salary of the additional deputy county attorneys, referred to in this section, shall be fixed by the county board.



23-1204.04 - Deputies; bond.

23-1204.04. Deputies; bond.

The deputy county attorney in all counties, except as otherwise provided in section 23-1204.05, shall file a bond in the same manner and for the same amount required of the county attorney and be removable at the pleasure of the county attorney.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1204.05 - Deputies; counties having a population of more than 200,000 inhabitants.

23-1204.05. Deputies; counties having a population of more than 200,000 inhabitants.

In counties whose population is more than two hundred thousand inhabitants, the county attorney may appoint a chief deputy county attorney and one or more deputy county attorneys. Before entering upon the duties of their offices, each of said deputies shall be required to give a bond for the faithful performance of the duties of such office in an amount to be fixed and approved by the judges of the district court.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1204.06 - Deputies; grant program for termination of parental rights actions.

23-1204.06. Deputies; grant program for termination of parental rights actions.

A grant program is established to reimburse counties for the personal service costs of deputy county attorneys associated with termination of parental rights actions resulting from Laws 1998, LB 1041. Counties in which a city of the metropolitan class or a city of the primary class is located are eligible for grants under this program. The Department of Health and Human Services shall administer the program. Counties receiving grants shall submit quarterly expenditure reports to the department.



23-1205 - Acting county attorney; appointment; when authorized; compensation.

23-1205. Acting county attorney; appointment; when authorized; compensation.

Due to the absence, sickness, disability, or conflict of interest of the county attorney and his or her deputies, or upon request of the county attorney for good cause, the Supreme Court, the Court of Appeals, or any district court, separate juvenile court, or county court before which the cause may be heard may appoint an attorney to act as county attorney in any investigation, appearance, or trial by an order entered upon the minutes of the court. Such attorney shall be allowed compensation for such services as the court determines, to be paid by order of the county treasurer upon presenting to the county board the certificate of the judge before whom the cause was tried certifying to services rendered by such attorney and the amount of compensation.

District court is given authority to appoint an acting county attorney in the event of absence, sickness, or disability of county attorney. Stewart v. McCauley, 178 Neb. 412, 133 N.W.2d 921 (1965).

It is within the discretion of the court to appoint any attorney in lieu of disqualified county attorney, and ruling will not be disturbed unless discretion is abused. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Appointment where attorney refused to prosecute is proper. Spaulding v. State, 61 Neb. 289, 85 N.W. 80 (1901).

Information may be filed by substitute county attorney without infringing constitutional rights of accused. Korth v. State, 46 Neb. 631, 65 N.W. 792 (1896).

Appointment of another attorney is proper where county attorney had appeared for accused. Gandy v. State, 27 Neb. 707, 43 N.W. 747 (1889), 44 N.W. 108 (1889).



23-1206 - Fees; prohibited; civil cases; when disqualified.

23-1206. Fees; prohibited; civil cases; when disqualified.

No prosecuting attorney shall receive any fee or reward from or on behalf of any prosecutor or other individual for services in any prosecution or business which it shall be his official duty to attend; nor shall he act or be concerned, as an attorney or counsel for either party, other than for the state or county, in any civil action depending upon the same state of facts upon which any criminal prosecution, commenced or prosecuted, shall depend, or depending upon the same state of facts, investigated by him, while acting as county coroner.

Purpose of this section was to make certain that a county attorney should not be influenced by private interests. Stewart v. McCauley, 178 Neb. 412, 133 N.W.2d 921 (1965).

Purpose of the statute is to protect the public by making certain that the duties of county attorney are not influenced by private interest. Roach v. Roach, 174 Neb. 266, 117 N.W.2d 549 (1962).

County attorney is not entitled to attorney's fee taxed as costs in tax foreclosure action. State ex rel. Nebraska State Bar Assn. v. Conover, 166 Neb. 132, 88 N.W.2d 135 (1958).

Attorney's fee could not be allowed for services performed under Uniform Reciprocal Enforcement of Support Act. Rice v. Rice, 165 Neb. 778, 87 N.W.2d 408 (1958).

In civil action, disqualification of county attorney is waived unless objection thereto is made. Thompson v. Thompson, 151 Neb. 110, 36 N.W.2d 648 (1949).

Where attorney prepared petition for probate of deceased but withdrew his appearance, and appointment to assist in prosecution was made solely through county attorney, there was no disqualification. Jordan v. State, 101 Neb. 430, 163 N.W. 801 (1917).

County attorney cannot recover fee for services in civil action where criminal action was possible. Ress v. Shepherd, 84 Neb. 268, 120 N.W. 1132 (1909).

County attorney, who brought civil action, is not disqualified to prosecute criminal action based on same facts. Fitzgerald v. State, 78 Neb. 1, 110 N.W. 676 (1907).



23-1206.01 - County attorney, deputies, and employees; employment restrictions; salary.

23-1206.01. County attorney, deputies, and employees; employment restrictions; salary.

(1)(a) In counties having a population of two hundred thousand inhabitants or more, the county attorney and all deputy county attorneys shall devote their full time to the legal work of such county and shall not engage in the private practice of law directly or indirectly, nor shall any county attorney, deputy county attorney, or employee of the county attorney of any such county directly or indirectly refer any legal matter or civil or criminal litigation to any lawyer or either directly or indirectly recommend or suggest to any person the employment of any particular lawyer or lawyers to counsel in, conduct, defend, or prosecute any action, case, claim, demand, or legal proceeding, whether in litigation or otherwise. In counties having a population of two hundred thousand inhabitants or more, the county attorney may appoint deputy county attorneys to serve without pay and when so appointed shall not be subject to the provisions of this section.

(b) In counties with sixty thousand or more but less than one hundred thousand inhabitants, the county attorney shall receive a salary of not less than twenty-seven thousand five hundred dollars per annum.

(c) In counties with one hundred thousand or more but less than two hundred thousand inhabitants, the county attorney shall receive a salary of not less than thirty-two thousand five hundred dollars per annum. The county attorneys of such counties shall not engage in private practice. The deputy county attorneys in such counties may engage in private practice.

(2) In any county not specifically provided for under subsection (1) of this section, the county board may adopt a resolution not less than sixty days prior to the deadline for filing for the office of county attorney providing that the county attorney shall devote his or her full time to the legal work of the county and shall not engage in the private practice of law directly or indirectly and shall not directly or indirectly refer any legal matter or civil or criminal litigation to any lawyer nor directly or indirectly recommend or suggest to any person the employment of any particular lawyer or lawyers to counsel in, conduct, defend, or prosecute any action, case, claim, demand, or legal proceeding, whether in litigation or otherwise. The full-time county attorney shall receive an annual salary, to be set by the county board, to be paid periodically out of the general fund the same as the salaries of other employees, except that in a county having a population of twenty thousand inhabitants or more or when two or more contiguous counties jointly employ one county attorney and have a combined population of twenty thousand inhabitants or more, the county attorney for the county or counties shall receive an annual salary of not less than twenty thousand dollars.



23-1206.02 - County attorney, deputies, and employees; counties having a population of more than 200,000 inhabitants; private practice; illegal reference; malfeasance; penalty.

23-1206.02. County attorney, deputies, and employees; counties having a population of more than 200,000 inhabitants; private practice; illegal reference; malfeasance; penalty.

Any county attorney, deputy county attorney, or any employee of the county attorney in any county having a population of more than two hundred thousand inhabitants violating the provisions of section 23-1206.01 shall be guilty of malfeasance in office and shall, upon conviction thereof, be fined not more than five hundred dollars or imprisoned in the county jail not more than six months, or both such a fine and imprisonment, and in addition shall vacate his office.



23-1207 - Money or property received; county attorney; duties.

23-1207. Money or property received; county attorney; duties.

(1) It shall be the duty of the county attorney, whenever he or she shall receive any money or other property in his or her official capacity, to give to the person paying or depositing such money or other property duplicate receipts, one of which shall be filed by such person with the county clerk.

(2) Whenever any such money is received by the county attorney, he or she shall carefully manage it and may, when the money cannot immediately be paid out to its rightful owner, deposit the money in interest-bearing accounts in insured banking or savings institutions. Any interest accrued from such deposit shall be paid over to the county treasurer to be credited to the county general fund, except that when the funds so deposited belonged to a deceased person whose personal representative has not yet been appointed by a court of competent jurisdiction, then the interest accruing on such money shall be paid to the estate of such person after the appointment of a personal representative and upon order of the court.

(3) Any property other than money which is received by the county attorney shall be held by him or her in safekeeping until claimed by the rightful owner or, if there is a dispute as to the ownership of such property, until ordered by a court of competent jurisdiction to give possession of the property to some person.



23-1208 - Grand jury and court sittings; attendance and duties.

23-1208. Grand jury and court sittings; attendance and duties.

Whenever the county attorney is required by the grand jury of any court sitting in his county, it shall be his duty to attend for the purpose of examining witnesses in their presence, or of giving them advice in any legal matter, and to issue subpoenas and other writs of process; to bring in witnesses and to draw up bills of indictment; but he shall not be present with the grand jury when an indictment is being considered and found by said grand jury.



23-1209 - Detectives; employment; when authorized; compensation.

23-1209. Detectives; employment; when authorized; compensation.

In counties having a population exceeding sixty thousand inhabitants, and not more than two hundred thousand inhabitants, there may be spent under the direction and control of the county attorney of said county a sum of money not exceeding five hundred dollars in any one year, to be paid out of the general fund of the county, for the employment of a detective or detectives, the same to be appointed by the county attorney at such rates of compensation per day as may be fixed by said officer, and said appointment may be revoked by him at any time. In counties having a population exceeding two hundred thousand inhabitants, there may be spent under the direction and control of the county attorney of said county a sum of money not exceeding fifteen hundred dollars in any one year, to be paid out of the general fund of the county, for the employment of a detective or detectives, the same to be appointed by the county attorney at such rates of compensation per day as may be fixed by said officer, and said appointment may be revoked by him at any time.



23-1210 - Coroner; duties; county attorney shall perform; expenses; delegation of duties.

23-1210. Coroner; duties; county attorney shall perform; expenses; delegation of duties.

(1) The county attorney shall perform all of the duties enjoined by law upon the county coroner and the county attorney shall be the ex officio county coroner. The county attorney shall receive no additional fees for the performance of duties prescribed by statutes for county coroner but shall be reimbursed for all actual necessary expenses incurred by him or her in the performance of such duties with reimbursement for mileage to be made at the rate provided in section 81-1176.

(2) The county attorney may delegate to the county sheriff, deputy county sheriff, or any other peace officer that part of the coroner's duties as now prescribed by statute which relates to viewing dead bodies and serving papers, except that in cases when there may be occasion to serve papers upon the sheriff, the county attorney may delegate such duty to the county clerk.

Section is constitutional. Effect is to incorporate in new law the existing laws defining the duties of coroner. State ex rel. Crosby v. Moorhead, 100 Neb. 298, 159 N.W. 412 (1916).



23-1211 - Repealed. Laws 1969, c. 411, § 1.

23-1211. Repealed. Laws 1969, c. 411, § 1.



23-1212 - Terms, defined.

23-1212. Terms, defined.

For purposes of sections 23-1212 to 23-1222, unless the context otherwise requires:

(1) County attorney shall mean the county attorney of a county in this state whether such position is elective or appointive and regardless of whether such position is full time or part time;

(2) Deputy county attorney shall mean an attorney employed by a county in this state for the purpose of assisting the county attorney in carrying out his or her responsibilities regardless of whether such position is full time or part time;

(3) Council shall mean the Nebraska County Attorney Standards Advisory Council;

(4) Attorney General shall mean the Nebraska Attorney General;

(5) Commission shall mean the Nebraska Commission on Law Enforcement and Criminal Justice; and

(6) Continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, shall mean that type of legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, which has application to and seeks to maintain and improve the skills of the county attorney and deputy county attorney in carrying out the responsibilities of his or her office or position.



23-1213 - Nebraska County Attorney Standards Advisory Council; created; members; qualifications; appointment; terms; vacancy.

23-1213. Nebraska County Attorney Standards Advisory Council; created; members; qualifications; appointment; terms; vacancy.

(1)(a) There is hereby created the Nebraska County Attorney Standards Advisory Council which, except as provided in subdivision (b) of this subsection, shall consist of seven members, four of whom shall be either a county attorney or deputy county attorney, one member being a professor of law or professor of forensic science, and two members being county commissioners or supervisors. The members of such council shall be appointed by the Governor. Of the county attorneys or deputy county attorneys appointed to such council, one shall be from Douglas County, one shall be from Lancaster County, and the remaining two shall be appointed from the remainder of the state. Members of the council shall serve a term of four years, except that of the members first appointed one member shall serve a term of one year, two members shall serve a term of two years, two members shall serve a term of three years, and two members shall each serve a term of four years.

(b) On and after August 30, 2009, the council shall consist of eleven members with the addition of the following four new members: (i) Two members who shall be either county attorneys or deputy county attorneys from counties other than Douglas County or Lancaster County; (ii) one member who is a county sheriff or a chief of police; and (iii) one member who is a certified forensic pathologist. The new members shall serve terms of four years, except that of the new members first appointed two members shall serve terms of two years and two members shall serve terms of three years.

(2) A member may be reappointed at the expiration of his or her term. Any vacancy occurring other than by expiration of a term shall be filled for the remainder of the unexpired term in the same manner as the original appointment. The council shall select one of its members as chairperson. The Governor shall make the appointments under this section within ninety days of July 19, 1980.

(3) Members of the council shall have such membership terminated if they cease to hold the office of county attorney, deputy county attorney, county commissioner or supervisor, or county sheriff or chief of police. A member of the council may be removed from the council for good cause upon written notice and upon an opportunity to be heard before the Governor. After the hearing, the Governor shall file in the office of the Secretary of State a complete statement of the charges and the findings and disposition together with a complete record of the proceedings.



23-1213.01 - Guidelines to promote uniform and quality death investigations for county coroners; contents.

23-1213.01. Guidelines to promote uniform and quality death investigations for county coroners; contents.

The council shall, with respect to ensuring quality and uniform death investigation processes throughout the state, develop guidelines to promote uniform and quality death investigations for county coroners. Such guidelines may include guidance to the county coroner in:

(1) Determining the need for autopsies involving:

(a) Deaths of individuals nineteen years of age or older;

(b) Deaths of individuals under nineteen years of age;

(c) Sudden, unexplained infant deaths;

(d) Deaths while in custody;

(e) Deaths caused by motor vehicle collisions;

(f) Deaths by burning; and

(g) Suspicious deaths;

(2) The utilization of investigative tools and equipment;

(3) Entering the death scene;

(4) Documenting and evaluating the death scene;

(5) Documenting and evaluating the body;

(6) Establishing and recording decedent profile information; and

(7) Completing the death scene investigation.

Persons investigating infant deaths and young child deaths may also refer to the recommendations adopted by the Attorney General with respect to such investigations.



23-1213.02 - Network of regional officials for death investigation support services.

23-1213.02. Network of regional officials for death investigation support services.

The council shall also:

(1) Help establish a voluntary network of regional officials including, but not limited to, law enforcement, county coroners, and medical personnel to provide death investigation support services for any location in Nebraska;

(2) Help determine the membership of such networks; and

(3) Develop, design, and provide standardized forms in both hard copy and electronic copy for use in death investigations.



23-1213.03 - Coroner or deputy coroner; training; continuing education.

23-1213.03. Coroner or deputy coroner; training; continuing education.

Every person who is elected or appointed as a coroner or deputy coroner in or for the State of Nebraska shall satisfactorily complete initial death investigation training within one year after the date of election or appointment and thereafter annually complete continuing education as determined by the council.



23-1214 - Council; membership; holding other office or position; effect.

23-1214. Council; membership; holding other office or position; effect.

Notwithstanding any other provision of law, membership on the council shall not disqualify any member from holding his or her office or position or cause the forfeiture thereof.



23-1215 - Council; members; expenses.

23-1215. Council; members; expenses.

Members of the council shall serve without compensation, but they shall be entitled to reimbursement for actual and necessary expenses incident to such service on the council as provided in section 81-1174, for state employees.



23-1216 - Council; continuing legal education; duties.

23-1216. Council; continuing legal education; duties.

The council shall be responsible for establishing the annual number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children. The council shall periodically review the required number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children. The council shall develop educational criteria, formats, and program objectives to be used in the delivery of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys, except that the annual number of hours spent in continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, shall not exceed thirty-six contact hours.



23-1217 - County attorney; deputy county attorney; continuing legal education required; failure to complete; effect.

23-1217. County attorney; deputy county attorney; continuing legal education required; failure to complete; effect.

Every county attorney and deputy county attorney in this state shall annually undertake and complete the required hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, as prescribed by the council under section 23-1216. Failure on the part of any county attorney or deputy county attorney to complete the required number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, may subject such county attorney or deputy county attorney to removal from office under section 23-1220.



23-1218 - Nebraska Commission on Law Enforcement and Criminal Justice; continuing legal education; duties; enumerated.

23-1218. Nebraska Commission on Law Enforcement and Criminal Justice; continuing legal education; duties; enumerated.

The Nebraska Commission on Law Enforcement and Criminal Justice, after consultation with the council, shall:

(1) Establish curricula for the implementation of a mandatory continuing legal education program, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys;

(2) Administer all programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys required under sections 23-1212 to 23-1222;

(3) Evaluate the effectiveness of programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, required under sections 23-1212 to 23-1222;

(4) Certify the number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, completed by a county attorney and deputy county attorney as required under sections 23-1212 to 23-1222 and maintain all records relating thereto;

(5) Report to the Attorney General the names of all county attorneys and deputy county attorneys who have failed to complete the number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, as required under section 23-1217;

(6) Establish tuition and fees for all programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, as required under sections 23-1212 to 23-1222;

(7) Adopt and promulgate necessary rules and regulations for the effective delivery of all programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, for county attorneys and deputy county attorneys as required under sections 23-1212 to 23-1222;

(8) Do all things necessary to carry out the purpose of training county attorneys and deputy county attorneys as required by sections 23-1212 to 23-1222; and

(9) Receive and distribute appropriated funds to the Nebraska County Attorneys Association to develop, administer, and conduct continuing legal education seminars, prepare and publish trial manuals and other publications, and take any other measure that will enhance the investigation and prosecution of crime in this state.



23-1219 - County attorney; deputy county attorney; failure to fulfill continuing legal education requirements; commission; investigate; duties.

23-1219. County attorney; deputy county attorney; failure to fulfill continuing legal education requirements; commission; investigate; duties.

When it comes to the attention of the commission that a county attorney or deputy county attorney has not fulfilled the required number of hours of annual mandatory continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, required by section 23-1217, it shall investigate such failure to comply in order to determine whether or not such failure was willful or negligent. If the commission determines that the failure to comply was willful or negligent, it shall refer the matter to the Attorney General for action under section 23-1220. If the commission determines that the failure to comply was not willful or negligent, it shall permit the county attorney or deputy county attorney to make up all outstanding hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children. In doing so, the commission shall establish a deadline by which such hours must be undertaken and completed. In making up any outstanding hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children under this section, such hours shall be in addition to those hours which are annually required under section 23-1217.



23-1220 - County attorney; deputy county attorney; failure to complete continuing legal education; Attorney General; commence civil action.

23-1220. County attorney; deputy county attorney; failure to complete continuing legal education; Attorney General; commence civil action.

Upon being advised by the commission of a failure on the part of a county attorney or deputy county attorney to complete the number of hours of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, required by section 23-1217, the Attorney General shall commence a civil action in the district court of the county in which the county attorney holds office, or in the case of a deputy county attorney in the district court of the county in which he or she is employed, seeking his or her removal from office or employment. Such action shall be brought in the name of the county. Such action shall be tried in the same manner as other civil actions under Chapter 25, except that such action shall be tried exclusively to the court without a jury.



23-1221 - County attorney; deputy county attorney; removal from office; vacancy; how filled.

23-1221. County attorney; deputy county attorney; removal from office; vacancy; how filled.

If a county attorney is removed from office as a result of the action authorized under section 23-1220, such office shall be declared vacant and the county board shall fill the vacancy by appointment with a qualified candidate. If a deputy county attorney is removed from office as a result of the action authorized under section 23-1220, the vacancy may be filled pursuant to section 23-1204.



23-1222 - Continuing education; tuition, fees, expenses; how paid.

23-1222. Continuing education; tuition, fees, expenses; how paid.

Tuition, fees, and other expenses incurred by a county attorney or deputy county attorney in fulfilling the requirements of section 23-1217 shall be paid by the county. Tuition, fees, and other expenses incurred by all other persons who may attend such programs of continuing legal education, including instruction providing a working knowledge of electronic speed measurement principles and instruction on the investigation and prosecution of crimes against children, shall be the responsibility of the person attending.



23-1223 - Traveling expenses; mileage.

23-1223. Traveling expenses; mileage.

(1) In all cases when the county attorney has engaged in the courts of another county in any suit, application, or motion, either civil or criminal, in which the state or county is a party interested, which has been transferred by change of venue from his or her county to another county, he or she shall be allowed his or her reasonable and necessary traveling and hotel expenses while so engaged, in addition to his or her regular salary.

(2) The expenses referred to in subsection (1) of this section shall be paid to him or her upon the presentation of a bill for the same, accompanied by proper vouchers, to the county board of his or her county, in like manner as provided in all other cases of claims against the county. In computing reasonable and necessary traveling expenses, the county attorney shall be allowed mileage at the rate allowed by section 81-1176, but if travel by rail or bus is economical and practical and if mileage expense may be reduced thereby, he or she shall be allowed only the actual cost of rail or bus transportation.

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).



23-1301 - County clerk; office; duties; residency.

23-1301. County clerk; office; duties; residency.

The county clerk shall keep his or her office at the county seat; shall attend the sessions of the county board; shall keep the seal, records, and papers of the board; and shall sign the record of the proceedings of the board and attest the same with the county seal. After the period of time specified by the State Records Administrator pursuant to the Records Management Act, the county clerk may transfer such record of the proceedings of the board to the State Archives of the Nebraska State Historical Society for permanent preservation.

A county clerk elected after November 1986 need not be a resident of the county when he or she files for election as county clerk, but a county clerk shall reside in a county for which he or she holds office.

Failure by a public governing body, as defined under section 84-1409, R.R.S.1943, to take and record a roll call vote on an action, as required by section 84-1413(2), R.S.Supp.,1980, grants any citizen the right to sue for the purpose of having the action declared void. In this case such failure could not be later corrected by a nunc pro tunc order because there was no showing that a roll call vote on the disputed action was actually taken, and even if it was the record showed it was not recorded until over a year later. Sections 23-1301, R.R.S.1943, and 23-1302, R.R.S.1943, make it the duty of the county clerk to record proceedings of the board of county commissioners. State ex rel. Schuler v. Dunbar, 208 Neb. 69, 302 N.W.2d 674 (1981).



23-1301.01 - County clerk; deputy; appointment; oath; duties.

23-1301.01. County clerk; deputy; appointment; oath; duties.

The county clerk may appoint a deputy for whose acts he or she will be responsible. The clerk may not appoint the county treasurer, sheriff, register of deeds, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the clerk. Both the appointment and revocation shall be filed and kept in the office of the clerk.

The deputy shall take the same oath as the clerk which shall be endorsed upon and filed with the certificate of appointment. The clerk may require a bond of the deputy.

In the absence or disability of the clerk, the deputy shall perform the duties of the clerk pertaining to the office, but when the clerk is required to act in conjunction with or in place of another officer, the deputy cannot act in the clerk's place.



23-1302 - County clerk; duties.

23-1302. County clerk; duties.

It shall be the general duty of the county clerk:

(1) To record in a book provided for that purpose all proceedings of the board. If the county clerk or his or her deputy is unable to be present for any proceeding of the board, the county clerk may appoint a designee to record such proceedings;

(2) To make regular entries of its resolutions and decisions in all questions concerning the raising of money;

(3) To countersign all warrants issued by the board and signed by its chairperson;

(4) To preserve and file all accounts acted upon by the board, with its action thereon, and perform such special duties as are required by law. Such special duties do not include budget-making duties performed under section 23-906. In a county having a county comptroller, all accounts acted upon by the board shall remain on file in the office of such comptroller; and the county clerk shall certify to the county treasurer as of June 15 and December 15 of each year the total amount of unpaid claims of the county; and

(5) To prepare and file with the county board the annual inventory statement of county personal property in his or her custody and possession, and to perform the duties enjoined upon him or her by sections 23-346 to 23-350.

Failure by a public governing body, as defined under section 84-1409, R.R.S.1943, to take and record a roll call vote on an action, as required by section 84-1413(2), R.S.Supp.,1980, grants any citizen the right to sue for the purpose of having the action declared void. In this case such failure could not be later corrected by a nunc pro tunc order because there was no showing that a roll call vote on the disputed action was actually taken, and even if it was the record showed it was not recorded until over a year later. Sections 23-1301, R.R.S.1943, and 23-1302, R.R.S.1943, make it the duty of the county clerk to record proceedings of the board of county commissioners. State ex rel. Schuler v. Dunbar, 208 Neb. 69, 302 N.W.2d 674 (1981).

County clerk may be required by law to perform special duties, such as issuance of certificates of title in connection with motor vehicle registration, and the fees earned belong to the county. Hoctor v. State, 141 Neb. 329, 3 N.W.2d 558 (1942).



23-1303 - Warrants; funds transfer systems; procedure.

23-1303. Warrants; funds transfer systems; procedure.

(1) The county clerk shall not issue any county warrants except upon claims approved by the county board. Every warrant issued shall be numbered consecutively as allowed from July 1 to June 30, corresponding with the fiscal year of the county. The county clerk shall maintain records including the date, amount, and number of each warrant, the name of the person to whom a warrant is issued, and the date a warrant is returned as canceled. The records shall be made accessible to the public for viewing, in either an electronic or printed format.

(2)(a) The county clerk shall develop and implement a system of warrant preparation and issuance by electronic or mechanical means which is compatible with the funds transfer system established by the county treasurer pursuant to subsection (6) of this section.

(b) Warrant includes an order issued by the chairperson of the county board and countersigned by the county clerk directing that the county treasurer make payment in a specified amount to a specified payee by the use of a dual signature negotiable instrument as provided for in subsections (3) and (4) of this section, an electronic funds transfer system, a telephonic funds transfer system, funds transfers as provided in article 4A, Uniform Commercial Code, a mechanical funds transfer system, or any other funds transfer system established by the county treasurer.

(3) The chairperson of the county board shall sign each warrant or shall cause each warrant to be signed in his or her behalf either personally, by delegation of authority, or by facsimile or electronic signature. The signature of the chairperson of the county board shall signify that the payment intended by a warrant bearing such signature is proper under the appropriate laws of the state and resolutions of the county.

(4) The county clerk shall countersign all warrants issued by the chairperson of the county board either personally, by delegation of authority, or by facsimile or electronic signature.

(5) The county treasurer shall, if requested by the county clerk or the county board, establish procedures and processes for facsimile or electronic signature of warrants.

(6) The county treasurer may establish and operate an electronic funds transfer system, a telephonic funds transfer system, funds transfers as provided for in article 4A, Uniform Commercial Code, a mechanical funds transfer system, or any other funds transfer system for the payment of funds from and the deposit of receipts into the county treasury. Such system as established by the county treasurer shall employ internal control safeguards and after meeting such safeguards shall be deemed to satisfy any signature requirements. The use of an electronic funds transfer system, a telephonic funds transfer system, funds transfers as provided for in article 4A, Uniform Commercial Code, a mechanical funds transfer system, or any other funds transfer system established by the county treasurer shall not create any rights that would not have been created had an order, drawn by the chairperson of the county board upon the county treasurer directing the latter to pay a specified amount to a specified payee by the use of a dual signature negotiable instrument as provided for in subsections (3) and (4) of this section, been used as the payment medium.

Clerk cannot draw warrants except as ordered. State ex rel. Conger v. Maccuaig, 8 Neb. 215 (1879).



23-1304 - Official bonds; record; duty to keep.

23-1304. Official bonds; record; duty to keep.

The county clerk shall keep a book in which shall be entered in alphabetical order, by name of the principal, a minute of all official bonds filed in his office, giving the name of the office, amount and date of bond, names of sureties, and date of filing, with proper reference to the book and page where the same is recorded.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1305 - Road record; duty to keep.

23-1305. Road record; duty to keep.

It shall be the duty of the county clerk to record in a proper book, to be called the Road Record, a record of the proceedings in regard to laying out and establishing, changing or discontinuing roads in the county.



23-1306 - County officers; signatures and seals; duty to report to Secretary of State.

23-1306. County officers; signatures and seals; duty to report to Secretary of State.

It shall be the duty of the county clerk to report to the Secretary of State, on or before the first day of February of each year, the names of all the county officers with their official signatures and seals of their respective offices. When any change is made in the incumbent of any county office, the change shall be forthwith reported by the county clerk to the Secretary of State, who shall preserve and record such lists with changes subsequently made therein.



23-1307 - County clerks; election commissioners; deputies; oaths; acknowledgments.

23-1307. County clerks; election commissioners; deputies; oaths; acknowledgments.

All county clerks and election commissioners and their deputies shall have authority to administer oaths and affirmations in all cases where oaths and affirmations are required and to take acknowledgments of deeds, mortgages, and all other instruments in writing, attesting to such with the county seal.

Clerk must report fees for such services, though performed as notary public. State ex rel. Frontier County v. Kelly, 30 Neb. 574, 46 N.W. 714 (1890).

Clerk or deputy may administer oaths and affirmations. Merriam v. Coffee, 16 Neb. 450, 20 N.W. 389 (1884).



23-1308 - Repealed. Laws 1963, c. 339, § 1.

23-1308. Repealed. Laws 1963, c. 339, § 1.



23-1309 - Veterans discharge record; duty to keep; information; confidential.

23-1309. Veterans discharge record; duty to keep; information; confidential.

It shall be the duty of the county clerk in each county to keep in a separate book or books, entitled Discharge Record, a copy of all discharges or records of separation from active duty from the armed forces of the United States. Information contained in the Discharge Record shall be confidential and made available only to the veteran, county veterans service officer, or post service officer of a recognized veterans organization.



23-1310 - Veterans discharge or record of separation; registration upon application.

23-1310. Veterans discharge or record of separation; registration upon application.

Any person residing in Nebraska or who entered the service from Nebraska and who served in any branch of the armed forces of the United States may apply for registration of his or her discharge or record of separation in the office of the county clerk where such person resides. No fee shall be charged for recording such discharge or record of separation.



23-1311 - Instruments; signatures; illegible; refusal to file.

23-1311. Instruments; signatures; illegible; refusal to file.

The name or names of each signer of an instrument presented for filing or recording in the office of the county clerk or register of deeds, including the name of any notary or official taking the acknowledgment, shall be typewritten or legibly printed beneath such signature, and the county clerk or register of deeds may refuse to accept and file any instrument failing to meet the requirements of this section; Provided, that if the county clerk or register of deeds determines that all signatures on the instrument are legible, he shall not refuse to file the instrument.



23-1312 - Repealed. Laws 1994, LB 76, § 615.

23-1312. Repealed. Laws 1994, LB 76, § 615.



23-1313 - Name of farm, ranch, or home; registration.

23-1313. Name of farm, ranch, or home; registration.

The owner of any farm, ranch, or home may, upon the payment of one dollar to the county clerk of the county in which such farm, ranch, or home is located, have the name of the farm, ranch, or home duly recorded in a register to be kept by the county clerk for that purpose and may receive a certificate, under the seal of such office, setting forth the name of the farm, ranch, or home, its description by the United States survey, and the name of the owner. When any name of a farm, ranch, or home has been so recorded, such name shall not be recorded as the name of any other farm, ranch, or home in the same county unless plain designating words are prefixed, affixed, or both prefixed and affixed to the name. Upon the recording of a certified transfer of a name by the owner of the farm, ranch, or home, the certified transfer shall be made an additional part of the records so kept.



23-1401 - County comptroller; qualifications; duties.

23-1401. County comptroller; qualifications; duties.

In any county in which a city of the metropolitan class is located, there is hereby created the office of county comptroller for such county, and the county clerk of such county shall be the ex officio county comptroller for the county. The county comptroller shall act as the general accountant and fiscal agent of the county and shall exercise a general supervision over all officers of the county charged in any manner with the receipt, collection, or disbursement of the county revenue. The county comptroller shall be a competent bookkeeper and accountant, and it shall be his or her duty to keep a complete set of books in which, among other things, the amount of the appropriation that has been made on the fund that has been expended on account of such appropriation fund shall be stated. It shall be the duty of the county comptroller to audit all claims filed against the county and prepare a report thereon to the county board of such county. The county comptroller shall also keep accurate and separate accounts between the county and officers of the county, and between the county and all contractors or other persons doing work or furnishing material for the county. The county comptroller shall also examine and check the reports of all officers of the county. The county comptroller shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession, as provided in sections 23-346 to 23-350.

Special investigation of certain county records as requested by grand jury was not service required to be performed by county comptroller. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).



23-1402 - Treasurer's account; how kept.

23-1402. Treasurer's account; how kept.

The county comptroller shall keep a distinct account with the treasurer of the county for each several term for which the treasurer may be elected, in a book to be provided for that purpose, commencing from the day on which the treasurer became qualified, and continuing until the same or other person is qualified as treasurer. In this account he shall charge the treasurer with the amount of taxes levied and assessed in each year, as the same appears on each tax list, delivered to him during his term of office; with the amount of money and with the amount of state, county and general fund warrants, road orders or other evidences of indebtedness, which the county treasurer may have been authorized to receive from his predecessors in office; with the amount of any additional assessments made after the delivery of any tax list, with the amount of any additional penalty added to the taxes, after the same became delinquent according to law; with the amount due the county for advertising lands for sale for delinquent taxes; with the amount received from the sale of any property, belonging to the county; with the amount received as fines and forfeitures; with the amount received from dram shop, tavern, grocery and other licenses; with the amount of money received from any other source authorized by law. Upon presentation of proper vouchers he shall credit the county treasurer with the amount of all county tax which has been paid over to the proper authority and receipted for; with the amount of county warrants received by the county treasurer, and returned to the county board and canceled; with the amount of delinquent taxes and any additional penalty due thereon; with the amount due on lands and lots for advertising the same for sale; with the amount of double and erroneous assessments of property; with the amount of percentage fees allowed by law to the county treasurer for collecting taxes; with the amount of money and the amount of warrants or orders or other evidences of indebtedness which the county treasurer is allowed by law to receive for taxes, which he pays over to his successor in office; with the amount of taxes uncollected on the tax lists delivered over to his successor in office.



23-1403 - Record of claims; assistants; appointment; absence or disability; power of deputy.

23-1403. Record of claims; assistants; appointment; absence or disability; power of deputy.

The county comptroller shall perform such other duties as may be required by law. The comptroller shall keep a record of all claims filed against the county, and the claims themselves he shall keep on file in his office. The county comptroller is hereby authorized and empowered to appoint the necessary help to be paid by the county, but for whose acts and doings said comptroller shall be responsible. During his absence or disability to act as said comptroller, his deputy is hereby authorized to do and perform any and all acts that might by such comptroller himself be done and performed if present.



23-1404 - Powers; limitation.

23-1404. Powers; limitation.

All duties given and delegated to the county comptroller, which are performed or exercised by other county officials of such county, are hereby expressly taken from such county officials and made the special duty and obligation of the county comptroller; Provided, that no duty required to be performed or power exercised shall be taken from any county official which shall be necessary for the proper performance of any duty required by law of such official which is not hereby made the special duty of the county comptroller.



23-1405 - Salary; determination.

23-1405. Salary; determination.

In counties having a county comptroller, as provided for in section 23-1401, such comptroller may receive a salary as determined by the county board.



23-1406 - Repealed. Laws 1951, c. 52, § 1.

23-1406. Repealed. Laws 1951, c. 52, § 1.



23-1407 - County comptroller; office; equipment.

23-1407. County comptroller; office; equipment.

In all counties having a county comptroller, the county board shall provide suitable office room, fireproof vaults of sufficient capacity, necessary books, blanks, stationery, clerks, and office furniture for the use of said county comptroller.



23-1501 - Register of deeds; office, equipment, and supplies; residency.

23-1501. Register of deeds; office, equipment, and supplies; residency.

In each county that has a register of deeds, the county board shall provide suitable office room, fireproof vaults of sufficient capacity, and necessary books, blanks, stationery, and office furniture for the use of the register of deeds.

A register of deeds elected after November 1986 need not be a resident of the county when he or she files for election as register of deeds, but a register of deeds shall reside in a county for which he or she holds office.



23-1501.01 - Register of deeds; deputy; appointment; oath; duties.

23-1501.01. Register of deeds; deputy; appointment; oath; duties.

When authorized by the county board, the register of deeds may appoint one or more deputies for whose acts he or she will be responsible. The register of deeds may not appoint the county treasurer, sheriff, clerk, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the register of deeds. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the register of deeds which shall be endorsed upon and filed with the certificate of appointment. The register of deeds may require a bond of the deputy.

In the absence or disability of the register of deeds, the deputy shall perform the duties of the register of deeds pertaining to the office, but when the register of deeds is required to act in conjunction with or in place of another officer, the deputy cannot act in the place of the register of deeds.



23-1502 - County clerk ex officio register of deeds, when.

23-1502. County clerk ex officio register of deeds, when.

Unless a register of deeds is elected pursuant to section 32-518, the county clerk shall perform all the duties imposed by law upon the register of deeds and shall be ex officio register of deeds.



23-1503 - Record of instruments; form.

23-1503. Record of instruments; form.

The register of deeds shall keep a book or computerized system, as provided by section 23-1517.02, in which every instrument filed for record in his or her office shall be entered at the time of filing the same. Such books or computerized systems shall show the final disposition of such instrument and, if in book form, be as nearly as practicable in the following form:



23-1503.01 - Instrument submitted for recording; requirements.

23-1503.01. Instrument submitted for recording; requirements.

(1) Any instrument submitted for recording in the office of the register of deeds shall contain a blank space at the top of the first page which is at least three inches by eight and one-half inches in size for recording information required by section 23-1510 by the register of deeds. If this space or the information required by such section is not provided, the register of deeds may add a page or use the back side of an existing page and charge for the page a fee established by section 33-109 for the recording of an instrument. No attachment or affirmation shall be used in any way to cover any information or printed material on the instrument.

(2) Printed forms primarily intended to be used for recordation purposes shall have a one-inch margin on the two vertical sides and a one-inch margin on the bottom of the page. Nonessential information such as page numbers or customer notations may be placed within the side and bottom margins.

(3) All instruments submitted for recording shall be on paper measuring at least eight and one-half inches by eleven inches and not larger than eight and one-half inches by fourteen inches. The instrument shall be printed, typewritten, or computer-generated in black ink on white paper of not less than twenty-pound weight without watermarks or other visible inclusions. The instrument shall be sufficiently legible to allow for a readable copy to be reproduced using the method of reproduction used by the register of deeds. A font size of at least eight points shall be presumed to be sufficiently legible. Each signature on an instrument shall be in black or dark blue ink and of sufficient color and clarity to ensure that the signature is readable when the instrument is reproduced. The name of each party to the instrument shall be typed, printed, or stamped beneath the original signature. An embossed or inked stamp shall not cover or otherwise materially interfere with any part of the instrument.

(4) This section does not apply to:

(a) Instruments signed before August 27, 2011;

(b) Instruments executed outside of the United States;

(c) Certified copies of instruments issued by governmental agencies, including vital records;

(d) Instruments signed by an original party who is incapacitated or deceased at the time the instruments are presented for recording;

(e) Instruments formatted to meet court requirements;

(f) Federal and state tax liens;

(g) Forms prescribed by the Uniform Commercial Code; and

(h) Plats, surveys, or drawings related to plats or surveys.

(5) The changes made to this section by Laws 2011, LB254, do not affect the duty of a register of deeds to file an instrument presented for recordation as set forth in sections 23-1506 and 76-237.



23-1504 - Seal; when required; certified copies.

23-1504. Seal; when required; certified copies.

The register of deeds shall have and keep an official seal, which may be either an engraved or ink stamp seal, and which shall have included thereon the name of the county, register of deeds, and the word Nebraska, and he shall attach an impression or representation of said seal to every certificate made by him except such as are required to be endorsed upon instruments filed in his office for record. Copies of any record in his office, certified under his hand and said official seal, shall be receivable in evidence in all respects in the same manner as the original records.



23-1505 - Acknowledgments; oaths; power to administer.

23-1505. Acknowledgments; oaths; power to administer.

The register of deeds shall have power to take acknowledgments and administer oaths and to certify the same under his or her hand and official seal.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1506 - Documents; deeds and conveyances; recording; errors; inventory statement; duty to file; exceptions.

23-1506. Documents; deeds and conveyances; recording; errors; inventory statement; duty to file; exceptions.

The register of deeds shall have the custody of and safely keep and preserve all books, records, maps, and papers kept or deposited in his or her office. He or she shall also record or cause to be recorded all deeds, mortgages, instruments, and writings presented to him or her for recording and left with him or her for that purpose. Plats and subdivisions are not authorized to be recorded if such plat or subdivision has not been approved by the city council, the village board of trustees, the agent of a city of the first or second class or of a village designated pursuant to section 19-916, or the governing body of the county, whichever is appropriate. When such deeds, mortgages, instruments, and writings are so recorded, it shall be the duty of the register of deeds to proofread or cause to be proofread such records. If an error should occur in recording any of the writings mentioned in this section thereby necessitating the rerecording of same, the expense thus incurred shall be paid out of the general fund of the county in the same way as any other claim, and the amount so paid shall be collected from the official responsible for the error or from his or her official bond. The register of deeds shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.



23-1507 - Violations; penalty.

23-1507. Violations; penalty.

Any register of deeds who shall neglect to perform any of the duties described in section 23-1506 shall be guilty of a Class IV misdemeanor.



23-1508 - Grantor and grantee index.

23-1508. Grantor and grantee index.

The register of deeds shall keep a grantor and a grantee index of deeds in his or her office. If such index is in book form, the pages shall be divided into eight columns as follows:

This statute is a check on numerical index statute to insure accuracy in ascertaining state of records as to titles to real estate. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).



23-1509 - Grantor and grantee index; entries; form.

23-1509. Grantor and grantee index; entries; form.

The entries in such index shall be double, the one showing the names of the respective grantors arranged in alphabetical order, and the other those of the grantees in like order. When there are two or more grantors having different surnames there must be as many distinct entries among the grantors as there are names, being alphabetically arranged in regard to each of such names. The same rule shall be followed in case of several grantees.

Purpose of statute in requiring both general index and numerical index is to guard against blunders in recording. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).



23-1510 - Instruments; endorsement, recording, and indexing; required information.

23-1510. Instruments; endorsement, recording, and indexing; required information.

(1) The register of deeds shall endorse upon every instrument properly filed in his or her office for recording the minute, hour, day, month, and year when it was so filed and shall forthwith enter the same in the proper indices provided for in sections 23-1508 to 23-1517.02.

(2) Every instrument presented for recording shall have, on the first page below the three-inch margin prescribed in section 23-1503.01, the following information:

(a) A return address; and

(b) The title of the instrument.

(3) After the instrument has been recorded, the book and page or computer system reference where it may be found shall be endorsed thereon.

Certificate of filing of instrument for record is sufficient prima facie proof that document was so filed. Smith Bros. v. Woodward, 94 Neb. 298, 143 N.W. 196 (1913).



23-1511 - Deed record; mortgage record; duty to keep.

23-1511. Deed record; mortgage record; duty to keep.

In counties where the book form of recording instruments is used, different sets of books shall be provided for the recording of deeds and mortgages. In one of the sets all conveyances absolute in their terms and not intended as mortgages or as securities in the nature of mortgages shall be recorded, and in the other set such mortgages and securities shall be recorded.

Assignment for creditors, containing only personal property, need not be recorded with register of deeds, but should be filed within twenty-four hours. Lancaster County Bank v. Horn, 34 Neb. 742, 52 N.W. 562 (1892).



23-1512 - Construction Lien Record.

23-1512. Construction Lien Record.

In counties where the book form of recording instruments is used, the register of deeds shall also keep a separate book to be called the Construction Lien Record in which all instruments provided by law for securing construction liens shall be recorded.



23-1513 - Numerical index.

23-1513. Numerical index.

The register of deeds shall keep a numerical index. If the book form of recording is used, such index shall be as nearly as practicable in the following form:

Abstracter must consult numerical index as well as general index. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).

Index is a public record, and register of deeds must report fees received for certified copy of same. State ex rel. Miller v. Sovereign, 17 Neb. 173, 22 N.W. 353 (1885).



23-1514 - Numerical index; entries.

23-1514. Numerical index; entries.

It shall be the duty of the register of deeds on receiving any conveyance or instrument affecting realty, including construction liens, to cause such conveyance or instrument to be entered upon the numerical index immediately after filing if such conveyance or instrument contains or has an exhibit attached containing the full legal description of the realty affected. Instruments purporting to release, assign, or amend a conveyance or instrument previously recorded shall contain the book and page number or microfilm or computer reference of the previously recorded instrument and a full legal description of the realty affected.

Numerical index and general index should both be checked by abstracter. Crook v. Chilvers, 99 Neb. 684, 157 N.W. 617 (1916).

Failure to enter mechanic's lien on numerical index does not defeat the lien if the claim for lien has in all other respects been properly recorded. Drexel v. Richards, 50 Neb. 509, 70 N.W. 23 (1897).

If deed is taken to office and fees paid therefor, it is valid as against world. Deming v. Miles, 35 Neb. 739, 53 N.W. 665 (1892); Perkins v. Strong, 22 Neb. 725, 36 N.W. 292 (1888).

Fees for certified copies of numerical index must be reported. State ex rel. Frontier County v. Kelly, 30 Neb. 574, 46 N.W. 714 (1890).

Error in entering on numerical index, where otherwise properly indexed and recorded, cannot be urged by subsequent purchasers. Lincoln B. & S. Assn. v. Hass, 10 Neb. 581, 7 N.W. 327 (1880).



23-1515 - Numerical index; instrument; certificate of entry.

23-1515. Numerical index; instrument; certificate of entry.

After such instrument has been so indexed the register of deeds shall endorse on said instrument a certificate showing that the same has been indexed as herein required, and shall thereafter record said instrument as provided by law.

Certificate of filing signed by one purporting to be register of deeds or deputy is prima facie proof that document is filed. Smith Bros. v. Woodward, 94 Neb. 298, 143 N.W. 196 (1913).



23-1516 - Miscellaneous Record.

23-1516. Miscellaneous Record.

The register of deeds, if using the book form of recording, shall keep a separate book to be called the Miscellaneous Record in which all instruments and writings not entitled to be recorded in any of the books herein provided for shall be recorded.



23-1517 - Records; other indices.

23-1517. Records; other indices.

The register of deeds shall keep indices showing all mortgages, including documents provided for in subdivision (a)(1) of section 9-501, Uniform Commercial Code, and discharges thereof left for record, and entitled to be recorded, in the same form as is required for deeds. He or she shall also keep a separate index to the volumes of construction lien records and to the volumes of miscellaneous records.



23-1517.01 - Records; microfilm; requirements.

23-1517.01. Records; microfilm; requirements.

The recording of all instruments by the roll form of microfilm may be substituted for the method of recording instruments in books, and the filing of all documents by the roll form of microfilm may be substituted for the method of filing original documents. If this method of recording instruments on microfilm or filing documents on microfilm is used, the original instruments so recorded and the original documents so filed need not be retained after the microfilm has been verified for accuracy and quality, and a security copy on silver negative microfilm in roll form must be maintained and filed off premises under safe conditions to insure the protection of the records and shall meet the microfilm standards as prescribed by the State Records Administrator as provided in sections 84-1201 to 84-1220. The fee books shall provide the proper index information as to the microfilm roll and numerical sequence of all such recorded instruments and of all such filed documents. The internal reference copies or work copies of the instruments recorded on microfilm and of documents filed on microfilm may be in any photographic form to provide the necessary information as may be determined by the official in charge.



23-1517.02 - Records; computerized system of indexing; authorized.

23-1517.02. Records; computerized system of indexing; authorized.

(1) The register of deeds may use a computerized system of indexing for deeds and conveyances, mortgages, the Construction Lien Record index, the Miscellaneous Record index, the federal lien index, the fee book, and all other supplemental indices that may be contained in such office and may combine such indices into one Land Record index. If a computerized system of indexing is used, the register of deeds may maintain a printout of all records stored in the computer system and shall have a security backup system for data and other programs in an electronic medium which shall be stored in a secure location. If maintained, the printout shall consist of a record of fees, a numerical tract index, and an alphabetical general index.

(2) In counties which do not use the computerized system provided in subsection (1) of this section, the register of deeds shall use the separate book or microfilm form of recording instruments as required prior to July 10, 1984.



23-1518 - Repealed. Laws 1965, c. 107, § 1.

23-1518. Repealed. Laws 1965, c. 107, § 1.



23-1519 - Repealed. Laws 1965, c. 107, § 1.

23-1519. Repealed. Laws 1965, c. 107, § 1.



23-1520 - Repealed. Laws 1965, c. 107, § 1.

23-1520. Repealed. Laws 1965, c. 107, § 1.



23-1521 - Repealed. Laws 1965, c. 107, § 1.

23-1521. Repealed. Laws 1965, c. 107, § 1.



23-1522 - Repealed. Laws 1969, c. 433, § 10.

23-1522. Repealed. Laws 1969, c. 433, § 10.



23-1523 - Repealed. Laws 1969, c. 433, § 10.

23-1523. Repealed. Laws 1969, c. 433, § 10.



23-1524 - Repealed. Laws 1969, c. 433, § 10.

23-1524. Repealed. Laws 1969, c. 433, § 10.



23-1525 - Repealed. Laws 1969, c. 433, § 10.

23-1525. Repealed. Laws 1969, c. 433, § 10.



23-1526 - Repealed. Laws 1989, LB 5, § 7.

23-1526. Repealed. Laws 1989, LB 5, § 7.



23-1527 - Bankruptcy proceedings; recording; fee.

23-1527. Bankruptcy proceedings; recording; fee.

A certified copy of a petition, with schedules omitted, commencing a proceeding under the laws of the United States relating to bankruptcy or a certified copy of the decree of adjudication or a certified copy of an order approving the bond of the trustee appointed in such proceedings shall be filed, indexed, and recorded in the office of the register of deeds of the county in which is located real property in which the bankrupt has an interest in the same manner as federal liens are filed, indexed, and recorded pursuant to the Uniform Federal Lien Registration Act. The filing fee for such recording shall be the same as the fee for filing and recording as set forth in section 9-525, Uniform Commercial Code. The register of deeds shall file the notices in a file kept for such purpose and designated Notice of Bankruptcy Proceedings, except that in offices filing by the roll form of microfilm pursuant to section 23-1517.01, the original notices need not be retained.



23-1528 - Printed form; noncompliance; effect.

23-1528. Printed form; noncompliance; effect.

Any printed form accepted for recordation that does not comply with sections 23-1503 to 23-1527 shall not affect the validity of or the notice otherwise given by the recording.



23-1601 - County treasurer; general duties.

23-1601. County treasurer; general duties.

(1) It is the duty of the county treasurer to receive all money belonging to the county, from whatsoever source derived and by any method of payment provided by section 77-1702, and all other money which is by law directed to be paid to him or her. All money received by the county treasurer for the use of the county shall be paid out by him or her only on warrants issued by the county board according to law, except when special provision for payment of county money is otherwise made by law.

(2) The county treasurer shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.

(3) The county treasurer, at the direction of the city or village, shall invest the bond fund money collected for each city or village located within each county. The bond fund money shall be invested by the county treasurer and any investment income shall accrue to the bond fund. The county treasurer shall notify the city or village when the bonds have been retired.

(4)(a) On or before the fifteenth day of each month, the county treasurer (i) shall pay to each city, village, school district, educational service unit, county agricultural society, and rural or suburban fire protection district located within the county the amount of all funds collected or received for the city, village, school district, educational service unit, county agricultural society, and rural or suburban fire protection district the previous calendar month, including bond fund money when requested by any city of the first class under section 16-731, and (ii) on forms provided by the Auditor of Public Accounts, shall include with the payment a statement indicating the source of all such funds received or collected and an accounting of any expense incurred in the collection of ad valorem taxes, except that the Auditor of Public Accounts shall, upon request of a county, approve the use and reproduction of a county's general ledger or other existing forms if such ledger or other forms clearly indicate the sources of all funds received or collected and an accounting of any expenses incurred in the collection of ad valorem taxes.

(b) If all such funds received or collected are less than twenty-five dollars, the county treasurer may hold such funds until such time as they are equal to or exceed twenty-five dollars. In no case shall such funds be held by the county treasurer longer than six months.

(c) If a school district treasurer has not filed an official bond pursuant to section 11-107 or evidence of equivalent insurance coverage, the county treasurer may hold funds collected or received for the school district until such time as the bond or evidence of equivalent insurance coverage has been filed.

(5) Notwithstanding subsection (4) of this section, the county treasurer of any county in which a city of the metropolitan class or a Class V school district is located shall pay to the city of the metropolitan class and to the Class V school district on a weekly basis the amount of all current year funds as they become available for the city or the school district.

Subsection (4) of this section and section 77-1759 can be read so as to give effect to the plain language of each. State ex rel. City of Elkhorn v. Haney, 252 Neb. 788, 566 N.W.2d 771 (1997).

County treasurer, where claims are not audited and allowed by county board or warrant drawn, is not authorized to liquidate claims from special sinking fund in his possession. Such payments are illegal. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

With reference to public funds, the duties of a county treasurer are prescribed by statute and usage will not excuse their discharge in a different manner. Shambaugh v. City Bank of Elm Creek, 118 Neb. 817, 226 N.W. 460 (1929).

Treasurer must refuse payment of judgment until board orders payment. State ex rel. Clark & Leonard Inv. Co. v. Scotts Bluff County, 64 Neb. 419, 89 N.W. 1063 (1902).

County treasurer is insurer of money coming into his hands by virtue of his office. Thomssen v. Hall County, 63 Neb. 777, 89 N.W. 389 (1902).

Propriety or validity of depositing funds in banks cannot be questioned collaterally. Western Wheeled Scraper Co. v. Sadilek, 50 Neb. 105, 69 N.W. 765 (1897).



23-1601.01 - Residency requirement.

23-1601.01. Residency requirement.

A county treasurer elected after November 1986 need not be a resident of the county when he or she files for election as county treasurer, but a county treasurer shall reside in a county for which he or she holds office.



23-1601.02 - County treasurer; deputy; appointment; oath; duties.

23-1601.02. County treasurer; deputy; appointment; oath; duties.

The county treasurer may appoint a deputy for whose acts he or she will be responsible. The treasurer may not appoint the county clerk, sheriff, register of deeds, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the treasurer. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the treasurer which shall be endorsed upon and filed with the certificate of appointment. The treasurer may require a bond of the deputy.

In the absence or disability of the treasurer, the deputy shall perform the duties of the treasurer pertaining to the office, but when the treasurer is required to act in conjunction with or in place of another officer, the deputy cannot act in the treasurer's place.



23-1602 - Warrants; nonpayment for want of funds; endorsement; interest.

23-1602. Warrants; nonpayment for want of funds; endorsement; interest.

All warrants issued by the county board shall, upon being presented for payment, if there are not sufficient funds in the treasury to pay the same, be endorsed by the treasurer not paid for want of funds, and the treasurer shall also endorse thereon the date of such presentation and sign his name thereto. Warrants so endorsed shall draw interest from the date of such endorsement, at the rate to be fixed by the county board at the time of issuance and inserted in the warrant. No account or claim whatsoever against a county, which has been allowed by the board, shall draw interest until a warrant shall have been drawn in payment thereof and endorsed as herein provided.

County is not liable for interest prior to judgment on claim to recover invalid special assessment. McClary v. County of Dodge, 176 Neb. 627, 126 N.W.2d 849 (1964).

County treasurer undertaking to pay unallowed salary claims against county from sinking fund without warrant cannot take assignments of claims and thereafter recover thereon as valid obligation of county unless sinking funds are reimbursed prior thereto. Woods v. Brown County, 125 Neb. 256, 249 N.W. 601 (1933).

Interest cannot be allowed against county unless so provided by statute or by a contract therefor lawfully made. Central Bridge & Construction Co. v. Saunders County, 106 Neb. 484, 184 N.W. 220 (1921).

Interest may be allowed against county in favor of state for money wrongfully withheld by county. State v. Stanton County, 100 Neb. 747, 161 N.W. 264 (1917).



23-1603 - Violations; penalty.

23-1603. Violations; penalty.

If any county treasurer shall neglect or refuse to render any account or settlement required by law, or shall fail or neglect to account for any balance due the state, county, township, school district, or any other municipal subdivision, or is guilty of any other misconduct in office, the county board may forthwith remove him from office, and appoint some suitable person to perform the duties of treasurer until his successor is elected or appointed and qualified.

Turning over to successor certificates of deposit is not payment over of money. Cedar County v. Jenal, 14 Neb. 254, 15 N.W. 369 (1883).

In removal of county treasurer, county board must follow statutory provisions for removal of county officers, and judgment of ouster is necessary. State ex rel. Craig v. Sheldon, 10 Neb. 452, 6 N.W. 757 (1880).



23-1604 - Repealed. Laws 1978, LB 650, § 40.

23-1604. Repealed. Laws 1978, LB 650, § 40.



23-1605 - Semiannual statement; publication.

23-1605. Semiannual statement; publication.

The county treasurer of each county shall, during the months of July and January of each year, cause to be published in a legal newspaper, and in counties having more than two hundred fifty thousand inhabitants in a daily legal newspaper printed in the county, or if there is no legal newspaper published in the county, in a legal newspaper of general circulation within the county, a tabulated statement of the affairs of his office, showing the receipts and disbursements of his office for the last preceding six months ending June 30 and December 31.



23-1606 - Semiannual statement; contents.

23-1606. Semiannual statement; contents.

Such statements shall show (1) the amount of money received and for what fund; (2) the amount of warrants or orders presented and registered, and upon what fund; (3) the amount of warrants or orders paid and from what fund; (4) the amount of money on hand in each fund; (5) the amount of outstanding warrants or orders registered and unpaid; (6) the total amount of money on hand; and (7) the total amount of unpaid claims of the county as of June 15 and December 15 of each year, as certified to the county treasurer by the county clerk.



23-1607 - Semiannual statement; cost of publication; payment.

23-1607. Semiannual statement; cost of publication; payment.

The county shall pay to the printer a reasonable compensation for the publication of such statement.



23-1608 - County officers; audit required; cost; audit report; irregularities; how treated.

23-1608. County officers; audit required; cost; audit report; irregularities; how treated.

(1) Each county board shall cause an examination and a complete and comprehensive annual audit to be made of the books, accounts, records, and affairs of all county officers in the county. The audits shall be conducted annually, except that the Auditor of Public Accounts may determine an audit of less frequency to be appropriate but not less than once in any three-year period. Each county board may contract with the Auditor of Public Accounts or select a licensed public accountant or certified public accountant or firm of such accountants to conduct the examination and audit and shall be responsible for the cost of the audit pursuant to the contract. An original copy of the audit report shall be filed in the office of the county clerk and in the office of the Auditor of Public Accounts within twelve months after the end of each fiscal year.

(2) The county board shall cause to be published in the same manner as the proceedings of the county board a brief statement disclosing the conclusion of the examination and audit and that such audit report is on file with the county clerk.

(3) At the same time a copy of the audit report is filed in the office of the county clerk, the auditor conducting the examination shall send written notice to the county board and the county attorney of the county concerned, the Auditor of Public Accounts, and the Attorney General of any irregularity or violation of any law disclosed by the audit report. It shall be the duty of the county attorney, within thirty days of the receipt of such notice, to institute appropriate proceedings against the offending officer or officers.

(4) If the county attorney fails to comply with the provisions of this section, it shall be the duty of the Attorney General to institute such proceedings against the offending officer or officers and he or she shall also institute proceedings for the removal of the county attorney from office. When notice is received of any irregularity or violation of any law in the office of the county attorney, it shall be the duty of the Attorney General to institute appropriate proceedings against the county attorney within thirty days after the giving of such notice if the county attorney has failed to institute such proceedings.

The state Auditor of Public Accounts has authority to conduct an audit of a county's records and, on behalf of the state, charge for the services rendered. County of York v. Johnson, 230 Neb. 403, 432 N.W.2d 215 (1988).

Under former law power of examination of county records was not exclusive in the Auditor of Public Accounts. Campbell v. Douglas County, 142 Neb. 773, 7 N.W.2d 764 (1943).



23-1609 - Audit; requirements.

23-1609. Audit; requirements.

Such examination and audit shall be conducted in conformity with generally accepted auditing standards applied on a consistent basis and shall develop the county's financial condition, the condition of each county fund, and the disposition of all money collected or received. Such examination and audit shall be a full and complete audit of the cash receipts and disbursements and shall reflect in supplementary schedules the state of each county fund from which the respective claims are payable.



23-1610 - Repealed. Laws 2000, LB 692, § 13.

23-1610. Repealed. Laws 2000, LB 692, § 13.



23-1611 - County officers; uniform system of accounting; duty of Auditor of Public Accounts; individual ledger sheets; approval.

23-1611. County officers; uniform system of accounting; duty of Auditor of Public Accounts; individual ledger sheets; approval.

The Auditor of Public Accounts shall establish a uniform system of accounting for all county officers. The system, when established, shall be installed and used by all county officers, except that any county with a population of one hundred thousand or more inhabitants may use an accounting system that utilizes generally accepted accounting principles. With the prior approval of the Tax Commissioner, the county board of any county may direct that for all purposes of assessment of property, and for the levy and collection of all taxes and special assessments, there shall be used only individual ledger sheets or other tax records suitable for use in connection with electronic data processing equipment or other mechanical office equipment, to be used in accordance with procedures to be approved by the Tax Commissioner. To the extent practicable, the accounting system established for county officers shall be the same system established for state agencies.

Auditor of Public Accounts represents the state in settlements between the State Treasurer and the various county treasurers. State v. Ure, 102 Neb. 648, 168 N.W. 644 (1918).



23-1612 - County offices; audit; refusal to exhibit records; penalty.

23-1612. County offices; audit; refusal to exhibit records; penalty.

Every county officer, his deputy and assistants, shall, on demand, exhibit to any examiner all books, papers, records, and accounts pertaining to his office and shall truthfully answer all questions that may be put to him by such examiner touching the affairs of his office. Any person who shall fail or refuse to comply with the provisions of this section shall be guilty of a Class V misdemeanor.



23-1613 - Repealed. Laws 2000, LB 692, § 13.

23-1613. Repealed. Laws 2000, LB 692, § 13.



23-1613.01 - Repealed. Laws 1959, c. 266, § 1.

23-1613.01. Repealed. Laws 1959, c. 266, § 1.



23-1614 - Repealed. Laws 2000, LB 692, § 13.

23-1614. Repealed. Laws 2000, LB 692, § 13.



23-1615 - Repealed. Laws 1967, c. 36, § 10.

23-1615. Repealed. Laws 1967, c. 36, § 10.



23-1616 - Cashier's bonds; amount.

23-1616. Cashier's bonds; amount.

In all counties in the State of Nebraska having a population of two hundred thousand or more, where clerks are employed as cashiers and as such handle public funds, said clerks shall give bond in like manner as provided for county treasurers and deputy county treasurers in said counties. The bonds shall be in such sum as the county boards of said counties may determine, and the premium of the bonds shall be paid for as is now provided for said county treasurers and deputy county treasurers.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-1701 - Sheriff; general duties; residency.

23-1701. Sheriff; general duties; residency.

It is the duty of the sheriff to serve or otherwise execute, according to law, and return writs or other legal process issued by lawful authority and directed or committed to the sheriff and to perform such other duties as may be required by law. The county sheriff shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.

A sheriff elected after November 1986 need not be a resident of the county when he or she files for election as sheriff, but a sheriff shall reside in a county for which he or she holds office.

In the absence of instructions from owner of judgment or his attorney not to do so, it is the duty of sheriff to levy and make return to execution placed in his hands. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

Where one charged with felony is out on bail, and he is charged in court of another county with another separate and distinct felony, he is not immune to arrest on second charge, and it is duty of any sheriff in whose hands is placed warrant for his arrest on the second charge to take him into custody. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Venue of summons, laid in county where suit started and directed to sheriff of county where defendant resided, is proper. Alden Mercantile Co. v. Randall, 102 Neb. 738, 169 N.W. 433 (1918).

Return includes certification of service and delivery of writ to office from which it issued. Graves v. Macfarland, 58 Neb. 802, 79 N.W. 707 (1899).



23-1701.01 - Candidate for sheriff; requirements; sheriff; attend Sheriff's Certification Course; exception; continuing education; violation; penalty.

23-1701.01. Candidate for sheriff; requirements; sheriff; attend Sheriff's Certification Course; exception; continuing education; violation; penalty.

(1) Any candidate for the office of sheriff who does not have a law enforcement officer certificate or diploma issued by the Nebraska Commission on Law Enforcement and Criminal Justice shall submit with the candidate filing form required by section 32-607 a standardized letter issued by the director of the Nebraska Law Enforcement Training Center certifying that the candidate has:

(a) Within one calendar year prior to the deadline for filing the candidate filing form, passed a background investigation performed by the Nebraska Law Enforcement Training Center based on a check of his or her criminal history record information maintained by the Federal Bureau of Investigation through the Nebraska State Patrol. The candidate who has not passed a background investigation shall apply for the background investigation at least thirty days prior to the filing deadline for the candidate filing form; and

(b) Received a minimum combined score on the reading comprehension and English language portions of an adult basic education examination designated by the Nebraska Law Enforcement Training Center.

(2) Each sheriff shall attend the Nebraska Law Enforcement Training Center and receive a certificate attesting to satisfactory completion of the Sheriff's Certification Course within eight months after taking office unless such sheriff has already been awarded a certificate by the Nebraska Commission on Law Enforcement and Criminal Justice attesting to satisfactory completion of such course or unless such sheriff can demonstrate to the Nebraska Police Standards Advisory Council that his or her previous training and education is such that he or she will professionally discharge the duties of the office. Any sheriff in office prior to July 19, 1980, shall not be required to obtain a certificate attesting to satisfactory completion of the Sheriff's Certification Course but shall otherwise be subject to this section. Notwithstanding sections 81-1401 to 81-1414.10, each sheriff shall attend twenty hours of continuing education in criminal justice and law enforcement courses approved by the council each year following the first year of such sheriff's term of office. Such continuing education shall be offered through seminars, advanced education which may include college or university classes, conferences, instruction conducted within the sheriff's office, or instruction conducted over the Internet, except that instruction conducted over the Internet shall be limited to ten hours annually, and shall be of a type which has application to and seeks to maintain and improve the skills of the sheriffs in carrying out the responsibilities of their office.

(3) Notwithstanding section 81-1403, unless a sheriff is able to show good cause for not complying with subsection (2) of this section or obtains a waiver of the training requirements from the council, any sheriff who violates subsection (2) of this section shall be punished by a fine equal to such sheriff's monthly salary. Each month in which such violation occurs shall constitute a separate offense.



23-1701.02 - Arrests; keeping the peace; duties.

23-1701.02. Arrests; keeping the peace; duties.

It shall be the duty of every sheriff to apprehend, on view or warrant, and bring to the court all felons and disturbers and violators of the criminal laws of this state, to suppress all riots, affrays, and unlawful assemblies which may come to his or her knowledge, and generally to keep the peace in his or her proper city.



23-1701.03 - Sheriff; general powers and duties.

23-1701.03. Sheriff; general powers and duties.

The sheriff shall exercise the powers and perform the duties conferred and imposed upon him or her by other statutes and by the common law.



23-1701.04 - Process; duty of sheriff to execute.

23-1701.04. Process; duty of sheriff to execute.

It shall be the duty of the sheriffs of the several counties to execute or serve all writs and process issued by any county court and to them directed and to return the same. For any neglect or refusal so to do, they may be proceeded against in the county court in the same manner as for neglect or refusal to execute or serve process issued out of the district court.



23-1701.05 - Writs and orders; endorsement.

23-1701.05. Writs and orders; endorsement.

The sheriff shall endorse upon every summons, order of arrest, order for the delivery of property, order of attachment, or injunction the day and the hour it was received by him or her.



23-1701.06 - Failure or neglect to execute process; amercement; civil liability.

23-1701.06. Failure or neglect to execute process; amercement; civil liability.

The sheriff shall execute every summons, order, or other process and return the same as required by law. If the sheriff fails to do so, unless he or she makes it appear to the satisfaction of the court that he or she was prevented by inevitable accident from so doing, he or she shall be amerced by the court in a sum not exceeding one thousand dollars and shall be liable to the action of any person aggrieved by such failure.

Where judgment creditor fails to show any damage resulting from failure to make levy or return of execution, recovery against officer cannot be had. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

Where code is silent, common law and equity remedies, not inconsistent therewith, are applicable to prevent failure of justice. Cross-petition is maintainable. Armstrong v. Mayer, 69 Neb. 187, 95 N.W. 51 (1903).

"Return" includes certificates and delivery of writ to office from whence issued. Graves v. Macfarland, 58 Neb. 802, 79 N.W. 707 (1899).



23-1702 - Violations; penalty.

23-1702. Violations; penalty.

The disobedience by the sheriff of the command of any such process is a contempt of the court from which it was issued, and may be punished by the same accordingly, and he is further liable to the action of any person injured thereby.

Officer is liable in damages for failure to make return to execution. Ehlers v. Gallagher, 147 Neb. 97, 2 N.W.2d 396 (1946).

Court will mandamus sheriff to make arrest when proper warrant from another county is placed in his hands and he refuses to act. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Sheriff is not liable for negligence in levy of writ where plaintiff or his attorney contributed to negligence. Parrott v. McDonald, 72 Neb. 97, 100 N.W. 132 (1904).



23-1703 - Jailer; duty of sheriff; certain counties.

23-1703. Jailer; duty of sheriff; certain counties.

Except in counties where a county board of corrections exists and has assumed responsibility over the jail pursuant to sections 23-2801 to 23-2806, the sheriff shall have charge and custody of the jail, and the prisoners of the same, and is required to receive those lawfully committed and to keep them himself or herself, or by his or her deputy jailer, until discharged by law.

Jury was properly instructed as to the duties of the sheriff as jailer under this section. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

It is duty of sheriff to receive and keep until discharged all prisoners lawfully committed to county jail. O'Dell v. Goodsell, 149 Neb. 261, 30 N.W.2d 906 (1948).

Sheriff has charge of county jail and is the custodian thereof. Flint v. Mitchell, 148 Neb. 244, 26 N.W.2d 816 (1947).

Judgment in criminal action, imposing jail sentence and fine and remanding defendant to custody of sheriff to carry out sentence and judgment, is equivalent to judgment requiring defendant to be confined to jail until the fine is paid. State ex rel. Marasco v. Mundell, 127 Neb. 673, 256 N.W. 519 (1934).

Sheriff must keep prisoners who are sentenced for violating city ordinances, but he collects from county, not city. Douglas County v. Coburn, 34 Neb. 351, 51 N.W. 965 (1892).



23-1704 - Assistants; power to summon.

23-1704. Assistants; power to summon.

The sheriff and his deputies are conservators of the peace, and to keep the same, to prevent crime, to arrest any person liable thereto, or to execute process of law, they may call any person to their aid; and, when necessary, the sheriff may summon the power of the county.

City police officers may not make warrantless misdemeanor arrests outside their jurisdiction. State v. Tingle, 239 Neb. 558, 477 N.W.2d 544 (1991).

A sheriff has the power to summon to his assistance in the arrest of felons police officers of the cities of the second class under this section. Henning v. City of Hebron, 186 Neb. 381, 183 N.W.2d 756 (1971).

Sheriff has authority to call a private citizen into service to help capture prisoner. Anderson v. Bituminous Casualty Co., 155 Neb. 590, 52 N.W.2d 814 (1952).

Persons summoned as posse are not strictly deputies and sheriff is not liable to them for compensation, if entitled to any. Power v. Douglas County, 75 Neb. 734, 106 N.W. 782 (1906).

Duties of sheriff as conservator of peace are applicable to chief of police in metropolitan city. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904), 115 Am. S.R. 605 (1904).

This section authorizes a deputy sheriff to summon a State Patrol trooper and a city police officer to assist in arresting a suspected intoxicated driver. Once summoned, those persons become de facto deputies. State v. Rodgers, 2 Neb. App. 360, 509 N.W.2d 668 (1993).



23-1704.01 - Sheriff; deputies; appointment; oath; duties.

23-1704.01. Sheriff; deputies; appointment; oath; duties.

The sheriff may appoint such number of deputies as he or she sees fit for whose acts he or she will be responsible. The sheriff may not appoint the county treasurer, clerk, register of deeds, or surveyor as deputy.

The appointment shall be in writing and revocable in writing by the sheriff. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the sheriff which shall be endorsed upon and filed with the certificate of appointment. The sheriff may require a bond of the deputy.

In the absence or disability of the sheriff, the deputy shall perform the duties of the sheriff pertaining to the office, but when the sheriff is required to act in conjunction with or in place of another officer, the deputy cannot act in the sheriff's place. No deputy shall act as constable while deputy sheriff.

Deputy sheriff, acting as jailer is public officer, and county board cannot contract with him for different compensation than fixed by law. Scott v. Scotts Bluff County, 106 Neb. 355, 183 N.W. 573 (1921).

County board must fix number and compensation of sheriff's deputies, under act requiring board to furnish sheriff with such deputies as they deem necessary, but sheriff has power to appoint. State ex rel. Rohrs v. Harris, 100 Neb. 745, 161 N.W. 253 (1917).

When office of sheriff was a fee office, a deputy sheriff was required to look to fees for his salary. Power v. Douglas County, 75 Neb. 734, 106 N.W. 782 (1906).



23-1704.02 - Sheriff; appoint employee.

23-1704.02. Sheriff; appoint employee.

Except when otherwise provided specifically by law for substitute service by a deputy, a sheriff may appoint an employee of his or her department to serve any summons or writ, by endorsement thereon substantially as follows: "I hereby appoint ........ to serve the within writ;" which shall be dated and signed by the sheriff.

Authority is conferred upon a sheriff to depute a person to serve any summons. Forbes v. Bringe, 32 Neb. 757, 49 N.W. 720 (1891).

Constables cannot appoint deputies. Gilbert and Artist v. Brown & Brother, 9 Neb. 90, 2 N.W. 376 (1879).



23-1704.03 - Sheriff; employee; false return of writ; penalty.

23-1704.03. Sheriff; employee; false return of writ; penalty.

The employee referred to in section 23-1704.02 shall make return of the time and manner of serving such writ under his or her oath. For making a false return he or she shall be guilty of perjury and shall be punished accordingly.



23-1704.04 - Sheriff; deputies; compensation.

23-1704.04. Sheriff; deputies; compensation.

The county board shall furnish the sheriff with such deputies as it shall deem necessary and fix the compensation of such deputies who shall be paid by warrant drawn on the general fund.

County board is given the right to determine number of deputies a sheriff may employ. Grace v. County of Douglas, 178 Neb. 690, 134 N.W.2d 818 (1965).

The county board has the authority to determine the number of deputies to be appointed by the sheriff and to fix their compensation but the sheriff retains the power to appoint his deputies. State ex rel. Rohrs v. Harris, 100 Neb. 745, 161 N.W. 253 (1917).

A sheriff who does not elect to act as jailer in person, but who deputizes the persons who perform the duties of jailer, such persons being compensated in the manner provided by this section, is not entitled to the compensation provided for a sheriff acting as jailer. Dunkel v. Hall County, 89 Neb. 585, 131 N.W. 973 (1911).



23-1705 - Court attendance; when required.

23-1705. Court attendance; when required.

The sheriff shall attend upon the district court at its session in his or her county, shall be allowed the assistance of two deputies and of such further number as the court may direct, and shall attend the sessions of the county court when required by the judge.



23-1706 - Court; appearance as counsel prohibited.

23-1706. Court; appearance as counsel prohibited.

No sheriff or his deputy or constable shall appear in any court as attorney or counselor for any party, nor make any writing or process to commence or to be in any manner used in the same, and such writing or process made by any of them shall be rejected.



23-1707 - Sheriff's sales; purchases prohibited.

23-1707. Sheriff's sales; purchases prohibited.

No sheriff or his deputy or constable shall become the purchaser, either directly or indirectly, of any property by him exposed to sale under any process of law or equity; and every such purchase is absolutely void.



23-1708 - Vacancy; legal process; deputy; duty.

23-1708. Vacancy; legal process; deputy; duty.

In case of a vacancy occurring in the office of sheriff from any cause the deputy or deputies shall be under obligation to execute legal process until the vacancy is filled.

Sheriff may complete execution of order of sale regularly issued to him during his term, after expiration of his term. National Black River Bank v. Wall, 3 Neb. Unof. 316, 91 N.W. 525 (1902).



23-1709 - Term of office; expiration; transfers to successor.

23-1709. Term of office; expiration; transfers to successor.

When a sheriff goes out of office he or she shall deliver to his or her successor all books and papers pertaining to the office, all property attached or levied upon, and all prisoners in jail and shall take a receipt specifying the same. The receipt shall be sufficient indemnity to the person taking it.



23-1710 - Crimes; prevention; arrest; powers and duties.

23-1710. Crimes; prevention; arrest; powers and duties.

It shall be the duty of the sheriff by himself or deputy to preserve the peace in his county, to ferret out crime, to apprehend and arrest all criminals, and insofar as it is within his power, to secure evidence of all crimes committed in his county, and present the same to the county attorney and the grand jury; to file informations against all persons who he knows, or has reason to believe, have violated the laws of the state, and to perform all other duties pertaining to the office of sheriff.

Where sheriff had reliable information about existence of incendiary device action in going upon property and inspecting for existence of fire without actual entry or search of building was proper. State v. Howard, 184 Neb. 274, 167 N.W.2d 80 (1969).

Sheriff has duty to apprehend and arrest all criminals and must, if necessary, follow them into any county to do so. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Sheriff is not disqualified because of interest when testimony as witness is merely corroborative. Noonan v. State, 117 Neb. 520, 221 N.W. 434 (1928).



23-1711 - Special investigations; when authorized; report; expenses.

23-1711. Special investigations; when authorized; report; expenses.

The sheriff shall, whenever directed so to do in writing by the county attorney, make special investigation of any alleged infraction of the law within his county, and report with reference thereto within a reasonable time to such county attorney. When such investigation is made the sheriff shall file with the county clerk a detailed, sworn statement of his expenses, accompanied by the written order of the county attorney, and the board shall audit and allow only so much thereof as it shall find reasonable and necessary.



23-1712 - Repealed. Laws 1991, LB 153, § 1.

23-1712. Repealed. Laws 1991, LB 153, § 1.



23-1713 - Sheriff; party to judicial proceedings; duties; county clerk shall perform.

23-1713. Sheriff; party to judicial proceedings; duties; county clerk shall perform.

Every county clerk shall serve and execute process of every kind, and perform all other duties of the sheriff, when the sheriff shall be a party to the case, or whenever affidavits shall be made and filed as provided in section 23-1714; and in all such cases he shall exercise the same powers and proceed in the same manner as prescribed for the sheriff in the performance of similar duties.

Sheriff is disqualified from serving process in murder case, where affidavit of disqualification was filed, and it became duty of clerk of district court to issue writ for summoning jurors to county clerk. Trobough v. State, 120 Neb. 453, 233 N.W. 452 (1930).

Sheriff is disqualified to select and summon a special panel of jurors to serve in criminal case in which he is a prosecuting witness. Policky v. State, 113 Neb. 858, 205 N.W. 560 (1925).

Processes issued out of county court may be directed to and be served by coroner, when sheriff is party. Barlass v. May, 16 Neb. 647, 21 N.W. 436 (1884).

Coroner may serve writ of replevin whenever sheriff is party to the action. Keith Brothers v. Heffelfinger, 12 Neb. 497, 11 N.W. 749 (1882).



23-1714 - Sheriff; disqualification; duties; county clerk shall perform.

23-1714. Sheriff; disqualification; duties; county clerk shall perform.

Whenever any party, his agent or attorney shall make and file with the clerk of the proper court an affidavit stating that he believes the sheriff of such county will not, by reason of partiality, prejudice, consanguinity or interest, faithfully perform his duties in any suit commenced, or about to be commenced, in said court, the clerk shall direct the original or other process in such suit to the county clerk who shall execute the same in like manner as the sheriff might or ought to have done, and if like objections shall be made to the county clerk by either party, the court shall appoint some suitable person to whom such objection does not apply.

Affidavit being filed hereunder, sheriff is ipso facto disqualified from summoning jurors, but not from participating with court clerk in drawing panel from box containing jurors' names selected by county commissioners. Trobough v. State, 120 Neb. 453, 233 N.W. 452 (1930).

When showing is made conforming to above provisions, it is mandatory that clerk direct county clerk to perform the duties of the sheriff. Policky v. State, 113 Neb. 858, 205 N.W. 560 (1925).

A party must make his objection to sheriff's acting before trial or he will be held to have waived it. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).



23-1715 - Sheriff; specialized equipment; damages to privately owned motor vehicle, reimbursement.

23-1715. Sheriff; specialized equipment; damages to privately owned motor vehicle, reimbursement.

The county board shall purchase a base radio station and shortwave radio equipment for installation on a motor vehicle owned by the sheriff. The county board may purchase shortwave radio equipment for installation on motor vehicles owned by the sheriff's deputies and also may purchase specialized equipment such as, but not limited to, flashing lights or spotlights for installation on motor vehicles owned by the sheriff or his or her deputies whenever such equipment is necessary for law enforcement work. Any equipment so purchased and installed shall remain the property of the county and shall be removed and returned to the county upon termination of the term of office of such sheriff or deputy. The county board may also reimburse any such sheriff or deputy for any damage to any such privately owned motor vehicle peculiarly incident to and actually arising out of the use of such motor vehicle for law enforcement work, such as, but not limited to, bullet holes, blood stains, or damage to the interior caused by unruly prisoners, but not including collision or upset. Reimbursement for such damage shall be paid as other claims against the county.



23-1716 - Repealed. Laws 1972, LB 1278, § 3.

23-1716. Repealed. Laws 1972, LB 1278, § 3.



23-1717 - Sheriff; deputy; uniform; badge, display; exceptions.

23-1717. Sheriff; deputy; uniform; badge, display; exceptions.

County sheriffs and their deputies, when on duty, shall be dressed in a distinctive uniform, as described in section 23-1719, and display a badge of office as described in section 23-1719; Provided, the wearing of such uniform and badge shall be discretionary at the option of the sheriff when he or she or his or her deputies are engaged in special investigations or mental patient assignments; and provided further, that special deputies appointed by the sheriff shall be excluded from the requirements of this section.



23-1718 - Sheriff; deputy; uniform; allowance in counties of less than 200,000 population.

23-1718. Sheriff; deputy; uniform; allowance in counties of less than 200,000 population.

County sheriffs and their deputies in counties of less than two hundred thousand population shall each receive an allowance for uniform expense of not less than ten dollars per month, to be paid by the county which such officers serve.



23-1719 - Sheriff; deputy; uniform; specifications.

23-1719. Sheriff; deputy; uniform; specifications.

(1) The uniform required by section 23-1717 shall be readily distinguishable from the uniform of other law enforcement agencies in the State of Nebraska and shall consist of:

(a) Brown felt hat, center crease in sheriff or western style;

(b) Brown straw hat, center crease in sheriff or western style;

(c) Chocolate brown color shirt with either long or short sleeves depending on season;

(d) Pink tan color trousers in appropriate seasonal weights;

(e) Pink tan color skirts in appropriate seasonal weights;

(f) Pink tan color necktie;

(g) Shoes or boots in the same color as the leather worn;

(h) Chocolate brown color service jacket, zipper front with badge holder;

(i) Hip-length year-round outer jacket, dark brown in color;

(j) Badge bearing state or state seal, rank, and county:

(i) Gold in color for sheriff and deputies of the rank of sergeant or above;

(ii) Silver in color for deputies under the rank of sergeant; and

(iii) Consisting of seven-point star;

(k) Collar ornaments:

(i) Gold for sheriff and deputies of the rank of sergeant or above; and

(ii) Silver for deputies under the rank of sergeant;

(l) Shoulder emblem to be worn on upper sleeve and include sheriff's department and county name - design optional;

(m) Leather to be either brown or black at the individual department's choice; and

(n) Brown winter cap with flap.

(2) Uniforms shall be purchased directly from the supplier or suppliers with whom the Department of Administrative Services has contracted.

(3) A committee from the Nebraska Sheriffs' and Peace Officers' Association shall assist the Department of Administrative Services in developing specifications and selecting material for the uniforms.



23-1720 - Sheriff; deputies; indemnification; legal counsel.

23-1720. Sheriff; deputies; indemnification; legal counsel.

Any sheriff, deputy state sheriff, deputy sheriff, or special deputy sheriff required to be bonded under section 11-119 or 23-1704.01 shall be indemnified by the county employing such sheriff, deputy state sheriff, deputy sheriff, or special deputy sheriff should such person become liable to any surety on a bond written under either such section. Any sheriff, deputy state sheriff, deputy sheriff, or special deputy sheriff may, with the approval of the county board, retain his or her own legal counsel to represent him or her in such proceedings at county expense.



23-1721 - Sections; purposes.

23-1721. Sections; purposes.

The purposes of sections 23-1721 to 23-1736 are to guarantee to all citizens a fair and equal opportunity for public service in the office of the county sheriff in counties having a population of twenty-five thousand inhabitants or more, to establish and review conditions of service which will attract officers and employees of character and capacity, and to increase the efficiency of the county sheriff's office by the establishment of a merit system.

The purpose of this act is not to remove from the sheriff the right to discipline his personnel but, rather, to insulate deputy sheriffs from the political hazards which they might encounter upon the election of a new sheriff. Freese and Johnson v. County of Douglas, 210 Neb. 521, 315 N.W.2d 638 (1982).



23-1722 - Sheriff's office merit commission; created; county having 25,000 inhabitants or more.

23-1722. Sheriff's office merit commission; created; county having 25,000 inhabitants or more.

In any county having a population of twenty-five thousand inhabitants or more, there shall be a sheriff's office merit commission.



23-1723 - Sheriff's office merit commission; county having 300,000 or more population; members; number; appointment; term; vacancy.

23-1723. Sheriff's office merit commission; county having 300,000 or more population; members; number; appointment; term; vacancy.

The sheriff's office merit commission in counties having a population of three hundred thousand inhabitants or more shall consist of five members. One member shall be a duly elected county official, appointed by the county board. One member shall be a deputy sheriff, elected by the deputy sheriffs. Three members shall be selected by the presiding judge of the judicial district encompassing such county and shall be public representatives who are residents of the county. The terms of office of members initially appointed or elected shall expire on January 1 of the first, second, and third years following their appointment or election, as designated by the county board. As the terms of initial members expire, their successors shall be appointed or elected for three-year terms in the same manner as the initial members. The additional public representative provided for in this section shall serve until January 1, 1984, and thereafter his or her successors shall be appointed or elected for three-year terms. Any vacancy shall be filled by appointment or election in the same manner as appointment or election of initial members. The commission shall have the power to declare vacant the position of any member who no longer meets the qualifications for election or appointment set out in this section.



23-1723.01 - Sheriff's office merit commission; county having 25,000 to 300,000 population; members; number; appointment; term; vacancy.

23-1723.01. Sheriff's office merit commission; county having 25,000 to 300,000 population; members; number; appointment; term; vacancy.

(1) In counties having a population of not less than twenty-five thousand inhabitants and less than three hundred thousand inhabitants, the sheriff's office merit commission shall consist of three members, except that the membership of the commission may be increased to five members by unanimous vote of the three-member commission.

(2) If the commission consists of three members, one member shall be a duly elected county official, appointed by the county board, one member shall be a deputy sheriff, elected by the deputy sheriffs, and one member shall be selected by the presiding judge of the judicial district encompassing such county and shall be a public representative who is a resident of the county and neither an official nor employee of the county. If the commission consists of five members, one member shall be a duly elected county official, appointed by the board of county commissioners, two members shall be deputy sheriffs, elected by the deputy sheriffs, and two members shall be selected by the presiding judge of the judicial district encompassing such county and shall be public representatives who are residents of the county and neither officials nor employees of the county.

(3) The terms of office of members initially appointed or elected after March 20, 1982, shall expire on January 1 of the years 1983, 1984, and 1985, as designated by the county board. Thereafter, the terms of the members of the commission shall be three years, except that in a county with a five-member commission, (a) the initial term of the additional deputy sheriff member shall be staggered so that his or her term shall coincide with the term of such county's deputy sheriff elected before August 31, 2003, and (b) the initial term of the additional public representative member shall be staggered so that his or her term shall coincide with the term of such county's public representative member appointed before August 31, 2003. As the terms of initial members expire, their successors shall be appointed or elected in the same manner as the initial members. Any vacancy shall be filled by appointment or election in the same manner as appointment or election of initial members. The commission shall have the power to declare vacant the position of any member who no longer meets the qualifications for election or appointment set out in this section.



23-1724 - Sheriff's office merit commission; members; salary; expenses.

23-1724. Sheriff's office merit commission; members; salary; expenses.

The members of the commission shall not receive a salary for their services but shall be reimbursed for such necessary expenses and mileage as may be incurred in the actual performance of their duties with reimbursement for mileage to be made at the rate provided in section 81-1176.



23-1725 - Commission; meetings; public; rules of procedure; adopt.

23-1725. Commission; meetings; public; rules of procedure; adopt.

The sheriff's office merit commission shall hold meetings regularly, at least once every three months, and shall designate the time and place thereof. It shall adopt its own rules of procedure and shall keep a record of its proceedings. All meetings and records of the commission shall be public except as otherwise provided in sections 23-1721 to 23-1736.



23-1726 - Classified service, defined.

23-1726. Classified service, defined.

For purposes of sections 23-1721 to 23-1736, classified service includes all deputy sheriffs including the jailer and matrons but does not include the civilian employees of the office. The deputy sheriff designated by the sheriff as chief deputy is specifically excluded from sections 23-1721 to 23-1736.



23-1727 - Commission; powers; duties.

23-1727. Commission; powers; duties.

The powers and duties of the sheriff's office merit commission shall be as follows:

(1) To adopt rules not inconsistent with sections 23-1721 to 23-1736 for the examination and selection of persons to fill the offices and positions in the classified service which are required to be filled by appointment and for the selection of such persons to be employed in the classified service of the office of the sheriff;

(2) To supervise the administration of the merit system rules, hold examinations from time to time after giving notice thereof, prepare and keep an eligibility list of persons passing such examinations, and certify the names of persons thereon to the sheriff;

(3) To investigate, by itself or otherwise, the enforcement of sections 23-1721 to 23-1736 and of its own rules and the action of appointees in the classified service. In the course of such investigation, the commission, or its authorized representative, shall have the power to administer oaths, and the commission shall have power, by subpoena, to secure both the attendance and testimony of witnesses and the production of books and papers relevant to such investigation;

(4) To provide, through the purchasing department of the county, all needed supplies for the use of the commission;

(5) To classify deputy sheriffs and subdivide them into groups according to rank and grade based upon the duties and responsibilities of such positions. The commission shall recommend to the county board salaries which are uniform for each group of the classified service and comparable to those of comparable counties in this section of the United States; and

(6) To perform such other duties as may be necessary to carry out sections 23-1721 to 23-1736.

The powers enumerated in this section are intended to provide a form of civil service to deputy sheriffs employed by the various counties. Freese and Johnson v. County of Douglas, 210 Neb. 521, 315 N.W.2d 638 (1982).



23-1728 - Commission; competitive examinations; records of service; keep; subject to inspection by commission.

23-1728. Commission; competitive examinations; records of service; keep; subject to inspection by commission.

(1) The commission shall prepare and hold open competitive examinations in order to test the relative fitness of all applicants for appointment to the classified service. At least two weeks' notice shall be given of all such examinations by publication at least once in a legal newspaper published and of general circulation in the county or, if none is published in the county, in a legal newspaper of general circulation in the county.

(2) The commission shall cause to be kept records of the service of each employee, in the classified service, known as service records. These records shall contain facts and statements on all matters relating to the character and quality of the work done and the attitude of the individual toward his or her work. All such service records and employee records shall be subject only to the inspection of the commission.



23-1729 - Sheriff; personnel director; duties.

23-1729. Sheriff; personnel director; duties.

The sheriff of each county under sections 23-1721 to 23-1736 shall be the personnel director of the merit system. The personnel director shall act as secretary of the sheriff's office merit commission and shall advise the commission in all matters pertaining to the merit system established by sections 23-1721 to 23-1736.



23-1730 - Deputy sheriffs; classified service; chief deputy sheriff.

23-1730. Deputy sheriffs; classified service; chief deputy sheriff.

For purposes of sections 23-1721 to 23-1736, all deputy sheriffs actually serving as such shall comprise the classified service. The chief deputy sheriff shall not be within the classified service, but a deputy sheriff serving with permanent rank under sections 23-1721 to 23-1736 may be designated chief deputy sheriff and retain such rank during the period of his or her service as chief deputy sheriff and shall upon termination of his or her duties as chief deputy sheriff revert to his or her permanent rank.



23-1731 - Classified service; vacancy; how filled.

23-1731. Classified service; vacancy; how filled.

Whenever a position in the classified service is to be filled, the sheriff shall notify the sheriff's office merit commission of that fact, and the commission shall certify the names and addresses of the three candidates standing highest on the eligibility list for the class or grade for the position to be filled, and the sheriff shall forthwith appoint to such position one of the three persons so certified. Such appointment shall be for a probationary period to be fixed by the rules, but not to exceed one year. On or before the expiration of the probationary period, the sheriff may, by presenting specific reasons for such action in writing, discharge a probationary appointee, or, with the approval of the commission, transfer him or her to another department within the sheriff's office. If not discharged prior to the expiration of the period of probation and if no complaint has been made about the service rendered, the appointment shall be deemed permanent. To prevent the stoppage of business or to meet extraordinary conditions or emergencies, the sheriff may, with the approval of the commission, make a temporary appointment to remain in force for not to exceed sixty days and only until regular appointment can be made under sections 23-1721 to 23-1736.



23-1732 - Deputy sheriffs in active employment; examinations; when required.

23-1732. Deputy sheriffs in active employment; examinations; when required.

(1) All deputy sheriffs in active employment on January 1, 1970, in counties of three hundred thousand inhabitants or more and on January 1, 1973, in counties having a population of more than one hundred fifty thousand but less than three hundred thousand inhabitants, and who have been such for more than two years immediately prior thereto, shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(2) All deputy sheriffs in active employment on January 1, 1975, in counties having a population of more than sixty thousand but not more than one hundred fifty thousand inhabitants, and who have been deputy sheriffs for more than two years immediately prior thereto, or who have been certified by the Nebraska Law Enforcement Training Center and who have received a certificate of completion shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(3) All deputy sheriffs in active employment on January 1, 1977, in counties having a population of more than forty thousand but not more than sixty thousand inhabitants, and who have been deputy sheriffs for more than two years immediately prior thereto, or who have been certified by the Nebraska Law Enforcement Training Center and who have received a certificate of completion shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(4) All deputy sheriffs in active employment on January 1, 1982, in counties having a population of twenty-five thousand or more but not more than forty thousand inhabitants, and who have been deputy sheriffs for more than two years immediately prior thereto, or who have been certified by the Nebraska Law Enforcement Training Center, and who have received a certificate of completion shall hold their positions without examinations until discharged, reduced, promoted, or transferred in accordance with sections 23-1721 to 23-1736.

(5) All deputy sheriffs who have been so employed for more than six months and less than two years on such date shall be required to take qualifying examinations, and all such deputy sheriffs who have been so employed for less than six months on such date shall be required to take competitive examinations.



23-1733 - Promotions; procedure.

23-1733. Promotions; procedure.

Whenever possible, vacancies shall be filled by promotion. Promotion shall be made from among deputy sheriffs qualified by training and experience to fill the vacancies and whose length of service entitles them to consideration. The commission shall, for the purpose of certifying to the sheriff the list of deputy sheriffs eligible for promotion, rate such deputy sheriffs so qualified on the basis of their service record, experience in the work involved in the vacant position, training and qualifications for such work, seniority, and military service ratings. Seniority shall be controlling only when other factors are equal. Only the names of the three highest on the list of ratings shall be certified. The sheriff shall forthwith appoint one of the three persons so qualified.



23-1734 - Deputy sheriff; removal, suspension, reduced in rank or grade; procedure; grievance; procedure.

23-1734. Deputy sheriff; removal, suspension, reduced in rank or grade; procedure; grievance; procedure.

(1)(a) Any deputy sheriff may be removed, suspended with or without pay, or reduced in either rank or grade or both rank and grade by the sheriff, after appointment or promotion is complete, by an order in writing, stating specifically the reasons therefor. Such order shall be filed with the sheriff's office merit commission, and a copy thereof shall be furnished to the person so removed, suspended, or reduced. Any person so removed, suspended with or without pay, or reduced in either rank or grade or both rank and grade may, within ten days after presentation to him or her of the order of removal, suspension with or without pay, or reduction, appeal to the commission from such order. The commission shall, within two weeks after the filing of such appeal, hold a hearing thereon, and thereupon fully hear and determine the matter, and either affirm, modify, or revoke such order. The appellant shall be entitled to appear personally, produce evidence, and have counsel or other representation and a public hearing. The finding and decision of the commission shall be certified to the sheriff and shall forthwith be enforced and followed, but under no condition shall the employee who has appealed to the commission be permanently removed, suspended with or without pay, or reduced in rank until such finding and decision of the commission is so certified to the sheriff.

(b) This subsection does not apply to a deputy sheriff during his or her probationary period.

(2) Any deputy sheriff may grieve a violation of an employment contract, a personnel rule, a state or local law, or a written departmental policy or procedure to the commission. The commission shall hear the grievance at the next regularly scheduled meeting, or the commission may, at its discretion, set a special meeting to hear the grievance. If the deputy sheriff is subject to a labor agreement, all applicable procedures in the agreement shall be followed prior to the matter being heard by the commission. In all other cases, the matter shall be grieved, in writing, to the commission within fifteen calendar days after the date the deputy sheriff became aware of the occurrence giving rise to the grievance. After hearing or reviewing the grievance, the commission shall issue a written order either affirming or denying the grievance. Such order shall be delivered to the parties to the grievance or their counsel or other representative within seven calendar days after the date of the hearing or the submission of the written grievance.

This section does not become operative until a deputy sheriff has been reduced in either rank or grade or both by the sheriff; it does not become operative until the sheriff acts. The commissioner's authority, under this section, to modify the action of the sheriff does not permit him to increase the punishment imposed by the sheriff. Freese and Johnson v. County of Douglas, 210 Neb. 521, 315 N.W.2d 638 (1982).



23-1735 - Classified service; discrimination; prohibited.

23-1735. Classified service; discrimination; prohibited.

No person in the classified service or seeking admission thereto shall be appointed, reduced, or removed, or in any way favored or discriminated against because of his political, racial, or religious opinions or affiliations, except for membership in any organization which has advocated or does advocate the overthrow of the government of the United States or this state by force or violence.



23-1736 - Classified service; political activity; prohibited.

23-1736. Classified service; political activity; prohibited.

No person serving in the classified service under sections 23-1721 to 23-1736 shall actively participate in any campaign conducted by any candidate for public office while on duty or while in uniform.



23-1737 - Repealed. Laws 2003, LB 222, § 14.

23-1737. Repealed. Laws 2003, LB 222, § 14.



23-1801 - Inquest; when authorized; coroner's jury; compensation.

23-1801. Inquest; when authorized; coroner's jury; compensation.

(1) The coroner shall hold an inquest upon the dead bodies of such persons only as are supposed to have died by unlawful means. When the coroner has notice of the presence in the county of the body of a person supposed to have died by unlawful means, the coroner may, at his or her discretion, issue a warrant to a sheriff of the county requiring the sheriff to summon six residents of the county to appear before the coroner at a time and place named in the warrant.

(2) Each juror shall receive for each day employed in the discharge of his or her duty the sum of twenty dollars to be paid by certificate drawn by the coroner on the general funds of the county.

(3) A juror may voluntarily waive payment under this section for his or her service as a juror.

This article is incorporated into law which requires the county attorney to perform the duties of coroner. State ex rel. Crosby v. Moorhead, 100 Neb. 298, 159 N.W. 412 (1916).

Coroner has jurisdiction, though person may have been injured or died in another county. Moore v. Box Butte County, 78 Neb. 561, 111 N.W. 469 (1907).

Coroner can lawfully hold inquest upon bodies of persons supposed to have died by unlawful means. He is not entitled to fees unless a jury is summoned. Lancaster County v. Holyoke, 37 Neb. 328, 55 N.W. 950 (1893).



23-1802 - Inquest; warrant; form.

23-1802. Inquest; warrant; form.

The warrant may be in substance as follows: The State of Nebraska, ............. County. To any sheriff of such county:

In the name of the people of the State of Nebraska, you are hereby required to summon six residents of your county to appear before me at .........., on the ...... day of .......... 20...., then and there to hold an inquest upon the dead body of ................, there lying, and by what means such person died. Witness my hand this ...... day of ........ A.D. 20.... . ........... Coroner.

Jurors must obey venire of coroner, and are entitled to fees though it was unnecessary to summon them. Moore v. Box Butte County, 78 Neb. 561, 111 N.W. 469 (1907).



23-1803 - Inquest; warrant; execution.

23-1803. Inquest; warrant; execution.

The sheriff shall execute the warrant and make return thereof at the time and place therein named.



23-1804 - Inquest; coroner's jury; vacancies; oath.

23-1804. Inquest; coroner's jury; vacancies; oath.

If any juror fails to appear, the coroner shall cause the proper number to be summoned or returned from the bystanders immediately, and proceed to impanel them and administer the following oath in substance: You do solemnly swear that you will diligently inquire and true presentment make, when, how, and by what means the person whose body lies here dead came to his or her death, according to your knowledge and the evidence given you, so help you God.



23-1805 - Inquest; juror; refusal to serve; penalty.

23-1805. Inquest; juror; refusal to serve; penalty.

Whoever, being so summoned as a juror, fails or refuses, without good cause, to attend at the time and place required, or, appearing, refuses to act as such juror, or misbehaves while acting as such juror, shall, on complaint of the coroner before the county court, be fined not less than three nor more than twenty dollars.



23-1806 - Inquest; subpoenas; power to issue.

23-1806. Inquest; subpoenas; power to issue.

The coroner may issue subpoenas within the county for witnesses, returnable forthwith, or at such time and place as the coroner shall therein direct.

Witness must obey subpoena, and can draw fees though inquest was unnecessary. Moore v. Box Butte County, 78 Neb. 561, 111 N.W. 469 (1907).



23-1807 - Inquest; witnesses; oath.

23-1807. Inquest; witnesses; oath.

An oath shall be administered to the witnesses in substance as follows: You do solemnly swear that the testimony which you shall give to this inquest, concerning the death of the person here lying dead, shall be the truth, the whole truth, and nothing but the truth, so help you God.



23-1808 - Inquest; witnesses; recognizance for appearance in district court.

23-1808. Inquest; witnesses; recognizance for appearance in district court.

If the evidence of any witness shall implicate any person as the unlawful slayer of the person over whom the said inquisition shall be held, the coroner shall recognize such witness, in such sum as the coroner may think proper, to be and appear at the next term of the district court for the said county, there to give evidence of the matter in question and not depart without leave. Such recognizance shall be in the same form, as nearly as practicable, and have the same effect as recognizances taken in county court in cases of felony.



23-1809 - Inquest; verdict; form.

23-1809. Inquest; verdict; form.

The jurors, having inspected the body, heard the testimony, and made all needful inquiries, shall return to the coroner their inquisition in writing, under their hands, in substance as follows, and stating the matter in the following form, as nearly as practicable:

State of Nebraska, ........... County. At an inquisition held at ............, in ............ County, on the .... day of ............ A.D. 20...., before me, ............, coroner of such county, upon the body of ........, lying dead, by the jurors whose names are hereto subscribed, the jurors upon their oath do say ......... (Here state when, how, or by what person, means, weapon, or accident the person came to his or her death, and whether feloniously). In testimony whereof the jurors have hereunto set their hands the day and year aforesaid. Attest: ..............., Coroner.



23-1810 - Inquest; verdict of murder or manslaughter; effect.

23-1810. Inquest; verdict of murder or manslaughter; effect.

The verdict of the coroner's jury, charging any person with murder or manslaughter, shall have the same force and effect as the finding of a bill of indictment by the grand jury, until the case shall have been investigated by a grand jury, and they shall have made their return thereon.



23-1811 - Inquest; arrest; when authorized.

23-1811. Inquest; arrest; when authorized.

If the person charged is present, the coroner may order his or her arrest by an officer or any other person present and shall then make a warrant requiring the officer or other person to take him or her before the county court for examination, or if the person charged is not present and the coroner believes the person can be taken, the coroner may issue a warrant to the sheriff requiring him or her to arrest the person and take the person charged before the county court for examination.



23-1812 - Inquest; warrant of arrest; effect.

23-1812. Inquest; warrant of arrest; effect.

The warrant of a coroner in the above-stated cases shall be of equal authority with that of the county court; and when the person charged is brought before the court, the person charged shall be dealt with as a person held under a complaint in the usual form.



23-1813 - Inquest; warrant of arrest; contents.

23-1813. Inquest; warrant of arrest; contents.

The warrant of the coroner shall recite substantially the verdict of the jury of inquest, and such warrant shall be a sufficient foundation for the proceedings of the justice instead of a complaint.



23-1814 - Inquest; return to district court; contents; duty.

23-1814. Inquest; return to district court; contents; duty.

The coroner shall return to the district court the inquisition, the papers connected with the same, and a list of the names of witnesses who testified in the matter.



23-1815 - Inquest; personal property; discovery on or near body; disposition.

23-1815. Inquest; personal property; discovery on or near body; disposition.

When any valuable personal property, money or papers are found upon or near the body upon which an inquest is held, the coroner shall take charge of the same and deliver the same to those entitled to its care or possession. If not claimed, or, if the same shall be necessary to defray expenses of the burial, the coroner shall, after giving ten days' notice of the time and place of sale, sell such property. After deducting funeral expenses, the coroner shall deposit the proceeds thereof, and the money and papers so found, with the county treasurer, taking receipt therefor, there to remain subject to the order of the legal representatives of the deceased, if claimed within five years thereafter, or if not claimed within that time, to vest in the school fund of the county.

Where coroner was sued by administrator of deceased person for value of personal property of deceased sold by coroner, he could set off amount paid for necessary funeral expenses of deceased. Lenderink v. Sawyer, 92 Neb. 587, 138 N.W. 744 (1912), L.R.A. 1915D 948 (1912), Ann. Cas. 1914A 261 (1912).



23-1816 - Inquest; body of deceased; disposition.

23-1816. Inquest; body of deceased; disposition.

The coroner shall cause the body of each deceased person which the coroner is caused to view, to be delivered to the friends of the deceased, if there be any, but if there be none, the coroner shall cause the body to be decently buried and the expenses shall be paid from any property belonging to the deceased, or if there be none, from the county treasury, by warrant drawn thereon.

An undertaker who inters a dead body at request of coroner will be allowed compensation therefor, though inquest was unnecessary. Darling v. Box Butte County, 78 Neb. 564, 111 N.W. 470 (1907).



23-1817 - Coroner; duties; performance by sheriff.

23-1817. Coroner; duties; performance by sheriff.

When there is no coroner, and in case of the coroner's absence or inability to act, the sheriff of the county is authorized to discharge the duties of coroner in relation to dead bodies.



23-1818 - Inquest; surgeons; subpoena; when authorized.

23-1818. Inquest; surgeons; subpoena; when authorized.

If the coroner or jury deem it necessary, for the purposes of an inquisition, to summon any surgeons, the coroner shall issue a subpoena for those preferred, the same as for any other witness.



23-1819 - Murder; warrant for arrest of suspect; when required.

23-1819. Murder; warrant for arrest of suspect; when required.

The coroner is hereby authorized and required, on a request of a majority of the coroner's jury, to issue a warrant for any person suspected of having committed the crime of murder, and hold such person on said warrant until the inquest over the body is closed.



23-1820 - Coroner's physician; appointment; when authorized; duties; compensation; mileage.

23-1820. Coroner's physician; appointment; when authorized; duties; compensation; mileage.

In each county there is hereby created the office of coroner's physician, who shall be appointed by the coroner of the county and be removable by the coroner, at a salary or schedule of fees or both to be set by the county board and to be paid by the county. Such physician shall certify the cause of death in every case of death in such county not certified by an attending physician and shall perform or cause to be performed an autopsy when requested by the coroner or as provided in section 23-1824. Such physician shall perform such other services in aid of the coroner as shall be requested by the coroner and shall be reimbursed for mileage at the rate provided in section 81-1176 for each mile actually and necessarily traveled by the most direct route while in the performance of such physician's duties.



23-1821 - Death during apprehension or custody; notice required; penalty.

23-1821. Death during apprehension or custody; notice required; penalty.

(1) Every hospital, emergency care facility, physician, nurse, out-of-hospital emergency care provider, or law enforcement officer shall immediately notify the county coroner in all cases when it appears that an individual has died while being apprehended by or while in the custody of a law enforcement officer or detention personnel.

(2) Any person who violates this section shall be guilty of a Class IV misdemeanor.



23-1822 - Death during apprehension or custody; county coroner; duties.

23-1822. Death during apprehension or custody; county coroner; duties.

In each instance when the county coroner is given notice in accordance with section 23-1821, the coroner or coroner's physician shall perform an examination, a test, or an autopsy as he or she may deem necessary to establish, by a reasonable degree of medical certainty, the cause or causes of death and shall thereafter certify the cause or causes of death to the presiding judge of the district court.



23-1823 - Death during apprehension or custody; powers.

23-1823. Death during apprehension or custody; powers.

In the performance of his or her duties under section 23-1822, the county coroner may, when applicable, invoke any or all of the provisions of sections 23-1815, 23-1816, and 23-1820.



23-1824 - Minor; autopsy required; when; guidelines; reimbursement.

23-1824. Minor; autopsy required; when; guidelines; reimbursement.

(1) The county coroner or coroner's physician shall perform, at county expense, an autopsy on any person less than nineteen years of age who dies a sudden death, except that no autopsy needs to be performed if (a) the death was caused by a readily recognizable disease or the death occurred due to trauma resulting from an accident and (b) the death did not occur under suspicious circumstances. The Attorney General shall create, by July 1, 2007, guidelines for county coroners or coroner's physicians regarding autopsies on persons less than nineteen years of age.

(2) The county coroner or coroner's physician shall attempt to establish, by a reasonable degree of medical certainty, the cause or causes of the death, and shall thereafter certify the cause or causes of death to the county attorney. No cause of death shall be certified as sudden infant death syndrome unless an autopsy, a death scene investigation, and a review of the child's medical history reveal no other possible cause.

(3) A county may request reimbursement of up to fifty percent of the cost of an autopsy from the Attorney General. Reimbursement requests may include, but not be limited to, costs for expert witnesses and complete autopsies, including toxicology screens and tissue sample tests. The Attorney General shall place an emphasis on autopsies of children five years of age and younger.



23-1825 - Organ and tissue donations; legislative findings.

23-1825. Organ and tissue donations; legislative findings.

The Legislature finds and declares that it is in the public interest to facilitate organ and tissue donations pursuant to the Revised Uniform Anatomical Gift Act and thereby to increase the availability of organs and tissues for medical transplantation. To accomplish these purposes, the following constitutes the procedure to facilitate the recovery of organs and tissues from donors under the jurisdiction of a coroner within a time period compatible with the preservation of such organ or tissue for the purpose of transplantation.



23-1826 - Organ and tissue donations; terms, defined.

23-1826. Organ and tissue donations; terms, defined.

For purposes of sections 23-1825 to 23-1832:

(1) Coroner means a coroner or his or her designated representative;

(2) Decedent means an individual with respect to whom a determination of death has been made pursuant to section 71-7202;

(3) Donor has the definition found in section 71-4825; and

(4) Preliminary investigation means an inquiry into whether any organs or tissues are necessary to determine the proximate cause or means of death.



23-1827 - Organ and tissue donations; preliminary investigation; access to information; release of organs or tissues; exception; presence for removal procedure.

23-1827. Organ and tissue donations; preliminary investigation; access to information; release of organs or tissues; exception; presence for removal procedure.

(1) A coroner shall conduct a preliminary investigation of a decedent within the coroner's jurisdiction as soon as possible after notification by the hospital in which such decedent is located or the hospital to which such decedent is being transported. The coroner may designate the coroner's physician or another physician to conduct the preliminary investigation.

(2) The preliminary investigation shall be completed within a time period that is compatible with the preservation and recovery of organs or tissues for the purpose of transplantation.

(3) The coroner may request and shall have access to all necessary information including copies of medical records, laboratory test results, X-rays, and other diagnostic results. The information shall be provided as expeditiously as possible, through reasonable means, to permit the preliminary investigation to be completed within a time period compatible with the preservation and recovery of organs or tissues for the purpose of transplantation.

(4) Upon completion of the preliminary investigation, the coroner shall release all organs or tissues which have been donated or may yet be donated pursuant to the Revised Uniform Anatomical Gift Act except those that the coroner reasonably believes contain evidence of the proximate cause or means of death. If the coroner reasonably believes that a specific organ or tissue contains evidence of the proximate cause or means of death and the organ or tissue is otherwise subject to recovery as a donated organ or tissue pursuant to the Revised Uniform Anatomical Gift Act, the coroner or his or her designee shall be present for the removal procedure (a) to make a final determination that allows the recovery of the organs and tissues to proceed, (b) to request a biopsy, or (c) to deny removal of such organ or tissue if the coroner determines such organ or tissue contains evidence of the proximate cause or means of death. After a preliminary investigation is completed under this section, all organs or tissues compatible for transplantation, except any organs or tissues for which the coroner has denied recovery, may be recovered pursuant to the Revised Uniform Anatomical Gift Act.



23-1828 - Organ and tissue donations; failure to complete preliminary investigation; effect.

23-1828. Organ and tissue donations; failure to complete preliminary investigation; effect.

If the coroner, coroner's physician, or other physician designated by the coroner fails to complete the preliminary investigation required under section 23-1827, or if the coroner fails to designate the coroner's physician or another physician to conduct and complete the preliminary investigation, within a time period compatible with the preservation of the organs and tissues for the purpose of transplantation, or if the coroner declines to conduct the preliminary investigation, any organ or tissue that is compatible for transplantation may be recovered pursuant to the Revised Uniform Anatomical Gift Act as though the donor was not within the coroner's jurisdiction.



23-1829 - Organ and tissue donations; denial of recovery; written report required.

23-1829. Organ and tissue donations; denial of recovery; written report required.

If the coroner denies recovery of an organ or tissue, the coroner shall include in a written report the reasons such recovery was denied and provide the report within ten days to the federally designated organ procurement organization for Nebraska.



23-1830 - Organ and tissue donations; coroner's access to medical information, medical records, pathology reports, and the donor's body.

23-1830. Organ and tissue donations; coroner's access to medical information, medical records, pathology reports, and the donor's body.

(1) If the coroner releases any organ or tissue for recovery, the coroner may request that a blood sample, a sample of catheterized urine, a sample of bile if the liver is recovered for the purpose of transplantation, a biopsy specimen in fixative of the organ or tissue procured, and copies of any photographs, pictures, or other diagrams of the organ or tissue made at the time of recovery be delivered to the coroner.

(2) A coroner shall have access to medical records, pathology reports, and the body of the donor following the recovery of any organ or tissue allowed under section 23-1827 or 23-1828.



23-1831 - Organ and tissue donations; report provided to coroner; contents.

23-1831. Organ and tissue donations; report provided to coroner; contents.

Any physician or designated recovery personnel authorized by the federally designated organ procurement organization for Nebraska to recover any organ or tissue pursuant to section 23-1827 or 23-1828 shall provide to the coroner a report detailing the recovery of such organ or tissue and any known relationship to the proximate cause or means of death. If appropriate, such report shall include a biopsy or medically approved sample from the recovered organ or tissue and the results of any diagnostic testing performed upon the recovered organ or tissue. Such report shall become part of the coroner's report or coroner's physician's report.



23-1832 - Organ and tissue donations; immunity from criminal liability.

23-1832. Organ and tissue donations; immunity from criminal liability.

A coroner, a coroner's designee, a coroner's physician or his or her designee, a facility at which an organ or tissue recovery took place pursuant to sections 23-1825 to 23-1832, any authorized recovery personnel, or any other person who acts in good faith in compliance with sections 23-1825 to 23-1832 shall be immune from criminal liability for recovery of any organ or tissue.



23-1901 - County surveyor; county engineer; qualifications; powers and duties.

23-1901. County surveyor; county engineer; qualifications; powers and duties.

(1) It shall be the duty of the county surveyor to make or cause to be made all surveys within his or her county that the county surveyor may be called upon to make and record the same.

(2) In all counties having a population of at least fifty thousand inhabitants but less than one hundred fifty thousand inhabitants, the county surveyor shall be ex officio county engineer and shall be either a professional engineer as provided in the Engineers and Architects Regulation Act or a registered land surveyor as provided in sections 81-8,108 to 81-8,127 or both. In such counties, the office of surveyor shall be full time.

In counties having a population of one hundred fifty thousand inhabitants or more, a county engineer shall be a professional engineer as provided in the act and shall be elected as provided in section 32-526.

(3) The county engineer or ex officio county engineer shall:

(a) Prepare all plans, specifications, and detail drawings for the use of the county in advertising and letting all contracts for the building and repair of bridges, culverts, and all public improvements upon the roads;

(b) Make estimates of the cost of all such contemplated public improvements, make estimates of all material required for such public improvements, inspect the material and have the same measured and ascertained, and report to the county board whether the same is in accordance with its requirements;

(c) Superintend the construction of all such public improvements and inspect and require that the same shall be done according to contract;

(d) Make estimates of the cost of all labor and material which shall be necessary for the construction of all bridges and improvements upon public highways, inspect all of the work and materials placed in any such public improvements, and make a report in writing to the county board with a statement in regard to whether the same comply with the plans, specifications, and detail drawings of the county board prepared for such work or improvements and under which the contract was let; and

(e) Have charge and general supervision of work or improvements authorized by the county board, inspect all materials, direct the work, and make a report of each piece of work to the county board.

The county engineer or surveyor shall also have such other and further powers as are necessarily incident to the general powers granted.

(4) The county surveyor shall prepare and file the required annual inventory statement of county personal property in his or her custody or possession as provided in sections 23-346 to 23-350.

(5) In counties having a population of one hundred fifty thousand inhabitants or more, the county engineer shall appoint a full-time county surveyor. The county surveyor shall perform all the duties prescribed in sections 23-1901 to 23-1913 and any other duties assigned to him or her by the county engineer. The county surveyor shall be a registered land surveyor as provided in sections 81-8,108 to 81-8,127.



23-1901.01 - County surveyor; residency; employed from another county; when; term.

23-1901.01. County surveyor; residency; employed from another county; when; term.

(1) Except as provided in subsection (2) of this section, a county surveyor elected after November 1986 need not be a resident of the county when he or she files for election as county surveyor, but a county surveyor shall reside in a county for which he or she holds office.

(2) When there is no qualified surveyor within a county who will accept the office of county surveyor, the county board of such county may employ a competent surveyor either on a full-time or part-time basis from any other county of the State of Nebraska to such office. In making such employment, the county board shall negotiate a contract with the surveyor, such contract to specify the terms and conditions of the appointment or employment, including the compensation of the surveyor, which compensation shall not be subject to section 33-116. A surveyor employed under this subsection shall serve the same term as that of an elected surveyor and shall not be required to reside in the county of employment.



23-1901.02 - County surveyor; deputy; appointment; oath; duties.

23-1901.02. County surveyor; deputy; appointment; oath; duties.

The county surveyor may appoint a deputy for whose acts he or she will be responsible. The surveyor may not appoint the county treasurer, sheriff, register of deeds, or clerk as deputy.

In counties having a population of fifty thousand but less than one hundred fifty thousand, if the county surveyor is a professional engineer, he or she shall appoint as deputy a registered land surveyor or, if the county surveyor is a registered land surveyor, he or she shall appoint as deputy a professional engineer. This requirement shall not apply if the county surveyor is both a professional engineer and a registered land surveyor.

The appointment shall be in writing and revocable in writing by the surveyor. Both the appointment and revocation shall be filed and kept in the office of the county clerk.

The deputy shall take the same oath as the surveyor which shall be endorsed upon and filed with the certificate of appointment. The surveyor may require a bond of the deputy.

In the absence or disability of the surveyor, the deputy shall perform the duties of the surveyor pertaining to the office, but when the surveyor is required to act in conjunction with or in place of another officer, the deputy cannot act in the surveyor's place.



23-1902 - Repealed. Laws 1982, LB 127, § 19.

23-1902. Repealed. Laws 1982, LB 127, § 19.



23-1903 - Witnesses; attendance and testimony; power to compel; fees.

23-1903. Witnesses; attendance and testimony; power to compel; fees.

The county surveyor or his deputy, in the performance of his official duties, shall have the power to summon and compel the attendance of witnesses before him, to testify respecting the location and identification of any line or corner. When any such witness testifies to any material fact, his testimony must be reduced to writing and subscribed by him and made a matter of record. The county surveyor and his deputy are hereby authorized and empowered to administer oaths and affirmations to any person appearing as a witness before them. But the testimony as provided for herein shall never be used as evidence in any action involving corners or boundary lines, except for the purpose of impeachment. Each witness shall be entitled to the same fees allowed in county court.



23-1904 - Surveyor's certificate; use as evidence; effect.

23-1904. Surveyor's certificate; use as evidence; effect.

The certificate of the county surveyor of any survey made by him of any lands in the county shall be presumptive evidence of the facts stated therein, unless such surveyor shall be interested in the same.



23-1905 - Surveyor; interest; disqualification; who may act.

23-1905. Surveyor; interest; disqualification; who may act.

Whenever a survey of any lands or lots is required, in which the county surveyor is interested, such survey may be made by the surveyor of another county in like manner and to the same effect as though such survey had been made by the surveyor of the county where the land is situated. The surveyor doing the work shall record the field notes of said survey in the official record of surveys of the county wherein the land is situated.



23-1906 - Trespass; exemption from liability.

23-1906. Trespass; exemption from liability.

The county surveyor in the performance of his official duties, shall not be liable to prosecution for trespass.

County surveyor, when in performance of his official duties, is not liable to prosecution for trespass. Kissinger v. State, 123 Neb. 856, 244 N.W. 794 (1932).



23-1907 - Original corners; perpetuation.

23-1907. Original corners; perpetuation.

It shall be the duty of the county surveyor in surveys made by him or her to perpetuate all original corners not at the time well marked, and all corners or angles that he or she may establish or reestablish, in a permanent manner by setting monuments containing ferromagnetic material, according to the instructions of the State Surveyor.



23-1908 - Corners; establishment and restoration; rules governing.

23-1908. Corners; establishment and restoration; rules governing.

The boundaries of the public lands established by the duly appointed government surveyors, when approved by the Surveyor General and accepted by the government, are unchangeable, and the corners established thereon by them shall be held and considered as the true corners which they were intended to represent, and the restoration of lines and corners of said surveys and the division of sections into their legal subdivisions shall be in accordance with the laws of the United States, the circular of instructions of the United States Department of the Interior, Bureau of Land Management, on the restoration of lost and obliterated section corners and quarter corners, and the circular of instructions to the county surveyors by the State Surveyor under authority of the Board of Educational Lands and Funds. The county surveyor is hereby authorized to restore lost and obliterated corners of original surveys and to establish the subdivisional corners of sections in accordance with the provisions of this section and section 23-1907. Any registered land surveyor registered under the provisions of sections 81-8,108 to 81-8,127 is hereby authorized to establish any corner not monumented in the original government surveys in accordance with the provisions of this section and section 23-1907. Subdivision shall be executed according to the plan indicated by the original field notes and plats of surveys and governed by the original and legally restored corners. The survey of the subdivisional lines of sections in violation of this section shall be absolutely void.

This section provides that the restoration of lines and corners of original government surveys shall be in accordance with the laws of the United States and the circular of instructions of the U.S. Department of the Interior, Bureau of Land Management. The circular of instructions of the U.S. Department of the Interior provides that in restoring lines of a survey the purpose is not to correct the original survey, but to determine where the corner was established in the beginning; that an existent corner is one whose position can be located by an acceptable survey record, including testimony of witnesses who have a dependable knowledge of the original location; and that an obliterated corner's location may be recovered if proved beyond a reasonable doubt by unquestionable testimony. State v. Jarchow, 219 Neb. 88, 362 N.W.2d 19 (1985).

Government monuments, if found, will control as to location of section corners and subsequent surveys. Runkle v. Welty, 86 Neb. 680, 126 N.W. 139 (1910).

Government monuments or corners will control course and distance and government plats and field notes are competent evidence. Peterson v. Skjelver, 43 Neb. 663, 62 N.W. 43 (1895).



23-1909 - Subdivisions; petition for survey; expense.

23-1909. Subdivisions; petition for survey; expense.

Whenever a majority of the owners of any section or quarter section of land, which has not been subdivided into its legal subdivisions, or owners of a major portion thereof, desire to have said land subdivided, they may petition the county surveyor to make such survey, who, after giving at least ten days' notice to all such owners residing within the county, shall proceed to make the survey. The expense thereof shall be borne by all the owners in proportion to the work done for each, to be apportioned by the surveyor.



23-1910 - Field books; contents.

23-1910. Field books; contents.

Each county surveyor shall procure, at the expense of the county, suitable memorandum field books for his or her use in the field. He or she shall enter in such field books, as the work progresses, all the details necessary to make up a complete record of each survey. The field books are to be properly indexed and kept on file as a part of the records of his or her office.



23-1911 - Surveys; records; contents; available to public.

23-1911. Surveys; records; contents; available to public.

The county surveyor shall record all surveys, for permanent purposes, made by him or her, as required by sections 81-8,121 to 81-8,122.02. Such record shall set forth the names of the persons making the application for the survey, for whom the work was done, and a statement showing it to be an official county survey or resurvey. The official records, other plats, and field notes of the county surveyor's office shall be deemed and considered public records. Any agent or authority of the United States, the State Surveyor or any deputy state surveyor of Nebraska, or any surveyor registered pursuant to sections 81-8,108 to 81-8,127, shall at all times, within reasonable office or business hours, have free access to the surveys, field notes, maps, charts, records, and other papers as provided for in sections 23-1901 to 23-1913. In all counties, where no regular office is maintained in the county courthouse for the county surveyor of that county, the county clerk shall be custodian of the official record of surveys and all other permanent records pertaining to the office of county surveyor.

An agreement as to boundary line is binding upon all parties having notice, though it may not be true line. Lynch v. Egan, 67 Neb. 541, 93 N.W. 775 (1903); Egan v. Light, 4 Neb. Unof. 127, 93 N.W. 859 (1903).

Where, on a line of the same survey and between remote corners, there is a variance between the measurement of the length of the whole line and the length of the line called for, excess or deficiency should be distributed equally unless one of the quarter sections is fractional, in which latter case excess is distributed proportionately. Brooks v. Stanley, 66 Neb. 826, 92 N.W. 1013 (1902).

In determining lines, testimony of party who located the line from government monuments then in existence is preferable to surveyor's testimony, who subsequently located a different line. Baty v. Elrod, 66 Neb. 735, 92 N.W. 1032 (1903), affirmed on rehearing 66 Neb. 744, 97 N.W. 343 (1903).

Government corners, if ascertained, will control all other surveys; if lost, they may be established by witnesses; if no witnesses, government field notes will control. Clark v. Thornburg, 66 Neb. 717, 92 N.W. 1056 (1902).

Government corners control field notes at time of survey and also field notes, courses, and distances of subsequent survey; as to lost corners, field notes will control. Knoll v. Randolph, 3 Neb. Unof. 599, 92 N.W. 195 (1902).

Surveyor need not follow original order of survey and his location of section corner will not be rejected in absence of proof of mistake or error. Shrake v. Laflin, 3 Neb. Unof. 489, 92 N.W. 184 (1902).



23-1912 - Repealed. Laws 1982, LB 127, § 19.

23-1912. Repealed. Laws 1982, LB 127, § 19.



23-1913 - Records; transfer to successor; violation; penalty.

23-1913. Records; transfer to successor; violation; penalty.

When the term of any county surveyor shall expire or he shall resign or be removed, he shall deliver to his successor all books, maps, plats, diagrams, and papers pertaining to his office, and all correspondence with the Department of the Interior at Washington, D.C., and state officials pertaining to surveys in his county. Any county surveyor who, on the expiration of his term of office, or on his resignation or removal, shall neglect, for the period of thirty days after his successor shall be elected or appointed, and qualified, to deliver all such books, maps, plats, diagrams, papers, and correspondence aforesaid, or any executor or administrator of any deceased county surveyor, who shall neglect for the space of thirty days to deliver to such successor all such books, maps, plats, diagrams, papers, and correspondence aforesaid, which shall come into his hands, shall forfeit and pay into the county treasury a sum not less than ten and not more than fifty dollars, and a similar sum for each thirty days thereafter during which he shall so neglect to deliver the same as aforesaid. If no successor has been elected or appointed and qualified, then they shall be delivered to the county clerk.



23-2001 - County officers; removal by judicial proceedings; grounds.

23-2001. County officers; removal by judicial proceedings; grounds.

All county officers may be charged, tried, and removed from office, in the manner hereinafter provided, for (1) habitual or willful neglect of duty, (2) extortion, (3) corruption, (4) willful maladministration in office, (5) conviction of a felony, (6) habitual drunkenness, or (7) official misconduct as defined in section 28-924.

Failure by a county attorney to reside in the county he or she holds office is not official misconduct. Hynes v. Hogan, 251 Neb. 404, 558 N.W.2d 35 (1997).

A constitutional officer may only be removed by impeachment as provided in Constitution of Nebraska, and the Legislature may not provide for suspension or removal of such officer. Laverty v. Cochran, 132 Neb. 118, 271 N.W. 354 (1936).

If, pending appeal, the term of defendant expires, appeal will be dismissed. McCarter v. Lavery, 101 Neb. 748, 164 N.W. 1054 (1917).

Actions hereunder are penal in nature and to justify removal under first and sixth subdivisions, it must be shown that acts were performed with evil intent or legal malice. Hiatt v. Tomlinson, 100 Neb. 51, 158 N.W. 383 (1916).

The only method of removing county judge from office is by impeachment, as provided in section 14, Article III, Constitution of Nebraska. Conroy v. Hallowell, 94 Neb. 794, 144 N.W. 895 (1913).

Where county treasurer is reelected, failure of county board to remove him from office for failure to account for funds does not preclude suit on bond. Thomssen v. Hall County, 63 Neb. 777, 89 N.W. 389 (1902), 57 L.R.A. 303 (1902).



23-2002 - County officers; removal by judicial proceedings; jurisdiction of district court.

23-2002. County officers; removal by judicial proceedings; jurisdiction of district court.

Any person may make such charge, and the district court shall have exclusive original jurisdiction thereof by summons.



23-2003 - County officers; removal by judicial proceedings; procedure.

23-2003. County officers; removal by judicial proceedings; procedure.

The proceedings shall be as nearly like those in other actions as the nature of the case admits, excepting where otherwise provided in sections 23-2001 to 23-2009.



23-2004 - County officers; removal by judicial proceedings; complaint; verification.

23-2004. County officers; removal by judicial proceedings; complaint; verification.

The complaint shall be by an accuser against the accused, and shall contain the charges with the necessary specifications under them, and be verified by the affidavit of any elector of the state that he believes the charges to be true.

Complaint set out and held sufficient. Stewart v. Bole, 61 Neb. 193, 85 N.W. 33 (1901).



23-2005 - County officers; removal by judicial proceedings; complaint; summons and service.

23-2005. County officers; removal by judicial proceedings; complaint; summons and service.

It will be sufficient that the summons require the accused to appear and answer to the complaint of .......... (naming the accuser) for official misdemeanor, but a copy of the complaint must be served with the summons.



23-2006 - County officers; removal by judicial proceedings; defensive pleadings.

23-2006. County officers; removal by judicial proceedings; defensive pleadings.

No answer or other pleading after the complaint is necessary, but the defendant may move to reject the complaint upon any ground rendering such motion proper; and he may answer if he desires, and if he answers the accuser may reply or not. But if there be an answer and reply, the provisions of section 23-2003 relating to pleadings in the action shall apply.



23-2007 - County officers; removal by judicial proceedings; judgment.

23-2007. County officers; removal by judicial proceedings; judgment.

The question of fact shall be tried as in other actions, and if the accused is found guilty, judgment shall be entered removing the officer from his office, and declaring the latter vacant, and the clerk shall enter a copy of the judgment in the election book.



23-2008 - County officers; removal by judicial proceedings; costs of action.

23-2008. County officers; removal by judicial proceedings; costs of action.

The accuser and the accused are liable to costs as in other actions.



23-2009 - County officers; suspension pending trial; vacancy; how filled.

23-2009. County officers; suspension pending trial; vacancy; how filled.

When the accused is an officer of the court, and is suspended, the court may supply his place by appointment for the term.

"Suspended", as used in this section, is not synonymous with "removed", as used in first section of article. State ex rel. Dodson v. Meeker, 19 Neb. 444, 27 N.W. 427 (1886).



23-2010 - Repealed. Laws 1984, LB 975, § 14.

23-2010. Repealed. Laws 1984, LB 975, § 14.



23-2010.01 - Repealed. Laws 1984, LB 975, § 14.

23-2010.01. Repealed. Laws 1984, LB 975, § 14.



23-2010.02 - Repealed. Laws 1984, LB 975, § 14.

23-2010.02. Repealed. Laws 1984, LB 975, § 14.



23-2010.03 - Repealed. Laws 1984, LB 975, § 14.

23-2010.03. Repealed. Laws 1984, LB 975, § 14.



23-2010.04 - Repealed. Laws 1984, LB 975, § 14.

23-2010.04. Repealed. Laws 1984, LB 975, § 14.



23-2010.05 - Repealed. Laws 1984, LB 975, § 14.

23-2010.05. Repealed. Laws 1984, LB 975, § 14.



23-2010.06 - Repealed. Laws 1984, LB 975, § 14.

23-2010.06. Repealed. Laws 1984, LB 975, § 14.



23-2010.07 - Repealed. Laws 1984, LB 975, § 14.

23-2010.07. Repealed. Laws 1984, LB 975, § 14.



23-2010.08 - Repealed. Laws 1984, LB 975, § 14.

23-2010.08. Repealed. Laws 1984, LB 975, § 14.



23-2010.09 - Repealed. Laws 1984, LB 975, § 14.

23-2010.09. Repealed. Laws 1984, LB 975, § 14.



23-2010.10 - Repealed. Laws 1984, LB 975, § 14.

23-2010.10. Repealed. Laws 1984, LB 975, § 14.



23-2011 - Repealed. Laws 1980, LB 601, § 13.

23-2011. Repealed. Laws 1980, LB 601, § 13.



23-2012 - Removal of disabled officers; procedure.

23-2012. Removal of disabled officers; procedure.

Whenever the county board shall determine after hearing that any county officer or deputy is physically or mentally incapable of performing the duties of his office and cannot recover sufficiently to be able to perform such duties, the board shall declare such position vacant and appoint a successor. The county board shall appoint two physicians to examine the officer or deputy and shall receive the report of the physicians as evidence at the hearing. If the person so removed is an officer, the appointment shall be for the unexpired portion of the term. Such hearing shall be held only after ten days' notice in writing to the officer or deputy concerned. An appeal to district court may be taken from the action in the same manner as appeals are now taken from the action of the county board in the allowance or disallowance of claims against the county. The provisions of this section shall not apply to the office of county judge.



23-2013 - Incarcerated county officer; forfeiture of office; replacement.

23-2013. Incarcerated county officer; forfeiture of office; replacement.

Except as provided in section 23-2001, the county board may require a county officer incarcerated for the conviction of a crime to temporarily forfeit his or her powers and duties while so incarcerated. The county board may declare the office temporarily vacant and appoint a replacement for the period of time such officer is incarcerated. The temporary officer shall assume all the powers and duties of the office and be compensated accordingly. No compensation shall be given to the incarcerated officer. If no other action is taken, the county officer may resume all duties of his or her office after the completion of his or her period of incarceration.

The Legislature's provisions of denying compensation when an official is incarcerated do not show an intent to provide compensation in all other instances. Hogan v. Garden County, 268 Neb. 631, 686 N.W.2d 356 (2004).

This section is silent about compensation. Hogan v. Garden County, 268 Neb. 631, 686 N.W.2d 356 (2004).



23-2101 - Transferred to section 13-701.

23-2101. Transferred to section 13-701.



23-2102 - Transferred to section 13-702.

23-2102. Transferred to section 13-702.



23-2103 - Transferred to section 13-703.

23-2103. Transferred to section 13-703.



23-2104 - Transferred to section 13-704.

23-2104. Transferred to section 13-704.



23-2105 - Transferred to section 13-705.

23-2105. Transferred to section 13-705.



23-2106 - Transferred to section 13-706.

23-2106. Transferred to section 13-706.



23-2107 - Repealed. Laws 1963, c. 340, § 1.

23-2107. Repealed. Laws 1963, c. 340, § 1.



23-2201 - Transferred to section 13-802.

23-2201. Transferred to section 13-802.



23-2202 - Transferred to section 13-801.

23-2202. Transferred to section 13-801.



23-2203 - Transferred to section 13-803.

23-2203. Transferred to section 13-803.



23-2204 - Transferred to section 13-804.

23-2204. Transferred to section 13-804.



23-2205 - Transferred to section 13-805.

23-2205. Transferred to section 13-805.



23-2206 - Transferred to section 13-806.

23-2206. Transferred to section 13-806.



23-2207 - Transferred to section 13-807.

23-2207. Transferred to section 13-807.



23-2301 - Terms, defined.

23-2301. Terms, defined.

For purposes of the County Employees Retirement Act, unless the context otherwise requires:

(1) Actuarial equivalent means the equality in value of the aggregate amounts expected to be received under different forms of an annuity payment. The mortality assumption used for purposes of converting the member cash balance account shall be the 1994 Group Annuity Mortality Table using a unisex rate that is fifty percent male and fifty percent female. For purposes of converting the member cash balance account attributable to contributions made prior to January 1, 1984, that were transferred pursuant to the act, the 1994 Group Annuity Mortality Table for males shall be used;

(2) Annuity means equal monthly payments provided by the retirement system to a member or beneficiary under forms determined by the board beginning the first day of the month after an annuity election is received in the office of the Nebraska Public Employees Retirement Systems or the first day of the month after the employee's termination of employment, whichever is later. The last payment shall be at the end of the calendar month in which the member dies or in accordance with the payment option chosen by the member;

(3) Annuity start date means the date upon which a member's annuity is first effective and shall be the first day of the month following the member's termination or following the date the application is received by the board, whichever is later;

(4) Cash balance benefit means a member's retirement benefit that is equal to an amount based on annual employee contribution credits plus interest credits and, if vested, employer contribution credits plus interest credits and dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317;

(5)(a) Compensation means gross wages or salaries payable to the member for personal services performed during the plan year. Compensation does not include insurance premiums converted into cash payments, reimbursement for expenses incurred, fringe benefits, per diems, or bonuses for services not actually rendered, including, but not limited to, early retirement inducements, cash awards, and severance pay, except for retroactive salary payments paid pursuant to court order, arbitration, or litigation and grievance settlements. Compensation includes overtime pay, member retirement contributions, and amounts contributed by the member to plans under sections 125, 403(b), and 457 of the Internal Revenue Code or any other section of the code which defers or excludes such amounts from income.

(b) Compensation in excess of the limitations set forth in section 401(a)(17) of the Internal Revenue Code shall be disregarded. For an employee who was a member of the retirement system before the first plan year beginning after December 31, 1995, the limitation on compensation shall not be less than the amount which was allowed to be taken into account under the retirement system as in effect on July 1, 1993;

(6) Date of adoption of the retirement system by each county means the first day of the month next following the date of approval of the retirement system by the county board or January 1, 1987, whichever is earlier;

(7) Date of disability means the date on which a member is determined by the board to be disabled;

(8) Defined contribution benefit means a member's retirement benefit from a money purchase plan in which member benefits equal annual contributions and earnings pursuant to section 23-2309 and, if vested, employer contributions and earnings pursuant to section 23-2310;

(9) Disability means an inability to engage in a substantially gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or be of a long and indefinite duration;

(10) Employee means all persons or officers who are employed by a county of the State of Nebraska on a permanent basis, persons or officers employed by or serving in a municipal county formed by at least one county participating in the retirement system, persons employed as provided in section 2-1608, all elected officers of a county, and such other persons or officers as are classified from time to time as permanent employees by the county board of the county by which they are employed, except that employee does not include judges, employees or officers of any county having a population in excess of two hundred thousand inhabitants as determined by the most recent federal decennial census, or, except as provided in section 23-2306, persons making contributions to the School Employees Retirement System of the State of Nebraska;

(11) Employee contribution credit means an amount equal to the member contribution amount required by section 23-2307;

(12) Employer contribution credit means an amount equal to the employer contribution amount required by section 23-2308;

(13) Final account value means the value of a member's account on the date the account is either distributed to the member or used to purchase an annuity from the plan, which date shall occur as soon as administratively practicable after receipt of a valid application for benefits, but no sooner than forty-five days after the member's termination;

(14) Five-year break in service means a period of five consecutive one-year breaks in service;

(15) Full-time employee means an employee who is employed to work one-half or more of the regularly scheduled hours during each pay period;

(16) Future service means service following the date of adoption of the retirement system;

(17) Guaranteed investment contract means an investment contract or account offering a return of principal invested plus interest at a specified rate. For investments made after July 19, 1996, guaranteed investment contract does not include direct obligations of the United States or its instrumentalities, bonds, participation certificates or other obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association, or collateralized mortgage obligations and other derivative securities. This subdivision shall not be construed to require the liquidation of investment contracts or accounts entered into prior to July 19, 1996;

(18) Interest credit rate means the greater of (a) five percent or (b) the applicable federal mid-term rate, as published by the Internal Revenue Service as of the first day of the calendar quarter for which interest credits are credited, plus one and one-half percent, such rate to be compounded annually;

(19) Interest credits means the amounts credited to the employee cash balance account and the employer cash balance account at the end of each day. Such interest credit for each account shall be determined by applying the daily portion of the interest credit rate to the account balance at the end of the previous day. Such interest credits shall continue to be credited to the employee cash balance account and the employer cash balance account after a member ceases to be an employee, except that no such credit shall be made with respect to the employee cash balance account and the employer cash balance account for any day beginning on or after the member's date of final account value. If benefits payable to the member's surviving spouse or beneficiary are delayed after the member's death, interest credits shall continue to be credited to the employee cash balance account and the employer cash balance account until such surviving spouse or beneficiary commences receipt of a distribution from the plan;

(20) Member cash balance account means an account equal to the sum of the employee cash balance account and, if vested, the employer cash balance account and dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317;

(21) One-year break in service means a plan year during which the member has not completed more than five hundred hours of service;

(22) Participation means qualifying for and making the required deposits to the retirement system during the course of a plan year;

(23) Part-time employee means an employee who is employed to work less than one-half of the regularly scheduled hours during each pay period;

(24) Plan year means the twelve-month period beginning on January 1 and ending on December 31;

(25) Prior service means service prior to the date of adoption of the retirement system;

(26) Regular interest means the rate of interest earned each calendar year as determined by the retirement board in conformity with actual and expected earnings on the investments through December 31, 1985;

(27) Required contribution means the deduction to be made from the compensation of employees as provided in the act;

(28) Retirement means qualifying for and accepting the retirement benefit granted under the act after terminating employment;

(29) Retirement application means the form approved and provided by the retirement system for acceptance of a member's request for either regular or disability retirement;

(30) Retirement board or board means the Public Employees Retirement Board;

(31) Retirement date means (a) the first day of the month following the date upon which a member's request for retirement is received on a retirement application if the member is eligible for retirement and has terminated employment or (b) the first day of the month following termination of employment if the member is eligible for retirement and has filed an application but has not yet terminated employment;

(32) Retirement system means the Retirement System for Nebraska Counties;

(33) Service means the actual total length of employment as an employee and is not deemed to be interrupted by (a) temporary or seasonal suspension of service that does not terminate the employee's employment, (b) leave of absence authorized by the employer for a period not exceeding twelve months, (c) leave of absence because of disability, or (d) military service, when properly authorized by the retirement board. Service does not include any period of disability for which disability retirement benefits are received under section 23-2315;

(34) Surviving spouse means (a) the spouse married to the member on the date of the member's death or (b) the spouse or former spouse of the member if survivorship rights are provided under a qualified domestic relations order filed with the board pursuant to the Spousal Pension Rights Act. The spouse or former spouse shall supersede the spouse married to the member on the date of the member's death as provided under a qualified domestic relations order. If the benefits payable to the spouse or former spouse under a qualified domestic relations order are less than the value of benefits entitled to the surviving spouse, the spouse married to the member on the date of the member's death shall be the surviving spouse for the balance of the benefits;

(35) Termination of employment occurs on the date on which a county which is a member of the retirement system determines that its employer-employee relationship with an employee is dissolved. The county shall notify the board of the date on which such a termination has occurred. Termination of employment does not occur if an employee whose employer-employee relationship with a county is dissolved enters into an employer-employee relationship with the same or another county which participates in the Retirement System for Nebraska Counties and there are less than one hundred twenty days between the date when the employee's employer-employee relationship ceased with the county and the date when the employer-employee relationship commenced with the same or another county which qualifies the employee for participation in the plan. It is the responsibility of the employer that is involved in the termination of employment to notify the board of such change in employment and provide the board with such information as the board deems necessary. If the board determines that termination of employment has not occurred and a retirement benefit has been paid to a member of the retirement system pursuant to section 23-2319, the board shall require the member who has received such benefit to repay the benefit to the retirement system; and

(36) Vesting credit means credit for years, or a fraction of a year, of participation in another Nebraska governmental plan for purposes of determining vesting of the employer account.



23-2302 - Retirement System for Nebraska Counties; establish; purpose; acceptance of contributions.

23-2302. Retirement System for Nebraska Counties; establish; purpose; acceptance of contributions.

(1) A county employees retirement system shall be established for the purpose of providing a retirement annuity or other benefits for employees as provided by the County Employees Retirement Act. It shall be known as the Retirement System for Nebraska Counties, and by such name shall transact all business and hold all cash and other property as provided in the County Employees Retirement Act.

(2) The retirement system shall not accept as contributions any money from members or participating counties except the following:

(a) Mandatory contributions and fees established by sections 23-2307 and 23-2308;

(b) Payments on behalf of transferred employees made pursuant to section 23-2306.02 or 23-2306.03;

(c) Money that is a repayment of refunded contributions made pursuant to section 23-2320;

(d) Contributions for military service credit made pursuant to section 23-2323.01;

(e) Actuarially required contributions pursuant to subdivision (4)(b) of section 23-2317;

(f) Trustee-to-trustee transfers pursuant to section 23-2323.04; or

(g) Corrections ordered by the board pursuant to section 23-2305.01.



23-2303 - Repealed. Laws 1973, LB 216, § 4.

23-2303. Repealed. Laws 1973, LB 216, § 4.



23-2304 - Repealed. Laws 1973, LB 216, § 4.

23-2304. Repealed. Laws 1973, LB 216, § 4.



23-2305 - Public Employees Retirement Board; duties; rules and regulations.

23-2305. Public Employees Retirement Board; duties; rules and regulations.

It shall be the duty of the board to administer the County Employees Retirement Act as provided in section 84-1503. The board shall adopt and promulgate rules and regulations to carry out the act.



23-2305.01 - Board; power to adjust contributions and benefits.

23-2305.01. Board; power to adjust contributions and benefits.

(1) If the board determines that the retirement system has previously received contributions or distributed benefits which for any reason are not in accordance with the statutory provisions of the County Employees Retirement Act, the board shall refund contributions, require additional contributions, adjust benefits, credit dividend amounts, or require repayment of benefits paid. In the event of an overpayment of a benefit, the board may, in addition to other remedies, offset future benefit payments by the amount of the prior overpayment, together with regular interest or interest credits, whichever is appropriate, thereon. In the event of an underpayment of a benefit, the board shall immediately make payment equal to the deficit amount plus regular interest or interest credits, whichever is appropriate.

(2) The board shall adopt and promulgate rules and regulations implementing this section, which shall include, but not be limited to, the following: (a) The procedures for refunding contributions, adjusting future contributions or benefit payments, and requiring additional contributions or repayment of benefits; (b) the process for a member, member's beneficiary, employee, or employer to dispute an adjustment of contributions or benefits; and (c) notice provided to all affected persons. All notices shall be sent prior to an adjustment and shall describe the process for disputing an adjustment of contributions or benefits.



23-2306 - Retirement system; members; employees; elected officials; new employee; participation in another governmental plan; how treated; separate employment; effect.

23-2306. Retirement system; members; employees; elected officials; new employee; participation in another governmental plan; how treated; separate employment; effect.

(1) The membership of the retirement system shall be composed of all persons who are or were employed by member counties and who maintain an account balance with the retirement system.

(2) The following employees of member counties are authorized to participate in the retirement system: (a) All permanent full-time employees shall begin participation in the retirement system upon employment and full-time elected officials shall begin participation in the retirement system upon taking office, (b) all permanent part-time employees who have attained the age of eighteen years may exercise the option to begin participation in the retirement system within the first thirty days of employment, and (c) all part-time elected officials may exercise the option to begin participation in the retirement system within thirty days after taking office. An employee who exercises the option to begin participation in the retirement system shall remain in the system until termination or retirement, regardless of any change of status as a permanent or temporary employee.

(3) On and after July 1, 2010, no employee of a member county shall be authorized to participate in the retirement system provided for in the County Employees Retirement Act unless the employee (a) is a United States citizen or (b) is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.

(4) On and after July 1, 2013, the board may determine that a governmental entity currently participating in the retirement system no longer qualifies under section 414(d) of the Internal Revenue Code as a participating employer in a governmental plan. Upon such determination, affected plan members shall be considered fully vested. The board shall notify such entity within ten days after making a determination. Within ninety days after the board's notice to such entity, affected plan members shall become inactive. The board may adopt and promulgate rules and regulations to carry out this subsection.

(5) Within the first one hundred eighty days of employment, a full-time employee may apply to the board for vesting credit for years of participation in another Nebraska governmental plan, as defined by section 414(d) of the Internal Revenue Code. During the years of participation in the other Nebraska governmental plan, the employee must have been a full-time employee, as defined in the Nebraska governmental plan in which the credit was earned. The board may adopt and promulgate rules and regulations governing the assessment and granting of vesting credit.

(6) Any employee who qualifies for membership in the retirement system pursuant to this section may not be disqualified from membership in the retirement system solely because such employee also maintains separate employment which qualifies the employee for membership in another public retirement system, nor may membership in this retirement system disqualify such an employee from membership in another public retirement system solely by reason of separate employment which qualifies such employee for membership in this retirement system.

(7) A full-time or part-time employee of a city, village, or township who becomes a county employee pursuant to a merger of services shall receive vesting credit for his or her years of participation in a Nebraska governmental plan, as defined by section 414(d) of the Internal Revenue Code, of the city, village, or township.

(8) A full-time or part-time employee of a city, village, fire protection district, or township who becomes a municipal county employee shall receive credit for his or her years of employment with the city, village, fire protection district, or township for purposes of the vesting provisions of this section.

(9) A full-time or part-time employee of the state who becomes a county employee pursuant to transfer of assessment function to a county under section 77-1340 or 77-1340.04 shall not be deemed to have experienced a termination of employment and shall receive vesting credit for his or her years of participation in the State Employees Retirement System of the State of Nebraska.

(10) Counties shall ensure that employees authorized to participate in the retirement system pursuant to this section shall enroll and make required contributions to the retirement system immediately upon becoming an employee. Information necessary to determine membership in the retirement system shall be provided by the employer.



23-2306.01 - Repealed. Laws 2006, LB 366, § 14.

23-2306.01. Repealed. Laws 2006, LB 366, § 14.



23-2306.02 - Retirement system; transferred employee; payment to system.

23-2306.02. Retirement system; transferred employee; payment to system.

Under such rules and regulations as the retirement board adopts and promulgates, a full-time or part-time employee of a city, village, or township who becomes a county employee pursuant to a merger of services may pay to the retirement system an amount equal to the sum of all deductions which were made from the employee's compensation, plus earnings, during such period of employment with the city, village, or township. Payment shall be made within five years after the merger or prior to retirement, whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll authorization.



23-2306.03 - Retirement system; municipal county employee; participation in another governmental plan; how treated.

23-2306.03. Retirement system; municipal county employee; participation in another governmental plan; how treated.

Under such rules and regulations as the retirement board adopts and promulgates, a full-time or part-time employee of a city, village, fire protection district, or township who becomes a municipal county employee shall transfer all of his or her funds in the retirement system of the city, village, fire protection district, or township by paying to the Retirement System for Nebraska Counties from funds held by the retirement system of the city, village, fire protection district, or township an amount equal to one of the following: (1) If the retirement system of the city, village, fire protection district, or township maintains a defined benefit plan, an amount not to exceed the initial benefit transfer value as provided in section 13-2401, leaving no funds attributable to the transferred employee within the retirement system of the city, village, fire protection district, or township; or (2) if the retirement system of the city, village, fire protection district, or township maintains a defined contribution plan, an amount not to exceed the employee and employer accounts of the transferring employee plus earnings during the period of employment with the city, village, fire protection district, or township. The employee shall receive vesting credit for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the city, village, fire protection district, or township. Payment shall be made within five years after employment begins with the receiving entity or prior to retirement, whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization.



23-2307 - Retirement system; members; contribution; amount; county pay.

23-2307. Retirement system; members; contribution; amount; county pay.

Each employee who is a member of the retirement system shall pay to the county or have picked up by the county a sum equal to four and one-half percent of his or her compensation for each pay period. The contributions, although designated as employee contributions, shall be paid by the county in lieu of employee contributions. The county shall pick up the employee contributions required by this section for all compensation paid on or after January 1, 1985, and the contributions so picked up shall be treated as employer contributions pursuant to section 414(h)(2) of the Internal Revenue Code in determining federal tax treatment under the code and shall not be included as gross income of the employee until such time as they are distributed or made available. The county shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The county shall pick up these contributions by a compensation deduction through a reduction in the cash compensation of the employee. Employee contributions picked up shall be treated for all purposes of the County Employees Retirement Act in the same manner and to the extent as employee contributions made prior to the date picked up.



23-2308 - County Employees Retirement Fund; created; investment; system; county clerk; payment; fees; accounting of funds.

23-2308. County Employees Retirement Fund; created; investment; system; county clerk; payment; fees; accounting of funds.

(1) The County Employees Retirement Fund is created. The fund shall be administered by the board and shall consist of contributions and other such sums as provided in section 23-2302. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The county clerk shall pay to the board or an entity designated by the board an amount equal to two hundred fifty percent of the amounts deducted from the compensation of employees in accordance with the provisions of section 23-2307, which two hundred fifty percent equals the employees' contributions plus the county's contributions of one hundred fifty percent of the employees' contributions.

(3) The board may charge the county an administrative processing fee of twenty-five dollars if the reports of necessary information or payments made pursuant to this section are received later than the date on which the board requires that such information or money should be received. In addition, the board may charge the county a late fee of thirty-eight thousandths of one percent of the amount required to be submitted pursuant to this section for each day such amount has not been received or in an amount equal to the amount of any costs incurred by the member due to the late receipt of contributions, whichever is greater. The late fee may be used to make a member's account whole for any costs that may have been incurred by the member due to the late receipt of contributions.

(4) The Department of Administrative Services may, for accounting purposes, create subfunds of the County Employees Retirement Fund to separately account for defined contribution plan assets and cash balance plan assets.



23-2308.01 - Cash balance benefit; election; effect; administrative services agreements; authorized.

23-2308.01. Cash balance benefit; election; effect; administrative services agreements; authorized.

(1) It is the intent of the Legislature that, in order to improve the competitiveness of the retirement plan for county employees, a cash balance benefit shall be added to the County Employees Retirement Act on and after January 1, 2003. Each member who is employed and participating in the retirement system prior to January 1, 2003, may either elect to continue participation in the defined contribution benefit as provided in the act prior to January 1, 2003, or elect to participate in the cash balance benefit as set forth in this section. An active member shall make a one-time election beginning September 1, 2012, through October 31, 2012, in order to participate in the cash balance benefit. If no such election is made, the member shall be treated as though he or she elected to continue participating in the defined contribution benefit as provided in the act prior to January 1, 2003. Members who elect to participate in the cash balance benefit beginning September 1, 2012, through October 31, 2012, shall commence participation in the cash balance benefit on January 2, 2013. Any member who made the election prior to April 7, 2012, does not have to make another election of the cash balance benefit beginning September 1, 2012, through October 31, 2012.

(2) For a member employed and participating in the retirement system beginning on and after January 1, 2003, or a member employed and participating in the retirement system on January 1, 2003, who, prior to April 7, 2012, or beginning September 1, 2012, through October 31, 2012, elects to convert his or her employee and employer accounts to the cash balance benefit:

(a) Except as provided in subdivision (2)(b) of section 23-2319.01, the employee cash balance account within the County Employees Retirement Fund shall, at any time, be equal to the following:

(i) The initial employee account balance, if any, transferred from the defined contribution plan account described in section 23-2309; plus

(ii) Employee contribution credits deposited in accordance with section 23-2307; plus

(iii) Interest credits credited in accordance with subdivision (19) of section 23-2301; plus

(iv) Dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317; and

(b) The employer cash balance account shall, at any time, be equal to the following:

(i) The initial employer account balance, if any, transferred from the defined contribution plan account described in section 23-2310; plus

(ii) Employer contribution credits deposited in accordance with section 23-2308; plus

(iii) Interest credits credited in accordance with subdivision (19) of section 23-2301; plus

(iv) Dividend amounts credited in accordance with subdivision (4)(c) of section 23-2317.

(3) In order to carry out the provisions of this section, the board may enter into administrative services agreements for accounting or record-keeping services. No agreement shall be entered into unless the board determines that it will result in administrative economy and will be in the best interests of the counties and their participating employees. The board may develop a schedule for the allocation of the administrative services agreements costs for accounting or record-keeping services and may assess the costs so that each member pays a reasonable fee as determined by the board.



23-2309 - Defined contribution benefit; employee account, defined; interest credited to account.

23-2309. Defined contribution benefit; employee account, defined; interest credited to account.

For a member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, a member's share of the fund arising from the compensation deductions made in accordance with section 23-2307 shall be known as his or her employee account. Each year, commencing January 1, 1975, and ending December 31, 1985, regular interest shall be credited to the employee account. As of January 1 of each such year, a member's employee account shall be equal to one hundred percent of his or her employee account as of the next preceding January 1, increased by any regular interest earned and any amounts deducted from the member's compensation since the next preceding January 1 in accordance with section 23-2307.

On and after January 1, 1986, the employee account shall be equal to the sum of the employee's stable return account, equities account, and any assets of additional accounts created pursuant to section 23-2309.01.



23-2309.01 - Defined contribution benefit; employee account; investment options; procedures; administration.

23-2309.01. Defined contribution benefit; employee account; investment options; procedures; administration.

(1) Each member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, shall be allowed to allocate all contributions to his or her employee account to various investment options. The investment options shall include, but not be limited to, the following:

(a) An investor select account which shall be invested under the direction of the state investment officer with an asset allocation and investment strategy substantially similar to the investment allocations made by the state investment officer for the defined benefit plans under the retirement systems described in subdivision (1)(a) of section 84-1503. Investments shall most likely include domestic and international equities, fixed income investments, and real estate, as well as potentially additional asset classes;

(b) A stable return account which shall be invested by or under the direction of the state investment officer in one or more guaranteed investment contracts;

(c) An equities account which shall be invested by or under the direction of the state investment officer in equities;

(d) A balanced account which shall be invested by or under the direction of the state investment officer in equities and fixed income instruments;

(e) An index fund account which shall be invested by or under the direction of the state investment officer in a portfolio of common stocks designed to closely duplicate the total return of the Standard and Poor's division of The McGraw-Hill Companies, Inc., 500 Index;

(f) A fixed income account which shall be invested by or under the direction of the state investment officer in fixed income instruments;

(g) A money market account which shall be invested by or under the direction of the state investment officer in short-term fixed income securities; and

(h) Beginning July 1, 2006, an age-based account which shall be invested under the direction of the state investment officer with an asset allocation and investment strategy that changes based upon the age of the member. The board shall develop an account mechanism that changes the investments as the employee nears retirement age. The asset allocation and asset classes utilized in the investments shall move from aggressive, to moderate, and then to conservative as retirement age approaches.

If a member fails to select an option or combination of options, all of his or her funds shall be placed in the option described in subdivision (b) of this subsection. Each member shall be given a detailed current description of each investment option prior to making or revising his or her allocation.

(2) Members of the retirement system may allocate their contributions to the investment options in percentage increments as set by the board in any proportion, including full allocation to any one option. A member under subdivision (1)(a) of section 23-2321 or his or her beneficiary may transfer any portion of his or her funds among the options, except for restrictions on transfers to or from the stable return account pursuant to rule or regulation. The board shall adopt and promulgate rules and regulations for changes of a member's allocation of contributions to his or her accounts after his or her most recent allocation and for transfers from one investment account to another.

(3) The board shall develop a schedule for the allocation of administrative costs of maintaining the various investment options and shall assess the costs so that each member pays a reasonable fee as determined by the board.

(4) In order to carry out this section, the board may enter into administrative services agreements for accounting or record-keeping services. No agreement shall be entered into unless the board determines that it will result in administrative economy and will be in the best interests of the county and its participating employees.

(5) The state, the board, the state investment officer, the members of the Nebraska Investment Council, or the county shall not be liable for any investment results resulting from the member's exercise of control over the assets in the employee account.



23-2310 - Defined contribution benefit; employer account, defined; state investment officer; duties.

23-2310. Defined contribution benefit; employer account, defined; state investment officer; duties.

(1) For a member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, a member's share of the fund arising from the county contributions shall be known as his or her employer account. Prior to January 1, 1981, as of any January 1 a member's employer account shall be equal to his or her account as of the next preceding January 1, increased by one hundred percent of any amounts deducted from the member's compensation since the next preceding January 1 in accordance with section 23-2307. As of January 1, 1982, a member's employer account shall be equal to the account as of January 1, 1981, increased by one hundred percent of the amounts deducted from the member's compensation for the first nine months of the year and one hundred fifty percent for the final three months of the year in accordance with section 23-2307. As of January 1, 1983, and each year thereafter, the member's employer account shall be equal to the account as of the next preceding January 1 increased by one hundred fifty percent of the amounts deducted from the member's compensation since the next preceding January 1 in accordance with section 23-2307. The member's employer account shall be increased by any interest allocated under the provisions of the guaranteed investment contract and any gains on investments and reduced by any losses on investments, any expense charges under the guaranteed investment contract or other investments, and any expense charges incurred in connection with administering the retirement system in excess of those provided for in section 23-2319.01, except that a member who ceased being an employee since the next preceding January 1 may have his or her employer account reduced in accordance with such section. On and after July 1, 1999, the employer account shall be equal to the sum of the assets of the accounts created by the board pursuant to section 23-2310.05.

(2) On and after January 1, 1997, and until July 1, 1999, the state investment officer shall invest the employer account, and, after July 1, 1999, upon maturity, the state investment officer shall invest the employer account funds which have been invested in guaranteed investment contracts prior to January 1, 1997. On and after July 1, 1999, the employer account shall be invested pursuant to section 23-2310.05. The state investment officer shall invest or reinvest the funds in securities and investments the nature of which individuals of prudence, discretion, and intelligence acquire or retain in dealing with the property of another, and if the state investment officer has special skills or is appointed on the basis of representations of special skills or expertise, he or she is under a duty to use such skills.

At no time did the Legislature intend that a county make contributions of 250 percent of the amounts deducted from the compensation paid to the members of its retirement system. Hoiengs v. County of Adams, 254 Neb. 64, 574 N.W.2d 498 (1998).



23-2310.01 - Repealed. Laws 1998, LB 1191, § 85.

23-2310.01. Repealed. Laws 1998, LB 1191, § 85.



23-2310.02 - Repealed. Laws 1998, LB 1191, § 85.

23-2310.02. Repealed. Laws 1998, LB 1191, § 85.



23-2310.03 - State Treasurer; duties.

23-2310.03. State Treasurer; duties.

The State Treasurer shall be the custodian of the funds and securities of the retirement system and may deposit the funds and securities in any financial institution approved by the Nebraska Investment Council. All disbursements therefrom shall be paid by him or her only upon vouchers signed by a person authorized by the retirement board. The State Treasurer shall transmit monthly to the board a detailed statement showing all credits to and disbursements from the funds in his or her custody belonging to the retirement system.



23-2310.04 - County Employees Defined Contribution Retirement Expense Fund; County Employees Cash Balance Retirement Expense Fund; created; use; investment; forfeiture funds; use.

23-2310.04. County Employees Defined Contribution Retirement Expense Fund; County Employees Cash Balance Retirement Expense Fund; created; use; investment; forfeiture funds; use.

(1) The County Employees Defined Contribution Retirement Expense Fund is created. The fund shall be credited with money from the retirement system assets and income sufficient to pay the pro rata share of administrative expenses incurred as directed by the board for the proper administration of the County Employees Retirement Act and necessary in connection with the administration and operation of the retirement system, except as provided in sections 23-2308.01, 23-2309.01, and 23-2310.05. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(2) The County Employees Cash Balance Retirement Expense Fund is created. The fund shall be credited with money forfeited pursuant to section 23-2319.01 and with money from the retirement system assets and income sufficient to pay the pro rata share of administrative expenses incurred as directed by the board for the proper administration of the County Employees Retirement Act and necessary in connection with the administration and operation of the retirement system, except as provided in sections 23-2308.01, 23-2309.01, and 23-2310.05. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(3) Forfeiture funds collected from members participating in the defined contribution benefit shall be used to either pay expenses or reduce employer contributions related to the defined contribution benefit. Any unused funds shall be allocated as earnings of and transferred to the accounts of the remaining members within twelve months after receipt of the funds by the board.



23-2310.05 - Defined contribution benefit; employer account; investment options; procedures; administration.

23-2310.05. Defined contribution benefit; employer account; investment options; procedures; administration.

(1) Each member employed and participating in the retirement system prior to January 1, 2003, who has elected not to participate in the cash balance benefit, shall be allowed to allocate all contributions to his or her employer account to various investment options. Such investment options shall be the same as the investment options of the employee account as provided in subsection (1) of section 23-2309.01. If a member fails to select an option or combination of options, all of his or her funds in the employer account shall be placed in the balanced account option described in subdivision (1)(d) of section 23-2309.01. Each member shall be given a detailed current description of each investment option prior to making or revising his or her allocation.

(2) Each member of the retirement system may allocate contributions to his or her employer account to the investment options in percentage increments as set by the board in any proportion, including full allocation to any one option. A member under subdivision (1)(a) of section 23-2321 or his or her beneficiary may transfer any portion of his or her funds among the options. The board shall adopt and promulgate rules and regulations for changes of a member's allocation of contributions to his or her accounts after his or her most recent allocation and for transfers from one investment account to another.

(3) The board shall develop a schedule for the allocation of administrative costs of maintaining the various investment options and shall assess the costs so that each member pays a reasonable fee as determined by the board.

(4) In order to carry out the provisions of this section, the board may enter into administrative services agreements for accounting or record-keeping services. No agreement shall be entered into unless the board determines that it will result in administrative economy and will be in the best interests of the state and participating employees.

(5) The state, the board, the state investment officer, the members of the Nebraska Investment Council, or the county shall not be liable for any investment results resulting from the member's exercise of control over the assets in the employer account.



23-2311 - Transferred to section 23-2333.

23-2311. Transferred to section 23-2333.



23-2312 - Retirement system; records; contents; employer education program.

23-2312. Retirement system; records; contents; employer education program.

(1) The director of the Nebraska Public Employees Retirement Systems shall keep a complete record of all members with respect to names, current addresses, ages, contributions, and any other facts as may be necessary in the administration of the County Employees Retirement Act. The information in the records shall be provided by the employer in an accurate and verifiable form, as specified by the director. The director shall, from time to time, carry out testing procedures pursuant to section 84-1512 to verify the accuracy of such information. For the purpose of obtaining such facts and information, the director shall have access to the records of the various counties and state departments and agencies and the holder of the records shall comply with a request by the director for access by providing such facts and information to the director in a timely manner. A certified copy of a birth certificate or delayed birth certificate shall be prima facie evidence of the age of the person named in the certificate.

(2) The director shall develop and implement an employer education program using principles generally accepted by public employee retirement systems so that all employers have the knowledge and information necessary to prepare and file reports as the board requires.



23-2313 - Retirement system; Auditor of Public Accounts; audit; report.

23-2313. Retirement system; Auditor of Public Accounts; audit; report.

It shall be the duty of the Auditor of Public Accounts to make an annual audit of the retirement system and an annual report to the retirement board and to the Clerk of the Legislature of the condition of the retirement system. The report submitted to the Clerk of the Legislature shall be submitted electronically. Each member of the Legislature shall receive an electronic copy of the report required by this section by making a request for such report to either the Auditor of Public Accounts or the retirement board.



23-2314 - Retirement system; powers.

23-2314. Retirement system; powers.

The retirement system may sue or be sued in the name of the system, and in all actions brought by or against it, the system shall be represented by the Attorney General.



23-2315 - Retirement system; retirement; when; conditions; application for benefits; deferment of payment; board; duties; certain required minimum distributions; election authorized.

23-2315. Retirement system; retirement; when; conditions; application for benefits; deferment of payment; board; duties; certain required minimum distributions; election authorized.

(1) Upon filing an application for benefits with the board, an employee may elect to retire at any time after attaining the age of fifty-five or an employee may retire as a result of disability at any age.

(2) The member shall specify in the application for benefits the manner in which he or she wishes to receive the retirement benefit under the options provided by the County Employees Retirement Act. Payment under the application for benefits shall be made (a) for annuities, no sooner than the annuity start date, and (b) for other distributions, no sooner than the date of final account value.

(3) Payment of any benefit provided under the retirement system may not be deferred later than April 1 of the year following the year in which the employee has both attained at least age seventy and one-half years and terminated his or her employment with the county.

(4) The board shall make reasonable efforts to locate the member or the member's beneficiary and distribute benefits by the required beginning date as specified by section 401(a)(9) of the Internal Revenue Code and the regulations issued thereunder. If the board is unable to make such a distribution, the benefit shall be distributed pursuant to the Uniform Disposition of Unclaimed Property Act and no amounts may be applied to increase the benefits any member would otherwise receive under the County Employees Retirement Act.

(5) A participant or beneficiary who would have been required to receive required minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Internal Revenue Code, and who would have satisfied that requirement by receiving distributions that are either equal to the 2009 required minimum distributions or one or more payments in a series of substantially equal distributions, including the 2009 required minimum distribution, made at least annually and expected to last for the life or life expectancy of the participant, the joint lives or joint life expectancy of the participant and the participant's designated beneficiary, or for a period of at least ten years, shall receive those distributions for 2009 unless the participant or beneficiary chooses not to receive such distributions. Participants and beneficiaries shall be given the opportunity to elect to stop receiving the distributions described in this subsection.



23-2315.01 - Retirement for disability; application; when; medical examination.

23-2315.01. Retirement for disability; application; when; medical examination.

(1) Any member, disregarding the length of service, may be retired as a result of disability either upon his or her own application or upon the application of his or her employer or any person acting in his or her behalf. Before any member may be so retired, a medical examination shall be made at the expense of the retirement system, which examination shall be conducted by a disinterested physician legally authorized to practice medicine under the laws of the state in which he or she practices, such physician to be selected by the retirement board, and the physician shall certify to the board that the member should be retired because he or she suffers from an inability to engage in a substantially gainful activity by reason of any medically determinable physical or mental impairment which began while the member was a participant in the plan and which can be expected to result in death or to be of long-continued and indefinite duration. The application for disability retirement shall be made within one year of termination of employment.

(2) The retirement board may require any disability beneficiary who has not attained the age of fifty-five to undergo a medical examination at the expense of the board once each year. Should any disability beneficiary refuse to undergo such an examination, his or her disability retirement benefit may be discontinued by the board.



23-2316 - Retirement system; retirement value for employee.

23-2316. Retirement system; retirement value for employee.

The retirement value for any employee who retires under the provisions of section 23-2315 shall be (1) for participants in the defined contribution benefit, the sum of the employee's employee account and employer account as of the date of final account value and (2) for participants in the cash balance benefit, the benefit provided in section 23-2308.01 as of the date of final account value.



23-2317 - Retirement system; future service retirement benefit; when payable; how computed; selection of annuity; board; provide tax information; certain required minimum distributions; election authorized.

23-2317. Retirement system; future service retirement benefit; when payable; how computed; selection of annuity; board; provide tax information; certain required minimum distributions; election authorized.

(1) The future service retirement benefit shall be an annuity, payable monthly with the first payment made no earlier than the annuity start date, which shall be the actuarial equivalent of the retirement value as specified in section 23-2316 based on factors determined by the board, except that gender shall not be a factor when determining the amount of such payments pursuant to subsection (2) of this section.

Except as provided in section 42-1107, at any time before the annuity start date, the retiring employee may choose to receive his or her annuity either in the form of an annuity as provided under subsection (4) of this section or any optional form that is determined by the board.

Except as provided in section 42-1107, in lieu of the future service retirement annuity, a retiring employee may receive a benefit not to exceed the amount in his or her employer and employee accounts as of the date of final account value payable in a lump sum and, if the employee chooses not to receive the entire amount in such accounts, an annuity equal to the actuarial equivalent of the remainder of the retirement value, and the employee may choose any form of such annuity as provided for by the board.

In any case, the amount of the monthly payment shall be such that the annuity chosen shall be the actuarial equivalent of the retirement value as specified in section 23-2316 except as provided in this section.

The board shall provide to any county employee who is eligible for retirement, prior to his or her selecting any of the retirement options provided by this section, information on the federal and state income tax consequences of the various annuity or retirement benefit options.

(2) Except as provided in subsection (4) of this section, the monthly income payable to a member retiring on or after January 1, 1984, shall be as follows:

He or she shall receive at retirement the amount which may be purchased by the accumulated contributions based on annuity rates in effect on the annuity start date which do not utilize gender as a factor, except that such amounts shall not be less than the retirement income which can be provided by the sum of the amounts derived pursuant to subdivisions (a) and (b) of this subsection as follows:

(a) The income provided by the accumulated contributions made prior to January 1, 1984, based on male annuity purchase rates in effect on the date of purchase; and

(b) The income provided by the accumulated contributions made on and after January 1, 1984, based on the annuity purchase rates in effect on the date of purchase which do not use gender as a factor.

(3) Any amount, in excess of contributions, which may be required in order to purchase the retirement income specified in subsection (2) of this section shall be withdrawn from the County Equal Retirement Benefit Fund.

(4)(a) The normal form of payment shall be a single life annuity with five-year certain, which is an annuity payable monthly during the remainder of the member's life with the provision that, in the event of his or her death before sixty monthly payments have been made, the monthly payments will be continued to his or her estate or to the beneficiary he or she has designated until sixty monthly payments have been made in total. Such annuity shall be equal to the actuarial equivalent of the member cash balance account or the sum of the employee and employer accounts, whichever is applicable, as of the date of final account value. As a part of the annuity, the normal form of payment may include a two and one-half percent cost-of-living adjustment purchased by the member, if the member elects such a payment option.

Except as provided in section 42-1107, a member may elect a lump-sum distribution of his or her member cash balance account as of the date of final account value upon termination of service or retirement.

For a member employed and participating in the retirement system prior to January 1, 2003, who has elected to participate in the cash balance benefit pursuant to section 23-2308.01, or for a member employed and participating in the retirement system beginning on and after January 1, 2003, the balance of his or her member cash balance account as of the date of final account value shall be converted to an annuity using an interest rate used in the actuarial valuation as recommended by the actuary and approved by the board.

For an employee who is a member prior to January 1, 2003, who has elected not to participate in the cash balance benefit pursuant to section 23-2308.01, and who, at the time of retirement, chooses the annuity option rather than the lump-sum option, his or her employee and employer accounts as of the date of final account value shall be converted to an annuity using an interest rate that is equal to the lesser of (i) the Pension Benefit Guaranty Corporation initial interest rate for valuing annuities for terminating plans as of the beginning of the year during which payment begins plus three-fourths of one percent or (ii) the interest rate used in the actuarial valuation as recommended by the actuary and approved by the board.

(b) For the calendar year beginning January 1, 2003, and each calendar year thereafter, the actuary for the board shall perform an actuarial valuation of the system using the entry age actuarial cost method. Under this method, the actuarially required funding rate is equal to the normal cost rate plus the contribution rate necessary to amortize the unfunded actuarial accrued liability on a level-payment basis. The normal cost under this method shall be determined for each individual member on a level percentage of salary basis. The normal cost amount is then summed for all members. The initial unfunded actual accrued liability as of January 1, 2003, if any, shall be amortized over a twenty-five-year period. During each subsequent actuarial valuation, changes in the unfunded actuarial accrued liability due to changes in benefits, actuarial assumptions, the asset valuation method, or actuarial gains or losses shall be measured and amortized over a twenty-five-year period beginning on the valuation date of such change. If the unfunded actuarial accrued liability under the entry age actuarial cost method is zero or less than zero on an actuarial valuation date, then all prior unfunded actuarial accrued liabilities shall be considered fully funded and the unfunded actuarial accrued liability shall be reinitialized and amortized over a twenty-five-year period as of the actuarial valuation date. If the actuarially required contribution rate exceeds the rate of all contributions required pursuant to the County Employees Retirement Act, there shall be a supplemental appropriation sufficient to pay for the difference between the actuarially required contribution rate and the rate of all contributions required pursuant to the act.

(c) If the unfunded accrued actuarial liability under the entry age actuarial cost method is less than zero on an actuarial valuation date, and on the basis of all data in the possession of the retirement board, including such mortality and other tables as are recommended by the actuary engaged by the retirement board and adopted by the retirement board, the retirement board may elect to pay a dividend to all members participating in the cash balance option in an amount that would not increase the actuarial contribution rate above ninety percent of the actual contribution rate. Dividends shall be credited to the employee cash balance account and the employer cash balance account based on the account balances on the actuarial valuation date. In the event a dividend is granted and paid after the actuarial valuation date, interest for the period from the actuarial valuation date until the dividend is actually paid shall be paid on the dividend amount. The interest rate shall be the interest credit rate earned on regular contributions.

(5) At the option of the retiring member, any lump sum or annuity provided under this section or section 23-2334 may be deferred to commence at any time, except that no benefit shall be deferred later than April 1 of the year following the year in which the employee has both attained at least seventy and one-half years of age and has terminated his or her employment with the county. Such election by the retiring member may be made at any time prior to the commencement of the lump-sum or annuity payments.

(6) A participant or beneficiary who would have been required to receive required minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Internal Revenue Code, and who would have satisfied that requirement by receiving distributions that are either equal to the 2009 required minimum distributions or one or more payments in a series of substantially equal distributions, including the 2009 required minimum distribution, made at least annually and expected to last for the life or life expectancy of the participant, the joint lives or joint life expectancy of the participant and the participant's designated beneficiary, or for a period of at least ten years, shall receive those distributions for 2009 unless the participant or beneficiary chooses not to receive such distributions. Participants and beneficiaries shall be given the opportunity to elect to stop receiving the distributions described in this subsection.



23-2317.01 - County Equal Retirement Benefit Fund; created; use.

23-2317.01. County Equal Retirement Benefit Fund; created; use.

There is hereby created the County Equal Retirement Benefit Fund to be administered by the board. Each county participating in the retirement system on January 1, 1984, pursuant to the County Employees Retirement Act shall make a contribution at least once a year to the fund, in addition to any other retirement contributions. Such contribution shall be in an amount determined by the board to provide all similarly situated male and female members of the retirement system with equal benefits pursuant to subsection (2) of section 23-2317 and to provide for direct expenses incurred in administering the fund. The board shall keep a record of the contributions made by each county.



23-2318 - Transferred to section 23-2334.

23-2318. Transferred to section 23-2334.



23-2319 - Termination of employment; termination benefit; vesting; certain required minimum distributions; election authorized.

23-2319. Termination of employment; termination benefit; vesting; certain required minimum distributions; election authorized.

(1) Except as provided in section 42-1107, upon termination of employment, except for retirement or disability, and after filing an application with the board, a member may receive:

(a) If not vested, a termination benefit equal to the amount of his or her employee account or member cash balance account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years; or

(b) If vested, a termination benefit equal to (i) the amount of his or her member cash balance account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years or (ii)(A) the amount of his or her employee account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years plus (B) the amount of his or her employer account as of the date of final account value payable in a lump sum or an annuity with the lump-sum or first annuity payment made at any time after termination but no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years.

The member cash balance account or employer and employee accounts of a terminating member shall be retained by the board, and the termination benefit shall be deferred until a valid application for benefits has been received.

(2) At the option of the terminating member, any lump sum of the employer account or member cash balance account or any annuity payment provided under subsection (1) of this section shall commence as of the first of the month at any time after such member has terminated his or her employment with the county and no later than April 1 of the year following the year in which the member attains the age of seventy and one-half years. Such election by the terminating member shall be made at any time prior to the commencement of the lump-sum or annuity payments.

(3) Members of the retirement system shall be vested after a total of three years of participation in the system as a member pursuant to section 23-2306, including vesting credit. If an employee retires pursuant to section 23-2315, such employee shall be fully vested in the retirement system.

(4) A participant or beneficiary who would have been required to receive required minimum distributions for 2009 but for the enactment of section 401(a)(9)(H) of the Internal Revenue Code, and who would have satisfied that requirement by receiving distributions that are either equal to the 2009 required minimum distributions or one or more payments in a series of substantially equal distributions, including the 2009 required minimum distribution, made at least annually and expected to last for the life or life expectancy of the participant, the joint lives or joint life expectancy of the participant and the participant's designated beneficiary, or for a period of at least ten years, shall receive those distributions for 2009 unless the participant or beneficiary chooses not to receive such distributions. Participants and beneficiaries shall be given the opportunity to elect to stop receiving the distributions described in this subsection.



23-2319.01 - Termination of employment; account forfeited; when; County Employer Retirement Expense Fund; created; use; investment.

23-2319.01. Termination of employment; account forfeited; when; County Employer Retirement Expense Fund; created; use; investment.

(1) For a member who has terminated employment and is not vested, the balance of the member's employer account or employer cash balance account shall be forfeited. The forfeited account shall be credited to the County Employees Retirement Fund and shall first be used to meet the expense charges incurred by the retirement board in connection with administering the retirement system, which charges shall be credited to the County Employees Defined Contribution Retirement Expense Fund, if the member participated in the defined contribution option, or to the County Employees Cash Balance Retirement Expense Fund, if the member participated in the cash balance option, and the remainder, if any, shall then be used to restore employer accounts or employer cash balance accounts. Except as provided in subsection (3) of section 23-2310.04 and subdivision (4)(c) of section 23-2317, no forfeited amounts shall be applied to increase the benefits any member would otherwise receive under the County Employees Retirement Act.

(2)(a) If a member ceases to be an employee due to the termination of his or her employment by the county and a grievance or other appeal of the termination is filed, transactions involving forfeiture of his or her employer account or employer cash balance account and, except as provided in subdivision (b) of this subsection, transactions for payment of benefits under sections 23-2315 and 23-2319 shall be suspended pending the final outcome of the grievance or other appeal.

(b) If a member elects to receive benefits payable under sections 23-2315 and 23-2319 after a grievance or appeal is filed, the member may receive an amount up to the balance of his or her employee account or member cash balance account or twenty-five thousand dollars payable from the employee account or member cash balance account, whichever is less.

(3) The County Employer Retirement Expense Fund is created. The fund shall be administered by the Public Employees Retirement Board. Prior to July 1, 2012, the County Employer Retirement Expense Fund shall be used to meet expenses of the retirement system whether such expenses are incurred in administering the member's employer account or in administering the member's employer cash balance account when the funds available in the County Employees Defined Contribution Retirement Expense Fund or County Employees Cash Balance Retirement Expense Fund make such use reasonably necessary. The County Employer Retirement Expense Fund shall consist of any reduction in a county contribution which would otherwise be required to fund future service retirement benefits or to restore employer accounts or employer cash balance accounts referred to in subsection (1) of this section. On July 1, 2012, or as soon as practicable thereafter, any money in the County Employer Retirement Expense Fund shall be transferred by the State Treasurer to the County Employees Retirement Fund and credited to the cash balance benefit established in section 23-2308.01.

(4) Prior to July 1, 2012, expenses incurred as a result of a county depositing amounts into the County Employer Retirement Expense Fund shall be deducted prior to any additional expenses being allocated. Any remaining amount shall be allocated in accordance with subsection (3) of this section. Any money in the County Employer Retirement Expense Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



23-2319.02 - Repealed. Laws 2012, LB 916, § 47.

23-2319.02. Repealed. Laws 2012, LB 916, § 47.



23-2320 - Employee; reemployment; status; how treated; reinstatement; repay amount received.

23-2320. Employee; reemployment; status; how treated; reinstatement; repay amount received.

(1) Except as otherwise provided in this section, a member of the retirement system who has a five-year break in service shall upon reemployment be considered a new employee with respect to the County Employees Retirement Act and shall not receive credit for service prior to his or her reemployment date.

(2)(a) A member who ceases to be an employee before becoming eligible for retirement under section 23-2315 and again becomes a permanent full-time or permanent part-time county employee prior to having a five-year break in service shall immediately be reenrolled in the retirement system and resume making contributions. For purposes of vesting employer contributions made prior to and after the reentry into the retirement system under subsection (3) of section 23-2319, years of participation include years of participation prior to such employee's original termination. For a member who is not vested and has received a termination benefit pursuant to section 23-2319, the years of participation prior to such employee's original termination shall be limited in a ratio equal to the amount that the member repays divided by the termination benefit withdrawn pursuant to section 23-2319.

(b) The reemployed member may repay the value of, or a portion of the value of, the termination benefit withdrawn pursuant to section 23-2319. A reemployed member who elects to repay all or a portion of the value of the termination benefit withdrawn pursuant to section 23-2319 shall repay the actual earnings on such value. Repayment of the termination benefit shall commence within three years of reemployment and shall be completed within five years of reemployment or prior to termination of employment, whichever occurs first, through (i) direct payments to the retirement system, (ii) installment payments made pursuant to a binding irrevocable payroll deduction authorization made by the member, (iii) an eligible rollover distribution as provided under the Internal Revenue Code, or (iv) a direct rollover distribution made in accordance with section 401(a)(31) of the Internal Revenue Code.

(c) The value of the member's forfeited employer account or employer cash balance account, as of the date of forfeiture, shall be restored in a ratio equal to the amount of the benefit that the member has repaid divided by the termination benefit received. The employer account or employer cash balance account shall be restored first out of the current forfeiture amounts and then by additional employer contributions.

(3) For a member who retired pursuant to section 23-2315 and becomes a permanent full-time employee or permanent part-time employee with a county under the County Employees Retirement Act more than one hundred twenty days after his or her retirement date, the member shall continue receiving retirement benefits. Such a retired member or a retired member who received a lump-sum distribution of his or her benefit shall be considered a new employee as of the date of reemployment and shall not receive credit for any service prior to the member's retirement for purposes of the act.

(4) A member who is reinstated as an employee pursuant to a grievance or appeal of his or her termination by the county shall be a member upon reemployment and shall not be considered to have a break in service for such period of time that the grievance or appeal was pending. Following reinstatement, the member shall repay the value of the amount received from his or her employee account or member cash balance account under subdivision (2)(b) of section 23-2319.01.



23-2321 - Retirement system; employee; death before retirement; death benefit; death while performing qualified military service; additional death benefit.

23-2321. Retirement system; employee; death before retirement; death benefit; death while performing qualified military service; additional death benefit.

(1) In the event of the death before his or her retirement date of any employee who is a member of the system, the death benefit shall be equal to (a) for participants in the defined contribution benefit, the total of the employee account and the employer account and (b) for participants in the cash balance benefit, the benefit provided in section 23-2308.01. The death benefit shall be paid to the member's beneficiary, to an alternate payee pursuant to a qualified domestic relations order as provided in section 42-1107, or to the member's estate if there are no designated beneficiaries. If the beneficiary is not the member's surviving spouse, the death benefit shall be paid as a lump-sum payment or payments, except that the entire account must be distributed by the fifth anniversary of the member's death. If the sole primary beneficiary is the member's surviving spouse, the surviving spouse may elect to receive an annuity calculated as if the member retired and selected a one-hundred-percent joint and survivor annuity effective on the annuity purchase date. If the surviving spouse does not elect the annuity option within one hundred eighty days after the death of the member, the surviving spouse shall receive a lump-sum payment or payments, except that the entire account must be distributed by the fifth anniversary of the member's death.

(2) A lump-sum death benefit paid to the member's beneficiary, other than the member's estate, that is an eligible distribution may be distributed in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(3) For any member whose death occurs on or after January 1, 2007, while performing qualified military service as defined in section 414(u) of the Internal Revenue Code, the member's beneficiary shall be entitled to any additional death benefit that would have been provided, other than the accrual of any benefit relating to the period of qualified military service. The additional death benefit shall be determined as if the member had returned to employment with a participating county and such employment had terminated on the date of the member's death.



23-2322 - Retirement system; retirement benefits; exemption from legal process; exception; payment for civil damages; conditions.

23-2322. Retirement system; retirement benefits; exemption from legal process; exception; payment for civil damages; conditions.

(1) Except as provided in subsection (2) of this section, annuities or benefits which any person shall be entitled to receive under the County Employees Retirement Act shall not be subject to garnishment, attachment, levy, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall not be assignable except to the extent that such annuities or benefits are subject to a qualified domestic relations order under the Spousal Pension Rights Act. The payment of any annuities or benefits subject to such order shall take priority over any payment made pursuant to subsection (2) of this section.

(2) If a member of the retirement system is convicted of or pleads no contest to a felony that is defined as assault, sexual assault, kidnapping, child abuse, false imprisonment, or theft by embezzlement and is found liable for civil damages as a result of such felony, following distribution of the member's annuities or benefits from the retirement system, the court may order the payment of the member's annuities or benefits under the retirement system for such civil damages, except that the annuities or benefits to the extent reasonably necessary for the support of the member or any of his or her beneficiaries shall be exempt from such payment. Any order for payment of annuities or benefits shall not be stayed on the filing of any appeal of the conviction. If the conviction is reversed on final judgment, all annuities or benefits paid as civil damages shall be forfeited and returned to the member. The changes made to this section by Laws 2012, LB916, shall apply to persons convicted of or who have pled no contest to such a felony and who have been found liable for civil damages as a result of such felony prior to, on, or after April 7, 2012.



23-2323 - Transferred to section 23-2335.

23-2323. Transferred to section 23-2335.



23-2323.01 - Reemployment; military service; contributions; effect.

23-2323.01. Reemployment; military service; contributions; effect.

(1) Any employee who, while an employee, entered into and served in the armed forces of the United States and who within ninety days after honorable discharge or honorable separation from active duty again became an employee shall be credited, for the purposes of section 23-2315, with all the time actually served in the armed forces as if such person had been an employee throughout such service in the armed forces pursuant to the terms and conditions of subsection (2) of this section.

(2) Under such rules and regulations as the retirement board adopts and promulgates, an employee who is reemployed on or after December 12, 1994, pursuant to 38 U.S.C. 4301 et seq., may pay to the retirement system an amount equal to the sum of all deductions which would have been made from the employee's compensation during such period of military service. Payment shall be made within the period required by law, not to exceed five years. To the extent that payment is made, (a) the employee shall be treated as not having incurred a break in service by reason of his or her period of military service, (b) the period of military service shall be credited for the purposes of determining the nonforfeitability of the member's accrued benefits and the accrual of benefits under the plan, and (c) the employer shall allocate the amount of employer contributions to the member's employer account in the same manner and to the same extent the allocation occurs for other employees during the period of service. For purposes of member and employer contributions under this section, the member's compensation during the period of military service shall be the rate the member would have received but for the military service or, if not reasonably determinable, the average rate the member received during the twelve-month period immediately preceding military service.

(3) The employer shall pick up the member contributions made through irrevocable payroll deduction authorizations pursuant to this section, and the contributions so picked up shall be treated as employer contributions in the same manner as contributions picked up under section 23-2307.



23-2323.02 - Direct rollover; terms, defined; distributee; powers; board; duties.

23-2323.02. Direct rollover; terms, defined; distributee; powers; board; duties.

(1) For purposes of this section and section 23-2323.03:

(a) Distributee means the member, the member's surviving spouse, or the member's former spouse who is an alternate payee under a qualified domestic relations order as defined in section 414(p) of the Internal Revenue Code;

(b) Direct rollover means a payment by the retirement system to the eligible retirement plan or plans specified by the distributee;

(c) Eligible retirement plan means (i) an individual retirement account described in section 408(a) of the Internal Revenue Code, (ii) an individual retirement annuity described in section 408(b) of the code, except for an endowment contract, (iii) a qualified plan described in section 401(a) of the code, (iv) an annuity plan described in section 403(a) or 403(b) of the code, (v) except for purposes of section 23-2323.03, an individual retirement plan described in section 408A of the code, and (vi) a plan described in section 457(b) of the code and maintained by a governmental employer. For eligible rollover distributions to a surviving spouse, an eligible retirement plan means subdivisions (1)(c)(i) through (vi) of this section; and

(d) Eligible rollover distribution means any distribution to a distributee of all or any portion of the balance to the credit of the distributee in the plan, except such term shall not include any distribution which is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life of the distributee or joint lives of the distributee and the distributee's beneficiary or for the specified period of ten years or more and shall not include any distribution to the extent such distribution is required under section 401(a)(9) of the Internal Revenue Code.

(2) For distributions made to a distributee on or after January 1, 1993, a distributee may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee.

(3) A member's surviving spouse or former spouse who is an alternate payee under a qualified domestic relations order and, on or after January 1, 2010, any designated beneficiary of a member who is not a surviving spouse or former spouse who is entitled to receive an eligible rollover distribution from the retirement system may, in accordance with such rules, regulations, and limitations as may be established by the board, elect to have such distribution made in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(4) An eligible rollover distribution on behalf of a designated beneficiary of a member who is not a surviving spouse or former spouse of the member may be transferred to an individual retirement account or annuity described in section 408(a) or section 408(b) of the Internal Revenue Code that is established for the purpose of receiving the distribution on behalf of the designated beneficiary and that will be treated as an inherited individual retirement account or individual retirement annuity described in section 408(d)(3)(C) of the Internal Revenue Code.

(5) The board shall adopt and promulgate rules and regulations for direct rollover procedures which are consistent with section 401(a)(31) of the Internal Revenue Code and which include, but are not limited to, the form and time of direct rollover distributions.



23-2323.03 - Retirement system; accept payments and rollovers; limitations; board; duties.

23-2323.03. Retirement system; accept payments and rollovers; limitations; board; duties.

(1) The retirement system may accept cash rollover contributions from a member who is making payment pursuant to section 23-2306.02, 23-2306.03, 23-2320, or 23-2323.01 if the contributions do not exceed the amount authorized to be paid by the member pursuant to section 23-2306.02, 23-2306.03, 23-2320, or 23-2323.01, and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified plan under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, the entire amount of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified plan under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection must be transferred to the retirement system within sixty days from the date of the distribution from the qualified plan, individual retirement account, or individual retirement annuity.

(2) Cash transferred to the retirement system as a rollover contribution shall be deposited as other payments made under section 23-2306.02, 23-2306.03, 23-2320, or 23-2323.01.

(3) Under the same conditions as provided in subsection (1) of this section, the retirement system may accept eligible rollover distributions from (a) an annuity contract described in section 403(b) of the Internal Revenue Code, (b) a plan described in section 457(b) of the code which is maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, or (c) the portion of a distribution from an individual retirement account or annuity described in section 408(a) or 408(b) of the code that is eligible to be rolled over and would otherwise be includible in gross income. Amounts accepted pursuant to this subsection shall be deposited as all other payments under this section.

(4) The retirement system may accept direct rollover distributions made from a qualified plan pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(5) The board shall adopt and promulgate rules and regulations defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.



23-2323.04 - Retirement system; accept transfers; limitations; how treated.

23-2323.04. Retirement system; accept transfers; limitations; how treated.

The retirement system may accept as payment for withdrawn amounts made pursuant to the County Employees Retirement Act a direct trustee-to-trustee transfer from (1) an eligible tax-sheltered annuity plan as described in section 403(b) of the Internal Revenue Code or (2) an eligible deferred compensation plan as described in section 457(b) of the code on behalf of a member who is making payments for such amounts. The amount transferred shall not exceed the amount withdrawn and such transferred amount shall qualify as a purchase of permissive service credit by the member as defined in section 415 of the code.



23-2324 - Retirement system; membership status; not lost while employment continues.

23-2324. Retirement system; membership status; not lost while employment continues.

Persons who have become members of the retirement system shall not thereafter lose their status as members while they remain employees.



23-2325 - Retirement system; false or fraudulent actions; prohibited acts; penalty; denial of benefits.

23-2325. Retirement system; false or fraudulent actions; prohibited acts; penalty; denial of benefits.

Any person who, knowing it to be false or fraudulent, presents or causes to be presented a false or fraudulent claim or benefit application, any false or fraudulent proof in support of such a claim or benefit, or false or fraudulent information which would affect a future claim or benefit application to be paid under the retirement system for the purpose of defrauding or attempting to defraud the retirement system shall be guilty of a Class II misdemeanor. The retirement board shall deny any benefits that it determines are based on false or fraudulent information and shall have a cause of action against the member to recover any benefits already paid on the basis of such information.



23-2326 - Retirement benefits; declared additional to benefits under federal Social Security Act.

23-2326. Retirement benefits; declared additional to benefits under federal Social Security Act.

The retirement allowances and benefits provided for by the County Employees Retirement Act shall be in addition to benefits and allowances payable under the provisions of the federal Social Security Act.



23-2327 - Repealed. Laws 2002, LB 687, § 34.

23-2327. Repealed. Laws 2002, LB 687, § 34.



23-2328 - Retirement system; elected officials and employees having regular term; when act operative.

23-2328. Retirement system; elected officials and employees having regular term; when act operative.

The provisions of the County Employees Retirement Act pertaining to elected officials or other employees having a regular term of office shall be so interpreted as to effectuate its general purpose and to take effect as soon as the same may become operative under the Constitution of the State of Nebraska.



23-2329 - Retirement system; when effective.

23-2329. Retirement system; when effective.

The County Employees Retirement Act shall become effective for each county upon its adoption by the county board or on January 1, 1987, whichever is earlier.



23-2330 - Retirement system; adoption; certification; list of eligible employees to retirement board.

23-2330. Retirement system; adoption; certification; list of eligible employees to retirement board.

Upon the adoption of the retirement system by the county board, the county clerk shall certify such action to the retirement board. Upon the adoption of the retirement system by the county board or by January 1, 1987, whichever is earlier, the county clerk shall submit to the board a list of all employees then eligible for participation in the plan, which list shall state the name and address of the employee and his or her gross monthly wage.



23-2330.01 - Limitation of actions.

23-2330.01. Limitation of actions.

Every claim and demand under the County Employees Retirement Act and against the retirement system or the retirement board shall be forever barred unless the action is brought within two years of the time at which the claim accrued.



23-2330.02 - Retirement system contributions, property, and rights; how treated.

23-2330.02. Retirement system contributions, property, and rights; how treated.

All contributions to the retirement system, all property and rights purchased with the contributions, and all investment income attributable to the contributions, property, or rights shall be held in trust by the State of Nebraska for the exclusive benefit of members and their beneficiaries and shall only be used to pay benefits to such persons and to pay administrative expenses according to the provisions of the County Employees Retirement Act.



23-2330.03 - Termination of system or contributions; effect.

23-2330.03. Termination of system or contributions; effect.

Upon termination or partial termination of the retirement system or upon complete discontinuance of contributions under the retirement system, the rights of all affected members to the amounts credited to the members' accounts shall be nonforfeitable.



23-2330.04 - Municipal county; duties.

23-2330.04. Municipal county; duties.

The municipal county shall be responsible for making contributions and performing other duties and shall exercise the powers of a county under the County Employees Retirement Act with respect to the employees of the municipal county.



23-2331 - Act, how cited.

23-2331. Act, how cited.

Sections 23-2301 to 23-2332.01 shall be known and may be cited as the County Employees Retirement Act.



23-2332 - County in excess of 85,000; commissioned law enforcement personnel; supplemental retirement plan.

23-2332. County in excess of 85,000; commissioned law enforcement personnel; supplemental retirement plan.

Any county with a population in excess of eighty-five thousand inhabitants which participates in the Retirement System for Nebraska Counties established by the County Employees Retirement Act shall establish and fund a supplemental retirement plan for the benefit of all present and future commissioned law enforcement personnel employed by such county. The auxiliary benefit plan shall be funded by additional contributions to the county employees retirement plan in excess of the amounts established by sections 23-2307 and 23-2308. The additional contributions made by employees shall be credited to the employee account, and contributions paid by the county shall be credited to the employer account, with each amount to be established at a rate of two percent of compensation. All contributions made pursuant to this section shall be invested and administered according to the County Employees Retirement Act.



23-2332.01 - County of 85,000 or less; commissioned law enforcement personnel; supplemental retirement plan.

23-2332.01. County of 85,000 or less; commissioned law enforcement personnel; supplemental retirement plan.

Any county with a population of eighty-five thousand inhabitants or less which participates in the Retirement System for Nebraska Counties established by the County Employees Retirement Act shall establish and fund a supplemental retirement plan for the benefit of all present and future commissioned law enforcement personnel employed by such county who possess a valid law enforcement officer certificate or diploma, as established by the Nebraska Police Standards Advisory Council. The auxiliary benefit plan shall be funded by additional contributions to the county employees retirement plan in excess of the amounts established by sections 23-2307 and 23-2308. The additional contributions made by employees shall be credited to the employee account, and contributions paid by the county shall be credited to the employer account, with each amount to be established at a rate of one percent of compensation. All contributions made pursuant to this section shall be invested and administered according to the County Employees Retirement Act.



23-2333 - Retirement; prior service annuity; how computed.

23-2333. Retirement; prior service annuity; how computed.

For purposes of sections 23-2333 and 23-2334, the definitions found in section 23-2301 shall apply.

As of the date of adoption of the retirement system, a prior service annuity shall be computed for all employees who have been employees continuously for one year prior to the date of the adoption of the retirement system and who are at least twenty-five years of age. Such prior service annuity shall be equal to the number of years of creditable prior service multiplied by the prior service annuity factor.

The number of years of creditable prior service shall be the number of completed years of prior service less all years during which the employee was participating in or for which he or she received a benefit from a public retirement plan, but not more than twenty-five.

The prior service annuity factor shall be the smaller of (1) one dollar or (2) the employee's compensation for the last completed twelve months of prior service divided by two thousand four hundred.



23-2334 - Retirement; prior service retirement benefit; how determined.

23-2334. Retirement; prior service retirement benefit; how determined.

The prior service retirement benefit shall be a straight life annuity, payable monthly with the first payment made as of the annuity start date, in an amount determined in accordance with section 23-2333, except that if the monthly payment would be less than ten dollars, payments shall be made annually in advance with each annual payment equal to 11.54 multiplied by the monthly payment that would have been made in the absence of this restriction on small monthly payments, and no prior service retirement benefit shall be paid to any person who terminates his or her employment unless such person has been continuously employed by the county for ten or more years immediately prior to termination. An employee meeting such requirement and who terminates his or her employment shall not receive a prior service benefit determined in accordance with section 23-2333 prior to attaining age sixty-five.

Prior service retirement benefits shall be paid directly by the county to the retired employee.



23-2335 - Repealed. Laws 1998, LB 1191, § 85.

23-2335. Repealed. Laws 1998, LB 1191, § 85.



23-2401 - Transferred to section 13-902.

23-2401. Transferred to section 13-902.



23-2402 - Transferred to section 13-903.

23-2402. Transferred to section 13-903.



23-2403 - Transferred to section 13-904.

23-2403. Transferred to section 13-904.



23-2404 - Transferred to section 13-905.

23-2404. Transferred to section 13-905.



23-2405 - Transferred to section 13-906.

23-2405. Transferred to section 13-906.



23-2406 - Transferred to section 13-907.

23-2406. Transferred to section 13-907.



23-2407 - Transferred to section 13-908.

23-2407. Transferred to section 13-908.



23-2408 - Transferred to section 13-909.

23-2408. Transferred to section 13-909.



23-2409 - Transferred to section 13-910.

23-2409. Transferred to section 13-910.



23-2410 - Transferred to section 13-912.

23-2410. Transferred to section 13-912.



23-2410.01 - Transferred to section 13-911.

23-2410.01. Transferred to section 13-911.



23-2411 - Transferred to section 13-913.

23-2411. Transferred to section 13-913.



23-2411.01 - Transferred to section 13-914.

23-2411.01. Transferred to section 13-914.



23-2412 - Transferred to section 13-915.

23-2412. Transferred to section 13-915.



23-2413 - Transferred to section 13-916.

23-2413. Transferred to section 13-916.



23-2414 - Transferred to section 13-917.

23-2414. Transferred to section 13-917.



23-2415 - Transferred to section 13-918.

23-2415. Transferred to section 13-918.



23-2416 - Transferred to section 13-919.

23-2416. Transferred to section 13-919.



23-2416.01 - Transferred to section 13-920.

23-2416.01. Transferred to section 13-920.



23-2416.02 - Transferred to section 13-921.

23-2416.02. Transferred to section 13-921.



23-2416.03 - Transferred to section 13-922.

23-2416.03. Transferred to section 13-922.



23-2417 - Transferred to section 13-923.

23-2417. Transferred to section 13-923.



23-2418 - Transferred to section 13-924.

23-2418. Transferred to section 13-924.



23-2419 - Transferred to section 13-925.

23-2419. Transferred to section 13-925.



23-2419.01 - Transferred to section 13-926.

23-2419.01. Transferred to section 13-926.



23-2420 - Transferred to section 13-901.

23-2420. Transferred to section 13-901.



23-2501 - Purpose of sections.

23-2501. Purpose of sections.

The purpose of sections 23-2501 to 23-2516 is to guarantee to all citizens a fair and equal opportunity for employment in the county offices governed by sections 23-2501 to 23-2516, to establish conditions of employment and to promote economy and efficiency in such offices.



23-2502 - Terms, defined.

23-2502. Terms, defined.

As used in sections 23-2501 to 23-2516, unless the context otherwise requires:

(1) Employees shall mean all county employees of the county. The term employees shall not include part-time employees, employees subject to the state personnel service, court-appointed employees, employees of the county attorney's office, employees of the public defender's office, dentists, physicians, practicing attorneys, deputy sheriffs, officers appointed by the Governor, or elected officers or the chief deputy of each office or the deputy of each office if there is not more than one deputy in the office;

(2) Part-time employee shall mean any person whose position is seasonal or temporary as defined by the commission;

(3) Department head shall mean an officer holding an elected office, an officer holding office by appointment of the Governor, the chief deputy of any office or the deputy if there is not more than one deputy, and such other persons holding positions as are declared to be department heads by the county board; and

(4) Commission shall mean the Civil Service Commission.



23-2503 - Civil Service Commission; formation.

23-2503. Civil Service Commission; formation.

In any county having a population of three hundred thousand inhabitants or more, there shall be a Civil Service Commission which shall be formed as provided in sections 23-2501 to 23-2516 within ninety days of May 21, 1971.



23-2504 - Commission; members; qualifications; number; election; vacancy; how filled.

23-2504. Commission; members; qualifications; number; election; vacancy; how filled.

(1) The commission shall consist of five members who shall be in sympathy with the application of merit principles to public employment. No member of the commission shall be a member of any local, state or national committee of a political party or an officer or member of a committee in any partisan political club or organization.

(2) The members of the commission shall be as follows: (a) Two elected officers selected from the offices of and elected by the county commissioners, clerk, assessor, treasurer, public defender, register of deeds, clerk of the district court, surveyor and sheriff, being of opposite political parties if possible, and each party shall separately select its own member, (b) two full-time permanent county employees, and (c) one public member holding no public or political office. The initial two such employees shall be selected by the two elected officers referred to in subdivision (a) of this subdivision as follows: Any such employee who is at least twenty-one years of age may submit his name as a candidate to the elected officer of his own party who shall then select one commission member from such list of names. The four members of the commission shall then select the public member. The commission shall establish employee election procedures which shall provide that all county employees subject to sections 23-2501 to 23-2516 may vote and, if not less than twenty-one years of age, be candidates for a member of the commission. One employee member of the commission shall be a Democrat elected by the Democrat-registered employees subject to sections 23-2501 to 23-2516 and one employee member of the commission shall be a Republican elected by the Republican-registered employees subject to sections 23-2501 to 23-2516. An employee otherwise eligible to vote and be a candidate for the office of employee member of the commission, but who is not registered as either a Democrat or a Republican, may become eligible to vote, and become a candidate for the office of employee member of the commission by making a declaration that he desires to vote for such a member of the commission, or be a candidate for such office, and, in the same declaration, designating the party, Democrat or Republican, with which he desires to be affiliated for this purpose. After making such declaration, that employee shall have the same right to vote for a candidate, and be a candidate for the office of employee member of the commission as he would have had if he were a registered member of the party so designated in the declaration. The manner, form, and contents of such declaration shall be initially established by the two elected officials referred to in subdivision (2)(a) of this section, subject to modification by the commission after it has been fully formed.

(3) The initial term of office of (a) the two elected officers shall be three years from May 21, 1971; (b) the initial term of office of the county employees shall be two years from May 21, 1971; and (c) the initial term of the public member shall be three years from May 21, 1971.

At the expiration of the initial term of office, a successor member shall be elected or appointed as provided in sections 23-2501 to 23-2516 for a term of three years. Membership on the commission of any member shall terminate upon the resignation of any member or at such time as the member no longer complies with the qualifications for election or appointment to the commission. In the event a member's term terminates prior to the expiration of the term for which he was elected or appointed, the commission shall appoint a successor complying with the same qualifications for the unexpired term.



23-2505 - Commission; members; compensation; expenses.

23-2505. Commission; members; compensation; expenses.

The members of the commission shall not receive compensation for their services but shall be reimbursed for such necessary expenses and mileage as may be incurred in the performance of their duties with reimbursement for mileage to be made at the rate provided in section 81-1176. The county board shall provide sufficient funds in order that such commission may function as set forth in sections 23-2501 to 23-2516.



23-2506 - Commission; meetings; notice; rules of procedure, adopt; chairman.

23-2506. Commission; meetings; notice; rules of procedure, adopt; chairman.

The commission shall hold regular meetings at least once every three months, and shall designate the time and place thereof by notice posted in the courthouse at least seven days prior to the meeting. The commission shall adopt rules of procedure and shall keep a record of its proceedings. The commission shall also make provision for special meetings and all meetings and records of the commission shall be open to the public except as otherwise provided in sections 23-2501 to 23-2516. The commission shall elect one of its members as chairman for a period of one year or until his successor has been duly elected and qualified.



23-2507 - Commission; powers; duties.

23-2507. Commission; powers; duties.

(1) The commission may prescribe the following: (a) General employment policies and procedures; (b) regulations for recruiting, examination and certification of qualified applicants for employment and the maintenance of registers of qualified candidates for employment for all employees governed by sections 23-2501 to 23-2516; (c) a system of personnel records containing general data on all employees and standards for the development and maintenance of personnel records to be maintained within the offices governed by sections 23-2501 to 23-2516; (d) regulations governing such matters as hours of work, promotions, transfers, demotions, probation, terminations and reductions in force; (e) regulations for use by all offices governed by sections 23-2501 to 23-2516 relating to such matters as employee benefits, vacation, sick leave and holidays.

(2) The commission shall require department heads to provide sufficient criteria to enable the commission to properly conduct employment examinations.

(3) The commission shall require department heads to supply to the commission position classification plans, job descriptions and job specifications.

(4) Individual personnel records shall be available for inspection only by the employee involved, his department head and such other persons as the commission shall authorize.

(5) The commission shall have such other powers as are necessary to effectuate the purposes of sections 23-2501 to 23-2516.

(6) All acts of the commission pursuant to the authority conferred in this section shall be binding on all county department heads governed by sections 23-2501 to 23-2516.

The civil service commission is a statutorily created tribunal established by the Legislature. As a statutorily created entity, the commission has only such authority as has been conferred on it by statute. Douglas Cty. Bd. of Comrs. v. Civil Serv. Comm. of Douglas Cty., 263 Neb. 544, 641 N.W.2d 55 (2002).

The mandatory retirement at age sixty-five provision adopted by the Douglas County Civil Service Commission reflects a permissible means of accomplishing a rational and reasonable objective and it is not unconstitutional. Armstrong v. Howell, 371 F.Supp. 48 (D. Neb. 1974).



23-2508 - Commission; salary and pay plans for employees; recommend.

23-2508. Commission; salary and pay plans for employees; recommend.

The commission may recommend to the county board salary and pay plans for the employees.



23-2509 - Employees; status.

23-2509. Employees; status.

All employees governed by sections 23-2501 to 23-2516 on May 21, 1971, shall retain their employment without the necessity of taking any qualifying examination.



23-2510 - Employee; discharged, suspended, demoted; order filed with commission; copy to employee; appeal.

23-2510. Employee; discharged, suspended, demoted; order filed with commission; copy to employee; appeal.

Any employee may be discharged, suspended, or demoted in rank or compensation by his department head by a written order which shall specifically state the reasons therefor. Such order shall be filed with the commission and a copy of such order shall be served upon the employee personally or by leaving it at his usual place of residence. Any employee so affected may, within ten days after service of the order, appeal such order to the commission. Notice of such appeal shall be in writing, signed by the employee appealing, and delivered to any member of the commission. The delivery of the notice of appeal shall be sufficient to perfect an appeal and no other act shall be deemed necessary to confer jurisdiction of the commission over the appeal. In the event any employee is discharged, suspended or demoted prior to the formation of the commission, such employee may appeal the order to the commission within ten days after the formation of the commission in the manner provided in this section.

Pursuant to this section, the civil service commission is authorized to hear employee appeals from decisions where an employee is discharged, suspended, or demoted in rank or compensation by the employee's department head by a written order. The Legislature has authorized the commission to hear only those appeals which meet the requirements of this section. Douglas Cty. Bd. of Comrs. v. Civil Serv. Comm. of Douglas Cty., 263 Neb. 544, 641 N.W.2d 55 (2002).



23-2511 - Employee; discharged, suspended, demoted; appeal; hearing; order; effect.

23-2511. Employee; discharged, suspended, demoted; appeal; hearing; order; effect.

The commission shall, within two weeks after receipt of the notice of appeal, hold a public hearing thereon at which the employee shall be entitled to appear personally, be represented by counsel, cross-examine witnesses and produce evidence. The commission shall have the authority to affirm, modify or revoke the order appealed from, and the finding and the decision of the commission shall be certified to the department head who issued the order, and the finding and decision of the commission shall be binding on all parties concerned. In the event of an appeal to the commission, no order affecting an employee shall become permanent until the finding and decision of the commission shall be certified as provided in this section. Notwithstanding any other provision of sections 23-2501 to 23-2516, an employee affected by an order may request transfer to another department governed by sections 23-2501 to 23-2516 with the consent of the commission and the department head of such other department.

A plain reading of the statutes which govern the appeal process from a county commission does not reveal an express or implied legislative intent to limit objections on appeal to those claims presented to the administrative tribunal. Although appeals through administrative channels are preferred and encouraged, procedural due process defenses should not be waived if timely raised in the first judicial tribunal to review the administrative action. Ashby v. Civil Serv. Comm. of Douglas County, 241 Neb. 988, 492 N.W.2d 849 (1992).



23-2512 - Commission; subpoena, oaths, production of records; powers.

23-2512. Commission; subpoena, oaths, production of records; powers.

To effectively carry out the duties imposed on the commission by sections 23-2501 to 23-2516, the commission shall have the power to subpoena witnesses, administer oaths, and compel the production of books and papers.



23-2513 - Employee; no discrimination against because of political, racial, or religious opinions or affiliations; exceptions.

23-2513. Employee; no discrimination against because of political, racial, or religious opinions or affiliations; exceptions.

No employee or person desiring to be an employee in an office governed by sections 23-2501 to 23-2516 shall be appointed, demoted or discharged, or in any way favored or discriminated against because of political, racial, or religious opinions or affiliations, but advocating, or being a member of a political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence shall be sufficient reason to discharge an employee.



23-2514 - Chief deputy or deputy; removal; effect on salary.

23-2514. Chief deputy or deputy; removal; effect on salary.

Notwithstanding any other provision of sections 23-2501 to 23-2516, any person who holds the position of chief deputy, or deputy if there is not more than one deputy in the office, may be removed by the elected officer from the position of chief deputy or deputy without cause but such person shall, if he has been an employee of the county for more than two years prior to his appointment as chief deputy or deputy, have the right, unless discharged or demoted as provided in sections 23-2510 and 23-2511, to remain as a county employee at a salary not less than eighty percent of his average salary during the three preceding years.



23-2515 - Commission; appeals; district court; procedure.

23-2515. Commission; appeals; district court; procedure.

An appeal from a final order of the commission shall be in the manner provided in sections 25-1901 to 25-1908.

An appeal from a final order of the county civil service commission is a petition in error, not an original breach of contract action against the county under section 23-135. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).

The district court had jurisdiction over a former employee's petition in error claiming that the county public properties department breached grievance procedures under a collective bargaining agreement in terminating his employment. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).

When the county civil service commission acts in a judicial manner, a party adversely affected by its decision is entitled to appeal to the district court through the petition in error statutes. Pierce v. Douglas Cty. Civil Serv. Comm., 275 Neb. 722, 748 N.W.2d 660 (2008).



23-2516 - Sections, how construed.

23-2516. Sections, how construed.

If any provision of sections 23-2501 to 23-2516 or of any rule, regulation or order thereunder or the application of such provision to any person or circumstances shall be held invalid, the remainder of sections 23-2501 to 23-2516 and the application of such provision of sections 23-2501 to 23-2516 or of such rule, regulation or order to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.



23-2517 - Purpose of sections.

23-2517. Purpose of sections.

(1) Sections 23-2517 to 23-2533 shall be known and may be cited as the County Civil Service Act.

(2) The general purpose of the County Civil Service Act is to establish a system of personnel administration that meets the social, economic, and program needs of county offices. This system shall provide means to recruit, select, develop and maintain an effective and responsive work force, and shall include policies and procedures for employee hiring and advancement, training and career development, position classification, salary administration, fringe benefits, discharge and other related activities. All appointments and promotions under the County Civil Service Act shall be made based on merit and fitness.

The board of county commissioners is required to bargain with its employees on all matters relating to employment except those covered by the specific provisions of these statutes. American Fed. of S., C. & M. Emp. v. County of Lancaster, 200 Neb. 301, 263 N.W.2d 471 (1978).



23-2518 - Terms, defined.

23-2518. Terms, defined.

For purposes of the County Civil Service Act:

(1) Appointing authority means elected officials and appointed department directors authorized to make appointments in the county service;

(2) Board of county commissioners means the board of commissioners of any county with a population of one hundred fifty thousand to three hundred thousand inhabitants;

(3) Classified service means the positions in the county service to which the act applies;

(4) County personnel officer means the employee designated by the board of county commissioners to administer the act;

(5) Department means a functional unit of the county government headed by an elected official or established by the board of county commissioners;

(6) Deputy means an individual who serves as the first assistant to and at the pleasure of an elected official;

(7) Elected official means an officer elected by the popular vote of the people and known as the county attorney, public defender, county sheriff, county treasurer, clerk of the district court, register of deeds, county clerk, county assessor, and county surveyor;

(8) Internal Revenue Code means the Internal Revenue Code as defined in section 49-801.01;

(9) Political subdivision means a village, city of the second class, city of the first class, city of the primary class, city of the metropolitan class, county, school district, public power district, or any other unit of local government including entities created pursuant to the Interlocal Cooperation Act or the Joint Public Agency Act. Political subdivision does not include a contractor with the county;

(10) State means the State of Nebraska;

(11) Straight-time rate of pay means the rate of pay in effect on the date of transfer of employees stated in the resolution by the county board requesting the transfer; and

(12) Transferred employee means an employee of the state or a political subdivision transferred to the county pursuant to a request for such transfer made by the county under section 23-2518.01.



23-2518.01 - Transfer of employees to county; state employee; rights.

23-2518.01. Transfer of employees to county; state employee; rights.

(1) The board of county commissioners may, by resolution, request that a state or political subdivision transfer employees to the county (a) if the board of county commissioners finds that direct control over such employees will be of benefit to the county, (b) pursuant to a merger of services, or (c) due to the assumption of functions of the state or a political subdivision by the county. Such resolution shall state an effective date for the transfer of such employees. If the state or political subdivision determines that the transfer of its employees is necessary or desirable and approves the request of the board of county commissioners, the employees who are being transferred shall become county employees on the effective date of the transfer as stated in the resolution of the board of county commissioners requesting such transfer.

(2) No state employee subject to a transfer under subsection (1) of this section is required to become a county employee and may instead exercise all of his or her rights under any contract involving state employees and negotiated pursuant to the Industrial Relations Act and the State Employees Collective Bargaining Act.



23-2518.02 - Transfer of employees; retirement benefits; calculation; funding.

23-2518.02. Transfer of employees; retirement benefits; calculation; funding.

(1) For transfers involving a retirement system which maintains a defined benefit plan, the transfer value of the transferring employee's accrued benefit shall be calculated by one or both of the retirement systems involved as follows:

(a) If the retirement system of the state or political subdivision maintains a defined benefit plan, an initial benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit based on the employee's years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the state or political subdivision so that the effect on the retirement system of the state or political subdivision will be actuarially neutral; and

(b) If the retirement system of the county maintains a defined benefit plan, the final benefit transfer value of the employee's accrued benefit shall be determined by calculating the present value of the employee's retirement benefit as if the employee were employed on the date of transfer and had completed the same amount of service with the same compensation as the employee actually completed at the state or political subdivision prior to transfer. The calculation shall then be based on the employee's assumed years of service as of the date of transfer and the other actuarial assumptions of the retirement system of the county so that the effect on the retirement system of the county will be actuarially neutral.

(2) An employee of the state or a political subdivision who transfers from a position in the state or a political subdivision to a position in the county, and whose customary employment with the state or a political subdivision was for more than twenty hours per week shall receive credit for his or her years of participation in the retirement system of the state or political subdivision for purposes of membership in the retirement system of the county.

(3) An employee referred to in subsection (2) of this section shall have his or her participation in the retirement system of the state or political subdivision transferred to the retirement system of the county through one of the following options:

(a) If the retirement system of the county maintains a defined contribution plan, the employee shall transfer all of his or her funds by paying to the retirement system of the county from funds held by the retirement system of the state or political subdivision an amount equal to one of the following: (i) If the retirement system of the state or political subdivision maintains a defined benefit plan, an amount not to exceed the initial benefit transfer value, leaving no funds attributable to the transferred employee within the retirement system of the state or political subdivision; or (ii) if the retirement system of the state or political subdivision maintains a defined contribution plan, an amount not to exceed the employee and employer accounts of the transferring employee plus earnings during the period of employment with the state or political subdivision. The employee shall receive vesting credit for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the state or political subdivision. Payment shall be made within five years after employment begins with the receiving entity or prior to retirement whichever comes first, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization; or

(b) If the retirement system of the county maintains a defined benefit plan, the employee shall transfer all of his or her funds out of the retirement system of the state or political subdivision to purchase service credits that will generate a final benefit transfer value not to exceed the employee's initial benefit transfer value in the retirement system of the state or political subdivision. After such purchase, the employee shall receive vesting credit in the retirement system of the county for his or her years of service in a governmental plan, as defined in section 414(d) of the Internal Revenue Code, maintained by the state or political subdivision. The amount to be paid by the member for such service credit shall equal the actuarial cost to the retirement system of the county for allowing such additional service credit to the employee. If any funds remain in the retirement system of the state or political subdivision after the employee has purchased service credits in the retirement system of the county, such remaining funds shall be rolled over into another qualified trust under section 401(a) of the Internal Revenue Code, an individual retirement account, or an individual retirement annuity. Payment shall be made within five years after the transfer of services, but prior to retirement, and may be made through direct payment, installment payments, or an irrevocable payroll deduction authorization.

(4) The state or political subdivision, the county, and the employees who are being transferred may by binding agreement determine which parties will provide funds to pay any amount needed to purchase creditable service in the retirement system of the county sufficient to provide a final benefit transfer value not to exceed the employee's initial benefit transfer value, if the amount of a direct rollover from the retirement system of the state or political subdivision is not sufficient to provide a final benefit transfer value in the retirement system of the county.

(5) The retirement system of the county may accept cash rollover contributions from a member who is making payment pursuant to this section if the contributions do not exceed the amount of payment required for the service credits purchased by the member and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified trust under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, all of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified trust under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection shall be transferred to the retirement system within sixty days after the date of the distribution from the qualified trust, individual retirement account, or individual retirement annuity.

(6) Cash transferred to the retirement system of the county as a rollover contribution shall be deposited as other contributions.

(7) The retirement system of the county may accept direct rollover distributions made from a qualified trust pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(8) The county or its retirement system shall adopt provisions defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.

(9) If the county participates in the Retirement System for Nebraska Counties and the transferred employee participates in the State Employees Retirement System, the transferred employee shall immediately begin participation in the Retirement System for Nebraska Counties under the same benefit which had been elected pursuant to subsection (1) of section 84-1309.02.



23-2518.03 - Transfer of employees; sick leave; annual leave; vacation leave; other benefits; how treated.

23-2518.03. Transfer of employees; sick leave; annual leave; vacation leave; other benefits; how treated.

(1) The state or a political subdivision shall transfer all accrued sick leave of the transferred employee up to the maximum number of accumulated hours for sick leave allowed by the county personnel system. The state or political subdivision shall reimburse the county for twenty-five percent of the value of the accrued sick leave hours based on the straight-time rate of pay for the employee.

(2) The transferred employee may transfer the maximum amount of accrued annual leave earned as an employee of the state or a political subdivision allowed by the county personnel system. The state or a political subdivision shall reimburse the county for one hundred percent of the value of the hours of accrued annual leave transferred.

(3) No transferred employee shall lose any accrual rate value of his or her sick leave and vacation leave as a result of becoming a county employee, and a transferred employee may credit years of service with the state or a political subdivision toward the accrual rate for sick leave and vacation leave plans. When accrued sick leave and vacation leave for a transferred employee are at a greater rate value than allowed by the county's sick leave and vacation leave plans, the state or political subdivision shall pay the county the difference between the value of the benefits allowed by the county and the state or political subdivision based on, at the time of the transfer, twenty-five percent of the employee's straight-time rate of pay for the sick leave and one hundred percent of the employee's straight-time rate of pay for vacation leave. A state or political subdivision shall reimburse the county not later than one year after the transfer is complete.

(4) The transferred employee shall not receive any additional accrual rate value for county benefits until the employee meets the qualifications for the increased accrual rates pursuant to the county's requirements.

(5) The transferred employee shall receive credit for time of service with the state or a political subdivision toward participation, coverage by insurance programs for the county, and the waiting period for medical insurance coverage provided by the county.



23-2518.04 - Transfer of employees; credit for time of service; seniority.

23-2518.04. Transfer of employees; credit for time of service; seniority.

(1) A transferred employee shall be credited for time of service with the state or a political subdivision toward the probationary period in the county:

(a) A transferred employee whose credited time of service with the state or a political subdivision does not satisfy the county's probationary period time requirement shall be a probationary employee of the county and afforded the same rights, benefits, and privileges as are afforded to a probationary employee under the county personnel system; and

(b) A transferred employee whose credited time of service with the state or a political subdivision does not satisfy the county's probationary period time requirement shall successfully complete the remainder of the county's probationary period time requirement before being given status with the county.

(2) Transferred employees shall retain seniority accumulated during service with the state or a political subdivision, and no transferred employee shall lose accumulated seniority as a result of becoming a county employee.



23-2519 - County service; classified and unclassified service, defined; exemptions.

23-2519. County service; classified and unclassified service, defined; exemptions.

The county service shall be divided into the classified service and the unclassified service. All officers and positions of the county shall be in the classified service unless specifically designated as being in the unclassified service established by the County Civil Service Act. All county employees who have permanent status under any other act prior to the passage of the County Civil Service Act shall have status under the act without further qualification. Positions in the unclassified service shall not be governed by the act and shall include the following:

(1) County officers elected by popular vote and persons appointed to fill vacancies in such elective offices;

(2) The county personnel officer and the administrative assistant to the board of county commissioners;

(3) Bailiffs;

(4) Department heads and one principal assistant or chief deputy for each county department. When more than one principal assistant or chief deputy is mandated by law, all such positions shall be in the unclassified service;

(5) Members of boards and commissions appointed by the board of county commissioners;

(6) Persons employed in a professional or scientific capacity to make or conduct a temporary and special investigation or examination on behalf of the board of county commissioners;

(7) Attorneys;

(8) Physicians;

(9) Employees of an emergency management organization; and

(10) Deputy sheriffs.

Nothing in the act shall be construed as precluding the appointing authority from filling any positions in the unclassified service in the manner in which positions in the classified service are filled.



23-2520 - Personnel office; created; county personnel officer; board; members; costs of administering.

23-2520. Personnel office; created; county personnel officer; board; members; costs of administering.

There is hereby created a personnel office in the office of the board of county commissioners, the executive head of which shall be the county personnel officer. In such office there shall be a personnel policy board consisting of six members with powers and duties provided in the County Civil Service Act. The board of county commissioners shall make appropriations from the general fund to meet the estimated costs of administering the act.



23-2521 - Personnel policy board; members; qualifications; appointment; term; removal; chairperson; meetings; quorum.

23-2521. Personnel policy board; members; qualifications; appointment; term; removal; chairperson; meetings; quorum.

(1) The members of the personnel policy board shall be persons in sympathy with the application of merit principles to public employment and who are not otherwise employed by the county, except that the member employed by the county if serving on such board on May 6, 1987, shall continue to serve until the term of such member expires. No member shall hold during his or her term, or shall have held for a period of one year prior thereto, any political office or a position as officer or employee of a political organization.

(2) Two members of the board shall be appointed by the board of county commissioners, two members shall be appointed by the elected department heads, and two members shall be appointed by classified employees who are covered by the county personnel system.

(3) The first appointments made to the personnel policy board shall be for one, two, three, four, and five years. The board of county commissioners shall initially appoint members for terms of one and five years. The elected department heads shall initially appoint members for terms of two and four years. The classified employees who are covered by the county personnel system shall initially appoint a member for a term of three years. Within three months after May 6, 1987, the classified employees who are covered by the county personnel system shall initially appoint another member for a term of one year. Thereafter, each member shall be appointed in the same manner for a term of five years, except that any person appointed to fill a vacancy occurring prior to the expiration of a term shall be appointed in the same manner for the remainder of the term. Each member of the board shall hold office until his or her successor is appointed and qualified.

(4) The board of county commissioners and elected department heads may remove any member of the personnel policy board for neglect of duty or misconduct in office after first giving him or her a copy of the reasons for removal and providing for the member to be heard publicly before the commissioners and elected department heads. A copy of the charges and a transcript of the record of the hearing shall be filed with the county clerk.

(5) The personnel policy board shall elect a chairperson from among its members. The board shall meet at such time and place as shall be specified by call of the chairperson or the county personnel officer. At least one meeting shall be held quarterly. Four members shall constitute a quorum for the transaction of business. Board members shall serve without compensation.



23-2522 - Personnel policy board; powers; duties.

23-2522. Personnel policy board; powers; duties.

The powers and duties of the personnel policy board shall be:

(1) To review and make recommendations to the board of county commissioners on the personnel rules and regulations and any amendments thereto prior to the approval by the commissioners;

(2) To advise and assist the personnel officer on matters of personnel policy, administration, and practice;

(3) To cooperate with and advise the personnel officer in fostering interest and cooperation of institutions of learning and civic, professional, and employee organizations in the improvement of personnel standards and the development of high public regard for the county as an employer and for careers in the county service;

(4) To require the personnel officer to make or to make on its own initiative any investigation which it may consider necessary concerning the management of personnel in the county service;

(5) To review any grievance or case of disciplinary action of a classified service employee when appealed by such employee in accordance with approved personnel rules and regulations and issue a determination that is binding on all parties concerned;

(6) To issue subpoenas to compel the attendance of county employees as witnesses and the production of documents and to administer oaths, take testimony, hear proofs, and receive exhibits in evidence in connection with any of the powers and duties of such board. In case of a refusal to obey a subpoena issued to any county employee, the personnel policy board on its own motion, or a party to the proceedings, may make application to the district court of Lancaster County for an enforcement order, and any failure to obey such order may be punished by such court as contempt thereof;

(7) To make annual reports and recommendations to the board of county commissioners; and

(8) To perform such other duties as may be expressly set forth in the County Civil Service Act and in the regulations adopted pursuant thereto.



23-2523 - County personnel officer; appointment; qualifications.

23-2523. County personnel officer; appointment; qualifications.

The board of county commissioners shall appoint a county personnel officer who shall be a person experienced in the field of personnel administration and in known sympathy with the application of merit principles in public employment.



23-2524 - County personnel officer; duties.

23-2524. County personnel officer; duties.

In addition to other duties imposed upon him or her by or pursuant to the County Civil Service Act, it shall be the duty of the county personnel officer:

(1) To apply and carry out the act and the rules and regulations adopted thereunder;

(2) To attend meetings of the personnel policy board and to act as its secretary and keep minutes of its proceedings;

(3) To establish and maintain a roster of all employees in the classified service, in which there shall be set forth as to each employee the class title, pay, or status, and other pertinent data;

(4) To appoint such employees of his or her office and such experts and special assistants as may be necessary to carry out effectively the act;

(5) To foster and develop, in cooperation with appointing authorities and others, programs for the improvement of employee effectiveness, including training, safety, health, counseling, and welfare;

(6) To encourage and exercise leadership in the development of effective personnel administration with the several county agencies, departments, and institutions; and

(7) To perform such other lawful acts as he or she may consider necessary or desirable to carry out the purposes and provisions of the County Civil Service Act.



23-2525 - County personnel officer; personnel rules and regulations for classified service.

23-2525. County personnel officer; personnel rules and regulations for classified service.

The county personnel officer shall, with the assistance of two advisory groups, one of classified employees and one of department heads, prepare and submit to the personnel policy board proposed personnel rules and regulations for the classified service. He or she shall give reasonable notice thereof to the heads of all agencies, departments, county employee associations, and institutions affected thereby, and they shall be given an opportunity, upon request, to appear before the board and present their views thereon. The personnel policy board shall submit the rules and regulations for adoption or amendment and adoption by resolution of the board of county commissioners. Amendments thereto shall be made in the same manner. The rules and regulations shall provide:

(1) For a single integrated classification plan covering all positions in the county service except those expressly exempt from the County Civil Service Act, which shall group all positions into defined classes containing a descriptive class title and a code identifying each class, and which shall be based on similarity of duties performed and responsibilities assumed, so that the same qualifications may reasonably be required and the same schedule of pay may be equitably applied to all positions in the same class. After the classification plan has been approved by the personnel policy board, the county personnel officer shall be responsible for the administration and maintenance of the plan and for the allocation of each classified position. Any employee affected by the allocation of a position to a class shall, upon request, be given a reasonable opportunity to be heard thereon by the personnel policy board who shall issue an advisory opinion to the personnel officer;

(2) For a compensation plan for all employees in the classified service, comprising salary schedules, hours of work, premium payments, special allowances, and fringe benefits, considering the amount of money available, the prevailing rates of pay in government and private employment, the cost of living, the level of each class of position in the classification plan, and other relevant factors. Initial, intervening, and maximum rates of pay for each class shall be established to provide for steps in salary advancement without change of duty in recognition of demonstrated quality and length of service. The compensation plan and amendments thereto shall be adopted in the manner prescribed for rules and regulations and shall in no way limit the authority of the board of county commissioners relative to appropriations for salary and wage expenditures;

(3) For open competitive examinations to test the relative fitness of applicants for the respective positions. Competitive examination shall not be required for transferred employees transferring from positions in the state or a political subdivision to positions in the county pursuant to a merger of services or transferred employees transferring from positions in the state or a political subdivision to positions in the county due to the assumption of functions of the state or a political subdivision by the county. The rules and regulations shall provide for the public announcement of the holding of examinations and shall authorize the personnel officer to prescribe examination procedures and to place the names of successful candidates on eligible lists in accordance with their respective ratings. Examinations may be assembled or unassembled and may include various job-related examining techniques, such as rating training and experience, written tests, oral interviews, recognition of professional licensing, performance tests, investigations, and any other measures of ability to perform the duties of the position. Examinations shall be scored objectively and employment registers shall be established in the order of final score. Certification of eligibility for appointment to vacancies shall be in accordance with a formula which limits selection by the hiring department from among the highest ranking available and eligible candidates, but which also permits selective certification under appropriate conditions as prescribed in the rules and regulations;

(4) For promotions which shall give appropriate consideration to examinations and to record of performance, seniority, and conduct. Vacancies shall be filled by promotion whenever practicable and in the best interest of the service, and preference may be given to employees within the department in which the vacancy occurs;

(5) For the rejection of candidates who fail to comply with reasonable requirements of the personnel officer in regard to such factors as physical conditions, training, and experience or who have been guilty of infamous or disgraceful conduct, who are addicted to alcohol or narcotics, or who have attempted any deception or fraud in connection with an examination;

(6) Prohibiting disqualification of any person from taking an examination, from promotion or from holding a position because of race, sex, unless it constitutes a bona fide occupational qualification, or national origin, physical disabilities, age, political or religious opinions or affiliations, or other factors which have no bearing upon the individual's fitness to hold the position;

(7) For a period of probation not to exceed one year before appointment or promotion may be made complete, and during which period a probationer may be separated from his or her position without the right of appeal or hearing except as provided in section 23-2531. After a probationer has been separated, he or she may again be placed on the eligible list at the discretion of the personnel officer. The rules shall provide that a probationer shall be dropped from the payroll at the expiration of his or her probationary period if, within ten days prior thereto, the appointing authority has notified the personnel officer in writing that the services of the employee have been unsatisfactory;

(8) When an employee has been promoted but fails to satisfactorily perform the duties of the new position during the probationary period, he or she shall be returned to a position comparable to that held immediately prior to promotion at the current salary of such position;

(9) For temporary or seasonal appointments of limited terms of not to exceed one year;

(10) For part-time appointment where the employee accrues benefits of full-time employment on a basis proportional to the time worked;

(11) For emergency employment for not more than thirty days with or without examination, with the consent of the county personnel officer and department head;

(12) For provisional employment without competitive examination when there is no appropriate eligible list available. No such provisional employment shall continue longer than six months, nor shall successive provisional appointments be allowed;

(13) For transfer from a position in one department to a similar position in another department involving similar qualifications, duties, responsibilities, and salary ranges;

(14) For the transfer of employees of the state or a political subdivision to the county pursuant to a merger of services or due to the assumption of functions of the state or a political subdivision by the county;

(15) For layoff by reason of lack of funds or work or abolition of the position, or material change in duties or organization, for the layoff of nontenured employees first, and for reemployment of permanent employees so laid off, giving consideration in both layoff and reemployment to performance record and seniority in service;

(16) For establishment of a plan for resolving employee grievances and complaints;

(17) For hours of work, holidays, and attendance regulations in the various classes of positions in the classified service, and for annual, sick, and special leaves of absence, with or without pay, or at reduced pay;

(18) For the development of employee morale, safety, and training programs;

(19) For a procedure whereby an appointing authority may suspend, reduce, demote, or dismiss an employee for misconduct, inefficiency, incompetence, insubordination, malfeasance, or other unfitness to render effective service and for the investigation and public hearing of appeals of such suspended, reduced, demoted, or dismissed employee;

(20) For granting of leave without pay to a permanent employee to accept a position in the unclassified service, and for his or her return to a position comparable to that formerly held in the classified service at the conclusion of such service;

(21) For regulation covering political activity of employees in the classified service; and

(22) For other regulations not inconsistent with the County Civil Service Act and which may be necessary for its effective implementation.



23-2526 - Personal service; classified service; certification of payrolls.

23-2526. Personal service; classified service; certification of payrolls.

(1) No county personnel or fiscal or other officer shall make or approve or take any part in making or approving any payment for personal service to any person holding a position in the classified service unless the payroll voucher or account of such pay bears the certification of the county personnel officer or his or her authorized agent, in the manner he or she may prescribe, that the persons named therein have been appointed and employed in accordance with the County Civil Service Act and the rules and regulations adopted hereunder.

(2) The county personnel officer may, for proper cause, withhold certification from a payroll any specific item or items thereon. The personnel officer shall provide that certification of payrolls be made each year and that such certification shall remain in effect except in the case of an officer or employee whose status has changed after the last certification of his or her payroll, in which case no voucher for payment of salary to such officer or employee shall be issued or payment of salary made without further certification by the personnel officer.



23-2527 - Reciprocal agreements; county personnel officer; cooperate with other governmental agencies.

23-2527. Reciprocal agreements; county personnel officer; cooperate with other governmental agencies.

(1) Any county subject to the County Civil Service Act may enter into reciprocal agreements, upon such terms as may be agreed upon, for the use of equipment, materials, facilities, and services with any public agency or body for purposes deemed of benefit to the county personnel system.

(2) The county personnel officer, with the approval of the board of county commissioners, may cooperate with other governmental agencies charged with public personnel administration in conducting personnel tests, recruiting personnel, training personnel, establishing lists from which eligible candidates shall be certified for appointment, and for the interchange of personnel and their benefits.



23-2528 - Tenure.

23-2528. Tenure.

(1) An employee in the classified service who has completed his probationary period shall have permanent tenure until he resigns voluntarily or is separated in accordance with the rules and regulations governing retirement, dismissal or layoff.

(2) An employee in the classified service with a probationary, provisional, temporary or emergency appointment shall have no tenure under that appointment and may be separated from employment by his appointing authority without any right of appeal except as provided in section 23-2531.



23-2529 - Veterans preference; passing score.

23-2529. Veterans preference; passing score.

Veterans preference shall be granted to all applicants who are otherwise eligible for employment and who request such preference on their applications. In order to receive preference, the veteran must submit a copy of his or her discharge papers and, for disability credit, proof from the United States Department of Veterans Affairs that the disability is at least ten percent. To the passing score of veteran candidates, ten points shall be added for a disabled veteran and five points for all other veterans.



23-2530 - Repealed. Laws 1989, LB 5, § 7.

23-2530. Repealed. Laws 1989, LB 5, § 7.



23-2531 - Discrimination; prohibited; other prohibited acts.

23-2531. Discrimination; prohibited; other prohibited acts.

(1) Discrimination against any person in recruitment, examination, appointment, training, promotion, retention, discipline, or any other aspect of personnel administration because of political or religious opinions or affiliations or because of race, national origin, or other nonmerit factors shall be prohibited. Discrimination on the basis of age or sex or physical disability shall be prohibited unless specific age, sex, or physical requirements constitute a bona fide occupational qualification necessary to proper and efficient administration. The rules and regulations shall provide for appeals in cases of alleged discrimination to the personnel policy board whose determination shall be binding upon a finding of discrimination.

(2) No person shall make any false statement, certificate, mark, rating, or report with regard to any test, certification, or appointment made under the County Civil Service Act or in any manner commit or attempt to commit any fraud preventing the impartial execution of the act and the rules and regulations promulgated pursuant to the act.

(3) No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion, or proposed promotion to, or any advantage in, a position in the classified service.

(4) No employee of the personnel office, examiner, or other person shall defeat, deceive, or obstruct any person in his or her right to examination, eligibility, certification, or appointment under the act, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any persons with respect to employment in the classified service.



23-2532 - Federal merit standards; federal Hatch Act provisions; applicable to programs.

23-2532. Federal merit standards; federal Hatch Act provisions; applicable to programs.

Whenever federal merit standards or the federal Hatch Act provisions are applicable to programs, the personnel policy board shall take such action as is necessary to assure that all personnel practices in those programs are in accordance with federal regulations, and those practices found not to be in compliance with such regulations shall not be implemented in those programs.



23-2533 - Violations; penalty.

23-2533. Violations; penalty.

Any person who willfully violates any provision of the County Civil Service Act or of the rules and regulations adopted under the act shall be guilty of a misdemeanor, and shall, upon conviction thereof, be fined not more than five hundred dollars, or be imprisoned in the county jail for not more than six months, or be both so fined and imprisoned.

The board of county commissioners is required to bargain with its employees on all matters relating to employment except those covered by the specific provisions of these statutes. American Fed. of S., C. & M. Emp. v. County of Lancaster, 200 Neb. 301, 263 N.W.2d 471 (1978).



23-2534 - County board; adopt personnel policies and procedures.

23-2534. County board; adopt personnel policies and procedures.

The county board of any county with a population of less than one hundred fifty thousand inhabitants may adopt policies and procedures pursuant to sections 23-2534 to 23-2544 which concern employee hiring, advancement, training, career development, position classification, salary administration, fringe benefits, discharge, and other related activities.



23-2535 - Terms, defined.

23-2535. Terms, defined.

For purposes of sections 23-2534 to 23-2544:

(1) Appointing authority shall mean officials and appointed department directors authorized to make appointments in the county service;

(2) Classified service shall mean the positions in the county service to which sections 23-2534 to 23-2544 are made applicable;

(3) County board shall mean the board of county supervisors or board of county commissioners of a county with a population of less than one hundred fifty thousand inhabitants;

(4) County personnel officer shall mean the employee designated by the county board to administer a program adopted pursuant to sections 23-2534 to 23-2544;

(5) Department shall mean a major functional unit of the county government headed by an official or established by the county board;

(6) Deputy shall mean an individual who serves as the first assistant to and at the pleasure of an official;

(7) Lay member shall mean anyone not employed by the county or acting on its behalf other than a member of the personnel policy board; and

(8) Official shall mean an officer elected by the popular vote of the people or a person appointed to a countywide office.



23-2536 - County service; classified and unclassified service, defined.

23-2536. County service; classified and unclassified service, defined.

If a program is adopted pursuant to sections 23-2534 to 23-2544, the county service shall be divided into the classified service and the unclassified service. All officials and employees of the county shall be in the classified service unless specifically designated as being in the unclassified service. Positions in the unclassified service shall not be governed by personnel rules and regulations adopted pursuant to sections 23-2534 to 23-2544. Unless otherwise designated by rules and regulations adopted pursuant to sections 23-2534 to 23-2544, the unclassified service shall include the following:

(1) Officials;

(2) The county personnel officer and the administrative assistant to the county board;

(3) Bailiffs;

(4) Department heads and one principal assistant or deputy for each county department;

(5) Members of boards and commissions appointed by the county board;

(6) Persons employed in a professional or scientific capacity to make or conduct a temporary and special investigation or examination on behalf of the county board;

(7) Attorneys, including deputy county attorneys; and

(8) Employees who are covered by the State Personnel System.

Nothing in sections 23-2534 to 23-2544 shall be construed as precluding the appointing authority from filling any positions in the unclassified service in the manner in which positions in the classified service are filled.



23-2537 - Personnel policy board; members; terms; removal; officers; meetings.

23-2537. Personnel policy board; members; terms; removal; officers; meetings.

(1) A personnel policy board may be created by resolution of the county board. The members of a personnel policy board shall include one elected county official chosen by the elected county officials other than the members of the county board, one county board member chosen by the county board, one member chosen by the employees who are not described in subdivisions (1) through (8) of section 23-2536, one lay member chosen by the elected county officials, and one lay member chosen by the county board. All members shall serve four-year terms, except of the members first chosen, the elected county official and the county board member shall serve one-year terms, the lay member chosen by the county board shall serve a two-year term, the lay member chosen by the elected county officials shall serve a three-year term, and the member chosen by the employees shall serve a four-year term. Each member of the board shall hold office until his or her successor is appointed and qualified. Any person appointed to fill a vacancy occurring prior to the expiration of a term shall be appointed in the same manner for the remainder of the term.

(2) A majority of the county board and elected county officials may remove any member of the personnel policy board for nonattendance at three meetings.

(3) A personnel policy board shall elect a chairperson from among its members. A board shall meet at such time and place as shall be specified by call of the chairperson or the county personnel officer. At least one meeting shall be held quarterly. Three members shall constitute a quorum for the transaction of business. Board members shall serve without compensation but shall receive reimbursement for actual and necessary expenses.



23-2538 - Personnel policy board; powers and duties.

23-2538. Personnel policy board; powers and duties.

The powers and duties of a personnel policy board shall be:

(1) To review and make recommendations to the county board on the personnel rules and regulations and any amendments thereto prior to the approval by the county board;

(2) To advise and assist the county personnel officer, if appointed, on matters of personnel policy, administration, and practice;

(3) To direct the county personnel officer, if appointed, in fostering the interest and cooperation of institutions of learning and civic, professional, and employee organizations in the improvement of personnel standards and the development of high public regard for the county as an employer and for careers in the county service;

(4) To require the county personnel officer, if appointed, to make any investigation which the personnel policy board may consider necessary concerning the management of personnel in the county service;

(5) To review any grievance or case of disciplinary action of a classified service employee when appealed by such employee in accordance with approved personnel rules and regulations and issue a determination that is binding on all parties concerned;

(6) To make annual reports and recommendations to the county board; and

(7) To perform such other acts and duties as may be expressly set forth in sections 23-2534 to 23-2544 and in the rules and regulations adopted pursuant thereto and such other acts and duties as directed by the county board in furtherance of the purposes of sections 23-2534 to 23-2544.



23-2539 - County personnel officer; appointment.

23-2539. County personnel officer; appointment.

Only the county board of a county having a personnel policy board may appoint a county personnel officer who shall be a person experienced in the field of personnel administration. The person appointed may be an elected county official, a member of the personnel policy board, a county employee, or a person employed for the position.



23-2540 - County personnel officer; powers.

23-2540. County personnel officer; powers.

In addition to other duties imposed upon a county personnel officer, if appointed, a county personnel officer may:

(1) Attend meetings of the personnel policy board and act as its secretary and keep minutes of its proceedings;

(2) Establish and maintain a roster of all employees in the classified service in which there shall be set forth as to each employee the class title, pay or status, and other pertinent data;

(3) Establish and maintain a central record-keeping system for all county personnel records;

(4) Foster and develop, in cooperation with appointing authorities and others, programs for the improvement of employee effectiveness, including training, safety, health, counseling, and welfare;

(5) Encourage and exercise leadership in the development of effective personnel administration with the several county agencies, departments, and institutions; and

(6) Perform such other lawful acts as the personnel policy board may direct.



23-2541 - Personnel rules and regulations; adoption; contents.

23-2541. Personnel rules and regulations; adoption; contents.

The personnel policy board, if created, shall, with the assistance of two advisory groups, one of classified employees and one of department heads, adopt proposed personnel rules and regulations for the classified service and provide reasonable notice of proposed rules and regulations to the heads of all agencies, departments, county employee associations, and institutions affected thereby. Any person affected by such rules and regulations shall be given an opportunity, upon request, to appear before the personnel policy board and present his or her views on the rules and regulations. The personnel policy board shall submit proposed rules and regulations or amendments for adoption by the county board. The county board may consider and adopt only personnel rules and regulations or amendments proposed by the personnel policy board and may not repeal or revoke a rule or regulation except upon the recommendation of the personnel policy board.

The rules and regulations or amendments may provide:

(1) For a single integrated classification plan covering all positions in the county service except those expressly exempt from sections 23-2534 to 23-2544, which shall (a) group all positions into defined classes containing a descriptive class title and a code identifying each class and (b) be based on similarity of duties performed and responsibilities assumed, so that the same qualifications may reasonably be required and the same schedule of pay may be equitably applied to all positions in the same class. After the classification plan has been approved by the personnel policy board, the county personnel officer shall be responsible for the administration and maintenance of the plan and for the allocation of each classified position. Any employee affected by the allocation of a position to a class shall, upon request, be given a reasonable opportunity to be heard on such allocation by the personnel policy board which shall issue an advisory opinion to the county personnel officer;

(2) For a compensation plan for all employees in the classified service, comprising salary schedules, attendance regulations, premium payments, special allowances, and fringe benefits, considering the amount of money available, the prevailing rates of pay in government and private employment, the cost of living, the level of each class of position in the classification plan, and other relevant factors. The compensation plan and amendments to such plan shall be adopted in the manner prescribed for rules and regulations and shall in no way limit the authority of the county board relative to appropriations for salary and wage expenditures;

(3) For open competitive examinations to test the relative fitness of applicants for the respective positions. The rules and regulations shall provide for the public announcement of the holding of examinations and shall authorize the county personnel officer to prescribe examination procedures and to place the names of successful candidates on eligible lists in accordance with their respective ratings. Examinations may be assembled or unassembled and may include various job-related examining techniques, such as rating training and experience, written tests, oral interviews, recognition of professional licensing, performance tests, investigations, and any other measures of ability to perform the duties of the position. Examinations shall be scored objectively and employment registers shall be established in the order of final score. Certification of eligibility for appointment to vacancies shall be in accordance with a formula which limits selection by the hiring department from among the highest ranking available and eligible candidates, but which also permits selective certification under appropriate conditions as prescribed in the rules and regulations;

(4) For promotions which shall give appropriate consideration to examinations and to record of performance, seniority, and conduct. Vacancies shall be filled by promotion whenever practicable and in the best interest of the service and preference may be given to employees within the department in which the vacancy occurs;

(5) For the rejection of candidates who fail to comply with reasonable requirements of the county personnel officer in regard to such factors as physical conditions, training, and experience, who have been guilty of infamous or disgraceful conduct, who are currently abusing alcohol or narcotics, or who have attempted any deception or fraud in connection with an examination;

(6) For prohibiting disqualification of any person from (a) taking an examination, (b) promotion, or (c) holding a position, solely because of race, sex, national origin, physical disabilities, age, political or religious opinions or affiliations, or other factors which have no bearing upon the individual's fitness to hold the position;

(7) For a period of probation, not to exceed one year, before appointment or promotion may be made complete and during which period a probationer may be separated from his or her position without the right of appeal or hearing. After a probationer has been separated, he or she may again be placed on the eligible list at the discretion of the county personnel officer. The rules and regulations shall provide that a probationer shall be dropped from the payroll at the expiration of his or her probationary period if, within ten days prior thereto, the appointing authority has notified the county personnel officer in writing that the services of the employee have been unsatisfactory;

(8) For temporary or seasonal appointments of limited terms of not to exceed one year;

(9) For part-time appointment in which the employee accrues benefits of full-time employment on a basis proportional to the time worked;

(10) For emergency employment for not more than thirty days with or without examination with the consent of the county personnel officer and department head;

(11) For provisional employment without competitive examination when there is no appropriate eligible list available. Provisional employment shall not continue longer than six months and successive provisional appointments shall not be allowed;

(12) For transfer from a position in one department to a similar position in another department involving similar qualifications, duties, responsibilities, and salary ranges;

(13) For layoff by reason of lack of funds or work, abolition of the position, or material change in duties or organization, for the layoff of nontenured employees first, and for reemployment of permanent employees so laid off, giving consideration in both layoff and reemployment to performance record and seniority in service;

(14) For establishment of a plan for resolving employee grievances and complaints;

(15) For holidays, for attendance regulations in the various classes of positions in the classified service, and for annual, sick, and special leaves of absence, with or without pay or at reduced pay;

(16) For the development of employee morale, safety, and training programs;

(17) For a procedure whereby an appointing authority may suspend, reduce, demote, or dismiss an employee for misconduct, inefficiency, incompetence, insubordination, malfeasance, or other unfitness to render effective service and for the investigation and public hearing of appeals of such suspended, reduced, demoted, or dismissed employee;

(18) For granting of leave without pay to a permanent employee to accept a position in the unclassified service and for his or her return to a position comparable to that formerly held in the classified service at the conclusion of such service;

(19) For regulation covering political activity of employees in the classified service; and

(20) For other rules and regulations not inconsistent with sections 23-2534 to 23-2544 and the implementation of personnel policy in the county.



23-2542 - Federal law; compliance.

23-2542. Federal law; compliance.

Whenever federal Hatch Act provisions are applicable to programs, action shall be taken to assure that all personnel practices in those programs are in accordance with federal regulations. Those practices found not to be in compliance with such regulations shall not be implemented in those programs.



23-2543 - Abolishment or termination of provisions.

23-2543. Abolishment or termination of provisions.

The county board of a county which creates a personnel policy board may, by a two-thirds majority, vote to abolish such board, terminate the position of the personnel officer, and revoke all rules and regulations.



23-2544 - Violations; penalty.

23-2544. Violations; penalty.

Any person who willfully violates sections 23-2534 to 23-2544 or the rules and regulations adopted pursuant to sections 23-2534 to 23-2544 shall be guilty of a Class II misdemeanor.



23-2545 - Payments to employees; methods authorized.

23-2545. Payments to employees; methods authorized.

The county board of each county in this state may authorize payments that include, but are not limited to, salary and reimbursable expenses to any employee by electronic funds transfer or a similar means of direct deposit.



23-2601 - Transferred to section 13-1301.

23-2601. Transferred to section 13-1301.



23-2602 - Transferred to section 13-1302.

23-2602. Transferred to section 13-1302.



23-2603 - Transferred to section 13-1303.

23-2603. Transferred to section 13-1303.



23-2604 - Transferred to section 13-1304.

23-2604. Transferred to section 13-1304.



23-2605 - Transferred to section 13-1305.

23-2605. Transferred to section 13-1305.



23-2606 - Transferred to section 13-1306.

23-2606. Transferred to section 13-1306.



23-2607 - Transferred to section 13-1307.

23-2607. Transferred to section 13-1307.



23-2608 - Transferred to section 13-1308.

23-2608. Transferred to section 13-1308.



23-2609 - Transferred to section 13-1309.

23-2609. Transferred to section 13-1309.



23-2610 - Transferred to section 13-1310.

23-2610. Transferred to section 13-1310.



23-2611 - Transferred to section 13-1311.

23-2611. Transferred to section 13-1311.



23-2612 - Transferred to section 13-1312.

23-2612. Transferred to section 13-1312.



23-2701 - Transferred to section 13-601.

23-2701. Transferred to section 13-601.



23-2702 - Transferred to section 13-602.

23-2702. Transferred to section 13-602.



23-2703 - Transferred to section 13-603.

23-2703. Transferred to section 13-603.



23-2801 - Declaration of intent.

23-2801. Declaration of intent.

It has been the declared policy of the State of Nebraska in the exercise of its police powers to foster and promote local control of local affairs. Highest ranking in this hierarchy of local matters is the supervision of law enforcement. The state provides a system of law enforcement and local officers to carry out the functions thereof on a day-to-day basis within such system. When shifting populations and modern day trends make particular divisions of responsibilities obsolete, it is incumbent on the Legislature to remedy such a situation when it arises on the county level. It is in the interest of the people of the State of Nebraska that the Legislature establish a new structure of responsibility over the county jails and correctional facilities in certain heavily populated counties and give other counties the discretion whether or not to employ such structure. Such a structure would enable county boards to constitute themselves as county boards of corrections while the sheriffs of such counties would be released to pursue more fully their primary duties as law enforcement officers.



23-2802 - County board of corrections; created; powers and duties.

23-2802. County board of corrections; created; powers and duties.

In each county having a population of one hundred fifty thousand or more inhabitants, the county board shall also serve as the county board of corrections and in counties of less than one hundred fifty thousand inhabitants the county board may choose to serve as the county board of corrections. Any such county board of corrections shall have charge of the county jail and correctional facilities and of all persons by law confined in such jail or correctional facilities. Such county board of corrections shall comply with any rule prescribed by the Jail Standards Board pursuant to sections 47-101 to 47-104.



23-2803 - County board of corrections; meetings; functions; dissolution; procedure.

23-2803. County board of corrections; meetings; functions; dissolution; procedure.

A county board which, by a majority vote of its members, elects to serve as the county board of corrections shall meet as the county board of corrections within sixty days after such election and shall meet at least once every sixty days thereafter. Such board of corrections shall hear arguments and make recommendations for the maintenance, supervision, control, and direction of the county jail and correctional facilities.

A county board which, by a majority vote of its members, elects to serve as the county board of corrections may elect to dissolve the county board of corrections by a majority vote of its members. Such election to dissolve the county board of corrections shall be made at least sixty days before the beginning of the fiscal year in which the sheriff would resume responsibility for the jail.



23-2804 - County board of corrections; functions, duties, and responsibilities; how performed.

23-2804. County board of corrections; functions, duties, and responsibilities; how performed.

Each county board of corrections shall carry out the functions, duties, and responsibilities as provided in Chapter 47, article 1.



23-2805 - Division of corrections; established; administrative officer; qualifications.

23-2805. Division of corrections; established; administrative officer; qualifications.

To aid the county board of corrections in accomplishing the purposes of sections 23-1723 and 23-2801 to 23-2806, there is hereby established the division of corrections under the jurisdiction of the board. The administrative officer of the division shall be the director of corrections, who shall be qualified by education, training, and experience to perform the duties of such position.



23-2806 - Employment rights of employee of sheriff's office.

23-2806. Employment rights of employee of sheriff's office.

No person in the employ of the office of the sheriff shall be reduced in rank or pay, suspended, removed, or deprived of any benefits accrued as of July 10, 1984, except as provided in the rules of the merit commission.



23-2807 - Repealed. Laws 1979, LB 396, § 8.

23-2807. Repealed. Laws 1979, LB 396, § 8.



23-2808 - Repealed. Laws 1979, LB 396, § 8.

23-2808. Repealed. Laws 1979, LB 396, § 8.



23-2809 - County board of corrections; contracts authorized.

23-2809. County board of corrections; contracts authorized.

The county board of corrections may, pursuant to the Interlocal Cooperation Act or Joint Public Agency Act, contract with any governmental unit for the purposes of implementing and complying with this section and sections 23-1703, 23-2801 to 23-2803, 23-2805, and 23-2806 and may contract with any individual, firm, partnership, limited liability company, or corporation to provide goods or services essential to the operation and maintenance of the county jail.



23-2810 - Transferred to section 47-501.

23-2810. Transferred to section 47-501.



23-2811 - Transferred to section 47-502.

23-2811. Transferred to section 47-502.



23-2901 - Legislative intent.

23-2901. Legislative intent.

The Legislature finds that it is in the public interest to encourage maintenance of community buildings and grounds for the housing of various community enterprises and activities and for social, athletic, and recreational purposes and that different methods of accomplishing this should be made available in order to meet the desires and needs of different areas of the state.



23-2902 - Site acquisition; purpose.

23-2902. Site acquisition; purpose.

Any county in the State of Nebraska is hereby authorized to acquire a site or sites for and to equip a county community building or buildings for housing county enterprises and community activities and for social, athletic, and recreational purposes.



23-2903 - Building; use; rules and regulations; agreements; funds.

23-2903. Building; use; rules and regulations; agreements; funds.

The county board of any county may (1) make such rules and regulations as may be appropriate with respect to the use of any such building, including fees and charges for such use, (2) enter into agreements with any city, village, or school district in such county with respect to the use, maintenance, and support of any such building, and (3) use any available funds including federal revenue-sharing funds to aid in the equipping of any such building.



23-2904 - Community building district; establish; purpose.

23-2904. Community building district; establish; purpose.

A majority of the resident taxpayers in any compact and contiguous district, territory, neighborhood, or community in the State of Nebraska, which is equivalent in area to one township or more, is hereby authorized to form, organize, and establish a community building district which shall be empowered to equip and maintain a community building or buildings for the purposes set forth in section 23-2901 when the organization thereof is completed.



23-2905 - District; petition; requirements.

23-2905. District; petition; requirements.

Whenever a majority of the resident taxpayers of any such district, territory, neighborhood, or community intends or desires to form, organize, and establish a community building district which will be empowered to acquire and maintain a community building or buildings for the purposes set forth in section 23-2901 when the organization thereof is completed, they shall signify such intention or desire by presenting to the county board of the county in which the greater portion of the land proposed to be included in such district is situated a petition setting forth the desires and intentions of such petitioners. Such petition may be in the form of two or more separate petitions which read substantially the same except for the different signatures and addresses thereon. Such petition shall contain the full names and post office addresses of the petitioners, a statement of the area in square miles, and the complete description of the boundaries of the real properties to be embraced in the proposed district. When such proposed district includes any municipality, the petitions must be signed by a majority of the resident taxpayers within such municipality and by a majority of the resident taxpayers outside such municipality and within the boundaries of the proposed district.



23-2906 - District; petition; hearing; notice.

23-2906. District; petition; hearing; notice.

Upon receipt of such petition, the county board shall examine it to determine whether it complies with the requirements of section 23-2905. Upon finding that such petition complies with such requirements, the county board shall set a hearing thereon and cause notice thereof to be published at least three successive weeks in a newspaper of general circulation throughout the area to be included in the proposed district. Such notice shall contain a statement of the information contained in such petition and of the date, time, and place at which the hearing shall be held and that at such hearing proposals may be submitted for the exclusion of land from or the inclusion of additional land in the proposed district. If the proposed district lies in two or more counties, the hearing shall be held before the combined boards of all counties interested and the time and place thereof shall be as mutually agreed by such boards.



23-2907 - District; boundaries; election.

23-2907. District; boundaries; election.

After completion of the hearing required by section 23-2906, the county board, if it determines that formation of the proposed district would promote public health, convenience, or welfare, shall propose such changes in the boundaries of such proposed district or of the areas into which such proposed district is to be divided as it shall deem proper. The county board shall call a special election for the purpose of approval of the formation of such district and the boundaries thereof by a majority of the qualified electors of the area affected by such district, or may submit the question of approval to be voted upon at any primary or general election.



23-2908 - District; voter approval; board of trustees; how appointed; officers.

23-2908. District; voter approval; board of trustees; how appointed; officers.

If the voters approve the formation and boundaries of the district, permanent organization shall be effected by the appointment by the county board of a board of trustees consisting of five residents of the district if the district includes territory in five townships or less. If the district embraces or includes territory in more than five townships, each township shall be represented on the board of trustees by one trustee who shall be a resident of the township. All trustees shall be appointed for two years and hold office until their successors have been appointed, except at the first appointment at least two trustees shall be appointed for one-year terms. The board of trustees shall organize by electing a president, vice president, and secretary-treasurer from the members of the board for a term of one year. All officers shall serve without pay.



23-2909 - Board of trustees; budget statement; tax; levied; warrants.

23-2909. Board of trustees; budget statement; tax; levied; warrants.

The board of trustees shall annually fix the amount of money for the proposed budget statement as may be deemed sufficient and necessary for carrying out the proposed policy in regard to the contemplated building or buildings for the ensuing fiscal year. After the adoption of the district's budget statement, the president and secretary shall certify the amount to be received from taxation, according to the adopted budget statement, to the proper county clerk or county clerks and the proper county board or boards which may levy a tax subject to section 77-3443, not to exceed the amount so certified nor to exceed one and seven-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such district, for the acquisition or maintenance of the building or buildings in the district for the fiscal year as provided by law. Such tax shall be collected as other taxes are collected in the county by the county treasurer, shall be placed to the credit of the district so authorizing the same, and shall be paid to the treasurer of the district upon warrants drawn upon the fund by the board of trustees of the district. Such warrants shall bear the signature of the president and the countersignature of the secretary of the district. The amount of the tax levy shall not exceed the amount of funds required to defray the expenses of the district for a period of one year as set forth in the adopted budget statement.



23-2910 - District; bylaws.

23-2910. District; bylaws.

The board of trustees of the district may adopt such bylaws as may be deemed necessary for the government of the district.



23-2911 - District; unpaid warrants; interest; rate.

23-2911. District; unpaid warrants; interest; rate.

All warrants for the payment of any indebtedness of such a district, which are unpaid for want of funds, shall bear interest, not to exceed six percent per annum, from the date of the registering of such unpaid warrants with the district treasurer. The amount of such warrants shall not exceed the revenue provided for the year in which the indebtedness was incurred.



23-2912 - District; territory; added or withdrawn; procedure.

23-2912. District; territory; added or withdrawn; procedure.

Lands may be added to or withdrawn from such district in the manner provided for its formation, but no withdrawal may be allowed if the result thereof would be to reduce the remaining territory included in the district below the minimum area provided in section 23-2904.



23-2913 - District; territory withdrawn; outstanding obligations; liability.

23-2913. District; territory withdrawn; outstanding obligations; liability.

Any area withdrawn from a district shall be subject to assessment and be otherwise chargeable for the payment and discharge of all of the obligations outstanding at the time of the filing of the petition for the withdrawal of the area as fully as though the area had not been withdrawn. All provisions which could be used to compel the payment by a withdrawn area of its portion of the outstanding obligations had the withdrawal not occurred may be used to compel the payment on the part of the area of the portion of the outstanding obligations of the district for which it is liable.



23-2914 - District; territory withdrawn; obligations; when not liable.

23-2914. District; territory withdrawn; obligations; when not liable.

An area withdrawn from a district shall not be subject to assessment or otherwise chargeable for any obligation of any nature or kind incurred after the withdrawal of the area.



23-2915 - District; dissolution; procedure.

23-2915. District; dissolution; procedure.

Any district subject to the provisions of sections 23-2904 to 23-2915 which has no outstanding indebtedness may be dissolved in the manner provided for formation of such districts. When such dissolution is ordered, any remaining funds of the district shall be transferred to the counties in which the district is situated in the same proportion as the area of the district in each county bears to the total area of the district, and such funds shall be deposited in the general fund of the respective counties.



23-3001 - Transferred to section 20-160.

23-3001. Transferred to section 20-160.



23-3101 - Act, how cited.

23-3101. Act, how cited.

Sections 23-3101 to 23-3115 shall be known and may be cited as the County Purchasing Act.



23-3102 - Purpose of act.

23-3102. Purpose of act.

The purpose of the County Purchasing Act is to provide a uniform purchasing procedure for county purchases of equipment, supplies, other items of personal property, and services and to provide for county sales of surplus personal property which is obsolete or not usable by the county.



23-3103 - Legislative intent.

23-3103. Legislative intent.

The Legislature encourages counties to work together under the provisions of the County Purchasing Act when joint purchases would be to the best advantage of such counties.



23-3104 - Terms, defined.

23-3104. Terms, defined.

As used in the County Purchasing Act, unless the context otherwise requires:

(1) Mobile equipment means all vehicles propelled by any power other than muscular, including, but not limited to, motor vehicles, off-road designed vehicles, motorcycles, passenger cars, self-propelled mobile homes, truck-tractors, trucks, cabin trailers, semitrailers, trailers, utility trailers, and road and general-purpose construction and maintenance machinery not designed or used primarily for the transportation of persons or property, including, but not limited to, ditchdigging apparatus, asphalt spreaders, bucket loaders, leveling graders, earthmoving carryalls, power shovels, earthmoving equipment, and crawler tractors;

(2) Personal property includes, but is not limited to, supplies, materials, mobile equipment, and equipment used by or furnished to any county officer, office, department, institution, board, or other agency of the county government. Personal property does not include election ballots;

(3) Services means any and all services except telephone, telegraph, postal, and electric light and power service, other similar services, and election contractual services; and

(4) Purchasing or purchase means the obtaining of personal property or services by sale, lease, or other contractual means. Purchase also includes contracting with sheltered workshops for products or services as provided in Chapter 48, article 15. Purchasing or purchase does not include any purchase or lease of personal property or services by a facility established under section 23-3501.



23-3105 - Purchasing agent; compensation; bond.

23-3105. Purchasing agent; compensation; bond.

The governing board of a county with a population of more than one hundred fifty thousand shall and the governing board of any other county may employ a purchasing agent who shall not be a county officer of the county. All purchases made from appropriated funds of the county shall be made through the purchasing agent. The county board shall pay the agent for such services as shall be agreed upon at the time of employment. The person so employed and designated shall serve at the pleasure of the county board and give bond to the county in such amount as the county board shall prescribe.



23-3106 - Purchasing agent or county board; powers; election supplies.

23-3106. Purchasing agent or county board; powers; election supplies.

The purchasing agent, under the supervision of the county board, or the county board, if there is no purchasing agent, shall purchase all personal property and services required by any office, officer, department, or agency of the county government in the county, subject to the County Purchasing Act. The purchasing agent or the county board, if there is no purchasing agent, shall draw up and enforce standard specifications which shall apply to all personal property purchased for the use of the county government, shall have charge of all central storerooms operated or established by the county board, and shall transfer personal property to or between the several county offices, officers, and departments. All purchases of election ballots and election contractual services shall be made by the election commissioner or by the county clerk in counties without an election commissioner.



23-3107 - County board or purchasing agent; administrative duties.

23-3107. County board or purchasing agent; administrative duties.

The county board or purchasing agent, subject to the approval of the county board, shall: (1) Prescribe the manner in which personal property shall be purchased, delivered, and distributed; (2) prescribe dates for making estimates, the future period which they are to cover, the form in which they are submitted, and the manner of their authentication; (3) revise forms from time to time as conditions warrant; (4) provide for the transfer to and between county departments and agencies of personal property which is surplus with one department or agency but which may be needed by another or others; (5) dispose of by sale personal property which has been declared by the county board to be surplus and which is obsolete or not usable by the county. Except as otherwise provided in subsection (2) of section 23-3115, such property with a value of less than two thousand five hundred dollars may be sold without competitive bidding. Except as otherwise provided in subsection (2) of section 23-3115, property with a value of two thousand five hundred dollars or more shall be sold through competitive bidding; (6) prescribe the amount of cash deposit or bond to be submitted with a bid on a contract and the amount of deposit or bond to be given for the performance of a contract, if the amount of the bond is not specifically provided by law; and (7) prescribe the manner in which claims for personal property or services delivered to any department or agency of the county shall be submitted, approved, and paid.



23-3108 - Purchases; how made.

23-3108. Purchases; how made.

(1) Except as provided in section 23-3109, purchases of personal property or services by the county board or purchasing agent shall be made:

(a) Through the competitive sealed bidding process prescribed in section 23-3111 if the estimated value of the purchase is twenty thousand dollars or more;

(b) By securing and recording at least three informal bids, if practicable, if the estimated value of the purchase is equal to or exceeds five thousand dollars, but is less than twenty thousand dollars; or

(c) By purchasing in the open market if the estimated value of the purchase is less than five thousand dollars, subject to section 23-3112. In any county having a population of less than one hundred thousand inhabitants and in which the county board has not appointed a purchasing agent pursuant to section 23-3105, all elected officials are hereby authorized to make purchases with an estimated value less than five thousand dollars.

(2) In no case shall a purchase made pursuant to subdivision (1)(a), (b), or (c) of this section be divided to produce several purchases which are of an estimated value below that established in the relevant subdivision.

(3) All contracts and leases shall be approved as to form by the county attorney, and a copy of each long-term contract or lease shall be filed with the county clerk.



23-3109 - Competitive bidding; when not required; waiver of bidding requirements; when.

23-3109. Competitive bidding; when not required; waiver of bidding requirements; when.

(1) Competitive bidding shall not be required (a) when purchasing unique or noncompetitive items, (b) when purchasing petroleum products, (c) when obtaining professional services or equipment maintenance, or (d) when the price has been established by one of the following: (i) The federal General Services Administration; (ii) the materiel division of the Department of Administrative Services; or (iii) a cooperative purchasing agreement by which supplies, equipment, or services are procured in accordance with a contract established by another governmental entity or group of governmental entities if the contract was established in accordance with the laws and regulations applicable to the establishing governmental entity or, if a group, the lead governmental entity.

(2) The county board may, by majority vote of its members, waive the bidding requirements of the County Purchasing Act if such waiver is necessary to meet an emergency which threatens serious loss of life, health, or property in the county.

(3) The governing board may waive the bidding requirements of the County Purchasing Act if the county can save a significant amount of money by entering into a special purchase. The county board shall, five days prior to such special purchase, publish notice of its intention to make such a special purchase, stating the items considered and inviting informal quotes. A two-thirds vote of the entire county board shall approve such special purchase.



23-3110 - Competitive bidding; considerations.

23-3110. Competitive bidding; considerations.

In awarding the bid, the following elements shall be given consideration when applicable:

(1) The price;

(2) The ability, capacity, and skill of the supplier to perform;

(3) The character, integrity, reputation, judgment, experience, and efficiency of the supplier;

(4) The quality of previous performance;

(5) Whether the supplier can perform within the time specified;

(6) The previous and existing compliance of the supplier with laws relating to the purchase or contract;

(7) The life-cost of the personal property or service in relation to the purchase price and the specific use;

(8) The performance of the personal property or service taking into consideration any commonly accepted tests and standards of product or service usability and user requirements;

(9) The energy efficiency ratio as stated by the supplier;

(10) The life-cycle costs between alternatives for all classes of equipment, the evidence of expected life, the repair and maintenance costs, and the energy consumption on a per year basis; and

(11) Such other information as may be secured having a bearing on the decision.



23-3111 - Competitive bidding; procedure.

23-3111. Competitive bidding; procedure.

When competitive sealed bidding is required by section 23-3108:

(1) Sealed bids shall be solicited by public notice in a legal newspaper of general circulation in the county at least once a week for two consecutive weeks before the final date of submitting bids;

(2) In addition to subdivision (1) of this section, sealed bids may also be solicited by sending requests by mail to prospective suppliers and by posting notice on a public bulletin board;

(3) The notice shall contain: (a) A general description of the proposed purchase; (b) an invitation for sealed bids; (c) the name of the county official in charge of receiving the bids; (d) the date, time, and place the bids received shall be opened; and (e) whether alternative items will be considered;

(4) All bids shall remain sealed until opened on the published date and time by the county board or its designated agent;

(5) Any or all bids may be rejected and the bid need not be awarded at the time of opening, but may be held over for further consideration;

(6) If all bids received on a pending contract are for the same unit price or total amount and appear to be so as the result of collusion between the bidders, the county board or purchasing agent shall have authority to reject all bids and to purchase the personal property or services in the open market, except that the price paid in the open market shall not exceed the bid price;

(7) Each bid, with the name of bidder, shall be entered on a record and each record, with the successful bidder indicated thereon, shall, after the award or contract, be open to public inspection; and

(8) All lettings on such bids shall be public and shall be conducted as provided in Chapter 73, article 1.



23-3112 - Insufficient funds; compliance with budget; wrongful purchase, effect.

23-3112. Insufficient funds; compliance with budget; wrongful purchase, effect.

Except in an emergency, which the county board shall declare by resolution, no order for delivery on a contract on open market order for personal property or services for any county department or agency shall be awarded until the county clerk is satisfied that the unencumbered balance in the fund concerned, in excess of all unpaid obligations, is sufficient to defray the cost of such order or contract or the county clerk is satisfied that the purchase is one contemplated in the terms of the county budget as set up by the county board. Whenever any officer, office, department, or agency of the county government shall purchase or contract for any personal property or services contrary to the County Purchasing Act, such order or contract shall be void. The county officer or the head of such department or agency shall be personally liable for the costs of such order or contract and, if already paid for out of county funds, the amount may be recovered in the name of the county in an appropriate action.



23-3113 - Purchasing agent or staff; financial interest prohibited; penalty; county board; limitation.

23-3113. Purchasing agent or staff; financial interest prohibited; penalty; county board; limitation.

(1) Neither the county purchasing agent nor any member of his or her office staff, if any, shall be financially interested in or have any personal beneficial interest, either directly or indirectly, in any contract or purchase order for any personal property or services used by or furnished to any office, officer, department, or agency of the county government, nor shall such purchasing agent or a member of his or her staff, if any, receive directly or indirectly, from any person, firm, or corporation to which any contract or purchase order may be awarded, by rebate, gift, or otherwise, any money, anything of value whatsoever, or any promise, obligation, or contract for future reward or compensation. Any county purchasing agent or any member of his or her office staff, if any, who violates any of the provisions of the County Purchasing Act shall, upon conviction thereof, be guilty of a Class IV felony. All contracts or agreements in violation of this section are declared unlawful and shall be wholly void as an obligation against the county.

(2) If there is no purchasing agent, the county board acting pursuant to the County Purchasing Act shall be subject to section 49-14,103.01.



23-3114 - Equipment; lease; contract.

23-3114. Equipment; lease; contract.

The county board, in addition to other powers granted it by law, may enter into contracts for lease of real or personal property for authorized purposes. Such leases shall not be restricted to a single year and may provide for the purchase of the property in installment payments. This section shall be in addition to and notwithstanding the provisions of sections 23-132 and 23-916.



23-3115 - Surplus personal property other than mobile equipment; surplus mobile equipment; sale; conditions.

23-3115. Surplus personal property other than mobile equipment; surplus mobile equipment; sale; conditions.

(1) The county board or the purchasing agent, with the approval of the county board, may authorize a county official or employee to sell surplus personal property, other than mobile equipment, which is obsolete or not usable by the county and which has a value of less than two thousand five hundred dollars. In making such authorization, the county board or purchasing agent may place any restriction on the type or value of property to be sold, restrict such authority to a single transaction or to a period of time, or make any other appropriate restrictions or conditions.

(2) The county board or the purchasing agent, with the approval of the county board, may authorize a county official or employee to sell surplus mobile equipment which is obsolete or not usable by the county and which has a value of less than five thousand dollars. Surplus mobile equipment which is obsolete or not usable by the county and which has a value of five thousand dollars or more shall be sold through competitive bidding.

(3) Any county official or employee granted the authority to sell surplus personal property which is obsolete or not usable by the county as prescribed in subsection (1) or (2) of this section shall make a written report to the county board within thirty days after the end of the fiscal year reflecting, for each transaction, the item sold, the name and address of the purchaser, the price paid by the purchaser for each item, and the total amount paid by the purchaser.

(4) The money generated by any sales authorized by this section shall be payable to the county treasurer and shall be credited to the funds of the department, office, or agency to which the property belonged.

(5) No person authorized by the county board or purchasing agent to make such sales shall be authorized to make or imply any warranty of any kind whatsoever as to the nature, use, condition, or fitness for a particular purpose of any property sold pursuant to this section. Any person making sales authorized by this section shall inform the purchaser that such property is being sold as is without any warranty of any kind whatsoever.



23-3201 - County assessor; elected; when; duties; county assessor, defined; additional salary for county clerk.

23-3201. County assessor; elected; when; duties; county assessor, defined; additional salary for county clerk.

Except as provided in section 22-417, (1) each county having a population of more than three thousand five hundred inhabitants and having more than one thousand two hundred tax returns in any tax year shall have an elected county assessor and (2) each other county shall have an elected county assessor or shall have the county clerk serve as county assessor as determined by the registered voters of the county in accordance with section 32-519.

The county assessor shall work full time and his or her office shall be separate from that of the county clerk except in counties which do not elect a full-time assessor.

For purposes of sections 23-3201 to 23-3210, county assessor shall mean a county assessor or a county clerk who is the ex officio county assessor. For the performance of the duties as county assessor, the county clerk shall receive such additional salary as may be fixed by the county board.



23-3202 - County assessor or deputy; county assessor certificate; required; exception.

23-3202. County assessor or deputy; county assessor certificate; required; exception.

No person shall be eligible to file for, be appointed to, or hold the office of county assessor or serve as deputy assessor in any county of this state unless he or she holds a county assessor certificate issued pursuant to section 77-422.

The right of a person elected county assessor to assume office may be tested in quo waranto, mandamus, or injunction even though no election contest is filed. Shear v. County Board of Commissioners, 187 Neb. 849, 195 N.W.2d 151 (1972).



23-3203 - County clerk acting as ex officio county assessor; county assessor certificate; required.

23-3203. County clerk acting as ex officio county assessor; county assessor certificate; required.

No person shall be eligible to file for, assume, or be appointed to the office of county clerk acting as ex officio county assessor unless he or she holds a county assessor certificate issued pursuant to section 77-422.



23-3204 - County assessor; residence requirements.

23-3204. County assessor; residence requirements.

A county assessor need not be a resident of the county when he or she files for election as county assessor, but a county assessor shall reside in a county for which he or she holds office.



23-3205 - County assessor; oath; bond.

23-3205. County assessor; oath; bond.

The county assessor, before entering upon the duties of the office, shall take and subscribe an oath to perform well, faithfully, and impartially such duties and shall execute a bond as required by Chapter 11, article 1.

Elected county officials are required to give individual official bonds. Blanket bond is not sufficient. Foote v. County of Adams, 163 Neb. 406, 80 N.W.2d 179 (1956).



23-3206 - County assessor in counties over 200,000 population; deputies.

23-3206. County assessor in counties over 200,000 population; deputies.

In counties having a population of over two hundred thousand, the county assessor shall have two chief deputies, a chief field deputy and a chief office deputy.



23-3207 - Administration of oaths.

23-3207. Administration of oaths.

County assessors and their deputies may administer oaths within their respective counties in matters pertaining to their official duties.



23-3208 - Repealed. Laws 1994, LB 76, § 615.

23-3208. Repealed. Laws 1994, LB 76, § 615.



23-3209 - Neglect of duty; damages.

23-3209. Neglect of duty; damages.

Any county assessor, elected or appointed, who willfully neglects or refuses in whole or in part to perform the duties required by law in the assessment of property for taxation shall be answerable in damages to a political subdivision or any person thereby injured up to the limits of his or her official bond.



23-3210 - Assessor's bond; action to recover upon; by whom brought.

23-3210. Assessor's bond; action to recover upon; by whom brought.

The state, any municipality, or any person aggrieved or injured by the willful neglect of duty by the county assessor or any deputy or assistant assessor may recover upon the officer's bond the amount lost to the state, municipality, or person on account of such neglect of the county assessor or deputy or assistant assessor, together with the costs of suit.



23-3301 - Repealed. Laws 1999, LB 272, § 118.

23-3301. Repealed. Laws 1999, LB 272, § 118.



23-3302 - County school administrator; contract authorized.

23-3302. County school administrator; contract authorized.

The county board of any county may contract with the educational service unit of which it is a part, with a Class II, III, IV, V, or VI school district, or with an individual who holds a Nebraska certificate to administer, to be a county school administrator for Class I school districts in the county and to perform other designated county educational activities. Any contract entered into under this section shall not exceed a period of one year. The county school administrator, with the approval of the county board, shall have the authority to employ such other persons as may be necessary to assist the county school administrator in the performance of his or her duties.



23-3303 - Repealed. Laws 1999, LB 272, § 118.

23-3303. Repealed. Laws 1999, LB 272, § 118.



23-3304 - Repealed. Laws 1999, LB 272, § 118.

23-3304. Repealed. Laws 1999, LB 272, § 118.



23-3305 - Repealed. Laws 1999, LB 272, § 118.

23-3305. Repealed. Laws 1999, LB 272, § 118.



23-3306 - Repealed. Laws 1999, LB 272, § 118.

23-3306. Repealed. Laws 1999, LB 272, § 118.



23-3307 - Repealed. Laws 1999, LB 272, § 118.

23-3307. Repealed. Laws 1999, LB 272, § 118.



23-3308 - Repealed. Laws 1999, LB 272, § 118.

23-3308. Repealed. Laws 1999, LB 272, § 118.



23-3309 - Repealed. Laws 1994, LB 76, § 615.

23-3309. Repealed. Laws 1994, LB 76, § 615.



23-3310 - Repealed. Laws 1999, LB 272, § 118.

23-3310. Repealed. Laws 1999, LB 272, § 118.



23-3311 - County school administrator; mileage.

23-3311. County school administrator; mileage.

When it is necessary for the county school administrator to travel on business of the county, he or she shall be allowed mileage at the rate allowed by the provisions of section 81-1176 for each mile actually and necessarily traveled by the most direct route if the trip or trips are made by automobile, but if travel by rail or bus is economical and practical, he or she shall be allowed only the actual cost of rail or bus transportation upon the presentation of the bill for the same accompanied by a proper voucher to the county board of his or her county in like manner as is provided for as to all other claims against the county.



23-3312 - County superintendent; elimination of office; county clerk; duties.

23-3312. County superintendent; elimination of office; county clerk; duties.

The office of county superintendent of schools shall be eliminated on June 30, 2000. The records of the office of county superintendent of schools shall be transferred to and maintained by the county clerk in each county.



23-3313 - Repealed. Laws 1999, LB 272, § 118.

23-3313. Repealed. Laws 1999, LB 272, § 118.



23-3401 - Public defender in certain counties; election; qualifications; prohibited practices; residency.

23-3401. Public defender in certain counties; election; qualifications; prohibited practices; residency.

(1) There is hereby created the office of public defender in counties that have or that attain a population in excess of one hundred thousand inhabitants and in other counties upon approval by the county board. The public defender shall be elected as provided in the Election Act.

(2) The public defender shall be a lawyer licensed to practice law in this state. He or she shall take office after election and qualification at the same time that other county officers take office, except that upon the creation of such office in any county, a qualified person may be appointed by the county board to serve as public defender until such office can be filled by an election in accordance with section 32-523.

(3) In counties having a population of more than one hundred seventy thousand inhabitants, the public defender shall devote his or her full time to the legal work of the office of the public defender and shall not engage in the private practice of law. All assistant public defenders in such counties shall devote their full time to the legal work of such office of the public defender and shall not engage in the private practice of law so long as each assistant public defender receives the same annual salary as each deputy county attorney of comparable ability and experience receives in such counties.

(4) No public defender or assistant public defender shall solicit or accept any fee for representing a criminal defendant in a prosecution in which the public defender or assistant is already acting as the defendant's court-appointed counsel.

(5) A public defender elected after November 1986 need not be a resident of the county when he or she files for election as public defender, but a public defender shall reside in a county for which he or she holds office, except that in counties with a population of one hundred thousand or less inhabitants, the public defender shall not be required to reside in the county in which he or she holds office.



23-3402 - Public defender; duties; appointment; prohibitions.

23-3402. Public defender; duties; appointment; prohibitions.

(1) It shall be the duty of the public defender to represent all indigent felony defendants within the county he or she serves. The public defender shall represent indigent felony defendants at all critical stages of felony proceedings against them through the stage of sentencing. Sentencing shall include hearings on charges of violation of felony probation. Following the sentencing of any indigent defendant represented by him or her, the public defender may take any direct, collateral, or postconviction appeals to state or federal courts which he or she considers to be meritorious and in the interest of justice and shall file a notice of appeal and proceed with one direct appeal to either the Court of Appeals or the Supreme Court of Nebraska upon a timely request after sentencing from any such convicted felony defendant, subject to the public defender's right to apply to the court to withdraw from representation in any appeal which he or she deems to be wholly frivolous.

(2) It shall be the duty of the public defender to represent all indigent persons against whom a petition has been filed with a mental health board as provided in sections 71-945 to 71-947.

(3) It shall be the duty of the public defender to represent all indigent persons charged with misdemeanor offenses punishable by imprisonment when appointed by the court.

(4) Appointment of a public defender shall be by the court in accordance with sections 29-3902 and 29-3903. A public defender shall not represent an indigent person prior to appointment by the court, except that a public defender may represent a person under arrest for investigation or on suspicion. A public defender shall not inquire into a defendant's financial condition for purposes of indigency determination except to make an initial determination of indigency of a person under arrest for investigation or on suspicion. A public defender shall not make a determination of a defendant's indigency, except an initial determination of indigency of a person under arrest for investigation or on suspicion, nor recommend to a court that a defendant be determined or not determined as indigent.

(5) For purposes of this section, the definitions found in section 29-3901 shall be used.

A public defender is not attorney for a defendant until appointed to represent him in the particular case by a judge. State v. Russell, 194 Neb. 64, 230 N.W.2d 196 (1975).

A public defender may apply to the court to withdraw from appeal when he deems such appeal to be frivolous. State v. Kellogg, 189 Neb. 692, 204 N.W.2d 567 (1973).



23-3403 - Public defender; assistants; personnel; compensation; office space, fixtures, and supplies.

23-3403. Public defender; assistants; personnel; compensation; office space, fixtures, and supplies.

The public defender may appoint as many assistant public defenders, who shall be attorneys licensed to practice law in this state, secretaries, law clerks, investigators, and other employees as are reasonably necessary to permit him or her to effectively and competently represent the clients of the office subject to the approval and consent of the county board which shall fix the compensation of all such persons as well as the budget for office space, furniture, furnishings, fixtures, supplies, law books, court costs, and brief-printing, investigative, expert, travel, and other miscellaneous expenses reasonably necessary to enable the public defender to effectively and competently represent the clients of the office.

This section shifts the authority to set salaries for the public defender's office to the county board. Hall Cty. Pub. Defenders Organization v. County of Hall, 253 Neb. 763, 571 N.W.2d 789 (1998); State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).

The county board has the authority to set salaries for the public defender's office. State ex rel. Garvey v. County Bd. of Comm. of Sarpy County, 253 Neb. 694, 573 N.W.2d 747 (1998).



23-3404 - Public defender; certain counties; appointment authorized.

23-3404. Public defender; certain counties; appointment authorized.

(1) In a county having a population of less than thirty-five thousand inhabitants which does not have an elected public defender, the county board of such county may appoint a qualified attorney to serve as public defender for such county. In making the appointment and negotiating the contract, the county board shall comply with sections 23-3405 to 23-3408.

(2) Nothing in sections 23-3401 to 23-3403 or 29-3901 to 29-3908 shall be construed to apply to sections 23-3404 to 23-3408.



23-3405 - Public defender; policy board created; members; duties.

23-3405. Public defender; policy board created; members; duties.

(1) Prior to making the appointment and negotiating the contract provided for in section 23-3404, the county board of such county shall appoint a policy board which shall ensure the independence of the contracting attorney and provide the county board with expertise and support in such matters as criminal defense functions, determination of salary levels, determination of reasonable caseload standards, response to community and client concerns, and implementation of the contract. The policy board shall consist of three members. Two of the members shall be practicing attorneys, and one member shall be a layperson. The policy board shall not include judges, prosecutors, or law enforcement officials.

(2) The policy board shall: (a) Receive applications from all attorneys who wish to be a public defender; (b) screen the applications to insure compliance with sections 23-3404 to 23-3408; (c) forward the names of any qualified applicants to the county board which shall make the appointments from the list of qualified candidates; (d) recommend to the county board the level of compensation that the public defender should receive and further recommend any contract provisions consistent with such sections; and (e) monitor compliance with such sections, including any continuing legal education requirements.



23-3406 - Public defender; contract; terms.

23-3406. Public defender; contract; terms.

(1) The contract negotiated between the county board and the contracting attorney shall specify the categories of cases in which the contracting attorney is to provide services.

(2) The contract negotiated between the county board and the contracting attorney shall be awarded for at least a two-year term. Removal of the contracting attorney short of the agreed term may be for good cause only.

(3) The contract between the county board and the contracting attorney may specify a maximum allowable caseload for each full-time or part-time attorney who handles cases under the contract. Caseloads shall allow each lawyer to give every client the time and effort necessary to provide effective representation.

(4) The contract between the county board and the contracting attorney shall provide that the contracting attorney be compensated at a minimum rate which reflects the following factors:

(a) The customary compensation in the community for similar services rendered by a privately retained counsel to a paying client or by government or other publicly paid attorneys to a public client;

(b) The time and labor required to be spent by the attorney; and

(c) The degree of professional ability, skill, and experience called for and exercised in the performance of the services.

(5) The contract between the county board and the contracting attorney shall provide that the contracting attorney may decline to represent clients with no reduction in compensation if the contracting attorney is assigned more cases which require an extraordinary amount of time and preparation than the contracting attorney can competently handle.

(6) The contract between the contracting attorney and the county board shall provide that the contracting attorney shall receive at least ten hours of continuing legal education annually in the area of criminal law. The contract between the county board and the contracting attorney shall provide funds for the continuing legal education of the contracting attorney in the area of criminal law.

(7) The contract between the county board and the contracting attorney shall require that the contracting attorney provide legal counsel to all clients in a professional, skilled manner consistent with minimum standards set forth by the American Bar Association and the Canons of Ethics for Attorneys in the State of Nebraska. The contract between the county board and the contracting attorney shall provide that the contracting attorney shall be available to eligible defendants upon their request, or the request of someone acting on their behalf, at any time the Constitution of the United States or the Constitution of Nebraska requires the appointment of counsel.

(8) The contract between the county board and the contracting attorney shall provide for reasonable compensation over and above the normal contract price for cases which require an extraordinary amount of time and preparation, including capital cases.



23-3407 - Public defender; contracting attorney; qualifications; experts; support staff; fees.

23-3407. Public defender; contracting attorney; qualifications; experts; support staff; fees.

(1) The contracting attorney shall have been a practicing attorney for at least two years prior to entering into the contract with the county board, shall be a member in good standing of the Nebraska State Bar Association at the time the contract is executed, and shall have past training or experience in criminal law.

(2) The contracting attorney shall apply to the court which is hearing the case for fees to employ social workers, mental health professionals, forensic experts, investigators, and other support staff to perform tasks for which such support staff and experts possess special skills and which do not require legal credentials or experience. The court which is hearing the case shall allow reasonable fees for such experts and support staff, and the fees shall be paid by the county board. The contract between the county board and the contracting attorney shall not specify any sums of money for such experts or support staff.



23-3408 - Public defender; second attorney authorized; when; fees.

23-3408. Public defender; second attorney authorized; when; fees.

In the event that the contracting attorney is appointed to represent an individual charged with a Class I or Class IA felony, the contracting attorney shall immediately apply to the district court for appointment of a second attorney to assist in the case. Upon application from the contracting attorney, the district court shall appoint another attorney with substantial felony trial experience to assist the contracting attorney in the case. Application for fees for the attorney appointed by the district court shall be made to the district court judge who shall allow reasonable fees. Once approved by the court, such fees shall be paid by the county board.



23-3501 - Medical and multiunit facilities; authorized; bonds; issuance; procedure.

23-3501. Medical and multiunit facilities; authorized; bonds; issuance; procedure.

(1) The county board in any county in this state having three thousand six hundred inhabitants or more or in which the taxable value of the taxable property is twenty-eight million six hundred thousand dollars or more may issue and sell bonds of such county in such an amount as the county board may deem advisable for the construction, acquisition, or replacement of a hospital, including any clinic of such hospital, a nursing facility, an assisted-living facility, a home health agency, a mental health clinic, a clinic or facility to combat developmental disabilities, a public health center, a medical complex, multiunit housing, or a similar facility required to protect the health and welfare of the people and to initially equip and acquire property deemed necessary for operation of such facility. Such bonds shall bear interest at a rate set by the county board.

(2) No bonds shall be issued pursuant to this section until the question of the issuance of the bonds has been submitted to the voters of such county at a general election or a special election called for such purpose. The issuance of such bonds shall be approved by a majority vote of the electors voting on such proposition at any such election. Such election may be called either by resolution of the county board or upon a petition submitted to the county board calling for an election. Such petition shall be signed by the legal voters of the county equal in number to ten percent of the number of votes cast in the county for the office of Governor at the last general election.

Lack of public notification of special county board meeting to call election upon initiative petition under this section did not invalidate resulting election. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).

County board is permitted to issue and sell bonds for construction and acquisition of a county community hospital. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).



23-3502 - Board of trustees; membership; vacancy; county board serve as board of trustees; terms; removal.

23-3502. Board of trustees; membership; vacancy; county board serve as board of trustees; terms; removal.

(1) When a county with a population of three thousand six hundred inhabitants or more and less than two hundred thousand inhabitants or with a taxable value of the taxable property of twenty-eight million six hundred thousand dollars or more establishes a facility as provided by section 23-3501, the county board of the county shall appoint a board of trustees.

(2) In counties having a population of two hundred thousand inhabitants or more, the county board of the county having a facility, in lieu of appointing a board of trustees of such facility, may elect to serve as the board of trustees of such facility. If the county board makes such election, the county board shall assume all the duties and responsibilities of the board of trustees of the facility, including those set forth in sections 23-3504 and 23-3505. Such election shall be evidenced by the adoption of a resolution by the county board.

(3)(a) The board of trustees appointed pursuant to this section shall consist of three, five, seven, or nine members as fixed by the county board.

(b) When the board is first established:

(i) If the county provides for a three-member board, one member shall be appointed for a term of two years, one for four years, and one for six years from the date such member is appointed. Thereafter, as the members' terms expire, members shall be appointed for terms of six years;

(ii) If the county board provides for a five-member board, one additional member shall be appointed for four years and one for six years. If the board is changed to a five-member board, the three members who are serving as such trustees at the time of a change from a three-member to a five-member board shall each complete his or her respective term of office. The two additional members shall be appointed by the county board, one for a term of four years and one for a term of six years. Thereafter, as the members' terms expire, members shall be appointed for terms of six years;

(iii) If the county board provides for a seven-member board, one additional member shall be appointed for two years and one for four years. If the board is changed to a seven-member board, the three or five members who are serving as such trustees at the time of the change shall each complete his or her respective term of office. The two or four additional members shall be appointed by the county board. If two additional members are appointed, one shall be appointed for four years and one for six years. If four additional members are appointed, one shall be appointed for two years, two for four years, and one for six years. Thereafter, as the members' terms expire, members shall be appointed for terms of six years; and

(iv) If the county board provides for a nine-member board, one additional member shall be appointed for two years and one for six years. If the board is changed to a nine-member board, the three, five, or seven members who are serving as such trustees at the time of the change shall each complete his or her respective term of office. The two, four, or six additional members shall be appointed by the county board. If two additional members are appointed, one shall be appointed for two years and one for six years. If four additional members are appointed, two shall be appointed for two years, one for four years, and one for six years. If six additional members are appointed, two shall be appointed for two years, two for four years, and two for six years. Thereafter, as the members' terms expire, members shall be appointed for terms of six years.

(4)(a) All members of the board of trustees shall be residents of the county.

(b) In any county having a population of more than three hundred thousand inhabitants, a minimum of one member of the board of trustees shall reside outside the corporate limits of the city in which such facility or facilities are located. In any county having a population of more than three hundred thousand inhabitants, if only one member of the board of trustees resides outside the corporate limits of the city in which the facility is located and the residence of the member is annexed by the city, he or she shall be allowed to complete his or her term of office but shall not be eligible for reappointment.

(c) The trustees shall, within ten days after their appointment, qualify by taking the oath of county officers as provided in section 11-101 and by furnishing a bond, if required by the county board, in an amount to be fixed by the county board.

(d) Any person who has been excluded from participation in a federally funded health care program or is included in a federal exclusionary data base shall be ineligible to serve as a trustee.

(5) The board of trustees shall elect a trustee to serve as chairperson, one as secretary, and one as treasurer. The board shall make such elections at each annual board meeting.

(6)(a) When a member is absent from three consecutive board meetings, either regular or special, without being excused by the remaining members of the board, his or her office shall become vacant and a new member shall be appointed by the county board to fill the vacancy for the unexpired term of such member pursuant to subdivision (6)(b) of this section.

(b) Any member of such board may at any time be removed from office by the county board for any reason. Vacancies shall be filled in substantially the same manner as the original appointments are made. The person appointed to fill such a vacancy shall hold office for the unexpired term of the member that he or she has replaced.

(7) The county board shall consult with the existing board of trustees regarding the skills and qualifications of any potential appointees to the board pursuant to this section prior to appointing any new trustee.



23-3503 - Board of trustees; compensation; mileage.

23-3503. Board of trustees; compensation; mileage.

The salary of the members of the board of trustees of such facility or facilities as provided by section 23-3501 shall be fixed by an order of the county board of such county. The county board may establish a salary in an amount not less than one hundred dollars per year but not more than one hundred dollars per meeting of the board of trustees and not to exceed one thousand two hundred dollars per year. The members shall also be reimbursed for necessary mileage at the rate provided in section 81-1176 while on business of the facility or facilities.



23-3504 - Board of trustees; powers and duties.

23-3504. Board of trustees; powers and duties.

The board of trustees:

(1) May purchase or lease a site for a facility established under section 23-3501 and provide and equip any building deemed necessary to fulfill the facility's mission;

(2) May accept property by gift, devise, bequest, or otherwise and may carry out any conditions connected to the receipt of any gift, devise, or bequest;

(3) May sell, lease, exchange, encumber, or otherwise dispose of a facility or any other property under the control of the board of trustees upon a concurring vote of a majority of the board of trustees. If such sale, lease, exchange, encumbrance, or disposal is of all or substantially all of the facility or property, the sale, lease, exchange, encumbrance, or disposal shall also be approved by the county board;

(4) May borrow money on an unsecured basis or secured by the facility and revenue of the facility for the purposes of initially financing or refinancing the construction, improvement, maintenance, or replacement of the facility or equipping the facility and acquiring other property or for any other purpose deemed appropriate by the board of trustees. Any issuance of revenue bonds for which the revenue of the facility has been pledged shall be subject to approval by the county board;

(5) Shall have exclusive control of the expenditures of all money collected to the credit of the fund for any such facility;

(6) Shall have exclusive control over any and all improvements or additions to the facility and equipment, including the authority to contract for improvements, additions, equipment, and other property. If any such improvement or addition to the facility costs more than fifty percent of the current replacement cost of the facility, the improvement or addition shall also be approved by the county board;

(7) Shall have exclusive control, supervision, care, and custody of the grounds, rooms, buildings, and other property purchased, constructed, leased, or set apart for the purposes set forth under section 23-3501;

(8) Shall have the authority to pay all bills and claims due and owing by the facility and the salaries of all employees of such facility;

(9) Shall have the authority to expend hospital operating funds for recruitment and reimbursement of the reasonable expenses of any person interviewed or retained for employment or for medical staff appointment at the facility;

(10) May authorize the delivery of any additional health care service, ambulance service, assisted-living or independent living service, or other ancillary service deemed by the board to be necessary for the betterment of the health status of the residents of the county;

(11) May control, own, and operate clinics and health care facilities both within and outside the county; and

(12) Is granted all other powers and duties necessary for the management, control, and governance of a facility, including, but not limited to, any applicable powers and duties granted to any board under Nebraska law relating to nonprofit corporations, except as otherwise provided in this section or section 23-3505.

Cost of improvements or additions is limited to fifty percent of original cost. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).



23-3505 - Board of trustees; meetings; bylaws, rules, and regulations; employees; filing required; other duties.

23-3505. Board of trustees; meetings; bylaws, rules, and regulations; employees; filing required; other duties.

The board of trustees shall:

(1) Hold meetings at least once each month and keep a complete record of all of its proceedings;

(2) Adopt bylaws, rules, and regulations for its own guidance and for the governance of a facility. The board of trustees shall file such bylaws, rules, and regulations with the county board;

(3) Employ or contract for an administrator of a facility, fix the administrator's compensation, and review the administrator's job performance on at least an annual basis. The administrator shall oversee the day-to-day operations of the facility and its employees;

(4) If a facility maintains a medical staff, adopt and approve medical staff bylaws that govern the medical staff of the facility, approve the appointment of a qualified medical staff, and oversee the quality of medical care and services provided at the facility;

(5) Manage and control a facility's funds in accordance with guidelines established for political subdivisions by the Nebraska Investment Council and invest such funds in investments as permitted for counties in the State of Nebraska;

(6) Fix the price to be charged to patients admitted to a facility for care and treatment;

(7) Establish charity-care policies for free treatment or financial assistance for care provided by a facility;

(8) Procure and pay premiums on any and all insurance policies required for the prudent management of a facility, including, but not limited to, general liability, professional malpractice liability, workers' compensation, vehicle liability, and directors' and officers' liability; and

(9) On or before July 15 of each year:

(a) File with the county board a report of its proceedings with reference to a facility and a statement of all receipts and expenditures during the year; and

(b) Certify the amount necessary, if any, to maintain and improve a facility for the ensuing year.

The treasurer of the board of trustees or his or her designee shall receive and pay out all money under the control of the board of trustees as ordered by the board and report such expenditures and receipts to the county board as required by subdivision (9)(a) of this section.



23-3506 - Repealed. Laws 2012, LB 995, § 20.

23-3506. Repealed. Laws 2012, LB 995, § 20.



23-3507 - Repealed. Laws 2012, LB 995, § 20.

23-3507. Repealed. Laws 2012, LB 995, § 20.



23-3508 - County board; bonds; purpose; terms; levy; limitation; procedure to exceed.

23-3508. County board; bonds; purpose; terms; levy; limitation; procedure to exceed.

(1) The county board in counties in this state in which a facility has been established as provided in section 23-3501 may, by a majority vote of the board, issue and sell bonds of the county in such sums as the county board may deem advisable to defray the cost of improvements or additions thereto, equipment, and other property deemed necessary for operation of the facility.

(2) Such bonds shall (a) be payable in not to exceed thirty years after the date of issuance, (b) bear interest payable annually or semiannually, and (c) contain an option to the county to pay all or any part thereof at any time after five years after the date of issuance. When such bonds have been issued under this section or section 23-3501, the county board shall cause to be levied and collected annually a tax upon all of the taxable property of such county sufficient to pay the interest and principal of the bonds as the interest and principal become due and payable. If the county board deems it appropriate, the county board may submit to the electors of such county at a general or special election the question of whether to exceed the tax limitation set forth in Article VIII, section 5, of the Constitution of Nebraska or any other applicable statutory levy limitation.

(3) Any taxes levied to pay bonds issued under this section or section 23-3501 shall be kept in a separate fund in the county treasury. Any such bonds shall not be deemed to be payable from the general fund of the county.

(4) This section shall not apply to any bond or other indebtedness authorized by the board of trustees pursuant to section 23-3504.

Two alternative methods of defraying the cost of improvements or additions are provided. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).



23-3509 - County board; tax levy; amount.

23-3509. County board; tax levy; amount.

The county board may annually levy a tax upon all of the taxable property within the county sufficient to defray the amount required for such maintenance and improvement as certified to it by the board of trustees.



23-3510 - Acceptance of gifts or devises; authorization; powers of county board; tax levy.

23-3510. Acceptance of gifts or devises; authorization; powers of county board; tax levy.

The county board of any county may, in its discretion, accept a gift or devise of a specific sum of money for the purposes of constructing, acquiring, or replacing a facility as provided by section 23-3501 and by tax levy raise such additional sum of money as may be necessary to construct, acquire, or replace such facility.



23-3511 - Tax levy; limitation; purpose.

23-3511. Tax levy; limitation; purpose.

The county board may levy a tax each year of not to exceed three and five-tenths cents on each one hundred dollars upon the taxable value of all the taxable property in such county for the purpose of acquiring, remodeling, improving, equipping, maintaining, and operating a facility as provided by section 23-3501. In counties having a population of not more than seven thousand inhabitants, such tax shall not exceed seven cents on each one hundred dollars of the taxable value.



23-3512 - Sections, how construed.

23-3512. Sections, how construed.

The provisions of sections 23-3510 to 23-3512 are intended to be cumulative to and not amendatory of sections 23-3501 to 23-3509.



23-3513 - Cities and villages; gifts of money or property to aid county in acquisition, construction, or maintenance; issuance of bonds; procedure.

23-3513. Cities and villages; gifts of money or property to aid county in acquisition, construction, or maintenance; issuance of bonds; procedure.

(1) Any city or village may make a gift of money or property, including equipment, to the county in which such city or village is situated to aid and assist in the acquisition, construction, or maintenance of such facility or facilities as provided by section 23-3501, to a nonprofit corporation which will provide or is providing hospital facilities within such city or village, or to a hospital district established pursuant to section 23-3529 and in which such city or village is located. Any such gift shall be approved by three-fourths of all the members elected to the city council of the city or board of trustees of the village making such gift. In order to enable any such city or village to make such gift of money to such county, the city or village shall be empowered and authorized to borrow money, pledge the property and credit of the city or village, and issue its bonds to obtain money therefor in an amount not to exceed three and one-half percent of the taxable valuation of such city or village. No such bonds shall be issued until after the bonds have been authorized by a majority vote of the electors voting on the proposition of their issuance at a general municipal election or at a special election called for the submission of such proposition.

(2) Such bonds shall be payable in not to exceed twenty years from date and shall bear interest payable annually or semiannually. Notice of the time and place of the election shall be given by publication three successive weeks prior thereto in some legal newspaper printed in and of general circulation in such city or village or, if no newspaper is printed in such city or village, in a newspaper of general circulation in such city or village. No such election shall be called except upon a three-fourths vote of all the members elected to the city council of the city or board of trustees of the village, which three-fourths vote of the city council or board of trustees shall constitute the approval provided for in either subsection (1) or (2) of this section, and either the city council or village board shall be required to make such gift, in the event the electors vote such bonds.



23-3514 - Repealed. Laws 2012, LB 995, § 20.

23-3514. Repealed. Laws 2012, LB 995, § 20.



23-3515 - Adjoining counties; issuance of joint bonds; election; majority required.

23-3515. Adjoining counties; issuance of joint bonds; election; majority required.

Any two or more adjoining counties having a combined population of thirty-six hundred inhabitants or more or having a combined taxable value of the taxable property of twenty-eight million six hundred thousand dollars or more may, upon resolution of the county board of each county, issue their joint bonds in the amount, for the purposes, and upon the conditions provided in section 23-3501. No bonds shall be issued until the question of their issuance has been submitted to the voters of each county at a general election or at a special election called for such purpose. The issuance of such bonds shall be approved by a majority vote of the electors voting on such question in each county, which election may be called either by resolution of the county boards or upon a petition submitted to the county boards calling for the same signed by the legal voters of each county equal in number to ten percent of the number of votes cast in each county for the office of Governor at the last general election.

County in relation to hospital district remains basic unit. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).



23-3516 - Adjoining counties; board; membership; powers.

23-3516. Adjoining counties; board; membership; powers.

(1) Whenever two or more counties establish a facility or facilities as provided by section 23-3515, the county board of each such county shall proceed immediately to appoint three members to serve on the board of trustees of such facility or facilities. When such board is first established, each county board shall appoint one member for a term of two years, one for four years, and one for six years from the date they are appointed. Thereafter, as their terms expire, members shall be appointed for a term of six years.

(2) Whenever the board would consist of an even number of members, one additional member shall be appointed for a term of six years by the county board of the county having the greatest population as disclosed by the latest United States census.

(3) The board of trustees provided for in this section shall have the same powers, duties, obligations, and authority provided in sections 23-3502 to 23-3509.



23-3517 - Adjoining counties; reports; county board actions; voter approval; construction of sections.

23-3517. Adjoining counties; reports; county board actions; voter approval; construction of sections.

Sections 23-3501 to 23-3509 shall apply to any facility or facilities established pursuant to section 23-3515. For purposes of sections 23-3515 to 23-3519, whenever such sections: (1) Require the making of any report to the county board, such report shall be made to the county board of each county concerned; (2) authorize or require the taking of any action by the county board, such action shall be concurred in by the county board of each county concerned; and (3) provide for the submission of any question to the voters before any action may be taken, such question shall be submitted to the voters of each county concerned and shall be approved by a majority vote of the electors voting on such question in each such county.



23-3518 - Repealed. Laws 1992, LB 1240, § 24.

23-3518. Repealed. Laws 1992, LB 1240, § 24.



23-3519 - Adjoining counties; certification of taxes; levy; limitation; disposition of proceeds.

23-3519. Adjoining counties; certification of taxes; levy; limitation; disposition of proceeds.

The board of trustees of any such facility organized under section 23-3515 shall, each year, fix the amount of money for the proposed budget statement as may be deemed sufficient and necessary for the operation of such facility during the following calendar year. After the adoption of the budget statement and on or before July 15 of each year, the board of trustees of such facility shall certify to the county board of the county in which such facility is located the amount of the tax which may be levied under the facility's adopted budget statement to be received from taxation. Such county board may apportion such amount among the counties concerned in proportion to the taxable valuation of all taxable property and shall certify to each county its share of such amount.

Each county may levy a tax sufficient to raise the amount so certified to it, and the county treasurer shall transmit the proceeds of such tax to the treasurer of the county in which such facility is located for credit to the facility fund.



23-3520 - Preexisting rights; intent of sections.

23-3520. Preexisting rights; intent of sections.

The provisions of sections 23-3520 to 23-3525 are not intended to limit any preexisting rights to charge and collect for services rendered prior to the passage of sections 23-3520 to 23-3525 had by hospitals which are created and existing under the general powers of counties of this state or under the provisions of sections 23-3501 to 23-3519 and 23-3528 to 23-3572.



23-3521 - Governing board; rates and fees; establish.

23-3521. Governing board; rates and fees; establish.

The governing board of each hospital which is existing and operating under the general powers granted to counties of this state or under the provisions of sections 23-3501 to 23-3519 and 23-3528 to 23-3572, shall establish rates and fees to be charged for care or services, or both care and services rendered to persons by its hospital.



23-3522 - Care and services; liability.

23-3522. Care and services; liability.

Persons to whom care and services have been rendered shall be liable for the cost and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. In cases where the person receiving the care and services is a minor child, the parents of such minor patient shall be liable jointly and severally for the costs and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. In cases where the person receiving such care and services is married, both the patient and the patient's spouse shall be jointly and severally liable for the cost and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. In cases where the person receiving such care and services is under guardianship, the guardian, to the extent of the value of the estate of the ward controlled by the guardian, shall be liable for the cost and fees of such care and services to the appropriate county, counties or hospital district maintaining and operating the hospital providing such care and services. Persons, not otherwise legally liable for the care of another, may enter into an agreement with such hospitals for the care of such person and having done so shall be liable to the hospital providing such care for the costs and fees of such care provided.



23-3523 - Care and services; action for recovery.

23-3523. Care and services; action for recovery.

Any suit to recover any costs and fees for the care and services as described in section 23-3522 shall be brought (1) in the name of the board of trustees of the facility established under section 23-3501 or (2) in the case of a hospital maintained and operated by a hospital district, in the name of the hospital district.



23-3524 - Care and services; costs and fees; authority of board to compromise.

23-3524. Care and services; costs and fees; authority of board to compromise.

The governing board of any hospital providing the care and services described in section 23-3522 and its administrator or his or her designee may compromise and settle or completely write off the costs and fees for care and services rendered in or by the hospital pursuant to any terms and conditions of policies approved by the board.



23-3525 - Care and services; costs and fees; collection; disposition.

23-3525. Care and services; costs and fees; collection; disposition.

Costs and fees collected for care and services rendered by a county hospital or a hospital district hospital shall be deposited in a fund for the exclusive use by the appropriate county hospital or hospital district for the maintenance, operation, and improvement of the hospital.



23-3526 - Retirement plan; authorized; reports.

23-3526. Retirement plan; authorized; reports.

(1) The board of trustees of each facility, as provided by section 23-3501, shall, upon approval of the county board, have the power and authority to establish and fund a retirement plan for the benefit of its full-time employees. The plan may be funded by any actuarially recognized method approved by the county board. Employees participating in the plan may be required to contribute toward funding the benefits. The facility shall pay all costs of establishing and maintaining the plan. The plan may be integrated with old age and survivor's insurance.

(2)(a) Beginning December 31, 1998, and each December 31 thereafter, the chairperson of the board of trustees of a facility with a retirement plan established pursuant to this section and section 401(a) of the Internal Revenue Code shall file with the Public Employees Retirement Board an annual report on such plan and shall submit copies of such report to the Auditor of Public Accounts. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The annual report shall be in a form prescribed by the Public Employees Retirement Board and shall contain the following information for each such retirement plan:

(i) The number of persons participating in the retirement plan;

(ii) The contribution rates of participants in the plan;

(iii) Plan assets and liabilities;

(iv) The names and positions of persons administering the plan;

(v) The names and positions of persons investing plan assets;

(vi) The form and nature of investments;

(vii) For each defined contribution plan which is not administered by a retirement system under the County Employees Retirement Act, a full description of investment policies and options available to plan participants; and

(viii) For each defined benefit plan which is not administered by a retirement system under the County Employees Retirement Act, the levels of benefits of participants in the plan, the number of members who are eligible for a benefit, and the total present value of such members' benefits, as well as the funding sources which will pay for such benefits.

If a plan which is not administered by a retirement system under the County Employees Retirement Act contains no current active participants, the chairperson may file in place of such report a statement with the Public Employees Retirement Board indicating the number of retirees still drawing benefits, and the sources and amount of funding for such benefits.

(b) Beginning December 31, 1998, and every four years thereafter, if such retirement plan is a defined benefit plan, the board of trustees shall cause to be prepared a quadrennial report for each retirement plan which is not administered by a retirement system under the County Employees Retirement Act, and the chairperson shall file the same with the Public Employees Retirement Board and submit to the Auditor of Public Accounts a copy of such report. The Auditor of Public Accounts may prepare a review of such report pursuant to section 84-304.02 but is not required to do so. The report shall consist of a full actuarial analysis of each such retirement plan established pursuant to this section which is not administered by a retirement system under the County Employees Retirement Act. The analysis shall be prepared by an independent private organization or public entity employing actuaries who are members in good standing of the American Academy of Actuaries, and which organization or entity has demonstrated expertise to perform this type of analysis and is unrelated to any organization offering investment advice or which provides investment management services to the retirement plan.



23-3527 - Retirement system; option to discontinue participation under County Employees Retirement Act; future participation in a retirement system, option.

23-3527. Retirement system; option to discontinue participation under County Employees Retirement Act; future participation in a retirement system, option.

(1) A facility established under the provisions of section 23-3501, in a county which is presently participating in a retirement system under the County Employees Retirement Act pursuant to Chapter 23, article 23, shall be given the option to continue participation under such act or to discontinue such participation.

(2) A facility established under the provisions of section 23-3501, in a county which in the future shall elect to participate in a retirement system under the County Employees Retirement Act shall be given the option to participate in a retirement system pursuant to such act or to decline such participation.



23-3528 - Act, how cited.

23-3528. Act, how cited.

Sections 23-3528 to 23-3552 may be cited as the Nebraska Local Hospital District Act.



23-3529 - Hospital districts; establish.

23-3529. Hospital districts; establish.

Whenever it shall be conducive to the public health and welfare, a local hospital district may be established in the manner and having the powers and duties provided in sections 23-3528 to 23-3552.

County board is given power to determine if proposed district will be conducive to public health and welfare. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).



23-3530 - Hospital districts; petition; contents; signatures required; valuation required.

23-3530. Hospital districts; petition; contents; signatures required; valuation required.

Whenever the formation of a local hospital district is desired, a petition stating (1) the name of the proposed district, (2) the location of the hospital to be maintained by such proposed district, and (3) the territory to be included within it, which territory should be contiguous, may be presented to the county board of the county in which the land or a greater portion of the land in the proposed district is situated. Such petitions shall be signed by at least ten percent of the resident freeholders whose names appear on the current tax schedules in the office of the county assessor and who appear to reside within the suggested boundaries of the proposed district. The minimum taxable valuation of all taxable property within such proposed district shall be eight million six hundred thousand dollars. Parts of a voting precinct may be included in the proposed district.

County board in which the land or greater portion of land in proposed district is appropriate tribunal to determine if lands have been properly included. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).

Harm from fractionating territories of counties under this section insufficient to constitute violation of Article I, section 25, or Article VIII, section 1, Constitution of Nebraska. Shadbolt v. County of Cherry, 185 Neb. 208, 174 N.W.2d 733 (1970).



23-3531 - Hospital districts; petition; hearing; notice; modification of boundaries.

23-3531. Hospital districts; petition; hearing; notice; modification of boundaries.

Upon receipt of such petition, the county board shall examine it to determine whether it complies with the requirements of section 23-3530. Upon finding that such petition complies with such requirements, the county board shall set a hearing thereon and cause notice thereof to be published at least three successive weeks in a newspaper of general circulation throughout the area to be included in such proposed district. Such notice shall contain a statement of the information contained in such petition and of the date, time, and place at which such hearing shall be held and that at such hearing proposals may be submitted for the exclusion of land from, or the inclusion of additional land in such proposed district or for modification of the boundaries of the areas into which such district shall be divided for the purpose of election of members of the board of directors.

Notice is complete upon distribution of last issue of paper although three full weeks have not elapsed since first publication. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).



23-3532 - Hospital districts; hearing; changes in boundary; submission to electors.

23-3532. Hospital districts; hearing; changes in boundary; submission to electors.

After completion of the hearing required by section 23-3531, the county board shall order such changes in the boundaries of such proposed district or of the areas into which such proposed district is to be divided as it deems proper, but no such change shall reduce the total taxable valuation of all taxable property within such proposed district below eight million six hundred thousand dollars. The county board shall also order that the question of the formation of such district, as set forth in the petition and any changes therein ordered by the board, shall be submitted to the electors of such proposed district at a special election to be held for that purpose and shall set a date when such election shall be held at the usual voting place within each precinct. The county board shall certify such question to the county clerk or election commissioner who shall give notice of such election in the manner provided by law for the conduct of special elections.

County board in which the land or greater portion of land in proposed district is the appropriate tribunal to determine if lands have been properly included. It cannot establish district until it shall be conducive to the public health and welfare. Syfie v. Tri-County Hospital Dist., 186 Neb. 478, 184 N.W.2d 398 (1971).



23-3533 - Hospital district; election; canvass of votes; resolution; district, body corporate; presumption.

23-3533. Hospital district; election; canvass of votes; resolution; district, body corporate; presumption.

The votes cast for and against the formation of such district shall be counted and canvassed in the manner provided by law and the results shall be certified to the county board. If the county board finds that a majority of the votes cast in the area of the proposed district favor the formation of such proposed district, it shall so declare by resolution entered on its records and forward a copy of such resolution to the county board of each county containing land embraced within such proposed district, and the district shall thereupon be fully organized. The district shall be a body corporate and politic and may sue and be sued in its own name. Every such hospital district shall, in all cases, be conclusively presumed to have been legally organized six months after such resolution has been adopted by the county board unless an action attacking the validity of such organization is brought within such time.



23-3534 - Board of directors; members; election; terms; vacancies.

23-3534. Board of directors; members; election; terms; vacancies.

The elective officers of a local hospital district shall be a board of directors consisting of five members. The members of the first board shall be appointed by the county board and shall be so appointed that two members shall serve terms ending on the first Tuesday in June following the first statewide primary election following the initial appointment, and three shall serve terms ending on the first Tuesday in June following the second statewide primary election following the initial appointment.

Members shall be elected as provided in section 32-550. All registered voters of this state who reside within the hospital district on or before the day of the election shall be entitled to vote in such hospital district election.

Any vacancy upon such board occurring other than by the expiration of a term shall be filled by appointment by the remaining members of the board of directors. Any person appointed to fill such vacancy shall serve for the remainder of the unexpired term. If there are vacancies in the offices of a majority of the members of the board, there shall be a special election conducted by the Secretary of State to fill such vacancies.



23-3535 - Hospital district; board of directors; meetings; officers; selection; expenses.

23-3535. Hospital district; board of directors; meetings; officers; selection; expenses.

The board of directors shall meet on or before the second Monday after the completion of organization of the district and shall organize by the election of a chairperson, a vice-chairperson, and a secretary-treasurer. The members of such board shall serve without compensation, except that each shall be allowed his or her actual and necessary traveling and incidental expenses incurred in the performance of his or her official duties with reimbursement for mileage to be made at the rate provided in section 81-1176.



23-3536 - Hospital district; board of directors; meetings; quorum; rules and regulations.

23-3536. Hospital district; board of directors; meetings; quorum; rules and regulations.

The board of directors shall provide for the time and place of holding its regular meetings and the manner of calling the same and the manner for the calling of special meetings, and shall establish rules for its proceedings and may adopt such rules and regulations not inconsistent with law as may be necessary for the exercise of the powers conferred and the performance of the duties imposed upon the board. All of the sessions of such board, whether regular or special, shall be open to the public, and a majority of the members of such board shall constitute a quorum for the transaction of business.



23-3537 - Repealed. Laws 1994, LB 76, § 615.

23-3537. Repealed. Laws 1994, LB 76, § 615.



23-3538 - Secretary-treasurer; bond.

23-3538. Secretary-treasurer; bond.

The secretary-treasurer of such district shall give a corporate surety bond, in such penal sum, not less than five thousand dollars, as the board of directors shall determine, conditioned upon the faithful performance of all duties imposed upon him and the faithful and accurate accounting for all money belonging to such district coming into his possession.



23-3539 - Hospital district; additional land; annexation; procedure.

23-3539. Hospital district; additional land; annexation; procedure.

A petition seeking the annexation of additional land to such district, signed by the legal voters in the area proposed for annexation equal in number to ten percent of the number of votes cast in the area for Governor at the last general election, may be filed with the board of directors. The board shall submit the question of annexation of such area to the legal voters of the district and of the area proposed for annexation, which question shall be submitted at the next annual hospital district election. If a majority of those voting on the question in the district and a majority of those voting on the question in the area proposed for annexation vote in favor of annexation, the board of directors shall declare such area annexed and certify the altered boundaries of the district to the county board of the county in which the annexed area is located and of the county in which the greater portion of the district is located.



23-3540 - Hospital district; withdrawal of land from district; procedure.

23-3540. Hospital district; withdrawal of land from district; procedure.

A petition seeking the withdrawal of land from such district signed by the legal voters in the area proposed for withdrawal equal in number to ten percent of the number of votes cast for Governor at the last general election may be filed with the board of directors. If the board finds that the portion of the district that would remain after such proposed withdrawal would have a minimum taxable valuation of eight million six hundred thousand dollars, it shall submit the question of withdrawal of such area to the legal voters of the district at the next annual hospital district election. If a majority of those voting on the question in the area sought to be withdrawn and a similar majority in the remaining portion of the district vote in favor of such withdrawal, the board of directors shall declare such area withdrawn and certify the altered boundaries of the district to the county board of the county in which the withdrawn area is located and of the county in which the greater portion of the district is located.



23-3541 - Hospital district; annexation or withdrawal; resubmission.

23-3541. Hospital district; annexation or withdrawal; resubmission.

If the question of annexation or withdrawal is defeated at the polls, it may again be submitted after the expiration of one year.



23-3542 - Hospital district; area excluded from district; outstanding obligations; chargeable.

23-3542. Hospital district; area excluded from district; outstanding obligations; chargeable.

Any area excluded from a district shall be subject to assessment and be otherwise chargeable for the payment and discharge of all of the obligations outstanding at the time of the filing of the petition for the exclusion of the area as fully as though the area had not been excluded. All provisions which could be used to compel the payment by an excluded area of its portion of the outstanding obligations had the exclusion not occurred may be used to compel the payment on the part of the area of the portion of the outstanding obligations of the district for which it is liable.



23-3543 - Hospital district; area withdrawn; not subject to assessments after withdrawal.

23-3543. Hospital district; area withdrawn; not subject to assessments after withdrawal.

An area withdrawn from a district shall not be subject to assessment or otherwise chargeable for any obligation of any nature or kind incurred after the withdrawal of the area from the district.



23-3544 - Hospital district; dissolution; petition; signatures required; submission to electors.

23-3544. Hospital district; dissolution; petition; signatures required; submission to electors.

Upon the filing of a petition with the board of directors signed by ten percent of the qualified electors in the district, the board of directors shall submit the question of dissolution of the district to the district electors at the next annual district election. If a majority of the voters favor dissolution, the board shall by resolution dissolve the district.



23-3545 - Hospital district; dissolution; resolution; winding up of affairs.

23-3545. Hospital district; dissolution; resolution; winding up of affairs.

The board of directors shall file a certified copy of the resolution of dissolution with the county board of each of the counties in which any part of the district is situated, and thereupon the district shall be dissolved for all purposes, except for winding up its affairs. The board of directors shall be, ex officio, the governing body of any dissolved district, and it may perform all acts necessary to wind up the affairs of the district.



23-3546 - Hospital district; dissolution; convert property to cash; disposition.

23-3546. Hospital district; dissolution; convert property to cash; disposition.

When a district is dissolved its board of directors shall convert all property of the district to cash and discharge all indebtedness of the district. All funds remaining after discharge of the district's indebtedness shall be deposited in the county treasuries of the counties in which the district is located in proportion to the population of the district located in each county, and credited to the general fund.



23-3547 - Hospital district; general powers; hospital, defined.

23-3547. Hospital district; general powers; hospital, defined.

Each local hospital district shall have and exercise the following powers:

(1) To have and use a corporate seal and alter it at pleasure;

(2) To sue and be sued in all courts and places and in all actions and proceedings whatever;

(3) To purchase, receive, have, take, hold, lease, use, and enjoy property of every kind and description within and outside the district and to control, dispose of, convey, and encumber the same and create a leasehold interest in such property for the benefit of the district;

(4) To exercise the right of eminent domain for the purpose of acquiring real or personal property of every kind necessary to the exercise of any of the powers of the district, which power shall be exercised in the manner provided in sections 76-704 to 76-724;

(5) To administer any trust declared or created for hospitals of the district and receive by gift, devise, or bequest and hold in trust or otherwise property situated in this state or elsewhere and, when not otherwise provided, dispose of the same for the benefit of such hospitals;

(6) To employ legal counsel to advise the board of directors in all matters pertaining to the business of the district and to perform such functions in respect to the legal affairs of the district as the board may direct;

(7) To employ such officers and employees, including architects and consultants, as the board of directors deems necessary to carry on properly the business of the district;

(8) To prescribe the duties and powers of the manager, secretary, and other officers and employees of any such hospitals, to determine the number of and appoint all such officers and employees, and to fix their compensation. Such officers and employees shall hold their offices or positions at the pleasure of such boards;

(9) To do any and all things which an individual might do which are necessary for and to the advantage of a hospital;

(10) To establish, maintain, lease, or operate one or more hospitals within or outside the district, or both. For purposes of the Nebraska Local Hospital District Act, hospital has the meaning provided in subdivision (10) of section 23-3594;

(11) To do any and all other acts and things necessary to carry out the Nebraska Local Hospital District Act; and

(12) To acquire, maintain, and operate ambulances or an emergency medical service, including the provision of scheduled and unscheduled ambulance service, within and outside the district.



23-3548 - Hospital district; board of directors; purchase of equipment.

23-3548. Hospital district; board of directors; purchase of equipment.

(1) The board of directors may purchase all necessary surgical instruments and hospital equipment and equipment for nurses' homes and all other property necessary for equipping a hospital and nurses' home.

(2) The board of directors may purchase such real property, and erect or rent and equip such buildings or building, room or rooms as may be necessary for the hospital.



23-3549 - Hospital district; board of directors; operation; fix rates.

23-3549. Hospital district; board of directors; operation; fix rates.

The board of directors shall be responsible for the operation of all hospitals owned or leased by the district, according to the best interests of the public health and shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, protection, and maintenance of hospitals under their management and all property belonging thereto and may prescribe the terms upon which patients may be admitted thereto. Such hospitals shall not contract to care for indigent county patients at below the cost for care. In fixing the rates the board shall, insofar as possible, establish such rates as will permit the hospital to be operated upon a self-supporting basis. The board may establish different rates for residents of the district than for persons who do not reside within the district. Minimum standards of operation as prescribed in sections 23-3528 to 23-3552 shall be established and enforced by the board of directors.



23-3550 - Hospital district; board; membership in organization; dues.

23-3550. Hospital district; board; membership in organization; dues.

The board of directors may maintain membership in any local, state or national group or association organized and operated for the promotion of the public health and welfare or the advancement of the efficiency of hospital administration, and in connection therewith pay dues and fees thereto.



23-3551 - Hospital district; board of directors; officers; books and records; open to inspection.

23-3551. Hospital district; board of directors; officers; books and records; open to inspection.

The board of directors shall annually select such officers as may be necessary. The board shall cause to be kept accurate minutes of all meetings and accurate records and books of accounts, conforming to approved methods of bookkeeping, clearly reflecting the entire operation, management, and business of the district, which shall be kept at the principal place of business of the district. All books, papers, and vouchers shall be subject to public inspection at all reasonable hours.



23-3552 - Hospital district; board of directors; budget statement; tax; levy; limitation; additional annual tax; election; collection.

23-3552. Hospital district; board of directors; budget statement; tax; levy; limitation; additional annual tax; election; collection.

(1) The board of directors may, after the adoption of the budget statement, levy and collect an annual tax which the district requires under the adopted budget statement to be received from taxation for the ensuing fiscal year not to exceed three and five-tenths cents on each one hundred dollars of the taxable value of the taxable property within such district. On and after July 1, 1998, the tax levy provided in this subsection is subject to section 77-3443.

(2) In addition to the levy authorized in subsection (1) of this section, the board of directors of a hospital district may authorize an additional annual tax not to exceed three and five-tenths cents on each one hundred dollars of the taxable value of the taxable property within such district. On and after July 1, 1998, the tax levy provided in this subsection is subject to section 77-3443. Such tax shall not be authorized until the question of such additional tax has been submitted to the qualified electors of the district at a primary or general election or a special election called for that purpose and a majority of those voting approve the additional tax. Notice of the time and place of the special election shall be given by publication at least once each week in a legal newspaper of general circulation in the district for three successive weeks immediately preceding such election.

(3) Until July 1, 1998, the taxes authorized by subsections (1) and (2) of this section shall not be included within the levy limitations for general county purposes prescribed in section 23-119 or Article VIII, section 5, of the Constitution of Nebraska. On and after July 1, 1998, the taxes authorized by subsections (1) and (2) of this section shall not be included within the levy limitations for general county purposes prescribed in section 77-3442 or Article VIII, section 5, of the Constitution of Nebraska. On and after July 1, 1998, for purposes of section 77-3443, the county board of each of the counties having land embraced within the district shall approve the tax levy.

(4) The taxes authorized by subsections (1) and (2) of this section shall not be used to support or supplement the operations of health care services or facilities located outside the geographic boundaries of the district.

(5) The board shall annually, on or before September 20, certify the taxes authorized by this section to the county clerk of each of the counties having land embraced within such district. The county clerk shall extend such levies on the tax list, and the county treasurer shall collect the tax in the same manner as county taxes and shall remit the taxes collected to the county treasurer of the county in which the petition for the formation of the district was filed. The county treasurer shall credit the local hospital district with the amount thereof and make disbursements therefrom on warrants of the district signed by the chairperson and secretary-treasurer of the board of directors.



23-3553 - Depreciation funds, authorized; limitations on use.

23-3553. Depreciation funds, authorized; limitations on use.

Nothing contained in the Nebraska Local Hospital District Act and sections 23-3501 to 23-3519 shall be construed to prohibit the board of trustees of any facility established under section 23-3501 or a local hospital district from establishing depreciation funds from patient or other revenue income for the purpose of replacing equipment or providing for future improvements or additions or from using such patient or other revenue income for purchasing equipment or for retiring indebtedness incurred for improvements or additions not financed by bonds of the county or direct tax levies. The limitations upon expenditures provided for in section 23-3508 shall not apply to expenditures made from patient or other revenue income or for the retiring of indebtedness or payment of other obligations from such patient or revenue income.



23-3554 - Hospital district; bonds; issuance; purpose.

23-3554. Hospital district; bonds; issuance; purpose.

The board of directors of any hospital district may, on the terms and conditions set forth in sections 23-3554 to 23-3572, issue the bonds of the district for the purpose of (1) purchasing a site for and erecting thereon a hospital, nursing home, or both, or for such purchase or erection, and furnishing and equipping the same, in such district, (2) purchasing an existing building or buildings and related furniture and equipment, including the site or sites upon which such building or buildings are located, for use as a hospital, nursing home, or both, and to furnish and equip them in such district, (3) retiring registered warrants, and (4) paying for additions to or repairs for a hospital, nursing home, or both.



23-3555 - Hospital district; bonds; issuance; approval of electors.

23-3555. Hospital district; bonds; issuance; approval of electors.

No bonds shall be issued under the provisions of sections 23-3554 to 23-3572 until the question has been submitted to the qualified electors of the district, and a majority of all the qualified electors voting on the question shall have voted in favor of issuing the same, at a special election called for that purpose, upon notice given by the board of directors at least twenty days prior to such election.



23-3556 - Hospital districts; bonds; issuance; petition.

23-3556. Hospital districts; bonds; issuance; petition.

A vote shall be ordered upon the issuance of such bonds either (1) upon resolution of a majority of the members of the board of directors, or (2) whenever a petition shall be presented to the board requesting that a vote be taken for or against the issuing of bonds in such amount as may be specified for any one or more of the purposes authorized by section 23-3554. Such petition shall be signed by at least ten percent of the qualified voters of such district.



23-3557 - Hospital districts; bonds; issuance; election; polling places; ballots; counting.

23-3557. Hospital districts; bonds; issuance; election; polling places; ballots; counting.

In all elections at which the registered voters of hospital districts are voting on the question of issuing bonds of the district, the board of directors shall designate the polling places, prepare the form of ballot, and appoint the election officials. Ballots for early voting shall be issued by the secretary of the board of directors in the same manner as provided in the Election Act and returned to the secretary. All ballots cast at the election shall be counted by the same board. When all the ballots have been counted, the returns of such election shall be turned over to the board of directors of the district in which the election was held for the purpose of making a canvass thereof.



23-3558 - Hospital districts; bonds; issuance; limitation.

23-3558. Hospital districts; bonds; issuance; limitation.

The aggregate amount of bonds issued for all purposes in hospital districts shall in no event exceed fourteen percent of the last taxable valuation of all taxable property in such hospital district, but such limitation shall not apply to the issuance of refunding or compromise of indebtedness bonds by any such hospital district for the purpose of retiring outstanding bonds, warrants, or other indebtedness.



23-3559 - Hospital districts; bonds; interest; rate.

23-3559. Hospital districts; bonds; interest; rate.

The bonds issued under the provisions of sections 23-3554 to 23-3572 shall draw such interest as shall be agreed upon.



23-3560 - Hospital districts; bonds; contents.

23-3560. Hospital districts; bonds; contents.

The bonds shall specify on their face the date, amount, purpose for which issued, time they shall run, and rate of interest. The bonds shall be printed on good paper, with coupons attached for each year's or half year's interest, and the amount of each year's interest shall be placed on corresponding coupons until such bonds shall become due, in such manner that the last coupon shall fall due at the same time as the bonds. The bonds and coupons thereto attached shall be severally signed by the president and secretary of the board of directors. The bonds and interest shall be payable at the office of the county treasurer in the county in which the district is located and if the district is located in more than one county, at the office of the county treasurer as may be provided in the history of the district and in the bonds.



23-3561 - Hospital districts; bonds; issuance; statement; contents.

23-3561. Hospital districts; bonds; issuance; statement; contents.

The board of directors of any hospital district in which any bonds may be voted shall, before the issuance of such bonds, make a written statement of all proceedings relative to the vote upon the issuance of such bonds and the notice of the election, the manner and time of giving notice, the question submitted, and the result of the canvass of the vote on the proposition pursuant to which it is proposed to issue such bonds, together with a full statement of the taxable valuation, the number of persons residing within the district, and the total bonded indebtedness of the hospital district voting such bonds. Such statement shall be certified to under oath by the board of directors.



23-3562 - Repealed. Laws 2001, LB 420, § 38.

23-3562. Repealed. Laws 2001, LB 420, § 38.



23-3563 - Hospital districts; bonds; taxes.

23-3563. Hospital districts; bonds; taxes.

Taxes for the payment of the hospital district bonds and the interest thereon shall be levied in the manner provided by section 23-3565.



23-3564 - Repealed. Laws 2001, LB 420, § 38.

23-3564. Repealed. Laws 2001, LB 420, § 38.



23-3565 - Hospital districts; bonds; interest; levy; sinking fund.

23-3565. Hospital districts; bonds; interest; levy; sinking fund.

The county board in each county shall levy annually upon all the taxable property in each hospital district in such county a tax sufficient to pay the interest accruing upon any bonds issued by such hospital district and to provide a sinking fund for the final redemption of the same. Such levy shall be made with the annual levy of the county and the taxes collected with other taxes and when collected shall be and remain in the hands of the county treasurer as a special fund for the payment of the interest upon such bonds and for the final payment of the same at maturity. The county clerk shall furnish a copy of his or her register to the county treasurer. The levy for the purpose of paying off such indebtedness providing a sinking fund for the final redemption of such indebtedness may be in addition to the levy provided for in section 23-3552.



23-3566 - Hospital district, defined.

23-3566. Hospital district, defined.

The phrase hospital district, as used in section 23-3565, shall mean the hospital district as it existed immediately prior to and at the time of the issuance of any bonds by such hospital district, including all lands, property, and inhabitants contained in the hospital district at the time of the issuance of any bonds, and all portions of the district subsequently separated from the district, whether by the formation of a new district or by any change of boundaries of the original district and all territory annexed to the hospital district during the life of such bonds.



23-3567 - Hospital district; sinking fund; investment.

23-3567. Hospital district; sinking fund; investment.

Any money in the hands of any treasurer as a sinking fund for the redemption of bonds which are a valid and legal obligation of the hospital district to which such money belongs or for the payment of interest on any such bonds and which is not currently required to retire bonds and pay interest on bonds, shall be invested by the treasurer, when so ordered by the board of directors, in securities authorized as legal investments for counties, school districts or hospital districts. The interest earned on such investments shall be credited to the sinking fund from which the invested funds were drawn.



23-3568 - Hospital districts; tax; collection; disbursement.

23-3568. Hospital districts; tax; collection; disbursement.

The tax and funds collected under the provisions of sections 23-3554 to 23-3572 shall be deemed pledged and appropriated to the payment of the interest and principal of the registered bonds provided for in sections 23-3554 to 23-3572, until fully satisfied, and the treasurer shall be liable on his official bond for the faithful disbursement of all money so collected or received by him. After the principal and interest of such bonds shall have been fully paid and all obligations for which such fund and taxes were raised have been discharged, the county clerk, upon the order of the county board, shall notify the county treasurer to transfer all such funds remaining in his hands to the credit of the district to which they belong.



23-3569 - Hospital districts; bonds; maturity; payment.

23-3569. Hospital districts; bonds; maturity; payment.

When any registered bonds shall mature, the same shall be paid off by the treasurer at the place where the same shall be payable out of any money in his hands or under his control for that purpose, and when so paid the same shall be endorsed by the treasurer on the face thereof Canceled, together with the date of such payment, and thereupon shall be filed with the clerk who shall enter satisfaction of such bonds upon the records of such hospital district.



23-3570 - Hospital districts; bonds; liability of district; redemption.

23-3570. Hospital districts; bonds; liability of district; redemption.

Any hospital district which has heretofore voted and issued, or which shall hereafter vote and issue, bonds to build or furnish a hospital, or for any other purpose, and which bonds, or any part thereof, still remain unpaid and remain and are a legal liability against such district and are bearing interest, may issue coupon bonds to be substituted in place of, and exchanged for such bonds heretofore issued, whenever such hospital district can effect such substitution and exchange at a rate of not to exceed dollar for dollar or such bonds may be sold for cash where such bonds heretofore issued are subject to the right of redemption at the time the refunding bonds are issued. All bonds issued under the provisions of sections 23-3570 to 23-3572 must, on their face, contain a clause that the district issuing such bonds shall have the right to redeem such bonds at the expiration of five years from the date of the issuance thereof.



23-3571 - Hospital districts; bonds; issuance; statement; contents.

23-3571. Hospital districts; bonds; issuance; statement; contents.

Each new bond issued under the provisions of sections 23-3570 to 23-3572 shall state therein (1) the object of its issuance, (2) the section or sections of the law under which the issuance thereof was made, including a statement that the issuance is made pursuant thereto, and (3) the number, date, and amount of the bond or bonds for which it is substituted. Such new bond shall not be delivered until the surrender of the bond or bonds so designated or until such bonds are called for redemption.



23-3572 - Hospital districts; bonds; new; vote of electors not required.

23-3572. Hospital districts; bonds; new; vote of electors not required.

The issuance of such new bonds shall not require a vote of the people to authorize such issue, and such bonds shall be paid, and the levy be made and tax collected for their payment, in accordance with laws governing the bonds which they are issued to replace.



23-3573 - Hospital districts; merger; petition; election.

23-3573. Hospital districts; merger; petition; election.

Any two or more hospital districts may merge into one district if a petition for merger is presented to the county board in the county which will include the greater portion of the proposed district by population and such merger is approved by a majority of the voters in the existing districts at an election as provided in section 23-3575. A petition for merger shall be sufficient if for each district affected by the proposed merger it has been either signed by a majority of the board of directors of each district or signed by the legal voters in each district equal to at least ten percent of the number of votes cast in such district for the Governor at the last general election. The petition shall be filed at least sixty days prior to any election.



23-3574 - Hospital districts; petition for merger; plan; contents.

23-3574. Hospital districts; petition for merger; plan; contents.

The petition for merger shall include a plan for the proposed merger which plan shall contain:

(1) A description of the proposed boundaries of the merged district;

(2) A summary statement of the reasons for the proposed merger;

(3) The amount of the outstanding bonded indebtedness of each district and the manner in which such outstanding bonded indebtedness is proposed to be allocated if the merger is approved;

(4) The amount of outstanding indebtedness other than the bonded indebtedness of each district;

(5) The name of the proposed district; and

(6) Such other matters as the petitioner shall determine proper to be included.



23-3575 - Hospital districts; merger; election; procedure.

23-3575. Hospital districts; merger; election; procedure.

After determining the sufficiency of the petition presented under section 23-3573, the county board shall by resolution provide for the submission of the question of the merger of the districts at a general, primary, or special election. If a special election is called, the costs of such election shall be borne equally by the districts petitioning for the merger. If the question is submitted at a special election, the county clerk or election commissioner of each county having registered voters entitled to vote on the issue shall conduct the special election in such county and shall be responsible for designating the polling places and appointing the election officials, who need not be the regular election officials, and otherwise conducting the election within such county. The county board shall designate the form of ballot.

The county clerk or election commissioner for the county whose county board has received the petition and called the election shall be responsible for giving notice of the special election. Such notice shall be published at least twenty days prior to the election and shall be published, for each district, in a legal newspaper of general circulation in such district. The notice of election shall state where ballots for early voting may be obtained pursuant to the Election Act.

In any such special election, the ballots shall be counted by the county clerks or election commissioners conducting the election and each such county clerk or election commissioner shall designate two disinterested persons to assist him or her with the counting of ballots. If the question is submitted at the statewide general election or primary election, the ballots shall be counted as provided in the Election Act. When all of the ballots have been counted in each county, the returns of such election shall be canvassed by the county canvassing board.

All elections conducted pursuant to this section shall be conducted as provided under the Election Act except as otherwise specifically provided for in this section.



23-3576 - Hospital districts; merger; voter approval; order.

23-3576. Hospital districts; merger; voter approval; order.

If after canvassing the returns for each county the county board determines that the merger has been approved by a majority of the voters in each district, the county board shall enter an order for the merger of the districts.



23-3577 - Hospital districts; merger; new officers; board of directors; elected; term.

23-3577. Hospital districts; merger; new officers; board of directors; elected; term.

Immediately following the entry of the order of merger by the county board, the members of the board of directors of the former hospital districts which were merged by such order shall meet and elect from among themselves a chairperson, vice-chairperson, and secretary-treasurer. No more than two of such offices may be held by persons from one of such former hospital districts. The members of such boards shall adopt as rules for its proceeding the rules of one of such former districts with such changes and modifications as the members shall deem necessary. The members of the board of directors shall continue to serve as members of the board of directors of the merged district until the next statewide primary, at which time a board of directors, consisting of five members, shall be elected from the merged district for staggered terms of two for two years and three for four years in the manner prescribed for the election of an original board under section 23-3534.



23-3578 - Hospital districts; merger; property, debts, liabilities; transferred; exception.

23-3578. Hospital districts; merger; property, debts, liabilities; transferred; exception.

After the entry by the county board of its order for merger of the districts, all property, debts, and liabilities of the former hospital districts shall be transferred to the new district, except that all outstanding bonded indebtedness of the previously existing hospital districts shall be allocated to the real estate included within such prior existing districts as provided in the plan of merger.



23-3579 - Act, how cited.

23-3579. Act, how cited.

Sections 23-3579 to 23-35,120 shall be known and may be cited as the Hospital Authorities Act.



23-3580 - Hospital Authorities Act; declaration of purpose.

23-3580. Hospital Authorities Act; declaration of purpose.

It is declared that conditions resulting from the concentration of population of various counties, cities, and villages in this state require the construction, maintenance, and operation of adequate hospital facilities for the care of the public health and for the control and treatment of epidemics, for the care of the indigent and for the public welfare; that in various counties, cities, and villages of the state there is a lack of adequate hospital facilities available to the inhabitants thereof and that consequently many persons including persons of low income are forced to do without adequate medical and hospital care and accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals, and welfare of the state and impair economic values; that these conditions cannot be remedied by the ordinary operations of private enterprises; that the providing of adequate hospital and medical care are public uses; that it is in the public interest that adequate hospital and medical facilities and care be provided in order to care for and protect the health and public welfare; and the necessity in the public interest for the provisions of sections 23-3579 to 23-35,120 is hereby declared as a matter of legislative determination.

It is hereby further declared as a matter of legislative determination that high interest rates are contributing to rising costs of health care, that techniques of financing health care facilities have changed, that existing financing documents may impose unnecessary burdens, and that the giving of power to hospital authorities created pursuant to sections 23-3579 to 23-35,120 to refinance existing indebtedness and to utilize improved financing techniques would serve the public interest by improving the quality of health care or minimizing the cost thereof.



23-3581 - Hospital authority; public corporation; powers.

23-3581. Hospital authority; public corporation; powers.

Whenever it shall be conducive to the public health and welfare, a hospital authority constituting a public corporation and body politic may be established in the manner and having the powers and duties provided in sections 23-3579 to 23-35,120.



23-3582 - Hospital authority; formation; requirements.

23-3582. Hospital authority; formation; requirements.

(1) Whenever the formation of a hospital authority is desired, a petition or petitions stating (a) the general location of the hospital to be maintained by such proposed authority, (b) the territory to be included within it, which territory shall be contiguous, (c) the approximate number of persons believed to reside within the boundaries of the proposed authority, and (d) the names of five or more, but not exceeding eleven, proposed trustees, who shall be electors residing within the boundaries of the proposed authority, to serve as a board of trustees until their successors are appointed and qualified, should the authority be formed, together with a prayer that the same be declared to be a hospital authority under the Hospital Authorities Act may be filed in the office of the county clerk of the county in which the proposed authority is situated.

(2)(a) Each hospital authority established in a county having a total population of three hundred thousand or more, as shown by the most recent federal census, shall encompass an area in which at least forty thousand persons reside, (b) each hospital authority established in a county having a total population of one hundred fifty thousand to three hundred thousand, as shown by the most recent federal census, shall encompass an area in which at least thirty thousand persons reside, (c) each hospital authority established in a county having a total population of twenty thousand to one hundred fifty thousand, as shown by the most recent federal census, shall encompass an area in which at least twenty thousand persons reside, and (d) no hospital authority shall be established in any county having a total population of less than twenty thousand, as shown by the most recent federal census, unless the hospital authority encompasses the entire county which it is to serve. Such petitions shall be signed by at least one hundred electors who appear to reside within the suggested boundaries of the proposed authority.



23-3583 - Hospital authority; formation; petitions; notice; contents.

23-3583. Hospital authority; formation; petitions; notice; contents.

Upon receipt of such petitions, the county clerk shall set the date for a hearing thereon, which shall not be less than twenty nor more than forty-five days from their date of filing, and cause notice thereof to be published on the same day in each of three successive weeks in one or more newspapers of general circulation throughout the area to be included in the proposed authority. Such notice shall contain a statement of the information contained in such petitions and of the date, time, and place at which such hearing shall be held before the board of county commissioners and that at such hearing proposals may be considered for the exclusion of land from or the inclusion of additional land in such proposed authority, and for designating as initial trustees persons other than those named in the petitions.



23-3584 - Hospital authority; objections; contents.

23-3584. Hospital authority; objections; contents.

All electors residing within the boundaries of the proposed authority who have not signed the petitions and who may object to the organization of the authority or to any one or more of the proposed trustees shall, not less than five days prior to the date set for the hearing on the petitions, file with the county clerk any such objection in writing, stating (1) why such hospital authority should not be organized and declared a public corporation in this state, (2) why the territory comprising the authority should be enlarged, decreased or otherwise changed, and (3) their objections to any one or more of the proposed trustees.



23-3585 - Hospital authority; formation; submission to health planning agency prior to hearing; findings.

23-3585. Hospital authority; formation; submission to health planning agency prior to hearing; findings.

Prior to the holding of a hearing on the petitions, the question of forming the proposed hospital authority shall be submitted to the appropriate local or area health planning agency for its consideration and review if there has been created, pursuant to state or federal law, such a local or area health planning agency having jurisdiction within the area in which the proposed hospital authority is to be established. Such local or area health planning agency shall within sixty days render its findings and recommendations, if any, and shall be deemed to have approved the formation of the proposed hospital authority if its findings and recommendations have not been rendered within such period of sixty days.



23-3586 - Hospital authority; hearing; county board; findings; initial trustees; qualifications; terms.

23-3586. Hospital authority; hearing; county board; findings; initial trustees; qualifications; terms.

Such petitions, written objections, findings, and recommendations filed as provided in sections 23-3584 and 23-3585, if any, shall be heard by the county board without any unnecessary delay. In making its determination with respect to whether or not a proposed authority should be declared a public corporation of this state, the county board shall ascertain, to its satisfaction, that all of the requirements set forth in the Hospital Authorities Act have been met or complied with. If the county board determines that the formation of such authority will be conducive to the public health, convenience, or welfare, it shall declare the authority a public corporation and body politic of this state and shall declare the trustees nominated, or in case of meritorious objection thereto, other suitable trustees who shall be electors residing within the county in which the authority is situated, to be the board of trustees of the authority to serve until their successors are appointed and qualified. The board of trustees shall not consist of more than eleven members. In arriving at its determination as to who should be appointed to initial membership on the board of trustees of an authority, the county board shall give due consideration to each nominee's general reputation in the community, his or her education and experience in areas such as education, medicine, hospital administration, business management, finance, law, engineering, and other fields which might be of benefit to the authority, his or her background in public service activities, the amount of time and energy that he or she might be expected to be able to devote to the affairs of the authority, and such other factors as the county board may deem relevant. One or more of the trustees initially appointed shall be consumers of health care services as distinguished from providers of health care services. The county board in appointing the initial trustees shall classify such initial trustees so that approximately one-third of their number shall serve for two years, approximately one-third of their number shall serve for four years, and approximately one-third of their number shall serve for six years, their successors to be thereafter appointed for terms of six years each.



23-3586.01 - Repealed. Laws 1996, LB 898, § 8.

23-3586.01. Repealed. Laws 1996, LB 898, § 8.



23-3587 - Hospital authority; certificate; transmit to Secretary of State; county clerk.

23-3587. Hospital authority; certificate; transmit to Secretary of State; county clerk.

Within twenty days after the authority has been declared a public corporation and body politic by the county board, the county clerk shall transmit to the Secretary of State a certified copy of the record relating thereto, and the same shall be filed in his office in the same manner as articles of incorporation are required to be filed under the general law concerning corporations. A copy of such record shall also be filed by the county clerk in his own office.



23-3588 - Hospital authority; corporate name.

23-3588. Hospital authority; corporate name.

Such authority shall be a public body corporate and politic by the name of Hospital Authority No. ...... of .............. County, Nebraska.



23-3589 - Hospital authority; trustees; meetings; officers; expenses; seal; rules and regulations.

23-3589. Hospital authority; trustees; meetings; officers; expenses; seal; rules and regulations.

Within thirty days after the county board shall have declared the authority a public corporation, the trustees so appointed by the county board shall meet and elect one of their number chairperson, one of their number vice-chairperson, and one of their number secretary of the authority. The trustees shall serve without compensation, except that each shall be allowed his or her actual and necessary traveling and incidental expenses incurred in the performance of his or her official duties with reimbursement for mileage to be made at the rate provided in section 81-1176. The board shall (1) adopt a seal, bearing the name of the authority, (2) keep a record of all of its proceedings which shall be open to inspection by all interested persons during regular business hours and under reasonable circumstances, and (3) establish the time and place of holding its regular meetings and the manner of calling special meetings and shall have the power from time to time to pass all necessary resolutions, orders, rules, and regulations for the necessary conduct of its business and to carry into effect the objects for which such authority was formed.



23-3590 - Hospital authority; trustees; vacancy; how filled.

23-3590. Hospital authority; trustees; vacancy; how filled.

Any vacancy upon the board of trustees, occurring other than by the expiration of a term, shall be filled by appointment by the remaining members of the board of trustees. Any person appointed to fill such vacancy shall serve for the remainder of the unexpired term. There shall at all times be one or more members of the board of trustees who are consumers of health care services as distinguished from providers of health care services.



23-3591 - Hospital authority; trustees; election.

23-3591. Hospital authority; trustees; election.

Candidates for other than initial appointment to the board of trustees of a hospital authority may be nominated by petitions signed by not less than twenty-five electors residing within the boundaries of the authority. Such petitions shall be filed with the board of trustees not less than forty-five days prior to the date upon which the term of office of any trustee is due to expire. Not less than thirty days prior to such date of expiration the board of trustees shall cause such petitions to be filed in the office of the county clerk of the county in which the authority is situated. Upon receipt of such petitions, the county clerk shall set the date for a hearing thereon, which shall be not less than ten nor more than forty-five days from their date of filing, and cause notice thereof to be published on the same day in each of two successive weeks in one or more newspapers of general circulation throughout the area included within the authority. Such notice shall contain the date, time and place at which such hearing shall be held before the county board; the names of each person nominated for appointment to a six-year term on the board of trustees of the authority; and that at the hearing before the county board objections will be heard to the appointment of any one or more of the persons nominated. Any member of the board of trustees may be nominated for reappointment.



23-3592 - Hospital authority; trustees; appointment; objections; file with county clerk.

23-3592. Hospital authority; trustees; appointment; objections; file with county clerk.

All electors residing within the boundaries of the authority who have not signed the petitions nominating a candidate for appointment to the board of trustees may, not less than five days prior to the date set for hearing on the nominations, file with the county clerk any objections to the appointment of any such candidate stating their objections to any one or more of the candidates.



23-3593 - Hospital authority; trustees; nominations; objections; hearing; findings; appointment.

23-3593. Hospital authority; trustees; nominations; objections; hearing; findings; appointment.

The petitions for nomination of candidates for the office of trustee of an authority, and any written objections filed as provided in section 23-3592, if any, shall be heard by the county board without unnecessary delay. In arriving at its determination as to which of the candidates should be appointed to serve a six-year term on the board of trustees of the authority, the county board shall give due consideration to each nominee's general reputation in the community, his education and experience in areas such as education, medicine, hospital administration, business management, finance, law, engineering and other fields which might be of benefit to the authority, his background in public service activities, the amount of time and energy that he might be expected to be able to devote to the affairs of the authority and such other factors as the county board may deem relevant. At the conclusion of the hearing, the county board shall, within ten days, enter its order appointing such candidate or candidates as it shall have determined upon to serve a term of six years on the board of trustees of the authority, such term of office to continue until a successor has been appointed.



23-3594 - Hospital authority; powers.

23-3594. Hospital authority; powers.

Each hospital authority shall have and exercise the following powers:

(1) To have perpetual succession as a body politic and corporate, except that any county board having declared a hospital authority to be a public corporation and body politic of this state shall, upon a showing duly made and with appropriate notice given to the Secretary of State, but not sooner than upon expiration of a period of two years from and after the date upon which the record relating to formation of such hospital authority was filed with the Secretary of State pursuant to section 23-3587, enter an order dissolving any hospital authority which does not then have under construction, own, lease as lessee or as lessor, or operate a hospital;

(2) To have and use a corporate seal and alter it at pleasure;

(3) To sue and be sued in all courts and places and in all actions and proceedings whatever;

(4) To purchase, receive, have, take, hold, lease as lessee, use, and enjoy property of every kind and description within the limits of the authority and to control, dispose of, sell for a nominal or other consideration, convey, and encumber the same and create a leasehold interest in the same, as lessor, with any nonprofit person, firm, partnership, limited liability company, association, or corporation, other than a county, city, or village in this state, for the benefit of the authority;

(5) To administer any trust declared or created for hospitals of the authority and to receive by gift, devise, or bequest and hold, in trust or otherwise, property situated in this state or elsewhere and, if not otherwise provided, dispose of the same for the benefit of such hospitals;

(6) To employ legal counsel to advise the board of trustees in all matters pertaining to the business of the authority and to perform such functions with respect to the legal affairs of the authority as the board may direct;

(7) To employ such technical experts and such officers, agents, and employees, permanent and temporary, as it may require and to determine their qualifications, duties, and compensation, such technical experts, officers, agents, and employees to hold their offices or positions at the pleasure of the board;

(8) To delegate to one or more of its agents or employees such powers and duties as it deems proper;

(9) To do any and all things which an individual might do which are necessary for and to the advantage of a hospital;

(10) To purchase, construct, establish, or otherwise acquire and to improve, alter, maintain, and operate one or more hospitals situated within the territorial limits of the authority. The term hospital as used in the Hospital Authorities Act shall mean and include, except as used in section 23-3597, any structure or structures suitable for use as a hospital, nursing home, clinic, or other health care facility, laboratory, laundry, nurses' or interns' residences and dormitories, administration buildings, research facilities, and maintenance, storage, or utility facilities and other structures or facilities reasonably related thereto or required or useful for the operation thereof, including parking and other facilities or structures essential or convenient for the orderly operation thereof and shall also include furniture, instruments, equipment, and machinery and other similar items necessary or convenient for the operations thereof, and any hospital authority which has established or acquired a hospital may also purchase, construct, or otherwise acquire and improve, alter, maintain, and operate all types of ancillary care facilities, including rehabilitation, recreational, and research facilities for children, addicted persons, disabled individuals, and elderly persons, including both residential and outpatient care and ancillary facilities for physicians, technicians, educators, psychologists, social scientists, scientists, nutritionists, administrators, interns, residents, nurses, students preparing to engage in the health service field, and other health care related personnel;

(11) To enter into contracts and other agreements for the purchase, construction, establishment, acquisition, management, operation, and maintenance of any hospital or any part thereof upon such terms and conditions and for such periods of time as its board of trustees may determine;

(12) To do any and all other acts and things necessary to carry out the Hospital Authorities Act, including the power to borrow money on its bonds, notes, debentures, or other evidences of indebtedness and to secure the same by pledges of its revenue in the manner and to the extent provided in the act and to fund or refund the same; and

(13) To acquire, maintain, and operate ambulances or an emergency medical service, including the provision of scheduled or unscheduled ambulance service, within and without the authority.



23-3594.01 - Repealed. Laws 1996, LB 898, § 8.

23-3594.01. Repealed. Laws 1996, LB 898, § 8.



23-3594.02 - Repealed. Laws 1996, LB 898, § 8.

23-3594.02. Repealed. Laws 1996, LB 898, § 8.



23-3594.03 - Repealed. Laws 1996, LB 898, § 8.

23-3594.03. Repealed. Laws 1996, LB 898, § 8.



23-3594.04 - Repealed. Laws 1996, LB 898, § 8.

23-3594.04. Repealed. Laws 1996, LB 898, § 8.



23-3594.05 - Repealed. Laws 1996, LB 898, § 8.

23-3594.05. Repealed. Laws 1996, LB 898, § 8.



23-3594.06 - Repealed. Laws 1996, LB 898, § 8.

23-3594.06. Repealed. Laws 1996, LB 898, § 8.



23-3594.07 - Repealed. Laws 1996, LB 898, § 8.

23-3594.07. Repealed. Laws 1996, LB 898, § 8.



23-3594.08 - Repealed. Laws 1996, LB 898, § 8.

23-3594.08. Repealed. Laws 1996, LB 898, § 8.



23-3594.09 - Repealed. Laws 1996, LB 898, § 8.

23-3594.09. Repealed. Laws 1996, LB 898, § 8.



23-3595 - Hospital authority; board of trustees; duties.

23-3595. Hospital authority; board of trustees; duties.

All hospitals operated directly by an authority and not operated or leased as lessee by a nonprofit person, firm, partnership, limited liability company, association, or corporation shall be operated by the board of trustees of such authority according to the best interests of the public health, and the board of trustees shall make and enforce all rules, regulations, and bylaws necessary for the administration, government, protection, and maintenance of such hospitals and all property belonging thereto and may prescribe the terms upon which patients may be admitted thereto. Such hospitals shall not be required to contract with counties or with agencies thereof to provide care for indigent county patients at below the cost for care. In fixing the basic room rates for such hospitals, the board of trustees shall establish such basic room rates as will, together with other income and revenue available for such purpose and however derived, permit each such hospital to be operated upon a self-supporting basis. In establishing basic room rates for such hospital, the board of trustees shall give due consideration to at least the following factors: Costs of administration, operation, and maintenance of such hospitals; the cost of making necessary repairs and renewals thereto; debt service requirements; the creation of reserves for contingencies; and projected needs for expansion and for the making of major improvements. Minimum standards of operation for such hospitals, at least equal to those set by the Department of Health and Human Services, shall be established and enforced by the board of trustees.

In the case of hospitals financed with the proceeds of bonds issued by an authority, but not operated directly by an authority, the board of trustees shall require that the financing documents contain covenants of the operators of such hospitals to establish rates at least sufficient to pay costs of administration, operation, and maintenance of such hospitals, the cost of making necessary repairs and renewals thereto, and to provide for debt service requirements, the creation of reserves for contingencies, and projected needs for expansion and the making of major improvements.



23-3596 - Hospital authority; board of trustees; pecuniary interest in contract; prohibited; penalty.

23-3596. Hospital authority; board of trustees; pecuniary interest in contract; prohibited; penalty.

No member of the board of trustees, or any person who shall have been a member of the board of trustees at any time during the immediately preceding period of two years, shall have any direct or indirect personal pecuniary interest in the purchase of any material to be used by or supplied to such authority, or in any contract with such authority. Any person violating the provisions of this section shall be guilty of a Class II misdemeanor, and his office shall be vacated.



23-3597 - Hospital authority; structures; construction; submission of plans.

23-3597. Hospital authority; structures; construction; submission of plans.

Prior to constructing any structure which is to be utilized as a hospital or as a nursing home, as opposed to structures related thereto, the question of constructing such structure shall be submitted to the appropriate local or area health planning agency for its consideration and review if there has been created, pursuant to state or federal law, such a local or area health planning agency having jurisdiction within the area in which the proposed structure is to be constructed. Such local or area health planning agency shall within sixty days render its findings and recommendations, if any, and shall be deemed to have approved construction of the proposed structure if its findings and recommendations have not been rendered within such period of sixty days. The provisions of this section shall not apply to the purchase or other acquisition by an authority of any interest in any existing structure which is to be utilized as a hospital if such structure has been in existence for more than one year.



23-3598 - Hospital authority; construction; plans; recommendations; effect.

23-3598. Hospital authority; construction; plans; recommendations; effect.

The findings and recommendations, if any, of the appropriate local health planning agency, if any, shall be considered by the board of trustees of the hospital authority in making its determination as to whether or not to proceed with construction of the proposed structure.



23-3599 - Hospital authority; bonds; issuance.

23-3599. Hospital authority; bonds; issuance.

An authority may issue bonds for the purpose of purchasing or otherwise acquiring an existing structure or structures and related furniture and equipment, including the site or sites upon which the same are located, for use as a hospital, and to furnish, equip, alter, renovate, and remodel the same, or for constructing, furnishing, and equipping new facilities or additions or improvements to existing facilities, or for the purpose of providing for the refunding of any bonds issued under sections 23-3579 to 23-35,120.

An authority shall also have the power to issue bonds for the purpose of refinancing indebtedness incurred for the benefit of a hospital.

In lieu of acquiring an interest in a hospital, an authority may lend the proceeds from the sale of its bonds for any of the purposes set forth in this section, and such financing, which shall be pursuant to a loan agreement, may be either unsecured or secured as the board of trustees of the authority shall determine. Bonds may be issued under sections 23-3579 to 23-35,120 notwithstanding any debt or other limitation, including limitation as to interest rates, prescribed in any statute.



23-35,100 - Hospital authority; bonds; principal and interest; payment out of revenue.

23-35,100. Hospital authority; bonds; principal and interest; payment out of revenue.

The principal and interest on such bonds shall be payable exclusively from the income and revenue of the facilities purchased, constructed, altered, renovated, remodeled, furnished and equipped with the proceeds of such bonds or with such proceeds together with the proceeds of a grant from the federal government to aid in financing, furnishing or equipping thereof; Provided, that an authority may, in its discretion, also pledge to the payment of the principal and interest on any such bonds all or any part of the income and revenue derived from the operation of any or all of the other facilities then owned or operated by it; and provided further, that an authority may in its discretion, also expressly provide that any such bonds shall be general obligations of the authority payable out of any revenue, income, receipts, profits, or other money or funds of the authority derived from any source whatsoever. Such bonds may be additionally secured by a trust indenture.



23-35,101 - Hospital authority; trustees; bonds; exempt from liability.

23-35,101. Hospital authority; trustees; bonds; exempt from liability.

Neither the trustees of the authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.



23-35,102 - Hospital authority; bonds, obligations; not debt of political subdivision.

23-35,102. Hospital authority; bonds, obligations; not debt of political subdivision.

The bonds and other obligations of the authority shall not be a debt of any county, city or village in which the authority is located or of the state, and neither the state nor any such county, city or village shall be liable thereon, nor in any event shall they be payable out of any funds or properties other than those of the authority, and such bonds and obligations shall so state on their face. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation of the laws of this state.



23-35,103 - Hospital authority; bonds; maturity; interest.

23-35,103. Hospital authority; bonds; maturity; interest.

The bonds of the authority shall be authorized by its resolution and shall be issued in one or more series and shall bear such date or dates, mature at such time or times, not exceeding sixty years from their respective dates, bear interest at such rate or rates, payable annually or semiannually, be in such denominations, which may be made interchangeable, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places either within or without the state, and be subject to such terms of redemption, with or without premium, as such resolution or its trust indenture may provide.



23-35,104 - Hospital authority; bonds; sale.

23-35,104. Hospital authority; bonds; sale.

The bonds may be sold at public or private sale at such price or prices or such rate or rates, and at such premiums or at such discounts, as the authority shall determine.



23-35,105 - Hospital authority; interim certificates; issuance.

23-35,105. Hospital authority; interim certificates; issuance.

Pending the authorization, preparation, execution or delivery of definitive bonds, the authority may issue interim certificates, or other temporary obligations, to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions and provisions, bear such date or dates, and evidence such agreements relating to their discharge or payment or the delivery of definitive bonds as the authority may by resolution or trust indenture determine.



23-35,106 - Hospital authority; bonds; signature; validation.

23-35,106. Hospital authority; bonds; signature; validation.

In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.



23-35,107 - Hospital authority; bonds; purchase; cancellation.

23-35,107. Hospital authority; bonds; purchase; cancellation.

The authority shall have the power out of any funds available therefor to purchase any bonds issued by it at a price not more than the principal amount thereof, the then applicable premium payable upon their redemption, or the next applicable redemption premium if the bonds are not then redeemable, and the accrued interest; Provided, that bonds payable exclusively from the revenue of a designated facility or facilities shall be purchased only out of any such revenue available therefor. All bonds so purchased shall be canceled. This section shall not apply to the redemption of bonds.



23-35,108 - Hospital authority; bonds, interim certificates, obligations; issuance; validation.

23-35,108. Hospital authority; bonds, interim certificates, obligations; issuance; validation.

Any provision of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to the provisions of sections 23-3579 to 23-35,120 shall be fully negotiable.



23-35,109 - Hospital authority; bonds; obligations; secure; powers of authority.

23-35,109. Hospital authority; bonds; obligations; secure; powers of authority.

In connection with the issuance of bonds or the incurring of any obligations under a lease and in order to secure the payment of such bonds or obligations, the authority shall have power:

(1) To pledge by resolution, trust indenture, or other contract, all or any part of its income, rents, fees, revenue or other funds;

(2) To covenant to impose and maintain such schedule of fees and charges as will produce funds sufficient to pay operating costs and debt service;

(3) To covenant with respect to limitations on its right to sell, lease or otherwise dispose of any hospital facility or any part thereof, or with respect to limitations on its right to undertake additional hospital facilities;

(4) To covenant against pledging all or any part of its income, rents, fees, revenue and other funds to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon;

(5) To provide for the release of income, rents, fees, revenue and other funds, from any pledge and to reserve rights and powers in, or the right to dispose of property, the income, rents, fees and revenue from which are subject to a pledge;

(6) To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, or other instrument and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof;

(7) To covenant as to what other, or additional debt, may be incurred by it;

(8) To provide for the terms, form, registration, exchange, execution and authentication of bonds;

(9) To provide for the replacement of lost, destroyed, or mutilated bonds;

(10) To covenant as to the use of any or all of its property, real or personal;

(11) To create or to authorize the creation of special funds in which there shall be segregated: (a) The proceeds of any bequest, gift, loan or grant; (b) all of the income, rents, fees and revenue of any hospital facility or facilities or parts thereof; (c) any money held for the payment of the costs of operation and maintenance of any such hospital facilities or as a reserve for the meeting of contingencies in the operation and maintenance thereof; (d) any money held for the payment of the principal and interest on its bonds or the sums due under its leases or as a reserve for such payments; and (e) any money held for any other reserve or contingencies; and to covenant as to the use and disposal of the money held in such funds;

(12) To redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof;

(13) To covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner;

(14) To prescribe the procedure, if any, by which the authority may issue additional parity or junior lien bonds;

(15) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(16) To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance money;

(17) To vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part to be kept or performed, to cure any such default and to advance any money necessary for such purpose, and the money so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, lease or contract of the authority with reference thereto;

(18) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(19) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation;

(20) To covenant to surrender possession of all or any part of any hospital facility or facilities the revenue from which have been pledged as provided for in sections 23-3579 to 23-35,120 upon the happening of any event of default, as defined in the contract, and to vest in an obligee the right without judicial proceeding to obtain a substitute lessee for the hospital facilities or any part thereof or to take possession of and to use, operate, manage and control such hospital facilities or any part thereof, and to collect and receive all income, rents, fees and revenue arising therefrom in the same manner as the authority itself might do and to dispose of the money collected in accordance with the agreement of the authority with such obligee;

(21) To vest in a trustee or trustees the right to enforce any covenant made to secure, to pay, or in relation to the bonds, to provide for the powers and duties of such trustee or trustees, to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant;

(22) To make covenants other than in addition to the covenants expressly authorized in this section, of like or different character;

(23) To execute all instruments necessary or convenient in the exercise of the powers granted in this section or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those specified in sections 23-3579 to 23-35,120, as the government or any purchaser of the bonds of the authority may reasonably require; and

(24) To make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the authority tend to make the bonds more marketable, notwithstanding that such covenants, acts or things may not be enumerated in this section; it being the intention hereof to give the authority power to do all things in the issuance of bonds and in the making of provisions for their security that are not inconsistent with the Constitution of this state without the consent or approval of any judge or court being required therefor.



23-35,110 - Hospital authority; bonds; obligee; rights.

23-35,110. Hospital authority; bonds; obligee; rights.

An obligee of the authority shall have the right in addition to all other rights which may be conferred on such obligee subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding in law or equity, all of which may be joined in one action, to compel the authority, and the trustees, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any resolutions, contracts or trust indentures of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by the provisions of sections 23-3579 to 23-35,120; or

(2) By suit, action or proceeding in equity to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee of the authority.



23-35,111 - Hospital authority; bonds; default; remedies of obligees.

23-35,111. Hospital authority; bonds; default; remedies of obligees.

Any authority shall have power by its trust indenture, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, lease or other obligations the right upon the happening of an event of default as defined in such instrument:

(1) By suit, action or proceeding in any court of competent jurisdiction to obtain the appointment of a receiver of any hospital facility or facilities of the authority or any part or parts thereof. If such receiver be appointed, he may enter and take possession of such hospital facility or facilities or any part or parts thereof and operate and maintain the same, and collect and receive all income, fees, rents, revenue, or other charges thereafter arising therefrom in the same manner as the authority itself might do and shall keep such money in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct; or

(2) By suit, action or proceeding in any court of competent jurisdiction to require the authority and the trustees thereof to account as if it and they were the trustees of an express trust.



23-35,112 - Hospital authority; rights and remedies; cumulative.

23-35,112. Hospital authority; rights and remedies; cumulative.

All the rights and remedies conferred in sections 23-3579 to 23-35,120 shall be cumulative and shall be subject to sale by the foreclosure of a trust indenture, or any other instrument thereon, or relating to any contract with the authority.



23-35,113 - Hospital authority; property; subject to foreclosure; exempt from execution and liens.

23-35,113. Hospital authority; property; subject to foreclosure; exempt from execution and liens.

No interest of the authority in any property, real or personal, shall be subject to sale by foreclosure of a mortgage, trust indenture, or any other instrument thereon, or relating thereto, either through judicial proceedings or the exercise of a power of sale contained in such instrument. All property of the authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same. No judgment against the authority shall be a charge or lien upon its property, real or personal. Nothing in this section shall limit or be construed as limiting the right of a holder of a bond to reduce such bond, or the interest thereon, to judgment in the event of the failure of the authority to pay the principal of or interest on such bond as and when the same become due, or to prohibit, or be construed as prohibiting, such holder from enforcing and collecting such judgment out of the revenue and other money of the authority pledged to the payment of such bond and the interest thereon.



23-35,114 - Hospital authority; bonds; refunding; applicability of provisions.

23-35,114. Hospital authority; bonds; refunding; applicability of provisions.

(1) Any hospital authority is hereby authorized to provide for the issuance of bonds of the authority for the purpose of refunding any bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions or enlargements of a hospital or any portion thereof. Any such refunding bonds may, if the board of trustees in its absolute discretion finds the same to be in the best interests of the authority, bear a rate of interest or rates of interest higher than the rate or rates of interest carried by the bonds to be refunded and redeemed.

(2) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(3) All such refunding bonds shall be subject to the provisions of sections 23-3579 to 23-35,120 in the same manner and to the same extent as other bonds issued pursuant to the provisions of sections 23-3579 to 23-35,120.



23-35,115 - Hospital authority; bonds; who may purchase.

23-35,115. Hospital authority; bonds; who may purchase.

Bonds issued by any authority under the provisions of sections 23-3579 to 23-35,120 are hereby made securities in which all agencies, public officers and public bodies of the state and its political subdivisions, all insurance companies, state banks and trust companies, national banking associations, building and loan associations, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law, and shall also be eligible and lawful security for all deposits of public funds of the state and of its political subdivisions, to the extent of the full value of the bonds and appurtenant coupons.



23-35,116 - Hospital authority; powers; supplemental to other laws; bonds.

23-35,116. Hospital authority; powers; supplemental to other laws; bonds.

The Hospital Authorities Act shall be deemed to provide a complete, additional, and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws, except that the issuance of bonds and refunding bonds under the act need not comply with the requirements of any other law applicable to the issuance of bonds, including, but not limited to, Chapter 10, and the bonds shall not be required to be registered in the office of any county clerk or treasurer, comptroller, or finance director of any city or village. The bonds shall constitute exempt securities within the meaning of section 8-1110. Except as otherwise expressly provided in the Hospital Authorities Act, none of the powers granted to an authority under the act shall be subject to the supervision or regulation or require the approval or consent of any municipality or political subdivision or any commission, court, board, body, bureau, official, or agency thereof or of the state.



23-35,117 - Hospital authority; taxation exemption.

23-35,117. Hospital authority; taxation exemption.

The exercise of the powers granted by the provisions of sections 23-3579 to 23-35,120 will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a hospital by an authority or its agents will constitute the performance of an essential public function, neither the authority nor its agents shall be required to pay any taxes or assessments upon or in respect of a hospital or any property acquired or used by the authority or its agents under the provisions of sections 23-3579 to 23-35,120 or upon the income therefrom, and any bonds issued under the provisions of sections 23-3579 to 23-35,120, their transfer and the income therefrom, including any profit made on the sale thereof, shall at all times be free from taxation of every kind by the state and by the municipalities and other political subdivisions in the state.



23-35,118 - Hospital authority; county board; dissolve; when.

23-35,118. Hospital authority; county board; dissolve; when.

Whenever it shall have paid or provided for the payment of all of its outstanding obligations, and it shall appear to the board of trustees of an authority that the need for such authority no longer exists, then upon petition by the board of trustees to the county board of the county in which the authority is situated, and upon the production of satisfactory evidence in support of such petition, the county board shall enter an order declaring that the need for such authority no longer exists, and approving a plan for the winding up of the business of the authority, the payment or assumption of its obligations, and the transfer of its assets.



23-35,119 - Hospital authority; order of dissolution; effect.

23-35,119. Hospital authority; order of dissolution; effect.

If the county board shall enter an order, as provided in section 23-35,118, that the need for such authority no longer exists, except for the winding up of its affairs in accordance with the plan approved by the county board, its authorities, powers and duties to transact business or to function shall cease to exist as of that date set forth in the order of the county board.



23-35,120 - Hospital authority; bonds; holders; contract with state; powers.

23-35,120. Hospital authority; bonds; holders; contract with state; powers.

(1) The State of Nebraska covenants and agrees with the holders of bonds issued by an authority that the state will not limit or alter the rights vested by sections 23-3579 to 23-35,120 in an authority to acquire, maintain, construct, reconstruct, and operate hospitals; to establish and collect such rates, rentals, charges, and fees as may be convenient or necessary to produce sufficient revenue to meet the expense of maintenance and operation of such hospitals and to fulfill the terms of any agreements made with holders of bonds of the authority. The state will also not in any way impair the rights and remedies of the bondholders until the bonds together with interest thereon and with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully met and discharged. The provisions of sections 23-3579 to 23-35,120 and of the proceedings authorizing bonds thereby shall constitute a contract with the holders of said bonds.

(2) Notwithstanding any other provision of the Hospital Authorities Act to the contrary, in addition to any other powers which an authority has, an authority may engage in the financing of any hospital or the refinancing of any indebtedness incurred to finance a hospital, whether or not incurred prior to or after March 27, 1979, by issuing its bonds pursuant to a plan of financing involving an acquisition or commitment to acquire or use any federally guaranteed security or securities and may enter into any agreement which it deems necessary or desirable in order to effectuate any such plan. For the purposes of this section, federally guaranteed security shall mean any direct obligation of the United States of America or any obligation the payment of principal of and interest on which are fully or partially guaranteed by the United States of America, whether or not secured by other collateral, and shall include, without limitation, any security guaranteed by the Government National Mortgage Association under section 306(g) of the National Housing Act, 12 U.S.C. 1721(g). The provisions of section 23-35,113, shall not apply in the case of any such financing or refinancing.



23-3601 - Act, how cited.

23-3601. Act, how cited.

Sections 23-3601 to 23-3637 shall be known and may be cited as the County Industrial Sewer Construction Act.



23-3602 - Legislative findings.

23-3602. Legislative findings.

The Legislature finds that:

(1) The ability of Nebraska to attract and retain large commercial or industrial businesses to the state is dependent to a large extent upon the presence of adequate and efficient infrastructure improvements, available for use at the time the business begins construction of new plant or facilities;

(2) The ability to construct the necessary infrastructure improvements and most particularly sewerage disposal systems and plant or plants depends upon the presence and willingness of an appropriate public entity to plan, develop, and finance the facilities;

(3) The distance of many large tracts of land appropriate for industrial development from nearby cities and the large cost for developing sewerage disposal systems and plant or plants often makes it impractical, infeasible, and unfair for the financing burdens to be borne by a single municipality;

(4) The benefits of new industrial and commercial businesses are generally spread throughout a regional area and it is fairer and more appropriate that the costs of providing sewerage disposal systems and plant or plants for such users should be shared more broadly through the same area;

(5) It is necessary to facilitate industrial and commercial development in certain areas of the state by providing the authority for county governments to plan, develop, finance, and construct sewerage disposal systems and plant or plants so that the costs and benefits of such development are more properly allocated;

(6) The development of sewerage disposal systems and plant or plants can inevitably lead to additional urbanization and residential development in areas surrounding industrial tracts which are beyond the current limits of authorized zoning control by municipalities;

(7) This urbanization beyond municipal control can lead to the distortion of logical, planned development patterns and the creation of new demands for county services and other infrastructure improvements which distort budget priorities and add additional pressures on scarce financial resources;

(8) It is appropriate to extend to neighboring municipalities that may, through future growth, assume the responsibility for the planning and zoning and ultimately the annexation of the area the additional authority to prevent additional residential development in the area by authorizing it to review and control the activity of the county in authorizing the use of the sewerage disposal system and plant or plants constructed under its authority for additional residential purposes; and

(9) Because of the primary role of municipalities in the development and construction of sewerage disposal systems and plant or plants under the state's current statutory scheme, it is appropriate to provide for the review of county disposal sewerage development plans by appropriate municipalities prior to the construction of such systems and plant or plants to foster cooperative arrangements and insure that appropriate municipal concerns about additional residential development impacts have been addressed by the county.



23-3603 - Terms, defined.

23-3603. Terms, defined.

For purposes of the County Industrial Sewer Construction Act:

(1) County shall mean any county with a population in excess of one hundred thousand inhabitants according to the most recent federal decennial census and at least forty percent of the population residing within the corporate boundaries of cities of the first and second class located in the county; and

(2) Sewerage disposal system and plant or plants shall mean and include any system or works above or below ground which has for its purpose the removal, discharge, conduction, carrying, treatment, purification, or disposal of liquid and solid waste and night soil.



23-3604 - Sewerage disposal system and plant; authorized; county; powers; vote by city or village governing body; when required.

23-3604. Sewerage disposal system and plant; authorized; county; powers; vote by city or village governing body; when required.

(1) Any county in this state may own, construct, equip, and operate a sewerage disposal system and plant or plants for the treatment, purification, and disposal, in a sanitary manner, of liquid and solid wastes, sewage, and night soil or extend or improve any existing sanitary sewer system for the purpose of meeting the future needs of planned commercial or industrial users. The authority granted to a county under the provisions of the County Industrial Sewer Construction Act shall extend to the acquisition, leasing, or contracting for the use of a sewerage disposal system and plant or plants, and the county shall exercise this authority in the same manner as provided in the act for the construction, installation, improvement, or extension of a sewerage disposal system and plant or plants. A county is authorized to contract for the performance of any act or function provided for in the act with regard to the construction, installation, improvement, or extension of a sewerage disposal system and plant or plants or for the acquisition, leasing, or contracting for the use of a sewerage disposal system and plant or plants, except for such acts or functions as are governmental in nature.

(2) No county shall exercise the authority granted by the act within the boundaries of any incorporated city or village or outside the boundaries of the county. When more than fifty percent of the proposed length of a sewerage disposal system project will be located within the area of a city or village's declared extraterritorial zoning jurisdiction, the authority granted by the act shall not be exercised by a county without prior approval of the proposed project by a vote of the governing body of the city or village.

(3) Any county may acquire by gift, grant, purchase, or condemnation the necessary lands for the purposes authorized by the act.



23-3605 - Proposed system; resolution of county board; contents; procedure; county board; duties.

23-3605. Proposed system; resolution of county board; contents; procedure; county board; duties.

At such time as the county board decides to construct or install a sewerage disposal system and plant or plants or decides to improve or extend an existing system, the county board shall formally adopt a resolution indicating its intent to proceed with such engineering studies and the development of such plans as are necessary to proceed with the development of the system. Such resolution shall specify the proposed location of the system and the area or areas which it will serve. The resolution shall specify what particular future needs of planned commercial or industrial users will be served by the development of the proposed system. Prior to adopting the resolution, the county board may conduct feasibility studies on sewerage system development and receive preliminary cost estimates on such development. At the discretion of the county board the resolution may, if such information is available, indicate the estimated cost of the development of the proposed sewerage disposal system and plant or plants and the manner in which such system and plants will be financed. Following the adoption of the resolution, the county board shall require that appropriate engineering studies be conducted and that plans and specifications be prepared of the proposed sewerage disposal system and plant or plants or improvement or extension of the existing system.



23-3606 - Adoption of resolution; notices required.

23-3606. Adoption of resolution; notices required.

Not later than seven days after the adoption of the resolution by the county board regarding a sewerage disposal system and plant or plants pursuant to section 23-3605, the county board shall:

(1) Send formal notice of such resolution to the clerk of each city and village located within the county and inform such clerks of its intent to establish the boundaries of each city's or village's area of future growth and development within the boundaries of the county; and

(2) Send formal notice of such resolution to any city or other political subdivision into whose sewerage disposal system and plant or plants the proposed county sewerage system will or may connect.



23-3607 - City or village; proposed boundaries; file map.

23-3607. City or village; proposed boundaries; file map.

Within forty-five days after the receipt of the notice provided for in section 23-3606, each city or village shall file with the county clerk a map clearly delineating the proposed boundaries of the area of future growth and development of the city or village within the county as developed and approved by the governing body of the city or village.



23-3608 - City or village; proposed boundaries; contents.

23-3608. City or village; proposed boundaries; contents.

In defining the proposed boundaries of its area of future growth and development, each city or village shall include at least the area over which it formally exercises jurisdiction for purposes of zoning and platting. Each city or village may include in its proposed boundaries of the area of future growth and development such unincorporated lands within the county not more than five miles beyond its corporate limits which the city or village reasonably anticipates will in the future come within the jurisdiction of the city or village for purposes of zoning and platting as a result of long-range future growth. The boundaries of the area of future growth and development proposed by each city or village shall be based upon documented population and economic growth trends and projected patterns of land development and infrastructure improvement. The area of future growth and development of a city or village shall be delineated in conformity with the comprehensive development plan of the city or village or in conformance with the goals and standards in such plan. The governing body of the city or village shall not take formal action on the delineation of its area of future growth and development until it has received a recommendation thereon from its planning commission.



23-3609 - Maps; review by county board; notice.

23-3609. Maps; review by county board; notice.

The county board shall review the maps delineating the areas of future growth and development received from each city and village and shall identify those portions of the county which two or more cities or villages claim as being within each of their respective areas of future growth and development. Within fifteen days after the date upon which the last map was filed pursuant to section 23-3607, the county board shall notify the cities or villages that are claiming overlapping portions of areas of future growth and development of the territory which is the subject of dispute and of the other cities or villages claiming the same territory within their areas of future growth and development. The notice shall state the location, date, and time when the county board will hold a public hearing for all interested parties on the question of which city or village should properly be permitted to include the disputed territory within its defined area of future growth and development. Such notice shall be delivered at least twenty days prior to the public hearing.



23-3610 - Public hearing; adoption of map; disputed area; county board; duties.

23-3610. Public hearing; adoption of map; disputed area; county board; duties.

(1) The county board shall hold a public hearing on each disputed area pursuant to such notice as set out in section 23-3609. Within fifteen days after the completion of such public hearings, the county board shall formally adopt a map designating and delineating the boundaries of the area of future growth and development of each city or village within the county.

(2) Over all territory regarding which there is no dispute between any cities or villages as to inclusion in their respective areas of future growth and development, the county board shall accept the recommended delineations of the cities and villages and incorporate them without amendment into its formal map.

(3) When any cities or villages involved in a dispute over the inclusion of territory within their respective areas of future growth and development reach an agreement on the allocation of the disputed territory and inform the county board of such agreement prior to the board's final action to adopt a formal map, the county board shall accept the agreement on the allocation and incorporate the agreed-upon delineation without amendment into its formal map.

(4) In determining any disputes on the allocation of territory not otherwise resolved by agreement between disputing cities and villages and in making its formal delineations with regard to such territory, the county board shall base its decision on the relative likelihood of the disputed area coming within the jurisdiction of the cities or villages for zoning or platting purposes based on (a) growth and land development patterns and (b) documented population and economic growth trends. The county board shall place the disputed area within the area of future growth and development of the city or village which would, based upon such factors, be the most likely city or village to first assume jurisdiction over such territory for zoning or platting purposes.



23-3611 - Map; change or amendment; procedure.

23-3611. Map; change or amendment; procedure.

(1) After the adoption of the map designating and delineating areas of future growth and development of the cities and villages in the county by the county board as provided in section 23-3610, the map shall not be changed or amended except as provided in subsections (2) and (3) of this section.

(2) When the county board is notified that the area over which a city or village formally exercises jurisdiction for purposes of zoning or platting has been extended so as to include a portion of the area of future growth and development of another city or village, the board shall promptly amend the map so as to place the territory that is in the jurisdiction of the city or village for zoning or platting purposes within the area of future growth and development of the same city or village.

(3) Upon the request of a city or village which recites that changes in growth and development patterns or population and economic trends have necessitated changes in the map of areas of growth and development, the county board shall review the territories specified in the request as requiring reallocation and make such changes as it deems warranted. The review shall be carried out in the same manner as prescribed in sections 23-3609 and 23-3610 for dealing with disputed territory, and any changes made by the county board shall be based on the same criteria as used by the board in making its original determination.



23-3612 - Notice to city or village; contents.

23-3612. Notice to city or village; contents.

At such time as the county board determines that it is prepared to proceed with orders for the development of the sewerage disposal system and plant or plants proposed in the resolution under section 23-3605, it shall formally give notice to the city or village, within whose area of future growth and development the sewerage disposal system and plant or plants will be located, of its intent to proceed. In the event that the sewerage disposal system and plant or plants project will be located within the area of future growth and development of more than one city or village, the county shall give notice to that city or village within whose area more than fifty percent of the sewerage disposal system and plant or plants, as determined by linear measure, will be located. With the notice the county shall provide the city or village with copies of all relevant documents and information regarding the sewerage disposal system and plant or plants and the plans for its development, including any estimates of cost and proposed plans for financing the project.



23-3613 - City or village; schedule public hearing; presentation by county.

23-3613. City or village; schedule public hearing; presentation by county.

Not less than twenty days after receiving the notice provided for in section 23-3612, the city or village governing body shall schedule a public hearing for consideration of the county proposal for development of the sewerage disposal system and plant or plants. At such hearing, the county shall present its plans for the proposed development for the sewerage disposal system and plant or plants and the governing body of the city or village shall receive public comment on the matter.



23-3614 - City or village; vote on proposal; criteria.

23-3614. City or village; vote on proposal; criteria.

Within fifteen days after the public hearing under section 23-3613, the city or village governing body shall vote in open public session on whether or not to authorize the county to proceed with the development of the sewerage disposal system and plant or plants. The governing body shall base its decision on the following criteria:

(1) Whether the development of the proposed sewerage disposal system and plant or plants is consistent with the sewerage system of the city or village and the comprehensive development plan of the county;

(2) Whether the proposed sewerage disposal system and plant or plants will enhance the possibility for industrial or commercial development in the area it will serve;

(3) Whether the proposed sewerage disposal system and plant or plants will encourage additional residential development in the area it will serve;

(4) Whether the county has developed appropriate plans and procedures to address the possibility of future residential development in the area and to ensure that such development proceeds in a fashion consistent with the standards established by the city or village for development within its area of jurisdiction for platting and zoning purposes;

(5) Whether the county has proposed measures for cooperative action between the city or village and the county to address matters of concern with regard to the sewerage disposal system and plant or plants, its development, or related development issues;

(6) Whether the city or village is willing to proceed with the development of the proposed sewerage disposal system and plant or plants as its own project or in cooperation with the county;

(7) Whether the land development projects occurring as a result of the development of the sewerage disposal system and plant or plants will require additional infrastructure expenditures to support the proposed industrial or commercial development and the impact of such required infrastructure expenditures upon then current city or village and county capital improvement plans; and

(8) Whether the projected commercial or industrial development occurring as a result of the development of the sewerage disposal system and plant or plants will have a positive or adverse impact upon the economy of the city or village and the county.

Unless a number of members of the city or village governing body equal to two-thirds or more of its elected members vote against authorizing the county to proceed with the development of the sewerage disposal system and plant or plants, the county may proceed with the development of the system at the discretion of the county board.



23-3615 - Order for installation, improvement, or extension; bids.

23-3615. Order for installation, improvement, or extension; bids.

Whenever the county board has ordered the installation of a sewerage disposal system and plant or plants or the improvement or extension of an existing system, the fact that such order was issued shall be recited in the official minutes of the county board. Upon approval of plans for such installation, improvement, or extension, the county board shall advertise for sealed bids for the construction of the system, improvement, or extension once a week for three weeks in a legal newspaper published in or of general circulation within the county, and the contract shall be awarded to the lowest responsible bidder.



23-3616 - Sewer tax levy; authorized; use; vote; when required.

23-3616. Sewer tax levy; authorized; use; vote; when required.

For the purpose of owning, operating, constructing, maintaining, and equipping a sewerage disposal system and plant or plants as authorized by the County Industrial Sewer Construction Act or improving or extending an existing system, a county may make a special levy known as the sewer tax levy not to exceed three and five-tenths cents on each one hundred dollars upon the actual value of all the taxable property within any such county subject to section 77-3443. Any levy exceeding such amount for the purposes of such act shall be submitted for approval to the registered voters of the county at a general election or special election called for such purpose. The proceeds of such levy shall be used only for the purposes enumerated in this section and for no other purpose.



23-3617 - Revenue bonds; authorized.

23-3617. Revenue bonds; authorized.

A county may issue revenue bonds for the purpose of owning, operating, constructing, and equipping a sewerage disposal system and plant or plants or improving or extending an existing system. Such revenue bonds shall not impose any general liability upon the county but shall be secured only by the revenue as provided from such sewerage disposal system and plant or plants. Such revenue bonds shall be sold for not less than par value and bear interest at a rate set by the county board. The amount of such revenue bonds, either issued or outstanding, shall not be included in computing the maximum amount of bonds which the county may be authorized to issue under any statute of this state.



23-3618 - County board; adopt rules and regulations; connection to system; penalty; usage fees; permit; fee.

23-3618. County board; adopt rules and regulations; connection to system; penalty; usage fees; permit; fee.

(1) The county board may adopt and promulgate rules and regulations governing the use, operation, and control of such sewerage disposal system and plant or plants, including the authority to compel all proper connections and to provide a penalty not to exceed one hundred dollars for any obstruction or injury to any sewer or part thereof or for failure to comply with the rules and regulations adopted and promulgated. If, after ten days' notice by certified mail or publication in a newspaper of general circulation, a property owner fails to make such connections and comply with such rules and regulations as may be ordered in accordance with this section, the county board may order such connection to be made and assess the cost of the connection against the property benefited in the same manner as special taxes are levied for other purposes.

(2) The county board may establish usage fees to be paid to it for the use of such sewerage disposal system and plant or plants by each person, firm, or corporation whose premises are served thereby. The county board may contract with another party for the billing and collection of such usage fees. If the usage fee so established is not paid when due, such sum may be recovered by the county in a civil action or it may be certified to the county assessor and assessed against the premises served and collected or returned in the same manner as other county taxes are certified, assessed, collected, and returned.

(3) The county board shall require the issuance of a permit for any property owner to connect with any sewer and the payment of a fee for the permit and connection as determined by the county board, which fee shall be paid prior to issuance of any such permit. The county board shall also require the issuance of a permit to connect with any sewer and payment of a connection fee by any developer payable at the time of filing a plat for the development, which fee shall be paid prior to issuance of such permit.



23-3619 - Revenue bonds; how paid; sinking fund; rights of holders.

23-3619. Revenue bonds; how paid; sinking fund; rights of holders.

(1) Revenue bonds issued as provided in section 23-3617 shall not be a general obligation of the county but shall be paid only out of the revenue received from the usage fees as provided in section 23-3618.

(2) If a usage fee is charged as a part of the revenue as provided in subsection (1) of this section, a sufficient portion shall be set aside as a sinking fund for the payment of the interest on such revenue bonds and the principal at maturity.

(3) The usage fee for the service of the sewerage disposal system and plant or plants as provided in subsection (1) of this section shall be sufficient, at all times, to pay the cost of operation and maintenance of such system, to pay the principal and interest upon all revenue bonds issued pursuant to section 23-3617, and to carry out any covenants that may be provided in the resolutions authorizing the issuance of any such bonds.

(4) The holders of any of the revenue bonds or any of the coupons of any revenue bonds issued under such section, in any civil action, mandamus, or other proceeding, may enforce and compel the performance of all duties required by this section and the covenants made by the county board in the resolution providing for the issuance of such bonds, including the making and collecting of sufficient rates or charges for the specified purposes and for the proper application of the income therefrom.



23-3620 - General obligation bonds; issuance.

23-3620. General obligation bonds; issuance.

For the purpose of owning, operating, constructing, and equipping any sewerage disposal system and plant or plants or improving or extending any existing system or for the purposes stated in the County Industrial Sewer Construction Act, any county may issue and sell the general obligation bonds of the county upon compliance with the provisions of section 23-3621. Such bonds shall not be sold or exchanged for less than the par value and shall bear interest which shall be payable annually or semiannually. The county board shall have the power to determine the denominations of such bonds and the date, time, and manner of the payment. The amount of such general obligation bonds, either issued or outstanding, shall not be included in the maximum amount of bonds which any such county may be authorized to issue and sell under any statutes of this state.



23-3621 - Bonds; resolution required; vote; when required.

23-3621. Bonds; resolution required; vote; when required.

Revenue bonds authorized by section 23-3617 may be issued by resolution duly passed by the governing body of the county without any other authority. General obligation bonds authorized by section 23-3620 may be issued by resolution duly adopted by the county board without any other authority, unless the proposed sewer tax levy authorized by section 23-3616 exceeds three and five-tenths cents on each one hundred dollars of actual value, in which case the bonds may be issued only after (1) the question of their issuance has been submitted to the registered voters of the county at a general or special election, (2) three weeks' notice thereof has been published in a legal newspaper published in or of general circulation in the county, and (3) more than a majority of the registered voters voting at the election have voted in favor of the issuance of the bond.



23-3622 - Rental or use charge; authorized; use.

23-3622. Rental or use charge; authorized; use.

(1) The county board, in addition to other sources of revenue available to the county, may by resolution set up a rental or use charge, to be collected from users of any sewerage disposal system and plant or plants, and provide methods for collection of the rental or use charge. The charges shall be charged to the real property served by the sewerage disposal system, shall be a lien upon the real property served, and may be collected either from the owner or the person, firm, or corporation requesting the service.

(2) All money raised from the charges referred to in subsection (1) of this section shall be used for maintenance or operation of the existing sewerage disposal system and plant or plants, for payment of principal and interest on bonds issued, or to create a reserve fund for the purpose of future maintenance or construction of a new sewerage disposal system and plant or plants for the county. Any funds raised from such charge shall be placed in a separate fund and shall not be used for any other purpose or diverted to any other fund except as provided in section 23-3625.



23-3623 - Warrants; registration; sewerage fund.

23-3623. Warrants; registration; sewerage fund.

For the purpose of paying the cost of construction of such sewerage disposal system and plant or plants, the county board may issue warrants in amounts not to exceed the total sum of the sewer tax levy provided in section 23-3616, which warrants shall bear interest at such rate as the county board orders. When there are no funds immediately available for the payment of the warrants, they shall be registered in the manner provided for the registration of other warrants and called and paid whenever there are funds available for the purpose in the manner provided for the calling and paying of other warrants. For the purpose of paying the warrants and the interest thereon from the time of their registration until paid, the sewer tax levy provided in such section shall be kept as it is paid and collected in a fund to be designated and known as the sewerage fund into which all money levied for such improvements shall be paid as collected and out of which all warrants issued for such purposes shall be paid.



23-3624 - Warrants; issuance for partial and final payments; redemption; interest.

23-3624. Warrants; issuance for partial and final payments; redemption; interest.

For the purpose of making partial payments as the work progresses, warrants may be issued by the county board upon certificates of the engineer in charge showing the amount of work completed and materials necessarily purchased and delivered for the orderly and proper continuation of the project in a total amount not to exceed ninety-five percent of the cost. Upon completion and acceptance of the work, the county board shall issue a final warrant for the balance of the amount due the contractor. The county shall pay to the contractor interest at the rate of seven percent per annum on the amounts due on partial and final payments beginning forty-five days after the certification of the amounts due by the engineer in charge and approval of the county board and running until the date that the warrant is tendered to the contractor. The warrants shall be redeemed and paid out of the proceeds received from the sewer tax levy levied pursuant to section 23-3616 or usage fees adopted pursuant to section 23-3618 or out of the proceeds of the bonds or warrants issued. The warrants shall draw interest as provided in the warrants from the date of registration until paid.



23-3625 - Sinking fund; transfer of excess by county board.

23-3625. Sinking fund; transfer of excess by county board.

All the sewer taxes, usage fees, and other revenue provided for in the County Industrial Sewer Construction Act shall, when levied and collected, constitute a sinking fund for the purpose of paying the cost of the improvements with allowable interest and shall be solely and strictly applied to such purpose to the extent required. Any excess may be by the county board, after fully discharging the purposes for which levied, transferred to such other fund or funds as the county board may deem advisable.



23-3626 - Annexation of sewerage disposal system and plant by city or village; powers and duties of city or village.

23-3626. Annexation of sewerage disposal system and plant by city or village; powers and duties of city or village.

Whenever any city or village annexes all of the land encompassing a sewerage disposal system and plant or plants constructed, improved, or extended by a county pursuant to the County Industrial Sewer Construction Act, the annexing city or village shall succeed to all the property and property rights of every kind, contracts, obligations, and choses in action of every kind, held by or belonging to the county with regard to the sewerage disposal system and plant or plants, and the city or village shall be liable for and recognize, assume, and carry out all valid contracts and obligations of the county with regard to the sewerage system and plant or plants. All taxes, assessments, claims, and demands of every kind due or owing to the county with regard to the sewerage disposal system and plant or plants shall be paid to and collected by the city or village. Any special assessments which the county was authorized to levy, assess, relevy, or reassess, but which were not levied, assessed, relevied, or reassessed at the time of the annexation for improvements made by the county pursuant to such act, may be levied, assessed, relevied, or reassessed by the annexing city or village to the same extent as the county may have levied or assessed prior to the annexation.



23-3627 - Annexation of sewerage disposal system and plant by city or village; when effective; duties of county board.

23-3627. Annexation of sewerage disposal system and plant by city or village; when effective; duties of county board.

The county board shall, within thirty days after the effective date of the annexation, submit to the annexing city or village a written accounting of all assets and liabilities, contingent or fixed, of the county with regard to the sewerage disposal system and plant or plants. The annexation of the sewerage disposal system and plant or plants shall be effective thirty days after the effective date of the ordinance annexing the territory unless some later date is specified in the ordinance and is agreed to by the annexing city or village and the county. If the validity of the ordinance annexing the territory is challenged by a proceeding in a court of competent jurisdiction, the effective date of the annexation shall be thirty days after the final determination of the validity of the ordinance. The county shall continue in possession of the sewerage disposal system and plant or plants and shall continue to conduct all affairs with regard to the sewerage disposal system and plant or plants until the effective date of the annexation.



23-3628 - Partial annexation by city or village; agreement with county; approval by district court; adjustment; decree.

23-3628. Partial annexation by city or village; agreement with county; approval by district court; adjustment; decree.

If only a portion of the territory encompassing a sewerage disposal system and plant or plants constructed, improved, or extended by a county pursuant to the County Industrial Sewer Construction Act is annexed by a city or village, the county acting through the county board and the city or village acting through its governing body may agree between themselves as to the equitable division of the assets, liabilities, maintenance, or other obligations of the county so as to exclude the jurisdiction of the county over the portion of the system within the boundaries of the city or village, may agree to the merger of the entire system with the city or village despite the fact that some portion of the system is not within the boundaries of the city or village, or may agree that the county shall continue to own and operate the entire system despite the annexation by the city or village of a portion of the system. If a merger is agreed upon, the city or village shall have all the rights, privileges, duties, and obligations as provided in sections 23-3626 and 23-3627 when the city or village annexes the entire territory encompassing the sewerage disposal system and plant or plants and the county shall be relieved of all further duties and liabilities as provided in the agreement between the city or village and the county. No agreement between the county and the city or village shall be effective until submitted to and approved by the district court of the county in which the system or plant is located. No agreement shall be approved which may prejudice the rights of any bondholder or creditor of the county with regard to the sewerage disposal system and plant or plants. The court may authorize or direct amendments to the agreement before approving the same. If the county and the city or village do not agree upon the proper adjustment of all matters growing out of the annexation of the sewerage disposal system and plant or plants, the annexing city or village or the county may apply to the district court for an adjustment of all matters growing out of or in any way connected with the annexation of a portion of the sewerage disposal system and plant or plants and, after a hearing thereon, the court may enter an order or decree fixing the rights, duties, and obligations of the parties. Only the county and the city or village shall be necessary parties to such an action. The decree, when entered, shall be binding on all parties the same as though the parties had voluntarily agreed thereto.



23-3629 - Connection of lot or structure; when allowed.

23-3629. Connection of lot or structure; when allowed.

No county shall permit the connection of any lot or any structure used or to be used for any residential purpose to a sewerage disposal system and plant or plants constructed pursuant to the County Industrial Sewer Construction Act unless (1) such lot was platted and recorded prior to March 1, 1994, or such structure is or will be constructed on a lot platted and recorded prior to March 1, 1994, or (2) such connection is authorized by the appropriate city or village as provided in the act.



23-3630 - Owners of real property; subdivide or plat property; connection to system or plant; duty to inform; failure to inform; effect; county board; duties.

23-3630. Owners of real property; subdivide or plat property; connection to system or plant; duty to inform; failure to inform; effect; county board; duties.

After the county board formally adopts its resolution of intent to develop a sewerage disposal system and plant or plants pursuant to section 23-3605, any owner of real property seeking approval from the county to subdivide, plat, or lay out the real property in building lots, any of which are intended for use in whole or in part for the construction of structures to be used for any residential purpose, shall at the time of application for approval inform the county if the owner intends to seek approval for connection of such lots or any proposed structures on them to a sewerage disposal system and plant or plants constructed under the County Industrial Sewer Construction Act. Any owner failing to inform the county of his or her intent to seek approval for connection to the sewerage disposal system or plant or plants at the time of application for a plat shall be barred from applying for a connection to the sewerage disposal system and plant or plants for any lot or any structure used for any residential purpose on such platted lots for a period of three years from the date such plat was finally approved and recorded. Such bar shall extend to any successor in interest of such owner in the platted lots during the same period of time. During the period between the date of adoption of the county board's resolution of intent to develop a sewerage disposal system and plant or plants and the date upon which the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610, the county board shall not approve any application for the platting of any territory whose owner has indicated an intent to seek approval for the eventual connection to the sewerage disposal system and plant or plants of any lots or any structures placed on such lots to be used for residential purposes. Such applications shall be treated as if filed on the date upon which the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610.



23-3631 - Application to subdivide or plat; referral to urbanizing area planning commission; when.

23-3631. Application to subdivide or plat; referral to urbanizing area planning commission; when.

After the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610, the county board shall refer to the urbanizing area planning commission of the county any application by an owner of real property seeking approval from the county to subdivide, plat, or lay out the real property in building lots, any of which are intended for use in whole or in part for the construction of structures to be used for residential purposes, for which the owner indicates an intent to seek connection to the sewerage disposal system and plant or plants of the county constructed pursuant to the County Industrial Sewer Construction Act.



23-3632 - Urbanizing area planning commission; members; terms; vacancies.

23-3632. Urbanizing area planning commission; members; terms; vacancies.

The urbanizing area planning commission shall consist of six members. Three members shall be chosen by the county board from the membership of the county planning commission. Three members shall be chosen by the mayor with the approval of the governing body of the city or village from the regular membership of the planning commission of the city or village within whose area of future growth and development is located the territory which is the subject of the application. In the event that the territory which is the subject of the application is located in more than one area of future growth and development, the members of the urbanizing area planning commission shall be chosen from the city or village within whose area of future or growth and development more than fifty percent of the territory which is the subject of the plat, as measured by area, is located. The members of the urbanizing area planning commission shall serve without compensation for two-year terms. Initial appointments shall be made within thirty days after the date upon which the county board formally adopts a map designating and delineating the area of future growth and development of each city and village in the county pursuant to section 23-3610. Members shall hold office until their successors are appointed and qualified. Vacancies shall be filled by appointment by the person or body which made the original designation, and the vacancy shall be filled in the same manner as the original appointment.



23-3633 - Urbanizing area planning commission; jurisdiction; powers and duties.

23-3633. Urbanizing area planning commission; jurisdiction; powers and duties.

After the county board formally adopts a map designating and delineating the area of future growth and development of each city and village pursuant to section 23-3610, the urbanizing area planning commission shall assume jurisdiction of any matter within the jurisdiction of a county planning commission under sections 23-114 to 23-114.05, 23-168.01 to 23-168.04, 23-172 to 23-174, 23-174.02, 23-373, and 23-376 which arises from the application of an owner of real property seeking approval from the county to subdivide, plat, or lay out the real property in building lots, any of which are intended for use in whole or in part for the construction of structures to be used for any residential purposes, for which the owner has indicated his or her intent to seek approval for the eventual connection to the county sewerage disposal system and plant or plants developed under the provisions of the County Industrial Sewer Construction Act. The jurisdiction of the urbanizing area planning commission is restricted to such portions of the areas of future growth and development of the cities and villages as are outside of their areas of formal jurisdiction for zoning and platting purposes. All powers, duties, responsibilities, and functions of the county planning commission shall be assumed and exercised by the urbanizing area planning commission with regard to matters within its jurisdiction as defined by the act. Actions of the urbanizing area planning commission taken with regard to matters arising within the area of its jurisdiction shall be treated for all purposes as if made by the county planning commission.



23-3634 - Urbanizing area planning commission; county provide documentation or materials; when.

23-3634. Urbanizing area planning commission; county provide documentation or materials; when.

In all matters subject to the jurisdiction of the urbanizing area planning commission, upon the request of the city or village, the county shall make available to the city or village within whose area of future growth and development the matter arises any documentation or materials with regard to the matter in the possession of the county.



23-3635 - Application for connection; county clerk; duties; public hearing; notice; approval by city or village; criteria.

23-3635. Application for connection; county clerk; duties; public hearing; notice; approval by city or village; criteria.

When the county receives an application from an owner of a lot proposed for residential use or a structure used for any residential purpose requesting connection of the lot or structure to a sewerage disposal system and plant or plants constructed pursuant to the County Industrial Sewer Construction Act, the county clerk shall, within five days after receipt of such application, provide a copy of such application to the city or village within whose area of future growth and development the lot or structure is located. The city or village governing body shall set a date for a public hearing on the application not sooner than fifteen days after receipt of the application. The owner of the lot or structure shall be notified by first-class United States mail of the date of the hearing. Within fourteen days after the hearing, the governing body of the city or village shall vote in open public session on whether to recommend that the county approve or disapprove the application. The county shall not authorize the connection of the lot or structure to the county sewerage disposal system and plant or plants without a recommendation of approval by a majority of the elected members of the governing body of the city or village. The determination by the city or village governing body as to whether or not to recommend approval of the application for connection to the sewerage disposal system and plant or plants of the county shall be based on the following criteria:

(1) Whether the subdivision, of which the lot or structure for which the connection is sought is part, is or will be developed in a location and in a manner in conformity with the comprehensive development plan of the city or village and the county;

(2) Whether the county has developed appropriate plans and procedures to ensure that the development of the subdivision proceeds in a fashion consistent with the standards established by the city or village for development within its area of jurisdiction for platting and zoning purposes;

(3) Whether the subdivision, of which the lot or structure for which the connection is sought is part, has been developed in a manner consistent with properly adopted county standards and whether the plans for the proposed structure or the structure, if built, are in accordance with appropriate county building codes;

(4) Whether the sewerage disposal system and plant or plants has sufficient capacity to serve the applicant for connection in light of current and projected future needs for commercial and industrial users;

(5) Whether the additional connection to the sewerage disposal system and plant or plants will impact positively or negatively on the financial status of the system, including its debt structure, cash flow, and operational and maintenance financing requirements;

(6) Whether the use of septic tanks or any other practical alternative form of sewerage disposal in the subdivision or the lot is feasible or will pose present or future threats to public health and safety and the purity of local water supplies used for human consumption or recreational purposes;

(7) Whether the county has developed or adopted appropriate and adequate rules and regulations governing the sewerage disposal system and plant or plants and procedures to enforce the same so as to ensure the safe, sanitary, and environmentally sound connection of lots or structures to the county sewerage disposal system and plant or plants and whether it has developed procedures to maintain such standards during its operations; and

(8) Whether all appropriate state and federal statutes, rules, and regulations have been complied with prior to the application for the connection to the county sewerage disposal system and plant or plants.



23-3636 - County board; prepare statement; contents; approval; provide to applicants; signed acknowledgment.

23-3636. County board; prepare statement; contents; approval; provide to applicants; signed acknowledgment.

Prior to the date upon which the county adopts its resolution of intent to develop a sewerage disposal system and plant or plants pursuant to section 23-3605, the county board shall cause to be prepared a brief statement outlining the procedures set forth in the County Industrial Sewer Construction Act and the methods by which the county will exercise its authority to enforce the procedures so as to fully inform an owner of real property who may seek to plat such property for the eventual construction thereon of structures to be used for residential purposes and who may apply for connection of such lots or structures to the proposed county sewerage disposal system and plant or plants. At the time of the adoption of the resolution of intent pursuant to such section, the county board shall consider and approve the statement. On and after the date of such approval, the county board shall instruct the appropriate county official to inform all applicants to the county for the approval of a plat of the provisions of the act by providing them with a copy of the statement. The county official providing the statement shall obtain a signed acknowledgment from the applicant that he or she has received a copy of such statement. No application for a plat shall be accepted until the appropriate county official has received a copy of such signed acknowledgment.



23-3637 - Joint action agreements; terms and conditions.

23-3637. Joint action agreements; terms and conditions.

The county and any city may enter into any agreement for joint action with regard to the planning, construction, management, operation, or financing of a sewerage disposal system and plant or plants consistent with the authority of the county as provided in the County Industrial Sewer Construction Act and consistent with the authority of the city and county under the Interlocal Cooperation Act or the Joint Public Agency Act. The county may enter into an agreement with any city for the sale to the city of all or any portion of a sewerage disposal system and plant or plants developed by the county under the County Industrial Sewer Construction Act upon such terms and conditions as to which the city and county may formally agree. Any agreement entered into by a city and county pursuant to this section shall be consistent with and conditioned upon the rights of any third party with a direct financial interest in the sewerage disposal system and plant or plants.



23-3701 - Auditor; duties.

23-3701. Auditor; duties.

In any county in which a city of the metropolitan class is located, the county board shall provide for an auditor who shall report directly to the county board. The auditor shall be the internal auditor of the county and shall examine or cause to be examined books, accounts, vouchers, records, expenditures, and information technology systems of all elected or appointed county officers and offices. Such examinations shall be done in accordance with generally accepted government auditing standards set forth in the most recent Government Auditing Standards, published by the Comptroller General of the United States, Government Accountability Office. The auditor shall report promptly to the county board and the elected official whose office was the subject of the audit regarding the fiscal condition shown by such examination conducted by the auditor, including any irregularities or misconduct of officers or employees, any misappropriation or misuse of public funds or property, and any improper system or method of bookkeeping or condition of accounts.



23-3801 - Act, how cited.

23-3801. Act, how cited.

Sections 23-3801 to 23-3810 shall be known and may be cited as the Black-Tailed Prairie Dog Management Act.



23-3802 - Terms, defined.

23-3802. Terms, defined.

For purposes of the Black-Tailed Prairie Dog Management Act:

(1) Colony means the series of burrows and tunnels created by the black-tailed prairie dog where black-tailed prairie dogs live;

(2) County board means the county board of commissioners or supervisors of a county that has adopted the act;

(3) Managed colony means a colony that is confined to land owned by one person; and

(4) Person means any individual, partnership, firm, limited liability company, corporation, company, society, or association, the state or any department, agency, or political subdivision thereof, or any other public or private entity.



23-3803 - Program for management of black-tailed prairie dogs; county; finding required; powers; discontinuance of program; collection of unpaid assessments.

23-3803. Program for management of black-tailed prairie dogs; county; finding required; powers; discontinuance of program; collection of unpaid assessments.

(1) A county may adopt by resolution and carry out a coordinated program for the management of black-tailed prairie dogs on property within the county consistent with the Black-Tailed Prairie Dog Management Act. When a county adopts such a resolution, the county shall assume the authority and duties provided in the act and the act shall be applicable to persons owning or controlling property within the county.

(2) A black-tailed prairie dog management plan shall include a finding by the county board of adverse impacts of unmanaged colonies within the county and the necessity to exercise the authority made available under the Black-Tailed Prairie Dog Management Act. Such management plan shall include a listing of the methods for management of colonies to be used for purposes which are consistent with the act. Such management plan shall not conflict with any state management plan for black-tailed prairie dogs or any rules or regulations adopted and promulgated pursuant to the Nongame and Endangered Species Conservation Act and shall not conflict with any state or federal recovery plan for endangered or threatened species.

(3) A county may cooperate and coordinate with the Animal and Plant Health Inspection Service of the United States Department of Agriculture, the Game and Parks Commission, the United States Fish and Wildlife Service, and other local, state, and national agencies and organizations, public or private, to prepare a coordinated program for the control and management of black-tailed prairie dogs and to carry out its duties and responsibilities under the Black-Tailed Prairie Dog Management Act.

(4) A county may by resolution discontinue a coordinated program for the management of black-tailed prairie dogs. If such a program is discontinued, any unpaid assessments against landowners for costs of black-tailed prairie dog management shall continue to be collected pursuant to the Black-Tailed Prairie Dog Management Act.



23-3804 - Person owning or controlling property; duty to manage colonies.

23-3804. Person owning or controlling property; duty to manage colonies.

Each person who owns or controls property within a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 shall effectively manage colonies present upon his, her, or its property to prevent the expansion of colonies to adjacent property if the owner of the adjacent property objects to such expansion.



23-3805 - County board; powers.

23-3805. County board; powers.

A county board of a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 may:

(1) Employ personnel and expend funds for the purchase of materials, machinery, and equipment to carry out its duties and responsibilities under the Black-Tailed Prairie Dog Management Act;

(2) Issue general and individual notices as provided in section 23-3806 for the management of colonies; and

(3) Examine property within the county for the purpose of determining the location of colonies.



23-3806 - Notices for management of colonies; form; publication; hearing; failure to comply with notice; powers of county board; costs; lien; notice to county attorney; penalty; collection actions.

23-3806. Notices for management of colonies; form; publication; hearing; failure to comply with notice; powers of county board; costs; lien; notice to county attorney; penalty; collection actions.

(1)(a) Notices for management of colonies shall consist of two kinds: General notice and individual notices, which notices shall be on a form prescribed by this section. Failure to publish general notice or to serve individual notices as provided in this section shall not relieve any person from the necessity of full compliance with the Black-Tailed Prairie Dog Management Act.

(b) General notice shall be published by the county board of each county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 in one or more newspapers of general circulation in the county on or before May 1 of each year or at such other times as the county board may determine.

(c) Whenever any county board of a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 has reason to believe, based upon information or through its own investigation, that a colony, or any portion of a colony, has expanded onto adjacent property and the owner of the adjacent property objects to such expansion and the county board determines that it is necessary to secure more prompt or definite management of a colony than is accomplished by the general published notice, it shall cause to be served individual notice, upon the owner of record of the property upon which the colony is located at his or her last-known address, of recommended methods of when and how black-tailed prairie dogs are to be managed.

(d) The county board shall use one or both of the following forms for all individual notices:

(i) .......... County Board

OFFICIAL NOTICE

Information received by the county board indicates the existence of an unmanaged black-tailed prairie dog colony on property owned by you at: ................................. . The method of management recommended by the county board is as follows: ................................................ . Other appropriate management methods are acceptable if approved by the county board.

State law specifies a duty of each person who owns or controls property within a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 to manage black-tailed prairie dog colonies present upon his or her property to prevent the expansion of colonies to adjacent property if the owner of the adjacent property objects to such expansion. You must provide notice and evidence to the county board within sixty days after the date specified at the bottom of this notice that appropriate management as specified in this notice, or alternative management that is approved by the board, has been initiated. If services for the management of black-tailed prairie dogs are not available within the sixty-day period specified in this notice, you may satisfy this notice by providing evidence that you have arranged for management to occur when available. If such notice and evidence are not received by the county board within sixty days after the date specified at the bottom of this notice, the county board or its agent may enter upon your property for the purpose of taking the appropriate management measures. Costs for the management activities performed by the county board shall be at the expense of the owner of the property and shall become a lien on the property as a special assessment levied on the date of control.

If the county board receives a written request from you within fifteen days after the date specified at the bottom of this notice, you are entitled to a hearing before the county board to challenge this notice.

County Board

Dated ................... ; or

(ii) .......... County Board

OFFICIAL NOTICE

Information received by the county board indicates the presence of an unmanaged black-tailed prairie dog colony on property owned by you at: ........................................... . The method of management recommended by the county board is as follows: ............................................. . Other appropriate management methods are acceptable if approved by the county board.

State law specifies a duty of each person who owns or controls property within a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803 to manage black-tailed prairie dog colonies present upon his or her property to prevent the expansion of colonies to adjacent property if the owner of the adjacent property objects to such expansion. You must provide notice and evidence to the county board within sixty days after the date specified at the bottom of this notice that appropriate management as specified in this notice, or alternative management that is approved by the board, has been initiated. If services for the management of black-tailed prairie dogs are not available within the sixty-day period specified in this notice, you may satisfy this notice by providing evidence that you have arranged for management to occur when available. If such notice and evidence are not received by the county board within sixty days after the date specified at the bottom of this notice you may, upon conviction, be subject to a fine of $100.00 per day for each day of noncompliance beginning on ......., up to a maximum of fifteen days of noncompliance (maximum $1,500).

If the county board receives a written request from you within fifteen days after the date specified at the bottom of this notice, you are entitled to a hearing before the county board to challenge this notice.

County Board

Dated ...................

(2) Upon the written request of any landowner served with an individual notice pursuant to subsection (1) of this section received within fifteen days after the date specified by such notice, the county board shall hold an informal public hearing to allow such landowner an opportunity to address the county board's notice.

(3) If a landowner who has received a notice pursuant to subsection (1) of this section fails to comply with the notice, the county board shall:

(a) If, upon expiration of the sixty-day period specified on the notice required by subdivision (1)(d)(i) of this section, the landowner has not complied with the notice and has not requested a hearing pursuant to subsection (2) of this section, the county board may cause proper management methods to be used on such property and shall advise the record landowner of the cost incurred in connection with such operation. The cost of any such management shall be at the expense of the landowner. In addition, the county board shall immediately cause notice to be filed of possible unpaid black-tailed prairie dog management assessments against the property upon which the management measures were used in the register of deeds office in the county where the property is located. If unpaid for two months, the county board shall certify to the county treasurer the amount of such expense and such expense shall become a lien on the property upon which the management measures were taken as a special assessment levied on the date of management. The county treasurer shall add such expense to and it shall become and form a part of the taxes upon such land and shall bear interest at the same rate as delinquent taxes; or

(b) If, upon the expiration of the sixty-day period specified on the notice required by subdivision (1)(d)(ii) of this section, the landowner has not complied with the notice and has not requested a hearing pursuant to subsection (2) of this section, the county board shall notify the county attorney who shall proceed against such landowner as prescribed in this subdivision. A person who is responsible for an unmanaged colony shall, upon conviction, be guilty of an infraction pursuant to sections 29-431 to 29-438, except that the penalty shall be a fine of one hundred dollars per day for each day of violation, up to a total of one thousand five hundred dollars for fifteen days of noncompliance.

(4) This section shall not be construed to limit satisfaction of the obligation imposed by this section in whole or in part by tax foreclosure proceedings. The expense may be collected by suit instituted for that purpose as a debt due the county or by any other or additional remedy otherwise available. Amounts collected under this section shall be deposited to the black-tailed prairie dog management fund of the county board if such fund has been created by the county board or, if no such fund has been created, then to the county general fund.



23-3807 - Costs; written protest; hearing; county board; power.

23-3807. Costs; written protest; hearing; county board; power.

If any person is dissatisfied with the amount of any costs charged against him or her under the Black-Tailed Prairie Dog Management Act, he or she may, within fifteen days after being advised of the amount of the charge, file a written protest with the county board. The county board shall hold a hearing to determine whether the charges were appropriate, taking into consideration whether the management measures were conducted in a timely fashion. Following the hearing, the county board shall have the power to adjust or affirm such charge.



23-3808 - Entry upon land authorized.

23-3808. Entry upon land authorized.

The county board of a county that has adopted a coordinated program for the management of black-tailed prairie dogs under section 23-3803, or anyone authorized by the county board, may enter upon property in the county for purposes of performing the duties and exercising the powers under the Black-Tailed Prairie Dog Management Act without being subject to any action for trespass or damages, including damages for destruction of growing crops, if reasonable care is exercised and forty-eight hours' written advance notice of entrance is provided to the property owner or occupant.



23-3809 - Black-tailed prairie dog management fund; authorized; use.

23-3809. Black-tailed prairie dog management fund; authorized; use.

A black-tailed prairie dog management fund may be established by a county, which fund shall be available for expenses authorized to be paid from such fund, including necessary expenses of the county board in carrying out its duties and responsibilities under the Black-Tailed Prairie Dog Management Act.



23-3810 - Land owned or controlled by state or political subdivision; payment of cost.

23-3810. Land owned or controlled by state or political subdivision; payment of cost.

The cost of managing colonies on all land owned or controlled by a state department, agency, commission, or board or a political subdivision shall be paid by the state department, agency, commission, or board in control thereof or the political subdivision out of funds appropriated to the state department, agency, commission, or board or budgeted by the political subdivision for its use.






Chapter 24 - COURTS

24-101 - Jurisdiction.

24-101. Jurisdiction.

All impeachments of state officers shall be tried before the Supreme Court, except that the impeachment of a judge of the Supreme Court shall be tried before the Court of Appeals sitting en banc.

An impeachment must be tried by the Supreme Court. State v. Douglas, 217 Neb. 199, 349 N.W.2d 870 (1984).

Trial of impeachments before Supreme Court is a judicial investigation according to judicial methods. State v. Hastings, 37 Neb. 96, 55 N.W. 774 (1893).



24-102 - Quorum.

24-102. Quorum.

A court of impeachment shall have power to proceed with a trial only when two-thirds of all the members thereof are in attendance, but any less number shall have power to adjourn to any reasonable time.



24-103 - Rules.

24-103. Rules.

A court of impeachment shall make such rules and orders as in its discretion shall be best adapted to a full, fair, and impartial investigation of the charges made, and to the promotion of substantial justice.



24-104 - Clerk and reporter.

24-104. Clerk and reporter.

The Clerk of the Supreme Court shall act as the clerk of the Court of Impeachment, and the court may appoint a shorthand reporter, and such officers shall each receive such an allowance as the Court of Impeachment may authorize, to be by them reported for the consideration of the Legislature at its next session.



24-105 - Order of business.

24-105. Order of business.

Whenever the Court of Impeachment in any way interferes with the business of any other court of the state, that of the Court of Impeachment shall take precedence.



24-106 - Presiding judge; daily record of proceedings.

24-106. Presiding judge; daily record of proceedings.

When the court of impeachment is composed of the judges of the Court of Appeals, the Chief Judge of the Court of Appeals shall act as the presiding judge of the court of impeachment, and in all other cases the Chief Justice shall preside. The Clerk of the Supreme Court shall keep a full record of each day's proceedings in a book to be specially provided for that purpose, and each day's proceedings shall be signed by the presiding judge. The Clerk of the Supreme Court shall always be the custodian of the book.



24-107 - Written opinions to be reported.

24-107. Written opinions to be reported.

The written opinions of any court of impeachment shall be reported in the volume of the Nebraska Reports issued after the adjournments of such court.



24-108 - Judgment on conviction.

24-108. Judgment on conviction.

If the accused person be found guilty, judgment of removal from office, or disqualifying such person from holding or enjoying any office of honor, profit, or trust in the state, or both, may be rendered as in other cases.

Power of impeachment cannot be exercised after person has gone out of office. State v. Leese, 37 Neb. 92, 55 N.W. 798 (1893); State v. Hill, 37 Neb. 80, 55 N.W. 794 (1893).



24-109 - Offenses occurring during preceding term.

24-109. Offenses occurring during preceding term.

An impeachment against any state officer shall be tried and judgment of removal from office, or disqualification to hold office, may be rendered, notwithstanding the offense for which said officer is tried occurred during a term of office immediately preceding.

Nebraska's impeachment statutes specifically provide that a state officer may be impeached notwithstanding the offense for which said officer is tried occurred during a term of office immediately preceding. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).



24-201 - Supreme Court; how constituted; Chief Justice.

24-201. Supreme Court; how constituted; Chief Justice.

The Supreme Court shall consist of the Chief Justice and six judges, and the Chief Justice shall preside at all sessions of the court.



24-201.01 - Supreme Court judges; salary; amount; restriction on other employment of judges.

24-201.01. Supreme Court judges; salary; amount; restriction on other employment of judges.

On July 1, 2012, the salary of the Chief Justice and the judges of the Supreme Court shall be one hundred forty-five thousand six hundred fourteen dollars and seventy-four cents. On July 1, 2013, the salary of the Chief Justice and the judges of the Supreme Court shall be one hundred fifty-two thousand eight hundred ninety-five dollars and forty-eight cents. On July 1, 2014, the salary of the Chief Justice and the judges of the Supreme Court shall be one hundred sixty thousand five hundred forty dollars and twenty-five cents.

The Chief Justice and the judges of the Supreme Court shall hold no other public office of profit or trust during their terms of office nor accept any public appointment or employment under the authority of the government of the United States for which they receive compensation for their services. Such salaries shall be payable in equal monthly installments.

Legislature had constitutional right to fix salary in first instance to commence on effective date of act, notwithstanding it increased compensation during term. State ex rel. Johnson v. Marsh, 149 Neb. 1, 29 N.W.2d 799 (1947).



24-201.02 - Supreme Court judicial districts; numbers; boundaries; established by maps; Clerk of Legislature; Secretary of State; duties.

24-201.02. Supreme Court judicial districts; numbers; boundaries; established by maps; Clerk of Legislature; Secretary of State; duties.

(1) Based on the 2010 Census of Population by the United States Department of Commerce, Bureau of the Census, the State of Nebraska is hereby divided into six Supreme Court judicial districts. Each district shall be entitled to one Supreme Court judge.

(2) The numbers and boundaries of the districts are designated and established by maps identified and labeled as maps SC11-19002-1, SC11-19002-2, SC11-19002-3, SC11-19002-4, SC11-19002-5, and SC11-19002-6, filed with the Clerk of the Legislature, and incorporated by reference as part of Laws 2011, LB699.

(3)(a) The Clerk of the Legislature shall transfer possession of the maps referred to in subsection (2) of this section to the Secretary of State on May 27, 2011.

(b) When questions of interpretation of district boundaries arise, maps referred to in subsection (2) of this section in possession of the Secretary of State shall serve as the indication of the legislative intent in drawing the district boundaries.

(c) Each election commissioner or county clerk shall obtain copies of maps referred to in subsection (2) of this section for the election commissioner's or clerk's county from the Secretary of State.

(d) The Secretary of State shall also have available for viewing on his or her web site maps referred to in subsection (2) of this section identifying the boundaries for the districts.



24-201.03 - Judges; salary increase; when effective.

24-201.03. Judges; salary increase; when effective.

Sections 24-201.01, 24-301.01, and 24-1101 shall be so interpreted as to effectuate their general purpose to provide, in the public interest, adequate compensation for the judges of the Supreme Court, Court of Appeals, district court, and separate juvenile courts and to permit a change in such salaries as soon as the same may become operative under the Constitution of Nebraska.



24-201.04 - Supreme Court judicial districts; population figures and maps; basis.

24-201.04. Supreme Court judicial districts; population figures and maps; basis.

For purposes of section 24-201.02, the Legislature adopts the official population figures and maps from the 2010 Census Redistricting (Public Law 94-171) TIGER/Line Shapefiles published by the United States Department of Commerce, Bureau of the Census.



24-202 - Judges; eligibility.

24-202. Judges; eligibility.

(1) No person shall be eligible to the office of judge of the Supreme Court unless he or she (a) is at least thirty years of age and a citizen of the United States, (b) has had five years of practice of law in the State of Nebraska which may include prior service as a judge, (c) is currently admitted to practice before the Nebraska Supreme Court, and (d) is, on the effective date of appointment, a resident and elector of the district he or she is to represent.

(2) This section and sections 24-301, 24-505.01, 43-2,118, 48-153, and 48-153.01 shall not apply to a person serving as a judge of the Supreme Court on August 24, 1979, who continues to serve as a judge of the Supreme Court after such effective date.



24-203 - Transferred to section 24-741.

24-203. Transferred to section 24-741.



24-204 - Jurisdiction, original, appellate, and final.

24-204. Jurisdiction, original, appellate, and final.

The Supreme Court shall have original jurisdiction in cases relating to the revenue, civil cases in which the state shall be a party, mandamus, quo warranto, habeas corpus, and election contests involving state officers other than members of the Legislature and shall have appellate and final jurisdiction of all matters of appeal and proceedings in error which may be taken from the judgments or decrees of other courts in all matters of law, fact, or equity when the rules of law or the principles of equity appear from the files, exhibits, or records of the court to have been erroneously determined.

1. Jurisdiction in general

2. Original jurisdiction

3. No original jurisdiction

4. Appellate jurisdiction

5. Miscellaneous

1. Jurisdiction in general

Proceedings, without jurisdiction of party, are void. Omaha Nat. Bank v. Robinson, 73 Neb. 351, 102 N.W. 613 (1905), affirmed on rehearing, 73 Neb. 353, 104 N.W. 1070 (1905).

Jurisdiction of subject matter is power to hear cause. Barry v. State ex rel. Hampton, 57 Neb. 464, 77 N.W. 1096 (1899).

Jurisdiction in quo warranto will be exercised even though procedure to be followed has not been prescribed by the Legislature. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Legislature cannot enlarge jurisdiction. State ex rel. King v. Hall, 47 Neb. 579, 66 N.W. 642 (1896).

Original jurisdiction is limited by Constitution, and appellate, by statute. Johnson v. Parrotte, 46 Neb. 51, 64 N.W. 363 (1895).

The validity of the removal of a public officer, and the title of the person removed, or of a new appointee to the office, may be tried by quo warranto or mandamus. In re Sawyer, 124 U.S. 200 (1888).

2. Original jurisdiction

Supreme Court had original jurisdiction of declaratory judgment action relating to the revenue of the state. Anderson v. Herrington, 169 Neb. 391, 99 N.W.2d 621 (1959).

Supreme Court has original jurisdiction in quo warranto. State ex rel. Johnson v. Hagemeister, 161 Neb. 475, 73 N.W.2d 625 (1955).

Original action in mandamus will lie in Supreme Court to compel district court to vacate void injunction. State ex rel. Reynolds v. Graves, 66 Neb. 17, 92 N.W. 144 (1902).

Supreme Court has original jurisdiction in mandamus to compel county clerk to place name on ballot. State ex rel. Whedon v. Smith, 57 Neb. 41, 77 N.W. 384 (1898).

Where state is real party, having direct interest, Supreme Court has original jurisdiction. In re Petition of Attorney General, 40 Neb. 402, 58 N.W. 945 (1894).

Habeas corpus cannot operate as writ of error. In re Betts, 36 Neb. 282, 54 N.W. 524 (1893).

Supreme Court has original jurisdiction of habeas corpus, but single judge cannot grant writ. In re White, 33 Neb. 812, 51 N.W. 287 (1892).

Supreme Court has original jurisdiction to appoint receiver of bank. State v. Commercial State Bank, 28 Neb. 677, 44 N.W. 998 (1890).

An original application for habeas corpus may be filed in the Supreme Court of Nebraska. Ex parte Leslie Williams, 317 U.S. 604 (1942).

Supreme Court is given original jurisdiction in habeas corpus matters. Graminea v. State, 206 F.Supp. 308 (D. Neb. 1962).

3. No original jurisdiction

Supreme Court has no original probate jurisdiction. Fitzgerald v. Fitzgerald & Mallory Constr. Co., 48 Neb. 386, 67 N.W. 158 (1896).

Supreme Court has no original jurisdiction to issue writ of prohibition. State ex rel. King v. Hall, 47 Neb. 579, 66 N.W. 642 (1896).

Where state is not a party, Supreme Court has no original jurisdiction of creditor's suit to appoint receiver for bank. State v. State Bank of Wahoo, 40 Neb. 192, 58 N.W. 863 (1894).

Unless some good reason is shown for not applying to district court, Supreme Court will not entertain an original application for mandamus. State ex rel. Wyckoff v. Merrell, 38 Neb. 510, 56 N.W. 1082 (1893).

Mandamus to enforce private right should be commenced in district court. State ex rel. Herpolsheimer & Co. v. Lincoln Gas Co., 38 Neb. 33, 56 N.W. 789 (1893).

Supreme Court has no original jurisdiction in equity, to vacate judgment, and grant new trial to accused. Paulson v. State, 25 Neb. 344, 41 N.W. 249 (1889).

4. Appellate jurisdiction

Appellate jurisdiction includes power to direct further proceedings to be taken in the case. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Supreme Court has jurisdiction of error proceeding even though district court was without jurisdiction of subject matter. Armstrong v. Mayer, 60 Neb. 423, 83 N.W. 401 (1900).

Appellate jurisdiction in error proceedings is limited to final orders and judgments of district court. Marrow v. Gilbert, 52 Neb. 195, 71 N.W. 1014 (1897).

On appeal in law action, there is no trial de novo. Robertson v. Hall, 2 Neb. 17 (1873).

5. Miscellaneous

Court has power to provide by rule for exercise of jurisdiction expressly conferred. In re Petition of Attorney General, 40 Neb. 402, 58 N.W. 945 (1894).

Under Nebraska law, scope of remedy of writ of habeas corpus is limited. Shupe v. Sigler, 230 F.Supp. 601 (D. Neb. 1964).



24-204.01 - Original jurisdiction; issue of constitutionality of acts of Legislature; attorney fees; costs; payment.

24-204.01. Original jurisdiction; issue of constitutionality of acts of Legislature; attorney fees; costs; payment.

When an original action is instituted in the Supreme Court by or against the state, or any office, department, or officer thereof, involving the constitutionality of any act of the Legislature no matter when such act was passed, attorney fees and costs may be allowed if any of the following conditions set forth in subdivision (1), (2), or (3) of this section are found to exist:

(1)(a) The action challenges the constitutionality of an act which the Attorney General has previously ruled constitutional or unconstitutional or as to which he has made no ruling, or (b) the action supports the constitutionality of an act which the Attorney General has previously ruled unconstitutional;

(2) The action is pending or commenced while the Legislature is in session; or

(3) The action is brought by a real party in interest and raises a justiciable issue or issues.

No such payment shall be made until approval thereof shall have been given by the Legislature by resolution adopted by a majority vote of its members.

The Supreme Court, upon finding that the conditions set forth in this section exist, shall allow reasonable attorney fees and costs in such amounts and for such parties as the court shall determine. Such fees and costs shall be taxed to the Attorney General and paid out of such appropriation as the Legislature shall make for that purpose.



24-205 - Supreme Court Education Fund; created; use; investment.

24-205. Supreme Court Education Fund; created; use; investment.

The Supreme Court Education Fund is created. The State Court Administrator shall administer the fund. The fund shall consist of money remitted pursuant to section 33-154. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall only be used to aid in supporting the mandatory training and education program for judges and employees of the Supreme Court, Court of Appeals, district courts, separate juvenile courts, county courts, and Nebraska Probation System as enacted by rule of the Supreme Court. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



24-205.01 - Judicial Branch Education Advisory Committee; powers.

24-205.01. Judicial Branch Education Advisory Committee; powers.

(1) The Supreme Court may appoint a Judicial Branch Education Advisory Committee.

(2) The Judicial Branch Education Advisory Committee may:

(a) Develop for review by the Supreme Court standards and rules and regulations addressing such issues as the criteria for mandatory education for judges, criteria for approval of qualified activities, reporting requirements, sanctions for noncompliance, exemptions, and confidentiality of records;

(b) Develop for review by the Supreme Court standards and policies for education and training of all nonjudge judicial branch employees, including criteria for approval of qualified activities, reporting requirements, sanctions for noncompliance, and exemptions;

(c) Make recommendations to the State Court Administrator regarding budget requests and pursue grant funding;

(d) Develop for review by the Supreme Court policies regarding funding for travel and other related educational expenses for all employees for both instate and out-of-state travel; and

(e) Participate in additional activities as assigned by the Supreme Court in order to promote excellence in the administration of justice through quality education.



24-206 - Terms of court, special.

24-206. Terms of court, special.

The judges of the Supreme Court, or a majority of them, are hereby authorized to appoint and hold a special term of said court at such time as they may designate, for disposing of the unfinished business of any general term of said court, and may appoint one special term of said court in any one year for general or special purposes.



24-207 - Repealed. Laws 1982, LB 718, § 1.

24-207. Repealed. Laws 1982, LB 718, § 1.



24-208 - Opinions; when filed.

24-208. Opinions; when filed.

The court shall cause to be reported with as much brevity as practicable each of its decisions which reverses or modifies the judgment of the district court, and also each other decision, whether made in disposing of a motion or otherwise, which determines or modifies any theretofore unsettled or new and important question of law, or that gives construction to any provision of the Constitution or of a statute not before construed, together with such other of its decisions as are deemed to be of interest or importance.

Opinions of appellate courts are entitled to consideration in determining the effect of their mandates. Equitable Life Assur. Soc. v. Gillan, 70 F.Supp. 640 (D. Neb. 1945).



24-209 - Nebraska Reports; Nebraska Appellate Reports; Nebraska Advance Sheets; Decisions of the Nebraska Court of Appeals; disposition; price; Supreme Court Reports Cash Fund; created.

24-209. Nebraska Reports; Nebraska Appellate Reports; Nebraska Advance Sheets; Decisions of the Nebraska Court of Appeals; disposition; price; Supreme Court Reports Cash Fund; created.

(1) One copy of the Nebraska Reports and one copy of the Nebraska Appellate Reports shall be furnished by the Supreme Court to each judge of the Supreme Court, Court of Appeals, Nebraska Workers' Compensation Court, and district, separate juvenile, and county courts, to each county law library, and to each state library, and two copies of such reports shall be furnished to the Legislative Council. The State Court Administrator shall be furnished as many additional copies as he or she deems necessary for the operation of the Court of Appeals and the Supreme Court.

(2) One advance copy of the opinions of the Nebraska Supreme Court in pamphlet form, known as the Nebraska Advance Sheets, and one advance copy of the opinions of the Nebraska Court of Appeals in pamphlet form, known as the Decisions of the Nebraska Court of Appeals, shall be furnished to each judge of the Supreme Court, Court of Appeals, Nebraska Workers' Compensation Court, and district, separate juvenile, and county courts, as many advance copies as may be requested by the members of the Legislature shall be furnished to the Clerk of the Legislature, and the State Court Administrator shall be furnished as many advance copies as he or she deems necessary for the operation of the Court of Appeals and the Supreme Court.

(3) The balance of the Nebraska Reports, Nebraska Appellate Reports, Nebraska Advance Sheets, and Decisions of the Nebraska Court of Appeals shall be sold as called for at such price as shall be prescribed by the Supreme Court. The Supreme Court shall also prescribe the price for microform copies of the reports. The money received from such sales shall be paid into the Supreme Court Reports Cash Fund which is hereby created.

(4) Upon request from any office or entity entitled to free copies of the Nebraska Reports, the Nebraska Appellate Reports, the Nebraska Advance Sheets, or the Decisions of the Nebraska Court of Appeals, the court may stop sending the publications to such office or entity until the request is withdrawn.

In absence of copyright, printer could publish and sell copies of Supreme Court Reports, even though plates belonged to state. State v. State Journal Co., 77 Neb. 752, 110 N.W. 763 (1906), affirming 75 Neb. 275, 106 N.W. 434 (1905).

Supreme Court Reports belong to office and not to judge personally. Clifford v. Hall County, 60 Neb. 506, 83 N.W. 661 (1900).



24-210 - Repealed. Laws 1987, LB 571, § 1.

24-210. Repealed. Laws 1987, LB 571, § 1.



24-211 - Clerk and reporter; salaries; how fixed; duties.

24-211. Clerk and reporter; salaries; how fixed; duties.

(1) The Clerk of the Supreme Court shall keep his or her office at the State Capitol, be the custodian of the seal of the court, perform the duties devolving upon him or her by law, and be subject to the orders of the court. The Clerk of the Supreme Court shall receive an annual salary to be fixed by the Supreme Court.

(2) The Reporter of the Supreme Court and Court of Appeals shall keep his or her office at the State Capitol, perform the duties devolving upon him or her by law, and be subject to the orders of the court. The Reporter of the Supreme Court and Court of Appeals shall receive an annual salary to be fixed by the Supreme Court.

Under former law, since office of clerk is constitutional office, specific appropriation of payment of salary is unnecessary. Weston v. Herdman, 64 Neb. 24, 89 N.W. 384 (1902).

Salary provided is exclusive mode of compensation. In re Brown, 15 Neb. 688, 50 N.W. 273 (1884).



24-211.01 - Repealed. Laws 1963, c. 341, § 1.

24-211.01. Repealed. Laws 1963, c. 341, § 1.



24-211.02 - Repealed. Laws 1971, LB 33, § 1.

24-211.02. Repealed. Laws 1971, LB 33, § 1.



24-211.03 - Repealed. Laws 1971, LB 33, § 1.

24-211.03. Repealed. Laws 1971, LB 33, § 1.



24-212 - Nebraska Reports; Nebraska Appellate Reports; preparation and publication; copyright; disposition; annotations.

24-212. Nebraska Reports; Nebraska Appellate Reports; preparation and publication; copyright; disposition; annotations.

It shall be the duty of the Reporter of the Supreme Court and Court of Appeals to prepare the opinions of the courts for publication in advance pamphlet form as fast as they are delivered to him or her, and when sufficient material is accumulated to form a volume of not less than nine hundred pages, he or she shall cause the same to be printed and bound in a permanent manner. The reporter shall also determine, based on the number of current subscribers and the provisions of section 24-209, the number of copies to be printed for each publication of advance pamphlets and bound volumes. Payments for such publications shall be made from the Supreme Court Reports Cash Fund. The copyright of each volume shall be entered by the reporter for the benefit of the state, and all papers relating thereto shall be filed and recorded in the office of the Secretary of State. The titles of the volumes shall be the Nebraska Reports and the Nebraska Appellate Reports which with the number of the volume shall be printed on the back of each volume, and the reports of every case must show the name of the judge writing the opinion, the names of the judges concurring therein, and the names of the judges, if any, dissenting from the opinion. The reporter shall also edit and arrange for publication in the statutes of Nebraska, at such times as the Revisor of Statutes may request, annotations of the decisions of the Supreme Court of Nebraska, the decisions of the Court of Appeals designated for permanent publication, and the decisions of the federal courts and transmit them to the Revisor of Statutes. With the approval of the Supreme Court, the reporter may arrange for microform reproduction of the published reports.

Reporter should cooperate in letting printing contract with other state agencies authorized to act. Traphagen v. Lindsay, 95 Neb. 823, 146 N.W. 1026 (1914).

It is the duty of reporter to publish at lowest reasonable cost. In re Brown, 15 Neb. 688, 50 N.W. 273 (1884).



24-213 - Repealed. Laws 1947, c. 179, § 5.

24-213. Repealed. Laws 1947, c. 179, § 5.



24-214 - Fee book; entries; duty of clerk.

24-214. Fee book; entries; duty of clerk.

The Clerk of the Supreme Court of the State of Nebraska shall keep a book, which shall be provided by the state, and which shall be known as the Fee Book of the Clerk of the Supreme Court, and shall be a part of the records of said office, and in which shall be entered every item of fees collected by him, showing in separate columns the name of the party from whom received, the time of receiving the same, the amount received and for what service the same was charged.



24-215 - Fees; quarterly payment into General Fund; transcripts for Supreme Court of United States; powers and duties of clerk.

24-215. Fees; quarterly payment into General Fund; transcripts for Supreme Court of United States; powers and duties of clerk.

The Clerk of the Supreme Court shall, on the first day in January, April, July, and October of each year, pay into the General Fund of the state treasury all fees of every nature and description received by him or her during the preceding three months; and the State Treasurer shall issue his or her receipt for such fees. If the clerk shall find it necessary to procure additional clerical help in preparing transcripts for use in the Supreme Court of the United States, he or she is authorized to pay for such additional help out of the fees collected for preparing such transcripts, taking proper receipts therefor; and he or she shall account for the balance of such fees as hereinbefore provided.



24-216 - Fees; neglect or fraud in report; penalty.

24-216. Fees; neglect or fraud in report; penalty.

If the Clerk of the Supreme Court shall omit to comply with the provisions of sections 24-214 and 24-215, or shall fail or neglect to keep a correct account of the fees by him received, or shall fail or neglect to make a report to the Governor of the state as herein provided by law, with intent to evade the provisions of said sections, he shall be guilty of a Class V misdemeanor. If he shall intentionally make a false report under oath, he shall be guilty of perjury and shall, upon conviction thereof, be punished as provided in section 28-915.



24-217 - Supreme Court; bailiffs.

24-217. Supreme Court; bailiffs.

The court may also appoint not to exceed two bailiffs, who shall have power to serve any process issuing out of said court in the exercise of its original jurisdiction, and shall receive for such services the same fees as sheriffs for similar services.



24-218 - Chief Justice; purchase liability insurance; for whom.

24-218. Chief Justice; purchase liability insurance; for whom.

The Chief Justice of the Supreme Court, or the State Court Administrator acting on his or her behalf, shall have the authority to purchase and maintain insurance on behalf of any judge, officer, or employee of any court in this state against any liability asserted against him or her and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the state would have the power to indemnify the individual against such liability under any other provision of law.



24-219 - Supreme Court; answer questions of law; when.

24-219. Supreme Court; answer questions of law; when.

The Supreme Court may answer questions of law certified to it by the Supreme Court of the United States, a Court of Appeals of the United States, or a United States District Court, when requested by the certifying court, if there are involved in any proceeding before it questions of law of this state which may be determinative of the cause then pending in the certifying court as to which it appears to the certifying court there is no controlling precedent in the decisions of the Supreme Court of this state. Such request shall not obligate the Supreme Court to accept such request for certification and the Supreme Court may, in its absolute discretion, accept or reject such request for certification as it shall in each case determine.

Under this section, the Nebraska Supreme Court is limited to answering questions of law which have been certified to it by a federal court. Givens v. Anchor Packing, 237 Neb. 565, 466 N.W.2d 771 (1991).

Fact that district court did not certify to state Supreme Court question of whether state tolls, during plaintiff's infancy, running of ten-year statute of limitations provided for medical malpractice actions did not bar court of appeals from utilizing certification procedure, especially where certification procedure was not available to district court at time it considered statute of limitations issue. Hatfield v. Bishop Clarkson Memorial Hosp., 701 F.2d 1266 (8th Cir. 1983).



24-220 - Certification request; how invoked.

24-220. Certification request; how invoked.

Sections 24-219 to 24-225 may be invoked by a written request of any of the courts referred to in section 24-219 upon such court's own motion, or upon the motion to that court of any attorney involved.



24-221 - Certification request; contents.

24-221. Certification request; contents.

A certification request shall set forth (1) the questions of law to be answered and (2) a statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose.

The Nebraska Supreme Court will not accept a federal district court's certified question from an action challenging a city ordinance when the question fails to specify the nature of the plaintiffs' challenge to the ordinance on state law grounds and fails to identify any state statutes or state constitutional provisions that were allegedly violated. Keller v. City of Fremont, 280 Neb. 788, 790 N.W.2d 711 (2010).



24-222 - Certification request; requirements; acceptance.

24-222. Certification request; requirements; acceptance.

The certification request shall be prepared by the certifying court, signed by the judge presiding at the hearing, and forwarded to the Supreme Court by the clerk of the certifying court under its official seal. The Supreme Court may require the original or copies of all or any portion of the record before the certifying court to be filed with the certification order if, in the opinion of the Supreme Court, the record or portion thereof may be necessary in answering the questions. The Supreme Court shall determine whether to accept the certification request within sixty days following receipt by the court of the request. If the court fails to act on the request within sixty days of receipt, the request shall be deemed rejected.



24-223 - Certification request; fees and costs.

24-223. Certification request; fees and costs.

Fees and costs shall be the same as in civil appeals docketed with the Supreme Court.



24-224 - Certification request; Supreme Court; duties.

24-224. Certification request; Supreme Court; duties.

If a certification request made pursuant to section 24-222 is accepted by the Supreme Court, it shall promptly notify the requesting court in writing of such fact and the proceedings shall thereafter be as provided by the Supreme Court. The Supreme Court shall provide an expedited briefing and hearing process so that resolution of the accepted question may be promptly determined and justice not delayed.



24-225 - Certification request; Supreme Court opinion; delivery.

24-225. Certification request; Supreme Court opinion; delivery.

The written opinion of the Supreme Court stating the law governing the questions certified shall be sent by the clerk under the seal of the Supreme Court to the certifying court and to the parties.



24-226 - Use of electronic research capabilities; authorized; payment.

24-226. Use of electronic research capabilities; authorized; payment.

The Supreme Court may authorize, for judges of the district court and judges of the county court, the use of electronic research capabilities available on the state computer network. All costs and expenses related to such use shall be paid by the Supreme Court.



24-227 - Repealed. Laws 1997, LB 216, § 3.

24-227. Repealed. Laws 1997, LB 216, § 3.



24-227.01 - Supreme Court Automation Cash Fund; created; use; investment.

24-227.01. Supreme Court Automation Cash Fund; created; use; investment.

The Supreme Court Automation Cash Fund is created. The State Court Administrator shall administer the fund. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall only be used to support automation expenses of the Supreme Court, Court of Appeals, district courts, separate juvenile courts, county courts, and Nebraska Probation System from the computer automation budget program, except that the State Treasurer shall, on or before June 30, 2011, on such date as directed by the budget administrator of the budget division of the Department of Administrative Services, transfer the amount set forth in Laws 2009, LB1, One Hundred First Legislature, First Special Session. Any money in the Supreme Court Automation Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



24-228 - Assumption of district court expenses; when.

24-228. Assumption of district court expenses; when.

The Supreme Court shall assume as expenses the cost of word processing and data processing hardware and software involved in the operation of the district courts if those costs are for services provided on equipment owned by the State of Nebraska and the services have been approved by the State Court Administrator.



24-229 - Counsel for Discipline Cash Fund; created; use; investment.

24-229. Counsel for Discipline Cash Fund; created; use; investment.

The Counsel for Discipline Cash Fund is created. The fund shall be established within the Supreme Court and administered by the State Court Administrator. The fund shall consist of a portion of the annual membership dues assessed by the Nebraska State Bar Association and remitted to the Supreme Court for credit to the fund. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2011, the fund shall only be used to pay the costs associated with the operation of the Office of the Counsel for Discipline. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



24-230 - Judicial hearing officer; appointment by Supreme Court; powers; qualifications; rights of parties.

24-230. Judicial hearing officer; appointment by Supreme Court; powers; qualifications; rights of parties.

(1) The Supreme Court may appoint judicial hearing officers as needed to serve on a full-time or part-time basis for county courts sitting as juvenile courts and for separate juvenile courts. A judicial hearing officer is entitled to receive a salary as established by the Supreme Court.

(2) In accordance with the rules of the Supreme Court, a judicial hearing officer may preside in, hear, and determine any case or proceeding initiated under the Nebraska Juvenile Code.

(3) To be qualified for appointment as a judicial hearing officer, a person shall be an attorney in good standing admitted to the practice of law in the State of Nebraska and shall meet any other requirements imposed by the Supreme Court. A judicial hearing officer shall be sworn or affirmed to faithfully hear and examine the cause and to make a just and true report according to the best of his or her understanding. The oath or affirmation may be administered by any judge of the State of Nebraska. A judicial hearing officer may be removed at any time by the Supreme Court.

(4) In any and all cases referred to a judicial hearing officer by a county court sitting as a juvenile court or a separate juvenile court, the parties shall have the right to take exceptions to the findings and recommendations made by the hearing officer and to have a further hearing before such court for final disposition. The court upon receipt of the findings, recommendations, and exceptions shall review the judicial hearing officer's report and may accept or reject all or any part of the report and enter judgment based on the court's own determination.

(5) The Supreme Court shall promulgate rules for all other qualifications of judicial hearing officers; for the extent of authority which may be assigned and the procedure for assignment of authority by a county court sitting as a juvenile court or a separate juvenile court; for practice and procedure before such judicial hearing officers; and for the training of judicial hearing officers, including rules for training sessions and continuing education requirements.



24-301 - District judge; eligibility.

24-301. District judge; eligibility.

No person shall be eligible to the office of district judge in any district unless he or she:

(1) Is at least thirty years of age;

(2) Is a citizen of the United States;

(3) Has been engaged in the practice of law in the State of Nebraska for at least five years, which may include prior service as a judge;

(4) Is currently admitted to practice before the Nebraska Supreme Court; and

(5) Is, on the effective date of appointment, a resident of the district to be served, and remains a resident of such district during the period of service.

This section and sections 24-202, 24-505.01, 43-2,118, 48-153, and 48-153.01 shall not apply to a person serving as a district judge on August 24, 1979, who continues to serve as a district judge after such effective date.



24-301.01 - District judge; judge of separate juvenile court; salary.

24-301.01. District judge; judge of separate juvenile court; salary.

As soon as the same may be legally paid under the Constitution of Nebraska, each judge of the district court and each judge of a separate juvenile court shall be paid a salary of thirty-nine thousand five hundred dollars per annum. On January 8, 1981, the salary shall be increased to an amount equal to six percent over the base salary. For the purposes of this section base salary shall mean the amount derived by increasing thirty-nine thousand five hundred dollars by six percent. On January 6, 1983, and thereafter the salary paid shall be an amount equal to ninety-two and one-half percent of the salary set for the Chief Justice and judges of the Supreme Court. Such salary shall be payable in equal installments.

Salary increase for district judges under this section became effective upon appointment of new district judges. Garrotto v. McManus, 185 Neb. 644, 177 N.W.2d 570 (1970).

Salary of district judge could not be decreased during term by deductions for retirement fund. Wilson v. Marsh, 162 Neb. 237, 75 N.W.2d 723 (1956).

Legislature of 1945 had once before fixed salary of district judges. State ex rel. Johnson v. Marsh, 149 Neb. 1, 29 N.W.2d 799 (1947).



24-301.02 - District court judicial districts; described; number of judges.

24-301.02. District court judicial districts; described; number of judges.

The State of Nebraska shall be divided into the following twelve district court judicial districts:

District No. 1 shall contain the counties of Clay, Nuckolls, Saline, Jefferson, Gage, Thayer, Johnson, Pawnee, Nemaha, Fillmore, and Richardson;

District No. 2 shall contain the counties of Sarpy, Cass, and Otoe;

District No. 3 shall contain the county of Lancaster;

District No. 4 shall contain the county of Douglas;

District No. 5 shall contain the counties of Merrick, Platte, Colfax, Boone, Nance, Hamilton, Polk, York, Butler, Seward, and Saunders;

District No. 6 shall contain the counties of Dixon, Dakota, Cedar, Burt, Thurston, Dodge, and Washington;

District No. 7 shall contain the counties of Knox, Cuming, Antelope, Pierce, Wayne, Madison, and Stanton;

District No. 8 shall contain the counties of Cherry, Keya Paha, Brown, Rock, Blaine, Loup, Custer, Boyd, Holt, Garfield, Wheeler, Valley, Greeley, Sherman, and Howard;

District No. 9 shall contain the counties of Buffalo and Hall;

District No. 10 shall contain the counties of Adams, Phelps, Kearney, Harlan, Franklin, and Webster;

District No. 11 shall contain the counties of Hooker, Thomas, Arthur, McPherson, Logan, Keith, Perkins, Lincoln, Dawson, Chase, Hayes, Frontier, Gosper, Dundy, Hitchcock, Red Willow, and Furnas; and

District No. 12 shall contain the counties of Sioux, Dawes, Box Butte, Sheridan, Scotts Bluff, Morrill, Garden, Banner, Kimball, Cheyenne, Grant, and Deuel.

In the fourth district there shall be sixteen judges of the district court. In the third district, until June 30, 2011, there shall be seven judges of the district court and, beginning July 1, 2011, there shall be eight judges of the district court. In the second, fifth, ninth, eleventh, and twelfth districts there shall be four judges of the district court. In the first and sixth districts there shall be three judges of the district court. In the seventh, eighth, and tenth districts there shall be two judges of the district court.

Rights of newly appointed judges under merit plan of judicial selection governed by applicable laws in effect at time of appointment and qualification. Garrotto v. McManus, 185 Neb. 644, 177 N.W.2d 570 (1970).

Omission of county in amendatory act providing for judicial districts did not exclude county from the operation of the laws or judicial authority of the state. State ex rel. Reed v. Grimes, 98 Neb. 762, 154 N.W 544 (1915).



24-301.03 - Repealed. Laws 1959, c. 266, § 1.

24-301.03. Repealed. Laws 1959, c. 266, § 1.



24-301.04 - Repealed. Laws 1959, c. 266, § 1.

24-301.04. Repealed. Laws 1959, c. 266, § 1.



24-301.05 - Repealed. Laws 1961, c. 286, § 1.

24-301.05. Repealed. Laws 1961, c. 286, § 1.



24-301.06 - Repealed. Laws 1990, LB 822, § 40.

24-301.06. Repealed. Laws 1990, LB 822, § 40.



24-301.07 - Repealed. Laws 1971, LB 33, § 1.

24-301.07. Repealed. Laws 1971, LB 33, § 1.



24-302 - Jurisdiction.

24-302. Jurisdiction.

The district courts shall have and exercise general, original and appellate jurisdiction in all matters, both civil and criminal, except where otherwise provided.

1. General powers

2. Jurisdiction

3. Miscellaneous

1. General Powers

As a court of general jurisdiction, district court has power to examine into and determine the sufficiency of supersedeas and appeal bonds and the sureties thereon up to the time when appeal to the Supreme Court is complete. Fisher v. Keeler, 142 Neb. 79, 5 N.W.2d 143 (1942).

Court has power to punish for contempt. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

District court has power to send original process to any part of state unless restricted. Eager v. Eager, 74 Neb. 827, 105 N.W. 636 (1905), reversed on rehearing, 74 Neb. 830, 107 N.W. 254 (1906).

Court has power in equity to supply omissions in legal procedure. Wardell v. Wardell, 71 Neb. 774, 99 N.W. 674 (1904).

District court may, in its discretion, sit as an examining magistrate. State v. Dennison, 60 Neb. 192, 82 N.W. 628 (1900).

Court has power to enter nunc pro tunc order to correct record. Gund v. Horrigan, 53 Neb. 794, 74 N.W. 257 (1898); Hyde v. Michelson, 52 Neb. 680, 72 N.W. 1035 (1897); Hamer v. McKinley-Lanning Loan & Trust Co., 51 Neb. 496, 71 N.W. 51 (1897); Van Etten v. Test, 49 Neb. 725, 68 N.W. 1023 (1896); Wachsmuth v. Orient Ins. Co., 49 Neb. 590, 68 N.W. 935 (1896).

Court has power to make necessary rules. Andres v. Kridler, 49 Neb. 535, 68 N.W. 938 (1896).

Court has power to enter deficiency judgment upon foreclosure of mortgage. Flentham v. Steward, 45 Neb. 640, 63 N.W. 924 (1895).

The validity of the removal of a public officer and the title of the person removed, or of a new appointee to the office, may be tried by quo warranto or mandamus. In re Sawyer, 124 U.S. 200 (1888).

2. Jurisdiction

Section 48-161 provides the Workers' Compensation Court with jurisdiction to determine insurance disputes in workers' compensation claims, including the existence of coverage and the extent of an insurer's liability. According to the terms of section 48-161, that jurisdiction is not exclusive, however, and the district court may also exercise its inherent jurisdiction for these purposes. Schweitzer v. American Nat. Red Cross, 256 Neb. 350, 591 N.W.2d 524 (1999).

Unless upon change of venue, an accused cannot be tried lawfully in any county other than the county where the offense was committed. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

District courts have general and original jurisdiction in criminal cases except when otherwise provided. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Legislature cannot take from courts the broad general jurisdiction conferred on them by the Constitution of Nebraska. State ex re. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Courts have no discretion to refuse to entertain jurisdiction of cause of action brought by nonresident because of such nonresidence. Herrmann v. Franklin Ice Cream Co., 114 Neb. 468, 208 N.W. 141 (1926).

Court has general equity jurisdiction. Rhoades v. Rhoades, 78 Neb. 495, 111 N.W. 122 (1907).

Court has jurisdiction to assign dower. Swobe v. Marsh, 73 Neb. 331, 102 N.W. 619 (1905).

If the court has no jurisdiction, judgment is void. Aldrich v. Steen, 71 Neb. 33, 98 N.W. 445 (1904), affirmed on rehearing, 71 Neb. 57, 100 N.W. 311 (1904).

District court does not have original jurisdiction of will contest, or to construe same where there is no trust. Andersen v. Andersen, 69 Neb. 565, 96 N.W. 276 (1903).

Parties cannot confer jurisdiction over subject matter. Crawford Co. v. Hathaway, 61 Neb. 317, 85 N.W. 303 (1901).

Court has jurisdiction of action for alimony independent of divorce action. Earle v. Earle, 27 Neb. 277, 43 N.W. 118 (1889).

Court has jurisdiction to set aside deed fraudulently secured. Barker v. Barker, 27 Neb. 135, 42 N.W. 889 (1889).

Court has general jurisdiction to compel executor to account for trust funds. Blake v. Chambers, 4 Neb. 90 (1875).

3. Miscellaneous

Void judgment may be collaterally attacked. Radil v. Sawyer, 85 Neb. 235, 122 N.W. 980 (1909).

Regularity of proceedings will be presumed. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906); Wright v. State, 45 Neb. 44, 63 N.W. 147 (1895).



24-302.01 - Transferred to section 25-2706.

24-302.01. Transferred to section 25-2706.



24-303 - Terms of court; when fixed; where held; assignment of judges by Supreme Court; telephonic or videoconference hearing; authorized.

24-303. Terms of court; when fixed; where held; assignment of judges by Supreme Court; telephonic or videoconference hearing; authorized.

(1) The judges of the district court shall, the last two months in each year, fix the time of holding terms of court in the counties composing their respective districts during the ensuing year, and cause the same to be published throughout the district, if the same can be done without expense. All jury terms of the district court shall be held at the county seat in the courthouse, or other place provided by the county board, but nothing herein contained shall preclude the district court, or a judge thereof, from rendering a judgment or other final order or from directing the entry thereof in any cause, in any county other than where such cause is pending, where the trial or hearing upon which such judgment or other final order is rendered took place in the county in which such cause is pending. Terms of court may be held at the same time in different counties in the same judicial district, by the judge of the district court thereof, if there be more than one, and upon request of the judge or judges of such court, any term in such district may be held by a judge of the district court of any other district of the state. The Supreme Court may order the assignment of judges of the district court to other districts whenever it shall appear that their services are needed to relieve a congested calendar or to adjust judicial case loads, or on account of the disqualification, absence, disability, or death of a judge, or for other adequate cause. When necessary, a term of the district court sitting in any county may be continued into and held during the time fixed for holding such court in any other county within the district, or may be adjourned and held beyond such time.

(2) All nonevidentiary hearings, and any evidentiary hearings approved by the district court and by stipulation of all parties that have filed an appearance, may be heard by the court telephonically or by videoconferencing or similar equipment at any location within the judicial district as ordered by the court and in a manner that ensures the preservation of an accurate record. Such hearings shall not include trials before a jury. Hearings conducted in this manner shall be consistent with the public's access to the courts.

1. Terms of court

2. Court held in district by another judge

3. Miscellaneous

1. Terms of court

Unless otherwise provided by order of the district court, a term of court begins on January 1 of the given year and ends on December 31 of that same year. Therefor, the action of the trial court in vacating its former judgment and granting a new trial was done during the term of the court and pursuant to its own authority. In re Estate of Weinberger, 207 Neb. 711, 300 N.W.2d 818 (1981).

Judges of district court are required to fix time of holding terms of court in counties within their districts. Krieger v. Schroeder, 165 Neb. 657, 87 N.W.2d 367 (1957).

Statute does not require that terms of court be fixed finally and absolutely on first day of January. Wilcox v. State, 119 Neb. 422, 229 N.W. 269 (1930).

Terms of court fixed by district judge have the same validity as if definitely fixed by statute. Glebe v. State, 106 Neb. 251, 183 N.W. 295 (1921).

Judge may, for sufficient reason, adjourn term without day. Russell v. State, 77 Neb. 519, 110 N.W. 380 (1906).

First day of term is when the judge is present and ready to transact business. Parrott v. Wolcott, 75 Neb. 530, 106 N.W. 607 (1906).

Terms of court may be held in different counties of same district at same time. Tippy v. State, 35 Neb. 368, 53 N.W. 208 (1892).

2. Court held in district by another judge

Request need not be in writing to enable a district judge of one district to hold court in any other district. Iron Bear v. Jones, 149 Neb. 651, 32 N.W.2d 125 (1948).

Request by one district judge to another to try case need not be in writing. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

District judges may hold court for each other. Rhodes v. Van Steenberg, 225 F.Supp. 113 (D. Neb. 1963).

3. Miscellaneous

Without a written stipulation of the parties, a district judge can hear application to modify an award of child support in county where the proceeding is pending, only. Hanson v. Hanson, 195 Neb. 836, 241 N.W.2d 131 (1976).

Purpose of 1935 amendment was to remove any statutory impediment to exercise of powers in chambers. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Criminal trials must be held in courtroom provided by county board. It is not proper to adjourn court from courtroom to theatre. Roberts v. State, 100 Neb. 199, 158 N.W. 930 (1916).

A judgment rendered at place not authorized is void. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).



24-304 - Terms of court, special.

24-304. Terms of court, special.

A special term may be ordered and held by the district judge in any county in his district, for the transaction of any business, if he deem it necessary. In ordering a special term he shall direct whether a grand or petit jury, or both, shall be summoned.

A session of court held at other times than those fixed by law is a special term. Glebe v. State, 106 Neb. 251, 183 N.W. 295 (1921).

Judge may call a special term if he deems it necessary. Russell v. State, 77 Neb. 519, 110 N.W. 380 (1906).

Power was conferred of calling special terms for the purpose, among others, of expediting trials in criminal cases of persons incarcerated and unable to give bail. Welsh v. State, 60 Neb. 101, 82 N.W. 368 (1900).

Judge is authorized to appoint and hold a special term in any county of his district. Nelson v. Alling, 58 Neb. 606, 79 N.W. 162 (1899); Nelson v. Farmland Security Co., 58 Neb. 604, 79 N.W. 161 (1899).

Judge may direct summoning of jury as in regular terms. Judge acts under statute, not Constitution. McElvoy v. State, 9 Neb. 157, 2 N.W. 378 (1879).

Record should show calling of special term. Burley v. State, 1 Neb. 385 (1871).



24-305 - Absence of judge; adjournment from day to day.

24-305. Absence of judge; adjournment from day to day.

If the judge does not appear on the day appointed for holding the court, the clerk shall make an entry thereof in his record and adjourn the court until the next day, and so on until the fourth day, unless the judge appears.



24-306 - Absence of judge; adjournment until next regular term.

24-306. Absence of judge; adjournment until next regular term.

If the judge does not appear by 5 p.m. in the afternoon of the fourth day, the court shall stand adjourned until the next regular term.

In adjourning term, clerk acts in a ministerial capacity. Parrott v. Wolcott, 75 Neb. 530, 106 N.W. 607 (1906).



24-307 - Absence of judge; adjournment by written order.

24-307. Absence of judge; adjournment by written order.

If the judge be sick, or for any other sufficient cause is unable to attend court at the regularly appointed time, he may, by a written order, direct an adjournment to a particular day therein specified, and the clerk shall, on the first day of the term, or as soon thereafter as he received the order, adjourn the court as therein directed.

Sufficient reason is presumed. Winder v. Winder, 86 Neb. 495, 125 N.W. 1095 (1910).

Term may be adjourned for sufficient reason. Russell v. State, 77 Neb. 519, 110 N.W. 380 (1906).

Judge may by written order in vacation adjourn regular term to specified date. Parrott v. Wolcott, 75 Neb. 530, 106 N.W. 607 (1906).

Adjournment of court to a holiday is null. Polin v. State, 14 Neb. 540, 16 N.W. 898 (1883).

Reason for adjournment is not reviewable. Smith v. State, 4 Neb. 277 (1876).



24-308 - Failure of term; pending proceedings continued.

24-308. Failure of term; pending proceedings continued.

No recognizance, or other instrument or proceeding, shall be rendered invalid by reason of there being a failure of the term, but all proceedings pending in court shall be continued to the next regular or special term, unless an adjournment be made as authorized in section 24-307.

Recognizance continues in force. Bartling v. State, 67 Neb. 637, 93 N.W. 1047 (1903), affirming 67 Neb. 643, 97 N.W. 443 (1903).



24-309 - Failure of term; persons recognized; sureties; liability.

24-309. Failure of term; persons recognized; sureties; liability.

In case of such continuances or adjournments, persons recognized or bound to appear at the regular term, which has failed as aforesaid, shall be held bound in like manner, to appear at the time so fixed, and their sureties, if any, shall be liable, in case of their nonappearance, in the same manner as though the term had been held at the regular time, and they had failed to make their appearance thereat.

Surety is not discharged by failure to hold term at which principal was recognized to appear. Bartling v. State, 67 Neb. 637, 93 N.W. 1047 (1903), affirming 67 Neb. 643, 97 N.W. 443 (1903).



24-310 - Final adjournment; effect.

24-310. Final adjournment; effect.

Upon any final adjournment of the court, all business not otherwise disposed of shall stand continued generally.

Under section 24-310, R.R.S.1943, a trial court retains the authority to rule on a motion to vacate if the motion was made during the original term, even if none of the grounds listed in section 25-2001, R.R.S.1943, are met. Moackler v. Finley, 207 Neb. 353, 299 N.W.2d 166 (1980).



24-311 - Transferred to section 24-1001.

24-311. Transferred to section 24-1001.



24-312 - District judges; interchange; appointment of county judge to act; when; effect; reassignment of cases.

24-312. District judges; interchange; appointment of county judge to act; when; effect; reassignment of cases.

(1) The district judges may interchange and hold each other's court. Whenever it shall appear by affidavit, to the satisfaction of any district judge in the state, that the judge of any other district is unable to act, on account of sickness, interest, or absence from the district or from any other cause, the judge to whom application may be made shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter arising within the district where such vacancy or disability exists which the judge of such district court could make or do. The order or act shall have the same effect as if made or done by the judge of such district.

(2) A district judge may appoint by order a consenting county judge residing in the district to act as a district judge in specific instances on any matter over which the district court has determined that it has jurisdiction over the parties and subject matter, except appeals from the county court. The appointed county judge shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter which the district judge of such district could make or do if (a) all parties have consented to the appointment or (b) no party has objected to the appointment within ten days after service of the order of appointment upon him or her, except that in any domestic relations matter as defined in section 25-2740 or Class IV felony case, consent shall not be required and a party shall not have the right to object to the appointment of a county judge to act as a district judge. Any order or act by the county judge after appointment shall have the same effect as if made or done by the district judge of such district. A copy of the order of appointment shall be filed in each action in which a county judge acts as a district judge.

(3) In an effort to more efficiently administer the caseload, the presiding judges of the district court and county court in each judicial district may assign between the courts cases involving domestic relations matters as defined in section 25-2740 and Class IV felony cases. The presiding judges shall annually review the caseload of the two benches and determine whether to reassign cases involving domestic relations matters as defined in section 25-2740 and Class IV felony cases. The consent of the parties shall not be required for such cases, and such cases shall remain filed in the court where they were originally filed. The annual plan on the case assignments shall be sent to the Supreme Court, and if the presiding judges cannot agree on a plan, the matter shall be forwarded to the Supreme Court for resolution.

Jurisdiction under subsection (3) of this section is separate from the invocation of jurisdiction under section 25-2740. Mahmood v. Mahmud, 279 Neb. 390, 778 N.W.2d 426 (2010).

A specific disqualification for prejudice is not enumerated herein. State v. Smith, 77 Neb. 824, 110 N.W. 557 (1906).

Inability or request of regular judge is presumed. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

Judges may hold court for each other. Drake v. State, 14 Neb. 535, 17 N.W. 117 (1883).

If judge is not unable to act, injunction by judge of another district is void. Ellis v. Karl, 7 Neb. 381 (1878).



24-313 - Inferior tribunal; powers over.

24-313. Inferior tribunal; powers over.

The district court may by rule compel an inferior court or board to allow an appeal or to make or amend records according to law either by correcting an evident mistake or supplying an evident omission. This section shall not apply if the Administrative Procedure Act otherwise provides.

District court may by order compel an inferior court or tribunal to amend record to correct an evident mistake. Liljehorn v. Fyfe, 178 Neb. 532, 134 N.W.2d 230 (1965).

District court may, by order, direct transcript to be returned to county judge for proper certification. Goetz Brewing Co. v. Waln, 92 Neb. 614, 139 N.W. 230 (1912), Ann. Cas. 1914A 336 (1912).

District court may not compel excise board to reconvene and hear evidence excluded. In re Thompsen, 84 Neb. 67, 120 N.W. 952 (1909).

Question of power to require supplemental transcript on criminal appeal raised but not decided. Thomsen v. State, 82 Neb. 634, 118 N.W. 330 (1908).

District court may compel excise board to furnish certified transcript in appeal, in liquor license contest. State ex rel. Thomas v. Board of Fire & Police Comrs. of Omaha, 76 Neb. 741, 108 N.W. 122 (1906).

District court may, by rule, compel county judge to write true history of case. New Home Sewing-Machine Co. v. Thornburg, 56 Neb. 636, 77 N.W. 86 (1898).



24-314 - Transferred to section 24-1002.

24-314. Transferred to section 24-1002.



24-315 - Transferred to section 24-739.

24-315. Transferred to section 24-739.



24-316 - Repealed. Laws 1959, c. 108, § 2.

24-316. Repealed. Laws 1959, c. 108, § 2.



24-317 - Transferred to section 24-734.

24-317. Transferred to section 24-734.



24-318 - Offenses at trial; order to investigate; order to prosecute; duty of county attorney.

24-318. Offenses at trial; order to investigate; order to prosecute; duty of county attorney.

Every judge of the district court, when it appears that any offense has been committed in connection with the trial of any cause, shall direct the county attorney to make a complete investigation, and to report to the judge fully and expeditiously the result of that investigation. If convinced that the interests of justice require, the judge shall direct that such report be made in writing and filed with the clerk of the district court and by him made a part of the records of the court. If the judge is satisfied that further action should be taken, he shall direct the county attorney to prosecute the party or parties who appear to have committed the offense, and it shall be the duty of the county attorney thereupon to proceed promptly with such prosecution. The county attorney in such proceedings may file an information verified on information and belief; Provided, where the judge is himself satisfied from what has occurred in the trial that a prosecution should be instituted, it shall be his duty to promptly order it without waiting for an investigation by the county attorney.



24-319 - Transferred to section 25-21,201.

24-319. Transferred to section 25-21,201.



24-320 - Transferred to section 25-21,202.

24-320. Transferred to section 25-21,202.



24-321 - Transferred to section 25-21,203.

24-321. Transferred to section 25-21,203.



24-322 - Transferred to section 25-21,204.

24-322. Transferred to section 25-21,204.



24-323 - Transferred to section 25-21,205.

24-323. Transferred to section 25-21,205.



24-324 - Transferred to section 25-21,206.

24-324. Transferred to section 25-21,206.



24-325 - Transferred to section 25-21,207.

24-325. Transferred to section 25-21,207.



24-326 - Transferred to section 25-21,208.

24-326. Transferred to section 25-21,208.



24-327 - Transferred to section 25-21,209.

24-327. Transferred to section 25-21,209.



24-328 - Transferred to section 25-21,210.

24-328. Transferred to section 25-21,210.



24-329 - Transferred to section 25-21,211.

24-329. Transferred to section 25-21,211.



24-330 - Transferred to section 25-21,212.

24-330. Transferred to section 25-21,212.



24-331 - Transferred to section 25-21,213.

24-331. Transferred to section 25-21,213.



24-332 - Transferred to section 25-21,214.

24-332. Transferred to section 25-21,214.



24-333 - Transferred to section 25-21,215.

24-333. Transferred to section 25-21,215.



24-334 - Transferred to section 25-21,216.

24-334. Transferred to section 25-21,216.



24-335 - Transferred to section 25-21,217.

24-335. Transferred to section 25-21,217.



24-336 - Transferred to section 25-21,218.

24-336. Transferred to section 25-21,218.



24-337 - Clerk of district court; duty to record proceedings; when made up and signed.

24-337. Clerk of district court; duty to record proceedings; when made up and signed.

The clerk of each district court shall keep a record of the proceedings of the court, under the direction of the judge. The proceedings, including those of the last day of the session, shall be made up and signed by the judge before the final order of adjournment is made.

Journal entry is not impeachable by notes in judge's docket. Barker v. State, 54 Neb. 53, 74 N.W. 427 (1898); Gage v. Bloomington Town Co., 37 Neb. 699, 56 N.W. 491 (1893).

Where correction is made at succeeding term, notice is necessary. Brownlee v. Davidson, 28 Neb. 785, 45 N.W. 51 (1890).

In case of discharge of jury, reasons should be entered on record. Conklin v. State, 25 Neb. 784, 41 N.W. 788 (1889).

Supreme Court does not have jurisdiction to direct the ministerial officers of the district court in the discharge of their duties. State ex rel. Wilkins v. LeFevre, 25 Neb. 223, 41 N.W. 184 (1888).

Failure of judge to sign record does not render decree void. Fouts v. Mann, 15 Neb. 172, 18 N.W. 64 (1883).

Power to correct record to conform with facts is not affected by appeal. Wise v. Frey, 9 Neb. 217, 2 N.W. 375 (1879).

Approved journal entry is conclusive evidence of what judgment was. Findley v. Bowers, 9 Neb. 72, 2 N.W. 349 (1879).

Nunc pro tunc order may be based on own notes or other evidence. Garrison v. State, 6 Neb. 274 (1877); Morrill v. McNeill, 1 Neb. Unof. 651, 91 N.W. 601 (1901).

Entry of notes by clerk is improper. Nuckolls v. Irwin, 2 Neb. 60 (1873).

Journal is authentic evidence of judgments. Morrill v. McNeill, 1 Neb. Unof. 651, 91 N.W. 601 (1901).



24-337.01 - Clerk of the district court; assist clerk of county court; agreement; contents.

24-337.01. Clerk of the district court; assist clerk of county court; agreement; contents.

When the clerk of the county court or the county court staff are temporarily unavailable or available on less than a full-time basis, the clerk of the district court shall, under the direction of the county court judge and in cooperation and agreement with the Supreme Court and State Court Administrator, assist the clerk of the county court in the provision of county court services which would otherwise require the presence of county court staff. Any agreement entered into under this section must be signed and stipulated to by the State Court Administrator, the county board, and the clerk of the district court after obtaining input from the clerk of the county court, a district court judge, a county court judge, and the county attorney. Any agreement entered into under this section may include, but is not limited to, financial considerations and scheduling.



24-337.02 - Transferred to section 24-1005.

24-337.02. Transferred to section 24-1005.



24-337.03 - Transferred to section 25-2214.01.

24-337.03. Transferred to section 25-2214.01.



24-337.04 - Clerk of district court; residency.

24-337.04. Clerk of district court; residency.

A clerk of the district court elected after 2008 need not be a resident of the county when he or she files for election as clerk of the district court, but a clerk of the district court shall reside in a county for which he or she holds office.



24-338 - Repealed. Laws 1974, LB 647, § 5.

24-338. Repealed. Laws 1974, LB 647, § 5.



24-339 - Repealed. Laws 1974, LB 647, § 5.

24-339. Repealed. Laws 1974, LB 647, § 5.



24-339.01 - Repealed. Laws 1974, LB 647, § 5.

24-339.01. Repealed. Laws 1974, LB 647, § 5.



24-339.02 - Repealed. Laws 1953, c. 65, § 3.

24-339.02. Repealed. Laws 1953, c. 65, § 3.



24-339.03 - Repealed. Laws 1959, c. 266, § 1.

24-339.03. Repealed. Laws 1959, c. 266, § 1.



24-339.04 - Repealed. Laws 1961, c. 286, § 1.

24-339.04. Repealed. Laws 1961, c. 286, § 1.



24-339.05 - Repealed. Laws 1974, LB 647, § 5.

24-339.05. Repealed. Laws 1974, LB 647, § 5.



24-339.06 - Repealed. Laws 1971, LB 33, § 1.

24-339.06. Repealed. Laws 1971, LB 33, § 1.



24-340 - Repealed. Laws 1974, LB 647, § 5.

24-340. Repealed. Laws 1974, LB 647, § 5.



24-341 - Repealed. Laws 1974, LB 647, § 5.

24-341. Repealed. Laws 1974, LB 647, § 5.



24-342 - Transferred to section 25-1140.09.

24-342. Transferred to section 25-1140.09.



24-342.01 - Transferred to section 24-1004.

24-342.01. Transferred to section 24-1004.



24-342.02 - Transferred to section 24-1003.

24-342.02. Transferred to section 24-1003.



24-343 - Repealed. Laws 1974, LB 647, § 5.

24-343. Repealed. Laws 1974, LB 647, § 5.



24-344 - Repealed. Laws 1974, LB 647, § 5.

24-344. Repealed. Laws 1974, LB 647, § 5.



24-345 - Funds uncalled for; payment to State Treasurer; clerk's liability discharged.

24-345. Funds uncalled for; payment to State Treasurer; clerk's liability discharged.

All money, other than witness fees, fines, penalties, forfeitures and license money, that comes into the possession of the clerk of the district court for any county in the State of Nebraska by virtue of his or her office and remains in the custody of the clerk of the district court, uncalled for by the party or parties entitled to the money for a period of three years following the close of litigation in relation to the money, shall be remitted by the clerk of the district court to the State Treasurer on the first Tuesday in January, April, July, or October, respectively, following the expiration of the three-year period, for deposit in a separate trust fund pursuant to section 69-1317. Such payment shall release the bond of the clerk of the district court making such payment from all liability for the money so paid in compliance with this section.



24-346 - Repealed. Laws 1980, LB 572, § 4.

24-346. Repealed. Laws 1980, LB 572, § 4.



24-347 - Repealed. Laws 1980, LB 572, § 4.

24-347. Repealed. Laws 1980, LB 572, § 4.



24-348 - Funds uncalled for; receipt; record.

24-348. Funds uncalled for; receipt; record.

The State Treasurer shall give the clerk of the district court a receipt for each sum paid by the clerk to the State Treasurer under the provisions of sections 24-345 to 24-349, which receipt shall specify, among other things, the amount paid, and the title and appearance docket and number of the given case or proceeding. The clerk of the district court shall keep a record in his or her office, in connection with the given case or proceeding, of the date and amount of any money paid by him or her to the State Treasurer under the provisions of said sections.



24-349 - Sections, how construed.

24-349. Sections, how construed.

Nothing in sections 24-345 to 24-349 shall be taken to modify or amend any existing statute relating to witness fees, fines, penalties, forfeitures or license money.



24-350 - Bailiff; term; compensation.

24-350. Bailiff; term; compensation.

The judge of the district court may, if the business of the court requires, appoint a bailiff or bailiffs. In counties having more than sixty thousand inhabitants, bailiffs shall be appointed and shall hold office for a term of one year unless sooner removed by the appointing judge. In counties having not more than sixty thousand inhabitants, the appointment shall continue only so long as is necessary. Bailiffs shall receive for their services either (a) an annual salary in an amount to be fixed by the county board, payable in monthly installments from the county general fund, or (b) a per diem in an amount to be fixed by the county board, payable monthly from the county general fund.

This section, as it existed in 1911, did not authorize the appointment of special bailiffs to take charge of witnesses for the state in pending criminal prosecutions. Shaw v. Holt County, 88 Neb. 348, 129 N.W. 552 (1911).



24-351 - Repealed. Laws 1991, LB 732, § 160.

24-351. Repealed. Laws 1991, LB 732, § 160.



24-352 - Repealed. Laws 1991, LB 732, § 160.

24-352. Repealed. Laws 1991, LB 732, § 160.



24-353 - Repealed. Laws 1991, LB 732, § 160.

24-353. Repealed. Laws 1991, LB 732, § 160.



24-354 - Repealed. Laws 1991, LB 732, § 160.

24-354. Repealed. Laws 1991, LB 732, § 160.



24-401 - Clerk of Supreme Court; clerks of district and county courts; deputies.

24-401. Clerk of Supreme Court; clerks of district and county courts; deputies.

The Clerk of the Supreme Court and of the several district and county courts in this state shall have power to appoint deputies. Each of such deputies shall be sworn to faithfully perform the duties of his or her office before entering upon such duties.

Appointment of chief deputy was not made. McCollough v. County of Douglas, 150 Neb. 389, 34 N.W.2d 654 (1948).

Acts of deputy de facto are binding and can only be challenged by state. Haskell v. Dutton, 65 Neb. 274, 91 N.W. 395 (1902).

Clerk has authority to appoint assistants. State ex rel. Douglas County v. Frank, 61 Neb. 679, 85 N.W. 956 (1901); State ex rel. Douglas County v. Frank, 60 Neb. 327, 83 N.W. 74 (1900).



24-402 - Clerk; liability for acts of deputy.

24-402. Clerk; liability for acts of deputy.

Every clerk appointing a deputy under the provisions of section 24-401 shall be liable for all the official acts of said deputy clerk.



24-403 - District and county court clerks; deputies; acknowledgments; validity.

24-403. District and county court clerks; deputies; acknowledgments; validity.

Deputy clerks of the district and county courts in this state are authorized to take acknowledgments of deeds and other instruments in writing in the name of their principals, and the acknowledgments shall be as legal and as valid as if taken by their principals.



24-501 - Legislative intent.

24-501. Legislative intent.

It is the intent of the Legislature to provide a unified system of county courts for the state by combining the functions of county courts, justice of the peace courts, and police magistrate courts and to provide jurisdiction and procedure for the county courts that will effectively, efficiently, and economically meet the needs of the people of the State of Nebraska and of all other persons who may have business before the county courts.



24-502 - Court of record; location.

24-502. Court of record; location.

There shall be a county court in and for each county in this state. The county court shall be a court of record and shall be located at the county seat.



24-503 - County judge districts; created; number of judges; membership.

24-503. County judge districts; created; number of judges; membership.

For the purpose of serving the county courts in each county, twelve county judge districts are hereby created:

District No. 1 shall contain the counties of Saline, Jefferson, Gage, Thayer, Johnson, Pawnee, Nemaha, and Richardson;

District No. 2 shall contain the counties of Sarpy, Cass, and Otoe;

District No. 3 shall contain the county of Lancaster;

District No. 4 shall contain the county of Douglas;

District No. 5 shall contain the counties of Merrick, Platte, Colfax, Boone, Nance, Hamilton, Polk, York, Butler, Seward, and Saunders;

District No. 6 shall contain the counties of Dixon, Dakota, Cedar, Burt, Thurston, Dodge, and Washington;

District No. 7 shall contain the counties of Knox, Cuming, Antelope, Pierce, Wayne, Madison, and Stanton;

District No. 8 shall contain the counties of Cherry, Keya Paha, Brown, Rock, Blaine, Loup, Custer, Boyd, Holt, Garfield, Wheeler, Valley, Greeley, Sherman, and Howard;

District No. 9 shall contain the counties of Buffalo and Hall;

District No. 10 shall contain the counties of Fillmore, Adams, Clay, Phelps, Kearney, Harlan, Franklin, Webster, and Nuckolls;

District No. 11 shall contain the counties of Hooker, Thomas, Arthur, McPherson, Logan, Keith, Perkins, Lincoln, Dawson, Chase, Hayes, Frontier, Gosper, Dundy, Hitchcock, Red Willow, and Furnas; and

District No. 12 shall contain the counties of Sioux, Dawes, Box Butte, Sheridan, Scotts Bluff, Morrill, Garden, Banner, Kimball, Cheyenne, Grant, and Deuel.

District 4 shall have twelve county judges. District 3 shall have seven county judges. Districts 5, 11, and 12 shall have five county judges. Districts 2, 6, and 9 shall have four county judges. Districts 1, 7, 8, and 10 shall have three county judges.

Judge of the county court shall include any person appointed to the office of county judge or municipal judge prior to July 1, 1985, pursuant to Article V, section 21, of the Constitution of Nebraska.

Any person serving as a municipal judge in district 3 or 4 immediately prior to July 1, 1985, shall be a judge of the county court and shall be empowered to hear only those cases as provided in section 24-517 which the presiding judge of the county court for such district, with the concurrence of the Supreme Court, shall direct.



24-504 - Repealed. Laws 1977, LB 5, § 2.

24-504. Repealed. Laws 1977, LB 5, § 2.



24-505 - Repealed. Laws 1979, LB 237, § 8.

24-505. Repealed. Laws 1979, LB 237, § 8.



24-505.01 - County judge; eligibility.

24-505.01. County judge; eligibility.

No person shall be eligible for the office of county judge unless he or she:

(1) Is at least thirty years of age;

(2) Is a citizen of the United States;

(3) Has been engaged in the practice of law in the State of Nebraska for at least five years, which may include prior service as a judge;

(4) Is currently admitted to practice before the Nebraska Supreme Court; and

(5) Is, on the effective date of appointment, a resident of the county court district to be served, and remains a resident of such district during the period of service.

This section and sections 24-202, 24-301, 43-2,118, 48-153, and 48-153.01 shall not apply to a person serving as a county judge on August 24, 1979, who continues to serve as a county judge after such effective date.



24-506 - Presiding judge; selection; departments.

24-506. Presiding judge; selection; departments.

In districts with more than one judge of the county court, the judges shall annually select one of their number as presiding judge and may establish such departments within the court as they deem necessary for determining particular classes of cases.



24-507 - Clerk magistrates; appointment; serve as clerk of court; assist clerk of district court; agreement; contents; ex officio clerk of the district court; when.

24-507. Clerk magistrates; appointment; serve as clerk of court; assist clerk of district court; agreement; contents; ex officio clerk of the district court; when.

(1) There shall be appointed a clerk magistrate to serve each county. Clerk magistrates shall be appointed by the county judge, or judges if the district has more than one county judge, and shall serve at the pleasure of the county judge or judges, subject to personnel rules adopted by the Supreme Court.

(2) The clerk magistrate shall be the clerk of the county court and if appointed as clerk magistrate for more than one county shall be the clerk of the county court for each county.

(3) In counties when the district court clerk or staff is temporarily unavailable, the clerk magistrate as clerk of the county court shall, under the direction of the district court judge and in cooperation and agreement with the Supreme Court, State Court Administrator, and clerk of the district court, assist the clerk of the district court in the provision of district court services which would otherwise require the presence of district court staff. Any agreement entered into under this subsection must be signed and stipulated to by the State Court Administrator, the county board, and the clerk of the district court after obtaining input from the clerk of the county court, a district court judge, a county court judge, and the county attorney. Any agreement entered into under this subsection may include, but is not limited to, financial considerations and scheduling.

(4) When an agreement has been reached pursuant to subdivision (1)(b) of section 32-524 or subsection (3) of section 32-524 for a clerk magistrate as clerk of the county court to be ex officio clerk of the district court, the clerk magistrate shall perform the duties required by law of the clerk of the district court under the direction of the district court judge for the county and the State Court Administrator.



24-508 - Clerk magistrate; duties; qualifications; education requirements.

24-508. Clerk magistrate; duties; qualifications; education requirements.

(1) Clerk magistrates may be assigned by the presiding county judge to perform the duties of a clerk magistrate in any other county within the district.

(2) A person shall be eligible for appointment as a clerk magistrate if he or she is a graduate of a high school or holds a certificate of equivalency issued by the State Board of Education.

(3) A clerk magistrate shall comply with the Supreme Court judicial branch education requirements as required by the Supreme Court.



24-509 - Judge; clerk magistrate; oath; filing.

24-509. Judge; clerk magistrate; oath; filing.

Each county judge and clerk magistrate before assuming the duties of office shall take the oath prescribed by law for district judges. Oaths of county judges shall be filed with the Secretary of State. Oaths of clerk magistrates shall be filed in the office of the county clerk.



24-510 - Repealed. Laws 1986, LB 529, § 58.

24-510. Repealed. Laws 1986, LB 529, § 58.



24-511 - Clerk; powers; duties.

24-511. Clerk; powers; duties.

The clerk shall have the same power in the county court, unless otherwise specifically provided by law, as the clerk of the district court. The clerk shall keep and be the custodian of the records of the court. The clerk shall receive and account for all fees and money received by the court and shall deposit all money received pursuant to sections 77-2326.01 to 77-2326.09. Provisions for dockets and records of the county courts shall be established by rule of the Supreme Court.



24-512 - Repealed. Laws 2011, LB 669, § 30.

24-512. Repealed. Laws 2011, LB 669, § 30.



24-513 - County judge; salary; class; expenses.

24-513. County judge; salary; class; expenses.

On January 6, 1983, and thereafter each county judge shall receive an annual salary in an amount equal to eighty-five percent of the salary set for the Chief Justice and judges of the Supreme Court. As soon as the same may be legally paid under the Constitution of Nebraska after January 1, 2000, each county judge shall receive an annual salary in an amount equal to eighty-eight percent of the salary set for the Chief Justice and judges of the Supreme Court. As soon as the same may be legally paid under the Constitution of Nebraska after January 1, 2001, each county judge shall receive an annual salary in an amount equal to eighty-nine percent of the salary set for the Chief Justice and judges of the Supreme Court. As soon as the same may be legally paid under the Constitution of Nebraska after January 1, 2002, each county judge shall receive an annual salary in an amount equal to ninety percent of the salary set for the Chief Justice and judges of the Supreme Court.

Judges of the county court shall be considered to be of the same class and when one member of the class, as a judge of the county court, is entitled to a raise in salary, all members of the class shall be entitled to such raise in salary. All county judges shall be compensated for necessary travel expenses in the same manner as provided in sections 81-1174 to 81-1177. Salaries of clerk magistrates and other employees of the court shall be set by rule by the Supreme Court.



24-513.01 - Repealed. Laws 1986, LB 529, § 58.

24-513.01. Repealed. Laws 1986, LB 529, § 58.



24-514 - Salaries; expenses; operational costs; payment; property purchased by county; how treated.

24-514. Salaries; expenses; operational costs; payment; property purchased by county; how treated.

The State of Nebraska shall pay, with funds appropriated to the Supreme Court, all salaries, benefits, and expenses related to the education and travel of judges and employees of the county courts. The state shall also pay, with funds appropriated to the Supreme Court, the following operational costs of the county courts:

(1) Computer hardware and software used for data processing;

(2) Computer hardware and software used for word processing if the costs are incurred on equipment owned by the state;

(3) Communication line costs arising from data and word processing pursuant to subdivisions (1) and (2) of this section; and

(4) Multi-track recorders, microphones, and playback units used to create verbatim records of county court proceedings.

The county shall pay any county court expense not provided for in this section. All property purchased by the county as a county court expense before September 9, 1993, or on or after September 9, 1993, shall remain the property of the county.



24-515 - Courtroom and office facilities; costs; standards; property transfers from municipal courts; standards.

24-515. Courtroom and office facilities; costs; standards; property transfers from municipal courts; standards.

Each county shall be responsible for all costs involved in establishing, furnishing, and maintaining appropriate courtroom and office facilities for the county court at the county seat. On July 1, 1985, the courtroom and office facilities of a municipal court shall be transferred, by sale, lease, or other arrangement, from cities of the metropolitan or primary class to the county responsible pursuant to this section for the establishing, furnishing, and maintaining of courtroom and office facilities for the county court at the county seat. Payments by a city and county on the bonded indebtedness on any facility constructed for joint use by a city and county shall continue in the same manner and in the same proportionate shares as payments made prior to July 1, 1985, subject to any sale, lease, or other arrangement pursuant to this section. All other property, equipment, books, and records of the municipal courts shall be transferred on July 1, 1985, to the county court.

The Supreme Court shall prescribe minimum standards for all courtroom and office facilities. The Supreme Court may establish standards by class of county, based on population, caseload, and other pertinent factors.



24-516 - Judge; interchange; vacancy, disqualification, absence, or temporary incapacity; Chief Justice; temporary appointment; appointment of district judge to act; when; effect.

24-516. Judge; interchange; vacancy, disqualification, absence, or temporary incapacity; Chief Justice; temporary appointment; appointment of district judge to act; when; effect.

(1) The county judges may interchange and hold each other's court. Whenever requested by a county judge of another county judge district or it appears by affidavit, to the satisfaction of any county judge in the state, that the judge of any other county judge district is unable to act, on account of sickness, interest, or absence from the county judge district or from any other cause, the judge to whom application is made shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter arising within the county judge district where such vacancy or disability exists which the judge of such county court could make or do. The order or act shall have the same effect as if made or done by the judge of such county judge district.

(2) In addition to subsection (1) of this section, in the event of a vacancy in the office of county judge or the disqualification, absence, or the temporary incapacity of a county judge, the Chief Justice of the Supreme Court may designate a county judge from another county judge district to temporarily perform the duties of the office. The Chief Justice also may assign a county judge to temporarily perform duties in another county judge district when in his or her opinion such assignment would be beneficial to the administration of justice.

(3) A county judge may appoint by order a consenting district judge residing in the county judge district to act as county judge in specific instances on any matter over which the county court has determined that it has jurisdiction over the parties and subject matter. The appointed district judge shall have power to make any order or do any act relative to any suit, judicial matter, or proceeding or to any special matter which the county judge of such county judge district could make or do. Any such order or act shall have the same effect as if made or done by the county judge of such county judge district. A district judge shall not hear any appeals of matters in which he or she acted as a county judge. A copy of the order of appointment shall be filed in each action in which a district judge acts as a county judge.



24-517 - Jurisdiction.

24-517. Jurisdiction.

Each county court shall have the following jurisdiction:

(1) Exclusive original jurisdiction of all matters relating to decedents' estates, including the probate of wills and the construction thereof, except as provided in subsection (c) of section 30-2464 and section 30-2486;

(2) Exclusive original jurisdiction in all matters relating to the guardianship of a person, except if a separate juvenile court already has jurisdiction over a child in need of a guardian, concurrent original jurisdiction with the separate juvenile court in such guardianship;

(3) Exclusive original jurisdiction of all matters relating to conservatorship of any person, including (a) original jurisdiction to consent to and authorize a voluntary selection, partition, and setoff of a ward's interest in real estate owned in common with others and to exercise any right of the ward in connection therewith which the ward could exercise if competent and (b) original jurisdiction to license the sale of such real estate for cash or on such terms of credit as shall seem best calculated to produce the highest price subject only to the requirements set forth in section 30-3201;

(4) Concurrent jurisdiction with the district court to involuntarily partition a ward's interest in real estate owned in common with others;

(5) Concurrent original jurisdiction with the district court in all civil actions of any type when the amount in controversy is forty-five thousand dollars or less through June 30, 2005, and as set by the Supreme Court pursuant to subdivision (b) of this subdivision on and after July 1, 2005.

(a) When the pleadings or discovery proceedings in a civil action indicate that the amount in controversy is greater than the jurisdictional amount of subdivision (5) of this section, the county court shall, upon the request of any party, certify the proceedings to the district court as provided in section 25-2706. An award of the county court which is greater than the jurisdictional amount of subdivision (5) of this section is not void or unenforceable because it is greater than such amount, however, if an award of the county court is greater than the jurisdictional amount, the county court shall tax as additional costs the difference between the filing fee in district court and the filing fee in county court.

(b) The Supreme Court shall adjust the jurisdictional amount for the county court every fifth year commencing July 1, 2005. The adjusted jurisdictional amount shall be equal to the then current jurisdictional amount adjusted by the average percentage change in the unadjusted Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics for the five-year period preceding the adjustment date. The jurisdictional amount shall be rounded to the nearest one-thousand-dollar amount;

(6) Concurrent original jurisdiction with the district court in any criminal matter classified as a misdemeanor or for any infraction. The district court shall have concurrent original jurisdiction in any criminal matter classified as a misdemeanor that arises from the same incident as a charged felony;

(7) Concurrent original jurisdiction with the district court in domestic relations matters as defined in section 25-2740 and with the district court and separate juvenile court in paternity or custody determinations as provided in section 25-2740;

(8) Concurrent original jurisdiction with the district court in matters arising under the Nebraska Uniform Trust Code;

(9) Exclusive original jurisdiction in any action based on violation of a city or village ordinance;

(10) Exclusive original jurisdiction in juvenile matters in counties which have not established separate juvenile courts;

(11) Exclusive original jurisdiction in matters of adoption, except if a separate juvenile court already has jurisdiction over the child to be adopted, concurrent original jurisdiction with the separate juvenile court; and

(12) All other jurisdiction heretofore provided and not specifically repealed by Laws 1972, Legislative Bill 1032, and such other jurisdiction as hereafter provided by law.

1. Jurisdiction

2. Miscellaneous

1. Jurisdiction

In common-law and equity actions relating to decedents' estates, the county courts have concurrent original jurisdiction with the district courts. When the jurisdiction of the county court and the district court is concurrent, the basic principles of judicial administration require that the court which first acquires jurisdiction should retain it to the exclusion of the other court. Washington v. Conley, 273 Neb. 908, 734 N.W.2d 306 (2007).

Pursuant to subsection (1) of this section, the county court has exclusive original jurisdiction of all proceedings regarding a decedent's estate. Mischke v. Mischke, 253 Neb. 439, 571 N.W.2d 248 (1997).

This section does not divest a county court of its subject matter jurisdiction to modify its own void judgments. State v. LeGrand, 249 Neb. 1, 541 N.W.2d 380 (1995).

Subsection (4) of this section does not vest equity jurisdiction in the county courts. Iodence v. Potmesil, 239 Neb. 387, 476 N.W.2d 554 (1991).

This section clearly grants county courts jurisdiction over actions involving speeding violations. State v. Jones, 209 Neb. 296, 307 N.W.2d 126 (1981).

County courts have exclusive original jurisdiction of all matters related to decedents' estates, including the probate of wills and the construction thereof, and all other jurisdiction heretofore provided and not specifically repealed by Laws 1972, L.B. 1032, and such other jurisdiction as thereafter provided by law. County courts, in exercising exclusive original jurisdiction over estates, may apply equitable principles to matters within probate jurisdiction. In re Estate of Layton, 207 Neb. 646, 300 N.W.2d 802 (1981).

Notwithstanding this section, the district court retains jurisdiction in injunction actions brought to enforce zoning ordinances. Village of Springfield v. Hevelone, 195 Neb. 37, 236 N.W.2d 811 (1975).

Subsection (1) of this section confers upon the county court exclusive original jurisdiction of all matters relating to the decedents' estates, including the probate of wills and the construction thereof, except as provided in sections 30-2464(c) and 30-2486. Lenners v. St. Paul Fire & Marine Ins. Co., 18 Neb. App. 772, 793 N.W.2d 357 (2010).

This section, combined with sections 25-2740 and 43-247, vests juvenile courts and county courts sitting as juvenile courts with jurisdiction over a custody modification proceeding if the court already has jurisdiction over the juvenile under a separate provision of section 43-247. In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).

Jurisdiction over confirmation of arbitration awards is conferred upon the district court, and the county court has no such jurisdiction. MBNA America Bank v. Hansen, 16 Neb. App. 536, 745 N.W.2d 609 (2008).

2. Miscellaneous

The certification of a civil proceeding, in which the amount in controversy exceeds the statutory limit, is now mandatory only upon the request of a party. Hunt v. Trackwell, 262 Neb. 688, 635 N.W.2d 106 (2001).

When a claim presented in the manner described in section 30-2486 and within the time limit described in section 30-2485 is disallowed by the personal representative, the dissatisfied claimant may, within 60 days of the mailing of notice of the disallowance, commence a proceeding against the personal representative in the district court insofar as the claim relates to matters within the district court's chancery or common-law jurisdiction. Holdrege Co-op Assn. v. Wilson, 236 Neb. 541, 463 N.W.2d 312 (1990).

One suing a parent under the family purpose doctrine for damages caused by a member of the family, who was killed in an accident, need not first file a claim in the estate of the decedent. Marcus v. Everett, 195 Neb. 518, 239 N.W.2d 487 (1976).

In the exercise of its jurisdiction over a custody modification proceeding, a county court sitting as a juvenile court cannot permanently modify child custody through the mere adoption of a case plan pursuant to section 43-285(2). In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).



24-517.01 - Repealed. Laws 1983, LB 272, § 2.

24-517.01. Repealed. Laws 1983, LB 272, § 2.



24-517.02 - Repealed. Laws 1990, LB 822, § 40.

24-517.02. Repealed. Laws 1990, LB 822, § 40.



24-518 - Repealed. Laws 1986, LB 529, § 58.

24-518. Repealed. Laws 1986, LB 529, § 58.



24-519 - Clerk magistrate; duties.

24-519. Clerk magistrate; duties.

Clerk magistrates shall have authority to perform the following duties:

(1) To conduct any proceeding which is based on a misdemeanor, traffic infraction, violation of a city or village ordinance, or traffic violation or infraction under the laws of this state, except the trial of defendants who plead not guilty or for whom a not guilty plea has been entered. Any penalty imposed under this subdivision shall be made pursuant to a schedule established by the Supreme Court. Such schedule shall not provide for imprisonment;

(2) To conduct any proceeding for the issuance of warrants for arrest or for searches and seizures when no county or district judge is available in the county;

(3) To hear and determine any nonfelony proceeding for preliminary examination to determine probable cause or the release on bail of persons charged with bailable offenses;

(4) To determine temporary custody of a juvenile pursuant to sections 43-251, 43-253, 43-254, and 43-258. An order of a clerk magistrate shall be reviewed by the county judge upon the written request of any party to the action within ten days of the order. Such order may be affirmed, modified, or set aside by the county judge. The clerk magistrate may also appoint a guardian ad litem as provided in section 43-272.01;

(5) To hear and determine noncontested proceedings relating to decedents' estates, inheritance tax matters, and guardianship or conservatorship, except that matters relating to the construction of wills and trusts, the determination of title to real estate, and an authorization of the sale or mortgaging of real estate shall not be heard by a clerk magistrate; and

(6) To enter orders for hearings and trials, including orders for garnishment and hearings on distribution of garnished funds.

A clerk magistrate has no authority to make a determination as to whether probable cause exists to continue to detain a defendant. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

"Construction" includes the process of determining the correct sense, real meaning, or proper explanation of an ambiguous term, phrase, or provision of a will. In re Estate of Walker, 224 Neb. 812, 402 N.W.2d 251 (1987).

Prosecution of a traffic infraction is a misdemeanor criminal proceeding authorizing a nonlawyer associate judge of the county court to preside in any such proceeding. Miller v. Peterson, 208 Neb. 658, 305 N.W.2d 364 (1981).



24-520 - Clerk magistrates; assignment; written orders.

24-520. Clerk magistrates; assignment; written orders.

All assignments of matters to clerk magistrates shall be by written order signed by the presiding county judge and filed with the clerk. No order or judgment shall be void or subject to collateral attack solely because it was rendered pursuant to improper assignment to a clerk magistrate.



24-521 - Nebraska County Court Judges Association; created; duties.

24-521. Nebraska County Court Judges Association; created; duties.

The Nebraska County Court Judges Association is hereby created which shall consist of all the active judges of the county courts of this state and their successors in office. The association shall:

(1) Meet at least once during each calendar year;

(2) Select from its membership officers thereof; and

(3) Adopt such bylaws and rules as may be necessary or proper for the conduct of its meetings, the exercise of its powers, and the performance of its duties and delegate to one or more of its members such powers as the association deems necessary to carry out its responsibilities.



24-522 - Transferred to section 25-2802.

24-522. Transferred to section 25-2802.



24-523 - Transferred to section 25-2803.

24-523. Transferred to section 25-2803.



24-524 - Transferred to section 25-2804.

24-524. Transferred to section 25-2804.



24-525 - Transferred to section 25-2805.

24-525. Transferred to section 25-2805.



24-526 - Transferred to section 25-2806.

24-526. Transferred to section 25-2806.



24-527 - Transferred to section 25-2807.

24-527. Transferred to section 25-2807.



24-528 - Transferred to section 25-2701.

24-528. Transferred to section 25-2701.



24-529 - Repealed. Laws 1984, LB 13, § 90.

24-529. Repealed. Laws 1984, LB 13, § 90.



24-530 - Transferred to section 25-2710.

24-530. Transferred to section 25-2710.



24-531 - Transferred to section 25-2711.

24-531. Transferred to section 25-2711.



24-532 - Transferred to section 25-2712.

24-532. Transferred to section 25-2712.



24-532.01 - Transferred to section 25-2713.

24-532.01. Transferred to section 25-2713.



24-533 - Transferred to section 25-2703.

24-533. Transferred to section 25-2703.



24-534 - Transferred to section 23-1701.04.

24-534. Transferred to section 23-1701.04.



24-535 - Transferred to section 25-2704.

24-535. Transferred to section 25-2704.



24-536 - Transferred to section 25-2705.

24-536. Transferred to section 25-2705.



24-537 - Transferred to section 25-2720.

24-537. Transferred to section 25-2720.



24-538 - Transferred to section 25-2718.

24-538. Transferred to section 25-2718.



24-539 - Transferred to section 25-2721.

24-539. Transferred to section 25-2721.



24-540 - Transferred to section 25-2707.

24-540. Transferred to section 25-2707.



24-541 - Repealed. Laws 1981, LB 42, § 27.

24-541. Repealed. Laws 1981, LB 42, § 27.



24-541.01 - Transferred to section 25-2728.

24-541.01. Transferred to section 25-2728.



24-541.02 - Transferred to section 25-2729.

24-541.02. Transferred to section 25-2729.



24-541.03 - Transferred to section 25-2730.

24-541.03. Transferred to section 25-2730.



24-541.04 - Transferred to section 25-2731.

24-541.04. Transferred to section 25-2731.



24-541.05 - Transferred to section 25-2732.

24-541.05. Transferred to section 25-2732.



24-541.06 - Transferred to section 25-2733.

24-541.06. Transferred to section 25-2733.



24-541.07 - Transferred to section 25-2734.

24-541.07. Transferred to section 25-2734.



24-541.08 - Transferred to section 25-2735.

24-541.08. Transferred to section 25-2735.



24-541.09 - Transferred to section 25-2736.

24-541.09. Transferred to section 25-2736.



24-541.10 - Transferred to section 25-2737.

24-541.10. Transferred to section 25-2737.



24-542 - Repealed. Laws 1981, LB 42, § 27.

24-542. Repealed. Laws 1981, LB 42, § 27.



24-543 - Repealed. Laws 1981, LB 42, § 27.

24-543. Repealed. Laws 1981, LB 42, § 27.



24-544 - Repealed. Laws 1981, LB 42, § 27.

24-544. Repealed. Laws 1981, LB 42, § 27.



24-545 - Repealed. Laws 1981, LB 42, § 27.

24-545. Repealed. Laws 1981, LB 42, § 27.



24-546 - Repealed. Laws 1981, LB 42, § 27.

24-546. Repealed. Laws 1981, LB 42, § 27.



24-547 - Repealed. Laws 1981, LB 42, § 27.

24-547. Repealed. Laws 1981, LB 42, § 27.



24-548 - Repealed. Laws 1981, LB 42, § 27.

24-548. Repealed. Laws 1981, LB 42, § 27.



24-549 - Repealed. Laws 1981, LB 42, § 27.

24-549. Repealed. Laws 1981, LB 42, § 27.



24-550 - Repealed. Laws 1981, LB 42, § 27.

24-550. Repealed. Laws 1981, LB 42, § 27.



24-551 - Transferred to section 25-2738.

24-551. Transferred to section 25-2738.



24-552 - Transferred to section 24-740.

24-552. Transferred to section 24-740.



24-553 - Transferred to section 25-2709.

24-553. Transferred to section 25-2709.



24-554 - Transferred to section 25-2723.

24-554. Transferred to section 25-2723.



24-555 - Transferred to section 25-2724.

24-555. Transferred to section 25-2724.



24-556 - Transferred to section 25-2725.

24-556. Transferred to section 25-2725.



24-557 - Transferred to section 25-2726.

24-557. Transferred to section 25-2726.



24-558 - Transferred to section 25-2727.

24-558. Transferred to section 25-2727.



24-559 - Transferred to section 25-2708.

24-559. Transferred to section 25-2708.



24-560 - Transferred to section 25-2714.

24-560. Transferred to section 25-2714.



24-561 - Transferred to section 25-2715.

24-561. Transferred to section 25-2715.



24-562 - Transferred to section 25-2716.

24-562. Transferred to section 25-2716.



24-563 - Transferred to section 25-2717.

24-563. Transferred to section 25-2717.



24-564 - Repealed. Laws 1977, LB 167, § 3.

24-564. Repealed. Laws 1977, LB 167, § 3.



24-565 - Repealed. Laws 1977, LB 167, § 3.

24-565. Repealed. Laws 1977, LB 167, § 3.



24-566 - Repealed. Laws 1977, LB 167, § 3.

24-566. Repealed. Laws 1977, LB 167, § 3.



24-567 - Transferred to section 25-2722.

24-567. Transferred to section 25-2722.



24-568 - Transferred to section 25-21,219.

24-568. Transferred to section 25-21,219.



24-569 - Transferred to section 25-21,220.

24-569. Transferred to section 25-21,220.



24-570 - Transferred to section 25-21,232.

24-570. Transferred to section 25-21,232.



24-571 - Transferred to section 25-21,221.

24-571. Transferred to section 25-21,221.



24-572 - Transferred to section 25-21,222.

24-572. Transferred to section 25-21,222.



24-573 - Transferred to section 25-21,223.

24-573. Transferred to section 25-21,223.



24-574 - Transferred to section 25-21,224.

24-574. Transferred to section 25-21,224.



24-575 - Transferred to section 25-21,225.

24-575. Transferred to section 25-21,225.



24-576 - Transferred to section 25-21,226.

24-576. Transferred to section 25-21,226.



24-577 - Transferred to section 25-21,227.

24-577. Transferred to section 25-21,227.



24-578 - Transferred to section 25-21,228.

24-578. Transferred to section 25-21,228.



24-579 - Transferred to section 25-21,229.

24-579. Transferred to section 25-21,229.



24-580 - Transferred to section 25-21,230.

24-580. Transferred to section 25-21,230.



24-581 - Transferred to section 25-21,231.

24-581. Transferred to section 25-21,231.



24-582 - Transferred to section 25-21,233.

24-582. Transferred to section 25-21,233.



24-583 - Transferred to section 25-21,234.

24-583. Transferred to section 25-21,234.



24-584 - Transferred to section 25-21,235.

24-584. Transferred to section 25-21,235.



24-585 - Transferred to section 25-2702.

24-585. Transferred to section 25-2702.



24-585.01 - Transferred to section 25-2719.

24-585.01. Transferred to section 25-2719.



24-586 - Repealed. Laws 1998, LB 218, § 29.

24-586. Repealed. Laws 1998, LB 218, § 29.



24-587 - Repealed. Laws 1998, LB 218, § 29.

24-587. Repealed. Laws 1998, LB 218, § 29.



24-588 - Repealed. Laws 1998, LB 218, § 29.

24-588. Repealed. Laws 1998, LB 218, § 29.



24-589 - Repealed. Laws 1998, LB 218, § 29.

24-589. Repealed. Laws 1998, LB 218, § 29.



24-590 - Repealed. Laws 1998, LB 218, § 29.

24-590. Repealed. Laws 1998, LB 218, § 29.



24-591 - Repealed. Laws 1990, LB 822, § 40.

24-591. Repealed. Laws 1990, LB 822, § 40.



24-592 - Repealed. Laws 1985, LB 15, § 1.

24-592. Repealed. Laws 1985, LB 15, § 1.



24-593 - Municipal court employees; transfer to county court; salary and benefits.

24-593. Municipal court employees; transfer to county court; salary and benefits.

(1) Any employee of a municipal court of a city of the primary or metropolitan class, except municipal judges, municipal probation officers, violations bureau staff, constables, and sheriffs, shall, on July 1, 1985, be transferred to the county court of the county where such city is located. The salary and classification of any transferred employee shall be subject to sections 24-513 and 24-514, except that no employee shall incur a loss of income as a result of the transfer and any classification.

(2) The primary- or metropolitan-class city shall transfer all accrued sick leave of such employees transferred pursuant to subsection (1) of this section up to the maximum number of accumulated hours for sick leave allowed by the state and the city shall reimburse the state in an amount equal to twenty-five percent of the value of such accrued sick leave hours based on the straight-time rate of pay for the employee. For any accrued sick leave hours of an employee which are in excess of the amount that can be transferred, the city shall reimburse the employee for twenty-five percent of the value of the sick leave hours based on the straight-time rate of pay for the employee.

(3) The transferred employee may transfer the maximum amount of accrued annual leave earned as an employee of the city allowed by the state. The city shall reimburse the state in an amount equal to one hundred percent of the value of the hours of accrued annual leave transferred. The city shall reimburse the transferred employee in an amount equal to one hundred percent of the hours of any accrued annual leave in excess of the amount which may be transferred based on the employee's straight-time rate of pay at the time of transfer.

(4) Any municipal court employee transferred to the county court shall not lose any accrual rate value for his or her sick leave and vacation leave as a result of such transfer. The employee may use each year's service with the city as credit in qualifying for accrual rates for the state's sick leave and vacation leave programs.

(5) When accrued sick leave and vacation leave for a transferred employee are at a greater rate value than allowed by the state's sick leave and vacation leave plan, the city shall pay to the state on July 1, 1985, an amount equal to the difference between the value of such benefits allowed by the city and by the state, based on, at the time of transfer, twenty-five percent of the employee's straight-time rate of pay for the sick leave and one hundred percent of the employee's straight-time rate of pay for vacation leave. The state may receive reimbursement based on such difference in rate values not later than July l, 1990.

(6) The transferred employee shall not receive any additional accrual rate value for state benefits until the employee meets the qualifications for the increased accrual rates pursuant to the state's requirements.

(7) The transferred employee shall participate in and be covered by the Nebraska State Insurance Program, sections 84-1601 to 84-1615, on July 1, 1985. The waiting period for medical insurance coverage of transferred employees is specifically waived.



24-594 - Exercise of jurisdiction; ratified.

24-594. Exercise of jurisdiction; ratified.

The exercise of any jurisdiction, prior to, on, or after July 1, 1985, authorized by law and any action taken pursuant to such exercise are hereby ratified and shall not be subject to attack for the sole reason that they were not authorized at the time.



24-595 - Transferred to section 25-2232.

24-595. Transferred to section 25-2232.



24-596 - Transferred to section 25-2233.

24-596. Transferred to section 25-2233.



24-597 - Transferred to section 25-2234.

24-597. Transferred to section 25-2234.



24-598 - Transferred to section 25-2235.

24-598. Transferred to section 25-2235.



24-599 - Transferred to section 25-2236.

24-599. Transferred to section 25-2236.



24-5,100 - Transferred to section 23-1701.02.

24-5,100. Transferred to section 23-1701.02.



24-5,101 - Transferred to section 25-2231.

24-5,101. Transferred to section 25-2231.



24-5,102 - Transferred to section 25-2237.

24-5,102. Transferred to section 25-2237.



24-5,103 - Transferred to section 25-2238.

24-5,103. Transferred to section 25-2238.



24-5,104 - Transferred to section 25-2239.

24-5,104. Transferred to section 25-2239.



24-5,105 - Transferred to section 25-2230.

24-5,105. Transferred to section 25-2230.



24-5,106 - Transferred to section 25-2229.

24-5,106. Transferred to section 25-2229.



24-601 - Transferred to section 30-3201.

24-601. Transferred to section 30-3201.



24-601.01 - Transferred to section 30-3207.

24-601.01. Transferred to section 30-3207.



24-601.02 - Transferred to section 30-3202.

24-601.02. Transferred to section 30-3202.



24-601.03 - Transferred to section 30-3203.

24-601.03. Transferred to section 30-3203.



24-601.04 - Transferred to section 30-3209.

24-601.04. Transferred to section 30-3209.



24-601.05 - Transferred to section 30-3208.

24-601.05. Transferred to section 30-3208.



24-602 - Transferred to section 30-3204.

24-602. Transferred to section 30-3204.



24-603 - Transferred to section 30-3210.

24-603. Transferred to section 30-3210.



24-604 - Transferred to section 30-3211.

24-604. Transferred to section 30-3211.



24-604.01 - Transferred to section 81-120.

24-604.01. Transferred to section 81-120.



24-605 - Transferred to section 30-3212.

24-605. Transferred to section 30-3212.



24-606 - Repealed. Laws 1974, LB 354, § 316.

24-606. Repealed. Laws 1974, LB 354, § 316.



24-607 - Repealed. Laws 1974, LB 354, § 316.

24-607. Repealed. Laws 1974, LB 354, § 316.



24-608 - Repealed. Laws 1974, LB 354, § 316.

24-608. Repealed. Laws 1974, LB 354, § 316.



24-609 - Repealed. Laws 1974, LB 354, § 316.

24-609. Repealed. Laws 1974, LB 354, § 316.



24-610 - Repealed. Laws 1974, LB 354, § 316.

24-610. Repealed. Laws 1974, LB 354, § 316.



24-611 - Repealed. Laws 1974, LB 354, § 316.

24-611. Repealed. Laws 1974, LB 354, § 316.



24-612 - Repealed. Laws 1974, LB 354, § 316.

24-612. Repealed. Laws 1974, LB 354, § 316.



24-613 - Repealed. Laws 1974, LB 354, § 316.

24-613. Repealed. Laws 1974, LB 354, § 316.



24-614 - Repealed. Laws 1974, LB 354, § 316.

24-614. Repealed. Laws 1974, LB 354, § 316.



24-615 - Repealed. Laws 1974, LB 354, § 316.

24-615. Repealed. Laws 1974, LB 354, § 316.



24-616 - Repealed. Laws 1974, LB 354, § 316.

24-616. Repealed. Laws 1974, LB 354, § 316.



24-617 - Repealed. Laws 1974, LB 354, § 316.

24-617. Repealed. Laws 1974, LB 354, § 316.



24-618 - Repealed. Laws 1974, LB 354, § 316.

24-618. Repealed. Laws 1974, LB 354, § 316.



24-619 - Transferred to section 48-2001.

24-619. Transferred to section 48-2001.



24-620 - Transferred to section 48-2002.

24-620. Transferred to section 48-2002.



24-621 - Transferred to section 30-3302.

24-621. Transferred to section 30-3302.



24-622 - Transferred to section 30-3303.

24-622. Transferred to section 30-3303.



24-623 - Transferred to section 30-3304.

24-623. Transferred to section 30-3304.



24-624 - Transferred to section 30-3305.

24-624. Transferred to section 30-3305.



24-625 - Transferred to section 30-3306.

24-625. Transferred to section 30-3306.



24-626 - Transferred to section 30-3307.

24-626. Transferred to section 30-3307.



24-627 - Transferred to section 30-3308.

24-627. Transferred to section 30-3308.



24-628 - Transferred to section 30-3309.

24-628. Transferred to section 30-3309.



24-629 - Transferred to section 30-3310.

24-629. Transferred to section 30-3310.



24-630 - Transferred to section 30-3311.

24-630. Transferred to section 30-3311.



24-631 - Transferred to section 30-3301.

24-631. Transferred to section 30-3301.



24-632 - Transferred to section 30-3213.

24-632. Transferred to section 30-3213.



24-633 - Transferred to section 30-3214.

24-633. Transferred to section 30-3214.



24-634 - Transferred to section 30-3215.

24-634. Transferred to section 30-3215.



24-635 - Transferred to section 30-3216.

24-635. Transferred to section 30-3216.



24-636 - Transferred to section 30-3217.

24-636. Transferred to section 30-3217.



24-637 - Transferred to section 30-3218.

24-637. Transferred to section 30-3218.



24-638 - Transferred to section 30-3205.

24-638. Transferred to section 30-3205.



24-639 - Transferred to section 30-3206.

24-639. Transferred to section 30-3206.



24-701 - Terms, defined.

24-701. Terms, defined.

For purposes of the Judges Retirement Act, unless the context otherwise requires:

(1) Fund means the Nebraska Retirement Fund for Judges;

(2) Judge means and includes (a) all duly elected or appointed Chief Justices or judges of the Supreme Court and judges of the district courts of Nebraska who serve in such capacity on and after January 3, 1957, (b)(i) all duly appointed judges of the Nebraska Workmen's Compensation Court who served in such capacity on and after September 20, 1957, and prior to July 17, 1986, and (ii) judges of the Nebraska Workers' Compensation Court who serve in such capacity on and after July 17, 1986, (c) judges of separate juvenile courts, (d) judges of the county courts of the respective counties who serve in such capacity on and after January 5, 1961, (e) judges of the county court and clerk magistrates who were associate county judges and members of the fund at the time of their appointment as clerk magistrates, (f) judges of municipal courts established by Chapter 26, article 1, who served in such capacity on and after October 23, 1967, and prior to July 1, 1985, and (g) judges of the Court of Appeals;

(3) Prior service means all the periods of time any person has served as a (a) judge of the Supreme Court or judge of the district court prior to January 3, 1957, (b) judge of the county court prior to January 5, 1961, (c) judge of the Nebraska Workmen's Compensation Court prior to September 20, 1957, (d) judge of the separate juvenile court, or (e) judge of the municipal court prior to October 23, 1967;

(4)(a) Current service means the period of service (i) any judge of the Supreme Court or judge of the district court serves in such capacity from and after January 3, 1957, (ii)(A) any judge of the Nebraska Workmen's Compensation Court served in such capacity from and after September 20, 1957, and prior to July 17, 1986, and (B) any judge of the Nebraska Workers' Compensation Court serves in such capacity on and after July 17, 1986, (iii) any county judge serves in such capacity from and after January 5, 1961, (iv) any judge of a separate juvenile court serves in such capacity, (v) any judge of the municipal court served in such capacity subsequent to October 23, 1967, and prior to July 1, 1985, (vi) any judge of the county court or associate county judge serves in such capacity subsequent to January 4, 1973, (vii) any clerk magistrate, who was an associate county judge and a member of the fund at the time of appointment as a clerk magistrate, serves in such capacity from and after July 1, 1986, and (viii) any judge of the Court of Appeals serves in such capacity on or after September 6, 1991.

(b) Current service shall not be deemed to be interrupted by (i) temporary or seasonal suspension of service that does not terminate the employee's employment, (ii) leave of absence authorized by the employer for a period not exceeding twelve months, (iii) leave of absence because of disability, or (iv) military service, when properly authorized by the board. Current service does not include any period of disability for which disability retirement benefits are received under section 24-709;

(5) Military service means active service of (a) any judge of the Supreme Court or judge of the district court in any of the armed forces of the United States during a war or national emergency prior or subsequent to September 18, 1955, if such service commenced while such judge was holding the office of judge, (b) any judge of the Nebraska Workmen's Compensation Court or the Nebraska Workers' Compensation Court in any of the armed forces of the United States during a war or national emergency prior or subsequent to September 20, 1957, if such service commenced while such judge was holding the office of judge, (c) any judge of the municipal court in any of the armed forces of the United States during a war or national emergency prior or subsequent to October 23, 1967, and prior to July 1, 1985, if such service commenced while such judge was holding the office of judge, (d) any judge of the county court or associate county judge in any of the armed forces of the United States during a war or national emergency prior or subsequent to January 4, 1973, if such service commenced while such judge was holding the office of judge, (e) any clerk magistrate, who was an associate county judge and a member of the fund at the time of appointment as a clerk magistrate, in any of the armed forces of the United States during a war or national emergency on or after July 1, 1986, if such service commenced while such clerk magistrate was holding the office of clerk magistrate, and (f) any judge of the Court of Appeals in any of the armed forces of the United States during a war or national emergency on or after September 6, 1991, if such service commenced while such judge was holding the office of judge. The board shall have the power to determine when a national emergency exists or has existed for the purpose of applying this definition and provision;

(6) Creditable service means the total number of years served as a judge, including prior service, military service, and current service, computed to the nearest one-twelfth year. For current service prior to the time that the member has contributed the required percentage of salary until the maximum benefit as limited by section 24-710 has been earned, creditable service does not include current service for which member contributions are not made or are withdrawn and not repaid;

(7)(a) Compensation means the statutory salary of a judge or the salary being received by such judge pursuant to law. Compensation does not include compensation for unused sick leave or unused vacation leave converted to cash payments, insurance premiums converted into cash payments, reimbursement for expenses incurred, fringe benefits, per diems, or bonuses for services not actually rendered, including, but not limited to, early retirement inducements, cash awards, and severance pay, except for retroactive salary payments paid pursuant to court order, arbitration, or litigation and grievance settlements. Compensation includes overtime pay, member retirement contributions, and amounts contributed by the member to plans under sections 125 and 457 of the Internal Revenue Code as defined in section 49-801.01 or any other section of the code which defers or excludes such amounts from income.

(b) Compensation in excess of the limitations set forth in section 401(a)(17) of the Internal Revenue Code as defined in section 49-801.01 shall be disregarded. For an employee who was a member of the retirement system before the first plan year beginning after December 31, 1995, the limitation on compensation shall not be less than the amount which was allowed to be taken into account under the retirement system as in effect on July 1, 1993;

(8) Beneficiary means a person so designated by a judge in the last designation of beneficiary on file with the board or, if no designated person survives or if no designation is on file, the estate of such judge;

(9) Normal form annuity means a series of equal monthly payments payable at the end of each calendar month during the life of a retired judge as provided in sections 24-707 and 24-710, except as provided in section 42-1107. The first payment shall include all amounts accrued since the effective date of the award of the annuity. The last payment shall be at the end of the calendar month in which such judge dies. If at the time of death the amount of annuity payments such judge has received is less than contributions to the fund made by such judge, plus regular interest, the difference shall be paid to the beneficiary or estate;

(10) Board means the Public Employees Retirement Board;

(11) Member means a judge eligible to participate in the retirement system established under the Judges Retirement Act;

(12) Original member means a judge who first served as a judge prior to December 25, 1969, who does not elect to become a future member pursuant to subsection (8) of section 24-703 or section 24-710.01, and who was retired on or before December 31, 1992;

(13) Future member means a judge who first served as a judge on or after December 25, 1969, or means a judge who first served as a judge prior to December 25, 1969, who elects to become a future member on or before June 30, 1970, as provided in subsection (8) of section 24-703 or section 24-710.01;

(14) Final average compensation means the average monthly compensation for the three twelve-month periods of service as a judge in which compensation was the greatest or, in the event of a judge serving less than three twelve-month periods, the average monthly compensation for such judge's period of service;

(15) Regular interest means interest fixed at a rate equal to the daily treasury yield curve for one-year treasury securities, as published by the Secretary of the Treasury of the United States, that applies on July 1 of each year, which may be credited monthly, quarterly, semiannually, or annually as the board may direct;

(16) Normal retirement date means the first day of the month following attainment of age sixty-five;

(17) Actuarial equivalence means the equality in value of the aggregate amounts expected to be received under different forms of payment. The determinations are to be based on the 1994 Group Annuity Mortality Table reflecting sex-distinct factors blended using seventy-five percent of the male table and twenty-five percent of the female table. An interest rate of eight percent per annum shall be reflected in making these determinations;

(18) Current benefit means the initial benefit increased by all adjustments made pursuant to the Judges Retirement Act;

(19) Initial benefit means the retirement benefit calculated at the time of retirement;

(20) Plan year means the twelve-month period beginning on July 1 and ending on June 30 of the following year;

(21) Retirement application means the form approved and provided by the retirement system for acceptance of a member's request for either regular or disability retirement;

(22) Retirement date means (a) the first day of the month following the date upon which a member's request for retirement is received on a retirement application if the member is eligible for retirement and has terminated employment or (b) the first day of the month following termination of employment if the member is eligible for retirement and has filed an application but has not yet terminated employment;

(23) Retirement system or system means the Nebraska Judges Retirement System as provided in the Judges Retirement Act;

(24) Surviving spouse means (a) the spouse married to the member on the date of the member's death or (b) the spouse or former spouse of the member if survivorship rights are provided under a qualified domestic relations order filed with the board pursuant to the Spousal Pension Rights Act. The spouse or former spouse shall supersede the spouse married to the member on the date of the member's death as provided under a qualified domestic relations order. If the benefits payable to the spouse or former spouse under the qualified domestic relations order are less than the value of benefits entitled to the surviving spouse, the spouse married to the member on the date of the member's death shall be the surviving spouse for the balance of the benefits; and

(25) Termination of employment occurs on the date on which the State Court Administrator's office determines that the judge's employer-employee relationship with the State of Nebraska is dissolved. The State Court Administrator's office shall notify the board of the date on which such a termination has occurred. Termination of employment does not include ceasing employment as a judge if the judge returns to regular employment as a judge or is employed on a regular basis by another agency of the State of Nebraska and there are less than one hundred twenty days between the date when the judge's employer-employee relationship ceased and the date when the employer-employee relationship recommences. It is the responsibility of the employer that is involved in the termination of employment to notify the board of such change in employment and provide the board with such information as the board deems necessary. If the board determines that termination of employment has not occurred and a retirement benefit has been paid to a member of the retirement system pursuant to section 24-710, the board shall require the member who has received such benefit to repay the benefit to the retirement system.

Judges Retirement Act did not become operative until after terms of all incumbent judges had expired. Wilson v. Marsh, 162 Neb. 237, 75 N.W.2d 723 (1956).



24-701.01 - Act, how cited.

24-701.01. Act, how cited.

Sections 24-701 to 24-714 shall be known and may be cited as the Judges Retirement Act.



24-701.02 - Changes to act; operative; when.

24-701.02. Changes to act; operative; when.

Any changes made to the Judges Retirement Act affecting retirement benefits shall be so interpreted as to effectuate their general purpose to provide, in the public interest, adequate retirement benefits for judges and to permit a change in such retirement benefits as soon as the same may become operative under the Constitution of Nebraska.



24-702 - Nebraska Retirement Fund for Judges; Nebraska Judges Retirement Act Expense Fund; created; use.

24-702. Nebraska Retirement Fund for Judges; Nebraska Judges Retirement Act Expense Fund; created; use.

(1) There is hereby created in the state treasury a fund to be known as the Nebraska Retirement Fund for Judges which shall be administered by the board and to which shall be credited all money appropriated or transferred by law thereto. The fund is hereby appropriated and made available to the board for the uses and purposes prescribed by the provisions of the Judges Retirement Act.

(2) The employer contribution to the fund shall consist of the amounts remitted pursuant to subsection (3) of section 24-703.

(3) The Nebraska Judges Retirement Act Expense Fund is created. The fund shall be credited with money from the retirement system assets and income sufficient to pay the pro rata share of administrative expenses incurred as directed by the board for the proper administration of the Judges Retirement Act and necessary in connection with the administration and operation of the retirement system.



24-703 - Judges; contributions; payment; funding of system; late fees.

24-703. Judges; contributions; payment; funding of system; late fees.

(1) Each original member shall contribute monthly four percent of his or her monthly compensation to the fund until the maximum benefit as limited in subsection (1) of section 24-710 has been earned. It shall be the duty of the Director of Administrative Services in accordance with subsection (10) of this section to make a deduction of four percent on the monthly payroll of each original member who is a judge of the Supreme Court, a judge of the Court of Appeals, a judge of the district court, a judge of a separate juvenile court, a judge of the county court, a clerk magistrate of the county court who was an associate county judge and a member of the fund at the time of his or her appointment as a clerk magistrate, or a judge of the Nebraska Workers' Compensation Court showing the amount to be deducted and its credit to the fund. The Director of Administrative Services and the State Treasurer shall credit the four percent as shown on the payroll and the amounts received from the various counties to the fund and remit the same to the director in charge of the judges retirement system who shall keep an accurate record of the contributions of each judge.

(2)(a) In addition to the contribution required under subdivision (c) of this subsection, beginning on July 1, 2004, each future member who has not elected to make contributions and receive benefits as provided in section 24-703.03 shall contribute monthly six percent of his or her monthly compensation to the fund until the maximum benefit as limited in subsection (2) of section 24-710 has been earned. After the maximum benefit as limited in subsection (2) of section 24-710 has been earned, such future member shall make no further contributions to the fund, except that (i) any time the maximum benefit is changed, a future member who has previously earned the maximum benefit as it existed prior to the change shall contribute monthly six percent of his or her monthly compensation to the fund until the maximum benefit as changed and as limited in subsection (2) of section 24-710 has been earned and (ii) such future member shall continue to make the contribution required under subdivision (c) of this subsection.

(b) In addition to the contribution required under subdivision (c) of this subsection, beginning on July 1, 2004, a judge who first serves as a judge on or after such date or a future member who elects to make contributions and receive benefits as provided in section 24-703.03 shall contribute monthly eight percent of his or her monthly compensation to the fund until the maximum benefit as limited by subsection (2) of section 24-710 has been earned. In addition to the contribution required under subdivision (c) of this subsection, after the maximum benefit as limited in subsection (2) of section 24-710 has been earned, such judge or future member shall contribute monthly four percent of his or her monthly compensation to the fund for the remainder of his or her active service.

(c) Beginning on July 1, 2009, a member or judge described in subdivisions (a) and (b) of this subsection shall contribute monthly an additional one percent of his or her monthly compensation to the fund.

(d) It shall be the duty of the Director of Administrative Services to make a deduction on the monthly payroll of each such future member who is a judge of the Supreme Court, a judge of the Court of Appeals, a judge of the district court, a judge of a separate juvenile court, a judge of the county court, a clerk magistrate of the county court who was an associate county judge and a member of the fund at the time of his or her appointment as a clerk magistrate, or a judge of the Nebraska Workers' Compensation Court showing the amount to be deducted and its credit to the fund. This shall be done each month. The Director of Administrative Services and the State Treasurer shall credit the amount as shown on the payroll and the amounts received from the various counties to the fund and remit the same to the director in charge of the judges retirement system who shall keep an accurate record of the contributions of each judge.

(3) Except as otherwise provided in this subsection, a Nebraska Retirement Fund for Judges fee of six dollars shall be taxed as costs in each (a) civil cause of action, criminal cause of action, traffic misdemeanor or infraction, and city or village ordinance violation filed in the district courts, the county courts, and the separate juvenile courts, (b) filing in the district court of an order, award, or judgment of the Nebraska Workers' Compensation Court or any judge thereof pursuant to section 48-188, (c) appeal or other proceeding filed in the Court of Appeals, and (d) original action, appeal, or other proceeding filed in the Supreme Court. In county courts a sum shall be charged which is equal to ten percent of each fee provided by sections 33-125, 33-126.02, 33-126.03, and 33-126.06, rounded to the nearest even dollar. No judges retirement fee shall be charged for filing a report pursuant to sections 33-126.02 and 33-126.06. When collected by the clerk of the district or county court, such fees shall be paid and information submitted to the director in charge of the judges retirement system on forms prescribed by the board by the clerk within ten days after the close of each calendar quarter. The board may charge a late administrative processing fee not to exceed twenty-five dollars if the information is not timely received or the money is delinquent. In addition, the board may charge a late fee of thirty-eight thousandths of one percent of the amount required to be submitted pursuant to this section for each day such amount has not been received. Such director shall promptly thereafter remit the same to the State Treasurer for credit to the fund. No Nebraska Retirement Fund for Judges fee which is uncollectible for any reason shall be waived by a county judge as provided in section 29-2709.

(4) All expenditures from the fund shall be authorized by voucher in the manner prescribed in section 24-713. The fund shall be used for the payment of all annuities and other benefits and for the expenses of administration.

(5) The fund shall consist of the total fund as of December 25, 1969, the contributions of members as provided in this section, all supplementary court fees as provided in subsection (3) of this section, and any required contributions of the state.

(6) Not later than January 1 of each year, the State Treasurer shall transfer to the fund the amount certified by the board as being necessary to pay the cost of any benefits accrued during the fiscal year ending the previous June 30 in excess of member contributions for that fiscal year and court fees as provided in subsection (3) of this section and fees pursuant to sections 25-2804, 33-103, 33-103.01, 33-106, 33-106.02, 33-123, 33-125, 33-126.02, 33-126.03, and 33-126.06 and directed to be remitted to the fund, if any, for that fiscal year plus any required contributions of the state as provided in subsection (9) of this section.

(7) Benefits under the retirement system to members or to their beneficiaries shall be paid from the fund.

(8) Any member who is making contributions to the fund on December 25, 1969, may, on or before June 30, 1970, elect to become a future member by delivering written notice of such election to the board.

(9) Not later than January 1 of each year, the State Treasurer shall transfer to the fund an amount, determined on the basis of an actuarial valuation as of the previous June 30 and certified by the board, to fully fund the unfunded accrued liabilities of the retirement system as of June 30, 1988, by level payments up to January 1, 2000. Such valuation shall be on the basis of actuarial assumptions recommended by the actuary, approved by the board, and kept on file with the board. For the fiscal year beginning July 1, 2013, and each fiscal year thereafter, the actuary for the board shall perform an actuarial valuation of the system using the entry age actuarial cost method. Under this method, the actuarially required funding rate is equal to the normal cost rate, plus the contribution rate necessary to amortize the unfunded actuarial accrued liability on a level percentage of salary basis. The normal cost under this method shall be determined for each individual member on a level percentage of salary basis. The normal cost amount is then summed for all members. Beginning July 1, 2006, any existing unfunded liabilities shall be reinitialized and amortized over a thirty-year period, and during each subsequent actuarial valuation, changes in the funded actuarial accrued liability due to changes in benefits, actuarial assumptions, the asset valuation method, or actuarial gains or losses shall be measured and amortized over a thirty-year period beginning on the valuation date of such change. If the unfunded actuarial accrued liability under the entry age actuarial cost method is zero or less than zero on an actuarial valuation date, then all prior unfunded actuarial accrued liabilities shall be considered fully funded and the unfunded actuarial accrued liability shall be reinitialized and amortized over a thirty-year period as of the actuarial valuation date. If the actuarially required contribution rate exceeds the rate of all contributions required pursuant to the Judges Retirement Act, there shall be a supplemental appropriation sufficient to pay for the differences between the actuarially required contribution rate and the rate of all contributions required pursuant to the Judges Retirement Act.

(10) The state or county shall pick up the member contributions required by this section for all compensation paid on or after January 1, 1985, and the contributions so picked up shall be treated as employer contributions pursuant to section 414(h)(2) of the Internal Revenue Code in determining federal tax treatment under the code and shall not be included as gross income of the member until such time as they are distributed or made available. The contributions, although designated as member contributions, shall be paid by the state or county in lieu of member contributions. The state or county shall pay these member contributions from the same source of funds which is used in paying earnings to the member. The state or county shall pick up these contributions by a compensation deduction through a reduction in the compensation of the member. Member contributions picked up shall be treated for all purposes of the Judges Retirement Act in the same manner and to the extent as member contributions made prior to the date picked up.

Statutory provisions requiring counties to pay cost of maintaining a county court, prosecuting criminal law violations, and conducting state and national elections do not contravene the constitutional provision which prohibits property tax by state. State ex rel. Meyer v. County of Banner, 196 Neb. 565, 244 N.W.2d 179 (1976).

The independent act considered herein is not unconstitutional for failure to mention in the incidental provision for payment or exemption from payment of costs, nor for failure to refer to and repeal certain other statutes. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).



24-703.01 - Participation in retirement system; requirements.

24-703.01. Participation in retirement system; requirements.

On and after July 1, 2010, no judge shall be authorized to participate in the retirement system provided for in the Judges Retirement Act unless the judge (a) is a United States citizen or (b) is a qualified alien under the federal Immigration and Nationality Act, 8 U.S.C. 1101 et seq., as such act existed on January 1, 2009, and is lawfully present in the United States.



24-703.02 - Repealed. Laws 1998, LB 1191, § 85.

24-703.02. Repealed. Laws 1998, LB 1191, § 85.



24-703.03 - Elections authorized.

24-703.03. Elections authorized.

Any future member who has not previously retired prior to July 1, 2004, may elect to make contributions as provided in subdivision (2)(b) of section 24-703 and receive benefits as described in sections 24-707.01 and 24-708. Such election shall be made by written notice delivered to the board not later than ninety days after July 1, 2004.



24-704 - Administration of system; Public Employees Retirement Board, Auditor of Public Accounts, and Nebraska Investment Council; duties; employer education program.

24-704. Administration of system; Public Employees Retirement Board, Auditor of Public Accounts, and Nebraska Investment Council; duties; employer education program.

(1) The general administration of the retirement system for judges provided for in the Judges Retirement Act, except the investment of funds, is hereby vested in the board. The Auditor of Public Accounts shall make an annual audit of the retirement system and electronically file an annual report of its condition with the Clerk of the Legislature. Each member of the Legislature shall receive an electronic copy of the annual report by making a request for such report to the Auditor of Public Accounts. The board shall adopt and promulgate rules and regulations as may be necessary to carry out the Judges Retirement Act.

(2)(a) The board shall employ a director and such assistants and employees as may be necessary to efficiently discharge the duties imposed by the act. The director shall keep a record of all acts and proceedings taken by the board.

(b) The director shall keep a complete record of all members with respect to name, current address, age, contributions, length of service, compensation, and any other facts as may be necessary in the administration of the act. The information in the records shall be provided by the State Court Administrator in an accurate and verifiable form, as specified by the director. The director shall, from time to time, carry out testing procedures pursuant to section 84-1512 to verify the accuracy of such information. For the purpose of obtaining such facts and information, the director shall have access to the records of the various state departments and agencies and the holder of the records shall comply with a request by the director for access by providing such facts and information to the director in a timely manner. A certified copy of a birth certificate or delayed birth certificate shall be prima facie evidence of the age of the person named in the certificate.

(c) The director shall develop and implement an employer education program using principles generally accepted by public employee retirement systems so that all employers have the knowledge and information necessary to prepare and file reports as the board requires.

(3) Information necessary to determine membership in the retirement system shall be provided by the State Court Administrator.

(4) Any funds of the retirement system available for investment shall be invested by the Nebraska Investment Council pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Payment for investment services by the council shall be charged directly against the gross investment returns of the funds. Charges so incurred shall not be a part of the board's annual budget request. The amounts of payment for such services, as of December 31 of each year, shall be reported not later than March 31 of the following year to the council, the board, and the Nebraska Retirement Systems Committee of the Legislature. The report submitted to the committee shall be submitted electronically. The state investment officer shall sell any such securities upon request from the director so as to provide money for the payment of benefits or annuities.



24-704.01 - Board; power to adjust contributions and benefits.

24-704.01. Board; power to adjust contributions and benefits.

(1) If the board determines that the retirement system has previously received contributions or distributed benefits which for any reason are not in accordance with the Judges Retirement Act, the board shall refund contributions, require additional contributions, adjust benefits, or require repayment of benefits paid. In the event of an overpayment of a benefit, the board may, in addition to other remedies, offset future benefit payments by the amount of the prior overpayment, together with regular interest thereon. In the event of an underpayment of a benefit, the board shall immediately make payment equal to the deficit amount plus regular interest.

(2) The board shall adopt and promulgate rules and regulations implementing this section, which shall include, but not be limited to, the following: (a) The procedures for refunding contributions, adjusting future contributions or benefit payments, and requiring additional contributions or repayment of benefits; (b) the process for a member, member's beneficiary, employee, or employer to dispute an adjustment of contributions or benefits; and (c) notice provided to all affected persons. All notices shall be sent prior to an adjustment and shall describe the process for disputing an adjustment of contributions or benefits.



24-705 - Technical and administrative employees; actuary; report; expenses.

24-705. Technical and administrative employees; actuary; report; expenses.

The board shall have the power to secure and employ the services of such technical and administrative employees as are necessary to carry out the Judges Retirement Act. Pursuant to subdivision (2)(e) of section 84-1503, the board shall have an annual report prepared by a member of the American Academy of Actuaries showing a complete valuation of the present and prospective assets and liabilities of the fund created by the act. Such valuation shall be on the basis of actuarial assumptions recommended by the actuary, approved by the board, and kept on file with the board. The report shall further include a prospectus of the amount of the appropriation that will be required from the Legislature for the succeeding year. This report shall be furnished electronically to the Clerk of the Legislature at each regular session. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the director. The employees of the board shall be paid at such rates as the board shall approve. All administrative expenses shall be paid from the retirement fund.



24-706 - Termination of employment; return of contributions, when; rejoining system.

24-706. Termination of employment; return of contributions, when; rejoining system.

(1) Upon termination of employment, any member whose service is terminated prior to age sixty-five for any cause other than death or disability may, upon request to the board:

(a) Have returned to him or her the total amount of contributions which he or she has made to the fund, plus regular interest, and the return of such contributions to such judge shall preclude such judge from any benefits under the Judges Retirement Act unless and until such judge again serves in such capacity and repays his or her withdrawals pursuant to section 24-706.01. If the member chooses not to repay such withdrawals with interest, the member shall enter the retirement system as a new member with no prior rights; or

(b) Leave his or her contributions in the fund and receive a retirement annuity as provided in sections 24-708 and 24-710.

(2) Any member whose service is terminated at or subsequent to age sixty-five shall be considered as beginning normal retirement and annuity payments shall begin as provided in section 24-710.



24-706.01 - Termination of employment prior to eligibility to retire; rejoining system; effect.

24-706.01. Termination of employment prior to eligibility to retire; rejoining system; effect.

A member who terminates employment prior to becoming eligible to retire and again serves as a judge may elect to repay part or all of the amount he or she had withdrawn as a refund pursuant to section 24-706 plus the interest that would have accrued on such amount. Payment shall commence prior to termination of employment, shall not be extended more than five years after the date the member elects to repay his or her refund, and shall be completed prior to termination of employment. Prior service and rights shall be restored in proportion to the amounts repaid, and the prior service and rights of the member shall be fully restored only if he or she repays all accumulated withdrawals plus interest which would have accrued on that amount.



24-707 - Death of judge; benefits spouse entitled to receive; contributions paid to beneficiary; when; direct transfer to retirement plan; death while performing qualified military service; additional death benefit.

24-707. Death of judge; benefits spouse entitled to receive; contributions paid to beneficiary; when; direct transfer to retirement plan; death while performing qualified military service; additional death benefit.

(1) In the event of the death of a judge prior to retirement, if such judge shall have had five or more years of creditable service, the surviving spouse of such judge shall at his or her option, exercised within twelve months after the date of death, be immediately entitled to receive an annuity which shall be equal to the amount that would have accrued to the member had he or she elected to have the retirement annuity paid as a one-hundred-percent joint and survivor annuity payable as long as either the member or the member's spouse should survive and had the member retired (a) on the date of death if his or her age at death is sixty-five years or more or (b) at age sixty-five years if his or her age at death is less than sixty-five years. If such option is not exercised by such surviving spouse within twelve months after the judge's death, if there is no surviving spouse, or if the judge has not served for five years, then the beneficiary, or the estate if the judge has not filed a statement with the board naming a beneficiary, shall be paid a lump sum equal to all contributions to the fund made by such judge plus regular interest.

(2) In the event of the death of a judge subsequent to retirement, if such judge has not filed a statement of intent with the board to elect to receive any other form of annuity which may be provided for by section 24-710 or elected to make contributions and receive benefits as provided in section 24-703.03, the amount of annuities such judge has received under the provisions of the Judges Retirement Act shall be computed and, if such amount shall be less than the contributions to the fund made by such judge, plus regular interest, the difference shall be paid to the beneficiary or estate.

(3) Benefits to which the surviving spouse, beneficiary, or estate of a judge shall be entitled shall commence immediately upon the death of such judge.

(4) A lump-sum death benefit paid to the member's beneficiary, other than the member's estate, that is an eligible distribution may be distributed in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(5) For any member whose death occurs on or after January 1, 2007, while performing qualified military service as defined in section 414(u) of the Internal Revenue Code, the member's beneficiary shall be entitled to any additional death benefit that would have been provided, other than the accrual of any benefit relating to the period of qualified military service. The additional death benefit shall be determined as if the member had returned to employment with the State of Nebraska and such employment had terminated on the date of the member's death.



24-707.01 - Surviving spouse; benefits; applicable, when.

24-707.01. Surviving spouse; benefits; applicable, when.

(1) This section only applies to a judge who first served as a judge on or after July 1, 2004, and to a future member who elects to make contributions and receive benefits as provided in section 24-703.03.

(2) In the event of the death of a judge subsequent to retirement, his or her surviving spouse, if any, shall be entitled to receive, if the surviving spouse was born not more than five years subsequent to the birth of the deceased judge, a monthly benefit payable for life equal to fifty percent of the monthly benefit the retired judge was entitled to receive under the normal form of payment. Such benefit to the surviving spouse shall be provided without actuarial reduction or other assessment to the retired judge in determining his or her benefits. The entire cost of such a benefit shall be assumed by the fund. This benefit value may be applied on an actuarially equivalent basis to any joint and survivor benefit elected by a retiring judge with the surviving spouse as named beneficiary.

(3) In the event that the spouse of a retiring judge was born more than five years subsequent to the birth of the judge, such benefit to the judge described under subsection (2) of this section shall be reduced by the actuarial cost of providing a benefit to the surviving spouse equal to fifty percent of the benefit the retired judge was entitled to receive. The reduction to the retired judge's benefit shall be limited to that portion of the actuarial cost that exceeds the actuarial cost if the spouse was born five years subsequent to the judge. In the event of the death of a retired judge as described by this subsection, his or her surviving spouse shall receive a monthly benefit payable for life equal to fifty percent of the monthly benefit received by the deceased judge.

(4) This section shall not prevent a retiring judge from contracting to provide a larger percentage of benefit for a surviving spouse under other applicable statutes.



24-708 - Retirement of judge; when; deferment of payment; board; duties.

24-708. Retirement of judge; when; deferment of payment; board; duties.

(1) Except as provided in section 24-721, a judge may retire upon reaching the age of sixty-five years and upon making application to the board. Upon retiring each such judge shall receive retirement annuities as provided in section 24-710.

(2) Except as provided in section 24-721, a judge may retire upon reaching the age of fifty-five years and elect to receive a reduced monthly retirement income in lieu of a deferred vested annuity. The judge may request that the reduced monthly retirement income commence at any date, beginning on the first day of the month following the actual retirement date and ending on the normal retirement date. The amount of the reduced monthly retirement income shall be calculated based on the length of creditable service and average compensation at the actual retirement date. When a judge has elected to receive a reduced monthly retirement income to commence at the age of sixty-four years, the monthly payments shall be reduced by three percent. When a judge has elected to receive a reduced monthly retirement income to commence at the age of sixty-three years, the monthly payments shall be reduced by six percent. When a judge has elected to receive a reduced monthly retirement income to commence at the age of sixty-two years, the monthly payments shall be reduced by nine percent. When a judge has elected to receive a reduced monthly retirement income to commence prior to the age of sixty-two years, the monthly payments shall be further reduced to an amount that is actuarially equivalent to the amount payable at the age of sixty-two years.

(3) Payment of any benefit provided under the Judges Retirement Act may not be deferred later than April 1 of the year following the year in which the judge has both attained at least age seventy and one-half years and terminated his or her employment as a judge.

(4) The effective date of retirement payments shall be the first day of the month following (a) the date a member qualifies for retirement as provided in this section or (b) the date upon which a member's request for retirement is received on an application form provided by the retirement system, whichever is later. An application may be filed no more than ninety days in advance of qualifying for retirement.

(5) The board shall make reasonable efforts to locate the member or the member's beneficiary and distribute benefits by the required beginning date as specified by section 401(a)(9) of the Internal Revenue Code and the regulations issued thereunder. If the board is unable to make such a distribution, the benefit shall be distributed pursuant to the Uniform Disposition of Unclaimed Property Act and no amounts may be applied to increase the benefits any member would otherwise receive under the Judges Retirement Act.



24-708.01 - Retired member; reemployment; how treated.

24-708.01. Retired member; reemployment; how treated.

For a member who retired under section 24-708 and becomes employed full-time or part-time as a judge in the state after his or her retirement date, the retired member shall continue receiving retirement benefits, shall be treated as a new judge for all purposes of the Judges Retirement Act, and shall receive service credit only for service commencing from the date of reemployment. Retired judges who are assigned to temporary duty as provided in sections 24-729 to 24-733 shall not become contributing active members in the retirement system and shall not receive any service credits.



24-709 - Judge; physically or mentally disabled; retirement; Commission on Judicial Qualifications; application; examination; benefits.

24-709. Judge; physically or mentally disabled; retirement; Commission on Judicial Qualifications; application; examination; benefits.

Any judge, except a clerk magistrate, who has become physically or mentally disabled, which disability seriously interferes with the performance of his or her duties and which disability is determined to be permanent or reasonably likely to become permanent, may, upon being found so disabled by the Commission on Judicial Qualifications, retire or be retired, and upon such retirement he or she shall be entitled to receive the retirement annuity as provided in section 24-710. Any judge, or the guardian of any judge, so permanently disabled desiring to so retire, shall file an application for such retirement with the commission, which application shall be in such form and contain such information as such commission shall require. Such commission may require such judge to be examined by a physician appointed by the commission and may require such other evidence and proof of disability as it deems necessary to reach a determination as to whether such judge is so permanently disabled. If the commission determines that any such judge is so permanently disabled, it shall promptly notify the judge and the Public Employees Retirement Board and thereupon such judge shall be placed on retirement by the board and receive the retirement annuity each month as is provided in section 24-710.



24-709.01 - Judicial retirement proceedings before Commission on Judicial Qualifications; confidential.

24-709.01. Judicial retirement proceedings before Commission on Judicial Qualifications; confidential.

All documents filed with and proceedings before the Commission on Judicial Qualifications pursuant to sections 24-709 and 24-712 shall be confidential.



24-709.02 - Certain clerk magistrates; disabled; retirement; Public Employees Retirement Board; application; examination; benefits.

24-709.02. Certain clerk magistrates; disabled; retirement; Public Employees Retirement Board; application; examination; benefits.

(1) Clerk magistrates who were associate county judges and members of the fund at the time of their appointment as clerk magistrates shall have questions of disability decided by the Public Employees Retirement Board. Any such clerk magistrate may be retired as a result of disability either upon his or her own application or upon the application of an employer or any person acting in his or her behalf. Upon such retirement he or she shall be entitled to receive the retirement annuity as provided in section 24-710. Before any such clerk magistrate may be retired, a medical examination shall be made at the expense of the Nebraska Retirement Fund for Judges, which examination shall be conducted by a disinterested physician legally authorized to practice medicine under the laws of the state in which he or she practices, such physician to be selected by the board, and the physician shall certify to the board that the clerk magistrate is physically or mentally incapable of further performing his or her duties and should be retired. The application for disability retirement shall be made within one year of termination of employment.

(2) The board may require any such disability beneficiary who has not attained the age of sixty-five to undergo a medical examination at the expense of the board once each year. Should any disability beneficiary refuse to undergo such an examination, his or her disability retirement benefit may be discontinued by the board.



24-710 - Judges; retirement annuity; amount; how computed; cost-of-living adjustment.

24-710. Judges; retirement annuity; amount; how computed; cost-of-living adjustment.

(1) The retirement annuity of a judge who is an original member, who has not made the election provided for in subsection (8) of section 24-703 or section 24-710.01, and who retires under section 24-708 or 24-709 shall be computed as follows: Each such judge shall be entitled to receive an annuity, each monthly payment of which shall be in an amount equal to three and one-third percent of his or her final average compensation as such judge, multiplied by the number of his or her years of creditable service. The amount stated in this section shall be supplemental to any benefits received by such judge under the Nebraska and federal old age and survivors' insurance acts at the date of retirement, but the monthly combined benefits received thereunder and by the Judges Retirement Act shall not exceed sixty-five percent of the final average compensation such judge was receiving when he or she last served as such judge. The amount of retirement annuity of a judge who retires under section 24-708 or 24-709 shall not be less than twenty-five dollars per month if he or she has four years or more of service credit.

(2) The retirement annuity of a judge who is a future member and who retires after July 1, 1986, under section 24-708 or 24-709 shall be computed as follows: Each such judge shall be entitled to receive an annuity, each monthly payment of which shall be in an amount equal to three and one-half percent of his or her final average compensation as such judge, multiplied by the number of his or her years of creditable service, except that prior to an actuarial factor adjustment for purposes of calculating an optional form of annuity benefits under subsection (3) of this section, the monthly benefits received under this subsection shall not exceed seventy percent of the final average compensation such judge was receiving when he or she last served as such judge.

(3) Except as provided in section 42-1107, any member may, when filing an application as provided by the retirement system, elect to receive, in lieu of the normal form annuity benefits to which the member or his or her beneficiary may otherwise be entitled under the Judges Retirement Act, an optional form of annuity benefits which the board may by rules and regulations provide, the value of which, determined by accepted actuarial methods and on the basis of actuarial assumptions recommended by the actuary, approved by the board, and kept on file in the office of the director, is equal to the value of the benefit replaced. The board shall (a) adopt and promulgate appropriate rules and regulations establishing joint and survivorship annuities, with and without reduction on the death of the first annuitant, and such other forms of annuities as may in its judgment be appropriate and establishing benefits as provided in sections 24-707 and 24-707.01, (b) prescribe appropriate forms for making the election by the members, and (c) provide for the necessary actuarial services to make the required valuations.

(4) A one-time cost-of-living adjustment shall be made for each retired judge and each surviving beneficiary who is receiving a retirement annuity as provided for in this section. The annuity shall be adjusted by the increase in the cost of living or wage levels between the effective date of retirement and June 30, 1992, except that such increases shall not exceed three percent per year of retirement and the total increase shall not exceed two hundred fifty dollars per month.



24-710.01 - Judges; alternative contribution rate and retirement benefit; election; notice.

24-710.01. Judges; alternative contribution rate and retirement benefit; election; notice.

Any original member, as defined in subdivision (12) of section 24-701, who has not previously retired, may elect to make contributions and receive benefits pursuant to subsection (2) of section 24-703 and subsection (2) of section 24-710, instead of those provided by subsection (1) of section 24-703 and subsection (1) of section 24-710. Such election shall be by written notice delivered to the board not later than November 1, 1981. Such member shall thereafter be considered a future member.



24-710.02 - Retirement benefits; exemption from legal process; exception; payment for civil damages; conditions.

24-710.02. Retirement benefits; exemption from legal process; exception; payment for civil damages; conditions.

(1) Except as provided in subsection (2) of this section, all annuities or benefits which any person shall be entitled to receive under the Judges Retirement Act shall not be subject to garnishment, attachment, levy, the operation of bankruptcy or insolvency laws, or any other process of law whatsoever and shall not be assignable except to the extent that such annuities or benefits are subject to a qualified domestic relations order under the Spousal Pension Rights Act. The payment of any annuities or benefits subject to such order shall take priority over any payment made pursuant to subsection (2) of this section.

(2) If a member of the retirement system is convicted of or pleads no contest to a felony that is defined as assault, sexual assault, kidnapping, child abuse, false imprisonment, or theft by embezzlement and is found liable for civil damages as a result of such felony, following distribution of the member's annuities or benefits from the retirement system, the court may order the payment of the member's annuities or benefits under the retirement system for such civil damages, except that the annuities or benefits to the extent reasonably necessary for the support of the member or any of his or her beneficiaries shall be exempt from such payment. Any order for payment of annuities or benefits shall not be stayed on the filing of any appeal of the conviction. If the conviction is reversed on final judgment, all annuities or benefits paid as civil damages shall be forfeited and returned to the member. The changes made to this section by Laws 2012, LB916, shall apply to persons convicted of or who have pled no contest to such a felony and who have been found liable for civil damages as a result of such felony prior to, on, or after April 7, 2012.



24-710.03 - Judges; purchase of service credit; application of section.

24-710.03. Judges; purchase of service credit; application of section.

Any future member who has served as a judge for eighteen years but less than twenty years prior to July 15, 1992, and who has, prior to such date, contributed and earned the maximum benefit pursuant to subsection (2) of section 24-710 may purchase up to two years of service credit in order to qualify for the maximum benefit in effect after July 15, 1992. Service credit may only be purchased for actual time served as a judge. The amount to be paid shall not exceed the amount the member would have paid into the system based on the compensation and two years of service immediately following the year in which the member reached the maximum benefit in effect prior to July 15, 1992, plus the interest on that amount which would have accrued under the retirement system provided by the Judges Retirement Act. Any payment made pursuant to this section by a member to qualify for the maximum benefit in effect after July 15, 1992, shall be received by the retirement system office by December 31, 1993. Any such payment shall be made in a single lump sum.

This section shall not apply to any member who retires prior to July 15, 1992.



24-710.04 - Reemployment; military service; credit; effect.

24-710.04. Reemployment; military service; credit; effect.

Under such rules and regulations as the retirement board adopts and promulgates, any judge who is reemployed on or after December 12, 1994, pursuant to 38 U.S.C. chapter 43, shall be treated as not having incurred a break in service by reason of his or her period of military service. Such military service shall be credited for purposes of determining the nonforfeitability of the member's accrued benefits and the accrual of benefits under the plan. The state shall be liable for funding any obligation of the plan to provide benefits based upon such period of military service.



24-710.05 - Direct rollover; terms, defined; distributee; powers; board; duties.

24-710.05. Direct rollover; terms, defined; distributee; powers; board; duties.

(1) For purposes of this section and section 24-710.06:

(a) Distributee means the member, the member's surviving spouse, or the member's former spouse who is an alternate payee under a qualified domestic relations order as defined in section 414(p) of the Internal Revenue Code;

(b) Direct rollover means a payment by the retirement system to the eligible retirement plan or plans specified by the distributee;

(c) Eligible retirement plan means (i) an individual retirement account described in section 408(a) of the Internal Revenue Code, (ii) an individual retirement annuity described in section 408(b) of the code, except for an endowment contract, (iii) a qualified plan described in section 401(a) of the code, (iv) an annuity plan described in section 403(a) or 403(b) of the code, (v) except for purposes of section 24-710.06, an individual retirement plan described in section 408A of the code, and (vi) a plan described in section 457(b) of the code and maintained by a governmental employer. For eligible rollover distributions to a surviving spouse, an eligible retirement plan means subdivisions (1)(c)(i) through (vi) of this section; and

(d) Eligible rollover distribution means any distribution to a distributee of all or any portion of the balance to the credit of the distributee in the plan, except such term shall not include any distribution which is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life of the distributee or joint lives of the distributee and the distributee's beneficiary or for the specified period of ten years or more and shall not include any distribution to the extent such distribution is required under section 401(a)(9) of the Internal Revenue Code.

(2) For distributions made to a distributee on or after January 1, 1993, a distributee may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee.

(3) A member's surviving spouse or former spouse who is an alternate payee under a qualified domestic relations order and, on or after July 1, 2010, any designated beneficiary of a member who is not a surviving spouse or former spouse who is entitled to receive an eligible rollover distribution from the retirement system may, in accordance with such rules, regulations, and limitations as may be established by the board, elect to have such distribution made in the form of a direct transfer to a retirement plan eligible to receive such transfer under the provisions of the Internal Revenue Code.

(4) An eligible rollover distribution on behalf of a designated beneficiary of a member who is not a surviving spouse or former spouse of the member may be transferred to an individual retirement account or annuity described in section 408(a) or section 408(b) of the Internal Revenue Code that is established for the purpose of receiving the distribution on behalf of the designated beneficiary and that will be treated as an inherited individual retirement account or individual retirement annuity described in section 408(d)(3)(C) of the Internal Revenue Code.

(5) The board shall adopt and promulgate rules and regulations for direct rollover procedures which are consistent with section 401(a)(31) of the Internal Revenue Code and which include, but are not limited to, the form and time of direct rollover distributions.



24-710.06 - Retirement system; accept payments and rollovers; limitations; board; duties.

24-710.06. Retirement system; accept payments and rollovers; limitations; board; duties.

(1) The retirement system may accept cash rollover contributions from a member who is making payment pursuant to section 24-706 if the contributions do not exceed the amount of payment required for the service credits purchased by the member pursuant to such section and the contributions represent (a) all or any portion of the balance of the member's interest in a qualified plan under section 401(a) of the Internal Revenue Code or (b) the interest of the member from an individual retirement account or an individual retirement annuity, the entire amount of which is attributable to a qualified total distribution, as defined in the Internal Revenue Code, from a qualified plan under section 401(a) of the code and qualified as a tax-free rollover amount. The member's interest under subdivision (a) or (b) of this subsection must be transferred to the retirement system within sixty days from the date of the distribution from the qualified plan, individual retirement account, or individual retirement annuity.

(2) Cash transferred to the retirement system as a rollover contribution shall be deposited as other payments for service credits.

(3) Under the same conditions as provided in subsection (1) of this section, the retirement system may accept eligible rollover distributions from (a) an annuity contract described in section 403(b) of the Internal Revenue Code, (b) a plan described in section 457(b) of the code which is maintained by a state, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, or (c) the portion of a distribution from an individual retirement account or annuity described in section 408(a) or 408(b) of the code that is eligible to be rolled over and would otherwise be includible in gross income. Amounts accepted pursuant to this subsection shall be deposited as all other payments under this section.

(4) The retirement system may accept direct rollover distributions made from a qualified plan pursuant to section 401(a)(31) of the Internal Revenue Code. The direct rollover distribution shall be deposited as all other payments under this section.

(5) The board shall adopt and promulgate rules and regulations defining procedures for acceptance of rollovers which are consistent with sections 401(a)(31) and 402 of the Internal Revenue Code.



24-710.07 - Repealed. Laws 2011, LB 509, § 55.

24-710.07. Repealed. Laws 2011, LB 509, § 55.



24-710.08 - Repealed. Laws 1999, LB 674, § 12.

24-710.08. Repealed. Laws 1999, LB 674, § 12.



24-710.09 - Repealed. Laws 2011, LB 509, § 55.

24-710.09. Repealed. Laws 2011, LB 509, § 55.



24-710.10 - Repealed. Laws 2011, LB 509, § 55.

24-710.10. Repealed. Laws 2011, LB 509, § 55.



24-710.11 - Repealed. Laws 2011, LB 509, § 55.

24-710.11. Repealed. Laws 2011, LB 509, § 55.



24-710.12 - Retirement system; accept transfers; limitations; how treated.

24-710.12. Retirement system; accept transfers; limitations; how treated.

The retirement system may accept as payment for withdrawn amounts made pursuant to the Judges Retirement Act a direct trustee-to-trustee transfer from (1) an eligible tax-sheltered annuity plan as described in section 403(b) of the Internal Revenue Code or (2) an eligible deferred compensation plan as described in section 457(b) of the code on behalf of a member who is making payments for such amounts. The amount transferred shall not exceed the amount withdrawn and such transferred amount shall qualify as a purchase of permissive service credit by the member as defined in section 415 of the code.



24-710.13 - Annual benefit adjustment; cost-of-living adjustment calculation method.

24-710.13. Annual benefit adjustment; cost-of-living adjustment calculation method.

(1) Beginning July 1, 2011, and each July 1 thereafter, the board shall determine the number of retired members or beneficiaries described in subdivision (4)(b) of this section in the retirement system and an annual benefit adjustment shall be made by the board for each retired member or beneficiary under one of the cost-of-living adjustment calculation methods found in subsection (2), (3), or (4) of this section. Each retired member or beneficiary, if eligible, shall receive an annual benefit adjustment under the cost-of-living adjustment calculation method that provides the retired member or beneficiary the greatest annual benefit adjustment increase. No retired member or beneficiary shall receive an annual benefit adjustment under more than one of the cost-of-living adjustment calculation methods provided in this section.

(2) The current benefit paid to a retired member or beneficiary under this subsection shall be adjusted so that the purchasing power of the benefit being paid is not less than seventy-five percent of the purchasing power of the initial benefit. The purchasing power of the initial benefit in any year following the year in which the initial benefit commenced shall be calculated by dividing the United States Department of Labor, Bureau of Labor Statistics, Consumer Price Index for Urban Wage Earners and Clerical Workers factor on June 30 of the current year by the Consumer Price Index for Urban Wage Earners and Clerical Workers factor on June 30 of the year in which the benefit commenced. The result shall be multiplied by the product that results when the amount of the initial benefit is multiplied by seventy-five percent. In any year in which applying the adjustment provided in subsection (3) of this section results in a benefit which would be less than seventy-five percent of the purchasing power of the initial benefit as calculated in this subsection, the adjustment shall instead be equal to the percentage change in the Consumer Price Index for Urban Wage Earners and Clerical Workers factor from the prior year to the current year.

(3) The current benefit paid to a retired member or beneficiary under this subsection shall be increased annually by the lesser of (a) the percentage change in the Consumer Price Index for Urban Wage Earners and Clerical Workers for the period between June 30 of the prior year to June 30 of the present year or (b) two and one-half percent.

(4)(a) The current benefit paid to a retired member or beneficiary under this subsection shall be calculated by multiplying the retired member's or beneficiary's total monthly benefit by the lesser of (i) the cumulative change in the Consumer Price Index for Urban Wage Earners and Clerical Workers from the last adjustment of the total monthly benefit of each retired member or beneficiary through June 30 of the year for which the annual benefit adjustment is being calculated or (ii) an amount equal to three percent per annum compounded for the period from the last adjustment of the total monthly benefit of each retired member or beneficiary through June 30 of the year for which the annual benefit adjustment is being calculated.

(b) In order for a retired member or beneficiary to receive the cost-of-living adjustment calculation method provided in this subsection, the retired member or beneficiary shall be (i) a retired member or beneficiary who has been receiving a retirement benefit for at least five years if the member had at least twenty-five years of creditable service, (ii) a member who has been receiving a disability retirement benefit for at least five years pursuant to section 24-709, or (iii) a beneficiary who has been receiving a death benefit pursuant to section 24-707 or 24-707.01 for at least five years, if the member's or beneficiary's monthly accrual rate is less than or equal to the minimum accrual rate as determined by this subsection.

(c) The monthly accrual rate under this subsection is the retired member's or beneficiary's total monthly benefit divided by the number of years of creditable service earned by the retired or deceased member.

(d) The total monthly benefit under this subsection is the total benefit received by a retired member or beneficiary pursuant to the Judges Retirement Act and previous adjustments made pursuant to this section or any other provision of the act that grants a benefit or cost-of-living increase, but the total monthly benefit shall not include sums received by an eligible retired member or eligible beneficiary from federal sources.

(e) Beginning July 1, 2010, the minimum accrual rate under this subsection was forty-six dollars and eighty-five cents. Beginning July 1, 2011, the minimum accrual rate under this subsection was forty-eight dollars and seventy-five cents. Beginning July 1, 2012, the minimum accrual rate under this subsection was forty-nine dollars and fifty-two cents. Beginning July 1, 2013, the board shall annually adjust the minimum accrual rate to reflect the cumulative percentage change in the Consumer Price Index for Urban Wage Earners and Clerical Workers from the last adjustment of the minimum accrual rate.

(5) Beginning July 1, 2011, and each July 1 thereafter, each retired member or beneficiary shall receive the sum of the annual benefit adjustment and such retiree's total monthly benefit less withholding, which sum shall be the retired member's or beneficiary's adjusted total monthly benefit. Each retired member or beneficiary shall receive the adjusted total monthly benefit until the expiration of the annuity option selected by the member or until the retired member or beneficiary again qualifies for the annual benefit adjustment, whichever occurs first.

(6) The annual benefit adjustment pursuant to this section shall not cause a current benefit to be reduced, and a retired member or beneficiary shall never receive less than the adjusted total monthly benefit until the annuity option selected by the member expires.

(7) The board shall adjust the annual benefit adjustment provided in this section so that the cost-of-living adjustment provided to the retired member or beneficiary at the time of the annual benefit adjustment does not exceed the change in the Consumer Price Index for Urban Wage Earners and Clerical Workers for the period between June 30 of the prior year to June 30 of the present year. If the consumer price index used in this section is discontinued or replaced, a substitute index published by the United States Department of Labor shall be selected by the board which shall be a reasonable representative measurement of the cost-of-living for retired employees.



24-711 - Retired judge; statement of facts; contents; false or fraudulent actions; prohibited acts; penalty; denial of benefits.

24-711. Retired judge; statement of facts; contents; false or fraudulent actions; prohibited acts; penalty; denial of benefits.

(1) Any judge who retires under the provisions of section 24-708 or 24-709, or his or her guardian, shall give to the board a statement of facts which shall include an accurate record of all service claimed by such judge, his or her compensation when he or she last served as a judge, the amount of contributions he or she has made to the fund, the amount of benefits he or she is receiving or shall be entitled to receive under the Nebraska and federal old-age and survivors insurance acts, designation of beneficiary, and any other information the board may request. The board shall determine the accuracy of all pertinent facts claimed and may call a hearing to determine any or all matters necessary in order to determine the amount of the annuity to which such judge is entitled. After obtaining all facts it deems necessary, the board shall render its decision as to the amount of the annuity, if any, to which such judge shall be entitled.

(2) Any person who, knowing it to be false or fraudulent, presents or causes to be presented a false or fraudulent claim or benefit application, any false or fraudulent proof in support of such a claim or benefit, or false or fraudulent information which would affect a future claim or benefit application to be paid under the retirement system for the purpose of defrauding or attempting to defraud the retirement system shall be guilty of a Class II misdemeanor. The retirement board shall deny any benefits that it determines are based on false or fraudulent information and shall have a cause of action against the member to recover any benefits already paid on the basis of such information.



24-712 - Annuity payments; continuation; physical examinations, when; cost.

24-712. Annuity payments; continuation; physical examinations, when; cost.

Annuity payments to a judge, who has retired under the provisions of section 24-708, shall continue until the end of the month in which such judge shall die. The last annuity payment and any other payments to which such judge shall be entitled and which have not been paid at the time of his or her death shall be paid to his or her beneficiary. A judge who is receiving annuity payments, under the provisions of section 24-709, shall continue to receive such annuities as long as he or she is permanently disabled, and if such judge shall die while so disabled, payment of annuities shall be terminated in the same manner as provided for a judge who dies subsequent to his or her retirement. Any judge, who is receiving annuities under the provisions of section 24-709, may be required by the commission to submit to a reexamination at any time. Any such judge shall have the right to a reexamination, upon an application to the commission, but not more often than once every six months. A physician appointed by the commission shall make such examinations and report his or her findings to the commission which shall make a determination. If the commission shall find that the permanent disability no longer exists, it shall so notify the judge and the board shall discontinue annuity payments to such judge unless the judge has in the meantime qualified for retirement by reason of his or her age. If any judge refuses to submit to such reexamination, the commission shall immediately terminate all annuity payments to such judge. Costs incurred by the commission for the services of a physician, as authorized by the provisions of section 24-709 and this section, shall be paid by the commission out of money from the fund.



24-713 - State Treasurer; duties; warrants.

24-713. State Treasurer; duties; warrants.

The State Treasurer shall be the custodian of the funds and securities of the retirement system and may deposit the funds and securities in any financial institution approved by the Nebraska Investment Council. The Director of Administrative Services is directed to draw warrants on the State Treasurer against the fund for authorized expenditures upon duly itemized vouchers signed by a person authorized by the retirement board. The State Treasurer shall transmit monthly to the board a detailed statement showing all credits to and disbursements from the funds in his or her custody belonging to the retirement system.



24-713.01 - Limitation of actions.

24-713.01. Limitation of actions.

Every claim and demand under the Judges Retirement Act and against the retirement system or the board shall be forever barred unless the action is brought within two years of the time at which the claim accrued.



24-713.02 - Retirement system contributions, property, and rights; how treated.

24-713.02. Retirement system contributions, property, and rights; how treated.

All contributions to the retirement system, all property and rights purchased with the contributions, and all investment income attributable to the contributions, property, or rights shall be held in trust by the State of Nebraska for the exclusive benefit of members and their beneficiaries and shall only be used to pay benefits to such persons and to pay administrative expenses according to the provisions of the Judges Retirement Act.



24-713.03 - Termination of system or contributions; effect.

24-713.03. Termination of system or contributions; effect.

Upon termination or partial termination of the retirement system or upon complete discontinuance of contributions under the retirement system, the rights of all affected members to benefits accrued to the date of such termination, partial termination, or discontinuance, to the extent funded as of such date, shall be nonforfeitable.



24-714 - Retirement of judge; effect; filling of vacancy.

24-714. Retirement of judge; effect; filling of vacancy.

When the Chief Justice or a judge of the Supreme Court, a judge of the Court of Appeals, a judge of the district court, or a judge of the Nebraska Workers' Compensation Court becomes retired under the Judges Retirement Act, he or she shall be relieved of further active duties on the court. The Governor may fill the vacancy caused by such retirement the same as when a vacancy exists on that court for any other reason. When a judge of the county court or judge of a separate juvenile court becomes retired under the provisions of such sections, he or she shall also be relieved of further active duties and a vacancy shall be deemed to exist, which vacancy shall be filled as provided by law.



24-715 - Commission on Judicial Qualifications; created; members; appointment.

24-715. Commission on Judicial Qualifications; created; members; appointment.

Pursuant to the Constitution of the State of Nebraska, there is hereby created a Commission on Judicial Qualifications consisting of: (1) Three judges, including one district court judge, one county court judge, and one judge of any other court inferior to the Supreme Court as now exists or may hereafter be created by law, all of whom shall be appointed by the Chief Justice of the Supreme Court; (2) three members of the Nebraska State Bar Association who shall have practiced law in this state for at least ten years and who shall be appointed by the Executive Council of the Nebraska State Bar Association; (3) three citizens, none of whom shall be a Justice or judge of the Supreme Court or a judge of any court, active or retired, nor a member of the Nebraska State Bar Association, and who shall be appointed by the Governor; and (4) the Chief Justice of the Supreme Court, who shall serve as its chairperson.

This section does not grant authority to the Nebraska State Bar Association to commence disciplinary actions against sitting judges. State ex rel. NSBA v. Krepela, 259 Neb. 395, 610 N.W.2d 1 (2000).

On a showing of a compelling need for information preliminary to a judicial proceeding, limited disclosures of grand jury testimony granted. United States v. Salanitro, 437 F.Supp. 240 (D. Neb. 1977).



24-716 - Commission; members; term; vacancy.

24-716. Commission; members; term; vacancy.

The term of office of each member of the Commission on Judicial Qualifications, except the Chief Justice of the Supreme Court, shall be four years. The term of the Chief Justice shall be permanent. In the event of a vacancy, the vacancy shall be filled by appointment in the same manner as the original members are appointed and the individuals so appointed shall serve for the balance of the original term. Any member of the commission shall be eligible for reappointment for an additional term without regard to the number of years that such individual has served as a member of the commission.



24-717 - Commission; organization; officers.

24-717. Commission; organization; officers.

The Commission on Judicial Qualifications shall annually select a vice-chairperson from its own members and a secretary who may or may not be a member of the commission and who shall keep minutes of all meetings of the commission. Such vice-chairperson and secretary shall each serve for one year or until a successor is selected.



24-718 - Commission; compensation; expenses.

24-718. Commission; compensation; expenses.

Members of the Commission on Judicial Qualifications shall serve without compensation but they shall be reimbursed for all reasonable expenses incurred by them in connection with their duties as members of the commission as provided in sections 81-1174 to 81-1177 for state employees.



24-719 - Commission; meetings; quorum; annual report.

24-719. Commission; meetings; quorum; annual report.

(1) Meetings of the Commission on Judicial Qualifications shall be held at least annually at Lincoln, Nebraska, or at such other place or places within the State of Nebraska and at such time as the commission may determine. A majority of the members of the commission shall constitute a quorum. No action of the commission shall be valid unless concurred in by a majority of its members. The date of the annual meeting of the commission shall be fixed by resolution of the commission and special meetings of the commission may be called at any time by the chairperson or vice-chairperson of the commission or by the Supreme Court or at the written request of any two members of the commission.

(2) To the extent permitted by the Constitution of Nebraska, the commission shall prepare and make available to the public an annual report outlining the activities of the commission in the previous year. The report shall include, but not be limited to:

(a) The total number of meetings held by the commission;

(b) The total number of complaints filed with the commission;

(c) The total number of complaints dismissed by the commission;

(d) The total number of public reprimands issued by the commission;

(e) The total number of formal complaints filed by the commission; and

(f) The costs incurred by the commission which shall include:

(i) Expenses paid to commission members pursuant to section 24-718;

(ii) Expenses paid to special masters appointed by the commission; and

(iii) Expenses paid to special investigators hired by the commission.



24-720 - Commission; complaints and requests; form.

24-720. Commission; complaints and requests; form.

Complaints and requests to the Commission on Judicial Qualifications shall be in writing directed to the commission or to any member of the commission. No specified form of complaint or request shall be required.



24-721 - Commission; complaint or request filed by citizen; investigation; proceedings; rights of judge or justice; special master; commission; recommendations; rules.

24-721. Commission; complaint or request filed by citizen; investigation; proceedings; rights of judge or justice; special master; commission; recommendations; rules.

Any citizen of the State of Nebraska shall have the right at all times to complain to the Commission on Judicial Qualifications with reference to the acts, activities, or qualifications of any Justice or judge of the Supreme Court or judge of any of the courts of the State of Nebraska or to request that the commission consider the qualifications of any Justice or judge of the Supreme Court or judge of any of the courts of the State of Nebraska. Upon receipt of any such complaint or request, the commission shall make such investigation as it determines to be necessary. The commission shall have the right to subpoena witnesses; to hold hearings; to require the Justice or judge to submit to physical or mental examination by medical experts; to appoint special masters to conduct hearings; to make independent investigations, either by members of the commission or by special investigators employed by the commission; to hold confidential prehearing proceedings with the person or persons filing the complaint or request, or with his or her or their agents or attorneys; and to hold confidential prehearing proceedings with the judge or Justice involved in the complaint or request. If the commission finds probable cause for the existence of any of the grounds for disciplinary action or retirement specified in section 24-722, it shall reprimand the Justice or judge or order a formal open hearing to be held before it concerning the reprimand, discipline, censure, suspension, removal, or retirement of such Justice or judge. Any reprimand shall be public and shall be announced in a fashion similar to that of a published opinion of the Supreme Court. A judge who receives official notice of a complaint or request pursuant to this section shall not be allowed to retire pursuant to the Judges Retirement Act until the matter is resolved by the commission or the Supreme Court, if the commission recommends action by the court. If a hearing is ordered, the commission shall advise the judge or Justice involved, in writing, of the specific charges which have been made and supported, substantiated, or revealed by the independent investigation of the commission. The judge or Justice shall be given reasonable time in which to formally answer such charges in writing and the matter shall then be set for formal open hearing, at which time the commission shall cause the testimony and the documentary evidence relating to the charges to be produced and recorded in such manner as the commission shall determine to be advisable, giving the judge or Justice involved and his or her attorney a full opportunity to question and cross-examine the witnesses and evidence so produced. The judge or Justice shall have an opportunity to produce at such hearing, testimony, evidence, and documents relating to the charges involved; thereafter any rebuttal evidence may be produced. In the alternative or in addition, the commission may request the Supreme Court to appoint one or more special masters who shall be judges of courts of record to hold a formal open hearing to take evidence in any such matter, and to report to the commission. Whenever any person shall refuse to testify or to produce books, papers, or other evidence when required to do so in any hearing held before the Commission on Judicial Qualifications or before a special master or masters appointed under the provisions of this section for the reason that the testimony or evidence required of him or her may tend to incriminate him or her or subject him or her to a forfeiture or penalty, he or she may nevertheless be compelled to testify or produce such evidence by order of the Commission on Judicial Qualifications or special master or masters on motion of counsel to the commission. No person who testifies or produces evidence in obedience to the command of the commission or special master or masters in such case shall be liable to any forfeiture or penalty for or on account of any transaction, matter, or thing concerning or arising from that as to which he or she may so testify or produce evidence, nor shall such testimony or evidence be used directly or indirectly in any proceedings against him or her, except that no person shall be exempt from prosecution and punishment for perjury or contempt committed in so testifying. The requirement to testify or produce evidence shall not apply when such person proves the real and substantial danger of a prosecution against him or her in another jurisdiction based on the admissions to be made by him or her in this state. The commission or special master or masters shall have power to punish for contempt for any action specified in section 25-2121. If, after formal open hearing, or after considering the record and report of the masters, the commission finds that the charges are established by clear and convincing evidence, it shall recommend to the Supreme Court that the Justice or judge of the Supreme Court or other judge involved shall be reprimanded, disciplined, censured, suspended without pay for a definite period of time not to exceed six months, removed, or retired as the case may be. All hearings before the commission and all proceedings before masters and before the Supreme Court shall be conducted in accordance with rules promulgated or to be promulgated by the Supreme Court.



24-722 - Justice or judge; discipline or removal; grounds.

24-722. Justice or judge; discipline or removal; grounds.

A Justice or judge of the Supreme Court or judge of any court of this state may be reprimanded, disciplined, censured, suspended without pay for a definite period of time not to exceed six months, or removed from office for (1) willful misconduct in office, (2) willful disregard of or failure to perform his or her duties, (3) habitual intemperance, (4) conviction of a crime involving moral turpitude, (5) disbarment as a member of the legal profession licensed to practice law in the State of Nebraska, or (6) conduct prejudicial to the administration of justice that brings the judicial office into disrepute, or he or she may be retired for physical or mental disability seriously interfering with the performance of his or her duties if such disability is determined to be permanent or reasonably likely to become permanent.

A clear violation of the Nebraska Code of Judicial Conduct constitutes, at a minimum, a violation of subsection (6) of this section. In re Complaint Against Lindner, 271 Neb. 323, 710 N.W.2d 866 (2006).

Pursuant to subsection (6) of this section, conduct that clearly violates the Code of Judicial Conduct constitutes, at a minimum, a violation of this section, and a judge may be removed from office based on a violation of this section. In re Complaint Against Jones, 255 Neb. 1, 581 N.W.2d 876 (1998).

A clear violation of the Code of Judicial Conduct constitutes, at minimum, a violation of subsection (6) of this section. In re Complaint Against Staley, 241 Neb. 152, 486 N.W.2d 886 (1992).

Crucial to the finding that subsection (1) of this section has been violated is a showing of bad faith. Although a certain amount of "honest" error can be expected, blatant, flagrant, and repeated failures to perform judicial duties constitutes a violation of subsection (2) of this section. A clear violation of the Code of Judicial Conduct constitutes, at minimum, a violation of subsection (6) of this section. In re Complaint Against Kelly, 225 Neb. 583, 407 N.W.2d 182 (1987).



24-723 - Supreme Court; record of proceedings; review; order; retirement, removal, or suspension; effect.

24-723. Supreme Court; record of proceedings; review; order; retirement, removal, or suspension; effect.

The Supreme Court shall review the record of the proceedings and in its discretion may permit the introduction of additional evidence. The Supreme Court shall make such determination as it finds just and proper, and may order the reprimand, discipline, censure, suspension without pay for a definite period of time not to exceed six months, removal, or retirement of such Justice or judge of the Supreme Court or other judge, or may wholly reject the recommendation. Upon an order for retirement, the Justice or judge of the Supreme Court or other judge shall thereby be retired with the same rights and privileges as if he or she had retired pursuant to statute. Upon an order for removal, the Justice or judge of the Supreme Court or other judge shall be removed from office, his or her salary shall cease from the date of such order, and he or she shall be ineligible for judicial office. Upon an order for suspension, the Justice or judge of the Supreme Court or other judge shall draw no salary and shall perform no judicial functions during the period of suspension. Suspension shall not create a vacancy in the office of Justice or judge of the Supreme Court or other judge.



24-723.01 - Justice or judge; disqualification without loss of salary; Supreme Court order; when.

24-723.01. Justice or judge; disqualification without loss of salary; Supreme Court order; when.

Upon order of the Supreme Court, a Justice or judge of the Supreme Court or other judge shall be disqualified from acting as a Justice or judge of the Supreme Court or other judge, without loss of salary, while there is pending (1) an indictment or information charging him or her in the United States with a crime punishable as a felony under Nebraska or federal law or (2) a recommendation to the Supreme Court by the Commission on Judicial Qualifications for his or her removal or retirement.



24-723.02 - Justice or judge; removal or suspension by Supreme Court; grounds.

24-723.02. Justice or judge; removal or suspension by Supreme Court; grounds.

In addition to the procedure set forth in sections 24-721 to 24-723, on recommendation of the Commission on Judicial Qualifications or on its own motion, the Supreme Court (1) shall remove a Justice or judge of the Supreme Court or other judge from office when in any court in the United States such Justice or judge pleads guilty or no contest to a crime punishable as a felony under Nebraska or federal law, and (2) may suspend a Justice or judge of the Supreme Court or other judge from office without salary when in any court in the United States such Justice or judge is found guilty of a crime punishable as a felony under Nebraska or federal law or any other crime that involves moral turpitude. If his or her conviction is reversed, suspension shall terminate and he or she shall be paid his or her salary for the period of suspension. If he or she is suspended and his or her conviction becomes final the Supreme Court shall remove him or her from office.



24-724 - Commission; executive secretary; personnel; employ; Attorney General; counsel; special counsel.

24-724. Commission; executive secretary; personnel; employ; Attorney General; counsel; special counsel.

The Commission on Judicial Qualifications shall have the authority to employ an executive secretary, investigators, medical experts, and such other employees and experts as the commission in its discretion determines to be necessary to carry out its functions and purposes. The office of the Attorney General shall provide counsel to the commission but the commission may employ special counsel in any proceeding if determined by the commission to be advisable.



24-725 - Commission; budget; submit.

24-725. Commission; budget; submit.

The Commission on Judicial Qualifications shall submit its budget estimate in the manner and form and at the times required by law of all departments, offices, and institutions of the state government requesting appropriations.



24-726 - Proceedings prior to formal hearing; confidential.

24-726. Proceedings prior to formal hearing; confidential.

All papers filed with and proceedings before the Commission on Judicial Qualifications or masters appointed by the Supreme Court pursuant to section 24-721 prior to any formal open hearing shall be confidential. The filing of papers with and the testimony given before the commission or masters or the Supreme Court shall be deemed a privileged communication.



24-727 - Supreme Court; procedure; rule; adopt.

24-727. Supreme Court; procedure; rule; adopt.

The Supreme Court shall by rule provide for procedure under sections 24-709, 24-712, and 24-715 to 24-728 before the Commission on Judicial Qualifications, the masters, and the Supreme Court.



24-728 - Judge or justice; own discipline, removal, or retirement; participation prohibited.

24-728. Judge or justice; own discipline, removal, or retirement; participation prohibited.

No Justice or judge of the Supreme Court or other judge shall participate, as a member of the Commission on Judicial Qualifications, or as a master, or as a member of the Supreme Court, in any proceedings involving his or her own reprimand, discipline, censure, suspension, removal, or retirement.



24-729 - Judges; retired; assignment; when; retired judge, defined.

24-729. Judges; retired; assignment; when; retired judge, defined.

The Supreme Court of Nebraska is empowered, with the consent of the retired judge, (1) to assign judges of the Supreme Court, Court of Appeals, and district court who are now retired or who may be retired hereafter to (a) sit in any court in the state to relieve congested dockets or to prevent the docket of such court from becoming congested or (b) sit for the judge of any court who may be incapacitated or absent for any reason whatsoever and (2) to assign any judge of the separate juvenile court, county court, or Nebraska Workers' Compensation Court who is now retired or who may be retired hereafter to (a) sit in any court having the same jurisdiction as one in which any such judge may have previously served to relieve congested dockets or to prevent the docket of any such court from becoming congested or (b) sit for the judge of any such court who may be incapacitated or absent for any reason. Any judge who has retired on account of disability may not be so assigned.

For purposes of sections 24-729 to 24-733, retired judge shall include a judge who, before, on, or after March 31, 1993, has retired upon the attainment of age fifty-five and has elected to defer the commencement of his or her retirement annuity to a later date.

The Nebraska Constitution clearly permits district court judges, retired or not, to act as associate Supreme Court judges when necessary for prompt submission and determination of causes. ConAgra, Inc. v. Cargill, Inc., 223 Neb. 92, 388 N.W.2d 458 (1986).

This provision, which authorized the Supreme Court to assign retired district judges to sit in any court to relieve or prevent congested dockets, or to sit for a judge of any court who is incapacitated or absent, is not limited by article V, section 2, of the Nebraska Constitution, which expressly authorizes district judges to sit in specific cases. ConAgra, Inc. v. Cargill, Inc., 223 Neb. 92, 388 N.W.2d 458 (1986).



24-730 - Retired judge; temporary duty; compensation.

24-730. Retired judge; temporary duty; compensation.

A retired judge holding court pursuant to sections 24-729 to 24-733 shall receive, in addition to his or her retirement benefits, for each day of temporary duty an amount established by the Supreme Court. In addition, a retired judge who consents to serve a minimum number of temporary duty days annually, as established by the Supreme Court, and is appointed by the Supreme Court for such extended service, may also receive a stipend or an adjusted stipend calculated from the number of days of temporary duty performed by the judge in such annual period in relation to an annual base amount established by the Supreme Court.



24-731 - Retired judge; temporary duty; expenses.

24-731. Retired judge; temporary duty; expenses.

A retired judge on temporary duty shall be reimbursed for his or her expenses at the same rate as provided in sections 81-1174 to 81-1177 for state employees but shall submit a request for payment or reimbursement in the manner provided in section 24-733.



24-732 - Retired judge; temporary duty; not contribute to retirement fund; retirement benefits not affected.

24-732. Retired judge; temporary duty; not contribute to retirement fund; retirement benefits not affected.

A retired judge on temporary duty shall not be required to contribute to the Nebraska Retirement Fund for Judges, and the retirement benefits of such a retired judge shall neither be increased nor decreased on account of his temporary duty.



24-733 - Retired judge; temporary duty; request for compensation and expenses.

24-733. Retired judge; temporary duty; request for compensation and expenses.

Within fifteen days following completion of a temporary duty assignment, the retired judge shall submit to the Chief Justice of the Supreme Court, on forms provided by the Chief Justice, a request for payment or reimbursement for services rendered and expenses incurred during such temporary duty assignment. Upon receipt of such request, the Chief Justice shall endorse on the request that the services were performed and expenses incurred pursuant to an assignment of the Supreme Court of Nebraska and file such request with the proper authority for payment.



24-734 - Judges; powers; enumerated.

24-734. Judges; powers; enumerated.

(1) A judge of any court established under the laws of the State of Nebraska shall, in any case in which that judge is authorized to act, have power to exercise the powers conferred upon the judge and court, and specifically to:

(a) Upon the stipulation of the parties to an action, hear and determine any matter, including the trial of an equity case or case at law in which a jury has been waived;

(b) Hear and determine pretrial and posttrial matters in civil cases not involving testimony of witnesses by oral examination;

(c) With the consent of the defendant, receive pleas of guilty and pass sentences in criminal cases;

(d) With the consent of the defendant, hear and determine pretrial and posttrial matters in criminal cases;

(e) Hear and determine cases brought by petition in error or appeal not involving testimony of witnesses by oral examination;

(f) Hear and determine any matter in juvenile cases with the consent of the guardian ad litem or attorney for the minor, the other parties to the proceedings, and the attorneys for those parties, if any; and

(g) Without notice, make any order and perform any act which may lawfully be made or performed by him or her ex parte in any action or proceeding which is on file in any district of this state.

(2) A judgment or order made pursuant to this section shall be deemed effective when the judgment is entered in accordance with the provisions of subsection (3) of section 25-1301.

(3) The judge, in his or her discretion, may in any proceeding authorized by the provisions of this section not involving testimony of witnesses by oral examination, use telephonic, videoconferencing, or similar methods to conduct such proceedings. The court may require the parties to make reimbursement for any charges incurred.

(4) A judge, in any case with the consent of the parties, may permit any witness who is to be examined by oral examination to appear by telephonic, videoconferencing, or similar methods, with any costs thereof to be taxed as costs.

(5) The enumeration of the powers in subsections (1), (2), (3), and (4) of this section shall not be construed to deny the right of a party to trial by jury in the county in which the action was first filed if such right otherwise exists.

(6) Nothing in this section shall be construed to exempt proceedings under this section from the provisions of the Guidelines for Use by Nebraska Courts in Determining When and Under What Conditions a Hearing Before Such Court May Be Closed in Whole or in Part to the Public, adopted by the Supreme Court of the State of Nebraska September 8, 1980, and any amendments to those provisions.

1. Constitutionality

2. Jurisdiction at chambers

3. No jurisdiction at chambers

4. Notice

5. Miscellaneous

1. Constitutionality

Constitutionality of act is closed question. Beatrice Paper Co. v. Beloit Iron Works, 46 Neb. 900, 65 N.W. 1059 (1896).

2. Jurisdiction at chambers

Conditions are specified under which district judges may exercise powers in chambers. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

District judge sitting in chambers may impose sentence on plea of guilty. Duggan v. Olson, 146 Neb. 248, 19 N.W.2d 353 (1945).

District judge at chambers on ten days' notice, or where hearing is had on stipulation of parties, has jurisdiction to enter an order directing the issuance of a writ of assistance on confirmation of sale of property. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

Judge may confirm sale of land to pay debts by administrator, in vacation, without notice. Brusha v. Phipps, 86 Neb. 822, 126 N.W. 856 (1910).

Judge in chambers has jurisdiction to issue mandamus when right is clear. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902); Wheeler v. State ex rel. Londrosh, 32 Neb. 472, 49 N.W. 442 (1891); Clark v. State ex rel. Dunham, 24 Neb. 263, 38 N.W. 752 (1888).

Judge in chambers may appoint receiver. Morris v. Linton, 62 Neb. 731, 87 N.W. 958 (1901).

Judge in chambers may receive plea of guilty in felony though prosecution is started in another county. McCarty v. Hopkins, 61 Neb. 550, 85 N.W. 540 (1901).

Order may be made in chambers to enforce habeas corpus by contempt proceedings. Nebraska Children's Home Society v. State, 57 Neb. 765, 78 N.W. 267 (1899).

Judge in chambers may confirm sale. Beatrice Paper Co. v. Beloit Iron Works, 46 Neb. 900, 65 N.W. 1059 (1896); Lawson v. Gibson, 18 Neb. 137, 24 N.W. 447 (1885).

Judge has jurisdiction to dissolve injunction but not to dismiss action. Browne v. Edwards & McCullough Lumber Co., 44 Neb. 361, 62 N.W. 1070 (1895).

Order may be made in chambers to compel assignee for creditors to convey to successor. Strunk v. State ex rel. Lipp, 33 Neb. 322, 50 N.W. 14 (1891).

Writ of mandamus may be granted in chambers though writ will operate in another county. Linch v. State ex rel. Eckles, 30 Neb. 740, 47 N.W. 88 (1890).

Guardian may be licensed in chambers to sell real estate though estate is in another county in district. Dietrichs v. Lincoln & N. W. R. R. Co., 14 Neb. 355, 15 N.W. 728 (1883).

Judge may license guardian to sell real estate. Stewart v. Daggy, 13 Neb. 290, 13 N.W. 399 (1882).

District judge has jurisdiction to receive plea of guilty in chambers. Canada v. Jones, 170 F.2d 606 (8th Cir. 1948).

3. No jurisdiction at chambers

Judge has no jurisdiction in chambers to modify or correct decree of district court by nunc pro tunc except by consent of all parties affected. Nicholson v. Getchell, 113 Neb. 248, 202 N.W. 618 (1925).

Judge has no jurisdiction in chambers to enter decree of mortgage foreclosure. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).

Judge has no jurisdiction at chambers to hear and to decide a motion to vacate a judgment made after the term at which judgment was rendered. Kime v. Fenner, 54 Neb. 476, 74 N.W. 869 (1898); Fisk v. Thorp, 51 Neb. 1, 70 N.W. 498 (1897).

Judge cannot issue mandamus where facts are in issue. Mayer v. State ex rel. Wilkinson, 52 Neb. 764, 73 N.W. 214 (1897).

Judge has no jurisdiction, outside of county where action is pending, to issue order for examination of plaintiff. Ellsworth v. City of Fairbury, 41 Neb. 881, 60 N.W. 336 (1894).

Judge in chambers cannot enter decree in mechanics' lien foreclosure. Conover v. Wright, 3 Neb. Unof. 211, 91 N.W. 545 (1902).

4. Notice

Trial judge at chamber within his district was not required to give ten days' notice prior to modification of judgment concerning an estate. In re Estate of Weinberger, 207 Neb. 711, 300 N.W.2d 818 (1981).

Deficiency judgment entered in chambers without notice was void. In re Estates of Anderson, 149 Neb. 551, 31 N.W.2d 562 (1948).

Requirement of ten days' notice to exercise of jurisdiction in chambers may be waived. Smith v. Olson, 44 F.Supp. 456 (D. Neb. 1942).

5. Miscellaneous

This section should not be relied upon with respect to an on-the-record transaction which takes place in chambers while court is in session. State v. Carney, 220 Neb. 906, 374 N.W.2d 59 (1985).

Without a written stipulation of the parties, a district judge can hear application to modify an award of child support in county where the proceeding is pending, only. Hanson v. Hanson, 195 Neb. 836, 241 N.W. 2d 131 (1976).

Statute was not amended by act authorizing district judge to perform official acts at chambers in bank liquidation proceedings. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Judge at chambers possesses only such jurisdiction as is conferred by statute. Johnson v. Bouton, 56 Neb. 626, 77 N.W. 57 (1898).

Judges at chambers have no inherent authority but only such as the statutes give them. Browne v. Edwards & McCullough Lumber Co., 44 Neb. 361, 62 N.W. 1070 (1895).

Order entered in chambers confirming sale is a final order and appealable. State Bank of Nebraska v. Green, 8 Neb. 297, 1 N.W. 210 (1879).

Where defendant participated in a sentencing hearing at chambers in a county other than the county in which he was convicted and made no objection as to venue, his implied consent was sufficient to satisfy the consent requirement of subdivision (1)(d) of this section. State v. Bruna, 14 Neb. App. 408, 710 N.W.2d 329 (2006).



24-735 - Repealed. Laws 1991, LB 181, § 5.

24-735. Repealed. Laws 1991, LB 181, § 5.



24-736 - Repealed. Laws 1991, LB 181, § 5.

24-736. Repealed. Laws 1991, LB 181, § 5.



24-737 - Repealed. Laws 1991, LB 181, § 5.

24-737. Repealed. Laws 1991, LB 181, § 5.



24-738 - Repealed. Laws 1991, LB 181, § 5.

24-738. Repealed. Laws 1991, LB 181, § 5.



24-739 - Disqualification of judge; grounds.

24-739. Disqualification of judge; grounds.

A judge shall be disqualified from acting as such in the county court, district court, Court of Appeals, or Supreme Court, except by mutual consent of the parties, which mutual consent is in writing and made part of the record, in the following situations:

(1) In any case in which (a) he or she is a party or interested, (b) he or she is related to either party by consanguinity or affinity within the fourth degree, (c) any attorney in any cause pending in the county court or district court is related to the judge in the degree of parent, child, sibling, or in-law or is the copartner of an attorney related to the judge in the degree of parent, child, or sibling, or (d) he or she has been attorney for either party in the action or proceeding; and

(2) When the judge was in copartnership, at the time of his or her election or appointment, in the law business with a practicing attorney in the district in which the judge was elected or appointed, the copartnership continued in the practice of law in the district and occupied the same office or rooms which were occupied by the copartnership at the time of his or her election or appointment, and the judge continues to occupy the same office or rooms with his or her ex-copartner, in all proceedings or litigation in which the ex-copartner is retained or interested, so long as the judge occupies the same office or room with his or her ex-copartner.

1. Disqualification because of interest

2. When not disqualified

3. Effect of disqualification

4. Effect of refusal to disqualify

5. Miscellaneous

1. Disqualification because of interest

The principle of disqualification because of a pecuniary interest is applicable to a justice of the peace. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).

Interest of trial judge in outcome of an action must be of a pecuniary nature to disqualify him. Masonic Bldg. Corporation v. Carlsen, 128 Neb. 108, 258 N.W. 44 (1934); Uerling v. State, 125 Neb. 374, 250 N.W. 243 (1933).

Interest must be pecuniary to disqualify a judge. State v. Omaha Nat. Bank, 66 Neb. 857, 93 N.W. 319 (1903); Chicago, B. & Q. R. R. Co. v. Kellogg, 55 Neb. 754, 76 N.W. 466 (1898).

While the relationship of "spouse" is not specifically included in subsection (1)(c) of this section, the obvious intent of the statute is to ensure that parties are not forced to litigate before a partial judge or before a judge who appears to be partial, regardless of whether he or she actually is. When an attorney in a case (filing and signing the information used to charge the defendant) is the judge's spouse, the judge is disqualified and may not sit on the case, whether that judge had knowledge of the spouse's involvement or not. State v. Vidales, 6 Neb. App. 163, 571 N.W.2d 117 (1997).

2. When not disqualified

A showing that appellee's attorney had sent to the court a personal letter received by him from the appellee did not come within the provisions of this section and did not require the judge to disqualify himself. Deacon v. Deacon, 207 Neb. 193, 297 N.W.2d 757 (1980).

When a judge advises the parties during the trial, that he may have an interest in the case and neither party objects to his hearing the case, the parties have mutually consented, under the terms of this section. Farm Bureau Ins. Co. of Nebraska v. Wozny, 206 Neb. 639, 294 N.W.2d 363 (1980).

District judge not disqualified to hear case because he previously presided in a proceeding involving one of the parties or presided in a proceeding involving both parties. Liberty Finance Corp. v. Jones, 184 Neb. 529, 169 N.W.2d 289 (1969).

Judge is not disqualified because of marriage to a sister of a party to the action, which sister had died before action was commenced leaving children surviving her. Zimmerer v. Prudential Ins. Co., 150 Neb. 351, 34 N.W.2d 750 (1948).

It is not grounds for disqualification that trial judge had been county attorney between time of filing complaint and trial, when shown he took no action whatever in case. Barnhart v. State, 104 Neb. 529, 177 N.W. 820 (1920).

Judge is not disqualified because he was counsel in case presenting identical questions. Hamilton County v. Aurora Nat. Bank, 89 Neb. 256, 131 N.W. 221 (1911).

Disqualification does not result because of relationship to complaining witness. Ingraham v. State, 82 Neb. 553, 118 N.W. 320 (1908).

Judge is not disqualified because, while Governor, he directed Attorney General to sue. State v. Omaha Nat. Bank, 66 Neb. 857, 93 N.W. 319 (1903).

Judge may hear action to vacate his own judgment. Chicago, B. & Q. R. R. Co. v. Kellogg, 55 Neb. 754, 76 N.W. 466 (1898), affirming 54 Neb. 138, 74 N.W. 403 (1898).

3. Effect of disqualification

Confirmation of sale under judgment procured while attorney is void. Harrington v. Hayes County, 81 Neb. 231, 115 N.W. 773 (1908).

Where judge is disqualified, judgment may be attacked collaterally. Harrington v. Hayes County, 81 Neb. 231, 115 N.W. 773 (1908).

Judgment is void if judge is disqualified. Walters v. Wiley, 1 Neb. Unof. 235, 95 N.W. 486 (1901).

4. Effect of refusal to disqualify

In an equity suit, the trial judge's refusal to disqualify himself is immaterial on appeal since the reviewing court examines the record and tries the case de novo. Deacon v. Deacon, 207 Neb. 193, 297 N.W.2d 757 (1980).

In equity suit, denial by district court of disqualification is immaterial on appeal since case is tried de novo in reviewing court. Lippincott v. Lippincott, 144 Neb. 486, 13 N.W.2d 721 (1944).

5. Miscellaneous

The statutory grounds for the disqualification of a judge are set out in this section. State v. Rader, 223 Neb. 741, 393 N.W.2d 60 (1986).

Clear and convincing proof is necessary to overcome presumption of impartiality. State v. Smith, 77 Neb. 824, 110 N.W. 557 (1906).

Federal district court may stay proceedings pending determination of action subsequently instituted in district court of state between the same parties to determine validity of a foreclosure decree where sole matter to be determined was alleged nullity under this section disqualifying judge. Prudential Ins. Co. of America v. Zimmerer, 66 F.Supp. 492 (D. Neb. 1946).



24-740 - Probate; disqualification of judge.

24-740. Probate; disqualification of judge.

No judge of probate shall act in any case or matter where he is next of kin to the deceased, nor where he is legatee or devisee under a will, nor where he is named as executor or trustee in a will, or is one of the subscribing witnesses thereto, nor where he is related to any party in interest in any case before him, by consanguinity or affinity, or has such an interest therein as would exclude him from acting as a juror in such case or matter, nor where he has acted as attorney or counsel in any case or matter before him.



24-741 - Judges; when ineligible as candidates for other offices.

24-741. Judges; when ineligible as candidates for other offices.

No judge shall be eligible as a candidate for any office except a judicial office during the time he or she is serving as a judge.



24-801 - Judicial nominating commissions; subject to sections.

24-801. Judicial nominating commissions; subject to sections.

All judicial nominating commissions under Article V of the Constitution of Nebraska shall be subject to the provisions of sections 24-801 to 24-812.

Sections 24-801 to 24-812.01 constitute a special, independent legislative act, complete in itself, which is intended to cover the subject of the selection of nominees by judicial nominating commissions. Marks v. Judicial Nominating Comm., 236 Neb. 429, 461 N.W.2d 551 (1990).



24-801.01 - Judicial nominating commission; members; oath.

24-801.01. Judicial nominating commission; members; oath.

All voting members of each nominating commission, before they enter upon their official duties, shall take the following oath or affirmation: "I do solemnly swear (or affirm) that I will faithfully discharge my duties as a member of the Judicial Nominating Commission for the ........ Court, that I will neither accept nor receive, directly or indirectly, any money or other valuable thing or any promise of office or assistance from any corporation, company, or person, for any vote or influence I may give or withhold in connection with the nomination of any person to a judicial vacancy; that I will, as necessary or expedient, encourage qualified candidates to accept judicial office or nomination for such judicial office, and that I will vote to nominate to judicial vacancies only candidates I believe are sufficiently qualified for judicial office". Such oath shall be administered by the Supreme Court Judge serving as chairperson of the judicial nominating commission to which the oath-taker is appointed.



24-802 - Judicial nominating commission; residence requirements.

24-802. Judicial nominating commission; residence requirements.

Except for the judge of the Supreme Court who is required to be a member of a judicial nominating commission, each member or alternate member of a commission shall be a resident of the judicial district or area of the state served by such commission except as provided in subsection (2) of section 24-806. Except for the Chief Justice, the member of the Supreme Court designated to serve on a particular nominating commission shall not be a member who was originally selected from the district served by such nominating commission.



24-803 - Judicial nominating commission; members; term; appointments by Governor; elections by lawyers.

24-803. Judicial nominating commission; members; term; appointments by Governor; elections by lawyers.

(1) Except as provided in subsection (3) of this section, as the term of a member of a judicial nominating commission initially appointed or selected expires, the term of office of each successor member shall be for a period of four years. The Governor shall appoint all successor members of each nominating commission who are judges of the Supreme Court and citizen members or alternate citizen members. The Governor shall appoint two alternate citizen members, not of the same political party, to each nominating commission. The term of office of an alternate citizen member of a commission shall be for a period of four years except that the initial appointments shall terminate on December 31, 1999. The lawyers residing in the judicial district or area of the state served by a judicial nominating commission shall select all successor and alternate lawyer members of such commission in the manner prescribed in section 24-806. The term of office of an alternate lawyer member of a commission shall be for a period of four years. No member of any nominating commission, including the Supreme Court member of any such commission, shall serve more than a total of eight consecutive years as a member of the commission, and if such member has served for more than six years as a member of the commission, he or she shall not be eligible for reelection or reappointment. Alternate lawyer and citizen members shall be selected to fill vacancies in their order of election or appointment.

(2) For purposes of this section and Article V, section 21, of the Constitution of Nebraska, a member of a judicial nominating commission shall be deemed to have served on such commission if he or she was a member of the commission at the time of the publication of the notice required by subsection (1) of section 24-810.

(3) On and after January 1, 1997, members of the judicial nominating commissions for the office of judge of the district court shall also serve as members of the judicial nominating commissions for the office of judge of the county court for counties located within the district court judicial districts served, except that members of the judicial nominating commissions for district judge and county judge in districts 1, 3, 4, and 10 shall be appointed or selected separately to serve on such commissions.



24-804 - Judicial nominating commissions; judges of Supreme Court; service as members.

24-804. Judicial nominating commissions; judges of Supreme Court; service as members.

Judges of the Supreme Court shall serve on as many judicial nominating commissions as may be necessary. Each judge of the Supreme Court shall be a member of at least three nominating commissions. The judge of the Supreme Court who serves as a member of a Supreme Court judicial nominating commission relating to a Supreme Court judicial district shall be a nonresident of that district. The Judge of the Supreme Court serving on a nominating commission for Chief Justice of the Supreme Court shall be a judge of the Supreme Court other than the Chief Justice.



24-805 - Judicial nominating commissions; members serve on no more than one commission; exceptions.

24-805. Judicial nominating commissions; members serve on no more than one commission; exceptions.

Except for the Supreme Court members of judicial nominating commissions, no individual lawyer or citizen member of any judicial nominating commission shall serve on more than one judicial nominating commission at the same time; Provided, judicial nominating commissioners for the office of district judge may also serve as judicial nominating commissioners for county judge.



24-806 - Judicial nominating commission; lawyer members; qualifications; nominations; election.

24-806. Judicial nominating commission; lawyer members; qualifications; nominations; election.

(1) Lawyer members and alternate lawyer members of any judicial nominating commission shall be members of the bar of the State of Nebraska and shall reside in the judicial district or area of the state served by the commission except as provided in subsection (2) of this section. Not more than two lawyer members of each commission shall be registered members of the same political party or category, and not more than two alternate lawyer members shall be registered members of the same political party or category. Nominations for lawyer members of each commission shall be solicited in writing by the Clerk of the Supreme Court from all the lawyers of the district or area served on or before September 1 of each even-numbered year. Nominations of lawyer members shall be made in writing and filed in the office of the Clerk of the Supreme Court on or before October 1 of each even-numbered year. Each nomination of a lawyer member shall be accompanied by a written consent of the nominee to serve as a member of the commission if elected. The nominations shall be solicited and distributed on the ballot by the Clerk of the Supreme Court from the legally recognized political parties and in such a manner as will permit the final selection to be made within the required political party.

(2) If solicited nominations are insufficient to provide candidates from the permissible political parties for each vacancy, the Executive Council of the Nebraska State Bar Association, within ten days after the last day for filing nominations, shall nominate additional candidates for the position so that there shall be a qualified candidate for each position. Such candidates need not reside in the judicial district or area served by such judicial nominating commission.

(3) The Clerk of the Supreme Court shall mail a ballot with the name of each nominee to all members of the bar of Nebraska residing in the judicial district or area designating a date at least ten days and not more than fourteen days after the date of such mailing by the Clerk of the Supreme Court when the ballots will be opened and counted. The ballots shall be counted by a board consisting of the Clerk of the Supreme Court, the Secretary of State, and the Attorney General or by alternates designated by any of them to serve in his or her place. The Clerk of the Supreme Court shall insure that the election is so conducted as to maintain the secrecy of the ballot and the validity of the results. The candidate of the required political party receiving the highest number of votes shall be considered as having been elected to the commission. The candidate of the required political party receiving the next highest number of votes shall be considered as having been elected an alternate lawyer member of the commission and shall serve as a lawyer member of the commission in the event of a lawyer member vacancy of the same political party or category on the commission created either by resignation or disqualification. In the case of a resignation, an alternate lawyer member shall continue to serve as a member of the commission until the term of office of his or her predecessor expires.

(4) In any election when more than one lawyer member of a judicial nominating commission is to be elected, the nominees shall be submitted without designation of the term. Each voter shall be instructed to vote for as many nominees as there are vacancies to be filled. The candidate receiving the highest number of votes shall be considered as having been elected for the longest term. The candidate receiving the next highest number of votes shall be deemed to have been elected for next to the longest term, and if an alternate lawyer member or members are to be elected, the candidate or candidates receiving the third and fourth highest number of votes shall be deemed elected as the alternate lawyer member or members. In case of ties the determination shall be made by lot by the counting board.



24-807 - Judicial nominating commission; lawyer members; certificate of selection.

24-807. Judicial nominating commission; lawyer members; certificate of selection.

Upon the selection of any lawyer member or alternate lawyer member of any judicial nominating commission, the Clerk of the Supreme Court shall promptly certify his or her selection to the Governor and the Secretary of State.



24-808 - Judicial nominating commissions; vacancies; filled, how.

24-808. Judicial nominating commissions; vacancies; filled, how.

Each year, on or before September 1, the Clerk of the Supreme Court shall determine what, if any, vacancies exist on any judicial nominating commission and shall report the status of each judicial nominating commission to the Governor. Vacancies relating to any members or alternate citizen members of such commissions appointed by the Governor shall be filled promptly by appointment by the Governor for the unexpired term. Vacancies of lawyer members or alternate lawyer members of the judicial nominating commission shall be filled promptly by a special election for the unexpired term, conducted by the Clerk of the Supreme Court in the manner applicable to the regular election of lawyer members of the commissions.



24-809 - Judicial nominating commission; chairperson; manner of voting; vacancies; procedure.

24-809. Judicial nominating commission; chairperson; manner of voting; vacancies; procedure.

The judge of the Supreme Court on each judicial nominating commission shall be the chairperson of the commission and shall preside at all of its meetings. He or she shall not be entitled to vote. In selecting or rejecting judicial nominees, the members of the commission shall vote by oral roll call vote. When it is determined that a judicial vacancy exists in a particular district, the chairperson of the commission shall determine whether there will be eight qualified members of the appropriate judicial nominating commission, including alternate members. If it is determined that there will not be eight members present and capable of voting at the time the commission meets to vote, the chairperson of the commission shall inform the Governor of the number of citizen members which need to be appointed and shall inform the Executive Director of the Nebraska State Bar Association of the number of lawyer members which need to be elected. The Governor shall promptly make such number of citizen appointments as are necessary. The Executive Council of the Nebraska State Bar Association shall nominate at least one lawyer candidate for each vacancy on the nominating commission which needs to be filled. If the Executive Council is unable, with reasonable effort, to obtain a sufficient number of candidates for each vacancy, it may nominate candidates who do not reside in the judicial district or area served by such nominating commission. The nominations shall be sent to the Clerk of the Supreme Court, and the lawyer vacancies shall be filled by election as provided in section 24-806. There shall be eight qualified commission members present and capable of voting at the time the vote is taken. In the event that a nominating commission public hearing is postponed due to the lack of a full complement of commission members entitled to vote, the time limits specified in subsection (4) of section 24-810 shall be extended for an additional thirty days for each such postponement. The chairperson of the commission shall cause appropriate notice of the time and place of the newly scheduled judicial nominating commission public hearing to be published as provided in subsection (1) of section 24-810. The postponement of a commission hearing shall not extend the initial application filing deadline of twenty-one days prior to the initial public hearing. Each candidate shall receive five votes from the voting members of the nominating commission to have his or her name submitted to the Governor.



24-809.01 - Transferred to section 24-1201.

24-809.01. Transferred to section 24-1201.



24-809.02 - Transferred to section 24-1202.

24-809.02. Transferred to section 24-1202.



24-809.03 - Transferred to section 24-1203.

24-809.03. Transferred to section 24-1203.



24-809.04 - Judicial vacancy; date of final determination.

24-809.04. Judicial vacancy; date of final determination.

For purposes of sections 24-809.05 and 24-810, the date of a final determination of a district, county, or separate juvenile court judicial vacancy shall be:

(1) The date a judicial vacancy is determined by the Judicial Resources Commission pursuant to section 24-1204 or 24-1206; or

(2) If a determination is made by the commission that a move of a judgeship from one district to another or between county and district court, a new judgeship, or a change in number of judicial districts or boundaries is appropriate pursuant to section 24-1204 or 24-1205, the date the Governor approves legislation or the Legislature overrides a veto of legislation creating or moving a judicial vacancy.



24-809.05 - Judgeship; primary office; relocation of judge authorized; when.

24-809.05. Judgeship; primary office; relocation of judge authorized; when.

If a final determination of a district or county court judicial vacancy is made, the Supreme Court shall, after consultation with a representative sampling of the lawyers of the judicial district, determine and announce the county where the primary office for the judgeship shall be located. In designating a primary office, the Supreme Court shall locate judges so as to provide maximum service to all areas of the judicial district. If more than one county is acceptable as a primary office, the Supreme Court may so state and may leave the final choice of the location of the primary office to the judge. The Supreme Court may, after consultation with a representative sampling of the lawyers of the judicial district, relocate a district or county court judge within his or her judicial district. The Supreme Court may pay reasonable moving expenses of a judge when so relocated. The principal criterion used by the Supreme Court when designating a primary office and in relocating judges within a judicial district shall be the judicial workload statistics compiled by the State Court Administrator pursuant to section 24-1007.



24-810 - Judicial vacancy; judicial nominating commission; meeting; notice; hearing; application; investigations; submission of names.

24-810. Judicial vacancy; judicial nominating commission; meeting; notice; hearing; application; investigations; submission of names.

(1) When a final determination of a district, county, or separate juvenile court judicial vacancy has been made pursuant to section 24-809.04 or in the event of a judicial vacancy in any other court, the Clerk of the Supreme Court shall contact the chairperson of the judicial nominating commission relating to such vacancy and shall ascertain from him or her a time and place for the first meeting of such judicial nominating commission, at which time a public hearing will be held. The first public hearing shall be held within sixty days after final determination of the vacancy occurs. The chairperson shall notify each commission member in writing of the time and place of the meeting and shall also cause appropriate notice to be published by various news media of the time and place of the public hearing of the judicial nominating commission and of the interest of the commission in receiving information relating to qualified candidates for the judicial vacancy. Any lawyer meeting the statutory requirements to serve as a judge who is interested in being nominated and appointed to such judgeship shall signify his or her interest by filing the appropriate application with the proper entity at least twenty-one days prior to the public hearing. At least ten days prior to the public hearing, the chairperson shall release to the public the names of all lawyers who have applied for such judgeship. Any member of the public shall be entitled to attend the public hearing to express, either orally or in writing, his or her views concerning candidates for the judicial vacancy.

(2) After the public hearing, the judicial nominating commission shall hold such additional private or confidential meetings as it determines to be necessary. Additional information may be submitted in writing to the commission at any time prior to its selection of qualified candidates to fill the vacancy. The commission shall make such independent investigation and inquiry as it considers necessary or expedient to determine the qualifications of candidates for the judicial vacancy and shall take such action as it deems necessary or expedient to encourage qualified candidates to accept judicial office or nomination for judicial office.

(3) The judicial nominating commission may, before or after the hearing provided for in subsection (1) of this section, institute a search for additional candidates. If additional candidates are obtained, the commission shall hold further public hearings in the same manner as provided in such subsection.

(4) The names of candidates shall be submitted to the Governor within ninety days after the date a final determination has been made of a district, county, or separate juvenile court judicial vacancy or, in the event of a judicial vacancy in any other court, after a judicial vacancy occurred if one public hearing is held and within one hundred twenty days if more than one public hearing is held.



24-810.01 - Judicial nominating commission; registration as independent voters; removal from district; change in party registration; effect.

24-810.01. Judicial nominating commission; registration as independent voters; removal from district; change in party registration; effect.

(1) For purposes of sections 24-801 to 24-812.01, members and prospective members of judicial nominating commissions who are registered as independent voters shall be considered to be members of the same political party.

(2) Removal from the State of Nebraska or a change in party registration shall automatically terminate the tenure of any member of a judicial nominating commission.



24-811 - Judicial nominating commissions; unlawful to attempt to influence; violations; penalty.

24-811. Judicial nominating commissions; unlawful to attempt to influence; violations; penalty.

It shall be unlawful and a breach of ethics for any judge, public officeholder, lawyer or any other person or organization to attempt to influence any judicial nominating commission in any manner and on any basis except by presenting facts and opinions relevant to the judicial qualifications of the proposed nominees to an individual member of the commission or to the commission acting as a body, at or prior to the time of the public hearing. Violation of this section shall be considered as contempt of the Supreme Court of the State of Nebraska and shall be punishable as for contempt or by appropriate discipline with respect to any member of the bar involved in any such unlawful or unethical conduct.



24-811.01 - Judicial nominating commission; nominations; number; considerations.

24-811.01. Judicial nominating commission; nominations; number; considerations.

Any judicial nominating commission which has for its consideration three or more candidates for a judicial vacancy shall nominate at least three candidates for consideration by the Governor if the commission, in its discretion, finds them to be sufficiently qualified. In determining whether a candidate is sufficiently qualified to be nominated for a judicial vacancy, a judicial nominating commission shall consider the candidate's knowledge of the law, experience in the legal system, intellect, capacity for fairness, probity, temperament, industry, and such other factors relating to judicial quality as the Supreme Court may by rule promulgate.



24-811.02 - Judicial nominating commission; send report to State Court Administrator; contents.

24-811.02. Judicial nominating commission; send report to State Court Administrator; contents.

Within thirty days after the list of nominees for a judicial vacancy is presented to the Governor by a judicial nominating commission, the chairperson of the commission shall prepare and send to the State Court Administrator a report containing the following:

(1) Names of all candidates for the judicial vacancy;

(2) Copies of all applications submitted by candidates; and

(3) The names of the candidates nominated for the judicial vacancy.

Such report shall be available to the public and shall be preserved by the State Court Administrator for ten years.



24-812 - Judicial nominating commissions; members; communications; confidential.

24-812. Judicial nominating commissions; members; communications; confidential.

All communications between members of judicial nominating commissions and between any member of the commission and any prospective candidate for judicial office and all other communications with members of the commission except those at the public hearing, shall be confidential. Additionally, all such communications including those at the public hearing shall be privileged from use in any legal action, except one charging misconduct in office of a member of a judicial nominating commission or one involving contempt of court, or misconduct of an attorney, based on such communication.



24-812.01 - Judicial nominations; Supreme Court; promulgate rules.

24-812.01. Judicial nominations; Supreme Court; promulgate rules.

The Supreme Court shall promulgate rules regarding procedures to be followed in the nominating procedure, including the type of application to be filed, the type of presentation an applicant may make at the public hearing, factors, if any, other than those specifically described in section 24-811.01 relating to judicial quality for commission members to consider in determining whether a candidate is sufficiently qualified to be nominated, and such other rules as it feels will induce qualified lawyers to seek judicial office, and which will otherwise promote the true spirit of the judicial selection process now used in this state.



24-813 - Judicial officeholders; subject to sections.

24-813. Judicial officeholders; subject to sections.

All judicial officeholders who are subject to the terms and provisions of Article V, section 21, of the Constitution of Nebraska, as provided by the Constitution of Nebraska or by law, shall be subject to the terms and provisions of sections 24-813 to 24-818.



24-814 - Judicial officeholder; continuance in office; request in writing to be retained.

24-814. Judicial officeholder; continuance in office; request in writing to be retained.

Any judicial officeholder, subject to the terms of sections 24-813 to 24-818, who desires to continue in office for an additional term, shall indicate his desire in this respect in writing filed with the Secretary of State, on or before August 1 immediately preceding the expiration of his term in office, and shall request in writing that the Secretary of State submit to the electorate of the appropriate district or area, the question of his right to be retained in office for an additional term.



24-815 - Judicial officeholder; request to be retained; Secretary of State; submit to electorate; form of ballot.

24-815. Judicial officeholder; request to be retained; Secretary of State; submit to electorate; form of ballot.

Upon receipt of such information and request within the time provided in section 24-814, the Secretary of State shall cause the question of said judicial officeholder's right to continue in office for an additional term to be submitted to the appropriate electorate at the next general election, on the nonpolitical ballot. Said question shall be submitted in substance as follows: "Shall Judge ......................... be retained in office? .... Yes .... No".



24-816 - Judicial officeholder; retention election; how conducted.

24-816. Judicial officeholder; retention election; how conducted.

Said election shall be conducted in the manner and form provided for elections generally with respect to the nonpolitical ballot and the results of said election shall be certified in like manner.



24-817 - Judicial officeholder; retention election; determination by vote of electorate.

24-817. Judicial officeholder; retention election; determination by vote of electorate.

If the majority of the electors voting with regard to said question at said election vote in the affirmative, said judge shall be retained in office for an additional term. If the majority of the voters voting on said question at said election vote in the negative, a vacancy in said office shall occur at the end of the term of office of said judge.



24-818 - Judicial officeholder; request to be retained; failure to file; vacancy.

24-818. Judicial officeholder; request to be retained; failure to file; vacancy.

Unless the judicial officeholder, who is subject to sections 24-813 to 24-818, files with the Secretary of State within the time and in the manner provided in section 24-814 an indication of his desire to continue in office for an additional term, a vacancy in said office shall occur at the end of the term of office of said judge.



24-819 - Judges; full term; commencement; end.

24-819. Judges; full term; commencement; end.

The full term of office of each judge shall commence: (1) On the first Thursday after the first Tuesday in January next succeeding the election referred to in sections 24-813 to 24-818, or (2) if appointed pursuant to Article V of the Constitution of Nebraska, on the date of his or her appointment, as the case may be. For purposes of sections 24-817 and 24-818, the end of the term of office shall be the first Thursday after the first Tuesday in January next succeeding the retention election required by section 24-814.

Action of Legislature in adopting this section simply declaratory of Constitution. Garrotto v. McManus, 185 Neb. 644, 177 N.W.2d 570 (1970).



24-820 - County judge; selection; retained in office; vacancy, how filled.

24-820. County judge; selection; retained in office; vacancy, how filled.

County judges shall be selected and retained in office in accordance with the provisions of Article V, section 21, of the Constitution of Nebraska. Each judge shall (1) be selected for a term of six years, and (2) hold office until his successor is selected and qualified. Any vacancy in the office of county judge shall be filled in the same manner as vacancies are filled under the provisions of Article V, section 21, of the Constitution.



24-821 - Repealed. Laws 1991, LB 732, § 160.

24-821. Repealed. Laws 1991, LB 732, § 160.



24-822 - Repealed. Laws 1991, LB 732, § 160.

24-822. Repealed. Laws 1991, LB 732, § 160.



24-901 - Transferred to section 25-412.01.

24-901. Transferred to section 25-412.01.



24-902 - Transferred to section 25-412.02.

24-902. Transferred to section 25-412.02.



24-903 - Transferred to section 25-412.03.

24-903. Transferred to section 25-412.03.



24-904 - Transferred to section 25-412.04.

24-904. Transferred to section 25-412.04.



24-1001 - Proceedings to be public.

24-1001. Proceedings to be public.

All judicial proceedings of all courts established in this state must be open to the attendance of the public unless otherwise specially provided by statute.

Pretrial proceedings in criminal cases may be closed to the public, including representatives of the news media, unless the presiding officer determines there is no substantial likelihood of interference with defendant's right to a fair trial. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).



24-1002 - Oaths and affirmations; power to administer.

24-1002. Oaths and affirmations; power to administer.

All courts have power to administer oaths connected with any matter pending before them, either by any judge, justice, or clerk thereof or by any other person appointed for that purpose by them. Oaths and affirmations may be administered, in all cases whatsoever, by judges of the Supreme Court, judges of the Court of Appeals, judges of the district court, judges of the county court, the Clerk of the Supreme Court, clerks of the district courts, and clerks of the county courts, within their respective jurisdictions, and by clerk magistrates within their respective counties.

Information may be sworn to before clerk. Sharp v. State, 61 Neb. 187, 85 N.W. 38 (1901).



24-1003 - Evidence; recording and preservation; court reporters; appointment; uniform salary schedules; payment.

24-1003. Evidence; recording and preservation; court reporters; appointment; uniform salary schedules; payment.

The Supreme Court shall provide by rule for the recording and preservation of evidence in all cases in the district and separate juvenile courts and for the preparation of transcripts and bills of exceptions. Court reporters and other persons employed to perform the duties required by such rules shall be appointed by the judge under whose direction they work. The Supreme Court shall prescribe uniform salary schedules for such employees, based on their experience and training and the methods used by them in recording and preserving evidence and preparing transcripts and bills of exceptions. Salaries and actual and necessary expenses of such employees shall be paid by the State of Nebraska from funds appropriated to the Supreme Court. Such employees shall be reimbursed for their expenses as provided in sections 81-1174 to 81-1177 for state employees.



24-1004 - Records and exhibits; preservation; disposition.

24-1004. Records and exhibits; preservation; disposition.

The Supreme Court shall provide by rule for the preservation of all records and of all exhibits offered or received in evidence in the trial of any action. When the records of the district court do not show any unfinished matter pending in the action, a judge of the district court if satisfied they are no longer valuable for any purpose may, upon such notice as the judge may direct, order the destruction, return, or other disposition of such exhibits as he deems appropriate when approval is given by the State Records Administrator pursuant to sections 84-1201 to 84-1220.



24-1005 - Records; microfilm; admissible in evidence; destruction of original record.

24-1005. Records; microfilm; admissible in evidence; destruction of original record.

The clerk of any district court or of any other court of record may microfilm any court record. The original record may be destroyed only with the approval of the State Records Administrator pursuant to sections 84-1201 to 84-1220. The reproduction of the microfilm shall be admissible as evidence in any court of record in the State of Nebraska.



24-1006 - Clerk; judicial statistics; report.

24-1006. Clerk; judicial statistics; report.

The clerk of each court shall report judicial statistics to the Supreme Court at such times and in such manner as prescribed by the Supreme Court.



24-1007 - State Court Administrator; compile statistics; how.

24-1007. State Court Administrator; compile statistics; how.

The State Court Administrator shall compile uniform and accurate statistics which will assist in the evaluation of judicial workloads. The judicial workload statistics shall be based on caseload numbers weighted by category of case. The judicial workload statistics shall be compiled annually for each district, county, and separate juvenile court judicial district in the state.



24-1101 - Court of Appeals; created; panels; judges; appointment; salary; other laws applicable.

24-1101. Court of Appeals; created; panels; judges; appointment; salary; other laws applicable.

(1) There is hereby created the Court of Appeals which shall consist of six judges. The court shall sit in panels of three judges to conduct the business of the court. The decision of a majority of the judges of the panel to which a case is submitted shall constitute the decision of the court for that case. The membership of the panels shall be assigned and regularly rotated by the Chief Judge of the Court of Appeals in such a manner as to provide each judge the opportunity to serve a proportionate amount of time with every other judge on the court.

(2) One judge of the Court of Appeals shall be appointed by the Governor from each Supreme Court judicial district. For purposes of this section, a judge's residence on the effective date of appointment shall be considered the judge's residence while he or she serves on the Court of Appeals. Prior to September 13, 1997, the Supreme Court shall each year select one judge of the Court of Appeals as Chief Judge. Upon the expiration of the term of the Chief Judge in office on September 13, 1997, and each two years thereafter, the judges of the Court of Appeals shall by majority vote nominate one of their number to be Chief Judge for the ensuing two years, which judge shall, upon the ratification of the selection by the Supreme Court, serve as Chief Judge for that two-year period.

(3) Judges of the Court of Appeals shall be paid an amount equal to ninety-five percent of the salary set for the Chief Justice and judges of the Supreme Court.

(4) Judges of the Court of Appeals shall be subject to the same provisions relating to selection, filling of a vacancy, term of office, discipline, removal from office, and retirement as are all other judges covered by Article V of the Constitution of Nebraska.



24-1102 - Judge; eligibility.

24-1102. Judge; eligibility.

No person shall be eligible for the office of judge of the Court of Appeals unless he or she (1) is at the time of consideration for appointment a resident of Nebraska, (2) is at least thirty years of age, (3) is a citizen of the United States, (4) has been engaged in the practice of law in the State of Nebraska for at least five years which may include prior service as a judge, and (5) is currently admitted to practice before the Nebraska Supreme Court.



24-1103 - Active or retired judges; assignment; expenses.

24-1103. Active or retired judges; assignment; expenses.

(1) The Chief Justice of the Supreme Court may call active judges of the district court to serve on the Court of Appeals in case of incapacity or absence for any reason whatsoever or temporary vacancy in the office of a judge of the Court of Appeals. Any active judge designated to serve on the Court of Appeals shall be reimbursed for his or her actual and necessary expenses as provided in sections 81-1174 to 81-1177.

(2) The number of retired judges assigned to serve pursuant to subdivision (1) of section 24-729 may not at any one time exceed three, and no panel of the Court of Appeals may contain a majority of retired judges so assigned. Payments to a retired judge shall be made in the manner prescribed in sections 24-730 to 24-733.



24-1104 - Decisions; form; when published.

24-1104. Decisions; form; when published.

(1) Decisions of the Court of Appeals shall be in the form of an order which may be accompanied by a memorandum opinion. The memorandum opinion shall not be published unless publication is ordered by the Court of Appeals. All memorandum opinions shall be filed with the Clerk of the Supreme Court, shall be public records, and shall be made available to the public in such manner as may be determined by the Court of Appeals.

(2) In determining whether to publish a memorandum opinion, the Court of Appeals may take into consideration one or more of the following factors:

(a) Whether the decision enunciates a new rule of law;

(b) Whether the decision applies an established rule of law to a factual situation significantly different from that in published opinions;

(c) Whether the decision resolves or identifies a conflict between prior Court of Appeals decisions;

(d) Whether the decision will contribute to legal literature by collecting case law or reciting legislative history; and

(e) Whether the decision involves a case of substantial and continuing public interest.

This section envisions that decisions of the Court of Appeals be published only in limited circumstances. Metro Renovation v. State, 249 Neb. 337, 543 N.W.2d 715 (1996).

An opinion of a single judge of the Court of Appeals is not an opinion of the Court of Appeals; thus, this section does not provide the Supreme Court with jurisdiction to order its publication, nor does authority exist for publication absent such an order. State v. Chambers, 242 Neb. 124, 493 N.W.2d 328 (1992).



24-1105 - Cases pending on September 6, 1991; assignment to Court of Appeals.

24-1105. Cases pending on September 6, 1991; assignment to Court of Appeals.

Any case on appeal before the Supreme Court on September 6, 1991, except cases in which a sentence of death or life imprisonment has been imposed and cases involving the constitutionality of a statute, may be assigned to the Court of Appeals by the Supreme Court.



24-1106 - Jurisdiction; direct review by Supreme Court; when; removal of case.

24-1106. Jurisdiction; direct review by Supreme Court; when; removal of case.

(1) In cases which were appealable to the Supreme Court before September 6, 1991, the appeal, if taken, shall be to the Court of Appeals except in capital cases, cases in which life imprisonment has been imposed, and cases involving the constitutionality of a statute.

(2) Any party to a case appealed to the Court of Appeals may file a petition in the Supreme Court to bypass the review by the Court of Appeals and for direct review by the Supreme Court. The procedure and time for filing the petition shall be as provided by rules of the Supreme Court. In deciding whether to grant the petition, the Supreme Court may consider one or more of the following factors:

(a) Whether the case involves a question of first impression or presents a novel legal question;

(b) Whether the case involves a question of state or federal constitutional interpretation;

(c) Whether the case raises a question of law regarding the validity of a statute;

(d) Whether the case involves issues upon which there is an inconsistency in the decisions of the Court of Appeals or of the Supreme Court; and

(e) Whether the case is one of significant public interest.

When a petition for direct review is granted, the case shall be docketed for hearing before the Supreme Court.

(3) The Supreme Court shall by rule provide for the removal of a case from the Court of Appeals to the Supreme Court for decision by the Supreme Court at any time before a final decision has been made on the case by the Court of Appeals. The removal may be on the recommendation of the Court of Appeals or on motion of the Supreme Court. Cases may be removed from the Court of Appeals for decision by the Supreme Court for any one or more of the reasons set forth in subsection (2) of this section or in order to regulate the caseload existing in either the Court of Appeals or the Supreme Court. The Chief Judge of the Court of Appeals and the Chief Justice of the Supreme Court shall regularly inform each other of the number and nature of cases docketed in the respective court.

Subsection (1) of this section does not require that all constitutional arguments, no matter how insubstantial, bypass review by the Court of Appeals. For the constitutionality of a statute to be genuinely "involved" in an appeal, the constitutional issue must be real and substantial; not merely colorable. For a constitutional claim to be real and substantial, the contention must disclose a contested matter of right, which presents a legitimate question involving some fair doubt and reasonable room for disagreement. State v. Nelson, 274 Neb. 304, 739 N.W.2d 199 (2007).

The Nebraska Court of Appeals may determine the constitutionality of a municipal ordinance. State v. Ruisi, 9 Neb. App. 435, 616 N.W.2d 19 (2000).

The Nebraska Court of Appeals has jurisdiction to consider the constitutionality of a city ordinance. State v. Champoux, 5 Neb. App. 68, 555 N.W.2d 69 (1996).

While the Nebraska Court of Appeals does not have jurisdiction to determine the constitutionality of a statute, the court may, when necessary to the decision in a case, determine whether a constitutional question has properly been raised. Bartunek v. Geo. A. Hormel & Co., 2 Neb. App. 598, 513 N.W.2d 545 (1994).



24-1107 - Decision; review by Supreme Court.

24-1107. Decision; review by Supreme Court.

Within thirty days after the Court of Appeals has issued its decision in a case, any party to the case may petition the Supreme Court for further review of the decision in the manner prescribed by the rules of the Supreme Court.

An opinion of a single judge of the Court of Appeals is not an opinion of the Court of Appeals; thus, this section does not provide the Supreme Court with jurisdiction to review an opinion of a single judge of the Court of Appeals. State v. Chambers, 242 Neb. 124, 493 N.W.2d 328 (1992).



24-1108 - Administrative office; arguments heard throughout state; judge's offices.

24-1108. Administrative office; arguments heard throughout state; judge's offices.

The Court of Appeals shall have its principal administrative office in Lincoln, Nebraska. The Court of Appeals shall hear arguments at sites throughout the state by designation of the Chief Judge of the Court of Appeals. The Chief Judge shall give primary consideration to the convenience of the litigants and counsel when designating sites to hear arguments. Each judge of the Court of Appeals may maintain a principal office at any location in Nebraska and shall be entitled to staff as determined by the Supreme Court. The State Court Administrator shall make arrangements for office space and courtrooms to be used by the Court of Appeals.



24-1109 - Clerk; reporter; State Court Administrator; duties; expenses of court; rules and regulations.

24-1109. Clerk; reporter; State Court Administrator; duties; expenses of court; rules and regulations.

The Clerk of the Supreme Court shall serve as the clerk of the Court of Appeals. The Reporter of the Supreme Court and Court of Appeals shall serve as the reporter of the Court of Appeals. The State Court Administrator shall provide facilities, supplies, equipment, and support staff needed by the Court of Appeals. All expenses of the Court of Appeals shall be included in the budget of the Supreme Court. The Supreme Court shall adopt and promulgate rules to implement sections 24-1101 to 24-1109.



24-1201 - Judicial Resources Commission; created; membership; quorum.

24-1201. Judicial Resources Commission; created; membership; quorum.

There is hereby created the Judicial Resources Commission consisting of: (1) Four judges, including one district court judge, one county court judge, one separate juvenile court judge, and one Justice or judge of the Supreme Court, all of whom shall be appointed by the Supreme Court; (2) one member of the Nebraska State Bar Association from each of the six judicial districts prescribed in Article V, section 5, of the Constitution of Nebraska who shall have practiced law in this state for at least ten years and who shall be appointed by the Executive Council of the Nebraska State Bar Association; and (3) one citizen from each of the six judicial districts prescribed in Article V, section 5, of the Constitution of Nebraska appointed by the Governor and one additional citizen who shall be appointed at large, none of whom shall be (a) a justice or judge of the Supreme Court or a judge of any other court, active or retired, (b) a member of the Nebraska State Bar Association, or (c) an immediate family member of any person listed in subdivisions (a) and (b) of this subdivision. The Justice or judge of the Supreme Court serving on the commission shall also serve as chairperson of the commission. A majority of the members of the commission shall constitute a quorum for the transaction of business. The commission shall act by a vote of the majority of its members.



24-1202 - Judicial Resources Commission; term; vacancy.

24-1202. Judicial Resources Commission; term; vacancy.

The term of office of each member of the Judicial Resources Commission shall be six years. In the event of a vacancy, the vacancy shall be filled by appointment in the same manner as the original member was appointed, and the individual so appointed shall serve for the balance of the original term. Any member of the commission shall be eligible for reappointment for an additional term without regard to the number of years that such individual has served as a member of the commission.



24-1203 - Judicial Resources Commission; expenses.

24-1203. Judicial Resources Commission; expenses.

Members of the Judicial Resources Commission shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.



24-1204 - Existence of judicial vacancy; determination.

24-1204. Existence of judicial vacancy; determination.

In the event of the death, retirement, resignation, or removal of a district, county, or separate juvenile judge or the failure of a district, county, or separate juvenile judge to be retained in office or upon the request of a majority of the members of the Judicial Resources Commission, the commission shall, after holding a public hearing, determine whether a judicial vacancy exists in the affected district or any other judicial district or whether a new judgeship or change in number of judicial districts or boundaries is appropriate. If the commission determines a vacancy exists in a district or county court district, the commission may also make a recommendation to the Supreme Court of the site for a primary office location. The public hearing may include videoconferencing, or if the judicial workload statistics compiled pursuant to section 24-1007 indicate a need for a number of judges equal to or greater than the number currently authorized by law, the commission may conduct a hearing by telephone conference. If a telephone conference is used, a recording shall be made of the telephone conference and maintained by the commission for at least one year and the telephone conference shall conform to the requirements of subsection (2) of section 84-1411, and the commission shall only determine whether a judicial vacancy exists in the affected district and make no other determinations.



24-1205 - Judgeships; annual hearing; recommendations.

24-1205. Judgeships; annual hearing; recommendations.

By December 15, 1995, and each year thereafter, the Judicial Resources Commission shall hold a hearing to determine whether (1) a new judgeship is appropriate in any judicial district or a reduction in judgeships is appropriate in any judicial district or (2) the judicial district boundaries or the number of judicial districts should be changed for the district or county courts. The commission shall also examine current caseload statistics and make any appropriate recommendations for the more balanced use of existing judicial resources. The State Court Administrator shall provide adequate administrative support and information as requested by the commission. A report of this hearing and any recommendations shall be filed by the commission with the Legislature, the Governor, and the Supreme Court on or before December 31 of each year. The report submitted to the Legislature shall be submitted electronically.



24-1206 - Commission; basis for determination; report to Legislature; legislative action.

24-1206. Commission; basis for determination; report to Legislature; legislative action.

(1) The Judicial Resources Commission's determination of whether a judicial vacancy exists or a new judgeship, a reduction in judgeships, a change in number of judicial districts or boundaries, or the reallocation of a judgeship from a district, county, or separate juvenile court in one judicial district to a district, county, or separate juvenile court in another judicial district is appropriate pursuant to section 24-1204 or 24-1205 shall be based upon (a) its analysis of judicial workload statistics compiled pursuant to section 24-1007, (b) whether litigants in the judicial district have adequate access to the courts, (c) the population of the judicial district, (d) other judicial duties and travel time involved within the judicial district, and (e) other factors determined by the Supreme Court to be necessary to assure efficiency and maximum service. The State Court Administrator shall provide adequate administrative support and information as requested by the commission.

(2) After making a determination, the commission shall report the results electronically to the Legislature and recommend any legislative changes which are needed. If no changes in existing law are needed and none are recommended by the commission, no legislative action shall be necessary to fill any judicial vacancy determined to exist. The Legislature shall not create a new judgeship unless the commission recommends the creation of a new judgeship in its report. If legislative action is required but none is taken in the first legislative session commencing after receipt of the report by the Legislature, the commission shall hold another hearing on the matter and shall determine whether a judicial vacancy exists or again recommend legislative changes to the Legislature in its report.



24-1301 - Legislative findings.

24-1301. Legislative findings.

The Legislature finds and declares that drug use and other offenses contribute to increased crime in Nebraska, cost millions of dollars in lost productivity, and contribute to the burden placed upon law enforcement, court, and correctional systems in Nebraska.

The Legislature also finds and declares that drug court programs and problem solving court programs are effective in reducing recidivism of persons who participate in and complete such programs. The Legislature recognizes that a drug court program or a problem solving court program offers a person accused of drug offenses and other offenses an alternative to traditional criminal justice or juvenile justice proceedings.



24-1302 - Supreme Court; rules; legislative intent.

24-1302. Supreme Court; rules; legislative intent.

(1) Drug court programs and problem solving court programs shall be subject to rules which shall be promulgated by the Supreme Court for procedures to be implemented in the administration of such programs.

(2) It is the intent of the Legislature that funds be appropriated separately to the Supreme Court for each of the programs, the drug court programs and the problem solving court programs, to carry out this section and section 24-1301.






Chapter 25 - COURTS; CIVIL PROCEDURE

25-101 - Civil action.

25-101. Civil action.

The distinctions between actions at law and suits in equity, and the forms of all such actions and suits heretofore existing, are abolished; and in their place there shall be hereafter but one form of action, which shall be called a civil action.

1. Nature and scope

2. Miscellaneous

1. Nature and scope

Despite the fact that the traditional distinctions between law and equity have been abolished, those distinctions do control in determining an appellate court's standard of review. Waite v. A. S. Battiato Co., 238 Neb. 151, 469 N.W.2d 766 (1991).

Application erroneously denominated as for coram nobis considered as petition for post conviction relief for reasons stated. State v. Turner, 194 Neb. 252, 231 N.W.2d 345 (1975).

This section is modified by special statute, section 25-1925. Larutan Corp. v. Magnolia Homes Manuf. Co., 190 Neb. 425, 209 N.W.2d 177 (1973).

In this state there has been a complete merger of legal and equitable remedies. Wischmann v. Raikes, 168 Neb. 728, 97 N.W.2d 551 (1959).

Distinction between legal and equitable rights has not been abolished. First Nat. Bank of Wayne v. Gross Real Estate Co., 162 Neb. 343, 75 N.W.2d 704 (1956).

Eminent domain procedure act was not unconstitutional as being amendatory of this section. Jensen v. Omaha Public Power Dist., 159 Neb. 277, 66 N.W.2d 591 (1954).

Code of civil procedure, as a statute complete in all its parts, should be so construed as to make all of its parts harmonize with each other and render them consistent with its general scope and object. State ex rel. Johnson v. Consumers Public Power Dist., 142 Neb. 114, 5 N.W.2d 202 (1942).

Code of civil procedure expressly abolished all forms of actions and suits theretofore existing, and substituted one form of action called a civil action. In re Guardianship of Warner, 137 Neb. 25, 288 N.W. 39 (1939).

The character of the cause of action, as shown by the allegations of the petition, determines whether a particular action is at law or equity, unaffected by the conclusions of the pleader. Mills v. Heckendorn, 135 Neb. 294, 281 N.W. 49 (1938).

Abolition of common-law names and forms of action has not changed the essential character of judicial remedies. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

To review errors of law occurring upon the trial of an equity case, a motion for new trial is necessary. Danbom v. Danbom, 132 Neb. 858, 273 N.W. 502 (1937).

Both legal and equitable principles may be enforced in the same action, according to the facts. City of Beatrice v. Gage County, 130 Neb. 850, 266 N.W. 777 (1936).

To maintain a civil action, it is not essential that the action be given any particular name. Rhoads v. Columbia Fire Underwriters Agency, 128 Neb. 710, 260 N.W. 174 (1935).

Provisions of civil code not only abolish bills of equity with discovery as incident thereto, but prevent incorporation in petition and answer of essential elements on which discovery as it formerly existed, was based. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

The distinction between actions at law and suits in equity is abolished. State Bank of Omaha v. Todd, 122 Neb. 557, 240 N.W. 754 (1932).

Contract between husband and wife may be enforced in civil action. Stenger Benevolent Assn. v. Stenger, 54 Neb. 427, 74 N.W. 846 (1898).

Abolishing distinctions between law and equity does not deprive the court, while sitting as the court of equity, to submit disputed question of fact to a jury. Alter v. Bank of Stockham, 53 Neb. 223, 73 N.W. 667 (1897).

2. Miscellaneous

Cross-petitions are not limited to strictly equitable actions. Rogers v. Western Electric Co., 179 Neb. 359, 138 N.W.2d 423 (1965).

Rules of law and doctrines of equity may be enforced in one form of action. Schreiner v. Witte, 143 Neb. 109, 8 N.W.2d 831 (1943).

A court of equity, having jurisdiction at commencement of suit, will retain it, where issues presented are in nature of an accounting, and are so numerous and distinct, and evidence to sustain them so variant, technical and voluminous that jury is incompetent to deal with them intelligently. Parsons Construction Co. v. Gifford, 129 Neb. 617, 262 N.W. 508 (1935).

Procedure in workmen's compensation case was equivalent to "civil action." Keil v. Farmers' Irr. Dist., 119 Neb. 503, 229 N.W. 898 (1930).

There is no distinction as to right of plaintiff to judgment on default, without making proof, whether the cause of action is legal or equitable. Weir v. Woodruff, 107 Neb. 585, 186 N.W. 988 (1922).

This is only one form of action, in which legal or equitable principles, either or both, may be enforced according to the facts. Kazebeer v. Nunemaker, 82 Neb. 732, 118 N.W. 646 (1908); State ex rel. Horton v. Dickinson, 63 Neb. 869, 89 N.W. 431 (1902); Hopkins v. Washington County, 56 Neb. 596, 77 N.W. 53 (1898).

Statute of limitations was intended to apply to all forms of the civil action. Boevink v. Christiaanse, 69 Neb. 256, 95 N.W. 652 (1903).



25-102 - Parties; how designated.

25-102. Parties; how designated.

In all civil actions, the complaining party shall be known as the plaintiff and the adverse party as the defendant.

Designation of party appealing as plaintiff in eminent domain proceeding was not prevented by this section. Jensen v. Omaha Public Power Dist., 159 Neb. 277, 66 N.W.2d 591 (1954).



25-103 - Feigned issues prohibited; issue not plead; tried, when.

25-103. Feigned issues prohibited; issue not plead; tried, when.

There can be no feigned issues; but a question of fact not put in issue by the pleadings may be tried by a jury, upon an order for the trial, stating distinctly and plainly the question of fact to be tried, and such order is the only authority necessary for a trial.

Common law remedies are still in force except as abolished by statute. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Jury is not allowed in quo warranto. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Jury is not allowed as of right in equity cases generally, though special facts may be submitted. Alter v. Bank of Stockham, 53 Neb. 223, 73 N.W. 667 (1897); Harral & Uhl v. Gray, 10 Neb. 186, 4 N.W. 1040 (1880).

Jury is not allowed in contempt cases. Gandy v. State, 13 Neb. 445, 14 N.W. 143 (1882).

Fictitious issues abolished. Cropsey v. Wiggenhorn, 3 Neb. 108 (1873).



25-201 - Civil actions; when commenced.

25-201. Civil actions; when commenced.

A civil action shall be commenced only within the time prescribed in this chapter, after the cause of action has accrued. Notwithstanding any other provision in this chapter, when an action has been stayed by any court of competent jurisdiction or by statute, such action shall be commenced within the longer of (1) the time prescribed in this chapter, after the cause of action has accrued, or (2) one year after the date the stay is no longer in effect.

1. When action is commenced

2. When cause of action accrues

3. Limitation; applicability

4. Limitation; defense

5. Miscellaneous

1. When action is commenced

An action is deemed commenced on the date of the summons which is properly served on the defendant. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

A civil action is commenced by filing a petition and causing a summons to be issued thereon. Gorgen v. County of Nemaha, 174 Neb. 588, 118 N.W.2d 758 (1962).

Action is deemed commenced upon filing of first petition, where cause of action is not changed in amended petition. Davis v. Manning, 98 Neb. 707, 154 N.W. 239 (1915), vacating former judgment 97 Neb. 658, 150 N.W. 1019 (1915).

2. When cause of action accrues

Cause of action accrues when the aggrieved party has the right to institute and maintain suit. Weiss v. Weiss, 179 Neb. 714, 140 N.W.2d 15 (1966).

A civil action to recover a statutory penalty must be commenced within a year after the cause of action accrued in favor of plaintiff. Hoffman v. Geiger, 135 Neb. 349, 281 N.W. 625 (1938).

A cause of action against a bank director participating in making of an excessive loan is complete the moment the loan is made, and statute of limitations begins to run, and action is barred after four years in absence of fraud or concealment. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

Statute of limitations on right to recover illegally imposed taxes runs from time of payment of tax and not from time illegality of tax is judicially determined. Monteith v. Alpha High School Dist. of Chase County, 125 Neb. 665, 251 N.W. 661 (1933).

Statute of limitations does not run on claims against state until legislative leave to sue has been given. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920).

When cause of action accrues stated. City of Omaha v. Redick, 61 Neb. 163, 85 N.W. 46 (1901).

3. Limitation; applicability

An oral promise by which defendant was paid some undisclosed amount in settlement of claim for damages based on loss of securities through conspiracy and fraud, which was not a promise made as a part of the alleged fraudulent transaction, did not operate to toll statute of limitations. Hollenbeck v. Guardian Nat. Life Ins. Co., 144 Neb. 684, 14 N.W.2d 330 (1944).

An action for relief upon the ground of fraud must be commenced within four years after the discovery of the facts constituting the fraud, or of facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which, if pursued, would lead to discovery. Burchmore v. Byllesby & Co., 140 Neb. 603, 1 N.W.2d 327 (1941).

Where Legislature has created a new right and prescribed a special statute of limitations, the general statute of limitations is not applicable. Ray v. Sanitary Garbage Co., 134 Neb. 178, 278 N.W. 139 (1938).

Where trustee of trust fund, who was also president and managing officer of bank, invested part of trust funds in worthless notes belonging to bank in 1923, but concealed the fact from the county court and the cestui que trust until 1930, running of statute was tolled. First Trust Co. of Lincoln v. Exchange Bank, 126 Neb. 856, 254 N.W. 569 (1934).

Statute does not run against claims depending upon the result of pending litigation. First Nat. Bank of Plattsmouth v. Gibson, 74 Neb. 232, 104 N.W. 174 (1905), reversed on rehearing 74 Neb. 236, 105 N.W. 1081 (1906).

General law as to limitations of actions is not applicable to revivor of dormant judgment. Bankers Life Ins. Co. v. Robbins, 59 Neb. 170, 80 N.W. 484 (1899).

Set-off was barred by statute of limitations. Baker Ice Machine Co. v. Hebert, 76 F.2d 73 (8th Cir. 1935).

4. Limitation; defense

Statute of limitations is an affirmative defense and must be pleaded. Central Bridge & Constr. Co. v. Chicago & N. W. Ry. Co., 128 Neb. 779, 260 N.W. 172 (1935).

Statute of limitations does not raise a presumption of payment but is a statute of repose. Torgeson v. Department of Trade and Commerce, 127 Neb. 49, 254 N.W. 740 (1934).

One asking affirmative equitable relief is required to do equity and may not plead statute of limitations as defense to such requirement. Wiseman v. Guernsey, 107 Neb. 647, 187 N.W. 55 (1922).

Ordinarily third parties may not plead it as defense. Plummer, Perry & Co. v. Rohman, 61 Neb. 61, 84 N.W. 600 (1900).

Statute of limitations must be pleaded or is considered waived. Hobson v. Cummins, 57 Neb. 611, 78 N.W. 295 (1899).

Statute applies to facts or rights pleaded as defense, counterclaim or cross action. Parker v. Kuhn, 21 Neb. 413, 32 N.W. 74 (1887).

5. Miscellaneous

The fact that a claim against an heir is barred by the statute of limitations does not prevent the application of the doctrine of retainer. Fischer v. Wilhelm, 139 Neb. 583, 298 N.W. 126 (1941), opinion partially vacated on rehearing, 140 Neb. 448, 300 N.W. 350 (1941).

Plaintiff may not amend a cause of action barred by statute of limitations by substituting another and different cause not so barred. Thurston County v. Farley, 128 Neb. 756, 260 N.W. 397 (1935).

If petition shows on its face that it is barred by statute of limitations but pleads further facts in avoidance thereof, which are denied by defendant who also pleads affirmatively the statute, plaintiff cannot recover without first establishing facts alleged in avoidance. Baxter v. National Mtg. Loan Co., 128 Neb. 537, 259 N.W. 630 (1935).

Where a necessary party defendant is not made defendant because statute of limitations has run on claim against him, action should be dismissed. Dempster v. Ashton, 125 Neb. 535, 250 N.W. 917 (1933).

Contracts providing different periods are void. Miller v. State Ins. Co. of Des Moines, 54 Neb. 121, 74 N.W. 416 (1898).

Where statute confers and limits duration of right, it also limits the remedy. Goodwin v. Cunningham, 54 Neb. 11, 74 N.W. 315 (1898).

Defendant may present question of statute of limitations by motion to dismiss or demurrer if petition shows on its face that action is barred. Harrop v. United States, 10 F.Supp. 753 (D. Neb. 1935).



25-201.01 - Civil actions; savings clause; conditions.

25-201.01. Civil actions; savings clause; conditions.

(1) If an action is commenced within the time prescribed by the applicable statute of limitations but the plaintiff fails in the action for a reason other than a reason specified in subsection (2) of this section and the applicable statute of limitations would prevent the plaintiff from commencing a new action, the plaintiff, or his or her representatives if the plaintiff has died and the cause of action survived, may commence a new action within the period specified in subsection (3) of this section.

(2) A new action may not be commenced in accordance with subsection (1) of this section when the original action failed (a) on the merits of the action, (b) as a result of voluntary dismissal by the plaintiff for a reason other than loss of diversity jurisdiction in a federal court, (c) as a result of the plaintiff's failure to serve a defendant within the time prescribed in section 25-217, or (d) as a result of any other inaction on the part of the plaintiff where the burden of initiating an action was on the plaintiff.

(3) A new action may be commenced in accordance with subsection (1) of this section within a period equal to the lesser of (a) six months after the failure of the action or (b) a period after the failure of the action equal to the period of the applicable statute of limitations of the original action.

The dismissal of a plaintiff's first action for failure to abide by the progression standards is a dismissal because of a lack of action under this section. Zitterkopf v. Maldonado, 273 Neb. 145, 727 N.W.2d 696 (2007).

This section includes a savings clause for actions filed in federal court that are dismissed because of the loss of diversity jurisdiction. Brodine v. Blue Cross Blue Shield, 272 Neb. 713, 724 N.W.2d 321 (2006).



25-201.02 - Amendment of pleading; effect.

25-201.02. Amendment of pleading; effect.

(1) An amendment of a pleading that does not change the party or the name of the party against whom the claim is asserted relates back to the date of the original pleading if the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading.

(2) If the amendment changes the party or the name of the party against whom a claim is asserted, the amendment relates back to the date of the original pleading if (a) the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, and (b) within the period provided for commencing an action the party against whom the claim is asserted by the amended pleading (i) received notice of the action such that the party will not be prejudiced in maintaining a defense on the merits and (ii) knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against the party.

This section eliminates the 6-month grace period from the time in which a substituted defendant could have acquired notice of the suit; therefore, the substituted defendant must have had notice before the statute of limitations ran. Kotlarz v. Olson Bros., Inc., 16 Neb. App. 1, 740 N.W.2d 807 (2007).



25-202 - Actions for the recovery of title or possession of real estate or foreclosure of mortgages or deeds of trust as mortgages.

25-202. Actions for the recovery of title or possession of real estate or foreclosure of mortgages or deeds of trust as mortgages.

(1) An action for the recovery of the title or possession of lands, tenements, or hereditaments, or for the foreclosure of mortgages or the foreclosure of deeds of trust as mortgages thereon, can only be brought within ten years after the cause of action accrues. No limitation shall apply to the time within which any county, city, town, village, other municipal corporation, public power and irrigation district, public power district, public irrigation district organized under Chapter 70, article 6, irrigation district organized under Chapter 46, article 1, or natural resources district may begin an action for the recovery of the title or possession of any public road, street, or alley, other public or political subdivision grounds or lands, or city or town lots.

(2) For the purposes of this section as relates only to the rights and interests of subsequent purchasers and encumbrancers for value:

(a) The cause of action for foreclosure of the mortgage or foreclosure of the deed of trust as a mortgage accrues on the last date of maturity of the debt or other obligation secured by the mortgage or deed of trust as the date is stated in or is ascertainable from the filed record of the mortgage or deed of trust or the filed record of an extension of the mortgage or deed of trust;

(b) If no date of maturity is stated or is ascertainable from the filed mortgage or deed of trust or the filed extension, the cause of action for foreclosure of the mortgage or foreclosure of the deed of trust as a mortgage accrues no later than thirty years after the date of the mortgage or deed of trust; or

(c) If the mortgage creditor files an affidavit to the effect that the mortgage or deed of trust is unpaid and is still a valid lien, the affidavit is filed before the cause of action is barred under this section, and the affidavit is filed for record in the office of the register of deeds, the cause of action is not barred until ten years after the date the affidavit is filed. The period of ten years shall not be extended by nonresidence, legal disability, partial payment, acknowledgment of debt, or promise to pay.

1. Definitions

2. Limitation as to adverse possession

3. Limitation as to remainderman

4. Adverse possession not applicable

5. When cause of action accrues

6. Tolling of statute

7. Inverse condemnation

8. Miscellaneous

1. Definitions

"Subsequent purchaser for value" is one acquiring title after statute has run against prior encumbrance shown on record. Purchaser who assumed mortgage and paid interest thereon could not defend against mortgage as "subsequent purchaser for value," on ground of mortgagee's failure to refile mortgage. Tynon v. Bliss, 121 Neb. 80, 236 N.W. 184 (1931).

"Subsequent encumbrancer" hereunder is one who acquires his encumbrance after the statute has run against prior recorded encumbrance. Bank acquiring mortgage expressly subject to prior mortgage against which statute has not yet run did not thereafter acquire priority as "subsequent encumbrancer." Bliss v. Redding, 121 Neb. 69, 236 N.W. 181 (1931).

2. Limitation as to adverse possession

An action to recover possession of real property from a tenant who remains in possession without the landlord's consent after a lease has expired or been terminated under section 76-1437 is an action for the possession of real property and is therefore subject to the 10-year statute of limitations for the possession of real property as provided for in this section. Blankenau v. Landess, 261 Neb. 906, 626 N.W.2d 588 (2001).

One who claims title by adverse possession must prove by a preponderance of the evidence that he or she has been in actual, continuous, exclusive, notorious, and adverse possession under a claim of ownership for the full 10-year period mandated by this section. A claim in the nature of a life estate is not a "claim of ownership" within the meaning of the adverse possession doctrine. Lewis v. Poduska, 240 Neb. 312, 481 N.W.2d 898 (1992).

Where the evidence shows that irrigation rights have not been used for more than ten years, a water appropriator loses his rights, independent of any cancellation proceeding. Northport Irr. Dist. v. Jess, 215 Neb. 152, 337 N.W.2d 733 (1983).

The ten-year period necessary to bar an action to recover land applies in an action seeking to establish a prescriptive easement. Sturm v. Mau, 209 Neb. 865, 312 N.W.2d 272 (1981).

Adverse possession is founded upon the intent with which an occupant held possession, and can best be determined by his acts. The intent, even though mistaken, is sufficient as where claimant occupies to the wrong boundary line believing it to be the true line, and even though he does not intend to claim more than that described in the deed. Weiss v. Meyer, 208 Neb. 429, 303 N.W.2d 765 (1981).

In determining the rights of an adverse owner, the entry and possession of his tenant, expressly authorized to act, is the entry and possession of such owner. Weiss v. Meyer, 208 Neb. 429, 303 N.W.2d 765 (1981).

Where a fence is constructed as a boundary line, although it is not the actual boundary line, and parties claim ownership of land up to the fence for the uninterrupted statutory period, parties gain title to such land by adverse possession. Conkey v. Anderson Farms, Inc., 205 Neb. 708, 289 N.W.2d 541 (1980); McCain v. Cook, 184 Neb. 147, 165 N.W.2d 734 (1969).

Possession by permission of the owner cannot ripen into adverse possession until after such change of position has been brought home to the adverse party. Imperial Service Corp. v. Phipps, 205 Neb. 622, 288 N.W.2d 749 (1980).

A person claiming title by adverse possession must occupy and possess the land adversely to the record owners with the requisite intent and purpose of asserting ownership. Rentschler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

One who claims title by adverse possession must prove by a preponderance of the evidence that he has been in actual, continuous, exclusive, notorious, and adverse possession under claim of ownership for a full period of ten years. Rentschler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

Title may not be granted or quieted on the theory of adverse possession in the absence of proof of exclusive possession for a purpose to which the land is adapted for the statutory period of 10 years. Rentschler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

Where a person claims title to land by adverse possession by the previous occupants, the claimant must prove previous occupants had a hostile intent to occupy land that was not theirs. Barnes v. Milligan, 200 Neb. 450, 264 N.W.2d 186 (1978).

Section 76-701 et seq., R.R.S.1943, provides no specific statute of limitations; therefore the ten-year period in section 25-202, R.R.S.1943, applies in inverse condemnation proceedings. Krambeck v. City of Gretna, 198 Neb. 608, 254 N.W.2d 691 (1977).

One who claims title by adverse possession must prove by a preponderance of the evidence that he has been in actual, continuous, exclusive, notorious adverse possession under claim of ownership for full period of ten years. Campbell v. Buckler, 192 Neb. 336, 220 N.W.2d 248 (1974).

A party, in order to establish title to real estate by adverse possession, must prove by a preponderance of the evidence that he has been in actual, continuous, notorious, and adverse possession thereof under claim of ownership for the full period required by the statute. Shirk v. Schmunk, 192 Neb. 25, 218 N.W.2d 433 (1974).

An easement by prescription for discharge of waste irrigation waters into a natural depression through land of another cannot be acquired until it has been exercised without material change under a claim of right for ten years. Peters v. Langrehr, 188 Neb. 480, 197 N.W.2d 698 (1972).

Statutory period for the establishment of title to real estate by adverse possession is ten years. Mentzer v. Dolen, 178 Neb. 42, 131 N.W.2d 671 (1964); Fitch v. Slama, 177 Neb. 96, 128 N.W.2d 377 (1964); Beebe v. Reichert, 172 Neb. 172, 108 N.W.2d 804 (1961); Jones v. Schmidt, 170 Neb. 351, 102 N.W.2d 640 (1960).

Water rights may be lost by nonuser for the period of statutory limitations relating to real estate. State v. Nielsen, 163 Neb. 372, 79 N.W.2d 721 (1956).

One who has taken possession of real estate as tenant of another cannot hold the real estate adversely to his lessor until he surrenders possession, or, by some unequivocal act, notifies the landlord that he no longer holds under the lease. Kennedy v. Gottschalk, 138 Neb. 842, 295 N.W. 813 (1941).

Where a fence is constructed as a boundary between two pieces of property, and where the parties claim ownership to the fence for a full ten year period, and are not interrupted in their possession or control during such period, they will, by adverse possession, gain title to such land as may have been improperly inclosed with their own. Ohme v. Thomas, 134 Neb. 727, 279 N.W. 480 (1938).

City discharging sewage into creek for a period of ten years in an adverse manner may acquire an easement for that purpose. Hall v. City of Friend, 134 Neb. 652, 279 N.W. 346 (1938).

Where a boundary, supposed to be the true line established by the government survey, is acquiesced in by the adjoining owners for more than ten years, it is conclusive of the location. Romine v. West, 134 Neb. 274, 278 N.W. 490 (1938).

Plea of title to land by adverse possession, to be effective, must be proved by actual, open, exclusive, and continuous possession under claim of ownership for the full statutory period of ten years. Ellsworth Corporation v. Stratbucker, 134 Neb. 246, 278 N.W. 381 (1938).

Where title to land has been quieted in plaintiff as against claims of defendant, and defendant does not re-enter after such decree, the statute of limitations does not begin to run in favor of defendant and he cannot assert adverse possession until he brings express notice to plaintiff or his vendees that he claims adversely to plaintiff. Lennon v. Kearney, 132 Neb. 180, 271 N.W. 351 (1937).

Where mortgage contains clause accelerating due date or maturity on default in payment of interest, and mortgagee elects to declare mortgage due under such option, statute of limitations begins to run from date of such election. Hatch v. Ely, 131 Neb. 882, 270 N.W. 480 (1936).

An easement acquired by prescription is limited in extent to adverse use during the ten year period. Onstott v. Airdale Ranch & Cattle Co., 129 Neb. 54, 260 N.W. 556 (1935).

Elements of adverse possession discussed. DeWulf v. DeWulf, 104 Neb. 105, 175 N.W. 884 (1919); Peterson v. Kouty, 103 Neb. 321, 171 N.W. 905 (1919); Armstrong v. Johnson, 97 Neb. 119, 149 N.W. 361 (1914); Jankee v. Robb, 97 Neb. 118, 149 N.W. 362 (1914); Prugh v. Searcy, 97 Neb. 116, 149 N.W. 362 (1914); Dringman v. Keith, 93 Neb. 180, 139 N.W. 1044 (1913); Delatour v. Wendt, 93 Neb. 175, 139 N.W. 1023 (1913); Ryan v. City of Lincoln, 85 Neb. 539, 123 N.W. 1021 (1909); Hull v. Chicago, B. & Q. Ry. Co., 21 Neb. 371, 32 N.W. 162 (1887); Haywood v. Thomas, 17 Neb. 237, 22 N.W. 460 (1885); Gregory v. Lincoln, 13 Neb. 352, 14 N.W. 423 (1882); Horbach v. Miller, 4 Neb. 31 (1875).

Tract contiguous to right-of-way acquired by railroad by adverse possession. Ferber v. McQuillen, 99 Neb. 280, 156 N.W. 506 (1916).

Right by adverse possession in village street upheld where acquired before amendment of 1899 to this section. Torbitt v. Village of Bennett, 98 Neb. 129, 152 N.W. 301 (1915).

Statute runs against bill to declare deed absolute in form a mortgage, in favor of grantee in possession, from time such possession becomes adverse to grantor's title. Minick v. Reichenbach, 97 Neb. 629, 150 N.W. 1001 (1915); Stall v. Jones, 47 Neb. 706, 66 N.W. 653 (1896).

There must be adverse public user of defined track or way for period sufficient to bar action to recover land. Smith v. Nofsinger, 86 Neb. 834, 126 N.W. 659 (1910); Nelson v. Sneed, 76 Neb. 201, 107 N.W. 255 (1906).

Notorious and exclusive possession without right constitutes a disseizin. Fitzgerald v. Brewster, 31 Neb. 51, 47 N.W. 475 (1890).

3. Limitation as to remainderman

An action for recovery of title to, or possession of lands, can only be brought within ten years after the cause of action has accrued, and a remainderman is not required to bring action to quiet title in order to protect his remainder estate from a claim of adverse possession by a grantee of the life estate in possession under the grant. Maxwell v. Hamel, 138 Neb. 49, 292 N.W. 38 (1940).

When statute runs against remaindermen stated. Anderson v. Miller, 103 Neb. 549, 172 N.W. 688 (1919); Mohr v. Harder, 103 Neb. 545, 172 N.W. 753 (1919); Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917).

Statute does not always run against remainderman until death of owner of life estate. Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917); Bohrer v. Davis, 94 Neb. 367, 143 N.W. 209 (1913); McFarland v. Flack, 87 Neb. 452, 127 N.W. 375 (1910).

4. Adverse possession not applicable

Actions to recover annual payments provided for by indenture granting perpetual easement for flow of water and to enforce equitable lien growing out of the indenture are not controlled by this section. Frye v. Sibbitt, 145 Neb. 600, 17 N.W.2d 617 (1945).

A fee simple title holder under an unrecorded deed does not forfeit title by failure to assert it affirmatively for ten years or any other period. Hadley v. Platte Valley Cattle Co., 143 Neb. 482, 10 N.W.2d 249 (1943).

Action for damages against city for changing grade of street, held not barred by statute of limitations. Quivey v. City of Mitchell, 133 Neb. 727, 277 N.W. 50 (1938).

Exception as to municipalities does not extend to irrigation districts. Central Irr. Dist. v. Gering Irr. Dist., 122 Neb. 199, 240 N.W. 289 (1932).

Railroad right-of-way is not divested by adverse possession so long as railroad operates over same. Edholm v. Missouri Pac. R. R. Corp., 114 Neb. 845, 211 N.W. 206 (1926); McLucas v. St. Joseph & G. I. Ry. Co., 67 Neb. 603, 93 N.W. 928 (1903), former judgment adhered to 67 Neb. 612, 97 N.W. 312 (1903).

Public easement in land used for highway cannot be divested by adverse possession; width of highway acquired by public user is question of fact determined by character and extent of use. Donovan v. Union P. R. Co., 104 Neb. 364, 177 N.W. 159 (1920).

Statute does not run against action to remove cloud on title while landowner is in exclusive possession. Essex v. Smith, 97 Neb. 649, 150 N.W. 1022 (1915).

Where party was placed in possession of land under agreement that he should hold possession until settlement was made, statute would not run on either action for land or claim for money. Tillson v. Holloway, 94 Neb. 635, 143 N.W. 939 (1913).

Action to foreclose mortgage may be commenced within ten years even though action on note has become barred. Campbell v. Upton, 56 Neb. 385, 76 N.W. 910 (1898).

5. When cause of action accrues

The statute of limitations does not begin to run in case of a resulting trust until trustee clearly repudiates his trust, and the time it commences to run must be determined upon facts in each case. Jirka v. Prior, 196 Neb. 416, 243 N.W.2d 754 (1976).

As between cotenants, statute of limitations begins to run from time of ouster. Unick v. St. Joseph Loan and Trust Co., 146 Neb. 789, 21 N.W.2d 752 (1946).

Partial payments do not extend period of time for commencing action as against purchaser for value. Weekes v. Rumbaugh, 144 Neb. 103, 12 N.W.2d 636 (1944).

Before possession can become adverse between co-owners, notice that the part owner in possession is claiming the entire estate in hostility to his co-owners must be brought home to the latter in some plain and unequivocal manner. Gramann v. Beatty, 134 Neb. 568, 279 N.W. 204 (1938).

Petition showing cause accrued twenty-six years before action was begun was demurrable. Parkin v. Parkin, 123 Neb. 836, 244 N.W. 638 (1932).

Statute does not begin to run against cestui que trust until trustee repudiates trust, since until then the fraud has not become known. Wiseman v. Guernsey, 107 Neb. 647, 187 N.W. 55 (1922).

Action to enforce lien of specific money bequest upon land in hands of residuary legatee, when barred. Overton v. Sack, 99 Neb. 64, 155 N.W. 222 (1915); Klug v. Seegabarth, 98 Neb. 272, 152 N.W. 385 (1915).

The statute will continue to run against one who has executed a valid deed of the premises under which the land is so held, although a later conveyance in the chain of title is found to be invalid. Davidge v. Talbot, 98 Neb. 816, 154 N.W. 543 (1915).

In mortgagor's action to redeem, statute begins to run when mortgagee takes possession with color of title. Essex v. Smith, 97 Neb. 649, 150 N.W. 1022 (1915); Jackson v. Rohrberg, 94 Neb. 85, 142 N.W. 290 (1913).

Statute does not run until notice that trustee denies his right in the property. Goodman v. Smith, 94 Neb. 227, 142 N.W. 521 (1913).

Action by heir to recover homestead illegally sold at administrator's sale must be commenced within ten years after attaining his majority. Holmes v. Mason, 80 Neb. 448, 114 N.W. 606 (1908).

Action may be brought any time before statutory bar is complete. Clark v. Hannafeldt, 79 Neb. 566, 113 N.W. 135 (1907); Dickson v. Stewart, 71 Neb. 424, 98 N.W. 1085 (1904); Dorsey v. Conrad, 49 Neb. 443, 68 N.W. 645 (1896).

Statute does not run against claim of subrogation under prior mortgage until ten years from maturity of latter. Boevink v. Christiaanse, 69 Neb. 256, 95 N.W. 652 (1903).

To obtain deficiency judgment upon mortgage indebtedness, action must be brought within five years. Omaha Savings Bank v. Simeral, 61 Neb. 741, 86 N.W. 470 (1901).

Subsequent mortgagee, not made party to foreclosure of prior mortgage, is not barred from action until ten years after cause of action accrues. Baldwin v. Burt, 43 Neb. 245, 61 N.W. 601 (1895).

Statute begins to run, when in favor of entryman on public lands. Mills v. Traver, 35 Neb. 292, 53 N.W. 67 (1892); Carroll v. Patrick, 23 Neb. 834, 37 N.W. 671 (1888).

6. Tolling of statute

A subsequent encumbrancer is one who acquires one's encumbrance for value after the statute has run against a prior encumbrance. A mortgage on real estate continues as a lien thereon for only 10 years from the maturity of the debt secured unless a payment has been made thereon, or the statute of limitations has otherwise been tolled. Vanice v. Oehm, 247 Neb. 298, 526 N.W.2d 648 (1995).

An action to foreclose a real estate mortgage may be brought within the limitation hereunder even though an action on the debt is barred. J. I. Case Credit Corp. v. Thompson, 187 Neb. 626, 193 N.W.2d 283 (1971).

Absence from state will not extend the time in which a real estate mortgage foreclosure may be brought against a nonresident. Brainard v. Hall, 137 Neb. 491, 289 N.W. 845 (1940).

Death of party against whom statute has commenced to run does not toll statute; it continues to run as against heirs. McNeill v. Schumaker, 94 Neb. 544, 143 N.W. 805 (1913).

Running of statute is arrested by service of summons. Butler v. Smith, 84 Neb. 78, 120 N.W. 1106 (1909).

Unless tolled, statute of limitations for foreclosure of real mortgage is ten years from maturity of the debt secured. Herbage v. McKee, 82 Neb. 354, 117 N.W. 706 (1908).

In determining period of limitation on action to foreclose mortgage, partial payments or written acknowledgment operate to toll statute. Teegarden v. Burton, 62 Neb. 639, 87 N.W. 337 (1901).

Conveyance by adverse occupant to one not competent to take title will not arrest running of statute. Myers v. McGavock, 39 Neb. 843, 58 N.W. 522 (1894).

7. Inverse condemnation

The period of limitations for inverse condemnation actions is the ten years within which actions for adverse possession must be brought pursuant to this section. Kimco Addition v. Lower Platte South N.R.D., 232 Neb. 289, 440 N.W.2d 456 (1989).

Section 76-701 et seq., R.R.S.1943, provides no specific statute of limitations; therefore the ten-year period in section 25-202, R.R.S.1943, applies in inverse condemnation proceedings. Krambeck v. City of Gretna, 198 Neb. 608, 254 N.W.2d 691 (1977).

8. Miscellaneous

This section is applicable to an action to quiet title to an interest in real estate. Olsen v. Olsen, 265 Neb. 299, 657 N.W.2d 1 (2003).

The statute of limitations for a judicial action to foreclose on real property under a deed of trust is 10 years. PSB Credit Servs. v. Rich, 251 Neb. 474, 558 N.W.2d 295 (1997).

Courts of equity have the inherent power to refuse relief after undue and inexcusable delay independent of the statute of limitations. Cizek v. Cizek, 201 Neb. 4, 266 N.W.2d 68 (1978).

Where plaintiff's predecessor in title had been in actual, continuous, notorious adverse possession of island for ten years he became the owner thereof. Winkle v. Mitera, 195 Neb. 821, 241 N.W.2d 329 (1976).

A school district is an other municipal corporation and its real estate is other public grounds within provisions of this section. Buras v. School Dist. No. 37 of Sarpy County, 190 Neb. 836, 212 N.W.2d 632 (1973).

Undisputed evidence indicated defendants, by maintenance of drainage ditch through plaintiff's land for a period in excess of ten years, but for the public interest involved, acquired easement in their own right. Franz v. Nelson, 183 Neb. 137, 158 N.W.2d 606 (1968).

Subsequent encumbrancer is one who acquires his encumbrance for value after statute has run against prior encumbrance. Alexanderson v. Wessman, 158 Neb. 614, 64 N.W.2d 306 (1954).

A person, claiming right to mortgaged realty prior to mortgagee whose mortgage was extended by unrecorded written agreement, must show that the person is purchaser or encumbrancer who has parted with something of value. Franklin v. Zarmstorf, 145 Neb. 21, 15 N.W.2d 190 (1944).

Where an occupant of real estate disclaims title prior to the running of the statute of limitations, he is precluded from acquiring title by adverse possession. Weisel v. Hobbs, 138 Neb. 656, 294 N.W. 448 (1940).

The requirement that mortgage be rerecorded within ten years after cause of action accrues is limited in its application to subsequent purchasers and encumbrancers for value. Hadley v. Corey, 137 Neb. 204, 288 N.W. 826 (1939).

Adverse possession of accreted lands must be proved by actual, open, exclusive, and continuous possession under claim of ownership for ten years. Conkey v. Knudsen, 135 Neb. 890, 284 N.W. 737 (1939).

Action for relief based on mistake and accident is not governed by this section, as such relief is classed as fraud. Sweley v. Fox, 135 Neb. 780, 284 N.W. 318 (1939).

In determining period of limitation in action to foreclose real estate mortgage given as security for note, this section should be construed in connection with section providing that part payment or acknowledgment of debt tolls statute. Steeves v. Nispel, 132 Neb. 597, 273 N.W. 50 (1937).

Courts of equity have inherent power to refuse relief after undue and inexcusable delay independent of statute of limitations. Perry v. Markle, 127 Neb. 29, 254 N.W. 692 (1934).

Bank held not subsequent encumbrancer within meaning of section. O'Connor v. Power, 124 Neb. 113, 245 N.W. 417 (1932), overruled in 124 Neb. 594, 247 N.W. 414 (1933).

Possession as between parties in parental or filial relation is deemed permissive. Chase v. Lavelle, 105 Neb. 796, 181 N.W. 936 (1921).

Mortgagor must do equity by tendering amount due on mortgage debt. Pettit v. Louis, 88 Neb. 496, 129 N.W. 1005 (1911).

Statute applied to streets. Agnew v. City of Pawnee City, 79 Neb. 603, 113 N.W. 236 (1907); Webster v. City of Lincoln, 56 Neb. 502, 76 N.W. 1076 (1898).



25-203 - Actions for forcible entry and detainer of real property.

25-203. Actions for forcible entry and detainer of real property.

An action for the forcible entry and detainer, or forcible detainer only, of real property, can only be brought within one year after the cause of such action shall have accrued.

Where tenancy by sufferance is terminated by statutory three-day notice, cause of action for forcible detainer accrues and statute runs from service of notice. Federal Trust Co. v. Overlander, 118 Neb. 167, 223 N.W. 797 (1929); Clark v. Tukey Land Co., 75 Neb. 326, 106 N.W. 328 (1905).

When the right to bring an action of forcible entry and detention is barred as against the grantor, so likewise it is against the grantee. Weatherford v. Union Pacific R. Co., 74 Neb. 229, 104 N.W. 183 (1905).



25-204 - Actions other than for the recovery of real property.

25-204. Actions other than for the recovery of real property.

Civil actions, other than for the recovery of real property, can only be brought within the following periods, after the cause of action shall have accrued.

Cause of action to establish right to pension accrued at time fireman was totally and permanently disabled. Barney v. City of Lincoln, 144 Neb. 537, 13 N.W.2d 870 (1944).

Cause of action "accrued" when buyer acknowledged and promised to pay balance. W. T. Rawleigh Co. v. Smith, 142 Neb. 527, 7 N.W.2d 80 (1942).

Action by a husband for damages on account of assault and battery committed on wife must be brought within one year after cause of action occurred. Markel v. Glassmeyer, 137 Neb. 243, 288 N.W. 821 (1939).

The defense of statute of limitations is personal privilege of debtor, and can only be made by persons standing in his place. Neill v. Burke, 81 Neb. 125, 115 N.W. 321 (1908).

When not apparent on face of petition that action is barred, statute must be pleaded as a defense, or it is waived. Hanna v. Emerson, 45 Neb. 708, 64 N.W. 229 (1895).

Time may be extended by part payment or written acknowledgment. Lee, Fried & Co. v. Brugmann, 37 Neb. 232, 55 N.W. 1053 (1893); Rolfe v. Pilloud, 16 Neb. 21, 19 N.W. 615 (1884).

Promise by one joint debtor will not toll statute as to other joint debtors. Mayberry v. Willoughby, 5 Neb. 368 (1877).

Under this and other statutes of limitations suit against employer to enforce agreement made in 1893 to deliver corporate stock was barred, in view of lapse of time, change in value, and repudiation of trust. Reed v. Fairmont Creamery Co., 37 F.2d 332 (8th Cir. 1929).



25-205 - Actions on written contracts, on foreign judgments, or to recover collateral.

25-205. Actions on written contracts, on foreign judgments, or to recover collateral.

(1) Except as provided in subsection (2) of this section, an action upon a specialty, or any agreement, contract, or promise in writing, or foreign judgment, can only be brought within five years. No action at law or equity may be brought or maintained attacking the validity or enforceability of or to rescind or declare void and uncollectible any written contract entered into pursuant to, in compliance with, or in reliance on, a statute of the State of Nebraska which has been or hereafter is held to be unconstitutional by the Supreme Court of Nebraska where such holding is the basis for such action, unless such action be brought or maintained within one year from the effective date of such decision. The provisions hereof shall not operate to extend the time in which to bring any action or to revive any action now barred by reason of the operation of any previously existing limitation provision.

(2) An action to recover collateral (a) the possession and ownership of which a debtor has in any manner transferred to another person and (b) which was used as security for payment pursuant to an agreement, contract, or promise in writing which covers farm products as described in section 9-102, Uniform Commercial Code, or farm products which become inventory of a person engaged in farming, shall be brought within eighteen months from the date possession and ownership of such collateral was transferred.

1. Acts that toll the statute

2. Acts that do not toll the statute

3. Specific actions covered by statute

4. Miscellaneous

1. Acts that toll the statute

A cause of action on an insurer's duty to defend does not run until the underlying action is resolved against the insured. Dutton-Lainson Co. v. Continental Ins. Co., 271 Neb. 810, 716 N.W.2d 87 (2006).

Voluntary payment of any part of principal or interest tolls statute of limitations and new right of action accrues after each payment, not tolled as to joint maker unless payment made with his authority or consent. Pick v. Pick, 184 Neb. 716, 171 N.W.2d 766 (1969).

Where a new independent cause of action is filed by way of amendment, the statute of limitations runs until the filing of the amended petition. Horn's Crane Service v. Prior, 182 Neb. 94, 152 N.W.2d 421 (1967).

Mortgage subsequently given was an acknowledgment in writing of prior note. Alexanderson v. Wessman, 158 Neb. 614, 64 N.W.2d 306 (1954).

Where a bank assumed and agreed to pay the liabilities of another bank, the statute of limitations commenced to run against the assuming bank upon a certificate of deposit that had already matured at the time the assumption agreement was made. Diss v. State Bank of Holdrege, 141 Neb. 146, 3 N.W.2d 89 (1942).

Where a municipal warrant has been registered, statute of limitations does not commence to run until treasurer of municipal corporation gives notice to the holder of the warrant that there is sufficient money in the treasury to pay the warrant. Havelock Nat. Bank v. Northport Irr. Dist., 139 Neb. 747, 298 N.W. 695 (1941).

In determining whether statute of limitations has run upon a written instrument, part payments made by a debtor without specific direction may be applied by the creditor on any indebtedness owing by the debtor to the creditor. Fox v. Carman, 139 Neb. 34, 296 N.W. 343 (1941).

Where judgment is obtained on promissory note through fraud, court of equity will set it aside where it appears the maker had a good defense in that statute of limitations had run. Pavlik v. Burns, 134 Neb. 175, 278 N.W. 149 (1938).

Payments by one partner out of partnership funds, where partnership has become inactive but has not been dissolved, toll statute of limitations as to both partners. Jensen v. Romigh, 133 Neb. 71, 274 N.W. 199 (1937).

In suit on insurance policy based on presumption of death after seven years' unexplained absence, statute of limitations does not begin to run until expiration of seven-year period. Wells v. Equitable Life Assurance Society, 130 Neb. 722, 266 N.W. 597 (1936).

Cashier of bank who endorsed to bank a note of which he was payee, and, instead of collecting the note as was his duty, made payments of principal and interest on note from time to time, and, in three instances marked the note extended for two years each, was estopped, when sued on his endorsement, to plead statute of limitations. Atlas Corporation v. Magdanz, 130 Neb. 519, 265 N.W. 743 (1936).

Where a judgment of revivor had been obtained within five years before bringing action in this state, it was not barred by the statute of limitations of this state. Packer v. Thompson, 25 Neb. 688, 41 N.W. 650 (1889).

2. Acts that do not toll the statute

Partial payments made without the authority or consent of a surety, unless ratified by the surety, do not toll the statute of limitations as to the surety. Watkins Products, Inc. v. Rains, 175 Neb. 57, 120 N.W.2d 368 (1963).

Action against surety on written contract of guaranty was barred although payments were made by principal within five years. W. T. Rawleigh Co. v. Smith, 142 Neb. 529, 9 N.W.2d 286 (1943), affirming 142 Neb. 527, 7 N.W.2d 80 (1942).

Surety was not liable when he did nothing to prevent running of statute of limitations. W. T. Rawleigh Co. v. Smith, 142 Neb. 527, 7 N.W.2d 80 (1942).

Payments on note by principal without authority or consent of surety does not prevent running of statute of limitations against surety. In re Estate of Soukup, 142 Neb. 456, 6 N.W.2d 615 (1942).

The right to retain the debt of an heir upon a promissory note from his distributive share of estate is not precluded even though action to recover upon the note is barred by the statute of limitations. Fischer v. Wilhelm, 139 Neb. 583, 298 N.W. 126 (1941), opinion partially vacated on rehearing, 140 Neb. 448, 300 N.W. 350 (1941).

Where will provided that any sum owing to testator by heirs should be deducted from share of such heir, an heir cannot successfully object upon the ground of the statute of limitations to deduction of notes which had not run five years at time of death of testator. In re Estate of Nissen, 134 Neb. 794, 279 N.W. 782 (1938).

Payment by one of several joint debtors on note, without authority or consent of other debtors, does not toll statute of limitations as to them. Kuhse v. Luther, 130 Neb. 623, 266 N.W. 66 (1936).

Stipulation contained in a note permitting the holder to extend the time of payment without notice, is not an agreement waiving the right to plead the bar of the statute. Allen v. Estate of Allen, 81 Neb. 600, 116 N.W. 509 (1908).

3. Specific actions covered by statute

In a suit against the guarantors of a promissory note that contains an optional acceleration clause, the statute of limitations for an action on the whole indebtedness due begins to run from the time the creditor takes positive action indicating that the creditor has elected to exercise the option. City of Lincoln v. Hershberger, 272 Neb. 839, 725 N.W.2d 787 (2007).

In this case, the general 5-year statute of limitations must yield to the 3-year provision in a health insurance policy because such provision is authorized by the statutes regulating health insurance policies. Brodine v. Blue Cross Blue Shield, 272 Neb. 713, 724 N.W.2d 321 (2006).

The statute of limitations provided in this section applies to an action on a contract of guaranty. The statute of limitations begins to run against a contract of guaranty the moment a cause of action first accrues, and a guarantor's liability arises when the principal debtor defaults. In the absence of provisions to the contrary in the controlling documents, a cause of action does not accrue against a guarantor until the guarantor's liability has arisen, and a guarantor's liability does not arise until the debtor defaults. City of Lincoln v. PMI Franchising, 267 Neb. 562, 675 N.W.2d 660 (2004).

This section, which provides for a 5-year statute of limitations on written contracts, applies in an insured's suit against its uninsured or underinsured motorist coverage insurer when the insured has timely filed the underlying claim against the uninsured or underinsured motorist. Schrader v. Farmers Mut. Ins. Co., 259 Neb. 87, 608 N.W.2d 194 (2000).

Generally, absent a more specific statute, actions on written contracts may be brought within 5 years. Kratochvil v. Motor Club Ins. Assn., 255 Neb. 977, 588 N.W.2d 565 (1999).

An action for damages for breach of a covenant of warranty contained in a deed conveying land is an action upon a specialty and must be brought within 5 years after the cause of action accrues; this rule applies in actions for damages for breach of a covenant against encumbrances. Omega Chemical Co. v. Rogers, 246 Neb. 935, 524 N.W.2d 330 (1994).

An action based on breach of a written contract must be commenced within five years of accrual of a cause of action. Grand Island School Dist. #2 v. Celotex Corp., 203 Neb. 559, 279 N.W.2d 603 (1979).

Five-year statute of limitations applies to a third party beneficiary under a real estate sales contract. Mid-Continent Properties, Inc. v. Pflug, 197 Neb. 429, 249 N.W.2d 476 (1977).

Actions to recover annual payments provided by indenture granting perpetual easement for flow of water and to enforce equitable lien growing out of the indenture are controlled by this section. Frye v. Sibbitt, 145 Neb. 600, 17 N.W.2d 617 (1945).

Cause of action on indemnity contract accrues when loss thereunder occurs. Lyhane v. Durtschi, 144 Neb. 256, 13 N.W.2d 130 (1944); Bankers Surety Co. v. Willow Springs Beverage Co., 104 Neb. 173, 176 N.W. 82 (1920).

A domestic judgment is a specialty and suit thereon is barred after five years from date of judgment. Farmers & Merchants Bank of Axtell V. Merryman, 126 Neb. 684, 254 N.W. 428 (1934); Reed v. Occidental Bldg. & Loan Assn., 122 Neb. 817, 241 N.W. 769 (1932); Armstrong v. Marr, 120 Neb. 182, 231 N.W. 758 (1930); Fisher v. Woodard, 103 Neb. 253, 170 N.W. 907 (1919); Armstrong v. Patterson, 97 Neb. 229, 149 N.W. 408 (1914), reversed on rehearing 97 Neb. 871, 152 N.W. 311 (1915).

Action for breach of covenant of warranty in deed is specialty, barred unless commenced within five years from date of breach. Campbell v. Gallentine, 115 Neb. 789, 215 N.W. 111 (1927); Kern v. Kloke, 21 Neb. 529, 32 N.W. 574 (1887).

Statute runs against married woman during coverture. Watkins v. Adamson, 113 Neb. 715, 204 N.W. 816 (1925).

Time of commencing action on city warrants stated. Trenerry v. City of So. Omaha, 86 Neb. 7, 124 N.W. 920 (1910); Rogers v. City of Omaha, 82 Neb. 118, 117 N.W. 119 (1908).

Time of commencing action for money had and received stated. Thiele v. Carey, 85 Neb. 454, 123 N.W. 442 (1909).

Time of commencing action on draft stated. Wrigley v. Farmers and Merchants State Bank of Beatrice, 76 Neb. 862, 108 N.W. 132 (1906).

Time of commencing action to reform policy of insurance stated. Grand View Building Assn. v. Northern Assur. Co., 73 Neb. 149, 102 N.W. 246 (1905).

Time of commencing action on county warrants stated. Bacon v. Dawes County, 66 Neb. 191, 92 N.W. 313 (1902).

Time of commencing action on award of damages stated. City of Omaha v. Clarke, 66 Neb. 33, 92 N.W. 146 (1902).

Time of commencing action on covenant against encumbrances stated. Johnson v. Hesser, 61 Neb. 631, 85 N.W. 894 (1901); Bellamy v. Chambers, 50 Neb. 146, 69 N.W. 770 (1897).

Time of commencing action on guaranty of payment stated. Cummins v. Tibbetts, 58 Neb. 318, 78 N.W. 617 (1899).

Time of commencing action on bank check stated. Connor v. Becker, 56 Neb. 343, 76 N.W. 893 (1898).

Time of commencing action on foreign judgments stated. Lonergan v. Lonergan, 55 Neb. 641, 76 N.W. 16 (1898); Hepler v. Davis, 32 Neb. 556, 49 N.W. 458 (1891); Marx & Kempner v. Kilpatrick, 25 Neb. 107, 41 N.W. 111 (1888).

Time of commencing action on contract for transportation of goods stated. Denman v. Chicago, B. & Q. R. Co., 52 Neb. 140, 71 N.W. 967 (1897).

Time of commencing action for foreclosure of tax lien stated. Alexander v. Thacker, 43 Neb. 494, 61 N.W. 738 (1895); Shepherd v. Burr, 27 Neb. 432, 43 N.W. 256 (1889).

Time of commencing action on insurance policy stated. Phenix Ins. Co. v. Rad Bila Hora Lodge, 41 Neb. 21, 59 N.W. 752 (1894).

An action upon a foreign judgment is barred in five years. Nelson v. Becker, 32 Neb. 99, 48 N.W. 962 (1891).

Warrant issued by a village will be barred in five years from time it becomes due. Arapahoe Village v. Albee, 24 Neb. 242, 38 N.W. 737 (1888).

Time of commencing action on school district bonds stated. School Dist. No. 42 of Pawnee County v. First Nat. Bank of Xenia, 19 Neb. 89, 26 N.W. 912 (1886).

Time of commencing action on promissory notes stated. Hedges v. Roach, 16 Neb. 673, 21 N.W. 404 (1884).

A suit to collect on a contract that is from the foreclosed deed of trust is governed by the statute of limitations found in this section, rather than the 3-month statute of limitations found in section 76-1013. Boxum v. Munce, 16 Neb. App. 731, 751 N.W.2d 657 (2008).

Suit by employee against employer for breach of written employment contract was governed by Nebraska five-year statute of limitations rather than the four-year statute of limitations relating to actions upon a contract not in writing. Sandobal v. Armour & Co., 429 F.2d 249 (8th Cir. 1979).

Cause of action for breach of contract of employment accrued on date of alleged wrongful discharge. Howard v. Chicago, B. & Q. R. R. Co., 146 F.2d 316 (8th Cir. 1945).

4. Miscellaneous

Where there is an ongoing contractual obligation, a separate cause of action accrues at the time of each breach. Where an obligation is payable by installments, the statute of limitations runs against each installment individually from the time it becomes due. Andersen v. A.M.W., Inc., 266 Neb. 238, 665 N.W.2d 1 (2003).

A cause of action in contract accrues at the time of the breach or failure to do the thing agreed to. An insured's cause of action on an insurance policy to recover underinsured motorist benefits accrues at the time of the insurer's breach or failure to do that which is required under the terms of the policy. Snyder v. Case and EMCASCO Ins. Co., 259 Neb. 621, 611 N.W.2d 409 (2000).

The filing of a foreign judgment in a Nebraska court pursuant to section 25-1587.03 is not an action upon a foreign judgment within the meaning of this section. Deuth v. Ratigan, 256 Neb. 419, 590 N.W.2d 366 (1999).

Pursuant to subsection (1) of this section, the statute of limitations started running when the city failed to timely post notice of a promotion examination under the terms of a collective bargaining agreement, not when the city actually administered the exam. Cavanaugh v. City of Omaha, 254 Neb. 897, 580 N.W.2d 541 (1998).

To toll the statute of limitations and to remove the bar of the statute, a debtor must unqualifiedly acknowledge an existing liability. Kotas v. Sorensen, 216 Neb. 648, 345 N.W.2d 1 (1984).

In a suit on a promissory note and security agreement, the statute of limitations begins to run when the creditor exercises his option to accelerate the debt, thereby making the entire amount of the debt due. State Security Savings Co. v. Pelster, 207 Neb. 158, 296 N.W.2d 702 (1980).

Where a covenant against encumbrances and covenants of warranty or quiet enjoyment appear in the same instrument, they are separate and independent covenants and one does not embrace the other. Cape Co. v. Wiebe, 196 Neb. 204, 241 N.W.2d 830 (1976).

This section bars action on the note, but not on the mortgage given to secure it. J. I. Case Credit Corp. v. Thompson, 187 Neb. 626, 193 N.W.2d 283 (1971).

Where insurance policy issued in this state provides twelve months' limitation for filing action, but also contains provision amending terms to conform with conflicting statutes, limitations in state statutes are applicable. Hiram Scott College v. Insurance Co. of North America, 187 Neb. 290, 188 N.W.2d 688 (1971).

Where community of interest or privity of estate exists between intervener and plaintiff, the commencement of action by plaintiff inures to benefit of intervener. Baker v. A. C. Nelson Co., 185 Neb. 128, 174 N.W.2d 197 (1970).

This section did not govern bringing of action on fire insurance policy. Rhodes v. Continental Ins. Co., 180 Neb. 10, 141 N.W.2d 415 (1966).

An action upon a contract in writing must be commenced within five years after cause of action has accrued. Weiss v. Weiss, 179 Neb. 714, 140 N.W.2d 15 (1966).

Instrument must in itself contain contract or promise. Grant v. Williams, 158 Neb. 107, 62 N.W.2d 532 (1954).

In action upon written instrument, where more than five years have elapsed from date of maturity, claimant must plead and prove facts to avoid bar of statute. In re Estate of Anderson, 148 Neb. 436, 27 N.W.2d 632 (1947).

Burden of proof rests upon plaintiff who pleads written extension of time of payment to avoid the bar of statute of limitations upon a promissory note. Prokop v. Mlady, 136 Neb. 644, 287 N.W. 55 (1939).

By failing to make demand, payee of a demand note cannot do away with the statute of limitations, which begins to run the day after the note is executed and delivered. Melville Lumber Co. v. Scott, 135 Neb. 379, 281 N.W. 803 (1938).

The statute of limitations on a note payable on demand begins to run the day after the note is executed and delivered. Luikart v. Hoganson, 135 Neb. 280, 281 N.W. 27 (1938).

Provision in insurance policy issued by fraternal benefit society that suit must be commenced within one year from date of member's death will be enforced in Nebraska if valid in state where contract was made. Avondale v. Sovereign Camp, W.O.W., 134 Neb. 717, 279 N.W. 355 (1938).

Defense of statute of limitations was properly pleaded. Nebraska State Bank Liquidation Assn. v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).

Defense of recoupment must arise out of same transaction as plaintiff's claim, and survives as long as plaintiff's cause of action exists, even if affirmative action on the subject of the recoupment is barred by statute of limitations. Oft v. Dornacker, 131 Neb. 644, 269 N.W. 418 (1936).

When state bank, against which a creditor had taken judgment, reorganized as national bank, and creditor sues the national bank to enforce his judgment formerly obtained against state bank, the statute of limitations begins to run on judgment from date it was obtained. Wilson v. Continental Nat. Bank, 130 Neb. 614, 266 N.W. 68 (1936).

Forum state's statute of limitations was procedural rather than substantive and was properly applied in diversity action for breach of contract. Player Pianette, Inc. v. Dale Electronics, Inc., 478 F.2d 336 (8th Cir. 1973).

In applying provision of Bankruptcy Act relating to proving of debt founded on contract express or implied, the character of the debt is determined by the law of the state where created. Erickson v. Richardson, 86 F.2d 963 (9th Cir. 1936).



25-206 - Actions on oral contracts or statutory liabilities.

25-206. Actions on oral contracts or statutory liabilities.

An action upon a contract, not in writing, expressed or implied, or an action upon a liability created by statute, other than a forfeiture or penalty, can only be brought within four years.

1. When cause of action accrues

2. When statute is applicable

3. When statute is not applicable

4. Miscellaneous

1. When cause of action accrues

Plaintiff's cause of action on oral contract for the sale of grain, to be paid for on demand, accrued when demand could have been made and not when demand was actually made and was, therefor, barred by this section. Stock v. Meissner, 209 Neb. 636, 309 N.W.2d 86 (1981).

Action to recover payments made by county for maintenance of insane patient in state hospital is barred after four years. County of Adams v. Ernst, 158 Neb. 15, 62 N.W.2d 110 (1954).

Claim for reimbursement from estate of recipient of old age assistance did not accrue until death of recipient. Boone County Old Age Assistance Board v. Myhre, 149 Neb. 669, 32 N.W.2d 262 (1948).

Where services are rendered under a contract of employment which does not fix the term of service or the time of payment, the statute does not commence to run until the employee's services are terminated. In re Baker's Estate, 144 Neb. 797, 14 N.W.2d 585 (1944).

Under oral contract of hire terminated by mutual agreement, and superseded by another written contract between the same parties, cause of action for payment of salary under the first contract accrues immediately upon termination. Price v. Platte Valley Public Power & Irr. Dist., 139 Neb. 787, 298 N.W. 746 (1941).

The statute of limitations does not begin to run against the claim of an adult child for services continually performed under an oral contract for parents during their lives, until the contract is terminated by their death. In re Estate of Skade, 135 Neb. 712, 283 N.W. 851 (1939).

Where action is brought to recover on implied obligation to repay money borrowed on void warrants, statute of limitations begins to run on date of last payment on the warrant. Nebraska State Bank Liquidation Assn. v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).

Liability of a bank director for loss sustained on excess loan is barred four years after the excessive loan is made. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

Liability of county judge as recipient of distributive share of absent devisee, which he failed to turn over to his successor in office or to said devisee, is not a liability created by statute but an original and primary action on his bond and may be brought within ten years after cause of action accrued. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Statute runs from the date of an account stated, and not from incurring of original debt. In re Estate of Black, Robinson v. Wittera, 125 Neb. 75, 249 N.W. 84 (1933).

Time of commencing action on contract for transportation of goods stated. Denman v. Chicago, B. & Q. R. R. Co., 52 Neb. 140, 71 N.W. 967 (1897).

Action on commission account was barred four years from last item. In re Automatic Equipment Mfg. Co., 103 F.Supp. 427 (D. Neb. 1952).

2. When statute is applicable

An action for an accounting of rents and profits of land is limited to four years. In re Estate of Widger, 235 Neb. 179, 454 N.W.2d 493 (1990).

Excluding September 5, 1969, the last day on which work was done, the last day of the four-year period of limitations was September 5, 1973. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

Claim for services rendered was not barred until four years after death of promisor. Houser v. Houser, 178 Neb. 401, 133 N.W.2d 618 (1965).

This section applies to action in mandamus to place fireman on pension rolls of city. State ex rel. McIlvain v. City of Falls City, 177 Neb. 677, 131 N.W.2d 93 (1964).

This section was applicable to action by city to recover amount paid on void contract. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Statute of limitations applies to claims by one county against another for maintenance of an incompetent person in a state hospital. County of Kearney v. County of Buffalo, 167 Neb. 117, 91 N.W.2d 304 (1958).

Action for accounting of the rents and profits of land is limited to four years. Beacom v. Daley, 164 Neb. 120, 81 N.W.2d 907 (1957).

Contract partly written and partly oral falls under this section. Grant v. Williams, 158 Neb. 107, 62 N.W.2d 532 (1954).

Action against city to recover pension is based on liability created by statute and is barred if not brought within four years of accrual of action. Barney v. City of Lincoln, 144 Neb. 537, 13 N.W.2d 870 (1944).

Statute applies to claims against counties. Bryant v. Cedar County, 122 Neb. 853, 241 N.W. 538 (1932).

Liability of stockholder, under Article XII, section 4, Constitution of Nebraska, is not a penalty barred in one year, but is contractual and governed by this section. Bourne v. Baer, 107 Neb. 255, 185 N.W. 408 (1921).

Action to recover on implied assumpsit is barred in four years. O'Neill v. City of So. Omaha, 102 Neb. 836, 170 N.W. 174 (1918).

Where more than four years intervenes between execution sale and action to set it aside, the action is barred. Best v. Zutavern, 53 Neb. 604, 74 N.W. 64 (1898).

Section applies to action for money received by agent for principal. Arnett v. Zinn, 20 Neb. 591, 31 N.W. 240 (1886).

Action for money had and received must be brought within four years from receipt of the money. Murphy v. Omaha, 1 Neb. Unof. 488, 95 N.W. 680 (1901).

Suit against employer to enforce agreement made in 1893 to deliver corporate stock was barred by this and other statutes of limitation in view of lapse of time. Reed v. Fairmont Creamery Co., 37 F.2d 332 (8th Cir. 1929).

3. When statute is not applicable

Right of retainer against heir is not affected by lapse of time, even though action upon the debt is barred by statute of limitations. Fischer v. Wilhelm, 139 Neb. 583, 298 N.W. 126 (1941), opinion partially vacated on rehearing, 140 Neb. 448, 300 N.W. 350 (1941).

Oral agreement to compensate one for past services, not performed as gratuity and not barred by statute, as well as for future services, out of promisor's estate by testamentary provision, is an independent contract to which statute requiring new promise to be in writing does not apply, where promisee performs agreement. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935).

Lien of special assessments is not barred by this section. Lincoln St. Ry. Co. v. City of Lincoln, 61 Neb. 109, 84 N.W. 802 (1901).

Section does not apply to recover delinquent personal taxes collected by distress. Price v. Lancaster County, 18 Neb. 199, 24 N.W. 705 (1885).

4. Miscellaneous

Section 76-701 et seq., R.R.S.1943, provides no specific statute of limitations; therefore the ten-year period in section 25-202, R.R.S.1943, applies in inverse condemnation proceedings. Krambeck v. City of Gretna, 198 Neb. 608, 254 N.W.2d 691 (1977).

In absence of agreement, or directions by debtor, a credit for work and labor may be applied by creditor in such manner as to interrupt running of statute of limitations. Heineman v. Thimgan, 136 Neb. 357, 285 N.W. 920 (1939).

Where the defense raised is statute of limitations, the issue should be presented to the jury for determination. Nocita v. Guiliano, 130 Neb. 241, 264 N.W. 672 (1936).

Statute of limitations, not being pleaded, will not be considered. State ex rel. Davis v. Banking House of A. Castetter, 118 Neb. 231, 224 N.W. 21 (1929).

The unilateral crediting of defendant's debt without defendant's consent or knowledge was not a voluntary acknowledgment of the debt sufficient to toll the statute of limitations. Hejco, Inc. v. Arnold, 1 Neb. App. 44, 487 N.W.2d 573 (1992).

Section 25-219 was applicable to federal civil rights claim of former guidance counselor in action against school district on allegations dismissal was due to his race and his exercise of First Amendment rights. Chambers v. Omaha Public School Dist., 536 F.2d 222 (8th Cir. 1976).



25-207 - Actions for trespass, conversion, other torts, and frauds; exceptions.

25-207. Actions for trespass, conversion, other torts, and frauds; exceptions.

The following actions can only be brought within four years: (1) An action for trespass upon real property; (2) an action for taking, detaining or injuring personal property, including actions for the specific recovery of personal property; (3) an action for an injury to the rights of the plaintiff, not arising on contract, and not hereinafter enumerated; and (4) an action for relief on the ground of fraud, but the cause of action in such case shall not be deemed to have accrued until the discovery of the fraud, except as provided in sections 30-2206 and 76-288 to 76-298.

1. Conversion

2. Fraud

3. Real property

4. Trusts

5. Damages or injury

6. Miscellaneous

1. Conversion

Statute of limitations against trustee for conversion of trust property does not commence to run until knowledge is brought home to beneficiary of repudiation of trust. Bratt v. Wishart, 136 Neb. 899, 287 N.W. 769 (1939).

Where mortgagee of chattels unlawfully seizes mortgaged property before condition broken, action is barred after four years from date of seizure. Brashier v. Tolleth, 31 Neb. 622, 48 N.W. 398 (1891).

2. Fraud

An action for fraud must be brought within 4 years of when the cause of action accrues. Such action does not accrue until there has been discovery of the facts constituting the fraud or facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which would lead to such discovery. NECO, Inc. v. Larry Price & Assocs., Inc., 257 Neb. 323, 597 N.W.2d 602 (1999).

An action for relief on the ground of fraud can only be brought within 4 years. Such action accrues once there has been a discovery of facts constituting the fraud, or facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which, if pursued, would lead to such discovery. Bowling Assocs., Ltd. v. Kerrey, 252 Neb. 458, 562 N.W.2d 714 (1997).

In the context of a fraud action, the limitations period begins to run upon discovery of the facts constituting the fraud, or facts sufficient to put a person of ordinary intelligence and prudence on an inquiry which, if pursued, would lead to such discovery. A cause of action cannot "accrue" before occurrence of all the elements which constitute a defendant's violation of a plaintiff's judicially protected right. Henderson v. Forman, 240 Neb. 939, 486 N.W.2d 182 (1992).

If facts pleaded in a petition are sufficient to plead an excuse to the operation of the statute limiting action based on fraud, a general demurrer will be defeated. Lee v. Brodbeck, 196 Neb. 393, 243 N.W.2d 331 (1976).

Where fraud should have been discovered within four years of recording of mineral deed, statute of limitations was complete defense. Jameson v. Graham, 159 Neb. 202, 66 N.W.2d 417 (1954).

Accrual of cause of action for fraud is fixed as of the time of discovery. Abels v. Bennett, 158 Neb. 699, 64 N.W.2d 481 (1954).

In action for relief based on fraud, suit was instituted when summons was served on original petition where amended petition merely set forth a more complete statement of original cause of action. Horrigan v. Quinlan, 149 Neb. 538, 31 N.W.2d 430 (1948).

An action for relief on the ground of fraud may be commenced only within four years after the discovery of the facts constituting the fraud or of facts sufficient to put a person of ordinary intelligence on inquiry, which, if pursued, would lead to such discovery. Hollenbeck v. Guardian Nat. Life Ins. Co., 144 Neb. 684, 14 N.W.2d 330 (1944); Burchmore v. Byllesby & Co., 140 Neb. 603, 1 N.W.2d 327 (1941); Baxter v. National Mtg. Loan Co., 128 Neb. 537, 259 N.W. 630 (1935); Branham v. Ayers, 126 Neb. 688, 254 N.W. 259 (1934).

In a bill of interpleader, a defendant is chargeable with notice of a cross-petition charging fraud filed against him by another defendant before answer day, and such notice may prevent the statute from running against the claim set up in the cross-petition. Provident Savings & Loan Assn. v. Booth, 138 Neb. 424, 293 N.W. 293 (1940).

Actions for relief based on mistake and accident are analogous to actions for relief based on fraud, and are limited to four years. Sweley v. Fox, 135 Neb. 780, 284 N.W. 318 (1939).

Action against bank officer for fraudulent diversion of assets of bank must be brought within four years of discovery of fraud. Department of Banking v. Hall, 135 Neb. 191, 280 N.W. 844 (1938).

Lapse of four years after creditor of corporation acquired knowledge of facts sufficient to require inquiry as to fraud in connection with officer's purchase of corporation's assets barred creditor's action for relief on ground of fraud. Nipp v. Puritan Mfg. Supply & Co., 128 Neb. 459, 259 N.W. 53 (1935).

Cause of action for fraud does not accrue until discovery of fraud. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

Petition in action to set aside satisfaction of judgment executed in 1917, on ground of fraud, alleged to have been discovered in 1926, was not demurrable. Marshall v. Rowe, 119 Neb. 591, 230 N.W. 446 (1930).

Action must be commenced within four years of discovery. Hanna v. Bergquist, 102 Neb. 658, 168 N.W. 365 (1918); Coad v. Dorsey, 96 Neb. 612, 148 N.W. 155 (1914).

Where defendant took title in her own name to lands belonging to herself and her children, statute of limitations commenced to run on date of discovery of fraud. Bell v. Dingwell, 91 Neb. 699, 136 N.W. 1128 (1912).

Statute of limitations does not bar the defense of recoupment. Kaup v. Schinstock, 88 Neb. 95, 129 N.W. 184 (1910).

If relief is sought on the ground of fraud after four years, plaintiff should allege reason for delay in prosecuting action. Bank of Miller v. Moore, 81 Neb. 566, 116 N.W. 167 (1908).

Action to set aside fraudulent conveyance is not tolled by death of the fraudulent grantor. Lesieur v. Simon, 73 Neb. 645, 103 N.W. 302 (1905).

Equitable action by heir, who claims deed of ancestor is void on account of duress and fraud, must be brought within four years of accrual of action. Aldrich v. Steen, 71 Neb. 33, 98 N.W. 445 (1904), affirmed on rehearing 71 Neb. 57, 100 N.W. 311 (1904).

Where plaintiff was defrauded in purchase of shares of stock of bank, cause of action did not accrue until discovery of fraud. Gerner v. Mosher, 58 Neb. 135, 78 N.W. 384 (1899).

Matters appearing of public record operate as constructive notice and constitute discovery of facts with respect to fraud. State ex rel. County Commissioners of Brown County v. Boyd, 49 Neb. 303, 68 N.W. 510 (1896).

Relief from the effect of accident or mistake comes within the same rule of limitation as fraud. Ainsfield v. More, 30 Neb. 385, 46 N.W. 828 (1890).

Statute begins to run when party learns facts sufficient to suggest fraud. Wright v. Davis, 28 Neb. 479, 44 N.W. 490 (1890); Hellman v. Davis, 24 Neb. 793, 40 N.W. 309 (1888).

Statute applies to fraud affecting real estate as well as personal property. Kohout v. Thomas, 4 Neb. Unof. 80, 93 N.W. 421 (1903).

Where a third-party petition generally involves the title to certain real estate but the specific factual allegations involve fraud and the cause of action clearly seeks relief on the ground of fraud, the 4-year statute of limitations under this section applies rather than the 10-year statute of limitations found in section 25-202, involving recovery of the title or possession of lands. McGinley v. McGinley, 7 Neb. App. 410, 583 N.W.2d 77 (1998).

Where action for fraud is commenced more than four years after fraudulent acts occurred, burden is on plaintiff to allege and prove that fraud was not discovered until within statutory period. Brictson v. Woodrough, 164 F.2d 107 (8th Cir. 1947).

Four-year Nebraska limitations statute on fraud could not commence to run until reinsurers were informed of extent of reinsured's misrepresentations regarding size of unearned premium portfolio, existence of excess and special risks department, and agent's status as managing general agent. Calvert Fire Ins. Co. v. Unigard Mut. Ins. Co., 526 F.Supp. 623 (D. Neb. 1980).

3. Real property

Where a covenant against encumbrances and covenants of warranty or quiet enjoyment appear in the same instrument, they are separate and independent covenants and one does not embrace the other. Cape Co. v. Wiebe, 196 Neb. 204, 241 N.W.2d 830 (1976).

Statute of limitations did not begin to run against a remainderman until knowledge was brought home to him that another was claiming title adversely. Graff v. Graff, 179 Neb. 345, 138 N.W.2d 644 (1965).

Actions for slander of title are not governed by this section. Norton v. Kanouff, 165 Neb. 435, 86 N.W.2d 72 (1957).

In action to quiet title to easement, an affirmative claim by defendant for damages for land taken is barred by statute of limitations. Dawson County Irrigation Co. v. Stuart, 142 Neb. 428, 6 N.W.2d 602 (1942), vacated on rehearing, 142 Neb. 435, 8 N.W.2d 507 (1943).

Where defendant mortgagor in foreclosure proceeding claims damages for alleged misrepresentations by mortgagee, such defense is not barred by statute of limitations though it would be barred in an original action on the same cause of action. Mettlen v. Sandoz, 131 Neb. 625, 269 N.W. 98 (1936).

Whether fraud by misrepresentation in real estate trade should have been discovered within limitation period was for jury. Vrbsky v. Arendt, 119 Neb. 443, 229 N.W. 337 (1930).

Statute may run in favor of one in possession of land so as to bar claim for rents and profits beyond period of limitation. Davis v. Davis, 112 Neb. 178, 199 N.W. 113 (1924).

Statute does not run against action of rescission of exchange of lands until discovery of fraud. Carson v. Greeley, 107 Neb. 609, 187 N.W. 47 (1922).

Action to remove cloud on title to real estate, created by recorded deed, must be brought within four years after defendant took possession claiming title under deed. Dringman v. Keith, 93 Neb. 180, 139 N.W. 1044 (1913); Dringman v. Keith, 86 Neb. 476, 125 N.W. 1080 (1910).

Fraudulent deed recorded is not of itself sufficient to charge parties with notice. Forsyth v. Easterday, 63 Neb. 887, 89 N.W. 407 (1902); Gillespie v. Cooper, 36 Neb. 775, 55 N.W. 302 (1893), overruled in Jones v. Danforth, 71 Neb. 722, 99 N.W. 495 (1904).

4. Trusts

This section is the applicable statute of limitations with regard to the establishment of a constructive trust on personal property. Manker v. Manker, 263 Neb. 944, 644 N.W.2d 522 (2002).

The statute of limitations does not begin to run in case of a resulting trust until trustee clearly repudiates his trust, and the time it commences to run must be determined upon facts in each case. Jirka v. Prior, 196 Neb. 416, 243 N.W.2d 754 (1976).

Statute does not begin to run against an action to restore beneficial interests in land under resulting trust until trustee denies the interest of the beneficiaries. Windle v. Kelly, 135 Neb. 143, 280 N.W. 445 (1938).

Where trustee, through himself as president of bank, purchased with trust funds valueless notes from bank and concealed transactions, running of statute was tolled. First Trust Co. of Lincoln v. Exchange Bank, 126 Neb. 856, 254 N.W. 569 (1934).

Statute runs in favor of trustee ex maleficio from time of discovery of fraud. Abbott v. Wagner, 108 Neb. 359, 188 N.W. 113 (1922).

5. Damages or injury

A claim for damages caused by a continuing tort can be maintained for injuries caused by conduct occurring within the statutory limitations period. When there are continuing or repeated wrongs that are capable of being terminated, a claim accrues every day the wrong continues or each time it is repeated, the result being that a plaintiff is only barred from recovering damages that were ascertainable prior to the statutory period preceding the lawsuit. Alston v. Hormel Foods Corp., 273 Neb. 422, 730 N.W.2d 376 (2007).

This statute of limitations applies to actions allegedly arising under 42 U.S.C. section 1983. Bauers v. City of Lincoln, 245 Neb. 632, 514 N.W.2d 625 (1994).

Under this section, plaintiff had four years from date of damage to file product liability action. New product liability statute of limitations appears at section 25-224. Morris v. Chrysler Corp., 208 Neb. 341, 303 N.W.2d 500 (1981).

An action grounded in tort must be commenced within four years of the occurrence of the event giving rise to the cause of action. Grand Island School Dist. #2 v. Celotex Corp., 203 Neb. 559, 279 N.W.2d 603 (1979).

Where defendant, which was plaintiff's insurance carrier, had made no payment to plaintiff for damage caused by a third party, it had no duty to sue as subrogee, and its failure to do so before the statute of limitations ran did not make it liable. Schmer v. Hawkeye-Security Ins. Co., 194 Neb. 94, 230 N.W.2d 216 (1975).

An action for an injury hereunder accrues when the damage occurs and not when plaintiff discovers cause of the damage. Omaha Paper Stock Co., Inc. v. Martin K. Eby Constr. Co., Inc., 193 Neb. 848, 230 N.W.2d 87 (1975).

Recovery for loss of crops was limited to period of four years before action was brought. Wischmann v. Raikes, 168 Neb. 728, 97 N.W.2d 551 (1959).

Damages to growing crops from floodwaters are limited to period commencing four years before commencement of action. Wischmann v. Raikes, 167 Neb. 251, 92 N.W.2d 708 (1958).

Where intention to inflict injury is entirely lacking, action in tort may be brought within four years. Newman v. Christensen, 149 Neb. 471, 31 N.W.2d 417 (1948).

Right to damages for obstruction of a stream by an insufficient culvert or drain does not accrue when the structure is built but when the overflow actually results. Schmutte v. State, 147 Neb. 193, 22 N.W.2d 691 (1946).

Action for damages for alienation of affections was not barred by statute of limitations. Baltzly v. Gruenig, 127 Neb. 520, 256 N.W. 4 (1934).

In actions for tortious interference with a business relationship, the statute of limitations under this section begins to run when the injury actually occurs. Additionally, this section does not provide for a discovery rule for tortious interference. Under this section, a claim for damages based on intentional interference with a contractual relationship accrues when the subject contract is breached, regardless of when the defendant supposedly induced the breach. Hroch v. Farmland, 4 Neb. App. 709, 548 N.W.2d 367 (1996).

Husband's action for alienation of affection accrues when wife leaves home and severs relationship, and the limitations period is not extended by the fact that the husband does not give up on the possibility of renewal of relationship until later, and thus suffers continuing damages. Mattice v. Messer, 493 F.2d 498 (8th Cir. 1974).

In tort action for occupational disease, statute begins to run when employee acquires knowledge of compensable injury. Sylvania Electric Products, Inc. v. Barker, 228 F.2d 842 (1st Cir. 1955).

Where buyer sued to recover on substitute arbitrator's award because grain delivered did not equal sample, but creditors for whose benefit debtor's grain was being sold refused to be bound by agent's unauthorized appointment of substitute, claim for damages in amended petition was not barred by statute of limitations as change in character of relief sought did not prevent original petition from tolling statute. Otoe County National Bank v. Delaney, 88 F.2d 238 (8th Cir. 1937).

Statute of limitations was not tolled by absence from state of alleged tort-feasor, a California resident who was involved in automobile accident within the state, if at all times following accident California resident could be sued in the state by virtue of nonresident motor vehicle statute. Gatliff v. Little Audrey's Transportation Co., Inc., 317 F.Supp. 1117 (D. Neb. 1970).

6. Miscellaneous

This section applies to counterclaims when read in conjunction with sections 25-201 and 25-217 and the rule that a counterclaim must be an existing, valid, and enforceable cause of action. However, whether a counterclaim is barred by this section is determined by the date the related petition was filed, rather than the date the counterclaim was filed. Becker v. Hobbs, 256 Neb. 432, 590 N.W.2d 360 (1999).

"Discovery," as used in this statute, means that an individual acquires knowledge of a fact which existed but was previously unknown to the discoverer. If a petition challenged under the statute of limitations facially shows that a cause of action is barred by the statute, a plaintiff must allege facts sufficient to avoid the bar of the statute and must prove those facts at trial; but if a petition does not disclose on its face that an action is barred by the statute of limitations, the defendant must plead and prove the statute as an affirmative defense. Broekemeier Ford v. Clatanoff, 240 Neb. 265, 481 N.W.2d 416 (1992).

The filing of a petition does not toll the running of this statute of limitations for the purpose of bringing subsequent actions on the same set of facts. Sluka v. Herman, 229 Neb. 200, 425 N.W.2d 891 (1988).

This statute provides the applicable statute of limitations for actions for mutual mistake. The statute of limitations begins to run when mutual mistake was discoverable by reasonable diligence. Newton v. Brown, 222 Neb. 605, 386 N.W.2d 424 (1986).

The point at which a statute of limitations commences to run must be determined from the facts of each case; a cause of action accrues, and the statute of limitations begins to run, when the aggrieved party has the right to institute and maintain suit, even though such plaintiff may be ignorant of the existence of the cause of action. Mangan v. Landen, 219 Neb. 643, 365 N.W.2d 453 (1985).

Four-year general statute of limitations applies to employer liable as joint tort-feasor with employee killed in accident, even if plaintiff's claim against estate of employee was filed out of time and barred by two-year nonclaim statute. S.M.S. Trucking Co. v. Midland Vet, Inc., 186 Neb. 647, 185 N.W.2d 667 (1971).

This section is not applicable to misrepresentation as to nature and cause of patient's condition in action against physician. Stacey v. Pantano, 177 Neb. 694, 131 N.W.2d 163 (1964).

Where petition was amended to change cause of action from action on contract to action based on tort, statute of limitations continued to run until filing of amended petition. Blair v. Klein, 176 Neb. 245, 125 N.W.2d 669 (1964).

The defense of the statute of limitations is a personal privilege of the debtor, and may be waived. Gurske v. Strate, 165 Neb. 882, 87 N.W.2d 703 (1958).

Where answer pleaded defense of statute of limitations, instruction thereon was required. Harsche v. Czyz, 157 Neb. 699, 61 N.W.2d 265 (1953).

Limitation in surety bond, that any loss for which claim is made must be discovered during term of bond or within fifteen months after termination of surety's liability as to the employee involved is not void as attempting to shorten by contract the time within which action for fraud can be brought. Dunbar v. National Surety Corporation, 140 Neb. 833, 2 N.W.2d 116 (1942).

Under the United States Constitution, conferring on Congress power to pass uniform laws on the subject of bankruptcy, the two-year statute of limitations in the bankruptcy act supersedes all statutes of limitations passed by the various states. Engebretson v. West, 133 Neb. 846, 277 N.W. 433 (1938).

Second amended petition, introducing new causes of action which are barred by statute of limitations, cannot be basis for recovery against defendant. Rule does not apply to allegations of original petition, filed before statute had run. Streight v. First Trust Co. of Omaha, 133 Neb. 340, 275 N.W. 278 (1937).

Actions which in substance and effect are actions for money had and received, in the absence of specific statute of limitations, must be brought within four years from receipt of the money. Torgeson v. Department of Trade and Commerce, 127 Neb. 49, 254 N.W. 740 (1934).

Bank receiver's suit to recover bank's assets used to repay deposit of bankers' conservation fund was barred by statute of limitations. Torgeson v. Department of Trade and Commerce, 127 Neb. 38, 254 N.W. 735 (1934).

Statute will not run against action by pledgor to recover collaterals until liability is determined or repudiation of trust by pledgee. Parker v. First Nat. Bank of Omaha, 118 Neb. 96, 223 N.W. 651 (1929).

Statute does not begin to run against action for money had and received, where suit is for recovery of payment on land, until contract is terminated. Thiele v. Carey, 85 Neb. 454, 123 N.W. 442 (1909).

Time of commencing action for support of child born out of wedlock stated. Denham v. Watson, 24 Neb. 779, 40 N.W. 308 (1888).

In the context of a professional relationship, a continuous relationship may toll the statute of limitations but requires that there be a continuity of the relationship and services for the same or a related subject matter after the alleged professional negligence. Anonymous v. St. John Lutheran Church, 14 Neb. App. 42, 703 N.W.2d 918 (2005).

Section 25-222 is a specific exception as to professional negligence from the normal four-year statute of limitations. Horn v. Burns & Roe, 536 F.2d 251 (8th Cir. 1976).

While a party is prevented from enforcing a legal right by some paramount authority, the statute of limitations ordinarily is not treated as running against the right. Yoder v. Nu-Enamel Corporation, 145 F.2d 420 (8th Cir. 1944).

Tort claim in state court against estate of deceased was barred by statute of limitations, but a federal diversity action against representatives of the estate not barred for four-years. Williams v. Hawkeye-Security Ins. Co., 428 F.Supp. 976 (D. Neb. 1977).



25-208 - Actions for libel, slander, malpractice, and recovery of tax.

25-208. Actions for libel, slander, malpractice, and recovery of tax.

The following actions can only be brought within the periods stated in this section: Within one year, an action for libel or slander; and within two years, an action for malpractice which is not otherwise specifically limited by statute.

In the absence of any other shorter applicable statute of limitations, any action for the recovery of any excise or other tax which has been collected under any statute of the State of Nebraska and which has been finally adjudged to be unconstitutional shall be brought within one year after the final decision of the court declaring it to be unconstitutional. This section shall not apply to any action for the recovery of a property tax.

The changes made to this section by Laws 2000, LB 921, shall apply to causes of action accruing on and after July 13, 2000.

1. Libel and slander

2. Assault and battery

3. Malicious prosecution

4. Penalty or forfeiture

5. Malpractice

6. Miscellaneous

1. Libel and slander

Publication of slander occurs when the words are spoken to and understood by a third party to pertain to the individual slandered. The statute of limitations on slander under this section begins to run from publication and will not be tolled unless the slanderer wrongfully concealed a material fact necessary for the accrual of the cause of action. Mere ignorance concerning the alleged slanderer's identity will not toll the statute of limitations. Lathrop v. McBride, 209 Neb. 351, 307 N.W.2d 804 (1981).

The statute of limitations in a libel action commences to run upon publication of the defamatory matter upon which action is based. Patterson v. Renstrom, 188 Neb. 78, 195 N.W.2d 193 (1972).

Action for damages for wrongfully encumbering plaintiff's title to real estate is a slander of title action and barred in one year. Gentry v. State, 174 Neb. 515, 118 N.W.2d 643 (1962).

Action for libel must be commenced within one year of publication of defamatory matter. Tennyson v. Werthman, 167 Neb. 208, 92 N.W.2d 559 (1958).

Actions for slander of title must be brought within one year. Norton v. Kanouff, 165 Neb. 435, 86 N.W.2d 72 (1957).

Action for libel must be brought within one year. Reller v. Ankeny, 160 Neb. 47, 68 N.W.2d 686 (1955).

A cause of action for libel or slander accrues on the date of publication of the defamatory matter. Publication of an allegedly libelous statement occurs when it is communicated to someone other than the person defamed. Vergara v. Lopez-Vasquez, 1 Neb. App. 1141, 510 N.W.2d 550 (1993).

2. Assault and battery

Action for a battery is founded upon an intentionally administered injury to the person. Newman v. Christensen, 149 Neb. 471, 31 N.W.2d 417 (1948).

Action by husband for damages for assault and battery committed upon wife is barred unless brought within one year after the cause of action accrued. Markel v. Glassmeyer, 137 Neb. 243, 288 N.W. 821 (1939).

Action of damages for assault and battery must be brought within one year. Borchert v. Bash, 97 Neb. 593, 150 N.W. 830 (1915).

3. Malicious prosecution

Statute does not begin to run in a case of malicious prosecution until the criminal case is dismissed, or the prosecution otherwise finally terminated. Hackler v. Miller, 79 Neb. 209, 114 N.W. 274 (1907).

4. Penalty or forfeiture

Plaintiffs' causes of action for refunds of taxes paid in years prior to decision determining illegality of tax were barred by statute of limitations. Wats Mktg. of America v. Boehm, 242 Neb. 252, 494 N.W.2d 527 (1993).

A statute that permits injured party to recover treble damages authorizes the collection of a penalty. Abel v. Conover, 170 Neb. 926, 104 N.W.2d 684 (1960).

Action to recover amounts paid under Industrial Loan Act was not one to recover a penalty. Jourdon v. Commonwealth Co., 170 Neb. 919, 104 N.W.2d 681 (1960).

Action against stockholder of a corporation for failure of corporation to publish annually notice of existing indebtedness is penal in nature, and must be brought within one year after cause of action accrued. Hoffman v. Geiger, 134 Neb. 643, 279 N.W. 350 (1938), reversed on rehearing 135 Neb. 349, 281 N.W. 625 (1938).

Action against bank director for participating in or knowingly assenting to an excessive loan is not penal, and is not governed as to statute of limitations by this section. Department of Banking v. McMullen, 134 Neb. 338, 278 N.W. 551 (1938).

Liability of stockholder, under Article XII, section 4, Constitution of Nebraska, is not a penalty, and is not barred in one year under this section. Bourne v. Baer, 107 Neb. 255, 185 N.W. 408 (1921).

Action for statutory penalty is barred if not brought in one year from date of accrual. Sheibley v. Cooper, 79 Neb. 232, 112 N.W. 363 (1907), rehearing denied 79 Neb. 336, 113 N.W. 626 (1907).

5. Malpractice

A single professional relationship will not be separated into various parts for the purpose of applying to one part of that relationship the fraud period of limitations found in section 25-207 and to another part the malpractice period of limitations found in this section. St. Paul Fire & Marine Ins. Co. v. Touche Ross & Co., 244 Neb. 408, 507 N.W.2d 275 (1993).

When an issue of consent to medical treatment is raised, the controlling statute of limitations is that for malpractice actions. Jones v. Malloy, 226 Neb. 559, 412 N.W.2d 837 (1987).

A cause of action for medical malpractice does not accrue until the patient discovers, or in the exercise of reasonable diligence should have discovered, the malpractice. Taylor v. Karrer, 196 Neb. 581, 244 N.W.2d 201 (1976).

Special two-year statute of limitations controlled action against doctor based on erroneous blood typing by his employee. Swassing v. Baum, 195 Neb. 651, 240 N.W.2d 24 (1976).

In a malpractice action, the limitation does not begin to run until the patient discovers or with reasonable diligence could have discovered the injury, and a patient has used reasonable diligence where she fails to discover because of the surgeon's repeated assurances of recovery and recommendations for therapy to aid in recovery. Toman v. Creighton Memorial St. Joseph's Hosp., Inc., 191 Neb. 751, 217 N.W.2d 484 (1974).

In a malpractice action against a physician, the statute of limitations does not commence to run until act of malpractice with resulting injury was, or by the use of reasonable diligence could have been, discovered. Acker v. Sorensen, 183 Neb. 866, 165 N.W.2d 74 (1969).

Special statute as to malpractice was controlling over general statute of limitations applicable to actions based on fraud. Stacey v. Pantano, 177 Neb. 694, 131 N.W.2d 163 (1964).

A cause of action against a physician for failure to remove a foreign object left in the body of a patient does not accrue until the patient discovers, or in the exercise of reasonable diligence should have discovered, the presence of the foreign object. Spath v. Morrow, 174 Neb. 38, 115 N.W.2d 581 (1962).

Action in a malpractice suit does not commence to run until the treatment ends. Williams v. Elias, 140 Neb. 656, 1 N.W.2d 121 (1941).

6. Miscellaneous

The 1-year discovery exception provided for in this section only applies if the injured party did not know or could not reasonably have discovered the existence of the cause of action within the time period provided for in this section. The 1-year discovery exception provided for in section 25-222 does not apply in actions governed under this section if the injured party knew or could reasonably have discovered the cause of action within the time set forth in this section. Berntsen v. Coopers & Lybrand, 249 Neb. 904, 546 N.W.2d 310 (1996).

The discovery doctrine set out in section 25-222 permitting commencement of the action within 1 year from discovery, if discovery could not reasonably have occurred sooner, applies to the period of limitations set forth in this section. St. Paul Fire & Marine Ins. Co. v. Touche Ross & Co., 244 Neb. 408, 507 N.W.2d 275 (1993).

Action to recover amount paid by city on void contract was not barred under this section. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Section 25-219 was applicable to federal civil rights claim of former guidance counselor in action against school district on allegations dismissal was due to his race and his exercise of First Amendment rights. Chambers v. Omaha Public School Dist., 536 F.2d 222 (8th Cir. 1976).



25-209 - Actions on official or judicial bonds.

25-209. Actions on official or judicial bonds.

An action upon the official bond or undertaking of an executor, administrator, guardian, sheriff, or any other officer, or upon the bond or undertaking given in attachment, injunction, or in any case whatever required by statute can only be brought within ten years.

1. Official bonds

2. Miscellaneous

1. Official bonds

Action on county treasurer's bond was commenced within time permitted by this section. City of Bellevue v. Western Surety Co., 184 Neb. 678, 171 N.W.2d 772 (1969).

Bond of chairman of Board of Public Works is an official bond within meaning of this section. Neisius v. Henry, 143 Neb. 273, 9 N.W.2d 163 (1943).

In suit against city officer and surety on bond to recover excess salary paid, all amounts paid more than ten years prior to date of filing suit are barred. Neisius v. Henry, 142 Neb. 29, 5 N.W.2d 291 (1942).

Statute of limitations on action on official bond of clerk of district court is ten years. Thurston County v. Farley, 128 Neb. 756, 260 N.W. 397 (1935).

Actions on official bonds may be brought within ten years after the cause of action accrues. United States Fidelity & Guaranty Co. v. McLaughlin, 76 Neb. 310, 109 N.W. 390 (1906).

Action on official bond is not barred until expiration of ten years from time action accrues. Bantley v. Baker, 61 Neb. 92, 84 N.W. 603 (1900).

Action on official bond of county judge is barred in ten years after cause of action accrued. Chicago, B. & Q. Ry. Co. v. Philpott, 56 Neb. 212, 76 N.W. 550 (1898).

County treasurers are within the general designation "any other officer," and actions upon their bonds are brought within the provisions of this section. Alexander v. Overton, 22 Neb. 227, 34 N.W. 629 (1887).

2. Miscellaneous

The statute of limitations on action on statutorily required grain dealer's bond is 10 years. Stock v. Meissner, 217 Neb. 56, 348 N.W.2d 426 (1984).

Where bond was not applicable on the date the plaintiff's cause of action accrued, this section was inapplicable. Stock v. Meissner, 209 Neb. 636, 309 N.W.2d 86 (1981).

The limitation does not begin to run on a guardian's bond until he has obtained approval of his final account and been discharged by probate court. Sherwood v. Merchants Mut. Bonding Co., 193 Neb. 262, 226 N.W.2d 761 (1975).

Where amended petition introduces new causes of action which are barred by statute of limitations, such new allegations cannot be the basis of a recovery, but this rule does not apply to allegations contained in the original petition which are repeated in the amended petition. Streight v. First Trust Co. of Omaha, 133 Neb. 340, 275 N.W. 278 (1937).

Action accrues on official bond of a county judge when he fails to pay to his successor in office, on the expiration of his term, any money in his possession due to an heir or other person, which has not been paid to the person entitled thereto. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Action on appeal bond is governed by this section and is not barred until after ten years. Crum v. Johnson, 3 Neb. Unof. 826, 92 N.W. 1054 (1902).



25-210 - Actions against sureties on guardian's bond.

25-210. Actions against sureties on guardian's bond.

No action shall be maintained against the sureties in any bond given by a guardian unless it be commenced within four years from the time when the guardian shall have been discharged; Provided, if at the time of such discharge the person entitled to bring such action shall be out of the state, or under any legal disability to sue, the action may be commenced at any time within five years after the return of such person to the state, or after such disability shall be removed.

The limitation herein does not begin to run until the guardian has obtained approval of his final account and been discharged by probate court. Sherwood v. Merchants Mut. Bonding Co., 193 Neb. 262, 226 N.W.2d 761 (1975).

As to sureties on guardian's bond, statute of limitations begins to run from date guardian was discharged and not from time when cause of action accrued upon final settlement. Medow v. Riggert, 132 Neb. 429, 272 N.W. 238 (1937).

Guardian is "discharged," within meaning of this section, when ward dies. Hughes v. Langdon, 111 Neb. 508, 196 N.W. 915 (1924).

Action on guardian's bond accrues to ward when amount is ascertained by county court on final settlement. Bisbee v. Gleason, 21 Neb. 534, 32 N.W. 578 (1887).



25-211 - Actions on contracts by reason of failure or want of consideration.

25-211. Actions on contracts by reason of failure or want of consideration.

Actions brought for damages growing out of the failure or want of consideration of contracts, express or implied, or for the recovery of money paid upon contracts, express or implied, the consideration of which has wholly or in part failed, shall be brought within four years.

Statute of limitations will commence to run against the obligation evidenced by a warrant not entitled to registration from the date of last payment upon it. Pollock v. Consolidated School District No. 65 of Perkins County, 138 Neb. 315, 293 N.W. 108 (1940).

Statute of limitations on implied obligation to repay money borrowed by issuance of void warrant, where payments have been made thereon, commences to run on date of last payment. Nebraska State Bank Liquidation Association v. Village of Burton, 134 Neb. 623, 279 N.W. 319 (1938).

Contract sued on herein is not barred when commenced within four years from time of death of the father. Macfarland v. Callahan, 102 Neb. 54, 165 N.W. 889 (1917).

Action to recover on an implied assumpsit is barred in four years. Markey v. School Dist. No. 18 of Sheridan County, 58 Neb. 479, 78 N.W. 932 (1899).



25-212 - Actions not specified.

25-212. Actions not specified.

An action for relief not otherwise provided for in Chapter 25 can only be brought within four years after the cause of action shall have accrued.

1. Accrual of cause of action

2. Specific actions included

3. Miscellaneous

1. Accrual of cause of action

Generally, a suit to declare a contract void, which if void was void at its inception, must be commenced within four years of the execution of the contract. Lake v. Piper, Jaffray & Hopwood Inc., 219 Neb. 731, 365 N.W.2d 838 (1985).

The point at which a statute of limitations commences to run must be determined from the facts of each case; a cause of action accrues, and the statute of limitations begins to run, when the aggrieved party has the right to institute and maintain suit, even though such plaintiff may be ignorant of the existence of the cause of action. Mangan v. Landen, 219 Neb. 643, 365 N.W.2d 453 (1985).

Where there is a continuous running account, statute of limitations commences to run from date of last item. Lewis v. Hiskey, 166 Neb. 402, 89 N.W.2d 132 (1958).

Where demand for the repayment of money paid has been made, the statute of limitations as to when the taxpayer may sue begins to run at the expiration of the ninety-day period in which to make the refund. Loup River Public Power Dist. v. County of Platte, 144 Neb. 600, 14 N.W.2d 210 (1944).

Action to recover from county amount paid for void tax sale certificate accrues when tax sale certificate has been declared void by court of competent jurisdiction, and action must be brought within four years thereafter. McDonald v. County of Lincoln, 141 Neb. 741, 4 N.W.2d 903 (1942).

Mandamus to compel performance of continuing duty by public officer is not barred by this section, even though performance of duty may have been compelled more than four years prior to bringing of a suit. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

Action on official bond of county judge accrues on expiration of his term, when he fails to pay to his successor money in his possession due to an heir or other person. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

Limitations in action for alienation of affections begin to run when affections are alienated and husband abandons wife. Von Dorn v. Rubin, 104 Neb. 465, 177 N.W. 653 (1920).

Husband's action for alienation of affection accrues when wife leaves home and severs relationship, and the limitations period is not extended by the fact that the husband does not give up on the possibility of renewal of relationship until later, and thus suffers continuing damages. Mattice v. Messer, 493 F.2d 498 (8th Cir. 1974).

2. Specific actions included

Nonconsent of irrigation company to transfer of water right was barred by statute. Vonburg v. Farmers Irrigation District, 132 Neb. 12, 270 N.W. 835 (1937).

In civil action to recover fees withheld by clerk of district court, statute of limitations is four years. Thurston County v. Farley, 128 Neb. 756, 260 N.W. 397 (1935).

Action for damages for alienation of affections was not barred by statute of limitations. Baltzly v. Gruenig, 127 Neb. 520, 256 N.W. 4 (1934).

Section is applicable to civil actions only. Mercer v. City of Omaha, 76 Neb. 289, 107 N.W. 565 (1906).

Action to obtain a new trial in which a judgment was rendered on the ground of unavoidable casualty and misfortune may be brought within four years. Ritchey v. Seeley, 73 Neb. 164, 102 N.W. 256 (1905).

State demands are not barred. Streitz v. Hartman, 35 Neb. 406, 53 N.W. 215 (1892).

A proceeding by mandamus is barred by the statute of limitations at the expiration of four years from the time the right to the writ accrued. State ex rel. Gage County v. King, 34 Neb. 196, 51 N.W. 754 (1892); State ex rel. Chem. Nat. Bank v. School District No. 9 of Sherman County, 30 Neb. 520, 46 N.W. 613 (1890).

Suit against employer to enforce contract made in 1893 to deliver corporate stock was barred by this and other statutes of limitations, in view of lapse of time, etc. Reed v. Fairmont Creamery Co., 37 F.2d 332 (8th Cir. 1929).

3. Miscellaneous

The defense of the statute of limitations may not be raised by a judgment creditor against a mortgagee. Gurske v. Strate, 165 Neb. 882, 87 N.W.2d 703 (1958).

Court will not require payment of damages barred by statute of limitations, under maxim that he who comes into equity must do equity. Dawson County Irrigation Co. v. Stuart, 142 Neb. 428, 6 N.W.2d 602 (1942).

Actions for relief based on accident and mistake are analogous to actions based on fraud, and are covered by section 25-207. Sweley v. Fox, 135 Neb. 780, 284 N.W. 318 (1939).

Where amended petition introduces new causes of action which are barred by statute of limitations, such new allegations cannot be the basis of a recovery, but this rule does not apply to allegations contained in the original petition which are repealed in the amended petition. Streight v. First Trust Co. of Omaha, 133 Neb. 340, 275 N.W. 278 (1937).

Amendment of petition to change legal theory of action, introducing new cause of action long since barred by statute of limitations, is not allowable. Hensley v. Chicago, St. P., M. & O. R. Co., 126 Neb. 579, 254 N.W. 426 (1934).

Intent of Legislature was to cover every form of action not otherwise provided for. Beall v. McMenemy, 63 Neb. 70, 88 N.W. 134 (1901).

Section 43-666, R.R.S.1943, is not sufficiently analogous to 20 U.S.C. section 1415 for its statute of limitation to apply to actions under that federal statute. However, the statute of limitations under either section 25-212 or 25-219, R.R.S.1943, appears to be more appropriate. Monahan v. State of Neb., 491 F.Supp. 1074 (D. Neb. 1980).



25-213 - Tolling of statutes of limitation; when.

25-213. Tolling of statutes of limitation; when.

Except as provided in sections 76-288 to 76-298, if a person entitled to bring any action mentioned in Chapter 25, the Political Subdivisions Tort Claims Act, the Nebraska Hospital-Medical Liability Act, the State Contract Claims Act, the State Tort Claims Act, or the State Miscellaneous Claims Act, except for a penalty or forfeiture, for the recovery of the title or possession of lands, tenements, or hereditaments, or for the foreclosure of mortgages thereon, is, at the time the cause of action accrued, within the age of twenty years, a person with a mental disorder, or imprisoned, every such person shall be entitled to bring such action within the respective times limited by Chapter 25 after such disability is removed. For the recovery of the title or possession of lands, tenements, or hereditaments or for the foreclosure of mortgages thereon, every such person shall be entitled to bring such action within twenty years from the accrual thereof but in no case longer than ten years after the termination of such disability. Absence from the state, death, or other disability shall not operate to extend the period within which actions in rem are to be commenced by and against a nonresident or his or her representative.

1. Minors

2. Mental disabilities

3. Nonresidents

4. Miscellaneous

1. Minors

Under this section, a person is within the age of 20 years until he or she becomes 21 years old. Carruth v. State, 271 Neb. 433, 712 N.W.2d 575 (2006).

Subsection (2) of section 25-224 is not tolled by a person's status as a minor pursuant to this section. Budler v. General Motors Corp., 268 Neb. 998, 689 N.W.2d 847 (2004).

One is within the age of 20 for purposes of this section until he or she becomes 21 years old. Brown v. Kindred, 259 Neb. 95, 608 N.W.2d 577 (2000).

Mere fact of imprisonment does not toll the statute of limitations for a medical malpractice action. Gordon v. Connell, 249 Neb. 769, 545 N.W.2d 722 (1996).

One is "within the age of twenty years" until he or she becomes 21 years old. Lawson v. Ford Motor Co., 225 Neb. 725, 408 N.W.2d 256 (1987).

Suspension of the statute of limitations in accordance with this section inures to the exclusive and personal benefit of the infant, and not to the benefit of the infant's parent. Macku v. Drackett Products Co., 216 Neb. 176, 343 N.W.2d 58 (1984).

Workmen's Compensation Act makes no exception in favor of minor dependents as to limitation for filing claims, and action brought by minors under this act are governed by its provisions and not by general statute of limitations. Ray v. Sanitary Garbage Co., 134 Neb. 178, 278 N.W. 139 (1938).

Statute is not tolled by minority of heirs where it commenced to run in lifetime of ancestor. McNeill v. Schumaker, 94 Neb. 544, 143 N.W. 805 (1913).

Minor may bring action to recover interest in real estate within ten years after arriving at majority. Albers v. Kozeluh, 68 Neb. 522, 94 N.W. 521 (1903), former judgment adhered to 68 Neb. 529, 97 N.W. 646 (1903).

Time for bringing of action by minor against county for defect in highway under special statute is not extended by this section. Swaney v. Gage County, 64 Neb. 627, 90 N.W. 542 (1902).

This section tolls the running of the time limitation under § 25-222 until an infant reaches the age of majority. Hatfield v. Bishop Clarkson Memorial Hosp., 679 F.2d 1258 (8th Cir. 1982).

2. Mental disabilities

Insanity means such condition of mental derangement which actually prevents the sufferer from understanding and protecting his or her legal rights. Sacchi v. Blodig, 215 Neb. 817, 341 N.W.2d 326 (1983).

In the case of recovery of real estate this section gives an incompetent ten years after disability is removed to bring action. In re Estate of Montgomery, 133 Neb. 153, 274 N.W. 487 (1937).

Statute does not commence to run against the owner of real property confined in an asylum for the insane at the time of a tax lien foreclosure, and who continues to be mentally incompetent after his discharge from the hospital, until he has been sufficiently restored to his mental powers to be able to comprehend that he was owner of the property and able to take some action to protect his rights with reference thereto. Walter v. Union Real Estate Co., 107 Neb. 144, 185 N.W. 323 (1921).

Fact that statute tolls limitation period during insanity does not deny prosecution of action for insane person by guardian during period of insanity. Wirth v. Weigand, 85 Neb. 115, 122 N.W. 714 (1909).

A mental disorder within the meaning of this section is an incapacity which disqualifies one from acting for the protection of one's rights. Anonymous v. St. John Lutheran Church, 14 Neb. App. 42, 703 N.W.2d 918 (2005).

A person with a mental disorder is one who suffers from a condition of mental derangement which actually prevents the sufferer from understanding his or her legal rights or from instituting legal action. Anonymous v. St. John Lutheran Church, 14 Neb. App. 42, 703 N.W.2d 918 (2005).

A person with a mental disorder is one who suffers from a condition of mental derangement which actually prevents the sufferer from understanding his or her legal rights or from instituting legal action. Vergara v. Lopez-Vasquez, 1 Neb. App. 1141, 510 N.W.2d 550 (1993).

3. Nonresidents

Absence from state will not extend time in which foreclosure of real estate mortgage may be brought against nonresident. Brainard v. Hall, 137 Neb. 491, 289 N.W. 845 (1940).

Absence from state does not operate to extend the period within which mechanic lien foreclosure shall be commenced. Pickens v. Polk, 42 Neb. 267, 60 N.W. 566 (1894).

Absence from state does not extend time for foreclosure of mortgage. Merriam v. Goodlett, 36 Neb. 384, 54 N.W. 686 (1893).

4. Miscellaneous

Political Subdivisions Tort Claims Act including one-year notice of claim requirement and two-year limitation for bringing action held constitutional. Campbell v. City of Lincoln, 195 Neb. 703, 240 N.W.2d 339 (1976).

This section does not toll the statutes of limitations for the benefit of executors or administrators. Sherwood v. Merchants Mut. Bonding Co., 193 Neb. 262, 226 N.W.2d 761 (1975).

Statute runs against married woman during coverture. Watkins v. Adamson, 113 Neb. 715, 204 N.W. 816 (1925).

Courts of equity have inherent powers to refuse relief after undue and inexcusable delay, independent of statute of limitations. Hawley v. Von Lanken, 75 Neb. 597, 106 N.W. 456 (1906).

Suit to quiet title is action in rem, within this section. Lantry v. Parker, 37 Neb. 353, 55 N.W. 962 (1893).



25-214 - Actions against absconding or absent debtor.

25-214. Actions against absconding or absent debtor.

If a cause of action accrues against a person while he or she is out of the state or has absconded or concealed himself or herself, the period limited for the commencement of the action shall not begin to run (1) until he or she comes into the state or (2) while he or she is absconded or concealed. If the person departs from the state or absconds or conceals himself or herself after the cause of action accrues, the time of his or her absence or concealment shall not be computed as any part of the period within which the action must be brought.

1. Absent debtor

2. Absconding debtor

3. Miscellaneous

1. Absent debtor

The tolling statute does not suspend the statute of limitations when one is absent from the state but nonetheless remains amenable to the service of personal process. Dalition v. Langemeier, 246 Neb. 993, 524 N.W.2d 336 (1994).

Petition in action on domestic judgment which appeared to be barred was sufficient to plead facts regarding defendant's absence from state to toll statute as against general demurrer. Farmers & Merchants Bank of Axtell v. Merryman, 126 Neb. 684, 254 N.W. 428 (1934).

This section is inapplicable to action for death of plaintiff's intestate, where defendant had been absent from state for more than two years. Gengo v. Mardis, 103 Neb. 164, 170 N.W. 841 (1919).

Absence from state does not toll statute where it has been of such a character as to entitle defendant to benefit of statute of another state to which he has removed. Webster v. Davies, 44 Neb. 301, 62 N.W. 484 (1895).

Nonresidence will not prevent running of statute on action to quiet title to real estate. Lantry v. Parker, 37 Neb. 353, 55 N.W. 962 (1893).

Mere temporary absence does not suspend statute. Blodgett v. Utley, 4 Neb. 25 (1875).

Where a person resided in another state, but came to this state each business day where service could have been had on him, he is not absent from the state within the meaning of this section. Webster v. Citizens Bank of Omaha, 2 Neb. Unof., 353, 96 N.W. 118 (1902).

Statute of limitations was not tolled by absence from state of alleged tort-feasor, a California resident, if at all times following accident California resident could be sued in the state by virtue of nonresident motor vehicle statute. Gatliff v. Little Audrey's Transportation Co., Inc., 317 F.Supp. 1117 (D. Neb. 1970).

2. Absconding debtor

Note showing on face that it is outlawed does not render petition demurrable, where plaintiff alleges failure to begin action within five years was due to absconding of defendant. Cummings v. Keating & Co., 103 Neb. 453, 172 N.W. 358 (1919).

Concealment or absconding must be such as prevents bringing of action in this state. Talcott v. Bennett, 49 Neb. 569, 68 N.W. 931 (1896).

3. Miscellaneous

This section was not applicable to an application for modification of alimony under section 42-365 because that section concerns not the commencement of an action, but, rather, upon what an order of modification operates. Hamilton v. Hamilton, 242 Neb. 687, 496 N.W.2d 507 (1993).

Where debtor comes into state openly and stays sufficient period to afford requisite time for service of summons, he has "come into the state" even though his coming was temporary. Fort Collins Nat. Bank v. Strachan, 102 Neb. 233, 166 N.W. 553 (1918).

Statute does not run in favor of a foreign corporation while service of summons cannot be had upon it in this state. Ball Engine Co. v. Bennett Co., 98 Neb. 290, 152 N.W. 550 (1915).

Temporary absences cannot be aggregated together to prolong statute. Hedges v. Roach, 16 Neb. 673, 21 N.W. 404 (1884).

Debtor must reside for full statutory time within state before action is barred. Edgerton v. Wachter, 9 Neb. 500, 4 N.W. 85 (1880).



25-215 - Repealed. Laws 2006, LB 1115, § 47.

25-215. Repealed. Laws 2006, LB 1115, § 47.



25-216 - Part payment; acknowledgment of debt; effect upon accrual.

25-216. Part payment; acknowledgment of debt; effect upon accrual.

In any cause founded on contract, when any part of the principal or interest shall have been voluntarily paid, or an acknowledgment of an existing liability, debt or claim, or any promise to pay the same shall have been made in writing, an action may be brought in such case within the period prescribed for the same, after such payment, acknowledgment or promise; Provided, that the provisions of this section shall not be applicable to real estate mortgages which have become barred under the provisions of section 25-202 as against subsequent encumbrancers and purchasers for value.

1. Part payment

2. Acknowledgment of debt

3. Miscellaneous

1. Part payment

Part payment of a debt does not have the effect of tolling the statute of limitations, unless payment is made under circumstances which justify the inference that the debtor recognizes the whole debt as an existing liability. T.S. McShane Co., Inc. v. Dominion Constr. Co., 203 Neb. 318, 278 N.W.2d 596 (1979).

Where there was no proof of actual payment, endorsement of a payment placed on note by claimant's secretary did not operate to toll statute. In re Estate of Anderson, 148 Neb. 436, 27 N.W.2d 632 (1947).

Under oral contract of hire, superseded by written contract, voluntary part payment of salary will operate to toll statute of limitations. Price v. Platte Valley Public Power & Irr. Dist., 139 Neb. 787, 298 N.W. 746 (1941).

Where, after death of maker of note, a bank applies a balance in checking account to the credit of the maker as a payment upon the note, the payment thus made is not voluntary and will not toll the running of the statute. In re McEachen's Estate, 139 Neb. 250, 297 N.W. 153 (1941).

Partial payment of principal or interest on promissory note by one joint maker with knowledge and consent of the other, out of funds in which they are jointly interested, tolls statute as to both. Kienke v. Hudson, 126 Neb. 551, 253 N.W. 687 (1934).

Running of statute of limitations on a contract obligation will be arrested by any voluntary partial payment thereon, made or authorized by debtor. Massachusetts Bonding & Ins. Co. v. Steele, 125 Neb. 7, 248 N.W. 648 (1933).

Payment on a note in bar of the statute must be considered as of the time of actual payment, rather than as of the date of the endorsement thereof on the note. In re Estate of Zehner, 124 Neb. 426, 246 N.W. 863 (1933).

Part payment of debt or interest thereon tolls statute on mortgage securing debt. Bliss v. Redding, 121 Neb. 69, 236 N.W. 181 (1931).

Voluntary part payment will toll statute of limitations, or will revive debt, if same is barred. Blair v. Willman Estate, 105 Neb. 735, 181 N.W. 615 (1921).

Payment of interest on note by principal without authority, knowledge or consent of surety, will not stop running of statute of limitations as to surety. Dwire v. Gentry, 95 Neb. 150, 145 N.W. 350 (1914).

Part payment of a debt may be made in any property agreed upon by the parties. Brockman v. Ostdiek, 79 Neb. 843, 113 N.W. 529 (1907).

Part payment on debt secured by mortgage tolls statute limiting time within which foreclosure may be brought. McLaughlin v. Senne, 78 Neb. 631, 111 N.W. 377 (1907).

Payment of dividend on stock held as collateral, applied on note, tolls statute. Bosler v. McShane, 78 Neb. 91, 113 N.W. 998 (1907).

Part payment operates to revive a contract debt of its own vigor and not as evidence of an acknowledgment or new promise. Ebersole v. Omaha National Bank, 71 Neb. 778, 99 N.W. 664 (1904).

Payment of interest on note tolls statute. Teegarden v. Burton, 62 Neb. 639, 87 N.W. 337 (1901).

Payment made on a debtor's note by the sale of his property on execution, or other legal process, is not such part payment within the meaning of this section. Moffitt v. Carr, 48 Neb. 403, 67 N.W. 150 (1896).

Payment of dividend by the assignee of an insolvent debtor will not operate to toll the statute. Whitney, Clark & Co. v. Chambers, 17 Neb. 90, 22 N.W. 229 (1885).

The receipt and endorsement on a note by the holder of money realized from a collateral left for that purpose will remove the bar of the statute. Sornberger v. Lee, 14 Neb. 193, 15 N.W. 345 (1883).

Payment made by one of the joint promisors of a partnership after dissolution of the partnership and without knowledge of other promisor tolls the statute only as to one actually paying. Mayberry v. Willoughby, 5 Neb. 368 (1877).

Payment to remove bar of statute must be voluntary and not obtained by subterfuge. Kyger v. Ryley, 2 Neb. 20 (1873).

Payment on specific account cannot toll statute on another account. In re Automatic Equipment Mfg. Co., 103 F.Supp. 427 (D. Neb. 1952).

2. Acknowledgment of debt

A mere reference to a promissory note, although consistent with its existing validity and implying no disposition to question its binding obligation, or a suggestion of some action in reference to it, is not such an acknowledgment as contemplated by the statute. Kotas v. Sorensen, 216 Neb. 648, 345 N.W.2d 1 (1984).

An acknowledgment of an executor or administrator does not bind him as a party in his personal capacity. Degmetich v. Beranek, 188 Neb. 659, 199 N.W.2d 8 (1972).

Voluntary payment is one that was intentionally and consciously made and accepted. Beacom v. Daley, 164 Neb. 120, 81 N.W.2d 907 (1957).

Execution and delivery of real estate mortgage was an acknowledgment in writing of note. Alexanderson v. Wessman, 158 Neb. 614, 64 N.W.2d 306 (1954).

A promise to pay a debt or other existing liability in a cause founded on a written contract, to prevent the running of the statute of limitations, must be in writing. Meyer v. Linch, 145 Neb. 1, 15 N.W.2d 317 (1944).

Oral promise to pay will not toll running of statute on mortgage foreclosure. Brainard v. Hall, 137 Neb. 491, 289 N.W. 845 (1940).

As against mortgagor, written extension agreement tolls the running of statute, even though not recorded. Hadley v. Corey, 137 Neb. 204, 288 N.W. 826 (1939).

An account stated creates a new cause of action, and written acknowledgment of original items of indebtedness is not required. In re Estate of Black, Robinson v. Wittera, 125 Neb. 75, 249 N.W. 84 (1933).

To remove bar of statute, debtor must unqualifiedly acknowledge an existing liability. France v. Ruby, 93 Neb. 214, 140 N.W. 175 (1913); Nelson v. Becker, 32 Neb. 99, 48 N.W. 962 (1891).

A warrant issued by the proper authorities of a city in consideration of a valid indebtedness against it is a written acknowledgment of such indebtedness within the meaning of this section. Abrahams v. City of Omaha, 80 Neb. 271, 114 N.W. 161 (1907).

Acknowledgment of indebtedness sufficient to toll statute should be made to creditor or some one authorized to represent him. Wallber v. Caldwell, 79 Neb. 418, 112 N.W. 584 (1907).

A letter in which surety stated that he "will not longer be held good for the note" in case it be not promptly collected is sufficient acknowledgment within the meaning of this section. Harms v. Freytag, 59 Neb. 359, 80 N.W. 1039 (1899).

Execution of a deed, if intended as a mortgage only, was not acknowledgment in writing of an existing liability, debt or claim within the provisions of this section. Ashby v. Washburn & Co., 23 Neb. 571, 37 N.W. 267 (1888).

The unilateral crediting of defendant's debt without defendant's consent or knowledge was not a voluntary acknowledgment of the debt sufficient to toll the statute of limitations. Hejco, Inc. v. Arnold, 1 Neb. App. 44, 487 N.W.2d 573 (1992).

3. Miscellaneous

The mere entry of credit by a creditor without consent of his debtor is without effect upon the statute of limitations and the fact that the debtor knows of an unauthorized entry of credit and makes no objection thereto is not alone sufficient to constitute a ratification of credit so as to toll the statute of limitations. T.S. McShane Co., Inc. v. Dominion Constr. Co., 203 Neb. 318, 278 N.W.2d 596 (1979).

This section applies to actions founded on contract and has no application to actions founded on a tort liability. Hollenbeck v. Guardian Nat. Life Ins. Co., 144 Neb. 684, 14 N.W.2d 330 (1944).

Oral request to defer settlement under indemnity agreement did not operate to toll running of statute of limitations. Lyhane v. Durtschi, 144 Neb. 256, 13 N.W.2d 130 (1944).

A waiver of "all notice of any nature whatsoever" in the suretyship agreement does not operate to supply the surety's consent and authority to the making of partial payments in the future. W. T. Rawleigh Co. v. Smith, 142 Neb. 529, 9 N.W.2d 286 (1943), affirming 142 Neb. 527, 7 N.W.2d 80 (1942).

In determining period of limitation in action to foreclose real estate mortgage given as security for note, this section and section 25-202 should be construed together. Steeves v. Nispel, 132 Neb. 597, 273 N.W. 50 (1937).

Oral agreement to compensate one for past services, not performed as gratuity and not barred by statute, as well as for future services, out of promisor's estate by testamentary provision, is an independent contract to which statute requiring new promise to be in writing does not apply, where promisee performs agreement. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935).



25-217 - Action; commencement; defendant not served; effect.

25-217. Action; commencement; defendant not served; effect.

An action is commenced on the date the complaint is filed with the court. The action shall stand dismissed without prejudice as to any defendant not served within six months from the date the complaint was filed.

1. Issuance and service

2. Effect

3. Amendment

4. Miscellaneous

1. Issuance and service

This section is self-executing. If a defendant who is named in the action is not served with summons and a copy of the complaint within 6 months from the date the complaint is filed, the action is dismissed by operation of law, even if a full trial has been held on the merits. Davis v. Choctaw Constr., 280 Neb. 714, 789 N.W.2d 698 (2010).

The provisions of this section requiring service of process are not applicable to condemnation actions. Wooden v. County of Douglas, 275 Neb. 971, 751 N.W.2d 151 (2008).

Pursuant to this section, an action is dismissed by operation of law as to any defendant who is named and who is not served with process within 6 months after the complaint is filed. Reid v. Evans, 273 Neb. 714, 733 N.W.2d 186 (2007).

In the case of substitute service by publication under section 25-519, service is not "made" until the third publication, and prior to the third publication, a defendant is "not served" under this section. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

Where service by publication has been approved, a defendant is not served within 6 months from the date the petition was filed under this section unless the third publication under section 25-519 has occurred within 6 months from the date the petition was filed. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

For purposes of determining whether an action is time barred, an action is commenced on the date the petition is filed. Kocsis v. Harrison, 249 Neb. 274, 543 N.W.2d 164 (1996).

One's notice and demand for payment from a dissolved corporation does not constitute commencement of an "action" or "proceeding" as contemplated by section 21-20,104. Under the provisions of this section, an action is commenced on the date the petition is filed with the court. Licht v. Association Servs., Inc., 236 Neb. 616, 463 N.W.2d 566 (1990).

Criterion of commencement of action for limitation purposes is date summons served on defendant. Schmer v. Gilleland, 185 Neb. 54, 173 N.W.2d 391 (1970).

Filing without issuance of a summons is not commencement of an action. Norris P.P. Dist. v. State ex rel. Jones, 183 Neb. 489, 161 N.W.2d 869 (1968).

An action is commenced at the date of the summons which is served upon the defendant. Gorgen v. County of Nemaha, 174 Neb. 588, 118 N.W.2d 758 (1962).

As to defendant, action is deemed commenced at date of summons which is served on him. Ramirez v. Chicago, B. & Q. R. Co., 116 Neb. 740, 219 N.W. 1 (1928).

Action is begun when petition is filed and summons issued thereon. Mosher v. Huwaldt, 86 Neb. 686, 126 N.W. 143 (1910).

Action is not deemed commenced at date of issuance of summons, unless same is served. Reliance Trust Co. v. Atherton, 67 Neb. 305, 93 N.W. 150 (1903), rehearing denied 67 Neb. 309, 96 N.W. 218 (1903).

Action is commenced at the date of the summons which is served upon the defendant. Calkins v. Miller, 55 Neb. 601, 75 N.W. 1108 (1898); Burlingim v. Cooper, 36 Neb. 73, 53 N.W. 1025 (1893).

Issuance of summons against one, not a necessary party to suit, to foreclose mechanic's lien is not commencement of suit against nonresident. Pickens v. Polk, 42 Neb. 267, 60 N.W. 566 (1894).

This section does not allow Nebraska courts to extend the time for service of process, even in a case in which the wrong defendant was served within the 6‑month grace period after filing a petition, because it is a self‑executing statute which deprives a lower court of jurisdiction to take any further action in the case once the 6 months has run. Smeal v. Olson, 10 Neb. App. 702, 636 N.W.2d 636 (2001).

An action stood dismissed by operation of law upon the passing of 6 months after the filing of the petition, where the defendants were not served process and their voluntary appearances were entered more than 6 months after the date the petition was filed. Vopalka v. Abraham, 9 Neb. App. 285, 610 N.W.2d 433 (2000).

The phrase "shall stand dismissed" means that an action is dismissed if 6 months from the filing of the petition passes without service upon the defendant, without the need for initiating action by the defendant, and without the need for a formal entry of an order of dismissal by the trial court. The dismissal mandated by this section is self-executing. When a lawsuit is dismissed by operation of law for lack of service of process within 6 months of filing, the trial court has no jurisdiction to make orders thereafter and if made, they are a nullity, as are subsequent pleadings. Cotton v. Fruge, 8 Neb. App. 484, 596 N.W.2d 32 (1999).

Service of process not proper and regular, and was therefore quashed. Stoehr v. American Honda Motor Co., Inc., 429 F.Supp. 763 (D. Neb. 1977).

2. Effect

Where original action was timely instituted, amended petition filed after running of statute of limitations, declaring on same cause of action, is not barred. Kennedy v. Potts, 128 Neb. 213, 258 N.W. 471 (1935).

Summons must be issued before bar of statute of limitations is complete. Ballard v. Thompson, 40 Neb. 529, 58 N.W. 1133 (1894).

Summons must be issued before bar of statute is complete, although it may be served afterward. Omaha Loan & Trust Co. v. Ayer, 38 Neb. 891, 57 N.W. 567 (1894).

In action filed in federal court by Nebraska resident against California resident, Nebraska rule that action is deemed commenced at date of summons which is served is applicable. Gatliff v. Little Audrey's Transportation Co., Inc., 317 F.Supp. 1117 (D. Neb. 1970).

3. Amendment

For the purpose of applying the relation-back doctrine to a defendant named for the first time in an amended petition, the period during which the new defendant must be shown to have had the requisite knowledge of the suit includes the statutory period prescribed for the filing of the original petition plus the additional 6-month period in which summons could be served pursuant to this section. Smeal v. Olson, 263 Neb. 900, 644 N.W.2d 550 (2002).

Summons on appeal from compensation award may be amended by district court to correct date of return, notwithstanding objections to jurisdiction. Keil v. Farmers' Irr. Dist., 119 Neb. 503, 229 N.W. 898 (1930).

4. Miscellaneous

The effect of a dismissal without prejudice is the same as if the case had been dismissed pursuant to this section, meaning that another petition may be filed against the same parties upon the same facts as long as it is filed within the applicable statute of limitations. Dworak v. Farmers Ins. Exch., 269 Neb. 386, 693 N.W.2d 522 (2005).

The language of this section providing for dismissal of unserved petitions is self-executing and mandatory. After dismissal of an action by operation of law pursuant to this section, there is no longer an action pending and the district court has no jurisdiction to make further orders except to formalize the dismissal. If orders are made following a dismissal by operation of law under this section, they are a nullity, as are subsequent pleadings. Kovar v. Habrock, 261 Neb. 337, 622 N.W.2d 688 (2001).

The language of this section providing for dismissal of unserved petitions is self-executing and mandatory. A defendant's voluntary appearance does not waive the operation of this section. After dismissal of an action by operation of this section, a trial court has no jurisdiction to make orders thereafter, except to formalize the dismissal. Vopalka v. Abraham, 260 Neb. 737, 619 N.W.2d 594 (2000).

The limitation statutes found within Chapter 25, article 2, apply to counterclaims, and pursuant to this section, whether a counterclaim is barred is determined by the date the related petition was filed, rather than the date the counterclaim was filed. Becker v. Hobbs, 256 Neb. 432, 590 N.W.2d 360 (1999).

Where there is no voluntary appearance and summons is not served, the court lacks personal jurisdiction over a party. Henderson v. Department of Corr. Servs., 256 Neb. 314, 589 N.W.2d 520 (1999).

Excluding September 5, 1969, the last day on which work was done, the last day of the four-year period of limitations was September 5, 1973. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

If record on appeal does not disclose date when action was commenced, Supreme Court will not take judicial notice thereof. Newberg v. Chicago, B. & Q. R. Co., 120 Neb. 171, 231 N.W. 766 (1930).

In absence of service of summons, date of voluntary appearance is the date the action is deemed commenced. Hotchkiss v. Aukerman, 65 Neb. 177, 90 N.W. 949 (1902).

The language "shall stand dismissed" is mandatory and self-executing, which means that an action may be dismissed without the need for initiating action, such as a motion by the defendant, and without the need for a formal entry of an order of dismissal by the trial court. Such dismissals occur by operation of law. McDaneld v. Fischer, 8 Neb. App. 160, 589 N.W.2d 172 (1999).



25-218 - Claims by and against the state; when barred.

25-218. Claims by and against the state; when barred.

Every claim and demand against the state shall be forever barred unless action is brought thereon within two years after the claim arose. Every claim and demand on behalf of the state, except for revenue, or upon official bonds, or for loans or money belonging to the school funds, or loans of school or other trust funds, or to lands or interest in lands thereto belonging, shall be barred by the same lapse of time as is provided by the law in case of like demands between private parties. This section shall not apply to any claim or demand against the state regarding property taxes.

The state may raise the bar of the statute of limitations by a motion to dismiss filed with the administrative agency charged with determining the state's liability for payment on a contract claim. L.J. Vontz Constr. Co. v. Department of Roads, 232 Neb. 241, 440 N.W.2d 664 (1989).

This section applies to actions for money damage but not to actions for injunctive relief. Czarnick v. Loup River P.P. Dist., 190 Neb. 521, 209 N.W.2d 595 (1973).

Recovery by county for maintenance of insane patient in state hospital is not a claim for revenue. County of Adams v. Ernst, 158 Neb. 15, 62 N.W.2d 110 (1954).

Suit against state for taking or damaging private property for public use must be commenced two years from the time of taking or damaging. Bordy v. State, 142 Neb. 714, 7 N.W.2d 632 (1943).

All parties whose rights would be affected by modification or reversal of judgment must be made parties on appeal to Supreme Court. Donisthorpe v. Vavra, 134 Neb. 157, 278 N.W. 151 (1938).

Statute does not apply to action by state to recover revenue from county. Torgeson v. Department of Trade and Commerce, 127 Neb. 49, 254 N.W. 740 (1934).

Money levied and collected by county authorities to cover support of insane patients in state hospital, although transferred to county general fund, may be recovered in action by the state, without filing claim; statute of limitations is not applicable. State v. Stanton County, 100 Neb. 747, 161 N.W. 264 (1917).



25-219 - Actions upon liability created by federal statute.

25-219. Actions upon liability created by federal statute.

All actions upon a liability created by a federal statute, other than a forfeiture or penalty, for which actions no period of limitations is provided in such statute shall be commenced within three years next after the cause of action shall have accrued.

Claim for reimbursement from estate of recipient of old age assistance did not accrue until death of recipient. Boone County Old Age Assistance Board v. Myhre, 149 Neb. 669, 32 N.W.2d 262 (1948).

This section was applicable to federal civil rights claim of former guidance counselor in action against school district on allegations dismissal was due to his race and his exercise of First Amendment rights. Chambers v. Omaha Public School Dist., 536 F.2d 222 (8th Cir. 1976).

Summons issued before time allowed by statute of limitations has expired will give court jurisdiction even though served after time has expired. Sandobal v. Armour & Co., 429 F.2d 249 (8th Cir. 1970).

Section 43-666, R.R.S.1943, is not sufficiently analogous to 20 U.S.C. section 1415 for its statute of limitation to apply to actions under that federal statute. However, the statute of limitations under either section 25-212 or 25-219, R.R.S.1943, appears to be more appropriate. Monahan v. State of Neb., 491 F.Supp. 1074 (D. Neb. 1980).

The statute of limitation for commencement of suits under the federal civil rights act, which guarantees equal rights under the law, is the three-year statute of limitation set by this section. Metcalf v. Omaha Steel Casting Co., 476 F.Supp. 870 (D. Neb. 1979).



25-220 - Repealed. Laws 1959, c. 264, § 1.

25-220. Repealed. Laws 1959, c. 264, § 1.



25-221 - Statute of limitations; trial procedure.

25-221. Statute of limitations; trial procedure.

In any action in which it is claimed by one or more of the defendants that the action is barred by the statute of limitations any party may move that the issue raised by the statute of limitations be tried separately and determined before any other issues in the case. Issues of fact raised by the statute of limitations shall be tried before a jury unless trial by jury is waived by all parties. Issues of law raised by the statute of limitations shall be determined by the court without a jury. If the issue raised by the statute of limitations is determined by the jury or the court in favor of the plaintiff the remaining issues shall then be tried. If the issue raised by the statute of limitations is determined by the jury or the court in favor of the defendant the action or actions barred by the statute of limitations shall be dismissed.

The plain language of this section states that a jury trial on the statute of limitations issue is required only when issues of fact are raised; issues of law are to be determined by the court without a jury. If there are only conclusions of law asserted on the statute of limitations issue, a separate hearing to address the statute of limitations issue is not required under this section. Blankenau v. Landess, 261 Neb. 906, 626 N.W.2d 588 (2001).

This section provides for preliminary rulings by the court on statute of limitations questions. Gillam v. Firestone Tire & Rubber Co., 241 Neb. 414, 489 N.W.2d 289 (1992).

The special bifurcation of a trial pursuant to this section does not create a separate judgment when the trial court determines the action is not barred by the statute of limitations. Interlocutory orders may be modified at subsequent terms provided the court still has not rendered a final decision in matters still pending. City of Wood River v. Geer-Melkus Constr. Co., 233 Neb. 179, 444 N.W.2d 305 (1989).

An order denying a plea of the statute of limitations after a separate hearing on that issue is not appealable. Wulf v. Farm Bureau Ins. Co., 188 Neb. 258, 196 N.W.2d 164 (1972).

Where claim that action is barred by the statute of limitations is raised by motion to try that issue separately, the court shall determine it before trying other issues in the case. Mattice v. Messer, 493 F.2d 498 (8th Cir. 1974).



25-222 - Actions on professional negligence.

25-222. Actions on professional negligence.

Any action to recover damages based on alleged professional negligence or upon alleged breach of warranty in rendering or failure to render professional services shall be commenced within two years next after the alleged act or omission in rendering or failure to render professional services providing the basis for such action; Provided, if the cause of action is not discovered and could not be reasonably discovered within such two-year period, then the action may be commenced within one year from the date of such discovery or from the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier; and provided further, that in no event may any action be commenced to recover damages for professional negligence or breach of warranty in rendering or failure to render professional services more than ten years after the date of rendering or failure to render such professional service which provides the basis for the cause of action.

1. Constitutionality

2. Computation of time

3. Applicability

4. Miscellaneous

1. Constitutionality

Defining substantive rights is a valid exercise of legislative power, and thus, this section does not violate the open courts provision of the Nebraska Constitution. Schendt v. Dewey, 246 Neb. 573, 520 N.W.2d 541 (1994).

The ten-year period of repose contained in this section is constitutional. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987); Colton v. Dewey, 212 Neb. 126, 321 N.W.2d 913 (1982).

No constitutional objection lies where seven years intervenes between enactment of period of limitations and bringing of action. Cedars Corp. v. Swoboda, 210 Neb. 180, 313 N.W.2d 276 (1981).

2. Computation of time

In order for a continuous relationship to toll the statute of limitations regarding a claim for malpractice, there must be a continuity of the relationship and services for the same or related subject matter after the alleged professional negligence. Bellino v. McGrath North, 274 Neb. 130, 738 N.W.2d 434 (2007).

The discovery exception of this section is a tolling provision which permits the filing of an action after the 2-year statute of limitations only in those circumstances where the cause of action was not discovered and could not reasonably have been discovered within that period. Carruth v. State, 271 Neb. 433, 712 N.W.2d 575 (2006).

A claim for malpractice against a hospital based upon the negligence of its nursing staff accrues when the patient is discharged from the hospital and the continuing treatment doctrine does not toll the statute of limitations for subsequent admissions at the hospital authorized by the patient's affiliated but independent physician. Casey v. Levine, 261 Neb. 1, 621 N.W.2d 482 (2001).

A plaintiff seeking to extend the tolling of the 2-year statute of limitations in a medical malpractice case must prove facts which indicate that the physician continued to treat him or her after the allegedly wrongful act or omission and that the treatment was related to the alleged negligence. Casey v. Levine, 261 Neb. 1, 621 N.W.2d 482 (2001).

Nebraska follows the occurrence rule, under which a professional negligence suit accrues at the time the act or omission in rendering or failing to render professional services takes place. In a professional negligence case, "discovery of the act or omission" occurs when the party knows of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the knowledge of facts constituting the basis of the cause of action. In a cause of action for professional negligence, legal injury is the wrongful act or omission which causes the loss; it is not damage, which is the loss resulting from the misconduct. A lack of knowledge of the extent of damages is not the equivalent of a lack of discovery of a cause of action as set out in this section. Gering - Ft. Laramie Irr. Dist. v. Baker, 259 Neb. 840, 612 N.W.2d 897 (2000).

In order for a continuous relationship to toll the statute of limitations regarding a claim for malpractice, there must be a continuity of the relationship and services for the same or related subject matter after the alleged professional negligence. Reinke Mfg. Co. v. Hayes, 256 Neb. 442, 590 N.W.2d 380 (1999).

The discovery exception permits an action to be commenced within 1 year from discovery where the cause of action could not have reasonably been discovered during the 2-year limitation period of this section. If facts are discovered that constitute the basis of a cause of action within 2 years from the alleged act of negligence, the discovery exception to the statute of limitations is inapplicable. Reinke Mfg. Co. v. Hayes, 256 Neb. 442, 590 N.W.2d 380 (1999).

If the facts constituting a malpractice claim are not and could not be reasonably discovered within the 2-year limitation period, the claim may be brought within 1 year from the date of discovery or within 1 year from the date the plaintiff acquires facts that would lead to such discovery. World Radio Labs. v. Coopers & Lybrand, 251 Neb. 261, 557 N.W.2d 1 (1996).

The 1-year discovery exception provided for in this section tolls the statute of limitations, permitting an injured party to bring an action beyond the time limitation for bringing the action in those cases in which the injured party did not discover and could not reasonably have discovered the existence of the cause of action within the applicable statute of limitations. The 1-year discovery exception provided for in this section does not apply in actions governed under section 25-208 if the injured party knew or could reasonably have discovered the cause of action within the time set forth in section 25-208. In actions governed under section 25-208, the 1-year discovery exception provided for in that section only applies if the injured party did not know or could not reasonably have discovered the existence of the cause of action within the time period provided for in that section. Berntsen v. Coopers & Lybrand, 249 Neb. 904, 546 N.W.2d 310 (1996).

Under discovery principle, cause of action for professional negligence accrues and 1-year discovery provision begins to run when there has been discovery of facts constituting basis of cause of action or existence of facts sufficient to put person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to discovery; it is not necessary that plaintiff have knowledge of exact nature or source of problem, but only knowledge that problem existed. If professional malpractice action is not to be considered time barred, plaintiff must either file within 2 years of alleged act or omission or show that its action falls within exceptions of this section as to its discovery of defendant's alleged negligence. Zion Wheel Baptist Church v. Herzog, 249 Neb. 352, 543 N.W.2d 445 (1996).

If an action is not to be considered time barred, plaintiff must either file within 2 years of the alleged act or omission or show that the action falls within the exceptions of this section as to the discovery of defendant's alleged negligence. A cause of action accrues for negligence in professional services when the alleged act or omission in rendering or failure to render professional services takes place. The continuous representation rule, which tolls the running of the statute of limitations, is inapplicable where the claimant discovers the alleged negligence prior to the termination of the professional relationship. Lindsay Mfg. Co. v. Universal Surety Co., 246 Neb. 495, 519 N.W.2d 530 (1994).

The continuous treatment or representation rule is inapplicable where the claimant discovers the alleged negligence prior to the termination of the professional relationship. The 2-year statute of limitations is not tolled where the plaintiff discovers the alleged negligence within 2 years of the allegedly negligent act or omission, and therefore, a professional negligence action is barred unless filed within 2 years of the occurrence of such act or omission. Economy Housing Co. v. Rosenberg, 239 Neb. 267, 475 N.W.2d 899 (1991).

In order for a continuous relationship to toll the statute of limitations regarding a claim for malpractice, there must be a continuity of the relationship and services for the same or related subject matter after the alleged professional negligence. McCook Equity Exch. v. Cooperative Serv. Co., 230 Neb. 758, 433 N.W.2d 509 (1988); Lincoln Grain v. Coopers & Lybrand, 215 Neb. 289, 338 N.W.2d 594 (1983).

Under the discovery principle, a cause of action accrues and the 1-year discovery provision of this section begins to run, when there has been discovery of facts constituting the basis of the cause of action or the existence of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the discovery. It is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that the problem existed. Board of Regents v. Wilscam Mullins Birge, 230 Neb. 675, 433 N.W.2d 478 (1988).

If action is not to be considered time-barred, plaintiff must either file within two years of alleged act or omission or show that its action falls within the exceptions of this section as to its discovery of defendant's alleged negligence. Kelly Klosure v. Johnson Grant & Co., 229 Neb. 369, 427 N.W.2d 44 (1988).

A cause of action accrues and the statute of limitations begins to run at the time of the act or omission which is alleged to be the professional negligence that is the basis for the cause of action. Tiwald v. Dewey, 221 Neb. 547, 378 N.W.2d 671 (1985).

A statute of limitations may begin to run before the full extent of damages is sustained. Suzuki v. Holthaus, 221 Neb. 72, 375 N.W.2d 126 (1985).

This section requires that the action for malpractice be commenced within two years after the alleged act or omission and contains a provision for deferred commencement if the cause of action is not discovered and could not be reasonably discovered within such two-year period. Rosnick v. Marks, 218 Neb. 499, 357 N.W.2d 186 (1984).

Ten-year statute of repose runs from time of physician's treatment rather than the date of the termination of the physician-patient relationship. Smith v. Dewey, 214 Neb. 605, 335 N.W.2d 530 (1983).

A cause of action accrues, and the statute of limitations begins to run, when the aggrieved party has the right to institute and maintain suit, even though such a plaintiff may be ignorant of the existence of the cause of action. These matters are determined from the facts of each case. Interholzinger v. Estate of Dent, 214 Neb. 264, 333 N.W.2d 895 (1983).

Nebraska has a 2-year statute of limitations for actions for professional negligence except that causes of action not discovered, and which could not have been reasonably discovered until after the limitations period has run, can be filed within 1 year of discovery, with an overall limitation of 10 years after the date of rendering or failing to render such professional service which provides the basis for the cause of action. Anonymous v. Vasconcellos, 15 Neb. App. 363, 727 N.W.2d 708 (2007).

Under the 1-year discovery provision of this section, it is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that the problem existed. Anonymous v. Vasconcellos, 15 Neb. App. 363, 727 N.W.2d 708 (2007).

In considering whether the discovery exception to the professional negligence statute of limitations applies, a court may consider the complexity of the documents and whether representations as to the contents of the documents were made in determining whether the case presents a factual question to be determined by the trier of fact. In-Line Suspension v. Weinberg & Weinberg, 12 Neb. App. 908, 687 N.W.2d 418 (2004).

A suit filed against an abstractor was time barred under this section because it was not filed within 1 year of discovery and because it was filed more than 10 years after the omission upon which the claim was based. Cooper v. Paap, 10 Neb. App. 243, 634 N.W.2d 266 (2001).

Section 25-213 tolls the running of the time limitation under this section until an infant reaches the age of majority. Hatfield v. Bishop Clarkson Memorial Hosp., 679 F.2d 1258 (8th Cir. 1982).

3. Applicability

Causes of action or theories of recovery that are premised on excessive fees concern professional misconduct, and thus, this section applies. Nuss v. Alexander, 269 Neb. 101, 691 N.W.2d 94 (2005).

Agents of broker-dealers in securities are not professionals for purposes of the statute of limitations under this section. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

The definition of "profession" for purposes of the professional negligence statute of limitations under this section is (1) a calling requiring specialized knowledge and often long and intensive preparation including instruction in skills and methods as well as in the scientific, historical, or scholarly principles underlying such skills and methods, (2) maintaining by force of organization or concerted opinion high standards of achievement and conduct, and (3) committing its members to continued study and to a kind of work which has for its prime purpose the rendering of a public service. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

Where a party's claims are for professional malpractice, whether pled in tort or contract, the statute of limitations for professional negligence contained in this section applies. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

If claims are for professional malpractice, whether pled in tort or contract, the statute of limitations for professional negligence contained in this section applies. A cause of action for professional negligence accrues when the alleged act or omission in rendering or failing to render professional services takes place. Reinke Mfg. Co. v. Hayes, 256 Neb. 442, 590 N.W.2d 380 (1999).

A profession is no longer defined as an occupation involving specialized knowledge, labor, or skill, which labor and skill is predominantly mental or intellectual, rather than physical or manual; a profession is now defined as a calling requiring specialized knowledge and often long and intensive preparation including instruction in skills and methods as well as in the scientific, historical, or scholarly principles underlying such skills and methods, maintaining by force of organization or concerted opinion high standards of achievement and conduct, and committing its members to continued study and to a kind of work which has for its prime purpose the rendering of a public service. Jorgensen v. State Nat. Bank & Trust Co., 255 Neb. 241, 583 N.W.2d 331 (1998).

An action against a physician to recover damages for an injury sustained while the physician is adjusting the examination chair is within the professional negligence statute of limitations. Olsen v. Richards, 232 Neb. 298, 440 N.W.2d 463 (1989).

Any professional misconduct or any unreasonable lack of skill or fidelity in the performance of professional or fiduciary duties is malpractice and comes within the professional or malpractice statute of limitations. Olsen v. Richards, 232 Neb. 298, 440 N.W.2d 463 (1989).

Architects and engineers are professionals for the purposes of this section. Board of Regents v. Wilscam Mullins Birge, 230 Neb. 675, 433 N.W.2d 478 (1988).

The 2-year statute of limitations in this section, applicable to an architect who has the responsibility to design a building and a duty to inspect throughout construction, begins to run when the construction is completed. Board of Regents v. Wilscam Mullins Birge, 230 Neb. 675, 433 N.W.2d 478 (1988).

Engineers are professionals for the purposes of this section, and this section applies to an action against such a professional, even though the professional services rendered by the engineer amount to an improvement to real property. Georgetowne Ltd. Part. v. Geotechnical Servs., 230 Neb. 22, 430 N.W.2d 34 (1988).

Within the meaning of this section, the professional negligence statute of limitations, a profession rendering professional services is defined as a calling requiring specialized knowledge and often long and intensive preparation, including instruction in skills and methods as well as in the scientific, historical, or scholarly principles underlying such skills and methods, maintaining by force of organization or concerted opinion high standards of achievement and conduct, and committing its members to continued study and to a kind of work which has for its prime purpose the rendering of a public service. Georgetowne Ltd. Part. v. Geotechnical Servs., 230 Neb. 22, 430 N.W.2d 34 (1988).

Real estate brokerage is not a profession and, therefore, is not to be afforded protection under the statute of limitations governing actions for professional negligence. Tylle v. Zoucha, 226 Neb. 476, 412 N.W.2d 438 (1987).

Where an architect has a professional responsibility to supervise construction and to see that all walls are in fact constructed, his failure to do so is a professional act to which this section applies. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987).

Architects and engineers are professionals for the purposes of this section. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

The period of repose applicable to an architect who has a duty to inspect throughout construction is contained in this section and begins to run when construction is completed. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

The period of repose applicable to an engineer who has no duty other than to provide a design to an architect is contained in this section and begins to run when the design is delivered to the architect. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

Abstractors are professionals for the purposes of this section. Cooper v. Paap, 10 Neb. App. 243, 634 N.W.2d 266 (2001).

4. Miscellaneous

The claim of a conflict of interest is a cause of professional malpractice limited by the 2-year statute of limitations for professional negligence. Egan v. Stoler, 265 Neb. 1, 653 N.W.2d 855 (2002).

The statute of limitations defense is waived if it is not asserted in the pleadings. Welsch v. Graves, 255 Neb. 62, 582 N.W.2d 312 (1998).

Equitable estoppel arises from a failure to disclose material information when a fiduciary or confidential relationship exists between a physician and a patient. Schendt v. Dewey, 252 Neb. 979, 568 N.W.2d 210 (1997).

The doctrine of fraudulent concealment estops a defendant from asserting a statute of limitations defense when the defendant has, either by deception or by violation of a duty, concealed from the plaintiff material facts which prevent the plaintiff from discovering malpractice. Equitable estoppel arises from active or affirmative efforts to conceal malpractice. Schendt v. Dewey, 252 Neb. 979, 568 N.W.2d 210 (1997).

When prisoner filed grievance with corrections department and threatened legal action for injury suffered during tooth extraction, injury was discovered under this statute. Gordon v. Connell, 249 Neb. 769, 545 N.W.2d 722 (1996).

Nondiscovery of all damages is not the equivalent of nondiscovery of a cause of action. Seevers v. Potter, 248 Neb. 621, 537 N.W.2d 505 (1995).

A client has knowledge of his attorney's alleged negligence at the time the client signs the contract. Nichols v. Ach, 233 Neb. 634, 447 N.W.2d 220 (1989).

For the statute to begin running, it is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that a problem existed. The plaintiff need not have suffered actual damages, but there must be an invasion of a legally protected interest. Nichols v. Ach, 233 Neb. 634, 447 N.W.2d 220 (1989).

Discovery, as applied to statutes of limitations, refers to the fact that one knows of the existence of an injury or damage and not that he or she has a legal right to seek redress in court. Norfolk Iron & Metal v. Behnke, 230 Neb. 414, 432 N.W.2d 18 (1988).

Discovery, as used in reference to a statute of limitations, means that an individual acquires knowledge of a fact which existed but which was previously unknown to the discoverer. Norfolk Iron & Metal v. Behnke, 230 Neb. 414, 432 N.W.2d 18 (1988).

Nondiscovery of all damages is not the equivalent of nondiscovery of a cause of action as set out in this section relating to the statute of limitations for professional negligence. Norfolk Iron & Metal v. Behnke, 230 Neb. 414, 432 N.W.2d 18 (1988).

The alleged failure to communicate an offer of settlement in a dissolution action cannot be made the basis of a claimed act of professional negligence absent evidence that the proposed settlement was not unconscionable and would therefore likely have been approved by the district court. Smith v. Ganz, 219 Neb. 432, 363 N.W.2d 526 (1985).

A person under a legal disability described in section 25-213 is exempted from the provisions of this section until the legal disability is removed. Sacchi v. Blodig, 215 Neb. 817, 341 N.W.2d 326 (1983).

Death of doctor before two-year statute of limitations expires does not extinguish negligence claim against his estate. Davies v. Reese, 197 Neb. 320, 248 N.W.2d 344 (1977).

If the cause of action for professional negligence is not discovered and could not reasonably be discovered within two years, an action may be commenced within one year from the date of discovery, or from the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier. Taylor v. Karrer, 196 Neb. 581, 244 N.W.2d 201 (1976).

Special two-year statute of limitations controlled action against doctor based on erroneous blood typing by his employee. Swassing v. Baum, 195 Neb. 651, 240 N.W.2d 24 (1976).

Plaintiff had a reasonable time after this act which reduced limitation period was passed and became effective to file its action, and having failed to do so within such time, the action is barred. Educational Service Unit No. 3 v. Mammel, O., S., H. & S., Inc., 192 Neb. 431, 222 N.W.2d 125 (1974).

If all of a plaintiff's claims are based upon a single professional relationship, whether pled in tort or contract, the statute of limitations for professional negligence applies and cannot be circumvented by separating the claims into various parts to allow different periods of limitation to apply. Gering - Ft. Laramie Irr. Dist. v. Baker, 8 Neb. App. 1001, 606 N.W.2d 826 (2000).

Federal courts were not precluded from consideration of statutory vagueness by Nebraska decision as to retrospective impact, and motion to dismiss action against architects and engineers for professional negligence appropriately raised statute of limitations defense where plaintiff did not allege facts to invoke exception to it for causes of action which could not reasonably be discovered within two-year limitation period. Horn v. Burns & Roe, 536 F.2d 251 (8th Cir. 1976).



25-223 - Action on breach of warranty on improvements to real property.

25-223. Action on breach of warranty on improvements to real property.

Any action to recover damages based on any alleged breach of warranty on improvements to real property or based on any alleged deficiency in the design, planning, supervision, or observation of construction, or construction of an improvement to real property shall be commenced within four years after any alleged act or omission constituting such breach of warranty or deficiency. If such cause of action is not discovered and could not be reasonably discovered within such four-year period, or within one year preceding the expiration of such four-year period, then the cause of action may be commenced within two years from the date of such discovery or from the date of discovery of facts which would reasonably lead to such discovery, whichever is earlier. In no event may any action be commenced to recover damages for an alleged breach of warranty on improvements to real property or deficiency in the design, planning, supervision, or observation of construction, or construction of an improvement to real property more than ten years beyond the time of the act giving rise to the cause of action.

This section is a special statute of limitations applying to builders and contractors making improvements to real property. Andres v. McNeil Co., 270 Neb. 733, 707 N.W.2d 777 (2005).

The statute of limitations in this section applies only to actions brought against contractors or builders. Murphy v. Spelts-Schultz Lumber Co., 240 Neb. 275, 481 N.W.2d 422 (1992).

Under this section, a cause of action accrues, and the statute of limitations begins to run, when there has been discovery of facts constituting the basis of the cause of action or the existence of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the discovery. Smith v. Butler Manuf. Co., 230 Neb. 734, 433 N.W.2d 493 (1988).

Under the discovery principle, a cause of action accrues and the 2-year discovery provision of this section begins to run when there has been discovery of facts constituting the basis of the cause of action or the existence of facts sufficient to put a person of ordinary intelligence and prudence on inquiry which, if pursued, would lead to the discovery. It is not necessary that the plaintiff have knowledge of the exact nature or source of the problem, but only knowledge that the problem existed. Board of Regents v. Lueder Constr. Co., 230 Neb. 686, 433 N.W.2d 485 (1988).

The 10-year period of repose contained in this section is constitutional. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987).

This section applies to an action in tort for personal injuries caused by the negligent construction of a building. Williams v. Kingery Constr. Co., 225 Neb. 235, 404 N.W.2d 32 (1987).

The period of repose applicable to a general contractor is found in this section and begins to run when construction of the structure is completed. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

Where the plaintiff knew of a leaky roof problem more than four years before bringing suit, the cause of action was barred. Kearney Clinic Bldg. Corp. v. Weaver, 211 Neb. 499, 319 N.W.2d 95 (1982).

The statute of limitation for an action based on alleged deficiencies in improvements to real property does not run during the time when the plaintiff reasonably could not discover the existence of the cause of action. Grand Island School Dist. #2 v. Celotex Corp., 203 Neb. 559, 279 N.W.2d 603 (1979).



25-224 - Actions on product liability.

25-224. Actions on product liability.

(1) All product liability actions, except one governed by subsection (5) of this section, shall be commenced within four years next after the date on which the death, injury, or damage complained of occurs.

(2)(a) Notwithstanding subsection (1) of this section or any other statutory provision to the contrary, any product liability action, except one governed by section 2-725, Uniform Commercial Code or by subsection (5) of this section, shall be commenced as follows:

(i) For products manufactured in Nebraska, within ten years after the date the product which allegedly caused the personal injury, death, or damage was first sold or leased for use or consumption; or

(ii) For products manufactured outside Nebraska, within the time allowed by the applicable statute of repose, if any, of the state or country where the product was manufactured, but in no event less than ten years. If the state or country where the product was manufactured does not have an applicable statute of repose, then the only limitation upon the commencement of an action for product liability shall be as set forth in subsection (1) of this section.

(b) If the changes made to this subsection by Laws 2001, LB 489, are declared invalid or unconstitutional, this subsection as it existed prior to September 1, 2001, shall be deemed in full force and effect and shall apply to all claims in which a final order has not been entered.

(3) The limitations contained in subsection (1), (2), or (5) of this section shall not be applicable to indemnity or contribution actions brought by a manufacturer or seller of a product against a person who is or may be liable to such manufacturer or seller for all or any portion of any judgment rendered against a manufacturer or seller.

(4) Notwithstanding the provisions of subsections (1) and (2) of this section, any cause of action or claim which any person may have on July 22, 1978, may be brought not later than two years following such date.

(5) Any action to recover damages based on injury allegedly resulting from exposure to asbestos composed of chrysotile, amosite, crocidolite, tremolite, anthrophyllite, actinolite, or any combination thereof, shall be commenced within four years after the injured person has been informed of discovery of the injury by competent medical authority and that such injury was caused by exposure to asbestos as described herein, or within four years after the discovery of facts which would reasonably lead to such discovery, whichever is earlier. No action commenced under this subsection based on the doctrine of strict liability in tort shall be commenced or maintained against any seller of a product which is alleged to contain or possess a defective condition unreasonably dangerous to the buyer, user, or consumer unless such seller is also the manufacturer of such product or the manufacturer of the part thereof claimed to be defective. Nothing in this subsection shall be construed to permit an action to be brought based on an injury described in this subsection discovered more than two years prior to August 30, 1981.

1. Constitutionality

2. Computation of time

3. Miscellaneous

1. Constitutionality

Subsection (2) of this section is constitutional. Gillam v. Firestone Tire & Rubber Co., 241 Neb. 414, 489 N.W.2d 289 (1992).

Nebraska's products liability 10-year statute of repose does not violate the Due Process or Equal Protection Clauses of the Nebraska or U.S. Constitutions and does not violate the open courts provision of the Nebraska Constitution. Radke v. H.C. Davis Sons' Mfg. Co., 241 Neb. 21, 486 N.W.2d 204 (1992).

The 10-year period of repose contained in this section is constitutional. Spilker v. City of Lincoln, 238 Neb. 188, 469 N.W.2d 546 (1991).

2. Computation of time

Subsection (2) of this section is not tolled by a person's status as a minor pursuant to section 25-213. Budler v. General Motors Corp., 268 Neb. 998, 689 N.W.2d 847 (2004).

Pursuant to subsection (2) of this section, the statute of repose should be recommenced when a product has been refurbished. To determine whether a product has been refurbished, courts must first determine whether the refurbishing resulted in a "new product". To determine whether the product should be considered "new", courts must inquire whether the refurbishing has lengthened the product's useful life beyond what was contemplated when the product was first sold. Second, even if the product is considered "new", the suit will still be time barred unless the refurbishing was defective and proximately caused the injury. Divis v. Clarklift of Nebraska, Inc., 256 Neb. 384, 590 N.W.2d 696 (1999).

The 10-year statute of repose found in subsection (2) of this section begins to run when the product is first relinquished for use or consumption. Where the injury occurs within the 10-year period, and a claimant commences his or her action after the 10 years have passed, an action accrues but is barred. Where the injury occurs outside the 10-year period, no substantive cause of action ever accrues, and a claimant's actions are likewise barred. Gillam v. Firestone Tire & Rubber Co., 241 Neb. 414, 489 N.W.2d 289 (1992).

The 1981 amendment to subsections (2) and (5) of this section cannot be retroactively applied to revive causes of action which had been extinguished by the provisions of the 1978 enactment of subsection (2) of this section. Immunity granted by a completed statutory bar is a vested right which cannot be impaired by a subsequent legislative act. Givens v. Anchor Packing, 237 Neb. 565, 466 N.W.2d 771 (1991).

Time periods for bringing suit are extended by section 25-213. Lawson v. Ford Motor Co., 225 Neb. 725, 408 N.W.2d 256 (1987).

The statute of repose applicable to the manufacturer of an allegedly defective product is contained in this section and begins to run when possession of the product is first relinquished for ultimate use or consumption, not when it is first placed into the stream of commerce by the manufacturer. Witherspoon v. Sides Constr. Co., 219 Neb. 117, 362 N.W.2d 35 (1985).

One who wrongfully conceals a material fact necessary to the accrual of a cause of action against him, and such concealment causes the opposite party to delay the filing of suit, cannot avail himself of the statute of limitations as a defense. MacMillen v. A. H. Robins Co., 217 Neb. 338, 348 N.W.2d 869 (1984).

The 4-year statute of limitations begins to run on the date on which the party who holds the cause of action discovers, or in the exercise of reasonable diligence should have discovered, the existence of the injury or damage. Condon v. A. H. Robins Co., 217 Neb. 60, 349 N.W.2d 622 (1984).

Regarding an infant's cause of action for products liability, section 25-213 tolls the statute of limitations contained in subsection (4) of this section. Macku v. Drackett Products Co., 216 Neb. 176, 343 N.W.2d 58 (1984).

3. Miscellaneous

The effect of the 10-year statute of repose in subsection (2) of this section can be to prevent what might otherwise be a cause of action from ever arising. Farber v. Lok-N-Logs, Inc., 270 Neb. 356, 701 N.W.2d 368 (2005).

The language, "first sold or leased for use or consumption", contained in subsection (2) of this section refers to when a product is first surrendered or relinquished to the individual or entity. Farber v. Lok-N-Logs, Inc., 270 Neb. 356, 701 N.W.2d 368 (2005).

Upon the passage of the 10-year repose period in subsection (2) of this section, the defendant acquires a substantive right protected by statute. Farber v. Lok-N-Logs, Inc., 270 Neb. 356, 701 N.W.2d 368 (2005).

When a party brings a suit which is characterized as a suit in tort alleging negligence in the performance of a contract, the applicable statute of limitations is that which is applied to actions in tort. Thomas v. Countryside of Hastings, 246 Neb. 907, 524 N.W.2d 311 (1994).



25-225 - Repealed. Laws 1986, LB 529, § 58.

25-225. Repealed. Laws 1986, LB 529, § 58.



25-226 - Cause of action against a common carrier; limitation.

25-226. Cause of action against a common carrier; limitation.

A cause of action for a freight damage claim, a rate overcharge, a claim for damages resulting from a delay in transportation, or a claim for a lost shipment against a common carrier shall be barred unless it is filed with a court having jurisdiction of the amount in dispute within two years after the date such action accrues. A cause of action for a rate overcharge accrues on the date the overcharge is paid. A cause of action for a freight damage claim, damages resulting from a delay in transportation, or a shortage in a shipment accrues on the date of delivery or tender of delivery of the freight by the common carrier. A cause of action for a lost shipment accrues on the date the lost shipment was delivered to the common carrier.



25-227 - Action to enforce obligation to pay certificate of deposit; when.

25-227. Action to enforce obligation to pay certificate of deposit; when.

(1) For purposes of this section:

(a) Account agreement means one or more written instruments that establish when a certificate of deposit is payable;

(b) Certificate of deposit means a deposit or share account at a depository institution that:

(i) Is payable by the depository institution at the expiration of a specified time; and

(ii) May be transferable or nontransferable, negotiable or nonnegotiable, and renewable or nonrenewable;

(c) Depository institution means a state-chartered or federally chartered financial institution located in this state that is authorized to maintain certificates of deposit; and

(d) Maturity date means the time specified in an account agreement when a certificate of deposit is first payable, without taking into account any agreement regarding renewals.

(2) Subject to subsection (3) of this section, an action to enforce the obligation of a depository institution to pay all or part of the balance of a certificate of deposit shall be commenced by the earlier of:

(a) The time that an action to enforce an obligation under subsection (e) of section 3-118, Uniform Commercial Code, must be commenced if the certificate of deposit is subject to such section; or

(b) Seven years after the later of:

(i) The maturity date of the certificate of deposit;

(ii) The due date of the certificate of deposit indicated in the depository institution's last written notice of renewal of the certificate of deposit, if any;

(iii) The date of the last written communication from the depository institution recognizing the depository institution's obligation with respect to the certificate of deposit; or

(iv) The last day of the taxable year for which a person identified in the certificate of deposit last reported interest income earned on the certificate of deposit on a federal or state income tax return.

(3) Notwithstanding subsection (2) of this section, an action to enforce the obligation of a depository institution to pay all or part of the balance of an automatically renewing certificate of deposit in existence on July 1, 2008, shall be commenced by the later of:

(a) Seven years after the later of:

(i) The maturity date of the certificate of deposit;

(ii) The due date of the certificate of deposit indicated in the depository institution's last written notice of renewal of the certificate of deposit, if any;

(iii) The date of the last written communication from the depository institution recognizing the depository institution's obligation to pay the certificate of deposit; or

(iv) The last day of the taxable year for which a person identified in the certificate of deposit last reported interest income earned on the certificate of deposit on a federal or state income tax return; or

(b) One year after July 1, 2008.

(4) This section applies to all certificates of deposit that are in existence on or after July 1, 2008.



25-228 - Action by victim of sexual assault of a child; when.

25-228. Action by victim of sexual assault of a child; when.

Notwithstanding any other provision of law, actions for an injury or injuries suffered by a plaintiff when the plaintiff was a victim of a violation of section 28-319.01 or 28-320.01 can only be brought within twelve years after the plaintiff's twenty-first birthday. Criminal prosecution of a defendant under section 28-319.01 or 28-320.01 is not required to maintain a civil action for violation of such sections.



25-301 - Real party in interest.

25-301. Real party in interest.

Every action shall be prosecuted in the name of the real party in interest except as otherwise provided in section 25-304. An action shall not be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for joinder or substitution of the real party in interest. Joinder or substitution of the real party in interest shall have the same effect as if the action had been commenced by the real party in interest.

1. Real party in interest

2. Miscellaneous

1. Real party in interest

Under this section, every action must be prosecuted in the name of the real party in interest, except as otherwise provided in section 25-304, R.R.S.1943. Redding v. Gibbs, 203 Neb. 727, 280 N.W.2d 53 (1979).

Where insurance company settled and paid insureds' loss in full and they make no demand on defendant feeling that no additional amount is owing them, insurance company would be real party in interest in suit upon assignment to it of insureds' cause of action. Jelinek v. Nebraska Nat. Gas Co., 196 Neb. 488, 243 N.W.2d 778 (1976).

Fact that property passes the same by will as by deed conclusive of issue that neither executor nor other beneficiaries of will have standing to be real party in interest under this section. Scholting v. Alley, 185 Neb. 549, 178 N.W.2d 273 (1970).

Plaintiffs not real parties in interest where conditions precedent to representative or derivative suit on behalf of a public corporation were not met. Evans v. Metropolitan Utilities Dist., 184 Neb. 172, 166 N.W.2d 411 (1969).

Interested parties may appeal to district court from action of county superintendent in dissolving school district. Board of Education v. Winne, 177 Neb. 431, 129 N.W.2d 255 (1964).

Defense of action by real party in interest was proper. Anest v. Chester B. Brown Co., 169 Neb. 330, 99 N.W.2d 615 (1959).

Party in whose name sheep feeding operations were conducted was the real party in interest. Brown v. Globe Laboratories, Inc., 165 Neb. 138, 84 N.W.2d 151 (1957).

Owner of truck was real party in interest to recover for violation of Installment Loan Act. McNish v. General Credit Corp., 164 Neb. 526, 83 N.W.2d 1 (1957).

Real party in interest is the party entitled to the avails of the suit. Dafoe v. Dafoe, 160 Neb. 145, 69 N.W.2d 700 (1955).

Person for whom bond was tendered was real party in interest in action to compel approval of bond. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

Where action is brought by party designated by statute for that purpose, it meets the requirement that all actions shall be brought by the real party in interest. Boone County Old Age Assistance Board v. Myhre, 149 Neb. 669, 32 N.W.2d 262 (1948).

An action by assignee of claim under Fair Labor Standards Act is brought by the real party in interest. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

Joinder of cause of action by plaintiff in his own right with cause of action assigned for collection is not permitted. Archer v. Musick, 147 Neb. 344, 23 N.W.2d 323 (1946).

Action may be continued by assignee of claim in name of original party. Exchange Elevator Co. v. Marshall, 147 Neb. 48, 22 N.W.2d 403 (1946).

Every action must be prosecuted in the name of the real party in interest. Uptegrove v. Metropolitan Life Ins. Co. of N.Y., 145 Neb. 51, 15 N.W.2d 220 (1944).

Only beneficiary, or some one suing in his behalf, can maintain suit against trustee to enforce trust or enjoin or obtain redress for breach of trust. In re Estate of Reynolds, 131 Neb. 557, 268 N.W. 480 (1936).

School district was ultimate beneficiary but not necessarily the real party in interest hereunder. State ex rel. Sorensen v. Nemaha County Bank, 124 Neb. 883, 248 N.W. 650 (1933).

Administratrix is proper party hereunder to sue for damages for death of employee; compensation act merely relates to distribution of proceeds. Goeres v. Goeres, 124 Neb. 720, 248 N.W. 75 (1933).

Tax Commissioner exercising constitutional powers, as the real party in interest in absence of express statutory prohibition, is authorized to carry on proceedings in name of state. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).

Person injured by negligent acts of policeman in discharge of official duty may sue on policeman's bond, although same runs to city as obligee. Curnyn v. Kinney, 119 Neb. 478, 229 N.W. 894 (1930).

Bank, although in hands of State Banking Superintendent, may sue. First State Bank of Herrick v. Conant, 117 Neb. 562, 221 N.W. 691 (1928).

Husband and wife jointly may sue concerning real estate owned by either. Coon v. O'Brien, 107 Neb. 427, 186 N.W. 340 (1922).

Tenant may sue in action upon contract for joint benefit of landlord and tenant concerning crop. Hurley v. Manchester, 107 Neb. 299, 185 N.W. 974 (1921).

Purchaser from consignee, after transportation has ended, cannot maintain action against carrier for damage in transit without procuring assignment of claim from consignee. Meyer v. Chicago & N.W. Ry. Co., 101 Neb. 756, 164 N.W. 1048 (1917).

Trustee for minor child of insured, designated as beneficiary in policy, is proper plaintiff. Ward v. Bankers Life Co., 99 Neb. 812, 157 N.W. 1017 (1916).

A joint obligee in an appeal bond may maintain an action thereon in his own name when he has purchased the interest of his joint obligee. Harker v. Burbank, 68 Neb. 85, 93 N.W. 949 (1903).

Third person for whose benefit promise is made may maintain action thereon, though not party to consideration. Goos v. Goos, 57 Neb. 294, 77 N.W. 687 (1898); Morrill v. Skinner, 57 Neb. 164, 77 N.W. 375 (1898).

Assignee of chose in action is the proper and only party who can maintain an action thereon. Crum v. Stanley, 55 Neb. 351, 75 N.W. 851 (1898).

Action on replevin bond must be brought by the party who, by the judgment in replevin, is awarded a recovery. Pilger v. Marder, Luse & Co., 55 Neb. 113, 75 N.W. 559 (1898).

Consignee is proper party to sue for failure to deliver goods. Union P. Ry. Co. v. Metcalf, 50 Neb. 452, 69 N.W. 961 (1897).

Real party in interest is the person entitled to the avails of the suit. Kinsella v. Sharp, 47 Neb. 664, 66 N.W. 634 (1896).

Where party with whom subscription contract was made assigned his interest to another, he was not a real party in interest. Gerner v. Church, 43 Neb. 690, 62 N.W. 51 (1895).

A partnership may be plaintiff in action for fraud in purchase of real estate, although title is taken in name of individual partner. Peaks & Co. v. Graves, 25 Neb. 235, 41 N.W. 151 (1888).

Tenants in common may or may not join in action against mere trespasser. Mattis v. Boggs, 19 Neb. 698, 28 N.W. 325 (1886).

A private person, to be a real party in interest, in bringing an action to abate a public nuisance must show special injury to himself. Kittle v. Fremont, 1 Neb. 329 (1871).

Once a party files a bankruptcy petition, all of his property, including choses in action, become property of the bankruptcy estate, and the bankruptcy trustee becomes the real party in interest with respect to such choses in action, until such time as the trustee may abandon the chose in action. Forrest v. Eilenstine, 5 Neb. App. 77, 554 N.W.2d 802 (1996).

Where the State brought an action for mother's medical expenses on behalf of child, the State failed to properly state a claim for such expenses. State on behalf of Dunn v. Wiegand, 2 Neb. App. 580, 512 N.W.2d 419 (1994).

2. Miscellaneous

An agreement to assign all proceeds, if any, of an insurance policy does not operate to divest a plaintiff of the capacity to bring an action. Craig v. Farmers Mut. Ins. Co., 239 Neb. 271, 476 N.W.2d 529 (1991).

A plaintiff's cause of action cannot be split, and having settled with defendant for injuries, he cannot bring action upon claim of insurance company against defendant for money paid plaintiff under a collision policy. Schmidt v. Henke, 192 Neb. 408, 222 N.W.2d 114 (1974).

The Attorney General may bring an action for a declaratory judgment challenging the constitutionality of a statute which the Tax Commissioner proposed to implement and enforce. State ex rel. Meyer v. Peters, 188 Neb. 817, 199 N.W.2d 738 (1972).

An issue that plaintiff is not the real party in interest must be specially pleaded. Neill v. McGinn, 175 Neb. 369, 122 N.W.2d 65 (1963).

This section applies to forcible entry and detainer cases. Gregory v. Pribbeno, 143 Neb. 379, 9 N.W.2d 485 (1943).

This section applies to forcible detainer cases. Towles v. Hamilton, 94 Neb. 588, 143 N.W. 935 (1913).

If plaintiff's name imports a corporation, it is not necessary to allege its corporate capacity in terms. Fletcher v. Co-operative Pub. Co., 58 Neb. 511, 78 N.W. 1070 (1899).

Plaintiff suing on account should do so by Christian name. Small v. Sandall, 48 Neb. 318, 67 N.W. 156 (1896); Fisk v. Gulliford, 1 Neb. Unof. 31, 95 N.W. 494 (1901).

Where pleadings disclose cause of action against defendant personally, super-added words, as "agent" or "ex-executor," etc., are mere descriptio personae. Thomas v. Carson, 46 Neb. 765, 65 N.W. 899 (1896).

Where a contract of guaranty is transferred by assignment, assignee may sue in his own name. Weir v. Anthony, 35 Neb. 396, 53 N.W. 206 (1892).

A party has no standing to sue if the party has assigned all of its rights in the property which is the subject of the assignment. Sherman v. Sherman, 16 Neb. App. 766, 751 N.W.2d 168 (2008).

An assignee of a chose in action may sue on it in his own name and right. State Securities Co. v. Federated Mut. Imp. & Hard. Ins. Co., 204 F.Supp. 207 (D. Neb. 1960).



25-302 - Assignee of a thing in action.

25-302. Assignee of a thing in action.

The assignee of a thing in action may maintain an action thereon in the assignee's own name and behalf, without the name of the assignor.

A party who has in fact become the owner of a chose in action by assignment may bring action thereon in his own name without naming the assignor. Archer v. Musick, 147 Neb. 344, 23 N.W.2d 323 (1946).

Assignment of a negotiable instrument may be made on a separate sheet of paper, but transferee is not protected against defenses which might be shown against payee. Plattsmouth State Bank v. Redding, 128 Neb. 268, 258 N.W. 661 (1935).

A claim for earned official salary against county may be assigned, and such assignment is binding on county when county board is advised of such assignment. Woods v. Brown County, 125 Neb. 692, 251 N.W. 839 (1933).

One furnishing labor or supplies to highway contractor may sue in his own name on surety bond as made for his benefit. West v. Detroit Fidelity & Surety Co., 118 Neb. 544, 225 N.W. 673 (1929).

Assignee may maintain action in own name to recover funds due from school district to building contractor. Stansberry Lumber Co. v. School Dist. of McCook, 94 Neb. 24, 142 N.W. 302 (1913).

An attorney to whom claims are unconditionally assigned may sue in his own name. Huddleson v. Polk, 70 Neb. 483, 97 N.W. 624 (1903).

Assignee of nonnegotiable promissory note may maintain an action thereon in his own name. Barry v. Wachosky, 57 Neb. 534, 77 N.W. 1080 (1899).

The assignee of a chose in action is the proper and only party who can maintain a suit thereon. Crum v. Stanley, 55 Neb. 351, 75 N.W. 851 (1898); Mills v. Murry, 1 Neb. 327 (1871).

A contract of guaranty is assignable, and the assignee may maintain an action thereon in his own name. Weir v. Anthony, 35 Neb. 396, 53 N.W. 206 (1892).

A mechanic's lien is assignable, and the assignee can maintain an action to foreclose the lien in his own name. Rogers v. Omaha Hotel Co., 4 Neb. 54 (1875).



25-303 - Assignee; defenses and counterclaims available.

25-303. Assignee; defenses and counterclaims available.

An action by the assignee of a thing in action shall be without prejudice to any counterclaim or defense existing between the original parties; but this section shall not apply to negotiable bonds, promissory notes, or bills of exchange, transferred in good faith, and upon good consideration before due.

The fundamental test to be applied in ascertaining whether the plaintiff is the real party in interest is whether or not the prosecution of the action will save the defendant from further harassment or vexation at the hands of other claimants to the same demand. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

Defenses arising against the assignor, after notice of the assignment, cannot be set off against the claim of the assignee. Cronkleton v. Hastings Theatre and Realty Corp., 134 Neb. 168, 278 N.W. 144 (1938).

Purchaser of village warrants takes same subject to any equities existing against holder. Union Nat. Bank of Fremont v. Village of Beemer, 123 Neb. 778, 244 N.W. 303 (1932).

Account cannot be assigned free from right of set-off. Olsen v. Marquis, 88 Neb. 610, 130 N.W. 267 (1911).

Future earnings or profits under an existing contract are assignable. First Nat. Bank of Madison v. School Dist. No. 1, 77 Neb. 570, 110 N.W. 349 (1906).

Where promissory note was purchased after maturity, it was subject to any set-off or other defense against prior holder. Wilbur v. Jeep, 37 Neb. 604, 56 N.W. 198 (1893).

In action on certificate of deposit transferred after due, maker may set off any cross-demand against original payee which existed at time of transfer. First Nat. Bank of Rapid City v. Security Nat. Bank of Sioux City, 34 Neb. 71, 51 N.W. 305 (1892).

An endorsement of a promissory note not for value, but for the purpose of collection, does not cut off defenses of maker defendant. Roberts v. Snow, 27 Neb. 425, 43 N.W. 241 (1889).

A promissory note assigned by a separate writing rather than by endorsement is not transferred within the meaning of this section and the maker's defense of usury is available against the assignee. Doll v. Hollenbeck, 19 Neb. 639, 28 N.W. 286 (1886).

The purchaser of a note after maturity takes it subject to any set-off good between the original parties. Davis v. Neligh, 7 Neb. 78 (1878).



25-304 - Parties to actions.

25-304. Parties to actions.

An executor, administrator, guardian, trustee of an express trust, a person with whom or in whose name a contract is made for the benefit of another, or a person expressly authorized by statute, may bring an action without joining the person for whose benefit it is prosecuted. Officers may sue and be sued in such name as is authorized by law and official bonds may be sued upon the same way. Assignees of choses in action assigned for the purpose of collection may sue on any claim assigned in writing.

1. Assignees

2. Executors, administrators, and guardians

3. Trustees

4. Officers

5. Contracts made for benefit of another

6. Miscellaneous

1. Assignees

An assignee of a chose in action to whom the legal title has been assigned for the purpose of collection is a proper party plaintiff and may maintain an action as the real party in interest. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

An assignee of a chose in action assigned for collection is a proper party plaintiff but is not the real party in interest as to the cause of action. Archer v. Musick, 147 Neb. 344, 23 N.W.2d 323 (1946).

Action is properly brought by assignee of creditor. Seybolt v. Waters, 109 Neb. 99, 189 N.W. 980 (1922).

2. Executors, administrators, and guardians

Plaintiff, describing himself as guardian, presumed to sue in representative capacity. Bennett v. Bennett, 65 Neb. 432, 91 N.W. 409 (1902), affirmed on rehearing 65 Neb. 441, 96 N.W. 994 (1903).

Federal court had jurisdiction on ground of diversity of citizenship by Kansas resident, even though plaintiff had been appointed administratrix by Nebraska court. Janzen v. Goos, 302 F.2d 421 (8th Cir. 1962).

3. Trustees

When certain devisees under will appoint a trustee who brings action in their behalf, they are all bound thereby. Glissmann v. McDonald, 128 Neb. 693, 260 N.W. 182 (1935).

Trustee for bondholders is entitled to maintain appeal. Roebling's Sons Co. v. Nebraska Elec. Co., 106 Neb. 255, 183 N.W. 546 (1921).

Trustee for minor son of insured, so designated as beneficiary in policy, may bring action thereon. Ward v. Bankers Life Co., 99 Neb. 812, 157 N.W. 1017 (1916).

Where trustee refuses to carry out terms of trust, parties beneficially interested may maintain action to enforce trust and obtain benefit thereunder. Goble v. Swobe, 64 Neb. 838, 90 N.W. 919 (1902).

Trustee of express trust, who is obligee on injunction bond, may maintain action thereon in own name. Gyger v. Courtney, 59 Neb. 555, 81 N.W. 437 (1900).

Consignor of goods is not trustee of an express trust. Union Pacific Ry. Co. v. Metcalf & Wood, 50 Neb. 452, 69 N.W. 961 (1897).

County is proper party to bring an action analogous to that of trustee for all funds, except those of the county proper, where county treasurer is in default. Thorne v. Adams County, 22 Neb. 825, 36 N.W. 515 (1888).

4. Officers

School district treasurer or successor may maintain action for recovery of district's money deposited in bank. State ex rel. Sorensen v. Nemaha County Bank, 124 Neb. 883, 248 N.W. 650 (1933).

Tax Commissioner exercising constitutional powers as the real party in interest, in absence of express statutory prohibition, is authorized to carry on proceedings in the name of the state. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).

Action may be brought in name of bank as plaintiff, although it is in hands of State Bank Superintendent. First State Bank of Herrick v. Conant, 117 Neb. 562, 221 N.W. 691 (1928).

State Board may bring action where authorized by statute. State ex rel. Board of Transportation v. Missouri P. Ry. Co., 29 Neb. 550, 45 N.W. 785 (1890).

5. Contracts made for benefit of another

Action may be brought by person in whose name a contract was made for benefit of another. Brown v. Globe Laboratories, Inc., 165 Neb. 138, 84 N.W.2d 151 (1957).

Party in whose name contract is made for benefit of another may bring action without joining such other person. Coe v. Nebraska B. & I. Co., 110 Neb. 322, 193 N.W. 708 (1923).

This section constitutes exception to statutory rule that all parties united in interest must join as plaintiffs. Owner of fractional interest in real estate is proper plaintiff in action upon contract executed in his name for benefit of all interests. O'Shea v. North American Hotel Co., 109 Neb. 317, 191 N.W. 321 (1922).

Person holding legal title, although property is in fact owned by another, may maintain action in own name. Chamberlain v. Woolsey, 66 Neb. 149, 95 N.W. 38 (1903).

Party, holding legal title to chose in action for the benefit of another, may sue in own name. Meeker v. Waldron, 62 Neb. 689, 87 N.W. 539 (1901).

Where legal title was taken in name of plaintiff, suit was authorized by her for wrongful sale of land. Alexander v. Overton, 36 Neb. 503, 54 N.W. 825 (1893).

Where contract is made for benefit of another, action can be maintained in name of contracting party. Ley v. Miller, 28 Neb. 822, 45 N.W. 174 (1890).

Where a promissory note is made to an agent in his own name as promisee, he may maintain an action thereon without joining the person beneficially interested in the note. Stoll v. Sheldon, 13 Neb. 207, 13 N.W. 201 (1882).

6. Miscellaneous

An agreement requiring the purchase of construction fund warrants, regardless of the holder of the warrants, may be enforced by the party that made the agreement and is authorized to make the demand for purchase. Chiles, Heider & Co. v. Pawnee Meadows, 217 Neb. 315, 350 N.W.2d 1 (1984).

Under this section, Nebraska has not recognized "consent" as being an exception to the requirement under section 25-301, R.R.S.1943, that an action be prosecuted by the real party in interest. Redding v. Gibbs, 203 Neb. 727, 280 N.W.2d 53 (1979).

The Attorney General may bring an action for a declaratory judgment challenging the constitutionality of a statute which the Tax Commissioner proposes to implement and enforce. State ex rel. Meyer v. Peters, 188 Neb. 817, 199 N.W.2d 738 (1972).

Tenant who had settled with landowner for landowner's share of loss was entitled to recover the entire damages caused to crops by defendant. Ristine v. Geigy Agricultural Chemicals, 188 Neb. 550, 198 N.W.2d 199 (1972).

Party in whose name contract was made could bring action for violation of Installment Loan Act. McNish v. Grand Island Finance Co., 164 Neb. 543, 83 N.W.2d 13 (1957); McNish v. General Credit Corp., 164 Neb. 526, 83 N.W.2d 1 (1957).

Attorney General may bring action of injunction under Installment Loan Act without joining borrowers as parties. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Person for whom bond was tendered did not fall within exceptions. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

The real party in interest is the person entitled to the avails of the suit. Uptegrove v. Metropolitan Life Ins. Co. of N. Y., 145 Neb. 51, 15 N.W.2d 220 (1944).

Defendant interposing counterclaim was not real party in interest where loss, if any, would fall on owner of bonds not joined as defendant in the action. Continental Nat. Bank of Lincoln v. Wilkinson, 124 Neb. 675, 247 N.W. 604 (1933).



25-305 - Married woman.

25-305. Married woman.

A woman may while married sue and be sued in the same manner as if she were unmarried.

Common-law doctrine of interspousal tort immunity is abrogated; husband or wife is not immune from tort liability to the other solely by the reason of that relationship. This case overrules Emerson v. Western Seed & Irrigation Co., 116 Neb. 180, 216 N.W. 297 (1927). Imig v. March, 203 Neb. 537, 279 N.W.2d 382 (1979).

Action by wife against husband for personal injuries is not authorized. Emerson v. Western Seed & Irr. Co., 116 Neb. 180, 216 N.W. 297 (1927).

Statute of limitations runs against women during coverture. Murphy v. Evans City Steam Laundry Co., 52 Neb. 593, 72 N.W. 960 (1897).

Married woman may maintain action for personal injuries in her own home. City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895).

Wife may maintain action against husband for use and occupation of her real estate. Skinner v. Skinner, 38 Neb. 756, 57 N.W. 534 (1894).

Married woman, served with process, was bound by court's decree in registration proceedings under Torrens Act. Jones v. York County, 26 F.2d 623 (8th Cir. 1928).

Wife may maintain action for loss of consortium. Cooney v. Moomaw, 109 F.Supp. 448 (D. Neb. 1953).



25-306 - Wife's right to defend.

25-306. Wife's right to defend.

If a husband and wife be sued together, the wife may defend for her own right; and if the husband neglect to defend, she may defend for his right also.



25-307 - Suit by infant, guardian, or next friend; exception; substitution by court.

25-307. Suit by infant, guardian, or next friend; exception; substitution by court.

Except as provided by the Nebraska Probate Code, the action of an infant shall be commenced, maintained, and prosecuted by his or her guardian or next friend. Such actions may be dismissed with or without prejudice by the guardian or next friend only with approval of the court. When the action is commenced by his or her next friend, the court has power to dismiss it, if it is not for the benefit of the infant, or to substitute the guardian of the infant, or any person, as the next friend. Any action taken pursuant to this section shall be binding upon the infant.

1. Guardian or next friend

2. Miscellaneous

1. Guardian or next friend.

Trial court has power, for cause, to substitute next friend in place of guardian. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Next friend may be incompetent to testify to transaction with deceased person. Fincham v. Mueller, 166 Neb. 376, 89 N.W.2d 137 (1958).

Minor should be represented by guardian ad litem or a next friend. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Where infants have been disinherited or deprived of valuable property rights by will, near relative or other person interested in their welfare may institute proceedings as next friend, to contest will, negotiate for compromise, and execute contract of settlement for infants' benefit, and such contract, if approved by court, is binding on infants and all parties thereto. In re Shierman's Estate, 129 Neb. 230, 261 N.W. 155 (1935).

Under authority hereof, guardian or next friend might sue to protect rights of minor cestui que trust as against testamentary trustee. In re Frerichs' Estate, 120 Neb. 462, 233 N.W. 456 (1930).

Intervention by infants, through next friend, in probate proceedings is authorized hereunder; appointment of guardian ad litem is not required. In re Bayer's Estate, 116 Neb. 670, 218 N.W. 746 (1928).

This section is not in derogation of right of next friend to maintain action on behalf of one incapable of conducting his own affairs through age or weakness. Stephan v. Prairie Life Ins. Co., 113 Neb. 469, 203 N.W. 626 (1925).

Infants have a right to sue by guardian or next friend to recover damages for injuries due to tortious acts. Clasen v. Pruhs, 69 Neb. 278, 95 N.W. 640 (1903).

Next friend may bring suit for an insane party. Wager v. Wagoner, 53 Neb. 511, 73 N.W. 937 (1898).

Where seventeen-year-old minor brought suit by next friend, as authorized by law, for injunction against enforcement of statute requiring parents' consent for abortion, motion for appointment of guardian ad litem was denied. Doe v. Exon, 416 F.Supp. 716 (D. Neb. 1976).

2. Miscellaneous

Owner of life estate in portion of larger tract may maintain partition against cotenant holding fee simple. Nitz v. Widman, 106 Neb. 736, 184 N.W. 172 (1921).

One for whom a conservator has been appointed possesses the power to sue in his own name. Rogers v. Bates, 431 F.2d 16 (8th Cir. 1970).



25-308 - Action by guardian, conservator, or next friend; liability for costs; security; witness.

25-308. Action by guardian, conservator, or next friend; liability for costs; security; witness.

The guardian, conservator, or next friend is liable for the costs of the action brought by the guardian, conservator, or next friend, and when he or she is insolvent, the court may require security for the costs of the action. The guardian, conservator, or next friend may be a witness in an action brought by the guardian, conservator, or next friend.

Costs cannot be taxed against guardian ad litem in a case brought by another against a minor or incompetent. White v. Ogier, 175 Neb. 883, 125 N.W.2d 68 (1963).

A guardian or next friend is liable for the costs of an action brought by him. Peterson v. Skiles, 173 Neb. 470, 113 N.W.2d 628 (1962).

Liability for costs may cause next friend to be incompetent to testify as to transaction with deceased person. Fincham v. Mueller, 166 Neb. 376, 89 N.W.2d 137 (1958).

An action of an infant must be brought by his guardian or next friend, who alone is liable for costs, and the infant is not liable to a judgment therefor. Kleffel v. Bullock, 8 Neb. 336 (1879).



25-309 - Suit against infant; guardian for suit; when appointed; exception.

25-309. Suit against infant; guardian for suit; when appointed; exception.

Except as provided by the Nebraska Probate Code, the defense of an infant must be by a guardian for the suit, who may be appointed by the court in which the action is prosecuted, or by a judge thereof, or by a county judge. The appointment cannot be made until after service of the summons in the action as directed by this code.

The defense of an infant must be made by a guardian for the suit. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

The defense of a minor must be made by a guardian ad litem. Peterson v. Skiles, 173 Neb. 470, 113 N.W.2d 628 (1962).

Appointment of guardian ad litem should not be made until after service of process in the action. Marsh v. Marsh, 173 Neb. 282, 113 N.W.2d 323 (1962).

Appointment of guardian ad litem was proper. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Failure of court to appoint guardian ad litem for minor, under circumstances disclosed, was not prejudicial error. Kuhlman v. Schacht, 130 Neb. 511, 265 N.W. 549 (1936).

This section refers to the defense of infants, rather than to affirmative action on their behalf. In re Bayer's Estate, 116 Neb. 670, 218 N.W. 746 (1928).

Where partition suit is brought by father against minor children under fourteen, service on minors and plaintiff as father and guardian is sufficient to confer jurisdiction to appoint guardian ad litem. Beadle v. Beadle, 102 Neb. 73, 165 N.W. 953 (1917).

Guardian should resist payment of illegal attorney fees out of estate of ward. Ress v. Shepherd, 84 Neb. 268, 120 N.W. 1132 (1909).

Where minor acquires title to subject matter of action while it is pending, failure to appoint guardian ad litem will not invalidate judgment. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

Failure to appoint guardian ad litem was merely error; it does not render void the judgment entered. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).



25-310 - Suit against infant; guardian; how appointed.

25-310. Suit against infant; guardian; how appointed.

The appointment may be made upon the application of the infant, if he be of the age of fourteen years, and apply within twenty days after the return of the summons. If he be under the age of fourteen or neglect so to apply, the appointment may be made upon the application of any friend of the infant, or on that of plaintiff in the action.

Minor over fourteen has the right to apply for appointment of guardian, and objection that no guardian was appointed comes too late after verdict. Kuhlman v. Schacht, 130 Neb. 511, 265 N.W. 549 (1936).

Where partition suit is brought by father against minor children under fourteen years of age, service on minors and plaintiff as father and guardian is sufficient to confer jurisdiction on court to appoint guardian ad litem. Beadle v. Beadle, 102 Neb. 73, 165 N.W. 953 (1917).



25-311 - Joinder of plaintiffs.

25-311. Joinder of plaintiffs.

All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action.

1. Joinder

2. Miscellaneous

1. Joinder

Multiple plaintiffs may join in one suit to enjoin a nuisance so long as the alleged nuisance interferes with the rights of each plaintiff joined; however, multiple plaintiffs seeking monetary damages for an alleged nuisance would be misjoined where any one plaintiff has no interest in the monetary relief demanded by each of the other plaintiffs. Goeke v. National Farms, Inc., 245 Neb. 262, 512 N.W.2d 626 (1994).

Mortgagees of cattle were proper party plaintiffs with owner in suit on indemnity bond of livestock commission company. Oss v. Hartford Accident & Indemnity Co., 130 Neb. 311, 264 N.W. 897 (1936).

To authorize joinder of parties as defendants, they must be under joint liability or claiming some right in subject matter of action. Stull Bros. v. Powell, 70 Neb. 152, 97 N.W. 249 (1903).

Successive mortgagees, merely as such, and even though possession has not been had on any of the mortgages, may join in replevying the property. Trompen v. Yates, 66 Neb. 525, 92 N.W. 647 (1902).

City may join as party plaintiff in tax foreclosure proceedings by county, but is not required to do so. County of Lancaster v. Rush, 35 Neb. 119, 52 N.W. 837 (1892).

Two parties having separate and distinct claims to the possession of the same property may unite such claims and in their joint or combined names maintain an action of replevin therefor. Earle v. Burch, 21 Neb. 702, 33 N.W. 254 (1887).

Tenants in common may join in an action for the possession of real estate held by one without title. Mattis v. Boggs, 19 Neb. 698, 28 N.W. 325 (1886).

An attorney who has perfected his lien upon money due from defendant in a pending action has such an interest therein to be made a coplaintiff. Reynolds v. Reynolds, 10 Neb. 574, 7 N.W. 322 (1880).

2. Miscellaneous

Interested parties may appeal to district court from action of county superintendent in dissolving school district. Board of Education v. Winne, 177 Neb. 431, 129 N.W.2d 255 (1964).

Objection that plaintiff has no legal capacity to sue must be made, if at all, by party to suit. Miller v. Willis, 15 Neb. 13, 16 N.W. 840 (1883).

In an action brought upon a judgment against a principal debtor, in behalf of a surety who has paid off and satisfied the same and taken an assignment thereof, the original plaintiffs are not proper parties. Eaton v. Lambert, 1 Neb. 339 (1871).



25-312 - Defendants; how designated; misnomer; when immaterial.

25-312. Defendants; how designated; misnomer; when immaterial.

(1) In all actions upon bills of exchange or promissory notes, or other written instruments, and in all actions described in subsection (2) of this section, it is sufficient to designate any defendant by the name or part of name by which he or she is designated in the instrument upon which action is brought, or by which he or she appears of record to have some interest, right, title, estate in or lien upon the property involved in such action or proceeding, and for all the purposes of such action or proceeding such name shall be considered the real name of such defendant.

(2) This section applies to (a) actions brought under section 25-401, 25-402, or 25-403 and (b) actions which relate to, or the subject of which is, real or personal property in this state, if the defendant has or claims a lien or interest, actual or contingent, in such property, or the relief demanded consists wholly or partially in excluding the defendant from any interest in such property, and such defendant is a nonresident of the state or is a foreign corporation.

Action upon promissory note may be brought against maker in name by which he signed note hereunder. Bresee v. Snyder, 94 Neb. 384, 143 N.W. 219 (1913).

A cause of action collateral to the instrument, and not based thereon, is not within the purview of this section. Gillian v. McDowall, 66 Neb. 814, 92 N.W. 991 (1902).

Where note and chattel mortgage are assigned to purchaser by his initials, he comes within exception and may sue and foreclose by action without giving full name. Richardson v. Opelt, 60 Neb. 180, 82 N.W. 377 (1900).

Prescribed mode of procedure must be closely followed. Church v. Callihan, 49 Neb. 542, 68 N.W. 932 (1896).

Misnomer in action may be taken advantage of any time before judgment. Small v. Sandall, 48 Neb. 318, 67 N.W. 156 (1896).

Where plaintiff is designated in the pleadings and process by initials, court may allow amendment to insert full name. Real v. Honey, 39 Neb. 516, 58 N.W. 136 (1894).



25-312.01 - Dissolved corporation; suit authorized.

25-312.01. Dissolved corporation; suit authorized.

Any dissolved corporation may be sued by its corporate name upon any cause of action accrued against such corporation or which but for such dissolution would have accrued, with the same effect as if it had not been dissolved.



25-313 - Company, partnership, or unincorporated association; designation.

25-313. Company, partnership, or unincorporated association; designation.

Any company or association of persons formed for the purpose of (1) carrying on any trade or business, (2) holding any species of property in this state, or (3) representing employees in collective bargaining with employers, and not incorporated, may sue and be sued by such usual name as such company, partnership or association may have assumed to itself or be known by. It shall not be necessary in such case to set forth in the process or pleadings or to prove at the trial the names of the persons composing such company.

1. Carrying on trade or business

2. Holding property

3. Labor unions

4. Miscellaneous

1. Carrying on trade or business

Pleading must show that partnership was formed for carrying on trade or business or for holding property in this state. McJunkin v. Placek & Fitl, 80 Neb. 373, 114 N.W. 411 (1907).

Unincorporated company, organized and doing business in another state, cannot sue here in firm name. Weisz & Mall Co. v. Davey, 28 Neb. 566, 44 N.W. 470 (1890).

Alleging that company is actually carrying on business in state is sufficient. Jansen & Co. v. Mundt, 20 Neb. 320, 30 N.W. 53 (1886).

Allegation that partnership is organized and doing business in State of Nebraska is sufficient to authorize carrying on of action in firm name. Chamberlain Banking House v. Noyes, Norman & Co., 3 Neb. Unof. 550, 92 N.W. 175 (1902); Biddle v. Spatz & Miner, 1 Neb. Unof. 175, 95 N.W. 354 (1901).

In suit to enjoin violation of federal statute by members of partnership, federal district court for Missouri, wherein members resided, had jurisdiction although place of partnership's business was in Nebraska. Sutherland v. United States, 74 F.2d 89 (8th Cir. 1934).

Partnership may sue in firm name on cause of action which accrued in the course of the partnership business. Shoaff v. Gage, 168 F.Supp. 161 (D. Neb. 1958).

2. Holding property

Allegation that company is formed to carry on some trade or business or to hold some species of property in this state and that it is not incorporated is essential to maintenance of action. Burlington & Missouri River Railroad Company in Nebraska v. Dick & Son, 7 Neb. 242 (1878).

3. Labor unions

Prior to 1947 amendment, where unincorporated association was not formed to carry on some trade or business, or to hold some species of property in this state, service of process could not be properly made on such association in this state. Hurley v. Brotherhood of Railroad Trainmen, 147 Neb. 781, 25 N.W.2d 29 (1946).

4. Miscellaneous

An unincorporated association may represent employees in collective bargaining but must comply with section 25-314, R.R.S.1943, before it can bring an action in court. Nebraska Council of Educational Leaders v. Nebraska Dept. of Education, 189 Neb. 811, 205 N.W.2d 537 (1973).

Where name of plaintiff and right to sue are improperly stated, the defect is waived if not objected to. Champlin Bros. v. Sperling, 84 Neb. 633, 121 N.W. 976 (1909).

Partnership may sue or be sued in firm name. Stelling v. Peddicord, 78 Neb. 779, 111 N.W. 793 (1907).

This section is special in character, and prescribed course of procedure must be closely followed. Meyer v. Omaha Furniture & Carpet Co., 76 Neb. 405, 107 N.W. 767 (1906).

When the original action is against a partnership and during its pendency an amended petition is filed against the individual members, that is an abandonment or a discontinuance of the action against the firm. Wigton & Whitham v. Smith, 57 Neb. 299, 77 N.W. 772 (1899).

Section is to be strictly construed. Church v. Callihan, 49 Neb. 542, 68 N.W. 932 (1896).

If the plaintiff's petition sets out fully the names of the parties suing and then recites "late partners under the firm name . . ." the action is not brought within the provisions of this section. Smith v. Gregg, 9 Neb. 212, 2 N.W. 459 (1879).

So long as the defendant can be identified as the one against whom the judgment was rendered, he is as much bound by the judgment, and those claiming under the judgment are as much entitled to its benefits, to all intents and purposes, as if the defendant had been sued by his right name. Toulousaine de Distrib. v. Tri-State Seed & Grain, 2 Neb. App. 937, 520 N.W.2d 210 (1994).

Even though stock yard companies were separate legal entities, doctrine of primary jurisdiction was not applicable to oust federal court of jurisdiction. McCleneghan v. Union Stock Yards Co., 298 F.2d 659 (8th Cir. 1962).

Disbarment proceedings did not operate to deprive lawyer of equal protection of the law under this section. Niklaus v. Simmons, 196 F.Supp. 691 (D. Neb. 1961).



25-314 - Transferred to section 25-530.08.

25-314. Transferred to section 25-530.08.



25-314.01 - Repealed. Laws 1983, LB 447, § 104.

25-314.01. Repealed. Laws 1983, LB 447, § 104.



25-315 - Partnership or unincorporated association; security for costs.

25-315. Partnership or unincorporated association; security for costs.

In cases where a company shall sue in its partnership name, such company shall procure the writ to be endorsed by a responsible surety, who is a resident of the county, for costs, or otherwise give security for costs.

In action against partners individually, upon a judgment obtained against firm, petition must allege partnership property is insufficient to satisfy judgment. Leach v. Milburn Wagon Co., 14 Neb. 106, 15 N.W. 232 (1883); Ruth v. Lowrey & Upton, 10 Neb. 260, 4 N.W. 977 (1880).

Security should be given before delivery of summons for service. Haskins v. Citizens Bank, 12 Neb. 39, 10 N.W. 466 (1881).

Security for costs is an essential prerequisite to maintenance of action. Burlington & M. R. R. Co. v. Dick & Son, 7 Neb. 242 (1878).



25-316 - Company, partnership, or unincorporated association; member's individual property; how subjected to satisfaction of judgment.

25-316. Company, partnership, or unincorporated association; member's individual property; how subjected to satisfaction of judgment.

If the plaintiff, in any judgment so rendered against any company or partnership, seeks to charge the individual property of the persons composing such company or firm, it shall be lawful for the plaintiff to file a bill in equity against the several members thereof, setting forth his or her judgment and the insufficiency of the partnership property to satisfy the same, and to have a decree for the debt and an award of execution against all such persons or any of them as may appear to have been members of such company, association, or firm.

As a condition precedent to bringing an action against individual partners to satisfy the debts of a partnership, this section contemplates that there must be a prior judgment against the partnership. Security State Bank v. McCoy, 219 Neb. 132, 361 N.W.2d 514 (1985).

The right of action preserved by this section is assignable in like manner and with like effect as other choses in action. Wood v. Carter, 67 Neb. 133, 93 N.W. 158 (1903).

A member of an unincorporated religious society not founded for the purpose of gain or pecuniary profit is not individually liable for its debts, unless he authorized the incurring of the obligation or subsequently ratified the same. First Nat. Bank of Plattsmouth v. Rector, 59 Neb. 77, 80 N.W. 269 (1899).

To entitle plaintiff to recover from individual partner, it was necessary to allege and prove that the partnership property was insufficient to satisfy the judgment. Ruth v. Lowrey & Upton, 10 Neb. 260, 4 N.W. 977 (1880).

A fundamental condition precedent to the bringing of a bill in equity pursuant to this section against individual partners is a prior judgment against the partnership. Under the doctrine of res judicata, an order by a bankruptcy court allowing an administrative expense claim is a prior judgment within the meaning of this section. Metco, Inc. v. Huffman, 2 Neb. App. 506, 511 N.W.2d 780 (1994).



25-317 - Repealed. Laws 1998, LB 234, § 12.

25-317. Repealed. Laws 1998, LB 234, § 12.



25-318 - Necessary joinder; involuntary joinder; procedure.

25-318. Necessary joinder; involuntary joinder; procedure.

Of the parties to the action, those who are united in interest shall be joined as plaintiffs or defendants; but if the consent of one who should have been joined as plaintiff cannot be obtained, he or she may be made a defendant, the reason being stated in the complaint.

1. Joinder

2. Miscellaneous

1. Joinder

Joint obligees must sue jointly in actions ex contractu. Hecker v. Ravenna Bank, 237 Neb. 810, 468 N.W.2d 88 (1991).

This section states general rule as to joinder, to which there are statutory exceptions. O'Shea v. North Am. Hotel Co., 109 Neb. 317, 191 N.W. 321 (1922).

Liability of defendants was joint and other parties interested with them should have been joined. Wolfenbarger v. Britt, 105 Neb. 773, 181 N.W. 932 (1921).

Voluntary release of one of two joint makers of promissory note will release the other; demurrer for misjoinder. Banking House of A. Castetter v. Rose, 78 Neb. 693, 111 N.W. 590 (1907).

In action on appeal bond running to joint obligees, failure by one obligee to join co-obligee as party justified dismissal of action. Harker v. Burbank, 68 Neb. 85, 93 N.W. 949 (1903).

Alleging that a person is joined as defendant because he refused to join as plaintiff is sufficient. Union P. Ry. Co. v. Vincent, 58 Neb. 171, 78 N.W. 457 (1899).

Parties jointly liable must be joined as defendants. Bowen v. Crow, 16 Neb. 556, 20 N.W. 850 (1884); Fox v. Abbott, 12 Neb. 328, 11 N.W. 303 (1882).

Widow may bring action alone or jointly with her children for damage against all persons jointly and severally who furnish liquor causing damage. Kerkow v. Bauer, 15 Neb. 150, 18 N.W. 27 (1883); Roose v. Perkins, 9 Neb. 304, 2 N.W. 715 (1879).

2. Miscellaneous

Assuming that plaintiff and guardian ad litem for incompetent defendant were united in interest, taxation of fee for guardian ad litem against plaintiff was unauthorized. Johnson v. Munsell, 170 Neb. 749, 104 N.W.2d 314 (1960).

This section is applicable to appellate proceedings. Donisthorpe v. Vavra, 134 Neb. 157, 278 N.W. 151 (1938).

Where assignment to plaintiff was of undivided interest in claim, subject to contingencies, plaintiff did not make separate case against defendant, in view of this section. Federal Land Bank of Omaha v. United States Nat. Bank, 13 F.2d 36 (8th Cir. 1926).



25-319 - Class actions; representation.

25-319. Class actions; representation.

When the question is one of a common or general interest of many persons, or when the parties are very numerous, and it may be impracticable to bring them all before the court, one or more may sue or defend for the benefit of all.

1. Class action proper

2. Class action improper

3. Miscellaneous

1. Class action proper

Class action was proper for recovery of erroneous deductions from salaries of policemen and firemen for pension purposes. Gant v. City of Lincoln, 193 Neb. 108, 225 N.W.2d 549 (1975).

Class suit to determine rights to appropriation of water was authorized. Hickman v. Loup River P. P. Dist., 173 Neb. 428, 113 N.W.2d 617 (1972).

Class action may apply to proceedings for school district reorganization. Keedy v. Reid, 165 Neb. 519, 86 N.W.2d 370 (1957).

Class action to enjoin collection of void tax is authorized. Gamboni v. County of Otoe, 159 Neb. 417, 67 N.W.2d 489 (1954).

Class action was properly brought to determine disposition of assets of religious corporation. In re Estate of Harrington, 151 Neb. 81, 36 N.W.2d 577 (1949).

Plaintiffs are entitled to sue for themselves and all other members of fraternal insurance corporation similarly situated. Folts v. Globe Life Ins. Co., 117 Neb. 723, 223 N.W. 797 (1929).

2. Class action improper

An individual who cannot maintain his or her individual cause of action against a defendant is unqualified to represent a purported class in a class action. Lynch v. State Farm Mut. Auto. Ins. Co., 275 Neb. 136, 745 N.W.2d 291 (2008).

The general rule is that an action to recover taxes illegally assessed cannot be maintained as a class action. In re 1983-84 County Tax Levy, 220 Neb. 897, 374 N.W.2d 235 (1985).

When there is potential for conflicting interests within a class, in that some members of the class own property in both sending and receiving school districts, a suit against the receiving school districts may not be maintained as a class action. In re 1983-84 County Tax Levy, 220 Neb. 897, 374 N.W.2d 235 (1985).

A former policyholder who has terminated his insurance policy is not the proper representative for a class consisting of policyholders where there are actual and potential conflicts between the interests of the former and present policyholders. It is appropriate to dispose of the class aspect of such a case upon motion for summary judgment. Sarratt v. Lincoln Benefit Life Co., 212 Neb. 436, 323 N.W.2d 81 (1982).

Generally, a suit cannot be maintained by one taxpayer on behalf of himself and others similarly situated to recover taxes alleged to have been illegally assessed, but each taxpayer must bring action on his own behalf. Riha Farms, Inc. v. County of Sarpy, 212 Neb. 385, 322 N.W.2d 797 (1982).

A party having an interest adverse to the interests of those sought to be represented may not sue as representative of a class. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Class action cannot be maintained by persons having interests adverse to those of parties purported to be represented. Evans v. Metropolitan Utilities Dist., 185 Neb. 464, 176 N.W.2d 679 (1970).

Suit by assignee of claims under Fair Labor Standards Act is not a class action within the purview of this section. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

3. Miscellaneous

In order to justify class status treatment, there must exist both a question of common or general interest and numerous parties so as to make it impracticable to bring all the parties before the court. Hoiengs v. County of Adams, 245 Neb. 877, 516 N.W.2d 223 (1994).

Where a class action is attempted, considerable discretion is vested with the trial court in determining if a class action is proper, even if the class technically fulfills statutory requirements. Berkshire & Andersen v. Douglas County Board of Equalization, 200 Neb. 113, 262 N.W.2d 449 (1978).

It was not necessary, in special proceedings to confirm validity of reclamation district, to make all landowners parties. Nebraska Mid-State Reclamation District v. Hall County, 152 Neb. 410, 41 N.W.2d 397 (1950).

Where a number of persons contribute to the erection of a church edifice, it is not necessary for all persons who contributed to join in an action to restrain a sale or transfer thereof. Avery v. Baker, 27 Neb. 388, 43 N.W. 174 (1889).



25-320 - Permissive joinder of defendants.

25-320. Permissive joinder of defendants.

All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all defendants will arise in the action.

The maker and guarantor of a note are not liable upon the same obligation, so as to be sued together. Ayres v. West, 86 Neb. 297, 125 N.W. 583 (1910); Mowery v. Mast, 9 Neb. 445, 4 N.W. 69 (1880).

Parties who are severally liable upon a written contract may be impleaded in one action thereon. Champlin Bros. v. Sperling, 84 Neb. 633, 121 N.W. 976 (1909).

Any or all of persons severally liable on promissory note may be included in action at option of plaintiff. Palmer v. McFarlane, 73 Neb. 178, 102 N.W. 256 (1905).

Where written guarantee constitutes endorsement also, maker and endorsers may be sued jointly in action on note. Weitz v. Wolfe, 28 Neb. 500, 44 N.W. 485 (1890).

Maker and several endorsers may be sued together in one action. Pearson v. Kansas Mfg. Co., 14 Neb. 211, 15 N.W. 346 (1883).

Joinder of several defendants under state statute, notwithstanding several liability, does not create joint liability so as to preclude removal to federal court by nonresident defendant. Des Moines Elevator & Grain Co. v. Underwriters' Grain Assn., 63 F.2d 103 (8th Cir. 1933).

Statute does not prevent removal to federal court of action on note; statute does not make obligations, which are several, joint. Stewart v. Nebraska Tire & Rubber Co., 39 F.2d 309 (8th Cir. 1930), affirming Stewart v. Heisler, 32 F.2d 519 (N.D. Iowa 1929).



25-321 - Unknown defendants; how designated.

25-321. Unknown defendants; how designated.

When the plaintiff is ignorant of the name of the defendant, such defendant may be designated in any pleading or proceeding by any name, or any name and description, followed by the words, "real name unknown". In any such case the person intended shall thereupon be regarded as a defendant in such action or proceeding and as sufficiently identified therein for all purposes, including service of summons or constructive service when authorized and as prescribed in Chapter 25. In any action wherein it is alleged in the complaint or other pleading that there are persons who have or that there are persons who claim or appear to have some interest in, right or title to, or lien upon any real or personal property within this state involved in such action, and that the ownership of, interest in, rights or title to, or lien upon such property of such persons, does not appear of record, in or by their respective names, in the county wherein such property is situated, and that the plaintiff or person in whose behalf such allegations are made, after diligent investigation and inquiry, is unable to ascertain and does not know the names or whereabouts if in this state, or the residence of such persons, such action may proceed against all such persons designated as "all persons having or claiming any interest in" such property which shall be accurately and definitely described, followed by the words, "real names unknown".

1. Designation of defendants

2. Service

3. Miscellaneous

1. Designation of defendants

In suit to quiet title against all persons having or claiming interest in designated lands, a default decree is conclusive against all persons not in possession or record holders thereof. State ex rel. Conkey v. Ryan, 136 Neb. 334, 285 N.W. 923 (1939).

Legal name of defendant includes his first Christian name, and surname or patronymic; affidavit and published summons must contain these, not initials. Nelson v. Sughrue, 93 Neb. 480, 140 N.W. 800 (1913); Butler v. Smith, 84 Neb. 78, 120 N.W. 1106 (1909); Herbage v. McKee, 82 Neb. 354, 117 N.W. 706 (1908); Stull v. Masilonka, 74 Neb. 309, 104 N.W. 188 (1905), rehearing denied, 74 Neb. 322, 108 N.W. 166 (1906); Gillian v. McDowall, 66 Neb. 814, 92 N.W. 991 (1902); Enewold v. Olsen, 39 Neb. 59, 57 N.W. 765 (1894).

In constructive notice in suit to foreclose mortgage, legal name includes first Christian name and surname. McCabe v. Equitable Land Co., 88 Neb. 453, 129 N.W. 1018 (1911); Butler v. Smith, 84 Neb. 78, 120 N.W. 1106 (1909).

2. Service

Service by publication did not bind parties in actual possession of land. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

Where statute has been followed, service by publication is conclusive against all persons except those in actual possession. Durfee v. Keiffer, 168 Neb. 272, 95 N.W.2d 618 (1959).

Parties in actual possession of easement were not subject to service under this section. Jurgensen v. Ainscow, 155 Neb. 701, 53 N.W.2d 196 (1952).

Where there is no service, or insufficient service, judgment against the person is void. Henze v. Mitchell, 93 Neb. 278, 140 N.W. 149 (1913).

A court acquires jurisdiction over defendant by personal service of process, even though he be defectively described therein. Wm. Krotter & Co. v. Norton, 84 Neb. 137, 120 N.W. 923 (1909).

Where defendant sued by his initials only files answer, it is waiver of defect in service. Scarborough v. Myrick, 47 Neb. 794, 66 N.W. 867 (1896).

Applies to given name and surname; where either is unknown, there must be actual personal service. Enewold v. Olsen, 39 Neb. 59, 57 N.W. 765 (1894).

3. Miscellaneous

Statement must be made in verification to petition or affidavit that plaintiff could not discover true name. Stratton v. McDermott, 89 Neb. 622, 131 N.W. 949 (1911).

To be ignorant of either the given name or a surname of a person is to be ignorant of a person's name within this section. McNamara v. Gunderson, 89 Neb. 112, 131 N.W. 183 (1911).



25-322 - Substitution of parties; death; disability; transfer of interest.

25-322. Substitution of parties; death; disability; transfer of interest.

An action does not abate by the death or other disability of a party, or by the transfer of any interest therein during its pendency, if the cause of action survives or continues. In the case of the death or other disability of a party, the court may allow the action to continue by or against his or her representative or successor in interest. In case of any other transfer of interest, the action may be continued in the name of the original party or the court may allow the person to whom the transfer is made to be substituted in the action.

1. Survival of cause of action

2. Transfer of interest

3. Miscellaneous

1. Survival of cause of action

Divorce suit does not survive death of party before decree becomes final. Williams v. Williams, 146 Neb. 383, 19 N.W.2d 630 (1945).

Cause of action for widow's allowance does not survive; hence cannot be revived. In re Samson's Estate, 142 Neb. 556, 7 N.W.2d 60 (1942).

Foreclosure action brought by trustees did not abate on death of one trustee. Kennedy v. Potts, 128 Neb. 213, 258 N.W. 471 (1935).

When plaintiff dies from injuries for which he brought suit, administrator is entitled to recover for benefit of estate what plaintiff would have been entitled to if he had survived. Murray v. Omaha Transfer Co., 95 Neb. 175, 145 N.W. 360 (1914), on rehearing, 98 Neb. 482, 153 N.W. 488 (1915).

Where action proceeds to decree after death of plaintiff without substitution of personal representative, decree is not open to collateral attack. Wardrobe v. Leonard, 78 Neb. 531, 111 N.W. 134 (1907).

Where party becomes incapacitated after commencement of action, it is duty of court to protect his interests. Simmons v. Kelsey, 72 Neb. 534, 101 N.W. 1 (1904).

An action on a single contract debt, for which a man's heirs as such are not liable, cannot be continued against such heirs. Buck v. Hogeboom, 63 Neb. 672, 88 N.W. 857 (1902).

Substitution of heir at law for administrator is not equivalent to bringing new action, within meaning of statute of limitations. Tecumseh Nat. Bank v. McGee, 61 Neb. 709, 85 N.W. 949 (1901).

Pending action for personal injury does not abate by death of plaintiff. Webster v. City of Hastings, 59 Neb. 563, 81 N.W. 510 (1900).

Action does not abate by the removal or discharge of an administrator as plaintiff during its pendency. Edney v. Baum, 2 Neb. Unof. 173, 96 N.W. 167 (1901).

2. Transfer of interest

The transfer of interest after an action is commenced does not prevent the action from being continued to final termination in the name of the original plaintiff. Eli's, Inc. v. Lemen, 256 Neb. 515, 591 N.W.2d 543 (1999).

Where there was a transfer of interest, action could be continued in name of original party defendant. Anest v. Chester B. Brown Co., 169 Neb. 330, 99 N.W.2d 615 (1959).

Transfer of interest after action has been commenced does not prevent action from being continued to final termination in name of original party. Exchange Elevator Co. v. Marshall, 147 Neb. 48, 22 N.W.2d 403 (1946).

Transfer of interest pending appeal is not ground for dismissal of appeal. State ex rel. Sorensen v. Lincoln Hail Ins. Co., 133 Neb. 496, 276 N.W. 169 (1937).

One who purchases choses in action during the pendency of a suit thereon may carry on the suit in the name of the original plaintiff, and may maintain an action in the name of the original plaintiff and obligee in a redelivery bond given to secure the return of property attached in the suit. Commercial Nat. Bank of Kearney v. Faser, 99 Neb. 105, 155 N.W. 601 (1915).

Where suit was properly commenced by mortgagees, it was properly prosecuted to final decree in their names notwithstanding transfer of interest pending litigation. Burns v. Hockett, 91 Neb. 546, 136 N.W. 348 (1912).

Substitution of one party plaintiff for another in a pending action is a continuation of the original rather than the commencement of a new action. State Bank of Gothenburg v. Carroll, 81 Neb. 484, 116 N.W. 276 (1908).

Stay filed before transfer of interest may be availed of by transferee. Jenkins Land & Live Stock Co. v. Attwood, 80 Neb. 806, 115 N.W. 305 (1908).

Substitution of parties does not modify the issues, and evidence taken before such transfer should be considered in the same manner as if there had been no change in parties. Munger v. Yeiser, 80 Neb. 285, 114 N.W. 166 (1907).

Action commenced by receiver may be continued in his name notwithstanding sale of his interest. Schaberg v. McDonald, 60 Neb. 493, 83 N.W. 737 (1900).

Substitution of parties on transfer of interest does not release surety on appeal bond. Howell v. Alma Milling Co., 36 Neb. 80, 54 N.W. 126 (1893).

3. Miscellaneous

An order reviving an action, whether the order was entered in proceedings under this section or under sections 25-1403 to 25-1420, is not a final order from which an appeal may immediately be taken. The order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

When sole plaintiff in foreclosure proceedings dies, no further proceedings can be had until action is revived. Vybiral v. Schildhauer, 144 Neb. 114, 12 N.W.2d 660 (1944).

Permitting assignee to intervene and become, in fact, a party plaintiff was not prejudicial, in view of this section. Rea v. Pierson, 114 Neb. 173, 206 N.W. 760 (1925).

This section applies to the prosecution of a claim against an estate in probate proceedings. Harman v. Harman, 62 Neb. 452, 87 N.W. 177 (1901).

Right of revivor under this section rests in discretion of trial court and is governed by equitable principles. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

This section is not applicable to plaintiff in an action of replevin. Flanders v. Lyon & Healy, 51 Neb. 102, 70 N.W. 524 (1897).

It is proper practice to revive an action to file supplemental pleadings and issue summons. Rakes v. Brown, 34 Neb. 304, 51 N.W. 848 (1892).



25-323 - Necessary parties; brought into suit; procedure.

25-323. Necessary parties; brought into suit; procedure.

The court may determine any controversy between parties before it when it can be done without prejudice to the rights of others or by saving their rights; but when a determination of the controversy cannot be had without the presence of other parties, the court must order them to be brought in.

Any person whose negligence was or may have been a proximate cause of an accident or occurrence alleged by the plaintiff, other than parties who have been released by the plaintiff and are not subject to suit pursuant to section 25-21,185.11, may be brought into the suit by any party in the manner provided in section 25-331 or 25-705.

1. Necessary parties

2. Unnecessary parties

3. Miscellaneous

1. Necessary parties

The presumed father of a child conceived and born during the marriage to the child's mother is an indispensable party to a suit initiated by the putative biological father to establish his paternity and obtain custody of the child. Helter v. Williamson, 239 Neb. 741, 478 N.W.2d 6 (1991).

The Code of Civil Procedure declares if a determination of the controversy cannot be had without the presence of the parties, the court must order them to be brought into the litigation. Koch v. Koch, 226 Neb. 305, 411 N.W.2d 319 (1987).

Indispensable parties to a suit are those who not only have an interest in the subject matter of the controversy, but also have an interest of such a nature that a formal decree cannot be made without affecting their interests, or leaving the controversy in such a condition that its final determination may be wholly inconsistent with equity and good conscience. Johnson v. Mays, 216 Neb. 890, 346 N.W.2d 401 (1984).

In an action involving the disbursement of county funds, the county has a great, if not exclusive, interest, and is a necessary party to the action. Shepoka v. Knopik, 197 Neb. 651, 250 N.W.2d 619 (1977).

Lienholders were necessary parties but their claims having been paid subsequently, the refusal to order them added was error without prejudice. LaPuzza v. Prom Town House Motor Inn, Inc., 191 Neb. 687, 217 N.W.2d 472 (1974).

Where validity of tax levy for nonresident high school tuition is attacked, all receiving high school districts are necessary parties. Werth v. Buffalo County Board of Equalization, 187 Neb. 119, 188 N.W.2d 442 (1971).

When determination of a controversy cannot be had without the presence of new parties to the suit, the court should order them brought in. Whitaker v. Gering Irr. Dist., 183 Neb. 290, 160 N.W.2d 186 (1968).

In case to determine title of United States to public land, where United States is not a party to the action, no judgment or decree which could be entered could be binding in any manner on United States. Summerville v. Scotts Bluff County, 182 Neb. 311, 154 N.W.2d 517 (1967).

Where a determination of a controversy cannot be had without the presence of a new party, the court may order the new party brought into the suit. Midwest Laundry Equipment Corp. v. Berg, 174 Neb. 747, 119 N.W.2d 509 (1963).

Beneficiaries of trust could be ordered by the court to be brought into the case as parties. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

State was proper party to suit to reform deed. Rumbel v. Ress, 167 Neb. 359, 92 N.W.2d 904 (1958).

Court should bring in new parties when controversy cannot be determined without their presence. Burke Lumber & Coal Co. v. Anderson, 162 Neb. 551, 76 N.W.2d 630 (1956).

In declaratory judgment proceeding, court should order all necessary parties brought in or refuse to enter judgment. Redick v. Peony Park, 151 Neb. 442, 37 N.W.2d 801 (1949).

The court is only required to order new parties brought in when a determination of the controversy cannot be had without their presence. Dent v. City of North Platte, 148 Neb. 718, 28 N.W.2d 562 (1947).

When the determination of a controversy cannot be had without the presence of new parties to the suit, the court should order them brought in. Cunningham v. Brewer, 144 Neb. 218, 16 N.W.2d 533 (1944).

Court, on own motion, is authorized to make a necessary party defendant in equity suit. Toop v. Palmer, 108 Neb. 850, 189 N.W. 394 (1922).

Court must order necessary new parties brought in. Phoenix Mutual Life Ins. Co. v. City of Lincoln, 87 Neb. 626, 127 N.W. 1069 (1910).

Section does not prevent court ordering in necessary parties at any time. Brown v. Brown, 71 Neb. 200, 98 N.W. 718 (1904).

Supreme Court may remand equity case to have necessary parties brought in. Smith v. Shaffer, 29 Neb. 656, 45 N.W. 936 (1890).

Court will not decide rights of absent parties. Koenig v. Chicago, B. & Q. R. Co., 27 Neb. 699, 43 N.W. 423 (1889).

2. Unnecessary parties

The stepfather of a child born out of wedlock is not an indispensable party in a filiation proceeding against the putative biological father for support. State on behalf of J.R. v. Mendoza, 240 Neb. 149, 481 N.W.2d 165 (1992).

Department of Environmental Control and county zoning officials are not indispensable parties in a suit against a licensee for a solid waste disposal area where the suit is to enjoin against alleged violation of a county zoning ordinance. Omaha Fish and Wildlife Club, Inc. v. Community Refuse, Inc., 208 Neb. 110, 302 N.W.2d 379 (1981).

Court may determine rights between parties before it when it can be done without prejudice to rights of others or by saving their rights. Bailey v. McCoy, 187 Neb. 618, 193 N.W.2d 270 (1971).

Lessee was not necessary party to complete determination of quo warranto suit between state and lessor. State ex rel. Johnson v. Conservative Savings & Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).

Controversy could be determined without joinder of party who had sold interest in contract of purchase. Pollard v. Larson, 115 Neb. 136, 211 N.W. 998 (1927).

In action for personal injuries, one who may be liable to defendant as indemnitor need not be made additional defendant. Kaplan v. City of Omaha, 100 Neb. 567, 160 N.W. 960 (1916).

3. Miscellaneous

Fact that someone other than defendant operator owned property involved does not necessarily make the owner an indispensable party in action to abate nuisance. City of Omaha v. Danner, 186 Neb. 701, 185 N.W.2d 869 (1971).

In mortgage foreclosure proceeding, court may determine controversy between parties as to ownership of land covered by the mortgage. Lincoln Joint Stock Land Bank v. Barnes, 143 Neb. 58, 8 N.W.2d 545 (1943).

Cited in action in nature of creditor's bill to set aside certain conveyances. Robinson v. Williams, 136 Neb. 253, 285 N.W. 574 (1939).

Purchaser of choses in action during pendency of suit may proceed in name of original plaintiff. Commercial Nat. Bank of Kearney v. Faser, 99 Neb. 105, 155 N.W. 601 (1915).

Failure to dismiss for misjoinder of plaintiffs in equity is not prejudicial; court may decide rights between parties severally. Hamilton v. Allen, 86 Neb. 401, 125 N.W. 610 (1910).

Plaintiff cannot complain because court did not order in party who might intervene. Gamble v. Wilson, 33 Neb. 270, 50 N.W. 3 (1891).

Claim for damages for breach of warranty can be determined in replevin action. Smith v. Kinney, 32 Neb. 162, 49 N.W. 341 (1891).



25-324 - Actions for recovery of real or personal property; interest in property; intervention.

25-324. Actions for recovery of real or personal property; interest in property; intervention.

When, in an action for the recovery of real or personal property, any person having an interest in the property applies to be made a party, the court may order it to be done.

A bidder at judicial sale, whose bid has been accepted, may appeal from an order setting the sale aside. Dawson County v. Whaley, 134 Neb. 509, 279 N.W. 164 (1938).

Mere fact that party claims to be owner of attached property does not give him right to intervene in the attachment and thus have question of his ownership determined in attachment suit. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

A mere contingent liability to answer to defendant is not sufficient ground for intervention. Omaha Southern Ry. Co. v. Beeson, 36 Neb. 361, 54 N.W. 557 (1893).

Must claim some interest in subject of action; title to land attached, in action against maker of note, is insufficient. Kimbro v. Clark, 17 Neb. 403, 22 N.W. 788 (1885).



25-325 - Interpleader by order of court upon affidavit of defendant.

25-325. Interpleader by order of court upon affidavit of defendant.

Upon the affidavit of a defendant, before answer in an action upon contract or for the recovery of personal property, that some third party, without collusion with the defendant, has or makes a claim to the subject of the action, and that the defendant is ready to pay or dispose of the same as the court may direct, the court may make an order for the safekeeping, or for the payment, or deposit in court, or delivery of the subject of the action, to such person as it may direct, and an order requiring such third party to appear in a reasonable time and maintain or relinquish his or her claim against the defendant. If such third party, being served with a copy of the order by the sheriff or such other person as the court may direct, fails to appear, the court may declare such third party barred of all claim in respect to the subject of the action against the defendant therein. If such third party appears, he or she shall be allowed to make himself or herself the defendant in the action in lieu of the original defendant, who shall be discharged from all liability to either of the other parties in respect to the subject of the action, upon compliance by the defendant with the order of the court for the payment, deposit, or delivery thereof.

1. Payment into court

2. Interpleader

3. Miscellaneous

1. Payment into court

Stakeholder should pay or offer to pay fund into court so that disposition thereof may be made effective. Burke Lumber & Coal Co. v. Anderson, 162 Neb. 551, 76 N.W.2d 630 (1956).

Where one owing debt claimed by several persons files application in district court making respective claimants parties, brings money into court, and prays for determination of ownership, proceeding is interpleader under statute. Citizens Nat. Bank of Wisner v. McNamara, 120 Neb. 252, 231 N.W. 781 (1930).

This section protects depository or escrow holder, who interpleads in good faith, from vexation and expense of litigation. Farming Corp. v. Bridgeport Bank, 113 Neb. 323, 202 N.W. 911 (1925).

Where not otherwise ordered, failure to bring money into court subjects defendant to interest. Elkhorn Valley Lodge No. 57, I.O.O.F. v. Hudson, 59 Neb. 672, 81 N.W. 859 (1900).

2. Interpleader

A defendant may interplead in a declaratory judgment proceeding. United Services Automobile Assn. v. Hills, 172 Neb. 128, 109 N.W.2d 174 (1961).

One who precipitated litigation cannot maintain interpleader. Strasser v. Commercial Nat. Bank, 157 Neb. 570, 60 N.W.2d 672 (1953).

A bill of interpleader is an equitable remedy whereby a disinterested stockholder in possession of a fund or other property claimed by each of rival claimants may require them to litigate the issue of ownership without embroiling him. Provident Savings & Loan Assn. v. Booth, 138 Neb. 424. 293 N.W. 293 (1940).

Remedy provided by this section is a substitute for the equity remedy, although somewhat broader. Hartford Life & Annuity Ins. Co. v. Cummings, 50 Neb. 236, 69 N.W. 782 (1897).

Bailee may not interplead bailor and third party. Schellenberg v. Fremont, E. & M. V. R. Co., 45 Neb. 487, 63 N.W. 859 (1895).

3. Miscellaneous

In an interpleader suit between two assignees of claim against county, party who first filed notice with county was entitled to fund. Greeley County v. First Nat. Bank of Cozad, 126 Neb. 872, 254 N.W. 502 (1934).

Purchaser may protect himself from double payment by interpleading real owner and vendor. Jaques v. Dawes, 3 Neb. Unof. 752, 92 N.W. 570 (1902).



25-326 - Interpleader; when sheriff or other officer defendant.

25-326. Interpleader; when sheriff or other officer defendant.

The provisions of section 25-325 shall be applicable to an action brought against a sheriff, or other officer, for the recovery of personal property taken by him or her under execution or for the proceeds of such property so taken and sold by him or her. The defendant in such action shall be entitled to the benefit of those provisions against the party in whose favor the execution issued, upon exhibiting to the court the process under which the defendant acted, with his or her affidavit that the property or its proceeds was taken under such process.



25-327 - Substitution; plaintiff in execution for sheriff or other officer.

25-327. Substitution; plaintiff in execution for sheriff or other officer.

In an action against a sheriff or other officer for the recovery of property taken under an execution, and replevied by the plaintiff in such action, the court may, upon application of the defendant and of the party in whose favor the execution issued, permit the latter to be substituted as the defendant, security for the costs being given.

When garnishee answers that he has money belonging to judgment debtor, one may intervene who claims money and who is not a party to proceedings, and contest right of plaintiff. Farrington v. Fleming Comm. Co., 94 Neb. 108, 142 N.W. 297 (1913).

Court cannot order substitution after final judgment. Hicklin v. Nebraska City National Bank, 8 Neb. 463, 1 N.W. 135 (1879).



25-328 - Intervention; right; procedure.

25-328. Intervention; right; procedure.

Any person who has or claims an interest in the matter in litigation, in the success of either of the parties to an action, or against both, in any action pending or to be brought in any of the courts of the State of Nebraska, may become a party to an action between any other persons or corporations, either by joining the plaintiff in claiming what is sought by the complaint, or by uniting with the defendants in resisting the claim of the plaintiff, or by demanding anything adversely to both the plaintiff and defendant, either before or after issue has been joined in the action, and before the trial commences.

1. Right of intervention

2. Procedure

1. Right of intervention

Under this section, an intervenor must have a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment that may be rendered in the action. In re Adoption of Amea R., 282 Neb. 751, 807 N.W.2d 736 (2011).

The interest required as a prerequisite to intervention is a direct and legal interest in the controversy, which is an interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. Koch v. Aupperle, 274 Neb. 52, 737 N.W.2d 869 (2007).

In order to intervene under this section, the intervenor must have a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. Spear T Ranch v. Knaub, 271 Neb. 578, 713 N.W.2d 489 (2006).

Under equity principles, laches, or unreasonable delay, is a proper reason to deny intervention. Merz v. Seeba, 271 Neb. 117, 710 N.W.2d 91 (2006).

A direct and legal interest is an interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. Douglas Cty. Sch. Dist. 0001 v. Johanns, 269 Neb. 664, 694 N.W.2d 668 (2005).

As a prerequisite to intervention under this section, the intervenor must have a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment that may be rendered in the action. A noncustodial parent whose parental rights have not been terminated and who has been involved in his or her minor child's life has a direct and legal interest in such minor child's name-change proceeding. In re Change of Name of Davenport, 263 Neb. 614, 641 N.W.2d 379 (2002).

A foster parent does not have an interest in the placement of an adjudicated child sufficient to warrant intervention in juvenile proceedings as a matter of right, but is entitled to notice and an opportunity to participate in all court reviews pertaining to a child in foster care placement. In re Interest of Destiny S., 263 Neb. 255, 639 N.W.2d 400 (2002).

This section requires only that an intervenor have a direct and legal interest in the matter in litigation, and no exception is made for a party already adequately represented. Ruzicka v. Ruzicka, 262 Neb. 824, 635 N.W.2d 528 (2001).

Mere possibility of benefit upon liquidation of a charity held not sufficient interest to support intervention as a matter of right. Colman v. Colman Foundation, Inc., 199 Neb. 263, 258 N.W.2d 128 (1977).

No third party has right to intervene in a criminal case and appeal of news media from restrictive order is dismissed. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

Anyone having an interest in the result of pending litigation may intervene as a matter of right. Geer-Melkus Constr. Co., Inc. v. Hall County Museum Board, 186 Neb. 615, 185 N.W.2d 671 (1971).

Uninsured motorist's insurance carrier generally has right to intervene in litigation between insured and uninsured tort-feasor. Heisner v. Jones, 184 Neb. 602, 169 N.W.2d 606 (1969).

A party having an interest in a suit to establish a trust may intervene before trial begins. Workman v. Workman, 174 Neb. 471, 118 N.W.2d 764 (1962).

To be filed as a matter of right, a petition in intervention must be filed before trial. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Taxpayers are not qualified to intervene in matters of public interest prosecuted or defended in good faith for a governmental subdivision by its proper officials. Noble v. City of Lincoln, 158 Neb. 457, 63 N.W.2d 475 (1954).

Landowners damaged by construction of ditch had right to intervene. Lackaff v. Bogue, 158 Neb. 174, 62 N.W.2d 889 (1954).

One having an interest in the result of pending litigation may intervene as a matter of right. Gilbert v. First Nat. Bank of Minatare, 154 Neb. 404, 48 N.W.2d 401 (1951).

Ordinarily there is no right of intervention by third parties in an action for divorce. Harris v. Harris, 151 Neb. 191, 36 N.W.2d 849 (1949).

To authorize intervention, interest in litigation must be direct and immediate. Best & Co., Inc. v. City of Omaha, 149 Neb. 868, 33 N.W.2d 150 (1948).

A senior appropriator of water has an absolute right to intervene to protect his interest in injunction suit by junior appropriator against officials charged with administration of irrigation laws. Platte Valley Irr. Dist. v. Tilley, 142 Neb. 122, 5 N.W.2d 252 (1942).

One having an interest in the result of pending litigation may intervene as a matter of right. Allen v. City of Omaha, 136 Neb. 620, 286 N.W. 916 (1939).

Creditors have a right to intervene in suit to recover stockholder's liability. Hoffman v. Geiger, 134 Neb. 643, 279 N.W. 350 (1938).

Party seeking to intervene must have such a direct and immediate interest in matter in litigation that he will either lose or gain by direct operation and legal effect of the judgment which may be rendered in the action. Cornhusker Electric Co. v. City of Fairbury, 131 Neb. 888, 270 N.W. 482 (1936).

To authorize party to intervene, he must have an interest of such a direct and immediate character that he will either gain or lose by the direct legal operation of and effect of the judgment. City of Omaha v. Douglas County, 125 Neb. 640, 251 N.W. 262 (1933).

Mere fact that party claims to be owner of attached property does not give him right to intervene in the attachment and thus have question of his ownership determined in attachment suit. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Taxpayer's suit to have deposit of school district declared preferred claim, where classified by bank receiver as general claim only, and where district officers neglect or refuse to prosecute claim further, was proper hereunder. State ex rel. Sorensen v. American Bank of Mitchell, 121 Neb. 862, 238 N.W. 753 (1931).

State may intervene to resist demands of those claiming estate of decedent. In re O'Connor's Estate, 117 Neb. 636, 222 N.W. 57 (1928).

Section should be liberally construed; but where intervener's pleading failed to show any interest in controversy, he has no standing; mere assertion is not sufficient. Parker v. City of Grand Island, 115 Neb. 892, 215 N.W. 127 (1927).

Where interested person is not made party, ordinarily he may intervene as matter of right. Webb v. Patterson, 114 Neb. 346, 207 N.W. 522 (1926).

Intervention under this section is matter of right, but equity courts may also allow intervention after trial has begun. Engdahl v. Laverty, 110 Neb. 672, 194 N.W. 862 (1923).

Any person claiming interest may intervene, as matter of right, in probate proceedings. In re Estate of Keller, 101 Neb. 115, 162 N.W. 511 (1917).

Parties not owners of real estate in proposed drainage district are not entitled to intervene in proceedings. Latham v. Chicago, B. & Q. R. Co., 100 Neb. 173, 158 N.W. 923 (1916).

All interested in estate are parties to probate proceedings whether named or not. In re Estate of Sweeney, 94 Neb. 834, 144 N.W. 902 (1913).

Mortgagor who conveyed by warranty deed may intervene to plead usury in action to foreclose. Pitman v. Ireland, 64 Neb. 675, 90 N.W. 540 (1902).

The shareholders may intervene in pending suits for the purpose of protecting their own interests, where the officers of a corporation fail and refuse to protect and conserve the corporate property. State ex rel. Bugbee v. Holmes, 60 Neb. 39, 82 N.W. 109 (1900).

Creditor may not ordinarily intervene in action by receivers against stockholders of bank. Brown v. Brink, 57 Neb. 606, 78 N.W. 280 (1899).

Receiver of corporation may intervene to defend action. Andrews v. Steele City Bank, 57 Neb. 173, 77 N.W. 342 (1898).

Subsequent attaching creditor may intervene to have priority of levies decided. Deere, Wells & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

A mere contingent liability to answer over to the defendant, without any privity with the plaintiff, is not sufficient interest in the controversy to entitle a third person to intervene. Omaha Southern Ry. Co. v. Beeson, 36 Neb. 361, 54 N.W. 557 (1893).

Assignee chosen by creditors should intervene where assigned property is attached. Commercial Nat. Bank v. Nebraska State Bank, 33 Neb. 292, 50 N.W. 157 (1891).

Assignee of note may intervene in replevin of goods by mortgagee. Harman v. Barhydt, 20 Neb. 625, 31 N.W. 488 (1886).

The interest required as a prerequisite to intervention under this section is a direct and legal interest of such character that the intervenor will lose or gain by the direct operation and legal effect of the judgment which may be rendered in the action. In re Interest of Jamie P., 12 Neb. App. 261, 670 N.W.2d 814 (2003).

Although a party may not intervene after judgment as a matter of right, a court of equity may allow intervention after judgment. However, intervention should not be allowed after judgment where the party seeking to intervene had an opportunity to intervene at an earlier time, yet delayed in doing so. Association of Commonwealth Claimants v. Hake, 2 Neb. App. 123, 507 N.W.2d 665 (1993).

2. Procedure

A petition in intervention under this section must be filed before the trial. American Nat. Bank v. Medved, 281 Neb. 799, 801 N.W.2d 230 (2011).

The existence of a statutory right of intervention before trial does not prevent a court of equity from allowing intervention after judgment. Meister v. Meister, 274 Neb. 705, 742 N.W.2d 746 (2007).

A party cannot appeal from an order or judgment which was made with his consent, directly or through his counsel, or upon that party's application. Reindertson v. Long, 198 Neb. 397, 253 N.W.2d 40 (1977).

Right to intervene may be exercised at any time before trial commences. Pribil v. French, 179 Neb. 602, 139 N.W.2d 356 (1966).

A petition in intervention may be filed as a matter of right before trial. Lincoln Bonding & Ins. Co. v. Barrett, 179 Neb. 367, 138 N.W.2d 462 (1965).

Existence of statutory right of intervention before trial does not prevent a court of equity from allowing intervention after judgment. State ex rel. City of Grand Island v. Tillman, 174 Neb. 23, 115 N.W.2d 796 (1962).

Striking of petition of intervention of landlord in suit by tenant against elevator company was erroneous. Anest v. Chester B. Brown Co., 169 Neb. 330, 99 N.W.2d 615 (1959).

Petition in intervention must state such facts as, if conceded to be true, will entitle applicant to some relief. Ash v. City of Omaha, 152 Neb. 393, 41 N.W.2d 386 (1950).

The right of a party to intervene in an action is absolute, provided he exhibits a pleading containing allegations which demonstrate a right in the subject matter being litigated. Wightman v. City of Wayne, 146 Neb. 944, 22 N.W.2d 294 (1946).

Party may intervene in tax foreclosure proceedings and make increased bid before confirmation of judicial sale. County of Nance v. Thomas, 146 Neb. 640, 20 N.W.2d 925 (1945).

An intervener who is not an indispensable party cannot change the position of the original parties or change the nature and form of the action or the issues presented therein. State ex rel. Nelson v. Butler, 145 Neb. 638, 17 N.W.2d 683 (1945).

Trial court may, in its discretion, permit intervention after commencement of trial. Conkey v. Knudsen, 143 Neb. 5, 8 N.W.2d 538 (1943).

An intervener must take the suit as he finds it, is bound by previous proceedings in the case, and cannot complain of the form of the action or of informalities or defects in the proceedings between the original parties. Drainage Dist. No. 1 of Lincoln County v. Kirkpatrick-Pettis Co., 140 Neb. 530, 300 N.W. 582 (1941).

The courts recognize two methods by which intervention may be accomplished; one statutory, the other as a matter of equitable discretion where necessary to administer complete relief between all parties. Department of Banking v. Stenger, 132 Neb. 576, 272 N.W. 403 (1937).

Court of equity may, in exercise of its discretion and furtherance of justice, allow intervention after judgment to protect inherent rights in the foreclosure of real estate mortgage. Kitchen Bros. Hotel Co. v. Omaha Safe Deposit Co., 126 Neb. 744, 254 N.W. 507 (1934).

Leave to intervene should be denied where proposed intervener has no interest in subject matter different from any other taxpayer and where there is no charge that State Treasurer is not defending action in good faith. State ex rel. Randall v. Hall, 125 Neb. 236, 249 N.W. 756 (1933).

To intervene as matter of right under this section, petition must be filed before trial. State v. Farmers State Bank of Decatur, 103 Neb. 194, 170 N.W. 901 (1919).

Petition of intervener, who has become party to action, cannot be dismissed until determination on merits. Montgomery v. Dresher, 97 Neb. 112, 149 N.W. 314 (1914).

Party may intervene after void judgment is entered; time for appeal dates from dismissal of petition of intervention. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).

Intervener's right must be affected by direct legal operation of judgment; he may not contest grounds of attachment. Danker v. Jacobs, 79 Neb. 435, 112 N.W. 579 (1907).

Section does not prevent court ordering in necessary parties. Brown v. Brown, 71 Neb. 200, 98 N.W. 718 (1904).

Party may intervene in election contest before dismissal. Moore v. Waddington, 69 Neb. 615, 96 N.W. 279 (1903).

Attorney may intervene in proceedings to revive judgment and enforce lien; petition is notice of lien. Greek v. McDaniel, 68 Neb. 569, 94 N.W. 518 (1903).

May become party to suit without leave of court. Spalding v. Murphy, 63 Neb. 401, 88 N.W. 489 (1901).

Person claiming title to subject matter may intervene any time before trial. McConniff v. Van Dusen, 57 Neb. 49, 77 N.W. 348 (1898).

Objection to intervention of stranger may be waived. Chadron Banking Co. v. Mahoney, 43 Neb. 214, 61 N.W. 594 (1895).

Intervention after judgment cannot be obtained as a matter of right. Miller v. Commercial Contractors Equip., 14 Neb. App. 606, 711 N.W.2d 893 (2006).

Where application to intervene is not filed before trial, proposed interveners are not entitled thereto as matter of right. Draver v. Greenshields & Everest Co., 29 F.2d 552 (8th Cir. 1928).

Bankruptcy trustee is entitled to sue in federal court to set aside foreclosure on ground of fraud, where adjudication in bankruptcy came too late to permit intervention in foreclosure suit. Stefan v. Raabe, 1 F.2d 129 (8th Cir. 1924).



25-329 - Intervention; judgment; costs.

25-329. Intervention; judgment; costs.

The court shall determine upon the intervention at the same time that the action is decided, and if the claim of the intervenor is not sustained, the intervenor shall pay all costs of the intervention.

District court may rule on sufficiency of petition of intervention before trial. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Costs are taxed to interveners and relators where they are unsuccessful in a mandamus case. State ex rel. Nelson v. Butler, 145 Neb. 638, 17 N.W.2d 683 (1945).

Determination whether intervener has an actual interest in the subject of the controversy is a necessary preliminary question for the trial court's decision and is determinable when the action is finally decided. Drainage Dist. No. 1 of Lincoln County v. Kirkpatrick-Pettis Co., 140 Neb. 530, 300 N.W. 582 (1941).

Intervention was unknown at common law and is creature of statute. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Section should be liberally construed, but intervener must plead and prove actual interest or be regarded as mere interloper. Parker v. City of Grand Island, 115 Neb. 892, 215 N.W. 127 (1927).

A person may intervene as matter of right before trial. In re Estate of Keller, 101 Neb. 115, 162 N.W. 511 (1917).

Petition of intervener cannot be dismissed until determination on merits. Montgomery v. Dresher, 97 Neb. 112, 149 N.W. 314 (1914).

Petition may be dismissed without prejudice. Lincoln Upholstering Co. v. Baker, 82 Neb. 592, 118 N.W. 321 (1908).



25-330 - Intervention; complaint; other pleadings.

25-330. Intervention; complaint; other pleadings.

The intervention shall be by complaint, which shall set forth the facts on which the intervention rests, and all the pleadings therein shall be governed by the same rules as other pleadings provided for in Chapter 25. If such complaint is filed during term, the court shall direct the time in which answers thereto shall be filed.

Seeking leave to intervene by motion, and not by complaint, is not a procedural bar to intervention under this section. State ex rel. Lanman v. Board of Cty. Commissioners, 277 Neb. 492, 763 N.W.2d 392 (2009).

One of the purposes of requiring a petition by a third party to a litigation to intervene is that the petition will frame the issues and interests regarding the intervening party. In re Interest of Kiana T., 262 Neb. 60, 628 N.W.2d 242 (2001).

An intervener must plead some interest in the subject matter of the litigation; a mere denial of plaintiff's right is not sufficient to give him standing in court. Drainage Dist. No. 1 of Lincoln County v. Kirkpatrick-Pettis Co., 140 Neb. 530, 300 N.W. 582 (1941).

Statute should be liberally construed but must be substantially followed and applicant must bring himself within its provisions. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Section should be liberally construed, but intervener must plead and prove actual interest or be regarded as mere interloper. Parker v. City of Grand Island, 115 Neb. 892, 215 N.W. 127 (1927).

May intervene as matter of right before trial. In re Estate of Keller, 101 Neb. 115, 162 N.W. 511 (1917).

An intervener whose petition does not state facts sufficient to constitute a cause of action, and who does not pray for any judgment which the court has jurisdiction to render, should be dismissed from the action. Iodence v. Peters, 64 Neb. 425, 89 N.W. 1041 (1902).

Where filed without leave, court may decide question of intervention with main issue. State ex rel. Bugbee v. Holmes, 59 Neb. 503, 81 N.W. 512 (1900).



25-331 - Third-party action; procedure.

25-331. Third-party action; procedure.

(1) At any time after commencement of the action, a defending party, as a third-party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to the third-party plaintiff for all or part of the plaintiff's claim against the third-party plaintiff. The third-party plaintiff need not obtain leave to make the service if the third-party plaintiff files the third-party complaint not later than ten days after filing the original answer. Otherwise the third-party plaintiff must obtain leave of the trial court on motion upon notice to all parties to the action. The person served with the summons and third-party complaint, hereinafter called the third-party defendant, shall have all the rights of a defendant including the rights authorized by this section. The third-party defendant may assert against the plaintiff any defenses which the third-party plaintiff has to the plaintiff's claim. The third-party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The plaintiff may assert any claim against the third-party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third-party plaintiff. The third-party defendant shall have all the rights of a defendant including the rights authorized by this section. The court on its own motion, or motion of any party, may move to strike the third-party claim, or for its severance or separate trial if the third-party claim should delay trial, might tend to confuse a jury, or in any way jeopardize the rights of the plaintiff. A third-party defendant or subsequent defendants may proceed under this section.

(2) When a counterclaim is asserted against a plaintiff, the plaintiff may cause a third party to be brought in under circumstances which under this section would entitle a defendant to do so.

A motion to sever a third-party claim is addressed to the discretion of the trial court, and an order granting or denying such motion is reviewed by an appellate court for an abuse of discretion. Hradecky v. State, 264 Neb. 771, 652 N.W.2d 277 (2002).

This section requires leave of the trial court before filing a third-party complaint, and whether to grant such leave is entrusted to the discretion of the trial court. A third-party claim under this section may be asserted when a third-party's liability is in some way dependent upon the outcome of the main claim or when the third party is secondarily liable to the defendant. Denial of leave to join a third-party defendant is not a final, appealable order because it does not determine the action and prevent a judgment. The term "defendant" in section 25-21,185.10 includes a third-party defendant brought into an action pursuant to this section. Slaymaker v. Breyer, 258 Neb. 942, 607 N.W.2d 506 (2000).

A third-party claim under this section may be asserted when a third party's liability is in some way dependent on the outcome of the main claim or when the third party is secondarily liable to the defendant. Dammann v. Litty, 234 Neb. 664, 452 N.W.2d 522 (1990).

The granting of leave to file a third-party complaint under this section is within the discretion of the trial court. Employers Reins. Corp. v. Santee Pub. Sch. Dist. No. C-5, 231 Neb. 744, 438 N.W.2d 124 (1989).

A third-party action should be dismissed if the evidence adduced at trial establishes that the third party could not be liable to the defendant for all or part of the plaintiff's claim against him. Life Investors Ins. Co. v. Citizens Nat. Bank of Wisner, 223 Neb. 663, 392 N.W.2d 771 (1986).

At any time after the commencement of the action, a defendant, as a third-party plaintiff, may cause a summons to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff's claim against him. A third-party claim may be asserted only when the third party's liability is in some way dependent on the outcome of the main claim or when the third party is secondarily liable to defendant. AgriStor Credit Corp. v. Radtke, 218 Neb. 386, 356 N.W.2d 856 (1984).

A third-party claim may be asserted under this section when a third party's liability is in some way dependent on the outcome of the main claim or when the third party is secondarily liable to the defendant. Church of the Holy Spirit v. Bevco, Inc., 215 Neb. 299, 338 N.W.2d 601 (1983).

The granting of leave to file a third party complaint is a matter entirely within the discretion of the trial court. Northwestern Bell Tel. Co. v. Woodmen of the World Life Ins. Soc., 189 Neb. 30, 199 N.W.2d 729 (1972).



25-401 - Local actions involving real estate.

25-401. Local actions involving real estate.

All actions to recover damages for any trespass upon or any injury to real estate shall be brought only in the county where such real estate or some part thereof is situated, but such actions may be brought against corporations owning or operating any line of railroad in the state in any county where service of summons can be had, and all actions for the following causes must be brought in the county in which the subject of the action is situated, except as provided in section 25-402: (1) For the recovery of real property or of an estate or interest therein; (2) for the partition of real property; and (3) for the sale of real property under a mortgage lien or other encumbrance or charge.

1. Trespass

2. Foreclosure

3. Damages

4. General

1. Trespass

Jurisdiction of action to enjoin trespass on land is vested in district court for county in which land is situated. Fenster v. Isley, 143 Neb. 888, 11 N.W.2d 822 (1943).

Action for damages for trespass upon real estate can be brought alone in county where lands are located. Jacobson v. Lynn, 54 Neb. 794, 75 N.W. 243 (1898).

2. Foreclosure

Action to foreclose a real estate mortgage must be brought in county where land lies. Boehmer v. Heimen, 138 Neb. 376, 293 N.W. 237 (1940).

In foreclosure of real estate mortgage, a court having jurisdiction over subject matter, under its broad equity powers, may determine the rights of all persons claiming any interest therein, when properly before it. Department of Banking v. Stenger, 132 Neb. 576, 272 N.W. 403 (1939).

Action to foreclose real estate mortgage may be brought only in district court sitting in county where mortgaged realty, or some part thereof, is situated. Prudential Ins. Co. v. Bliss, 123 Neb. 578, 243 N.W. 842 (1932).

Action to establish equitable mortgage on real estate is properly brought in county where land is located. Miles v. Martin, 103 Neb. 261, 171 N.W. 907 (1919).

Action to foreclose mortgage can only be brought in county where land is situated. Eayrs v. Nason, 54 Neb. 143, 74 N.W. 408 (1898).

3. Damages

Drainage district may be sued to recover damages for injury to real estate in county where real estate or some part thereof is situated. Cooper v. Sanitary Dist. No. 1 of Lancaster County, 146 Neb. 412, 19 N.W.2d 619 (1945).

Action for damages for injury to realty may be brought only in county where realty is situated. Triplett v. Western Public Service Co., 128 Neb. 835, 260 N.W. 387 (1935).

Action for damage to land by drainage ditch must be brought in county where land is located. Dryden v. Peru Bottom Drain. Dist., 99 Neb. 837, 158 N.W. 54 (1916).

Action for injury to land from overflow by negligent construction of bridge is transitory. Omaha & R. V. Ry. Co. v. Brown, 29 Neb. 492, 46 N.W. 39 (1890).

4. General

The district court for the county wherein real estate is situated is not without jurisdiction to hear and determine actions to quiet title to, or partition same. Page v. Buchfinck, 196 Neb. 135, 242 N.W.2d 610 (1976).

District court has jurisdiction to entertain action to quiet title even though construction of will is required. Hahn v. Verret, 143 Neb. 820, 11 N.W.2d 551 (1943).

Venue of action to establish that title to land held by plaintiff is held by him in trust, and that the terms of the trust require a sale thereof before an accounting can be had, is the county in which the land lies. Stuckey v. Stuckey, 143 Neb. 610, 10 N.W.2d 458 (1943).

Mandamus action is properly brought to compel an irrigation district to build a bridge across one of its canals in county where land is, even though irrigation district is situated and has its principal office or place of business in another county. State ex rel. Johnson v. Central Nebraska Public Power & Irr. Dist., 140 Neb. 471, 300 N.W. 379 (1941).

Where one of two courts having concurrent jurisdiction takes cognizance of a case and thereafter loses jurisdiction over the res, the other is no longer deprived of its right to assume jurisdiction over it. Lincoln Joint Stock Land Bank v. Fuller, 132 Neb. 677, 273 N.W. 14 (1937).

Accounting suit was properly brought even though it involved real estate situated in another county. Lincoln Safe Deposit Co. v. Yeast, 117 Neb. 344, 220 N.W. 573 (1928).

Action to contest city bond election and enjoin bonds must be brought in county where election is held. Russell v. City of Indianola, 105 Neb. 207, 179 N.W. 927 (1920).

Action to quiet title must be brought in county where land lies. Rakow v. Tate, 93 Neb. 198, 140 N.W. 162 (1913).

Interest includes any right, title or estate in, or lien on land. Johnson v. Samuelson, 82 Neb. 201, 117 N.W. 470 (1908).

Action by wife to appropriate land of nonresident husband for alimony may be brought where land is. Rhoades v. Rhoades, 78 Neb. 495, 111 N.W. 122 (1907).

Action of ejectment may be brought against nonresident and service obtained by publication. Lantry v. Parker, 37 Neb. 353, 55 N.W. 962 (1893).

If action affects title or possession of real estate, action should be brought in county where land lies. Pacific Ry. Co. v. Perkins, 36 Neb. 456, 54 N.W. 845 (1893).

Service by publication may be had in actions brought under this section where any or all of the defendants reside out of the state. Brown v. Rice, 30 Neb. 236, 46 N.W. 489 (1890).

This section does not prevent action being brought against railroad in county where it has property or credits, under other provisions of this article. Atchison, T. & S. F. Ry. Co. v. Drayton, 292 F. 15 (8th Cir. 1923).



25-402 - Local actions involving real estate located in more than one county.

25-402. Local actions involving real estate located in more than one county.

If the real property, the subject of the action, be an entire tract, and situated in two or more counties, or if it consists of separate tracts situated in two or more counties, the action may be brought in any county in which any tract or part thereof is situated, unless it be an action to recover the possession thereof. And if the property be an entire tract, situated in two or more counties, an action to recover the possession thereof may be brought in either of such counties; but if it consists of separate tracts in different counties, the possession of such tracts must be recovered by separate actions brought in the counties where they are situated.

The district court for the county wherein real estate is situated is not without jurisdiction to hear and determine actions to quiet title to, or partition same. Page v. Buchfinck, 196 Neb. 135, 242 N.W.2d 610 (1976).

Where none of the defendants have or claim any interest adverse to plaintiff in the property situated in the county in which the action is brought, the court has no jurisdiction over land of such defendants in another county. Lippincott v. Wolski, 147 Neb. 930, 25 N.W.2d 747 (1947).

An action to foreclose a mortgage on the entire tract may be brought in any county in which any part thereof is situated. State Bank of Nebraska v. Green & Redick, 11 Neb. 303, 9 N.W. 36 (1881).

Section is discussed. Atchison, T. & S. F. Ry. Co. v. Drayton, 292 F. 15 (8th Cir. 1923).



25-403 - Action for specific performance of land contract.

25-403. Action for specific performance of land contract.

An action to compel the specific performance of a contract of sale of real estate may be brought in the county where the defendants or any of them reside; but if all the defendants are nonresidents of the state, it may be brought in the county where the real estate or some part thereof is situated.

Action for specific performance was properly brought where defendants resided. Smith v. Hornkohl, 166 Neb. 702, 90 N.W.2d 347 (1958).

The word "may" in this statute does not mean "must," and suit for specific performance may be brought in any county where parties are properly before the court. Department of Banking v. Stenger, 132 Neb. 576, 272 N.W. 403 (1937).

Specific performance is transitory; may be brought in any county where necessary parties properly before court. Pollard v. Larson, 115 Neb. 136, 211 N.W. 998 (1927).

Action to cancel contract for purchase of corporate stock is transitory; although part of relief asked relates to mortgages, action need not be brought in county where mortgaged land is located. Scow v. Bankers Fire Ins. Co., 109 Neb. 241, 190 N.W. 858 (1922).

Defendant residing where action is brought must be necessary party. Behr v. Willard, 11 Neb. 601, 10 N.W. 525 (1881).

Section is discussed. Atchison, T. & S. F. Ry. Co. v. Drayton, 292 F. 15 (8th Cir. 1923).



25-403.01 - Actions; venue; transfer; payment of expenses.

25-403.01. Actions; venue; transfer; payment of expenses.

Any action, other than the actions mentioned in sections 25-401 to 25-403, may be brought (1) in the county where any defendant resides, (2) in the county where the cause of action arose, (3) in the county where the transaction or some part of the transaction occurred out of which the cause of action arose, or (4) if all defendants are nonresidents of this state, in any county. When an action has been commenced in any other county, the court in which the action has been commenced shall have jurisdiction over the action, but upon timely motion by a defendant, the court shall transfer the action to the proper court in a county in which such action might have been properly commenced. The court in the county to which the action is transferred, in its discretion, may order the plaintiff or the plaintiff's attorney to pay to the defendant all reasonable expenses, including attorney's fees, incurred by the defendant because of the improper venue or in proceedings to transfer the action.



25-403.02 - Venue; residency; determination.

25-403.02. Venue; residency; determination.

For purposes of venue, the following definitions shall apply:

(1) Any private corporation organized under the laws of this state and any foreign corporation authorized to transact business in this state is a resident of any county in which it has its registered office or other office or is doing business. A foreign corporation not authorized to transact business in this state is not a resident of this state;

(2) A partnership sued in its firm name is a resident of any county in which any partner resides or in which the partnership has an office or is doing business. If all partners are nonresidents of this state and the partnership does not have an office or do business in this state, the partnership is not a resident of this state;

(3) A voluntary unincorporated association sued in its own name is a resident of any county in which the association has an office or in which any officer of the association resides. If it has no office in this state and no officer resides in this state, the voluntary unincorporated association is not a resident of this state; and

(4) A limited liability company organized under the laws of this state and any foreign limited liability company authorized to transact business in this state is a resident of any county in which it has its registered office or other office or is doing business. A foreign limited liability company not authorized to transact business in this state is not a resident of this state.



25-404 - Repealed. Laws 1986, LB 529, § 58.

25-404. Repealed. Laws 1986, LB 529, § 58.



25-405 - Repealed. Laws 1986, LB 529, § 58.

25-405. Repealed. Laws 1986, LB 529, § 58.



25-406 - Repealed. Laws 1986, LB 529, § 58.

25-406. Repealed. Laws 1986, LB 529, § 58.



25-407 - Repealed. Laws 1986, LB 529, § 58.

25-407. Repealed. Laws 1986, LB 529, § 58.



25-408 - Repealed. Laws 1986, LB 529, § 58.

25-408. Repealed. Laws 1986, LB 529, § 58.



25-409 - Repealed. Laws 1986, LB 529, § 58.

25-409. Repealed. Laws 1986, LB 529, § 58.



25-410 - Transfer of actions; clerk of transferor court; duties; clerk of transferee court; duties; certain support orders; how treated.

25-410. Transfer of actions; clerk of transferor court; duties; clerk of transferee court; duties; certain support orders; how treated.

(1) For the convenience of the parties and witnesses or in the interest of justice, a district court of any county, the transferor court, may transfer any civil action to the district court of any other county in this state, the transferee court. The transfer may occur before or after the entry of judgment, and there shall be no additional fees required for the transfer.

(2) To transfer a civil action, the transferor court shall order transfer of the action to the specific transferee court requested. The clerk of the transferor court shall file with the transferee court within ten days after the entry of the transfer order: Certification of the proceedings; all original documents of the action; certification of the transcript of docket entries; and certification of the payment records of any judgment in the action maintained by the transferor court.

(3) Upon the filing of such documents by the clerk of the transferor court, the clerk of the transferee court shall enter any judgment in the action on the judgment record of the transferee court. The judgment, once filed and entered on the judgment record of the transferee court, shall be a lien on the property of the debtor in any county in which such judgment is filed. Transfer of the action shall not change the obligations of the parties under any judgment entered in the action regardless of the status of the transfer.

(4) If the transferred civil action involves a support order that has payment records maintained by the Title IV-D Division as defined in section 43-3341, the transferor court order shall notify the division to make the necessary changes in the support payment records. Support payments shall commence in the transferee court on the first day of the month following the order of transfer, payments made prior to such date shall be considered payment on a judgment entered by the transferor court, and payments made on and after such date shall be considered payment on a judgment entered by the transferee court.

1. Abuse of discretion

2. Bias or prejudice

3. Authority to transfer actions

1. Abuse of discretion

Where record does not show abuse of discretion, a ruling on motion to transfer hereunder will not be disturbed. Johnsen v. Parks, 189 Neb. 712, 204 N.W.2d 804 (1973).

Failure to grant change of venue in equity case was immaterial on appeal, since case was for trial de novo in reviewing court. Lippincott v. Lippincott, 144 Neb. 486, 13 N.W.2d 721 (1944).

Where only showing made in support of motion for change of venue is affidavit which was not offered in evidence and was not incorporated in bill of exceptions, error cannot be predicated on appeal from order overruling motion. Dunlap v. Loup River Public Power Dist., 136 Neb. 11, 284 N.W. 742 (1939).

Supreme Court will not disturb ruling of lower court on motion for change of venue unless abuse of discretion is shown. Markel v. Glassmeyer, 132 Neb. 716, 273 N.W. 33 (1937).

Ruling should not be disturbed on appeal unless discretion is abused. Boyd v. Chicago, B. & Q. R. R. Co., 97 Neb. 238, 149 N.W. 818 (1914).

Unless abuse of discretion is shown, ruling on motion should not be disturbed. Hinton v. Atchison & Nebraska R. R. Co., 83 Neb. 835, 120 N.W. 431 (1909).

2. Bias or prejudice

Where fair and impartial trial cannot be had, court must change; if fair trial cannot be had in adjoining county, change should be made to other county in district. Gandy v. Bissell's Estate, 81 Neb. 102, 115 N.W. 571 (1908).

Ruling will not be reversed unless prejudice is shown by clear and convincing evidence. State v. Smith, 77 Neb. 824, 110 N.W. 557 (1906).

Judge is not disqualified to sit in contempt case to try violation of own order. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Court on own motion cannot transfer case for trial to another county. Lefferts v. Bell, 57 Neb. 248, 77 N.W. 680 (1898).

This section does not authorize district court, on its own motion, to order a change of venue. Fisk v. Thorpe, 51 Neb. 1, 70 N.W. 498 (1897).

Bias or prejudice of judge preventing fair and impartial trial is ground for change. Le Hane v. State, 48 Neb. 105, 66 N.W. 1017 (1896).

When it appears that a fair and impartial trial cannot be had where suit is pending, change of venue should be granted. Omaha S. Ry. Co. v. Todd, 39 Neb. 818, 58 N.W. 289 (1894).

3. Authority to transfer actions

A court which never acquires jurisdiction permitting it to act has no authority to transfer venue. Jackson v. Jensen, 225 Neb. 671, 407 N.W.2d 758 (1987).



25-411 - Change of venue; procedure; effect; expenses.

25-411. Change of venue; procedure; effect; expenses.

When an order is made transferring a cause for trial, as provided in section 25-410, the clerk of the court must transmit the pleadings and papers therein to the clerk of the court to which it is transferred; and in every such case, all expenses of such trial which would be chargeable to the county in which the suit originated had the cause been tried therein, as determined by the district judge of the county to which said cause has been transferred, shall be a charge upon the county in which the suit was commenced. The court to which an action is transferred shall have and exercise over the same the like jurisdiction as if it had been originally commenced therein.



25-412 - Change of venue in local actions involving real estate; transfer and entry of judgment.

25-412. Change of venue in local actions involving real estate; transfer and entry of judgment.

When an action affecting the title or possession of real estate has been brought in or transferred to any court of a county, other than the county in which the real estate or some portion of it is situated, the clerk of such court must, after final judgment therein, certify such judgment under his seal of office, and transmit the same to the corresponding court of the county in which the real estate affected by the action is situated. The clerk receiving such copy must file, docket and record such judgment in the records of the court, briefly designating it as a judgment transferred from ......... court (naming the proper court).



25-412.01 - Criminal cases; counties of 4,000 inhabitants or less; inadequate facilities; change of venue.

25-412.01. Criminal cases; counties of 4,000 inhabitants or less; inadequate facilities; change of venue.

Any criminal case pending in either the county court or the district court in any county having a population of four thousand or less and not having adequate facilities for the trial of jury cases acceptable to the county and district judges may be tried in any adjoining county with the same effect as if tried in the county where the offense was committed.



25-412.02 - Civil cases; counties of 4,000 inhabitants or less; inadequate facilities; change of venue.

25-412.02. Civil cases; counties of 4,000 inhabitants or less; inadequate facilities; change of venue.

Any civil case pending in either the county court, the Nebraska Workers' Compensation Court, or the district court in any county having a population of four thousand or less and not having adequate facilities for the trial of jury or other contested cases may be tried in any adjoining county with the same effect as if tried in the county in which the case was filed or venued.



25-412.03 - County board; agreements for criminal and civil trials.

25-412.03. County board; agreements for criminal and civil trials.

The county board of any county described in section 25-412.01 or 25-412.02 may enter into an agreement under the Interlocal Cooperation Act with the county board of another county or other counties for the trial of all contested criminal and civil cases, whether or not a jury trial has been requested. Any case subject to any such agreement shall be subject to the applicable provisions of law relating to changes of venue except as provided in section 25-412.04.



25-412.04 - Criminal and civil trials; agreements for change of venue; jury; selection.

25-412.04. Criminal and civil trials; agreements for change of venue; jury; selection.

The jury for any case to be tried pursuant to an agreement entered into under section 25-412.03 shall be selected from the county in which the case was first filed. The jury shall be elected in the manner prescribed in Chapter 25, article 16. The summons shall direct attendance before the court by which the case is to be tried and the return thereof shall be made to the same court.



25-413 - State, defined.

25-413. State, defined.

As used in sections 25-413 to 25-417, unless the context otherwise requires, state shall mean any foreign nation, and any state, district, commonwealth, territory or insular possession of the United States.



25-414 - Choice of forum; jurisdiction; conditions.

25-414. Choice of forum; jurisdiction; conditions.

(1) If the parties have agreed in writing that an action on a controversy may be brought in this state and the agreement provides the only basis for the exercise of jurisdiction, a court of this state will entertain the action if (a) the court has power under the law of this state to entertain the action; (b) this state is a reasonably convenient place for the trial of the action; (c) the agreement as to the place of the action was not obtained by misrepresentation, duress, the abuse of economic power, or other unconscionable means; and (d) the defendant, if within the state, was served as required by law of this state in the case of persons within the state or, if without the state, was served either personally or by certified mail directed to his last-known address.

(2) This section does not apply to cognovit clauses, to arbitration clauses, or to the appointment of an agent for the service of process pursuant to statute or court order.

This section applies where the court would have no jurisdiction but for the fact that the parties have consented to its exercise by the choice of forum agreement. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005).

This section raises a jurisdictional barrier to the enforcement of a contractual choice of forum clause that does not meet the requirements of the Model Uniform Choice of Forum Act. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005).

This section was intended to prevent a court from exercising jurisdiction where that exercise would result in injustice or in substantial inconvenience to the parties. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005).

Although employee's contract specifically made Nebraska the exclusive venue for legal proceedings, employee did not breach venue clause of contract by bringing suit in another state, since Nebraska was not a reasonably convenient place for the action. Woodmen of the World Life Ins. Soc. v. Puccio, 1 Neb. App. 478, 499 N.W.2d 85 (1993).

Subsection (1) of this section is an inherent part of every contract made in Nebraska. Woodmen of the World Life Ins. Soc. v. Puccio, 1 Neb. App. 478, 499 N.W.2d 85 (1993).



25-415 - Choice of forum in another state; action pending in this state; procedure.

25-415. Choice of forum in another state; action pending in this state; procedure.

If the parties have agreed in writing that an action on a controversy shall be brought only in another state and it is brought in a court of this state, the court will dismiss or stay the action, as appropriate, unless (1) the court is required by statute to entertain the action; (2) the plaintiff cannot secure effective relief in the other state, for reasons other than delay in bringing the action; (3) the other state would be a substantially less convenient place for the trial of the action than this state; (4) the agreement as to the place of the action was obtained by misrepresentation, duress, the abuse of economic power, or other unconscionable means; or (5) it would for some other reason be unfair or unreasonable to enforce the agreement.

A forum is seriously inconvenient only if one party would be effectively deprived of a meaningful day in court. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

A forum selection clause can be avoided for fraud only when the fraud relates to procurement of the forum selection clause itself, standing independently from the remainder of the agreement. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

A party seeking to avoid a contractual forum selection clause bears a heavy burden of showing that the clause should not be enforced, and, accordingly, the party seeking to avoid the forum selection clause bears the burden of proving that one of the statutory exceptions applies. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

Aside from factual findings, a ruling on a motion to dismiss pursuant to this section is subject to de novo review. Where the trial court's decision is based upon the complaint and its own determination of disputed factual issues, an appellate court reviews the factual findings under the "clearly erroneous" standard. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

In the absence of one of the five listed exceptions, this section requires dismissal of an action only when the forum selection clause is mandatory. If the forum selection clause is permissive rather than mandatory, this section does not require dismissal of the Nebraska action. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

The proper procedure in Nebraska courts for a party to enforce a forum selection clause naming another state as a forum is to file a motion to dismiss pursuant to this section. Polk Cty. Rec. Assn. v. Susquehanna Patriot Leasing, 273 Neb. 1026, 734 N.W.2d 750 (2007).

A forum selection clause which specifically references this section is not contrary to public policy and does not deny courts their inherent authority to consider appropriate matters presented to them. A trial court may refuse to dismiss an action where the facts are consistent with this section's limitations. Woodmen of the World Life Ins. Soc. v. Yelich, 250 Neb. 345, 549 N.W.2d 172 (1996).

A forum selection clause in an insurance contract between a surety and a contractor is enacted in accordance with the statute, and therefor valid, enforceable, and not contrary to public policy. Haakinson & Beaty Co. v. Inland Ins. Co., 216 Neb. 426, 344 N.W.2d 454 (1984).



25-416 - Sections, how construed.

25-416. Sections, how construed.

Sections 25-413 to 25-417 shall be so construed as to effectuate their general purpose to make uniform the law of those states which enact them.



25-417 - Act, how cited.

25-417. Act, how cited.

Sections 25-413 to 25-417 may be cited as the Model Uniform Choice of Forum Act.



25-501 - Actions; how commenced.

25-501. Actions; how commenced.

A civil action must be commenced by filing a complaint in the office of the clerk of a proper court.

When disbarred attorney commenced action, dismissal was proper. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

A writ of replevin which is quashed or dismissed does not give the court jurisdiction to continue with the action. Tiedtke v. Whalen, 133 Neb. 301, 275 N.W. 79 (1937).

It is not essential that action be denominated either in law or in equity; if facts pleaded constitute cause of action or defense, courts will award relief. Rhoads v. Columbia Fire Underwriters Agency, 128 Neb. 710, 260 N.W. 174 (1935).

Cited in case involving amendment of summons on appeal from compensation award. Keil v. Farmers Irr. Dist., 119 Neb. 503, 229 N.W. 898 (1930).

Action is deemed commenced as to defendant, at date of summons which is served upon him. Ramirez v. Chicago, B. & Q. R. R. Co., 116 Neb. 740, 219 N.W. 1 (1928).

One not served with process in an action, who does not appear in person, or by attorney, is not bound by judgment rendered therein. Lipps v. Panko, 93 Neb. 469, 140 N.W. 761 (1913).

New summons is unnecessary on amendment of petition if same causes of action are preserved. Schuyler Nat. Bank v. Bollong, 28 Neb. 684, 45 N.W. 164 (1890).



25-502 - Repealed. Laws 1983, LB 447, § 104.

25-502. Repealed. Laws 1983, LB 447, § 104.



25-502.01 - Praecipe for summons.

25-502.01. Praecipe for summons.

The plaintiff shall file with the clerk of the court a praecipe for summons stating the name and address of each party to be served and the manner of service for each party. Upon written request of the plaintiff, separate or additional summonses shall be issued.



25-503 - Repealed. Laws 1983, LB 447, § 104.

25-503. Repealed. Laws 1983, LB 447, § 104.



25-503.01 - Summons.

25-503.01. Summons.

(1) The summons shall be directed to the defendant or defendants, and contain the names of the parties and the name and address of the plaintiff's attorney, if any, otherwise the address of the plaintiff. It shall notify defendant that in order to defend the lawsuit an appropriate written response shall be filed with the court within thirty days after service, and that upon failure to do so the court may enter judgment for the relief demanded in the complaint.

(2) A judgment by default shall not be different in kind from that demanded in the complaint. If only special damages are demanded a judgment by default shall not exceed the amount demanded in the complaint.



25-504 - Repealed. Laws 1983, LB 447, § 104.

25-504. Repealed. Laws 1983, LB 447, § 104.



25-504.01 - Summons and complaint; service.

25-504.01. Summons and complaint; service.

A copy of the complaint shall be served with the summons, except when service is by publication. The plaintiff shall deliver to the clerk sufficient copies of the complaint at the time it is filed.



25-505 - Repealed. Laws 1983, LB 447, § 104.

25-505. Repealed. Laws 1983, LB 447, § 104.



25-505.01 - Service of summons; methods; State Court Administrator; maintain list.

25-505.01. Service of summons; methods; State Court Administrator; maintain list.

(1) Unless otherwise limited by statute or by the court, a plaintiff may elect to have service made by any of the following methods:

(a) Personal service which shall be made by leaving the summons with the individual to be served;

(b) Residence service which shall be made by leaving the summons at the usual place of residence of the individual to be served, with some person of suitable age and discretion residing therein;

(c) Certified mail service which shall be made by (i) within ten days of issuance, sending the summons to the defendant by certified mail with a return receipt requested showing to whom and where delivered and the date of delivery, and (ii) filing with the court proof of service with the signed receipt attached; or

(d) Designated delivery service which shall be made by (i) within ten days of issuance, sending the summons by a designated delivery service to the defendant, (ii) obtaining a signed delivery receipt showing to whom and where delivered and the date of delivery, and (iii) filing with the court proof of service with a copy of the signed delivery receipt attached. As used in this subdivision, a designated delivery service means a delivery service designated as such pursuant to 26 U.S.C. 7502(f) and a signed delivery receipt includes an electronic or facsimile receipt with an image of the recipient's signature.

(2) Failure to make service by the method elected by the plaintiff does not affect the validity of the service.

(3) The State Court Administrator shall maintain on the web site of the Supreme Court a list of designated delivery services.

This section does not require service to be sent to the defendant's residence or restrict delivery to the addressee. But service must still comply with the due process requirement that notice be reasonably calculated to apprise interested parties of the pendency of the action and to afford them the opportunity to present their objections. Doe v. Board of Regents, 280 Neb. 492, 788 N.W.2d 264 (2010).

Plaintiff may elect to have service made by any of the methods specified in the statute. West Town Homeowners Assn. v. Schneider, 221 Neb. 674, 380 N.W.2d 265 (1986).

Personal service at work rather than at home, despite the designation on the praecipe of where service should be effected, is nonetheless valid service. Hatcher v. McShane, 12 Neb. App. 239, 670 N.W.2d 638 (2003).



25-506 - Repealed. Laws 1983, LB 447, § 104.

25-506. Repealed. Laws 1983, LB 447, § 104.



25-506.01 - Process; by whom served.

25-506.01. Process; by whom served.

(1) Unless the plaintiff has elected certified mail service or designated delivery service, the summons shall be served by the sheriff of the county where service is made, by a person authorized by section 25-507 or otherwise authorized by law, or by a person, corporation, partnership, or limited liability company not a party to the action specially appointed by the court for that purpose.

(2) Certified mail service or designated delivery service shall be made by the plaintiff or plaintiff's attorney.



25-507 - Process server; requirements; bond; cost.

25-507. Process server; requirements; bond; cost.

(1) In any county which does not have a person contracted as a constable pursuant to section 25-2229, any person twenty-one years of age or older or a corporation, partnership, or limited liability company that satisfies the requirements of subsection (2) of this section shall have the same power as a sheriff to execute any service of process or order.

(2) Any person or entity may exercise the powers provided in subsection (1) of this section if such person or entity (a) is not a party to the action, (b) is not related to a party to the action, (c) does not have an interest in the action, (d) is not a public official employed by the county where service is made whose duties include service of process, and (e) furnishes a good and sufficient corporate surety bond in the sum of fifteen thousand dollars, such bond being conditioned upon such person or entity faithfully and truly performing the duties of process server.

(3) Evidence of the corporate surety bond shall be provided to the clerk of each court in which such person or entity executes service of process or orders. Such person or entity is not required to furnish more than one bond to execute service of process or orders in any state court in the State of Nebraska. When service of process is made by such person or entity authorized by this section, proof of such service of process shall be shown by an affidavit.

(4) The cost of service of process is taxable as a court cost, and when service of process is made by such person or entity other than a sheriff the cost taxable as a court cost is the lesser of the actual amount incurred for service of process or orders or the statutory fee set for sheriffs in section 33-117.



25-507.01 - Summons; proof of service; return date.

25-507.01. Summons; proof of service; return date.

(1) Within twenty days after the date of issue, the person serving the summons, other than by certified mail service or designated delivery service, shall make proof of service to the court stating the time, place, including the address if applicable, name of the person with whom the summons was left, and method of service, or return the unserved summons to the court with a statement of the reason for the failure to serve.

(2) When service is by certified mail service or designated delivery service, the plaintiff or plaintiff's attorney shall file proof of service within ten days after the signed receipt is received or is available electronically, whichever occurs first.

(3) Failure to make proof of service or delay in doing so does not affect the validity of the service.



25-508 - Repealed. Laws 1983, LB 447, § 104.

25-508. Repealed. Laws 1983, LB 447, § 104.



25-508.01 - Service on individual.

25-508.01. Service on individual.

(1) An individual party, other than a person under the age of fourteen years, may be served by personal, residence, certified mail, or designated delivery service.

(2) A party under the age of fourteen years may be served by personal, residence, certified mail, or designated delivery service upon an adult person with whom the minor resides and who is the minor's parent or guardian or the person having care of the minor. If none of these can be found, a party under the age of fourteen years may be served by personal service.

(3) If the person to be served is an incapacitated person for whom a conservator or guardian has been appointed or is confined in any institution, notice of the service shall be given to the conservator or guardian or the superintendent or similar official of the institution. Failure to give such notice does not affect the validity of the service on the incapacitated person.

Although subsection (3) of this section requires that where summons is served on an incapacitated person, notice of such service shall be given to the guardian, it also provides that failure to give such notice will not affect the validity of the service. In re Interest of A.M.K., 227 Neb. 888, 420 N.W.2d 718 (1988).



25-509 - Repealed. Laws 1983, LB 447, § 104.

25-509. Repealed. Laws 1983, LB 447, § 104.



25-509.01 - Service on corporation.

25-509.01. Service on corporation.

A corporation may be served by personal, residence, certified mail, or designated delivery service upon any officer, director, managing agent, or registered agent, or by leaving the process at the corporation's registered office with a person employed therein, or by certified mail or designated delivery service to the corporation's registered office.



25-510 - Repealed. Laws 1983, LB 447, § 104.

25-510. Repealed. Laws 1983, LB 447, § 104.



25-510.01 - Repealed. Laws 1983, LB 447, § 104.

25-510.01. Repealed. Laws 1983, LB 447, § 104.



25-510.02 - Service on state or political subdivision.

25-510.02. Service on state or political subdivision.

(1) The State of Nebraska, any state agency as defined in section 81-8,210, and any employee of the state as defined in section 81-8,210 sued in an official capacity may be served by leaving the summons at the office of the Attorney General with the Attorney General, deputy attorney general, or someone designated in writing by the Attorney General, or by certified mail or designated delivery service addressed to the office of the Attorney General.

(2) Any county, city, or village of this state may be served by personal, residence, certified mail, or designated delivery service upon the chief executive officer or clerk.

(3) Any political subdivision of this state, as defined in subdivision (1) of section 13-903, other than a county, city, or village, may be served by personal, residence, certified mail, or designated delivery service upon the chief executive officer, clerk, secretary, or other official whose duty it is to maintain the official records, or any member of the governing board or body, or by certified mail or designated delivery service to the principal office of the political subdivision.

When this section applies, a summons must be served on the Attorney General in order to institute judicial review under the Administrative Procedure Act, sections 84-901 through 84-920. Concordia Teachers College v. Neb. Dept. of Labor, 252 Neb. 504, 563 N.W.2d 345 (1997).

This section provides the acceptable methods of service of summons upon the Attorney General, but although some discretion is granted as to the mode of service, no discretion is granted as to the entity to be served. Nebraska Methodist Health Sys. v. Dept. of Health, 249 Neb. 405, 543 N.W.2d 466 (1996).

When this section applies, in order to institute judicial review under the Administrative Procedure Act, service must be had on the Attorney General. Becker v. Nebraska Acct. & Disclosure Comm., 249 Neb. 28, 541 N.W.2d 36 (1995).

In cases in which this section applies, a summons must be served on the Attorney General in order to institute judicial review under the Administrative Procedure Act. Glass v. Nebraska Dept. of Motor Vehicles, 248 Neb. 501, 536 N.W.2d 344 (1995).

Pursuant to subsection (1), when a party commences an action against the State, that party's service must be served in one of the four following ways to be effective: (1) By leaving summons at the Attorney General's office with the Attorney General, (2) by leaving summons at the Attorney General's office with a deputy attorney general, (3) by leaving summons at the Attorney General's office with someone designated in writing by the Attorney General to receive summons, or (4) by sending summons by certified mail addressed to the Attorney General's office. Twiss v. Trautwein, 247 Neb. 535, 529 N.W.2d 24 (1995).

Pursuant to this section, the Attorney General must be served on behalf of the committee and that service may be accomplished by one of the methods for which provision is made in subsection (1). Ray v. Nebraska Crime Victim's Reparations Comm., 1 Neb. App. 130, 487 N.W.2d 590 (1992).



25-511 - Repealed. Laws 1983, LB 447, § 104.

25-511. Repealed. Laws 1983, LB 447, § 104.



25-511.01 - Repealed. Laws 1983, LB 447, § 104.

25-511.01. Repealed. Laws 1983, LB 447, § 104.



25-511.02 - Service on dissolved corporation.

25-511.02. Service on dissolved corporation.

A dissolved corporation may be served by personal, residence, certified mail, or designated delivery service upon any appointed receiver. If there is no receiver, a dissolved corporation may be served by personal, residence, certified mail, or designated delivery service upon any person who at the time of dissolution was an officer, director, managing agent, or registered agent, or upon any officer or director designated in the last annual report filed with the Secretary of State.



25-512 - Repealed. Laws 1983, LB 447, § 104.

25-512. Repealed. Laws 1983, LB 447, § 104.



25-512.01 - Service on partnership.

25-512.01. Service on partnership.

A partnership or limited partnership may be served by personal, residence, certified mail, or designated delivery service upon any partner except a limited partner, or by certified mail or designated delivery service at its usual place of business, or the process may be left at its usual place of business with an employee of the partnership or limited partnership.



25-513 - Repealed. Laws 1983, LB 447, § 104.

25-513. Repealed. Laws 1983, LB 447, § 104.



25-513.01 - Service on unincorporated association.

25-513.01. Service on unincorporated association.

An unincorporated association may be served by personal, residence, certified mail, or designated delivery service upon an officer or managing agent, or by certified mail or designated delivery service to the association at its usual place of business, or by leaving the process at its usual place of business with an employee of the unincorporated association.



25-514 - Repealed. Laws 1983, LB 447, § 104.

25-514. Repealed. Laws 1983, LB 447, § 104.



25-514.01 - Service on agent.

25-514.01. Service on agent.

Any party may be served by personal, residence, certified mail, or designated delivery service upon an agent authorized by appointment or by law to receive service of process.



25-515 - Repealed. Laws 1983, LB 447, § 104.

25-515. Repealed. Laws 1983, LB 447, § 104.



25-516 - Repealed. Laws 1983, LB 447, § 104.

25-516. Repealed. Laws 1983, LB 447, § 104.



25-516.01 - Service; voluntary appearance; defenses.

25-516.01. Service; voluntary appearance; defenses.

(1) The voluntary appearance of the party is equivalent to service.

(2) A defense of lack of jurisdiction over the person, insufficiency of process, or insufficiency of service of process may be asserted only under the procedure provided in the pleading rules adopted by the Supreme Court. If any of those defenses are asserted either by motion or in a responsive pleading and the court overrules the defense, an objection that the court erred in its ruling will be waived and not preserved for appellate review if the party asserting the defense either (a) thereafter files a demand for affirmative relief by way of counterclaim, cross-claim, or third-party claim or (b) fails to dismiss a demand for such affirmative relief that was previously filed. If any of those defenses are asserted either by motion or in a responsive pleading and the court overrules the defense, an objection that the court erred in its ruling on any issue, except the objection that the party is not amenable to process issued by a court of this state, will be waived and not preserved for appellate review if the party asserting the defense thereafter participates in proceedings on any issue other than those defenses.

A voluntary appearance signed the day before a complaint or petition is filed waives service of process if filed simultaneously with or after the petition. Johnson v. Johnson, 282 Neb. 42, 803 N.W.2d 420 (2011).

A voluntary appearance of a party is equivalent to service and, in effect, is another mode of service. Nebraska Methodist Health Sys. v. Dept. of Health, 249 Neb. 405, 543 N.W.2d 466 (1996).

An action stood dismissed by operation of law upon the passing of 6 months after the filing of the petition, where the defendants were not served process and their voluntary appearances were entered more than 6 months after the date the petition was filed. Vopalka v. Abraham, 9 Neb. App. 285, 610 N.W.2d 433 (2000).



25-517 - Repealed. Laws 1983, LB 447, § 104.

25-517. Repealed. Laws 1983, LB 447, § 104.



25-517.01 - Repealed. Laws 1983, LB 447, § 104.

25-517.01. Repealed. Laws 1983, LB 447, § 104.



25-517.02 - Substitute and constructive service.

25-517.02. Substitute and constructive service.

Upon motion and showing by affidavit that service cannot be made with reasonable diligence by any other method provided by statute, the court may permit service to be made (1) by leaving the process at the defendant's usual place of residence and mailing a copy by first-class mail to the defendant's last-known address, (2) by publication, or (3) by any manner reasonably calculated under the circumstances to provide the party with actual notice of the proceedings and an opportunity to be heard.

Substitute service cannot be effectively completed by using certified mail; this section allows only for the use of first-class mail. Thornton v. Thornton, 13 Neb. App. 912, 704 N.W.2d 243 (2005).

Substituted service based upon a false and misleading affidavit may be nullified. Where a parent was not given proper statutory notification of an adoption proceeding, the county court lacked jurisdiction to grant the adoption decree and the adoption was set aside. In re Adoption of Leslie P., 8 Neb. App. 954, 604 N.W.2d 853 (2000).



25-518 - Repealed. Laws 1983, LB 447, § 104.

25-518. Repealed. Laws 1983, LB 447, § 104.



25-518.01 - Service by publication.

25-518.01. Service by publication.

Service may be made by publication (1) when such service is elsewhere provided for by statute or (2) when ordered by the court.



25-519 - Service by publication; how made; contents.

25-519. Service by publication; how made; contents.

The publication shall be made once in each week for three successive weeks in some newspaper printed in the county where the complaint is filed if there is any printed in such county and, if there is not, in some newspaper printed in this state of general circulation in that county. It shall contain a summary statement of the claim for relief of the complaint, mention the court wherein it is filed, and notify the person or persons thus to be served when they are required to answer.

1. How made

2. Contents

3. Miscellaneous

1. How made

In the case of substitute service by publication under this section, service is not "made" until the third publication, and prior to the third publication, a defendant is "not served" under section 25-217. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

Where service by publication has been approved, a defendant is not served within 6 months from the date the petition was filed under section 25-217 unless the third publication under this section has occurred within 6 months from the date the petition was filed. State Farm Mut. Auto. Ins. Co. v. Allstate Ins. Co., 268 Neb. 439, 684 N.W.2d 14 (2004).

Publication seven times in semi-weekly newspaper was not sufficient in foreclosure of tax lien. Davis v. American Inv. & Trust Co., 94 Neb. 427, 143 N.W. 464 (1913).

Publications need not be on same day of week; "week" defined. Burr v. Finch, 91 Neb. 417, 136 N.W. 72 (1912).

Notice must be published in all regular issues during week. Smith v. Potter, 90 Neb. 298, 133 N.W. 437 (1911); Claypool v. Robb, 90 Neb. 193, 133 N.W. 178 (1911).

Notice takes place of summons; publication requiring defendant to answer on second Monday is irregular and may be set aside on motion. Calkins v. Miller, 55 Neb. 601, 75 N.W. 1108 (1898).

Four weekly publications are sufficient. Taylor v. Coots, 32 Neb. 30, 48 N.W. 964 (1891); Fouts v. Mann, 15 Neb. 172, 18 N.W. 64 (1883).

Notice requiring defendant to answer in forenoon is valid; but has whole day to answer. Armstrong v. Middlestadt, 22 Neb. 711, 36 N.W. 151 (1888).

Notice once each week for four successive weeks is completed upon distribution of last publication. Davis v. Huston, 15 Neb. 28, 16 N.W. 820 (1883).

2. Contents

Publication notice must contain a summary statement of the object and prayer of the petition, mention the court wherein it is filed, and notify the person or persons to be served when they are required to answer. Coffin v. Maitland, 146 Neb. 477, 20 N.W.2d 310 (1945).

Plaintiff's cause of action is not required to be set out in notice. Smith v. Potter, 92 Neb. 39, 137 N.W. 854 (1912).

Notice stating that action was for "partition" of lands was sufficient without reciting "partition or sale." McCormick v. Paddock, 20 Neb. 486, 30 N.W. 602 (1886).

Notice in attachment containing general description of property attached is not void. Grebe v. Jones, 15 Neb. 312, 18 N.W. 81 (1883).

3. Miscellaneous

Notice to nonresident herein complied with this section. Armstrong v. Bates, 94 Neb. 462, 143 N.W. 477 (1913).



25-520 - Service by publication; when complete; how proved; affidavit of publication.

25-520. Service by publication; when complete; how proved; affidavit of publication.

Service by publication shall be deemed complete when it shall have been made in the manner and for the time prescribed in section 25-519; and such service shall be proved by the affidavit of the printer or his foreman or principal clerk, or other person knowing the same.

In tax foreclosure case, section is strictly construed. Armstrong v. Griffith, 94 Neb. 515, 143 N.W. 461 (1913).

Service is complete upon distribution of paper containing its fourth successive weekly insertion. Claypool v. Robb, 90 Neb. 193, 133 N.W. 178 (1911).

Any one having actual knowledge of facts may make affidavit. Taylor v. Coots, 32 Neb. 30, 48 N.W. 964 (1891).

Court may permit amendment of affidavit to conform to facts. Britton v. Larson, 23 Neb. 806, 37 N.W. 681 (1888).



25-520.01 - Service by publication; mailing of published notice; requirements; waiver; when mailing not required.

25-520.01. Service by publication; mailing of published notice; requirements; waiver; when mailing not required.

In any action or proceeding of any kind or nature, as defined in section 25-520.02, where a notice by publication is given as authorized by law, a party instituting or maintaining the action or proceeding with respect to notice or his attorney shall within five days after the first publication of notice send by United States mail a copy of such published notice to each and every party appearing to have a direct legal interest in such action or proceeding whose name and post office address are known to him. Proof by affidavit of the mailing of such notice shall be made by the party or his attorney and shall be filed with the officer with whom filings are required to be made in such action or proceeding within ten days after mailing of such notice. Such affidavit of mailing of notice shall further be required to state that such party and his attorney, after diligent investigation and inquiry, were unable to ascertain and do not know the post office address of any other party appearing to have a direct legal interest in such action or proceeding other than those to whom notice has been mailed in writing. It shall not be necessary to serve the notice prescribed by this section upon any competent person, fiduciary, partnership, or corporation, who has waived notice in writing, entered a voluntary appearance, or has been personally served with summons or notice in such proceeding.

1. Notice not required

2. Miscellaneous

1. Notice not required

First cousins of testator were not prima facie heirs-at-law, and hence were not required to be notified by mail of pending probate of will. Estate of Colman v. Redford, 179 Neb. 270, 137 N.W.2d 822 (1965).

Notice by mail is not required to be given to the holder of a claim for unliquidated damages. Farmers Co-op. Mercantile Co. v. Sidner, 175 Neb. 94, 120 N.W.2d 537 (1963).

Notice by mail was not required to be given to property owner of intention by municipality to pass resolution of necessity for constructing sewer system. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Notice was not required to be sent to all owners of land within school district of proceedings to change boundaries thereof. Lindgren v. School Dist. of Bridgeport, 170 Neb. 279, 102 N.W.2d 599 (1960).

A decedent's potential liability for an automobile accident, without establishment of liability and amount of damages, does not constitute a direct legal interest in the estate such that notice by mail must be sent to the potential creditor. Mach v. Schmer, 4 Neb. App. 819, 550 N.W.2d 385 (1996).

2. Miscellaneous

The requirements of this section apply to a publication of notice given under section 25-1529 governing sales on execution. KLH Retirement Planning v. Okwumuo, 263 Neb. 760, 642 N.W.2d 801 (2002).

County court which obtained jurisdiction of res of estate upon filing of petition retains jurisdiction until service of notice is perfected or until matter is abandoned. Fischer v. Lingle, 195 Neb. 108, 237 N.W.2d 110 (1975).

A mortgagor in a foreclosure proceeding is not entitled to personal service of the published notice of sale. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).

Copy of notice, mailed hereunder, that a will and codicil are being offered for probate is sufficient to put party upon inquiry as to documents offered. Flint v. Panter, 187 Neb. 615, 193 N.W.2d 279 (1970).

This section does not apply to notice of dissolution of corporation. Christensen v. Boss, 179 Neb. 429, 138 N.W.2d 716 (1965).



25-520.02 - Action or proceeding, defined.

25-520.02. Action or proceeding, defined.

The term action or proceeding means all actions and proceedings in any court and any action or proceeding before the governing bodies of municipal corporations, public corporations, and political subdivisions for the equalization of special assessments or assessing the cost of any public improvement.

The act, of which this section is a part, is not amendatory, but is new and independent legislation. Farmers Co-op. Mercantile Co. v. Sidner, 175 Neb. 94, 120 N.W.2d 537 (1963).

Resolution of necessity for constructing a sewer system was not within purview of this section. Jones v. Village of Farnam, 174 Neb. 704, 119 N.W.2d 157 (1963).

Statute does not contemplate personal notice must be given to a class on matters of general public concern. Lindgren v. School Dist. of Bridgeport, 170 Neb. 279, 102 N.W.2d 599 (1960).



25-520.03 - Sections, how construed.

25-520.03. Sections, how construed.

Sections 25-520.01 to 25-520.03 are intended by the Legislature to be cumulative and supplemental to existing legislation. They are deemed to be a matter of general statewide concern. Such sections apply to all parties authorized by law to give notice by publication, including the State of Nebraska, its governmental subdivisions, and all public and municipal corporations.

The act, of which this section is a part, is not amendatory, but is new and independent legislation. Farmers Co-op. Mercantile Co. v. Sidner, 175 Neb. 94, 120 N.W.2d 537 (1963).



25-520.04 - Repealed. Laws 1986, LB 735, § 1.

25-520.04. Repealed. Laws 1986, LB 735, § 1.



25-521 - Repealed. Laws 1983, LB 447, § 104.

25-521. Repealed. Laws 1983, LB 447, § 104.



25-522 - Service by publication; designation of newspaper.

25-522. Service by publication; designation of newspaper.

It shall be the lawful right of any plaintiff or petitioner in any suit, action or proceeding, pending or prosecuted in any of the courts of this state, in which it is necessary to publish in a newspaper any notice or copy of an order, growing out of, or connected with, such action or proceeding, either by himself or his attorney of record, to designate in what newspaper such notice or copy of order shall be published; and it shall be the duty of the judges of the district court, county judges, or any other officer charged with the duty of ordering, directing or superintending the publication of any of such notices, or copies of orders, to strictly comply with such designations when made in accordance with the provisions of this section.



25-523 - Legal newspaper, defined; prior publications legalized.

25-523. Legal newspaper, defined; prior publications legalized.

No newspaper shall be considered a legal newspaper for the publication of legal and other official notices unless the same shall have a bona fide circulation of at least three hundred paid subscriptions weekly, and shall have been published within the county for fifty-two successive weeks prior to the publication of such notice, and be printed, either in whole or in part, in an office maintained at the place of publication; Provided, that nothing in this section shall invalidate the publication in a newspaper which has suspended publication or been printed outside of the county, on account of fire, flood or other unavoidable accident, for not to exceed ten weeks, in the year last preceding the first publication of a legal notice, advertising or publication; provided further, that all publications made prior to May 22, 1941, in a newspaper which has, on account of flood, fire or other unavoidable accident, suspended publication or been printed in an office outside of the county, are hereby legalized; provided further, that all newspapers, otherwise complying herewith, which have, on account of flood, fire or other unavoidable accident, suspended publication or been printed in an office outside of the county, for not to exceed ten weeks in any year, are hereby legalized; and provided further, that the publication of legal or other official notices in the English language in foreign language newspapers published within the county for fifty-two successive weeks prior to the publication of such a notice, and printed either in whole or in part in an office maintained at the place of publication, shall also be legal.

Mechanical act of printing legal newspaper may be performed outside county of place of publication. Wymore Arbor State, Inc. v. Korinek, 182 Neb. 557, 156 N.W.2d 24 (1968).

Particular requirements of this section need not be recited in printer's proof of publication. Seymour v. Lawson, 111 Neb. 770, 197 N.W. 623 (1926).



25-524 - Repealed. Laws 1983, LB 447, § 104.

25-524. Repealed. Laws 1983, LB 447, § 104.



25-525 - Judgment on constructive service; how opened; procedure.

25-525. Judgment on constructive service; how opened; procedure.

A party against whom a judgment or order has been rendered without other service than by publication in a newspaper may, at any time within five years after the date of entry of the judgment or order, have the same opened to allow the applicant to appear in court and make a defense. Before the judgment or order is opened, the applicant shall give notice to the adverse party of the intention to make such application and shall file a full answer to the petition or complaint, pay all costs, if the court requires them to be paid, and make it appear to the satisfaction of the court, by affidavit, that during the pendency of the action the applicant had no actual notice thereof in time to appear in court and make a defense. The title to any property, the subject of the judgment or order sought to be opened, which by it, or in consequence of it, has passed to a purchaser in good faith, shall not be affected by any proceedings under this section, nor shall the proceedings affect the title of any property sold before judgment under an attachment. The adverse party, on the hearing of an application to open a judgment or order, as provided by this section, shall be allowed to present counter-affidavits, to show that during the pendency of the action the applicant had notice thereof in time to appear in court and make a defense.

1. Sufficiency of application

2. Notice to plaintiff

3. Title to conveyed property

4. Miscellaneous

1. Sufficiency of application

Before party can have judgment opened, it must appear that he had no actual notice of the pendency of the action in time to make defense. McNally v. McNally, 152 Neb. 845, 43 N.W.2d 170 (1950).

Verified petition filed by parties seeking to open up judgment under this section was equivalent to affidavit and answer required thereunder. Nelson v. Nelson, 113 Neb. 453, 203 N.W. 640 (1925).

Application was sufficient to authorize vacation of judgment. Eno v. Lampshire, 108 Neb. 265, 187 N.W. 782 (1922).

Ordinarily only party can make affidavit, but may be made by attorney where party is nonresident. Cass v. Nitsch, 81 Neb. 228, 115 N.W. 753 (1908).

On application, defendant cannot contest sufficiency of original petition; "full answer" means meritorious answer. Oakes v. Ziemer, 62 Neb. 603, 87 N.W. 350 (1901).

To permit a defendant to open up decree, full answer to the merits must be presented. Oakes v. Ziemer, 61 Neb. 6, 84 N.W. 409 (1900).

Defendant must show he did not have actual notice of suit in time to make defense; adverse party may present counteraffidavits. Stover v. Hough, 47 Neb. 789, 66 N.W. 825 (1896).

Party seeking to have judgment opened up must allege and prove bona fides. McGregor v. Eastern B. & L. Assn., 5 Neb. Unof. 563, 99 N.W. 509 (1904).

Motion to vacate judgment after term must tender valid defense which court will adjudge prima facie valid. Waters v. Raker, 1 Neb. Unof. 830, 96 N.W. 78 (1901).

2. Notice to plaintiff

Appearance by party to resist motion to vacate waives notice. Scarborough v. Myrick, 47 Neb. 794, 66 N.W. 867 (1896).

Proceeding is continuation of original action; service of notice on plaintiff's attorney is sufficient. Merriam v. Gordon, 17 Neb. 325, 22 N.W. 563 (1885).

3. Title to conveyed property

Good faith purchaser of land at judicial sale is protected in event judgment reversed under this section. Pauley v. Knouse, 109 Neb. 716, 192 N.W. 195 (1923); Warren v. Dick, 17 Neb. 241, 22 N.W. 462 (1885).

Title of purchaser cannot be litigated in action, except perhaps where bad faith is charged. Security Abstract of Title Co. v. Longacre, 56 Neb. 469, 76 N.W. 1073 (1898).

A purchaser of land under a judgment subsequently opened is not a purchaser pendente lite. Scudder v. Sargent, 15 Neb. 102, 17 N.W. 369 (1883).

4. Miscellaneous

One seeking to open up a judgment secured by constructive service must act within five years and must, by a preponderance of the evidence, show that he had no notice prior to judgment and he must file a meritorious answer. Wittwer v. Dorland, 198 Neb. 361, 253 N.W.2d 26 (1977).

This section has no relation to filing of claims against estate. Supp v. Allard, 162 Neb. 563, 76 N.W.2d 459 (1956).

This section has no reference to a void judgment. Hassett v. Durbin, 132 Neb. 315, 271 N.W. 867 (1937).

Action to redeem from tax foreclosure was commenced in time hereunder. Walter v. Union R. E. Co., 107 Neb. 144, 185 N.W. 323 (1921).

Section is not applicable to proceedings before drainage district board. Richardson County ex rel. Sheehan v. Drainage Dist., 96 Neb. 169, 147 N.W. 205 (1914).

Relief may be granted after five years if proper petitions are presented before expiration of time. Affidavits are amendable. Rine v. Rine, 91 Neb. 248, 135 N.W. 1051 (1912).

Section does not relate to void judgments. Herman v. Barth, 85 Neb. 722, 124 N.W. 135 (1910); Hayes County v. Wileman, 82 Neb. 669, 118 N.W. 478 (1908).

Owner of land sold under scavenger tax law is not entitled to benefits of this section as matter of right. State v. Several Parcels of Land, 75 Neb. 538, 106 N.W. 663 (1906).

Defendant who conveyed his interest by quitclaim deed cannot move to vacate judgment. Browne v. Palmer, 66 Neb. 287, 92 N.W. 315 (1902).

Acknowledgment on summons is actual personal service; judgment cannot be opened. Cheney v. Harding, 21 Neb. 65, 31 N.W. 255 (1887).

Affidavit by an attorney who has personal knowledge of the want of "actual notice" will be sufficient to open the judgment in absence of counteraffidavits. In re Reed v. Estate of Thompson, 19 Neb. 397, 27 N.W. 391 (1886).

Opening judgment upon complying with the requirements of the statute is a matter of right. Brown v. Conger, 10 Neb. 236, 4 N.W. 1009 (1880).



25-526 - Repealed. Laws 1983, LB 447, § 104.

25-526. Repealed. Laws 1983, LB 447, § 104.



25-527 - Procedure when defendants not all served.

25-527. Procedure when defendants not all served.

Where the action is against two or more defendants, and one or more shall have been served, but not all of them, the plaintiff may proceed as follows: (1) If the action be against defendants jointly indebted upon contract, he may proceed against the defendant served, unless the court otherwise direct; (2) if the action be against defendants severally liable, he may, without prejudice to his rights against those not served, proceed against the defendants served in the same manner as if they were the only defendants.

Action being for joint and several liability, it could proceed as to the defendants served, under this section. Bourne v. Baer, 107 Neb. 255, 185 N.W. 408 (1921).

Section is applicable to proceedings to revive joint judgment. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906); Clark v. Commercial Nat. Bank of Columbus, 68 Neb. 764, 94 N.W. 958 (1903).

Where principal on injunction bond could not be found in county, it was proper to proceed against surety alone. Gyger v. Courtney, 59 Neb. 555, 81 N.W. 437 (1900).

Obligors on joint bond must be joined; may proceed against those served. Perkins County v. Miller, 55 Neb. 141, 75 N.W. 577 (1898); Young v. Joseph Bros. & Davidson, 5 Neb. Unof. 559, 99 N.W. 522 (1904).



25-528 - Personal service upon appointed resident agent; appointment invalidates constructive service, when.

25-528. Personal service upon appointed resident agent; appointment invalidates constructive service, when.

It shall be lawful for any person, association or corporation, owning or claiming any interest in or lien upon any real estate lying within this state, to make and file in the office of the register of deeds of the county in which such real estate is situated an appointment, in writing, of some person, who shall be a resident of the county in which said lands lie, upon whom process may be served in any suit, action or proceeding, concerning or affecting such real estate, to which such owner or claimant shall be made a party. Such appointment shall be acknowledged in the manner provided by law for the acknowledgment of deeds, and shall specifically describe the lands affected by such appointment. From and after the filing of such appointment as herein provided, service of any writ, summons, order or notice, in any suit, action or proceeding, concerning or affecting such real estate, shall be made upon the person so appointed and designated in such manner as may be provided by law for the service of process upon persons found in this state, and shall be held and taken to be a valid and effectual service upon such owner or claimant. A copy of such appointment, or of the record thereof, duly certified by the said register of deeds, shall be deemed sufficient evidence thereof. No service made by publication shall be valid in respect to any such owner or claimant, who shall have filed an appointment under the provisions of this article; Provided, such appointment may be at any time revoked by such owner or claimant, but such revocation shall be in writing duly acknowledged, and shall specifically describe the lands affected by such appointment, and filed and recorded in the office of the register of deeds of the county in which any such real property is situated.



25-529 - Personal service upon appointed resident agent; appointment; recording and indexing; fees.

25-529. Personal service upon appointed resident agent; appointment; recording and indexing; fees.

The register of deeds of each county shall record such appointment as shall be filed under the provisions of section 25-528 and any revocation thereof in the Miscellaneous Record, shall enter such instruments in the numerical index against the lands described therein, and shall be entitled to demand and receive fees as provided in section 33-109.



25-530 - Repealed. Laws 1983, LB 447, § 104.

25-530. Repealed. Laws 1983, LB 447, § 104.



25-530.01 - Repealed. Laws 1983, LB 447, § 104.

25-530.01. Repealed. Laws 1983, LB 447, § 104.



25-530.02 - Repealed. Laws 1983, LB 447, § 104.

25-530.02. Repealed. Laws 1983, LB 447, § 104.



25-530.03 - Repealed. Laws 1983, LB 447, § 104.

25-530.03. Repealed. Laws 1983, LB 447, § 104.



25-530.04 - Repealed. Laws 1983, LB 447, § 104.

25-530.04. Repealed. Laws 1983, LB 447, § 104.



25-530.05 - Repealed. Laws 1983, LB 447, § 104.

25-530.05. Repealed. Laws 1983, LB 447, § 104.



25-530.06 - Repealed. Laws 1983, LB 447, § 104.

25-530.06. Repealed. Laws 1983, LB 447, § 104.



25-530.07 - Repealed. Laws 1983, LB 447, § 104.

25-530.07. Repealed. Laws 1983, LB 447, § 104.



25-530.08 - Company, firm, or unincorporated association; appointment of agent; execution on judgment; fees.

25-530.08. Company, firm, or unincorporated association; appointment of agent; execution on judgment; fees.

When a company, firm, or unincorporated association described in section 25-313 has its principal place of business or activity outside of this state and does not have a usual place of doing business or activity within the state or a clerk or general agent within the state, such company, firm, or unincorporated association shall appoint an agent or agents in this state, and before it is authorized to engage in any kind of business or activity in this state, such company, firm, or unincorporated association shall file in the office of the Secretary of State a certified statement setting forth that such company, firm, or unincorporated association is doing business or conducting activities in the State of Nebraska, stating the nature of the business or activity, and designating an agent or agents within the State of Nebraska upon whom process or other legal notice of the commencement of any legal proceeding or in the prosecution thereof may be served. Executions issued on any judgments rendered in such proceedings shall be levied only on property of the company, firm, or unincorporated association. A fee of five dollars shall be paid for filing the certified statement with the Secretary of State. If there is a change of the agent or agents or if there is a change of street address, a statement shall be filed with the Secretary of State stating the name of the new agent or agents or the new street address or both. A filing fee of three dollars shall be paid for the filing of such statement. This section shall not apply to domestic limited partnerships and foreign limited partnerships governed by the Nebraska Uniform Limited Partnership Act.

1. Right to serve

2. Procedure

3. Miscellaneous

1. Right to serve

An unincorporated association to represent employees in collective bargaining must comply with this section before it may bring an action in court. Nebraska Council of Educational Leaders v. Nebraska Dept. of Education, 189 Neb. 811, 205 N.W.2d 537 (1973).

Prior to 1947 amendment, where unincorporated association was not formed to carry on some trade or business, or to hold some species of property in this state, service of process could not be properly made on such association in this state. Hurley v. Brotherhood of Railroad Trainmen, 147 Neb. 781, 25 N.W.2d 29 (1946).

Nonresident firm of attorneys, not having office in this state, was not subject to service of process under this section. State ex rel. Johnson v. Tautges, Rerat & Welch, 146 Neb. 439, 20 N.W.2d 232 (1945).

Where the members of a partnership reside in another state and are not within this state, service of summons upon the firm cannot be made in a county where it has no usual place of business. Stelling v. Peddicord, 78 Neb. 779, 111 N.W. 793 (1907).

To authorize summons to another county, nonresident must be bona fide defendant. Stull Bros. v. Powell, 70 Neb. 152, 97 N.W. 249 (1903).

Section is cumulative, and does not prevent service on individual members of partnership. Herron v. Cole Bros., 25 Neb. 692, 41 N.W. 765 (1889).

In suit to enjoin violation of federal statute by members of partnership, federal district court for Missouri, wherein members resided, had jurisdiction although place of partnership's business was in Nebraska. Sutherland v. United States, 74 F.2d 89 (8th Cir. 1934).

2. Procedure

Defendant having given other reasons for refusing to recognize plaintiff as negotiating agent could not change ground after litigation started and base refusal on tardy filing of certificate designating agent. Orleans Education Assn. v. School Dist. of Orleans, 193 Neb. 675, 229 N.W.2d 172 (1975).

In suit against a partnership, filing of a petition by individual partners to remove suit to federal court is not a general appearance but a special appearance only. Security State Bank of Norfolk v. Jackson Bros., Boesel & Co., 130 Neb. 562, 265 N.W. 747 (1936).

Service in an action against a partnership may be made by copy left at the usual place of business. Wittstruck v. Temple, 58 Neb. 16, 78 N.W. 456 (1899).

Where action is brought against firm in the individual names of its members and one member is absent from state, service upon the others is sufficient. Winters v. Means, 25 Neb. 241, 41 N.W. 157 (1888).

Service on partnership at usual place of business is sufficient. Rosenbaum & Co. v. Hayden & Co., 22 Neb. 744, 36 N.W. 147 (1888).

3. Miscellaneous

Service of process in an action against individual members of a partnership is not governed by this section. Hanna v. Emerson, 45 Neb. 708, 64 N.W. 229 (1895).



25-531 - Lis pendens; notice; where filed; contents; recording; cancellation; filing fee.

25-531. Lis pendens; notice; where filed; contents; recording; cancellation; filing fee.

When the summons has been served or publication made, the action is pending so as to charge third persons with notice of pendency. While the action is pending no interest can be acquired by third persons in the subject matter thereof, as against the plaintiff's title. In all actions brought to affect the title to real property, the plaintiff may either at the time of filing his or her complaint or afterwards, file, or in case any defendant sets up an affirmative cause of action and demands relief which shall affect the title to real estate, he or she may, at the time of filing such answer or at any time afterwards, file with the clerk or register of deeds of each county in which the real estate thus to be affected, or any part thereof, is situated, a notice of the pendency of such action. The notice shall contain the names of the parties, the object of the action, and a description of the property in such county sought to be affected thereby. If the action is for foreclosure of a mortgage, such notice shall contain the date of the mortgage, the parties thereto, and the time and place of recording the same. The clerk or register of deeds of such county shall record the notice thus filed and enter the same upon the numerical index of all lands, any part of which is included in the description in the notice, for which he or she shall be entitled to receive filing fees in accordance with section 33-109, to be paid by the person filing such notice, and which shall be taxed as part of the costs in the action. From the time of filing such notice the pendency of such action shall be constructive notice to any purchaser or encumbrancer to be affected thereby. Every person whose conveyance or encumbrance is subsequently executed or subsequently recorded shall be deemed to be a subsequent purchaser or encumbrancer and shall be bound by all proceedings taken in the action after the filing of such notice to the same extent as if he or she were made a party to the action. The court in which such action was commenced or any judge thereof may at any time thereafter on the application of any person aggrieved, on good cause shown, and on such notice as the court or judge may determine, order the notice to be canceled by the clerk or register of deeds of any county in which the notice may have been filed or recorded by filing a notice of release. In actions in which such notice is filed in a county or counties, other than the county in which the action is pending, the county clerk or the register of deeds of the county in which the action was begun may cancel such notice by executing a written release under his or her hand and seal by reason of the order of the court or judge, and forward such release by mail to the county clerk or register of deeds of the county in which the notice has been filed or recorded, and which certificate such county clerk or register of deeds shall record in the records of his or her office. At any time after such notice of pendency is recorded, the party on whose behalf the same was filed or the party's attorney of record may cause the notice to be canceled in the office of the county clerk or register of deeds of any county in which the notice has been filed or recorded. Such cancellation may be made by written release in the same manner as such cancellations are entered on order of the court. For the service required by this section, the county clerk or register of deeds shall be entitled to charge and receive fees in accordance with section 33-109, to be paid by the party causing the service to be performed.

1. Scope

2. Subsequent purchasers

1. Scope

The purpose and nature of the property and the intent of the parties determines whether buildings or other items located on leased land affect the title to real property. Ondrak v. Matis, 270 Neb. 46, 699 N.W.2d 367 (2005).

Lis pendens has no application to independent titles, not derived from any of the parties to the suit nor in succession to them. Coffin v. Old Line Life Ins. Co., 138 Neb. 857, 295 N.W. 884 (1941).

Claims based upon deed made after lis pendens is filed are subordinated to and determined by the judgment in mortgage foreclosure suit. Hadley v. Corey, 137 Neb. 204, 288 N.W. 826 (1939).

Notice of pendency of suit, while preventing other than parties to the suit from acquiring interest in subject matter pendente lite, does not affect existing rights or prevent the court from their adjudication. First Nat. Bank of Decatur v. Young, 124 Neb. 598, 247 N.W. 586 (1933).

In action to wind up farm lease partnership, intervening creditors of one partner, having constructive notice hereunder of their debtor's limited interest, must share with other partner in distribution of debtor's property. Sacks v. Lytle, 119 Neb. 642, 230 N.W. 501 (1930).

Filing lis pendens at commencement of quiet title action gives constructive notice of plaintiff's claims. Gwynne v. Goldware, 102 Neb. 260, 166 N.W. 625 (1918).

Filing lis pendens does not impound property for plaintiff not having general or specific lien. Purchaser after action is started is not bound by rights subsequently set up by amendment. Hulen v. Chilcoat, 79 Neb. 595, 113 N.W. 122 (1907).

Section does not refer to rights of third parties not derived through parties to suit. Merrill v. Wright, 65 Neb. 794, 91 N.W. 697 (1902).

Lessee under lease made during suit is subject to decree against lessor. McLean v. McCormick, 4 Neb. Unof. 187, 93 N.W. 697 (1903).

Lis pendens applies only to specific property pointed out by pleadings, and must be definite. Hillebrand v. Nelson, 1 Neb. Unof. 783, 95 N.W. 1068 (1901).

Nonresident assignee of note and mortgage, failing to record his assignment, is bound by decree canceling mortgage. Heck v. Nicholas, 6 F.2d 10 (8th Cir. 1925).

2. Subsequent purchasers

The court having jurisdiction, a party cannot, while the action is pending, dispose of the property and avoid the effect of the final judgment in the case. Stanton v. Stanton, 146 Neb. 71, 18 N.W.2d 654 (1945).

A purchaser pendente lite need not be made a party to a mechanic's lien foreclosure proceeding. Johnson v. Olson, 132 Neb. 778, 273 N.W. 201 (1937).

One failing to record deed until after lis pendens filed in action to set aside deeds is subsequent purchaser and bound by proceedings. Justice v. Shaw, 103 Neb. 423, 172 N.W. 253 (1919).

Amendment of 1887 cutting off prior unrecorded interests was constitutional; purpose of amendment stated. Munger v. Beard & Bro., 79 Neb. 764, 113 N.W. 214 (1907).

Mortgagee acquiring rights after levy of attachment took subject thereto even though petition in attachment suit was thereafter amended. Nagle v. First Nat. Bank of Omaha, 57 Neb. 552, 77 N.W. 1074 (1899).

Purchaser pendente lite is bound by decree. Clark v. Charles, 55 Neb. 202, 75 N.W. 563 (1898); Lincoln Rapid Transit Co. v. Rundle, 34 Neb. 559, 52 N.W. 563 (1892).

Judgment is superior to mortgage executed during term, though recorded before judgment. Norfolk State Bank v. Murphy, 40 Neb. 735, 59 N.W. 706 (1894).

Purchaser after summons served is subject to judgment. Shuman v. Willets, 17 Neb. 478, 23 N.W. 358 (1885).



25-532 - Notice of judgment when property situated in more than one county.

25-532. Notice of judgment when property situated in more than one county.

When any part of the real property, the subject matter of an action, is situated in any other county or counties than the one in which the action is brought, a certified copy of the judgment in such action must be recorded in the clerk's office of such other county or counties before it shall operate therein as a notice, so as to charge third persons as provided in section 25-531. It shall operate as such notice without record in the county where it is rendered; but this section shall not apply to actions or proceedings under any statute now in force which does not require such record.



25-533 - Attachment and execution issued from another county; notice upon entry in encumbrance book.

25-533. Attachment and execution issued from another county; notice upon entry in encumbrance book.

No levy of attachment or execution on real estate issued from any other county shall be notice to a subsequent vendee or encumbrancer in good faith, unless the sheriff shall have entered in a book, which shall be kept in the office of the clerk of the district court by such clerk and called the "encumbrance book," a statement that the land, describing it, has been so attached or levied on, the cause in which it was so attached, and when it was done, signed by such sheriff. Such book shall be open, as other books kept by such clerk, to public inspection.



25-534 - Order, motion, or notice; service; delivery.

25-534. Order, motion, or notice; service; delivery.

Whenever in any action or proceeding, any order, motion, notice, or other document, except a summons, is required by statute or rule of the Supreme Court to be served upon or given to any party, the service or delivery shall be made in accordance with the rules of pleading in civil actions promulgated by the Supreme Court pursuant to section 25-801.01.

This section did not apply when the defendant in a paternity action did not appear in the action. State v. Buckhalter, 273 Neb. 443, 730 N.W.2d 340 (2007).

Service of agency's final decision was completed upon mailing pursuant to this section rather than upon receipt of decision by petitioner's attorney. Roubal v. State, 14 Neb. App. 554, 710 N.W.2d 359 (2006).

Notice was satisfied when address used was correct but included wrong office designation and no evidence showed notice was not received. City of Lincoln v. MJM, Inc., 9 Neb. App. 715, 618 N.W.2d 710 (2000).



25-535 - Person, defined.

25-535. Person, defined.

As used in sections 25-535 to 25-541, person includes an individual, executor, administrator, personal representative, corporation, partnership, limited liability company, association, or other legal or commercial entity, whether or not a citizen or domiciliary of this state and whether or not organized under the laws of this state.

Under this and succeeding sections where copies of complaint, summons, and interrogatories were sent by registered mail to limited partnership defendant at its foreign office, Nebraska long-arm statute was satisfied. Blum v. Kawaguchi, Ltd., 331 F.Supp. 216 (D. Neb. 1971).



25-536 - Jurisdiction over a person.

25-536. Jurisdiction over a person.

A court may exercise personal jurisdiction over a person:

(1) Who acts directly or by an agent, as to a cause of action arising from the person:

(a) Transacting any business in this state;

(b) Contracting to supply services or things in this state;

(c) Causing tortious injury by an act or omission in this state;

(d) Causing tortious injury in this state by an act or omission outside this state if the person regularly does or solicits business, engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered, in this state;

(e) Having an interest in, using, or possessing real property in this state; or

(f) Contracting to insure any person, property, or risk located within this state at the time of contracting; or

(2) Who has any other contact with or maintains any other relation to this state to afford a basis for the exercise of personal jurisdiction consistent with the Constitution of the United States.

1. Subject to jurisdiction

2. Not subject to jurisdiction

3. Miscellaneous

1. Subject to jurisdiction

Nebraska's long-arm statute confers jurisdiction over a noncustodial parent who removes a minor child from the child's Nebraska home under the guise of exercising visitation rights in another jurisdiction and then intentionally subjects the child to harm before returning her to this state. S.L. v. Steven L., 274 Neb. 646, 742 N.W.2d 734 (2007).

Nebraska's long-arm statute extends Nebraska's jurisdiction over nonresidents having any contact with or maintaining any relation to this state as far as the U.S. Constitution permits. S.L. v. Steven L., 274 Neb. 646, 742 N.W.2d 734 (2007).

A parent company had sufficient minimum contacts with Nebraska for a Nebraska court to exercise personal jurisdiction where the parent company contracted with its Nebraska subsidiary, coordinated the exchange of equipment between the subsidiary and other centers, prepared all tax reports, provided all forms necessary for operations in Nebraska, and operated a toll-free telephone number and Web site accessible from Nebraska. Erickson v. U-Haul Internat., 274 Neb. 236, 738 N.W.2d 453 (2007).

Nebraska's long-arm statute extends Nebraska's jurisdiction over nonresidents having any contact with or maintaining any relation to this state as far as the U.S. Constitution permits. Ameritas Invest. Corp. v. McKinney, 269 Neb. 564, 694 N.W.2d 191 (2005); Brunkhardt v. Mountain West Farm Bureau Mut. Ins., 269 Neb. 222, 691 N.W.2d 147 (2005).

The long-arm statute expressly extends Nebraska's jurisdiction over nonresidents having any contact with or maintaining any relation with Nebraska as far as the U.S. Constitution permits. Quality Pork Internat. v. Rupari Food Servs., 267 Neb. 474, 675 N.W.2d 642 (2004).

This section expressly extends Nebraska's jurisdiction over nonresidents as far as the U.S. Constitution permits. Crete Carrier Corp. v. Red Food Stores, Inc., 254 Neb. 323, 576 N.W.2d 760 (1998).

This section expressly extends Nebraska's jurisdiction over nonresidents as far as the U.S. Constitution permits. The fiduciary shield doctrine is not a bar to personal jurisdiction over a corporate agent or employee when the agent or employee has sufficient minimum contacts of his own with Nebraska to satisfy federal due process requirements. Crystal Clear Optical v. Silver, 247 Neb. 981, 531 N.W.2d 535 (1995).

This section explicitly extends Nebraska's jurisdiction as far as the U.S. Constitution permits. Wagner v. Unicord Corp., 247 Neb. 217, 526 N.W.2d 74 (1995).

Nonresident defendant's conduct and connection with the State of Nebraska was such that it reasonably should have anticipated being haled into court over plaintiff's cause of action for the return of its loan application fee. 24th and Dodge Ltd. v. Commercial Nat. Bank, 243 Neb. 98, 497 N.W.2d 386 (1993).

In order to subject a defendant to a judgment in personam, if the defendant is not within the territory of the forum, due process requires that such defendant have certain minimum contacts with the forum state so that maintenance of the suit does not offend traditional notions of fair play and substantial justice. McGowan Grain v. Sanburg, 225 Neb. 129, 403 N.W.2d 340 (1987).

The establishment of a marital relationship in this state from which a nonresident has left is sufficient minimum contact with this state to permit a court of this state to exercise in personam jurisdiction over the nonresident in an action to dissolve that marriage. York v. York, 219 Neb. 883, 367 N.W.2d 133 (1985).

Company having an interest in, using or possessing real property in this state at a time when it was transacting business in this state was subject to jurisdiction of court in this state and its special appearance was properly overruled. Grand Island Hotel Corp. v. Second Island Development Co., 191 Neb. 98, 214 N.W.2d 253 (1974).

Nonresident manufacturer comes under long-arm statute when it places its products in the stream of commerce expecting delivery in Nebraska. Stoehr v. American Honda Motor Co., Inc., 429 F.Supp. 763 (D. Neb. 1977).

By statute, defendant is under state jurisdiction when defendant contracts for sale of motorcycles in Nebraska. Hetrick v. American Honda Motor Co., Inc., 429 F.Supp. 116 (D. Neb. 1976).

Where after defendant Illinois corporation entered into distributorship agreement for Nebraska, area contacts were numerous and continuous. Nebraska corporations antitrust cause of action arose out of interrelated acts allegedly indicating unfair competition; sufficient contacts existed to permit in personam jurisdiction. Morton Buildings of Nebraska, Inc. v. Morton Buildings, Inc., 333 F.Supp. 187 (D. Neb. 1971).

Where the delivery, installation, operation, and alleged injury resulting from defective machine occurred in Nebraska, the manufacturer who had shipped same indirectly was subject to Nebraska jurisdiction. Blum v. Kawaguchi, Ltd., 331 F.Supp. 216 (D. Neb. 1971).

2. Not subject to jurisdiction

Neither an act of sexual intercourse between consenting adults nor the failure of a putative father to support his child is an act "causing tortious injury" under the terms of the Nebraska long-arm statute. State ex rel Larimore v. Snyder, 206 Neb. 64, 291 N.W.2d 241 (1980).

For tortious act in other state, jurisdiction for damage action in Nebraska not supported by telephone calls, travel to Nebraska, and unspecified acts which induced victim to travel to other state. Von Seggern v. Saikin, 187 Neb. 315, 189 N.W.2d 512 (1971).

Where defendants maintained no offices, salespersons, or agents in Nebraska; where contracts neither executed nor performed in Nebraska; where goods neither came from or to Nebraska; the Nebraska contracts insufficient to attach jurisdiction under long-arm statutes. Aaron Ferer & Sons Co. v. American Compressed Steel Co., 564 F.2d 1206 (8th Cir. 1977) affirming, Aaron Ferer & Sons Co. v. Atlas Scrap Iron & Metal Co., 558 F.2d 450 (8th Cir. 1977).

National Trailer Leasing Company under facts of case not subject to jurisdiction under this section which requires actual presence in state plus additional requirement of regular or persistent course of conduct. Peterson v. U-Haul Co., 409 F.2d 1174 (8th Cir. 1969).

Where the activities of a physician and hospital in administering chemotherapy treatment were localized and confined to the State of Iowa, there were insufficient contacts with Nebraska for purposes of application of the Nebraska long-arm statute in a wrongful death action against the physician and hospital, notwithstanding the foreseeability of alleged effects occurring in Nebraska where the patient resided. Glover v. Wagner, 462 F.Supp. 308 (D. Neb. 1978).

Where purchase contracts were executed outside Nebraska by nonresident sellers for shipment of goods to other states, and defendants did not transact nor solicit business in Nebraska, buyers' Nebraska residence did not give federal court in Nebraska personal jurisdiction in this suit under Bankruptcy Act. Aaron Ferer & Sons Co. v. Atlas Scrap Iron & Metal Co., 418 F.Supp. 674 (D. Neb. 1976).

3. Miscellaneous

The provisions of this section requiring notice of homestead exemption rights do not apply to foreclosure of a tax lien represented by a tax sale certificate. Destiny 98 TD v. Miodowski, 269 Neb. 427, 693 N.W.2d 278 (2005).

Nebraska's long-arm statute is to be interpreted broadly in view of the rationale and philosophy underlying its adoption. Quality Pork Internat. v. Rupari Food Servs., 267 Neb. 474, 675 N.W.2d 642 (2004).

The benchmark for determining if the exercise of personal jurisdiction satisfies due process is whether the defendant's minimum contacts with the forum state are such that the defendant should reasonably anticipate being haled into court there. The existence of a Nebraska choice-of-law clause is a factor to be considered in determining whether a party should reasonably anticipate being haled into court in Nebraska. Castle Rose v. Philadelphia Bar & Grill of Arizona, Inc., 254 Neb. 299, 576 N.W.2d 192 (1998).

While language of this section does not cover divorce in specific words, it indicates the legislative intention to apply the minimum contacts rule where it does not offend traditional concepts of fair play and substantial justice. Stucky v. Stucky, 186 Neb. 636, 185 N.W.2d 656 (1971).

Out-of-state seller, who allegedly sold heifers to a cow-calf operation that were unfit for breeding purposes, did not have continuous and systematic business contact with Nebraska sufficient to warrant the exercise of personal general jurisdiction over seller. There was no evidence that seller designated an agent for service of process, held a license in the state, had employees in the state, or was incorporated in the state. South Dakota cattle seller's sending industry directories, in which it had placed advertisements to buyer, and maintaining 800 number, was not purposeful availment to the laws of Nebraska, as was required to warrant exercise of specific jurisdiction over seller in buyers' action alleging that seller breached warranty that heifers were fit for breeding purposes. Higgins v. Rausch Herefords, 9 Neb. App. 212, 609 N.W.2d 712 (2000).

Concept of due process in Nebraska's long-arm statutes is at least as broad as the constitutional standard of due process. Pioneer Ins. Co. v. Gelt, 558 F.2d 1303 (8th Cir. 1977).

Question of whether in personam jurisdiction is acquired under Nebraska long-arm statute depends primarily on the quantity, nature, and quality of the parties' contacts with the forum state. Aaron Ferer & Sons Co. v. Atlas Scrap Iron & Metal Co., 558 F.2d 450 (8th Cir. 1977).

It is a nonresident defendant's contacts with the forum state that are of interest in determining if in personam jurisdiction exists, not its contacts with the resident plaintiff. Gendler v. General Growth Properties, 461 F.Supp. 434 (D. Neb. 1978).

Nebraska long-arm statute is limited only by the constitutional constraints imposed by the minimum contacts rule. Vergara v. Aeroflot Soviet Airlines, 390 F.Supp. 1266 (D. Neb. 1975).

Under facts in this case, defendant was amenable to service, and when copy of complaint and a summons were served by registered mail with signed receipt required, requirements of due process were met. General Leisure Products Corp. v. Gleason Corp., 331 F.Supp. 278 (D. Neb. 1971).



25-537 - Service outside state.

25-537. Service outside state.

When the exercise of personal jurisdiction is authorized by sections 25-535 to 25-541, service may be made outside this state.

Unless defendant transacts some business in Nebraska, jurisdiction over him may not be obtained hereunder by service outside the state. Conner v. Southern, 186 Neb. 164, 181 N.W.2d 446 (1970).

Concept of due process in Nebraska's long-arm statutes is at least as broad as the constitutional standard of due process. Pioneer Ins. Co. v. Gelt, 558 F.2d 1303 (8th Cir. 1977).



25-538 - Action in another forum; stay or dismissal of action.

25-538. Action in another forum; stay or dismissal of action.

When the court finds that in the interest of substantial justice the action should be heard in another forum, the court may stay or dismiss the action in whole or in part on any conditions that may be just.

Trial court did not abuse its discretion in refusing to dismiss case on basis of forum non conveniens. Woodmen of the World Life Ins. Soc. v. Kight, 246 Neb. 619, 522 N.W.2d 155 (1994).

Where diverse parties to a contract have agreed in writing that the defendant will assume the burden of litigating an action on the contract in the plaintiff's home jurisdiction, and where there is no evidence of fraud or duress or any other action by the plaintiff that would retroactively render void the contractual forum selection, this section does not authorize a court to arbitrarily amend the contract by nullifying the forum selection clause and reassigning to the plaintiff the burden of litigating an action on the contract in a foreign jurisdiction. Woodmen of the World Life Ins. Soc. v. Walker, 1 Neb. App. 882, 510 N.W.2d 439 (1993).



25-539 - Jurisdiction authorized.

25-539. Jurisdiction authorized.

A court of this state may exercise jurisdiction on any other basis authorized by law.

In personam jurisdiction may be acquired over a nonresident defendant in a divorce action by extra-territorial personal service of process made in accordance with a statute of this state if there exists sufficient contacts between the defendant and this state relevant to the cause of action to satisfy traditional notions of fair play and substantive justice. In this case, defendant's last marital domicile was in Nebraska and no showing was made that it was later superseded by a new domicile. Stucky v. Stucky, 186 Neb. 636, 185 N.W.2d 656 (1971).



25-540 - Service outside state; manner.

25-540. Service outside state; manner.

(1) When the law of this state authorizes service outside this state, the service, when reasonably calculated to give actual notice, may be made:

(a) In the manner prescribed for service within this state;

(b) In the manner prescribed by the law of the place in which the service is made for service in that place in an action in any of its courts of general jurisdiction;

(c) As directed by the foreign authority in response to a letter rogatory; or

(d) As directed by the court.

(2) Proof of service outside this state may be made by affidavit of the individual who made the service or in the manner prescribed by the law of this state, the order pursuant to which the service is made, or the law of the place in which the service is made for proof of service in an action in any of its courts of general jurisdiction.

When service of process is made outside of the state by mail, proof of service shall include a receipt signed by the addressee or other evidence of personal delivery to the addressee satisfactory to the court. Lydick v. Smith, 201 Neb. 45, 266 N.W.2d 208 (1978).

Proof of service by mail must include a receipt signed by the addressee, or other satisfactory evidence of personal delivery, and an affidavit to be considered on appeal must be offered in evidence and preserved in the bill of exceptions. Anderson v. Autocrat Corp., 194 Neb. 278, 231 N.W.2d 560 (1975).

Where affidavit showed service personally upon defendant Reiff individually and as district manager of defendant corporation, and by certified mail, return receipt requested upon individual defendants in their office in Morton, Illinois, together with return receipts showing that copies of summons and complaint were served upon each, the process was in conformity with this section. Morton Buildings of Nebraska, Inc. v. Morton Buildings, Inc., 333 F.Supp. 187 (D. Neb. 1971).



25-541 - Sections, how construed.

25-541. Sections, how construed.

Sections 25-535 to 25-541 do not repeal or modify any other law of this state permitting another procedure for service.

A 1974 amendment to this statute was intended to eliminate proceedings in error as a method of obtaining district court review of a county court decision; thus, the action was properly dismissed. SapaNajin v. Wolford, 222 Neb. 387, 383 N.W.2d 796 (1986).

On appeal from the county or municipal court to the district court in civil matters under this section, the district court is to review the record and reach an independent conclusion without reference to the decision of the county or municipal court. However, on appeal to the Supreme Court, the judgment of the district court on the facts will not be set aside if there is sufficient competent evidence on the record to support it. Denton v. Nelson, 205 Neb. 833, 290 N.W.2d 462 (1980); County of Merrick v. Beck, 205 Neb. 829, 290 N.W.2d 636 (1980).

Order of county court dismissing case for plaintiff's failure to timely answer interrogatories could be set aside by district court upon trial de novo on the record, and Supreme Court will affirm in absence of showing of abuse of discretion. Von Seggern v. Kassmeier Implement, 195 Neb. 791, 240 N.W.2d 842 (1976).



25-542 - Service of process; applicability.

25-542. Service of process; applicability.

Unless specifically provided to the contrary or the context otherwise requires, the provisions of Chapter 25, article 5, on service of process, as such provisions may from time to time be amended, shall apply to all civil proceedings in all courts of this state and to all proceedings under any statute which refers to or incorporates the general provisions on process or service of process.



25-543 - Repealed. Laws 1999, LB 43, § 30.

25-543. Repealed. Laws 1999, LB 43, § 30.



25-601 - Dismissal without prejudice.

25-601. Dismissal without prejudice.

An action may be dismissed without prejudice to a future action (1) by the plaintiff, before the final submission of the case to the jury, or to the court where the trial is by the court; (2) by the court where the plaintiff fails to appear at the trial; (3) by the court for want of necessary parties; (4) by the court on the application of some of the defendants where there are others whom the plaintiff fails to diligently prosecute; (5) by the court for disobedience by the plaintiff of an order concerning the proceedings in the action. In all other cases on the trial of the action the decision must be upon the merits.

1. Before final submission

2. After final submission

3. Want of necessary parties

4. Disobedience by plaintiff

5. Miscellaneous

1. Before final submission

A plaintiff has the right to dismiss the action it has brought at any time prior to final submission. United States Fire Ins. Co. v. Affiliated FM Ins. Co., 225 Neb. 218, 403 N.W.2d 383 (1987).

An order sustaining a demurrer is not a final order. Therefor, an action may be dismissed as a matter of right upon plaintiff's motion following the demurrer. Koll v. Stanton-Pilger Drainage Dist., 207 Neb. 425, 299 N.W.2d 435 (1980).

Plaintiff had right hereunder to dismiss his claim for reinstatement in union and could then pursue claim for damages for wrongful discharge without exhausting administrative remedies. Poppert v. Brotherhood of R. R. Trainmen, 187 Neb. 297, 189 N.W.2d 469 (1971).

Right of plaintiff to dismiss action is not a matter of judicial grace or discretion. In divorce action, until trial court enters an order imposing some obligation, plaintiff has unqualified right to dismiss regardless of nature of pleadings on file. Werner v. Werner, 186 Neb. 558, 184 N.W.2d 646 (1971).

County attorney may dismiss action in juvenile court before trial without leave of court. In re Interest of Moore, 186 Neb. 67, 180 N.W.2d 917 (1970).

Plaintiff may dismiss action as a matter of right at any time before final submission of case. Gebhart v. Tri-State G. & T. Assn., 181 Neb. 457, 149 N.W.2d 41 (1967).

An action may be dismissed without prejudice by a plaintiff as a matter of right at any time before final submission of the case. Giesler v. City of Omaha, 175 Neb. 706, 123 N.W.2d 650 (1963).

Section applies to dismissal of counterclaim before final submission. Harbert v. Mueller, 156 Neb. 838, 58 N.W.2d 221 (1953).

A counterclaim may be dismissed as a matter of right at any time before final submission. Feight v. Mathers, 153 Neb. 839, 46 N.W.2d 492 (1950).

Plaintiff may dismiss without prejudice to take advantage of amended venue statutes and bring action in another county. Grosc v. Bredthauer, 136 Neb. 43, 284 N.W. 869 (1939).

The right of the plaintiff to dismiss without prejudice before final submission applies in appeals from the Workmen's Compensation Court to district court. Chilen v. Commercial Casualty Ins. Co., 135 Neb. 619, 283 N.W. 366 (1939).

Before final submission of a case to the jury or court, a dismissal by plaintiff without prejudice to a future action is not a matter of judicial grace or discretion, but is a statutory right. Duffy v. Cody, 129 Neb. 737, 262 N.W. 828 (1935).

Before final submission plaintiff may dismiss as a matter of right. Reams v. Sinclair, 97 Neb. 542, 150 N.W. 826 (1915); Snyder v. Collier, 85 Neb. 552, 123 N.W. 1023 (1909).

One of several plaintiffs has right to dismiss action so far as he is concerned; informality in dismissal is cured where cause proceeds to final determination between remaining parties. Henkel v. Boudreau, 94 Neb. 338, 143 N.W. 236 (1913).

Plaintiff may, as a matter of right, dismiss his action without prejudice at any time before its final submission. Snyder v. Collier, 85 Neb. 552, 123 N.W. 1023 (1909).

Plaintiff has absolute right to dismiss without prejudice before final submission of cause. Beals v. Western Union Tel. Co., 53 Neb. 601, 74 N.W. 54 (1898); Sharpless v. Giffen, 47 Neb. 146, 66 N.W. 285 (1896).

Where property was not taken or has been returned, plaintiff in replevin may dismiss. Saussay v. Lemp Brew. Co., 52 Neb. 627, 72 N.W. 1026 (1897).

Plaintiff in replevin, who has taken property, cannot dismiss without defendant's consent. Vose v. Muller, 48 Neb. 602, 67 N.W. 598 (1896).

Plaintiff in replevin, who has obtained possession of property under the writ, cannot dismiss without consent of defendant. Garber v. Palmer, Blanchard & Co., 47 Neb. 699, 66 N.W. 656 (1896).

Trial court has no authority to enter involuntary nonsuit and judgment of dismissal. Proper practice is to instruct jury to return verdict for defendant. Zittle v. Schlesinger, 46 Neb. 844, 65 N.W. 892 (1896).

Refusal of court to dismiss is not final order. Supreme Court will not reinstate action when plaintiff has dismissed. Grimes v. Chamberlain, 27 Neb. 605, 43 N.W. 395 (1889).

Plaintiff may dismiss as to one defendant during trial though answer pleads misjoinder of defendants. Morrissey v. Schindler, 18 Neb. 672, 26 N.W. 476 (1886).

An action may be dismissed without prejudice to a future action by the plaintiff before the final submission of the case to the court where the trial is by the court, and it is generally a right of the plaintiff that is not a matter of judicial grace or discretion. In re Guardianship of David G., 18 Neb. App. 918, 798 N.W.2d 131 (2011).

This section applies to a case on appeal from the small claims court pending in district court, if there has not been final submission to the district court judge. Sutherland v. Shoemaker, 6 Neb. App. 157, 570 N.W.2d 375 (1997).

2. After final submission

After defendant moves for a directed verdict and arguments of both parties are completed, a case is under submission and plaintiff loses absolute right to dismiss without prejudice. Any time before final submission of the case to the fact finder, plaintiff may dismiss an action, without prejudice, as a matter of right. Collection Specialists v. Vesely, 238 Neb. 181, 469 N.W.2d 549 (1991).

When a case has been submitted upon a motion for a directed verdict, plaintiff's absolute right to dismiss without prejudice is lost, but when the motion is overruled there is no longer a final submission where issues remain to be determined by the jury and have not been submitted to it. Miller v. Harris, 195 Neb. 75, 236 N.W.2d 828 (1975).

Where plaintiff presented her case and rested, the defendant moved for dismissal, and the court took the matter under advisement, the case was submitted and plaintiff had lost her right to dismiss without prejudice. Gydesen v. Gydesen, 188 Neb. 538, 197 N.W.2d 67 (1972).

After final submission, dismissal without prejudice requires leave of court. Tuttle v. Wyman, 149 Neb. 769, 32 N.W.2d 742 (1948).

When defendant moves to dismiss plaintiff's action at close of plaintiff's evidence, he admits plaintiff's testimony to be true, together with every conclusion that may fairly and reasonably be drawn therefrom, and court must thereupon determine as question of law whether plaintiff's evidence is sufficient to support judgment for plaintiff. Schroeder v. Bartlett, 129 Neb. 645, 262 N.W. 447 (1935).

Dismissal is not demandable as a right after the cause has been fully tried and unconditionally submitted to the court. Pettegrew v. Pettegrew, 128 Neb. 783, 260 N.W. 287 (1935).

Final submission of action contemplates its submission upon both law and fact. Plattsmouth Loan & Bldg. Assn. v. Sedlak, 128 Neb. 509, 259 N.W. 367 (1935).

Trial court's ruling on defendant's motion to dismiss jury was final submission hereunder so that plaintiff could not dismiss the case without prejudice thereafter. Stungis v. Wavecrest Realty Co., 124 Neb. 769, 248 N.W. 78 (1933).

Dismissal after final submission must be by order of court entered on journal. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Plaintiff may dismiss without prejudice after reversal and remand for new trial. Bancroft Drainage Dist. v. Chicago, St. P., M. & O. Ry. Co., 102 Neb. 455, 167 N.W. 731 (1918).

Court may permit dismissal after submission. Nelson v. Omaha & C. B. St. Ry. Co., 93 Neb. 154, 139 N.W. 860 (1913).

Plaintiff appealing to district court may dismiss action. Dismissal is not affirmance of judgment below, and is not res judicata. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906).

Absolute right to dismiss is lost after submission on demurrer to evidence. Fronk v. Evans City Steam Laundry Co., 70 Neb. 75, 96 N.W. 1053 (1903).

When a case has been submitted upon a demurrer to the evidence, and the demurrer sustained, plaintiff's absolute right to dismiss without prejudice is lost. Bee Building Co. v. Dalton, 68 Neb. 38, 93 N.W. 930 (1903).

Court may impose reasonable terms or refuse dismissal. Horton v. State ex rel. Hayden, 63 Neb. 34, 88 N.W. 146 (1901).

Involuntary nonsuit for failure of proof is unauthorized; it is error, without prejudice, where directed verdict would have been proper. Thompson v. Missouri P. Ry., 51 Neb. 527, 71 N.W. 61 (1897).

Plaintiff cannot dismiss after cause has been submitted to court or jury. State ex rel. Board of Supervisors of Holt County v. Hazelet, 41 Neb. 257, 59 N.W. 891 (1894).

Appellant from justice court may dismiss without consent of appellee. Eden Musee Co. v. Yohe, 37 Neb. 452, 55 N.W. 866 (1893).

Equity rule prevails; court may excuse payment of costs in first action as prerequisite to maintaining second. Union P. Ry. Co. v. Mertes, 35 Neb. 204, 52 N.W. 1099 (1892).

After a demurrer to plaintiff's petition has been sustained, plaintiff cannot afterwards dismiss the action. State ex rel. Burlington & M. River R. R. Co. v. Scott, 22 Neb. 628, 36 N.W. 121 (1888).

After submission, a trial court has no authority to dismiss a case without prejudice on the basis that a plaintiff has failed to produce sufficient evidence to sustain his or her claims. Holling v. Holling, 16 Neb. App. 394, 744 N.W.2d 479 (2008).

Plaintiff's privilege of dismissal without prejudice is not demandable as of right after cause has been submitted, but may be granted in exercise of discretion. Iowa-Nebraska Light & Power Co. v. Daniels, 63 F.2d 322 (8th Cir. 1933).

3. Want of necessary parties

Action may be dismissed by court for want of necessary parties. Dempster v. Ashton, 125 Neb. 535, 250 N.W. 917 (1933).

Where motion is made to dismiss for want of prosecution, defendant must serve notice on plaintiff. Berggren v. Berggren, 24 Neb. 764, 40 N.W. 284 (1888).

4. Disobedience by plaintiff

A civil action may be dismissed if, absent a showing of good cause, a litigant fails to prosecute the action in compliance with the Nebraska Supreme Court's Case Progression Standards for civil actions in district courts. Billups v. Jade, Inc., 240 Neb. 494, 482 N.W.2d 269 (1992).

Pursuant to subsection (5) of this section, it is within the discretion of the district court to dismiss a petition without prejudice for disobedience by the plaintiff of a reasonable order concerning the proceedings in the action. Kerndt v. Ronan, 236 Neb. 26, 458 N.W.2d 466 (1990).

It is within the sound discretion of the district court to dismiss a petition without prejudice for disobedience by the plaintiff of a reasonable order concerning the proceedings in the action. Vodehnal v. Grand Island Daily Independent, 191 Neb. 836, 218 N.W.2d 220 (1974).

Action may be dismissed without prejudice for failure of plaintiff to appear at pretrial conference. Pressey v. State, 173 Neb. 652, 114 N.W.2d 518 (1962).

Failure or refusal of plaintiff to comply with a proper order of court with respect to amendment of petition may be valid ground for dismissal of the action. Bushnell v. Thompson, 133 Neb. 115, 274 N.W. 453 (1937).

Court has power to dismiss, with prejudice, for plaintiff's failure to comply with rules or orders. Ferson v. Armour & Co., 109 Neb. 648, 192 N.W. 125 (1923).

District court has discretionary power to dismiss petition without prejudice for disobedience of reasonable order. Howell v. Malmgren, 79 Neb. 16, 112 N.W. 313 (1907).

5. Miscellaneous

No case addressing the right of a party to dismiss pursuant to this section has required the party to pay costs pursuant to section 25-602. Without a motion for attorney fees pending, such fees would not be a part of the costs to be paid under either this section or section 25-602. Kansas Bankers Surety Co. v. Halford, 263 Neb. 971, 644 N.W.2d 865 (2002).

Where wife dismissed her suit to dissolve marriage, husband had no right to notice, hearing, or right to attach conditions to dismissal because he did not file a request for affirmative relief on merits of cause. Temporary orders perished with dismissal because nothing remained to invoke jurisdiction. Schroeder v. Schroeder, 223 Neb. 684, 392 N.W.2d 787 (1986).

The right of a plaintiff to dismiss is not a matter of judicial grace or discretion, but may be made subject to condition, such as reimbursement of costs, where equity so requires. Dawson v. Papio Nat. Resources Dist., 210 Neb. 100, 313 N.W.2d 242 (1981).

District court has jurisdiction to enter judgment of dismissal without prejudice upon sustaining of demurrer. Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Filing of petition for probate of will is not an action. Hill v. Humlicek, 156 Neb. 61, 54 N.W.2d 366 (1952).

Practice of entering "nonsuit" upon conclusion of opening statements by counsel to jury is disapproved. Temple v. Cotton Transfer Co., 126 Neb. 287, 253 N.W. 349 (1934).

Proceedings under writ ad quod damnum are included in term "action" used in this section, providing for dismissal. Blue River Power Co. v. Hronik, 116 Neb. 405, 217 N.W. 604 (1928).

Filing petition for appointment of administrator is not an "action" hereunder. In re Estate of Glover, 104 Neb. 151, 175 N.W. 1017 (1920).

Where the only relief is against a nominal defendant who did not appear and upon whom the record fails to show service of process, dismissal of plaintiff's cause of action by court is proper. Elmore v. McMillan, 79 Neb. 621, 113 N.W. 165 (1907).

Court cannot adjudge that new action shall not be subject to defense of statute of limitations. Linton v. Cooper, 75 Neb. 167, 106 N.W. 170 (1905).

Dismissal does not operate as estoppel; before action is recommenced, court may require payment of costs in first. Yates v. Jones Nat. Bank, 74 Neb. 734, 105 N.W. 287 (1905).

Where one of two plaintiffs had judgment in replevin, the other cannot dismiss without defendant's consent. Houck v. Linn, 56 Neb. 743, 77 N.W. 51 (1898).

A dismissal for lack of subject matter jurisdiction is not a judgment on the merits and is entered without prejudice. In re Guardianship of David G., 18 Neb. App. 918, 798 N.W.2d 131 (2011).



25-602 - Dismissal without prejudice; by plaintiff in vacation; exceptions; payment of costs.

25-602. Dismissal without prejudice; by plaintiff in vacation; exceptions; payment of costs.

The plaintiff, in any case pending in the district or Supreme Court of the state, shall, when no counterclaim or setoff has been filed by the opposite party, have the right in the vacation of any of said courts to dismiss his said action without prejudice, upon payment of costs, which dismissal shall be, by the clerk of any of said courts, entered upon the journal and take effect from and after the date thereof.

No case addressing the right of a party to dismiss pursuant to section 25-601 has required the party to pay costs pursuant to this section. Without a motion for attorney fees pending, such fees would not be a part of the costs to be paid under either section 25-601 or this section. Kansas Bankers Surety Co. v. Halford, 263 Neb. 971, 644 N.W.2d 865 (2002).

Plaintiff had right to dismiss without prejudice to take advantage of amended statute on venue of action. Grosc v. Bredthauer, 136 Neb. 43, 284 N.W. 869 (1939).

Dismissal after final submission of case must be by order of court entered on journal. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Filing petition for appointment of administrator is not an "action." In re Estate of Glover, 104 Neb. 151, 175 N.W. 1017 (1920).

Section is applicable to election contest; cannot set aside dismissal without notice to contestant, to allow another to intervene. Moore v. Waddington, 69 Neb. 615, 96 N.W. 279 (1903).

Dismissal before appearance by defendant ends case. Sims v. Davis, 48 Neb. 720, 67 N.W. 765 (1896).

Right to dismiss is not absolute, but depends upon payment of costs. Sheedy v. McMurtry, 44 Neb. 499, 63 N.W. 21 (1895).

After case is submitted, power to dismiss without prejudice ceases. Sharp v. Brown, 34 Neb. 406, 51 N.W. 1030 (1892).

Where there is no setoff or counterclaim, and costs are paid, court cannot at next term permit intervention. Harris v. Cronk, 17 Neb. 475, 23 N.W. 341 (1885).



25-603 - Dismissal without prejudice; trial on setoff or counterclaim.

25-603. Dismissal without prejudice; trial on setoff or counterclaim.

In any case where a setoff or counterclaim has been presented, the defendant shall have the right of proceeding to the trial of his claim, although the plaintiff may have dismissed the action or failed to appear.

A cross-appeal is an appeal perfected by a second party to the action filed subsequent to a prior appeal by an adverse party. Gebhart v. Tri-State G. & T. Assn., 181 Neb. 457, 149 N.W.2d 41 (1967).

Where a setoff or counterclaim has been presented, a defendant has the right to proceed to trial on his claim, although plaintiff may have dismissed his action. Giesler v. City of Omaha, 175 Neb. 706, 123 N.W.2d 650 (1963).

Dismissal of counterclaim did not prevent plaintiff from proceeding on set-off against same. Feight v. Mathers, 153 Neb. 839, 46 N.W.2d 492 (1951).

Where plaintiff in action to foreclose first mortgage dismissed case before final submission, a defendant filing a cross-petition for foreclosure of second mortgage is entitled to trial of his cross-complaint. Plattsmouth Loan & Bldg. Assn. v. Sedlak, 128 Neb. 509, 259 N.W. 367 (1935).

Plaintiff has no right to dismiss as to defendants who have pleaded facts entitling them to affirmative relief. Toop v. Palmer, 108 Neb. 850, 189 N.W. 394 (1922).

Plaintiff on appeal to district court cannot by dismissing action defeat judgment on set-off below. Hess v. Hess, 78 Neb. 347, 110 N.W. 999 (1907).

Right of plaintiff to dismiss without prejudice does not affect the right of defendant to proceed to trial on cross-petition. Adams v. Osgood, 55 Neb. 766, 76 N.W. 446 (1898).



25-701 - Joinder of claims.

25-701. Joinder of claims.

A party asserting a claim to relief as an original claim, counterclaim, cross-claim, or third-party claim may join, either as independent or as alternate claims, as many claims, legal or equitable, as the party has against an opposing party.

1. Same transaction

2. Contracts

3. Trustees

4. Recovery of property

5. Other actions

1. Same transaction

For application of res judicata a petition in quantum meruit is a restatement of the earlier cause of action on express contract where both petitions are based on same services. Vantage Enterprises, Inc. v. Caldwell, 196 Neb. 671, 244 N.W.2d 678 (1976).

Damages for loss of possession of lease and loss of crops could be joined. Dinkel v. Hagedorn, 156 Neb. 419, 56 N.W.2d 464 (1953).

In suit to enjoin nuisance, damages may be recovered. Brchan v. The Crete Mills, 155 Neb. 505, 52 N.W.2d 333 (1952).

Plaintiff may unite a cause of action growing out of breach of promise to marry, and another in damages for seduction, where both causes arise out of the same transaction. Ryan v. Oswald, 134 Neb. 265, 278 N.W. 508 (1938).

Malicious prosecution and false imprisonment arising out of same transaction may be joined. Scott v. Flowers, 60 Neb. 675, 84 N.W. 81 (1900).

Causes of action in tort, all growing out of and connected with the same transaction, may be joined. Dinges v. Riggs, 43 Neb. 710, 62 N.W. 74 (1895).

2. Contracts

Amendment of petition allowed to include action in quantum meruit with action on express contract. Associated Wrecking v. Wiekhorst Bros., 228 Neb. 764, 424 N.W.2d 343 (1988).

Agreement to pay principal of debt at one time and interest thereon at another gives rise to separate causes of action which plaintiff may join or not at his pleasure. Peters v. Meyer, 131 Neb. 847, 270 N.W. 312 (1936).

Action on quantum meruit may be joined with action on express contract. Stout v. Omaha, L. & B. Ry. Co., 97 Neb. 816, 151 N.W. 295 (1915).

Action to foreclose mortgage and on unsecured note cannot be joined. McCague Sav. Bank v. Croft, 80 Neb. 702, 115 N.W. 315 (1908).

Action to foreclose mortgage and for deficiency judgment may be joined. Commercial Nat. Bank of Omaha v. Grant, 73 Neb. 435, 103 N.W. 68 (1905).

Action to correct official bond and for damages for breach of bond may be joined. Stewart v. Carter, 4 Neb. 564 (1876).

3. Trustees

Action to enforce trust agreement under which defendant purchased plaintiff's property at judicial sale, and action based upon alleged invalidity of sale may be joined. Williams v. Lowe, 4 Neb. 382 (1876).

4. Recovery of property

Under prior law, under subsection (6) of this section, plaintiff may seek rents and profits in an ejectment action. Wicker v. Waldemath, 238 Neb. 515, 471 N.W.2d 731 (1991).

Action for conversion of corporate assets may be joined with one for statutory liability of stockholders on account of failure to publish notice of amount of corporate indebtedness. Malm v. Stock, 99 Neb. 374, 156 N.W. 656 (1916).

Action by stockholder to enforce lien for money ordered paid by court in setting aside fraudulent conveyance to officers, and for appointment of receiver may be joined. Ponca Mill Co. v. Mikesell, 55 Neb. 98, 75 N.W. 46 (1898).

Actions to recover illegal fees and for statutory penalty were joinable. Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897).

Ejectment and action for rents and profits may be joined. Fletcher v. Brown, 35 Neb. 660, 53 N.W. 577 (1892); Harrall v. Gray, 12 Neb. 543, 11 N.W. 851 (1882).

5. Other actions

Causes of action involving different defendants cannot be joined unless each cause affects all defendants and they have a joint or common liability or interest. Gould v. Orr, 244 Neb. 163, 506 N.W.2d 349 (1993); S.I.D. No. 272 of Douglas County v. Marquardt, 233 Neb. 39, 443 N.W.2d 877 (1989).

Under the provisions of sections 25-701 and 25-702, R.R.S.1943, the joinder in a single action of the cause against an uninsured motorist with the insurer carrying the uninsured motorist coverage for the claimant is not permissible. Eich v. State Farm Mut. Automobile Ins. Co., 208 Neb. 714, 305 N.W.2d 621 (1981).

If the plaintiff does not choose to unite several causes of action in one petition and the defendant does not successfully require joinder, there is no legal requirement that distinct causes of action be joined in one suit. Suhr v. City of Scribner, 207 Neb. 24, 295 N.W.2d 302 (1980).

Plaintiff cannot join an individual cause of action with a representative cause of action. Niklaus v. Abel Construction Co., 164 Neb. 842, 83 N.W.2d 904 (1957).

Causes of action under the Fair Labor Standards Act may be united in one action. Archer v. Musick, 147 Neb. 1018, 25 N.W.2d 908 (1947).

Cause which might have been joined may be added by amendment. Freeman v. Webb, 21 Neb. 160, 31 N.W. 656 (1887).

Actions against the principal and sureties on separate bonds for a default of the official occurring after the execution of the second bond may be properly joined. Holeran v. School Dist. No. 17, Adams County, 10 Neb. 406, 6 N.W. 472 (1880).

Damages for breach of covenant and for quiet enjoyment of lease may be joined. Herpolsheimer v. Funke, 1 Neb. Unof. 471, 95 N.W. 688 (1901).



25-702 - Repealed. Laws 1998, LB 234, § 12.

25-702. Repealed. Laws 1998, LB 234, § 12.



25-703 - Consolidation of actions; motion and notice.

25-703. Consolidation of actions; motion and notice.

Whenever two or more actions are pending in the same court which might have been joined, the defendant may, on motion and notice to the adverse party, require him to show cause why the same shall not be consolidated, and if no such cause be shown, the said several actions shall be consolidated.

If the plaintiff does not choose to unite several causes of action in one petition and the defendant does not successfully require joinder, there is no legal requirement that distinct causes of action be joined in one suit. Suhr v. City of Scribner, 207 Neb. 24, 295 N.W.2d 302 (1980).

Right of consolidation under this section is dependent upon an application by a defendant. Bruno v. Kramer, 176 Neb. 597, 126 N.W.2d 885 (1964).

Two or more actions pending in the same court which might have been joined, may, upon application, be consolidated. Peters v. Meyer, 131 Neb. 847, 270 N.W. 312 (1936).

Consolidating actions for trial is inherent power of equity court. Butler v. Secrist, 84 Neb. 85, 120 N.W. 1109 (1909).

Where plaintiffs who should have joined bring separate actions, motion to consolidate is proper. Downey v. Coykendall, 81 Neb. 648, 116 N.W. 503 (1908).

Actions must be such as might have been joined. Weeks v. Wheeler, 41 Neb. 200, 59 N.W. 554 (1894).

Plaintiff is not required to join distinct claims in one action but may be required to consolidate actions. Beck v. Devereaux, 9 Neb. 109, 2 N.W. 365 (1879).

Five actions on separate policies and an action to enjoin encumbrances on three more policies may be consolidated. Equitable Life Assur. Soc. v. Wert, 102 F.2d 10 (8th Cir. 1939).



25-704 - Consolidation of actions; order.

25-704. Consolidation of actions; order.

The order for consolidation may be made by the court or by a judge thereof in vacation.



25-705 - Joinder; procedures; misjoinder.

25-705. Joinder; procedures; misjoinder.

(1) This section applies when an action involves multiple parties or more than one cause of action.

(2) A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief and against one or more of the defendants according to their respective liabilities.

(3) The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom the party asserts no claim and who asserts no claim against the party and may order separate trials or make other orders to prevent delay or prejudice.

(4) Persons other than those made parties to the original action may be made parties to a counterclaim or cross-claim in accordance with section 25-311 or 25-320.

(5) Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or of its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately.

Pursuant to this section, an order that adjudicates the rights and liabilities of fewer than all the parties will constitute a final, appealable order only if the trial court expressly directs the entry of a final judgment as to the party or parties adjudicated and expressly determines that there is no just reason for delay. Scottsdale Ins. Co. v. City of Lincoln, 260 Neb. 372, 617 N.W.2d 806 (2000).

Where multiple causes of action are alleged, the resolution of one cause of action constitutes a final, appealable order only if the trial court expressly directs the entry of a final judgment on that one issue and expressly determines that there is no just reason for delay. Chief Indus., Inc. v. Great Northern Ins. Co., 259 Neb. 771, 612 N.W.2d 225 (2000).



25-801 - Repealed. Laws 2002, LB 876, § 92.

25-801. Repealed. Laws 2002, LB 876, § 92.



25-801.01 - Rules of pleading; Supreme Court; promulgate.

25-801.01. Rules of pleading; Supreme Court; promulgate.

(1) By January 1, 2003, the Supreme Court shall have rules of pleading in civil actions promulgated which are not in conflict with the statutes governing such matters.

(2) For all civil actions filed on or after January 1, 2003:

(a) The rules of pleading promulgated by the Supreme Court shall apply;

(b) The plaintiff's initial pleading shall be a petition when that designation is provided elsewhere by statutes. In all other civil actions the plaintiff's initial pleading shall be a complaint;

(c) The cross-petition, cross-bill, and cross-suit are abolished. Demurrers to a pleading and special appearances shall not be used. The plea in bar, plea in abatement, and other dilatory pleas shall not be used in civil actions; and

(d) All pleadings shall be construed as to do substantial justice.



25-802 - Repealed. Laws 2002, LB 876, § 92.

25-802. Repealed. Laws 2002, LB 876, § 92.



25-803 - Repealed. Laws 2002, LB 876, § 92.

25-803. Repealed. Laws 2002, LB 876, § 92.



25-804 - Repealed. Laws 2002, LB 876, § 92.

25-804. Repealed. Laws 2002, LB 876, § 92.



25-805 - Repealed. Laws 2002, LB 876, § 92.

25-805. Repealed. Laws 2002, LB 876, § 92.



25-806 - Repealed. Laws 2002, LB 876, § 92.

25-806. Repealed. Laws 2002, LB 876, § 92.



25-807 - Repealed. Laws 2002, LB 876, § 92.

25-807. Repealed. Laws 2002, LB 876, § 92.



25-808 - Repealed. Laws 2002, LB 876, § 92.

25-808. Repealed. Laws 2002, LB 876, § 92.



25-809 - Repealed. Laws 2002, LB 876, § 92.

25-809. Repealed. Laws 2002, LB 876, § 92.



25-810 - Repealed. Laws 2002, LB 876, § 92.

25-810. Repealed. Laws 2002, LB 876, § 92.



25-811 - Repealed. Laws 2002, LB 876, § 92.

25-811. Repealed. Laws 2002, LB 876, § 92.



25-812 - Repealed. Laws 2002, LB 876, § 92.

25-812. Repealed. Laws 2002, LB 876, § 92.



25-813 - Repealed. Laws 2002, LB 876, § 92.

25-813. Repealed. Laws 2002, LB 876, § 92.



25-814 - Repealed. Laws 2002, LB 876, § 92.

25-814. Repealed. Laws 2002, LB 876, § 92.



25-815 - Repealed. Laws 2002, LB 876, § 92.

25-815. Repealed. Laws 2002, LB 876, § 92.



25-816 - Repealed. Laws 2002, LB 876, § 92.

25-816. Repealed. Laws 2002, LB 876, § 92.



25-817 - Repealed. Laws 2002, LB 876, § 92.

25-817. Repealed. Laws 2002, LB 876, § 92.



25-818 - Repealed. Laws 2002, LB 876, § 92.

25-818. Repealed. Laws 2002, LB 876, § 92.



25-819 - Repealed. Laws 2002, LB 876, § 92.

25-819. Repealed. Laws 2002, LB 876, § 92.



25-820 - Repealed. Laws 2002, LB 876, § 92.

25-820. Repealed. Laws 2002, LB 876, § 92.



25-821 - Repealed. Laws 2002, LB 876, § 92.

25-821. Repealed. Laws 2002, LB 876, § 92.



25-822 - Repealed. Laws 2002, LB 876, § 92.

25-822. Repealed. Laws 2002, LB 876, § 92.



25-823 - Repealed. Laws 2002, LB 876, § 92.

25-823. Repealed. Laws 2002, LB 876, § 92.



25-824 - Pleadings; use in other actions; frivolous pleading; effect; effect of signature; frivolous actions; award of attorney's fees and costs.

25-824. Pleadings; use in other actions; frivolous pleading; effect; effect of signature; frivolous actions; award of attorney's fees and costs.

(1) A pleading shall not be used against a party in any criminal prosecution or action or proceeding for a penalty or forfeiture as proof of a fact admitted or alleged in such pleading. If a pleading is frivolous or made in bad faith, it may be stricken. The signature of a party or of an attorney on a pleading constitutes a certificate by him or her that he or she has read the pleading; that to the best of his or her knowledge, information, and belief there is good ground for the filing of the pleading; and that it is not interposed for delay.

(2) Except as provided in subsections (5) and (6) of this section, in any civil action commenced or appealed in any court of record in this state, the court shall award as part of its judgment and in addition to any other costs otherwise assessed reasonable attorney's fees and court costs against any attorney or party who has brought or defended a civil action that alleges a claim or defense which a court determines is frivolous or made in bad faith.

(3) When a court determines reasonable attorney's fees or costs should be assessed, it shall allocate the payment of such fees or costs among the offending attorneys and parties as it determines most just and may charge such amount or portion thereof to any offending attorney or party.

(4) The court shall assess attorney's fees and costs if, upon the motion of any party or the court itself, the court finds that an attorney or party brought or defended an action or any part of an action that was frivolous or that the action or any part of the action was interposed solely for delay or harassment. If the court finds that an attorney or party unnecessarily expanded the proceedings by other improper conduct, including, but not limited to, abuses of civil discovery procedures, the court shall assess attorney's fees and costs.

(5) No attorney's fees or costs shall be assessed if a claim or defense was asserted by an attorney or party in a good faith attempt to establish a new theory of law in this state or if, after filing suit, a voluntary dismissal is filed as to any claim or action within a reasonable time after the attorney or party filing the dismissal knew or reasonably should have known that he or she would not prevail on such claim or action.

(6) No party who is appearing without an attorney shall be assessed attorney's fees unless the court finds that the party clearly knew or reasonably should have known that his or her action or defense or any part of such action or defense was frivolous or made in bad faith, except that this subsection shall not apply to any situation in which an attorney licensed to practice law in the state is appearing without an attorney, in which case he or she shall be held to the standards for attorneys prescribed in this section.

1. Verification

2. Frivolous or bad faith pleading

3. Attorney's Fees

4. Miscellaneous

1. Verification

The failure of a party to sign an answer is waived if not raised before trial. Schaneman v. Wright, 238 Neb. 309, 470 N.W.2d 566 (1991).

Want of verification is not a jurisdictional defect. Northup v. Bathrick, 80 Neb. 36, 113 N.W. 808 (1907).

Verification is not necessary to petition in error. Newlove v. Woodward, 9 Neb. 502, 4 N.W. 237 (1880).

Failure to verify is not ground for dismissal. Fritz v. Barnes, 6 Neb. 435 (1877).

Verification on belief of affiant is sufficient. Harden v. Atchison & N. R. R. Co., 4 Neb. 521 (1876).

Agent or attorney may make verification. Cropsey v. Wiggerhorn, 3 Neb. 108 (1873).

2. Frivolous or bad faith pleading

A frivolous action is one in which a litigant asserts a legal position wholly without merit; that is, the position is without rational argument based on law and evidence to support the litigant's position. The term "frivolous" connotes an improper motive or legal position so wholly without merit as to be ridiculous. TFF, Inc. v. SID No. 59, 280 Neb. 767, 790 N.W.2d 427 (2010).

Any doubt about whether a legal position is frivolous or taken in bad faith should be resolved in favor of the one whose legal position is in question. TFF, Inc. v. SID No. 59, 280 Neb. 767, 790 N.W.2d 427 (2010).

A frivolous action is one in which a litigant asserts a legal position wholly without merit, that is, without rational argument based on law and evidence to support the litigant's position. Cornett v. City of Omaha Police & Fire Ret. Sys., 266 Neb. 216, 664 N.W.2d 23 (2003).

The term frivolous, as used in subsection (2) of this section, connotes an improper motive or legal position so wholly without merit as to be ridiculous. Cornett v. City of Omaha Police & Fire Ret. Sys., 266 Neb. 216, 664 N.W.2d 23 (2003).

The term "frivolous" as used in subsection (2) of this section connotes an improper motive or legal position so wholly without merit as to be ridiculous. Peter v. Peter, 262 Neb. 1017, 637 N.W.2d 865 (2002).

"Frivolous" means an attempt to relitigate the same issues resolved in prior proceedings with the same parties or a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position. Cox v. Civil Serv. Comm. of Douglas Cty., 259 Neb. 1013, 614 N.W.2d 273 (2000).

Although appellant's burden of proof on appeal was difficult, the appeal was not considered frivolous, and therefore, there was no basis for an award of attorney fees pursuant to this section because appellant did not attempt to relitigate the same issues resolved in prior proceedings with the same parties and appellant's argument was not wholly without merit. Schuelke v. Wilson, 255 Neb. 726, 587 N.W.2d 369 (1998).

A party forced to defend a frivolous action may recover his or her attorney fees; a frivolous action is one in which a litigant asserts a legal position wholly without merit, that is, without rational argument based on law and evidence. Zimmerman v. FirsTier Bank, 255 Neb. 410, 585 N.W.2d 445 (1998).

For the purposes of subsection (2) of this section, "frivolousness" is defined as being "a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position". Foiles v. Midwest Street Rod Assn. of Omaha, Inc., 254 Neb. 552, 578 N.W.2d 418 (1998).

Pursuant to subsection (2) of this section, in determining sanctions, the court uses its discretion in determining the appropriate cost or fee permitted by this section. Malicky v. Heyen, 251 Neb. 891, 560 N.W.2d 773 (1997).

As used in subsection (2) of this section, "frivolous" means a legal position wholly without merit, that is, without rational argument based on law and evidence to support litigant's position in the lawsuit. Surratt v. Watts Trucking, 249 Neb. 35, 541 N.W.2d 41 (1995).

For the purpose of this section, "frivolous" is defined as being a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position in the lawsuit. First Nat. Bank in Morrill v. Union Ins. Co., 246 Neb. 636, 522 N.W.2d 168 (1994).

As used in subsection (2) of this section concerning allowance of an attorney fee, "frivolous" means a legal position wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position in the lawsuit. Nebraska Pub. Emp. v. City of Omaha, 244 Neb. 328, 506 N.W.2d 686 (1993).

A legal position is frivolous if the position is wholly without merit, that is, without rational argument based on law and evidence to support a litigant's position in the lawsuit. Sports Courts of Omaha v. Meginnis, 242 Neb. 768, 497 N.W.2d 38 (1993).

Under subsection (2) of this section, the Supreme Court applies an abuse-of-discretion standard to district court decisions concerning the imposition of sanctions for frivolous lawsuits. Millard v. Hyplains Dressed Beef, 237 Neb. 907, 468 N.W.2d 124 (1991).

The term "frivolous," as used in subsection (2) of this section, connotes an improper motive or a legal position so wholly without merit as to be ridiculous. Behrens v. American Stores Packing Co., 236 Neb. 279, 460 N.W.2d 671 (1990).

The attorney fees generated in defending against a frivolous appeal are authorized under subsection (2) of this section regardless of the fact that the fees were not requested or ordered in the trial court. First Nat. Bank v. Chadron Energy Corp., 236 Neb. 199, 459 N.W.2d 736 (1990).

The term "frivolous," as used in this section, connotes an improper motive or legal position wholly without merit. Peterson v. Don Peterson & Assoc. Ins. Agency, 234 Neb. 651, 452 N.W.2d 517 (1990).

A city's defense to a hospital's action to recover for services was frivolous where the hospital sought to recover for services rendered to indigent prisoners and the Nebraska Supreme Court had held that the city was liable in an earlier suit. Lutheran Medical Center v. City of Omaha, 229 Neb. 802, 429 N.W.2d 347 (1988).

All doubts as to whether an action is frivolous should be resolved in favor of the petitioner. Sanctions should not be imposed except in the clearest cases. Shanks v. Johnson Abstract & Title, 225 Neb. 649, 407 N.W.2d 743 (1987).

This section is authority for granting fees to a party defendant when the party initiating the court proceeding does so vexatiously. Stratman v. Hagen, 221 Neb. 157, 376 N.W.2d 3 (1985).

But for the fact that the amendment to this section permitting the assessment of reasonable expenses, including attorney fees, to attorneys is new, a portion of the attorney fee awarded to the defendants would have been taxed to the plaintiffs' attorneys. Graham v. Waggener, 219 Neb. 907, 367 N.W.2d 707 (1985).

An argument that a referendum vote repealing a statute was retroactive to the statute's effective date, where the Nebraska Supreme Court had previously held that the operation of the statute had not been suspended pending the referendum vote, was not frivolous. Haskell v. Madison Cty. Sch. Dist. No. 0001, 17 Neb. App. 669, 771 N.W.2d 156 (2009).

An appeal from an order overruling a pretrial motion to dismiss was not frivolous and did not entitle the appellee to an award of attorney fees or costs where no prior Nebraska case had addressed the finality of such an order. Qwest Bus. Resources v. Headliners—1299 Farnam, 15 Neb. App. 405, 727 N.W.2d 724 (2007).

The trial court did not abuse its discretion in denying attorney fees under subsection (2) of this section even though the plaintiff's suit was wrongly commenced, because the suit was not frivolous. Pipe and Piling Supplies (U.S.A.) Ltd. v. Betterman & Katelman, 8 Neb. App. 475, 596 N.W.2d 24 (1999).

The term "frivolous", as used in subsection (2) of this section, means a legal position wholly without merit, that is, without a rational argument based on law and evidence to support the litigant's position in the lawsuit. Janet K. v. Kevin B., 5 Neb. App. 169, 556 N.W.2d 270 (1996).

3. Attorney's Fees

A motion for attorney fees pursuant to this section must be made prior to the judgment of the court in which the attorney's services were rendered. When a motion for attorney fees is made prior to judgment, the judgment will not become final and appealable until the court has ruled upon the motion. Salkin v. Jacobsen, 263 Neb. 521, 641 N.W.2d 356 (2002).

In an action for modification of a marital dissolution decree, the award of attorney fees is discretionary with the trial court, is reviewed de novo on the record, and will be affirmed in the absence of an abuse of discretion. Peter v. Peter, 262 Neb. 1017, 637 N.W.2d 865 (2002).

An award of fees under this section may be taxed against an offending attorney. Cedars Corp. v. Sun Valley Dev. Co., 253 Neb. 999, 573 N.W.2d 467 (1998).

On appeal, a trial court's decision allowing or disallowing an attorney fee will be upheld in the absence of the trial court's abuse of discretion. Lincoln Lumber Co. v. Fowler, 248 Neb. 221, 533 N.W.2d 898 (1995).

On appeal, a trial court's decision allowing or disallowing attorney fees will be upheld in the absence of the trial court's abuse of discretion. Sports Courts of Omaha v. Meginnis, 242 Neb. 768, 497 N.W.2d 38 (1993).

A jury's special finding does not abrogate the trial court's discretion to determine whether a party is entitled to attorney fees under subsection (2) of this section. Harrington v. Farmers Union Co-op. Ins. Co., 13 Neb. App. 484, 696 N.W.2d 485 (2005).

Construing subsection (2) of this section in pari materia with section 25-824.01, the use of the term "shall" in this subsection is directory, rather than mandatory; Nebraska's statutory scheme requires the trial court to "exercise its sound discretion" in determining whether to award attorney fees, and whether a claim or defense was made in bad faith is but one factor to be considered by the trial court. Harrington v. Farmers Union Co-op. Ins. Co., 13 Neb. App. 484, 696 N.W.2d 485 (2005).

On appeal, a trial court's decision allowing or disallowing attorney fees will be upheld in the absence of the trial court's abuse of discretion. Janet K. v. Kevin B., 5 Neb. App. 169, 556 N.W.2d 270 (1996).

4. Miscellaneous

Under code, an answer, except so far as statements therein may involve admissions against interest, has been wholly deprived of the characteristics of evidence. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).



25-824.01 - Frivolous actions; attorney's fees; costs; determination of amount.

25-824.01. Frivolous actions; attorney's fees; costs; determination of amount.

In determining the amount of a cost or an attorney's fee award pursuant to subsection (2) of section 25-824, the court shall exercise its sound discretion. When granting an award of costs and attorney's fees, the court shall specifically set forth the reasons for such award and shall, in determining whether to assess attorney's fees and costs and the amount to be assessed against offending attorneys and parties, consider the following factors, including, but not limited to: (1) The extent to which any effort was made to determine the validity of any action or claim before the action was asserted; (2) the extent of any effort made after the commencement of an action to reduce the number of claims or defenses being asserted or to dismiss claims or defenses that have been found not to be valid; (3) the availability of facts to assist the party to determine the validity of a claim or defense; (4) the relative financial position of the parties involved; (5) whether or not the action was prosecuted or defended in whole or in part in bad faith; (6) whether or not issues of fact, determinative of the validity of a party's claim or defense, were reasonably in conflict; (7) the extent to which the party prevailed with respect to the amount of and number of claims in controversy; (8) the amount or conditions of any offer of judgment or settlement in relation to the amount or conditions of the ultimate relief granted by the court; (9) the extent to which a reasonable effort was made to determine prior to the time of filing of a claim that all parties sued or joined were proper parties owing a legally defined duty to the plaintiff or defendant; and (10) the extent of any effort made after the commencement of an action to reduce the number of parties in the action.

Nebraska's statutory scheme requires the trial court to "exercise its sound discretion" in determining whether to award attorney fees, and whether a claim or defense was made in bad faith is but one factor to be considered by the trial court. Harrington v. Farmers Union Co-op. Ins. Co., 13 Neb. App. 484, 696 N.W.2d 485 (2005).



25-824.02 - Frivolous actions; actual attorney's fee; effect of award; stipulations authorized.

25-824.02. Frivolous actions; actual attorney's fee; effect of award; stipulations authorized.

Nothing in sections 25-824 to 25-824.03 shall be construed to prevent an attorney and his or her client from negotiating the actual fee which the client is to pay the attorney. Nothing in such sections shall be intended to limit the authority of the court to approve written stipulations filed with the court or oral stipulations in open court agreeing to no award of attorney's fees or costs or an award of attorney's fees or costs in a manner different than that provided in such sections.



25-824.03 - Frivolous actions; applicability of sections.

25-824.03. Frivolous actions; applicability of sections.

Sections 25-824 to 25-824.03 shall apply unless attorney's fees are otherwise specifically provided by law, in which case the provision allowing the greater award shall prevail.



25-825 - Repealed. Laws 1969, c. 182, § 2.

25-825. Repealed. Laws 1969, c. 182, § 2.



25-826 - Repealed. Laws 1969, c. 182, § 2.

25-826. Repealed. Laws 1969, c. 182, § 2.



25-827 - Repealed. Laws 1969, c. 182, § 2.

25-827. Repealed. Laws 1969, c. 182, § 2.



25-828 - Repealed. Laws 1969, c. 182, § 2.

25-828. Repealed. Laws 1969, c. 182, § 2.



25-829 - Repealed. Laws 1969, c. 182, § 2.

25-829. Repealed. Laws 1969, c. 182, § 2.



25-830 - Repealed. Laws 1969, c. 182, § 2.

25-830. Repealed. Laws 1969, c. 182, § 2.



25-831 - Repealed. Laws 1969, c. 182, § 2.

25-831. Repealed. Laws 1969, c. 182, § 2.



25-832 - Repealed. Laws 2002, LB 876, § 92.

25-832. Repealed. Laws 2002, LB 876, § 92.



25-833 - Repealed. Laws 2002, LB 876, § 92.

25-833. Repealed. Laws 2002, LB 876, § 92.



25-834 - Repealed. Laws 2002, LB 876, § 92.

25-834. Repealed. Laws 2002, LB 876, § 92.



25-835 - Repealed. Laws 2002, LB 876, § 92.

25-835. Repealed. Laws 2002, LB 876, § 92.



25-836 - Repealed. Laws 2002, LB 876, § 92.

25-836. Repealed. Laws 2002, LB 876, § 92.



25-837 - Repealed. Laws 2002, LB 876, § 92.

25-837. Repealed. Laws 2002, LB 876, § 92.



25-838 - Repealed. Laws 2002, LB 876, § 92.

25-838. Repealed. Laws 2002, LB 876, § 92.



25-839 - Libel or slander; how sufficiently pleaded; burden of proof.

25-839. Libel or slander; how sufficiently pleaded; burden of proof.

In an action for a libel or slander it shall be sufficient to state, generally, that the defamatory matter was published or spoken of the plaintiff, and if the allegation be denied, the plaintiff must prove on the trial the facts, showing that the defamatory matter was published or spoken of him.

In an action for a libel or slander it shall be sufficient to state, generally, that the defamatory matter was published or spoken of the plaintiff, and if the allegation is denied, the plaintiff must prove on the trial the facts, showing that the defamatory matter was published or spoken of him. White v. Ardan, Inc., 230 Neb. 11, 430 N.W.2d 27 (1988).

Words to be slanderous per se must not only charge an offense which is actionable, but also the nature thereof. Nelson v. Rosenberg, 135 Neb. 34, 280 N.W. 229 (1938).

Writing libelous per se defined. Bigley v. National Fid. & Casualty Co., 94 Neb. 813, 144 N.W. 810 (1913).

Where publication is not libelous per se, special damages must be pleaded. Callfas v. World Pub. Co., 93 Neb. 108, 139 N.W. 830 (1913).

It is not necessary in action for slander to allege the name of the person to whom the words were spoken. Fitzgerald v. Young, 89 Neb. 693, 132 N.W. 127 (1911).

This section abrogates common law rule requiring facts and circumstances to be stated, connecting plaintiff with publication. Sheibley v. Huse, 75 Neb. 811, 106 N.W. 1028 (1906).

Words imputing indictable offense are actionable per se. Herzog v. Campbell, 47 Neb. 370, 66 N.W. 424 (1896).

Words should be given their natural and ordinary meaning. World Pub. Co. v. Mullen, 43 Neb. 126, 61 N.W. 108 (1894).

Words, which in effect charge embezzlement, are libelous per se and special damage need not be alleged. Pokrok Zapadu Pub. Co. v. Zizkovsky, 42 Neb. 64, 60 N.W. 358 (1894).



25-840 - Libel or slander; truth as defense; effect of actual malice.

25-840. Libel or slander; truth as defense; effect of actual malice.

In the actions mentioned in section 25-839, the defendant may allege the truth of the matter charged as defamatory, prove the same and any mitigating circumstances to reduce the amount of damages, or prove either. The truth in itself and alone shall be a complete defense unless it shall be proved by the plaintiff that the publication was made with actual malice. Actual malice shall not be inferred or presumed from publication.

In an action for libel or slander, a defendant may allege the truth of the matter charged as defamatory. The truth in itself and alone shall be a complete defense unless it shall be proved by the plaintiff that the publication was made with actual malice. Actual malice shall not be inferred or presumed from publication. White v. Ardan, Inc., 230 Neb. 11, 430 N.W.2d 27 (1988).

As a general rule, in a case of alleged libel or slander, truth is a complete defense absent proof of actual malice. Turner v. Welliver, 226 Neb. 275, 411 N.W.2d 298 (1987).

For failure to allege, as ordered by the court, whether or not publication was malicious and whether defendant gave notice and requested correction, the petition was properly dismissed. Vodehnal v. Grand Island Daily Independent, 191 Neb. 836, 218 N.W.2d 220 (1974).

Plaintiff has burden of proving actual malice. Whitcomb v. Nebraska State Education Assn., 184 Neb. 31, 165 N.W.2d 99 (1969).

Defendant cannot prove truth of defamatory charge under general denial. Murten v. Garbe, 93 Neb. 589, 141 N.W. 146 (1913).

In action for libel, truth is not complete defense; good motives, etc., are necessary. Sheibley v. Fales, 81 Neb. 795, 116 N.W. 1035 (1908); Pokrok Zapadu Pub. Co. v. Zizkovsky, 42 Neb. 64, 60 N.W. 358 (1894).

Insofar as slander is concerned, truth is complete defense. Larson v. Cox, 68 Neb. 44, 93 N.W. 1011 (1903).



25-840.01 - Libel; invasion of privacy; damages; retraction; effect.

25-840.01. Libel; invasion of privacy; damages; retraction; effect.

(1) In an action for damages for the publication of a libel or for invasion of privacy as provided by section 20-204 by any medium, the plaintiff shall recover no more than special damages unless correction was requested as herein provided and was not published. Within twenty days after knowledge of the publication, plaintiff shall have given each defendant a notice by certified or registered mail specifying the statements claimed to be libelous or to have invaded privacy as provided by section 20-204 and specifically requesting correction. Publication of a correction shall be made within three weeks after receipt of the request. It shall be made in substantially as conspicuous a manner as the original publication about which complaint was made. A correction, published prior to receipt of a request therefor, shall have the same force and effect as if published after such request. The term special damages, as used in this section, shall include only such damages as plaintiff alleges and proves were suffered in respect to his or her property, business, trade, profession, or occupation as the direct and proximate result of the defendant's publication.

(2) This section shall not apply if it is alleged and proved that the publication was prompted by actual malice, and actual malice shall not be inferred or presumed from the publication.

For failure to allege, as ordered by the court, whether or not publication was malicious and whether defendant gave notice and requested correction, the petition was properly dismissed. Vodehnal v. Grand Island Daily Independent, 191 Neb. 836, 218 N.W.2d 220 (1974).

Where no attempt to comply with this section made, assumption is that cause of action predicated on actual malice. Whitcomb v. Nebraska State Education Assn., 184 Neb. 31, 165 N.W.2d 99 (1969).



25-840.02 - Broadcasting stations; liability.

25-840.02. Broadcasting stations; liability.

(1) The owner, licensee, or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee, or operator, shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by any person other than such owner, licensee, or operator, or an agent or employee thereof, unless it is alleged and proved by the complaining party that such owner, licensee, or operator, or such agent or employee, has failed to exercise due care to prevent the publication or utterance of such statement in such broadcast.

(2) In no event shall any owner, licensee, or operator, or an agent or employee thereof, be held liable for any damages for any defamatory statement uttered over the facilities of the visual or sound radio broadcasting station or network by any person other than such owner, licensee, or operator, or an agent or employee thereof, by, on behalf of, or against any candidate for public office.

(3) In any action for damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, the complaining party shall be allowed only such actual damages as such party has alleged and proved.



25-841 - Repealed. Laws 2002, LB 876, § 92.

25-841. Repealed. Laws 2002, LB 876, § 92.



25-842 - Repealed. Laws 2002, LB 876, § 92.

25-842. Repealed. Laws 2002, LB 876, § 92.



25-843 - Repealed. Laws 2002, LB 876, § 92.

25-843. Repealed. Laws 2002, LB 876, § 92.



25-844 - Repealed. Laws 2002, LB 876, § 92.

25-844. Repealed. Laws 2002, LB 876, § 92.



25-845 - Repealed. Laws 2002, LB 876, § 92.

25-845. Repealed. Laws 2002, LB 876, § 92.



25-846 - Repealed. Laws 2002, LB 876, § 92.

25-846. Repealed. Laws 2002, LB 876, § 92.



25-847 - Repealed. Laws 2002, LB 876, § 92.

25-847. Repealed. Laws 2002, LB 876, § 92.



25-848 - Repealed. Laws 2002, LB 876, § 92.

25-848. Repealed. Laws 2002, LB 876, § 92.



25-849 - Repealed. Laws 2002, LB 876, § 92.

25-849. Repealed. Laws 2002, LB 876, § 92.



25-850 - Repealed. Laws 2002, LB 876, § 92.

25-850. Repealed. Laws 2002, LB 876, § 92.



25-851 - Repealed. Laws 2002, LB 876, § 92.

25-851. Repealed. Laws 2002, LB 876, § 92.



25-852 - Repealed. Laws 2002, LB 876, § 92.

25-852. Repealed. Laws 2002, LB 876, § 92.



25-853 - Repealed. Laws 2002, LB 876, § 92.

25-853. Repealed. Laws 2002, LB 876, § 92.



25-854 - Repealed. Laws 2002, LB 876, § 92.

25-854. Repealed. Laws 2002, LB 876, § 92.



25-855 - Repealed. Laws 2002, LB 876, § 92.

25-855. Repealed. Laws 2002, LB 876, § 92.



25-856 - Repealed. Laws 2002, LB 876, § 92.

25-856. Repealed. Laws 2002, LB 876, § 92.



25-901 - Offer of judgment before trial; procedure; effect.

25-901. Offer of judgment before trial; procedure; effect.

The defendant in an action for the recovery of money only, may, at any time before the trial, serve upon the plaintiff, or his attorney, an offer in writing to allow judgment to be taken against him for the sum specified therein. If the plaintiff accepts the offer and gives notice thereof to the defendant or his attorney, within five days after the offer was served, the offer, and an affidavit that the notice of acceptance was delivered in the time limited, may be filed by the plaintiff, or the defendant may file the acceptance, with a copy of the offer verified by affidavit; and, in either case, the offer and acceptance shall be noted in the journal, and judgment shall be rendered accordingly. If the notice of acceptance be not given in the period limited the offer shall be deemed withdrawn, and shall not be given in evidence, or mentioned on the trial. If the plaintiff fails to obtain judgment for more than was offered by the defendant, he shall pay the defendant's cost from the time of the offer.

1. Offer and acceptance

2. Miscellaneous

1. Offer and acceptance

When read in conjunction with this section, section 44-359 prohibits an award of attorney fees to a plaintiff, in a suit against the plaintiff's insurer, who rejects an offer of judgment and later fails to recover more than the amount offered. Dutton-Lainson Co. v. Continental Ins. Co., 279 Neb. 365, 778 N.W.2d 433 (2010).

Read together, this section and section 44-359 prohibit an award of attorney fees to a plaintiff, in a suit against the plaintiff's insurer, who rejects an offer to allow judgment and later fails to recover more than the amount offered. Young v. Midwest Fam. Mut. Ins. Co., 272 Neb. 385, 722 N.W.2d 13 (2006).

This section applies to offers to allow judgment against a defendant, which, under the plain meaning of this section, are not equivalent to settlement offers. Young v. Midwest Fam. Mut. Ins. Co., 272 Neb. 385, 722 N.W.2d 13 (2006).

For an insurer to take advantage of the protection of this section, the insurer must expressly comply with the requirement that an offer to allow judgment be made. Young v. Midwest Fam. Mut. Ins. Co., 272 Neb. 385, 722 N.W.2d 13 (2006).

An offer to confess judgment, and its acceptance pursuant to section 25-901, require the entry of a judgment according to the offer and acceptance. Jaixen v. Turner, 204 Neb. 123, 281 N.W.2d 404 (1979).

If notice of acceptance is not given within five days, offer may be withdrawn; judgment on later acceptance vacated. Becker v. Breen, 68 Neb. 379, 94 N.W. 614 (1903).

Plaintiff should be taxed with all costs from time of offer. Wachsmuth v. Orient Ins. Co., 49 Neb. 590, 68 N.W. 935 (1896).

Offer must be made in open court or served on plaintiff though filed. Rose v. Peck, 18 Neb. 529, 26 N.W. 363 (1886).

2. Miscellaneous

Settlement agreement at former trial did not establish liability and as it constituted a question of fact was not binding as law of case in subsequent trial on the merits. System Meat Co. v. Stewart, 190 Neb. 682, 211 N.W.2d 902 (1973).

Tender by insurance company of a sum of money, accompanied by demand for execution of receipt and formal release and return of policy, was not absolute and unconditional. Baird v. Union Mutual Life Ins. Co., 104 Neb. 352, 177 N.W. 156 (1920).

Negotiations for settlement between litigants cannot be disclosed to jury. Tankersley v. Lincoln Traction Co., 101 Neb. 578, 163 N.W. 850 (1917).

Section is not applicable to proceedings in ad quod damnum. Johnson v. Sutliff, 17 Neb. 423, 23 N.W. 9 (1885).



25-902 - Offer of judgment; no cause for continuance or postponement.

25-902. Offer of judgment; no cause for continuance or postponement.

The making of an offer pursuant to the provisions contained in section 25-901 shall not be a cause for a continuance of an action, or a postponement of a trial.



25-903 - Submitting controversy without action; procedure.

25-903. Submitting controversy without action; procedure.

Parties to a question which might be the subject of a civil action may without action agree upon a case containing the facts upon which the controversy depends, and present a submission of the same to any court which would have jurisdiction if an action had been brought. But it must appear by affidavit that the controversy is real, and the proceedings in good faith, to determine the rights of the parties. The court shall, thereupon, hear and determine the case, and render judgment as if an action were pending.

If interests are adverse, case is not moot, though it is friendly suit. State v. First Catholic Church of Lincoln, 88 Neb. 2, 128 N.W. 657 (1910).

It is the duty of Supreme Court to act when controversy is submitted under this section. In re Groff, 21 Neb. 647, 33 N.W. 426 (1887).



25-904 - Record; what constitutes.

25-904. Record; what constitutes.

The case, the submission and the judgment shall constitute the record.



25-905 - Judgment; effect.

25-905. Judgment; effect.

The judgment shall be with costs, may be enforced, and shall be subject to reversal, in the same manner as if it had been rendered in an action, unless otherwise provided in the submission.



25-906 - Confession of judgment after action brought; effect.

25-906. Confession of judgment after action brought; effect.

After an action for the recovery of money is brought, the defendant may offer in court to confess judgment for part of the amount claimed, or part of the causes involved in the action. Whereupon, if the plaintiff, being present, refuses to accept such confession of judgment in full of his demands against the defendant in the action, or, having had such notice that the offer would be made, of its amount and of the time of making it, as the court shall deem reasonable, fail to attend, and on the trial do not recover more than was so offered to be confessed, such plaintiff shall pay all the costs of the defendant incurred after the offer. The offer shall not be deemed to be an admission of the cause of action or amount to which the plaintiff is entitled, nor be given in evidence upon the trial.

In order that a confession of judgment may be binding on the plaintiff, it is essential that he, either expressly or impliedly, assent thereto; if it is made without his request, knowledge, or consent, and entered at the instance of the debtor alone, it will have no validity unless the creditor ratifies or accepts it. In re Estate of Redpath, 224 Neb. 845, 402 N.W.2d 648 (1987).

No compliance was had with requirements for confession of judgment. James v. Hogan, 154 Neb. 306, 47 N.W.2d 847 (1951).

An offer to confess judgment, incorporated in an answer, should not be referred to in the instructions. Hammang v. Chicago & N.W. Ry. Co., 107 Neb. 684, 186 N.W. 991 (1922).

Offer must be made in open court or served on plaintiff though filed. Rose v. Peck, 18 Neb. 529, 26 N.W. 363 (1886).

This section is not applicable to proceedings in ad quod damnum. Johnson v. Sutliff, 17 Neb. 423, 23 N.W. 9 (1885).



25-907 - Confession of judgment before action brought; effect.

25-907. Confession of judgment before action brought; effect.

Before an action for the recovery of money is brought against any person, he may go into the court of the county of his residence, or of that in which the person having the cause of action resides, which would have jurisdiction of the action, and offer to confess judgment in favor of such person for a specified sum on such cause of action. Whereupon, if such person, having had such notice that the offer would be made, of its amount and of the time and place of making it, as the court shall deem reasonable, does not attend to accept the confession, or attending, refuses to accept it, and should afterward commence an action upon such cause, and not recover more than the amount so offered to be confessed, he shall pay all the costs of the action; and on the trial thereof, the offer shall not be deemed to be an admission of the cause of action or amount to which the plaintiff is entitled, nor be given in evidence.



25-908 - Motion, defined.

25-908. Motion, defined.

A motion is an application for an order addressed to the court or a judge in vacation, by any party to a suit or proceeding, or one interested therein.

Application or motion to set aside order vacating decree of divorce, and to reinstate decree, was after the term and required notice. Carmony v. Carmony, 112 Neb. 651, 200 N.W. 830 (1924).

Application for deficiency judgment may be made by motion. Crary v. Buck, 1 Neb. Unof. 596, 95 N.W. 839 (1901).



25-909 - Motion; several objects authorized.

25-909. Motion; several objects authorized.

Several objects may be included in the same motion, if they all grow out of or are connected with the action or proceeding in which it is made.



25-910 - Notice of motion; contents.

25-910. Notice of motion; contents.

Where notice of a motion is required, it must be in writing and shall state (1) the names of the parties to the action or proceeding in which it is to be made, (2) the name of the court or judge before whom it is to be made, (3) the place where and the day on which it will be heard, (4) the nature and terms of the order or orders to be applied for, and (5) if affidavits are to be used on the hearing, the notice shall state that fact. It shall be served a reasonable time before the hearing.

Orders for alimony may be modified for good cause shown but nunc pro tunc decree entered without notice is a nullity. Howard v. Howard, 196 Neb. 351, 242 N.W.2d 884 (1976).

Application or motion to set aside order vacating decree of divorce, and to reinstate decree, was after the term and required notice. Carmony v. Carmony, 112 Neb. 651, 200 N.W. 830 (1924).

Notice not under seal of court is process in nature of summons. Fowler v. Brown, 51 Neb. 414, 71 N.W. 54 (1897).

What is reasonable notice stated. Sterling Mfg. Co. v. Hough, 49 Neb. 618, 68 N.W. 1019 (1896).

This section requires that when notice of a motion is required and if affidavits are to be used on the hearing, the notice shall state that fact. Galaxy Telecom v. SRS, Inc., 13 Neb. App. 178, 689 N.W.2d 866 (2004).



25-911 - Repealed. Laws 1961, c. 284, § 1.

25-911. Repealed. Laws 1961, c. 284, § 1.



25-912 - Repealed. Laws 1961, c. 284, § 1.

25-912. Repealed. Laws 1961, c. 284, § 1.



25-913 - Motion to strike pleadings and papers from files; notice, when.

25-913. Motion to strike pleadings and papers from files; notice, when.

Motions to strike pleadings and papers from the files may be made with or without notice, as the court or judge shall direct.

Motions to strike filed under this section are aimed at petitions filed in violation of a court's order or a rule of practice or procedure prescribed either by statute or by the court in which the petition is filed. Motions to strike under this section may also be filed when a party declines to amend the petition or refuses to follow the court's orders. Nuss ex rel. Estate of Nuss v. Alexander, 257 Neb. 36, 595 N.W.2d 263 (1999).

A motion to strike a petition is not a substitute for a demurrer or a motion to strike or make more definite and certain, and may be directed only to a petition filed in violation of a court's order or a rule of practice or procedure prescribed either by statute or by the court in which the petition is filed. Hecker v. Ravenna Bank, 237 Neb. 810, 468 N.W.2d 88 (1991).

Petition may be stricken on motion if fatal defects extend to the pleading as a whole, or if the plaintiff, in filing it, ignored an order of court. Ferson v. Armour & Co., 109 Neb. 648, 192 N.W. 125 (1923).

This section, as construed by the Supreme Court of Nebraska, applies in actions at law in federal courts, and petition failing to state cause of action may be stricken on motion. Jack v. Armour & Co., 291 F. 741 (8th Cir. 1923).



25-914 - Order, defined.

25-914. Order, defined.

Every direction of a court or judge, made or entered in writing and not included in a judgment, is an order.



25-915 - Orders out of court; journal entry.

25-915. Orders out of court; journal entry.

Orders made out of court shall be forthwith entered by the clerk in the journal of the court in the same manner as orders made in term.



25-1001 - Attachment; grounds.

25-1001. Attachment; grounds.

The plaintiff, in a civil action for the recovery of money, may, at or after the commencement thereof, have an attachment against the property of the defendant when the defendant or one of several defendants (1) has absconded with the intent to defraud his or her creditors; (2) has left the county of his or her residence to avoid the service of a summons; (3) so conceals himself or herself that a summons cannot be served upon him or her; (4) is about to remove his or her property, or a part thereof, out of the county in which the property is located, with the intent to defraud his or her creditors; (5) is about to convert his or her property, or a part thereof, into money, for the purpose of placing it beyond the reach of his or her creditors; (6) has property, or rights, in action, which he or she conceals; (7) has assigned, removed or disposed of, or is about to dispose of his or her property, or a part thereof, with the intent to defraud his or her creditors; or (8) fraudulently contracted the debt or incurred the obligation for which suit is about to be or has been brought. The grounds for attachment on a claim before it is due are set forth in section 25-1049.

1. Nonresident

2. Absconded

3. Removal of property

4. Fraudulent conveyance

5. Other grounds

6. Commencement of action

1. Nonresident

Property of nonresident may be attached at or after commencement of suit. Federal Farm Mortgage Corp. v. Hughes, 137 Neb. 454, 289 N.W. 866 (1940).

Actual residence and not domicile determines status of debtor. Webb v. Wheeler, 79 Neb. 172, 112 N.W. 369 (1907).

A nonresident defendant cannot attack the jurisdiction of the court upon the sole ground that he is not the owner of the property seized under the writ. Kneeland v. Weigley, 76 Neb. 276, 107 N.W. 574 (1906).

One absent from state on business or pleasure is not nonresident, residence question of fact. Johnson v. May, 49 Neb. 601, 68 N.W. 1032 (1896).

Husband becoming resident here, wife is not nonresident though she remains in former state. Swaney v. Hutchins, 13 Neb. 266, 13 N.W. 282 (1882).

One actually residing here is not nonresident, though permanent legal domicile is elsewhere. Olmstead v. Rivers, 9 Neb. 234, 2 N.W. 366 (1879).

2. Absconded

"Abscond" means to hide, conceal or absent oneself clandestinely to avoid process; not necessary to leave state. Gandy v. Jolly, Swan, Dew & Hardin, 34 Neb. 536, 52 N.W. 376 (1892).

3. Removal of property

Even though property is removed from state, fraudulent intent is essential. Hunter v. Soward, 15 Neb. 215, 18 N.W. 58 (1883).

Removal is immaterial unless coupled with intent to defraud. Steele v. Dodd, 14 Neb. 496, 16 N.W. 909 (1883).

4. Fraudulent conveyance

Creditors may attach property fraudulently conveyed, whether debtor is resident or nonresident. Ainsworth v. Roubal, 74 Neb. 723, 105 N.W. 248 (1905).

Real estate fraudulently conveyed may be attached though record title is in another. Coulson v. Galtsman, 1 Neb. Unof. 502, 96 N.W. 349 (1901).

5. Other grounds

While the U.S. Supreme Court in Connecticut v. Doehr, 501 U.S. 1, 111 S. Ct. 2105, 115 L. Ed. 2d 1 (1991), stated that any given exigency requirement alone would not necessarily protect a statutory attachment scheme from due process challenges, we find that this requirement in our statutes, in conjunction with the bond, affidavit, and discharge hearing provisions, does comply with due process under the 14th Amendment to the U.S. Constitution. Andrews v. Schram, 252 Neb. 298, 562 N.W.2d 50 (1997).

Grounds for attachment and garnishment are set out in this section. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

Statutory provisions relating to garnishment before judgment have no application to registration and enforcement of foreign judgment. Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Action for damages for breach of brokerage contract authorized attachment. National Reefer Service, Inc. v. Felman, 164 Neb. 783, 83 N.W.2d 547 (1957).

Mere insolvency of a debtor is not a ground for attachment. Federal Farm Mtg. Corp. v. Mulder, 135 Neb. 133, 280 N.W. 454 (1938).

In absence of fraud or collusion, no garnishable debt arises from contract for personal services paid for in advance. Salyers Auto Co. v. De Vore, 116 Neb. 317, 217 N.W. 94 (1927).

Affidavit is sufficient that sets forth nature of claim, that it is just, the amount plaintiff ought to recover, and existence of statutory grounds for attachment. McDonald v. Marquardt, 52 Neb. 820, 73 N.W. 288 (1897).

Property of insolvent bank before receiver appointed is not exempt from attachment. Arnold v. Weimer, 40 Neb. 216, 58 N.W. 709 (1894).

Action on breach of warranty in deed is for a debt, which may be recovered by attachment. Cheney v. Straube, 35 Neb. 521, 53 N.W. 479 (1892).

Attachment may lie on bond for attachment, though damages are unliquidated. Withers & Kolls v. Brittain, Smith & Co., 35 Neb. 436, 53 N.W. 375 (1892).

Preference of bona fide creditors is not ground for attachment. Britton v. Boyer, 27 Neb. 522, 43 N.W. 356 (1889).

An order of attachment covering a cause of action upon a debt not fraudulently contracted coupled with a cause of action upon a debt fraudulently contracted issued on affidavit alleging fraudulently contracted debt is subject to proper discharge. Meyer v. Evans, 27 Neb. 367, 43 N.W. 109 (1889).

Debt is not fraudulently contracted where damage is due merely to negligence in performing services. Rawlings v. Powers, 25 Neb. 681, 41 N.W. 651 (1889).

Action upon contract express or implied will sustain attachment. Hart v. Barnes, 24 Neb. 782, 40 N.W. 322 (1888).

At least one of causes enumerated must exist; insolvency is insufficient. Walker v. Hagerty, 20 Neb. 482, 30 N.W. 556 (1886).

Debt incurred by false representations is ground for attachment. Young & Co. v. Cooper, 12 Neb. 610, 12 N.W. 91 (1882).

Writ of attachment held unconstitutional because issued on conclusive affidavit, without bond, and without judicial supervision. Aaron Ferer & Sons Co. v. Berman, 431 F.Supp. 847 (D. Neb. 1977).

6. Commencement of action

Neither county judge nor Supreme Court Judges can allow attachment in action pending in district court when district judge is present in county. Ferson v. Armour & Co., 103 Neb. 809, 174 N.W. 425 (1919).

Provision requiring plaintiff in action on claim other than contract to be bona fide resident for six months does not violate federal Constitution. Tanner v. DeVinney, 101 Neb. 46, 161 N.W. 1052 (1917).

Action is deemed commenced, so attachment writ may issue, when petition filed and summons issued with intent to serve same. Johnson v. Larson, 96 Neb. 193, 147 N.W. 476 (1914); Hoagland v. Wilcox, 42 Neb. 138, 60 N.W. 376 (1894); Coffman v. Brandhoeffer, 33 Neb. 279, 50 N.W. 6 (1891).

Attachment is not allowed in proceeding to revive judgment. Farak v. First Nat. Bank of Schuyler, 67 Neb. 463, 93 N.W. 682 (1903).

Affidavit can be filed simultaneously with bringing of suit. McCord, Brady & Co. v. Bowen, 51 Neb. 247, 70 N.W. 950 (1897).

Order of attachment can properly issue before summons is served. Coffman v. Brandhoeffer, 33 Neb. 279, 50 N.W. 6 (1891).

Attachment is a provisional remedy. Shoaff v. Gage, 163 F.Supp. 179 (D. Neb. 1958).



25-1002 - Attachment; affidavit of plaintiff; contents.

25-1002. Attachment; affidavit of plaintiff; contents.

An order of attachment shall be approved by a judge of any district court or county court only after there has been presented to him or her an affidavit or affidavits based upon personal knowledge (1) that the facts set forth in plaintiff's complaint which state a valid cause of action and the amount plaintiff is entitled to recover are true, (2) describing the existence and approximate value of any of defendant's property known to the plaintiff to be subject to the jurisdiction of the court, and (3) stating specific facts demonstrating reasonable cause that one or more of the grounds for an attachment enumerated in section 25-1001 exist.

1. By whom made

2. Nature of claim

3. Miscellaneous

1. By whom made

In affidavit for garnishment affiant should swear to the fact that he is plaintiff, agent or attorney. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

Affidavit taken before plaintiff's attorney is bad, but is amendable. Dobry v. Western Mfg. Co., 57 Neb. 228, 77 N.W. 656 (1898).

Affidavit must distinctly show it was made by natural person. Clements & Co. v. Puckett, 1 Neb. Unof. 356, 95 N.W. 796 (1901).

2. Nature of claim

Where attachment is issued for total claimed in five counts, and one count is dismissed, attachment should be dissolved. First Nat. Bank of Greenwood v. Van Doren, 68 Neb. 142, 93 N.W. 1017 (1903).

Slight variance in amounts claimed in petition and affidavit is immaterial. Grotte v. Nagle, 50 Neb. 363, 69 N.W. 973 (1897).

Affidavit in language of statute is sufficient. Burnham v. Ramge, 47 Neb. 175, 66 N.W. 277 (1896).

Where several grounds are joined, should be alleged in conjunctive. Tessier v. Englehart & Co., 18 Neb. 167, 24 N.W. 734 (1885).

Affidavit need not state cause of action; condensed statement of nature of claim is sufficient. Dorrington v. Minnick, 15 Neb. 397, 19 N.W. 456 (1884).

Affidavit upon a promissory note described in petition was sufficient. Livingston v. Coe, 4 Neb. 379 (1876).

Mere statement that defendant is nonresident of this state is sufficient. Citizens State Bank of Wood River v. Porter, 4 Neb. Unof. 73, 93 N.W. 391 (1903).

3. Miscellaneous

Affidavit of attachment is required in garnishment proceedings. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

Burden rests upon plaintiff to sustain requirements of statute. National Reefer Service, Inc. v. Felman, 164 Neb. 783, 83 N.W.2d 547 (1957).

Amendable even after motion to quash. Clarke Banking Co. v. Wright, 37 Neb. 382, 55 N.W. 1060 (1893).

Attachment may be obtained pending appeal. Strickler v. Hargis, 34 Neb. 468, 51 N.W. 1039 (1892).

Plaintiff may supply defects in affidavit for publication of service. Miller v. Eastman, 27 Neb. 408, 43 N.W. 179 (1889).

One affidavit is sufficient to cover successive orders of attachment. Thompson v. Stetson, 15 Neb. 112, 17 N.W. 368 (1883).

Omission of venue cannot be attacked in collateral action. Crowell v. Johnson, 2 Neb. 146 (1873).



25-1003 - Attachment; plaintiff's undertaking; bond; amount.

25-1003. Attachment; plaintiff's undertaking; bond; amount.

(1) The judge to whom the affidavit described in section 25-1002 is presented shall determine the amount of an undertaking the plaintiff shall be required to file. The judge shall also approve the sufficiency of one or more sureties of the plaintiff, unless the plaintiff presents, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to protect the defendant from loss.

(2) In determining the amount of the bond described in subsection (1) of this section, the judge shall be guided by the amount of probable damage that will be suffered by the defendant if his or her property is wrongfully attached. In estimating the probable damage the defendant would suffer, the judge shall consider all the circumstances presented to him or her in the plaintiff's affidavits, including the value of any of the defendant's property described therein.

(3) After determining the amount of the plaintiff's undertaking, along with necessary sureties, the judge shall, if an order of attachment is otherwise proper under section 25-1002, direct the clerk to issue, after the necessary bond is filed, an order of attachment in an amount determined by the judge to approximate the amount of the claim and the costs of the action including the costs of the attachment.

1. Bond

2. Nonresident or foreign corporation

3. Sureties

4. Miscellaneous

1. Bond

Statute required plaintiff to comply with the provisions of the general statute on attachment as to necessary allegations, and with the bond provisions of this section. VonSeggern v. Willman, 244 Neb. 565, 508 N.W.2d 261 (1993).

Foreign corporation which has domesticated or obtained certificate of authority to do business is not subject to waiver of bond provisions. Schreiner v. Irby Constr. Co., 184 Neb. 222, 166 N.W.2d 121 (1969).

Bond to protect against wrongful attachment is required. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

In attachment proceedings bond is required in all cases except where defendant is nonresident or foreign corporation, but if defendant fails to assail the validity of the attachment and, for a consideration, agrees that money in hands of garnishee be paid into court to abide judgment, he ratifies and confirms such attachment proceedings though no bond was given. Vanburg v. Mauel, 131 Neb. 685, 269 N.W. 626 (1936).

Action on bond and for malicious attachment are not inconsistent remedies. Simons v. Fagen, 62 Neb. 287, 87 N.W. 21 (1901).

Bond is valid where plaintiff fails to sign, though he is not liable thereon. Storz v. Finklestein, 50 Neb. 177, 69 N.W. 856 (1897).

Attaching creditor need not sign attachment bond. It is sufficient if signed by surety alone. Storz v. Finklestein, 48 Neb. 27, 66 N.W. 1020 (1896).

2. Nonresident or foreign corporation

Filing of a bond is not jurisdictional to the right to have an attachment issued against a nonresident defendant for a debt not due. Gutterson v. Meyer, 68 Neb. 767, 94 N.W. 969 (1903).

3. Sureties

Surety is not liable if sheriff seizes property of third person. Hopewell v. McGrew, 50 Neb. 789, 70 N.W. 397 (1897).

Defendant in action on bond may set off debt due from plaintiff to principal. Field v. Maxwell, 44 Neb. 900, 63 N.W. 62 (1895).

Partnership may sign as surety; attorney should not, but bond is valid. Tessier v. Crowley, 17 Neb. 207, 22 N.W. 422 (1885).

Surety is liable for all damages sustained until property is returned. McReady v. Rogers, 1 Neb. 124 (1871).

4. Miscellaneous

In the absence of malice, an action for the wrongful suing out of an attachment can be maintained alone on the attachment bond. Carlson v. Schroeder, 164 Neb. 443, 82 N.W.2d 416 (1957).

Attachment procured in action brought without plaintiff's authority is "wrongfully obtained." Bauer v. Mitchell, 80 Neb. 187, 113 N.W. 986 (1907).

On general denial burden is on plaintiff to negative grounds alleged; dissolution of attachment not alone sufficient. Jandt v. Deranleau, 57 Neb. 497, 78 N.W. 22 (1899); Storz v. Finklestein, 50 Neb. 177, 69 N.W. 856 (1897).

Obligation of bond is for payment of damages, and liability upon it occurs when the damages accrue. Waller v. Deranleau, 4 Neb. Unof. 497, 94 N.W. 1038 (1903).



25-1004 - Attachment; order; contents; service; manner.

25-1004. Attachment; order; contents; service; manner.

The order of attachment shall (1) require the sheriff to attach the lands, tenements, goods, chattels, stocks, or interest in stocks, rights, credits, money, and effects of the defendant in his or her county not exempt by law from being applied to the payment of the plaintiff's claim, or so much thereof as will satisfy the amount stated in the order of attachment; (2) inform the defendant of his or her right to obtain redelivery of the property attached by executing a redelivery bond in accordance with sections 25-1009 and 25-1024; and (3) inform the defendant of his or her right under section 25-1040, to move to discharge the attachment after service of the order upon him or her and of the plaintiff's obligation under section 25-1041, to prove the grounds upon which the attachment order was issued by a preponderance of the evidence if such a motion to discharge is made.

The order of attachment shall be directed and delivered to the sheriff and shall be served on the defendant in any manner authorized by statute for service of a summons.

Indebtedness of maker upon promissory note, before maturity, is not the subject of attachment. Fisher v. O'Hanlon, 93 Neb. 529, 141 N.W. 157 (1913).

Writ is limited to seizure of property sufficient to satisfy amount plaintiff claims to be entitled to recover and probable costs. First Nat. Bank of Greenwood v. Van Doren, 68 Neb. 142, 93 N.W. 1017 (1903).

Stock owned by defendant in domestic corporation may be reached by garnishment. Farmers' & Merchants' Nat. Bank v. Mosher, 63 Neb. 130, 88 N.W. 552 (1901).

Order need not state nature of claim. Tessier v. Englehart & Co., 18 Neb. 167, 24 N.W. 734 (1885).

Order need not recite filing of affidavit and bond. Tessier v. Crowley, 16 Neb. 369, 20 N.W. 264 (1884).



25-1005 - Attachment; several and successive orders; issuance to several counties; costs; taxation.

25-1005. Attachment; several and successive orders; issuance to several counties; costs; taxation.

Orders of attachment may be issued to the sheriffs of different counties; and several of them may, at the option of the plaintiff, be issued at the same time or in succession; but such only as have been executed shall be taxed in the costs, unless otherwise directed by the court.

While order of attachment may issue to another county, garnishee summons cannot. Benedict v. T. L. V. Land & Cattle Co., 66 Neb. 236, 92 N.W. 210 (1902).

Several orders of attachment may be issued at the same time, or in succession; but in such case only a simple affidavit is necessary. Thompson v. Stetson, 15 Neb. 112, 17 N.W. 368 (1883).



25-1006 - Attachment; order; return day.

25-1006. Attachment; order; return day.

The return day of the order of attachment, when issued at the commencement of the action, shall be the same as that of the summons; when issued afterwards, it shall be twenty days after it issued.

Action commenced when petition is filed and summons issued is bona fide. Coffman v. Brandhoeffer, 33 Neb. 279, 50 N.W. 6 (1891).



25-1007 - Attachment; several orders against same defendant; time of service.

25-1007. Attachment; several orders against same defendant; time of service.

When there are several orders of attachment against the same defendant, they shall be executed in the order in which they are received by the sheriff.

First levy has priority. Moore v. Fedewa, 13 Neb. 379, 14 N.W. 170 (1882).



25-1008 - Attachment; order; execution; inventory; appraisement.

25-1008. Attachment; order; execution; inventory; appraisement.

The order of attachment shall be executed by the sheriff without delay. He shall go to the place where defendant's property may be found, and there, in the presence of two residents of the county, declare that by virtue of said order he attaches said property at the suit of such plaintiff; and the officer, with the said residents, who shall be first sworn or affirmed by the officer, shall make a true inventory and appraisement of all the property attached, which shall be signed by the officer and residents and returned with the order. Where the property attached is real property, the officer shall leave with the occupant thereof, or, if there be no occupant, in a conspicuous place thereon, a copy of the order. Where it is personal property, and accessible, he shall take the same into his custody, and hold it subject to the order of the court.

1. Order

2. Inventory

3. Appraisement

4. Miscellaneous

1. Order

Where order of attachment was not executed in presence of two witnesses, dissolution of attachment was proper. Carlson v. Schroeder, 164 Neb. 443, 82 N.W.2d 416 (1957).

Order must be strictly followed; witnesses must be disinterested. Ames v. Parrott, 61 Neb. 847, 86 N.W. 503 (1901).

Leaving copy with occupant is sufficient, though he is not owner or lessee of land. Westervelt v. Hagge, 61 Neb. 647, 85 N.W. 852 (1901).

Levy in absence of witnesses is void. Citizens State Bank of Wood River v. Porter, 4 Neb. Unof. 73, 93 N.W. 391 (1903).

2. Inventory

Inventory and appraisement are admissible in evidence in action against sheriff for conversion. Maul v. Drexel, 55 Neb. 446, 76 N.W. 163 (1898).

3. Appraisement

Appraisement is neither limited to net value of interest of attachment debtors nor is such interest therein required to be separately appraised. Federal Farm Mort. Corp. v. Hughes, 137 Neb. 820, 291 N.W. 475 (1940).

Where several writs are levied, one appraisement is sufficient. Connelly and Duffy v. Edgerton and Miller, 22 Neb. 82, 34 N.W. 76 (1887).

4. Miscellaneous

Sheriff's failure to take crop of standing corn into possession as required hereunder was excused by reason of snowstorm; judgment of contempt sustained. Leadabrand v. State, 121 Neb. 836, 238 N.W. 656 (1931).

In action for failure to levy, burden is on plaintiff to show debtor had seizable property and sheriff negligently failed to levy. Conway v. Magill, 53 Neb. 370, 73 N.W. 702 (1898).

Sheriff must take and keep possession of personal property or sureties are liable for loss. Deering & Co. v. Wisherd, 46 Neb. 720, 65 N.W. 788 (1896).

Posting copy where there is an occupant is void as to third persons. Shoemaker v. Harvey, 43 Neb. 75, 61 N.W. 109 (1894).

Failure to return order of attachment physically to the court file does not defeat the court's jurisdiction. Shoaff v. Gage, 163 F.Supp. 179 (D. Neb. 1958).



25-1009 - Attachment or garnishment; delivery of property to defendant or garnishee; conditions.

25-1009. Attachment or garnishment; delivery of property to defendant or garnishee; conditions.

(1) The sheriff shall deliver the property attached to the person in whose possession it was found, and property or money seized in garnishment, to the defendant in the attachment proceedings, if the defendant be the true owner thereof, upon the delivery by such person, either to the sheriff at any time before the return of the sheriff of the attachment or garnishment process or to the clerk of the court, after the return by the sheriff to the court, of an undertaking to the plaintiff, with one or more sufficient sureties resident in the county, or a bonding company authorized to do business in the State of Nebraska, to the effect that the parties to the same are bound, in the amount of the appraised value thereof, or in the case of garnishment, in the amount of the value of the property or money in the hands of the garnishee, that the property or its appraised value in money shall be forthcoming to answer the judgment of the court in the action; but if it shall appear to the court that any part of said property has been lost or destroyed by unavoidable accident, the value thereof shall be remitted to the person so bound. In case of garnishment, the garnishee shall be discharged upon the approval of said bond.

(2) If the defendant presents to the court, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to insure that the property or its appraised value in money shall be forthcoming to answer the judgment of the court in the action, the court may allow the undertaking to be executed by the defendant alone.

Defendant who has given "forthcoming bond" under this section may move to dissolve attachment. Burnham-Munger-Root D. G. Co. v. Strahl, 102 Neb. 142, 166 N.W. 266 (1918).

Principal in redelivery bond is estopped, in action thereon, to deny that he is owner of the attached property. Commercial Nat. Bank of Kearney v. Faser, 99 Neb. 105, 155 N.W. 601 (1915).

After property is returned to officer, party may claim title in proper action. Runquist v. Anderson, 64 Neb. 755, 90 N.W. 760 (1902).

Principal in bond is estopped to claim title to property. Cooper v. Davis Mill Co., 48 Neb. 420, 67 N.W. 178 (1896).

Only officer holding writ may approve. Dewey & Stone v. Kavanaugh, 45 Neb. 233, 63 N.W. 396 (1895).

Sureties are not liable unless bond is approved and property delivered; need not indorse approval on bond; implied approval. Cortelyou v. Maben, 40 Neb. 512, 59 N.W. 94 (1894).

Defendant may move to dissolve attachment after redelivery bond is given. Wilson v. Shepherd, 15 Neb. 15, 16 N.W. 826 (1883).

Must allege order of sale had been made. Young v. Joseph Bros. & Davidson, 5 Neb. Unof. 559, 99 N.W. 522 (1904).



25-1010 - Attachment; garnishment; affidavit; summons; answer; duties of garnishee; written interrogatories.

25-1010. Attachment; garnishment; affidavit; summons; answer; duties of garnishee; written interrogatories.

(1) When an affidavit is filed in a civil action containing the necessary allegations of an affidavit of attachment and in addition allegations that the affiant has good reason to and does believe that any person, partnership, limited liability company, or corporation to be named and within the county where the action is brought has property of the defendant, describing the same, in his or her possession that cannot be levied upon by attachment, a judge of any district court or county court may direct the clerk to issue a summons and order requiring such person, partnership, limited liability company, or corporation as garnishee to answer written interrogatories, to be furnished by the plaintiff and attached to such summons and order, respecting the matters set forth in section 25-1026. All answers must be given in writing but do not need to be verified or given under oath. All answers so given will be deemed to be true and subject to all of the penalties of perjury in the event of willful falsification.

(2) The summons and order referred to in subsection (1) of this section shall be returnable within five days from the date of the issuance thereof and shall require the garnishee to answer within ten days from the date of service upon him or her. The order shall inform the garnishee (a) of the penalties that may be imposed in the event of willful falsification, (b) that he or she is obligated to hold the property of every description and the credits of the defendant in his or her possession or under his or her control at the time of the service of the order and the interrogatories until further direction from the court, (c) of his or her ability to obtain discharge from liability to the defendant under section 25-1027, and (d) of the ability of the court to enter judgment against him or her upon failure to answer the interrogatories as provided in section 25-1028. If the answers to the interrogatories identify property of the defendant in the possession of the garnishee, the clerk shall mail to the last-known address of the defendant copies of the garnishment summons and answers to interrogatories within five days after the return of the answers to the interrogatories.

(3) Prior to final judgment in an action, no order of garnishment shall issue for wages due from an employer to an employee.

1. Property subject to garnishment

2. Property not subject to garnishment

3. Miscellaneous

1. Property subject to garnishment

Liability of insurance company, which has taken charge of defense of insured against action for damages for death of latter's employee, is subject to garnishment if insured is insolvent. Elliott v. AEtna Life Ins. Co., 100 Neb. 833, 161 N.W. 579 (1917).

Stock of attachment defendant in domestic corporation may be garnished. Farmers' & Merchants' Nat. Bank v. Mosher, 63 Neb. 130, 88 N.W. 552 (1901).

Stock subscription, due and payable, may be garnished by creditor of corporation. Bohrer v. Adair, 61 Neb. 824, 86 N.W. 495 (1901).

Garnishee alone can raise defense, and may waive. Sturtevant Co. v. Bohn Sash & Door Co., 59 Neb. 82, 80 N.W. 273 (1899).

Mortgagee in possession may be garnished for interest of mortgagor in chattels. Meyer v. Miller, 51 Neb. 620, 71 N.W. 315 (1897).

Excess of pledge property may be garnished in hands of pledgee and an accounting for the surplus may be secured. Aetna Ins. Co. v. Bank of Wilcox, 48 Neb. 544, 67 N.W. 449 (1896).

Equity of redemption in mortgaged personalty is subject to garnishment, even after condition broken. Burnham v. Doolittle, 14 Neb. 214, 15 N.W. 606 (1883).

2. Property not subject to garnishment

Debtor can be garnished only in state where debt is payable, if creditor resides there. Bullard & Hoagland v. Chaffee, 61 Neb. 83, 84 N.W. 604 (1900).

Receiver is not subject to garnishment. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).

Money in custody of law, as in hands of clerk for distribution under decree, cannot be garnished. Sturtevant Co. v. Bohn Sash & Door Co., 57 Neb. 671, 78 N.W. 265 (1899).

Money held by clerk of court in official capacity is in custody of law. Baker v. Peterson, 57 Neb. 375, 77 N.W. 774 (1899).

Order cannot be issued outside county where principal action brought. So. Omaha Nat. Bank v. Farmers & Merchants Nat. Bank of Fremont, 45 Neb. 29, 63 N.W. 128 (1895).

"In custody of law" applies only where sheriff must pay money in hand to execution plaintiff. Oppenheimer & Co. v. Marr, 31 Neb. 811, 48 N.W. 818 (1891).

Maker of negotiable note cannot be garnished if same has been transferred. Edney v. Willis, 23 Neb. 56, 36 N.W. 300 (1888).

Foreign corporation having no property of defendant in state or money payable to him here is not subject to garnishment. Wright v. Chicago, B. & Q. R. R. Co., 19 Neb. 175, 27 N.W. 90 (1886).

County cannot be garnished. State ex rel. Crawford v. Eberly, 12 Neb. 616, 12 N.W. 96 (1882).

City is not subject to garnishment proceedings. People ex rel. Spaun v. Mayor of Omaha, 2 Neb. 166 (1873).

3. Miscellaneous

In garnishment proceedings under this section, a bond must be given. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

There is no unconstitutional discrimination between garnishment before judgment and statutory procedure to enforce foreign judgment. Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Section does not require that written notice which officer leaves with garnishee shall be issued and signed by officer. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

After judgment, summons in garnishment in aid of execution from one county to another is unauthorized. Hinds State Bank v. Loffler, 113 Neb. 110, 202 N.W. 465 (1925).

Garnishee must be resident of county; defendant may be nonresident of state. Hargreaves v. Tennis, 63 Neb. 356, 88 N.W. 486 (1901).

Affidavit must be filed before notice issues. State ex rel. Austrian, Wise & Co. v. Duncan, 37 Neb. 631, 56 N.W. 214 (1893).

Interpleader action in federal court did not preclude maintenance of state court garnishment proceedings. Globe v. Rutgers Fire Ins. Co. v. Viele, 110 F.Supp. 889 (D. Neb. 1958).



25-1011 - Garnishment; service upon garnishee; forms; notice; hearing.

25-1011. Garnishment; service upon garnishee; forms; notice; hearing.

(1) The summons and order of garnishment and the interrogatories in duplicate, a notice to judgment debtor form, and a request for hearing form shall be served upon the garnishee in the manner provided for service of a summons in a civil action.

(2) The judgment creditor or his or her agent or attorney shall send to the judgment debtor by certified mail to the last-known address of the judgment debtor a copy of the summons and order of garnishment, a notice to judgment debtor form, and a request for hearing form within seven business days after issuance by the court and shall certify in writing to the court the date of the mailing.

(3) The Supreme Court by rule of court shall promulgate uniform garnishment forms for use in all courts in this state. The forms shall include the summons and order of garnishment, the garnishment interrogatories, a notice to judgment debtor form, and a request for hearing form.

(4) The notice to judgment debtor form shall include the following information:

(a) That certain funds are exempt from garnishment if such funds are from certain government benefits and other sources;

(b) That wages are exempt up to a certain level and the amount that can be garnished varies if the judgment debtor is the head of a family;

(c) That if the judgment debtor believes the court should not allow a garnishment either because the funds sought are exempt or because the amount is not owed on the judgment, the judgment debtor is entitled to a hearing within ten days after a request by the judgment debtor to determine such issues; and

(d) That if the judgment debtor wishes a hearing as prescribed in subdivision (c) of this subsection, the judgment debtor shall make a request by filling out the request for hearing form and file the form with the court within three business days after receipt of the notice to judgment debtor form by the judgment debtor.

(5) If the judgment debtor in a garnishment proceeding requests a hearing, the court shall grant the hearing within ten days of the request.

This section not applicable when garnishee is a foreign insurance company which has complied with statutory provisions to obtain certificate of authority to do business. Pupkes v. Sailors, 183 Neb. 784, 164 N.W.2d 441 (1969).

Cannot serve nonresident or firm not doing business in state; service on person in possession. Mathews, Tootle & Maule v. Smith & Crittenden, 13 Neb. 178, 12 N.W. 821 (1882).



25-1012 - Repealed. Laws 1980, LB 597, § 18.

25-1012. Repealed. Laws 1980, LB 597, § 18.



25-1012.01 - Garnishment; public officers and employees.

25-1012.01. Garnishment; public officers and employees.

All provisions, including provisions for a continuing lien prescribed in section 25-1056, requirements, conditions, and exemptions of the garnishment laws of the State of Nebraska shall apply to all state, county, municipal, municipally owned corporation, township, and school district officers and employees to the same extent and effect as such laws apply under the existing statutes of the State of Nebraska to officers and employees of private corporations. Consent is hereby given for garnishment proceedings against the State of Nebraska and against all counties, townships, municipal corporations, municipally owned corporations, and school districts in the same manner and under the same procedure as is now provided by law for bringing such suits and proceedings against corporations and individuals. This section shall apply only in case it is sought to hold and apply the earnings of such officers and employees, which earnings have been earned or are to be earned by personal services rendered to the state or to any county, township, municipal corporation, municipally owned corporation, or school district.



25-1012.02 - Garnishment; public officers and employees; procedure; process; answer.

25-1012.02. Garnishment; public officers and employees; procedure; process; answer.

Such proceedings may be brought against the State of Nebraska or any county, township, municipal corporation, municipally owned corporation, or school district as garnishee defendant, and process shall be served in the manner provided for service of a summons in a civil action, except that certified mail service may not be used. It shall be the duty of the garnishee defendant to answer any garnishment summons served under the provisions of this section and section 25-1012.01 in the same manner as is now provided by law for the answer of corporations, and such defendant shall abide the order of the court issuing the garnishment, with regard to paying into court any amount ordered, not in excess of the amount earned by the officer or employee garnished, to the date of the answer. Such defendant may submit a written answer by United States mail to the clerk of the court issuing the summons. Such answer in garnishment shall in addition to any other matters stated therein state the amount of money due the officer or employee whose earnings are sought to be held to the answer day as shown in such summons, but shall not include the amount of any check or warrant which has been drawn and signed at the time of the service of garnishment summons.



25-1013 - Repealed. Laws 1980, LB 597, § 18.

25-1013. Repealed. Laws 1980, LB 597, § 18.



25-1014 - Several attachments of same property; inventory and appraisement.

25-1014. Several attachments of same property; inventory and appraisement.

Different attachments of the same property may be made by the same officer, and one inventory and appraisement shall be sufficient, and it shall not be necessary to return the same with more than one order.

One appraisement is sufficient. Connelly and Duffy v. Edgerton and Miller, 22 Neb. 82, 34 N.W. 76 (1887).



25-1015 - Attached property; subsequent orders; procedure.

25-1015. Attached property; subsequent orders; procedure.

When the property is under attachment, it shall be attached under subsequent orders as follows: (1) If it is real property, it shall be attached in the manner prescribed in section 25-1008; (2) if it is personal property, it shall be attached as in the hands of the officer and subject to any previous attachment; and (3) if the same person or corporation be made a garnishee, a copy of the order and notice shall be left with him in the manner prescribed in section 25-1011.

Cannot levy subsequent orders after property is taken from control by replevin. Merrill v. Wedgwood, 25 Neb. 283, 41 N.W. 149 (1888).



25-1016 - Order of attachment; return; contents.

25-1016. Order of attachment; return; contents.

The officer shall return upon every order of attachment what he or she has done under it. The return must show when and how the defendant was served, and the property attached and the time it was attached. When garnishees are served, their names and the time each was served must be stated. The officer shall also return with the order all undertakings given under it.

Return not describing appraisement is sufficient after judgment. Grebe v. Jones, 15 Neb. 312, 18 N.W. 81 (1883).

Irregular to permit amendment without showing, so as to release property. Griffith v. Short, 14 Neb. 259, 15 N.W. 335 (1883).

Return should state if redelivery bond was given, etc. Hilton v. Ross, 9 Neb. 406, 2 N.W. 862 (1879).



25-1017 - Order of attachment; effect; lien of consignee; interest and other costs; how computed.

25-1017. Order of attachment; effect; lien of consignee; interest and other costs; how computed.

An order of attachment binds the property attached from the time of service, and the garnishee shall stand liable to the plaintiff in attachment for all property, money, and credits in his hands, or due from him to defendant, from the time he is served with the written notice mentioned in section 25-1011, notwithstanding the money or debt owing by such garnishee, and which is sought to be attached, may be payable at the place of residence of a nonresident defendant; but where the property is attached in the hands of a consignee, his lien thereon shall not be affected by the attachment.

At the time of the issuance of the order of attachment, all interest and other costs due, as of that date, shall be computed. All interest and other costs which accrue after such date shall be specified on a per day basis or such other basis for assessment as may exist. Upon delivery of the attached property by the garnishee, such garnishee shall not be liable for interest or costs other than those specified in the order of attachment.

1. Scope of lien

2. Priorities

3. Miscellaneous

1. Scope of lien

Proceedings in garnishment are in the nature of notice of attachment to party in possession who becomes trustee. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

Debt owing by one Illinois corporation to another on contract payable in that state may, by attachment and garnishment in Nebraska, be subjected to payment of debt owing to resident of Iowa. Morrison v. Illinois C. R. R. Co., 101 Neb. 49, 161 N.W. 1032 (1917).

Lien of garnishment of debt due insolvent is subject to bankruptcy law. Hall v. Chicago, B. & Q. R. R. Co., 88 Neb. 20, 128 N.W. 645 (1910).

Attachment lien merges in judgment lien. Lincoln Upholstering Co. v. Baker, 82 Neb. 592, 118 N.W. 321 (1908).

Lien is not lost by taking money judgment without order for sale. Coulson v. Saltsman, 71 Neb. 495, 98 N.W. 1055 (1904).

Plaintiff does not acquire full lien but right to hold garnishee personally liable for property or value. Benedict v. T. L. V. Land & Cattle Co., 66 Neb. 236, 92 N.W. 210 (1902).

Lien by garnishment may attach to property held by fraudulent grantee of debtor. Glover v. Hargadine-McKittrick Dry Goods Co., 62 Neb. 483, 87 N.W. 170 (1901).

Attachment creditors of grantee of fraudulent conveyance acquire no valid lien against creditors of grantor. Westervelt v. Hagge, 61 Neb. 647, 85 N.W. 852 (1901).

Plaintiff by service of writ becomes entitled to all rights of defendant against garnishee. Cahn v. Carpless Co., 61 Neb. 512, 85 N.W. 538 (1901); Chamberlain Banking House v. Reliance Ins. Co., 59 Neb. 195, 80 N.W. 822 (1899).

Plaintiff has lien only to extent of defendant's actual interest. Barnes v. Cox, 58 Neb. 675, 79 N.W. 550 (1899); Chicago, B. & Q. R. R. Co. v. First Nat. Bank of Omaha, 58 Neb. 548, 78 N.W. 1064 (1899).

Lien of attachment on insolvent bank is not vacated by appointment of receiver. Arnold v. Weimer, 40 Neb. 216, 58 N.W. 709 (1894).

Garnishment does not affect vendor's rights of stoppage in transit. Chicago, B. & Q. R. R. Co. v. Painter & Sons, 15 Neb. 394, 19 N.W. 488 (1884).

Deed executed after attachment levied is subject to judgment. Wright v. Smith, 11 Neb. 341, 7 N.W. 537 (1881).

2. Priorities

Garnishment is subject to prior bona fide assignments of debt. Cockins v. Bank of Alma, 84 Neb. 624, 122 N.W. 16 (1909).

Rights of holder of prior unrecorded deed stated. Naudain v. Fullenwider, 72 Neb. 221, 100 N.W. 296 (1904).

Attachment lien is prior to rights of vendor under unrecorded conditional sale contract. New Home Sewing Machine Co. v. Beals, 44 Neb. 816, 62 N.W. 1092 (1895).

3. Miscellaneous

This section is designed to supplement and implement general attachment statute. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).

Lien may be enforced by creditor's bill. Hargreaves v. Tennis, 63 Neb. 356, 88 N.W. 486 (1901).

Officer holding personal property under lawful attachment levy may be charged as garnishee and the property bound from the time of the service of summons in garnishment on him. Pitkin v. Burnham, 62 Neb. 385, 87 N.W. 160 (1901).

Purchaser after attachment is bound by adjudication as to validity of attachment. Nagle v. First Nat. Bank of Omaha, 57 Neb. 552, 77 N.W. 1074 (1899).

Property is in custody of law after garnishee is summoned. Meyer v. Miller, 51 Neb. 620, 71 N.W. 315 (1897).

Judgment debtor may be garnished; but not under writ from another court. Scott v. Rohman, 43 Neb. 618, 62 N.W. 46 (1895).



25-1018 - Attachment; receiver; appointment; oath; bond; accounting.

25-1018. Attachment; receiver; appointment; oath; bond; accounting.

The court, or any judge thereof during vacation, may, on the application of the plaintiff and on good cause shown, appoint a receiver, who shall take an oath faithfully to discharge his duty, and shall give an undertaking to the State of Nebraska in such sum as the court or judge may direct and with such security as shall be approved by the clerk of the court for the faithful performance of his duty as such receiver, and to pay over all money, and account for all property which may come into his hands by virtue of his appointment, at such times and in such manner as the court may direct.

Court may appoint receiver where garnishee abandons property to defendant. Northfield Knife Co. v. Shapleigh, 24 Neb. 635, 39 N.W. 788 (1888).



25-1019 - Attachment; receiver; powers and duties; actions by.

25-1019. Attachment; receiver; powers and duties; actions by.

Such receiver shall take possession of all notes, due bills, books of account, accounts and all other evidences of debt, that have been taken by the sheriff or other officer as the property of the defendant in attachment, and shall proceed to settle and collect the same. For that purpose, he may commence and maintain actions in his own name as such receiver but in such actions no right of defense shall be impaired or affected.

Accounts due defendant are subject to attachment. Sloan v. Thomas Mfg. Co., 58 Neb. 713, 79 N.W. 728 (1899).



25-1020 - Attachment; receiver; appointment; notice to debtors of defendant in attachment; effect.

25-1020. Attachment; receiver; appointment; notice to debtors of defendant in attachment; effect.

Such receiver shall forthwith give notice of his appointment to the persons indebted to the defendant in attachment. The notice shall be written or printed, and shall be served on the debtor or debtors by copy personally or by copy left at the residence. From the date of such service the debtors shall stand liable to the plaintiff in attachment for the amount of money and credits in their hands, or due from them to the defendant in attachment, and shall account therefor to the receiver.



25-1021 - Attachment; receiver; reports; custody of property; duties.

25-1021. Attachment; receiver; reports; custody of property; duties.

Such receiver shall, when required, report his proceedings to the court, and hold all money collected by him and property which may come into his hands subject to the order of the court.



25-1022 - Attachment; sheriff; powers when no receiver appointed; bond.

25-1022. Attachment; sheriff; powers when no receiver appointed; bond.

When a receiver is not appointed by the court or a judge thereof, as provided in section 25-1018, the sheriff or other officer attaching the property shall have all the powers and perform all the duties of a receiver appointed by the court or judge, and may, if necessary, commence and maintain actions in his own name as such officer. He may be required to give security other than his official undertaking.



25-1023 - Attached property; preservation; sale; proceeds.

25-1023. Attached property; preservation; sale; proceeds.

The court shall make proper orders for the preservation of the property during the pendency of the suit. It may direct the sale of property when, because of its perishable nature or the costs of keeping it, a sale will be for the benefits of the parties. In vacation, such sale may be ordered by the judge of the court. The sale shall be public, after such advertisement as is prescribed for the sale of like property on execution, and shall be made in such manner, and upon such terms of credit, with security, as the court or judge, having regard to the probable duration of the action, may direct. The proceeds, if collected by the sheriff, with all the money received by him from garnishees, shall be held and paid over by him under the same requirement and responsibilities of himself and sureties as are provided in respect to money deposited in lieu of bail.



25-1024 - Attachment; discharge; bond; effect; restitution of property or proceeds.

25-1024. Attachment; discharge; bond; effect; restitution of property or proceeds.

(1) If the defendant, or any other person on his or her behalf, at any time before judgment, causes an undertaking to be executed to the plaintiff by one or more sureties resident in the county, to be approved by the court, in the amount of the plaintiff's claim as stated in his or her affidavit, to the effect that the defendant shall perform the judgment of the court, the attachment in such action shall be discharged and restitution made of any property taken under it or the proceeds thereof. Such undertaking shall also discharge the liability of a garnishee in such action for any property of the defendant in his or her hands.

(2) If the defendant presents to the court, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to insure satisfaction of the plaintiff's claim, the court may allow the undertaking to be executed by the defendant alone.

Upon dissolution of an attachment, ordinarily all property should be returned to the defendant. Ceres Fertilizer, Inc. v. Beekman, 209 Neb. 447, 308 N.W.2d 347 (1981).

Failure to return property upon order dissolving attachment may create liability on attachment bond. Schneider v. Daily, 148 Neb. 413, 27 N.W.2d 550 (1947).

After defendant in attachment proceedings has given "forthcoming" bond, he may move to dissolve attachment, but not if he gives "discharge" bond, because approval of same ipso facto discharges writ. Burnham-Munger-Root Dry Goods Co. v. Strahl, 102 Neb. 142, 166 N.W. 266 (1918).



25-1025 - Attachment; discharge; bond, how executed.

25-1025. Attachment; discharge; bond, how executed.

The undertaking mentioned in subsection (1) of section 25-1024 may, in vacation, be executed in the presence of the sheriff having the order of attachment in his or her hands, or, after the return of the order, before the clerk, with the same effect as if executed in court, the sureties in either case to be approved by the officer before whom the undertaking is executed.



25-1026 - Garnishee; answer; interrogatories; filing fee; costs.

25-1026. Garnishee; answer; interrogatories; filing fee; costs.

The garnishee shall answer, under oath, all the interrogatories put to him touching the property of every description and credits of the defendant in his possession or under his control at the time of the service of the summons and interrogatories, and he shall disclose truly the amount owing by him to the defendant, whether due or not, and, in case of a corporation, any stock therein held by or for the benefit of the defendant, at the time of the service of the summons and interrogatories. The fee for filing of answer may be taxed and collected in the same manner as other costs in such proceedings.

As a general rule, a garnishee owes a duty to act in good faith and answer fully and truthfully all proper interrogatories presented to him. Petersen v. Central Park Properties, 275 Neb. 220, 745 N.W.2d 884 (2008).

Failure to tender garnishee fee excuses failure to appear but does not discharge garnishee from liability. Crawford State Bank v. Murphy, 142 Neb. 795, 7 N.W.2d 762 (1943).

After stating substance of this section, comment made that while garnishee appeared in person to answer questions, he did not file written answer. Hilton v. Clements, 137 Neb. 791, 291 N.W. 483 (1940).

Stock of domestic corporation for which certificate has been issued and delivered to purchaser is deemed to be in possession of corporation subject to attachment or garnishment proceedings. Danbom v. Danbom, 132 Neb. 858, 273 N.W. 502 (1937).

A nonresident whose property has been seized under a writ of attachment may, without making a general appearance, demand relief to which want of jurisdiction entitles him. McCartney v. McCartney, 128 Neb. 671, 260 N.W. 184 (1935).

After judgment, summons in garnishment from one county to another in aid of execution, is unauthorized. Hinds State Bank v. Loffler, 113 Neb. 110, 202 N.W. 465 (1925).

Section applies to all garnishment proceedings; unless fees are tendered, garnishee need not appear. Chicago, B. & Q. R. R. Co. v. Van Cleave, 52 Neb. 67, 71 N.W. 971 (1897).

Where garnishee after answer receives notice of assignment made before levy, he should make supplemental answer. Coleman v. Scott, 27 Neb. 77, 42 N.W. 896 (1889).

Prepayment is waived by appearance and answer without objection. Pope v. Kingman & Co., 2 Neb. Unof, 184, 96 N.W. 519 (1901).

Where insurance company denies indebtedness to judgment debtor in answer to garnishee summons, judgment creditor should be remitted to action for unsatisfactory disclosure. State Farm Mut. Auto. Ins. Co. v. Mackechnie, 114 F.2d 728 (8th Cir. 1940).



25-1027 - Garnishee; payment into court; effect; costs.

25-1027. Garnishee; payment into court; effect; costs.

A garnishee may pay the money owing to the defendant by him into court. He shall be discharged from liability to the defendant for any money so paid not exceeding the plaintiff's claim. He shall not be subjected to costs beyond those caused by his resistance of the claim against him; and if he disclose the property in his hands, or the true amount owing by him, and deliver or pay the same according to the order of the court, he shall be allowed his costs.

Garnishee may pay money into court. Scott v. McDonald, 125 Neb. 803, 252 N.W. 323 (1934).

Where money is voluntarily paid into court by defendant's debtor upon attempted garnishment, court's order to apply it upon plaintiff's judgment will not be set aside because of insufficiency in garnishment proceeding. Ryan v. Bullion, 100 Neb. 705, 161 N.W. 167 (1916).

Payment into court in good faith protects garnishee though made before defendant was summoned. Scott v. Kirschbaum, 47 Neb. 331, 66 N.W. 443 (1896).



25-1028 - Garnishee; failure to answer; presumption; judgment.

25-1028. Garnishee; failure to answer; presumption; judgment.

If the garnishee fails to answer, as required by section 25-1026, he shall be presumed to be indebted to the defendant in the full amount of the claim of plaintiff. Upon notice to the garnishee given within such time and in such manner as the court shall direct, judgment may be entered for such amount as the court may find due from the garnishee.

If the garnishee fails to answer interrogatories, it is presumed that the garnishee is indebted to the judgment debtor in the full amount of the judgment creditor's claim. This is a rebuttable presumption. Petersen v. Central Park Properties, 275 Neb. 220, 745 N.W.2d 884 (2008).

A presumption of indebtedness arising under this section is rebuttable. Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365, 647 N.W.2d 615 (2002).

A notice did not inform the garnishee that if it failed to appear, default judgment would be taken against it. Lee Sapp Leasing v. Ciao Caffe & Espresso, Inc., 10 Neb. App. 948, 640 N.W.2d 677 (2002).



25-1029 - Garnishment; property; delivery into court; bond in lieu of delivery.

25-1029. Garnishment; property; delivery into court; bond in lieu of delivery.

If the garnishee answers that, at the time of the service of the summons and interrogatories upon him or her, he or she was possessed of any property of the defendant or was indebted to him or her, the court may order the delivery of such property and the payment of the amount owing by the garnishee into court; or the court may permit the garnishee to retain the property or the amount owing, upon the execution of an undertaking to the plaintiff by one or more sufficient sureties to the effect that the amount shall be paid or the property forthcoming as the court may direct. If the garnishee presents to the court, by affidavit or otherwise, specific facts demonstrating that no sureties are necessary to insure that the amount owing by the garnishee shall be paid, or the property forthcoming, the court may allow the undertaking to be executed by the garnishee alone.

Where original judgment on which garnishment proceedings are based is made ineffective by bankruptcy of judgment debtor, the garnishment summons and power and rights thereunder cease; garnishee is released from liability on summons although court made no order. Savard v. Physicians Casualty Co., 124 Neb. 627, 247 N.W. 567 (1933).

In absence of fraud or collusion, no garnishable debt arises from contract for personal services paid for in advance. Salyers Auto Co. v. De Vore, 116 Neb. 317, 217 N.W. 94 (1927).

Where garnishment proceedings are void, money should be returned to garnishee. Yeiser v. Cathers, 73 Neb. 317, 102 N.W. 612 (1905).

Judgment debtor is liable to process of garnishment when the two actions are brought in the same court. Scott v. Rohman, 43 Neb. 618, 62 N.W. 46 (1895).

Garnishee, not making full disclosure, is liable over to creditor. Smith v. Ainscow, 11 Neb. 476, 9 N.W. 646 (1881).

Garnishee, not making full disclosure, defendant have judgment, if appeal is taken. Dolby v. Tingley, 9 Neb. 412, 2 N.W. 866 (1879).

Liability of garnishee is to be determined by status of fund when answer is taken. First Nat. Bank of Pawnee City v. Manning, 2 Neb. Unof. 3, 95 N.W. 1128 (1901).



25-1030 - Garnishee; answer; controvert; allegations; liability; release.

25-1030. Garnishee; answer; controvert; allegations; liability; release.

If the garnishee appears and answers and his or her disclosure is not satisfactory to the plaintiff, or if he or she fails to comply with the order of the court, by delivering the property and paying the money owing into court, or giving the undertaking required in section 25-1029, the plaintiff may file an application within twenty days for determination of the liability of the garnishee. The application may controvert the answer of the garnishee, or may allege facts showing the existence of indebtedness of the garnishee to the defendant or of the property and credits of the defendant in the hands of the garnishee. The answer of the garnishee, if one has been filed, and the application for determination of the liability of the garnishee shall constitute the pleadings upon which trial of the issue of the liability of the garnishee shall be had. If the plaintiff fails to file such application within twenty days, the garnishee shall be released and discharged.

1. Proceedings

2. Liability of garnishee

1. Proceedings

In a garnishment proceeding, the answers to interrogatories and the application to determine garnishee liability are the only pleadings for disposition of the liability issue. An answer to interrogatories which states that the garnishee has no property, money, or credit due and owing to the judgment debtor acts as a denial of all issues presented by the application to determine garnishee liability filed by the garnishor. Torrison v. Overman, 250 Neb. 164, 549 N.W.2d 124 (1996).

If a garnisher is dissatisfied with a garnishee's answer but does not controvert or traverse the answer given, then the garnishee's answer is the only filed pleading containing allegations or statements about property, funds, or credits of a judgment debtor, a solitary pleading which is taken as true and conclusive. NC+ Hybrids v. Growers Seed Assn., 228 Neb. 306, 422 N.W.2d 542 (1988).

Where a garnishee in its answer to a garnisher's interrogatories denies liability to the garnisher, and no application for determination of liability is filed, the answer of the garnishee is the solitary pleading before the court and must be taken as true and conclusive. Failure to proceed as required by this section constitutes an abandonment or discontinuance of garnishment proceedings. NC+ Hybrids v. Growers Seed Assn., 219 Neb. 296, 363 N.W.2d 362 (1985).

Where answer of garnishee denies owing judgment debtor, remedy is provided by this section by filing of petition for unsatisfactory disclosure. Searcey v. Badgett, 137 Neb. 185, 288 N.W. 537 (1939).

Court having obtained jurisdiction, can give relief by rendering money judgment against garnishee if no other remedy is available. Ternes v. Watke, 134 Neb. 798, 279 N.W. 718 (1938).

Stock subscription to capital stock of a corporation may be garnished by a creditor of the corporation. Bohrer v. Adair, 61 Neb. 824, 86 N.W. 495 (1901).

Finding of court in main action is not conclusive upon rights or liabilities of garnishee. Hollingsworth v. Fitzgerald, 16 Neb. 492, 20 N.W. 836 (1884).

If personal judgment against garnishee is desired, plaintiff must proceed under this section. Clark v. Foxworthy, 14 Neb. 241, 15 N.W. 342 (1883).

Rights of creditor are no greater than rights of attachment debtor against garnishee. Fitzgerald v. Hollingsworth, 14 Neb. 188, 15 N.W. 345 (1883).

Execution need not have been returned unsatisfied in garnishment before judgment. Pope v. Kingman & Co., 2 Neb. Unof. 184, 96 N.W. 519 (1901).

2. Liability of garnishee

Failure to prove that original answer was false does not defeat action but does relieve from liability for costs. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

One obtaining goods under "Bulk Sales Law" was liable as trustee for benefit of creditors of his vendor and liable as garnishee. Damicus v. Kelly, 120 Neb. 588, 234 N.W. 416 (1931).

Garnishee, turning property over to defendant pending action, is liable to plaintiff. Farmers & Merchants Nat. Bank v. Mosher, 68 Neb. 713, 94 N.W. 1003 (1903), judgment below affirmed on rehearing, 68 Neb. 724, 100 N.W. 133 (1904).

It was duty of bank, when garnished, to set up claimed lien under chattel mortgage. Grainger v. First Nat. Bank of Sutton, 63 Neb. 46, 88 N.W. 121 (1901).

Garnishee is not liable unless defendant had right of action against him for legal demand due or to become due. Chicago, B. & Q. R. R. Co. v. Van Cleave, 52 Neb. 67, 71 N.W. 971 (1897).

Garnishee is liable if answer is not made in good faith, fully and unequivocally. Work v. Brown, 38 Neb. 498, 56 N.W. 1082 (1893).

Failure to prove answer incomplete is no bar to action; but relieves garnishee of costs. Burden is on garnishee to prove right to property. Cornish & Tibbets v. Russell, 32 Neb. 397, 49 N.W. 379 (1891).

Garnishee is mere stakeholder; and is protected only when money is paid into court. Russell v. Lau, 30 Neb. 805, 47 N.W. 193 (1890).

Insurance company is liable to judgment creditor for unsatisfactory disclosure, when it has issued valid policy, in force and effect, to pay judgment recovered against the judgment debtor. State Farm Mut. Auto. Ins. Co. v. Mackechnie, 114 F.2d 728 (8th Cir. 1940).



25-1030.01 - Garnishee; application; notice; manner of service.

25-1030.01. Garnishee; application; notice; manner of service.

Upon filing an application for determination of liability of the garnishee, the plaintiff shall give the garnishee and the defendant in the original action notice of the filing thereof and of the time and place of trial thereon. The notice shall be given within such time and in such manner as the court shall direct.

A notice of hearing for the determination of garnishee liability was given as required by this section where the county court entered an order setting the hearing on garnishee liability and requiring "due service" of the order on the parties, and notice of hearing as originally set and notice of continued hearing were sent to same address as the initial summons and garnishment interrogatories. General Serv. Bureau v. Moller, 12 Neb. App. 288, 672 N.W.2d 41 (2003).

This section does not require that notice of a garnishee liability hearing be given in a manner consistent with service of process on corporations. General Serv. Bureau v. Moller, 12 Neb. App. 288, 672 N.W.2d 41 (2003).



25-1030.02 - Garnishee; application; hearing; judgment.

25-1030.02. Garnishee; application; hearing; judgment.

The trial of the determination of the liability of the garnishee shall be conducted the same as in a civil action. If it shall appear upon the trial of the liability of the garnishee that the garnishee was (1) indebted to the defendant, or (2) had any property or credits of the defendant, in his possession or under his control at the time of being served with the notice of garnishment, he shall be liable to the plaintiff, in case judgment is finally recovered by plaintiff against the defendant, to the full amount thereof, or to the amount of such indebtedness or property held by the garnishee. The plaintiff in such event may have a judgment against the garnishee (1) for the amount of money due from the garnishee to the defendant in the original action, or (2) for the delivery to the sheriff or to the clerk of the court of any property in the garnishee's hands belonging to the defendant in the original action within a time to be fixed by the court, or for the value of the same as fixed in the judgment if not delivered within the time fixed.

In a trial pursuant to this section, a garnishee may present evidence to rebut a presumption of indebtedness arising under section 25-1028. Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365, 647 N.W.2d 615 (2002).

The garnishee is not liable unless the defendant had a right of action against him for a legal demand due or to become due. In an action to determine the liability of the garnishee, the plaintiff has the burden to establish why the garnishee was liable to the defendant at the time notice of garnishment was served. Gerdes v. Klindt, 253 Neb. 260, 570 N.W.2d 336 (1997).

In determining the liability of a garnishee to a garnishor, the test is whether, as of the time the summons in garnishment was served, the facts would support a recovery by the garnishor's judgment debtor against the garnishee. Davis Erection Co. v. Jorgensen, 248 Neb. 297, 534 N.W.2d 746 (1995).

Material issues of fact in a contested garnishment proceeding are triable by jury unless waived. Christiansen v. Moore, 184 Neb. 818, 172 N.W.2d 620 (1969).

A garnishee is not liable to the plaintiff unless the judgment debtor had a right of action against the garnishee. Lee Sapp Leasing v. Ciao Caffe & Espresso, Inc., 10 Neb. App. 948, 640 N.W.2d 677 (2002).

Federal court would retain fund until state garnishment proceedings were completed. Globe & Rutgers Fire Ins. Co. v. Viele, 110 F.Supp. 889 (D. Neb. 1953).



25-1030.03 - Garnishment; ownership of property; intervention; trial.

25-1030.03. Garnishment; ownership of property; intervention; trial.

Any person claiming ownership of any money or property sought to be reached in the possession or under the control of the garnishee as the property of the defendant in the original action may intervene in the garnishment proceedings by a suitable pleading and set up facts showing that the debt or the property with which it is sought to charge the garnishee is the property of such intervenor. The defendant in the original action may by a suitable pleading filed in the garnishment proceedings set up facts showing that the debt or the property with which it is sought to charge the garnishee is (1) exempt from execution, or (2) for any other reason is not liable for plaintiff's claim. If issue on such intervention or on such pleading by the defendant in the original action is joined by the plaintiff, it shall be tried with the issues as to the garnishee's liability. If such debt or property or any part thereof is found to be the property of the intervenor, or is found to be exempt or not liable, the garnishee shall be discharged as to that part which is exempt or not liable.

Trial of an issue of fact should be treated as a trial between a plaintiff and a defendant. Christiansen v. Moore, 184 Neb. 818, 172 N.W.2d 620 (1969).



25-1031 - Garnishee; final judgment; when rendered; effect; discharge by delivery of property; costs.

25-1031. Garnishee; final judgment; when rendered; effect; discharge by delivery of property; costs.

Final judgment shall not be rendered against the garnishee until the action against the defendant in the original action has been determined. If in such action judgment be rendered for the defendant, the garnishee shall be discharged and recover costs. If the plaintiff shall recover against the defendant in the original action, and the garnishee shall deliver up all the property, money, and credits of the defendant in his possession and pay all the money from him due as the court may order, the garnishee shall be discharged, and the costs of the proceedings against him shall be paid out of the property and money so surrendered, or as the court may think right and proper.

Action under this section is a special proceeding. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

Order upon garnishee as to disposition of property awaits final judgment against defendant. Reed v. Fletcher, 24 Neb. 435, 39 N.W. 437 (1888).

Order of court is not conclusive on garnishee, and he may contest his liability. Hollingsworth v. Fitzgerald, 16 Neb. 492, 20 N.W. 836 (1884).

Order discharging garnishee is final order and reviewable. Turpin v. Coates, 12 Neb. 321, 11 N.W. 300 (1882).



25-1031.01 - Garnishment; judgment; effect.

25-1031.01. Garnishment; judgment; effect.

The judgment in the garnishment action shall be conclusive between the garnishee, plaintiff, defendant, and any intervenor.

A specific holding, in a prior garnishment action by a creditor against a bank's insurer under a blanket employee dishonesty bond, that the bank did not suffer a loss within the coverage of such bond is res judicata in a subsequent suit brought by the bank to recover under the bond and cannot be relitigated. Bank of Mead v. St. Paul Fire & Marine Ins. Co., 202 Neb. 403, 275 N.W.2d 822 (1979).



25-1031.02 - Garnishment; costs; fee.

25-1031.02. Garnishment; costs; fee.

(1) The party seeking garnishment shall advance the costs of transcript and docketing the matter in the district court.

(2) The district court shall be entitled to the following fee in civil matters: For issuance of a writ of execution, restitution, garnishment, attachment, and examination in aid of execution, a fee of five dollars each.



25-1032 - Attachment; judgment for defendant; effect; return of property or proceeds.

25-1032. Attachment; judgment for defendant; effect; return of property or proceeds.

If judgment is rendered in the action for the defendant, the attachment shall be discharged, and the property attached, or its proceeds, shall be returned to him.

Order discharging garnishee ipso facto discharges attachment. Alpirn v. Goodman, 3 Neb. Unof. 397, 91 N.W. 530 (1902).



25-1033 - Attachment; judgment for plaintiff; how satisfied; return of surplus.

25-1033. Attachment; judgment for plaintiff; how satisfied; return of surplus.

If judgment is rendered for the plaintiff, it shall be satisfied as follows: So much of the property remaining in the hands of the officer, after applying the money arising from the sale of perishable property, and so much of the personal property and lands and tenements, if any, whether held by legal or equitable title, as may be necessary to satisfy the judgment, shall be sold by order of the court, under the same restrictions and regulations as if the same had been levied on by execution; and the money arising therefrom, with the amount which may be recovered from the garnishee, shall be applied to satisfy the judgment and costs. If there is not enough to satisfy the same, the judgment shall stand, and execution may issue thereon for the residue in all respects as in other cases. Any surplus of the attached property, or its proceeds, shall be returned to the defendant.

Attached property should be sold the same as if levied on by execution. Federal Farm Mortgage Corporation v. Hughes, 137 Neb. 820, 291 N.W. 475 (1940).

Purchaser at sale is protected from collateral attack based on defective publication of notice. Brown v. Bose, 55 Neb. 200, 75 N.W. 536 (1898).

Same rule applies as to sales on execution; notice was defective. Helmer v. Rehm, 14 Neb. 219, 15 N.W. 344 (1883).

Judgment was informal, but not subject to collateral attack. Crowell v. Johnson, 2 Neb. 146 (1873).



25-1034 - Attached property; delivery to sheriff; power of court to compel.

25-1034. Attached property; delivery to sheriff; power of court to compel.

The court may compel the delivery to the sheriff, for sale, of any of the attached property for which an undertaking may have been given, and may proceed summarily on such undertaking to enforce the delivery of the property or the payment of such sum as may be due upon the undertaking, by rules and attachments, as in cases of contempt.



25-1035 - Attached property out of sheriff's possession; repossession; power of court to order.

25-1035. Attached property out of sheriff's possession; repossession; power of court to order.

The court may order the sheriff to repossess himself, for the purpose of selling it, of any of the attached property which may have passed out of his hands without having been sold or converted into money; and the sheriff shall, under such order, have the same power to take the property as he would have under an order of attachment.



25-1036 - Attachment; intervening claimants; proceeding to ascertain title.

25-1036. Attachment; intervening claimants; proceeding to ascertain title.

If personal property which has been attached be claimed by any person other than the defendant, it shall be the duty of the officer to have the validity of such claim tried, and such proceedings must be had thereon, with the like effect, as in case the property had been seized upon execution and claimed by a third person.

Sheriff may bring suit hereunder to try claim of party to personal property attached by him. Leadabrand v. State, 121 Neb. 836, 238 N.W. 656 (1931).



25-1037 - Several attachments; same property; reference.

25-1037. Several attachments; same property; reference.

Where several attachments are executed on the same property, or the same persons are made garnishees, the court, on the motion of any of the plaintiffs, may order a reference to ascertain and report the amounts and priorities of the several attachments.

Mere fact that party claims to be owner of attached property does not give him right to intervene in attachment suit and thus have question of his ownership determined in such suit. Geis v. Geis, 125 Neb. 394, 250 N.W. 252 (1933).

Second attaching creditor may intervene to try priority of liens. Deere, Wells & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

Court has authority to adjudicate priorities between attaching creditors. State ex rel. Austrian, Wise & Co. v. Duncan, 37 Neb. 631, 56 N.W. 214 (1893).



25-1038 - Repealed. Laws 1980, LB 597, § 18.

25-1038. Repealed. Laws 1980, LB 597, § 18.



25-1039 - Attachment; additional security; right of defendant to require.

25-1039. Attachment; additional security; right of defendant to require.

The defendant may, at any time before judgment, after reasonable notice to the plaintiff, move the court for additional security on the part of the plaintiff; and if, on such motion, the court is satisfied that the surety in the plaintiff's undertaking has removed from this state, or is not sufficient for the amount thereof, it may vacate the order of attachment and direct restitution of any property taken under it, unless in a reasonable time, to be fixed by the court, sufficient security is given by the plaintiff.



25-1040 - Attachment; motion to discharge; right of defendant.

25-1040. Attachment; motion to discharge; right of defendant.

The defendant may, at any time before judgment, upon reasonable notice to the plaintiff, move to discharge an attachment, as to the whole or part of the property attached.

1. Motion to discharge

2. Issues determined

1. Motion to discharge

Upon dissolution of an attachment, ordinarily all property should be returned to the defendant. Ceres Fertilizer, Inc. v. Beekman, 209 Neb. 447, 308 N.W.2d 347 (1981).

Defendant who has given "forthcoming bond" may move to dissolve attachment, but not if he has given "discharge bond." Burnham-Munger-Root D. G. Co. v. Strahl, 102 Neb. 142, 166 N.W. 266 (1918).

Defendant cannot move to discharge attachment on ground that property is not his. Kneeland v. Weigley, 76 Neb. 276, 107 N.W. 574 (1906).

Mortgagee of attached property cannot move to discharge. Meyer, Bannerman & Co. v. Keefer, 58 Neb. 220, 78 N.W. 506 (1899).

Court cannot hear motion to discharge attachment filed before, but not submitted until after judgment. Herman v. Hayes, 58 Neb. 54, 78 N.W. 365 (1899).

Defendant may move to discharge attachment although, prior to levy, he has sold interest therein. Kountze v. Scott, 52 Neb. 460, 72 N.W. 585 (1897).

Issue on motion to discharge is not whether defendant owns property attached, but grounds for attachment. South Park Imp. Co. v. Baker, 51 Neb. 392, 70 N.W. 952 (1897).

Hearing of motion to discharge in attachment is a trial. Gibson v. Sidney, 50 Neb. 12, 69 N.W. 314 (1896).

Subsequent attaching creditors cannot move to dissolve attachment, but may intervene to have priorities determined. Deere, Well & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

Validity of mortgage executed by defendant cannot be determined on motion to discharge attachment. Landauer v. Mack, 43 Neb. 430, 61 N.W. 597 (1895).

Filing motion does not excuse failure to plead to petition. Stutzner v. Printz, 43 Neb. 306, 61 N.W. 620 (1895).

Motion must be made before judgment; but where submitted, court may rule on same after judgment for plaintiff. Stutzner v. Printz, 43 Neb. 306, 61 N.W. 620 (1895); Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893).

2. Issues determined

In a hearing under this section, the burden is upon the plaintiff to sustain by a preponderance of the evidence one or more of the grounds on which attachment is claimed. Ceres Fertilizer, Inc. v. Beekman, 205 Neb. 768, 290 N.W.2d 199 (1980).

Defendant, by filing answer to merits and motion to dissolve attachment on sufficiency and truthfulness of affidavit, made general appearance which waived defects in original summons. Johnson v. Larson, 96 Neb. 193, 147 N.W. 476 (1914).

Debtor alone can question grounds on which attachment is issued. Wagner v. Wolf, 75 Neb. 780, 106 N.W. 1024 (1906).

Defendant may contest, though he had disposed of all interest in property. Symns Gro. Co. v. Snow, 58 Neb. 516, 78 N.W. 1066 (1899).

Merits of case cannot be adjudicated on hearing to dissolve. McDonald v. Marquardt, 52 Neb. 820, 73 N.W. 288 (1897).

Plaintiff is estopped to deny interest of defendant to oppose attachment. Kountze v. Scott, 52 Neb. 460, 72 N.W. 585 (1897); McCord, Brady & Co. v. Bowen, 51 Neb. 247, 70 N.W. 950 (1897).

"Reasonable notice" defined. Sterling Mfg. Co. v. Hough, 49 Neb. 618, 68 N.W. 1019 (1896).



25-1041 - Attachment; motion to discharge; evidence.

25-1041. Attachment; motion to discharge; evidence.

The hearing of the motion to discharge shall be a trial of the issue of the existence, at the time of the issuance of the order, of one or more of the grounds of attachment listed in section 25-1001, as alleged in the affidavits under section 25-1002. The court shall discharge an order of attachment unless the plaintiff proves by a preponderance of the evidence one of the grounds alleged under section 25-1001 upon which the writ was issued. The court may order that the evidence at the hearing of the motion to discharge be presented, in whole or part, by affidavits in the form prescribed by section 25-1334, for affidavits in support of or in opposition to a motion for summary judgment. In all cases in which the court does not so order, evidence presented at the hearing of the motion to discharge shall be governed by the Nebraska Evidence Rules.

Where grounds are denied, burden is on plaintiff. Malcolm Savings Bank v. Cronin, 80 Neb. 231, 116 N.W. 150 (1908).

Affidavits sworn to before attorney in case, if objected to, cannot be used. Malcolm Savings Bank v. Cronin, 80 Neb. 228, 114 N.W. 158 (1907).

Whether plaintiff may use oral evidence is discretionary with trial court. Kountze v. Scott, 52 Neb. 460, 72 N.W. 585 (1897).

Hearing on motion to discharge is a "trial," for which justice may charge fee. Gibson v. Sidney, 50 Neb. 12, 69 N.W. 314 (1896).

Plaintiff must prove grounds to satisfaction of court; may open and close, in discretion of court. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894).

Affidavits constitute pleadings; plaintiff opens and closes and has burden of proof. Jordan v. Dewey, 40 Neb. 639, 59 N.W. 88 (1894).

Findings of trial court should not be disturbed unless clearly wrong. Fremont Brewing Co. v. Pekarek, 4 Neb. Unof. 531, 95 N.W. 12 (1903).

Manner of taking evidence on hearing is discretionary with trial court. Dittman Boot & Shoe Co. v. Graff, 3 Neb. Unof. 165, 91 N.W. 188 (1902).



25-1042 - Attachment; county court; procedure.

25-1042. Attachment; county court; procedure.

Sections 25-1039 to 25-1041 shall apply to actions before county courts.



25-1043 - Attachment of lands in another county; copy to be filed with register of deeds.

25-1043. Attachment of lands in another county; copy to be filed with register of deeds.

Whenever an attachment shall issue to any other county than the one in which the action is brought, and any lands shall be attached by virtue thereof, it shall be the duty of the officer attaching such property to make out a true copy of the order of attachment, and file the same in the office of the register of deeds of the county where the lands so attached are situated. He shall also certify upon the copy of said order of attachment that the same is a true copy of the original writ received by him, and he shall also endorse thereon the description of the property attached, and the time when the same was attached, under and by virtue of the original order of attachment.



25-1044 - Attachment of lands in another county; writ and certificate; recording constitutes notice.

25-1044. Attachment of lands in another county; writ and certificate; recording constitutes notice.

It shall be the duty of the register of deeds of the county, when the copy of the order of attachment has been filed as provided in section 25-1043, to record the same in the miscellaneous record, together with the certificate of the officers heretofore mentioned, and such copy of said orders of attachment and certificates so filed and recorded shall be sufficient notice to subsequent purchasers of the land so attached.



25-1045 - Attachment; discharge; duty of clerk to certify; duty of register of deeds to record.

25-1045. Attachment; discharge; duty of clerk to certify; duty of register of deeds to record.

If the order of attachment is discharged it shall be the duty of the clerk of the court in which the action is brought to certify that fact, together with the time when the order was discharged, to the register of deeds in whose office the copy of the order has been recorded as aforesaid, whereupon such register shall file such certificate and write across the record of such copy the word "discharged," and also the time of discharge as shown in the certificate.



25-1046 - Attachment; copy of order; taxation as costs.

25-1046. Attachment; copy of order; taxation as costs.

The officer, for making out said copy of the same, shall receive such compensation as is now allowed by law for similar services, to be taxed in the costs, unless otherwise ordered by the court.



25-1047 - Attachment; order of discharge; when and how superseded.

25-1047. Attachment; order of discharge; when and how superseded.

When an order is made discharging an attachment and any party affected thereby shall except to such order, the court or judge shall thereupon fix a time, not exceeding twenty days thereafter, within which such party may file his petition in error or perfect an appeal from such order during which time the attached property shall remain in the hands of the sheriff or other officer; Provided, no such appeal or petition in error shall operate to supersede such order unless such appellant or plaintiff in error shall, within the time so fixed, execute to the adverse party an undertaking, with sureties to be approved by the clerk or judge and conditioned for the payment of all damage which may be sustained by such adverse party, in consequence of such appeal or petition in error, in the event that such attachment be finally discharged as having been unlawfully issued.

1. Bond

2. Miscellaneous

1. Bond

This section does not violate due process under the second prong of the test stated in the U.S. Supreme Court case Connecticut v. Doehr, 501 U.S. 1, 111 S. Ct. 2105, 115 L. Ed. 2d 1 (1991), because it allows continued attachment of the property at issue in only those instances in which the plaintiff posts a bond to protect the defendant from any damages suffered in the event that the order of discharge is affirmed on appeal. Andrews v. Schram, 252 Neb. 298, 562 N.W.2d 50 (1997).

Filing petition and approval of bond in proper time continues lien; summons is not condition to superseding judgment. McDonald v. Bowman, 40 Neb. 269, 58 N.W. 704 (1894).

If petition and bond are not filed in twenty days, garnishee is discharged. Lehnoff & Soennichsen v. Fisher, 32 Neb. 107, 48 N.W. 821 (1891).

Bond is necessary only to preserve lien. Adams County Bank v. Morgan, 26 Neb. 148, 41 N.W. 993 (1889).

Property must be returned at end of twenty days unless petition in error and bond filed. State ex rel. Rieschick v. Cunningham, 9 Neb. 146, 1 N.W. 1011 (1879).

Party giving bond cannot deny property belonged to defendants. Metcalf v. Bockoven, 1 Neb. Unof. 822, 96 N.W. 406 (1901).

2. Miscellaneous

Motion that attachment writ be quashed, in form of special appearance, and order sustaining motion, entitle plaintiff to appeal. National Surety Co. v. Love, 102 Neb. 633, 168 N.W. 597 (1918); Legan v. Smith, 98 Neb. 682, 154 N.W. 228 (1915).

Appeal continues lien and brings ruling of justice discharging attachment to district court for review. Rhodes v. Samuels, 67 Neb. 1, 93 N.W. 148 (1903).

Applies to all courts. Osborne v. Canfield, 33 Neb. 330, 50 N.W. 167 (1891).

Order overruling motion to discharge is not final order. Wilson v. Shepherd, 15 Neb. 15, 16 N.W. 826 (1883).



25-1048 - Attachment; order of discharge; appeal; original action unaffected.

25-1048. Attachment; order of discharge; appeal; original action unaffected.

The original action shall proceed to trial and judgment in every other respect as though no writ of error has been prosecuted.

Proper dissolution of an attachment issued on a contractual obligation not yet due terminates action. McCartney v. McCartney, 128 Neb. 671, 260 N.W. 184 (1935).

Justice may proceed with original action though error proceedings taken on attachment. Rhodes v. Samuels, 67 Neb. 1, 93 N.W. 148 (1903).



25-1049 - Attachment; claims not due; action authorized; when.

25-1049. Attachment; claims not due; action authorized; when.

A creditor may bring an action on a claim before it is due and have an attachment against the property of the debtor (1) where a debtor has sold, conveyed, or otherwise disposed of his property, with the fraudulent intent to cheat or defraud his creditors, or to hinder or delay them in the collection of their debts; (2) where he is about to make such sale, conveyance, or disposition of his property with such fraudulent intent; or (3) where he is about to remove his property, or a material part thereof, with the intent or to the effect of cheating or defrauding his creditors, or of hindering and delaying them in the collection of their debts.

In an action on a claim before it is due, an attachment is allowable only on grounds and conditions prescribed by statute. McCartney v. McCartney, 128 Neb. 671, 260 N.W. 184 (1935).

Surety paying note before due may attach, if payee could. Danker v. Jacobs, 79 Neb. 435, 112 N.W. 579 (1907).

When a debtor has committed any one of the fraudulent acts enumerated in this section, creditor may maintain an action on a claim before it is due. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

An action can be maintained on a claim before it is due only in the exceptional cases enumerated in this section. Caulfield v. Bittenger, 37 Neb. 542, 56 N.W. 302 (1893).

Filing of affidavit is a request to grant writ and written application in addition is unnecessary. Winchell v. McKinzie, 35 Neb. 813, 53 N.W. 975 (1892).



25-1050 - Attachment; claims not due; procedure; affidavit required.

25-1050. Attachment; claims not due; procedure; affidavit required.

The attachment authorized by section 25-1049 may be granted by the court in which the action is brought, or by a judge thereof, or by the county judge of the county; but before such action shall be brought or such attachment shall be granted, an affidavit or affidavits shall be presented to the judge; such affidavits shall be based upon personal knowledge and shall state specific facts demonstrating (1) that plaintiff will possess a valid cause of action against the defendant when the claim becomes due, (2) the date when the claim shall be due, (3) the amount of the claim, (4) a description of the existence and approximate value of any of defendant's property known to the plaintiff to be within the jurisdiction of the court and not exempt from attachment, and (5) the existence of any one of the grounds for attachment enumerated in section 25-1049.

Neither county judge nor Supreme Judges can allow attachment in district court action when district judge is present in county. Ferson v. Armour & Co., 103 Neb. 809, 174 N.W. 425 (1919).

Subsequent attaching creditors may intervene and contest attachment made without order. Deere, Wells & Co. v. Eagle Mfg. Co., 49 Neb. 385, 68 N.W. 504 (1896).

Affidavit, not petition, must show grounds for attachment. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

Order allowing attachment is judicial act, and void if made on holiday. Merchants Nat. Bank of Omaha v. Jaffray, 36 Neb. 218, 54 N.W. 258 (1893).

Order authorizing attachment is not void though seal of court is omitted; it is amendable. Winchell v. McKinzie, 35 Neb. 813, 53 N.W. 975 (1892).

An attachment on debt before due can only be had in exceptional cases, and jurisdictional steps must be taken. Gamble v. Wilson, 33 Neb. 270, 50 N.W. 3 (1891).

It is unnecessary for affiant to state he is plaintiff, agent, or attorney. Reed, Jones & Co. v. Bagley, 24 Neb. 332, 38 N.W. 827 (1888).

Affidavit should state facts and not be merely in language of statute. Seidentopf v. Annabil, 6 Neb. 524 (1877).



25-1051 - Attachment order in actions on claims not due; refusal requires dismissal of action.

25-1051. Attachment order in actions on claims not due; refusal requires dismissal of action.

If the court or judge refuse to grant an order of attachment as provided in sections 25-1049 and 25-1050, the action shall be dismissed, but without prejudice to a future action; and in all such actions application for an attachment must be made.

Dissolution of attachment terminates main action. Dayton Spice-Mills Co. v. Sloan, 49 Neb. 622, 68 N.W. 1040 (1896).

Action depends upon attachment. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).



25-1052 - Attachment order in actions on claims not due; amount; specification.

25-1052. Attachment order in actions on claims not due; amount; specification.

The order of the court or judge granting the attachment shall specify the amount for which it is allowed, not exceeding a sum sufficient to satisfy the plaintiff's claim and the probable costs of the action.

Order need not appear on face of writ. Armstrong v. Lynch, 29 Neb. 87, 45 N.W. 274 (1890).



25-1053 - Repealed. Laws 1980, LB 597, § 18.

25-1053. Repealed. Laws 1980, LB 597, § 18.



25-1054 - Attachment in actions on claims not due; judgment; when rendered.

25-1054. Attachment in actions on claims not due; judgment; when rendered.

The plaintiff in such action shall not have judgment on his claim before it becomes due, and the proceedings on attachment may be conducted without delay.

Attachment will not support creditor's bill to set aside fraudulent conveyance. Ainsworth v. Roubal, 74 Neb. 723, 105 N.W. 248 (1905).

Judgment cannot be entered before claim is due. Cox & Cornell v. Peoria Mfg. Co., 42 Neb. 660, 60 N.W. 933 (1894).

Purchase-money mortgage given to secure particular debt remains valid in equity regardless of form the debt may assume, if it can be traced. Troyer v. Mundy, 60 F.2d 818 (8th Cir. 1932).



25-1055 - Attachment in actions on claims not due; procedure in general.

25-1055. Attachment in actions on claims not due; procedure in general.

The proceedings under general attachment provided for in sections 25-1004 to 25-1041, so far as they are applicable, shall regulate the attachments authorized on claims before due.

Previous sections of this article regulate attachments before judgment. Insurance Co. of North America v. Maxim's of Nebraska, 178 Neb. 274, 132 N.W.2d 885 (1965).



25-1056 - Garnishment in aid of execution; when issued; procedure; continuing lien; when invalid; priority.

25-1056. Garnishment in aid of execution; when issued; procedure; continuing lien; when invalid; priority.

(1) In all cases when a judgment has been entered by any court of record and the judgment creditor or his or her agent or attorney has filed an affidavit setting forth the amount due on the judgment, interest, and costs in the office of the clerk of the court where the judgment has been entered and that he or she has good reason to and does believe that any person, partnership, limited liability company, or corporation, naming him, her, or it, has property of and is indebted to the judgment debtor, the clerk shall issue a summons which shall set forth the amount due on the judgment, interest, and costs as shown in the affidavit and require such person, partnership, limited liability company, or corporation, as garnishee, to answer written interrogatories to be furnished by the plaintiff and to be attached to such summons respecting the matters set forth in section 25-1026. The summons shall be returnable within ten days from the date of its issuance and shall require the garnishee to answer within ten days from the date of service upon him or her. Except when wages are involved, the garnishee shall hold the property of every description and the credits of the defendant in his or her possession or under his or her control at the time of the service of the summons and interrogatories until the further order of the court. If the only property in the possession or under the control of the garnishee at the time of the service of the summons and interrogatories is credits of the defendant and the amount of such credits is not in dispute by the garnishee, then such garnishee shall only hold the credits of the defendant in his or her possession or under his or her control at the time of the service of the summons and interrogatories to the extent of the amount of the judgment, interest, and costs set forth in the summons until further order of the court. When wages are involved, the garnishee shall pay to the employee all disposable earnings exempted from garnishment by statute, and any disposable earnings remaining after such payment shall be retained by the garnishee until further order of the court. Thereafter, the service of the summons and interrogatories and all further proceedings shall be in all respects the same as is provided for in sections 25-1011 and 25-1026 to 25-1031.01 unless inconsistent with this section.

(2) If it appears from the answer of the garnishee that the judgment debtor was an employee of the garnishee, that the garnishee otherwise owed earnings to the judgment debtor when the garnishment order was served, or that earnings would be owed within sixty days thereafter and there is not a successful written objection to the order or the answer of the garnishee filed, on application by the judgment creditor, the court shall order that the nonexempt earnings, if any, withheld by the garnishee after service of the order be transferred to the court for delivery to the judgment creditor who is entitled to such earnings. Except for garnishments in support of a person, the payments may be made payable to the judgment creditor or assignee and shall be forwarded to the issuing court to record the judgment payment prior to the court delivering the payment to the judgment creditor or assignee. The court shall, upon application of the judgment creditor, further order that the garnishment is a continuing lien against the nonexempt earnings of the judgment debtor. An order of continuing lien on nonexempt earnings entered pursuant to this section shall require the garnishee to continue to withhold the nonexempt earnings of the judgment debtor for as long as the continuing lien remains in effect.

Beginning with the pay period during which the writ was served and while the continuing lien remains in effect, the garnishee shall deliver the nonexempt earnings to the court from which the garnishment was issued for each pay period or on a monthly basis if the garnishee so desires and shall deliver to the judgment debtor his or her exempt earnings for each pay period.

(3) A continuing lien ordered pursuant to this section shall be invalid and shall have no force and effect upon the occurrence of any of the following:

(a) The underlying judgment is satisfied in full or vacated or expires;

(b) The judgment debtor leaves the garnishee's employ for more than sixty days;

(c) The judgment creditor releases the garnishment;

(d) The proceedings are stayed by a court of competent jurisdiction, including the United States Bankruptcy Court;

(e) The judgment debtor has not earned any nonexempt earnings for at least sixty days;

(f) The court orders that the garnishment be quashed; or

(g) Ninety days have expired since service of the writ. The judgment creditor may extend the lien for a second ninety-day period by filing with the court a notice of extension during the fifteen days immediately prior to the expiration of the initial lien, and the continuing lien in favor of the initial judgment creditor shall continue for a second ninety-day period.

(4)(a) To determine priority, garnishments and liens shall rank according to time of service.

(b) Garnishments, liens, and wage assignments which are not for the support of a person shall be inferior to wage assignments for the support of a person. Garnishments which are not for the support of a person and liens shall be inferior to garnishments for the support of a person.

(5) Only one order of continuing lien against earnings due the judgment debtor shall be in effect at one time. If an employee's wages are already being garnished pursuant to a continuing lien at the time of service of a garnishment upon an employer, the answer to garnishment interrogatories shall include such information along with the date of termination of such continuing lien and the title of the case from which such garnishment is issued. Except as provided in subsection (4) of this section, a continuing lien obtained pursuant to this section shall have priority over any subsequent garnishment or wage assignment.

1. Affidavit

2. Summons

3. Proceedings

4. When section is not applicable

1. Affidavit

Affidavit upon mere belief is sufficient. Clarke v. Neb. Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).

Affidavit purporting not to be that of an individual is void; fact of agency should be sworn to. Jeary v. American Exchange Bank, 2 Neb. Unof. 657, 89 N.W. 771 (1902).

2. Summons

Acknowledgment on back of summons is equivalent to service. Scott v. McDonald, 125 Neb. 803, 252 N.W. 323 (1934).

After judgment, summons in garnishment from one county to another in aid of execution is unauthorized. Hinds State Bank v. Loffler, 113 Neb. 110, 202 N.W. 465 (1925).

Where summons is issued same day execution is returned, it will be presumed latter was returned first. Brunke v. Gruben, 84 Neb. 806, 122 N.W. 37 (1909).

If summons is issued before judgment, proceedings are void. Whitcomb v. Atkins, 40 Neb. 549, 59 N.W. 86 (1894).

Return of officer "nulla bona" is conclusive for purposes of garnishment. Wilson v. Burney, 8 Neb. 39 (1878).

3. Proceedings

Garnishment requires a judgment, and the dismissal of a suit pursuant to a settlement agreement does not suffice to allow a garnishment action to enforce the settlement. J.K. v. Kolbeck, 257 Neb. 107, 595 N.W.2d 875 (1999).

Garnishment in aid of execution of a judgment is proper in Nebraska only when the garnishee has property of and is indebted to the judgment debtor, and the test for determining the liability of the garnishee defendant to the garnisheeing plaintiff is whether or not the facts would support a recovery by the principal defendant against the garnishee. Darr v. Long, 210 Neb. 57, 313 N.W.2d 215 (1988).

Procedure for garnishment after domestic judgment and procedure for enforcement of foreign judgment compared. Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Where garnishee denies indebtedness by answer and interrogatories are not propounded, garnishee should be discharged. Searcey v. Badgett, 137 Neb. 185, 288 N.W. 537 (1939).

Judgment creditor of insolvent corporation cannot put himself in preferred position over other creditors. State ex rel. Sorensen v. State Bank of Omaha, 136 Neb. 880, 287 N.W. 762 (1939).

In a garnishment proceeding in aid of execution, the answer and evidence of garnishee only are admissible in response to the summons in garnishment. Orchard & Wilhelm Co. v. North, 135 Neb. 39, 280 N.W. 272 (1938).

A judicial order on a garnishee to turn over money or property in aid of execution can only be made upon an unqualified admission by him of a present indebtedness which execution debtor would be entitled to but for the garnishment. Shonsey Co. v. Belgrade-Hord Co., 133 Neb. 886, 277 N.W. 597 (1938); Early v. Belgrade-Hord Co., 133 Neb. 884, 277 N.W. 596 (1938).

Law of garnishment is purely statutory and will be interpreted more strongly against garnishor. Central Market v. King, 132 Neb. 380, 272 N.W. 244 (1937).

In garnishment proceedings in aid of execution the answer or evidence of the garnishee only may be taken by the court. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).

Indebtedness of maker upon promissory note, before maturity, is not the subject of attachment; his obligation is not to payee but to holder, whoever he may be. Fisher v. O'Hanlon, 93 Neb. 529, 141 N.W. 157 (1913).

If judgment is afterwards set aside, garnishment proceedings are dissolved. Clough v. Buck, 6 Neb. 343 (1877).

This section authorizes garnishments in aid of execution and, by incorporating other statutes, expressly authorizes assertion in garnishment proceedings of exemptions applicable to executions. ARL Credit Servs. v. Piper, 15 Neb. App. 811, 736 N.W.2d 771 (2007).

4. When section is not applicable

A garnishee bank waives its right of setoff if after notice of garnishment it permits the depositor to draw on the garnished account, reducing the account balance below the balance at the time of service or, if that balance is greater than the amount of judgment, below the amount of the judgment. United Seeds v. Eagle Green Corp., 223 Neb. 360, 389 N.W.2d 571 (1986).

This section not applicable when garnishee is a foreign insurance company which has complied with statutory provisions to obtain certificate of authority to do business. Pupkes v. Sailors, 183 Neb. 784, 164 N.W.2d 441 (1969).



25-1057 - Repealed. Laws 1953, c. 68, § 2.

25-1057. Repealed. Laws 1953, c. 68, § 2.



25-1058 - Repealed. Laws 1953, c. 68, § 2.

25-1058. Repealed. Laws 1953, c. 68, § 2.



25-1059 - Repealed. Laws 1953, c. 68, § 2.

25-1059. Repealed. Laws 1953, c. 68, § 2.



25-1060 - Repealed. Laws 1953, c. 68, § 2.

25-1060. Repealed. Laws 1953, c. 68, § 2.



25-1061 - Repealed. Laws 1953, c. 68, § 2.

25-1061. Repealed. Laws 1953, c. 68, § 2.



25-1062 - Injunction, defined.

25-1062. Injunction, defined.

The injunction provided by this code is a command to refrain from a particular act. It may be the final judgment in an action or may be allowed as a provisional remedy, subject to the provisions of sections 25-1062 to 25-1080, and when so allowed it shall be by order. The writ of injunction is abolished.

An injunction to stay proceedings at law is not properly directed against a court or statutory tribunal before which the matter is pending, but lies solely against the parties to such proceeding. Massman Constr. Co. v. Nebraska Workmen's Compensation Court, 141 Neb. 270, 3 N.W.2d 639 (1942).

An injunction is a command to refrain from a particular act. Conrad v. Kaup, 137 Neb. 900, 291 N.W. 687 (1940).

The term injunction includes restraining order. Behrens v. Smith Baking Co., 130 Neb. 651, 266 N.W. 61 (1936).

Order restrains only party against whom directed and subordinates. Boyd v. State, 19 Neb. 128, 26 N.W. 925 (1886).

Because injunctions are provided for in this section of Chapter 25, a suit for an injunction is an action and not a special proceeding. O'Connor v. Kaufman, 6 Neb. App. 382, 574 N.W.2d 513 (1998).



25-1062.01 - Director of Natural Resources, defined; notice to appropriator; how given.

25-1062.01. Director of Natural Resources, defined; notice to appropriator; how given.

(1) The words Director of Natural Resources as used in this section and in sections 25-1064, 25-2159, and 25-2160 mean the Director of Natural Resources, State of Nebraska, his or her successor in office, or any agent, servant, employee, or officer of the State of Nebraska, now or hereafter exercising any powers or duties with respect to the administration of the irrigation water in the state, who may be a party in any court of the state in an action when the relief demanded involves the delivery of irrigation water.

(2) Whenever notice by either registered or certified letter to an appropriator is required in such sections, the address of the appropriator shall be that recorded in the office of the Department of Natural Resources under section 46-230.



25-1063 - Temporary injunction; issuance; grounds.

25-1063. Temporary injunction; issuance; grounds.

When it appears by the complaint that the plaintiff is entitled to the relief demanded, and such relief or any part thereof consists in restraining the commission or continuance of some act, the commission or continuance of which during the litigation would produce great or irreparable injury to the plaintiff, or when, during the litigation, it appears that the defendant is doing, or threatens, or is about to do, or is procuring or suffering to be done, some act in violation of the plaintiff's rights respecting the subject of the action and tending to render the judgment ineffectual, a temporary injunction may be granted to restrain such act, subject to the limitations of sections 25-1062 to 25-1080. It may also be granted in any case specially authorized by statute.

1. Grounds

2. Miscellaneous

1. Grounds

Installment Loan Act specially provides for a temporary injunction. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Where part of relief sought is to enjoin disposal of notes given for property, action may be brought in county where notes are held in escrow, and summons sent to other county. Bushee v. Keller, 96 Neb. 736, 148 N.W. 902 (1914).

Landowner will be enjoined from building fence without useful purpose, to annoy neighbor. Bush v. Mockett, 95 Neb. 552, 145 N.W. 1001 (1914).

Authorities should not ordinarily be enjoined from constructing necessary drains along highways. Wachter v. Lange, 94 Neb. 290, 143 N.W. 207 (1913).

Injunctions will be granted against repeated or continued acts of trespass. Ayers v. Barnett, 93 Neb. 350, 140 N.W. 634 (1913); Munger v. Yeiser, 80 Neb. 285, 114 N.W. 166 (1907); Jacobson v. Van Boening, 48 Neb. 80, 66 N.W. 993 (1896); Shaffer v. Stull, 32 Neb. 94, 48 N.W. 882 (1891).

Injunction is proper to protect enjoyment of easement. Ballinger v. Kinney, 87 Neb. 342, 127 N.W. 239 (1910).

Injunction is properly granted to restrain enforcement of void order taxing costs and remove cloud on title. Weiler v. Fischer, 86 Neb. 614, 126 N.W. 296 (1910).

Injunction will lie to restrain intruder interfering with incumbent of office. Hotchkiss v. Keck, 86 Neb. 322, 125 N.W. 509 (1910).

Injunction does not lie to prevent passage of city or village ordinance. Chicago, R. I. & P. Ry. Co. v. City of Lincoln, 85 Neb. 733, 124 N.W. 142 (1910).

Injunction is proper to restrain road overseer taking land for road prior to condemnation proceedings. Johnson v. Peterson, 85 Neb. 83, 122 N.W. 683 (1909).

Injunction is proper to prevent collection of exempt wages under order of garnishment. Jones v. Union P. R. R. Co., 84 Neb. 121, 120 N.W. 946 (1909).

Injunction is proper to restrain use of premises as disorderly house. Seifert v. Dillon, 83 Neb. 322, 119 N.W. 686 (1909).

Injunction will be granted against waste by tenant for years or by his servants. Hayman v. Rownd, 82 Neb. 598, 118 N.W. 328 (1908).

Injunction will not lie to restrain commission of single act of trespass. Cox v. Sheen, 82 Neb. 472, 118 N.W. 125 (1908).

Injunction lies to restrain public officer from illegally creating debt or obligation. Roberts v. Thompson, 82 Neb. 458, 118 N.W. 106 (1908).

Injunction will be granted to restrain illegal assessment of special taxes by city council. Barkley v. City of Lincoln, 82 Neb. 181, 117 N.W. 398 (1908).

Injunction is not proper to restrain breach of contract where terms are in doubt or uncertain. Platte County Independent Tel. Co. v. Leigh Independent Tel. Co., 80 Neb. 41, 113 N.W. 799 (1907).

Injunction will be allowed to prevent removal of buildings and fences. Lynch v. Egan, 67 Neb. 541, 93 N.W. 775 (1903); Pohlman v. Evangelical Lutheran Trinity Church, 60 Neb. 364, 83 N.W. 201 (1900).

Injunction lies to prevent the obstruction or interference with irrigation ditch. Castle Rock Irrig. Canal & Water Power Co. v. Jurisch, 67 Neb. 377, 93 N.W. 690 (1903); Park v. Ackerman, 60 Neb. 405, 83 N.W. 173 (1900).

Mandamus allowed in proper case to compel vacation. State ex rel. Cohn v. Jessen, 66 Neb. 515, 92 N.W. 584 (1902); Reynolds v. Graves, 66 Neb. 17, 92 N.W. 144 (1902).

Where plain and adequate remedy may be had by motion in original proceedings, injunction to stay proceedings will not lie. Carson v. Jansen, 65 Neb. 423, 91 N.W. 398 (1902).

Injunction will, in proper case, be allowed to prevent nuisance. Lowe v. Prospect Hill Cemetery Assn., 58 Neb. 94, 78 N.W. 488 (1899); Farrell v. Cook, 16 Neb. 483, 20 N.W. 720 (1884).

Injunction should not be allowed to restrain enforcement of judgment when plaintiff has negligently failed to make defense at law. Losey v. Neidig, 52 Neb. 167, 71 N.W. 1067 (1897).

Injunction is not proper remedy to test legality of municipal organization. Osborn v. Village of Oakland, 49 Neb. 340, 68 N.W. 506 (1896).

Injunction will be allowed against unlawful establishing of highway through plaintiff's land. Welton v. Dickson, 38 Neb. 767, 57 N.W. 559 (1894).

Injunction is not proper to restrain collection of taxes for mere irregularity. Touzalin v. City of Omaha, 25 Neb. 817, 41 N.W. 796 (1889).

Injunction cannot be used to control discretion of public officer. School Dist. No. 1 of Red Willow Co. v. Wheeler, 25 Neb. 199, 41 N.W. 143 (1888).

2. Miscellaneous

Injunction can issue against void occupation tax. Best & Co., Inc. v. City of Omaha, 149 Neb. 868, 33 N.W.2d 150 (1948).

Enforcement of rights should be sought by peaceable legal procedure, not by force or stealth. Wallace v. Kruzer, 95 Neb. 615, 146 N.W. 984 (1914).

Restraining order is in aid only, and not part of main action. State ex rel. Keefe v. Graves, 82 Neb. 282, 117 N.W. 717 (1908).

"Irreparable injury" defined. Cole v. Manners, 76 Neb. 454, 107 N.W. 777 (1906); Eidemiller Ice Co. v. Guthrie, 42 Neb. 238, 60 N.W. 717 (1894).

Injunction does not lie to enforce bare legal right. Mohat v. Hutt, 75 Neb. 732, 106 N.W. 659 (1906).

Affidavits must set forth the acts constituting the violation; general allegation not sufficient. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Power of district court to punish for contempt discussed. Lowe v. Prospect Hill Cemetery Assn., 75 Neb. 85, 106 N.W. 429 (1905); Zimmerman v. State, 46 Neb. 13, 64 N.W. 375 (1895).

Order of court without jurisdiction, or in excess of powers is void. State ex rel. Ellingsworth v. Carlson, 72 Neb. 837, 101 N.W. 1004 (1904).

It is the duty of judge sitting at chambers to fix amount of supersedeas bond on entry of order of dissolution or modification. State ex rel. Plattsmouth Tel. Co. v. Baker, 62 Neb. 840, 88 N.W. 124 (1901); State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

There is a distinction between order of injunction and temporary restraining order. State ex rel. Plattsmouth Tel. Co. v. Baker, 62 Neb. 840, 88 N.W. 124 (1901).

Petition should disclose with definiteness and particularity the threatened injury. Wabaska Elec. Co. v. City of Wymore, 60 Neb. 199, 82 N.W. 626 (1900); State Bank of Neb. of Seward v. Rohren, 55 Neb. 223, 75 N.W. 543 (1898).

One who knowingly disobeys injunction, though he would have been entitled to vacate order, is liable to punishment for contempt. Hydock v. State, 59 Neb. 296, 80 N.W. 902 (1899); Zimmerman v. State, 46 Neb. 13, 64 N.W. 375 (1895); Wilber v. Woolley, 44 Neb. 739, 62 N.W. 1095 (1895).

Adequate remedy at law discussed. Bankers Life Ins. Co. v. Robbins, 53 Neb. 44, 73 N.W. 269 (1897); Welton v. Dickson, 38 Neb. 767, 57 N.W. 559 (1894).

Order may be dissolved on security. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896); State ex rel. Beecher v. Wakeley, 28 Neb. 431, 44 N.W. 488 (1890).

Restraining order ceases to be operative on the expiration of the date fixed by its terms. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

Pleadings must state facts; threatened acts must be alleged. Blakeslee v. Missouri P. Ry. Co., 43 Neb. 61, 61 N.W. 118 (1894); Lininger v. Glenn, 33 Neb. 187, 49 N.W. 1128 (1891).

A mandatory injunction should not be granted except to prevent failure of justice, and only when right is clearly established. Buettgenbach v. Gerbig, 2 Neb. Unof. 889, 90 N.W. 654 (1902).



25-1064 - Temporary injunctions and restraining orders; courts and judges empowered to issue; conditions; temporary restraining order granted without notice; requirements; actions involving irrigation water; notice, how given.

25-1064. Temporary injunctions and restraining orders; courts and judges empowered to issue; conditions; temporary restraining order granted without notice; requirements; actions involving irrigation water; notice, how given.

(1) The injunction may be granted at the time of commencing the action or at any time afterward before judgment by the Court of Appeals or the Supreme Court or any judge thereof. No restraining order or temporary injunction should be granted at the time of the commencement of the action if the relief demanded involves the delivery of irrigation water and the Director of Natural Resources, as defined in section 25-1062.01, is a party except in accordance with the procedure prescribed in subsection (5) of this section.

(2) No temporary injunction may be granted without notice to the adverse party.

(3) Any judge of the district court, except when the relief demanded involves the delivery of irrigation water and the director is a party, may grant a temporary restraining order without notice to the adverse party or his or her attorney only if (a) it clearly appears from specific facts shown by affidavit that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his or her attorney can be heard in opposition and (b) the applicant or his or her attorney certifies to the court in writing the efforts, if any, which have been made to give such notice and the reasons supporting the applicant's claim that such notice shall not be required.

Every temporary restraining order granted without notice shall: (i) Be endorsed with the date and hour of issuance; (ii) be filed immediately in the office of the clerk of the district court and entered of record; (iii) define the injury and state why the injury is irreparable and why the order was granted without notice; and (iv) expire by its terms within such time after entry, not to exceed ten days, as the court fixes unless within such fixed time period the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents to an extension for a longer period. The reasons for the extension shall be entered of record. If a temporary restraining order is granted without notice, the motion for a temporary injunction shall be heard at the earliest possible time in the district court and shall take precedence over all matters except older matters of the same character. When the motion for a temporary injunction comes up for hearing, the party who obtained the temporary restraining order shall proceed with the application for a temporary injunction, and if he or she does not do so, the district court shall dissolve the temporary restraining order. On two days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to such party as the district court may prescribe, the adverse party may appear and move for the dissolution or modification of the order, and in that event, the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

(4) In the absence from the county of the district judges, any judge of the county court, except when the relief demanded involves the delivery of irrigation water and the director is a party, may grant a temporary restraining order without notice to the adverse party or his or her attorney only if (a) it clearly appears from specific facts shown by affidavit that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or his or her attorney can be heard in opposition and (b) the applicant or his or her attorney certifies to the court in writing the efforts, if any, which have been made to give such notice and the reasons supporting the applicant's claim that such notice shall not be required. The judge of the county court shall direct that reasonable notice be given to the party against whom the temporary restraining order is issued to attend at a specified time or place before the district court or any judge thereof to show cause why a temporary injunction should not be issued.

Every temporary restraining order granted without notice shall: (i) Be endorsed with the date and hour of issuance; (ii) be filed immediately in the office of the clerk of the district court and entered of record; (iii) define the injury and state why the injury is irreparable and why the order was granted without notice; and (iv) expire by its terms within such time after entry, not to exceed ten days, as the judge of the county court fixes unless within such fixed time period the order, for good cause shown, is extended by the district court for a like period or unless the party against whom the order is directed consents to an extension for a longer period. The reasons for the extension shall be entered of record.

(5) The Supreme Court or any judge thereof, the Court of Appeals or any judge thereof, the district court or any judge thereof, or a judge of the county court, if and when he or she has jurisdiction, shall have no power, when the relief demanded involves the delivery of irrigation water and the director is a party, to grant a restraining order or temporary injunction at the time of the commencement of the action, except when notice by either registered or certified letter has been mailed seventy-two hours prior to the time of hearing to the director and the division supervisor in the water division created by section 61-212 in which the action is brought and, in the manner provided in section 25-1062.01, to all appropriators whose rights to the delivery of irrigation water might in any manner be affected, of the time and place of the hearing. At the hearing on the restraining order or temporary injunction, the director, appropriators, or riparian owners shall be entitled to be heard, in person or by their attorney or attorneys, on the question of whether the restraining order should be granted and, if so, in what amount the bond or undertaking is to be fixed.

(6) Any person, natural or artificial, injured or likely to be injured by the granting of a restraining order may intervene in the action at any stage of the proceedings and become a party to the litigation if it involves the delivery of irrigation water and the director is a party.

Notwithstanding section 24-517(5), the district court has jurisdiction in injunctive actions to enforce zoning ordinances. Village of Springfield v. Hevelone, 195 Neb. 37, 236 N.W.2d 811 (1975).

Supreme Court may grant a temporary injunction in proceedings by state under Installment Loan Act. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

District judge has power to allow temporary injunction, notwithstanding provisions of this section. State ex rel. Hahler v. Grimes, 96 Neb. 719, 148 N.W. 942 (1914).

Affidavit not stating Supreme Judges were absent is sufficient to allow county judge to act, latter cannot issue perpetual injunction. State ex rel. Minden-Edison Light & Power Co. v. Dungan, 89 Neb. 738, 132 N.W. 305 (1911).

County judge may grant temporary restraining order if district judge is absent. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

Violation of injunction allowed by county judge is contempt for district court. Wilber v. Woolley, 44 Neb. 739, 62 N.W. 1095 (1895).

County judge cannot punish for contempt of violation of restraining order. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).

Judge of Supreme Court may grant temporary injunction. Calvert v. State, 34 Neb. 616, 52 N.W. 687 (1892).

District judge cannot grant injunction out of district unless judge therein is absent or unable to act; injunction void. Ellis v. Karl, 7 Neb. 381 (1878).

Order granted by county judge before petition filed is valid, where both filed forthwith. Commercial State Bank of Crawford v. Ketcham, 3 Neb. Unof. 839, 92 N.W. 998 (1902).



25-1064.01 - Order granting an injunction; restraining order; requirements.

25-1064.01. Order granting an injunction; restraining order; requirements.

Every order granting an injunction and every restraining order shall: (1) Set forth the reasons for its issuance; (2) be specific in terms; (3) describe in reasonable detail, and not by reference to the pleading or other document, the act or acts sought to be restrained; and (4) be binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and those persons in active concert or participation with them who receive actual notice of the order by personal service or otherwise.



25-1064.02 - Sections, how construed.

25-1064.02. Sections, how construed.

Sections 25-1062.01 and 25-1064 to 25-1064.02 shall in no way limit a person's right to an injunction or temporary restraining order if such remedies are specifically authorized by statute.



25-1065 - Repealed. Laws 1986, LB 516, § 17.

25-1065. Repealed. Laws 1986, LB 516, § 17.



25-1066 - Repealed. Laws 1986, LB 516, § 17.

25-1066. Repealed. Laws 1986, LB 516, § 17.



25-1067 - Injunctions; security.

25-1067. Injunctions; security.

No injunction, unless provided by special statute, shall operate until the party obtaining the same shall give an undertaking, executed by one or more sufficient sureties, who shall justify as provided in sections 25-2222 and 25-2223. The undertaking shall be approved by the clerk of the court granting such injunction, in an amount to be fixed by the court or judge allowing the same, to secure to the party enjoined the damages he may sustain, if it be finally decided that the injunction ought not to have been granted.

1. Filing and approval of bond

2. Effect of order

3. Dissolution of order

4. Suit on bond

5. Miscellaneous

1. Filing and approval of bond

Injunction is not effective for any purpose until bond is given and approved. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).

If bond is not given, adverse party may disregard order. Baker v. Meisch, 29 Neb. 227, 45 N.W. 685 (1890).

2. Effect of order

Dissolution of injunction is adjudication that same ought not to have been granted; sureties cannot complain that order is broader than application. Gibson v. Reed, 54 Neb. 309, 75 N.W. 1085 (1898).

3. Dissolution of order

Where injunction against collection of judgment was dissolved, measure of damages in suit on bond was reduction in amount collectible, not amount of judgment. Stull Bros. v. Beddeo, 78 Neb. 119, 112 N.W. 315 (1907).

When order is dissolved, action accrues on bond; striking cause from files for failure to revive, dissolves. Humfeldt v. Moles, 63 Neb. 448, 88 N.W. 655 (1902).

Expenses of unsuccessful attempt to dissolve injunction are not recoverable. Pollock v. Whipple, 57 Neb. 82, 77 N.W. 355 (1898).

Attorney's fees for dissolution of restraining order are generally not recoverable. Carnes v. Heimrod, 45 Neb. 364, 63 N.W. 809 (1895).

4. Suit on bond

A party enjoined may recover damages on a temporary injunction bond only if it be finally decided that the injunction ought not to have been granted. State ex rel. Douglas v. Ledwith, 204 Neb. 6, 281 N.W.2d 729 (1979).

In absence of statute authorizing court to assess damages resulting to defendant from issuance of restraining order on dissolving such order, defendant must resort to independent action on plaintiff's bond. Higgins v. Adelson, 131 Neb. 820, 270 N.W. 502 (1936).

Voluntary dismissal entitles defendant to sue on bond. Gyger v. Courtney, 59 Neb. 555, 81 N.W. 437 (1900).

5. Miscellaneous

Attorneys' fees cannot be recovered as damages in suit on bond where injunction proceedings are only auxiliary to main case. Williams v. Hallgren, 149 Neb. 621, 31 N.W.2d 737 (1948).

Attorney's fees in trial of case are not recoverable on bond where injunction is ancillary; limited to fees for dissolving injunction. Darling v. McBride, 86 Neb. 481, 125 N.W. 1088 (1910).

No action can be maintained on temporary injunction bond until final decree in cause wherein bond is given. Johnson v. Bouton, 56 Neb. 626, 77 N.W. 57 (1898).



25-1068 - Service of order of injunction; when not required.

25-1068. Service of order of injunction; when not required.

The order of injunction shall be addressed to the party enjoined, shall state the injunction, and shall be issued by the clerk. Where the injunction is allowed at the commencement of the action, the clerk shall endorse upon the summons injunction allowed, and it shall not be necessary to issue the order of injunction; nor shall it be necessary to issue the same where notice of the application therefor has been given to the party enjoined. The service of the summons so endorsed, or the notice of the application for an injunction, shall be notice of its allowance.

Summons endorsed, injunction allowed, is sufficient notice of order. State ex rel. Minden-Edison Light & Power Co. v. Dungan, 89 Neb. 738, 132 N.W. 305 (1911).



25-1069 - Service of order; return.

25-1069. Service of order; return.

Where the injunction is allowed during litigation and without notice of the application therefor, the order of injunction shall be issued, and the sheriff shall forthwith serve the same upon each party enjoined, in the manner prescribed for serving a summons, and make return thereof without delay.



25-1070 - Injunctions; when binding.

25-1070. Injunctions; when binding.

An injunction binds the party from the time he has notice thereof and the undertaking required of the applicant therefor is executed.



25-1071 - Injunctions not granted; when.

25-1071. Injunctions not granted; when.

No injunction shall be granted by a judge, after a motion therefor has been overruled on the merits of the application by this court; and where it has been refused by the court in which the action is brought, or a judge thereof, it shall not be granted to the same applicant by a court of inferior jurisdiction or any judge thereof.



25-1072 - Enforcement; disobedience; punishment.

25-1072. Enforcement; disobedience; punishment.

An injunction granted by a judge may be enforced as the act of the court. Disobedience of an injunction may be punished as a contempt by the court, or by any judge who might have granted it in vacation. An attachment may be issued by the court or judge, upon being satisfied by affidavit of the breach of the injunction, against the party guilty of the same; and he may be required, in the discretion of the court or judge, to pay a fine not exceeding two hundred dollars, for the use of the county, to make immediate restitution to the party injured, and give further security to obey the injunction; or, in default thereof, he may be committed to close custody, until he shall fully comply with such requirements, or be otherwise legally discharged.

1. Enforcement

2. Miscellaneous

1. Enforcement

In a civil contempt proceeding, a district court has inherent power to order compensatory relief when a contemnor has violated its order or judgment; overruling Kasparek v. May, 174 Neb. 732, 119 N.W.2d 512 (1963). Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

In determining whether a party is in contempt of an order, a court may not expand an earlier order's prohibitory or mandatory language beyond a reasonable interpretation considering the purposes for which the order was entered. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

A party who disobeys an injunction may be required, in the discretion of the court, to make immediate restitution to the party injured. Kasparek v. May, 178 Neb. 425, 133 N.W.2d 614 (1965).

Violation of injunction against unlawful practice of law could be punished as contempt of court. State ex rel. Beck v. Lush, 170 Neb. 376, 103 N.W.2d 136 (1960).

Operators of motion picture theatres who had been enjoined from operating lottery referred to as "bank night" were guilty of contempt by carrying on similar scheme known as "prosperity night." State ex rel. Hunter v. Omaha Motion Picture Exhibitors Assn., 139 Neb. 312, 297 N.W. 547 (1941).

Disobedience of an injunction must be willful before a breach thereof may be punished as a contempt. Whipple v. Nelson, 138 Neb. 514, 293 N.W. 382 (1940).

Information must be specific; court may fine and imprison; judge at chambers cannot imprison. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Judge in vacation may punish for contempt. Nebraska Children's Home Society v. State, 57 Neb. 765, 78 N.W. 267 (1899).

Void injunction is not enforceable by contempt proceedings; is only voidable contra. Wilber v. Woolley, 44 Neb. 739, 62 N.W. 1095 (1895).

2. Miscellaneous

A court of equity has the power to interpret its own injunctive decree if a party later claims that a provision is unclear. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

This section is invalid and unenforceable as a limitation upon the inherent power of the court to punish for contempt. State ex rel. Beck v. Frontier Airlines, Inc., 174 Neb. 172, 116 N.W.2d 281 (1962).

Procedure is authorized for punishment for violation of mandatory injunction. Meier v. Nelsen, 156 Neb. 666, 57 N.W.2d 273 (1953).

One who is in privity with party enjoined and has knowledge of the injunction is bound thereby. Wilcox v. Ashford, 131 Neb. 338, 268 N.W. 81 (1936).

Conviction under contempt proceedings can be reviewed in Supreme Court only by filing petition in error. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931).

Contempt proceeding is in nature of criminal action; reviewable on error. Zimmerman v. State, 46 Neb. 13, 64 N.W. 375 (1895).

A county judge has no power to commit for contempt a party who has violated an injunction allowed by him in an action in district court. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).



25-1073 - Motion for additional security; vacation.

25-1073. Motion for additional security; vacation.

A party enjoined may, at any time before judgment, upon reasonable notice to the party who has obtained the injunction, move the court for additional security; and if it appears that the surety in the undertaking has removed from the state, or is insufficient, the court may vacate the injunction, unless in a reasonable time sufficient security be given.



25-1074 - Hearings; affidavits.

25-1074. Hearings; affidavits.

On the hearing of an application for an injunction, each party may read affidavits. All affidavits shall be filed.

This section permits affidavits on application for injunction, but not on final hearing. Francisco v. Furry, 82 Neb. 754, 118 N.W. 1102 (1908).



25-1075 - Injunction without notice; vacation; modification; notice.

25-1075. Injunction without notice; vacation; modification; notice.

If the injunction is granted without notice, the defendant, at any time before the trial, may apply, upon notice, to the court in which the action is brought or any judge thereof, to vacate or modify the same. The application may be made upon the complaint or petition and affidavits upon which the injunction is granted, or upon affidavits on the part of the party enjoined, with or without answer. The order of the judge allowing, dissolving, or modifying an injunction shall be returned to the office of the clerk of the court in which the action is brought and recorded and obeyed as if made by the court.

Judge at chambers cannot dispose of main case. Browne v. Edwards & McCullough Lumber Co., 44 Neb. 361, 62 N.W. 1070 (1895).



25-1076 - Injunction without notice; showing and counter-showing; affidavits.

25-1076. Injunction without notice; showing and counter-showing; affidavits.

If the application be made upon affidavits on the part of the defendant, but not otherwise, the plaintiff may oppose the same by affidavits or other evidence, in addition to that on which the injunction was granted.

Plaintiff should be allowed reasonable time to procure counter affidavits. Armstrong v. Sweeney, 65 Neb. 676, 91 N.W. 570 (1902).



25-1077 - Counterclaim; injunction upon.

25-1077. Counterclaim; injunction upon.

A defendant may obtain an injunction upon an answer in the nature of a counterclaim. He shall proceed in the manner prescribed in sections 25-1062 to 25-1080.



25-1078 - Temporary injunction; modification; dissolution; supersedeas bond.

25-1078. Temporary injunction; modification; dissolution; supersedeas bond.

In case of the dissolution or modification by any court, or any judge at chambers, of any temporary order of injunction which has been or may hereafter be granted, the court or judge so dissolving or modifying said order of injunction shall, at the same time, fix a reasonable sum as the amount of a supersedeas bond, which the person or persons applying for said injunction may give, and prevent the doing of the act or acts, the commission of which was, or may be sought to be restrained by the injunction so dissolved and modified.

Temporary restraining order cannot be continued in effect by supersedeas bond after denial of permanent injunction. Harbin v. Love, 119 Neb. 76, 227 N.W. 145 (1929).

Supersedeas is allowable on dissolution of temporary injunction. State ex rel. Minden-Edison Light & Power Co. v. Dungan, 89 Neb. 738, 132 N.W. 305 (1911).

Supersedeas should not be allowed on dissolution of temporary restraining order. State ex rel. Beecher v. Wakeley, 28 Neb. 431, 44 N.W. 488 (1890).

Order dissolving injunction is appealable only after final judgment in action. Horst v. Board of Supervisors of Dodge County, 5 Neb. Unof. 410, 98 N.W. 822 (1904).

Order which does not render first less effective does not modify injunction. State ex rel. Plattsmouth Telephone Co. v. Fawcett, 2 Neb. Unof. 503, 89 N.W. 273 (1902).



25-1079 - Temporary injunction; modification; dissolution; supersedeas bond; when executed; form; contents.

25-1079. Temporary injunction; modification; dissolution; supersedeas bond; when executed; form; contents.

Such supersedeas bond shall be executed on or before twenty days from the time of the order dissolving or modifying such injunction, shall be signed by one or more sufficient sureties to be approved by the clerk of the court, and shall be conditioned that the party or parties who obtained such injunction shall pay to the defendant, or defendants, all damages, which he or they shall sustain by reason of said injunction, if it be finally decided that such injunction ought not to have been granted.

All reasonable damages may be recovered by an enjoined party if the injunction was granted in error. Reasonable attorney fees incurred in dissolving the bond may also be recovered. Koch v. Aupperle, 277 Neb. 560, 763 N.W.2d 415 (2009).



25-1080 - Temporary injunction; modification; dissolution; supersedeas bond; effect.

25-1080. Temporary injunction; modification; dissolution; supersedeas bond; effect.

Such supersedeas bond shall stay the doing of the act or acts sought to be restrained by the suit, and continue such injunction in force until the case is heard and finally determined by the judgment, decree or final order of the court in term time.



25-1081 - Appointment of receiver; grounds.

25-1081. Appointment of receiver; grounds.

A receiver may be appointed by the district court (1) in an action by a vendor to vacate a fraudulent purchase of property, by a creditor to subject any property or fund to his or her claim, or between partners, limited liability company members, or others jointly owning or interested in any property or fund on the application of any party to the suit when the property or fund is in danger of being lost, removed, or materially injured, (2) in an action for the foreclosure of a mortgage or in an action to foreclose a trust deed as a mortgage when the mortgaged property or property subject to the trust deed is in danger of being lost, removed, or materially injured or is probably insufficient to discharge the mortgage debt secured by the mortgage or trust deed, (3) in connection with the exercise of the power of sale under a trust deed and following the filing of a notice of default under the Nebraska Trust Deeds Act when the property subject to the trust deed is in danger of being lost, removed, or materially injured or is probably insufficient to discharge the debt secured by the trust deed, (4) in an action brought pursuant to section 52-1705 to enforce a written assignment of rents provision contained in any agreement and the agreement provides for the appointment of a receiver, (5) in any other case in which a mortgagor or trustor has agreed in writing to the appointment of a receiver, (6) after judgment or decree to carry the judgment into execution, to dispose of the property according to the decree or judgment, or to preserve it during the pendency of an appeal, (7) in all cases provided for by special statutes, and (8) in all other cases when receivers have heretofore been appointed by the usages of courts of equity.

1. Power to appoint

2. Mortgage foreclosure

3. Insolvent corporation

4. Miscellaneous

1. Power to appoint

Pursuant to subsection (2) of this section, district court did not abuse its discretion when it denied a request to appoint a receiver for under-secured debt in the absence of other evidence that the party's interest in the property were in jeopardy. McCook Nat. Bank v. Myers, 243 Neb. 853, 503 N.W.2d 200 (1993).

Appointment of receiver during pendency of foreclosure action sustained as warranted by the facts and was not an abuse of the court's discretion. O'Neill Production Credit Assn. v. Putnam Ranches, Inc., 198 Neb. 145, 251 N.W.2d 884 (1977).

Supreme Court may appoint a receiver in proceedings by state under Installment Loan Act. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

District court cannot appoint receiver to carry out mandatory injunction. Frese v. Michalec, 151 Neb. 57, 36 N.W.2d 494 (1949).

Request for appointment of receiver is addressed to sound, equitable discretion of court. Cressman v. Bonham, 129 Neb. 201, 260 N.W. 818 (1935).

Receivership is provisional and ancillary; generally dependent upon main action. Smiley v. Sioux Beet Syrup Co., 71 Neb. 586, 101 N.W. 253 (1904).

Petition for receiver is addressed to sound discretion of court. McKenzie v. Beaumont, 70 Neb. 179, 97 N.W. 225 (1903).

Appointment of receiver is in nature of equitable execution. Sanford v. Anderson, 69 Neb. 249, 95 N.W. 632 (1903).

Judge at chambers may appoint. Morris v. Linton, 62 Neb. 731, 87 N.W. 958 (1901).

Section is merely declaratory of power existing in court; no receiver in ejectment. Smith v. White, 62 Neb. 56, 86 N.W. 930 (1901).

Application usually should be made to district court and not to Supreme Court. Eastman v. Cain, 45 Neb. 48, 63 N.W. 123 (1895).

Grounds should exist at time of appointment; should not appoint in final decree. Chadron Banking Co. v. Mahoney, 43 Neb. 214, 61 N.W. 594 (1895).

Plaintiff may have receiver appointed, pending appeal from part of decree. Benedict v. T. L. V. Land & Cattle Co., 4 Neb. Unof. 471, 94 N.W. 962 (1903).

Authority of receiver appointed by court of competent jurisdiction cannot be collaterally attacked. Miller v. Brown, 1 Neb. Unof. 754, 95 N.W. 797 (1901).

2. Mortgage foreclosure

Where receiver is appointed in mortgage foreclosure proceedings, rents and profits collected from the mortgaged premises by receiver may be applied to satisfaction of mortgage debt. Federal Farm Mortgage Corporation v. Ganser, 146 Neb. 635, 20 N.W.2d 689 (1945).

Where mortgage was in excess of reasonable value of land, appointment of receiver was justified. Modisett v. Campbell, 144 Neb. 222, 13 N.W.2d 126 (1944).

Ordinarily a receiver will not be appointed in foreclosure suit when mortgaged property is homestead of mortgagor. First Trust Co. of Lincoln v. Bauer, 128 Neb. 725, 260 N.W. 194 (1935).

Receiver in mortgage foreclosure proceeding is appointed for the purpose only of conserving the mortgaged property and applying the rents and profits to the satisfaction of the debt. Wells v. Farmers State Bank of Overton, 124 Neb. 386, 246 N.W. 714 (1933).

Appointment of receiver in foreclosure action hereunder is ancillary to main action and such appointment must be made in the foreclosure proceeding by the court having jurisdiction thereof. Prudential Ins. Co. v. Bliss, 123 Neb. 578, 243 N.W. 842 (1932).

Court is not authorized to appoint receiver in foreclosure action for property of mortgagor bank already in custody of another receiver in control of bank's entire assets. Wells v. Farmers' State Bank of Overton, 121 Neb. 462, 237 N.W. 402 (1931), overruled in part in Prudential Ins. Co. v. Bliss, 123 Neb. 578, 243 N.W. 842 (1932).

Where land is insufficient to pay mortgage, and security is endangered by unpaid taxes, appointment of receiver is justified. Lackey v. Yekel, 113 Neb. 382, 203 N.W. 542 (1925); Philadelphia Mortgage & Trust Co. v. Oyler, 61 Neb. 702, 85 N.W. 899 (1901).

Mortgagee in possession under agreement to manage premises may not apply for receiver. Hayes v. Christiansen, 105 Neb. 586, 181 N.W. 379 (1921).

Court may appoint receiver to collect rents for some mortgagees in action and not for others. Goddard v. Clarke, 81 Neb. 373, 116 N.W. 41 (1908).

Appointment may be made pending appeal from confirmation of sale. Buck v. Stuben, 63 Neb. 273, 88 N.W. 483 (1901).

Solvency of mortgagor is immaterial, where property insufficient to pay mortgage debt; mortgagee entitled to collect out of his security, and not to be forced to other remedies. Waldron v. First Nat. Bank of Greenwood, 60 Neb. 245, 82 N.W. 856 (1900); Philadelphia M. & T. Co. v. Goos, 47 Neb. 804, 66 N.W. 843 (1896).

Appointment of receiver is only method of reaching rents and profits pending foreclosure. Huston v. Canfield, 57 Neb. 345, 77 N.W. 763 (1899).

Receiver should not be granted against widow of mortgagor of homestead, under statute relating to homestead rights of survivor. Joslin v. Williams, 3 Neb. Unof. 194, 93 N.W. 701 (1903).

Receiver should be denied where mortgaged property is homestead. Johnson v. Young, 1 Neb. Unof. 28, 95 N.W. 497 (1901).

3. Insolvent corporation

This section was incorporated by reference in procedure for liquidation of insolvent bank. State ex rel. Sorensen v. Nebraska State Bank of Bloomfield, 124 Neb. 449, 247 N.W. 31 (1933).

Where receiver of insolvent bank was appointed pursuant to notice, and receiver qualified and performed legal duties, validity of appointment cannot be collaterally questioned. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

Court of equity has power to appoint receiver for corporation operating at loss with insufficient assets to pay preferred stockholders in full. Miller v. M. E. Smith Bldg. Co., 118 Neb. 5, 223 N.W. 277 (1929).

May appoint receiver for insurance company dissolved under statute. State ex rel. Barton v. Farmers & Merchants Ins. Co., 90 Neb. 664, 134 N.W. 284 (1912).

Receiver for corporation should not be appointed on complaint of minority stockholder, who alleges mismanagement by corporate officers. Miller v. Kitchen, 73 Neb. 711, 103 N.W. 297 (1905).

Court may appoint receiver for insolvent corporation where receivers have been so appointed by the usages of courts of equity. Williams v. Turner, 63 Neb. 575, 88 N.W. 668 (1902).

Where fraudulent mismanagement of property of corporation by its officers is shown, receiver may be appointed. Ponca Mill Co. v. Mikesell, 55 Neb. 98, 75 N.W. 46 (1898).

4. Miscellaneous

Appointment of receiver upon application of a simple contract creditor who has not reduced his claim to judgment is void. Gentsch, Inc. v. Burnett, 173 Neb. 820, 115 N.W.2d 446 (1962).

Word "creditor" does not apply to holder of tax certificate. Walker v. Fitzgerald, 69 Neb. 52, 95 N.W. 32 (1903).

Defendant liable for deficiency judgment may apply for receiver. Philadelphia Mortgage & Trust Co. v. Oyler, 61 Neb. 702, 85 N.W. 899 (1901).

Injunction is not a bar to appointment of receiver by another court where parties are not the same. Carter v. Dime Savings Bank, 61 Neb. 587, 86 N.W. 29 (1901).

A receiver for a partnership may be appointed in cases of insolvency, dissention, probability of waste, or when dissolution is necessary. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).

Receivers should not be allowed for insolvency of debtor where property is then sufficient. Laune v. Hauser, 58 Neb. 663, 79 N.W. 555 (1899).

Ill will and hostility between joint owners is insufficient. Lamaster v. Elliott, 53 Neb. 424, 73 N.W. 925 (1898).



25-1082 - Notice of application for appointment; service.

25-1082. Notice of application for appointment; service.

No receiver shall be appointed except in a suit actually commenced and pending, and after notice to all parties to be affected thereby, of the time and place of the application, the names of the proposed receiver, and of his or her proposed sureties, and of the proposed sureties of the applicant. Such notice shall state upon what papers the application is based, and be served at least five days before the proposed hearing upon the adverse party in the manner provided for service of a summons in a civil action or upon the adverse party's attorney in the manner provided for service of a notice on an attorney.

1. Notice

2. Miscellaneous

1. Notice

Validity of order of appointment of bank receiver cannot be collaterally questioned, where receiver was appointed pursuant to notice and qualified and performed legal duties. Brownell v. Adams, 121 Neb. 304, 236 N.W. 750 (1931).

Where action for foreclosure of mortgage and application for receiver combined in one petition, and defendant joins issue, no other notice is required. Lackey v. Yekel, 113 Neb. 382, 203 N.W. 542 (1925).

Court is without power to appoint even temporary receiver for solvent corporation without notice to stockholders, where officers, who were the only parties notified, are charged with misuse of corporate powers. Furrer v. Nebraska Bldg. & Inv. Co., 108 Neb. 698, 189 N.W. 359 (1922).

Where record shows judge made appointment prior to date set in notice it is void. Gibson v. Sexson, 82 Neb. 475, 118 N.W. 77 (1908).

Appointment without notice is void. Smiley v. Sioux Beet Syrup Co., 71 Neb. 581, 99 N.W. 263 (1904); Johnson v. Powers, 21 Neb. 292, 32 N.W. 62 (1887).

Service of notice may be made on attorney of record, who may waive time required by statute, and authorize court to proceed to immediate hearing. Murphy v. Fidelity Mutual Fire Ins. Co., 69 Neb. 489, 95 N.W. 1022 (1903).

Statutory notice may be waived. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).

Notice is waived where appointment is opposed on other grounds. Farmers & Merchants Bank of Holstein v. German Nat. Bank of Lincoln, 59 Neb. 229, 80 N.W. 820 (1899).

2. Miscellaneous

This section contains conditions precedent to valid appointment of a receiver. Gentsch, Inc. v. Burnett, 173 Neb. 820, 115 N.W.2d 446 (1962).

It is error for a trial court in a foreclosure action to appoint a receiver for defendant's homestead interest in real estate. Federal Credit Co. v. Reynolds, 132 Neb. 495, 272 N.W. 397 (1937).

This section applies to appointment of receivers for banks. Holcomb v. Tierney, 79 Neb. 660, 113 N.W. 204 (1907).

Action must be one in which main relief sought is independent of receivership. Mann v. German-American Investment Co., 70 Neb. 454, 97 N.W. 600 (1903).

Court may permit amendments of pleading upon notice. McCord, Brady & Co. v. Weil, 29 Neb. 682, 46 N.W. 152 (1890).

"Parties to be affected" means those having interest in possession or immediate custody of property or immediate disposition of rents and profits therefrom. Chambers v. Barker, 2 Neb. Unof. 523, 89 N.W. 388 (1902).

Petition need not propose name of person as receiver. Defects in notice are waived by appearance. Robertson v. Ostrom, 1 Neb. Unof. 200, 95 N.W. 469 (1901).



25-1083 - Property; possession by sheriff; when authorized; restitution.

25-1083. Property; possession by sheriff; when authorized; restitution.

Should the delay occasioned by the giving of the notice provided for in section 25-1082 be hazardous to the rights of any party, the court or judge may, by order, direct the sheriff of the county in which such action is pending to take temporary possession of the property, and shall appoint an early day for the hearing of the application, and if at such hearing the application is refused, restitution shall be made of the property to the party from whom the same was taken.

Levy of attachment on portion of property without leave of court is not void in absence of objection by sheriff as custodian. Ackerman v. Ackerman, 50 Neb. 54, 69 N.W. 388 (1896).



25-1084 - Applicants for receiver; bonds required; contents; filing.

25-1084. Applicants for receiver; bonds required; contents; filing.

Every order appointing a receiver shall require the applicant to give a good and sufficient bond, conditioned to pay all damages which the other parties to the suit or any of them may sustain by reason of the appointment of a receiver, in case it shall be finally decided that the order ought not to have been granted, and shall also require the receiver to give a bond conditioned to faithfully discharge his duties as receiver and obey all orders of the court. The bonds shall each run to the defendant and all adverse parties in interest, shall be for the use of any party to the suit, shall be in a penal sum to be fixed by the court, but not, however, to be in excess of a sum equal to double the value of the property in question, shall be executed by one surety where such surety is an incorporated surety company authorized by the laws of this state to transact such business, and by two or more sureties where such sureties are natural persons, to be approved by the court or judge making the appointment, and shall be filed in the office of the clerk of the district court; nor shall the same be considered executed until they are so filed.

Defect in or total failure to approve bond does not invalidate it. Modisett v. Campbell, 144 Neb. 222, 13 N.W.2d 126 (1944).

Action will lie against receiver for deceit for making false statements in purchasing claims of creditors. State v. Merchants Bank, 81 Neb. 710, 120 N.W. 157 (1909).

Measure of damages for wrongful appointment is rental value of premises and counsel fees on vacation of order. Joslin v. Williams, 76 Neb. 594, 107 N.W. 837 (1906), affirmed on rehearing, 76 Neb. 602, 112 N.W. 343 (1907).



25-1085 - Application; form; content.

25-1085. Application; form; content.

If a complainant desires the appointment of a receiver at the commencement of the action, the complainant shall request such appointment in the complaint. If the occasion for a receiver arises while the suit is pending, the application shall be made by a motion setting forth the facts and circumstances making such appointment necessary or proper.

Appointment of receiver is purely ancillary remedy and cannot be maintained in proceeding instituted solely for that purpose. Cressman v. Bonham, 129 Neb. 201, 260 N.W. 818 (1935).

Verification is not jurisdictional, and may be waived. Farmers & Merchants Bank of Holstein v. German Nat. Bank of Lincoln, 59 Neb. 229, 80 N.W. 820 (1899).



25-1086 - Qualifications of receiver; sureties; objections; nomination by other parties.

25-1086. Qualifications of receiver; sureties; objections; nomination by other parties.

Any party to the suit may, upon the hearing of the application, show, by affidavit or otherwise, objections to the proposed sureties and to the proposed receiver, and what is the value of the property to be taken possession of, and that a receiver ought not to be appointed. He may also nominate a person to be receiver, giving at the same time the names of his proposed sureties. No person shall be appointed receiver who is party, solicitor, counsel, or in any manner interested in the suit.

Attorney for party is not proper counsel for receiver. Veith v. Ress, 60 Neb. 52, 82 N.W. 116 (1900).



25-1087 - Order of appointment; special directions.

25-1087. Order of appointment; special directions.

Every order appointing a receiver shall contain special directions in respect to his powers and duties, and upon application of any party to the suit, after due notice thereof, such further directions may be made in that behalf by the court or judge as may in the further progress of the cause become proper.

Order appointing receiver should contain special directions with respect to his powers and duties. Frese v. Michalec, 151 Neb. 57, 36 N.W.2d 494 (1949).

A judicial order appointing a receiver to liquidate affairs of insolvent state bank includes power of receiver to sue executive officer of bank and surety on his bond to recover losses sustained by bank for acts in violation of the bond. Luikart v. Flannigan, 130 Neb. 901, 267 N.W. 165 (1936).

This section was incorporated by reference in procedure for liquidation by court of affairs of insolvent bank. State ex rel. Sorensen v. Nebraska State Bank of Bloomfield, 124 Neb. 449, 247 N.W. 31 (1933).

Orders will not be modified unless abuse of discretion is shown. State v. Bank of Rushville, 57 Neb. 608, 78 N.W. 281 (1899).

Receiver may sue for and collect unpaid stock subscriptions that are called for by the directors of the corporation before it is put in the hands of a receiver. Wyman v. Williams, 53 Neb. 670, 74 N.W. 48 (1898).



25-1088 - Receivers; extent of representation.

25-1088. Receivers; extent of representation.

Every receiver shall be considered the receiver of any party to the suit, and no others.

Court has no power to appoint even temporary receiver for solvent corporation without notice to stockholders, where officers, who were the only parties notified, were charged with misuse of corporate powers. Furrer v. Nebraska Bldg. & Inv. Co., 108 Neb. 698, 189 N.W. 359 (1922).

Parties are not liable for receiver's wrongful acts. City Savings Bank v. Carlon, 87 Neb. 266, 127 N.W. 161 (1910).

Bond holders who are not parties to suit are not bound by acts of receiver. Smiley v. Sioux Beet Syrup Co., 71 Neb. 581, 99 N.W. 263 (1904).



25-1089 - Appointment of receiver without notice; void.

25-1089. Appointment of receiver without notice; void.

Every order appointing a receiver without the notice provided for herein shall be void, and every such order heretofore made, under which the appointee has not possessed himself of the property in question, shall be suspended until an order shall have been made and the bonds executed and filed in accordance with the provisions of sections 25-1081 to 25-1092.

Requirement of giving of notice of application for receiver is mandatory, but may be waived. Modisett v. Campbell, 144 Neb. 222, 13 N.W.2d 126 (1944).

Statutory notice to interested parties is jurisdictional. Furrer v. Nebraska Bldg. & Inv. Co., 108 Neb. 698, 189 N.W. 359 (1922).

Where record shows receiver was appointed before day set in notice, it is void and may be collaterally attacked. Gibson v. Sexson, 82 Neb. 475, 118 N.W. 77 (1908).

Taking possession of bank by receiver is sufficient notice to protect from collateral attack. Holcomb v. Tierney, 79 Neb. 660, 113 N.W. 204 (1907).

Appointment without notice is void not voidable. Smiley v. Sioux Beet Syrup Co., 71 Neb. 581, 99 N.W. 263 (1904); Johnson v. Powers, 21 Neb. 292, 32 N.W. 62 (1887).

Notice may be waived by resisting appointment on other grounds; court may appoint one not named, without further notice. Farmers & Merchants Bank of Holstein v. German Nat. Bank of Lincoln, 59 Neb. 229, 80 N.W. 820 (1899).

Order, regular on its face, is prima facie valid, and protects receiver. Edee v. Strunk, 35 Neb. 307, 53 N.W. 70 (1892).



25-1090 - Inconclusive decree; appointment of master; disposition of property; orders; appeal.

25-1090. Inconclusive decree; appointment of master; disposition of property; orders; appeal.

When a decree is rendered in a suit in which a receiver has been appointed and such decree does not finally determine the rights of the parties, any one of them may apply to the court for the possession of the property and proceeds thereof in the receiver's hands. If such application is resisted, the matter may be referred to a master to take and report to the court the testimony of the parties. Upon the filing of the report, the court shall, by its order, award the possession of the property and the proceeds thereof to the party entitled thereto, and thereupon the receiver shall surrender the property and the proceeds thereof to such party. All orders appointing receivers, giving them further directions, and disposing of the property may be appealed to the Court of Appeals in the same manner as final orders and decrees.

1. Appeal

2. Supersedeas

1. Appeal

The appointment of a receiver may be treated as a final order. Robertson v. Southwood, 233 Neb. 685, 447 N.W.2d 616 (1989).

An order confirming a sale by a receiver is a final order from which an appeal can be taken. Lewis v. Gallemore, 173 Neb. 441, 113 N.W.2d 595 (1962).

This section was incorporated by reference in procedure for liquidation of insolvent banks. State ex rel. Sorensen v. Nebraska State Bank of Bloomfield, 124 Neb. 449, 247 N.W. 31 (1933).

Order of court appointing receiver is final and appealable hereunder. State ex rel. Sorensen v. State Bank of Minatare, 123 Neb. 109, 242 N.W. 278 (1932).

Statute authorizes appeal from order appointing receiver; appointment of receiver sustained. Howell v. Poff, 122 Neb. 793, 241 N.W. 548 (1932).

Order to receiver to sell real estate is appealable. State ex rel. German Sav. Bank v. Fawcett, 58 Neb. 371, 78 N.W. 636 (1899).

Objections are available on appeal from final decree. Seeds Dry-Plate Co. v. Heyn Photo-Supply Co., 57 Neb. 214, 77 N.W. 660 (1898).

Bank may appeal from order directing suit against its stockholders. State v. German Savings Bank, 50 Neb. 734, 70 N.W. 221 (1897).

Appointment is final order; appealable before final judgment. McCord, Brady & Co. v. Weil, 33 Neb. 868, 51 N.W. 300 (1892).

2. Supersedeas

Whether order may be superseded is discretionary with court, and court may fix terms and conditions thereof. Lowe v. Riley, 57 Neb. 252, 77 N.W. 758 (1898).

Order appointing receiver cannot be superseded pending appeal, as matter of right. State ex rel. Heinzelman v. Stull, 49 Neb. 739, 69 N.W. 101 (1896).



25-1091 - Receivers; disobedience of orders; punishment; sheriff may act.

25-1091. Receivers; disobedience of orders; punishment; sheriff may act.

Whenever, in the exercise of their authority, the court or judge shall have ordered the deposit or delivery of money or other things, and the order is disobeyed, the court or judge, in addition to punishing such disobedience as for contempt, may make an order requiring the sheriff to take the money or thing, and deposit or deliver it, in conformity with the direction of the court or judge.



25-1092 - Receivers; compensation.

25-1092. Receivers; compensation.

Receivers shall receive for their services such compensation as the court may award, subject to the following restrictions:

(1) Receivers appointed for the purpose of preserving and protecting property pending litigation, or for the purpose of continuing the business of the debtor or corporation pending litigation, or when financially embarrassed, may be awarded a salary or lump sum;

(2) Receivers appointed for the purpose of winding up the affairs of a debtor or corporation, reducing the assets to cash and distributing them, shall be awarded as compensation for such services a percentage upon the cash received and properly accounted for by them, which percentage may be increased where extraordinary services have been performed, and correspondingly reduced where the services have not been meritoriously performed.

Allowance to receiver of lump sum rather than percentage of cash received was proper where receiver was primarily appointed to conserve assets. State ex rel. Beck v. Associates Discount Corp., 168 Neb. 298, 96 N.W.2d 55 (1959).

Exercise of power to appoint receiver for winding up affairs of corporation was contemplated by this section. State ex rel. Sorensen v. Nebraska State Bank, 124 Neb. 449, 247 N.W. 31 (1933).

Compensation is in discretion of court; and order will not be modified unless discretion was abused. State v. Nebraska Savings & Exchange Bank, 61 Neb. 496, 85 N.W. 391 (1901).



25-1093 - Replevin; delivery of property; notice, when required.

25-1093. Replevin; delivery of property; notice, when required.

The plaintiff in an action to recover the possession of specific personal property may, at the commencement of the suit, or any time before answer, request the delivery of such property as provided by sections 25-1093 to 25-1098, 25-10,109, and 25-10,110. In a replevin action under the Grain Warehouse Act, notice shall be given as provided in section 88-547.02.

Where both parties contemplated that payment for cattle would be made by draft drawn on the buyer by the seller, the transaction was a cash sale and seller could properly reclaim the cattle from the buyer following buyer's dishonor of the draft drawn on buyer by seller pursuant to the parties' agreement. Peck v. Augustine Bros. Co., 203 Neb. 574, 279 N.W.2d 397 (1979).

Action of replevin is in part a proceeding in rem, and trial de novo is authorized in district court on appeal. Lemer v. Hunyak, 104 Neb. 2, 175 N.W. 605 (1919).

Replevin action may proceed to trial and judgment without the property being delivered to the plaintiff. Hudelson v. First Nat. Bank of Tobias, 56 Neb. 247, 76 N.W. 570 (1898).

Replevin cannot be had for exempt property until inventory and selection by debtor. Mann v. Welton, 21 Neb. 541, 32 N.W. 599 (1887).



25-1093.01 - Request delivery of property; affidavit; contents.

25-1093.01. Request delivery of property; affidavit; contents.

The plaintiff may request the delivery of property as specified in section 25-1093 by filing in the office of the clerk of the court in which the action is filed an affidavit of the plaintiff or his or her agent or attorney showing (1) a description of the property claimed, (2) that the plaintiff is the owner of the property or has a special ownership or interest therein, stating the facts in relation thereto, and that he or she is entitled to the possession of the same, (3) that the property is wrongfully detained by the defendant, and (4) that it was not taken in execution on any order or judgment against such plaintiff, or for the payment of any fine, tax, or amercement assessed against him or her or by virtue of an order of delivery issued under Chapter 25, or any other mesne or final process issued against him or her, except that such affidavit may omit the first and last clause of this subdivision and, in lieu thereof, show that the property was taken on execution on a judgment or order other than an order of delivery in replevin, and that the same is exempt from such execution or attachment under the laws of this state. The provisions of Chapter 25, article 10, shall extend to and apply as well to proceedings in replevin had before county courts. Attached to such affidavit shall be a specific request for the delivery of the property and the issuance of an order by the court to that effect.

Replevin properly lies to recover chattels unlawfully detained, regardless of whether the original taking was wrongful. White Motor Credit Corp. v. Sapp Bros. Truck Plaza, Inc., 197 Neb. 421, 249 N.W.2d 489 (1977).



25-1093.02 - Affidavit; filing; service; temporary order; effect; hearing; when.

25-1093.02. Affidavit; filing; service; temporary order; effect; hearing; when.

Upon the filing of such affidavit and request for delivery, if the defendant with full knowledge of the allegations and effect of the plaintiff's request agrees that such delivery in replevin be had, he may execute a voluntary, intelligent, and knowing waiver under oath of his rights to notice and hearing, in which event the court shall order that all further proceedings shall be suspended and the property being replevied delivered to the plaintiff forthwith, otherwise upon the filing of such affidavit and request for delivery required by section 25-1093.01, the court shall issue a temporary order addressed to the defendant that he shall hold the property described in the affidavit in his possession, unimpaired and unencumbered, and in all respects in the same state and condition as at the time of receipt of the order, until further order of the court. The temporary order shall also notify such defendant that if he fails to comply with the temporary order he shall be subject to the full contempt powers of the court. Attached to such temporary order shall be a notice that a hearing will be had and specifying the date, time, and place of such hearing, at which hearing will be determined plaintiff's right to possession of the goods described in plaintiff's affidavit and request for delivery, pending final determination of the merits. At such hearing the defendant shall be required to show cause why the possession of the goods should not be delivered to the plaintiff. Unless otherwise determined and ordered by the court, the date of such hearing shall be seven days after service of the order upon the defendant, but in no event later than fourteen days after service.

A temporary order entered pursuant to this provision, which requires the defendant in replevin action to hold the property unimpaired and unencumbered until hearing which must take place within fourteen days after service and at which court determines plaintiff's right to possession pending final resolution on the merits, results in a deprivation of property rights sufficient to trigger due process protection. Lewis Service Center, Inc. v. Mack Financial Corp., 696 F.2d 66 (8th Cir. 1982).



25-1093.03 - Affidavit; temporary order; notice; hearing.

25-1093.03. Affidavit; temporary order; notice; hearing.

If filed at the commencement of suit, such affidavit and request for delivery and such temporary order containing the notice of hearing shall be served by the sheriff or other officer with the summons. If filed after the commencement of suit but before answer, they shall be served separately from the summons, but as soon after their filing and issuance as practicable.



25-1093.04 - Order for delivery of property.

25-1093.04. Order for delivery of property.

If the court finds at such hearing that the plaintiff is entitled to possession of the property, it shall order the clerk to issue an order for delivery of the property to the plaintiff, and deliver such order for delivery to the sheriff or other officer to be served and returned according to sections 25-1096 and 25-1097. The order of the court required by this section shall conform to the content requirements of section 25-1094.



25-1094 - Order for delivery; contents.

25-1094. Order for delivery; contents.

An order for the delivery of personal property to the plaintiff shall be made by the clerk of the court in which the action is brought only upon the filing in his office of an order of the court showing (1) a description of the property claimed; (2) that the plaintiff has raised a bona fide issue as to whether he is the owner of the property, or whether he has a special ownership or interest therein, but that it appears sufficiently probable to the court that the plaintiff will prevail on the merits; and (3) that there is a bona fide issue as to whether the property is wrongfully detained by the defendant and that the plaintiff is entitled to the immediate delivery of the property.

1. Affidavit

2. Ownership

3. Detention

4. Miscellaneous

1. Affidavit

Affidavit used as evidence in district court cannot be considered on appeal unless preserved in and made a part of the bill of exceptions. Spidel Farm Supply, Inc. v. Line, 165 Neb. 664, 86 N.W.2d 789 (1957).

Affidavit in replevin must show that plaintiff is the owner of the property or has a special interest therein, that he is entitled to the immediate possession thereof, and that the property is wrongfully detained by the defendant. Hickman-Williams Agency v. Haney, 152 Neb. 219, 40 N.W.2d 813 (1950).

Action, without delivery of property, may proceed without affidavit. Racine-Sattley Co. v. Meinen, 79 Neb. 33, 114 N.W. 602 (1908).

Affidavit is prerequisite to order of delivery; order nullity otherwise, and set aside on motion. Case Threshing Machine Co. v. Rosso, 78 Neb. 184, 110 N.W. 686 (1907).

May permit amendment of affidavit to allegation of ownership in amended petition. Tackaberry v. Gilmore, 57 Neb. 450, 78 N.W. 32 (1899).

Writ issued on petition containing necessary allegations of affidavit, sworn to upon belief, is voidable, not void. Lewis v. Connolly, 29 Neb. 222, 45 N.W. 622 (1890).

Affidavit does not take place of petition or bill of particulars. School Dist. No. 36 in York Co. v. McIntie, 14 Neb. 46, 14 N.W. 656 (1883).

Filing affidavit is a proceeding, not a pleading; amendable even after motion to dismiss. Wilson v. Macklin, 7 Neb. 50 (1878).

2. Ownership

To maintain an action for conversion of personal property, a party must have had actual possession of the property or the right of possession. Coulter v. Cummings, 93 Neb. 646, 142 N.W. 109 (1913).

Mortgagee must allege facts showing special ownership and right to possession. Pennington County Bank v. Bauman, 81 Neb. 782, 116 N.W. 669 (1908); Paxton v. Learn, 55 Neb. 459, 75 N.W. 1096 (1898).

Averment of agency is not one of the conditions upon which clerk is authorized to issue order of delivery. Hudelson v. First Nat. Bank of Tobias, 56 Neb. 247, 76 N.W. 570 (1898).

Allegation of special ownership is not sustained by proof of general ownership. Suckstorf v. Butterfield, 54 Neb. 757, 74 N.W. 1076 (1898).

Allegation of general ownership is not sustained by proof of special ownership. Wilson v. City Nat. Bank of Kearney, 51 Neb. 87, 70 N.W. 501 (1897).

Petition must show facts creating special ownership. Griffing v. Curtis, 50 Neb. 334, 69 N.W. 968 (1897).

3. Detention

Where plaintiff did not file a security agreement or lien and did not simultaneously have legal title and physical possession as required by section 60-105, R.R.S.1943, it did not meet its burden of proof for a replevin action. The Cornhusker Bank of Omaha v. McNamara, 205 Neb. 504, 288 N.W.2d 287 (1980).

One having custody of property in dispute is proper defendant. Engel v. Dado, 66 Neb. 400, 92 N.W. 629 (1902).

Wrongful detention is essential. Affidavit may be aided by petition, and is amendable. Hudelson v. First Nat. Bank of Tobias, 51 Neb. 557, 71 N.W. 304 (1897).

Replevin will not lie against one not in possession. Depriest v. McKinstry, 38 Neb. 194, 56 N.W. 806 (1893).

4. Miscellaneous

The United States Supreme Court Fuentes v. Shevin, 407 U.S. 67, decision concerning the validity of prejudgment replevin statutes will not be applied retroactively to a replevin action commenced in 1967. Peck v. Augustine Bros. Co., 203 Neb. 574, 279 N.W.2d 397 (1979).

Property held under void judgment may be replevined. Muller v. Plue, 45 Neb. 701, 64 N.W. 232 (1895).

Allegation that property was not taken on execution, etc., is not sustained by proof that property was exempt. Eikenbary v. Clifford, 34 Neb. 607, 52 N.W. 377 (1892).

Replevin cannot be maintained for property levied upon and claimed to be exempt until after inventory is filed and appraisement and selection made. Mann v. Welton, 21 Neb. 541, 32 N.W. 599 (1887).



25-1095 - Order for delivery; contents.

25-1095. Order for delivery; contents.

The order for the delivery of the property to the plaintiff shall be addressed and delivered to the sheriff. It shall state the names of the parties, the court in which the action is brought, and command the sheriff to take the property, describing it, and deliver it to the plaintiff, and to make return of the order on a day to be named therein.

Where writ is made returnable on holiday or Sunday, succeeding day is return day. Ostertag v. Galbraith, 23 Neb. 730, 37 N.W. 637 (1888).



25-1096 - Order for delivery; when returnable.

25-1096. Order for delivery; when returnable.

The return day for the order of delivery shall be twenty days after its issuance unless a later date is specified in the order of delivery, in which case the return date shall be the date specified in the order of delivery.



25-1097 - Order for delivery; how executed.

25-1097. Order for delivery; how executed.

The sheriff shall execute the order of delivery by taking the property therein mentioned. He shall also deliver a copy of the order of delivery to the person charged with the unlawful detention of the property or leave such copy at his usual place of residence.

Cannot seize property in possession of third party claiming ownership in good faith. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Seizure on Sunday is void. Bryant v. State, 16 Neb. 651, 21 N.W. 406 (1884).

Leaving copy at usual place of business is insufficient. Aultman & Taylor Co. v. Steinan, 8 Neb. 109 (1879).

Failure to serve copy is mere irregularity. Baker v. Daily, 6 Neb. 464 (1877).



25-1098 - Delivery of property to plaintiff; bond; contents; return; redelivery bond.

25-1098. Delivery of property to plaintiff; bond; contents; return; redelivery bond.

The sheriff, or other officer, shall not deliver to the plaintiff, his agent or attorney, the property so taken, until there has been executed by one or more sufficient sureties of the plaintiff a written undertaking to the defendant, in at least double the value of the property taken, to the effect that the plaintiff shall duly prosecute the action and pay all costs and damages which may be awarded against him, and return the property to the defendant, in case judgment for a return of such property is rendered against him. The undertaking shall be returned with the order.

If, before the actual delivery to the plaintiff, the defendant executes within twenty-four hours from the time of the levy, by one or more sufficient sureties a written undertaking to the plaintiff, in at least double the value of the property, to the effect that the defendant shall duly defend the action and pay all costs and damages which may be awarded against him, and deliver the property to the plaintiff, in case judgment for delivery of such property is rendered against him, the undertaking shall be returned with the order by the officer, who shall return the property to the defendant.

In forma pauperis status does not excuse the litigant from paying the cost of a premium for a replevin bond pursuant to this section. Jacob v. Schlichtman, 261 Neb. 169, 622 N.W.2d 852 (2001).

A successful plaintiff in replevin is entitled to recover the reasonable cost of the bond required of it by this section. Barelmann v. Fox, 239 Neb. 771, 478 N.W.2d 548 (1992).

Bond runs to defendant alone. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Bond entitles plaintiff to property pending action. Jenkins v. State, 60 Neb. 205, 82 N.W. 622 (1900).

Sureties liable to defendant for whom judgment is rendered. Pilger v. Marder, 55 Neb. 113, 75 N.W. 559 (1898).

After obtaining property plaintiff cannot refuse to prosecute and enjoin defendant from prosecuting. Kinkaid v. Hiatt, 24 Neb. 562, 39 N.W. 600 (1888).

Bond omitting requirement to "return the property," is binding as to other provisions. Hicklin v. Nebr. City National Bank, 8 Neb. 463, 1 N.W. 135 (1879).



25-1099 - Bond; amount; determination; appraisal.

25-1099. Bond; amount; determination; appraisal.

For the purpose of fixing the amount of the undertaking, the value of the property taken shall be ascertained by the oath of two or more responsible persons, whom the sheriff or other officer shall swear truly to assess the value thereof.

Testimony as to valuation placed on property in appraisement was incompetent. Dempster Mill Mfg. Co. v. First Nat. Bank of Holdrege, 49 Neb. 321, 68 N.W. 477 (1896).

Appraisement is not admissible as evidence generally. Barlass v. Braash, 27 Neb. 212, 42 N.W. 1028 (1889).



25-10,100 - Failure to furnish bond; duty and liability of officer; return of property to defendant.

25-10,100. Failure to furnish bond; duty and liability of officer; return of property to defendant.

If the undertaking required by section 25-1098 is not given within twenty-four hours from the taking of the property under said order, the sheriff or other officer shall return the property to the defendant. If the sheriff or other officer delivers any property so taken to the plaintiff, his agent or attorney, or keeps the same from the defendant, without taking such security within the time aforesaid, or if he takes insufficient security, he shall be liable to the defendant in damages.

Where bond is not given in twenty-four hours, it is duty of officer to return property to defendant. Barlass v. Braash, 27 Neb. 212, 42 N.W. 1028 (1889).

Officer need not accept nonresidents of county as sureties. State ex rel. Sornborger v. Wait, 23 Neb. 166, 36 N.W. 380 (1888).



25-10,101 - Bond; objections to sureties; waiver; liability of officer.

25-10,101. Bond; objections to sureties; waiver; liability of officer.

The defendant may, within twenty-four hours from the time the undertaking referred to in section 25-10,100 is given by the plaintiff, give notice to the sheriff that he excepts to the sufficiency of the sureties. If he fails to do so, he must be deemed to have waived all objections to them. When the defendant excepts, the sureties must justify upon notice as in the case of bail on arrest. The sheriff or other officer shall be responsible for the sufficiency of the sureties, until the objection to them is waived as above provided or until they justify. The property shall be delivered to the plaintiff when the undertaking required by section 25-1098 has been given.

Objection must be made within forty-eight hours from time property was seized. Where objections are waived, officer's good faith in accepting sureties is immaterial. Barton v. Shull, 70 Neb. 324, 97 N.W. 292 (1903).

Subsequent seizure by plaintiff on execution is defense pro tanto. Shull v. Barton, 67 Neb. 311, 93 N.W. 132 (1903).

Where objection is made, officer, failing to have sureties justify, is liable for insufficiency. Barton v. Shull, 62 Neb. 570, 87 N.W. 322 (1901).

Surety, whose want of power to sign is palpable, is not estopped because property was delivered to plaintiff. Sturdevant v. Farmers & Merchants Bank of Rushville, 62 Neb. 472, 87 N.W. 156 (1901).

This section was not rendered inoperative by repeal of legislation providing for release of debtor from arrest. Shull v. Barton, 58 Neb. 741, 79 N.W. 732 (1899).

Constable is liable for taking insufficient bond though objections were not made thereto. Busch v. Moline, Milburn & Stoddard Co., 52 Neb. 83, 71 N.W. 947 (1897).

Provision requiring notice of insufficiency of sureties is inapplicable to action before justice of the peace. Thomas v. Edgerton, 40 Neb. 25, 58 N.W. 551 (1894).

Defendant must except to sufficiency of sureties on replevin bond within time specified. Haynes v. Aultman, Miller & Co., 36 Neb. 257, 54 N.W. 511 (1893).



25-10,102 - Judgment against plaintiff upon dismissal; failure of plaintiff to prosecute; procedure.

25-10,102. Judgment against plaintiff upon dismissal; failure of plaintiff to prosecute; procedure.

If the property has been delivered to the plaintiff, and he suffers a voluntary or involuntary dismissal, or if he otherwise fails to prosecute his action to final judgment, the court shall, on application of the defendant or his attorney, impanel a jury to inquire into the right of property and right of possession of the defendant to the property taken. If the jury shall be satisfied that said property was the property of the defendant at the commencement of the action, or if they shall find that the defendant was entitled to the possession only of the same at such time, then, and in either case, they shall assess such damages for the defendant as are right and proper; for which, with costs of suit, the court shall render judgment for the defendant.

1. Failure to prosecute

2. Burden of proof

3. Miscellaneous

1. Failure to prosecute

Upon failure of plaintiff to prosecute appeal, defendant has right to have title to and right of possession of property adjudicated. Rice v. McGrath, 162 Neb. 511, 76 N.W.2d 428 (1956).

Failing to prosecute by refusing to amend, defendant is entitled to judgment and trial to assess damages. Pennington County Bank v. Bauman, 87 Neb. 25, 126 N.W. 654 (1910).

2. Burden of proof

Burden rests on plaintiff in replevin to establish facts necessary to recover. Alliance Loan & Inv. Co. v. Morgan, 154 Neb. 745, 49 N.W.2d 593 (1951).

Party cannot be substituted for plaintiff. Meyer v. Omaha Furniture & Carpet Co., 76 Neb. 405, 107 N.W. 767 (1906).

3. Miscellaneous

An action in replevin is properly triable to a jury. First State Bank of Scottsbluff v. Bear, 172 Neb. 504, 110 N.W.2d 83 (1961).

Where action is dismissed for want of jurisdiction, judgment for return of property or value cannot be given. Reid, Murdoch & Co. v. Panska, 56 Neb. 195, 78 N.W. 534 (1898).

Plaintiff cannot dismiss and defeat defendant's right to possession, without trial. Vose v. Muller, 48 Neb. 602, 67 N.W. 598 (1896).

Defendant is entitled to judgment, unless plaintiff proves title. Garber v. Palmer, Blanchard & Co., 47 Neb. 699, 66 N.W. 656 (1896).

Requirement that judgment be in the alternative is mandatory. Singer Mfg. Co. v. Dunham, 33 Neb. 686, 50 N.W. 1122 (1892).

Plaintiff may not dismiss without prejudice. Aultman & Co. v. Reams, 9 Neb. 487, 4 N.W. 81 (1880).

Plaintiff cannot dismiss to escape liability to defendant. Cook v. Vaughn, 1 Neb. Unof. 244, 95 N.W. 333 (1901).



25-10,103 - Verdict for defendant; further findings required; damages.

25-10,103. Verdict for defendant; further findings required; damages.

In all cases, when the property has been delivered to the plaintiff, where the jury shall find upon issue joined for the defendant, they shall also find whether the defendant had the right of property or the right of possession only, at the commencement of the suit; and if they find either in his favor, they shall assess such damages as they think right and proper for the defendant; for which with costs of suit, the court shall render judgment for the defendant.

1. Right of property

2. Right of possession

3. Damages

4. Miscellaneous

1. Right of property

Facts necessary to entitle plaintiff to recover in replevin action must exist at time action is commenced. Alliance Loan & Inv. Co. v. Morgan, 154 Neb. 745, 49 N.W.2d 593 (1951).

Section is mandatory; court must determine rights as they existed at time action was commenced. Brown v. Hogan, 49 Neb. 746, 69 N.W. 100 (1896).

Where verdict and judgment are silent as to ownership of property, question remains unadjudicated. Fuller v. Brownell, 48 Neb. 145, 67 N.W. 6 (1896).

Finding of general value is unnecessary where defendant claimed special interest only. Earle v. Burch, 21 Neb. 702, 33 N.W. 254 (1887).

2. Right of possession

Failure of plaintiff to prosecute action cannot deprive defendant of right to have the right to possession of the property determined. Rice v. McGrath, 162 Neb. 511, 76 N.W.2d 428 (1956).

Where defendant's right of possession arose by virtue of a lien for truck repairs, judgment should provide for return of property or value of possession. Jackson v. Arndt-Snyder Motor Co., 122 Neb. 276, 240 N.W. 279 (1932).

Where defendant is entitled to possession only, value of same and not of property should be assessed. Tyson v. Bryan, 84 Neb. 202, 120 N.W. 940 (1909).

Failure to find right to possession does not render judgment void. Ayres v. Duggan, 57 Neb. 750, 78 N.W. 296 (1899).

Failure to find value of defendant's right of possession is not an error of which plaintiff can complain. Jameson v. Kent, 42 Neb. 412, 60 N.W. 879 (1894).

Under chattel mortgage, value of possession is amount of lien not exceeding value of property. Cruts v. Wray, 19 Neb. 581, 27 N.W. 634 (1886).

Under execution, value of right of possession is amount of execution and costs. Welton v. Beltezore, 17 Neb. 399, 23 N.W. 1 (1885).

Right to possession entitles defendant to nominal damages at least. Frey v. Drahos, 7 Neb. 194 (1878).

3. Damages

Where there is a wrongful taking in replevin of property held by sheriff under attachment, measure of damages is sale value at time, considering manner in which officer could have sold same. Merchants' Nat. Bank of Omaha v. McDonald, 63 Neb. 363, 88 N.W. 492 (1901), rehearing denied, 63 Neb. 377, 89 N.W. 770 (1902).

Measure of damages for detention of property is the value of the use, where in excess of interest. Schrandt v. Young, 62 Neb. 254, 86 N.W. 1085 (1901).

Party must recover all damages for unlawful detention in replevin actions. Teel v. Miles, 51 Neb. 542, 71 N.W. 296 (1897).

In estimating damages to defendant, jury should be permitted to take into consideration length of time intervening between levy and restoration to possession. Schars v. Barnd, 27 Neb. 94, 42 N.W. 906 (1889).

Where property is ordered returned to defendant, and plaintiff, pending appeal, again converts property by lien and sale, the conversion may be shown as a means of estimating damages. Deck v. Smith, 12 Neb. 389, 11 N.W. 852 (1882).

Measure of damages is amount of writ where value of goods exceeds that sum. Kersenbrock v. Martin, 12 Neb. 374, 11 N.W. 462 (1882).

4. Miscellaneous

An action in replevin is properly triable to a jury. First State Bank of Scottsbluff v. Bear, 172 Neb. 504, 110 N.W.2d 83 (1961).

Verdict for defendant in replevin case is basis for entry of judgment in alternative. Clark v. Oldham, 166 Neb. 672, 90 N.W.2d 329 (1958).

When property is not returned in reasonable time, and depreciates, defendant may refuse same and sue for value, costs and interest. Wallace v. Cox, 92 Neb. 354, 138 N.W. 578 (1912).

General finding for defendant, without finding as to value, is error. Foss v. Marr, 40 Neb. 559, 59 N.W. 122 (1894).

Section is mandatory, whether defendant pleads general denial, new matter, or prays for damages. School Dist. No. 2 of Merrick County v. Shoemaker, 5 Neb. 36 (1876).

Defendant may recover judgment for return, under general denial without prayer for return. Voorheis, Miller & Co. v. Leisure, 1 Neb. Unof. 601, 95 N.W. 676 (1901).



25-10,104 - Judgment for defendant; irregularity in process or jurisdictional defect; restoration of status quo.

25-10,104. Judgment for defendant; irregularity in process or jurisdictional defect; restoration of status quo.

(1) The judgment in the cases mentioned in sections 25-10,102 and 25-10,103 shall be for a return of the property or the value thereof in case a return cannot be had, or the value of the possession of the same, and for damages for withholding said property and costs of suit.

(2) In all instances wherein a trial of the merits of an action is prevented by reason of irregularity in process or for any jurisdictional reason, the court upon a proper showing shall be empowered to place the parties in status quo by ordering a return of the property replevied. A defendant whose property has been replevied shall be entitled to seek such relief without submitting his person to the jurisdiction of the court.

1. Return of property or value thereof

2. Value of possession

3. Damages

4. Miscellaneous

1. Return of property or value thereof

Property which cannot be returned in a replevin action is to be valued as of time of trial. Community Credit Co. v. Gillham, 191 Neb. 198, 214 N.W.2d 384 (1974).

Where plaintiff did not identify replevied cows to contract of purchase, judgment was reversed and remanded with directions to order return of cows to defendant and determine his damages. Putnam Ranches, Inc. v. Corkle, 189 Neb. 533, 203 N.W.2d 502 (1973).

Judgment that "defendant recover property replevined, or the sum of seven hundred ninety-four dollars and further sum of thirty-nine dollars and ninety-nine cents as damages," is in thereof in case a return cannot be had. Clark v. Oldham, 166 Neb. 672, 90 N.W.2d 329 (1958).

Judgment for return of property only was erroneous. Rice v. McGrath, 162 Neb. 511, 76 N.W.2d 428 (1956).

The alternative money judgment affords a measure of relief only when the property cannot be returned. Barstow v. Wolff, 148 Neb. 14, 26 N.W.2d 390 (1947).

Where verdict in replevin is for defendant, judgment should be entered in the alternative for the return of the property or its value if it cannot be returned and damages for detention. Landis Machine Co. v. Omaha Merchants Transfer Co., 142 Neb. 397, 9 N.W.2d 198 (1943).

Where property has been taken under writ of replevin and delivered to plaintiff and verdict is in favor of defendant, judgment must be in alternative for return of property or for its value, or for value of defendant's possession if it cannot be returned, and for damages for illegal detention. Securities Inv. Corp. v. Krejci, 128 Neb. 763, 260 N.W. 396 (1935).

"Value thereof" is instead of return, when return cannot be made, and is equivalent of the property as it was at time of trial. If judgment is affirmed on appeal and property returned to defendant pursuant thereto, he cannot recover on appeal bond for damages occurring prior to original judgment. Wallace v. Cox, 100 Neb. 601, 160 N.W. 992 (1916).

Judgment for defendant in replevin case must be in the alternative for a return of the property or the value thereof. Sullivan v. Hansen, 95 Neb. 779, 146 N.W. 983 (1914); Jameson v. Kent, 42 Neb. 412, 60 N.W. 879 (1894).

Judgment for return of property is unnecessary where evidence shows property cannot be returned. Ulrich v. McConaughey, 63 Neb. 10, 88 N.W. 150 (1901).

Election to return or pay value is left practically to plaintiff. Schrandt v. Young, 62 Neb. 254, 86 N.W. 1085 (1901).

Judgment where verdict does not fix value of property is erroneous. Brownell & Co. v. Fuller, 57 Neb. 368, 77 N.W. 775 (1899).

Section is mandatory; judgment must be in the alternative. Martin v. Foltz, 54 Neb. 162, 74 N.W. 418 (1898).

Where verdict does not find value of property, no judgment can be entered. Goodwin v. Potter, 40 Neb. 553, 58 N.W. 1128 (1894).

County judge cannot commit for contempt of district court. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).

Provision for form of judgment is for benefit of plaintiff as well as defendant. Manker v. Sine, 35 Neb. 746, 53 N.W. 734 (1892).

Where plaintiff made tender of chattels at place replevined, collection of money judgment could be enjoined. Reavis v. Horner, 11 Neb. 479, 9 N.W. 643 (1881).

Before plaintiff can complain of omission he must show that property can be returned. Goodman v. Kennedy, 10 Neb. 270, 4 N.W. 987 (1880).

Doubts should be resolved against remedy by injunction. Stone v. Snell, 4 Neb. Unof. 430, 94 N.W. 525 (1903).

If there is no alternative judgment for value, and property cannot be returned, plaintiff cannot complain of the alternative. Skow v. Locke, 3 Neb. Unof. 176, 91 N.W. 204 (1902).

2. Value of possession

Where judgment is for right of possession only, judgment amount should be value of such possession in case a return of property cannot be had, together with damages for withholding property, and costs. Jackson v. Arndt-Snyder Motor Co., 122 Neb. 276, 240 N.W. 279 (1932).

Verdict for defendant claiming under lien, failing to find value of possession, is erroneous. Creighton v. Haythorn, 49 Neb. 526, 68 N.W. 934 (1896).

3. Damages

Damages for depreciation in value of property may only be recovered if property is returned. Alliance Loan & Inv. Co. v. Morgan, 154 Neb. 745, 49 N.W.2d 593 (1951).

Plaintiff cannot complain that judgment for defendant was rendered only for damages for withholding property. Scott v. Burrill, 44 Neb. 755, 62 N.W. 1093 (1895).

Where verdict is silent on amount of damages, courts cannot render judgment therefor. Search v. Miller, 9 Neb. 26, 1 N.W. 975 (1879).

Where action proceeds as one for damages, it is not necessary for judgment to provide for return of property. McCarty v. Morgan, 2 Neb. Unof. 274, 96 N.W. 489 (1902).

4. Miscellaneous

Verdict held sufficient. Heffley v. Hunger, 54 Neb. 776, 75 N.W. 53 (1898).

Case will be remanded to have proper judgment entered on verdict. Roberson v. Reiter, 38 Neb. 198, 56 N.W. 877 (1893).



25-10,105 - Judgment for plaintiff; damages; costs.

25-10,105. Judgment for plaintiff; damages; costs.

In all cases when the property has been delivered to the plaintiff, where the jury shall find for the plaintiff, on an issue joined, or on inquiry of damages upon a judgment by default, they shall assess adequate damages to the plaintiff for the illegal detention of the property; for which with costs of suit, the court shall render judgment for plaintiff.

1. Damages

2. Costs

3. Miscellaneous

1. Damages

The owner of personal property in a replevin action has the duty to mitigate damages the same as any other litigant. Ordinarily, the plaintiff in a replevin action may recover the interest on the value of the property during the period it was wrongfully detained; however, where the value of the loss of use of the property during such period exceeds the amount of such interest, then, instead of interest, the plaintiff may recover the value of the loss of use of the property. Where special damages are not shown, damages for wrongful detention are limited to the extent of interest on the value of the property during the time it was wrongfully detained. Allemang v. Kearney Farm Ctr., 251 Neb. 68, 554 N.W.2d 785 (1996).

Under this section, where a plaintiff in a replevin action recovers his property, the finder of fact must assess adequate damages to the plaintiff, including damages for loss of use of the wrongfully withheld property, if such property has value for use. Morfeld v. Bernstrauch, 216 Neb. 234, 343 N.W.2d 880 (1984).

Plaintiff entitled to damages based on the depreciated and deteriorated value of a chattel during detention, where defendant unlawfully detained a chattel in which plaintiff held a superior security interest. White Motor Credit Corp. v. Sapp Bros. Truck Plaza, Inc., 197 Neb. 421, 249 N.W.2d 489 (1977).

Where defendant has disposed of property in bad faith, plaintiff may recover damages. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Where verdict is for plaintiff, need only assess adequate damages for illegal detention, and costs. Mueller v. Parcel, 71 Neb. 795, 99 N.W. 684 (1904).

Cannot recover damages if defendant was not in possession when issued. Burr v. McCallum, 59 Neb. 326, 80 N.W. 1040 (1899).

Where no finding as to damages, judgment therefor is erroneous. Gordon v. Little, 41 Neb. 250, 59 N.W. 783 (1894).

Where finding is for plaintiff, only judgment provided is for damages for detention and costs. Nollkamper v. Wyatt, 27 Neb. 565, 43 N.W. 357 (1889).

2. Costs

Defendant is not liable for costs where he came into possession rightly and no demand was made before action started. Peters v. Parsons, 18 Neb. 191, 24 N.W. 687 (1885).

3. Miscellaneous

An action in replevin is properly triable to a jury. First State Bank of Scottsbluff v. Bear, 172 Neb. 504, 110 N.W.2d 83 (1961).

Demand is waived where defendant asserts right of possession. Tilden v. Stilson, 49 Neb. 382, 68 N.W. 478 (1896).

Demand is unnecessary where defendant came into possession wrongfully. Wilcox v. Beitel, 43 Neb. 457, 61 N.W. 722 (1895).

General denial does not waive demand. Littlefield v. Wilson, 1 Neb. Unof. 581, 95 N.W. 677 (1901).

Verdict finding right of possession in plaintiff and damages, need not find value of property or special interest. Keller v. Van Brunt, 1 Neb. Unof. 301, 95 N.W. 668 (1901).



25-10,106 - Property not taken or returned to defendant; judgment for plaintiff; nature and amount.

25-10,106. Property not taken or returned to defendant; judgment for plaintiff; nature and amount.

When the property claimed has not been taken, or has been returned to the defendant by the sheriff for want of the undertaking required by section 25-1098, the action may proceed as one for damages only, and the plaintiff shall be entitled to such damages as are right and proper; but if the property be returned for want of the undertaking required by such section, the plaintiff shall pay all costs made by taking the same.

1. Possession

2. Damages

3. Miscellaneous

1. Possession

While there can be no recovery of damages for property of which defendant had no possession or control when action was instituted, evidence of possession prior to commencement may be presumed to continue and form basis for judgment. Tesar v. Bartels, 149 Neb. 889, 32 N.W.2d 911 (1948).

Damages cannot be awarded where property has passed into the lawful possession of a trustee in bankruptcy, unless actual possession of the property remained in the defendant or had been returned to him at time replevin action was brought. Omaha U. S. Employees' Federal Credit Union v. Brunson, 147 Neb. 439, 23 N.W.2d 717 (1946).

Action is not changed to trover; recovery depends on rights at commencement of action. Wilkins v. Redding, 70 Neb. 182, 97 N.W. 238 (1903).

In replevin the plaintiff cannot recover damages for property which was not in defendant's possession, or under his control, at the beginning of the suit. Heidiman-Benoist Saddlery Co. v. Schott, 59 Neb. 20, 80 N.W. 47 (1899).

2. Damages

If property is not returned, the measure of damages is the value of the property together with interest from the date of the unlawful taking. Hickman-Williams Agency v. Haney, 152 Neb. 219, 40 N.W.2d 813 (1950).

In an action properly commenced this section provides a remedy where the property has not been taken under the writ. Singer Sewing Machine Co. v. Robertson, 87 Neb. 542, 127 N.W. 866 (1910).

Where property cannot be found, taken, and delivered to plaintiff, or where bond is not given, action may proceed for damages. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902).

Measure of damages is market value and interest from time taken. Honaker v. Vesey, 57 Neb. 413, 77 N.W. 1100 (1899).

Where defendant parts with possession of property before suit is brought, action can proceed for damages. Lininger & Metcalf Co. v. Mills, 29 Neb. 297, 45 N.W. 463 (1890).

Where plaintiff fails to give bond, measure of damages is value of property at time taken with seven percent interest; judgment for return of property is error without prejudice. Sloan v. Fist, 2 Neb. Unof. 664, 89 N.W. 760 (1902).

3. Miscellaneous

Plaintiff may dismiss action without prejudice. Saussay v. Lemp Brewing Co., 52 Neb. 627, 72 N.W. 1026 (1897).



25-10,107 - Order for delivery of property; directed to other counties; successive orders; taxation of costs.

25-10,107. Order for delivery of property; directed to other counties; successive orders; taxation of costs.

An order may be directed to any other county than the one in which the action is brought, for the delivery of the property claimed. Several orders may issue at the same time, or successively, at the option of the plaintiff; but only one of them shall be taxed in the costs, unless otherwise ordered by the court.

Order may be enforced by mandamus against warden of penitentiary. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902).



25-10,108 - Order of delivery; execution; powers of officer.

25-10,108. Order of delivery; execution; powers of officer.

The sheriff or other officer, in the execution of the order of delivery, may break open any building or enclosure in which the property claimed, or any part thereof, is concealed; but not until he has been refused an entrance into said building or enclosure and the delivery of the property, after having demanded the same.

There is no place, office or institution where officers of law cannot go to make service of order. Hopkins v. State ex rel. Omaha Cooperage Co., 64 Neb. 10, 89 N.W. 401 (1902).



25-10,109 - Suits on undertakings; when brought.

25-10,109. Suits on undertakings; when brought.

No suit shall be instituted on the undertaking given under section 25-1098 before an execution issued on a judgment in favor of the plaintiff or defendant in the action shall have been returned, that sufficient property whereon to levy and make the amount of such judgment cannot be found in the county.

It is sufficient that plaintiff fails to return property and execution on money judgment is returned unsatisfied. Eickhoff v. Eikenbary, 52 Neb. 332, 72 N.W. 308 (1897).

Return of execution unsatisfied is prerequisite to action and petition must so allege. Hershiser v. Jordan, 25 Neb. 275, 41 N.W. 147 (1888).

Judgment against sureties on bond cannot be rendered in replevin action. Lininger v. Raymond, 9 Neb. 40, 2 N.W. 359 (1879).



25-10,110 - Order for delivery of property; issuance without court order; effect; taxation of costs.

25-10,110. Order for delivery of property; issuance without court order; effect; taxation of costs.

Any order for the delivery of property issued under section 25-1094 without the order of the court required thereby shall be set aside at the cost of the clerk issuing the same, and such clerk, as well as the plaintiff, shall also be liable in damages to the party injured.

If order of delivery is issued without affidavit, the order may be set aside. Racine-Sattley Co. v. Meinen, 79 Neb. 33, 114 N.W. 602 (1908).

Affidavit is prerequisite; without it, order is nullity and may be set aside on proper application. Case Threshing Machine Co. v. Rosso, 78 Neb. 184, 110 N.W. 686 (1907).



25-1101 - Issues; kinds.

25-1101. Issues; kinds.

Issues arise on the pleadings where a fact or conclusion of law is maintained by one party and controverted by the other. They are of two kinds: (1) Of law; (2) of fact.

The pleadings before the trial court at the time of decision form the issues of the case. State ex rel. Douglas v. Schroeder, 212 Neb. 562, 324 N.W.2d 391 (1982).



25-1102 - Issue of fact; how formed.

25-1102. Issue of fact; how formed.

An issue of fact arises upon a material allegation in a pleading that is denied by a responsive pleading or that is considered as denied or avoided because no responsive pleading is required or permitted.

A general denial in answer puts in issue only such pleaded facts as are necessary to enable plaintiff to recover. Luikart v. Bank of Benkelman, 132 Neb. 501, 272 N.W. 324 (1937).

Party is as much entitled to be heard in trial court upon questions of law as upon issues of fact. Wagener v. Whitmore, 79 Neb. 558, 113 N.W. 238 (1907).

Where facts, though not conflicting, would cause impartial minds to draw different conclusions, question to be determined is not one of law for court, but one of fact. Southern Pine Lumber Co. v. Fries, 1 Neb. Unof. 691, 96 N.W. 71 (1901).



25-1103 - Trial, defined.

25-1103. Trial, defined.

A trial is a judicial examination of the issues, whether of law or of fact in an action.

Hearing on a motion to dissolve an attachment is a trial. J. R. Watkins Co. v. Sorenson, 166 Neb. 364, 88 N.W.2d 902 (1958).

A trial is a judicial examination of the issues, whether of law or fact. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

Where court decides case upon merits, after introduction of evidence, it is a trial. Shipley v. McNeel, 149 Neb. 790, 32 N.W.2d 639 (1948).

Hearing of motion to dissolve an attachment is a trial. Gibson v. Sidney, 50 Neb. 12, 69 N.W. 314 (1896).

Trial of an impeachment does not include preferring of charges. State v. Hill, 37 Neb. 80, 55 N.W. 794 (1893).



25-1104 - Issues; how tried generally; court and jury.

25-1104. Issues; how tried generally; court and jury.

Issues of law must be tried by the court, unless referred as provided in section 25-1129. Issues of fact arising in actions for the recovery of money or of specific real or personal property, shall be tried by a jury unless a jury trial is waived or a reference be ordered as hereinafter provided.

1. Trial to jury

2. Trial to court

3. Waiver of jury trial

4. Miscellaneous

1. Trial to jury

Cited in determining that material issues of fact in contested garnishment proceedings are triable to jury. Christiansen v. Moore, 184 Neb. 818, 172 N.W.2d 620 (1969).

The value of an attorney's services is a jury question. Neighbors & Danielson v. West Nebraska Methodist Hospital, 162 Neb. 816, 77 N.W.2d 667 (1956).

Ejectment is law action and triable to a jury, unless waived, notwithstanding equitable defenses are interposed. Foltz v. Brakhage, 151 Neb. 216, 36 N.W.2d 768 (1949).

Trial by jury is mandatory only when the inherent nature of the issues to be determined, or the express terms of statutes which may be involved, so require. In re Guardianship of Warner, 137 Neb. 25, 288 N.W. 39 (1939).

In cases in equity and those involving both law and equity, court may submit all issues of fact to jury, but it is not error to refuse to separate legal from equitable and try former to jury and latter to court. Rath v. Wilgus, 110 Neb. 810, 195 N.W. 115 (1923); Alter v. Bank of Stockham, 53 Neb. 223, 73 N.W. 667 (1897).

A law action is not triable without a jury because there are issues incidental to main one which are equitable in their nature. Alter v. Skiles, 93 Neb. 597, 141 N.W. 187 (1913).

Action on account of waste and conversion of property was triable to jury. Gandy v. Wiltse, 79 Neb. 280, 112 N.W. 569 (1907).

Prosecutions under search and seizure law are not within the provisions of this section requiring jury trial. Sothman v. State, 66 Neb. 302, 92 N.W. 303 (1902).

In suit on county treasurer's bond, to recover money embezzled, defendant was entitled to jury trial, although accounting was asked. Kuhl v. Pierce County, 44 Neb. 584, 62 N.W. 1066 (1895).

2. Trial to court

An action to enforce an attorney's charging lien is equitable in nature and will not be tried before a jury. Barber v. Barber, 207 Neb. 101, 296 N.W.2d 463 (1980).

Where a cause of action for equitable relief is stated and the plaintiff prays for equitable relief, a jury trial cannot be demanded as a matter of right by the defendant, even if defendant pleads legal defenses or has made a counterclaim for damages. Kuhlman v. Cargile, 200 Neb. 150, 262 N.W.2d 454 (1978).

Where mortgage foreclosure proceeding is properly brought, questions of title arising therein can be litigated without a jury. Lincoln Joint Stock Land Bank v. Barnes, 143 Neb. 58, 8 N.W.2d 545 (1943).

Party cannot demand jury on adverse possession issue in quiet title suit. Krumm v. Pillard, 104 Neb. 335, 177 N.W. 171 (1920).

Issues raised by equitable counterclaim in law action are triable to court. Hotaling v. Tecumseh Nat. Bank, 55 Neb. 5, 75 N.W. 242 (1898).

When a cause of action for equitable relief is stated, a jury cannot be demanded as a matter of right. Sharmer v. McIntosh, 43 Neb. 509, 61 N.W. 727 (1895).

Cannot demand jury in mechanic's lien foreclosure. Dohle v. Omaha Foundry & Machine Co., 15 Neb. 436, 19 N.W. 644 (1884).

Party is not entitled to general jury trial in actions quia timet. Roggencamp v. Converse, 15 Neb. 105, 17 N.W. 361 (1883); Harral & Uhl v. Gray, 10 Neb. 186, 4 N.W. 1040 (1880).

Charge of contempt of court is not for jury. Gandy v. State, 13 Neb. 445, 14 N.W. 143 (1882).

3. Waiver of jury trial

A jury trial is not required by this section in an action to foreclose a mortgage on personal property and for a deficiency judgment. State Securities Co. v. Corkle, 191 Neb. 578, 216 N.W.2d 879 (1974).

Where the constitutional right to a trial by jury exists, the cause cannot be referred in the absence of waiver of that right. Yager v. Exchange Nat. Bank of Hastings, 52 Neb. 321, 72 N.W. 211 (1897).

Waiver of jury is presumed to be general and not for a particular term. Boslow v. Shenberger, 52 Neb. 164, 71 N.W. 1012 (1897).

Form in which issues are made up is waived, unless objected to. Hay v. Miller, 48 Neb. 156, 66 N.W. 1115 (1896); Downie v. Ladd, 22 Neb. 531, 35 N.W. 388 (1887).

Where issues of fact are tried by court without objection appearing of record, presumption is that jury was waived. Davis v. Snyder, 45 Neb. 415, 63 N.W. 789 (1895).

4. Miscellaneous

This section fails to specify that a school district reorganization case is entitled to jury trial. Schroeder v. Oeltjen, 184 Neb. 8, 165 N.W.2d 81 (1969).

Appeal from action of county superintendents in reorganization of school districts was triable de novo. Roy v. Bladen School Dist. No. R-31, 165 Neb. 170, 84 N.W.2d 119 (1957).

After overruling of motion for summary judgment, case is retained for trial as in any other civil action. Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).

Practice of nonsuiting plaintiff at close of opening statements to jury disapproved. Temple v. Cotton Transfer Co., 126 Neb. 287, 253 N.W. 349 (1934).

Nature of action is determined from pleadings. Lett v. Hammond, 59 Neb. 339, 80 N.W. 1042 (1899).



25-1105 - Issues of fact triable to court.

25-1105. Issues of fact triable to court.

All other issues of fact shall be tried by the court, subject to its power to order any issue or issues to be tried by a jury, or referred as provided in this code.

Claims brought under this section may be equitable in nature, and in such case the court may submit questions of fact to the jury, but the jury's determination is only an advisory one. In re Estate of Layton, 212 Neb. 518, 323 N.W.2d 817 (1982).

Appeals in guardianship matters are heard de novo in Supreme Court. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Contest over sufficiency of election by widow to take under statute was triable de novo in Supreme Court. In re Estate of Bergren, 154 Neb. 289, 47 N.W.2d 582 (1951).

In suits not triable by jury as of right, a verdict of a jury is advisory only. In re Guardianship of Warner, 137 Neb. 25, 288 N.W. 39 (1939).

Jury cannot be demanded on adverse possession issue in suit to quiet title. Krumm v. Pillard, 104 Neb. 335, 177 N.W. 171 (1920).

Verdict in equity case on issue of fact is advisory only. Bank of Stockham v. Alter, 61 Neb. 359, 85 N.W. 300 (1901).

Issues in equity causes are triable to the court without a jury. Smith v. Perry, 52 Neb. 738, 73 N.W. 282 (1897).

Power of court of equity to obtain verdict of jury on issues of fact is preserved by the code. Omaha Fire Ins. Co. v. Thompson, 50 Neb. 580, 70 N.W. 30 (1897).



25-1106 - Formation of jury; applicability of law.

25-1106. Formation of jury; applicability of law.

The general mode of summoning, impaneling, challenging and swearing the jury is not changed by this code.

Peremptory challenges and challenges for cause are provided to safeguard constitutional right of trial by jury in criminal case. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

In examination of venireman upon voir dire, he will not be deemed to have deceived counsel as to relations with opposing counsel, when he admits relations and answers questions truthfully. Blakely v. Omaha & C. B. St. Ry. Co., 94 Neb. 119, 142 N.W. 525 (1913).

Error cannot be predicated upon overruling of challenge to juror for cause when record does not show that complaining party has exhausted all his peremptory challenges. Olmstead v. Noll, 82 Neb. 147, 117 N.W. 102 (1908).

That juror has served on another case growing out of same state of facts does not necessarily disqualify him. Granite State Fire Ins. Co. v. Buckstaff Bros. Mfg. Co., 53 Neb. 123, 73 N.W. 544 (1897).

The improper excusing of a juror will not work a reversal unless all peremptory challenges are used. Smith v. Meyers, 52 Neb. 70, 71 N.W. 1006 (1897).

Selection of talesmen is entrusted to the discretion of the sheriff. Pflueger v. State, 46 Neb. 493, 64 N.W. 1094 (1895).



25-1107 - Order of trial.

25-1107. Order of trial.

When the jury has been sworn the trial shall proceed in the following order, unless the court for special reasons otherwise directs:

(1) The plaintiff must briefly state his claim, and may briefly state the evidence by which he expects to sustain it.

(2) The defendant must then briefly state his defense, and may briefly state the evidence he expects to offer in support of it.

(3) The party who would be defeated if no evidence were given on either side must first produce his evidence; the adverse party will then produce his evidence.

(4) The parties will then be confined to rebutting evidence unless the court, for good reasons in furtherance of justice, permits them to offer evidence in their original case.

(5) When the evidence is concluded, either party may request instructions to the jury on points of law, which shall be refused or given by the court; which instructions shall be reduced to writing if either party requires it.

(6) The parties may then submit or argue the case to the jury. In argument, the party required first to produce his evidence shall have the opening and conclusion. If several defendants have separate defenses and appear by different counsel, the court shall arrange their relative order.

(7) The court may again charge the jury after the argument is concluded.

1. Opening statements

2. Production of evidence

3. Instructions

4. Closing arguments

5. Miscellaneous

1. Opening statements

Statute does not require plaintiff's attorney to state a "cause of action" in opening statement to jury, nor a statement of all evidence intended to be relied on. Temple v. Cotton Transfer Co., 126 Neb. 287, 253 N.W. 349 (1934).

Counsel is allowed considerable latitude in opening statement; mere fact that he fails to prove all that he expected does not mean statement intentionally false. Yechout v. Tesnohlidek, 97 Neb. 387, 150 N.W. 199 (1914).

2. Production of evidence

Party required first to produce evidence has the right to open argument. Redman Industries, Inc. v. Morgan Drive Away, Inc., 179 Neb. 406, 138 N.W.2d 708 (1965).

Burden of proving damage in eminent domain proceedings rests on landowner. Rath v. Sanitary District No. One of Lancaster County, 156 Neb. 444, 56 N.W.2d 741 (1953).

Party on whom rests burden of proof must first produce evidence and rest; contrary rule by trial court was not prejudicial error in principal case. Olson v. Hansen, 122 Neb. 492, 240 N.W. 551 (1932).

Party who would be defeated if no evidence produced has burden. Grosvenor v. Fidelity & Cas. Co., 102 Neb. 629, 168 N.W. 596 (1918).

Party having burden of proof first produces evidence and opens; no discretion in court. Sheibley v. Fales, 81 Neb. 795, 116 N.W. 1035 (1908).

Right to open and close evidence and arguments follows burden of proof. Refusal is prejudicial error. Brumback v. American Bank of Beatrice, 53 Neb. 714, 74 N.W. 264 (1898).

If party having burden of proof permits others to first introduce evidence, he waives right to open and close. Brooks v. Dutcher, 22 Neb. 644, 36 N.W. 128 (1888).

3. Instructions

Proper time to submit requested instructions is as early in trial as possible; not later than close of evidence. Whitehall v. Commonwealth Casualty Co., 125 Neb. 16, 248 N.W. 692 (1933).

4. Closing arguments

In jury trial, the party who, by the pleadings, is required to first produce evidence is entitled to open and close argument to jury. J. I. Case Co. v. Hrubesky, 125 Neb. 588, 251 N.W. 169 (1933).

Party who, by pleadings, is first required to produce evidence is entitled to opening and closing arguments. Bennington State Bank v. Petersen, 114 Neb. 420, 207 N.W. 673 (1926).

Improper argument, rebuked by trial court, will not justify reversal, unless Supreme Court believes statement prejudicially influenced jury. Court on own motion should interfere to prevent improper appeal to jury. Krum v. Sullivan & Schaberg Transfer & Fuel Co., 97 Neb. 491, 150 N.W. 640 (1915); Cowan v. Ertel, 95 Neb. 380, 145 N.W. 841 (1914).

Whether defendant can deprive plaintiff of reply by refusing to argue is discretionary with court. Henry v. Dussell, 71 Neb. 691, 99 N.W. 484 (1904).

The right to open and close is determined by an inspection of the pleadings. Zweibel v. Myers, 69 Neb. 294, 95 N.W. 597 (1903).

If any material facts in petition are not admitted, but denied, directly or argumentatively, plaintiff opens. Sorensen v. Sorensen, 68 Neb. 483, 94 N.W. 540 (1903).

Denial of damage alone, plaintiff opens. Summers v. Simms, 58 Neb. 579, 79 N.W. 155 (1899).

Waiver of right to open is not waiver of right to reply to defendant's argument. Hickman v. Layne, 47 Neb. 177, 66 N.W. 298 (1896).

On trial by court, denial of right to open is not error, if party is not prejudiced thereby. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894); See Olds Wagon Co. v. Benedict, 25 Neb. 372, 41 N.W. 254 (1889).

Where insanity was pleaded as defense to suit on note, defendant had right to open and close. Rea v. Bishop, 41 Neb. 202, 59 N.W. 555 (1894).

Denial of right to open and close is prejudicial error. Johnson v. Nelson, 3 Neb. Unof. 260, 91 N.W. 526 (1902).

5. Miscellaneous

Suggestion of amount of recovery was not improper. Yount v. Seager, 181 Neb. 665, 150 N.W.2d 245 (1967).

Order of trial presented by this section controls reading of testimony taken at former trial. Mills v. Mills, 130 Neb. 881, 266 N.W. 759 (1936).

Aggravated misconduct of counsel in argument may require reversal. Hansen v. Mallett, 101 Neb. 339, 163 N.W. 145 (1917).

Where both parties move for directed verdict, finding of court takes place of verdict. Krecek v. Supreme Lodge of F. U. A., 95 Neb. 428, 145 N.W. 859 (1914).

Order of trial is governed by state of pleadings at beginning of trial, not by admissions in trial. Kraus v. Clark, 81 Neb. 575, 116 N.W. 164 (1908).

An action, including a counterclaim, should be tried as an entirety, and not as separate suits. Miller v. McGannon, 79 Neb. 609, 113 N.W. 170 (1907).

To review ruling on misconduct of attorney, parties must object and except to ruling. Chicago, B. & Q. R. R. Co. v. Kellogg, 54 Neb. 127, 74 N.W. 454 (1898).



25-1107.01 - Jurors; permitted to take notes; use; destruction.

25-1107.01. Jurors; permitted to take notes; use; destruction.

Jurors shall be permitted, but not required, to take notes. The notes may be used during the jury's deliberations, but not preserved for review on appeal. The notes shall be treated as confidential between the juror making them and the other jurors. The trial judge shall ensure the confidentiality of the notes during the course of the trial and the jury's deliberations and shall cause the notes to be destroyed immediately upon return of the verdict.



25-1108 - View of property or place by jury.

25-1108. View of property or place by jury.

Whenever, in the opinion of the court, it is proper for the jury to have a view of property which is the subject of litigation, or of the place in which any material fact occurred, it may order them to be conducted in a body, under charge of an officer, to the place, which shall be shown to them by some person appointed by the court for that purpose. While the jury are thus absent, no person other than the person so appointed shall speak to them on any subject connected with the trial.

1. Propriety

2. Effect

3. Miscellaneous

1. Propriety

A motion to inspect the premises under this section is, by the terms of the statute, left to the discretion of the trial court. Kopecky v. National Farms, Inc., 244 Neb. 846, 510 N.W.2d 41 (1994).

A trial judge has the same power to view the premises as a jury, and such inspection is entitled to same effect in both cases. Birdwood Irr. Dist. v. Brodbeck, 148 Neb. 824, 29 N.W.2d 621 (1947).

Statute implies that trial judge may examine the premises involved in any case where a view would have been warranted had the case been tried before a jury. Taxpayer's League of Wayne County v. Wightman, 139 Neb. 212, 296 N.W. 886 (1941).

This section is merely confirmatory of power generally recognized as existing in trial court apart from any statute. Carter v. Parsons, 136 Neb. 515, 286 N.W. 696 (1939).

It is proper for the jury, properly cautioned, to view the mechanism of a street car for closing the rear door. Denison v. Omaha & C. B. St. Ry. Co., 135 Neb. 307, 280 N.W. 905 (1938).

Refusal to allow jury to view the place where a material fact occurred, in absence of abuse of discretion, is not reversible error hereunder. Large v. Johnson, 124 Neb. 821, 248 N.W. 400 (1933).

Court may require jury to view property. Beck v. Staats, 80 Neb. 482, 114 N.W. 633 (1908).

2. Effect

Jury may take into account the result of their observations at the locus in quo and make it, in connection with the other evidence, the basis of their verdict. Rundall v. Grace, 132 Neb. 490, 272 N.W. 398 (1937).

Where jury is permitted to view the premises, the result of its observations is evidence which, in arriving at a verdict, it may consider only in connection with other competent evidence. Stull v. Department of Roads and Irrigation, 129 Neb. 822, 263 N.W. 148 (1935).

Jury is to take into account result of observations at the locus in quo, in connection with other evidence. Chicago, R. I. & P. Ry. Co. v. Farwell, 60 Neb. 322, 83 N.W. 71 (1900).

View of premises in dispute by jury is evidence, and not merely means of enabling jury to better connect evidence. Chicago, R. I. & P. Ry. Co. v. Farwell, 59 Neb. 544, 81 N.W. 440 (1900), reversed on rehearing, 60 Neb. 322, 83 N.W. 71 (1900).

3. Miscellaneous

View of premises must be made in presence of person appointed by the court. Larsen v. Omaha Transit Co., 168 Neb. 205, 95 N.W.2d 554 (1959).

Where there was a change in conditions, view of premises was properly denied. Pospichal v. Wiley, 163 Neb. 236, 79 N.W.2d 275 (1956).

Where abuse of discretion is not shown, refusal to view premises is not error. Ricenbaw v. Kraus, 157 Neb. 723, 61 N.W.2d 350 (1953).

Language of court in sending jury to inspect premises was in compliance with statute. Drollinger v. Hastings & N. W. R. R. Co., 98 Neb. 520, 153 N.W. 619 (1915).

Viewing of property may, in discretion of court, be made before all evidence has been introduced. Alberts v. Husenetter, 77 Neb. 699, 110 N.W. 657 (1906).



25-1109 - Cause submitted; action and conduct of jury.

25-1109. Cause submitted; action and conduct of jury.

When the case is finally submitted to the jury, they may decide in court or retire for deliberation. If they retire, they must be kept together in some convenient place, under the charge of an officer, until they agree upon a verdict, or are discharged by the court, subject to the discretion of the court to permit them to separate temporarily at night and at their meals. The officer having them under his charge shall not suffer any communication to be made to them, or make any himself, except to ask them if they have agreed upon their verdict, unless by order of the court, and he shall not, before the verdict is rendered, communicate to any person the state of their deliberations or the verdict agreed upon.

Where bailiff in charge of jury learned that certain juror was voting for acquittal and thereupon went into jury room and by his attitude and statements influenced juror, a new trial was required. Bramlett v. State, 129 Neb. 180, 261 N.W. 166 (1935).

Allowing jury to separate temporarily during the night is a salutary provision for comfort of jury and permissible at discretion of trial judge. Wiegand v. Lincoln Traction Co., 123 Neb. 766, 244 N.W. 298 (1932).

Fact that there were law reports, with markers therein at cases similar to the case in trial, in jury room, was not error in absence of showing that some juror read them. In re Estate of Wilson, 114 Neb. 593, 208 N.W. 961 (1926).

It is duty of jury to follow instructions given by court. Union State Bank v. Hutton, 62 Neb. 664, 87 N.W. 533 (1901); Barton v. Shull, 62 Neb. 570, 87 N.W. 322 (1901).

It was error for juror to state to fellow jurors facts within his own knowledge. Ewing v. Hoffine, 55 Neb. 131, 75 N.W. 537 (1898).

It is not reversible error to leave jury in charge of deputy sheriff not specially sworn for that purpose. Deranlieu v. Jandt, 37 Neb. 532, 56 N.W. 299 (1893).



25-1110 - Jury; separation; admonition of court.

25-1110. Jury; separation; admonition of court.

If the jury are permitted to separate either during the trial or after the case is submitted to them, they shall be admonished by the court that it is their duty not to converse with or suffer themselves to be addressed by any other person on the subject of the trial, and that it is their duty not to form or express any opinion thereon until the cause is finally submitted to them.

This section does not apply to criminal prosecutions. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).



25-1111 - Instructions by court; requested instructions; requirements.

25-1111. Instructions by court; requested instructions; requirements.

It shall be the duty of the judges of the several district courts, in all cases, both civil and criminal, to reduce their charges or instructions to the jury to writing, before giving the same to the jury, unless the so giving of the same is waived by the counsel in the case in open court, and so entered in the record of said case; and either party may request instructions to the jury on points of law, which shall be given or refused by the court. All instructions asked shall be in writing.

1. Duty to give

2. Failure to instruct

3. Oral instructions

4. Waiver

5. Directed verdict

6. Written instructions

7. Miscellaneous

1. Duty to give

In criminal prosecution where evidence connecting defendant with offense is circumstantial, court should, upon request, give a proper instruction to guide jury in determining the sufficiency of circumstantial evidence to warrant conviction. Vinciquerra v. State, 127 Neb. 541, 256 N.W. 78 (1934).

It is error to refuse requested instruction warranted by evidence and correctly stating law, unless principles involved covered by other instructions. Hyndshaw v. Mills, 108 Neb. 250, 187 N.W. 780 (1922).

2. Failure to instruct

It is not error to fail to instruct on contributory negligence, where no such instruction requested, nor evidence offered. Wilson v. Morris & Co., 108 Neb. 255, 187 N.W. 805 (1922).

3. Oral instructions

Where the record clearly shows an oral request for a jury instruction, and there is a full understanding of the requested instruction by the court, review of the court's ruling on the instruction will not be precluded by a failure to reduce the request to writing. State v. Hegwood, 202 Neb. 379, 275 N.W.2d 605 (1979).

Oral explanation on effect of unavoidable accident was erroneous. Owen, Admr. v. Moore, 166 Neb. 226, 88 N.W.2d 759 (1958).

Oral instruction as to manner of preparing a verdict and effect thereof was reversible error. Anderson v. Evans, 164 Neb. 599, 83 N.W.2d 59 (1957).

Giving oral instructions on law applicable is reversible error, where written instructions are not waived. Dow v. Legg, 120 Neb. 271, 231 N.W. 747 (1930), 74 A.L.R. 5 (1930).

It is error to give or modify instructions orally, if exception is taken. Hartwig v. Gordon, 37 Neb. 657, 56 N.W. 324 (1893).

In order to obtain relief concerning oral instructions, the appellant must demonstrate that it was prejudiced by the trial court's actions. State v. McDaniel, 17 Neb. App. 725, 771 N.W.2d 173 (2009).

4. Waiver

Waiver in civil case by stipulation filed. Kuhn v. Nelson, 61 Neb. 224, 85 N.W. 56 (1901); Burns v. City of Fairmont, 28 Neb. 866, 45 N.W. 175 (1890).

Entry of waiver should be made upon record. Fitzgerald v. Fitzgerald, 16 Neb. 413, 20 N.W. 269 (1884).

5. Directed verdict

Mandatory instruction to return a verdict in favor of one of the parties need not be in writing. Alloway v. Aiken, 146 Neb. 714, 21 N.W.2d 495 (1946).

It is error to refuse defendant's request for directed verdict, where evidence is insufficient to support verdict for plaintiff. Hoxie v. Chicago & N.W. Ry. Co., 102 Neb. 442, 167 N.W. 557 (1918); Halsted v. Shackelton, 98 Neb. 13, 151 N.W. 954 (1915); Shlik v. Armour & Co., 97 Neb. 101, 149 N.W. 308 (1914); Schmidt v. Williamsburgh City Fire Ins. Co., 95 Neb. 43, 144 N.W. 1044 (1914).

Court is not required to make special findings when directing verdict. First Nat. Bank of Sutton v. Schiermeyer, 99 Neb. 704, 157 N.W. 617 (1916).

Where both parties request directed verdict, court may pronounce judgment without submission to jury. Fairbanks, Morse & Co. v. Austin, 96 Neb. 137, 147 N.W. 126 (1914); Schmidt v. Williamsburgh City Fire Ins. Co., 95 Neb. 43, 144 N.W. 1044 (1914).

Direction to return verdict for party may be oral. Salisbury v. Press Pub. Co., 76 Neb. 849, 108 N.W. 136 (1906).

6. Written instructions

Although this section directs that a requested instruction be in writing, when the record demonstrates that a trial court understood the nature of the orally requested jury instruction, an appellate court may review the trial court's refusal to give the orally requested instruction. State v. Grant, 242 Neb. 364, 495 N.W.2d 253 (1993).

Requested instructions must be submitted in writing. State v. Maxwell, 193 Neb. 807, 229 N.W.2d 195 (1975).

An instruction to the jury must be in writing unless the requirement is waived in open court. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

Statements of court on voir dire examination of jury are not instructions required to be in writing. Lee v. State, 147 Neb. 333, 23 N.W.2d 316 (1946).

7. Miscellaneous

Advising jury as to limited purpose for which testimony was introduced was not violation of this section. Grandsinger v. State, 161 Neb. 419, 73 N.W.2d 632 (1955).

Explanatory statements on voir dire examination were not instructions. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Issues and facts should not be involved, confused or incumbered by recital of unnecessary pleadings or surplusage, in instructions. Lang v. Omaha & C. B. Str. Railway Co., 96 Neb. 740, 148 N.W. 964 (1914).



25-1112 - Requested instruction; how modified.

25-1112. Requested instruction; how modified.

If the court refuses a written instruction, as demanded, but gives the same with a modification, which the court may do, such modification shall not be by interlineation or erasure, but shall be well defined and shall follow some such characterizing words as "changed thus," which words shall themselves indicate that the same was refused as demanded.

Where trial court refuses to give a proffered instruction, and so indicates on the margin thereof, it is not interlineation or erasure to embody statements therefrom in one of the court's instructions. Merritt v. Ash Grove Lime & Portland Cement Co., 136 Neb. 52, 285 N.W. 97 (1939).

Modification of requested instruction; exception must be noted, not to modification merely, but to manner of making same. Hunt v. Chicago, B. & Q. R. R. Co., 95 Neb. 746, 146 N.W. 986 (1914).

Action of trial court in modifying instruction may not be reviewed in absence of exception. Denise v. Omaha, 49 Neb. 750, 69 N.W. 119 (1896).



25-1113 - Given or refused instructions; how indicated; requirements.

25-1113. Given or refused instructions; how indicated; requirements.

The court must read over all the instructions which it intends to give, and none others, to the jury, and must announce them as given, and shall announce as refused, without reading to the jury, all those which are refused, and must write the words given, or refused, as the case may be, on the margin of each instruction.

Endorsement on instruction "given as modified" was not in accord with statute, but was not prejudicial. Asher v. Coca Cola Bottling Co., 172 Neb. 855, 112 N.W.2d 252 (1961).

Instructions given should be so endorsed by trial judge. Segebart v. Gregory, 160 Neb. 64, 69 N.W.2d 315 (1955).

Giving of oral instruction was reversible error. Dow v. Legg, 120 Neb. 271, 231 N.W. 747 (1930), 74 A.L.R. 5 (1930).

Instructions must be read to jury in open court. Taulborg v. Andresen, 119 Neb. 273, 228 N.W. 528 (1930), 67 A.L.R. 642 (1930).

Failure to write word "given" on instruction read to jury is not ground for reversal when not prejudicial. Clasen v. Pruhs, 69 Neb. 278, 95 N.W. 640 (1903); McClellan v. Hein, 56 Neb. 600, 77 N.W. 120 (1898); Home Fire Ins. Co. v. Decker, 55 Neb. 346, 75 N.W. 841 (1898).

Instructions must be considered together. To review alleged errors in refusing instructions they must be called to attention of trial court by motion for new trial. Schmitt & Bros. Co. v. Mahoney, 60 Neb. 20, 82 N.W. 99 (1900).

Disregard of provisions is ground of reversal if excepted to. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895); Omaha & Florence L. & T. Co. v. Hansen, 32 Neb. 449, 49 N.W. 456 (1891); Gillen v. Riley, 27 Neb. 158, 42 N.W. 1054 (1889).

Record must show ruling on instruction, or action of court will not be reviewed. It is not error to fail to mark "given" or "refused." Jolly v. State, 43 Neb. 857, 62 N.W. 300 (1895); City of Chadron v. Glover, 43 Neb. 732, 62 N.W. 62 (1895).

Failure to read instructions to jury is reversible error. McDuffie v. Bentley, 27 Neb. 380, 43 N.W. 123 (1889).



25-1114 - Instructions; paragraphing; numbering; filing; record.

25-1114. Instructions; paragraphing; numbering; filing; record.

If the giving or refusal be excepted to, the same may be without any stated reason therefor, and all instructions demanded, as well as all instructions given to the jury by the court on its own motion, must be plainly and legibly written in consecutively numbered paragraphs, and filed by the clerk before being read to the jury by the court; and such instructions shall be preserved as part of the record of the cause in which they were given.

1. Writing and filing

2. Tender

3. Objections and exceptions

4. Miscellaneous

1. Writing and filing

Instructions must be filed before being read to the jury. Segebart v. Gregory, 160 Neb. 64, 69 N.W.2d 315 (1955).

Statute requires all instructions to be in writing and filed by the clerk before being read to the jury. Whitehall v. Commonwealth Casualty Co., 125 Neb. 16, 248 N.W. 692 (1933).

That instructions were not filed before read is not available error unless excepted to. Minzer v. William Mercantile Co., 59 Neb. 410, 81 N.W. 307 (1899); Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

2. Tender

Before error can be based upon failure to instruct, proper instruction must be prepared and tendered by court. Weber Bros. v. Whetstone, 53 Neb. 371, 73 N.W. 695 (1898).

3. Objections and exceptions

Where instruction did not fully state law, but did not misstate it, attention of trial court must be called to omission, or not reversible error. Edwards & Bradford Lumber Co. v. Lamb, 95 Neb. 263, 145 N.W. 703 (1914).

Under former statute instructions were not reviewed where no exceptions taken during trial. Acme Harvesting Machine Co. v. Brigham, 95 Neb. 62, 144 N.W. 1035 (1914); Union P. R. R. Co. v. Meyer, 76 Neb. 549, 107 N.W. 793 (1906).

Party not objecting to instructions is presumed to be satisfied therewith. Beckwith v. Dierks Lumber & Coal Co., 75 Neb. 349, 106 N.W. 442 (1905).

Errors in ruling on instructions must be separately assigned in motion for new trial. Globe Oil Co. v. Powell, 56 Neb. 463, 76 N.W. 1081 (1898); Kloke v. Martin, 55 Neb. 554, 76 N.W. 168 (1898); McCormick Harvesting Machine Co. v. Courtright, 54 Neb. 18, 74 N.W. 418 (1898); Karnes v. Dovey, 53 Neb. 725, 74 N.W. 311 (1898).

Objections to instructions must be presented to the trial court by motion for new trial. Hake v. Woolner, 55 Neb. 471, 75 N.W. 1087 (1898); Hanover Fire Ins. Co. v. Schellak, 35 Neb. 701, 53 N.W. 605 (1892).

Error in giving oral instructions is not reversible unless excepted to. Elliott v. Carter White-Lead Co., 53 Neb. 458, 73 N.W. 948 (1898).

Failure to except to instruction does not waive exception taken to evidence on same point. Rosenthal v. Ogden, 50 Neb. 218, 69 N.W. 779 (1897).

4. Miscellaneous

Instructions should cover issues where supported by evidence. Hessig-Ellis Drug Co. v. Harley Drug Co., 95 Neb. 267, 145 N.W. 716 (1914).

Refusal to direct verdict against plaintiff at close of his case is waived by introduction of evidence by defendant. Mack v. Parkieser, 53 Neb. 528, 74 N.W. 38 (1898).

Instructions based on evidence cannot be reviewed in absence of bill of exceptions. Sunday Creek Coal Co. v. Burnham, 52 Neb. 364, 72 N.W. 487 (1897).



25-1115 - Instructions; oral explanation prohibited; failure to reduce instructions to writing; failure of court to perform duty; effect.

25-1115. Instructions; oral explanation prohibited; failure to reduce instructions to writing; failure of court to perform duty; effect.

No oral explanation of any instruction authorized by the preceding sections shall, in any case, be allowed, and any instruction or charge, or any portion of a charge or instructions, given to the jury by the court and not reduced to writing, as aforesaid, or a neglect or refusal on the part of the court to perform any duty enjoined by the preceding sections, shall be error in the trial of the case, and sufficient cause for the reversal of the judgment rendered therein.

1. Error

2. Miscellaneous

1. Error

A directive from the court to a deadlocked jury to keep deliberating which is given orally without notice to the parties or their counsel violates this section and section 25-1116 and is improper. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

An oral explanation of an instruction is not allowed. Omey v. Stauffer, 174 Neb. 247, 117 N.W.2d 481 (1962).

Oral explanation of instruction in negligence action was error. Owen, Admr. v. Moore, 166 Neb. 226, 88 N.W.2d 759 (1958).

To predicate error on giving of oral instruction, objection must be made at the time of giving thereof. Danze v. Stange, 165 Neb. 227, 85 N.W.2d 295 (1957).

The giving of oral instructions in regard to principles of law applicable is reversible error. Anderson v. Evans, 164 Neb. 599, 83 N.W.2d 59 (1957).

Trial court's oral statement to jury out of presence of counsel that negligence of defendant must be concurrent, and that the jury could not apportion damages, was erroneous as "oral instruction." Dow v. Legg, 120 Neb. 271, 231 N.W. 747 (1930), 74 A.L.R. 5 (1930).

At conclusion of charge, court said "The instruction asked by defendant is refused"; this was not prejudicial. McMartin v. State, 95 Neb. 292, 145 N.W. 695 (1914).

2. Miscellaneous

Directing a jury to reread properly given instructions is not an instruction as contemplated by this section. In re Petition of Omaha Pub. Power. Dist., 268 Neb. 43, 680 N.W.2d 128 (2004).

Court may orally advise jury as to limited purpose for which testimony is received. Grandsinger v. State, 161 Neb. 419, 73 N.W.2d 632 (1955).

Prohibition against oral instructions was not violated. Segebart v. Gregory, 160 Neb. 64, 69 N.W.2d 315 (1955).

Trial court's explanation of legal term on voir dire examination of jury was not required to be in writing. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Statements of court herein were not oral modifications of instructions. Grammer v. State, 103 Neb. 325, 172 N.W. 41 (1919).

Section is mandatory; applies to both civil and criminal cases. Ehrlich v. State, 44 Neb. 810, 63 N.W. 35 (1895).

Where giving of written instructions is waived, objection will not be considered on appeal. Fitzgerald v. Fitzgerald, 16 Neb. 413, 20 N.W. 269 (1884).

Judge should not make oral statement to jury during trial. Republican Valley R. R. Co. v. Arnold, 13 Neb. 485, 14 N.W. 478 (1882).

In order to obtain relief concerning oral instructions, the appellant must demonstrate that it was prejudiced by the trial court's actions. State v. McDaniel, 17 Neb. App. 725, 771 N.W.2d 173 (2009).

This section has not been construed so as to require a trial court to reduce to writing all the admonitions which it may be proper to give the jury while the trial is in progress. State v. Claycamp, 14 Neb. App. 675, 714 N.W.2d 455 (2006).

If a judge delivers to a jury an Allen charge orally and without notice to the parties or their counsel, then the State bears the burden of proving that the defendant was not prejudiced by the improper communication between judge and jury. State v. Owen, 1 Neb. App. 1060, 510 N.W.2d 503 (1993).



25-1116 - Instructions after retirement.

25-1116. Instructions after retirement.

After the jury have retired for deliberation, if there be a disagreement between them as to any part of the testimony, or if they desire to be informed as to any part of the law arising in the case, they may request the officer to conduct them to the court where the information upon the point of law shall be given, and the court may give its recollection as to the testimony on the point in dispute in the presence of or after notice to the parties or their counsel.

1. Testimony or instructions

2. Presence of parties or counsel

3. Miscellaneous

1. Testimony or instructions

Reading by court reporter of portions testimony requested was compliance with statute. Graves v. Bednar, 171 Neb. 499, 107 N.W.2d 12 (1960).

Court may permit reading of testimony by official court reporter. Shiers v. Cowgill, 157 Neb. 265, 59 N.W.2d 407 (1953).

If trial judge substantially misstates the testimony in giving his recollection, it is error, but to predicate error on failure to make a complete statement, request should be made for a further or fuller statement. Barton v. Shull, 70 Neb. 324, 97 N.W. 292 (1903).

At request of jury, court may give its recollection of evidence; if misstated, it is error. Official reporter may, at request of jury, and in presence of court read testimony. Darner v. Daggett, 35 Neb. 695, 53 N.W. 608 (1892); Stephens & Roberts v. Patterson, 29 Neb. 697, 46 N.W. 154 (1890).

Trial court on its own motion may recall jury and give additional instruction. Jessen v. Donahue, 4 Neb. Unof. 838, 96 N.W. 639 (1903).

2. Presence of parties or counsel

If it becomes necessary to give further instructions to the jury during deliberation, the proper practice is to call the jury into open court and to give any additional instructions in writing in the presence of the parties or their counsel. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

If it becomes necessary to give further instructions to the jury during deliberation, the proper practice is to call the jury into open court and to give any additional instructions in writing in the presence of the parties or their counsel. State v. Jackson, 264 Neb. 420, 648 N.W.2d 282 (2002).

A directive from the court to a deadlocked jury to keep deliberating which is given orally without notice to the parties or their counsel violates section 25-1115 and this section and is improper. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

When it becomes necessary for the court to give further instruction to the jury while it is deliberating, the proper practice is to call the jury into open court and to give any additional instructions in writing in the presence of the parties or their counsel. Nebraska Depository Inst. Guar. Corp. v. Stastny, 243 Neb. 36, 497 N.W.2d 657 (1993).

Although trial court technically violated section by giving written reply to jury's request for definition out of presence of counsel, appellant could not show prejudice and thus error was harmless error. In re Estate of Corbett, 211 Neb. 335, 318 N.W.2d 720 (1982).

The reading by an official court reporter, after the jury has retired for deliberation, of testimony of a witness examined on trial is proper so long as such action is in the presence of or after notice to the parties or their counsel. Bakhit v. Thomsen, 193 Neb. 133, 225 N.W.2d 860 (1975).

Further instructions to or communications with jury after it has retired should be in open court in presence of parties or counsel. Taulborg v. Andresen, 119 Neb. 273, 228 N.W. 528 (1930), 67 A.L.R. 642 (1930).

If a judge delivers to a jury an Allen charge orally and without notice to the parties or their counsel, then the State bears the burden of proving that the defendant was not prejudiced by the improper communication between judge and jury. State v. Owen, 1 Neb. App. 1060, 510 N.W.2d 503 (1993).

3. Miscellaneous

If, in answer to request, further instructions are sent to jury room, record should show consent. Martin v. Martin, 76 Neb. 335, 107 N.W. 580 (1906).



25-1117 - Jury; when discharged.

25-1117. Jury; when discharged.

The jury may be discharged by the court on account of the sickness of a juror, or other accident or calamity requiring their discharge, or by consent of both parties, or after they have been kept together until it satisfactorily appears that there is no probability of their agreeing.



25-1118 - Jury; retrial on discharge.

25-1118. Jury; retrial on discharge.

In all cases where the jury are discharged during the trial, or after the cause is submitted to them, it may be tried again immediately or at a future time as the court may direct.



25-1119 - Assessment of amount of recovery.

25-1119. Assessment of amount of recovery.

When, by the verdict, either party is entitled to recover money of the adverse party, the jury in their verdict must assess the amount of recovery.

Verdict for the plaintiff in amount of "no money" is in effect no verdict at all. Bushey v. French, 171 Neb. 809, 108 N.W.2d 237 (1961).

Where jury finds for plaintiff on its cause of action, and also for defendant on its counterclaim or setoff, verdict must show amount of each finding. Horse Shoe Lake Drainage Dist. v. Crane Co., 112 Neb. 323, 199 N.W. 526 (1924).

Court cannot disregard verdict and enter such judgment as evidence warrants; if verdict is not sustained by evidence, remedy is by motion for new trial. Kenesaw Mill & E. Co. v. Aufdenkamp, 106 Neb. 246, 183 N.W. 294 (1921).

Court may in action of debt add interest when such appears from verdict to be so intended by jury. Wiruth v. Lashmett, 85 Neb. 286, 123 N.W. 427 (1909).

Verdict may assess different amounts against different defendants. Lininger & Metcalf Co. v. Webb, 51 Neb. 10, 70 N.W. 519 (1897).

Failure to include in judgment interest allowed by jury on verdict was not prejudicial to defendant. Wiseman v. Ziegler, 41 Neb. 886, 60 N.W. 320 (1894).



25-1120 - Special verdict; controls general verdict.

25-1120. Special verdict; controls general verdict.

When the special finding of facts is inconsistent with the general verdict, the former controls the latter, and the court may give judgment accordingly.

1. Construction

2. Inconsistency

3. Miscellaneous

1. Construction

Special findings that testatrix was incompetent and that will was procured by undue influence do not invalidate a general verdict denying validity of will. Anderson v. Claussen, 196 Neb. 787, 246 N.W.2d 586 (1976).

Special finding of facts controls verdict. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

Court will, when possible, construe special findings as consistent with general verdict. Havlik v. St. Paul Fire & Marine Ins. Co., 87 Neb. 427, 127 N.W. 248 (1910).

Special findings, to be in conflict with general verdict, must be clearly so; special finding on irrelevant issue will be disregarded. Citizens National Bank of Grand Island v. Wedgwood, 45 Neb. 143, 63 N.W. 375 (1895).

2. Inconsistency

General verdict is not required where a special verdict is submitted. Baum v. County of Scotts Bluff, 172 Neb. 225, 109 N.W.2d 295 (1961).

Special verdict controls general verdict in case of conflict. Sohler v. Christensen, 151 Neb. 843, 39 N.W.2d 837 (1949).

Special finding of fact controls general verdict; if difference between two, it is proper and necessary to require remittitur of such difference as condition on which case affirmed. McGrew Machine Co. v. One Spring Alarm Clock Co., 124 Neb. 93, 245 N.W. 263 (1932).

Special findings control general verdict, where inconsistent as to liability of each of two defendants. Walker v. McCabe, 110 Neb. 398, 193 N.W. 761 (1923).

In equitable action judgment will be reversed if essential special findings are in conflict with general findings, and former are sufficiently supported by evidence. Carpenter Paper Co. v. News Pub. Co., 63 Neb. 59, 87 N.W. 1050 (1901).

Where special findings establish contributory negligence they are inconsistent with general verdict for plaintiff. Norfolk Beet-Sugar Co. v. Preuner, 55 Neb. 656, 75 N.W. 1097 (1898).

Special findings to warrant judgment, notwithstanding general verdict to contrary, must include all facts from which such judgment results as a necessary legal conclusion. Omaha Life Assn. v. Kettenbach, 55 Neb. 330, 75 N.W. 827 (1898).

General verdict will be set aside if in irreconcilable conflict with special findings on a material fact. Culbertson I. & W. P. Co. v. Olander, 51 Neb. 539, 71 N.W. 298 (1897).

Special findings control general verdict. Chicago, B. & Q. Ry. Co. v. McGinnis, 49 Neb. 649, 68 N.W. 1057 (1896); Johnston v. Milwaukee & Wyoming Inv. Co., 49 Neb. 68, 68 N.W. 383 (1896).

3. Miscellaneous

A general verdict cannot rectify improper or erroneous special findings. Wagner v. State, 176 Neb. 589, 126 N.W.2d 853 (1964).

It is error for court, after jury discharged, to vacate special finding and enter judgment on general verdict. Story v. Sramek, 108 Neb. 440, 187 N.W. 881 (1922).

Motion for judgment on special findings is not waiver of right to be heard on motion for new trial. Kafka v. Union Stock Yards Co. of Omaha, 87 Neb. 331, 127 N.W. 129 (1910).

New trial will not be allowed for failure of jury to answer questions not material to issues. Modlin v. Jones & Co., 84 Neb. 551, 121 N.W. 984 (1909).

Special findings, unsupported by evidence, will not support judgment. American Fire Ins. Co. v. Buckstaff Bros. Mfg. Co., 52 Neb. 676, 72 N.W. 1047 (1897).



25-1121 - Special verdicts; when allowed; procedure; filing; record.

25-1121. Special verdicts; when allowed; procedure; filing; record.

In every action for the recovery of money only, or specific real property, the jury, in their discretion, may render a general or special verdict. In all other cases the court may direct the jury to find a special verdict, in writing, upon all or any of the issues and in all cases may instruct them, if they render a general verdict, to find upon particular questions of fact to be stated in writing, and may direct a written finding thereon. The special verdict or finding must be filed with the clerk and entered on the journal.

1. Special verdict

2. Trial court discretion

3. Miscellaneous

1. Special verdict

Under circumstances of case, rendition of special verdict was proper. Baum v. County of Scotts Bluff, 172 Neb. 225, 109 N.W.2d 295 (1961).

Special findings, based upon conflicting evidence, will not be disturbed. Norfolk Beet-Sugar Co. v. Hight, 59 Neb. 100, 80 N.W. 276 (1899).

2. Trial court discretion

Trial court may submit special verdict in negligence action. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

Court may direct submission of special issues to jury, or jury may render special verdict without direction from the court. McGrew Machine Co. v. One Spring Alarm Clock Co., 124 Neb. 93, 245 N.W. 263 (1932).

Submission of special findings is within the discretion of trial court. Buel v. Chicago, R. I. & P. Ry. Co., 81 Neb. 430, 116 N.W. 299 (1908); American Fire Ins. Co. v. Landfare, 56 Neb. 482, 76 N.W. 1068 (1898); Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897); Hedrick v. Strauss, Uhlman & Guthman, 42 Neb. 485, 60 N.W. 928 (1894); Reed v. McRill, 41 Neb. 206, 59 N.W. 775 (1894).

3. Miscellaneous

This section has no application to criminal trials. State v. Bradley, 210 Neb. 882, 317 N.W.2d 99 (1982).

Quotient verdict is not void in absence of previous agreement that it should be controlling. Herbert v. Katzberg, 104 Neb. 395, 177 N.W. 650 (1920).

Objection that special findings are not signed is waived unless made before they are received and recorded. Thompson v. Thompson, 49 Neb. 157, 68 N.W. 372 (1896).

It is error for court to enter judgment on general verdict when material special findings are returned unanswered. Sandwich Enterprise Co. v. West, 42 Neb. 722, 60 N.W. 1012 (1894); Doom v. Walker, 15 Neb. 339, 18 N.W. 138 (1884).

In absence of abuse of discretion, refusal to submit special findings is not error. Atchison, T. & S. F. Ry. Co. v. Lawler, 40 Neb. 356, 58 N.W. 968 (1894).



25-1122 - General and special verdicts; definitions; form of special verdicts generally.

25-1122. General and special verdicts; definitions; form of special verdicts generally.

The verdict of a jury is either general or special. A general verdict is that by which they pronounce, generally, upon all or any of the issues either in favor of the plaintiff or defendant. A special verdict is that by which the jury finds the facts only. It must present the facts as established by the evidence, and not the evidence to prove them; and they must be so presented that nothing remains to the court but to draw from them conclusions of law.

A special verdict is one by which the jury finds the facts only. Baum v. County of Scotts Bluff, 172 Neb. 225, 109 N.W.2d 295 (1961).

Where special verdict found that negligence of plaintiff was more than slight and negligence of defendant less than gross, dismissal of action was proper. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

Where jury finds amount of principal debt, court can compute interest thereon and render judgment for amount due. Wiruth v. Lashmett, 85 Neb. 286, 123 N.W. 427 (1909).

Error cannot be predicated, in absence of proper request, on failure to submit additional questions. Town v. Missouri Pac. Ry. Co., 50 Neb. 768, 70 N.W. 402 (1897).

Where special finding is a conclusion or an inference drawn from others, it may be disregarded. Johnston v. Milwaukee & Wyoming Inv. Co., 49 Neb. 68, 68 N.W. 383 (1896).

Where special findings do not cover entire case, court may refuse to submit same. First Nat. Bank of North Bend v. Miltonberger, 33 Neb. 847, 51 N.W. 232 (1892).



25-1123 - Verdict; form; correction.

25-1123. Verdict; form; correction.

The verdict shall be written, signed by the foreman, and read by the clerk to the jury, and the inquiry made whether it is their verdict. If any juror disagrees, the jury must be sent out again; but if no disagreement be expressed, and neither party requires the jury to be polled, the verdict is complete, and the jury discharged from the case. If, however, the verdict be defective in form only, the same may, with the assent of the jury before they are discharged, be corrected by the court.

1. Procedure

2. Irregularities

3. Amendment

4. Miscellaneous

1. Procedure

Provision that verdict be read by clerk to jury and inquiry made whether it is their verdict is directory merely. Bryan v. Manchester, 111 Neb. 748, 197 N.W. 425 (1924).

This section applies only to case where juror dissents when polled; it does not deprive court of power to send jury out again to reconsider verdict which erroneously attempts to apportion damages between defendants jointly liable. Forslund v. Swenson, 110 Neb. 188, 192 N.W. 649 (1923).

Court cannot disregard verdict and enter such judgment as the evidence warrants; where verdict is not sustained by evidence, remedy is motion for new trial. Kenesaw Mill & Elevator Co. v. Aufdenkamp, 106 Neb. 246, 183 N.W. 294 (1921).

Objection to form of verdict is to be taken when rendered, except when incomplete or material issues are ignored. Wiruth v. Lashmett, 85 Neb. 286, 123 N.W. 427 (1909).

It is not error for foreman to sign verdict in open court. Clough v. State, 7 Neb. 320 (1878).

Where the jurors are polled by the court and discovered to be in disagreement, a jury verdict form incorrectly signed by all 12 jurors is not a defect of form only. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).

2. Irregularities

The requirement that assent occur before a jury is discharged is to assure that the jury is assembled together and agrees that there was in fact a defect in the form of its verdict and is met by reassembly of the jury. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

Defects in a verdict which are matters of substance must be corrected before the jury is discharged; therefor, the trial court could not reassemble the jury, interrogate it as to its intended verdict, and then modify the amount of the verdict. Eich v. State Farm Mut. Automobile Ins. Co., 208 Neb. 714, 305 N.W.2d 621 (1981).

Mere irregularities, not objected to, are waived. Jones v. Driscoll, 46 Neb. 575, 65 N.W. 194 (1895).

A verdict, "we the jury find for plaintiff," will not authorize judgment for any sum whatever. Bowers v. Rice, 19 Neb. 576, 27 N.W. 646 (1886).

Verdict need not be entitled. Morrissey v. Schindler, 18 Neb. 672, 26 N.W. 476 (1886).

Verdict is not to be rejected because jury adds provisions for costs; such words are mere surplusage. McEldon v. Patton, 4 Neb. Unof. 259, 93 N.W. 938 (1903).

3. Amendment

Defective verdict may be amended by jury or court with consent of jury. Davis v. Neligh, 7 Neb. 78 (1878).

4. Miscellaneous

In action by servant against master and foreman jointly, verdict against master alone will not be set aside because not also against foreman, where principal negligence was that of master. Usher v. American Smelting & Refining Co., 97 Neb. 526, 150 N.W. 814 (1915).

The verdict of a jury whose finding is based upon conjecture and not on evidence cannot be permitted to stand. Sovereign Camp of the Woodmen of the World v. Hruby, 70 Neb. 5, 96 N.W. 998 (1903).



25-1124 - Rendition of verdict; polling of jury.

25-1124. Rendition of verdict; polling of jury.

When the jury have agreed upon their verdict, they must be conducted into court, their names called by the clerk, and the verdict rendered by the foreman. When the verdict is announced, either party may require the jury to be polled, which is done by the clerk asking each juror if it is his verdict. If any one answer in the negative, the jury must again be sent out for further deliberation.

Verdict of jury should be received only when judge is present and the court open for the transaction of business; objection to verdict on ground that it was irregularly received by trial court cannot be properly raised for first time in appellate court. In re Estate of Lodge, 123 Neb. 531, 243 N.W. 781 (1932).

Provision that names of jurors must be called by clerk is directory merely. Bryan v. Manchester, 111 Neb. 748, 197 N.W. 425 (1924).

This section does not apply to a criminal prosecution. Evers v. State, 84 Neb. 708, 121 N.W. 1005 (1909).

Mere statement by foreman in open court that jury has agreed, without stating nature of decision, is not a verdict. Union P. R. R. Co. v. Connolly, 77 Neb. 254, 109 N.W. 368 (1906).

Where upon reading of sealed verdict same is challenged by a juror and jury is subsequently unable to agree, it was properly discharged. Lincoln Trac. Co. v. Heller, 72 Neb. 127, 100 N.W. 197 (1904).

By agreement, jury may after agreeing, seal verdict and deliver to officer in charge; when opened in their presence, if defective, jury may be sent out to correct. Rogers v. Sample, 28 Neb. 141, 44 N.W. 86 (1889).

When polling the jury, the trial court is not required to go beyond the procedure specified in this section by inquiring into the basis for the jury's determination of the percentage of a party's negligence, because such inquiry would invade the province of the jury. Anis v. BryanLGH Health System, 14 Neb. App. 372, 707 N.W.2d 60 (2005).



25-1125 - Five-sixths verdict; jurors to sign.

25-1125. Five-sixths verdict; jurors to sign.

In all trials in civil actions in any court in this state, a verdict shall be rendered if five-sixths or more of the members of the jury concur therein, and such verdict shall have the same force and effect as though agreed to by all members of the jury; Provided, that a verdict concurred in by less than all members of the jury shall not be rendered until the jury shall have had an opportunity for deliberation and consideration of the case for a period of not less than six hours after the same is submitted to said jury. If a verdict be concurred in by all the members of the jury, the foreman alone may sign it, but if rendered by a less number, such verdict shall be signed by all the jurors who shall agree to the verdict.

A juror is free to deliberate and vote on each issue presented to the jury, even if the juror has dissented from the majority on a previous issue. Gourley v. Nebraska Methodist Health Sys., 265 Neb. 918, 663 N.W.2d 43 (2003).

Even though a juror, who disagreed on the question of who was liable, provided the 10th vote necessary on the damages and apportionment questions, the verdict was valid. Gourley v. Nebraska Methodist Health Sys., 265 Neb. 918, 663 N.W.2d 43 (2003).

Length of time devoted to meals cannot be shown to prove that jury did not deliberate six hours. Cartwright & Wilson Constr. Co. v. Smith, 155 Neb. 431, 52 N.W.2d 274 (1952).

The presumption is in favor of the regularity of the proceeding of the district court and that the jury deliberated six hours before returning the verdict by ten jurors. Lovelace v. Boatsman, 113 Neb. 145, 202 N.W. 418 (1925).



25-1126 - Jury trial; waiver.

25-1126. Jury trial; waiver.

The trial by jury may be waived by the parties in actions arising on contract, and with assent of the court in other actions (1) by the consent of the party appearing, when the other party fails to appear at the trial by himself or attorney; (2) by written consent, in person or by attorney, filed with the clerk; and (3) by oral consent in open court entered on the journal.

A written waiver of jury trial signed by defense counsel in criminal case and acquiesced in by defendant is a valid waiver. State v. Klatt, 192 Neb. 219, 219 N.W.2d 761 (1974).

It is within discretion of trial court to permit a waiver of trial by jury to be withdrawn. McKinney v. County of Cass, 180 Neb. 685, 144 N.W.2d 416 (1966).

In a will contest in district court on appeal, contestant not appearing, proponent may waive jury trial. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

Where jury trial is waived, order of argument is subject to discretion of court. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894).

Waiver of jury trial may be made in replevin, with assent of court. Baker v. Daily, 6 Neb. 464 (1877).



25-1127 - Trial by court; general finding; findings of fact; conclusions of law.

25-1127. Trial by court; general finding; findings of fact; conclusions of law.

Upon the trial of questions of fact by the court, it shall not be necessary for the court to state its finding, except, generally, for the plaintiff or defendant, unless one of the parties request it, with a view of excepting to the decision of the court upon the questions of law involved in the trial; in which case the court shall state in writing the conclusions of fact found separately from the conclusions of law.

1. Request

2. Sufficiency

3. Refusal to give

4. Miscellaneous

1. Request

In the absence of a specific request by a party, a trial court is not required to make detailed findings of fact. Lange Indus. v. Hallam Grain Co., 244 Neb. 465, 507 N.W.2d 465 (1993).

In a case tried to the court without a jury, a motion for specific findings of fact must be made before final submission of the case to the court. Stuczynski v. Stuczynski, 238 Neb. 368, 471 N.W.2d 122 (1991).

Purpose of statute is to enable parties to question the rulings of the trial court upon legal questions involved. Such conclusions of fact and law are mandatory when requested in a law action, but are merely helpful in equity actions since the Supreme Court reviews the record de novo and reaches conclusions independent of the trial court. Under this section the court is not obliged to answer specific interrogatories propounded to it by a litigant. Fee v. Fee, 223 Neb. 128, 388 N.W.2d 122 (1986).

This section does not require the court to reply to specific interrogatories propounded to it by a litigant but only to provide, when requested, such findings of fact as the court concludes are appropriate and necessary to resolve the action. Lindgren v. City of Gering, 206 Neb. 360, 292 N.W.2d 921 (1980).

The court need only state its finding generally unless one of the parties timely requests conclusions of fact. Henkle & Joyce Hardware Co. v. Maco, Inc., 195 Neb. 565, 239 N.W.2d 772 (1976).

Special findings are unnecessary unless requested. Bailey v. McCoy, 187 Neb. 618, 193 N.W.2d 270 (1971).

After court has announced decision, request made for separate findings of fact and conclusions of law came too late. In re Estate of Wiley, 150 Neb. 898, 36 N.W.2d 483 (1949).

Special findings are not required when no request therefor is made. Mogil v. Maryland Casualty Co., 147 Neb. 1087, 26 N.W.2d 126 (1947).

When a request is properly made of the court for separate findings of fact and conclusions of law, the provisions of this section are mandatory. Dormer v. Dreith, 145 Neb. 742, 18 N.W.2d 94 (1945).

Where a jury is waived, request by one of the parties is a prerequisite to special findings of fact. Condon Co. v. Loup River Public Power Dist., 135 Neb. 284, 281 N.W. 31 (1938).

Request for special findings of fact and separate conclusions of law, in trial of a cause to the court without a jury, must be made before the final submission of the case to render compliance therewith compulsory. State ex rel. Sorensen v. Mitchell Irr. Dist., 129 Neb. 586, 262 N.W. 543 (1935).

Request for statement of court's conclusions of law and fact is effective if made within reasonable time before action is required thereon. Henley v. Live Stock Nat. Bank, 127 Neb. 857, 257 N.W. 244 (1934).

It is mandatory in law action, without jury, that court shall, on request, separately state conclusions of fact and of law. Carl v. Wentz, 116 Neb. 880, 219 N.W. 390 (1928); Lyman v. Waterman, 51 Neb. 283, 70 N.W. 921 (1897).

Purpose of requiring separate findings of fact and conclusions of law is to enable parties to question the rulings of the court upon legal questions involved. Modern Woodmen of America v. Lane, 62 Neb. 89, 86 N.W. 943 (1901).

Separate findings must be requested. Sheibley v. Dixon County, 61 Neb. 409, 85 N.W. 399 (1901).

Request must be made not later than final submission of case. Ross v. Barker, 58 Neb. 402, 78 N.W. 730 (1899).

Request to find separately as to certain matters is not request for separate findings. Axthelm v. Chicago, R. I. & P. Ry. Co., 2 Neb. Unof. 444, 89 N.W. 313 (1902).

2. Sufficiency

The failure by the trial court separately to state findings of fact or conclusions of law under this section is not reversible error where the record affirmatively shows that such failure worked no injury to appellant. D & R Realty v. Bender, 230 Neb. 301, 431 N.W.2d 920 (1988).

General finding is sufficient in absence of request for special findings. Mueller v. Keeley, 165 Neb. 243, 85 N.W.2d 309 (1957).

Where facts were not disputed and court made findings covering important points in case, failure to find additional facts was not reversible error. National Bond & Investment Co. v. Haas, 124 Neb. 631, 247 N.W. 563 (1933).

Omission of facts conclusively established, treated as found, on appeal. Lancaster County v. Fitzgerald, 86 Neb. 676, 126 N.W. 141 (1910).

Finding that "all the equities are with plaintiff," is one of law and insufficient to support judgment. Ganow v. Denny, 68 Neb. 706, 94 N.W. 959 (1903).

If the court finds all of the facts from which the law will infer a fraudulent intent, a decree based thereon will not be reversed as contrary to law because the court failed to state in its finding that the fraudulent intent existed. Cochran v. Cochran, 62 Neb. 450, 87 N.W. 152 (1901).

When the court makes special findings of fact and they are silent as to a material issue, such omissions will be construed against the party on whom rested the burden of establishing such issue. Farrell v. Bouck, 61 Neb. 874, 86 N.W. 907 (1901).

General finding for plaintiff by justice of peace is sufficient to sustain judgment on error proceedings. Coad v. Read, 48 Neb. 40, 66 N.W. 1002 (1896).

General finding is in lieu of verdict, and need be no more specific. Rhodes v. Thomas, 31 Neb. 848, 48 N.W. 886 (1891).

In the absence of any special or general findings on issues properly presented, no judgment can stand. Foster v. Devinney, 28 Neb. 416, 44 N.W. 479 (1890).

This section does not require findings of fact to be separately stated but only separated from conclusions of law. Haller v. Blaco, 14 Neb. 195, 15 N.W. 348 (1883).

If finding be vague, uncertain, or indefinite, judgment is voidable but not void. Sprick v. Washington County, 3 Neb. 253 (1874).

3. Refusal to give

Court may refuse a request for separate findings of fact and conclusions of law which are improper in form. Donald v. Heller, 143 Neb. 600, 10 N.W.2d 447 (1943).

Where evidence is not in conflict upon any issue necessary to support judgment, a failure by the trial court to state separately findings of fact or conclusions of law, even though request is made therefor, is not a reversible error. In re Guardianship of Lyon, 140 Neb. 159, 299 N.W. 322 (1941).

Refusal of request for special findings made after judgment entered is not error. Austin v. Diffendaffer, 96 Neb. 747, 148 N.W. 907 (1914).

It is error for the court to refuse to make special findings, and the error is not cured by assigning findings on overruling a motion for a new trial. Wiley v. Shars, 21 Neb. 712, 33 N.W. 418 (1887).

4. Miscellaneous

This section does not apply to criminal cases. State v. Osborn, 250 Neb. 57, 547 N.W.2d 139 (1996).

This section does not apply to criminal cases. State v. Dake, 247 Neb. 579, 529 N.W.2d 46 (1995).

This section has no application to criminal proceedings. State v. Franklin, 241 Neb. 579, 489 N.W.2d 552 (1992).

As a judicial practice, a specific finding for the prevailing party is desirable; however, such is not required and, in the absence of a request for such findings, we examine the judgment as recorded. Havelock Bank v. Woods, 219 Neb. 57, 361 N.W.2d 197 (1985).

Where neither party requested findings hereunder, the court presumes that controverted facts were decided by the trial court in favor of the successful party. Burgess v. Curly Olney's, Inc., 198 Neb. 153, 251 N.W.2d 888 (1977).

Judgment not based on general or specific findings is erroneous, but not necessarily void. Maryott v. Gardner, 50 Neb. 320, 69 N.W. 837 (1897).

It is error for court to enter decree annulling title without either a special or general finding against defendant. Edwards v. Reid, 39 Neb. 645, 58 N.W. 202 (1894).

This section applies to justice practice. Crossley v. Steele, 13 Neb. 219, 13 N.W. 175 (1882).

Unsolicited, specific findings recited by the trial court during the hearing on a motion for new trial, and written by the court in the order denying that motion, may supplant the general finding made in the initial judgment. C. Goodrich, Inc. v. Thies, 14 Neb. App. 170, 705 N.W.2d 451 (2005).

If there be a conflict between the general and special findings made by the trial court, the special findings will control. Citizens Bank of Humphrey v. Stockslager, 1 Neb. Unof. 799, 96 N.W. 591 (1901).



25-1128 - Trial by the court; provisions for jury trials applicable.

25-1128. Trial by the court; provisions for jury trials applicable.

The provisions of this Chapter respecting trials by jury, apply, so far as they are in their nature applicable, to trials by the court.

Trial court had authority to vacate judgment it had entered for plaintiff after trial to the court, and to then enter judgment for defendants on motion couched in terms of section 25-1315.02. Woodmen of the World Life Ins. Soc. v. Peter Kiewit Sons' Co., 196 Neb. 158, 241 N.W.2d 674 (1976).

In case tried to judge, handwriting may be compared by him with genuine writing of the same person. First Nat. Bank & Trust Co. v. Cutright, 189 Neb. 805, 205 N.W.2d 542 (1973).

Special findings of fact inconsistent with general findings of court control. Carl v. Wentz, 116 Neb. 880, 219 N.W. 390 (1928).

Procedure upon hearing is assimilated to equity practice; right to open and close is determined by pleadings. Citizens State Bank v. Baird, 42 Neb. 219, 60 N.W. 551 (1894).



25-1129 - Reference by consent; when allowed.

25-1129. Reference by consent; when allowed.

All or any of the issues in the action, whether of fact or law, or both, may be referred to a referee upon the written consent of the parties or upon their oral consent in court entered upon the journal.

The question of the defendant's agency was within the issue of receivership and therefor within the authority given the referee, and the filing of a supplemental report which recommended appointment of a receiver was proper in this case. Beavers v. Graham, 209 Neb. 556, 308 N.W.2d 826 (1981).

Special master appointed by court is a referee. Gentsch, Inc. v. Burnett, 173 Neb. 820, 115 N.W.2d 446 (1962).

Supreme Court has inherent power to refer original cases. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Party participating in proceedings before referee is estopped to deny consent to reference. Morris v. Haas, 54 Neb. 579, 74 N.W. 828 (1898).

Court will presume consent was given to action to a referee when record fails to show that objections were made. Hosford v. Stone, 6 Neb. 378 (1877).



25-1130 - Reference by court order; when allowed.

25-1130. Reference by court order; when allowed.

When the parties do not consent, the court may, upon application of either, or of its own motion, direct a reference in any equity matter to a referee appointed by the court. The court shall direct a reference to a referee only when caseload and time constraints require such reference, and a referee shall not be appointed to conduct any hearing involving an issue of law and not equity that could result in the exercise of the right to a trial before a jury.

Trial court can make a reference of an accounting to a referee. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).

Interlocutory order that plaintiff is entitled to account is unnecessary. Bennett v. Baum, 90 Neb. 320, 133 N.W. 439 (1911).

Right to jury cannot be defeated because of issues as to equitable rights. Yager v. Exchange Nat. Bank of Hastings, 52 Neb. 321, 72 N.W. 211 (1897).

Purely legal action cannot be referred, except on consent of parties. Kinkaid v. Hiatt, 24 Neb. 562, 39 N.W. 600 (1888).

Court may refer in partition without consent for taking of account. Mills v. Miller, 3 Neb. 87 (1873).

Where equitable counterclaim is filed in legal action it is not error to overrule general objection to reference of whole cause. Brown v. Keith, 1 Neb. Unof. 649, 96 N.W. 59 (1901).



25-1131 - Trial by referee; procedure; findings of fact; conclusions of law; effect.

25-1131. Trial by referee; procedure; findings of fact; conclusions of law; effect.

The trial before referees is conducted in the same manner as a trial by the court. They have the same power to summon and enforce the attendance of witnesses, to administer all necessary oaths in the trial of the case, and to grant adjournments, as the court upon such trial. They must state the facts found and the conclusions of law, separately, and their decision must be given, and may be excepted to and reviewed in like manner. The report of the referees upon the whole issue stands as the decision of the court, and judgment may be entered thereon in the same manner as if the action had been tried by the court. When the reference is to report the facts, the report has the effect of a special verdict.

1. Trial

2. Findings

3. Exceptions

4. Miscellaneous

1. Trial

Referee appointed solely to take testimony and report cannot rule on admissibility of evidence. Brotherton v. Brotherton, 14 Neb. 186, 15 N.W. 347 (1883).

Report cannot be set aside except for cause as in granting new trials. Tingley v. Dolby, 13 Neb. 371, 14 N.W. 146 (1882).

Referee cannot grant motion for new trial. Murray v. School Dist. No. 3 of Platte County, 11 Neb. 438, 9 N.W. 573 (1881).

Motion for new trial is necessary to review decision. Light v. Kennard, 11 Neb. 129, 7 N.W. 539 (1881).

2. Findings

The recommended factual findings of a special master have the effect of a special verdict, and the report upon questions of fact, like the verdict of a jury, will not be set aside unless clearly against the weight of the evidence. Larkin v. Ethicon, Inc., 251 Neb. 169, 556 N.W.2d 44 (1996).

Unchallenged findings cannot be disputed on appeal. Chicago Lumber Co. v. Bancroft, 64 Neb. 176, 89 N.W. 780 (1902).

The failure to state findings of fact or conclusions of law is an irregularity that may be waived. Burkland v. Johnson, 50 Neb. 858, 70 N.W. 388 (1897).

Findings like verdict may be set aside on motion for new trial. School Dist. No. 1 of Harlan County v. Bishop, 46 Neb. 850, 65 N.W. 902 (1896).

Referee must state facts and conclusions separately, must give his decision, shall sign any true exceptions taken, and return same with his report. Gibson v. Gibson, 24 Neb. 394, 39 N.W. 450 (1888).

Court has power to modify findings and enter judgment on special findings, where inconsistent with general. Gillespie v. Brown & Ryan Bros., 16 Neb. 457, 20 N.W. 632 (1884).

The report of a referee upon questions of fact, like the verdict of a jury, will not be set aside unless clearly against the weight of the evidence. Brown v. O'Brien, 4 Neb. 195 (1876).

Findings on conflicting evidence are not disturbed on appeal. Creedon v. Patrick, 3 Neb. Unof. 459, 91 N.W. 872 (1902).

3. Exceptions

Where no exceptions are filed to findings of fact of a referee prior to confirmation, such findings are binding on all parties. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).

Where no exceptions are filed to report, judgment should be entered as on verdict. State v. Standard Oil Co. of Indiana, 63 Neb. 95, 88 N.W. 175 (1901).

4. Miscellaneous

Section applies to arbitrators. In re Arbitration of Johnson, 87 Neb. 375, 127 N.W. 133 (1910).

This section is applicable to arbitration proceedings. City of O'Neill v. Clark, 57 Neb. 760, 78 N.W. 256 (1899).

Referee's power expires at time set for filing report; but if filed later, is irregularity, and court may act thereon. Creedon v. Patrick, 3 Neb. Unof. 459, 91 N.W. 872 (1902).

Report has no judicial force until confirmed. Citizens Bank of Humphrey v. Stockslager, 1 Neb. Unof. 799, 96 N.W. 591 (1901).



25-1132 - Referees; how chosen; number.

25-1132. Referees; how chosen; number.

In all cases of reference, the parties, except when an infant may be a party, may agree upon a suitable person or persons, not exceeding three, and the reference shall be ordered accordingly; and if the parties do not agree, the court shall appoint one or more referees, not exceeding three, who shall be free from exception.

Failure to object to qualifications of referee until after approval of report precluded attack on that ground. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).



25-1133 - Repealed. Laws 2008, LB 1014, § 80.

25-1133. Repealed. Laws 2008, LB 1014, § 80.



25-1134 - Trial by referee; exceptions; report.

25-1134. Trial by referee; exceptions; report.

It shall be the duty of the referees to sign any true exceptions taken to any order or decision by them made in the case and return the same with their report to the court making the reference.

Referee, and not judge, must settle bill of exceptions. Bennett v. Baum, 90 Neb. 320, 133 N.W. 439 (1911).

This section confers authority upon a referee to sign a bill of exceptions. State ex rel. Dunterman v. Gaslin, 30 Neb. 651, 46 N.W. 917 (1890).



25-1135 - Reference in vacation; written consent required.

25-1135. Reference in vacation; written consent required.

A judge in vacation, upon the written consent of the parties, may make any order of reference which the court, of which he is a member, could make in term time. In such case, the order of reference shall be made on the written agreement of the parties to refer, and shall be filed with the clerk of the court with the other papers in the case.



25-1136 - Referees; oath or affirmation.

25-1136. Referees; oath or affirmation.

The referees must be sworn or affirmed well and faithfully to hear and examine the cause, and to make a just and true report therein according to the best of their understanding. The oath may be administered by any person authorized to take depositions.

Failure to take oath is an irregularity waived by proceeding to trial without objection. Lamaster v. Scofield and Cowperthwait, 5 Neb. 148 (1876).



25-1137 - Referees; compensation.

25-1137. Referees; compensation.

The referees shall be allowed such compensation for their services as the court may deem just and proper, which shall be taxed as a part of the costs in the case.

Referee's fees are taxed as part of the costs. Corn Belt Products Co. v. Mullins, 172 Neb. 561, 110 N.W.2d 845 (1961).



25-1138 - Exception, defined.

25-1138. Exception, defined.

An exception is an objection taken to a decision of the court upon a matter of law.



25-1139 - Taking and noting of exceptions; unnecessary, when.

25-1139. Taking and noting of exceptions; unnecessary, when.

Every litigant in any court or in any proceeding to which he is a party before any judge, magistrate, referee, board or tribunal, shall be deemed and taken, both in the trial court and before such judge, magistrate, referee, board or tribunal as well on appeal or error therefrom, as excepting to any judgment, order or other ruling, including the giving or refusal of instructions to the jury, made by such court, judge, magistrate, referee, board or tribunal at any stage of the case or proceeding, that is material and prejudicial to the substantial rights of the litigant and he shall not be required in order to preserve his rights actually to take, or to cause to be noted upon the record, any such exception.

An instruction to which no exception is noted on the record when given may be reviewed on appeal, former rule having been changed by statute. Derr v. Gunnell, 127 Neb. 708, 256 N.W. 725 (1934).

Bill of exceptions was sufficient hereunder to protect rights of accused. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Order of court in foreclosure suit, after evidence concluded, requiring defendant to file first brief, must be taken as excepted to, under this section. Quesner v. Novotny, 113 Neb. 827, 205 N.W. 566 (1925).



25-1140 - Bill of exceptions; filing of request; further proceedings governed by rules of court.

25-1140. Bill of exceptions; filing of request; further proceedings governed by rules of court.

Upon appeal from the district court, the party appealing may order a bill of exceptions by filing in the office of the clerk of the district court a praecipe therefor within the time allowed for filing a notice of appeal. The procedure for preparation, settlement, signature, allowance, certification, filing, and amendment of the bill of exceptions shall be regulated and governed by rules of practice prescribed by the Supreme Court.

1. Preparation and filing

2. Extension of time

3. Failure to obtain

4. Miscellaneous

1. Preparation and filing

Bill of exceptions was properly settled under statute in force at time of settlement. Lindgren v. School Dist. of Bridgeport, 170 Neb. 279, 102 N.W.2d 599 (1960).

On appeal to Supreme Court from district court in workmen's compensation case, bill of exceptions must be prepared, served, settled and filed in accordance with this section. Adkisson v. Gamble, 143 Neb. 417, 9 N.W.2d 711 (1943).

Court reporter's transcript or certificate of affidavit on motion for new trial is not essential. State ex rel. Farmers Mut. Ins. Co. of Nebraska v. Colby, 107 Neb. 372, 186 N.W. 355 (1922).

Bill of exceptions is necessary to review action of board of equalization of metropolitan water district. McCague Inv. Co. v. Metropolitan Water Dist. of Omaha, 101 Neb. 820, 165 N.W. 158 (1917).

Bill of exceptions is required on error proceedings to review action of State Banking Board in granting or refusing bank charter. State ex rel. White v. Morehead, 101 Neb. 37, 161 N.W. 1040 (1917).

Where it was obvious that the word "testimony" was used with reference to the evidence, certificate signed by judge that bill of exceptions contained all the testimony was sufficient. Woolworth v. Parker, 57 Neb. 417, 77 N.W. 1090 (1899).

Procedure in law and equity actions is the same. Uhling v. Schellenberg, 12 Neb. 609, 12 N.W. 272 (1882).

2. Extension of time

Time allowed by extension by its terms covered both preparation and serving of bill of exceptions, and reduced time for preparation. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Party must apply to trial judge for extension though his term has expired; successor cannot grant. Hanscom v. Lantry, 48 Neb. 665, 67 N.W. 762 (1896).

3. Failure to obtain

Where the bill of exceptions was patently incomplete on appeal, the Supreme Court disregarded it and affirmed orders of both lower courts on the basis that the pleadings supported the judgment granted below. Boosalis v. Horace Mann Ins. Co., 198 Neb. 148, 251 N.W.2d 885 (1977).

Where a municipal court judgment was reversed in district court, then appealed without a certified bill of exceptions, the Supreme Court limits its review to whether the pleadings support the judgment entered by the district court. Allgood v. Nebraska Humane Society, 197 Neb. 373, 248 N.W.2d 778 (1977).

In absence of bill of exceptions on a motion for new trial, judgment denying writ of habeas corpus will be affirmed where return to writ states a defense. McQueen v. Jones, 150 Neb. 853, 36 N.W.2d 271 (1949).

Where bill of exceptions is stricken because of failure to settle same, only question presented is whether or not the pleadings support the judgment. Dryden & Jensen v. Mach, 150 Neb. 629, 35 N.W.2d 497 (1949).

Where, upon appeal in a divorce case, the husband fails to comply with order to pay costs of appeal, resulting in failure to have bill of exceptions settled within time, decree may be reversed. Bonzo v. Bonzo, 138 Neb. 92, 292 N.W. 61 (1940).

Where the record contains no bill of exceptions and the pleadings are sufficient to support the judgment, the judgment will be affirmed. Occidental Bldg. & Loan Assn. v. Carlson, 134 Neb. 574, 279 N.W. 162 (1938).

4. Miscellaneous

Statute places the burden on the appellant to file a praecipe identifying the matter to be contained in the bill of exceptions. State v. Blue, 223 Neb. 379, 391 N.W.2d 102 (1986).

Rule 7, Revised Rules of the Supreme Court 1974, enacted pursuant to this section, govern bills of exceptions on appeal from the district court to the Supreme Court. State v. Jacobsen, 194 Neb. 105, 230 N.W.2d 219 (1975).

The bill of exceptions is the only vehicle for bringing evidence before the Supreme Court on appeal. Everts v. School Dist. No. 16 of Fillmore County, 175 Neb. 310, 121 N.W.2d 487 (1963).

The preparation and certification of bill of exceptions are governed by rule of the Supreme Court. Leu v. Swenson, 174 Neb. 591, 119 N.W.2d 68 (1962).

Rules of Supreme Court for preparation of bill of exceptions are authorized by this section. Hilligas v. Farr, 171 Neb. 105, 105 N.W.2d 578 (1960).

Time for settling bill of exceptions provided by this section applies to proceedings in error in criminal case. Bryant v. State, 153 Neb. 490, 45 N.W.2d 169 (1950).

Affidavits used in district court in support of motion to set aside default judgment must be embodied in a bill of exceptions for purposes of review. Benson v. General Implement Corporation, 151 Neb. 234, 37 N.W.2d 223 (1949).

Sufficient exceptions were taken on behalf of accused. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

"Case stated," under Supreme Court rule is equivalent to bill of exceptions; must be certified by trial judge and filed with clerk. Bank of Benson v. Gordon, 101 Neb. 162, 162 N.W. 419 (1917).

Expense of bill of exceptions is taxable as costs in district court. Pettis v. Green River Asphalt Co., 71 Neb. 513, 99 N.W. 235, 101 N.W. 333 (1904).

Purpose is to bring into record matters that would not otherwise appear. Mandell v. Weldin, 59 Neb. 699, 82 N.W. 6 (1900).

A bill of exceptions settled in one case cannot be made the bill of exceptions in another case solely by stipulation. Murphy v. Warren, 55 Neb. 220, 75 N.W. 575 (1898).

Remedy for reporter's delay is motion for new trial. Mathews v. Mulford, 53 Neb. 252, 73 N.W. 661 (1898).

It is only in the exceptional cases enumerated that clerk of district court is authorized to sign and allow bill of exceptions. Glass v. Zutavern, 43 Neb. 334, 61 N.W. 579 (1895).



25-1140.01 - Repealed. Laws 1959, c. 104, § 3.

25-1140.01. Repealed. Laws 1959, c. 104, § 3.



25-1140.02 - Repealed. Laws 1959, c. 104, § 3.

25-1140.02. Repealed. Laws 1959, c. 104, § 3.



25-1140.03 - Repealed. Laws 1959, c. 104, § 3.

25-1140.03. Repealed. Laws 1959, c. 104, § 3.



25-1140.04 - Repealed. Laws 1959, c. 104, § 3.

25-1140.04. Repealed. Laws 1959, c. 104, § 3.



25-1140.05 - Repealed. Laws 1959, c. 104, § 3.

25-1140.05. Repealed. Laws 1959, c. 104, § 3.



25-1140.06 - Repealed. Laws 1959, c. 104, § 3.

25-1140.06. Repealed. Laws 1959, c. 104, § 3.



25-1140.07 - Repealed. Laws 1959, c. 104, § 3.

25-1140.07. Repealed. Laws 1959, c. 104, § 3.



25-1140.08 - Bill of exceptions; boards and tribunals; filing of request; further proceedings governed by rules of court.

25-1140.08. Bill of exceptions; boards and tribunals; filing of request; further proceedings governed by rules of court.

This section shall apply to all appeals and error proceedings where specific provision is not made by law for a bill of exceptions. Any reporter approved by the officer, board, or tribunal from which the appeal or error proceeding is taken may attend and record the trial or proceedings. Upon the filing of a praecipe therefor by any party within the time allowed for filing of notice of appeal or petition in error, the reporter shall prepare a bill of exceptions. The procedure for preparation, settlement, signature, allowance, certification, filing, and amendment shall be regulated and governed by rules of practice prescribed by the Supreme Court.

1. Workers' Compensation Court

2. Public Service Commission

3. County board

4. County court

5. Miscellaneous

1. Workers' Compensation Court

A bill of exceptions on appeal from the district court in a workmen's compensation case must be prepared, served, settled and filed in accordance with this section. Gilmore v. State, 148 Neb. 10, 26 N.W.2d 296 (1947); Ratay v. Wylie, 147 Neb. 201, 22 N.W.2d 622 (1946).

2. Public Service Commission

This section does not apply to bill of exceptions on appeals from the State Railway Commission. In re Application of Moritz v. State Railway Commission, 147 Neb. 400, 23 N.W.2d 545 (1946).

3. County board

A bill of exceptions may be preserved from the county court. State v. Allen, 159 Neb. 314, 66 N.W.2d 830 (1954).

In case before county board, bill of exceptions must be authenticated by county clerk. Union P. R. R. Co. v. Colfax County, 84 Neb. 778, 122 N.W. 29 (1909).

4. County court

Procedure in county court as to bill of exceptions is same as in justice court. Sedgwick v. Durham, 45 Neb. 86, 63 N.W. 142 (1895).

In term case in county court, judge may sign bill any time during term. Osborne v. Canfield, 33 Neb. 330, 50 N.W. 167 (1891).

5. Miscellaneous

Requirement of bill of exceptions is applicable to review action of State Board of Equalization. State ex rel. U. P. R. R. Co. v. State Board of Equalization & Assessment, 81 Neb. 139, 115 N.W. 789 (1908).

Bill of exceptions should be obtained to review ruling of county board of equalization. Field v. Nebraska Tel. Co., 74 Neb. 419, 104 N.W. 932 (1905).

Referee may certify, where trial before him; judge or clerk cannot. Disbrow & Co. v. McNish, 52 Neb. 309, 72 N.W. 216 (1897).



25-1140.09 - Bill of exceptions; preparation; court reporter; fees; procedure for preparation; taxation of cost.

25-1140.09. Bill of exceptions; preparation; court reporter; fees; procedure for preparation; taxation of cost.

On the application of the county attorney or any party to a suit in which a record of the proceedings has been made, upon receipt of the notice provided in section 29-2525, or upon the filing of a praecipe for a bill of exceptions by an appealing party in the office of the clerk of the district court as provided in section 25-1140, the court reporter shall prepare a transcribed copy of the proceedings so recorded or any part thereof. The reporter shall be entitled to receive, in addition to his or her salary, a per-page fee as prescribed by the Supreme Court for the original copy and each additional copy, to be paid by the party requesting the same except as otherwise provided in this section.

When the transcribed copy of the proceedings is required by the county attorney, the fee therefor shall be paid by the county in the same manner as other claims are paid. When the defendant in a criminal case, after conviction, makes an affidavit that he or she is unable by reason of his or her poverty to pay for such copy, the court or judge thereof may, by order endorsed on such affidavit, direct delivery of such transcribed copy to such defendant, and the fee shall be paid by the county in the same manner as other claims are allowed and paid. When such copy is prepared in any criminal case in which the sentence adjudged is capital, the fees therefor shall be paid by the county in the same manner as other claims are allowed or paid.

The fee for preparation of a bill of exceptions and the procedure for preparation, settlement, signature, allowance, certification, filing, and amendment of a bill of exceptions shall be regulated and governed by rules of practice prescribed by the Supreme Court. The fee paid shall be taxed, by the clerk of the district court, to the party against whom the judgment or decree is rendered except as otherwise ordered by the presiding district judge.

1. Poverty affidavit

2. Fees

3. Miscellaneous

1. Poverty affidavit

The determination of defendant's ability to pay for bill of exceptions is within discretion of trial court. State v. Eberhardt, 179 Neb. 843, 140 N.W.2d 802 (1966).

Poverty affidavit must be filed within same period of time as is provided by rule of court for ordering bill of exceptions. Kennedy v. State, 170 Neb. 348, 102 N.W.2d 620 (1960).

Affidavit of poverty must be filed in district court. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Where poverty affidavit is filed, defendant is entitled to bill of exceptions at cost of county unless it is shown that affidavit is untrue or that inability to pay is occasioned by defendant's own willful act. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

When affidavit of poverty, supported by oral evidence sufficient to meet requirements of statute, is filed, court must direct reporter to prepare bill of exceptions at county's expense. Rice v. State, 120 Neb. 641, 234 N.W. 566 (1931).

Request for bill of exceptions at county's expense should be denied where it is shown that the applicant's poverty is untrue or occasioned by own willful act. Altis v. State, 109 Neb. 776, 192 N.W. 327 (1923).

2. Fees

Cost of bill of exceptions is fixed by statute. Anderson v. Evans, 168 Neb. 373, 96 N.W.2d 44 (1959).

Where court reporter charges amount in excess of that authorized by statute, he may be directed to refund overcharge. State ex rel. Beck v. Associates Discount Corp., 168 Neb. 298, 96 N.W.2d 55 (1959).

Charge for preparation of bill of exceptions was excessive. Young v. Young, 166 Neb. 532, 89 N.W.2d 763 (1958).

Cost of preparation of bill of exceptions is controlled by this section. Pueppka v. Iowa Mutual Ins. Co., 166 Neb. 203, 88 N.W.2d 657 (1958).

3. Miscellaneous

In criminal cases, bill of exceptions must be prepared within forty days of time petition in error is filed unless time is extended. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Time to settle bill of exceptions in criminal case commences to run upon filing of petition in error in Supreme Court. Bryant v. State, 153 Neb. 490, 45 N.W.2d 169 (1950).

Transcript of proceedings before Board of Equalization may be compelled by mandamus. Mockett v. State ex rel. Woods, 70 Neb. 518, 97 N.W. 588 (1903).

If transcript cannot be had, relief may be obtained in equity. Holland v. Chicago, B. & Q. R. R. Co., 52 Neb. 100, 71 N.W. 989 (1897).

Section is constitutional and amendment germane to title of original act. State ex rel. Carey v. Cornell, 50 Neb. 526, 70 N.W. 56 (1897).

Transcript will not be ordered by Supreme Court where party has not complied with or sought review of order below. Argabright v. State, 46 Neb. 822, 65 N.W. 886 (1896).

Reporter's notes are not public records and certified copy is inadmissible as evidence. Smith v. State, 42 Neb. 356, 60 N.W. 585 (1894); Jordan v. Howe, 4 Neb. Unof. 667, 95 N.W. 853 (1903).

Party is entitled to rely upon transcript being produced correctly and in time. Curran v. Wilcox, 10 Neb. 449, 6 N.W. 762 (1880).



25-1141 - Testimony; repetition of objections unnecessary.

25-1141. Testimony; repetition of objections unnecessary.

Where an objection has once been made to the admission of testimony and overruled by the court it shall be unnecessary to repeat the same objection to further testimony of the same nature by the same witness in order to save the error, if any, in the ruling of the court whereby such testimony was received.

Where incompetent testimony is admitted, failure to object to substantially same incompetent testimony by another witness waives the error in admission of testimony of first witness. Shamburg v. Folkers, 187 Neb. 169, 188 N.W.2d 723 (1971).

Section has no application to testimony of same nature by other witnesses. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Where former objection was made and overruled it was unnecessary to repeat the same objection to the later testimony of the same nature by the same witness in order to save error, if any. In re House's Estate, 145 Neb. 866, 18 N.W.2d 500 (1945); Triplett v. Western Public Service Co., 129 Neb. 799, 263 N.W. 229 (1935).

If the question relates to the same identical transaction or conversation, and calls for testimony of the same nature, it is not necessary that the objection be repeated to save the error in the appellate court. In re Vanicek's Estate, 145 Neb. 531, 17 N.W.2d 477 (1945).

Objection to question as incompetent having been overruled, it is not necessary to repeat objection to other questions relating to the same subject. Zediker v. State, 114 Neb. 292, 207 N.W. 168 (1926); Daggett v. State, 114 Neb. 238, 206 N.W. 735 (1925).



25-1142 - New trial, defined; grounds.

25-1142. New trial, defined; grounds.

A new trial is a reexamination in the same court of an issue of fact after a verdict by a jury, report of a referee, or a trial and decision by the court. The former verdict, report, or decision shall be vacated and a new trial granted on the application of the party aggrieved for any of the following causes affecting materially the substantial rights of such party: (1) Irregularity in the proceedings of the court, jury, referee, or prevailing party or any order of the court or referee or abuse of discretion by which the party was prevented from having a fair trial; (2) misconduct of the jury or prevailing party; (3) accident or surprise, which ordinary prudence could not have guarded against; (4) excessive damages, appearing to have been given under the influence of passion or prejudice; (5) error in the assessment of the amount of recovery, whether too large or too small, if the action is upon a contract or for the injury or detention of property; (6) that the verdict, report, or decision is not sustained by sufficient evidence or is contrary to law; (7) newly discovered evidence, material for the party applying, which the moving party could not, with reasonable diligence, have discovered and produced at the trial; and (8) error of law occurring at the trial and excepted to by the party making the application.

1. Irregularity

2. Misconduct

3. Accident or surprise

4. Excessive damages

5. Error in assessment

6. Contrary to evidence or law

7. Newly discovered evidence

8. Error of law

9. Miscellaneous

1. Irregularity

Motion for new trial was properly sustained. Hickman-Williams Agency v. Haney, 152 Neb. 219, 40 N.W.2d 813 (1950).

Granted on first ground only for irregularities specifically assigned. Risse v. Gasch, 43 Neb. 287, 61 N.W. 616 (1895); Spencer v. Thistle, 13 Neb. 201, 13 N.W. 208 (1882).

2. Misconduct

In a motion for new trial, allegations of misconduct by jurors must be substantiated by competent evidence, be related to a disputed matter that is relevant to the issues in the case, and have influenced the jurors in arriving at the verdict. Leavitt ex rel. Leavitt v. Magid, 257 Neb. 440, 598 N.W.2d 722 (1999).

Trial court's refusal to order juror to make affidavits as to occurrence in jury, not amounting to reversible misconduct, is not erroneous. Egan v. State, 97 Neb. 731, 151 N.W. 237 (1915).

Assertion of opinion or of expert knowledge by jurors in jury room inheres in verdict and is not misconduct; but otherwise as to statements by juror of material facts not in evidence but within his personal knowledge. Corn Exchange Nat. Bank v. Ochlare Orchards Co., 97 Neb. 536, 150 N.W. 651 (1915).

Misconduct without knowledge or consent of interested parties will not require reversal, unless verdict affected. Zancanella v. Omaha & C. B. St. Ry. Co., 96 Neb. 596, 148 N.W. 158 (1914).

It is misconduct for juror to base verdict upon independent personal knowledge. Falls City v. Sperry, 68 Neb. 420, 94 N.W. 529 (1903).

Misconduct of counsel in argument may be ground for new trial. Barr v. Post, 56 Neb. 698, 77 N.W. 123 (1898); Bullis v. Drake, 20 Neb. 167, 29 N.W. 292 (1886).

Where it is clear that a verdict of a jury is based on a compromise of the difference of opinion of its individual members and in disregard of the evidence, it is not error to set it aside. Meyer v. Shamp, 51 Neb. 424, 71 N.W. 57 (1897).

Misconduct does not necessarily imply evil or corrupt motive. Chicago, St. P., M. & O. R. R. Co. v. Deaver, 45 Neb. 307, 63 N.W. 790 (1895).

3. Accident or surprise

Motion to vacate default judgment was in legal effect a motion for new trial. Shipley v. McNeel, 149 Neb. 793, 32 N.W.2d 636 (1948).

A variance between the testimony of a witness at the present trial and at a former trial does not require a new trial on the ground of surprise, where the variance is immaterial. Riesland v. Dawson County Irr. Co., 134 Neb. 773, 279 N.W. 726 (1938).

New trial on third ground will be denied when based upon facts known to moving party during the trial. Matoushek v. Dutcher & Sons, 67 Neb. 627, 93 N.W. 1049 (1903).

In absence of abuse of discretion of trial court, denial of motion for new trial on ground of accident or surprise will not be disturbed. Zimmerer v. Fremont Nat. Bank, 59 Neb. 661, 81 N.W. 849 (1900).

4. Excessive damages

When an amount of recovery is excessive and the excess can be reasonably ascertained and a remittitur granted, the amount of the recovery is no longer too large and a new trial is not required. Barbour v. Jenson Commercial Distributing Co., 212 Neb. 512, 323 N.W.2d 824 (1982).

In order to grant a new trial because of excessive damages appearing to have been given under the influence of passion or prejudice in a personal injury case, the reviewing court must be able to say, as a matter of law, that the amount is excessive. Hickey v. Omaha & C. B. St. Ry. Co., 140 Neb. 665, 1 N.W.2d 304 (1941).

A verdict so clearly excessive as to induce the belief by the reviewing court that it must have been founded on passion and prejudice will be set aside and a new trial awarded. Heiden v. Loup River Public Power Dist., 139 Neb. 754, 298 N.W. 736 (1941).

New trial was properly granted on ground of excessive verdict resulting from passion and prejudice. Stewart v. Weiner, 108 Neb. 49, 187 N.W. 121 (1922); Hutchinson v. Western Bridge & Construction Co., 97 Neb. 439, 150 N.W. 193 (1914).

Passion or prejudice is not necessarily inferable from excessive verdict. Wainwright v. Satterfield, 52 Neb. 403, 72 N.W. 359 (1897); Omaha Fire Ins. Co. v. Thompson, 50 Neb. 580, 70 N.W. 30 (1897).

Verdict of $120,000 for injury to knee resulting in loss of kneecap does not shock the conscience where plaintiff adduced extensive evidence of pain and suffering. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).

5. Error in assessment

When the amount of the damages allowed by a jury is inadequate under the evidence in the case, it is error for the trial court to refuse to set aside such verdict. Preston v. Farmers Irr. Dist., 134 Neb. 503, 279 N.W. 298 (1938).

New trial is not ordinarily granted in personal injury actions on ground of inadequacy of amount of verdict alone. Blakely v. Omaha & C. B. St. Ry. Co., 94 Neb. 119, 142 N.W. 525 (1913); O'Reilly v. Hoover, 70 Neb. 357, 97 N.W. 470 (1903).

Error in assessment of amount of recovery cannot be reviewed under assignment in motion of insufficiency of evidence to support verdict. Warner v. Sohn, 85 Neb. 571, 123 N.W. 1054 (1909).

Where amount of recovery awarded by verdict is too small, it may call for a reversal of judgment. Yager v. Exchange Nat. Bank of Hastings, 57 Neb. 310, 77 N.W. 768 (1899).

Error in assessment of amount of recovery must be specifically set forth. Beavers v. Missouri P. Ry. Co., 47 Neb. 761, 66 N.W. 821 (1896).

Assignment of error that verdict is not supported by sufficient evidence is insufficient to raise question of error in failing to allow interest. Riverside Coal Co. v. Holmes, 36 Neb. 858, 55 N.W. 255 (1893).

6. Contrary to evidence or law

If a verdict shocks the conscience, it necessarily follows that the verdict was the result of passion, prejudice, mistake, or some other means not apparent in the record. Crewdson v. Burlington Northern RR. Co., 234 Neb. 631, 452 N.W.2d 270 (1990).

A trial court may grant a motion for new trial on the ground that the verdict is not sustained by sufficient evidence even though no motion for a directed verdict is made. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).

New trial should be granted where verdict is so clearly wrong as to induce belief that it must have resulted from passion, prejudice, mistake, or something not apparent. Burge v. C. F. Adams Co., 98 Neb. 4, 151 N.W. 949 (1915); Fredericks v. Chicago & N. W. Ry. Co., 96 Neb. 27, 146 N.W. 1011 (1914); Garfield v. Hodges & Baldwin, 90 Neb. 122, 132 N.W. 923 (1911).

New trial should be allowed where material uncontradicted evidence is clearly disregarded by jury. Hileman v. Maxwell, 97 Neb. 14, 149 N.W. 44 (1914).

Verdict should not be set aside if it can be sustained in any rational view of the evidence. Lammers v. Boehmer, 62 Neb. 159, 86 N.W. 1067 (1901).

Verdict contrary to law should be set aside if unwarranted by pleadings or in evident disregard of instructions. Westinghouse Co. v. Tilden, 56 Neb. 129, 76 N.W. 416 (1898); Wilson v. City Nat. Bank of Kearney, 51 Neb. 87, 70 N.W. 501 (1897).

Verdict clearly and unmistakably against the evidence should be set aside. Lubker v. Grand Detour Plow Co., 53 Neb. 111, 73 N.W. 457 (1897); Norfolk Beet-Sugar Co. v. Koch, 52 Neb. 197, 71 N.W. 1015 (1897).

7. Newly discovered evidence

In order to make a sufficient showing for a new trial on the ground of newly discovered evidence, the proof in support thereof must show that such evidence is now available which neither the litigant nor counsel could have discovered by the exercise of reasonable diligence and that the evidence is not merely cumulative, but competent, relevant, and material, and of such character as to reasonably justify a belief that its admission would bring about a different result if a new trial were granted. Betterman v. Department of Motor Vehicles, 273 Neb. 178, 728 N.W.2d 570 (2007).

The lower court did not abuse its discretion in overruling a motion for new trial when any material evidence presented as "newly discovered" could have been discovered and produced at the summary judgment hearing or prior to the entry of summary judgment. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

New evidence offered in support of a motion for new trial must be so potent that, by strengthening evidence already offered, a new trial would probably result in a new verdict. State v. Koch, 224 Neb. 926, 402 N.W.2d 275 (1987).

A witness' testimony is not newly discovered evidence within the meaning of this section, where plaintiff's counsel knew what the witness' testimony would be but failed to serve a subpoena on the witness and the witness failed to appear at trial. Schroll v. Fulton, 213 Neb. 310, 328 N.W.2d 780 (1983).

Where the record revealed that evidence was in existence prior to trial and that neither the litigant nor his counsel, at the time of trial, could show that he exercised due diligence to discover it, the grounds for a new trial based on newly discovered evidence were not satisfied. Smith v. Erftmier, 210 Neb. 486, 315 N.W.2d 445 (1982).

Under section 25-1144, an application for new trial on the grounds of newly discovered evidence was required to be supported by affidavit. State v. Belding, 190 Neb. 646, 211 N.W.2d 715 (1973).

New trial on the ground of newly discovered evidence may be granted after an appeal to Supreme Court has been taken and disposed of. Finnern v. Bruner, 170 Neb. 170, 101 N.W.2d 905 (1960).

Except in extraordinary cases, evidence of facts occurring after the trial will not support a motion for new trial as newly discovered evidence. Wagner v. Loup River Public Power Dist., 150 Neb. 7, 33 N.W.2d 300 (1948).

Newly discovered evidence is not a ground for a new trial where the exercise of due diligence before trial would have produced it. Jensen v. John Hancock Mutual Life Ins. Co., 145 Neb. 409, 16 N.W.2d 847 (1944).

In order to obtain a new trial on the ground of newly discovered evidence, the evidence alleged to have been newly discovered must be such that the party applying for the new trial could not with reasonable diligence have discovered and produced it at the trial. Gate City Co. v. Douglas County, 135 Neb. 531, 282 N.W. 532 (1938).

New evidence must be not merely cumulative but such as to warrant the belief that it might cause a jury to arrive at a different verdict. Miller v. Olander, 133 Neb. 762, 277 N.W. 72 (1938).

Motion for new trial was properly overruled where it was based on ground of newly discovered evidence which consisted of facts known to defendant which she failed to give to her attorney. Breen v. Nugent, 133 Neb. 131, 274 N.W. 379 (1937).

To warrant new trial for newly discovered evidence, it must appear that evidence could not have been discovered by due diligence, that it renders clear what was before uncertain, and that it will probably bring about a different result. Erwin v. Watson Bros. Transfer Co., 129 Neb. 64, 260 N.W. 565 (1935).

Requirement of showing for new trial on ground of newly discovered evidence set forth. Wiegand v. Lincoln Traction Co., 123 Neb. 766, 244 N.W. 298 (1932).

New trial should not be granted for newly discovered evidence where alleged new witness was accessible, no good reason being shown why not produced at trial. Buzzello v. Sramek, 110 Neb. 262, 193 N.W. 743 (1923).

Motion on ground of newly discovered evidence was properly sustained on strong showing that evidence materially affecting amount of recovery, on point not suggested by pleadings, was untrue, and defeated party might not reasonably have anticipated it. Coon v. Drainage Dist. No. 1, Richardson County, 99 Neb. 138, 155 N.W. 799 (1915).

It is indispensable that moving party show diligence. Van Horn v. Cooper & Cole Bros., 88 Neb. 687, 130 N.W. 567 (1911).

New trial should not be allowed for newly discovered evidence merely cumulative in its nature. Parkins v. Missouri P. Ry. Co., 79 Neb. 788, 113 N.W. 265 (1907).

Application for new trial on ground of newly discovered evidence must show facts constituting alleged due diligence; statement in language of statute is insufficient. Todd v. City of Crete, 79 Neb. 677, 115 N.W. 307 (1908); Heady v. Fishburn, 3 Neb. 263 (1874).

The newly discovered evidence must be of such controlling nature as probably to change the result. Dickinson v. Aldrich, 79 Neb. 198, 112 N.W. 293 (1907); Williams v. Miles, 73 Neb. 193, 102 N.W. 482 (1905).

Application for new trial on ground of newly discovered evidence should, when practicable, be verified by both party and his attorney. Nebraska Tel. Co. v. Jones, 60 Neb. 396, 83 N.W. 197 (1900); Draper v. Taylor, 58 Neb. 787, 79 N.W. 709 (1899).

Application on ground of newly discovered evidence should be accompanied by affidavit of new witness, or absence accounted for. Nebraska Tel. Co. v. Jones, 60 Neb. 396, 83 N.W. 197 (1900).

8. Error of law

Assignment in motion for new trial that errors of law occurred at the trial does not present correctness of giving or refusing instructions. Drucker v. Goscar, Inc., 184 Neb. 475, 168 N.W.2d 534 (1969).

An error of law occurring at the trial must be raised by appropriate motion or request in the trial court. Zavoral v. Pacific Intermountain Express, 178 Neb. 161, 132 N.W.2d 329 (1965).

Error without prejudice is not sufficient to cause granting of a new trial. Klein v. Wilson, 167 Neb. 779, 94 N.W.2d 672 (1959).

Where refusal to give a requested instruction is not alleged as error in motion for new trial, it may not be asserted as error on appeal. Robinson v. Meyer, 165 Neb. 706, 87 N.W.2d 231 (1957).

An order overruling motion to strike petition or to strike from petition will be reviewed on appeal although not assigned as error in motion for new trial. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935).

Error in giving or refusing instructions must be specifically assigned. Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897).

A motion for new trial should be granted only where there is an error prejudicial to the rights of the unsuccessful party. Cotton v. Gering Pub. Sch., 1 Neb. App. 1036, 511 N.W.2d 549 (1993).

Inadvertent mention of plaintiff's lack of health insurance is not prejudicial error requiring mistrial where it is not shown that jury inferred that plaintiff was incapable of paying expenses. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).

9. Miscellaneous

A motion which purportedly seeks a "new trial" after an entry of a summary judgment is not a proper motion for new trial. A new trial is a reexamination of an issue of fact by the same court, and a trial court does not resolve factual issues when ruling on a motion for summary judgment. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

A party seeking to prove that the opposing party was driving a particular vehicle could have, with reasonable diligence, discovered the vehicle's odometer reading prior to a summary judgment hearing on the matter. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

In reviewing the district court's order granting a new trial, the decision of the trial court will be upheld in the absence of an abuse of discretion. Bowley v. W.S.A., Inc., 264 Neb. 6, 645 N.W.2d 512 (2002).

The only pleading which tolls the time for the filing of an appeal is a motion for new trial as set out in this section, and the motion must state the statutory grounds found in this section. Breeden v. Nebraska Methodist Hosp., 257 Neb. 371, 598 N.W.2d 441 (1999).

A motion to vacate an order of dismissal is equivalent to a motion for new trial. Abboud v. Cutler, 238 Neb. 177, 469 N.W.2d 763 (1991).

Motion to correct verdict forms, because it sought not a reexamination of an issue of fact but, rather, an investigation into a possible clerical error of the jury, was not a motion for new trial and thus not subject to the 10-day filing limit imposed by section 25-1143. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

The Nebraska Workers' Compensation Act does not provide for a motion for new trial in the Nebraska Workers' Compensation Court. Carter v. Weyerhaeuser, 234 Neb. 558, 452 N.W.2d 32 (1990).

A motion for new trial is authorized after a judgment notwithstanding the verdict and, during pendency of such motion, suspends or tolls the time limit to comply with requirements for an appeal to the Nebraska Supreme Court. Dunn v. Hemberger, 230 Neb. 171, 430 N.W.2d 516 (1988).

Since a new trial is a reexamination in the same court of issues previously decided by it, the constitutional issues not raised by the pleadings may not be raised in the motion for a new trial. State ex rel. Douglas v. Schroeder, 212 Neb. 562, 324 N.W.2d 391 (1982).

None of the grounds for a new trial, except for newly discovered evidence, include remedying a proof defect. Battiato v. Falstaff Brewing Corp., 212 Neb. 474, 323 N.W.2d 105 (1982).

The trial court has the power and the authority to grant a new trial where such legal cause or reason therefor appears in the record and timely appropriate motions for a new trial have been filed, notwithstanding the fact that no preliminary motion for a directed verdict has been made. Lockhart v. Continental Cheese, Inc., 203 Neb. 331, 278 N.W.2d 604 (1979).

Diligent discovery before trial requires litigant to attempt examination where on notice that evidence may be relevant. Maddox v. First Westroads Bank, 199 Neb. 81, 256 N.W.2d 647 (1977).

Trial court had authority to vacate judgment it had entered for plaintiff after trial to the court, and to then enter judgment for defendants on motion couched in terms of section 25-1315.02. Woodmen of the World Life Ins. Soc. v. Peter Kiewit Sons' Co., 196 Neb. 158, 241 N.W.2d 674 (1976).

On appeal from a county or municipal court, notice of appeal and bond must be filed within ten days after rendition of judgment and this period cannot be prolonged by filing a motion for new trial. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).

The constitutionality of the guest statute could not be first raised in the motion for new trial. Zoimen v. Landsman, 192 Neb. 561, 223 N.W.2d 49 (1974).

An issue of constitutionality not raised in the pleadings cannot be raised in a motion for new trial. Hale v. Taylor, 192 Neb. 298, 220 N.W.2d 378 (1974).

If a new trial will involve the reexamination of an issue of fact, the granting thereof is appealable. Morford v. Lipsey Meat Co., Inc., 179 Neb. 420, 138 N.W.2d 653 (1965).

A new trial is a reexamination in the same court of an issue of fact. Central Sur. & Ins. Corp. v. Atlantic Nat. Ins. Co., 178 Neb. 226, 132 N.W.2d 758 (1965).

Motion for new trial in divorce action specified four of the eight grounds set forth in this section. Isom v. Isom, 176 Neb. 344, 126 N.W.2d 198 (1964).

A new trial does not involve an original examination of issues, but only re-examination. Otteman v. Interstate Fire & Cas. Co. Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

A motion for a new trial within the purview of this section must be for a complete new trial. Harman v. Swanson, 169 Neb. 452, 100 N.W.2d 33 (1959).

Failure of litigant to ascertain facts shown by an existing public record is not reasonable diligence. Wemmer v. Young, 167 Neb. 495, 93 N.W.2d 837 (1958).

Motion for new trial is proper even though ruling thereon does not require a re-examination of an issue of fact. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

Assignments of error on appeal may not be sufficient although substantially in the language relating to motions for new trial. Backer v. City of Sidney, 165 Neb. 816, 87 N.W.2d 610 (1958).

Motion for new trial by plaintiff was sufficient as to joint defendants. Wisnieski v. Moeller, 165 Neb. 476, 86 N.W.2d 52 (1957).

Assignments of error couched in exact words of motion for new trial generally are insufficient. Wieck v. Blessin, 165 Neb. 282, 85 N.W.2d 628 (1957).

Motion for new trial may be granted although no preliminary motion for directed verdict has been made. Kohl v. Unkel, 163 Neb. 257, 79 N.W.2d 405 (1956).

The grounds for a new trial are statutory. State v. Kubik, 159 Neb. 509, 67 N.W.2d 755 (1954).

Supreme Court may consider on appeal an additional reason for granting of new trial. Danielsen v. Eickhoff, 159 Neb. 374, 66 N.W.2d 913 (1954).

If legal reason exists, court should sustain motion. Pongruber v. Patrick, 157 Neb. 799, 61 N.W.2d 578 (1953).

Assignment of error in language of statute was sufficient. Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951).

Motion filed setting up grounds under this section did not authorize vacation of judgment after term. Nemetz v. Nemetz, 152 Neb. 178, 40 N.W.2d 685 (1950).

A new trial is a reexamination in the same court of an issue of fact. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

To be ground for new trial, error must affect materially the substantial rights of a party. Greenberg v. Fireman's Fund Ins. Co., 150 Neb. 695, 35 N.W.2d 772 (1949).

The remedy provided for errors committed during a trial is a new trial. Schnell v. United Hail Ins. Co., 145 Neb. 768, 18 N.W.2d 112 (1945).

When a general verdict is vacated or set aside by the trial court for errors specified in this section, it should award a new trial. In re George's Estate, 144 Neb. 915, 18 N.W.2d 68 (1945).

It is sufficient to set out grounds for new trial in language of the statute. McCullough v. Omaha Coliseum Corporation, 144 Neb. 92, 12 N.W.2d 639 (1944).

A copy of the provisions of this section is insufficient as an assignment of errors upon appeal. Labs v. Farmers State Bank of Millard, 135 Neb. 130, 280 N.W. 452 (1938).

Power of setting aside a verdict on ground that it is excessive should be used sparingly. Watson v. Miller, 131 Neb. 74, 267 N.W. 230 (1936).

Where defendant's motion for new trial is sustained, former judgment set aside, and judgment of dismissal of cause of action is entered, plaintiff becomes the "aggrieved party" with right to present motion for a new trial. Elfers v. Schuff & Sons Hotel Co., 127 Neb. 236, 254 N.W. 885 (1934).

Statute does not abridge the inherent power of the court to vacate or modify its own judgments during the term. Lyman v. Dunn, 125 Neb. 770, 252 N.W. 197 (1934).

Procedure under tax foreclosure statute necessarily invokes equity jurisdiction, hence motion for new trial hereunder was not required. Douglas County v. Barker Co., 125 Neb. 253, 249 N.W. 607 (1933).

In absence of motion for new trial, the only question presented by record is determination of whether defendant's answer supports judgment entered. Hamaker v. Patrick, 122 Neb. 688, 241 N.W. 537 (1932).

When, in equity case, Supreme Court on appeal directs trial court to enter different judgment, defeated party may file motion for new trial within three days after entry thereof. Ward v. Geary, 115 Neb. 58, 211 N.W. 208 (1926).

Affidavits of jurors are incompetent to show how amount of verdict computed. Palmer v. Parmele, 104 Neb. 30, 175 N.W. 649 (1919).

Section relates only to applications for new trial at same term judgment was rendered. Wunrath v. Peoples Fur. & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

New trial should be granted by equity court where party is deprived of bill of exceptions, because of inability of court reporter to furnish transcript of evidence. Ferber v. Leise, 97 Neb. 795, 151 N.W. 307 (1915).

Where special findings are returned, motion for new trial may be filed within three days from entry of judgment vacating general verdict and entering judgment on special findings. Platte County Bank v. Clark, 81 Neb. 255, 115 N.W. 787 (1908).

Application must be made during same term, and, except on newly discovered evidence, within three days. Carmack v. Erdenberger, 77 Neb. 592, 110 N.W. 315 (1906).

Right to new trial is waived by stay of judgment or decree. Rice v. Parrott, 76 Neb. 501, 107 N.W. 840 (1906), affirmed on rehearing 76 Neb. 505, 111 N.W. 583 (1907); Banks v. Hitchcock, 20 Neb. 315, 30 N.W. 56 (1886).

Where error complained of involves no reexamination of issues of fact, motion for new trial is not a prerequisite to review. Bannard v. Duncan, 65 Neb. 179, 90 N.W. 947 (1902).

Requirement of filing of motion applies only to issues of fact. Horton v. State ex rel. Hayden, 60 Neb. 701, 84 N.W. 87 (1900).

This section does not abridge power of court to vacate its own judgments during term. Bradley v. Slater, 58 Neb. 554, 78 N.W. 1069 (1899).

Motion may not be heard in vacation. Hodgin v. Whitcomb, 51 Neb. 617, 71 N.W. 314 (1897).

Primary purpose of section is to afford trial court the opportunity to correct its own errors. Weber v. Kirkendall, 44 Neb. 766, 63 N.W. 35 (1895).

New trial cannot be granted on grounds other than those prescribed by law. Risse v. Gasch, 43 Neb. 287, 61 N.W. 616 (1895).

Motion does not per se stay execution of judgment or decree. Von Dorn v. Mengedoht, 41 Neb. 525, 59 N.W. 800 (1894).

Additional grounds are not assignable by amendment at subsequent term. Aultman, Miller & Co. v. Leahey, 24 Neb. 286, 38 N.W. 740 (1888).

Motion may be heard at subsequent term. Chadron Loan & Building Assn. v. Scott, 4 Neb. Unof. 694, 96 N.W. 220 (1903).

Summary judgment is not a trial within the meaning of this section. Vesely v. National Travelers Life Co., 12 Neb. App. 622, 682 N.W.2d 713 (2004).



25-1143 - Repealed. Laws 2000, LB 921, § 38.

25-1143. Repealed. Laws 2000, LB 921, § 38.



25-1144 - New trial; motion; form.

25-1144. New trial; motion; form.

The application for a new trial shall be by motion, upon written grounds, filed at the time of making the motion. It shall be sufficient, however, in assigning the grounds of the motion to assign the same in the language of the statute and without further or other particularity. The causes enumerated in subdivisions (2), (3), and (7) of section 25-1142 shall be sustained by affidavits showing their truth and may be controverted by affidavits.

1. Necessity

2. Form

3. Miscellaneous

1. Necessity

Provisions of this statute as to application for new trial are mandatory. Weideman v. Peterson's Estate, 129 Neb. 74, 261 N.W. 150 (1935); Douglas County v. Barker Co., 125 Neb. 253, 249 N.W. 607 (1933); Weber v. Allen, 121 Neb. 833, 238 N.W. 740 (1931).

Provisions are mandatory. Carmack v. Erdenberger, 77 Neb. 592, 110 N.W. 315 (1906).

Motion is not necessary to raise question of sufficiency of pleading to support judgment. Farris v. State ex rel. Murphy, 46 Neb. 857, 65 N.W. 890 (1896).

Court may set aside verdict on its own motion. Weber v. Kirkendall, 44 Neb. 766, 63 N.W. 35 (1895).

Motion is not necessary to obtain review of equity cases. Swansen v. Swansen, 12 Neb. 210, 10 N.W. 713 (1881).

2. Form

A written motion for new trial specifying ground thereof is mandatory for review of errors of law occurring at the trial of a law action or the sufficiency of the evidence. Parker v. Christensen, 192 Neb. 117, 219 N.W.2d 235 (1974).

It is sufficient to state ground for new trial in language of statute. Johnston Grain Co. v. Tridle, 175 Neb. 859, 124 N.W.2d 463 (1963); State v. Kubik, 159 Neb. 509, 67 N.W.2d 755 (1954); Harsche v. Czyz, 157 Neb. 699, 61 N.W.2d 265 (1953); Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951); McCullough v. Omaha Coliseum Corporation, 144 Neb. 92, 12 N.W.2d 639 (1944); Chicago, B. & Q. R. R. Co. v. Cass County, 51 Neb. 369, 70 N.W. 955 (1897).

Claim of newly discovered evidence must be sustained by affidavit. Powell v. Van Donselaar, 160 Neb. 21, 68 N.W.2d 894 (1955).

Assignment of error in motion for new trial that court erred in giving or refusal to give a group of instructions will be considered only to the extent of ascertaining if any one of instructions should have been given or refused. Anderson v. Nebraska Defense Corporation, 146 Neb. 466, 20 N.W.2d 322 (1946).

When codefendants join in a motion for a new trial, errors assigned which are not good as to all defendants are not good as to any. Thomas v. Fundum, 135 Neb. 728, 283 N.W. 839 (1939).

Assignment in motion of errors of law occurring at trial and duly excepted to is sufficient to review ruling on demurrer. Riverside Coal Co. v. Holmes, 36 Neb. 858, 55 N.W. 255 (1893).

Assignment of errors of law occurring at trial is sufficient to entitle party to review rulings on admission or rejection of testimony. Labaree v. Klosterman, 33 Neb. 150, 49 N.W. 1102 (1891).

3. Miscellaneous

A motion for reconsideration does not toll the time for appeal and is considered nothing more than an invitation to the court to consider exercising its inherent power to vacate or modify its own judgment. Bechtold v. Gomez, 254 Neb. 282, 576 N.W.2d 185 (1998).

Erroneous failure to submit pleaded issues supported by evidence may be availed of by assignment of error in language of the statute. Fries v. Goldsby, 163 Neb. 424, 80 N.W.2d 171 (1956).

Setting out grounds for new trial in language of statute is sufficient for purposes of motion, but is insufficient as assignments of error upon appeal. Labs v. Farmers State Bank of Millard, 135 Neb. 130, 280 N.W. 452 (1938).

Record of trial itself must show how question was presented to and ruled upon by court; cannot be shown by affidavit filed with motion for new trial. Palmer v. Parmele, 104 Neb. 30, 175 N.W. 649 (1919).

Appeal to Supreme Court does not prevent district court from granting new trial. Smith v. Goodman, 100 Neb. 284, 159 N.W. 418 (1916).

Alleged errors of trial court in an action at law, not referred to in motion for new trial, will not be considered. Pennington County Bank v. Bauman, 81 Neb. 782, 116 N.W. 669 (1908).

Affidavits must be filed and preserved in bill of exceptions. Omaha Fire Ins. Co. v. Dierks, 43 Neb. 473, 61 N.W. 740 (1895).



25-1144.01 - New trial; motion; when filed; filing before entry of judgment; treatment.

25-1144.01. New trial; motion; when filed; filing before entry of judgment; treatment.

A motion for a new trial shall be filed no later than ten days after the entry of the judgment. A motion for a new trial filed after the announcement of a verdict or decision but before the entry of judgment shall be treated as filed after the entry of judgment and on the day thereof.

A motion for new trial must be filed within 10 days after an entry of judgment, which occurs when the clerk of the court places the file stamp and date upon the judgment, decree, or final order. Macke v. Pierce, 263 Neb. 868, 643 N.W.2d 673 (2002).



25-1145 - Repealed. Laws 2000, LB 921, § 38.

25-1145. Repealed. Laws 2000, LB 921, § 38.



25-1146 - Damages.

25-1146. Damages.

Whenever damages are recoverable, the plaintiff may claim and recover any rate of damages to which he may be entitled for the cause of action established.



25-1147 - Actions; when triable.

25-1147. Actions; when triable.

Actions shall be triable at the first term of the court after the issues therein, by the times fixed for pleading, are or should have been made up; and when by the times fixed for pleading, the issues are or should have been made up during a term, such action shall be triable at that term. When the issues are or should have been made up, either before or during a term of court, but after the period for preparing the trial docket of such term, the clerk shall place such actions on the trial docket of that term.

Failure to put case on docket does not entitle party to vacate judgment where he is not prejudiced. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

Court may pass case or set for trial on future day of term. Connell v. Chambers, 22 Neb. 302, 34 N.W. 636 (1887).



25-1148 - Continuance or adjournment of causes pending; motion; affidavits; oral testimony; order; effect.

25-1148. Continuance or adjournment of causes pending; motion; affidavits; oral testimony; order; effect.

Whenever application for continuance or adjournment is made by a party or parties to any cause or proceeding pending in the district court of any county, such application shall be by written motion entitled in the cause or proceeding and setting forth the grounds upon which the application is made, which motion shall be supported by the affidavit or affidavits of person or persons competent to testify as witnesses under the laws of this state, in proof of and setting forth the facts upon which such continuance or adjournment is asked. After the filing of such application and the affidavits in support thereof, the adverse party shall have the right to file counter affidavits in the matter. Either party may, upon obtaining leave of the court, introduce oral testimony upon the hearing of such application. The court may, upon the hearing, in its discretion, grant or refuse such application, and no reversal of such cause or proceeding shall be had on account of the action of the court in granting or refusing such application except when there has been an abuse of a sound legal discretion by the court.

1. Showing required

2. Discretion of court

3. Miscellaneous

1. Showing required

An application for continuance must be in writing and supported by an affidavit which contains factual allegations demonstrating good cause or sufficient reason necessitating postponement of proceedings. Williams v. Gould, Inc., 232 Neb. 862, 443 N.W.2d 577 (1989).

Denial of motion for continuance was proper where no written application and affidavit were filed. Stastny v. Tachovsky, 178 Neb. 109, 132 N.W.2d 317 (1964).

Affidavits for continuance must allege facts and circumstances from which legal conclusions can be drawn. State v. Russell, 173 Neb. 882, 115 N.W.2d 578 (1962).

In reviewing order denying a continuance, it is proper to look to the entire record in the case. Kennedy v. State, 171 Neb. 160, 105 N.W.2d 710 (1960).

Where motion for continuance was not supported, denial was not error. Vasa v. Vasa, 165 Neb. 69, 84 N.W.2d 185 (1957).

In order to be considered by appellate court, affidavits must be preserved by bill of exceptions. Freeman v. City of Neligh, 155 Neb. 651, 53 N.W.2d 67 (1952).

Voluntary or negligent absence of a party to the suit is not a ground for continuance. Kulhanek v. Kulhanek, 134 Neb. 349, 278 N.W. 563 (1938).

Where pleading of party applying for continuance fails to disclose a meritorious cause of action or defense, continuance may be denied. Cornell v. Tuck, 104 Neb. 759, 178 N.W. 612 (1920).

Nonattendance of witnesses subpoenaed by plaintiff when the trial commenced is not of itself sufficient ground for a continuance at the request of defendant who relied upon plaintiff's efforts to procure the attendance of such witnesses. Jackson v. Omaha & C. B. St. Ry. Co., 101 Neb. 456, 163 N.W. 838 (1917).

Counter showing against motion for continuance is properly allowed. Dilley v. State, 97 Neb. 853, 151 N.W. 946 (1915).

Absence of witness is not ground for continuance where testimony would have been inadmissible. Aegerter v. Ronspies, 97 Neb. 656, 150 N.W. 1019 (1915).

Ordinarily failure to have witness subpoenaed and reliance on his promise to appear and testify shows lack of such diligence as requires a continuance in case the witness fails to keep his promise. Life Ins. Clearing Co. v. Altschuler, 55 Neb. 341, 75 N.W. 862 (1898).

The method by which the State sought a continuance, although not ideal under the requirements of this section, was not in itself a sufficient basis for finding error in the granting of the continuance. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

An application for a continuance must be in writing and supported by an affidavit which contains factual allegations demonstrating good cause or sufficient reason necessitating postponement of the proceedings. In re Interest of Azia B., 10 Neb. App. 124, 626 N.W.2d 602 (2001).

The burden of showing an abuse of discretion in refusing a continuance is upon person who asserts it. Rhodes v. Houston, 258 F.Supp. 546 (D. Neb. 1966).

2. Discretion of court

In determining whether a trial court has abused its discretion in refusing to grant a continuance, it is proper for the reviewing court to look at the entire record in the case. State v. Valdez, 239 Neb. 453, 476 N.W.2d 814 (1991).

The failure to file a written motion for continuance supported by affidavit is a factor to be considered in determining whether a trial court abused its discretion in denying a continuance. State v. Santos, 238 Neb. 25, 468 N.W.2d 613 (1991).

Generally, the denial of a motion for a continuance is a matter for the discretion of the trial court whose ruling will be upheld absent an abuse of discretion. State v. Perez, 235 Neb. 796, 457 N.W.2d 448 (1990).

There is no abuse of discretion by the court in denying a request for a continuance unless it appears that the defendant suffered prejudice as a result of that denial. State v. Perez, 235 Neb. 796, 457 N.W.2d 448 (1990).

Where a criminal defendant's motion for continuance is based upon the occurrence or nonoccurrence of events within the defendant's own control, denial of such motion generally is not abuse of discretion. State v. Perez, 235 Neb. 796, 457 N.W.2d 448 (1990).

Failure to comply with the requirement that application for continuance shall be by written motion and supported by affidavits is relevant in determining whether the trial court abused its discretion in refusing to grant a continuance. State v. Carter, 226 Neb. 636, 413 N.W.2d 901 (1987).

A situation in which a party moves to continue the testimony of a physician to the next day in order to permit a physical examination of the injured party, and in which the trial proceeds with testimony from other witnesses, does not amount to a continuance which would require a written motion supported by affidavit. Hoegerl v. Burt, 215 Neb. 752, 340 N.W.2d 428 (1983).

A trial court may, in a proper case, order a continuance on its own motion and in the absence of a showing of abuse of discretion, its ruling on a motion for a continuance will not be disturbed on appeal. State v. Lee, 195 Neb. 348, 237 N.W.2d 880 (1976).

A motion for continuance is addressed to the sound discretion of the court, and in the absence of a showing of an abuse of discretion, a ruling on a motion for continuance will not be disturbed on appeal. Korte v. Betzer, 193 Neb. 15, 225 N.W.2d 30 (1975).

A denial of a party's motion for continuance of a hearing on a motion for new trial is not an abuse of sound legal discretion. Engel v. Mead, 191 Neb. 541, 216 N.W.2d 718 (1974).

In the absence of a showing in conformance with this section, it is not error for the trial court to refuse to grant a continuance. Metschke v. Department of Motor Vehicles, 186 Neb. 197, 181 N.W.2d 843 (1970).

Trial court may in a proper case order a continuance on its own motion. Waite v. State, 169 Neb. 113, 98 N.W.2d 688 (1959).

Application for a continuance is addressed to the sound discretion of the trial court. O'Rourke v. State, 166 Neb. 866, 90 N.W.2d 820 (1958).

The granting of a continuance rests in discretion of trial court. Cox v. State, 159 Neb. 811, 68 N.W.2d 497 (1955).

In absence of showing of abuse of discretion, denial of continuance is not error. Hyslop v. State, 159 Neb. 802, 68 N.W.2d 698 (1955).

Where parties agree to continue case beyond day set for trial, and default judgment is entered at request of party violating the agreement for continuance, it is abuse of discretion to overrule motion for new trial. National Cooperative Hail Assn. v. Doran Bros., 121 Neb. 746, 238 N.W. 527 (1931).

There was no abuse of discretion in refusing continuance. Middaugh v. Chicago & N. W. Ry. Co., 114 Neb. 438, 208 N.W. 139 (1926).

Refusal to grant continuance was abuse of discretion under circumstances of case. Richelieu v. Union P. R. R. Co., 97 Neb. 360, 149 N.W. 772 (1914).

Courts may grant a continuance when the factual basis for granting the motion is wholly or largely dependent upon the oral statements of the prosecutor where the defense does not object to the procedure. State v. Roundtree, 11 Neb. App. 628, 658 N.W.2d 308 (2003).

Failure to comply with this section is relevant as to whether the trial court abused its discretion. In re Interest of Azia B., 10 Neb. App. 124, 626 N.W.2d 602 (2001).

3. Miscellaneous

This section and section 29-1206 do not define whether a defendant's right to a speedy trial has been violated. State v. Turner, 252 Neb. 620, 564 N.W.2d 231 (1997).



25-1149 - Issues; order in which tried; time of hearing.

25-1149. Issues; order in which tried; time of hearing.

The trial of an issue of fact, and the assessment of damages in any case shall be in the order in which they are placed on the trial docket, unless by consent of parties, or the order of the court, they are continued, or placed at the heel of the docket, or temporarily postponed. The time of hearing all other cases shall be in the order in which they are placed on the docket, unless the court shall otherwise direct. The court may in its discretion hear at any time a motion, may by rule prescribe the time for hearing motions, and provide for dismissing actions without prejudice for want of prosecution.

A district court has discretionary power to dismiss a case without prejudice for want of prosecution. Such a dismissal is also within the inherent power of the court. Talkington v. Womens Servs., P.C., 256 Neb. 2, 588 N.W.2d 790 (1999).

Even where statute of limitations would bar filing of a new action, district court may dismiss a case for want of prosecution where facts indicate unreasonable delay with no justifiable excuse. Schaeffer v. Hunter, 200 Neb. 221, 263 N.W.2d 102 (1978).

A court may under court rule dismiss cases for lack of progress after a specified time interval. Fanning v. Richards, 193 Neb. 431, 227 N.W.2d 595 (1975).

Court has power to dismiss for want of prosecution. Brown v. Lincoln, 157 Neb. 840, 61 N.W.2d 836 (1954).

Causes are to be tried in the district court in the order in which they are entered upon the trial docket, unless court otherwise directs. Osgood v. Grant, 44 Neb. 350, 62 N.W. 894 (1895).



25-1150 - Transferred to section 25-21,184.

25-1150. Transferred to section 25-21,184.



25-1151 - Transferred to section 25-21,185.

25-1151. Transferred to section 25-21,185.



25-1152 - Transferred to section 25-21,186.

25-1152. Transferred to section 25-21,186.



25-1153 - Transferred to section 25-21,187.

25-1153. Transferred to section 25-21,187.



25-1154 - Legislative purpose and findings.

25-1154. Legislative purpose and findings.

The purpose of sections 25-1154 to 25-1157 is to provide an alternate dispute resolution technique, to be known as the summary jury trial, for use by the parties to civil court actions. The Legislature finds that the procedures set forth in such sections will save valuable court and juror resources, promote prompt resolution of disputes, and increase settlement of disputed actions prior to a jury trial. The Legislature declares that courts should liberally construe such sections and employ summary jury trials in appropriate civil actions to effectuate the purposes and findings set forth in this section.



25-1155 - Motion; when granted; contents.

25-1155. Motion; when granted; contents.

In any civil action, the district court may grant a summary jury trial upon the written motion of all parties or their oral motion in court entered upon the record. The motion for summary jury trial may contain a stipulation of the parties concerning the use or effect of the summary jury verdict.



25-1156 - Trial; how conducted.

25-1156. Trial; how conducted.

Summary jury trials shall be conducted in the same manner as any other trial by jury under Chapter 25, article 11, with the following exceptions:

(1) A six-person jury shall be selected from persons whose names appear on the jury list and who qualify as jurors. Examination of the prospective jurors shall be conducted by the judge who shall select the jury subject to each party's right to challenge two jurors;

(2) Each party shall have an equal amount of time to present his or her case as shall be agreed upon by the parties and the judge;

(3) The judge need not preside during the presentation of the case but may give the jury written or oral instructions on the applicable law following the presentation;

(4) The parties shall not present evidence but may present representations or summaries of evidence which would be adduced and admissible at trial. At least ten days prior to trial the parties shall exchange the representations or summaries of evidence which will be presented to the jury. All objections to the evidence shall be made prior to the summary jury trial and shall not be allowed during the trial;

(5) The parties shall attend the summary jury trial. The president, chief executive officer, or any other representative with authority to enter into a binding agreement or make a binding settlement offer from each corporation or association which is a party shall attend; and

(6) The jury may return either a consensus verdict or a special verdict consisting of an anonymous statement of each juror's findings which includes (a) the parties' respective liability, (b) the value of damages, and (c) a general verdict.



25-1157 - Trial; use of verdict; records; not required.

25-1157. Trial; use of verdict; records; not required.

Summary jury trials shall not result in a final determination on the merits and shall not be appealable. Neither the fact of the holding of a summary jury trial nor the jurors' verdict nor the presentations by the parties shall be admissible as evidence in any subsequent trial of the action except any documents otherwise admissible under the rules of evidence. No record shall be required of the jury selection, the presentation of the parties, or the instructions by the court of the summary jury trial.



25-1201 - Repealed. Laws 1975, LB 279, § 75.

25-1201. Repealed. Laws 1975, LB 279, § 75.



25-1202 - Repealed. Laws 1975, LB 279, § 75.

25-1202. Repealed. Laws 1975, LB 279, § 75.



25-1203 - Repealed. Laws 1975, LB 279, § 75.

25-1203. Repealed. Laws 1975, LB 279, § 75.



25-1204 - Repealed. Laws 1975, LB 279, § 75.

25-1204. Repealed. Laws 1975, LB 279, § 75.



25-1205 - Repealed. Laws 1975, LB 279, § 75.

25-1205. Repealed. Laws 1975, LB 279, § 75.



25-1206 - Repealed. Laws 1975, LB 279, § 75.

25-1206. Repealed. Laws 1975, LB 279, § 75.



25-1207 - Repealed. Laws 1975, LB 279, § 75.

25-1207. Repealed. Laws 1975, LB 279, § 75.



25-1208 - Repealed. Laws 1975, LB 279, § 75.

25-1208. Repealed. Laws 1975, LB 279, § 75.



25-1209 - Witnesses; answer subjecting to civil liability; not privileged.

25-1209. Witnesses; answer subjecting to civil liability; not privileged.

A witness is not excused from answering a question upon the mere ground that he would be thereby subject to a civil liability.



25-1210 - Witnesses; answer subjecting to criminal liability; disgracing answer; privilege.

25-1210. Witnesses; answer subjecting to criminal liability; disgracing answer; privilege.

When the matter sought to be elicited would tend to render the witness criminally liable or to expose him or her to public ignominy, the witness is not compelled to answer, except as provided in section 27-609.

In dissolution action, trial court's ruling allowing wife to invoke the privilege against self-incrimination was supported by this section. Ritchey v. Ritchey, 208 Neb. 100, 302 N.W.2d 372 (1981).

In determining whether the testimony of a witness who had pleaded guilty to a similar charge but had not been sentenced, who invoked the privilege of self-incrimination during cross-examination may be used against the defendant, a distinction must be drawn between cases in which the assertion of the privilege merely precludes inquiry into collateral matters which bear only on the creditability of the witness and those cases in which the assertion of the privilege prevents inquiry into matters about which the witness testified on direct examination. State v. Bittner, 188 Neb. 298, 196 N.W.2d 186 (1972).

Privilege of refusing to answer may be asserted at time witness is confronted with question or interrogatory. State ex rel. Beck v. Lush, 168 Neb. 367, 95 N.W.2d 695 (1959).

Privilege of witness to refuse to answer on ground answer may tend to incriminate him or expose him to public ignominy must be timely made or it will be deemed to have been waived. State ex rel. Wright v. Barlow, 132 Neb. 166, 271 N.W. 282 (1937).

Questions tending to incriminate or expose witness to public ignominy were improper. Pricer v. Lincoln Gas & Elec. Co., 111 Neb. 209, 196 N.W. 150 (1923).

If witness testified to part, he waives privilege as to whole transaction. Lombard v. Mayberry, 24 Neb. 674, 40 N.W. 271 (1888).



25-1211 - Witnesses; credibility; impeachment.

25-1211. Witnesses; credibility; impeachment.

Facts which have heretofore caused the exclusion of testimony, may still be shown for the purpose of lessening its credibility.

State was permitted on cross-examination to interrogate accused as to his prior criminal record. O'Connor v. State, 123 Neb. 471, 243 N.W. 650 (1932).

Evidence of writings made during trial as a basis of comparison for determination of disputed documents was properly admitted. In re Estate of Husa, 121 Neb. 67, 236 N.W. 177 (1931).

Record of conviction may be received to lessen credibility of witness, but such record is not conclusive. Reed v. State, 66 Neb. 184, 92 N.W. 321 (1902).

Previous inconsistent statements of witness may be shown, where proper foundation therefor has been laid. Omaha Loan & Trust Co. v. Douglas County, 62 Neb. 1, 86 N.W. 936 (1901); Tatum v. State, 61 Neb. 229, 85 N.W. 40 (1901).

Evidence of reputation of witness should be confined to reputation at place of residence. Faulkner v. Gilbert, 61 Neb. 602, 85 N.W. 843 (1901).

The record of conviction of an offense below the grade of a felony is not admissible to affect the credibility of a witness. YMCA of Lincoln v. Rawlings, 60 Neb. 377, 83 N.W. 175 (1900).



25-1212 - Repealed. Laws 1951, c. 62, § 5.

25-1212. Repealed. Laws 1951, c. 62, § 5.



25-1213 - Notarial protest as evidence of dishonor; bill of exchange or promissory note.

25-1213. Notarial protest as evidence of dishonor; bill of exchange or promissory note.

The usual protest by a notary public, without proof of his signature or notarial seal, is evidence of the dishonor and notice of a bill of exchange or promissory note.

Certificate of notary is evidence of notice as well as protest. Williams v. Parks, 63 Neb. 747, 89 N.W. 395 (1902).



25-1214 - Repealed. Laws 1975, LB 279, § 75.

25-1214. Repealed. Laws 1975, LB 279, § 75.



25-1215 - Repealed. Laws 1975, LB 279, § 75.

25-1215. Repealed. Laws 1975, LB 279, § 75.



25-1216 - Evidence; instrument; written and printed matter; writing controls.

25-1216. Evidence; instrument; written and printed matter; writing controls.

When an instrument consists partly of written and partly of printed form, the former controls the latter, where the two are inconsistent.

In a typed contract, writing subsequent to the typing controls where there is a conflict between the typed and written provisions thereof. Spencer-O'Neill House, Inc. v. Denbeck, 196 Neb. 456, 243 N.W.2d 767 (1976).

Typewriting controls printed form where two are inconsistent. Jacobsen v. Farnham, 155 Neb. 776, 53 N.W.2d 917 (1952).

Typewriting is writing within the contemplation of the statute. Mack Investment Co. v. Dominy, 140 Neb. 709, 1 N.W.2d 295 (1941); New Masonic Temple Assn. v. Globe Indemnity Co., 134 Neb. 731, 279 N.W. 475 (1938).

Sewer contractor could recover for sheeting lumber left in trench by city engineer's order, where payment was provided for in specifications, though contract provided no extras would be allowed for sheeting left in trench. Petersen v. City of Omaha, 120 Neb. 219, 231 N.W. 763 (1930).

Where first paragraph of conditions of builder's bond is in typewriting complete within itself, and inconsistent provisions are in fine print as part of blank form evidently not intended to be used, typewritten part controls. American Surety Co. v. School Dist. No. 64 of Douglas Co., 117 Neb. 6, 219 N.W. 583 (1928).

Where printed part of land contract says "good title of record," but typewritten part says "title satisfactory to attorney" of purchaser, latter prevails. Flower v. Coe, 111 Neb. 296, 196 N.W. 139 (1923).



25-1217 - Agreements; construction of terms.

25-1217. Agreements; construction of terms.

When the terms of an agreement have been intended in a different sense by the parties to it, that sense is to prevail against either party in which he had reason to suppose the other understood it.

1. Construction

2. Reformation

1. Construction

The intention of the parties to an accord and satisfaction is a question of law where the written contract is couched in clear and unambiguous terms and where the evidence creates no conflict as to intention. Meyers v. Frohm Holdings, Inc., 211 Neb. 329, 318 N.W.2d 716 (1982).

In determining the meaning of a written contract, where it is in doubt and dispute, the court will consider all facts and circumstances leading up to and attending its execution, and consider the relation of the parties, the nature and situation of the subject matter, and the apparent purpose of making the contract. Younker Brothers, Inc. v. Westroads, Inc., 196 Neb. 168, 241 N.W.2d 679 (1976).

The meaning of an ambiguity in a contract is a matter of fact to be determined as other questions of fact and summary judgment is precluded. Grantham v. General Tel. Co., 191 Neb. 21, 213 N.W.2d 439 (1973).

Contract for treatment of house for termites was not subject to construction under this section. Hansen v. E. L. Bruce Co., 162 Neb. 759, 77 N.W.2d 458 (1956).

Where one party uses language to which it attaches a certain meaning, and that meaning is made known to the other party and no objection is made thereto, the language will be construed according to the meaning of the party using it. Platte Valley Bank v. Lemke, 141 Neb. 218, 3 N.W.2d 396 (1942).

An agreement that is vague and ambiguous in its terms may be explained by other evidence. Jensen v. Romigh, 133 Neb. 71, 274 N.W. 199 (1937).

When terms of an agreement have been intended in a different sense by the parties to it, that sense will prevail against either party in which he had reason to suppose the other understood it. Elvidge v. Brant, 131 Neb. 1, 267 N.W. 169 (1936); Eagle Indemnity Co. v. Village of Creston, 129 Neb. 850, 263 N.W. 220 (1935).

Evidence of oral agreement is inadmissible where written contract is certain. Smith v. Bailey, 105 Neb. 754, 181 N.W. 926 (1921).

Technical terms should be given nontechnical meaning where one party has reason to suppose other party so understood them. Richey v. Omaha & Lincoln Ry. & Light Co., 100 Neb. 847, 161 N.W. 575 (1917).

Construction of terms of insurance as to word "dwelling," was adopted in accordance with sense that insurer had reason to believe insured understood it. Hamilton v. North American Accident Ins. Co., 99 Neb. 579, 157 N.W. 111 (1916).

Contract prepared by one party should be given construction that party preparing it supposed other would give it. Flory v. Supreme Tribe of Ben Hur, 98 Neb. 160, 152 N.W. 295 (1915).

Section was applied to a land contract where parties intended a different meaning. Edmiston v. Hupp, 98 Neb. 84, 152 N.W. 296 (1915).

When agreement between the parties is indefinite and uncertain and intended in a different sense by the parties, it should be construed in the sense plaintiff had reason to suppose defendant understood it to have. Campbell v. Hobbs, 97 Neb. 833, 151 N.W. 929 (1915).

Applied in action for purchase price of land where contract was based on letters. Pottratz v. Piper, 95 Neb. 145, 145 N.W. 265 (1914).

Section applied to stipulation for settlement of controversy. Southern Realty Co. v. Hannon, 89 Neb. 802, 132 N.W. 533 (1911).

Principal is bound by statements of agent as to meaning of terms inducing contract. Fairbanks, Morse & Co. v. Burgert, 88 Neb. 376, 129 N.W. 557 (1911).

Agreement is legal if other party did not understand there was agreement not to prosecute. Griffin v. Chriswisser, 84 Neb. 196, 120 N.W. 909 (1909).

Assignment fell within provisions of this section. Barnes v. Sim, 80 Neb. 213, 117 N.W. 881 (1908).

Where bank president gave customer personal note in lieu of obligation of bank on certificate of deposit, bank was bound by understanding of customer that document was liability of bank. Patterson v. First National Bank of Humboldt, 78 Neb. 228, 110 N.W. 721 (1907).

Guaranty construed to cover any amount that person guaranteed failed to pay to the extent of specified amount. Standard Oil Co. v. Hoese, 57 Neb. 665, 78 N.W. 292 (1899).

Oral evidence to vary or control written agreement is inadmissible, in absence of fraud, ambiguity, or mistake. State Bank of Ceresco v. Belk, 56 Neb. 710, 77 N.W. 58 (1898); Sylvester v. Carpenter Paper Co., 55 Neb. 621, 75 N.W. 1092 (1898).

Terms of health certificate, in application for insurance, construed against insurer. American Order of Prot. v. Stanley, 5 Neb. Unof. 132, 97 N.W. 467 (1903).

Must be construed as party or agent understood it when he signed. People's B., L. & S. Assn. v. Klauber, 1 Neb. Unof. 676, 95 N.W. 1072 (1901).

2. Reformation

Section was applied in case where automobile liability insurance policy was reformed to conform to original contract that it should be issued to cover plaintiff's son as driver. Davis v. Highway Motor Underwriters, 120 Neb. 734, 235 N.W. 325 (1931).

In action for deficiency judgment, grantee, under deed in which he "assumes" mortgage, may show by parol that understanding was he was not to be personally liable. Durland Trust Co. v. Payne, 106 Neb. 135, 182 N.W. 1016 (1921).

Reformation may be had in equity to express agreement as understood. Blair v. Kingman Imp. Co., 82 Neb. 344, 117 N.W. 773 (1908).



25-1218 - Works of history, science, or art; presumptive evidence.

25-1218. Works of history, science, or art; presumptive evidence.

Historical works, books of science or art, and published maps or charts, when made by persons indifferent between the parties, are presumptive evidence of facts of general notoriety or interest.

Text books on surgery are not competent evidence except as to matters of general notoriety or interest. Van Skike v. Potter, 53 Neb. 28, 73 N.W. 295 (1897).

Books of science or art are competent evidence when shown to be reputable or standard works. Sioux City & Pacific R. R. Co. v. Finlayson, 16 Neb. 578, 20 N.W. 860 (1884).



25-1219 - Repealed. Laws 1975, LB 279, § 75.

25-1219. Repealed. Laws 1975, LB 279, § 75.



25-1220 - Handwriting; proof by comparison; experts; jury.

25-1220. Handwriting; proof by comparison; experts; jury.

Evidence respecting handwriting may be given by comparisons made, by experts or by the jury, with writing of the same person which is proved to be genuine.

1. Comparison

2. Miscellaneous

1. Comparison

This section permits comparisons between known genuine writing and the disputed writing to be made by a jury either with or without the aid of experts. Aetna Cas. & Surety Co. v. Nielsen, 222 Neb. 92, 382 N.W.2d 328 (1986).

In case tried to judge, handwriting may be compared by him with genuine writing of the same person. First Nat. Bank & Trust Co. v. Cutright, 189 Neb. 805, 205 N.W.2d 542 (1973).

Court may admit writings made during progress of trial as a basis for comparison. In re Estate of Husa, 121 Neb. 67, 236 N.W. 177 (1931).

Expert testimony of handwriting based wholly on comparison of hands is in nature of circumstantial evidence. Wakeley v. State, 118 Neb. 346, 225 N.W. 42 (1929).

Instrument and signature introduced in evidence was sufficient basis for comparison with signature in question. Harrington v. Vogle, 103 Neb. 677, 173 N.W. 699 (1919).

Where execution of contract was denied, introduction of genuine signatures of deceased in evidence for comparison raised question of fact for jury. Wells v. Cochran, 78 Neb. 612, 111 N.W. 381 (1907).

Proved genuine writings should be admitted in evidence for the purpose of permitting the jury as well as experts to make the necessary comparison. First Nat. Bank of Madison v. Carson, 48 Neb. 763, 67 N.W. 779 (1896).

Comparison may be made by experts or by jury. Grand Island Banking Co. v. Shoemaker, 31 Neb. 124, 47 N.W. 696 (1891).

Only genuine signature admitted or proven can be submitted to jury for comparison with disputed writings. Link v. Reeves, 3 Neb. Unof. 383, 91 N.W. 506 (1902).

2. Miscellaneous

Opinion of handwriting experts on issue of forgery in civil action may be used to contradict testimony of witnesses who saw note executed, and may be sufficient to overturn same. Bank of Commerce of Louisville v. McCarty, 119 Neb. 795, 231 N.W. 34 (1930).

Refusal to permit cross-examination of expert on handwriting was not prejudicial. Schreiner v. Shanahan, 105 Neb. 525, 181 N.W. 536 (1921).

One familiar with handwriting of party denying alleged signature is competent to give opinion. First Nat. Bank of Omaha v. Lierman, 5 Neb. 247 (1876).



25-1221 - Repealed. Laws 1975, LB 279, § 75.

25-1221. Repealed. Laws 1975, LB 279, § 75.



25-1222 - Private writing; when admissible without proof.

25-1222. Private writing; when admissible without proof.

Every private writing, except a last will and testament, after being acknowledged or proved and certified in the manner prescribed for the proof or acknowledgment of conveyances of real property, may be read in evidence without further proof.

Letter in answer, if self explanatory, is admissible by itself. New Hampshire Trust Co. v. Korsmeyer Plumbing & Heating Co., 57 Neb. 784, 78 N.W. 303 (1899).

Memorandum made contemporaneously with the facts therein noted, when supplemented by oath of party who made it, is admissible as independent evidence. Imhoff v. Richards, 48 Neb. 590, 67 N.W. 483 (1896).

Proof of preexistence and search for written evidence is essential to admission of secondary evidence. Samuelson v. Gale Mfg. Co., 1 Neb. Unof. 815, 95 N.W. 809 (1901).



25-1222.01 - Advance payment by person or corporation to injured person; not admission against interest; credit for payment; not admissible as evidence at trial.

25-1222.01. Advance payment by person or corporation to injured person; not admission against interest; credit for payment; not admissible as evidence at trial.

No advance payments or partial payment of damages made by an insurance company or other person, firm, trust, or corporation as an accommodation to an injured person or on his behalf to others or to the heirs at law or dependents of a deceased person made under any liability insurance policy, or other voluntary payments made because of an injury, death claim, property loss, or potential claim against any insured or other person, firm, trust, or corporation thereunder shall be construed as an admission of liability by the insured or other person, firm, trust, or corporation, or the payer's recognition of such liability, with respect to such injured or deceased person or with respect to any other claim arising from the same accident or event. Any such payments shall constitute a credit and be deductible from any final settlement made or judgment rendered with respect to such injured or deceased person. In the event of a trial involving such a claim, the fact that such payments have been made shall not be admissible in evidence or brought to the attention of the jury, and the matter of any credit to be deducted from a judgment shall be determined by the court in a separate hearing or upon the stipulation of the parties.

Under this section, a party is entitled to a credit on any judgment rendered against him or her for payments or partial payment of damages made on behalf of such party to an injured person. Maxwell v. Montey, 265 Neb. 335, 656 N.W.2d 617 (2003).

The language and the intent of this section, which provides that an insurance company is entitled to credit on any judgment rendered against an insured for any payments or partial payment of claimed damages made on behalf of such party to an injured person or on his or her behalf to others, include an assignee or subrogee of the injured person. Brockhaus v. Lambert, 259 Neb. 160, 608 N.W.2d 588 (2000).

An insurance company is entitled to credit on a judgment against its insured for payments of claimed damages made on behalf of the injured party to the assignee or subrogee of the injured party. Beeder v. Fleer, 211 Neb. 294, 318 N.W.2d 708 (1982).

Unless the context otherwise requires, an advance payment by an insurer pursuant to a medical payments coverage provision in its insured's automobile liability policy should be applied as a credit to damages awarded against the insured. Murrish v. Burkey, 1 Neb. App. 650, 510 N.W.2d 366 (1993).



25-1222.02 - Repealed. Laws 1982, LB 716, § 4.

25-1222.02. Repealed. Laws 1982, LB 716, § 4.



25-1223 - Subpoena; issuance; by whom served; return; costs.

25-1223. Subpoena; issuance; by whom served; return; costs.

The clerks of the several courts and judges of the county courts shall on application of any person having a cause or any matter pending in court, issue a subpoena for witnesses under the seal of the court, inserting all the names required by the applicant in one subpoena, which may be served by any person not interested in the action, or by the sheriff, coroner or constable; but when served by any person other than a public officer, proof of service shall be shown by affidavit, but no costs of serving the same shall be allowed, except when served by an officer.



25-1224 - Subpoena; to whom directed; duces tecum.

25-1224. Subpoena; to whom directed; duces tecum.

The subpoena shall be directed to the person therein named, requiring him to attend at a particular time and place, to testify as a witness; and it may contain a clause directing a witness to bring with him any book, writing or other thing under his control, which he is bound by law to produce as evidence.

A DNA sample is not documentary in nature and is not discoverable under this section. State v. McKinney, 273 Neb. 346, 730 N.W.2d 74 (2007).

A subpoena duces tecum for trial imposes a duty upon the witness to bring with him sought-after matter under his control that the law requires him to produce as evidence. City of Omaha v. American Theater Corp., 189 Neb. 441, 203 N.W.2d 155 (1973).



25-1225 - Subpoena on taking deposition; by whom issued.

25-1225. Subpoena on taking deposition; by whom issued.

When the attendance of a witness before any officer authorized to take depositions is required the subpoena shall be issued by such officer.



25-1226 - Subpoena; manner of service; time; return.

25-1226. Subpoena; manner of service; time; return.

The subpoena shall be served either (1) personally or (2) by mailing a copy thereof by either registered or certified mail not less than six days before the trial day of the cause upon which said witness is required to attend. The person making such service shall make a return thereof showing the manner of service.

This section was cited as illustrative of service of process by registered mail. Blauvelt v. Beck, 162 Neb. 576, 76 N.W.2d 738 (1956).



25-1227 - Witnesses in civil cases; compulsory attendance; distance required to travel; fees and expenses allowed.

25-1227. Witnesses in civil cases; compulsory attendance; distance required to travel; fees and expenses allowed.

(1) Witnesses in civil cases cannot be compelled to attend a trial out of the state where they are served or at a distance of more than one hundred miles from the place of their residence or from the place where they are served with a subpoena, unless within the same county. Witnesses in civil cases shall not be obliged to attend a deposition outside the county of their residence or outside the county where the subpoena is served.

(2) A district court or county court judge, for good cause shown, may, upon deposit with the clerk of the court of sufficient money to pay the legal fees and mileage and reasonable expenses for hotel and meals of such a witness who attends at points so far removed from his or her residence as to make it reasonably necessary that such expenses be incurred, order a subpoena to issue requiring the trial attendance, but excluding a deposition appearance, of such witness from a greater distance within the state than that provided in subsection (1) of this section. Mileage shall be computed at the rate provided in section 81-1176. The subpoena shall show that it is issued under the provisions hereof. After the appearance of such witness in response to any such subpoena, the judge shall enter an order directing the payment to the witness from such deposit of such legal fees, mileage, and the actual expenses for hotel and meals incurred by such witness. If such deposit is not adequate for such purpose, the judge shall direct the party procuring the issuance of such subpoena to pay to such witness the deficiency.

(3) No other subpoena except from the district court or county court can compel a witness to attend for examination on the trial of a civil action, except in the county of his or her residence, nor to attend to give his or her deposition out of the county where he or she resides, or where he or she may be when the subpoena is served upon him or her.

Section is valid and constitutional. Brannan v. Chicago & N. W. Ry. Co., 118 Neb. 503, 223 N.W. 21, 225 N.W. 474 (1929).

Mileage is not allowed except for distance actually and necessarily traveled. Smith v. Bartlett, 78 Neb. 359, 110 N.W. 991 (1907).

This section and Neb. Ct. R. of Discovery 32(a)(3)(B) make distance and whether the witness can be reached by the court's subpoena power the conclusive test of availability, unless the proponent of the testimony arranges the unavailability. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).



25-1228 - Subpoena; duty of witness; privilege as to fees and expenses; return.

25-1228. Subpoena; duty of witness; privilege as to fees and expenses; return.

(1) Except as provided in subsection (2) of this section, a witness may demand his traveling fees, and fee for one day's attendance, when the subpoena is served upon him, and if the same be not paid the witness shall not be obliged to obey the subpoena. The fact of such demand and nonpayment shall be stated in the return.

(2) When a subpoena is issued at the request of any agency of state government, the witness shall not be entitled to demand his traveling fees and fee for one day's attendance but shall be required to obey the subpoena if, at the time of service upon him, he is furnished a statement prepared by the agency advising him of the rate of travel fees allowable, the fee for each day's attendance pursuant to the subpoena, and that he will be paid at such rates following his attendance.

There is no provision in this section for a court to compel a postdeposition reimbursement of fees. Bedore v. Ranch Oil Co., 282 Neb. 553, 805 N.W.2d 68 (2011).

Section is not applicable to criminal cases. Huckins v. State, 61 Neb. 871, 86 N.W. 485 (1901).



25-1229 - Subpoena; disobedience; refusal to testify or sign deposition; contempt.

25-1229. Subpoena; disobedience; refusal to testify or sign deposition; contempt.

Disobedience of a subpoena, or a refusal to be sworn, or to answer as a witness, or to subscribe a deposition, when lawfully ordered, may be punished as a contempt of the court or officer by whom his attendance or testimony is required.

Justice of peace before whom deposition is taken may punish as contempt refusal to be sworn or to answer questions. In re Hammond, 83 Neb. 636, 120 N.W. 203 (1909).

Notary public may commit for contempt witness refusing to answer. Dogge v. State, 21 Neb. 272, 31 N.W. 929 (1887).



25-1230 - Subpoena; disobedience; attachment; undertaking; rule to show cause.

25-1230. Subpoena; disobedience; attachment; undertaking; rule to show cause.

When a witness fails to attend in obedience to a subpoena, except in case of a demand and failure to pay his or her fee, the court or officer before whom his or her attendance is required may issue an attachment to the sheriff or coroner of the county commanding him or her to arrest and bring the person therein named before the court or officer, at a time and place to be fixed in the attachment, to give his or her testimony and answer for the contempt. If the attachment is not for immediately bringing the witness before the court or officer, a sum may be fixed in which the witness may give an undertaking with surety for his or her appearance. Such sum shall be endorsed on the back of the attachment, and if no sum is so fixed and endorsed, it shall be one hundred dollars. If the witness is not personally served, the court may, by a rule, order him or her to show cause why attachment should not issue against him or her.

Court upon own motion, or on oral request of prosecutor, may issue attachment. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Power to punish for contempt is inherent in every court having common law jurisdiction. Kregel v. Bartling, 23 Neb. 848, 37 N.W. 668 (1888).



25-1231 - Subpoena; disobedience; refusal to testify or sign deposition; punishment of witness for contempt.

25-1231. Subpoena; disobedience; refusal to testify or sign deposition; punishment of witness for contempt.

The punishment for the contempt mentioned in section 25-1229 shall be as follows: When the witness fails to attend in obedience to the subpoena, except in case of a demand and failure to pay his fees, the court or officer may fine the witness in a sum not exceeding fifty dollars. In other cases, the court or officer may fine the witness in a sum not exceeding fifty dollars nor less than five dollars, or may imprison him in the county jail, there to remain until he shall submit to be sworn, to testify or give his deposition. The fine imposed by the court shall be paid into the county treasurer, and that imposed by the officer shall be for the use of the party for whom the witness was subpoenaed. The witness shall also be liable to the party injured for any damages occasioned by his failure to attend, or his refusal to be sworn, to testify or give his deposition.

Notary, on refusal of witness to obey subpoena, may impose fine; but may not commit for contempt. In re Butler, 76 Neb. 267, 107 N.W. 572 (1906).



25-1232 - Subpoena; disobedience; attachment; commitment; form; to whom directed.

25-1232. Subpoena; disobedience; attachment; commitment; form; to whom directed.

Every attachment for the arrest or order of commitment to prison of a witness by a court or officer pursuant to sections 25-1230 and 25-1231 shall be under the seal of the court or officer, if he or she has an official seal, and shall specify particularly the cause of the arrest or commitment, and if the commitment is for refusing to answer a question, such question shall be stated in the order. Such order of commitment may be directed to the sheriff or coroner of the county where such witness resides or may be at the time and shall be executed by committing him or her to the jail of such county and delivering a copy of the order to the jailer.

Record of conviction of contempt by refusal to testify must state questions asked that witness refused to answer. Tastee Inn, Inc. v. Beatrice Foods Co., Inc., 167 Neb. 264, 92 N.W.2d 664 (1958).

When a witness is committed for contempt for refusing to testify, the questions asked and refused to be answered must be stated in the order of commitment. Wilcox v. State, 46 Neb. 402, 64 N.W. 1072 (1895).



25-1233 - Prisoner; examination; deposition; production order.

25-1233. Prisoner; examination; deposition; production order.

(1) A person confined in any prison in this state shall, by order of any court of record, be produced for oral examination in the county where he or she is imprisoned. In all other cases his or her examination must be by deposition.

(2) In civil matters, the court shall notify the Department of Correctional Services of any production order, in which a confined person is the subject, at least fifteen days before the required production. The court shall allow the department to present evidence relating to public safety and security concerns associated with the production of the confined person prior to the required production date. The party who moved for the production order shall be allowed to respond. Based on evidence presented, the court may rescind its production order. If the confined person is produced pursuant to court order, the party who moved for the production order shall pay to the department the actual cost of security and transportation arrangements incurred by the department related to such production.

The accused in a criminal prosecution has a right to compulsory process to compel the attendance of witnesses in his behalf; however, a criminal defendant does not possess an absolute constitutional right to demand the personal attendance of a prisoner witness incarcerated outside the county of the venue of trial. As a result, this section does not violate the compulsory process clauses of the U.S. and Nebraska Constitutions. State v. Stott, 243 Neb. 967, 503 N.W.2d 822 (1993).

Deposition of a person confined in a penal institution may be taken by the defendant in a criminal action. Rains v. State, 173 Neb. 586, 114 N.W.2d 399 (1962).

Question of whether inmate of penitentiary should be produced for oral examination raised but not decided. Garcia v. State, 159 Neb. 571, 68 N.W.2d 151 (1955).

Section 25-1708 provides no basis for taxing to a defendant in a civil action the costs of transporting a plaintiff who is an incarcerated person and who must be transported pursuant to this section. Jacob v. Schlichtman, 16 Neb. App. 783, 753 N.W.2d 361 (2008).



25-1234 - Prisoner; deposition; manner of taking.

25-1234. Prisoner; deposition; manner of taking.

While a prisoner's deposition is being taken he shall remain in the custody of the officer having him in charge, who shall afford reasonable facilities for the taking of the deposition.



25-1235 - Subpoena; nonresident witness; immunity from service of summons.

25-1235. Subpoena; nonresident witness; immunity from service of summons.

A witness shall not be liable to be sued in a county in which he does not reside, by being served with a summons in such county, while going, returning or attending in obedience to a subpoena.

Nonresident is privileged from service while coming to, going from, and attending trial; and has reasonable time to prepare for his return. Linton v. Cooper, 54 Neb. 438, 74 N.W. 842 (1898), judgment affirmed in 54 Neb. 443, 74 N.W. 961 (1898).

Exemption is a personal privilege which may be waived. Mayer v. Nelson, 54 Neb. 434, 74 N.W. 841 (1898).



25-1236 - Witnesses; duty to testify; privilege as to fees.

25-1236. Witnesses; duty to testify; privilege as to fees.

At the commencement of each day, after the first day, a witness may demand his fees for that day's attendance in obedience to a subpoena, and if the same be not paid he shall not be required to remain.

Continuance should be denied where no showing is made of unavoidable absence, or that testimony can be secured. Home Fire Ins. Co. v. Johnson, 43 Neb. 71, 61 N.W. 84 (1894).

Either party may subpoena the other. Dogge v. State, 21 Neb. 272, 31 N.W. 929 (1887).



25-1237 - Repealed. Laws 1975, LB 279, § 75.

25-1237. Repealed. Laws 1975, LB 279, § 75.



25-1238 - Subpoena; witness avoiding service; powers of officer.

25-1238. Subpoena; witness avoiding service; powers of officer.

If a witness conceals himself, or in any other manner attempts to avoid being personally served with a subpoena any sheriff or constable, having the subpoena, may use all necessary and proper means to serve the same, and for that purpose may break into any building or other place where the witness is to be found, having first made known his business and demanded admittance.



25-1239 - Subpoena to party; failure to attend and testify; continuance; costs.

25-1239. Subpoena to party; failure to attend and testify; continuance; costs.

In addition to the above remedies, if a party to a suit in his own right on being duly subpoenaed, failed to appear and give testimony, the other party may, at his option, have a continuance of the cause as in cases of other witnesses, and at the cost of the delinquent.



25-1240 - Testimony; how taken.

25-1240. Testimony; how taken.

The testimony of witnesses may be taken in four modes: (1) By affidavit; (2) by deposition; (3) by oral examination; and (4) by videotape of an examination conducted prior to the time of trial for use at trial in accordance with procedures provided by law.

A document subscribed and sworn to before a person not authorized by law to administer oaths is not an affidavit and is void as such. State v. Haase, 247 Neb. 817, 530 N.W.2d 617 (1995).

"Testimony" means oral evidence. Woolworth v. Parker, 57 Neb. 417, 77 N.W. 1090 (1899); Columbia Nat. Bank v. German Nat. Bank, 56 Neb. 803, 77 N.W. 346 (1898).

The unsupported assertions of attorneys during court proceedings do not establish the facts asserted unless the other appropriate parties stipulate to such facts. Schroeder v. Barnes, 5 Neb. App. 811, 565 N.W.2d 749 (1997).



25-1241 - Affidavit, defined.

25-1241. Affidavit, defined.

An affidavit is a written declaration under oath, made without notice to the adverse party.

An unsigned affidavit which was not offered until the day of the hearing on the summary judgment motion was properly excluded by the trial court. Medley v. Davis, 247 Neb. 611, 529 N.W.2d 58 (1995).

Requirement met where affiant acknowledged to authorized official that he was affiant and then signed affidavit in official presence. State v. Howard, 184 Neb. 274, 167 N.W.2d 80 (1969).

An affidavit must bear upon its face, by the certificate of the officer before whom it is taken, evidence that it was duly sworn to by the party making the same. Kennedy & Parsons Co. v. Schmidt, 152 Neb. 637, 42 N.W.2d 191 (1950).

Document sworn to before an officer not authorized to administer an oath was not an affidavit. Lanning v. Haases, 89 Neb. 19, 130 N.W. 1008 (1911).

Affidavit drawn by counsel, in language which is ambiguous, will be construed strongly against party in whose behalf it is offered. Nebraska Moline Plow Co. v. Fuehring, 52 Neb. 541, 72 N.W. 1003 (1897).

An affidavit is a declaration in writing sworn to by a party before some person who has authority to administer oaths. Bantley v. Finney, 43 Neb. 794, 62 N.W. 213 (1895).

Sworn statements in question-and-answer format, which were created by questioning an affiant under oath in a nonadversarial context and having a court reporter record the exchange, are written declarations within the purview of this section. Thorne v. Omaha Pub. Power Dist., 2 Neb. App. 437, 510 N.W.2d 575 (1994).



25-1242 - Deposition, defined.

25-1242. Deposition, defined.

A deposition is a written declaration under oath or a videotape taken under oath in accordance with procedures provided by law, made upon notice to the adverse party for the purpose of enabling him to attend and cross-examine, or made upon written interrogatories.



25-1243 - Oral examination, defined.

25-1243. Oral examination, defined.

An oral examination is an examination in the presence of the jury or tribunal which is to decide the fact or act upon it, the testimony being heard by the jury or tribunal from the lips of the witness.

The unsupported assertions of attorneys during court proceedings do not establish the facts asserted unless the other appropriate parties stipulate to such facts. Schroeder v. Barnes, 5 Neb. App. 811, 565 N.W.2d 749 (1997).



25-1244 - Affidavit; when used.

25-1244. Affidavit; when used.

An affidavit may be used to verify a pleading, to prove the service of a summons, notice or other process, in an action, to obtain a provisional remedy, an examination of a witness, a stay of proceedings, or upon a motion, and in any other case permitted by law.

1. Scope

2. Admission in evidence

3. Miscellaneous

1. Scope

A special appearance, which is preliminary and collateral to determining the merits of an action, is a pleading within this section, and thus, in a hearing on a special appearance, an affidavit may be used to prove or disprove the factual basis for a court's assertion or exercise of personal jurisdiction over a defendant. Williams v. Gould, Inc., 232 Neb. 862, 443 N.W.2d 577 (1989).

In judicial sale confirmation hearing, the trial court has broad discretion in determining if affidavits should be considered. Nebraska State Bank & Trust Co. v. Wright, 213 Neb. 822, 331 N.W.2d 535 (1983).

An affidavit may be used to support a special appearance. Erdman v. National Indemnity Co., 180 Neb. 133, 141 N.W.2d 753 (1966).

Section applied in application for liquor license. Benson v. Olson, 97 Neb. 29, 149 N.W. 51 (1914).

Affidavit may be used to impeach officer's return. Johnson v. Carpenter, 77 Neb. 49, 108 N.W. 161 (1906).

Notary public who is an attorney is not permitted to take affidavit of his client for purpose of procuring an attachment. Horkey v. Kendall, 53 Neb. 522, 73 N.W. 953 (1898).

Jurat is no part of affidavit; fact that it was sworn to may be shown by parol. Bantley v. Finney, 43 Neb. 794, 62 N.W. 213 (1895).

Only affidavits verifying pleadings are part of record proper. Frederick v. Ballard, 16 Neb. 559, 20 N.W. 870 (1884).

Affidavit may be used to prove service of process; is no part of bill of exceptions unless presented to trial court. State v. Fawcett, 2 Neb. Unof. 243, 96 N.W. 219 (1901).

2. Admission in evidence

Although an affidavit may be used to prove service of process, such affidavit will not be considered on an appeal of a cause to the Supreme Court unless it was offered in evidence in the trial court and was preserved in and made a part of the bill of exceptions. T. S. McShane Co., Inc., v. Dominion Constr. Co., 203 Neb. 318, 278 N.W.2d 596 (1979).

Proof of service by mail must include a receipt signed by the addressee, or other satisfactory evidence of personal delivery, and an affidavit to be considered on appeal must be offered in evidence and preserved in the bill of exceptions. Anderson v. Autocrat Corp., 194 Neb. 278, 231 N.W.2d 560 (1975).

Affidavits that nonresident firm of attorneys did not have a usual place of doing business and did not maintain an office in this state were admissible in evidence in support of special appearance. State ex rel. Johnson v. Tautges, Rerat & Welch, 146 Neb. 439, 20 N.W.2d 232 (1945).

Affidavit is not admissible to establish facts material to trial of an issue. Banks v. Metropolitan Life Ins. Co., 142 Neb. 823, 8 N.W.2d 185 (1943).

On hearing of an application for a moratory stay after decree of foreclosure of a mortgage, affidavits may be admitted in evidence as to value of mortgaged land. First Trust Co. of Lincoln v. Hickey, 130 Neb. 351, 264 N.W. 888 (1936).

Affidavit which fails to disclose county of officer taking is inadmissible. Albers v. Kozeluh, 68 Neb. 522, 94 N.W. 521 (1903), affirmed on rehearing 68 Neb. 529, 97 N.W. 646 (1903).

Affidavits may be used at hearing on motion. Hamer v. McKinley-Lanning Loan & Trust Co., 52 Neb. 705, 72 N.W. 1041 (1897).

3. Miscellaneous

Affidavit of publication may be impeached by competent proof. Rosewater v. Pinzenscham, 38 Neb. 835, 57 N.W. 563 (1894).



25-1245 - Affidavit; before whom made; attorney at law not disqualified.

25-1245. Affidavit; before whom made; attorney at law not disqualified.

An affidavit may be made in and out of this state before any person authorized to take depositions, and must be authenticated in the same way. An attorney at law who is attorney for a party in any proceedings in any court of this state shall not be disqualified as the person before whom the affidavit is made by reason of such representation.

Affidavits are not improper or excludable because notarized by one who is attorney of record. Frazier, Inc. v. 20th Century Builders, Inc., 188 Neb. 618, 198 N.W.2d 478 (1972).

Affidavits verified before attorneys for state held competent after being reverified before authorized officer. Baker v. State, 112 Neb. 654, 200 N.W. 876 (1924).

Attorney in case is not competent to act as notary in taking affidavit to be used on hearing. Maroosis v. Catalano, 98 Neb. 284, 152 N.W. 559 (1915); Horkey v. Kendall, 53 Neb. 522, 73 N.W. 953 (1898).

Objections to use of affidavit as evidence are not required to be made in the manner provided for interposing objections to depositions. Malcom Savings Bank v. Cronin, 80 Neb. 231, 116 N.W. 150 (1908).

Affidavit must have attached certificate of officer before whom taken that oath was administered. Sebesta v. Supreme Court of Honor, 77 Neb. 249, 109 N.W. 166 (1906).

Affidavit taken before notary of a sister state or foreign government was properly received. Browne v. Palmer, 66 Neb. 287, 92 N.W. 315 (1902).

There must be authentication by both seal and signature. Holmes v. Crooks, 56 Neb. 466, 76 N.W. 1073 (1898).



25-1246 - Repealed. Laws 1951, c. 68, § 43.

25-1246. Repealed. Laws 1951, c. 68, § 43.



25-1247 - Repealed. Laws 1951, c. 68, § 43.

25-1247. Repealed. Laws 1951, c. 68, § 43.



25-1248 - Repealed. Laws 1951, c. 68, § 43.

25-1248. Repealed. Laws 1951, c. 68, § 43.



25-1249 - Repealed. Laws 1951, c. 68, § 43.

25-1249. Repealed. Laws 1951, c. 68, § 43.



25-1250 - Repealed. Laws 1951, c. 68, § 43.

25-1250. Repealed. Laws 1951, c. 68, § 43.



25-1251 - Repealed. Laws 1951, c. 68, § 43.

25-1251. Repealed. Laws 1951, c. 68, § 43.



25-1252 - Repealed. Laws 1951, c. 68, § 43.

25-1252. Repealed. Laws 1951, c. 68, § 43.



25-1253 - Repealed. Laws 1951, c. 68, § 43.

25-1253. Repealed. Laws 1951, c. 68, § 43.



25-1254 - Repealed. Laws 1951, c. 68, § 43.

25-1254. Repealed. Laws 1951, c. 68, § 43.



25-1255 - Repealed. Laws 1951, c. 68, § 43.

25-1255. Repealed. Laws 1951, c. 68, § 43.



25-1256 - Repealed. Laws 1951, c. 68, § 43.

25-1256. Repealed. Laws 1951, c. 68, § 43.



25-1257 - Repealed. Laws 1951, c. 68, § 43.

25-1257. Repealed. Laws 1951, c. 68, § 43.



25-1258 - Repealed. Laws 1951, c. 68, § 43.

25-1258. Repealed. Laws 1951, c. 68, § 43.



25-1259 - Repealed. Laws 1951, c. 68, § 43.

25-1259. Repealed. Laws 1951, c. 68, § 43.



25-1260 - Repealed. Laws 1951, c. 68, § 43.

25-1260. Repealed. Laws 1951, c. 68, § 43.



25-1261 - Repealed. Laws 1951, c. 68, § 43.

25-1261. Repealed. Laws 1951, c. 68, § 43.



25-1262 - Repealed. Laws 1951, c. 68, § 43.

25-1262. Repealed. Laws 1951, c. 68, § 43.



25-1263 - Repealed. Laws 1951, c. 68, § 43.

25-1263. Repealed. Laws 1951, c. 68, § 43.



25-1264 - Repealed. Laws 1951, c. 68, § 43.

25-1264. Repealed. Laws 1951, c. 68, § 43.



25-1265 - Repealed. Laws 1951, c. 68, § 43.

25-1265. Repealed. Laws 1951, c. 68, § 43.



25-1266 - Repealed. Laws 1951, c. 68, § 43.

25-1266. Repealed. Laws 1951, c. 68, § 43.



25-1267 - Repealed. Laws 1951, c. 68, § 43.

25-1267. Repealed. Laws 1951, c. 68, § 43.



25-1267.01 - Repealed. Laws 1982, LB 716, § 4.

25-1267.01. Repealed. Laws 1982, LB 716, § 4.



25-1267.02 - Repealed. Laws 1982, LB 716, § 4.

25-1267.02. Repealed. Laws 1982, LB 716, § 4.



25-1267.03 - Repealed. Laws 1982, LB 716, § 4.

25-1267.03. Repealed. Laws 1982, LB 716, § 4.



25-1267.04 - Repealed. Laws 1982, LB 716, § 4.

25-1267.04. Repealed. Laws 1982, LB 716, § 4.



25-1267.05 - Repealed. Laws 1982, LB 716, § 4.

25-1267.05. Repealed. Laws 1982, LB 716, § 4.



25-1267.06 - Repealed. Laws 1982, LB 716, § 4.

25-1267.06. Repealed. Laws 1982, LB 716, § 4.



25-1267.07 - Repealed. Laws 1982, LB 716, § 4.

25-1267.07. Repealed. Laws 1982, LB 716, § 4.



25-1267.08 - Repealed. Laws 1982, LB 716, § 4.

25-1267.08. Repealed. Laws 1982, LB 716, § 4.



25-1267.09 - Repealed. Laws 1982, LB 716, § 4.

25-1267.09. Repealed. Laws 1982, LB 716, § 4.



25-1267.10 - Repealed. Laws 1982, LB 716, § 4.

25-1267.10. Repealed. Laws 1982, LB 716, § 4.



25-1267.11 - Repealed. Laws 1982, LB 716, § 4.

25-1267.11. Repealed. Laws 1982, LB 716, § 4.



25-1267.12 - Repealed. Laws 1982, LB 716, § 4.

25-1267.12. Repealed. Laws 1982, LB 716, § 4.



25-1267.13 - Repealed. Laws 1982, LB 716, § 4.

25-1267.13. Repealed. Laws 1982, LB 716, § 4.



25-1267.14 - Repealed. Laws 1982, LB 716, § 4.

25-1267.14. Repealed. Laws 1982, LB 716, § 4.



25-1267.15 - Repealed. Laws 1982, LB 716, § 4.

25-1267.15. Repealed. Laws 1982, LB 716, § 4.



25-1267.16 - Repealed. Laws 1982, LB 716, § 4.

25-1267.16. Repealed. Laws 1982, LB 716, § 4.



25-1267.17 - Repealed. Laws 1982, LB 716, § 4.

25-1267.17. Repealed. Laws 1982, LB 716, § 4.



25-1267.18 - Repealed. Laws 1982, LB 716, § 4.

25-1267.18. Repealed. Laws 1982, LB 716, § 4.



25-1267.19 - Repealed. Laws 1982, LB 716, § 4.

25-1267.19. Repealed. Laws 1982, LB 716, § 4.



25-1267.20 - Repealed. Laws 1982, LB 716, § 4.

25-1267.20. Repealed. Laws 1982, LB 716, § 4.



25-1267.21 - Repealed. Laws 1982, LB 716, § 4.

25-1267.21. Repealed. Laws 1982, LB 716, § 4.



25-1267.22 - Repealed. Laws 1982, LB 716, § 4.

25-1267.22. Repealed. Laws 1982, LB 716, § 4.



25-1267.23 - Repealed. Laws 1982, LB 716, § 4.

25-1267.23. Repealed. Laws 1982, LB 716, § 4.



25-1267.24 - Repealed. Laws 1982, LB 716, § 4.

25-1267.24. Repealed. Laws 1982, LB 716, § 4.



25-1267.25 - Repealed. Laws 1982, LB 716, § 4.

25-1267.25. Repealed. Laws 1982, LB 716, § 4.



25-1267.26 - Repealed. Laws 1982, LB 716, § 4.

25-1267.26. Repealed. Laws 1982, LB 716, § 4.



25-1267.27 - Repealed. Laws 1982, LB 716, § 4.

25-1267.27. Repealed. Laws 1982, LB 716, § 4.



25-1267.28 - Repealed. Laws 1982, LB 716, § 4.

25-1267.28. Repealed. Laws 1982, LB 716, § 4.



25-1267.29 - Repealed. Laws 1982, LB 716, § 4.

25-1267.29. Repealed. Laws 1982, LB 716, § 4.



25-1267.30 - Repealed. Laws 1982, LB 716, § 4.

25-1267.30. Repealed. Laws 1982, LB 716, § 4.



25-1267.31 - Repealed. Laws 1982, LB 716, § 4.

25-1267.31. Repealed. Laws 1982, LB 716, § 4.



25-1267.32 - Repealed. Laws 1982, LB 716, § 4.

25-1267.32. Repealed. Laws 1982, LB 716, § 4.



25-1267.33 - Repealed. Laws 1982, LB 716, § 4.

25-1267.33. Repealed. Laws 1982, LB 716, § 4.



25-1267.34 - Repealed. Laws 1982, LB 716, § 4.

25-1267.34. Repealed. Laws 1982, LB 716, § 4.



25-1267.35 - Repealed. Laws 1982, LB 716, § 4.

25-1267.35. Repealed. Laws 1982, LB 716, § 4.



25-1267.36 - Repealed. Laws 1982, LB 716, § 4.

25-1267.36. Repealed. Laws 1982, LB 716, § 4.



25-1267.37 - Repealed. Laws 1982, LB 716, § 4.

25-1267.37. Repealed. Laws 1982, LB 716, § 4.



25-1267.38 - Repealed. Laws 1982, LB 716, § 4.

25-1267.38. Repealed. Laws 1982, LB 716, § 4.



25-1267.39 - Repealed. Laws 1982, LB 716, § 4.

25-1267.39. Repealed. Laws 1982, LB 716, § 4.



25-1267.40 - Repealed. Laws 1982, LB 716, § 4.

25-1267.40. Repealed. Laws 1982, LB 716, § 4.



25-1267.41 - Repealed. Laws 1982, LB 716, § 4.

25-1267.41. Repealed. Laws 1982, LB 716, § 4.



25-1267.42 - Repealed. Laws 1982, LB 716, § 4.

25-1267.42. Repealed. Laws 1982, LB 716, § 4.



25-1267.43 - Repealed. Laws 1982, LB 716, § 4.

25-1267.43. Repealed. Laws 1982, LB 716, § 4.



25-1267.44 - Repealed. Laws 1982, LB 716, § 4.

25-1267.44. Repealed. Laws 1982, LB 716, § 4.



25-1267.45 - Repealed. Laws 1982, LB 716, § 4.

25-1267.45. Repealed. Laws 1982, LB 716, § 4.



25-1268 - Discovery; delivery of copies of documents; refusal to deliver; penalty.

25-1268. Discovery; delivery of copies of documents; refusal to deliver; penalty.

Either party or his attorney, if required, shall deliver to the other party or his attorney, a copy of any deed, instrument or other writing whereon the action or defense is founded, or which he intends to offer in evidence at the trial. If the plaintiff or defendant shall refuse to furnish the copy or copies required, the party so refusing shall not be permitted to give in evidence, at the trial, the original, of which a copy has been refused. This section shall not apply to any paper a copy of which is filed with a pleading.



25-1269 - Repealed. Laws 1975, LB 279, § 75.

25-1269. Repealed. Laws 1975, LB 279, § 75.



25-1270 - Repealed. Laws 1951, c. 68, § 43.

25-1270. Repealed. Laws 1951, c. 68, § 43.



25-1271 - Repealed. Laws 1951, c. 68, § 43.

25-1271. Repealed. Laws 1951, c. 68, § 43.



25-1272 - Repealed. Laws 1951, c. 68, § 43.

25-1272. Repealed. Laws 1951, c. 68, § 43.



25-1273 - Nonparty; discovery; subpoena; procedure.

25-1273. Nonparty; discovery; subpoena; procedure.

When the discovery rules promulgated by the Supreme Court authorize discovery from a nonparty without a deposition, a subpoena shall be issued by the clerk of the court before whom the action is pending upon request of a party. An attorney as an officer of the court may also issue and sign such a subpoena on behalf of a court in which the attorney is authorized to practice. The subpoena shall be served in the time and manner required by the discovery rules. Such discovery rules shall not be construed to permit discovery by subpoena if the information is protected by statute or if that procedure conflicts with any other statute.



25-1273.01 - Rules of procedure.

25-1273.01. Rules of procedure.

The Supreme Court shall promulgate rules of procedure for discovery in civil cases, which rules shall not be in conflict with laws governing such matters. Rules which provide for the admissibility of depositions shall not be considered as conflicting with the Nebraska Evidence Rules.

The language of this section, in combination with section 27-802, indicates a clear intention by the Legislature to create an independent avenue to admit deposition testimony. Walton v. Patil, 279 Neb. 974, 783 N.W.2d 438 (2010).



25-1274 - Legal notices; proof of publication.

25-1274. Legal notices; proof of publication.

Publications required by law to be made in a newspaper, may be proved by affidavit of any person having knowledge of the fact, specifying the time when and the paper in which the publication was made, and that said newspaper is a legal newspaper under the statutes of the State of Nebraska, but such affidavit must, for the purposes now contemplated, be made within six months after the last day of publication, in the office where the original affidavit of publication is required to be filed.

Affidavit need not state particulars as to circulation of newspaper or number of weeks published prior to sale; it is sufficient if in language of this section. Seymour v. Lawson, 111 Neb. 770, 197 N.W. 623 (1924).

Proof of publication must be made within six months after the last day of publication. Lonergan v. City of South Omaha, 72 Neb. 317, 100 N.W. 407 (1904).

Publication affidavit is not sufficiently authenticated if it lacks signature of an officer to the jurat. Holmes v. Crooks, 56 Neb. 466, 76 N.W. 1073 (1898).

Proof of publication of notice or order of sale may be made by affidavit of one who has knowledge of fact. Johnson v. Colby, 52 Neb. 327, 72 N.W. 313 (1897).



25-1275 - Legal notices; proof of posting or service.

25-1275. Legal notices; proof of posting or service.

The posting or service of any notice or other paper required by law may be proved by the affidavit of any competent witness, attached to a copy of said notice or paper, and made within six months of the time of such posting.

Proof by affidavit of posting of public notice is not exclusive. Larimer v. Wallace, 36 Neb. 444, 54 N.W. 835 (1893).



25-1276 - Other facts required to be shown by affidavit; how proved.

25-1276. Other facts required to be shown by affidavit; how proved.

Any other fact which is required to be shown by affidavit, and which may be required for future use in any action or other proceeding, may be proved by pursuing the course indicated in sections 25-1274 and 25-1275, as nearly as the circumstances of the case will admit.



25-1277 - Legal notices and other facts provable by affidavit; perpetuation of proof.

25-1277. Legal notices and other facts provable by affidavit; perpetuation of proof.

Proof made as provided in sections 25-1274 to 25-1276, may be perpetuated and preserved for future use by filing the papers above mentioned in the office of the county judge, and the original affidavit appended to the notice or paper, if there be one, and if not the affidavit, by itself, is presumptive evidence of the facts stated therein, but does not preclude other modes of proof permitted by law.



25-1278 - Field notes or plat of county surveyor; when admissible.

25-1278. Field notes or plat of county surveyor; when admissible.

A copy of the field notes of any county surveyor, or a plat made by him and certified under oath as correct, may be received as evidence to show the shape or dimensions of a tract of land, or any other fact whose ascertainment requires only the exercise of scientific skill or calculation.

Field notes of county surveyor are admissible. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).

Field notes and plats of original surveys are presumptively correct and government field notes are admissible. Peterson v. Skjelver, 43 Neb. 663, 62 N.W. 43 (1895); Woods v. West, 40 Neb. 307, 58 N.W. 938 (1894).



25-1279 - Repealed. Laws 1975, LB 279, § 75.

25-1279. Repealed. Laws 1975, LB 279, § 75.



25-1280 - Official records; certified copies; duty of custodian to furnish; fees.

25-1280. Official records; certified copies; duty of custodian to furnish; fees.

Every state, county or political subdivision officer having the custody of a public record or writing is bound to give any person on demand a certified copy thereof on payment of the legal fees therefor. Where fees are not otherwise expressly provided by statute, the fee shall be thirty cents per hundred words if the copy is a typewritten copy, and the cost of the mechanically reproduced copy when the copy is made by photographic or offset process. In addition thereto a fee of one dollar shall be charged for the certificate of the officer.

Prison physician was not obligated to furnish inmate of penitentiary with copy of hospital record. Rhodes v. Meyer, 225 F.Supp. 80 (D. Neb. 1963).



25-1281 - Official records; photographic copies; admissibility; destruction of original records.

25-1281. Official records; photographic copies; admissibility; destruction of original records.

In all cases in which any instrument or document is required by law to be copied or recorded in any public record in any public office within the State of Nebraska, the officials having charge of the making of such records may employ the use of photographic processes for the reproduction of such instrument or document. This shall be done for the public records and shall be a true copy of the original instrument or document to be so recorded, and may likewise use any such photographic process for the making of certified copies of such public records; Provided, no such photographic processes shall be used for the making of permanent records until it shall have been demonstrated to the satisfaction of the officials having charge of such records and the State Records Administrator, that the processes to be used will produce an accurate and permanent record of the instrument or document to be recorded. Any such existing records when reproduced by such photographic processes may be destroyed by the official having charge of the same when approval is given by the State Records Administrator.

Photostatic copies of county surveyor's records are admissible. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).

This section does not prevent courts from admitting photographs as secondary evidence; identification of photograph by one who took it not essential; correctness may be shown by knowledge and observation of witness. Nebraska State Bank of Republican City v. Walker, 111 Neb. 203, 196 N.W. 128 (1923).



25-1282 - Official records; proof of lack of record.

25-1282. Official records; proof of lack of record.

The certificate of a public officer that he has made diligent and ineffectual search for a paper in his office is of the same efficacy in all cases as if such officer had personally appeared and sworn to such facts.

Where public officer certifies he has been unable to find original record, secondary evidence is admissible. Clough v. North Central Gas Co., 150 Neb. 418, 34 N.W.2d 862 (1948).

Nonexistence of record may be proved by anyone who has made search therefor. Smith v. First Nat. Bank of Chadron, 45 Neb. 444, 63 N.W. 796 (1895); Gutta Percha & Rubber Mfg. Co. v. Village of Ogalalla, 40 Neb. 775, 59 N.W. 513 (1894).



25-1283 - Land office receipts; effect as evidence.

25-1283. Land office receipts; effect as evidence.

The usual duplicate receipt of the receiver of any land office, or, if that be lost or destroyed, or beyond the reach of the party, the certificate of such receiver that the books of his office show the sale of a tract of land to a certain individual is proof of title equivalent to a patent against all but the holder of an actual patent.

Holder of receiver's certificate cannot, when entry is canceled, maintain ejectment. Oldfather v. Ericson, 79 Neb. 1, 112 N.W. 356 (1907); Headley v. Coffman, 38 Neb. 68, 56 N.W. 701 (1893).

Land office receipt is sufficient to protect one in possession against naked claim of superior right. Moore v. Parker, 59 Neb. 29, 80 N.W. 43 (1899); Kinney v. Degman, 12 Neb. 237, 11 N.W. 318 (1882).

Receiver's receipt gives color of title to entire tract described. Draper v. Taylor, 58 Neb. 787, 79 N.W. 709 (1899).

United States land officer's certificate is such color of title as to start statute of limitation running. Carroll v. Patrick, 23 Neb. 834, 37 N.W. 671 (1888).



25-1284 - Official records; signature of custodian; genuineness presumed, when.

25-1284. Official records; signature of custodian; genuineness presumed, when.

In the cases contemplated in sections 25-1280, 25-1282 and 25-1283, the signature of the officer shall be presumed to be genuine until the contrary is shown.

Field notes and tract book were sufficiently authenticated. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).

It is not necessary to prove signature of county clerk accompanying jurat to oath lawfully filed in his office. Merriam v. Coffee, 16 Neb. 450, 20 N.W. 389 (1884).



25-1285 - Judicial records of Nebraska and federal courts; how proved.

25-1285. Judicial records of Nebraska and federal courts; how proved.

A judicial record of this state, or of any other federal court of the United States, may be proved by producing the original or a copy thereof, certified by the clerk or the clerk's designee or the person having the legal custody thereof, authenticated by his or her seal of office, if there is one.

A certified copy of judgment of prior conviction in any federal court or in a court of this state is sufficient proof thereof. State v. Micek, 193 Neb. 379, 227 N.W.2d 409 (1975).

Judgment of justice, including copy of complaint embodied therein, was established by competent proof. Osborne v. State, 115 Neb. 65, 211 N.W. 179 (1926).

Judicial record, if properly certified, is admissible to prove its own existence. Sheibley v. Fales, 81 Neb. 795, 116 N.W. 1035 (1908).

Orders or judgments of court of general jurisdiction may be pleaded without alleging jurisdictional facts. Lear v. Brown County, 77 Neb. 230, 109 N.W. 174 (1906).

Records of sister state may be examined to determine court's jurisdiction. Fall v. Fall, 75 Neb. 104, 106 N.W. 412 (1905), judgment vacated 75 Neb. 120, 113 N.W. 175 (1907).

Transcript of proceedings, duly certified, of United States court, is competent evidence, though presiding judge failed to sign journal. Stacks v. Crawford, 63 Neb. 662, 88 N.W. 852 (1902).

Recitals in judgment record kept by clerk of district court of transcript from county court are not competent to prove judgment. Burge v. Gandy, 41 Neb. 149, 59 N.W. 359 (1894).



25-1286 - Deleted.

25-1286. Deleted.



25-1287 - Records of justice of the peace; how proved.

25-1287. Records of justice of the peace; how proved.

The official certificate of a justice of the peace of any of the United States, to any judgment, and the preliminary proceeding before him, supported by the official certificate of the clerk of any court of record within the county in which such justice resides, stating that he is an acting justice of the peace of that county, and that the signature of his certificate is genuine, is sufficient evidence of such proceedings and judgment.

Transcript of justice of peace of another state is receivable in evidence if it complies with this section. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).



25-1288 - Repealed. Laws 1975, LB 279, § 75.

25-1288. Repealed. Laws 1975, LB 279, § 75.



25-1289 - Repealed. Laws 1975, LB 279, § 75.

25-1289. Repealed. Laws 1975, LB 279, § 75.



25-1290 - Legislative proceedings; how proved.

25-1290. Legislative proceedings; how proved.

The proceedings of the Legislature of this state, or any state of the Union, or of the United States, or of any foreign government, are proved by the journals of those bodies, respectively, or of either branch thereof, and either by copies officially certified by the clerk of the house in which the proceedings were had, or by a copy purporting to have been printed by their order.

Where entries in journal expressly and unequivocally contradict enrolled bill, former will prevail. State v. Burlington & Missouri River R. R. Co., 60 Neb. 741, 84 N.W. 254 (1901).

If it appears from journals of Legislature that bill had not actually passed, certificate of presiding officer is overthrown and bill is invalid. Webster v. City of Hastings, 56 Neb. 669, 77 N.W. 127 (1898).



25-1291 - Repealed. Laws 1975, LB 279, § 75.

25-1291. Repealed. Laws 1975, LB 279, § 75.



25-1292 - Abstracts of title and title insurance policy; when used as evidence; certification.

25-1292. Abstracts of title and title insurance policy; when used as evidence; certification.

(1) Any party to a civil action who may desire to use in evidence at the trial any abstract of title to real estate shall, not less than seven days prior to the date of trial, notify the adverse party by written notice addressed to such party's counsel of record and deposit such abstract in the office of the clerk of the district court of the county in which such action is pending for examination by such adverse party. Such abstract of title, if certified to and issued by a registered abstracter, shall be received in evidence as prima facie evidence of the existence of the record of deeds, mortgages, and other instruments, conveyances, or liens affecting the real estate mentioned in such abstract and that such record is as described in such abstract. If such abstract is successively certified to by abstracters who were bonded under section 76-506 prior to November 18, 1965, registered under sections 76-509 to 76-528 on or after November 18, 1965, but prior to March 26, 1985, or registered under the Abstracters Act, the same shall be received in evidence without further foundation.

(2) A title insurance policy issued by a title insurer licensed to issue such policy by the State of Nebraska shall also be received in court as prima facie evidence of the ownership, liens, mortgages, easements, and all other corporeal as well as incorporeal hereditaments to such real estate, the existence of which are indicated in such title insurance policy.

Abstracts of title, when proper foundation has been laid, are admissible in evidence. Worm v. Crowell, 165 Neb. 713, 87 N.W.2d 384 (1958).



25-1293 - Public seal affixed to copy of written law or public writing; effect; unwritten law; how proved.

25-1293. Public seal affixed to copy of written law or public writing; effect; unwritten law; how proved.

The public seal of the state or county affixed to a copy of a written law or other public writing, is also admissible as evidence of such law or writing respectively; the unwritten law of any other state or government may be proved as fact by parol evidence, and also by the books of reports of cases adjudged in their courts.

Where no evidence was given as to marriage laws of sister state where common law marriage was alleged to have occurred, law of this state at time marriage was alleged to have taken place was applicable. Forshay v. Johnston, 144 Neb. 525, 13 N.W.2d 873 (1944).

This section provides a method for proof of unwritten law of foreign states by parol evidence or reports of adjudicated cases. Banks v. Metropolitan Life Ins. Co., 142 Neb. 823, 8 N.W.2d 185 (1943).

Common law of sister state may be proved by books of reports of decisions of her courts. Steinke v. Dobson, 90 Neb. 616, 134 N.W. 169 (1912).

Public seal of another state, affixed to copy of written law, is admissible as evidence of such law. Rieck v. Griffin, 74 Neb. 102, 103 N.W. 1061 (1905).

Except as to statute, law of another state is proper subject of expert testimony. Barber v. Hildebrand, 42 Neb. 400, 60 N.W. 594 (1894).



25-1294 - Repealed. Laws 1951, c. 68, § 43.

25-1294. Repealed. Laws 1951, c. 68, § 43.



25-1295 - Repealed. Laws 1951, c. 68, § 43.

25-1295. Repealed. Laws 1951, c. 68, § 43.



25-1296 - Repealed. Laws 1951, c. 68, § 43.

25-1296. Repealed. Laws 1951, c. 68, § 43.



25-1297 - Repealed. Laws 1951, c. 68, § 43.

25-1297. Repealed. Laws 1951, c. 68, § 43.



25-1298 - Repealed. Laws 1951, c. 68, § 43.

25-1298. Repealed. Laws 1951, c. 68, § 43.



25-1299 - Repealed. Laws 1951, c. 68, § 43.

25-1299. Repealed. Laws 1951, c. 68, § 43.



25-12,100 - Repealed. Laws 1951, c. 68, § 43.

25-12,100. Repealed. Laws 1951, c. 68, § 43.



25-12,101 - Judicial notice.

25-12,101. Judicial notice.

Every court of this state shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.

Where statutes of sister state have not been interpreted, the courts of this state will give a practical interpretation thereto. Exstrum v. Union Cas. & Life Ins. Co., 165 Neb. 554, 86 N.W.2d 568 (1957).

Act is applicable to any action seeking to enforce rights based upon the common law or statute law of another state. Abramson v. Abramson, 161 Neb. 782, 74 N.W.2d 919 (1956).

Provisions of this act must be properly invoked. Smith v. Brooks, 154 Neb. 93, 47 N.W.2d 389 (1951).

Uniform Judicial Notice of Foreign Law Act does not remove the necessity of pleading and presenting the common law or statutes of sister state. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).

District court was authorized to take judicial notice of the laws of Colorado. Snyder v. Lincoln, 153 Neb. 611, 45 N.W.2d 749 (1951).

The federal court sitting in Nebraska without violating doctrine of Erie R. Co. v. Tompkins, takes judicial notice of law of another state although it was not pleaded and proved and although under Nebraska law, if law of foreign state is not pleaded and proved, it is presumed to be the same as the law of the forum. Fullington v. Iowa Sheet Metal Contractors, Inc., 319 F.Supp. 243 (D. Neb. 1970).



25-12,102 - Information of the court.

25-12,102. Information of the court.

The court may inform itself of such laws in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

Court may require party invoking law of sister state to plead and present it. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).



25-12,103 - Ruling reviewable.

25-12,103. Ruling reviewable.

The determination of such laws shall be made by the court and not by the jury, and shall be reviewable.

Issue of validity of marriage in another state was properly pleaded and presented. Abramson v. Abramson, 161 Neb. 782, 74 N.W.2d 919 (1956).



25-12,104 - Evidence as to laws of other jurisdictions.

25-12,104. Evidence as to laws of other jurisdictions.

Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

In order for litigant to invoke Uniform Judicial Notice of Foreign Law Act, he must give reasonable notice in pleadings or otherwise of intention so to do. Smith v. Brooks, 154 Neb. 93, 47 N.W.2d 389 (1951).

To require trial court to take judicial notice of law of another state, it must be pleaded. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).



25-12,105 - Foreign country.

25-12,105. Foreign country.

The law of a jurisdiction other than those referred to in section 25-12,101 shall be an issue for the court, but shall not be subject to the foregoing provisions concerning judicial notice.

Laws of a jurisdiction other than state or territory of the United States must be both pleaded and proved. Scott v. Scott, 153 Neb. 906, 46 N.W.2d 627 (1951).



25-12,106 - Interpretation.

25-12,106. Interpretation.

Sections 25-12,101 to 25-12,107 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.

Operation of act is not dependent upon reciprocal law in another state. Abramson v. Abramson, 161 Neb. 782, 74 N.W.2d 919 (1956).



25-12,107 - Short title.

25-12,107. Short title.

Sections 25-12,101 to 25-12,107 may be cited as the Uniform Judicial Notice of Foreign Law Act.



25-12,108 - Repealed. Laws 1975, LB 279, § 75.

25-12,108. Repealed. Laws 1975, LB 279, § 75.



25-12,109 - Repealed. Laws 1975, LB 279, § 75.

25-12,109. Repealed. Laws 1975, LB 279, § 75.



25-12,110 - Repealed. Laws 1975, LB 279, § 75.

25-12,110. Repealed. Laws 1975, LB 279, § 75.



25-12,111 - Repealed. Laws 1975, LB 279, § 75.

25-12,111. Repealed. Laws 1975, LB 279, § 75.



25-12,112 - Admissibility of reproduced records in evidence; destruction of records; approval.

25-12,112. Admissibility of reproduced records in evidence; destruction of records; approval.

If any business, institution, member of a profession or calling, or department or agency of government in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation, or combination thereof of any act, transaction, occurrence, or event and in the regular course of business has caused any or all of the same to be recorded, copied, or reproduced by any photographic, photostatic, optical imagery, microfilm, microcard, miniature photographic, optical disk, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law and, with respect to agencies or departments of government, if the State Records Administrator approves such destruction. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of the court. The introduction of a reproduced record, enlargement, or facsimile does not preclude admission of the original.

Copy of memorandum from Postmaster General regarding early retirement opportunities was admissible hereunder. Corn v. Corn, 190 Neb. 383, 208 N.W.2d 678 (1973).



25-12,113 - Sections, how construed.

25-12,113. Sections, how construed.

Sections 25-12,112 to 25-12,114 shall be so interpreted and construed as to effectuate their general purpose of making uniform the law of those states which enact them.



25-12,114 - Act, how cited.

25-12,114. Act, how cited.

Sections 25-12,112 to 25-12,114 may be cited as the Uniform Photographic Copies of Business and Public Records as Evidence Act.



25-12,115 - Report or finding admissible.

25-12,115. Report or finding admissible.

A written report or finding of facts prepared by an expert not being a party to the cause, nor an employee of a party, except for the purpose of making such report or finding, nor financially interested in the result of the controversy, and containing the conclusions resulting wholly or partly from written information furnished by the cooperation of several persons acting for a common purpose, shall, insofar as the same may be relevant, be admissible when testified to by the person, or one of the persons, making such report or finding without calling as witnesses the persons furnishing the information, and without producing the books or other writings on which the report or finding is based, if, in the opinion of the court, no substantial injustice will be done the opposite party.

An offer of a composite record under this act is prima facie sufficient if a proper foundation is laid. Gateway Bank v. Department of Banking, 192 Neb. 109, 219 N.W.2d 211 (1974).

Report of results of blood test was admissible in evidence when supported by testimony of doctor who supervised the test. Houghton v. Houghton, 179 Neb. 275, 137 N.W.2d 861 (1965).

Application of statute doubted, but sufficient compliance shown. Chicago & N. W. Ry. Co. v. City of Norfolk, 157 Neb. 594, 60 N.W.2d 662 (1953).



25-12,116 - Cross-examination by adverse party.

25-12,116. Cross-examination by adverse party.

Any person who has furnished information on which such report or finding is based may be cross-examined by the adverse party, but the fact that his testimony is not obtainable shall not render the report or finding inadmissible, unless the trial court finds that substantial injustice would be done to the adverse party by its admission.



25-12,117 - Notice; copy of report or finding.

25-12,117. Notice; copy of report or finding.

Such report or finding shall not be admissible unless the party offering it shall have given notice to the adverse party a reasonable time before trial of his intention to offer it, together with a copy of the report or finding, or so much thereof as may relate to the controversy, and shall also have afforded him a reasonable opportunity to inspect and copy any records or other documents in the offering party's possession or control, on which the report or finding was based, and also the names of all persons furnishing facts upon which the report or finding was based, except that it may be admitted if the trial court finds that no substantial injustice would result from the failure to give such notice.

Trial court is given discretion to admit report in evidence although no copy was served. Trute v. Skeede, 162 Neb. 266, 75 N.W.2d 672 (1956).



25-12,118 - Sections, how construed.

25-12,118. Sections, how construed.

Sections 25-12,115 to 25-12,119 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them.



25-12,119 - Act, how cited.

25-12,119. Act, how cited.

Sections 25-12,115 to 25-12,119 may be cited as the Uniform Composite Reports as Evidence Act.



25-12,120 - Hospital records, examination, and inspection; hospital medical staff committee; hospitalization utilization committee.

25-12,120. Hospital records, examination, and inspection; hospital medical staff committee; hospitalization utilization committee.

From and after October 23, 1967, in the interest of public health and the improvement of patient medical and hospital care and in the interest of effective utilization of hospital facilities it shall be conclusively presumed that all persons hospitalized in any hospital in the State of Nebraska or confined in any extended care facility in the State of Nebraska have consented to the examination and inspection of all medical records of such hospital or extended care facility relating to such patient's care, treatment and the need for hospitalization or extended care by any hospital medical staff committee or by any utilization review committee for the purpose of studying and evaluating the necessity and the quality of the hospital and medical care and treatment or extended care provided to such patient and the necessity for continuation of such hospitalization or extended care of such patient. Hospital medical staff committee or hospital utilization committee as used in sections 25-12,120 and 25-12,121 shall mean a committee required by federal law or regulation for the purpose of administering in whole or in part a federal program for health care.



25-12,121 - Hospital medical staff committee; hospital utilization committee; extended care facility utilization committee; recommendations or orders; liability for damages.

25-12,121. Hospital medical staff committee; hospital utilization committee; extended care facility utilization committee; recommendations or orders; liability for damages.

No hospital medical staff committee or hospital utilization committee or extended care facility utilization committee or any member or agent of any such committee shall be held legally liable for damages or other relief to any patient or to any person or organization in behalf of any patient because of any recommendation or order made by such committee with reference to the hospitalization or continued hospitalization or confinement in an extended care facility of any individual or patient.



25-12,122 - Repealed. Laws 1975, LB 279, § 75.

25-12,122. Repealed. Laws 1975, LB 279, § 75.



25-12,123 - Peer review committee; proceedings and records; testimony; use in civil actions; limitation.

25-12,123. Peer review committee; proceedings and records; testimony; use in civil actions; limitation.

The proceedings and records of a peer review committee of a state or local association or society composed of health practitioners licensed pursuant to the Uniform Credentialing Act shall be held in confidence and shall not be subject to discovery or introduction into evidence in any civil action against a person licensed pursuant to the act arising out of the matters which are the subject of evaluation and review by such committee. No person who was in attendance at a meeting of such committee shall be permitted or required to testify in any such civil action as to any evidence or other matters produced or presented during the proceedings of such committee or as to any findings, recommendations, evaluations, opinions, or other actions of such committee or any members thereof, except that information, documents, or records otherwise available from original sources are not to be construed as immune from discovery or use in any such civil action merely because they were presented during proceedings of such committee. Any documents or records which have been presented to the review committee by any witness shall be returned to the witness, if requested by him or her or if ordered to be produced by a court in any action, with copies thereof to be retained by the committee at its discretion. Any person who testifies before such committee or who is a member of such committee shall not be prevented from testifying as to matters within his or her knowledge, but such witness cannot be asked about his or her testimony before such a committee or opinions formed as a result of such committee hearings. Nothing in this section shall prohibit a court of record, after a hearing and for good cause arising from extraordinary circumstances being shown, from ordering the disclosure of such proceedings, minutes, records, reports, or communications.



25-12,124 - Statement, defined.

25-12,124. Statement, defined.

As used in sections 25-12,124 to 25-12,126, unless the context otherwise requires, statement shall mean a recorded or written account of the facts out of which an injury arose given by the injured person to a person having an adverse interest. Statement shall not include (1) insurance claims forms, (2) medical authorizations, or (3) personal injury or accident report forms which are completed when an adverse person is not present.



25-12,125 - Rebuttable presumption; when.

25-12,125. Rebuttable presumption; when.

(1) There shall be a rebuttable presumption that any statement secured from an injured person by an adverse person at any time within thirty days after such injuries were sustained shall have been taken under duress for purposes of a trial of any action for damages for injuries sustained by such person or for the death of such person as the result of such injuries.

(2) The presumption described in subsection (1) of this section may be rebutted by evidence. The presumption shall be deemed rebutted as a matter of law if the adverse person taking the statement discloses to the injured person prior to taking the statement:

(a) Whom he or she represents;

(b) That the injured person may make the statement in the presence of counsel or any other representative; and

(c) That a copy of the statement is available at no cost to the injured person.



25-12,126 - Sections, how construed.

25-12,126. Sections, how construed.

Nothing in sections 25-12,124 to 25-12,126 shall be construed to supersede, abrogate, or limit any common-law remedies available to any injured person who has given a statement.



25-1301 - Judgment, rendition of judgment, entry of judgment, decree, or final order, defined; records.

25-1301. Judgment, rendition of judgment, entry of judgment, decree, or final order, defined; records.

(1) A judgment is the final determination of the rights of the parties in an action.

(2) Rendition of a judgment is the act of the court, or a judge thereof, in making and signing a written notation of the relief granted or denied in an action.

(3) The entry of a judgment, decree, or final order occurs when the clerk of the court places the file stamp and date upon the judgment, decree, or final order. For purposes of determining the time for appeal, the date stamped on the judgment, decree, or final order shall be the date of entry.

(4) The clerk shall prepare and maintain the records of judgments, decrees, and final orders that are required by statute and rule of the Supreme Court.

1. Judgment

2. Miscellaneous

1. Judgment

For a final judgment to exist, there must be an order that is both signed by the court and file stamped and dated by the clerk of the court. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009).

This section sets forth two ministerial requirements for a final judgment: the rendition of the judgment and the entry thereof. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009).

The void conditional judgment rule does not extend to actions in equity or to equitable relief granted within an action at law. Rather, where it is necessary and equitable to do so, a court of equitable jurisdiction may enter a conditional judgment and such judgment will not be deemed void simply by virtue of its conditional nature. Strunk v. Chromy-Strunk, 270 Neb. 917, 708 N.W.2d 821 (2006).

Orders which specify that a trial court will exercise its jurisdiction based upon future action or inaction by a party are conditional and therefore not appealable. State ex rel. Stenberg v. Moore, 258 Neb. 199, 602 N.W.2d 465 (1999).

Under this section, there are two occurrences, either of which constitutes a final order, which may begin the 30-day period in which a notice of appeal must be filed: (1) The rendition of a judgment, which occurs when an oral pronouncement of the judgment is made in open court and a notation of the judgment is made on the trial docket, or (2) the entry of a judgment, which is the act of the clerk of the court spreading on the court's journal both the proceedings had and the relief granted or denied. Dvorak v. Bunge Corp., 256 Neb. 341, 590 N.W.2d 682 (1999).

A rendition of judgment occurs when the court makes an oral pronouncement with a notation on the trial docket or, in the alternative, when some written notation of the judgment is filed in the records of the court. Reutzel v. Reutzel, 252 Neb. 354, 562 N.W.2d 351 (1997).

Rendition of a judgment includes the announcement by the court of the judgment. When written record of judgment and the verbatim record of the proceedings in open court are in conflict, the latter prevails. State v. Temple, 230 Neb. 624, 432 N.W.2d 818 (1988).

Although the clerk of the district court is authorized to spread upon the court journal the proceedings had and relief granted by the court, and to that extent is responsible for entry of the judgment, such clerk has no authority to perform the judicial function of rendering a judgment. Building Systems, Inc. v. Medical Center, Ltd., 228 Neb. 168, 421 N.W.2d 773 (1988).

District court order which was conditional in nature was not final and therefore not appealable. Federal Land Bank of Omaha v. Johnson, 226 Neb. 877, 415 N.W.2d 478 (1987).

A trial court's order which provided that if a case had not been "tried or otherwise disposed of" by a certain date and which required a showing of good cause if such deadline was not met, was a conditional order, and as such, not a judgment as defined in this provision. Lemburg v. Adams County, 225 Neb. 289, 404 N.W.2d 429 (1987).

The rendition of a judgment and the entry of a judgment are actions taken with respect to the judgment itself. State v. Carney, 220 Neb. 906, 374 N.W.2d 59 (1985).

An "order" entered on the trial docket does not constitute a rendition of judgment. State ex rel. Kaipus v. Board of Trustees of S. & I. Dist. No. 113, 200 Neb. 525, 264 N.W.2d 422 (1978).

Order of dismissal of party not final where motion for new trial filed and not ruled on. First Nat. Bank of Omaha v. First Cadco Corp., 189 Neb. 553, 203 N.W.2d 770 (1973).

Amendments made to Installment Loan Act reducing penalty did not apply to actions in which a final judgment had been obtained. Kometscher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

A judgment is the final determination of the rights of the parties in an action. Rumbel v. Ress, 166 Neb. 839, 91 N.W.2d 36 (1958).

Decree to wife of divorce and monthly sum during minority of children is final judgment and lien upon husband's real estate. Wharton v. Jackson, 107 Neb. 288, 185 N.W. 428 (1921).

Order of justice on garnishee is a judgment. Johnson v. Samuelson, 82 Neb. 201, 117 N.W. 470 (1908).

Entry, that defendant is required to pay plaintiff determined amount, is a judgment. McNamara & Duncan v. Cabon, 21 Neb. 589, 33 N.W. 259 (1887).

Duly certified copy is transcript of judgment. Hastings School Dist. v. Caldwell, Hamilton & Co., 16 Neb. 68, 19 N.W. 634 (1884).

Judgment against city is binding on taxpayers. Shanahan v. City of So. Omaha, 2 Neb. Unof. 466, 89 N.W. 285 (1902).

Pursuant to subsection (1) of this section, the content of a document, rather than the intention of the judge or any interpretation of a party, dictates whether the document constitutes the final determination of the rights of the parties, for purposes of appeal. Ferer v. Aaron Ferer & Sons Co., 16 Neb. App. 866, 755 N.W.2d 415 (2008).

This section sets forth two ministerial requirements for a final judgment: rendition of a judgment by the court making and signing a written notation of relief and entry of a judgment by the clerk of court placing a file stamp and date upon the judgment. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).

The two ministerial requirements for a final judgment are (1) a rendition of the judgment, defined as the act of the court or a judge thereof in making and signing a written notation of the relief granted or denied in an action, and (2) an "entry" of a final order, occurring when the clerk of the court places the file stamp and date upon the judgment. State v. Brown, 12 Neb. App. 940, 687 N.W.2d 203 (2004).

Pursuant to this section, a judgment is entered by the clerk of the court by placing the file stamp and date upon a rendered judgment. State v. Wahrman, 11 Neb. App. 101, 644 N.W.2d 572 (2002).

A trial docket note entered by the court was not a judgment. Lee Sapp Leasing v. Ciao Caffe & Espresso, Inc., 10 Neb. App. 948, 640 N.W.2d 677 (2002).

Any action purporting to be a judgment, decree, or final order must be rendered and entered to be valid, as provided by this section. Murray Constr. Servs. v. Meco‑Henne Contracting, 10 Neb. App. 316, 633 N.W.2d 915 (2001).

Pursuant to this section and section 25-2729, a judgment is entered when the clerk of the court places a file stamp and date upon it. State v. Wilcox, 9 Neb. App. 933, 623 N.W.2d 329 (2001).

Pursuant to subsection (2) of this section, a final, appealable judgment was never rendered when there was a final sentencing order, but the only indication the defendant had been found guilty was a letter, signed by the court stenographer for the judge, stating, "Defendant is found guilty on Counts 1, 2 and 3", and the letter, although included in the transcript, did not contain a county court file stamp. State v. Engleman, 5 Neb. App. 485, 560 N.W.2d 851 (1997).

Entry in trial docket indicating "motion for postconviction relief overruled" was rendering of judgment, and subsequent file-stamped memorandum order was merely confirmation of docket entry. State v. McPherson, 1 Neb. App. 1022, 510 N.W.2d 487 (1993).

2. Miscellaneous

A journal entry that contemplates the preparation of a decree for opposing counsel's review and for signature by the court is not a final determination of the rights of the parties under this section. Hosack v. Hosack, 267 Neb. 934, 678 N.W.2d 746 (2004).

A motion for a new trial filed prior to the rendition of a judgment is premature and constitutes a nullity. Spanheimer Roofing & Supply Co. v. Thompson, 198 Neb. 710, 255 N.W.2d 265 (1977).

Application for new trial may be made within ten days after judgment is pronounced and noted on trial docket. Valentine Production Credit Assn. v. Spencer Foods, Inc., 196 Neb. 119, 241 N.W.2d 541 (1976).

No judgment is rendered until pronouncement thereof is noted on the trial docket. Fritch v. Fritch, 191 Neb. 29, 213 N.W.2d 445 (1973).

Unless the context is shown to intend otherwise, action includes any proceeding in a court and only final orders therein are bases for appeals. Grantham v. General Telephone Co., 187 Neb. 647, 193 N.W.2d 449 (1972).

This section does not apply to eminent domain proceedings until they reach the district court. Weiner v. State, 179 Neb. 297, 137 N.W.2d 852 (1965).

Notice of rendition of judgment was not required as to judgments rendered before amendment of statute. Bebee v. Kriewald, 173 Neb. 179, 112 N.W.2d 764 (1962).

A judgment for alimony in gross survived the death of the judgment debtor. Spencer v. Spencer, 165 Neb. 675, 87 N.W.2d 212 (1957).

Finding of fact in replevin is not a judgment. Brounty v. Daniels, 23 Neb. 162, 36 N.W. 463 (1888).

Determination of rights of parties not before court is not judgment. State ex rel. Chandler v. Dodge County, 10 Neb. 20, 4 N.W. 370 (1880).

When a trial court order intended to finally dispose of a matter is announced but not rendered or entered pursuant to this section, but a party nonetheless files an otherwise timely notice of appeal, the appellate court has "potential jurisdiction" which "springs" into full jurisdiction when this section is complied with. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).



25-1301.01 - Civil judgment; mailing of copy; duty of clerk; exception.

25-1301.01. Civil judgment; mailing of copy; duty of clerk; exception.

Within three working days after the entry of any civil judgment, except judgments by default when service has been obtained by publication or an appearance of the defaulting party has been made, the clerk of the court shall send a postcard or notice by United States mail to each party whose address appears in the records of the action, or to the party's attorney or attorneys of record, advising that a judgment has been entered and the date of entry.

Where notice of judgment was mailed late, to an attorney no longer representing defendant and to an address where defendant could not be reached, the notification of judgment statute was not complied with, and is additional evidence to permit vacation of a default judgment. Tietsort v. Ranne, 200 Neb. 651, 264 N.W.2d 860 (1978).

Where judgment of dismissal was entered and no notice was given by the clerk to the parties, the proper proceeding to correct omissions of the clerk is by motion and notice. Pofahl v. Pofahl, 196 Neb. 347, 243 N.W.2d 55 (1976).

This section has no application to the filing of the report of appraisers with the county judge in eminent domain proceedings. Weiner v. State, 179 Neb. 297, 137 N.W.2d 852 (1965).

Sending of notice by post card is required as to ruling on motion for new trial where such ruling is a prerequisite to an appeal. Simmons v. Lincoln, 176 Neb. 71, 125 N.W.2d 63 (1963).



25-1302 - Repealed. Laws 2000, LB 921, § 38.

25-1302. Repealed. Laws 2000, LB 921, § 38.



25-1303 - Transcript of judgment to other county; effect.

25-1303. Transcript of judgment to other county; effect.

The transcript of a judgment of any district court in this state may be filed in the office of the clerk of the district court in any county. Such transcript, when so filed and entered on the judgment record, shall be a lien on the property of the debtor in any county in which such transcript is so filed, in the same manner and under the same conditions only as in the county where such judgment was rendered, and execution may be issued on such transcript in the same manner as on the original judgment; Provided, such transcript shall at no time have any greater validity or effect than the original judgment.

Federal court judgments are liens on real estate only in county where rendered unless transcript is filed in other counties. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).

Transcript filed in other county can only be vacated in suit to set aside original judgment; applies in suits to remove cloud on title. State ex rel. Long v. Westover, 107 Neb. 593, 186 N.W. 998 (1922).

Motion to revive judgment of district court must be made in court where rendered. Case Threshing Mach. Co. v. Edmisten, 85 Neb. 272, 122 N.W. 891 (1909).

Judgment in county court, regardless of amount, may be transcripted to any county in state. Cabon v. Gruenig, 18 Neb. 562, 26 N.W. 253 (1886).

Transcript of justice judgment must be filed in district court of county where judgment was rendered. Pemberton v. Pollard, 18 Neb. 435, 25 N.W. 582 (1885).



25-1304 - Decree for conveyance; effect.

25-1304. Decree for conveyance; effect.

When any judgment or decree shall be rendered for a conveyance, release or acquittance, in any court of this state, and the party or parties against whom the judgment or decree shall be rendered do not comply therewith within the time mentioned in said judgment or decree, such judgment or decree shall have the same operation and effect, and be as available as if the conveyance, release or acquittance had been executed conformable to such judgment or decree.



25-1305 - Federal court judgment; transcript to other county; effect.

25-1305. Federal court judgment; transcript to other county; effect.

A transcript of any judgment or decree rendered in a circuit or district court of the United States within the State of Nebraska, may be filed in the office of the clerk of the district court in any county in this state. Such transcript, when so filed and entered on the judgment record, shall be a lien on the property of the debtor in any county in which such transcript is so filed, in the same manner and under the same conditions only as if such judgment or decree had been rendered by the district court of such county; Provided, such transcript shall at no time have a greater validity or effect than the original judgment. The lands and tenements of the debtor within the county where the judgment is entered shall be bound for the satisfaction thereof from the day on which such judgment is rendered without the filing of a transcript; Provided, however, that orders reviving dormant judgments shall become liens upon the lands and tenements of the judgment debtor only when such order is entered on the judgment record in the same manner as an original judgment.

On appeal under this section, parties retain the same status in district court as they had in tribunal below. School Dist. of Wilber v. Pracheil, 180 Neb. 121, 141 N.W.2d 768 (1966).

Federal court judgment is lien on real estate only in county where rendered, unless transcript is filed in other counties. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).



25-1306 - Dissolution of lien; deposit; bond; appellate proceedings.

25-1306. Dissolution of lien; deposit; bond; appellate proceedings.

In all cases wherein the judgment of any court, for payment of money only, which may be a general lien on property of the judgment debtor, and the debtor proposes to take proceedings in error or by appeal for review of such judgment, he may deposit in the court in which such judgment is rendered the full sum of such judgment, interest and costs, there to abide until termination of such appellate proceedings, and may file bond in such sum as the court or judge thereof may determine, with sureties to the approval of the clerk of such court, conditioned to pay interest on the judgment debt and costs to accrue in event the judgment be affirmed. On such payment being made, and such bond filed and approved, the general lien of the judgment shall be dissolved.

This section provides for filing of petition and answer in an appeal under this section. School Dist. of Wilber v. Pracheil, 180 Neb. 121, 141 N.W.2d 768 (1966).

Under Nebraska law, which applies to a foreign judgment after the judgment is filed in Nebraska, once a party appeals a monetary judgment for money only and files a supersedeas bond which is approved by the court in which judgment was rendered, the general lien resulting from the judgment is dissolved. Anderson v. Werner Enters., Inc., 7 Neb. App. 294, 581 N.W.2d 104 (1998).



25-1307 - Dissolution of lien; disposition of deposit.

25-1307. Dissolution of lien; disposition of deposit.

If such judgment be affirmed, the money so deposited shall be paid to the judgment creditor, but if such judgment be reversed, the debtor may withdraw such deposit.



25-1308 - Judgment upon failure to answer; procedure.

25-1308. Judgment upon failure to answer; procedure.

If the taking of an account, or the proof of a fact, or the assessment of damages, be necessary to enable the court to pronounce judgment upon a failure to answer, or after a decision of an issue of law, the court may, with the assent of the party not in default, take the account, hear the proof, or assess the damages; or may, with the like assent, refer the same to a referee, master, or commissioner, or may direct the same to be ascertained or assessed by a jury. If a jury be ordered, it shall be on or after the day on which the action is set for trial. This section shall not be construed to impair the right of a party to a jury if he appear at the trial by himself or attorney, and demand the same.

This section applies where it is necessary to make proof of allegations of value and amount of damage, and did not apply to creditor's bill. Danbom v. Danbom, 132 Neb. 858, 273 N.W. 502 (1937).

Where only issue presented by answer was one of law, court properly proceeded under this section. Bankers' Reserve Life Assn. v. Finn, 64 Neb. 105, 89 N.W. 672 (1902).



25-1309 - Right to confess judgment; creditor's assent necessary.

25-1309. Right to confess judgment; creditor's assent necessary.

Any person indebted, or against whom a cause of action exists, may personally appear, in a court of competent jurisdiction, and, with the assent of the creditor or person having such cause of action, confess judgment therefor, whereupon judgment shall be entered accordingly.

General appearance is sufficient; actual physical presence of defendant is unnecessary. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906).

Where corporation is already in default of answer, judgment may be entered upon stipulation without warrant to attorney. Alter v. State ex rel. Kountze Bros., 62 Neb. 239, 86 N.W. 1080 (1901).

Confession of judgment by corporation must be made by warrant of attorney. Fogg v. Ellis, 61 Neb. 829, 86 N.W. 494 (1901).

Corporation for pecuniary profit may confess judgment. Solomon Co. v. Schneider & Co., 56 Neb. 680, 77 N.W. 65 (1898).

Manager of corporation has no power to confess judgment. Howell v. Gilt Edge Mfg. Co., 32 Neb. 627, 49 N.W. 704 (1891).

Creditor's assent is necessary; but is presumed where defendant confesses sum demanded in petition. Flanigan v. Continental Ins. Co., 22 Neb. 235, 34 N.W. 367 (1887).



25-1310 - Judgment by confession; contents.

25-1310. Judgment by confession; contents.

The debt or cause of action shall be briefly stated in the judgment, or in a writing to be filed as pleadings in other actions.

The provisions of this section are applicable to only civil proceedings. Dunham v. O'Grady, 137 Neb. 649, 290 N.W. 723 (1940).



25-1311 - Enforcement of judgment.

25-1311. Enforcement of judgment.

Such judgment shall authorize the same proceedings for its enforcement as judgments rendered in actions regularly brought and prosecuted; and the confession shall operate as a release of errors.



25-1312 - Confession of judgment by attorney; warrant; requirements.

25-1312. Confession of judgment by attorney; warrant; requirements.

Every attorney who shall confess judgment in any case, shall, at the time of making such confession, produce the warrant of attorney for making the same to the court before which he makes the confession; and the original or a copy of the warrant shall be filed with the clerk of the court in which the judgment shall be entered.

Judgment on appeal, entered by consent, is not "judgment by confession." Wabaska Electric Co. v. City of Blue Springs, 84 Neb. 577, 122 N.W. 21 (1909).

County attorney must show warrant, or judgment against county is void. Custer County v. Chicago, B. & Q. R. R. Co., 62 Neb. 657, 87 N.W. 341 (1901).

Judgment by confession against corporation, unless warrant of attorney is produced, is void. Fogg v. Ellis, 61 Neb. 829, 86 N.W. 494 (1901).

Authority of attorney to confess judgment under warrant in promissory note, without issuance of summons, raised but not decided. Wiley v. Neal, 24 Neb. 141, 37 N.W. 926 (1888).



25-1313 - Jury trial; rendition of judgment by court; entry by clerk.

25-1313. Jury trial; rendition of judgment by court; entry by clerk.

When a trial by jury has been had, judgment must be rendered by the court and entered by the clerk in conformity to the verdict, unless it is special, or the court order the case to be reserved for future argument or consideration.

There was no compliance with this section or its alternatives. Northwestern Public Service Co. v. Juhl, 177 Neb. 625, 129 N.W.2d 570 (1964).

It is the duty of the clerk to render judgment on verdict. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Judgment was properly entered the same day verdict was received. Hamaker v. Patrick, 123 Neb. 809, 244 N.W. 420 (1932); Wiegand v. Lincoln Traction Co., 123 Neb. 766, 244 N.W. 298 (1932).

When verdict is general, it is clerk's duty to render judgment in conformity therewith, unless otherwise ordered. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Where jury verdict finds for plaintiff but awards incorrect amount, court cannot recompute and enter judgment for proper amount; only remedy is motion for new trial. Kenesaw Mill & Elevator Co. v. Aufdenkamp, 106 Neb. 246, 183 N.W. 294 (1921).

It is error to enter judgment for amount of verdict if in excess of amount claimed; party may remit. Davis v. Hall, 70 Neb. 678, 97 N.W. 1023 (1904).

Court may reserve case on specific law points which must be stated in record; not on sufficiency of evidence. Barge v. Haslam, 65 Neb. 656, 91 N.W. 528 (1902).

Failure to enter judgment at term; court may enter later. Toogood v. Russell, 3 Neb. Unof. 189, 91 N.W. 249 (1902).



25-1314 - Entry of judgment by court; when required.

25-1314. Entry of judgment by court; when required.

Where the verdict is special, or where there has been a special finding on particular questions of fact, or where the court has ordered the case to be reserved, it shall order what judgment shall be entered.

Special circumstances of case required trial court to order what judgment should be entered. Bell v. Crook, 168 Neb. 685, 97 N.W.2d 352 (1959).



25-1315 - Multiple claims or parties; effect.

25-1315. Multiple claims or parties; effect.

(1) When more than one claim for relief is presented in an action, whether as a claim, counterclaim, cross-claim, or third-party claim, or when multiple parties are involved, the court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.

(2) When a court has ordered a final judgment under the conditions stated in subsection (1) of this section, the court may stay enforcement of that judgment until the entry of a subsequent judgment or judgments and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered.

1. Multiple claims or parties

2. Final order or judgment

3. Procedure

4. Miscellaneous

1. Multiple claims or parties

By its terms, subsection (1) of this section is implicated only where multiple causes of action are presented or multiple parties are involved, and a final judgment is entered as to one of the parties or causes of action. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

Subsection (1) of this section requires, in cases with multiple claims or parties, an explicit adjudication with respect to all claims or parties or, failing such explicit adjudication of all claims or parties, an express determination that there is no just reason for delay of an appeal of an order disposing of less than all claims or parties and an express direction for the entry of judgment as to those adjudicated claims or parties. Malolepszy v. State, 270 Neb. 100, 699 N.W.2d 387 (2005).

Pursuant to subsection (1) of this section, only when more than one claim for relief or multiple parties are involved may the court direct entry of a final judgment as to fewer than all the claims or parties. Tri-Par Investments v. Sousa, 263 Neb. 209, 640 N.W.2d 371 (2002).

Subsection (1) of this section is implicated only where multiple causes of action are presented or multiple parties are involved, and a final judgment is entered as to one of the parties or causes of action. Keef v. State, Dept. of Motor Vehicles, 262 Neb. 622, 634 N.W.2d 751 (2001).

Subsection (1) of this section is implicated only where multiple causes of action are presented or multiple parties are involved and a final judgment is entered as to one of the parties or causes of action. Parker v. Parker, 10 Neb. App. 658, 636 N.W.2d 385 (2001).

2. Final order or judgment

A "final order" is a prerequisite to an appellate court's obtaining jurisdiction of an appeal initiated pursuant to subsection (1) of this section. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

This section permits a judgment to become final only under the limited circumstances set forth in the statute. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

The trial court's mere oral announcement of its judgment, without a written entry that is signed by the court, file stamped, and dated, is insufficient to render final judgment. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009).

In deciding whether to grant certification under subsection (1) of this section, a trial court must address two distinct issues. A trial court must first determine that it is dealing with a "final judgment." It must be a "judgment" in the sense that it is a decision upon a cognizable claim for relief, and it must be "final" in the sense that it is an ultimate disposition of an individual claim entered in the course of a multiple claims action. Once having found finality, the trial court must go on to determine whether there is any just reason for delay. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

Certification of a final judgment must be reserved for the unusual case in which the costs and risks of multiplying the number of proceedings and of overcrowding the appellate docket are outbalanced by pressing needs of the litigants for an early and separate judgment as to some claims or parties. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

In a case involving two appellees, a lower court order sustaining one appellee's motion for summary judgment and entering judgment against the appellant was a final order, because it determined the action as related to those two parties, and no further action was necessary as between those two parties. Blue Cross and Blue Shield v. Dailey, 268 Neb. 733, 687 N.W.2d 689 (2004).

An order granting an evidentiary hearing on some issues and denying a hearing on others is a final order because a postconviction proceeding is a special proceeding. The enactment of this section does not change that conclusion. State v. Harris, 267 Neb. 771, 677 N.W.2d 147 (2004).

To be appealable in a case with multiple parties or causes of action, an order must satisfy the final order requirements of section 25-1902, as well as the requirements of subsection (1) of this section. Halac v. Girton, 17 Neb. App. 505, 766 N.W.2d 418 (2009).

3. Procedure

With the enactment of subsection (1) of this section, one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a "final order" within the meaning of section 25-1902 as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Therefore, to be appealable, an order must satisfy the final order requirements of section 25-1902 and, additionally, where implicated, subsection (1) of this section. Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

One may bring an appeal pursuant to this section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a "final order" within the meaning of section 25-1902 as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

With the enactment of subsection (1) of this section, one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a final order within the meaning of section 25-1902 as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Bailey v. Lund-Ross Constructors Co., 265 Neb. 539, 657 N.W.2d 916 (2003).

When certifying a judgment as final under subsection (1) of this section, a court must make specific findings and explain the reasoning for its determination. Murphy v. Brown, 15 Neb. App. 914, 738 N.W.2d 466 (2007).

In the absence of any express determination and express direction under subsection (1) of this section, an unresolved complaint in intervention caused the order sought to be appealed to be interlocutory. TierOne Bank v. Cup-O-Coa, Inc., 15 Neb. App. 648, 734 N.W.2d 763 (2007).

Where multiple causes of action or multiple parties are involved, the trial court must both enter a final order pursuant to section 25-1902 and make an express determination that there is no just reason for delay and expressly direct the entry of judgment to make appealable an order adjudicating fewer than all claims or the rights and liabilities of fewer than all parties. Pioneer Chem. Co. v. City of North Platte, 12 Neb. App. 720, 685 N.W.2d 505 (2004).

4. Miscellaneous

Where section 25-1315.03 and subsection (1) of this section are in conflict, section 25-1315.03 controls. R & D Properties v. Altech Constr. Co., 279 Neb. 74, 776 N.W.2d 493 (2009).

A postconviction motion presents a single cause of action, and the various facts alleged as evidence that the defendant is entitled to postconviction relief are but multiple theories of recovery. State v. Poindexter, 277 Neb. 936, 766 N.W.2d 391 (2009).

A trial court considering certification of a final judgment under this section should weigh factors such as (1) the relationship between the adjudicated and unadjudicated claims; (2) the possibility that the need for review might or might not be mooted by future developments in the trial court; (3) the possibility that the reviewing court might be obliged to consider the same issue a second time; (4) the presence or absence of a claim or counterclaim which could result in setoff against the judgment sought to be made final; and (5) miscellaneous factors such as delay, economic and solvency considerations, shortening the time of trial, frivolity of competing claims, expense, and the like. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

The power this section confers upon the trial judge should only be used in the infrequent harsh case as an instrument for the improved administration of justice, based on the likelihood of injustice or hardship to the parties of a delay in entering a final judgment as to part of the case. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

When a trial court concludes that entry of judgment under this section is appropriate, it should ordinarily make specific findings setting forth the reasons for its order. Cerny v. Todco Barricade Co., 273 Neb. 800, 733 N.W.2d 877 (2007).

The policy behind subsection (1) of this section was the avoidance of piecemeal appellate review in routine cases, not the facilitation thereof. Halac v. Girton, 17 Neb. App. 505, 766 N.W.2d 418 (2009).

A trial court's decision to certify a final judgment pursuant to subsection (1) of this section is reviewed for an abuse of discretion. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).

The power that subsection (1) of this section confers upon the trial judge should only be used in the infrequent harsh case as an instrument for the improved administration of justice, based on the likelihood of injustice or hardship to the parties of a delay in entering a final judgment as to part of the case. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).

The trial court did not abuse its discretion in making the certification under subsection (1) of this section, given that the length of time the litigation had been pending and the fact that a full jury trial had been brought to conclusion regarding the issues between certain parties, the case was the unusual case in which the costs and risks of multiplying the number of proceedings and of overcrowding the appellate docket were outbalanced by pressing needs of the litigants for an early and separate judgment as to some claims or parties. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).

When a trial court concludes that entry of judgment under subsection (1) of this section is appropriate, it should ordinarily make specific findings setting forth the reasons for its order. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).



25-1315.01 - Motion for directed verdict; joinder; effect; requisites.

25-1315.01. Motion for directed verdict; joinder; effect; requisites.

A party who moves for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted, without having reserved the right to do so and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor.

Although a motion for directed verdict should state the specific grounds therefor, where proof relating to a specific issue is so clear and convincing that reasonable minds cannot reach different conclusions, it is the duty of the trial court to enter judgment in accordance with the evidence. Hill v. City of Lincoln, 249 Neb. 88, 541 N.W.2d 655 (1996).

In the absence of a showing of prejudice, error may not be predicated on failure to state reasons in motion for directed verdict. Swink v. Smith, 173 Neb. 423, 113 N.W.2d 515 (1962).

Motion for directed verdict should set forth specific grounds. Allied Building Credits, Inc. v. Damicus, 167 Neb. 390, 93 N.W.2d 210 (1958); Segebart v. Gregory, 156 Neb. 261, 55 N.W.2d 678 (1952).

Motion sufficiently stated the specific grounds therefor. Sullivan v. Omaha & C. B. St. Ry. Co., 160 Neb. 342, 70 N.W.2d 98 (1955).

Although joined in by all parties, motion for directed verdict raises only questions of law and does not constitute waiver of a jury trial. In re Estate of Coons, 154 Neb. 690, 48 N.W.2d 778 (1951).

Act applies only in a case in which a motion for a directed verdict is made at the close of the evidence. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



25-1315.02 - Motion for directed verdict at close of evidence; effect; filing before entry of judgment; treatment; motion to set aside verdict or judgment; power of court.

25-1315.02. Motion for directed verdict at close of evidence; effect; filing before entry of judgment; treatment; motion to set aside verdict or judgment; power of court.

Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any reason is not granted, the court is deemed to have submitted the action to the jury subject to a later determination of the legal questions raised by the motion. No later than ten days after the entry of judgment, a party who has moved for a directed verdict may move to have the verdict and any judgment entered thereon set aside and to have judgment entered in accordance with the moving party's motion for a directed verdict. If the motion is filed after the announcement of a verdict but before the entry of judgment, it shall be treated as filed after the entry of judgment and on the day thereof. If a verdict is not returned, within ten days after the jury is discharged a party who has moved for a directed verdict may move for judgment in accordance with the moving party's motion for a directed verdict. A motion for a new trial may be joined with this motion, or a new trial may be prayed for in the alternative. If judgment was entered, the court may allow the judgment to stand or may reopen the judgment and either order a new trial or direct the entry of judgment as if the requested verdict had been directed. If no verdict was returned, the court may direct the entry of judgment as if the requested verdict had been directed or may order a new trial.

1. Duty of court

2. Allowance of motion

3. Denial of motion

4. Miscellaneous

1. Duty of court

Trial court had authority to vacate judgment it had entered for plaintiff after trial to the court, and to then enter judgment for defendants on motion couched in terms of this section. Woodmen of the World Life Ins. Soc. v. Peter Kiewit Sons' Co., 196 Neb. 158, 241 N.W.2d 674 (1976).

In passing on motion, court is required to re-examine the entire material evidence. Wagoun v. Chicago, B. & Q. R. R., 155 Neb. 132, 50 N.W.2d 810 (1952); In re Estate of Bingaman, 155 Neb. 24, 50 N.W.2d 523 (1951).

Whether a judgment will be directed or new trial granted is matter of judicial discretion. In re Estate of Coons, 154 Neb. 690, 48 N.W.2d 778 (1951).

Where motion to dismiss was made on ground that evidence did not sustain a cause of action, this section applied. Wax v. Co-Operative Refinery Assn., 154 Neb. 42, 46 N.W.2d 769 (1951).

This section deals with the powers of the trial court. Krepcik v. Interstate Transit Lines, 153 Neb. 98, 43 N.W.2d 609 (1950).

2. Allowance of motion

This section authorizes entry of a judgment notwithstanding the verdict if the appropriate motion is made within ten days after reception of the verdict to be set aside; a trial court should direct a verdict only when the facts are conceded, undisputed, or such that reasonable minds can draw but one conclusion therefrom. Getzschman v. Miller Chemical Co., 232 Neb. 885, 443 N.W.2d 260 (1989).

Where evidence showed that plaintiff was damaged but not the extent or amount thereof, grant of alternative motion for new trial rather than entry of judgment notwithstanding the verdict was proper. Wylie v. Czapla, 168 Neb. 646, 97 N.W.2d 255 (1959).

Judgment notwithstanding the verdict should be granted where motion for directed verdict at close of all of the evidence should have been sustained. Weston v. Gold & Co., 167 Neb. 692, 94 N.W.2d 380 (1959).

A proper motion for a directed verdict is a necessary condition precedent to a motion for judgment notwithstanding the verdict. Allied Building Credits, Inc. v. Damicus, 167 Neb. 390, 93 N.W.2d 210 (1958).

When a party has filed a motion for judgment notwithstanding the verdict and in the alternative for a new trial, the granting of the motion for judgment notwithstanding the verdict operates as a denial of the motion for new trial. Armer v. Omaha & C. B. St. Ry. Co., 153 Neb. 352, 44 N.W.2d 640 (1950).

If a motion for directed verdict made at the close of all of the evidence should have been sustained, it is the duty of the court on motion for judgment notwithstanding the verdict to set same aside and render judgment pursuant to the motion. Hamilton v. Omaha & C. B. St. Ry. Co., 152 Neb. 328, 41 N.W.2d 139 (1950).

When proper motion is made and overruled, court is empowered to set aside verdict and enter judgment in accordance with motion. Sohler v. Christensen, 151 Neb. 843, 39 N.W.2d 837 (1949); Patrick v. Union Central Life Ins. Co., 150 Neb. 201, 33 N.W.2d 537 (1948); In re Estate of Farr, 150 Neb. 67, 33 N.W.2d 454 (1948).

3. Denial of motion

The prerequisite motion for directed verdict made at the close of all the evidence was not made where plaintiff failed to renew her motion for directed verdict after defendant presented evidence on surrebuttal. Spulak v. Tower Ins. Co., 251 Neb. 784, 559 N.W.2d 197 (1997).

A motion for judgment notwithstanding the verdict may not properly be sustained in the absence of a motion for a directed verdict made at the close of all the evidence, which motion should have been sustained because of a want of evidence. Palmtag v. Gartner Constr. Co., 245 Neb. 405, 513 N.W.2d 495 (1994).

Motions for directed verdict and for judgment notwithstanding inability of jury to agree on a verdict, were properly denied in view of the evidence on the record. Danielsen v. Richards Mfg. Co., Inc., 206 Neb. 676, 294 N.W.2d 858 (1980).

In the absence of a motion for directed verdict, a motion for judgment notwithstanding the verdict may not properly be sustained. Harris v. Pullen, 169 Neb. 298, 99 N.W.2d 238 (1959).

Where trial court denies motion for new trial and makes no ruling on motion for judgment notwithstanding the verdict, the denial operates for both. Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951).

4. Miscellaneous

Pursuant to this section, when a jury is unable to return a verdict and is discharged, a party properly preserves for appeal only those issues stated in its motion for judgment notwithstanding the verdict that it also asserted in its motion for directed verdict. Parks v. Merrill, Lynch, 268 Neb. 499, 684 N.W.2d 543 (2004).

This section authorizes an appeal from the denial of a judgment notwithstanding the verdict after the jury has been discharged as the result of an inability to reach a verdict. Snyder v. Contemporary Obstetrics & Gyn., 258 Neb. 643, 605 N.W.2d 782 (2000).

This section authorizes an appeal from the denial of a judgment notwithstanding the verdict after the jury has been discharged as the result of an inability to reach a verdict. Critchfield v. McNamara, 248 Neb. 39, 532 N.W.2d 287 (1995).

A motion for judgment notwithstanding the verdict is not available in criminal proceedings in Nebraska state courts. State v. Miller, 240 Neb. 297, 481 N.W.2d 580 (1992).

This section authorizes the renewal of a party's previous directed verdict motion in cases where a jury is unable to reach a verdict and is discharged for that reason. Ditloff v. Otto, 239 Neb. 377, 476 N.W.2d 675 (1991).

A motion for a directed verdict is an absolute prerequisite to a motion for judgment notwithstanding the verdict. Lockhart v. Continental Cheese, Inc., 203 Neb. 331, 278 N.W.2d 604 (1979); Pearson v. Schuler, 172 Neb. 353, 109 N.W.2d 537 (1961); Springer v. Henthorn, 169 Neb. 578, 100 N.W.2d 521 (1960); Kohl v. Unkel, 163 Neb. 257, 79 N.W.2d 405 (1956); In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).

The procedure hereunder is limited to civil proceedings. State v. Torrence, 192 Neb. 720, 224 N.W.2d 177 (1974).

Section 25-1315.03, provides that certain orders are appealable, but it is not exclusive. Edquist v. Commercial Sav. & Loan Assn., 191 Neb. 618, 217 N.W.2d 82 (1974).

Motions for directed verdict following all evidence and, after mistrial, for judgment for defendant or dismissal of petition were proper. Giangrasso v. Schimmel, 190 Neb. 228, 207 N.W.2d 517 (1973).

Party may seek a new trial without asking for judgment notwithstanding the verdict. Guynan v. Olson, 178 Neb. 335, 133 N.W.2d 571 (1965).

This section constitutes a special statutory procedure. Central Sur. & Ins. Corp. v. Atlantic Nat. Ins. Co., 178 Neb. 226, 132 N.W.2d 758 (1965).

Under specified conditions, order granting a new trial is an appealable order. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

Motion for new trial is not always essential to review on appeal. Hungerford v. Knudsen, 171 Neb. 125, 105 N.W.2d 568 (1960).

Where requisite motions have been made, order denying a new trial is an appealable order. Bell v. Crook, 168 Neb. 685, 97 N.W.2d 352 (1959).

Act applies where proper motions are made even though jury does not agree on verdict and is discharged. In re Estate of Fehrenkamp, 154 Neb. 488, 48 N.W.2d 421 (1951).

Party is required not only to timely make motion for directed verdict but thereafter to timely file motion for judgment notwithstanding the verdict. Pahl v. Sprague, 152 Neb. 681, 42 N.W.2d 367 (1950).

The purpose of the act, of which this section is a part, was to simplify and expedite the final disposition of litigation. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).



25-1315.03 - Order for directed verdict or for new trial; appeal.

25-1315.03. Order for directed verdict or for new trial; appeal.

An order entering judgment as provided in section 25-1315.02 or granting or denying a new trial is an appealable order. The time for and manner of taking such appeal shall be as in an appeal from a judgment, decree, or final order of the district court in a civil action. On appeal from an order granting a new trial, upon a review of an order denying a new trial in the action in which such motion was made, or on appeal from the judgment, the appellate court may order and direct judgment to be entered in favor of the party who was entitled to such judgment.

1. Appealable order

2. Procedure

3. Action of Supreme Court

4. Miscellaneous

1. Appealable order

The filing of a motion for new trial and its subsequent overruling do not convert an otherwise unappealable order into an appealable order. Similarly, the failure to file a motion for new trial does not preclude a party from appealing a final order. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

The denial of a judgment authorized by section 25-1315.02 is an appealable order under this section. Ditloff v. Otto, 239 Neb. 377, 476 N.W.2d 675 (1991).

On appeal from the county court sitting as a juvenile court, an order of the district court remanding the case to the county court for a further dispositional hearing is a final order appealable to this court. In re Interest of Roman, 212 Neb. 919, 327 N.W.2d 36 (1982).

Order overruling motion for judgment in accordance with a motion for directed verdict may be reviewed on appeal although no verdict was returned by the jury. Bailey v. Williams, 189 Neb. 484, 203 N.W.2d 454 (1973).

An order granting a new trial in a civil action is appealable. Morford v. Lipsey Meat Co., Inc., 179 Neb. 420, 138 N.W.2d 653 (1965).

Where appropriate motions have been made, the granting or denying of a new trial is an appealable order. Hungerford v. Knudsen, 171 Neb. 125, 105 N.W.2d 568 (1960).

Appeal from order granting a new trial is authorized. Sleezer v. Lang, 170 Neb. 239, 102 N.W.2d 435 (1960); Dunlap v. Welch, 152 Neb. 459, 41 N.W.2d 384 (1950); Greenberg v. Fireman's Fund Ins. Co., 150 Neb. 695, 35 N.W.2d 772 (1949).

Order granting or denying a new trial is an appealable order. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Order denying a new trial is an appealable order. Lund v. Holbrook, 153 Neb. 706, 46 N.W.2d 130 (1951).

Order for entry of judgment notwithstanding the verdict is an appealable order. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

2. Procedure

The filing of a notice of appeal and a deposit of a docket fee within 30 days after an order overruling a motion for new trial timely filed in a county court perfects an appeal to the district court from the final order of the county court. 132nd Street Ltd. v. Fellman, 245 Neb. 59, 511 N.W.2d 88 (1994).

On an appeal from the entry of a judgment notwithstanding the verdict, all parties must preserve all errors on which they rely, alternative or otherwise, by adequate assignments in their respective briefs. Armer v. Omaha & C. B. St. Ry. Co., 153 Neb. 352, 44 N.W.2d 640 (1950).

Where trial court has granted new trial, correctness of ruling may properly be raised by direct appeal. Wagner v. Loup River Public Power Dist., 150 Neb. 7, 33 N.W.2d 300 (1948).

3. Action of Supreme Court

Order of trial court overruling motions of defendant for a directed verdict and for judgment notwithstanding the verdict reversed and cause remanded with directions to enter judgment for defendant. Welsh v. Zuck, 192 Neb. 1, 218 N.W.2d 236 (1974).

Supreme Court can direct entry of judgment for defendant notwithstanding verdict. Laurinat v. Giery, 157 Neb. 681, 61 N.W.2d 251 (1953).

Supreme Court may review action on motion for directed verdict even though jury failed to agree. In re Estate of Fehrenkamp, 154 Neb. 488, 48 N.W.2d 421 (1951).

Judgment directed to be entered for defendant in automobile damage case under this section. Yanney v. Nemer, 154 Neb. 188, 47 N.W.2d 368 (1951).

Where trial court should have dismissed action, Supreme Court can direct such action to be taken. Wax v. Co-Operative Refinery Assn., 154 Neb. 42, 46 N.W.2d 769 (1951).

Supreme Court may, on appeal from order granting judgment notwithstanding the verdict, dispose of motion for new trial. Krepcik v. Interstate Transit Lines, 153 Neb. 98, 43 N.W.2d 609 (1950).

On appeal from an order refusing to enter judgment notwithstanding verdict, Supreme Court may direct judgment to be entered in favor of party entitled thereto. Patrick v. Union Central Life Ins. Co., 150 Neb. 201, 33 N.W.2d 537 (1948).

On appeal, Supreme Court may order judgment to be entered in favor of party entitled thereto without ordering new trial in district court. In re Estate of Farr, 150 Neb. 67, 33 N.W.2d 454 (1948).

4. Miscellaneous

Where this section and section 25-1315(1) are in conflict, this section controls. R & D Properties v. Altech Constr. Co., 279 Neb. 74, 776 N.W.2d 493 (2009).

Unless the proceedings leading up to a motion for new trial constitute a trial, the order granting a new trial does not afford a right to appeal. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

While this section authorizes appeals in certain described situations, its definitions are not exclusive. Edquist v. Commercial Sav. & Loan Assn., 191 Neb. 618, 217 N.W.2d 82 (1974).

This section was not applicable to issues presented. Central Sur. & Ins. Corp. v. Atlantic Nat. Ins. Co., 178 Neb. 226, 132 N.W.2d 758 (1965).

Under specified conditions, right of appeal from interlocutory order was granted. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

Purpose and intention of the 1947 act, of which this section is a part, was not only to facilitate procedure but also to create additional rights. In re Estate of Kinsey, 152 Neb. 95, 40 N.W.2d 526 (1949).



25-1316 - Judgment upon counterclaim or setoff.

25-1316. Judgment upon counterclaim or setoff.

If a counterclaim or setoff established at the trial exceeds the plaintiff's claim so established, judgment for the defendant must be given for the excess; or, if it appears that the defendant is entitled to any affirmative relief, judgment should be given therefor.

It is approved practice for the judgment entry to show findings of the verdict for each party for computations of the judgment for excess. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Plaintiff's claim and counterclaim should be disposed of in one trial. Miller v. McGannon, 79 Neb. 609, 113 N.W. 170 (1907).



25-1317 - Judgment or order; infant's right reserved.

25-1317. Judgment or order; infant's right reserved.

It shall not be necessary to reserve, in a judgment or order, the right of an infant to show cause against it after his attaining twenty years of age; but in any case in which, but for this section, such reservation would have been proper, the infant, within one year after arriving at the age of twenty years, may show cause against such order or judgment.

Where infant, by guardian ad litem, unsuccessfully appealed from judgment against him, he cannot, after attaining his majority, open up judgment on ground of error in former proceedings. Foerster v. Helming, 105 Neb. 531, 181 N.W. 521 (1921).

After period stated, minor is as conclusively bound as an adult. McCreary v. Creighton, 76 Neb. 179, 107 N.W. 240 (1906).

Decree of strict foreclosure will not bar infant from showing cause against same. Stull v. Masilonka, 74 Neb. 322, 108 N.W. 166 (1906).

Modifies chancery rules only as to form of decree; decree of sale of infant's lands is binding. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).



25-1318 - Judgments and orders; journal entry.

25-1318. Judgments and orders; journal entry.

All judgments and orders must be entered on the journal of the court, and specify clearly the relief granted or order made in the action.

1. Necessity

2. Effect

3. Miscellaneous

1. Necessity

Orders which are not announced in open court are not formalized until they have been entered on the journal. The journal of the trial court is the official record of the judgments and orders of that court. In re Interest of J.A., 244 Neb. 919, 510 N.W.2d 68 (1994).

Order overruling motion for new trial must be entered on journal. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Order overruling motion for new trial in criminal case must be entered on journal to start time running in which error proceedings may be taken. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

Dismissal after final submission, to be effective, must be entered on journal. Tuttle v. Wyman, 149 Neb. 769, 32 N.W.2d 742 (1948).

Memorandum on trial docket is not judgment until extended upon journal, within meaning of section requiring appeals to Supreme Court to be filed within three months from rendition of judgment. Union Central Life Ins. Co. v. Saathoff, 115 Neb. 385, 213 N.W. 342 (1927).

Order of dismissal must be entered on journal. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Memorandum by judge in trial docket does not take place of entry in journal. Hornick v. Maguire, 47 Neb. 826, 66 N.W. 867 (1896).

Memorandum for a decree will not authorize a review in Supreme Court until extended upon the court journal. Ward v. Urmson, 40 Neb. 695, 59 N.W. 97 (1894).

May enter judgment nunc pro tunc. Morrill v. McNeill, 1 Neb. Unof. 651, 91 N.W. 601 (1901).

2. Effect

Entry in journal is controlling over notes in trial docket. Midwest Laundry Equipment Corp. v. Berg, 174 Neb. 747, 119 N.W.2d 509 (1963).

Failure of court, in decree of confirmation, to direct clerk to make an entry on the journal that the court is satisfied of the legality of such sale, was not prejudicial where clerk had, in fact, entered such decree on journal. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

District court has power to correct journal entry, at any time after decree pronounced and before complied with, on motion and satisfactory evidence. Occidental Building & Loan Assn. v. Adams, 96 Neb. 454, 148 N.W. 88 (1914).

Entry of judgment is not essential to validity. Horn v. Miller, 20 Neb. 98, 29 N.W. 260 (1886).

Entries in journal are not any part of complete record of case. McDonald v. Penniston, 1 Neb. 324 (1871).

3. Miscellaneous

Under facts in this case, there was no error in denying motion to correct decree nunc pro tunc. Karrer v. Karrer, 190 Neb. 610, 211 N.W.2d 116 (1973).

A judgment dismissing plaintiff's petition upon proper motion for judgment after mistrial and discharge of jury, but containing phrase notwithstanding verdict, is harmless error. Giangrasso v. Schimmel, 190 Neb. 228, 207 N.W.2d 517 (1973).



25-1319 - Complete record; duty of clerk.

25-1319. Complete record; duty of clerk.

The clerk shall make a complete record of every civil, criminal, and appeal case filed in the court as soon as it is finally determined.

Duty devolves on each successive incumbent. Boettcher v. Lancaster County, 74 Neb. 148, 103 N.W. 1075 (1905).

Complete record of mortgage foreclosure must be made unless waived by all parties to suit. Johnson v. Rawls, 39 Neb. 351, 58 N.W. 132 (1894)).

Provisions as to time of making and signing are directory. Colony v. Billingsley, 2 Neb. Unof. 670, 89 N.W. 744 (1902).



25-1320 - Complete record; when made; judge to sign.

25-1320. Complete record; when made; judge to sign.

The clerk shall make up the complete record required under section 25-1319 in the vacation next after the term at which the same was determined, and the presiding judge of such court shall, at its next term thereafter, subscribe the same.

Fixing of time within which record shall be made is directory. Boettcher v. Lancaster County, 74 Neb. 148, 103 N.W. 1075 (1905).



25-1321 - Complete record; contents.

25-1321. Complete record; contents.

The complete record shall include the complaint, the process, the return, the pleadings subsequent thereto, reports, verdicts, orders, judgments, and all material acts and proceedings of the court maintained in the state's electronic case management system and either in paper form or on microfilm. All journal entries and all such filings as are required to be entered in full in the register of actions shall, by reference, be made a part of the complete record for all purposes, including the taxing of fees and costs. Evidence introduced at any proceeding is not part of the complete record of the cause.

A bill of exceptions is no part of complete record in district court. Behrends v. Beyschlag, 50 Neb. 304, 69 N.W. 835 (1897).

Answer, demurrer thereto, and ruling are proper parts of record. Mills v. Miller, 2 Neb. 299 (1873).

Signature of judge is not essential to validity of decree or record. Gallentine v. Cummings, 4 Neb. Unof. 690, 96 N.W. 178 (1903).



25-1322 - Complete record; extension of time for making and subscribing.

25-1322. Complete record; extension of time for making and subscribing.

When the judicial acts or other proceedings of any court have not been regularly brought up and recorded by the clerk thereof, such court shall cause the same to be made up and recorded within such time as it may direct. When they are made up, and upon examination found to be correct, the presiding judge of such court shall subscribe the same.

Failure of judge to sign record does not invalidate judgment pronounced by court. Scott v. Rohman, 43 Neb. 618, 62 N.W. 46 (1895).

Record includes judgment and decrees. Horn v. Miller, 20 Neb. 98, 29 N.W. 260 (1886).



25-1323 - Repealed. Laws 2011, LB 17, § 8.

25-1323. Repealed. Laws 2011, LB 17, § 8.



25-1324 - Repealed. Laws 2011, LB 17, § 8.

25-1324. Repealed. Laws 2011, LB 17, § 8.



25-1325 - Repealed. Laws 2011, LB 17, § 8.

25-1325. Repealed. Laws 2011, LB 17, § 8.



25-1326 - Judicial sale; conveyance of land by master commissioner; when allowed; postponement of sale; notice.

25-1326. Judicial sale; conveyance of land by master commissioner; when allowed; postponement of sale; notice.

(1) Real property may be conveyed by a master commissioner when (a) by an order or judgment in an action or a proceeding a party is ordered to convey such property to another and he or she neglects or refuses to comply with such order or judgment or (b) specific real property is required to be sold under an order or judgment of the court.

(2) A master commissioner may, for any cause he or she deems expedient, postpone the sale of all or any portion of the real property from time to time until it is completed, and in every such case, notice of postponement shall be given by public declaration thereof by such master commissioner at the time and place last appointed for the sale. The public declaration of the notice of postponement shall include the new date, time, and place of sale. No other notice of the postponed sale need be given unless the sale is postponed for longer than forty-five days beyond the day designated in the notice of sale, in which event the notice thereof shall be given in the same manner as the original notice of sale is required to be given.

Commissioner need not take oath; may administer oath to appraisers. George v. Keniston, 57 Neb. 313, 77 N.W. 772 (1899).

Person designated by court to execute decree of foreclosure is a master commissioner. Northwestern Mutual Life Ins. Co. v. Mulvihill, 53 Neb. 538, 74 N.W. 78 (1898).

Appointment of commissioner instead of sheriff to make sale of real estate rests in discretion of trial court. American Investment Co. v. Nye, 40 Neb. 720, 59 N.W. 355 (1894).

Court may appoint sheriff or other person to conduct sale under mortgage foreclosure. State ex rel. Elliott v. Holliday, 35 Neb. 327, 53 N.W. 142 (1892).

This section applies to all sales of real estate under process of court. McKeighan v. Hopkins, 14 Neb. 361, 15 N.W. 711 (1883).



25-1327 - Judicial sale; sheriff as master commissioner.

25-1327. Judicial sale; sheriff as master commissioner.

A sheriff may act as a master commissioner under subdivision (1)(b) of section 25-1326. Sales made under such subdivision shall conform in all respects to the laws regulating sales of land upon execution.

Officer cannot be compelled to advertise sale in any particular newspaper. State ex rel. Elliott v. Holliday, 35 Neb. 327, 53 N.W. 142 (1892).



25-1328 - Judicial sale; deed of commissioner; form and execution.

25-1328. Judicial sale; deed of commissioner; form and execution.

The deed of a master commissioner shall contain the like recital and shall be executed, acknowledged and recorded in the same manner as the deed of a sheriff of real property sold under execution.



25-1329 - Motion; when filed; filing before entry of judgment; treatment.

25-1329. Motion; when filed; filing before entry of judgment; treatment.

A motion to alter or amend a judgment shall be filed no later than ten days after the entry of the judgment. A motion to alter or amend a judgment filed after the announcement of a verdict or decision but before the entry of judgment shall be treated as filed after the entry of judgment and on the day thereof.

A letter that had been in the defendant's possession at all relevant times did not constitute newly discovered evidence for purposes of a motion to alter or amend the judgment. State v. Timmens, 282 Neb. 787, 805 N.W.2d 704 (2011).

A "judgment," for purposes of a motion to alter or amend a judgment pursuant to this section, is the final determination of the rights of the parties in an action, or a court's final consideration and determination of the respective rights and obligations of the parties to an action as those rights and obligations presently exist. Timmerman v. Neth, 276 Neb. 585, 755 N.W.2d 798 (2008).

A "judgment," for purposes of this section, does not include an appellate decision of a district court. Timmerman v. Neth, 276 Neb. 585, 755 N.W.2d 798 (2008).

If, and only if, an amendment to a final judgment or decree affects the rights or obligations of the parties or creates a right of appeal that did not exist, a motion to alter or amend the amended judgment or decree terminates the running of the time for appeal from the original judgment or decree. Law Offices of Ronald J. Palagi v. Howard, 275 Neb. 334, 747 N.W.2d 1 (2008).

A motion to alter or amend is not an appropriate motion to file after the decision of a district court where the district court is functioning as an intermediate court of appeals and the motion does not toll the time for filing a notice of appeal. Goodman v. City of Omaha, 274 Neb. 539, 742 N.W.2d 26 (2007).

In determining what qualifies as a motion to alter or amend a judgment, the key is not the motion's title. If the motion seeks substantive alteration of the judgment—as opposed to the correction of clerical errors or relief wholly collateral to the judgment—a court may treat the motion as one to alter or amend the judgment. Strong v. Omaha Constr. Indus. Pension Plan, 270 Neb. 1, 701 N.W.2d 320 (2005).

A motion which seeks a new hearing based on newly discovered evidence may be treated as a motion to alter or amend a judgment. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

A motion which seeks a substantive alteration of an order may be treated as a motion to alter or amend the judgment under this section. A timely motion under this section tolls the time for filing a notice of appeal. Central Neb. Pub. Power v. Jeffrey Lake Dev., 267 Neb. 997, 679 N.W.2d 235 (2004).

A determination as to whether a motion, however titled, should be deemed a motion to alter or amend a judgment depends upon the contents of the motion, not its title. In order to qualify for treatment as a motion to alter or amend a judgment, a motion must be filed no later than 10 days after the entry of judgment and must seek substantive alteration of the judgment. A motion which merely seeks to correct clerical errors or one seeking relief that is wholly collateral to the judgment is not a motion to alter or amend a judgment, and the time for filing a notice of appeal runs from the date of the judgment. State v. Bellamy, 264 Neb. 784, 652 N.W.2d 86 (2002).

In order to qualify for treatment as a motion to alter or amend the judgment, the motion must be filed no later than 10 days after the entry of judgment, as required under this section, and must seek substantive alteration of the judgment. Beckman v. McAndrew, 16 Neb. App. 217, 742 N.W.2d 778 (2007).

It was not an abuse of discretion for a trial court to grant a motion to alter or amend judgment where there was no new evidence adduced at a hearing on the motion and the effect of the action was to correctly reflect the original evidence. Russell v. Clarke, 15 Neb. App. 221, 724 N.W.2d 840 (2006).



25-1330 - Claimant; right to move for summary judgment.

25-1330. Claimant; right to move for summary judgment.

A party seeking to recover in district court upon a claim, counterclaim, or cross-claim or to obtain a declaratory judgment may, at any time after the expiration of thirty days from the service of process on the opposing party or after service of a motion for summary judgment by the adverse party, move with or without supporting affidavits for a summary judgment in his or her favor upon all or any part thereof.

1. Proper

2. Not proper

3. Miscellaneous

1. Proper

Summary judgment is to be granted only when the pleadings, depositions, admissions, stipulations, and affidavits disclose that there is no genuine issue as to any material fact or as to the ultimate inferences that may be drawn from these facts and that the moving party is entitled to judgment as a matter of law. Carpender v. Bendorf, 246 Neb. 77, 516 N.W.2d 619 (1994).

A summary judgment shall be granted where there is no genuine issue either as to any material fact or as to the ultimate inferences to be drawn therefrom, and the moving party is entitled to judgment as a matter of law. Glen Park Terr. #1 Homeowners Assn. v. M. Timm, Inc., 230 Neb. 48, 430 N.W.2d 40 (1988).

The right of a party to sue as representative of a class may be raised by a motion for summary judgment. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Where only question of law was presented, summary judgment was proper. State v. Kidder, 173 Neb. 130, 112 N.W.2d 759 (1962).

Where controlling facts are not in dispute, and both parties have moved for summary judgment, entry of summary judgment is proper. County of Douglas v. OEA Senior Citizens, Inc., 172 Neb. 696, 111 N.W.2d 719 (1961).

Summary judgment was proper under record presented. Dougherty v. Commonwealth Co., 172 Neb. 330, 109 N.W.2d 409 (1961).

Where there is no real controversy as to the facts, and no genuine issue remains for trial, summary judgment is proper. First Nat. Bank of Wayne v. Gross Real Estate Co., 162 Neb. 343, 75 N.W.2d 704 (1956).

Summary judgment was authorized where coverage of policy of group insurance was not in force. Palmer v. Capitol Life Ins. Co. 157 Neb. 760, 61 N.W.2d 396 (1953).

Summary judgment is proper if pleadings and admissions show there is no genuine issue of fact. Mueller v. Shacklett, 156 Neb. 881, 58 N.W.2d 344 (1953).

Summary judgment was proper on issue of liability where publication was libel per se. Rimmer v. Chadron Printing Co., 156 Neb. 533, 56 N.W.2d 806 (1953).

Summary judgment for recovery of attorney's fees was properly granted. Mecham v. Colby, 156 Neb. 386, 56 N.W.2d 299 (1953).

Summary judgment is authorized only where moving party is entitled to judgment as a matter of law. Illian v. McManaman, 156 Neb. 12, 54 N.W.2d 244 (1952).

2. Not proper

Where there is a genuine issue as to material facts, it is error to render summary judgment. Hall v. Hadley, 173 Neb. 675, 114 N.W.2d 590 (1962).

Denial of summary judgment was not prejudicial error. Greer v. Chelewski, 162 Neb. 450, 76 N.W.2d 438 (1956).

Where question of fact is in dispute, summary judgment is not proper. City of Omaha v. Lewis & Smith Drug Co., Inc., 156 Neb. 650, 57 N.W.2d 269 (1953).

3. Miscellaneous

It would be prejudicial to permit plaintiff to proceed in summary judgment where the defendant has been denied the right to file amended answers and a setoff. Building Systems, Inc. v. Medical Center, Ltd., 213 Neb. 49, 327 N.W.2d 95 (1982).

On a motion for summary judgment, the moving party bears the burden of proving that no genuine issue as to any material fact exists and that he is entitled to judgment as a matter of law, and this burden may be discharged by a showing that if the case proceeded to trial his opponent could produce no competent evidence to support a contrary position. In re Estate of Nicholson, 211 Neb. 805, 320 N.W.2d 739 (1982).

Issue on motion for summary judgment is whether or not there is a genuine issue of fact, not how that issue should be determined. Valentine Production Credit Assn. v. Spencer Foods, Inc., 196 Neb. 119, 241 N.W.2d 541 (1976).

The issue to be tried on a motion for summary judgment is whether or not there is a genuine issue as to any material fact. Youngs v. Wagner, 172 Neb. 735, 111 N.W.2d 629 (1961).

Summary judgment may be obtained in a declaratory judgment proceeding. Anderson v. Carlson, 171 Neb. 741, 107 N.W.2d 535 (1961).

Rules for application of Summary Judgment Act stated. Ingersoll v. Montgomery Ward & Co., Inc., 171 Neb. 297, 106 N.W.2d 197 (1960).

Summary Judgment Act is constitutional. Eden v. Klaas, 165 Neb. 323, 85 N.W.2d 643 (1957).

Object of motion for summary judgment is to separate the formal from the substantial issues. Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).



25-1331 - Defending party; right to move for summary judgment.

25-1331. Defending party; right to move for summary judgment.

A party against whom a claim, counterclaim, or cross-claim is asserted or a declaratory judgment is sought may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof.

A defendant is entitled to summary judgment if the defendant shows that an essential element of the plaintiff's cause of action is nonexistent. Tuttle & Assoc. v. Gendler, 237 Neb. 825, 467 N.W.2d 881 (1991).

The defense of res judicata need not be raised by answer, but can be raised and passed upon for the first time on a motion for summary judgment. DeCosta Sporting Goods, Inc. v. Kirkland, 210 Neb. 815, 316 N.W.2d 772 (1982)

Party in declaratory judgments proceeding may move for summary judgment. Arla Cattle Co. v. Knight, 174 Neb. 360, 118 N.W.2d 1 (1962).

To receive consideration on appeal, affidavits used on motion for summary judgment must be made a part of the bill of exceptions. Peterson v. George, 168 Neb. 571, 96 N.W.2d 627 (1959).

When a cause of action is commenced against an estate that has already been closed, the proper method of attacking the petition on the grounds that the estate has previously been closed and the personal representative discharged is through a motion for summary judgment, not a demurrer, because evidence beyond what appears on the face of the petition is usually necessary to establish that the estate has been closed and the personal representative discharged. Mach v. Schmer, 4 Neb. App. 819, 550 N.W.2d 385 (1996).



25-1332 - Motion for summary judgment; proceedings.

25-1332. Motion for summary judgment; proceedings.

The motion shall be served at least ten days before the time fixed for the hearing. The adverse party prior to the day of hearing may serve opposing affidavits. The judgment sought shall be rendered forthwith if the pleadings and the evidence admitted at the hearing show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. The evidence that may be received on a motion for summary judgment includes depositions, answers to interrogatories, admissions, stipulations, and affidavits. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.

1. Scope

2. Motion granted

3. Motion denied

4. Procedure

5. Court review

1. Scope

There is a difference between an issue of fact and a genuine issue as to any material fact within the meaning of this section. Recio v. Evers, 278 Neb. 405, 771 N.W.2d 121 (2009).

The plain, direct, and unambiguous meaning of the language of this section is that parties adverse to a motion for summary judgment may serve opposing affidavits prior to the day of the summary judgment hearing. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

The "clear beyond all doubt" standard for a summary judgment is inconsistent with the standard expressed in this section. Anderson v. Service Merchandise Co, 240 Neb. 873, 485 N.W.2d 170 (1992).

To entitle defendant to summary judgment on the issue of contributory negligence, defendant has the burden of proving, under the facts viewed most favorably to the plaintiff, that (1) plaintiff's contributory negligence was more than slight as a matter of law or (2) defendant's negligence was not gross in comparison to plaintiff's negligence as a matter of law. John v. OO (Infinity) S Development Co., 234 Neb. 190, 450 N.W.2d 199 (1990).

This section has been construed to mean that if the moving party submits an affidavit as to a material fact, and that fact is not contradicted by the adverse party, the court will determine that there is no issue as to that fact. Raskey v. Michelin Tire Corp., 223 Neb. 520, 391 N.W.2d 123 (1986).

A summary judgment shall be rendered if the pleadings, depositions, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact, that the ultimate inferences to be drawn from those facts are clear, and that the moving party is entitled to a judgment as a matter of law. Yankton Prod. Credit Assn. v. Larsen, 219 Neb. 610, 365 N.W.2d 430 (1985).

Summary judgment is an extreme remedy and should be awarded only when the issue is clear beyond all doubt. Yankton Prod. Credit Assn. v. Larsen, 219 Neb. 610, 365 N.W.2d 430 (1985).

The absence of a genuine issue as to a material fact and entitlement to judgment as a matter of law are prerequisites to a summary judgment. Stolte v. Blackstone, 213 Neb. 113, 328 N.W.2d 462 (1982).

Summary judgment is an extreme remedy and should be awarded only when the issue is clear beyond all doubt. Bank of Valley v. Shunk, 208 Neb. 200, 302 N.W.2d 711 (1981).

For entry of a summary judgment, the record must show there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Reed v. Nice-Pak Products, Inc., 193 Neb. 505, 227 N.W.2d 854 (1975); Larson v. Board of Regents, 189 Neb. 688, 204 N.W.2d 568 (1973); Storz Brewing Co. v. Kuester, 178 Neb. 135, 132 N.W.2d 341 (1965).

Summary judgment is an extreme remedy and should be granted only when issue is clear beyond all doubt. It cannot be granted on cross-motion where only reason for same is that other party had also moved for summary judgment to which he was not entitled. Hiram Scott College v. Insurance Co. of North America, 187 Neb. 290, 188 N.W.2d 688 (1971).

Summary judgment is not a substitute for other remedies. Healy v. Metropolitan Utilities Dist., 158 Neb. 151, 62 N.W.2d 543 (1954).

Function of court on motion is to determine whether genuine issue of fact exists. Palmer v. Capitol Life Ins. Co., 157 Neb. 760, 61 N.W.2d 396 (1953).

Summary judgment is only proper where no genuine issue of fact remains for trial. Illian v. McManaman, 156 Neb. 12, 54 N.W.2d 244 (1952).

On a motion for summary judgment, the question is not how a factual issue is to be decided, but whether any real issue of material fact exists. Where it is not clear from the record whether the trial court relied upon improper evidence, the better course is to reverse a grant of summary judgment. Summary judgment is an extreme remedy because it may dispose of a crucial question in litigation, or the litigation itself, and may thereby deny a trial to the party against whom the motion for summary judgment is directed. Kulhanek v. Union Pacific RR. Co., 8 Neb. App. 564, 598 N.W.2d 67 (1999).

2. Motion granted

Where plaintiff was experienced businessman and attorney, who voluntarily and knowingly signed strict pledge agreement to bank, and bank presented enough evidence to demonstrate that agreement language should not be modified, summary judgment in favor of bank was proper. McCormack v. First Westroads Bank, 238 Neb. 881, 473 N.W.2d 102 (1991).

Summary judgment is proper where, as here, there is no genuine issue as to any material fact in the case. Marshall v. Radiology Assoc., 225 Neb. 75, 402 N.W.2d 855 (1987).

The court should sustain a motion for summary judgment if, upon hearing, the pleadings, depositions, admission on file, and affidavits show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law. Borg-Warner v. Watton, 215 Neb. 318, 338 N.W.2d 612 (1983); Reifschneider v. Nebraska Methodist Hospital, 212 Neb. 91, 321 N.W.2d 445 (1982); First Mid America Inc. v. MCI Communications Corp., 212 Neb. 57, 321 N.W.2d 424 (1982); Manzer v. Pentico, 209 Neb. 364, 307 N.W.2d 812 (1981).

Summary judgment is proper where adjudication of any right or fact in issue is precluded by res judicata, and an order granting a motion for summary judgment by the municipal court is final and appealable and is not converted to an interlocutory order when reversed and remanded by the district court so as to prohibit an appeal to this court. DeCosta Sporting Goods, Inc. v. Kirkland, 210 Neb. 815, 316 N.W.2d 772 (1982).

Where bond was in effect at time actual demand was made against the principal, but not on earlier date when right to make demand accrued, summary judgment was properly granted to the surety. Stock v. Meissner, 209 Neb. 636, 309 N.W.2d 86 (1981).

Summary judgment was proper in granting the employee's commission where there was no dispute that the employment contract existed, that the employee performed under the contract when he obtained two real estate listings, and that a commission was paid to the employer when the two listings were sold. Oehlrich v. Gateway Realty of Columbus, Inc., 209 Neb. 417, 308 N.W.2d 327 (1981).

Summary judgment for employer was proper when at time of employee's tort he was not acting in kind of work he was employed to perform, within the authorized time and space limits, and his actions were not actuated in any part by a purpose to serve the employer. Johnson v. Evers, 195 Neb. 426, 238 N.W.2d 474 (1976).

The evidence as to whether plaintiff was a passenger or a guest was undisputed and the issue having been decided by the court as a matter of law, summary judgment was proper. Hale v. Taylor, 192 Neb. 298, 220 N.W.2d 378 (1974).

Motion for summary judgment may be granted only where there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Grantham v. General Tel. Co., 191 Neb. 21, 213 N.W.2d 439 (1973).

Motion for summary judgment is proper if the pleadings and admissions show there is no genuine issue of fact. Anderson v. Carlson, 171 Neb. 741, 107 N.W.2d 535 (1961).

Where controlling facts are not in substantial dispute and each party moves for summary judgment, entry of such judgment is proper. Fidelity & Deposit Co. v. Bodenstedt, 170 Neb. 799, 104 N.W.2d 292 (1960).

Where undisputed showing disclosed that plaintiff's negligence was more than slight when compared with negligence of defendant, summary judgment for defendant was authorized. Miller v. Aitken, 160 Neb. 97, 69 N.W.2d 290 (1955).

Motion for summary judgment is appropriate where no genuine issue of fact exists or court is without jurisdiction of subject matter. Mueller v. Shacklett, 156 Neb. 881, 58 N.W.2d 344 (1953).

Summary judgment was proper on issue of liability alone in libel action. Rimmer v. Chadron Printing Co., 156 Neb. 533, 56 N.W.2d 806 (1953).

Where issue of fact does not exist, summary judgment is proper. Mecham v. Colby, 156 Neb. 386, 56 N.W.2d 299 (1953).

3. Motion denied

In this instance, the question of whether sufficient part performance has been established to render an alleged oral agreement enforceable and, if so, on what date this sufficient part performance was completed could not be answered as a matter of law, and therefor a genuine issue of material fact exists rendering the granting of a summary judgment improper. In re Estate of Nicholson, 211 Neb. 805, 320 N.W.2d 739 (1982).

Whether there is a compelling governmental interest for a municipal personnel rule is a question of fact which must be established before a summary judgment may be granted. Voichahoske v. City of Grand Island, 194 Neb. 175, 231 N.W.2d 124 (1975).

Where question of fraudulent intent is involved, motion for summary judgment should be denied. Nine v. Lurz, 191 Neb. 605, 216 N.W.2d 744 (1974).

The burden is upon the party moving for the summary judgment to show that no issue of fact exists, and unless he can conclusively do so, the motion must be overruled. Green v. Village of Terrytown, 189 Neb. 615, 204 N.W.2d 152 (1973).

Entry of summary judgment not proper where there were genuine issues of fact as to existence of warning signs, lighting arrangements, change in floor level, and plaintiff's familiarity with the premises. Snyder v. Fort Kearney Hotel Co., Inc., 182 Neb. 859, 157 N.W.2d 782 (1968).

Where genuine issue of material fact exists, summary judgment should be denied. Fay Smith & Associates, Inc. v. Consumers P. P. Dist., 172 Neb. 681, 111 N.W.2d 451 (1961); Dennis v. Berens, 156 Neb. 41, 54 N.W.2d 259 (1952).

Entry of summary judgment against guardian was not proper where there was a genuine issue of fact as to the correctness of account as a whole. Finn v. Whitten, 172 Neb. 282, 109 N.W.2d 376 (1961).

Where there was a genuine issue of fact, motion for summary judgment in disbarment suit was properly overruled. State ex. rel. Nebraska State Bar Assn. v. Jensen, 171 Neb. 1, 105 N.W.2d 459 (1960).

Where moving party is not entitled to a judgment as a matter of law, motion for summary judgment should be overruled. Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).

4. Procedure

A party adverse to a motion for summary judgment may not serve opposing affidavits on the day of the summary judgment hearing. Woodhouse Ford v. Laflan, 268 Neb. 722, 687 N.W.2d 672 (2004).

This section expressly provides that a motion for summary judgment shall be served at least 10 days before the time fixed for the hearing. Malicky v. Heyen, 251 Neb. 891, 560 N.W.2d 773 (1997).

An unsigned affidavit which was not offered until the day of the hearing on the summary judgment motion was properly excluded by the trial court. Medley v. Davis, 247 Neb. 611, 529 N.W.2d 58 (1995).

When it is asserted in a summary judgment motion that an opposing party has failed to state a cause of action, as far as that issue is concerned, the motion may be treated as one in fact for a judgment on the pleadings. Ruwe v. Farmers Mut. United Ins. Co., 238 Neb. 67, 469 N.W.2d 129 (1991).

The party moving for summary judgment has the burden of showing that no genuine issue as to any material fact exists; that party must therefore produce enough evidence to demonstrate his entitlement to a judgment if the evidence remains uncontroverted, after which the burden of producing contrary evidence shifts to the party opposing the motion. Deutsche Credit Corp. v. Hi-Bo Farms, Inc., 224 Neb. 463, 398 N.W.2d 693 (1987).

Evidence adduced by cross-examination of an affiant in an earlier summary judgment proceeding cannot be considered an affidavit within the meaning of this section. First Nat. Bank of Ord v. Greene Bldg. & Supply, Inc., 220 Neb. 205, 369 N.W.2d 59 (1985).

District court erred in hearing motion for summary judgment where notice provisions of the statute were not complied with. Curley v. Curley, 214 Neb. 780, 336 N.W.2d 103 (1983).

Without a prima facie showing by the movant for a summary judgment, i.e., the production of enough evidence to demonstrate such party's entitlement to a judgment if evidence were uncontroverted at trial, which prima facie showing shifts the burden to the opposing party, the opposing party need not present expert witnesses to prove the existence of a doctor's negligence in a medical malpractice action to rebut the doctor's motion for summary judgment. Hanzlik v. Paustian, 211 Neb. 322, 318 N.W.2d 712 (1982).

Where one party moves for a partial summary judgment on certain issues only, the other party should not be expected at the hearing on the motion to present evidence on issues to which the motion does not apply. Schilke v. Walkenhorst, 210 Neb. 583, 316 N.W.2d 294 (1982).

Dialogue and actions by counsel held to constitute a waiver of his objection to a motion for summary judgment not timely heard. Metropolitan Utilities Dist. v. Fidelity & Deposit Co., 200 Neb. 635, 264 N.W.2d 854 (1978).

At hearing on plaintiff's motion for summary judgment, defendant must proceed on the merits immediately when continuance denied. Yunghans v. O'Toole, 199 Neb. 317, 258 N.W.2d 810 (1977).

The right of a party to sue as representative of a class may be raised by a motion for summary judgment. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Affidavits not submitted prior to day of hearing and not offered and received in evidence will not be considered on appeal. Center Bank v. Mid-Continent Meats, Inc., 194 Neb. 665, 234 N.W.2d 902 (1975).

Where no continuance was requested when affidavits were filed late, and they dealt with facts plaintiff did not dispute, error, if any, was harmless. Hi-Point Land & Cattle Co., Inc. v. Schlaphoff, 193 Neb. 276, 226 N.W.2d 926 (1975).

Depositions offered in evidence on motion for summary judgment must be included in bill of exceptions to be reviewed by Supreme Court on appeal. Brown v. Shamberg, 190 Neb. 171, 206 N.W.2d 846 (1973).

Denial of motion for summary judgment is not an appealable order. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

In absence of bill of exceptions, affidavits offered in evidence in support of motion for summary judgment cannot be considered. Brierly v. Federated Finance Co., 168 Neb. 725, 97 N.W.2d 253 (1959).

Summary judgment was properly denied even though reply to request for admissions was not made under oath. Greer v. Chelewski, 162 Neb. 450, 76 N.W.2d 438 (1956).

A summary judgment cannot be awarded for an amount in excess of the damages pled and prayed for in the operative petition. One Pacific Place, Ltd. v. H.T.I. Corp., 6 Neb. App. 62, 569 N.W.2d 251 (1997).

5. Court review

In appellate review of an order granting a summary judgment, the Supreme Court views the evidence in a light most favorable to the party against whom the judgment is granted. Tuttle & Assoc. v. Gendler, 237 Neb. 825, 467 N.W.2d 881 (1991).

A trial court may use appropriate judicial notice in resolving a motion for summary judgment. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

In appellate review of a summary judgment, the court views the evidence in a light most favorable to the party against whom the judgment is granted and gives such party the benefit of all reasonable inferences deducible from the evidence. John v. OO (Infinity) S Development Co., 234 Neb. 190, 450 N.W.2d 199 (1990).

On a motion for summary judgment, the court is required to view the evidence and all reasonable inferences therefrom in the light most favorable to the party against whom it is directed and any reasonable doubt touching the existence of a genuine issue of material fact must be resolved against the moving party. Mayer v. Howard, 220 Neb. 328, 370 N.W.2d 93 (1985).

In reviewing a summary judgment the court must take the view of the evidence most favorable to the party against whom the motion is directed and give that party the benefit of all favorable inferences which may be drawn from the evidence. Yankton Prod. Credit Assn. v. Larsen, 219 Neb. 610, 365 N.W.2d 430 (1985).

Issue to be tried on motion for summary judgment is whether there is any genuine issue of material fact, not how issue should be decided; court should view evidence in light most favorable to party against whom it is directed. Piper v. Hill, 185 Neb. 568, 177 N.W.2d 509 (1970).

District court possesses authority to render summary judgment, interlocutory in character, on issue of liability alone. Hart v. Ronspies, 181 Neb. 38, 146 N.W.2d 795 (1966).

In the absence of a bill of exceptions, it is presumed that ruling of district court on motion for summary judgment was correct. Lange v. Kansas Hide & Wool Co., 168 Neb. 601, 97 N.W.2d 246 (1959); Peterson v. George, 168 Neb. 571, 96 N.W.2d 627 (1959).



25-1333 - Case not fully adjudicated on motion.

25-1333. Case not fully adjudicated on motion.

If on motion under sections 25-1330 to 25-1336 judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel, shall if practicable ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing such further proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established, and the trial shall be conducted accordingly.

The right of a party to sue as representative of a class may be raised by a motion for summary judgment. Blankenship v. Omaha P. P. Dist., 195 Neb. 170, 237 N.W.2d 86 (1976).

Where each party files a motion for summary judgment in the district court, the Supreme Court can consider both motions and determine the controversy. Randall v. Erdman, 194 Neb. 390, 231 N.W.2d 689 (1975).

The Summary Judgment Act grants the district court power to enter interlocutory orders eliminating issues upon which no genuine issue of fact is presented and requires a trial and final order or judgment upon the facts that are in good faith controverted. Burroughs Corp. v. James E. Simon Constr. Co., 192 Neb. 272, 220 N.W.2d 225 (1974).

Court may specify the facts that appear without substantial controversy, and which facts are established for the trial. Hart v. Ronspies, 181 Neb. 38, 146 N.W.2d 795 (1966).

Legislature distinguished summary judgment process from a trial. Otteman v. Interstate Fire & Cas. Co., Inc., 171 Neb. 148, 105 N.W.2d 583 (1960).

Summary judgment on issue of liability, and submission of issue of damages to jury, was proper procedure. Rimmer v. Chadron Printing Co., 156 Neb. 533, 56 N.W.2d 806 (1953).



25-1334 - Form of affidavits; further testimony.

25-1334. Form of affidavits; further testimony.

Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions or by further affidavits.

The key inquiry under this section, insofar as an expert's opinion and foundational evidence is concerned, is whether such evidence would be admissible at trial, and thus, an expert's opinion may meet the requirements of this section. Boyle v. Welsh, 256 Neb. 118, 589 N.W.2d 118 (1999).

It was error for court to base decision on affidavits when there was no showing that affidavits were made based on affiant's personal knowledge of the facts set forth therein. First Nat. Bank in Morrill v. Union Ins. Co., 246 Neb. 636, 522 N.W.2d 168 (1994).

Affidavits in support of or in opposition to a motion for summary judgment shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. White v. Ardan, Inc., 230 Neb. 11, 430 N.W.2d 27 (1988).

Statements in affidavits as to opinion, belief, or conclusions of law are of no effect. In re Estate of Villwok, 226 Neb. 693, 413 N.W.2d 921 (1987).

Administrative manager held competent to testify by affidavit to matters concerning records over which he was in charge. Kosowski v. City Betterment Corp., 197 Neb. 402, 249 N.W.2d 481 (1977).

Affidavit opposing summary judgment must set forth facts. Eden v. Klaas, 165 Neb. 323, 85 N.W.2d 643 (1957).

Under the terms of this section, affidavits offered for the truth of a particular fact (1) shall be made on personal knowledge, (2) shall set forth such facts as would be admissible into evidence, and (3) shall show affirmatively that the affiant is competent to testify to the matters stated therein. Richards v. Meeske, 12 Neb. App. 406, 675 N.W.2d 707 (2004).

Unsworn summaries of facts or arguments and of statements which would be inadmissible in evidence are of no effect in a motion for summary judgment. Kulhanek v. Union Pacific RR. Co., 8 Neb. App. 564, 598 N.W.2d 67 (1999).

To be effective, evidence opposing the rendition of a summary judgment must be made on personal knowledge and show affirmatively that the affiant is competent to testify to the matters stated therein. Statements in affidavits as to opinion, belief, or conclusions of law are of no effect. Holt Cty. Sch. Dist. No. 0025 v. Dixon, 8 Neb. App. 390, 594 N.W.2d 659 (1999).



25-1335 - Party unable to justify opposition by affidavit; refusal of order; continuance.

25-1335. Party unable to justify opposition by affidavit; refusal of order; continuance.

Should it appear from the affidavits of a party opposing the motion that he cannot for reasons stated present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

A continuance authorized by this section is within the discretion of the trial court, whose ruling will not be disturbed on appeal in the absence of an abuse of discretion. Eastroads, Inc. v. City of Omaha, 237 Neb. 837, 467 N.W.2d 888 (1991); DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

An affidavit under this section need not contain evidence going to the merits of the case; rather, the affidavit need only contain reasonable excuse or good cause explaining why a party is presently unable to offer evidence essential to justify opposition to a motion for summary judgment. DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

This section does not provide relief to a party who has been dilatory. DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

This section prescribes a prerequisite for continuance, or additional time or other relief under the statute, namely, an affidavit stating a reasonable excuse or good cause for a party's inability to oppose a summary judgment motion. DeCamp v. Lewis, 231 Neb. 191, 435 N.W.2d 883 (1989).

The purpose of this section is to provide an additional safeguard against an improvident or premature grant of summary judgment. An affidavit need not contain evidence going to the merits of the case; rather, an affidavit must contain a reasonable excuse or good cause, explaining why a party is presently unable to offer evidence essential to justify opposition to the motion for summary judgment. Wachtel v. Beer, 229 Neb. 392, 427 N.W.2d 56 (1988).

Denial of motion for partial summary judgment was not error where basis for such action was not clearly shown. American Province Real Estate Corp. v. Metropolitan Utilities Dist., 178 Neb. 348, 133 N.W.2d 466 (1965).

Where motion for summary judgment had been argued and submitted without objection, motion to amend pleadings thereafter made was properly denied. Lange v. Kansas Hide & Wool Co., 168 Neb. 601, 97 N.W.2d 246 (1959).

A continuance authorized by this section is within the discretion of the trial court, whose ruling will not be disturbed on appeal in the absence of an abuse of discretion. King v. Burlington Northern Santa Fe Ry. Co., 16 Neb. App. 544, 746 N.W.2d 383 (2008).

As a prerequisite for a continuance or additional time or other relief under this section, a party is required to submit an affidavit stating a reasonable excuse or good cause for the party's inability to oppose a summary judgment motion. Holt Cty. Sch. Dist. No. 0025 v. Dixon, 8 Neb. App. 390, 594 N.W.2d 659 (1999).



25-1336 - Affidavit made in bad faith.

25-1336. Affidavit made in bad faith.

Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to sections 25-1330 to 25-1336 are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney's fees, and any offending party or attorney may be adjudged guilty of contempt.



25-1401 - Causes of action which survive.

25-1401. Causes of action which survive.

In addition to the causes of action which survive at common law, causes of action for mesne profits, or for an injury to real or personal estate, or for any deceit or fraud, shall also survive, and the action may be brought, notwithstanding the death of the person entitled or liable to the same.

1. Cause of action which survives

2. Applicability of section

3. Miscellaneous

1. Cause of action which survives

Under the provisions of this section, conscious prefatal-injury fear and apprehension of impending death survives a decedent's death as an element of decedent's personal injury action and inures to the benefit of decedent's estate. Nelson v. Dolan, 230 Neb. 848, 434 N.W.2d 25 (1989).

In an action seeking damages for injuries sustained in an automobile collision, the plaintiff's cause of action survives and does not abate on his death. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Cause of action to establish trust survived death of party to trust agreement. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Action for injuries may be brought against estate of decedent whose negligence caused injury. In re Grainger's Estate, 121 Neb. 338, 237 N.W. 153 (1931), 78 A.L.R. 597 (1931).

Where, from nature of case, cause of action can continue, as in actions based on negligence, it will not abate, though not mentioned in this section. Levin v. Muser, 107 Neb. 230, 185 N.W. 431 (1921).

Husband's action for loss of services and expenses on account of tort to wife survives, and is assignable. Forbes v. Omaha, 79 Neb. 6, 112 N.W. 326 (1907).

A pending action for personal injuries occasioned by negligence does not abate by the death of the plaintiff. Webster v. City of Hastings, 59 Neb. 563, 81 N.W. 510 (1900).

As an element of a decedent's personal injury action, conscious pre-fatal-injury fear and apprehension of impending death survives a decedent's death, under the provisions of this section, and inures to the benefit of such decedent's estate. Scott v. Khan, 18 Neb. App. 600, 790 N.W.2d 9 (2010).

A claim for attorney's fees is saved by Nebraska's survival statute. Herrera v. Valentine, 653 F.2d 1220 (8th Cir. 1981).

2. Applicability of section

Survivorship statutes merely preserve and continue the right of action which the decedent had prior to his death and do not create a new cause of action. Thus, where wrongful act results in instantaneous death, no cause of action in the deceased ever comes into being and none can survive. A cause of action which survives under this section may be joined with a wrongful death action; however, no recovery for loss of earnings may be had except those which may be recovered under the wrongful death action. Rhein v. Caterpillar Tractor Co., 210 Neb. 321, 314 N.W.2d 19 (1982).

3. Miscellaneous

A survival claim is governed by the 4-year residual statute of limitations for tortious conduct, rather than the 2-year statute of limitations applicable to wrongful death claims. Corona de Camargo v. Schon, 278 Neb. 1045, 776 N.W.2d 1 (2009).

As a general rule, a cause of action may be assigned if the action would, on the death of the assignor, survive to the decedent's legal representative under this section. Kimco Addition v. Lower Platte South N.R.D., 232 Neb. 289, 440 N.W.2d 456 (1989).

Where action did not abate, administrator may recover all damages that deceased could have recovered if he had survived, including loss of earning power. Murray v. Omaha Transfer Co., 98 Neb. 482, 153 N.W. 488 (1915), affirming 95 Neb. 175, 145 N.W. 360 (1914).

It is sufficient to charge that party unlawfully in possession refuses to vacate premises on lawful notice so to do. Brown v. Feagins, 37 Neb. 256, 55 N.W. 1048 (1893).



25-1402 - Actions which abate by death of defendant.

25-1402. Actions which abate by death of defendant.

No action pending in any court shall abate by the death of either or both the parties thereto, except an action for libel, slander, malicious prosecution, assault, or assault and battery, or for a nuisance, which shall abate by the death of the defendant.

1. Abatement

2. No abatement

3. Miscellaneous

1. Abatement

On death of either party before decree of divorce becomes final, suit abates and is not subject to revivor. Williams v. Williams, 146 Neb. 383, 19 N.W.2d 630 (1945).

Most liberal construction of this section could not prevent divorce action from abating where death occurs before decree becomes operative. Sovereign Camp, W. O. W. v. Billings, 107 Neb. 218, 185 N.W. 426 (1921).

An inmate's cause of action against the State for alleged violation of his constitutional rights while in prison did not survive his death. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).

2. No abatement

An action for an accounting is not one of those specifically excepted by the provisions of this section, and therefore such an action does not abate by reason of the death of one of the parties. Willis v. Rose, 223 Neb. 49, 388 N.W.2d 101 (1986).

Cause of action to establish trust did not abate. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Right of action does not abate on wrongdoer's death before commencement of action. In re Grainger's Estate, 121 Neb. 338, 237 N.W. 153 (1931), 78 A.L.R. 597 (1931).

Action for personal injuries wrongfully inflicted does not abate by death, but may be revived and continued by personal representative. Hindmarsh v. Sulpho Saline Bath Co., 108 Neb. 168, 187 N.W. 806 (1922).

Action does not abate where cause of action is such as by nature can continue, though not specifically mentioned in preceding section among those which survive. Levine v. Muser, 107 Neb. 230, 185 N.W. 431 (1921).

Action did not abate, but administrator may recover all damages deceased could have recovered, including loss of earning power. Murray v. Omaha Transfer Co., 98 Neb. 482, 153 N.W. 488 (1915), affirming 95 Neb. 175, 145 N.W. 360 (1914).

A pending action for libel does not abate by death of the plaintiff. Sheibley v. Nelson, 83 Neb. 501, 119 N.W. 1124 (1909).

Action for malicious conspiracy to injure trade does not abate. Cleland v. Anderson, 66 Neb. 252, 92 N.W. 306 (1902), rehearing denied 66 Neb. 273, 96 N.W. 212 (1903), affirmed on rehearing 66 Neb. 276, 98 N.W. 1075 (1902).

Action for personal injuries was not abated by plaintiff's death. Webster v. City of Hastings, 59 Neb. 563, 81 N.W. 510 (1900).

A claim for attorney's fees is saved by Nebraska's survival statute. Herrera v. Valentine, 653 F.2d 1220 (8th Cir. 1981).

3. Miscellaneous

Survivorship statutes merely preserve and continue the right of action which the decedent had prior to his death and do not create a new cause of action. Thus, where wrongful act results in instantaneous death, no cause of action in the deceased ever comes into being and none can survive. A cause of action which survives under this section may be joined with a wrongful death action; however, no recovery for loss of earnings may be had except those which may be recovered under the wrongful death action. Rhein v. Caterpillar Tractor Co., 210 Neb. 321, 314 N.W.2d 19 (1982).

Section is not applicable as to widow's allowance. In re Samson's Estate, 142 Neb. 556, 7 N.W.2d 60 (1942).



25-1403 - Death of one of several parties; cessation of powers of personal representative; right of action surviving to or against remaining parties; procedure.

25-1403. Death of one of several parties; cessation of powers of personal representative; right of action surviving to or against remaining parties; procedure.

Where there are several plaintiffs or defendants in an action and one of them dies, or his powers as a personal representative cease, if the right of action survive to or against the remaining parties, the action may proceed, the death of the party or the cessation of his powers, being stated on the record.

An order reviving an action, whether the order was entered in proceedings under section 25-322 or under this section to section 25-1420, is not a final order from which an appeal may immediately be taken. The order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

In an action seeking damages for injuries sustained in an automobile collision, the plaintiff's cause of action survives and does not abate on his death. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Summary method of revivor is not exclusive. Keith v. Bruder, 77 Neb. 215, 109 N.W. 172 (1906).

Section applied to action in Supreme Court on error. Jameson v. Bartlett, 63 Neb. 638, 88 N.W. 860 (1902).

Summary mode of revivor is not exclusive. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

This section applies to actions before justice of peace. Miller v. Curry, 17 Neb. 321, 22 N.W. 559 (1885).



25-1404 - Death of one of several parties; cessation of powers of personal representative; right of action not surviving to or against remaining parties; procedure.

25-1404. Death of one of several parties; cessation of powers of personal representative; right of action not surviving to or against remaining parties; procedure.

Where one of the several plaintiffs or defendants dies, or his powers as a personal representative cease, if the cause of action does not admit of survivorship, and the court is of opinion that the merits of the controversy can be properly determined, and the principles applicable to the case fully settled, it may proceed to try the same as between the remaining parties; but the judgment shall not prejudice any who are not parties at the time of the trial.



25-1405 - Death of party; cessation of powers of personal representative; right of action surviving to or against successor; revivor.

25-1405. Death of party; cessation of powers of personal representative; right of action surviving to or against successor; revivor.

Where one of the parties to an action dies, or his powers as a personal representative cease, before the judgment, if the right of action survives in favor of or against his representatives or successor, the action may be revived, and proceed in their names.

Where there is no probate and no personal representative of the original plaintiff, the action may be revived in the names of the heirs-at-law of the original plaintiff. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Section is not applicable as to revivor sought by executor of widow's estate in claim for widow's allowance. In re Samson's Estate, 142 Neb. 556, 7 N.W.2d 60 (1942).

Where party plaintiff dies before judgment, action can no longer proceed in his name but must be revived. Vogt v. Daily, 70 Neb. 812, 98 N.W. 31 (1904).

Action to recover support for child born out of wedlock may be revived in name of county. Dodge County v. Kemnitz, 28 Neb. 224, 44 N.W. 184 (1889).

Upon the cessation of a personal representative's powers as a result of his or her death, the personal injury action in which he or she is the plaintiff, while not abating but still surviving, becomes suspended or dormant until such time as it is revived or stricken from the docket in accordance with the procedure set forth by statute. Linch v. Northport Irr. Dist., 14 Neb. App. 842, 717 N.W.2d 522 (2006).

Because inmate's cause of action against the State for allegedly violating his constitutional rights did not survive his death, it could not be revived. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).



25-1406 - Revivor; procedure; conditional order.

25-1406. Revivor; procedure; conditional order.

The revivor shall be, by a conditional order of the court if made in term, or by a judge thereof if made in vacation, that the action be revived in the names of the representatives or successor of the party who died, or whose powers ceased; and proceed in favor of or against them.

Where there is no probate and no personal representative of the original plaintiff, the action may be revived in the names of the heirs-at-law of the original plaintiff. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Procedure for revivor is provided for actions that do not abate. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Provisions of the civil code relative to abatement and revivor of actions are applicable to revivor of actions in Supreme Court. Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

If order is made absolute, right of administrator cannot be contested in main action. Missouri P. Ry. Co. v. Fox, 56 Neb. 746, 77 N.W. 130 (1898).



25-1407 - Revivor; procedure; motion.

25-1407. Revivor; procedure; motion.

The order may be made on the motion of the adverse party, or of the representatives or successor of the party who died, or whose powers ceased, suggesting his death or the cessation of his powers, which, with the names and capacities of his representatives or successor, shall be stated in the order.

Procedure for revivor is provided for actions that do not abate. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

Provisions of the civil code relative to abatement and revivor of actions are applicable to revivor of actions in Supreme Court. Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

Action for personal injuries does not abate by death, and administrator may revive. Murray v. Omaha Transfer Co., 95 Neb. 175, 145 N.W. 360 (1914), on rehearing, 98 Neb. 482, 153 N.W. 488 (1915).

Party having no interest in litigation adverse to deceased party cannot make motion. Jameson v. Bartlett, 63 Neb. 638, 88 N.W. 860 (1902).



25-1408 - Revivor; procedure; service of order; order by consent.

25-1408. Revivor; procedure; service of order; order by consent.

If the order is made by consent of the parties, the action shall forthwith stand revived; and if not made by consent, the order shall be served in the same manner, and returned within the same time, as a summons, upon the party adverse to the one making the motion, and if sufficient cause be not shown against the revivor, the action shall stand revived.

An order reviving an action, whether the order was entered in proceedings under section 25-322 or under sections 25-1403 to 25-1420, is not a final order from which an appeal may immediately be taken. The order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

Where the defendant did not object to the conditional order of revivor and allowed it to become final, defendant's subsequent efforts to challenge the revivor action are of no avail. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Motion for revivor fails when no conditional order is issued and served upon adverse party, and notice of pendency of motion is served only on attorneys. Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

Statutes regulating revival of actions are permissive, and do not operate to modify the appeal statute, once the latter has commenced to run, but must be subordinated thereto. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Service on attorney of record is insufficient; general appearance waives. Missouri P. Ry. Co. v. Fox, 56 Neb. 746, 77 N.W. 130 (1898).



25-1409 - Revivor; procedure; service of order by publication.

25-1409. Revivor; procedure; service of order by publication.

When the plaintiff shall make an affidavit, that the representatives of the defendant, or any of them, in whose name the action may be ordered to be revived, are nonresidents of the state, or have left the same to avoid the service of the order, or so concealed themselves that the order cannot be served upon them, or that the names and residence of the heirs or devisees of the person against whom the action may be ordered to be revived, or some of them, are unknown to the affiant, a notice may be published once in each week for four successive weeks, in the same manner as provided by section 25-519, notifying them to appear on a day therein named, not less than ten days after the publication is complete, and show cause why the action should not be revived against them; and if sufficient cause be not shown to the contrary, the action shall stand revived.

Time for taking an appeal is not suspended until a representative is appointed and revivor had. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Service by publication in revival of dormant judgment is authorized. White v. Ress, 80 Neb. 749, 115 N.W. 301 (1908).



25-1410 - Death of plaintiff; in whose name action revived.

25-1410. Death of plaintiff; in whose name action revived.

Upon the death of the plaintiff in an action, it may be revived in the names of his representatives, to whom his right has passed. Where his right has passed to his personal representative, the revivor shall be in his name; where it has passed to his heirs or devisees, who could support the action if brought anew, the revivor may be in their names.

Where there is no probate and no personal representative of the original plaintiff, the action may be revived in the names of the heirs-at-law of the original plaintiff. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

Action to quiet title to real estate cannot be revived in name of administrator. Egan v. Niemann, 154 Neb. 161, 47 N.W.2d 404 (1951).

Where sole plaintiff in foreclosure proceedings died, leaving a will, revivor should be had in name of devisees. Vybiral v. Schildhauer, 144 Neb. 114, 12 N.W.2d 660 (1944).

Action for personal injuries does not abate by death, and administrator may revive. Murray v. Omaha Transfer Co., 95 Neb. 175, 145 N.W. 360 (1914), on rehearing, 98 Neb. 482, 153 N.W. 488 (1915).

Section is applicable to cases pending in Supreme Court. Sheibley v. Nelson, 83 Neb. 501, 119 N.W. 1124 (1909); Schmitt & Bros. Co. v. Mahoney, 60 Neb. 20, 82 N.W. 99 (1900).

Judgment should not be revived in name of administrator where he has not succeeded to rights of deceased. Vogt v. Binder, 76 Neb. 361, 107 N.W. 383 (1906).

Where sole plaintiff dies, proceedings are suspended until revived. Street v. Smith, 75 Neb. 434, 106 N.W. 472 (1906).

Where rights pass to heirs, heirs become necessary parties. Urlau v. Ruhe, 63 Neb. 883, 89 N.W. 427 (1902).



25-1411 - Death of defendant; against whom action revived.

25-1411. Death of defendant; against whom action revived.

Upon the death of a defendant in an action, wherein the right, or any part thereof, survives against his personal representative, the revivor shall be against him; and it may also be against the heirs or devisees of the defendant, or both, when the right of action, or any part thereof, survives against them.

Where a cause of action or several causes of action may properly lie against a personal representative of a deceased defendant as well as against the heir of the deceased an order of revivor against only one of the parties, if proper, for some of the relief sought is not defective, and the cause of action may proceed against that party. Willis v. Rose, 223 Neb. 49, 388 N.W.2d 101 (1986).

Action to enforce trust was properly revived. Workman v. Workman, 167 Neb. 857, 95 N.W.2d 186 (1959).

To be a lien upon land descending to heirs of deceased judgment debtor, judgment must be revived against heirs, not against administrator. Dougherty v. White, 112 Neb. 675, 200 N.W. 884 (1924).

Dormant federal court judgment can be revived only in court where rendered. Holmes v. Webster, 98 Neb. 105, 152 N.W. 312 (1915).

In real estate mortgage foreclosure action, where party dies while proceedings are pending in Supreme Court, revivor should be had against heirs. Urlau v. Ruhe, 63 Neb. 883, 89 N.W. 427 (1902).

On motion to revive, merits of action cannot be heard; revivor is matter of right. Gillette v. Morrison, 7 Neb. 263 (1878).



25-1412 - Death of defendant in actions to recover real property; against whom action revived.

25-1412. Death of defendant in actions to recover real property; against whom action revived.

Upon the death of a defendant in an action for the recovery of real property only, or which concerns only his rights or claims to such property, the action may be revived against his heirs or devisees, or both, and an order therefor may be forthwith made in the manner directed in the preceding sections of this chapter.

If a decree of foreclosure is obtained during the lifetime of the mortgagor, sale and confirmation after his death without revivor is voidable only and not subject to collateral attack. Wendt v. Jones, 145 Neb. 667, 17 N.W.2d 887 (1945).



25-1413 - Revivor as to defendant; time; limitation.

25-1413. Revivor as to defendant; time; limitation.

An order to revive an action against the representatives or successor of a defendant shall not be made without the consent of such representatives or successor, unless in one year from the time it could have been first made.

Requirement of revivor within one year is not exclusive and has no application to dormant judgment. Rich v. Cooper, 136 Neb. 463, 286 N.W. 383 (1939).

Statutes regulating revival of action are permissive in quality and do not operate to suspend or interrupt time in which an appeal can be taken. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Successor of deceased judgment creditor may revive by original bill. Keith v. Bruder, 77 Neb. 215, 109 N.W. 172 (1906).

This section does not provide exclusive method. Plaintiff may revive by supplemental petition after one year, in discretion of court. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

Limitation of one year is not applicable to revival of dormant judgments. School Dist. No. 34, Adams County v. Kountze Bros., 3 Neb. Unof. 690, 92 N.W. 597 (1902).



25-1414 - Revivor as to plaintiff; time; limitation; revivor as to both parties.

25-1414. Revivor as to plaintiff; time; limitation; revivor as to both parties.

An order to revive an action in the names of the representatives or successor of a plaintiff may be made forthwith, but shall not be made without the consent of the defendant, after the expiration of one year from the time the order might have been first made; but where the defendant shall also have died, or his powers have ceased in the meantime, the order of revivor on both sides may be made in the period limited in section 25-1413.

Where the defendant did not object to the conditional order of revivor and allowed it to become final, defendant's subsequent efforts to challenge the revivor action are of no avail. Spradlin v. Myers, 200 Neb. 559, 264 N.W.2d 658 (1978).

In case of the death of a party after final judgment and before an appeal is taken, revivor statutes do not suspend the running of time in which an appeal can be taken. Independent Lubricating Co. v. Good, 135 Neb. 171, 280 N.W. 460 (1938).

Where the sole defendant dies after filing notice of appeal and supersedeas bond, his attorney does not confer jurisdiction on Supreme Court by filing transcript after defendant's death, and court cannot substitute administrator of his estate. Independent Lubricating Co. v. Good, 133 Neb. 431, 275 N.W. 668 (1937).



25-1415 - Abatement of actions by death or cessation of powers of representative; duty of court.

25-1415. Abatement of actions by death or cessation of powers of representative; duty of court.

When it appears to the court by affidavit that either party to an action has been dead, or where a party sues or is sued as a personal representative, that his powers have ceased for a period so long that the action cannot be revived in the names of his representatives or successor, without the consent of both parties, it shall order the action to be stricken from the docket.

When no effort has been made to revive, and cause is stricken from docket, the action is terminated. Humfeldt v. Moles, 63 Neb. 448, 88 N.W. 655 (1902).

Striking cause from docket is a suspension but not a dismissal of action. Hayden v. Huff, 62 Neb. 375, 87 N.W. 184 (1901).

Where the record did not show that the plaintiff died more than 1 year prior to the trial court's order dismissing the cause for lack of prosecution, that order could not be construed as an order striking the action from the docket. Linch v. Northport Irr. Dist., 14 Neb. App. 842, 717 N.W.2d 522 (2006).

Where cause of action cannot be revived, it must be stricken from the docket. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).



25-1416 - Death of plaintiff; right of defendant to compel revivor.

25-1416. Death of plaintiff; right of defendant to compel revivor.

At any term of the court succeeding the death of the plaintiff, while the action remains on the docket, the defendant having given to the plaintiff's proper representatives, in whose names the action might be revived, ten days' notice of the application therefor, may have an order to strike the action from the docket and for costs against the estate of the plaintiff, unless the action is forthwith revived.



25-1417 - Revived action; when tried.

25-1417. Revived action; when tried.

When, by the provisions of sections 25-1405 to 25-1416, an action stands revived, the trial thereof shall not be postponed by reason of the revivor, if the action would have stood for trial at the term the revivor is complete, had no death or cessation of powers taken place.



25-1418 - Joint debtors not originally summoned made judgment debtors.

25-1418. Joint debtors not originally summoned made judgment debtors.

When a judgment is recovered against one or more persons jointly indebted upon contract, those who were not originally summoned may be made parties to the judgment by action.

Where revivor of dormant judgment was had, want of jurisdiction in obtaining original judgment on joint promissory note could not be raised by injunction. Haynes v. Aultman, Miller & Co., 36 Neb. 257, 54 N.W. 511 (1893).



25-1419 - Death of parties after judgment; revivor in name of representatives of deceased.

25-1419. Death of parties after judgment; revivor in name of representatives of deceased.

If either or both the parties die after judgment, and before satisfaction thereof, their representatives, real or personal, or both, as the case may require, may be made parties to the same, in the same manner as is prescribed for reviving actions before judgment; and such judgment may be rendered and execution awarded as might or ought to be given or awarded against the representatives real or personal, or both, of such deceased party.

To be a lien upon land descending to heirs of deceased judgment debtor, judgment must be revived against heirs, not against administrator. Dougherty v. White, 112 Neb. 675, 200 N.W. 884 (1924).

Proceedings should not be in name of administrator unless he has succeeded to right of deceased. Vogt v. Binder, 76 Neb. 361, 107 N.W. 383 (1906).

Execution is void unless judgment is revived after plaintiff's death. Vogt v. Daily, 70 Neb. 812, 98 N.W. 31 (1904).

Fact that one or more parties cannot be found will not abate action as against those found and properly served. Clark v. Commercial Nat. Bank of Columbus, 68 Neb. 764, 94 N.W. 958 (1903).

The word "manner" does not include the element of time. Bankers' Life Ins. Co. v. Robbins, 59 Neb. 170, 80 N.W. 484 (1899).

Administrator may prosecute error proceedings without order of revivor. Webster v. City of Hastings, 56 Neb. 245, 76 N.W. 565 (1898).

If judgment is joint, liability must be revived in that form. Fox v. Abbott, 12 Neb. 328, 11 N.W. 303 (1882).



25-1420 - Dormant judgment; revivor; time limitation.

25-1420. Dormant judgment; revivor; time limitation.

If a judgment becomes dormant, it may be revived in the same manner as is prescribed for reviving actions before judgment; Provided, no judgment shall be revived unless action to revive the same be commenced within ten years after such judgment became dormant.

1. Limitation

2. Jurisdiction

3. Proceeding

4. Lien

5. Miscellaneous

1. Limitation

Alimony decree does not become dormant by lapse of time. Nowka v. Nowka, 157 Neb. 57, 58 N.W.2d 600 (1953).

A decree for child support rendered in a divorce action does not become dormant because of a failure to issue execution thereon for more than five years. In re Application of Miller, 139 Neb. 242, 297 N.W. 91 (1941).

A proceeding to revive a dormant judgment may be instituted at any time within ten years after it becomes dormant. Baker Steel & Machinery Co. v. Ferguson, 137 Neb. 578, 290 N.W. 449 (1940).

Judgment not revived within ten years after becoming dormant is forever barred. Farmers & Merchants Bank v. Merryman, 126 Neb. 684, 254 N.W. 428 (1934).

Notwithstanding this section limiting revivor to ten years, domestic judgment is specialty, and action thereon is barred after five years. Armstrong v. Patterson, 97 Neb. 871, 152 N.W. 311 (1915).

Decree of foreclosure does not become dormant by failure to issue order of sale within five years. St. Paul Harvester Works v. Huckfeldt, 96 Neb. 552, 148 N.W. 153 (1914).

General statute of limitations does not apply. Moline, Milburn & Stoddard Co. v. Van Boskirk, 78 Neb. 728, 111 N.W. 605 (1907).

Limitation of one year for revivor of action does not apply to revivor of judgments. School Dist. No. 34, Adams County v. Kountze Bros., 3 Neb. Unof. 690, 92 N.W. 597 (1902).

2. Jurisdiction

A defendant in revival proceedings does not have the right to have a jury decide whether the original judgment was entered without personal jurisdiction. Cave v. Reiser, 268 Neb. 539, 684 N.W.2d 580 (2004).

While a defendant in revival proceedings may not use extrinsic evidence to relitigate the merits of the case, the defendant can introduce extrinsic evidence to show that the original judgment was void because the court entered it without jurisdiction. Cave v. Reiser, 268 Neb. 539, 684 N.W.2d 580 (2004).

Order of revival of alimony decree was proper. Miller v. Miller, 160 Neb. 766, 71 N.W.2d 478 (1955).

Decree for child support is not a judgment within the meaning of this section. Miller v. Miller, 153 Neb. 890, 46 N.W.2d 618 (1951).

A decree for alimony is not a judgment within the meaning of this section. Lippincott v. Lippincott, 152 Neb. 374, 41 N.W.2d 232 (1950).

Revivor must be in court where judgment rendered, not in court to which transcripted. Bank of Miller v. Moore, 98 Neb. 843, 154 N.W. 731 (1915).

A judgment of the federal court, when dormant, can only be revived in the court where it was rendered. Holmes v. Webster, 98 Neb. 105, 152 N.W. 312 (1915).

District court may revive transcripted judgment from inferior court though judgment became dormant before transcripted. Bussing v. Taggert, 73 Neb. 787, 103 N.W. 430 (1905).

District court may revive judgment transcripted from county court. Creighton & Morgan v. Gorum, 23 Neb. 502, 37 N.W. 76 (1888).

Revivor by county court is not error. Garrison v. Aultman & Co., 20 Neb. 311, 30 N.W. 61 (1886).

County court may revive judgment rendered by it; if transcripted to district court, latter should revive. Dennis v. Omaha Nat. Bank, 19 Neb. 675, 28 N.W. 512 (1886).

Section is applicable to judgments rendered by justice of peace. Miller v. Curry, 17 Neb. 321, 22 N.W. 559 (1885).

3. Proceeding

Defendant primarily liable, with other defendants, for aliquot part of judgment and surety for the others as to the remainder, may pay judgment and take assignment thereof, and, as assignee, is entitled to revive same in its entirety. Orchard & Wilhelm Co. v. Sexson, 119 Neb. 370, 229 N.W. 17 (1930).

This section applies to judgment rendered before as well as those rendered after its adoption. Atkinson v. Uttley, 98 Neb. 722, 154 N.W. 247 (1915).

Proceedings to revive and action upon judgment are cumulative remedies; judgment if valid and unpaid will be revived. Young v. City of Broken Bow, 94 Neb. 470, 143 N.W. 742 (1913).

No objections which go behind original judgment will be heard. American Freehold Land Mortgage Co. v. Smith, 84 Neb. 237, 120 N.W. 1113 (1909).

Assignee of judgment may have same revived. Brunke v. Gruben, 84 Neb. 14, 120 N.W. 435 (1909).

Judgment debtor cannot plead as a defense a setoff or counterclaim. Lashmett v. Prall, 83 Neb. 732, 120 N.W. 206 (1909).

Revivor of judgment void on its face is nullity. Minnesota Thresher Mfg. Co. v. L'Heureux, 82 Neb. 692, 118 N.W. 565 (1908).

While a revivor proceeding is not in one sense the commencement of a new action, it is the commencement of new and different proceeding. St. Paul Harvester Co. v. Mahs, 82 Neb. 336, 117 N.W. 702 (1908).

Judgment creditor must rebut presumption of payment. Platte County Bank v. Clark, 81 Neb. 255, 115 N.W. 787 (1908).

Judgment of revivor can be rendered against a nonresident upon service by publication. White v. Ress, 80 Neb. 749, 115 N.W. 301 (1908).

May impeach officer's return of service in original action. Johnson v. Carpenter, 77 Neb. 49, 108 N.W. 161 (1906).

Order of revivor is sufficient though without awarding execution. Thornhill v. Hargreaves, 76 Neb. 582, 107 N.W. 847 (1906).

Affidavit alleging judgment, nonpayment, that it is dormant, and prayer for order is sufficient. Furer v. Holmes, 73 Neb. 393, 102 N.W. 764 (1905).

All jointly liable should be made defendants. Clark v. Commercial Nat. Bank of Columbus, 68 Neb. 764, 94 N.W. 958 (1903).

Attorney having lien may intervene and revive in own name to extent of lien proper. Greek v. McDaniel, 68 Neb. 569, 94 N.W. 518 (1903).

Plea of payment admits validity of judgment. McCormick v. Carey, 62 Neb. 494, 87 N.W. 172 (1901).

Proceeding is continuation of original action. Bankers' Life Ins. Co. v. Robbins, 59 Neb. 170, 80 N.W. 484 (1899).

This section is substitute for writ of scire facias. Broadwater v. Foxworthy, 57 Neb. 406, 77 N.W. 1103 (1899).

4. Lien

Judgment when revived is lien only on realty then owned by debtor. Halmes v. Dovey, 64 Neb. 122, 89 N.W. 631 (1902).

Lien is renewed from date of revivor. Horbach v. Smiley, 54 Neb. 217, 74 N.W. 623 (1898).

5. Miscellaneous

The only defenses available against an application to revive are (1) there is no judgment to revive, (2) the purported judgment is void, and (3) the judgment was paid or otherwise discharged. Cave v. Reiser, 268 Neb. 539, 684 N.W.2d 580 (2004).



25-1501 - Executions; by whom issued; how directed.

25-1501. Executions; by whom issued; how directed.

Executions shall be deemed process of the court, and shall be issued by the clerk and directed to the sheriff of the county. They may be directed to different counties at the same time.

Divorce decree which provides for child's support is subject to the power of the district court over all its decrees and processes. Wassung v. Wassung, 136 Neb. 440, 286 N.W. 340 (1939).

No second order of sale shall issue against property sold under previous order, where first sale is confirmed. Storey v. Miles, 86 Neb. 827, 126 N.W. 517 (1910).

Execution issued without seal is void. Taylor v. Courtnay, 15 Neb. 190, 16 N.W. 842 (1883).

Execution cannot issue after supersedeas bond is filed. State Bank of Nebraska v. Green, 8 Neb. 297, 1 N.W. 210 (1879).



25-1501.01 - District court judgment; execution issued to any county in state; procedure; lien on real estate; procedure.

25-1501.01. District court judgment; execution issued to any county in state; procedure; lien on real estate; procedure.

Any person having a judgment rendered by a district court may request the clerk of such court to issue execution on the judgment in the same manner as execution is issued upon other judgments rendered in the district court and direct the execution on the judgment to any county in the state. Such person may request that garnishment, attachment, or any other aid to execution for personal property or wages be directed to any county without the necessity of filing a transcript of the judgment in the receiving county, and any hearing or proceeding with regard to such execution or aid in execution shall be heard in the court in which the judgment was originally rendered. Such execution shall not serve as a lien on real estate in a county other than the county where the judgment was rendered unless a transcript of the judgment is filed with the clerk of the district court in the county in which the real estate is located.



25-1502 - Kinds of executions.

25-1502. Kinds of executions.

Executions are of two kinds: (1) Against the property of the judgment debtor, and (2) for delivery of the possession of real property with damages for withholding the same and costs.



25-1503 - Property subject to levy and sale.

25-1503. Property subject to levy and sale.

Lands, tenements, goods and chattels, not exempt by law, shall be subject to the payment of debts, and shall be liable to be taken on execution and sold as hereinafter provided.

Automobile of nonresident defendant could be seized to pay modified judgment for alimony. Miller v. Miller, 153 Neb. 890, 46 N.W.2d 618 (1951).

Attachment affects actual interest of defendant only. Westervelt v. Hagge, 61 Neb. 647, 85 N.W. 852 (1901).

Chattels levied on and replevied cannot be levied on again for claim against said debtor. Beagle v. Smith, 50 Neb. 446, 69 N.W. 956 (1897).



25-1504 - Lien of judgment; when attaches; lands within county where entered; other lands; chattels.

25-1504. Lien of judgment; when attaches; lands within county where entered; other lands; chattels.

The lands and tenements of the debtor within the county where the judgment is entered, shall be bound for the satisfaction thereof only from the day on which such judgments are rendered. All other lands, as well as goods and chattels of the debtor, shall be bound from the time they shall be seized in execution; Provided, that a judgment shall be considered as rendered when such judgment has been entered on the judgment record.

1. Priority

2. When attaches

3. Other lands

1. Priority

Lien of a prior judgment attaches the instant the judgment debtor acquires property. Glissmann v. McDonald, 128 Neb. 693, 260 N.W. 182 (1935).

Against subsequent purchaser, judgment is not a lien until properly indexed. German Nat. Bank of Beatrice v. Atherton, 64 Neb. 610, 90 N.W. 550 (1902).

Judgment is a lien on interest of vendor who has not yet given deed. Doe v. Startzer, 62 Neb. 718, 87 N.W. 535 (1901).

Lien on subsequently purchased land attaches as soon as title vests in debtor. Lessert v. Sieberling, 59 Neb. 309, 80 N.W. 900 (1899).

Lien is inferior to inchoate right of dower. Butler v. Fitzgerald, 43 Neb. 192, 61 N.W. 640 (1895).

Judgment lien is inferior to prior unrecorded deed. Pearson v. Davis, 41 Neb. 608, 59 N.W. 885 (1894).

Prior unrecorded deed made in good faith is superior, if recorded before deed based on judgment. Harral & Ure v. Gray, 10 Neb. 186, 4 N.W. 1040 (1880).

Judgment is not a specific lien, but is a general lien subject to all prior liens legal or equitable. Metz v. State Bank of Brownville, 7 Neb. 165 (1878).

Creditor of national bank, suing after insolvency but before appointment of receiver, is not entitled to judgment lien on bank's real estate. Steel v. Randall, 19 F.2d 40 (8th Cir. 1927).

2. When attaches

A lien on personal property is acquired at the time the property is seized in execution. Credit Bureau of Broken Bow, Inc. v. Moninger, 204 Neb. 679, 284 N.W.2d 855 (1979).

A manual interference with chattels is not essential to a valid levy thereon. It is sufficient if the property is present and subject for the time being to the control of the officer holding the writ, if the officer in express terms asserts his dominion over the property by virtue of such writ. Credit Bureau of Broken Bow, Inc. v. Moninger, 204 Neb. 679, 284 N.W.2d 855 (1979).

A judgment of the district court becomes a lien against real estate in that county from the time of its entry on the judgment record, and the judgment first entered is superior. Pontiac Improvement Co. v. Leisy, 144 Neb. 705, 14 N.W.2d 384 (1944).

A judgment becomes dormant and ceases to be a lien on real estate in five years from date thereof unless execution is sued out within such period, and a judgment revived is a lien on the real estate of judgment debtor from date of the order of revivor. Glissmann v. Happy Hollow Club, 132 Neb. 223, 271 N.W. 431 (1937).

To constitute sufficient levy, officer should have property under his control and openly and expressly assert dominion over it by virtue of writ, and where debtor promised to surrender automobile for purpose of levy, seizure of it at later date was not a sufficient levy as of time of promise. Miller v. Crosson, 131 Neb. 88, 267 N.W. 145 (1936).

Judgment in equity case affirmed on appeal is lien on debtor's land in county where rendered from date of rendition. Guaranty Fund Commission v. Teichmeier, 119 Neb. 387, 229 N.W. 121 (1930).

Federal court judgments are liens on real estate only in county where rendered; in other counties are liens where transcript filed and entered on judgment record. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).

Lien of judgment is not perpetual and is subject to the limitations contained in the code. Glenn v. Glenn, 79 Neb. 68, 112 N.W. 321 (1907).

Lien on amount due vendor, who retains legal title, commences at date of filing judgment. First Nat. Bank of Falls City v. Edgar, 65 Neb. 340, 91 N.W. 404 (1902).

Lien is operative on homestead when abandoned. Horbach v. Smiley, 54 Neb. 217, 74 N.W. 623 (1898).

Judgment lien attached only to actual interest of debtor, though legal title in his name. Roberts v. Robinson, 49 Neb. 717, 68 N.W. 1035 (1896).

Lien is dependent upon rendition of judgment, and court cannot continue lien upon setting aside of judgment. Farmers Loan & Trust Co. v. Killinger, 46 Neb. 677, 65 N.W. 790 (1896).

3. Other lands

Judgment rendered against bank while in hands of state banking authorities or receiver creates no lien upon its real estate as against those in possession. Brownell v. Svoboda, 118 Neb. 76, 223 N.W. 641 (1929).

Judgment transcribed from justice court is lien on after acquired property. Jones v. Knosp, 91 Neb. 224, 135 N.W. 1049 (1912).

Judgment is not a lien on equitable interest in land. Flint v. Chaloupka, 72 Neb. 34, 99 N.W. 825 (1904).

Vendee in possession is bound from time of actual notice. Wehn v. Fall, 55 Neb. 547, 76 N.W. 13 (1898).

Bona fide mortgagee of lands, not in name of judgment debtor, is protected. Reed v. Rice, 48 Neb. 586, 67 N.W. 459 (1896).

Mortgagor's bankruptcy trustee seeking to set aside mortgage and subsequent deed conveying mortgaged land to mortgagee occupied position of lienholder rather than unsecured creditor. Troyer v. Mundy, 60 F.2d 818 (8th Cir. 1932).



25-1505 - Stay of execution; maximum period.

25-1505. Stay of execution; maximum period.

No stay of execution or order of sale upon any judgment or decree shall be granted for a longer time than nine months after the entry of such judgment or decree.

Legislature had in mind the matter of stays of execution on judgments and decrees where the ultimate purpose was the recovery of money only, and not payments for child support in divorce decree. Wassung v. Wassung, 136 Neb. 440, 286 N.W. 340 (1939).

Where defendants avail themselves of the statutory stay of execution, they are estopped from attacking such judgment in any way. Bowman v. Caldwell, 135 Neb. 554, 283 N.W. 194 (1939).

Divorced wife may continue to claim homestead interest. Federal Credit Co. v. Reynolds, 132 Neb. 495, 272 N.W. 397 (1937).

Taking stay is an appearance, and waives all prior defects or error. Party is estopped to attack judgment. Franse v. Armbuster, 28 Neb. 467, 44 N.W. 481 (1890); Miller v. Hyers, 11 Neb. 474, 9 N.W. 645 (1881).

Mortgage debtor has right to nine months stay. Rafert v. Federal Farm Mortgage Corporation, 152 F.2d 193 (8th Cir. 1945).



25-1506 - Order of sale of mortgaged premises; how stayed; length of stay.

25-1506. Order of sale of mortgaged premises; how stayed; length of stay.

The order of sale on all decrees for the sale of mortgaged premises shall be stayed for the period of nine months after the entry of such decree, whenever the defendant shall, within twenty days after the entry of such decree, file with the clerk of the court a written request for the same. If the defendant makes no such request within twenty days, the order of sale may issue immediately after the expiration thereof. As to any mortgage executed after September 28, 1959, if the original maturity of indebtedness secured by the mortgage is more than twenty years after the date of the filing of the complaint to foreclose the mortgage and the mortgage covered a lot or lots, or any part thereof, in a regularly platted subdivision, or parcel of residential property not exceeding three acres in area, the stay period shall be three months, and, as to such a mortgage executed after October 9, 1961, if such original maturity is more than ten years but not more than twenty years from and after the date of the filing of the foreclosure complaint, the stay period shall be six months.

1. Time for filing

2. Who may file

3. Effect on appeal

4. Miscellaneous

1. Time for filing

Request for stay must be filed within twenty days after rendition of decree. Alexander v. Oman, 137 Neb. 495, 289 N.W. 847 (1940).

District court is without power to extend time for filing request for stay of order of sale beyond 20 days as provided herein. Columbus Land, Loan & Bldg. Assn. v. Phillips, 124 Neb. 672, 247 N.W. 600 (1933).

Request for stay, filed before entry of decree, is continuing. May be filed by owner of equity of redemption after sale of his interest in mortgaged premises. Jenkins Land & Live Stock Co. v. Attwood, 80 Neb. 806, 115 N.W. 305 (1908).

Court cannot extend time; filing supersedeas bond does not suspend order. State ex rel. Harris v. Laflin, 40 Neb. 441, 58 N.W. 936 (1894).

2. Who may file

Word "defendant" in statute means the mortgagor or one in privity with him. Welty v. Schmutte, 128 Neb. 415, 258 N.W. 873 (1935).

Defendants in foreclosure are not entitled to a second stay because of filing of supplemental decree touching personal liability and not affecting foreclosure. Prudential Ins. Co. v. Nethaway, 127 Neb. 330, 255 N.W. 26 (1934).

When vendor fails to convey, and purchaser sues in equity on the contract and accepts decree granting him a lien for the money paid as if it were a mortgage, vendor is entitled to a stay upon filing request therefor. Hawkins v. Mullen, 119 Neb. 567, 230 N.W. 252 (1930).

Word "defendant" applies to mortgagor, not cross-petitioners. Clark v. Pahl, 75 Neb. 161, 106 N.W. 420 (1905).

Stay cannot be taken in strict foreclosure. Harrington v. Birdsall, 38 Neb. 176, 56 N.W. 961 (1893).

Mortgagee's right to determine time of foreclosure sale is absolute, except for nine month's stay which must be granted on mortgagor's request. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).

Where, after decree of foreclosure of real estate mortgage, the mortgagor files petition in bankruptcy and to effect a composition with creditors, bankruptcy court has power to restrain mortgagee from further proceedings in foreclosure case. United States Nat. Bank of Omaha v. Pamp, 77 F.2d 9 (8th Cir. 1935).

3. Effect on appeal

When a defendant requests a stay of sale pursuant to this section, the defendant is precluded from appealing from the foreclosure decree. Deutsche Bank Nat. Trust Co. v. Siegel, 279 Neb. 174, 777 N.W.2d 259 (2010).

When a defendant requests a stay of sale pursuant to this section, that request precludes that defendant from appealing from the foreclosure decree. Production Credit Assn. of the Midlands v. Schmer, 233 Neb. 785, 448 N.W.2d 141 (1989).

Filing request for stay precludes taking an appeal. Carley v. Morgan, 123 Neb. 498, 243 N.W. 631 (1932).

Request for stay inadvertently filed before decree is entered of record in foreclosure action will not defeat appeal. Theisen v. Peterson, 114 Neb. 154, 211 N.W. 19 (1926).

4. Miscellaneous

The original maturity of indebtedness, referred to herein, is the date on which the final payment is due without acceleration. Central Savings Bank of New York v. First Cadco Corp., 186 Neb. 112, 181 N.W.2d 261 (1970).



25-1507 - Execution; how stayed.

25-1507. Execution; how stayed.

On all judgments for the recovery of money only, except those rendered in any court on an appeal or writ of error thereto or against any officer or person or corporation, or the sureties of any of them, for money received in a fiduciary capacity, or for the breach of any official duty, there may be a stay of execution if the defendant therein shall, within twenty days after the entry of judgment, procure two or more sufficient freehold sureties to enter into a bond, acknowledging themselves security for the defendant for the payment of the judgment, interest, and costs, from the time of entering judgment until paid as follows: (1) If the sum for which judgment was rendered, exclusive of costs, does not exceed fifty dollars, three months; (2) if the sum for which judgment was rendered, exclusive of costs, exceeds fifty dollars and does not exceed one hundred dollars, six months; and (3) if the sum for which judgment was rendered, exclusive of costs, exceeds one hundred dollars, nine months.

Where a stay bond becomes dormant, it may be revived the same as a judgment. Baker Steel & Machinery Co. v. Ferguson, 137 Neb. 578, 290 N.W. 449 (1940).

Sureties when sued on bond cannot plead lack of legal qualifications. Heater v. Pearce, 59 Neb. 583, 81 N.W. 615 (1900).

Stay bond is a proceeding and may be amended. State ex rel. Cleary v. Russell, 17 Neb. 201, 22 N.W. 455 (1885).



25-1508 - Stay bonds; approval; justification of sureties.

25-1508. Stay bonds; approval; justification of sureties.

Officers approving stay bonds shall require the affidavits of the signers of such bonds that they own real estate not exempt from execution, and aside from encumbrance, to the value of twice the amount of the judgment.

In action on constable's bond, it is sufficient to assign the breach in the language of the statute. Adams v. Weisberger, 62 Neb. 325, 87 N.W. 16 (1901).

Officer who approves stay bond without requiring affidavits of signers, is liable for damage. Heater v. Pearce, 59 Neb. 583, 81 N.W. 615 (1900).



25-1509 - Stay of execution; surety on stay bond excepted; no appeal after stay.

25-1509. Stay of execution; surety on stay bond excepted; no appeal after stay.

No proceedings in errors or appeal shall be allowed after such stay has been taken, nor shall a stay be taken on a judgment entered as herein contemplated, against one who is surety in the stay of execution.

Taking of stay is a general appearance and a waiver of all prior errors in the proceedings. Ohio Nat. Life Ins. Co. v. Baxter, 139 Neb. 648, 298 N.W. 530 (1941).

Party taking stay of order of sale in foreclosure proceedings cannot appeal hereunder. Carley v. Morgan, 123 Neb. 498, 243 N.W. 631 (1932).

Request for stay inadvertently filed before decree entered of record in foreclosure action will not defeat appeal. Theisen v. Peterson, 114 Neb. 150, 211 N.W. 19 (1925).

Taking stay of sale under decree of foreclosure is waiver of prior error. Ecklund v. Willis, 42 Neb. 737, 60 N.W. 1026 (1894).



25-1510 - Stay of execution; sureties; approval; bond tantamount to judgment confessed.

25-1510. Stay of execution; sureties; approval; bond tantamount to judgment confessed.

The sureties for the stay of execution may be taken and approved by the clerk, and the bond shall be recorded in a book kept for that purpose, and have the force and effect of a judgment confessed from the date thereof against the property of the sureties, and the clerk shall enter and index the same in the proper judgment docket, as in the case of other judgments.

Stay bond, when recorded, is a judgment within purview of statute providing for revivor of dormant judgments. Baker Steel & Machinery Co. v. Ferguson, 137 Neb. 578, 290 N.W. 449 (1940).



25-1511 - Stay of execution; recall of writ; duties of clerk and sheriff.

25-1511. Stay of execution; recall of writ; duties of clerk and sheriff.

When the surety is entered after execution issued, the clerk shall immediately notify the sheriff of the stay, and he shall forthwith return the execution, with his doings thereon.



25-1512 - Stay of execution; property and undertakings relinquished.

25-1512. Stay of execution; property and undertakings relinquished.

All property levied on before stay of execution, and all written undertakings for the delivery of personal property to the sheriff, shall be relinquished by the officer upon stay of execution being entered.



25-1513 - Stay of execution; expiration; writ to issue; duty of clerk.

25-1513. Stay of execution; expiration; writ to issue; duty of clerk.

At the expiration of the stay the clerk shall issue a joint execution against the property of all the judgment debtors and sureties, describing them as debtors or sureties therein.

Mandamus will lie to compel issuance of execution against both principal and sureties. State ex rel. Thorn v. Fleming, 21 Neb. 321, 32 N.W. 73 (1887).



25-1514 - Stay of execution; judgment liens not released.

25-1514. Stay of execution; judgment liens not released.

Where a stay of execution has been taken, such confessed judgment shall not release any judgment lien by virtue of the original judgment for the amount then due. The officer holding the execution shall return thereon what amount was made from the principal debtor, and how much from the sureties.

Remedy in aid of execution does not exclude relief in equity. Parsons v. Cathers, 92 Neb. 525, 138 N.W. 747 (1912).



25-1515 - Judgment; when dormant.

25-1515. Judgment; when dormant.

If execution is not sued out within five years after the date of entry of any judgment that now is or may hereafter be rendered in any court of record in this state, or if five years have intervened between the date of the last execution issued on such judgment and the time of suing out another writ of execution thereon, such judgment, and all taxable costs in the action in which such judgment was obtained, shall become dormant and shall cease to operate as a lien on the estate of the judgment debtor.

1. When applicable

2. When dormant

3. Effect

1. When applicable

This section is a statute of limitations. Buffalo County v. Kizzier, 250 Neb. 180, 548 N.W.2d 757 (1996).

Section applied to judgment for alimony. Miller v. Miller, 160 Neb. 766, 71 N.W.2d 478 (1955).

Statute of limitations is not a bar to enforcement of alimony decree. Nowka v. Nowka, 157 Neb. 57, 58 N.W.2d 600 (1953).

Decree for child support is not a judgment within the meaning of this section. Miller v. Miller, 153 Neb. 890, 46 N.W.2d 618 (1951).

A decree for alimony is not a judgment within the meaning of this section. Lippincott v. Lippincott, 152 Neb. 374, 41 N.W.2d 232 (1950).

This section does not apply to a decree for the sale of specific real estate. Stanton v. Stanton, 146 Neb. 71, 18 N.W.2d 654 (1945); Medland v. Van Etten, 75 Neb. 794, 106 N.W. 1022 (1906); Herbage v. Ferree, 65 Neb. 451, 91 N.W. 408 (1902).

A decree for child support, rendered in a divorce action, does not become dormant because of the failure to issue execution thereon for more than five years. In re Application of Miller, 139 Neb. 242, 297 N.W. 91 (1941).

This section is not applicable to decree of foreclosure. Jenkins Land & Live Stock Co. v. Kimsey, 99 Neb. 308, 156 N.W. 499 (1916); St. Paul Harvester Works v. Huckfeldt, 96 Neb. 552, 148 N.W. 153 (1914).

Claim against insolvent estate is not a judgment. Sharp v. Citizens Bank of Stanton, 70 Neb. 758, 98 N.W. 50 (1904).

This section applies to judgments against a municipal corporation. Alter v. State ex rel. Kountze Bros., 62 Neb. 239, 86 N.W. 1080 (1901).

2. When dormant

The date on which a workers' compensation court award is filed in a district court pursuant to section 48-188 is the date of the judgment for purposes of computing when the judgment becomes dormant. Weber v. Gas `N Shop, 278 Neb. 49, 767 N.W.2d 746 (2009).

The dormancy provisions of this section apply to an award of the Nebraska Workers' Compensation Court which is filed in the district court pursuant to section 48-188, and the date on which a workers' compensation award is filed in the district court is the date of judgment for purposes of computing when the judgment becomes dormant. Allen v. Immanuel Med. Ctr., 278 Neb. 41, 767 N.W.2d 502 (2009).

Issuance and return of execution without a levy is sufficient to prevent judgment from becoming dormant. Hein v. W. T. Rawleigh Co., 167 Neb. 176, 92 N.W.2d 185 (1958).

Where executions were issued within five years, judgment did not become dormant. Filley v. Mancuso, 146 Neb. 493, 20 N.W.2d 318 (1945).

Commencement of suit to foreclose a judgment lien before judgment becomes dormant does not operate to continue the judgment in force beyond the period of five years from date of last execution. Rich v. Cooper, 136 Neb. 463, 286 N.W. 383 (1939).

Repeal of statute permitting recovery of a deficiency judgment does not prevent action to revive a dormant deficiency judgment. McCormack v. Murray, 133 Neb. 125, 274 N.W. 383 (1937).

A judgment becomes dormant and ceases to be a lien on real estate in five years from date thereof unless execution is sued out within such period, and a judgment revived is a lien on the real estate of judgment debtor from date of the order of revivor. Glissmann v. Happy Hollow Club, 132 Neb. 223, 271 N.W. 431 (1937).

Issuance and return of execution without actual levy are sufficient as against judgment debtor to preserve priority of lien. Glenn v. Glenn, 79 Neb. 68, 112 N.W. 321 (1907).

Sale of real estate under an execution issued on a dormant judgment is void as to purchaser from judgment debtor. Harvey v. Godding, 77 Neb. 289, 109 N.W. 220 (1906).

Filing transcript of judgment of justice in district court does not extend life of such judgment. Farmer's State Bank v. Bales, 64 Neb. 870, 90 N.W. 945 (1902).

Judgment becomes dormant when no execution is issued before expiration of five years. Dillon v. Chicago, K. & N. R. R. Co., 58 Neb. 472, 78 N.W. 927 (1899).

When a judgment becomes dormant, its lien is lost as against a mortgage made by the debtor during the life of the judgment. Flagg v. Flagg, 39 Neb. 229, 58 N.W. 109 (1894).

The count for dormancy begins on the date that the foreign judgment is brought to a state and registered. St. Joseph Dev. Corp. v. Sequenzia, 7 Neb. App. 759, 585 N.W.2d 511 (1998).

3. Effect

When a judgment becomes dormant, the lien is lost as to judgment debtor's grantee and is not revived by a new execution. Lammers Land & Cattle Co. v. Hans, 213 Neb. 243, 328 N.W.2d 759 (1983).

Where party fails to revive judgment within ten years after it becomes dormant, right of revivor is lost. Farmers & Merchants Bank v. Merryman, 126 Neb. 684, 254 N.W. 428 (1934).

Where face of petition shows cause of action barred by statute of limitations, and there are no allegations tolling the statute, general demurrer will lie. Reed v. Occidental Bldg. & Loan Assn., 122 Neb. 817, 241 N.W. 769 (1932).

Sale of real estate under execution on dormant judgment will be enjoined at suit of one who acquired title to property during life of judgment lien. Lincoln Upholstering Co. v. Baker, 82 Neb. 592, 118 N.W. 321 (1908).

Judgment ceases to be a lien upon real estate where more than five years have elapsed after rendition of judgment without any execution having been issued thereon. Allen v. Holt County, 81 Neb. 198, 115 N.W. 775 (1908).

Time in which injunction stood against the judgment would be excluded. Cotton v. First Nat. Bank of Superior, 51 Neb. 751, 71 N.W. 711 (1897).

Sale of real estate to satisfy dormant judgment is voidable only, and cannot be assailed in collateral proceeding. Link v. Connell, 48 Neb. 574, 67 N.W. 475 (1896)

Tax cannot be levied for payment of dormant judgment against municipality. State ex rel. Craig v. School Dist. No. 2 of Phelps County, 25 Neb. 301, 41 N.W. 155 (1888); Reynolds v. Cobb, 15 Neb. 378, 19 N.W. 502 (1884).



25-1516 - Writ of execution; levy on real property; when; service upon debtor; procedure; State Court Administrator; duties; claim of exemption; hearing; valuation of motor vehicle.

25-1516. Writ of execution; levy on real property; when; service upon debtor; procedure; State Court Administrator; duties; claim of exemption; hearing; valuation of motor vehicle.

(1) The writ of execution against the property of the debtor issuing from any court of record in this state shall command the officer to whom it is directed that of the goods and chattels of the debtor he or she cause to be made the money specified in the writ, and for want of goods and chattels he or she cause the same to be made of the lands and tenements of the debtor. The exact amount of the debt, damages, and costs for which the judgment is entered shall be endorsed on the execution.

(2) The writ of execution and a notice of exemptions form shall be issued by the clerk and served upon the debtor by the officer to whom the writ of execution is directed in the manner provided for service of process in civil cases, except that service by certified mail shall not be permitted unless the debtor is a nonresident of the State of Nebraska, in which event service shall be made by any method provided by law for service of process in civil cases.

(3) The State Court Administrator shall adopt and promulgate rules and regulations which specify uniform writs of execution and notice of exemptions forms for use in all courts in this state. The forms shall include the writ of execution and a notice of exemptions form.

(4) The notice of exemptions form shall include the following information:

(a) The caption of the lawsuit and the mailing address of the clerk of the court issuing the writ of execution; and

(b) The following notice to the debtor, in substantially the form below, which shall be printed in all capital letters immediately below the caption of the lawsuit and the address of the clerk of the court issuing the writ of execution:

NOTICE TO THE DEBTOR

YOU ARE HEREBY NOTIFIED THAT THIS COURT ISSUED A WRIT OF EXECUTION IN THIS CASE DIRECTING THAT SOME OF YOUR PROPERTY BE SOLD ACCORDING TO LAW AND THE PROCEEDS OF THE SALE BE DELIVERED TO THE CLERK OF THIS COURT TO BE USED TO SATISFY PART OR ALL OF YOUR DEBT TO THE CREDITOR. THE LAW OF NEBRASKA AND THE LAW OF THE UNITED STATES PROVIDES THAT CERTAIN PROPERTY CANNOT BE TAKEN FROM YOU AND SOLD TO PAY A DEBT. THE KINDS OF PROPERTY THAT CANNOT BE TAKEN FROM YOU AND THE PROCEDURE FOR CLAIMING THE EXEMPTION ARE SET FORTH BELOW.

THE LAW EXEMPTS FROM EXECUTION YOUR INTEREST IN OR RIGHT TO PROPERTY SET OUT IN LAW AS FOLLOWS: (THE NOTICE SHALL INCLUDE A SCHEDULE OF EXEMPTIONS AND MUST INCLUDE THOSE EXEMPTIONS LISTED IN SECTIONS 25-1552, 25-1556, 25-1559, 25-1563.01, 25-1563.02, 40-101, 44-371, AND 44-1089).

IF YOU BELIEVE THAT SOME OF YOUR PROPERTY IS EXEMPT FROM EXECUTION YOU MAY REQUEST A HEARING BY CHECKING THE BOX ON THIS FORM AND MAILING OR DELIVERING THIS FORM TO THE OFFICE OF THE CLERK OF THIS COURT SET FORTH ABOVE. YOU MAY ALSO HAVE TO PROVIDE A LIST OF YOUR PROPERTY AND THE VALUE OF YOUR PROPERTY AT THE TIME YOU MAIL OR DELIVER YOUR REQUEST FOR HEARING. FAILURE TO CLAIM THE EXEMPTION WITHIN TWENTY DAYS OF THE DATE YOU RECEIVE THIS NOTICE MAY MEAN THAT THE PROPERTY SEIZED WILL BE SOLD AND THE PROCEEDS APPLIED TO YOUR DEBT.

IF YOU REQUEST A HEARING THE HEARING WILL BE CONDUCTED NO LATER THAN TEN DAYS AFTER THE COURT RECEIVES YOUR REQUEST, UNLESS YOU REQUEST AN EARLIER HEARING DATE DUE TO AN EMERGENCY, IN WHICH CASE THE COURT SHALL SCHEDULE THE HEARING AS SOON AS PRACTICABLE.

IF YOU WANT LEGAL REPRESENTATION YOU SHOULD CONTACT YOUR LAWYER IMMEDIATELY. IF YOU NEED THE NAME OF A LAWYER, CONTACT THE LOCAL BAR ASSOCIATION OR YOUR LOCAL LEGAL AID OR LEGAL SERVICES OFFICE.

................................................

REQUEST FOR HEARING

I believe that some of my seized property may be exempt from execution in this matter and request that a hearing be held no later than ten days after the delivery of this request to the court.

Debtor.........................

Address.........................

Telephone Number.........................

Signature.........................

(5) The debtor desiring to claim an exemption from execution shall file a request for hearing.

(6) The clerk of the court which issued the writ of execution shall provide notice of the filing of the request for hearing and the date and time of any hearing to the person holding the writ and to all parties. There shall be a hearing held within ten days of the filing of the request for hearing unless the need for hearing is an emergency, in which case the court shall schedule the hearing as soon as practicable after the request is made. The hearing may be by conference telephone call if permitted by the court.

(7) At the hearing, the court shall determine the debtor's entitlement to the claimed exemption, whether the amount is owed on the judgment, and the value of the property claimed to be exempt and shall issue an exemption order after the hearing ordering the officer to sell the nonexempt property according to law and return the exempt property to the debtor immediately.

(8) If any of the personal property claimed to be exempt from execution by the debtor is a motor vehicle as defined in section 60-638, the cash value of such motor vehicle for purposes of the exemption may be determined by reference to a source of relevant fact commonly used in the motor vehicle industry to determine such value.

One holding judgment as trustee of an express trust is entitled to enforce same for beneficial owners. German Nat. Bank of Hastings v. First Nat. Bank of Hastings, 59 Neb. 7, 80 N.W. 48 (1899).

If personal property is insufficient to pay debt, sheriff may at same time levy on real property, personal property being sold first. Runge v. Brown, 29 Neb. 116, 45 N.W. 271 (1890).

A civil writ of execution by itself does not justify the search of a home which would otherwise be an illegal search. State v. Griess, 11 Neb. App. 389, 651 N.W.2d 859 (2002).



25-1517 - Several writs of execution; preference.

25-1517. Several writs of execution; preference.

When two or more writs of execution against the same debtor are delivered to the officer on the same day, no preference shall be given to either of such writs; but if a sufficient sum of money is not made to satisfy all executions, the amount made shall be distributed to the several creditors in proportion to the amount of their respective demands. In all other cases the writ of execution first delivered to the officer shall be first satisfied; and it shall be the duty of the officer to endorse on every writ of execution the time when he or she received the writ. This section shall not be construed as to affect any preferable lien which one or more of the judgments on which execution issued may have on the lands of the judgment debtor.

Judgments transcripted from justice court do not prorate with judgments rendered during term. Moores v. Peycke, 44 Neb. 405, 62 N.W. 1072 (1895).

Hour of receipt is not required on execution from justice or county court. Johnson v. Walker, 23 Neb. 736, 37 N.W. 639 (1888).

Executions delivered to officer on same day prorate and apply to proceedings before justice of peace. State ex rel. Philpott v. Hunger, 17 Neb. 216, 22 N.W. 457 (1885).



25-1518 - Levy of execution.

25-1518. Levy of execution.

The officer to whom a writ of execution is delivered shall proceed immediately to levy the same upon the goods and chattels of the debtor; but if no goods and chattels can be found, the officer shall endorse on the writ of execution no goods, and forthwith levy the writ of execution upon the lands and tenements of the debtor, which may be liable to satisfy the judgment.

Absent exigent circumstances, the rule which applies before an officer may enter a home to seize property or arrest a person also applies to entering to secure property in satisfaction of a judgment. Such execution warrant should be obtained in a manner similar to that provided in sections 29-830 to 29-835 relating to inspection warrants. State v. Hinchey, 220 Neb. 825, 374 N.W.2d 14 (1985).

Where execution is levied on real estate fraudulently transferred, execution creditor may proceed in equity to set aside sale; return not necessary. Howard v. Raymers, 64 Neb. 213, 89 N.W. 1004 (1902).

Levy is effective though officer trespasses. Battle Creek Valley Bank v. First Nat. Bank of Madison, 62 Neb. 825, 88 N.W. 145 (1901).

Growing crops are personal property. Sims v. Jones, 54 Neb. 769, 75 N.W. 150 (1898).

Where personalty is sold before realty, latter may be levied on before advertisement and sale of former. Runge v. Brown, 29 Neb. 116, 45 N.W. 271 (1890).

Levy upon growing crops does not require any act on the part of the officer which, but for the protection of the writ, would make him a trespasser. Johnson v. Walker, 23 Neb. 736, 37 N.W. 639 (1888).

Return of execution after levy without sale does not prevent plaintiff from issuing another execution on same property. Reynolds v. Cobb, 15 Neb. 378, 19 N.W. 502 (1884).

A manual interference with chattels is not essential to a valid levy thereon. State v. Griess, 11 Neb. App. 389, 651 N.W.2d 859 (2002).



25-1519 - Repealed. Laws 1967, c. 147, § 1, p. 444.

25-1519. Repealed. Laws 1967, c. 147, § 1, p. 444.



25-1520 - Repealed. Laws 1967, c. 147, § 1, p. 444.

25-1520. Repealed. Laws 1967, c. 147, § 1, p. 444.



25-1521 - Intervening claimants; proceedings to ascertain title.

25-1521. Intervening claimants; proceedings to ascertain title.

If the officer, by virtue of any writ of execution issued from any court of record in this state, shall levy the same on any goods and chattels claimed by any person other than the defendant, it shall be the duty of said officer forthwith to give notice in writing to the court, in which shall be set forth the names of the plaintiff and defendant, together with the name of the claimant; and at the same time he shall furnish the court with a schedule of the property claimed. It shall be the duty of the court, immediately upon the receipt of such notice and schedule, to make an entry of the same upon the docket, and determine the right of the claimant to the property in controversy.

Sheriff does not receive additional compensation for services under this section. Muinch v. Hull, 181 Neb. 571, 149 N.W.2d 527 (1967).

Failure of sheriff to comply with this section, when property is claimed by third person, does not fix liability on sheriff. Miller v. Crosson, 131 Neb. 88, 267 N.W. 145 (1936).

Sheriff may bring suit hereunder to try claim to personal property attached by him. Leadabrand v. State, 121 Neb. 836, 238 N.W. 656 (1931).

An intervening claimant does not have a statutory right to a jury trial pursuant to the provisions of this section through section 25-1523. Eli's, Inc. v. Commercial Lithographing, Inc., 8 Neb. App. 752, 601 N.W.2d 795 (1999).



25-1522 - Intervening claimants; proceedings to ascertain title; procedure; judgment; effect.

25-1522. Intervening claimants; proceedings to ascertain title; procedure; judgment; effect.

If the court shall find the right to said goods and chattels, or any part thereof, to be in the claimant, the court shall also find the value thereof, and shall render judgment for the claimant, that he recover his costs against the plaintiff in execution, or other party to the same for whose benefit the execution issued, and also that he have restitution of said goods and chattels, or any part thereof. But if the right of the goods and chattels, and every part thereof, shall not be in the claimant, then the court shall render judgment on such finding, in favor of the plaintiff in execution, or other party for whose benefit the same was issued and levied, against the claimant for costs, and award execution thereon. Such judgment for the claimant, unless an undertaking shall be executed as provided in section 25-1523, shall be a justification of the officer in returning no goods to the writ of execution by virtue of which the levy has been made, as to such part of the goods and chattels as were found to belong to such claimant.

Order by justice for restitution of the property is not judicial order but is only to apprise officer of result of inquisition. Fidler v. Adair, 109 Neb. 404, 191 N.W. 683 (1922).

Procedure after verdict stated. Bray v. Saaman, 13 Neb. 518, 14 N.W. 474 (1882); Storms v. Eaton, 5 Neb. 453 (1877).



25-1523 - Intervening claimants; proceedings before jury to ascertain title; levy notwithstanding verdict; bond.

25-1523. Intervening claimants; proceedings before jury to ascertain title; levy notwithstanding verdict; bond.

If the jury shall find the property, or any part thereof, to be in the claimant, and the plaintiff in execution shall, at any time within three days after said trial, tender to the sheriff or other officer having such property in his custody on execution, an undertaking, with good and sufficient sureties, payable to such claimant, in double the amount of the value of such property as assessed by the jury, to the effect that they will pay all damages sustained by reason of the detention or sale of such property, then the sheriff or other officer shall deliver said undertaking to claimant, and proceed to sell such property as if no such trial of the right of property had taken place, and shall not be liable to the claimant therefor.

Proceedings are not final adjudication of claimant's rights. Fidler v. Adair, 109 Neb. 404, 191 N.W. 683 (1922).



25-1524 - Goods unsold; delivery bond.

25-1524. Goods unsold; delivery bond.

In all cases where a sheriff, coroner, or other officer, shall by virtue of an execution, levy upon any goods and chattels which shall remain upon his hands unsold, for want of bidders, for the want of time to advertise and sell, or any other reasonable cause, the officer may, for his own security, take of the defendant an undertaking, with security in such sum as he may deem sufficient, to the effect that the said property shall be delivered to the officer holding an execution for the sale of the same, at the time and place appointed by said officer, either by notice given in writing to said defendant in execution, or by advertisement, published in a newspaper printed in the county, naming therein the day and place of sale. If the defendant shall fail to deliver the goods and chattels at the time and place mentioned in the notice to him given, or to pay to the officer holding the execution, the full value of said goods and chattels, or the amount of said debts and costs, the undertaking, given as aforesaid, shall be considered as broken, and may be proceeded on as in other cases.



25-1525 - Goods unsold; additional writ; notice of sale.

25-1525. Goods unsold; additional writ; notice of sale.

The officer who levies upon goods and chattels by virtue of an execution issued by a court of record, before he proceeds to sell the same, shall cause public notice to be given of the time and place of sale. The notice shall be given by publication once in each week for four successive weeks in some newspaper printed in the county, or in case no newspaper be printed therein, by posting notice in five public places in the county, two in the precinct where the sale is to be held. Where goods and chattels levied upon cannot be sold for want of bidders, the officer making such return shall annex to the execution a true and perfect inventory of such goods and chattels, and the plaintiff in such execution may thereupon sue out another writ of execution, directing the sale of the property levied upon as aforesaid; but such goods and chattels shall not be sold unless public notice of the time and place of sale has been given as hereinbefore provided.

This section adopts the writ of venditioni exponas under which an officer is commanded to sell property already levied upon. Burkett v. Clark, 46 Neb. 466, 64 N.W. 1113 (1895).



25-1526 - Additional writ; goods unsold insufficient; further levy and sale.

25-1526. Additional writ; goods unsold insufficient; further levy and sale.

When any writ shall issue, directing the sale of property previously taken in execution, the officer issuing said writ shall, at the request of the person entitled to the benefit thereof, his agent or attorney, add thereto a command to the officer to whom such writ shall be directed, that if the property remaining in his hands not sold shall, in his opinion, be insufficient to satisfy the judgment, he shall levy the same upon the lands and tenements, goods and chattels, or either, as the law shall permit, being the property of the judgment debtor, sufficient to satisfy the debt.



25-1527 - Sale of land; prior sale set aside; readvertisement.

25-1527. Sale of land; prior sale set aside; readvertisement.

The officer holding such writ shall immediately advertise and sell said real estate, lands and tenements agreeable to the provisions of this chapter, and shall readvertise and sell the same in case a prior sale has been set aside by the district court or a judge thereof. In case the real estate offered for sale shall not be sold for want of bidders, the sheriff shall, at the request of the plaintiff, readvertise and again offer said property for sale under the said writ.

Amendatory act of 1915 was not unconstitutional; appraisal is no longer prerequisite to sale of land under execution of foreclosure decree. Conservative Savings & Loan Assn. of Omaha v. Anderson, 116 Neb. 627, 218 N.W. 423 (1928); Norris v. Tower, 102 Neb. 434, 167 N.W. 728 (1918).

Until bid is accepted it is a mere proposal and may be withdrawn by bidder. Strode v. Hoagland, 76 Neb. 542, 107 N.W. 754 (1906).

Notice of sale, published every issue of weekly newspaper for thirty days before sale, is sufficient. Cuyler v. Tate, 67 Neb. 317, 93 N.W. 675 (1903).

There is no statutory authority for adjournment of sale. Fraaman v. Fraaman, 64 Neb. 472, 90 N.W. 245 (1902).

Sale must be made in accordance with terms of decree, and terms cannot be changed by agreement of parties. Nebraska Loan & Trust Co. v. Hamer, 40 Neb. 281, 58 N.W. 695 (1894).

Rule requiring bidder to put up fifty dollars as guarantee of good faith before acceptance of bid was not unreasonable. Michigan Mut. L. Ins. Co. v. Klatt, 5 Neb. Unof. 305, 98 N.W. 436 (1904).

Tract of two hundred acres, mortgaged as a whole, may be sold in one tract. Pierce v. Reed, 3 Neb. Unof. 874, 93 N.W. 154 (1903).

If plaintiff is purchaser, cash payment is not essential. Campbell v. Gawlewicz, 3 Neb. Unof. 321, 91 N.W. 569 (1902).

Sheriff may be justified in refusing to sell on account of complicated condition of title. Porter v. Trompen, 2 Neb. Unof. 76, 96 N.W. 226 (1901).



25-1528 - Successive executions or orders of sale; when authorized.

25-1528. Successive executions or orders of sale; when authorized.

Successive executions or orders of sale may issue at any time after the return of the officer not sold for want of bidders at the request of the plaintiff or his attorney.

Amendatory act of 1915 was not unconstitutional; appraisement is no longer prerequisite to sale of land under execution of foreclosure decree. Conservative Savings & Loan Assn. of Omaha v. Anderson, 116 Neb. 627, 218 N.W. 423 (1928).



25-1529 - Sale of land; notice; publication; effect of failure to publish.

25-1529. Sale of land; notice; publication; effect of failure to publish.

Lands and tenements taken in execution shall not be sold until the officer causes public notice of the time and place of sale to be given. The notice shall be given by publication once each week for four successive weeks in some newspaper printed in the county, or, in case no newspaper be printed in the county, in some newspaper in general circulation therein, and by posting a notice on the courthouse door, and in five other public places in the county, two of which shall be in the precinct where such lands and tenements lie. All sales made without such notice shall be set aside on motion, by the court to which the execution is returnable.

1. Publication

2. Sufficiency

3. Confirmation

4. Effect

1. Publication

The requirements of section 25-520.01 apply to a publication of notice given under this section governing sales on execution. KLH Retirement Planning v. Okwumuo, 263 Neb. 760, 642 N.W.2d 801 (2002).

Notice is required to be published during the thirty days. State ex rel. Harris v. Hanson, 80 Neb. 724, 115 N.W. 294 (1908), affirmed on rehearing 80 Neb. 738, 117 N.W. 412 (1908); Young v. Figg, 76 Neb. 526, 107 N.W. 788 (1906).

"Newspaper" defined. Merrill v. Conroy, 77 Neb. 228, 109 N.W. 175 (1906); Turney v. Blomstrom, 62 Neb. 616, 87 N.W. 339 (1901); Hanscom v. Meyer, 60 Neb. 68, 82 N.W. 114 (1900).

Notice must be published in all regular issues. Stevens v. Naylor, 75 Neb. 325, 106 N.W. 446 (1905).

Publication in every issue of weekly newspaper for thirty days before sale is sufficient. Cuyler v. Tate, 67 Neb. 317, 93 N.W. 675 (1903).

If sale is postponed it must be readvertised. Fraaman v. Fraaman, 64 Neb. 472, 90 N.W. 245 (1902).

"Printed" is equivalent to "published"; no objection that paper is partly printed out of county. Aetna Life Ins. Co. v. Wortaszewski, 63 Neb. 636, 88 N.W. 855 (1902).

In weekly newspaper, notice should be published in every issue for five consecutive weeks; affidavit should be after last publication. Nebraska Land, Stock-Growing & Investment Co. v. McKinley-Lanning Loan & Trust Co., 52 Neb. 410, 72 N.W. 357 (1897).

Paper need not have general circulation in any particular city or portion of county. Smith v. Foxworthy, 39 Neb. 214, 57 N.W. 994 (1894).

Sale on thirtieth day after first publication is improper. Wyant v. Tuthill, 17 Neb. 495, 23 N.W. 342 (1885).

Posting notices is unnecessary if notice was published. Parrat v. Neligh, 7 Neb. 456 (1878).

Return of sheriff is prima facie proof of due publication. Advertising more for sale than authorized does not invalidate notice. Northwestern Mut. Life Ins. Co. v. Marshall, 1 Neb. Unof. 36, 95 N.W. 357 (1901).

2. Sufficiency

The phrase "on the courthouse door", as found in this section, is to be given a practical and reasonable interpretation, rather than a literal and technical construction, and a notice of public sale posted on a bulletin board near the courthouse door satisfies the statute's requirements. Kleeb v. Kleeb, 210 Neb. 637, 316 N.W.2d 583 (1982).

Notice first published thirty days before sale and continued in every issue until sale, without publication on day of sale, is sufficient. Publisher's affidavit, presumption. Mallory v. Patterson, 63 Neb. 429, 88 N.W. 686 (1902).

Notice correctly designating land by county, town, range and part of section is sufficient. Cross v. Leidich, 63 Neb. 420, 88 N.W. 667 (1902).

Notice is sufficient if description of property is reasonably certain. Stull v. Seymour, 63 Neb. 87, 88 N.W. 174 (1901).

Notice stating sale was under decree in case, giving title, is sufficient. Pearson v. Badger Lumber Co., 60 Neb. 167, 82 N.W. 374 (1900).

Description following decree is generally sufficient. Miller v. Lanham, 35 Neb. 886, 53 N.W. 1010 (1892).

One notice thirty days prior is insufficient. Lawson v. Gibson, 18 Neb. 137, 24 N.W. 447 (1885).

Proper but unnecessary to state amount of foreclosure decree. Gallentine v. Cummings, 4 Neb. Unof. 690, 96 N.W. 178 (1903).

3. Confirmation

Sale of lands upon execution must be conducted substantially in manner prescribed in notice and in accordance with the decree, and court should refuse to confirm sale not so conducted. Farmers Security Bank of Maywood v. Wood, 132 Neb. 175, 271 N.W. 349 (1937).

Where sale is confirmed without objection, confirmation settles and adjudicates sufficiency of publication in absence of fraud. Fisher v. Kellogg, 128 Neb. 248, 258 N.W. 404 (1935).

Objections to confirmation of sale not urged in trial court are not available on appeal. Philadelphia Mortgage & Trust Co. v. Mockett, 55 Neb. 323, 75 N.W. 845 (1898).

4. Effect

Notice required by this section is to inform the public of the nature of the property, place, date, and terms of sale. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).



25-1530 - Foreclosure; redemption of land from levy and sale; rights of mortgagor; terminated, when.

25-1530. Foreclosure; redemption of land from levy and sale; rights of mortgagor; terminated, when.

(1) The owners of any real estate against which a decree of foreclosure has been rendered in any court of record, or any real estate levied upon to satisfy any judgment or decree of any kind, may redeem the same from the lien of such decree or levy at any time before the sale of the same shall be confirmed by a court of competent jurisdiction by paying into court the amount of such decree or judgment together with all interests and costs. If such real estate has been sold to any person not a party plaintiff to the suit, the person so redeeming the same shall pay to such purchaser twelve percent interest on the amount of the purchase price from the date of the sale to the date of redemption or deposit the same with the clerk of the court where the decree or judgment was rendered.

(2) Subject to the right of redemption under subsection (1) of this section and the confirmation of the sale under section 25-1531, all right, title, interest, and claim of the mortgagor and his or her successors in interest, and of all persons claiming by, through, and under the mortgagor and his or her successors in interest, in and to the property sold, including all such right, title, interest, and claim in and to such property acquired by the mortgagor or his or her successors in interest subsequent to the execution of the mortgage, shall be deemed terminated as of the time the sheriff or master commissioner accepts the highest bid at the sale.

1. Rights of purchaser

2. Rights to redeem

3. Time to redeem

1. Rights of purchaser

Owner may redeem at any time before confirmation by payment of decree, interest and costs, and where land is sold to a person not a party plaintiff, interest to the purchaser at twelve per cent per annum on the purchase price. County of Madison v. Crippen, 143 Neb. 474, 10 N.W.2d 260 (1943).

Owner of foreclosed real estate has right to redeem before sale by paying amount of decree, but after sale must, in addition, pay to bidder twelve percent interest on amount of bid. Knox County v. Perry, 142 Neb. 678, 7 N.W.2d 475 (1943).

2. Rights to redeem

Equity of redemption of defendant is an interest in the land which judgment creditor has right to sell on execution to satisfy its lien. Farmers Security Bank of Maywood v. Wood, 132 Neb. 175, 271 N.W. 349 (1937).

After decree of foreclosure of a prior mortgage, in action to which junior encumbrancer was a party, the latter cannot then redeem from the prior mortgage and claim a decree of subrogation; his rights are sufficiently protected by the opportunity to purchase at the sale, or pay off prior encumbrance before sale. Keller v. Boehmer, 130 Neb. 763, 266 N.W. 577 (1936).

Redemption is allowable by Supreme Court pending appeal; amount party seeking must pay and what he must do to redeem stated; right is not affected by discharge in bankruptcy. Lincoln Savings & Loan Assn. v. Anderson, 115 Neb. 199, 212 N.W. 210 (1927).

Mortgagor owing duty to pay taxes, cannot purchase property at tax foreclosure sale. Pitman v. Boner, 81 Neb. 736, 116 N.W. 778 (1908).

Supreme Court on appeal may entertain application to redeem, and determine amount due. Thesing v. Westergren, 75 Neb. 387, 106 N.W. 438 (1905).

Plaintiff in action for redemption may redeem his interest by paying his equitable proportion of debt. Dougherty v. Kubat, 67 Neb. 269, 93 N.W. 317 (1903).

Upon redemption from lien, cotenant is subrogated to rights of lien creditor. Epp v. Bicknell, 138 F.2d 735 (8th Cir. 1943).

3. Time to redeem

Owners of real estate may redeem from tax sale at any time prior to confirmation, and provision for redemption is not violative of the Constitution. Lincoln County v. Shuman, 138 Neb. 84, 292 N.W. 30 (1940).

Owner may redeem from sale under tax lien before final order on appeal in Supreme Court; amount payable is the same as for redemption from mortgage foreclosure. Mummert v. Grant, 118 Neb. 651, 225 N.W. 773 (1929).

Action to redeem may be brought any time before the statutory bar of ten years is complete. Dickson v. Stewart, 71 Neb. 424, 98 N.W. 1085 (1904).

When appeal from order of confirmation is taken and bond given, mortgagor may redeem any time prior to decision by Supreme Court. Philadelphia Mortgage & Trust Co. v. Gustus, 55 Neb. 435, 75 N.W. 1107 (1898).

An action to redeem from foreclosure by an owner, not a party and not served, may be brought any time within ten years after cause of action accrued. Dorsey v. Conrad, 49 Neb. 443, 68 N.W. 645 (1896).

Title to foreclosed land remains in mortgagor or his grantee until actual execution of sheriff's deed in foreclosure. In re Worley, 50 F.Supp. 611 (D. Neb. 1943).



25-1531 - Mortgage foreclosure; confirmation of sale; grounds for refusing to confirm; time; motion; notice.

25-1531. Mortgage foreclosure; confirmation of sale; grounds for refusing to confirm; time; motion; notice.

If the court, upon the return of any writ of execution, or order of sale for the satisfaction of which any lands and tenements have been sold, shall, after having carefully examined the proceedings of the officer, be satisfied that the sale has in all respects been made in conformity to the provisions of this chapter and that the said property was sold for fair value, under the circumstances and conditions of the sale, or, that a subsequent sale would not realize a greater amount, the court shall direct the clerk to make an entry on the journal that the court is satisfied of the legality of such sale, and an order that the officer make the purchaser a deed of such lands and tenements. Prior to the confirmation of sale pursuant to this section, the party seeking confirmation of sale shall, except in the circumstances described in section 40-103, provide notice to the debtor informing him or her of the homestead exemption procedure available pursuant to Chapter 40, article 1. The notice shall be given by certified mailing at least ten days prior to any hearing on confirmation of sale. The officer on making such sale may retain the purchase money in his or her hands until the court shall have examined his or her proceedings as aforesaid, when he or she shall pay the same to the person entitled thereto, agreeable to the order of the court. If such sale pertains to mortgaged premises being sold under foreclosure proceedings and the amount of such sale is less than the amount of the decree rendered in such proceedings, the court may refuse to confirm such sale, if, in its opinion, such mortgaged premises have a fair and reasonable value equal to or greater than the amount of the decree. The court shall in any case condition the confirmation of such sale upon such terms or under such conditions as may be just and equitable. The judge of any district court may confirm any sale at any time after such officer has made his or her return, on motion and ten days' notice to the adverse party or his or her attorney of record, if made in vacation and such notice shall include information on the homestead exemption procedure available pursuant to Chapter 40, article 1. When any sale is confirmed in vacation the judge confirming the same shall cause his or her order to be entered on the journal by the clerk. Upon application to the court by the judgment debtor within sixty days of the confirmation of any sale confirmed pursuant to this section, such sale shall be set aside if the court finds that the party seeking confirmation of sale failed to provide notice to the judgment debtor regarding homestead exemption procedures at least ten days prior to the confirmation of sale as required by this section.

1. Adequacy of price

2. Notice

3. Confirmation

4. Grounds for refusing to confirm

5. Miscellaneous

1. Adequacy of price

Confirmation of a mortgage foreclosure sale will not be reversed for inadequacy of price, in the absence of a showing of fraud, or shocking discrepancy between the value and sale price, or prospects of a higher bid on resale. Nebraska Federal Savings & Loan Assn. v. Patterson, 212 Neb. 29, 321 N.W.2d 71 (1982); Forsythe v. Bermel, 138 Neb. 802, 295 N.W. 693 (1941); Lincoln Nat. Life Ins. Co. v. Curry, 138 Neb. 741, 295 N.W. 282 (1940).

Confirmation of tax sale should be vacated during same term where sale price was inadequate. County of Scotts Bluff v. Bristol, 159 Neb. 634, 68 N.W.2d 197 (1955).

Where sale price is inadequate, it is duty of court to deny confirmation of execution sale. Ehlers v. Campbell, 147 Neb. 572, 23 N.W.2d 727 (1946).

Confirmation of sale should be reversed where plaintiff offers no positive evidence as to value and defendant's evidence shows sale price was far below the land's value. Federal Farm Mtg. Corp. v. Popham, 137 Neb. 529, 290 N.W. 423 (1940).

Inadequacy of price will not prevent confirmation of a sheriff's sale of land under a decree foreclosing a mortgage thereon, unless the price is so low as to shock the conscience of the court or to evidence fraud. Home Owners' Loan Corporation v. Smith, 135 Neb. 618, 283 N.W. 371 (1939); Conservative Savings & Loan Assn. v. Mancuso, 134 Neb. 779, 279 N.W. 725 (1938).

Mere inadequacy of price will not preclude a confirmation of a judicial sale, unless it is so inadequate as to shock the conscience of the court or amount to evidence of fraud. Department of Banking v. Modrow, 134 Neb. 336, 278 N.W. 559 (1938); Buchanan v. Rahmeyer, 134 Neb. 331, 278 N.W. 558 (1938); United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).

On motion to confirm sale, a finding that a subsequent sale would not realize a greater amount is sufficient to sustain decree of confirmation without a further finding that said property sold for fair value. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

There are no restrictions upon the means by which the trial court may satisfy itself that a fair price was obtained. Occidental Bldg. & Loan Assn. v. Beal, 122 Neb. 40, 239 N.W. 202 (1931).

2. Notice

Court should refuse to confirm sale upon proper objections, where it is evident sale was not conducted in substantial conformance with the notice and with decree. Farmers Security Bank of Maywood v. Wood, 132 Neb. 175, 271 N.W. 349 (1937).

Notice is not necessary to confirmation at chambers of administrator's sale to pay debts. Brusha v. Phipps, 86 Neb. 822, 126 N.W. 856 (1910).

Ten days' notice is jurisdictional to confirmation in vacation. Armstrong v. Middlestadt, 22 Neb. 711, 36 N.W. 151 (1888).

3. Confirmation

Confirmation of judicial sales rests largely within the discretion of the trial court and will not be reviewed except for manifest abuse of such discretion. Deutsche Bank Nat. Trust Co. v. Siegel, 279 Neb. 174, 777 N.W.2d 259 (2010).

Only matters which can be inquired into upon confirmation of sale are the steps which the law requires shall be had for satisfaction of the decree. Scotts Bluff County v. Frank, 144 Neb. 512, 13 N.W.2d 900 (1944).

A bid at an execution sale, made to be effective upon confirmation of sale and possession, is an unconditional bid, and is properly confirmed. Holferty v. Wortman, 135 Neb. 732, 283 N.W. 855 (1939).

Confirmation of a mortgage foreclosure sale of realty will not be disturbed unless there is such inadequacy of price as to show fraud or mistake. Lorenzen v. Stobbe, 134 Neb. 796, 279 N.W. 774 (1938).

Allowing bidder to increase bid on hearing for confirmation of mortgage foreclosure sale was not error, if owner is not injured. Gordon State Bank v. Hinchley, 117 Neb. 211, 220 N.W. 243 (1928).

Sale should be confirmed though order of sale was not returned within sixty days of issuance. Siwooganock Guaranty Sav. Bank v. Feltz, 84 Neb. 706, 121 N.W. 967 (1909).

Ordinarily duty is to confirm sale. Omaha Loan & Building Assn. v. Hendee, 77 Neb. 12, 108 N.W. 190 (1906); Strode v. Hoagland, 76 Neb. 542, 107 N.W. 754 (1906).

Interest runs until confirmation. Trompen v. Hammond, 61 Neb. 446, 85 N.W. 436 (1901).

Confirmation should be made by court only after careful examination of proceedings, and being satisfied that law has been complied with. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 54 Neb. 228, 74 N.W. 583 (1898).

Adjudicates only regularity of proceedings by sheriff in levy, appraisement, advertising, making and returning sale. Best v. Zutavern, 53 Neb. 619, 74 N.W. 81 (1898).

Confirmation may be had at chambers. Beatrice Paper Co. v. Beloit Iron Works, 46 Neb. 900, 65 N.W. 1059 (1896).

Confirmation may be made at adjourned term. Nebraska Loan & Trust Co. v. Hamer, 40 Neb. 281, 58 N.W. 695 (1894).

Confirmation cures all irregularities in proceedings. O'Brien v. Gaslin, 20 Neb. 347, 30 N.W. 274 (1886).

Conditional confirmation is unauthorized. Fitch & Co. v. Minshall, 15 Neb. 328, 18 N.W. 80 (1883).

Purchaser is bound by confirmation; entitled to order to compel sheriff to make deed and may be compelled to take same. Phillips v. Dawley, 1 Neb. 320 (1871).

At chambers, authority is limited to confirmation of sale; cannot grant writ of assistance. Hartsuff v. Huss, 2 Neb. Unof. 145, 95 N.W. 1070 (1901).

4. Grounds for refusing to confirm

Defect of parties defendant was not ground for refusing confirmation of mortgage foreclosure sale. Prudential Ins. Co. v. Diefenbaugh, 129 Neb. 59, 260 N.W. 689 (1935).

Confirmation by judge who as attorney commenced foreclosure is void. Harrington v. Hayes County, 81 Neb. 231, 115 N.W. 773 (1908).

Confirmation does not validate void sale. Jenkins Land & Live Stock Co. v. Attwood, 80 Neb. 806, 115 N.W. 305 (1908).

5. Miscellaneous

A court retains jurisdiction after confirmation of a judicial sale when there are special situations which have worked an injustice unknown to the complaining party, such as fraud, accident, or mistake. Travelers Indemnity Co. v. Heim, 223 Neb. 75, 388 N.W.2d 106 (1986).

Decree complied with requirements of the statute. Curyea v. Fry, 133 Neb. 894, 277 N.W. 598 (1938).

Amendatory act of 1915 was not unconstitutional; appraisal is no longer prerequisite to sale of land under execution of foreclosure decree. Conservative Savings & Loan Assn. v. Anderson, 116 Neb. 627, 218 N.W. 423 (1928); Norris v. Tower, 102 Neb. 434, 167 N.W. 728 (1918).

Court is vendor and may reject any bid or vacate any erroneous or improvident order. Prudential Real Estate Co. v. Hall, 79 Neb. 808, 116 N.W. 40 (1908).

Plaintiff is not entitled to proceeds until sale is confirmed. Craw v. Abrams, 68 Neb. 546, 94 N.W. 639 (1903), affirmed on rehearing 68 Neb. 553, 97 N.W. 296 (1903).

Finding that sale was conducted legally was substantial compliance with this section. Nebraska Land, Stock-Growing and Investment Co. v. Cutting, 51 Neb. 647, 71 N.W. 312 (1897).

Statute contemplates that officer making sale shall distribute proceeds. Fire Association of Philadelphia v. Ruby, 49 Neb. 584, 68 N.W. 939 (1896).

Must affirmatively appear that all statutory provisions have been complied with or sale is invalid. Gundry v. Brown, 1 Neb. Unof. 877, 96 N.W. 610 (1901).

Farm debtor was entitled to injunction restraining sheriff from executing writ of assistance, where debtor, after sale, filed petition for composition or extension. In re Kalina, 9 F.Supp. 170 (D. Neb. 1934).



25-1532 - Sale upon execution; deed to purchaser.

25-1532. Sale upon execution; deed to purchaser.

The sheriff or other officer who, upon such writ or writs of execution, shall sell lands and tenements, or any part thereof, shall make to the purchaser or purchasers thereof as good and sufficient a deed of conveyance of lands and tenements sold as the person or persons against whom such writ or writs of execution were issued could have made of the same at the time they became liable to the judgment, or at any time thereafter.

Sheriff's deed of homestead on judgment against husband alone will not divest debtor of title. Van Doren v. Wiedeman, 68 Neb. 243, 94 N.W. 124 (1903).

Unless decreed otherwise foreclosure transfers to purchaser every right and interest in the property of all parties to action. Hart v. Beardsley, 67 Neb. 145, 93 N.W. 423 (1903).

Where judgment is prematurely entered, error must be brought to attention of court entering it before action can be reviewed on appeal. Ley v. Pilger, 59 Neb. 561, 81 N.W. 507 (1900).

Purchaser at execution sale becomes vested with such title and right as were in the judgment debtor at the time the lien of the judgment attached. Orr v. Broad, 52 Neb. 490, 72 N.W. 850 (1897).

Where no supersedeas bond is filed, sale of property vests title in purchaser which is not affected by reversal of judgment. Green v. Hall, 43 Neb. 275, 61 N.W. 605 (1895).

On execution sale, owner retains title and is entitled to possession, rents and profits until final confirmation. Yeazel v. White, 40 Neb. 432, 58 N.W. 1020 (1894).

Successor to sheriff may make deed. Phillips v. Dawley, 1 Neb. 320 (1871).



25-1533 - Sale upon execution; deed to purchaser; form; estate conveyed.

25-1533. Sale upon execution; deed to purchaser; form; estate conveyed.

The deed shall be sufficient evidence of the legality of such sale and the proceedings therein until the contrary be proved, and shall vest in the purchaser as good and as perfect an estate in the premises therein mentioned as was vested in the party at or after the time when such lands and tenements became liable to the satisfaction of the judgment. Such deed of conveyance to be made by the sheriff or other officer, shall recite the execution or executions, or the substance thereof, and the names of the parties, the amount, and the date of term of rendition of each judgment, by virtue whereof the said lands and tenements were sold as aforesaid; and shall be executed, acknowledged and recorded as is or may be provided by law, to perfect the conveyance of real estate in other cases.

1. Deed to purchaser

2. Estate conveyed

3. Miscellaneous

1. Deed to purchaser

Sheriff's deed is prima facie evidence of validity of judgment. Everson v. State, 66 Neb. 154, 92 N.W. 137 (1902).

The office of description in sheriff's deed is not to identify lands but to provide means of identification. Abbott v. Coates, 62 Neb. 247, 86 N.W. 1058 (1901).

Imperfect recitals in sheriff's deed of the facts required in this section do not render deed void. Lamb v. Sherman, 19 Neb. 681, 28 N.W. 319 (1886).

2. Estate conveyed

Purchaser of real property at judicial sale buys at his peril. Hitchcock County v. Cole, 80 Neb. 375, 114 N.W. 276 (1907).

Grantee of a purchaser at a judicial sale may in proper case have a writ of assistance to place him in possession. Clark & Leonard Inv. Co. v. Lindgren, 76 Neb. 59, 107 N.W. 116 (1906).

If record discloses that court had no jurisdiction party cannot claim to be bona fide purchaser. Albers v. Kozeluh, 68 Neb. 522, 94 N.W. 521 (1903), affirmed on rehearing 68 Neb. 529, 97 N.W. 646 (1903).

Every right and interest of parties to action is transferred by sale. Hart v. Beardsley, 67 Neb. 145, 93 N.W. 423 (1903).

Purchaser is entitled to rents, from date of deed. Clark v. Missouri, Kansas & Texas Trust Co., 59 Neb. 53, 80 N.W. 257 (1899).

Water power, race, etc., pass with sheriff's deed. Hoover v. Hale, 56 Neb. 67, 76 N.W. 457 (1898).

Deed conveys only the estate which a quitclaim deed from the execution debtor to purchaser would have conveyed. Peterborough Savings Bank v. Pierce, 54 Neb. 712, 75 N.W. 20 (1898).

Deed based on sale for husband's debt does not bar wife of dower. Butler v. Fitzgerald, 43 Neb. 192, 61 N.W. 640 (1895).

Tenant, who pending action of foreclosure takes a lease of premises, is charged with notice of suit. McLean v. McCormick, 4 Neb. Unof. 187, 93 N.W. 697 (1903).

Purchaser at execution sale is entitled to all crops planted after confirmation. Jaques v. Dawes, 3 Neb. Unof. 752, 92 N.W. 570 (1902).

3. Miscellaneous

Upon confirmation of judicial sale and delivery of the deed to the purchaser, legal title to the land passes from the previous landowner to the purchaser. Nuttelman v. Julch, 228 Neb. 750, 424 N.W.2d 333 (1988).

Wild hay cut after sale and before confirmation did not pass to purchaser. Yeazel v. White, 40 Neb. 432, 58 N.W. 1020 (1894).



25-1534 - Sale of lands and chattels; printer's fees to be advanced; effect of noncompliance.

25-1534. Sale of lands and chattels; printer's fees to be advanced; effect of noncompliance.

The officer who levies upon goods and chattels, or lands and tenements, or who is charged with the duty of selling the same by virtue of any writ or execution, may refuse to publish a notice of the sale thereof by advertisement in a newspaper until the party for whose benefit such execution issued, his agent or attorney, shall advance to such officer so much money as will be sufficient to discharge the fees of the printer for publishing such notice.



25-1535 - Sale of lands and chattels; printer's fees; officer must demand.

25-1535. Sale of lands and chattels; printer's fees; officer must demand.

Before any officer shall be excused from giving the notification mentioned in section 25-1534 he shall demand of the party for whose benefit the execution was issued, his agent or attorney, provided either of them resides in the county, the fees in said section specified.



25-1536 - Sales of lands or tenements; where held; officer disqualified to purchase.

25-1536. Sales of lands or tenements; where held; officer disqualified to purchase.

All sales of lands or tenements under execution shall be held at the courthouse, if there be one in the county in which such lands and tenements are situated, and if there be no courthouse, then at the door of the house in which the district court was last held. No sheriff or other officer making the sale of property, either personal or real, or any appraiser of such property, shall, either directly or indirectly, purchase the same; and every purchase so made shall be considered fraudulent and void.

A judicial sale advertised for the front door of the courthouse may be held at the front of the steps on the first floor inside the courthouse. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).

Sale advertised to be held at the south door of a courthouse is sufficient. Peck v. Starks, 64 Neb. 341, 89 N.W. 1040 (1902).

Sale of lands under mortgage foreclosure decree must take place at courthouse. Smith Bros. Loan & Trust Co. v. Weiss, 56 Neb. 210, 76 N.W. 564 (1898).

Sale made to one of appraisers was void. Best v. Zutavern, 53 Neb. 604, 74 N.W. 64 (1898).



25-1537 - Lands unsold; additional writs.

25-1537. Lands unsold; additional writs.

If lands and tenements levied on as aforesaid are not sold upon one execution, other executions may be issued to sell the lands so levied upon.

Legislature has made writ of venditioni exponas applicable to sales of real estate. Burkett v. Clark, 46 Neb. 466, 64 N.W. 1113 (1895).



25-1538 - Several writs of execution; levy on real property; how made; preference.

25-1538. Several writs of execution; levy on real property; how made; preference.

In all cases when two or more executions shall be put into the hands of any sheriff or other officer, and it shall be necessary to levy on real estate to satisfy the same, and either of the judgment creditors in whose favor one or more of said executions is issued shall require the sheriff, or other officer, to make a separate levy to satisfy his execution or executions, it shall be the duty of the sheriff, or other officer, to levy said execution, or so many thereof as may be required, on separate parcels of real property of the judgment debtor or debtors, giving to the officer making the levy on behalf of the creditor whose execution may, by the provisions of this chapter, be entitled to a preference, the choice of such part of the real property of the judgment debtor or debtors, as will be sufficient to satisfy the same. In all cases where two or more executions, which are entitled to no preference over each other, are put into the hands of the same officer, it shall be the duty of the officer, when required, to levy the same on separate parcels of real property of the judgment debtor or debtors, when the same may be divided without material injury; and if the real property of said debtors will not be sufficient to satisfy all the executions chargeable thereon, such part of the same shall be levied on to satisfy each execution as will bear the same proportion in value to the whole as the amount due on the execution bears to the amount of all the executions chargeable thereon.



25-1539 - Sale of lands and tenements; deed by sheriff's successor.

25-1539. Sale of lands and tenements; deed by sheriff's successor.

If the term of service of the sheriff, or other officer, who has made or shall hereafter make sale of any lands and tenements, shall expire, or if the sheriff or officer shall be absent, or be rendered unable, by death or otherwise, to make a deed of conveyance of the same, any succeeding sheriff or other officer, on receiving a certificate from the court from which the execution issued for the sale of said lands and tenements, signed by the clerk, by order of said court, setting forth that sufficient proof has been made to the court that such sale was fairly and legally made, and on tender of the purchase money, or if the same or any part thereof be paid, then, on proof of such payment and tender of the balance, if any, may execute to the said purchaser or purchasers, or his or their legal representative, a deed of conveyance of said lands and tenements so sold. Such deed shall be as good and valid in law and have the same effect as if the sheriff or other officer who made the sale had executed the same.



25-1540 - Sale on execution; disposition of proceeds.

25-1540. Sale on execution; disposition of proceeds.

If on any sale made as aforesaid, there shall be in the hands of the sheriff or other officer more money than is sufficient to satisfy the writ or writs of execution, with interest and costs, the sheriff or other officer shall, on demand, pay the balance to the defendant in execution, or his legal representatives.

Sheriff is custodian of funds from date of sale until confirmation. Craw v. Abrams, 68 Neb. 546, 94 N.W. 639 (1903), affirmed on rehearing 68 Neb. 553, 97 N.W. 296 (1903).

It is duty of sheriff to pay proceeds directly to party entitled thereto unless court orders same paid into court. Fire Assn. of Philadelphia v. Ruby, 49 Neb. 584, 68 N.W. 939 (1896); Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894).



25-1541 - Sale of lands or tenements; reversal of judgment; title of purchaser; restitution.

25-1541. Sale of lands or tenements; reversal of judgment; title of purchaser; restitution.

If any judgment or judgments, in satisfaction of which any lands or tenements are sold, shall at any time thereafter be reversed, such reversal shall not defeat or affect the title of the purchaser or purchasers; but, in such case, restitution shall be made by the judgment creditor, of the money for which such lands or tenements were sold, with lawful interest from the day of sale.

1. Reversal of judgment

2. Bona fide purchaser

1. Reversal of judgment

There is no sale as contemplated by the statute until order of confirmation is entered and time for superseding the order has elapsed and, where defendant appeals from order confirming sale, said order being superseded, and judgment is reversed, an order may be entered quashing the levy and vacating the sale. Baxter v. National Mortgage Loan Co., 130 Neb. 256, 264 N.W. 675 (1936).

Payment of judgment made by defendant to avoid sale of his property on execution does not waive his right to appeal. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Upon reversal of judgment which has been executed, it is duty of court to compel restitution. Hier v. Anheuser-Busch Brewing Assn., 60 Neb. 320, 83 N.W. 77 (1900).

Title of stranger through sale under judgment is not defeated by subsequent reversal of judgment. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).

Where judgment creditor purchases at execution sale on judgment which is subsequently reversed, it is his duty to make restitution. Nelson v. City of Beatrice, 2 Neb. Unof. 47, 96 N.W. 288 (1901).

2. Bona fide purchaser

Bona fide purchaser under decree of partition, no fraud being shown, is protected hereunder although judgment is thereafter reversed. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).

Only good faith purchaser is protected. Pauley v. Knouse, 109 Neb. 716, 192 N.W. 195 (1923).

Purchaser defined; one who made bona fide contract to purchase land sold under erroneous judgment is protected to extent of money paid, with interest. Coon v. O'Brien, 107 Neb. 427, 186 N.W. 340 (1922).

One who purchases knowing that proceedings are fraudulent, and that he is assisting in the fraud, does not get good title. Coates v. O'Connor, 102 Neb. 602, 168 N.W. 102 (1918), rehearing denied 102 Neb. 606, 169 N.W. 239 (1918).

Bona fide purchaser under judicial decree is protected by this section, though judgment is thereafter reversed. Kazebeer v. Nunemaker, 82 Neb. 732, 118 N.W. 646 (1908).

Purchaser should recover from redemptioner purchase money paid. Hitchcock County v. Cole, 80 Neb. 375, 114 N.W. 276 (1907).



25-1542 - Judgment lien; when lost.

25-1542. Judgment lien; when lost.

No judgment on which execution has not been taken out and levied before the expiration of five years after its entry shall operate as a lien upon the estate of any debtor to the preference of any other bona fide judgment creditor or purchaser, but when judgment has been or may be rendered in the Court of Appeals or Supreme Court and any special mandate awarded to the district court to carry the same into execution, the lien of the judgment creditor shall continue for five years after the first day of the next term of the district court to which such mandate may be directed. Nothing in this section shall be construed to defeat the lien of any judgment creditor who fails to take out execution and cause a levy to be made as provided in this section when such failure is occasioned by appeal, proceedings in error, or injunction or by a vacancy in the office of sheriff and coroner or the inability of such officers until one year after such disability is removed.

To preserve priority of judgment lien against bona fide creditor or purchaser, actual levy of execution must be made. Hein v. W. T. Rawleigh Co., 167 Neb. 176, 92 N.W.2d 185 (1958).

Lien of foreclosure decree is not lost by failure to have order of sale issued within five years. Jenkins Land & Live Stock Co. v. Kimsey, 99 Neb. 308, 156 N.W. 499 (1916).

Priority of a judgment lien may be continued as against other bona fide judgment creditors and purchasers only by the issuance of an execution and an actual levy within the time limited by statute. Glenn v. Glenn, 79 Neb. 68, 112 N.W. 321 (1907).

An appeal by judgment defendant does not in absence of a supersedeas, operate to prolong lien of judgment. Harvey v. Godding, 77 Neb. 289, 109 N.W. 220 (1906).

Lien of judgment created by mandate of Supreme Court continues for five years. Medland v. Van Etten, 75 Neb. 794, 106 N.W. 1022 (1906).

Right of judgment creditor to execution is a substantial one and can only be taken away by some act done in compliance with law. Halmes v. Dovey, 64 Neb. 122, 89 N.W. 631 (1902).

Execution levied but returned unsatisfied before sale by order of plaintiff prevents judgment from becoming dormant. Godman v. Boggs, 12 Neb. 13, 10 N.W. 403 (1881).



25-1543 - Writ of execution; when returnable.

25-1543. Writ of execution; when returnable.

The sheriff or other officer to whom any writ of execution is directed shall return such writ to the court to which the writ is returnable as soon as practicable after the writ has been served.

Failure to return order of sale within sixty days will not defeat confirmation. Philadelphia Mortgage & Trust Co. v. Buckstaff Bros. Mfg. Co., 61 Neb. 54, 84 N.W. 416 (1900).

Section is not applicable to orders of sale. Jarrett v. Hoover, 54 Neb. 65, 74 N.W. 429 (1898).

This provision is mandatory. Buckley v. Mason, 52 Neb. 639, 72 N.W. 1043 (1897).

Officer must return execution stating what he has done under it. Burkett v. Clark, 46 Neb. 466, 64 N.W. 1113 (1895).



25-1544 - Judgment against principal and surety; how entered; how executed.

25-1544. Judgment against principal and surety; how entered; how executed.

In all cases where judgment is rendered in any court of record within this state upon any instrument in writing in which two or more persons are jointly and severally bound, and it shall be made to appear to the court by parol or other testimony that one or more of said persons so bound signed the same as surety or bail for his or their codefendant, it shall be the duty of the clerk of said court in recording the judgment thereon, to certify which of the defendants is principal debtor, and which are sureties or bail. The clerk of the court aforesaid shall issue execution on such judgment, commanding the sheriff or other officer to cause the money to be made of the goods and chattels, lands and tenements, of the principal debtor, but for want of sufficient property of the principal debtor to make the same, that he cause the same to be made of the goods and chattels, lands and tenements of the surety or bail. In all cases the property, both personal and real, of the principal debtor, within the jurisdiction of the court, shall be exhausted before any of the property of the surety or bail shall be taken in execution.

1. Scope

2. Liability of surety

1. Scope

Purpose of statute was to enlarge the legal rights of the surety by requiring the property of the principal to be first exhausted before levy on the property of the surety. Exchange Elevator Co. v. Marshall, 147 Neb. 48, 22 N.W.2d 403 (1946).

Above section does not control procedure on entering judgment on bond guaranteeing fidelity of employee. Luther College v. Benson, 126 Neb. 410, 253 N.W. 421 (1934).

Statute applies generally to judgments on supersedeas bonds which stay proceedings pending appeals from district court to Supreme Court. Sonneman v. Dolan, 124 Neb. 830, 248 N.W. 402 (1933).

In action on injunction bond, judgment against principal and surety should be entered under this section. Trester v. Pike, 60 Neb. 510, 83 N.W. 676 (1900).

Judgment otherwise joint is not rendered several by finding entered under this section. Farney v. Hamilton County, 54 Neb. 797, 75 N.W. 44 (1898).

2. Liability of surety

It is not the duty of the jury to find which of the defendants is principal and which is surety. Smith v. Roehrig, 90 Neb. 262, 133 N.W. 230 (1911).

Vacation of judgment as to principal vacates as to surety. Sturgis, Cornish & Burn Co. v. Miller, 79 Neb. 404, 112 N.W. 595 (1907).

Surety paying judgment and taking assignment, may have execution against principal. Nelson v. Webster, 72 Neb. 332, 100 N.W. 411 (1904).

Failure of clerk to certify that some were principals and others were sureties, was reversible error, although matter was not brought to attention of trial court. Blaco v. State, 58 Neb. 557, 78 N.W. 1056 (1899).

Failure of judgment to distinguish between principal and surety does not extinguish relation. Drexel v. Pusey, 57 Neb. 30, 77 N.W. 351 (1898).

This section cannot be invoked in determining liability of surety to obligee. It applies only after judgment. Kroncke v. Madsen, 56 Neb. 609, 77 N.W. 202 (1898).

Liabilities of sureties will not be extended beyond terms of their agreements. Godfrey v. City of Beatrice, 51 Neb. 272, 70 N.W. 914 (1897).

In action on supersedeas bond judgment should show which defendant is principal debtor. Van Etten v. Kosters, 48 Neb. 152, 66 N.W. 1106 (1896).

Where agreement is made to exhaust one debtor's property first, its violation may be enjoined. Gibson v. McClay, 47 Neb. 900, 66 N.W. 851 (1896).

Surety discharging debt is entitled to contribution from co-surety. Smith v. Mason, 44 Neb. 610, 63 N.W. 41 (1895).



25-1545 - Execution; sheriff; amercement; causes; procedure.

25-1545. Execution; sheriff; amercement; causes; procedure.

If any sheriff or other officer shall refuse or neglect to execute any writ of execution to him directed which has come to his hands; or shall neglect or refuse to sell any goods and chattels, lands and tenements; or shall neglect to call an inquest and return a copy thereof forthwith to the clerk's office; or shall neglect to return any writ of execution to the proper court, on or before the return day thereof; or shall neglect to return a just and perfect inventory of all and singular the goods and chattels by him taken in execution, unless the said sheriff or other officer shall return that he has levied and made the amount of the debt, damages and costs; or shall refuse or neglect on demand to pay over to the plaintiff, his agent or attorney of record, all money by him collected or received, for the use of said party, at any time after collecting or receiving the same, except as provided in section 25-1531; or shall neglect or refuse on demand made by the defendant, his agent or attorney of record, to pay over all money by him received for any sale made, beyond what is sufficient to satisfy the writ or writs of execution, with interest and legal costs, such sheriff or officer shall, on motion in court and two days' notice thereof in writing, be amerced in the amount of said debt, damages and costs, with ten percent thereon, to and for the use of said plaintiff or defendant, as the case may be.

Inquiry is permitted whether the debt could have been collected, and whether its collection has been prejudiced by the acts of the officer. Ehlers v. Gallagher, 147 Neb. 97, 22 N.W.2d 396 (1946).

Judgment of amercement against sheriff, without notice, is void. Fire Assn. of Philadelphia v. Ruby, 58 Neb. 730, 79 N.W. 723 (1899).

Court may permit sheriff to amend return to conform to facts upon proper showing. Phoenix Ins. Co. v. King, 52 Neb. 562, 72 N.W. 855 (1897); Shufeldt & Co. v. Barlass, 33 Neb. 785, 51 N.W. 134 (1892).

Sheriff disburses money received on execution, and is not required to pay it into court. Luce v. Foster, 42 Neb. 818, 60 N.W. 1027 (1894).

Sureties on sheriffs bond are liable in an action upon judgment of amercement. McNee v. Sewell, 14 Neb. 532, 16 N.W. 827 (1883).



25-1546 - Clerk of court; amercement; causes; procedure.

25-1546. Clerk of court; amercement; causes; procedure.

If any clerk of the court shall neglect or refuse, on demand made by the persons entitled thereto, his agent, or attorney of record, to pay over all money by him received, in his official capacity, for the use of such person, every such clerk may be amerced; and the proceedings against him and his sureties shall be the same as provided for in section 25-1545 against sheriffs and their sureties.

Receipt of money by clerk is an official act. Moore v. Boyer, 52 Neb. 446, 72 N.W. 586 (1897); McDonald v. Atkins, 13 Neb. 568, 14 N.W. 532 (1882).



25-1547 - Amercement; amount; limit.

25-1547. Amercement; amount; limit.

When the cause of amercement is for refusing to pay over money collected as aforesaid, the said sheriff or other officer shall not be amerced in a greater sum than the amount so withheld, with ten percent thereon.



25-1548 - Execution to another county; return by mail; effect upon liability of officer.

25-1548. Execution to another county; return by mail; effect upon liability of officer.

When execution shall be issued in any county in this state, and directed to the sheriff or coroner of another county, it shall be lawful for such sheriff or coroner having the execution, after having discharged all the duties required of him by law, to enclose such execution by mail to the clerk of the court who issued the same. On proof being made by such sheriff or coroner that the execution was mailed soon enough to have reached the office where it was issued within the time prescribed by law, the sheriff or coroner shall not be liable for any amercement or penalty if it does not reach the office in due time.



25-1549 - Amercement; motion; notice; effect of entry; transmission of money.

25-1549. Amercement; motion; notice; effect of entry; transmission of money.

No sheriff shall forward by mail any money made on any such execution, unless he shall be specially instructed to do it by the plaintiff, his agent or attorney of record. In all cases of a motion to amerce a sheriff or other officer of any county other than the one from which the execution issued, notice in writing shall be given to such officer, as hereinbefore required, by leaving it with him, or at his office, at least fifteen days before the first day of the term at which such motion shall be made, or by transmitting the notice by mail at least sixty days prior to the first day of the term at which such motion shall be made. All amercements, so procured, shall be entered on the record of the court, and shall have the same force and effect as a judgment.



25-1550 - Amercement; judgment; liability of sureties; execution.

25-1550. Amercement; judgment; liability of sureties; execution.

Every surety of any sheriff or other officer may be made a party to the judgment rendered as aforesaid, against the sheriff or other officer, by action, to be commenced and prosecuted as in other cases. But the goods and chattels, lands and tenements of any such surety shall not be liable to be taken on execution, when sufficient goods and chattels, lands and tenements of the sheriff or other officer, against whom execution may be issued, can be found to satisfy the same. Nothing herein contained shall prevent either party from proceeding against such sheriff or other officer by attachment, at his election.



25-1551 - Amercement; execution on original judgment; rights of officer.

25-1551. Amercement; execution on original judgment; rights of officer.

In cases where a sheriff or other officer may be amerced, and shall not have collected the amount of the original judgment, he shall be permitted to sue out an execution, and collect the amount of said judgment in the name of the original plaintiff, for his own use.



25-1552 - Personal property except wages; debtors; claim of exemption; procedure.

25-1552. Personal property except wages; debtors; claim of exemption; procedure.

Each natural person residing in this state shall have exempt from forced sale on execution the sum of two thousand five hundred dollars in personal property, except wages. The provisions of this section do not apply to the exemption of wages, that subject being fully provided for by section 25-1558. In proceedings involving a writ of execution, the exemption from execution under this section shall be claimed in the manner provided by section 25-1516. The debtor desiring to claim an exemption from execution under this section shall, at the time the request for hearing is filed, file a list of the whole of the property owned by the debtor and an indication of the items of property which he or she claims to be exempt from execution pursuant to this section and section 25-1556, along with a value for each item listed. The debtor or his or her authorized agent may select from the list an amount of property not exceeding the value exempt from execution under this section according to the debtor's valuation or the court's valuation if the debtor's valuation is challenged by a creditor.

1. Scope

2. Head of family

3. Homestead

4. Exemptions

1. Scope

Section should receive liberal construction. Wife contributing to support of dependent husband ordinarily qualifies as head of the family within meaning of this section. Grassman v. Jensen, 183 Neb. 147, 158 N.W.2d 673 (1968).

Exemption of wages from execution or attachment is not controlled by this section. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

This section is as inclusive as a statutory provision for stay is exclusive. Wassung v. Wassung, 136 Neb. 440, 286 N.W. 340 (1939).

This section must be taken into consideration in determining the rights of an heir. Goodwin v. Freadrich, 135 Neb. 203, 280 N.W. 917 (1938).

Statute is to be liberally construed; and exemption claimed hereunder is paramount to cross-claim of judgment creditor. State ex rel. Sorensen v. Bank of Crab Orchard, 122 Neb. 210, 239 N.W. 836 (1932).

Exemption allowed by this section is additional to property specially exempted by law. Johnson v. Bartek, 56 Neb. 422, 76 N.W. 878 (1898).

"Subject to exemption" applies to lands, and lots as well as houses. Widemair v. Woolsey, 53 Neb. 468, 73 N.W. 947 (1898).

Right to homestead defeats exemption under this section, even though title is merely contract of sale, or mortgaged to full value. State ex rel. Hilton v. Townsend, 17 Neb. 530, 23 N.W. 509 (1885).

Exemptions of debtor's property are determinable upon basis of facts as they exist at time of filing of petition in bankruptcy. In re Burden, 83 F.Supp. 416 (D. Neb. 1949).

2. Head of family

Divorced husband, although remarried, cannot claim exemptions hereunder as against former wife's judgment for alimony. Winter v. Winter, 95 Neb. 335, 145 N.W. 709 (1914).

Personal property not exceeding five hundred dollars in value is exempt to head of family who does not have homestead. McCormick Harvesting Machine Co. v. Dunn, 63 Neb. 81, 88 N.W. 159 (1901).

Every head of family not owning exempt real estate may claim benefit of section. Widemair v. Woolsey, 53 Neb. 468, 73 N.W. 947 (1898).

Wife with disabled husband, supporting family, is "head." State ex rel. Lucas v. Houck, 32 Neb. 525, 49 N.W. 462 (1891); Schaller v. Kurtz, 25 Neb. 655, 41 N.W. 642 (1889).

Wife, where husband has absconded from state, and who supports family, is "head." State ex rel. Scoville v. Wilson, 31 Neb. 462, 48 N.W. 147 (1891).

Divorced husband continuing to support children is entitled to exemption. Roberts v. Moudy, 30 Neb. 683, 46 N.W. 1013 (1890).

Head of family may claim property as exempt even though ordered sold under attachment. State ex rel. Stevens v. Carson, 27 Neb. 501, 43 N.W. 361 (1889).

Resident alien is entitled to exemptions though family have not yet moved here. People ex rel. Dobson v. McClay, 2 Neb. 7 (1873).

3. Homestead

Husband cannot claim exemption as long as he has homestead exemption. Creason v. Wells, 158 Neb. 78, 62 N.W.2d 327 (1954).

Consent of a wife to selection of a homestead from her property will be presumed from actual use of the premises as homestead, and she cannot claim allowance of five hundred dollars under this section in lieu of homestead. In re Estate of Nielsen, 135 Neb. 110, 280 N.W. 246 (1938).

Husband cannot claim exemption under this section though homestead in wife's name. Stout v. Rapp, 17 Neb. 462, 23 N.W. 364 (1885).

If family has homestead, cannot claim under this section. Axtell v. Warden, 7 Neb. 182 (1878).

4. Exemptions

A debtor engaged in the business of agriculture is not within the terms of the statute exempting tools and instruments of a mechanic, miner, or other person. Miller v. Dixon, 176 Neb. 659, 127 N.W.2d 203 (1964).

Five hundred dollar exemption in lieu of homestead may include wages due, or to become due, to the extent of ninety percent. Lyons v. Austin, 126 Neb. 248, 252 N.W. 908 (1934).

Nonresident of the state is not entitled to any part of the five hundred dollar exemption. Woolfson v. Mead, 96 Neb. 528, 148 N.W. 153 (1914).

There is no exemption until partnership's debts are paid. Miller v. Waite, 59 Neb. 319, 80 N.W. 907 (1899).

When debtor files inventory under oath, officer must call appraisers and setoff exemptions. Daley v. Peters, 47 Neb. 848, 66 N.W. 862 (1896).

Exemption may consist of judgment. Mace v. Heath, 34 Neb. 54, 51 N.W. 317 (1892).

Member of partnership cannot claim firm property as exempt against creditors of firm. Lynch v. Englehardt Winning Davison Merchantile Co., 1 Neb. Unof. 528, 96 N.W. 524 (1901).

A judgment debtor may assert the in-lieu-of-homestead exemption, provided by this section, in response to a garnishment summons against the judgment debtor's bank account. ARL Credit Servs. v. Piper, 15 Neb. App. 811, 736 N.W.2d 771 (2007).

United States is not entitled to object to exemption allowed bankrupt on ground that state taxes were not paid. United States v. Bernstein, 16 F.2d 233 (8th Cir. 1926).



25-1553 - Federal or state earned income tax credit refund; when exempt.

25-1553. Federal or state earned income tax credit refund; when exempt.

In bankruptcy and in the collection of a money judgment, the full amount of any federal or state earned income tax credit refund shall be exempt from attachment, garnishment, or other legal or equitable process and from all claims of creditors.



25-1554 - Repealed. Laws 1993, LB 458, § 15.

25-1554. Repealed. Laws 1993, LB 458, § 15.



25-1555 - Exemptions; not applicable to tax sales.

25-1555. Exemptions; not applicable to tax sales.

Nothing in this chapter shall be considered as exempting any real or personal property from levy and sale for taxes.

This section applies only to property of private persons or corporations, and not to that of the state or its governmental subdivisions. Madison County v. School Dist. No. 2 of Madison County, 148 Neb. 218, 27 N.W.2d 172 (1947).

There is no exemption of any class or kind of personalty from distress or seizure for taxes except as specifically provided for by statute. Ryder v. Livingston, 145 Neb. 862, 18 N.W.2d 507 (1945).

United States is not entitled to object to exemption allowed bankrupt on ground that state taxes were not paid. United States v. Bernstein, 16 F.2d 233 (8th Cir. 1926).



25-1556 - Specific exemptions; personal property; selection by debtor.

25-1556. Specific exemptions; personal property; selection by debtor.

No property hereinafter mentioned shall be liable to attachment, execution, or sale on any final process issued from any court in this state, against any person being a resident of this state: (1) The immediate personal possessions of the debtor and his or her family; (2) all necessary wearing apparel of the debtor and his or her family; (3) the debtor's interest, not to exceed an aggregate fair market value of one thousand five hundred dollars, in household furnishings, household goods, household computers, household appliances, books, or musical instruments which are held primarily for personal, family, or household use of such debtor or the dependents of such debtor; (4) the debtor's interest, not to exceed an aggregate fair market value of two thousand four hundred dollars, in implements, tools, or professional books or supplies held for use in the principal trade or business of such debtor or his or her family, which may include one motor vehicle used by the debtor in connection with his or her principal trade or business or to commute to and from his or her principal place of trade or business; and (5) the debtor's interest in any professionally prescribed health aids for such debtor or the dependents of such debtor. The specific exemptions in this section shall be selected by the debtor or his or her agent, clerk, or legal representative in the manner provided in section 25-1552.

1. Who may claim exemptions

2. Property exempt

1. Who may claim exemptions

A widow is not entitled to claim all farm machinery as exempt. Thomas v. Sternhagen, 178 Neb. 578, 134 N.W.2d 237 (1965).

Only residents and heads of families are entitled; physicians, attorneys, and other professional men, not heads of families, are not entitled to exemption. Howells State Bank v. Arps, 117 Neb. 110, 219 N.W. 844 (1928).

Debtor may also claim benefits of other statutes allowing specific exemptions. Johnson v. Bartek, 56 Neb. 422, 76 N.W. 878 (1898).

Debtor may make selection. Conway v. Roberts, 38 Neb. 456, 56 N.W. 980 (1893).

Where husband absconds, wife may claim benefit of statute. Frazier v. Syas, 10 Neb. 115, 4 N.W. 934 (1880).

2. Property exempt

A combine exceeding the value of fifty dollars is not exempt to one engaged in agriculture. Miller v. Dixon, 176 Neb. 659, 127 N.W.2d 203 (1964).

Property is specifically exempted under this section, irrespective of homestead exemption, and need not be appraised. Johnson v. Bartek, 56 Neb. 422, 76 N.W. 878 (1898).

Growing crops are personal property. Sims v. Jones, 54 Neb. 769, 75 N.W. 150 (1898).

Library of lawyer is not exempt where judgment is for money collected for client. Shreck v. Gilbert, 52 Neb. 813, 73 N.W. 276 (1897).

Exempt property is not subject to fraudulent alienation. Bloedorn v. Jewell, 34 Neb. 649, 52 N.W. 367 (1892).

Homestead exemption does not bar claim under this section. Axtell v. Warden, 7 Neb. 182 (1878).

Team of mules instead of horses may be claimed. State ex rel. Metz v. Cunningham, 6 Neb. 90 (1877).

Term "plow" includes any plow, even though too large for operation by two horses. Clay Center Bank v. McKelvie, 19 F.2d 308 (8th Cir. 1927).

Dealer in eggs and poultry, which he buys at farmers' houses and takes to his place of business, is entitled to hold as exempt a horse, harness, wagon and office furniture, scales, coops, etc., necessary to be used in conducting his business. In re Conley, 162 F. 806 (D. Neb. 1907).

Truck used by painter in carrying on business was exempt in bankruptcy court. In re Bailey, 172 F.Supp. 925 (D. Neb. 1959).

Exemption of truck as tool for carrying on business allowed in bankruptcy court. In re Burden, 83 F.Supp. 416 (D. Neb. 1949).



25-1557 - Actions in which exemptions limited or not allowed.

25-1557. Actions in which exemptions limited or not allowed.

Nothing in this chapter shall be so construed as to exempt any property in this state from execution or attachment for unpaid wages; for money due and owing by an attorney at law for money or other valuable consideration received by such attorney for any person or persons; or for enforcement of an award of or judgment for child support, alimony, or maintenance or a judgment for property division awarded to a former spouse.

Judgment need not disclose nature of claim. Shreck v. Gilbert, 52 Neb. 813, 73 N.W. 276 (1897).

This section is not applicable to property exempt by homestead laws. Money due independent contractor is not "wages." Fox v. McClay, 48 Neb. 820, 67 N.W. 888 (1896).

Money due contractor furnishing his own and other labor is not exempt as wages. Henderson v. Nott, 36 Neb. 154, 54 N.W. 87 (1893).

"Necessaries of life" do not include goods furnished boarding house. Lehnoff v. Fisher, 32 Neb. 107, 48 N.W. 821 (1891).

Laborers wages were exempt. Snyder v. Brune, 22 Neb. 189, 34 N.W. 364 (1887).

Proviso in this section does not limit value of specific property exemption under preceding section. Clay Center Bank v. McKelvie, 19 F.2d 308 (8th Cir. 1927).



25-1558 - Wages; subject to garnishment; amount; exceptions.

25-1558. Wages; subject to garnishment; amount; exceptions.

(1) Except as provided in subsection (2) of this section, the maximum part of the aggregate disposable earnings of an individual for any workweek which is subject to garnishment shall not exceed the lesser of the following amounts:

(a) Twenty-five percent of his or her disposable earnings for that week;

(b) The amount by which his or her disposable earnings for that week exceed thirty times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) in effect at the time earnings are payable; or

(c) Fifteen percent of his or her disposable earnings for that week, if the individual is a head of a family.

(2) The restrictions of subsection (1) of this section shall not apply in the case of:

(a) Any order of any court for the support of any persons;

(b) Any order of any court of bankruptcy under Chapter XIII of the Bankruptcy Act; or

(c) Any debt due for any state or federal tax.

(3) No court shall make, execute, or enforce any order or process in violation of this section. The exemptions allowed in this section shall be granted to any person so entitled without any further proceedings.

(4) For the purposes of this section:

(a) Earnings shall mean compensation paid or payable by an employer to an employee for personal services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes periodic payments pursuant to a pension or retirement program;

(b) Disposable earnings shall mean that part of the earnings of any individual remaining after the deduction from those earnings of any amounts required by law to be withheld;

(c) Garnishment shall mean any legal or equitable procedure through which the earnings of any individual are required to be withheld for payment of any debt; and

(d) Head of a family shall mean an individual who actually supports and maintains one or more individuals who are closely connected with him or her by blood relationship, relationship by marriage, by adoption, or by guardianship, and whose right to exercise family control and provide for the dependent individuals is based upon some moral or legal obligation.

(5) Every assignment, sale, transfer, pledge, or mortgage of the wages or salary of an individual which is exempted by this section, to the extent of the exemption provided by this section, shall be void and unenforceable by any process of law.

(6) No employer shall discharge any employee by reason of the fact that his or her earnings have been subjected to garnishment for any one indebtedness.

(7) In the case of earnings for any pay period other than a week, the Commissioner of Labor shall by regulation prescribe a multiple of the federal minimum hourly wage equivalent in effect to that set forth in this section.

1. Exemption of wages

2. Miscellaneous

1. Exemption of wages

The wage exemption this section provides to debtor wage earners is personal to the debtor and cannot be utilized for the garnishee's benefit. Spaghetti Ltd. Partnership v. Wolfe, 264 Neb. 365, 647 N.W.2d 615 (2002).

This section is constitutional, and controls exemption of wages from execution or attachment. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

Statute controls exemption from execution or attachment of wages of judgment debtor. Lyons v. Austin, 126 Neb. 248, 252 N.W. 908 (1934).

Surviving wife is entitled to exempt wages. Dobney v. Chicago & N. W. Ry. Co., 120 Neb. 824, 235 N.W. 585 (1931).

Traveling salesman's salary is exempt as wages. William Deering Co. v. Ruffner, 32 Neb. 845, 49 N.W. 771 (1891).

Exempt wages are not subject to fraudulent assignment. Union Pacific Ry. Co. v. Smersh, 22 Neb. 751, 36 N.W. 139 (1888).

This section, passed as independent act, controls subject of exemption of wages. Snyder v. Brune, 22 Neb. 189, 34 N.W. 364 (1887).

Garnishee must set up facts showing wages are exempt. Turner v. Sioux City & Pacific R. R. Co., 19 Neb. 241, 27 N.W. 103 (1886).

Debtor may recover of creditor exempt wages applied on judgment by garnishment. Albrecht v. Treitschke, 17 Neb. 205, 22 N.W. 418 (1885).

2. Miscellaneous

This section applies though employee is nonresident. Wright v. Chicago, B. & Q. R. R. Co., 19 Neb. 175, 27 N.W. 90 (1886).



25-1559 - Pensions of disabled soldiers and sailors; property purchased therewith; limit.

25-1559. Pensions of disabled soldiers and sailors; property purchased therewith; limit.

In addition to the exemptions otherwise provided for, there shall also be exempt from levy and sale upon execution or attachment, to every resident of the State of Nebraska, who became disabled in the service of the United States as a soldier, sailor or marine, all pension money hereafter received and all property hereafter purchased and improved exclusively therewith, not exceeding two thousand dollars in value, of and belonging to such soldier, sailor or marine.

Pension money is exempt, and exemption covers property bought therewith, exchanged, and increase up to two thousand dollars. Dargan v. Williams, 66 Neb. 1, 91 N.W. 862 (1902).



25-1560 - Exempt wages; interstate business; attachment or garnishment by method to avoid exemption laws; unlawful.

25-1560. Exempt wages; interstate business; attachment or garnishment by method to avoid exemption laws; unlawful.

It is hereby declared unlawful for any creditor of, or other holder of any evidence of debt, book account, or claim of any name or nature against any laborer, servant, clerk, or other employee, of any corporation, firm or individual in this state engaged in interstate business, for the purpose below stated, to sell, assign, transfer, or by any means dispose of any such claim, book account, bill, or debt of any name or nature whatever, to any person or persons, firm, corporation or institution, or to institute, in this state or elsewhere, or prosecute any suit or action for any such claim or debt against any such laborer, servant, clerk or employee by any process seeking to seize, attach, or garnish the wages of such person or persons earned within sixty days prior to the commencement of such proceeding, for the purpose of avoiding the effect of the laws of the State of Nebraska concerning exemptions.

Nonresident cannot claim benefits of this and following sections. McCormack v. Tincher, 77 Neb. 857, 110 N.W. 547 (1906).

Act, of which this section was part, is constitutional. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).

Foreign corporations are subject to operation of act; exemption laws where wages earned apply. Singer Mfg. Co. v. Fleming, 39 Neb. 679, 58 N.W. 226 (1894).



25-1561 - Exempt wages; interstate business; law violation; aiders; abettors.

25-1561. Exempt wages; interstate business; law violation; aiders; abettors.

It is hereby declared unlawful for any person or persons to aid, assist, abet or counsel a violation of section 25-1560, for any purpose whatever.



25-1562 - Exempt wages; interstate business; violation of sections; evidence.

25-1562. Exempt wages; interstate business; violation of sections; evidence.

In any proceeding, civil or criminal, growing out of a breach of sections 25-1560 and 25-1561 or either of them, proof of the institution of a suit or service of garnishment summons by any person, firm or individual, in any court of any state, or territory, other than this state, or in this state to seize by process of garnishment or otherwise, any of the wages of such persons as defined in section 25-1560 shall be deemed prima facie evidence of an evasion of the laws of the State of Nebraska and a breach of the provisions of such sections on the part of the creditor or resident in Nebraska causing the same to be done.

Principal is not liable for unauthorized suit by agent. Satterlee v. First Nat. Bank of Columbus, 78 Neb. 691, 111 N.W. 591 (1907).

Suit by assignee is prima facie evidence in action against assignor; rebuttal. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).

Good faith of assignor is question for jury. Karnes v. Dovey, 53 Neb. 725, 74 N.W. 311 (1898).



25-1563 - Exempt wages; interstate business; violation; penalty.

25-1563. Exempt wages; interstate business; violation; penalty.

Any persons, firm, company, corporation or business institution guilty of a violation of section 25-1560 or 25-1561, shall be liable to the party injured through such violation thereof for the amount of the debt sold, assigned, transferred, garnished or sued upon with all costs and expenses and reasonable attorney's fee, to be recovered in any court of competent jurisdiction in this state, and shall further be guilty of a Class IV misdemeanor.

Debtor, to claim benefit of act, must have residence in this state. Corliss v. Plano Mfg. Co., 80 Neb. 366, 114 N.W. 413 (1907).

Petition was sufficient to state cause of action under this section. Gordon Bros. v. Wageman, 77 Neb. 185, 108 N.W. 1067 (1906).

Section is constitutional; must allege plaintiff is head of family and wages are exempt. State ex rel. Green v. Power, 63 Neb. 496, 88 N.W. 769 (1902).



25-1563.01 - Stock, pension, or similar plan or contract; exempt from certain process; when.

25-1563.01. Stock, pension, or similar plan or contract; exempt from certain process; when.

In bankruptcy and in the collection of a money judgment, the following benefits shall be exempt from attachment, garnishment, or other legal or equitable process and from all claims of creditors: To the extent reasonably necessary for the support of the debtor and any dependent of the debtor, an interest held under a stock bonus, pension, profit-sharing, or similar plan or contract payable on account of illness, disability, death, age, or length of service unless:

(1) Within two years prior to bankruptcy or to entry against the individual of a money judgment which thereafter becomes final, such plan or contract was established or was amended to increase contributions by or under the auspices of the individual or of an insider that employed the individual at the time the individual's rights under such plan or contract arose; or

(2) Such plan or contract does not qualify under section 401(a), 403(a), 403(b), 408, or 408A of the Internal Revenue Code.

For purposes of this section, unless the context otherwise requires, insider shall have the meaning provided in 11 U.S.C. 101.

Individual Retirement Accounts are generally protected from attachment and garnishment to the extent the funds contained therein are reasonably necessary for the support of the debtor or any dependent of the debtor. Novak v. Novak, 245 Neb. 366, 513 N.W.2d 303 (1994).



25-1563.02 - Lump-sum settlement; structured settlement; exempt from certain process; when.

25-1563.02. Lump-sum settlement; structured settlement; exempt from certain process; when.

(1) Except as provided in subsection (2) of this section, all proceeds and benefits, including interest earned thereon, which are paid either in a lump sum or are accruing under any structured settlement providing periodic payments, which lump-sum settlement or periodic payments are made as compensation for personal injuries or death, shall be exempt from attachment, garnishment, or other legal or equitable process and from all claims of creditors of the beneficiary or the beneficiary's surviving dependents unless a written assignment to the contrary has been obtained by the claimant.

(2) All proceeds and benefits, including interest earned thereon, which are paid for personal injuries may be garnished by a county attorney or authorized attorney pursuant to section 43-512.03 or garnished for child support as defined in section 43-1705 by an obligee as defined in section 43-1713.



25-1564 - Property of debtor other than lands and chattels subject to payment of judgment.

25-1564. Property of debtor other than lands and chattels subject to payment of judgment.

Where a judgment debtor has not personal or real property subject to levy on execution, sufficient to satisfy the judgment, any interest which he may have in any banking, turnpike, bridge, or other joint-stock company, or any interest he may have in any money, contracts, claims or choses in action, due or to become due to him, or in any judgment or decree, or any money, goods or effects which he may have in possession of any person, body politic or corporate, shall be subject to the payment of such judgment by proceedings in equity, or as in this chapter prescribed.

1. Scope

2. Proceeding

1. Scope

This section authorizes a creditor's bill in Nebraska. Doksansky v. Norwest Bank Neb., N.A., 260 Neb. 100, 615 N.W.2d 104 (2000).

This and succeeding sections provide remedy where discovery of property of judgment debtor is sought through evidence from others than a garnishee. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).

Where creditor has exhausted legal remedies he may proceed in equity to reach interest of debtor in corporation. Fuchs v. Chambers, 89 Neb. 538, 131 N.W. 975 (1911).

This section does not supersede remedy in equity. First Nat. Bank of Plattsmouth v. Gibson, 69 Neb. 21, 94 N.W. 965 (1903).

This section takes place of bill of discovery. Clarke v. Nebraska Nat. Bank, 49 Neb. 800, 69 N.W. 104 (1896).

2. Proceeding

Any interest a judgment debtor may have in any money or choses in action due, or to become due, is subject to the payment of the judgment against him. Emerson-Brantingham Implement Co. v. Hallgren, 146 Neb. 530, 20 N.W.2d 501 (1945).

In proceedings in aid of execution, the judgment creditor proceeds directly against the debtor, citing him into court for an examination of his assets. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

Creditors suit is proper to impress a lien upon distributive share of judgment debtor in decedent's estate in process of administration. Fremont Farmers Union Coop. Assn. v. Markussen, 136 Neb. 567, 286 N.W. 784 (1939).

Proceedings in aid of execution afford ample remedy to judgment creditor where debtor makes false affidavit and procures release, as exempt, of property taken in execution; replevin is not proper remedy. France v. Larkin, 96 Neb. 365, 148 N.W. 86 (1914).

Creditor must have had actionable demand against his debtor when suit commenced. German Nat. Bank of Hastings v. First Nat. Bank of Hastings, 59 Neb. 7, 80 N.W. 48 (1899).

Equity court has power to subject to judgment property not reached by legal execution. Arlington State Bank v. Paulsen, 57 Neb. 717, 78 N.W. 303 (1899).

Creditor's bill is still available; not entitled to jury trial therein. Monroe v. Reid, Murdock & Co., 46 Neb. 316, 64 N.W. 983 (1895).



25-1565 - Discovery of property of debtor; order to appear and answer.

25-1565. Discovery of property of debtor; order to appear and answer.

At any time after the entry of judgment against the judgment debtor, or one of several debtors in the same action, the judgment creditor is entitled to an order from the county court or the district court of the county (1) in which the debtor resides, (2) if the debtor does not reside in the state, where judgment was rendered, or (3) in which a transcript of judgment has been filed, requiring the debtor to appear and answer concerning his or her property before the judge of such court or a referee appointed by the judge of such court at a time and place specified in the order within the county to which the order was issued.

Provisions of the code pertaining to compulsory discovery do not relate to the subject of pleading. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

Making of order is authorized only after return of execution unsatisfied. Clarke v. Nebraska Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).

Proceedings in aid of execution were designed to take the place of bill of discovery. Clarke v. Nebraska Nat. Bank, 49 Neb. 800, 69 N.W. 104 (1896).

Execution must issue to lay foundation for contempt proceedings. Hawthorne v. State, 45 Neb. 871, 64 N.W. 359 (1895).

Affidavit is unnecessary to obtain order; it is sufficient if execution is returned unsatisfied. English v. Smith, 1 Neb. Unof. 670, 96 N.W. 60 (1901).



25-1566 - Discovery of property of debtor; warrant for arrest; examination; undertaking; punishment for contempt.

25-1566. Discovery of property of debtor; warrant for arrest; examination; undertaking; punishment for contempt.

Instead of the order requiring the attendance of the judgment debtor, as provided in section 25-1565, the judge may, upon proof to his satisfaction by affidavit of the party or otherwise, that there is danger of the debtor leaving the state or concealing himself to avoid the examination herein mentioned, issue a warrant, requiring the sheriff to arrest him and bring him before such judge within the county in which the debtor may be arrested. Such warrant can be issued only by a county judge or a judge of the district court of the county in which such debtor resides or may be arrested. Upon being brought before the judge, he shall be examined on oath, and other witnesses may be examined on either side, and if on such examination it appears that there is danger of the debtor leaving the state, and that he has property which he unjustly refuses to apply to such judgment, he may be ordered to enter into an undertaking, in such sum as the judge may prescribe, with one or more sureties, that he will from time to time attend for examination before the judge or referee as shall be directed. In default of entering into such undertaking, he may be committed to the jail of the county by warrant of the judge, as for a contempt.

Intention to leave state alone is insufficient; but danger that citation will not be obeyed, is ground. Bank of Miller v. Richmon, 68 Neb. 731, 94 N.W. 998 (1903).

Affidavit upon information and belief is insufficient. Clarke v. Nebraska Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).



25-1567 - Discovery of property of debtor; examination; debtor's incriminating answers; not privileged; immunity.

25-1567. Discovery of property of debtor; examination; debtor's incriminating answers; not privileged; immunity.

No person shall, on examination pursuant to sections 25-1564 to 25-1580, be excused from answering any question on the ground that his examination will tend to convict him of a fraud, but his answer shall not be used as evidence against him in a prosecution for such fraud.



25-1568 - Execution; satisfaction; payment by debtors of judgment debtor.

25-1568. Execution; satisfaction; payment by debtors of judgment debtor.

After the issuing of execution against property, any person indebted to the judgment debtor may pay to the sheriff the amount of his debt, or so much thereof as may be necessary to satisfy the execution, and the sheriff's receipt shall be a sufficient discharge for the amount so paid or directed to be credited by the judgment creditor on the execution.

This section relates to examination of the judgment debtor's debtor. Clarke v. Nebraska Nat. Bank, 57 Neb. 314, 77 N.W. 805 (1899).



25-1569 - Debtors of judgment debtor; examination; notice.

25-1569. Debtors of judgment debtor; examination; notice.

After the issuing or return of an execution against property of the judgment debtor, or of any one of several debtors in the same judgment, and upon proof by affidavit or otherwise, to the satisfaction of the judge, that any person or corporation has property of such judgment debtor, or is indebted to him, the judge may, by an order, require such person or corporation, or any officer or member thereof, to appear at a specified time and place, within the county in which such person or corporation may be served with the order to answer, and answer concerning the same. The judge may also, in his discretion, require notice of such proceeding to be given to any party in the action, in such manner as may seem to him proper.

Notice is to be given in the manner which the court deems proper. Emerson-Brantingham Implement Co. v. Hallgren, 146 Neb. 530, 20 N.W.2d 501 (1945).

This section applies to garnishment proceedings after judgment and return of execution nulla bona. Mercer v. Armstrong, 98 Neb. 645, 154 N.W. 219 (1915).



25-1570 - Discovery of property of debtor; examination; witnesses.

25-1570. Discovery of property of debtor; examination; witnesses.

Witnesses may be required, upon the order of the judge or by a subpoena issued by the clerk of the court, to appear and testify upon any proceedings under sections 25-1564 to 25-1580 in the same manner as upon the trial of an issue.

Witnesses may be required to appear and testify in the same manner as upon the trial of an issue. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).



25-1571 - Discovery of property of debtor; examination; oath; referee.

25-1571. Discovery of property of debtor; examination; oath; referee.

The party or witness may be required to attend before the judge or before a referee appointed by the court or judge. If before a referee, the examination must be taken by the referee and certified by the judge. All examinations and answers before a judge or referee under sections 25-1564 to 25-1580 must be on oath, but when a corporation answers, the answer must be on the oath of an officer thereof.

It is the duty of the district court, in a proceeding in aid of execution, when it is disclosed by the administrator of an estate that a judgment debtor has an interest in a distributive share of such estate, to impress a lien upon such share. Emerson-Brantingham Implement Co. v. Hallgren, 146 Neb. 530, 20 N.W.2d 501 (1945).

Judgment debtor may be a witness. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).



25-1572 - Discovery of property of debtor; disposition by judge.

25-1572. Discovery of property of debtor; disposition by judge.

The judge may order any property of the judgment debtor, not exempt by law, in the hands of either himself or any other person or corporation, or due to the judgment debtor, to be applied towards the satisfaction of the judgment.

This section was not amended by act exempting ninety per cent of wages, and applies to proceedings against debtor in aid of execution. Live Stock Nat. Bank v. Jackson, 137 Neb. 161, 288 N.W. 515 (1939).

Order may be enforced by the ordinary legal methods of procedure. In re Havlik, 45 Neb. 747, 64 N.W. 234 (1895).



25-1573 - Discovery of property of debtor; appointment of receiver; transfer of nonexempt property; power of court to prevent.

25-1573. Discovery of property of debtor; appointment of receiver; transfer of nonexempt property; power of court to prevent.

The judge may also, by order, appoint the sheriff of the proper county, or other suitable person, a receiver of the property of the judgment debtor, in the same manner and with the like authority as if the appointment were made by the court. The judge may also, by order, forbid a transfer or other disposition of the property of the judgment debtor, not exempt by law, and any interference therewith.



25-1574 - Discovery of property of debtor; receiver; liability of officer and sureties; undertaking; oath.

25-1574. Discovery of property of debtor; receiver; liability of officer and sureties; undertaking; oath.

If the sheriff shall be appointed receiver, he and his sureties shall be liable on his official bond for the faithful discharge of his duties as such receiver; if any other person shall be appointed receiver, he shall give a written undertaking, in such sum as shall be prescribed by the judge, with one or more sureties, to the effect that he will faithfully discharge his duties of receiver, and he shall also take an oath to the same effect before acting as such receiver. The undertaking mentioned in this section shall be to the State of Nebraska, and actions may be prosecuted for a breach thereof, by any person interested, in the same manner as upon a sheriff's official bond.



25-1575 - Discovery of property of debtor; proceedings; continuance.

25-1575. Discovery of property of debtor; proceedings; continuance.

The judge or referee, acting under the provisions of sections 25-1564 to 25-1580, shall have power to continue his proceedings from time to time until they are completed.



25-1576 - Discovery of property of debtor; reference.

25-1576. Discovery of property of debtor; reference.

The judge may in his discretion order a reference to a referee agreed upon or appointed by him, to report the evidence of the facts.



25-1577 - Discovery of property of debtor; disobedience of order of court; penalty.

25-1577. Discovery of property of debtor; disobedience of order of court; penalty.

If any person, party or witness disobey an order of the judge or referee, duly served, such person, party or witness may be punished by the judge as for contempt, and if a party, he shall be committed to the jail of the county wherein the proceedings are pending until he shall comply with such order; or, in case he has, since the service of such order upon him, rendered it impossible for him to comply therewith, until he has restored to the opposite party what such party has lost by such disobedience, or until discharged by due course of law.

Failure to pay money is not punishable, unless party is able to pay or willfully unable. Hawthorne v. State, 45 Neb. 871, 64 N.W. 359 (1895).

Third person refusing to turn over property in his possession is not punishable. In re Havlik, 45 Neb. 747, 64 N.W. 234 (1895).



25-1578 - Discovery of property of debtor; orders to judgment debtors and witnesses; service; filing; record.

25-1578. Discovery of property of debtor; orders to judgment debtors and witnesses; service; filing; record.

The orders to judgment debtors and witnesses, provided for in sections 25-1564 to 25-1580, shall be in writing and signed by the judge making the same, and shall be served as a summons in other cases. The judge shall reduce all his orders to writing, which, together with a minute of his proceedings, signed by himself, shall be filed with the clerk of the court of the county in which the judgment is rendered, or the transcript of the justice filed, and the clerk shall enter on his execution docket the time of filing the same.



25-1579 - Discovery of property of debtor; proceedings; fees; taxation as costs.

25-1579. Discovery of property of debtor; proceedings; fees; taxation as costs.

The judge shall allow to sheriffs, referees, receivers, and witnesses such compensation as is allowed for like service in other cases, to be taxed as costs in the case, and shall enforce by order the collection thereof from such party or parties as ought to pay the same.



25-1580 - Discovery of property of debtor; proceedings; county judge; fees.

25-1580. Discovery of property of debtor; proceedings; county judge; fees.

The county judge shall be allowed for his or her services, under sections 25-1564 to 25-1580, the sum of five dollars in each case, and such fees as are allowed by law to clerks of the district court for similar services.



25-1581 - Execution; contents; satisfaction of damages and costs.

25-1581. Execution; contents; satisfaction of damages and costs.

If the execution be for the delivery of the possession of real property, it shall require the officer to deliver the same, particularly describing the property, to the party entitled thereto, and may at the same time require the officer to satisfy any costs or damages recovered in the same judgment, out of the goods and chattels of the party against whom it was rendered, and for want of such goods and chattels, then out of the lands and tenements, and in this respect it shall be deemed an execution against the property.



25-1582 - Judgment other than for the recovery of money or real property; enforcement by attachment or rule of court; notice.

25-1582. Judgment other than for the recovery of money or real property; enforcement by attachment or rule of court; notice.

When the judgment is not for the recovery of money or real property, the same may be enforced by attachment by the court rendering the judgment, upon motion made, or by a rule of the court upon the defendant; but in either case, notice of the motion, or service of a copy of the rule, shall be made on the defendant a reasonable time before the order of attachment is made.

Judgment becomes lien on after-acquired property. Jones v. Knosp, 91 Neb. 224, 135 N.W. 1049 (1912).



25-1583 - Repealed. Laws 1972, LB 1032, § 287.

25-1583. Repealed. Laws 1972, LB 1032, § 287.



25-1584 - Repealed. Laws 1972, LB 1032, § 287.

25-1584. Repealed. Laws 1972, LB 1032, § 287.



25-1585 - Repealed. Laws 1972, LB 1032, § 287.

25-1585. Repealed. Laws 1972, LB 1032, § 287.



25-1586 - Repealed. Laws 1972, LB 1032, § 287.

25-1586. Repealed. Laws 1972, LB 1032, § 287.



25-1587 - Repealed. Laws 1993, LB 458, § 15.

25-1587. Repealed. Laws 1993, LB 458, § 15.



25-1587.01 - Act, how cited.

25-1587.01. Act, how cited.

Sections 25-1587.01 to 25-1587.09 shall be known and may be cited as the Nebraska Uniform Enforcement of Foreign Judgments Act.

While Nebraska courts are prohibited from reviewing the merits of a foreign judgment, Nebraska courts may examine whether the foreign judgment was rendered with proper jurisdiction and may refuse to register and enforce a foreign judgment rendered without jurisdiction over the parties or the subject matter. Walksalong v. Mackey, 250 Neb. 202, 549 N.W.2d 384 (1996).



25-1587.02 - Foreign judgment, defined.

25-1587.02. Foreign judgment, defined.

For purposes of the Nebraska Uniform Enforcement of Foreign Judgments Act, foreign judgment means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



25-1587.03 - Filing and status of foreign judgments.

25-1587.03. Filing and status of foreign judgments.

A copy of any foreign judgment authenticated in accordance with the act of Congress or the statutes of this state may be filed on or after January 1, 1994, in the office of the clerk of any court of this state having jurisdiction of such action. The clerk shall treat the foreign judgment in the same manner as a judgment of a court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a judgment of a court of this state and may be enforced or satisfied in like manner.

The filing of a foreign judgment in a Nebraska court pursuant to this section is not an action upon a foreign judgment within the meaning of section 25-205. A foreign judgment filed in a Nebraska court pursuant to this section may be collaterally attacked on the ground that the court which entered the judgment lacked jurisdiction to do so, and the resolution of the issue must be made by the Nebraska court. Deuth v. Ratigan, 256 Neb. 419, 590 N.W.2d 366 (1999).



25-1587.04 - Notice of filing.

25-1587.04. Notice of filing.

(a) At the time of the filing of the foreign judgment, the judgment creditor or his or her lawyer shall make and file with the clerk of the court an affidavit setting forth the name and last-known post office address of the judgment debtor and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.



25-1587.05 - Stay.

25-1587.05. Stay.

(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of any court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period upon requiring the same security for satisfaction of the judgment which is required in this state.



25-1587.06 - Fees.

25-1587.06. Fees.

Any person filing a foreign judgment or a judgment from another court in this state shall pay to the clerk of the district or county court a fee as provided in section 33-106 or 33-123 for filing a transcript of judgment. Fees for docketing, transcription, or other enforcement proceedings shall be as provided for judgments of the courts of this state.



25-1587.07 - Optional procedure.

25-1587.07. Optional procedure.

The right of a judgment creditor to bring an action to enforce his or her judgment instead of proceeding under the Nebraska Uniform Enforcement of Foreign Judgments Act remains unimpaired.



25-1587.08 - Uniformity of interpretation.

25-1587.08. Uniformity of interpretation.

The Nebraska Uniform Enforcement of Foreign Judgments Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



25-1587.09 - Foreign judgments registered under prior law.

25-1587.09. Foreign judgments registered under prior law.

Sections 25-1587.01 to 25-1587.08 do not apply to foreign judgments registered prior to January 1, 1994, pursuant to sections 25-1587 to 25-15,104 as such sections existed immediately prior to such date. Sections 25-1587 to 25-15,104 shall remain effective on and after January 1, 1994, only for the purpose of enforcement of foreign judgments registered prior to such date pursuant to sections 25-1587 to 25-15,104 as such sections existed immediately prior to such date.



25-1588 - Repealed. Laws 1993, LB 458, § 15.

25-1588. Repealed. Laws 1993, LB 458, § 15.



25-1589 - Repealed. Laws 1993, LB 458, § 15.

25-1589. Repealed. Laws 1993, LB 458, § 15.



25-1590 - Repealed. Laws 1993, LB 458, § 15.

25-1590. Repealed. Laws 1993, LB 458, § 15.



25-1591 - Repealed. Laws 1993, LB 458, § 15.

25-1591. Repealed. Laws 1993, LB 458, § 15.



25-1592 - Repealed. Laws 1993, LB 458, § 15.

25-1592. Repealed. Laws 1993, LB 458, § 15.



25-1593 - Repealed. Laws 1993, LB 458, § 15.

25-1593. Repealed. Laws 1993, LB 458, § 15.



25-1594 - Repealed. Laws 1993, LB 458, § 15.

25-1594. Repealed. Laws 1993, LB 458, § 15.



25-1595 - Repealed. Laws 1993, LB 458, § 15.

25-1595. Repealed. Laws 1993, LB 458, § 15.



25-1596 - Repealed. Laws 1993, LB 458, § 15.

25-1596. Repealed. Laws 1993, LB 458, § 15.



25-1597 - Repealed. Laws 1993, LB 458, § 15.

25-1597. Repealed. Laws 1993, LB 458, § 15.



25-1598 - Repealed. Laws 1993, LB 458, § 15.

25-1598. Repealed. Laws 1993, LB 458, § 15.



25-1599 - Repealed. Laws 1993, LB 458, § 15.

25-1599. Repealed. Laws 1993, LB 458, § 15.



25-15,100 - Repealed. Laws 1993, LB 458, § 15.

25-15,100. Repealed. Laws 1993, LB 458, § 15.



25-15,101 - Repealed. Laws 1993, LB 458, § 15.

25-15,101. Repealed. Laws 1993, LB 458, § 15.



25-15,102 - Repealed. Laws 1993, LB 458, § 15.

25-15,102. Repealed. Laws 1993, LB 458, § 15.



25-15,103 - Repealed. Laws 1993, LB 458, § 15.

25-15,103. Repealed. Laws 1993, LB 458, § 15.



25-15,104 - Repealed. Laws 1993, LB 458, § 15.

25-15,104. Repealed. Laws 1993, LB 458, § 15.



25-15,105 - Federal exemptions; rejected.

25-15,105. Federal exemptions; rejected.

The federal exemptions provided in 11 U.S.C. 522, subsection (d), are hereby rejected by the State of Nebraska. The State of Nebraska elects to retain the personal exemptions provided under Nebraska statutes and the Nebraska Constitution and to have such exemptions apply to any bankruptcy petition filed in Nebraska after April 17, 1980.



25-1601 - Jurors; competency; disqualified; excused, when.

25-1601. Jurors; competency; disqualified; excused, when.

(1) All citizens of the United States residing in any of the counties of this state who are over the age of nineteen years, able to read, speak, and understand the English language, and free from all disqualifications set forth under this section and from all other legal exceptions are and shall be competent persons to serve on all grand and petit juries in their respective counties. Persons disqualified to serve as either grand or petit jurors are: (a) Judges of any court, (b) clerks of the Supreme or district courts, (c) sheriffs, (d) jailers, (e) persons, or the wife or husband of any such person, who are parties to suits pending in the district court of the county of his, her, or their then residence for trial at that jury panel, (f) persons who have been convicted of a criminal offense punishable by imprisonment in a Department of Correctional Services adult correctional facility, when such conviction has not been set aside or a pardon issued, and (g) persons who are subject to liability for the commission of any offense which by special provision of law does and shall disqualify them. Persons who are husband and wife shall not be summoned as jurors on the same panel. Persons who are incapable, by reason of physical or mental disability, of rendering satisfactory jury service shall not be qualified to serve on a jury, but a person claiming this disqualification may be required to submit a physician's certificate as to the disability and the certifying physician is subject to inquiry by the court at its discretion. A nursing mother who requests to be excused shall be excused from jury service until she is no longer nursing her child, but the mother may be required to submit a physician's certificate in support of her request.

(2) The district court or any judge thereof may exercise the power of excusing any grand or petit juror or any person summoned for grand or petit jury service upon a showing of undue hardship, extreme inconvenience, or public necessity for such period as the court deems necessary. At the conclusion of such period the person shall reappear for jury service in accordance with the court's direction. All excuses and the grounds for such excuses shall be entered upon the record of the court and shall be considered as a public record. In districts having more than one judge of the district court, the court may by rule or order assign or delegate to the presiding judge or any one or more judges the sole authority to grant such excuses.

(3) No qualified prospective juror is exempt from jury service, except that any person sixty-five years of age or older who shall make such request to the court at the time the juror qualification form is filed with the jury commissioner shall be exempt from serving on grand and petit juries.

(4) A nursing mother shall be excused from jury service until she is no longer nursing her child by making such request to the court at the time the juror qualification form is filed with the jury commissioner and including with the request a physician's certificate in support of her request. The jury commissioner shall mail the mother a notification form to be completed and returned to the jury commissioner by the mother when she is no longer nursing the child.

1. Competency

2. Selection

1. Competency

Pursuant to subsection (1) of this section, not every person who works in a jail is necessarily a "jailer". State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

Holders of assessable policies issued by a mutual insurance company named as a party in an action may serve as jurors if the policyholder can decide the case fairly solely upon the evidence presented at trial. Howard v. State Farm Mut. Auto. Ins. Co., 242 Neb. 624, 496 N.W.2d 862 (1993).

Although several husbands and wives were on the same jury panel, there was no evidence that any statutorily disqualified person actually served as a juror at the trial. Schroll v. Fulton, 213 Neb. 310, 328 N.W.2d 780 (1983).

Defendant not denied fair trial by statute limiting eligibility for jury duty according to age. State v. Schwartz, 199 Neb. 17, 255 N.W.2d 859 (1977).

Excluding nineteen and twenty year olds from petit and grand jury service does not violate constitutional due process guarantees. State v. Foster, 196 Neb. 332, 242 N.W.2d 876 (1976).

District court may excuse for cause any grand juror who has been summoned. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).

Nothing in this section disqualified a negro from jury service. Bell v. State, 159 Neb. 474, 67 N.W.2d 762 (1954).

Failure of counsel to again inquire of juror, incompetent and ineligible because of his age, was not waived, where trial court has asked the qualifying questions and juror failed to disclose his ineligibility, when fact is unknown to counsel and parties. Berg v. Griffiths, 126 Neb. 235, 252 N.W. 918 (1934).

Juror is presumed to be qualified at time of serving in absence of showing to contrary. Seaton v. State, 109 Neb. 828, 192 N.W. 501 (1923).

Mere impairment of eyesight does not render juror incompetent. Reed v. State, 75 Neb. 509, 106 N.W. 649 (1906).

Juror must be qualified voter. Russell v. State, 62 Neb. 512, 87 N.W. 344 (1901).

Juror must be elector of the county wherein he is called to serve. Hart v. State, 14 Neb. 572, 16 N.W. 905 (1883).

Negroes are not incompetent. Brittle v. People, 2 Neb. 198 (1873).

2. Selection

Statute exempting certain occupations from jury duty upheld against motion to quash jury panel. State v. Wounded Arrow, 207 Neb. 544, 300 N.W.2d 19 (1980).

It is not error to overrule challenge to the array that does not plead facts showing in what way statute was violated. Uerling v. State, 125 Neb. 374, 250 N.W. 243 (1933).

Failure to interrogate juror on voir dire as to his competency and to challenge for that cause constitutes waiver of juror's incompetency. Flannigan v. State, 124 Neb. 748, 248 N.W. 92 (1933).

Evidence was insufficient to support challenge to the array on ground jury panel was improperly selected. Nelson v. State, 118 Neb. 812, 226 N.W. 438 (1929).



25-1601.01 - Repealed. Laws 1977, LB 283, § 4.

25-1601.01. Repealed. Laws 1977, LB 283, § 4.



25-1601.02 - Repealed. Laws 1967, c. 149, § 1, p. 446.

25-1601.02. Repealed. Laws 1967, c. 149, § 1, p. 446.



25-1601.03 - Legislative intent; jury system.

25-1601.03. Legislative intent; jury system.

The Legislature hereby declares that it is the intent and purpose of this section and sections 25-1601, 25-1603, 25-1609, 25-1611, 25-1625, 25-1627, 25-1627.01, 25-1629, 25-1629.01 to 25-1629.04, 25-1631.03, 25-1637, 25-1639, and 25-1640 to create a jury system which will insure that:

(1) All persons selected for jury service are selected at random from a fair cross section of the population of the area served by the court;

(2) All qualified citizens have the opportunity to be considered for jury service;

(3) All qualified citizens fulfill their obligation to serve as jurors when summoned for that purpose; and

(4) No citizen is excluded from jury service in this state as a result of discrimination based upon race, color, religion, sex, national origin, or economic status.



25-1602 - Jurors; actions to which municipal corporation a party; inhabitants and taxpayers; competency.

25-1602. Jurors; actions to which municipal corporation a party; inhabitants and taxpayers; competency.

On the trial of any suit in which a county or any other municipal corporation is a party, the inhabitants and taxpayers of such municipal corporation shall be competent jurors if otherwise competent and qualified according to law.

Interest as taxpayer may disqualify where he testifies such interest would influence verdict. Omaha v. Cane, 15 Neb. 657, 20 N.W. 101 (1884).

Ordinarily interest as taxpayer does not disqualify. Omaha v. Olmstead, 5 Neb. 446 (1877).



25-1603 - Jurors; selection.

25-1603. Jurors; selection.

In each of the counties of this state, wherein a district court is appointed or directed to be held, the lists of grand and petit jurors shall be made up and jurors selected for jury duty in the manner prescribed in sections 25-1625 to 25-1642.

1. Scope

2. Challenge

1. Scope

Number of votes cast at election does not furnish basis for definite inference as to number of persons possessing qualifications of jurors. Nelson v. State, 118 Neb. 812, 226 N.W. 438 (1929).

Failure of county board to select jurors fifteen days before opening of term did not require quashing of panel without resulting prejudice. Fetty v. State, 118 Neb. 169, 223 N.W. 955 (1929).

Section is not applicable to calling of juries after commencement of term. Pinn v. State, 107 Neb. 417, 186 N.W. 544 (1922).

One who has served within two years should not be selected, but it is not sufficient to quash panel. Kerr v. State, 63 Neb. 115, 88 N.W. 240 (1901).

In calling special term, failure of judge to direct summons of jurors under this section does not invalidate. Welsh v. State, 60 Neb. 101, 82 N.W. 368 (1900).

Section is mandatory, and must be strictly followed. Davis v. State, 31 Neb. 247, 47 N.W. 854 (1891).

When right of suffrage was restricted to male voters, apportionment might be based on vote at last general election. Bohanan v. State, 15 Neb. 209, 18 N.W. 129 (1883).

Jury for called term must be selected in this manner. Brown alias McElvoy v. State, 9 Neb. 157, 2 N.W. 378 (1879).

2. Challenge

Failure to challenge a juror for cause and to examine him or other witnesses as to his competency is a waiver, even though fact of incompetency is not known until after verdict. Young v. State, 133 Neb. 644, 276 N.W. 387 (1937).

It was error to refuse to quash panel where officers who selected jurors are members of secret society seeking to convict defendant. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).

It was error to overrule challenge to the array in criminal case, where jurors were drawn by precinct, separately, instead of by lot from sixty names from county at large. Kronberg v. State, 114 Neb. 393, 207 N.W. 668 (1926).

Commissioner having case pending should not assist in selection of list, but panel will not be quashed. Northeastern Neb. R. R. Co. v. Frazier, 25 Neb. 42, 40 N.W. 604 (1888).

It is ground for plea in abatement, where grand jury is not proportionately selected. Barton v. State, 12 Neb. 260, 11 N.W. 323 (1882).

Plea in abatement that jurors were not properly selected must specifically point out objections. Baldwin v. State, 12 Neb. 61, 10 N.W. 463 (1881).

If not selected proportionately, it is ground for challenge to array. Clark v. Saline County, 9 Neb. 516, 4 N.W. 246 (1880).



25-1604 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1604. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1605 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1605. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1606 - Jurors; how summoned; notice.

25-1606. Jurors; how summoned; notice.

The summons of grand and petit jurors for the courts of this state shall be served by the jury commissioner of such court by mailing a copy of such summons, containing the time, place, and the name of the court which such jurors are to attend, by either registered, certified, or first-class mail to the person whose name has been drawn, not less than ten days before the day such juror is to appear as a juror in such court, except that this shall not prevent service of special summons on a talesman by the sheriff of the county or by such other person as may be designated by the judge or judges.

This section was cited as illustrative of service of process by registered mail. Blauvelt v. Beck, 162 Neb. 576, 76 N.W.2d 738 (1956).



25-1607 - Jurors; appearance.

25-1607. Jurors; appearance.

Each grand juror and petit juror summoned shall appear before the court on the day and at the hour specified in the summons, and shall not depart without leave of court.



25-1608 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1608. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1609 - Jurors; grounds for challenge; sufficiency of challenge.

25-1609. Jurors; grounds for challenge; sufficiency of challenge.

It shall be sufficient cause of challenge of the petit juror that he or she lacks any one of the qualifications mentioned in section 25-1601, or that he or she has requested or solicited any officer of the court or officer charged in any manner with the duty of selecting the jury to place him or her upon the panel.

Right of counsel to put pertinent questions on voir dire examination of jurors exists to enable party to ascertain if there is ground for challenge for cause. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

When juror is party to suit not pending for trial at term of court during which he serves, it does not constitute statutory ground sufficient by itself to sustain challenge for cause. Killion v. Dinklage, 121 Neb. 322, 236 N.W. 757 (1931).

Juror on special venire is not incompetent because summoned on regular panel and served in case before same was quashed. Randolph v. State, 65 Neb. 520, 91 N.W. 356 (1902).

Right to challenge juror because he has served as such in the same court within two years extends to talesman. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901); Wiseman v. Bruns, 36 Neb. 467, 54 N.W. 858 (1893).

Juror may claim exemption; verdict would be legal. Marion v. State, 20 Neb. 233, 29 N.W. 911 (1886).

Service at any term in two years disqualifies; applies to talesmen. Figg v. Donahoo, 4 Neb. Unof. 661, 95 N.W. 1020 (1903).

Service as talesmen at same term does not disqualify. Carlson & Hanson v. Holm, 2 Neb. Unof. 38, 95 N.W. 1125 (1901).



25-1610 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1610. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1611 - Jurors; failure to appear; neglect of officers; penalties.

25-1611. Jurors; failure to appear; neglect of officers; penalties.

Any person summoned for jury service who fails to appear or to complete jury service as directed shall be ordered by the court to appear forthwith and show cause for such failure to comply with the summons. If such person fails to show good cause for noncompliance with the summons he or she shall be guilty of contempt of court.

If any jury commissioner or deputy jury commissioner, sheriff or deputy sheriff, or person having charge of election records, neglects or fails to perform the duties imposed by sections 25-1601 to 25-1639, the person so offending shall be considered guilty of contempt of court.



25-1612 - Packing juries; solicitation of jury service; penalties.

25-1612. Packing juries; solicitation of jury service; penalties.

If a sheriff or other officer corruptly or through favor or ill will, summons a juror with the intent that such juror shall find a verdict for or against either party, or shall summon a grand juror from like motives with the intent that such grand juror shall or shall not find an indictment or presentment against any particular individual, he shall be fined not exceeding five hundred dollars, and forfeit his office and be forever disqualified from holding any office in this state. Any person who shall seek the position of juror, or who shall ask any attorney or other officer of the court or any other person or officer in any manner charged with the duty of selecting the jury, to secure or procure his selection as a juryman shall be deemed guilty of a contempt of court and be fined not exceeding twenty dollars and shall thereby be disqualified from serving as a juror for that term. Any attorney or party to a suit pending for trial at that term who shall request, or solicit the placing of any person upon a jury, or upon the jury list, shall be deemed guilty of a contempt of court and be fined not exceeding one hundred dollars, and the person so sought to be put upon the jury or jury list, shall be disqualified to serve as a juror at that term of the court.



25-1613 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1613. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1614 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1614. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1615 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1615. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1616 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1616. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1617 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1617. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1618 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1618. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1619 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1619. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1620 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1620. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1621 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1621. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1622 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1622. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1623 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1623. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1624 - Repealed. Laws 1953, c. 72, § 16, p. 237.

25-1624. Repealed. Laws 1953, c. 72, § 16, p. 237.



25-1625 - Jury commissioner; designation; salary; expenses; duties.

25-1625. Jury commissioner; designation; salary; expenses; duties.

(1) In each county of the State of Nebraska there shall be a jury commissioner.

(2) In counties having a population of not more than seventy-five thousand inhabitants, the clerk of the district court shall be jury commissioner ex officio.

(3) In counties having a population of more than seventy-five thousand, and not more than two hundred thousand inhabitants, the jury commissioner shall be a separate office in the county government or the duties may be performed, when authorized by the judges of the district court within such counties, by the election commissioner. The jury commissioner shall receive an annual salary of not less than twelve hundred dollars.

(4) In counties having a population in excess of two hundred thousand inhabitants, the judges of the district court within such counties shall determine whether the clerk of the district court will perform the duties of jury commissioner without additional compensation or the election commissioner will be jury commissioner ex officio.

(5) In all counties the necessary expenses incurred in the performance of the duties of jury commissioner shall be paid by the county board of the county out of the general fund, upon proper claims approved by one of the district judges in the judicial district and duly filed with the county board.

(6) In all counties the jury commissioner shall prepare and file the annual inventory statement with the county board of the county of all county personal property in his or her custody or possession, as provided in sections 23-346 to 23-350.

Statutory procedure for selection and impaneling of juries in a county the size of Douglas is provided. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

Jury commissioner act indicates modern trend against advance disclosure of names of jurors. Fetty v. State, 118 Neb. 169, 223 N.W. 955 (1929).



25-1626 - Jury commissioner; compensation in counties over 200,000 inhabitants; assistance; deputy; appointment; powers.

25-1626. Jury commissioner; compensation in counties over 200,000 inhabitants; assistance; deputy; appointment; powers.

(1) In counties of over two hundred thousand inhabitants, the salary of the jury commissioner shall be fixed by the district judges, but in no event shall exceed three thousand dollars per annum. Said salary shall be payable by warrants drawn on the general fund of the county. A majority of the judges of the district court may by order direct the clerk of the court to furnish such assistance to the jury commissioner as they may find necessary.

(2) The jury commissioner shall appoint a deputy jury commissioner from the regular employees of his office who shall serve ex officio and who shall hold office during the pleasure of the jury commissioner. The deputy jury commissioner shall be approved by the judge or judges of the district court before taking office. The deputy jury commissioner, during the absence of the jury commissioner from the county or during the sickness or disability of the jury commissioner, with the consent of such judge or judges, may perform any or all of the duties of the jury commissioner.

(3) If there are no regular employees of the office of jury commissioner, he may appoint some other county officer or employee thereof as deputy jury commissioner.



25-1626.01 - Repealed. Laws 1959, c. 266, § 1, p. 953.

25-1626.01. Repealed. Laws 1959, c. 266, § 1, p. 953.



25-1626.02 - Jury commissioner in counties over 200,000 population; salary increase, when effective.

25-1626.02. Jury commissioner in counties over 200,000 population; salary increase, when effective.

Section 25-1626 shall be so interpreted as to effectuate its general purpose, to provide, in the public interest, adequate compensation as therein provided for the jury commissioner, and to permit a change in such salary as soon as same may become operative under the Constitution of the State of Nebraska.



25-1627 - Jury list; key number; determination; record.

25-1627. Jury list; key number; determination; record.

The jury commissioner shall in the presence of one of the judges of the district court of the county, at such times as may be necessary, or as he may be ordered to do so by the district judge, select a number to be known as a key number. The selecting of a key number shall be done in a manner which will insure that the number selected is the result of chance. The key number shall be selected from among the numbers one to ten. The jury commissioner shall make a record of the manner in which the key number was selected, the name of the judge present, and the date and the hour of the selection, the same to be certified by the jury commissioner, and such records shall become a part of the public records of the county. The jury commissioner may use an electrical or mechanical system or device in carrying out his or her duties pursuant to this section.

A defendant in a criminal case is not entitled to a proportionate number of his race on the jury. State v. Gutierrez, 187 Neb. 383, 191 N.W.2d 164 (1971).

Written order of court directing key number to be drawn is not necessary. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).



25-1627.01 - Jury list; counties having less than 3,000 inhabitants; two key numbers; additional key numbers; when.

25-1627.01. Jury list; counties having less than 3,000 inhabitants; two key numbers; additional key numbers; when.

In counties having a population of less than three thousand inhabitants, the jury commissioner shall select two key numbers or such larger number of key numbers as the district judge or judges may order instead of only one, and all the provisions of sections 25-1627 and 25-1628 shall apply to the selecting, recording, and use of such numbers in making up the key number list. In other counties having a population of three thousand inhabitants or more, where experience demonstrates that the use of only one key number does not produce a list of names of sufficient number to make the system of practical use, the district judge or judges of such counties may, in their discretion, order the selecting of two key numbers as herein provided for.



25-1628 - Jury list; how made up.

25-1628. Jury list; how made up.

(1) At least once each calendar year, the officer having charge of the election records shall furnish to the jury commissioner a complete list of the names, dates of birth, addresses, and motor vehicle operator license numbers or state identification card numbers of all registered electors nineteen years of age or older in the county. The Department of Motor Vehicles shall make available to each jury commissioner each December a list in magnetic, optical, digital, or other electronic format mutually agreed to by the jury commissioner and the department containing the names, dates of birth, addresses, and motor vehicle operator license numbers or state identification card numbers of all licensed motor vehicle operators and state identification card holders nineteen years of age or older in the county. The jury commissioner may request such a list of licensed motor vehicle operators and state identification card holders from the county treasurer if the county treasurer has an automated procedure for developing such lists. If a jury commissioner requests similar lists at other times from the department, the cost of processing such lists shall be paid by the county which the requesting jury commissioner serves.

(2) Upon receipt of both lists described in subsection (1) of this section, the jury commissioner shall combine the separate lists and attempt to reduce duplication to the best of his or her ability to produce a master list. In counties having a population of seven thousand inhabitants or more, the jury commissioner shall produce a master list at least once each calendar year. In counties having a population of three thousand inhabitants but less than seven thousand inhabitants, the jury commissioner shall produce a master list at least once every two calendar years. In counties having a population of less than three thousand inhabitants, the jury commissioner shall produce a master list at least once every five calendar years.

(3) The proposed juror list shall be derived by selecting from the master list the name of the person whose numerical order on such list corresponds with the key number and each successive tenth name thereafter. The jury commissioner shall certify that the proposed juror list has been made in accordance with sections 25-1625 to 25-1637.

(4) Any duplication of names on a master list shall not be grounds for quashing any panel pursuant to section 25-1637 or for the disqualification of any juror.

A defendant in a criminal case is not entitled to a proportionate number of his race on the jury. State v. Gutierrez, 187 Neb. 383, 191 N.W.2d 164 (1971).



25-1629 - Proposed jury list; qualification form; investigation; revision; complaints; grand jury list; when drawn.

25-1629. Proposed jury list; qualification form; investigation; revision; complaints; grand jury list; when drawn.

The jury commissioner shall immediately upon deriving the proposed juror list mail a juror qualification form to each proposed juror pursuant to section 25-1629.01 and investigate the persons whose names are found on the list. If he or she finds that any one of them is not possessed of the qualifications of petit jurors as set forth in section 25-1601 or is excluded by the terms of section 25-1601, he or she shall strike such name from the list and make a record of each name stricken, which record shall be kept in his or her office subject to inspection by the court and attorneys of record in cases triable to a jury pending before the court, under such rules as the court may prescribe. The list as thus revised shall constitute the list from which petit jurors shall be selected, until such list shall have been exhausted in the manner hereinafter set forth or until otherwise ordered by the judge or judges. Unless otherwise ordered by the judge or judges, the jury commissioner shall immediately upon completing the revision of the list, in the presence of a judge for such district, select at random the names of eighty persons possessing the qualifications for grand jurors as set out in section 25-1601. When no grand jury list is selected, the judge or judges may at any time order the selecting of a grand jury list. This list shall constitute the list from which grand jurors shall be chosen. Any judge of the district court shall upon the request of any person entitled to access to the list of names stricken, if satisfied that such request is made in good faith, direct the jury commissioner to appear before the judge at chambers and in the presence of the complaining person state his or her reasons for striking the name specified in the request.

The key-number system for the selection of jurors from voter registration lists is constitutionally valid. State v. Addison, 198 Neb. 442, 253 N.W.2d 165 (1977).

In selection of grand jury, names can be drawn from more than one panel. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).

Until jury list created by drawing of key number is exhausted, no new jury list can be made. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).



25-1629.01 - Juror qualification form; prospective juror; complete; return; when.

25-1629.01. Juror qualification form; prospective juror; complete; return; when.

The jury commissioner shall mail to every prospective juror whose name appears on the proposed juror list a juror qualification form accompanied by instructions to fill out and return the form by mail to the jury commissioner within ten days after its receipt. The juror qualification form shall be in the form prescribed by the Supreme Court. Notarization of the juror qualification form shall not be required. If the prospective juror is unable to fill out the form, another person may do it for him or her and shall indicate that he or she has done so and the reason therefor. If it appears that there is an omission, ambiguity, or error in a returned form, the jury commissioner shall again send the form with instructions to the prospective juror to make the necessary addition, clarification, or correction and to return the form to the jury commissioner within ten days after its second receipt.



25-1629.02 - Juror qualification form; failure to return; effect; contempt of court.

25-1629.02. Juror qualification form; failure to return; effect; contempt of court.

Any prospective juror who fails to return a completed juror qualification form as instructed shall be directed by the jury commissioner to appear before him or her to fill out the juror qualification form. At the time of the prospective juror's appearance for jury service or at the time of any interview before the court or jury commissioner, any prospective juror may be required to fill out another juror qualification form, at which time the prospective juror may be questioned with regard to his or her responses to questions contained on the form and grounds for his or her excuse or disqualification. Any information thus acquired by the court or jury commissioner shall be noted on the juror qualification form.

Any person who knowingly fails to complete and return or who willfully misrepresents a material fact on a juror qualification form for the purpose of avoiding or securing service as a juror shall be guilty of contempt of court.



25-1629.03 - One-step qualifying and summoning system.

25-1629.03. One-step qualifying and summoning system.

In lieu of the procedure set forth in sections 25-1629.01 and 25-1629.02, a jury commissioner may institute a one-step qualifying and summoning system as prescribed in section 25-1629.04.



25-1629.04 - One-step qualifying and summoning system; procedure.

25-1629.04. One-step qualifying and summoning system; procedure.

After a proposed jury list has been selected, the jury commissioner may require that each person listed on the proposed jury list be served with a summons, issued by the jury commissioner, to appear before the court at a time and place certain for jury duty. The jury qualification questionnaire may be sent together with the summons in a single mailing to a prospective juror. The summons may be served upon each juror by first-class, certified, or registered mail, or by personal service by a jury commissioner, the clerk, or other person authorized by the court. After the initial appearance of the juror, he or she shall appear for jury service in any court of the county as directed by the judge of any court during the term of jury service of the juror.

No person shall be guilty of contempt of court pursuant to section 25-1611 for failing to respond to a summons sent by first-class mail.



25-1630 - Jury list; how kept; tampering; solicitation; penalty.

25-1630. Jury list; how kept; tampering; solicitation; penalty.

The jury commissioner shall, immediately after making such revised list of petit jurors, write the name of each person remaining upon the list upon a separate ticket, and place all the tickets thus remaining in the box or wheel to be kept for that purpose. The jury commissioner shall, immediately after making such list of grand jurors, write the name and address of each person upon the list upon a separate ticket, and place all the tickets in a separate box or wheel to be kept for that purpose until the next list of petit jurors is selected when those names remaining in the grand jury box shall have been destroyed and a new list of eighty names selected. If any person shall place or cause to be placed or ask to have placed in such box or wheel, any name of any person, except as provided in sections 25-1625 to 25-1637, he shall be guilty of a Class IV felony.



25-1631 - County court; advance jury selection; when authorized.

25-1631. County court; advance jury selection; when authorized.

All parties to an action which is filed with a county court of this state may agree that the jury may be selected up to thirty-one days prior to the date of trial. The stipulation must be unanimous among all parties and evidenced by a joint stipulation to the court.



25-1631.01 - Repealed. Laws 1979, LB 234, § 18.

25-1631.01. Repealed. Laws 1979, LB 234, § 18.



25-1631.02 - Repealed. Laws 1979, LB 234, § 18.

25-1631.02. Repealed. Laws 1979, LB 234, § 18.



25-1631.03 - Petit jury; examination by judge; excess jurors.

25-1631.03. Petit jury; examination by judge; excess jurors.

The judge shall examine all jurors so selected who appear and if, after all excuses have been allowed more than twenty-four petit jurors for each judge sitting with a jury, who are qualified and not excluded by the terms of section 25-1601, shall remain, the court may excuse by lot such number in excess of twenty-four as the court may see fit. Those jurors who have been discharged in excess of twenty-four for each judge, but are qualified, shall not be discharged permanently, but shall remain subject to be resummoned for jury service upon the same panel and before a new key number is selected.

Objection to jury panel on ground there were not 24 jurors for each judge was not sustained. Bell v. State, 159 Neb. 474, 67 N.W.2d 762 (1954).



25-1632 - Petit jury for subsequent periods; how drawn; how notified.

25-1632. Petit jury for subsequent periods; how drawn; how notified.

Subsequent panels of petit jurors for two weeks each shall be called as the judge or judges may determine during the term, and at least ten days before such subsequent panel, the judge or judges, as the case may be, shall proceed as aforesaid to the office of the jury commissioner, and the jury commissioner shall, in the presence of such judge or judges, draw in the same manner such number of names as such judge or judges shall direct as petit jurors for such subsequent two weeks period of that term for jury service. The persons so drawn shall be notified and summoned the same as those drawn for the first two weeks. The judge or judges may, by order, defer the drawing and reporting of jury panels for service after the first two weeks of the term for such period of time as they may determine and in such order or orders may fix the number of panels to be drawn and the number of jurors to be drawn for each panel. During the term the jury commissioner shall draw, notify, and summon other petit jurors in the manner hereinbefore provided as often as the length of the term may require and the judge or judges direct. The provisions of this section shall not be mandatory in counties having a population of less than sixty thousand inhabitants.

Trial courts are ordered to discontinue the practice of conducting jury selection on one day for all of the trials scheduled during a monthly term. State v. Cisneros, 248 Neb. 372, 535 N.W.2d 703 (1995).



25-1632.01 - Petit jury; special panel in criminal cases.

25-1632.01. Petit jury; special panel in criminal cases.

Whenever there shall be pending in the criminal court any case, wherein the defendant shall be charged with a felony, and the judge holding the court is convinced from the circumstances of the case that a jury cannot be obtained from the regular panel to try the case, the judge may, in his discretion, prior to the day fixed for the trial of the case, direct the jury commissioner to draw, in the same manner as described in section 25-1632, such number of names as the judge or judges may direct as a special panel from which a jury may be selected to try such case, which panel shall be notified and summoned for said day the same as the regular panel.



25-1633 - Grand jury; how drawn; alternate jurors.

25-1633. Grand jury; how drawn; alternate jurors.

If a grand jury shall be required by law, or by order of the judge or judges, for any term of court, it shall be the duty of the jury commissioner to draw out of the box or wheel, containing the names of the grand jury list, in the presence of the judge or judges, forty names of persons. The jury commissioner shall then prepare a list of such names, which list shall contain the given names and surnames of persons named therein, their respective places of residence, and their several occupations. Such list shall then be turned over by the jury commissioner to a board to consist of the jury commissioner, the presiding judge of the district court, and one other person whom the presiding judge shall designate. The presiding judge shall be the chairperson. Such board shall select from the list of forty names, the names of sixteen persons, qualified as grand jurors under this section, and the persons whose names are so selected shall be the grand jurors. Such board shall also select from the list of forty names, the names of three additional persons to serve as alternate jurors. The alternate jurors shall sit with the grand jury and participate in all investigative proceedings to the same extent as the regular grand jurors. Alternate grand jurors shall be permitted to question witnesses, review evidence, and participate in all discussions of the grand jury which occur prior to the conclusion of presentation of evidence. When the grand jury has determined that no additional evidence is necessary for its investigation, the alternate grand jurors shall be separated from the regular grand jurors and shall not participate in any further discussions, deliberations, or voting of the grand jury unless one or more of the regular grand jurors is or are excused because of illness or other sufficient reason. Such alternate jurors shall fill vacancies in the order of their selection.

In selection of grand jury, names can be drawn from more than one panel. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).



25-1633.01 - Grand jury; summons.

25-1633.01. Grand jury; summons.

The jury commissioner shall immediately summon the persons selected under the provisions of section 25-1633, in the manner provided by law, for the summoning of petit jurors, to appear before said court at or before the hour of 11 a.m. on the day such judge or judges may direct, to serve as grand jurors for said term.



25-1633.02 - Repealed. Laws 1979, LB 234, § 18.

25-1633.02. Repealed. Laws 1979, LB 234, § 18.



25-1633.03 - Repealed. Laws 1979, LB 234, § 18.

25-1633.03. Repealed. Laws 1979, LB 234, § 18.



25-1634 - Petit jury; extra jurors to complete panel; talesmen.

25-1634. Petit jury; extra jurors to complete panel; talesmen.

If for any reason it appears to the judge that the panel of petit jurors will not be adequate at the opening of the court, or at any time during the term, the jury commissioner shall, when ordered by the judge or judges of the court draw, in the same manner and presence as the first drawing, such number of jurors as the judge or judges shall direct to fill such panel or as extra jurors, and those drawn shall be notified and summoned in the same manner as the others or as the court may direct. This shall also apply to the selection of talesmen for particular causes after the regular panel is exhausted.



25-1634.01 - Petit jury; appearance; excused; postponement of service.

25-1634.01. Petit jury; appearance; excused; postponement of service.

(1) Each person summoned, under the provisions of section 25-1634, shall forthwith appear before the court and if competent shall serve on the petit jury unless such person shall be excused from service or lawfully challenged. If necessary, jurors shall continue to be so drawn from time to time until the panel shall be filled.

(2) The court may postpone service of a qualified juror from one jury panel to a specific future panel. A written form shall be completed for each such juror, giving the juror's name and address and the reason for the postponement and bearing the signature of the district judge. Such form shall become a part of the official records of the jury commissioner. The names of jurors transferred from one panel to another shall be added to the names drawn for a particular panel as drawn under section 25-1632.



25-1634.02 - Petit jury; additional jurors; how chosen.

25-1634.02. Petit jury; additional jurors; how chosen.

When it is deemed necessary the judge shall direct the jury commissioner or the sheriff of the county or such other person as may be designated by the judge to summon from the bystanders or the body of the county a sufficient number of persons having the qualifications of jurors, as provided in section 25-1601, to fill the panel, in order that a jury may be obtained.

Right to summon talesmen is made to depend upon necessity, which is determinable by trial judge. Pribyl v. State, 165 Neb. 691, 87 N.W.2d 201 (1957).

In great emergency, jury can be selected from bystanders. Losieau v. State, 157 Neb. 115, 58 N.W.2d 824 (1953).



25-1634.03 - Petit jury; additional jurors; discharged; qualified as regular jurors.

25-1634.03. Petit jury; additional jurors; discharged; qualified as regular jurors.

When such a jury is obtained, the persons selected from the bystanders or from the body of the county to fill the panel and not chosen on the jury shall be discharged from the panel as soon as the judge or judges determine; Provided, that such persons selected from the bystanders or from the body of the county as provided in this section shall not thereafter be disqualified from service as jurors when regularly drawn in the manner provided in sections 25-1627 to 25-1630 unless excused by the judge.



25-1635 - Jurors; disclosing names; when permissible; penalty; access to juror qualification forms.

25-1635. Jurors; disclosing names; when permissible; penalty; access to juror qualification forms.

(1) It shall be unlawful for a jury commissioner or the officer in charge of the election records, or any clerk or deputy thereof, or any person who may obtain access to any record showing the names of persons drawn to serve as grand or petit jurors to disclose to any person, except to other officers in carrying out official duties or as herein provided, the name of any person so drawn or to permit any person to examine such record or to make a list of such names, except under order of the court. The application for such an order shall be filed in the form of a motion in the office of the clerk of the district court, containing the signature and residence of the applicant or his or her attorney and stating all the grounds on which the request for such order is based. Such order shall not be made except for good cause shown in open court and it shall be spread upon the journal of the court. Any person violating any of the provisions of this section shall be guilty of a Class IV felony. Notwithstanding the foregoing provisions of this section, the judge or judges in any district may, in his, her, or their discretion, provide by express order for the disclosure of the names of persons drawn from the revised key number list for actual service as grand or petit jurors.

(2) Notwithstanding subsection (1) of this section, the Supreme Court or an agent of the Supreme Court acting under the direction and supervision of the Chief Justice shall have access to juror qualification forms for research purposes. The Supreme Court and its agent shall treat such information as confidential, and nothing identifying any individual shall be released.



25-1636 - Jurors; competency; challenge.

25-1636. Jurors; competency; challenge.

It shall be ground for challenge for cause that any proposed juror lacks any of the qualifications provided by law. It shall not be a cause of challenge that a juror has read in the newspapers an account of the commission of a crime with which a prisoner is charged, if such juror shall state on oath that it is the belief of said person that he or she can render an impartial verdict according to the law and the evidence; and the court shall be satisfied as to the truth of such statement; Provided, that in the trial of any criminal cause the fact that a person called as a juror has formed an opinion based upon rumor or newspaper statements and as to the truth of which said juror has formed no opinion, shall not disqualify said person to serve as a juror on such cause, if said juror shall upon oath state that it is the belief of said person that he or she can fully and impartially render a verdict in accordance with the law and the evidence, and the court shall be satisfied as to the truth of such statement.

The fact that many, most, or even all the jurors knew something about the case in advance does not entitle a defendant to a change of venue, for a criminal defendant is not guaranteed a jury totally ignorant of the facts and circumstances of his or her case. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

It is not a cause challenge that a juror has read in the newspapers an account of the commission of a crime with which a prisoner is charged if such juror shall state on oath that it is the belief of that person that he or she can render an impartial verdict according to the law and the evidence, and the court shall be satisfied as to the truth of that statement. State v. Jacobs, 226 Neb. 184, 410 N.W.2d 468 (1987).

To safeguard constitutional right of trial by jury in criminal case, legislature has provided for challenges for cause. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

Failure to interrogate jurors as to his residence waives disqualification of juror who is nonresident of county. Marino v. State, 111 Neb. 623, 197 N.W. 396 (1924).

An employee of a party, including a corporate party, is ineligible to serve on a jury involving its employer, and the challenge to such potential jurors may be made by either party to the litigation. When a challenge to a potential juror or venire is made on the basis of employment of a potential juror by a party to the litigation, it is not necessary that the challenging party show that the potential juror is biased or cannot be impartial. Kusek v. Burlington Northern RR. Co., 4 Neb. App. 924, 552 N.W.2d 778 (1996).



25-1637 - Juries; proceedings stayed; panel quashed; grounds; procedures; new list, order for.

25-1637. Juries; proceedings stayed; panel quashed; grounds; procedures; new list, order for.

(1) A party may move to stay the proceedings, to quash the entire panel, or for other appropriate relief on the ground of substantial failure to comply with Chapter 25, article 16, in selecting the grand or petit jury. Such motion shall be made within seven days after the moving party discovered or by the exercise of diligence could have discovered the grounds for such motion, and in any event before the petit jury is sworn to try the case.

(2) Upon a motion filed under subsection (1) of this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with Chapter 25, article 16, the moving party is entitled to present, in support of the motion, the testimony of the jury commissioner or the clerk, any relevant records and papers not public or otherwise available which were used by the jury commissioner or the clerk, and any other relevant evidence. If the court determines that in selecting either a grand jury or a petit jury there has been a substantial failure to comply with Chapter 25, article 16, the court shall stay the proceedings pending the selection of the jury in conformity with Chapter 25, article 16, quash an entire panel, or grant other appropriate relief.

(3) The procedures prescribed by this section are the exclusive means by which the state, a person accused of a crime, or a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with Chapter 25, article 16.

(4) The contents of any records or papers used by the jury commissioner or the clerk in connection with the selection process and not made public under Chapter 25, article 16, shall not be disclosed, except in connection with the preparation or presentation of a motion under subsection (1) of this section, until after all persons on the revised proposed juror list have been discharged. The parties in a case may inspect, reproduce, and copy the records or papers at all reasonable times during the preparation and pendency of a motion under subsection (1) of this section.

(5) Whenever the entire panel is quashed the court shall make an order directing the jury commissioner to select a new key number in the manner provided in section 25-1627 and prepare a new proposed juror list in the manner provided in section 25-1628. The jury commissioner shall revise such list and qualify and summon jurors as provided in sections 25-1629 to 25-1630.

Under subsection (1) of this section, an objection pertaining to a failure to comply with Batson requirements must be made before the jury is sworn to try the case. An objection challenging prosecution's strike of juror because of race must be made prior to swearing of jury. State v. Covarrubias, 244 Neb. 366, 507 N.W.2d 248 (1993).



25-1638 - Repealed. Laws 1979, LB 234, § 18.

25-1638. Repealed. Laws 1979, LB 234, § 18.



25-1639 - Juror; serve; limitations.

25-1639. Juror; serve; limitations.

In any five-year period no person shall be required to:

(1) Serve as a petit juror for more than four calendar weeks, except if necessary to complete service in a particular case;

(2) Serve on more than one grand jury; or

(3) Serve as both a grand and petit juror.



25-1640 - Employee; penalized due to jury service; prohibited; penalty.

25-1640. Employee; penalized due to jury service; prohibited; penalty.

Any person who is summoned to serve on jury duty shall not be subject to discharge from employment, loss of pay, loss of sick leave, loss of vacation time, or any other form of penalty, as a result of his or her absence from employment due to such jury duty, upon giving reasonable notice to his or her employer of such summons. Any person who is summoned to serve on jury duty shall be excused upon request from any shift work for those days required to serve as a juror without loss of pay. No employer shall subject an employee to discharge, loss of pay, loss of sick leave, loss of vacation time, or any other form of penalty on account of his or her absence from employment by reason of jury duty, except that an employer may reduce the pay of an employee by an amount equal to any compensation, other than expenses, paid by the court for jury duty. Any person violating the provisions of this section shall be guilty of a Class IV misdemeanor.



25-1641 - Petit jurors; how selected.

25-1641. Petit jurors; how selected.

Unless the judge or judges shall order that no jury be drawn, the jury commissioner shall select a list of petit jurors in the manner directed by the judge or judges pursuant to this section. At least ten days before the first day of any jury term of the district court or ten days before the day the jury is otherwise directed to report, three of the judges of the court if there be three, or one of the judges if there be less than three, or a judge of the county court or the sheriff or such other elective officer of the county as the judge or judges may designate shall appear at the office of the jury commissioner who, in the presence of such judge or judges or the sheriff or other officer of the county so designated by the judge or judges, shall select by chance the names of thirty persons or such number as the judge or judges may otherwise direct, for each judge sitting with a jury in such court, as petit jurors for such term. The person selecting the names may use an electrical or mechanical system or device in carrying out his or her duties pursuant to this section.

If an electronic or mechanical system or device is used to select the petit jurors, the judge or judges or the sheriff or other elective officer so designated need not be personally present at the office of the jury commissioner during such selection. In lieu thereof, the presiding judge or his or her designated representative may direct the jury commissioner to select at random from the proposed jury list a specified number of petit jurors for such term of court or, if more than one jury panel is summoned during such term, for each such panel.



25-1642 - Petit jury; special; how drawn.

25-1642. Petit jury; special; how drawn.

Notwithstanding that an order has been entered that no jury be called for a term, a judge of the district court may thereafter by special order direct that a jury be drawn as provided in section 25-1641 and called to report at a specified time set out in the order.



25-1643 - Petit jury; how notified.

25-1643. Petit jury; how notified.

The jury commissioner shall immediately after the selection, referred to in sections 25-1641 and 25-1642, mail a juror qualification form to each proposed juror pursuant to section 25-1629.01.



25-1701 - Repealed. Laws 2003, LB 19, § 7.

25-1701. Repealed. Laws 2003, LB 19, § 7.



25-1702 - Repealed. Laws 2003, LB 19, § 7.

25-1702. Repealed. Laws 2003, LB 19, § 7.



25-1703 - Repealed. Laws 2001, LB 489, § 15.

25-1703. Repealed. Laws 2001, LB 489, § 15.



25-1704 - Repealed. Laws 2001, LB 489, § 15.

25-1704. Repealed. Laws 2001, LB 489, § 15.



25-1705 - Security for costs; judgment against surety upon motion; satisfaction.

25-1705. Security for costs; judgment against surety upon motion; satisfaction.

After final judgment has been rendered in an action in which security for costs has been given, as required by this chapter, the court, on motion of any person having a right to such costs, or any part thereof, after ten days' notice of such motion, may enter judgment against the surety for the amount of the costs or so much thereof as may be unpaid. Executions may be issued on such judgment, as in other cases, for the use and benefit of the persons entitled to such costs. In the event that a cash bond has been given, the court shall, on motion of any person having a right to such costs, or any part thereof, after ten days' notice of such motion, enter judgment for the amount of costs or so much thereof as may be unpaid, and shall proceed to pay the same from the cash bond; and any surplus remaining after such costs have been paid and satisfied shall be returned to the party who posted the cash bond.

Section is not applicable to cost bond of appellant required by rule of Supreme Court. Dunn v. Bozarth, 64 Neb. 862, 90 N.W. 954 (1902).



25-1706 - Costs upon disclaimer.

25-1706. Costs upon disclaimer.

Where defendants disclaim having any title or interest in land or other property, the subject matter of the action, they shall recover their costs unless for special reasons the court decides otherwise.

This section is declaratory of equity rule; court has discretion. Fowler v. Brown, 51 Neb. 414, 71 N.W. 54 (1897).

In action on official bond of state officers, state law governs in federal court; surety is liable where sheriff made arrest in conformity with duty under state law but used excessive force. Bassinger v. United States Fidelity & Guaranty Co., 58 F.2d 573 (8th Cir. 1932).



25-1707 - Costs on motions, continuances, and amendments.

25-1707. Costs on motions, continuances, and amendments.

Unless otherwise provided by statute, the costs of motions, continuances, amendments, and the like, shall be taxed and paid as the court in its discretion may direct.



25-1708 - Plaintiff's costs; when allowed.

25-1708. Plaintiff's costs; when allowed.

Where it is not otherwise provided by this and other statutes, costs shall be allowed of course to the plaintiff, except as waived or released in writing by the plaintiff, upon a voluntary payment to the plaintiff after the action is filed but before judgment, or upon a judgment in favor of the plaintiff, in actions for the recovery of money only or for the recovery of specific real or personal property.

1. Allowance

2. Disallowance

3. Miscellaneous

1. Allowance

Plaintiff, in action for recovery of money only, is ordinarily entitled to costs where he recovers judgment. Rehn v. Bingaman, 152 Neb. 171, 40 N.W.2d 673 (1950).

In a suit to quiet title in persons claiming adverse possession of specific real property, costs follow the judgment. Hallowell v. Borchers, 150 Neb. 322, 34 N.W.2d 404 (1948).

Ordinary rule is that the successful party is entitled to judgment for costs. Tobas v. Mutual Building & Loan Assn., 147 Neb. 676, 24 N.W.2d 870 (1946).

Where a judgment is obtained for the recovery of specific real property the costs follow the judgment. Tuttle v. Wyman, 146 Neb. 146, 18 N.W.2d 744 (1945).

Where plaintiff's action is for a recovery of money only, costs shall be allowed of course to the plaintiff upon a judgment in his favor. Shellenbarger v. Shellenbarger, 137 Neb. 762, 291 N.W. 95 (1940).

Where judgment is properly rendered against surety company on official bond a reasonable attorney's fee may be taxed as part of costs. Ericsson v. Streitz, 132 Neb. 692, 273 N.W. 17 (1937).

On appeal from justice court by defendant, where no setoff is pleaded, plaintiff is entitled to costs regardless of amount of judgment. Miller v. Henderson, 76 Neb. 383, 107 N.W. 586 (1906).

In an equity action seeking declaratory judgment and injunction, the taxation of costs by the trial court to the plaintiff in whose favor judgment was entered was not an abuse of discretion. R & S Investments v. Auto Auctions, 15 Neb. App. 267, 725 N.W.2d 871 (2006).

2. Disallowance

Award of costs to plaintiff was not required in equity action to determine lien. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

Judgment on counterclaim for nominal damages would not carry costs when plaintiff was entitled to judgment in substantial amount. Stewart v. Spade Township, 157 Neb. 93, 58 N.W.2d 841 (1953).

This section provides no basis for taxing to a defendant in a civil action the costs of transporting a plaintiff who is an incarcerated person and who must be transported pursuant to section 25-1233. Jacob v. Schlichtman, 16 Neb. App. 783, 753 N.W.2d 361 (2008).

3. Miscellaneous

This section does not apply strictly where defendant prevails on a counterclaim; the fact that a defendant may procedurally bring a cause as a counterclaim does not preclude him from recovery of costs when he prevails on such. Langel Chevrolet-Cadillac v. Midwest Bridge, 213 Neb. 283, 329 N.W.2d 97 (1983).

In a suit for both money damages and equitable relief, the trial court was correct in denoting the action one in equity and finding that this section does not apply. Hein v. M&N Feed Yards, Inc., 205 Neb. 691, 289 N.W.2d 756 (1980).

Section recognizes common law precept. Keller v. State, 184 Neb. 853, 172 N.W.2d 782 (1969).

Costs which have accrued in district court prior to judgment of reversal abide the final determination of the cause. National Masonic Accident Assn. v. Burr, 57 Neb. 437, 77 N.W. 1098 (1899).



25-1709 - New or additional security.

25-1709. New or additional security.

The court may order new or additional security at any time upon notice and on reasonable and proper terms.



25-1710 - Defendant's costs; when allowed.

25-1710. Defendant's costs; when allowed.

Costs shall be allowed of course to any defendant upon a judgment in his favor in the actions mentioned in section 25-1708.

Section recognizes common law precept. Keller v. State, 184 Neb. 853, 172 N.W.2d 782 (1969).

Defendant is ordinarily entitled to recover costs upon a judgment in his favor. Rehn v. Bingaman, 152 Neb. 171, 40 N.W.2d 673 (1950).

Successful party should be allowed costs as of course, where no reason appears why general rule should not be followed. Tobas v. Mutual Building & Loan Assn., 147 Neb. 676, 24 N.W.2d 870 (1946).

Defendant is not entitled to costs paid by him in order to obtain a change of venue. Moss v. Lindsey, 62 Neb. 829, 88 N.W. 119 (1901).



25-1711 - Award and taxation of costs; power of court to exercise discretion; frivolous appeals in jury cases; actual fees and expenses.

25-1711. Award and taxation of costs; power of court to exercise discretion; frivolous appeals in jury cases; actual fees and expenses.

In other actions the court may award and tax costs, and apportion the same between the parties on the same or adverse sides, as in its discretion it may think right and equitable. In all cases of appeals from an inferior court or when an original filing made in the district court is within the jurisdictional limits of an inferior court, and a jury is demanded, the court may in its discretion tax as costs the actual fees and expenses necessitated by such jury if the court finds that the appeal was taken or the original filing was made for a frivolous or capricious reason, and such costs may be apportioned between the parties on the same or adverse sides.

1. Discretion of court

2. Miscellaneous

1. Discretion of court

The district court did not abuse its discretion in allocating costs between several parties. City of Falls City v. Nebraska Mun. Power Pool, 281 Neb. 230, 795 N.W.2d 256 (2011).

It is within the discretion of a trial court to tax costs in certain proceedings as it may think right and equitable. States v. Anderson, 219 Neb. 545, 364 N.W.2d 38 (1985).

In a suit for both money damages and equitable relief, the trial court was correct in denoting the action one in equity and finding that this section applied. Hein v. M&N Feed Yards, Inc., 205 Neb. 691, 289 N.W.2d 756 (1980).

Upon reversal of a judgment, Supreme Court may apportion costs on appeal between the parties. Richardson v. Waterite Co., 169 Neb. 263, 99 N.W.2d 265 (1959).

In equity action, taxation of costs rests in discretion of trial court. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

Where each party prevails in part, trial court has discretion in taxation of costs. Ricenbaw v. Kraus, 157 Neb. 723, 61 N.W.2d 350 (1953).

Discretion conferred on court in taxing costs is not arbitrary but a legal one. Stocker v. Wells, 155 Neb. 472, 52 N.W.2d 284 (1952).

Action of trial court in taxing costs is not reviewable unless abuse of discretion is shown. In re Estate of Nielsen, 135 Neb. 110, 280 N.W. 246 (1938).

In equity cases, the court has a sound discretion in taxing costs, but attorney's fees cannot be taxed as costs against the successful litigant. Hering v. Simon, 77 Neb. 60, 108 N.W. 154 (1906).

Discretion conferred is not arbitrary. Fee of guardian ad litem in will contest was properly chargeable to proponents. In re Clapham's Estate, 73 Neb. 492, 103 N.W. 61 (1905).

Costs in Supreme Court are entirely under the control and in the discretion of the court. German Nat. Bank of Beatrice v. Beatrice Rapid Transit & Power Co., 69 Neb. 115, 95 N.W. 49 (1903).

Where there are no provisions as to taxing costs, it is discretionary with court, and ruling will not be disturbed unless abused. Woodard v. Baird, 43 Neb. 310, 61 N.W. 612 (1895).

Court may apportion costs in child support case. Jones v. State ex rel. Gibson, 14 Neb. 210, 14 N.W. 901 (1883).

Discretion conferred is legal, within limits of legal and equitable principles. Albers v. Dillavou, 4 Neb. Unof. 340, 93 N.W. 937 (1903).

Taxation of costs will not be interfered with unless abuse is shown. Porter v. Trompen, 2 Neb. Unof. 76, 96 N.W. 226 (1901).

In an equity action seeking declaratory judgment and injunction, the taxation of costs by the trial court to the plaintiff in whose favor judgment was entered was not an abuse of discretion. R & S Investments v. Auto Auctions, 15 Neb. App. 267, 725 N.W.2d 871 (2006).

2. Miscellaneous

Costs may not be taxed against persons who are not parties to the litigation. State v. Canizales, 240 Neb. 811, 484 N.W.2d 446 (1992); Ludwig v. Board of County Commissioners, 170 Neb. 600, 103 N.W.2d 838 (1960).

This section does not apply to actions for the recovery of money only, but rather only to "other" actions. Langel Chevrolet-Cadillac v. Midwest Bridge, 213 Neb. 283, 329 N.W.2d 97 (1983).

In contest over construction of a trust created by will, costs were chargeable to trustee and paid as an expense of administration. Hauschild v. Hauschild, 176 Neb. 319, 126 N.W.2d 192 (1964).

Costs can only be taxed against parties to the litigation. Ludwig v. Board of County Commissioners, 170 Neb. 600, 103 N.W.2d 838 (1960).

This section does not apply to actions for recovery of money only. Shellenbarger v. Shellenbarger, 137 Neb. 762, 291 N.W. 95 (1940).

Taxation of costs is ministerial, and clerk may tax costs after term, within reasonable time. Barkley v. Pool, 105 Neb. 203, 180 N.W. 77 (1920).

Costs in will contest may be paid out of trust estate. Smullin v. Wharton, 83 Neb. 328, 119 N.W. 773 (1909), opinion modified and rehearing denied 83 Neb. 346, 121 N.W. 441 (1909).

Court cannot allow costs to unsuccessful contestant of will. Wallace v. Sheldon, 56 Neb. 55, 76 N.W. 418 (1898).



25-1712 - Successive actions against joinable parties; limit to recovery by plaintiff.

25-1712. Successive actions against joinable parties; limit to recovery by plaintiff.

Where several actions are brought on one bill of exchange, promissory note, or other obligation or instrument in writing, against several parties, who might have been joined as defendants in the same action, no costs shall be recovered by the plaintiff in more than one of such actions, if the parties proceeded against in the other actions were, at the commencement of the previous action, openly within the state.



25-1713 - Sheriff's fees; summons issued out of county; return.

25-1713. Sheriff's fees; summons issued out of county; return.

When a summons is issued to another county than that in which the action or proceeding is pending, it may be returned by mail, and the sheriff shall be entitled to the same fees as if the summons had issued in the county of which he is sheriff.



25-1714 - Application for postponement of trial; condition.

25-1714. Application for postponement of trial; condition.

When an application shall be made to a court of record to postpone a trial, the payment to the adverse party of a sum not exceeding ten dollars, besides the costs of the term, may in the discretion of the judges be imposed as a condition of granting the postponement.

Awarding costs is discretionary with court. Coombs v. Brenklander, 29 Neb. 586, 45 N.W. 929 (1890).



25-1715 - Costs on motion; limit; how taxed.

25-1715. Costs on motion; limit; how taxed.

Costs may be allowed on a motion, in the discretion of the court or judge, not exceeding ten dollars, which shall be absolute against the losing party on such motion, except that this provision shall not apply to verbal motions during the course of the trial.



25-1716 - Unpaid costs; lien; terminates.

25-1716. Unpaid costs; lien; terminates.

The judgment for unpaid court costs in any court of this state shall cease to be a lien on real estate unless action has been brought thereon within (1) five years after the latest partial payment has been made thereon, or (2) five years after such case becomes inactive or is closed by final judgment. The lien of any unpaid costs as of February 20, 1974, which would otherwise be terminated by this section shall continue for one year from such date at which time it shall terminate unless an action has been brought thereon within such year.



25-1717 - Bond for cost, appeal, supersedeas, injunction, or attachment; county and employees; exemption.

25-1717. Bond for cost, appeal, supersedeas, injunction, or attachment; county and employees; exemption.

No bond for cost, appeal, supersedeas, injunction, or attachment shall be required of any county or of any officer, board, head of any board, department, head of any department, commission, head of any commission, agent, or employee of any county in any proceeding or court action in which the county or any officer, board, head of any board, department, head of any department, commission, head of any commission, agent, or employee of the county is a party litigant in its, his, or her official capacity.



25-1801 - Claims of four thousand dollars or less; recovery; costs; interest; attorney's fees.

25-1801. Claims of four thousand dollars or less; recovery; costs; interest; attorney's fees.

Any person, partnership, limited liability company, association, or corporation in this state having a claim which amounts to four thousand dollars or less against any person, partnership, limited liability company, association, or corporation doing business in this state for (1) services rendered, (2) labor done, (3) material furnished, (4) overcharges made and collected, (5) lost or damaged personal property, (6) damage resulting from delay in transmission or transportation, (7) livestock killed or injured in transit, or (8) charges covering articles and service affecting the life and well-being of the debtor which are adjudged by the court to be necessaries of life may present the same to such person, partnership, limited liability company, association, or corporation, or to any agent thereof, for payment in any county where suit may be instituted for the collection of the same. If, at the expiration of ninety days after the presentation of such claim, the same has not been paid or satisfied, he, she, or it may institute suit thereon in the proper court. If payment is made to the plaintiff by or on behalf of the defendant after the filing of the suit but before judgment is taken, except as otherwise agreed in writing by the plaintiff, the plaintiff shall be entitled to receive the costs of suit whether by voluntary payment or judgment. If he, she, or it establishes the claim and secures judgment thereon, he, she, or it shall be entitled to recover the full amount of such judgment and all costs of suit thereon, and, in addition thereto, interest on the amount of the claim at the rate of six percent per annum from the date of presentation thereof, and, if he, she, or it has an attorney employed in the case, an amount for attorney's fees as provided in this section. If the cause is taken to an appellate court and plaintiff shall recover judgment thereon, the appellate court shall tax as costs in the action, to be paid to the plaintiff, an additional amount for attorney's fees in such appellate court as provided in this section, except that if the party in interest fails to recover a judgment in excess of the amount that may have been tendered by any person, partnership, limited liability company, association, or corporation liable under this section, then such party in interest shall not recover the attorney's fees provided by this section. Attorney's fees shall be assessed by the court in a reasonable amount but shall in no event be less than ten dollars when the judgment is fifty dollars or less and when the judgment is over fifty dollars up to four thousand dollars the attorney's fee shall be ten dollars plus ten percent of the judgment in excess of fifty dollars.

1. Allowance

2. Denial

3. Procedure

4. Miscellaneous

1. Allowance

Plaintiff allowed fee hereunder for services of his counsel. Bauer v. Board of Regents of University of Nebraska, 192 Neb. 87, 219 N.W.2d 236 (1974).

Under this section when the judgment is over fifty dollars, the attorney's fee allowable is fixed at the sum of ten dollars plus ten percent of the judgment in excess of fifty dollars. Potts v. Mahood, 187 Neb. 142, 187 N.W.2d 655 (1971).

Attorney's fee correctly computed under facts of case. Sinnett v. Hie Food Products, Inc., 185 Neb. 221, 174 N.W.2d 720 (1970).

Allowance of attorney's fee for services in Supreme Court was proper in suit on open running account. Lewis v. Hiskey, 166 Neb. 402, 89 N.W.2d 132 (1958).

Allowance of attorneys' fees for services in Supreme Court sustained. Benson v. General Implement Corporation, 151 Neb. 234, 37 N.W.2d 223 (1949).

Party must plead and prove conditions precedent to be entitled to allowance of an attorney's fee. Haley v. Fleming, 148 Neb. 407, 27 N.W.2d 626 (1947).

It is the practice to allow attorney's fees and expenses only where provided by statute or where uniform course of procedure has been to allow such recovery. Blacker v. Kitchen Bros. Hotel Co., 133 Neb. 66, 273 N.W. 836 (1937).

Reasonable attorney's fee may be taxed against employer on claim for wages. Dobney v. Chicago & N. W. Ry. Co., 120 Neb. 824, 235 N.W. 585 (1931).

Section is not unconstitutional as providing penalty in favor of individual. Daily v. Chicago, St. P., M. & O. Ry. Co., 110 Neb. 481, 194 N.W. 676 (1923).

2. Denial

Attorney's fee for collecting an attorney's fee not allowed where first fee was expense claimed against trust fund. Krause v. State Farm Mut. Auto. Ins. Co., 184 Neb. 588, 169 N.W.2d 601 (1969).

Voluntary reduction in amount of claim to one thousand dollars did not authorize allowance of attorney's fee. Hancock v. Parks, 172 Neb. 442, 110 N.W.2d 69 (1961).

Denial of attorney's fee based upon claim against a fund paid into court was proper. United Services Automobile Assn. v. Hills, 172 Neb. 128, 109 N.W.2d 174 (1961).

Prayer for a total amount in excess of one thousand dollars due on one cause of action did not authorize allowance of attorney's fees. Schaffer v. Strauss Brothers, 164 Neb. 773, 83 N.W.2d 543 (1957).

Attorney's fees were not recoverable in action to enforce judgment. Ehlers v. Campbell, 159 Neb. 328, 66 N.W.2d 585 (1954).

3. Procedure

In order to receive an attorney fee under this section, it is necessary to plead and prove all the conditions precedent enumerated in the statute. Guaranteed Foods v. Rison, 207 Neb. 400, 299 N.W.2d 507 (1980).

Where request for attorney's fees failed to show compliance with this section or Rule 8 b 3 of Rules of the Supreme Court, 1974, it was disallowed. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).

Prejudgment interest and an attorney's fee cannot be recovered hereunder unless it is proved the claim was presented ninety days before suit commenced. Andrews Electric Co. v. Farm Automation, Inc., 188 Neb. 669, 198 N.W.2d 463 (1972).

To collect attorney's fee hereunder, plaintiff must plead and prove conditions precedent. Nichol v. Clema, 188 Neb. 74, 195 N.W.2d 233 (1972); Andrews v. Wilkie, 181 Neb. 398, 148 N.W.2d 924 (1967).

4. Miscellaneous

Cited and held not in point on facts in action involving fidelity policy or bond. Beshaler v. Helberg, 187 Neb. 584, 193 N.W.2d 261 (1971).

Allowance of attorney's fee within the limitations provided are within the sound discretion of the trial court. Anoka-Butte Lumber Co. v. Malerbi, 180 Neb. 256, 142 N.W.2d 314 (1966).



25-1802 - Award of fees and expenses against state; terms; defined.

25-1802. Award of fees and expenses against state; terms; defined.

For purposes of sections 25-1802 to 25-1807, unless the context otherwise requires:

(1) Fees and other expenses shall mean reasonable attorney's fees and the reasonable expense of expert witnesses plus court costs, but shall not include any portion of an attorney's fee or salary paid by a unit of local, state, or federal government in the case;

(2) State shall mean the State of Nebraska, a state agency, or any official of the state acting in his or her official capacity; and

(3) State agency shall mean any state constitutional office, any state administrative department, or any state board or commission established by an act of the Legislature.



25-1803 - Award of fees and expenses against state; when authorized.

25-1803. Award of fees and expenses against state; when authorized.

(1) Unless otherwise provided by law, the court having jurisdiction over a civil action brought by the state or an action for judicial review brought against the state pursuant to the Administrative Procedure Act shall award fees and other expenses to the prevailing party unless the prevailing party is the state, except that the court shall not award fees and expenses if it finds that the position of the state was substantially justified.

(2) The court, in its discretion, may reduce the amount to be awarded pursuant to this section, or deny an award, to the extent that the prevailing party, during the course of the proceedings engaged in conduct which unduly and unreasonably protracted the final resolution of the matter in controversy or when an overriding public interest exists which would make an award unjust.

Subsection (1) of this section acts as a limited waiver of the state's sovereign immunity in civil actions brought by the state to the extent that fees and expenses shall be awarded except when the court finds that the position of the State was substantially justified. Action for contempt brought by intervening prospective adoptive parents when Department of Social Services did not comply with unsupervised visitation order issued in an action brought by the department was a suit brought by the State for the purposes of this section. In re Interest of Krystal P. et al., 251 Neb. 320, 557 N.W.2d 26 (1996).

The establishment of "substantial justification" for a position under the provisions of this section is dependent upon the circumstances of each case. For the purposes of this section, a position has substantial justification if it has a reasonable basis both in law and in fact. The unsuccessful pursuit of a position by the State does not, in and of itself, establish that the position was not "substantially justified" so as to entitle the prevailing party to the award of fees and other expenses under the provisions of this section. Meier v. State, 227 Neb. 376, 417 N.W.2d 771 (1988).

Attorney fees may be awarded under this section only in legal and administrative proceedings initiated after July 17, 1982. Drinkwine v. Flebbe, 219 Neb. 291, 363 N.W.2d 152 (1985).



25-1804 - Award of fees and expenses against state; conditions; application.

25-1804. Award of fees and expenses against state; conditions; application.

(1) A party seeking an award for fees and other expenses pursuant to sections 25-1802 to 25-1807 shall, not later than thirty days after the entry of the final judgment in the action, submit to the court an application which provides evidence of eligibility for an award pursuant to such sections and which specifies the amount sought. If the amount sought includes an attorney's fee or the fee for an expert witness, the application shall include an itemized statement for each such fee indicating the actual time expended in service to the applicant and the rate at which the fees were computed.

(2) Notwithstanding any other provision of such sections, fees and other expenses shall be awarded as provided in such sections only to those prevailing parties who are:

(a) Natural persons; or

(b) A sole proprietorship, partnership, limited liability company, corporation, association, or public or private organization:

(i) That had an average daily employment of fifty persons or less for the twelve months preceding the filing of such action; and

(ii) Whose gross receipts for the twelve-month period preceding the filing of the action was two million dollars or less or whose average gross receipts for the three twelve-month periods preceding the filing of such appeal pursuant to the Administrative Procedure Act was two million dollars or less, whichever amount is greater.

Attorney fees may be awarded under this section only in legal and administrative proceedings initiated after July 17, 1982. Drinkwine v. Flebbe, 219 Neb. 291, 363 N.W.2d 152 (1985).



25-1805 - Award of fees and expenses against state; additional to compensation.

25-1805. Award of fees and expenses against state; additional to compensation.

Fees and expenses awarded pursuant to sections 25-1802 to 25-1807 may be ordered in addition to any compensation awarded in a judgment.



25-1806 - Award of fees and expenses against state; how paid.

25-1806. Award of fees and expenses against state; how paid.

Fees and expenses awarded by a federal court or pursuant to sections 25-1802 to 25-1805 shall be paid in the manner provided in the State Miscellaneous Claims Act. Claims for such fees and expenses shall be filed with the State Claims Board in the manner provided in such act.



25-1807 - Award of fees and expenses against state; proceedings to which applicable.

25-1807. Award of fees and expenses against state; proceedings to which applicable.

Sections 25-1802 to 25-1807 shall apply only to legal and administrative proceedings initiated after July 17, 1982.



25-1808 - Actions between state agencies, boards, commissions, constitutional officers, and members of the Legislature; costs awarded; when.

25-1808. Actions between state agencies, boards, commissions, constitutional officers, and members of the Legislature; costs awarded; when.

Notwithstanding sections 25-1803, 25-21,210, 81-8,228, and 84-216, whenever a state agency, board, commission, or constitutional officer, any person acting in behalf of the agency, board, commission, or constitutional officer, or the Legislature brings a legal action or proceeding against another agency, board, commission, or constitutional officer or the Legislature, and fails to substantially prevail in the action or proceeding, as determined by the court, the party against whom the action is brought shall be awarded fees and other expenses incident to the action or proceeding by the court. Fees and expenses that shall be awarded include reasonable attorney's fees, reasonable expert witness fees, and court costs. If the Attorney General represented the agency, board, commission, constitutional officer, or Legislature, he or she shall prepare a billing of the services provided by his or her office, and the amount billed less any reduction made by the court shall be paid to the Legal Services Fund. The agency, board, commission, constitutional officer, or Legislature responsible for the payment of fees and expenses pursuant to this section shall make payment from funds appropriated to the agency, board, commission, constitutional officer, or Legislature unless a special fund or appropriation has been made for such purpose by the Legislature.



25-1809 - Legal Services Fund; created; use; transfers.

25-1809. Legal Services Fund; created; use; transfers.

There is hereby created the Legal Services Fund to be administered by the Director of Administrative Services. All money received by the Attorney General or directed to be deposited in the fund by any state agency, board, commission, or constitutional officer or the Legislature pursuant to section 25-1808 shall be deposited into the fund. At the end of each fiscal year, the director shall transfer from the fund into the budget of the appropriate state agency, board, commission, or constitutional office or the Legislature those fees and expenses that have been awarded by the court. In those instances when the Attorney General has billed a state agency, board, commission, or constitutional officer or the Legislature, the money awarded shall be appropriated to the budget of the Attorney General. The director shall electronically submit a summary of such transfers to the Legislature at the end of each fiscal year.



25-1901 - District court; appellate jurisdiction; scope.

25-1901. District court; appellate jurisdiction; scope.

A judgment rendered or final order made by any tribunal, board, or officer exercising judicial functions and inferior in jurisdiction to the district court may be reversed, vacated, or modified by the district court, except that the district court shall not have jurisdiction over (1) appeals from a juvenile court as defined in section 43-245, (2) appeals from a county court in matters arising under the Nebraska Probate Code or the Nebraska Uniform Trust Code, in matters involving adoption or inheritance tax, or in domestic relations matters, or (3) appeals within the jurisdiction of the Tax Equalization and Review Commission.

1. Scope

2. When review allowed

3. When review denied

4. Miscellaneous

1. Scope

When an entity such as a city council is exercising its judicial functions, the petition in error statute is the proper method for challenging such actions. Johnson v. City of Kearney, 277 Neb. 481, 763 N.W.2d 103 (2009).

Pursuant to this section, a district court has jurisdiction over a petition-in-error proceeding only when it is reviewing a judgment rendered or final order made by any tribunal, board, or officer exercising judicial functions and inferior in jurisdiction to the district court. Clayton v. Lacey, 256 Neb. 282, 589 N.W.2d 529 (1999).

This section does not apply to judgments of the county court, and the exclusive method of obtaining district court review of a county court decision is by appeal. Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).

In reviewing the decision of a tribunal in a petition in error proceeding, a court is to determine whether the tribunal acted within its jurisdiction and whether the decision rendered is supported by sufficient relevant evidence and is restricted to the record created before the lower tribunal. Crown Products Co. v. City of Ralston, 253 Neb. 1, 567 N.W.2d 294 (1997).

A city council is a tribunal whose decision can be reversed, vacated, or modified by a court of proper jurisdiction. Abboud v. Lakeview, Inc., 237 Neb. 326, 466 N.W.2d 442 (1991).

Where no other method of appeal is provided, one may obtain judicial review by proceedings in error under this statute. Moore v. Black, 220 Neb. 122, 368 N.W.2d 488 (1985).

A petition in error is designed to review the decision of the inferior tribunal. It is not to act as a super legislative or administrative agency to come to an independent conclusion. Andrews v. City of Fremont, 213 Neb. 148, 328 N.W.2d 194 (1982).

The State Board of Education hearing appeals under section 79-1103.05 acts in a quasi-judicial capacity and therefor either party may appeal its decision under this section or under section 84-917. Richardson v. Board of Education, 206 Neb. 18, 290 N.W.2d 803 (1980).

Orders of the Department of Public Welfare made pursuant to section 68-1016, may be reviewed by petition in error as well as by appeal. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

An appeal in a post conviction proceeding from a court inferior to the district court may be taken to the district court only. State v. Williams, 188 Neb. 802, 199 N.W.2d 611 (1972).

Granting of disability pension under city ordinance in question was quasi-judicial function; upon refusal to grant pension, proper remedy is by way of petition in error or appeal. Watts v. City of Omaha, 184 Neb. 41, 165 N.W.2d 104 (1969).

It is mandatory and jurisdictional under this section that a petition in error be filed in the appellate court and a properly authenticated transcript be filed within one calendar month after the rendition of the judgment or final order. Friedman v. State, 183 Neb. 9, 157 N.W.2d 855 (1968).

In a proceeding under this section, it is mandatory that the transcript be properly authenticated and timely filed to vest the appellate court with jurisdiction of the subject matter. Lemburg v. Nielsen, 182 Neb. 747, 157 N.W.2d 381 (1968).

Denial of petition for incorporation of a village may be reviewed by petition in error. Little v. Board of County Commissioners, 179 Neb. 655, 140 N.W.2d 1 (1966).

In a proceeding under this section it is mandatory that a petition in error and transcript be timely filed to vest appellate court with jurisdiction. Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963); Harms v. County Board of Supervisors, 173 Neb. 687, 114 N.W.2d 713 (1962).

This and succeeding nine sections provide an effective procedure to secure a review by the district court of a final order made by the county court. Consolidated Credit Corporation v. Berger, 141 Neb. 598, 4 N.W.2d 571 (1942).

This section is in pari materia with section providing for appeal in probate cases. In re Estate of Mathews, 125 Neb. 737, 252 N.W. 210 (1933).

Order approving executor's account, requiring further report, and continuing proceedings, was not "final order." In re Hansen's Estate, 117 Neb. 551, 221 N.W. 694 (1928).

Error proceedings lie to review proceedings in justice court to try right of property. McCormick Harvesting Machine Co. v. Scott, 66 Neb. 479, 92 N.W. 599 (1902).

Section is broad enough to include decree of adoption of probate court. Ferguson v. Herr, 64 Neb. 649, 90 N.W. 625 (1902), reversed on rehearing 64 Neb. 659, 94 N.W. 542 (1903).

To take error proceedings, there must be a final order or judgment. Reynolds v. City of Tecumseh, 48 Neb. 785, 67 N.W. 792 (1896).

2. When review allowed

Where a city building board of review received evidence and considered statements by the applicant and city officials before making its determination of whether the facts supported the notice of violation, the board exercised "judicial functions." McNally v. City of Omaha, 273 Neb. 558, 731 N.W.2d 573 (2007).

A petition in error is the proper proceeding to obtain review of an action of a city council, which is a tribunal inferior to the district court. In reviewing a decision based on a petition in error, an appellate court determines whether the inferior tribunal acted within its jurisdiction and whether the inferior tribunal's decision is supported by sufficient relevant evidence. Luet, Inc. v. City of Omaha, 247 Neb. 831, 530 N.W.2d 633 (1995).

A decision by the Nebraska Department of Correctional Services Appeals Board will not be reviewed by the district court unless a petition for review is filed within the 30-day limit prescribed by section 25-1931. Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

Orders made in the exercise of judicial functions by a board inferior to the district court are reviewable by error proceedings. Emry v. Lake, 181 Neb. 568, 149 N.W.2d 520 (1967).

Changes made by county superintendent of schools in proceedings to change school district boundaries may be reviewed in district court either by appeal or by error proceedings. Moser v. Turner, 180 Neb. 635, 144 N.W.2d 192 (1966).

It is only where a tribunal acts judicially that a review by error proceedings is allowed. Longe v. County of Wayne, 175 Neb. 245, 121 N.W.2d 196 (1963).

Review may be had by petition in error of proceedings by city council in the levy of special assessments for paving. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Final order of city council could be reviewed by error proceedings. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).

Order of county superintendent of schools may be reviewed by error proceedings. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1958).

Order of Superintendent of Public Instruction was reviewable by petition in error. Schutte v. Schmitt, 162 Neb. 162, 75 N.W.2d 656 (1956).

Action taken in reorganization of school district could be reviewed in district court. School District No. 49 of Lincoln County v. School District No. 65-R of Lincoln County, 159 Neb. 262, 66 N.W.2d 561 (1954).

Review in district court of appraisement of improvements on school lands was authorized. Jessen v. Blackard, 159 Neb. 103, 65 N.W.2d 345 (1954).

Error proceedings to district court were available to review action of county committee under Reorganization of School Districts Act. Nickel v. School Board of Axtell, 157 Neb. 813, 61 N.W.2d 566 (1953).

Error proceedings were available to review action appraising improvements on school land leases. From v. Sutton, 156 Neb. 411, 56 N.W.2d 441 (1953).

District court may review county court's exercise of probate jurisdiction by proceedings in error. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Error may be prosecuted from denial by Department of Trade and Commerce of permit to installment investment company to do business in state. Investor's Syndicate v. Bryan, 113 Neb. 816, 205 N.W. 294 (1925).

Order of State Banking Board on application for charger is reviewable by district court in error proceedings. Shumway v. Warrick, 108 Neb. 652, 189 N.W. 301 (1922).

Order by board of equalization of metropolitan water district is reviewable by district court on error. McCague Inv. Co. v. Metropolitan Water Dist., 101 Neb. 820, 165 N.W. 158 (1917).

The action of the State Banking Board in granting or refusing a bank charter is reviewable by petition in error in the district court. State ex rel. White v. Morehead, 101 Neb. 37, 161 N.W. 1040 (1917).

Conviction of civil contempt before justice of peace can be reviewed only by error proceedings. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Review on error of judgments of justices of the peace still exists. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909).

Order of State Board of Health revoking physician's license is reviewable. Mathews v. Hedlund, 82 Neb. 825, 119 N.W. 17 (1908).

Action of State Board of Equalization may be reviewed in district court by petition in error. State ex rel. U.P.R.R. Co. v. State Board of Equalization & Assessment, 81 Neb. 139, 115 N.W. 789 (1908).

District court has jurisdiction to review by proceedings in error an order revoking physician's license. Munk v. Frink, 75 Neb. 172, 106 N.W. 425 (1905).

Order of county court allowing claim against estate may be reviewed in district court on error. Herman v. Beck, 68 Neb. 566, 94 N.W. 512 (1903).

Order of county superintendent changing boundaries or creating new districts is reviewable by error proceedings. Pollack v. School Dist. No. 42 of Antelope County, 54 Neb. 171, 74 N.W. 393 (1898).

Judgment of county or city board of equalization may be reviewed by an error proceeding. Webster v. City of Lincoln, 50 Neb. 1, 69 N.W. 394 (1896).

Proceedings in hearing on habeas corpus may be reviewed on error. In re Van Sciever, 42 Neb. 772, 60 N.W. 1037 (1894).

Review of order of county board of equalization can be had by error proceedings. Waltham v. Town of Mullally, 27 Neb. 483, 43 N.W. 252 (1889).

An appeal from a special assessment by a metropolitan-class city taken as specified in section 14-813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

Judgments or final orders of county court may be reviewed in error proceedings. Rudolf v. Winters, 7 Neb. 125 (1878).

District court may review by error proceedings action of State Board of Equalization and Assessment in taxing air-flight equipment. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).

3. When review denied

The specific statutory procedure for appealing local administrative decisions to a board of adjustment foreclosed a landowner's ability to appeal by a petition in error the county board of supervisors' denial of a conditional use permit. Mogensen v. Board of Supervisors, 268 Neb. 26, 679 N.W.2d 413 (2004).

A decision by the Nebraska Department of Correctional Services Appeals Board will not be reviewed by the district court unless a petition for review is filed within the 30-day limit prescribed by section 25-1931. Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

Probate judgments of the county court may not be brought to the district court for review by the error proceedings contemplated in this section. In re Guardianship of Potter, 235 Neb. 149, 453 N.W.2d 755 (1990).

A 1974 amendment to this statute was intended to eliminate proceedings in error as a method of obtaining district court review of a county court decision; thus, the action was properly dismissed. SapaNajin v. Wolford, 222 Neb. 387, 383 N.W.2d 796 (1986).

Where errors assigned require review of evidence they cannot be considered on either appeal or error proceedings in absence of a bill of exceptions. Lanc v. Douglas County Welfare Administration, 189 Neb. 651, 204 N.W.2d 387 (1973).

Cited in holding that order of county superintendent was not reviewable by error proceedings. Kosmicki v. Kowalski, 184 Neb. 639, 171 N.W.2d 172 (1969).

Appeal or error proceedings do not lie from purely legislative acts by public bodies having legislative power; passage of a zoning ordinance is a legislative act. Scottsbluff Improvement Assn. v. City of Scottsbluff, 183 Neb. 722, 164 N.W.2d 215 (1969).

An order of an administrative officer is not reviewable by error proceedings under this section unless the officer exercised judicial functions. School Dist. No. 23 of Dakota County v. School Dist. No. 11 of Dakota County, 181 Neb. 305, 148 N.W.2d 301 (1967).

Findings of administrative board acting in a judicial capacity cannot be collaterally attacked. Cacek v. Munson, 160 Neb. 187, 69 N.W.2d 692 (1955).

Review in district court of action of county board, making assessments for benefit of drainage district, is by error proceedings and not by appeal. Loup River Public Power Dist. v. Platte County, 135 Neb. 21, 280 N.W. 430 (1938).

Legislature has provided no appeal to district court from act of city council of city of second class sitting as board of equalization to levy special assessments for paving, and jurisdiction cannot be conferred on district court by consent of parties. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

The discretion exercised by a county board of commissioners under sections 39-1722 and 39-1725 is not judicial in nature, and as such, the trial court did not have jurisdiction to hear a petition in error under this section. Camp Clarke Ranch v. Morrill Cty. Bd. of Comrs., 17 Neb. App. 76, 758 N.W.2d 653 (2008).

4. Miscellaneous

A board exercises a judicial function if it decides a dispute of adjudicative fact or if a statute requires it to act in a judicial manner. Because teacher's pay scale grievance did not present a dispute of adjudicative fact and school board was not required by statute to act in a judicial manner when administering pay scale grievances, district court lacked jurisdiction to hear teacher's petition in error. Kropp v. Grand Island Pub. Sch. Dist. No. 2, 246 Neb. 138, 517 N.W.2d 113 (1994).

All parties interested must be made parties to review by error proceedings. Clausen v. School Dist. No. 33 of Lincoln County, 164 Neb. 78, 81 N.W.2d 822 (1957).

Proceedings in error afford remedy to correct errors of quasi-judicial tribunal. Jungman v. Coolidge, 157 Neb. 122, 58 N.W.2d 828 (1953).

An agreement between parties to an appeal from county court pending in district court, made without knowledge or consent of surety on appeal bond, to effect that defendant dismiss his appeal with costs taxed to defendant and that plaintiff withhold issuing execution for three months and four days after dismissal of appeal, operated as release of surety on appeal bond. New Idea Spreader Co. v. Brown, 129 Neb. 551, 262 N.W. 51 (1935).

Council's determination of sufficiency of abutting owner's objections to paving is judicial function; becomes final in absence of proceedings to review. Hiddleson v. City of Grand Island, 115 Neb. 287, 212 N.W. 619 (1927).

On review by error proceedings of order of probate court, petition in error must be filed. Baacke v. Dredla, 57 Neb. 92, 77 N.W. 341 (1898).



25-1902 - Final order, defined.

25-1902. Final order, defined.

An order affecting a substantial right in an action, when such order in effect determines the action and prevents a judgment, and an order affecting a substantial right made in a special proceeding, or upon a summary application in an action after judgment, is a final order which may be vacated, modified or reversed, as provided in this chapter.

1. Final order

2. Not final order

3. Miscellaneous

1. Final order

A probate court's denial of an application for the appointment of a special administrator, brought pursuant to section 30-2457(2), is a final, appealable order within the meaning of this section. In re Estate of Muncillo, 280 Neb. 669, 789 N.W.2d 37 (2010).

A stay in an independent special proceeding that is tantamount to a dismissal of an action or has the effect of a permanent denial of the requested relief is appealable as a final order. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

An order compelling arbitration or staying judicial proceedings pending arbitration is a final order under the second category of this section. It affects a substantial right in an independent special proceeding because it disposes of all the issues presented. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

An order of contempt in a postjudgment proceeding to enforce a previous final judgment is a final order for appeal purposes; the contempt order affects a substantial right, made upon a summary application in an action after judgment. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

In determining whether a party can appeal from an order clarifying an injunction, the critical question is whether the order merely interprets the decree or modifies the decree in a way that affects a party's substantial right. A court's order clarifying a permanent injunction is a final order only if it changes the parties' legal relationship by expanding or relaxing the terms, dissolving the injunction, or granting additional injunctive relief. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

An order denying a motion to vacate or modify a final order affects a substantial right upon a summary application in an action after judgment, and is itself a final, appealable order. Capitol Construction v. Skinner, 279 Neb. 419, 778 N.W.2d 721 (2010).

An order granting an evidentiary hearing on some issues presented in a postconviction motion but denying a hearing on others is a final order. State v. Poindexter, 277 Neb. 936, 766 N.W.2d 391 (2009).

Under this section, the three types of final orders which may be reviewed on appeal are (1) an order which affects a substantial right in an action and which in effect determines the action and prevents a judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after a judgment is rendered. Kilgore v. Nebraska Dept. of Health & Human Servs., 277 Neb. 456, 763 N.W.2d 77 (2009).

Proceedings regarding modification of a marital dissolution, which are controlled by section 42-364, are special proceedings as defined by this section. Steven S. v. Mary S., 277 Neb. 124, 760 N.W.2d 28 (2009).

Under this section, custody determinations are considered special proceedings. Steven S. v. Mary S., 277 Neb. 124, 760 N.W.2d 28 (2009).

A proceeding under section 30-2454 to remove a personal representative for cause is a special proceeding within the meaning of this section. In re Estate of Nemetz, 273 Neb. 918, 735 N.W.2d 363 (2007).

A judgment is a court's final consideration and determination of the respective rights and obligations of the parties to an action as those rights and obligations presently exist. An order entered by a court may affect a substantial right and be subject to review as a final order although it could not or need not be properly denominated a judgment. State v. Loyd, 269 Neb. 762, 696 N.W.2d 860 (2005).

In a case involving two appellees, a lower court order sustaining one appellee's motion for summary judgment and entering judgment against the appellant was a final order because it determined the action as related to those two parties, and no further action was necessary as between those two parties. Blue Cross and Blue Shield v. Dailey, 268 Neb. 733, 687 N.W.2d 689 (2004).

A denial of a motion to compel based on the Federal Arbitration Act is a final, appealable order because it affects a substantial right and is made in a special proceeding. Webb v. American Employers Group, 268 Neb. 473, 684 N.W.2d 33 (2004).

A trial court's order which ordered the clerk of the court to issue an amended commitment for a defendant who had previously been convicted and sentenced is a final, appealable order. State v. Perry, 268 Neb. 179, 681 N.W.2d 729 (2004).

The denial of a motion to vacate and set aside the judgment under subsection (2) of section 29-4123 affects a substantial right in a special proceeding and is therefore an appealable order under this section. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

An order denying a request for reimbursement pursuant to the in forma pauperis statutes entered after the judgment is an order affecting a substantial right made upon a summary application in an action after judgment and is therefore a final, appealable order under this section. Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002).

A proceeding to determine the competency of an accused to stand trial is a special proceeding within the meaning of this section, and an order finding the accused incompetent to stand trial and ordering the accused confined until such time as he or she is competent is a final order from which an appeal may be taken under section 25-1911. State v. Jones, 258 Neb. 695, 605 N.W.2d 434 (2000).

The three types of final orders which may be reviewed on appeal under the provisions of this section are (1) an order which affects a substantial right in an action and which in effect determines the action and prevents a judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after a judgment is rendered. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000); State v. Silvers, 255 Neb. 702, 587 N.W.2d 325 (1998); In re Interest of Anthony G., 255 Neb. 442, 586 N.W.2d 427 (1998); State v. Kula, 254 Neb. 962, 579 N.W.2d 541 (1998); O'Connor v. Kaufman, 6 Neb. App. 382, 574 N.W.2d 513 (1998).

A ruling on a plea in bar is a final order as defined in this section. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

A ruling on a motion for absolute discharge based upon an accused criminal's nonfrivolous claim that his or her statutory speedy trial rights were violated is final and appealable. State v. Gibbs, 253 Neb. 241, 570 N.W.2d 326 (1997).

The denial of a plea in bar is a final order as defined by this section. State v. Sinsel, 249 Neb. 369, 543 N.W.2d 457 (1996).

In order for a decree to qualify as "final", it must dispose of the whole merits of the case and leave nothing for further consideration of the court. In re Adoption of Krystal P. & Kile P., 248 Neb. 907, 540 N.W.2d 312 (1995).

The denial of a plea in bar is a final order as defined in this section. State v. Lynch, 248 Neb. 234, 533 N.W.2d 905 (1995).

The three types of order which may be reviewed on appeal are (1) an order which affects a substantial right and which determines the action and prevents a judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after judgment is rendered. Hull v. Aetna Ins. Co., 247 Neb. 713, 529 N.W.2d 783 (1995).

Three types of final orders which may be reviewed on appeal are (1) an order which affects a substantial right and which determines the action and prevents a judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after a judgment is rendered. Rohde v. Farmers Alliance Mut. Ins. Co., 244 Neb. 863, 509 N.W.2d 618 (1994); Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993); In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

An order to vacate a dismissal constitutes a special proceeding within the meaning of this section. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

An order vacating a dismissal after the limitations period has run constitutes an order affecting a substantial right made during a special proceeding, and is therefore a final appealable order. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

A proceeding under section 30-2454 to remove a personal representative for cause is a special proceeding within the meaning of this section and therefore is a final order and is appealable even though it may not terminate the action or constitute a final disposition of the case. In re Estate of Seidler, 241 Neb. 402, 490 N.W.2d 453 (1992).

Proceedings before the Department of Water Resources brought pursuant to section 46-209 also are special proceedings for the purposes of this section. In re Applications A-14137, A-14138A, A-14138B, and A-14139, 240 Neb. 117, 480 N.W.2d 709 (1992).

The denial of a plea in bar raising a double jeopardy claim is a final order as defined in this section. State v. Woodfork, 239 Neb. 720, 478 N.W.2d 248 (1991).

An order which directs the Department of Social Services to pay for the costs of treatment is a final order for purposes of this section. In re Interest of J.M.N., 237 Neb. 116, 464 N.W.2d 811 (1991).

A denial of a plea in bar is a final order as defined by this section. State v. Milenkovich, 236 Neb. 42, 458 N.W.2d 747 (1990).

Order by separate juvenile court requiring parent to participate in psychological therapy and requiring Department of Social Services to pay for that therapy was a final order. In re Interest of B.M.H., 233 Neb. 524, 446 N.W.2d 222 (1989).

Order of county court dismissing motion to remove personal representative was appealable. In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

An order is final and appealable when the substantial rights of the parties to the action are determined even though the cause is retained for the determination of matters incidental thereto. In re 1983-84 County Tax Levy, 220 Neb. 897, 374 N.W.2d 235 (1985); Dorshorst v. Dorshorst, 174 Neb. 886, 120 N.W.2d 32 (1963).

On appeal from the county court sitting as a juvenile court, an order of the district court remanding the case to the county court for a further dispositional hearing is a final order appealable to this court. In re Interest of Roman, 212 Neb. 919, 327 N.W.2d 36 (1982).

Only final orders may be properly appealed to the Supreme Court. An order in a case is final if no further action by a court is necessary to dispose of the cause pending. Lake v. Piper, Jaffray & Hopwood, Inc., 212 Neb. 570, 324 N.W.2d 660 (1982).

Proceeding to determine the competency of the accused to stand trial is a "special proceeding" and an order finding the defendant incompetent to stand trial and ordering him confined until such time as he is competent is a "final order" from which an appeal may be taken. State v. Guatney, 207 Neb. 501, 299 N.W.2d 538 (1980).

An order fixing fees in a partition action is a final, appealable order. Evans v. Evans, 199 Neb. 480, 259 N.W.2d 925 (1977).

An order of the Court of Industrial Relations establishing bargaining units is a final order under this section, and becomes immediately appealable. American Assn. of University Professors v. Board of Regents, 198 Neb. 243, 253 N.W.2d 1 (1977).

An order affecting a substantial right made in a special proceeding is a final order which may be appealed. State v. Loomis, 195 Neb. 552, 239 N.W.2d 266 (1976).

Order of county superintendent denying petition for school district reorganization was a final order. Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963).

Order vacating a default judgment is an appealable order. Jones v. Nebraska Blue Cross Hospital Service Assn., 175 Neb. 101, 120 N.W.2d 557 (1963).

A denial of a motion to file a petition on appeal from municipal court out of time is a final order. Pep Sinton, Inc. v. Thomas, 174 Neb. 508, 118 N.W.2d 621 (1962).

Public officer has an appealable interest where proper administration of the duties of a public office is involved. State ex rel. Coulter v. McFarland, 166 Neb. 242, 88 N.W.2d 892 (1958).

Order of dismissal without prejudice was a final order. Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Order of Superintendent of Public Instruction dissolving school district was final order. Schutte v. Schmitt, 162 Neb. 162, 75 N.W.2d 656 (1956).

Order affecting substantial right in condemnation proceeding is appealable. Higgins v. Loup River P. P. & I. Dist., 159 Neb. 549, 68 N.W.2d 170 (1955).

Order entered under Juvenile Court Act was made in special proceeding. Ripley v. Godden, 158 Neb. 246, 63 N.W.2d 151 (1954).

Order granting interpleader is final order as between stakeholder and claimants. Strasser v. Commercial Nat. Bank, 157 Neb. 570, 60 N.W.2d 672 (1953).

Granting of continuance under federal Civil Relief Act was final order. Sullivan v. Storz, 156 Neb. 177, 55 N.W.2d 499 (1952).

Condemnation is a special statutory proceeding under this section. Webber v. City of Scottsbluff, 155 Neb. 48, 50 N.W.2d 533 (1951).

Denial by district court of request to issue special execution by successful plaintiff in a replevin action is a final order from which an appeal can be taken. Barstow v. Wolff, 148 Neb. 14, 26 N.W.2d 390 (1947).

An order affecting a substantial right in an action upon a summary application after judgment is a final order from which an appeal may be taken. De Lair v. De Lair, 146 Neb. 771, 21 N.W.2d 498 (1946).

An order of the court confirming or refusing to confirm a sale constitutes a final and appealable order. Federal Farm Mortgage Corporation v. Ganser, 145 Neb. 589, 17 N.W.2d 613 (1945).

The denial of an application for a writ of habeas corpus by the district court is a final order. Williams v. Olson, 145 Neb. 282, 16 N.W.2d 178 (1944).

Final orders in habeas corpus proceedings may be reviewed on appeal. The test of finality of order for purpose of appeal is whether particular proceeding or action is terminated by judgment. Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

Suit under workmen's compensation law is a special proceeding hereunder and order of trial court is final and appealable within meaning of this section. G. A. Steinheimer Co. v. Podkovich, 122 Neb. 710, 241 N.W. 287 (1932).

Judgment by district court awarding weekly sum "until further order" in compensation case was final order. Schlesselman v. Travelers Ins. Co., 111 Neb. 65, 195 N.W. 466 (1923).

Alimony decree was final order. Wharton v. Jackson, 107 Neb. 288, 185 N.W. 428 (1921).

Absolute order of revivor of action against defendant's executor was final order. Levin v. Muser, 107 Neb. 230, 185 N.W. 431 (1921).

Order vacating judgment on petition filed after the term was final order. Wunrath v. Peoples Furniture & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

An order granting or refusing license to sell realty to pay debts of deceased person was final order. In re Estate of Broehl, 93 Neb. 166, 139 N.W. 1020 (1913).

To appeal from order, it must be formally entered upon journal. Fauber v. Keim, 84 Neb. 167, 120 N.W. 1019 (1909).

Action of State Board of Equalization on railroad assessment was final order. State ex rel. U.P.R.R. Co. v. State Board of Equalization & Assessment, 81 Neb. 139, 115 N.W. 789 (1908).

Quashing summons and dismissing action without prejudice was final order. Davis v. Jennings, 78 Neb. 462, 111 N.W. 128 (1907).

If no further action is necessary to dispose of case, order is final. Huffman v. Rhodes, 72 Neb. 57, 100 N.W. 159 (1904).

Order of county court denying right to file claim against estate was final order. Ribble v. Furmin, 71 Neb. 108, 98 N.W. 420 (1904).

Judgment of district court reversing judgment or order of inferior court, though case retained for trial, was final order. Ribble v. Furmin, 69 Neb. 38, 94 N.W. 967 (1903).

Order vacating judgment rendered at former term was final order. Bannard v. Duncan, 65 Neb. 179, 90 N.W. 947 (1902).

Appointment of receiver was final order. Seeds Dry-Plate Co. v. Heyn Photo-Supply Co., 57 Neb. 214, 77 N.W. 660 (1898).

Quashing writ of replevin and dismissing action was final order. Swain v. Savage, 55 Neb. 687, 77 N.W. 362 (1898).

Decree in foreclosure annulling mortgage though proceedings on note continued, was final order. France v. Bell, 52 Neb. 57, 71 N.W. 984 (1897).

Order setting aside sale was final order. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 51 Neb. 659, 71 N.W. 279 (1897).

Ex parte order, in aid of execution against defendant, was final order. Clarke v. Nebraska Nat. Bank, 49 Neb. 800, 69 N.W. 104 (1896).

Decision refusing to order clerk to approve supersedeas was final order. State ex rel. Lions Ins. Co. v. Baker, 45 Neb. 39, 63 N.W. 139 (1895).

Order recalling order of sale in foreclosure was final order. State ex rel. Harris v. Laflin, 40 Neb. 441, 58 N.W. 936 (1894).

Discharge of attachment was final order. Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893); Adams County Bank v. Morgan, 26 Neb. 148, 41 N.W. 993 (1889).

Denying petition to intervene was final order. Herman v. Barhydt, 20 Neb. 625, 31 N.W. 488 (1886).

Overruling application to set aside default and permit answer was final order. Steele v. Haynes, 20 Neb. 316, 30 N.W. 63 (1886).

Order on application to modify decree affecting substantial right though it does not determine action was final order. O'Brien v. O'Brien, 19 Neb. 584, 27 N.W. 640 (1886).

Order requiring attorney to pay money into court was final order. Baldwin v. Foss, 14 Neb. 455, 16 N.W. 480 (1883).

Decree enjoining sale of real estate was final order. Rickards v. Coon, 13 Neb. 419, 14 N.W. 162 (1882).

Judgment of dismissal and costs to defendant was final order. Rogers v. Russell, 11 Neb. 361, 9 N.W. 547 (1881).

Order confirming sale, made at chambers, was final order. State Bank of Nebraska v. Green, 8 Neb. 297, 1 N.W. 210 (1879).

Decision of county board of equalization in assessing and levying taxes was final order. Sioux City & P. R. R. v. Washington County, 3 Neb. 30 (1873).

Sentencing orders in which a defendant is sentenced to probation with one term of probation's being a jail term that may or may not ultimately be waived by the court are final, appealable orders. State v. Volcek, 15 Neb. App. 416, 729 N.W.2d 90 (2007).

An order denying a petition to invalidate pursuant to section 43-1507 and motion to dismiss is a final order for purposes of this section. In re Interest of Enrique P. et al., 14 Neb. App. 453, 709 N.W.2d 676 (2006).

Where multiple causes of action or multiple parties are involved, the trial court must both enter a final order pursuant to this section and make an express determination that there is no just reason for delay and expressly direct the entry of judgment to make appealable an order adjudicating fewer than all claims or the rights and liabilities of fewer than all parties. Pioneer Chem. Co. v. City of North Platte, 12 Neb. App. 720, 685 N.W.2d 505 (2004).

The three types of final orders which may be reviewed on appeal under this section are (1) an order which affects a substantial right in an action and which determines the action and prevents a judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after a judgment is rendered. Michael B. v. Donna M., 11 Neb. App. 346, 652 N.W.2d 618 (2002).

The three types of final orders which may be reviewed on appeal under this section are (1) an order which affects a substantial right in an action and which determines the action and prevents a judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after a judgment is rendered. Jacobson v. Jacobson, 10 Neb. App. 622, 635 N.W.2d 272 (2001).

An order adjudicating an individual as a mentally ill dangerous person pursuant to section 71‑908 and ordering that person retained for an indeterminate amount of time is an order affecting a substantial right in a special proceeding from which an appeal may be taken. In re Interest of Saville, 10 Neb. App. 194, 626 N.W.2d 644 (2001).

A denial of a plea in bar is a final, appealable order. State v. Noll, 3 Neb. App. 410, 527 N.W.2d 644 (1995).

A ruling on a motion to set aside the forfeiture of an appeal bond is an appealable order. State v. Hernandez, 1 Neb. App. 830, 511 N.W.2d 535 (1993).

2. Not final order

A substantial right under this section is not affected when that right can be effectively vindicated in an appeal from the final judgment. In re Adoption of Amea R., 282 Neb. 751, 807 N.W.2d 736 (2011).

An order granting ancillary discovery of allegedly privileged information is not a final order under this section. Schropp Indus. v. Washington Cty. Atty.'s Ofc., 281 Neb. 152, 794 N.W.2d 685 (2011).

An order reviving an action is not a final order from which an appeal may immediately be taken; the order may be reviewed after final judgment in the case. Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 732 N.W.2d 347 (2007).

The resolution of a motion to amend a postconviction motion to assert additional claims does not affect a substantial right and is not a final order under this section. State v. Hudson, 273 Neb. 42, 727 N.W.2d 219 (2007).

None of the many steps or proceedings necessary or permitted to be taken in an action to commence it, to join issues in it, and conduct it to a final hearing and judgment can be a special proceeding within the terms of this section. State v. Vela, 272 Neb. 287, 721 N.W.2d 631 (2006).

An order denying or dissolving a temporary injunction or restraining order is not a final order as defined in this section. Dissolution of a temporary restraining order is not a final order within the meaning of this section. Waite v. City of Omaha, 263 Neb. 589, 641 N.W.2d 351 (2002).

An order denying an application for appointment of a receiver is not made in a special proceeding and therefore cannot be a final order. Nebraska Nutrients, Inc. v. Shepherd, 261 Neb. 723, 626 N.W.2d 472 (2001).

An order sustaining a motion for partial summary judgment, which grants a permanent injunction but reserves the issue of monetary damages for later disposition, is not a final, appealable order. O'Connor v. Kaufman, 255 Neb. 120, 582 N.W.2d 350 (1998).

A motion to disqualify a criminal defendant's court-appointed attorney is not a final, appealable order. State v. Schlund, 249 Neb. 173, 542 N.W.2d 421 (1996).

A trial court order is not a final decision for the purposes of appeal or res judicata if a motion for new trial of the matter is pending before the court. Smith v. Smith, 246 Neb. 193, 517 N.W.2d 394 (1994).

Where the Nebraska Motor Vehicle Industry Licensing Board's order is clearly conditional, operating only in the event that the franchisor finds another franchisee and notifies the board of the fact that it has done so, it is not a final order and is therefore not appealable. Garber v. State, 241 Neb. 523, 489 N.W.2d 550 (1992).

An ex parte temporary detention order keeping a juvenile's custody from his or her parent for a short period of time pending a hearing as to whether the detention should be continued is not final; however, a detention order entered after a hearing continuing to keep a juvenile's custody from his or her parent pending an adjudication hearing to determine whether the juvenile is neglected, and thus within the purview of section 43-247(3)(a), is final and thus appealable. In re Interest of R.G., 238 Neb. 405, 470 N.W.2d 780 (1991).

Where all of plaintiff's theories are based on the same operative facts and involve the same parties, summary judgment with regard to only some of the theories does not constitute a final, appealable order which this court may consider. Lewis v. Craig, 236 Neb. 602, 463 N.W.2d 318 (1990).

An order dismissing one cause of action while a second cause of action arising out of the same factual circumstances and involving the same parties but asserting a different legal theory of recovery remains pending for trial does not constitute a final appealable order. P. R. Halligan Post 163 v. Schultz, 212 Neb. 329, 322 N.W.2d 657 (1982).

Decision of trial court temporarily suspending father's right of visitation and temporarily suspending his obligation to pay child support pending an appeal in a related guardianship case was not a final order, and was not appealable. Sain v. Sain, 211 Neb. 519, 319 N.W.2d 107 (1982).

Dissolution of a restraining order is not a final order within the meaning of this section. Abramson v. Bemis, 201 Neb. 97, 266 N.W.2d 226 (1978).

District court order remanding a cause to county court for new trial not an appealable, final order. Martin v. Zweygardt, 199 Neb. 770, 261 N.W.2d 379 (1978).

Order sustaining objections to personal jurisdiction not final within meaning of this section. Ranch & Farm Lines, Inc. v. Dressman, 185 Neb. 328, 175 N.W.2d 299 (1970).

An order sustaining a general demurrer to a petition, not followed by a judgment of dismissal or other final disposition of the case, is not a final order or judgment, and is not reviewable in the Supreme Court. Root v. School Dist. No. 25 of Custer County, 183 Neb. 22, 157 N.W.2d 877 (1968).

Summary judgment on issue of liability alone was not a final order. Hart v. Ronspies, 181 Neb. 38, 146 N.W.2d 795 (1966).

An order sustaining an objection to personal jurisdiction is not a final order. Busboom v. Gregory, 179 Neb. 254, 137 N.W.2d 825 (1965).

An order sustaining special appearance is not a final order. Erdman v. National Indemnity Co., 178 Neb. 312, 133 N.W.2d 472 (1965).

Order overruling a motion for summary judgment is not a final order. Pressey v. State, 173 Neb. 652, 114 N.W.2d 518 (1962); Rehn v. Bingaman, 157 Neb. 467, 59 N.W.2d 614 (1953).

Order of city council holding action on claim in abeyance is interlocutory and not final. Belitz v. City of Omaha, 172 Neb. 36, 108 N.W.2d 421 (1961).

Order denying motion for summary judgment is not an appealable order. Otteman v. Interstate Fire & Cas. Ins. Co., 171 Neb. 148, 105 N.W.2d 583 (1960).

Order to bring in an additional party is not final or appealable. Lund v. Holbrook, 157 Neb. 854, 62 N.W.2d 112 (1954).

Sustaining motion to strike withdrawal from petition for probate of will was not a final order. Hill v. Humlicek, 156 Neb. 61, 54 N.W.2d 366 (1952).

Overruling of motion to dismiss appeal from county court to district court is not a final order. Egan v. Bunner, 155 Neb. 611, 52 N.W.2d 820 (1952).

An order sustaining a demurrer is not a final order. Shipley v. Shipley, 154 Neb. 872, 50 N.W.2d 103 (1951).

Pendency of motion for new trial prevents judgment from being final. Harkness v. Central Nebraska P. P. & I. Dist., 154 Neb. 463, 48 N.W.2d 385 (1951).

Order sustaining a demurrer, in absence of further proceedings, is not a final order reviewable on appeal. Koehn v. Union Fire Ins. Co., 151 Neb. 859, 39 N.W.2d 808 (1949).

An order is not final when the substantial rights of the parties remained undetermined and when the cause is retained for further action. Barry v. Wolf, 148 Neb. 27, 26 N.W.2d 303 (1947).

Order overruling a demurrer to a petition is not a final order reviewable on appeal. Anson v. Kruse, 147 Neb. 989, 25 N.W.2d 896 (1947).

An appeal from Department of Roads and Irrigation to Supreme Court will be dismissed where record does not disclose rendition of final order or judgment from which such appeal is prosecuted. Cozad Ditch Co. v. Central Nebraska Public Power & Irr. Dist., 132 Neb. 547, 272 N.W. 560 (1937).

Sustaining motion to strike certain parts of answer without further judicial action does not constitute a final, appealable order. State ex rel. Sorensen v. State Bank of Omaha, 131 Neb. 223, 267 N.W. 532 (1936).

Order approving executor's account, requiring further report, and continuing proceedings was not a final order. In re Hansen's Estate, 117 Neb. 551, 221 N.W. 694 (1928).

Ruling on interlocutory matter was not a final order. Gainsforth v. Peterson, 113 Neb. 1, 201 N.W. 645 (1924).

County court's order appointing guardian ad litem was not a final order. In re Estate of Isaac, 108 Neb. 662, 189 N.W. 297 (1922).

Temporary injunction against Secretary of State from submitting referendum was not a final order. Barkley v. Pool, 102 Neb. 799, 169 N.W. 730 (1918).

Order to bring in additional defendant, another wrong-doer alleged to be indemnitor, in personal injury action, was not a final order. Kaplan v. City of Omaha, 100 Neb. 567, 160 N.W. 960 (1916).

In partition suit, where partition ordered, order is not appealable until effected and confirmed. Peterson v. Damoude, 95 Neb. 469, 145 N.W. 847 (1914).

Order dissolving temporary injunction, not disposing of case, was not final order. Young v. City of Albion, 77 Neb. 678, 110 N.W. 706 (1906).

Sustaining demurrer to petition without dismissal was not final order. Larson v. Sloan, 77 Neb. 438, 109 N.W. 752 (1906).

Refusal of peremptory writ of mandamus, in case not dismissed, was not a final order. State ex rel. Yeiser v. Higby, 60 Neb. 765, 84 N.W. 261 (1900).

Order fixing amount of supersedeas bond, delaying writ of assistance, was not a final order. Green v. Morse, 57 Neb. 798, 78 N.W. 395 (1899).

Overruling plea in abatement was not a final order. Bartels v. Sonnenschein, 54 Neb. 68, 74 N.W. 417 (1898).

Order opening judgment and permitting answer was not a final order. Merle & Heaney Mfg. Co. v. Wallace, 48 Neb. 886, 67 N.W. 883 (1896).

Judgment for costs is not reviewable before final adjudication disposing of case. Reynolds v. City of Tecumseh, 48 Neb. 785, 67 N.W. 792 (1896).

Judgment for costs in favor of defendant on verdict in his favor was not a final order. Little v. Gamble, 47 Neb. 827, 66 N.W. 849 (1896).

Dissolution of restraining order and denial of temporary injunction was not a final order. Manning v. Connell, 47 Neb. 83, 66 N.W. 17 (1896).

Order dissolving or modifying temporary injunction incident to cause was not a final order. Bartram v. Sherman, 46 Neb. 713, 65 N.W. 789 (1896).

Quashing summons without order of dismissal was not a final order. Lewis v. Barker, 46 Neb. 662, 65 N.W. 778 (1896).

Order setting aside verdict at term and granting new trial, before judgment, was not a final order. Johnson v. Parrotte, 46 Neb. 51, 64 N.W. 363 (1895).

Order determining that appeal to district court was taken in time was not a final order. Edgar v. Keller, 43 Neb. 263, 61 N.W. 587 (1895).

Overruling plaintiff's application for special master to conduct foreclosure sale was not final order. American Inv. Co. v. Nye, 40 Neb. 720, 59 N.W. 355 (1894).

Sustaining demurrer to counterclaim was not final order. Yager v. Lemp, 39 Neb. 93, 58 N.W. 285 (1894).

Sustaining of motion to quash service of summons is not a final order. Persinger v. Tinkle, 34 Neb. 5, 51 N.W. 299 (1892).

Overruling motion to discharge attachment was not a final order. Root v. State Bank of Nebraska, 30 Neb. 772, 47 N.W. 82 (1890).

Refusing to dismiss on motion of defendant was not a final order. Grimes v. Chamberlain, 27 Neb. 605, 43 N.W. 395 (1889).

Setting aside decree to permit defendant to answer cross-petition of which he had no notice was not a final order. Cockle Separator Mfg. Co. v. Clark, 23 Neb. 702, 37 N.W. 628 (1888).

Sustaining motion to strike amended pleading was not final order. Welch v. Calhoun, 22 Neb. 166, 34 N.W. 348 (1887).

Overruling motion for default judgment was not a final order. Shedenhelm v. Shedenhelm, 21 Neb. 387, 32 N.W. 170 (1887).

Order for temporary alimony was not a final order. Aspinwall v. Aspinwall, 18 Neb. 463, 25 N.W. 623 (1885).

Finding that petition was confessed where defendant was in default was not a final order. Daniels v. Tibbets, 16 Neb. 666, 21 N.W. 454 (1884).

Allowance or refusal of attachment on claim not due was not final order. Seidentopf v. Annabil, 6 Neb. 524 (1877).

Judgment that partition is impracticable, and directing sale, was not a final order. Mills v. Miller, 2 Neb. 299 (1873).

An order denying a motion for in-chambers testimony in an adjudication proceeding is not a final order that is reviewable on appeal because a child does not have a substantial right to testify outside the presence of the parent. In re Interest of Marcella B. & Juan S., 18 Neb. App. 153, 775 N.W.2d 470 (2009).

Where the issue of guardian ad litem fees has been raised and reserved for later determination, an order permanently modifying child custody but not resolving the issue of guardian ad litem fees is not a final, appealable order. McCaul v. McCaul, 17 Neb. App. 801, 771 N.W.2d 222 (2009).

An order imposing a money judgment for attorney fees and expenses for discovery violations pursuant to Neb. Ct. R. Disc. section 6-337(a)(4) does not affect a "substantial right" as required by this section. Frederick v. Seeba, 16 Neb. App. 373, 745 N.W.2d 342 (2008).

A court's decision to deny waiver of a 45-day jail term as a condition of probation was not a final, appealable order. State v. Volcek, 15 Neb. App. 416, 729 N.W.2d 90 (2007).

An order overruling a pretrial motion to dismiss pursuant to Neb. Ct. R. Pldg. section 6-1112(b)(1), (2), and (6) is not a final order. Qwest Bus. Resources v. Headliners—1299 Farnam, 15 Neb. App. 405, 727 N.W.2d 724 (2007).

An appeal based solely on an alleged violation of the constitutional right to a speedy trial can be effectively vindicated in an appeal after judgment. State v. Wilson, 15 Neb. App. 212, 724 N.W.2d 99 (2006).

The denial of a motion for discharge, based upon a constitutional right to a speedy trial and in the absence of a nonfrivolous statutory claim, is interlocutory. State v. Wilson, 15 Neb. App. 212, 724 N.W.2d 99 (2006).

In cases where section 29-1819.02 does not apply, an order overruling a motion to withdraw a plea does not affect a substantial right in a special proceeding and therefore does not constitute a final, appealable order. State v. Cisneros, 14 Neb. App. 112, 704 N.W.2d 550 (2005).

Quashing service by publication or summons was not final order. Goldie v. Stewart, 5 Neb. Unof. 523, 99 N.W. 255 (1904).

Dissolution of temporary injunction was not a final order. Stansbury v. Storer, 3 Neb. Unof. 100, 91 N.W. 197 (1902).

Judgment for costs on special findings was not a final order. Welch v. Tippery, 1 Neb. Unof. 163, 95 N.W. 491 (1901).

3. Miscellaneous

A proceeding's characterization does not hinge upon the remedy granted, because it cannot be both a special proceeding and a step within an action. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

Special proceedings include civil statutory remedies that are not encompassed in chapter 25 of the Nebraska Revised Statutes and sometimes statutory remedies within the civil procedure statutes. But regardless of a statutory remedy's location within Nebraska's statutes, actions and special proceedings are mutually exclusive. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

For appeal purposes, the distinction between criminal and civil contempt sanctions has no relevance to whether a party may appeal from a final order in a supplemental postjudgment contempt proceeding. Smeal Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010).

With the enactment of section 25-1315(1), one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a "final order" within the meaning of this section as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Therefore, to be appealable, an order must satisfy the final order requirements of this section and, additionally, where implicated, section 25-1315(1). Connelly v. City of Omaha, 278 Neb. 311, 769 N.W.2d 394 (2009).

A proceeding to determine the competency of an accused to stand trial is a special proceeding within the meaning of this section. An order finding the accused competent to stand trial is not a final order from which an appeal may be taken under section 25-1911. If an accused is found guilty, he may raise the issue of his competency on appeal. State v. Lassek, 272 Neb. 523, 723 N.W.2d 320 (2006).

A substantial right can be affected by an order if the right is irrevocably lost by operation of the order, while a substantial right is not affected when that right can be effectively vindicated in an appeal from the final judgment. State v. Vela, 272 Neb. 287, 721 N.W.2d 631 (2006).

The overruling of a pretrial motion raising a statute of limitations defense neither affects a substantial right nor occurs in the context of a special proceeding. State v. Loyd, 269 Neb. 762, 696 N.W.2d 860 (2005).

A proceeding initiated under sections 30-3814 and 30-3862 to remove a trustee is a special proceeding within the meaning of this section. In re Trust of Rosenberg, 269 Neb. 310, 693 N.W.2d 500 (2005).

With the enactment of subsection (1) of section 25-1315, one may bring an appeal pursuant to such section only when (1) multiple causes of action or multiple parties are present, (2) the court enters a final order within the meaning of this section as to one or more but fewer than all of the causes of action or parties, and (3) the trial court expressly directs the entry of such final order and expressly determines that there is no just reason for delay of an immediate appeal. Bailey v. Lund-Ross Constructors Co., 265 Neb. 539, 657 N.W.2d 916 (2003).

An order on "summary application in an action after judgment" under this section is an order ruling on a postjudgment motion in an action. Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002).

Approval of class certification neither affects a substantial right nor is a special proceeding. A special proceeding within the meaning of this section must be one that is not an action and is not and cannot be legally a step in an action as part of it. None of the many steps or proceedings necessary or permitted to be taken in an action to commence it, to join issues in it, and conduct it to a final hearing and judgment can be a special proceeding within the terms of this section. Keef v. State, 262 Neb. 622, 634 N.W.2d 751 (2001).

When an order affects the subject matter of the litigation, by diminishing a claim or defense available to a defendant, this affects a substantial right. Also, if an order significantly impinges on a constitutional right, for example, parents' liberty interest in raising their children or a criminal defendant's right not to be subjected to double jeopardy, this affects a substantial right. Hernandez v. Blankenship, 257 Neb. 235, 596 N.W.2d 292 (1999).

Postconviction proceedings are special proceedings under this section. State v. Silvers, 255 Neb. 702, 587 N.W.2d 325 (1998).

Per this section, a motion to discharge for lack of speedy trial, pursuant to section 29-1208, is an order affecting a substantial right made during a special proceeding. State v. Jacques, 253 Neb. 247, 570 N.W.2d 331 (1997).

Unless the context is shown to intend otherwise, action includes any proceeding in a court and only final orders therein are bases for appeals. Grantham v. General Telephone Co., 187 Neb. 647, 193 N.W.2d 449 (1972).

A substantial right is an essential legal right as distinguished from a mere technical one. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

An order denying a motion for in-chambers testimony in an adjudication proceeding is reviewable under the collateral order doctrine. In re Interest of Marcella B. & Juan S., 18 Neb. App. 153, 775 N.W.2d 470 (2009).

To be appealable in a case with multiple parties or causes of action, an order must satisfy the final order requirements of this section, as well as the requirements of section 25-1315(1). Halac v. Girton, 17 Neb. App. 505, 766 N.W.2d 418 (2009).

Orders which fall into the second category of this section must meet two requirements: a substantial right must be affected, and the court's order must be made in a special proceeding. Michael B. v. Donna M., 11 Neb. App. 346, 652 N.W.2d 618 (2002).

An appeal from a special assessment by a metropolitan-class city taken as specified in section 14-813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

Because a motion to modify a dissolution decree is brought pursuant to Chapter 42 of the Nebraska Revised Statutes, it is not encompassed in Chapter 25 and is therefore a special proceeding as that term is used in this section. Templeton v. Templeton, 9 Neb. App. 937, 622 N.W.2d 424 (2001).

An appellate court has jurisdiction over the appeal of an order by the workers' compensation court affecting a substantial right after a special proceeding, even where part of the order complained of involves a remand for clarification. Underwood v. Eilers Machine & Welding, Inc., 6 Neb. App. 631, 575 N.W.2d 878 (1998).



25-1903 - Petition in error; filing; summons; contents; service, when returnable; cause, when triable.

25-1903. Petition in error; filing; summons; contents; service, when returnable; cause, when triable.

The proceedings to obtain such reversal, vacation or modification shall be by petition entitled petition in error, filed in a court having power to make such reversal, vacation or modification, setting forth the errors complained of, and thereupon a summons shall issue and be served, or publication made, as in the commencement of an action. A service on the attorney of record in the original case shall be sufficient. The summons shall notify the adverse party that a petition in error has been filed in a certain case, naming it, and shall be returnable on or before the first day of the next term of court, if issued in vacation, and twenty days before the commencement of the term; if issued in term time, or within twenty days before the commencement of the term, it shall be returnable on a day named in said summons. In all cases in the Supreme Court, if a case be docketed twenty days or more before the next succeeding term, it shall stand for hearing at said term. If less than twenty days intervene, the cause shall not stand for trial, except by consent of all the parties thereto, until the second term after the docketing of said cause, except causes brought before the court in the exercise of its original jurisdiction.

1. Scope

2. Procedure

3. Miscellaneous

1. Scope

Cited in holding that order of county superintendent was not reviewable by error proceedings. Kosmicki v. Kowalski, 184 Neb. 639, 171 N.W.2d 172 (1969).

Orders made in the exercise of judicial functions by a board inferior to the district court are reviewable by error proceedings. Emry v. Lake, 181 Neb. 568, 149 N.W.2d 520 (1967).

Error proceedings can still be brought to review changes in boundaries of school district made by county superintendent. Languis v. DeBoer, 181 Neb. 32, 146 N.W.2d 750 (1966).

Where two county superintendents hold a hearing on school district reorganization, error proceedings will lie from order of one superintendent denying petition. Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963).

Determination by city council as to sufficiency of paving petition may be reviewed by petition in error. Elliott v. City of Auburn, 172 Neb. 1, 108 N.W.2d 328 (1961).

Where appeal is not provided, error proceedings from order of city council are available. Simpson v. City of Grand Island, 166 Neb. 393, 89 N.W.2d 117 (1958).

Award of appraisers in condemnation proceeding may be reviewed by district court on petition in error. Hoesly v. Department of Roads and Irrigation, 142 Neb. 383, 6 N.W.2d 365 (1942).

Review by district court of an assessment of benefits by a county board in creation of a drainage district is by petition in error. Loup River Public Power Dist. v. Platte County, 141 Neb. 29, 2 N.W.2d 609 (1942), 135 Neb. 21, 280 N.W. 430 (1938).

Appeal from assessment of benefits by county board in establishment of drainage district was not authorized under the statutes. Loup River Public Power District v. Platte County, 135 Neb. 21, 280 N.W. 430 (1938).

The Legislature has provided no appeal to district court from act of city council of city of second class, sitting as board of equalization to levy special assessments for paving, and only way district court gets jurisdiction is by proceedings in error. Roberts v. City of Mitchell, 131 Neb. 672, 269 N.W. 515 (1936).

Order granting or refusing bank charter is reviewable by district court on petition in error. State ex rel. White v. Morehead, 101 Neb. 37, 161 N.W. 1040 (1917).

A request for specific performance is outside the scope of a petition in error. Griess v. Clay Cty. Bd. of Supervisors, 11 Neb. App. 910, 662 N.W.2d 638 (2003).

2. Procedure

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

Petition is required to contain an assignment of errors. McDonald v. Rentfrow, 171 Neb. 479, 106 N.W.2d 682 (1960).

An error proceeding is in the nature of a new action. Dovel v. School Dist. No. 23 of Otoe County, 166 Neb. 548, 90 N.W.2d 58 (1958).

Upon review of order of school district boards, error proceedings should be taken to district court of county where hearing was held. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1959).

Summons is required to be issued. From v. Sutton, 156 Neb. 411, 56 N.W.2d 441 (1953).

Service of summons on attorney of record is sufficient. Parker v. Parker, 73 Neb. 4, 102 N.W. 85 (1905).

Summons cannot issue until petition in error and transcript are filed. Ritchey v. Seeley, 68 Neb. 120, 93 N.W. 977 (1903), motion to dismiss granted 68 Neb. 127, 94 N.W. 972 (1903), former decision affirmed on rehearing, 68 Neb. 129, 97 N.W. 818 (1903).

Serving of summons in error on attorney of record is properly made although defendant in error is dead. Link v. Reeves, 63 Neb. 424, 88 N.W. 670 (1902).

Each alleged error must be specially set forth in the petition in error. Ainsworth v. Taylor, 53 Neb. 484, 73 N.W. 927 (1898); Lean v. Andrews, 38 Neb. 656, 57 N.W. 401 (1894).

Notice of appeal given before filing of petition in error cannot be treated as summons in error. Benson v. Michael, 29 Neb. 131, 45 N.W. 276 (1890).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

The proceedings to obtain reversal, vacation, or modification of orders issued by tribunals inferior to the district court shall be by petition entitled "Petition in Error", setting forth the errors complained of. Cox v. Douglas Cty. Civ. Serv. Comm., 6 Neb. App. 748, 577 N.W.2d 758 (1998).

3. Miscellaneous

Jurisdiction of a proceeding in error was not defeated by omission of phrase "in error" from the reference in summons to the petition. Campbell v. City of Ogallala, 178 Neb. 663, 134 N.W.2d 597 (1965).

This section has been in force since 1913 revision, and provides effective procedure for review by the district court through proceedings in error of a final order made by the county court in the exercise of probate jurisdiction. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Right to review final orders of justices of the peace by error proceedings still exists. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909).

Unless petition in error is filed, district court has no jurisdiction. Baacke v. Dredla, 57 Neb. 92, 77 N.W. 341 (1898).



25-1904 - Summons in error; praecipe; service; return; fees.

25-1904. Summons in error; praecipe; service; return; fees.

The summons mentioned in section 25-1903 shall, upon the written praecipe of the plaintiff in error, or his attorney, be issued by the clerk of the court in which the petition is filed, to the sheriff of any county in which the defendant in error or his attorney of record may be; and if the writ issue to a foreign county, the sheriff thereof may return the same by mail to the clerk, and shall be entitled to the same fees as if the same had been returnable to the district court of the county in which said officer resides. The defendant in error, or his attorney, may waive in writing the issuing or service of the summons.

Omission of words "in error" from summons was a noncompliance with a directory provision. Campbell v. City of Ogallala, 178 Neb. 663, 134 N.W.2d 597 (1965).

Summons is required to be issued upon praecipe of petitioner. Dovel v. School Dist. No. 23 of Otoe County, 166 Neb. 548, 90 N.W.2d 58 (1958).

Summons may be served on attorney of record. Clausen v. School Dist. No. 33 of Lincoln County, 164 Neb. 78, 81 N.W.2d 822 (1957).

Waiver is of no effect until petition and transcript are filed, and void if proceedings are commenced after death of client. Ritchey v. Seeley, 68 Neb. 120, 93 N.W. 977 (1903), motion to dismiss granted, 60 Neb. 127, 94 N.W. 972 (1903), affirmed on rehearing 60 Neb. 129, 97 N.W. 818 (1903).

Attorney of record at time of trial may waive summons. Dakota County v. Bartlett, 67 Neb. 62, 93 N.W. 192 (1903).

If petition and transcript are filed before death, summons may be served upon attorney of record. Link v. Reeves, 63 Neb. 424, 88 N.W. 670 (1902).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1905 - Proceedings in error; transcript; abstracts of record not required in Supreme Court.

25-1905. Proceedings in error; transcript; abstracts of record not required in Supreme Court.

The plaintiff in error shall file with his or her petition a transcript of the proceedings or a praecipe directing the tribunal, board, or officer to prepare the transcript of the proceedings. The transcript shall contain the final judgment or order sought to be reversed, vacated, or modified. No written or printed abstract or any copy of an abstract of the records shall be required in any case in the Supreme Court of this state.

1. Necessity

2. Authentication

3. Contents

4. Miscellaneous

1. Necessity

The timely filing of the praecipe for transcript with the clerk of the district court satisfies the jurisdictional filing requirement, even if the tribunal does not timely prepare and furnish the transcript for filing with the clerk of the district court. McNally v. City of Omaha, 273 Neb. 558, 731 N.W.2d 573 (2007).

To confer jurisdiction on a district court for proceedings in error, a proper transcript must be filed with the district court within one calendar month after rendition of a final judgment or order to be reviewed. Clark v. Cornwell, 223 Neb. 282, 388 N.W.2d 848 (1986).

Where a proceeding in error pursuant to this section is utilized seek reversal, vacation, or modification of a final judgment or order, jurisdiction of a court does not attach until a petition and transcript, containing the final judgment or order, are filed in the court requested to review such judgment or order. Glup v. City of Omaha, 222 Neb. 355, 383 N.W.2d 773 (1986).

A transcript of the proceedings in the lower tribunal must be filed with the petition in error in order to confer jurisdiction upon the district court. School Dist. No. 39 of Sarpy County v. Farber, 215 Neb. 791, 341 N.W.2d 320 (1983).

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

The provisions requiring plaintiff in error to file with his petition an authenticated transcript containing final order is jurisdictional and mandatory. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

Responsibility for filing a proper transcript within time is placed directly on plaintiff in error. Lemburg v. Nielsen, 182 Neb. 747, 157 N.W.2d 381 (1968); Dovel v. School Dist. No. 23 of Otoe County, 166 Neb. 548, 90 N.W.2d 58 (1958).

Filing of transcript of proceedings of inferior tribunal is mandatory and jurisdictional. Anania v. City of Omaha, 170 Neb. 160, 102 N.W.2d 49 (1960).

Transcript is required. From v. Sutton, 156 Neb. 411, 56 N.W.2d 441 (1953).

Jurisdictional feature of transcript is the judgment, decree or final order sought to be vacated. Fike v. Ott, 76 Neb. 439, 107 N.W. 774 (1906).

Section applies to proceedings in error to Supreme Court; transcript is jurisdictional. Saussay v. Lemp Brewing Co., 64 Neb. 429, 89 N.W. 1048 (1902).

Requirement of filing of transcript of proceedings is jurisdictional. School District No. 49 of Adams County v. Cooper, 44 Neb. 714, 62 N.W. 1084 (1895).

Transcript of the record is necessary to review order discharging attachment. Goldsmith v. Wix, 43 Neb. 573, 61 N.W. 718 (1895).

Transcript must be filed with petition and cannot be waived. Record v. Butters, 42 Neb. 786, 60 N.W. 1019 (1894).

2. Authentication

The mere production of unauthenticated original papers does not constitute a transcript within the meaning of this section. Moell Mennonite Deaconess Home & Hosp., 221 Neb. 168, 375 N.W.2d 618 (1985).

Properly authenticated transcript must be filed within one calendar month after the rendition of the judgment or final order. Friedman v. State, 183 Neb. 9, 157 N.W.2d 855 (1968).

Filing of copy of final judgment, without reference to its source, does not constitute the filing of a transcript of proceedings. Adams v. City of Omaha, 179 Neb. 684, 139 N.W.2d 885 (1966).

Upon petition in error from administrative board of a city to the district court, authenticated copy of transcript is necessary. Ostler v. City of Omaha, 179 Neb. 515, 138 N.W.2d 826 (1965).

Original papers cannot be made a substitute for transcript. Smith v. Delane, 74 Neb. 594, 104 N.W. 1054 (1905); Brabham v. Custer County, 3 Neb. Unof. 801, 92 N.W. 989 (1902).

Duly authenticated transcript containing final judgment or order is jurisdictional. New Home Sewing Machine Co. v. Thornburg, 56 Neb. 636, 77 N.W. 86 (1898).

Transcript must be properly authenticated to confer jurisdiction on appellate court. Brockman Commission Co. v. Sang, 52 Neb. 506, 72 N.W. 856 (1897).

3. Contents

It is mandatory and jurisdictional that a plaintiff in error file a transcript of the proceedings containing the final judgment or order to be reviewed at the time a petition in error is filed. Cole v. Kilgore, 241 Neb. 620, 489 N.W.2d 843 (1992); Brown v. Board of Education, 231 Neb. 108, 435 N.W.2d 184 (1989).

Record of proceedings before tribunal constitutes the transcript that must be filed in district court with the petition in error. Dlouhy v. City of Fremont, 175 Neb. 115, 120 N.W.2d 590 (1963).

Transcript is required to contain the final judgment or order sought to be reversed. McDonald v. Rentfrow, 171 Neb. 479, 106 N.W.2d 682 (1960).

Transcript from justice to district court was sufficient though bill of particulars was not copied therein. National Supply Co. v. Chicago & N. W. Ry. Co., 108 Neb. 326, 187 N.W. 917 (1922).

In error proceedings, it is jurisdictional that transcript contain final order or judgment. Casler v. Nordgren, 55 Neb. 669, 76 N.W. 524 (1898).

Transcript of proceedings contemplates duly certified copies of original pleadings and papers. Royal Trust Co. of Chicago v. Exchange Bank of Cortland, 55 Neb. 663, 76 N.W. 425 (1898).

4. Miscellaneous

The plain language of this section requires that for jurisdiction to attach, the transcript of the proceedings or praecipe must be filed specifically with the petition in error in the court requested to review such judgment. River City Life Ctr. v. Douglas Cty. Bd. of Equal., 265 Neb. 723, 658 N.W.2d 717 (2003).

The action of the city council on claims for pension and disability is reviewable in the district court by way of petition in error or appeal. Schmitt v. City of Omaha, 191 Neb. 608, 217 N.W.2d 86 (1974).

This section is cited as illustration of the meaning of the term "final judgment." Kometscher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

Only one transcript is required although proceeding affects school districts in more than one county. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1958).

Transcript must be filed with petition and before issuance of summons to confer jurisdiction. Slobodisky v. Curtis, 58 Neb. 211, 78 N.W. 522 (1899).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1906 - Proceedings in error; transcript; how obtained.

25-1906. Proceedings in error; transcript; how obtained.

Judges of judicial tribunals having no clerk, and clerks of every court of record, shall upon request and being paid the lawful fees therefor, furnish an authenticated transcript of the proceedings, containing the judgment or final order of such courts, to either of the parties to the same, or to any person interested in procuring such transcript.

The provision requiring plaintiff in error to file with his petition an authenticated transcript containing final order is jurisdictional and mandatory. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

The filing by plaintiff in error of authenticated copy of proceedings containing final order to be reviewed is jurisdictional and mandatory. Lanc v. Douglas County Welfare Administration, 189 Neb. 651, 204 N.W.2d 387 (1973).

County superintendent not required to file a transcript anywhere; must only furnish upon request when paid lawful fees. Lemburg v. Nielsen, 182 Neb. 747, 157 N.W.2d 381 (1968).

Authenticated transcript was furnished. Ostler v. City of Omaha, 179 Neb. 515, 138 N.W.2d 826 (1965).

Authenticated transcript is required and filing of original papers is not sufficient. Anania v. City of Omaha, 170 Neb. 160, 102 N.W.2d 49 (1960).

County superintendent of schools who presides at hearing may authenticate transcript. School Dist. No. 49 of Merrick County v. Kreidler, 165 Neb. 761, 87 N.W.2d 429 (1958).

Attorney in fact for defeated party may demand transcript of justice judgment. State ex rel. Newby v. Ellsworth, 61 Neb. 444, 85 N.W. 439 (1901).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1907 - Proceedings in error; effect; supersedeas bond.

25-1907. Proceedings in error; effect; supersedeas bond.

No proceedings to reverse, vacate, or modify any judgment rendered, or final order made, by any court inferior to the district court shall operate as a stay of execution unless the judge or clerk of the court in which the judgment was rendered or order made shall take and approve a written undertaking to the defendant in error, executed on the part of the plaintiff in error, by one or more sufficient sureties. The undertaking shall be conditioned that the plaintiff will pay all the costs which have accrued or may accrue on such proceedings in error, together with the amount of any judgment that may be rendered against such plaintiff in error, either on the further trial of the case, after the judgment of the court below shall have been set aside or reversed, or upon and after the affirmation thereof in the district court. No proceedings shall operate as a stay of execution on judgments of restitution rendered in actions for the forcible entry and detention, or the forcible detention only, of lands and tenements, unless the undertaking shall be further conditioned for the payment to the defendant in error of all money or sums of money that has or have accrued or may accrue to the defendant from the plaintiff in error for the use, occupation or rent of the lands and tenements in controversy, in case the judgment sought to be reversed shall be affirmed.

Supersedeas bond may be filed in district court in proceedings in error from county court to district court. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Bond is necessary to stay execution but not to obtain review. Welton v. Beltezore, 17 Neb. 399, 23 N.W. 1 (1885).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1908 - Proceedings in error; stay of execution; supersedeas bond; approval; endorsement.

25-1908. Proceedings in error; stay of execution; supersedeas bond; approval; endorsement.

Before the written undertaking mentioned in section 25-1907 shall operate to stay execution of the judgment or order, a petition in error must be filed in the district court, and the execution of the undertaking, and the sufficiency of the sureties must be approved by the judge or clerk of the court in which the judgment was rendered or order made. The judge or clerk of the court shall endorse approval upon the undertaking. The undertaking shall be filed in the court in which the judgment was rendered or order made.

Supersedeas bond may be filed in district court in proceedings in error from county court to district court. In re Berg's Estate, 139 Neb. 99, 296 N.W. 460 (1941).

Trial court has jurisdiction to vacate or set aside supersedeas bond where surety is insufficient. Bates & Co. v. Stanley, 51 Neb. 252, 70 N.W. 972 (1897).

Bond does not stay judgment until petition in error is filed. Von Dorn v. Mengedoht, 41 Neb. 525, 59 N.W. 800 (1894).

Filing of petition in error is a condition of supersedeas. McDonald v. Bowman, 40 Neb. 269, 58 N.W. 704 (1894).

An appeal from a special assessment by a metropolitan‑class city taken as specified in section 14‑813 means that proceedings from a district court shall be the same as an appeal from a county board, and under this section, that means appeal is taken by petition in error and the review is solely of the record made before the tribunal whose action is being reviewed. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).



25-1909 - Repealed. Laws 1974, LB 733, § 5.

25-1909. Repealed. Laws 1974, LB 733, § 5.



25-1910 - Repealed. Laws 1974, LB 733, § 5.

25-1910. Repealed. Laws 1974, LB 733, § 5.



25-1911 - Appellate jurisdiction; scope.

25-1911. Appellate jurisdiction; scope.

A judgment rendered or final order made by the district court may be reversed, vacated, or modified for errors appearing on the record.

1. Scope

2. Appeal proper

3. Appeal not proper

4. Court review

5. Miscellaneous

1. Scope

A proceeding to determine the competency of an accused to stand trial is a special proceeding within the meaning of section 25-1902. An order finding the accused competent to stand trial is not a final order from which an appeal may be taken under this section. If an accused is found guilty, he may raise the issue of his competency on appeal. State v. Lassek, 272 Neb. 523, 723 N.W.2d 320 (2006).

The Supreme Court reviews determinations made in the district courts only where there is a judgment rendered or final order made by the district court. Lewis v. Craig, 236 Neb. 602, 463 N.W.2d 318 (1990).

Matters involving appointments of personal representatives, on appeal to the district court and the Supreme Court, are reviewed for error appearing on the record. In re Estate of Casselman, 219 Neb. 653, 365 N.W.2d 805 (1985).

Only final orders regarding sufficiency of pleadings are appealable. State ex rel. Douglas v. Ledwith, 204 Neb. 6, 281 N.W.2d 729 (1979).

An order affecting a substantial right made in a special proceeding is a final order which may be appealed. State v. Loomis, 195 Neb. 552, 239 N.W.2d 266 (1976).

Section 25-1315.03 provides that certain orders are appealable, but it is not exclusive. Edquist v. Commercial Sav. & Loan Assn., 191 Neb. 618, 217 N.W.2d 82 (1974).

Unless the context is shown to intend otherwise, action includes any proceeding in a court and only final orders therein are bases for appeals. Grantham v. General Telephone Co., 187 Neb. 647, 193 N.W.2d 449 (1972).

There can be no appeal to the Supreme Court until there has been a judgment of final order in the district court. Essay v. Essay, 180 Neb. 291, 142 N.W.2d 337 (1966).

Supreme Court is authorized to review final orders for errors exhibited by the record. Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Judgment may be reversed only "for errors appearing on record." Frey v. Drahos, 7 Neb. 194 (1878); Morrill v. Taylor, 6 Neb. 236 (1877).

2. Appeal proper

An appeal properly perfected under the provisions of this section and section 25-1912 prevents any final judgment or order from becoming final while the appeal is pending. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).

A proceeding before a juvenile court is a "special proceeding" for appellate purposes. A judicial determination made following an adjudication in a special proceeding which affects the substantial rights of parents to raise their children is a final, appealable order. In re Interest of Clifford M. et al., 258 Neb. 800, 606 N.W.2d 743 (2000).

The three types of final appealable orders are: (1) an order which affects a substantial right and which determines the action and prevents judgment, (2) an order affecting a substantial right made during a special proceeding, and (3) an order affecting a substantial right made on summary application in an action after judgment is rendered. Jarrett v. Eichler, 244 Neb. 310, 506 N.W.2d 682 (1993).

A finding that the accused is incompetent to stand trial may be appealed to the Supreme Court as a final order. State v. Guatney, 207 Neb. 501, 299 N.W.2d 538 (1980).

A notice of appeal filed after the court has announced its decision, but before a judgment has been rendered or entered, is effective to confer jurisdiction on the Supreme Court if the notice of appeal shows on its face that it relates to a decision which has been announced by the trial court and the record shows that a judgment was subsequently rendered or entered in accordance with the decision which was announced and to which the notice of appeal relates. Dale Electronics, Inc. v. Federal Ins. Co., 203 Neb. 133, 277 N.W.2d 572 (1979).

Action taken by county committee upon reorganization of school district was appealable. School District No. 49 of Lincoln County v. School District No. 65-R of Lincoln County, 159 Neb. 262, 66 N.W.2d 561 (1954).

Appeal from district court to Supreme Court was available to review action under Reorganization of School Districts Act. Nickel v. School Board of Axtell, 157 Neb. 813, 61 N.W.2d 566 (1953).

Order granting continuance under federal Civil Relief Act was appealable. Sullivan v. Storz, 156 Neb. 177, 55 N.W.2d 499 (1952).

A bidder at a judicial sale whose bid has been accepted may appeal from an order setting the sale aside. Enquist v. Enquist, 146 Neb. 708, 21 N.W.2d 404 (1946).

The refusal to allow a writ of habeas corpus is a final order. Williams v. Olson, 145 Neb. 282, 16 N.W.2d 178 (1944).

Final orders in habeas corpus proceedings may be reviewed on appeal. The test of finality of order for purpose of appeal is whether particular proceeding or action is terminated by judgment. Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

Order vacating judgment on petition filed after the term is final and appealable. Wunrath v. Peoples Furniture & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

An order granting or refusing a license to sell real estate to pay debts of a deceased person is reviewable on appeal. In re Estate of Broehl, 93 Neb. 166, 139 N.W. 1020 (1913).

Judgment of district court reversing justice judgment on error is reviewable though case is retained for trial. Ribble v. Furmin, 69 Neb. 38, 94 N.W. 967 (1903).

Where court dismisses replevin action on ground that writ was unauthorized and the court without jurisdiction, there is a final judgment. Swain v. Savage, 55 Neb. 687, 77 N.W. 362 (1898).

3. Appeal not proper

An order dismissing one theory of recovery, while a second theory of recovery arising out of the same cause of action remains pending for trial, is not an appealable, final order. An action for damages arising from a contract of sale allegedly induced by several instances of fraud presents a single cause of action, and an order barring the action as it relates to one such instance only is not an appealable, final order. Henderson v. Forman, 240 Neb. 939, 486 N.W.2d 182 (1992).

A conditional judgment does not constitute a final and, therefore, appealable order. Schaad v. Simms, 240 Neb. 758, 484 N.W.2d 474 (1992).

Where all of plaintiff's theories are based on the same operative facts and involve the same parties, summary judgment with regard to only some of the theories does not constitute a final, appealable order which this court may consider. Lewis v. Craig, 236 Neb. 602, 463 N.W.2d 318 (1990).

If a contempt is criminal, the judgment is final and a proper subject for appeal. If the contempt is civil, the judgment is not final; the order is interlocutory and not subject to appeal. State ex rel Kandt v. North Platte Baptist Church, 219 Neb. 694, 365 N.W.2d 813 (1985).

An order overruling a motion for leave to amend is interlocutory and, in the absence of a final order, is not appealable. Knoell Constr. Co., Inc. v. Hanson, 208 Neb. 373, 303 N.W.2d 314 (1981).

A conditional order is not final and therefore not subject to appeal. Fritch v. Fritch, 191 Neb. 29, 213 N.W.2d 445 (1973).

An order denying a plea of the statute of limitations after separate hearing on that issue is not appealable. Wulf v. Farm Bureau Ins. Co., 188 Neb. 258, 196 N.W.2d 164 (1972).

Supreme Court had no jurisdiction to review interlocutory ruling in habeas corpus proceeding. Rhodes v. Houston, 172 Neb. 177, 108 N.W.2d 807 (1961).

Where motion for new trial is timely filed, ruling on demurrer does not become final until motion is disposed of. Harkness v. Central Nebraska P. P. & I. Dist., 154 Neb. 463, 48 N.W.2d 385 (1951).

An order sustaining a demurrer to a petition, without a dismissal or other final disposition of the case, is not reviewable on appeal. Koehn v. Union Fire Ins. Co., 151 Neb. 859, 39 N.W.2d 808 (1949).

The sustaining of a motion to make more definite and certain or to strike certain parts of a pleading, without further judicial action, does not constitute a final, appealable order. Barry v. Wolf, 148 Neb. 27, 26 N.W.2d 303 (1947).

Order overruling demurrer is not a final order. Anson v. Kruse, 147 Neb. 989, 25 N.W.2d 896 (1947).

Order sustaining motion to strike certain parts of answer, without further judicial action, does not constitute a final, appealable order. State ex rel. Sorensen v. State Bank of Omaha, 131 Neb. 223, 267 N.W. 532 (1936).

Where partition has been ordered in suit for that purpose, appeal will not lie until partition is effected and confirmed. Peterson v. Damoude, 95 Neb. 469, 145 N.W. 847 (1914).

Where appeal is taken before court acts upon report of referee awarding partition, it should be dismissed. Vrana v. Vrana, 85 Neb. 128, 122 N.W. 678 (1909).

When record does not disclose final order or judgment, proceedings should be dismissed. Skallberg v. Skallberg, 84 Neb. 717, 121 N.W. 979 (1909).

Final order granting or refusing a license to sell intoxicating liquors is not reviewable on appeal. Halverstadt v. Berger, 72 Neb. 462, 100 N.W. 934 (1904).

When cause is retained for further action, order is not final. Merle & Heaney Mfg. Co. v. Wallace, 48 Neb. 886, 67 N.W. 883 (1896).

4. Court review

An appellate court's jurisdiction to grant relief pursuant to this section is limited to reversal, vacation, or modification of the final order from which the appeal is taken. An appellate court cannot address issues that do not bear on the correctness of the final order upon which its appellate jurisdiction is based. State v. Loyd, 269 Neb. 762, 696 N.W.2d 860 (2005).

The failure to clearly include an instruction to guide the jury concerning defendant's affirmative defenses was plain error, prejudicial to defendant, requiring reversal for a new trial. Omaha Mining Co. v. First Nat. Bank of Bellevue, 226 Neb. 743, 415 N.W.2d 111 (1987).

Supreme Court will take judicial notice of all rules of district, separate juvenile, county, municipal, and workmen's compensation courts on file with the Clerk of the Supreme Court. State v. Barrett, 200 Neb. 553, 264 N.W.2d 434 (1978).

In absence of bill of exceptions, judgment should be affirmed where sufficiency of pleadings is not questioned. Eisele v. Meeker, 105 Neb. 687, 181 N.W. 609 (1921).

Judgment should be reversed where clearly wrong on sole issue of fact involved. In re Estate of O'Connor, 105 Neb. 88, 179 N.W. 401 (1920).

Where both parties tried case on theory that a certain essential fact was proved, Supreme Court will not reverse for lack of evidence of such fact. Underwood v. Chicago & N. W. Ry. Co., 100 Neb. 275, 159 N.W. 408 (1916).

Court is bound by law of case on first appeal. Home Savings Bank of Fremont v. Shallenberger, 100 Neb. 113, 158 N.W. 455 (1916).

Verdict not inconsistent with entire charge should not be set aside because in conflict with isolated instruction. Prediger v. Lincoln Traction Co., 97 Neb. 315, 149 N.W. 775 (1914).

Supreme Court has power to modify judgment without vacating or modifying it as a whole. Porter v. Sherman County Banking Co., 40 Neb. 274, 58 N.W. 721 (1894).

Original evidence by affidavits cannot be received to contradict record. McDonald v. Bowman, 40 Neb. 269, 58 N.W. 704 (1894).

5. Miscellaneous

Affirmative relief, for purposes of an appeal, is a reversal, vacation, or modification of a lower court's judgment, decree, or final order. An appellee's argument that a lower court's decision should be upheld on grounds specifically rejected below constitutes a request for affirmative relief, necessitating a cross-appeal in order for that argument to be considered. McDonald v. DeCamp Legal Servs., P.C., 260 Neb. 729, 619 N.W.2d 583 (2000).

An appeal properly perfected prevents any final judgment or order from becoming final while the appeal is pending. Dewey v. Dewey, 192 Neb. 676, 223 N.W.2d 826 (1974).

Jurisdiction to reverse judgment on appeal must be timely invoked. Campbell v. Campbell, 168 Neb. 533, 96 N.W.2d 417 (1959).

Final order need not properly be denominated a judgment. Western Smelting & Refining Co. v. First Nat. Bank of Omaha, 150 Neb. 477, 35 N.W.2d 116 (1948).

"Court" includes judge at chambers. Porter v. Flick, 60 Neb. 773, 84 N.W. 262 (1900).

Only parties to judgment, or their privies, may appeal or bring error. Burlington & M. R. R. R. Co. v. Martin, 47 Neb. 56, 66 N.W. 15 (1896).

Error proceedings in law and equity are identical. Swansen v. Swansen, 12 Neb. 210, 10 N.W. 713 (1881).

A statement of errors filed pursuant to Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1993) must be filed with the district court within 10 days of the filing of the bill of exceptions, rather than within 10 days of the filing of the notice of appeal. State v. Stuthman, 2 Neb. App. 317, 509 N.W.2d 410 (1993).

An appellant who has incorporated a properly drafted statement of errors directly into a notice of appeal from a judgment of the county court has satisfied the requirement in Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1992) concerning the timely filing of a statement of errors with the district court. State v. Nelson, 2 Neb. App. 289, 509 N.W.2d 232 (1993).



25-1912 - Appeal; civil and criminal actions; procedure; notice of appeal; docketing fee; filing of transcript.

25-1912. Appeal; civil and criminal actions; procedure; notice of appeal; docketing fee; filing of transcript.

(1) The proceedings to obtain a reversal, vacation, or modification of judgments and decrees rendered or final orders made by the district court, including judgments and sentences upon convictions for felonies and misdemeanors, shall be by filing in the office of the clerk of the district court in which such judgment, decree, or final order was rendered, within thirty days after the entry of such judgment, decree, or final order, a notice of intention to prosecute such appeal signed by the appellant or appellants or his, her, or their attorney of record and, except as otherwise provided in sections 25-2301 to 25-2310, 29-2306, and 48-641, by depositing with the clerk of the district court the docket fee required by section 33-103.

(2) A notice of appeal or docket fee filed or deposited after the announcement of a decision or final order but before the entry of the judgment, decree, or final order shall be treated as filed or deposited after the entry of the judgment, decree, or final order and on the date of entry.

(3) The running of the time for filing a notice of appeal shall be terminated as to all parties (a) by a timely motion for a new trial under section 25-1144.01, (b) by a timely motion to alter or amend a judgment under section 25-1329, or (c) by a timely motion to set aside the verdict or judgment under section 25-1315.02, and the full time for appeal fixed in subsection (1) of this section commences to run from the entry of the order ruling upon the motion filed pursuant to subdivision (a), (b), or (c) of this subsection. When any motion terminating the time for filing a notice of appeal is timely filed by any party, a notice of appeal filed before the court announces its decision upon the terminating motion shall have no effect, whether filed before or after the timely filing of the terminating motion. A new notice of appeal shall be filed within the prescribed time after the entry of the order ruling on the motion. No additional fees are required for such filing. A notice of appeal filed after the court announces its decision or order on the terminating motion but before the entry of the order is treated as filed on the date of and after the entry of the order.

(4) Except as otherwise provided in subsection (3) of this section and sections 25-2301 to 25-2310, 29-2306, and 48-641, an appeal shall be deemed perfected and the appellate court shall have jurisdiction of the cause when such notice of appeal has been filed and such docket fee deposited in the office of the clerk of the district court, and after being perfected no appeal shall be dismissed without notice, and no step other than the filing of such notice of appeal and the depositing of such docket fee shall be deemed jurisdictional.

(5) The clerk of the district court shall forward such docket fee and a certified copy of such notice of appeal to the Clerk of the Supreme Court, and the Clerk of the Supreme Court shall docket such appeal.

(6) Within thirty days after the date of filing of notice of appeal, the clerk of the district court shall prepare and file with the Clerk of the Supreme Court a transcript certified as a true copy of the proceedings contained therein. The Supreme Court shall, by rule, specify the method of ordering the transcript and the form and content of the transcript. Neither the form nor substance of such transcript shall affect the jurisdiction of the Court of Appeals or Supreme Court.

(7) Nothing in this section shall prevent any person from giving supersedeas bond in the district court in the time and manner provided in section 25-1916 nor affect the right of a defendant in a criminal case to be admitted to bail pending the review of such case in the Court of Appeals or Supreme Court.

1. Time for appeal

2. Jurisdiction

3. Motion for new trial

4. Petition in error

5. Miscellaneous

1. Time for appeal

An appellant must file his or her notice of appeal and deposit with the clerk of the district court the docket fee required by section 33-103 within 30 days of the entry of the order from which the appeal is taken. Martin v. McGinn, 267 Neb. 931, 678 N.W.2d 737 (2004).

A determination as to whether a motion, however titled, should be deemed a motion to alter or amend a judgment depends upon the contents of the motion, not its title. In order to qualify for treatment as a motion to alter or amend a judgment, a motion must be filed no later than 10 days after the entry of judgment and must seek substantive alteration of the judgment. A motion which merely seeks to correct clerical errors or one seeking relief that is wholly collateral to the judgment is not a motion to alter or amend a judgment, and the time for filing a notice of appeal runs from the date of the judgment. State v. Bellamy, 264 Neb. 784, 652 N.W.2d 86 (2002).

Under this section, a party has 30 days in which to appeal from a final order. State ex rel. Stenberg v. Moore, 258 Neb. 199, 602 N.W.2d 465 (1999).

The notice of appeal and docket fee are mandatory and jurisdictional and must be filed within 30 days of the entry of judgment of the trial court. Under subsection (2) of this section, the running of the time for filing a notice of appeal is terminated by only two events: the timely filing of a motion for new trial under section 25-1143 or a motion to set aside the verdict or judgment under section 25-1315.02. Under subsection (3) of this section, an appeal is deemed perfected and the appellate court has jurisdiction when the notice of appeal is filed and the docket fee is deposited; no other step shall be deemed jurisdictional. In re Interest of Noelle F. & Sarah F., 249 Neb. 628, 544 N.W.2d 509 (1996).

Under subsection (1) of this section, an appeal from the denial of a plea in bar must be filed within 30 days of the denial. State v. Sinsel, 249 Neb. 369, 543 N.W.2d 457 (1996).

Orders which are not announced in open court are not formalized until they have been entered on the journal. In such instances, pursuant to subsection (1) of this section, a notice of appeal must be filed within 30 days of the date the order was entered on the journal of the trial court. In re Interest of J.A., 244 Neb. 919, 510 N.W.2d 68 (1994).

The filing of a motion to reconsider a sentence made pursuant to the provisions of subdivision (1) of section 29-2308.01 does not affect the time within which a notice of appeal must be filed under the provisions of subsection (1) of this section. State v. Flying Hawk, 227 Neb. 878, 420 N.W.2d 323 (1988); State v. Spotted Elk, 227 Neb. 869, 420 N.W.2d 707 (1988).

The notice of appeal required by subsection (1) of this section is mandatory and jurisdictional and must be filed within the time required by statute; where such notice of appeal is not filed within thirty days from the entry of the judgment, decree, or final order appealed from, as required by subsection (1), the Supreme Court obtains no jurisdiction to hear the appeal, and the appeal must be dismissed. State v. Flying Hawk, 227 Neb. 878, 420 N.W.2d 323 (1988).

In order to vest the Supreme Court with jurisdiction, a notice of appeal must be filed within thirty days of the entry of the final order or the overruling of a motion for new trial. In re Interest of C.M.H. and M.S.H., 227 Neb. 446, 418 N.W.2d 226 (1988); State v. Stickney, 222 Neb. 465, 384 N.W.2d 301 (1986); State v. Howell, 188 Neb. 687, 199 N.W.2d 21 (1972).

Where a notice of appeal is not filed within 1 month from entry of the final order, the Supreme Court obtains no jurisdiction to hear the appeal, and the appeal must be dismissed. State v. Reed, 226 Neb. 575, 412 N.W.2d 848 (1987); Smith v. Smith, 225 Neb. 93, 402 N.W.2d 688 (1987).

The time within which an appeal must be taken is mandatory and must be met in order for an appellate tribunal to acquire jurisdiction of the subject matter. Federal Land Bank v. McElhose, 222 Neb. 448, 384 N.W.2d 295 (1986).

For this court to obtain jurisdiction, in the absence of a timely motion for new trial, a notice of appeal must be filed within one month after rendition of the judgment or decree or the making of the final order. Sederstrom v. Wrehe, 215 Neb. 429, 339 N.W.2d 74 (1983); Novak v. Nelsen, 209 Neb. 728, 311 N.W.2d 8 (1981).

Notice of intent to appeal filed more than thirty days after order denying relief sought in a petition for postconviction relief defeats the jurisdictional requirements of this section. State v. Harrington, 214 Neb. 696, 335 N.W.2d 316 (1983).

A notice of appeal is effective if it is filed within a month of the court's announcement of its judgment either in open court or by letter to the attorneys but before the judgment is entered. State v. Kolar, 206 Neb. 619, 294 N.W.2d 350 (1980).

There can be no appeal of a criminal conviction under this section until after sentence has been imposed. State v. Long, 205 Neb. 252, 286 N.W.2d 772 (1980).

Filing of notice of appeal and payment of docket fee are both mandatory within the one-month appeal period. American Legion Post No. 90 v. Nebraska Liquor Control Commission, 199 Neb. 429, 259 N.W.2d 36 (1977).

An order of the Court of Industrial Relations establishing bargaining units is a final order under this section, and becomes immediately appealable. American Assn. of University Professors v. Board of Regents, 198 Neb. 243, 253 N.W.2d 1 (1977).

Order determining defendant a sexual sociopath and sentencing him to penal complex is a final order and appeal therefrom is barred after thirty days. State v. Wells, 197 Neb. 584, 249 N.W.2d 904 (1977).

Notice of appeal in a criminal case must be filed with the clerk of the district court within one month after the overruling of a timely filed motion for new trial or sentencing, whichever is later. State v. Betts, 196 Neb. 572, 244 N.W.2d 195 (1976).

On appeal from a county or municipal court, notice of appeal and bond must be filed within ten days after rendition of judgment and this period cannot be prolonged by filing a motion for new trial. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).

An order placing a defendant on probation is a final order and appeal must be made within one month after it is entered. State v. Williams, 194 Neb. 483, 233 N.W.2d 772 (1975).

Appeal must be dismissed where notice of appeal is not filed within one month of judgment or final order. State v. Buss, 192 Neb. 407, 222 N.W.2d 113 (1974); Morimoto v. Nebraska Children's Home Society, 176 Neb. 403, 126 N.W.2d 184 (1964); Bebee v. Kriewald, 173 Neb. 179, 112 N.W.2d 764 (1962); Lockard v. Lockard, 169 Neb. 226, 99 N.W.2d 1 (1959); Campbell v. Campbell, 168 Neb. 533, 96 N.W.2d 417 (1959); Akins v. Chamberlain, 164 Neb. 428, 82 N.W.2d 632 (1957).

Unless notice of appeal is filed within one month from entry of judgment or final order, appeal therefrom must be dismissed. Diedrichs v. Empfield, 189 Neb. 120, 200 N.W.2d 254 (1972); Frenchman-Cambridge Irrigation Dist. v. Ferguson, 154 Neb. 20, 46 N.W.2d 692 (1951).

Appeal was lodged by timely writing judge setting out intent to appeal, indigency, and request for counsel. State v. Moore, 187 Neb. 507, 192 N.W.2d 157 (1971).

Appeal must be taken within one month from rendition of judgment. Pallas v. Dailey, 169 Neb. 277, 99 N.W.2d 6 (1959).

Appeal from judgment in habeas corpus case was properly taken within one month from rendition of judgment. Neudeck v. Buettow, 166 Neb. 649, 90 N.W.2d 254 (1958).

Right of appeal may be lost if appeal is not timely taken. Mueller v. Keeley, 163 Neb. 613, 80 N.W.2d 707 (1957).

Time for appeal commences to run from rendition and not entry of judgment. Sloan v. Gibson, 156 Neb. 625, 57 N.W.2d 167 (1953).

Proceedings to obtain a reversal of judgment or final order, when motion for new trial is not filed, must be instituted within one month from rendition thereof. Ash v. City of Omaha, 152 Neb. 699, 42 N.W.2d 648 (1950).

Appeal from district court should be dismissed for lack of jurisdiction where transcript in workmen's compensation case was not filed within thirty days of the entry of the judgment. Dobesh v. Associated Asphalt Contractors, 137 Neb. 1, 288 N.W. 32 (1939).

Supreme Court is without jurisdiction unless appeal is taken within statutory time; trial court cannot extend time for taking appeal by vacating decree after term and reentering same decree. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Time for perfecting appeal does not commence to run until district court's judgment is entered on journal. Union Central Life Ins. Co. v. Saathoff, 115 Neb. 385, 213 N.W. 342 (1927).

Amendment of this section shortening time for appeal was not applicable to judgments entered before statute took effect. Raddatz v. Christner, 103 Neb. 621, 173 N.W. 677 (1919).

Time for taking appeal begins to run when decree is entered of record. Anderson v. Griswold, 87 Neb. 578, 127 N.W. 883 (1910).

On appeal by party seeking to intervene after void judgment, time commences to run from dismissal of petition of intervention. Shold v. Van Treeck, 82 Neb. 99, 117 N.W. 113 (1908).

Pursuant to subsection (3) of this section, in order to be a tolling motion, a motion to alter or amend must seek substantive alteration of the judgment. Gebhardt v. Gebhardt, 16 Neb. App. 565, 746 N.W.2d 707 (2008).

This section does not contain a "good faith" exception to the requirement of timely payment of the docket fee. In re Interest of Jesse D., 15 Neb. App. 534, 732 N.W.2d 694 (2007).

In order to initiate an appeal, a notice of appeal must be filed within 30 days after entry of the judgment, decree, or final order. State v. Murphy, 15 Neb. App. 398, 727 N.W.2d 730 (2007).

Section 29-2315.01 must be read in pari material with this section and mandates that when an appellate court grants the State leave to docket an appeal, the State must file a notice of appeal within 30 days in order to perfect jurisdiction in the appellate court. State v. Kissell, 13 Neb. App. 209, 690 N.W.2d 194 (2004).

A notice of appeal filed before the trial court announces its "decision or final order" under subsection (2) of this section in final determination of an issue of costs cannot relate forward. J & H Swine v. Hartington Concrete, 12 Neb. App. 885, 687 N.W.2d 9 (2004).

Subsection (2) of this section was not intended to validate anticipatory notices of appeal filed prior to the announcement of a final judgment. J & H Swine v. Hartington Concrete, 12 Neb. App. 885, 687 N.W.2d 9 (2004).

Since a poverty affidavit which is substituted for the docket fee must be filed within the time and in the manner required for filing the docket fee in subsection (2) of this section, a poverty affidavit filed or deposited after the announcement of a decision or final order but before entry of the judgment, decree, or final order shall be treated as filed or deposited after the entry of the judgment, decree, or final order and on the date of entry of the judgment, decree, or final order. State v. Billups, 10 Neb. App. 424, 632 N.W.2d 375 (2001).

Where there is no trial, a pleading entitled "Motion for New Trial" is not properly considered as a motion for new trial and does not toll the running of the statutory time for filing an appeal from a trial court's order, but is only a motion to reconsider. Jackson v. Board of Equal. of City of Omaha, 10 Neb. App. 330, 630 N.W.2d 680 (2001).

The filing of a motion to reconsider sentence does not toll the time within which a notice of appeal must be filed under the provisions of subsection (1) of this section. The only two situations in which the running of time for filing a notice of appeal shall be terminated are (1) if a motion for new trial is filed pursuant to section 25-1143 within 10 days after the verdict or (2) the filing of a motion to set aside the verdict pursuant to section 25-1315.02 within 10 days after receipt of the verdict. State v. Camomilli, 1 Neb. App. 735, 511 N.W.2d 155 (1993).

2. Jurisdiction

Pursuant to subsection (3) of this section, a notice of appeal filed before the district court completely disposed of a party's motion for new trial was of "no effect". When a notice of appeal is initially filed before the district court has completely disposed of a motion for new trial, and thus is of no effect, and neither party filed a new notice of appeal after the district court completely disposed of the motion, the appellate court does not acquire jurisdiction over the appeal. Haber v. V & R Joint Venture, 263 Neb. 529, 641 N.W.2d 31 (2002).

An appellate court has no power to exercise appellate jurisdiction in proceedings to review the judgment of the district court unless the appellant shall have filed a notice of appeal and deposited a docket fee in the office of the clerk of the district court within the time fixed and as provided in this section. State v. Parmar, 255 Neb. 356, 586 N.W.2d 279 (1998).

Timeliness of an appeal is a jurisdictional necessity. When the Legislature fixes the time for taking an appeal, the courts have no power to extend the time directly or indirectly; an appellate court may not consider a case as within its jurisdiction unless its authority to act is invoked in the manner prescribed by law. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

Notice of appeal from juvenile court order, which was filed beyond 30-day limit for filing notice of appeal, did not satisfy requirements for appellate jurisdiction. In re Interest of B.M.H., 233 Neb. 524, 446 N.W.2d 222 (1989).

The filing of a notice of appeal under subsection (1) of this section, together with payment of fees unless fees are waived for cause, removes jurisdiction of the cause from the district court to the Supreme Court; once jurisdiction has been removed to the Supreme Court, the district court has no jurisdiction over the cause unless and until remand by the Supreme Court. State v. Spotted Elk, 227 Neb. 869, 420 N.W.2d 707 (1988).

The trial court is without jurisdiction to enter an order granting summary judgment after the defendant has perfected his appeal to the Supreme Court. Beavers v. Graham, 209 Neb. 556, 308 N.W.2d 826 (1981).

A notice of appeal filed after the court has announced its decision, but before a judgment has been rendered or entered, is effective to confer jurisdiction on the Supreme Court if the notice of appeal shows on its face that it relates to a decision which has been announced by the trial court and the record shows that a judgment was subsequently rendered or entered in accordance with the decision which was announced and to which the notice of appeal relates. Dale Electronics, Inc. v. Federal Ins. Co., 203 Neb. 133, 277 N.W.2d 572 (1979).

Appeal dismissed in Supreme Court for lack of jurisdiction where notice of appeal was a nullity because filed prematurely. Spanheimer Roofing & Supply Co. v. Thompson, 198 Neb. 710, 255 N.W.2d 265 (1977).

An appeal shall be deemed perfected, giving the court jurisdiction, when notice of appeal has been timely filed and the docket fee timely deposited. State v. Price, 198 Neb. 229, 252 N.W.2d 165 (1977).

Order placing defendant on probation was a final and appealable order. State v. Osterman, 197 Neb. 727, 250 N.W.2d 654 (1977).

Any order made by the district court after jurisdiction is vested in the Supreme Court is void. State v. Allen, 195 Neb. 560, 239 N.W.2d 272 (1976).

Where a notice of appeal is not filed within one month from entry of the judgment or final order appealed from as required hereunder, the Supreme Court obtains no jurisdiction and the appeal must be dismissed. State v. Howell, 188 Neb. 687, 199 N.W.2d 21 (1972); State v. Williamsen, 183 Neb. 173, 159 N.W.2d 206 (1968).

Failure to appeal post conviction decision within one month prevented Supreme Court from obtaining jurisdiction. State v. Pauley, 185 Neb. 478, 176 N.W.2d 687 (1970).

Appeal must be dismissed where notice not filed within time prescribed by this section. Giangrasso v. Eagle Distributing Co., 185 Neb. 406, 176 N.W.2d 16 (1970).

In order to lodge jurisdiction in the Supreme Court where separate decrees are entered in an action brought on a single petition, it is necessary that a separate notice of appeal be filed and a separate docket fee paid on each decree which is appealed. County of Hall v. Engleman, 182 Neb. 676, 156 N.W.2d 801 (1968).

An appeal in a criminal case will not be dismissed because of the failure to state the nature of the offense and the sentence imposed. State v. Goff, 174 Neb. 217, 117 N.W.2d 319 (1962).

An intervener is a party to an action and may appeal or cross-appeal from an unfavorable judgment. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Jurisdiction of appeal in workmen's compensation case is obtained by filing of transcript and depositing docket fee. Miller v. Peterson, 165 Neb. 344, 85 N.W.2d 700 (1957).

Where appeal was taken out of time, it was subject to dismissal. Vasa v. Vasa, 163 Neb. 642, 80 N.W.2d 696 (1957).

Filing of notice of appeal and payment of docket fee are jurisdictional requirements. Ruan Transport Corp. v. Peake, Inc., 163 Neb. 319, 79 N.W.2d 575 (1956).

Filing of notice of appeal and depositing docket fee gives Supreme Court jurisdiction of the cause and all the parties. Fick v. Herman, 161 Neb. 110, 72 N.W.2d 598 (1955); County of Madison v. Crippen, 143 Neb. 474, 10 N.W.2d 260 (1943); Keefe v. Grace, 142 Neb. 330, 6 N.W.2d 59 (1942).

Proceeding under Juvenile Court Act is reviewable by appeal. Krell v. Mantell, 157 Neb. 900, 62 N.W.2d 308 (1954).

Appeal within one month from date of rendition of decree in workmen's compensation case was required in order to confer jurisdiction on Supreme Court. Tucker v. Paxton & Gallagher Co., 152 Neb. 622, 41 N.W.2d 911 (1950).

Deposit of docket fee with clerk of district court is one of jurisdictional steps on appeal. Barney v. Platte Valley Public Power & Irr. Dist., 144 Neb. 230, 13 N.W.2d 120 (1944).

Where, through mistake in preparation, original transcript does not show facts sufficient to give court jurisdiction on appeal, the appellate court will on timely application, permit a correction of the record by filing supplemental transcript. Dobesh v. Associated Asphalt Contractors, 137 Neb. 342, 289 N.W. 369 (1939).

Where notice of appeal is properly given in district court, Supreme Court acquires jurisdiction when transcript is filed, without further notice being required. Marvel v. Craft, 116 Neb. 802, 219 N.W. 242 (1928).

Necessary procedure to vest Supreme Court with jurisdiction is stated. Frazier v. Alexander, 111 Neb. 294, 196 N.W. 322 (1923).

No appeal can be taken from findings of fact or conclusions of law; there must be final judgment. First Nat. Bank of Omaha v. Cooper, 89 Neb. 632, 131 N.W. 958 (1911).

Stipulation was sufficient to give jurisdiction of cross-appeal. Lanham v. Bowlby, 86 Neb. 148, 125 N.W. 149 (1910).

Pursuant to subsection (2) of this section, a trial court's dismissal of one defendant did not announce a judgment, decree, or final order, so as to allow the plaintiff's premature notice of appeal to relate forward, since the trial court's order did not dispose of all claims against all of the parties in each of their capacities. Ferer v. Aaron Ferer & Sons Co., 16 Neb. App. 866, 755 N.W.2d 415 (2008).

A motion to dismiss was a tolling motion under this section, and because a ruling on the motion was not announced prior to the filing of the notice of appeal, the notice of appeal was of no effect and the appellate court did not have jurisdiction to hear the appeal. Beckman v. McAndrew, 16 Neb. App. 217, 742 N.W.2d 778 (2007).

When a trial court's order intended to finally dispose of a matter is announced but not rendered or entered pursuant to section 25-1301, but a party nonetheless files an otherwise timely notice of appeal, the appellate court has "potential jurisdiction" which "springs" into full jurisdiction when section 25-1301 is complied with. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).

Pursuant to subsection (3) of this section, when a motion terminating the 30-day appeal period is filed by either party, a notice of appeal filed before the court announces its decision upon the terminating motion has no effect and an appellate court acquires no jurisdiction, whether the notice of appeal is filed before or after the timely filing of the terminating motion. State v. Blair, 14 Neb. App. 190, 707 N.W.2d 8 (2005).

The fact that a motion to reduce sentence was filed prior to filing a notice of appeal does not prevent the Court of Appeals from receiving jurisdiction of the case when the notice of appeal is filed. State v. Camomilli, 1 Neb. App. 735, 511 N.W.2d 155 (1993).

3. Motion for new trial

The running of the time for filing an appeal is terminated when a motion for new trial is filed by any party within 10 days after a verdict, report, or decision is rendered. Breeden v. Nebraska Methodist Hosp., 257 Neb. 371, 598 N.W.2d 441 (1999).

In a criminal case, the judgment occurs when the verdict and sentence are rendered by the court, and a motion for new trial does not toll the running of the 30-day jurisdictional requirement of this section. State v. Nash, 246 Neb. 1030, 524 N.W.2d 351 (1994).

A motion for new trial is authorized after a judgment notwithstanding the verdict and, during pendency of such motion, suspends or tolls the time limit to comply with requirements for an appeal to the Nebraska Supreme Court. Dunn v. Hemberger, 230 Neb. 171, 430 N.W.2d 516 (1988).

Where the notice of appeal from an order denying a motion for a new trial was untimely filed, the time for appeal ran from the rendition of the judgment. Corell v. Corell, 201 Neb. 59, 266 N.W.2d 84 (1978).

An order in a criminal case overruling a motion for new trial and placing defendant on probation is a final appealable order. State v. Longmore, 178 Neb. 509, 134 N.W.2d 66 (1965).

Time for appeal did not commence to run until motion for new trial was overruled. Skag-Way Department Stores, Inc. v. City of Grand Island, 176 Neb. 169, 125 N.W.2d 529 (1964); Harkness v. Central Nebraska P. P. & I. Dist., 154 Neb. 463, 48 N.W.2d 385 (1951); Cozad v. McKeone, 149 Neb. 833, 32 N.W.2d 760 (1948).

Time for appeal begins to run from date of ruling on motion for new trial even though dismissal of action was based upon a ruling upon demurrer. Weiner v. Morgan, 175 Neb. 656, 122 N.W.2d 871 (1963).

Time for filing motion for new trial commences to run from rendition of judgment. Ricketts v. Continental Nat. Bank of Lincoln, 169 Neb. 809, 101 N.W.2d 153 (1960); Sullivan v. Sullivan, 168 Neb. 850, 97 N.W.2d 348 (1959).

Time for appeal begins to run from overruling of motion for new trial even though petition was dismissed on demurrer. Brasier v. Cribbett, 166 Neb. 145, 88 N.W.2d 235 (1958).

Jurisdictional steps must be taken within one month after rendition of judgment or of overruling of motion for new trial timely filed. Powell v. Van Donselaar, 160 Neb. 21, 68 N.W.2d 894 (1955).

Notice of appeal must be filed and docket fee paid within one month after rendition of decree or overruling of motion for new trial timely filed. Molczyk v. Molczyk, 154 Neb. 163, 47 N.W.2d 405 (1951).

Where motion for new trial was not filed within the time prescribed by law, time for appeal commenced to run from rendition of judgment rather than from overruling of motion for new trial. Ehlers v. Neal, 148 Neb. 697, 28 N.W.2d 558 (1947).

If a motion for new trial is filed in a case in which a judgment of dismissal was entered before any evidence was taken, the time for taking of appeal begins to run from the date of entry of order overruling such motion for new trial. McGerr v. Marsh, 148 Neb. 50, 26 N.W.2d 374 (1947).

Distinction pointed out between when time commences to run for filing of motion for new trial and for filing of transcript on appeal. Power v. Federal Land Bank of Omaha, 141 Neb. 139, 2 N.W.2d 924 (1942).

In equity case the sufficiency of the evidence contained in a bill of exceptions is properly before the Supreme Court for consideration notwithstanding the failure to file motion for a new trial in district court. Union Central Life Ins. Co. v. Burgess, 131 Neb. 20, 266 N.W. 898 (1936).

To secure limited review of an equity case, motion for new trial is not required. Douglas County v. Barker Co., 125 Neb. 253, 249 N.W. 607 (1933).

Time for perfecting appeal in compensation proceeding begins to run from overruling of motion for new trial. Lincoln Packing Co. v. Coe, 120 Neb. 299, 232 N.W. 92 (1930).

Motion for new trial is necessary to review ruling of court on evidence in equity case. Brady v. McGinley, 94 Neb. 761, 144 N.W. 780 (1913).

Motion for new trial is still necessary in law actions. Carmack v. Erdenberger, 77 Neb. 592, 110 N.W. 315 (1906).

Although a motion for new trial generally tolls the running of the statutory time for filing an appeal from a final order of the district court, such is not the case if the proceedings leading up to the motion for new trial do not constitute a trial as contemplated by this section. State v. Plymate, 8 Neb. App. 513, 598 N.W.2d 65 (1999).

A motion for new trial is restricted to a trial court, and where the district court acts in the capacity of an appellate court, such a motion is not a proper pleading and it does not stop the running of time for perfecting an appeal. This is true whether that court is hearing appeals from the county court or from some other lower tribunal. State v. Deutsch, 2 Neb. App. 186, 507 N.W.2d 681 (1993).

A motion for new trial that is not timely filed will not extend the time within which a notice of appeal must be filed. Zoet v. Zoet, 2 Neb. App. 71, 507 N.W.2d 42 (1993).

When a district court is acting in an appellate capacity, a motion for new trial is not a proper pleading and it does not stop the running of time for perfecting an appeal. Woodward v. Yonker, 1 Neb. App. 1011, 510 N.W.2d 480 (1993).

When a motion for new trial terminating the time for filing a notice of appeal is timely filed by any party, a notice of appeal filed before the entry of the order ruling upon the motion shall have no effect. Horace Mann Cos. v. Pinaire, 1 Neb. App. 907, 511 N.W.2d 540 (1993).

4. Petition in error

Civil proceeding to recover a penalty for violation of city ordinance may not be reviewed by error proceedings. State v. Warren, 162 Neb. 623, 76 N.W.2d 728 (1956).

Only judgments and sentences of district court upon convictions for felonies and misdemeanors under criminal code may be brought to Supreme Court by petition in error. Hoover v. State, 126 Neb. 277, 253 N.W. 359 (1934).

Conviction in contempt proceedings is reviewable only by petition in error as in criminal cases. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931).

Conviction in contempt proceedings is reviewable only on error. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Only judgment upon convictions under criminal code are reviewable on error; other cases, including convictions under city ordinances, are reviewable on appeal. Brandt v. State, 80 Neb. 843, 115 N.W. 327 (1908).

5. Miscellaneous

Subsection (2) of this section applies only to a notice of appeal filed after the announcement of a decision or final order, but before entry of judgment; it was not intended to validate anticipatory notices of appeal filed prior to the announcement of final judgment. Wright v. Omaha Pub. Sch. Dist., 280 Neb. 941, 791 N.W.2d 760 (2010).

This section does not expressly require a notice of appeal to display a trial court docket number, or be filed in a particular trial court docket; instead, it requires only a notice of intention to prosecute an appeal from a judgment, decree, or final order of the district court. A notice of appeal filed under the wrong docket number is not fatal to appellate jurisdiction. Hearst-Argyle Prop. v. Entrex Comm. Servs., 279 Neb. 468, 778 N.W.2d 465 (2010).

The tolling motions listed in subsection (3) of this section are ineffective when a district court is acting as an intermediate court of appeals. Timmerman v. Neth, 276 Neb. 585, 755 N.W.2d 798 (2008).

An appeal properly perfected under the provisions of this section and section 25-1911 prevents any final judgment or order from becoming final while the appeal is pending. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).

According to the plain language of this section, a poverty affidavit must be filed after the entry of the final order, and thus, a poverty affidavit is insufficient to perfect an appeal unless it is filed during the 30-day period following the rendition of judgment. A poverty affidavit must be filed in the office of the clerk of the district court, and its receipt in any other location is insufficient to perfect an appeal. State v. Parmar, 255 Neb. 356, 586 N.W.2d 279 (1998).

Per subsection (1) of this section, a motion to discharge for lack of speedy trial, pursuant to section 29-1208, is a final, appealable order. State v. Jacques, 253 Neb. 247, 570 N.W.2d 331 (1997).

Pursuant to subsection (2) of this section, a notice of appeal filed before a judgment on a motion for new trial is entered has no effect. Reutzel v. Reutzel, 252 Neb. 354, 562 N.W.2d 351 (1997).

In a criminal case, judgment occurs when the verdict and sentence are rendered by the court. In a criminal action, the filing of a motion for new trial shall have no effect on the jurisdictional requirement that the appealing party must file a motion of appeal within 30 days after the sentencing date. State v. McCormick and Hall, 246 Neb. 271, 518 N.W.2d 133 (1994).

Under subsection (1) of this section, the appointment of a receiver may be treated as a final order. Robertson v. Southwood, 233 Neb. 685, 447 N.W.2d 616 (1989).

Generally, a criminal appeal may only be brought by the person who is aggrieved by the judgment and who has been given the right to appeal; however, a person who has been released and discharged from further prosecution on a specific complaint is not legally aggrieved, even though the person is open to prosecution for future violations of a similar nature. State v. Sports Couriers, Inc., 210 Neb. 168, 313 N.W.2d 447 (1981).

This section of the Nebraska Constitution does not bar either the Legislature or the Supreme Court from making reasonable rules and regulations governing review on appeal. Nebraska State Bank v. Dudley, 203 Neb. 226, 278 N.W.2d 334 (1979).

This section, specifying what steps are necessary in perfecting an appeal, is deemed jurisdictional and is not unconstitutionally vague so as to violate the due process clause of the Fourteenth Amendment of the U.S. Constitution. Nebraska State Bank v. Dudley, 203 Neb. 226, 278 N.W.2d 334 (1979).

No third party has right to intervene in a criminal case and appeal of news media from restrictive order is dismissed. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

The right to appeal in criminal cases can be exercised only by the party to whom it is given; and generally only a person aggrieved or injured by a judgment may appeal. State v. Berry, 192 Neb. 826, 224 N.W.2d 767 (1975).

An appeal properly perfected prevents any final judgment or order from becoming final while the appeal is pending. Dewey v. Dewey, 192 Neb. 676, 223 N.W.2d 826 (1974).

Failure of public defender, on request of defendant, to file notice of appeal within prescribed time did not excuse defendant from requirements of this section. State v. Blunt, 182 Neb. 477, 155 N.W.2d 443 (1968).

Where a defendant invoked remedy by appeal, he could not at the same time carry on proceeding under the Post Conviction Act. State v. Carr, 181 Neb. 251, 147 N.W.2d 619 (1967).

A notice of appeal need not specifically describe the judgment appealed from. Morford v. Lipsey Meat Co., Inc., 179 Neb. 420, 138 N.W.2d 653 (1965).

The Legislature has made an interlocutory order appealable in civil cases. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).

Pendency of appeal from order of State Railway Commission did not operate to keep temporary rate in effect that expired by lapse of time. United Mineral Products Co. v. Nebraska Railroads, 177 Neb. 898, 131 N.W.2d 604 (1964).

Transcript on appeal to Supreme Court contains filings made in office of clerk of the district court. Everts v. School Dist. No. 16 of Fillmore County, 175 Neb. 310, 121 N.W.2d 487 (1963).

Appeal was proper from order adjudging defendant guilty of contempt. State ex rel. Beck v. Frontier Airlines, Inc., 174 Neb. 172, 116 N.W.2d 281 (1962).

Adequate cause must be shown for filing of supplemental transcript after submission of case. Robinson v. Meyer, 166 Neb. 178, 88 N.W.2d 219 (1958).

Party to appeal has right to have any omitted pleadings included in supplemental transcript. Gettel v. Hester, 165 Neb. 573, 86 N.W.2d 613 (1957).

Award of temporary alimony by district court during pendency of appeal is not authorized. Schlueter v. Schlueter, 158 Neb. 233, 62 N.W.2d 871 (1954).

Appeal, and not error, is the proper procedure to review conviction of violation of municipal ordinance. Wells v. State, 152 Neb. 668, 42 N.W.2d 363 (1950).

General appeal statute does not control appeals from entry of order for judgment notwithstanding verdict. Krepcik v. Interstate Transit Lines, 151 Neb. 663, 38 N.W.2d 533 (1949).

This section is made applicable to appeals from the State Railway Commission. In re Application of Moritz, 147 Neb. 400, 23 N.W.2d 545 (1946).

This section does not apply to filing fees in workmen's compensation cases. Lee v. Lincoln Cleaning & Dye Works, 144 Neb. 659, 14 N.W.2d 227 (1944).

A cross-appeal may be raised in the appellee's brief. In re Estate of Dalbey, 143 Neb. 32, 8 N.W.2d 512 (1943).

Where on second appeal to Supreme Court from Department of Roads and Irrigation substantially every issue presented was considered and determined adversely to appellant on first appeal, the appeal will be dismissed. Cozad Ditch Co. v. Central Nebraska Public Power & Irr. Dist., 132 Neb. 547, 272 N.W. 560 (1937).

Right to appeal is not forfeited by payment of judgment by defendant to avoid sale of his property on execution. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Time of filing transcript is determined by time of arrival at clerk's office, and failure to deliver mail is no excuse. Larson v. Wegner, 120 Neb. 449, 233 N.W. 253 (1930).

Supreme Court may allow representative of deceased party to revive action after transcript is filed. Long v. Krause, 104 Neb. 599, 178 N.W. 188 (1920).

Rule in equity cases is unchanged. Ogden v. Garrison, 82 Neb. 302, 117 N.W. 714 (1908).

Requisites of transcripts are stated. Fike v. Ott, 76 Neb. 439, 107 N.W. 774 (1906).

An appellant's designation in the notice of appeal of the wrong court was not necessarily fatal, where the notice was timely forwarded to the proper appellate court and no opposing party claimed to have suffered prejudice. In re Guardianship of Breeahana C., 14 Neb. App. 182, 706 N.W.2d 66 (2005).



25-1912.01 - Appellate review; motion for new trial; when required.

25-1912.01. Appellate review; motion for new trial; when required.

(1) A motion for a new trial shall not be a prerequisite to obtaining appellate review of any issue upon which the ruling of the trial court appears in the record.

(2) When an action has been tried before a jury a motion for a new trial shall not be a prerequisite to obtaining appellate review of the sufficiency of the evidence, but a motion for a new trial shall be a prerequisite to obtaining appellate review of the issue of inadequate or excessive damages.

In order for any question as to the admissibility of evidence to be reviewed on appeal under subsection (1) of this section, the record must show that the objection was brought to the attention of the trial judge and ruled upon. State v. Blair, 227 Neb. 742, 419 N.W.2d 868 (1988).

A motion for a new trial is not a prerequisite to obtain review in most cases, but the timely filing of such a motion will extend the time within which a notice of appeal must be filed to a period of thirty days following the overruling of that motion. In re Interest of C.M.H. and M.S.H., 227 Neb. 446, 418 N.W.2d 226 (1988).

A motion for new trial is not required to obtain appellate review of any issue upon which the ruling of the trial court appears in the record. State v. Wright, 220 Neb. 847, 374 N.W.2d 26 (1985).

The Supreme Court acquires jurisdiction of an equitable appeal when the notice of appeal and docket fee are filed within one month of the judgment. Caro, Inc. v. Roby, 215 Neb. 897, 342 N.W.2d 182 (1983).



25-1913 - Appealed causes; parties; how designated.

25-1913. Appealed causes; parties; how designated.

The cause shall be docketed in the Court of Appeals or Supreme Court under the same title it had in the district court. The party or parties asking for the reversal, vacation, or modification of such judgment, decree, or final order shall be designated as appellant or appellants, and the adverse party or parties shall be designated as appellee or appellees.

An intervener against whom a judgment has been rendered may cross-appeal. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Party designated as appellee may take cross-appeal. Security Investment Co. v. Golz, 151 Neb. 172, 36 N.W.2d 862 (1949).



25-1914 - Appeal; cost bond; cash deposit; appellate proceedings; dismissal.

25-1914. Appeal; cost bond; cash deposit; appellate proceedings; dismissal.

On appeal in any case taken from the district court to the Court of Appeals or Supreme Court, other than an appeal pursuant to section 71-6904, the appellant or appellants shall, within thirty days after the entry of the judgment, decree, or final order sought to be reversed, vacated, or modified or within thirty days after the entry of the order overruling a motion for a new trial in such cause, (1) file in the district court a bond or undertaking in the sum of seventy-five dollars to be approved by the clerk of the district court, conditioned that the appellant shall pay all costs adjudged against him or her in the appellate court, or (2) make a cash deposit with the clerk of at least seventy-five dollars for the same purpose. If a supersedeas bond is executed, no bond for costs shall be required. The giving of either form of bond or the making of such deposit shall be certified to by the clerk of the district court in the transcript for the appellate court. The appeal may be dismissed on motion and notice in the appellate court if no bond has been given and certified in the transcript or within such additional time as may be fixed by the appellate court for good cause shown.

1. Bond

2. Notice of appeal

1. Bond

Section contains no exceptions to the requirement of filing bond; case dismissed where county did not file bond or make application or showing for an extension of time to file the required bond. County of Hall v. Engleman, 182 Neb. 676, 156 N.W.2d 801 (1968).

Only one cost bond is required even though there are multiple appellants. Dorshorst v. Dorshorst, 174 Neb. 886, 120 N.W.2d 32 (1963).

Appellant in compensation case is not exempted from filing cost bond or making cash deposit in lieu thereof. Hoffman v. State, 142 Neb. 821, 8 N.W.2d 200 (1943).

Where an executor appeals from an order which does not affect him in his representative capacity and fails to give bond, the appeal will be dismissed. In re Vetter's Estate, 139 Neb. 307, 297 N.W. 554 (1941).

A party is not entitled to any of the rights of an appellant in Supreme Court, where he has failed to give a cost or supersedeas bond, and where he has not been designated as a party to the appeal in a praecipe by another party who has appealed. Heinisch v. Travelers Mutual Casualty Co., 135 Neb. 13, 280 N.W. 234 (1938).

Where appellant executes supersedeas bond, but it is filed too late to operate as a supersedeas, it will operate as a cost bond on appeal if filed within time for that purpose. Occidental Bldg. & Loan Assn. v. Carlson, 134 Neb. 574, 279 N.W. 162 (1938).

Statute means appellant must file such bond within time prescribed by statute from rendition of final order in district court; if no such bond is filed, the appeal will be dismissed. In re Estate of Raymond, 124 Neb. 125, 245 N.W. 442 (1932).

Provision for giving bond is mandatory and jurisdictional, and if bond is not filed within time prescribed by statute, appeal will be dismissed. Paper v. Galbreth, 123 Neb. 841, 244 N.W. 896 (1932); Greb v. Hansen, 123 Neb. 426, 243 N.W. 278 (1932).

Under section 43-2,106.01, an appeal taken in the same manner as an appeal from district court includes the appeal bond requirement set forth in this section. In re Interest of Kayla F. et al., 13 Neb. App. 679, 698 N.W.2d 468 (2005).

Where, after petitioner's appeal was dismissed by Nebraska Supreme Court for failure to deposit cash or bond and United States Supreme Court granted certiorari, sections 25-2301 to 25-2307 were enacted permitting appeal in forma pauperis, judgment was vacated, and cause remanded for reconsideration. Huffman v. Boersen, 406 U.S. 337 (1972).

2. Notice of appeal

Filing of transcript in workmen's compensation case was duty of clerk of district court. Miller v. Peterson, 165 Neb. 344, 85 N.W.2d 700 (1957).

Supplemental transcript disclosed that appellant had properly perfected appeal. Stark v. Turner, 154 Neb. 268, 47 N.W.2d 569 (1951).

Where party fails to give notice of appeal in district court, and praecipe on appeal omits party to cause who might be affected by reversal or modification of judgment, appeal will be dismissed. Kansas City Life Ins. Co. v. Neverve, 135 Neb. 630, 283 N.W. 378 (1939).

Trial court cannot extend time for taking appeal by vacating decree after term and reentering same decree. Hoover v. State, 126 Neb. 277, 253 N.W. 359 (1934); Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Where notice of appeal is properly given in district court, jurisdiction acquired by Supreme Court when transcript is filed, without further notice. Marvel v. Craft, 116 Neb. 802, 219 N.W. 242 (1928).

Notice of appeal is not jurisdictional. Anderson v. Griswold, 87 Neb. 578, 127 N.W. 883 (1910).



25-1915 - Appeal; unpaid costs itemized in order; payment.

25-1915. Appeal; unpaid costs itemized in order; payment.

The order of the Court of Appeals or Supreme Court shall itemize the costs due and unpaid in each case, which costs shall be paid to the clerk of the district court and shall be paid by such clerk to the party adjudged entitled to the same.



25-1916 - Appeal; supersedeas; cash or bond; effect; undertakings; amount, terms, and conditions; effect of having corporate surety.

25-1916. Appeal; supersedeas; cash or bond; effect; undertakings; amount, terms, and conditions; effect of having corporate surety.

No appeal in any case shall operate as a supersedeas unless the appellant or appellants within thirty days after the entry of such judgment, decree, or final order execute to the adverse party a bond with one or more sureties, make a deposit of United States Government bonds with the clerk, or in lieu thereof make a cash deposit with the clerk for the benefit of the adverse party as follows:

(1) When the judgment, decree, or final order appealed from directs the payment of money, the bond, deposit of United States Government bonds, or cash deposit shall be the lesser of (a) the amount of the judgment, decree, or final order and the taxable court costs in the district court, plus the estimated amount of interest that will accrue on the judgment, decree, or final order between its date and the final determination of the cause in the Court of Appeals or Supreme Court and the estimated amount of the costs of appeal, such estimated interest to accrue and estimated court costs to be determined by the trial court, (b) fifty percent of the appellant's net worth, or (c) fifty million dollars. If an appellee proves by a preponderance of the evidence that an appellant is dissipating or diverting assets outside the ordinary course of business to avoid the payment of a judgment, the court may enter any orders necessary to protect the appellee and require the appellant to provide a bond, deposit of United States Government bonds, or cash deposit up to and including the amount required under subdivision (1)(a) of this section.

Such bond, United States Government bond, or cash deposit shall be conditioned that the appellant or appellants will prosecute such appeal without delay and pay all condemnation money and costs which may be found against him, her, or them on the final determination of the cause in the Court of Appeals or Supreme Court. When a cash deposit is made, United States Government bonds are deposited, or a bond is provided which is written by a corporate surety company authorized to do business within the State of Nebraska and the cash deposit, United States Government bonds, or supersedeas bond is approved by the trial court in which the judgment was rendered and filed in the court, the general lien of the judgment shall be dissolved;

(2) When the judgment, decree, or final order directs the execution of a conveyance or other instrument, the bond, deposit of United States Government bonds, or cash deposit shall be in such sum, not exceeding the lesser of fifty percent of the appellant's net worth or fifty million dollars, as shall be prescribed by the district court, or judge thereof in vacation, conditioned that the appellant or appellants will prosecute such appeal without delay and will abide and perform the judgment or decree rendered or final order which shall be made by the Court of Appeals or Supreme Court in the cause;

(3) When the judgment, decree, or order directs the sale or delivery of possession of real estate, the bond, deposit of United States Government bonds, or cash deposit shall be in such sum, not exceeding the lesser of fifty percent of the appellant's net worth or fifty million dollars, as the court, or judge thereof in vacation, shall prescribe, conditioned that the appellant or appellants will prosecute such appeal without delay, will not during the pendency of such appeal commit or suffer to be committed any waste upon such real estate, and will pay all costs and all rents or damages to such real estate which may accrue during the pendency of such appeal and until the appellee is legally restored thereto; and

(4) When the judgment, decree, or final order dissolves or modifies any order of injunction which has been or hereafter may be granted, the supersedeas bond, deposit of United States Government bonds, or cash deposit shall be in such reasonable sum, not exceeding the lesser of fifty percent of the appellant's net worth or fifty million dollars, as the court or judge thereof in vacation shall prescribe, conditioned that the appellant or appellants will prosecute such appeal without delay and will pay all costs which may be found against him, her, or them on the final determination of the cause in the Court of Appeals or Supreme Court. Such supersedeas bond, deposit of United States Government bonds, or cash deposit shall stay the doing of the act or acts sought to be restrained by the suit and continue such injunction in force until the case is heard and finally determined in the Court of Appeals or Supreme Court. The undertaking given upon the allowance of the injunction shall be and remain in effect until it is finally decided whether or not the injunction ought to have been granted.

The changes made to this section by Laws 2004, LB 1207, shall apply to all cases pending on or filed on or after April 16, 2004.

1. Amount

2. Terms and conditions

3. Discretion of court

4. Effect

5. Miscellaneous

1. Amount

Where decree orders sale of land, supersedeas bond should be conditioned as set out in subsection (3) hereof with amount fixed by court, but if decree directs payment of money also, supersedeas may be required in amount computed under subsection (1) and conditioned as provided in subsections (1) and (3). The Exchange Bank of Gibbon v. Mid-Nebraska Computer Services, Inc., 188 Neb. 673, 199 N.W.2d 5 (1972).

Bond to pay whatever judgment might be rendered covers only money judgment. German Nat. Bank of Beatrice v. Beatrice Rapid Transit & Power Co., 69 Neb. 115, 95 N.W. 49 (1903).

Bond not providing payment for value of the use and occupation is ineffective. Collins v. Brown, 64 Neb. 173, 89 N.W. 754 (1902).

Order fixing amount of supersedeas bond is not appealable. Green v. Morse, 57 Neb. 798, 78 N.W. 395 (1899).

Court may require additional bond to continue supersedeas if shown insufficient in amount. Tulleys v. Keller, 42 Neb. 788, 60 N.W. 1015 (1894).

2. Terms and conditions

Where a decree orders the sale of land, the law in Nebraska explicitly requires that a supersedeas be set out as stated in subsection (3) of this section. Production Credit Assn. of the Midlands v. Schmer, 233 Neb. 785, 448 N.W.2d 141 (1989).

Where decree of trial court requires execution of a conveyance, trial court may for purpose of appeal prescribe bond to be executed conditional for the performance of the decree, or the party so required may, in lieu thereof, execute the required conveyance and deposit it with the clerk of the court to abide judgment of appellate court. Walter v. Gillan, 129 Neb. 514, 262 N.W. 33 (1935).

Judgment of district court must state who is principal and who are sureties on supersedeas bond, and require plaintiffs to exhaust on execution the property of principal before levying on property of one of sureties. Sonneman v. Dolan, 124 Neb. 830, 248 N.W. 402 (1933); Palmer v. Caywood, 64 Neb. 372, 89 N.W. 1034 (1902), distinguished.

Appeal bond from decree of strict foreclosure should be conditioned to pay value of use and occupation. State ex rel. Pinkos v. Rice, 98 Neb. 36, 151 N.W. 925 (1915).

Where bond is provided for rent for use of property, it can be enforced although petition does not show rendition of money judgment. Locke v. Skow, 76 Neb. 39, 106 N.W. 1013 (1906).

Bond in words of statute superseding decree cancelling deed and quieting title did not cover rents and profits pendente lite. Griswold v. Hazels, 62 Neb. 888, 87 N.W. 1047 (1901).

Bond not properly conditioned will not continue injunction in force. O'Chander v. State, 46 Neb. 10, 64 N.W. 373 (1895).

On foreclosure of chattel mortgage, court may fix reasonable terms and amount of bond. State ex rel. Baker v. Baxter, 4 Neb. Unof. 869, 96 N.W. 647 (1903).

3. Discretion of court

Trial court may in its discretion grant supersedeas in cases not specified in this section, such as a divorce action. Hall v. Hall, 176 Neb. 555, 126 N.W.2d 839 (1964).

In other cases, court in its discretion may allow supersedeas; should fix terms as well as amount of bond. Carson v. Jansen, 65 Neb. 423, 91 N.W. 398 (1902).

Supersedeas may be allowed in other cases in discretion of court, and mandamus will not lie to compel approval. State ex rel. Dickinson Paper Co. v. Scott, 60 Neb. 98, 82 N.W. 320 (1900).

Court in its discretion may allow bond superseding writ of assistance in foreclosure case. Home Fire Ins. Co. v. Dutcher, 48 Neb. 755, 67 N.W. 766 (1886).

Court has no discretion with respect to prescribing amount of penalty for supersedeas of judgment for payment of money only. State ex rel. Walton v. Cornish, 48 Neb. 614, 67 N.W. 481 (1896).

The trial court may in its discretion grant supersedeas in cases not specified in this section. Clark v. Tyrrell, 16 Neb. App. 692, 750 N.W.2d 364 (2008).

4. Effect

An order determining child custody will not be superseded as a matter of right merely by the filing of a bond pursuant to this section. Friedenbach v. Friedenbach, 204 Neb. 587, 284 N.W.2d 285 (1979).

Where neither cost bond nor supersedeas has been filed, Supreme Court has no jurisdiction on appeal. Heinisch v. Travelers Mutual Casualty Co., 135 Neb. 13, 280 N.W. 234 (1938).

Where appellant executes supersedeas bond, but it is filed too late to operate as a supersedeas, it will operate as a cost bond on appeal if filed within time for that purpose. Occidental Bldg. & Loan Assn. v. Carlson, 134 Neb. 574, 279 N.W. 162 (1938).

Temporary restraining order cannot be continued in effect by giving supersedeas bond in case where trial court denies permanent injunction. Harbin v. Love, 119 Neb. 76, 227 N.W. 145 (1929).

Power of district court is suspended by filing of supersedeas bond. Carroll v. Polfus, 98 Neb. 657, 154 N.W. 213 (1915).

Unless bond is given, judgment is enforceable during pendency of appeal; court may grant supersedeas pending motion for new trial. Rice v. Parrott, 76 Neb. 501, 107 N.W. 840 (1906), affirmed on rehearing 76 Neb. 505, 111 N.W. 583 (1907).

Order granting writ of assistance in foreclosure is not supersedable by waste bond. Escritt v. Michaelson, 73 Neb. 634, 103 N.W. 300 (1905), affirmed on rehearing 73 Neb. 640, 106 N.W. 1016 (1906).

Bond to stay confirmation of order of sale also stays execution on deficiency judgment. Kountze v. Erck, 45 Neb. 288, 63 N.W. 804 (1895).

If not filed in twenty days, bond does not operate as supersedeas. Whitaker v. McBride, 5 Neb. Unof. 411, 98 N.W. 877 (1904).

Under Nebraska law, which applies to a foreign judgment after the judgment is filed in Nebraska, once a party appeals a monetary judgment for money only and files a supersedeas bond which is approved by the court in which judgment was rendered, the general lien resulting from the judgment is dissolved. Anderson v. Werner Enters., Inc., 7 Neb. App. 294, 581 N.W.2d 104 (1998).

5. Miscellaneous

If no motion for new trial is timely filed, a party who wishes to file a supersedeas bond must do so within 30 days of the entry of the judgment, decree, or other final order sought to be reversed, vacated, or modified. If a timely motion for new trial is filed, a party who wishes to file a supersedeas bond must do so within 30 days of the ruling on the motion for new trial rather than the judgment, decree, or other order to which the motion for new trial was directed. Buffalo County v. Kizzier, 250 Neb. 180, 548 N.W.2d 757 (1996).

Where the owners of property sold in a partition sale appeal confirmation of the sale and file a supersedeas bond, and the confirmation is affirmed on appeal, the stay merely prevented the referee from carrying out the order of the trial court, and the buyer is entitled to profits and liable for taxes during the stay, but is not liable for interest on the unpaid balance of the purchase price, which was not due under the sale terms until delivery of a deed. Kleeb v. Kleeb, 213 Neb. 537, 330 N.W.2d 484 (1983).

This section is cited as illustration of the meaning of the term "final judgment." Kometscher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

Order approving consolidation of school districts was not a conveyance of property. School Dist. No. 65 of Perkins County v. McQuiston, 163 Neb. 246, 79 N.W.2d 413 (1956).

This section does not make supersedeas prerequisite to review of judgment on appeal. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Time for filing of supersedeas bond in law action runs from overruling of motion for new trial, not from entry of judgment. First Nat. Bank of University Place v. Gates, 104 Neb. 230, 176 N.W. 726 (1920).

Dissolution of order appointing guardian for incompetent is supersedable in discretion of court. Prante v. Lompe, 74 Neb. 210, 104 N.W. 1150 (1905).

"Condemnation money" is "found" when judgment below is affirmed. Maloney v. Johnson-McLean Co., 72 Neb. 340, 100 N.W. 423 (1904).

Though bond has been given, court may pass on pending motion for new trial. Armstrong v. Mayer, 69 Neb. 187, 95 N.W. 51 (1903).

Supreme Court may allow supersedeas. Carson v. Jansen, 65 Neb. 423, 91 N.W. 398 (1902).

To maintain action on bond, party need not first exhaust property of appellant. Palmer v. Caywood, 64 Neb. 372, 89 N.W. 1034 (1902).

Appeal without bond does not stay proceedings. Dovey v. McCullough, 60 Neb. 376, 83 N.W. 171 (1900).

Where trial court denies permission to intervene, intervener has no standing to supersede judgment. State ex rel. Bugbee v. Holmes, 59 Neb. 503, 81 N.W. 512 (1900).

Order to receiver to sell real estate is supersedable of right. State ex rel. German Savings Bank v. Fawcett, 58 Neb. 371, 78 N.W. 636 (1899).

Superseding order appointing receiver rests in discretion of court. Lowe v. Riley, 57 Neb. 252, 77 N.W. 758 (1898).

Surety is not released by death of appellant pending appeal by failure to revive action. Bell v. Walker, 54 Neb. 222, 74 N.W. 617 (1898).

Decree for permanent alimony is for payment of money and is supersedable of right. State ex rel. Beard v. Cook, 51 Neb. 822, 71 N.W. 733 (1897).

Third subdivision provides for appeal by owner or party in possession, not by purchaser. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 51 Neb. 659, 71 N.W. 279 (1897).

Bond is not essential to review or appeal; is indispensable to stay proceedings. Creighton v. Keith, 50 Neb. 810, 70 N.W. 406 (1897).

Dissolution of temporary restraining order is not supersedable. State ex rel. Downing v. Greene, 48 Neb. 327, 67 N.W. 162 (1896).

If bond is not given, sale vests title in purchaser regardless of reversal of judgment. Green v. Hall, 43 Neb. 275, 61 N.W. 605 (1895).

Dismissal of appeal for want of prosecution affirms judgment. Dunterman v. Storey, 40 Neb. 447, 58 N.W. 949 (1894).

Unless exception is taken to confirmation of sale, mandamus will not lie to compel supersedeas. State v. Doane, 35 Neb. 707, 53 N.W. 611 (1892).

If decree quiets title in plaintiff and no bond is given, bona fide purchaser gets valid title though decree is later reversed. Parker v. Courtnay, 28 Neb. 605, 44 N.W. 863 (1890).

Fixing supersedeas is ministerial duty where allowed by this section, and mandamus will lie to compel approval. McBride v. Whitaker, 5 Neb. Unof. 399, 98 N.W. 847 (1904).

Administrator need not give bond on appeal. Michigan Mut. Life Ins. Co. v. Klatt, 5 Neb. Unof. 305, 98 N.W. 436 (1904).

Where decree is entered for foreclosure of mortgage and for deficiency judgment, party may supersede latter part of decree. State ex rel. Baker v. Baxter, 4 Neb. Unof. 869, 96 N.W. 647 (1903).



25-1917 - Appeal; substitute for undertaking.

25-1917. Appeal; substitute for undertaking.

Instead of the undertaking prescribed in subdivision (2) of section 25-1916, the conveyance or other instrument may be executed and deposited with the clerk of the court in which the judgment was rendered or order made, to abide the judgment of the appellate court.

Deposit of order approving consolidation of school districts was not a substitute for supersedeas bond. School Dist. No. 65 of Perkins County v. McQuiston, 163 Neb. 246, 79 N.W.2d 413 (1956).

Where decree of trial court requires execution of a conveyance the appellant may, in lieu of bond, execute the required conveyance and deposit it with the clerk to abide the judgment of the appellate court. Walter v. Gillan, 129 Neb. 514, 262 N.W. 33 (1935).



25-1918 - Appeal; bond; approval; by whom made.

25-1918. Appeal; bond; approval; by whom made.

Before any bond executed as aforesaid shall operate as a supersedeas, the execution of the same, and the sufficiency of the sureties therein, must be approved by the clerk of the court in which the judgment or decree was rendered or the final order was made.

If sureties are responsible, clerk must approve. State ex rel. Beard v. Cook, 51 Neb. 822, 71 N.W. 733 (1897).



25-1919 - Appeal; briefs; rules; plain error.

25-1919. Appeal; briefs; rules; plain error.

The Supreme Court shall by rule provide for the filing of briefs in all causes appealed to the Court of Appeals or Supreme Court. The brief of appellant shall set out particularly each error asserted and intended to be urged for the reversal, vacation, or modification of the judgment, decree, or final order alleged to be erroneous, but no petition in error or other assignment of errors shall be required beyond or in addition to such requirement. The Court of Appeals or Supreme Court may at its option consider a plain error not specified in appellant's brief.

1. Assignments of error

2. Failure to assign error

3. Discussion of error

4. Plain error

5. Miscellaneous

1. Assignments of error

The Supreme Court, in reviewing decisions of the district court which affirmed, reversed, or modified decisions of the county court, will consider only those errors specifically assigned in the appeal to the district court and again assigned as error in the appeal to the Supreme Court. State v. Erlewine, 234 Neb. 855, 452 N.W.2d 764 (1990).

This statute, in addition to Neb. Ct. R. of Prac. 9D(1)d (rev. 1986), requires that each error assigned be separately stated in the appellant's brief. McCombs v. Prenosil, 226 Neb. 839, 415 N.W.2d 453 (1987).

Assignments of error must be set out in appellant's brief in order to be reviewed by the court. State v. Eckstein, 223 Neb. 943, 395 N.W.2d 515 (1986); United States Nat. Bank v. Feenan, 182 Neb. 524, 156 N.W.2d 29 (1968).

Assignments of error in brief are required to advise what questions are submitted for determination. Cook v. Lowe, 180 Neb. 39, 141 N.W.2d 430 (1966).

Brief of appellant is required to set out particularly each error relied upon for reversal. Northwestern Public Service Co. v. Juhl, 177 Neb. 625, 129 N.W.2d 570 (1964).

Assignments of error were sufficient. Ballantyne Co. v. City of Omaha, 173 Neb. 229, 113 N.W.2d 486 (1962); First Nat. Bank of Elgin v. Adams, 82 Neb. 801, 118 N.W. 1055 (1908).

Function of assignments of error is to set out the issues presented on appeal. Backer v. City of Sidney, 165 Neb. 816, 87 N.W.2d 610 (1958).

The function of assignments of error is to set out the issues presented on appeal. Smallcomb v. Smallcomb, 165 Neb. 191, 84 N.W.2d 217 (1957).

Assignment of errors in brief is required, except that court may note a plain error not assigned. Schaffer v. Strauss Brothers, 164 Neb. 773, 83 N.W.2d 543 (1957).

An assignment of error must point out the error of which complaint is made. Van Wye v. Wagner, 163 Neb. 205, 79 N.W.2d 281 (1956); Okuda v. Hampton, 154 Neb. 886, 50 N.W.2d 108 (1951).

Brief of appellant is required to set out particularly each error asserted and intended to be urged on appeal. Guyette v. Schmer, 150 Neb. 659, 35 N.W.2d 689 (1949).

Where sufficiency of evidence to support verdict was assigned as error in motion for new trial and discussed in the briefs, Supreme Court would consider question although not formally assigned as error in the brief. In re Inda's Estate, 146 Neb. 179, 19 N.W.2d 37 (1945).

Brief must contain specific statement of errors complained of. Mauder v. State, 97 Neb. 380, 149 N.W. 800 (1914).

Brief should be upon particular questions involved, not a mere general classification of subjects. Witt v. Caldwell, 95 Neb. 484, 145 N.W. 1006 (1914).

Only one brief is required specifying errors; technical assignments are unnecessary. Waxham v. Fink, 86 Neb. 180, 125 N.W. 145 (1910).

2. Failure to assign error

Generalized and vague assertions do not advise the Supreme Court of the issues submitted for decision. In such a circumstance, the decision appealed from will be affirmed unless the Supreme Court elects to note plain error. In re Interest of Rasmussen, 236 Neb. 572, 462 N.W.2d 621 (1990).

Where the appellant's brief does not contain specific assignments of error as required by this section and Neb. Ct. R. of Prac. 9D(1)d, the judgment will be affirmed in the absence of any plain error this court may note. State v. Tracy, 228 Neb. 610, 423 N.W.2d 479 (1988); Nebraska Mut. Ins. Co. v. Farmland Indus., 227 Neb. 93, 416 N.W.2d 221 (1987).

If a brief filed in the Supreme Court fails to make any specific assignments of error, and absent any plain error which the court may note, the judgment of the lower court will be affirmed. In re Interest of P.W., 224 Neb. 197, 397 N.W.2d 36 (1986).

In the absence of an assigned error, the judgment of the district court will be affirmed unless the record discloses plain error prejudicial to the appellant. Baggett v. City of Omaha, 220 Neb. 805, 373 N.W.2d 391 (1985).

Generally, repetition of statutory grounds for new trial is insufficient as assignments of error upon appeal. Wieck v. Blessin, 165 Neb. 282, 85 N.W.2d 628 (1957); Labs v. Farmers State Bank of Millard, 135 Neb. 130, 280 N.W. 452 (1938).

Contention that damages were excessive, not having been alleged as ground of error in brief, will not be considered on appeal. Kuhlman v. Schacht, 130 Neb. 511, 265 N.W. 549 (1936).

Failure to assign errors in brief, as provided hereby, was sufficient to justify affirmance. Federal Land Bank of Omaha v. Elsemann, 121 Neb. 397, 237 N.W. 288 (1931).

Where there is no assignment of errors, or same are not sufficiently specific, judgment should be affirmed. Gorton v. Goodman, 107 Neb. 671, 187 N.W. 45 (1922); Sellers v. Johnson, 107 Neb. 669, 186 N.W. 989 (1922); Wielinga v. Beatrice Creamery Co., 95 Neb. 406, 145 N.W. 987 (1914).

Assignments of error not definitely set out or discussed in brief are not ordinarily considered. Packard v. De Voe, 94 Neb. 740, 144 N.W. 813 (1913); First Nat. Bank v. Hedgecock, 87 Neb. 220, 127 N.W. 171 (1910).

Where appellant, in an appeal from a county court decision, fails to file in district court a statement of errors within the time required by Neb. Ct. R. of Cty. Cts. 52(I)(G), the district court is precluded from considering appellant's assigned errors, and instead must review the record only for plain error; the judgment of the district court will be affirmed absent plain error in the record. State v. Harlan, 1 Neb. App. 184, 488 N.W.2d 374 (1992).

3. Discussion of error

The general rule is that the consideration of appeals to this court is limited to errors assigned and discussed. Unless assigned and argued, claimed errors relied upon for reversal will not be considered. Wellman v. Birkel, 220 Neb. 1, 367 N.W.2d 716 (1985).

Errors assigned but not discussed will generally not be considered on appeal. Holt County Co-op Assn. v. Corkle's, Inc., 214 Neb. 762, 336 N.W.2d 312 (1983); State v. Hochstetler, 214 Neb. 482, 334 N.W.2d 455 (1983).

Consideration of assignments of error by this court is limited to those discussed in the briefs; any not accordingly discussed will not be addressed. Flakus v. Schug, 213 Neb. 491, 329 N.W.2d 859 (1983).

Consideration of a cause on appeal is limited to errors assigned and discussed. McClellen v. Dobberstein, 189 Neb. 669, 204 N.W.2d 559 (1973); Trute v. Skeede, 162 Neb. 266, 75 N.W.2d 672 (1956).

Errors assigned but not argued in brief may be disregarded. Garska v. Harris, 172 Neb. 339, 109 N.W.2d 529 (1961).

4. Plain error

The Nebraska Supreme Court and Court of Appeals reserve the right to review the record for plain error, regardless of whether the error was raised at trial or on appeal. Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).

While this section provides that consideration of the cause on appeal is limited to errors assigned and discussed by the parties, it also permits the Court of Appeals or Supreme Court to note any plain error not assigned. Law Offices of Ronald J. Palagi v. Dolan, 251 Neb. 457, 558 N.W.2d 303 (1997).

While this section and Neb. Ct. R. of Prac. 9D(1)d provide that consideration of the cause on appeal is limited to errors assigned and discussed by the parties, they also permit the Supreme Court to note any plain error not assigned. Biddlecome v. Conrad, 249 Neb. 282, 543 N.W.2d 170 (1996).

Generally this court only considers errors assigned and discussed; however, by statute and court rule we may note plain error not assigned. Tautfest v. Tautfest, 215 Neb. 233, 338 N.W.2d 49 (1983); Hartman v. Hartmann, 150 Neb. 565, 35 N.W.2d 482 (1948).

The Supreme Court at its option may consider plain error not specified in appellant's brief. Schmidt v. Richman Gordman, Inc., 191 Neb. 345, 215 N.W.2d 105 (1974); Hamaker v. Patrick, 123 Neb. 809, 244 N.W. 420 (1932); American State Bank of Springfield v. Phelps, 120 Neb. 370, 232 N.W. 612 (1930).

The right of the Supreme Court to notice a plain error not assigned rests on this section and rule of court. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959).

Supreme Court may note a plain error not assigned. State ex rel. Fitzgerald v. Barkus, 168 Neb. 257, 95 N.W.2d 674 (1959); Dell v. City of Lincoln, 168 Neb. 174, 95 N.W.2d 336 (1959).

In divorce suit, court may at its option note a plain error not assigned. Zych v. Zych, 165 Neb. 586, 86 N.W.2d 611 (1957).

Court may consider error not specifically assigned to prevent improper disposal of public funds. State ex rel. J. L. Brandeis & Sons v. Melcher, 87 Neb. 359, 127 N.W. 241 (1910).

5. Miscellaneous

Where LSD tablet was used up in test and graph was not preserved, but it was stipulated results of laboratory test, investigation, and experiments were produced and copies given to defendant and no specific request for graph was made in discovery motion, refusal of court to suppress evidence was not error. State v. Batchelor, 191 Neb. 148, 214 N.W.2d 276 (1974).

Where appellee desires to have reviewed a portion of judgment against him, he must cross-appeal and assign error in relation thereto. Bastian v. Weber, 150 Neb. 709, 35 N.W.2d 791 (1949).

Sufficient exceptions were taken on behalf of accused. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Affirmance for want of briefs is as conclusive as if case was briefed and argued. DeBolt v. McBrien, 96 Neb. 237, 147 N.W. 462 (1914).



25-1920 - Appeal; injunctions; cause advanced, when.

25-1920. Appeal; injunctions; cause advanced, when.

In all actions in which a temporary injunction has been granted and entered in the district court, which order allowing the temporary injunction is or has been superseded for by law, and in which action the trial court, on the merits, determined that the temporary injunction ought not to have been granted and a permanent injunction was refused in such action, such cause shall be advanced by the Court of Appeals or Supreme Court for hearing. In all such actions, if the relief demanded involves the delivery of irrigation water and the Director of Natural Resources, as defined in section 25-1062.01, is a party, any appeal from the judgment or decree of the district court shall be perfected within thirty days after the entry of such judgment, decree, or final order by the district court, and the cause shall be advanced for hearing before the Court of Appeals or Supreme Court.



25-1921 - Repealed. Laws 1965, c. 126, § 1.

25-1921. Repealed. Laws 1965, c. 126, § 1.



25-1922 - Repealed. Laws 1965, c. 126, § 1.

25-1922. Repealed. Laws 1965, c. 126, § 1.



25-1923 - Appeal; original bill of exceptions; return to district court; disposition.

25-1923. Appeal; original bill of exceptions; return to district court; disposition.

When any case or proceeding in which the record or transcript has been so made up has been finally determined in the Court of Appeals or Supreme Court, the original bill or bills of exceptions shall be by the Clerk of the Supreme Court transmitted to the clerk of the district court from which such case or proceeding was removed. It shall be the duty of the clerk of the district court to preserve such bill or bills of exceptions in the files of the office for a period of ten years from the time of receipt from the Clerk of the Supreme Court. After the lapse of such time, if the record in the district court does not show any unfinished matter pending in the case and upon such notice as the district court may direct, such bill or bills of exceptions may be removed from the files and disposed of in any way that the judge of the district court directs when approval is given by the State Records Administrator pursuant to the Records Management Act.



25-1924 - Appeal; original bill of exceptions; return to appellate court if rehearing allowed.

25-1924. Appeal; original bill of exceptions; return to appellate court if rehearing allowed.

In the event a rehearing of any such cause or proceeding is allowed by the Court of Appeals or Supreme Court or if for any other reason the appellate court needs or desires the use of such original bill or bills of exceptions or testimony in equity and law cases, it may order the return of the same to it, and it shall be the duty of the clerk of the court in whose custody the same may be to transmit the same to the Clerk of the Supreme Court upon being personally served with a copy of such order of the appellate court, duly certified under the seal of the appellate court. The expense of the transmittal of such bills and testimony and the costs made in recording, certifying, and serving such order shall be taxed to the unsuccessful party to such suit or proceeding unless the appellate court orders otherwise. The party at whose instance such expense of transmittal is to be made shall advance the same to the clerk if required by him or her. Service of the certified copy of the order may be made by any person. If done by the sheriff of any county, his or her official return shall be sufficient evidence of the fact of service. If by any other person, the service shall be sufficiently proved by his or her affidavit to the fact.



25-1925 - Appeal; suits in equity; trial de novo.

25-1925. Appeal; suits in equity; trial de novo.

In all appeals from the district court in suits in equity in which review of some or all of the findings of fact of the district court is asked by the appellant, it shall be the duty of the Court of Appeals or the Supreme Court to retry the issue or issues of fact involved in the finding or findings of fact complained of upon the evidence preserved in the bill of exceptions and, upon trial de novo of such question or questions of fact, reach an independent conclusion as to what finding or findings are required under the pleadings and all the evidence without reference to the conclusion reached in the district court or the fact that there may be some evidence in support thereof.

1. Scope

2. Findings of trial court

3. Miscellaneous

1. Scope

In an appeal of an action in equity, this court tries the factual issues raised by the appellant's assignments of error de novo on the record and reaches its conclusions independent of the findings of the trial court. Romshek v. Osantowski, 237 Neb. 426, 466 N.W.2d 482 (1991).

An action to rescind a written instrument is an equity action. In an appeal of an equity action, the Supreme Court tries factual questions de novo on the record. Kracl v. Loseke, 236 Neb. 290, 461 N.W.2d 67 (1990).

In an appeal in a dissolution of marriage action, the Supreme Court's review of the trial court's action is de novo on the record to determine whether there has been an abuse of discretion by the trial judge, whose judgment will be upheld in the absence of an abuse of discretion. Brandt v. Brandt, 227 Neb. 325, 417 N.W.2d 339 (1988).

In an equitable action, the Supreme Court reviews the facts de novo without reference to the findings of fact made by the trial court, and reaches an independent conclusion. Lanphier v. OPPD, 227 Neb. 241, 417 N.W.2d 17 (1987); Dupuy v. Western State Bank, 221 Neb. 230, 375 N.W.2d 909 (1985); Haller v. Chiles, Heider & Co., Inc., 195 Neb. 65, 236 N.W.2d 822 (1975); Hansen v. Commonwealth Co., 174 Neb. 70, 115 N.W.2d 895 (1962); Nitzel & Co. v. Nelson, 144 Neb. 662, 14 N.W.2d 197 (1944); Sherwood v. Salisbury, 139 Neb. 838, 299 N.W. 185 (1941); Thurston v. Travelers Ins. Co., 128 Neb. 141, 258 N.W. 66 (1934); Kline v. Department of Public Works, 126 Neb. 587, 253 N.W. 861 (1934); Chizek v. City of Omaha, 126 Neb. 333, 253 N.W. 441 (1934).

In an appeal of a declaratory judgment action concerning an equity case, the Supreme Court reviews the trial court's findings of fact de novo on the record. Millard Rur. Fire Prot. Dist. No. 1 v. City of Omaha, 226 Neb. 50, 409 N.W.2d 574 (1987).

The record of an equity action is reviewed de novo on appeal. Lincoln East Bancshares v. Rierden, 225 Neb. 440, 406 N.W.2d 337 (1987).

Action in equity for restitution of value of improvements to leasehold is reviewed by Nebraska Supreme Court by trial de novo. Schmeckpeper v. Koertje, 222 Neb. 800, 388 N.W.2d 51 (1986).

Findings of fact in declaratory judgment decrees are reviewed de novo on the record by the Supreme Court. OB-GYN v. Blue Cross, 219 Neb. 199, 361 N.W.2d 550 (1985).

The district court may simply affirm a decision of the county court after giving that decision a de novo review. The Supreme Court will review probate matters de novo. In re Testamentary Trust of Criss, 213 Neb. 379, 329 N.W.2d 842 (1983).

An action for specific performance is an equity action and will be tried de novo on the record in the Supreme Court. Rybin Investment Co., Inc. v. Wade, 210 Neb. 707, 316 N.W.2d 744 (1982); Dowd Grain Co., Inc. v. Pflug, 193 Neb. 483, 227 N.W.2d 610 (1975); Friehe Farms, Inc. v. Haberman, 191 Neb. 292, 214 N.W.2d 916 (1974); Smith v. Hornkohl, 166 Neb. 702, 90 N.W.2d 347 (1958); Mainelli v. Neuhaus, 157 Neb. 392, 59 N.W.2d 607 (1953).

Acquisition of a prescriptive easement is an equitable action and, as such, it is the duty of the Supreme Court to try the issues de novo on the record and reach independent conclusions without being influenced by the findings of the trial court, except, where the credible evidence is in conflict, to give weight to the fact that the trial court observed the witnesses and their demeanor. Sturm v. Mau, 209 Neb. 865, 312 N.W.2d 272 (1981).

A lien foreclosure is an action in equity, and it is therefor the duty of the Supreme Court to retry the issues of fact upon the evidence in the record and reach an independent conclusion. O'Neill Production Credit Assoc. v. Mitchell, 209 Neb. 206, 307 N.W.2d 115 (1981).

A real estate foreclosure action is an action in equity, and upon appeal to the Supreme Court is tried de novo in conformity with this section, subject however to the condition that when the evidence on material questions of fact is in irreconcilable conflict, the court will, in determining the weight of the evidence, consider the fact the trial court observed the witnesses and their manner of testifying and has accepted one version of the testimony rather than the opposite. Tilden v. Beckmann, 203 Neb. 293, 278 N.W.2d 581 (1979).

An action based on the claim of adverse possession is an action in equity and the Supreme Court will try the issue de novo on the record without reference to findings of the trial court; such independent conclusions of fact will be determined in accordance with ordinary rules governing burden of proof and competency and materiality of the evidence. Rentscheler v. Walnofer, 203 Neb. 84, 277 N.W.2d 548 (1979).

Equity appeals in Supreme Court are retried de novo on the record to reach an independent conclusion. Schupack v. McDonald's System, Inc., 200 Neb. 485, 264 N.W.2d 827 (1978); Rogers v. Petsch, 174 Neb. 313, 117 N.W.2d 771 (1962).

Appeal from district court finding involving dependent children, voluntarily relinquished, is heard de novo on the record. State v. Worrell, 198 Neb. 507, 253 N.W.2d 843 (1977).

Appeals in proceedings to transfer land from one school district to another are governed by this section. Klecan v. Schmal, 196 Neb. 100, 241 N.W.2d 529 (1976).

An action to quiet title is an action in equity and is considered de novo on appeal. Bartlett v. Kloepping, 195 Neb. 755, 240 N.W.2d 592 (1976); Neylon v. Parker, 177 Neb. 187, 128 N.W.2d 690 (1964); Fitch v. Slama, 177 Neb. 96, 128 N.W.2d 377 (1964); Walker v. Bell, 154 Neb. 221, 47 N.W.2d 504 (1951); Eirich v. Ostwald, 154 Neb. 8, 46 N.W.2d 686 (1951); Duke v. Durfee, 308 F.2d 209 (8th Cir. 1962).

In appeals in equity, Supreme Court must try issues of fact de novo in accordance with rules governing burden of proof and competency and materiality of the evidence and reach independent conclusion. Campbell v. Buckler, 192 Neb. 336, 220 N.W.2d 248 (1974).

Issues of alimony and attorney's fees made de novo by Supreme Court on appeal. Barnes v. Barnes, 192 Neb. 295, 220 N.W.2d 22 (1974).

Trial de novo on appeal in Supreme Court not required by this section in proceeding under Political Subdivision Tort Claims Act. Craig v. Gage County, 190 Neb. 320, 208 N.W.2d 82 (1973).

Where appeal was pending in divorce case when the no fault divorce law became effective, the cause was triable de novo by the Supreme Court on the record in compliance with the provisions of that act. Lienemann v. Lienemann, 189 Neb. 626, 204 N.W.2d 170 (1973).

Issue of whether, under terms of the joint venture involved herein, one of its members had duty to account to joint venture was triable de novo in the Supreme Court. Cedars Corp. v. H. Krasne & Son, Inc., 189 Neb. 220, 202 N.W.2d 205 (1972).

Final order of separate juvenile court is triable de novo on the record in the Supreme Court. Grant v. Doeschot, 189 Neb. 121, 200 N.W.2d 252 (1972).

Review in the Supreme Court of proceedings in Court of Industrial Relations is in the manner provided by law for disposition of equity cases including an independent conclusion as to disputed issues of fact. City of Grand Island v. American Federation of S. C. & M. Employees, 186 Neb. 711, 185 N.W.2d 860 (1971).

Action in equity to establish a highway by prescription was required to be tried de novo upon appeal. Satterfield v. Dunne, 180 Neb. 274, 142 N.W.2d 345 (1966).

Proceeding for disconnection of land from a village is triable de novo in Supreme Court. Shelton Grain & Supply Co. v. Village of Shelton, 178 Neb. 695, 134 N.W.2d 815 (1965).

On review in Supreme Court, examination of the conclusion of the district court is not prohibited. Weise v. Klassen, 177 Neb. 496, 129 N.W.2d 527 (1964).

Proceeding to determine statutory allowances in estate proceeding was triable de novo in Supreme Court. Parker v. Comstock, 177 Neb. 197, 128 N.W.2d 696 (1964).

Proceeding for formation of sanitary and improvement district was triable de novo in Supreme Court. Zwink v. Ahlman, 177 Neb. 15, 128 N.W.2d 121 (1964).

On appeal in divorce case, Supreme Court is required to try case de novo on the record. Upah v. Upah, 175 Neb. 606, 122 N.W.2d 507 (1963); Jones v. Jones, 173 Neb. 880, 115 N.W.2d 462 (1962); Jablonski v. Jablonski, 173 Neb. 544, 114 N.W.2d 1 (1962); Scholz v. Scholz, 172 Neb. 184, 109 N.W.2d 156 (1961); Spencer v. Spencer, 158 Neb. 629, 64 N.W.2d 348 (1954); Schwarting v. Schwarting, 158 Neb. 99, 62 N.W.2d 315 (1954); Hoffmeyer v. Hoffmeyer, 157 Neb. 842, 62 N.W.2d 138 (1954); Mason v. Mason, 157 Neb. 279, 59 N.W.2d 365 (1953); NcNamee v. McNamee, 154 Neb. 212, 47 N.W.2d 383 (1951); Zoppelli v. Zoppelli, 153 Neb. 577, 45 N.W.2d 599 (1951); Nickerson v. Nickerson, 152 Neb. 799, 42 N.W.2d 861 (1950); Ristow v. Ristow, 152 Neb. 615, 41 N.W.2d 924 (1950); Peterson v. Peterson, 152 Neb. 571, 41 N.W.2d 847 (1950); Eicher v. Eicher, 148 Neb. 173, 26 N.W.2d 808 (1947).

Action to declare zoning ordinance void was triable de novo in Supreme Court. Bucholz v. City of Omaha, 174 Neb. 862, 120 N.W.2d 270 (1963).

Proceeding for remission of bail is equitable in nature. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

Action to quiet title against tax deed alleged to be void was triable de novo in Supreme Court. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

Action to enjoin liquor nuisance was triable de novo on appeal to Supreme Court. State ex rel. Fitzgerald v. Kubik, 167 Neb. 219, 92 N.W.2d 533 (1958).

Claims for benefits under Employment Security Law are tried de novo in Supreme Court. A. Borchman Sons v. Carpenter, 166 Neb. 322, 89 N.W.2d 123 (1958).

Where suit at inception was one in equity, review in Supreme Court was governed by this section. Dargue v. Chaput, 166 Neb. 69, 88 N.W.2d 148 (1958).

Action for rescission of a contract is triable de novo. Caruso v. Moy, 164 Neb. 68, 81 N.W.2d 826 (1957).

Action to detach lands from municipality is triable de novo in Supreme Court. Egan v. Village of Meadow Grove, 159 Neb. 207, 66 N.W.2d 425 (1954).

Action to set aside deed was triable de novo in Supreme Court. Eggert v. Schroeder, 158 Neb. 65, 62 N.W.2d 266 (1954); Cain v. Killian, 156 Neb. 132, 54 N.W.2d 368 (1952); Wiskocil v. Kliment, 155 Neb. 103, 50 N.W.2d 786 (1952).

Action to enjoin violation of restrictive covenant was triable de novo on appeal. Gallagher v. Vogel, 157 Neb. 670, 61 N.W.2d 245 (1953).

Action to enjoin construction of ditches to drain land was triable de novo. Bussell v. McClellan, 155 Neb. 875, 54 N.W.2d 81 (1952).

Appeals in guardianship matters are heard de novo in Supreme Court. Cass v. Pense, 155 Neb. 792, 54 N.W.2d 68 (1952).

Action to establish oral agreement of joint adventure was triable de novo. Rossbach v. Bilby, 155 Neb. 575, 52 N.W.2d 747 (1952).

Action for accounting of partnership assets was triable de novo in Supreme Court. Byram v. Thompson, 154 Neb. 756, 49 N.W.2d 628 (1951).

Contest over sufficiency of election by widow to take under statute was triable de novo in Supreme Court. In re Estate of Bergren, 154 Neb. 289, 47 N.W.2d 582 (1951).

Equity case is tried de novo on appeal. Molczyk v. Molczyk, 154 Neb. 163, 47 N.W.2d 405 (1951); Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950); Pitman v. Henkens, 125 Neb. 621, 251 N.W. 282 (1933).

Action of partition was triable de novo in Supreme Court. Frankenberger v. Holm, 154 Neb. 80, 46 N.W.2d 901 (1951).

Action to establish plaintiff's right to a road was triable de novo. Magnuson v. Coburn, 154 Neb. 24, 46 N.W.2d 775 (1951).

Action to have warranty deed declared void for lack of delivery was an equitable action reviewable de novo in Supreme Court. Cerveny v. Cerveny, 154 Neb. 1, 46 N.W.2d 632 (1951).

Action in equity to recover proceeds of insurance policy was triable de novo on appeal. Hall v. Modern Woodmen of America, 153 Neb. 600, 45 N.W.2d 630 (1951).

Actions in equity are triable de novo in Supreme Court, subject to observance of witnesses rule. Sopcich v. Tangeman, 153 Neb. 506, 45 N.W.2d 478 (1951).

Action to reform contract for purchase of lands is equitable in nature, and is triable de novo on appeal by the Supreme Court. Kear v. Hausmann, 152 Neb. 512, 41 N.W.2d 850 (1950).

Action for specific performance of a contract to convey real estate was triable de novo in the Supreme Court. Nelson v. Cross, 152 Neb. 197, 40 N.W.2d 663 (1950).

Action to establish rights of partners to assets of partnership was equitable in nature and required trial de novo in Supreme Court. Baum v. McBride, 152 Neb. 152, 40 N.W.2d 649 (1950).

In proceeding by State Fire Marshal to condemn building, review in Supreme Court is by trial de novo as in equity. In re Application of Iverson, 151 Neb. 802, 39 N.W.2d 797 (1949).

Proceedings to detach agricultural lands from municipality are triable de novo in the Supreme Court. Kuebler v. City of Kearney, 151 Neb. 698, 39 N.W.2d 415 (1949).

Actions in equity are tried de novo on appeal in Supreme Court subject to specified conditions. Maddox v. Maddox, 151 Neb. 626, 38 N.W.2d 547 (1949).

Appeal in equity case presents entire record in Supreme Court for trial de novo. Security Investment Co. v. Golz, 151 Neb. 172, 36 N.W.2d 862 (1949).

It is duty of Supreme Court to retry issues in equity case without reference to the conclusion reached in the district court. Garner v. City of Aurora, 149 Neb. 295, 30 N.W.2d 917 (1948); Gable v. Carpenter, 136 Neb. 669, 287 N.W. 70 (1939).

Where damages are sought in an action for mandatory injunction requiring defendant to increase the carrying capacity of a canal, the case is properly triable de novo in the Supreme Court. Faught v. Platte Valley P. P. & I. Dist., 147 Neb. 1032, 25 N.W.2d 889 (1947).

An appeal from a judgment quieting title on cross-petition of a defendant in mortgage foreclosure suit is tried in Supreme Court de novo. Evers v. Evers, 146 Neb. 104, 18 N.W.2d 673 (1945).

In an equity case the Supreme Court must try the case de novo and reach an independent conclusion as to the findings of fact and of the law. Robinson v. Dawson County Irr. Co., 145 Neb. 32, 15 N.W.2d 231 (1944).

An appeal to the district court from a county board of equalization is heard as an equity matter, and on appeal to Supreme Court is for trial de novo. Weller v. County of Valley, 141 Neb. 69, 2 N.W.2d 606 (1942).

In suit by heirs against administrator of estate seeking to hold him liable as trustee, appeal to Supreme Court is tried de novo. Meade v. Van de Voorde, 139 Neb. 827, 299 N.W. 175 (1941).

Appeal in suit to enjoin defendant from engaging in business in violation of contract is tried de novo on appeal to Supreme Court. Conrad v. Kaup, 137 Neb. 900, 291 N.W. 687 (1940).

Appeal is for trial de novo hereunder. Petersen Baking Co. v. Bryan, 124 Neb. 464, 247 N.W. 39 (1933).

In mechanic's lien foreclosure, Supreme Court is required to try case de novo. York Brick & Tile Co. v. Ude Motor Co., 123 Neb. 154, 242 N.W. 361 (1932).

Action in nature of creditor's bill was for trial de novo in Supreme Court. Cary v. Reiter, 122 Neb. 476, 240 N.W. 582 (1932).

Action for annulment of marriage was required to be tried de novo. O'Reilly v. O'Reilly, 120 Neb. 720, 234 N.W. 916 (1931).

Interpleader suit is one in equity, and is determined de novo on appeal. Citizens Nat. Bank of Wisner v. McNamara, 120 Neb. 252, 231 N.W. 781 (1930).

If allegations are sufficient to present executor's right to retain and apply legacy on debt, issue is determined on appeal de novo regardless of surplusage. First Trust Co. of Lincoln v. Cornell, 114 Neb. 126, 206 N.W. 749 (1925).

Suit to rescind subscription to corporate stock is triable de novo on appeal. Edgar v. Skinner Packing Co., 112 Neb. 752, 200 N.W. 992 (1924); Brown v. Stroud & Co., 112 Neb. 210, 199 N.W. 33 (1924).

Suit to cancel mortgages and remove cloud is triable de novo. King v. DeTar, 112 Neb. 535, 199 N.W. 847 (1924).

Action originally commenced at law, but heard in equity below on motion of party, is triable de novo on appeal. Miller v. Baker, 112 Neb. 375, 199 N.W. 845 (1924).

In suit to redeem by party not served with process, validity of sheriff's return showing service is triable de novo. First Nat. Bank of Lexington v. Anderson, 106 Neb. 204, 182 N.W. 1021 (1921).

In ejectment, where only defense is equitable, case is triable de novo in Supreme Court. Tillson v. Holloway, 94 Neb. 635, 143 N.W. 939 (1913).

Section is not applicable to trials to court in law cases. First Nat. Bank of West Point v. Crawford, 78 Neb. 665, 111 N.W. 587 (1907).

Suit to enjoin payment of guaranty fund assessments was tried de novo in Supreme Court. Abie State Bank v. Weaver, 282 U.S. 765 (1931).

2. Findings of trial court

In an appeal of an equity action, the Supreme Court tries factual questions de novo on the record and reaches a conclusion independent of the findings of the trial court, provided, where credible evidence is in conflict on a material issue of fact, the Supreme Court considers and may give weight to the fact that the trial court heard and observed the witnesses and accepted one version of the facts rather than another. Hughes v. Enterprise Irrigation Dist., 226 Neb. 230, 410 N.W.2d 494 (1987); Schmidt v. Chimney Rock Irrigation Dist., 209 Neb. 1, 305 N.W.2d 888 (1981); Kinkenon v. Hue, 207 Neb. 698, 301 N.W.2d 77 (1981).

An equitable matter is reviewed by this court de novo on the record, subject to the rules that where credible evidence on material issues is in conflict, this court will consider that the trial court observed the witnesses and accepted one version of the facts over another, and where the trial court has viewed the premises, this court is required to consider any competent and relevant facts revealed by the viewing and any finding made by the trial court, provided that the record contains competent evidence to support the findings. Burgess v. Omahawks Radio Control Org., 219 Neb. 100 362 N.W.2d 27 (1985).

This court reviews matters equitable in nature de novo on the record, subject to the rule that where credible evidence is in conflict on material issues of fact, this court will consider the fact that the trial court observed the witnesses and accepted one version of the facts over another. Masid v. First State Bank, 213 Neb. 431, 329 N.W.2d 560 (1983); Seybold v. Seybold, 191 Neb. 480, 216 N.W.2d 179 (1974); Rettinger v. Pierpont, 145 Neb. 161, 15 N.W.2d 393 (1944); Otto v. L. L. Coryell & Son, 141 Neb. 498, 3 N.W.2d 915 (1942); Chitwood Packing Co. v. Warner, 138 Neb. 800, 295 N.W. 882 (1941); First Trust Co. of Lincoln v. Airedale Ranch & Cattle Co., 136 Neb. 521, 286 N.W. 766 (1939); Kennedy v. Buffalo County, 134 Neb. 744, 279 N.W. 464 (1938); Graham Ice Cream Co. v. Petros, 127 Neb. 172, 254 N.W. 869 (1934); Gaunt v. Smith, 103 Neb. 506, 172 N.W. 365 (1919); Shafer v. Beatrice State Bank, 99 Neb. 317, 156 N.W. 632 (1916).

On trial de novo of equity case with irreconcilable evidence on material issue, fact that district court made personal observation of physical facts should be considered. Winkle v. Mitera, 195 Neb. 821, 241 N.W.2d 329 (1976).

Upon appeal in mechanics' lien actions, when the testimony of witnesses orally examined before the court upon the vital issues is conflicting, the Supreme Court, while trying the case de novo, will consider the fact that the trial court observed the witnesses and their manner of testifying and must have accepted one version of the facts rather than the opposite. Modern Plumbing & Heating, Inc. v. Journey West Campground, Inc., 193 Neb. 781, 229 N.W.2d 192 (1975).

Appeals from the Court of Industrial Relations are to be heard and disposed of de novo, but the superior position of the original trier of fact is to be respected and accorded great weight. Crete Education Assn. v. School Dist. of Crete, 193 Neb. 245, 226 N.W.2d 752 (1975); Mid-Plains Education Assn. v. Mid-Plains Nebraska Tech. College, 189 Neb. 37, 199 N.W.2d 747 (1972).

In actions in equity, it is the duty of the Supreme Court to try the issues of fact de novo on the record and to reach an independent conclusion without reference to the findings of the district court. Shirk v. Schmunk, 192 Neb. 25, 218 N.W.2d 433 (1974); Stocker v. Wells, 150 Neb. 51, 33 N.W.2d 445 (1948).

On appeal in equity, Supreme Court is required to make independent conclusions of fact and review is not restricted by fact there may be some evidence to support district court's conclusion or judgment. Schuller v. Schuller, 191 Neb. 266, 214 N.W.2d 617 (1974).

This section does not disturb conclusiveness of decisions of fact by juries or by trial judges sitting in their stead in law cases. Larutan Corp. v. Magnolia Homes Manuf. Co., 190 Neb. 425, 209 N.W.2d 177 (1973).

Where district court had only cold record before it, the rule pertaining to Supreme Court's consideration of the opportunity of the trial court in equity to observe the witnesses is inapplicable. C & L Co. v. Nebraska Liquor Control Commission, 190 Neb. 91, 206 N.W.2d 49 (1973).

In equity, issues of fact are tried de novo in the Supreme Court and, in reviewing findings insofar as credibility of witnesses is concerned, the Supreme Court will take into consideration that the trial court observed the witnesses and their manner of testifying. First Nat. Bank of Omaha v. First Cadco Corp., 189 Neb. 553, 203 N.W.2d 770 (1973); O'Brien v. Fricke, 148 Neb. 369, 27 N.W.2d 403 (1947); Beskas v. Calkins, 135 Neb. 323, 281 N.W. 29 (1938); Ohme v. Thomas, 134 Neb. 727, 279 N.W. 480 (1938); Burrows v. Keebaugh, 120 Neb. 136, 231 N.W. 751 (1930); Peterson v. Winkelmann, 114 Neb. 714, 209 N.W. 499 (1926); Magill v. Magill, 114 Neb. 636, 209 N.W. 241 (1926); Enterprise Planing Mill Co. v. Methodist Episcopal Church of Sterling, 100 Neb. 29, 158 N.W. 386 (1916); Nelson v. City of Florence, 94 Neb. 847, 144 N.W. 791 (1913); Tillson v. Holloway, 94 Neb. 635, 143 N.W. 939 (1913).

In equity case, Supreme Court is required to reach an independent conclusion without reference to findings of district court. Mid-America Appliance Corp. v. Federated Finance Co., 172 Neb. 270, 109 N.W.2d 381 (1961); Toelle v. Preuss, 172 Neb. 239, 109 N.W.2d 293 (1961).

Supreme Court may take into consideration view of premises by trial court. Hehnke v. Starr, 158 Neb. 575, 64 N.W.2d 68 (1954); Lackaff v. Bogue, 158 Neb. 174, 62 N.W.2d 889 (1954).

Actions in equity are triable de novo in the Supreme Court, subject to the condition arising from determination of credibility of witnesses by trial court. Parrott v. Hofmann, 151 Neb. 249, 37 N.W.2d 199 (1949).

In equity suit, trial de novo is necessary and Supreme Court is required to reach an independent conclusion, without reference to the fact that there may be some evidence in support of findings of trial court. Goodwin v. Freadrich, 135 Neb. 203, 280 N.W. 917 (1938).

In determination of appeals in equity, Supreme Court will reach independent conclusions as to findings under pleadings and evidence without reference to those of the district court. Ericson v. Nebraska-Iowa Farm Inv. Co., 134 Neb. 391, 278 N.W. 841 (1938).

Where testimony is in conflict and principal fact to be determined rests on evidence of interested witnesses, court will give considerable weight to judgment of trial court. Dvorak v. Kucera, 130 Neb. 341, 264 N.W. 737 (1936).

In trial de novo court will give weight to findings of trial court on questions of fact but if convinced that the facts are otherwise will so find. Coe v. Talcott, 130 Neb. 32, 263 N.W. 596 (1935).

Where trial court has made a personal examination of physical facts involved and where oral evidence as to material issues is conflicting, appellate court will consider trial court's decision thereon in reaching independent conclusion hereunder. City of Wilber v. Bednar, 123 Neb. 324, 242 N.W. 644 (1932).

Supreme Court is required to dispose of appeal without reference to conclusion of court below. State v. Lovell, 117 Neb. 710, 222 N.W. 625 (1929); Colby v. Foxworthy, 80 Neb. 239, 114 N.W. 174 (1907), rehearing denied 80 Neb. 244, 115 N.W. 1076 (1908).

Where evidence on material issues is in irreconcilable conflict, court will consider findings below. In re Estate of Waller, 116 Neb. 352, 217 N.W. 588 (1928); Jones v. Dooley, 107 Neb. 162, 185 N.W. 307 (1921); Greusel v. Payne, 107 Neb. 84, 185 N.W. 336 (1921); Wetherell v. Adams, 80 Neb. 584, 114 N.W. 778 (1908).

Where trial court has examined physical facts and oral evidence is conflicting, Supreme Court will consider trial court's examination and observation of witnesses. State v. Delaware-Hickman Ditch Co., 114 Neb. 806, 210 N.W. 279 (1926).

It is the duty of Supreme Court to retry case. Coad v. Coad, 87 Neb. 290, 127 N.W. 455 (1910).

Findings below are not conclusive but entitled to consideration if not to considerable weight. Corn Exchange Nat. Bank of Chicago v. Jansen, 70 Neb. 579, 97 N.W. 814 (1903).

3. Miscellaneous

Specific performance of contract on realty denied where circumstances revealed time was of the essence. Menke v. Foote, 199 Neb. 800, 261 N.W.2d 635 (1978).

Assignments of error are required even though trial is de novo. Smallcomb v. Smallcomb, 165 Neb. 191, 84 N.W.2d 217 (1957).

Upon trial de novo, finding of nonexistence of valid option was sustained. Budde v. Anderson, 156 Neb. 812, 58 N.W.2d 204 (1953).

In equity case, presumption obtains that trial court considered only such evidence as was competent and relevant. Rohn v. Kelley, 156 Neb. 463, 56 N.W.2d 711 (1953).

In action in equity where trial is de novo, court may do that which in equity and good conscience should be done. Mangiameli v. Mangiameli, 153 Neb. 753, 45 N.W.2d 910 (1951).

Where, in a trial in equity, the district court receives evidence over objection, and a motion for new trial is not made, the Supreme Court upon trial de novo will consider such evidence preserved in the bill of exceptions and give it whatever probative value it may have. Nemetz v. Nemetz, 147 Neb. 187, 22 N.W.2d 619 (1946).

Since equity suit is tried de novo in Supreme Court, remarks of trial court indicating prejudice will not cause reversal. Dundee Realty Co. v. City of Omaha, 144 Neb. 448, 13 N.W.2d 634 (1944).

Rule that appeals in equity must be tried de novo in Supreme Court is subject to the qualification that where defendant moves to dismiss at the close of plaintiff's case, and motion is sustained, the court on appeal will treat the plaintiff's testimony as true, together with every conclusion which may fairly and reasonably be drawn therefrom. Meyer v. Platt, 137 Neb. 714, 291 N.W. 86 (1940).

On trial de novo evidence was insufficient to prove alleged lost or stolen contract on which plaintiff relied. Cohen v. Swanson Petroleum Co., 133 Neb. 581, 276 N.W. 190 (1937).

In proceedings to establish heirship, where only questions of fact are involved, parties are entitled to jury; no trial de novo on appeal. In re O'Connor's Estate, 117 Neb. 636, 222 N.W. 57 (1928).

Appeal suspends divorce decree, and brings case up for trial de novo. Westphalen v. Westphalen, 115 Neb. 217, 212 N.W. 429 (1927).

Facts alleged must be supported by competent evidence to entitle plaintiff to decree in trial de novo on appeal. Miksch v. Tassler, 108 Neb. 208, 187 N.W. 796 (1922).

Judgment should be affirmed if, for sufficient reason appearing in record, it was correct. Dappen v. Weber, 106 Neb. 812, 184 N.W. 952 (1921).

Evidence must be preserved in bill of exceptions for trial of issue of fact de novo. Thies v. Thies, 103 Neb. 499, 172 N.W. 364 (1919), affirmed on rehearing 103 Neb. 501, 175 N.W. 646 (1919).

Supreme Court is not required to try whole case de novo, but to try and independently decide such issues only as are presented by appeal. Northwestern Mutual Life Ins. Co. v. Mallory, 93 Neb. 579, 141 N.W. 190 (1913).

Ordinary rules as to burden of proof, competency, and materiality of evidence, apply. Beckman v. Lincoln & N. W. R. R. Co., 79 Neb. 89, 112 N.W. 348 (1907).

Presumption in favor of findings exists where testimony was given orally but not by deposition. Roe v. Howard County, 75 Neb. 448, 106 N.W. 587 (1906).

Amended petition to conform to facts proved in record may be filed. Raley v. Raymond Bros. Clarke Co., 73 Neb. 496, 103 N.W. 57 (1905).

Findings based upon depositions are disregarded; if based on oral testimony are not regarded unless upon whole record appear correct. Naudain v. Fullenwider, 72 Neb. 221, 100 N.W. 296 (1904).

There is no presumption in favor of findings. Michigan Trust Co. v. City of Red Cloud, 69 Neb. 585, 96 N.W. 140 (1903), rehearing denied 69 Neb. 592, 98 N.W. 413 (1904).

Court may still remand for further proceedings. Hanson v. Hanson, 4 Neb. Unof. 880, 97 N.W. 23 (1903).

Plaintiff's death during de novo appeal has the same effect as if he or she had died before the trial court's judgment. Fitzgerald v. Clarke, 9 Neb. App. 898, 621 N.W.2d 844 (2001).



25-1926 - Appeal; reversal of judgment; mandate.

25-1926. Appeal; reversal of judgment; mandate.

When a judgment or final order is reversed either in whole or in part in the Court of Appeals or Supreme Court, the appellate court shall proceed to render such judgment as the court below should have rendered or remand the cause to the court below for such judgment. The appellate court shall not issue execution in causes that are removed to it on error on which it pronounced judgment but shall send a special mandate to the court below, as the case may require, to award execution thereupon. The court to which such special mandate is sent shall proceed in such case in the same manner as if such judgment or final order had been rendered therein, and on motion and good cause shown, it may suspend any execution made returnable before it by order of the appellate court in the same manner as if such execution had been issued from its own court, but such power shall not extend further than to stay proceedings until the matter can be further heard by the appellate court.

1. Affirmance

2. Reversal

3. Remanded with directions

4. Miscellaneous

1. Affirmance

When evidence is substantially same as on first appeal questions held foreclosed by former decision. Hruby v. Sovereign Camp, W. O. W., 83 Neb. 800, 120 N.W. 427 (1909).

Judgment will not be reversed for mere technical error not prejudicial to appellant. Kimmerly v. McMichael, 83 Neb. 789, 120 N.W. 487 (1909).

On affirmance clerk may issue execution. Porter v. Sherman County Banking Co., 40 Neb. 274, 58 N.W. 721 (1894); State ex rel. Noble v. Sheldon, 26 Neb. 151, 42 N.W. 335 (1889).

2. Reversal

The rule, that a verdict will not be disturbed where there is some evidence tending to support it, does not apply where the verdict is opposed to the undisputed physical facts of the case. Parish v. County Fire Ins. Co. of Philadelphia, 134 Neb. 563, 279 N.W. 170 (1938).

In election contest where contestant failed to prove illegal acts alleged, judgment will be reversed and suit dismissed. Mehrens v. Election Canvassing Board of Douglas County, 134 Neb. 151, 278 N.W. 252 (1938).

In case where trial court sought to correct a supposed error in failing to sustain a motion for directed verdict by vacating the verdict returned and then dismissing the action, Supreme Court will, upon reversing the judgment of dismissal, if no other error is presented by the record, proceed to render such judgment as the court below should have rendered, or remand the cause to lower court for that purpose. LeBarron v. City of Harvard, 129 Neb. 460, 262 N.W. 26 (1935).

It is optional with Supreme Court to render such judgment as court below should have rendered or to remand cause to the district court for such judgment. Harvey v. Godding, 77 Neb. 289, 109 N.W. 220 (1906).

3. Remanded with directions

When the Supreme Court vacates or sets aside a general verdict it should either grant a new trial or remand the cause to the trial court for such judgment. In re George's Estate, 144 Neb. 915, 18 N.W.2d 68 (1945).

Where trial court erroneously vacated verdict and judgment and dismissed action, Supreme Court, on reversing judgment of dismissal, if no other error is presented, will remand cause with directions that verdict and judgment be reinstated. Netusil v. Novak, 120 Neb. 751, 235 N.W. 335 (1931).

In reversing a law action, Supreme Court has jurisdiction to direct district court to render judgment in favor of successful party. Armsby Co. v. Raymond Bros.-Clarke Co., 90 Neb. 773, 134 N.W. 920 (1912).

New parties cannot be brought in after case is remanded with specific directions. Gund v. Ballard, 80 Neb. 385, 114 N.W. 420 (1907).

When case is remanded without directions, trial court should retrace steps to place where first material error occurred. Colby v. Foxworthy, 78 Neb. 288, 110 N.W. 857 (1907).

Where case is remanded generally, district court has discretion as to further proceedings. Gadsden v. Thrush, 72 Neb. 1, 99 N.W. 835 (1904).

4. Miscellaneous

Supreme Court can make any order that district court is authorized to make. Fick v. Herman, 161 Neb. 110, 72 N.W.2d 598 (1955).

Supreme Court may remove guardian appointed by trial court, and appoint another having no interest in ward's estate. Keiser v. Keiser, 113 Neb. 645, 204 N.W. 394 (1925).

Supreme Court has jurisdiction to entertain plea in abatement based on matters happening after appeal perfected. Irwin v. Jetter Brewing Co., 101 Neb. 409, 163 N.W. 470 (1917).

Supreme Court may order remittitur, and reverse if not filed, where judgment below is clearly excessive. Nutter v. Standard Land Co., 100 Neb. 548, 160 N.W. 948 (1916).

Judgment in obedience to mandate is final and will not be superseded or reversed on appeal. Kerr v. McCreary, 86 Neb. 786, 126 N.W. 299 (1910).

Supreme Court cannot enlarge scope of trial court's findings. Sowerwine v. Central Irr. Dist., 85 Neb. 687, 124 N.W. 118 (1909).

A judgment is not considered an entirety unless the interests of the judgment debtors are inseparable. Sturgis, Cornish & Burn Co. v. Miller, 79 Neb. 404, 112 N.W. 595 (1907).

Applicability to appeal cases is questioned. Hoagland v. Stewart, 71 Neb. 102, 98 N.W. 428 (1904), rehearing denied 71 Neb. 106, 100 N.W. 133 (1904).

District court must obey mandate; cannot permit intervention. State ex. rel. Bradbury v. Thompson, 69 Neb. 157, 95 N.W. 47 (1903).

Obedience to mandate may be enforced by mandamus. State ex rel. Horton v. Dickinson, 63 Neb. 869, 89 N.W. 431 (1902).

Court may recall mandate during term before it is acted upon. Horton v. State ex rel. Hayden, 63 Neb. 34, 88 N.W. 146 (1901).

Mistake in entry of judgment may be corrected without remanding cause for new trial. Youngson v. Pollock, 25 Neb. 431, 41 N.W. 279 (1889).



25-1927 - Original cause in Supreme Court; complete record upon final determination; waiver.

25-1927. Original cause in Supreme Court; complete record upon final determination; waiver.

A complete record of every original cause in the Supreme Court, as soon as it is finally determined, shall be made by the clerk of such court, unless both parties shall declare in open court, at the term at which the final order or judgment shall be made or hearing had, their agreement that no record shall be made.



25-1928 - Appeal; mistake of clerk; effect; procedure.

25-1928. Appeal; mistake of clerk; effect; procedure.

A mistake, neglect or omission of the clerk shall not be a ground of error, until the same has been presented and acted upon in the court in which the mistake, neglect or omission occurred.

Clerk's mistake, neglect, or omission in entering judgment on verdict is not ground of error until presented and acted upon in court in which it occurred. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Section applied to error in inserting erroneous answer day in summons in county court. Ley v. Pilger, 59 Neb. 561, 81 N.W. 507 (1900).



25-1929 - Appeal; remittitur; effect.

25-1929. Appeal; remittitur; effect.

Whenever the court shall direct a remittitur in any action, and the same is made, and the party for whose benefit it is made shall appeal said action, then the party remitting shall not be barred from maintaining that the remittitur should not have been required either in whole or in part.

Where interest before judgment is not prayed for as an element of damages, action of trial court in ordering remittitur will not be disturbed upon ground that party was entitled to interest upon claim before judgment. Welch v. Reeves, 142 Neb. 171, 5 N.W.2d 275 (1942).

Where recovery is had upon cause of action for wrongful death and also for cause of action for pain and suffering sustained by the deceased until his death and for medical and burial expenses, remittitur ordered by trial court of lump sum from verdict was treated as applying to latter cause of action. Vanderlippe v. Midwest Studios, 137 Neb. 289, 289 N.W. 341 (1939).

Request to restore amount remitted was denied in negligence case. Banta v. McChesney, 127 Neb. 764, 257 N.W. 68 (1934).

Where trial court ordered remittitur cutting verdict by half, Supreme Court will vacate that portion of remittitur which is excessive. Mangiameli v. Ariano, 126 Neb. 629, 253 N.W. 871 (1934).

Where issues of fact are controverted and findings of jury under the court's instructions warrant recovery, trial court may not require successful party to file remittitur of such recovery. Loy v. Storz Electric Refrigeration Co., 122 Neb. 357, 240 N.W. 423 (1932).

Supreme Court may reduce amount of remittitur ordered by the district court. Christoffersen v. Weir, 110 Neb. 390, 193 N.W. 922 (1923); Miller v. Central Taxi Co., 110 Neb. 306, 193 N.W. 919 (1923).

Order requiring remittitur resting on substantial basis in the evidence will not be reversed. Hellerich v. Central Granaries Co., 104 Neb. 818, 178 N.W. 919 (1920).

Where not convinced that trial court erred in requiring remittitur, order will not be disturbed. Chicago & N. W. Ry. Co. v. Queenan, 102 Neb. 391, 167 N.W. 410 (1918); Wunrath v. Peoples Furniture & Carpet Co., 100 Neb. 539, 160 N.W. 971 (1916).



25-1930 - Civil cases; writs of error abolished.

25-1930. Civil cases; writs of error abolished.

Writs of error to reverse, vacate, or modify judgments or final orders in civil cases are abolished, but courts shall have the same power to compel complete and perfect transcripts of the proceedings containing the judgment or final order sought to be reversed to be furnished as they formerly had under writs of error.

Writ of prohibition was not abolished by this section. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Effect of abolishment of writ of certiorari stated. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909); Mathews v. Hedlund, 82 Neb. 825, 119 N.W. 17 (1908); Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893).

Supreme Court may order court to send up perfect transcript but cannot order amendment of record. Thompson & Sons Mfg. Co. v. Nicholls, 52 Neb. 312, 72 N.W. 217 (1897).

Order entered in habeas corpus proceedings may be reviewed on error. In re Van Sciever, 42 Neb. 772, 60 N.W. 1037 (1894).



25-1931 - Time for commencement; persons under disability.

25-1931. Time for commencement; persons under disability.

Proceedings under section 25-1901 for reversing, vacating, or modifying judgments or final orders shall be commenced within thirty days after the rendition of the judgment or making of the final order complained of, except that when the person entitled to such proceedings is an infant, mentally incompetent, or imprisoned, he or she shall have one year, exclusive of the time of his or her disability, within which to commence such proceedings.

1. Time for commencement

2. Persons under disability

1. Time for commencement

Under rule that in a postconviction proceeding, an order granting an evidentiary hearing on some issues and denying a hearing on others is a final order, the appellate court lacked jurisdiction over claims dismissed in an order that also granted an evidentiary hearing, because no appeal was taken within 30 days from the date of the order. State v. Timmens, 282 Neb. 787, 805 N.W.2d 704 (2011).

Timeliness of an appeal is a jurisdictional necessity. When the Legislature fixes the time for taking an appeal, the courts have no power to extend the time directly or indirectly; an appellate court may not consider a case as within its jurisdiction unless its authority to act is invoked in the manner prescribed by law. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

Timely filing of both the petition and the transcript is mandatory to confer jurisdiction of the reviewing court. Imprisonment is not a disability entitling a prisoner to a period of exclusion from the normal time limits set forth in this section. There must be a showing of a recognizable disability, separate from the imprisonment, that prevents a person from protecting his or her rights under the statute. Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

To confer jurisdiction on a district court for proceedings in error, a proper transcript must be filed with the district court within one calendar month after rendition of a final judgment or order to be reviewed. Clark v. Cornwell, 223 Neb. 282, 388 N.W.2d 848 (1986).

In a proceeding in error, the jurisdiction of the court does not attach until there is presented to it, within the one-month limitation contained in this section, a duly authenticated transcript containing the final order of which complaint is made. Moell v. Mennonite Deaconess Home & Hosp., 221 Neb. 168, 375 N.W.2d 618 (1985).

A petitioner in error must, within one calendar month after judgment is announced under the law and facts by an inferior tribunal, file his petition with a transcript containing the final judgment sought to be reversed. Marcotte v. City of Omaha, 196 Neb. 217, 241 N.W.2d 838 (1976).

No authenticated copy of proceedings including order appealed from having been filed within one calendar month, dismissal was proper. Downer v. Ihms, 192 Neb. 594, 223 N.W.2d 148 (1974).

Error proceedings must be commenced within one month from rendition of the judgment or final order. Friedman v. State, 183 Neb. 9, 157 N.W.2d 855 (1968); Adams v. City of Omaha, 179 Neb. 684, 139 N.W.2d 885 (1966); Brown v. City of Omaha, 179 Neb. 224, 137 N.W.2d 814 (1965); Frankforter v. Turner, 175 Neb. 252, 121 N.W.2d 377 (1963).

Where review is sought of decision of school district committee, proceeding must be brought within one month of the decision. Longe v. County of Wayne, 175 Neb. 245, 121 N.W.2d 196 (1963).

Petition in error and transcript must be filed in appellate court within one month of decision of lower tribunal. Harms v. County Board of Supervisors of Dodge County, 173 Neb. 687, 114 N.W.2d 713 (1962).

Error proceedings may be taken within one month from imposition of sentence or overruling of motion for new trial, whichever is the later. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Error proceedings from order in school district reorganization proceedings must be instituted within one month. Keedy v. Reid, 165 Neb. 519, 86 N.W.2d 370 (1957).

Limitation of one month in which to institute error proceedings is applicable where the proceeding is for review of judgment or final order in criminal action. Cunningham v. State, 153 Neb. 912, 46 N.W.2d 636 (1951).

Time to institute error proceedings begins to run when ruling on motion for new trial has been entered on journal. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

Where defendant fails to file transcript and petition in error in Supreme Court within time provided by law from rendition of judgment or making of final order, error proceedings will be dismissed. Iron Bear v. State, 149 Neb. 634, 32 N.W.2d 130 (1948).

Trial court may not extend time in which an appeal can be taken by vacating and reentering the same judgment. Dimmel v. State, 128 Neb. 191, 258 N.W. 271 (1935).

Time commences to run from entry of judgment on court journal as shown by transcript; cannot be contradicted by detached certificate of clerk. In re Getchell's Estate, 98 Neb. 788, 154 N.W. 537 (1915).

By analogy to this section, time to file appeal bond from justice judgment dates from entry thereof on docket. Bishop v. Lincoln Baseball Club, 98 Neb. 558, 153 N.W. 586 (1915).

Where motion for new trial was filed, time commences to run from overruling of motion. Bowers v. Raitt, 96 Neb. 460, 148 N.W. 93 (1914); Clark v. McDowell, 58 Neb. 593, 79 N.W. 158 (1899).

Section applies to criminal cases. Dirksen v. State, 86 Neb. 334, 125 N.W. 618 (1910).

If transcript is not filed within time provided by law, appellate court has no jurisdiction. Amendment of 1901 was constitutional. Chicago, R. I. & P. Ry. Co. v. Sporer, 72 Neb. 372, 100 N.W. 813 (1904).

Where ruling on motion for new trial was not made until after rendition of judgment, time in which to institute error proceedings would not begin to run until ruling on motion. City of Lincoln v. First Nat. Bank of Lincoln, 64 Neb. 725, 90 N.W. 874 (1902).

If transcript is so incomplete as not to affirmatively disclose error, proper order is affirmance, not dismissal. Hesser v. Johnson, 57 Neb. 155, 77 N.W. 406 (1898).

Jurisdiction attaches though transcript is defective; by leave may amend. Moss v. Robertson, 56 Neb. 774, 77 N.W. 403 (1898).

Time for instituting proceedings cannot be extended by agreement of parties. Tootle, Hosea & Co. v. Shirey, 52 Neb. 674, 72 N.W. 1045 (1897).

Omission to file transcript is not excused by failure to obtain bill of exceptions in time. Stull v. Cass County, 51 Neb. 760, 71 N.W. 777 (1897).

Time cannot be extended by court. Omaha Loan & Trust Co. v. Ayer, 38 Neb. 891, 57 N.W. 567 (1894).

Time commences to run from rendition of judgment. Phenix Ins. Co. v. Swantkowski, 31 Neb. 245, 47 N.W. 917 (1891).

All parties to judgment must be brought before court within time prescribed. Curten v. Atkinson, 29 Neb. 612, 46 N.W. 91 (1890).

2. Persons under disability

A showing of a recognizable legal disability, separate from the mere fact of imprisonment, which prevents a person from protecting his or her rights is required in order for a prisoner to be entitled to a period of exclusion from the normal time limitation of this section. Cole v. Kilgore, 241 Neb. 620, 489 N.W.2d 843 (1992); Scott v. Hall, 241 Neb. 420, 488 N.W.2d 549 (1992); Lewis v. Camp, 236 Neb. 94, 459 N.W.2d 211 (1990).

Provision allowing infant one year exclusive of disability to institute error proceedings does not apply to criminal cases. Newquist v. State, 153 Neb. 917, 46 N.W.2d 639 (1951).

Imprisonment under sentence in criminal case is not a disability, excusing failure to timely bring proceedings. Kock v. State, 73 Neb. 354, 102 N.W. 768 (1905).

"Unsound mind" means "insane," total want of understanding. Witte v. Gilbert, 10 Neb. 539, 7 N.W. 288 (1880).



25-1932 - Judgment prematurely rendered as error.

25-1932. Judgment prematurely rendered as error.

Rendering judgment before the action stood for trial, according to the provisions of this code, shall be deemed a clerical error.

Premature default and forfeiture of bail bond on morning of day defendant was required to appear is not jurisdictional defect and became final after term. State v. Ingoldsby, 111 Neb. 787, 197 N.W. 960 (1924).



25-1933 - Costs; how taxed.

25-1933. Costs; how taxed.

When a judgment, decree or final order is reversed, vacated or modified, the court may render judgment for all costs against the appellee or appellees or some of them, or may direct that each party pay his own costs or apportion the costs among parties or direct that judgment for costs abide the event of a new trial as, in its discretion, the equities of the cause may require.

Upon modification of judgment, Supreme Court is authorized to apportion costs. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).

Costs can only be taxed against parties to the litigation. Ludwig v. Board of County Commissioners of Sarpy County, 170 Neb. 600, 103 N.W.2d 838 (1960).

Where appellant obtained reversal in part, all costs in Supreme Court could be taxed to appellee. Ricenbaw v. Kraus, 157 Neb. 723, 61 N.W.2d 350 (1953).

On reversal, Supreme Court may tax costs as the equities of the cause require. Stocker v. Wells, 155 Neb. 472, 52 N.W.2d 284 (1952).

When a judgment is reversed on appeal to Supreme Court, the court in its discretion may render judgment for all costs in favor of one party, direct each party to pay his own costs, apportion the costs among the parties, or direct that costs abide the event of a new trial. Rehn v. Bingaman, 152 Neb. 171, 40 N.W.2d 673 (1950).

If appellant seeks reversal and appellee consents thereto, Supreme Court will ordinarily tax costs to appellee. In re Estate of Simon, 149 Neb. 382, 31 N.W.2d 231 (1948).

Interest on amount paid for bill of exceptions is not allowable as costs until entry of mandate on appeal. Nemaha Valley Drainage Dist. No. 2 v. Stocker, 95 Neb. 663, 146 N.W. 936 (1914).



25-1934 - Money judgment; enforcement notwithstanding supersedeas; undertaking required.

25-1934. Money judgment; enforcement notwithstanding supersedeas; undertaking required.

In an action arising on contract for the payment of money only, notwithstanding the execution of an undertaking to stay proceedings, if the defendant in error or appellee give adequate security to make restitution in case the judgment is reversed or modified, he may upon leave obtained from the court below, or a judge thereof in vacation, proceed to enforce the judgment. Such security must be an undertaking executed to the plaintiff in error by at least two sufficient sureties, to the effect that if the judgment be reversed or modified, he will make full restitution to the plaintiff in error or appellee of the money by him received under the judgment.

Defendant's payment of judgment to avoid sale of his property on execution will not deprive him of right to appeal. Burke v. Dendinger, 120 Neb. 594, 234 N.W. 405 (1931).

Unless appellee has given bond, he cannot plead judgment as set off to another action. Spencer v. Johnston, 58 Neb. 44, 78 N.W. 482 (1899).

If appellee gives bond and has leave to enforce, appellant cannot enjoin. Bodewig v. Standard Cattle Co., 56 Neb. 217, 76 N.W. 580 (1898).



25-1935 - Opinion of appellate court; certified to clerk of district court.

25-1935. Opinion of appellate court; certified to clerk of district court.

It shall be the duty of the Clerk of the Supreme Court immediately upon the entering of a judgment by the Court of Appeals or Supreme Court to certify without cost a copy of the opinion of the court to the clerk of the district court from which the appeal was prosecuted.

Opinion of Supreme Court, duly certified, must be filed in the case in the trial court. Equitable Life Assur. Soc. v. Gillan, 70 F.Supp. 640 (D. Neb. 1945).



25-1936 - Order of remittitur deemed a final order.

25-1936. Order of remittitur deemed a final order.

Whenever in any action at law in the district court a verdict of the jury has been returned for the recovery of money and the court orders a remittitur by the prevailing party of a part of the amount of such verdict, either as a condition to allowing the verdict so reduced to stand or otherwise, such order of remittitur shall be deemed a final order from which such party may prosecute an appeal to the Court of Appeals. The provisions of this section shall not in any manner affect the rights of parties on appeal as provided for in section 25-1929.



25-1937 - Appeals; general procedure.

25-1937. Appeals; general procedure.

When the Legislature enacts a law providing for an appeal without providing the procedure therefor, the procedure for appeal to the district court shall be the same as for appeals from the county court to the district court in civil actions. Trial in the district court shall be de novo upon the issues made up by the pleadings in the district court. Appeals from the district court to the Court of Appeals shall be taken in the same manner provided by law for appeals from the district court in civil cases. This section shall not apply if the Administrative Procedure Act otherwise provides.

Subsection (5) of section 23-114.01 provides for a right of appeal to the district court from a decision by the county planning commission or county board of commissioners or supervisors, without setting forth any procedure for prosecuting the appeal. Therefore, the appeal procedure in this section is also implicated. In re Application of Olmer, 275 Neb. 852, 752 N.W.2d 124 (2008).

This section provides for appeal when a statute confers the right to appeal but fails to prescribe the procedure. Hawkins v. City of Omaha, 261 Neb. 943, 627 N.W.2d 118 (2001).

This section provides the procedure for appeal when a statute confers a right to appeal, but fails to prescribe the procedure therefor. Prucha v. Kahlandt, 260 Neb. 366, 618 N.W.2d 399 (2000).

This section and others cited provide for appeals from action of county superintendent in school reorganization case. Schroeder v. Oeltjen, 184 Neb. 8, 165 N.W.2d 81 (1969).

Remedy by appeal under this section is not exclusive. Moser v. Turner, 180 Neb. 635, 144 N.W.2d 192 (1966).

This section provides the procedure for appeal when right of appeal is given but procedure is not provided. School Dist. of Wilbur v. Pracheil, 180 Neb. 121, 141 N.W.2d 768 (1966).



25-2001 - District court; power to vacate or modify judgments or orders.

25-2001. District court; power to vacate or modify judgments or orders.

(1) The inherent power of a district court to vacate or modify its judgments or orders during term may also be exercised after the end of the term, upon the same grounds, upon a motion filed within six months after the entry of the judgment or order.

(2) The power of a district court under its equity jurisdiction to set aside a judgment or an order as an equitable remedy is not limited by this section.

(3) Clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission may be corrected by the court by an order nunc pro tunc at any time on the court's initiative or on the motion of any party and after such notice, if any, as the court orders. During the pendency of an appeal, such mistakes may be so corrected before the case is submitted for decision in the appellate court, and thereafter while the appeal is pending may be so corrected with leave of the appellate court.

(4) A district court may vacate or modify its own judgments or orders after the term at which such judgments or orders were made (a) for mistake, neglect, or omission of the clerk, or irregularity in obtaining a judgment or order; (b) for fraud practiced by the successful party in obtaining the judgment or order; (c) for newly discovered material evidence which could neither have been discovered with reasonable diligence before trial nor have been discovered with reasonable diligence in time to move for a new trial; (d) for erroneous proceedings against an infant or person of unsound mind if the condition of such defendant does not appear in the record of the proceedings; (e) for the death of one of the parties before the judgment in the action; (f) for unavoidable casualty or misfortune, preventing the party from prosecuting or defending; and (g) for taking judgments upon warrants of attorney for more than was due to the plaintiff when the defendant was not summoned or otherwise legally notified of the time and place of taking such judgment.

1. Scope

2. Fraud

3. Irregularity

4. Equitable relief

5. Unavoidable casualty

6. County court jurisdiction

7. Omissions and mistakes

8. Other grounds

9. Miscellaneous

1. Scope

A district court sitting as an appellate court has the same power to reconsider its orders, both inherently and under this section, as it does when it is a court of original jurisdiction. Capitol Construction v. Skinner, 279 Neb. 419, 778 N.W.2d 721 (2010).

After the final adjournment of the term of court at which a judgment has been rendered, a court has no authority to modify a judgment except for the reasons stated and within the time limited in this section. Andersen v. American Family Mut. Ins. Co., 249 Neb. 169, 542 N.W.2d 703 (1996).

Under this section, a district court has the power to vacate or modify its own judgment after term for one of nine reasons enumerated in the statute. However, this section is not the exclusive remedy for vacating or modifying a judgment after term; this section is concurrent with the courts' independent equity jurisdiction. DeVaux v. DeVaux, 245 Neb. 611, 514 N.W.2d 640 (1994).

This statute provides the only vehicle for a direct action aimed at vacating an out-of-term district court decree. State ex rel. Ward v. Pape, 237 Neb. 283, 465 N.W.2d 760 (1991).

This section is not the exclusive remedy for vacating a judgment after the term has expired, but is concurrent with an independent equity jurisdiction. Joyce v. Joyce, 229 Neb. 831, 429 N.W.2d 355 (1988); Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983).

This section authorizes the trial court to vacate its order for mistake, neglect, or omission of the clerk or for unavoidable casualty or misfortune, preventing the party from prosecuting or defending. In re Interest of C.M.H. and M.S.H., 227 Neb. 446, 418 N.W.2d 226 (1988).

The court has no authority to vacate or modify a judgment after the final adjournment of the term of court at which it was rendered except for the reasons stated and within the time limited in this section. State ex rel. Birdine v. Fuller, 216 Neb. 86, 341 N.W.2d 613 (1983); Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983); In re Estate of Weinberger, 207 Neb. 711, 300 N.W.2d 818 (1981); Lienemann v. Lienemann, 197 Neb. 449, 249 N.W.2d 902 (1977); State v. Byrd, 186 Neb. 330, 183 N.W.2d 234 (1971); Kasparek v. May, 174 Neb. 732, 119 N.W.2d 512 (1963); Pep Sinton, Inc. v. Thomas, 174 Neb. 508, 118 N.W.2d 621 (1962); Stanton v. Stanton, 146 Neb. 71, 18 N.W.2d 654 (1945); Feldt v. Wanek, 134 Neb. 334, 278 N.W. 557 (1938).

Under section 24-310, R.R.S.1943, a trial court retains the authority to rule on a motion to vacate if the motion was made during the original term, even if none of the grounds listed in section 25-2001, R.R.S.1943, are met. Moackler v. Finley, 207 Neb. 353, 299 N.W.2d 166 (1980).

In absence of appeal, determination of trial court that class action was properly brought was final and, not being void, judgment could not be set aside. Gant v. City of Lincoln, 193 Neb. 108, 225 N.W.2d 549 (1975).

This section does not apply to subsequent proceedings authorized by statute that relate to the division, disposition, and enforcement of the judgment, including application for attorney's fees. Versch v. Tichota, 192 Neb. 251, 220 N.W.2d 8 (1974).

Power to vacate judgment after term is not in any way affected by the taking of an appeal from original judgment. Simmons v. Lincoln, 176 Neb. 71, 125 N.W.2d 63 (1963).

Divorce decree may be vacated at subsequent term. Attebery v. Attebery, 172 Neb. 671, 111 N.W.2d 553 (1961).

After adjournment of the term, a new trial may be granted on any of the grounds stated in this section. Harman v. Swanson, 169 Neb. 452, 100 N.W.2d 33 (1959).

Injunction decree could not be modified at subsequent term of court except as provided by this section. Rose v. Vonderfecht, 167 Neb. 276, 92 N.W.2d 691 (1958).

District court may set aside an order vacating a decree of divorce. Vasa v. Vasa, 165 Neb. 69, 84 N.W.2d 185 (1957).

After adjournment of term dismissal without prejudice can only be set aside upon compliance with this section. Brown v. Lincoln, 157 Neb. 840, 61 N.W.2d 836 (1954).

After final adjournment of term, court could not set aside confirmation of sale except in accord with this section. Gasper v. Mazur, 155 Neb. 856, 54 N.W.2d 66 (1952).

In appropriate and timely proceedings, district court has jurisdiction to set aside approval of property settlement in divorce decree. Pasko v. Trela, 153 Neb. 759, 46 N.W.2d 139 (1951).

To be entitled to maintain an action in equity to vacate a judgment and obtain a new trial, the litigant must show, without fault or laches on his part, he was prevented from proceeding under this section. Nemetz v. Nemetz, 152 Neb. 178, 40 N.W.2d 685 (1950).

District court has power to vacate or modify its judgment entered on appeal from workmen's compensation court. Miller v. Schlereth, 151 Neb. 33, 36 N.W.2d 497 (1949).

If application to vacate judgment is filed more than ten days after rendition in a subsequent term, it must set out one of grounds necessary to authorize vacation at subsequent term. Shipley v. McNeel, 149 Neb. 793, 32 N.W.2d 636 (1948).

District court has inherent power during term to vacate default judgment. Barney v. Platte Valley, P. P. & I. Dist., 147 Neb. 375, 23 N.W.2d 335 (1946).

Trial court may vacate a judgment rendered at a previous term only for reasons enumerated and within time limited by statute. Elvidge v. Brant, 131 Neb. 1, 267 N.W. 169 (1936); Cronkleton v. Lane, 130 Neb. 17, 263 N.W. 388 (1935).

District court has power to vacate or modify its judgments or orders after term at which made only for reasons stated and within time limited in this article. Hoeppner v. Bruckman, 129 Neb. 390, 261 N.W. 572 (1935); Lyman v. Dunn, 125 Neb. 770, 252 N.W. 197 (1934); State ex rel. Sorensen v. Security State Bank of Plainview, 125 Neb. 516, 251 N.W. 97 (1933).

Order granting new trial under this section is reviewable on direct appeal to Supreme Court. Ward v. Geary, 115 Neb. 58, 211 N.W. 208 (1926).

Probable, but not decided, that proceedings were sufficient to justify relief hereunder. Nelson v. Nelson, 113 Neb. 453, 203 N.W. 640 (1925).

Order setting aside divorce decree after term can be vacated only in manner prescribed herein. Carmony v. Carmony, 112 Neb. 651, 200 N.W. 830 (1924).

Where defendant's attorney failed, because of illness, to file transcript on appeal in time, party must proceed hereunder. Welsh v. Valla, 102 Neb. 84, 165 N.W. 895 (1917).

Order approving guardian's final account was vacated where based on signed statement fraudulently procured from ward. In re Hilton, 99 Neb. 387, 156 N.W. 659 (1916).

Provisions of this section are concurrent with independent equity jurisdiction. Abbott v. Johnston, 93 Neb. 726, 141 N.W. 821 (1913).

After term party cannot open decree except for grounds named or on petition in equity. Hitchcock County v. Cole, 87 Neb. 43, 126 N.W. 513 (1910).

In exercise of original jurisdiction of Supreme Court, this section applies. State ex rel. Caldwell v. Lincoln Street Ry. Co., 80 Neb. 352, 118 N.W. 326 (1908).

Discretion to vacate judgments ends with term. State v. State Journal Co., 77 Neb. 771, 111 N.W. 118 (1907).

There is no jurisdiction after term except for causes named. Meade Plumbing, Heating & Lighting Co. v. Irwin, 77 Neb. 385, 109 N.W. 391 (1906).

Failure to proceed by motion to obtain new trial does not preclude action in equity. Bankers Union of the World v. Landis, 75 Neb. 625, 106 N.W. 973 (1906).

Interlocutory order may be reversed and vacated at subsequent term without compliance with this section. Huffman v. Rhodes, 72 Neb. 57, 100 N.W. 159 (1904).

Section is applicable to divorce decrees. Schafer v. Schafer, 71 Neb. 708, 99 N.W. 482 (1904).

Decree setting aside fraudulent conveyance could not be vacated at subsequent term except by petition in equity or under the provisions of this section. Sherman County v. Nichols, 65 Neb. 250, 91 N.W. 198 (1902).

Error in rendering decision is not ground for new trial after term. Dillon v. Chicago, K. & N. R. R. Co., 58 Neb. 472, 78 N.W. 927 (1899).

This section applies only to judgments and orders possessing some degree of legal validity, and not to such as are absolutely void. Kaufmann v. Drexel, 56 Neb. 229, 76 N.W. 559 (1898).

2. Fraud

A party seeking to set aside a judgment after term for fraud under subsection (4)(b) of this section must prove that he or she exercised due diligence at the former trial and was not at fault or negligent in the failure to secure a just decision. Nielsen v. Nielsen, 275 Neb. 810, 749 N.W.2d 485 (2008).

Pursuant to subsection (4) of this section, in order to set aside a judgment after term on the ground of fraud practiced by the successful party, the petitioning party must prove that due diligence was exercised by him or her at the former trial and that the failure to secure a just decision was not attributable to his or her fault or negligence. McCarson v. McCarson, 263 Neb. 534, 641 N.W.2d 62 (2002).

If a party's lawyer colludes in a material and factual misrepresentation which otherwise constitutes an intentional fraud or deceit and results in a judgment adverse to the interests of the party represented by such collusive lawyer, relief by vacating such fraudulently obtained judgment is available to the injured party under subsection (4) of this section. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

In reviewing a trial court's action, under subsection (4) of this section, in vacating or refusing to vacate a judgment or order made in a prior term of court and allegedly obtained through fraud practiced by the successful party, the Supreme Court will uphold the trial court's decision in the absence of an abuse of discretion. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

Proceeding authorized by subsection (4) of this section to vacate a judgment is not an equitable cause of action based on fraud, but is a remedy at law conferred by statute. Whether relief is sought by a motion addressed to a court's equity jurisdiction or by a petition based on a statute which supplies a legal remedy, vacating a judgment or order is equitable in nature. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

Under subsection (4) of this section, party seeking to vacate judgment in order allegedly obtained through fraud practiced by the successful party must prove: (1) judgment or order has been obtained or produced through fraud; (2) it is inequitable to enforce the judgment or order; (3) failure to secure a just decision is not the result of the vacating party's fault or neglect; and (4) the party seeking to vacate has exercised due diligence in discovering the fraud. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

In order to set aside a judgment after term on the ground of fraud practiced by the successful party, as allowed by this section, the petitioning party must prove all diligence was exercised by him or her at the former trial and the failure to secure a just decision was not attributable to his or her fault or negligence. Caddy v. Caddy, 218 Neb. 582, 358 N.W.2d 184 (1984).

Demurrer was properly sustained, in an action to vacate a tax foreclosure judgment on ground of fraud, where statute authorized service by publication on a dissolved corporation. County of Madison v. City of Norfolk, 198 Neb. 718, 255 N.W.2d 54 (1977).

In order to vacate judgment for fraud or for death of party, action must be brought within required time. McNally v. McNally, 152 Neb. 845, 43 N.W.2d 170 (1950).

Where facts alleged to constitute fraud were discovered within two years, action brought more than two years after rendition of decree was barred. Watters v. Harris, 147 Neb. 1081, 26 N.W.2d 182 (1947).

Where petition alleges fraud in procuring service by publication and fails to set forth that the facts constituting the fraud were not discovered within two years, equity is powerless to relieve where action was instituted more than two years after order was entered for service by publication. Katz v. Swanson, 147 Neb. 791, 24 N.W.2d 923 (1946).

Under subdivision (4), it is only when a judgment is clearly shown to have been obtained by fraud or false testimony, and which it would be against good conscience to enforce, that judgment will be vacated upon application of unsuccessful party upon proper showing of due diligence. County of Lincoln v. Provident Loan & Investment Co., 147 Neb. 169, 22 N.W.2d 609 (1946); Pinches v. Village of Dickens, 131 Neb. 573, 268 N.W. 645 (1936); Kielian v. Kent & Burke Co., 131 Neb. 308, 268 N.W. 79 (1936).

Where fraud charged was violation of an oral agreement between attorneys, evidence was sufficient to sustain denying application to vacate judgment. Drake v. Ralston, 137 Neb. 72, 288 N.W. 377 (1939).

Where new trial is sought by means of petition filed after term, alleging fraud and perjury in procurement of judgment, party seeking new trial must introduce evidence adduced at the former trial. Weber v. Allen, 121 Neb. 833, 238 N.W. 740 (1931).

Attorney's fees are properly taxed on refusal to vacate for fraud judgment for plaintiff on fire policy. Messing v. Dwelling House Mut. Ins. Co., 119 Neb. 36, 226 N.W. 914 (1929).

Petition to vacate judgment for fraud after two years is properly stricken, where it shows on face fraud was discovered within two-year period. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

Petition must show fraud was not discovered within two years from rendition of judgment if action commenced later. State ex rel. Nelson v. Lincoln Med. College, 86 Neb. 269, 125 N.W. 517 (1910).

Action against receiver for fraud in purchasing claims against estate is not limited by section. State v. Merchants Bank, 81 Neb. 710, 120 N.W. 157 (1909).

Courts will relieve against a decree on the ground of fraud committed by the successful party. State v. Omaha Country Club, 78 Neb. 178, 110 N.W. 693 (1907).

Intentional production of false testimony is ground, if opponent shows diligence at trial. Secord v. Powers, 61 Neb. 615, 85 N.W. 846 (1901).

Fraud must have been practiced in connection with trial of case. Munro v. Callahan, 55 Neb. 75, 75 N.W. 151 (1898).

Negligence of counsel is not ground for granting new trial, unless amounting to fraud. Scott v. Wright, 50 Neb. 849, 70 N.W. 396 (1897).

Court has general power to set aside divorce decree obtained by fraud. Wisdom v. Wisdom, 24 Neb. 551, 39 N.W. 594 (1888).

Taking judgment contrary to oral agreement for continuance is fraud. Mordhorst v. Reynolds, 23 Neb. 485, 37 N.W. 80 (1888).

3. Irregularity

This section is concurrent with an independent equity jurisdiction and with a court's inherent powers of equity. A district court has no authority to set aside a judgment after the term when any mistake, inadvertence, or neglect was the party's own. The purpose of subsection (3) of this section is to address mishaps beyond a party's control. A litigant seeking vacation or modification of a judgment after term may take one of two routes: The litigant may proceed either under this section or under the district court's independent equity jurisdiction. With regard to subsection (3) of this section, the operative definition of "irregularity" limits the term to the doing or not doing that, in the conduct of a suit at law, which, conformably with the practice of the court, ought or ought not to be done. A judgment marred by irregularity is one rendered contrary to the course of law and practice of the court. Roemer v. Maly, 248 Neb. 741, 539 N.W.2d 40 (1995).

The first part of subsection (3) of this section, providing that a judgment may be vacated "for mistake, neglect, or omission of the clerk," applies only to the actions of the district court clerk; the second part of subsection (3), dealing with "irregularity in obtaining a judgment or order," refers to judgments or orders rendered contrary to the course of law and the practice of the courts. Therefore, relief for errors of law or judicial acts may not be sought under subsection (3). State ex rel. Ward v. Pape, 237 Neb. 283, 465 N.W.2d 760 (1991).

Absence of required allegation in petition resulting in default judgment is not irregularity in obtaining decree. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

Where findings are made in judgment that are foreign to any pleading and not necessary to relief grantable to any litigant in case, it is an irregularity in obtaining judgment which court has power to modify after expiration of term. Petersen v. Dethlefs, 139 Neb. 572, 298 N.W. 155 (1941).

Where order on claim in probate proceedings is entered by judge, it cannot be set aside under subdivision (3). Estate of McKenna v. McCormick, 60 Neb. 595, 83 N.W. 844 (1900).

Court may set aside judgment rendered without jurisdiction as irregular. Bankers Life Ins. Co. v. Robbins, 53 Neb. 44, 73 N.W. 269 (1897).

Defects in service by publication not rendering service void constitute irregularity. Scarborough v. Myrick, 47 Neb. 794, 66 N.W. 867 (1896).

Omission of clerk to journalize judgment when entered does not constitute irregularity in obtaining judgment. Slater v. Skirving, 45 Neb. 594, 63 N.W. 848 (1895).

Failure to give notice of appeal and to give notice of application for default judgment did not authorize vacation of judgment on ground of irregularity. McBrien v. Riley, 38 Neb. 561, 57 N.W. 385 (1894).

Taking of stay is not a waiver of right to apply for correction of mistake in entry of decree. Hoagland v. Way, 35 Neb. 387, 53 N.W. 207 (1892).

4. Equitable relief

In order to seek vacation or modification of judgment under the district court's equity jurisdiction, a litigant must show that this section cannot provide adequate relief. Hornig v. Martel Lift Systems, Inc., 258 Neb. 764, 606 N.W.2d 764 (2000).

With regard to the invocation of the equity powers of this section, the applicant, to be successful, must first allege and prove that he exercised due diligence and that his failure to secure a proper decision in the prior term was not due to his own fault or negligence. Thrift Mart v. State Farm Fire & Cas. Co., 251 Neb. 448, 558 N.W.2d 531 (1997).

A litigant seeking the vacation of a prior decree or judgment after term may either proceed under this section or under the district court's independent equity jurisdiction. Welch v. Welch, 246 Neb. 435, 519 N.W.2d 262 (1994).

Equity power conferred by Constitution on district court is ample for granting relief against default judgment attributable to fraud of attorney, notwithstanding limited powers granted by this section. Seward v. Churn Ranch Co., 136 Neb. 804, 287 N.W. 610 (1939).

This section does not provide exclusive remedy for vacation of judgment for fraud, but is concurrent with independent equity jurisdiction, which may be exercised by county court. In re Estate of Jensen, 135 Neb. 602, 283 N.W. 196 (1939).

Statutory grounds for vacating judgment after term are not exclusive but concurrent with independent equity jurisdiction. Pavlik v. Burns, 134 Neb. 175, 278 N.W. 149 (1938).

In action in equity to set aside order dismissing law action, plaintiff must show that, without fault or laches on his part, he was prevented from proceeding under this section to obtain a new trial. Lindstrom v. Nilsson, 133 Neb. 184, 274 N.W. 485 (1937).

Provisions of statute are concurrent with equity jurisdiction, and where circumstances call for equitable relief, a decree may be set aside after expiration of term at which rendered. Howard Stove & Furnace Co. v. Rudolf, 128 Neb. 665, 260 N.W. 189 (1935).

Statute is not always the measure of equitable relief; general powers of equity court may be invoked to redress wrong resulting from abuse of confidential relation. Hall v. Hall, 123 Neb. 280, 242 N.W. 607 (1932).

Statute is not exclusive but declaratory of the equitable power of the court at time of its enactment. Hall v. Hall, 122 Neb. 228, 239 N.W. 825 (1932).

Party failing to show reasonable diligence in producing evidence of adverse party's perjury may not have judgment vacated by producing such evidence in equity suit. Gutru v. Johnson, 115 Neb. 309, 212 N.W. 622 (1927).

Equity will afford relief against fraudulent judgment where fraud was not discovered in time to proceed to vacate hereunder. Krause v. Long, 109 Neb. 846, 192 N.W. 729 (1923).

Where this section is inadequate to prevent sale upon judgment obtained by fraud in county court and transcribed to another county, injunction may be allowed. Spence v. Miner, 90 Neb. 108, 132 N.W. 942 (1911).

Remedy under this section for fraud in obtaining judgment is declaratory of equity practice, and concurrent with remedy in equity. Schneider v. Lobingier, 82 Neb. 174, 117 N.W. 473 (1908).

In equity, party must show good reason why special remedy of code is not available. Van Antwerp v. Lathrop, 70 Neb. 747, 98 N.W. 35 (1904).

Section is declaratory of equity power; substantial injury must be shown. Van Every v. Sanders, 69 Neb. 509, 95 N.W. 870 (1903).

Equity will not enjoin if relief is possible under this section. Woodward v. Pike, 43 Neb. 777, 62 N.W. 230 (1895).

Petition in equity for new trial must be founded upon some equitable ground, as fraud, accident or mistake. Douglas County v. Connell, 15 Neb. 617, 19 N.W. 591 (1884).

5. Unavoidable casualty

This section provides for circumstances which prevent parties from participating in an action by virtue of unavoidable casualty or misfortune; it is not an excuse to disregard court orders. The casualty must be such that it prevents the party from prosecuting or defending. Aetna Cas. & Surety Co. v. Dickinson, 216 Neb. 660, 345 N.W.2d 8 (1984).

Lack of diligence or negligence of counsel is not an unavoidable casualty or misfortune. Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983); Johnston Grain Co. v. Tridle, 175 Neb. 859, 124 N.W.2d 463 (1963).

Unavoidable casualty alone does not provide a basis for vacating a judgment after term. That casualty must also be one preventing the party from prosecuting or defending. Emry v. American Honda Motor Co., 214 Neb. 435, 334 N.W.2d 786 (1983).

The lack of diligence of a party or his attorney is not an "unavoidable casualty or misfortune" under this section preventing the party from defending an action at a former term of court. Lyman v. Dunn, 125 Neb. 770, 252 N.W. 197 (1934).

Unavoidable casualty must be such as prevents from prosecuting or defending in trial court, and is not applicable to appeals. Loss of bill of exceptions by fire is not ground hereunder, but may be in equity. Norfolk Packing Co. v. American Ins. Co., 116 Neb. 118, 216 N.W. 309 (1927).

Unavoidable casualty was shown to exist. Poeggler v. Supreme Council of Catholic Mutual Benefit Assn., 102 Neb. 608, 168 N.W. 194 (1918); Hodder v. Olson, 102 Neb. 429, 167 N.W. 575 (1918).

Dishonesty of attorney, permitting default judgment, is unavoidable casualty. Anthony & Co. v. Karbach, 64 Neb. 509, 90 N.W. 243 (1902).

Lack of knowledge by client of holding of term of court and failure of counsel to attend did not authorize vacation of judgment on ground of unavoidable casualty. Ganzer v. Schiffbauer, 40 Neb. 633, 59 N.W. 98 (1894).

Where husband withheld summons from wife, properly left at residence, it was unavoidable casualty. Morse v. Engle, 28 Neb. 534, 44 N.W. 859 (1890).

Circumstances must have been entirely beyond control of party, without negligence on his part, to constitute unavoidable casualty. Pope v. Hooper, 6 Neb. 178 (1877).

6. County court jurisdiction

This section applies to county courts as well as to district courts, and the fact that the county court rules on a demurrer at a subsequent term is immaterial. In re Reikofski Estate, 144 Neb. 735, 14 N.W.2d 379 (1944).

County court has power to vacate order appointing administrator obtained by fraud. In re Estate of Sheerer, 137 Neb. 374, 289 N.W. 529 (1940).

County court cannot vacate judgment in case beyond justice jurisdiction after expiration of monthly term, except under this section; attempt to vacate without notice is void. Stone v. Jensen, 118 Neb. 254, 224 N.W. 284 (1929).

Order of county court vacating fraudulent judgment is reviewable by district court on appeal. Gainsforth v. Peterson, 114 Neb. 442, 207 N.W. 935 (1926).

Justices and county courts within justice jurisdiction have no power to vacate judgment after expiration of time for appeal. Carlson v. Ray, 104 Neb. 18, 175 N.W. 886 (1919).

County court may vacate probate of will procured by fraud and permit contest. In re Estate of Kelly, 103 Neb. 513, 175 N.W. 653 (1919).

County court may vacate erroneous judgment against incompetent defendant where condition of such defendant does not appear of record. Spence v. Miner, 90 Neb. 108, 132 N.W. 942 (1911); Spence v. Miner, 89 Neb. 610, 131 N.W. 1044 (1911).

Applicable to county court in term cases. Oakdale Heat & Light Co. v. Seymour, 78 Neb. 50, 114 N.W. 643 (1908).

County court cannot set aside award in condemnation proceedings procured by fraud. Mattheis v. Fremont, E. & M. V. R. R. Co., 53 Neb. 681, 74 N.W. 30 (1898).

7. Omissions and mistakes

A district court may freely correct clerical errors after notice of appeal has been filed up until the time the parties submit the case at the conclusion of arguments. After that time, the district court must obtain leave of the appellate court to fix a clerical error in a prior order. Eicher v. Mid America Fin. Invest. Corp., 275 Neb. 462, 748 N.W.2d 1 (2008).

The failure of the clerk of the court to send notice of a summary judgment is beyond the control of the parties and within the statutory grounds for vacating or modifying an order under subsection (4) of this section. Nye v. Fire Group Partnership, 263 Neb. 735, 642 N.W.2d 149 (2002).

The first part of subsection (3) of this section, providing that a judgment may be vacated "for mistake, neglect, or omission of the clerk," applies only to the actions of the district court clerk; the second part of subsection (3), dealing with "irregularity in obtaining a judgment or order," refers to judgments or orders rendered contrary to the course of law and the practice of the courts. Therefore, relief for errors of law or judicial acts may not be sought under subsection (3). State ex rel. Ward v. Pape, 237 Neb. 283, 465 N.W.2d 760 (1991).

This section governs the vacation or modification of judgments after the term, and for mistake or omissions by the clerk, proceedings may be commenced within three years. Pofahl v. Pofahl, 196 Neb. 347, 243 N.W.2d 55 (1976).

Where clerk omitted to enter proper judgment after first trial, court, on second trial of cause, may correct record to show judgment as it should have shown as result of first trial. Crete Mills v. Stevens, 120 Neb. 794, 235 N.W. 453 (1931).

Where, by mistake of clerk in placing case on trial docket after judgment, it was dismissed, latter order was a nullity. Jacoby v. Dvorak, 111 Neb. 683, 197 N.W. 428 (1924).

Court has power, where clerk fails to enter judgment, to order judgment entered nunc pro tunc, subject to rights of innocent third parties, who may oppose. Clark & Leonard Inv. Co. v. Rich, 81 Neb. 321, 115 N.W. 1084 (1908).

For mistakes of clerk, party must apply to court for correction of record. Tootle-Weakley Millinery Co. v. Billingsley, 74 Neb. 531, 105 N.W. 85 (1905).

Entry by probate judge, acting as his own clerk, on records of probate court, was not an act of mistake, neglect or omission of clerk under this section. Estate of McKenna v. McCormick, 60 Neb. 595, 83 N.W. 844 (1900).

Neglect and mistakes of clerk as such, not as agent of parties, constitute ground for new trial. Thompson v. Sharp, 17 Neb. 69, 22 N.W. 78 (1885).

Subsection (3) of this section, which allows for the correction of clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission by an order nunc pro tunc, does not authorize the district court to correct mistakes or errors made by a party or the party's attorney. Bevard v. Kelly, 15 Neb. App. 960, 739 N.W.2d 243 (2007).

The county court may correct clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission by issuing an order nunc pro tunc as provided in subsection (3) of this section. State v. Ziemann, 14 Neb. App. 117, 705 N.W.2d 59 (2005).

8. Other grounds

Pursuant to subsection (2) of this section, a district court has inherent authority to vacate or modify a decision within the same term that the decision is rendered. Such decision will be reversed only if it is shown that the district court abused its discretion. Hartman v. Hartman, 265 Neb. 515, 657 N.W.2d 646 (2003).

As a general rule, in order to make a sufficient showing for a new trial on the ground of newly discovered evidence, the proof in support thereof must show that such evidence is now available which neither the litigant nor counsel could have discovered by the exercise of reasonable diligence and that the evidence is not merely cumulative but competent, relevant, and material, and of such character as to reasonably justify a belief that its admission would bring about a different result if a new trial were granted. DeVaux v. DeVaux, 245 Neb. 611, 514 N.W.2d 640 (1994).

Newly discovered evidence is not grounds for a motion for new trial where the exercise of reasonable diligence would have produced the evidence. A motion for new trial on the basis of newly discovered evidence must allege that the evidence could not have been discovered during term with the exercise of reasonable diligence. Reasonable diligence means appropriate action where there is some reason to awaken inquiry and direct diligence in a channel in which it will be successful. DeVaux v. DeVaux, 245 Neb. 611, 514 N.W.2d 640 (1994).

Judgment may be attacked after two years where relief is sought upon the ground of lack of jurisdiction. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

Court is not authorized to set aside judgment or order after term because of plaintiff's own mistake, inadvertence or neglect. State ex rel. Spillman v. Commercial State Bank of Omaha, 143 Neb. 490, 10 N.W.2d 268 (1943).

One seeking writ of error coram nobis to vacate judgment against him on ground that he was of unsound mind must begin proceedings within two years after disability is removed. Newcomb v. State, 129 Neb. 69, 261 N.W. 348 (1935).

In compensation case, decree may be modified any time after six months on ground of decrease or increase of disability. Metropolitan Dining Room v. Jensen, 126 Neb. 765, 254 N.W. 405 (1934).

Failure to appoint guardian ad litem in partition suit is erroneous, and appropriate remedy is by a proceeding in error, not by proceeding to vacate judgment hereunder. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).

Conditions for granting a new trial upon newly discovered evidence stated. Smith v. Goodman, 100 Neb. 284, 159 N.W. 418 (1916).

Court of equity will grant new trial where party is deprived of bill of exceptions by failure of reporter to furnish in time. Ferber v. Leise, 97 Neb. 795, 151 N.W. 307 (1915).

Minor must institute action to vacate decree within two years after becoming of age. Kiplinger v. Joslyn, 93 Neb. 40, 139 N.W. 1019 (1913).

New trial may be granted for perjury of successful party. Wirth v. Weigand, 85 Neb. 115, 122 N.W. 714 (1909).

Interlocutory order may be vacated at subsequent term without compliance with this section. Godfrey v. Cunningham, 77 Neb. 462, 109 N.W. 765 (1906).

Section is not applicable to matters arising subsequent to judgment depriving party of review. Ritchey v. Seeley, 73 Neb. 164, 102 N.W. 256 (1905).

Provisions of code in regard to vacation of judgments and granting of new trials is not exclusive. Meyers v. Smith, 59 Neb. 30, 80 N.W. 273 (1899).

If record shows defendant is infant, remedy is by error. Manfull v. Graham, 55 Neb. 645, 76 N.W. 19 (1898).

Petition to set aside judgment must allege one or more of the statutory grounds for granting new trial. Kirkham v. Gibson, 52 Neb. 23, 71 N.W. 960 (1897).

Court has power to correct record to conform to facts. Wachsmuth v. Orient Ins. Co., 49 Neb. 590, 68 N.W. 935 (1896).

Court has power to correct decree to conform to pleadings; stay of execution is not waiver of right to correction. Hoagland v. Way, 35 Neb. 387, 53 N.W. 207 (1892).

Court may correct record to conform to judgment actually rendered. Brownlee v. Davidson, 28 Neb. 785, 45 N.W. 51 (1890).

Section applies to voidable but not void judgments. Baldwin v. Burt, 2 Neb. Unof. 377, 2 Neb. Unof. 383, 96 N.W. 401 (1902).

9. Miscellaneous

Pursuant to subsection (3) of this section, "pendency" refers to the period of time after notice of appeal has been filed but before the parties have submitted the case at argument. Eicher v. Mid America Fin. Invest. Corp., 275 Neb. 462, 748 N.W.2d 1 (2008).

"Submitted for decision" refers to the period after the case was submitted at oral argument but before appellate court's opinion has issued. Eicher v. Mid America Fin. Invest. Corp., 275 Neb. 462, 748 N.W.2d 1 (2008).

An appellate court will reverse a decision on a motion to vacate or modify a judgment under the statutory grounds listed in this section only if the litigant shows that the district court abused its discretion. Nye v. Fire Group Partnership, 263 Neb. 735, 642 N.W.2d 149 (2002).

As a discretionary matter, the determination of whether a default judgment should be set aside after term will, on appeal, be presumed to have been made in proper exercise of that discretion where the contrary does not appear from the record. Diplomat Inn, Inc. v. Weindorf, 206 Neb. 565, 293 N.W.2d 861 (1980).

Where defendant not properly served, had no knowledge of his attorney's withdrawal, and had a meritorious defense, the district court may properly vacate its default judgment. Tietsort v. Ranne, 200 Neb. 651, 264 N.W.2d 860 (1978).

This section does not provide the district court power to vacate a judgment after term on claim of error of law. Paine v. United States Nat. Bank of Omaha, 199 Neb. 248, 257 N.W.2d 826 (1977).

One seeking to open up a judgment secured by constructive service must act within five years and must, by a preponderance of the evidence, show that he had no notice prior to judgment and he must file a meritorious answer. Wittwer v. Dorland, 198 Neb. 361, 253 N.W.2d 26 (1977).

Costs may be retaxed at subsequent term when court has failed to follow a mandatory statutory duty to tax costs, in event of clerical error, failure to perform a ministerial act, and in instances authorized by this section for vacation or modification of judgments at a subsequent term. Muff v. Mahloch Farms Co., Inc., 186 Neb. 151, 181 N.W.2d 258 (1970).

This section is cited as illustration of the meaning of the term "final judgment." Kometcher v. Wade, 177 Neb. 299, 128 N.W.2d 781 (1964).

Power to modify judgment ends with adjournment of term. Meier v. Nelsen, 156 Neb. 666, 57 N.W.2d 273 (1953).

Failure to institute proceedings to set aside tax foreclosure did not bar easement. Jurgensen v. Ainscow, 155 Neb. 701, 53 N.W.2d 196 (1952).

Remedy under this section is concurrent with exercise of independent equity jurisdiction. Shinn v. Shinn, 148 Neb. 832, 29 N.W.2d 629 (1947).

Order at subsequent term directing that all parties be placed in status quo was unauthorized where judicial sale had not been vacated, although confirmation had been set aside at same term. Enquist v. Enquist, 146 Neb. 708, 21 N.W.2d 404 (1946).

Where court found that petition to modify decree did not state facts sufficient to grant relief, it was error to re-enter decree with additional findings therein. Hallgren v. Williams, 146 Neb. 525, 20 N.W.2d 499 (1945).

Procedure for vacation of judgments does not apply to municipal courts. State Furniture Co. v. Abrams, 146 Neb. 342, 19 N.W.2d 627 (1945).

An order, fixing a time for the filing of petitions in intervention by a claimant whose claim has been classified as invalid by the receiver of an insolvent bank, is not a judgment within the meaning of this article. State ex rel. Sorensen v. South Omaha State Bank, 135 Neb. 478, 282 N.W. 382 (1938).

Court which rendered judgment alone can vacate regardless of residence of parties. Rasmussen v. Rasmussen, 131 Neb. 724, 269 N.W. 818 (1936); Trimble & Blackman v. Corey & Son, 78 Neb. 639, 111 N.W. 376 (1907).

Statute authorizing new trial in civil actions at subsequent term on ground of newly discovered evidence is not available in criminal case. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

In mortgage foreclosure, petition to set aside decree after term of court at which it was rendered cannot be maintained after sale under decree on ground of error in computation of interest where parties knew or should have known of error and, after knowledge of error, took a stay of order of sale. Federal Land Bank of Omaha v. Arthur, 124 Neb. 496, 247 N.W. 17 (1933).

Evidence was not sufficient to sustain grounds to vacate or modify judgment hereunder. Citizens Bank of Ogallala v. Lister, 123 Neb. 386, 242 N.W. 926 (1932).

Judge at chambers is without jurisdiction to modify or correct judgment except by consent. Nicholson v. Getchell, 113 Neb. 248, 202 N.W. 618 (1925); Kime v. Fenner, 54 Neb. 476, 74 N.W. 869 (1898).

Statutory time to bring proceedings hereunder is not applicable to orders nunc pro tunc. Calloway v. Doty, 108 Neb. 319, 188 N.W. 104 (1922).

Statements by third party that action had been settled did not constitute ground for vacating default. Kulhanek v. Kulhanek, 106 Neb. 595, 184 N.W. 139 (1921).

New trial was denied where issue was disputed on whether court promised extension of time in which to settle bill of exceptions. Ferber v. Leise, 101 Neb. 374, 163 N.W. 317 (1917).

Requires service of summons or voluntary appearance and due proof. Wunrath v. Peoples Furniture & Carpet Co., 98 Neb. 342, 152 N.W. 736 (1915).

Error in computation of interest in decree cannot be remedied hereunder. Girard Trust Co. v. Null, 97 Neb. 324, 149 N.W. 809 (1914).

General statement that petitioner has meritorious action or defense is sufficient in absence of attack by motion or demurrer. Wagener v. Whitmore, 79 Neb. 558, 113 N.W. 238 (1907).

Party must show due diligence at former trial. Citizens Ins. Co. v. Herpolsheimer Imp. Co., 78 Neb. 707, 111 N.W. 606 (1907).

Court cannot vacate judgment upon void service. McCormick Harv. Machine Co. v. Stires, 68 Neb. 432, 94 N.W. 629 (1903)

Motion to vacate until acted upon has no effect on decree. Omaha Loan & Trust Co. v. Walenz, 64 Neb. 89, 89 N.W. 623 (1902).

Where proceeding is brought under this section, ruling thereon is res judicata in subsequent suit to enjoin enforcement of judgment. Slater v. Skirving, 51 Neb. 108, 70 N.W. 493 (1897).

Court should not set aside judgment until it first ascertains that applicant has valid cause of action or defense. Western Assur. Co. of Toronto v. Klein, 48 Neb. 904, 67 N.W. 873 (1896).

Affidavit for attachment must be filed before notice is served. State ex rel. Austrian, Wise & Co. v. Duncan, 37 Neb. 631, 56 N.W. 214 (1893).

Remedy afforded by this section is not a new action, but proceeding in original action. Morse & Co. v. Engle, 26 Neb. 247, 41 N.W. 1098 (1889).

Under this section, a nunc pro tunc matter is not submitted for decision in the appellate court until after the hearing. State v. Ziemann, 14 Neb. App. 117, 705 N.W.2d 59 (2005).

The plain language of this section limits the operation of subsection (3) to nunc pro tunc orders as they existed under prior case law; that is, a nunc pro tunc order operates to correct a clerical error or a scrivener's error, not to change or revise a judgment or order, or set aside a judgment actually rendered, or to render an order different from the one actually rendered, even if such order was not the order intended. In re Interest of Antone C. et al., 12 Neb. App. 466, 677 N.W.2d 190 (2004).

A court may modify or vacate a judgment after the term has expired under any of the nine reasons set out in this statute or under the court's independent equity jurisdiction. Portland v. Portland, 5 Neb. App. 364, 558 N.W.2d 605 (1997).



25-2002 - District court judgment; proceedings to vacate or modify; summons; waiver of error.

25-2002. District court judgment; proceedings to vacate or modify; summons; waiver of error.

The proceedings to vacate or modify the judgment or order on the grounds mentioned in subsection (4) of section 25-2001 shall be by complaint, setting forth the judgment or order, the grounds to vacate or modify it, and the defense to the action, if the party applying was defendant. On such complaint a summons shall issue and be served as in the commencement of an action. Summons shall not issue in any case in which there is upon the minutes of the court, or among the files of the case, a waiver of error by the party or the party's attorney, unless the court or a judge thereof endorses upon the complaint permission to issue such summons.

1. Jurisdiction

2. Pleading

3. Evidence

4. Miscellaneous

1. Jurisdiction

The provisions of this section apply only to a modification of a judgment entered at a subsequent term. Hyde v. Shapiro, 216 Neb. 785, 346 N.W.2d 241 (1984).

Fraud may only be taken advantage of by action. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

Final order of county court in proceeding to set aside fraudulent judgment after term is reviewable by district court on appeal. Gainsforth v. Peterson, 114 Neb. 442, 207 N.W. 935 (1926).

District judge is not vested with jurisdiction at chambers to modify judgment, except by consent. Nicholson v. Getchell, 113 Neb. 248, 202 N.W. 618 (1925).

2. Pleading

Proceedings to vacate or modify a judgment or order on the grounds mentioned in section 25-2001 shall be by petition verified by affidavit. Haen v. Haen, 210 Neb. 380, 314 N.W.2d 276 (1982).

To obtain relief for vacation of judgment at subsequent term, petition must be filed. Shipley v. McNeel, 149 Neb. 793, 32 N.W.2d 636 (1948).

Application for modification should set forth the defense the applicant has to the original action. Hoeppner v. Bruckman, 129 Neb. 390, 261 N.W. 572 (1935).

Petition to vacate judgment for fraud filed more than two years after the entry thereof, which showed discovery of fraud within two-year period but alleged no ground for extending period, was properly stricken. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

Suit in equity to cancel judgment should be dismissed where facts pleaded fail to disclose meritorious defense. Westman v. Carlson, 86 Neb. 847, 126 N.W. 515 (1910).

Petition need not be verified positively. Anthony & Co. v. Karbach, 64 Neb. 509, 90 N.W. 243 (1902).

Petition must show one of grounds in preceding section. Kirkham v. Gibson, 52 Neb. 23, 71 N.W. 960 (1897).

3. Evidence

Not error to deny defendant a separate trial where codefendant's inculpating testimony subject to full cross-examination and no prejudice shown to defendant. State v. Edwards, 197 Neb. 354, 248 N.W.2d 775 (1977).

It is error to vacate judgment assailed by petition without evidence to sustain allegation of petition. Trimble & Blackman v. Corey & Son, 78 Neb. 639, 111 N.W. 376 (1907).

4. Miscellaneous

To vacate for irregularity, it is unnecessary to tender answer with motion. Fisk v. Thorp, 60 Neb. 713, 84 N.W. 79 (1900).

Defense need not be complete to entire claim; it is sufficient if it be to a substantial part. Kime v. Fenner, 54 Neb. 476, 74 N.W. 869 (1898).



25-2003 - Repealed. Laws 2000, LB 921, § 38.

25-2003. Repealed. Laws 2000, LB 921, § 38.



25-2004 - District court judgment; grounds for vacation or modification; determination.

25-2004. District court judgment; grounds for vacation or modification; determination.

The court may first try and decide upon the grounds to vacate or modify a judgment or order, before trying or deciding upon the validity of the defense or cause of action.

Court should not try out merits of controversy at same time it determines whether or not a valid cause of action or defense has been presented. Miller v. Schlereth, 151 Neb. 33, 36 N.W.2d 497 (1949).

Attempt of county court to vacate judgment in civil action after term, without notice, was void. Stone v. Jensen, 118 Neb. 254, 224 N.W. 284 (1929).

Court should hear evidence on petition to vacate before entry of order. Trimble & Blackman v. Corey & Son, 78 Neb. 639, 111 N.W. 376 (1907).

General finding is sufficient in absence of request for special findings. Anthony & Co. v. Karbach, 64 Neb. 509, 90 N.W. 243 (1902).

It is not necessary to tender an answer with a motion to vacate. Fisk v. Thorp, 60 Neb. 713, 84 N.W. 79 (1900).



25-2005 - District court judgment; vacation; existence of valid claim or defense a prerequisite; preservation of liens upon modification.

25-2005. District court judgment; vacation; existence of valid claim or defense a prerequisite; preservation of liens upon modification.

A judgment shall not be vacated on motion or complaint, until it is adjudged that there is a valid defense to the action in which the judgment is rendered, or, if the plaintiff seeks its vacation, that there is a valid cause of action; and when a judgment is modified, all liens and securities obtained under it shall be preserved to the modified judgment.

Prerequisite to vacation of judgment is showing of valid defense. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

Plaintiff seeking vacation of judgment after term must allege and prove valid cause of action. Morrill County v. Bliss, 125 Neb. 97, 249 N.W. 98 (1933).

Court must adjudge that cause of action is prima facie valid before it is authorized to take action on motion. Gavin v. Reed, 73 Neb. 237, 102 N.W. 455 (1905).

Mere showing of want of service of summons is not sufficient. Baldwin v. Burt, 54 Neb. 287, 74 N.W. 594 (1898).

Party seeking to vacate judgment after term must plead and prove valid cause or defense. Gilbert v. Marrow, 54 Neb. 77, 74 N.W. 420 (1898).

"Adjudged" means judicially determined. Western Assur. Co. of Toronto v. Klein, 48 Neb. 904, 67 N.W. 873 (1896).

Applicant must allege and prove valid defense or cause of action. Bond v. Wycoff, 42 Neb. 214, 60 N.W. 564 (1894).

Motion to vacate must be accompanied by answer. McBrien v. Riley, 38 Neb. 561, 57 N.W. 385 (1894).



25-2006 - District court judgment; proceedings to vacate or modify; injunction.

25-2006. District court judgment; proceedings to vacate or modify; injunction.

The party seeking to vacate or modify a judgment or order, may obtain an injunction suspending proceedings on the whole or part thereof, which injunction may be granted by the court, or any judge thereof, upon its being rendered probable, by affidavit or by exhibition of the record, that the party is entitled to have such judgment or order vacated or modified.



25-2007 - District court judgment; rendition before action regularly stood for trial; rights of defendant; no showing of valid defense required.

25-2007. District court judgment; rendition before action regularly stood for trial; rights of defendant; no showing of valid defense required.

When the judgment was rendered before the action stood for trial, the suspension may be granted as provided in section 25-2006, although no valid defense to the action is shown; and the court shall make such orders concerning the executions to be issued on the judgment, as shall give to the defendant the same rights of delay he would have had if the judgment had been rendered at the proper time.

Notice required by this section only applies when a default is to be taken in chambers. Frazier, Inc. v. Alexander, 183 Neb. 451, 161 N.W.2d 505 (1968).

Where trial court vacated order of confirmation but did not set aside sale, return of purchase money was not warranted. Enquist v. Enquist, 146 Neb. 708, 21 N.W.2d 404 (1946).



25-2008 - District court judgment; proceedings to vacate or modify; statute of limitations.

25-2008. District court judgment; proceedings to vacate or modify; statute of limitations.

Proceedings to vacate or modify a judgment or order, for the causes mentioned in subsection (4) of section 25-2001 must be commenced no later than two years after the entry of the judgment or order unless the party entitled thereto is an infant or person of unsound mind, and then no later than two years after removal of such disability.

1. Statute of limitations

2. Miscellaneous

1. Statute of limitations

Equity will afford relief against a judgment procured by fraud of the successful party, when it appears that the injured party did not, in the exercise of reasonable diligence, discover, within the time allowed for commencing the proceeding to vacate such judgment, sufficient evidence of the fraud to warrant a reasonable belief that such a proceeding would be successful if begun. In re Estate of West, 226 Neb. 813, 415 N.W.2d 769 (1987).

This section governs the vacation or modification of judgments after the term, and for mistake or omissions by the clerk, proceedings may be commenced within three years. Pofahl v. Pofahl, 196 Neb. 347, 243 N.W.2d 55 (1976).

If defendant's motion is viewed as an application for a writ of coram nobis, it was not effective because not filed within time limited by statute. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Judgment may be attacked after two years where relief is sought upon the ground of lack of jurisdiction. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

District court may, after term at which order was entered, set aside order vacating decree of divorce, within time prescribed. Vasa v. Vasa, 165 Neb. 69, 84 N.W.2d 185 (1957).

Application to vacate approval of property settlement in divorce proceeding was filed in time. Pasko v. Trela, 153 Neb. 759, 46 N.W.2d 139 (1951).

To vacate judgment on ground of death of party, action must be brought within three years after defendant had notice of judgment. McNally v. McNally, 152 Neb. 845, 43 N.W.2d 170 (1950).

Proceedings to vacate judgment approving settlement in workmen's compensation case must be commenced within two years from rendition of judgment. Miller v. Schlereth, 151 Neb. 33, 36 N.W.2d 497 (1949).

Limitation of two years does not prevent setting aside of divorce decree where parties resumed marital relations within six months from entry of decree. Shinn v. Shinn, 148 Neb. 832, 29 N.W.2d 629 (1947).

Proceeding to set aside judgment for fraud must be brought within two years unless fraud was not discovered within that period. Katz v. Swanson, 147 Neb. 791, 24 N.W.2d 923 (1946).

Petition to set aside order rejecting claim in receivership proceeding upon ground of fraud was properly dismissed when filed more than two years after entry of order. State ex rel. Spillman v. Commercial State Bank of Omaha, 143 Neb. 490, 10 N.W.2d 268 (1943).

Proceeding to set aside judgment of district court disallowing will and denying probate thereof is barred after two years from rendition of the judgment. In re McLean's Estate, 138 Neb. 752, 295 N.W. 270 (1940).

A petition filed more than two years after judgment to set aside the judgment for fraud, which shows on its face the fraud was discovered within the two year period, does not state a cause of action. In re Estate of Jensen, 135 Neb. 602, 283 N.W. 196 (1939).

Where no good cause was shown by plaintiff why proceedings were not instituted within two years to vacate order of dismissal as provided by statute, equity will refuse relief. Lindstrom v. Nilsson, 133 Neb. 184, 274 N.W. 485 (1937).

Proceedings to modify judgment or order must be commenced within two years. Hoeppner v. Bruckman, 129 Neb. 390, 261 N.W. 572 (1935).

Proceeding to vacate judgment for fraud practiced against one of unsound mind, must be commenced within two years of time disability is removed. Newcomb v. State, 129 Neb. 69, 261 N.W. 348 (1935); Scott v. Scott, 125 Neb. 32, 248 N.W. 923 (1933).

Petition to vacate judgment for fraud after two years is properly stricken where it shows on face fraud discovered within two-year period. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

A female under this section must commence her suit within two years after becoming of age. Kiplinger v. Joslyn, 93 Neb. 40, 139 N.W. 1019 (1913).

To open judgment for fraud petition must show facts were not discovered within two years. State ex rel. Nelson v. Lincoln Med. Col., 86 Neb. 269, 125 N.W. 517 (1910).

Proceeding to vacate judgment for mistake, neglect, or omission of clerk must be brought within three years. Brownlee v. Davidson, 28 Neb. 785, 45 N.W. 51 (1890).

Motion to retax costs must be made within three years. Cattle v. Haddox, 17 Neb. 307, 22 N.W. 565 (1885).

2. Miscellaneous

On refusal of application to vacate judgment for plaintiff on fire policy, court may award reasonable attorney's fee to plaintiff. Messing v. Dwelling House Mut. Ins. Co., 119 Neb. 36, 226 N.W. 914 (1929).

Equity will afford relief against fraudulent judgment where fraud was not discovered in time for statutory proceedings to vacate after term. Krause v. Long, 109 Neb. 846, 192 N.W. 729 (1923).

This section is not applicable to motion for entry of judgment or order nunc pro tunc. Calloway v. Doty, 108 Neb. 319, 188 N.W. 104 (1922).

Action may be brought by infant at any time before maturity. Martin v. Long, 53 Neb. 694, 74 N.W. 43 (1898).

This section is not applicable to a motion for an entry nunc pro tunc of a judgment or order. Hyde v. Michelson, 52 Neb. 680, 72 N.W. 1035 (1897).



25-2009 - Supreme Court, Court of Appeals, and county court judgments; laws applicable.

25-2009. Supreme Court, Court of Appeals, and county court judgments; laws applicable.

The provisions of Chapter 25 shall apply to the Supreme Court, Court of Appeals, and county court, so far as the same may be applicable to the judgments or final orders of such courts. The parties shall be limited to the same time in which to commence proceedings; and in estimating time, the county court shall, for such purpose, be considered as holding, in each year, a regular term of court commencing on January 1.

1. Power

2. Procedure

3. Miscellaneous

1. Power

A county court in the exercise of its probate jurisdiction is not bound by the statute which fixes its terms within which its jurisdiction in civil cases must be exercised. In re Reikofski Estate, 144 Neb. 735, 14 N.W.2d 379 (1944).

County court has power to vacate order in probate proceedings at subsequent term. In re Estate of Sheerer, 137 Neb. 374, 289 N.W. 529 (1940).

County court cannot vacate or modify judgment in civil cases beyond jurisdiction of justice after monthly term except as provided by statute. Stone v. Jensen, 118 Neb. 254, 224 N.W. 284 (1929).

Justices and county courts exercising justice jurisdiction are not empowered to vacate judgment after time to appeal has expired, nor to vacate fraudulent judgment after term. Carlson v. Ray, 104 Neb. 18, 175 N.W. 886 (1919).

County court may vacate probate procured by fraud and permit contest of will. In re Estate of Kelly, 103 Neb. 513, 172 N.W. 758 (1919), rehearing denied 103 Neb. 524, 175 N.W. 653 (1919).

The county court may correct clerical mistakes in judgments, orders, or other parts of the record and errors therein arising from oversight or omission by issuing an order nunc pro tunc as provided in section 25-2001(3). State v. Ziemann, 14 Neb. App. 117, 705 N.W.2d 59 (2005).

2. Procedure

This section makes proceedings to vacate or modify judgment at subsequent term applicable to Supreme and county courts. In re Estate of Jensen, 135 Neb. 602, 283 N.W. 196 (1939).

Law authorizing district court to vacate judgment cannot be invoked after judgment is pronounced regular by Supreme Court. Brandeen v. Beale, 117 Neb. 291, 220 N.W. 298 (1928).

Final order of county court in proceeding to set aside fraudulent judgment is reviewable by district court on appeal. Gainsforth v. Peterson, 114 Neb. 442, 207 N.W. 935 (1926).

Procedure to vacate judgment applies to county court in exercise of probate jurisdiction. Oakdale Heat & Light Co. v. Seymour, 78 Neb. 50, 114 N.W. 643 (1908).

3. Miscellaneous

Statutory provision is exclusive. State v. State Journal Co., 77 Neb. 771, 111 N.W. 118 (1907).



25-2101 - Action on bonds or insurance; by whom and how brought.

25-2101. Action on bonds or insurance; by whom and how brought.

When an officer, executor, or administrator within this state, by misconduct or neglect of duty, forfeits his or her bond or commercial insurance policy or renders his or her sureties liable, any person injured thereby, or who is by law entitled to the benefit of the security, may bring an action thereon in his or her own name against the officer, executor, or administrator, and his or her sureties, to recover the amount to which he or she may be entitled by reason of the delinquency. The action may be instituted and proceeded in on a certified copy of the bond or commercial insurance policy, which copy shall be furnished by the person holding the original thereof.

Section refers to bond given under statutory authority only. Cushing v. Lickert, 79 Neb. 384, 112 N.W. 616 (1907).

Any person entitled to benefit of bond may sue thereon in his own name. Barker v. Wheeler, 71 Neb. 740, 99 N.W. 548 (1904).

That bond is joint instead of joint and several is no defense. Wilcox v. Perkins County, 70 Neb. 139, 97 N.W. 236 (1903).

County is not a necessary party. Stewart v. Carter, 4 Neb. 564 (1876).



25-2102 - Further action; authorized.

25-2102. Further action; authorized.

A judgment in favor of a party for one delinquency does not preclude the same or another party from an action on the same security for another delinquency.



25-2103 - Repealed. Laws 1987, LB 71, § 25.

25-2103. Repealed. Laws 1987, LB 71, § 25.



25-2104 - Repealed. Laws 1987, LB 71, § 25.

25-2104. Repealed. Laws 1987, LB 71, § 25.



25-2105 - Repealed. Laws 1987, LB 71, § 25.

25-2105. Repealed. Laws 1987, LB 71, § 25.



25-2106 - Repealed. Laws 1987, LB 71, § 25.

25-2106. Repealed. Laws 1987, LB 71, § 25.



25-2107 - Repealed. Laws 1987, LB 71, § 25.

25-2107. Repealed. Laws 1987, LB 71, § 25.



25-2108 - Repealed. Laws 1987, LB 71, § 25.

25-2108. Repealed. Laws 1987, LB 71, § 25.



25-2109 - Repealed. Laws 1987, LB 71, § 25.

25-2109. Repealed. Laws 1987, LB 71, § 25.



25-2110 - Repealed. Laws 1987, LB 71, § 25.

25-2110. Repealed. Laws 1987, LB 71, § 25.



25-2111 - Repealed. Laws 1987, LB 71, § 25.

25-2111. Repealed. Laws 1987, LB 71, § 25.



25-2112 - Repealed. Laws 1987, LB 71, § 25.

25-2112. Repealed. Laws 1987, LB 71, § 25.



25-2113 - Repealed. Laws 1987, LB 71, § 25.

25-2113. Repealed. Laws 1987, LB 71, § 25.



25-2114 - Repealed. Laws 1987, LB 71, § 25.

25-2114. Repealed. Laws 1987, LB 71, § 25.



25-2115 - Repealed. Laws 1987, LB 71, § 25.

25-2115. Repealed. Laws 1987, LB 71, § 25.



25-2116 - Repealed. Laws 1987, LB 71, § 25.

25-2116. Repealed. Laws 1987, LB 71, § 25.



25-2117 - Repealed. Laws 1987, LB 71, § 25.

25-2117. Repealed. Laws 1987, LB 71, § 25.



25-2118 - Repealed. Laws 1987, LB 71, § 25.

25-2118. Repealed. Laws 1987, LB 71, § 25.



25-2119 - Repealed. Laws 1987, LB 71, § 25.

25-2119. Repealed. Laws 1987, LB 71, § 25.



25-2120 - Repealed. Laws 1987, LB 71, § 25.

25-2120. Repealed. Laws 1987, LB 71, § 25.



25-2121 - Conduct constituting contempt; powers of court of record to punish.

25-2121. Conduct constituting contempt; powers of court of record to punish.

Every court of record shall have power to punish by fine and imprisonment, or by either, as for criminal contempt, persons guilty of (1) disorderly, contemptuous, or insolent behavior towards the court, or any of its officers in its presence; (2) any breach of the peace, noise, or other disturbance tending to interrupt its proceedings; (3) willful disobedience of or resistance willfully offered to any lawful process or order of said court; (4) any willful attempt to obstruct the proceedings, or hinder the due administration of justice in any suit, proceedings, or process pending before the courts; or (5) contumacious and unlawful refusal to be sworn or affirmed as a witness, and when sworn or affirmed, refusal to answer any legal and proper interrogatory.

1. Grounds

2. Procedure

3. Punishment

1. Grounds

For purposes of subsection (3) of this section, "willful" means the violation was committed intentionally, with knowledge that the act was in violation of the lawful process or court order. In re Contempt of Sileven, 219 Neb. 34, 361 N.W.2d 189 (1985); State v. Thalken, 2 Neb. App. 867, 516 N.W.2d 635 (1994).

Disobedience of an injunction must be willful before a breach thereof is contempt. Paasch v. Brown, 199 Neb. 683, 260 N.W.2d 612 (1977).

Question asked must be pertinent to issue in the case to justify conviction of contempt for refusal to answer question. Tastee Inn, Inc. v. Beatrice Foods Co., Inc., 167 Neb. 264, 92 N.W.2d 664 (1958).

Conduct of bondsman hindered administration of justice. Cornett v. State, 155 Neb. 766, 53 N.W.2d 747 (1952).

Willful disobedience of or resistance willfully offered to any lawful process or order of court constitutes criminal contempt. In re Application of Niklaus, 144 Neb. 503, 13 N.W.2d 655 (1944).

False statements made to court by attorney in respect to substitution of page in pleading constituted criminal contempt. Butterfield v. State, 144 Neb. 388, 13 N.W.2d 572 (1944).

Unless the disobedience of an order of court is willful, it is not contempt. Whipple v. Nelson, 138 Neb. 514, 293 N.W. 382 (1940).

Supreme Court can punish, as contempt, contumacious refusal of witness to answer a legal and proper interrogatory propounded to him in hearing before referee in disbarment proceeding. State v. Degele, 137 Neb. 810, 291 N.W. 554 (1940).

Where layman engages in the practice of "ambulance chasing," he is guilty of contempt of court. State ex rel. Wright v. Hinckle, 137 Neb. 735, 291 N.W. 68 (1940).

Notary may commit a witness for contempt when, during taking of deposition, witness refuses to answer proper questions. Ehlers v. State, 133 Neb. 241, 274 N.W. 570 (1937).

Former husband's failure to make payments for support of children as required by decree of divorce is not contumacious if due to lack of means and ability to procure means to pay such support money. Scott v. State, 132 Neb. 39, 270 N.W. 833 (1937).

Willful disobedience of injunction order constituted contempt. McFry v. City of Lincoln, 127 Neb. 404, 255 N.W. 239 (1934).

Obstructing sheriff in holding foreclosure sale was contempt of court. Lux v. State, 126 Neb. 133, 252 N.W. 897 (1934).

Editorial relating to case pending on appeal to Supreme Court was contemptuous per se. State v. Lovell, 117 Neb. 710, 222 N.W. 625 (1929).

Discussion of merits of case by juror with person outside of court was contempt. Rozean v. State, 109 Neb. 354, 191 N.W. 319 (1922).

Abuse of freedom of the press relating to undetermined cases in court will sustain conviction of contempt. Bee Pub. Co. v. State, 107 Neb. 74, 185 N.W. 339 (1921).

Reprehensible misconduct in open court is contempt. Aabel v. State, 86 Neb. 711, 126 N.W. 316 (1910).

Section is merely confirmatory of common law power. State v. Rosewater, 60 Neb. 438, 83 N.W. 353 (1900); State v. Bee Pub. Co., 60 Neb. 282, 83 N.W. 204 (1900).

Party may be guilty of contempt in disobeying erroneous order. Jenkins v. State, 59 Neb. 68, 80 N.W. 268 (1899).

Power to punish for contempt is inherent in courts of common law jurisdiction regardless of statute. Nebraska Children's Home Soc. v. State, 57 Neb. 765, 78 N.W. 267 (1899).

Failure to pay decree for alimony is not contempt per se. Leeder v. State, 55 Neb. 133, 75 N.W. 541 (1898); Segear v. Segear, 23 Neb. 306, 36 N.W. 536 (1888).

Statement of grounds of objection to trial before presiding judge, if on good points, is not contempt. Le Hane v. State, 48 Neb. 105, 66 N.W. 1017 (1896).

Attorney's refusal to practice before certain judge with statement of reasons, is not contempt. Hawes v. State, 46 Neb. 149, 64 N.W. 699 (1895).

Publication regarding a cause during its pendency in court of an article which tends to embarrass administration of justice is a contempt. Percival v. State, 45 Neb. 741, 64 N.W. 221 (1895).

Party ignoring alternative writ of mandamus may be guilty of contempt. McAleese v. State, 42 Neb. 886, 61 N.W. 88 (1894).

Exception to charge of judge to grand jury for purpose of securing ruling thereon is not contempt. Clair v. State, 40 Neb. 534, 59 N.W. 118 (1894).

The power to punish for contempt of court is inherent in every judicial tribunal. Rhodes v. Houston, 202 F.Supp. 624 (D. Neb. 1962).

2. Procedure

Where an affidavit is used to prosecute a contempt charge, failure to use the word "willful" is not fatal where the reading of the affidavit clearly indicates intentional disobedience. Sempek v. Sempek, 198 Neb. 300, 252 N.W.2d 284 (1977).

The right of confrontation does not apply to criminal contempt proceedings and defendant's presence is not required if there have been suitable notice and adequate opportunity to appear and be heard. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Deposition of defendant can be taken in contempt proceeding. State ex rel. Beck v. Lush, 168 Neb. 367, 95 N.W.2d 695 (1959).

Procedure to punish for violation of mandatory injunction is authorized. Meier v. Nelsen, 156 Neb. 666, 57 N.W.2d 273 (1953).

Criminal contempts must be prosecuted by information in separate action by state. Leeman v. Vocelka, 149 Neb. 702, 32 N.W.2d 274 (1948).

Conviction for contempt may be reviewed only on petition in error, as in criminal cases. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931); State v. Dodd, 99 Neb. 800, 157 N.W. 1010 (1916).

Formal complaint must be filed and opportunity given to defend, where evidence must be adduced to determine whether contempt has been committed. Gonzalez v. State, 119 Neb. 13, 226 N.W. 801 (1929).

Without formal complaint, finding by court that party to civil action is guilty of contempt is insufficient to sustain conviction. Finegold v. State, 112 Neb. 64, 198 N.W. 572 (1924).

Where offense is committed in court's presence, notice to accused is not essential. In re Dunn, 85 Neb. 606, 124 N.W. 120 (1909).

Where act alleged is contempt per se, accused is not entitled to acquittal on mere denial. Emery v. State, 78 Neb. 547, 111 N.W. 374 (1907).

Presumptions and intendments will not be indulged in to sustain convictions for contempt. Crites v. State, 74 Neb. 687, 105 N.W. 469 (1905).

Disavowal of intent is receivable in extenuation. Mackay v. State, 60 Neb. 143, 82 N.W. 372 (1900).

Proceedings in contempt, in their nature, are criminal. Boyd v. State, 19 Neb. 128, 26 N.W. 925 (1886).

3. Punishment

The juvenile court, as a court of record, has the statutory authority pursuant to this section to punish contemptuous conduct by fine or imprisonment. In re Interest of Thomas M., 282 Neb. 316, 803 N.W.2d 46 (2011). Hofferber v. Hastings Utilities, 282 Neb. 215, 803 N.W.2d 1 (2011).

The Nebraska Workers' Compensation Court is a court of record. Hofferber v. Hastings Utilities, 282 Neb. 215, 803 N.W.2d 1 (2011).

This section permits a court of record to punish contempt by fine and imprisonment, but not by dismissal of a petition. Hofferber v. Hastings Utilities, 282 Neb. 215, 803 N.W.2d 1 (2011).

This section does not limit the court's inherent authority to impose sanctions in addition to those listed herein. Tyler v. Heywood, 258 Neb. 901, 607 N.W.2d 186 (2000).

This section is a codification of the common law of contempt and does not supplant a court's inherent contempt powers. The fact that this section does not list attorney fees as punishment that a court of record may impose in a contempt proceeding does not necessarily prohibit the court from awarding attorney fees under certain circumstances. Attorney fees may also be recovered when a recognized and accepted uniform course of procedure allows recovery of an attorney fee. In re Interest of Krystal P. et al., 251 Neb. 320, 557 N.W.2d 26 (1996).

Failure to support wife and child in violation of court order could be punished by contempt proceedings. State v. Pitzel, 181 Neb. 176, 147 N.W.2d 524 (1966).

Information was sufficient hereunder; sentence of four months in county jail and one hundred dollars fine for attempt to bribe juror was sustained. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Proceeding against party for contempt hereunder is in nature of criminal prosecution and governed by rules of construction applicable thereto; sentence of six months in county jail and two hundred fifty dollars fine for attempt to bribe juror was sustained. McCauley v. State, 124 Neb. 102, 245 N.W. 269 (1932).

District court could punish disobedience of its lawful orders by fine or imprisonment, or both. Back v. State, 75 Neb. 603, 106 N.W. 787 (1906).

Power to punish for contempt is conferred, not upon judges, but upon courts of record. Johnson v. Bouton, 35 Neb. 898, 53 N.W. 995 (1892).



25-2122 - Punishment; procedure.

25-2122. Punishment; procedure.

Contempts committed in the presence of the court may be punished summarily; in other cases the party upon being brought before the court, shall be notified of the accusation against him, and have a reasonable time to make his defense.

1. Procedure

2. Review

1. Procedure

Before a sanction for criminal contempt of court committed outside the presence of the court may be levied, defendant must be brought before the court, notified of the accusation against him, and given reasonable time to make his defense. State ex rel. Collins v. Beister, 227 Neb. 829, 420 N.W.2d 309 (1988).

Appellant, who was found in contempt for tardiness after receiving notice, adequate time to prepare for a hearing, and a hearing at which he could have offered an excuse or explanation for his tardiness, cannot complain that he was convicted of constructive contempt without a hearing, technically proper notice, and the production of evidence. In re Contempt of Potter, 207 Neb. 769, 301 N.W.2d 560 (1981).

Where an affidavit is used to prosecute a contempt charge, failure to use the word "willful" is not fatal where the reading of the affidavit clearly indicates intentional disobedience. Sempek v. Sempek, 198 Neb. 300, 252 N.W.2d 284 (1977).

The right of confrontation does not apply to criminal contempt proceedings and defendant's presence is not required if there have been suitable notice and adequate opportunity to appear and be heard. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Only requirement as to information is that the accused shall be notified of the charge against him when brought before the court. In re Application of Niklaus, 144 Neb. 503, 13 N.W.2d 655 (1944).

Notary may commit a witness for contempt for refusal to answer proper questions during taking of deposition. Ehlers v. State, 133 Neb. 241, 274 N.W. 570 (1937).

Preliminary examination is not necessary in proceedings for contempt. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Contempt proceedings are in nature to be deemed criminal, and governed by same rules. Gentle v. Pantel Realty Co., 120 Neb. 630, 234 N.W. 574 (1931).

Summary proceedings for contempt lie only where contempt committed in court's presence and court has judicial cognizance of facts. Judgment not stating facts constituting alleged contempt will not sustain sentence. Gonzalez v. State, 119 Neb. 13, 226 N.W. 801 (1929).

Without formal complaint, finding by court that party to civil action is guilty of contempt will not sustain conviction. Finegold v. State, 112 Neb. 64, 198 N.W. 572 (1924).

Affidavit charging constructive contempt, made by county attorney, is sufficient, though on information and belief. Tasich v. State, 111 Neb. 465, 196 N.W. 688 (1923).

Summary conviction may be had only for contempt committed in presence of court. Gordon v. State, 73 Neb. 221, 102 N.W. 458 (1905).

Proceedings are strictly construed; accused is entitled to be heard in own defense. Beckett v. State, 49 Neb. 210, 68 N.W. 473 (1896); Hawes v. State, 46 Neb. 149, 64 N.W. 699 (1895).

When committed in presence of court, affidavit must state sufficient facts to show that the case is one over which the court has jurisdiction. Hawthorne v. State, 45 Neb. 871, 64 N.W. 359 (1895).

Material facts must be stated. Ludden v. State, 31 Neb. 429, 48 N.W. 61 (1891).

This section does allow summary punishments of contempts committed in the presence of the court. In re Interest of Simon H., 8 Neb. App. 225, 590 N.W.2d 421 (1999).

Charge of contempt committed outside presence of court must be made by information. Rhodes v. Houston, 202 F.Supp. 624 (D. Neb. 1962).

2. Review

Where punishment for contempt not committed in presence of court is imposed by void order without accusation, notice or opportunity to make defense, and without evidence or trial, such order may be reviewed without motion for new trial. Muffly v. State, 129 Neb. 334, 261 N.W. 560 (1935).

Proceeding must be reviewed on error, not by appeal. Hanika v. State, 87 Neb. 845, 128 N.W. 526 (1910).

Judgment may be reviewed on error. Gandy v. State, 13 Neb. 445, 14 N.W. 143 (1882).



25-2123 - Effect of punishment upon criminal liability.

25-2123. Effect of punishment upon criminal liability.

Persons punished for contempt under the preceding provisions shall nevertheless be liable to indictment, if such contempt shall amount to an indictable offense; but the court before which the conviction shall be had may, in determining the punishment, take into consideration the punishment before inflicted in mitigation of the sentence.

The right of confrontation does not apply to criminal contempt proceedings and defendant's presence is not required if there have been suitable notice and adequate opportunity to appear and be heard. State v. Rhodes, 192 Neb. 557, 222 N.W.2d 837 (1974).

Action for criminal contempt for practicing law without license was not barred by lapse of time or by statute making it a misdemeanor, there being no statute limiting time for prosecution of such action and no prejudice shown to defendant by delay. State ex rel. Wright v. Barlow, 132 Neb. 166, 271 N.W. 282 (1937).

Failure of information for contempt to use word "willful" is not fatal. Kammer v. State, 105 Neb. 224, 180 N.W. 39 (1920).



25-2124 - Ejectment; complaint; allegations.

25-2124. Ejectment; complaint; allegations.

In an action for the recovery of real property, it shall be sufficient if the complaint states that the plaintiff has a legal estate therein, and is entitled to the possession thereof, describing the same, and that the defendant unlawfully keeps the plaintiff out of the possession. It shall not be necessary to state how the plaintiff's estate or ownership is derived.

1. Allegations

2. Title

3. Miscellaneous

1. Allegations

The essential elements of ejectment are legal estate, a right of possession in the plaintiff, and unlawful detention by the defendant. K & K Farming v. Federal Intermediate Credit Bank, 237 Neb. 846, 468 N.W.2d 99 (1991); Bridenbaugh v. Bryant, 79 Neb. 329, 112 N.W. 571 (1907).

In a proceeding in equity to establish corners and boundaries to land and protection of right of possession thereof, it is not necessary to allege how plaintiff's estate or ownership is derived. McGowan v. Neimann, 139 Neb. 639, 298 N.W. 411 (1941).

Special pleading is not required in ejectment action. Fitch v. Walsh, 94 Neb. 32, 142 N.W. 293 (1913).

In suit by administrator or executor, it is not necessary to allege that plaintiff has a legal estate in the land. Tillson v. Holloway, 90 Neb. 481, 134 N.W. 232 (1912).

Plaintiff must have both legal title and right of possession. Zion Evangelical Lutheran Church v. St. John's Evangelical Lutheran Church, 75 Neb. 774, 106 N.W. 1010 (1906).

Petition must allege plaintiff is entitled to possession. Wells v. Steckelberg, 52 Neb. 597, 72 N.W. 865 (1897); George v. McCullough, 48 Neb. 680, 67 N.W. 758 (1896).

Description of land in petition must be such as would enable a competent surveyor to locate it. Lane v. Abbott, 23 Neb. 489, 37 N.W. 82 (1888).

Where petition contains a particular description, by courses and distances, such description will prevail over a general statement that the land is part of a certain lot. Cushing v. Conness, 4 Neb. Unof. 669, 95 N.W. 855 (1903).

2. Title

Ejectment may be maintained by a vendor of real property against his vendee under an executory contract of sale where vendee is in default and contract provides for forfeiture. Abbas v. Demont, 152 Neb. 77, 40 N.W.2d 265 (1949).

Tax deed constitutes color of title. White v. Musser, 87 Neb. 628, 127 N.W. 1058 (1910).

Plaintiff must recover on strength of own title; adverse possession is defense. Abbott v. Coates, 62 Neb. 247, 86 N.W. 1058 (1901); Comstock v. Kerwin, 57 Neb. 1, 77 N.W. 387 (1898); Chicago, B. & Q. R. R. Co. v. Schalkopf, 54 Neb. 448, 74 N.W. 826 (1898); Omaha Real Estate & Trust Co. v. Kragscow, 47 Neb. 592, 66 N.W. 658 (1896).

Tax sale certificate is not color of title. Webb v. Thiele, 56 Neb. 752, 77 N.W. 56 (1898); McKeighan v. Hopkins, 14 Neb. 361, 15 N.W. 711 (1883).

Plaintiff must show legal estate, but evidence thereof need not be a perfect legal paper title. Lantry v. Wolff, 49 Neb. 374, 68 N.W. 494 (1896).

In trial of title, ejectment is proper proceeding. Snowden v. Tyler, 21 Neb. 199, 31 N.W. 661 (1887).

3. Miscellaneous

In an action in ejectment, a trial court's findings will not be set aside unless clearly wrong. K & K Farming v. Federal Intermediate Credit Bank, 237 Neb. 846, 468 N.W.2d 99 (1991).

Remedy for recovery of real estate by one claiming legal title against another in possession claiming an estate therein is an action of ejectment. Johnston v. Robertson, 171 Neb. 324, 106 N.W.2d 192 (1960).

Ejectment may be maintained by heir. Lewon v. Heath, 53 Neb. 707, 74 N.W. 274 (1898).

Verdict must respond to issues. Cannon v. Smith, 47 Neb. 917, 66 N.W. 999 (1896).

Record must affirmatively show plaintiff has interest in land. Wildman v. Shambaugh, 43 Neb. 371, 61 N.W. 578 (1895).

Action presents two questions, viz: title and right of possession. Malloy v. Malloy, 35 Neb. 224, 52 N.W. 1097 (1892).

Prior possession is sufficient to maintain. Robinson v. Gantt, 1 Neb. Unof. 51, 95 N.W. 506 (1901).



25-2125 - Ejectment; answer; contents.

25-2125. Ejectment; answer; contents.

It shall be sufficient in such action if the answer denies generally the title alleged in the complaint, or that the defendant withholds possession, as the case may be; but if the defendant denies the title of the plaintiff, possession by the defendant shall be taken as admitted. If the defendant does not defend for the whole premises, the answer shall describe the particular part for which defense is made.

Defendant's general denials in an ejectment action are sufficient to raise the question of the defendant's equity in the property as a defense to the ejectment action. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

Ejectment of a vendee may be granted as a remedy for violating the terms of a land contract only where the equities of the particular case justify such a disposition, where the property is of less value than the contract price, and where such a procedure would not offend against justice and equity. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

In an ejectment action, where defendant presents an equitable defense, the case is tried, and reviewed, as an action in equity. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

In enforcing a vendor's rights in a land contract, ejectment is a more severe disposition than is the remedy of strict foreclosure. Miller v. Radtke, 230 Neb. 561, 432 N.W.2d 542 (1988).

Under general denial, defendant may prove estoppel to defeat plaintiff's cause of action. Fitch v. Walsh, 94 Neb. 32, 142 N.W. 293 (1913).

Proof of adverse possession is admissible under general denial. Murray v. Romine, 60 Neb. 94, 82 N.W. 318 (1900).

Where answer denies title and right of possession, defendant may interpose defense of adverse possession. Fink v. Dawson, 52 Neb. 647, 72 N.W. 1037 (1897).

Defendant may interpose any number of defenses. Wanser v. Lucas, 44 Neb. 759, 62 N.W. 1108 (1895).

Defendant under general denial may prove any fact which will defeat plaintiff's cause of action. Staley v. Housel, 35 Neb. 160, 52 N.W. 888 (1892).

Statute of limitations is a defense. Gue v. Jones, 25 Neb. 634, 41 N.W. 555 (1889); Colvin v. Republican Valley Land Assn., 23 Neb. 75, 36 N.W. 361 (1888).



25-2126 - Ejectment; actions between tenants in common; complaint; allegations.

25-2126. Ejectment; actions between tenants in common; complaint; allegations.

In an action by a tenant in common of real property against a cotenant the plaintiff must state, in addition to what is required in section 25-2124, that the defendant either denies the plaintiff's right, or did some act amounting to such denial.

Lease by tenant in common of an entire estate is void as to interest of his cotenants. Jackson v. O'Rorke, 71 Neb. 418, 98 N.W. 1068 (1904).

Where tenant in common denies title of cotenants, and is in possession of and claiming property, such holding is adverse. Craven v. Craven, 68 Neb. 459, 94 N.W. 604 (1903).

Statute of limitations need not be pleaded. Oldig v. Fisk, 53 Neb. 156, 73 N.W. 661 (1897).

Tenant in common can recover only to extent of his title. Kirk v. Bowling, 20 Neb. 260, 29 N.W. 928 (1886).



25-2127 - Ejectment; plaintiff's right terminating while action pending; verdict; judgment.

25-2127. Ejectment; plaintiff's right terminating while action pending; verdict; judgment.

In an action for the recovery of real property, where the plaintiff shows a right to recover at the time the action was commenced, but it appears that his right has terminated during the pendency of the action, the verdict and judgment must be according to the fact, and the plaintiff may recover for withholding the property.

Right to maintain ejectment of pendente lite purchaser was terminated upon confirmation of mortgage foreclosure sale, but recovery could be made of rents and profits. Orr v. Broad, 52 Neb. 490, 72 N.W. 850 (1897).



25-2128 - Ejectment; occupying claimants; rights.

25-2128. Ejectment; occupying claimants; rights.

The parties in an action for the recovery of property may avail themselves, if entitled thereto, of the relief provided for in sections 76-301 to 76-311 for occupying claimants.

To recover under occupying claimant's act, defendant must have made improvements or paid taxes while in good faith claiming title. Carter v. Brown, 35 Neb. 670, 53 N.W. 580 (1892).

Measure of recovery by occupying claimant is the amount the improvements add to value of property. Fletcher v. Brown, 35 Neb. 660, 53 N.W. 577 (1892).



25-2129 - Waste; negligence in preventing; liability.

25-2129. Waste; negligence in preventing; liability.

Any person whose duty it is to prevent waste, and who has not used reasonable care and diligence to prevent it, is deemed to have committed it.



25-2130 - Trespass; liability; damages; when recoverable.

25-2130. Trespass; liability; damages; when recoverable.

For willful trespass, injuring any timber, tree, or shrub on the land of another, or in the street or highway in front of another's cultivated ground, yard, or town lot, or on the public grounds of any town, or any land held by this state, for any purpose whatever, the trespasser shall pay damages at the suit of any person entitled to protect or enjoy the property aforesaid.

To recover multiple damages one must distinctly claim them in his petition. George Rose Sodding & Grading Co., Inc. v. City of Omaha, 190 Neb. 12, 205 N.W.2d 655 (1973).

To constitute willful trespass, act must be done knowingly or intentionally. Hallowell v. Borchers, 150 Neb. 322, 34 N.W.2d 404 (1948).

Waste defined; equity will restrain. Hayman v. Rownd, 82 Neb. 598, 118 N.W. 328 (1908).

Injunction to restrain threatened trespass is allowable. Peterson v. Hopewell, 55 Neb. 670, 76 N.W. 451 (1898).

Entry of homesteader is sufficient to support action. Culbertson Irrigating & Water Power Co. v. Olander, 51 Neb. 539, 71 N.W. 298 (1897).



25-2131 - Trespass; taking timber for repair of public highways or bridges; liability.

25-2131. Trespass; taking timber for repair of public highways or bridges; liability.

Nothing herein contained authorizes the recovery of more than the just value of the timber taken from uncultivated woodland for the repair of a public highway or bridge in its immediate neighborhood.



25-2132 - Waste or trespass; remainderman; reversioner; rights.

25-2132. Waste or trespass; remainderman; reversioner; rights.

The owner of an estate in remainder or reversion, may maintain an action for trespass or waste for injuries done to the inheritance, notwithstanding any intervening estate for life or years.

Lessee remaining in possession after death of life tenant becomes liable to the reversioner for reasonable value of the use and occupation of premises. Guthmann v. Vallery, 51 Neb. 824, 71 N.W. 734 (1897).

Conveyance of reversion carries rents. Eiseley v. Spooner, 23 Neb. 470, 36 N.W. 659 (1888).



25-2133 - Waste or trespass; heir; rights.

25-2133. Waste or trespass; heir; rights.

An heir, whether a minor or of full age, may maintain an action for trespass or waste for injuries done in the time of his ancestors as well as in his own time, unless barred by the statute of limitations.

Action to quiet title by administrator is not a bar to like action by heir. Eayrs v. Nason, 54 Neb. 143, 74 N.W. 408 (1898).



25-2134 - Waste or trespass; purchaser on execution; rights.

25-2134. Waste or trespass; purchaser on execution; rights.

Where lands or tenements are sold by virtue of an execution, the purchaser at such sale may maintain his action against any person for trespass or waste occurring or existing after his purchase.



25-2135 - Waste or trespass; occupant; right to use lands or timber for repairs.

25-2135. Waste or trespass; occupant; right to use lands or timber for repairs.

Section 25-2134 is not intended to prevent the person who occupies the lands in the meantime from using them in the ordinary course of husbandry, or from using timber for the purpose of making suitable repairs thereon.



25-2136 - Waste; occupant; right to use timber for repairs; limit.

25-2136. Waste; occupant; right to use timber for repairs; limit.

If for the purpose stated in section 25-2135 the occupant employs timber vastly superior to that required for the occasion, he will be deemed to have committed waste, and will be liable accordingly.



25-2137 - Complaint for foreclosure or satisfaction; where filed.

25-2137. Complaint for foreclosure or satisfaction; where filed.

All complaints for the foreclosure or satisfaction of mortgages shall be filed in the district court where the mortgaged premises are situated.

Action to foreclose real estate mortgage must be brought in county where real estate is situated. Boehmer v. Heinen, 138 Neb. 376, 293 N.W. 237 (1940).

Right to bring action at law on promissory note, secured by real estate mortgage, has not been abolished. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

It is presumed that the law of Colorado regarding place of filing mortgage foreclosure actions is same as that of Nebraska in absence of proof to contrary. National Fidelity Life Ins. Co. v. Gordon, 130 Neb. 130, 264 N.W. 155 (1936).

Foreclosure was properly brought in county where land was located. Prudential Ins. Co. v. Bliss, 122 Neb. 561, 240 N.W. 766 (1932).

One holding interest in proceeds of sale because of rights possessed in the mortgage is necessary party in foreclosure suit. Webb v. Patterson, 114 Neb. 346, 207 N.W. 522 (1926).

A judicial foreclosure is not designed to remove the original mortgage lien and create a new and independent one; purpose of foreclosure decree was not to destroy lien of mortgages but to judicially recognize them. In re Black Ranches, Inc., 362 F.2d 8 (8th Cir. 1966).

Confirmation of sale under mortgage foreclosure after death of mortgagor is voidable but not void, and is not open to collateral attack. O'Connor v. Townsend, 87 F.2d 882 (8th Cir. 1937).

Mortgagor retains legal title and substantial interest in mortgaged real estate until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2138 - Sale of premises; decree; power of court.

25-2138. Sale of premises; decree; power of court.

Whenever a complaint is filed for the foreclosure or satisfaction of a mortgage, the court has the power to decree a sale of the mortgaged premises, or such part thereof as may be sufficient to discharge the amount due on the mortgage, and the cost of suit.

1. Decree

2. Sale

3. Miscellaneous

1. Decree

Decree is final judgment; is reviewable before sale and confirmation. Schuyler Building & Loan Assn. v. Fulmer, 61 Neb. 68, 84 N.W. 609 (1900).

Decree in foreclosure is not personal judgment. Alling v. Nelson, 55 Neb. 161, 75 N.W. 581 (1898).

2. Sale

Court may in the decree provide for the sale of the premises in parcels or en masse as the best interests of the parties may require. Michigan Mutual Life Ins. Co. v. Richter, 58 Neb. 463, 78 N.W. 932 (1899); Kane v. Jonasen, 55 Neb. 757, 76 N.W. 441 (1898).

Order of sale, aside from decree, is unnecessary. Clark & Leonard Investment Co. v. Hamilton, 54 Neb. 95, 74 N.W. 430 (1898); Johnson v. Colby, 52 Neb. 327, 72 N.W. 313 (1897).

Personal notice of sale and confirmation is unnecessary. Link v. Connell, 48 Neb. 574, 67 N.W. 475 (1896).

A special execution may issue for sale of mortgaged premises on decree of foreclosure. Renard v. Brown, 7 Neb. 449 (1878).

3. Miscellaneous

Sale of real estate on mortgage foreclosure is not a bar to withdrawal of note after foreclosure is completed and the mortgagee may bring suit thereon to collect deficiency. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Defense of usury is not available to purchaser of equity of redemption. Building & Loan Assn. of Dakota v. Bilan, 59 Neb. 458, 81 N.W. 308 (1899).

Doctrine of subrogation discussed and applied. Aultman, Miller & Co. v. Bishop, 53 Neb. 545, 74 N.W. 55 (1898); Ocobock v. Baker, 52 Neb. 447, 72 N.W. 582 (1897).

Mortgagor retains legal title and substantial interest in mortgaged real estate until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2139 - Decree; power of court.

25-2139. Decree; power of court.

When a complaint is filed for the satisfaction of a mortgage, the court has the power only to decree and compel the delivery of the possession of the premises to the purchaser thereof.

1. Deficiency judgment

2. Other remedies

1. Deficiency judgment

The use of the word "premises" does not refer to deficiencies wherein chattel mortgages are involved. Schreiner v. Witte, 143 Neb. 109, 8 N.W.2d 831 (1943).

Amendment of 1933 depriving court of jurisdiction in foreclosure action to render a deficiency judgment does not apply to mortgage obligations created prior thereto, and deficiency judgment may be entered on such an obligation at any time within five years from confirmation of sale. Bartels v. Meyer, 136 Neb. 274, 285 N.W. 698 (1939).

The general saving clause preserves the right to a deficiency judgment in the foreclosure of a mortgage obligation created prior to amendment of this section abolishing deficiency judgment. Vlazny v. Dittrich, 136 Neb. 266, 285 N.W. 697 (1939); Filley v. Mancuso, 135 Neb. 403, 281 N.W. 850 (1938); First Trust Co. of Lincoln v. Eastridge Club of Lincoln, 134 Neb. 785, 279 N.W. 720 (1938); Stowers v. Stuck, 131 Neb. 409, 268 N.W. 310 (1936).

Repeal of the statute permitting recovery of a deficiency judgment did not prevent action to revive a dormant deficiency judgment. McCormack v. Murray, 133 Neb. 125, 274 N.W. 383 (1937).

Repeal of statute permitting recovery of deficiency judgment does not affect pending actions. Arnold v. Hawley, 128 Neb. 766, 260 N.W. 284 (1935).

Statute was not applicable to suit pending when it took effect. Helfrich v. Baxter, 128 Neb. 281, 258 N.W. 532 (1935).

Act of 1933 relating to deficiency judgments was not applicable to case where decree of foreclosure was obtained, property sold and sale confirmed, and application for deficiency judgment made and denied and appeal from denial taken before act took effect. First Trust Co. of Omaha v. Glendale Realty Co., 125 Neb. 283, 250 N.W. 68 (1933).

2. Other remedies

This section only operates to separate the deficiency action from the foreclosure action and requires a separate action be brought at law to collect a deficiency after foreclosure. Carman v. Gibbs, 220 Neb. 603, 371 N.W.2d 283 (1985).

Amendment abolishing deficiency judgment in foreclosure action does not apply to action at law on note, even if accompanied by ancillary remedy of attachment. Linder v. Terre Haute Brewing Co., 139 Neb. 636, 298 N.W. 545 (1941).

Amendment abolishing deficiency judgment does not apply where the mortgage was executed before the restriction was passed and was not then due nor in litigation. Federal Land Bank of Omaha v. Plumer, 139 Neb. 301, 297 N.W. 541 (1941).

The effect of 1933 amendment is to deny a deficiency judgment to the mortgagee in a foreclosure action, and to leave unaffected other remedies for the collection of the debt. Federal Farm Mtg. Corp. v. Claussen, 138 Neb. 518, 293 N.W. 424 (1940).

Amendment of 1933 does not abolish action at law on debt secured by mortgage, and after completion of foreclosure, mortgagee may withdraw note with leave of court and bring suit thereon for deficiency. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Recovery on note after foreclosure of mortgage had been completed is allowed where leave of the court to withdraw note is obtained. Federal Farm Mtg. Corp. v. Cramb, 137 Neb. 553, 290 N.W. 440 (1940).



25-2140 - Decree; effect upon right to recover for debt.

25-2140. Decree; effect upon right to recover for debt.

After a complaint for foreclosure or satisfaction of a mortgage is filed, while the same is pending, and after a decree is rendered thereon, no proceedings whatever shall be had at law for the recovery of the debt secured by the mortgage, or any part thereof, unless authorized by the court.

1. Scope

2. Deficiency judgment

3. Action at law

4. Miscellaneous

1. Scope

Purpose of this section is to prevent the prosecution of proceedings at law to recover the debt concurrently with proceedings to foreclose mortgage, and to eliminate the possibility of two judgments being rendered against the debtor for the same debt. Federal Farm Mtg. Corp. v. Claussen, 138 Neb. 518, 293 N.W. 424 (1940).

Conditional allowance of mortgagee's claim against mortgagor's estate did not preclude foreclosure. Quesner v. Novotny, 116 Neb. 84, 215 N.W. 796 (1927).

"After a decree rendered thereon" refers to the decree of foreclosure on the mortgage. Armstrong v. Patterson, 97 Neb. 229, 149 N.W. 408 (1914).

Filing claim against mortgagor's estate pending foreclosure does not operate as a release or discharge of mortgage. National Life Ins. Co. v. Fitzgerald, 61 Neb. 692, 85 N.W. 948 (1901).

Purpose is to avoid two actions being in progress at same time. Meehan v. First Nat. Bank of Fairfield, 44 Neb. 213, 62 N.W. 490 (1895).

2. Deficiency judgment

The general saving statute preserves right of action on claim for a deficiency judgment in suit to foreclose a mortgage not due nor in litigation at time the Legislature, without a special saving clause, passed the act of 1933 repealing the statutory provision permitting deficiency judgments. Stowers v. Stuck, 131 Neb. 409, 268 N.W. 310 (1936).

Mortgagee's petition for deficiency judgment, filed in same court where mortgage was foreclosed and sale had thereunder, is continuation of foreclosure suit, and court order authorizing prosecution thereof is not required. Scottsbluff Nat. Bank v. Pfeifer, 120 Neb. 445, 233 N.W. 255 (1930).

Application for deficiency judgment as continuation of original foreclosure suit does not require leave of court. Bennett v. Winegar, 103 Neb. 843, 174 N.W. 512 (1919).

Party is not entitled to deficiency judgment when foreclosure proceedings commenced prior thereto remain undisposed of. Wolff v. Phelps, 3 Neb. Unof. 511, 92 N.W. 143 (1902).

3. Action at law

In an action in equity for reinstatement of a mortgage where relief is denied because of laches, the court may nonetheless render judgment on the note where such alternative relief is included in the prayer. Rutt v. Frank, 186 Neb. 842, 186 N.W.2d 911 (1971).

Burden rests on mortgagee to establish that no proceedings at law have been had to recover on the mortgage indebtedness. Bankers Life Co. v. Peterson, 178 Neb. 205, 132 N.W.2d 377 (1965).

Failure to amend this section shows legislative intent to permit suit at law for deficiency after mortgage foreclosure proceeding is completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Recovery on note is allowed after foreclosure of mortgage has been completed, where plaintiff obtains leave of the court to withdraw the note. Federal Farm Mtg. Corp. v. Cramb, 137 Neb. 553, 290 N.W. 440 (1940).

It is not necessary to obtain leave of court to commence action at law on note secured by real estate mortgage where pleadings and proof show that no action has been filed in district court of county where mortgaged premises are situated to foreclose the mortgage. National Fidelity Life Ins. Co. v. Gordon, 130 Neb. 130, 264 N.W. 155 (1936).

Granting motion to dismiss application for deficiency judgment is not authority to sue. Mann v. Burkland, 68 Neb. 269, 94 N.W. 116 (1903).

After dismissal, holder of note may sue for debt. Kendall v. Selby, 66 Neb. 60, 92 N.W. 178 (1902).

Action at law is not abated by action to enforce lien in equity. Garneau v. Kendall, 61 Neb. 396, 85 N.W. 291 (1901).

There is no inhibition against the prosecution of proceedings at law to recover a debt other than the one the mortgage was given to secure. Maxwell v. Home Fire Ins. Co., 57 Neb. 207, 77 N.W. 681 (1898).

Creditor may proceed at law without having exhausted his remedy by foreclosure. Grable v. Beatty, 56 Neb. 642, 77 N.W. 49 (1898).

Pendency of proceedings against garnishees, upon judgment for the debt, stays foreclosure. Hargreaves v. Menken, 45 Neb. 668, 63 N.W. 951 (1895).

Plaintiff must plead authority to sue at law. Brayton v. Oaks, 2 Neb. Unof. 593, 89 N.W. 646 (1902).

4. Miscellaneous

A construction lien is not a mortgage for purposes of applying this section. Tilt-Up Concrete, Inc. v. Star City/Federal, Inc., 261 Neb. 64, 621 N.W.2d 502 (2001).



25-2141 - Parties defendant; joinder.

25-2141. Parties defendant; joinder.

If the mortgage debt is secured by the obligation or other evidence of debt of any other person besides the mortgagor, the complainant may make such person a party to the action.

After mortgage foreclosure is completed, mortgagee may sue at law for deficiency without authorization of equity court wherein foreclosure was had. Federal Farm Mtg. Corp. v. Claussen, 138 Neb. 518, 293 N.W. 424 (1940).

Amendment of 1933 did not affect right of creditor to bring suit at law on note for deficiency remaining after foreclosure of mortgage has been completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940); Federal Farm Mtg. Corp. v. Cramb, 137 Neb. 553, 290 N.W. 440 (1940).

Parties to indemnity agreement against loss on real estate mortgage are proper, though not necessary, parties to original foreclosure proceeding. First Trust Co. of Lincoln v. Airedale Ranch & Cattle Co., 136 Neb. 521, 286 N.W. 766 (1939).

Holder of secured note transferring it without disclosing that he was agent is liable for deficiency. Thornton v. Farmers & Merchants Nat. Bank of Fairbury, 117 Neb. 355, 220 N.W. 598 (1928).

Joining sureties on note secured by mortgage as defendants in foreclosure suit was proper. United States Trust Co. v. Miller, 116 Neb. 25, 215 N.W. 462 (1927).

Vendor becomes in effect surety if mortgagee elects to hold purchaser. Merriam v. Miles, 54 Neb. 566, 74 N.W. 861 (1898).

If conveyed subject to mortgage, purchaser is not liable for deficiency. Green v. Hall, 45 Neb. 89, 63 N.W. 119 (1895).

Purchaser agreeing to pay mortgage as part consideration may be sued at law or held liable on foreclosure. Reynolds v. Dietz, 39 Neb. 180, 58 N.W. 89 (1894).

Where purchaser assumes and agrees to pay mortgage, it is immaterial in foreclosure action whether vendor had mortgageable interest in premises. Bond v. Dolby, 17 Neb. 491, 23 N.W. 351 (1885).



25-2142 - Complaint for foreclosure or satisfaction; allegations.

25-2142. Complaint for foreclosure or satisfaction; allegations.

Upon filing a complaint for the foreclosure or satisfaction of a mortgage, the complainant shall state therein whether any proceedings have been had at law for the recovery of the debt secured thereby, or any part thereof, and whether such debt, or any part thereof, has been collected and paid.

1. Scope

2. Allegations

3. Miscellaneous

1. Scope

Requirement that petition state whether any proceedings at law have been brought is for protection of the debtor, and does not apply to purchaser of land who did not assume mortgage indebtedness. Federal Farm Mtg. Corp. v. Adams, 142 Neb. 202, 5 N.W.2d 384 (1942).

Failure to amend this section shows legislative intent to permit suit at law for deficiency after mortgage foreclosure proceeding is completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Section applies only to formal mortgages and not to mortgages or liens arising out of the equities between the parties. Luikart v. Bank of Benkelman, 132 Neb. 501, 272 N.W. 324 (1937); Bankers Life Ins. Co. v. Ohrt, 131 Neb. 858, 270 N.W. 497 (1936).

Statute does not apply to action to foreclose a contract for sale of real estate. Connecticut General Life Ins. Co. v. Leahy, 125 Neb. 644, 251 N.W. 278 (1933).

Defense is available to attaching creditor contesting priority. Fryer v. Fryer, 74 Neb. 845, 105 N.W. 712 (1905).

Intent of this section is to prevent prosecution of proceedings at law to recover indebtedness concurrently with proceedings to foreclose mortgage. Carman v. Harris, 61 Neb. 635, 85 N.W. 848 (1901).

Section applies only to formal mortgages, and not to liens arising from equities between parties. Dimick v. Grand Island Banking Co., 37 Neb. 394, 55 N.W. 1066 (1893).

Section is for benefit of mortgagor, and between lienors is not required. Chaffee v. Schestedt, 4 Neb. Unof. 740, 96 N.W. 161 (1903).

2. Allegations

Allegation that no proceedings at law have been had must be proved to entitle plaintiff to a decree of foreclosure. United Benefit Life Ins. Co. v. Holman, 177 Neb. 682, 130 N.W.2d 593 (1964).

Absence of required allegation is not ground for vacation of judgment after expiration of term. Gasper v. Mazur, 157 Neb. 857, 62 N.W.2d 117 (1954).

If plaintiff's allegation that no proceedings at law have been instituted for the recovery of the debt is denied, plaintiff is not entitled to a decree of foreclosure unless his allegation is supported by competent evidence. Jones v. Vennerberg, 133 Neb. 143, 274 N.W. 494 (1937).

Failure to insert in petition to foreclose mortgage allegations that there has been no action at law to collect the debt and that debt has not been paid, is not ground for reversal on appeal, where such allegations were read into the record of the trial with permission of the court, and were put in issue by an answer and tried to the court. Hitchens v. Alderson, 129 Neb. 573, 262 N.W. 501 (1935).

Where plaintiff in alleging in his petition that there had been no action at law to recover the debt failed to include the statutory words "or any part thereof," Supreme Court would permit amendment in furtherance of justice and to conform to proof. Pitman v. Henkens, 125 Neb. 621, 251 N.W. 282 (1933).

Plaintiff must allege, and if denied, prove no proceedings at law started. McMonies v. Lindgren, 115 Neb. 207, 212 N.W. 45 (1927); Young v. Thompson, 114 Neb. 804, 210 N.W. 407 (1926); Reed v. Good, 114 Neb. 777, 209 N.W. 619 (1926).

Where plaintiff is assignee he must make prima facie proof that no action has been commenced by any holder. Lyons v. Allen, 88 Neb. 41, 128 N.W. 652 (1910).

Without such allegation in pleadings, decree will be reversed. Michigan Trust Co. v. City of Red Cloud, 69 Neb. 585, 96 N.W. 140 (1903), rehearing denied 69 Neb. 592, 98 N.W. 413 (1904).

Petition must state whether action at law has been commenced, and whether debt or any part has been paid. Bing v. Morse, 51 Neb. 842, 71 N.W. 712 (1897).

3. Miscellaneous

Conditional allowance of mortgagee's claim against mortgagor's estate did not preclude foreclosure. Quesner v. Novotny, 116 Neb. 84, 215 N.W. 796 (1927).

Ordinary rules of proving a negative apply. McLanahan v. Chamberlain, 85 Neb. 850, 124 N.W. 684 (1910).

The negative allegation plaintiff must prove if denied. Beebe v. Bahr, 84 Neb. 191, 120 N.W. 1021 (1909).

Where answer is general denial, plaintiff must prove whether or not any proceedings at law have been had for the recovery of the debt. Jones v. Burtis, 57 Neb. 604, 78 N.W. 261 (1899).

Objection that no proceedings at law have been had must be made prior to rendition of decree. Henry & Coatsworth Co. v. McCurdy, 36 Neb. 863, 55 N.W. 262 (1893).



25-2143 - Prior judgment at law; effect.

25-2143. Prior judgment at law; effect.

If it appears that any judgment has been obtained in a suit at law for the money demanded by such complaint, or any part thereof, no proceedings shall be had in such case, unless to an execution against the property of the defendant in such judgment the sheriff or other proper officer has returned that the execution is unsatisfied in whole or in part and that the defendant has no property whereof to satisfy such execution except the mortgaged premises.

Whether creditor mortgagee will be required to first exhaust mortgaged property before subjecting fraudulently transferred property to satisfaction of its judgment is within discretion of court. First Nat. Bank of Omaha v. First Cadco Corp., 189 Neb. 553, 203 N.W.2d 770 (1973).

Institution of suit at law upon note and obtaining judgment thereon is not a release of the mortgage security, and does not bar foreclosure after execution on judgment has been returned unsatisfied. Federal Farm Mtg. Corp. v. Adams, 142 Neb. 202, 5 N.W.2d 384 (1942).

Failure to amend this section disclosed legislative intent to permit suit at law for deficiency after mortgage foreclosure proceeding is completed. Federal Farm Mtg. Corp. v. Thiele, 137 Neb. 626, 290 N.W. 471 (1940).

Conditional allowance of mortgagee's claim against mortgagor's estate did not preclude foreclosure. Quesner v. Novotny, 116 Neb. 84, 215 N.W. 796 (1927).

Return of execution unsatisfied did not relieve plaintiff from alleging no action at law where there are guarantors of note. Michigan Trust Co. v. City of Red Cloud, 69 Neb. 585, 96 N.W. 140 (1903), rehearing denied 69 Neb. 592, 98 N.W. 413 (1904).

Return nulla bona, when judgment transcripted to another county is sufficient. Allegations required by preceding section are unnecessary. Montpelier Sav. Bank & Trust Co. v. Follett, 68 Neb. 416, 94 N.W. 635 (1903).

Proceedings against garnishees upon judgment for debt stays foreclosure. Hargreaves v. Menken, 45 Neb. 668, 63 N.W. 951 (1895).

Requirement is for benefit of mortgagor and between lienors is immaterial. Simmons Hardware Co. v. Brokaw, 7 Neb. 405 (1878); Chaffee v. Schestedt, 4 Neb. Unof. 740, 96 N.W. 161 (1903).

Return of sheriff nulla bona to execution in law action is sufficient to authorize court to proceed in equity. Zug v. Forgan, 3 Neb. Unof. 149, 90 N.W. 1129 (1902).



25-2144 - Sale of premises; by whom made; liability and compensation of sheriff; postponement of sale; notice.

25-2144. Sale of premises; by whom made; liability and compensation of sheriff; postponement of sale; notice.

(1) All sales of mortgaged premises under a decree shall be made by a sheriff or some other person authorized by the court in the county where the premises or some part of them are situated. In all cases where the sheriff makes such sale, he or she shall act in his or her official capacity, shall be liable on his or her official bond for all his or her acts therein, and shall receive the same compensation as is provided by law for like services upon sales under execution.

(2) The sheriff or other person conducting the sale may, for any cause he or she deems expedient, postpone the sale of all or any portion of the real property from time to time until it is completed, and in every such case, notice of postponement shall be given by public declaration thereof by the sheriff or such other person at the time and place last appointed for the sale. The public declaration of the notice of postponement shall include the new date, time, and place of sale. No other notice of the postponed sale need be given unless the sale is postponed for longer than forty-five days beyond the day designated in the notice of sale, in which event notice thereof shall be given in the same manner as the original notice of sale is required to be given.

1. Person designated to hold sale

2. Miscellaneous

1. Person designated to hold sale

Objection that special master is incompetent must be made against decree directly and not by motion to vacate sale. Eddy v. Kimerer, 61 Neb. 498, 85 N.W. 540 (1901).

Deputy sheriff may conduct sale. Scottish-American Mtg. Co. v. Nye, 58 Neb. 661, 79 N.W. 553 (1899).

Master commissioner need not take or file oath; may administer oath to appraisers. George v. Keniston, 57 Neb. 313, 77 N.W. 772 (1899).

One designated to hold sale cannot delegate authority; court should not confirm sale. Penn Mut. Life Ins. Co. v. Creighton Theatre Bldg. Co., 54 Neb. 228, 74 N.W. 583 (1898).

Decree of foreclosure is sufficient authority to officer to proceed; order of sale is unnecessary. Johnson v. Colby, 52 Neb. 327, 72 N.W. 313 (1897).

District court has power to appoint a person other than the sheriff to make sale. Omaha Loan & Trust Co. v. Bertrand, 51 Neb. 508, 70 N.W. 1120 (1897).

Foreclosure sale is regarded as a sale by the court itself. Conley v. State, 46 Neb. 187, 64 N.W. 708 (1895).

Appointment of some disinterested person to sell is in sound discretion of court. American Inv. Co. v. Nye, 40 Neb. 720, 59 N.W. 355 (1894).

Court may appoint special master commissioner. Jones v. Miller, 2 Neb. Unof. 582, 92 N.W. 201 (1902).

2. Miscellaneous

Sheriff does not receive additional compensation for services under this section. Muinch v. Hull, 181 Neb. 571, 149 N.W.2d 527 (1967).

Where notice of place of sale was given, as at east front door of county courthouse, and it was actually held inside the east front door at top of short flight of stairs, there is substantial compliance with the notice. Bowman v. Caldwell, 135 Neb. 554, 283 N.W. 194 (1939).

Sureties are liable for money received by sheriff on mortgage sale. Milligan v. Gallen, 64 Neb. 561, 90 N.W. 541 (1902).

Publication of notice of sale is under control of court and not parties. State ex rel. Elliott v. Holliday, 35 Neb. 327, 53 N.W. 142 (1892).

Section applies only to mortgage and tax foreclosures. Cochran v. Cochran, 1 Neb. Unof. 508, 95 N.W. 778 (1901).

Mortgagor retains legal title and substantial interest in mortgaged premises until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2145 - Deed of conveyance; effect; estate conveyed.

25-2145. Deed of conveyance; effect; estate conveyed.

Deed shall thereupon be executed by such sheriff, which shall vest in the purchaser the same estate that would have vested in the mortgagee if the equity of redemption had been foreclosed, and no other or greater; and such deeds shall be as valid as if executed by the mortgagor and mortgagee, and shall be an entire bar against each of them and all parties to the suit in which the decree for such sale was made, and against their heirs respectively, and all persons claiming under such heirs.

Confirmation of sale vests in purchaser estate that would have been vested in mortgagee if equity of redemption had been foreclosed. Mauzy v. Elliott, 146 Neb. 865, 22 N.W.2d 142 (1946).

The purchaser at a foreclosure sale buys all the interests of all parties to the suit. George v. Pracheil, 92 Neb. 81, 137 N.W. 880 (1912).

Deed transfers every right and interest in the property of all parties to action, unless otherwise provided. Arterburn v. Beard, 86 Neb. 733, 126 N.W. 379 (1910).

Deed is subject to rights of parties not served. Kerr v. McCreary, 84 Neb. 315, 120 N.W. 1117 (1909).

Deed conveys all interest of mortgagor, and grantee need not account to junior mortgagee, not party to action, where latter is not seeking to redeem. City of Lincoln v. Lincoln St. Ry. Co., 75 Neb. 523, 106 N.W. 317 (1906).

Foreclosure sale transfers to purchaser every right, title and interest of all the parties to the suit. Hart v. Beardsley, 67 Neb. 145, 93 N.W. 423 (1903).

Mortgagor retains legal title and substantial interest in mortgaged premises until confirmation of sale and execution of deed, and may redeem at any time before order of confirmation becomes final. United States Nat. Bank of Omaha v. Pamp, 83 F.2d 493 (8th Cir. 1936).



25-2146 - Sale; proceeds; how applied.

25-2146. Sale; proceeds; how applied.

The proceeds of every sale made under a decree in equity shall be applied to the discharge of the debt adjudged by such court to be due, and of the costs awarded, and if there be any surplus, it shall be brought into court for the use of the defendant, or of the persons entitled thereto, subject to the order of the court.

District court has jurisdiction over distribution of proceeds of mortgage foreclosure sale. Mauzy v. Elliott, 146 Neb. 865, 22 N.W.2d 142 (1946).

Where plaintiff bid in the property at foreclosure sale, he cannot apply interest coupons, not included in the decree, to reduce the surplus which he must pay into court above the amount due on his lien. DeMoulin Loan & Inv. Co. v. McLain, 107 Neb. 858, 187 N.W. 123 (1922).

Court may bring in all necessary parties to complete distribution of surplus. Montague v. Marunda, 71 Neb. 805, 99 N.W. 653 (1904).

Sheriff is custodian of proceeds until confirmation; then it is his duty to pay to parties entitled. Craw v. Abrams, 68 Neb. 546, 94 N.W. 639 (1903), affirmed on rehearing 68 Neb. 553, 97 N.W. 296 (1903).

Junior mortgagee, not party to foreclosure, may claim surplus. Milligan v. Gallen, 64 Neb. 561, 90 N.W. 541 (1902).

There should be ratable application to all notes secured by mortgage though some were outlawed, where security is insufficient. Patrick v. National Bank of Commerce, 63 Neb. 200, 88 N.W. 183 (1901).

Entire proceeds of sale are subject to order of court until paid out. Conley v. State, 46 Neb. 187, 64 N.W. 708 (1895).

Officer selling property has no authority to sell on credit unless authorized by express terms of decree or statute. Hooper v. Castetter, 45 Neb. 67, 63 N.W. 135 (1895).



25-2147 - Sale; proceeds; surplus; disposition.

25-2147. Sale; proceeds; surplus; disposition.

If such surplus, or any part thereof, shall remain in the court for the term of three months without being applied for, the court may direct the same to be put out at interest under the direction of the court for the benefit of the defendant, his representative or assigns, to be paid to them by the order of such court.



25-2148 - Payment by defendant of sums due; effect.

25-2148. Payment by defendant of sums due; effect.

Whenever a complaint is filed for the satisfaction or foreclosure of any mortgage, upon which there is due any interest on any portion or installment of the principal, and there are other portions or installments to become due subsequently, the complaint shall be dismissed upon the defendant's bringing into court, at any time before the decree of sale, the principal and interest due, with costs.

Stipulation in mortgage accelerating debt for failure to pay interest or taxes will be enforced. Crawford v. Houser, 115 Neb. 62, 211 N.W. 165 (1926).

Holder may foreclose when any installment has become due; statute begins to run on each when due. Nares v. Bell, 66 Neb. 606, 92 N.W. 571 (1903).

Deposit of money with clerk of court in vacation did not extinguish indebtedness. Commercial Investment Co. v. Peck, 53 Neb. 204, 73 N.W. 452 (1897).



25-2149 - Payment by defendant of sums due; stay; decree.

25-2149. Payment by defendant of sums due; stay; decree.

If, after a decree for sale, entered against a defendant in such case, he shall bring into court the principal and interest due, with costs, the proceedings in the suit shall be stayed, but the court shall enter a decree of foreclosure and sale, to be enforced by a further order of the court, upon a subsequent default in the payment of any portion or installment of the principal, or any interest thereafter to grow due.

Section is applicable only to cases where foreclosure is for interest or part of principal. It was not intended to relieve party from forfeiture. Beisel v. Artman, 10 Neb. 181, 4 N.W. 1011 (1880).



25-2150 - Reference to sheriff; sale of premises in parcels; decree; effect.

25-2150. Reference to sheriff; sale of premises in parcels; decree; effect.

If the defendant shall not bring into court the amount due, with costs, or if for any other cause a decree shall pass for the complainant, the court may direct a reference to a sheriff to ascertain and report the situation of the mortgaged premises, or may determine the same on oral or other testimony, and if it shall appear that the same can be sold in parcels, without injury to the parties, the decree shall direct so much of the mortgaged premises to be sold as will be sufficient to pay the amount then due on such mortgage, with costs, and such decree shall remain a security for any subsequent default.



25-2151 - Default in payment of installments subsequent to decree; order of sale.

25-2151. Default in payment of installments subsequent to decree; order of sale.

If, in the case mentioned in section 25-2150, there shall be any default subsequent to such decree in the payment of any portion or installment of the principal, or any interest due upon such mortgage, the court may, upon the complaint of the complainant, by a further order, founded upon such first decree, direct a sale of so much of the mortgaged premises to be made, under such decree, as will be sufficient to satisfy the amount so due, with the costs of such complaint and subsequent proceedings thereon, and the same proceedings may be had as often as a default shall happen.



25-2152 - Sale of entire property; when ordered.

25-2152. Sale of entire property; when ordered.

If in any of the foregoing cases, it shall appear to the court that the mortgaged premises are so situated that a sale of the whole will be most beneficial to the parties, the decree shall, in the first instance, be entered for the sale of the whole premises accordingly.

Where no such finding and decree, tracts must be appraised and sold separately. Rohrer v. Fassler, 2 Neb. Unof. 262, 96 N.W. 523 (1902).



25-2153 - Sale of entire property; proceeds; disposition.

25-2153. Sale of entire property; proceeds; disposition.

In such case the proceeds of such sale shall be applied as well to the interest, portion, or installment of the principal due as towards the whole or residue of the sum secured by such mortgage, and not due and payable at the time of such sale; and if such residue does not bear interest, then the court may direct the same to be paid with a rebate of the legal interest, for the time during which such residue shall not be due and payable; or the court may direct the balance of the proceeds of such sale, after paying the sum due, with costs, to be put out at interest, for the benefit of the complainant, to be paid to him as the installments or portions of the principal or interest may become due, and the surplus for the benefit of the defendant, his representative, or assigns, to be paid to them on the order of the court.



25-2154 - Satisfaction or payment; certificate; delivery to register of deeds; duties of clerk of district court; fee of register of deeds.

25-2154. Satisfaction or payment; certificate; delivery to register of deeds; duties of clerk of district court; fee of register of deeds.

In all cases of foreclosure of mortgages in the several counties in the state, it shall be the duty of the clerk of the district court, on the satisfaction or payment of the amount of the decree, to forward to the register of deeds a certificate setting forth the names of parties, plaintiff and defendant, descriptions of the premises mentioned in the decree, and the book and page where the mortgage foreclosed is recorded. For such certificate the clerk of the district court shall collect, until January 1, 2018, the fee required pursuant to section 33-109 for recording the certificate or, on and after January 1, 2018, a fee of three dollars. Such amount shall be taxed as part of the costs in the case, and such sum shall be paid to the register of deeds as the fee for recording the certificate.

Certificate issued by clerk on own motion before satisfaction of mortgage does not cancel same in favor of one with notice of facts. Ryan v. West, 63 Neb. 894, 89 N.W. 416 (1902).

If a false certificate is recorded, it does not suspend execution of decree for foreclosure and sale. Clark & Leonard Inv. Co. v. Hamilton, 54 Neb. 95, 74 N.W. 430 (1898).



25-2155 - Satisfaction or payment; certificate; recording and indexing; duties of register of deeds.

25-2155. Satisfaction or payment; certificate; recording and indexing; duties of register of deeds.

It shall be the duty of the register of deeds on receipt of the certificate mentioned in section 25-2154 to enter the same upon his numerical index, and record the same in the mortgage record of his office.



25-2156 - Writ of mandamus; to whom issued.

25-2156. Writ of mandamus; to whom issued.

The writ of mandamus may be issued to any inferior tribunal, corporation, board or person, to compel the performance of an act which the law specifically enjoins as a duty resulting from an office, trust or station. Though it may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, it cannot control judicial discretion.

1. Scope

2. When issued

1. Scope

A duty which a private landowner would have in complying with ordinances placing restrictions on a specific use of property is not a duty that results from any "office, trust or station". State ex rel. City of Alma v. Furnas Cty. Farms, 257 Neb. 189, 595 N.W.2d 551 (1999).

Nothing in these sections governing mandamus indicates a legislative intent to waive sovereign immunity for mandamus actions against a state agency. Henderson v. Department of Corr. Servs., 256 Neb. 314, 589 N.W.2d 520 (1999).

Mandamus only lies to enforce the performance of a ministerial act or duty, and not to control judicial discretion. State ex rel. Wright v. Pepperl, 221 Neb. 664, 380 N.W.2d 259 (1986).

A motion for a writ of mandamus to compel the enforcement of a plea bargain agreement is not properly granted where the relator has the alternative remedy of a motion requesting the district court to enforce the agreement or dismiss the charges brought and where the relator has not entered a guilty plea or taken other action in detrimental reliance upon the agreement. State ex rel. Fortner v. Urbom, 211 Neb. 309, 318 N.W.2d 286 (1982).

A writ of mandamus may require an inferior tribunal to exercise its judgment but it may not control judicial discretion. State ex rel. Stansbery v. Schwasinger, 205 Neb. 457, 289 N.W.2d 506 (1980).

The exercise by county commissioners of their authority to acquire or accept rights-of-way or to establish and/or improve a new road is vested in the sound discretion of the commissioners and may not be compelled by mandamus. State ex rel. Stansbery v. Schwasinger, 205 Neb. 457, 289 N.W.2d 506 (1980).

Mandamus is generally not available for quasi-judicial or discretionary duties, but is available if the duty is ministerial. Singleton v. Kimball County Board of Commissioners, 203 Neb. 429, 279 N.W.2d 112 (1979).

Granting of disability pension under city ordinance in question was judicial in nature; mandamus not a proper remedy upon refusal to grant pension. Watts v. City of Omaha, 184 Neb. 41, 165 N.W.2d 104 (1969).

In absence of special provisions to the contrary, ordinary rules of pleading apply to mandamus. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Judicial discretion cannot be controlled by mandamus. State ex rel. Coulter v. McFarland, 166 Neb. 242, 88 N.W.2d 892 (1958); State ex rel. Cumming County Farm Bureau v. Tighe, 124 Neb. 578, 247 N.W. 419 (1933).

Mandamus is not a preventive remedy but is a coercive writ. State ex rel. Bates v. Morgan, 154 Neb. 234, 47 N.W.2d 512 (1951).

Mandamus is a proper remedy to enforce the performance of a ministerial act. State ex rel. Herman v. City of Grand Island, 145 Neb. 150, 15 N.W.2d 341 (1944).

To warrant issue of mandamus against officer to compel him to act, the duty must be imposed on him by law, it must exist at the time the writ is applied for, and it must be clear. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Writ of prohibition is abolished; mandamus lies where no adequate legal remedy. State ex rel. Parmenter v. Troup, 98 Neb. 333, 152 N.W. 748 (1915).

When duty is made plain by statute, and officer is given no discretion, performance may be compelled by mandamus. State ex rel. Pinkos v. Rice, 98 Neb. 36, 151 N.W. 925 (1915).

Mandamus cannot be used to control discretion of inferior tribunal or board. State ex rel. Davis v. Hoctor, 98 Neb. 15, 151 N.W. 923 (1915).

Writ should be issued in name of state upon relation of party seeking relief. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Mandamus may lie to enforce but not to control judicial action. State ex rel. Reynolds v. Graves, 66 Neb. 17, 92 N.W. 144 (1902).

Mandamus cannot be used to try the title or right to possession of real or personal property. State ex rel. Jones v. Williams, 54 Neb. 154, 74 N.W. 396 (1898).

Court cannot by mandamus control action of county board in the adjustment of claims against a county. State ex rel. Wyckoff v. Merrell, 43 Neb. 575, 61 N.W. 754 (1895).

Mandamus may issue to officer of legislative branch of government. State v. Elder, 31 Neb. 169, 47 N.W. 710 (1891).

Statute of limitations applies. State ex rel. Chem. Nat. Bank v. School Dist. No. 9 of Sherman County, 30 Neb. 520, 46 N.W. 613 (1890).

Mandamus will not issue to a justice of the peace to require him to make an order after the cause has been removed to district court. State ex rel. Rudabeck v. Livsey, 27 Neb. 55, 42 N.W. 762 (1889).

2. When issued

Mandamus is an extraordinary remedy issued to compel the performance of a purely ministerial act or duty, imposed by law upon an inferior tribunal, corporation, board, or person, where (1) the relator has a clear legal right to the relief sought, (2) there is a corresponding clear duty existing on the part of the respondent to perform the act in question, and (3) there is no other plain and adequate remedy available in the ordinary course of law. A grant or denial of mandamus is within the trial court's judicial discretion. An accepted affiliation petition pursuant to section 79-413 et seq. creates duties imposed by law owed to the public which, if ministerial, may be enforced by writ of mandamus. State ex rel. Fick v. Miller, 255 Neb. 387, 584 N.W.2d 809 (1998).

When the purpose of a request to inspect a corporation's books is to ascertain the value of the requesting shareholder's stock, the statutory penalty of 10 percent of the value of that stock for failure to comply is not an adequate remedy at law and a writ of mandamus compelling the corporation to open its books may lie. State ex rel. Lillie v. Cosgriff Co., 240 Neb. 387, 482 N.W.2d 555 (1992).

A writ of mandamus is proper to compel the transportation of nonprofit private school children on a public school district's buses pursuant to section 79-487. State ex rel. Bouc v. School Dist. of City of Lincoln, 211 Neb. 731, 320 N.W.2d 472 (1982).

Before a peremptory writ of mandamus may issue, it must appear to the court that (1) a duty is imposed by law; (2) the duty exists at the time the writ is applied for; and (3) the duty to act is clear. State ex rel. Neb. Nurses Assn. v. State Board of Nursing, 205 Neb. 792, 290 N.W.2d 453 (1980); State ex rel. Blome v. Bridgeport Irr. Dist., 205 Neb. 97, 286 N.W.2d 426 (1979).

A writ of mandamus may be issued to compel performance of act specifically provided by law. State ex rel. Agricultural Extension Service v. Miller, 182 Neb. 285, 154 N.W.2d 469 (1967).

Mandamus will not lie where city council acted in executive or administrative capacity to make operative the provisions of a state law already existing. State ex rel. Nelson v. Butler, 145 Neb. 638, 17 N.W.2d 683 (1945).

After the statutory period for appeal by a taxpayer has passed, one in whose favor a claim has been duly allowed by a county board may by mandamus compel the issuance of a warrant for the payment of such claim. State ex rel. Campbell v. Slavik, 144 Neb. 633, 14 N.W.2d 186 (1944).

In the enforcement of judgments against municipal corporations, mandamus is a substitute for execution, and may properly be used to enforce satisfaction of a judgment against a county. State ex rel. Warren v. Raabe, 140 Neb. 16, 299 N.W. 338 (1941).

Mandamus lies to compel issuance of certificate of registration for practice of engineering and architecture, where certificate is unreasonably and arbitrarily refused by board of examiners. Downs v. Nebraska State Board of Examiners, 139 Neb. 23, 296 N.W. 151 (1941).

Mandamus will lie to compel a public officer to perform a ministerial duty. State ex rel. Cashman v. Carmean, 138 Neb. 819, 295 N.W. 801 (1941).

Mandamus is proper remedy to enforce stockholder's right to inspect books and records of state bank, remedy by inspection and copying being inadequate. State ex rel. Charvat v. Sagl, 119 Neb. 374, 229 N.W. 118 (1930).

Mandamus will not lie to compel county court to vacate order denying jury trial to one charged with liquor offense, in view of adequate legal remedy. State ex rel. Garton v. Fulton, 118 Neb. 400, 225 N.W. 28 (1929).

Mandamus lies to compel railroad company to furnish cars to shipper. State ex rel. Luben v. Chicago & N. W. Ry. Co., 83 Neb. 524, 120 N.W. 163 (1909).

Mandamus is proper to compel one who diverts public water to maintain bridge over canal. Nuckolls County v. Guthrie & Co., 76 Neb. 464, 107 N.W. 779 (1906).

Mandamus lies to compel surrender of records by officer to his successor. State ex rel. Coney v. Hyland, 75 Neb. 767, 107 N.W. 113 (1906).

Mandamus lies to require treasurer to deposit funds in depository bank. State ex rel. First Nat. Bank of Atkinson v. Cronin, 72 Neb. 636, 101 N.W. 325 (1904).

Mandamus lies to compel county to join in repair of county line bridge or unequivocally refuse. Iske v. State ex rel. Pankonin, 72 Neb. 278, 100 N.W. 315 (1904).

Mandamus lies to compel police authorities to prevent open violation of law. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).

Mandamus will lie to enforce discharge of duty by executive state officer. State ex rel. Wright v. Savage, 64 Neb. 684, 90 N.W. 898, 91 N.W. 557 (1902).

Duty imposed upon officer and not upon his successor may be enforced by mandamus after expiration of term. Kas v. State ex rel. School Dist. No. 1, Sarpy County, 63 Neb. 581, 88 N.W. 776 (1902).

Mandamus lies to compel school board to execute district's command. Krull v. State ex rel. Furgason, 59 Neb. 97, 80 N.W. 272 (1899).

Mandamus lies to reinstate pupil in school. Jackson v. State ex rel. Majors, 57 Neb. 183, 77 N.W. 662 (1898).

Mandamus is proper remedy by county to compel county officer to report fees. State ex rel. Wayne County v. Russell, 51 Neb. 774, 71 N.W. 785 (1897).

Mandamus may be used to compel erection of viaduct in metropolitan city. Chicago, B. & Q. R. R. Co. v. State ex rel. City of Omaha, 47 Neb. 549, 66 N.W. 624 (1896).

Mandamus is proper remedy to compel canvassing board to reconvene and correct canvass of returns. State ex rel. Welty v. McFadden, 46 Neb. 668, 65 N.W. 800 (1896).

Mandamus lies to compel approval of official bonds. State ex rel. Horne v. Holcomb, 46 Neb. 88, 64 N.W. 437 (1895).

Relator must trace his right through a public duty of respondent and not his private obligation. State ex rel. Gillilan v. Home St. Ry. Co., 43 Neb. 830, 62 N.W. 225 (1895).

Mandamus lies to compel county to repair bridge. Dutton v. State ex rel. Pankonin, 42 Neb. 804, 60 N.W. 1042 (1894).

Mandamus will lie to enforce duty which law enjoins when respondent in default. Strunk v. State ex rel. Lippi, 33 Neb. 322, 50 N.W. 14 (1891).

Mandamus lies to compel payment of official salaries. Von Forel v. State, 4 Neb. Unof. 843, 96 N.W. 648 (1903).



25-2157 - Writ; when not issued.

25-2157. Writ; when not issued.

The writ of mandamus may not be issued in any case where there is a plain and adequate remedy in the ordinary course of the law. It may issue on the information of the party beneficially interested.

1. Adequate remedy at law

2. When not issued

1. Adequate remedy at law

For writ of mandamus to issue, there must be no other plain and adequate remedy available in the ordinary course of law. State ex rel. Fick v. Miller, 255 Neb. 387, 584 N.W.2d 809 (1998).

Mandamus is not available if there is an adequate remedy at law. Little v. Board of County Commissioners of Cherry County, 179 Neb. 655, 140 N.W.2d 1 (1966).

Where there is another adequate remedy, mandamus is not available. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

The writ of mandamus may not be issued in any case where there is a plain and adequate remedy in the ordinary course of the law. State ex rel. Campbell v. Slavik, 144 Neb. 633, 14 N.W.2d 186 (1944); State ex rel. Cuming Co. Farm Bureau v. Tighe, 124 Neb. 578, 247 N.W. 419 (1933).

Writ of mandamus may not be issued in case where police officer alleges he has been illegally suspended by city council, as he has adequate remedy at law. State ex rel. Sutton v. Towl, 127 Neb. 848, 257 N.W. 263 (1934).

Writ will not issue to review action of inferior court, or to coerce judicial discretion, where there is adequate legal remedy. State ex rel. Garton v. Fulton, 118 Neb. 400, 225 N.W. 28 (1929).

Mandamus is not the proper remedy to correct errors in assessments for special benefits by equalization board. State ex rel. Funke v. Lancaster County, 110 Neb. 635, 194 N.W. 807 (1923).

Correct practice is to issue writ in the name of the state upon the relation of the party claiming the relief sought. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Appeal from county board of equalization is adequate; test of adequacy stated. State ex rel. Mickey v. Drexel, 75 Neb. 751, 107 N.W. 110 (1906).

Remedy by appeal from action of county board on claim is adequate; mandamus will not be allowed. Mitchell v. County of Clay, 69 Neb. 779, 96 N.W. 673 (1903), reversed on rehearing 69 Neb. 795, 98 N.W. 662 (1904).

Mandamus to compel issuance of warrant would not issue where adequate remedy at law existed. Horton v. State ex rel. Hayden, 60 Neb. 701, 84 N.W. 87 (1900).

Where county board of equalization could grant relief, mandamus will not lie. State ex rel. Young v. Osborn, 60 Neb. 415, 83 N.W. 357 (1900).

Mandamus is not allowed where statute has provided special remedy. Nebraska Tel. Co. v. State ex rel. Yeiser, 55 Neb. 627, 76 N.W. 171 (1898).

Mandamus will not lie in first instance in Supreme Court to compel action by clerk of district court. State ex rel. Solman v. Moores, 29 Neb. 122, 45 N.W. 278 (1890).

Right of review or appeal prevents mandamus. State ex rel. Neeland v. Follmer, 4 Neb. Unof. 376, 94 N.W. 103 (1903).

Mandamus will not issue to compel vacation of order granting new trial, as appeal is adequate remedy. State ex rel. Chadron L. & B. Assn. v. Westover, 2 Neb. Unof. 768, 89 N.W. 1002 (1902).

2. When not issued

A writ of mandamus is an extraordinary remedy and may not be issued in any case where there is a plain and adequate remedy in the ordinary course of the law. State ex rel. Greyhound Lines, Inc. v. City of Omaha, 227 Neb. 676, 419 N.W.2d 539 (1988).

Mandamus will not lie to compel a city to revoke a development permit it has issued. Larson v. City of Omaha, 226 Neb. 751, 415 N.W.2d 115 (1987).

The mere fact that there is another remedy at law will not prevent the issuance of a writ of mandamus unless the other remedy is adequate to afford relief upon the very subject matter involved. State ex rel. Herman v. City of Grand Island, 145 Neb. 150, 15 N.W.2d 341 (1944).

Judgment for debt against county is a condition precedent to issuance of writ of mandamus to make levy for its payment. State ex rel. Warren v. Raabe, 140 Neb. 16, 299 N.W. 338 (1941).

Where remedy by inspection and copying books and papers is inadequate, mandamus will lie to enforce stockholder's right to inspect books and records of state bank. State ex rel. Charvat v. Sagl, 119 Neb. 374, 229 N.W. 118 (1930).

Discretion of state board in awarding contract to lowest responsible bidder will not be controlled by mandamus. State ex rel. Neb. Building & Inv. Co. v. Board of Comrs. of State Institutions, 105 Neb. 570, 181 N.W. 530 (1921).

Mandamus will not lie to compel president pro tem of city council to name standing committees when duty is not enjoined by law. State ex rel. Bishop v. Dunn, 76 Neb. 155, 107 N.W. 236 (1906).

Mandamus does not lie to determine title to office. State ex rel. Coney v. Hyland, 75 Neb. 767, 107 N.W. 113 (1906); State ex rel. Truesdell v. Plambeck, 36 Neb. 401, 54 N.W. 667 (1893).

Mandamus is not proper to correct error of including irrelevant matter in bill of exceptions. State ex rel. Cobb v. Fawcett, 64 Neb. 496, 90 N.W. 250 (1902).

Mandamus will not lie to compel county board to construct drainage ditch, where relator is not shown to be interested. Van Horn v. State ex rel. Allen, 51 Neb. 232, 70 N.W. 941 (1897).

Mandamus lies to compel action, not to correct errors committed by court or other judicial body. McGee v. State ex rel. North American Cattle Co., 32 Neb. 149, 49 N.W. 220 (1891).

Mandamus will not lie to compel payment of dormant judgment. State ex rel. Craig v. School Dist. No. 2 of Phelps County, 25 Neb. 301, 41 N.W. 155 (1888).

Mandamus will not lie to compel building of railroad station. State ex rel. Moore v. Chicago, St. P., M. & O. R. R. Co., 19 Neb. 476, 27 N.W. 434 (1886).



25-2158 - Alternative and peremptory writs.

25-2158. Alternative and peremptory writs.

The writ is either alternative or peremptory. The alternative writ must state concisely the facts showing the obligation of the defendant to perform the act, and his omission to perform it, and command him, that immediately upon the receipt of the writ, or at some other specified time, he do the act required to be performed, or show cause before the court whence the writ issued, at a specified time and place, why he has not done so; and that he then and there return the writ, with his certificate of having done as he is commanded. The peremptory writ must be in a similar form, except that the words requiring the defendant to show cause why he has not done as commanded must be omitted.

Alternative writ should contain an order to show cause. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Two types of writs of mandamus are recognized and defined. State ex rel. Beck v. Chicago, St. P., M. & O. Ry. Co., 164 Neb. 60, 81 N.W.2d 584 (1957).

Nothing can be contained in the peremptory writ that is not embraced in the alternative writ. State ex rel. Shriver v. Karr, 64 Neb. 514, 90 N.W. 298 (1902).

Peremptory writ must conform strictly to command of alternative writ and clearly show duty to be performed. Laflin v. State ex rel. Gray, 49 Neb. 614, 68 N.W. 1022 (1896).

Alternative writ must state all facts necessary to justify order sought. State ex rel. Mitchell v. School Dist. No. 9 of York County, 8 Neb. 92 (1878).



25-2159 - Peremptory writ; when allowed in first instance.

25-2159. Peremptory writ; when allowed in first instance.

When the right to require the performance of the act is clear and it is apparent that no valid excuse can be given for not performing it, a peremptory mandamus may be allowed in the first instance. In all other cases, the alternative writ must be first issued, except that a peremptory mandamus in the first instance shall not be given in any case involving the delivery of irrigation water if the Director of Natural Resources as defined in section 25-1062.01 is a party.

When right to writ is clear and no excuse can be given for failure to perform duty, peremptory writ may be issued. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Peremptory writ may be issued without notice only where court can take judicial notice that a valid excuse is impossible. State ex rel. Beck v. Chicago, St. P., M. & O. Ry. Co., 164 Neb. 60, 81 N.W.2d 584 (1957).

Peremptory writ without notice should be issued only where legal right to it is clearly shown. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

A peremptory writ of mandamus may issue without notice only where there is no room for controversy as to the right of the applicant thereto, and where judicial notice can be taken that a valid excuse for failure to act cannot be given. State ex rel. Platte Valley Irr. Dist. v. Cochran, 139 Neb. 324, 297 N.W. 587 (1941).

Peremptory writ cannot issue without notice unless court can take judicial notice that defense is impossible. State ex rel. Chicago & N. W. Ry. Co. v. Harrington, 78 Neb. 395, 110 N.W. 1016 (1907).

Relator's right and respondent's duty must clearly appear. State ex rel. Niles v. Weston, 67 Neb. 175, 93 N.W. 182 (1903).

Peremptory writ may issue against public officer without notice but not against officer of private corporation. Horton v. State ex rel. Hayden, 60 Neb. 701, 84 N.W. 87 (1900).

Court may grant peremptory writ at chambers only when right is clear. Mayer v. State ex rel. Wilkinson, 52 Neb. 764, 73 N.W. 214 (1897).

When facts are disputed on hearing to show cause, alternative writ should issue. American Waterworks Co. v. State ex rel. O'Connor, 31 Neb. 445, 48 N.W. 64 (1891).



25-2160 - Peremptory writ; motion; affidavit required; notice; order to show cause; actions involving irrigation water.

25-2160. Peremptory writ; motion; affidavit required; notice; order to show cause; actions involving irrigation water.

The motion for the writ must be made upon affidavit. The court may require a notice of the application to be given to the adverse party, may grant an order to show cause why it should not be allowed, or may grant the writ without notice. No peremptory writ of mandamus shall be allowed in any case involving the delivery of irrigation water if the Director of Natural Resources, as defined in section 25-1062.01, is a party unless notice by either registered or certified mail has been given, as provided therein, seventy-two hours prior to the time of hearing to the director and division supervisor in the water division created by section 61-212 in which the action is brought and to all appropriators whose rights to the delivery of water might in any manner be affected, of the time and place of the hearing. In such case, any person, natural or artificial, injured or likely to be injured by the granting of such writ, may intervene in such action at any stage of the proceedings and become a party to such litigation.

A verification which is a part of an affidavit upon which a writ of mandamus is sought must be positively verified, and a verification based upon mere belief is inadequate. State ex rel. Van Cleave v. City of No. Platte, 213 Neb. 426, 329 N.W.2d 358 (1983).

To sustain an application for mandamus, motion for the writ must be made upon affidavit. Little v. Board of County Commissioners of Cherry County, 179 Neb. 655, 140 N.W.2d 1 (1966).

If no alternative writ has been granted, case may be heard on petition and response thereto. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Petition must be filed, and writ allowed by judge. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).

Action is not begun until motion and affidavit, or petition verified positively, filed. State ex rel. Chicago & N. W. Ry. Co. v. Harrington, 78 Neb. 395, 110 N.W. 1016 (1907).

Affidavit upon information and belief is insufficient but is amendable. Steidl v. State ex rel. School Dist. of the City of Crete, 63 Neb. 695, 88 N.W. 853 (1902).

Writ issues upon motion supported by affidavit. State ex rel. Otto v. Commissioners of Lancaster County, 49 Neb. 51, 68 N.W. 336 (1896).

Application must show prior demand and refusal, and facts showing legal duty of respondent. Kemerer v. State ex rel. Garber, 7 Neb. 130 (1878).



25-2161 - Writ; endorsement of allowance; service; neglect to return; penalty.

25-2161. Writ; endorsement of allowance; service; neglect to return; penalty.

The allowance of the writ must be endorsed thereon, signed by a judge of the court granting it, and the writ must be served personally upon the defendant. If the defendant duly served neglects to return the same, he shall be proceeded against, as for a contempt.

This section does not authorize judge to issue writ. Clerk of district court issues writ, authenticated by seal of the court. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).



25-2162 - Alternative writ; answer.

25-2162. Alternative writ; answer.

On the return day of the alternative writ, or such further day as the court may allow, the party on whom the writ shall have been served may show cause, by answer made, in the same manner as an answer to a complaint in a civil action.

The alternative writ and answer thereto constitute the pleadings. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).



25-2163 - Peremptory writ; when issued; failure to answer, effect; pleading new matter, effect.

25-2163. Peremptory writ; when issued; failure to answer, effect; pleading new matter, effect.

If no answer be made, a peremptory mandamus must be allowed against the defendant. If an answer be made containing new matter, the same shall not in any respect conclude the plaintiff, who may, on the trial or other proceeding, avail himself of any valid objection to its sufficiency, or may countervail it by proof, either in direct denial or by way of avoidance.

If no answer is filed to alternative writ, peremptory writ must be allowed. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Plaintiff may avail himself of any valid objection to new matter contained in the answer. State ex rel. Seth Thomas Clock Co. v. Board of County Commissioners of Cass County, 60 Neb. 566, 83 N.W. 733 (1900).



25-2164 - Pleadings; trial.

25-2164. Pleadings; trial.

No other pleading or written allegation is allowed than the writ and answer. These are the pleadings in the case, and have the same effect and are to be construed and may be amended in the same manner as pleadings in a civil action; and the issues thereby joined must be tried, and the further proceedings thereon had in the same manner as in a civil action.

1. Pleadings

2. Trial

1. Pleadings

The alternative writ and the answer constitute the pleadings. State ex rel. Krieger v. Board of Supervisors of Clay County, 171 Neb. 117, 105 N.W.2d 721 (1960).

Where no ruling was made on demurrer to return and trial was had, demurrer was held to have been waived. State ex rel. League of Municipalities v. Loup River Public Power Dist., 158 Neb. 160, 62 N.W.2d 682 (1954).

Difference between alternative and peremptory writ did not prejudice defendant. State ex rel. City of Grand Island v. Union Pacific R. R. Co., 152 Neb. 772, 42 N.W.2d 867 (1950).

In mandamus proceedings no pleading is authorized other than writ and the answer; intervention should be denied. State ex rel. Randall v. Hall, 125 Neb. 236, 249 N.W. 756 (1933).

Demurrer to alternative writ is irregular, but is treated as admission of facts alleged in writ. State ex rel. Glatfelter v. Hart, 106 Neb. 61, 182 N.W. 567 (1921).

Demurrer is proper method to assail defective petition for mandamus. State ex rel. Kelley v. Ferguson, 95 Neb. 63, 144 N.W. 1039 (1914).

Demurrer is proper to test sufficiency of petition. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Issuance of new writ to amend old is not commencement of new action. Kas v. State ex rel. School Dist. No. 1 of Sarpy County, 63 Neb. 581, 88 N.W. 776 (1902).

No pleading other than writ and the answer is allowed. State ex rel. Wayne County v. Russell, 51 Neb. 774, 71 N.W. 785 (1897).

Upon defendant's demurrer, writ only is considered. King v. State ex rel. School Dist. No. 1 of Hall County, 50 Neb. 66, 69 N.W. 307 (1896).

Material averment in application, not denied in the answer, must be taken as true. State ex rel. Marquett, Deweese & Hall v. Baushausen, 49 Neb. 558, 68 N.W. 950 (1896).

2. Trial

Mandamus is law action, and motion for new trial is necessary. State ex rel. McKee v. Porter, 90 Neb. 233, 133 N.W. 189 (1911).

Liberal rules of amendment provided by code apply to mandamus proceeding. State ex rel. Shriver v. Karr, 64 Neb. 514, 90 N.W. 298 (1902).

Jury trial is not demandable as matter of right. Mayer v. State ex rel. Wilkinson, 52 Neb. 764, 73 N.W. 214 (1897).

Facts cannot be tried on affidavits over objection. American Waterworks Co. v. State ex rel. O'Connor, 31 Neb. 445, 48 N.W. 64 (1891).

A motion for summary judgment is a proper procedural device in an action for a writ of mandamus. Russell v. Clarke, 15 Neb. App. 221, 724 N.W.2d 840 (2006).



25-2165 - Judgment for plaintiff; damages; peremptory writ granted; costs and attorney's fees, authorized.

25-2165. Judgment for plaintiff; damages; peremptory writ granted; costs and attorney's fees, authorized.

If judgment be given for the plaintiff, he or she shall recover the damages which he or she shall have sustained, to be ascertained by the court or a jury, or by referees, in a civil action, and a peremptory mandamus shall also be granted to him or her without delay. In addition to damages the court may also award costs and reasonable attorney's fees. The costs and attorney's fees shall be paid by the governmental body represented by the public official or employee.

The right of a plaintiff to an award of attorney fees is dependent upon the plaintiff's having recovered judgment. State ex rel. PROUD v. Conley, 236 Neb. 122, 459 N.W.2d 222 (1990).

Attorney's fee is not allowable as "damages" where judgment is given for plaintiff hereunder. State ex rel. Charvat v. Sagl, 119 Neb. 374, 229 N.W. 118 (1930).



25-2166 - Recovery of damages; effect upon right of action.

25-2166. Recovery of damages; effect upon right of action.

A recovery of damages by virtue of this chapter, against a party, who shall have made a return to a writ of mandamus, is a bar to any other action against the same party for the making of such return.



25-2167 - Peremptory writ directed to public officials; imposition of fine; payment; effect.

25-2167. Peremptory writ directed to public officials; imposition of fine; payment; effect.

Whenever a peremptory mandamus is directed to any public officer, body or board, commanding the performance of any public duty, specially enjoined by law, if it appear to the court that such officer, or any member of such body or board, has without just excuse refused or neglected to perform the duty so enjoined, the court may impose a fine not exceeding five hundred dollars upon every such officer, or member of such body or board. Such fine, when collected, shall be paid into the treasury of the county where the duty ought to have been performed; and the payment thereof is a bar to an action for any penalty incurred by such officer, or member of such body or board, by reason of his refusal or neglect to perform the duty so enjoined.



25-2168 - Right of private persons to bring action.

25-2168. Right of private persons to bring action.

Any private person may on his own relation sue out writs of mandamus without application to the prosecuting attorney.

Private person may on his own relation bring mandamus action. McFarland v. State, 165 Neb. 487, 86 N.W.2d 182 (1957).

Writ is issued in name of state, upon relation of party seeking relief. City of Crawford v. Darrow, 87 Neb. 494, 127 N.W. 891 (1910).

Party may bring mandamus in name of state on his relation. State ex rel. Levy v. Spicer, 36 Neb. 469, 54 N.W. 849 (1893).



25-2169 - Action by private person; costs.

25-2169. Action by private person; costs.

Private persons suing out writs of mandamus, under the provisions of sections 25-2156 to 25-2168, shall be liable for costs as in civil cases.



25-2170 - Complaint for partition; parties; allegations.

25-2170. Complaint for partition; parties; allegations.

The complaint shall describe the property, and the several interests and estates of the several joint owners, or lessees thereof, if known. All tenants in common, joint tenants, or lessees of any estate in land or interest therein, or of any mineral, coal, petroleum, or gas rights, may be compelled to make or suffer partition of such estate or estates in the manner hereinafter prescribed.

1. Right to partition

2. Procedure

3. Attorney's fees

1. Right to partition

The removal of minerals whether held in solution upon the land or resting in the soil or subsurface, is the removal of a component part of the real estate itself. The severance changes the character of the property, but it remains real estate until detached. Wheelock & Manning OO Ranches, Inc. v. Heath, 201 Neb. 835, 272 N.W.2d 768 (1978).

Once joint title in real estate is established, partition may be had as a matter of law. Yunghans v. O'Toole, 199 Neb. 317, 258 N.W.2d 810 (1977).

A life tenant who owns no other interest in the property cannot compel partition over objection of remaindermen. Dixon v. Dixon, 189 Neb. 212, 202 N.W.2d 180 (1972).

Lessee for a term of years cannot prevent partition where life tenant fails to object to partition. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).

Joint tenants and tenants in common of a future interest, subject to an outstanding life estate in the whole of the premises, may bring or be compelled to suffer partition. Baskins v. Krepcik, 153 Neb. 36, 43 N.W.2d 624 (1950).

When there is outstanding estate for life vested in another to the whole of the premises for which partition is sought, a remainderman cannot maintain partition over the objection of the holder of the life estate. Bodeman v. Cary, 152 Neb. 506, 41 N.W.2d 797 (1950).

This state enacted partition statute to give parties the right to sale of property and division of proceeds where partition in kind could not be made without great prejudice to the owners. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).

Each joint tenant is entitled to partition of estate continuing during life of all tenants; on death of one of two joint tenants, survivor takes all. Arthur v. Arthur, 115 Neb. 781, 215 N.W. 117 (1927).

Life tenant and remaindermen cannot require other remaindermen to submit to partition against their will, contrary to will restricting right. Freeland v. Andersen, 114 Neb. 822, 211 N.W. 167 (1926).

Remaindermen cannot maintain partition over objection of life tenant. Weddingfeld v. Weddingfeld, 109 Neb. 729, 192 N.W. 227 (1923).

Partition is not maintainable in violation of plaintiff's agreement or of restriction imposed by grantor. Wicker v. Moore, 79 Neb. 755, 113 N.W. 148 (1907).

Only joint tenant or tenant in common may maintain action; administrator cannot. Phillips v. Dorris, 56 Neb. 293, 76 N.W. 555 (1898); Barr v. Lamaster, 48 Neb. 114, 66 N.W. 1110 (1896).

Compulsory partition is matter of right of any tenant; co-reversioners may partition. Oliver v. Lansing, 50 Neb. 828, 70 N.W. 369 (1897).

2. Procedure

Petition in action for partition was not defective because of failure to allege joint tenancy where facts were alleged in detail setting out the interests of the parties. Giles v. Sheridan, 179 Neb. 257, 137 N.W.2d 828 (1965).

One of several tenants in common has an absolute right to a partition of real estate, in the absence of an agreement or other impediment to the contrary, and such action may be brought by the guardian of an incompetent person who is a tenant in common. Windle v. Kelly, 135 Neb. 143, 280 N.W. 445 (1938).

Where there is an estate for life vested in a third person in the whole of the premises of which partition is sought a remainderman cannot maintain an action in partition over the objection of the holder of the life estate. Bartels v. Seefus, 132 Neb. 841, 273 N.W. 485 (1937).

It is error to order partition, over objection of some beneficiaries, of land conveyed in trust to pay rents and profits to beneficiaries and to sell land within trustee's discretion; if trustee dies, successor should be appointed. Heiser v. Brehm, 117 Neb. 472, 221 N.W. 97 (1928).

3. Attorney's fees

Where partition proceedings are amicable and for the benefit of all parties in interest, an attorney's fee should be allowed even though there is a contest between the parties over whether property sold for fair value at partition sale. Wilcox v. Halligan, 141 Neb. 643, 4 N.W.2d 750 (1942).



25-2170.01 - Who may compel partition.

25-2170.01. Who may compel partition.

Any joint owner of any real estate or of any interest therein or of any mineral, coal, petroleum, or gas rights, whether held in fee or by lease or otherwise, may compel a partition thereof in the manner provided in sections 25-2170 to 25-21,111.

Partition, if well founded, is an absolute right, and a conservator need not obtain a license to so act. Cofer v. Perkins, 199 Neb. 327, 258 N.W.2d 807 (1977).

A life tenant who owns no other interest in the property cannot compel partition over objection of remaindermen. Dixon v. Dixon, 189 Neb. 212, 202 N.W.2d 180 (1972).

Action to partition mineral interests in lands was authorized by this section. Phillips v. Phillips, 170 Neb. 733, 104 N.W.2d 52 (1960).

Lessee for term of years holding an entire interest in lease has no leasehold to partition. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2171 - Complaint; unknown owners or interests; allegations.

25-2171. Complaint; unknown owners or interests; allegations.

If the number of shares or interests is known, but the owners thereof are unknown, or if there are, or are supposed to be, any interests which are unknown, contingent or doubtful, these facts shall be set forth in the complaint with reasonable certainty.



25-2172 - Parties; lienholders.

25-2172. Parties; lienholders.

Creditors having a specific or general lien upon all or any portion of the property may or may not be made parties, at the option of the plaintiff.

Plaintiff in partition suit may at his option make holder of tax lien a party to the suit. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

Creditor having a specific or a general lien upon property being partitioned may or may not be made a party at the option of the plaintiff. Majerus v. Santo, 143 Neb. 774, 10 N.W.2d 608 (1943).



25-2173 - Liens upon undivided interests; lien for costs paramount.

25-2173. Liens upon undivided interests; lien for costs paramount.

If the lien is upon one or more undivided interests of any of the parties, it shall, after partition or sale, remain a charge upon those particular interests or the proceeds thereof. But the due proportion of costs is a charge upon those interests paramount to all other liens.

Proceeds are not exempt as personalty against judgment lien. First Nat. Bank of Albion v. Snyder, 2 Neb. Unof. 136, 96 N.W. 285 (1901).



25-2174 - Answer; contents.

25-2174. Answer; contents.

The answers of the defendants must state, among other things, the amount and nature of their respective interests. They may deny the interest of any of the plaintiffs, and by supplemental pleading, if necessary, may deny the interests of any of the other defendants.

Where plaintiff bases action on legal title, defendant may set up in answer equitable defense thereto. Lynch v. Lynch, 18 Neb. 586, 26 N.W. 390 (1886).



25-2175 - Repealed. Laws 2002, LB 876, § 92.

25-2175. Repealed. Laws 2002, LB 876, § 92.



25-2176 - Trial; costs.

25-2176. Trial; costs.

Issues may thereupon be joined and tried between any of the contesting parties, the question of costs on such issues being regulated between the contestants agreeably to the principles applicable to other cases.

Issues may be joined and trial had between any of contesting parties to the suit. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).



25-2177 - Trial; proof.

25-2177. Trial; proof.

Each of the parties appearing, whether as plaintiff or defendant, must exhibit his documentary proof of title, if he has any, and must file the same, or copies thereof, with the clerk.

Method of proving claims of both plaintiffs and defendants is provided. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

In partition suit, each party must exhibit his documentary proof of title. Frankenberger v. Holm, 154 Neb. 80, 46 N.W.2d 901 (1951).

Filing documentary evidence is not jurisdictional. Kazebeer v. Nunemaker, 82 Neb. 732, 118 N.W. 646 (1908).



25-2178 - Pleadings; when taken as true.

25-2178. Pleadings; when taken as true.

If the statements in the complaint are not denied in the answer or contradicted by the documentary proof exhibited, they shall be taken as true.

Uncontroverted statements in petition and answer will be taken as true. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

Court should first enter judgment confirming shares before determining whether or not partition is practicable. Burke v. Cunningham, 42 Neb. 645, 60 N.W. 903 (1894).



25-2179 - Judgment.

25-2179. Judgment.

After all the shares and interests of the parties have been settled in any of the methods aforesaid, judgment shall be rendered confirming those shares and interests, and directing partition to be made accordingly.

An affirmative judgment in favor of a cross-petitioner on a tax sale certificate can be obtained in a partition suit. Fairley v. Kemper, 174 Neb. 565, 118 N.W.2d 754 (1962).

Where partition suit is amicable and for benefit of all parties, court may allow a reasonable attorney's fee to be paid by parties in proportion to their interests. Mabry v. Mudd, 132 Neb. 610, 272 N.W. 574 (1937).

When partition has been ordered, no appeal lies until same has been effected and confirmed. Peterson v. Damoude, 98 Neb. 370, 152 N.W. 786 (1915); Peterson v. Damoude, 95 Neb. 469, 145 N.W. 847 (1914).

Judgment fixing shares is a final judgment and is res judicata of the interests of the parties. Staats v. Wilson, 76 Neb. 204, 107 N.W. 230 (1906).



25-2180 - Referee or referees; appointment; duty.

25-2180. Referee or referees; appointment; duty.

Upon entering such judgment the court shall appoint a referee or referees, not exceeding three in number, to make partition into the requisite number of shares.

Referee in partition is an officer of the court. Knouse v. Knouse, 157 Neb. 748, 61 N.W.2d 388 (1953).

Referee in partition is an officer of the court subject to its lawful orders and directions. Siekert v. Soester, 144 Neb. 321, 13 N.W.2d 139 (1944).

Referees in first instance determine practicability of partition. Burke v. Cunningham, 42 Neb. 645, 60 N.W. 903 (1894).

Court may also appoint referee to make accounting. Mills v. Miller, 3 Neb. 87 (1873).



25-2181 - Report of referees.

25-2181. Report of referees.

If it appears to the referee or referees that partition cannot be made without great prejudice to the owners, they shall so report to the court.

Presumption is in favor of partition in kind; however, the character and location of the property, or the amount of interest sought to be assigned, or both, may be such that it will be presumed that partition in kind cannot be made. Nordhausen v. Christner, 215 Neb. 367, 338 N.W.2d 754 (1983).

As between partition in kind or sale of land, partition in kind is preferred. Phillips v. Phillips, 170 Neb. 733, 104 N.W.2d 52 (1960).

The effect of this section, in connection with section 25-2183, is to make uncertain whether property should be partitioned in kind or sold and the proceeds distributed, until a judicial determination of that issue is made by the court. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).

Effect of this section, together with section authorizing court to order sale if satisfied with report, is to make uncertain whether land will be physically divided or sold. Heiser v. Brehm, 117 Neb. 472, 221 N.W. 97 (1928).

Impracticability of partition does not render action adversary; attorney's fees should be allowed if amicable. Smith v. Palmer, 91 Neb. 796, 137 N.W. 843 (1912).



25-2182 - Referees; special allotments; when directed.

25-2182. Referees; special allotments; when directed.

For good and sufficient reasons appearing to the court, the referee or referees may be directed to allot particular portions of the land to particular individuals. In other cases the shares must be made as nearly as possible of equal value.

The trial court is given power to direct the referee to allot particular portions of land to particular individuals, and unless so allotted the shares may be drawn by lot. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).

Court may allot particular portions to particular individuals. McClave v. McClave, 60 Neb. 464, 83 N.W. 668 (1900).

Court may award compensation or charge land where incapable of fair division. Lynch v. Lynch, 18 Neb. 586, 26 N.W. 390 (1886).



25-2183 - Sale; order; place held.

25-2183. Sale; order; place held.

If satisfied with such report the court shall cause an order to be entered directing the referee or referees to sell the premises so situated, and shall also fix the place and terms of sale. The sale may be held at any place in the county in which the action is brought, or if there is land situated in two or more counties, sale may be had in any county in which any part of the real estate is situated.

The effect of this section, in connection with section 25-2181, is to make uncertain whether property should be partitioned in kind or sold and the proceeds distributed, until a judicial determination of that issue is made by the court. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).



25-2184 - Referees; bond; conditions; further security.

25-2184. Referees; bond; conditions; further security.

Before proceeding to sell, the referee or referees shall each give security, to be fixed by the court and to be approved by the clerk of said court or the judge thereof, conditioned for the faithful discharge of his duties. At any time thereafter the court may require further and better security.



25-2185 - Sale of property; notice; procedure.

25-2185. Sale of property; notice; procedure.

The same notice of sale shall be given as when lands are sold on execution by the sheriff, and the sale shall be conducted in like manner, except as to place of sale.

Appraisement is unnecessary. Schick v. Whitcomb, 68 Neb. 784, 94 N.W. 1023 (1903).



25-2186 - Sale of property; report of referee.

25-2186. Sale of property; report of referee.

After completing said sale, the referee or referees must report their proceedings to the court, with a description of the different parcels of land sold to each purchaser, and the price bid therefor, which report shall be filed with the clerk.

Sale may be made prior to report. Schick v. Whitcomb, 68 Neb. 784, 94 N.W. 1023 (1903).



25-2187 - Encumbrances; referee; appointment; report; appeal.

25-2187. Encumbrances; referee; appointment; report; appeal.

If deemed advisable, the court may appoint a referee to inquire into the nature and amount of encumbrances, and report accordingly. From that report an appeal lies to the court.

Referee may inquire into and report as to the nature and the amount of encumbrances. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2188 - Encumbrances; duty of referee; notice of hearing.

25-2188. Encumbrances; duty of referee; notice of hearing.

The referee shall give the parties interested at least five days' notice of the time and place when he will receive proof of the amount of such encumbrances.



25-2189 - Encumbrances; evidence before referee.

25-2189. Encumbrances; evidence before referee.

In taking such proof he may receive, with other evidence, the affidavit of the parties interested.



25-2190 - Encumbrances; payment with consent of owner.

25-2190. Encumbrances; payment with consent of owner.

If any encumbrance is ascertained to exist, the proceeds of the sale of that portion, after the payment of costs, or so much thereof as is necessary, shall, if the owner consents, be paid over to the encumbrancer.

Where there is an encumbrance on a share, proceeds of sale if owner consents may be paid over to encumbrancer. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).

This section shows legislative intent to permit partition subject to outstanding encumbrance such as a life estate. Baskins v. Krepcik, 153 Neb. 36, 43 N.W.2d 624 (1950).

Where there is an estate for life vested in a third person in the whole of the premises of which partition is sought, a remainderman cannot maintain an action in partition over the objection of the holder of the life estate. Bartels v. Seefus, 132 Neb. 841, 273 N.W. 485 (1937).

Widow with life estate cannot compel partition, and demand the value thereof out of proceeds of partition sale, where some remaindermen object. Freeland v. Andersen, 114 Neb. 822, 211 N.W. 167 (1926).

Remaindermen cannot force partition and make life tenant take value of life estate as if it were an encumbrance. Weddingfeld v. Weddingfeld, 109 Neb. 729, 192 N.W. 227 (1923).



25-2191 - Encumbrances; objection of owner to payment; procedure; notice.

25-2191. Encumbrances; objection of owner to payment; procedure; notice.

If the owner objects to the payment of such encumbrance, the money shall be retained or invested by order of the court to await final action in relation to its disposition, and notice thereof shall be forthwith given to the encumbrancer, unless he has already been made a party.

Encumbrancer may be a proper but not a necessary party. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2192 - Issue between owner and encumbrancer; order; effect.

25-2192. Issue between owner and encumbrancer; order; effect.

The court may direct an issue to be made up between the encumbrancer and the owner, which shall be decisive of their respective rights.

Court may direct issues to be made up between encumbrancer and owner of share. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2193 - Encumbrances; life estate or estate for years; settlement in gross; investment of proceeds.

25-2193. Encumbrances; life estate or estate for years; settlement in gross; investment of proceeds.

If an estate for life or years be found to exist as an encumbrance upon any part of said property, and if the parties cannot agree upon the sum in gross which they will consider an equivalent for such estate, the court shall direct the avails of the encumbered property to be invested, and the proceeds to be paid to the encumbrancer during the existence of the encumbrance.

Holder of encumbrance on life estate is entitled to protection according to terms of his contract. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).

Remainderman may not maintain partition over objection of life tenant, but may do so where life tenant does not object. Baskins v. Krepcik, 153 Neb. 36, 43 N.W.2d 624 (1950).

Where there is an estate for life vested in a third person in the whole of the premises of which partition is sought, a remainderman cannot maintain an action in partition over the objection of the holder of the life estate. Bartels v. Seefus, 132 Neb. 841, 273 N.W. 485 (1937).

Life tenant and remaindermen cannot force partition against the will of other remaindermen. Freeland v. Andersen, 114 Neb. 822, 211 N.W. 167 (1926).

Remaindermen cannot maintain partition over objection of life tenant. Weddingfeld v. Weddingfeld, 109 Neb. 729, 192 N.W. 227 (1923).



25-2194 - Encumbrance proceedings; not to delay distribution of other shares.

25-2194. Encumbrance proceedings; not to delay distribution of other shares.

The proceedings in relation to the encumbrances shall not delay the distribution of the proceeds of other shares in respect to which no difficulties exist.

In default of owner, person holding an encumbrance may appear and act as his representative. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-2195 - Security for refund.

25-2195. Security for refund.

The court in its discretion may require all or any of the parties, before they receive the money arising from any sale authorized in sections 25-2170 to 25-21,111, to give satisfactory security to refund such money with interest, in case it afterward appears that such parties were not entitled thereto.



25-2196 - Order of conveyance; when made; purchase money security.

25-2196. Order of conveyance; when made; purchase money security.

If the sales aforesaid are approved and confirmed, an order shall be entered directing the referee or referees, or a majority thereof, to execute conveyances pursuant to such sales. But no conveyance can be made until all the money is paid, without receiving from the purchaser a mortgage of the land so sold, or other equivalent security.

Where referee reported to court that he received money and court confirmed sale, failure to collect purchase price would not render sale void as against later purchaser in good faith. Federal Land Bank of Omaha v. Tuma, 116 Neb. 99, 216 N.W. 186 (1927).

Referees are not absolved from liability in not requiring payment of purchase money by confirmation of sale. Schick v. Whitcomb, 68 Neb. 784, 94 N.W. 1023 (1903).



25-2197 - Conveyances; valid against subsequent purchasers and parties to action.

25-2197. Conveyances; valid against subsequent purchasers and parties to action.

Such conveyances so executed, being recorded in the county where the premises are situated, shall be valid against all subsequent purchasers, and also against all persons interested at the time who were made parties to the proceedings in the mode pointed out by law.

Judgment fixing shares and confirming sale is final where all interested parties are before court; and parties thereto cannot question title of subsequent bona fide purchaser, in absence of fraud on face of proceedings. Federal Land Bank of Omaha v. Tuma, 116 Neb. 99, 216 N.W. 186 (1927).



25-2198 - Repealed. Laws 1951, c. 73, § 1, p. 229.

25-2198. Repealed. Laws 1951, c. 73, § 1, p. 229.



25-2199 - Disapproval of sale; refund.

25-2199. Disapproval of sale; refund.

If the sales are disapproved the money paid and the securities given must be returned to the persons respectively entitled thereto.

Money belongs to bidder until sale is confirmed, and he has right to follow it wherever he can trace it and recover it from one who had knowledge of the facts. State ex rel. Sorensen v. Farmers & Merchants State Bank of McCook, 125 Neb. 437, 250 N.W. 553 (1933).



25-21,100 - Partition in kind; how made.

25-21,100. Partition in kind; how made.

When partition is deemed proper the referee or referees must make out the shares by visible monuments, and may employ a competent surveyor and the necessary assistants to aid them.



25-21,101 - Partition; report of referees; form; contents.

25-21,101. Partition; report of referees; form; contents.

The report of the referee or referees must be in writing signed by at least two of them where more than one has been appointed. It must describe the respective shares with reasonable particularity, and be accompanied by a plat of the premises.



25-21,102 - Shares drawn by lot, when.

25-21,102. Shares drawn by lot, when.

Unless the shares are allotted to their respective owners by the referee or referees as hereinbefore contemplated, the clerk shall number the shares and then draw the names of the future owners by lot.

Unless specifically directed by the trial court, the shares may be drawn by lot. Trowbridge v. Donner, 152 Neb. 206, 40 N.W.2d 655 (1950).



25-21,103 - Partition in part; remaining portion; sale.

25-21,103. Partition in part; remaining portion; sale.

When partition can be conveniently made of part of the premises, but not of all, one portion may be partitioned and the other sold as hereinafter provided.



25-21,104 - Partition; report of referees set aside, when; rereference.

25-21,104. Partition; report of referees set aside, when; rereference.

On good cause shown, the report may be set aside and the matter again referred to the same or other referee or referees.



25-21,105 - Confirmation of report of referees; judgment.

25-21,105. Confirmation of report of referees; judgment.

Upon report of the referee or referees being confirmed, judgment thereon shall be rendered that the partition be firm and effectual forever.

Where summons was properly served in partition suit upon defendants who were claimed to be insane, confirmation of sale was binding, and would not be set aside against bona fide purchaser. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).



25-21,106 - Service of process; parties bound by proceedings.

25-21,106. Service of process; parties bound by proceedings.

The defendants may be served in the same manner as in ordinary civil action by summons, or by publication as provided in this code, and when all the parties in interest have been duly served, any of the proceedings herein prescribed shall be binding and conclusive upon them all. If only a portion of such parties be served, they only shall be bound by such proceedings.

A judgment in a partition action determining the title of land subject to partition is conclusive on parties to the action. Bender v. Fuchs, 179 Neb. 162, 137 N.W.2d 364 (1965).

Bona fide purchaser was protected by confirmation, even though one defendant was insane, another defendant weak-minded, and no guardian ad litem was appointed for either. Schleuning v. Tatro, 122 Neb. 3, 238 N.W. 741 (1931).

Minor heirs are bound by judgment in partition involving homestead of surviving parent, if properly served, and guardian ad litem appointed and answers. Weddle v. Specht, 97 Neb. 693, 151 N.W. 160 (1915).

Parties are bound by judgment fixing shares. Staats v. Wilson, 76 Neb. 204, 107 N.W. 230 (1906).



25-21,107 - Judgment of partition; effect.

25-21,107. Judgment of partition; effect.

The judgment of partition shall be presumptive evidence of title in all cases, and as between the parties themselves it is conclusive evidence thereof, subject, however, to be defeated by proof of a title paramount to, or independent of, that under which the parties held as joint tenants or tenants in common.

Party claiming title by adverse possession was bound by judgment in partition action in which he was a party. Bender v. Fuchs, 179 Neb. 162, 137 N.W.2d 364 (1965).

Where title under trust deed was paramount to that under which parties held, as tenants, partition would not lie. Heiser v. Brehm, 117 Neb. 472, 221 N.W. 97 (1928).

Judgment is conclusive though proceedings were irregular and shares were found according to unconstitutional act. Staats v. Wilson, 76 Neb. 204, 107 N.W. 230 (1906), affirmed on rehearing 76 Neb. 210, 109 N.W. 379 (1906).



25-21,108 - Partition; proceedings; fees and costs; awarded, when; division.

25-21,108. Partition; proceedings; fees and costs; awarded, when; division.

If, in the proceedings in partition, judgment shall be entered directing partition, as provided in section 25-2179, the court shall, after partition or after the confirmation of the sale and the conveyance by the referee, determine a reasonable amount of attorney's fees to be awarded, which amount shall be taxed as costs in the proceedings. If the shares confirmed by such judgment and the existence of all encumbrances of which the plaintiff had actual or constructive notice were accurately pleaded in the original complaint of the plaintiff, such attorney's fees shall be awarded entirely to the attorney for the plaintiff; otherwise, the court shall order such fees for the attorneys to be divided among such of the attorneys of record in the proceedings as have filed pleadings upon which any of the findings in the judgment of partition are based. The court shall also determine and tax as costs a reasonable fee for the referee.

1. Award of attorney's fees

2. Division of fees

3. Miscellaneous

1. Award of attorney's fees

The shares confirmed by the judgment of the trial court were correctly pleaded by the plaintiff in the original and amended petitions; therefor, the fee of four thousand two hundred dollars awarded to plaintiff's attorney and taxed one-half to the plaintiff and one-half to the defendant was proper. Sweet v. Fairbairn, 208 Neb. 286, 303 N.W.2d 288 (1981).

Attorneys for the plaintiff in a partition action shall be entitled to all awarded fees where the shares conferred by the judgment and all encumbrances acted upon by plaintiff are accurately pleaded in the original petition. Lienemann v. Lienemann, 201 Neb. 458, 268 N.W.2d 108 (1978).

Where interests of parties in land are not in dispute, controversy over rents and claim of mortgagee to proceeds of sale does not bar allowance of attorney's fee. Lorenz v. Lorenz, 150 Neb. 20, 33 N.W.2d 162 (1948).

Where partition proceedings are for benefit of all parties in interest, an attorney's fee should be allowed even though there is a contest over whether property sold for fair value at partition sale. Wilcox v. Halligan, 141 Neb. 643, 4 N.W.2d 750 (1942).

Impracticability of partition does not of itself render proceedings adversary, so as to prevent allowance of fees. Smith v. Palmer, 91 Neb. 796, 137 N.W. 843 (1912).

Allowance of fees to defendant's counsel was erroneous. Branson v. Branson, 84 Neb. 288, 121 N.W. 109 (1909).

Attorney's fees for plaintiff should be allowed where proceedings are amicable. Johnson v. Emerick, 74 Neb. 303, 104 N.W. 169 (1905).

2. Division of fees

In a partition action fees shall be divided among the attorneys of record who shall have filed pleadings upon which any of the findings in a judgment of partition are based. Lienemann v. Lienemann, 201 Neb. 458, 268 N.W.2d 108 (1978).

Division of attorney's fees between attorneys rests in judicial discretion of trial court. Stoddard v. Montgomery, 169 Neb. 252, 98 N.W.2d 875 (1959).

3. Miscellaneous

An order fixing fees in a partition action is a final, appealable order. Evans v. Evans, 199 Neb. 480, 259 N.W.2d 925 (1977).

Attorney's fees and referee's fees are distinctly and separately treated in this section, the common denominator is that each shall be reasonable. Snook v. Snook, 184 Neb. 798, 172 N.W.2d 85 (1969).

Under former law, if proceedings were adversary, attorney's fees could not be allowed. Oliver v. Lansing, 57 Neb. 352, 77 N.W. 802 (1899).



25-21,109 - Default of owner; right of encumbrancers to appear.

25-21,109. Default of owner; right of encumbrancers to appear.

Any persons claiming to hold an encumbrance upon any portion of the property involved in the suit, may, in default of the owner, appear and act as his representative in any of the proceedings under sections 25-2170 to 25-21,111.

Owner by defaulting cannot defeat the rights of an encumbrancer. Hartman v. Drake, 166 Neb. 87, 87 N.W.2d 895 (1958).



25-21,110 - Holders of contingent interests; rights; joinder in action.

25-21,110. Holders of contingent interests; rights; joinder in action.

Persons having contingent interests in such property may be made parties to the proceedings, and the proceeds of the property so situated (or the property itself, in case of partition) shall be subject to the order of the court until the right becomes fully vested.



25-21,111 - Share of absent owner; how conserved.

25-21,111. Share of absent owner; how conserved.

The ascertained share of any absent owner shall be retained, or the proceeds invested for his benefit.

Money paid to clerk of district court by referee in partition is received in official capacity and sureties are liable. Dirks v. Juel, 59 Neb. 353, 80 N.W. 1045 (1899).



25-21,112 - Scope of relief.

25-21,112. Scope of relief.

An action may be brought and prosecuted to final decree, judgment or order, by any person or persons, whether in actual possession or not, claiming title to, or an estate in real estate against any person or persons who claim, or apparently have an adverse estate or interest therein, for the purpose of determining such estate, or interest, canceling unenforceable liens, or claims against, or which appear to be against said real estate, and quieting the title to real estate.

1. Scope of relief

2. Who may bring action

3. Equitable action

4. Limitations of actions

5. Adverse possession

6. Miscellaneous

1. Scope of relief

Quiet title statutes were designed to enlarge jurisdiction of courts. Action may be brought under this section which, by strict rules of equity, could not have been maintained. Allegation that legal remedy is adequate is not a defense to quiet title action brought under this section. Connealy v. Mueller, 211 Neb. 484, 319 N.W.2d 86 (1982).

A lessee of real estate may maintain an action to quiet title to his leasehold. Peterson v. Vak, 169 Neb. 441, 100 N.W.2d 44 (1959).

Special action to cancel oil and gas lease is in the nature of action to quiet title. Long v. Magnolia Petroleum Co., 166 Neb. 410, 89 N.W.2d 245 (1958).

Allegations of cross-petition in suit to quiet title were sufficient to raise issue of mutual mistake. Gettel v. Hester, 165 Neb. 573, 86 N.W.2d 613 (1957).

Where vendee has failed to perform contract for sale of real estate, vendor is entitled to have title quieted. Sofio v. Glissmann, 156 Neb. 610, 57 N.W.2d 176 (1953).

In suit hereunder to quiet title against judgments claimed to be liens against real estate, it was not improper to enjoin threatened enforcement of judgment pending determination of issues. American Savings & Loan Assn. v. Barry, 123 Neb. 523, 243 N.W. 628 (1932).

Amount must be tendered to quiet title against unpaid mortgage. Barney v. Chamberlain, 85 Neb. 785, 124 N.W. 482 (1910).

Holder of mortgage, barred by statute of limitations, cannot ask affirmative relief. Herbage v. McKee, 82 Neb. 354, 117 N.W. 706 (1908).

Decree quieting title does not bar rights not in issue. Wetherell v. Adams, 80 Neb. 589, 116 N.W. 861 (1908).

Apparent lien of judgment on homestead may be removed. Smith v. Neufeld, 57 Neb. 660, 78 N.W. 278 (1899); Corey v. Schuster, 44 Neb. 269, 62 N.W. 470 (1895).

Purpose of act was to prevent a multiplicity of suits. Foree v. Stubbs, 41 Neb. 271, 59 N.W. 798 (1894).

Plaintiff may set up two titles, and establishment of either is sufficient. Gregory v. Langdon, 11 Neb. 166, 7 N.W. 871 (1881).

Although suit could be brought in federal court by party claiming title to quiet title to real estate, the other rules governing jurisdiction of federal equity courts to such cases will apply. Barnes v. Boyd, 8 F.Supp. 584 (S. D. West Vir. 1934).

2. Who may bring action

A lessee of real estate may maintain an action to quiet title to his leasehold. Peterson v. Vak, 160 Neb. 450, 70 N.W.2d 436 (1955).

Action to quiet title may be maintained by any person whether in actual possession or not, and is tried as an equitable action. Morse v. Cochran, 131 Neb. 424, 268 N.W. 307 (1936).

Remaindermen may maintain suit to quiet title before termination of life estate. Davis v. Davis, 107 Neb. 70, 185 N.W. 442 (1921); Naiman v. Bohlmeyer, 97 Neb. 551, 150 N.W. 829 (1915).

Remainderman may maintain action to quiet title. Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917).

Party seeking to quiet title must do equity. Bank of Alma v. Hamilton, 85 Neb. 441, 123 N.W. 458 (1909); Humphrey v. Hays, 85 Neb. 239, 122 N.W. 987 (1909); Kerr v. McCreary, 84 Neb. 315, 120 N.W. 1117 (1909).

Party to set aside decree affecting real estate must have interest therein. Stull v. Masilonka, 74 Neb. 309, 104 N.W. 188 (1905), rehearing denied 74 Neb. 322, 108 N.W. 166 (1906).

Action may be maintained by one either in or out of possession. Andersen v. Andersen, 69 Neb. 565, 96 N.W. 276 (1903); Lyon v. Gombert, 63 Neb. 630, 88 N.W. 774 (1902); Ross v. McManigal, 61 Neb. 90, 84 N.W. 610 (1900); Foree v. Stubbs, 41 Neb. 271, 59 N.W. 798 (1894).

Administrator cannot maintain action. Youngson v. Bond, 64 Neb. 615, 90 N.W. 556 (1902); Eayrs v. Nason, 54 Neb. 143, 74 N.W. 408 (1898).

One holding under tax deed may maintain action. Merriam v. Dovey, 25 Neb. 618, 41 N.W. 550 (1889).

Owner of leasehold estate may maintain action. McDonald v. Early, 15 Neb. 63, 17 N.W. 257 (1883).

3. Equitable action

Action to quiet title is triable by the court as an equitable action without a jury. Frank v. Smith, 138 Neb. 382, 293 N.W. 329 (1940).

Suit to quiet title is essentially an action in equity and court properly denied trial by jury. Sittler v. Wittstruck, 122 Neb. 452, 240 N.W. 562 (1932).

4. Limitations of actions

Although a remainderman has the right to bring an action to quiet title, he is not required to do so to protect his estate in remainder from claim of adverse possession by grantee of life estate. Maxwell v. Hamel, 138 Neb. 49, 292 N.W. 38 (1940).

Laches may preclude plaintiff from maintaining action. Butler v. Peterson, 79 Neb. 715, 116 N.W. 515 (1908).

Statute of limitations commenced to run against quieting title action from the time adverse claim attaches. Lyons v. Carr, 77 Neb. 883, 110 N.W. 705 (1906).

Action to remove cloud is not barred by lapse of time. Batty v. City of Hastings, 63 Neb. 26, 88 N.W. 139 (1901).

Running of statute against action for relief on account of fraud, runs from discovery of facts constituting fraud, or facts sufficient to put person on inquiry. Parker v. Kuhn, 21 Neb. 413, 32 N.W. 74 (1887).

Statute of limitations against suit to quiet title would not run against beneficiary of trust in possession until after trustee had disavowed trust. Clark v. Clark, 21 Neb. 402, 32 N.W. 157 (1887).

5. Adverse possession

One who claims title by adverse possession must prove by a preponderance of the evidence that he has been in actual, continuous, exclusive, notorious adverse possession under claim of ownership for full period of ten years. Campbell v. Buckler, 192 Neb. 336, 220 N.W.2d 248 (1974).

Adverse occupant of real estate for more than ten years may maintain action to quiet title. Walker v. Bell, 154 Neb. 221, 47 N.W.2d 504 (1951).

Possession by widow as holder of life estate under will, will not be deemed hostile and adverse to that of remaindermen until such knowledge is clearly brought to them. Bretschneider v. Farmers Nat. Bank of Madison, 131 Neb. 495, 268 N.W. 278 (1936).

When possession of land is construed to be adverse or hostile to remainderman stated. Maurer v. Reifschneider, 89 Neb. 673, 132 N.W. 197 (1911); First Nat. Bank of Perry, Iowa v. Pilger, 78 Neb. 168, 110 N.W. 704 (1907).

Requirements to acquire ownership by adverse possession stated. Lanning v. Musser, 88 Neb. 418, 129 N.W. 1022 (1911); Andrews v. Hastings, 85 Neb. 548, 123 N.W. 1035 (1909).

Fencing and cultivating part of street was not sufficient to support claim of adverse possession. Field v. City of Lincoln, 85 Neb. 781, 124 N.W. 468 (1910).

Exclusive occupation under claim of right is ordinarily sufficient to establish adverse possession. Ryan v. City of Lincoln, 85 Neb. 539, 123 N.W. 1021 (1909).

One's adverse possession is not affected by his purchasing at tax sale. Griffith v. Smith, 27 Neb. 47, 42 N.W. 749 (1889).

6. Miscellaneous

In suit to quiet title in plaintiff, uncontradicted testimony by holder of legal title that he conveyed it to plaintiff may be sufficient to make a prima facie case in favor of plaintiff who is in possession of the land. Ellsworth Corporation v. Stratbucker, 134 Neb. 246, 278 N.W. 381 (1938).

Action must be laid in county in which land is. Johnson v. Samuelson, 82 Neb. 201, 117 N.W. 470 (1908).



25-21,113 - Parties as defendants; how designated; effect of decree.

25-21,113. Parties as defendants; how designated; effect of decree.

In all actions to establish or quiet title to an estate in real estate, all persons in whose favor any interest, right, title, estate in, or lien upon such real estate appears of record shall be made defendants by the names by which they are designated on the record. When it is alleged in the complaint that there are persons who claim or appear to have some interest in, right or title to, or lien upon such property, and that the ownership of, interest in, right or title to, or lien upon such property of such persons does not appear of record in or by their respective names in the county wherein such property is situated, and that the plaintiff, after diligent investigation and inquiry, is unable to ascertain and does not know the names or whereabouts, if in this state, or the residence of such persons, there shall also be designated as defendants in such action "all persons having or claiming any interest in" (here inserting an accurate and definite description of the property involved) followed by the words "real names unknown". Judgments and decrees rendered in such actions after the defendants so impleaded and designated have been served as provided by statute, shall be conclusive against all defendants impleaded and designated by name, and also against all persons who are not in actual possession of such property, whose ownership of, interest in, rights or title to, or lien upon such property does not appear of record in or by their respective names in the county wherein such property is situated.

Parties in actual possession of land were not precluded from right to redeem from tax sale where service was had by publication. Thomas v. Flynn, 169 Neb. 458, 100 N.W.2d 37 (1959).

A decree in an action to quiet title against all persons having or claiming any interest in designated lands is conclusive against all persons not in possession and not record holders. State ex rel. Conkey v. Ryan, 136 Neb. 334, 285 N.W. 923 (1939).

Where law providing quieting title by making land defendant was complied with, it was not necessary to comply with previous law covering service on unknown heirs. Miller v. Ruzicka, 109 Neb. 152, 190 N.W. 216 (1922).



25-21,114 - Persons, defined.

25-21,114. Persons, defined.

The word persons as used in sections 25-21,112 to 25-21,120 includes natural and artificial persons.



25-21,115 - Adverse claims; liens of record; how pleaded.

25-21,115. Adverse claims; liens of record; how pleaded.

It shall be sufficient to allege generally in the complaint that the defendants claim or appear to have some interest in, right or title to, or lien upon the real estate or a part thereof; and it is not necessary to allege the nature of any adverse claim or that the value of plaintiff's title or estate is lessened thereby. No lien of record or mortgage of record, however, shall be affected by such action unless it is particularly described, and payment or other legal reason for its cancellation, or that it is barred by limitation, is specifically alleged.

Allegation that judgment was dormant and barred by lapse of time was sufficient. Hein v. W. T. Rawleigh Co., 167 Neb. 176, 92 N.W.2d 185 (1958).

Allegations of cross-petition in suit to quiet title were sufficient to raise issue of mutual mistake. Gettel v. Hester, 165 Neb. 573, 86 N.W.2d 613 (1957).

It is sufficient to allege title generally in plaintiff and that defendant claims some interest in the land. Wells v. Tietge, 143 Neb. 230, 9 N.W.2d 180 (1943).

Quieting title suit may be maintained even though only matter in dispute is proper location of division line between adjoining tracts. Morse v. Cochran, 131 Neb. 424, 268 N.W. 307 (1936).



25-21,116 - Unenforceable liens; title quieted without offer to redeem.

25-21,116. Unenforceable liens; title quieted without offer to redeem.

When any lien or apparent lien on any real estate shall not be enforceable by reason of lapse of time, the owner of such real estate shall be entitled to have his title thereto quieted against such unenforceable lien or apparent lien without redeeming or offering to redeem therefrom; Provided, the owner or owners or their privies in estate of such real estate shall have been in possession of the same during the period of the statute of limitations.

Party must be owner and in possession of land to quiet title against lien barred by lapse of time. Hadley v. Platte Valley Cattle Co., 143 Neb. 482, 10 N.W.2d 249 (1943).

Decree quieting title to land encumbered by a mortgage may be obtained upon proper ground without alleging payment of mortgage. McLaughlin v. Nelson, 113 Neb. 308, 202 N.W. 871 (1925).

A court of equity in quieting title clouded by void judicial proceedings, should impose reasonable conditions on plaintiff. Westerfield v. Howell, 88 Neb. 463, 129 N.W. 986 (1911); McCabe v. Equitable Land Co., 88 Neb. 453, 129 N.W. 1018 (1911).

Court should require person asking equitable relief to do equity. Kerr v. McCreary, 84 Neb. 315, 120 N.W. 1117 (1909).



25-21,117 - Remaindermen; reversioners; rights and benefits.

25-21,117. Remaindermen; reversioners; rights and benefits.

Any person or persons having an interest in remainder or reversion in real estate shall be entitled to all the rights and benefits of sections 25-21,112 to 25-21,120.

Although a remainderman has the right to bring an action to quiet title, he is not required to do so to protect his estate in remainder from claim of adverse possession by grantee of life estate. Maxwell v. Hamel, 138 Neb. 49, 292 N.W. 38 (1940).

Remainderman may maintain action to quiet title before termination of life estate. Davis v. Davis, 107 Neb. 70, 185 N.W. 442 (1921); Naiman v. Bohlmeyer, 97 Neb. 551, 150 N.W. 829 (1915); First Nat. Bank of Perry, Iowa v. Pilger, 78 Neb. 168, 110 N.W. 704 (1907); Foree v. Stubbs, 41 Neb. 271, 59 N.W. 798 (1894).

Rule stated as to when statute commences to run against remainderman where adverse holder is a stranger holding by independent title not in privity with life tenant. Criswell v. Criswell, 101 Neb. 349, 163 N.W. 302 (1917); which overrules Bohrer v. Davis, 94 Neb. 367, 143 N.W. 209 (1913); McFarland v. Flack, 87 Neb. 452, 127 N.W. 375 (1910); Helming v. Forrester, 87 Neb. 438, 127 N.W. 373 (1910); Hobson v. Huxtable, 79 Neb. 334, 112 N.W. 658 (1907).

Statute of limitations will not run against remainderman in favor of life tenant until knowledge of adverse holding is brought home to the owner of the remainder. Maurer v. Reifschneider, 89 Neb. 673, 132 N.W. 197 (1911).

Minor has ten years after attaining majority in which to bring suit to quiet title against surviving widow claiming title. Draper v. Clayton, 87 Neb. 443, 127 N.W. 369 (1910).



25-21,118 - Service of process.

25-21,118. Service of process.

Defendants may be served as in other civil actions.

Where affidavit for constructive service contains no venue and does not show whether notary was commissioned for the county, affidavit was fatally defective. Northouse v. Torstenson, 146 Neb. 187, 19 N.W.2d 34 (1945).



25-21,119 - Costs.

25-21,119. Costs.

If the defendant, or any one of several defendants, shall appear and disclaim all title, lien, and interest adverse to the plaintiff, such defendant shall recover costs. In other cases the costs shall abide the final decree, judgment or order in the action.

Where defendant denies plaintiff's title, costs follow judgment. Hallowell v. Borchers, 150 Neb. 322, 34 N.W.2d 404 (1948).



25-21,120 - Trial; appeal.

25-21,120. Trial; appeal.

The court shall try such cause in like manner as other equitable actions and shall enter therein such orders and decrees as the parties may be entitled to. Appeals from final orders may be had as in other actions.

A quiet title action sounds in equity. Boundary disputes cannot be determined in a quiet title action. Rather, boundary disputes are properly brought as an action in ejectment or pursuant to section 34-301. Rush Creek Land & Live Stock Co. v. Chain, 255 Neb. 347, 586 N.W.2d 284 (1998).

Since amendment of 1921, action to quiet title may be maintained by any person whether in actual possession or not, and cause is tried as an equitable action. Morse v. Cochran, 131 Neb. 424, 268 N.W. 307 (1936).

Defendant defeats action by proving no title or interest in plaintiff. Van Patten v. O'Brien, 88 Neb. 382, 129 N.W. 540 (1911).

As between rival homestead claimants, no finding of ownership can be made before patent is issued. Rupke v. Moran, 87 Neb. 316, 127 N.W. 127 (1910).

Maintenance of action by remainderman during life estate is permitted. Hobson v. Huxtable, 79 Neb. 334, 112 N.W. 658 (1907), judgment vacated on rehearing 79 Neb. 340, 116 N.W. 278 (1908).

Purpose of action is to obtain complete determination of question of title between parties. Dolen v. Black, 48 Neb. 688, 67 N.W. 760 (1896).

Plaintiff must show his interest is superior to defendant's if put in issue. McCauley v. Ohenstein, 44 Neb. 89, 62 N.W. 232 (1895).

Plaintiff should allege the nature, extent, and invalidity of defendant's title. McDonald v. Early, 15 Neb. 63, 17 N.W. 257 (1883).

In an action to quiet title, the plaintiff has the burden of proof and must recover upon the strength of his title. Vogel v. Bartels, 1 Neb. App. 1113, 510 N.W.2d 529 (1993).



25-21,121 - Quo warranto; action; against whom brought.

25-21,121. Quo warranto; action; against whom brought.

An information may be filed against any person unlawfully holding or exercising any public office or franchise within this state, or any office in any corporation created by the laws of this state, or when any public officer has done or suffered any act which works a forfeiture of his office, or when any persons act as a corporation within this state without being authorized by law, or if, being incorporated, they do or omit acts which amount to a surrender or forfeiture of their rights and privileges as a corporation, or when they exercise powers not conferred by law.

1. Scope of action

2. Against whom brought

1. Scope of action

A quo warranto action which contemplates the constitutional validity of the position and the ouster of one unconstitutionally holding the position and exercising the powers and duties thereof provides a complete remedy. Quo warranto is the proper means of testing whether a district judge's membership on the Nebraska Commission on Law Enforcement and Criminal Justice was constitutionally proper. State ex rel. Stenberg v. Murphy, 247 Neb. 358, 527 N.W.2d 185 (1995).

Absent an illegal expenditure of public funds or an increase in the tax burden, the sole method of attacking the validity of a franchise is by quo warranto. Just as in a derivative action against a corporation, a stockholder is excused from making a demand upon a corporation if such would be unavailing, so, too, is one excused from making a futile demand upon a municipality. Bard v. Cox Cable of Omaha, Inc., 226 Neb. 880, 416 N.W.2d 4 (1987).

Remedy is provided to try title to public office. State ex rel. Johnson v. Hagemeister, 161 Neb. 475, 73 N.W.2d 625 (1955).

Quo warranto may be used to test legal entity of school district and status of the officers. State ex rel. Larson v. Morrison, 155 Neb. 309, 51 N.W.2d 626 (1952).

Quo warranto is employed only to test the actual right to an office or franchise, and it can afford no relief for official misconduct or be used to test the legality of the official action of public or corporate officers. State ex rel. Johnson v. Consumers Public Power Dist., 143 Neb. 753, 10 N.W.2d 784 (1943).

Issues of law or of fact in quo warranto are required to be joined by filing a demurrer or answer, and motion to dismiss will not lie. State ex rel. Johnson v. Consumers Public Power Dist., 142 Neb. 114, 5 N.W.2d 202 (1942).

Quo warranto is intended to prevent the exercise of powers that are not conferred by law, and is not ordinarily available to regulate the manner of exercising these powers. State ex rel. Wright v. Eastern Nebraska Public Power District, 130 Neb. 683, 266 N.W. 594 (1936); State ex rel. Wright v. Lancaster County Rural Public Power Dist., 130 Neb. 677, 266 N.W. 591 (1936); State ex rel. Gantz v. Drainage Dist. No. 1 of Merrick County, 100 Neb. 625, 160 N.W. 997 (1916).

If there is adequate remedy at law or equity, quo warranto is improper. State v. Scott, 70 Neb. 681, 97 N.W. 1021 (1904).

Quo warranto may be maintained either by a prosecuting attorney or by a private individual. State ex rel. Broatch v. Moores, 58 Neb. 285, 78 N.W. 529 (1899); State ex rel. Broatch v. Moores, 58 Neb. 285, 73 N.W. 299 (1897).

Jury is not demandable as of right in quo warranto. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).

Quo warranto is proper remedy to oust persons who are exercising corporate powers when corporation has no legal existence. State ex rel. Summers v. Uridil, 37 Neb. 371, 55 N.W. 1072 (1893).

Supreme Court has original jurisdiction to determine conflicting claims to a public office. State ex rel. Fair v. Frazier, 28 Neb. 438, 44 N.W. 471 (1890).

2. Against whom brought

The position of assistant professor at a state college is a public office for the purposes of quo warranto under the provisions of this section. State ex rel. Spire v. Conway, 238 Neb. 766, 472 N.W.2d 403 (1991).

An information may be filed against any person holding office who has committed an act that works a forfeiture of that office. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

This section not only prescribes who the defendants in a quo warranto action may be, but also prescribes the acts which may be the basis for any information. State ex rel. Johnson v. Conservative Savings & Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).

Action in quo warranto may be filed against any person unlawfully holding or exercising any public office. State ex rel. Good v. Marsh, 125 Neb. 125, 249 N.W. 295 (1933).

Privilege of foreign corporation doing business in state is revocable in quo warranto by Attorney General, in name of state, for violation of law. State ex rel. Spillman v. Central Purchasing Co., 118 Neb. 383, 225 N.W. 46 (1929).

Persons assuming to act as officers of village having no legal existence may be ousted by quo warranto. State ex rel. Banta v. Greer, 86 Neb. 88, 124 N.W. 905 (1910).

Quo warranto is proper remedy to set aside franchise irregularly granted. Clark v. Interstate Ind. Tel. Co., 72 Neb. 883, 101 N.W. 977 (1904).

Quo warranto is proper remedy to oust foreign corporation violating antitrust act. State v. Standard Oil Co., 61 Neb. 28, 84 N.W. 413 (1900).

Quo warranto may be invoked to test validity of appointment, but court cannot enjoin appointment. Fort v. Thompson, 49 Neb. 772, 69 N.W. 110 (1896).

Quo warranto is remedy to test legal existence of city, not injunction. Osborn v. Village of Oakland, 49 Neb. 340, 68 N.W. 506 (1896).

Supreme Court has original jurisdiction in quo warranto to determine rights of persons claiming the office of Governor. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).

Quo warranto is proper to oust corporation; company is only necessary defendant. State ex rel. Leese v. Atchison & Nebraska R. R. Co., 24 Neb. 143, 38 N.W. 43 (1888).

Quo warranto may be brought against county treasurer in Supreme Court. State ex rel. Glenn v. Stein, 13 Neb. 529, 14 N.W. 481 (1882).

State court judgment in quo warranto ousting corporation is binding as against collateral attack in federal court. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,122 - Quo warranto; action; by whom brought.

25-21,122. Quo warranto; action; by whom brought.

Such information may be filed by the Attorney General or by the county attorney of the proper county whenever either of such officers deems it his duty so to do, except that the county attorney shall not have authority to file such information against any state officer or a judge of the district court; Provided, however, that any elector of the proper county may file such information against any person unlawfully holding or exercising the functions of any public office in the state, other than state officers or judges of the district court, whenever the county attorney of the proper county shall refuse so to do within ten days after he shall have been notified in writing by any elector that any such person is disqualified by the Constitution or the laws of the State of Nebraska to hold the office in question or to exercise the functions thereof. Any person other than the county attorney who shall institute such action shall file with such information in the office of the clerk of the district court a bond signed by a duly authorized surety company or by two resident freeholders of the county in which the action is filed, the amount of which bond shall be not less than five hundred dollars and be fixed by, and the sufficiency of the sureties thereon approved by the clerk. The bond shall be conditioned that the plaintiff shall prosecute the action without delay and that he shall pay the costs of such suit including a reasonable attorney fee to the person against whom such information is filed should the action be unsuccessful. The amount of such attorney fee shall be fixed by the court and taxed as costs in the action.

Upon refusal of county attorney, any elector of county may file quo warranto information against county officer. Stasch v. Weber, 188 Neb. 710, 199 N.W.2d 391 (1972).

This section provides who may bring an action in quo warranto. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

Where action is by relator in his own right against incumbent, relator is not required to give bond. State ex rel. Brogan v. Boehner, 174 Neb. 689, 119 N.W.2d 147 (1963).

Private person may file information when county attorney and Attorney General refuse to do so. State ex rel. Larson v. Morrison, 155 Neb. 309, 51 N.W.2d 626 (1952).

When the right of two or more persons to separate offices depends upon the same questions of law and fact, they may properly join as relators in an action in nature of quo warranto, to try the title to such offices. Thompson v. James, 125 Neb. 350, 250 N.W. 237 (1933).

Privilege of foreign corporation doing business in state is revocable in quo warranto by Attorney General. State ex rel. Spillman v. Central Purchasing Co., 118 Neb. 383, 225 N.W. 46 (1929).

Quo warranto may be brought by taxpayer with consent of county attorney against village trustees. State ex rel. Banta v. Greer, 86 Neb. 88, 124 N.W. 905 (1910).

Attorney General, not county attorney, should bring quo warranto, if filed in Supreme Court. State ex rel. Crosby v. Cones, 15 Neb. 444, 19 N.W. 682 (1884).

In contest of office, individual must show right to office. County attorney brings action in county; Attorney General, if state at large is interested. State ex rel. Glenn v. Stein, 13 Neb. 529, 14 N.W. 481 (1882).

Ouster of foreign corporation in quo warranto by Attorney General in state court upheld. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,123 - Duty of Attorney General or county attorney to bring quo warranto action; when.

25-21,123. Duty of Attorney General or county attorney to bring quo warranto action; when.

The Attorney General or the county attorney of the proper county must file such information when directed to do so by the Governor, the Legislative Assembly, or the district court.



25-21,124 - Information; contents.

25-21,124. Information; contents.

Such information shall consist of a plain statement of the facts which constitute the grounds of the proceeding, addressed to the court, which shall stand for an original complaint.

Quo warranto lies against one who is in possession or user of an office, or who has been admitted thereto. State ex rel. Good v. Marsh, 125 Neb. 125, 249 N.W. 295 (1933).

Petition sustained against claim of stating two separate and distinct causes of action. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).



25-21,125 - Summons.

25-21,125. Summons.

Such statement shall be filed in the clerk's office, and summons issued and served in the same manner as hereinbefore provided for the commencement of actions in the district court.

Defendant is required to answer in the usual way contemplated by code of civil procedure. State ex rel. Johnson v. Consumers Public Power Dist., 142 Neb. 114, 5 N.W.2d 202 (1942).



25-21,126 - Answer.

25-21,126. Answer.

The defendant shall appear and answer such information in the usual way, and issue being joined it shall be tried in the ordinary manner.

Defendant is required to answer the charges made against him in the information. State ex rel. Johnson v. Conservative Savings & Loan Assn., 143 Neb. 805, 11 N.W.2d 89 (1943).

Defendant must show precisely under what authority he holds office. State ex rel. Sabin v. Tillma, 32 Neb. 789, 49 N.W. 806 (1891).



25-21,127 - Action by claimant against incumbent of office; information; trial.

25-21,127. Action by claimant against incumbent of office; information; trial.

When the defendant is holding an office to which another is claiming the right, the information should set forth the name of such claimant, and the trial must, if practicable, determine the rights of the contesting parties.

When the defendant is holding an office claimed by another, the trial court must determine the rights of the contesting parties. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

If by Attorney General, respondent must prove right to office. State ex rel. Blessing v. Davis, 64 Neb. 499, 90 N.W. 232 (1902).

Where individual is relator, he must prove right to office. State ex rel. Birkhauser v. Moores, 52 Neb. 634, 72 N.W. 1056 (1897).

Quo warranto will lie where it is claimed that person is ineligible to hold office. State ex rel. Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).



25-21,128 - Action by claimant against incumbent of office; judgment for plaintiff; effect.

25-21,128. Action by claimant against incumbent of office; judgment for plaintiff; effect.

If judgment is rendered in favor of such claimant, he shall proceed to exercise the functions of the office, after he has qualified as required by law.

Officer may qualify after judgment where failure to do so earlier was not own fault. State ex rel. Barton v. Frantz, 55 Neb. 167, 75 N.W. 546 (1898).

If relator is found entitled to hold over, must then requalify. State ex rel Thayer v. Boyd, 31 Neb. 682, 48 N.W. 739 (1891), 51 N.W. 602 (1892).



25-21,129 - Action by claimant against incumbent of office; judgment for plaintiff; delivery of books and papers.

25-21,129. Action by claimant against incumbent of office; judgment for plaintiff; delivery of books and papers.

The court, after such judgment, shall order the defendant to deliver over all books and papers in his custody or under his control belonging to said office.



25-21,130 - Action by claimant against incumbent of office; judgment for plaintiff; suit for damages by claimant.

25-21,130. Action by claimant against incumbent of office; judgment for plaintiff; suit for damages by claimant.

When judgment has been rendered in favor of the claimant, the claimant may at any time within one year after the entry of the judgment bring suit against the defendant and recover the damages the claimant has sustained by reason of the act of the defendant.



25-21,131 - Action against several claimants of office or franchise.

25-21,131. Action against several claimants of office or franchise.

When several persons claim to be entitled to the same office or franchise, an information may be filed against all or any portion thereof, in order to try their respective rights thereto.



25-21,132 - Ouster, judgment of; costs.

25-21,132. Ouster, judgment of; costs.

If the defendant is found guilty of unlawfully holding or exercising any office, franchise or privilege, or if a corporation is found to have violated the law by which it holds its existence, or in any other manner to have done acts which amount to a surrender or forfeiture of its privileges, judgment shall be rendered that such defendant be ousted, and altogether excluded from such office, franchise or privilege, and also that he pay the costs of the proceedings.

Right to do business in state may be revoked in quo warranto by Attorney General against foreign corporations. State ex rel. Spillman v. Central Purchasing Co., 118 Neb. 383, 225 N.W. 46 (1929).

Corporation formed by licensed physician to make contracts for services of members is not subject to ouster. State Electro-Medical Institute v. State, 74 Neb. 40, 103 N.W. 1078 (1905).

Supersedeas is discretionary, and denial is not reviewable. Gandy v. State, 10 Neb. 243, 4 N.W. 1019 (1880).

Ouster of foreign corporation in quo warranto by Attorney General in state court upheld as against collateral attack by corporation in federal court. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,133 - Partial ouster, judgment of.

25-21,133. Partial ouster, judgment of.

If the defendant is found to have exercised merely certain individual powers and privileges to which he was not entitled, the judgment shall be the same as above directed, but only in relation to those particulars in which he is thus exceeding the lawful exercise of his rights and privileges.



25-21,134 - Quo warranto; in whose name brought; costs.

25-21,134. Quo warranto; in whose name brought; costs.

When an information is upon the relation of a private individual, it shall be so stated in the complaint and proceedings, and such individual shall be responsible for costs in case they are not adjudged against the defendant. In other cases the title of the cause shall be the same as in a criminal prosecution, and the payment of costs shall be regulated by the same rule.



25-21,135 - Judgment against pretended corporation; costs.

25-21,135. Judgment against pretended corporation; costs.

In case judgment is rendered against a pretended, but not real, corporation, the costs may be collected from any person who has been acting as an officer or proprietor of such pretended corporation.



25-21,136 - Dissolved corporation; trustees; appointment.

25-21,136. Dissolved corporation; trustees; appointment.

If a corporation is ousted and dissolved by the proceedings herein authorized, the court shall appoint three disinterested persons as trustees of the creditors and stockholders.

Court ousting foreign corporation may appoint trustees for its creditors and stockholders. State ex rel. Spillman v. Brictson Mfg. Co., 114 Neb. 341, 207 N.W. 664 (1926), affirming 113 Neb. 781, 205 N.W. 246 (1925).

State court judgment ousting foreign corporation and appointing trustees for its property in Nebraska upheld as against collateral attack in federal court. Brictson Mfg. Co. v. Close, 25 F.2d 794 (8th Cir. 1928).



25-21,137 - Dissolved corporation; trustees; bond.

25-21,137. Dissolved corporation; trustees; bond.

Such trustees shall enter into bond, in such a penalty and with such security as the court may approve, conditioned for the faithful discharge of their trust.



25-21,138 - Dissolved corporation; trustees; bond, action upon.

25-21,138. Dissolved corporation; trustees; bond, action upon.

Suit may be brought on such bond by any person injured by the negligence or wrongful act of the trustees in the discharge of their duties.



25-21,139 - Dissolved corporation; trustees; duties.

25-21,139. Dissolved corporation; trustees; duties.

The trustees shall proceed immediately to collect the debts and pay the liabilities of the corporation, and to divide the surplus among those thereto entitled.

Surplus property of ousted foreign corporation should be returned to its proper officers or representatives, not to stockholders. State ex rel. Spillman v. Brictson Mfg. Co., 114 Neb. 341, 207 N.W. 664 (1926).

Bankruptcy court, in summary proceeding to recover bankrupt corporation's assets from trustees appointed in state court to liquidate corporation and distribute its assets, acquired no jurisdiction, where, at time of bankruptcy, receiver of corporation was holding its assets pursuant to court order. Marcell v. Engebretson, 74 F.2d 93 (8th Cir. 1934).



25-21,140 - Dissolved corporation; books, papers, effects; delivery to trustees; enforcement.

25-21,140. Dissolved corporation; books, papers, effects; delivery to trustees; enforcement.

The court shall, upon an application for that purpose, order any officer of such corporation, or any other person having possession of any of the effects, books, or papers of the corporation in any wise necessary for the settlement of its affairs, to deliver up the same to the trustees.



25-21,141 - Dissolved corporation; trustees; inventory.

25-21,141. Dissolved corporation; trustees; inventory.

As soon as practicable after their appointment, the trustees shall make and file in the office of the clerk of the court, an inventory of all the effects, rights and credits which come to their possession or knowledge, the truth of which inventory shall be sworn to.



25-21,142 - Dissolved corporation; trustees; corporate claims and property; duty to sue; liability.

25-21,142. Dissolved corporation; trustees; corporate claims and property; duty to sue; liability.

They shall sue for and recover the debts and property of the corporation, and shall be responsible to the creditors and stockholders, respectively, to the extent of the effects which come to their hands, in the same manner as though they were the executors of a deceased person.



25-21,143 - Ouster of corporation; liability of officers for misconduct.

25-21,143. Ouster of corporation; liability of officers for misconduct.

When judgment of ouster is rendered against a corporation on account of the misconduct of the directors or officers thereof, such officers shall be jointly and severally liable to an action by anyone injured thereby.



25-21,144 - Quo warranto; disobedience of court order; liability; penalty.

25-21,144. Quo warranto; disobedience of court order; liability; penalty.

Any person who, without good reason, refuses to obey any order of the court as provided in sections 25-21,121 to 25-21,148 shall be deemed guilty of a contempt of court, and shall be fined in any sum not exceeding five thousand dollars, and imprisoned in the county jail until he comply with said order, and shall be further liable for the damages resulting to any person on account of his refusal to obey such order.



25-21,145 - Quo warranto; letters patent; annulment; grounds.

25-21,145. Quo warranto; letters patent; annulment; grounds.

An action of quo warranto may be instituted in the manner contemplated in sections 25-21,121 to 25-21,148, for the purpose of annulling or vacating any letters patent granted by the proper authorities of this state, where there is reason to believe that the same were obtained by fraud, or through mistake or ignorance of a material fact, or when the patentee, or those claiming under him, have done or omitted an act in violation of the terms and conditions on which the letters were granted, or have by any other means forfeited the interest acquired under the same.



25-21,146 - Action by claimant against incumbent of office; condition precedent.

25-21,146. Action by claimant against incumbent of office; condition precedent.

When any citizen of this state shall claim any office which is usurped, invaded or unlawfully held and exercised by another, the person so claiming such office shall have the right to file in the district court an information in the nature of a quo warranto, upon his own relation, and with or without the consent of the prosecuting attorney, and such person shall have the right to prosecute said information to final judgment; Provided, he shall have first applied to the prosecuting attorney to file the information, and the prosecuting attorney shall have refused or neglected to file the same.

1. Scope of action

2. Condition precedent

3. Miscellaneous

1. Scope of action

A person claiming an office that has been usurped or invaded by another may maintain an action in quo warranto. State ex rel. Brogan v. Boehner, 174 Neb. 689, 119 N.W.2d 147 (1963).

Quo warranto to try title to office will lie, even though validity of election and existence of office are drawn in question. Thompson v. James, 125 Neb. 350, 250 N.W. 237 (1933).

Teacher claiming to have been wrongfully dismissed may bring quo warranto to test right of successor to take his place, and force dismissal. Eason v. Majors, 111 Neb. 288, 196 N.W. 133 (1923).

Quo warranto applies only to claimants of office, and is not proper action to test constitutionality of law creating office. State v. Scott, 70 Neb. 681, 97 N.W. 1021 (1904).

Quo warranto should be brought in Supreme Court by Attorney General, in district court by county attorney, and by individual where officer refuses. State ex rel. Fair v. Frazier, 28 Neb. 438, 44 N.W. 471 (1890).

2. Condition precedent

In a suit under this section, consent of Attorney General or county attorney is not required. Sorensen v. Swanson, 181 Neb. 205, 147 N.W.2d 620 (1967).

Individual relator must allege refusal of county attorney in information. Harpham v. State ex rel. Cruse, 63 Neb. 396, 88 N.W. 489 (1901).

Consent is evidenced by county attorney prosecuting action filed in relator's name. Duffy v. State ex rel. Edson, 60 Neb. 812, 84 N.W. 264 (1900).

3. Miscellaneous

Private relator in statutory quo warranto contesting an election with knowledge of election irregularities may not be entitled to relief for that reason in certain circumstances. State ex rel. Genz v. Thomas, 185 Neb. 637, 177 N.W.2d 607 (1970).

Relator must show better title than respondent. State ex rel. Thayer v. Boyd, 34 Neb. 435, 51 N.W. 964 (1892).

Information that does not show relator's title is demurrable. State ex rel. Cooper v. Hamilton, 29 Neb. 198, 45 N.W. 279 (1890).



25-21,147 - Public officers; malfeasance; ouster.

25-21,147. Public officers; malfeasance; ouster.

Any county attorney or prosecuting officer, sheriff, mayor, police officer, or police commissioner, or other officer, who shall willfully fail, neglect or refuse to enforce any law which it is made his duty to enforce shall thereby forfeit his office and may be removed therefrom.

To willfully fail, neglect, or refuse to enforce a law involves more than oversight or carelessness or voluntary neglect. State ex rel. Thompson v. Donahue, 91 Neb. 311, 135 N.W. 1030 (1912).



25-21,148 - Public officers; malfeasance; action in Supreme Court; suspension of defendant; temporary appointment.

25-21,148. Public officers; malfeasance; action in Supreme Court; suspension of defendant; temporary appointment.

The Attorney General of the State of Nebraska or a special attorney designated by the Governor, when directed by the Governor, shall institute and prosecute quo warranto proceedings in the Supreme Court against any such county attorney or prosecuting officer, sheriff, police officer or police commissioner, mayor or other officer, who holds his office by a vote of the people. During the pendency of such proceedings such officer may by the Governor be suspended from performing the duties of his office, and temporary appointment may be made by the Governor for the performance of the duties of such office. If the court shall find that such suspended officer has willfully failed or refused to enforce any law which it is his duty as such officer to perform, then the court shall render judgment of ouster against such officer and the office shall thereby become vacant.



25-21,149 - Declaratory judgments; courts of record; jurisdiction.

25-21,149. Declaratory judgments; courts of record; jurisdiction.

Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect, and such declarations shall have the force and effect of a final judgment or decree. Any action or proceeding seeking a declaratory judgment that any tax, penalty, or part thereof is unconstitutional shall be brought in the tax year in which the tax or penalty was levied or assessed.

1. Scope

2. Effect

3. Jurisdiction

1. Scope

When the plaintiff's pleadings in a declaratory judgment action put the defendant on notice of the remedy sought, a trial court may order relief which is clearly within the scope of its declaratory judgment. Conversely, when a plaintiff's requested relief is not clearly within the scope of a court's declaratory judgment, the court should grant such relief only for a plaintiff's concurrent or subsequent cause of action or the plaintiff's application for supplemental relief under section 25-21,156. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

A justiciable issue requires a present substantial controversy between parties having adverse legal interests susceptible to immediate resolution and capable of present judicial enforcement. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

An action for declaratory judgment cannot be used to decide the legal effect of a state of facts which are future, contingent, or uncertain. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

The existence of a justiciable issue is a fundamental requirement to a court's exercise of its discretion to grant declaratory relief. City of Fremont v. Kotas, 279 Neb. 720, 781 N.W.2d 456 (2010).

A declaratory judgment action is to declare the rights, status, or other legal relations between the parties. Bentley v. School Dist. No. 025, of Custer County, 255 Neb. 404, 586 N.W.2d 306 (1998).

A liability insurer is not permitted to seek, in a direct action under this section, a declaration of noncoverage that is binding in a later action as to a potential claimant against the insured. Medical Protective Co. v. Schrein, 255 Neb. 24, 582 N.W.2d 286 (1998).

Where an exclusive statutory remedy is provided, the Uniform Declaratory Judgments Act does not provide an additional remedy. Boettcher v. Balka, 252 Neb. 547, 567 N.W.2d 95 (1997).

A declaratory judgment is available to test the constitutionality of a tax statute. Jones v. State, 248 Neb. 158, 532 N.W.2d 636 (1995).

The state has not waived its sovereign immunity in declaratory judgment actions, and such actions filed against officers of the state which seek to compel affirmative action on the part of the officials are within the scope of immunity. County of Lancaster v. State, 247 Neb. 723, 529 N.W.2d 791 (1995).

A declaratory judgment action should not be entertained when it is initiated by a prospective tort defendant. Ryder Truck Rental v. Rollins, 246 Neb. 250, 518 N.W.2d 124 (1994).

Nebraska's Uniform Declaratory Judgments Act does not waive the State's sovereign immunity. Concerned Citizens v. Department of Environ. Contr., 244 Neb. 152, 505 N.W.2d 654 (1993).

A declaratory judgment action, pursuant to this section, is an appropriate method to obtain a judicial construction of a statute or determination of a statute's validity, including resolution of a challenge to the constitutionality of a statute. State ex rel. Spire v. Northwestern Bell Tel. Co., 233 Neb. 262, 445 N.W.2d 284 (1989).

The use and determination of a demurrer in actions arising under the Uniform Declaratory Judgments Act are controlled by the same principles as apply in other cases. S.I.D. No. 272 of Douglas County v. Marquardt, 233 Neb. 39, 443 N.W.2d 877 (1989).

The Uniform Declaratory Judgments Act is available when a present actual controversy exists and all interested persons are parties to the proceedings, and then only when a justiciable issue exists for resolution. Koenig v. Southeast Community College, 231 Neb. 923, 438 N.W.2d 791 (1989); Miller v. Stolinski, 149 Neb. 679, 32 N.W.2d 199 (1948).

For purposes of determining whether a litigant is entitled to declaratory relief, existence of a controversy depends not only on the circumstances existing at the commencement of the action but also the circumstances when the judgment is granted. Mullendore v. Nuernberger, 230 Neb. 921, 434 N.W.2d 511 (1989).

Unwed father allowed to use declaratory judgment to determine paternity. White v. Mertens, 225 Neb. 241, 404 N.W.2d 410 (1987).

A declaratory judgment is an appropriate method to challenge constitutionality of a tax statute. Mullendore v. School Dist. No. 1 of Lancaster County, 223 Neb. 28, 388 N.W.2d 93 (1986).

Declaratory action could not be used to contest school reorganization election once the election had been held. Eriksen v. Ray, 212 Neb. 8, 321 N.W.2d 59 (1982).

A declaratory judgment action may not be used by an insurance company to determine its obligation to pay when the insured is not yet obligated to pay, and until such time, no actual controversy exists. Allstate Ins. Co. v. Novak, 210 Neb. 184, 313 N.W.2d 636 (1981).

The use of a declaratory judgment remedy as provided by this section is proper in this state to determine the rights and obligations of the insured and the insurance company under an uninsured motorist clause following the rendition of a final judgment against the uninsured motorist. Herrera v. American Standard Ins. Co., 203 Neb. 477, 279 N.W.2d 140 (1979).

Where rights of all parties cannot be determined in a conversion action, action under sections 25-21,149 to 25-21,164 is proper when requisite precedent conditions are met. Berigan Bros. v. Growers Cattle Credit Corp., 182 Neb. 656, 156 N.W.2d 794 (1968).

Action to determine who was liable on automobile insurance policies was properly brought under this act. Truck Ins. Exchange v. State Farm Mut. Auto. Ins. Co., 182 Neb. 330, 154 N.W.2d 524 (1967).

Validity of city ordinance could be determined in declaratory judgment proceedings. Midwest Employers Council, Inc. v. City of Omaha, 177 Neb. 877, 131 N.W.2d 609 (1964).

Declaratory judgment proceeding was proper to determine question as to constitutional validity of statutes. Meyerkorth v. State, 173 Neb. 889, 115 N.W.2d 585 (1962); Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961); State ex rel. State Railway Commission v. Ramsey, 151 Neb. 333, 37 N.W.2d 502 (1949); Thorin v. Burke, 146 Neb. 94, 18 N.W.2d 664 (1945).

Declaratory judgment action brought by Attorney General was proper to determine constitutionality of legislative act. State ex rel. Meyer v. Story, 173 Neb. 741, 114 N.W.2d 769 (1962).

Act is available to a public power district to secure a declaration as to reasonableness of rates. York County Rural P. P. Dist. v. O'Connor, 172 Neb. 602, 111 N.W.2d 376 (1961).

An action for a declaratory judgment will not be entertained when an equally serviceable remedy has been provided. Scudder v. County of Buffalo, 170 Neb. 293, 102 N.W.2d 447 (1960).

Original action in Supreme Court for declaratory judgment as to constitutionality of tax on building and loan stock could be maintained. Anderson v. Herrington, 169 Neb. 391, 99 N.W.2d 621 (1959).

Party seeking relief must have a legally protectible interest or right in the controversy. Nebraska Seedsmen Assn. v. Department of Agriculture & Inspection, 162 Neb. 781, 77 N.W.2d 464 (1956).

Declaratory judgment is appropriate to determine the validity, construction, or interpretation of a statute when there is a justiciable controversy. Armstrong v. Board of Supervisors of Kearney County, 153 Neb. 858, 46 N.W.2d 602 (1951).

Uniform Declaratory Judgment Act and Reclamation Act are not in conflict. Nebraska Mid-State Reclamation District v. Hall County, 152 Neb. 410, 41 N.W.2d 397 (1950).

A declaratory judgment action will not be entertained if there is pending other litigation in which the rights of the parties can be determined. Strawn v. County of Sarpy, 146 Neb. 783, 21 N.W.2d 597 (1946).

Court is without power to declare the law unless the Uniform Declaratory Judgments Act is complied with. Wightman v. City of Wayne, 144 Neb. 871, 15 N.W.2d 78 (1944).

Under the Declaratory Judgments Act, an equity court has the power to determine the parentage of a child. Carlson v. Bartels, 143 Neb. 680, 10 N.W.2d 671 (1943).

Action to determine validity of delinquent tax law was properly brought under Declaratory Judgments Act. Tukey v. Douglas County, 133 Neb. 732, 277 N.W. 57 (1938).

State of Nebraska and executive departments thereof may seek relief under Declaratory Judgments Act in an original action in Supreme Court. State ex rel. Smrha v. General American Life Ins. Co., 132 Neb. 520, 272 N.W. 555 (1937).

Action to determine rights of office holder whose office had been abolished by constitutional amendment was brought under Declaratory Judgments Act. Swanson v. State, 132 Neb. 82, 271 N.W. 264 (1937).

Declaratory judgment sought under this statute to determine how liquor license fees should be distributed. School District of Omaha v. Gass, 131 Neb. 312, 267 N.W. 528 (1936).

Court may refuse to render declaratory judgment where, if rendered or entered, it would not terminate the controversy giving rise to the proceeding. Arlington Oil Co. v. Hall, 130 Neb. 674, 266 N.W. 583 (1936).

Court should, under most circumstances, dismiss action for declaratory judgment where all parties whose rights are affected have not been impleaded in action. Updike Inv. Co. v. Employers Liability Assurance Corporation, 128 Neb. 295, 258 N.W. 470 (1935).

Taxpayer having actual and justiciable controversy with taxing authorities as to his status as affected by tax statute is entitled to have questions determined under Declaratory Judgments Act. Moeller, McPherrin & Judd v. Smith, 127 Neb. 424, 255 N.W. 551 (1934).

Proceedings for a declaratory judgment will not be entertained where another equally serviceable remedy has been provided by law for the character of action in hand. Stewart v. Herten, 125 Neb. 210, 249 N.W. 552 (1933).

Declaratory Judgments Act applies only to actions where there is an actual controversy and justiciable issues presented, and cannot be used to decide moot questions. Banning v. Marsh, 124 Neb. 207, 245 N.W. 775 (1932).

Declaratory Judgments Act applies only to actions involving actual controversy and justiciable issues, and therefore is not void as conferring non-judicial powers. Lynn v. Kearney County, 121 Neb. 122, 236 N.W. 192 (1931).

Nebraska's Uniform Declaratory Judgments Act does not waive the state's sovereign immunity, and a plaintiff who seeks declaratory relief against the state must find authorization for such remedy outside the confines of that act. Pratt v. Clarke, 8 Neb. App. 199, 590 N.W.2d 426 (1999).

Declaratory Judgments Act is applicable to questions involving state taxation. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).

2. Effect

An action for declaratory judgment is sui generis; whether such action is to be treated as one at law or one in equity is to be determined by the nature of the dispute. The test is whether, in the absence of the prayer for declaratory judgment, the issues presented should properly be disposed of in an equitable as opposed to a legal action. Boyles v. Hausmann, 246 Neb. 181, 517 N.W.2d 610 (1994).

An action for declaratory judgment under this section is sui generis; whether such an action is to be treated as one at law or one in equity is to be determined by the nature of the dispute. Donaldson v. Farm Bureau Life Ins. Co., 232 Neb. 140, 440 N.W.2d 187 (1989); Boren v. State Farm Mut. Auto. Ins. Co., 225 Neb. 503, 406 N.W.2d 640 (1987).

An action for declaratory judgment determines the rights of the parties in a justiciable controversy and is binding on any further adjudication between the parties as the rights so declared. Russell v. First York Sav. Co., 218 Neb. 112, 352 N.W.2d 871 (1984).

If an action for declaratory judgment under this section involves a question of fact, the parties are entitled to a jury trial. MFA Ins. Companies v. Mendenhall, 205 Neb. 430, 288 N.W.2d 270 (1980).

Constitutionality of Installment Sales Act of 1963 was tested under Declaratory Judgments Act. Stanton v. Mattson, 175 Neb. 767, 123 N.W.2d 844 (1963).

Where defendant prayed for entry of declaratory judgment, it was precluded on appeal from contending that such relief was improper. County of Douglas v. OEA Senior Citizens, Inc., 172 Neb. 696, 111 N.W.2d 719 (1961).

Under Declaratory Judgments Act, it was proper to submit question of ownership of automobile to a jury. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).

Declarations made by court in declaratory judgment proceeding have the force and effect of a final judgment or decree. Morrell v. Towle, 141 Neb. 370, 3 N.W.2d 655 (1942).

Declaratory judgment law is not a substitute for a new trial or appeal, nor does it operate to supersede former adjudications or proper proceedings already pending in court. Phelps County v. City of Holdrege, 133 Neb. 139, 274 N.W. 483 (1937).

Declaratory judgment confirming validity of a trust agreement and directing trustee to pay trust funds to parties entitled thereto is final and binding on the parties to the proceeding, their privies and successors in interest. In re Reynolds Estate, 131 Neb. 557, 268 N.W. 480 (1936).

3. Jurisdiction

The Nebraska Workers' Compensation Court is a "court of record" and, as such, has the authority to enter a declaratory judgment pursuant to the Uniform Declaratory Judgments Act. Bituminous Casualty Corp. v. Deyle, 234 Neb. 537, 451 N.W.2d 910 (1990).

The district court has power to retain jurisdiction and grant further relief where it has entered a declaratory judgment declaring the rights of the parties under a contract. First Nat. Bank of Omaha v. Omaha Nat. Bank, 191 Neb. 249, 214 N.W.2d 483 (1974).

Courts of record are empowered to render declaratory judgments. Haynes v. Anderson, 163 Neb. 50, 77 N.W.2d 674 (1956).

County court may render declaratory judgment. Rohn v. Kelley, 156 Neb. 463, 56 N.W.2d 711 (1953).

Court does not lack jurisdiction to render declaratory judgment merely because construction or validity of a penal statute is necessary to a decision. Dill v. Hamilton, 137 Neb. 723, 291 N.W. 62 (1940).



25-21,150 - Rights of claimants; determination.

25-21,150. Rights of claimants; determination.

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status or other legal relations thereunder.

1. Scope

2. Miscellaneous

1. Scope

A declaratory judgment action is the proper judicial proceeding to determine a party's rights and obligations under a particular statute. Ameritas Life Ins. Corp. v. Balka, 257 Neb. 878, 601 N.W.2d 508 (1999).

Preliminary correspondence and unsigned insurance policy form did not constitute a contract within the meaning of this section. Omaha Pub. Power Dist. v. Nuclear Elec. Ins. Ltd., 229 Neb. 740, 428 N.W.2d 895 (1988).

Declaratory judgment proceeding permissible to determine rights and benefits under Fireman's Pension Act. Hooper v. City of Lincoln, 183 Neb. 591, 163 N.W.2d 117 (1968).

This section authorizes courts of record to construe wills. Father Flanagan's Boys' Home v. Graybill, 178 Neb. 79, 132 N.W.2d 304 (1964).

Action to construe a deed to city was properly brought under Declaratory Judgments Act. City of Gering v. Jones, 175 Neb. 626, 122 N.W.2d 503 (1963).

Separation agreement between husband and wife was within terms of Declaratory Judgments Act. Dorland v. Dorland, 175 Neb. 233, 121 N.W.2d 28 (1963).

Tax-exempt status of property was properly determined in declaratory judgment proceeding. County of Douglas v. OEA Senior Citizens, Inc., 172 Neb. 696, 111 N.W.2d 719 (1961).

An insurance contract comes within the purview of the act. Gottula v. Standard Reliance Ins. Co., 165 Neb. 1, 84 N.W.2d 179 (1957).

Action seeking the construction of a will is authorized. Phillips v. Phillips, 163 Neb. 282, 79 N.W.2d 420 (1956).

Unincorporated trade association could not maintain action on behalf of members whose rights were affected. Nebraska Seedsmen Assn. v. Department of Agriculture & Inspection, 162 Neb. 781, 77 N.W.2d 464 (1956).

Individual plaintiff must have a legally protectible interest or right. Schroder v. City of Lincoln, 155 Neb. 599, 52 N.W.2d 808 (1952).

Question of coverage under policy of insurance was properly determinable. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).

Declaratory judgment action will lie to determine rights over the disposition of public funds of a city operating under a home rule charter. Noble v. City of Lincoln, 153 Neb. 79, 43 N.W.2d 572 (1950).

Proceedings for a declaratory judgment extend to the validity of a statute where there is a justiciable, determinable controversy between parties in respect to rights thereunder. Nebraska Mid-State Reclamation Dist. v. Hall County, 152 Neb. 410, 41 N.W.2d 397 (1950).

Declaratory judgment proceeding may properly be brought to test validity of city ordinance. Webber v. City of Scottsbluff, 141 Neb. 363, 3 N.W.2d 635 (1942).

Validity of tax on air-flight equipment could be challenged in declaratory judgment proceeding. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).

2. Miscellaneous

A plaintiff in a declaratory judgment action challenging the validity of a statute must prove that the plaintiff is a person whose rights, status, or other legal relations are affected by the challenged statute. Mullendore v. Nuernberger, 230 Neb. 921, 434 N.W.2d 511 (1989).

To obtain declaratory relief, a plaintiff has the burden to prove the existence of a justiciable controversy and an interest in the subject matter of the action. Mullendore v. Nuernberger, 230 Neb. 921, 434 N.W.2d 511 (1989).

Plaintiffs are not required to violate a penal statute as a condition of having it construed or its validity determined, but may seek declaratory judgment. Dill v. Hamilton, 137 Neb. 723, 291 N.W. 62 (1940).

Word "person" includes the State of Nebraska and its executive departments. State ex rel. Smrha v. General American Life Ins. Co., 132 Neb. 520, 272 N.W. 555 (1937).

Court may refuse to render declaratory judgment where it would not terminate the uncertainty or controversy giving rise to the proceeding. In re Reynolds Estate, 131 Neb. 557, 268 N.W. 480 (1936); Smithberger v. Banning, 130 Neb. 354, 265 N.W. 10 (1936).



25-21,151 - Construction of contract; before or after breach.

25-21,151. Construction of contract; before or after breach.

A contract may be construed either before or after there has been a breach thereof.

A contract may be construed under Declaratory Judgments Act either before or after there has been a breach thereof. Dorland v. Dorland, 175 Neb. 233, 121 N.W.2d 28 (1963).

Action is authorized after breach of contract of insurance. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).



25-21,152 - Fiduciary or interested person; action to declare rights.

25-21,152. Fiduciary or interested person; action to declare rights.

Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust or the estate of a decedent, an infant, person with a mental disorder, or insolvent, may have a declaration of rights or legal relation in respect thereto:

(a) To ascertain any class of creditors, devisees, legatees, heirs, next of kin, or others; or

(b) To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(c) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

This section authorizes courts of record to construe wills. Father Flanagan's Boys' Home v. Graybill, 178 Neb. 79, 132 N.W.2d 304 (1964).

Administrator of estate could bring action to determine validity of devise and bequest under will. Hipsley v Hipsley, 162 Neb. 518, 76 N.W.2d 462 (1956).

A declaratory judgment may be had in probate proceedings. Rohn v. Kelley, 156 Neb. 463, 56 N.W.2d 711 (1953).

Declaratory judgment proceeding was proper to determine interest of parties in cattle. Graham v. Beauchamp, 154 Neb. 889, 50 N.W.2d 104 (1951).



25-21,153 - Sections; not limiting or restrictive.

25-21,153. Sections; not limiting or restrictive.

The enumeration in sections 25-21,150, 25-21,151 and 25-21,152 does not limit or restrict the exercise of the general powers conferred in section 25-21,149, in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

Coverage under public liability policy could be determined. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).

Affirmative relief against items of state taxation is authorized. Mid-Continent Airlines v. Nebraska State Board of Equalization and Assessment, 105 F.Supp. 188 (D. Neb. 1952).



25-21,154 - Declaratory judgments; when refused.

25-21,154. Declaratory judgments; when refused.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding. Omaha Pub. Power Dist. v. Nuclear Elec. Ins. Ltd., 229 Neb. 740, 428 N.W.2d 895 (1988); Arlington Oil Co. v. Hall, 130 Neb. 674, 266 N.W. 583 (1936); Smithberger v. Banning, 130 Neb. 354, 265 N.W. 10 (1936).

Where eminent domain proceeding was pending in which question of abandonment and its effect could be determined, action for declaratory judgment on claimed abandonment should have been dismissed. Zarybnicky v. County of Gage, 196 Neb. 210, 241 N.W.2d 834 (1976).

Discretionary power is conferred. Haynes v. Anderson, 163 Neb. 50, 77 N.W.2d 674 (1956).

One of the purposes of the act is to terminate the controversy that gave rise to the proceedings. Custer Public Power Dist. v. Loup River Public Power Dist., 162 Neb. 300, 75 N.W.2d 619 (1956).

Court will not render declaratory judgment where necessary parties have not been joined. Redick v. Peony Park, 151 Neb. 442, 37 N.W.2d 801 (1949).

Statute authorizing declaratory judgment is applicable only when all interested persons are made parties to the proceeding. Ben B. Wood Realty Co. v. Wood, 132 Neb. 817, 273 N.W. 493 (1937); Southern Nebraska Power Co. v. Village of Deshler, 130 Neb. 133, 264 N.W. 462 (1936).

Declaratory Judgments Act is applicable only where there is a present actual controversy and where justiciable issues are presented. Dobson v. Ocean Accident & Gaurantee Corp., 124 Neb. 652, 247 N.W. 789 (1933).



25-21,155 - Declaratory judgments; review.

25-21,155. Declaratory judgments; review.

All orders, judgments and decrees under sections 25-21,149 to 25-21,164 may be reviewed as other orders, judgments and decrees.

Determinations of factual issues in a declaratory judgment action will not be disturbed on appeal unless they are clearly wrong. Beatrice Nat. Bank v. Southeast Neb. Co-op, 230 Neb. 671, 432 N.W.2d 842 (1988).

Declaratory judgment decrees may be reviewed in the Supreme Court as are other decrees. OB-GYN v. Blue Cross, 219 Neb. 199, 361 N.W.2d 550 (1985).

Examination of reviewing court will be confined to questions determined by trial court. Lickert v. City of Omaha, 144 Neb. 75, 12 N.W.2d 644 (1944).



25-21,156 - Pleadings; complaint; orders to show cause.

25-21,156. Pleadings; complaint; orders to show cause.

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by complaint to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.

When the plaintiff's pleadings in a declaratory judgment action put the defendant on notice of the remedy sought, a trial court may order relief which is clearly within the scope of its declaratory judgment. Conversely, when a plaintiff's requested relief is not clearly within the scope of a court's declaratory judgment, the court should grant such relief only for a plaintiff's concurrent or subsequent cause of action or the plaintiff's application for supplemental relief under this section. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

The trial court has the power to retain jurisdiction in order to grant further relief for the amounts of percentage rent as they may be determined each year until the expiration of the lease which was the subject of the declaratory judgment action. S.N. Mart, Ltd. v. Maurices Inc., 234 Neb. 343, 451 N.W.2d 259 (1990).

Judgment for amount due under contract may be obtained in a declaratory judgment action. Richardson v. Waterite Co., 169 Neb. 263, 99 N.W.2d 265 (1959).

Injunction against enforcing of city ordinance was properly refused. McNeil v. City of Omaha, 160 Neb. 301, 70 N.W.2d 83 (1955).

Injunctive relief deemed unnecessary. Omaha Nat. Bank v. Heintze, 159 Neb. 520, 67 N.W.2d 753 (1954).

Further relief may be granted to carry into effect declaratory judgment. Noble v. City of Lincoln, 158 Neb. 457, 63 N.W.2d 475 (1954).



25-21,157 - Trial; issues of fact; how conducted.

25-21,157. Trial; issues of fact; how conducted.

When a proceeding under sections 25-21,149 to 25-21,164 involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

In a declaratory judgment action involving the determination of issues of fact, such issues may be tried and determined as in other civil actions. Millard Rur. Fire Prot. Dist. No. 1 v. City of Omaha, 226 Neb. 50, 409 N.W.2d 574 (1987).

Fact questions in a declaratory judgment action may be tried and determined as in other civil actions. OB-GYN v. Blue Cross, 219 Neb. 199, 361 N.W.2d 550 (1985).

Where a decision appealed from involves, at the outset, questions of fact, the parties are entitled to a jury trial, notwithstanding the fact that the action may have involved both questions of fact and of law. Hemenway v. MFA Life Ins. Co., 211 Neb. 193, 318 N.W.2d 70 (1982).

In a declaratory judgment action, issues of fact may be tried and determined as in other civil actions, and if the action would otherwise be an action at law and is tried to the court without a jury the trial court's findings have the effect of a jury verdict. Larutan Corp. v. Magnolia Homes Manuf. Co., 190 Neb. 425, 209 N.W.2d 177 (1973).

Where jury waived, judgment of trial court will not be set aside unless clearly wrong. Belek v. Travelers Ind. Co., 187 Neb. 470, 191 N.W.2d 819 (1971).

Issues of fact may be tried and determined as in other civil actions. American Standard Ins. Co. v. Tournor, 186 Neb. 585, 185 N.W.2d 267 (1971); United Services Automobile Assn. v. Hills, 172 Neb. 128, 109 N.W.2d 174 (1961); State Farm Mutual Auto. Ins. Co. v. Kersey, 171 Neb. 212, 106 N.W.2d 31 (1960).

An issue of fact may be submitted for determination by a jury. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).



25-21,158 - Costs.

25-21,158. Costs.

In any proceeding under sections 25-21,149 to 25-21,164 the court may make such award of costs as may seem equitable and just.

Under this section, attorney fees are not taxed as "costs." Without another source of statutory authority permitting attorney fees to be taxed as costs, the prevailing party cannot recover attorney fees in a declaratory judgment action. Wetovick v. County of Nance, 279 Neb. 773, 782 N.W.2d 298 (2010).

Where petition for declaratory judgment was denied for lack of necessary parties, all costs were taxed to plaintiff. Phillips v. Phillips, 163 Neb. 282, 79 N.W.2d 420 (1956).



25-21,159 - Parties; municipalities; Attorney General.

25-21,159. Parties; municipalities; Attorney General.

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard. If a statute is alleged to be unconstitutional, the Attorney General of the state shall also be served with a copy of the proceeding and be entitled to be heard.

1. Necessary parties

2. Miscellaneous

1. Necessary parties

The participation of a statutorily mandated necessary party in a declaratory judgment action involving the validity of a city ordinance is a jurisdictional requirement, and the failure to include such party requires vacation of a district court's judgment in the action. Dunn v. Daub, 259 Neb. 559, 611 N.W.2d 97 (2000).

A party is not permitted to first obtain a judgment and then apply the requirements of this section in order to determine who is a necessary party to an action. Taylor Oil Co., Inc. v. Retikis, 254 Neb. 275, 575 N.W.2d 870 (1998).

Judgment creditors or persons injured in automobile accidents are interested parties in declaratory judgment action between insured and insurance company as to validity of policy; thus, declaratory judgment was not available, and subsequent granting of motion for summary judgment based on res judicata effect of original declaratory judgment order was error. Krohn v. Gardner, 238 Neb. 460, 471 N.W.2d 391 (1991).

In a taxpayer's action, potentially all of the taxpayers and citizens are parties; but the fact that all taxpayers may be potential parties does not mean that they are indispensable parties. There is no requirement that all taxpayers who might be affected in some manner by the result of the litigation be made parties to the action. Christensen v. City of Tekamah, 230 Neb. 576, 432 N.W.2d 798 (1988).

The statute authorizing a declaratory judgment action is applicable only where all interested persons are made parties to the proceeding. Omaha Pub. Power Dist. v. Nuclear Elec. Ins. Ltd., 229 Neb. 740, 428 N.W.2d 895 (1988).

"Indispensable party" to a suit is defined as one who must have such an interest in the controversy as to preclude a final decree without affecting such party's interests. Shepoka v. Knopik, 197 Neb. 651, 250 N.W.2d 619 (1977).

All necessary persons must be parties to action at time court enters declaratory judgment. Baker v. A. C. Nelson Co., 185 Neb. 128, 174 N.W.2d 197 (1970).

Action should be dismissed without prejudice when there is an absence of necessary parties. Marsh v. Marsh, 173 Neb. 282, 113 N.W.2d 323 (1962).

Joinder of all necessary parties defendant is required. Haynes v. Anderson, 163 Neb. 50, 77 N.W.2d 674 (1956).

State was not a necessary party to suit to enjoin tax. Offutt Housing Co. v. County of Sarpy, 160 Neb. 320, 70 N.W.2d 382 (1955).

In controversy between store operator and city over validity of ordinance, other store owners were not necessary parties. City of Omaha v. Lewis & Smith Drug Co., Inc., 156 Neb. 650, 57 N.W.2d 269 (1953).

Whenever all necessary parties have not been impleaded, action should be dismissed. Stahl v. Allchin, 155 Neb. 412, 52 N.W.2d 251 (1952).

Duty is imposed upon plaintiff of joining all persons who have or claim any interest which would be affected by the judgment. Redick v. Peony Park, 151 Neb. 442, 37 N.W.2d 801 (1949).

2. Miscellaneous

This section applies only to actions for declaratory relief. State v. Kelley, 249 Neb. 99, 541 N.W.2d 645 (1996).

The requirement that the Attorney General be served with a copy of the proceeding when the constitutionality of an ordinance is raised is a prerequisite to the exercise of the district court's jurisdiction. Absent compliance with this section, a district court may not exercise its jurisdiction. DeCoste v. City of Wahoo, 248 Neb. 463, 534 N.W.2d 760 (1995).

Petition seeking declaration that residency requirement for dissolution of marriage was unconstitutional dismissed upon demurrer of Attorney General. Ashley v. Ashley, 191 Neb. 824, 217 N.W.2d 926 (1974).

Where constitutionality of statute is involved, Attorney General should be served with copies of the proceedings. Metropolitan Utilities Dist. v. City of Omaha, 171 Neb. 609, 107 N.W.2d 397 (1961).

Requisites for maintenance of declaratory judgment proceedings are stated. Graham v. Beauchamp, 154 Neb. 889, 50 N.W.2d 104 (1951).



25-21,160 - Sections, how construed.

25-21,160. Sections, how construed.

Sections 25-21,149 to 25-21,164 are declared to be remedial; their purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations; and are to be liberally construed and administered.

The Attorney General may bring an action for a declaratory judgment challenging the constitutionality of a statute which the Tax Commissioner proposes to implement and enforce. State ex rel. Meyer v. Peters, 188 Neb. 817, 199 N.W.2d 738 (1972).

Requirements for declaratory relief met. Slosburg v. City of Omaha, 183 Neb. 839, 165 N.W.2d 90 (1969).

Act is to be liberally construed and administered. Berigan Bros. v. Growers Cattle Credit Corp., 182 Neb. 656, 156 N.W.2d 794 (1968).

Act has application both substantively and adjectively. Hawkeye Casualty Co. v. Stoker, 154 Neb. 466, 48 N.W.2d 623 (1951).



25-21,161 - Person, defined.

25-21,161. Person, defined.

The word person wherever used in the Uniform Declaratory Judgments Act shall be construed to mean any person, partnership, limited liability company, joint-stock company, unincorporated association, society, or municipal or other corporation of any character whatsoever.

The term "person" as used in this section is broad enough to include the state or any subdivision thereof. Hoiengs v. County of Adams, 245 Neb. 877, 516 N.W.2d 223 (1994).

An unincorporated association is included within the statutory definition of a person. Nebraska Seedsmen Assn. v. Department of Agriculture & Inspection, 162 Neb. 781, 77 N.W.2d 464 (1956).



25-21,162 - Validity of sections.

25-21,162. Validity of sections.

Sections 25-21,149 to 25-21,164, except sections 25-21,149 and 25-21,150, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of sections 25-21,149 to 25-21,164 invalid or inoperative.



25-21,163 - Interpretation and construction of sections to effectuate uniformity.

25-21,163. Interpretation and construction of sections to effectuate uniformity.

Sections 25-21,149 to 25-21,164 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.



25-21,164 - Act, how cited.

25-21,164. Act, how cited.

Sections 25-21,149 to 25-21,164 may be cited as the "Uniform Declaratory Judgments Act".



25-21,165 - By whom brought; jurisdiction.

25-21,165. By whom brought; jurisdiction.

Whenever a suit praying for an interlocutory injunction shall have been begun in the United States District Court in any Division in the State of Nebraska to restrain any official or officials of the State of Nebraska from enforcing or administering any statute of the State of Nebraska, or from enforcing or administering any administrative order of any department, bureau or commission of this state, or to set aside or enjoin such statute or administrative order, any defendant in such suit or the Attorney General of the State of Nebraska may bring an action to enforce said statute or order in the district court of the county of the State of Nebraska in which the State Capitol of said state is located at any time before the hearing or application for said interlocutory injunction in the suit in the United States District Court, District of Nebraska, in the proper Division thereof; and jurisdiction is hereby conferred on the district court of the county of the State of Nebraska in which its State Capitol is located to entertain such suit with the powers hereinafter granted.



25-21,166 - Certification to federal court; stay of proceedings.

25-21,166. Certification to federal court; stay of proceedings.

The district court of the county in Nebraska in which said State Capitol is located shall, when such suit is brought, grant a stay of proceedings to any state officer or officers under such statute or order, pending the determination of such suit by the courts of the State of Nebraska. The district court of the county in Nebraska in which its State Capitol is located shall upon the institution of said suit, certify forthwith to the United States District Court, District of Nebraska, to its proper Division in which such action heretofore has been brought, the fact that such suit has been begun in the district court of the county in the state where the State Capitol is located.



25-21,167 - Expedited trial and appeal; advancement.

25-21,167. Expedited trial and appeal; advancement.

The district court of Lancaster County shall speedily determine the action, and an appeal may be taken to the Court of Appeals within thirty days after the entry of the judgment. Trial in the appellate court shall in all ways be expedited, set for an early hearing, and advanced as other causes which involve the public welfare and convenience are advanced.



25-21,168 - Repealed. Laws 1974, LB 354, § 316.

25-21,168. Repealed. Laws 1974, LB 354, § 316.



25-21,169 - Repealed. Laws 1974, LB 354, § 316.

25-21,169. Repealed. Laws 1974, LB 354, § 316.



25-21,170 - Repealed. Laws 1974, LB 354, § 316.

25-21,170. Repealed. Laws 1974, LB 354, § 316.



25-21,171 - Repealed. Laws 1974, LB 354, § 316.

25-21,171. Repealed. Laws 1974, LB 354, § 316.



25-21,172 - Repealed. Laws 1974, LB 354, § 316.

25-21,172. Repealed. Laws 1974, LB 354, § 316.



25-21,173 - Repealed. Laws 1974, LB 354, § 316.

25-21,173. Repealed. Laws 1974, LB 354, § 316.



25-21,174 - Repealed. Laws 1974, LB 354, § 316.

25-21,174. Repealed. Laws 1974, LB 354, § 316.



25-21,175 - Repealed. Laws 1974, LB 354, § 316.

25-21,175. Repealed. Laws 1974, LB 354, § 316.



25-21,176 - Repealed. Laws 1974, LB 354, § 316.

25-21,176. Repealed. Laws 1974, LB 354, § 316.



25-21,177 - Repealed. Laws 1974, LB 354, § 316.

25-21,177. Repealed. Laws 1974, LB 354, § 316.



25-21,178 - Repealed. Laws 1974, LB 354, § 316.

25-21,178. Repealed. Laws 1974, LB 354, § 316.



25-21,179 - Repealed. Laws 1974, LB 354, § 316.

25-21,179. Repealed. Laws 1974, LB 354, § 316.



25-21,180 - Terms, defined.

25-21,180. Terms, defined.

As used in sections 25-224 and 25-21,180 to 25-21,182, unless the context otherwise requires: Product liability action shall mean any action brought against a manufacturer, seller, or lessor of a product, regardless of the substantive legal theory or theories upon which the action is brought, for or on account of personal injury, death, or property damage caused by or resulting from the manufacture, construction, design, formulation, installation, preparation, assembly, testing, packaging, or labeling of any product, or the failure to warn or protect against a danger or hazard in the use, misuse, or intended use of any product, or the failure to provide proper instructions for the use of any product.

In defining a product liability action as an action brought for or on account of personal injury, death, or property damage caused by a product, this section refers only to physical harm, not to economic loss. National Crane Corp. v. Ohio Steel Tube Co., 213 Neb. 782, 332 N.W.2d 39 (1983).



25-21,181 - Action based on strict liability in tort; brought against seller or lessor; when.

25-21,181. Action based on strict liability in tort; brought against seller or lessor; when.

No product liability action based on the doctrine of strict liability in tort shall be commenced or maintained against any seller or lessor of a product which is alleged to contain or possess a defective condition unreasonably dangerous to the buyer, user, or consumer unless the seller or lessor is also the manufacturer of the product or the part thereof claimed to be defective.



25-21,182 - Product liability action; based upon negligent or defective design, testing, or labeling; defense.

25-21,182. Product liability action; based upon negligent or defective design, testing, or labeling; defense.

In any product liability action based upon negligent or defective design, testing, or labeling, proof establishing that such design, testing, or labeling was in conformity with the generally recognized and prevailing state of the art in the industry at the time the specific product involved in the action was first sold to any person not engaged in the business of selling such product shall be a defense. State of the art as used in this section shall be defined as the best technology reasonably available at the time.



25-21,183 - Transferred to section 13-911.

25-21,183. Transferred to section 13-911.



25-21,184 - Railroad company; actions by employees against; negligence; assumption of risk.

25-21,184. Railroad company; actions by employees against; negligence; assumption of risk.

In any action brought against a railroad or street railroad company to recover damages for personal injury to any employee, whether such injury results in death or not, the employee shall not be held to have assumed any of the risks of his employment in any case where the railroad company or its agents, servants or employees have been guilty of negligence.

Section is not applicable in action under federal employer's liability act; in such case federal law as to assumption of risk is controlling. Preble v. Union Stock Yards Co., 110 Neb. 383, 193 N.W. 910 (1923).



25-21,185 - Actions accruing before February 8, 1992, for injuries to person or property; contributory negligence; comparative negligence.

25-21,185. Actions accruing before February 8, 1992, for injuries to person or property; contributory negligence; comparative negligence.

In all actions accruing before February 8, 1992, brought to recover damages for injuries to a person or to property caused by the negligence or act or omission giving rise to strict liability in tort of another, the fact that the plaintiff may have been guilty of contributory negligence shall not bar a recovery when the contributory negligence of the plaintiff was slight and the negligence or act or omission giving rise to strict liability in tort of the defendant was gross in comparison, but the contributory negligence of the plaintiff shall be considered by the jury in the mitigation of damages in proportion to the amount of contributory negligence attributable to the plaintiff, and all questions of negligence or act or omission giving rise to strict liability in tort and contributory negligence shall be for the jury.

1. Slight negligence of plaintiff

2. Gross negligence of defendant

3. Comparison

4. Miscellaneous

1. Slight negligence of plaintiff

Negligence of plaintiff must be compared with that of defendant to determine whether negligence is slight or gross. Brackman v. Brackman, 169 Neb. 650, 100 N.W.2d 774 (1960).

Where plaintiff's negligence was more than slight in comparison with the negligence of the defendant, directed verdict was proper. Kirchner v. Gast, 169 Neb. 404, 100 N.W.2d 65 (1959); Rogers v. Sheperd, 159 Neb. 292, 66 N.W.2d 815 (1954); Meyer v. Platte Valley Construction Co., 147 Neb. 860, 25 N.W.2d 412 (1946); Western Contracting Corp. v. Odle, 331 F.2d 38 (8th Cir. 1964).

Slight negligence does not defeat recovery if by comparison the negligence of defendant is gross. Fairchild v. Sorenson, 165 Neb. 667, 87 N.W.2d 235 (1957).

Failure to use due care after becoming aware of an obstacle is more than slight negligence. Allen v. Kavanaugh, 160 Neb. 645, 71 N.W.2d 119 (1955).

Instruction given under this statute was erroneous which directed jury that the amount that might be deducted on account of contributory negligence of plaintiff must necessarily not be any large percent of the total damages. Krepcik v. Interstate Transit Lines, 153 Neb. 98, 43 N.W.2d 609 (1950).

Where there is no basis in the evidence for a finding of contributory negligence, it is error to instruct on the subject. Hartford Fire Ins. Co. v. County of Red Willow, 149 Neb. 10, 30 N.W.2d 51 (1947).

Failure of jewelry salesman to inform hotel of contents of sample case containing jewelry or value thereof constituted contributory negligence of such degree as to bar recovery. Roger Wurmser, Inc. v. Interstate Hotel Co., 148 Neb. 660, 28 N.W.2d 405 (1947).

Failure to instruct on the comparative negligence rule when the evidence discloses the contributory negligence of the plaintiff exceeds slight negligence is not prejudicial error. Shiman Bros. & Co. v. Nebraska National Hotel Co., 146 Neb. 47, 18 N.W.2d 551 (1945).

When the plaintiff's negligence is more than slight as compared with that of the defendant, and is clearly the proximate cause of the accident, the court should direct a verdict for the defendant. Dickenson v. County of Cheyenne, 146 Neb. 36, 18 N.W.2d 559 (1945).

One who suddenly moves from place of safety into the path of a moving vehicle, after seeing it approach, is guilty of more than slight negligence. Hughes v. Omaha & C. B. St. Ry. Co., 143 Neb. 47, 8 N.W.2d 509 (1943).

Where pedestrian was struck by defendant's truck, evidence of intoxication of pedestrian was not of itself contributory negligence but was circumstance to be considered by jury in determining whether intoxication contributed to injury. Nichols v. Havlat, 142 Neb. 534, 7 N.W.2d 84 (1942).

One injured while momentarily standing in a highway is not, because of that fact, guilty of contributory negligence as a matter of law. Grantham v. Watson Brothers Transportation Co., 142 Neb. 362, 6 N.W.2d 372 (1942).

Anyone who voluntarily walks about in total darkness in a strange place, where no special circumstances require him to proceed, does so at his own risk and is guilty of more than slight negligence as a matter of law. Wetink v. Traphagen, 138 Neb. 41, 291 N.W. 884 (1940).

Where evidence shows beyond reasonable dispute that plaintiff's negligence is more than slight as compared with defendant's negligence, it is proper for trial court to instruct jury to return verdict for defendant. Whittaker v. Hanifin, 138 Neb. 18, 291 N.W. 723 (1940); Doan v. Hoppe, 132 Neb. 641, 272 N.W. 763 (1937).

Where a pedestrian suddenly steps from a place of safety into the path of a street car, his contributory negligence is more than slight as a matter of law. Travinsky v. Omaha & C. B. St. Ry. Co., 137 Neb. 168, 288 N.W. 512 (1939).

Where an automobile driver parks his car parallel to the curb, gets out of his car on the left hand side, and is struck by another automobile while standing beside his car in a city street, he is not guilty of more than slight negligence as a matter of law. Brenning v. Remington, 136 Neb. 883, 287 N.W. 776 (1939).

Where view at railroad crossing is obstructed, motorist who attempts to cross and fails to look or listen is guilty of such contributory negligence as will defeat recovery. Mundt v. Chicago, R. I. & P. R. R. Co., 136 Neb. 478, 286 N.W. 691 (1939).

Where the driver of an automobile disregards a stop sign and drives out upon an arterial highway without stopping and collides with another automobile, he is guilty of more than slight negligence as a matter of law. Ritter v. Hering, 135 Neb. 1, 280 N.W. 231 (1938).

One entering a darkened room on own premises where a trapdoor is liable to be open, without ascertaining whether the door is open or shut, is guilty of more than slight negligence as a matter of law. Gardner v. Metropolitan Utilities Dist., 134 Neb. 163, 278 N.W. 137 (1938).

If evidence clearly shows that plaintiff is guilty of more than slight negligence which will defeat a recovery, it is proper to sustain motion for instructed verdict for defendant. McDonald v. Omaha & C. B. St. Ry. Co., 128 Neb. 17, 257 N.W. 489 (1934).

Notwithstanding wording of statute, court may pass on sufficiency of evidence of contributory negligence as bar to recovery. Pinches v. Village of Dickens, 127 Neb. 239, 254 N.W. 877 (1934).

Instruction permitting recovery unless plaintiff's intestate was guilty of gross negligence was erroneous. McDonald v. Wright, 125 Neb. 871, 252 N.W. 411 (1934).

Comparative negligence rule precludes recovery by one who approaches railway crossing without precaution. Stanley v. Chicago, R. I. & P. Ry. Co., 113 Neb. 280, 202 N.W. 864 (1925).

Where both parties are negligent in some degree, it is error to omit the word "slight" in describing the contributory negligence that shall bar the plaintiff from recovery. McMullen v. Nash Sales Co., 112 Neb. 371, 199 N.W. 721 (1924).

Slight negligence of plaintiffs is no longer a defense but goes only in mitigation of damages. Holley v. Omaha & C. B. St. Ry. Co., 110 Neb. 541, 193 N.W. 710 (1923).

Where there is some evidence of contributory negligence, failure to give instruction on comparative negligence is error. Mares v. Chaloupka, 110 Neb. 199, 192 N.W. 397 (1923).

Where shown beyond reasonable dispute that plaintiff's negligence was more than slight in comparison with defendant's, action should be dismissed or verdict directed. Haffke v. Missouri Pac. R. R. Corp., 110 Neb. 125, 193 N.W. 257 (1923); Seiffert v. Hines, 108 Neb. 62, 187 N.W. 108 (1922); Frey v. Omaha & C. B. St. Ry. Co., 106 Neb. 333, 183 N.W. 567 (1921); Dodds v. Omaha & C. B. St. Ry. Co., 104 Neb. 692, 178 N.W. 258 (1920); Jensen v. Chicago, St. P., M. & O. R. Co., 12 F.2d 413 (8th Cir. 1926); Gordon Fireproof Warehouse & Van Co. v. Hines, 272 F. 604 (8th Cir. 1921); Marshall v. Hines, 271 F. 165 (8th Cir. 1921).

Contributory negligence of plaintiff was more than slight as a matter of law and barred recovery. Sandberg v. Peter Kiewit Sons Co., 364 F.2d 206 (8th Cir. 1966).

Negligence of one party is to be compared with that of another, and is not to be evaluated standing alone. United States v. Bohachevsky, 324 F.2d 120 (8th Cir. 1963).

Negligence of contractor's employee was slight in comparison to negligence of railroad. Union Pac. Ry. Co. v. Blank, 167 F.2d 291 (8th Cir. 1948).

Court must dismiss case where plaintiff's negligence is more than slight as compared with defendant's. Rogers v. Chicago, R. I. & P. Ry. Co., 39 F.2d 601 (8th Cir. 1930).

2. Gross negligence of defendant

Whether or not an act or omission constitutes gross negligence is ascertainable by comparison with negligence of opposing party. Pierson v. Jensen, 150 Neb. 86, 33 N.W.2d 462 (1948).

Omission to explain that plaintiff's contributory negligence, however slight, will defeat recovery in case defendant's negligence falls short of being gross in comparison, was reversible error. Mitchell v. Missouri Pac. R. R. Corp., 114 Neb. 72, 206 N.W. 12 (1925).

There is no error in not instructing on comparative negligence, where defendant's negligence is not established. Lady v. Douglass, 105 Neb. 489, 181 N.W. 173 (1920).

3. Comparison

In awarding damages under the provisions of this section, it is the jury's responsibility to comparatively measure the amount of negligence on defendant's part to the contributory negligence, if any, on plaintiff's part by considering all the evidence presented on the issue. Sanwick v. Jenson, 244 Neb. 607, 508 N.W.2d 267 (1993).

Questions of contributory negligence shall be for the jury. Sierks v. Delk, 222 Neb. 360, 383 N.W.2d 778 (1986).

If the evidence shows that plaintiff's conduct may be negligent and a proximate cause of the accident, the issue of contributory negligence must be submitted to the jury. Davis v. Phillips, 215 Neb. 184, 337 N.W.2d 754 (1983).

In determining questions of slight and gross negligence, the process of comparison should measure the disparity between the quantum of the total negligence of defendant and the total negligence of the plaintiff. C. C. Natvig's Sons, Inc. v. Summers, 198 Neb. 741, 255 N.W.2d 272 (1977).

The words slight and gross as employed herein are comparative terms, and the negligence of the plaintiff or defendant is not to be evaluated as slight, gross, or otherwise, standing alone. Niemeyer v. Tichota, 190 Neb. 775, 212 N.W.2d 557 (1973).

The meaning of gross negligence under the comparative negligence rule is contrasted with its meaning under the guest passenger statute. Johnson v. Roueche, 188 Neb. 716, 199 N.W.2d 1 (1972).

Under facts in the case, instruction concerning the comparative negligence statute was required. Sober v. Smith, 179 Neb. 74, 136 N.W.2d 372 (1965).

Evidence was sufficient to take case to the jury under comparative negligence statute. Robins v. Sandoz, 177 Neb. 894, 131 N.W.2d 648 (1964).

Requirements of instruction on comparative negligence rule stated. Darnell v. Panhandle Coop Assn., 175 Neb. 40, 120 N.W.2d 278 (1963).

Instruction on comparative negligence was free from prejudicial error. Hiner v. Nelson, 174 Neb. 725, 119 N.W.2d 288 (1963).

Failure to give instruction on comparative negligence was prejudicial error. Carlson v. Chambers, 173 Neb. 166, 112 N.W.2d 729 (1962); Baty v. Wolff, 162 Neb. 1, 74 N.W.2d 913 (1956).

Instructions given properly stated the rule of comparative negligence. Pearson v. Schuler, 172 Neb. 353, 109 N.W.2d 537 (1961).

Statutory test is not based upon absolute degrees of negligence, but rather upon the relative degrees of negligence between the parties. Sayers v. Witte, 171 Neb. 750, 107 N.W.2d 676 (1961); Bezdek v. Patrick, 167 Neb. 754, 94 N.W.2d 482 (1959); Continental Can Co. v. Horton, 250 F.2d 637 (8th Cir. 1957).

Omission of element from instruction for making comparison was erroneous. Ripp v. Riesland, 170 Neb. 631, 104 N.W.2d 246 (1960).

Even though defendant is guilty of negligence as a matter of law, the amount of damages to be awarded is subject to the provisions of the comparative negligence act. Bezdek v. Patrick, 170 Neb. 522, 103 N.W.2d 318 (1960).

Unless reasonable minds cannot differ, trial court should leave duty of making comparison of negligence to the jury. O'Neill v. Henke, 167 Neb. 631, 94 N.W.2d 322 (1959); Zimmer v. Brandon, 134 Neb. 311, 278 N.W. 502 (1938); Casey v. Ford Motor Co., 108 Neb. 352, 187 N.W. 922 (1922).

Failure to submit instruction on comparative negligence was not prejudicial to plaintiff. Owen v. Moore, 166 Neb. 239, 88 N.W.2d 768 (1958).

Intent of statute is that the negligence of the parties shall be compared one with the other. Andelt v. County of Seward, 157 Neb. 527, 60 N.W.2d 604 (1953).

Where plaintiff did not make prima facie case under guest statute, comparison of degrees of negligence was unnecessary. Bishop v. Schofield, 156 Neb. 830, 58 N.W.2d 207 (1953).

In making comparison, there is no burden of proof on either party. Murray v. Pearson Appliance Store, 155 Neb. 860, 54 N.W.2d 250 (1952).

Plaintiff may recover only if his negligence is slight in comparison with that of the defendant which is gross. Krepcik v. Interstate Transit Lines, 152 Neb. 39, 40 N.W.2d 252 (1949).

Negligence of parties is to be compared one with the other in determining slight and gross negligence. Roby v. Auker, 151 Neb. 421, 37 N.W.2d 799 (1949).

Even though defendant may be guilty of negligence as a matter of law, question of comparison of negligence where plaintiff is guilty of some negligence should be left to jury. Blanchard v. Lawson, 148 Neb. 299, 27 N.W.2d 217 (1947).

The fact that plaintiff became so absorbed in his work as to detract him from a perilous position is not a defense to a charge of contributory negligence, but is a fact for consideration by the jury. Thomison v. Buehler, 147 Neb. 811, 25 N.W.2d 391 (1946).

Where there was a conflict in the evidence as to whether or not plaintiff was in pedestrian lane with green light in her favor, or was proceeding diagonally across street, contributory negligence of plaintiff and the degree or quality thereof was for the jury, and instruction on comparative negligence was proper. Hammond v. Morris, 147 Neb. 600, 24 N.W.2d 633 (1946).

Question of negligence and the degree of quality thereof, where motor vehicle being backed collided with pedestrian, was for jury. Chew v. Coffin, 144 Neb. 170, 12 N.W.2d 839 (1944).

When an action under guest statute is based on gross negligence, the comparative negligence statute is applicable. Landrum v. Roddy, 143 Neb. 934, 12 N.W.2d 82 (1943).

All questions of negligence are for the jury. Lewis v. Rapid Transit Lines, 126 Neb. 158, 252 N.W. 804 (1934).

Instruction that plaintiff's damages should be reduced in proportion that her contributory negligence bore to the whole amount of damages was erroneous. Sgroi v. Yellow Cab & Baggage Co., 124 Neb. 525, 247 N.W. 355 (1933).

Where both plaintiff and defendants are shown by evidence to have been negligent, court should instruct jury on comparative negligence of parties. Tempel v. Proffitt, 122 Neb. 249, 240 N.W. 285 (1932).

Failure to keep proper lookout was under circumstances of case for the jury. Giles v. Welsh, 122 Neb. 164, 239 N.W. 813 (1931).

Contributory negligence of one injured in collision between automobiles was for jury. Wortman v. Zimmerman, 119 Neb. 682, 230 N.W. 588 (1930).

Where there is evidence of negligence and contributory negligence, court must give instruction as to comparative negligence rule. Lieb v. Omaha & C. B. St. Ry. Co., 119 Neb. 222, 228 N.W. 364 (1929).

Unless evidence of defendant's negligence is legally insufficient or contributory negligence so clearly shown as to require verdict for plaintiff to be set aside, question is for the jury. Day v. Metropolitan Utilities Dist., 115 Neb. 711, 214 N.W. 647 (1927).

Where negligence by both parties is shown, it is error to instruct that plaintiff is not barred from recovery unless his negligence was gross in comparison with defendants. Gibson v. Kelkenny, 112 Neb. 524, 199 N.W. 838 (1924).

Unless plaintiff's negligence is more than slight, or defendant's negligence not gross in comparison, case should be submitted to jury. Traphagen v. Lincoln Traction Co., 110 Neb. 855, 195 N.W. 472 (1923); Baker v. Omaha & C. B. St. Ry. Co., 110 Neb. 246, 193 N.W. 341 (1923); Francis v. Lincoln Traction Co., 106 Neb. 243, 183 N.W. 293 (1921); Robison v. Troy Laundry Co., 105 Neb. 267, 180 N.W. 43 (1920).

Instruction that contributory negligence of plaintiff, if proved, would entitle defendant to verdict, was erroneous because it ignores comparative negligence rule. Davenport v. Intermountain R. L. & P. Co., 108 Neb. 387, 187 N.W. 905 (1922).

Where contributory negligence is shown, it is error to instruct jury to return verdict for plaintiff if they find defendant's negligence was proximate cause, without telling jury under what conditions plaintiff's negligence would defeat recovery. Bauer & Johnson Co. v. National Roofing Co., 107 Neb. 831, 187 N.W. 59 (1922); Morrison v. Scotts Bluff County, 104 Neb. 254, 177 N.W. 158 (1920).

The doctrine of contributory negligence or comparative fault, contained in this section, is a defense separate and distinct from that of assumption of risk and while assumption of risk may act as a complete defense, comparative fault may simply go to mitigate damages. McPherson v. Sunset Speedway, Inc., 594 F.2d 711 (8th Cir. 1979).

Comparative negligence statute is applicable to automobile rear-end collision cases. McQueen v. Navajo Freight Lines, Inc., 293 F.2d 590 (8th Cir. 1961).

Comparative negligence statute was not applicable to a guest passenger in automobile. Luther v. Maple, 250 F.2d 916 (8th Cir. 1958).

Under comparative negligence statute, test is not based on absolute degrees of negligence but upon a comparative test of relative degrees of negligence between the parties. Continental Can Co. v. Horton, 250 F.2d 637 (8th Cir. 1957).

Where both parties are negligent, question of comparative negligence was matter for jury. Brunk v Chicago, B. & Q. R. R. Co., 207 F.2d 354 (8th Cir. 1953).

The criterion is extent of plaintiff's negligence in comparison with defendant's negligence. Union Pac. R. R. Co. v. Denver-Chicago Trucking Co., 202 F.2d 31 (8th Cir. 1953).

4. Miscellaneous

The trial court erred in failing to reduce plaintiff's recovery in an amount proportional to the amount of its agent's negligence, where the agent was negligent as a matter of law but not to a degree sufficient to bar the suit. City of LaVista v. Andersen, 240 Neb. 3, 480 N.W.2d 185 (1992).

To entitle defendant to summary judgment on the issue of contributory negligence, defendant has the burden of proving, under the facts viewed most favorably to the plaintiff, that (1) plaintiff's contributory negligence was more than slight as a matter of law or (2) defendant's negligence was not gross in comparison to plaintiff's negligence as a matter of law. John v. OO (Infinity) S Development Co., 234 Neb. 190, 450 N.W.2d 199 (1990).

A defendant may plead contributory negligence by alleging in his answer that the plaintiff's injuries were the direct and proximate result of his own negligence. Bashus v. Turner, 218 Neb. 17, 352 N.W.2d 161 (1984).

In all actions brought to recover damages for injuries to a person or his property, all questions of negligence and contributory negligence shall be for the jury. Krug v. Laughlin, 208 Neb. 367, 303 N.W.2d 311 (1981).

When, under the law and facts, the submission of the issue of comparative negligence is appropriate determination of the amount of damages is a jury question. Nickal v. Phinney, 207 Neb. 281, 298 N.W.2d 360 (1980).

Ordinarily the questions of negligence, contributory negligence, and assumption of risk are for the jury, but where the facts adduced with respect to those questions are such that reasonable minds can draw but one conclusion therefrom, a directed verdict is proper. Garcia v. Howard, 200 Neb. 57, 262 N.W.2d 190 (1978).

Rule that contributory negligence of more than certain percent will bar recovery not contemplated by statute nor would such a rule further administration of justice. Burney v. Ehlers, 185 Neb. 51, 173 N.W.2d 398 (1970).

On remand of case for trial on issue of damages only, contributory negligence should be considered only in mitigation of damages. Scofield v. Haskell, 180 Neb. 324, 142 N.W.2d 597 (1966).

Rendition of special verdict on degree of negligence required dismissal of action. Carlson v. Hanson, 166 Neb. 96, 88 N.W.2d 140 (1958).

An instruction, in language of an opinion of the Supreme Court construing statute, approved in numerous cases for many years, will not be held reversible error unless prejudicial. Patterson v. Kerr, 127 Neb. 73, 254 N.W. 704 (1934).

Degree of negligence comprehended by comparative negligence statute is not ordinarily applicable in actions involving motorists' guest statute. Sheehy v. Abboud, 126 Neb. 554, 253 N.W. 683 (1934).

If there is any testimony to support verdict in favor of party having the burden of proof it is error to direct verdict against him. LaFleur v. Poesch, 126 Neb. 263, 252 N.W. 902 (1934).

Statute merely changed legal effect of contributory negligence; burden of proof is placed on defendant. Schrage v. Miller, 123 Neb. 266, 242 N.W. 649 (1932).

Instruction approximately in words of statute was not materially erroneous for failure to further explain slight and gross negligence. Kelso v. Seward County, 117 Neb. 136, 219 N.W. 843 (1928).

A requested instruction was properly rejected as inconsistent with comparative negligence where it would instruct that one joint tort-feasor is entitled to contribution from others equally liable under the Federal Employers' Liability Act according to their share of the fault in causing the injury. Brassette v. Burlington Northern Inc., 687 F.2d 153 (8th Cir. 1982).

Application of Nebraska comparative negligence statute would be inappropriate in a strict liability case. Melia v. Ford Motor Co., 534 F.2d 795 (8th Cir. 1976).

Conflicting evidence, set out, concerning collision at private farm railroad crossing presented issue to be resolved by jury. Kloewer v. Burlington Northern, Inc., 512 F.2d 300 (8th Cir. 1975).

It was a question for the jury whether passenger in automobile was guilty of contributory negligence in crossing accident case. Chicago, B. & Q. R.R. Co. v. Beninger, 373 F.2d 854 (8th Cir. 1967).

Where reasonable minds might differ as to existence of contributory negligence, question should be submitted to jury. Surface v. Safeway Stores, 169 F.2d 937 (8th Cir. 1948).



25-21,185.01 - Repealed. Laws 1992, LB 262, § 12.

25-21,185.01. Repealed. Laws 1992, LB 262, § 12.



25-21,185.02 - Repealed. Laws 1992, LB 262, § 12.

25-21,185.02. Repealed. Laws 1992, LB 262, § 12.



25-21,185.03 - Repealed. Laws 1992, LB 262, § 12.

25-21,185.03. Repealed. Laws 1992, LB 262, § 12.



25-21,185.04 - Repealed. Laws 1992, LB 262, § 12.

25-21,185.04. Repealed. Laws 1992, LB 262, § 12.



25-21,185.05 - Repealed. Laws 1992, LB 262, § 12.

25-21,185.05. Repealed. Laws 1992, LB 262, § 12.



25-21,185.06 - Repealed. Laws 1992, LB 262, § 12.

25-21,185.06. Repealed. Laws 1992, LB 262, § 12.



25-21,185.07 - Civil actions to which contributory negligence is a defense; sections applicable.

25-21,185.07. Civil actions to which contributory negligence is a defense; sections applicable.

Sections 25-21,185.07 to 25-21,185.12 shall apply to all civil actions to which contributory negligence may be, pursuant to law, a defense that accrue on or after February 8, 1992, for damages arising out of injury to or death of a person or harm to property regardless of the theory of liability. Actions accruing prior to February 8, 1992, shall be governed by the laws in effect immediately prior to such date. Nothing in sections 25-21,185.07 to 25-21,185.12 shall be construed to limit wrongful death claims brought pursuant to sections 30-809 and 30-810, but such claims shall be subject to sections 25-21,185.07 to 25-21,185.12.

The Legislature did not intend for the comparative negligence scheme to apply in actions based on strict liability after February 8, 1992. Shipler v. General Motors Corp., 271 Neb. 194, 710 N.W.2d 807 (2006).



25-21,185.08 - Civil actions to which contributory negligence is a defense; terms, defined.

25-21,185.08. Civil actions to which contributory negligence is a defense; terms, defined.

For purposes of sections 25-21,185.07 to 25-21,185.12:

(1) Claimant shall mean any person who brings or maintains an action described in section 25-21,185.07. If an action is brought through or on behalf of an estate, claimant shall mean the claimant's decedent. If an action is brought through or on behalf of a minor, claimant shall mean the minor;

(2) Economic damages shall mean monetary losses, including, but not limited to, medical expenses, loss of earnings and earning capacity, funeral costs, loss of use of property, costs of repair or replacement, costs of obtaining substitute domestic services, loss of employment, and loss of business or employment opportunities; and

(3) Noneconomic damages shall mean subjective, nonmonetary losses, including, but not limited to, pain, suffering, inconvenience, mental suffering, emotional distress, loss of society and companionship, loss of consortium, injury to reputation, and humiliation, but shall not include economic damages.



25-21,185.09 - Civil actions to which contributory negligence is a defense; effect on recovery.

25-21,185.09. Civil actions to which contributory negligence is a defense; effect on recovery.

Any contributory negligence chargeable to the claimant shall diminish proportionately the amount awarded as damages for an injury attributable to the claimant's contributory negligence but shall not bar recovery, except that if the contributory negligence of the claimant is equal to or greater than the total negligence of all persons against whom recovery is sought, the claimant shall be totally barred from recovery. The jury shall be instructed on the effects of the allocation of negligence.

The language of this section allows a jury to compare a plaintiff's contributory negligence to the negligence of a defendant or defendants. It does not provide that the plaintiff's negligence may be applied in the plaintiff's cause of action based upon strict liability in tort. Shipler v. General Motors Corp., 271 Neb. 194, 710 N.W.2d 807 (2006).

It is prejudicial error for the trial court to not properly instruct a jury on the effects of its allocation of negligence in accordance with this section. The Nebraska Supreme Court has consistently understood the plain meaning of the word "instructed" in this section to require formal jury instructions. The verdict form is not a substitute for a proper instruction. The Nebraska Legislature has chosen to require that the jury be fully and openly informed before making its determinations with respect to contributory negligence and the attendant allocation of negligence. Russell v. Stricker, 262 Neb. 853, 635 N.W.2d 734 (2001).

Failure to instruct a jury with respect to the effects of its allocation of negligence in accordance with this section is prejudicial error. Moreover, a verdict form is not a substitute for a proper instruction. Pleiss v. Barnes, 260 Neb. 770, 619 N.W.2d 825 (2000).

This section requires the jury to be instructed regarding the effect of the allocation of negligence. Failing to instruct the jury as to the effect of the allocation of negligence is plain error. Fiscel v. Beach, 254 Neb. 678, 578 N.W.2d 52 (1998).

In those cases where the cause of action accrued on or after February 8, 1992, and in which contributory negligence is a defense, it is prejudicial error for the trial court to not properly instruct a jury on the effects of its allocation of negligence in accordance with this section. Wheeler v. Bagley, 254 Neb. 232, 575 N.W.2d 616 (1998).

The fact that plaintiff's negligence may have been more than slight as a matter of law under the prior slight-gross contributory negligence standard does not automatically equate with negligence that equals or exceeds defendant's under this section. Where reasonable minds may draw different conclusions and inferences regarding the negligence of plaintiff and the negligence of defendant such that plaintiff's negligence could be found to be less than 50 percent of the total negligence of all persons against whom recovery is sought, the apportionment of fault must be submitted to the jury. Traphagan v. Mid-America Traffic Marking, 251 Neb. 143, 555 N.W.2d 778 (1996).

The trial court's refusal to determine a party negligent as a matter of law did not prejudice the other party, where evidence that both parties were negligent required the trial court to instruct the jury to weigh the relative contributions of the parties' negligence and the jury found both parties to be negligent. Howe v. Hinzman, 14 Neb. App. 544, 710 N.W.2d 669 (2006).

Where reasonable minds may draw different conclusions and inferences regarding the negligence of the parties, the apportionment of negligence is for the finder of fact. The purpose of the comparative negligence law is to allow triers of fact to compare relative negligence and to apportion damages on that basis. The determination of apportionment is solely a matter for the fact finder, and its action in this respect will not be disturbed on appeal if it is supported by credible evidence and bears a reasonable relationship to the respective elements of negligence proved at trial. Stinson v. City of Lincoln, 9 Neb. App. 642, 617 N.W.2d 456 (2000).

A determination that a plaintiff's negligence was more than slight as a matter of law under the slight/gross standard does not automatically translate into a finding that the same plaintiff's right to recovery would be barred under this section. Dutton v. Travis, 4 Neb. App. 875, 551 N.W.2d 759 (1996).



25-21,185.10 - Civil actions to which contributory negligence is a defense; multiple defendants; joint and several liability; when; allocation of liability.

25-21,185.10. Civil actions to which contributory negligence is a defense; multiple defendants; joint and several liability; when; allocation of liability.

In an action involving more than one defendant when two or more defendants as part of a common enterprise or plan act in concert and cause harm, the liability of each such defendant for economic and noneconomic damages shall be joint and several.

In any other action involving more than one defendant, the liability of each defendant for economic damages shall be joint and several and the liability of each defendant for noneconomic damages shall be several only and shall not be joint. Each defendant shall be liable only for the amount of noneconomic damages allocated to that defendant in direct proportion to that defendant's percentage of negligence, and a separate judgment shall be rendered against that defendant for that amount.

This section contemplates a process by which the finder of fact determines the total noneconomic damages suffered by the plaintiff as the result of injuries proximately caused by the negligence of multiple defendants; then, it allocates a portion of the total to each defendant "in direct proportion to that defendant's percentage of negligence." Sinsel v. Olsen, 279 Neb. 38, 777 N.W.2d 54 (2009).

When, because of the settlement with one of the defendants, the action no longer involves multiple party defendants, then this section is no longer applicable. Tadros v. City of Omaha, 273 Neb. 935, 735 N.W.2d 377 (2007).

This section does not provide that one defendant's negligence may be compared to another in a cause of action for strict liability in tort. Shipler v. General Motors Corp., 271 Neb. 194, 710 N.W.2d 807 (2006).

Under the plain language of this section, there must be multiple defendants in a case before the allocation provisions of this section will operate. Because the provisions of this section affect only the apportionment of damages between multiple defendants after liability has been established, the proper timeframe to consider in determining whether there are, in fact, multiple defendants in a case is when the case is submitted to the finder of fact. Maxwell v. Montey, 262 Neb. 160, 631 N.W.2d 455 (2001).

This section provides for allocation of damages among negligent tort-feasors only and does not provide for such allocation due to the acts of intentional tort-feasors. Brandon ex rel. Estate of Brandon v. County of Richardson, 261 Neb. 636, 624 N.W.2d 604 (2001).

Under tort law, where joint tort-feasors do not act as part of a common enterprise or plan, this section alters the common law by limiting a plaintiff's recovery of noneconomic damages from any one tort-feasor to that tort-feasor's proportionate liability in an action involving more than one defendant. Genetti v. Caterpillar, Inc., 261 Neb. 98, 621 N.W.2d 529 (2001).

The term "defendant" in this section includes a third-party defendant brought into an action pursuant to section 25-331. Slaymaker v. Breyer, 258 Neb. 942, 607 N.W.2d 506 (2000); Lackman v. Rousselle, 257 Neb. 87, 596 N.W.2d 15 (1999).

In order for defendants to be jointly and severally liable based on a joint enterprise theory, the plaintiff must prove, among other things, that the defendants shared a common pecuniary interest. Bahrs v. R M B R Wheels, Inc., 6 Neb. App. 354, 574 N.W.2d 524 (1998).



25-21,185.11 - Civil actions to which contributory negligence is a defense; release, covenant not to sue, or similar agreement; effect.

25-21,185.11. Civil actions to which contributory negligence is a defense; release, covenant not to sue, or similar agreement; effect.

(1) A release, covenant not to sue, or similar agreement entered into by a claimant and a person liable shall discharge that person from all liability to the claimant but shall not discharge any other persons liable upon the same claim unless it so provides. The claim of the claimant against other persons shall be reduced by the amount of the released person's share of the obligation as determined by the trier of fact.

(2) A release, covenant not to sue, or similar agreement entered into by a claimant and a person liable shall preclude that person from being made a party or, if an action is pending, shall be a basis for that person's dismissal, but the person's negligence, if any, shall be considered in accordance with section 25-21,185.09.

An employer covered by workers' compensation is not a "released person" within the meaning of this section. Unless the employer's negligence is the sole cause of the accident, or when combined with the plaintiff's negligence is the sole cause of the accident, the defendant may not argue the negligence of an immune employer. Downey v. Western Comm. College Area, 282 Neb 970, 808 N.W.2d 839 (2012).

The element of specific identification is only met when the reference in the release is so particular that a stranger can readily identify the released party and his or her identity is not in doubt. Podraza v. New Century Physicians of Neb., 280 Neb. 678, 789 N.W.2d 260 (2010).

There is a rebuttable presumption that a release benefits only those specifically designated; the unnamed party claiming under the release has the burden to show an actual intent to benefit him or her. Podraza v. New Century Physicians of Neb., 280 Neb. 678, 789 N.W.2d 260 (2010).

Under the intent rule, general releases which fail to specifically designate who is discharged either by name or by some other specific identifying terminology are inherently ambiguous, and the actual intent of the parties will govern. Podraza v. New Century Physicians of Neb., 280 Neb. 678, 789 N.W.2d 260 (2010).

When a claimant settles with a joint tort-feasor, the claimant forfeits joint and several liability for economic damages and cannot recover from a nonsettling joint tort-feasor more than that tort-feasor's proportionate share of liability. Tadros v. City of Omaha, 273 Neb. 935, 735 N.W.2d 377 (2007).



25-21,185.12 - Civil actions to which contributory negligence is a defense; assumption of risk, defined; affirmative defense.

25-21,185.12. Civil actions to which contributory negligence is a defense; assumption of risk, defined; affirmative defense.

Assumption of risk is an affirmative defense. Assumption of risk shall mean that (1) the person knew of and understood the specific danger, (2) the person voluntarily exposed himself or herself to the danger, and (3) the person's injury or death or the harm to property occurred as a result of his or her exposure to the danger.

Before the defense of assumption of risk is submissible to a jury, the evidence must show that the plaintiff (1) knew of the specific danger, (2) understood the danger, and (3) voluntarily exposed himself or herself to the danger that proximately caused the damage. Pleiss v. Barnes, 260 Neb. 770, 619 N.W.2d 825 (2000).



25-21,186 - Emergency care at scene of emergency; persons relieved of civil liability, when.

25-21,186. Emergency care at scene of emergency; persons relieved of civil liability, when.

No person who renders emergency care at the scene of an accident or other emergency gratuitously, shall be held liable for any civil damages as a result of any act or omission by such person in rendering the emergency care or as a result of any act or failure to act to provide or arrange for medical treatment or care for the injured person.

This section does not apply to a police officer responding to the scene of an automobile accident because his conduct was not gratuitous. Drake v. Drake, 260 Neb. 530, 618 N.W.2d 650 (2000).



25-21,187 - Contract or agreement; indemnity provision; against public policy; unenforceable; when; construction project; violation of safety practice; liability.

25-21,187. Contract or agreement; indemnity provision; against public policy; unenforceable; when; construction project; violation of safety practice; liability.

(1) In the event that a public or private contract or agreement for the construction, alteration, repair, or maintenance of a building, structure, highway bridge, viaduct, water, sewer, or gas distribution system, or other work dealing with construction or for any moving, demolition, or excavation connected with such construction contains a covenant, promise, agreement, or combination thereof to indemnify or hold harmless another person from such person's own negligence, then such covenant, promise, agreement, or combination thereof shall be void as against public policy and wholly unenforceable. This subsection shall not apply to construction bonds or insurance contracts or agreements.

(2) No professional architect, professional engineer, or professional land surveyor who is retained to perform professional services on a construction project and no employee of a professional architect, professional engineer, or professional land surveyor who is assisting or representing the professional architect, professional engineer, or professional land surveyor in the performance of professional services on a construction project shall be liable in tort for any case of personal injury to or death of any employee working on a construction project arising out of and in the course of employment on the construction project and occurring as a result of a violation of a safety practice by any third party unless the responsibility for supervision of safety practices has been assumed by contract or by other conduct. This subsection shall not be construed to establish, diminish, or abrogate any duty, standard of care, or liability of any person or individual except as expressly provided in this subsection.

Maintenance of a building, within the meaning of subsection (1) of this section, does not encompass the ordinary activities associated with management of commercial property. Kuhn v. Wells Fargo Bank of Neb., 278 Neb. 428, 771 N.W.2d 103 (2009).



25-21,188 - Alienation of affections; criminal conversation; actions barred.

25-21,188. Alienation of affections; criminal conversation; actions barred.

No cause of action for (1) alienation of affections or (2) criminal conversation shall be allowed to commence after January 9, 1986.

The tort of intentional infliction of emotional distress is unavailable when it is predicated on conduct which leads to the dissolution of marriage, as such actions are barred by statute. Speer v. Dealy, 242 Neb. 542, 495 N.W.2d 911 (1993).



25-21,188.01 - Check or instrument; wrongful refusal to endorse; liability; attorney's fees; awarded when.

25-21,188.01. Check or instrument; wrongful refusal to endorse; liability; attorney's fees; awarded when.

Any payee, endorser, or endorsee on a check or instrument issued in payment for property subject to a lien under Chapter 52, article 2, 5, 7, 9, 11, 12, or 14, or Chapter 54, article 2, or farm products subject to a security interest under article 9, Uniform Commercial Code, or Chapter 52, article 13, who wrongfully refuses to endorse such check or instrument to any other payee, endorser, or endorsee on such check or instrument who is a superior lienholder, superior secured party, or other person legally entitled to such check or instrument shall be liable to any payee, endorser, or endorsee entitled to such endorsement on such check or instrument for damages. A court shall assess attorney's fees and costs if, upon the motion of any party or the court itself, the court finds that any payee, endorser, or endorsee on a check or other instrument wrongfully refused to endorse such check or instrument in payment for property subject to a lien or farm products subject to a security interest or that an attorney or party brought or defended an action or any part of an action that was frivolous or that the action or any part of the action was interposed solely for delay or harassment. If a court finds that an attorney or party unnecessarily expanded the proceedings by other improper conduct, including, but not limited to, abuses of civil discovery procedures, the court shall assess attorney's fees and costs.



25-21,188.02 - Volunteer in free clinic or other facility; immunity; when.

25-21,188.02. Volunteer in free clinic or other facility; immunity; when.

(1) A person credentialed under the Uniform Credentialing Act to practice as a physician, osteopathic physician, pharmacist, dentist, physician assistant, nurse, or physical therapist who, without the expectation or receipt of monetary or other compensation either directly or indirectly, provides professional services, of a kind which are eligible for reimbursement under the medical assistance program established pursuant to the Medical Assistance Act, as a volunteer in a free clinic or other facility operated by a not-for-profit organization as defined in section 25-21,190, by an agency of the state, or by any political subdivision shall be immune from civil liability for any act or omission which results in damage or injury unless such damage or injury was caused by the willful or wanton act or omission of such practitioner.

(2) The individual immunity granted by subsection (1) of this section shall not extend to any act or omission of such practitioner which results in damage or injury if:

(a) The free clinic or other facility is operated by a licensed hospital;

(b) The practitioner has been disciplined by the professional board having oversight over that practitioner in the previous five years at the time of the act or omission causing injury; or

(c) The damage or injury is caused by such practitioner (i) during the operation of any motor vehicle, airplane, or boat or (ii) while impaired by alcohol or any controlled substance enumerated in section 28-405.



25-21,189 - Food; donations; limitations on liability.

25-21,189. Food; donations; limitations on liability.

(1) For purposes of this section:

(a) Food shall mean articles used for food or drink for humans or animals and articles used for components of any such article; and

(b) Raw agricultural product shall mean any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(2) Notwithstanding any other provisions of the law of this state, any person who makes a good faith donation to a charitable or nonprofit organization of prepared or perishable food or raw agricultural products which appear to be fit for human consumption when donated shall not be liable for damages in any civil action for any injury or death because of the condition of such food unless the injury or death is a direct result of the gross negligence, recklessness, or intentional misconduct of the donor.

(3) Notwithstanding any other provisions of the law of this state, a charitable or nonprofit organization which in good faith receives and distributes, without charge, food which the organization reasonably determines to be fit for human consumption when distributed shall not be liable for damages in any civil action based on the doctrine of strict liability in tort for any injury or death because of the condition of such food.

(4) This section shall apply to all good faith donations of perishable food or raw agricultural products which are not readily marketable because of appearance, freshness, grade, surplus supply, or other conditions.



25-21,190 - Not-for-profit organization, defined.

25-21,190. Not-for-profit organization, defined.

As used in sections 25-21,190 to 25-21,193, unless the context otherwise requires, not-for-profit organization shall mean any not-for-profit entity which is exempt from federal income taxation pursuant to section 501(a) of the Internal Revenue Code and listed as an exempt organization in section 501(c)(2), (3), (4), (5), (6), (7), (8), (11), or (19) of the Internal Revenue Code and which is engaged in one or more activities within this state in furtherance of a purpose for which it is organized.



25-21,191 - Not-for-profit organization; director, officer, or trustee; immunity from civil liability.

25-21,191. Not-for-profit organization; director, officer, or trustee; immunity from civil liability.

(1) On or after August 30, 1987, any person who serves as a director, officer, or trustee of a not-for-profit organization and who is not compensated for his or her services as a director, officer, or trustee on a salary or a prorated equivalent basis shall be immune from civil liability for any act or omission which results in damage or injury if such person was acting within the scope of his or her official functions and duties as a director, officer, or trustee unless such damage or injury was caused by the willful or wanton act or omission of such director, officer, or trustee.

(2) Nothing in this section shall be construed to establish, diminish, or abrogate any duties that a director, officer, or trustee of a not-for-profit organization has to the not-for-profit organization for which the director, officer, or trustee serves.

(3) For purposes of this section, a director, officer, or trustee shall not be considered compensated solely by reason of the payment of his or her actual expenses incurred in attending meetings or in executing such office, the receipt of meals at meetings, or the receipt of gifts not exceeding a total value of one hundred dollars in any twelve consecutive months.



25-21,192 - Not-for-profit organization; limitation on immunity.

25-21,192. Not-for-profit organization; limitation on immunity.

The individual immunity granted by section 25-21,191 shall not extend to any act or omission of such director, officer, or trustee which results in damage or injury (1) caused by such director, officer, or trustee during the operation of any motor vehicle, airplane, or boat or (2) caused by such director, officer, or trustee while impaired by alcohol or any controlled substance enumerated in section 28-405.



25-21,193 - Not-for-profit organization; sections, how construed.

25-21,193. Not-for-profit organization; sections, how construed.

Except as provided in section 25-21,191, sections 25-21,190 to 25-21,193 shall not be construed to establish, diminish, or abrogate any duty that a director, officer, or trustee of a not-for-profit organization has to any individual or organization.



25-21,194 - Shoplifting; civil action authorized; conditions; limitations.

25-21,194. Shoplifting; civil action authorized; conditions; limitations.

(1)(a) Any person who commits the crime of theft by shoplifting as provided in section 28-511.01 or whose conduct is described by section 28-511.01 or (b) the parents of a minor who commits the crime of theft by shoplifting as provided in section 28-511.01 or whose conduct is described by section 28-511.01 shall be liable to the owner of the merchandise in a civil action for:

(i) Actual property damage or loss sustained as a direct result of the incident of shoplifting, which may include, but shall not be limited to, full retail value, cost of repair, or cost of replacement of the merchandise;

(ii) Costs of maintaining the action; and

(iii) Reasonable attorney's fees if such owner has retained the services of an attorney in maintaining the action and the action is not in the Small Claims Court.

(2) A conviction under any statute or ordinance shall not be a condition precedent to maintaining an action under this section.

(3) Recovery under this section may be had in addition to, and shall not be limited by, any other provision of law which limits the liability of the parents for tortious conduct of a minor. The liability of the parents and the minor shall be joint and several.

(4) This section shall not prohibit or limit any other cause of action which the owner of merchandise may have against a person who unlawfully or wrongfully takes merchandise from the owner's store or retail establishment.

(5) Judgments, but not claims, arising under this section may be assigned.

(6) The fact that an owner of merchandise may commence an action under this section shall not limit the right of such owner to demand, in writing, that any person who is liable for damages and costs under this section remit such damages and costs prior to the commencement of an action.

(7) This section shall only apply to causes of action which accrue after August 30, 1987.

(8) For purposes of this section, minor shall mean any individual under seventeen years of age.

(9) Notwithstanding any other provision of this section, no parent shall be liable to the owner of merchandise in a civil action unless such minor is living with such parent at the time the conduct described by section 28-511.01 is committed.



25-21,195 - Repealed. Laws 1990, LB 594, § 1.

25-21,195. Repealed. Laws 1990, LB 594, § 1.



25-21,196 - Repealed. Laws 1990, LB 594, § 1.

25-21,196. Repealed. Laws 1990, LB 594, § 1.



25-21,197 - Repealed. Laws 1990, LB 594, § 1.

25-21,197. Repealed. Laws 1990, LB 594, § 1.



25-21,198 - Repealed. Laws 1990, LB 594, § 1.

25-21,198. Repealed. Laws 1990, LB 594, § 1.



25-21,199 - Repealed. Laws 1990, LB 594, § 1.

25-21,199. Repealed. Laws 1990, LB 594, § 1.



25-21,200 - Contract; void and unenforceable; definition.

25-21,200. Contract; void and unenforceable; definition.

(1) A surrogate parenthood contract entered into shall be void and unenforceable. The biological father of a child born pursuant to such a contract shall have all the rights and obligations imposed by law with respect to such child.

(2) For purposes of this section, unless the context otherwise requires, a surrogate parenthood contract shall mean a contract by which a woman is to be compensated for bearing a child of a man who is not her husband.



25-21,201 - Actions against state; jurisdiction; enumeration of claims.

25-21,201. Actions against state; jurisdiction; enumeration of claims.

The several district courts of the judicial districts of the state shall have jurisdiction to hear and determine (1) all claims or petitions for relief that may be presented to the Legislature and which may be by any law or by any rule or resolution of the Legislature referred to such courts for adjudication, (2) all setoffs, counterclaims, and claims for damages, liquidated or unliquidated, on the part of the state against any person making a claim against the state or against the person in whose favor such claim arose, (3) all cases in which the State of Nebraska has a lien or any other interest, apparent or real, upon or in any real estate in the state and in which any party may desire to have the lien or interest of the state fixed and determined or foreclosed and cut off, and permission is hereby given to any party to join the state as a party in any such actions or proceedings in such courts involving real estate in or upon which the state has, appears to have, or claims any interest or lien, and (4) all cases in which the State of Nebraska or the Board of Educational Lands and Funds of the State of Nebraska is the owner of or has or claims any interest in any bonds or other obligations of any drainage district, irrigation district, municipal corporation, other political or governmental subdivision of the State of Nebraska and in which any party may desire to have the ownership of or interest in such bonds or other obligations determined, the validity thereof adjudicated, or any rights and liabilities arising therefrom fixed and determined, and permission is hereby given to any party to join the State of Nebraska as a party in any such actions or proceedings in such courts involving the ownership or interest of the state or the Board of Educational Lands and Funds in such bonds or other obligations.

1. Permission to sue

2. Jurisdiction

3. Procedure

4. Miscellaneous

1. Permission to sue

This section covers all the claims and demands on which the state may be sued. Gentry v. State, 174 Neb. 515, 118 N.W.2d 643 (1962).

A special act of Legislature, waiving sovereignty of state and creating liability of state in favor of an individual, contravenes Article III, section 18, of the Constitution. Cox v. State, 134 Neb. 751, 279 N.W. 482 (1938).

Suit to foreclose mortgage involving realty to which state has legal title cannot be maintained without state's consent. Northwestern Mutual Life Ins. Co. v. Nordhues, 129 Neb. 379, 261 N.W. 687 (1935).

Legislative permission may be given to sue state for private property damaged for public use. Gledhill v. State, 123 Neb. 726, 243 N.W. 909 (1932).

Recovery cannot be had for damages caused by negligence of officer, agent or employee of state, without express provision therefor by law, even though suit is authorized by Legislature. Shear v. State, 117 Neb. 865, 223 N.W. 130 (1929).

Action growing out of contract originally authorized by legislative enactment and disallowed by auditor may be brought against state without permission of Legislature. Peterson v. State, 113 Neb. 546, 203 N.W. 1002 (1925).

State has waived its immunity only in cases expressly provided by statute. State ex rel. Davis v. Mortensen, 69 Neb. 376, 95 N.W. 831 (1903).

2. Jurisdiction

Where statutes provide an exclusive remedy against state and a particular forum for a judicial trial, one branch of Legislature alone cannot extend jurisdiction to another forum. Scotts Bluff County v. State, 133 Neb. 508, 276 N.W. 185 (1937).

District court of Lancaster County is given jurisdiction to try appeals upon claims disallowed by Auditor of Public Accounts. Lyman-Richey Sand & Gravel Co. v. State, 123 Neb. 674, 243 N.W. 891 (1932), 83 A.L.R. 1301 (1932).

Action growing out of contract, after claim has been presented to and disallowed wholly or in part by Auditor of Public Accounts, must be brought in district court of Lancaster County, and resolution of only one branch of Legislature cannot vest any other court with jurisdiction. McNeel v. State, 120 Neb. 674, 234 N.W. 786 (1931).

District court has no original jurisdiction and appeal must be taken in statutory manner from order of Auditor of Public Accounts or Secretary of State in allowing or disallowing claim. Pickus v. State, 115 Neb. 869, 215 N.W. 129 (1927); State v. Lancaster County Bank, 8 Neb. 218 (1879); State v. Stout, 7 Neb. 89 (1878).

3. Procedure

This section must be read together with sections 77-2407 and 77-2408 and Neb. Const., Art. VIII, section 9, in order to properly present a valid appeal to the district court from a denial of a contract claim against the state. VisionQuest, Inc. v. State, 222 Neb. 228, 383 N.W.2d 22 (1986).

Making an administrative agency a party defendant in an appeal under the provisions of § 60-420 or § 84-917(2) is not an action against the state within the meaning of this and following sections so as to require service of summons on the Governor and Attorney General. Leach v. Dept. of Motor Vehicles, 213 Neb. 103, 327 N.W.2d 615 (1982).

State was a necessary party to action to quiet title to land acquired for highway purposes. Rumbel v. Ress, 166 Neb. 839, 91 N.W.2d 36 (1958).

Board of Educational Lands and Funds was properly made party defendant under this section. County of Garden v. Schaaf, 145 Neb. 676, 17 N.W.2d 874 (1945).

State may be made a party defendant to suit to quiet title to real estate. Reavis v. State, 140 Neb. 442, 300 N.W. 344 (1941).

Where Legislature failed to provide method by which summons could be served on state in workman's compensation case, state was not subject to suit. Anstine v. State, 137 Neb. 148, 288 N.W. 525 (1939).

State's constitutional immunity from suit cannot be waived by voluntary general appearance by Attorney General. McShane v. Murray, 106 Neb. 512, 184 N.W. 147 (1921); O'Connor v. Slaker, 22 F.2d 147 (8th Cir. 1927).

Limitation does not run on claim against state until legislative leave has been given to sue. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920); Lancaster County v. State, 74 Neb. 211, 104 N.W. 187 (1905), affirmed on rehearing 74 Neb. 215, 107 N.W. 388 (1906).

Legislature may waive the running of the statute of limitations and it cannot be set up as a defense. Lancaster County v. State, 97 Neb. 95, 149 N.W. 331 (1914).

4. Miscellaneous

State's immunity from suit without its consent is unaffected by declaratory judgments statute. Offutt Housing Co. v. County of Sarpy, 160 Neb. 320, 70 N.W.2d 382 (1955).

Statutes authorizing suits against the state are to be strictly construed. Frye v. Sibbitt, 145 Neb. 600, 17 N.W.2d 617 (1945).

In authorized suit on claim against the state, case should be determined upon equitable principles based upon justice and right. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920).

Mandamus does not lie to compel state to perform contracts. State ex rel. Davis v. Mortensen, 69 Neb. 376, 95 N.W. 831 (1903).



25-21,202 - Actions against state; complaint; contents.

25-21,202. Actions against state; complaint; contents.

The claimant shall, in all cases, file a complaint setting forth (1) the facts out of which the claim originally arose; (2) the action of the Legislature, or of any department of the government thereon, if any such has been had; (3) what person or persons is the owner or are the owners thereof, or in anywise interested therein; (4) that no assignment or transfer of the same, or any part thereof, or interest therein, has been made, except as stated in the complaint; and (5) that the claimant is justly entitled to the amount claimed therein from the state after allowance of all just credits and setoffs.



25-21,203 - Actions against state; summons; venue.

25-21,203. Actions against state; summons; venue.

When action is brought under section 25-21,201, summons shall be served upon the state in the manner provided for service of a summons in section 25-510.02. An action brought under subdivision (4) of section 25-21,201 may be brought in Lancaster County, Nebraska, or in any county in which the drainage district, irrigation district, municipal corporation, or other political or governmental subdivision whose bonds or other obligations are involved is situated either in whole or in part.

Suit brought against State Engineer by name was not sufficient to make the state a party to the action. Rumbel v. Ress, 166 Neb. 839, 91 N.W.2d 36 (1958).

Board of Educational Lands and Funds served with process in accordance with this section. County of Garden v. Schaaf, 145 Neb. 676, 17 N.W.2d 874 (1945).



25-21,204 - Actions against state; judgment.

25-21,204. Actions against state; judgment.

The court in which such action may be brought shall hear and determine the matter upon the testimony according to justice, as upon the amicable settlement of a controversy, and shall render award and judgment against the claimant, or the state, as upon the testimony justice may require.

Statute forbids court from construing doubtful contract provision so that it operates oppressively against one of the parties. In re Appeal of the Roadmix Construction Corp., 143 Neb. 425, 9 N.W.2d 741 (1943); Lyman-Richey Sand & Gravel Co. v. State, 123 Neb. 674, 243 N.W. 891 (1932).

Where state built a cheap, temporary and inadequate bridge, thereby damaging plaintiff's property, justice and right required payment of compensation therefor. Gledhill v. State, 123 Neb. 726, 243 N.W. 909 (1932).

"Justice and right" is construed in reference to damages caused by a bridge constructed by state and county jointly. Nine Mile Irr. Dist. v. State, 118 Neb. 522, 225 N.W. 679 (1929).

In case where legislative authority is given to sue state for property damages, court may, where "justice and right" require it, include interest in a judgment rendered against the state. City of Chadron v. State, 115 Neb. 650, 214 N.W. 297 (1927), rehearing denied 115 Neb. 657, 215 N.W. 137 (1927).

Under principle of "justice and right," state is not liable for loss of cattle through negligence of individual members of state surveying party. Benda v. State, 109 Neb. 132, 190 N.W. 211 (1922).

In authorized suit on claim against state, court should render judgment upon testimony as right and justice may require. Commonwealth Power Co. v. State, 104 Neb. 439, 177 N.W. 745 (1920).

It is the duty of the court to brush aside technical defenses, and lapse of time should not be permitted to defeat just claim. Lancaster County v. State, 97 Neb. 95, 149 N.W. 331 (1914).



25-21,205 - Actions against state; adjudicated claims; certified statement to Legislature; when transmitted.

25-21,205. Actions against state; adjudicated claims; certified statement to Legislature; when transmitted.

On the first day of each regular session of the Legislature, the clerks of the several district courts shall transmit a full and complete statement of all claims adjudicated in the courts during the previous year, certified by the clerk and signed by the judge of such court, showing the claimant, the amounts claimed, and the judgment rendered for or against the claimant.



25-21,206 - Actions against state; where brought; procedure; transfer of actions.

25-21,206. Actions against state; where brought; procedure; transfer of actions.

The state may be sued in the district court of Lancaster County in any matter founded upon or growing out of a contract, express or implied, originally authorized or subsequently ratified by the Legislature, or founded upon any law of the state. The complaint in such a case shall be as provided in section 25-21,202, summons shall issue and be served in the same manner as provided in section 25-21,203. The rules of pleading and practice in regard to other civil actions in the district court shall be observed in all actions by or against the state, as far as applicable except as otherwise provided in sections 25-21,201 to 25-21,218. If an action is commenced in a county other than as specified in this section or section 25-21,203, the court in which the action has been commenced shall have jurisdiction over such action, but upon timely motion by a defendant, the court shall transfer the action to the proper court in the county in which the action should or might have been commenced as provided in this section or section 25-21,203. The court in the county to which the action is transferred, in its discretion, may order the plaintiff to pay to the defendant all reasonable expenses, including attorney's fees of the defendant or defendants, incurred because of the improper venue or in proceedings to transfer such action.

The waiver of immunity under this section is broad enough to encompass class action suits. Livengood v. Nebraska State Patrol Ret. Sys., 273 Neb. 247, 729 N.W.2d 55 (2007).

Where statutes provide an exclusive remedy against state and a particular forum for a judicial trial, one branch of Legislature alone cannot extend jurisdiction to another forum. Scotts Bluff County v. State, 133 Neb. 508, 276 N.W. 185 (1937).

Action against state based on contract must be brought in Lancaster County district court, and resolution of only one branch of Legislature cannot vest any other court with jurisdiction. McNeel v. State, 120 Neb. 674, 234 N.W. 786 (1931).

Allowance or disallowance of claim by Auditor of Public Accounts and Secretary of State may be reviewed by appeal to district court, pursuant to statutory requirements. Pickus v. State, 115 Neb. 869, 215 N.W. 129 (1927).

State may be sued in district court of county where Capital is located in matters founded on or growing out of contract, or founded on law. Peterson v. State, 113 Neb. 546, 203 N.W. 1002 (1925).



25-21,207 - Actions by state; counterclaims.

25-21,207. Actions by state; counterclaims.

In any civil action instituted by the state, except in actions for the collection of revenue, for school or other trust funds, or against defaulting officers and their sureties or insurance providers as specified in section 11-201, the defendant may, as matter of defense, plead any setoff, counterclaim, or cross-demand that he or she may have arising to him or her in his or her own right, and upon which an action could be maintained by him or her against the state.

In action by state against gasoline dealer to recover excise taxes, dealer may not counterclaim for taxes alleged to have been collected under void law, since the action is for the collection of revenue. State v. Smith, 135 Neb. 423, 281 N.W. 851 (1938).

Attorney General has no general authority to appear in suits against state in federal court and waive state's immunity from suit. O'Connor v. Slaker, 22 F.2d 147 (8th Cir. 1927).



25-21,208 - Actions to which state is a party; priority of trial; power to compel attendance of witnesses.

25-21,208. Actions to which state is a party; priority of trial; power to compel attendance of witnesses.

Civil actions to which the state is a party shall, on motion of counsel on behalf of the state, have priority of trial over other civil actions; and the several district courts having jurisdiction to try actions to which the state is a party shall have power to compel attendance of witnesses, as is now had by such courts in other civil actions, and on payment of fees and mileage at the rate provided in section 81-1176 for state employees by the party desiring their attendance, may compel the attendance of witnesses from any county within the state.



25-21,209 - Claims against state; fraud in statement or proof; penalty.

25-21,209. Claims against state; fraud in statement or proof; penalty.

Any person who corruptly practices, or attempts to practice, any fraud against the state in the proof, statement, establishment, or allowance of any claim or cause of action or any part thereof, in the matter out of which the same arose, shall ipso facto forfeit the same to the state; and it shall be the duty of the court in such case to find specifically that fraud was practiced, or attempted to be practiced, and to render judgment of forfeiture, and that the claimant be forever barred from prosecuting the same against the state, and for costs.

Fraud was not practiced upon state in workmen's compensation case. Dietz v. State, 157 Neb. 324, 59 N.W.2d 587 (1953).



25-21,210 - Actions to which state is a party; fees; how paid and taxed.

25-21,210. Actions to which state is a party; fees; how paid and taxed.

The fees of the sheriff, the clerk, or other officers, or of witnesses, in claims or suits to which the state is a party, shall be the same, and be paid and taxed in the same manner as in other civil actions in the district courts.



25-21,211 - Judgment against state; certify to Director of Administrative Services; payment; insufficient funds.

25-21,211. Judgment against state; certify to Director of Administrative Services; payment; insufficient funds.

The court by which any judgment is rendered against the state shall certify such judgment to the Director of Administrative Services, who shall pay the same from any special fund or appropriation applicable to such judgment, and if no special fund or appropriation has been provided or made, then from any appropriations made to the department or institution, relating to which the cause of action arose. A certificate of the Director of Administrative Services, or of the chief officer of such department or institution, that the current appropriations will not permit payment of such judgment without great public inconvenience, shall operate as a stay of such judgment until the adjournment of the next regular session of the Legislature. When such stay is claimed or taken, interest shall run on such judgment from the date on which the court certified the judgment to the Director of Administrative Services at the rate set in section 45-103.



25-21,212 - Judgment against claimant; transmitted to other counties; how collected.

25-21,212. Judgment against claimant; transmitted to other counties; how collected.

In any action in which a judgment is rendered in any sum, or for costs, against the claimant, the clerk of the court in which such judgment is rendered shall make and transmit a certified copy thereof on application of the Attorney General, or other counsel on behalf of the state, to the clerk of the district court of any county within the state, and the same shall thereupon be filed and docketed in such court and become and be a judgment thereof; and all judgments against the claimant or plaintiff shall be collected by execution as other judgments in the district courts.



25-21,213 - Appeals; procedure; notice of appeal by state; effect.

25-21,213. Appeals; procedure; notice of appeal by state; effect.

Appeals from the several district courts to the Court of Appeals or to the Supreme Court in cases concerning constitutional issues, as in other civil cases, may be taken by either party within the same limitations of time as in other civil actions. No appeal or supersedeas bond shall be required of the state, and the filing of notice signed by the Governor, chief officer of the proper department, Attorney General, or counsel for the state of intention to take such proceedings shall operate as a supersedeas of such judgment until the time that final judgment in the Court of Appeals or Supreme Court is rendered in the cause, but the same shall not so operate longer than six months unless proceedings in error or appeal are taken, and in case of the affirmance of such judgment or failure on the part of the state to take proceedings in error or appeal, after notice thereof, interest shall run and be computed on such judgment from its date.



25-21,214 - Judgment; payment; effect.

25-21,214. Judgment; payment; effect.

Payment and receipt of the amount due on any judgment rendered in any action brought under the provisions of sections 25-21,201 to 25-21,215 shall be a full discharge of the state in such matter, and any final judgment shall forever bar further controversy upon the subject matter thereof.



25-21,215 - Change of venue; costs.

25-21,215. Change of venue; costs.

Change of venue may be taken from the district court of the county in which the action is brought, as in other civil cases; and in every such case, all expenses of such trial which would be chargeable to the county in which the suit originated, had the cause been tried therein, as determined by the district judge of the county to which said cause has been transferred, shall be a charge upon the county in which the suit was commenced.



25-21,216 - Bonds for costs, appeal, supersedeas, injunction, attachment; state or its agencies not required to give.

25-21,216. Bonds for costs, appeal, supersedeas, injunction, attachment; state or its agencies not required to give.

No bond for costs, appeal, supersedeas, injunction, or attachment shall be required of the State of Nebraska, or of any state officer, state board, state commission, head of any state department, agent or employee of the state, the Director of Banking and Finance as receiver of insolvent state banks, or any receiver appointed on the application of the State of Nebraska, in any proceedings or court action in which said state, officer, board, commission, head of department, agent, or employee is a party litigant in its or his official capacity.

State is not required to furnish bond upon granting to it of temporary injunction. State ex rel. Beck v. Associates Discount Corp., 162 Neb. 683, 77 N.W.2d 215 (1956).

Section is applicable to state officers sued in their official capacity. Power Oil Co. v. Cochran, 138 Neb. 827, 295 N.W. 805 (1941).

State or a department thereof, need not give bond on appeal in condemnation proceedings. Peterson v. Department of Roads and Irrigation, 137 Neb. 354, 289 N.W. 370 (1939).

State need not execute appeal bond hereunder. State v. Odd Fellows Hall Assn., 123 Neb. 440, 243 N.W. 616 (1932).



25-21,217 - Judgment against state agency; liability of state.

25-21,217. Judgment against state agency; liability of state.

If judgment for costs or damages are rendered against any such litigant and such litigant fails, refuses, or neglects to pay the judgment within three months after the date of entry of the judgment, then the State of Nebraska shall be liable for the payment of the judgment and shall pay the same.



25-21,218 - Bonds or insurance of Director of Banking and Finance as receiver of insolvent banks; premium; payment by state.

25-21,218. Bonds or insurance of Director of Banking and Finance as receiver of insolvent banks; premium; payment by state.

The State of Nebraska shall pay all premiums on bonds or equivalent commercial insurance policies that the Director of Banking and Finance may be required to give as receiver of insolvent state banks.



25-21,219 - Forcible entry and detainer; jurisdiction; exception.

25-21,219. Forcible entry and detainer; jurisdiction; exception.

The district and county courts shall have jurisdiction over complaints of unlawful and forcible entry into lands and tenements and the detention of the same and of complaints against those who, having a lawful and peaceable entry into lands or tenements, unlawfully and by force hold the same. If the court finds that an unlawful and forcible entry has been made and that the same lands or tenements are held by force or that the same, after a lawful entry, are held unlawfully, the court shall cause the party complaining to have restitution thereof. The court or the jury, as the situation warrants, shall inquire into the matters between the two litigants such as the amount of rent owing the plaintiff and the amount of damage caused by the defendant to the premises while they were occupied by him or her and render a judgment or verdict accordingly. This section shall not apply to actions for possession of any premises subject to the provisions of the Uniform Residential Landlord and Tenant Act.

A district court's jurisdiction over forcible entry and detainer actions arises out of legislative grant, and it is inherently limited by that grant. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

A forcible entry and detainer action does not try the question of title, but only the immediate right of possession. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

Because of the limited scope of a forcible entry and detainer action, when a district court hears such an action, it sits as a special statutory tribunal to summarily decide the issues authorized by the statute, and not as a court of general jurisdiction with the power to hear and determine other issues. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

If the resolution of a forcible entry and detainer action requires a district court to determine a title dispute, it must dismiss the case for lack of jurisdiction. Cummins Mgmt. v. Gilroy, 266 Neb. 635, 667 N.W.2d 538 (2003).

The general rules of interpretation applying to forcible entry and detainer actions under this section also apply to actions brought under the Uniform Residential Landlord and Tenant Act. Brennan v. Brennan, 214 Neb. 125, 332 N.W.2d 696 (1983).

The forcible entry and detainer statutes and the general stipulations for forfeiture in a lease are considered in equity for securing the rent, and not for forfeiting the lease, when the tenant acts in good faith and pays promptly on demand. McCombs Realty v. Western Auto Supply Co., 10 Neb. App. 962, 641 N.W.2d 77 (2002).



25-21,220 - Forcible entry and detainer; against whom proceedings may be had; provisions not exclusive.

25-21,220. Forcible entry and detainer; against whom proceedings may be had; provisions not exclusive.

Proceedings under sections 25-21,219 to 25-21,235 may be had:

(1) In all cases against tenants holding over their terms, and a tenant shall be deemed to be holding over his or her term whenever the tenant has failed, neglected, or refused to pay the rent or any part thereof when the rent became due;

(2) In all cases of sales of real estate or executions, orders, or other judicial process when the judgment debtor was in possession at the time of the entry of the judgment or decree by virtue of which such sale was made;

(3) In all cases of sale by executors or administrators or guardians and on partition if any of the parties to the partition were in possession at the commencement of the suit after such sales so made on execution or otherwise have been examined by the proper court and the sales adjudged legal; and

(4) In all cases when the defendant is a settler or occupier of lands or tenements, without color of title, and to which the complainant has the right of possession.

This section shall not be construed as limiting the provisions of section 25-21,219.

An action in forcible entry and detainer will lie against a lessee not in actual physical possession, and pendency of equitable action in district court will not preclude it. Moritz v. S & H Shopping Centers, Inc., 197 Neb. 206, 247 N.W.2d 454 (1976).



25-21,221 - Forcible entry and detainer; notice to leave premises; when and how served.

25-21,221. Forcible entry and detainer; notice to leave premises; when and how served.

It shall be the duty of the party, desiring to commence an action under sections 25-21,219 to 25-21,235, to notify the adverse party to leave the premises for the possession of which the action is about to be brought. This notice shall be served at least three days before commencing the action by leaving a written copy with such adverse party, or at his usual place of abode, if he cannot be found. Where the defendant or his usual place of abode cannot be found in the county where the premises are located, such notice may be served by leaving such notice at or posting it on the detained premises.

The 3‑day notice or "notice to quit" is necessary to obtaining an order of restitution in a forcible entry and detainer action. I. P. Homeowners v. Morrow, 12 Neb. App. 119, 668 N.W.2d 515 (2003).



25-21,222 - Forcible entry and detainer; complaint; contents.

25-21,222. Forcible entry and detainer; complaint; contents.

The summons shall not issue until the plaintiff shall have filed his complaint in writing which shall particularly describe the premises so entered upon or detained, and shall set forth either an unlawful and forcible entry and detention, or an unlawful and forcible detention after a peaceable or lawful entry of the described premises. The complaint shall be copied into and made a part of the record.



25-21,223 - Forcible entry and detainer; summons; service; trial date.

25-21,223. Forcible entry and detainer; summons; service; trial date.

The summons shall be issued and directed with a copy of the complaint attached to the summons, shall state the cause of the complaint, the time and place of trial of the action for possession, and the answer day for other causes of action, and shall notify the defendant that if he or she fails to appear, judgment shall be entered against him or her. The summons may be served and returned as provided in sections 25-505.01 to 25-516.01, except that the summons shall be served within three days, excluding nonjudicial days, from the date of its issuance and shall be returnable within five days, excluding nonjudicial days, from the date of its issuance. If service cannot be made with reasonable diligence under such sections, service may be made by any person by leaving a copy of the summons at the detained premises and mailing a copy by first-class mail to the defendant's last-known address. The person making the service shall file with the court an affidavit stating with particularity the manner in which he or she made the service and, if service was not made as provided in sections 25-505.01 to 25-516.01, the reasons why service under such sections was unsuccessful. Trial of the action for possession shall be held not less than ten nor more than fourteen days after the date of issuance of the summons.



25-21,224 - Forcible entry and detainer; failure of defendant to appear; effect.

25-21,224. Forcible entry and detainer; failure of defendant to appear; effect.

If the defendant does not appear in response to the summons, and it shall have been properly served, the court shall try the cause as though he were present.



25-21,225 - Forcible entry and detainer; continuance for more than seven days; undertaking required.

25-21,225. Forcible entry and detainer; continuance for more than seven days; undertaking required.

No continuance shall be granted for a longer period than seven days, unless upon cause shown to the court of the existence of extraordinary causes and then not unless the defendant applying therefor shall give an undertaking to the adverse party, with good and sufficient surety to be approved by the court, conditioned for the payment of any rents that have or may accrue, and any additional damages that may be sustained by such adverse party by reason of the continuance, if judgment be rendered against the defendant.



25-21,226 - Forcible entry and detainer; trial without jury; judgment; restitution; costs.

25-21,226. Forcible entry and detainer; trial without jury; judgment; restitution; costs.

If the suit is not continued or the place of trial changed, or if neither party demands a jury, the court shall try the cause. If, after hearing the evidence, the court shall conclude that the complaint is not true, the court shall enter judgment against the plaintiff for costs. If the court shall find that the complaint is true, judgment shall be entered against the defendant and in favor of the plaintiff for restitution of the premises and costs of suit. If the court shall find that the complaint is true in part, judgment shall be entered for the restitution of such part only, and the costs shall be taxed as the court shall deem just and equitable.



25-21,227 - Forcible entry and detainer; trial by jury; verdict.

25-21,227. Forcible entry and detainer; trial by jury; verdict.

If a jury is demanded by either party, the proceedings shall be in all respects as in other cases. If the jury shall find that the complaint is true, they shall render a general verdict of guilty against the defendant; if not true, then a general verdict of not guilty; if true in part, then a verdict setting forth the facts they find true.

A forcible entry and detainer action is a civil suit subject to the normal rules of a civil proceeding, including the power of the court to sustain a motion for a directed verdict in favor of either party at the close of all evidence. Otto v. Hongsermeier Farms, 217 Neb. 45, 348 N.W.2d 422 (1984).



25-21,228 - Forcible entry and detainer; verdict; entry; judgment.

25-21,228. Forcible entry and detainer; verdict; entry; judgment.

The court shall enter the verdict upon the docket, and shall render such judgment in the action as if the facts authorizing the finding of such verdict had been found to be true by the court.



25-21,229 - Forcible entry and detainer; exceptions.

25-21,229. Forcible entry and detainer; exceptions.

Exceptions to the opinion of the judge of the court, in cases under sections 25-21,219 to 25-21,235, upon questions of law and evidence, may be taken by either party, whether tried by a jury or otherwise.



25-21,230 - Forcible entry and detainer; restitution; writ of execution; form.

25-21,230. Forcible entry and detainer; restitution; writ of execution; form.

If a judgment of restitution is entered, the court shall, at the request of the plaintiff or the plaintiff's attorney, issue a writ of execution thereon which shall be in the following form as nearly as practicable:

The State of Nebraska, ................ County, ss.

To any Constable or Sheriff of ................ County:

Whereas, in a certain action for the forcible entry and detention, (or the forcible detention, as the case may be) of the following described premises, to wit: .................., lately tried before this court, wherein ................... was plaintiff, and ............. was defendant, judgment was entered on the ....... day of .......... A.D. ........, you therefor are hereby commanded to cause the defendant to be forthwith removed from the premises, and the plaintiff to have restitution of the same; also that you levy of the goods and chattels of the defendant, and make the costs aforesaid, and all accruing costs; and of this writ make legal service and due return. Witness my hand this ...... day of ......... A.D. ......, Clerk of the (County or District) Court.



25-21,231 - Forcible entry and detainer; writ of execution; service; writ of error stays proceedings.

25-21,231. Forcible entry and detainer; writ of execution; service; writ of error stays proceedings.

The officer shall, within ten days after receiving the writ, execute the same by restoring the plaintiff to the possession of the premises, and shall levy and collect the costs, and make return as upon other executions. If the officer shall receive a notice from the court that the proceedings have been stayed by an allowance of a writ of error, he shall immediately delay all further proceedings upon the execution; and if the premises have been restored to the plaintiff, he shall immediately place the defendant in the possession thereof, and return the writ, with his proceedings and costs taxed thereon.



25-21,232 - Forcible entry and detainer; judgment; future action not barred.

25-21,232. Forcible entry and detainer; judgment; future action not barred.

Judgments obtained under sections 25-21,219 to 25-21,235 shall not be a bar to any future action brought by either party.

Forcible entry and detainer does not try the question of title, but only the immediate right of possession. An action of forcible entry and detainer is res judicata only as to the immediate right. Hogan v. Pelton, 210 Neb. 530, 315 N.W.2d 644 (1982).



25-21,233 - Forcible entry and detainer; appeal; procedure.

25-21,233. Forcible entry and detainer; appeal; procedure.

Any party against whom judgment has been entered in an action of forcible entry and detention, or forcible detention only, of real property, may appeal as provided for in a civil action.



25-21,234 - Forcible entry and detainer; appeal; operate as supersedeas; bond or surety required.

25-21,234. Forcible entry and detainer; appeal; operate as supersedeas; bond or surety required.

No appeal shall operate as a supersedeas unless the appellant, within thirty days after the entry of the judgment, deposits with the clerk of the court in which the judgment was entered a cash bond or undertaking with at least one good and sufficient surety approved by the court conditioned in case of appeal by the plaintiff that he or she will satisfy the final judgment and costs and, in case of appeal by the defendant, that he or she will satisfy the final judgment and costs and will pay a reasonable rent for the premises during the time he or she shall have unlawfully withheld the same.



25-21,235 - Forcible entry and detainer; restitution notwithstanding appeal; bond; conditions.

25-21,235. Forcible entry and detainer; restitution notwithstanding appeal; bond; conditions.

In all actions of forcible entry and detention as well as of forcible detention only, notwithstanding the execution of an undertaking or filing of a proper cash bond for supersedeas or appeal, the judgment for restitution of the premises may be enforced, in the discretion of the court, or a judge thereof in vacation, upon the execution of a bond with sufficient surety, to defendant, or the deposit of a cash bond in such sum as the court shall fix, conditioned that in case the plaintiff shall finally be defeated he will pay the defendant his costs and all damages he may have suffered by reason of the execution of the judgment, the bond to be approved by the court or judge.



25-21,236 - Release of animal; liability to owner.

25-21,236. Release of animal; liability to owner.

(1) A person who intentionally, willfully, and without permission releases an animal lawfully confined for science, research, commerce, agriculture, or education is liable to the owner of the animal for damages, including the costs of restoring the animal to confinement and to its health condition prior to release and the costs for damage to real property caused by the released animal. If the release causes the failure of an experiment, the person shall also be liable for all costs of repeating the experiment, including replacement of the animals, labor, and materials.

(2) For purposes of this section, animal shall mean any warmblooded or coldblooded animal used in food, fur, or fiber production, agriculture, research, testing, or education and shall include dogs, cats, poultry, fish, and invertebrates.

(3) This section shall not apply to lawful activities of any governmental agency or employees or agents of such agency carrying out their duties prescribed by law.



25-21,237 - Repealed. Laws 2010, LB 216, § 1.

25-21,237. Repealed. Laws 2010, LB 216, § 1.



25-21,238 - Repealed. Laws 2010, LB 216, § 1.

25-21,238. Repealed. Laws 2010, LB 216, § 1.



25-21,239 - Leased trucks, truck-tractors, and trailers; liability of owner for damages.

25-21,239. Leased trucks, truck-tractors, and trailers; liability of owner for damages.

The owner of any truck, truck-tractor, whether with or without trailer, or trailer, leased for a period of less than thirty days or leased for any period of time and used for commercial purposes, shall be jointly and severally liable with the lessee and the operator thereof for any injury to or the death of any person or persons, or damage to or the destruction of any property resulting from the operation thereof in this state, except that the owner shall not be jointly and severally liable if there is in effect at the time the claim arises a valid liability insurance policy with coverage limits in the minimum amount of one million dollars per occurrence which is available to compensate any person with a claim arising out of the operation or use of the leased truck, truck-tractor, or trailer. This section shall not limit or reduce the owner's liability for his or her own acts or omissions which cause damage to any person or when the lessee is a related entity or by reason of any workers' compensation law.

Where the plaintiff's injury resulted from the operation of a truck outside the State of Nebraska, there was no finding of liability under this section. Erickson v. U-Haul Internat., 278 Neb. 18, 767 N.W.2d 765 (2009).

A minivan used primarily as a passenger vehicle is not a truck under this section. Philpot v. Aguglia, 259 Neb. 573, 611 N.W.2d 93 (2000).

This section held inapplicable in workmen's compensation case arising from use of hoist, not the truck. Vangreen v. Interstate Machinery & Supply Co., 197 Neb. 29, 246 N.W.2d 652 (1976).

Section 39-6,193, imposing vicarious liability on owners-lessors of trucks is constitutional. Bridgeford v. U-Haul Co., 195 Neb. 308, 238 N.W.2d 443 (1976) (pursuant to Laws 1993, LB 370, section 7, language from section 37-6,193 was placed in section 25-21,239).

This section, imposing vicarious liability on owners-lessors of trucks for damages by lessees and operators of the leased trucks, is constitutional. Bridgeford v. U-Haul Co., 195 Neb. 308, 238 N.W.2d 443 (1976).

Section did not make lessee of trailer of lessor, and did not impute lessee's negligence to lessor under nonresident motor vehicle statute. Peterson v. U-Haul Co., 409 F.2d 1174 (8th Cir. 1969).



25-21,240 - Claim or action for money damages; limitation.

25-21,240. Claim or action for money damages; limitation.

No claim or action seeking to recover money damages shall be brought by the Federal Deposit Insurance Corporation, the Resolution Trust Corporation, or any other federal banking regulatory agency against any director or officer, including any former director or officer, of any insured financial depository institution as defined in the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 unless such claim or action arises out of the gross negligence or willful or intentional misconduct of such director or officer during his or her term of office with such insured financial depository institution.



25-21,241 - Legislative findings and declarations.

25-21,241. Legislative findings and declarations.

The Legislature finds and declares that:

(1) It is the policy of the state that the constitutional rights of citizens and organizations to be involved and participate freely in the process of government must be encouraged and safeguarded with great diligence. The information, reports, opinions, claims, arguments, and other expressions provided by citizens are vital to effective law enforcement, the operation of government, the making of public policy and decisions, and the continuation of representative democracy. The laws, courts, and other agencies of this state must provide the utmost protection for the free exercise of these petition, speech, and association rights;

(2) Civil actions for damages have been filed against citizens and organizations of this state as a result of the valid exercise of their constitutional rights to petition, speech, and association. There has been a disturbing increase in such strategic lawsuits against public participation in government;

(3) The threat of strategic lawsuits against public participation, personal liability, and burdensome litigation costs significantly chills and diminishes citizen participation in government, voluntary public service, and the exercise of these important constitutional rights. This abuse of the judicial process can and has been used as a means of intimidating, harassing, or punishing citizens and organizations for involving themselves in public affairs; and

(4) It is in the public interest and it is the purpose of sections 25-21,241 to 25-21,246 to strike a balance between the rights of persons to file lawsuits for injury and the constitutional rights of persons to petition, speech, and association, to protect and encourage public participation in government to the maximum extent permitted by law, to establish an efficient process for identification and adjudication of strategic lawsuits against public participation, and to provide for costs, attorney's fees, and actual damages.



25-21,242 - Terms, defined.

25-21,242. Terms, defined.

For purposes of sections 25-21,241 to 25-21,246:

(1) Action involving public petition and participation shall mean an action, claim, cross-claim, or counterclaim for damages that is brought by a public applicant or permittee and is materially related to any efforts of the defendant to report on, comment on, rule on, challenge, or oppose the application or permission;

(2) Communication shall mean any statement, claim, allegation in a proceeding, decision, protest, writing, argument, contention, or other expression;

(3) Government body shall mean a city, a village, a political subdivision, a state agency, the state, the federal government, or a public authority, board, or commission; and

(4) Public applicant or permittee shall mean any person who has applied for or obtained a permit, zoning change, lease, license, certificate, or other entitlement for use or permission to act from any government body or any person with an interest, connection, or affiliation with such person that is materially related to such application or permission.



25-21,243 - Defendant in action involving public petition and participation; action authorized; costs, attorney's fees, and damages; authorized; waiver; section, how construed.

25-21,243. Defendant in action involving public petition and participation; action authorized; costs, attorney's fees, and damages; authorized; waiver; section, how construed.

(1) A defendant in an action involving public petition and participation may maintain an action, claim, cross-claim, or counterclaim to recover damages, including costs and attorney's fees, from any person who commenced or continued such action. Costs and attorney's fees may be recovered upon a demonstration that the action involving public petition and participation was commenced or continued without a substantial basis in fact and law and could not be supported by a substantial argument for the extension, modification, or reversal of existing law. Other compensatory damages may only be recovered upon an additional demonstration that the action involving public petition and participation was commenced or continued for the purpose of harassing, intimidating, punishing, or otherwise maliciously inhibiting the free exercise of petition, speech, or association rights.

(2) The right to bring an action, claim, cross-claim, or counterclaim under this section may be waived only if it is waived specifically.

(3) Nothing in this section shall affect or preclude the right of any party to any recovery otherwise authorized by common law or by statute, rule, or regulation.

Under subsection (1) of this section, a trial court must first determine as a matter of law whether the action involving public petition and participation was commenced or continued without a substantial basis in fact and law and could not be supported by a substantial argument for the extension, modification, or reversal of existing law. Sand Livestock Sys. v. Svoboda, 17 Neb. App. 28, 756 N.W.2d 299 (2008).



25-21,244 - Action involving public petition and participation; damages; standard of proof; section, how construed.

25-21,244. Action involving public petition and participation; damages; standard of proof; section, how construed.

(1) In an action involving public petition and participation, the plaintiff may recover damages, including costs and attorney's fees, only if he or she, in addition to all other necessary elements, has established by clear and convincing evidence that any communication which gives rise to the action was made with knowledge of its falsity or with reckless disregard of whether it was false, if the truth or falsity of such communication is material to the cause of action at issue.

(2) Nothing in this section shall be construed to limit any constitutional, statutory, or common-law protections of defendants to actions involving public petition and participation.



25-21,245 - Action involving public petition and participation; motion to dismiss; when granted; duty to expedite.

25-21,245. Action involving public petition and participation; motion to dismiss; when granted; duty to expedite.

A motion to dismiss based on a failure to state a cause of action shall be granted when the moving party demonstrates that the action, claim, cross-claim, or counterclaim subject to the motion is an action involving public petition and participation unless the party responding to the motion demonstrates that the cause of action has a substantial basis in law or is supported by a substantial argument for an extension, modification, or reversal of existing law. The court shall expedite and grant preference in the hearing of such motion.



25-21,246 - Action involving public petition and participation; motion for summary judgment; when granted.

25-21,246. Action involving public petition and participation; motion for summary judgment; when granted.

A motion for summary judgment shall be granted when the moving party has demonstrated that the action, claim, cross-claim, or counterclaim subject to the motion is an action involving public petition and participation unless the party responding to the motion demonstrates that the action, claim, cross-claim, or counterclaim has a substantial basis in fact and law or is supported by a substantial argument for an extension, modification, or reversal of existing law. The court shall grant preference in the hearing of such motion.



25-21,247 - Health care payor or employee; immunity from criminal or civil liability; when.

25-21,247. Health care payor or employee; immunity from criminal or civil liability; when.

(1) For purposes of this section, health care payor shall include, but not be limited to:

(a) An insurer;

(b) A health maintenance organization;

(c) Medicare or medicaid;

(d) A legal entity which is self-insured and provides health care benefits for its employees; or

(e) A person responsible for administering the payment of health care expenses for another person or entity.

(2) Any health care payor or employee thereof who has reasonable cause to believe that there has been a violation of section 38-178 or 38-179 or a fraudulent insurance act described in the Insurance Fraud Act or section 28-631 may discuss or inquire of other health care payors about such violation or act. Any health care payor or employee so discussing or inquiring or responding to such an inquiry from another health care payor shall be immune from criminal penalty or from civil liability for slander, libel, defamation, or breach of the physician-patient privilege if the discussion, inquiry, or response is made in good faith without reckless disregard for the truth.



25-21,248 - Terroristic threats; action authorized.

25-21,248. Terroristic threats; action authorized.

Any individual, partnership, firm, limited liability company, corporation, company, society, or association, the state or any department, agency, or subdivision thereof, or any other public or private entity aggrieved by the actions of an individual convicted of a violation of section 28-311.01 shall have a cause of action for any loss or damage, including reasonable costs and attorney's fees, resulting from the underlying conduct which was the basis for the conviction.



25-21,249 - Equine activities; legislative intent.

25-21,249. Equine activities; legislative intent.

The Legislature recognizes that persons who participate in equine activities may incur injuries as a result of the risks involved in such activities. The Legislature also finds that the state and its citizens derive numerous economic and personal benefits from such activities. It is, therefor, the intent of the Legislature to encourage equine activities by providing reasonable standards for those involved in such activities.



25-21,250 - Equine activities; terms, defined.

25-21,250. Equine activities; terms, defined.

For purposes of sections 25-21,249 to 25-21,253:

(1) Engages in an equine activity means riding, training, assisting in medical treatment of, driving, or being a passenger upon an equine, whether mounted or unmounted, or being a passenger upon an equine-drawn vehicle, or any person assisting a participant or assisting show management. Engages in an equine activity does not include being a spectator at an equine activity except in cases when the spectator places himself or herself in an unauthorized area;

(2) Equine means a horse, pony, donkey, mule, hinny, or llama;

(3) Equine activity means:

(a) Equine shows, fairs, competitions, performances, or parades that involve any or all breeds of equines and any of the equine disciplines, including, but not limited to, dressage, hunter, and jumper horse shows, grand-prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and western performance riding, endurance trail riding, western games, and hunting;

(b) Equine training or teaching activities or both;

(c) Boarding equines;

(d) Riding, inspecting, or evaluating an equine belonging to another, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(e) Rides, trips, hunts, or other equine activities of any type however informal or impromptu that are sponsored by an equine activity sponsor; and

(f) Placing or replacing horseshoes on an equine;

(4) Equine activity sponsor means an individual, group, club, partnership, limited liability company, or corporation, whether or not the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to, pony clubs, 4-H clubs, hunt clubs, riding clubs, school and college-sponsored classes, programs, and activities, therapeutic riding programs, and operators, instructors, and promoters of equine facilities, including, but not limited to, stables, clubhouses, ponyride strings, fairs, and arenas at which the equine activity is held;

(5) Equine professional means a person engaged for compensation:

(a) In instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine; or

(b) In renting equipment or tack to a participant;

(6) Inherent risks of equine activities means those dangers or conditions which are an integral part of equine activities, including, but not limited to:

(a) The propensity of an equine to behave in ways that may result in injury, harm, or death to persons on or around them;

(b) The unpredictability of an equine's reaction to such things as sounds, sudden movement, and unfamiliar objects, persons, or other animals;

(c) Certain hazards such as surface and subsurface conditions;

(d) Collisions with other equines or objects; and

(e) The potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, such as failing to maintain control over the equine or not acting within his or her ability; and

(7) Participant means any person, whether amateur or professional, who engages in an equine activity whether or not a fee is paid to participate in the equine activity.



25-21,251 - Equine activities; liability and claims; limitations.

25-21,251. Equine activities; liability and claims; limitations.

Except as provided in section 25-21,252, (1) an equine activity sponsor, an equine professional, or any other person, which includes a corporation, limited liability company, or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities and (2) no participant nor participant's representative shall make any claim against, maintain an action against, or recover from an equine activity sponsor, an equine professional, or any other person for injury, loss, damage, or death of the participant resulting from any of the inherent risks of equine activities.



25-21,252 - Equine activities; applicability of other laws; liability enumerated.

25-21,252. Equine activities; applicability of other laws; liability enumerated.

(1) Sections 25-21,249 to 25-21,253 shall not apply to the horseracing industry as regulated in sections 2-1201 to 2-1229.

(2) Nothing in section 25-21,251 prevents or limits the liability of an equine activity sponsor, an equine professional, or any other person if the equine activity sponsor, equine professional, or person:

(a) Provided the equipment or tack and the equipment or tack caused the injury because the equine activity sponsor or professional failed to reasonably and prudently inspect or maintain the equipment or tack;

(b) Provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and determine the ability of the participant to safely manage the particular equine based on the participant's representations of his or her ability;

(c) Owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries or death because of a dangerous latent condition which was known or should have been known to the equine activity sponsor, equine professional, or person and for which warning signs were not conspicuously posted;

(d) Commits an act or omission which a reasonable, prudent person would not have done or omitted under the same or similar circumstances or which constitutes willful or wanton disregard for the safety of the participant and that act or omission was a proximate cause of the injury; or

(e) Intentionally injures the participant.

(3) Nothing in section 25-21,251 prevents or limits the liability of an equine activity sponsor or an equine professional under product liability laws.



25-21,253 - Equine activities; signs and contracts; requirements.

25-21,253. Equine activities; signs and contracts; requirements.

(1) Every equine professional shall post and maintain signs which contain the following warning notice:

WARNING

Under Nebraska Law, an equine professional is not liable for an injury to or the death of a participant in equine activities resulting from the inherent risks of equine activities, pursuant to sections 25-21,249 to 25-21,253.

The warning notice signs shall be placed in a clearly visible location on or near stables, corrals, or arenas where the equine professional conducts equine activities if such stables, corrals, or arenas are owned, leased, rented, managed, or controlled by the equine professional. The placement of warning notice signs shall be such that they may be readily seen by participants in equine activities. The warning notice signs shall have black letters with each letter of the word "WARNING" a minimum of three inches in height and the rest of the letters a minimum of one inch in height.

(2) Every written contract entered into by an equine professional for providing professional services, instruction, or rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's business, shall contain in clearly readable print the warning notice specified in subsection (1) of this section.



25-21,254 - Legislative intent.

25-21,254. Legislative intent.

The Legislature finds and declares that protection of the environment is enhanced by the public's voluntary compliance with environmental requirements and the local counterpart or extension of such requirements and that the public will benefit from incentives to identify and remedy environmental compliance issues. The Legislature further declares that it is in the public interest to encourage such activities by assuring limited protection of environmental audit findings and of providing fair treatment of those who report environmental audit findings to regulatory authorities.



25-21,255 - Terms, defined.

25-21,255. Terms, defined.

For the purposes of sections 25-21,254 to 25-21,264:

(1) Environmental audit means any document dated and labeled as a confidential environmental audit and prepared pursuant to a specific written directive to review compliance with an environmental requirement or requirements, including any report, finding, communication, or opinion or any draft of a report, finding, communication, or opinion, related to and prepared as a result of a voluntary self-evaluation that is done in good faith;

(2) Environmental requirement means an environmental protection requirement contained in (a) the Environmental Protection Act, the Integrated Solid Waste Management Act, the Nebraska Chemigation Act, the Pesticide Act, the Petroleum Products and Hazardous Substances Storage and Handling Act, sections 81-1575 to 81-1577, or federal law, a rule or regulation adopted and promulgated pursuant to such acts, sections, or laws, a permit or order issued pursuant to such acts, sections, or laws, or an agreement entered into or court order issued pursuant to any of the foregoing or (b) an ordinance or other legally binding requirement of a local governmental unit under authority granted by state or federal law relating to environmental protection;

(3) Person means any individual, partnership, limited liability company, association, public or private corporation, trustee, receiver, assignee, agent, municipality, other governmental subdivision, public agency, other legal entity, or any officer or governing or managing body of any public or private corporation, municipality, governmental subdivision, public agency, or other legal entity; and

(4) Voluntary self-evaluation means a self-initiated assessment, audit, or review, not otherwise expressly required by environmental requirements, that is performed by any person for himself, herself, or itself, either by an employee of such person assigned the responsibility of performing such assessment, audit, or review or by a consultant engaged by such person specifically for the purpose of performing such assessment, audit, or review to determine whether such person is in compliance with environmental requirements.



25-21,256 - Environmental audit; use as evidence prohibited; exceptions.

25-21,256. Environmental audit; use as evidence prohibited; exceptions.

(1) An environmental audit prepared under sections 25-21,254 to 25-21,264 is not admissible as evidence in any civil or administrative proceeding or enforcement proceedings under local ordinances, except (a) as provided in sections 25-21,257 to 25-21,259, (b) an agency having regulatory authority may obtain and review such audit for the limited purposes of determining if the audit exists and if any exceptions to the liability provisions of sections 25-21,254 to 25-21,264 exist with respect to the audit, (c) with respect to the generation, storage, transport, or disposal of radioactive material, low-level radioactive waste, and high-level radioactive waste as defined in section 71-3503, and (d) no protections are given under this section with respect to violations which would likely result or have resulted in a significant adverse impact on the public health or the environment.

(2) Neither any person who conducted the audit nor any person to whom the audit results are disclosed can be compelled to testify regarding any matter which was the subject of the audit and which is addressed in the environmental audit.



25-21,257 - Environmental audit; use as evidence; waiver.

25-21,257. Environmental audit; use as evidence; waiver.

Except as provided in section 25-21,259, the person for whom the environmental audit was prepared, whether the audit was prepared by the person, by an employee of the person, or by a consultant hired by the person, may waive the protection provided in section 25-21,256 only by an express waiver.



25-21,258 - Environmental audit; use as evidence; exceptions.

25-21,258. Environmental audit; use as evidence; exceptions.

The protection created by section 25-21,256 does not apply to:

(1) Documents or information required to be developed, maintained, or reported pursuant to any environmental requirements;

(2) Documents or other information required to be available or furnished to a regulatory agency pursuant to any environmental requirements or any other law;

(3) Documents or information maintained or developed relating to grants or other financial assistance sponsored by the state or federal government;

(4) Information obtained by a regulatory agency through observation, inspection, sampling, or monitoring pursuant to an environmental requirement; or

(5) Information obtained through any source independent of the environmental audit.



25-21,259 - Environmental audit; admissible as evidence; when.

25-21,259. Environmental audit; admissible as evidence; when.

(1) An environmental audit is admissible as evidence in any civil or administrative proceeding or enforcement proceedings under local ordinances if a court of record determines that:

(a)(i) The environmental audit shows evidence that the person for which the environmental audit was prepared is not or was not in compliance with an environmental requirement; and

(ii) The person did not initiate, after the audit, appropriate efforts to achieve compliance with the environmental requirement or complete in good faith any necessary permit application promptly after the noncompliance with the environmental requirement was discovered and, as a result, the person did not or will not achieve compliance with the environmental requirement or complete the necessary permit application within a reasonable amount of time; or

(b) The protection provided in section 25-21,256 is being asserted for a fraudulent purpose or the environmental audit was prepared in order to avoid disclosure of information in an investigative, administrative, or judicial proceeding that was underway, that was imminent, or for which the person had been provided written notification that an investigation into a specific violation had been initiated; or

(c) The information contained in the environmental audit shows (i) violations which would likely result in or have resulted in a significant adverse impact on the public health or the environment or (ii) water contamination.

(2) For the purposes of subdivision (1)(a) of this section, if the evidence shows noncompliance with more than one environmental requirement by a person, the person may demonstrate to the court that appropriate efforts to achieve compliance were or are being taken by instituting a comprehensive program that establishes a phased schedule of actions to be taken to bring the person into compliance with all of such environmental requirements.



25-21,260 - Voluntary self-evaluation; disclose possible violations.

25-21,260. Voluntary self-evaluation; disclose possible violations.

A person performing a voluntary self-evaluation may disclose in writing a possible violation of an environmental requirement to an agency having regulatory authority showing:

(1) A description of the possible violation;

(2) The date of discovery of the possible violation and, if known, the date the possible violation occurred; and

(3) Actions taken to correct the possible violation and, if applicable, a schedule to achieve compliance.



25-21,261 - Voluntary self-evaluation; disclosure; effect; exceptions.

25-21,261. Voluntary self-evaluation; disclosure; effect; exceptions.

(1) If disclosure is made pursuant to section 25-21,260 and the agency having regulatory authority has approved the action taken or the schedule to achieve compliance, as appropriate, which approval shall not be unreasonably withheld, the person is not liable for civil penalties unless (a) the disclosure was not made within sixty days after knowledge of the information disclosed was obtained by the person and was not disclosed to the agency having regulatory authority prior to the agency having knowledge of the violation contained in the disclosure, (b) the disclosure did not arise out of a voluntary self-evaluation, (c) the person making the disclosure did not initiate the appropriate efforts to achieve compliance, did not pursue compliance with due diligence, and did not correct the noncompliance as soon as reasonably practicable after discovery of the violation during the course of the environmental audit, (d) the person making the disclosure did not cooperate with the agency having regulatory authority with regard to the violation disclosed regarding investigation of the issues identified in the disclosure, (e) the violation was due to a lack of good faith efforts to understand or comply with environmental requirements, (f) the violation was knowing and willful, or (g) the violation would likely result or has resulted in significant adverse impact on the public health or the environment. If the noncompliance under subdivision (c) of this subsection is the failure to obtain a permit, appropriate efforts to correct the noncompliance may be demonstrated by the submission of a complete permit application within a reasonable time and a permit for such activities is subsequently issued by the agency.

(2) This section does not apply to violations of the terms of any agreement entered into or court order or administrative order issued pursuant to an environmental requirement, including, but not limited to, consent decrees or plea agreements.

(3) This section does not preclude the agency having regulatory authority from seeking the recovery of any economic benefit resulting from noncompliance with an environmental requirement.

(4) For purposes of this section, (a) if a person is required, under an environmental requirement, under a specific permit condition, or under an order issued by the agency, to make a disclosure to an agency having regulatory authority with regard to the violation disclosed, the disclosure is not voluntary with respect to that agency, and (b) repeat violations or closely related additional violations within five years after a previous violation shall be prima facie evidence of a lack of good faith efforts to comply with environmental requirements.



25-21,262 - Regulatory authority; sections; how construed.

25-21,262. Regulatory authority; sections; how construed.

Except as specifically provided in sections 25-21,254 to 25-21,261, such sections do not affect the regulatory authority that any department or agency has to require any action associated with the information disclosed.



25-21,263 - Privileges; sections; how construed.

25-21,263. Privileges; sections; how construed.

Sections 25-21,254 to 25-21,262 do not limit, waive, or abrogate the scope or nature of any statutory or common-law privilege, including the work-product doctrine and the attorney-client privilege.



25-21,264 - Venue.

25-21,264. Venue.

The district court of the county in which the facility is located or, if all parties agree, the district court of Lancaster County shall have jurisdiction of actions brought under section 25-21,259.



25-21,265 - Repealed. Laws 2012, LB 705, § 1.

25-21,265. Repealed. Laws 2012, LB 705, § 1.



25-21,266 - Repealed. Laws 2012, LB 705, § 1.

25-21,266. Repealed. Laws 2012, LB 705, § 1.



25-21,267 - Repealed. Laws 2012, LB 705, § 1.

25-21,267. Repealed. Laws 2012, LB 705, § 1.



25-21,268 - Repealed. Laws 2012, LB 705, § 1.

25-21,268. Repealed. Laws 2012, LB 705, § 1.



25-21,269 - Repealed. Laws 2012, LB 705, § 1.

25-21,269. Repealed. Laws 2012, LB 705, § 1.



25-21,270 - Change of name; authority of district court.

25-21,270. Change of name; authority of district court.

The district court shall have authority to change the names of persons, towns, villages and cities within this state.

Whether a minor child's surname may be changed depends on, and is determined by, the best interests of the child. Factors to be considered are (1) the misconduct by one of the child's parents, (2) a parent's failure to support the child, (3) parental failure to maintain contact with the child, (4) the length of time that a surname has been used for or by the child, and (5) whether the child's surname is different from the surname of the child's custodial parent. Additionally, a court may consider the child's reasonable preference for a surname; the effect of the name change on the child's relationship with each parent; community respect associated with the surname; the difficulties, harassment, or embarrassment associated with either the present or proposed surname; and the identification of the child as part of the family unit. In re Change of Name of Andrews, 235 Neb. 170, 454 N.W.2d 488 (1990).

Change of name of minor child granted only when the substantial welfare of the child requires the change. Spatz v. Spatz, 199 Neb. 332, 258 N.W.2d 814 (1977).

Decree is not a matter of right, but of judicial discretion, and evidence must be produced that there is sufficient and reasonable cause for change of name. In re Taminosian, 97 Neb. 514, 150 N.W. 824 (1915).



25-21,271 - Change of name; persons; procedure; clerk of the district court; duty.

25-21,271. Change of name; persons; procedure; clerk of the district court; duty.

(1) Any person desiring to change his or her name shall file a petition in the district court of the county in which such person may be a resident, setting forth (a) that the petitioner has been a bona fide citizen of such county for at least one year prior to the filing of the petition, (b) the address of the petitioner, (c) the date of birth of the petitioner, (d) the cause for which the change of petitioner's name is sought, and (e) the name asked for.

(2) Notice of the filing of the petition shall be published in a newspaper in the county, and if no newspaper is printed in the county, then in a newspaper of general circulation therein. The notice shall be published (a) once a week for four consecutive weeks if the petitioner is nineteen years of age or older at the time the action is filed and (b) once a week for two consecutive weeks if the petitioner is under nineteen years of age at the time the action is filed. In an action involving a petitioner under nineteen years of age who has a noncustodial parent, notice of the filing of the petition shall be sent by certified mail within five days after publication to the noncustodial parent at the address provided to the clerk of the district court pursuant to subsection (1) of section 42-364.13 for the noncustodial parent if he or she has provided an address. The clerk of the district court shall provide the petitioner with the address upon request.

(3) It shall be the duty of the district court, upon being duly satisfied by proof in open court of the truth of the allegations set forth in the petition, that there exists proper and reasonable cause for changing the name of the petitioner, and that notice of the filing of the petition has been given as required by this section, to order and direct a change of name of such petitioner and that an order for the purpose be made in the journals of the court.

(4) The clerk of the district court shall deliver a copy by hard copy or electronic means of any name-change order issued by the court pursuant to this section to the Department of Health and Human Services for use pursuant to sections 28-376 and 28-718 and to the sex offender registration and community notification division of the Nebraska State Patrol for use pursuant to section 29-4004.

The mere fact that a petitioner is an inmate is not a substantial reason for denying a petition for name change. In re Change of Name of Picollo, 12 Neb. App. 174, 668 N.W.2d 712 (2003).

When considering a petition for name change, a district court must make findings sufficiently definitive that if an appeal is taken, the appellate court can determine whether or not the request for a name change was arbitrarily denied. In re Change of Name of Picollo, 12 Neb. App. 174, 668 N.W.2d 712 (2003).



25-21,272 - Change of name; town, village, or city; procedure.

25-21,272. Change of name; town, village, or city; procedure.

(1) Whenever it may be desirable to change the name of any town, village, or city in any county of the state, a petition for that purpose may, in like manner, be filed in the district court of such county, signed by a majority of the legal voters of such town, village, or city, setting forth the cause why such change is desirable and the name desired to be substituted.

(2) Notice of the filing of the petition shall be published once a week for four consecutive weeks in a newspaper in the county, and if no newspaper is printed in the county, then in a newspaper of general circulation therein.

(3) The court, upon being satisfied by proof that the prayer of the petitioners is reasonable and just, that notice as required in this section has been given, that two-thirds of the legal voters of such town, village, or city desire the change, and that there is no other town, village, or city in the state of the name prayed for, may order the change prayed for in such petition.



25-21,273 - Change of name; effect; costs; how taxed.

25-21,273. Change of name; effect; costs; how taxed.

All proceedings under sections 25-21,270 to 25-21,272 shall be at the cost of the petitioner or petitioners, for which fee-bill or execution may issue as in civil cases. Any change of names under the provisions of said sections, shall not in any manner affect or alter any right of action, legal process or property.



25-21,274 - Motor vehicle collision with domestic animal; principles applied.

25-21,274. Motor vehicle collision with domestic animal; principles applied.

(1) In any civil action brought by the owner, operator, or occupant of a motor vehicle or by his or her personal representative or assignee or by the owner of the livestock for damages resulting from collision of a motor vehicle with any domestic animal or animals on a public highway, the following shall apply:

(a) The plaintiff's burden of proving his or her case shall not shift at any time to the defendant;

(b) The fact of escaped livestock is not, by itself, sufficient to raise an inference of negligence against the defendant; and

(c) The standard of care shall be according to principles of ordinary negligence and shall not be strict or absolute liability.

(2) For purposes of this section, highway and motor vehicle have the same meaning as in section 39-101.

This section does not displace the common-law elements of res ipsa loquitur and does not prevent a res ipsa loquitur jury instruction in appropriate circumstances; it simply clarifies that the fact of escaped livestock is, standing alone, insufficient to raise an inference of negligence. McLaughlin Freight Lines v. Gentrup, 281 Neb. 725, 798 N.W.2d 386 (2011).



25-21,275 - Diversion of utility services; terms, defined.

25-21,275. Diversion of utility services; terms, defined.

For purposes of sections 25-21,275 to 25-21,278, unless the context otherwise requires:

(1) Bypassing means the act of attaching, connecting, or in any manner affixing any wire, cord, socket, motor, pipe, or other instrument, device, or contrivance to the utility supply system or any part of the system in such a manner as to transmit, supply, or use any utility service without passing through an authorized meter or other device provided for measuring, registering, determining, or limiting the amount of electricity, gas, or water consumed. Bypassing also means the act of employing any means to obtain the use or benefit of electricity, gas, or water without paying for the use at the rate established by the supplier of such utilities;

(2) Customer means the person responsible for payment for utility services for the premises and includes employees and agents of the customer;

(3) Person means any individual, firm, partnership, limited liability company, corporation, company, association, joint-stock association, and other legal entity;

(4) Tampering means the act of damaging, altering, adjusting, or in any manner interfering with or obstructing the action or operation of any meter or other device provided for measuring, registering, determining, or limiting the amount of electricity, gas, or water consumed;

(5) Unauthorized metering means the act of removing, moving, installing, connecting, reconnecting, or disconnecting any meter or metering device for utility service by a person other than an authorized employee or agent of such utility;

(6) Utility means any person or entity lawfully operating in whole or in part for the purpose of supplying electricity, gas, water, including steam, or any combination thereof, to the public or to any person;

(7) Utility service means the provision of electricity, gas, steam, water, or any other service or commodity furnished by the utility for compensation; and

(8) Utility supply system means and includes all wires, conduits, pipes, cords, sockets, motors, meters, instruments, load control equipment, and other devices used by the utility for the purpose of providing utility services.



25-21,276 - Diversion of utility services; civil actions; recovery authorized.

25-21,276. Diversion of utility services; civil actions; recovery authorized.

(1) A utility may bring a civil action for damages against any person who commits, authorizes, solicits, aids, abets, or attempts (a) bypassing, (b) tampering, or (c) unauthorized metering when such act results in damages to the utility. A utility may bring a civil action for damages pursuant to this section against any person receiving the benefit of utility service through means of bypassing, tampering, or unauthorized metering.

(2) In any civil action brought pursuant to this section, the utility shall be entitled, upon proof of willful or intentional bypassing, tampering, or unauthorized metering, to recover as damages:

(a) The amount of actual damage or loss if the amount of the damage or loss is susceptible of reasonable calculation; or

(b) Liquidated damages of seven hundred fifty dollars if the amount of actual damage or loss is not susceptible of reasonable calculation.

In addition to damage or loss under subdivision (a) or (b) of this subsection, the utility may recover all reasonable expenses and costs incurred on account of the bypassing, tampering, or unauthorized metering, including, but not limited to, disconnection, reconnection, service calls, equipment, costs of the suit, and reasonable attorneys' fees in cases within the scope of section 25-1801.



25-21,277 - Diversion of utility services; rebuttable presumption; when.

25-21,277. Diversion of utility services; rebuttable presumption; when.

(1) There shall be a rebuttable presumption that a tenant or occupant at any premises where bypassing, tampering, or unauthorized metering is proven to exist caused or had knowledge of such bypassing, tampering, or unauthorized metering if the tenant or occupant (a) had access to the part of the utility supply system on the premises where the bypassing, tampering, or unauthorized metering is proven to exist and (b) was responsible or partially responsible for payment, either directly or indirectly, to the utility or to any other person for utility services to the premises.

(2) There shall be a rebuttable presumption that a customer at any premises where bypassing, tampering, or unauthorized metering is proven to exist caused or had knowledge of such bypassing, tampering, or unauthorized metering if the customer controlled access to the part of the utility supply system on the premises where the bypassing, tampering, or unauthorized metering was proven to exist.



25-21,278 - Diversion of utility services; additional remedies.

25-21,278. Diversion of utility services; additional remedies.

The remedies provided by sections 25-21,275 to 25-21,278 shall be deemed to be supplemental and additional to powers conferred by existing laws. The remedies provided in sections 25-21,275 to 25-21,278 are in addition to and not in limitation of any other civil or criminal statutory or common-law remedies.



25-21,279 - Action to seek injunction; authorized.

25-21,279. Action to seek injunction; authorized.

Any victim as defined in section 29-119 may pursue a civil action to seek an injunction to enforce the Nebraska Crime Victim's Reparations Act and sections 81-1843 to 81-1851.



25-21,280 - School, educational service unit, early childhood education program, school nurse, medication aide, and nonmedical staff person; immunity; when.

25-21,280. School, educational service unit, early childhood education program, school nurse, medication aide, and nonmedical staff person; immunity; when.

(1) Any person employed by a school approved or accredited by the State Department of Education, employed by an educational service unit and working in a school approved or accredited by the department, or employed by an early childhood education program approved by the department who serves as a school nurse or medication aide or who has been designated and trained by the school, educational service unit, or program as a nonmedical staff person to implement the emergency response to life-threatening asthma or systemic allergic reactions protocols adopted by the school, educational service unit, or program shall be immune from civil liability for any act or omission in rendering emergency care for a person experiencing a potentially life-threatening asthma or allergic reaction event on school grounds, in a vehicle being used for school purposes, in a vehicle being used for educational service unit purposes, at a school-sponsored activity or athletic event, at a facility used by the early childhood education program, in a vehicle being used for early childhood education program purposes, or at an activity sponsored by the early childhood education program which results in damage or injury unless such damage or injury was caused by the willful or wanton act or omission of such employee.

(2) The individual immunity granted by subsection (1) of this section shall not extend to the school district, educational service unit, or early childhood education program and shall not extend to any act or omission of such employee which results in damage or injury if the damage or injury is caused by such employee while impaired by alcohol or any controlled substance enumerated in section 28-405.

(3) Any school nurse, such nurse's designee, or other designated adult described in section 79-224 shall be immune from civil liability for any act or omission described in such section which results in damage or injury unless such damage or injury was caused by the willful or wanton act or omission of such school nurse, nurse's designee, or designated adult.



25-21,281 - Tampering with anhydrous ammonia or anhydrous ammonia equipment; effect on liability.

25-21,281. Tampering with anhydrous ammonia or anhydrous ammonia equipment; effect on liability.

(1) Any person who owns, maintains, or installs anhydrous ammonia equipment, uses anhydrous ammonia for any lawful purpose, sells anhydrous ammonia for any lawful purposes, or transports anhydrous ammonia in a manner prescribed by law shall not be liable to any person who tampers with, or assists in tampering with, such anhydrous ammonia, or such anhydrous ammonia equipment, for personal injury, wrongful death, or any other economic or noneconomic damages arising out of such tampering, unless such liability is a result of the willful, wanton, reckless, or intentional acts or omissions of such person.

(2) For purposes of this section:

(a) Anhydrous ammonia equipment means any equipment used in the application of anhydrous ammonia for agricultural purposes that meets all applicable safety requirements established by state and federal statutes and regulations or any container or storage facility used to store anhydrous ammonia in a manner that meets all applicable safety requirements established by state and federal statutes and regulations; and

(b) Tampering with anhydrous ammonia means intentionally, knowingly, and unlawfully gaining access or attempting to gain access to anhydrous ammonia or anhydrous ammonia equipment.



25-21,282 - Immunity from liability; exceptions.

25-21,282. Immunity from liability; exceptions.

(1) A person who donates fire control or rescue equipment to a fire department or a political subdivision for use by its fire department shall not be liable for civil damages for personal injuries, property damage or loss, or death caused by the fire control or rescue equipment after donation, except for injury, damage, loss, or death caused by the donor's intentional or reckless conduct or gross negligence.

(2) Subsection (1) of this section shall not apply to a vendor or manufacturer of fire control or rescue equipment.

(3) For purposes of this section:

(a) Fire control or rescue equipment means any vehicle, equipment, tool, communications equipment, or protective gear used in firefighting, rescue services, or emergency medical services;

(b) Fire department means any paid or volunteer fire department, company, association, or organization or first-aid, rescue, or emergency squad serving a city, village, county, township, or rural or suburban fire protection district or any other public or private fire department; and

(c) Person means any individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, fire department, public corporation, other legal or commercial entity, or governmental subdivision, agency, or instrumentality.



25-21,283 - Act, how cited.

25-21,283. Act, how cited.

Sections 25-21,283 to 25-21,289 shall be known and may be cited as the Successor Asbestos-Related Liability Act.



25-21,284 - Terms, defined.

25-21,284. Terms, defined.

For purposes of the Successor Asbestos-Related Liability Act:

(1) Asbestos claim means any claim, wherever or whenever made, for damages, losses, indemnification, contribution, or other relief arising out of, based on, or in any way related to asbestos, including:

(a) Any claim involving the health effects of exposure to asbestos, including a claim for personal injury or death, mental or emotional injury, risk of disease or other injury, or the costs of medical monitoring or surveillance;

(b) Any claim made by or on behalf of any person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person; and

(c) Any claim for damage or loss caused by the installation, presence, or removal of asbestos;

(2) Corporation means a corporation for profit, including a domestic corporation organized under the laws of this state or a foreign corporation organized under laws other than the laws of this state;

(3) Successor asbestos-related liabilities means liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, that are related to asbestos claims and were assumed or incurred by a corporation as a result of or in connection with a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation with or into another corporation, or that are related in any way to asbestos claims based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. Successor asbestos-related liabilities includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined under section 25-21,287, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this state or another jurisdiction;

(4) Successor corporation means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities that is a successor and became a successor before January 1, 1972, or is any of that successor corporation's successors; and

(5) Transferor means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.



25-21,285 - Cumulative successor asbestos-related liabilities of successor corporation; limitations; applicability.

25-21,285. Cumulative successor asbestos-related liabilities of successor corporation; limitations; applicability.

(1) The limitations in section 25-21,286 shall apply to any successor corporation.

(2) The limitations in section 25-21,286 shall not apply to:

(a) Workers' compensation benefits paid by or on behalf of an employer to an employee under the Nebraska Workers' Compensation Act or a comparable workers' compensation law of another jurisdiction;

(b) Any claim against a successor corporation that does not constitute a successor asbestos-related liability;

(c) Any obligation under the National Labor Relations Act, 29 U.S.C. 151, et seq., as amended, or under any collective-bargaining agreement; or

(d) A successor corporation that, after a merger or consolidation, continued in the business of mining asbestos or in the business of selling or distributing asbestos fibers or in the business of manufacturing, distributing, removing, or installing asbestos-containing products which were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.



25-21,286 - Successor corporation; liability; limitation.

25-21,286. Successor corporation; liability; limitation.

(1) Except as further limited in subsection (2) of this section, the cumulative successor asbestos-related liabilities of a successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The successor corporation does not have responsibility for successor asbestos-related liabilities in excess of this limitation.

(2) If the transferor had assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total gross assets of the prior transferor determined as of the time of the earlier merger or consolidation shall be substituted for the limitation in subsection (1) of this section for purposes of determining the limitation of liability of a successor corporation.



25-21,287 - Successor corporation; limitations; fair market value of total gross assets.

25-21,287. Successor corporation; limitations; fair market value of total gross assets.

(1) A successor corporation may establish the fair market value of total gross assets for the purpose of the limitations under section 25-21,286 through any method reasonable under the circumstances, including:

(a) By reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arms-length transaction; or

(b) In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(2) Total gross assets include intangible assets.

(3) To the extent total gross assets include any liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, the applicability, terms, conditions, and limits of such insurance shall not be affected by this section, nor shall this section otherwise affect the rights and obligations of an insurer, transferor, or successor corporation under any insurance contract or any related agreements, including, without limitation, preenactment settlements resolving coverage-related disputes and the rights of an insurer to seek payment for applicable deductibles, retrospective premiums, or self-insured retentions or to seek contribution from a successor corporation for uninsured or self-insured periods or periods when insurance is uncollectible or otherwise unavailable. Without limiting the foregoing, to the extent total gross assets include such liability insurance, a settlement of a dispute concerning any such liability insurance coverage entered into by a transferor or successor corporation with the insurers of the transferor before July 15, 2010, shall be determinative of the total coverage of such liability insurance to be included in the calculation of the transferor's total gross assets.



25-21,288 - Fair market value of total gross assets; adjustment.

25-21,288. Fair market value of total gross assets; adjustment.

(1) Except as provided in subsections (2) through (4) of this section, the fair market value of total gross assets at the time of the merger or consolidation shall increase annually at a rate equal to the sum of:

(a) The prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case any reasonable determination of the prime rate on the first day of the year may be used; and

(b) One percent.

(2) The rate found in subsection (1) of this section shall not be compounded.

(3) The adjustment of the fair market value of total gross assets shall continue as provided in subsection (1) of this section until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of total gross assets is being determined.

(4) No adjustment of the fair market value of total gross assets shall be applied to any liability insurance that is included in total gross assets under subsection (3) of section 25-21,287.



25-21,289 - Act, how construed; applicability of act.

25-21,289. Act, how construed; applicability of act.

(1) The courts of this state shall construe the provisions of the Successor Asbestos-Related Liability Act liberally with regard to successor corporations.

(2) The act shall apply to all asbestos claims filed against a successor corporation on or after July 15, 2010. The act also shall apply to any pending asbestos claims against a successor corporation in which trial has not commenced as of July 15, 2010, except that any provisions of the act which would be unconstitutional if applied retroactively shall be applied prospectively only.



25-21,290 - Act, how cited.

25-21,290. Act, how cited.

Sections 25-21,290 to 25-21,296 shall be known and may be cited as the Exploited Children's Civil Remedy Act.



25-21,291 - Terms, defined.

25-21,291. Terms, defined.

For purposes of the Exploited Children's Civil Remedy Act:

(1) Access software provider means a provider of software, including client or server software, or enabling tools that do any one or more of the following: (a) Filter, screen, allow, or disallow content; (b) pick, choose, analyze, or digest content; or (c) transmit, receive, display, forward, cache, search, subset, organize, reorganize, or translate content;

(2) Aid or assist another with the creation, distribution, or active acquisition of child pornography means help a principal in some appreciable manner with the creation, distribution, or active acquisition of a visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers. The term also includes knowingly employing, forcing, authorizing, inducing, or otherwise causing a child to engage in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers. No parent, stepparent, legal guardian, or person with custody and control of a child, knowing the content thereof, may consent to such child engaging in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers;

(3) Cable operator means any person or group of persons (a) who provides cable service over a cable system and directly or through one or more affiliates owns a significant interest in such cable system or (b) who otherwise controls or is responsible for, through any arrangement, the management and operation of such a cable system;

(4) Child has the same meaning as in section 28-1463.02;

(5) Create means to knowingly create, make, manufacture, direct, publish, finance, or in any manner generate;

(6) Distribute means the actual, constructive, or attempted transfer from one person, source, or location to another person, source, or location. The term includes, but is not limited to, renting, selling, delivering, displaying, advertising, trading, mailing, procuring, circulating, lending, exhibiting, transmitting, transmuting, transferring, disseminating, presenting, or providing any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers;

(7) Interactive computer service means any information service system or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions;

(8) Participant means a child who appears in any visual depiction of sexually explicit conduct and is portrayed or actively engaged in acts of sexually explicit conduct appearing therein;

(9) Portrayed observer means a child who appears in any visual depiction where sexually explicit conduct is likewise portrayed or occurring within the child's presence or in the child's proximity;

(10) Sexually explicit conduct has the same meaning as in section 28-1463.02;

(11) Telecommunications service means the offering of telecommunications for a fee directly to the public, or to such classes of users as to be effectively available directly to the public, regardless of the facilities used; and

(12) Visual depiction has the same meaning as in section 28-1463.02.



25-21,292 - Civil action authorized; recovery; attorney's fees and costs; injunctive relief.

25-21,292. Civil action authorized; recovery; attorney's fees and costs; injunctive relief.

(1) Any participant or portrayed observer in a visual depiction of sexually explicit conduct or his or her parent or legal guardian who suffered or continues to suffer personal or psychological injury as a result of such participation or portrayed observation may bring a civil action against any person who knowingly and willfully (a) created, distributed, or actively acquired such visual depiction while in this state or (b) aided or assisted with the creation, distribution, or active acquisition of such visual depiction while such person or the person aided or assisted was in this state.

(2) A plaintiff who prevails in a civil action brought pursuant to the Exploited Children's Civil Remedy Act may recover his or her actual damages, which are deemed to be a minimum of one hundred fifty thousand dollars, plus any and all attorney's fees and costs reasonably associated with the civil action. In addition to all other remedies available under the act, the court may also award temporary, preliminary, and permanent injunctive relief as the court deems necessary and appropriate.

(3) This section does not create a cause of action if the participant was sixteen years of age or older at the time the visual depiction was created and the participant willfully and voluntarily participated in the creation of the visual depiction.

(4) No law enforcement officer engaged in his or her law enforcement duties, governmental entity, provider of interactive computer service, provider of telecommunications service, or cable operator is subject to a civil action under the Exploited Children's Civil Remedy Act.



25-21,293 - Time for bringing action; limitation.

25-21,293. Time for bringing action; limitation.

Notwithstanding any other provisions of law, any action to recover damages under the Exploited Children's Civil Remedy Act shall be filed within three years after the later of:

(1) The conclusion of any related criminal prosecution against the person or persons from whom recovery is sought;

(2) The receipt of actual or constructive notice sent or given to the participant or portrayed observer or his or her parent or legal guardian by a member of a law enforcement entity informing the participant or portrayed observer or his or her parent or legal guardian that the entity has identified the person:

(a) Who created, distributed, or actively acquired the visual depiction of sexually explicit conduct containing the participant or portrayed observer; or

(b) Who aided or assisted another person with the creation, distribution, or active acquisition of the visual depiction of sexually explicit conduct containing the participant or portrayed observer; or

(3) The participant or portrayed observer reaching the age of eighteen years.



25-21,294 - Use of pseudonym.

25-21,294. Use of pseudonym.

In any action brought pursuant to the Exploited Children's Civil Remedy Act, a plaintiff may request to use a pseudonym instead of his or her legal name in all court proceedings and records. Upon finding that the use of a pseudonym is proper, the court shall ensure that the pseudonym is used in all court proceedings and records.



25-21,295 - Defendant; defenses not available.

25-21,295. Defendant; defenses not available.

It is not a defense to a cause of action brought pursuant to the Exploited Children's Civil Remedy Act that the defendant:

(1) Did not know the participant or portrayed observer appearing in the visual depiction of sexually explicit conduct;

(2) Did not appear in the visual depiction of sexually explicit conduct containing the participant or portrayed observer; or

(3) Did not commit, assist with the commission of, or personally observe the commission of acts of sexually explicit conduct portrayed in the visual depiction containing the participant or portrayed observer.



25-21,296 - Attorney General; powers.

25-21,296. Attorney General; powers.

To prevent ongoing and further exploitation of any person who was a participant or portrayed observer or his or her parent or legal guardian, the Attorney General, upon request, may pursue cases on behalf of any participant or portrayed observer or his or her parent or legal guardian who has a bona fide cause of action under the Exploited Children's Civil Remedy Act. All damages obtained shall go to the plaintiff or plaintiffs. For his or her role in pursuing a civil action under the act, the Attorney General may seek all of his or her reasonable attorney's fees and costs associated with the civil action.



25-2201 - Process; style.

25-2201. Process; style.

The style of all processes shall be "The State of Nebraska, .............. county." It shall be under the seal of the court from whence the same shall issue, shall be signed by the clerk, and dated the day it issued.

Summons with venue laid in county where action was brought, but directed to sheriff of another county for service upon defendant there, was proper. Alden Merc. Co. v. Randall, 102 Neb. 738, 169 N.W. 433 (1918).

Presumption exists that original summons was issued under seal. Herold v. Coates, 88 Neb. 487, 129 N.W. 998 (1911).

Legislature intended to establish a uniform rule with respect to legal procedure. Motion for new trial may be filed on Memorial Day. Tully v. Grand Island Tel. Co., 87 Neb. 822, 128 N.W. 508 (1910).

Writ of mandamus must be issued by clerk under seal of court. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).

Process headed, "The State of Nebraska, County of Gage, to the sheriff of said county," was proper. Hoyt v. Little, 55 Neb. 71, 75 N.W. 56 (1898).

Process for violation of city ordinance should run in the name of "The People of the State of Nebraska" and not in name of city. City of Brownville v. Cook, 4 Neb. 101 (1875).



25-2202 - Service when sheriff is a party or is interested.

25-2202. Service when sheriff is a party or is interested.

An order for a provisional remedy or any other process, in an action wherein the sheriff is a party, or is interested, shall be directed to the coroner. If both these officers are interested, the process shall be directed to and executed by a person appointed by the court or judge.

Where sheriff is party, private person may be deputized to serve process. Mysenburg v. Leisure, 63 Neb. 239, 88 N.W. 478 (1901).



25-2203 - Process; special process server; return; appointed on motion; fees.

25-2203. Process; special process server; return; appointed on motion; fees.

The court or judge, for good cause, may appoint a person, corporation, partnership, or limited liability company to serve a particular process or order which person or entity shall have the same power to execute it which the sheriff has. The person or entity may be appointed on the motion of the party obtaining the process or order, and the return must be verified by affidavit. Such appointment may be made in the form of a general order of the court for the purpose of service of process or orders which may be sought by the movant. The person or entity shall be entitled to the fees allowed to the sheriff for similar services.

Justice of the peace may deputize a private person to serve a summons. Mysenburg v. Leisure, 63 Neb. 239, 88 N.W. 478 (1901).

Constable cannot deputize person to serve process; county judge or justice may. Gilbert v. Brown, 9 Neb. 90, 2 N.W. 376 (1879).



25-2204 - Clerks of courts; writs and orders; issuance; praecipes.

25-2204. Clerks of courts; writs and orders; issuance; praecipes.

All writs and orders for provisional remedies and process of every kind, shall be issued by the clerks of the several courts. Before they shall be issued a praecipe shall be filed with the clerk, demanding the same; which praecipe shall be for the direction of the clerk, and not material to the papers in the case after the issuing of such writ or process.

In compensation case, where claimant filed notice of appeal with compensation commissioner and filed petition on appeal in district court, right of review attached, it became duty of clerk to issue summons without praecipe being filed. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Writ of mandamus issued by judge is void. State ex rel. Hansen v. Carrico, 86 Neb. 448, 125 N.W. 1110 (1910).

Clerk of district court may issue writ of commitment after sentence without special directions by court or judge. Rhodes v. Meyer, 225 F.Supp. 80 (D. Neb. 1963).



25-2205 - Papers; filing; preservation.

25-2205. Papers; filing; preservation.

It is the duty of the clerk of each of the courts to file together and carefully preserve in his office all papers delivered to him for that purpose in every action or special proceeding.

Papers are filed in office of clerk of district court only when deposited with the proper officer in his office and received by him in his official capacity. Jolliffe v. City of North Platte, 139 Neb. 431, 297 N.W. 666 (1941).

This section requires the clerk of the trial court to file all documents delivered to him or her for that purpose. State v. Muse, 15 Neb. App. 13, 721 N.W.2d 661 (2006).



25-2206 - Papers; endorsement.

25-2206. Papers; endorsement.

The clerk of the court shall endorse upon every paper filed with him, the day of filing it; and upon every order for a provisional remedy, and upon every undertaking given under the same, the day of its return to his office.

This section requires the clerk of the trial court to endorse the day of filing upon any document delivered to him or her for that purpose. State v. Muse, 15 Neb. App. 13, 721 N.W.2d 661 (2006).



25-2207 - Record of service of summons; entry as evidence.

25-2207. Record of service of summons; entry as evidence.

The clerk of the court shall, upon the return of every summons served, enter upon the docket the name of the defendant or defendants summoned, and the day of the service upon each one. The entry shall be evidence of the service of the summons in case of the loss thereof.



25-2208 - Judicial records; duty to keep.

25-2208. Judicial records; duty to keep.

The clerk of the court shall keep the records, books and papers appertaining to the court, and record its proceedings.

Section is mandatory and clerk must make complete record, though fees and costs not tendered. State v. Several Parcels of Land, 82 Neb. 51, 117 N.W. 450 (1908).

Clerk is liable to county for expense of replacing books lost through his negligence. Toncray v. Dodge County, 33 Neb. 802, 51 N.W. 235 (1892).



25-2209 - Clerk of district court; required records enumerated; compilation and filing; methods authorized.

25-2209. Clerk of district court; required records enumerated; compilation and filing; methods authorized.

The clerk of the district court shall keep records to be called the appearance docket, the trial docket, the journal, the complete record, the execution docket, the fee book, the general index, and the judgment record. Such records may be compiled, filed, and maintained on a computer system. Effective not later than October 1, 1992, provision for dockets and records of the district courts shall be established by rule of the Supreme Court. The journal may be compiled and filed on microfilm. The recording of all instruments by the roll form of microfilm may be substituted for the method of recording instruments in books. If this method of recording instruments on microfilm is used, a security copy on silver negative microfilm in roll form must be maintained and filed off premises under safe conditions to insure the protection of the records. The internal reference copies or work copies of the instruments recorded on microfilm may be in any photographic form to provide the necessary information as may be determined by the official in charge, and shall meet the microfilm standards as prescribed by the State Records Administrator.

Appearance docket is required to be kept by clerk of district court. Solomon v. A. W. Farney, Inc., 136 Neb. 338, 286 N.W. 254 (1939).

Failure of court in decree of confirmation to direct clerk to make entry on journal that court is satisfied of legality of such sale is not prejudicial where clerk had, in fact, made such entry. Erwin v. Brunke, 133 Neb. 745, 277 N.W. 48 (1938).

Satisfaction of judgment entered on appearance docket is not such as contemplated by law. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Court may order that paid judgment be canceled of record. Manker v. Sine, 47 Neb. 736, 66 N.W. 840 (1896).



25-2210 - Clerk of district court; records; contents; appearance docket; general index; judgment record; transcripts from inferior courts; discharge of judgments.

25-2210. Clerk of district court; records; contents; appearance docket; general index; judgment record; transcripts from inferior courts; discharge of judgments.

On the appearance docket, the clerk of the district court shall enter all actions in the order in which they were brought, the date of the summons, the time of the return thereof by the officer and his or her return thereon, the time of filing the complaint or petition, and all subsequent pleadings. On the general index he or she shall enter the names of the parties to every suit, both direct and inverse, with the page and book where all proceedings in such action may be found. The judgment record shall contain the names of the judgment debtor and the judgment creditor, arranged alphabetically, the date of the judgment, the amount of the judgment, and the amount of costs, with the page and the book where the judgment may be found. Transcripts of judgments from county courts filed in the district court shall be entered upon the judgment record. Whenever any judgment is paid and discharged, the clerk shall enter such fact upon the judgment record in a column provided for that purpose.

On satisfactory proof that judgment has been paid, district court may order it discharged and canceled of record. Hopwood v. Hopwood, 169 Neb. 760, 100 N.W.2d 833 (1960).

Federal court judgment is lien only upon property in county where rendered, and not in other county, unless transcript is filed and entered upon judgment record there. Rathbone Co. v. Kimball, 117 Neb. 229, 220 N.W. 244 (1928).

Satisfaction of judgment entered on court record may be avoided by evidence that payment was not made or that it has become inoperative for equitable reason. Knaak v. Brown, 115 Neb. 260, 212 N.W. 431 (1927).

Court, on motion and satisfactory proof that judgment has been paid, may order it discharged and canceled of record. Manker v. Sine, 47 Neb. 736, 66 N.W. 840 (1896).

Judgment is sufficient, though not entered on general index. Hamilton v. Whitney, Clark & Co., 19 Neb. 303, 27 N.W. 125 (1886).

Judgment must be properly indexed in alphabetical index. Metz v. State Bank of Brownville, 7 Neb. 165 (1878).

On motion and satisfactory proof that a judgment has been paid or satisfied, a district court may order such judgment discharged. Gutierrez v. Gutierrez, 5 Neb. App. 205, 557 N.W.2d 44 (1996).



25-2211 - Clerk of district court; trial docket; how kept.

25-2211. Clerk of district court; trial docket; how kept.

The trial docket shall be made out by the clerk of the court at least twelve days before the first day of each term of the court; and the actions shall be set for particular days in the order in which the issues were made up, whether of law or of fact, and so arranged that the cases set for each day shall be tried as nearly as may be on that day. For the purpose of arranging the docket, an issue shall be considered as made up when either party is in default of a pleading. If the defendant fails to answer, the cause for the purpose of this section shall be deemed to be at issue upon questions of fact, but in every such case the plaintiff may move for and take such judgment as he or she is entitled to, on the defendant's default, on or after the day on which the action is set for trial. No witnesses shall be subpoenaed in any case while the cause stands upon issue of law. Whenever the court regards the answer in any case as frivolous, and put in for delay only, no leave to answer or reply shall be given, unless upon payment of all costs then accrued in the action. When the number of actions to be docketed exceeds three hundred, the judge or judges of the district court for the county may, by rule or order, classify them in such manner as they may deem expedient and cause them to be placed according to such classifications upon different dockets; and the respective dockets may be proceeded with and causes thereon tried, heard, or otherwise disposed of, concurrently by one or more of the judges. Provision may be made by rule of court that issues of fact shall not be for trial at any term when the number of pending actions exceeds three hundred, except upon such previous notice of trial as may be prescribed thereby.

Demurrer ore tenus is recognized as permissible practice. Dickinson v. Lawson, 125 Neb. 646, 251 N.W. 656 (1933).

Assignment of cases for trial at beginning of term is only provisional, and may be advanced by continuance of preceding cases. Poggensee v. Feddern, 75 Neb. 584, 106 N.W. 654 (1906).

It is not essential to trial that case appear on docket. Shelby v. St. James Orphan Asylum, 66 Neb. 40, 92 N.W. 155 (1902).

County judge must make docket of term cases on first day of term. Bond v. Wycoff, 42 Neb. 214, 60 N.W. 564 (1894).



25-2211.01 - Clerk of district court; trial docket; disposal; procedure.

25-2211.01. Clerk of district court; trial docket; disposal; procedure.

When after a lapse of ten years, if the record in the district court does not show any unfinished matter pending in the cases set out in the trial dockets, upon such notice as the court may direct, such trial dockets may be disposed of in any way that any judge of such court may direct when approval is given by the State Records Administrator pursuant to sections 84-1201 to 84-1220.



25-2211.02 - Clerk of district court; depositions; disposal; procedure.

25-2211.02. Clerk of district court; depositions; disposal; procedure.

When after a lapse of ten years, if the record in the district court does not show any unfinished matter pending in the case, and upon such notice as the court may direct, any and all depositions in the case may be removed from the files and disposed of in any way that any judge of such court may direct when approval is given by the State Records Administrator pursuant to sections 84-1201 to 84-1220.



25-2212 - Repealed. Laws 1992, LB 1059, § 29.

25-2212. Repealed. Laws 1992, LB 1059, § 29.



25-2213 - Clerks of courts of record other than district courts; duties.

25-2213. Clerks of courts of record other than district courts; duties.

The provisions of sections 25-2204 to 25-2211.02 shall, as far as applicable, apply to clerks of other courts of record.



25-2214 - Clerks of courts; general powers and duties.

25-2214. Clerks of courts; general powers and duties.

The clerk of each of the courts shall exercise the powers and perform the duties conferred and imposed upon him by other provisions of this code, by other statutes and by the common law. In the performance of his duties he shall be under the direction of his court. It shall be the duty of the clerk of each of said courts to prepare and file the annual inventory statement with the county board of his county of all county personal property in his custody or possession, as provided in sections 23-346 to 23-350.

Although the clerk of the district court is authorized to spread upon the court journal the proceedings had and relief granted by the court, and to that extent is responsible for entry of the judgment, such clerk has no authority to perform the judicial function of rendering a judgment. Building Systems, Inc. v. Medical Center, Ltd., 228 Neb. 168, 421 N.W.2d 773 (1988).

Where petition on appeal is filed in district court in compensation case, it is clerk's duty to issue summons, and place same in hands of proper officer for service, without praecipe being filed. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Supreme Court will not issue mandamus to clerk unless district court has refused. State ex rel. Fitzgerald v. Houseworth, 63 Neb. 658, 88 N.W. 858 (1902).

Money paid to clerk, pursuant to order or judgment of court, is received in official capacity, and sureties are liable for failure to account therefor. Bantley v. Baker, 61 Neb. 92, 84 N.W. 603 (1900).

Clerk of court is the proper custodian of money paid into court. Dirks v. Juel, 59 Neb. 353, 80 N.W. 1045 (1899).

Money paid to clerk in mortgage foreclosure proceeding before judgment was not received in official capacity. Commercial Inv. Co. v. Peck, 53 Neb. 204, 73 N.W. 452 (1897).

Mandamus will not lie in Supreme Court to compel clerk of district court to issue execution on judgment when no application for such order has been made to district court. State ex rel. Ogden v. Frank, 52 Neb. 553, 72 N.W. 857 (1897).

District court has jurisdiction to direct clerk in the performance of his official duties. State ex rel. Solmon v. Moores, 29 Neb. 122, 45 N.W. 278 (1890).

Clerks perform their duties under the direction of the court. State v. Wahrman, 11 Neb. App. 101, 644 N.W.2d 572 (2002).



25-2214.01 - Clerk of district court; money or property received; powers and duties.

25-2214.01. Clerk of district court; money or property received; powers and duties.

(1) Whenever any money or other property is received by the clerk of the district court, he or she shall carefully manage it and may, when the money cannot immediately be paid out to its rightful owner, deposit the money in interest-bearing accounts in insured banking or savings institutions. Any interest accrued from such deposit shall be paid over to the county treasurer to be credited to the county general fund, except that when the funds so deposited belonged to a deceased person whose personal representative has not yet been appointed by a court of competent jurisdiction, then the interest accruing on such money shall be paid to the estate of such person after the appointment of a personal representative and upon order of the court.

(2) Any property other than money which is received by the clerk of the district court shall be held by him or her in safekeeping until claimed by the rightful owner or, if there is a dispute as to the ownership of such property, until ordered by a court of competent jurisdiction to give possession of the property to some person.



25-2215 - Transferred to section 23-1701.05.

25-2215. Transferred to section 23-1701.05.



25-2216 - Transferred to section 23-1701.06.

25-2216. Transferred to section 23-1701.06.



25-2217 - Transferred to section 23-1701.03.

25-2217. Transferred to section 23-1701.03.



25-2218 - Common law; applicability.

25-2218. Common law; applicability.

The rule of the common law that statutes in derogation thereof are to be strictly construed has no application to this code.

1. Construction

2. Miscellaneous

1. Construction

Liberal construction cannot, for the purpose of embracing other persons than those to whom a statute is expressly made applicable, supply that which the Legislature has omitted. Downing v. Schwenck, 138 Neb. 395, 293 N.W. 278 (1940).

Provisions of code of civil procedure must be liberally construed. Orchard & Wilhelm Co. v. North, 125 Neb. 723, 251 N.W. 895 (1933).

Liberal construction required sustaining of jurisdiction of district court in workmen's compensation case on filing of petition for appeal, and to require clerk to issue summons without praecipe. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Statute, providing how and who may intervene, should be liberally construed. Webb v. Patterson, 114 Neb. 346, 207 N.W. 522 (1926).

Petition should be liberally construed as against objection that it stated two causes of action instead of one jointly. Pier v. Cauley, 98 Neb. 80, 152 N.W. 298 (1915).

Remedial statute should be liberally construed. Rine v. Rine, 91 Neb. 248, 135 N.W. 1051 (1912).

Statutory procedure for adoption of children should be liberally construed. Ferguson v. Herr, 64 Neb. 659, 94 N.W. 542 (1903), reversing 64 Neb. 649, 90 N.W. 625 (1902).

Where petition is first attacked by objection to introduction of testimony, it will be liberally construed. Fire Assn. of Philadelphia v. Ruby, 60 Neb. 216, 82 N.W. 629 (1900).

Courts are prohibited from applying rule of strict construction to provisions of code of civil procedure. Kearney Electric Co. v. Laughlin, 45 Neb. 390, 63 N.W. 941 (1895).

2. Miscellaneous

This section, along with another section, forms the basis of the right to bring a cross-suit. Rogers v. Western Electric Co., 179 Neb. 359, 138 N.W.2d 423 (1965).

Where party sought to reserve right to introduce further evidence, trial court abused discretion in denying defendant leave to withdraw motion to dismiss and introduce further evidence. Adams v. Seeley, 94 Neb. 243, 142 N.W. 541 (1913).

Cross-petition for relief against the plaintiff is recognized. Armstrong v. Mayer, 69 Neb. 187, 95 N.W. 51 (1903).



25-2219 - Deputies of ministerial officers; acts; effect.

25-2219. Deputies of ministerial officers; acts; effect.

Any duty enjoined by this code upon a ministerial officer, and any act permitted to be done by him, may be performed by his lawful deputy.

Performance of duties of an office by a de facto incumbent gives him no claim to the official compensation. McCollough v. County of Douglas, 150 Neb. 389, 34 N.W.2d 654 (1948).

Deputy sheriff may conduct foreclosure sale. Richardson v. Hahn, 63 Neb. 294, 88 N.W. 527 (1901).

Deputy clerk may settle bill of exceptions, though clerk not absent. Brownell & Co. v. Fuller, 54 Neb. 586, 74 N.W. 1105 (1898).

Deputy sheriff may act for sheriff in appraising property. Nebraska Loan & Building Assn. v. Marshall, 51 Neb. 534, 71 N.W. 63 (1897).



25-2220 - Oaths and affirmations.

25-2220. Oaths and affirmations.

Whenever an oath is required by this code, the affirmation of a person conscientiously scrupulous of taking an oath, shall have the same effect.

It is not contempt of court to decline to be sworn by taking the usual oath, since the witness has the right to affirm. Wilcox v. State, 46 Neb. 402, 64 N.W. 1072 (1895).



25-2221 - Time; how computed; offices may be closed, when; federal holiday schedule observed; exceptions.

25-2221. Time; how computed; offices may be closed, when; federal holiday schedule observed; exceptions.

Except as may be otherwise more specifically provided, the period of time within which an act is to be done in any action or proceeding shall be computed by excluding the day of the act, event, or default after which the designated period of time begins to run. The last day of the period so computed shall be included unless it is a Saturday, a Sunday, or a day during which the offices of courts of record may be legally closed as provided in this section, in which event the period shall run until the end of the next day on which the office will be open.

All courts and their offices may be closed on Saturdays, Sundays, days on which a specifically designated court is closed by order of the Chief Justice of the Supreme Court, and these holidays: New Year's Day, January 1; Birthday of Martin Luther King, Jr., the third Monday in January; President's Day, the third Monday in February; Arbor Day, the last Friday in April; Memorial Day, the last Monday in May; Independence Day, July 4; Labor Day, the first Monday in September; Columbus Day, the second Monday in October; Veterans Day, November 11; Thanksgiving Day, the fourth Thursday in November; the day after Thanksgiving; Christmas Day, December 25; and all days declared by law or proclamation of the Governor to be holidays. Such days shall be designated as nonjudicial days. If any such holiday falls on Sunday, the following Monday shall be a holiday. If any such holiday falls on Saturday, the preceding Friday shall be a holiday. Court services shall be available on all other days. If the date designated by the state for observance of any legal holiday pursuant to this section, except Veterans Day, is different from the date of observance of such holiday pursuant to a federal holiday schedule, the federal holiday schedule shall be observed.

1. Scope

2. Miscellaneous

1. Scope

This section establishes a uniform rule applicable alike to the construction of statutes and to matters of practice, which the Nebraska Supreme Court has regularly applied in computing time periods specified in other statutes. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

This section controls the method of computing the statutory filing deadline imposed by section 32-707.01. State ex rel. Wieland v. Beermann, 246 Neb. 808, 523 N.W.2d 518 (1994).

When a statute requires an act to be done a certain number of days before a known event, the fact that the last day for the action to be done in order to give the appropriate number of days falls on a Saturday, Sunday, or legal holiday postpones the time for performance to the next following business day. State v. Tasich, 242 Neb. 870, 496 N.W.2d 538 (1993).

When the period within which an act is to be done in any action or proceeding is given in terms of months or years, the last day of the period is the appropriate anniversary of the triggering act or event, unless that anniversary falls on a Saturday, Sunday, or court holiday. Licht v. Association Servs., Inc., 236 Neb. 616, 463 N.W.2d 566 (1990).

Defendant was afforded an extra day to file his appeal because one month from the overruling of his motion for a new trial was a Sunday. State v. Bridger, 223 Neb. 250, 388 N.W.2d 831 (1986).

Excluding September 5, 1969, the last day on which work was done, the last day of the four-year period of limitations was September 5, 1973. George P. Rose Sodding & Grading Co. v. Dennis, 195 Neb. 221, 237 N.W.2d 418 (1976).

Due to intervening weekend and holiday, transcript on appeal was timely filed. Knoefler Honey Farms v. County of Sherman, 193 Neb. 95, 225 N.W.2d 855 (1975).

This section does not require courts to be closed on Saturday. Rhodes v. Crites, 173 Neb. 501, 113 N.W.2d 611 (1962).

All courts may be open for business on Saturdays, Sundays, and holidays in the discretion of the court. Rhodes v. Star Herald Printing Co., 173 Neb. 496, 113 N.W.2d 658 (1962).

This section establishes a uniform rule applicable alike to the construction of statutes and matters of practice. State ex rel. Smith v. Nebraska Liquor Control Commission, 152 Neb. 676, 42 N.W.2d 297 (1950).

Where a statute provides that it shall take effect from and after its passage and approval, the day of its passage is excluded in computing the time it goes into effect. Wilson & Co. v. County of Otoe, 140 Neb. 518, 300 N.W. 415 (1941).

In determining the time within which an appeal can be taken, the last day should be included even though it is a holiday for the purposes of the Negotiable Instruments Act. Taylor Dairy Products Company v. Owen, 139 Neb. 603, 298 N.W. 332 (1941).

This section is general in application and does not control where there is special provision directing method of computing time. Garrett v. State, 118 Neb. 373, 224 N.W. 860 (1929).

When the last day of the two-year period to redeem land sold at tax sale falls on Sunday, the owner's right of redemption exists during all of the next day. Counselman v. Samuels, 93 Neb. 168, 139 N.W. 862 (1913).

In filing motion for new trial where last day is a holiday, it is included. Tully v. Grand Island Tel. Co., 87 Neb. 822, 128 N.W. 508 (1910).

Special provision for entering judgment by justice of peace as to computation of time was not controlled by this section. Calland v. Wagner, 86 Neb. 755, 126 N.W. 375 (1910).

Section controls on computation of time, although period be days, months or years. When last day falls on Sunday, it is excluded. Johnston v. New Omaha Thomson-Houston Electric Light Co., 86 Neb. 165, 125 N.W. 153 (1910).

If the last day of the time within which an appeal bond must be given falls on Sunday, bond may be given on Monday. Deere, Wells & Co. v. Hodges, 59 Neb. 288, 80 N.W. 897 (1899).

Section applies to construction of statutes, as well as practice. McGinn v. State, 46 Neb. 427, 65 N.W. 46 (1895).

On summons in justice court, service three days before trial, including day of service, is sufficient. White v. German Ins. Co., 15 Neb. 660, 20 N.W. 30 (1884).

On appeal from justice court, where tenth day falls on Sunday, bond filed on Monday is proper. Monell & Lashley v. Terwilliger, 8 Neb. 360, 1 N.W. 246 (1879).

In computing time from a designated date, first day should be excluded and last day of period included. In re Schmidt, 54 F.Supp. 262 (D. Neb. 1944).

2. Miscellaneous

In conjunction with this section and subsection (13) of section 49-801, a political subdivision has until the end of the last day of the 6-month period after a claimant has filed a tort claim upon which to make a final disposition of such claim. Geddes v. York County, 273 Neb. 271, 729 N.W.2d 661 (2007).

When the 10th day after a judgment is a Saturday or Sunday, a motion for new trial is timely filed on the following Monday. Wanha v. Long, 255 Neb. 849, 587 N.W.2d 531 (1998).

Uniform rule is established applicable alike to construction of statutes and matters of practice. Ruan Transport Corp. v. Peake, Inc., 163 Neb. 319, 79 N.W.2d 575 (1956).

Applied to computation of time for filing motion for new trial. Harsche v. Czyz, 157 Neb. 699, 61 N.W.2d 265 (1953).

Where notice is required to be published "for at least one week," publication September 3, in weekly paper, of notice of meeting on eleventh, is sufficient, although paper was published also on tenth. Bancroft Drainage Dist. v. Chicago, St. P., M. & O. Ry. Co., 102 Neb. 455, 167 N.W. 731 (1918).

Section applied; requirement of two weeks' publication of application for liquor license was not met. Pelton v. Drummond, 21 Neb. 492, 32 N.W. 593 (1887).



25-2222 - Sureties; affidavit of qualifications; effect.

25-2222. Sureties; affidavit of qualifications; effect.

Ministerial officers, whose duty it is to take security on undertakings, bonds and recognizances, provided by this code, shall require the person offered as surety to make an affidavit of his qualifications. The taking of such an affidavit shall not exempt any ministerial officer, or other officer acting in a ministerial capacity, from any liability to which he might otherwise be subject for taking insufficient surety.

Where county judge in probate matter approves appeal bond without required affidavit of qualification and justification of sureties, a surety on bond is estopped from alleging its invalidity, notwithstanding statute requires such affidavit. In re Kothe's Estate, 131 Neb. 531, 268 N.W. 464 (1936), opinion vacated on rehearing, 131 Neb. 780, 270 N.W. 117 (1936).

Appeal bond to review judgment of county court in probate proceeding may be amended. In re Estate of Hoagland, 128 Neb. 219, 258 N.W. 538 (1935).

Letters testamentary are not void or subject to collateral attack because sureties on executor's bond failed to make affidavit as to qualifications. In re Hoferer's Estate, 116 Neb. 254, 216 N.W. 826 (1927).

Section is not applicable to sheriff taking recognizances under criminal code. Berrer v. Moorhead, 22 Neb. 687, 36 N.W. 118 (1888).

Clerk taking insufficient security on stay of execution is liable. Brock v. Hopkins, 5 Neb. 231 (1876).



25-2223 - Sureties; justification; requirements.

25-2223. Sureties; justification; requirements.

The surety in every undertaking, bond and recognizance, provided by this code, must be a resident of this state and must have property, liable to execution, situate in the county in this state in which such undertaking, bond or recognizance is to be given and filed, worth at least double the sum to be secured, beyond the amount of all liens and encumbrances thereon and his exemptions therein; but this provision shall not be held to apply to incorporated surety companies authorized by the laws of this state to transact business. Except in the case of incorporated surety companies, where there are two or more sureties in the same undertaking, bond or recognizance, they must, in the aggregate, have the qualifications prescribed in this section.

Sureties on appeal or supersedeas bond are required to justify, or bond may be quashed. Fisher v. Keeler, 142 Neb. 79, 5 N.W.2d 143 (1942).

Where appeal bond on appeal from county court was given with but one surety and was otherwise defective and appellant refused to amend bond notwithstanding appellee's repeated and specific objections, district court had no jurisdiction and should have sustained motions for nonsuit and dismissal. In re Estate of Kothe, 131 Neb. 531, 268 N.W. 464 (1936), opinion vacated on rehearing, 131 Neb. 780, 270 N.W. 117 (1936).

Court may permit amendment of bond by adding affidavit of justification. In re Estate of Hoagland, 128 Neb. 219, 258 N.W. 538 (1935).

Letters testamentary are not void or subject to collateral attack because sureties on executor's bond failed to make affidavit as to qualifications. In re Hoferer's Estate, 116 Neb. 254, 216 N.W. 826 (1927).

Residence in county is not essential unless specifically required by statute. State ex rel. Lions Ins. Co. v. Baker, 45 Neb. 39, 63 N.W. 139 (1895).



25-2224 - Cases not provided for in this code; procedure.

25-2224. Cases not provided for in this code; procedure.

If a case ever arise in which an action for the enforcement or protection of a right, or the redress or prevention of a wrong, cannot be had under this code, the practice heretofore in use may be adopted so far as may be necessary to prevent a failure of justice.

1. Remedies retained

2. Practice and procedure

3. Miscellaneous

1. Remedies retained

Writ of prohibition may still be used in this state. State ex rel. Wright v. Barney, 133 Neb. 676, 276 N.W. 676 (1937).

Writ of error coram nobis exists in this state. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

This section provides for and contemplates continuance of existing common-law remedies available at and prior to adoption of the civil code. Hamaker v. Patrick, 123 Neb. 809, 244 N.W. 420 (1932).

While writ of certiorari has been abolished, principles of writ have been preserved by error proceedings. Engles v. Morgenstern, 85 Neb. 51, 122 N.W. 688 (1909).

Common-law remedies are continued in force where code has failed to provide a remedy. Moline, Milburn & Stoddard Co. v. Curtis, 38 Neb. 520, 57 N.W. 161 (1893).

Common-law and equity practice is available for vacating decrees for fraud. Smithson v. Smithson, 37 Neb. 535, 56 N.W. 300 (1893).

2. Practice and procedure

Provisions of civil code not only abolish bills of equity with discovery as incident thereto but prevent incorporation in petitions and answers essential elements on which discovery, under former procedure, was based. Marshall v. Rowe, 126 Neb. 817, 254 N.W. 480 (1934).

Party may have equitable relief in probate court; equity pleading applicable. Genau v. Abbott, 68 Neb. 117, 93 N.W. 942 (1903).

Procedure in original actions in Supreme Court may be prescribed by its order or in accordance with its rules. In re Petition of Attorney General, 40 Neb. 402, 58 N.W. 945 (1894).

Section does not give right to supersede judgment of removal by county board. State ex rel. Dodson v. Meeker, 19 Neb. 444, 27 N.W. 427 (1886).

3. Miscellaneous

Purpose of this section was to assure that courts should interpret the code of civil procedure in a liberal spirit. Mathews v. Hedlund, 82 Neb. 825, 119 N.W. 17 (1908).

Section is not applicable where remedy provided by code is lost by laches. Flint v. Chaloupka, 81 Neb. 87, 115 N.W. 535 (1908).



25-2225 - Special statutory proceedings; procedure; how affected by this code.

25-2225. Special statutory proceedings; procedure; how affected by this code.

Where, by general or special statute, a civil action, legal or equitable, is given and the mode of proceeding therein is prescribed, this code shall not affect the proceedings under such statute, until the Legislature shall otherwise provide; but in all such cases, as far as it may be consistent with the statute giving such action, and practicable under this code, the proceedings shall be conducted in conformity thereto. Where the statute designates by name or otherwise the kind of action, but does not prescribe the mode of proceedings therein, such action shall be commenced and prosecuted in conformity to this code; where the statute gives an action, but does not designate the kind of action, or prescribe the mode of proceeding therein, such action shall be held to be the civil action of this code and proceeded in accordingly.

During pendency of an appeal in district court in workmen's compensation case, plaintiff has the right to dismiss action without prejudice. Chilen v. Commercial Casualty Ins. Co., 135 Neb. 619, 283 N.W. 366 (1939).

Proceedings in election contest case should be in harmony with provisions of the code of civil procedure, except where controlled by specific provisions of special act. Swan v. Bowker, 135 Neb. 405, 281 N.W. 891 (1938).

In mandamus proceedings no pleading is authorized other than the writ and the answer; intervention should be denied. State ex rel. Randall v. Hall, 125 Neb. 236, 249 N.W. 756 (1933).

District court on filing of petition for appeal, will proceed in accordance with compensation act, and requirement of praecipe before issuance of summons does not apply. McIntosh v. Standard Oil Co., 121 Neb. 92, 236 N.W. 152 (1931).

Special proceeding before Supreme Court Justice to compel election commissioner to file nomination acceptance and place name on ballot is civil action, and must be brought in county where cause of action arose. State ex rel. Meissner v. McHugh, 120 Neb. 356, 233 N.W. 1 (1930).

Special divorce statute requires plaintiff to give actual notice to nonresident defendant whose address is known. Williams v. Williams, 101 Neb. 369, 163 N.W. 147 (1917).

Original actions in Supreme Court are governed by code. State v. State Journal Co., 77 Neb. 771, 111 N.W. 118 (1907).

Divorce is special proceeding. Eager v. Eager, 74 Neb. 827, 105 N.W. 636, 107 N.W. 254 (1905).



25-2226 - Terms, defined.

25-2226. Terms, defined.

The words found in Chapter 25 shall be construed and held to mean as follows: Complainant means plaintiff; bill means complaint; suit means action or civil action; and decree means judgment; and all other words and terms found in Chapter 25, heretofore applicable to the chancery practice hereby repealed, shall be so construed and held as to carry out the intention of such chapter, prevent a failure of justice, and give adequate relief in all cases.

A judgment and a decree are synonymous terms. Spencer v. Spencer, 165 Neb. 675, 87 N.W.2d 212 (1957).

Decree of divorce is judgment. Wharton v. Jackson, 107 Neb. 288, 185 N.W. 428 (1921).



25-2227 - Legal notices; week, defined.

25-2227. Legal notices; week, defined.

Wherever the statutes of Nebraska provide for the publication of notices any number of weeks, or for any number of weeks, the term week shall be construed to mean either a period of time known as a calendar week beginning on Sunday and ending with Saturday, or any period of seven consecutive days beginning with the date of the first publication of notice; Provided, however, nothing herein contained shall be held to apply to any notice published prior to April 17, 1915.

Notice of publication of formation of drainage district was sufficient. Prucka v. Eastern Sarpy Drainage Dist., 157 Neb. 284, 59 N.W.2d 761 (1953).

Construction of statute providing for notice of time and place of proving will was not affected by this section. Johnson v. Richards, 155 Neb. 552, 52 N.W.2d 737 (1952).

Section is constitutional. Did not change construction of statutes providing for publication in weekly newspapers. In re Johnson's Estate, 99 Neb. 275, 155 N.W. 1100 (1916).



25-2228 - Legal notices; how published.

25-2228. Legal notices; how published.

All legal publications and notices of whatever kind or character that may by law be required to be published a certain number of days or a certain number of weeks shall be legally published when they have been published in one issue in each week in a daily, semiweekly, or triweekly newspaper, such publication in such daily, semiweekly, or triweekly paper or papers to be made upon any one day of the week upon which such paper is published, except Sunday. Nothing in this section shall be construed as preventing the publication of such legal notices and publications in weekly newspapers. Any newspaper publishing such legal notices or publications, as hereinbefore provided, must be otherwise qualified under existing law to publish such notices or publications. All legal publications and all notices of whatever kind or character that may be required by law to be published a certain number of days or a certain number of weeks, shall be and hereby are declared to be legally published when they shall have been published once a week in a weekly, semiweekly, triweekly, or daily newspaper for the number of weeks, covering the period of publication. For the purpose of this section, when a newspaper is published regularly four or more times each week, it shall be deemed a daily newspaper.

If a publication day falls upon a holiday, publication the preceding day complies with this section. Hollstein v. Adams, 187 Neb. 781, 194 N.W.2d 216 (1972).

This section supersedes and effectively abrogates contrary provision of statute and home rule charter. Skag-Way Department Stores, Inc. v. City of Grand Island, 176 Neb. 169, 125 N.W.2d 529 (1964).

Last part of section refers only to number of times notice is required to be published and not to duration of notice. Johnson v. Richards, 155 Neb. 552, 52 N.W.2d 737 (1952).



25-2229 - Constables; contracts authorized.

25-2229. Constables; contracts authorized.

(1) In counties having a population of one hundred thousand or more inhabitants, each judge of the county court may contract with one constable for purposes of serving or otherwise executing, according to law, and returning writs or other legal process. Such constables shall not be considered employees of the state or its political subdivisions. Notwithstanding any other provision of law, the terms of such contract shall be prescribed by the State Court Administrator.

(2) In counties having more than one contracted constable, the party requesting the constable to serve or otherwise execute any legal process may designate by name the constable who shall serve or otherwise execute such legal process.



25-2230 - Constables; bond; approval; amount.

25-2230. Constables; bond; approval; amount.

Constables in county court shall give bond in the amount of five thousand dollars signed by two or more sureties who shall each qualify in twice the amount of the bond, or by some responsible surety or bonding company authorized by law to execute surety bonds in this state, to be approved by the presiding judge of the district court of the county to be conditioned upon the faithful discharge of his or her duties as constable.



25-2231 - Constables; authority; violation; penalty.

25-2231. Constables; authority; violation; penalty.

In serving all civil process and in doing his or her duties generally, when not otherwise restricted by law, the authority of a constable shall extend throughout the territory in which the judges of the county court who appointed him or her have jurisdiction, and in executing and serving process issued by courts inferior to the district court, he or she shall have and exercise the same authority and powers over goods and chattels and the persons or parties and in serving process as is granted by law to a sheriff under like process issued from courts of record. Any constable who shall knowingly perform or attempt to perform any official act outside of the territory in which the court which appointed him or her has jurisdiction shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than ten nor more than one hundred dollars or shall be imprisoned for not more than ten days.



25-2232 - Sheriffs; general powers.

25-2232. Sheriffs; general powers.

All sheriffs shall be ministerial officers in county courts in their respective jurisdictions' civil and criminal cases, and civil and criminal processes may be executed by them throughout the jurisdiction.



25-2233 - Sheriff; service of process.

25-2233. Sheriff; service of process.

It shall be the duty of every sheriff to serve and execute all warrants, writs, precepts, executions, and other legal process to him or her directed and delivered.



25-2234 - Sheriff; return of process.

25-2234. Sheriff; return of process.

It shall be the duty of every sheriff to make due return of all legal process to him or her directed and by him or her delivered or served by certified or registered mail, at the proper office and on the proper return day thereof, or if the judgment is docketed in the district court, appealed, or stayed, upon which he or she has an execution, on notice thereof, to return the execution, stating thereon such facts.



25-2235 - Sheriff; process; return; contents.

25-2235. Sheriff; process; return; contents.

It shall be the duty of every sheriff, on the receipt of any writ or other legal process, except subpoenas, to note thereon the time of receiving the same. The sheriff shall also state in his or her return on the same the time and manner of executing it.



25-2236 - Constables and sheriffs; return of not found; when made.

25-2236. Constables and sheriffs; return of not found; when made.

No officer shall make a return on any process of "not found" as to any defendant, unless he shall have been once at least to the usual place of residence of the defendant, if such defendant has any in the jurisdiction of the court.



25-2237 - Constables and sheriffs; take person into custody; procedure.

25-2237. Constables and sheriffs; take person into custody; procedure.

When it shall become the duty of the officer to take the body of any person to the jail of the county, he shall deliver to the sheriff or jailer a certified copy of the execution, commitment or other processes, whereby he holds such person in custody, and return the original to the clerk who issued the same, which copy shall be sufficient authority to the sheriff or jailer to keep the prisoner in jail until discharged by due course of law.



25-2238 - Sheriffs; money collected; accounting and payment.

25-2238. Sheriffs; money collected; accounting and payment.

Sheriffs shall pay over to the party entitled thereto all money received in his or her official capacity if demand is made by such party, or such party's agent or attorney, at any time before he or she returns the writ upon which he or she has received it. If not paid over by that time, the sheriff shall pay the same to the clerk of the county court when he or she returns the writ.



25-2239 - Sheriffs; neglect of duty; penalty; how recovered.

25-2239. Sheriffs; neglect of duty; penalty; how recovered.

Sheriffs shall be liable to twenty percent penalty upon the amount of damages for which judgment may be entered against them for failing to make return, making false return, or failing to pay over money collected or received in his or her official capacity. Such judgment must include, in addition to the damages and costs, the penalty herein provided.



25-2240 - Civil action; settlement; payment of costs.

25-2240. Civil action; settlement; payment of costs.

The parties to a civil action may, as part of a settlement of the action, agree to the payment of costs of the action.



25-2301 - Terms, defined.

25-2301. Terms, defined.

For purposes of sections 25-2301 to 25-2310:

(1) Case includes any suit, action, or proceeding; and

(2) In forma pauperis means the permission given by the court for a party to proceed without prepayment of fees and costs or security.

The plain language of the in forma pauperis statutes, taken as a whole, does not excuse a litigant who seeks the status of a pauper from paying the cost of a premium for a replevin bond pursuant to section 25-1098. Jacob v. Schlichtman, 261 Neb. 169, 622 N.W.2d 852 (2001).

Although jurisdiction is vested in an appellate court upon timely filing of a notice of appeal and an affidavit of poverty, some duties are still required of the lower court. This section requires the lower court to act if it determines that the allegations of poverty are untrue. In re Interest of Noelle F. & Sarah F., 249 Neb. 628, 544 N.W.2d 509 (1996).

Generally, in the absence of good cause evident in the record, it is necessary for a party appealing to personally sign the affidavit in support of her or his motion to proceed in forma pauperis. Mere absence from the jurisdiction of the court from which the appeal is being taken, without more, does not show good cause for a party's failure to sign a poverty affidavit. In re Interest of T.W. et al., 234 Neb. 966, 453 N.W.2d 436 (1990).

As an alternative to depositing a docket fee, a person who is unable to pay the required fee may file an affidavit of poverty and proceed with an appeal in forma pauperis. State v. Hunter, 234 Neb. 567, 451 N.W.2d 922 (1990).

In order to perfect an appeal in forma pauperis, all that is necessary to confer jurisdiction on the Supreme Court is to file a notice of appeal and an affidavit signed by the appellant, as required by this section. In re Interest of N.L.B., 234 Neb. 280, 450 N.W.2d 676 (1990).

Courts must make specific findings of fact that establish the expected fees and costs and the ability of the appellant to pay those costs within the time required before denying the appellant in forma pauperis status for an appeal under this section. Fine v. Fine, 4 Neb. App. 101, 537 N.W.2d 642 (1995).

Where, after petitioner's appeal was dismissed by Nebraska Supreme Court for failure to deposit cash or bond and United States Supreme Court granted certiorari, sections 25-2301 to 25-2307 were enacted permitting appeal in forma pauperis, judgment was vacated, and cause remanded for reconsideration. Huffman v. Boersen, 406 U.S. 337 (1972).



25-2301.01 - Application; contents.

25-2301.01. Application; contents.

Any county or state court, except the Nebraska Workers' Compensation Court, may authorize the commencement, prosecution, defense, or appeal therein, of a civil or criminal case in forma pauperis. An application to proceed in forma pauperis shall include an affidavit stating that the affiant is unable to pay the fees and costs or give security required to proceed with the case, the nature of the action, defense, or appeal, and the affiant's belief that he or she is entitled to redress.

Failure to file an application separate from the poverty affidavit under this section does not divest the court of jurisdiction. State v. McLemore, 261 Neb. 452, 623 N.W.2d 315 (2001).

This section does not require that a separate application to proceed in forma pauperis be filed in addition to the poverty affidavit as long as the poverty affidavit itself contains some indication that a defendant is requesting or applying for in forma pauperis status. State v. Campbell, 260 Neb. 1021, 620 N.W.2d 750 (2001).

If a request to proceed in forma pauperis is granted by the district court, an appellate court obtains jurisdiction when the notice of appeal is timely filed, and any failure of the affidavit to state the nature of the action or that the affiant is entitled to redress under this section will not divest the court of jurisdiction. State v. Dallmann, 260 Neb. 937, 621 N.W.2d 86 (2000).

The absence of language in a poverty affidavit indicating the nature of the action being appealed and that the affiant is entitled to redress will not divest an appellate court of jurisdiction over the appeal where the district court has already granted the application for in forma pauperis status on appeal. State v. Grant, 9 Neb. App. 919, 623 N.W.2d 337 (2001).



25-2301.02 - Application; objection; hearing; appeal.

25-2301.02. Application; objection; hearing; appeal.

(1) An application to proceed in forma pauperis shall be granted unless there is an objection that the party filing the application (a) has sufficient funds to pay costs, fees, or security or (b) is asserting legal positions which are frivolous or malicious. The objection to the application shall be made within thirty days after the filing of the application or at any time if the ground for the objection is that the initial application was fraudulent. Such objection may be made by the court on its own motion or on the motion of any interested person. The motion objecting to the application shall specifically set forth the grounds of the objection. An evidentiary hearing shall be conducted on the objection unless the objection is by the court on its own motion on the grounds that the applicant is asserting legal positions which are frivolous or malicious. If no hearing is held, the court shall provide a written statement of its reasons, findings, and conclusions for denial of the applicant's application to proceed in forma pauperis which shall become a part of the record of the proceeding. If an objection is sustained, the party filing the application shall have thirty days after the ruling or issuance of the statement to proceed with an action or appeal upon payment of fees, costs, or security notwithstanding the subsequent expiration of any statute of limitations or deadline for appeal. In any event, the court shall not deny an application on the basis that the appellant's legal positions are frivolous or malicious if to do so would deny a defendant his or her constitutional right to appeal in a felony case.

(2) In the event that an application to proceed in forma pauperis is denied and an appeal is taken therefrom, the aggrieved party may make application for a transcript of the hearing on in forma pauperis eligibility. Upon such application, the court shall order the transcript to be prepared and the cost shall be paid by the county in the same manner as other claims are paid. The appellate court shall review the decision denying in forma pauperis eligibility de novo on the record based on the transcript of the hearing or the written statement of the court.

An appellate court obtains jurisdiction over an appeal upon the timely filing of a notice of appeal and a proper in forma pauperis application and affidavit, without literal payment of the fees, costs, or security mentioned in subsection (1) of this section. Glass v. Kenney, 268 Neb. 704, 687 N.W.2d 907 (2004).

Following a denial of an application to proceed in forma pauperis, under subsection (1) of this section, a party may either proceed with the trial action or appeal the ruling denying in forma pauperis status. Glass v. Kenney, 268 Neb. 704, 687 N.W.2d 907 (2004).

Under this section, there is a statutory right of interlocutory appellate review of a decision denying in forma pauperis eligibility. Glass v. Kenney, 268 Neb. 704, 687 N.W.2d 907 (2004).

Pursuant to subsection (1) of this section, in order to perfect his appeal, the appellant had 30 days from the district court's denial of his application to proceed in forma pauperis in which to file a docket fee with the clerk of the district court. Martin v. McGinn, 267 Neb. 931, 678 N.W.2d 737 (2004).

A frivolous legal position pursuant to this section is one wholly without merit, that is, without rational argument based on the law or on the evidence. Except in those cases where the denial of in forma pauperis status would deny a defendant his or her constitutional right to appeal in a felony case, this section allows the court on its own motion to deny in forma pauperis status on the basis that the legal positions asserted by the applicant are frivolous or malicious, provided that the court issue a written statement of its reasons, findings, and conclusions for denial. This section contains no requirement that the court grant leave to amend the underlying petition before denying a request to proceed in forma pauperis. Cole v. Blum, 262 Neb. 1058, 637 N.W.2d 606 (2002).

A court may not immediately deny an application to proceed in forma pauperis on the ground the proposed complaint is illegible, as such does not fulfill the requirement of this section that the court find that the complaint was actually frivolous or malicious as a prerequisite to denying the application. Tyler v. Natvig, 17 Neb. App. 358, 762 N.W.2d 621 (2009).

A frivolous legal position is one wholly without merit, that is, without rational argument based on the law or on the evidence. Tyler v. Nebraska Dept. of Corr. Servs., 13 Neb. App. 795, 701 N.W.2d 847 (2005).

Principles of liberal construction apply to the review of a denial of a motion to proceed in forma pauperis upon the ground that the complaint was frivolous. Tyler v. Nebraska Dept. of Corr. Servs., 13 Neb. App. 795, 701 N.W.2d 847 (2005).

A court is not required to conduct a hearing before denying an application to proceed in forma pauperis if the court has objected to the application on its own motion on the ground that the legal positions asserted therein are frivolous or malicious, and if the court provides a written statement of its reasons, findings, and conclusions for denying the application to proceed in forma pauperis. Moore v. Nebraska Bd. of Parole, 12 Neb. App. 525, 679 N.W.2d 427 (2004).

This section supersedes the requirement set forth in Flora v. Escudero, 247 Neb. 260, 526 N.W.2d 643 (1995), that a court provide a hearing before denying any application to proceed in forma pauperis. Moore v. Nebraska Bd. of Parole, 12 Neb. App. 525, 679 N.W.2d 427 (2004).



25-2302 - Costs of action.

25-2302. Costs of action.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court shall direct the responsible officer of the court to issue and serve all the necessary writs, process, and proceedings and perform all such duties without charge.



25-2303 - Process; costs; payment by county.

25-2303. Process; costs; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court shall direct that the expense of process by publication, if such process is required by the court, be paid by the county in the same manner as other claims are paid.



25-2304 - Witness; subpoena; process; fees; payment by county.

25-2304. Witness; subpoena; process; fees; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court may order witnesses to be subpoenaed if the court finds that they have evidence material and necessary to the case and that they are within the judicial district in which the court is held or within one hundred miles of the place of trial. In such case the process and the fees of the witnesses shall be paid by the county in the same manner as other claims are paid.



25-2305 - Appeal; printing of record; cost paid by county.

25-2305. Appeal; printing of record; cost paid by county.

In civil or criminal cases in which a party is permitted to proceed in forma pauperis, the court shall direct that the expenses of printing the record on appeal, if such printing is required by the appellate court, be paid by the county in the same manner as other claims are paid.

To be effective, a poverty affidavit must show on its face, by the certificate of an authorized officer before whom it is taken, evidence that it was duly sworn to by the party making the affidavit. State v. Hunter, 234 Neb. 567, 451 N.W.2d 922 (1990).



25-2306 - Transcripts; costs; payment by county.

25-2306. Transcripts; costs; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, the court shall order transcripts to be furnished without cost if the suit or appeal is not frivolous but presents a substantial question and if the transcript is needed to prepare, present, or decide the issue presented by the case or appeal. Such costs shall be paid by the county in the same manner as other claims are paid.



25-2307 - Appellate briefs; costs; payment by county.

25-2307. Appellate briefs; costs; payment by county.

In any civil or criminal case in which a party is permitted to proceed in forma pauperis, on appeal the court shall direct that the expense of printing of the appellate briefs, if such printing is required by the court, be paid by the county in the same manner as other claims are paid.

The expense of photocopying is included in the expense of "printing", which is required under this section to be paid by the county when a party has been permitted to proceed in forma pauperis. Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002).

A district court has jurisdiction to hear a motion for reimbursement of costs sought under this section, and an order entered thereon is appealable as a summary application in an action after judgment. State v. Patterson, 18 Neb. App. 255, 778 N.W.2d 756 (2010).

Neither this section nor Heathman v. Kenney, 263 Neb. 966, 644 N.W.2d 558 (2002), support a conclusion that a request for reimbursement of printing costs must be made during the pendency of the appeal. State v. Patterson, 18 Neb. App. 255, 778 N.W.2d 756 (2010).

The words "on appeal" in this section follow the requirement that a party be permitted to proceed in forma pauperis and precede the requirement that the county pay for printing of the appellate briefs; therefore, the logical interpretation is that the expense of printing of appellate briefs is to be reimbursed to a party who is allowed to proceed in forma pauperis on appeal. State v. Patterson, 18 Neb. App. 255, 778 N.W.2d 756 (2010).



25-2308 - Repealed. Laws 1999, LB 689, § 17.

25-2308. Repealed. Laws 1999, LB 689, § 17.



25-2309 - Satisfaction of costs; when.

25-2309. Satisfaction of costs; when.

In the event any person prosecutes or defends a case in forma pauperis successfully, any and all cost deferred by the court under sections 25-2301 to 25-2310 shall be first satisfied out of any money paid in satisfaction of judgment.



25-2310 - Fraudulent practices; penalty.

25-2310. Fraudulent practices; penalty.

Anyone who fraudulently fails to disclose material assets or income for the purpose of invoking the privileges of sections 25-2301 to 25-2310 is guilty of perjury and shall, upon conviction thereof, be punished as provided in section 28-915.



25-2401 - Interpreters; public policy.

25-2401. Interpreters; public policy.

It is hereby declared to be the policy of this state that the constitutional rights of persons unable to communicate the English language cannot be fully protected unless interpreters are available to assist such persons in legal proceedings. It is the intent of sections 25-2401 to 25-2407 to provide a procedure for the appointment of such interpreters to avoid injustice and to assist such persons in their own defense.

Minor or isolated inaccuracies, omissions, interruptions, or other defects in translation are inevitable and do not warrant relief where the translation is on the whole reasonably timely, complete, and accurate, and the defects do not render the proceeding fundamentally unfair. Tapia-Reyes v. Excel Corp., 281 Neb. 15, 793 N.W.2d 319 (2011).

The requirement that an interpreter provide an accurate translation implicates a defendant's due process right to a fair trial as guaranteed by the Fifth Amendment, the ultimate question being whether the translator's performance has rendered the trial fundamentally unfair. Tapia-Reyes v. Excel Corp., 281 Neb. 15, 793 N.W.2d 319 (2011).

If a defendant understands and communicates reasonably well in the English language, the mere fact that such defendant might be able to accomplish self-expression a little better in another language does not warrant utilizing an interpreter at trial. State v. Topete, 221 Neb. 771, 380 N.W.2d 635 (1986).



25-2402 - Terms, defined.

25-2402. Terms, defined.

For the purposes of sections 25-2401 to 25-2407 unless the context otherwise requires:

(1) Deaf or hard of hearing person means a person whose hearing impairment, with or without amplification, is so severe that he or she may have difficulty in auditorily processing spoken language without the use of an interpreter or a person with a fluctuating or permanent hearing loss which may adversely affect the ability to understand spoken language without the use of an interpreter or other auxiliary aid;

(2) Person unable to communicate the English language means a person who cannot readily understand or communicate the English language; and

(3) Proceeding means any legal proceeding or any hearing preliminary thereto involving persons unable to communicate the English language or deaf or hard of hearing persons unable to communicate by a spoken language.



25-2403 - Interpreter; appointment.

25-2403. Interpreter; appointment.

In any proceeding the presiding judge shall appoint an interpreter to assist any person unable to communicate the English language for preparation and trial of his or her case.



25-2404 - Interpreters; qualifications.

25-2404. Interpreters; qualifications.

No person shall be appointed as an interpreter pursuant to sections 25-2401 to 25-2407 unless such person is readily able to communicate with the person unable to communicate the English language, translate the proceedings for him or her, and accurately repeat and translate the statements of such person to the jury, judge, and officials before whom such proceeding takes place.



25-2405 - Interpreters; oath.

25-2405. Interpreters; oath.

Every interpreter, except those certified under the rules of the Supreme Court and who have taken the prescribed oath of office, appointed pursuant to sections 25-2401 to 25-2407, before entering upon his or her duties as such, shall take an oath that he or she will, to the best of his or her skill and judgment, make a true interpretation to such person unable to communicate the English language of all the proceedings in a language which such person understands and that he or she will, in the English language, repeat the statements of such person to the court, jury, or officials before whom such proceeding takes place.



25-2406 - Interpreters; fees and expenses.

25-2406. Interpreters; fees and expenses.

The fees and expenses of an interpreter shall be fixed and ordered paid by the judge before whom such proceeding takes place, in accordance with a fee schedule established by the Supreme Court, and be paid out of the General Fund with funds appropriated to the Supreme Court for that purpose or from other funds, including grant money, made available to the Supreme Court for such purpose.



25-2407 - Interpreters; qualifications.

25-2407. Interpreters; qualifications.

Any person who serves as an interpreter for persons unable to communicate the English language in court proceedings or probation services as provided in subsection (6) of section 29-2259 shall meet the standards adopted by the Supreme Court. Such standards shall require that interpreters demonstrate the ability to interpret effectively, accurately, and impartially, both receptively and expressively, using any necessary special vocabulary. A person appointed to interpret for deaf and hard of hearing persons shall be a licensed interpreter as defined in section 20-151 or, if a licensed interpreter is unavailable, an interpreter licensed under the laws of another state.



25-2501 - Intent and purpose.

25-2501. Intent and purpose.

It is the intent and purpose of sections 25-2501 to 25-2506 to establish a uniform procedure to be used in acquiring private property for a public purpose by the State of Nebraska and its political subdivisions and by all privately owned public utility corporations and common carriers which have been granted the power of eminent domain. Such sections shall not apply to:

(1) Water transmission and distribution pipelines and their appurtenances and common carrier pipelines and their appurtenances;

(2) Public utilities and cities of all classes and villages when acquiring property for a proposed project involving the acquisition of rights or interests in ten or fewer separately owned tracts or when the acquisition is within the corporate limits of any city or village;

(3) Sanitary and improvement districts organized under sections 31-727 to 31-762 when acquiring easements for a proposed project involving the acquisition of rights or interests in ten or fewer separately owned tracts;

(4) Counties and municipalities which acquire property through the process of platting or subdivision or for street or highway construction or improvements;

(5) Common carriers subject to regulation by the Federal Railroad Administration of the United States Department of Transportation; or

(6) The Department of Roads when acquiring property for highway construction or improvements.

The purpose of the hearing provided for in the uniform procedure for acquiring property for public use is merely to explain the taking and to inform landowners of their procedural rights. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



25-2502 - Terms, defined.

25-2502. Terms, defined.

As used in sections 25-2501 to 25-2506 and 70-301, unless the context otherwise requires:

(1) Agency shall include the State of Nebraska and any department, board, commission, or similar entity thereof which possesses the authority to acquire property either with or without the use of eminent domain, any political subdivision of the State of Nebraska, and any privately owned public utility corporation or common carrier not exempted by section 25-2501 which possesses the authority to acquire property through the use of eminent domain;

(2) Property shall include any right or interest in real property, including but not limited to easements, but shall not include easements for public utilities located adjacent to and within ten feet of a public road right-of-way; and

(3) Negotiations shall mean communications between representatives of the agency and the property owner or his representatives who are specifically authorized to attempt to reach agreement on terms by which the agency shall acquire such property.



25-2503 - Agency; notice; contents.

25-2503. Agency; notice; contents.

Any agency which proposes to acquire private property for a public purpose shall give notice of such proposed acquisition at least forty-five days before beginning negotiations for such acquisition. The notice shall be directed to each owner of property over or across which any right or interest is to be acquired and shall be deemed properly given if delivered personally or mailed by registered or certified mail addressed to the property owner and to the address shown on the tax records in the office of the county treasurer, except that such notice shall be sufficient if given to the administrator or executor of the estate of a deceased person, the trustee of a trust estate, the guardian of the estate of a minor or incompetent person, or a conservator. The notice shall (1) describe the property proposed to be acquired and the compensation to be given for such property, (2) include a statement of the authority for the acquisition, (3) include the nature of and necessity and purpose for which the land shall be used, (4) include the title, right, or interest in the property to be acquired, (5) specify the amount of property needed for the public purpose, (6) include the reasons for selecting the proposed location or route, and (7) state that if approval of any other agency is required, the condemner shall set forth which other agency's approval shall be necessary and, when the acquisition involves a highway, power line, telephone line, or similar project, shall include a map showing the proposed route to be followed by the project.

A notice of acquisition sent to a landowner prior to beginning condemnation proceedings constitutes a privileged communication during statutorily required negotiations and, thus, may be excluded pursuant to section 27-408. In re Application of SID No. 384 of Douglas County, 259 Neb. 351, 609 N.W.2d 679 (2000).



25-2504 - Agency; hearing; where held; relocations; notice; hearings.

25-2504. Agency; hearing; where held; relocations; notice; hearings.

After giving notice pursuant to section 25-2503, the agency shall hold a public hearing on the proposed project and acquisition at least thirty days before beginning negotiations for such acquisition. Notice of such public hearing shall be published at least ten days prior to such hearing in a legal newspaper published in and of general circulation in each county, if such a newspaper exists, or if no such newspaper is published in the county, notice shall be published in a newspaper which has been designated as the official legal notice publication by the county board and is of general circulation in the county or counties in which the hearing is to be held. When the proposed acquisition consists of property from more than one county, a hearing shall be held in the county seat of each county. When the proposed acquisition is countywide in scope, the hearing shall be held at the county seat. When the proposed acquisition involves a lesser area, the hearing shall be held in a location convenient to the property to be acquired. When the proposed acquisition involves property located outside this state, the hearing shall be held at the principal office of the agency.

At the hearing, the agency shall explain the nature of and necessity for the project for which it seeks to acquire property, the reasons for selecting the particular location or route, the right of each owner of property to be represented by an attorney and to negotiate and accept or reject the offer of damages which will be sustained by the proposed acquisition, and the right to require that such damages be determined pursuant to the procedures for acquisition by eminent domain. The agency shall hear and consider any objections from any person.

If the agency relocates the proposed project following such hearing and such relocation would require the acquisition of rights or interests in the property of more than ten additional owners of separately owned tracts to whom notice was not previously given, the agency shall give notice as provided in section 25-2503 to such additional owners and shall hold a public hearing as provided in this section with reference solely to that part of the project which has been relocated; Provided, that the time restrictions in section 25-2503 and this section shall not be applicable to any such additional notice, hearing, or negotiations.

A notice of acquisition sent to a landowner prior to beginning condemnation proceedings constitutes a privileged communication during statutorily required negotiations and, thus, may be excluded pursuant to section 27-408. In re Application of SID No. 384 of Douglas County, 259 Neb. 351, 609 N.W.2d 679 (2000).

The grant of eminent domain for municipal airport authorities renders the units immune from zoning regulations. Seward County Board of Commissioners v. City of Seward, 196 Neb. 266, 242 N.W.2d 849 (1976).



25-2505 - Public notice; public hearings; when not required; hearing by school district.

25-2505. Public notice; public hearings; when not required; hearing by school district.

Any agency acquiring property on a willing buyer-willing seller basis or by gift, devise, or any other form of voluntary transfer shall not be required to give the notice set forth in section 25-2503 if such agency has no planned project involving acquisition of the specific property, or any part thereof, through the use of eminent domain or the agency has no authority to use eminent domain for acquisition of property, but such agency shall hold a public hearing at least thirty days prior to consummation of the transaction whereby such property is acquired which public hearing and public notice of the same shall comply, where applicable, with section 25-2504. A school district may conduct any hearing required by this section as a part of the agenda at a regular or special meeting of its school board or board of education at the board's usual meeting place or at such other location within the school district as the board may designate.



25-2506 - Sections, how construed.

25-2506. Sections, how construed.

Sections 25-2501 to 25-2506 shall be construed to be cumulative and independent legislation and complete in themselves.



25-2601 - Act, how cited.

25-2601. Act, how cited.

Sections 25-2601 to 25-2622 shall be known and may be cited as the Uniform Arbitration Act.



25-2602 - Repealed. Laws 1997, LB 151, § 14.

25-2602. Repealed. Laws 1997, LB 151, § 14.



25-2602.01 - Validity of arbitration agreement.

25-2602.01. Validity of arbitration agreement.

(a) A written agreement to submit any existing controversy to arbitration is valid, enforceable, and irrevocable except upon such grounds as exist at law or in equity for the revocation of any contract.

(b) A provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable, and irrevocable, except upon such grounds as exist at law or in equity for the revocation of any contract, if the provision is entered into voluntarily and willingly.

(c) The Uniform Arbitration Act applies to arbitration agreements between employers and employees or between their respective representatives.

(d) Contract provisions agreed to by the parties to a contract control over contrary provisions of the act other than subsections (e) and (f) of this section.

(e) Subsections (a) and (b) of this section do not apply to a claim for workers' compensation.

(f) Subsection (b) of this section does not apply to:

(1) A claim arising out of personal injury based on tort;

(2) A claim under the Nebraska Fair Employment Practice Act;

(3) Any agreement between parties covered by the Motor Vehicle Industry Regulation Act; and

(4) Except as provided in section 44-811, any agreement concerning or relating to an insurance policy other than a contract between insurance companies including a reinsurance contract.

(g) When a conflict exists, the Uniform Arbitration Act shall not apply to the Uniform Act on Interstate Arbitration and Compromise of Death Taxes and sections 44-811, 44-4824, 54-404 to 54-406, 60-2701 to 60-2709, and 70-1301 to 70-1329.

Under the federal McCarran-Ferguson Act, state law regulating the business of insurance controls over federal law that does not specifically govern insurance. Subsection (f)(4) of this section regulates the insurer-insured contractual relationship and, thus, the business of insurance. It is therefore not preempted by the Federal Arbitration Act. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

Under the federal McCarran-Ferguson Act, subsection (f)(4) of this section is preempted by the Federal Crop Insurance Act and regulations thereunder that specifically relate to the business of insurance and require arbitration of disputes. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

With specified exceptions, agreements to arbitrate future controversies concerning an insurance policy are invalid under subsection (f)(4) of this section, unless federal law preempts this provision. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

The public policy of the state did not change until this section became effective on June 11, 1997. Any contract clause allowing for predispute binding arbitration entered into before that date is void as against public policy. Millennium Solutions, Inc. v. Davis, 258 Neb. 293, 603 N.W.2d 406 (1999).



25-2602.02 - Contract; statement required.

25-2602.02. Contract; statement required.

The following statement shall appear in capitalized, underlined type adjoining the signature block of any standardized agreement in which binding arbitration is the sole remedy for dispute resolution: THIS CONTRACT CONTAINS AN ARBITRATION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES.

When a contract containing an arbitration clause is governed by federal law, the failure to include the statutory language of this section does not make the arbitration clause unenforceable. Aramark Uniform & Career Apparel v. Hunan, Inc., 276 Neb. 700, 757 N.W.2d 205 (2008).

When a contract which attempts to establish binding arbitration as the sole remedy fails to strictly comply with this section, the arbitration clause is voidable and unenforceable. Kramer v. Eagle Eye Home Inspections, 14 Neb. App. 691, 716 N.W.2d 749 (2006).



25-2603 - Proceedings to compel or stay arbitration.

25-2603. Proceedings to compel or stay arbitration.

(a) On application of a party showing an agreement described in section 25-2602.01 and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order for the moving party, otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a) of this section, the application shall be made therein. Otherwise and subject to section 25-2619, such application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

Although this section specifies that the question of whether an agreement to arbitrate exists should be "summarily" tried, this section does not preclude the right to a jury trial in every circumstance. Omaha Cold Storage Terminals v. Patterson, 15 Neb. App. 548, 733 N.W.2d 219 (2007).



25-2604 - Appointment of arbitrators by court.

25-2604. Appointment of arbitrators by court.

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and a successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators, except that the court shall always appoint an odd number of arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement. Upon appointment an arbitrator shall disclose his or her hourly or daily rate for arbitration services.



25-2604.01 - Arbitrators; disqualification.

25-2604.01. Arbitrators; disqualification.

Any person proposed for nomination by all parties or all party arbitrators to serve as a neutral arbitrator shall disqualify himself or herself, upon demand of any party to the arbitration agreement made before the commencement of the proceedings, on any of the grounds specified in section 24-739 for disqualification of a judge or on the ground that such person is an employee or independent contractor of an industry, trade, or professional association of which only one party is a member if the grounds were known or should have been known by the movant.



25-2605 - Majority action by arbitrators.

25-2605. Majority action by arbitrators.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by the Uniform Arbitration Act.



25-2606 - Hearing.

25-2606. Hearing.

Unless otherwise provided by the agreement:

(a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered or certified mail not less than ten days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion, may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy;

(b) The parties are entitled to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing; and

(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

Arbitration proceedings shall take place in the county designated in section 25-403.01 unless the parties otherwise agree at a time subsequent to the arising of the controversy.

The lack of a formal notice of hearing in compliance with this section of the postponement of a hearing previously scheduled and correctly noticed did not invalidate an award where evidence supported the conclusion that the parties to the arbitration had actual notice of the postponed hearing in advance. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).

The trial court did not err in finding that lack of a formal notice under this section was an insufficient ground to vacate an arbitration award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2607 - Representation by attorney.

25-2607. Representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under the Uniform Arbitration Act. A waiver thereof prior to the proceeding or hearing is ineffective.



25-2608 - Witnesses, subpoenas, depositions.

25-2608. Witnesses, subpoenas, depositions.

(a) The arbitrators may issue or cause to be issued subpoenas for the attendance of witnesses, for the taking of depositions, and for the production of books, records, documents, and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served and, upon application to the court by a party or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the county court.



25-2609 - Award.

25-2609. Award.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered or certified mail or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party but not more than thirty days after the hearing. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he or she notifies the arbitrators of his or her objection prior to the delivery of the award to him or her.

Pursuant to subsection (a) of this section, an arbitration award signed by only one of three arbitrators required to sign the award was defective in form but not in substance, and thus the parties were permitted to make timely application to modify or correct the award under subsection (a)(3) of section 25-2614. Hartman v. City of Grand Island, 265 Neb. 433, 657 N.W.2d 641 (2003).

The appellant waived an objection under this section where there was nothing in the record to support a conclusion that he notified the arbitrators of his objection prior to the delivery of the award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2610 - Change of award by arbitrators.

25-2610. Change of award by arbitrators.

On application of a party or, if an application to the court is pending under section 25-2612, 25-2613, or 25-2614, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in subdivisions (a)(1) and (a)(3) of section 25-2614 or for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he or she must serve his or her objections thereto, if any, within ten days from the notice. The award so modified or corrected is subject to the provisions of sections 25-2612 to 25-2614.



25-2611 - Fees and expenses of arbitration.

25-2611. Fees and expenses of arbitration.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees together with other expenses, not including counsel fees, incurred in the conduct of the arbitration shall be paid as provided in the award.



25-2612 - Confirmation of award.

25-2612. Confirmation of award.

Within sixty days of the application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in sections 25-2613 and 25-2614.

This section does not allow for the exercise of discretion by the court when a request of confirmation is made where there has been no application for vacation or modification. Drummond v. State Farm Mut. Auto. Ins. Co., 280 Neb. 258, 785 N.W.2d 829 (2010).

The appellees filed a motion under this section seeking to confirm an arbitration award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2613 - Vacating an award.

25-2613. Vacating an award.

(a) Upon application of a party, the court shall vacate an award when:

(1) The award was procured by corruption, fraud, or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor, refused to hear evidence material to the controversy, or otherwise so conducted the hearing, contrary to the provisions of section 25-2606, as to prejudice substantially the rights of a party;

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under section 25-2603, and the party did not participate in the arbitration hearing without raising the objection; or

(6) An arbitrator was subject to disqualification pursuant to section 25-2604.01 and failed, upon receipt of timely demand, to disqualify himself or herself as required by such section.

The fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety days after delivery of a copy of the award to the applicant, except that if predicated upon corruption, fraud, or other undue means, it shall be made within ninety days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in subdivision (a)(5) of this section, the court may order a rehearing before the new arbitrators chosen as provided in the agreement or, in the absence thereof, by the court in accordance with section 25-2604, or if the award is vacated on grounds set forth in subdivisions (a)(3) and (a)(4) of this section, the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 25-2604. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

A court may refuse to enforce an arbitration award that is contrary to a public policy that is explicit, well defined, and dominant. Such a public policy must be ascertained by reference to laws and legal precedents, not from general considerations of supposed public interests; but the arbitration award need not itself violate positive law to be unenforceable as against public policy. State v. Henderson, 277 Neb. 240, 762 N.W.2d 1 (2009).

Pursuant to subsection (a)(6) of this section, the district court lacked authority to vacate the arbitrator's award pursuant to the Uniform Arbitration Act on the basis that it was inequitable. Hartman v. City of Grand Island, 265 Neb. 433, 657 N.W.2d 641 (2003).

The trial court did not err in finding that lack of a formal notice under section 25-2606 was an insufficient ground to vacate an arbitration award. Damrow v. Murdoch, 15 Neb. App. 920, 739 N.W.2d 229 (2007).



25-2614 - Modification or correction of award.

25-2614. Modification or correction of award.

(a) Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award when:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

Pursuant to subsection (a) of section 25-2609, an arbitration award signed by only one of three arbitrators required to sign the award was defective in form but not in substance, and thus the parties were permitted to make application to modify or correct the award under subsection (a)(3) of this section. Hartman v. City of Grand Island, 265 Neb. 433, 657 N.W.2d 641 (2003).

Under subsection (a)(1) of this section, an "evident miscalculation of figures" occurs when there is a mathematical error in the arbitration award that is both obvious and unambiguous. Jones v. Summit Ltd. Partnership Five, 262 Neb. 793, 635 N.W.2d 267 (2001).



25-2615 - Judgment or decree on award.

25-2615. Judgment or decree on award.

Upon the granting of an order confirming, modifying, or correcting an award, a judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto and disbursements may be awarded by the court.



25-2616 - Judgment roll, docketing.

25-2616. Judgment roll, docketing.

(a) On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying, or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.



25-2617 - Application to court; procedure.

25-2617. Application to court; procedure.

Except as otherwise provided, an application to the court under the Uniform Arbitration Act shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



25-2618 - District court; jurisdiction; act; how construed.

25-2618. District court; jurisdiction; act; how construed.

(a) The term court shall mean any district court of this state. The making of an agreement described in section 25-2602.01 providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under the Uniform Arbitration Act and to enter judgment on an award thereunder.

(b) Nothing in the Uniform Arbitration Act shall be construed to empower the Commission of Industrial Relations to order that any party under its jurisdiction submit to, or contract to submit to, arbitration.

Jurisdiction over confirmation of arbitration awards is conferred upon the district court, and the county court has no such jurisdiction. MBNA America Bank v. Hansen, 16 Neb. App. 536, 745 N.W.2d 609 (2008).



25-2618.01 - Small Claims Court; jurisdiction; when; transfer limited; appeal.

25-2618.01. Small Claims Court; jurisdiction; when; transfer limited; appeal.

(a) Whenever the amount of a controversy subject to the terms of an otherwise valid arbitration agreement is within the jurisdiction of the Small Claims Court under section 25-2802, a party may submit the controversy to the Small Claims Court for ultimate resolution under sections 25-2801 to 25-2807.

(b) A controversy submitted to the Small Claims Court under this section shall not be transferred to the regular docket of the county court under section 25-2805.

(c) In all appeals involving cases submitted under subsection (a) of this section, the judgment shall be affirmed unless:

(i) The judgment was procured by corruption, fraud, or other undue means;

(ii) There was evident partiality or corruption by the judge or misconduct prejudicing the rights of any party;

(iii) The judge exceeded his or her powers;

(iv) The judge refused to postpone the trial upon sufficient cause being shown therefor, refused to hear evidence material to the controversy, or otherwise so conducted the hearing, contrary to the provisions of section 25-2606, as to prejudice substantially the rights of a party;

(v) There was no arbitration agreement and the issue was not adversely determined in proceedings under section 25-2603, and the party did not participate in the Small Claims Court hearing without raising the objection; or

(vi) The judge was subject to disqualification and failed, upon receipt of timely demand, to disqualify himself or herself as required by law.



25-2619 - Venue.

25-2619. Venue.

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he or she has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.



25-2620 - Appeals.

25-2620. Appeals.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under section 25-2603;

(2) An order granting an application to stay arbitration made under subsection (b) of section 25-2603;

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of the Uniform Arbitration Act.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

An order compelling arbitration or staying judicial proceedings pending arbitration is a final order under the second category of section 25-1902. It affects a substantial right in an independent special proceeding because it disposes of all the issues presented. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

The list of appealable arbitration orders under this section is not exclusive. Kremer v. Rural Community Ins. Co., 280 Neb. 591, 788 N.W.2d 538 (2010).

In reviewing a trial court's decision to vacate, modify, or confirm an arbitration award under Nebraska's Uniform Arbitration Act, an appellate court is obligated to reach a conclusion independent of the trial court's ruling regarding questions of law; however, the trial court's factual findings will not be set aside on appeal unless clearly erroneous. Aramark Uniform & Career Apparel v. Hunan, Inc., 276 Neb. 700, 757 N.W.2d 205 (2008).

Under subsection (a)(5) of this section, an order which vacates an arbitrator's award without directing a rehearing is appealable, whereas an order which vacates an award and directs a rehearing is not appealable. Nebraska Dept. of Health & Human Servs. v. Struss, 261 Neb. 435, 623 N.W.2d 308 (2001).



25-2621 - Act not retroactive.

25-2621. Act not retroactive.

The Uniform Arbitration Act applies only to agreements made subsequent to August 30, 1987.



25-2622 - Act, how construed.

25-2622. Act, how construed.

The Uniform Arbitration Act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.



25-2701 - Rules of procedure; county court power to seal records.

25-2701. Rules of procedure; county court power to seal records.

(1) All provisions in the codes of criminal and civil procedure governing actions and proceedings in the district court not in conflict with statutes specifically governing procedure in county courts and related to matters for which no specific provisions have been made for county courts shall govern and apply to all actions and proceedings in the county court.

(2) County courts may seal records of a person as provided under sections 43-2,108.01 to 43-2,108.05.

As subsection (1) of this section makes clear, all provisions of the criminal and civil procedure code govern all actions in the county court. State v. Lebeau, 280 Neb. 238, 784 N.W.2d 921 (2010).

This section applies to the prosecution of city ordinances. State v. Lebeau, 280 Neb. 238, 784 N.W.2d 921 (2010).

On appeal from a county or municipal court, notice of appeal and bond must be filed within ten days after rendition of judgment and this period cannot be prolonged by filing a motion for new trial. Edward Frank Rozman Co. v. Keillor, 195 Neb. 587, 239 N.W.2d 779 (1976).



25-2702 - Appearances; representation; attorney; qualification.

25-2702. Appearances; representation; attorney; qualification.

No person shall appear in the county court to represent another, or act as attorney therein for any person other than himself or herself, unless he or she is regularly admitted as an attorney in this state.



25-2703 - Cities and villages; prosecution of complaints; ordinances; file with court.

25-2703. Cities and villages; prosecution of complaints; ordinances; file with court.

Any city or village attorney may sign and prosecute complaints in the county court for any violation of any ordinance of the city or village for which he or she is attorney.

After January 1, 1974, no city or village may prosecute complaints for violations of ordinances unless such city or village has on file with the court a current copy of the ordinances of such city or village. Subject to guidelines provided by the State Court Administrator, the court shall prescribe the form in which such ordinances shall be filed.



25-2704 - Summons; pleadings; time for filings; trial date; telephonic or videoconference hearing; authorized.

25-2704. Summons; pleadings; time for filings; trial date; telephonic or videoconference hearing; authorized.

(1) In any civil action in county court, the summons, pleadings, and time for filings shall be the same as provided for civil actions in district court. A case shall stand for trial at the earliest available time on the court docket after the issues therein are or, according to the times fixed for pleading, should have been made up.

(2) All nonevidentiary hearings, and any evidentiary hearings approved by the county court and by stipulation of all parties that have filed an appearance, may be heard by the court telephonically or by videoconferencing or similar equipment at any location within the judicial district as ordered by the court and in a manner that ensures the preservation of an accurate record. Such hearings shall not include trials before a jury. Hearings conducted in this manner shall be consistent with the public's access to the courts.



25-2705 - Trial by jury; demand for; exceptions; time; laws applicable.

25-2705. Trial by jury; demand for; exceptions; time; laws applicable.

(1) Either party to any case in county court, except criminal cases arising under city or village ordinances, traffic infractions, other infractions, and any matter arising under the Nebraska Probate Code or the Nebraska Uniform Trust Code, may demand a trial by jury. In civil cases, the demand shall be in writing and shall be filed with the court:

(a) By a plaintiff on the date the complaint is filed with the court;

(b) By a defendant on or before the date the answer is filed with the court;

(c) By a counterclaimant on the date the counterclaim is filed with the court;

(d) By a counterclaim defendant on or before the date the reply to the counterclaim is filed with the court;

(e) By a third-party plaintiff on the date the third-party complaint is filed with the court;

(f) By a third-party defendant on or before the date the answer to the third-party complaint is filed with the court;

(g) By a cross-claimant on the date the cross-claim is filed with the court; and

(h) By a cross-claim defendant on or before the date the answer to the cross-claim is filed with the court.

(2) All provisions of law relating to juries in the district courts shall apply to juries in the county courts, and the district court jury list shall be used, except that juries in the county courts shall consist of six persons.

1. Constitutionality of statute

2. When right exists

3. Necessity for demand

4. Miscellaneous

1. Constitutionality of statute

This section, which denies jury trials for criminal cases arising under city or village ordinances or from traffic infractions, is unconstitutional to the extent it denies a jury trial to defendants charged with third-offense driving while intoxicated or greater who are subject to a sentence of up to 6 months in jail and a 15-year operator's license suspension. State v. Wiltshire, 241 Neb. 817, 491 N.W.2d 324 (1992).

There is no right to a jury trial for violations of municipal ordinances. State v. Blair, 230 Neb. 775, 433 N.W.2d 518 (1988).

Where the constitutionality of this section, insofar as it requires the defendant to request a jury trial, was not raised at any time prior to appeal, it will not be considered on appeal. State v. Hiross, 211 Neb. 319, 318 N.W.2d 291 (1982).

This section, providing for jury trials in the municipal courts except criminal cases arising under city or village ordinances, does not violate Article I, section 6, of Nebraska Constitution. State v. Flores, 209 Neb. 302, 307 N.W.2d 523 (1981).

2. When right exists

A defendant is not entitled to a jury trial in a prosecution for violation of a municipal ordinance. State v. Cozzens, 241 Neb. 565, 490 N.W.2d 184 (1992).

A demand for a jury trial by a defendant is necessary to involve the statutory right to a jury trial. State v. Miller, 226 Neb. 576, 412 N.W.2d 849 (1987).

This section does not provide a right to a jury trial for the violation of a municipal ordinance where the offense charged is petty. State v. Richter, 225 Neb. 871, 408 N.W.2d 324 (1987).

A defendant who appears pro se must make a proper demand for a jury trial pursuant to this section or that right will be deemed waived. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).

In municipal court prosecution for operating a vehicle while under the influence, defendant enjoys no constitutional right to trial by jury, and untimely request constituted waiver. State v. Nielsen, 199 Neb. 597, 260 N.W.2d 321 (1977).

There is no constitutional right to trial before a twelve-member jury on a petit offense. State v. Soester, 199 Neb. 477, 259 N.W.2d 921 (1977).

Under this section, defendant is expressly granted the right to a jury trial in the county court and municipal court. State v. Young, 194 Neb. 544, 234 N.W.2d 196 (1975).

3. Necessity for demand

To invoke this statutory right, an accused must make a demand for a jury trial by filing a timely request in accordance with the court rules. State v. Bishop, 224 Neb. 522, 399 N.W.2d 271 (1987).

As reflected by this section, the right to a jury trial is part of our fundamental law. State v. Kennedy, 224 Neb. 164, 396 N.W.2d 722 (1986).

Challenger of this section must show he or she would receive a benefit by a declaration of invalidity before standing will be allowed. State v. Lynch, 223 Neb. 849, 394 N.W.2d 651 (1986).

A demand is required to invoke the statutory right to a jury trial. State v. Vernon, 218 Neb. 539, 356 N.W.2d 887 (1984).

There is no constitutional right to a jury trial for an offense carrying a minimum sentence of six months or less and, while this section gives a statutory right to a jury trial in such cases, a demand must be made in order to invoke this right. State v. Mangelsen, 207 Neb. 213, 297 N.W.2d 765 (1980).

4. Miscellaneous

No right to jury trial if charged under municipal ordinance equivalent to section 39-669.07. State v. Lynch, 223 Neb. 849, 394 N.W.2d 651 (1986).

A defendant in a criminal case may make an oral request for a jury trial at the time of arraignment or may make the request in writing according to the rules set by the trial court. State v. Gerber, 206 Neb. 75, 291 N.W.2d 403 (1980).

Supreme Court will take judicial notice of all rules of district, separate juvenile, county, municipal, and workmen's compensation courts on file with the Clerk of the Supreme Court. State v. Barrett, 200 Neb. 553, 264 N.W.2d 434 (1978).

Under this section, a trial court is not required to advise a defendant, charged with a petty offense, of his or her statutory right to a jury trial or the time and manner which must be followed to invoke that right, even if he elects to proceed pro se, when that defendant is penalized only by fine. State v. Golden, 8 Neb. App. 601, 599 N.W.2d 224 (1999).



25-2706 - County court; certify proceedings to district court; when; avoidance of county court jurisdiction; recovery of costs prohibited.

25-2706. County court; certify proceedings to district court; when; avoidance of county court jurisdiction; recovery of costs prohibited.

The county court shall certify proceedings to the district court of the county in which an action is pending (1) when the pleadings or discovery proceedings indicate that the amount in controversy is greater than the jurisdictional amount in subdivision (5) of section 24-517 and a party to the action requests the transfer or (2) when the relief requested is exclusively within the jurisdiction of the district court. The county court shall certify the proceedings to the district court and file the original papers of such action and a certified transcript of the docket entries with the clerk of the district court. The action shall then be tried and determined by the district court as if the proceedings were originally brought in such district court, except that no new pleadings need be filed unless ordered by the district court.

If it is determined, upon adjudication, that the allegations of either party to such action are asserted with the intention solely of avoiding the jurisdiction of the county court, the offending party shall not recover any costs in the county court or the district court.

This section does not require a district court to issue a new summons for service of process when an action has been certified to it from the county court under this section. Hunt v. Trackwell, 262 Neb. 688, 635 N.W.2d 106 (2001).

Plaintiff may not transfer jurisdiction of a case from county court to district court by simply filing the county court transcript in the district court. Collection Bureau of Grand Island, Inc. v. Fry, 9 Neb. App. 277, 610 N.W.2d 442 (2000).



25-2707 - Garnishment; amount in excess of jurisdiction of county court; transfer to district court; proceedings certified.

25-2707. Garnishment; amount in excess of jurisdiction of county court; transfer to district court; proceedings certified.

Whenever proceedings under sections 25-1011 and 25-1026 to 25-1031.01, or under section 25-1056, are had in any county court and it shall appear by the pleadings or other answers to interrogatories filed by the garnishee that there is an amount in excess of the jurisdictional dollar amount specified in section 24-517, or property with a value of more than such amount, the title or ownership of which is in dispute, or when at any time during such proceedings it shall appear from the evidence or other pleadings that there is property of the value of more than the jurisdictional dollar amount specified in section 24-517, the title or ownership of which is in dispute, such court shall proceed no further, but shall forthwith certify the proceedings to the district court of the county in which the action is pending, and thereupon shall file the original papers, together with a certified transcript of docket entries, in the clerk's office of the district court, the matter to be held for trial and determination by the district court as if the proceedings were originally had in district court, except that no new pleadings need be filed except as ordered by the district court.



25-2708 - Estates, guardianships, conservatorships, and trusts; real estate; certificate of pending proceeding; filing; county judge; duties; guardian or conservator; filing required.

25-2708. Estates, guardianships, conservatorships, and trusts; real estate; certificate of pending proceeding; filing; county judge; duties; guardian or conservator; filing required.

In any proceeding in the county court involving (1) the probate of wills, (2) the administration of estates, (3) the determination of heirs, (4) the determination of inheritance tax, (5) guardianships, (6) conservatorships, where real estate is any part of the assets of the estate or proceeding, or (7) trusts, where real estate is specifically described as an asset of the trust, the county judge before whom the proceeding is pending shall issue a certificate which shall be filed with the register of deeds of the county in which the real estate is located within ten days after the description of the real estate is filed in the proceeding. A guardian or conservator shall file a copy of his or her letters with the register of deeds in every county in which the ward has real property or an interest in real property. The certificate shall be in the following form:

This is to certify that there is pending in the county court of ........................... County, a proceeding .........................................................

(describe proceeding and name of person involved)

in which the following described real estate is involved, to wit:

.........................................................

(describe real estate)

............................................

County Judge



25-2709 - Probate, adoption, trust jurisdiction; continuances.

25-2709. Probate, adoption, trust jurisdiction; continuances.

In all proceedings within the probate, guardianship, conservatorship, adoption, or trust jurisdiction of the county court when a date for a hearing has been fixed and when no action is taken by the court at the time so fixed, the cause shall stand continued from day to day as a matter of law and may thereafter be heard and determined by the court without further notice at any time, except that any party who has filed an appearance or pleading in such proceedings shall be given such notice of the hearing in such manner as the court shall direct.



25-2710 - Fees and costs; payment; effect.

25-2710. Fees and costs; payment; effect.

It shall be lawful for any person liable for the payment of any fees and costs charged or taxed in any civil or criminal action, or in any proceeding authorized by law to be brought in the county court, to pay such costs and fees to the county judge or to the clerk of the county court, and such payment shall operate as a satisfaction of such person's liability to all concerned. Each county court may accept credit cards as a means of payment for any money due the court.



25-2711 - Clerk; liable for fees; accounting; indigent person; waiver of fees, when.

25-2711. Clerk; liable for fees; accounting; indigent person; waiver of fees, when.

It shall be the duty of the clerk of the court to demand the payment of all fees in advance in civil cases. He or she shall be charged with all fees earned by the court and shall be required to account for the same. Upon written application by and such evidence as the court may require from an indigent person, the clerk of the court may be directed, by a judge of the court by a written order, to file all necessary pleadings and to issue necessary process thereon to meet the requirements of justice, in which case no fees shall be charged and collected by the clerk of the court from such person except upon final order or judgment in the action, and in that case the clerk shall not be charged with the fees in the case and required to account for the same unless the same are collected by him or her.



25-2712 - Fees and costs; amount; transmit to State Treasurer; deposited in General Fund.

25-2712. Fees and costs; amount; transmit to State Treasurer; deposited in General Fund.

Fees and costs in the county court shall be those provided by Chapter 33. Each clerk of the court shall, not later than the fifteenth day of the month following the calendar month in which they were received, transmit all such fees and costs received together with any interest or other income accumulated as a result of section 25-2713 and any fees for credit card use, reduced by any costs incurred as a result of credit card use and any other bank charges, to the State Treasurer who shall deposit the same in the General Fund.



25-2713 - Clerk of county court; invest money received; rules.

25-2713. Clerk of county court; invest money received; rules.

When any money received by the clerk of the county court is not immediately paid out and the investment of such money is not otherwise provided for by law, the clerk of the county court shall invest such money or portion thereof as may be provided for by rules issued by the Supreme Court.



25-2714 - Legacies, devises, distributive shares; unclaimed; payment to judge; effect.

25-2714. Legacies, devises, distributive shares; unclaimed; payment to judge; effect.

In case of an executor of a last will and testament which has been admitted to probate in any county court in this state, and in case of an administrator of the estate of a deceased intestate, upon making a satisfactory showing to the court of the inability of such an executor to find any legatee or devisee named in such will, or of the inability of an administrator to find an heir at law to which the county court has ordered payment to be made out of funds in his hands, or in case such legatee, devisee or an heir at law is found, and shall refuse to accept the legacy, devise, or amount ordered paid by the county court to such heir at law, or in case of any creditor whose claim has been allowed and who cannot be found or to whom for any reason payment cannot be made by such executor or administrator to such claimant, it shall be lawful for such executor or administrator to pay the county judge of the county having the settlement of such estate in charge, the amount of such legacy, devise or sum so ordered paid to an heir at law, or the amount of such claim so allowed and unpaid, for the use and benefit of such persons, and such payment shall discharge such executor or administrator from all further liability with reference thereto.



25-2715 - Fees, legacies, devises, distributive shares; payment to claimant; record.

25-2715. Fees, legacies, devises, distributive shares; payment to claimant; record.

It shall be the duty of the county judge to pay any fees, money, costs, legacies, devises, or sums due creditors, held by him, to the person entitled thereto, upon proof of his identity to the satisfaction of the judge. A plain record shall be kept of all such fees, money, costs, legacies, devises, and money due heirs, creditors, or other persons, paid as aforesaid, and the same shall always be open to the inspection of the public.



25-2716 - Unclaimed funds; judge; payment to successor.

25-2716. Unclaimed funds; judge; payment to successor.

Upon the expiration of any judge's term of office, he shall pay to his successor in office, any fees, money, costs, legacies, devises or money due any heir, creditor, or other person, in his possession, which have not been paid to the persons entitled thereto, or applied as provided by law.



25-2717 - Unclaimed funds; payment to State Treasurer; disposition.

25-2717. Unclaimed funds; payment to State Treasurer; disposition.

If any fees, money, condemnation awards, legacies, devises, sums due creditors, or costs due or belonging to any heir, legatee, or other person or persons have not been paid to or demanded by the person or persons entitled to the funds within three years from the date the funds were paid to the county judge or his or her predecessors in office, it shall be the duty of the county judge to notify the State Treasurer of the fees, money, condemnation awards, legacies, devises, sums due creditors, or costs remaining. When directed by the State Treasurer, the county judge shall remit the fees, money, condemnation awards, legacies, devises, sums due creditors, or costs to the State Treasurer for deposit in a separate trust fund pursuant to section 69-1317. Such payment shall release the bond of the county judge making such payment of all liability for such fees, money, condemnation awards, legacies, devises, sums due creditors, and costs due to heirs, legatees, or other persons paid in compliance with this section.



25-2718 - Offer of judgment; effect; as evidence.

25-2718. Offer of judgment; effect; as evidence.

If the defendant, at any time before trial, offers in writing to allow judgment to be taken against him for a specified sum, the plaintiff may immediately have judgment therefor, with the costs then accrued. If he does not accept such offer before the trial, and fails to recover in the action a sum equal to the offer, he shall not recover costs accrued after the offer and costs shall be adjudged against him; but the offer and failure to accept it cannot be given in evidence, to affect the recovery, otherwise than as to costs as above provided.



25-2719 - Judgments; notice; to whom sent.

25-2719. Judgments; notice; to whom sent.

Within three days after entry of any judgment, the clerk of the county court shall send notice of the judgment by first-class United States mail to each party's attorney or attorneys of record or, if none, to an individual defendant at his or her usual place of residence, if known, and to a defendant not an individual to any proper recipient of summons for that party as designated by law.



25-2720 - Repealed. Laws 1998, LB 234, § 12.

25-2720. Repealed. Laws 1998, LB 234, § 12.



25-2720.01 - Power to set aside, vacate, or modify judgments or orders.

25-2720.01. Power to set aside, vacate, or modify judgments or orders.

The county court, including the Small Claims Court and the county court when sitting as a juvenile court, shall have the power to set aside default judgments and to vacate or modify its own judgments or orders during or after the term at which such judgments or orders were made in the same manner as provided for actions filed in the district court.



25-2721 - Judgment; execution; lien on real estate; conditions.

25-2721. Judgment; execution; lien on real estate; conditions.

(1) Any person having a judgment rendered by a county court may request the clerk of such court to issue execution on the judgment in the same manner as execution is issued upon other judgments rendered in the county court and direct the execution on the judgment to any county in the state. Such person may request that garnishment, attachment, or any other aid to execution be directed to any county without the necessity of filing a transcript of the judgment in the receiving county, and any hearing or proceeding with regard to such execution or aid in execution shall be heard in the court in which the judgment was originally rendered.

(2) Any person having a judgment rendered by a county court may cause a transcript thereof to be filed in the office of the clerk of the district court in any county of this state. When the transcript is so filed and entered upon the judgment record, such judgment shall be a lien on real estate in the county where the transcript is filed, and when the transcript is so filed and entered upon such judgment record, the clerk of such court may issue execution thereupon in like manner as execution is issued upon judgments rendered in the district court.

Under subsection (2) of this section, a judgment rendered by a county court does not automatically become a lien on real estate. A judgment rendered by a county court is only a personal judgment against the debtor. In order for a county court's judgment to become a lien on real estate, it must be transcribed to a district court. Mousel Law Firm, P.C. v. The Townhouse, Inc., 259 Neb. 113, 608 N.W.2d 571 (2000).



25-2722 - Record; certification required; effect.

25-2722. Record; certification required; effect.

Every record made in any county court, excepting original orders, judgments and decrees thereof, shall have attached thereto a certificate signed by the judge of such court, showing the date of such record and the county in which the same is made, and it shall not be necessary to call such judge or his successor in office to prove such record so certified.



25-2723 - Probate books, enumeration.

25-2723. Probate books, enumeration.

The probate books shall consist of a probate record, a fee book, a general index to probate records, an index to wills deposited, and such additional records as are needed to carry out the provisions of the Nebraska Probate Code.



25-2724 - Probate record; retention.

25-2724. Probate record; retention.

The probate record shall be permanently retained on microfilm or in its original form in accordance with the Records Management Act. Evidence shall be retained as required by the Supreme Court.



25-2725 - Fee book; contents.

25-2725. Fee book; contents.

The fee book shall contain an entry of the title of all probate proceedings, the date of each paper issued or filed, and the date of all orders and judgments entered therein together with an exact amount of all fees allowed, taxed and paid in each proceeding, showing the names of the persons entitled to and receiving the same, and for what services such fees were taxed or paid.



25-2726 - General index; contents.

25-2726. General index; contents.

The general index to probate records shall contain an alphabetical list of all estate matters brought before the court, the file number of the estate, the name of each estate administered upon, or guardianship or other probate matter presented to the court for its determination, the number and page of the fee book in which the costs are taxed in each matter, and the book and page in the probate record where all such matters are recorded, sufficiently definite to enable the finding of such proceedings from the general index.



25-2727 - Index to wills deposited; contents.

25-2727. Index to wills deposited; contents.

The index to wills deposited shall contain a memorandum of the date of each will deposited with the county judge for safekeeping, the names of the testators in alphabetical order, the name of the party delivering each will to the county judge, and a column in which shall be noted the final disposition of such will, whether returned to the testator, filed for probate, or otherwise disposed of.



25-2728 - Appeals; parties; applicability of sections.

25-2728. Appeals; parties; applicability of sections.

(1) Any party in a civil case and any defendant in a criminal case may appeal from the final judgment or final order of the county court to the district court of the county where the county court is located. In a criminal case, a prosecuting attorney may obtain review by exception proceedings pursuant to sections 29-2317 to 29-2319.

(2) Sections 25-2728 to 25-2738 shall not apply to:

(a) Appeals in eminent domain proceedings as provided in sections 76-715 to 76-723;

(b) Appeals in proceedings in the county court sitting as a juvenile court as provided in sections 43-2,106 and 43-2,106.01;

(c) Appeals in matters arising under the Nebraska Probate Code as provided in section 30-1601;

(d) Appeals in matters arising under the Nebraska Uniform Trust Code;

(e) Appeals in adoption proceedings as provided in section 43-112;

(f) Appeals in inheritance tax proceedings as provided in section 77-2023; and

(g) Appeals in domestic relations matters as provided in section 25-2739.

The method of obtaining district court review of decisions rendered by the county court is by appeal pursuant to this section. Miller v. Brunswick, 253 Neb. 141, 571 N.W.2d 245 (1997).

Under subsection (2) of this section, order of county court dismissing motion to remove personal representative was appealable. In re Estate of Snover, 233 Neb. 198, 443 N.W.2d 894 (1989).

Pursuant to subsections (1) and (4) of this section, an appeal from a determination by the county court, juvenile division, that a juvenile lacks proper parental care by reason of the fault or habits of his parent under the provisions of section 43-247(3), is properly taken to the district court; the Supreme Court has no authority to hear such an appeal which does not involve the termination of parental rights. In re Interest of J.S.O., 231 Neb. 529, 436 N.W.2d 837 (1989).

The right to appeal the final order or judgment of a county court grounded in this section and section 29-611 does not include a constitutionally grounded right to a speedy appeal. State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

The right to appeal from orders of a county court sitting as a juvenile court, insofar as that right is vested in the child's custodian, is vested only in individuals or entities having legal custody of such a child, and not in those persons having only possession of the child. In re Interest of S.R., 217 Neb. 528, 352 N.W.2d 141 (1984).

The docket fee requirement contained in section 25â2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to sections 29â824 to 29â826, because this section does not expressly exclude sections 29â824 to 29â826 from the application of section 25â2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).



25-2729 - Appeals; procedure.

25-2729. Appeals; procedure.

(1) In order to perfect an appeal from the county court, the appealing party shall within thirty days after the entry of the judgment or final order complained of:

(a) File with the clerk of the county court a notice of appeal; and

(b) Deposit with the clerk of the county court a docket fee in the amount of the filing fee in district court.

(2) Satisfaction of the requirements of subsection (1) of this section shall perfect the appeal and give the district court jurisdiction of the matter appealed.

(3) The entry of a judgment or final order occurs when the clerk of the court places the file stamp and date upon the judgment or final order. For purposes of determining the time for appeal, the date stamped on the judgment or final order shall be the date of entry.

(4) In appeals from the Small Claims Court only, the appealing party shall also, within the time fixed by subsection (1) of this section, deposit with the clerk of the county court a cash bond or undertaking, with at least one good and sufficient surety approved by the court, in the amount of fifty dollars conditioned that the appellant will satisfy any judgment and costs that may be adjudged against him or her.

(5) A notice of appeal or docket fee filed or deposited after the announcement of a decision or final order but before the entry of the judgment or final order shall be treated as filed or deposited after the entry of the judgment or final order and on the day of entry.

(6) The running of the time for filing a notice of appeal shall be terminated as to all parties (a) by a timely motion for a new trial under section 25-1144.01, (b) by a timely motion to alter or amend a judgment under section 25-1329, or (c) by a timely motion to set aside the verdict or judgment under section 25-1315.02, and the full time for appeal fixed in subsection (1) of this section commences to run from the entry of the order ruling upon the motion filed pursuant to subdivision (a), (b), or (c) of this subsection. When any motion terminating the time for filing a notice of appeal is timely filed by any party, a notice of appeal filed before the court announces its decision upon the terminating motion shall have no effect, whether filed before or after the timely filing of the terminating motion. A new notice of appeal shall be filed within the prescribed time from the entry of the order ruling on the motion. No additional fees are required for such filing. A notice of appeal filed after the court announces its decision or order on the terminating motion but before the entry of the order is treated as filed on the date of and after the entry of the order.

(7) The party appealing shall serve a copy of the notice of appeal upon all parties who have appeared in the action or upon their attorney of record. Proof of service shall be filed with the notice of appeal.

(8) If an appellant fails to comply with any provision of subsection (4) or (7) of this section, the district court on motion and notice may take such action, including dismissal of the appeal, as is just.

Per subsection (3) of this section, a judge's signature and a court's seal reflect the court's act of rendering judgment. State v. Linn, 248 Neb. 809, 539 N.W.2d 435 (1995).

As an alternative to depositing a docket fee, a person who is unable to pay the required fee may file an affidavit of poverty and proceed with an appeal in forma pauperis. State v. Hunter, 234 Neb. 567, 451 N.W.2d 922 (1990).

To vest appellate jurisdiction in the district court from county court, all that is required is the timely filed notice of appeal and timely deposit of the district court docket fee. Rorick Partnership v. Haug, 228 Neb. 364, 422 N.W.2d 365 (1988).

An order that a juvenile is a juvenile within the meaning of section 43-202(3) is a final order. In order to appeal from a final order of a county court, notice of appeal must be filed within thirty days from the rendition of judgment. In re Interest of Aufenkamp, 214 Neb. 297, 333 N.W.2d 681 (1983).

A journal entry signed by the judge and filed is all that subsection (3) of this section required for a final order filed in 1998; a file stamp was not required. State v. Solomon, 16 Neb. App. 368, 744 N.W.2d 475 (2008).

When a trial court order intended to finally dispose of a matter is announced but not rendered or entered pursuant to section 25-1301, but a party nonetheless files an otherwise timely notice of appeal, the appellate court has "potential jurisdiction" which "springs" into full jurisdiction when section 25-1301 is complied with. Rosen Auto Leasing v. Jordan, 15 Neb. App. 1, 720 N.W.2d 911 (2006).

The docket fee requirement contained in this section necessarily applies to appeals brought by a prosecuting attorney pursuant to sections 29-824 to 29-826, because section 25-2728 does not expressly exclude sections 29-824 to 29-826 from the application of this section. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in this section, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Pursuant to this section, a judgment is entered by the clerk of the court by placing the file stamp and date upon a rendered judgment. State v. Wahrman, 11 Neb. App. 101, 644 N.W.2d 572 (2002).

Pursuant to this section and section 25-1301, a judgment is entered when the clerk of the court places a file stamp and date upon it. State v. Wilcox, 9 Neb. App. 933, 623 N.W.2d 329 (2001).

To vest jurisdiction from the county court to the district court, a party must file a notice of appeal within 30 days of the final order. If no notice of appeal is timely filed, the district court does not obtain jurisdiction, and thus, a higher appellate court cannot obtain jurisdiction from the district court. State v. Mitchell, 8 Neb. App. 659, 600 N.W.2d 497 (1999).



25-2730 - Appeal; operate as supersedeas; when; bond; criminal cases; appeal; effect.

25-2730. Appeal; operate as supersedeas; when; bond; criminal cases; appeal; effect.

(1) In cases involving a money judgment or a judgment for the possession of specified personal property, no appeal shall operate as a supersedeas unless the appellant within thirty days after the entry of the judgment deposits with the clerk of the county court a cash bond or an undertaking with at least one good and sufficient surety approved by the court. In cases involving a money judgment, the bond or undertaking shall be in the amount of the judgment, costs, and estimated interest pending appeal and conditioned that the appellant shall pay the judgment, interest, and costs adjudged against him or her on appeal. In cases involving a judgment for the possession of specified personal property, the bond or undertaking shall be in an amount at least double the value of the property and conditioned that the appellant shall pay all costs and damages adjudged against him or her on appeal and deliver the property in accordance with the judgment on appeal.

(2) In appeals in cases of forcible entry and detainer, no appeal shall operate as a supersedeas unless the party appealing shall deposit an undertaking or cash bond in accordance with section 25-21,234.

(3) In appeals in criminal cases, the execution of judgment and sentence, other than any sentence to a period of confinement, shall be suspended during the appeal. Execution of a sentence to a period of confinement shall be suspended only if (a) the county court, in its discretion, allows the defendant to continue at liberty under the prior recognizance or bail or (b) the defendant enters into a written recognizance to the State of Nebraska, with surety or sureties approved by the county court or with a cash bond, filed with the clerk of the county court. The condition of the recognizance shall be that the defendant will prosecute the appeal without delay and abide and perform the judgment and sentence of the district court. Upon the filing of the notice of appeal, the county court shall fix the amount of the recognizance or cash bond, which shall be a reasonable amount. The cash bond shall be returned upon the fulfillment of the conditions of the bond.

(4) In appeals in cases under the Uniform Residential Landlord and Tenant Act, no appeal shall operate as a supersedeas of any writ of restitution unless the defendant deposits an undertaking or cash bond in accordance with section 76-1447.

(5) In all other cases, perfection of an appeal shall not stay the proceedings.

(6) In any case, the district court, on motion after notice and hearing and upon such terms as justice shall require, may stay any order or judgment appealed from, order a renewal or additional surety of an undertaking, or order the amount of the undertaking or recognizance increased or decreased. The action of the district court shall be certified by the clerk to the clerk of the county court.

Language in subsection (6) of this section authorizing the district court to order the amount of the bond undertaking increased or decreased permitted the reduction of the appeal bond to a recognizance bond secured by a signature. State v. Griffin, 270 Neb. 578, 705 N.W.2d 51 (2005).

In order to prove right to attorney fee, attorney for special administrator and successor personal representative must show services were performed when supersedeas was not in effect. In re Estate of Wagner, 222 Neb. 699, 386 N.W.2d 448 (1986).



25-2731 - Appeal; transcript; contents; clerk; duties.

25-2731. Appeal; transcript; contents; clerk; duties.

(1) Upon perfection of the appeal, the clerk of the county court shall transmit within ten days to the clerk of the district court a certified copy of the transcript and the docket fee, whereupon the clerk of the district court shall docket the appeal. A copy of any bond or undertaking shall be transmitted to the clerk of the district court within ten days of filing.

(2) The Supreme Court shall, by rule and regulation, specify the method of ordering the transcript and the form and content of the transcript.



25-2732 - Testimony; preservation; bill of exceptions; cost.

25-2732. Testimony; preservation; bill of exceptions; cost.

(1) Testimony in all civil and criminal cases in county court shall be preserved by multi-track recorders, but the court may order the use of a court reporter in any case.

(2) Standards for equipment for recording testimony and rules for using such equipment shall be prescribed by the Supreme Court. Such standards shall require that the equipment be capable of multiple-track recording and of instantaneous monitoring by the clerk or other court employee operating the equipment.

(3) The transcription of such testimony, when certified to by the stenographer or court reporter who made it and settled by the court as such, shall constitute the bill of exceptions in the case. The cost of preparing the bill of exceptions shall be paid initially by the party for whom it is prepared.

(4) The procedure for preparation, settlement, signature, allowance, certification, filing, and amendment of a bill of exceptions shall be governed by rules of practice prescribed by the Supreme Court.

Revocation of probation need not be reversed solely on the ground that, through inadvertence, a complete record of the hearing resulting in the revocation was not preserved so long as a sufficient record exists to establish the grounds for revocation by clear and convincing evidence. State v. Schulz, 221 Neb. 473, 378 N.W.2d 165 (1985).



25-2733 - Appeals; district court; review record; disposition; costs.

25-2733. Appeals; district court; review record; disposition; costs.

(1) In all cases the district court shall review the case for error appearing on the record made in the county court. The district court shall render a judgment which may affirm, affirm but modify, or reverse the judgment or final order of the county court. If the district court reverses, it may enter judgment in accordance with its findings or remand the case to the county court for further proceedings consistent with the judgment of the district court. Within two judicial days after the decision of the district court becomes final, the clerk of the district court shall issue a mandate in appeals from the county court and transmit the mandate in appeals to the clerk of the county court on the form prescribed by the Supreme Court together with a copy of such decision.

(2) The ordering, preparing, signing, filing, correcting, and amending of the bill of exceptions shall be governed by the rules of practice prescribed by the Supreme Court.

(3) The judgment of the district court shall vacate the judgment in the county court. The taxation of costs in the district court shall include the costs in the county court. If a judgment of the county court is affirmed or affirmed but modified, interest on the amount of the judgment in the district court that does not exceed the amount of the judgment in the county court shall run from the date of entry of the judgment appealed from the county court.

1. Standard of review

2. Miscellaneous

1. Standard of review

Appeals in adoption proceedings are reviewed by the district court and Supreme Court for error appearing on the record. In re Guardianship of T.C.W., 235 Neb. 716, 457 N.W.2d 282 (1990).

Under subsection (1) of this section, on appeal of a county court's judgment rendered in a bench trial of a law action, the county court's factual findings have the effect of a verdict and will not be set aside unless clearly erroneous; as appellate courts reviewing a judgment in a bench trial of a law action in the county court, the Supreme Court and a district court do not reweigh evidence, but consider the judgment in the light most favorable to the successful party and resolve evidentiary conflicts in favor of the successful party, who is entitled to every reasonable inference deducible from the evidence. Dammann v. Litty, 234 Neb. 664, 452 N.W.2d 522 (1990).

On appeal of a county court's judgment rendered in a bench trial of a law action, the district court reviews the case for error appearing on the record made in the county court, and the factual findings made by the county court have the effect of a verdict and will not be set aside unless such findings are clearly erroneous. In re Estate of Goltl, 233 Neb. 53, 443 N.W.2d 884 (1989).

Under the provisions of subsection (1) of this section, the district court and the Nebraska Supreme Court review appeals from the municipal court, other than those arising from the small claims division thereof, for error appearing on the record. Kuehl v. Diesel Power Equip. Co., 228 Neb. 353, 422 N.W.2d 361 (1988).

Under the provisions of subsection (1) of this section the district court and the Nebraska Supreme Court generally shall review appeals from the municipal court (now merged with the county court) for error appearing on the record. If the district court determines to reverse the case, it may enter judgment in accordance with its findings. Communications Workers of America v. Abrahamson, 228 Neb. 335, 422 N.W.2d 547 (1988).

In an appeal of a criminal case from the county court, the district court acts as an intermediate court of appeal, and, as such, its review is limited to an examination of the county court record for error or abuse of discretion. State v. Sock, 227 Neb. 646, 419 N.W.2d 525 (1988).

On appeal of a county court's judgment rendered in a bench trial of a law action, the district court reviews the case for error appearing on the record made in the county court. Holden v. Urban, 224 Neb. 472, 398 N.W.2d 699 (1987).

Matters involving appointments of personal representatives, on appeal to the district court and the Supreme Court, are reviewed for error appearing on the record. In re Estate of Casselman, 219 Neb. 653, 365 N.W.2d 805 (1985).

A district court, on criminal appeals from the county court, acts as an intermediate court of appeals reviewing the record for error. State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

Appeals in criminal matters from the county or municipal court to the district court are not reviewed de novo upon the record; they are reviewed for error appearing on the record in the county or municipal court. State v. Kaiser, 218 Neb. 556, 356 N.W.2d 890 (1984).

In probate proceedings, the Supreme Court's scope of review is limited to error appearing on the record. In re Estate of Massie, 218 Neb. 103, 353 N.W.2d 735 (1984).

Review of an order appointing a conservator is for error appearing on the record made in the county court. In re Estate of Oltmer, 214 Neb. 830, 336 N.W.2d 560 (1983).

2. Miscellaneous

An order of a district court becomes final for the purpose of issuing a mandate under this section only after the time for appeal has run. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).

Except in the most unusual of cases, for a question of constitutionality to be considered on appeal, it must have been properly raised in the trial court, and if not so raised, it will be considered to have been waived. State v. Moore, 235 Neb. 955, 458 N.W.2d 232 (1990).

A motion for a new trial is not properly presented to the district court when it sits as an intermediate appellate court. A motion for a new trial is proper only in the trial court. Collection Bureau of Lincoln v. Loos, 233 Neb. 30, 443 N.W.2d 605 (1989).

Except in the most unusual cases, to be considered on appeal a question of constitutionality must have been properly raised in the trial court. State v. Moore, 226 Neb. 347, 411 N.W.2d 345 (1987).

Review of an order appointing a guardian or a conservator is for error appearing on the record made in county court. In re Guardianship and Conservatorship of Sim, 225 Neb. 181, 403 N.W.2d 721 (1987).

A motion for new trial based on newly discovered evidence is to be presented to the county court as the fact finder, not to the district court which sat as an appellate court. State v. Ferris, 216 Neb. 606, 344 N.W.2d 668 (1984).

In cases involving appeals from the county court to the district court prior to the effective date of this section, wherein it appears obvious from the record filed in this court that both the parties and the district judge considered the county court bill of exceptions as having been received in evidence, we will so consider it on appeal to this court. Blaha GMC-Jeep, Inc. v. Frerichs, 211 Neb. 103, 317 N.W.2d 894 (1982).

A statement of errors filed pursuant to Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1993) must be filed with the district court within 10 days of the filing of the bill of exceptions, rather than within 10 days of the filing of the notice of appeal. State v. Stuthman, 2 Neb. App. 317, 509 N.W.2d 410 (1993).

An appellant who has incorporated a properly drafted statement of errors directly into a notice of appeal from a judgment of the county court has satisfied the requirement in Neb. Ct. R. of Cty. Cts. 52(I)(G) (rev. 1992) concerning the timely filing of a statement of errors with the district court. State v. Nelson, 2 Neb. App. 289, 509 N.W.2d 232 (1993).



25-2734 - Repealed. Laws 2008, LB 1014, § 80.

25-2734. Repealed. Laws 2008, LB 1014, § 80.



25-2735 - Appeal; surety; liability.

25-2735. Appeal; surety; liability.

When an appeal shall be dismissed or when judgment shall be entered in the district court against the appellant, the sureties in the undertaking shall be liable to the appellee for the amount of the judgment, interest, and costs recovered against the appellant, but not to exceed the amount of the undertaking.



25-2736 - Appeal; procedural dismissal; effect.

25-2736. Appeal; procedural dismissal; effect.

If an appeal is dismissed for procedural reasons, the clerk of the district court shall certify the order without cost to the county court. Thereafter the proceedings in the county court shall continue as if no appeal had been taken.



25-2737 - Appeal; appellant; pay costs; when.

25-2737. Appeal; appellant; pay costs; when.

In all cases involving a money judgment, if any person appealing from a judgment rendered in his or her favor shall not recover a greater sum than the amount for which judgment was rendered, besides costs and the interest accruing thereon, such appellant shall pay the costs of such appeal.

In all matters arising under the Nebraska Probate Code, if it shall appear to the district court that an appeal was taken vexatiously or for delay, the court shall adjudge that the appellant shall pay the cost thereof, including an attorney fee, under subsection (2) of this section. In re Estate of Miller, 231 Neb. 723, 437 N.W.2d 793 (1989).



25-2738 - Appeals; when not allowed.

25-2738. Appeals; when not allowed.

No appeal shall be allowed from judgments rendered on confession.



25-2739 - Domestic relations judgment or final order; appeal.

25-2739. Domestic relations judgment or final order; appeal.

A judgment rendered or final order made by a county court in a domestic relations matter as defined in section 25-2740 may be reversed, vacated, or modified by the Court of Appeals in the same manner as judgments and final orders of the district court under sections 25-1911 to 25-1929.



25-2740 - Domestic relations matters; district, county, and separate juvenile courts; jurisdiction; procedure.

25-2740. Domestic relations matters; district, county, and separate juvenile courts; jurisdiction; procedure.

(1) For purposes of this section:

(a) Domestic relations matters means proceedings under sections 28-311.09 and 28-311.10 (including harassment protection orders and valid foreign harassment protection orders), the Conciliation Court Law and sections 42-347 to 42-381 (including dissolution, separation, annulment, custody, and support), section 43-512.04 (including child support or medical support), section 42-924 (including domestic protection orders), sections 43-1401 to 43-1418 (including paternity determinations and parental support), and sections 43-1801 to 43-1803 (including grandparent visitation); and

(b) Paternity or custody determinations means proceedings to establish the paternity of a child under sections 43-1411 to 43-1418 or proceedings to determine custody of a child under section 42-364.

(2) Except as provided in subsection (3) of this section, in domestic relations matters, a party shall file his or her petition or complaint and all other court filings with the clerk of the district court. The party shall state in the petition or complaint whether such party requests that the proceeding be heard by a county court judge or by a district court judge. If the party requests the case be heard by a county court judge, the county court judge assigned to hear cases in the county in which the matter is filed at the time of the hearing is deemed appointed by the district court and the consent of the county court judge is not required. Such proceeding is considered a district court proceeding, even if heard by a county court judge, and an order or judgment of the county court in a domestic relations matter has the force and effect of a district court judgment. The testimony in a domestic relations matter heard before a county court judge shall be preserved as provided in section 25-2732.

(3) In addition to the jurisdiction provided for paternity or custody determinations under subsection (2) of this section, a county court or separate juvenile court which already has jurisdiction over the child whose paternity or custody is to be determined has jurisdiction over such paternity or custody determination.

Jurisdiction under section 24-312(3) is separate from the invocation of jurisdiction under this section. Mahmood v. Mahmud, 279 Neb. 390, 778 N.W.2d 426 (2010).

In the exercise of its jurisdiction over a custody modification proceeding, a county court sitting as a juvenile court cannot permanently modify child custody through the mere adoption of a case plan pursuant to section 43-285(2). In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).

This section, combined with sections 24-517 and 43-247, vests juvenile courts and county courts sitting as juvenile courts with jurisdiction over a custody modification proceeding if the court already has jurisdiction over the juvenile under a separate provision of section 43-247. In re Interest of Ethan M., 18 Neb. App. 63, 774 N.W.2d 766 (2009).



25-2801 - Designation.

25-2801. Designation.

Each county court shall have a Small Claims Department which shall be designated the Small Claims Court.

Small claims court is a department of county court, and as such, small claims court does not have general equity jurisdiction. Scherbak v. Kissler, 245 Neb. 10, 510 N.W.2d 318 (1994).

In an appeal to the district court from the Small Claims Court, a party has the right to appear by his own counsel. Simon v. Lieberman, 193 Neb. 321, 226 N.W.2d 781 (1975).



25-2802 - Jurisdiction.

25-2802. Jurisdiction.

(1) The Small Claims Court shall have subject matter jurisdiction in all civil actions of any type when the amount of money or damages or the value of the personal property claimed does not exceed the jurisdictional amount specified in subsection (4) of this section, exclusive of interest and costs.

(2) The Small Claims Court shall have subject matter jurisdiction in civil matters when the plaintiff seeks to disaffirm, avoid, or rescind a contract or agreement for the purchase of goods or services not in excess of the jurisdictional amount specified in subsection (4) of this section, exclusive of interest and costs.

(3) The Small Claims Court shall have jurisdiction when the party defendant or his or her agent resides or is doing business within the county or when the cause of action arose within the county.

(4) The jurisdictional amount is three thousand five hundred dollars from July 1, 2010, through June 30, 2015.

The Supreme Court shall continue to adjust the jurisdictional limit for the Small Claims Court every fifth year commencing July 1, 2015. The adjusted jurisdictional amount shall be equal to the then current jurisdictional amount adjusted by the average percentage change in the unadjusted Consumer Price Index for All Urban Consumers published by the Federal Bureau of Labor Statistics for the five-year period preceding the adjustment date. The jurisdictional amount shall be rounded to the nearest one-hundred-dollar amount.



25-2803 - Parties; representation.

25-2803. Parties; representation.

(1) Parties in the Small Claims Court may be individuals, partnerships, limited liability companies, corporations, unions, associations, or any other kind of organization or entity.

(2) No party shall be represented by an attorney in the Small Claims Court except as provided in sections 25-2804 and 25-2805.

(3) An individual shall represent himself or herself in the Small Claims Court. A partnership shall be represented by a partner or one of its employees. A limited liability company shall be represented by a member, a manager, or one of its employees. A union shall be represented by a union member or union employee. A corporation shall be represented by one of its employees. An association shall be represented by one of its members or by an employee of the association. Any other kind of organization or entity shall be represented by one of its members or employees.

(4) Only a party, natural or otherwise, who has been a party to the transaction with the defendant for which the claim is brought may file and prosecute a claim in the Small Claims Court.

(5) No party may file an assigned claim in the Small Claims Court.

(6) No party shall file more than two claims within any calendar week nor more than ten claims in any calendar year in the Small Claims Court. This subsection shall not apply to actions brought pursuant to section 25-21,194.

(7) Notwithstanding any other provision of this section, a personal representative of a decedent's estate, a guardian, or a conservator may be a party in the Small Claims Court.



25-2804 - Actions; how commenced; fee; hearing; notice; setoff or counterclaim; limitations; default judgment; actions authorized.

25-2804. Actions; how commenced; fee; hearing; notice; setoff or counterclaim; limitations; default judgment; actions authorized.

(1) Actions in the Small Claims Court shall be commenced by the filing of a claim, personally or by mail, by the plaintiff on a form provided by the clerk of a county court. The claim form shall be executed by the plaintiff in the presence of a judge, a clerk or deputy or assistant clerk of a county court, or a notary public or other person authorized by law to take acknowledgments. If not filed in person, the claim form and appropriate fees shall be mailed by the plaintiff to the court of proper jurisdiction.

(2) At the time of the filing of the claim, the plaintiff shall pay a fee of six dollars and twenty-five cents to the clerk. One dollar and twenty-five cents of such fee shall be remitted to the State Treasurer for credit to the Nebraska Retirement Fund for Judges.

(3) Upon filing of a claim in the Small Claims Court, the court shall set a time for hearing and shall cause notice to be served upon the defendant. Notice shall be served not less than five days before the time set for hearing. Notice shall consist of a copy of the complaint and a summons directing the defendant to appear at the time set for hearing and informing the defendant that if he or she fails to appear, judgment will be entered against him or her. Notice shall be served in the manner provided for service of a summons in a civil action. If the notice is to be served by certified mail, the clerk shall provide the plaintiff with written instructions, prepared and provided by the State Court Administrator, regarding the proper procedure for service by certified mail. The cost of service shall be paid by the plaintiff, but such cost and filing fee shall be added to any judgment given the plaintiff.

(4) The defendant may file a setoff or counterclaim. Any setoff or counterclaim shall be filed and a copy delivered to the plaintiff at least two days prior to the time of trial. If the setoff or counterclaim exceeds the jurisdictional limits of the Small Claims Court as established pursuant to section 25-2802, the court shall cause the entire matter to be transferred to the regular county court docket and set for trial.

(5) No prejudgment actions for attachment, garnishment, replevin, or other provisional remedy may be filed in the Small Claims Court.

(6) All forms required by this section shall be prescribed by the Supreme Court. The claim form shall provide for the names and addresses of the plaintiff and defendant, a concise statement of the nature, amount, and time and place of accruing of the claim, and an acknowledgment for use by the person in whose presence the claim form is executed and shall also contain a brief explanation of the Small Claims Court procedure and methods of appeal therefrom.

(7) For a default judgment rendered by a Small Claims Court (a) the default judgment may be appealed as provided in section 25-2807, (b) if a motion for a new trial, by the procedure provided in sections 25-1142, 25-1144, and 25-1144.01, is filed ten days or less after entry of the default judgment, the court may act upon the motion without a hearing, or (c) if more than ten days have passed since the entry of the default judgment, the court may set aside, vacate, or modify the default judgment as provided in section 25-2720.01. Parties may be represented by attorneys for the purpose of filing a motion for a new trial or to set aside, vacate, or modify a default judgment.

A general appearance waives any defects in the process or notice, the steps preliminary to its issuance, or in the service or return thereof. Harris v. Eberhardt, 215 Neb. 240, 338 N.W.2d 53 (1983).



25-2805 - Trial without jury; transfer to county court; fee; jury demand; timeframe.

25-2805. Trial without jury; transfer to county court; fee; jury demand; timeframe.

All matters in the Small Claims Court shall be tried to the court without a jury. Except as provided in section 25-2618.01, any defendant in an action or such defendant's attorney may transfer the case to the regular docket of the county court by giving notice to the court at least two days prior to the time set for the hearing. Upon such notice the case shall be transferred to the regular docket of the county court. The party causing the transfer of a case from the Small Claims Court to the regular docket shall pay as a fee the difference between the fee for filing a claim in Small Claims Court and the fee for filing a claim on the regular docket.

In any action transferred to the regular docket, there shall be no motions challenging pleadings unless ordered by the court upon a showing that any such procedure is necessary to the prompt and just determination of the action. In any action transferred to the regular docket, a defendant shall file an answer. Any jury demand in cases transferred from the Small Claims Court to county court shall be made within the timeframes provided in section 25-2705.

A suit brought in Small Claims Court and transferred to the regular docket of municipal court prior to the time set for hearing in Small Claims Court is subject to the provisions of law and rules of the court applicable to proceedings in municipal court. State ex rel. Simpson v. Vondrasek, 203 Neb. 693, 279 N.W.2d 860 (1979).

When a defendant transfers a case from small claims court to county court pursuant to this section, the plaintiff is not entitled to request a jury trial in the county court action. Dollison v. Mercy Servs. Corp., 7 Neb. App. 555, 584 N.W.2d 674 (1998).



25-2806 - Pleadings required; informal disposition; judgment.

25-2806. Pleadings required; informal disposition; judgment.

No formal pleadings other than the claim and notice, and the counterclaim or setoff and notice if appropriate, shall be required in the Small Claims Court and the hearing and disposition of all matters shall be informal so that the rules of evidence, except those relating to privileged communications, shall not apply, with the sole object of providing a prompt and just settlement of the issues. When a money judgment is entered, payment shall be made forthwith after time for appeal has run or execution may issue as in other cases in the county court. When a judgment for the return of personal property is entered, return shall be made forthwith after time for appeal has run or an order of delivery may issue as in other cases in the county court.

The entire matter in Small Claims Court is on a very informal basis, with a minimum of procedural requirements. Harris v. Eberhardt, 215 Neb. 240, 338 N.W.2d 53 (1983).

Because no formal pleadings are required in Small Claims Court, a decision of that court will be affirmed on appeal if it can be founded on any theory supported by the evidence. Fuchser v. Jacobson, 205 Neb. 786, 290 N.W.2d 449 (1980).



25-2807 - Appeals.

25-2807. Appeals.

Unless the controversy is subject to the Uniform Arbitration Act, any party may appeal to the district court as provided in sections 25-2728 to 25-2738. Parties may be represented by attorneys on appeal.

A party appealing a judgment entered in a small claims court may be assisted by an attorney in perfecting an appeal of the judgment from the small claims court to the district court. Gibbons v. Don Williams Roofing, Inc., 261 Neb. 470, 623 N.W.2d 662 (2001).

Because no formal pleadings are required in Small Claims Court, a decision of that court will be affirmed on appeal if it can be founded on any theory supported by the evidence. Fuchser v. Jacobson, 205 Neb. 786, 290 N.W.2d 449 (1980).

Filing a notice of appeal falls within the "on appeal" language in this section, and consequently, an attorney may sign a notice of appeal on behalf of a party appealing from a small claims court decision. Hayes v. Applegarth, 10 Neb. App. 351, 631 N.W.2d 547 (2001).



25-2901 - Act, how cited.

25-2901. Act, how cited.

Sections 25-2901 to 25-2921 shall be known and may be cited as the Dispute Resolution Act.



25-2902 - Legislative findings.

25-2902. Legislative findings.

The Legislature finds that:

(1) The resolution of certain disputes can be costly and time consuming in the context of a formal judicial proceeding;

(2) Mediation of disputes has a great potential for efficiently reducing the volume of matters which burden the court system in this state;

(3) Unresolved disputes of those who do not have the resources for formal resolution may be of small social or economic magnitude individually but are collectively of enormous social and economic consequences;

(4) Many seemingly minor conflicts between individuals may escalate into major social problems unless resolved early in an atmosphere in which the disputants can discuss their differences through a private informal yet structured process;

(5) There is a need in our society to reduce acrimony and improve relationships between people in conflict which has a long-term benefit of a more peaceful community of people;

(6) There is a compelling need in a complex society for dispute resolution whereby people can participate in creating comprehensive, lasting, and realistic resolutions to conflicts;

(7) Mediation can increase access of the public to dispute resolution and thereby increase public regard and usage of the legal system; and

(8) Nonprofit dispute resolution centers can make a substantial contribution to the operation and maintenance of the courts of this state by preserving the court's scarce resources for those disputes which cannot be resolved by means other than litigation.



25-2903 - Terms, defined.

25-2903. Terms, defined.

For purposes of the Dispute Resolution Act:

(1) Approved center shall mean a center that has applied for and received approval from the director under section 25-2909;

(2) Center shall mean a nonprofit organization or a court-established program which makes dispute resolution procedures available;

(3) Council shall mean the Advisory Council on Dispute Resolution;

(4) Director shall mean the Director of the Office of Dispute Resolution;

(5) Dispute resolution process shall mean a process by which the parties involved in a dispute voluntarily agree to enter into informal discussion and negotiation with the assistance of a mediator;

(6) Mediation shall mean the intervention into a dispute by a third party who has no decisionmaking authority and is impartial to the issues being discussed;

(7) Mediator shall mean a person trained in the process of mediation who assists parties in dispute to reach a mutually acceptable resolution of their conflict; and

(8) Office shall mean the Office of Dispute Resolution.



25-2904 - Office of Dispute Resolution; established; director; qualifications; duties.

25-2904. Office of Dispute Resolution; established; director; qualifications; duties.

The Office of Dispute Resolution is hereby established in the office of the State Court Administrator. The director of the office shall be hired by the Supreme Court. The director may but need not be an attorney and shall be hired on the basis of his or her training and experience in mediation. The director shall administer the Dispute Resolution Act and shall serve as staff to the council.



25-2905 - Advisory Council on Dispute Resolution; created; members.

25-2905. Advisory Council on Dispute Resolution; created; members.

The Advisory Council on Dispute Resolution is hereby created. The council shall be comprised of individuals from a variety of disciplines who are trained and knowledgeable in mediation and selected to be representative of the geographical and cultural diversity of the state and to reflect gender fairness. The council shall consist of eleven voting members. The membership shall include a representative from the Nebraska District Court Judges Association, the Nebraska County Court Judges Association, and the Nebraska State Bar Association. The council shall be appointed by the Supreme Court or a designee. Nominations shall be solicited from the Nebraska District Court Judges Association, the Nebraska County Court Judges Association, the Nebraska State Bar Association, the Nebraska Mediation Coalition, the Public Counsel, social workers, mental health professionals, educators, and other interested groups or individuals. The Supreme Court or its designee shall not be restricted to the solicited list of nominees in making its appointments. Two nonvoting, ex officio members shall be appointed by the council from among the approved centers.



25-2906 - Council; members; terms; vacancy; officers.

25-2906. Council; members; terms; vacancy; officers.

The initial members of the council shall be appointed for terms of one, two, or three years. All subsequent appointments shall be made for terms of three years. Any vacancy on the council shall be filled in the same manner in which the original appointment was made and shall last for the duration of the term vacated. Appointments to the council shall be made within ninety days after September 6, 1991. The council shall select a chairperson, a vice-chairperson, and such other officers as it deems necessary.



25-2907 - Council; powers and duties; members; expenses.

25-2907. Council; powers and duties; members; expenses.

(1) The council shall advise the director on the administration of the Dispute Resolution Act.

(2) The council shall meet at least four times per year and at other times deemed necessary to perform its functions. Members of the council shall be reimbursed for their actual and necessary expenses as provided in sections 81-1174 to 81-1177.

(3) The council may appoint task forces to carry out its work. Task force members shall have knowledge of, responsibility for, or interest in an area related to the duties of the council.



25-2908 - Director; duties.

25-2908. Director; duties.

Consistent with the purposes and objectives of the Dispute Resolution Act and in consultation with the council, the director shall:

(1) Make information on the formation of centers available statewide and encourage the formation of centers;

(2) Approve centers which meet requirements for approval;

(3) Develop a uniform system of reporting and collecting statistical data from approved centers;

(4) Develop a uniform system of evaluating approved centers;

(5) Prepare a yearly budget for the implementation of the act and distribute funds to approved centers;

(6) Develop guidelines for a sliding scale of fees to be charged by approved centers;

(7) Develop curricula and initiate training sessions for mediators and staff of approved centers and of courts;

(8) Establish volunteer training programs;

(9) Promote public awareness of the dispute resolution process;

(10) Apply for and receive funds from public and private sources for carrying out the purposes and obligations of the act; and

(11) Develop a uniform system to create and maintain a roster of mediators for juvenile offender and victim mediation, as provided in section 43-245, and centers approved under section 25-2909. The roster shall be made available to courts and county attorneys.



25-2909 - Grants; application; contents; approved centers; reports.

25-2909. Grants; application; contents; approved centers; reports.

(1) The office shall annually award grants to approved centers. It is the intent of the Legislature that centers be established and grants distributed statewide.

(2) A center or an entity proposing a center may apply to the office for approval to participate in the dispute resolution process pursuant to the Dispute Resolution Act by submitting an application which includes:

(a) A plan for the operation of the center;

(b) The center's objectives;

(c) The areas of population to be served;

(d) The administrative organization;

(e) Record-keeping procedures;

(f) Procedures for intake, for scheduling, and for conducting and terminating dispute resolution sessions;

(g) Qualifications for mediators for the center;

(h) An annual budget for the center; and

(i) Proof of 501(c)(3) status under the Internal Revenue Code or proof of establishment by a court.

The office may specify additional criteria for approval and for grants as it deems necessary.

(3) Annual reports shall be required of each approved center. The reports shall include the number and types of cases handled in the year and a showing of continued compliance with the act. Any programs existing on September 6, 1991, shall not be included in the act unless they apply and are approved under this section.



25-2910 - Approved center; funding; fees.

25-2910. Approved center; funding; fees.

An approved center may use sources of funds, both public and private, in addition to funds appropriated by the Legislature. An approved center may require each party to pay a fee to help defray costs based upon ability to pay. A person shall not be denied services solely because of an inability to pay the fee.



25-2911 - Dispute resolution; types of cases; referral of cases.

25-2911. Dispute resolution; types of cases; referral of cases.

(1) The following types of cases may be accepted for dispute resolution at an approved center:

(a) Civil claims and disputes, including, but not limited to, consumer and commercial complaints, disputes between neighbors, disputes between business associates, disputes between landlords and tenants, and disputes within communities;

(b) Disputes concerning child custody, parenting time, visitation, or other access and other areas of domestic relations;

(c) Juvenile offenses and disputes involving juveniles; and

(d) Contested guardianship and contested conservatorship proceedings.

(2) An approved center may accept cases referred by a court, an attorney, a law enforcement officer, a social service agency, a school, or any other interested person or agency or upon the request of the parties involved. A case may be referred prior to the commencement of formal judicial proceedings or may be referred as a pending court case. In order for a referral to be effective, all parties involved must consent to such referral. If a court refers a case to an approved center, the center shall provide information to the court as to whether an agreement was reached. If the court requests a copy of the agreement, the center shall provide it.



25-2912 - Dispute resolution process; procedures.

25-2912. Dispute resolution process; procedures.

Before the dispute resolution process begins, an approved center shall provide the parties with a written statement setting forth the procedures to be followed.



25-2913 - Mediators; qualifications; compensation; powers and duties.

25-2913. Mediators; qualifications; compensation; powers and duties.

(1) Mediators of approved centers shall have completed at least thirty hours of training in conflict resolution techniques, neutrality, agreement writing, and ethics. For disputes involving marital dissolution, mediators of approved centers shall have an additional thirty hours in family mediation. An initial apprenticeship with an experienced mediator shall be required for at least three sessions for all mediators without prior mediation experience.

(2) An approved center may provide for the compensation of mediators or utilize the services of volunteer mediators or both.

(3) The mediator shall assist the parties in reaching a mutually acceptable resolution of their dispute through discussion and negotiation. The mediator shall be impartial, neutral, and unbiased and shall make no decisions for the parties.

(4) The mediator shall officially terminate the process if the parties are unable to agree or if, in the judgment of the mediator, the agreement would be unconscionable. The termination shall be without prejudice to either party in any other proceeding.

(5) The mediator has no authority to make or impose any adjudicatory sanction or penalty upon the parties.

(6) The mediator shall be aware of and recommend outside resources to the parties whenever appropriate. The mediator shall advise participants to obtain legal review of agreements as necessary.



25-2914 - Confidentiality; exceptions.

25-2914. Confidentiality; exceptions.

Any verbal, written, or electronic communication made in or in connection with matters referred to mediation which relates to the controversy or dispute being mediated and agreements resulting from the mediation, whether made to the mediator, the staff of an approved center, a party, or any other person attending the mediation session, shall be confidential. Mediation proceedings shall be regarded as settlement negotiations, and no admission, representation, or statement made in mediation, not otherwise discoverable or obtainable, shall be admissible as evidence or subject to discovery. A mediator shall not be subject to process requiring the disclosure of any matter discussed during mediation proceedings unless all the parties consent to a waiver. Confidential communications and materials are subject to disclosure when all parties agree in writing to waive confidentiality regarding specific verbal, written, or electronic communications relating to the mediation session or the agreement. This section shall not apply if a party brings an action against the mediator or center, if the communication was made in furtherance of a crime or fraud, or if this section conflicts with other legal requirements.



25-2915 - Immunity; exceptions.

25-2915. Immunity; exceptions.

No mediator, staff member, or member of a governing board of an approved center may be held liable for civil damages for any statement or decision made in the process of dispute resolution unless such person acted in a manner exhibiting willful or wanton misconduct.



25-2916 - Agreement; contents; enforceability.

25-2916. Agreement; contents; enforceability.

If the parties involved in the dispute reach an agreement, the agreement may be reduced to writing and signed by the parties. The agreement shall set forth the settlement of the issues and the future responsibilities of each party. If a court referred the case, the agreement as signed and approved by the parties may be presented to the court as a stipulation and, if approved by the court, shall be enforceable as an order of the court.



25-2917 - Tolling of statute of limitations; when.

25-2917. Tolling of statute of limitations; when.

During the period of the dispute resolution process, any applicable statute of limitations shall be tolled as to the parties. The tolling shall commence on the date the approved center accepts the case and shall end on the date of the last mediation session. This period shall be no longer than sixty days without consent of all the parties.



25-2918 - Rules and regulations.

25-2918. Rules and regulations.

The Supreme Court, upon recommendation by the director in consultation with the council, shall adopt and promulgate rules and regulations to carry out the Dispute Resolution Act.



25-2919 - Application of act.

25-2919. Application of act.

The Dispute Resolution Act shall apply only to approved centers and mediators of such centers.



25-2920 - Director; report.

25-2920. Director; report.

The director shall report annually to the Chief Justice, the Governor, and the Legislature on the implementation of the Dispute Resolution Act. The report submitted to the Legislature shall be submitted electronically. The report shall include the number and types of disputes received, the disposition of the disputes, any problems encountered, any recommendations to address problems, and a comparison of the cost of mediation and litigation.



25-2921 - Dispute Resolution Cash Fund; created; use; investment.

25-2921. Dispute Resolution Cash Fund; created; use; investment.

The Dispute Resolution Cash Fund is created. The State Court Administrator shall administer the fund. The fund shall consist of proceeds received pursuant to subdivision (10) of section 25-2908 and section 33-155. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall be used to supplement the administration of the office and the support of the approved centers. It is the intent of the Legislature that any General Fund money supplanted by the Dispute Resolution Cash Fund may be used for the support and maintenance of the State Library. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



25-2922 - Repealed. Laws 2009, LB 1, § 1.

25-2922. Repealed. Laws 2009, LB 1, § 1.



25-2923 - Repealed. Laws 2009, LB 1, § 1.

25-2923. Repealed. Laws 2009, LB 1, § 1.



25-2924 - Repealed. Laws 2009, LB 1, § 1.

25-2924. Repealed. Laws 2009, LB 1, § 1.



25-2925 - Repealed. Laws 2009, LB 1, § 1.

25-2925. Repealed. Laws 2009, LB 1, § 1.



25-2926 - Repealed. Laws 2009, LB 1, § 1.

25-2926. Repealed. Laws 2009, LB 1, § 1.



25-2927 - Repealed. Laws 2009, LB 1, § 1.

25-2927. Repealed. Laws 2009, LB 1, § 1.



25-2928 - Repealed. Laws 2009, LB 1, § 1.

25-2928. Repealed. Laws 2009, LB 1, § 1.



25-2929 - Repealed. Laws 2009, LB 1, § 1.

25-2929. Repealed. Laws 2009, LB 1, § 1.



25-2930 - Act, how cited.

25-2930. Act, how cited.

Sections 25-2930 to 25-2942 shall be known and may be cited as the Uniform Mediation Act.



25-2931 - Terms, defined.

25-2931. Terms, defined.

For purposes of the Uniform Mediation Act:

(1) Mediation means a process in which a mediator facilitates communication and negotiation between parties to assist them in reaching a voluntary agreement regarding their dispute.

(2) Mediation communication means a statement, whether oral or in a record or verbal or nonverbal, that occurs during a mediation or is made for purposes of considering, conducting, participating in, initiating, continuing, or reconvening a mediation or retaining a mediator.

(3) Mediator means an individual who conducts a mediation.

(4) Nonparty participant means a person, other than a party or mediator, that participates in a mediation.

(5) Mediation party means a person that participates in a mediation and whose agreement is necessary to resolve the dispute.

(6) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(7) Proceeding means:

(A) a judicial, administrative, arbitral, or other adjudicative process, including related prehearing and post-hearing motions, conferences, and discovery; or

(B) a legislative hearing or similar process.

(8) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(9) Sign means:

(A) to execute or adopt a tangible symbol with the present intent to authenticate a record; or

(B) to attach or logically associate an electronic symbol, sound, or process to or with a record with the present intent to authenticate a record.



25-2932 - Scope.

25-2932. Scope.

(a) Except as otherwise provided in subsection (b) or (c) of this section, the Uniform Mediation Act applies to a mediation in which:

(1) the mediation parties are required to mediate by statute or court or administrative agency rule or referred to mediation by a court, administrative agency, or arbitrator;

(2) the mediation parties and the mediator agree to mediate in a record that demonstrates an expectation that mediation communications will be privileged against disclosure; or

(3) the mediation parties use as a mediator an individual who holds himself or herself out as a mediator, or the mediation is provided by a person that holds itself out as providing mediation.

(b) The Uniform Mediation Act does not apply to a mediation:

(1) relating to the establishment, negotiation, administration, or termination of a collective-bargaining relationship;

(2) relating to a dispute that is pending under or is part of the processes established by a collective-bargaining agreement, except that the act applies to a mediation arising out of a dispute that has been filed with an administrative agency or court;

(3) conducted by a judge who might make a ruling on the case; or

(4) conducted under the auspices of:

(A) a primary or secondary school if all the parties and the mediator are students; or

(B) a correctional institution for youths or a juvenile center if all the parties and the mediator are residents of that institution.

(c) If the parties agree in advance in a signed record or a record of proceeding so reflects that all or part of a mediation is not privileged, the privileges under sections 25-2933 to 25-2935 do not apply to the mediation or part agreed upon. However, such sections apply to a mediation communication made by a person that has not received actual notice of the agreement before the communication is made.



25-2933 - Privilege against disclosure; admissibility; discovery.

25-2933. Privilege against disclosure; admissibility; discovery.

(a) Except as otherwise provided in section 25-2935, a mediation communication is privileged as provided in subsection (b) of this section and is not subject to discovery or admissible in evidence in a proceeding unless waived or precluded as provided by section 25-2934.

(b) In a proceeding, the following privileges apply:

(1) A mediation party may refuse to disclose, and may prevent any other person from disclosing, a mediation communication.

(2) A mediator may refuse to disclose a mediation communication and may prevent any other person from disclosing a mediation communication of the mediator.

(3) A nonparty participant may refuse to disclose, and may prevent any other person from disclosing, a mediation communication of the nonparty participant.

(c) Evidence or information that is otherwise admissible or subject to discovery does not become inadmissible or protected from discovery solely by reason of its disclosure or use in a mediation.



25-2934 - Waiver and preclusion of privilege.

25-2934. Waiver and preclusion of privilege.

(a) A privilege under section 25-2933 may be waived in a record or orally during a proceeding if it is expressly waived by all parties to the mediation and:

(1) in the case of the privilege of a mediator, it is expressly waived by the mediator; and

(2) in the case of the privilege of a nonparty participant, it is expressly waived by the nonparty participant.

(b) A person that discloses or makes a representation about a mediation communication which prejudices another person in a proceeding is precluded from asserting a privilege under section 25-2933, but only to the extent necessary for the person prejudiced to respond to the representation or disclosure.

(c) A person that intentionally uses a mediation to plan, attempt to commit, or commit a crime or to conceal an ongoing crime or ongoing criminal activity is precluded from asserting a privilege under section 25-2933.



25-2935 - Exceptions to privilege.

25-2935. Exceptions to privilege.

(a) There is no privilege under section 25-2933 for a mediation communication that is:

(1) in an agreement evidenced by a record signed by all parties to the agreement;

(2) available to the public under sections 84-712 to 84-712.09 or made during a session of a mediation which is open, or is required by law to be open, to the public;

(3) a threat or statement of a plan to inflict bodily injury or commit a crime of violence;

(4) intentionally used to plan a crime, attempt to commit a crime, or conceal an ongoing crime or ongoing criminal activity;

(5) sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediator;

(6) except as otherwise provided in subsection (c) of this section, sought or offered to prove or disprove a claim or complaint of professional misconduct or malpractice filed against a mediation party, nonparty participant, or representative of a party based on conduct occurring during a mediation; or

(7) sought or offered to prove or disprove abuse, neglect, abandonment, or exploitation in a proceeding in which a child or adult protective services agency is a party.

(b) There is no privilege under section 25-2933 if a court, administrative agency, or arbitrator finds, after a hearing in camera, that the party seeking discovery or the proponent of the evidence has shown that the evidence is not otherwise available, that there is a need for the evidence that substantially outweighs the interest in protecting confidentiality, and that the mediation communication is sought or offered in:

(1) a court proceeding involving a felony; or

(2) except as otherwise provided in subsection (c) of this section, a proceeding to prove a claim to rescind or reform or a defense to avoid liability on a contract arising out of the mediation.

(c) A mediator may not be compelled to provide evidence of a mediation communication referred to in subdivision (a)(6) or (b)(2) of this section.

(d) If a mediation communication is not privileged under subsection (a) or (b) of this section, only the portion of the communication necessary for the application of the exception from nondisclosure may be admitted. Admission of evidence under subsection (a) or (b) of this section does not render the evidence, or any other mediation communication, discoverable or admissible for any other purpose.



25-2936 - Prohibited mediator reports.

25-2936. Prohibited mediator reports.

(a) Except as required in subsection (b) of this section, a mediator may not make a report, assessment, evaluation, recommendation, finding, or other communication regarding a mediation to a court, administrative agency, or other authority that may make a ruling on the dispute that is the subject of the mediation.

(b) A mediator may disclose:

(1) whether the mediation occurred or has terminated, whether a settlement was reached, and attendance;

(2) a mediation communication as permitted under section 25-2935; or

(3) a mediation communication evidencing abuse, neglect, abandonment, or exploitation of an individual to a public agency responsible for protecting individuals against such mistreatment.

(c) A communication made in violation of subsection (a) of this section may not be considered by a court, administrative agency, or arbitrator.



25-2937 - Confidentiality.

25-2937. Confidentiality.

Unless subject to the Open Meetings Act or sections 84-712 to 84-712.09, mediation communications are confidential to the extent agreed by the parties or provided by other law or rule of this state.



25-2938 - Mediator's disclosure of conflicts of interest; background.

25-2938. Mediator's disclosure of conflicts of interest; background.

(a) Before accepting a mediation, an individual who is requested to serve as a mediator shall:

(1) make an inquiry that is reasonable under the circumstances to determine whether there are any known facts that a reasonable individual would consider likely to affect the impartiality of the mediator, including a financial or personal interest in the outcome of the mediation and an existing or past relationship with a mediation party or foreseeable participant in the mediation; and

(2) disclose any such known fact to the mediation parties as soon as is practical before accepting a mediation.

(b) If a mediator learns any fact described in subdivision (a)(1) of this section after accepting a mediation, the mediator shall disclose it as soon as is practicable.

(c) An individual who is requested to serve as a mediator shall disclose the mediator's qualifications to mediate a dispute.

(d) A person that violates subsection (a), (b), or (g) of this section is precluded by the violation from asserting a privilege under section 25-2933.

(e) Subsections (a), (b), (c), and (g) do not apply to an individual acting as a judge.

(f) The Uniform Mediation Act does not require that a mediator have a special qualification by background or profession.

(g) A mediator must be impartial, unless after disclosure of the facts required in subsections (a) and (b) of this section to be disclosed, the parties agree otherwise.



25-2939 - Participation in mediation.

25-2939. Participation in mediation.

An attorney may represent, or other individual designated by a party may accompany the party to, and participate in a mediation. A waiver of representation or participation given before the mediation may be rescinded.



25-2940 - Relation to federal Electronic Signatures in Global and National Commerce Act.

25-2940. Relation to federal Electronic Signatures in Global and National Commerce Act.

The Uniform Mediation Act modifies, limits, or supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. 7001 et seq., but the Uniform Mediation Act does not modify, limit, or supersede 15 U.S.C. 7001(c) or authorize electronic delivery of any of the notices described in 15 U.S.C. 7003(b).



25-2941 - Uniformity of application and construction.

25-2941. Uniformity of application and construction.

In applying and construing the Uniform Mediation Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.



25-2942 - Application to existing agreements or referrals.

25-2942. Application to existing agreements or referrals.

(a) The Uniform Mediation Act governs a mediation pursuant to a referral or an agreement to mediate made on or after August 31, 2003.

(b) On or after January 1, 2004, the Uniform Mediation Act governs an agreement to mediate whenever made.

(c) The Uniform Mediation Act is intended to address issues of privilege and does not diminish any other mediation requirements of the statutes of Nebraska.



25-2943 - Referral of civil cases to mediation or alternative dispute resolution; rules of practice.

25-2943. Referral of civil cases to mediation or alternative dispute resolution; rules of practice.

A court may refer a civil case, including a contested guardianship or contested conservatorship proceeding, to mediation or another form of alternative dispute resolution and, unless otherwise ordered following a hearing upon a motion to object to such referral, may state a date for the case to return to court. Such date shall be no longer than ninety days after the date the order was signed unless the court grants an extension upon request of the parties. Any agreement or resolution made in mediation or another form of alternative dispute resolution shall be voluntarily entered into by the parties. An individual trial court, an appellate court, or the Supreme Court on its own initiative may adopt rules of practice governing the procedures for referral of cases to mediation and other forms of dispute resolution. Such services may be provided by approved centers on a sliding scale of fees under the Dispute Resolution Act.



25-3001 - Terms, defined.

25-3001. Terms, defined.

For purposes of sections 25-3001 to 25-3004:

(1) Eligible low-income person means any person (a) whose income is less than one hundred twenty-five percent of the federal poverty level, (b) who is financially eligible under the service provider's eligibility guidelines, (c) who resides in one of the counties in the service provider's area, and (d) who has a civil legal problem that falls within the guidelines established by the Commission on Public Advocacy;

(2) Service area means the counties in Nebraska defined by the commission as the area to be served by a service provider; and

(3) Service provider means a nonprofit entity that is engaged in or desires to become engaged in the provision of free civil legal services to eligible low-income persons.



25-3002 - Legal Aid and Services Fund; created; use; investment.

25-3002. Legal Aid and Services Fund; created; use; investment.

The Legal Aid and Services Fund is created. Money in the fund shall be used to provide civil legal services to eligible low-income persons. The Commission on Public Advocacy shall distribute all money in the fund periodically in the form of grants to service providers of civil legal services to eligible low-income persons as determined by the commission pursuant to section 25-3004. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act. Any money left in the Legal Aid and Services Fund on December 31 of any year shall be distributed in the following year.



25-3003 - Commission on Public Advocacy; duties.

25-3003. Commission on Public Advocacy; duties.

(1) The Commission on Public Advocacy shall establish eligibility criteria and guidelines to determine on an annual basis (a) the service areas, (b) the legal services to be provided and the priorities for providing the services, and (c) the service provider or providers for each service area. The commission shall annually certify one or more service providers for each service area. A single service provider may be certified for more than one service area. Such certification entitles the service provider to a distribution of funds as defined and determined by section 25-3004.

(2) The commission shall accept applications for certification on an annual basis from entities interested in providing free civil legal services to eligible low-income persons. In the application, each applicant shall certify to the commission that the applicant intends to provide free civil legal services to eligible low-income persons as determined by the commission.



25-3004 - Service provider; receipt of funds; powers and duties.

25-3004. Service provider; receipt of funds; powers and duties.

(1) Each service provider certified by the Commission on Public Advocacy shall be eligible to receive funds from the Legal Aid and Services Fund to provide free civil legal services to eligible low-income persons in the service area for which it is certified. The funds granted to each service provider from the Legal Aid and Services Fund shall be determined by the commission.

(2) Each service provider is authorized to use funds received from the Legal Aid and Services Fund to provide legal services in civil matters to any eligible low-income person.

(3) A service provider which has received funds from the Legal Aid and Services Fund shall be audited annually.



25-3005 - Legislative intent.

25-3005. Legislative intent.

It is the intent of the Legislature to expand the capacity to provide civil legal services to eligible low-income persons equally throughout the state.



25-3006 - Definitions.

25-3006. Definitions.

For purposes of sections 25-3005 to 25-3010, the definitions found in section 25-3001 apply.



25-3007 - Civil Legal Services Program; created; use of appropriations; Commission on Public Advocacy; duties.

25-3007. Civil Legal Services Program; created; use of appropriations; Commission on Public Advocacy; duties.

The Civil Legal Services Program is created. Appropriations to the program and money in the Civil Legal Services Fund shall be used to provide grants for civil legal services to eligible low-income persons. The Commission on Public Advocacy shall distribute grants pursuant to section 25-3008.



25-3008 - Grant recipients; requirements; application; audit.

25-3008. Grant recipients; requirements; application; audit.

(1) The Commission on Public Advocacy shall establish guidelines for submission of applications for grants to provide civil legal services to eligible low-income persons. To be eligible for a grant under this section, a civil legal services provider shall:

(a) Be a nonprofit organization chartered in Nebraska;

(b) Employ or contract with attorneys admitted to practice before the Nebraska Supreme Court and the United States District Courts;

(c) Have offices located throughout the state;

(d) Have as its principal purpose and mission the delivery of civil legal services to eligible low-income persons who are residents of Nebraska;

(e) Distribute its resources equitably throughout the state;

(f) Be a recipient of financial assistance for the delivery of civil legal services from the Legal Services Corporation established by the federal Legal Services Corporation Act, 42 U.S.C. 2996 et seq.; and

(g) Certify that any grant funds received pursuant to this section will be used to supplement any existing funds used by the applicant and that such funds will not replace other funds appropriated or awarded by a state agency to provide civil legal services to any eligible low-income person.

(2) A civil legal services provider seeking a grant under this section shall file an application with the commission on forms provided by the commission. The application shall include a place for the provider to certify to the commission that it will provide free civil legal services to eligible low-income persons upon receipt of a grant under this section.

(3) The commission shall review the applications and determine which civil legal services providers shall receive grants under this section and the amount of the grants. Grant recipients shall use the grant funds to provide free civil legal services to eligible low-income persons.

(4) An independent certified public accountant shall annually audit the books and accounts of each grant recipient. The grant recipients shall provide the results of such audit to the commission.



25-3009 - Civil Legal Services Fund; created; investment.

25-3009. Civil Legal Services Fund; created; investment.

The Civil Legal Services Fund is created. Any money remaining in the fund at the end of a calendar year shall be distributed in the following calendar year. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



25-3010 - Civil Legal Services Fund; how funded.

25-3010. Civil Legal Services Fund; how funded.

Beginning January 1, 2007, a fee of one dollar shall be taxed as costs in each criminal proceeding, including traffic infractions and misdemeanors, filed in all courts of this state for violations of state law or city or village ordinances. No such fee shall be collected in any juvenile court proceeding or when waived under section 29-2709. Such fee shall be remitted to the State Treasurer on forms prescribed by the State Treasurer within ten days after the close of each calendar quarter. The State Treasurer shall credit the money to the Civil Legal Services Fund.



25-3101 - Act, how cited.

25-3101. Act, how cited.

Sections 25-3101 to 25-3107 shall be known and may be cited as the Structured Settlements Transfers Protection Act.



25-3102 - Act; purpose; applicability.

25-3102. Act; purpose; applicability.

The purpose of the Structured Settlements Transfers Protection Act is to protect structured settlement recipients involved in the process of transferring structured settlement payment rights. The act does not apply to structured settlements of claims for workers' compensation benefits.



25-3103 - Terms, defined.

25-3103. Terms, defined.

For purposes of the Structured Settlements Transfers Protection Act:

(1) Annuity issuer means an insurer that has issued a contract to be used to fund periodic payments under a structured settlement;

(2) Applicable federal rate means the most recently published applicable rate used to determine the present value of an annuity, as issued by the Internal Revenue Service pursuant to section 7520 of the Internal Revenue Code as defined in section 49-801.01;

(3) Dependent means a payee's spouse and minor children and any other family member and other person for whom the payee is legally obligated to provide support, including spousal maintenance;

(4) Discount or finance charge means the sum of all charges payable directly or indirectly from assigned structured settlement payments and imposed directly or indirectly by the transferee as an incident to a transfer of structured settlement payment rights. Discount or finance charge includes interest charges, discounts, and other compensation for the time value of money, all application, origination, processing, underwriting, closing, filing, and notary fees and all similar charges, and all charges for commissions or brokerage services. Discount or finance charge does not include any fee or other obligation incurred by a payee to obtain independent professional advice concerning a transfer of structured settlement payment rights or any charges, commissions, costs, brokerage fees, or other fees which the payee has agreed to pay to a nonaffiliated third party in connection with the transfer;

(5) Discounted present value means, with respect to a proposed transfer of structured settlement payment rights, the fair present value of future payments, as determined by discounting the payments to the present using the most recently published applicable federal rate used to determine the present value of an annuity as the discount rate;

(6) Interested parties means, with respect to any structured settlement:

(a) The payee;

(b) Any beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death or, if such designated beneficiary is a minor, the designated beneficiary's parent or guardian;

(c) The annuity issuer;

(d) The structured settlement obligor; and

(e) Any other party that has continuing rights or obligations under the structured settlement;

(7) Payee means a Nebraska resident who is receiving tax-free payments under a structured settlement and proposes to make a transfer of payment rights under the structured settlement. Payee does not include a Nebraska resident who is receiving payments under a structured settlement of a workers' compensation claim;

(8) Qualified assignment agreement means an agreement providing for a qualified assignment within the meaning of section 130 of the Internal Revenue Code as defined in section 49-801.01;

(9) Structured settlement means an arrangement for periodic payment of damages for personal injuries or sickness established by a settlement, agreement, or judgment in resolution of a tort claim;

(10) Structured settlement obligor means the party that has the obligation to make continuing periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement;

(11) Structured settlement payment rights means rights to receive periodic payments, including lump-sum payments under a structured settlement, whether from the settlement obligor or the annuity issuer if the payee is a resident in the state;

(12) Transfer means a sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration;

(13) Transfer agreement means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee; and

(14) Transferee means a person who is receiving or will receive structured settlement payment rights resulting from a transfer.



25-3104 - Transfer of payment rights; court order; requirements.

25-3104. Transfer of payment rights; court order; requirements.

(1) No direct or indirect transfer of structured settlement payment rights is effective, and no structured settlement obligor or annuity issuer is required to make a payment directly or indirectly to a transferee of structured settlement payment rights, unless the transfer has been authorized in advance in a final order of a court of competent jurisdiction based on the court's written express findings that:

(a) The transfer complies with the requirements of the Structured Settlements Transfers Protection Act;

(b) The transferee has provided to the payee a disclosure statement in no smaller than fourteen-point type specifying:

(i) The amounts and due dates of the structured settlement payments to be transferred;

(ii) The aggregate amount of the payments;

(iii) The discounted present value of the payments, together with the discount rate used in determining the discounted present value;

(iv) The gross amount payable to the payee in exchange for the payments;

(v) An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, referral fees, administrative fees, legal fees, notary fees, and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

(vi) The net amount payable to the payee after deduction of all commissions, fees, costs, expenses, and charges described in subdivision (1)(b)(v) of this section;

(vii) The quotient, expressed as a percentage, obtained by dividing the net payment amount by the discounted present value of the payments. Such quotient shall be disclosed in the following statement "The net amount that you will receive from us in exchange for your future structured settlement payments represents ....% of the estimated current value of the payments.";

(viii) The effective annual interest rate. Such rate shall be disclosed in the following statement "Based on the amount that you will receive from us and the amounts and timing of the structured settlement payments that you are turning over to us, you will, in effect, be paying interest to us at a rate of ....% per year."; and

(ix) The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee;

(c) The transfer is in the best interests of the payee, taking into account the welfare and support of the payee's dependents, and the net amount payable to the payee is not unfair, unjust, or unreasonable under existing circumstances;

(d) The payee has received, or waived his or her right to receive, independent professional advice regarding the legal, tax, and financial implications of the transfer;

(e) The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of the notice with the court;

(f) The transfer agreement provides that any disputes between the parties will be governed by the laws of Nebraska and that Nebraska is the proper place of venue to bring any cause of action arising out of a breach of the agreement; and

(g) The transfer does not contravene any applicable statute or order of any court or other government authority.

(2) The court may not authorize a transfer if the court makes an express written finding that the transfer contravenes the public policy of this state.

(3) The transfer agreement shall also provide that the parties agree to the jurisdiction of any Nebraska court of competent jurisdiction. If the transfer would contravene the terms of the structured settlement or the standards set forth in subsection (1) or (2) of this section, the court may grant, deny, or impose conditions upon the proposed transfer as the court deems just and proper under the facts and circumstances, upon the filing of a written objection by any interested party and after considering the objection and any response to it. Any order approving a transfer must require that the transferee indemnify the annuity issuer and the structured settlement obligor for any liability including reasonable costs and attorney's fees arising from compliance by the issuer or obligor with the order of the court.

(4) A provision in a transfer agreement giving a transferee power to confess judgment against a payee is unenforceable to the extent the amount of the judgment would exceed the amount paid by the transferee to the payee, less any payments received from the structured settlement obligor or the payee.

(5) With respect to a transfer of structured settlement payment rights a transferee may not contract for or receive a discount or finance charge that would result in an effective annual rate in excess of the maximum interest rate per year applicable in Nebraska to a consumer loan as set forth in section 45-101.03.



25-3105 - Jurisdiction; hearing; notice.

25-3105. Jurisdiction; hearing; notice.

(1) The Nebraska court that approved the structured settlement agreement has jurisdiction over an application for authorization of a transfer of structured settlement payment rights. If a Nebraska court did not approve the structured settlement agreement, a person shall file an application under section 25-3104 in the district court for the county in which the payee resides.

(2) Not less than twenty days before the scheduled hearing on an application for authorization of a transfer of structured settlement payment rights under section 25-3104, the transferee shall file with the court and all interested parties a notice of the proposed transfer and the application for its authorization. The notice shall include:

(a) A copy of the transferee's application to the court;

(b) A copy of the transfer agreement;

(c) A copy of the disclosure statement required under section 25-3104; and

(d) Notice that an interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or by participating in the hearing, and notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed in order to be considered by the court. Written responses to the application shall be filed within fifteen days after service of the transferee's notice.



25-3106 - Waiver prohibited; failure to meet conditions; effect.

25-3106. Waiver prohibited; failure to meet conditions; effect.

The provisions of sections 25-3103 to 25-3105 may not be waived. No payee who proposes to make a transfer of structured settlement payment rights shall incur a penalty, forfeit an application fee or other payment, or otherwise incur any liability to the proposed transferee based on the failure of the transfer to satisfy the conditions of section 25-3104.



25-3107 - Act; applicability.

25-3107. Act; applicability.

The Structured Settlements Transfers Protection Act applies to any transfer of structured settlement payment rights under a transfer agreement entered into on or after January 1, 2002.



25-3201 - Act, how cited.

25-3201. Act, how cited.

Sections 25-3201 to 25-3207 shall be known and may be cited as the Uniform Conflict of Laws Limitations Act.



25-3202 - Terms, defined.

25-3202. Terms, defined.

For purposes of the Uniform Conflict of Laws Limitations Act:

(1) Claim means a right of action that may be asserted in a civil action or proceeding and includes a right of action created by statute;

(2) State means a state, commonwealth, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, a foreign country, or a political subdivision of any of them; and

(3) Resident means an individual who is domiciled in this state, a corporation that is either incorporated or has its principal place of business in this state, or an unincorporated entity that has its principal place of business in this state.



25-3203 - Conflict of laws; limitation periods.

25-3203. Conflict of laws; limitation periods.

(1)(a) Except as provided by section 25-3205 and subsection (2) of this section, if a claim is substantively based:

(i) Upon the law of one other state, the limitation period of that state applies; or

(ii) Upon the law of more than one state, the limitation period of one of those states chosen by the law of conflict of laws of this state applies.

(b) The limitation period of this state applies to all other claims.

(2) If a cause of action arises outside of this state and the action is barred under the applicable statute of limitations of the place where it arose, the action may be maintained in this state if the plaintiff is a resident of this state who has owned the cause of action since it accrued and the cause of action is not barred under the applicable statute of limitations of this state.



25-3204 - Rules applicable to computation of limitation period.

25-3204. Rules applicable to computation of limitation period.

If the statute of limitations of another state applies to the assertion of a claim in this state, the other state’s relevant statutes and other rules of law governing tolling and accrual apply in computing the limitation period, but its statutes and other rules of law governing conflict of laws do not apply.



25-3205 - Unfairness.

25-3205. Unfairness.

If the court determines that the limitation period of another state applicable under section 25-3203 or 25-3204 is substantially different from the limitation period of this state and has not afforded a fair opportunity to sue upon, or imposes an unfair burden in defending against, the claim, the limitation period of this state applies.



25-3206 - Future claims.

25-3206. Future claims.

The Uniform Conflict of Laws Limitations Act applies to claims accruing after July 14, 2006.



25-3207 - Uniformity of application and construction.

25-3207. Uniformity of application and construction.

The Uniform Conflict of Laws Limitations Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of the Uniform Conflict of Laws Limitations Act among states enacting it.



25-3301 - Act, how cited.

25-3301. Act, how cited.

Sections 25-3301 to 25-3309 shall be known and may be cited as the Nonrecourse Civil Litigation Act.



25-3302 - Terms, defined.

25-3302. Terms, defined.

For purposes of the Nonrecourse Civil Litigation Act:

(1) Civil litigation funding company means a person or entity that enters into a nonrecourse civil litigation funding transaction with a consumer;

(2) Consumer means a person residing or domiciled in Nebraska or who elects to enter into a transaction under the act, whether it be in person, over the Internet, by facsimile, or by any other electronic means, and who has a pending legal claim and is represented by an attorney at the time he or she receives the nonrecourse civil litigation funding;

(3) Legal claim means a civil claim or action; and

(4) Nonrecourse civil litigation funding means a transaction in which a civil litigation funding company purchases and a consumer assigns the contingent right to receive an amount of the potential proceeds of the consumer's legal claim to the civil litigation funding company out of the proceeds of any realized settlement, judgment, award, or verdict the consumer may receive in the legal claim.



25-3303 - Contracts for nonrecourse civil litigation funding; right to cancel; notice; statements required.

25-3303. Contracts for nonrecourse civil litigation funding; right to cancel; notice; statements required.

(1) All contracts for nonrecourse civil litigation funding shall comply with the following requirements:

(a) The contract shall be completely filled in and contain on the front page, appropriately headed and in at least twelve-point bold type, the following disclosures:

(i) The total dollar amount to be funded to the consumer;

(ii) An itemization of one-time fees;

(iii) The total dollar amount to be repaid by the consumer, in six-month intervals for thirty-six months, and including all fees;

(iv) The total dollar amount in broker fees that are involved in the transaction; and

(v) The annual percentage rate of return, calculated as of the last day of each six-month interval, including frequency of compounding;

(b) The contract shall provide that the consumer may cancel the contract within five business days following the consumer's receipt of funds without penalty or further obligation. The contract shall contain the following notice written in a clear and conspicuous manner: "CONSUMER'S RIGHT TO CANCELLATION: YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR FURTHER OBLIGATION WITHIN FIVE BUSINESS DAYS FROM THE DATE YOU RECEIVE FUNDING FROM (insert name of civil litigation funding company)." The contract also shall specify that in order for the cancellation to be effective, the consumer shall either return the full amount of disbursed funds to the civil litigation funding company by delivering the civil litigation funding company's uncashed check to the civil litigation funding company's offices in person, within five business days after the disbursement of funds, or mail a notice of cancellation and include in that mailing a return of the full amount of disbursed funds in the form of the civil litigation funding company's uncashed check or a registered or certified check or money order, by insured, registered, or certified United States mail, postmarked within five business days after receiving funds from the civil litigation funding company, to the address specified in the contract for the cancellation;

(c) The contract shall contain the following statement in at least twelve-point boldface type: "THE CIVIL LITIGATION FUNDING COMPANY AGREES THAT IT SHALL HAVE NO RIGHT TO AND WILL NOT MAKE ANY DECISIONS WITH RESPECT TO THE CONDUCT OF THE UNDERLYING LEGAL CLAIM OR ANY SETTLEMENT OR RESOLUTION THEREOF AND THAT THE RIGHT TO MAKE THOSE DECISIONS REMAINS SOLELY WITH YOU AND YOUR ATTORNEY IN THE LEGAL CLAIM.";

(d) The contract shall contain an acknowledgement by the consumer that such consumer has reviewed the contract in its entirety;

(e) The contract shall contain the following statement in at least twelve-point boldface type located immediately above the place on the contract where the consumer's signature is required: "DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT COMPLETELY OR IF IT CONTAINS ANY BLANK SPACES. YOU ARE ENTITLED TO A COMPLETELY FILLED IN COPY OF THIS CONTRACT. BEFORE YOU SIGN THIS CONTRACT YOU SHOULD OBTAIN THE ADVICE OF AN ATTORNEY. DEPENDING ON THE CIRCUMSTANCES, YOU MAY WANT TO CONSULT A TAX, PUBLIC OR PRIVATE BENEFIT PLANNING, OR FINANCIAL PROFESSIONAL. YOU ACKNOWLEDGE THAT YOUR ATTORNEY IN THE LEGAL CLAIM HAS PROVIDED NO TAX, PUBLIC OR PRIVATE BENEFIT PLANNING, OR FINANCIAL ADVICE REGARDING THIS TRANSACTION.";

(f) The contract shall contain a written acknowledgment by the attorney representing the consumer in the legal claim that states all of the following:

(i) The attorney representing the consumer in the legal claim has reviewed the contract and all costs and fees have been disclosed including the annualized rate of return applied to calculate the amount to be paid by the consumer;

(ii) The attorney representing the consumer in the legal claim is being paid on a contingency basis per a written fee agreement;

(iii) All proceeds of the civil litigation will be disbursed via the trust account of the attorney representing the consumer in the legal claim or a settlement fund established to receive the proceeds of the civil litigation from the defendant on behalf of the consumer;

(iv) The attorney representing the consumer in the legal claim is following the written instructions of the consumer with regard to the nonrecourse civil litigation funding;

(v) The attorney representing the consumer in the legal claim shall not be paid or offered to be paid commissions or referral fees; and

(vi) Whether the attorney representing the consumer in the legal claim does or does not have a financial interest in the civil litigation funding company; and

(g) All contracts to the consumer shall have in plain language, in a box with bold fifteen-point font stating the following in capitalized letters: "IF THERE IS NO RECOVERY OF ANY MONEY FROM YOUR LEGAL CLAIM OR IF THERE IS NOT ENOUGH MONEY TO PAY THE CIVIL LITIGATION FUNDING COMPANY BACK IN FULL, YOU WILL NOT OWE THE CIVIL LITIGATION FUNDING COMPANY ANYTHING IN EXCESS OF YOUR RECOVERY UNLESS YOU HAVE VIOLATED THIS PURCHASE AGREEMENT.".

(2) If a dispute arises between the consumer and the civil litigation funding company concerning the contract for nonrecourse civil litigation funding, the responsibilities of the attorney representing the consumer in the legal claim shall be no greater than the attorney's responsibilities under the Nebraska Rules of Professional Conduct.



25-3304 - Civil litigation funding company; prohibited acts.

25-3304. Civil litigation funding company; prohibited acts.

(1) The civil litigation funding company shall not pay or offer to pay commissions or referral fees to any attorney or employee of a law firm or to any medical provider, chiropractor, or physical therapist or their employees for referring a consumer to the civil litigation funding company.

(2) The civil litigation funding company shall not accept any commissions, referral fees, or rebates from any attorney or employee of a law firm or any medical provider, chiropractor, or physical therapist or their employees.

(3) The civil litigation funding company shall not advertise false or intentionally misleading information regarding such company's product or services.

(4) The civil litigation funding company shall not knowingly provide nonrecourse civil litigation funding to a consumer who has previously sold and assigned an amount of such consumer's potential proceeds from the legal claim to another civil litigation funding company without first buying out that civil litigation funding company's entire accrued balance unless otherwise agreed in writing by the civil litigation funding companies and the consumer.



25-3305 - Assessment of fees; restrictions; calculations.

25-3305. Assessment of fees; restrictions; calculations.

(1) A civil litigation funding company may not assess fees for any period exceeding thirty-six months from the date of the contract with the consumer.

(2) Fees assessed by the civil litigation funding company shall compound at least semiannually but shall not compound based on any lesser time period.

(3) In calculating the annual percentage fee or rate of return, a civil litigation funding company shall include all charges payable directly or indirectly by the consumer and shall compute the rate based only on amounts actually received and retained by a consumer.



25-3306 - Effect of communication on privileges.

25-3306. Effect of communication on privileges.

No communication between the attorney and the civil litigation funding company as it pertains to the nonrecourse civil litigation funding contract shall limit, waive, or abrogate the scope or nature of any statutory or common-law privilege, including the work-product doctrine and the attorney-client privilege.



25-3307 - Civil litigation funding company; registration required; application; form; renewal.

25-3307. Civil litigation funding company; registration required; application; form; renewal.

(1) Unless a civil litigation funding company has first registered pursuant to the Nonrecourse Civil Litigation Act, the civil litigation funding company cannot engage in the business of nonrecourse civil litigation funding.

(2) A civil litigation funding company shall submit an application of registration to the Secretary of State in a form prescribed by the Secretary of State. An application filed under this subsection is a public record and shall contain information that allows the Secretary of State to make an evaluation of the character, fitness, and financial responsibility of the company such that the Secretary of State may determine that the business will be operated honestly or fairly within the purposes of the act. For purposes of determining a civil litigation funding company's character, fitness, and financial responsibility, the Secretary of State shall request a company to submit: A copy of the company's articles of incorporation, articles of organization, certificate of limited partnership, or other organizational documents; proof of registration with a Nebraska registered agent; and proof of a surety bond or irrevocable letter of credit issued and confirmed by a financial institution authorized by law to transact business in the State of Nebraska that is equal to double the amount of the largest funding in the past calendar year or fifty thousand dollars, whichever is greater.

(3) A civil litigation funding company may apply to renew a registration by submitting an application for renewal in a form prescribed by the Secretary of State. An application filed under this subsection is a public record. The registration shall contain current information on all matters required in an original registration.



25-3308 - Registration fee; renewal fee.

25-3308. Registration fee; renewal fee.

(1) An application for registration or renewal of registration under section 25-3307 shall be accompanied by either an application for registration fee or a renewal of registration fee, as applicable.

(2) The Secretary of State may, by rule and regulation, establish fees for applications for registration and renewals of registration at rates sufficient to cover the costs of administering the Nonrecourse Civil Litigation Act, in the event any such fees are required. Such fees shall be collected by the Secretary of State and remitted to the State Treasurer for credit to the Secretary of State Administration Cash Fund.



25-3309 - Secretary of State; issue certificate of registration or renewal of registration; refusal to issue; grounds; suspend, revoke, or refuse renewal; temporary certificate; submission of data; contents; report.

25-3309. Secretary of State; issue certificate of registration or renewal of registration; refusal to issue; grounds; suspend, revoke, or refuse renewal; temporary certificate; submission of data; contents; report.

(1) The Secretary of State shall issue a certificate of registration to a civil litigation funding company who complies with subsection (2) of section 25-3307 or a renewal of registration under subsection (3) of section 25-3307.

(2) The Secretary of State may refuse to issue a certificate of registration if the Secretary of State determines that the character, fitness, or financial responsibility of the civil litigation funding company are such as to warrant belief that the business will not be operated honestly or fairly within the purposes of the Nonrecourse Civil Litigation Act.

(3) The Secretary of State may suspend, revoke, or refuse to renew a certificate of registration for conduct that would have justified denial of registration under subsection (2) of section 25-3307 or for violating section 25-3304.

(4) The Secretary of State may deny, suspend, revoke, or refuse to renew a certificate of registration only after proper notice and an opportunity for a hearing. The Administrative Procedure Act applies to the Nonrecourse Civil Litigation Act.

(5) The Secretary of State may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.

(6) The Secretary of State shall require a civil litigation funding company registered pursuant to the act to annually submit certain data, in a form prescribed by the Secretary of State that contains:

(a) The number of nonrecourse civil litigation fundings;

(b) The amount of nonrecourse civil litigation fundings;

(c) The number of nonrecourse civil litigation fundings required to be repaid by the consumer;

(d) The amount charged to the consumer, including, but not limited to, the annual percentage fee charged to the consumer and the itemized fees charged to the consumer; and

(e) The dollar amount and number of cases in which the realization to the civil litigation funding company was less than contracted.

(7) The Secretary of State shall annually prepare and electronically submit a report to the Clerk of the Legislature and to the Judiciary Committee of the Legislature on the status of nonrecourse civil litigation funding activities in the state. The report shall include aggregate information reported by registered civil litigation funding companies.



25-3401 - Prisoner; civil actions; in forma pauperis litigation; limitation; finding by court that action was frivolous.

25-3401. Prisoner; civil actions; in forma pauperis litigation; limitation; finding by court that action was frivolous.

(1) For purposes of this section:

(a) Civil action means a legal action seeking monetary damages, injunctive relief, declaratory relief, or any appeal filed in any court in this state that relates to or involves a prisoner's conditions of confinement. Civil action does not include a motion for postconviction relief or petition for habeas corpus relief;

(b) Conditions of confinement means any circumstance, situation, or event that involves a prisoner's custody, transportation, incarceration, or supervision;

(c) Correctional institution means any state or local facility that incarcerates or detains any adult accused of, charged with, convicted of, or sentenced for any crime;

(d) Frivolous means the law and evidence supporting a litigant's position is wholly without merit or rational argument; and

(e) Prisoner means any person who is incarcerated, imprisoned, or otherwise detained in a correctional institution.

(2)(a) A prisoner who has filed three or more civil actions, commenced after July 19, 2012, that have been found to be frivolous by a court of this state or a federal court for a case originating in this state shall not be permitted to proceed in forma pauperis for any further civil actions without leave of court. A court shall permit the prisoner to proceed in forma pauperis if the court determines that the person is in danger of serious bodily injury.

(b) A court may include in its final order or judgment in any civil action a finding that the action was frivolous.

(c) A finding under subdivision (2)(b) of this section shall be reflected in the docket entries of the case.

(d) This subsection does not apply to judicial review of disciplinary procedures in adult institutions administered by the Department of Correctional Services governed by sections 83-4,109 to 83-4,123.






Chapter 26 - COURTS, MUNICIPAL; CIVIL PROCEDURE

26-101 - Repealed. Laws 1984, LB 13, § 90.

26-101. Repealed. Laws 1984, LB 13, § 90.



26-101.01 - Repealed. Laws 1971, LB 12, § 7.

26-101.01. Repealed. Laws 1971, LB 12, § 7.



26-102 - Repealed. Laws 1984, LB 13, § 90.

26-102. Repealed. Laws 1984, LB 13, § 90.



26-102.01 - Repealed. Laws 1984, LB 13, § 90.

26-102.01. Repealed. Laws 1984, LB 13, § 90.



26-102.02 - Repealed. Laws 1984, LB 13, § 90.

26-102.02. Repealed. Laws 1984, LB 13, § 90.



26-102.03 - Repealed. Laws 1984, LB 13, § 90.

26-102.03. Repealed. Laws 1984, LB 13, § 90.



26-103 - Repealed. Laws 1984, LB 13, § 90.

26-103. Repealed. Laws 1984, LB 13, § 90.



26-103.01 - Repealed. Laws 1984, LB 13, § 90.

26-103.01. Repealed. Laws 1984, LB 13, § 90.



26-104 - Repealed. Laws 1984, LB 13, § 90.

26-104. Repealed. Laws 1984, LB 13, § 90.



26-105 - Repealed. Laws 1984, LB 13, § 90.

26-105. Repealed. Laws 1984, LB 13, § 90.



26-106 - Repealed. Laws 1984, LB 13, § 90.

26-106. Repealed. Laws 1984, LB 13, § 90.



26-106.01 - Repealed. Laws 1959, c. 266, § 1.

26-106.01. Repealed. Laws 1959, c. 266, § 1.



26-106.02 - Repealed. Laws 1959, c. 266, § 1.

26-106.02. Repealed. Laws 1959, c. 266, § 1.



26-106.03 - Repealed. Laws 1971, LB 12, § 7; Laws 1971, LB 33, § 1.

26-106.03. Repealed. Laws 1971, LB 12, § 7; Laws 1971, LB 33, § 1.



26-106.04 - Repealed. Laws 1971, LB 33, § 1.

26-106.04. Repealed. Laws 1971, LB 33, § 1.



26-107 - Repealed. Laws 1984, LB 13, § 90.

26-107. Repealed. Laws 1984, LB 13, § 90.



26-107.01 - Repealed. Laws 1972, LB 1032, § 287.

26-107.01. Repealed. Laws 1972, LB 1032, § 287.



26-108 - Repealed. Laws 1984, LB 13, § 90.

26-108. Repealed. Laws 1984, LB 13, § 90.



26-109 - Repealed. Laws 1984, LB 13, § 90.

26-109. Repealed. Laws 1984, LB 13, § 90.



26-110 - Repealed. Laws 1984, LB 13, § 90.

26-110. Repealed. Laws 1984, LB 13, § 90.



26-111 - Repealed. Laws 1984, LB 13, § 90.

26-111. Repealed. Laws 1984, LB 13, § 90.



26-112 - Repealed. Laws 1984, LB 13, § 90.

26-112. Repealed. Laws 1984, LB 13, § 90.



26-113 - Repealed. Laws 1984, LB 13, § 90.

26-113. Repealed. Laws 1984, LB 13, § 90.



26-114 - Repealed. Laws 1984, LB 13, § 90.

26-114. Repealed. Laws 1984, LB 13, § 90.



26-115 - Transferred to section 24-585.

26-115. Transferred to section 24-585.



26-116 - Repealed. Laws 1984, LB 13, § 90.

26-116. Repealed. Laws 1984, LB 13, § 90.



26-116.01 - Repealed. Laws 1972, LB 1032, § 287.

26-116.01. Repealed. Laws 1972, LB 1032, § 287.



26-117 - Repealed. Laws 1984, LB 13, § 90.

26-117. Repealed. Laws 1984, LB 13, § 90.



26-118 - Repealed. Laws 1984, LB 13, § 90.

26-118. Repealed. Laws 1984, LB 13, § 90.



26-118.01 - Repealed. Laws 1971, LB 12, § 7.

26-118.01. Repealed. Laws 1971, LB 12, § 7.



26-119 - Repealed. Laws 1984, LB 13, § 90.

26-119. Repealed. Laws 1984, LB 13, § 90.



26-120 - Repealed. Laws 1984, LB 13, § 90.

26-120. Repealed. Laws 1984, LB 13, § 90.



26-121 - Repealed. Laws 1972, LB 1032, § 287.

26-121. Repealed. Laws 1972, LB 1032, § 287.



26-122 - Repealed. Laws 1984, LB 13, § 90.

26-122. Repealed. Laws 1984, LB 13, § 90.



26-123 - Repealed. Laws 1972, LB 1032, § 287.

26-123. Repealed. Laws 1972, LB 1032, § 287.



26-124 - Repealed. Laws 1972, LB 1032, § 287.

26-124. Repealed. Laws 1972, LB 1032, § 287.



26-125 - Repealed. Laws 1972, LB 1032, § 287.

26-125. Repealed. Laws 1972, LB 1032, § 287.



26-126 - Repealed. Laws 1972, LB 1032, § 287.

26-126. Repealed. Laws 1972, LB 1032, § 287.



26-127 - Repealed. Laws 1972, LB 1032, § 287.

26-127. Repealed. Laws 1972, LB 1032, § 287.



26-128 - Repealed. Laws 1972, LB 1032, § 287.

26-128. Repealed. Laws 1972, LB 1032, § 287.



26-129 - Repealed. Laws 1972, LB 1032, § 287.

26-129. Repealed. Laws 1972, LB 1032, § 287.



26-130 - Repealed. Laws 1972, LB 1032, § 287.

26-130. Repealed. Laws 1972, LB 1032, § 287.



26-131 - Repealed. Laws 1972, LB 1032, § 287.

26-131. Repealed. Laws 1972, LB 1032, § 287.



26-132 - Repealed. Laws 1972, LB 1032, § 287.

26-132. Repealed. Laws 1972, LB 1032, § 287.



26-133 - Repealed. Laws 1972, LB 1032, § 287.

26-133. Repealed. Laws 1972, LB 1032, § 287.



26-134 - Repealed. Laws 1972, LB 1032, § 287.

26-134. Repealed. Laws 1972, LB 1032, § 287.



26-135 - Repealed. Laws 1972, LB 1032, § 287.

26-135. Repealed. Laws 1972, LB 1032, § 287.



26-136 - Repealed. Laws 1972, LB 1032, § 287.

26-136. Repealed. Laws 1972, LB 1032, § 287.



26-137 - Repealed. Laws 1972, LB 1032, § 287.

26-137. Repealed. Laws 1972, LB 1032, § 287.



26-138 - Repealed. Laws 1972, LB 1032, § 287.

26-138. Repealed. Laws 1972, LB 1032, § 287.



26-139 - Repealed. Laws 1972, LB 1032, § 287.

26-139. Repealed. Laws 1972, LB 1032, § 287.



26-140 - Repealed. Laws 1972, LB 1032, § 287.

26-140. Repealed. Laws 1972, LB 1032, § 287.



26-141 - Repealed. Laws 1972, LB 1032, § 287.

26-141. Repealed. Laws 1972, LB 1032, § 287.



26-142 - Repealed. Laws 1972, LB 1032, § 287.

26-142. Repealed. Laws 1972, LB 1032, § 287.



26-143 - Repealed. Laws 1972, LB 1032, § 287.

26-143. Repealed. Laws 1972, LB 1032, § 287.



26-144 - Repealed. Laws 1972, LB 1032, § 287.

26-144. Repealed. Laws 1972, LB 1032, § 287.



26-145 - Repealed. Laws 1972, LB 1032, § 287.

26-145. Repealed. Laws 1972, LB 1032, § 287.



26-146 - Repealed. Laws 1972, LB 1032, § 287.

26-146. Repealed. Laws 1972, LB 1032, § 287.



26-147 - Repealed. Laws 1972, LB 1032, § 287.

26-147. Repealed. Laws 1972, LB 1032, § 287.



26-148 - Repealed. Laws 1972, LB 1032, § 287.

26-148. Repealed. Laws 1972, LB 1032, § 287.



26-149 - Repealed. Laws 1972, LB 1032, § 287.

26-149. Repealed. Laws 1972, LB 1032, § 287.



26-150 - Repealed. Laws 1972, LB 1032, § 287.

26-150. Repealed. Laws 1972, LB 1032, § 287.



26-151 - Repealed. Laws 1972, LB 1032, § 287.

26-151. Repealed. Laws 1972, LB 1032, § 287.



26-151.01 - Repealed. Laws 1972, LB 1032, § 287.

26-151.01. Repealed. Laws 1972, LB 1032, § 287.



26-152 - Repealed. Laws 1951, c. 67, § 15.

26-152. Repealed. Laws 1951, c. 67, § 15.



26-153 - Repealed. Laws 1951, c. 67, § 15.

26-153. Repealed. Laws 1951, c. 67, § 15.



26-154 - Repealed. Laws 1951, c. 67, § 15.

26-154. Repealed. Laws 1951, c. 67, § 15.



26-155 - Repealed. Laws 1951, c. 67, § 15.

26-155. Repealed. Laws 1951, c. 67, § 15.



26-156 - Repealed. Laws 1951, c. 67, § 15.

26-156. Repealed. Laws 1951, c. 67, § 15.



26-157 - Repealed. Laws 1951, c. 67, § 15.

26-157. Repealed. Laws 1951, c. 67, § 15.



26-158 - Repealed. Laws 1951, c. 67, § 15.

26-158. Repealed. Laws 1951, c. 67, § 15.



26-159 - Repealed. Laws 1951, c. 67, § 15.

26-159. Repealed. Laws 1951, c. 67, § 15.



26-160 - Repealed. Laws 1951, c. 67, § 15.

26-160. Repealed. Laws 1951, c. 67, § 15.



26-161 - Repealed. Laws 1972, LB 1032, § 287.

26-161. Repealed. Laws 1972, LB 1032, § 287.



26-162 - Repealed. Laws 1972, LB 1032, § 287.

26-162. Repealed. Laws 1972, LB 1032, § 287.



26-163 - Repealed. Laws 1972, LB 1032, § 287.

26-163. Repealed. Laws 1972, LB 1032, § 287.



26-164 - Repealed. Laws 1972, LB 1032, § 287.

26-164. Repealed. Laws 1972, LB 1032, § 287.



26-165 - Repealed. Laws 1972, LB 1032, § 287.

26-165. Repealed. Laws 1972, LB 1032, § 287.



26-166 - Repealed. Laws 1972, LB 1032, § 287.

26-166. Repealed. Laws 1972, LB 1032, § 287.



26-167 - Repealed. Laws 1972, LB 1032, § 287.

26-167. Repealed. Laws 1972, LB 1032, § 287.



26-168 - Repealed. Laws 1972, LB 1032, § 287.

26-168. Repealed. Laws 1972, LB 1032, § 287.



26-169 - Repealed. Laws 1972, LB 1032, § 287.

26-169. Repealed. Laws 1972, LB 1032, § 287.



26-170 - Repealed. Laws 1972, LB 1032, § 287.

26-170. Repealed. Laws 1972, LB 1032, § 287.



26-171 - Repealed. Laws 1972, LB 1032, § 287.

26-171. Repealed. Laws 1972, LB 1032, § 287.



26-172 - Repealed. Laws 1972, LB 1032, § 287.

26-172. Repealed. Laws 1972, LB 1032, § 287.



26-173 - Repealed. Laws 1972, LB 1032, § 287.

26-173. Repealed. Laws 1972, LB 1032, § 287.



26-173.01 - Transferred to 33-139.01.

26-173.01. Transferred to 33-139.01.



26-174 - Repealed. Laws 1972, LB 1032, § 287.

26-174. Repealed. Laws 1972, LB 1032, § 287.



26-175 - Repealed. Laws 1972, LB 1032, § 287.

26-175. Repealed. Laws 1972, LB 1032, § 287.



26-176 - Repealed. Laws 1972, LB 1032, § 287.

26-176. Repealed. Laws 1972, LB 1032, § 287.



26-177 - Repealed. Laws 1972, LB 1032, § 287.

26-177. Repealed. Laws 1972, LB 1032, § 287.



26-178 - Repealed. Laws 1972, LB 1032, § 287.

26-178. Repealed. Laws 1972, LB 1032, § 287.



26-179 - Repealed. Laws 1972, LB 1032, § 287.

26-179. Repealed. Laws 1972, LB 1032, § 287.



26-180 - Repealed. Laws 1972, LB 1032, § 287.

26-180. Repealed. Laws 1972, LB 1032, § 287.



26-181 - Repealed. Laws 1972, LB 1032, § 287.

26-181. Repealed. Laws 1972, LB 1032, § 287.



26-182 - Repealed. Laws 1972, LB 1032, § 287.

26-182. Repealed. Laws 1972, LB 1032, § 287.



26-183 - Repealed. Laws 1972, LB 1032, § 287.

26-183. Repealed. Laws 1972, LB 1032, § 287.



26-184 - Repealed. Laws 1972, LB 1032, § 287.

26-184. Repealed. Laws 1972, LB 1032, § 287.



26-185 - Repealed. Laws 1972, LB 1032, § 287.

26-185. Repealed. Laws 1972, LB 1032, § 287.



26-186 - Repealed. Laws 1972, LB 1032, § 287.

26-186. Repealed. Laws 1972, LB 1032, § 287.



26-187 - Repealed. Laws 1972, LB 1032, § 287.

26-187. Repealed. Laws 1972, LB 1032, § 287.



26-188 - Repealed. Laws 1972, LB 1032, § 287.

26-188. Repealed. Laws 1972, LB 1032, § 287.



26-189 - Repealed. Laws 1972, LB 1032, § 287.

26-189. Repealed. Laws 1972, LB 1032, § 287.



26-190 - Repealed. Laws 1972, LB 1032, § 287.

26-190. Repealed. Laws 1972, LB 1032, § 287.



26-191 - Repealed. Laws 1972, LB 1032, § 287.

26-191. Repealed. Laws 1972, LB 1032, § 287.



26-192 - Repealed. Laws 1972, LB 1032, § 287.

26-192. Repealed. Laws 1972, LB 1032, § 287.



26-193 - Repealed. Laws 1972, LB 1032, § 287.

26-193. Repealed. Laws 1972, LB 1032, § 287.



26-194 - Repealed. Laws 1972, LB 1032, § 287.

26-194. Repealed. Laws 1972, LB 1032, § 287.



26-195 - Repealed. Laws 1972, LB 1032, § 287.

26-195. Repealed. Laws 1972, LB 1032, § 287.



26-196 - Repealed. Laws 1972, LB 1032, § 287.

26-196. Repealed. Laws 1972, LB 1032, § 287.



26-197 - Repealed. Laws 1972, LB 1032, § 287.

26-197. Repealed. Laws 1972, LB 1032, § 287.



26-198 - Repealed. Laws 1972, LB 1032, § 287.

26-198. Repealed. Laws 1972, LB 1032, § 287.



26-199 - Repealed. Laws 1972, LB 1032, § 287.

26-199. Repealed. Laws 1972, LB 1032, § 287.



26-1,100 - Transferred to section 24-537.

26-1,100. Transferred to section 24-537.



26-1,101 - Repealed. Laws 1972, LB 1032, § 287.

26-1,101. Repealed. Laws 1972, LB 1032, § 287.



26-1,102 - Repealed. Laws 1972, LB 1032, § 287.

26-1,102. Repealed. Laws 1972, LB 1032, § 287.



26-1,103 - Transferred to section 24-538.

26-1,103. Transferred to section 24-538.



26-1,104 - Transferred to section 24-541.

26-1,104. Transferred to section 24-541.



26-1,104.01 - Transferred to section 24-542.

26-1,104.01. Transferred to section 24-542.



26-1,105 - Transferred to section 24-543.

26-1,105. Transferred to section 24-543.



26-1,106 - Transferred to section 24-544.

26-1,106. Transferred to section 24-544.



26-1,106.01 - Repealed. Laws 1972, LB 1032, § 287.

26-1,106.01. Repealed. Laws 1972, LB 1032, § 287.



26-1,107 - Repealed. Laws 1972, LB 1032, § 287.

26-1,107. Repealed. Laws 1972, LB 1032, § 287.



26-1,108 - Repealed. Laws 1972, LB 1032, § 287.

26-1,108. Repealed. Laws 1972, LB 1032, § 287.



26-1,109 - Repealed. Laws 1972, LB 1032, § 287.

26-1,109. Repealed. Laws 1972, LB 1032, § 287.



26-1,110 - Repealed. Laws 1972, LB 1032, § 287.

26-1,110. Repealed. Laws 1972, LB 1032, § 287.



26-1,111 - Repealed. Laws 1972, LB 1032, § 287.

26-1,111. Repealed. Laws 1972, LB 1032, § 287.



26-1,112 - Transferred to section 24-547.

26-1,112. Transferred to section 24-547.



26-1,113 - Repealed. Laws 1972, LB 1032, § 287.

26-1,113. Repealed. Laws 1972, LB 1032, § 287.



26-1,114 - Transferred to section 24-548.

26-1,114. Transferred to section 24-548.



26-1,115 - Transferred to section 24-549.

26-1,115. Transferred to section 24-549.



26-1,116 - Transferred to section 24-550.

26-1,116. Transferred to section 24-550.



26-1,117 - Transferred to section 24-551.

26-1,117. Transferred to section 24-551.



26-1,118 - Transferred to section 24-568.

26-1,118. Transferred to section 24-568.



26-1,119 - Transferred to section 24-569.

26-1,119. Transferred to section 24-569.



26-1,120 - Transferred to section 24-570.

26-1,120. Transferred to section 24-570.



26-1,121 - Transferred to section 24-571.

26-1,121. Transferred to section 24-571.



26-1,122 - Transferred to section 24-572.

26-1,122. Transferred to section 24-572.



26-1,123 - Transferred to section 24-573.

26-1,123. Transferred to section 24-573.



26-1,124 - Transferred to section 24-574.

26-1,124. Transferred to section 24-574.



26-1,125 - Transferred to section 24-575.

26-1,125. Transferred to section 24-575.



26-1,126 - Transferred to section 24-576.

26-1,126. Transferred to section 24-576.



26-1,127 - Transferred to section 24-577.

26-1,127. Transferred to section 24-577.



26-1,128 - Transferred to section 24-578.

26-1,128. Transferred to section 24-578.



26-1,129 - Transferred to section 24-579.

26-1,129. Transferred to section 24-579.



26-1,130 - Transferred to section 24-580.

26-1,130. Transferred to section 24-580.



26-1,131 - Transferred to section 24-581.

26-1,131. Transferred to section 24-581.



26-1,132 - Transferred to section 24-582.

26-1,132. Transferred to section 24-582.



26-1,133 - Transferred to section 24-583.

26-1,133. Transferred to section 24-583.



26-1,134 - Transferred to section 24-584.

26-1,134. Transferred to section 24-584.



26-1,135 - Repealed. Laws 1972, LB 1032, § 287.

26-1,135. Repealed. Laws 1972, LB 1032, § 287.



26-1,136 - Repealed. Laws 1972, LB 1032, § 287.

26-1,136. Repealed. Laws 1972, LB 1032, § 287.



26-1,137 - Repealed. Laws 1972, LB 1032, § 287.

26-1,137. Repealed. Laws 1972, LB 1032, § 287.



26-1,138 - Repealed. Laws 1972, LB 1032, § 287.

26-1,138. Repealed. Laws 1972, LB 1032, § 287.



26-1,139 - Repealed. Laws 1972, LB 1032, § 287.

26-1,139. Repealed. Laws 1972, LB 1032, § 287.



26-1,140 - Repealed. Laws 1972, LB 1032, § 287.

26-1,140. Repealed. Laws 1972, LB 1032, § 287.



26-1,141 - Repealed. Laws 1972, LB 1032, § 287.

26-1,141. Repealed. Laws 1972, LB 1032, § 287.



26-1,142 - Repealed. Laws 1972, LB 1032, § 287.

26-1,142. Repealed. Laws 1972, LB 1032, § 287.



26-1,143 - Repealed. Laws 1972, LB 1032, § 287.

26-1,143. Repealed. Laws 1972, LB 1032, § 287.



26-1,144 - Repealed. Laws 1972, LB 1032, § 287.

26-1,144. Repealed. Laws 1972, LB 1032, § 287.



26-1,145 - Repealed. Laws 1972, LB 1032, § 287.

26-1,145. Repealed. Laws 1972, LB 1032, § 287.



26-1,146 - Repealed. Laws 1972, LB 1032, § 287.

26-1,146. Repealed. Laws 1972, LB 1032, § 287.



26-1,147 - Repealed. Laws 1972, LB 1032, § 287.

26-1,147. Repealed. Laws 1972, LB 1032, § 287.



26-1,148 - Repealed. Laws 1972, LB 1032, § 287.

26-1,148. Repealed. Laws 1972, LB 1032, § 287.



26-1,149 - Repealed. Laws 1972, LB 1032, § 287.

26-1,149. Repealed. Laws 1972, LB 1032, § 287.



26-1,150 - Repealed. Laws 1972, LB 1032, § 287.

26-1,150. Repealed. Laws 1972, LB 1032, § 287.



26-1,151 - Repealed. Laws 1972, LB 1032, § 287.

26-1,151. Repealed. Laws 1972, LB 1032, § 287.



26-1,152 - Repealed. Laws 1972, LB 1032, § 287.

26-1,152. Repealed. Laws 1972, LB 1032, § 287.



26-1,153 - Repealed. Laws 1972, LB 1032, § 287.

26-1,153. Repealed. Laws 1972, LB 1032, § 287.



26-1,154 - Repealed. Laws 1972, LB 1032, § 287.

26-1,154. Repealed. Laws 1972, LB 1032, § 287.



26-1,155 - Repealed. Laws 1972, LB 1032, § 287.

26-1,155. Repealed. Laws 1972, LB 1032, § 287.



26-1,156 - Repealed. Laws 1972, LB 1032, § 287.

26-1,156. Repealed. Laws 1972, LB 1032, § 287.



26-1,157 - Repealed. Laws 1972, LB 1032, § 287.

26-1,157. Repealed. Laws 1972, LB 1032, § 287.



26-1,158 - Repealed. Laws 1972, LB 1032, § 287.

26-1,158. Repealed. Laws 1972, LB 1032, § 287.



26-1,159 - Repealed. Laws 1972, LB 1032, § 287.

26-1,159. Repealed. Laws 1972, LB 1032, § 287.



26-1,160 - Repealed. Laws 1972, LB 1032, § 287.

26-1,160. Repealed. Laws 1972, LB 1032, § 287.



26-1,161 - Repealed. Laws 1972, LB 1032, § 287.

26-1,161. Repealed. Laws 1972, LB 1032, § 287.



26-1,162 - Repealed. Laws 1972, LB 1032, § 287.

26-1,162. Repealed. Laws 1972, LB 1032, § 287.



26-1,163 - Repealed. Laws 1972, LB 1032, § 287.

26-1,163. Repealed. Laws 1972, LB 1032, § 287.



26-1,164 - Repealed. Laws 1972, LB 1032, § 287.

26-1,164. Repealed. Laws 1972, LB 1032, § 287.



26-1,165 - Repealed. Laws 1972, LB 1032, § 287.

26-1,165. Repealed. Laws 1972, LB 1032, § 287.



26-1,166 - Repealed. Laws 1972, LB 1032, § 287.

26-1,166. Repealed. Laws 1972, LB 1032, § 287.



26-1,167 - Repealed. Laws 1972, LB 1032, § 287.

26-1,167. Repealed. Laws 1972, LB 1032, § 287.



26-1,168 - Repealed. Laws 1972, LB 1032, § 287.

26-1,168. Repealed. Laws 1972, LB 1032, § 287.



26-1,169 - Repealed. Laws 1972, LB 1032, § 287.

26-1,169. Repealed. Laws 1972, LB 1032, § 287.



26-1,170 - Repealed. Laws 1972, LB 1032, § 287.

26-1,170. Repealed. Laws 1972, LB 1032, § 287.



26-1,171 - Repealed. Laws 1972, LB 1032, § 287.

26-1,171. Repealed. Laws 1972, LB 1032, § 287.



26-1,172 - Transferred to section 24-595.

26-1,172. Transferred to section 24-595.



26-1,173 - Transferred to section 24-596.

26-1,173. Transferred to section 24-596.



26-1,174 - Transferred to section 24-597.

26-1,174. Transferred to section 24-597.



26-1,175 - Transferred to section 24-598.

26-1,175. Transferred to section 24-598.



26-1,176 - Transferred to section 24-599.

26-1,176. Transferred to section 24-599.



26-1,177 - Transferred to section 24-5,100.

26-1,177. Transferred to section 24-5,100.



26-1,178 - Transferred to section 24-5,101.

26-1,178. Transferred to section 24-5,101.



26-1,179 - Transferred to section 24-5,102.

26-1,179. Transferred to section 24-5,102.



26-1,180 - Transferred to section 24-5,103.

26-1,180. Transferred to section 24-5,103.



26-1,181 - Transferred to section 24-5,104.

26-1,181. Transferred to section 24-5,104.



26-1,182 - Transferred to section 24-5,105.

26-1,182. Transferred to section 24-5,105.



26-1,183 - Transferred to section 24-5,106.

26-1,183. Transferred to section 24-5,106.



26-1,184 - Repealed. Laws 1972, LB 1032, § 287.

26-1,184. Repealed. Laws 1972, LB 1032, § 287.



26-1,185 - Repealed. Laws 1972, LB 1032, § 287.

26-1,185. Repealed. Laws 1972, LB 1032, § 287.



26-1,186 - Repealed. Laws 1972, LB 1032, § 287.

26-1,186. Repealed. Laws 1972, LB 1032, § 287.



26-1,187 - Repealed. Laws 1972, LB 1032, § 287.

26-1,187. Repealed. Laws 1972, LB 1032, § 287.



26-1,188 - Repealed. Laws 1972, LB 1032, § 287.

26-1,188. Repealed. Laws 1972, LB 1032, § 287.



26-1,189 - Repealed. Laws 1972, LB 1032, § 287.

26-1,189. Repealed. Laws 1972, LB 1032, § 287.



26-1,190 - Repealed. Laws 1972, LB 1032, § 287.

26-1,190. Repealed. Laws 1972, LB 1032, § 287.



26-1,191 - Repealed. Laws 1972, LB 1032, § 287.

26-1,191. Repealed. Laws 1972, LB 1032, § 287.



26-1,192 - Repealed. Laws 1972, LB 1032, § 287.

26-1,192. Repealed. Laws 1972, LB 1032, § 287.



26-1,193 - Repealed. Laws 1972, LB 1032, § 287.

26-1,193. Repealed. Laws 1972, LB 1032, § 287.



26-1,194 - Repealed. Laws 1972, LB 1032, § 287.

26-1,194. Repealed. Laws 1972, LB 1032, § 287.



26-1,195 - Repealed. Laws 1972, LB 1032, § 287.

26-1,195. Repealed. Laws 1972, LB 1032, § 287.



26-1,196 - Repealed. Laws 1972, LB 1032, § 287.

26-1,196. Repealed. Laws 1972, LB 1032, § 287.



26-1,197 - Repealed. Laws 1972, LB 1032, § 287.

26-1,197. Repealed. Laws 1972, LB 1032, § 287.



26-1,198 - Repealed. Laws 1972, LB 1032, § 287.

26-1,198. Repealed. Laws 1972, LB 1032, § 287.



26-1,199 - Repealed. Laws 1972, LB 1032, § 287.

26-1,199. Repealed. Laws 1972, LB 1032, § 287.



26-1,200 - Repealed. Laws 1972, LB 1032, § 287.

26-1,200. Repealed. Laws 1972, LB 1032, § 287.



26-1,201 - Repealed. Laws 1972, LB 1032, § 287.

26-1,201. Repealed. Laws 1972, LB 1032, § 287.



26-1,202 - Repealed. Laws 1984, LB 13, § 90.

26-1,202. Repealed. Laws 1984, LB 13, § 90.



26-1,203 - Repealed. Laws 1984, LB 13, § 90.

26-1,203. Repealed. Laws 1984, LB 13, § 90.



26-201 - Repealed. Laws 1969, c. 74, § 9.

26-201. Repealed. Laws 1969, c. 74, § 9.



26-202 - Repealed. Laws 1969, c. 74, § 9.

26-202. Repealed. Laws 1969, c. 74, § 9.



26-203 - Repealed. Laws 1969, c. 74, § 9.

26-203. Repealed. Laws 1969, c. 74, § 9.



26-204 - Repealed. Laws 1969, c. 74, § 9.

26-204. Repealed. Laws 1969, c. 74, § 9.



26-205 - Repealed. Laws 1969, c. 74, § 9.

26-205. Repealed. Laws 1969, c. 74, § 9.



26-206 - Repealed. Laws 1969, c. 74, § 9.

26-206. Repealed. Laws 1969, c. 74, § 9.



26-207 - Repealed. Laws 1969, c. 74, § 9.

26-207. Repealed. Laws 1969, c. 74, § 9.



26-208 - Repealed. Laws 1969, c. 74, § 9.

26-208. Repealed. Laws 1969, c. 74, § 9.



26-209 - Repealed. Laws 1969, c. 74, § 9.

26-209. Repealed. Laws 1969, c. 74, § 9.



26-210 - Repealed. Laws 1969, c. 74, § 9.

26-210. Repealed. Laws 1969, c. 74, § 9.



26-211 - Repealed. Laws 1969, c. 74, § 9.

26-211. Repealed. Laws 1969, c. 74, § 9.



26-212 - Repealed. Laws 1969, c. 74, § 9.

26-212. Repealed. Laws 1969, c. 74, § 9.



26-213 - Repealed. Laws 1969, c. 74, § 9.

26-213. Repealed. Laws 1969, c. 74, § 9.



26-214 - Repealed. Laws 1969, c. 74, § 9.

26-214. Repealed. Laws 1969, c. 74, § 9.






Chapter 27 - COURTS; RULES OF EVIDENCE

27-101 - Rule 101. Scope.

27-101. Rule 101. Scope.

These rules govern proceedings in the courts of the State of Nebraska, except to the extent and with the exceptions stated in section 27-1101.

In proceedings where the Nebraska Evidence Rules apply, the admissibility of evidence is controlled by the Nebraska Evidence Rules; judicial discretion is involved only when the rules make discretion a factor in determining admissibility. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

When a state evidence rule is substantially similar to a corresponding federal rule of evidence, state courts may look to federal decisions interpreting the corresponding federal rule for guidance in construing the state rule. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Where the Nebraska Evidence Rules commit the evidentiary question at issue to the discretion of the trial court, an appellate court reviews the admissibility of evidence for an abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

At a juvenile adjudication hearing, the admissibility of evidence is governed by the customary rules of evidence used in trials without a jury. The Nebraska Evidence Rules do not apply at a dispositional hearing. The requirements of due process control a dispositional hearing and the type of evidence which may be used by the State. In re Interest of O.L.D. and M.D.D., 1 Neb. App. 471, 499 N.W.2d 552 (1993).



27-102 - Rule 102. Purpose and construction.

27-102. Rule 102. Purpose and construction.

These rules shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

Ruling on admissibility of evidence are discretionary with the trial judge. State v. King, 197 Neb. 729, 250 N.W.2d 655 (1977).



27-103 - Rule 103. Rulings on evidence; effect of erroneous ruling; objection; offer of proof; record of offer and ruling; hearing of jury; plain error.

27-103. Rule 103. Rulings on evidence; effect of erroneous ruling; objection; offer of proof; record of offer and ruling; hearing of jury; plain error.

(1) Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and:

(a) In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if a specific ground was not apparent from the context; or

(b) In case the ruling is one excluding evidence, the substance of the evidence was made known to the judge by offer or was apparent from the context within which questions were asked.

(2) The judge may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. He may direct the making of an offer in question and answer form.

(3) In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

(4) Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the judge.

1. Offer of proof

2. Timely objection

3. Substantial rights

4. Miscellaneous

1. Offer of proof

In order to predicate error upon a ruling of the court refusing to permit a witness to testify, or to answer a specific question, the record must show an offer to prove the facts sought to be elicited. State v. Schreiner, 276 Neb. 393, 754 N.W.2d 742 (2008); Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Subsection (1)(b) of this section allows an appellate court to find error in an exclusionary ruling when the substance of the evidence was apparent from the context even without an offer of proof. State v. Rodriguez, 272 Neb. 930, 726 N.W.2d 157 (2006).

Pursuant to subsection (1)(b) of this section, error may not be predicated upon a ruling of a trial court excluding testimony of a witness unless the substance of the evidence to be offered by the testimony was made known to the trial judge by offer or was apparent from the context within which the questions were asked. In order to predicate error upon a ruling of the court refusing to permit a witness to testify, or to answer a specific question, the record must show an offer to prove the facts sought to be elicited. Anderson by and through Anderson/Couvillon v. Nebraska Dept. of Soc. Servs., 253 Neb. 813, 572 N.W.2d 362 (1998).

In order to preserve any error before the Supreme Court, the party opposing a motion in limine which was granted must make an offer of proof outside the presence of the jury unless the evidence is apparent from the context in which the questions were asked. Thrift Mart v. State Farm Fire & Cas. Co., 251 Neb. 448, 558 N.W.2d 531 (1997).

In order to preserve error before the Supreme Court, the party opposing a motion in limine which was granted must make an offer of proof outside the presence of the jury unless the evidence is apparent from the context within which the questions were asked. McCune v. Neitzel, 235 Neb. 754, 457 N.W.2d 803 (1990).

Where, on objection, a ruling excluding evidence is made, an offer of proof is generally a prerequisite to our review on appeal unless it is apparent from the context within which the question was asked that the answer would have been material and competent. Hulse v. Schelkopf, 220 Neb. 617, 371 N.W.2d 673 (1985); State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

In an offer of proof, only the substance of excluded testimony must be disclosed. If the substance of the evidence is apparent from the context in which the question is asked, an offer of proof is not necessary. Birkel v. Hassebrook Farm Serv., 219 Neb. 286, 363 N.W.2d 148 (1985).

Error may not be predicated on district court's failure to admit evidence if no offer of proof is made. Morris v. Laaker, 213 Neb. 868, 331 N.W.2d 807 (1983).

Where no offer of proof was made error cannot be predicated on a ruling excluding evidence. Schwartz v. Selvage, 203 Neb. 158, 277 N.W.2d 681 (1979).

Where evidence is excluded, an offer of proof is generally a prerequisite to review on appeal. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).

Pursuant to subsection (1)(b) of this section, a party's failure to make an offer of proof or ensure the record reflected the substance of excluded witnesses' testimony prevents appellate review of the trial court's exclusion of the testimony. Zuco v. Tucker, 9 Neb. App. 155, 609 N.W.2d 59 (2000).

2. Timely objection

The defendant failed to preserve for appellate review a challenge to the admission of exhibits reoffered at his second habitual criminal hearing following remand when counsel's only stated ground for the objection was that he was not the counsel of record at the original hearing and was not sure the proper objections were made to the exhibits at the original hearing. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

Unless an objection to offered evidence is sufficiently specific to enlighten the trial court and enable it to pass upon the sufficiency of such objection and to observe the alleged harmful bearing of the evidence from the standpoint of the objector, no question can be presented therefrom on appeal. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

Under subsection (1)(a) of this section, when counsel for a party specifically states in the trial court that he has no objection to the introduction of certain documents, he cannot on appeal urge that they were improperly certified or authenticated and, for that reason, not admissible. Jacobson v. Higgins, 243 Neb. 485, 500 N.W.2d 558 (1993).

The duty rests on defendant, after denial of a motion to suppress, to object at trial to the admission of the evidence and to state the specific grounds of the objection if a specific ground is not apparent from the context in which the objection was made. State v. Farrell, 242 Neb. 877, 497 N.W.2d 17 (1993).

In a criminal trial, after a pretrial hearing and order overruling a defendant's motion to suppress evidence, the defendant must perform the additional procedural step of objecting at trial to the admission of the evidence which was the subject of the suppression motion in order to preserve the question of admissibility for appeal. State v. Rodgers, 237 Neb. 506, 466 N.W.2d 537 (1991); State v. Mahlin, 236 Neb. 818, 464 N.W.2d 312 (1991); State v. Pointer, 224 Neb. 892, 402 N.W.2d 268 (1987).

Objection was not timely when it was made after the exhibit was received in evidence. Objection to the admission of evidence is not timely unless it is made at the earliest opportunity after the ground for the objection becomes apparent. State v. Rodgers, 237 Neb. 506, 466 N.W.2d 537 (1991).

If a party does not make a timely objection to evidence under subsection (1)(a) of this statute, the party waives the right on appeal to assert prejudicial error in the reception of such evidence. State v. Todd, 226 Neb. 906, 416 N.W.2d 13 (1987).

Defendant did not preserve, for appeal, alleged error in trial court's overruling his motion to suppress physical evidence, where defendant did not object at trial to the receipt of the evidence, but stipulated to its introduction. State v. Roggenkamp, 224 Neb. 914, 402 N.W.2d 682 (1987).

3. Substantial rights

In a civil case, to constitute reversible error, admission or exclusion of evidence must unfairly prejudice a substantial right of a litigant complaining about such evidence admitted or excluded. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992); Huffman v. Huffman, 236 Neb. 101, 459 N.W.2d 215 (1990); Alliance Nat. Bank v. State Surety Co., 223 Neb. 403, 390 N.W.2d 487 (1986).

Under subsection (1) of this section, alleged error in the exclusion of offered testimony is of no avail if the same testimony, or testimony to the same effect, had been, or was afterward, allowed to be given by the same witness. Rose v. City of Lincoln, 234 Neb. 67, 449 N.W.2d 522 (1989).

An error is prejudicial unless it can be said that the error was harmless beyond a reasonable doubt. State v. Lenz, 227 Neb. 692, 419 N.W.2d 670 (1988).

Error may be predicated on a ruling excluding evidence if a substantial right of the party is affected and the substance of the evidence is apparent from the context. Lincoln East Bancshares v. Rierden, 225 Neb. 440, 406 N.W.2d 337 (1987).

Exclusion of the statement of the insurance adjuster affected the plaintiff's substantial right to present reliable evidence on causation. Bump v. Firemen's Ins. Co., 221 Neb. 678, 380 N.W.2d 268 (1986).

With regard to the rule that error may not be predicated upon a ruling excluding evidence unless a substantial right of the party is affected and unless "the substance of the evidence was made known to the judge by offer or was apparent from the context within which questions were asked", it would be an unusual circumstance where an offer of proof would not be required in order to enable the trial court, and the appellate courts, to know what the evidence is which the questioner seeks to elicit. State v. Eldred, 5 Neb. App. 424, 559 N.W.2d 519 (1997).

Under subsection (1)(b) of this section, a substantial right of plaintiff was not affected by the trial court's refusal to admit plaintiff's alleged rebuttal evidence. Stern v. On Time Freight Sys., 1 Neb. App. 302, 493 N.W.2d 348 (1992).

4. Miscellaneous

While on rulings admitting evidence the focus is on the ground for exclusion urged at trial, on rulings excluding evidence, the focus is on whether the substance of the evidence was made known at trial. As a result, the rule that one may not on appeal assert a ground for excluding improperly admitted evidence that differs from that urged in the objection made to the trial court, State v. Bray, 243 Neb. 886, 503 N.W.2d 221 (1993), does not come into play when dealing with evidence which was improperly excluded. Cockrell v. Garton, 244 Neb. 359, 507 N.W.2d 38 (1993).

A true objection does not wander among the Nebraska Evidence Rules in the hope of eventually ending its odyssey at the doorstep of a particular rule of evidence; in seeking to exclude evidence, counsel must adhere to a basic and straightforward approach: tell the court the reason why the evidence is inadmissible. State v. Coleman, 239 Neb. 800, 478 N.W.2d 349 (1992).

To preserve a claimed error in the admission of evidence, a party must make a timely objection which specifies the ground of the objection to the offered evidence. State v. Cox, 231 Neb. 495, 437 N.W.2d 134 (1989).

A party is barred from asserting a different ground for his objection to the admission of evidence on appeal than was offered before the trier of fact. Rocek v. Department of Public Institutions, 225 Neb. 247, 404 N.W.2d 414 (1987).

An exhibit offered at trial but not received by the trial court is required to be included in the record in order to allow an appellate court—where an alleged error in refusing to receive the exhibit is properly raised in an appeal—to effectively review the court's decision. Dinges v. Dinges, 16 Neb. App. 275, 743 N.W.2d 662 (2008).



27-104 - Rule 104. Preliminary questions; questions of admissibility, generally; relevancy conditioned on fact; hearing of jury; testimony by accused; weight and credibility.

27-104. Rule 104. Preliminary questions; questions of admissibility, generally; relevancy conditioned on fact; hearing of jury; testimony by accused; weight and credibility.

(1) Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the judge, subject to the provisions of subsection (2) of this section.

(2) When the relevancy of evidence depends upon the fulfillment of a condition of fact, the judge shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(3) Hearings on the admissibility of confessions shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be so conducted when the interests of justice require, or when an accused is a witness, if he so requests.

(4) The accused does not, by testifying upon a preliminary matter, subject himself to cross-examination as to other issues in the case.

(5) This rule does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

1. Qualification of witness as expert

2. Miscellaneous

1. Qualification of witness as expert

Per subsection (1) of this section, a trial court's factual finding concerning a determination whether a witness qualifies as an expert under section 27-702 will be upheld on appeal unless clearly erroneous. State v. Lopez, 249 Neb. 634, 544 N.W.2d 845 (1996).

A trial court's ruling regarding a witness' qualification as an expert will be upheld unless such ruling is clearly erroneous. State v. Stahl, 240 Neb. 501, 482 N.W.2d 829 (1992); In re Interest of C.W. et al., 239 Neb. 817, 479 N.W.2d 105 (1992); State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Whether a witness is qualified to testify as an expert under section 27-702 is a preliminary question of admissibility for a trial court under subsection (1) of this section. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Subsection (1) of this section serves as a guidepost under parental termination cases regarding whether a witness is qualified to testify as an expert. In re Interest of Phoebe S. and Rebekah S., 11 Neb. App. 919, 664 N.W.2d 470 (2003).

Under subsection (1) of this section, the trial court's admission of testimony by banker as expert witness regarding security agreement was not an abuse of discretion. Skiles v. Security State Bank, 1 Neb. App. 360, 494 N.W.2d 355 (1992).

2. Miscellaneous

Unlike its counterpart in the Federal Rules of Evidence, subsection (1) of this section requires a court to first determine whether evidence is admissible under the hearsay rules before considering whether it is properly authenticated. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A trial court has broad discretion in determining how to perform its gatekeeper function, and nothing prohibits it from hearing a Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), motion during trial. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

A hearing on preliminary matters concerning admissibility of evidence shall be conducted when the interests of justice require, or when a defendant is a witness, if the defendant so requests. State v. Olsan, 231 Neb. 214, 436 N.W.2d 128 (1989).

At a hearing to suppress evidence, the court, as the trier of fact, is the sole judge of the credibility of witnesses and the weight to be given to their testimony and other evidence. The Supreme Court will uphold the trial court's finding of fact in a suppression hearing unless those findings are clearly wrong. State v. Vann, 230 Neb. 601, 432 N.W.2d 810 (1988).

Whether the State has established a prima facie case of conspiracy, thereby constituting anything within execution or furtherance of the common purpose as the act of every coconspirator, is a preliminary question for the trial court. State v. Copple, 224 Neb. 672, 401 N.W.2d 141 (1987).

Pursuant to subsection (3) of this section, the voluntariness of a statement is first determined by the trial court as a matter of law out of the presence of the jury. If the court finds the statement to be voluntary and admissible, the question of voluntariness is submitted to the jury which, by appropriate evidence, must be satisfied that the statement is voluntary. State v. Bodtke, 219 Neb. 504, 363 N.W.2d 917 (1985).



27-105 - Rule 105. Limited admissibility.

27-105. Rule 105. Limited admissibility.

When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the judge, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly.

While the giving of a limiting instruction is mandatory when requested, it is within the trial court's discretion whether to give a limiting instruction contemporaneously with the testimony or in the general instructions to the jury. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).



27-106 - Rule 106. Remainder of or related writings or recorded statements; action of judge.

27-106. Rule 106. Remainder of or related writings or recorded statements; action of judge.

(1) When part of an act, declaration, conversation or writing is given in evidence by one party, the whole on the same subject may be inquired into by the other. When a letter is read, all other letters on the same subject between the same parties may be given. When a detached act, declaration, conversation or writing is given in evidence, any other act, declaration or writing which is necessary to make it fully understood, or to explain the same, may also be given in evidence.

(2) The judge may in his discretion either require the party thus introducing part of a total communication to introduce at that time such other parts as ought in fairness to be considered contemporaneously with it, or may permit another party to do so at that time.

When prior testimony of a witness is introduced out of context and leaves a false impression, additional evidence, even if otherwise inadmissible, may be introduced to qualify and explain the previous testimony. Nickell v. Russell, 260 Neb. 1, 614 N.W.2d 349 (2000).

Because this section is concerned with the danger of admitting a statement out of context, additional evidence is admissible only if it qualifies or explains the previous testimony. Under this section, when defense counsel leaves a false impression, the trial court may allow the use of otherwise inadmissible evidence to clarify or complete an issue opened up by defense counsel. Under this section, the trial court must determine whether the additional evidence which the proponent seeks to admit is relevant to the issues in the case and the trial court need admit only that part of the evidence which qualifies or explains the evidence offered by the opponent. In applying this section, once relevance of the additional evidence has been established, the trial court must address the second half of the test for admissibility, and should do so by asking: (1) Does it explain the admitted evidence? (2) Does it place the admitted evidence in context? (3) Will admitting it avoid misleading the trier of fact? (4) Will admitting it ensure a fair and impartial understanding of all the evidence? State v. Schrein, 244 Neb. 136, 504 N.W.2d 827 (1993).

Under this section the admission of evidence is not a matter of right, but rests with the sound discretion of the court. State v. Coffman, 227 Neb. 149, 416 N.W.2d 243 (1987).

Generally, the rule of completeness is concerned with the danger of admitting a statement out of context. When this danger is not present, it is not an abuse of discretion to fail to require the production of the remainder or, if it cannot be produced, to fail to exclude the evidence. Chirnside v. Lincoln Tel. & Tel. Co., 224 Neb. 784, 401 N.W.2d 489 (1987).

The general rule regarding admissibility of tape recordings is that they are admissible as evidence of such conversations and in corroboration of oral testimony, provided proper foundation is laid. The rule of completeness is concerned with danger of admitting a statement out of context. Where this danger is not present it is not an abuse of discretion to fail to require production of the entire statement. State v. Manchester, 213 Neb. 670, 331 N.W.2d 776 (1983).



27-201 - Rule 201. Judicial notice of adjudicative facts; kinds of facts; when discretionary; when mandatory; opportunity to be heard; time of taking notice; instructing jury.

27-201. Rule 201. Judicial notice of adjudicative facts; kinds of facts; when discretionary; when mandatory; opportunity to be heard; time of taking notice; instructing jury.

(1) This rule governs only judicial notice of adjudicative facts.

(2) A judicially noticed fact must be one not subject to reasonable dispute in that it is either (a) generally known within the territorial jurisdiction of the trial court or (b) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

(3) A judge or court may take judicial notice, whether requested or not.

(4) A judge or court shall take judicial notice if requested by a party and supplied with the necessary information.

(5) A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken.

(6) Judicial notice may be taken at any stage of the proceeding.

(7) In a civil action or proceeding, the judge shall instruct the jury to accept as conclusive any fact judicially noticed. In a criminal case, the judge shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed.

1. Adjudicative fact

2. Judicial notice

3. Miscellaneous

1. Adjudicative fact

Adjudicative facts within the meaning of this section are simply the facts as developed in a particular case, as distinguished from legislative facts, which are established truths, facts, or pronouncements that do not change from case to case but apply universally. Hagelstein v. Swift-Eckrich, 257 Neb. 312, 597 N.W.2d 394 (1999).

A fact is adjudicative if the fact affects the determination of a controverted issue in litigation. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

To be judicially noticed, a fact must be uniform and fixed with no doubt as to the fact itself or that it is a matter of common knowledge. Indoor Recreation Enterprises, Inc. v. Douglas, 194 Neb. 715, 235 N.W.2d 398 (1975).

2. Judicial notice

A court may judicially notice adjudicative facts, which are not subject to reasonable dispute, at any stage of the proceeding. Pennfield Oil Co. v. Winstrom, 276 Neb. 123, 752 N.W.2d 588 (2008).

An appellate court may take judicial notice of a document, including briefs filed in an appeal, in a separate but related action concerning the same subject matter in the same court. Pennfield Oil Co. v. Winstrom, 276 Neb. 123, 752 N.W.2d 588 (2008).

In interwoven and interdependent cases, an appellate court may examine its own records and take judicial notice of the proceedings and judgment in a former action involving one of the parties. Pennfield Oil Co. v. Winstrom, 276 Neb. 123, 752 N.W.2d 588 (2008).

The formal introduction into evidence of a court's own prior proceedings should be done by individually noticing those elements considered relevant and competent for the issues presented. Strunk v. Chromy-Strunk, 270 Neb. 917, 708 N.W.2d 821 (2006).

A juvenile court has a right to examine its own records and take judicial notice of its own proceedings and judgment in an interwoven and dependent controversy where the same matters have already been considered and determined. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

When cases are interwoven and interdependent and the controversy involved has already been considered and determined by the court in a former proceeding involving one of the parties now before it, the court has the right to examine its own records and take judicial notice of its own proceedings and judgments in the former action. Appellate courts in this state may take judicial notice of a document, including briefs filed in an appeal, in a separate but related action concerning the same subject matter in the same court. Jessen v. Jessen, 259 Neb. 644, 611 N.W.2d 834 (2000).

A trial court cannot take judicial notice of disputed allegations. In re Interest of N.M. and J.M., 240 Neb. 690, 484 N.W.2d 77 (1992).

A trial court may use appropriate judicial notice in resolving a motion for summary judgment. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

The existence of court records and certain judicial action reflected in a court's records are an appropriate subject for judicial notice. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

An entire trial record cannot be said to fall within the definition of a judicially noted fact as set out in subsection (2) of this section. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

When a fact is neither generally known within the trial court's territorial jurisdiction nor capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned, judicial notice of an adjudicative fact is improper. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

In a suit on a promissory note, the trial court may take judicial notice of a security agreement signed by the parties contemporaneously with the note when the agreement had been attached as an exhibit to a petition in a separate subsequent action between the same parties and in the same court. State Security Savings Co. v. Pelster, 207 Neb. 158, 296 N.W.2d 702 (1980).

Defendant's claim that a city prosecutor is without authority to prosecute using wiretap evidence was rejected and court took judicial notice of the status and official positions of public officers in the court's jurisdiction. State v. Kolosseus, 198 Neb. 404, 253 N.W.2d 157 (1977).

When offering evidence from prior hearings in a proceeding to terminate parental rights, papers requested to be noticed must be marked, identified and made a part of the record. Testimony must be transcribed, properly certified, marked, and made a part of the record. In re Interest of Tabitha J., 5 Neb. App. 609, 561 N.W.2d 252 (1997).

3. Miscellaneous

Existence of court records and certain judicial action reflected in a court's record are, in accordance with this section, facts which are capable of accurate and ready determination by resort to sources whose accuracy cannot be reasonably questioned. Hagelstein v. Swift-Eckrich, 257 Neb. 312, 597 N.W.2d 394 (1999); State v. Dandridge, 255 Neb. 364, 585 N.W.2d 433 (1998).

The existence of court records and certain judicial action reflected in a court's record are, in accordance with subsection (2)(b) of this section, facts which are capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned. A court may, therefore, judicially notice existence of its records and the records of another court, but judicial notice of facts reflected in a court's records is subject to the doctrine of collateral estoppel or of res judicata. Dairyland Power Co-op v. State Bd. of Equal. and Assessment, 238 Neb. 696, 472 N.W.2d 363 (1991).

Judicial notice of facts reflected in a court's records is subject to the doctrine of collateral estoppel or of res judicata. Gottsch v. Bank of Stapleton, 235 Neb. 816, 458 N.W.2d 443 (1990).

Judicial notice of an adjudicative fact is a species of evidence, which, if relevant as an ultimate fact or a fact from which an ultimate fact may be inferred, is received without adherence to the Nebraska Evidence Rules otherwise applicable to admissibility of evidence and establishes a fact without formal evidentiary proof. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

When neither of the alternative tests prescribed in subsection (2) of this section is satisfied, judicial notice of an adjudicative fact is improper. Everson v. O'Kane, 11 Neb. App. 74, 643 N.W.2d 396 (2002).



27-301 - Rule 301. Presumptions in general.

27-301. Rule 301. Presumptions in general.

In all cases not otherwise provided for by statute or by these rules a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence.

In all cases not otherwise provided for by statute or by such rules, a presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence. This rule applies to the rebuttable presumption that an opinion regarding loss of earning capacity expressed by a vocational rehabilitation counselor appointed or selected pursuant to section 48-162.01(3) is correct. Variano v. Dial Corp., 256 Neb. 318, 589 N.W.2d 845 (1999).

The regulatory presumption contained in Neb. Admin. Code tit. 469, ch. 2, section 2-009.07B4 (1985), that the gratuitous transfer of an applicant's home within two years before moving into a different facility is presumed to be the transfer of a resource to qualify for public assistance, does not come within the ambit of this section of the Nebraska Evidence Rules. Meier v. State, 227 Neb. 376, 417 N.W.2d 771 (1988).

The "presumption of undue influence" is not a presumption within the ambit and meaning of section 27-301. Anderson v. Claussen, 200 Neb. 74, 262 N.W.2d 438 (1978).

A presumption of undue influence in executing deeds is not a presumption contemplated by this section and the burden of proof on the issue of undue influence remains on the contestant. Golgert v. Smidt, 197 Neb. 667, 250 N.W.2d 628 (1977).

In contested will case, the "presumption of undue influence" is not a presumption within the ambit and meaning of this section. McGowan v. McGowan, 197 Neb. 596, 250 N.W.2d 234 (1977).



27-302 - Rule 302. Applicability of federal law in civil cases.

27-302. Rule 302. Applicability of federal law in civil cases.

In civil actions and proceedings, the effect of a presumption respecting a fact which is an element of a claim or defense as to which federal law supplies the rule of decision is determined in accordance with the federal law.



27-303 - Rule 303. Presumptions in criminal cases; scope; submission to jury; instruction to jury.

27-303. Rule 303. Presumptions in criminal cases; scope; submission to jury; instruction to jury.

(1) Except as otherwise provided by statute, in criminal cases, presumptions against an accused, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by this rule.

(2) The judge is not authorized to direct the jury to find a presumed fact against the accused. When the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge may submit the question of guilt or of the existence of the presumed fact to the jury, if, but only if, a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt. When the presumed fact has a lesser effect, its existence may be submitted to the jury if the basic facts are supported by substantial evidence, or are otherwise established, unless the evidence as a whole negatives the existence of the presumed fact.

(3) Whenever the existence of a presumed fact against the accused is submitted to the jury, the judge shall give an instruction that the law declares that the jury may regard the basic facts as sufficient evidence of the presumed fact but does not require it to do so. In addition, if the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge shall instruct the jury that its existence must, on all the evidence, be proved beyond a reasonable doubt.

When a trial court instructs a jury on an inference regarding a specific fact or set of facts, the instruction must specifically include a statement explaining to the jury that it may regard the basic facts as sufficient evidence of the inferred fact, but that it is not required to do so; the instruction must also explain that the existence of the inferred facts must, on all the evidence, be proved beyond a reasonable doubt. State v. Taylor, 282 Neb. 297, 803 N.W.2d 746 (2011).

References to "presumptions" in this section necessarily include "inferences." Instructions as to presumptions in criminal cases must conform to the requirements of this section. State v. Parks, 245 Neb. 205, 511 N.W.2d 774 (1994).

Under subsection (3) of this section, whenever the jury in a criminal trial is instructed as to the presumption of possession found in section 28-1212, the jury must also be instructed that it is not required to accept the presumption. State v. Stalder, 231 Neb. 896, 438 N.W.2d 498 (1989).



27-401 - Rule 401. Relevant evidence, defined.

27-401. Rule 401. Relevant evidence, defined.

Relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.

1. Probative value

2. Relevancy determined

3. Admissibility

4. Miscellaneous

1. Probative value

An airline ticket stub found in the defendant's pocket, which showed that the defendant had a seat on a flight from Los Angeles, California, to Las Vegas, Nevada, and from which it could be inferred that he lied to a state trooper about driving straight back to Michigan from Washington, was probative of the defendant's consciousness of guilt and, thus, relevant in the prosecution for possession of a controlled substance with intent to deliver. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Unlike general denials of guilt, a defendant's exculpatory statements of fact that are proved to be false at trial are probative of the defendant's consciousness of guilt. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section, the trial court's decision will not be reversed absent an abuse of discretion. For evidence to be relevant under this section, all that must be established is a rational, probative connection, however slight, between the offered evidence and a fact of consequence. Snyder v. Contemporary Obstetrics & Gyn., P.C., 258 Neb. 643, 605 N.W.2d 782 (2000).

If an expert's testimony lacks probative value, the testimony is irrelevant and is inadmissible. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Evidence is probative if it tends in any degree to alter the probability of a material fact. State v. Rowland, 234 Neb. 846, 452 N.W.2d 758 (1990).

This section requires only that the degree of probativeness be something more than nothing. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Evidence is probative if it tends in any degree to alter the probability of a material fact. State v. Oliva, 228 Neb. 185, 422 N.W.2d 53 (1988).

While prosecutorial need alone does not mean probative value outweighs prejudice, the more essential the evidence, the greater its probative value, and the less likely that a trial court should order the evidence excluded. State v. Bostwick, 222 Neb. 631, 385 N.W.2d 906 (1986).

Relevance, as used in the code, embraces concepts the court formerly referred to as competent or material. Jones v. Tranisi, 212 Neb. 843, 326 N.W.2d 190 (1982).

Relevant evidence is evidence having a tendency to make the existence of any fact of consequence in the action more probable or less probable than it would be without the evidence. Herman v. Midland Ag. Service, Inc., 200 Neb. 356, 264 N.W.2d 161 (1978).

2. Relevancy determined

The term "pertinent" as used within the context of section 27-404(1)(b) is synonymous with the term "relevant" as used in this section. State v. Floyd, 277 Neb. 502, 763 N.W.2d 91 (2009).

Evidence is "relevant" if it tends in any degree to alter the probability of a material fact. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Evidence of a defendant's consciousness of guilt is relevant as a circumstance supporting an inference that the defendant is guilty of the crime charged. When the evidence is sufficient to justify an inference that the defendant acted with consciousness of guilt, the fact finder can consider such evidence even if the conduct could be explained in another way. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Relevancy of evidence requires only that the degree of probativeness be something more than nothing. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

The exercise of judicial discretion is implicit in determining the relevance of evidence, and a trial court's decision regarding relevance will not be reversed absent an abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

In the absence of competent evidence establishing that merely possessing material dealing with adult heterosexual fellatio somehow leads to engaging in pedophilic homosexual fellatio, evidence of possession of such material is not relevant. Sexually explicit materials shown to a victim are relevant, if there is testimony that some of the materials in the exhibit were used in an attempt to arouse. In the absence of competent evidence establishing that possession of an advertisement for male homosexual videotapes somehow leads to engaging in pedophilia, the materials are not relevant to whether defendant committed the crime of first degree sexual assault. State v. Lee, 247 Neb. 83, 525 N.W.2d 179 (1994).

To be relevant, evidence must be rationally related to an issue by a likelihood, not a mere possibility, of proving or disproving an issue to be decided. Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991).

Evidence of prior acts was relevant to the charge of trespassing, because it tended to show the defendant had notice he was not welcome to return. State v. Babajamia, 223 Neb. 804, 394 N.W.2d 289 (1986).

Witness' statement held relevant to show defendant's conduct, demeanor, statements, attitude, and relation toward the crime. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).

The exercise of judicial discretion is implicit in determinations of relevancy under this section and prejudice under section 27-403, and a trial court's decision under these evidentiary rules will not be reversed absent an abuse of discretion. State v. Schmidt, 16 Neb. App. 741, 750 N.W.2d 390 (2008); State v. Kuhl, 16 Neb. App. 127, 741 N.W.2d 701 (2007).

3. Admissibility

A photograph is admissible in evidence if the photograph's subject matter or contents are depicted truly and accurately at a time pertinent to the inquiry and the photograph has probative value as relevant evidence. State v. Garza, 241 Neb. 256, 487 N.W.2d 551 (1992).

In order to admit a coconspirator's act as evidence against a defendant-coconspirator being tried for a crime other than the conspiracy itself, the trial court must first determine whether the State has proved a prima facie case that (1) a conspiracy existed, (2) the defendant and the witness were members of the conspiracy, and (3) the witness' act was done during and in furtherance of the conspiracy. State v. Copple, 224 Neb. 672, 401 N.W.2d 141 (1987).

When the testimony sought to be impeached was cumulative, it was not error for the court to refuse to admit testimony on the reputation for truthfulness of one of four witnesses who testified to the same facts. Ocander v. B-K Corporation, 206 Neb. 287, 292 N.W.2d 567 (1980).

Admission of irrelevant evidence is harmless error unless, when with other evidence properly adduced, it affects substantial rights of the adverse party. State v. Rathburn, 195 Neb. 485, 239 N.W.2d 253 (1976).

4. Miscellaneous

In a malpractice action involving professional negligence, the burden of proof is upon the plaintiff to demonstrate the generally recognized medical standard of care, that there was a deviation from that standard by the defendant, and that the deviation was the proximate cause of the plaintiff's alleged injuries. Karel v. Nebraska Health Sys., 274 Neb. 175, 738 N.W.2d 831 (2007).

Exercise of judicial discretion is implicit in determinations of relevancy and admissibility. Gerhold Concrete Co. v. St. Paul Fire & Marine Ins., 269 Neb. 692, 695 N.W.2d 665 (2005).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section and section 27-403, the trial court's decision will not be reversed absent an abuse of discretion. Snyder v. Case and EMCASCO Ins. Co., 259 Neb. 621, 611 N.W.2d 409 (2000); Seeber v. Howlette, 255 Neb. 561, 586 N.W.2d 445 (1998); State v. Freeman, 253 Neb. 385, 571 N.W.2d 276 (1997).

It is within the discretion of the trial court to determine relevancy and admissibility of evidence of other wrongs or acts, and the trial court's decision will not be reversed absent an abuse of that discretion. State v. Carter, 246 Neb. 953, 524 N.W.2d 763 (1994).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section, the trial court's decision will not be reversed absent an abuse of discretion. Wagner v. Union Pacific RR. Co., 11 Neb. App. 1, 642 N.W.2d 821 (2002).



27-402 - Rule 402. Relevant evidence admissible; exceptions; irrelevant evidence inadmissible.

27-402. Rule 402. Relevant evidence admissible; exceptions; irrelevant evidence inadmissible.

All relevant evidence is admissible except as otherwise provided by the Constitution of the United States or the State of Nebraska, by Act of Congress or of the Legislature of the State of Nebraska, by these rules, or by other rules adopted by the Supreme Court of Nebraska which are not in conflict with laws governing such matters. Evidence which is not relevant is not admissible.

Evidence of a prior accident was not admissible when the plaintiff failed to show how the prior accident was substantially similar to the accident at issue. Holden v. Wal-Mart Stores, Inc., 259 Neb. 78, 608 N.W.2d 187 (2000).

The injection of evidence into a trial that one party's losses may be covered by insurance may substantially outweigh any probative value of such evidence when the injection occurs merely to indicate the employment of a witness and when the injection of insurance could have been prevented by merely substituting for the injection of insurance a stipulation that the witness is an agent of the insured. Stumpf ex rel. Selzer Nintendo of America, Inc., 257 Neb. 920, 601 N.W.2d 735 (1999).

Pursuant to subsection (2) of this section, evidence of other bad acts which is relevant for any purpose other than to show the actor's propensity to commit the act is admissible under subsection (2) of section 27-404. Subsection (2) of section 27-404 divides evidence of other bad acts into two categories according to the basis of relevance of the acts: (1) Relevant only to show propensity, which is not admissible, and (2) otherwise relevant (nonpropensity), which is admissible. If evidence of other bad acts is admitted into evidence, the court, if requested, must give a limiting instruction. On appeal, an analysis of subsection (2) of section 27-404 considers whether the (1) evidence was relevant for some purpose other than to prove the character of a person to show that he or she acted in conformity therewith, (2) probative value of the evidence is substantially outweighed by its potential for unfair prejudice, and (3) trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. State v. McManus, 257 Neb. 1, 594 N.W.2d 623 (1999).

Judicial discretion is a factor involved in admissibility of evidence under this section and section 27-403. State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

In an eminent domain action, an expert's use of the wrong measure of damages in formulating just compensation would not assist the jury either in understanding the evidence or in determining a fact in issue and, therefore, is not relevant. Lantis v. City of Omaha, 237 Neb. 670, 467 N.W.2d 649 (1991).

Rule 402 of the Nebraska Evidence Rules permits the admission of relevant evidence only. State v. Robertson, 219 Neb. 782, 366 N.W.2d 429 (1985).

Where a defendant has detailed a plan or scheme to commit a crime and ultimately carries out that plan or scheme, evidence concerning the same is admissible to show the defendant's plan and intent to commit the alleged crime. State v. Plymate, 216 Neb. 722, 345 N.W.2d 327 (1984).

An expert witness retained by one party may be compelled or will be allowed to testify to a matter of opinion upon request of the opposing party. IAFF Local 831 v. City of No. Platte, 215 Neb. 89, 337 N.W.2d 716 (1983).



27-403 - Rule 403. Exclusion of relevant evidence; reasons.

27-403. Rule 403. Exclusion of relevant evidence; reasons.

Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.

1. Unfair prejudice

2. Cumulative testimony

3. Miscellaneous

1. Unfair prejudice

Most, if not all, evidence offered by a party is calculated to be prejudicial to the opposing party; only evidence tending to suggest a decision on an improper basis is unfairly prejudicial. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

Under this section, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury. State v. Sellers, 279 Neb. 220, 777 N.W.2d 779 (2010).

The fact that evidence is prejudicial is not enough to require exclusion under this section, because most, if not all, of the evidence a party offers is calculated to be prejudicial to the opposing party; it is only the evidence which has a tendency to suggest a decision on an improper basis that is unfairly prejudicial under this section. State v. Daly, 278 Neb. 903, 775 N.W.2d 47 (2009).

Under this section, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, but only evidence tending to suggest a decision on an improper basis is unfairly prejudicial. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

The fact that evidence is prejudicial is not enough to require exclusion under this section, because most, if not all, of the evidence a party offers is calculated to be prejudicial to the opposing party; it is only evidence which has a tendency to suggest a decision on an improper basis that is unfairly prejudicial under this section. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

It is only the evidence that has a tendency to suggest a decision on an improper basis that is unfairly prejudicial under this section. State v. Long, 264 Neb. 85, 645 N.W.2d 553 (2002).

In the context of this section, "unfair prejudice" means an undue tendency to suggest a decision based on an improper basis. State v. Canbaz, 259 Neb. 583, 611 N.W.2d 395 (2000); Seeber v. Howlette, 255 Neb. 561, 568 N.W.2d 445 (1998).

It is only the evidence which has a tendency to suggest a decision on an improper basis that is unfairly prejudicial under this section. Although evidence may be relevant, this section provides that it may be excluded if the evidence is more prejudicial than probative. Evidence admissible under section 27-404(2) may be excluded under this section if its probative value is substantially outweighed by other considerations. State v. Carter, 246 Neb. 953, 524 N.W.2d 763 (1994).

While most, if not all, evidence offered by a party is calculated to be prejudicial to the opposing party, only evidence tending to suggest a decision on an improper basis is "unfairly prejudicial" and a concern under this section. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994); State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992); State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Although it appears that the results of the DNA profile test are generally accepted in the relevant scientific communities, the probative value of population genetics probability must also be considered, and the trial judge must determine if the potentially prejudicial effect upon the jury exceeds the probative value of the evidence. State v. Houser, 241 Neb. 525, 490 N.W.2d 168 (1992).

In the context of this section, "unfair prejudice" means an undue tendency to suggest a decision on an improper basis. Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991).

Most, if not all, items which one party to an action offers in evidence are calculated to be prejudicial to the opposing party; therefore, it is only unfair prejudice with which this section is concerned. In the context of this section, such prejudice means a tendency to suggest a decision on an improper basis. State v. Yager, 236 Neb. 481, 461 N.W.2d 741 (1990).

The gruesome nature of photographs alone will not keep them from the trier of fact under this statute, so long as the probative value of the photographs is not outweighed by the prejudicial effect. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Section 27-404 is subject to the overriding protections of this section. Trial court in first degree murder case did not err in receiving testimony about a prior robbery in which the defendant was involved because it established a motive and also because its probative value outweighed the danger of unfair prejudice. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

While prosecutorial need alone does not mean probative value outweighs prejudice, the more essential the evidence, the greater its probative value, and the less likely that a trial court should order the evidence excluded. State v. Bostwick, 222 Neb. 631, 385 N.W.2d 906 (1986).

Any relevance to witness' testimony concerning status of her husband's lawsuit and compromise settlement with plaintiff in current suit was outweighed by the danger of unfair prejudice, confusion, or misleading the jury. London v. Stewart, 221 Neb. 265, 376 N.W.2d 553 (1985).

In the context of this section, unfair prejudice means a tendency to suggest a decision on an improper basis. Lincoln Grain v. Coopers & Lybrand, 216 Neb. 433, 345 N.W.2d 300 (1984).

The admission of photographs of a gruesome nature rests largely within the sound discretion of the trial court, which must determine their relevancy and weigh their probative value against their possible prejudicial effect. Photographs of a homicide victim may be received upon proper foundation for purposes of identification, to show the condition of the body, the nature and extent of the wounds or injuries, and to establish malice or intent. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

Where injured victim of defendant's assault with a gun was defendant's wife, she was competent to testify where the jury had prior knowledge of her condition. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).

On question of witness' credibility, refusal of trial court to permit evidence as to whether or not he had beaten his niece was not abuse of discretion. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).

Generally, the State may choose its evidence: The prosecutor's choice will generally survive an analysis pursuant to this section when a defendant seeks to force the substitution of an admission for evidence creating a coherent narrative of his thoughts and actions in perpetrating the offense for which he is being tried. State v. McDaniel, 17 Neb. App. 725, 771 N.W.2d 173 (2009).

In an incest case, the court did not abuse its discretion in allowing evidence of sexual activity occurring between the defendant and his daughter before they moved to Nebraska and evidence that the defendant could not be excluded as the father of his daughter's child. State v. Aguilar-Moreno, 17 Neb. App. 623, 769 N.W.2d 784 (2009).

Even if statements made by the declarant while sleeping were relevant, their prejudicial nature outweighed their probative value. In re Interest of Jamie P., 12 Neb. App. 261, 670 N.W.2d 814 (2003).

Only evidence which has a tendency to suggest a decision on an improper basis is unfairly prejudicial under this section. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

2. Cumulative testimony

A trial court's evaluation of the admissibility of expert opinion testimony is essentially a four-step process. The court must first determine whether the witness is qualified to testify as an expert. It must examine whether the witness is qualified as an expert by his or her knowledge, skill, experience, training, and education. If it is necessary for the court to conduct an analysis under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), then the court must determine whether the reasoning or methodology underlying the expert testimony is scientifically valid and reliable. To aid the court in its evaluation, the judge may consider several factors, including, but not limited to, whether the reasoning or methodology has been tested and has general acceptance within the relevant scientific community. Once the reasoning and methodology has been found to be reliable, the court must determine whether the methodology can properly be applied to the facts in issue. In making this determination, the court may examine the evidence to determine whether the methodology was properly applied and whether the protocols were followed to ensure that the tests were performed properly. Finally, the court determines whether the expert evidence and the opinions related thereto are more probative than prejudicial, as required under this section. State v. Tolliver, 268 Neb. 920, 689 N.W.2d 567 (2004).

When the testimony sought to be impeached was cumulative, it was not error for the court to refuse to admit testimony on the reputation for truthfulness of one of four witnesses who testified to the same facts. Ocander v. B-K Corporation, 206 Neb. 287, 292 N.W.2d 567 (1980).

3. Miscellaneous

Exercise of judicial discretion is implicit in determinations of relevancy and admissibility. Gerhold Concrete Co. v. St. Paul Fire & Marine Ins., 269 Neb. 692, 695 N.W.2d 665 (2005).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under section 27-401 and this section, the trial court's decision will not be reversed absent an abuse of discretion. Snyder v. Case and EMCASCO Ins. Co., 259 Neb. 621, 611 N.W.2d 409 (2000).

It is within the discretion of the trial court to determine relevancy and admissibility of evidence of other wrongs or acts under this section and subsection (2) of section 27-404. State v. McManus, 257 Neb. 1, 594 N.W.2d 623 (1999).

Because the exercise of judicial discretion is implicit in determinations of relevancy and admissibility under section 27-401 and this section, the trial court's decision will not be reversed absent an abuse of discretion. Seeber v. Howlette, 255 Neb. 561, 586 N.W.2d 445 (1998).

For purposes of applying this section, probative value is a relative concept which involves a measurement of the degree to which the evidence persuades the trier of fact that the particular fact exists and the distance of the particular fact from the issues of the case. Seeber v. Howlette, 255 Neb. 561, 586 N.W.2d 445 (1998).

Judicial discretion is a factor involved in admissibility of evidence under this section and section 27-402. State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

For the purpose of this section, probative value is a relative concept. The probative value of a piece of evidence involves a measurement of the degree to which the evidence persuades the trier of fact that the particular fact exists and the distance of the particular fact from the issues of the case. State v. Williams, 247 Neb. 878, 530 N.W.2d 904 (1995).

If evidence of a prior conviction is relevant to establish elements of another crime, and if the probative value of the evidence is not substantially outweighed by the danger of unfair prejudice, the State may prove a prior conviction in any permissible manner. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994).

The mere mention of the word "polygraph," when the jury is informed that no such test was given, is not, by itself, sufficiently misleading or confusing that otherwise relevant evidence must be excluded. State v. Walker, 242 Neb. 99, 493 N.W.2d 329 (1992).

Trial court erred in admitting evidence of defendant's previous conviction for similar offense in trial for first degree sexual assault, requiring judgment to be reversed and cause remanded for new trial. State v. Welch, 241 Neb. 699, 490 N.W.2d 216 (1992).

The trial judge has broad discretion in determining the admissibility of evidence under this section, because he or she is in the best position to assess the impact and effect of evidence based upon what he or she perceives from the live proceedings of a trial, while an appellate court can only receive a cold record. State v. Dixon, 240 Neb. 454, 482 N.W.2d 573 (1992).

It is the duty of a trial court to expedite the trial as much as is possible without infringing upon the rights of the parties to a complete and orderly examination of all the facts and circumstances connected with the case. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

In order to preserve an objection to the admission of evidence, an objection must be made at the time the evidence is offered. State v. Blair, 227 Neb. 742, 419 N.W.2d 868 (1988).

Probative value is a relative concept and involves a measurement of the degree to which the evidence persuades the trier of fact that a particular fact exists and the distance of that particular fact from the ultimate issue in the case. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Where the need for impeachment is small or nonexistent and the danger that the prior inconsistent statement will be considered substantively is great, the statement should be excluded. State v. Price, 202 Neb. 308, 275 N.W.2d 82 (1979).

Relevant evidence is to be excluded only if there is danger of unfair prejudice, confusion, misleading the jury, undue delay, waste of time, or needless accumulation of evidence. Herman v. Midland Ag. Service, Inc., 200 Neb. 356, 264 N.W.2d 161 (1978).

Admission of irrelevant evidence is harmless error unless, when with other evidence properly adduced, it affects substantial rights of the adverse party. State v. Rathburn, 195 Neb. 485, 239 N.W.2d 253 (1976).

The exercise of judicial discretion is implicit in determinations of relevancy under section 27-401 and prejudice under this section, and a trial court's decision under these evidentiary rules will not be reversed absent an abuse of discretion. State v. Schmidt, 16 Neb. App. 741, 750 N.W.2d 390 (2008); State v. Kuhl, 16 Neb. App. 127, 741 N.W.2d 701 (2007).

For purposes of applying this section, probative value is a relative concept which involves a measurement of the degree to which the evidence persuades the trier of fact that the particular fact exists and the distance of the particular fact from the issues of the case. Wagner v. Union Pacific RR. Co., 11 Neb. App. 1, 642 N.W.2d 821 (2002).

A trial court is justified in taking an active role in enforcing this section in summary proceedings such as for protection orders. Zuco v. Tucker, 9 Neb. App. 155, 609 N.W.2d 59 (2000).



27-404 - Rule 404. Character evidence; not admissible to prove conduct; exceptions; evidence of other crimes, wrongs, or acts; standard of proof; sexual assault; provisions applicable.

27-404. Rule 404. Character evidence; not admissible to prove conduct; exceptions; evidence of other crimes, wrongs, or acts; standard of proof; sexual assault; provisions applicable.

(1) Evidence of a person's character or a trait of his or her character is not admissible for the purpose of proving that he or she acted in conformity therewith on a particular occasion, except:

(a) Evidence of a pertinent trait of his or her character offered by an accused, or by the prosecution to rebut the same;

(b) Evidence of a pertinent trait of character of the victim of the crime offered by an accused or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor. In a sexual assault case, reputation, opinion, or other evidence of past sexual behavior of the victim is governed by section 27-412; or

(c) Evidence of the character of a witness as provided in sections 27-607 to 27-609.

(2) Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he or she acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

(3) When such evidence is admissible pursuant to this section, in criminal cases evidence of other crimes, wrongs, or acts of the accused may be offered in evidence by the prosecution if the prosecution proves to the court by clear and convincing evidence that the accused committed the crime, wrong, or act. Such proof shall first be made outside the presence of any jury.

(4) Regarding the admissibility in a civil or criminal action of evidence of a person's commission of another offense or offenses of sexual assault under sections 28-319 to 28-322.04, see sections 27-413 to 27-415.

1. Character evidence

2. Prior bad act evidence

3. Probative value determination

4. Effect of remoteness

5. Miscellaneous

1. Character evidence

Although subsection (1)(a) of this section allows the accused to offer evidence of a pertinent trait of his or her character and allows the prosecution to rebut that evidence, section 27-405 limits the manner in which the evidence may be admitted. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

Subsections (a) and (b) of this section are mutually exclusive. When an accused couples a claim of self-defense with evidence that the victim was the first aggressor, the accused does not interject the issue of the accused's character. State v. Jackson, 258 Neb. 24, 601 N.W.2d 741 (1999).

Under subsection (1)(a) of this section, evidence of the character trait of honesty is admissible in a prosecution for bribery and conspiracy to commit bribery. State v. Vogel, 247 Neb. 209, 526 N.W.2d 80 (1995).

Where a defendant claims that the act of killing a victim was the result of a violent and overriding reaction to a homosexual approach by the victim, evidence of the victim's prior similar homosexual activities may be admissible under certain circumstances as corroborative of the defendant's claim that there was a lack of deliberation or premeditated malice on his or her part necessary to convict of first degree murder. State v. Escamilla, 245 Neb. 13, 511 N.W.2d 58 (1994).

Evidence of a murder victim's homosexuality may be admissible as corroborative of a defendant's claim of self-defense from a homosexual assault, provided such evidence as tendered is probative of that defense. State v. Lowe, 244 Neb. 173, 505 N.W.2d 662 (1993).

The trial court did not err in admitting evidence implying a romantic relationship between defendant and the female host of a party at which defendant broke the jaw of another man to rebut defendant's claimed motive of self-defense. State v. Stueben, 240 Neb. 170, 481 N.W.2d 178 (1992).

Subsection (1)(b) of this section allows the accused in a criminal case to offer evidence of a pertinent trait of character of the victim of the crime for the purpose of proving the victim acted in conformity therewith on a particular occasion. State v. Lewchuk, 4 Neb. App. 165, 539 N.W.2d 847 (1995).

2. Prior bad act evidence

Evidence of prior crimes was not so similar, unusual, or distinctive so as to support its independent relevance on the issue of identity and was inadmissible. State v. Glazebrook, 282 Neb. 412, 803 N.W.2d 767 (2011).

Pursuant to subsection (2) of this section, where there are an overwhelming number of significant similarities between the other crime and the charged offense or offenses, the evidence of the other crime may be admitted, and any dissimilarities merely go to the weight of the evidence. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

Subsection (2) of this section prohibits the admissibility of relevant evidence for the purpose of proving the character of a person in order to show that he or she acted in conformity therewith; or, stated another way, the rule prohibits the admission of other bad acts evidence for the purpose of demonstrating a person's propensity to act in a certain manner. State v. Ellis, 281 Neb. 571, 799 N.W.2d 267 (2011).

Bad acts that form the factual setting of the crime in issue or that form an integral part of the crime charged are not subject to this section. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

Evidence of a plaintiff's prior bad acts may be admitted, pursuant to subsection (2) of this section, where it rebuts the plaintiff's evidence of damages. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Evidence of prior bad acts which is relevant for any purpose other than to show the actor's propensity is admissible under subsection (2) of this section. Evidence that is offered for a proper purpose is often referred to as having "special" or "independent relevance," which means its relevance does not depend on its tendency to show propensity. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Bad acts that form the factual setting of the crime in issue or that form an integral part of the crime charged are not covered under subsection (2) of this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Where evidence of other crimes is so blended or connected with the ones on trial so that proof of one incidentally involves the others, or explains the circumstances, or tends logically to prove any element of the crime charged, it is admissible as an integral part of the immediate context of the crime charged. When the other crimes evidence is so integrated, it is not extrinsic and therefore not governed by this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Bad acts that form the factual setting of the crime in issue or that form an integral part of the crime charged are not part of the coverage under Neb. Evid. R. 404(2), subsection (2) of this section. State v. Wisinski, 268 Neb. 778, 688 N.W.2d 586 (2004).

This section specifically prohibits the admission of other bad acts evidence for the purpose of demonstrating a person's propensity to act in a certain manner. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

Pursuant to subsection (2) of this section, evidence admitted did not constitute Neb. Evid. R. 404 evidence of prior bad acts. The evidence introduced was part of the factual setting of the crime. State v. Aguilar, 264 Neb. 899, 652 N.W.2d 894 (2002).

Where uncharged misconduct is not evidence of prior bad acts, this section does not apply. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

The defendant's statements to neighbors and coworkers prior to the murder that he wanted to hurt or kill the victim do not constitute prior bad act evidence. State v. Canbaz, 259 Neb. 583, 611 N.W.2d 395 (2000).

Pursuant to subsection (2) of this section, this is a rule of inclusion rather than exclusion. Pursuant to subsection (2) of this section, the evidence of other crimes need not be identical to the act charged to be admissible. State v. Freeman, 253 Neb. 385, 571 N.W.2d 276 (1997).

The mere fact a criminal defendant has been charged with previous crimes is not legal evidence of other crimes, wrongs, or acts, let alone clear and convincing evidence that the accused committed the alleged crimes, wrongs, or acts. State v. McBride, 250 Neb. 636, 550 N.W.2d 659 (1996).

Subsection (2) of this section is an inclusionary rule permitting the use of relevant, specific acts for all purposes except to prove character of a person in order to show that such person acted in conformity with character. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994); State v. Kenny, 224 Neb. 638, 399 N.W.2d 821 (1987); State v. Robb, 224 Neb. 14, 395 N.W.2d 534 (1986); State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985); State v. Craig, 219 Neb. 70, 361 N.W.2d 206 (1985).

Subsection (2) of this section is an inclusionary rule permitting the use of relevant other crimes, wrongs, or acts for all purposes except to prove character of a person in order to show that such a person acted in conformity with that character; it may be admitted where the evidence is so related in time, place, and circumstances to the offense charged as to have substantial probative value in determining the accused's guilt of the offense in question. State v. White, 244 Neb. 577, 508 N.W.2d 554 (1993); State v. Kern, 224 Neb. 177, 397 N.W.2d 23 (1986).

Under subsection (2) of this section, the acts of a third person are irrelevant and inadmissible for proof of motive or intent of an actor. The "other crimes, wrongs, or acts" must be those of the accused. State v. Thompson, 244 Neb. 375, 507 N.W.2d 253 (1993).

In prosecution for incest, testimony of both the victim and her brother was relevant and material to prove opportunity, intent, preparation, plan, knowledge, identity, and absence of mistake, all legitimate purposes for admitting testimony of prior bad acts. State v. Martin, 242 Neb. 116, 493 N.W.2d 191 (1992).

Subsection (2) of this section is an inclusionary rule permitting the use of uncharged misconduct evidence if the evidence is relevant for any purpose other than to show a defendant's propensity or disposition to commit the crime charged. State v. Hernandez, 242 Neb. 78, 493 N.W.2d 181 (1992).

It is firmly established that subsection (2) of this section is a rule of inclusion which permits the use of relevant other crimes, wrongs, or acts for all purposes except to prove the character of a person in order to show that such person acted in conformity with that character. State v. Styskal, 242 Neb. 26, 495 N.W.2d 313 (1992); State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Subsection (2) of this section permits evidence of other crimes, wrongs, or acts if such is relevant for a purpose other than to show a defendant's propensity or disposition to commit the crime charged. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992); State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990); State v. Methe, 228 Neb. 468, 422 N.W.2d 803 (1988).

Evidence of other crimes is not admissible unless there is sufficient evidence that the crimes were actually committed and that defendant committed them to warrant submission to a jury if the other crimes had been charged. State v. Timmerman, 240 Neb. 74, 480 N.W.2d 411 (1992).

Under subsection (2) of this section, prior transactions involving defendant's acceptance of stolen property in exchange for drugs are relevant and admissible to establish defendant's knowledge that the property which is the subject of the prosecution is, in fact, stolen. State v. Messersmith, 238 Neb. 924, 473 N.W.2d 83 (1991).

In prosecution for first degree sexual assault of defendant's infant granddaughter, evidence of similar sexual conduct with stepdaughter 27 years earlier under extremely similar circumstances held admissible to show absence of mistake or accident. State v. Stephens, 237 Neb. 551, 466 N.W.2d 781 (1991).

Subsection (2) of this section allows the admission of evidence of other crimes, wrongs, or acts for the purpose of establishing identity or a particular method of operation. State v. Evans, 235 Neb. 575, 456 N.W.2d 739 (1990).

Under subsection (2) of this section, evidence of other criminal acts which involve or explain the circumstances of the crime charged, or are integral parts of an overall occurrence, may be admissible. It is competent for the prosecution to put in evidence all relevant facts and circumstances which tend to establish any of the constituent elements of the crime with which the accused is charged, even though such facts and circumstances may prove or tend to prove that the defendant committed other crimes. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

It is well established that subsection (2) of this section is an inclusionary rule permitting the use of relevant evidence of other crimes, wrongs, or acts for purposes other than to prove the character of a person in order to show that such person acted in conformity with that character. Thus, this section permits evidence of other crimes, wrongs, or acts if such is relevant for a purpose other than to show defendant's propensity or disposition to commit the crime charged. State v. Donhauser, 231 Neb. 114, 435 N.W.2d 186 (1989); State v. Stewart, 219 Neb. 347, 363 N.W.2d 368 (1985).

Evidence of prior bad acts is an attempt to show character contrary to subsection (1) of this section. State v. Lenz, 227 Neb. 692, 419 N.W.2d 670 (1988).

Subsection (2) of this section is an inclusionary rule of evidence permitting the use of relevant other crimes, wrongs, or acts for the purposes enumerated. Evidence of prior uncharged sexual assault was admissible to show location, scheme, plan, and motive. State v. Nesbitt, 226 Neb. 32, 409 N.W.2d 314 (1987).

This section is an inclusionary rule which permits the use of relevant other crimes, wrongs, or acts if such is relevant for any purpose other than to show defendant's propensity or disposition to commit the crime charged. Certain tape-recorded statements were admissible to show why witness failed to promptly report her accusations against the defendant. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Under this section, a defendant's attempted intimidation or intimidation of a State's informant or witness is relevant evidence concerning the defendant's conscious guilt that a crime has been committed, and is a circumstance from which an inference may be drawn that the defendant is guilty of the crime charged. State v. Clancy, 224 Neb. 492, 398 N.W.2d 710 (1987).

The admissibility of evidence of other crimes lies largely within the discretion of the trial court. State v. Baker, 218 Neb. 207, 352 N.W.2d 894 (1984).

Evidence that the defendant was previously involved in a marijuana harvesting scheme is not admissible to prove a later, unconnected, possession charge. State v. Coca, 216 Neb. 76, 341 N.W.2d 606 (1983).

Past patterns of behavior are admissible in cases involving termination of parental rights, when relevant to motive, opportunity, intent, preparation, plan, knowledge, and absence of mistake or accident. In re Interest of Hollenbeck, 212 Neb. 253, 322 N.W.2d 635 (1982).

In trial on charges of assault where knife was used in assault, evidence that defendant had earlier the same day struck someone with his fists was not admissible under this section since it did not tend to prove intent, motive, opportunity, preparation, plan, knowledge, identity, or absence of mistake or accident as to assault with knife. State v. Stewart, 209 Neb. 719, 310 N.W.2d 706 (1981).

Evidence of prior shotgun assault of intended victim's family clearly admissible under this section. State v. Harper, 208 Neb. 568, 304 N.W.2d 663 (1981).

Evidence of prior criminal acts was admissible to explain the circumstances of the crime charged, to explain the failure of the victim to make a prompt complaint, and to show a continuous pattern of sexual conduct by the defendant toward both his sons. State v. Hitt, 207 Neb. 746, 301 N.W.2d 96 (1981).

Evidence of prior similar offenses properly received in a nonjury child abuse action where an element of the crime involved motive and criminal intent. State v. Morosin, 200 Neb. 62, 262 N.W.2d 194 (1978).

Evidence of bank account shortages admissible to prove intent in forgery conviction. State v. Metzger, 199 Neb. 186, 256 N.W.2d 691 (1977).

Insufficient funds checks evidencing crimes other than one defendant charged with were admissible to show guilty knowledge and course of conduct. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).

Evidence of defendant's prior conviction held admissible to confirm identity, motive, and method of operation. State v. Moore, 197 Neb. 294, 249 N.W.2d 200 (1976).

Evidence of other bad acts falls into two categories under subsection (2) of this section, according to the basis of the relevance of the acts: (1) evidence which is relevant only to show propensity, which is not admissible, and (2) otherwise relevant (nonpropensity) evidence, which is admissible. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

Evidence of other crimes which is relevant for any purpose other than to show the actor's propensity is admissible under subsection (2) of this section. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

Subsection (2) of this section prohibits the admission of evidence of other bad acts for the purpose of demonstrating a person's propensity to act in a certain manner. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

The admissibility of evidence under subsection (2) of this section must be determined upon the facts of each case and is within the discretion of the trial court. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

Pursuant to subsection (2) of this section, an absolute identity in every detail is not required for evidence of other bad acts to be admissible under this section for the proper purpose of establishing identity, and the question is whether the acts are so similar, unusual, and distinctive that it could reasonably be found that they bear the same signature. State v. Bockman, 11 Neb. App. 273, 648 N.W.2d 786 (2002).

Prior conduct which is inextricably intertwined with the charged crime is not considered extrinsic evidence of other crimes or bad acts and is not rendered inadmissable by this section. State v. Powers, 10 Neb. App. 256, 634 N.W.2d 1 (2001).

Pursuant to subsection (2) of this section, proof of a signature of a crime from other bad acts is a proper purpose. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

In a defendant's trial for sexual assault of a minor, evidence of the defendant's physical violence against the family was admissible under subsection (2) of this section because the evidence explained why the victim failed to report the defendant's abuse. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

Pursuant to subsection (2) of this section, identity means a particular method of operation or little more than the logical conclusion which flows from other crimes evidence advanced in proof of plan, design, scheme, or modus operandi. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).

The Nebraska Evidence Rules apply at a hearing conducted pursuant to subsection (3) of this section, and a criminal defendant is entitled to a full evidentiary hearing on the admissibility of prior bad acts evidence under subsection (3) of this section. State v. Wilson, 5 Neb. App. 125, 556 N.W.2d 643 (1996).

Pursuant to subsection (2) of this section, an accused may offer evidence of prior crimes, wrongs, or acts of a third party for a purpose other than proving the propensity of the person to commit the crime charged. State v. Gardner, 1 Neb. App. 450, 498 N.W.2d 605 (1993).

Under subsection (2) of this section, evidence regarding defendant's past drug dealings with informant was admissible to show knowledge and intent of defendant to commit the crime charged. State v. Benitez, 1 Neb. App. 310, 493 N.W.2d 353 (1992).

3. Probative value determination

Pursuant to subsection (2) of this section, the probative value of evidence of a prior shooting by the defendant was substantially outweighed by its prejudice when the shooting was an isolated act occurring 29 days before the present alleged crime and a jury acquitted the defendant of committing the shooting. State v. Kirksey, 254 Neb. 162, 575 N.W.2d 377 (1998).

Pursuant to subsection (2) of this section, evidence of other crimes, wrongs, or acts may be admitted where the evidence is so related in time, place, and circumstances to the offense charged as to have substantial probative value in determining the accused's guilt of the offense in question. State v. Buechler, 253 Neb. 727, 572 N.W.2d 65 (1998).

If evidence of a prior conviction is relevant to establish elements of another crime, and if the probative value of the evidence is not substantially outweighed by the danger of unfair prejudice, the State may prove a prior conviction in any permissible manner. Subsection (2) of this section is subject to the overriding protection of section 27-403. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994).

In reviewing the admission of prior acts, the reviewing court should consider the relevance of the evidence, the purpose for its introduction, and the probative value balanced against its potential for unfair prejudice. State v. Farrell, 242 Neb. 877, 497 N.W.2d 17 (1993).

Where a police officer testified to an informant's drug purchase from a third party who went to defendant's home prior to completion of the transaction, the potential for unfair prejudice outweighs its probative value. However, the erroneously admitted evidence was cumulative and harmless beyond a reasonable doubt where there was other properly admitted evidence showing intent to deliver cocaine in accord with the circumstantial evidence of past delivery. State v. Hernandez, 242 Neb. 78, 493 N.W.2d 181 (1992).

Evidence admissible under subsection (2) of this section is limited by section 27-403, which provides for the exclusion of relevant evidence if its probative value is substantially outweighed by the danger of, among other things, unfair prejudice. For purposes of subsection (2) of this section, it is sufficient that the evidence be of similar involvement reasonably related to the charged conduct and be presented in a manner in which prejudice does not outweigh its probative value. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Under subsection (2) of this section, evidence of prior acts is admissible if relevant unless it is unfairly prejudicial in the sense that it tends to make the conviction of the defendant more probable for an incorrect reason. State v. Christian, 237 Neb. 294, 465 N.W.2d 756 (1991).

In reviewing the actions of a trial court in admitting evidence of other crimes under subsection (2) of this section to determine if there was unfair prejudice in the admission of the evidence, an appellate court considers (1) whether the evidence was relevant, (2) whether the evidence had a proper purpose, (3) whether the probative value of the evidence outweighed its potential for unfair prejudice, and (4) whether the trial court, if requested, instructed the jury to consider the evidence only for the purpose for which it was admitted. State v. Yager, 236 Neb. 481, 461 N.W.2d 741 (1990); State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990); State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989); State v. Doremus, 2 Neb. App. 784, 514 N.W.2d 649 (1994).

Under subsection (2) of this section, evidence of other crimes, wrongs, or acts may be admitted where the evidence is so related in time, place, and circumstances to the offense charged as to have substantial probative value in determining the accused's guilt of the offense in question. State v. Ruyle, 234 Neb. 760, 452 N.W.2d 734 (1990).

This section is subject to the overriding protections of section 27-403. Trial court in first degree murder case did not err in receiving testimony about a prior robbery in which the defendant was involved because it established a motive and also because its probative value outweighed the danger of unfair prejudice. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Subsection (2) of this section is subject to the overriding protection of section 27-403 which states that evidence of other acts must be excluded if, among other things, the probative value of the evidence of other acts is substantially outweighed by the danger of unfair prejudice to the defendant. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).

4. Effect of remoteness

Pursuant to subsection (2) of this section, while remoteness in time may weaken the value of prior bad acts evidence, such remoteness does not, in and of itself, necessarily justify exclusion of that evidence. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

The question of remoteness in time for the purposes of subsection (2) of this section is a matter within the discretion of the trial court. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992); State v. Keithley, 218 Neb. 707, 358 N.W.2d 761 (1984).

The question of whether evidence of other conduct otherwise admissible under the provisions of subsection (2) of this section is too remote in time is largely within the discretion of the trial court. While remoteness in time may weaken the value of the evidence, such remoteness does not, in and of itself, necessarily justify exclusion of the evidence. Remoteness, or the temporal span between a prior crime, wrong, or other act offered as evidence, goes to the weight to be given to such evidence and does not render the evidence of the other crime, wrong, or act irrelevant and inadmissible. State v. Yager, 236 Neb. 481, 461 N.W.2d 741 (1990); State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989); State v. Rincker, 228 Neb. 522, 423 N.W.2d 434 (1988).

The admissibility of evidence concerning other conduct under subsection (2) of this section must be determined upon the facts of each case; no exact limitation of time can be fixed as to when other conduct tending to prove intent to commit the offense charged is remote. State v. Rincker, 228 Neb. 522, 423 N.W.2d 434 (1988).

5. Miscellaneous

Evidence can be properly admitted to explain the victim's failure to make a prompt complaint. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

The term "pertinent" as used within the context of subsection (1)(b) of this section is synonymous with the term "relevant" as used in section 27-401. State v. Floyd, 277 Neb. 502, 763 N.W.2d 91 (2009).

Whether subsection (2) of this section or section 27-608(2) applies to the admissibility of other-acts evidence depends on the purpose for which the proponent introduced the other-acts evidence. Subsection (2) of this section applies when extrinsic evidence is offered as relevant to a material issue in the case. Section 27-608(2) applies when extrinsic evidence is offered to impeach a witness, to show the character of the witness for untruthfulness—in other words, where the only theory of relevance is impeachment by prior misconduct. So, because section 27-608(2) affects only evidence of prior instances of conduct when properly relevant solely for the purpose of attacking or supporting a witness' credibility, it in no way affects the admission of evidence of such prior acts for other purposes under subsection (2) of this section. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

In a prosecution for child abuse, evidence of previous abuse of a child is admissible to show absence of accident only if the state shows by a preponderance of the evidence that there is a connection between the defendant and the child's injuries. State v. Kuehn, 273 Neb. 219, 728 N.W.2d 589 (2007).

In a murder trial, evidence of the defendant's returning from a city and of a vehicle the defendant drove being burned in a field in that city was intrinsic to the crimes for which he was charged. Accordingly, the trial court did not err in admitting this evidence without first conducting a hearing pursuant to this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Intent was not a fact of consequence and therefore cannot provide a basis for independent relevance of the other crimes evidence. Opportunity was not a fact of consequence and therefore cannot provide a basis for independent relevance of the other crimes evidence. No logical reason was articulated as to why motive was a fact of consequence, and therefore, motive cannot provide a basis for independent relevance of the other crimes evidence. While identity was a fact of consequence, evidence of identity lacked probative value and thus could not be admitted for a proper purpose. State v. Sanchez, 257 Neb. 291, 597 N.W.2d 361 (1999).

Pursuant to subsection (2) of this section, the admissibility of other crimes evidence must be determined upon the facts of each case and is within the discretion of the trial court. Clear and convincing evidence that the accused committed the crime is presented when there is sufficient evidence to warrant submission to a trier of fact if the accused had been charged with the crimes. Subsection (2) of this section considers whether the (1) evidence was relevant for some purpose other than to prove the character of a person to show that he or she acted in conformity therewith, (2) probative value of the evidence is substantially outweighed by its potential for unfair prejudice, and (3) trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. Henceforth, the proponent of evidence offered pursuant to subsection (2) of this section shall, upon objection to its admissibility, be required to state on the record the specific purpose or purposes for which the evidence is being offered and that the trial court shall similarly state the purpose or purposes for which such evidence is received. A limiting instruction given upon receipt of prior bad acts evidence shall state the purpose or purposes for which such evidence was received. State v. Sanchez, 257 Neb. 291, 597 N.W.2d 361 (1999).

Pursuant to subsection (3) of this section, because it was the victim's report, not the occurrence or nonoccurrence of the claimed events which provided the motive, a separate rule 404(3) hearing had no application. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

Evidence admissible under subsection (2) of this section may be excluded under section 27-403 if its probative value is substantially outweighed by other considerations. This section is a rule of inclusion, rather than exclusion, and permits the use of relevant bad acts for all purposes except to prove the character of a person to show that the person acted in conformity with that character. The admission of evidence of other acts under subsection (2) of this section is reviewed by considering whether the evidence was relevant, whether the evidence had a purpose, whether the probative value of the evidence outweighed its potential for unfair prejudice, and whether the trial court, if requested, instructed the jury to consider the evidence only for the purpose for which it was admitted. State v. Carter, 246 Neb. 953, 524 N.W.2d 763 (1994).

The purposes set forth in subsection (2) of this section are illustrative only and not intended to be exhaustive or mutually exclusive. State v. Perrigo, 244 Neb. 990, 510 N.W.2d 304 (1994).

In prosecution for possession of cocaine and methamphetamine, evidence as to whether defendant had ever used cocaine is improper. State v. Friend, 230 Neb. 765, 433 N.W.2d 512 (1988).

In order to preserve an objection to the admission of evidence under subsection (2) of this section, an objection must be made at the time the evidence is offered. State v. Blair, 227 Neb. 742, 419 N.W.2d 868 (1988).

Evidence of conviction of a crime is, in some respects, more limited than under former section, but is not restricted to felonies as such. State v. Lang, 197 Neb. 47, 246 N.W.2d 608 (1976).

An appellate court's analysis under subsection (2) of this section considers (1) whether the evidence was relevant for some purpose other than to prove the character of a person to show that he or she acted in conformity therewith, (2) whether the probative value of the evidence is substantially outweighed by its potential for unfair prejudice, and (3) whether the trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. State v. Sutton, 16 Neb. App. 185, 741 N.W.2d 713 (2007).

A trial court is under no obligation to make express findings in rulings pursuant to this section. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

This section does not prohibit the mention of prior convictions. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

To determine if there was unfair prejudice in admitting evidence of other crimes under this section, an appellate court considers (1) whether the evidence was relevant, (2) whether the evidence had a proper purpose, (3) whether the probative value of the evidence outweighed its potential for unfair prejudice, and (4) whether the trial court, if requested, instructed the jury to consider the evidence only for the purpose for which it was admitted. State v. Dreimanis, 8 Neb. App. 362, 593 N.W.2d 750 (1999).

An appellate court reviews the admission of other acts under subsection (2) of this section by considering (1) whether the evidence was relevant, (2) whether the evidence had a proper purpose, (3) whether the probative value of the evidence outweighed its potential for unfair prejudice, and (4) whether the trial court, if requested, instructed the jury to consider the evidence only for the limited purpose for which it was admitted. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).

Subsection (2) of this section is a rule of inclusion, rather than exclusion, and it permits the use of evidence of prior activity except to prove the character of a person in order to show that the person acted in conformity with that character. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).



27-405 - Rule 405. Method of proving character; reputation or opinion; specific instances of conduct.

27-405. Rule 405. Method of proving character; reputation or opinion; specific instances of conduct.

(1) In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross-examination, inquiry is allowable into relevant specific instances of conduct.

(2) In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may also be made of specific instances of his conduct.

Although subsection (1)(a) of section 27-404 allows the accused to offer evidence of a pertinent trait of his or her character and allows the prosecution to rebut that evidence, this section limits the manner in which the evidence may be admitted. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

This section limits the defendant's evidence of character to evidence of opinion or reputation. But even when a defendant improperly offers specific instances of his or her good conduct, the prosecution may not counter by offering evidence of specific instances of bad conduct. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

Under this section, the prosecution's rebuttal witnesses may testify only to reputation or opinion. The witnesses may not be used to prove that specific instances of conduct occurred. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

When character is not an element of the crime or a defense, this section dictates that the only inquiry that can be made into specific instances of conduct is through cross-examination of the defendant's character witnesses, and during cross-examination, the prosecutor is limited to an inquiry whether the witness has heard of a given fact, misdeed, or criminal conviction. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

The language of this section changes the prior case law rule, that evidence of a homicide victim's propensity for violence ordinarily is admissible only in the form of reputation testimony, so that when character is an essential element of a charge, claim, or defense, it will also be admissible. State v. Sims, 213 Neb. 708, 331 N.W.2d 255 (1983).

Defendant's character witness was properly cross-examined on specific instances of defendant's prior convictions. State v. Eynon, 197 Neb. 734, 250 N.W.2d 658 (1977).

Under subsection (2) of this section, the accused in a criminal case may offer evidence of specific instances of conduct of the victim of the crime for the purpose of proving the victim was the first aggressor to substantiate the accused's self-defense claim. State v. Lewchuk, 4 Neb. App. 165, 539 N.W.2d 847 (1995).

The type of character evidence admissible under this section and section 27-608 does not include the opinion of an expert witness regarding the truthfulness of another witness based upon purported scientific studies. State v. Maggard, 1 Neb. App. 529, 502 N.W.2d 493 (1993).



27-406 - Rule 406. Habit; routine practice; admissibility; method of proof.

27-406. Rule 406. Habit; routine practice; admissibility; method of proof.

(1) Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

(2) Habit or routine practice may be proved by testimony in the form of an opinion or by specific instances of conduct sufficient in number to warrant a finding that the habit existed or that the practice was routine.

Evidence was insufficient to show a routine or habit within the meaning of this section, because a single incident did not establish a routine, and the relevance of the evidence depended on the claim that the actor engaged in a deliberate volitional act, not a habit. State v. Edwards, 278 Neb. 55, 767 N.W.2d 784 (2009).

Admissibility of habit evidence depends on the trial judge's evaluation of the particular facts and is thus reviewed for an abuse of discretion. Borley Storage & Transfer Co. v. Whitted, 271 Neb. 84, 710 N.W.2d 71 (2006).

The precise contours of how frequently and consistently a behavior must occur to rise to the level of habit cannot be easily defined or formulated, and as with other areas of relevancy, admissibility depends on the judge's evaluation of the particular facts of the case. The exercise of judicial discretion is implicit in determinations of relevancy and admissibility under this section, and as a result, the trial court's decision will not be reversed absent an abuse of discretion. Under this section, the trial court determines whether the predicate evidence necessary to prove conduct by habit has been introduced. Habit may be shown by opinion or specific instances of conduct. It is within the trial court's discretion to determine if there is sufficient foundation for a witness to give his or her opinion about an issue in question. Habit evidence is relevant because such evidence makes it more probable that the person acted in a manner consistent with that habit. Hoffart v. Hodge, 9 Neb. App. 161, 609 N.W.2d 397 (2000).



27-407 - Rule 407. Subsequent remedial measures.

27-407. Rule 407. Subsequent remedial measures.

When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This rule does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment. Negligence or culpable conduct, as used in this rule, shall include, but not be limited to, the manufacture or sale of a defective product.

The determination of feasibility includes a consideration of whether an action would have been effective and practical. McDermott v. Platte Cty. Ag. Socy., 245 Neb. 698, 515 N.W.2d 121 (1994).

This section does not require exclusion of evidence concerning subsequent repairs, alterations, or precautions, when such evidence is offered for the purpose of impeachment affecting credibility of the witness impeached. Rahmig v. Mosley Machinery Co., 226 Neb. 423, 412 N.W.2d 56 (1987).

Evidence of subsequent acts is admissible on the issue of feasibility of precautionary measures, if controverted. In this case, testimony to the effect that erection of snow fences would not have been a feasible precautionary measure could properly be rebutted by evidence that, subsequent to the incident giving rise to this action, snow fences were erected. Kurz v. Dinklage Feed Yard, Inc., 205 Neb. 125, 286 N.W.2d 257 (1979).

"Feasibility" as used in this section includes effectiveness and practicality as well as possibility. Kurz v. Dinklage Feed Yard, Inc., 205 Neb. 125, 286 N.W.2d 257 (1979).



27-408 - Rule 408. Compromise and offers to compromise.

27-408. Rule 408. Compromise and offers to compromise.

Evidence of (1) furnishing or offering or promising to furnish, or (2) accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or statements made in compromise negotiations is likewise not admissible. This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations. This rule also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution.

A notice of acquisition sent to a landowner prior to beginning condemnation proceedings constitutes a privileged communication during statutorily required negotiations and, thus, may be excluded pursuant to this section. In re Application of SID No. 384 of Douglas County, 259 Neb. 351, 609 N.W.2d 679 (2000).

Although evidence of insurance is admissible for some other purposes under section 27-411, where evidence is directed solely at showing the amount for which a party settled with its insurer and where there is no showing that they had represented the value of the damaged and discarded products to be less than was claimed in the suit or for which it obtained judgment, the evidence is an inadmissible compromise or settlement pursuant to this section. Delicious Foods Co. v. Millard Warehouse, 244 Neb. 449, 507 N.W.2d 631 (1993).

Any relevance to witness' testimony concerning status of her husband's lawsuit and compromise settlement with plaintiff in current suit was outweighed by the danger of unfair prejudice, confusion, or misleading the jury. London v. Stewart, 221 Neb. 265, 376 N.W.2d 553 (1985).

Agreement on less than all issues of a dispute that is being negotiated will normally be treated as an offer to compromise under this section. Pribil v. Koinzan, 11 Neb. App. 199, 647 N.W.2d 110 (2002).



27-409 - Rule 409. Payment of medical and similar expenses.

27-409. Rule 409. Payment of medical and similar expenses.

Evidence of furnishing or offering or promising to pay medical, hospital, or similar expenses occasioned by an injury is not admissible to prove liability for the injury.



27-410 - Rule 410. Guilty plea; nolo contendere; offered plea; withdrawn plea; inadmissible; exceptions.

27-410. Rule 410. Guilty plea; nolo contendere; offered plea; withdrawn plea; inadmissible; exceptions.

Evidence of a plea of guilty, later withdrawn, or a plea of nolo contendere, or of an offer to plead guilty or nolo contendere to the crime charged or any other crime, or of statements made in connection with any of the foregoing pleas or offers, is not admissible in any civil or criminal action, case, or proceeding against the person who made the plea or offer. This rule shall not apply to the introduction of voluntary and reliable statements made in court on the record in connection with any of the foregoing pleas or offers when offered for impeachment purposes or in a subsequent prosecution of the declarant for perjury or false statement.

The evidentiary rule provided in this section, that a withdrawn guilty plea is not admissible in any civil or criminal action or proceeding against the person who made it, does not apply to the sentencing stage of a criminal proceeding. State v. Klappal, 218 Neb. 374, 355 N.W.2d 221 (1984).

Under some circumstances a plea of guilty entered by the defendant in a criminal action may be used against him as an admission in a subsequent action involving the same subject matter; a violation of a statute or ordinance enacted in the interest of public safety, while not negligence per se, is evidence of negligence. Schaefer v. McCreary, 216 Neb. 739, 345 N.W.2d 821 (1984).

The fact of conviction resulting from a nolo contendere plea may be used in a subsequent proceeding. In re Interest of Verle O., 13 Neb. App. 256, 691 N.W.2d 177 (2005).



27-411 - Rule 411. Liability insurance.

27-411. Rule 411. Liability insurance.

Evidence that a person was or was not insured against liability is not admissible upon the issue whether he acted negligently or otherwise wrongfully. This rule does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness.

The remote potential for bias of a witness on the basis of sharing the same insurance carrier as the defendant must be balanced against the prejudicial effect of its admission. Reimer v. Surgical Servs. of the Great Plains, P.C., 258 Neb. 671, 605 N.W.2d 777 (2000).

Although evidence of insurance is admissible for some other purposes under this section, where evidence is directed solely at showing the amount for which a party settled with its insurer and where there is no showing that they had represented the value of the damaged and discarded products to be less than was claimed in the suit or for which it obtained judgment, the evidence is an inadmissible compromise or settlement pursuant to section 27-408. Delicious Foods Co. v. Millard Warehouse, 244 Neb. 449, 507 N.W.2d 631 (1993).

Where the existence of insurance coverage is not relevant to any issue in the case, evidence of such coverage is inadmissible. Kresha v. Kresha, 216 Neb. 377, 344 N.W.2d 906 (1984).

Inadvertent mention of plaintiff's lack of health insurance is not prejudicial error requiring mistrial where it is not shown that jury inferred that plaintiff was incapable of paying expenses. Where indemnification of defendants does not logically follow from the fact that plaintiff lacked health insurance, it cannot be said that defendants were prejudiced. Bailey v. AMISUB, 1 Neb. App. 56, 489 N.W.2d 323 (1992).



27-412 - Sex offense cases; relevance of alleged victim's past sexual behavior or alleged sexual predisposition.

27-412. Sex offense cases; relevance of alleged victim's past sexual behavior or alleged sexual predisposition.

(1) The following evidence is not admissible in any civil or criminal proceeding involving alleged sexual misconduct except as provided in subsections (2) and (3) of this section:

(a) Evidence offered to prove that any victim engaged in other sexual behavior; and

(b) Evidence offered to prove any victim's sexual predisposition.

(2)(a) In a criminal case, the following evidence is admissible, if otherwise admissible under the Nebraska Evidence Rules:

(i) Evidence of specific instances of sexual behavior by the victim offered to prove that a person other than the accused was the source of semen, injury, or other physical evidence;

(ii) Evidence of specific instances of sexual behavior of the victim with respect to the accused offered by the accused to prove consent of the victim if it is first established to the court that such behavior is similar to the behavior involved in the case and tends to establish a pattern of behavior of the victim relevant to the issue of consent; and

(iii) Evidence, the exclusion of which would violate the constitutional rights of the accused.

(b) In a civil case, evidence offered to prove the sexual behavior or sexual predisposition of any victim is admissible if it is otherwise admissible under the Nebraska Evidence Rules and its probative value substantially outweighs the danger of harm to any victim and of unfair prejudice to any party. Evidence of a victim's reputation is admissible only if it has been placed in controversy by the victim.

(3)(a) A party intending to offer evidence under subsection (2) of this section shall:

(i) File a written motion at least fifteen days before trial specifically describing the evidence and stating the purpose for which it is offered unless the court, for good cause, requires a different time for filing or permits filing during trial; and

(ii) Serve the motion on all parties and notify the victim or, when appropriate, the victim's guardian or representative.

(b) Before admitting evidence under this section, the court shall conduct a hearing in camera outside the presence of any jury.



27-413 - Offense of sexual assault, defined.

27-413. Offense of sexual assault, defined.

For purposes of sections 27-414 and 27-415, offense of sexual assault means sexual assault under section 28-319 or 28-320, sexual assault of a child under section 28-319.01 or 28-320.01, sexual assault by use of an electronic communication device under section 28-320.02, sexual abuse of an inmate or parolee under sections 28-322.01 to 28-322.03, and sexual abuse of a protected individual under section 28-322.04.



27-414 - Criminal use; evidence of similar crimes in sexual assault cases.

27-414. Criminal use; evidence of similar crimes in sexual assault cases.

(1) In a criminal case in which the accused is accused of an offense of sexual assault, evidence of the accused's commission of another offense or offenses of sexual assault is admissible if there is clear and convincing evidence otherwise admissible under the Nebraska Evidence Rules that the accused committed the other offense or offenses. If admissible, such evidence may be considered for its bearing on any matter to which it is relevant.

(2) In a case in which the prosecution intends to offer evidence under this section, the prosecuting attorney shall disclose the evidence to the accused, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, at least fifteen days before the scheduled date of trial or at such later time as the court may allow for good cause.

(3) Before admitting evidence of the accused's commission of another offense or offenses of sexual assault under this section, the court shall conduct a hearing outside the presence of any jury. At the hearing, the rules of evidence shall apply and the court shall apply a section 27-403 balancing and admit the evidence unless the risk of prejudice substantially outweighs the probative value of the evidence. In assessing the balancing, the court may consider any relevant factor such as (a) the probability that the other offense occurred, (b) the proximity in time and intervening circumstances of the other offenses, and (c) the similarity of the other acts to the crime charged.

(4) This section shall not be construed to limit the admission or consideration of evidence under any other section of the Nebraska Evidence Rules.



27-415 - Civil case; evidence of crimes in sexual assault cases.

27-415. Civil case; evidence of crimes in sexual assault cases.

(1) In a civil case in which a claim for damages or other relief is predicated on a party's alleged commission of conduct constituting an offense of sexual assault, evidence of that party's commission of another offense or offenses of sexual assault is admissible if there is clear and convincing evidence otherwise admissible under the Nebraska Evidence Rules that the party committed the other offense or offenses. If admissible, such evidence may be considered for its bearing on any matter to which it is relevant.

(2) A party who intends to offer evidence under this section shall disclose the evidence to the party against whom it will be offered, including statements of witnesses or a summary of the substance of any testimony that is expected to be offered, at least fifteen days before the scheduled date of trial or at such later time as the court may allow for good cause.

(3) Before admitting evidence of a party's commission of another offense or offenses of sexual assault under this section, the court shall conduct a hearing outside the presence of any jury. At the hearing, the rules of evidence shall apply and the court shall apply a section 27-403 balancing and admit the evidence unless the risk of prejudice substantially outweighs the probative value of the evidence. In assessing the balancing, the court may consider any relevant factor such as (a) the probability that the other offense occurred, (b) the proximity in time and intervening circumstances of the other offenses, and (c) the similarity of the other acts to the crime charged.

(4) This section shall not be construed to limit the admission or consideration of evidence under any other section of the Nebraska Evidence Rules.



27-501 - Rule 501. Privileges recognized only as provided.

27-501. Rule 501. Privileges recognized only as provided.

Except as otherwise required by the Constitution of the United States or the State of Nebraska or provided by Act of Congress, or the Legislature of the State of Nebraska, by these rules or by other rules adopted by the Supreme Court of Nebraska which are not in conflict with laws governing such matters, no person has the privilege to:

(1) Refuse to be a witness; or

(2) Refuse to disclose any matter; or

(3) Refuse to produce any object or writing; or

(4) Prevent another from being a witness or disclosing any matter or producing any object or writing.

An expert witness retained by one party may be compelled or will be allowed to testify to a matter of opinion upon request of the opposing party. IAFF Local 831 v. City of No. Platte, 215 Neb. 89, 337 N.W.2d 716 (1983).



27-502 - Omitted.

27-502. Omitted.



27-503 - Rule 503. Lawyer-client privilege; definitions; general rule of privilege; who may claim privilege; exceptions to the privilege.

27-503. Rule 503. Lawyer-client privilege; definitions; general rule of privilege; who may claim privilege; exceptions to the privilege.

(1) As used in this rule:

(a) A client is a person, public officer, or corporation, association, or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from him;

(b) A lawyer is a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation;

(c) A representative of the lawyer is one employed to assist the lawyer in the rendition of professional legal services; and

(d) A communication is confidential if not intended to be disclosed to third persons other than those to whom disclosure is in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

(2) A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client (a) between himself or his representative and his lawyer or his lawyer's representative, or (b) between his lawyer and the lawyer's representative, or (c) by him or his lawyer to a lawyer representing another in a matter of common interest, or (d) between representatives of the client or between the client and a representative of the client, or (e) between lawyers representing the client.

(3) The privilege may be claimed by the client, his guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association or other organization, whether or not in existence. The person who was the lawyer at the time of the communication may claim the privilege but only on behalf of the client. His authority to do so is presumed in the absence of evidence to the contrary.

(4) There is no privilege under this rule:

(a) If the services of the lawyer are sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud; or

(b) As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction; or

(c) As to a communication relevant to an issue of breach of duty by the lawyer to his client or by the client to his lawyer; or

(d) As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness; or

(e) As to a communication relevant to a matter of common interest between two or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients.

The party asserting a lawyer-client privilege has impliedly waived it through his or her own affirmative conduct where (1) assertion of the privilege was a result of some affirmative act, such as filing suit, by the asserting party; (2) through this affirmative act, the asserting party put the protected information at issue by making it relevant to the case; and (3) application of the privilege would have denied the opposing party access to information vital to his or her defense. State v. Roeder, 262 Neb. 951, 636 N.W.2d 870 (2001).

If the district court determines a party asserting the attorney-client privilege has made out a prima facie claim, it shall (1) order the alleged protected material produced to the court, (2) order the asserting party to submit an index directing the court to the specific portions of each of the listed documents that allegedly constitute protected material, (3) privately review the material outside the presence of all counsel, (4) make a determination of whether the material is protected, and (5) seal the material for purposes of appellate review. Greenwalt v. Wal-Mart Stores, Inc., 253 Neb. 32, 567 N.W.2d 560 (1997).

In response to a motion to compel production, a party asserting the attorney-client privilege must make out a prima facie claim that the privilege applies by submitting a motion for protective order, in affidavit form, verifying the facts critical to the assertion of the privilege, which must (1) verify that it accurately describes each of the documents in question; (2) list the documents and provide a summary that includes (a) the type of document, (b) the subject matter of the document, (c) the date of the document, (d) the author of the document, and (e) each recipient of the document; and (3) state with specificity, in a nonconclusory manner, how each element of the asserted privilege or doctrine is met, to the extent possible, without revealing the information alleged to be protected. Greenwalt v. Wal-Mart Stores, Inc., 253 Neb. 32, 567 N.W.2d 560 (1997).

A communication concerning the date, time, and place of a scheduled trial is not confidential in nature and is not protected from disclosure by this section. State v. Hawes, 251 Neb. 305, 556 N.W.2d 634 (1996).

A litigant is not permitted to thrust his lack of knowledge into litigation as a foundation or condition necessary to sustain his claim against another while simultaneously retaining the lawyer-client privilege to frustrate proof of knowledge negating the very foundation or condition necessary to prevail on the claim asserted. League v. Vanice, 221 Neb. 34, 374 N.W.2d 849 (1985).

Under the provisions of this section, a communication between a lawyer and a client is not privileged if the services of the lawyer are sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a fraud. Doyle v. Union Ins. Co., 202 Neb. 599, 277 N.W.2d 36 (1979).



27-504 - Rule 504. Physician-patient privilege; professional counselor-client privilege; definitions; general rule of privilege; who may claim privilege; exceptions to the privilege.

27-504. Rule 504. Physician-patient privilege; professional counselor-client privilege; definitions; general rule of privilege; who may claim privilege; exceptions to the privilege.

(1) As used in this rule:

(a) A patient is a person who consults or is examined or interviewed by a physician for purposes of diagnosis or treatment of his or her physical, mental, or emotional condition;

(b) A physician is (i) a person authorized to practice medicine in any state or nation or who is reasonably believed by the patient so to be or (ii) a person licensed as a psychologist under the laws of any state or nation who devotes all or a part of his or her time to the practice of psychology;

(c) A client is a person who consults or is interviewed by a professional counselor for professional counseling as defined in section 38-2118;

(d) A professional counselor is a person certified as a professional counselor pursuant to section 38-2132; and

(e) A communication is confidential if not intended to be disclosed to third persons other than those present to further the interest of (i) the patient in the consultation, examination, or interview, persons reasonably necessary for the transmission of the communication, or persons who are participating in the diagnosis and treatment under the direction of the physician, including members of the patient's family, or (ii) the client participating in professional counseling by a professional counselor.

(2)(a) A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purposes of diagnosis or treatment of his or her physical, mental, or emotional condition among himself or herself, his or her physician, or persons who are participating in the diagnosis or treatment under the direction of the physician, including members of the patient's family.

(b) A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made during counseling between himself or herself, his or her professional counselor, or persons who are participating in the counseling under the direction of the professional counselor, including members of the client's family.

(3) The privilege may be claimed by the patient or client, by his or her guardian or conservator, or by the personal representative of a deceased patient or client. The person who was the physician or professional counselor may claim the privilege but only on behalf of the patient or client. His or her authority so to do is presumed in the absence of evidence to the contrary.

(4)(a) There is no privilege under this rule for communications relevant to an issue in proceedings to hospitalize the patient for physical, mental, or emotional illness if the physician, in the course of diagnosis or treatment, has determined that the patient is in need of hospitalization or if a professional counselor deems it necessary to refer a client to determine if there is need for hospitalization.

(b) If the judge orders an examination of the physical, mental, or emotional condition of the patient, communications made in the course thereof are not privileged under this rule with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

(c) There is no privilege under this rule as to communications relevant to an issue of the physical, mental, or emotional condition of the patient in any proceeding in which he or she relies upon the condition as an element of his or her claim or defense or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of his or her claim or defense.

(d) There is no privilege under this rule in any judicial proceedings under the Nebraska Juvenile Code regarding injuries to children, incompetents, or disabled persons or in any criminal prosecution involving injury to any such person or the willful failure to report any such injuries.

(e) There is no privilege under this rule in any judicial proceeding regarding unlawfully obtaining or attempting to obtain (i) a controlled substance, (ii) a written or oral prescription for a controlled substance, or (iii) the administration of a controlled substance from a practitioner. For purposes of this subdivision, the definitions found in section 28-401 shall apply.

Under subsection (4)(c) of this section, when plaintiff files a personal injury claim, he waives the physician-patient privilege as to all the information concerning the health and medical history relevant to the matters which plaintiff has put at issue. Vredeveld v. Clark, 244 Neb. 46, 504 N.W.2d 292 (1993).

A party attempting to exclude evidence on the basis of the physician-patient privilege has the burden of proving that the information obtained by the physician falls within the strict ambit of that rule of evidence. To be privileged, information obtained during the existence of a physician-patient relationship must be necessary for the physician to properly discharge his duties. A patient's privilege to prevent any other person from disclosing confidential communications extends only to communications made for the purposes of diagnosis or treatment of his physical, mental, or emotional condition. State v. Irish, 223 Neb. 578, 391 N.W.2d 137 (1986).

When mental condition is in issue, the physician-patient privilege is waived. Clark v. Clark, 220 Neb. 771, 371 N.W.2d 749 (1985).

Under the terms of this provision, when the mental condition of a parent is in issue, evidence from the parent's treating psychiatrist is admissible in a juvenile court proceeding to determine child custody. In re Interest of Spradlin, 210 Neb. 734, 317 N.W.2d 59 (1982).

Results of blood alcohol test conducted on blood sample taken from unconscious driver in hospital were inadmissible, under physician-patient privilege, in wrongful death action against driver. Branch v. Wilkinson, 198 Neb. 649, 256 N.W.2d 307 (1977).

Section 38-3131 does not nullify the rule set forth in subsection (2)(a) of this section. In re Interest of Dennis W., 14 Neb. App. 827, 717 N.W.2d 488 (2006).

This section sets forth the physician-patient privilege that applies to individuals such as a licensed psychologist; such privilege is nullified in proceedings to hospitalize the patient for physical, mental, or emotional illness if the physician, in the course of diagnosis or treatment, has determined that the patient is in need of hospitalization. In re Interest of Dennis W., 14 Neb. App. 827, 717 N.W.2d 488 (2006).

The neglect of a child is an injury to the child's welfare and rights, and it constitutes one of the exceptions to the physician-patient privilege recognized in this section. Exception to physician-patient privilege in juvenile proceedings is not restricted to actions which occur inside the walls of the courtroom. In re Interest of J.S., 1 Neb. App. 518, 499 N.W.2d 89 (1993).



27-505 - Rule 505. Husband-wife privilege; general rule of privilege; definitions; waiver; criminal cases; exceptions to the privilege.

27-505. Rule 505. Husband-wife privilege; general rule of privilege; definitions; waiver; criminal cases; exceptions to the privilege.

(1) Neither husband nor wife can be examined in any case as to any confidential communication made by one to the other while married, nor shall they after the marriage relation ceases be permitted to reveal in testimony any such communication while the marriage subsisted except as otherwise provided by law. This privilege may be waived only with the consent of both spouses. After the death of one, it may be waived by the survivor.

For purposes of this section (a) a confidential communication shall mean a communication which is made privately by any person to his or her spouse with no intention that such communication be disclosed to any other person and (b) communication shall include any action on the part of a spouse if the action reasonably appears to have been intended to communicate a message from one spouse to the other.

(2) During the existence of the marriage, a husband and wife can in no criminal case be a witness against the other. This privilege may be waived only with the consent of both spouses.

(3) These privileges may not be claimed:

(a) In any criminal case where the crime charged is a crime of violence, bigamy, incest, or any crime committed by one against the person or property of the other or of a child of either or in any criminal prosecution against the husband for wife or child abandonment;

(b) In any case brought by either husband or wife against a third person relating to their marriage relationship or the interruption of or interference with such relationship; or

(c) In any case brought by either husband or wife against the other for divorce or annulment of the marriage or for support.

1. Scope

2. Constitutionality

1. Scope

Subdivision (3)(a) of this statutory section, as amended in 1984, now permits a spouse to testify against the other spouse in any criminal case where the crime charged is a crime of violence. State v. Keithley, 227 Neb. 402, 418 N.W.2d 212 (1988).

In a prosecution for a crime of violence, the defendant's spouse may be called to testify against the defendant as to any matter, including confidential communications. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

In a criminal case, a spouse may not testify when motion for new trial is still pending and when the testimony would occur during the time period during which the parties are barred from remarriage. State v. Palmer, 215 Neb. 273, 338 N.W.2d 281 (1983).

Spousal privilege may not be asserted in a case of sexual assault under section 28-319, R.R.S.1943, even though that statute does not use the term rape. State v. Vicars, 207 Neb. 325, 299 N.W.2d 421 (1980).

2. Constitutionality

The phrase "crime of violence" as used in this section is not unconstitutionally vague. The privilege against spousal testimony in a criminal case may be waived with the consent of both parties, and may not be claimed in any criminal case where the crime charged is a crime of violence. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

Statute as amended in 1984 determined not to be ex post facto as applied to the defendant. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

Amendment to section was neither unconstitutionally vague nor an ex post facto law. The clear meaning of statute is that the privilege may not be claimed where the crime charged is a crime of violence, bigamy, incest, or any crime committed by one against the person or property of another. Murder is a crime of violence under this section, and this section applies to all crimes of violence regardless of who the victim may be. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Abolition of the privilege preventing a spouse from testifying about any confidential communications made by one spouse to the other in crimes of violence does not constitute special legislation and does not grant a special privilege in violation of Neb. Const., Art. III, sec. 18, nor does it offend concepts of due process and equal protection. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).



27-506 - Rule 506. Communications to clergyman; definitions; general rule of privilege; who may claim privilege.

27-506. Rule 506. Communications to clergyman; definitions; general rule of privilege; who may claim privilege.

(1) As used in this rule:

(a) A clergyman is a minister, priest, rabbi, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the person consulting him; and

(b) A communication is confidential if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

(2) A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a clergyman in his professional character as spiritual advisor.

(3) The privilege may be claimed by the person, by his guardian or conservator, or by his personal representative if he is deceased. The clergyman may claim the privilege on behalf of the person. His authority so to do is presumed in the absence of evidence to the contrary.



27-507 - Rule 507. Political vote; privilege.

27-507. Rule 507. Political vote; privilege.

Every person has a privilege to refuse to disclose the tenor of his vote at a political election conducted by secret ballot unless the vote was cast illegally.



27-508 - Rule 508. Trade secrets; privilege; protective measures.

27-508. Rule 508. Trade secrets; privilege; protective measures.

A person has a privilege, which may be claimed by him or his agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret owned by him, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice. When disclosure is directed, the judge shall take such protective measures as the interests of the holder of the privilege and of the parties and the furtherance of justice may require.

Procedure established for use by the Nebraska Public Service Commission when deciding whether to publicly disclose information which it has found to be relevant and necessary for its proceedings and which a party contends to be in the nature of a trade secret or confidential research, development, or commercial information. In re Application of Northwestern Bell Telephone Co., 223 Neb. 415, 390 N.W.2d 495 (1986).

Some factors to be considered in determining whether given information is one's trade secret are (1) the extent to which the information is known outside of his business, (2) the extent to which it is known by employees and others involved in his business, (3) the extent of measures taken by him to guard the secrecy of the information, (4) the value of the information to him and his competitors, (5) the amount of effort or money expended by him in developing the information, and (6) the ease or difficulty with which the information could be properly acquired or duplicated by others. In re Application of Northwestern Bell Tel. Co., 223 Neb. 415, 390 N.W.2d 495 (1986).



27-509 - Rule 509. Secrets of state and other official information; general rule of privilege; who may claim privilege; procedure; effect of sustaining claim.

27-509. Rule 509. Secrets of state and other official information; general rule of privilege; who may claim privilege; procedure; effect of sustaining claim.

(1) The government has a privilege to refuse to give evidence and to prevent any public officer from giving evidence as to communications made by or to such public officer in official confidence when the public interest would suffer by the disclosure.

(2) The privilege may be claimed by the public officer sought to be examined, or by the chief officer of the department of government administering the subject matter which the evidence concerned. The required showing may be made in whole or in part in the form of a written statement. The judge may hear the matter in chambers, but all counsel are entitled to inspect the claim and showing and be heard thereon. The judge may take any protective measure which the interest of the government and the furtherance of justice may require.

(3) If the circumstances of the case indicate a substantial possibility that a claim of privilege would be appropriate but has not been made because of oversight or lack of knowledge, the judge shall give or cause notice to be given to the officer entitled to claim the privilege and shall stay further proceedings a reasonable time to afford opportunity to assert a claim of privilege.

(4) If a claim of privilege is sustained in a proceeding to which the government is a party and it appears that another party is thereby deprived of material evidence, the judge shall make any further orders which the interests of justice require, including striking the testimony of a witness, declaring a mistrial, finding against the government upon an issue as to which the evidence is relevant, or dismissing the action.



27-510 - Rule 510. Identity of informer; rule of privilege; who may claim; exceptions; informer appearing as a witness; procedure; orders; legality of obtaining evidence.

27-510. Rule 510. Identity of informer; rule of privilege; who may claim; exceptions; informer appearing as a witness; procedure; orders; legality of obtaining evidence.

(1) The government or a state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

(2) The privilege may be claimed by an appropriate representative of the government, regardless of whether the information was furnished to an officer of the government, or of a state or subdivision thereof. The privilege may be claimed by an appropriate representative of a state or subdivision if the information was furnished to an officer thereof, except that in criminal cases the privilege shall not be allowed if the government objects.

(3)(a) No privilege exists under this rule if the identity of the informer or his interest in the subject matter of his communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness.

(b) If it appears from the evidence in the case or from other showing by a party that an informer may be able to give testimony necessary to a fair determination of the issue of guilt or innocence in a criminal case or of a material issue on the merits in a civil case to which the government is a party, and the government invokes the privilege, the judge shall give the government an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony. The showing may be in the form of affidavits or testimony, as the judge directs. If the judge finds that there is a reasonable probability that the informer can give the testimony, and the government elects not to disclose his identity, the judge on motion of the defendant in a criminal case shall dismiss the charges to which the testimony would relate, and the judge may do so on his own motion. In civil cases, he may make any order that justice requires. Evidence submitted to the judge shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without an order of court. All counsel shall be permitted to be present at any stage at which counsel for any party is permitted to be present.

(c) If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable or credible, he may require the identity of the informer to be disclosed. The judge shall, on request of the government, direct that the disclosure be made in camera. All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of proceedings under this subdivision except a disclosure in camera, at which no counsel or party shall be permitted to be present. If disclosure of the identity of the informer is made in camera, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the government.

Under this section, the trial judge, after determining that the evidence of an informer may be relevant ("necessary to a fair determination of the issue of guilt or innocence"), holds an in camera hearing to determine whether "there is a reasonable probability that the informer can give the testimony"; if it is determined that the informer would be unable to give the testimony, the judge need not require that the informer's identity be disclosed. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

The State has a limited privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law. State v. Wade, 7 Neb. App. 169, 581 N.W.2d 906 (1998).

Whether dismissal is required under this section in the case of an unknown informant depends upon the facts of each case. State v. Brown, 5 Neb. App. 889, 567 N.W.2d 307 (1997).

A sufficient showing was made pursuant to subsection (3)(b) of this section to mandate an in camera showing by the government as to whether an informer disclosed in a separate case was the informer in the present case, since the defendant had shown that such an in camera review was necessary to determine whether the State had waived the privilege of the informer's identity under subsection (3)(a) of this section. State v. Lomack, 4 Neb. App. 465, 545 N.W.2d 455 (1996).



27-511 - Rule 511. Waiver of privilege by voluntary disclosure.

27-511. Rule 511. Waiver of privilege by voluntary disclosure.

A person upon whom these rules confer a privilege against disclosure of a confidential matter or communication waives the privilege if he or his predecessor, while holder of the privilege, voluntarily discloses or consents to disclosure of any significant part of the matter or communication. This rule does not apply if the disclosure is itself a privileged communication.



27-512 - Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege.

27-512. Rule 512. Privileged matter disclosed under compulsion or without opportunity to claim privilege.

Evidence of a statement or other disclosure of privileged matter is not admissible against the holder of the privilege if the disclosure was (1) compelled erroneously or (2) made without opportunity to claim the privilege.



27-513 - Rule 513. Comment on or inference from claim of privilege improper; jury instruction.

27-513. Rule 513. Comment on or inference from claim of privilege improper; jury instruction.

(1) The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn therefrom.

(2) In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

(3) Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

Pursuant to subsection (1) of this section, although the trial judge's comments were certainly unnecessary and ill advised, they did not permit the jury to draw an unfavorable inference from the defendant's failure to testify and adduce evidence. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

A prosecutor's reference to the defendant's failure to make an exculpatory statement before the defendant is in custody does not violate the defendant's right to remain silent. State v. Gregory, 220 Neb. 778, 371 N.W.2d 754 (1985).



27-601 - Rule 601. General rule of competency.

27-601. Rule 601. General rule of competency.

Every person is competent to be a witness except as otherwise provided in these rules.

The question of the competency of a child witness rests largely within the discretion of the trial court, and that determination will not be disturbed in the absence of an abuse of discretion. State v. Guy, 227 Neb. 610, 419 N.W.2d 152 (1988).

No abuse of discretion to allow 5-year-old's testimony when conflicting testimony was caused by nature of defense counsel's questions, which created question of credibility and not competency. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

Except as specifically provided otherwise by the rules of evidence, every person is competent to be a witness about those things of which he has personal knowledge. Tuch v. Tuch, 210 Neb. 601, 316 N.W.2d 304 (1982).

Where injured victim of defendant's assault with a gun was defendant's wife, she was competent to testify where the jury had prior knowledge of her condition. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).



27-602 - Rule 602. Lack of personal knowledge; witness may not testify; evidence.

27-602. Rule 602. Lack of personal knowledge; witness may not testify; evidence.

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness himself. This rule is subject to the provisions of section 27-703, relating to opinion testimony by expert witnesses.

Inadequate foundation for personal knowledge was cured on cross-examination when opposing counsel questioned witness regarding matter for own purposes beyond explaining or rebutting the original evidence. State v. Rieger, 260 Neb. 519, 618 N.W.2d 619 (2000).

It was not necessary for a police officer to remember the name of a person to whom he administered a photographic array in order to have personal knowledge of that person's photographic identification. State v. Rieger, 260 Neb. 519, 618 N.W.2d 619 (2000).

In establishing foundation for test results, a witness may not testify as to whether laboratory protocols were followed unless the witness has personal knowledge of the matter, i.e., the witness performed the test or witnessed the test being performed. State v. Jackson, 255 Neb. 68, 582 N.W.2d 317 (1998).

A witness testifying to objective facts must have had means of knowing the facts from the witness' personal knowledge. State v. Kirksey, 254 Neb. 162, 575 N.W.2d 377 (1998).

A witness may not testify about the custody procedures used by a police department unless evidence is introduced to show that he or she has personal knowledge of the matter. State v. Smith, 238 Neb. 111, 469 N.W.2d 146 (1991).

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. The record supported a conclusion that the deponent did not possess or could not articulate personal knowledge. State v. Irish, 223 Neb. 578, 391 N.W.2d 137 (1986).

Testimony concerning observations of conduct, behavior in terms of false perceptions, or mistaken ideas, is controlled by the personal knowledge provision of this section. State v. Norfolk, 221 Neb. 810, 381 N.W.2d 120 (1986).



27-603 - Rule 603. Oath or affirmation.

27-603. Rule 603. Oath or affirmation.

Before testifying, every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so.



27-604 - Rule 604. Interpreters.

27-604. Rule 604. Interpreters.

An interpreter is subject to the provisions of these rules relating to qualification as an expert and the administration of an oath or affirmation that he will make a true translation.



27-605 - Rule 605. Competency of judge as witness.

27-605. Rule 605. Competency of judge as witness.

The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point.

1. Judge as witness

2. Applicability

3. Objection

4. Miscellaneous

1. Judge as witness

The trial judge may not assume the role of a witness, and comments made by the trial judge in such a capacity are not evidence. State v. Baird, 259 Neb. 245, 609 N.W.2d 349 (2000).

A judge presiding at a trial may not testify at that trial to establish the content of the court's record. Everson v. O'Kane, 11 Neb. App. 74, 643 N.W.2d 396 (2002).

This section does not prohibit a judge who presided over a defendant's plea and sentencing from later testifying at an evidentiary hearing on a defendant's motion for postconviction relief where the judge is not the presiding judge at the evidentiary hearing on postconviction relief. State v. Stevenson, 9 Neb. App. 316, 611 N.W.2d 126 (2000).

2. Applicability

The rule prohibiting the presiding judge from testifying as a witness in that trial applies not only to formal testimony but also to whenever the judge assumes the role of a witness. State v. Livingston, 244 Neb. 757, 509 N.W.2d 205 (1993).

This section does not apply to only formal testimony; it applies also whenever the judge assumes the role of a witness. State v. Rodriguez, 244 Neb. 707, 509 N.W.2d 1 (1993).

Statutory prohibition against a presiding judge's testifying at trial as a witness applies not only to formal testimony but applies whenever the judge assumes the role of a witness, and no objection need be made in order to preserve the point. State v. Rhoads, 11 Neb. App. 731, 660 N.W.2d 181 (2003).

3. Objection

Although the defendant did not object to the judge's comments, the timely objection requirement was inapplicable because the trial judge had assumed the role of a witness. Krusemark v. Thurston Cty. Bd. of Equal., 10 Neb. App. 35, 624 N.W.2d 328 (2001).

4. Miscellaneous

When the Nebraska Evidence Rules apply to an administrative hearing, those persons performing adjudicative functions are presumptively incompetent to testify. However, there are limits to an agency's power to shield its employees from a subpoena. An employee with unique knowledge indispensable to the adjudication may be subject to a subpoena. Central Platte NRD v. State of Wyoming, 245 Neb. 439, 513 N.W.2d 847 (1994).

Parties may not waive the disqualification of the judge presiding at the trial when he is a material witness or has personal knowledge of disputed evidentiary facts concerning the proceeding. Cline v. Franklin Pork, Inc., 210 Neb. 238, 313 N.W.2d 667 (1981).

This section prohibits appellate courts from treating statements of a trial judge as evidence of the condition of the trial court's docket. State v. Soltis, 11 Neb. App. 61, 644 N.W.2d 160 (2002).



27-606 - Rule 606. Competency of juror as witness; at the trial; inquiry into the validity of verdict or indictment.

27-606. Rule 606. Competency of juror as witness; at the trial; inquiry into the validity of verdict or indictment.

(1) A member of the jury may not testify as a witness before that jury in the trial of the case in which he is sitting as a juror. If he is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

(2) Upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon his or any other juror's mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith, except that a juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror. Nor may his affidavit or evidence of any statement by him indicating an effect of this kind be received for these purposes.

1. Scope

2. Juror testimony permitted

3. Juror testimony not permitted

4. Miscellaneous

1. Scope

Subsection (2) of this section does not allow a juror's affidavit to impeach a verdict on the basis of jury motives, methods, misunderstanding, thought processes, or discussions during deliberations. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

Subsection (2) of this section provides two exceptions to the general prohibition against juror testimony regarding any effect on the juror's mental state. A juror may testify regarding (1) whether extraneous prejudicial information was brought to the jury's attention or (2) whether any outside influence was improperly brought to bear upon any juror. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Subsection (2) of this section prohibits admission of a juror's affidavit to impeach a verdict on the basis of the jury's motives, methods, misunderstanding, thought processes, or discussions during deliberations which enter into the verdict. Kopecky v. National Farms, Inc., 244 Neb. 846, 510 N.W.2d 41 (1994).

Subsection (2) of this section prohibits inquiry into a jury's votes. State v. Boppre, 243 Neb. 908, 503 N.W.2d 526 (1993).

Under the provisions of subsection (2) of this section, a juror may testify as to whether "extraneous prejudicial information was improperly brought" to his or her attention, but no evidence may be received as to the effect of any statement upon a juror's mind, its influence one way or another, or the mental processes of a juror in connection therewith. State v. McDonald, 230 Neb. 85, 430 N.W.2d 282 (1988); Simants v. State, 202 Neb. 828, 277 N.W.2d 217 (1979).

Subsection (2) of this section controls inquiries into the validity of a verdict reached by a jury. State v. Roberts, 227 Neb. 489, 418 N.W.2d 246 (1988).

Juror's misconduct does not irrebuttably presume prejudice; this section inquires into validity of verdict when extraneous prejudicial information may have been brought to jury's attention. Ellis v. Far-Mar-Co, 215 Neb. 736, 340 N.W.2d 423 (1983).

When polling the jury, the trial court is not required to go beyond the procedure specified in section 25-1124 by inquiring into the basis for the jury's determination of the percentage of a party's negligence, because such inquiry would invade the province of the jury. Anis v. BryanLGH Health System, 14 Neb. App. 372, 707 N.W.2d 60 (2005).

2. Juror testimony permitted

At hearing on motion for new trial, affidavits of jurors were admissible only to show that presubmission discussions took place over 5 days of 7-day trial. Other comments in the affidavits were inadmissible. Hunt v. Methodist Hospital, 240 Neb. 838, 485 N.W.2d 737 (1992).

Subsection (2) of this section does not bar the use of a juror affidavit to establish that a jury made a transpositional error in completing verdict forms in the consolidated trial of cases against multiple defendants. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

Subsection (2) of this section permits use of a juror's affidavit to establish that the jury considered prejudicial information emanating from a source other than evidence presented at trial. Zeeb v. Delicious Foods, 231 Neb. 358, 436 N.W.2d 190 (1989); Rahmig v. Mosley Machinery Co., 226 Neb. 423, 412 N.W.2d 56 (1987).

3. Juror testimony not permitted

A juror who failed to disclose during voir dire that he had an uncle who had been murdered did not bring in extraneous information. Juror statement asserting that the jury did not follow instructions during deliberations was properly excluded under subsection (2) of this section because it did not involve extraneous information. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002).

A juror's intradeliberational statements, when based on personal knowledge not directly related to the litigation at issue, do not constitute extraneous information within the meaning of subsection (2) of this section. Leavitt ex rel. Leavitt v. Magid, 257 Neb. 440, 598 N.W.2d 722 (1999).

Under subsection (2) of this section, juror's intradeliberational statements, when based on juror's personal knowledge not directly related to the litigation at issue, do not constitute "extraneous" information. Under subsection (2) of this section, juror's statements regarding experiences with inflated insurance claims and the juror's cousin's accident were not "extraneous" information. Information that has been excluded from jury consideration by a motion to strike does not constitute "extraneous" information under subsection (2) of this section. Nichols v. Busse, 243 Neb. 811, 503 N.W.2d 173 (1993).

While pursuant to subsection (2) of this section a juror's affidavit may be used to show that in reaching its verdict the jury considered prejudicial information emanating from a source other than the evidence presented at trial, such an affidavit may not be used to show a jury's misunderstanding of the law as such misunderstanding inheres in the verdict. State v. Meyer, 236 Neb. 253, 460 N.W.2d 656 (1990).

This section prohibits a juror's affidavit to impeach a verdict on the basis of jury motives, methods, misunderstandings, thought processes, or discussions during deliberations, which enter into the verdict. Rahmig v. Mosley Machinery Co., 226 Neb. 423, 412 N.W.2d 56 (1987).

A juror's understanding of the instructions constitutes neither extraneous, prejudicial information nor outside influence improperly brought to the jury's attention. In re Estate of Haddix, 211 Neb. 814, 320 N.W.2d 745 (1982).

The trial court properly refused to admit affidavits of jurors dealing with their understanding of their instructions or the way they reached their verdict. Such matters inhere in the verdict and the proffered testimony is inadmissible under this section. Lambertus v. Buckley, 206 Neb. 440, 293 N.W.2d 110 (1980).

4. Miscellaneous

A juror's knowledge about the burden of proof is personal knowledge that is not directly related to the litigation at issue and is not extraneous information. Malchow v. Doyle, 275 Neb. 530, 748 N.W.2d 28 (2008).

In the absence of a timely objection pursuant to subsection (2) of this section, a court may apply the rule sua sponte. State v. Williams, 253 Neb. 111, 568 N.W.2d 246 (1997).

Under subsection (2) of this section, extraneous material or information considered by a jury may be deemed prejudicial without proof of actual prejudice if the material or information relates to an issue submitted to the jury and there is a reasonable possibility that the extraneous material or information affected the verdict to the detriment of a litigant. Loving v. Baker's Supermarkets, 238 Neb. 727, 472 N.W.2d 695 (1991).

The defendant bears the burden of proving jury misconduct, and the inability to inquire as to how evidence affected a juror's mind does not require that the burden be shifted to the state as the defendant may inquire as to whether any extraneous prejudicial information was improperly brought to the attention of the jury. State v. Woodward, 210 Neb. 740, 316 N.W.2d 759 (1982).



27-607 - Rule 607. Who may impeach.

27-607. Rule 607. Who may impeach.

The credibility of a witness may be attacked by any party, including the party calling him.

Under this section, the credibility of a witness may be attacked by any party, including the party calling the witness. A party may not, however, use the rule as an artifice for putting before the jury substantive evidence that is otherwise inadmissible. But evidence of a witness' bias, however, is substantive evidence that a party can present on direct or cross-examination. State v. Iromuanya, 282 Neb. 798, 806 N.W.2d 404 (2011).

Although under this section "(t)he credibility of a witness may be attacked by any party, including the party calling him (or her)," a party may not use a prior inconsistent statement of a witness under the guise of impeachment for the primary purpose of placing before the jury substantive evidence which is not otherwise admissible. State v. Boppre, 243 Neb. 908, 503 N.W.2d 526 (1993).

A party does not vouch for the credibility of its witness. State v. Joy, 220 Neb. 535, 371 N.W.2d 113 (1985).

The credibility of a witness may be attacked by any party, including the party who called the witness. State v. Marco, 220 Neb. 96, 368 N.W.2d 470 (1985).

The rule allowing a party to impeach his own witness may not be used as an artifice by which inadmissible matter may be gotten to the jury through the device of offering a witness whose testimony is or should be known to be adverse in order, under the name of impeachment, to get before the jury for its consideration a favorable ex parte statement the witness had made. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Where the need for impeachment is small or nonexistent and the danger that the prior inconsistent statement will be considered substantively is great, the statement should be excluded. State v. Price, 202 Neb. 308, 275 N.W.2d 82 (1979).



27-608 - Rule 608. Evidence of character and conduct of witness; opinion and reputation evidence of character; specific instances of conduct; privilege against self-incrimination.

27-608. Rule 608. Evidence of character and conduct of witness; opinion and reputation evidence of character; specific instances of conduct; privilege against self-incrimination.

(1) The credibility of a witness may be attacked or supported by evidence in the form of reputation or opinion, but subject to these limitations: (a) The evidence may refer only to character for truthfulness or untruthfulness, and (b) evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(2) Specific instances of the conduct of a witness, for the purpose of attacking or supporting his credibility, other than conviction of crime as provided in section 27-609, may not be proved by extrinsic evidence. They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness be inquired into on cross-examination of the witness (a) concerning his character for truthfulness or untruthfulness, or (b) concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross-examined has testified.

The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of his privilege against self-incrimination when examined with respect to matters which relate only to credibility.

1. Credibility

2. Miscellaneous

1. Credibility

Subsection (2) of this section does not prohibit inquiry into specific instances of a witness' conduct; it only prohibits proof of that conduct by extrinsic evidence. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

The application of subsection (2) of this section to exclude extrinsic evidence of a witness' conduct is limited to instances where the evidence is introduced to show a witness' general character for truthfulness. Evidence relevant to a material issue is not rendered inadmissible because it happens to include references to specific bad acts of a witness, and such evidence should be admitted where it is introduced to disprove a specific fact material to the case. Subsection (2) of this section does not bar evidence introduced to contradict—and which the jury might find to disprove—a witness' testimony as to a material issue of the case. Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Whether section 27-404(2) or this section applies to the admissibility of other-acts evidence depends on the purpose for which the proponent introduced the other-acts evidence. Section 27-404(2) applies when extrinsic evidence is offered as relevant to a material issue in the case. This section applies when extrinsic evidence is offered to impeach a witness, to show the character of the witness for untruthfulness—in other words, where the only theory of relevance is impeachment by prior misconduct. So, because subsection (2) of this section affects only evidence of prior instances of conduct when properly relevant solely for the purpose of attacking or supporting a witness' credibility, it in no way affects the admission of evidence of such prior acts for other purposes under section 27-404(2). Sturzenegger v. Father Flanagan's Boys' Home, 276 Neb. 327, 754 N.W.2d 406 (2008).

Once a witness' character for truthfulness has been attacked, the prosecution may, under this section, adduce rebuttal evidence on that issue. State v. Gregory, 220 Neb. 778, 371 N.W.2d 754 (1985).

A prostitution offense does not substantially impugn credibility, since such conduct does not necessarily entail dishonesty or false statement and, therefore, it is not probative of untruthfulness. State v. Williams, 219 Neb. 587, 365 N.W.2d 414 (1985).

It is within the discretion of the trial court to admit character evidence to support the credibility of a witness whose credibility has been attacked by opinion or reputation evidence or otherwise. State v. Steinmark, 201 Neb. 200, 266 N.W.2d 751 (1978).

Whether a showing of inconsistent statements by a witness is an attack on credibility entitling the witness to present evidence of veracity is a matter for the discretion of the trial court. State v. King, 197 Neb. 729, 250 N.W.2d 655 (1977).

Specific instances of conduct of witness relative to credibility, other than conviction of crime, may not be proved by extrinsic evidence, but in discretion of court may be inquired into on cross-examination concerning character for truthfulness or untruthfulness. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).

2. Miscellaneous

Testimony of deputy sheriff was improper under this section. State v. Beermann, 231 Neb. 380, 436 N.W.2d 499 (1989).

Evidence of conviction of a crime is, in some respects, more limited than under former section, but is not restricted to felonies as such. State v. Lang, 197 Neb. 47, 246 N.W.2d 608 (1976).

A therapist's testimony that she observed the defendant look astonished when he explained to the therapist he had been charged with sexually abusing a minor and that the defendant denied the abuse to the therapist was inadmissible under subsection (2) of this section. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

The type of character evidence admissible under this section and section 27-405 does not include the opinion of an expert witness regarding the truthfulness of another witness based upon purported scientific studies. State v. Maggard, 1 Neb. App. 529, 502 N.W.2d 493 (1993).



27-609 - Rule 609. Impeachment by evidence of conviction of crime; general rule; time limit; effect of pardon, annulment, or equivalent procedure; juvenile adjudications; pendency of appeal.

27-609. Rule 609. Impeachment by evidence of conviction of crime; general rule; time limit; effect of pardon, annulment, or equivalent procedure; juvenile adjudications; pendency of appeal.

(1) For the purpose of attacking the credibility of a witness, evidence that he has been convicted of a crime shall be admitted if elicited from him or established by public record during cross-examination, but only if the crime (a) was punishable by death or imprisonment in excess of one year under the law under which he was convicted or (b) involved dishonesty or false statement regardless of the punishment.

(2) Evidence of a conviction under this rule is not admissible if a period of more than ten years has elapsed since the date of such conviction or of the release of the witness from confinement, whichever is the later date.

(3) Evidence of a conviction is not admissible under this rule if the conviction has been the subject of a pardon, annulment, or other equivalent procedure which was based on innocence.

(4) Evidence of juvenile adjudications is not admissible under this rule.

(5) Pendency of an appeal renders evidence of a conviction inadmissible.

1. Prior convictions

2. Miscellaneous

1. Prior convictions

For the purposes of this section, one has been convicted of a crime only after a finding of guilt, an imposition of a sentence, and the expiration of the time for appeal. Ipock v. Union Ins. Co., 242 Neb. 448, 495 N.W.2d 905 (1993).

Under subsection (2) of this section, cross-examination of a witness regarding the witness' previous felony convictions and the number thereof is proper, but only if 10 or fewer years have elapsed since the date of conviction or the release of the witness from confinement. State v. Kramer, 238 Neb. 252, 469 N.W.2d 785 (1991).

Prosecutor's further inquiry as to the nature of the defendant's previous conviction of false information after the defendant admitted his conviction was clearly improper and constituted reversible error. State v. Garza, 236 Neb. 202, 459 N.W.2d 739 (1990).

When a defendant testifies on his own behalf, the prosecuting attorney may question him as to his previous convictions for felony and the number thereof, but no details as to the nature of the charges or other details may be elicited or received. State v. Whiteley, 234 Neb. 693, 452 N.W.2d 290 (1990).

For proper impeachment under this section, although the State may elicit information concerning the number of a defendant's convictions within the last ten years, the State is prohibited from naming or identifying the crime underlying defendant's conviction and from inquiring into details surrounding the conviction. Whether a defendant's prior conviction is admissible for the defendant's impeachment is a preliminary question of admissibility to be determined in accordance with Neb. Evid. R. 104. State v. Olsan, 231 Neb. 214, 436 N.W.2d 128 (1989).

In attacking the credibility of a witness under this section by establishing that such witness has previously committed a felony or a crime involving dishonesty or a false statement, the inquiry must end there, and it is improper to inquire into the nature of the crime, the details of the offense, or the time spent in prison as a result thereof. State v. Johnson, 226 Neb. 618, 413 N.W.2d 897 (1987).

A conviction for the offense of issuing a bad check in violation of section 28-611 is, as a matter of law, a crime involving dishonesty or false statement. State v. Fleming, 223 Neb. 169, 388 N.W.2d 497 (1986).

If, upon questioning, a witness admits to a prior conviction, the inquiry should end there, and thereafter it is improper to inquire into the nature of the crime or the details of the offense. State v. Daugherty, 215 Neb. 45, 337 N.W.2d 128 (1983).

In the absence of something other than ordinary stealing, petit larceny is not a crimen falsi as contemplated by the phrase in this section; if such special circumstances exist, it is incumbent upon the prosecution to bring them to the court's attention. State v. Williams, 212 Neb. 860, 326 N.W.2d 678 (1982).

Evidence of conviction of a crime is, in some respects, more limited than under former section, but is not restricted to felonies as such. State v. Lang, 197 Neb. 47, 246 N.W.2d 608 (1976).

While this section clearly allows a witness' credibility to be attacked with previous convictions, this section does not include pending charges. State v. White, 15 Neb. App. 486, 732 N.W.2d 677 (2007).

The fact of a felony conviction is properly used for impeachment under this section. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).

Once a prior conviction has been established, the inquiry must end, and it is improper to inquire into the nature of the crime, the details of the offense, or the time spent in prison as a result thereof. State v. Edwards, 2 Neb. App. 149, 507 N.W.2d 506 (1993).

2. Miscellaneous

The prosecutor's improper further inquiry into codefendant's prior conviction was not unfairly prejudicial to defendant because such conduct and the trial court's failure to declare a mistrial did not materially influence the jury in a verdict adverse to a substantial right of the defendant. State v. Garza, 236 Neb. 215, 459 N.W.2d 747 (1990).

Evidence of juvenile adjudication is not admissible for purpose of impeachment. State v. Beach, 215 Neb. 213, 337 N.W.2d 772 (1983); State v. Caradori, 199 Neb. 691, 260 N.W.2d 617 (1977).

Where a criminal defendant testified in his own behalf, he was subject to the same rules of cross-examination as any other witness. State v. Pitts, 212 Neb. 295, 322 N.W.2d 443 (1982).

A conviction will not be set aside unless the defendant meets his burden of showing that the claimed error created not merely a possibility of prejudice but, rather, that it worked to his actual prejudice. State v. Gore, 212 Neb. 287, 322 N.W.2d 438 (1982).

Specific instances of conduct of witness relative to credibility, other than conviction of crime, may not be proved by extrinsic evidence, but in discretion of court may be inquired into on cross-examination concerning character for truthfulness or untruthfulness. State v. Fonville, 197 Neb. 220, 248 N.W.2d 27 (1976).



27-610 - Rule 610. Religious beliefs or opinions.

27-610. Rule 610. Religious beliefs or opinions.

Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature his credibility is impaired or enhanced.



27-611 - Rule 611. Mode and order of interrogation and presentation; control by judge; scope of cross-examination; leading questions.

27-611. Rule 611. Mode and order of interrogation and presentation; control by judge; scope of cross-examination; leading questions.

(1) The judge shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (a) make the interrogation and presentation effective for the ascertainment of the truth, (b) avoid needless consumption of time, and (c) protect witnesses from harassment or undue embarrassment.

(2) Cross-examination should be limited to the subject matter of the direct examination and matters affecting the credibility of the witness. The judge may, in the exercise of discretion, permit inquiry into additional matters as if on direct examination.

(3) Leading questions should not be used on the direct examination of a witness except as may be necessary to develop his testimony. Ordinarily leading questions should be permitted on cross-examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions.

When the object of cross-examination is to collaterally ascertain the accuracy or credibility of the witness, some latitude should be permitted, and the scope of such latitude is ordinarily subject to the discretion of the trial judge. State v. Kuehn, 273 Neb. 219, 728 N.W.2d 589 (2007).

Pursuant to subsection (2) of this section, courts limit cross-examination of witnesses to the subject matter of direct examination and matters affecting the credibility of the witness. State v. McLemore, 261 Neb. 452, 623 N.W.2d 315 (2001).

Pursuant to subsection (2) of this section, courts limit cross-examination of witnesses to the subject matter of the direct examination and matters affecting the credibility of the witness. Pursuant to this section, the scope of cross-examination is necessarily limited by the scope of direct examination. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions; however, the trial court has broad discretion in declaring a witness hostile, and in order for the court to do so, the record should contain evidence supporting such hostility. Turner v. Welliver, 226 Neb. 275, 411 N.W.2d 298 (1987).

The extent, scope, and course of cross-examination rest within trial court's discretion, and rulings will not be disturbed on appeal absent an abuse of discretion. Fremont Nat. Bank & Trust Co. v. Beerbohm, 223 Neb. 657, 392 N.W.2d 767 (1986).

Judge may use discretion to allow leading questions in direct examination of witness who has a speech disability. State v. Brown, 220 Neb. 849, 374 N.W.2d 28 (1985).

Where a request for a physical examination of the injured party is made during the course of the trial, it rests within the sound discretion of the court whether such request is to be granted, and the ruling thereon will not be disturbed on appeal unless from all circumstances an abuse of discretion appears. Hoegerl v. Burt, 215 Neb. 752, 340 N.W.2d 428 (1983).



27-612 - Rule 612. Writing used to refresh memory; rights of adverse party; matters unrelated; preservation for appeal; orders.

27-612. Rule 612. Writing used to refresh memory; rights of adverse party; matters unrelated; preservation for appeal; orders.

If a witness uses a writing to refresh his memory for the purpose of testifying, either before or while testifying, an adverse party is entitled to have it produced at the hearing, to inspect it, to cross-examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the judge shall examine the writing in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing is not produced or delivered pursuant to order under this rule, the judge shall make any order justice requires.

A party seeking access to a document used to refresh a witness' recollection bears the burden of establishing that the document sought was actually used by the witness to refresh recollection. State v. Schroder, 232 Neb. 65, 439 N.W.2d 489 (1989).

A precondition to the production and use by an adverse party of a witness' prior written statement is that the statement has been used by the witness to refresh his recollection. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).

The purpose of the phrase "for the purpose of testifying" is to safeguard against wholesale exploration of an opposing party's files and to ensure that access is limited only to those writings which may fairly be said in fact to have an impact upon the testimony of the witness. State v. Jones, 6 Neb. App. 647, 577 N.W.2d 302 (1998).



27-613 - Rule 613. Prior statements of witnesses; examining witness concerning prior statement; extrinsic evidence of prior inconsistent statement by witness.

27-613. Rule 613. Prior statements of witnesses; examining witness concerning prior statement; extrinsic evidence of prior inconsistent statement by witness.

(1) In examining a witness concerning a prior statement made by him, whether written or not, the statement need not be shown or its contents disclosed to him at that time, but on request the same shall be shown or disclosed to opposing counsel.

(2) Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless the witness is afforded an opportunity to explain or deny the same and the opposite party is afforded an opportunity to interrogate him thereon, or the interests of justice otherwise require. This provision does not apply to admissions of a party-opponent as defined in subdivision (4)(b) of section 27-801.

This statute permits the introduction of evidence concerning prior inconsistent statements by a witness, subject to the limitation that the witness being impeached must be given an opportunity to explain or deny the prior inconsistent statement, and the opposite party must have an opportunity to interrogate the witness about the prior inconsistent statement. Further, the statement sought to be impeached cannot be about a collateral or immaterial matter. State v. Owens, 257 Neb. 832, 601 N.W.2d 231 (1999).

The foundational requirement of this section, that a witness to be impeached be given an opportunity to explain or deny an apparent inconsistent statement, does not apply to admissions or statements offered against a party to the action, if the admissions or statements were made by that party. Howard v. State Farm Mut. Auto. Ins. Co., 242 Neb. 624, 496 N.W.2d 862 (1993); Hyde v. Cleveland, 203 Neb. 420, 279 N.W.2d 105 (1979).

Trial court's initial error in not allowing the letter's author, which letter was introduced to impeach the author's trial testimony, to explain the letter's contents was corrected when counsel, through persistent questioning, was able to elicit explanatory testimony from the author. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

The victim is not a "party" to a criminal case for the purposes of impeachment by a prior inconsistent statement. State v. Antillon, 229 Neb. 348, 426 N.W.2d 533 (1988).

If the witness being impeached admits to the prior inconsistent statement, then he has been impeached and further extrinsic evidence is neither necessary nor generally allowed. State v. Johnson, 220 Neb. 392, 370 N.W.2d 136 (1985).

While proof of contradictory statements of a witness may be received in evidence for the purpose of aiding the jury in estimating the credibility of the witness, a party is not permitted to get before the jury, under the guise of impeachment, an ex parte statement of a witness by calling him to the stand when there is good reason to believe he will decline to testify as desired, and when in fact he only so declines. A mere refusal to testify or testimony negative in nature indicating a lack of testimonial information does not present grounds for impeaching the witness that affirmative testimony in favor of the opposite party gives for inquiry concerning prior statements contradictory of the testimony under oath at trial. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Difference between this section and prior rule explained. State v. Packett, 206 Neb. 548, 294 N.W.2d 605 (1980).

The foundational requirement of this section, that a witness to be impeached be given an opportunity to explain or deny an apparently inconsistent statement, may be met either before or after the introduction of the impeaching evidence. State v. Price, 202 Neb. 308, 275 N.W.2d 82 (1979).

The requirement in subsection (2) of this section that a witness sought to be impeached by an alleged prior inconsistent statement must be afforded an opportunity to explain or deny the alleged prior inconsistent statement may be met either before or after the introduction of the extrinsic impeaching evidence. State v. Owens, 8 Neb. App. 109, 589 N.W.2d 867 (1999).



27-614 - Rule 614. Calling and interrogation of witnesses by judge; objections.

27-614. Rule 614. Calling and interrogation of witnesses by judge; objections.

(1) The judge may, on his own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called.

(2) The judge may interrogate witnesses, whether called by himself or by a party.

(3) Objections to the calling of witnesses by the judge or to interrogation by him may be made at the time or at the next available opportunity when the jury is not present.

Subsection (2) of this section provides that the trial judge may interrogate witnesses, whether called by the judge or by a party; however, the trial judge should use this right sparingly. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Under the provisions of this section, the trial judge may interrogate witnesses, whether called by himself or by a party; objections to questions propounded by the court must be made at the time of trial. State v. Fix, 219 Neb. 674, 365 N.W.2d 471 (1985).

The right of a judge to interrogate a witness should be very sparingly exercised because, generally, counsel for the parties should be relied on and allowed to manage and bring out their own case, and at no time should the actions of the judge in this respect be such as to warrant any assertion that they were with a view to assistance of the one or the other party to the cause. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Trial court did not err in failing to allow party to cross-examine witness following interrogation by judge where that party made no objection to record as made, and that party made no request to further interrogate witness. Baltes v. Hodges, 207 Neb. 740, 301 N.W.2d 92 (1981).

A trial court may, on its own motion, call witnesses and interrogate witnesses pursuant to this section. Scudder v. Haug, 201 Neb. 107, 266 N.W.2d 232 (1978).

Pursuant to subsection (1) of this section, a trial court must act impartially and not prejudicially in exercising the discretionary power given to judges under this section to call and to interrogate witnesses. Gernstein v. Allen, 10 Neb. App. 214, 630 N.W.2d 672 (2001).



27-615 - Rule 615. Exclusion of witnesses; exceptions.

27-615. Rule 615. Exclusion of witnesses; exceptions.

At the request of a party the judge shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and he may make the order on his own motion. This rule does not authorize exclusion of (1) a party who is a natural person, or (2) an officer or employee of a party which is not a natural person designated as its representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of his cause.

It is permissible for a law enforcement officer, who will also be called to testify, to be present during a trial, even where a sequestration order has been entered. State v. Freeman, 267 Neb. 737, 677 N.W.2d 164 (2004).

In an attorney disciplinary proceeding, the attorney's client who was also the complaining witness in the proceeding was an essential witness under subsection (3) of this section. State ex rel. NSBA v. Miller, 258 Neb. 181, 602 N.W.2d 486 (1999).

Sequestration order not violated by presence of State's psychiatrist who was not to be called as a witness at trial. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

A psychiatrist or psychologist may be present in the courtroom in contravention of a sequestration order upon a showing that his or her presence is essential to the presentation of a party's case. State v. Jackson, 231 Neb. 207, 435 N.W.2d 893 (1989).

Defendant's request to sequester a witness who was the prosecutrix and victim, held properly denied under exception in subsection (3) hereof. State v. Eynon, 197 Neb. 734, 250 N.W.2d 658 (1977).

The general rule is that witnesses shall be excluded from a proceeding at the request of a party; this rule has certain exceptions, including a person whose presence is shown by a party to be essential to the presentation of its cause. In re Interest of Dennis W., 14 Neb. App. 827, 717 N.W.2d 488 (2006).



27-701 - Rule 701. Opinion testimony by lay witnesses; when.

27-701. Rule 701. Opinion testimony by lay witnesses; when.

If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of his testimony or the determination of a fact in issue.

1. Scope

2. Testimony permitted

3. Testimony not permitted

4. Miscellaneous

1. Scope

Lay testimony should be excluded whenever the point is reached at which the trier of fact is being told that which it is entirely equipped to determine. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

Opinion testimony by a lay witness is generally admissible where it is necessary and advisable as an aid to the jury, but it should be excluded whenever the point is reached at which the trier of fact is being told that which it is itself entirely equipped to determine. Jershin v. Becker, 217 Neb. 645, 351 N.W.2d 48 (1984).

2. Testimony permitted

Pursuant to this section, lay opinion is admissible to identify the substances in question in a drug prosecution. State v. Watson, 231 Neb. 507, 437 N.W.2d 142 (1989).

A person who is familiar with a signature may testify as to the validity of that signature. In re Estate of Villwok, 226 Neb. 693, 413 N.W.2d 921 (1987).

Parents and student may testify as to their opinion of best educative interest if rationally based on the perception of the witness and helpful to the determination of a fact in issue. In re Freeholder Petition, 213 Neb. 633, 330 N.W.2d 907 (1983).

A nonexpert with an intimate personal acquaintance may be allowed to testify as to the mental condition of a defendant pleading insanity. The jury may weigh and determine the credibility of the opinion testimony of a nonexpert witness as to the mental state of a defendant pleading insanity but the mere fact that the testimony is given by a nonexpert does not make it inadmissible if the witness had the necessary acquaintance with the defendant. State v. Myers, 205 Neb. 867, 290 N.W.2d 660 (1980).

3. Testimony not permitted

This section does not permit a lay witness to render an opinion based upon obvious speculation or conjecture. Childers v. Phelps County, 252 Neb. 945, 568 N.W.2d 463 (1997).

Testimony of deputy sheriff was improper lay expert opinion regarding credibility of witness. State v. Beermann, 231 Neb. 380, 436 N.W.2d 499 (1989).

Opinion evidence by lay witness as to whether defendant in motor vehicle homicide case caused the collision was intended to decide the issue of causation for the jury, and thus was inadmissible under this section. The lay witness' function is only to describe what he or she has observed, and the trier of fact will draw a conclusion from the facts observed and reproduced by the witness. State v. William, 231 Neb. 84, 435 N.W.2d 174 (1989).

The mere odor of alcohol, standing alone, is not sufficient to justify either a lay witness or an expert rendering an opinion as to whether one is intoxicated in violation of law. State v. Johnson, 215 Neb. 391, 338 N.W.2d 769 (1983).

Opinion of police officer witness as to speed of vehicles involved in collision, where opinion based solely on fact of collision, and where witness did not see the collision and was not qualified as an expert, not admissible under this section because not rationally based on the perception of the witness. Belitz v. Suhr, 208 Neb. 280, 303 N.W.2d 284 (1981).

4. Miscellaneous

The trial court is given discretion in determining whether a sufficient basis for a lay witness' opinion testimony has been established and such determination will not ordinarily be disturbed on appeal absent an abuse of that discretion. Harmon Cable Communications v. Scope Cable Television, 237 Neb. 871, 468 N.W.2d 350 (1991).

Any error in allowing a police technician to give a lay opinion as to what substances were located in the area of an assault victim was harmless in light of victim's eyewitness identification of the defendant. State v. Broomhall, 221 Neb. 27, 374 N.W.2d 845 (1985).

A trial court has great discretion to determine the qualification of a witness to state an opinion and will be reversed only for an abuse of that discretion. A witness may be qualified to give an opinion based upon managerial experience even without practical, personal experience. Schmidt v. J. C. Robinson Seed Co., 220 Neb. 344, 370 N.W.2d 103 (1985).



27-702 - Rule 702. Testimony by experts; when.

27-702. Rule 702. Testimony by experts; when.

If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise.

1. When evidence is admissible

2. Evidence allowed

3. Trial court discretion

4. Miscellaneous

1. When evidence is admissible

Fundamentally, it is always the burden of the proponent of the evidence to establish the necessary foundation for its admission, including its scientific reliability under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001). State v. Casillas, 279 Neb. 820, 782 N.W.2d 882 (2010).

A trial court should admit expert testimony if there are good grounds for the expert's conclusion notwithstanding the judge's belief that there are better grounds for some alternative conclusion. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Absent evidence that an expert's testimony grows out of the expert's own prelitigation research or that an expert's research has been subjected to peer review, experts must show that they reached their opinions by following an accepted scientific method or procedure as it is practiced by others in their field. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

An expert's opinion must be based on good grounds, not mere subjective belief or unsupported speculation. "Good grounds" mean an inference or assertion derived by scientific method and supported by appropriate validation. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Before admitting expert opinion testimony, a trial court must determine whether the expert's knowledge, skill, experience, training, and education qualify the witness as an expert. If the opinion involves scientific or specialized knowledge, trial courts must also determine whether the reasoning or methodology underlying the expert's opinion is scientifically valid. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

If the data underlying an expert's opinion involving scientific or specialized knowledge are so lacking in probative force and reliability that no reasonable expert could base an opinion on them, an opinion which rests entirely upon them must be excluded. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

In determining the admissibility of an expert's opinion, the court must focus on the validity of the underlying principles and methodology—not the conclusions that they generate. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

The relevant factors for assessing the reliability or scientific validity of an expert's opinion are whether (1) the theory or technique can be, or has been, tested; (2) the theory or technique has been subjected to peer review and publication; (3) there is a known or potential rate of error; (4) there are standards controlling the technique's operation; and (5) the theory or technique enjoys general acceptance within the relevant scientific community. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Under the framework set out in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), the proponent of expert testimony must establish by a preponderance of the evidence that (1) the reasoning or methodology underlying an expert's testimony is scientifically valid and (2) the reasoning or methodology can be properly applied to the facts. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

Expert witness' background and research provided sufficient foundation for her opinion despite her statement that her opinion was her "best guess." Orchard Hill Neighborhood v. Orchard Hill Mercantile, 274 Neb. 154, 738 N.W.2d 820 (2007).

Under this section, a witness can testify concerning scientific, technical, or other specialized knowledge only if the witness is qualified as an expert. Jackson v. Brotherhood's Relief & Comp. Fund, 273 Neb. 1013, 734 N.W.2d 739 (2007).

An expert's opinion is ordinarily admissible under this section if the witness (1) qualifies as an expert, (2) has an opinion that will assist the trier of fact, (3) states his or her opinion, and (4) is prepared to disclose the basis of that opinion on cross-examination. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007); State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

In a bench trial, an expert's testimony will be admitted under Neb. Evid. R. 702 and given the weight to which it is entitled. City of Lincoln v. Realty Trust Group, 270 Neb. 587, 705 N.W.2d 432 (2005).

A trial court's evaluation of the admissibility of expert opinion testimony is essentially a four-step process. The court must first determine whether the witness is qualified to testify as an expert. It must examine whether the witness is qualified as an expert by his or her knowledge, skill, experience, training, and education. If it is necessary for the court to conduct an analysis under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), then the court must determine whether the reasoning or methodology underlying the expert testimony is scientifically valid and reliable. To aid the court in its evaluation, the judge may consider several factors, including, but not limited to, whether the reasoning or methodology has been tested and has general acceptance within the relevant scientific community. Once the reasoning or methodology has been found to be reliable, the court must determine whether the methodology can properly be applied to the facts in issue. In making this determination, the court may examine the evidence to determine whether the methodology was properly applied and whether the protocols were followed to ensure that the tests were performed properly. Finally, the court determines whether the expert evidence and the opinions related thereto are more probative than prejudicial, as required under Neb. Evid. R. 403, section 27-403. State v. Tolliver, 268 Neb. 920, 689 N.W.2d 567 (2004).

An expert does not need to have additional expertise in the science or theory underlying instruments used in his or her field; that the expert is trained to operate a device is sufficient foundation for admitting evidence produced by the device. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

Expert testimony is admissible if it assists the trier of fact to understand the evidence or to determine a fact in issue. State v. Buechler, 253 Neb. 727, 572 N.W.2d 65 (1998).

In determining whether an expert's testimony is admissible, a court considers four preliminary and interrelated questions: (1) Whether the witness qualifies as an expert pursuant to this section; (2) whether the expert's testimony is relevant; (3) whether the expert's testimony assists the trier of fact to understand the evidence or determine a controverted factual issue; and (4) whether the expert's testimony, even though relevant and admissible, should be excluded under section 27-403 because its probative value is substantially outweighed by the danger of unfair prejudice or other considerations. Robinson v. Bleicher, 251 Neb. 752, 559 N.W.2d 473 (1997).

There are four questions a court considers to determine the admissibility of expert testimony: (1) Does the witness qualify as an expert pursuant to this section? (2) Is the expert's testimony relevant? (3) Will the expert's testimony assist the trier of fact to understand the evidence or to determine a controverted factual issue? (4) Should the expert's testimony, even though relevant and admissible, be excluded in light of section 27-403? State v. Lopez, 249 Neb. 634, 544 N.W.2d 845 (1996).

Expert testimony which may be of assistance to the trier of fact is admissible even in areas where laypersons have competence to determine the facts. Coppi v. West Am. Ins. Co., 247 Neb. 1, 524 N.W.2d 804 (1994).

Expert testimony concerning a question of law is generally not admissible in evidence. Schmidt v. Omaha Pub. Power Dist., 245 Neb. 776, 515 N.W.2d 756 (1994).

If an expert's testimony lacks probative value, the testimony is irrelevant and is inadmissible. In determining admissibility of an expert's testimony, a court considers four questions: (1) Does the witness qualify as an expert? (2) Is the testimony relevant? (3) Will the testimony assist the trier of fact to understand the evidence or determine a controverted factual issue? (4) Should the testimony, even if relevant and admissible, be excluded in light of section 27-403? Relevance of an opinion is among the initial questions for a trial court in determining admissibility of an expert's opinion under this section. Reliability of an expert's testimony which is based on a scientific principle or on a technique or process which applies a scientific principle depends on general acceptance of the principle, technique, or process in the relevant scientific community. Under the standard of helpfulness required by this section, a court may exclude an expert's opinion which is nothing more than an expression of how the trier of fact should decide a case or what result should be reached on any issue to be resolved by the trier of fact. When an expert's opinion on a disputed issue is a conclusion which may be deduced equally as well by the trier of fact with sufficient evidence on the issue, the expert's opinion is superfluous and does not assist the trier in understanding the evidence or determining a factual issue. Whether a witness is an expert depends on the factual basis or reality behind a witness' title or underlying a witness' claim to expertise. Whether a witness is qualified to testify as an expert under this section is a preliminary question of admissibility for a trial court under section 27-104(1). State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

The first question to be answered by a court considering admissibility of expert testimony under this section is whether the testimony is likely to assist the trier of fact; if the testimony will not be of assistance to the jury in its deliberations and relates to an area within the competency of ordinary citizens, the expert testimony is not admissible. Getzschman v. Miller Chemical Co., 232 Neb. 885, 443 N.W.2d 260 (1989).

Evidence of a test result cannot be characterized as "scientific" or qualify as "technical or other specialized knowledge," and thus within the purview of this provision, unless and until it is established that the test result demonstrates what it is claimed to demonstrate. State v. Borchardt, 224 Neb. 47, 395 N.W.2d 551 (1986).

Expert testimony should not be received if it appears the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. The witness should not be allowed to express an opinion on an inadequate basis or in respect to facts not disclosed to the jury. Priest v. McConnell, 219 Neb. 328, 363 N.W.2d 173 (1985).

Expert testimony which may be of assistance to the trier of fact is admissible even in areas where laymen have competence to determine the facts. Hegarty v. Campbell Soup Co., 214 Neb. 716, 335 N.W.2d 758 (1983).

The general rule is that expert testimony is admissible only if it will be of assistance to the jury in its deliberations and relates to an area not within the competency of ordinary citizens. State v. Ammons, 208 Neb. 812, 305 N.W.2d 812 (1981).

Before an expert opinion can be rendered, it must be shown that such an opinion is based upon scientific, technical, or other specialized knowledge which would assist the trier of fact to understand the evidence or to determine a fact in issue, and that the witness qualifies as an expert by reason of knowledge, skill, experience, training, or education. Northern Nat. Gas Co. v. Beech Aircraft Corp., 202 Neb. 300, 275 N.W.2d 77 (1979).

Whether one qualifies as an expert depends on the factual basis or reality underlying the witness' title or claim to expertise. The standard of care is not based on the title of the physician, but, rather, on the substance of the treatment. Testimony of qualified medical doctors cannot be excluded simply because they are not specialists in a particular school of medical practice. Instead, experts or skilled witnesses will be considered qualified if, and only if, they possess special skill or knowledge respecting the subject matter involved so superior to that of persons in general as to make the expert's formation of a judgment a fact of probative value. Hoffart v. Hodge, 9 Neb. App. 161, 609 N.W.2d 397 (2000).

2. Evidence allowed

In a trial for attempted murder, assault, and other crimes, the State's forensic expert was qualified to testify regarding gunshot residue found on the defendant's clothing, despite the fact that the expert did not have personal knowledge regarding the manner in which calibration substances or standards were manufactured; rather, it was enough that the expert was trained on gunshot residue testing and was qualified to accurately perform the tests. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

The testimony of a guardian ad litem in a custody modification proceeding was erroneously admitted as expert testimony when there was no showing she possessed any scientific, technical, or other specialized knowledge which would assist the trier of fact to understand the evidence or determine a fact in issue. Heistand v. Heistand, 267 Neb. 300, 673 N.W.2d 541 (2004).

Trial court did not err in allowing police officer to testify as to how long THC remains in a person's system where the officer possessed extensive experience in the area of illegal narcotics and had received specific training in drug testing processes from a qualified examiner. Trial court did not err in allowing police officer to testify that a substance was marijuana where the officer had received approximately 20 hours of training in drug identification and illegal drugs and 100 hours of additional instruction in criminal investigation and evidence, the officer was experienced in undercover drug investigations and other drug control efforts, and his testimony was corroborated by a forensic chemist. State v. Stahl, 240 Neb. 501, 482 N.W.2d 829 (1992).

An architect's assessment that sidewalks are safer to walk on than grass is not the kind of determination which requires special skill, knowledge, or experience to make, as contemplated by this provision. Johannes v. McNeil Real Estate Fund VIII, 225 Neb. 283, 404 N.W.2d 424 (1987).

Testimony by a criminal investigator concerning fingerprints found at the scene of the crime is admissible, when relevant, as expert testimony. State v. Birge, 223 Neb. 761, 393 N.W.2d 713 (1986).

Remarks by the treating physician to the effect that the causes of aneurysmal bone cyst recurrences were largely unknown did not make his expert opinion as to the cause underlying plaintiff's recurrence inadmissible; the remarks were available for impeachment and were properly weighed by the trier of fact. Goers v. Bud Irons Excavating, 207 Neb. 579, 300 N.W.2d 29 (1980).

For a qualified expert to give an opinion of the speed of a vehicle, all necessary factors needed to establish an opinion should be supported by evidence. Nickal v. Phinney, 207 Neb. 281, 298 N.W.2d 360 (1980).

Self-styled retired burglar permitted to testify for State as expert for opinion on utility of articles in possession of defendant when apprehended. State v. Briner, 198 Neb. 766, 255 N.W.2d 422 (1977).

Auto manufacturer's expert witness entitled to present illustrative experiment and to testify regarding an ultimate issue of fact. Shover v. General Motors Corp., 198 Neb. 470, 253 N.W.2d 299 (1977).

The trial court's admission of testimony by banker as expert witness regarding security agreement was not an abuse of discretion. Skiles v. Security State Bank, 1 Neb. App. 360, 494 N.W.2d 355 (1992).

3. Trial court discretion

A trial court, when faced with an objection under Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), must adequately demonstrate by specific findings on the record that it has performed the gatekeeping duty imposed by this section. A trial court adequately demonstrates that it has performed its gatekeeping duty when the record shows (1) the court's conclusion whether the expert's opinion is admissible and (2) the reasoning the court used to reach that conclusion, specifically noting the factors bearing on reliability that the court relied on in reaching its determination. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

An appellate court reviews the record de novo to determine whether a trial court has abdicated the gatekeeping function imposed by this section; when the trial court has not abdicated its gatekeeping function, an appellate court reviews the trial court's decision to admit or exclude the evidence for an abuse of discretion. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

In performing its gatekeeping duty, the trial court's discretion extends to deciding what factors are reasonable measures of reliability in each case. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

The trial court does not have the discretion to abdicate its gatekeeping duty imposed by this section. Zimmerman v. Powell, 268 Neb. 422, 684 N.W.2d 1 (2004).

In performing its gatekeeping duty, the trial court has considerable discretion in deciding what procedures to use in determining if an expert's testimony satisfies. Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001).

When a court is faced with a decision regarding the admissibility of expert opinion evidence, the trial judge must determine at the outset, pursuant to this section, whether the expert is proposing to testify to (1) scientific, technical, or other specialized knowledge that (2) will assist the trier of fact to understand or determine a fact in issue. This entails a preliminary assessment whether the reasoning or methodology underlying the testimony is valid and whether that reasoning or methodology properly can be applied to the facts in issue. Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001).

The trial court initially determines whether expert testimony will assist the trier of fact. Ketteler v. Daniel, 251 Neb. 287, 556 N.W.2d 623 (1996).

When a trial court is faced with an offer of a novel form of expertise, the trial court must determine whether the new technique or principle is sufficiently reliable. Evidence of a test result cannot be characterized as "scientific" or "technical" until it is established that the test result demonstrates what it claimed to demonstrate. State v. Dean, 246 Neb. 869, 523 N.W.2d 681 (1994).

A trial court's ruling in receiving or excluding an expert's testimony which is otherwise relevant will be reversed only when there has been an abuse of discretion. McDonald v. Miller, 246 Neb. 144, 518 N.W.2d 80 (1994).

No exact standard is possible for fixing the qualifications of an expert or skilled witness, who will be deemed qualified if, and only if, he or she possesses special skill or knowledge respecting the subject matter involved so superior to that of men in general as to make his or her formation of a judgment a fact of probative value. A trial court's factual finding that a witness qualifies as an expert will be upheld on appeal unless clearly erroneous. Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991).

A trial court's factual finding pursuant to section 27-104(1) concerning a determination whether a witness qualifies as an expert under this section will be upheld on appeal unless clearly erroneous. The determination whether an expert's testimony or opinion will be helpful to a jury or assist the trier of fact involves the discretion of a trial court, whose ruling will be upheld on appeal unless the court abused its discretion. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Absent an abuse of discretion, a trial judge's ruling regarding the admissibility of expert testimony will not be reversed. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

A trial court adequately demonstrates that it has performed its gatekeeping duty in determining the reliability of expert testimony when the record shows (1) the court's conclusion whether the expert's opinion is admissible and (2) the reasoning the court used to reach that conclusion, specifically noting the factors bearing on reliability that the court relied on in reaching its determination. Kirkwood v. State, 16 Neb. App. 459, 748 N.W.2d 83 (2008).

The mental health board did not abuse its discretion in receiving the opinion of a licensed psychologist on the subject's mental health when the psychologist evaluated the subject, qualified as an expert, and had an opinion which would assist the board. In re Interest of Michael U., 14 Neb. App. 918, 720 N.W.2d 403 (2006).

There is no exact standard for determining when one qualifies as an expert, and a trial court's factual finding that a witness qualifies as an expert will be upheld on appeal unless clearly erroneous. It is within the trial court's discretion to determine if there is sufficient foundation for a witness to give his or her opinion about an issue in question. A trial court's ruling in receiving or excluding an expert's opinion which is otherwise relevant will be reversed only when there has been an abuse of discretion. Hoffart v. Hodge, 9 Neb. App. 161, 609 N.W.2d 397 (2000).

4. Miscellaneous

The horizontal gaze nystagmus test involves scientific knowledge and falls generally under the rules of Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001). State v. Casillas, 279 Neb. 820, 782 N.W.2d 882 (2010).

To sufficiently call specialized knowledge into question under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), is to object with enough specificity so that the court understands what is being challenged and can accordingly determine the necessity and extent of any pretrial proceeding. State v. Casillas, 279 Neb. 820, 782 N.W.2d 882 (2010).

Trial courts are not required to delve into every possible error in the data underlying an expert's opinion involving scientific or specialized knowledge unless it is raised by the party opposing the admission of the expert's opinion. King v. Burlington Northern Santa Fe Ry. Co., 277 Neb. 203, 762 N.W.2d 24 (2009).

The first portion of analysis under Daubert v. Merrell Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), establishes the standard of reliability; the second portion assesses whether the scientific evidence will assist the trier of fact to understand the evidence or determine a fact in issue by providing a valid scientific connection to the pertinent inquiry as a precondition to admissibility. McNeel v. Union Pacific RR. Co., 276 Neb. 143, 753 N.W.2d 321 (2008).

Under the analysis in Daubert v. Merrell Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), and Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001), expert testimony lacks "fit" when a large analytical leap must be made between the facts and the opinion. McNeel v. Union Pacific RR. Co., 276 Neb. 143, 753 N.W.2d 321 (2008).

Neb. Evid. R. 702 is part of a statutory scheme that governs the admissibility at trial of expert opinion testimony regarding the value of real estate. City of Lincoln v. Realty Trust Group, 270 Neb. 587, 705 N.W.2d 432 (2005).

The objective of the gatekeeping responsibility imposed by this section is to make certain that an expert, whether basing testimony upon professional studies or personal experience, employs in the courtroom the same level of intellectual rigor that characterizes the practice of an expert in the relevant field. Schafersman v. Agland Coop, 268 Neb. 138, 681 N.W.2d 47 (2004).

It is not enough for the trial court to determine that an expert's methodology is valid in the abstract. The trial court must also determine if the witness has applied the methodology in a reliable manner. Carlson v. Okerstrom, 267 Neb. 397, 675 N.W.2d 89 (2004).

It is not enough that a witness is qualified as an expert. The trial court must also act as a gatekeeper to ensure the evidentiary relevance and reliability of the expert's opinion. Carlson v. Okerstrom, 267 Neb. 397, 675 N.W.2d 89 (2004).

For trials commencing on or after October 1, 2001, in trial proceedings, the admissibility of expert opinion testimony under the Nebraska rules of evidence should be determined based upon the standards first set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L.Ed.2d 469 (1993). Schafersman v. Agland Coop, 262 Neb. 215, 631 N.W.2d 862 (2001).

This section provides the requirements for admission of expert opinion testimony. Gittins v. Scholl, 258 Neb. 18, 601 N.W.2d 765 (1999).

The trial court erred in admitting the expert testimony of an economist on the issue of hedonic damages, as the economist did not qualify as an expert pursuant to this section. Anderson/Couvillon v. Nebraska Dept. of Soc. Servs., 248 Neb. 651, 538 N.W.2d 732 (1995).

Trial court erred in permitting police officer to testify as to administration of his various interrogation techniques. State v. Welch, 241 Neb. 699, 490 N.W.2d 216 (1992).

All conflicts in the evidence, expert or lay, and the credibility of the witnesses are for the jury and not the Supreme Court on review. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

An allegation that an expert offered false testimony will not be sustained on a mere difference of expert opinion, and where opinion evidence of experts is in conflict, it becomes a question for the jury. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

The determination of the truthfulness or accuracy of an expert's conclusions is for the jury. Palmer v. Forney, 230 Neb. 1, 429 N.W.2d 712 (1988).

Under these provisions, it is no longer necessary to have formal training in order to be considered as an expert witness; actual practical experience in the field can also qualify one as an expert in that field. State v. Hoxworth, 218 Neb. 647, 358 N.W.2d 208 (1984).

Under sections 27-702 and 27-705, an expert witness, qualified to be such, may testify in terms of opinion or inference without prior disclosure of underlying facts or data, the weight of such evidence being for the trier of facts. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

Possible modification of rule relating to opinion of investigator as to point of impact discussed but not applied retrospectively. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).

A medical expert's testimony concerning causes of the plaintiff's multiple myeloma was properly excluded. King v. Burlington Northern Santa Fe Ry. Co., 16 Neb. App. 544, 746 N.W.2d 383 (2008).

No analysis pursuant to Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993), is necessary where the party asserting error does not challenge the scientific validity and reliability of the guidelines set forth in the Manual on Uniform Traffic Control Devices. Kirkwood v. State, 16 Neb. App. 459, 748 N.W.2d 83 (2008).

A person appointed as guardian ad litem is not necessarily an expert on child welfare. The primary function of a guardian ad litem's report is for the guardian to demonstrate to the judge that the guardian has performed his or her duty. When a guardian ad litem's report does not contain objectionable hearsay, it is an efficient means of communicating the facts that the guardian has learned to the parties and to the judge, if properly admitted into evidence, but a report is not somehow made admissible because it was prepared by a guardian ad litem appointed by a court pursuant to a statute. Hearsay within such reports remains hearsay. Joyce S. v. Frank S., 6 Neb. App. 23, 571 N.W.2d 801 (1997).

In a prosecution for sexual assault of a child, an expert witness may not give testimony which directly or indirectly expresses an opinion that the child is believable, that the child is credible, or that the witness' account has been validated. State v. Doan, 1 Neb. App. 484, 498 N.W.2d 804 (1993).



27-703 - Rule 703. Bases of opinion testimony by experts; when revealed; admissibility.

27-703. Rule 703. Bases of opinion testimony by experts; when revealed; admissibility.

The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence.

1. Scope

2. Miscellaneous

1. Scope

This section contemplates admission of an expert's opinion based on hearsay supplying the facts or data for that opinion, rather than requiring firsthand knowledge as the only source of information for an expert's opinion. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

Under this section, an expert may rely on hearsay facts or data reasonably relied upon by experts in that field. The admission into evidence of an expert's appraisal report was prejudicial error. State Dept. of Roads v. Whitlock, 262 Neb. 615, 634 N.W.2d 480 (2001).

An expert is allowed to base his or her opinion on data obtained before the hearing at which the expert is to testify. Gittins v. Scholl, 258 Neb. 18, 601 N.W.2d 765 (1999).

An expert medical witness may base an opinion on the medical records of another treating doctor when the records are of a type reasonably relied upon by experts in the particular field. The mere fact that an expert relied on medical records, however, does not transform those records from inadmissible hearsay to admissible evidence. Vacanti v. Master Electronics Corp., 245 Neb. 586, 514 N.W.2d 319 (1994).

Experts may rely on hearsay facts or data reasonably relied upon by experts in the field as a basis for their opinion. Brown v. Farmers Mut. Ins. Co., 237 Neb. 855, 468 N.W.2d 105 (1991).

An expert may express an opinion in answering a hypothetical question, if the question and the opinion are based upon facts "perceived by or made known to him." Bernadt v. Suburban Air, Inc., 221 Neb. 537, 378 N.W.2d 852 (1985).

Generally, an expert witnesses' firsthand knowledge is a factor which may affect such witness' credibility and weight given to the testimony from such expert, but presence or absence of firsthand knowledge does not, by itself, necessarily establish preference or priority in evidentiary value. Gibson v. City of Lincoln, 221 Neb. 304, 376 N.W.2d 785 (1985).

An expert may base an opinion upon the otherwise inadmissible patient records of another treating doctor since the records are a type reasonably relied upon by experts in the particular field. Clark v. Clark, 220 Neb. 771, 371 N.W.2d 749 (1985).

Expert testimony should not be received if it appears the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. State v. Johnson, 215 Neb. 391, 338 N.W.2d 769 (1983).

2. Miscellaneous

When an assumption used by an expert is not proved untrue or to be without any basis in fact, whether the stated grounds for the assumption are credible is a jury question. Gary's Implement v. Bridgeport Tractor Parts, 281 Neb. 281, 799 N.W.2d 249 (2011).

In a hearing concerning an evaluation and treatment plan in a commitment proceeding, a report by a doctor did not constitute inadmissible hearsay. State v. Hayden, 233 Neb. 211, 444 N.W.2d 317 (1989).

The mere odor of alcohol, standing alone, is not sufficient to justify either a lay witness or an expert rendering an opinion as to whether one is intoxicated in violation of law. State v. Johnson, 215 Neb. 391, 338 N.W.2d 769 (1983).

Possible modification of rule relating to opinion of investigator as to point of impact discussed but not applied retrospectively. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).



27-704 - Rule 704. Opinion on ultimate issue.

27-704. Rule 704. Opinion on ultimate issue.

Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

An otherwise admissible expert's opinion is not objectionable because the opinion embraces an ultimate issue to be decided by the trier of fact. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990); State v. Rotella, 196 Neb. 741, 246 N.W.2d 74 (1976).

This section must be read in conjunction with sections 27-702, and 27-401 to 27-403, for this section does not render all expert testimony admissible. Under this section, the test is not whether the expert's opinion or inference invades the province of the jury, but whether the opinion or inference is otherwise admissible and will assist the trier of fact to understand the evidence or determine a fact in issue under section 27-702. State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

Auto manufacturer's expert witness entitled to present illustrative experiment and to testify regarding an ultimate issue of fact. Shover v. General Motors Corp., 198 Neb. 470, 253 N.W.2d 299 (1977).

Possible modification of rule relating to opinion of investigator as to point of impact discussed but not applied retrospectively. Rawlings v. Andersen, 195 Neb. 686, 240 N.W.2d 568 (1976).



27-705 - Rule 705. Disclosure of facts or data underlying expert opinion.

27-705. Rule 705. Disclosure of facts or data underlying expert opinion.

The expert may testify in terms of opinion or inference and give reasons therefor without prior disclosure of the underlying facts or data, unless the judge requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

1. Testimony admissible

2. Testimony not admissible

3. Miscellaneous

1. Testimony admissible

This section permits admission of an expert opinion without prior disclosure of the underlying facts upon which the expert's opinion is based. An expert's opinion is ordinarily admissible if the witness (1) qualifies as an expert, (2) has an opinion that will assist the trier of fact, (3) states his or her opinion, and (4) is prepared to disclose the basis of that opinion on cross-examination. Gittins v. Scholl, 258 Neb. 18, 601 N.W.2d 765 (1999).

Under this section, an expert can be required to disclose on cross-examination the facts or data underlying his or her opinion; thus, an expert may be cross-examined for the purposes of testing and inquiring into the basis for his or her opinion. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Statute requires expert to disclose underlying facts and data if required by court but does not require court to allow testimony of all such facts and data. Expert may rely on factors not otherwise admissible, but such reliance will not affect their admissibility. Clearwater Corp. v. City of Lincoln, 207 Neb. 750, 301 N.W.2d 328 (1981).

A witness with experience in testing the type of metal from which a surgical instrument was made but not in testing surgical instruments as such, was qualified to give an opinion as an expert witness about the cause of a break in the surgical instrument. Danielsen v. Richards Mfg. Co., Inc., 206 Neb. 676, 294 N.W.2d 858 (1980).

Under this section, an expert witness may render an opinion without first disclosing the underlying data upon which that opinion is based. Northern Nat. Gas Co. v. Beech Aircraft Corp., 202 Neb. 300, 275 N.W.2d 77 (1979).

Under sections 27-702 and 27-705, an expert witness, qualified to be such, may testify in terms of opinion or inference without prior disclosure of underlying facts or data, the weight of such evidence being for the trier of facts. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

2. Testimony not admissible

Where cross-examination of an expert witness discloses there is no adequate factual basis for an expert's opinion, such opinion is irrelevant, is inadmissible, and should be stricken from consideration by a jury on proper motion of the party adversely affected by such irrelevant evidence. Sorensen v. Lower Niobrara Nat. Resources Dist., 221 Neb. 180, 376 N.W.2d 539 (1985).

Expert testimony should not be received, or if received should be stricken, if it appears that the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. Fletcher v. State, 216 Neb. 342, 344 N.W.2d 899 (1984).

Expert testimony should not be received if it appears the witness is not in possession of such facts as will enable him to express a reasonably accurate conclusion as distinguished from a mere guess or conjecture. Clearwater Corp. v. City of Lincoln, 202 Neb. 796, 277 N.W.2d 236 (1979).

The valuation testimony of a landowner's expert witness should have been stricken where his testimony as to the value of the land has no adequate basis. Clearwater Corp. v. City of Lincoln, 202 Neb. 796, 277 N.W.2d 236 (1979).

3. Miscellaneous

An expert is not required to testify to the underlying facts or data before stating his or her opinion. Boyle v. Welsh, 256 Neb. 118, 589 N.W.2d 118 (1999).

A trial court may, either on its own motion or in response to an objection, require an expert to disclose the underlying facts or data upon which the opinion is to be based before permitting the expert to render his opinion. Forehead v. Galvin, 220 Neb. 578, 371 N.W.2d 271 (1985).

Although this rule substantially liberalizes the requirements for an expert witness, it does not mean that such a witness is no longer required to disclose the basis of an opinion if asked to do so by the court or on cross-examination, nor is the jury entitled to consider an opinion with no adequate basis. Dawson v. Papio Nat. N.R.D., 206 Neb. 225, 292 N.W.2d 42 (1980).



27-706 - Rule 706. Judge appointed experts; procedure; compensation; disclosure of appointment; parties may call experts of own selection.

27-706. Rule 706. Judge appointed experts; procedure; compensation; disclosure of appointment; parties may call experts of own selection.

(1) The judge may on his own motion or on the motion of any party enter an order to show why expert witnesses should not be appointed, and may request the parties to submit nominations. The judge may appoint any expert witnesses agreed upon by the parties, and may appoint witnesses of his own selection. An expert witness shall not be appointed by the judge unless he consents to act. A witness so appointed shall be informed of his duties by the judge in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of his findings, if any; his deposition may be taken by any party; and he may be called to testify by the judge or any party. He shall be subject to cross-examination by each party, including a party calling him as a witness.

(2) Expert witnesses so appointed are entitled to reasonable compensation in whatever sum the judge may allow. The compensation thus fixed is payable from funds which may be provided by law in criminal cases and by the opposing parties in equal portions to the clerk of the court in civil cases at a time fixed by the court and thereafter charged in like manner as other costs.

(3) In the exercise of his discretion, the judge may authorize disclosure to the jury of the fact that the court appointed the expert witness.

(4) Nothing in this rule limits the parties in calling expert witnesses of their own selection.



27-801 - Rule 801. Definitions; statement, declarant, hearsay; statements which are not hearsay.

27-801. Rule 801. Definitions; statement, declarant, hearsay; statements which are not hearsay.

The following definitions apply under this article:

(1) A statement is (a) an oral or written assertion or (b) nonverbal conduct of a person, if it is intended by him as an assertion;

(2) A declarant is a person who makes a statement;

(3) Hearsay is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted; and

(4) A statement is not hearsay if:

(a) The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is (i) inconsistent with his testimony and was given under oath subject to the penalty of perjury at a trial, hearing, or other proceeding, or in a deposition, or (ii) consistent with his testimony and is offered to rebut an express or implied charge against him of recent fabrication or improper influence or motive, or

(b) The statement is offered against a party and is (i) his own statement, in either his individual or a representative capacity, or (ii) a statement of which he has manifested his adoption or belief in its truth, or (iii) a statement by a person authorized by him to make a statement concerning the subject, or (iv) a statement by his agent or servant within the scope of his agency or employment, or (v) a statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

1. Hearsay

2. Not hearsay

3. Miscellaneous

1. Hearsay

Under subsection (3) of this section, a witness' previous out-of-court statements are inadmissible hearsay if they are offered for the truth of the matter asserted and do not fall within a definitional exclusion under subsection (4)(a) or a statutory exception. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

A written assertion offered to prove the truth of the matter asserted is a hearsay statement unless it falls within an exception or exclusion under the hearsay rules. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A coconspirator's idle chatter or casual conversation about past events is generally not considered to be in furtherance of the conspiracy purposes of this section. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

Pursuant to subsection (3) of this section, written summaries of the trial testimony of witnesses that contain statements that are offered to prove the truth of the matters asserted therein constitute hearsay and are inadmissible. Westgate Rec. Assn. v. Papio-Missouri River NRD, 250 Neb. 10, 547 N.W.2d 484 (1996).

Report made at request of defendant in regard to condition of waste disposal system was not admissible under subsection (4)(b)(iv) of this section, where person authorized to make report was employed for the purpose of giving technical advice to defendant. Kliment v. National Farms, Inc., 245 Neb. 596, 514 N.W.2d 315 (1994).

A witness' pretrial statement identifying a defendant as the perpetrator of a crime was hearsay pursuant to subsection (3) of this section and, therefore, was inadmissible. State v. Salamon, 241 Neb. 878, 491 N.W.2d 690 (1992).

An insurer's estimate of the cost of repairing damage to a vehicle, without further testimony by the insurer or the person making the repairs, is inadmissible hearsay testimony. State v. Larkin, 222 Neb. 398, 383 N.W.2d 804 (1986).

It is elementary that out-of-court statements offered to prove the truth of the matter asserted are hearsay. State v. Marco, 220 Neb. 96, 368 N.W.2d 470 (1985).

Taped interviews of an accused while under the influence of an inhibition-reducing drug did not relate to the mental state of the accused at the time of the acts charged and were, therefor, hearsay and inadmissible. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

Where testimony of an out-of-court assertion made by someone other than the testifier is offered to prove the truth of the out-of-court assertion, and is partly damaging and partly helpful to the interests of the person who made the out-of-court assertion, it is hearsay and its admission is barred by this section. Belitz v. Suhr, 208 Neb. 280, 303 N.W.2d 284 (1981).

An exculpatory statement made by an accused to police one day after arrest is hearsay and inadmissible at trial before the accused testifies. State v. Pelton, 197 Neb. 412, 249 N.W.2d 484 (1977).

A therapist's testimony that she observed the defendant look astonished when he explained to the therapist he had been charged with sexually abusing a minor and that the defendant denied the abuse to the therapist was inadmissible as hearsay. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

A prior consistent statement has no value as substantive evidence of the truth of its contents, nor as rehabilitation of the credibility of the witness, if it is made at the time when the witness clearly has a motive to fabricate; such statements are not admissible unless the statement has significant probative force bearing on credibility apart from mere repetition. State v. Anderson, 1 Neb. App. 914, 511 N.W.2d 174 (1993).

2. Not hearsay

Apart from statements falling under the definitional exclusions and statutory exceptions, the admissibility of an out-of-court statement depends upon whether the statement is offered for one or more recognized nonhearsay purposes relevant to an issue in the case. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

A statement offered to prove its impact on the listener, instead of its truth, is offered for a valid nonhearsay purpose if the listener's knowledge, belief, response, or state of mind after hearing the statement is relevant to an issue in the case. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

A verbal act is a statement that has legal significance, i.e., it brings about a legal consequence simply because it was spoken. A nonhearsay purpose for offering a statement exists when a statement has legal significance because it was spoken, independent of the truth of the matter asserted. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

Statements made by a coconspirator in furtherance of avoiding capture or punishment are made in furtherance of the conspiracy within the meaning of this section. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

To be admissible, the statements of a coconspirator must have been made while the conspiracy was pending and in furtherance of its objects. If the statements took place after the conspiracy had ended, or if merely narrative of past events, they are not admissible. In other words, for an out-of-court statement to be admissible under subsection (4)(b)(v) of this section, there must be evidence that there was a conspiracy involving the declarant and the nonoffering party and that the statement was made during the course and in furtherance of the conspiracy. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

Out-of-court statements of two unavailable witnesses who said they were at a restaurant at the time of the murder were offered for the purpose of proving that such statements were false, and thus, the trial court erred in excluding them as hearsay. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Where autopsy photographs are not oral or written assertions, nor are nonverbal conduct of a person, the photographs are demonstrative evidence and are not hearsay. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

Pursuant to subsection (4)(b) of this section, in a suit instituted by the conservator of an estate of a protected person, statements made by the protected person are not hearsay. Ochs v. Makousky, 249 Neb. 960, 547 N.W.2d 136 (1996).

Prior inconsistent sworn statements previously characterized as hearsay available for the purpose of impeachment only are now substantive evidence of fact contained in the statement, provided the requirements prescribed by subsection (4)(a)(i) of this section are satisfied. Behm v. Northwestern Bell Tel. Co., 241 Neb. 838, 491 N.W.2d 334 (1992).

In an action against an estate, a statement made by the decedent constitutes a party admission, under subsection (4)(b) of this section. In re Estate of Krueger, 235 Neb. 518, 455 N.W.2d 809 (1990).

Under subsection (4)(b)(i) of this section, a statement of a party defendant is not hearsay. State v. Boham, 233 Neb. 679, 447 N.W.2d 485 (1989).

Included within the definition of a statement for hearsay purposes are oral or written assertions, but oral assertions contained in remarks section of police complaint report were not hearsay statements because they were not offered to prove the truth of the matter asserted. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

Testimony by police officers and social workers regarding statements made by declarants was offered to rebut a charge of recent fabrication, and was therefore admissible. In re Interest of D.J. et al., 224 Neb. 226, 397 N.W.2d 616 (1986).

A verbal act, which is an operative fact resulting in legal consequences, is not hearsay within the meaning of Neb. Evid. R. 801(3) and, therefore, is not inadmissible hearsay prohibited by Neb. Evid. R. 802. Alliance Nat. Bank v. State Surety Co., 223 Neb. 403, 390 N.W.2d 487 (1986).

A statement by a party's agent or servant within the scope of agency or employment offered against the party is not hearsay. Bump v. Firemen's Ins. Co., 221 Neb. 678, 380 N.W.2d 268 (1986).

Under this section, evidence of a consistent statement is not hearsay if the declarant testifies and is subject to cross-examination and the statement is consistent with his testimony and is offered to rebut an express or implied charge against him of recent fabrication or improper influence or motive. State v. Gregory, 220 Neb. 778, 371 N.W.2d 754 (1985).

Statement made in presence of allegedly estranged wife, by husband, to the effect that they were back together again, to which wife agreed "everything is going perfect," was admissible as an exception to the hearsay rule. In re Interest of M., 215 Neb. 383, 338 N.W.2d 764 (1983).

Testimony about a conversation offered to corroborate allegations that certain statements were made but not to prove that the statements were true is not hearsay. Gray v. Maxwell, 206 Neb. 385, 293 N.W.2d 90 (1980).

Where a conversation between two parties is introduced to show the nature of the relationship between the parties, and is not offered for the truth of those statements, the conversation is not hearsay. Murdoch v. Murdoch, 200 Neb. 429, 264 N.W.2d 183 (1978).

Pursuant to subsection (4) of this section, the Nebraska rules of evidence provide that a statement is not hearsay if the statement is offered against a party and is a statement by a coconspirator of a party during the course and in furtherance of the conspiracy. State v. Conn, 12 Neb. App. 635, 685 N.W.2d 357 (2004).

Pursuant to subsection (4)(b)(iv) of this section, a statement need not be one of fact to be admissible under the hearsay exception for statements made against a party's interest made by the party's agent or servant within the scope of his or her agency or employment. Gerken v. Hy-Vee, Inc., 11 Neb. App. 778, 660 N.W.2d 893 (2003).

Where a prior statement is relevant and meets the statutory requirements of Neb. Evid. R. 801(4)(a)(ii), it is not rendered inadmissible because it was made after the impeaching statement. State v. Austin, 1 Neb. App. 716, 510 N.W.2d 375 (1993).

In an oral contract dispute where defendant denied the existence of a contract, plaintiff introduced defendant's petition from another case as an admission against interest, since it applied to the same contract at issue and was signed by defendant's attorney on behalf of the company. Nichols Media Consultants, Inc. v. Ken Morehead Inv. Co., Inc., 1 Neb. App. 220, 491 N.W.2d 368 (1992).

3. Miscellaneous

When overruling a hearsay objection on the ground that testimony about an out-of-court statement is received not for its truth but only to prove that the statement was made, a trial court should identify the specific nonhearsay purpose for which the making of the statement is relevant and probative. State v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010).

Before the trier of facts may consider testimony under the coconspirator exception to the hearsay rule, a prima facie case establishing the existence of the conspiracy must be shown by independent evidence. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

The coconspirator exception to the hearsay rule is applicable regardless of whether a conspiracy has been charged in the information or not. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

The purpose of requiring independent evidence to establish a conspiracy is to prevent the danger of hearsay evidence being lifted by its own bootstraps, i.e., relying on the hearsay statements to establish the conspiracy, and then using the conspiracy to permit the introduction of what would otherwise be hearsay testimony in evidence. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

To be admissible, the statements of the coconspirator must have been made while the conspiracy was pending and in furtherance of its objects. State v. Hudson, 279 Neb. 6, 775 N.W.2d 429 (2009).

A party on appeal may not assert a different ground for an objection to the admission of evidence than was offered to the trial court. But an appellate court can consider whether the record clearly shows an exhibit was admissible for the truth of the matter asserted under a different rule from the one erroneously applied by the trial court when both parties had a fair opportunity to develop the record on the underlying facts. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A party's possession of a written statement can be an adoption of what its contents reveal under circumstances that tie the party to the document in a meaningful way. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Subsection (4)(b)(v) of this section governs only the admissibility of testimony about out-of-court statements made by a coconspirator—not the admissibility of all the other testimony offered by the same witness. It is irrelevant to the direct testimony of a coconspirator. There is no reason why a witness cannot testify to the existence of a conspiracy, and that the defendant was a participant, and then testify to out-of-court statements made by the alleged coconspirators. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

The "in furtherance" language of this section is to be construed broadly. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

Where the State accused the defendant of fabricating his version of events to comport with the physical evidence found at the crime scene, the defendant's motive to fabricate could not have arisen until the defendant had knowledge of the substance of that evidence. Any statements consistent with the defendant's version of events and made before the defendant learned of this evidence were admissible as prior consistent statements under subsection (4)(a)(ii) of this section. State v. Neal, 265 Neb. 693, 658 N.W.2d 694 (2003).

Pursuant to subsection (4)(b)(v) of this section, before the trier of fact may consider testimony under the coconspirator exception to the hearsay rule, a prima facie case establishing the existence of the conspiracy must be shown by independent evidence. State v. Myers, 258 Neb. 300, 603 N.W.2d 378 (1999).

Pursuant to subsection (4) of this section, an attempt at impeachment cannot be equated with charges of recent fabrication, improper influence, or improper motive. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

Pursuant to subsection (4)(a) of this section, attempts at impeachment cannot be equated to charges of recent fabrication. State v. Buechler, 253 Neb. 727, 572 N.W.2d 65 (1998).

The prima facie proof of a conspiracy requisite to the introduction of evidence under subsection (4) of this section requires only enough evidence to take the question to the jury. State v. Hansen, 252 Neb. 489, 562 N.W.2d 840 (1997).

Pursuant to subsection (4)(a)(ii) of this section, the introduction of a declarant's consistent out-of-court statement to rebut charges of improper influence or recent fabrication is permitted only when the consistent statement was made prior to the alleged act of improper influence or recent fabrication. State v. Morris, 251 Neb. 23, 554 N.W.2d 627 (1996).

A litigant's written opinion about the value of real property made for the purpose of a property tax protest is not relevant to its market value for the purpose of valuing an easement later taken by the State. Holman v. Papio-Missouri River Nat. Resources Dist., 246 Neb. 787, 523 N.W.2d 510 (1994).

Since a prior consistent statement may be accorded substantive use only if it is used to rebut an express or implied charge, impeachment of the witness is a precondition. State v. Smith, 241 Neb. 311, 488 N.W.2d 33 (1992).

The victim is not a "party" to a criminal case for the purposes of impeachment by a prior inconsistent statement. State v. Antillon, 229 Neb. 348, 426 N.W.2d 533 (1988).

As a result of Rule 801(4)(a) of the Nebraska Evidence Rules, what was previously characterized as hearsay available for the purpose of impeachment only has now become substantive evidence of fact contained in the statement provided the requirements prescribed by Rule 801(4)(a) are satisfied. A proceeding contemplated by Rule 801(4)(a) is a formal action before a judicial tribunal, as well as an action before a quasi-judicial officer or board, invoked to enforce or protect a right. State v. Johnson, 220 Neb. 392, 370 N.W.2d 136 (1985).

If an attack on the credibility of a witness through use of an inconsistent statement is accompanied by or interpretable as a charge of a plan or contrivance to give false testimony, proof of a prior consistent statement before the plan or contrivance was formed tends strongly to disprove that the testimony was the result of contrivance. State v. Johnson, 220 Neb. 392, 370 N.W.2d 136 (1985).

A prior inconsistent statement of a witness was admissible as substantive evidence when the statement was sworn testimony at a prior preliminary hearing. State v. Jackson, 217 Neb. 363, 348 N.W.2d 876 (1984).

A prior consistent statement is not admissible as substantive corroborative evidence unless it fits the exception of section 27-804(4)(a)(ii), R.R.S.1943. State v. Packett, 206 Neb. 548, 294 N.W.2d 605 (1980).

Circumstances under which prior inconsistent statements admissible explained. State v. Packett, 206 Neb. 548, 294 N.W.2d 605 (1980).

Conviction for possession of marijuana with intent to distribute reversed where hearsay testimony of an alleged coconspirator improperly received. State v. Bobo, 198 Neb. 551, 253 N.W.2d 857 (1977).

This section makes prior inconsistent statements of a witness admissible as substantive evidence only if they were made under oath. State v. Isley, 195 Neb. 539, 239 N.W.2d 262 (1976).



27-802 - Rule 802. Hearsay rule.

27-802. Rule 802. Hearsay rule.

Hearsay is not admissible except as provided by these rules, by other rules adopted by the statutes of the State of Nebraska, or by the discovery rules of the Supreme Court.

The language of section 25-1273.01, in combination with this section, indicates a clear intention by the Legislature to create an independent avenue to admit deposition testimony. Walton v. Patil, 279 Neb. 974, 783 N.W.2d 438 (2010).

A trial judge does not have discretion to admit inadmissible hearsay statements. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Apart from rulings under the residual hearsay exception, an appellate court reviews for clear error the factual findings underpinning a trial court's hearsay ruling and reviews de novo the court's ultimate determination to admit evidence over a hearsay objection. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

With certain exceptions, hearsay evidence is not admissible. In re Interest of Constance G., 254 Neb. 96, 575 N.W.2d 133 (1998).

Medical reports produced out of court are hearsay. Vacanti v. Master Electronics Corp., 245 Neb. 586, 514 N.W.2d 319 (1994).

An insurer's estimate of the cost of repairing damage to a vehicle, without further testimony by the insurer or the repair person, is inadmissible hearsay testimony. State v. Larkin, 222 Neb. 398, 383 N.W.2d 804 (1986).

Facts of the case held to be sufficient to place young child's statement as within the hearsay exceptions. State v. Roy, 214 Neb. 204, 333 N.W.2d 398 (1983).

Hearsay evidence is not admissible except as otherwise provided by the statutes of the state. State v. Williams, 203 Neb. 649, 279 N.W.2d 847 (1979).



27-803 - Rule 803. Hearsay exceptions; enumerated; availability of declarant immaterial.

27-803. Rule 803. Hearsay exceptions; enumerated; availability of declarant immaterial.

Subject to the provisions of section 27-403, the following are not excluded by the hearsay rule, even though the declarant is available as a witness:

(1) A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition;

(2) A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant's will;

(3) Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment;

(4) A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable him or her to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in his or her memory and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party;

(5) A memorandum, report, record, or data compilation, in any form, of acts, events, or conditions, other than opinions or diagnoses, made at or near the time of such acts, events, or conditions, in the course of a regularly conducted activity, if it was the regular course of such activity to make such memorandum, report, record, or data compilation at the time of such act, event, or condition, or within a reasonable time thereafter, as shown by the testimony of the custodian or other qualified witness unless the source of information or method or circumstances of preparation indicate lack of trustworthiness. The circumstances of the making of such memorandum, report, record, or data compilation, including lack of personal knowledge by the entrant or maker, may be shown to affect its weight;

(6) Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of subdivision (5) of this section to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate a lack of trustworthiness;

(7) Upon reasonable notice to the opposing party prior to trial, records, reports, statements, or data compilations made by a public official or agency of facts required to be observed and recorded pursuant to a duty imposed by law, unless the sources of information or the method or circumstances of the investigation are shown by the opposing party to indicate a lack of trustworthiness;

(8) Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, if the report thereof was made to a public office pursuant to requirements of law;

(9) To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with section 27-902, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation or entry;

(10) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization;

(11) Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter;

(12) Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones or the like;

(13) The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorized the recording of documents of that kind in that office;

(14) A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document;

(15) Statements in a document in existence thirty years or more whose authenticity is established;

(16) Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations;

(17) Statements contained in published treatises, periodicals, or pamphlets on a subject of history, medicine, or other science or art, established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice, to the extent called to the attention of an expert witness upon cross-examination or relied upon by the expert witness in direct examination. If admitted, the statements may be read into evidence but may not be received as exhibits;

(18) Reputation among members of his or her family by blood, adoption, or marriage, or among his or her associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of his or her personal or family history;

(19) Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located;

(20) Reputation of a person's character among his or her associates or in the community;

(21) Evidence of a final judgment, entered after a trial or upon a plea of guilty (but not upon a plea of nolo contendere), adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year, to prove any fact essential to sustain the judgment, but not including, when offered by the government in a criminal prosecution for purposes other than impeachment, judgments against a person other than the accused. The pendency of an appeal may be shown but does not affect admissibility;

(22) Judgments as proof of matters of personal, family, or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation; and

(23) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (a) the statement is offered as evidence of a material fact, (b) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts, and (c) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence. A statement may not be admitted under this exception unless the proponent of it makes known to the adverse party, sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, his or her intention to offer the statement and the particulars of it, including the name and address of the declarant.

1. Excited utterance

2. State of mind

3. Business record

4. Medical diagnosis

5. Residual hearsay

6. Miscellaneous

1. Excited utterance

For purposes of the excited utterance exception to the hearsay rule found in subsection (1) of this section, in making a preliminary determination that a shocking or startling event has taken place, a trial judge may consider hearsay evidence which itself fails to satisfy any exception. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

Where victim's statement appeared to be result of pressure exerted on her, necessary element of spontaneity was absent and statement was not admissible as excited utterance. State v. Dyer, 245 Neb. 385, 513 N.W.2d 316 (1994).

For a statement to qualify as an excited utterance under subsection (1) of this section, (1) there must have been a startling event, (2) the statement must relate to the event, and (3) the statement must have been made by the declarant while under the stress of the event. State v. Tlamka, 244 Neb. 670, 508 N.W.2d 846 (1993); State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990); State v. Lee, 216 Neb. 63, 341 N.W.2d 600 (1983).

For hearsay to be admissible as an excited utterance under subsection (1) of this section, statements need not be made contemporaneously with the exciting cause but may be made subsequent to it, provided there has not been time for the exciting influence to lose its sway and be dissipated. The key requirement is spontaneity, a showing that the statement was made without time for conscious reflection. The true test is not when the exclamation was made, but whether under all the circumstances of the particular exclamation the speaker may be considered as speaking under the stress of nervous excitement and shock produced by the act in issue. State v. Tlamka, 244 Neb. 670, 508 N.W.2d 846 (1993).

A statement made by victim exhibiting observable manifestations of stress qualified as an excited utterance although elapsed time between stressful event and statement was not established. The underlying theory of the excited utterance exception is that circumstances may produce a condition of excitement which temporarily stills the capacity of reflection and produces utterances free of conscious fabrication. State v. Jacob, 242 Neb. 176, 494 N.W.2d 109 (1993).

Because there was no showing that minor's statements were made while she was under the stress of a startling event, the trial court abused its discretion in admitting testimony of the babysitter as to what the minor told her. In re Interest of D.P.Y. and J.L.Y., 239 Neb. 647, 477 N.W.2d 573 (1991).

Statements made to police officer at scene of a crime resulting from young woman encouraging the speaker to cooperate did not fall within excited utterance exception to the hearsay rule. State v. Martin, 239 Neb. 339, 476 N.W.2d 536 (1991).

Under subsection (1) of this section, spontaneity is a key requirement for the excited utterance exception and is demonstrated by showing the statement was made without time for conscious reflection. State v. Sullivan, 236 Neb. 344, 461 N.W.2d 84 (1990).

A statement by a 4-year-old witness regarding child abuse and murder made in response to police questioning nearly 2 days after the events in question constitutes an excited utterance. The statement is also admissible under the residual hearsay exception. Under the excited utterance hearsay exception, a declarant's nervous state is relevant to the issue of whether the statement was made by the declarant while under the stress of the event. Under this exception, the crucial consideration is whether there has been time for conscious reflection. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

The determination as to the admissibility of an excited utterance generally rests within the sound discretion of the trial court and will not be disturbed on appeal in the absence of an abuse of discretion. In the case of small children, generally, the stress of a sexual assault is present for some time after an assault occurs, and the key requirement for admissibility is spontaneity. In re Interest of R.A. and V.A., 225 Neb. 157, 403 N.W.2d 357 (1987).

A statement made by a young boy to his mother shortly after a sexual assault is an excited utterance under subsection (1) of this section and thus an exception to the bar against hearsay. State v. Gonzales, 219 Neb. 846, 366 N.W.2d 775 (1985).

A statement to police officers made by a 7-year-old girl shortly after she was sexually assaulted and relating to the sexual assault, qualifies as an excited utterance. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980).

A spontaneous statement made at the time of the event by one who has personal knowledge of the subject matter of the statement may be admissible under this section if the statutory conditions precedent to admission are met. State v. Reed, 201 Neb. 800, 272 N.W.2d 759 (1978).

Pursuant to subsection (1) of this section, statements made by a victim of sexual assault to a neighbor after the victim walked several blocks to the neighbor's house and was visibly shaken and scared were admissible under this section. State v. Sanchez-Lahora, 9 Neb. App. 621, 616 N.W.2d 810 (2000).

2. State of mind

Pursuant to subsection (2) of this section, the state-of-mind exception to the hearsay rule allows the admission of extrajudicial statements to show the state of mind of the declarant only if the declarant's then existing state of mind is a material issue in the case. State v. Hansen, 252 Neb. 489, 562 N.W.2d 840 (1997).

Victim's extrajudicial declarations of fear of the defendant are admissible under the state of mind exception to the hearsay rule only if there is a manifest need for such evidence and it is relevant to a material issue in the case. The state of mind exception to the hearsay rule allows the admission of extrajudicial statements to show the state of mind of the declarant if the state of mind of the declarant at the time the statement was made is an issue in the case. State v. Drinkwalter, 242 Neb. 40, 493 N.W.2d 319 (1992).

As specifically provided under subsection (2) of this section, hearsay statements of memory offered to prove the fact remembered are not admissible under the state-of-mind exception. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

A declaration offered to show the defendant's state of mind which is too remote in point of time should be excluded as lacking probative value. State v. Harrison, 221 Neb. 521, 378 N.W.2d 199 (1985).

Hearsay statements made immediately prior to an incident which resulted in the death of the declarant are admissible as a statement of declarant's then existing state of mind and emotion to prove declarant's intent, plan, motive, or conduct. State v. Smith, 202 Neb. 501, 276 N.W.2d 104 (1979).

Where a statement is made indicating an intention to pay rent, the statement qualifies as a declaration of state of mind and is an exception to the hearsay rule. Barnes v. Milligan, 200 Neb. 450, 264 N.W.2d 186 (1978).

Statement of intent related to the destination and purpose of a journey admissible only if made at or near time of departure. Fite v. Ammco Tools, Inc., 199 Neb. 353, 258 N.W.2d 922 (1977).

Offered evidence of an utterance by accused suggesting his state of mind or emotion, held not admissible as exception to hearsay rule where such state of mind was not a material fact. State v. Pelton, 197 Neb. 412, 249 N.W.2d 484 (1977).

3. Business record

Computerized printouts that are merely the visual counterparts to routine electronic business records are usually hearsay, but they can be admissible under the business records exception. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

The party seeking to admit a business record under the business records exception to the hearsay rule bears the burden of establishing foundation under a three-part test. First, the proponent must establish that the activity recorded is of a type that regularly occurs in the course of the business' day-to-day activities. Second, the proponent must establish that the record was made as part of a regular business practice at or near the time of the event recorded. Third, the proponent must authenticate the record by a custodian or other qualified witness. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

The reason for excluding business records from the hearsay rule is their circumstantial guarantees of trustworthiness. The business records exception contemplates that certain events are regularly recorded as routine reflections of the day-to-day operations of a business so that the character of the records and their earmarks of reliability import trustworthiness. Thus, the recordation becomes a reliable recitation of the fact. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

When computer-stored records satisfy the business records exception to the hearsay rule, preparing printouts for evidentiary purposes does not deprive the printouts of their character as business records. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

For admissibility of a document as a business record, first, the activity recorded must be a type which regularly occurs in the course of the business' day-to-day activity. Second, the record must have been made as part of a regular business practice at or near the time of the event recorded. Third, the record must be authenticated by a custodian or other qualified witness. State v. Wright, 231 Neb. 410, 436 N.W.2d 205 (1989); Chalupa v. Hartford Fire Ins. Co., 217 Neb. 662, 350 N.W.2d 541 (1984).

Foundational requirements for admitting a document under the business records exception to the hearsay rule are set out in this case. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).

A computer printout, disregarding pencil notations put on the document after the record was prepared, was admissible in evidence as a business record. Richards v. Arthaloney, 216 Neb. 11, 342 N.W.2d 642 (1983).

Because there was sufficient foundational testimony, admission of bank records under this section did not violate Neb. Const., Art. I, § 11. To admit bank records under this section, testimony of each individual teller or processor who handled the records is not necessary, but records may be admitted through foundational testimony of knowledgeable witnesses. State v. Spaulding, 211 Neb. 575, 319 N.W.2d 449 (1982).

The supervisor of all customer billing records was an appropriate witness with regard to explaining the compilation of data and conditions of how the billings were prepared, and his testimony was admissible as a qualified lay witness. City of Lincoln v. Bud Moore, Inc., 210 Neb. 647, 316 N.W.2d 590 (1982).

Subsection (5) of this section does not require a party offering business records to prove that the recordkeeping system is standard within the industry. State v. Ford, 1 Neb. App. 575, 501 N.W.2d 318 (1993).

4. Medical diagnosis

Statements of a foster parent were properly admissible under subsection (3), where the evidence demonstrated that the statements were made to assist in the provision of medical diagnosis or treatment, that the statements were reasonably pertinent to such diagnosis and treatment, and that a doctor would reasonably rely on such statements. In re Interest of B.R. et al., 270 Neb. 685, 708 N.W.2d 586 (2005).

Pursuant to subsection (17) of this section, duly admitted learned treatises do not independently establish the standard of care in a medical malpractice action. They are merely evidence of the standard of care to the extent relied upon by the expert witness in direct examination, or called to the attention of the expert witness upon cross-examination. Breeden v. Anesthesia West, 265 Neb. 356, 656 N.W.2d 913 (2003).

As a general rule, the hearsay exception found in subsection (3) of this section applies to persons seeking medical assistance from persons who are expected to provide some form of health care. The rationale for the hearsay exception found in subsection (3) of this section is that reliability is assured by the likelihood that the patient believes that the effectiveness of the treatment will depend on the accuracy of the information provided. Vacanti v. Master Electronics Corp., 245 Neb. 586, 514 N.W.2d 319 (1994).

Statement made by victim to medical technicians which did not relate to diagnosis or treatment was not admissible under subsection (3) of this section. State v. Dyer, 245 Neb. 385, 513 N.W.2d 316 (1994).

Child's statements relating to the source of sexual abuse are admissible as an exception to the hearsay rule when it is clear that the comments relate to a medical condition and are offered in the context of a medical examination and diagnosis. State v. Roenfeldt, 241 Neb. 30, 486 N.W.2d 197 (1992).

Exculpatory statements made by an accused to a psychiatrist for diagnosis of accused's mental condition, insofar as they recite the accused's actions in relation to a crime, are not competent evidence of the truth of the statements. Statements are admissible only to show cause of mental condition and as are pertinent to diagnosis or treatment of mental condition. State v. Hardin, 212 Neb. 774, 326 N.W.2d 38 (1982).

Statements made to an emergency room physician in the course of questioning to ascertain the nature and cause of injury are admissible under section 27-803(3). Where those statements were made by a 7-year-old girl, approximately an hour after she had been sexually assaulted, and while she was still upset, anxious, and crying, and the statements related to the assault, they are also admissible as excited utterances. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980).

A therapist's testimony that she observed the defendant look astonished when he explained to the therapist he had been charged with sexually abusing a minor and that the defendant denied the abuse to the therapist did not qualify as an exception for medical diagnosis under subsection (3) of this section. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

Where a treating physician testifying for the State as an expert witness in the prosecution of a sexual assault has restated to the jury the victim's version of the alleged assault, and where the victim is capable of telling the jury her version of the alleged assault, the State cannot use subsection (3) of this section as a means of allowing a psychiatrist testifying as a subsequent expert witness to once again restate to the jury the victim's version of the alleged assault. State v. White, 2 Neb. App. 106, 507 N.W.2d 654 (1993).

Child sexual abuse victim's out-of-court statements, as restated at trial by emergency room physician who had treated the victim, identifying defendant as her abuser were admissible because the statements were made in the course of medical treatment for purposes of diagnosis. State v. Max, 1 Neb. App. 257, 492 N.W.2d 887 (1992).

5. Residual hearsay

In determining whether a statement is admissible under the residual exception to the hearsay rule, a court considers five factors: (1) a statement's trustworthiness, (2) the materiality of the statement, (3) the probative importance of the statement, (4) the interests of justice, and (5) whether notice was given to an opponent. In order for a statement to be admitted under the residual exception, the statement's proponent must notify the adverse party of his or her intent to offer the statement, as well as the particulars of the statement, sufficiently in advance of trial, not during trial, to provide the adverse party with a fair opportunity to prepare to meet it. State v. Castor, 262 Neb. 423, 632 N.W.2d 298 (2001).

Declarant's statement was inadmissible under subsection (22) of this section where record failed to establish declarant had personal knowledge regarding the subject matter of her testimony. State v. Jacob, 242 Neb. 176, 494 N.W.2d 109 (1993).

The residual hearsay exception is to be used rarely and only in exceptional circumstances. In connection with the residual hearsay exception, particularized guarantees of trustworthiness must be shown from the totality of the circumstances, which circumstances include only those that surround the making of the statement and that render the declarant particularly worthy of belief. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

Under subsection (22) of this section, hearsay testimony may be admissible under certain conditions, provided adequate notice is given. The question of trustworthiness under subsection (22) of this section does not involve whether the witness is trustworthy, but, rather, involves whether the statement being reported by the witness is trustworthy. Although there is a distinction to be made between trustworthiness and credibility, the tests which are applied with regard to reviewing credibility must of necessity likewise apply with regard to trustworthiness. In re Estate of Severns, 217 Neb. 803, 352 N.W.2d 865 (1984).

6. Miscellaneous

Under subsection (17) of this section, certain published treatises, periodicals, or pamphlets may be admissible, but the foundational requirements must still be met. Jackson v. Brotherhood's Relief & Comp. Fund, 273 Neb. 1013, 734 N.W.2d 739 (2007).

Pursuant to subsection (23) of this section, reports may not be received in evidence for the purpose of a termination proceeding, nor relied upon by the court, unless they have been admitted without objection or brought within the provisions of this section as an exception to the hearsay rule. In re Interest of Ty M. & Devon M., 265 Neb. 150, 655 N.W.2d 672 (2003).

Standard medical texts and other authorities may be used for the purpose of impeaching, contradicting, or discrediting a witness through cross-examination or during rebuttal testimony; however, such cannot be used as independent evidence of the opinions and theories advanced by the parties. Stang-Starr v. Byington, 248 Neb. 103, 532 N.W.2d 26 (1995).

Under subsection (7) of this section, admission into evidence of "records, reports, statements or data compilations made by a public official or agency of facts required to be observed and recorded pursuant to a duty imposed by law" does not apply to investigative reports prepared by, or orders and determinations of probable cause issued by, the Nebraska Equal Opportunity Commission. Humphrey v. Nebraska Public Power Dist., 243 Neb. 872, 503 N.W.2d 211 (1993).

Facts of the case held to be sufficient to place young child's statement as within the hearsay exceptions. State v. Roy, 214 Neb. 204, 333 N.W.2d 398 (1983).

Taped interviews of an accused by a psychiatrist while the accused was under the influence of an inhibition-reducing drug in which the accused described observations of the crime charged did not fall within this exception. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

Somewhat similar provision in prior section construed. Laux v. Robinson, 195 Neb. 601, 239 N.W.2d 786 (1976).

Under the circumstances surrounding alleged statements made by the declarant while sleeping, the statements, as testified to by the declarant's sibling, were not excited utterances admissible under subsection (1) of this section and did not contain sufficient indicia of reliability to be admissible under subsection (23) of this section. In re Interest of Jamie P., 12 Neb. App. 261, 670 N.W.2d 814 (2003).

Pursuant to subsection (17) of this section, a videotape may be admissible pursuant to the learned treatise exception to the hearsay rule provided that sufficient foundation is laid for its admission. Hill v. Hill, 10 Neb. App. 570, 634 N.W.2d 811 (2001).

Pursuant to the language of Nebraska's learned treatise exception to the hearsay rule, a learned treatise is only admissible in conjunction with testimony by an expert witness. Hill v. Hill, 10 Neb. App. 570, 634 N.W.2d 811 (2001).

The proper foundation for admitting evidence as past recollection recorded under subsection (4) of this section should consist of a showing that (1) the witness has no present recollection of the facts, (2) the witness' memory is not refreshed upon reference to the document, (3) the document is an original memorandum made or adopted by the witness from personal observation, (4) the document was prepared or adopted by the witness contemporaneously with the event and was an accurate recording of the occurrence, and (5) the substance of the proffered writing is otherwise admissible. State v. Cervantes, 3 Neb. App. 95, 523 N.W.2d 532 (1994).



27-804 - Rule 804. Hearsay exceptions; enumerated; declarant unavailable; unavailability, defined.

27-804. Rule 804. Hearsay exceptions; enumerated; declarant unavailable; unavailability, defined.

(1) Unavailability as a witness includes situations in which the declarant:

(a) Is exempted by ruling of the judge on the ground of privilege from testifying concerning the subject matter of his statement; or

(b) Persists in refusing to testify concerning the subject matter of his statement despite an order of the judge to do so; or

(c) Testifies to lack of memory of the subject matter of his statement; or

(d) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(e) Is absent from the hearing and the proponent of his statement has been unable to procure his attendance by process or other reasonable means.

A declarant is not unavailable as a witness if his exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of his statement for the purpose of preventing the witness from attending or testifying.

(2) Subject to the provisions of section 27-403, the following are not excluded by the hearsay rule if the declarant is unavailable as a witness:

(a) Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or a different proceeding, at the instance of or against a party with an opportunity to develop the testimony by direct, cross, or redirect examination, with motive and interest similar to those of the party against whom now offered;

(b) A statement made by a declarant while believing that his death was imminent, concerning the cause or circumstances of what he believed to be his impending death;

(c) A statement which was at the time of its making so far contrary to the declarant's pecuniary or proprietary interest, or so far tended to subject him to civil or criminal liability or to render invalid a claim by him against another, that a reasonable man in his position would not have made the statement unless he believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement;

(d)(i) A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated; or (ii) a statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared; or

(e) A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (i) the statement is offered as evidence of a material fact, (ii) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts, and (iii) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence. A statement may not be admitted under this exception unless the proponent of it makes known to the adverse party, sufficiently in advance of the trial or hearing to provide the adverse party with a fair opportunity to prepare to meet it, his intention to offer the statement and the particulars of it, including the name and address of the declarant.

1. Unavailability determination

2. Notice of unavailability

3. Admissibility of statements

4. Residual hearsay

5. Miscellaneous

1. Unavailability determination

The burden to establish a declarant's unavailability is on the party seeking to introduce the declarant's deposition testimony under the hearsay exception for deposition testimony of an unavailable witness. Worth v. Kolbeck, 273 Neb. 163, 728 N.W.2d 282 (2007).

The determination whether a witness is unavailable to appear at trial and give testimony, for purposes of the hearsay exception for deposition testimony of an unavailable witness, is within the discretion of the trial court. Worth v. Kolbeck, 273 Neb. 163, 728 N.W.2d 282 (2007).

Where the appellant submitted an insufficient record for the appellate court to review the trial court's alleged error in admitting deposition testimony under the unavailable witness exception, the trial court's ruling was affirmed because the appellate court had no way of knowing whether an expert's deposition testimony was cumulative or whether other evidence sustained the judgment. Worth v. Kolbeck, 273 Neb. 163, 728 N.W.2d 282 (2007).

Under subsection (1)(b) of this section, where it was clear from the record that a witness was intent on continuing to refuse the court's repeated requests to testify and that there was no sanction available that would compel the witness to testify because the witness was already serving a lengthy sentence, it was not a judicial abuse of discretion to conclude that the witness was unavailable, even though the court's instruction to testify was not couched in the specific language of an "order". State v. McHenry, 250 Neb. 614, 550 N.W.2d 364 (1996).

Child victims of abuse may be unavailable for purposes of the residual hearsay exception due to the trauma resulting from the abuse. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

The party seeking to introduce hearsay evidence pursuant to this section's exception must show that diligence was used to locate the witness and that the witness is unavailable. It is within the sound discretion of the trial court to determine whether the proponent has met this burden. State v. Jordan, 229 Neb. 563, 427 N.W.2d 796 (1988).

A witness is not unavailable under subsection (1)(e) of this section unless the prosecutorial authorities have made a good faith effort to obtain the witness' presence at trial. State v. Carter, 226 Neb. 636, 413 N.W.2d 901 (1987).

The requirement of unavailability for the admission of hearsay testimony under this section will not be regarded as satisfied if the proponent of the evidence has caused the unavailability. State v. Wiley, 223 Neb. 835, 394 N.W.2d 641 (1986).

A prerequisite to the admission of hearsay statements into evidence under these exceptions to the rule against hearsay is that the proponent of the statement must make a showing that the declarant is unavailable as a witness. It is within the discretion of the trial court to determine whether the unavailability of the witness has been shown. State v. Bothwell, 218 Neb. 395, 355 N.W.2d 506 (1984).

Testimony given by a witness at a prior trial is not to be considered hearsay if the declarant is unavailable as a witness. State v. Evans, 212 Neb. 476, 323 N.W.2d 106 (1982).

Pursuant to subsection (2)(a) of this section, the occurrence witness who lived in another state, and thus outside the subpoena power of the court, was unavailable to testify for the purposes of this section. The definition of "unavailability" in Neb. Ct. R. of Discovery 32(a)(3)(B) does not create different conditions for availability than subsection (1)(e) of this section. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).

2. Notice of unavailability

An adverse party's knowledge of a statement is not enough to satisfy the notice requirement of subsection (2)(e) of this section. The proponent of the evidence must provide notice before trial to the adverse party of his or her intentions to use the statement to take advantage of the residual hearsay exception under subsection (2)(e) of this section. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

It is not enough that the adverse party is aware of the unavailable declarant's statement; the proponent of the evidence must provide notice to the adverse party of his or her intentions to use the statement in order to take advantage of the hearsay exception in subsection (2)(e) of this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

Subsection (2)(e) of this section is not a firmly rooted hearsay exception for Confrontation Clause purposes. State v. Sheets, 260 Neb. 325, 618 N.W.2d 117 (2000).

It is not enough that the adverse party is aware of an unavailable declarant's statement; the proponent of the evidence must provide notice to the adverse party of his intention to use the statement in order to take advantage of hearsay exception in subsection (2)(e) of this section. Drew v. Walkup, 240 Neb. 946, 486 N.W.2d 187 (1992).

Under subsection (2)(e) of this section, it is not enough that the adverse party is aware of the unavailable declarant's statement; the proponent of the evidence must provide notice to the adverse party of his intentions to use the statement at trial. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

Section 27-804(2)(e), R.R.S.1943, requires actual notice of the intent to use the out-of-court statement. State v. Leisy, 207 Neb. 118, 295 N.W.2d 715 (1980).

3. Admissibility of statements

Statements made during plea negotiations are not against penal interest when the defendant is told the statements will not be used against him or her in any form. State v. McGee, 282 Neb. 387, 803 N.W.2d 497 (2011).

Neb. Ct. R. Disc. section 6-332 creates an exception to the hearsay rule as it applies to depositions, and a deposition need no longer satisfy the requirements of subdivision (2)(a) of this section to be admissible under the rules of discovery. Walton v. Patil, 279 Neb. 974, 783 N.W.2d 438 (2010).

Subsection (2)(c) of this section uses the term "statement" in a narrow sense to refer to a specific declaration or remark incriminating the speaker and not more broadly to refer to the entire narrative portion of the speaker's confession. To the extent subsection (2)(c) of this section encompasses inherently unreliable statements, it is not a firmly rooted hearsay exception for purposes of Confrontation Clause analysis. State v. Sheets, 260 Neb. 325, 618 N.W.2d 117 (2000).

Testimony falling within the parameters of subsection (2)(a) of this section is admissible because the opportunity to cross-examine, the administering of an oath, the solemnity of the occasion, and the accuracy of modern methods of recording testimony all combine to give former testimony a high degree of reliability. Nickell v. Russell, 260 Neb. 1, 614 N.W.2d 349 (2000).

Subsection (2)(a) of this section is a firmly rooted hearsay exception, and therefore testimony admitted thereunder does not violate the Confrontation Clause of the U.S. or Nebraska Constitution. State v. Carter, 255 Neb. 591, 586 N.W.2d 818 (1998).

An appellate court will affirm the trial court's ruling on whether evidence is admissible under subsection (2)(e) of this section unless the trial court has abused its discretion. State v. Jacob, 253 Neb. 950, 574 N.W.2d 117 (1998).

Subsection (2)(a) of this section is a firmly rooted hearsay exception. State v. Allen, 252 Neb. 187, 560 N.W.2d 829 (1997).

Per subsection (2)(a) of this section, the exception to the hearsay rule does not exclude depositions taken in compliance with law if the declarant is unavailable as a witness. The unavailability requirement of this statute must be read into Neb. Ct. R. of Discovery 32 (rev. 1996) so the Nebraska discovery rules do not create an additional exception to the hearsay rule. Menkens v. Finley, 251 Neb. 84, 555 N.W.2d 47 (1996).

In determining whether a statement is admissible under this section, a court considers five factors: (1) the statement's trustworthiness, (2) materiality of the statement, (3) probative importance of the statement, (4) interests of justice, and (5) whether notice of the statement's prospective use was given to the opponent. Under this section, a court must make a preliminary inquiry to determine whether a declarant had personal knowledge regarding the subject matter of the statement that is sought to be introduced pursuant to the residual exception to the hearsay rule. State v. McBride, 250 Neb. 636, 550 N.W.2d 659 (1996).

To be admissible as a statement against the declarant's penal interest, pursuant to subsection (2)(c) of this section, the proponent of the evidence must establish that the declarant is unavailable, and that the statement is against the declarant's penal interests. If the statement implicates a third party in the alleged crime, the proponent must also prove that the statement was trustworthy. State v. Hughes, 244 Neb. 810, 510 N.W.2d 33 (1993).

In determining whether evidence is admissible under subsection (2)(e) of this section, the residual exception to the hearsay rule, a court considers (1) a statement's trustworthiness, (2) the probative importance of the statement, (3) the materiality of the statement, (4) the interests of justice, and (5) whether notice of the statement's prospective use was given to opponent. An appellate court will affirm the trial court's ruling unless the trial court has abused its discretion. State v. Toney, 243 Neb. 237, 498 N.W.2d 544 (1993).

The essential element to the admission of a statement as a dying declaration pursuant to subsection (2)(b) of this section is that declarant be conscious of approaching death at the time of the making of the statement; although this is best shown by express communication of declarant to that effect, circumstances surrounding declarant's death may be sufficient. Declarant's statement was inadmissible under subsection (2)(e) of this section where record failed to establish declarant had personal knowledge regarding the subject matter of her testimony. State v. Jacob, 242 Neb. 176, 494 N.W.2d 109 (1993).

A wife's statement is not against her pecuniary interest because the statement might tend to incriminate her husband, exposing him to criminal prosecution and possible incarceration, resulting in loss of support previously provided by her husband. State v. Johnson, 236 Neb. 831, 464 N.W.2d 167 (1991).

A statement by a 4-year-old witness regarding child abuse and murder made in response to police questioning nearly 2 days after the events in question constitutes an excited utterance. The statement is also admissible under the residual hearsay exception. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

Statements made by decedent to her attorney in course of professional consultation held admissible under this section but not a statement made by decedent to a friend which had no equivalent guarantees of trustworthiness. State v. Beam, 206 Neb. 248, 292 N.W.2d 302 (1980).

The contents of a conversation that included what may have been a general statement of regret was not admissible under the exception to the hearsay rule set out in section 27-804(2)(c), R.R.S.1943. State v. Matthews, 205 Neb. 709, 289 N.W.2d 542 (1980).

Pursuant to subsection (2) of this section, an alleged verbal cancellation or discharge of a promissory note cannot be said to be against a decedent's pecuniary interest, because there was no evidence of discharge by one of the physical acts, as detailed in Uniform Commercial Code section 3-604(a)(i), nor was there a signed writing, as detailed in section 3-604(a)(ii), offered or received into evidence which purported to discharge the debt owed to the decedent. Haynes v. Dover, 17 Neb. App. 640, 768 N.W.2d 140 (2009).

4. Residual hearsay

Hearsay rulings under the residual hearsay exception are reviewed on appeal for an abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

In determining admissibility under subsection (2)(e) of this section, a court must examine the circumstances surrounding the declaration in issue and may consider a variety of factors affecting trustworthiness of a statement. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

In determining whether a statement is admissible under subsection (2)(e) of this section, the residual exception to the hearsay rule, a court considers five factors: a statement's trustworthiness, materiality of the statement, probative importance of the statement, interests of justice, and whether notice of the statement's prospective use as evidence was given to an opponent. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

The trial court did not abuse its discretion in concluding that out-of-court statements were not sufficiently trustworthy to fall within the residual exception to the hearsay rule where the declarant was in police custody when the statements were made. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

The court must make a preliminary inquiry to determine whether a declarant has personal knowledge regarding the subject matter of the statement that is sought to be introduced pursuant to subsection (2)(e) of this section, the residual exception to the hearsay rule. State v. Toney, 243 Neb. 237, 498 N.W.2d 544 (1993).

The residual hearsay exception is to be used rarely and only in exceptional circumstances. In connection with the residual hearsay exception, particularized guarantees of trustworthiness must be shown from the totality of the circumstances, which circumstances include only those that surround the making of the statement and that render the declarant particularly worthy of belief. State v. Plant, 236 Neb. 317, 461 N.W.2d 253 (1990).

It is the duty of the proponent of a will, in the first instance, to make a prima facie case as to testamentary capacity; it then devolves upon the contestant to overcome the presumption arising therefrom, after which the burden of proving testamentary capacity by a preponderance of the evidence devolves upon the proponent. Under the residual hearsay exception, the proponent of the evidence has the burden of establishing each of the conditions of admissibility imposed by the rule. In re Estate of Schoch, 209 Neb. 812, 311 N.W.2d 903 (1981).

5. Miscellaneous

A defendant's due process rights are protected by the language of this section. State v. Lotter, 266 Neb. 245, 664 N.W.2d 892 (2003).

In determining whether there are corroborating circumstances which clearly indicate the trustworthiness of a statement tending to expose the declarant to criminal liability and offered to exculpate the accused, a court should examine all circumstances surrounding the making of the statement, as well as any other evidence which either supports or undermines its veracity. State v. Lotter, 266 Neb. 245, 664 N.W.2d 892 (2003).

In determining whether "other reasonable means" are available to secure the appearance of a witness so as to admit or not admit the deposition testimony of the witness, the court may consider the stakes in the litigation, the relative resources of the parties, the importance of the declarant's statement in the suit, the foreseeability of the need for the statement, the relative expense encountered in securing the declarant's trial or deposition testimony, the financial hardship on the proponent to secure the witness' personal appearance, and the hostility or animosity of the witness whose testimony is sought. Maresh v. State, 241 Neb. 496, 489 N.W.2d 298 (1992).

The opportunity to cross-examine was not unduly denied because questions the deposition witness refused to answer were about collateral matters and did not relate to the subject of the witness' direct examination. Burke v. Harman, 6 Neb. App. 309, 574 N.W.2d 156 (1998).



27-805 - Rule 805. Hearsay within hearsay.

27-805. Rule 805. Hearsay within hearsay.

Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in these rules.

Police complaint report admitted into evidence was not hearsay within hearsay because each part of the combined statements conformed with an exception to the hearsay rule. State v. Wilson, 225 Neb. 466, 406 N.W.2d 123 (1987).



27-806 - Rule 806. Attacking and supporting credibility of declarant; opportunity to explain; examine declarant.

27-806. Rule 806. Attacking and supporting credibility of declarant; opportunity to explain; examine declarant.

When a hearsay statement or a statement defined in subdivision (4)(b)(iii), (iv), or (v) of section 27-801 has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported by any evidence which would be admissible for those purposes if declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with his hearsay statement, is not subject to any requirement that he may have been afforded an opportunity to deny or explain. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine him on the statement as if under cross-examination.

Under this section, if a hearsay statement is admitted in evidence, a party may discredit the out-of-court declarant by utilizing recognized methods of impeachment. State v. Morrow, 273 Neb. 592, 731 N.W.2d 558 (2007).

Under this section, the declarant of a hearsay statement may be impeached by the introduction of a prior or subsequent statement made by the declarant that is inconsistent with the hearsay statement already admitted at trial. State v. Morrow, 273 Neb. 592, 731 N.W.2d 558 (2007).



27-901 - Rule 901. Requirement of authentication or identification; general provision; illustrations and examples; enumerated.

27-901. Rule 901. Requirement of authentication or identification; general provision; illustrations and examples; enumerated.

(1) The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

(2) By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of this rule:

(a) Testimony that a matter is what it is claimed to be;

(b) Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation;

(c) Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated;

(d) Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances;

(e) Identification of a voice, whether heard first-hand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker;

(f) Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if (i) in the case of a person, circumstances, including self-identification, show the person answering to be the one called, or (ii) in the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone;

(g) Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept;

(h) Evidence that a document or data compilation, in any form, (i) is in such condition as to create no suspicion concerning its authenticity, (ii) was in a place where it, if authentic, would likely be, and (iii) has been in existence thirty years or more at the time it is offered;

(i) Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result; and

(j) Any method of authentication or identification provided by act of the Legislature or by other rules adopted by the Supreme Court which are not in conflict with laws governing such matters.

1. Authentication

2. Miscellaneous

1. Authentication

A proponent of evidence is not required to conclusively prove the genuineness of the evidence or to rule out all possibilities inconsistent with authenticity; if the proponent's showing is sufficient to support a finding that the evidence is what it purports to be, the proponent has satisfied the requirement of the authentication rule. State v. Taylor, 282 Neb. 297, 803 N.W.2d 746 (2011).

A proponent may authenticate a document under subsection (2)(a) of this section by the testimony of someone with personal knowledge that it is what it is claimed to be, such as a person familiar with its contents. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Because authentication rulings are necessarily fact specific, a trial court has discretion to determine whether evidence has been properly authenticated. We review a trial court's ruling on authentication for abuse of discretion. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

This section does not impose a high hurdle for authentication or identification. A proponent of evidence is not required to conclusively prove the genuineness of the evidence or to rule out all possibilities inconsistent with authenticity. If the proponent's showing is sufficient to support a finding that the evidence is what it purports to be, the proponent has satisfied the requirement of subsection (1) of this section. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Under subsection (2)(d) of this section, a proponent may authenticate a document by circumstantial evidence, or its "[a]ppearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances." State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Unlike its counterpart in the Federal Rules of Evidence, section 27-104 requires a court to first determine whether evidence is admissible under the hearsay rules before considering whether it is properly authenticated. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

A document is properly authenticated by evidence sufficient to support a finding that the matter in question is what its proponent claims. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

A document may be authenticated under subsection (2)(a) of this section by testimony by one with personal knowledge that it is what it is claimed to be, such as a person familiar with its contents. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

A showing of specific authorship is not always necessary to authenticate a document. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

Proper authentication may be attained by evidence of appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances, sufficient to support a finding that the matter in question is what it is claimed to be. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

The authentication requirement does not demand that the proponent of a piece of evidence conclusively demonstrate the genuineness of his or her article, but only that he or she make a showing sufficient to support a finding that the matter in question is what its proponent claims. State v. Jacobson, 273 Neb. 289, 728 N.W.2d 613 (2007).

Even if direct, eyewitness testimony is absent, the contents of photographic evidence itself, together with such circumstantial or indirect evidence as bears upon the issue, may serve to explain and authenticate the evidence sufficiently to justify its admission pursuant to this section. State v. Anglemyer, 269 Neb. 237, 691 N.W.2d 153 (2005).

This section incorporates two traditional models of authenticating photographic evidence: the illustrative or "pictorial testimony" model, and the "silent witness" model. Under the illustrative model, a photograph, motion picture, videotape, or other recording is viewed merely as a graphic portrayal of oral testimony and is admissible only when a witness testifies that it is a correct and accurate representation of facts that the witness personally observed. Under the "silent witness" theory of admission, photographic evidence may draw its verification not from any witness who has actually viewed the scene portrayed, but from other evidence which supports the reliability of the photographic product. State v. Anglemyer, 269 Neb. 237, 691 N.W.2d 153 (2005).

In a trial for attempted murder, assault, and other crimes, the defendant's cousin was qualified to identify the defendant's handwriting in a notebook with information about types of guns where the cousin was familiar with the defendant's handwriting from the years they were friends and went to school together. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

A husband's familiarity with his wife's handwriting, acquired during the course of the marriage, satisfies the foundational requirements of this section. State v. Tyma, 264 Neb. 712, 651 N.W.2d 582 (2002).

Note found on defendant at time of arrest, which defendant identifies as "a note I wrote," may be admitted under subsection (2) of this section, which provides that an item of evidence may be authenticated or identified by testimony that a matter is what it is claimed to be. State v. Patman, 227 Neb. 206, 416 N.W.2d 582 (1987).

A document is authenticated when evidence is presented that is sufficient to support a finding that the matter in question is what its proponent claims. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

Requirements of "authentication" are governed by this section. A document is authenticated when evidence is presented that is sufficient to support a finding that the matter in question is what its proponent claims. State v. Miller, 11 Neb. App. 404, 651 N.W.2d 594 (2002).

2. Miscellaneous

Pursuant to subsection (1) of this section, the possibility of an alteration or misuse by another of an e-mail address generally goes to weight, not admissibility. State v. Pullens, 281 Neb. 828, 800 N.W.2d 202 (2011).

A court must determine whether there is sufficient foundation evidence for the admission of physical evidence on a case-by-case basis. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

The plain language of this section is directory rather than mandatory. State v. Anglemyer, 269 Neb. 237, 691 N.W.2d 153 (2005).

In order to establish evidence's sufficient probative force to prove an earlier conviction for the purpose of sentence enhancement, the evidence must, with some trustworthiness, reflect a court's act of rendering judgment. State v. Linn, 248 Neb. 809, 539 N.W.2d 435 (1995).

The purpose of this section is to require that evidence must be sufficient to support a finding that the matter in question is what its proponent claims. Making certain that the defendants uttered the exact words used in the assaults was not critical in ensuring that the voices the victim heard when the assaults took place were those of the defendants. State v. Ferris, 212 Neb. 835, 326 N.W.2d 185 (1982).



27-902 - Rule 902. Self-authentication; when.

27-902. Rule 902. Self-authentication; when.

Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(1) A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution;

(2) A document purporting to bear the signature in his official capacity of an officer or employee of any entity included in subdivision (1) of this section, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine;

(3) A document purporting to be executed or attested in his official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position (a) of the executing or attesting person, or (b) of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the judge may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification;

(4) A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with subdivision (1), (2) or (3) of this section or complying with any Act of Congress or the Legislature or rule adopted by the Supreme Court of Nebraska which are not in conflict with laws governing such matters;

(5) Books, pamphlets, or other publications purporting to be issued by public authority;

(6) Printed materials purporting to be newspapers or periodicals;

(7) Inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control or origin;

(8) Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments;

(9) Commercial paper, signatures thereon, and documents relating thereto to the extent provided by general commercial law; or

(10) Any signature, document, or other matter declared by Act of Congress and the laws of the State of Nebraska to be presumptively or prima facie genuine or authentic.

Under subsection (7) of this section, distinctive labels and brands are prima facie evidence of ownership or origin. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Under subsection (4) of this section, an out-of-state record of trial proceedings is self-authenticating if the document is authorized by law to be filed in court and its accuracy has been certified by court reporting personnel in compliance with a rule of the state's highest court which is harmonious with the Nebraska Supreme Court's corresponding rule of practice and procedure. State v. King, 272 Neb. 638, 724 N.W.2d 80 (2006).

No extrinsic authentication is required for admissibility of a copy of an official record certified by its authorized custodian, a court reporter, who has complied with the rules of the Supreme Court as to its certification. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

The adoption of this section repealed section 25-1286 and therefor governs the admissibility of a court decree from another state. State v. Munn, 212 Neb. 265, 322 N.W.2d 429 (1982).



27-903 - Rule 903. Subscribing witness testimony; when necessary.

27-903. Rule 903. Subscribing witness testimony; when necessary.

The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing.



27-1001 - Rule 1001. Definitions; writings and recordings, photographs, original, and duplicate.

27-1001. Rule 1001. Definitions; writings and recordings, photographs, original, and duplicate.

For purposes of this article the following definitions are applicable:

(1) Writings and recordings consist of letters, words, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation;

(2) Photographs include still photographs, X-ray films, video tapes, and motion pictures;

(3) An original of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An original of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an original; and

(4) A duplicate is a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording, or by chemical reproduction, or by other equivalent techniques which accurately reproduce the original.

A bank photocopy of a processed check qualifies as a duplicate under subsection (4) of this section. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992).



27-1002 - Rule 1002. Requirement of original; exception.

27-1002. Rule 1002. Requirement of original; exception.

To prove the content of a writing, recording, or photograph, the original writing, recording, or photograph is required, except as otherwise provided in these rules or by Act of Congress or of the Legislature of the State of Nebraska or by other rules adopted by the Supreme Court of Nebraska.

This section is a rule of preference for the production of the original of a writing, recording, or photograph when the contents of the item are sought to be proved. Richter v. City of Omaha, 273 Neb. 281, 729 N.W.2d 67 (2007).

This "original writings" rule, which is sometimes inaccurately referred to as the "best evidence" rule, applies only if the party offering the evidence is seeking to prove the contents of a writing, recording, or photograph. State v. Decker, 261 Neb. 382, 622 N.W.2d 903 (2001).

The best evidence rule, which might more properly be called the "original writing" rule or, more correctly, the rule for "production of an original writing or document", is in reality a rule of preference for the production of the original of a writing, recording, or photograph when the contents of the item are sought to be proved. The original writing or "original document" rule does not set up a hierarchy for admissibility of evidence, but applies when a party seeks to prove material contents of a writing, recording, or photograph. The purpose of this section is the prevention of fraud, inaccuracy, mistake, or mistransmission of critical facts contained in a writing, recording, or photograph when its contents are an issue in a proceeding. By its terms, this section applies to proof of the contents of a recording. State v. Kula, 260 Neb. 183, 616 N.W.2d 313 (2000).

The original document rule does not set up a hierarchy for admissibility of evidence, but applies when a party seeks to prove material contents of a writing, recording, or photograph. The purpose of this section is the prevention of fraud, inaccuracy, mistake, or mistransmission of critical facts contained in a writing, recording, or photograph when its contents are at issue in a proceeding. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992).

Not error to admit in evidence a transcription of a tape recording which was itself in evidence. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).



27-1003 - Rule 1003. Admissibility of duplicate; when.

27-1003. Rule 1003. Admissibility of duplicate; when.

A duplicate is admissible to the same extent as an original unless (1) a genuine question is raised as to the authenticity of the original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original.

A duplicate writing, as defined by subdivision (4) of section 27-1001, is admissible under this section to the same extent as an original writing without a showing that the original is lost or destroyed or is otherwise unavailable under the circumstances expressed in section 27-1004 regarding a lost or destroyed original. Equitable Life v. Starr, 241 Neb. 609, 489 N.W.2d 857 (1992).

The burden of raising an issue as to the authenticity of the original or the unfairness of the circumstances is on the party opposing admission. State v. Frederiksen, 224 Neb. 653, 400 N.W.2d 225 (1987).

Duplicates of defendant's bank checks were properly admissible where identified by bank official and authenticity of original checks not challenged. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).



27-1004 - Rule 1004. Admissibility of other evidence of contents; when.

27-1004. Rule 1004. Admissibility of other evidence of contents; when.

The original is not required, and other evidence of the contents of a writing, recording, or photograph is admissible if:

(1) All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith; or

(2) No original can be obtained by any available judicial process or procedure; or

(3) At a time when an original was under the control of the party against whom offered, he was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and he does not produce the original at the hearing; or

(4) The writing, recording, or photograph is not closely related to a controlling issue.

The language of this section, which carves out exceptions to the best evidence rule, makes exceptions for only specific instances of unavailability, such as where the original has been lost or destroyed, cannot be obtained by judicial means, or is not closely related to a controlling issue. State v. Kula, 260 Neb. 183, 616 N.W.2d 313 (2000).

Absent evidence of bad faith on the part of university officials, secondary evidence of test scores is admissible where it is shown that the original writings have been lost or destroyed. State ex rel. Mercurio v. Board of Regents, 213 Neb. 251, 329 N.W.2d 87 (1983).

The existence of a written employment contract, alleged by plaintiff and denied by defendant, was properly a question for the jury. Montgomery v. Quantum Labs, Inc., 198 Neb. 160, 251 N.W.2d 892 (1977).



27-1005 - Rule 1005. Public records; contents, how proved.

27-1005. Rule 1005. Public records; contents, how proved.

The contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with section 27-902 or testified to be correct by a witness who has compared it with the original. If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given.



27-1006 - Rule 1006. Voluminous writings, recordings, or photographs; summaries; availability; orders.

27-1006. Rule 1006. Voluminous writings, recordings, or photographs; summaries; availability; orders.

The contents of voluminous writings, recordings, or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary, or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The judge may order that they be produced in court.

Requirements for admission of an exhibit into evidence pursuant to Neb. Evid. R. 1006 set out this case. Crowder v. Aurora Co-op Elev. Co., 223 Neb. 704, 393 N.W.2d 250 (1986).

This section had no application to an exhibit listing persons for whom building moving services had been performed with enumeration of dates and charges, but oral testimony by one who had personal knowledge of the facts laid appropriate foundation for its admission. Groenewold v. Building Movers, Inc., 197 Neb. 187, 247 N.W.2d 629 (1976).



27-1007 - Rule 1007. Contents of writings, recordings, or photographs; how proved.

27-1007. Rule 1007. Contents of writings, recordings, or photographs; how proved.

Contents of writings, recordings, or photographs may be proved by the testimony or deposition of the party against whom offered or by his written admission, without accounting for the nonproduction of the original.



27-1008 - Rule 1008. Functions of judge and jury.

27-1008. Rule 1008. Functions of judge and jury.

When the admissibility of other evidence of contents of writings, recordings, or photographs under these rules depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the judge to determine. However, when an issue is raised (1) whether the asserted writing ever existed, or (2) whether another writing, recording, or photograph produced at the trial is the original, or (3) whether other evidence of contents correctly reflects the contents, the issue is for the trier of fact to determine as in the case of other issues of fact.

The existence of a written employment contract, alleged by plaintiff and denied by defendant, was properly a question for the jury. Montgomery v. Quantum Labs, Inc., 198 Neb. 160, 251 N.W.2d 892 (1977).



27-1101 - Rule 1101. Applicability of rules; courts; proceedings generally; rules inapplicable; grand jury, miscellaneous proceedings; rules applicable in part.

27-1101. Rule 1101. Applicability of rules; courts; proceedings generally; rules inapplicable; grand jury, miscellaneous proceedings; rules applicable in part.

(1) The Nebraska Evidence Rules apply to the following courts in the State of Nebraska: Supreme Court, Court of Appeals, district courts, county courts, and juvenile courts. The word judge when used in the rules shall mean any judge of any court to which the rules apply or other officer who is authorized by statute to hold any hearing to which the rules apply.

(2) The rules apply generally to all civil and criminal proceedings, including contempt proceedings except those in which the judge may act summarily.

(3) The rules with respect to privileges apply at all stages of all actions, cases, and proceedings.

(4) The rules, other than those with respect to privileges, do not apply in the following situations:

(a) Proceedings before grand juries;

(b) Proceedings for extradition or rendition; preliminary examinations or hearings in criminal cases; sentencing or granting or revoking probation; issuance of warrants for arrest, criminal summonses, and search warrants; and proceedings with respect to release on bail or otherwise;

(c) Contested cases before an administrative agency under the Administrative Procedure Act unless a party to the case requests that the agency be bound by the rules of evidence applicable in the district court; or

(d) Proceedings before the Nebraska Workers' Compensation Court or the Small Claims Court.

Preliminary examinations or hearings in criminal cases are exempt from application of the evidence rules under subsection (4)(b) of this section. State v. Peterson, 280 Neb. 641, 788 N.W.2d 560 (2010).

The Nebraska Workers' Compensation Court is not bound by the usual common-law or statutory rules of evidence. Sheridan v. Catering Mgmt., Inc., 252 Neb. 825, 566 N.W.2d 110 (1997).

Nebraska Evidence Rules do not apply in juvenile court dispositional hearings such as one to terminate parental rights. The requirements of due process control a proceeding to terminate parental rights and the type of evidence which may be used by the State in an attempt to prove that parental rights should be terminated. In re Interest of P.D., 231 Neb. 608, 437 N.W.2d 156 (1989).

The Nebraska Evidence Rules, sections 27-101 to 27-1103, do not apply in juvenile court dispositional hearings, such as one to terminate parental rights; however, they do provide guidance in determining the type of evidence which meets due process requirements. In re Interest of D.L.S., 230 Neb. 435, 432 N.W.2d 31 (1988).

The Nebraska Evidence Rules do not apply at a sentencing hearing. An affidavit may be used for purposes of sentencing if it is relevant to the sentence to be imposed. State v. Dillon, 222 Neb. 131, 382 N.W.2d 353 (1986).

Nebraska Evidence Rules do not apply to proceedings for the granting or revoking of probation. State v. Ozmun, 221 Neb. 481, 378 N.W.2d 170 (1985).

Statutory rules of evidence do not apply to, among other things, proceedings for extradition. In re Application of Mahan for Writ of Habeas Corpus, 211 Neb. 671, 319 N.W.2d 760 (1982).

The statutory rules of evidence, except those governing privilege, do not apply to proceedings for extradition. Dovel v. Adams, 207 Neb. 766, 301 N.W.2d 102 (1981).

The Board of Nursing is not bound by the law of evidence unless a party so requests. Scott v. State ex rel. Board of Nursing, 196 Neb. 681, 244 N.W.2d 683 (1976).



27-1102 - Rule 1102. Act, when effective.

27-1102. Rule 1102. Act, when effective.

These rules shall apply in all trials commenced after December 31, 1975.



27-1103 - Rule 1103. Act, how cited.

27-1103. Rule 1103. Act, how cited.

These rules and sections 27-412 to 27-415 may be known and cited as the Nebraska Evidence Rules.



27-1201 - Unanticipated outcome of medical care; civil action; health care provider or employee; use of certain statements and conduct; limitations.

27-1201. Unanticipated outcome of medical care; civil action; health care provider or employee; use of certain statements and conduct; limitations.

(1) In any civil action brought by an alleged victim of an unanticipated outcome of medical care, or in any arbitration proceeding related to such civil action, any and all statements, affirmations, gestures, or conduct expressing apology, sympathy, commiseration, condolence, compassion, or a general sense of benevolence which are made by a health care provider or an employee of a health care provider to the alleged victim, a relative of the alleged victim, or a representative of the alleged victim and which relate to the discomfort, pain, suffering, injury, or death of the alleged victim as a result of the unanticipated outcome of medical care shall be inadmissible as evidence of an admission of liability or as evidence of an admission against interest. A statement of fault which is otherwise admissible and is part of or in addition to any such communication shall be admissible.

(2) For purposes of this section, unless the context otherwise requires:

(a) Health care provider means any person licensed or certified by the State of Nebraska to deliver health care under the Uniform Credentialing Act and any health care facility licensed under the Health Care Facility Licensure Act. Health care provider includes any professional corporation or other professional entity comprised of such health care providers;

(b) Relative means a patient's spouse, parent, grandparent, stepfather, stepmother, child, grandchild, brother, sister, stepbrother, stepsister, half brother, half sister, or spouse's parents. Relative includes persons related to the patient through adoptive relationships. Relative also includes any person who has a family-type relationship with the patient;

(c) Representative means a legal guardian, attorney, person designated to make health care decisions on behalf of a patient under a power of attorney, or any person recognized in law or custom as a patient's agent; and

(d) Unanticipated outcome means the outcome of a medical treatment or procedure that differs from the expected result.



27-1301 - Evidence of visual depiction of sexually explicit conduct; restrictions on care, custody, and control; Supreme Court; duties.

27-1301. Evidence of visual depiction of sexually explicit conduct; restrictions on care, custody, and control; Supreme Court; duties.

(1) In any judicial or administrative proceeding, any property or material that constitutes a visual depiction of sexually explicit conduct, as defined in section 28-1463.02, and which has a child, as defined in such section, as one of its participants or portrayed observers, shall remain constantly and continuously in the care, custody, and control of law enforcement, the prosecuting attorney, or the court having properly received it into evidence, except as provided in subsection (3) of this section.

(2) All courts and administrative agencies shall unequivocally deny any request by the defendant, his or her attorney, or any other person, agency, or organization, regardless of whether such defendant, attorney, or other person, agency, or organization is a party in interest or not, to acquire possession of, copy, photograph, duplicate, or otherwise reproduce any property or material that constitutes a visual depiction of sexually explicit conduct, as defined in section 28-1463.02, and which has a child, as defined in such section, as one of its participants or portrayed observers, so long as the state makes the property or material reasonably available to the defendant in a criminal proceeding. Nothing in this section shall be deemed to prohibit the review of the proscribed materials or property by a federal court when considering a habeas corpus claim.

(3)(a) For purposes of this section, property or material are deemed to be reasonably available to a defendant if the state provides ample opportunity for inspection, viewing, examination, and analysis of the property or material, at a law enforcement or state-operated facility, to the defendant, his or her attorney, and any individual the defendant seeks to use for the purpose of furnishing expert testimony.

(b) Notwithstanding the provisions of this subsection, a court may order a copy of the property or material to be delivered to a person identified as a defense expert for the purpose of evaluating the evidence, subject to the same restrictions placed upon law enforcement. The defense expert shall return all copies and materials to law enforcement upon completion of the evaluation.

(4) On or before July 1, 2009, the Supreme Court shall adopt and promulgate rules and regulations regarding the proper control, care, custody, transfer, and disposition of property or material that constitutes a visual depiction of sexually explicit conduct, as defined in section 28-1463.02, and which has a child, as defined in such section, as one of its participants or portrayed observers, that has been received into evidence at any judicial or administrative proceeding. Among the issues addressed by these rules and regulations, the Supreme Court should devise procedures regarding the preparation and delivery of bills of exception containing evidence as described in this section, as well as procedures for storing, accessing, and disposing of such bills of exception after preparation and receipt.






Chapter 28 - CRIMES AND PUNISHMENTS

28-101 - Code, how cited.

28-101. Code, how cited.

Sections 28-101 to 28-1356 shall be known and may be cited as the Nebraska Criminal Code.



28-102 - Purposes; principles of construction.

28-102. Purposes; principles of construction.

The general purposes of the provisions governing the definition of offenses are:

(1) To forbid and prevent conduct that unjustifiably and inexcusably inflicts or threatens substantial harm to individual or public interests;

(2) To subject to public control persons whose conduct indicates that they are disposed to commit crimes;

(3) To safeguard conduct that is without fault and which is essentially victimless in its effect from condemnation as criminal;

(4) To give fair warning of the nature of the conduct declared to constitute an offense; and

(5) To differentiate on reasonable grounds between serious and minor offenses.



28-103 - Restrictions on applicability.

28-103. Restrictions on applicability.

(1) The provisions of this code shall not apply to any offense committed prior to January 1, 1979. Such an offense shall be construed and punished according to the provisions of law existing at the time of the commission thereof in the same manner as if this code had not been enacted.

(2) For the purposes of this section, an offense shall be deemed to have been committed prior to January 1, 1979, if any element of the offense occurred prior thereto.

(3) This code shall not bar, suspend or otherwise affect any right or liability to damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action.



28-104 - Offense; crime; synonymous.

28-104. Offense; crime; synonymous.

The terms offense and crime are synonymous as used in this code and mean a violation of, or conduct defined by, any statute for which a fine, imprisonment, or death may be imposed.



28-105 - Felonies; classification of penalties; sentences; where served; eligibility for probation.

28-105. Felonies; classification of penalties; sentences; where served; eligibility for probation.

(1) For purposes of the Nebraska Criminal Code and any statute passed by the Legislature after the date of passage of the code, felonies are divided into nine classes which are distinguished from one another by the following penalties which are authorized upon conviction:

(2) All sentences of imprisonment for Class IA, IB, IC, ID, II, and III felonies and sentences of one year or more for Class IIIA and IV felonies shall be served in institutions under the jurisdiction of the Department of Correctional Services. Sentences of less than one year shall be served in the county jail except as provided in this subsection. If the department certifies that it has programs and facilities available for persons sentenced to terms of less than one year, the court may order that any sentence of six months or more be served in any institution under the jurisdiction of the department. Any such certification shall be given by the department to the State Court Administrator, who shall forward copies thereof to each judge having jurisdiction to sentence in felony cases.

(3) Nothing in this section shall limit the authority granted in sections 29-2221 and 29-2222 to increase sentences for habitual criminals.

(4) A person convicted of a felony for which a mandatory minimum sentence is prescribed shall not be eligible for probation.

1. Sentencing

2. Miscellaneous

1. Sentencing

A sentence of imprisonment for a term of 60 years to life for second degree murder is not excessive in the absence of an abuse of judicial discretion. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

When a flat sentence of "life imprisonment" is imposed and no minimum sentence is stated, by operation of law, the minimum sentence for parole eligibility purposes is the minimum imposed by law under the statute. State v. Gray, 259 Neb. 897, 612 N.W.2d 507 (2000).

The Nebraska sentencing statutes do not require that the minimum sentence be for a different term than the maximum sentence. State v. Cook, 251 Neb. 781, 559 N.W.2d 471 (1997).

County jail was not under the jurisdiction of the Department of Correctional Services; therefore, it was plain error for district court to sentence defendant convicted of Class III felony to term in county jail. State v. Wilcox, 239 Neb. 882, 479 N.W.2d 134 (1992).

Pursuant to subsection (2) of this section, the district court lacks statutory authority to sentence a defendant convicted of a Class III felony to a term of imprisonment in the county jail. State v. Wren, 234 Neb. 291, 450 N.W.2d 684 (1990).

Under the provisions of this section and section 28-304(2), a court is not authorized to sentence one convicted of second degree murder to an indeterminate sentence, but must sentence such a person to imprisonment either for life or for a definite term of not less than 10 years. State v. Ward, 226 Neb. 809, 415 N.W.2d 151 (1987).

Where an indeterminate sentence is pronounced, the minimum limit fixed by the court shall not be less than the minimum provided by law nor more than one-third of the maximum term. Where maximum allowable sentence is five years, an indeterminate sentence of two to five years is excessive and must be modified to a sentence of not less than one year eight months nor more than five years. State v. Bosak, 207 Neb. 693, 300 N.W.2d 201 (1981).

2. Miscellaneous

The Legislature lacked constitutional authority to amend the language of the statutory penalty for a Class IA felony by inserting the phrase "without parole" after "life imprisonment" during the 2002 special session. State v. Conover, 270 Neb. 446, 703 N.W.2d 898 (2005).

The change of the minimum penalty for first degree murder from life imprisonment to life imprisonment without parole is presumed to be an increase in the minimum penalty that cannot be applied to acts committed prior to the change without violating constitutional ex post facto principles. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

This section does not impose a mandatory minimum term of incarceration for persons convicted of a Class II felony. State v. Hamik, 262 Neb. 761, 635 N.W.2d 123 (2001).

A defendant found guilty of a Class III felony does not have an equal protection right to a Specialized Substance Abuse Supervision evaluation when such defendant fails to show that he was similarly situated to felony drug offenders who were eligible for the program. State v. Borges, 18 Neb. App. 322, 791 N.W.2d 336 (2010).

The geographic limitations on the Specialized Substance Abuse Supervision program do not violate the Equal Protection Clause because the program is rationally related to the State's interests. State v. Borges, 18 Neb. App. 322, 791 N.W.2d 336 (2010).



28-105.01 - Death penalty imposition; restriction on person under eighteen years; restriction on person with intellectual disability; sentencing procedure.

28-105.01. Death penalty imposition; restriction on person under eighteen years; restriction on person with intellectual disability; sentencing procedure.

(1) Notwithstanding any other provision of law, the death penalty shall not be imposed upon any person who was under the age of eighteen years at the time of the commission of the crime.

(2) Notwithstanding any other provision of law, the death penalty shall not be imposed upon any person with an intellectual disability.

(3) As used in subsection (2) of this section, intellectual disability means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior. An intelligence quotient of seventy or below on a reliably administered intelligence quotient test shall be presumptive evidence of intellectual disability.

(4) If (a) a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520 or (b)(i) the information contains a notice of aggravation as provided in section 29-1603 and (ii) the defendant waives his or her right to a jury determination of the alleged aggravating circumstances, the court shall hold a hearing prior to any sentencing determination proceeding as provided in section 29-2521 upon a verified motion of the defense requesting a ruling that the penalty of death be precluded under subsection (2) of this section. If the court finds, by a preponderance of the evidence, that the defendant is a person with an intellectual disability, the death sentence shall not be imposed. A ruling by the court that the evidence of diminished intelligence introduced by the defendant does not preclude the death penalty under subsection (2) of this section shall not restrict the defendant's opportunity to introduce such evidence at the sentencing determination proceeding as provided in section 29-2521 or to argue that such evidence should be given mitigating significance.

This section is based on the determination that mentally retarded persons who meet the law's requirements for criminal responsibility should be tried and punished when they commit crimes, but because of their disabilities in areas of reasoning, judgment, and control of their impulses, they do not act with the level of moral culpability that characterizes the most serious adult criminal conduct. This section prohibits the execution of mentally retarded persons because of a widespread judgment about the relative culpability of mentally retarded offenders, and the relationship between mental retardation and the penological purposes served by the death penalty. State v. Vela, 272 Neb. 287, 721 N.W.2d 631 (2006).



28-105.02 - Class IA felony; person under eighteen years; maximum sentence; court consider mitigating factors.

28-105.02. Class IA felony; person under eighteen years; maximum sentence; court consider mitigating factors.

(1) Notwithstanding any other provision of law, the penalty for any person convicted of a Class IA felony for an offense committed when such person was under the age of eighteen years shall be a maximum sentence of not greater than life imprisonment and a minimum sentence of not less than forty years' imprisonment.

(2) In determining the sentence of a convicted person under subsection (1) of this section, the court shall consider mitigating factors which led to the commission of the offense. The convicted person may submit mitigating factors to the court, including, but not limited to:

(a) The convicted person's age at the time of the offense;

(b) The impetuosity of the convicted person;

(c) The convicted person's family and community environment;

(d) The convicted person's ability to appreciate the risks and consequences of the conduct;

(e) The convicted person's intellectual capacity; and

(f) The outcome of a comprehensive mental health evaluation of the convicted person conducted by an adolescent mental health professional licensed in this state. The evaluation shall include, but not be limited to, interviews with the convicted person's family in order to learn about the convicted person's prenatal history, developmental history, medical history, substance abuse treatment history, if any, social history, and psychological history.



28-106 - Misdemeanors; classification of penalties; sentences; where served.

28-106. Misdemeanors; classification of penalties; sentences; where served.

(1) For purposes of the Nebraska Criminal Code and any statute passed by the Legislature after the date of passage of the code, misdemeanors are divided into seven classes which are distinguished from one another by the following penalties which are authorized upon conviction:

(2) Sentences of imprisonment in misdemeanor cases shall be served in the county jail, except that in the following circumstances the court may, in its discretion, order that such sentences be served in institutions under the jurisdiction of the Department of Correctional Services:

(a) If the sentence is for a term of one year upon conviction of a Class I misdemeanor;

(b) If the sentence is to be served concurrently or consecutively with a term for conviction of a felony; or

(c) If the Department of Correctional Services has certified as provided in section 28-105 as to the availability of facilities and programs for short-term prisoners and the sentence is for a term of six months or more.

The proper determination of punishment for fourth offense driving under the influence of an alcoholic liquor or drug is governed by subsection (1) of this section and not by section 28-107(3). State v. Schultz, 252 Neb. 746, 566 N.W.2d 739 (1997).

For a Class III misdemeanor, a sentence of five days in jail with a fine of three hundred dollars is within the statutory maximum and will not be disturbed on appeal absent an abuse of discretion. State v. Rosenberry, 209 Neb. 383, 307 N.W.2d 823 (1981).



28-107 - Felony or misdemeanor, defined outside of code; how treated.

28-107. Felony or misdemeanor, defined outside of code; how treated.

(1) Any felony or misdemeanor defined by state statute outside of this code without specification of its class shall be punishable as provided in the statute defining it, or as otherwise provided by law outside of this code, except as provided in subsections (2) and (3) of this section.

(2) A felony defined by statute outside this code, without classification, the sentence for which exceeds the sentence authorized in this code for a Class III felony, shall constitute for sentencing purposes a Class III felony. A person adjudged guilty under such law is deemed to be convicted of a Class III felony and shall be sentenced for a felony of that class in accordance with this code.

(3) A misdemeanor defined by a statute outside this code, the sentence for which exceeds the sentence authorized in this code for a Class I misdemeanor, shall constitute for sentencing purposes a Class I misdemeanor. A person adjudged guilty under such law is deemed to be convicted of a Class I misdemeanor and shall be sentenced for a Class I misdemeanor in accordance with this code.

The proper determination of punishment for fourth offense driving under the influence of an alcoholic liquor or drug is governed by section 28-106(1) and not subsection (3) of this section. State v. Schultz, 252 Neb. 746, 566 N.W.2d 739 (1997).



28-108 - Subsequent enactment of criminal laws.

28-108. Subsequent enactment of criminal laws.

Criminal laws enacted after January 1, 1979, shall be classified for sentencing purposes in accordance with section 28-105 or 28-106.



28-109 - Terms, defined.

28-109. Terms, defined.

For purposes of the Nebraska Criminal Code, unless the context otherwise requires:

(1) Act shall mean a bodily movement, and includes words and possession of property;

(2) Aid or assist shall mean knowingly to give or lend money or credit to be used for, or to make possible or available, or to further activity thus aided or assisted;

(3) Benefit shall mean any gain or advantage to the beneficiary including any gain or advantage to another person pursuant to the desire or consent of the beneficiary;

(4) Bodily injury shall mean physical pain, illness, or any impairment of physical condition;

(5) Conduct shall mean an action or omission and its accompanying state of mind, or, where relevant, a series of acts and omissions;

(6) Deadly physical force shall mean force, the intended, natural, and probable consequence of which is to produce death, or which does, in fact, produce death;

(7) Deadly weapon shall mean any firearm, knife, bludgeon, or other device, instrument, material, or substance, whether animate or inanimate, which in the manner it is used or intended to be used is capable of producing death or serious bodily injury;

(8) Deface shall mean to alter the appearance of something by removing, distorting, adding to, or covering all or a part of the thing;

(9) Dwelling shall mean a building or other thing which is used, intended to be used, or usually used by a person for habitation;

(10) Government shall mean the United States, any state, county, municipality, or other political unit, any branch, department, agency, or subdivision of any of the foregoing, and any corporation or other entity established by law to carry out any governmental function;

(11) Governmental function shall mean any activity which a public servant is legally authorized to undertake on behalf of government;

(12) Motor vehicle shall mean every self-propelled land vehicle, not operated upon rails, except self-propelled chairs used by persons who are disabled and electric personal assistive mobility devices as defined in section 60-618.02;

(13) Omission shall mean a failure to perform an act as to which a duty of performance is imposed by law;

(14) Peace officer shall mean any officer or employee of the state or a political subdivision authorized by law to make arrests, and shall include members of the National Guard on active service by direction of the Governor during periods of emergency or civil disorder;

(15) Pecuniary benefit shall mean benefit in the form of money, property, commercial interest, or anything else, the primary significance of which is economic gain;

(16) Person shall mean any natural person and where relevant a corporation or an unincorporated association;

(17) Public place shall mean a place to which the public or a substantial number of the public has access, and includes but is not limited to highways, transportation facilities, schools, places of amusement, parks, playgrounds, and the common areas of public and private buildings and facilities;

(18) Public servant shall mean any officer or employee of government, whether elected or appointed, and any person participating as an advisor, consultant, process server, or otherwise in performing a governmental function, but the term does not include witnesses;

(19) Recklessly shall mean acting with respect to a material element of an offense when any person disregards a substantial and unjustifiable risk that the material element exists or will result from his or her conduct. The risk must be of such a nature and degree that, considering the nature and purpose of the actor's conduct and the circumstances known to the actor, its disregard involves a gross deviation from the standard of conduct that a law-abiding person would observe in the actor's situation;

(20) Serious bodily injury shall mean bodily injury which involves a substantial risk of death, or which involves substantial risk of serious permanent disfigurement, or protracted loss or impairment of the function of any part or organ of the body;

(21) Tamper shall mean to interfere with something improperly or to make unwarranted alterations in its condition;

(22) Thing of value shall mean real property, tangible and intangible personal property, contract rights, choses in action, services, and any rights of use or enjoyment connected therewith; and

(23) Voluntary act shall mean an act performed as a result of effort or determination, and includes the possession of property if the actor was aware of his or her physical possession or control thereof for a sufficient period to have been able to terminate it.

The statutory test for recklessness pursuant to subdivision (19) of this section is purely objective, rendering testimony as to the subjective state of mind of the defendant irrelevant. State v. Kistenmacher, 231 Neb. 318, 436 N.W.2d 168 (1989).

Knife wounds which cause the victim to bleed so badly that she passes out and which require thirteen stitches create a substantial risk of death and, therefore, constitute serious bodily injury. State v. Schuette, 223 Neb. 777, 393 N.W.2d 718 (1986).

Definition of "thing of value" appearing in this section applicable to prosecution under section 28-611(1). State v. Spaulding, 211 Neb. 575, 319 N.W.2d 449 (1982).

Protracted or permanent hearing loss constitutes a serious bodily injury. State v. Thomas, 210 Neb. 298, 314 N.W.2d 15 (1981).

Evidence indicated that shooting was intentional and not reckless. While every shooting does not automatically inflict a serious bodily injury, when one is shot in the chest above the heart and the bullet is surgically removed, the statutory definition of serious bodily injury is met. State v. Billups, 209 Neb. 737, 311 N.W.2d 512 (1981).

The trial court did not err in declining to use the defendant's proposed jury instruction defining "recklessly" which mirrored the language of subsection (19) of this section where trial court gave pattern jury instruction definition of "reckless." State v. Walls, 17 Neb. App. 90, 756 N.W.2d 542 (2008).



28-110 - Statement of rights.

28-110. Statement of rights.

A person in the State of Nebraska has the right to live free from violence, or intimidation by threat of violence, committed against his or her person or the destruction or vandalism of, or intimidation by threat of destruction or vandalism of, his or her property regardless of his or her race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability.



28-111 - Enhanced penalty; enumerated offenses.

28-111. Enhanced penalty; enumerated offenses.

Any person who commits one or more of the following criminal offenses against a person or a person's property because of the person's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the person's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability shall be punished by the imposition of the next higher penalty classification than the penalty classification prescribed for the criminal offense, unless such criminal offense is already punishable as a Class IB felony or higher classification: Manslaughter, section 28-305; assault in the first degree, section 28-308; assault in the second degree, section 28-309; assault in the third degree, section 28-310; terroristic threats, section 28-311.01; stalking, section 28-311.03; kidnapping, section 28-313; false imprisonment in the first degree, section 28-314; false imprisonment in the second degree, section 28-315; sexual assault in the first degree, section 28-319; sexual assault in the second or third degree, section 28-320; sexual assault of a child, sections 28-319.01 and 28-320.01; arson in the first degree, section 28-502; arson in the second degree, section 28-503; arson in the third degree, section 28-504; criminal mischief, section 28-519; unauthorized application of graffiti, section 28-524; criminal trespass in the first degree, section 28-520; or criminal trespass in the second degree, section 28-521.



28-112 - Allegations set forth in indictment or information; burden of proof.

28-112. Allegations set forth in indictment or information; burden of proof.

The allegations stating that the underlying offense was committed because of the person's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the person's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability shall be set forth in the indictment or information. It is the burden of the prosecuting attorney to prove such allegations beyond a reasonable doubt to the judge or jury in the state's case in chief.



28-113 - Civil action authorized; statute of limitations; proof required.

28-113. Civil action authorized; statute of limitations; proof required.

(1) A person against whom a violation of section 28-111 has been committed may bring a civil action for equitable relief, general and special damages, reasonable attorney's fees, and costs.

(2) A civil action brought pursuant to this section must be brought within four years after the date of the violation of section 28-111.

(3) In a civil action brought pursuant to this section, the plaintiff shall establish by a preponderance of the evidence that the defendant committed the criminal offense against the plaintiff or the plaintiff's property because of the plaintiff's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the plaintiff's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability.



28-114 - Nebraska Commission on Law Enforcement and Criminal Justice; duties.

28-114. Nebraska Commission on Law Enforcement and Criminal Justice; duties.

The Nebraska Commission on Law Enforcement and Criminal Justice shall establish and maintain a central repository for the collection and analysis of information regarding criminal offenses committed against a person because of the person's race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of the person's association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability. Upon establishing such a repository, the commission shall develop a procedure to monitor, record, classify, and analyze information relating to criminal offenses apparently directed against individuals or groups, or their property, because of their race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability or because of their association with a person of a certain race, color, religion, ancestry, national origin, gender, sexual orientation, age, or disability.



28-115 - Criminal offense against a pregnant woman; enhanced penalty.

28-115. Criminal offense against a pregnant woman; enhanced penalty.

(1) Any person who commits any of the following criminal offenses against a pregnant woman shall be punished by the imposition of the next higher penalty classification than the penalty classification prescribed for the criminal offense, unless such criminal offense is already punishable as a Class IB felony or higher classification: Assault in the first degree, section 28-308; assault in the second degree, section 28-309; assault in the third degree, section 28-310; sexual assault in the first degree, section 28-319; sexual assault in the second or third degree, section 28-320; sexual assault of a child in the second or third degree, section 28-320.01; sexual abuse of an inmate or parolee in the first degree, section 28-322.02; sexual abuse of an inmate or parolee in the second degree, section 28-322.03; sexual abuse of a protected individual in the first or second degree, section 28-322.04; domestic assault in the first, second, or third degree, section 28-323; assault on an officer in the first degree, section 28-929; assault on an officer in the second degree, section 28-930; assault on an officer in the third degree, section 28-931; assault on an officer using a motor vehicle, section 28-931.01; assault by a confined person, section 28-932; confined person committing offenses against another person, section 28-933; proximately causing serious bodily injury while operating a motor vehicle, section 60-6,198; and sexual assault of a child in the first degree, section 28-319.01.

(2) The prosecution shall allege and prove beyond a reasonable doubt that the victim was pregnant at the time of the offense.



28-201 - Criminal attempt; conduct; penalties.

28-201. Criminal attempt; conduct; penalties.

(1) A person shall be guilty of an attempt to commit a crime if he or she:

(a) Intentionally engages in conduct which would constitute the crime if the attendant circumstances were as he or she believes them to be; or

(b) Intentionally engages in conduct which, under the circumstances as he or she believes them to be, constitutes a substantial step in a course of conduct intended to culminate in his or her commission of the crime.

(2) When causing a particular result is an element of the crime, a person shall be guilty of an attempt to commit the crime if, acting with the state of mind required to establish liability with respect to the attendant circumstances specified in the definition of the crime, he or she intentionally engages in conduct which is a substantial step in a course of conduct intended or known to cause such a result.

(3) Conduct shall not be considered a substantial step under this section unless it is strongly corroborative of the defendant's criminal intent.

(4) Criminal attempt is:

(a) A Class II felony when the crime attempted is a Class I, IA, IB, IC, or ID felony;

(b) A Class III felony when the crime attempted is a Class II felony;

(c) A Class IIIA felony when the crime attempted is sexual assault in the second degree under section 28-320, a violation of subdivision (2)(b) of section 28-416, incest under section 28-703, or assault by a confined person with a deadly or dangerous weapon under section 28-932;

(d) A Class IV felony when the crime attempted is a Class III felony not listed in subdivision (4)(c) of this section;

(e) A Class I misdemeanor when the crime attempted is a Class IIIA or Class IV felony;

(f) A Class II misdemeanor when the crime attempted is a Class I misdemeanor; and

(g) A Class III misdemeanor when the crime attempted is a Class II misdemeanor.

1. Criminal attempt

2. Lesser-included offense

3. Miscellaneous

1. Criminal attempt

A person can intentionally attempt an act that does not require criminal intent to complete. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

The statutory elements of attempted first degree murder are a substantial step in a course of conduct intended to culminate in the commission of a purposeful, malicious, premeditated killing of another person. The statutory elements of attempted second degree murder are a substantial step in a course of conduct intended to culminate in the commission of an intentional killing of another person. State v. Al-Zubaidy, 253 Neb. 357, 570 N.W.2d 713 (1997).

Within the offense of criminal attempt, an attempt to commit a particular crime may also include an attempt to commit a lesser-included offense in reference to the designated crime alleged to have been attempted. State v. Sutton, 231 Neb. 30, 434 N.W.2d 689 (1989).

Within the offense of "criminal attempt," an attempt to commit a particular crime may also include an attempt to commit a lesser-included offense in reference to the designated crime alleged to have been attempted. State v. Jackson, 225 Neb. 843, 408 N.W.2d 720 (1987).

Although a gun is unloaded and thereby incapable of causing death or injury, a person may be guilty of attempted murder or assault if the person pulling the trigger believes the gun to be loaded. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

In order to constitute an attempt to commit a crime under this section, there must be an intentional act on the part of the defendant which would constitute a substantial step toward the completion of the allegedly attempted crime, assuming that the circumstances at the time were as the defendant believed them to be. State v. Sodders, 208 Neb. 504, 304 N.W.2d 62 (1981).

Where a particular result is an element of the underlying crime, subsection (1)(a) and (b) require that the actor intended the result. Under subsection (2), the actor can be convicted of criminal attempt if he knows that his conduct will produce the result. In other words, the actor can be convicted of attempt if he is aware of the high probability that such result will occur. One cannot commit the crime of attempt where the underlying crime contains only a reckless mens rea. State v. Hemmer, 3 Neb. App. 769, 531 N.W.2d 559 (1995).

2. Lesser-included offense

Where a crime is capable of being attempted, an attempt to commit such a crime is a lesser-included offense of the crime charged. It is not necessary to charge a criminal defendant with the lesser-included offense of which the defendant may be found guilty because by charging the greater offense, the defendant is by implication charged with the lesser offense. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Attempted first degree assault is not a lesser-included offense of unlawful discharge of a firearm, and unlawful discharge of a firearm is not a lesser-included offense of attempted first degree assault. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

Whether a particular offense is a lesser-included offense of the offense with which defendant is charged is determined by examining the allegations in the information and the evidence offered in support of the charge. State v. Garza, 236 Neb. 202, 459 N.W.2d 739 (1990).

Because an attempted crime as defined by this section may be committed without the crime itself being committed, no offense can be a lesser-included offense of an attempted crime prosecuted under this section. State v. Swoopes, 223 Neb. 914, 395 N.W.2d 500 (1986).

3. Miscellaneous

A charge of a completed crime logically includes a charge of an attempt to commit it. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Abandonment is not a defense to the commission of the crime of criminal attempt under Nebraska law. State v. Schmidt, 213 Neb. 126, 327 N.W.2d 624 (1982).

Instruction to jury on attempt phrased in the language of this section was not error. State v. Bradley, 210 Neb. 882, 317 N.W.2d 99 (1982).

In the absence of a motion to quash, an information which alleges an attempt to commit an act or acts which, if successful, would constitute a statutory crime sufficiently charges an attempted crime so as to withstand a jurisdictional attack made for the first time on appeal. State v. Meredith, 208 Neb. 637, 304 N.W.2d 926 (1981).

Prior to 1979, there was no general attempt statute in the Nebraska Criminal Code. State v. Meredith, 208 Neb. 637, 304 N.W.2d 926 (1981).

Defendant who pled guilty to attempted murder was not precluded from challenging criminal attempt statute as unconstitutionally vague during habeas corpus proceeding. When examined in light of defendant's conduct, this section is not unconstitutionally vague. Sodders v. Parratt, 693 F.2d 811 (8th Cir. 1982).



28-202 - Conspiracy, defined; penalty.

28-202. Conspiracy, defined; penalty.

(1) A person shall be guilty of criminal conspiracy if, with intent to promote or facilitate the commission of a felony:

(a) He agrees with one or more persons that they or one or more of them shall engage in or solicit the conduct or shall cause or solicit the result specified by the definition of the offense; and

(b) He or another person with whom he conspired commits an overt act in pursuance of the conspiracy.

(2) If a person knows that one with whom he conspires to commit a crime has conspired with another person or persons to commit the same crime, he is guilty of conspiring to commit such crime with such other person or persons whether or not he knows their identity.

(3) If a person conspires to commit a number of crimes, he is guilty of only one conspiracy so long as such multiple crimes are the object of the same agreement or continuous conspiratorial relationship.

(4) Conspiracy is a crime of the same class as the most serious offense which is an object of the conspiracy, except that conspiracy to commit a Class I felony is a Class II felony.

A person prosecuted for a criminal conspiracy shall be acquitted if such person proves by a preponderance of the evidence that his or her conduct occurred in response to an entrapment.

In enacting this section, the Legislature adopted the unilateral approach to the agreement element of conspiracy as found in the Model Penal Code. State v. Heitman, 262 Neb. 185, 629 N.W.2d 542 (2001).

A conviction under this section requires proof of an overt act, but not successful commission of a felony. State v. Null, 247 Neb. 192, 526 N.W.2d 220 (1995).

Because Nebraska adheres to the unilateral approach to the crime of conspiracy, the fact that none of the "coconspirators" at any time planned to follow through with the plan has no impact on the culpability of the defendant. State v. Knight, 239 Neb. 958, 479 N.W.2d 792 (1992).

Conspiracy requires the proof of an overt act which tends to show a preexisting conspiracy and manifests an intent or design toward accomplishment of a crime. State v. Anderson, 229 Neb. 436, 427 N.W.2d 770 (1988); State v. Anderson, 229 Neb. 427, 427 N.W.2d 764 (1988).

Circumstantial evidence may be sufficient to establish the existence of a conspiracy or the criminal intent necessary for conspiracy. State v. Anderson, 229 Neb. 427, 427 N.W.2d 764 (1988).

An "overt act" is an act which tends to show a preexisting conspiracy and manifests an intent or design toward accomplishment of a crime, but need not itself have the capacity to accomplish the conspiratorial objective and need not itself be a criminal act. State v. Copple, 224 Neb. 672, 401 N.W.2d 141 (1987).

A person may be convicted of a conspiracy to solicit the commission of murder even though the person with whom he conspired feigned agreement and at no time intended to go through with the plan. An overt act is an act done in pursuance of the conspiracy and manifests an intent or design looking toward accomplishing the crime. The act need not have a tendency to accomplish the object of the conspiracy, nor be criminal in itself. State v. John, 213 Neb. 76, 328 N.W.2d 181 (1982).

The Wharton Rule exception to establishing conspiracy does not apply to offenses that can be committed by one person, or if more or different people participate in the conspiracy than are necessary to commit the substantive offense, or when the substantive offense has not yet been committed by any of the conspirators. State v. Clason, 3 Neb. App. 339, 526 N.W.2d 673 (1994).



28-203 - Conspiracy; renunciation of criminal intent.

28-203. Conspiracy; renunciation of criminal intent.

In a prosecution for criminal conspiracy, it shall be an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, gave timely warning to law enforcement authorities or otherwise made a reasonable effort to prevent the conduct or result which is the object of the conspiracy.



28-204 - Accessory to felony, defined; penalties.

28-204. Accessory to felony, defined; penalties.

(1) A person is guilty of being an accessory to felony if with intent to interfere with, hinder, delay, or prevent the discovery, apprehension, prosecution, conviction, or punishment of another for an offense, he or she:

(a) Harbors or conceals the other;

(b) Provides or aids in providing a weapon, transportation, disguise, or other means of effecting escape or avoiding discovery or apprehension;

(c) Conceals or destroys evidence of the crime or tampers with a witness, informant, document, or other source of information, regardless of its admissibility in evidence;

(d) Warns the other of impending discovery or apprehension other than in connection with an effort to bring another into compliance with the law;

(e) Volunteers false information to a peace officer; or

(f) By force, intimidation, or deception, obstructs anyone in the performance of any act which might aid in the discovery, detection, apprehension, prosecution, conviction, or punishment of such person.

(2)(a) Accessory to felony is a Class III felony if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class I, IA, IB, IC, or ID felony.

(b) Accessory to felony is a Class IIIA felony if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class II felony.

(c) Accessory to felony is a Class IV felony if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class III or Class IIIA felony.

(d) Accessory to felony is a Class I misdemeanor if the actor violates subdivision (1)(a), (1)(b), or (1)(c) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class IV felony.

(e) Accessory to felony is a Class IV felony if the actor violates subdivision (1)(d), (1)(e), or (1)(f) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a felony of any class other than a Class IV felony.

(f) Accessory to felony is a Class I misdemeanor if the actor violates subdivision (1)(d), (1)(e), or (1)(f) of this section, the actor knows of the conduct of the other, and the conduct of the other constitutes a Class IV felony.

The crime of being an accessory to a felony, as defined in this section, is not a lesser-included offense of the crime of robbery. State v. Arthaloney, 230 Neb. 819, 433 N.W.2d 545 (1989).

When a jury is the fact finder in a case involving accessory to a felony charge, the jury should be instructed so as to ensure that the underlying offense of the principal is specifically determined. State v. Romo, 12 Neb. App. 472, 676 N.W.2d 737 (2004).

A person must have reliable knowledge of the principal's identity to be guilty as an accessory under this section. Merely reporting false information about a crime without knowledge of the principal's identity constitutes the misdemeanor of false reporting, as defined by section 28‑907. State v. Anderson, 10 Neb. App. 163, 626 N.W.2d 627 (2001).



28-205 - Aiding consummation of felony; penalty.

28-205. Aiding consummation of felony; penalty.

(1) A person is guilty of aiding consummation of felony if he intentionally aids another to secrete, disguise, or convert the proceeds of a felony or otherwise profit from a felony.

(2) If the crime involved is a felony of any class, aiding consummation of crime is a Class IV felony.



28-206 - Prosecuting for aiding and abetting.

28-206. Prosecuting for aiding and abetting.

A person who aids, abets, procures, or causes another to commit any offense may be prosecuted and punished as if he were the principal offender.

1. Aiding and abetting

2. Miscellaneous

1. Aiding and abetting

Aiding and abetting is not a separate crime in Nebraska. Rather, it is another theory for holding one liable for the underlying crime. State v. Dixon, 282 Neb. 274, 802 N.W.2d 866 (2011).

An aider and abettor is accountable for that which is proximately caused by the principal's conduct regardless of whether the crime would have occurred without the aider and abettor's participation. State v. Barfield, 272 Neb. 502, 723 N.W.2d 303 (2006).

Given the provisions of this section, an information charging a defendant with a specific crime gives the defendant adequate notice that he or she may be prosecuted for the crime specified or as having aided and abetted the commission of the crime specified. An aiding and abetting instruction is proper where warranted by the evidence, notwithstanding the fact that the information charging the defendant does not contain specific aiding and abetting language. State v. Contreras, 268 Neb. 797, 688 N.W.2d 580 (2004).

An information charging an aider and abettor of a crime need not include any additional facts than those necessary to charge the principal of the crime. One who intentionally aids and abets the commission of a crime may be responsible not only for the intended crime, if it is in fact committed, but also for other crimes which are committed as a natural and probable consequence of the intended criminal act. State v. Leonor, 263 Neb. 86, 638 N.W.2d 798 (2002).

One who intentionally aids and abets the commission of a crime may be responsible not only for the intended crime, if it is in fact committed, but also for other crimes which are committed as a natural and probable consequence of the intended criminal act. State v. Brunzo, 248 Neb. 176, 532 N.W.2d 296 (1995).

For a defendant to be prosecuted for aiding and abetting, mere encouragement or assistance is sufficient participation in the criminal act. State v. Sanders, 241 Neb. 687, 490 N.W.2d 211 (1992).

Where a defendant is charged with aiding and abetting a second degree murder, the intent element applies to the aider and abettor or to the person who actually commits the murder. State v. Dean, 237 Neb. 65, 464 N.W.2d 782 (1991).

Aiding and abetting involves some participation in the criminal act and must be evidenced by some word, act, or deed. No particular acts are necessary, nor is it necessary that any physical part in the commission of the crime is taken or that there was an express agreement therefor. Mere encouragement or assistance is sufficient. State v. Schreck, 224 Neb. 650, 399 N.W.2d 830 (1987).

2. Miscellaneous

Evidence is sufficient to uphold a defendant's convictions for first degree murder and use of a deadly weapon in the commission of a felony when there is evidence indicating that the defendant had a conversation with another individual regarding who was going to kill a particular victim, that the defendant supplied the other individual with the murder weapon, that the defendant unlawfully broke into the victim's residence for the purpose of killing the victim, and that the defendant hit someone in the victim's residence with a piece of wood. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Injuries which a victim sustains by his or her own action may not be a foreseeable consequence of the intended criminal act. State v. Trackwell, 235 Neb. 845, 458 N.W.2d 181 (1990).

A person involved in a conspiratorial effort to steal from a store is liable for all items taken from that store. State v. Mason, 232 Neb. 400, 440 N.W.2d 490 (1989).

Where persons acting in concert commit an assault, each is responsible for the injuries received by the victim. State v. Thomas, 210 Neb. 298, 314 N.W.2d 15 (1981).



28-301 - Compounding a felony, defined; penalty.

28-301. Compounding a felony, defined; penalty.

(1) A person is guilty of compounding a felony if he accepts or agrees to accept any pecuniary benefit or other reward or promise thereof, as consideration for:

(a) Refraining from seeking prosecution of an offender; or

(b) Refraining from reporting to law enforcement authorities the commission of any felony or information relating to a felony.

(2) It is an affirmative defense to prosecution under this section that the benefit received by the defendant did not exceed an amount which the defendant reasonably believed to be due him as restitution for harm caused by the crime.

(3) Compounding is a Class I misdemeanor.



28-302 - Homicide; terms, defined.

28-302. Homicide; terms, defined.

As used in sections 28-302 to 28-306, unless the context otherwise requires:

(1) Homicide shall mean the killing of a person by another;

(2) Person, when referring to the victim of a homicide, shall mean a human being who had been born and was alive at the time of the homicidal act; and

(3) Premeditation shall mean a design formed to do something before it is done.

Pursuant to subsection (3) of this section, evidence of premeditation is sufficient to uphold conviction for first degree murder when it demonstrates that the defendant told others that he wanted to "go finish (the victim) off", that the defendant broke off a knife attack on the victim to evade detection by a passing car, and that the defendant resumed the knife attack once the car had passed and the defendant heard the victim making noises which indicated that the victim was still alive. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).



28-303 - Murder in the first degree; penalty.

28-303. Murder in the first degree; penalty.

A person commits murder in the first degree if he or she kills another person (1) purposely and with deliberate and premeditated malice, or (2) in the perpetration of or attempt to perpetrate any sexual assault in the first degree, arson, robbery, kidnapping, hijacking of any public or private means of transportation, or burglary, or (3) by administering poison or causing the same to be done; or if by willful and corrupt perjury or subornation of the same he or she purposely procures the conviction and execution of any innocent person. The determination of whether murder in the first degree shall be punished as a Class I or Class IA felony shall be made pursuant to sections 29-2519 to 29-2524.

1. Felony murder

2. Jury

3. Lesser-included offense

4. Malice

5. Requisite mental state

6. Miscellaneous

1. Felony murder

The crime of first degree murder constitutes one offense even though there may be alternate theories by which criminal liability for first degree murder may be charged and prosecuted in Nebraska. State v. White, 254 Neb. 566, 577 N.W.2d 741 (1998).

One may commit first degree murder either by committing premeditated murder or by killing another person while in the commission of certain felonies. A defendant need not be charged and convicted of an underlying felony in order to be convicted of first degree murder pursuant to subsection (2) of this section. State v. White, 239 Neb. 554, 477 N.W.2d 24 (1991).

A specific intent to kill is not required for felony murder, but only the intent to do a felonious act which causes a victim's death. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991).

The felony murder statute does not violate the eighth amendment to the U.S. Constitution. State v. Rust, 223 Neb. 150, 388 N.W.2d 483 (1986).

A victim's fatal heart attack, proximately caused by a defendant's felonious conduct toward that victim, establishes the causal connection between felonious conduct and homicide necessary to permit a conviction for felony murder. State v. Dixon, 222 Neb. 787, 387 N.W.2d 682 (1986).

Proof of intent to kill is not an element of crime of felony murder. Statement in State v. Kauffman, 183 Neb. 817, 164 N.W.2d 469 (1969), that "purpose to kill is conclusively presumed from the criminal intention required for robbery" is disapproved. State v. Bradley, 210 Neb. 882, 317 N.W.2d 99 (1982).

2. Jury

A jury needs to be unanimous only in its finding that the defendant committed first degree murder and not as to the theory which brought it to that verdict. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

In a first degree murder case, the jury need only be unanimous as to its verdict that defendant committed first degree murder, and not as to the theory which brought them to that verdict. State v. Buckman, 237 Neb. 936, 468 N.W.2d 589 (1991).

3. Lesser-included offense

Second degree murder and manslaughter are not lesser-included offenses of the felonies set out in this section, so no instruction to the jury on them is ordinarily required. State v. Hubbard, 211 Neb. 531, 319 N.W.2d 116 (1982).

4. Malice

Deliberate means not suddenly, not rashly, and requires that the defendant considered the probable consequences of his or her act before doing the act. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

No particular length of time for premeditation is required, provided that the intent to kill is formed before the act is committed and not simultaneously with the act that caused the death. The time required to establish premeditation may be of the shortest possible duration and may be so short that it is instantaneous, and the design or purpose to kill may be formed upon premeditation and deliberation at any moment before the homicide is committed. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

The term "premeditated" means to have formed a design to commit an act before it is done. One kills with premeditated malice if, before the act causing the death occurs, one has formed the intent or determined to kill the victim without legal justification. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

Evidence of premeditated malice is sufficient to uphold conviction for first degree murder when it demonstrates that the defendant told others that he wanted to "go finish (the victim) off", that the defendant stopped a knife attack on the victim to evade detection by a passing car, and that the defendant resumed the knife attack once the car had passed and the defendant heard the victim making noises indicating that the victim was still alive. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

In order to be guilty of first degree murder, one must have killed purposely and with deliberate and premeditated malice. State v. Lyle, 245 Neb. 354, 513 N.W.2d 293 (1994).

5. Requisite mental state

Nothing in this section or in the Nebraska Supreme Court's interpretation of this section requires that a defendant must rationally consider the probable consequences of his or her actions or rationally determine to kill the victim without legal justification. State v. Harms, 263 Neb. 814, 643 N.W.2d 359 (2002).

In order to prove the requisite mental state, the state is required to show a condition of the mind which was manifested by intentionally doing a wrongful act without just cause and which is defined as any willful or corrupt intention of the mind. State v. Krimmel, 216 Neb. 825, 346 N.W.2d 396 (1984).

To prove the requisite mental state for first degree murder, the state must show a condition of the mind which was manifested by intentionally doing a wrongful act without just cause or excuse and which is defined as any willful or corrupt intention of the mind. State v. Lamb, 213 Neb. 498, 330 N.W.2d 462 (1983).

6. Miscellaneous

A defendant who aids and abets a first degree murder by having a conversation with another individual regarding who is going to kill the particular victim, supplying the other individual with the murder weapon, unlawfully breaking and entering the victim's residence for the purpose of killing the victim, and hitting someone in the victim's residence with a piece of wood can be prosecuted and punished as if he or she was the principal offender. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

The statutory elements of attempted first degree murder are a substantial step in a course of conduct intended to culminate in the commission of a purposeful, malicious, premeditated killing of another person. State v. Al-Zubaidy, 253 Neb. 357, 570 N.W.2d 713 (1997).



28-304 - Murder in the second degree; penalty.

28-304. Murder in the second degree; penalty.

(1) A person commits murder in the second degree if he causes the death of a person intentionally, but without premeditation.

(2) Murder in the second degree is a Class IB felony.

1. Elements

2. Lesser-included offense

3. Malice

4. Plea bargains

5. Requisite mental state

6. Sentencing

7. Miscellaneous

1. Elements

Evidence was held to be sufficient to support a conviction for murder in the second degree when an unprovoked defendant shot the victim in the back of the head as the victim was leaving the confrontation. State v. Davis, 276 Neb. 755, 757 N.W.2d 367 (2008).

Malice is not a necessary element of second degree murder; however, a finding of malice is not necessarily prejudicial to the defendant because it places a greater burden on the State regarding intent. State v. Davis, 276 Neb. 755, 757 N.W.2d 367 (2008).

A person commits second degree murder if he causes the death of a person intentionally, but without premeditation. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

Malice is not a necessary element of second degree murder under this section. The interpretation of this section that malice is not a necessary element of second degree murder may be applied retroactively. State v. Redmond, 262 Neb. 411, 631 N.W.2d 501 (2001).

The statutory elements of attempted second degree murder are a substantial step in a course of conduct intended to culminate in the commission of an intentional killing of another person. State v. Al-Zubaidy, 253 Neb. 357, 570 N.W.2d 713 (1997).

Without the element of malice or mens rea, this section would be of doubtful validity and perhaps unconstitutional. Malice is a necessary element of second degree murder. Applying rules of proper statutory construction, this section, though silent as to the longstanding material element of malice, must be read to include malice as an element of second degree murder in order to preserve a defendant's right to his or her presumption of innocence. State v. Ryan, 249 Neb. 218, 543 N.W.2d 128 (1996).

Malice is an essential element of murder in the second degree. State v. Dean, 246 Neb. 869, 523 N.W.2d 861 (1994).

An information which alleges that defendant committed second degree murder but does not allege that the act was committed with "malice" fails to allege an essential element of the crime. State v. Manzer, 246 Neb. 536, 519 N.W.2d 558 (1994).

Malice is an element of second degree murder. State v. Myers, 244 Neb. 905, 510 N.W.2d 58 (1994).

In order to support a conviction of second degree murder, the defendant must intend to kill; the prosecution must prove, beyond a reasonable doubt, that the defendant caused the victim's death intentionally. State v. Franklin, 241 Neb. 579, 489 N.W.2d 552 (1992).

In order to convict a person of second degree murder, the State is required to prove all three elements—death, intent to kill, and causation—beyond a reasonable doubt; none of the elements are presumed upon proof of the others, nor is any element presumed in the absence of proof by defendant of the converse of that element. Evidence of provocation by one other than the person whom defendant killed or attempted to kill cannot serve to mitigate an intentional killing from second degree murder to manslaughter. State v. Cave, 240 Neb. 783, 484 N.W.2d 458 (1992).

The essential elements of second degree murder are that the murder must be done purposely and maliciously. State v. Dean, 237 Neb. 65, 464 N.W.2d 782 (1991).

2. Lesser-included offense

Second degree murder is not a lesser-included offense of the charge of felony murder. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

3. Malice

Malice is an element of second degree murder. State v. Myers, 244 Neb. 905, 510 N.W.2d 58 (1994).

Malice, in the context of this provision, has been said to denote that condition of mind which is manifested by the intentional doing of a wrongful act without just cause or excuse and to be any willful or corrupt intention of the mind. State v. Moniz, 224 Neb. 198, 397 N.W.2d 37 (1986).

4. Plea bargains

Although no authority was cited that a plea bargain must be supported by a concession on the part of the State, altering of charge from first degree murder to second degree murder was a substantial concession because it removed the possibility of the death sentence. State v. Suffredini, 224 Neb. 220, 397 N.W.2d 51 (1986).

5. Requisite mental state

The state of mind required for second degree murder may be inferred from the evidence of the criminal act. State v. Williams, 226 Neb. 647, 413 N.W.2d 907 (1987).

The state of mind required for second degree murder may be inferred from the circumstantial evidence of the criminal act. State v. Rowe, 214 Neb. 685, 335 N.W.2d 309 (1983).

6. Sentencing

A sentence of life imprisonment on a second degree murder conviction and 10 years' imprisonment for a conviction of use of a weapon to commit a felony, with the sentences to run consecutively, were not excessive. State v. Davis, 276 Neb. 755, 757 N.W.2d 367 (2008).

The trial court did not abuse its discretion in sentencing the defendant to two consecutive life sentences on two counts of second degree murder, which sentences were within the statutory limits, when the record showed that despite being 17 years old at the time of the murders, the defendant admitted to shooting one victim in the head while he was struggling with her codefendant over a shotgun and was callous about her role 5 days after the murders. State v. Reid, 274 Neb. 780, 743 N.W.2d 370 (2008).

Pursuant to subsection (2) of this section, a sentence of imprisonment for a term of 60 years to life for second degree murder is not excessive in the absence of an abuse of judicial discretion. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

Under the provisions of section 28-105 and subsection (2) of this statute, a court is not authorized to sentence one convicted of second degree murder to an indeterminate sentence, but must sentence such a person to imprisonment either for life or for a definite term of not less than 10 years. State v. Ward, 226 Neb. 809, 415 N.W.2d 151 (1987).

A fifteen-year sentence was not excessive, in view of the seriousness of the crime, even though the defendant was a fifty-eight-year-old man with no previous criminal record, who was apparently provoked by the excessive demands of the victim, and who expressed remorse about committing the crime. State v. Kelly, 207 Neb. 295, 298 N.W.2d 370 (1980).

Where state Supreme Court interpreted 16- to 20-year sentence for second degree murder as definite 20-year term with a statutory 10-year minimum, defendant not prejudiced. Rouse v. Foster, 672 F.2d 649 (8th Cir. 1982).

7. Miscellaneous

Multiple convictions for second degree murder and child abuse resulting in death do not violate the Double Jeopardy Clauses of the state or federal Constitution. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).



28-305 - Manslaughter; penalty.

28-305. Manslaughter; penalty.

(1) A person commits manslaughter if he kills another without malice, either upon a sudden quarrel, or causes the death of another unintentionally while in the commission of an unlawful act.

(2) Manslaughter is a Class III felony.

1. Involuntary manslaughter

2. Lesser-included offense

3. Malice

4. Motor vehicle homicide

5. Requisite mental state

6. Unlawful acts

7. Voluntary manslaughter

8. Miscellaneous

1. Involuntary manslaughter

Subsection (1) of this section establishes and distinguishes the two categories of manslaughter: an unlawful killing, without malice, "upon a sudden quarrel," which may be characterized as voluntary manslaughter, and an unlawful but unintentional killing, without malice, as the result of the defendant's commission of an unlawful act, which may be characterized as involuntary manslaughter. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

Involuntary manslaughter is not a lesser-included offense of voluntary manslaughter. Involuntary manslaughter is killing without intent and without provocation, while committing an unlawful act. Voluntary manslaughter is killing with intent and with provocation (upon a sudden quarrel), regardless of whether the killing occurs in the course of an unlawful act. State v. Joseph, 1 Neb. App. 525, 499 N.W.2d 858 (1993).

2. Lesser-included offense

Manslaughter is not a lesser-included offense of the charge of felony murder. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Involuntary manslaughter is not a lesser-included offense of voluntary manslaughter. Involuntary manslaughter is killing without intent and without provocation, while committing an unlawful act. Voluntary manslaughter is killing with intent and with provocation (upon a sudden quarrel), regardless of whether the killing occurs in the course of an unlawful act. State v. Joseph, 1 Neb. App. 525, 499 N.W.2d 858 (1993).

3. Malice

One who has killed without malice upon a sudden quarrel is guilty not of first degree murder but of manslaughter. It is not the assault or provocation alone that reduces the grade of the crime, but, rather, the sudden happening or occurrence of the provocation so as to render the mind incapable of reflection and obscure the reason so that the elements of malice and deliberation necessary to constitute murder are absent. If one had enough time between the provocation and the killing to reflect on one's intended course of action, then the mere presence of passion does not reduce the crime below murder. Whether a killing constitutes manslaughter or murder in the first degree depends upon the state of mind of the killer. The question is whether, under all the facts and circumstances, a reasonable time had elapsed from the time of the provocation to the instant of the killing for the passion to subside and for reason to resume control of the mind. State v. Lyle, 245 Neb. 354, 513 N.W.2d 293 (1994).

4. Motor vehicle homicide

Motor vehicle homicide is not a lesser-included offense of manslaughter under current statutes. State v. Wright, 261 Neb. 277, 622 N.W.2d 676 (2001).

One who is convicted of manslaughter under this section for a killing involving the use of a motor vehicle must be sentenced in accordance with this section rather than section 28-306, the motor vehicle homicide statute. State v. Burnett, 254 Neb. 771, 579 N.W.2d 513 (1998).

Manslaughter can be committed when someone causes the death of another unintentionally while operating a motor vehicle in violation of the law. The penalty for manslaughter resulting from the operation of a motor vehicle is specified in section 39-669.20. State v. Roth, 222 Neb. 119, 382 N.W.2d 348 (1986).

5. Requisite mental state

There is no requirement of an intention to kill in committing manslaughter. State v. Blackson, 245 Neb. 833, 515 N.W.2d 773 (1994).

State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989), holding that manslaughter is an intentional killing of another, is overruled. State v. Jones, 245 Neb. 821, 515 N.W.2d 654 (1994).

One who has killed without malice upon a sudden quarrel is guilty not of first degree murder but of manslaughter. It is not the assault or provocation alone that reduces the grade of the crime, but, rather, the sudden happening or occurrence of the provocation so as to render the mind incapable of reflection and obscure the reason so that the elements of malice and deliberation necessary to constitute murder are absent. If one had enough time between the provocation and the killing to reflect on one's intended course of action, then the mere presence of passion does not reduce the crime below murder. Whether a killing constitutes manslaughter or murder in the first degree depends upon the state of mind of the killer. The question is whether, under all the facts and circumstances, a reasonable time had elapsed from the time of the provocation to the instant of the killing for the passion to subside and for reason to resume control of the mind. State v. Lyle, 245 Neb. 354, 513 N.W.2d 293 (1994).

The test for determining whether there existed adequate provocation so as to mitigate an intentional killing from murder to manslaughter is an objective one; qualities peculiar to defendant which render him particularly excitable, including intoxication, are not considered. State v. Cave, 240 Neb. 783, 484 N.W.2d 458 (1992).

6. Unlawful acts

Whether physical act committed by person responsible for care and supervision of minor is justifiable act or unlawful assault is fact question. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

7. Voluntary manslaughter

An intentional killing committed without malice upon a "sudden quarrel," as that term is defined by our jurisprudence, constitutes the offense of manslaughter. State v. Smith, 282 Neb. 720, 806 N.W.2d 383 (2011).

Under subsection (1) of this section, the phrase "sudden quarrel" is a legally recognized and sufficient provocation which causes a reasonable person to lose normal self-control. State v. Morrow, 237 Neb. 653, 467 N.W.2d 63 (1991).

"Accident" is not a defense to the crime of voluntary manslaughter under subsection (1) of this section, but does relate to intent to kill, which is an element of the crime of manslaughter committed "upon a sudden quarrel." State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

As used in subsection (1) of this section, the phrase "sudden quarrel" does not necessarily mean an exchange of angry words or an altercation contemporaneous with the unlawful killing and does not require a physical struggle or other combative corporal contact between the defendant and the victim; a sudden quarrel is a legally recognized and sufficient provocation which causes a reasonable person to lose normal self-control. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

Subsection (1) of this section establishes and distinguishes the two categories of manslaughter: an unlawful killing, without malice, "upon a sudden quarrel," which may be characterized as voluntary manslaughter, and an unlawful but unintentional killing, without malice, as the result of the defendant's commission of an unlawful act, which may be characterized as involuntary manslaughter. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

To sustain a conviction for voluntary manslaughter under subsection (1) of this section, that is, a conviction for killing another, without malice, "upon a sudden quarrel," the State, by evidence beyond a reasonable doubt, must prove that the defendant intended to kill, and did kill, another. State v. Pettit, 233 Neb. 436, 445 N.W.2d 890 (1989).

When it is claimed that a killing was upon a sudden quarrel, there are three elements of the crime of manslaughter: the killing of another, upon a sudden quarrel, and without malice. State v. Batiste, 231 Neb. 481, 437 N.W.2d 125 (1989).

The pointing of a gun at another is a reckless act within the contemplation of section 28-310, and as such is an unlawful act, sufficient, should the gun discharge, to support a manslaughter conviction under subsection (1) of this section. State v. Bachkora, 229 Neb. 421, 427 N.W.2d 71 (1988).

Manslaughter is a killing done upon a sudden quarrel, a legally recognized and sufficient provocation, which causes a reasonable person to lose normal self‑control. State v. Butler, 10 Neb. App. 537, 634 N.W.2d 46 (2001).

Involuntary manslaughter is not a lesser-included offense of voluntary manslaughter. Involuntary manslaughter is killing without intent and without provocation, while committing an unlawful act. Voluntary manslaughter is killing with intent and with provocation (upon a sudden quarrel), regardless of whether the killing occurs in the course of an unlawful act. State v. Joseph, 1 Neb. App. 525, 499 N.W.2d 858 (1993).

8. Miscellaneous

Admission of evidence of blood test results in a criminal prosecution for manslaughter under this section is not authorized under section 60-6,210. State v. Brouillette, 265 Neb. 214, 655 N.W.2d 876 (2003).

The analysis of provocation which mitigates an intentional killing logically applies to assault cases as well, given that the core difference between the two crimes is generally whether the victim lives or dies. State v. Butler, 10 Neb. App. 537, 634 N.W.2d 46 (2001).

Attempted manslaughter held not to exist under this section, given that a defendant cannot intentionally perform an act toward the commission of an unintentional crime. State v. George, 3 Neb. App. 354, 527 N.W.2d 638 (1995).



28-306 - Motor vehicle homicide; penalty.

28-306. Motor vehicle homicide; penalty.

(1) A person who causes the death of another unintentionally while engaged in the operation of a motor vehicle in violation of the law of the State of Nebraska or in violation of any city or village ordinance commits motor vehicle homicide.

(2) Except as provided in subsection (3) of this section, motor vehicle homicide is a Class I misdemeanor.

(3)(a) If the proximate cause of the death of another is the operation of a motor vehicle in violation of section 60-6,213 or 60-6,214, motor vehicle homicide is a Class IIIA felony.

(b) If the proximate cause of the death of another is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06, motor vehicle homicide is a Class III felony. The court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of at least one year and not more than fifteen years and shall order that the operator's license of such person be revoked for the same period.

(c) If the proximate cause of the death of another is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06, motor vehicle homicide is a Class II felony if the defendant has a prior conviction for a violation of section 60-6,196 or 60-6,197.06, under a city or village ordinance enacted in conformance with section 60-6,196, or under a law of another state if, at the time of the conviction under the law of such other state, the offense for which the defendant was convicted would have been a violation of section 60-6,196. The court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of fifteen years and shall order that the operator's license of such person be revoked for the same period.

(d) An order of the court described in subdivision (b) or (c) of this subsection shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

(4) The crime punishable under this section shall be treated as a separate and distinct offense from any other offense arising out of acts alleged to have been committed while the person was in violation of this section.

Misdemeanor motor vehicle homicide is a public welfare offense which does not require proof of mens rea. State v. Perina, 282 Neb. 463, 804 N.W.2d 164 (2011).

Motor vehicle homicide is not a lesser-included offense of manslaughter under current statutes. State v. Wright, 261 Neb. 277, 622 N.W.2d 676 (2001).

One who is convicted of manslaughter under section 28-305 for a killing involving the use of a motor vehicle must be sentenced in accordance with that section rather than this section, the motor vehicle homicide statute. State v. Burnett, 254 Neb. 771, 579 N.W.2d 513 (1998).

In order to convict a defendant of felony motor vehicle homicide under this section, the State must prove the defendant's driving in violation of section 39-669.07 proximately caused the death of another. State v. Batts, 233 Neb. 776, 448 N.W.2d 136 (1989) (pursuant to Laws 1993, LB 370, section 293, language from section 39-669.07 was placed in section 60-6,196).

In order to convict a defendant under this section, the State must prove that the accused's intoxication was the proximate cause of the accident and resulting death. State v. Ring, 233 Neb. 720, 447 N.W.2d 908 (1989) (pursuant to Laws 1993, LB 370, section 293, language from section 39-669.07 was placed in section 60-6,196).

Motor vehicle homicide is a lesser-included offense of manslaughter. State v. Roth, 222 Neb. 119, 382 N.W.2d 348 (1986).

A conviction for motor vehicle homicide by reckless/willful reckless driving does not give the sentencing court any authority to order a driver's license revocation. State v. Andersen, 16 Neb. App. 651, 748 N.W.2d 124 (2008).



28-307 - Assisting suicide, defined; penalty.

28-307. Assisting suicide, defined; penalty.

(1) A person commits assisting suicide when, with intent to assist another person in committing suicide, he aids and abets him in committing or attempting to commit suicide.

(2) Assisting suicide is a Class IV felony.



28-308 - Assault in the first degree; penalty.

28-308. Assault in the first degree; penalty.

(1) A person commits the offense of assault in the first degree if he or she intentionally or knowingly causes serious bodily injury to another person.

(2) Assault in the first degree shall be a Class II felony.

1. Constitutionality

2. Generally

3. Lesser-included offense

4. Proximate cause

5. Requisite mental state

6. Serious bodily injury

1. Constitutionality

This section is not unconstitutional solely because it does not allow a defense of consent. State v. Van, 268 Neb. 814, 688 N.W.2d 600 (2004).

The language of this section clearly is not unconstitutionally vague. The jury properly found assault in the first degree where the defendant deliberately struck the victim four times in the jaw, causing a fracture which required surgery to prevent serious permanent disfigurement. State v. Schreck, 226 Neb. 172, 409 N.W.2d 624 (1987).

2. Generally

In dealing with a criminal charge all attempts to do physical violence which amount to a statutory assault are unlawful and a breach of the peace, and a person cannot consent to an unlawful assault. State v. Hatfield, 218 Neb. 470, 356 N.W.2d 872 (1984).

3. Lesser-included offense

Attempted first degree assault is not a lesser-included offense of unlawful discharge of a firearm, and unlawful discharge of a firearm is not a lesser-included offense of attempted first degree assault. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

First degree assault and second degree assault are two distinct offenses and second degree assault is not a lesser-included offense of first degree assault. State v. Billups, 209 Neb. 737, 311 N.W.2d 512 (1981).

4. Proximate cause

Where the injuries are objective and the conclusion to be drawn from proved basic facts does not require special technical knowledge or science, the use of expert testimony is not legally necessary to prove a causal connection between a blow and the injuries inflicted. A jury may properly infer from the evidence that a single blow to a victim's jaw was the proximate cause of the victim's serious injuries. State v. Costanzo, 227 Neb. 616, 419 N.W.2d 156 (1988).

5. Requisite mental state

The intent required under subsection (1) of this section relates to the assault, not to the injury which results. State v. Williams, 243 Neb. 959, 503 N.W.2d 561 (1993).

The law is settled that independent evidence of specific intent is not required. The intent with which an act is committed is a mental process and may be inferred from the words and acts of the defendant and from the circumstances surrounding the incident. To determine whether the defendant acted with justification or had the required intent for assault in the first degree, the jury may consider circumstantial evidence as to the force of the blow the defendant administered. State v. Costanzo, 227 Neb. 616, 419 N.W.2d 156 (1988).

6. Serious bodily injury

In reference to first degree assault, assaultive conduct which results in exposure to the specific harms described in section 28-109(20), and not actual infliction of the harms described in that statute, is the gravamen of first degree assault and the criminal conduct proscribed by subsection (1) of this section; it is not necessary that the injury cause death, serious permanent disfigurement, or impairment of the function of any part or organ of the body, but only that it involved a substantial risk of producing those results. State v. Swigart, 233 Neb. 517, 446 N.W.2d 216 (1989).

Knife wounds which cause the victim to bleed so badly that she passes out and which require thirteen stitches create a substantial risk of death and, therefore, constitute serious bodily injury. State v. Schuette, 223 Neb. 777, 393 N.W.2d 718 (1986).

Assault in the first degree is not a lesser-included offense of attempted murder in the second degree. State v. Lovelace, 212 Neb. 356, 322 N.W.2d 673 (1982).

Evidence indicated that shooting was intentional and not reckless. While every shooting does not automatically inflict a serious bodily injury, when one is shot in the chest above the heart and the bullet is surgically removed, the statutory definition of serious bodily injury is met. State v. Billups, 209 Neb. 737, 311 N.W.2d 512 (1981).

Multiple injuries including a cerebral concussion and nasal fracture constitute serious bodily injuries which will support a conviction for first degree assault under this section. State v. Sare, 209 Neb. 91, 306 N.W.2d 164 (1981).

A trier of fact can use common knowledge to determine if the victim has suffered serious bodily injury. In re Interest of Janet J., 12 Neb. App. 42, 666 N.W.2d 741 (2003).



28-309 - Assault in the second degree; penalty.

28-309. Assault in the second degree; penalty.

(1) A person commits the offense of assault in the second degree if he or she:

(a) Intentionally or knowingly causes bodily injury to another person with a dangerous instrument;

(b) Recklessly causes serious bodily injury to another person with a dangerous instrument; or

(c) Unlawfully strikes or wounds another (i) while legally confined in a jail or an adult correctional or penal institution, (ii) while otherwise in legal custody of the Department of Correctional Services, or (iii) while committed as a dangerous sex offender under the Sex Offender Commitment Act.

(2) Assault in the second degree shall be a Class III felony.

1. Dangerous instrument

2. Lesser-included offense

3. Recklessly

4. Requisite mental state

5. Sentencing

6. Constitutionality

1. Dangerous instrument

For the purposes of subsection (1)(a) of this section, a "dangerous instrument" is any object which, because of its nature and the manner and intention of its use, is capable of inflicting bodily injury. The intent required by this subsection is not an intent to cause bodily injury, but rather an intent to use the dangerous instrument in the manner in which it was in fact used. State v. Ayres, 236 Neb. 824, 464 N.W.2d 316 (1991).

A piece of curbing can be a "dangerous instrument" when thrown at others. State v. Sianouthai, 225 Neb. 62, 402 N.W.2d 316 (1987).

Under this section, a dangerous instrument is any object which, because of its nature and the manner and intention of its use, is capable of inflicting bodily injury. Under this section, teeth are not to be considered a dangerous instrument. State v. Bachelor, 6 Neb. App. 426, 575 N.W.2d 625 (1998).

2. Lesser-included offense

Assault in the second degree is not a lesser-included offense of attempted second degree murder. State v. Sanders, 235 Neb. 183, 455 N.W.2d 108 (1990).

Use of a firearm or other deadly weapon in the commission of a felony is not a lesser-included offense of assault in the second degree. State v. Jackson, 217 Neb. 332, 348 N.W.2d 866 (1984).

Whether a particular offense is a lesser-included offense is determined by examining the allegations in the information and the evidence offered in support of the charge, and it is clear that some of the elements of second degree assault, without the addition of any element irrelevant to second degree assault, may also constitute third degree assault. State v. Britt, 1 Neb. App. 245, 493 N.W.2d 631 (1992).

3. Recklessly

"Recklessly," as used in subsection (1)(b) of this section, defined. For purposes of a second degree assault contrary to subsection (1)(b), the requisite reckless act or conduct involves the actor's conscious choice in a course of action involving a dangerous instrument, which constitutes disregard of a substantial and unjustifiable risk to another, and does not require the actor's intent to cause serious bodily injury to another. Under subsection (1)(b), concerning a second degree assault based on a reckless act or conduct, an intent to inflict or cause bodily injury is not an element; rather, the reckless act or conduct, causing serious bodily injury, is the gravamen. State v. Hoffman, 227 Neb. 131, 416 N.W.2d 231 (1987).

4. Requisite mental state

The intent required under subsection (1) of this section relates to the assault, not to the injury which results. State v. Williams, 243 Neb. 959, 503 N.W.2d 561 (1993).

Assault with a dangerous instrument, like simple assault, is a general intent crime. State v. Duis, 207 Neb. 851, 301 N.W.2d 587 (1981).

5. Sentencing

The sentencing court did not abuse its discretion by sentencing defendant to a six-month term for a third degree assault and a four-month term for a second degree assault arising out of the same incident. Both sentences were within the statutory limits set for Class III felonies and Class II misdemeanors, respectively. The third degree assault involved an aggravating factor. State v. Hatwan, 208 Neb. 450, 303 N.W.2d 779 (1981).

6. Constitutionality

This section is not unconstitutional solely because it does not allow a defense of consent. State v. Van, 268 Neb. 814, 688 N.W.2d 600 (2004).



28-310 - Assault in the third degree; penalty.

28-310. Assault in the third degree; penalty.

(1) A person commits the offense of assault in the third degree if he:

(a) Intentionally, knowingly, or recklessly causes bodily injury to another person; or

(b) Threatens another in a menacing manner.

(2) Assault in the third degree shall be a Class I misdemeanor unless committed in a fight or scuffle entered into by mutual consent, in which case it shall be a Class II misdemeanor.

1. Bodily injury

2. Constitutionality

3. Generally

4. Lesser-included offense

5. Mutual consent

6. Recklessly

7. Requisite mental state

8. Sentencing

9. Double jeopardy

10. Penalty

1. Bodily injury

Bodily injury may be inferred from evidence that defendant intentionally struck the victim, even though the victim testified that blow did not cause physical pain. State v. Waltrip, 240 Neb. 888, 484 N.W.2d 831 (1992).

This section does not require proof of serious bodily injury. Proof of facts from which bodily injury may be inferred is sufficient. State v. Goodon, 219 Neb. 186, 361 N.W.2d 537 (1985).

2. Constitutionality

This is a serious offense for which a jury trial is constitutionally required, unless expressly and intelligently waived by the defendant. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).

Statute neither unconstitutionally vague nor overbroad. In re Interest of Siebert, 223 Neb. 454, 390 N.W.2d 522 (1986).

3. Generally

A violation of subsection (1)(b) of this section requires an intentional act, and it is error to give an instruction using the lesser standards of culpability in subsection (1)(a), "knowingly" and "recklessly". State v. Cebuhar, 252 Neb. 796, 567 N.W.2d 129 (1997).

Adult bodybuilder who dunked 9-year-old boy's head into urinal could be convicted of third degree assault under this section. State v. Gray, 239 Neb. 1024, 479 N.W.2d 796 (1992).

Whether physical act committed by person responsible for care and supervision of minor is justifiable act or unlawful assault is fact question. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

4. Lesser-included offense

Third degree assault under subsection (1)(b) of this section is not a lesser-included offense of terroristic threats under subsection (1)(a) of section 28-311.01. State v. Smith, 267 Neb. 917, 678 N.W.2d 733 (2004).

Assuming that third degree assault under this section may, under certain circumstances, be a lesser-included offense of third degree assault on a peace officer under section 28-931, it is not prejudicial error to fail to instruct upon a lesser-included offense when the evidence entirely fails to show an offense of a lesser degree than that charged in the information. State v. Taylor, 262 Neb. 639, 634 N.W.2d 744 (2001).

One of the forms of third degree assault, intentionally or knowingly causing bodily injury to another person, is a lesser-included offense of first degree assault. State v. Pribil, 224 Neb. 28, 395 N.W.2d 543 (1986).

Third degree assault is a lesser-included offense of assault by a confined person, because the elements of the two offenses are identical, except that the greater offense, assault by a confined person, requires the assault to be committed by someone who is legally confined. State v. McKay, 15 Neb. App. 169, 723 N.W.2d 644 (2006).

5. Mutual consent

The language of subsection (2) of this section requires mutual consent for a fight or scuffle in order to render an assault a Class II misdemeanor. State v. Schroder, 218 Neb. 860, 359 N.W.2d 799 (1984).

When there is a factual question concerning a charge of third degree assault by mutual consent, the state of mind of the "victim" is an issue, and testimony regarding state of mind is then relevant. State v. Farr, 1 Neb. App. 272, 493 N.W.2d 638 (1992).

6. Recklessly

The pointing of a gun at another is a reckless act within the contemplation of subsection (1)(a) of this section. State v. Bachkora, 229 Neb. 421, 427 N.W.2d 71 (1988).

7. Requisite mental state

The intent required under subsection (1) of this section relates to the assault, not to the injury which results. State v. Williams, 243 Neb. 959, 503 N.W.2d 561 (1993).

When there is a factual question concerning a charge of third degree assault by mutual consent, the state of mind of the "victim" is an issue, and testimony regarding state of mind is then relevant. State v. Farr, 1 Neb. App. 272, 493 N.W.2d 638 (1992).

8. Sentencing

The sentencing court did not abuse its discretion by sentencing defendant to a six-month term for a third degree assault and a four-month term for a second degree assault arising out of the same incident. Both sentences were within the statutory limits set for Class III felonies and Class II misdemeanors, respectively. The third degree assault involved an aggravating factor. State v. Hatwan, 208 Neb. 450, 303 N.W.2d 779 (1981).

9. Double jeopardy

In applying Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 2d 306 (1932), to separately codified criminal statutes which may be violated in alternative ways, only the elements charged in the case at hand should be compared in determining whether the offenses under consideration are separate or the same for purposes of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

Third degree assault and the making of terroristic threats are separate offenses for the purpose of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

10. Penalty

This section creates one offense of third degree assault, punishable by two different ranges of penalties depending on whether the assault was committed in a fight or scuffle entered into by mutual consent. Whether a fight or scuffle entered into by mutual consent occurred is not an element of the offense of third degree assault. Rather, it is a mitigating factor, the existence of which determines which of the two penalties is to be imposed—whether the defendant will receive a lesser penalty instead of the ordinary penalty. Whether a fight or scuffle was entered into by mutual consent is not a factual issue that must be submitted to a jury. State v. Stahla, 13 Neb. App. 79, 688 N.W.2d 641 (2004).



28-310.01 - Strangulation; penalty; affirmative defense.

28-310.01. Strangulation; penalty; affirmative defense.

(1) A person commits the offense of strangulation if the person knowingly or intentionally impedes the normal breathing or circulation of the blood of another person by applying pressure on the throat or neck of the other person.

(2) Except as provided in subsection (3) of this section, strangulation is a Class IV felony.

(3) Strangulation is a Class III felony if:

(a) The person used or attempted to use a dangerous instrument while committing the offense;

(b) The person caused serious bodily injury to the other person while committing the offense; or

(c) The person has been previously convicted of strangulation.

(4) It is an affirmative defense that an act constituting strangulation was the result of a legitimate medical procedure.



28-311 - Criminal child enticement; attempt; penalties.

28-311. Criminal child enticement; attempt; penalties.

(1)(a) No person, by any means and without privilege to do so, shall knowingly solicit, coax, entice, or lure or attempt to solicit, coax, entice, or lure any child under the age of fourteen years to enter into any vehicle, whether or not the person knows the age of the child.

(b) No person, by any means and without privilege to do so, shall solicit, coax, entice, or lure or attempt to solicit, coax, entice, or lure any child under the age of fourteen years to enter into any place with the intent to seclude the child from his or her parent, guardian, or other legal custodian or the general public, whether or not the person knows the age of the child. For purposes of this subdivision, seclude means to take, remove, hide, secrete, conceal, isolate, or otherwise unlawfully separate.

(2) It is an affirmative defense to a charge under this section that:

(a) The person had the express or implied permission of the parent, guardian, or other legal custodian of the child in undertaking the activity;

(b)(i) The person is a law enforcement officer, emergency services provider as defined in section 71-507, firefighter, or other person who regularly provides emergency services, is the operator of a bookmobile or other such vehicle operated by the state or a political subdivision and used for informing, educating, organizing, or transporting children, is a paid employee of, or a volunteer for, a nonprofit or religious organization which provides activities for children, or is an employee or agent of or a volunteer acting under the direction of any board of education and (ii) the person listed in subdivision (2)(b)(i) of this section was, at the time the person undertook the activity, acting within the scope of his or her lawful duties in that capacity; or

(c) The person undertook the activity in response to a bona fide emergency situation or the person undertook the activity in response to a reasonable belief that it was necessary to preserve the health, safety, or welfare of the child.

(3) Any person who violates this section commits criminal child enticement and is guilty of a Class IIIA felony. If such person has previously been convicted of (a) criminal child enticement under this section, (b) sexual assault of a child in the first degree under section 28-319.01, (c) sexual assault of a child in the second or third degree under section 28-320.01, (d) child enticement by means of an electronic communication device under section 28-320.02, or (e) assault under section 28-308, 28-309, or 28-310, kidnapping under section 28-313, or false imprisonment under section 28-314 or 28-315 when the victim was under eighteen years of age when such person violates this section, such person is guilty of a Class III felony.



28-311.01 - Terroristic threats; penalty.

28-311.01. Terroristic threats; penalty.

(1) A person commits terroristic threats if he or she threatens to commit any crime of violence:

(a) With the intent to terrorize another;

(b) With the intent of causing the evacuation of a building, place of assembly, or facility of public transportation; or

(c) In reckless disregard of the risk of causing such terror or evacuation.

(2) Terroristic threats is a Class IV felony.

1. Terroristic threats

2. Double jeopardy

3. Unconstitutionally vague

4. Miscellaneous

1. Terroristic threats

A terroristic threat made under subsection (1)(a) of this section requires an intent to terrorize another and is not concerned with the result produced by an individual's threat. State v. Smith, 267 Neb. 917, 678 N.W.2d 733 (2004).

Third degree assault under subsection (1)(b) of section 28-310 is not a lesser-included offense of terroristic threats under subsection (1)(a) of this section. State v. Smith, 267 Neb. 917, 678 N.W.2d 733 (2004).

To violate the statute prohibiting the commission of terroristic threats does not require an intent to execute the threats made or that the recipient of the threat be terrorized. State v. Saltzman, 235 Neb. 964, 458 N.W.2d 239 (1990).

A defendant does not have to actually commit a crime of violence, because it is the threat of violence which is at the heart of the crime of terroristic threats. State v. Tucker, 17 Neb. App. 487, 764 N.W.2d 137 (2009).

For purposes of the offense of terroristic threats, a threat may be written, oral, physical, or any combination thereof. State v. Tucker, 17 Neb. App. 487, 764 N.W.2d 137 (2009).

A threat may be written, oral, physical, or any combination thereof, and whether a particular conduct constitutes a threat depends on the context of the interaction between the involved people. State v. Curlile, 11 Neb. App. 52, 642 N.W.2d 517 (2002).

2. Double jeopardy

In applying Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 2d 306 (1932), to separately codified criminal statutes which may be violated in alternative ways, only the elements charged in the case at hand should be compared in determining whether the offenses under consideration are separate or the same for purposes of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

Third degree assault and the making of terroristic threats are separate offenses for the purpose of double jeopardy. State v. Winkler, 266 Neb. 155, 663 N.W.2d 102 (2003).

3. Unconstitutionally vague

The words "terror" and "terrorize," as used in this section, are not unconstitutionally vague. State v. Nelson, 274 Neb. 304, 739 N.W.2d 199 (2007).

Subsection (1) of this section is not unconstitutionally vague. State v. Schmailzl, 243 Neb. 734, 502 N.W.2d 463 (1993).

As used in subsection (1)(c) of this section, the phrase "reckless disregard of the risk of causing such terror or evacuation" is not unconstitutionally vague. State v. Mayo, 237 Neb. 128, 464 N.W.2d 798 (1991).

Subsection (1)(c) of this section defines the crime with sufficient definiteness and ascertainable standards of guilt to inform those subject to it as to what conduct will result in punishment, and it is constitutional. State v. Bourke, 237 Neb. 121, 464 N.W.2d 805 (1991).

4. Miscellaneous

The pointing of a gun can be a "threat to commit a crime of violence" pursuant to this section; however, the pointing of a gun in self‑defense is necessarily less serious than when no issue of self‑defense is involved. State v. Oldenburg, 10 Neb. App. 104, 628 N.W.2d 278 (2001).



28-311.02 - Stalking and harassment; legislative intent; terms, defined.

28-311.02. Stalking and harassment; legislative intent; terms, defined.

(1) It is the intent of the Legislature to enact laws dealing with stalking offenses which will protect victims from being willfully harassed, intentionally terrified, threatened, or intimidated by individuals who intentionally follow, detain, stalk, or harass them or impose any restraint on their personal liberty and which will not prohibit constitutionally protected activities.

(2) For purposes of sections 28-311.02 to 28-311.05, 28-311.09, and 28-311.10:

(a) Harass means to engage in a knowing and willful course of conduct directed at a specific person which seriously terrifies, threatens, or intimidates the person and which serves no legitimate purpose;

(b) Course of conduct means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose, including a series of acts of following, detaining, restraining the personal liberty of, or stalking the person or telephoning, contacting, or otherwise communicating with the person;

(c) Family or household member means a spouse or former spouse of the victim, children of the victim, a person presently residing with the victim or who has resided with the victim in the past, a person who had a child in common with the victim, other persons related to the victim by consanguinity or affinity, or any person presently involved in a dating relationship with the victim or who has been involved in a dating relationship with the victim. For purposes of this subdivision, dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement but does not include a casual relationship or an ordinary association between persons in a business or social context; and

(d) Substantially conforming criminal violation means a guilty plea, a nolo contendere plea, or a conviction for a violation of any federal law or law of another state or any county, city, or village ordinance of this state or another state substantially similar to section 28-311.03. Substantially conforming is a question of law to be determined by the court.

Given the language of Nebraska's stalking statutes and the purpose announced by the Legislature for enacting the statutes, an objective construction of the statute is appropriate, and the victim's experience resulting from the perpetrator's conduct should be assessed on an objective basis. In re Interest of Jeffrey K., 273 Neb. 239, 728 N.W.2d 606 (2007).

Nebraska's stalking statutes focus both on the behavior of the perpetrator and on the experience of the victim. In re Interest of Jeffrey K., 273 Neb. 239, 728 N.W.2d 606 (2007).



28-311.03 - Stalking.

28-311.03. Stalking.

Any person who willfully harasses another person or a family or household member of such person with the intent to injure, terrify, threaten, or intimidate commits the offense of stalking.

Nebraska's stalking statutes focus both on the behavior of the perpetrator and on the experience of the victim. In re Interest of Jeffrey K., 273 Neb. 239, 728 N.W.2d 606 (2007).



28-311.04 - Stalking; violations; penalties.

28-311.04. Stalking; violations; penalties.

(1) Except as provided in subsection (2) of this section, any person convicted of violating section 28-311.03 is guilty of a Class I misdemeanor.

(2) Any person convicted of violating section 28-311.03 is guilty of a Class IV felony if:

(a) The person has a prior conviction under such section or a substantially conforming criminal violation within the last seven years;

(b) The victim is under sixteen years of age;

(c) The person possessed a deadly weapon at any time during the violation;

(d) The person was also in violation of section 28-311.09, 42-924, or 42-925 at any time during the violation; or

(e) The person has been convicted of any felony in this state or has been convicted of a crime in another jurisdiction which, if committed in this state, would constitute a felony and the victim or a family or household member of the victim was also the victim of such previous felony.



28-311.05 - Stalking; not applicable to certain conduct.

28-311.05. Stalking; not applicable to certain conduct.

Sections 28-311.02 to 28-311.04, 28-311.09, and 28-311.10 shall not apply to conduct which occurs during labor picketing.



28-311.06 - Hazing, defined; penalty.

28-311.06. Hazing, defined; penalty.

(1) For purposes of this section and section 28-311.07:

(a) Hazing shall mean any activity by which a person intentionally or recklessly endangers the physical or mental health or safety of an individual for the purpose of initiation into, admission into, affiliation with, or continued membership with any organization as defined in subdivision (1)(b) of this section. Such hazing activity shall include whipping, beating, branding, forced and prolonged calisthenics, prolonged exposure to the elements, forced consumption of any food, liquor, beverage, drug, or harmful substance not generally intended for human consumption, prolonged sleep deprivation, or any brutal treatment or the performance of any unlawful act which endangers the physical or mental health or safety of any person; and

(b) Organization shall mean an organization of student members operating under the sanction of a postsecondary educational institution but shall not include the alumni organization or any corporation which owns the house or real estate of such organization.

(2) It shall be unlawful to commit the offense of hazing. Any person who commits the offense of hazing shall be guilty of a Class II misdemeanor.

(3) Any organization as defined in subdivision (1)(b) of this section whose members commit the offense of hazing in violation of the provisions of this section shall be punished by a fine of not more than ten thousand dollars.



28-311.07 - Hazing; consent not a defense.

28-311.07. Hazing; consent not a defense.

Notwithstanding any provisions to the contrary, consent shall not be a defense to a prosecution pursuant to section 28-311.06.



28-311.08 - Unlawful intrusion; penalty; court; duties; registration under Sex Offender Registration Act; statute of limitations.

28-311.08. Unlawful intrusion; penalty; court; duties; registration under Sex Offender Registration Act; statute of limitations.

(1) It shall be unlawful for any person to knowingly intrude upon any other person without his or her consent or knowledge in a place of solitude or seclusion.

(2) For purposes of this section:

(a) Intrude means either the:

(i) Viewing of another person in a state of undress as it is occurring; or

(ii) Recording by video, photographic, digital, or other electronic means of another person in a state of undress; and

(b) Place of solitude or seclusion means a place where a person would intend to be in a state of undress and have a reasonable expectation of privacy, including, but not limited to, any facility, public or private, used as a restroom, tanning booth, locker room, shower room, fitting room, or dressing room.

(3)(a) Violation of this section involving an intrusion as defined in subdivision (2)(a)(i) of this section is a Class I misdemeanor.

(b) Violation of this section involving an intrusion as defined in subdivision (2)(a)(ii) of this section is a Class IV felony.

(c) Violation of this section is a Class III felony if video or an image from the intrusion is distributed to another person or otherwise made public in any manner which would enable it to be viewed by another person.

(4) As part of sentencing following a conviction for a violation of this section, the court shall make a finding as to the ages of the defendant and the victim at the time the offense occurred. If the defendant is found to have been nineteen years of age or older and the victim is found to have been less than eighteen years of age at such time, then the defendant shall be required to register under the Sex Offender Registration Act.

(5) No person shall be prosecuted for unlawful intrusion pursuant to subdivision (3)(b) or (c) of this section unless the indictment for such offense is found by a grand jury or a complaint filed before a magistrate within three years after the later of:

(a) The commission of the crime;

(b) Law enforcement's or a victim's receipt of actual or constructive notice of either the existence of a video or other electronic recording of the unlawful intrusion or the distribution of images, video, or other electronic recording of the unlawful intrusion; or

(c) The youngest victim of the intrusion reaching the age of twenty-one years.



28-311.09 - Harassment protection order; violation; penalty; procedure; costs; enforcement.

28-311.09. Harassment protection order; violation; penalty; procedure; costs; enforcement.

(1) Any victim who has been harassed as defined by section 28-311.02 may file a petition and affidavit for a harassment protection order as provided in subsection (3) of this section. Upon the filing of such a petition and affidavit in support thereof, the court may issue a harassment protection order without bond enjoining the respondent from (a) imposing any restraint upon the person or liberty of the petitioner, (b) harassing, threatening, assaulting, molesting, attacking, or otherwise disturbing the peace of the petitioner, or (c) telephoning, contacting, or otherwise communicating with the petitioner.

(2) The petition for a harassment protection order shall state the events and dates of acts constituting the alleged harassment.

(3) A petition for a harassment protection order shall be filed with the clerk of the district court, and the proceeding may be heard by the county court or the district court as provided in section 25-2740.

(4) A petition for a harassment protection order filed pursuant to subsection (1) of this section may not be withdrawn except upon order of the court. An order issued pursuant to subsection (1) of this section shall specify that it is effective for a period of one year unless otherwise dismissed or modified by the court. Any person who knowingly violates an order issued pursuant to subsection (1) of this section after service or notice as described in subdivision (8)(b) of this section shall be guilty of a Class II misdemeanor.

(5)(a) Fees to cover costs associated with the filing of a petition for a harassment protection order or the issuance or service of a harassment protection order seeking only the relief provided by this section shall not be charged, except that a court may assess such fees and costs if the court finds, by clear and convincing evidence, that the statements contained in the petition were false and that the harassment protection order was sought in bad faith.

(b) A court may also assess costs associated with the filing of a petition for a harassment protection order or the issuance or service of a harassment protection order seeking only the relief provided by this section against the respondent.

(6) The clerk of the district court shall make available standard application and affidavit forms for a harassment protection order with instructions for completion to be used by a petitioner. The clerk and his or her employees shall not provide assistance in completing the forms. The State Court Administrator shall adopt and promulgate the standard application and affidavit forms provided for in this section as well as the standard temporary and final harassment protection order forms and provide a copy of such forms to all clerks of the district courts in this state. These standard temporary and final harassment protection order forms shall be the only such forms used in this state.

(7) Any order issued under subsection (1) of this section may be issued ex parte without notice to the respondent if it reasonably appears from the specific facts shown by affidavit of the petitioner that irreparable harm, loss, or damage will result before the matter can be heard on notice. If the specific facts included in the affidavit (a) do not show that the petitioner will suffer irreparable harm, loss, or damage or (b) show that, for any other compelling reason, an ex parte order should not be issued, the court may forthwith cause notice of the application to be given to the respondent stating that he or she may show cause, not more than fourteen days after service, why such order should not be entered. If such ex parte order is issued without notice to the respondent, the court shall forthwith cause notice of the petition and order and a form with which to request a show-cause hearing to be given the respondent stating that, upon service on the respondent, the order shall remain in effect for a period of one year unless the respondent shows cause why the order should not remain in effect for a period of one year. If the respondent wishes to appear and show cause why the order should not remain in effect for a period of one year, he or she shall affix his or her current address, telephone number, and signature to the form and return it to the clerk of the district court within five days after service upon him or her. Upon receipt of the request for a show-cause hearing, the court shall immediately schedule a show-cause hearing to be held within thirty days after the receipt of the request for a show-cause hearing and shall notify the petitioner and respondent of the hearing date.

(8)(a) Upon the issuance of any harassment protection order, the clerk of the court shall forthwith provide the petitioner, without charge, with two certified copies of such order. The clerk of the court shall also forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of such order and one copy each of the sheriff's return thereon. The clerk of the court shall also forthwith provide a copy of the harassment protection order to the sheriff's office in the county where the respondent may be personally served together with instructions for service. Upon receipt of the order and instructions for service, such sheriff's office shall forthwith serve the harassment protection order upon the respondent and file its return thereon with the clerk of the court which issued the harassment protection order within fourteen days of the issuance of the harassment protection order. If any harassment protection order is dismissed or modified by the court, the clerk of the court shall forthwith provide the local police department or local law enforcement agency and the local sheriff's office, without charge, with one copy each of the order of dismissal or modification.

(b) If the respondent is present at a hearing convened pursuant to this section and the harassment protection order is not dismissed, such respondent shall be deemed to have notice by the court at such hearing that the protection order will be granted and remain in effect and further service of such notice described in this subsection shall not be required for purposes of prosecution under this section. If the respondent has been properly served with the ex parte order and fails to appear at the hearing, the temporary order shall be deemed to be granted and remain in effect and the service of the ex parte order will serve as notice required under this section.

(9) A peace officer may, with or without a warrant, arrest a person if (a) the officer has probable cause to believe that the person has committed a violation of a harassment protection order issued pursuant to this section or a violation of a valid foreign harassment protection order recognized pursuant to section 28-311.10 and (b) a petitioner under this section provides the peace officer with a copy of a harassment protection order or the peace officer determines that such an order exists after communicating with the local law enforcement agency or a person protected under a valid foreign harassment protection order recognized pursuant to section 28-311.10 provides the peace officer with a copy of such order.

(10) A peace officer making an arrest pursuant to subsection (9) of this section shall take such person into custody and take such person before the county court or the court which issued the harassment protection order within a reasonable time. At such time the court shall establish the conditions of such person's release from custody, including the determination of bond or recognizance, as the case may be. The court shall issue an order directing that such person shall have no contact with the alleged victim of the harassment.

Pursuant to subsection (8) of this section, personal service is an element of the misdemeanor crime of violating a harassment protection order. State v. Graff, 282 Neb. 746, 810 N.W.2d 140 (2011).

A proper form under this section is not a prerequisite for subject matter jurisdiction, and this section does not change the rules of notice pleading generally applicable to civil actions. Mahmood v. Mahmud, 279 Neb. 390, 778 N.W.2d 426 (2010).



28-311.10 - Foreign harassment protection order; enforcement.

28-311.10. Foreign harassment protection order; enforcement.

(1) A valid foreign harassment protection order or order similar to a harassment protection order issued by a court of another state, tribe, or territory shall be accorded full faith and credit by the courts of this state and enforced as if it were issued in this state.

(2) A foreign harassment order issued by a court of another state, tribe, or territory shall be valid if:

(a) The issuing court had jurisdiction over the parties and matter under the law of such state, tribe, or territory;

(b) The respondent was given reasonable notice and an opportunity to be heard sufficient to protect the respondent's right to due process before the order was issued; and

(c) The harassment order from another jurisdiction has not been rendered against both the petitioner and the respondent, unless: (i) The respondent filed a cross or counter petition, complaint, or other written pleading seeking such a harassment order; and (ii) the issuing court made specific findings of harassment against both the petitioner and respondent and determined that each party was entitled to such an order. There is a presumption of the validity of the foreign protection order when the order appears authentic on its face.

(3) A peace officer may rely upon a copy of any putative valid foreign harassment protection order which has been provided to the peace officer by any source.



28-312 - Terms, defined.

28-312. Terms, defined.

As used in sections 28-312 to 28-315, unless the context otherwise requires:

(1) Restrain shall mean to restrict a person's movement in such a manner as to interfere substantially with his liberty:

(a) By means of force, threat, or deception; or

(b) If the person is under the age of eighteen or incompetent, without the consent of the relative, person, or institution having lawful custody of him; and

(2) Abduct shall mean to restrain a person with intent to prevent his liberation by:

(a) Secreting or holding him in a place where he is not likely to be found; or

(b) Endangering or threatening to endanger the safety of any human being.



28-313 - Kidnapping; penalties.

28-313. Kidnapping; penalties.

(1) A person commits kidnapping if he abducts another or, having abducted another, continues to restrain him with intent to do the following:

(a) Hold him for ransom or reward; or

(b) Use him as a shield or hostage; or

(c) Terrorize him or a third person; or

(d) Commit a felony; or

(e) Interfere with the performance of any government or political function.

(2) Except as provided in subsection (3) of this section, kidnapping is a Class IA felony.

(3) If the person kidnapped was voluntarily released or liberated alive by the abductor and in a safe place without having suffered serious bodily injury, prior to trial, kidnapping is a Class II felony.

This section creates a single criminal offense and not two separate offenses, even though it is punishable by two different ranges of penalties depending on the treatment accorded to the victim. The factors which determine which of the two penalties under this section is to be imposed are not elements of the offense of kidnapping, and their existence or nonexistence should properly be determined by the trial judge. Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000), is concerned only with cases involving an increase in penalty beyond the statutory maximum and does not apply to the mitigating factors in this section. State v. Becerra, 263 Neb. 753, 642 N.W.2d 143 (2002).

Pursuant to subsection (3) of this section, kidnapping as a Class II felony is not a separate offense from kidnapping as a Class IA felony. The provisions of subsection (3) of this section are only mitigating circumstances which may reduce the penalty for kidnapping, and the existence or nonexistence of the mitigating circumstances is a matter properly considered by the court at sentencing, not the jury. State v. Becerra, 253 Neb. 653, 573 N.W.2d 397 (1998).

In the absence of a statutory definition, terrorize in subsection (1)(c) of this section means to fill with terror, scare, frighten, markedly disturb with fear, throw into a state of alarm, make afraid, or terrify. State v. Robbins, 253 Neb. 146, 570 N.W.2d 185 (1997).

The specific intentions specified in subsections (1)(a) through (e) of this section apply both to the act of abducting and to the act of continued restraint after having already abducted another. One commits kidnapping if one either abducts another with one or more of the intentions specified in subsections (1)(a) through (e) of this section, or abducts another without any of those intentions, but forms one or more of them while continuing to restrain the abducted person. Proof of the intent required for subsections (1)(a) through (e) of the crime of kidnapping, as defined by this section, requires proof of something more than the abduction. State v. Robbins, 253 Neb. 146, 570 N.W.2d 185 (1997).

Kidnapping is not a lesser-included offense of first degree sexual assault, nor is sexual assault a lesser-included offense of kidnapping; it is not impossible to commit one of these crimes without having committed the other. State v. Maeder, 229 Neb. 568, 428 N.W.2d 180 (1988).

Sections 28-313 and 28-314 define separate offenses. State v. Miller, 216 Neb. 72, 341 N.W.2d 915 (1983).

The purpose of kidnapping in every instance is to make it possible to commit some other crime. One may not erase the commission of a crime simply because, after committing it, a second crime is committed. State v. Schmidt, 213 Neb. 126, 327 N.W.2d 624 (1982).

The Nebraska kidnapping statute defines only a single criminal offense which is punishable by two different ranges of penalties depending on the treatment accorded the victim. State v. Schneckloth, Koger, and Heathman, 210 Neb. 144, 313 N.W.2d 438 (1981).

The district court did not abuse its discretion in sentencing the defendant to forty years for aiding and abetting kidnapping where sentence was well within the statutory limits, whether crime was classified as a Class IA or Class II felony, and the court had correctly considered that the victims were not voluntarily released and one victim had been raped, though defendant was not convicted of aiding and abetting the rape. United States v. Gomez, 733 F.2d 69 (8th Cir. 1984).



28-314 - False imprisonment in the first degree; penalty.

28-314. False imprisonment in the first degree; penalty.

(1) A person commits false imprisonment in the first degree if he or she knowingly restrains or abducts another person (a) under terrorizing circumstances or under circumstances which expose the person to the risk of serious bodily injury; or (b) with intent to hold him or her in a condition of involuntary servitude.

(2) False imprisonment in the first degree is a Class IIIA felony.

Sufficient evidence was presented from which a jury could reasonably infer that the defendant, either alone or while aiding and abetting a codefendant, intended to restrain the victim under terrorizing circumstances which exposed her to the risk of serious bodily injury. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

Sections 28-313 and 28-314 define separate offenses. State v. Miller, 216 Neb. 72, 341 N.W.2d 915 (1983).

Pursuant to subsection (1) of this section, the offense of first degree false imprisonment requires that the knowing restraint of another person be either under terrorizing circumstances, under circumstances which expose the person to the risk of serious bodily injury, or with the intent to hold the individual in a condition of involuntary servitude. None of these conditions can be accomplished without restraining the individual without legal authority. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).

Pursuant to subsection (1) of this section, the restraint required to commit the offense of first degree false imprisonment must necessarily be without legal authority. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).

Second degree false imprisonment is a lesser-included offense of first degree false imprisonment. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).

First degree false imprisonment is not a lesser-included offense of kidnapping. State v. Newman, 5 Neb. App. 291, 559 N.W.2d 764 (1997).



28-315 - False imprisonment in the second degree; penalty.

28-315. False imprisonment in the second degree; penalty.

(1) A person commits false imprisonment in the second degree if he knowingly restrains another person without legal authority.

(2) In any prosecution under this section, it shall be an affirmative defense that the person restrained (a) was on or in the immediate vicinity of the premises of a retail mercantile establishment and he was restrained for the purpose of investigation or questioning as to the ownership of any merchandise; and (b) was restrained in a reasonable manner and for not more than a reasonable time; and (c) was restrained to permit such investigation or questioning by a police officer, or by the owner of the mercantile establishment, his authorized employee or agent; and (d) that such police officer, owner, employee or agent had reasonable grounds to believe that the person so detained was committing or attempting to commit theft of merchandise on the premises; Provided, nothing in this section shall prohibit or restrict any person restrained pursuant to this section from maintaining any applicable civil remedy if no theft has occurred.

(3) False imprisonment in the second degree is a Class I misdemeanor.

Second degree false imprisonment is a lesser-included offense of first degree false imprisonment. State v. Brownell, 11 Neb. App. 68, 644 N.W.2d 166 (2002).



28-316 - Violation of custody; penalty.

28-316. Violation of custody; penalty.

(1) Any person, including a natural or foster parent, who, knowing that he has no legal right to do so or, heedless in that regard, takes or entices any child under the age of eighteen years from the custody of its parent having legal custody, guardian, or other lawful custodian commits the offense of violation of custody.

(2) Except as provided in subsection (3) of this section, violation of custody is a Class II misdemeanor.

(3) Violation of custody in contravention of an order of any district or juvenile court of this state granting the custody of a child under the age of eighteen years to any person, agency, or institution, with the intent to deprive the lawful custodian of the custody of such child, is a Class IV felony.



28-317 - Sexual assault; legislative intent.

28-317. Sexual assault; legislative intent.

It is the intent of the Legislature to enact laws dealing with sexual assault and related criminal sexual offenses which will protect the dignity of the victim at all stages of judicial process, which will insure that the alleged offender in a criminal sexual offense case have preserved the constitutionally guaranteed due process of law procedures, and which will establish a system of investigation, prosecution, punishment, and rehabilitation for the welfare and benefit of the citizens of this state as such system is employed in the area of criminal sexual offenses.



28-318 - Terms, defined.

28-318. Terms, defined.

As used in sections 28-317 to 28-322.04, unless the context otherwise requires:

(1) Actor means a person accused of sexual assault;

(2) Intimate parts means the genital area, groin, inner thighs, buttocks, or breasts;

(3) Past sexual behavior means sexual behavior other than the sexual behavior upon which the sexual assault is alleged;

(4) Serious personal injury means great bodily injury or disfigurement, extreme mental anguish or mental trauma, pregnancy, disease, or loss or impairment of a sexual or reproductive organ;

(5) Sexual contact means the intentional touching of the victim's sexual or intimate parts or the intentional touching of the victim's clothing covering the immediate area of the victim's sexual or intimate parts. Sexual contact shall also mean the touching by the victim of the actor's sexual or intimate parts or the clothing covering the immediate area of the actor's sexual or intimate parts when such touching is intentionally caused by the actor. Sexual contact shall include only such conduct which can be reasonably construed as being for the purpose of sexual arousal or gratification of either party. Sexual contact shall also include the touching of a child with the actor's sexual or intimate parts on any part of the child's body for purposes of sexual assault of a child under sections 28-319.01 and 28-320.01;

(6) Sexual penetration means sexual intercourse in its ordinary meaning, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of the actor's or victim's body or any object manipulated by the actor into the genital or anal openings of the victim's body which can be reasonably construed as being for nonmedical or nonhealth purposes. Sexual penetration shall not require emission of semen;

(7) Victim means the person alleging to have been sexually assaulted;

(8) Without consent means:

(a)(i) The victim was compelled to submit due to the use of force or threat of force or coercion, or (ii) the victim expressed a lack of consent through words, or (iii) the victim expressed a lack of consent through conduct, or (iv) the consent, if any was actually given, was the result of the actor's deception as to the identity of the actor or the nature or purpose of the act on the part of the actor;

(b) The victim need only resist, either verbally or physically, so as to make the victim's refusal to consent genuine and real and so as to reasonably make known to the actor the victim's refusal to consent; and

(c) A victim need not resist verbally or physically where it would be useless or futile to do so; and

(9) Force or threat of force means (a) the use of physical force which overcomes the victim's resistance or (b) the threat of physical force, express or implied, against the victim or a third person that places the victim in fear of death or in fear of serious personal injury to the victim or a third person where the victim reasonably believes that the actor has the present or future ability to execute the threat.

1. Jury instruction

2. Sexual contact

3. Sexual penetration

1. Jury instruction

Jury instruction approved, defining cunnilingus as including licking, kissing, sucking, or otherwise fondling the sex organ of a female with the mouth or tongue. State v. Piskorski, 218 Neb. 543, 357 N.W.2d 206 (1984).

2. Sexual contact

In the context of a conviction for third degree sexual assault under section 28-320, evidence of physical contact between the defendant's penis and the victim's shin was sufficient to support a finding of "sexual contact" as defined in subdivision (5) of this section. State v. Fuller, 279 Neb. 568, 779 N.W.2d 112 (2010).

In proving sexual contact, the State need not prove sexual arousal or gratification, but only circumstances and conduct which could be construed as being for such a purpose. State v. Osborn, 241 Neb. 424, 490 N.W.2d 160 (1992).

"Sexual contact," as defined in subsection (5) of this section, is established when the State proves that defendant intentionally touched the victim's underpants in the area between the legs. State v. Andersen, 238 Neb. 32, 468 N.W.2d 617 (1991).

In proving "sexual contact," defined in subdivision (5) of this section, the State need not prove sexual arousal or gratification, but only circumstances and conduct which could be construed as being for such a purpose. State v. Berkman, 230 Neb. 163, 430 N.W.2d 310 (1988).

In proving sexual contact, as defined in subdivision (5) of this section, the State need not prove sexual arousal or gratification, but only circumstances and conduct which could be construed as being for such purpose. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

Nebraska does not criminalize sexual contact for the purpose of humiliating or degrading a person. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

The issue of intent of sexual gratification in minors must be determined on a case-by-case basis, and the fact finder must consider all the evidence, including the offender's age and maturity, before deciding whether intent can be inferred. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

Without some evidence of the child's maturity, intent, experience, or other factor indicating his or her purpose in acting, sexual ambitions must not be assigned to a child's actions. In re Interest of Kyle O., 14 Neb. App. 61, 703 N.W.2d 909 (2005).

3. Sexual penetration

The slightest intrusion into the genital opening is sufficient to constitute penetration, and such element may be proved by either direct or circumstantial evidence. State v. Archie, 273 Neb. 612, 733 N.W.2d 513 (2007).

Penetration need not be penile to be sufficient to establish first degree sexual assault. State v. Shepard, 239 Neb. 639, 477 N.W.2d 567 (1991).

The act of fellatio constitutes a sexual penetration within the meaning of this section. State v. Gonzales, 219 Neb. 846, 366 N.W.2d 775 (1985).

The slightest penetration of the sexual organs is sufficient, if established beyond a reasonable doubt, to constitute the necessary element of penetration in a prosecution for first degree sexual assault. State v. Tatum, 206 Neb. 625, 294 N.W.2d 354 (1980).



28-319 - Sexual assault; first degree; penalty.

28-319. Sexual assault; first degree; penalty.

(1) Any person who subjects another person to sexual penetration (a) without the consent of the victim, (b) who knew or should have known that the victim was mentally or physically incapable of resisting or appraising the nature of his or her conduct, or (c) when the actor is nineteen years of age or older and the victim is at least twelve but less than sixteen years of age is guilty of sexual assault in the first degree.

(2) Sexual assault in the first degree is a Class II felony. The sentencing judge shall consider whether the actor caused serious personal injury to the victim in reaching a decision on the sentence.

(3) Any person who is found guilty of sexual assault in the first degree for a second time when the first conviction was pursuant to this section or any other state or federal law with essentially the same elements as this section shall be sentenced to a mandatory minimum term of twenty-five years in prison.

1. Constitutionality

2. Defenses

3. Elements

4. Evidence

5. Force

6. Generally

7. Lesser-included offense

8. Sentencing

9. Sexual penetration

10. Miscellaneous

1. Constitutionality

A constitutional amendment adding first degree sexual assault to offenses for which bail may be denied, is constitutional and is not violative of the fourteenth amendment, due process clause of the U.S. Constitution. Parker v. Roth, 202 Neb. 850, 278 N.W.2d 106 (1979).

Statute held to be constitutional and not violative of equal protection under the fourteenth amendment. Country v. Parratt, 684 F.2d 588 (8th Cir. 1982).

2. Defenses

For criminal prosecutions brought under subsection (1)(a) of this section, the trial court must instruct the jury on the defense of consent when evidence is produced which, under all of the circumstances, could reasonably be viewed by the jury as an indication of affirmative and freely given consent to sexual penetration by the alleged victim. State v. Koperski, 254 Neb. 624, 578 N.W.2d 837 (1998).

In a charge of sexual assault on a child, it is no defense that the victim engaged in active concealment or misrepresentation of age, and evidence on the issue of the victim's chastity is irrelevant and inadmissible. State v. Campbell, 239 Neb. 14, 473 N.W.2d 420 (1991).

Consent or reasonable mistake as to the age of the victim is not a defense to first degree sexual assault upon a child. State v. Navarrete, 221 Neb. 171, 376 N.W.2d 8 (1985).

3. Elements

Serious personal injury is not an element of first degree sexual assault. It is a factor that a sentencing judge shall take into consideration in imposing sentence. State v. Freeman, 267 Neb. 737, 677 N.W.2d 164 (2004).

The victim's lack of consent is not an element of the crime of sexual assault when the victim is incapable of resisting or appraising the nature of his or her conduct. State v. Rossbach, 264 Neb. 563, 650 N.W.2d 242 (2002).

Intent is not an element of first degree sexual assault as defined by subsection (1) of this section. State v. Trackwell, 244 Neb. 925, 509 N.W.2d 638 (1994).

Only in first degree sexual assault does the State have to prove that the actor subjected the victim to sexual penetration. State v. Narcisse, 231 Neb. 805, 438 N.W.2d 743 (1989).

4. Evidence

Under subsection (2) of this section, before imposition of a sentence on a defendant convicted of first degree sexual assault, a sentencing judge is not required to conduct an evidentiary hearing to determine whether the victim has sustained serious personal injury as a result of the sexual assault by the defendant; rather, concerning the question of personal injury to the victim, the judge shall consider information appropriately before the court in the sentencing process. State v. Bunner, 234 Neb. 879, 453 N.W.2d 97 (1990).

5. Force

For use of a firearm to subject a victim to sexual penetration by force or threat of force, it is only necessary that the victim be aware of the firearm's presence; that the assailant, in proximity to the firearm and knowing the firearm's location, has realistic accessibility to that firearm; and that the victim reasonably believes that the assailant will discharge the firearm to harm the victim unless the victim submits to the act of the assailant. State v. Dondlinger, 222 Neb. 741, 386 N.W.2d 866 (1986).

Removing articles of clothing from a sleeping person, physically spreading her legs, and performing nonconsenual cunnilingus is "force" sufficient to violate the statute. State v. Moeller, 1 Neb. App. 1046, 510 N.W.2d 500 (1993).

6. Generally

Cunnilingus, that is, stimulation by the tongue or lips of any part of a female's genitalia, is an act which may subject the actor to prosecution for first degree sexual assault. Once the perpetrator's lips or tongue touches any part of the female's genitalia, the act of cunnilingus is complete, irrespective of any actual penetration of the genitalia. State v. Brown, 225 Neb. 418, 405 N.W.2d 600 (1987).

Whatever basis there may have been for assuming that the common-law rule of spousal exclusion was applicable under the former rape law of this state, such assumption was effectively abrogated by the Legislature when it enacted this section. State v. Willis, 223 Neb. 844, 394 N.W.2d 648 (1986).

In a prosecution for sexual assault, the prosecutrix may testify on direct examination, if within a reasonable time under all the circumstances after the act was committed she made complaint to another, to the fact and nature of the complaint, but not as to its details. State v. Watkins, 207 Neb. 859, 301 N.W.2d 338 (1981).

It is sufficient if the victim's testimony is corroborated as to material facts and circumstances which support her testimony as to the principal facts at issue. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980); State v. Rhodes, 201 Neb. 576, 270 N.W.2d 920 (1978).

7. Lesser-included offense

A trial court is not required to sua sponte instruct on lesser-included offenses, but the trial court may do so if the evidence adduced at trial would warrant conviction of the lesser charge and the defendant has been afforded a fair notice of those lesser-included offenses. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Either the State or the defendant may request a lesser-included offense instruction where it is supported by the pleadings and the evidence. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

Kidnapping is not a lesser-included offense of first degree sexual assault, nor is sexual assault a lesser-included offense of kidnapping; it is not impossible to commit one of these crimes without having committed the other. State v. Maeder, 229 Neb. 568, 428 N.W.2d 180 (1988).

Sexual assault of a child is not a lesser-included offense of first degree sexual assault of a child. State v. Putz, 11 Neb. App. 332, 650 N.W.2d 486 (2002).

Sexual assault in the second degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

Sexual assault in the third degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

8. Sentencing

Under subsection (2) of this section, before imposition of a sentence on a defendant convicted of first degree sexual assault, a sentencing judge is not required to conduct an evidentiary hearing to determine whether the victim has sustained serious personal injury as a result of the sexual assault by the defendant; rather, concerning the question of personal injury to the victim, the judge shall consider information appropriately before the court in the sentencing process. State v. Bunner, 234 Neb. 879, 453 N.W.2d 97 (1990).

A sentence of thirty-five years without the possibility of parole for first degree sexual assault, second offense, did not constitute cruel and unusual punishment. State v. Brand, 219 Neb. 402, 363 N.W.2d 516 (1985).

9. Sexual penetration

When a defendant is charged with first degree sexual assault under this section, the issue is not whether the defendant had sexual intercourse with the victim; rather, the issue is whether the defendant achieved even the slightest penetration. State v. Faatz, 234 Neb. 796, 452 N.W.2d 751 (1990).

Only in first degree sexual assault does the State have to prove that the actor subjected the victim to sexual penetration. State v. Narcisse, 231 Neb. 805, 438 N.W.2d 743 (1989).

10. Miscellaneous

Attempted first degree sexual assault on a child is a crime in Nebraska. State v. James, 265 Neb. 243, 655 N.W.2d 891 (2003).

First degree sexual assault under subsection (1)(a) of this section is a general intent crime. State v. Sutton, 16 Neb. App. 287, 741 N.W.2d 713 (2008).

Whether expert testimony is required to prove that a victim is physically or mentally incapable of consenting to or appraising the nature of the sexual contact is to be determined on a case-by-case basis; it was not required when a psychotherapist who specialized in treating sexually abused children used his training and experience to abuse his stepdaughters. State v. Collins, 7 Neb. App. 187, 583 N.W.2d 341 (1998).



28-319.01 - Sexual assault of a child; first degree; penalty.

28-319.01. Sexual assault of a child; first degree; penalty.

(1) A person commits sexual assault of a child in the first degree:

(a) When he or she subjects another person under twelve years of age to sexual penetration and the actor is at least nineteen years of age or older; or

(b) When he or she subjects another person who is at least twelve years of age but less than sixteen years of age to sexual penetration and the actor is twenty-five years of age or older.

(2) Sexual assault of a child in the first degree is a Class IB felony with a mandatory minimum sentence of fifteen years in prison for the first offense.

(3) Any person who is found guilty of sexual assault of a child in the first degree under this section and who has previously been convicted (a) under this section, (b) under section 28-319 of first degree or attempted first degree sexual assault, (c) under section 28-320.01 before July 14, 2006, of sexual assault of a child or attempted sexual assault of a child, (d) under section 28-320.01 on or after July 14, 2006, of sexual assault of a child in the second or third degree or attempted sexual assault of a child in the second or third degree, or (e) in any other state or federal court under laws with essentially the same elements as this section, section 28-319, or section 28-320.01 as it existed before, on, or after July 14, 2006, shall be guilty of a Class IB felony with a mandatory minimum sentence of twenty-five years in prison.

(4) In any prosecution under this section, the age of the actor shall be an essential element of the offense that must be proved beyond a reasonable doubt.



28-320 - Sexual assault; second or third degree; penalty.

28-320. Sexual assault; second or third degree; penalty.

(1) Any person who subjects another person to sexual contact (a) without consent of the victim, or (b) who knew or should have known that the victim was physically or mentally incapable of resisting or appraising the nature of his or her conduct is guilty of sexual assault in either the second degree or third degree.

(2) Sexual assault shall be in the second degree and is a Class III felony if the actor shall have caused serious personal injury to the victim.

(3) Sexual assault shall be in the third degree and is a Class I misdemeanor if the actor shall not have caused serious personal injury to the victim.

1. Elements

2. Generally

3. Jury instructions

4. Lesser-included offense

5. Sexual contact

1. Elements

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).

This section requires only that the state prove that the sexual contact took place and that the actor knew or should have known that the victim was mentally or physically incapable of resisting the actor's aggressions. In re Interest of J.M., 223 Neb. 609, 391 N.W.2d 146 (1986).

2. Generally

It is sufficient if the victim's testimony is corroborated as to material facts and circumstances which support her testimony as to the principal facts at issue. State v. Red Feather, 205 Neb. 734, 289 N.W.2d 768 (1980); State v. Rhodes, 201 Neb. 576, 270 N.W.2d 920 (1978).

3. Jury instructions

Trial court erred in instructing jury on second degree sexual assault. State v. Beermann, 231 Neb. 380, 436 N.W.2d 499 (1989).

4. Lesser-included offense

Third degree sexual assault is not a lesser-included offense of attempted first degree sexual assault. State v. Swoopes, 223 Neb. 914, 395 N.W.2d 500 (1986).

Third degree sexual assault is a lesser-included offense of second degree sexual assault. State v. Schwartz, 219 Neb. 833, 366 N.W.2d 766 (1985).

Sexual assault in the second degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

Sexual assault in the third degree is not a lesser-included offense of sexual assault in the first degree. State v. Schmidt, 5 Neb. App. 653, 562 N.W.2d 859 (1997).

5. Sexual contact

In the context of a conviction for third degree sexual assault under this section, evidence of physical contact between the defendant's penis and the victim's shin was sufficient to support a finding of "sexual contact" as defined in section 28-318(5). State v. Fuller, 279 Neb. 568, 779 N.W.2d 112 (2010).

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).



28-320.01 - Sexual assault of a child; second or third degree; penalties.

28-320.01. Sexual assault of a child; second or third degree; penalties.

(1) A person commits sexual assault of a child in the second or third degree if he or she subjects another person fourteen years of age or younger to sexual contact and the actor is at least nineteen years of age or older.

(2) Sexual assault of a child is in the second degree if the actor causes serious personal injury to the victim. Sexual assault of a child in the second degree is a Class II felony for the first offense.

(3) Sexual assault of a child is in the third degree if the actor does not cause serious personal injury to the victim. Sexual assault of a child in the third degree is a Class IIIA felony for the first offense.

(4) Any person who is found guilty of second degree sexual assault of a child under this section and who has previously been convicted (a) under this section, (b) under section 28-319 of first degree or attempted first degree sexual assault, (c) under section 28-319.01 for first degree or attempted first degree sexual assault of a child, or (d) in any other state or federal court under laws with essentially the same elements as this section, section 28-319, or section 28-319.01 shall be guilty of a Class IC felony and shall be sentenced to a mandatory minimum term of twenty-five years in prison.

(5) Any person who is found guilty of third degree sexual assault of a child under this section and who has previously been convicted (a) under this section, (b) under section 28-319 of first degree or attempted first degree sexual assault, (c) under section 28-319.01 for first degree or attempted first degree sexual assault of a child, or (d) in any other state or federal court under laws with essentially the same elements as this section, section 28-319, or 28-319.01 shall be guilty of a Class IC felony.

As used in this section, the phrase, "fourteen years of age or younger" designates persons whose age is less than or under fourteen years, and also designates persons who have reached and passed their fourteenth birthday but have not reached their fifteenth birthday. State v. Carlson, 223 Neb. 874, 394 N.W.2d 669 (1986).

Sexual assault of a child is not a lesser-included offense of first degree sexual assault of a child. State v. Putz, 11 Neb. App. 332, 650 N.W.2d 486 (2002).



28-320.02 - Sexual assault; use of electronic communication device; prohibited acts; penalties.

28-320.02. Sexual assault; use of electronic communication device; prohibited acts; penalties.

(1) No person shall knowingly solicit, coax, entice, or lure (a) a child sixteen years of age or younger or (b) a peace officer who is believed by such person to be a child sixteen years of age or younger, by means of an electronic communication device as that term is defined in section 28-833, to engage in an act which would be in violation of section 28-319, 28-319.01, or 28-320.01 or subsection (1) or (2) of section 28-320. A person shall not be convicted of both a violation of this subsection and a violation of section 28-319, 28-319.01, or 28-320.01 or subsection (1) or (2) of section 28-320 if the violations arise out of the same set of facts or pattern of conduct and the individual solicited, coaxed, enticed, or lured under this subsection is also the victim of the sexual assault under section 28-319, 28-319.01, or 28-320.01 or subsection (1) or (2) of section 28-320.

(2) A person who violates this section is guilty of a Class ID felony. If a person who violates this section has previously been convicted of a violation of this section or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-813.01, 28-833, 28-1463.03, or 28-1463.05 or subsection (1) or (2) of section 28-320, the person is guilty of a Class IC felony.

This section does not implicate speech regarding otherwise legal activity; it targets only speech used for the purpose of enticing a child to engage in illegal sexual conduct, and such speech is not protected by the First Amendment. State v. Rung, 278 Neb. 855, 774 N.W.2d 621 (2009).

Under the former law, a person was guilty of a Class IIIA felony where a person knowingly solicits, coaxes, entices, or lures (1) a child 16 years of age or younger or (2) a peace officer who is believed by such person to be a child 16 years of age or younger, by means of a computer as that term is defined in section 28-1343, to engage in a sexual act. State v. Atchison, 15 Neb. App. 422, 730 N.W.2d 115 (2007).



28-321 - Repealed. Laws 2009, LB 97, § 36.

28-321. Repealed. Laws 2009, LB 97, § 36.



28-322 - Sexual abuse of an inmate or parolee; terms, defined.

28-322. Sexual abuse of an inmate or parolee; terms, defined.

For purposes of sections 28-322 to 28-322.03:

(1) Inmate or parolee means any individual confined in a facility operated by the Department of Correctional Services or a city or county correctional or jail facility or under parole supervision; and

(2) Person means (a) an individual employed by the Department of Correctional Services or by the Office of Parole Administration, including any individual working in central administration of the department, any individual working under contract with the department, and any individual, other than an inmate's spouse, to whom the department has authorized or delegated control over an inmate or an inmate's activities, (b) an individual employed by a city or county correctional or jail facility, including any individual working in central administration of the city or county correctional or jail facility, any individual working under contract with the city or county correctional or jail facility, and any individual, other than an inmate's spouse, to whom the city or county correctional or jail facility has authorized or delegated control over an inmate or an inmate's activities, and (c) an individual employed by the Office of Probation Administration who performs official duties within any facility operated by the Department of Correctional Services or a city or county correctional or jail facility.



28-322.01 - Sexual abuse of an inmate or parolee.

28-322.01. Sexual abuse of an inmate or parolee.

A person commits the offense of sexual abuse of an inmate or parolee if such person subjects an inmate or parolee to sexual penetration or sexual contact as those terms are defined in section 28-318. It is not a defense to a charge under this section that the inmate or parolee consented to such sexual penetration or sexual contact.



28-322.02 - Sexual abuse of an inmate or parolee in the first degree; penalty.

28-322.02. Sexual abuse of an inmate or parolee in the first degree; penalty.

Any person who subjects an inmate or parolee to sexual penetration is guilty of sexual abuse of an inmate or parolee in the first degree. Sexual abuse of an inmate or parolee in the first degree is a Class III felony.



28-322.03 - Sexual abuse of an inmate or parolee in the second degree; penalty.

28-322.03. Sexual abuse of an inmate or parolee in the second degree; penalty.

Any person who subjects an inmate or parolee to sexual contact is guilty of sexual abuse of an inmate or parolee in the second degree. Sexual abuse of an inmate or parolee in the second degree is a Class IV felony.



28-322.04 - Sexual abuse of a protected individual; penalties.

28-322.04. Sexual abuse of a protected individual; penalties.

(1) For purposes of this section:

(a) Person means an individual employed by the Department of Health and Human Services and includes, but is not limited to, any individual working in central administration or regional service areas or facilities of the department and any individual to whom the department has authorized or delegated control over a protected individual or a protected individual's activities, whether by contract or otherwise; and

(b) Protected individual means an individual in the care or custody of the department.

(2) A person commits the offense of sexual abuse of a protected individual if the person subjects a protected individual to sexual penetration or sexual contact as those terms are defined in section 28-318. It is not a defense to a charge under this section that the protected individual consented to such sexual penetration or sexual contact.

(3) Any person who subjects a protected individual to sexual penetration is guilty of sexual abuse of a protected individual in the first degree. Sexual abuse of a protected individual in the first degree is a Class III felony.

(4) Any person who subjects a protected individual to sexual contact is guilty of sexual abuse of a protected individual in the second degree. Sexual abuse of a protected individual in the second degree is a Class IV felony.



28-322.05 - Unlawful use of the Internet by a prohibited sex offender; penalties.

28-322.05. Unlawful use of the Internet by a prohibited sex offender; penalties.

(1) Any person required to register under the Sex Offender Registration Act who is required to register because of a conviction for one or more of the following offenses, including any substantially equivalent offense committed in another state, territory, commonwealth, or other jurisdiction of the United States, and who knowingly and intentionally uses a social networking web site, instant messaging, or chat room service that allows a person who is less than eighteen years of age to access or use its social networking web site, instant messaging, or chat room service, commits the offense of unlawful use of the Internet by a prohibited sex offender:

(a) Kidnapping of a minor pursuant to section 28-313;

(b) Sexual assault of a child in the first degree pursuant to section 28-319.01;

(c) Sexual assault of a child in the second or third degree pursuant to section 28-320.01;

(d) Incest of a minor pursuant to section 28-703;

(e) Pandering of a minor pursuant to section 28-802;

(f) Visual depiction of sexually explicit conduct of a child pursuant to section 28-1463.03 or 28-1463.05;

(g) Possessing any visual depiction of sexually explicit conduct pursuant to section 28-813.01;

(h) Criminal child enticement pursuant to section 28-311;

(i) Child enticement by means of an electronic communication device pursuant to section 28-320.02;

(j) Enticement by electronic communication device pursuant to section 28-833; or

(k) An attempt or conspiracy to commit an offense listed in subdivisions (1)(a) through (1)(j) of this section.

(2) Unlawful use of the Internet by a prohibited sex offender is a Class I misdemeanor for a first offense. Any second or subsequent conviction under this section is a Class IIIA felony.



28-323 - Domestic assault; penalties.

28-323. Domestic assault; penalties.

(1) A person commits the offense of domestic assault in the third degree if he or she:

(a) Intentionally and knowingly causes bodily injury to his or her intimate partner;

(b) Threatens an intimate partner with imminent bodily injury; or

(c) Threatens an intimate partner in a menacing manner.

(2) A person commits the offense of domestic assault in the second degree if he or she intentionally and knowingly causes bodily injury to his or her intimate partner with a dangerous instrument.

(3) A person commits the offense of domestic assault in the first degree if he or she intentionally and knowingly causes serious bodily injury to his or her intimate partner.

(4) Violation of subdivision (1)(a) or (b) of this section is a Class I misdemeanor, except that for any subsequent violation of subdivision (1)(a) or (b) of this section, any person so offending is guilty of a Class IV felony.

(5) Violation of subdivision (1)(c) of this section is a Class I misdemeanor.

(6) Violation of subsection (2) of this section is a Class IIIA felony, except that for any second or subsequent violation of such subsection, any person so offending is guilty of a Class III felony.

(7) Violation of subsection (3) of this section is a Class III felony, except that for any second or subsequent violation under such subsection, any person so offending is guilty of a Class II felony.

(8) For purposes of this section, intimate partner means a spouse; a former spouse; persons who have a child in common whether or not they have been married or lived together at any time; and persons who are or were involved in a dating relationship. For purposes of this subsection, dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement, but does not include a casual relationship or an ordinary association between persons in a business or social context.

Pursuant to this section, the defendant and the victim were in a dating relationship and the victim was the defendant's "intimate partner," where their relationship began as casual or social, but progressed into a more serious relationship, their families considered them to be dating and each other's girlfriend or boyfriend, and the altercation was precipitated by the victim's concerns that the defendant was cheating on her by dating other girls. State v. Gay, 18 Neb. App. 163, 778 N.W.2d 494 (2009).



28-324 - Robbery; penalty.

28-324. Robbery; penalty.

(1) A person commits robbery if, with the intent to steal, he forcibly and by violence, or by putting in fear, takes from the person of another any money or personal property of any value whatever.

(2) Robbery is a Class II felony.

Whether a person intends to destroy, abandon, or gift property to another, there is an "intent to steal" under this section if such property was taken with the intention of permanently depriving the owner of it. State v. Barfield, 272 Neb. 502, 723 N.W.2d 303 (2006).

The crime of being an accessory to a felony, as defined in section 28-204, is not a lesser-included offense of the crime of robbery. State v. Arthaloney, 230 Neb. 819, 433 N.W.2d 545 (1989).

If the sight of a weapon, whether it is operative or not, instills fear in the victim, that is sufficient under subsection (1) of this section. State v. Propst, 228 Neb. 722, 424 N.W.2d 136 (1988).

Robbery of contraband may be subject to the penal sanction of this section. State v. Dwyer, 226 Neb. 340, 411 N.W.2d 341 (1987).

Under the statute, a robbery is committed when property is taken from a person through the use of force, violence, or intimidation; however, the taking is sufficient if the property is taken from the individual's personal presence, protection, or control. It need not be taken from the person himself. State v. Sutton, 220 Neb. 128, 368 N.W.2d 492 (1985).

Where information charging an individual with robbery contains the name "McDonald's Restaurant" as the name of the person robbed, it is not of such a fundamental character as to make the indictment wholly invalid and, as such, objection to it was waived by the defendant's plea. State v. Coleman, 209 Neb. 823, 311 N.W.2d 911 (1981).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

Evidence of a defendant's fingerprints has probative value; and it is for the jury to determine, in light of all other evidence, whether such evidence permits an inference to be drawn that beyond a reasonable doubt defendant was the person who committed the offense in question. State v. Pena, 208 Neb. 250, 302 N.W.2d 735 (1981).

In a case where defendant repeatedly sexually assaulted his victim and, during a pause in the assaults, took money from her purse when it was not in the immediate control of the victim, the factfinder was permitted to infer that the necessary elements of force and intent were present and to find the defendant guilty of robbery. State v. Welchel, 207 Neb. 337, 299 N.W.2d 155 (1980).



28-325 - Abortion; declaration of purpose.

28-325. Abortion; declaration of purpose.

The Legislature hereby finds and declares:

(1) That the following provisions were motivated by the legislative intrusion of the United States Supreme Court by virtue of its decision removing the protection afforded the unborn. Sections 28-325 to 28-345 are in no way to be construed as legislatively encouraging abortions at any stage of unborn human development, but are rather an expression of the will of the people of the State of Nebraska and the members of the Legislature to provide protection for the life of the unborn child whenever possible;

(2) That the members of the Legislature expressly deplore the destruction of the unborn human lives which has and will occur in Nebraska as a consequence of the United States Supreme Court's decision on abortion of January 22, 1973;

(3) That it is in the interest of the people of the State of Nebraska that every precaution be taken to insure the protection of every viable unborn child being aborted, and every precaution be taken to provide life-supportive procedures to insure the unborn child its continued life after its abortion;

(4) That currently this state is prevented from providing adequate legal remedies to protect the life, health, and welfare of pregnant women and unborn human life;

(5) That it is in the interest of the people of the State of Nebraska to maintain accurate statistical data to aid in providing proper maternal health regulations and education;

(6) That the existing standard of care for preabortion screening and counseling is not always adequate to protect the health needs of women;

(7) That clarifying the minimum standard of care for preabortion screening and counseling in statute is a practical means of protecting the well-being of women and may better ensure that abortion doctors are sufficiently aware of each patient's risk profile so they may give each patient a well-informed medical opinion regarding her unique case; and

(8) That providing right to redress against nonphysicians who perform illegal abortions or encourage self-abortions is an important means of protecting women's health.



28-326 - Terms, defined.

28-326. Terms, defined.

For purposes of sections 28-325 to 28-345, unless the context otherwise requires:

(1) Abortion means the use or prescription of any instrument, medicine, drug, or other substance or device intentionally to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child, and which causes the premature termination of the pregnancy;

(2) Complications associated with abortion means any adverse physical, psychological, or emotional reaction that is reported in a peer-reviewed journal to be statistically associated with abortion such that there is less than a five percent probability (P < .05) that the result is due to chance;

(3) Conception means the fecundation of the ovum by the spermatozoa;

(4) Emergency situation means that condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create serious risk of substantial impairment of a major bodily function;

(5) Hospital means those institutions licensed by the Department of Health and Human Services pursuant to the Health Care Facility Licensure Act;

(6) Negligible risk means a risk that a reasonable person would consider to be immaterial to a decision to undergo an elective medical procedure;

(7) Partial-birth abortion means an abortion procedure in which the person performing the abortion partially delivers vaginally a living unborn child before killing the unborn child and completing the delivery. For purposes of this subdivision, the term partially delivers vaginally a living unborn child before killing the unborn child means deliberately and intentionally delivering into the vagina a living unborn child, or a substantial portion thereof, for the purpose of performing a procedure that the person performing such procedure knows will kill the unborn child and does kill the unborn child;

(8) Physician means any person licensed to practice medicine in this state as provided in the Uniform Credentialing Act;

(9) Pregnant means that condition of a woman who has unborn human life within her as the result of conception;

(10) Probable gestational age of the unborn child means what will with reasonable probability, in the judgment of the physician, be the gestational age of the unborn child at the time the abortion is planned to be performed;

(11) Risk factor associated with abortion means any factor, including any physical, psychological, emotional, demographic, or situational factor, for which there is a statistical association with one or more complications associated with abortion such that there is less than a five percent probability (P < .05) that such statistical association is due to chance. Such information on risk factors shall have been published in any peer-reviewed journals indexed by the United States National Library of Medicine's search services (PubMed or MEDLINE) or in any journal included in the Thomson Reuters Scientific Master Journal List not less than twelve months prior to the day preabortion screening was provided;

(12) Self-induced abortion means any abortion or menstrual extraction attempted or completed by a pregnant woman on her own body;

(13) Ultrasound means the use of ultrasonic waves for diagnostic or therapeutic purposes, specifically to monitor an unborn child;

(14) Viability means that stage of human development when the unborn child is potentially able to live more than merely momentarily outside the womb of the mother by natural or artificial means; and

(15) Woman means any female human being whether or not she has reached the age of majority.

Sections 28-326(8), 28-327, 28-333, and 28-343 (1979) regulating abortion were unconstitutional. Womens Services, P.C. v. Thone, 690 F.2d 667 (8th Cir. 1982).

The portions of this statute which require that a woman seeking an abortion indicate in writing that she has been advised of possible alternatives to abortion and of the abortion procedures to be used, does not unduly burden either the woman's decisionmaking process or her obtaining an abortion and, in view of the state's interest in having the information conveyed, the sections are constitutional. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).

This section, as far as it requires a woman seeking an abortion to indicate that she has been advised of the reasonably possible medical and mental consequences resulting from an abortion, pregnancy, and childbirth, gives a person of ordinary intelligence fair notice as to the subject matter of the statute and is not void for vagueness. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).



28-327 - Abortion; voluntary and informed consent required; exception.

28-327. Abortion; voluntary and informed consent required; exception.

No abortion shall be performed except with the voluntary and informed consent of the woman upon whom the abortion is to be performed. Except in the case of an emergency situation, consent to an abortion is voluntary and informed only if:

(1) The woman is told the following by the physician who is to perform the abortion, by the referring physician, or by a physician assistant or registered nurse licensed under the Uniform Credentialing Act who is an agent of either physician, at least twenty-four hours before the abortion:

(a) The particular medical risks associated with the particular abortion procedure to be employed including, when medically accurate, the risks of infection, hemorrhage, perforated uterus, danger to subsequent pregnancies, and infertility;

(b) The probable gestational age of the unborn child at the time the abortion is to be performed;

(c) The medical risks associated with carrying her child to term; and

(d) That she cannot be forced or required by anyone to have an abortion and is free to withhold or withdraw her consent for an abortion.

The person providing the information specified in this subdivision to the person upon whom the abortion is to be performed shall be deemed qualified to so advise and provide such information only if, at a minimum, he or she has had training in each of the following subjects: Sexual and reproductive health; abortion technology; contraceptive technology; short-term counseling skills; community resources and referral; and informed consent. The physician or the physician's agent may provide this information by telephone without conducting a physical examination or tests of the patient, in which case the information required to be supplied may be based on facts supplied by the patient and whatever other relevant information is reasonably available to the physician or the physician's agent;

(2) The woman is informed by telephone or in person, by the physician who is to perform the abortion, by the referring physician, or by an agent of either physician, at least twenty-four hours before the abortion:

(a) The name of the physician who will perform the abortion;

(b) That medical assistance benefits may be available for prenatal care, childbirth, and neonatal care;

(c) That the father is liable to assist in the support of her child, even in instances in which the father has offered to pay for the abortion;

(d) That she has the right to review the printed materials described in section 28-327.01. The physician or his or her agent shall orally inform the woman that the materials have been provided by the Department of Health and Human Services and that they describe the unborn child and list agencies which offer alternatives to abortion. If the woman chooses to review the materials, they shall either be given to her at least twenty-four hours before the abortion or mailed to her at least seventy-two hours before the abortion by certified mail, restricted delivery to addressee, which means the postal employee can only deliver the mail to the addressee. The physician and his or her agent may disassociate themselves from the materials and may comment or refrain from commenting on them as they choose; and

(e) That she has the right to request a comprehensive list, compiled by the Department of Health and Human Services, of health care providers, facilities, and clinics that offer to have ultrasounds performed by a person at least as qualified as a registered nurse licensed under the Uniform Credentialing Act, including and specifying those that offer to perform such ultrasounds free of charge. The list shall be arranged geographically and shall include the name, address, hours of operation, and telephone number of each entity. If requested by the woman, the physician who is to perform the abortion, the referring physician, or his or her agent shall provide such a list as compiled by the department;

(3) If an ultrasound is used prior to the performance of an abortion, the physician who is to perform the abortion, the referring physician, or a physician assistant or registered nurse licensed under the Uniform Credentialing Act who is an agent of either physician, or any qualified agent of either physician, shall:

(a) Perform an ultrasound of the woman's unborn child of a quality consistent with standard medical practice in the community at least one hour prior to the performance of the abortion;

(b) Simultaneously display the ultrasound images so that the woman may choose to view the ultrasound images or not view the ultrasound images. The woman shall be informed that the ultrasound images will be displayed so that she is able to view them. Nothing in this subdivision shall be construed to require the woman to view the displayed ultrasound images; and

(c) If the woman requests information about the displayed ultrasound image, her questions shall be answered. If she requests a detailed, simultaneous, medical description of the ultrasound image, one shall be provided that includes the dimensions of the unborn child, the presence of cardiac activity, if present and viewable, and the presence of external members and internal organs, if present and viewable;

(4) At least one hour prior to the performance of an abortion, a physician, psychiatrist, psychologist, mental health practitioner, physician assistant, registered nurse, or social worker licensed under the Uniform Credentialing Act has:

(a) Evaluated the pregnant woman to identify if the pregnant woman had the perception of feeling pressured or coerced into seeking or consenting to an abortion;

(b) Evaluated the pregnant woman to identify the presence of any risk factors associated with abortion;

(c) Informed the pregnant woman and the physician who is to perform the abortion of the results of the evaluation in writing. The written evaluation shall include, at a minimum, a checklist identifying both the positive and negative results of the evaluation for each risk factor associated with abortion and both the licensed person's written certification and the woman's written certification that the pregnant woman was informed of the risk factors associated with abortion as discussed; and

(d) Retained a copy of the written evaluation results in the pregnant woman's permanent record;

(5) If any risk factors associated with abortion were identified, the pregnant woman was informed of the following in such manner and detail that a reasonable person would consider material to a decision of undergoing an elective medical procedure:

(a) Each complication associated with each identified risk factor; and

(b) Any quantifiable risk rates whenever such relevant data exists;

(6) The physician performing the abortion has formed a reasonable medical judgment, documented in the permanent record, that:

(a) The preponderance of statistically validated medical studies demonstrates that the physical, psychological, and familial risks associated with abortion for patients with risk factors similar to the patient's risk factors are negligible risks;

(b) Continuance of the pregnancy would involve risk of injury to the physical or mental health of the pregnant woman greater than if the pregnancy were terminated by induced abortion; or

(c) Continuance of the pregnancy would involve less risk of injury to the physical or mental health of the pregnant woman than if the pregnancy were terminated by an induced abortion;

(7) The woman certifies in writing, prior to the abortion, that:

(a) The information described in subdivisions (1) and (2)(a), (b), and (c) of this section has been furnished her;

(b) She has been informed of her right to review the information referred to in subdivision (2)(d) of this section; and

(c) The requirements of subdivision (3) of this section have been performed if an ultrasound is performed prior to the performance of the abortion; and

(8) Prior to the performance of the abortion, the physician who is to perform the abortion or his or her agent receives a copy of the written certification prescribed by subdivision (7) of this section. The physician or his or her agent shall retain a copy of the signed certification form in the woman's medical record.

This section does not create an independent cause of action under section 25-206. The right of action for violation of this section is "against the person who performed the abortion or attempted to perform the abortion". Hill v. Women's Med. Ctr. of Neb., 254 Neb. 827, 580 N.W.2d 102 (1998).

Sections 28-326(8), 28-327, 28-333, and 28-343 (1979) regulating abortion were unconstitutional. Womens Services, P.C. v. Thone, 690 F.2d 667 (8th Cir. 1982).

The interest of the state in having women who seek abortions make a thoughtful decision after receiving certain information, while legitimate, is not sufficiently compelling to justify the substantial burden imposed by the requirement of a forty-eight hour wait between the expression of informed consent and the performance of the abortion. Therefor, sections 28-327 and 28-328 (1979) imposing the waiting period are unconstitutional and their implementation is permanently enjoined. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).



28-327.01 - Department of Health and Human Services; printed materials; duties; availability; Internet web site information.

28-327.01. Department of Health and Human Services; printed materials; duties; availability; Internet web site information.

(1) The Department of Health and Human Services shall cause to be published the following easily comprehensible printed materials:

(a) Geographically indexed materials designed to inform the woman of public and private agencies and services available to assist a woman through pregnancy, upon childbirth, and while the child is dependent, including adoption agencies and agencies and services for prevention of unintended pregnancies, which materials shall include a comprehensive list of the agencies available, a description of the services they offer, and a description of the manner, including telephone numbers and addresses in which such agencies may be contacted or printed materials including a toll-free, twenty-four-hour-a-day telephone number which may be called to orally obtain such a list and description of agencies in the locality of the caller and of the services they offer;

(b) Materials designed to inform the woman of the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from the time when a woman can be known to be pregnant to full term, including pictures or drawings representing the development of unborn children at the two-week gestational increments, and any relevant information on the possibility of the unborn child's survival. Any such pictures or drawings shall contain the dimensions of the unborn child and shall be realistic and appropriate for the stage of pregnancy depicted. The materials shall be objective, nonjudgmental, and designed to convey only accurate scientific information about the unborn child at the various gestational ages. The materials shall also contain objective information describing the methods of abortion procedures commonly employed, the medical risks commonly associated with each such procedure, the possible detrimental psychological effects of abortion, the medical risks commonly associated with abortion, and the medical risks commonly associated with carrying a child to term; and

(c) A comprehensive list of health care providers, facilities, and clinics that offer to have ultrasounds performed by a person at least as qualified as a registered nurse licensed under the Uniform Credentialing Act, including and specifying those that offer to perform such ultrasounds free of charge. The list shall be arranged geographically and shall include the name, address, hours of operation, and telephone number of each entity.

(2) The printed materials shall be printed in a typeface large enough to be clearly legible.

(3) The printed materials required under this section shall be available from the department upon the request by any person, facility, or hospital for an amount equal to the cost incurred by the department to publish the materials.

(4) The Department of Health and Human Services shall make available on its Internet web site a printable publication of geographically indexed materials designed to inform the woman of public and private agencies with services available to assist a woman with mental health concerns, following a risk factor evaluation. Such services shall include, but not be limited to, outpatient and crisis intervention services and crisis hotlines. The materials shall include a comprehensive list of the agencies available, a description of the services offered, and a description of the manner in which such agencies may be contacted, including addresses and telephone numbers of such agencies, as well as a toll-free, twenty-four-hour-a-day telephone number to be provided by the department which may be called to orally obtain the names of the agencies and the services they provide in the locality of the woman. The department shall update the publication as necessary.



28-327.02 - Abortion; emergency situation; physician; duties.

28-327.02. Abortion; emergency situation; physician; duties.

When an emergency situation compels the performance of an abortion, the physician shall inform the woman, prior to the abortion if possible, of the medical indications supporting his or her judgment that an abortion is necessary to avert her death or to avert substantial impairment of a major bodily function.



28-327.03 - Civil liability; limitation.

28-327.03. Civil liability; limitation.

No civil liability for failure to comply with subdivision (2)(d) of section 28-327 or that portion of subdivision (7) of such section requiring a written certification that the woman has been informed of her right to review the information referred to in subdivision (2)(d) of such section may be imposed unless the Department of Health and Human Services has published and made available the printed materials at the time the physician or his or her agent is required to inform the woman of her right to review them.



28-327.04 - Civil cause of action; authorized; evidence of professional negligence; attorney's fee.

28-327.04. Civil cause of action; authorized; evidence of professional negligence; attorney's fee.

Any person upon whom an abortion has been performed or attempted in violation of section 28-327 or the parent or guardian of a minor upon whom an abortion has been performed or attempted in violation of such section shall have a right to maintain a civil cause of action against the person who performed the abortion or attempted to perform the abortion. A violation of subdivision (1), (2), (3), (7), or (8) of section 28-327 shall be prima facie evidence of professional negligence. The written certifications prescribed by subdivisions (4) and (7) of section 28-327 signed by the person upon whom an abortion has been performed or attempted shall constitute and create a rebuttable presumption of full compliance with all provisions of section 28-327 in favor of the physician who performed or attempted to perform the abortion, the referring physician, or the agent of either physician. The written certification shall be admissible as evidence in the cause of action for professional negligence or in any criminal action. If judgment is rendered in favor of the plaintiff in any such action, the court shall also render judgment for a reasonable attorney's fee in favor of the plaintiff against the defendant.



28-327.05 - Civil action; anonymity of woman; procedures.

28-327.05. Civil action; anonymity of woman; procedures.

In every civil action brought pursuant to section 28-327.04, the court shall rule whether the anonymity of any woman upon whom an abortion is performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion by a party or on its own motion, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each such order shall be accompanied by specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. In the absence of written consent of the woman upon whom an abortion has been performed or attempted, anyone given standing under section 28-327.04 who brings a civil action under such section shall do so under a pseudonym. This section may not be construed to conceal the identity of the plaintiff or of witnesses from the defendant.



28-327.06 - Waiver of evaluations and notices; void and unenforceable.

28-327.06. Waiver of evaluations and notices; void and unenforceable.

Any waiver of the evaluations and notices provided for in subdivision (4) of section 28-327 is void and unenforceable.



28-327.07 - Damages.

28-327.07. Damages.

In addition to whatever remedies are available under the common or statutory laws of this state, the intentional, knowing, or negligent failure to comply with the requirements of section 28-327 shall provide a basis for the following damages:

(1) The award of reasonable costs and attorney's fees; and

(2) A recovery for the pregnant woman for the wrongful death of her unborn child under section 30-809 upon proving by a preponderance of evidence that the physician knew or should have known that the pregnant woman's consent was either not fully informed or not fully voluntary pursuant to section 28-327.



28-327.08 - Action for civil remedies.

28-327.08. Action for civil remedies.

Any action for civil remedies based on a failure to comply with the requirements of section 28-327 shall be commenced in accordance with section 25-222 or 44-2828.



28-327.09 - Minor; burden of proof.

28-327.09. Minor; burden of proof.

If a physician performed an abortion on a pregnant woman who is a minor without providing the information required in section 28-327 to the pregnant woman's parent or legal guardian, then the physician bears the burden of proving that the pregnant woman was capable of independently evaluating the information given to her.



28-327.10 - Time requirement.

28-327.10. Time requirement.

Except in the case of an emergency situation, if a pregnant woman is provided with the information required by section 28-327 less than twenty-four hours before her scheduled abortion, the physician shall bear the burden of proving that the pregnant woman had sufficient reflection time, given her age, maturity, emotional state, and mental capacity, to comprehend and consider such information.



28-327.11 - Civil action; rebuttable presumption; noneconomic damages; expert witness; physician deemed transacting business; affirmative defense; additional remedies.

28-327.11. Civil action; rebuttable presumption; noneconomic damages; expert witness; physician deemed transacting business; affirmative defense; additional remedies.

In a civil action involving section 28-327, the following shall apply:

(1) In determining the liability of the physician and the validity of the consent of a pregnant woman, the failure to comply with the requirements of section 28-327 shall create a rebuttable presumption that the pregnant woman would not have undergone the recommended abortion had section 28-327 been complied with by the physician;

(2) The absence of physical injury shall not preclude an award of noneconomic damages including pain, suffering, inconvenience, mental suffering, emotional distress, psychological trauma, loss of society or companionship, loss of consortium, injury to reputation, or humiliation associated with the abortion;

(3) The fact that a physician does not perform elective abortions or has not performed elective abortions in the past shall not automatically disqualify such physician from being an expert witness. A licensed obstetrician or family practitioner who regularly assists pregnant women in resolving medical matters related to pregnancy may be qualified to testify as an expert on the screening, counseling, management, and treatment of pregnancies;

(4) Any physician advertising services in this state shall be deemed to be transacting business in this state pursuant to section 25-536 and shall be subject to the provisions of section 28-327;

(5) It shall be an affirmative defense to an allegation of inadequate disclosure under the requirements of section 28-327 that the defendant omitted the contested information because statistically validated surveys of the general population of women of reproductive age, conducted within the three years before or after the contested abortion, demonstrate that less than five percent of women would consider the contested information to be relevant to an abortion decision; and

(6) In addition to the other remedies available under the common or statutory law of this state, a woman or her survivors shall have a cause of action for reckless endangerment against any person, other than a physician or pharmacist licensed under the Uniform Credentialing Act, who attempts or completes an abortion on the pregnant woman or aids or abets the commission of a self-induced abortion. Proof of injury shall not be required to recover an award, including reasonable costs and attorney's fees, for wrongful death under this subdivision.



28-327.12 - Statute of limitations; tolled; section, how construed; violations; how treated.

28-327.12. Statute of limitations; tolled; section, how construed; violations; how treated.

(1) In the event that any portion of section 28-327 is enjoined and subsequently upheld, the statute of limitations for filing a civil suit under section 28-327 shall be tolled during the period for which the injunction is pending and for two years thereafter.

(2) Nothing in section 28-327 shall be construed as defining a standard of care for any medical procedure other than an induced abortion.

(3) A violation of subdivision (4), (5), or (6) of section 28-327 shall not provide grounds for any criminal action or disciplinary action against or revocation of a license to practice medicine and surgery pursuant to the Uniform Credentialing Act.



28-328 - Partial-birth abortion; prohibition; violation; penalties.

28-328. Partial-birth abortion; prohibition; violation; penalties.

(1) No partial-birth abortion shall be performed in this state, unless such procedure is necessary to save the life of the mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.

(2) The intentional and knowing performance of an unlawful partial-birth abortion in violation of subsection (1) of this section is a Class III felony.

(3) No woman upon whom an unlawful partial-birth abortion is performed shall be prosecuted under this section or for conspiracy to violate this section.

(4) The intentional and knowing performance of an unlawful partial-birth abortion shall result in the automatic suspension and revocation of an attending physician's license to practice medicine in Nebraska by the Division of Public Health pursuant to sections 38-177 to 38-1,102.

(5) Upon the filing of criminal charges under this section by the Attorney General or a county attorney, the Attorney General shall also file a petition to suspend and revoke the attending physician's license to practice medicine pursuant to section 38-186. A hearing on such administrative petition shall be set in accordance with section 38-188. At such hearing, the attending physician shall have the opportunity to present evidence that the physician's conduct was necessary to save the life of a mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself. A defendant against whom criminal charges are brought under this section may bring a motion to delay the beginning of the trial until after the entry of an order by the Director of Public Health pursuant to section 38-196. The findings of the director as to whether the attending physician's conduct was necessary to save the life of a mother whose life was endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, shall be admissible in the criminal proceedings brought pursuant to this section.

Section declared unconstitutional. Stenberg v. Carhart. 530 U.S. 914 (2000).



28-329 - Abortion; when not to be performed.

28-329. Abortion; when not to be performed.

No abortion shall be performed after the time at which, in the sound medical judgment of the attending physician, the unborn child clearly appears to have reached viability, except when necessary to preserve the life or health of the mother.



28-330 - Abortion procedure; protection of viable, unborn child.

28-330. Abortion procedure; protection of viable, unborn child.

In any abortion performed pursuant to section 28-329, all reasonable precautions, in accord with the sound medical judgment of the attending physician and compatible with preserving the life or health of the mother, shall be taken to insure the protection of the viable, unborn child.



28-331 - Care and treatment of child aborted.

28-331. Care and treatment of child aborted.

When as the result of an abortion a child is, in the sound medical judgment of the attending physician, born alive, then all reasonable steps, in accordance with the sound medical judgment of the attending physician, shall be employed to preserve the life of the child. For purposes of this section, born alive shall mean the complete expulsion or extraction of the child from the mother irrespective of the duration of the pregnancy and after such expulsion or extraction such child breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles whether or not the umbilical cord has been cut or the placenta is attached.



28-332 - Violation; penalty.

28-332. Violation; penalty.

The intentional and knowing violation of section 28-329, 28-330, or 28-331 is a Class IV felony.



28-333 - Repealed. Laws 1984, LB 695, § 9.

28-333. Repealed. Laws 1984, LB 695, § 9.



28-334 - Repealed. Laws 1984, LB 695, § 9.

28-334. Repealed. Laws 1984, LB 695, § 9.



28-335 - Abortion by other than licensed physician; penalty; physical presence; violation; penalty.

28-335. Abortion by other than licensed physician; penalty; physical presence; violation; penalty.

(1) The performing of an abortion by any person other than a licensed physician is a Class IV felony.

(2) No abortion shall be performed, induced, or attempted unless the physician who uses or prescribes any instrument, device, medicine, drug, or other substance to perform, induce, or attempt the abortion is physically present in the same room with the patient when the physician performs, induces, or attempts to perform or induce the abortion. Any person who knowingly or recklessly violates this subsection shall be guilty of a Class IV felony. No civil or criminal penalty shall be assessed against the patient upon whom the abortion is performed, induced, or attempted to be performed or induced.



28-336 - Abortion by other than accepted medical procedures; penalty.

28-336. Abortion by other than accepted medical procedures; penalty.

The performing of an abortion by using anything other than accepted medical procedures is a Class IV felony.



28-337 - Hospital, clinic, institution; not required to admit patient for abortion.

28-337. Hospital, clinic, institution; not required to admit patient for abortion.

No hospital, clinic, institution, or other facility in this state shall be required to admit any patient for the purpose of performing an abortion nor required to allow the performance of an abortion therein, but the hospital, clinic, institution, or other facility shall inform the patient of its policy not to participate in abortion procedures. No cause of action shall arise against any hospital, clinic, institution, or other facility for refusing to perform or allow an abortion.



28-338 - No person required to perform an abortion; no liability for refusal.

28-338. No person required to perform an abortion; no liability for refusal.

No person shall be required to perform or participate in any abortion, and the refusal of any person to participate in an abortion shall not be a basis for civil liability to any person. No hospital, governing board, or any other person, firm, association, or group shall terminate the employment or alter the position of, prevent or impair the practice or occupation of, or impose any other sanction or otherwise discriminate against any person who refuses to participate in an abortion.



28-339 - Discrimination against person refusing to participate in an abortion; violation; penalty.

28-339. Discrimination against person refusing to participate in an abortion; violation; penalty.

Any violation of section 28-338 is a Class II misdemeanor.



28-340 - Discrimination against person refusing to participate in an abortion; damages.

28-340. Discrimination against person refusing to participate in an abortion; damages.

Any person whose employment or position has been in any way altered, impaired, or terminated in violation of sections 28-325 to 28-345 may sue in the district court for all consequential damages, lost wages, reasonable attorney's fees incurred, and the cost of litigation.



28-341 - Discrimination against person refusing to participate in an abortion; injunctive relief.

28-341. Discrimination against person refusing to participate in an abortion; injunctive relief.

Any person whose employment or position has in any way been altered, impaired, or terminated because of his refusal to participate in an abortion shall have the right to injunctive relief, including temporary relief, pending trial upon showing of an emergency, in the district court, in accordance with the statutes, rules, and practices applicable in other similar cases.



28-342 - Aborted child; sell, transfer, distribute, give away; violation; penalty.

28-342. Aborted child; sell, transfer, distribute, give away; violation; penalty.

The knowing, willful, or intentional sale, transfer, distribution, or giving away of any live or viable aborted child for any form of experimentation is a Class III felony. The knowing, willful, or intentional consenting to, aiding, or abetting of any such sale, transfer, distribution, or other unlawful disposition of an aborted child is a Class III felony. This section shall not prohibit or regulate diagnostic or remedial procedures the purpose of which is to preserve the life or health of the aborted child or the mother.



28-343 - Department of Health and Human Services; abortion reporting form; items included; confidential.

28-343. Department of Health and Human Services; abortion reporting form; items included; confidential.

The Department of Health and Human Services shall prescribe an abortion reporting form which shall be used for the reporting of every abortion performed in this state. Such form shall include the following items:

(1) The age of the pregnant woman;

(2) The location of the facility where the abortion was performed;

(3) The type of procedure performed;

(4) Complications, if any;

(5) The name of the attending physician;

(6) The pregnant woman's obstetrical history regarding previous pregnancies, abortions, and live births;

(7) The stated reason or reasons for which the abortion was requested;

(8) The state of the pregnant woman's legal residence;

(9) The length and weight of the aborted child, when measurable;

(10) Whether an emergency situation caused the physician to waive any of the requirements of section 28-327; and

(11) Such other information as may be prescribed in accordance with section 71-602.

The completed form shall be signed by the attending physician and sent to the department within fifteen days after each reporting month. The completed form shall be an original, typed or written legibly in durable ink, and shall not be deemed complete unless the omission of any item of information required shall have been disclosed or satisfactorily accounted for. Carbon copies shall not be acceptable. The abortion reporting form shall not include the name of the person upon whom the abortion was performed. The abortion reporting form shall be confidential and shall not be revealed except upon the order of a court of competent jurisdiction in a civil or criminal proceeding.

This section is unconstitutional insofar as the statute requires physicians to make an official report of "prescribed" abortions. Womens Services, P.C. v. Thone, 483 F.Supp. 1022 (D. Neb. 1979).



28-344 - Reporting form; violation; penalty.

28-344. Reporting form; violation; penalty.

Violation of section 28-343 is a Class II misdemeanor.



28-345 - Department of Health and Human Services; permanent file; rules and regulations.

28-345. Department of Health and Human Services; permanent file; rules and regulations.

The Department of Health and Human Services shall prepare and keep on permanent file compilations of the information submitted on the abortion reporting forms pursuant to such rules and regulations as established by the department, which compilations shall be a matter of public record. Under no circumstances shall the compilations of information include the name of any attending physician or identify in any respect facilities where abortions are performed. The department, in order to maintain and keep such compilations current, shall file with such reports any new or amended information.



28-346 - Aborted infant; experimentation; prohibited; exception; penalty.

28-346. Aborted infant; experimentation; prohibited; exception; penalty.

No person shall knowingly, intentionally, or willfully use any premature infant aborted alive for any type of scientific, research, laboratory, or other kind of experimentation except as necessary to protect or preserve the life or health of such premature infant aborted alive. Violation of this section is a Class IV felony.



28-347 - Repealed. Laws 1991, LB 425, § 13.

28-347. Repealed. Laws 1991, LB 425, § 13.



28-348 - Act, how cited.

28-348. Act, how cited.

Sections 28-348 to 28-387 shall be known and may be cited as the Adult Protective Services Act.



28-349 - Legislative intent.

28-349. Legislative intent.

The Legislature recognizes the need for the investigation and provision of services to certain persons who are substantially impaired and are unable to protect themselves from abuse, neglect, or exploitation. Often such persons cannot find others able or willing to render assistance. The Legislature intends through the Adult Protective Services Act to establish a program designed to fill this need and to assure the availability of the program to all eligible persons. It is also the intent of the Legislature to authorize the least restriction possible on the exercise of personal and civil rights consistent with the person's need for services.

A public policy exception to the employment-at-will doctrine applies to allow a cause of action for retaliatory discharge when an employee is fired for making a report of abuse as mandated by the Adult Protective Services Act. Wendeln v. Beatrice Manor, 271 Neb. 373, 712 N.W.2d 226 (2006).



28-350 - Definitions, where found.

28-350. Definitions, where found.

For purposes of the Adult Protective Services Act, unless the context otherwise requires, the definitions found in sections 28-351 to 28-371 shall be used.



28-351 - Abuse, defined.

28-351. Abuse, defined.

Abuse means any knowing or intentional act on the part of a caregiver or any other person which results in physical injury, unreasonable confinement, cruel punishment, sexual abuse, or sexual exploitation of a vulnerable adult.

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).



28-352 - Adult protective services, defined.

28-352. Adult protective services, defined.

Adult protective services means those services provided by the department for the prevention, correction, or discontinuance of abuse, neglect, or exploitation. Such services shall be those necessary and appropriate under the circumstances to protect an abused, neglected, or exploited vulnerable adult, ensure that the least restrictive alternative is provided, prevent further abuse, neglect, or exploitation, and promote self-care and independent living. Such services shall include, but not be limited to: (1) Receiving and investigating reports of alleged abuse, neglect, or exploitation; (2) developing social service plans; (3) arranging for the provision of services such as medical care, mental health care, legal services, fiscal management, housing, or home health care; (4) arranging for the provision of items such as food, clothing, or shelter; and (5) arranging or coordinating services for caregivers.



28-353 - Caregiver, defined.

28-353. Caregiver, defined.

Caregiver shall mean any person or entity which has assumed the responsibility for the care of a vulnerable adult voluntarily, by express or implied contract, or by order of a court of competent jurisdiction.



28-354 - Cruel punishment, defined.

28-354. Cruel punishment, defined.

Cruel punishment shall mean punishment which intentionally causes physical injury to a vulnerable adult.



28-355 - Transferred to section 28-361.01.

28-355. Transferred to section 28-361.01.



28-356 - Department, defined.

28-356. Department, defined.

Department shall mean the Department of Health and Human Services.



28-357 - Essential services, defined.

28-357. Essential services, defined.

Essential services shall mean those services necessary to safeguard the person or property of a vulnerable adult. Such services shall include, but not be limited to, sufficient and appropriate food and clothing, temperate and sanitary shelter, treatment for physical needs, and proper supervision.



28-358 - Exploitation, defined.

28-358. Exploitation, defined.

Exploitation means the taking of property of a vulnerable adult by any person by means of undue influence, breach of a fiduciary relationship, deception, or extortion or by any unlawful means.



28-359 - Law enforcement agency, defined.

28-359. Law enforcement agency, defined.

Law enforcement agency shall mean the police department or the town marshal in incorporated municipalities, the office of the sheriff in unincorporated areas, and the Nebraska State Patrol.



28-360 - Least restrictive alternative, defined.

28-360. Least restrictive alternative, defined.

Least restrictive alternative shall mean adult protective services provided in a manner no more restrictive of a vulnerable adult's liberty and no more intrusive than necessary to achieve and ensure essential services.



28-361 - Living independently, defined.

28-361. Living independently, defined.

Living independently shall include, but not be limited to, using the telephone, shopping, preparing food, housekeeping, and administering medications.



28-361.01 - Neglect, defined.

28-361.01. Neglect, defined.

Neglect means any knowing or intentional act or omission on the part of a caregiver to provide essential services or the failure of a vulnerable adult, due to physical or mental impairments, to perform self-care or obtain essential services to such an extent that there is actual physical injury to a vulnerable adult or imminent danger of the vulnerable adult suffering physical injury or death.



28-362 - Permit, defined.

28-362. Permit, defined.

Permit shall mean to allow a vulnerable adult over whom one has a proximate or direct degree of control to perform an act or acts or be in a situation which the controlling person could have prevented by the reasonable exercise of such control.



28-363 - Physical injury, defined.

28-363. Physical injury, defined.

Physical injury shall mean damage to bodily tissue caused by nontherapeutic conduct, including, but not limited to, fractures, bruises, lacerations, internal injuries, or dislocations, and shall include, but not be limited to, physical pain, illness, or impairment of physical function.



28-364 - Proper supervision, defined.

28-364. Proper supervision, defined.

Proper supervision shall mean care and control of a vulnerable adult which a reasonable and prudent person would exercise under similar facts and circumstances.



28-365 - Registry, defined.

28-365. Registry, defined.

Registry shall mean the Adult Protective Services Central Registry established by section 28-376.



28-366 - Self-care, defined.

28-366. Self-care, defined.

Self-care shall include, but not be limited to, personal hygiene, eating, and dressing.



28-367 - Sexual abuse, defined.

28-367. Sexual abuse, defined.

Sexual abuse shall include sexual assault as described in section 28-319 or 28-320 and incest as described in section 28-703.

Defendant's conviction of sexual abuse of a vulnerable adult reversed because evidence was insufficient to establish element of sexual contact. State v. Hulshizer, 245 Neb. 244, 512 N.W.2d 372 (1994).



28-367.01 - Sexual exploitation, defined.

28-367.01. Sexual exploitation, defined.

Sexual exploitation includes, but is not limited to, unlawful intrusion as described in section 28-311.08 and causing, allowing, permitting, inflicting, or encouraging a vulnerable adult to engage in voyeurism, in exhibitionism, in prostitution, or in the lewd, obscene, or pornographic photographing, filming, or depiction of the vulnerable adult.



28-368 - Substantial functional impairment, defined.

28-368. Substantial functional impairment, defined.

Substantial functional impairment shall mean a substantial incapability, because of physical limitations, of living independently or providing self-care as determined through observation, diagnosis, investigation, or evaluation.



28-369 - Substantial mental impairment, defined.

28-369. Substantial mental impairment, defined.

Substantial mental impairment shall mean a substantial disorder of thought, mood, perception, orientation, or memory that grossly impairs judgment, behavior, or ability to live independently or provide self-care as revealed by observation, diagnosis, investigation, or evaluation.



28-370 - Unreasonable confinement, defined.

28-370. Unreasonable confinement, defined.

Unreasonable confinement means confinement which intentionally causes physical injury to a vulnerable adult or false imprisonment as described in section 28-314 or 28-315.



28-371 - Vulnerable adult, defined.

28-371. Vulnerable adult, defined.

Vulnerable adult shall mean any person eighteen years of age or older who has a substantial mental or functional impairment or for whom a guardian has been appointed under the Nebraska Probate Code.



28-372 - Report of abuse, neglect, or exploitation; required; contents; notification; toll-free number established.

28-372. Report of abuse, neglect, or exploitation; required; contents; notification; toll-free number established.

(1) When any physician, psychologist, physician assistant, nurse, nursing assistant, other medical, developmental disability, or mental health professional, law enforcement personnel, caregiver or employee of a caregiver, operator or employee of a sheltered workshop, owner, operator, or employee of any facility licensed by the department, or human services professional or paraprofessional not including a member of the clergy has reasonable cause to believe that a vulnerable adult has been subjected to abuse, neglect, or exploitation or observes such adult being subjected to conditions or circumstances which reasonably would result in abuse, neglect, or exploitation, he or she shall report the incident or cause a report to be made to the appropriate law enforcement agency or to the department. Any other person may report abuse, neglect, or exploitation if such person has reasonable cause to believe that a vulnerable adult has been subjected to abuse, neglect, or exploitation or observes such adult being subjected to conditions or circumstances which reasonably would result in abuse, neglect, or exploitation.

(2) Such report may be made by telephone, with the caller giving his or her name and address, and, if requested by the department, shall be followed by a written report within forty-eight hours. To the extent available the report shall contain: (a) The name, address, and age of the vulnerable adult; (b) the address of the caregiver or caregivers of the vulnerable adult; (c) the nature and extent of the alleged abuse, neglect, or exploitation or the conditions and circumstances which would reasonably be expected to result in such abuse, neglect, or exploitation; (d) any evidence of previous abuse, neglect, or exploitation, including the nature and extent of the abuse, neglect, or exploitation; and (e) any other information which in the opinion of the person making the report may be helpful in establishing the cause of the alleged abuse, neglect, or exploitation and the identity of the perpetrator or perpetrators.

(3) Any law enforcement agency receiving a report of abuse, neglect, or exploitation shall notify the department no later than the next working day by telephone or mail.

(4) A report of abuse, neglect, or exploitation made to the department which was not previously made to or by a law enforcement agency shall be communicated to the appropriate law enforcement agency by the department no later than the next working day by telephone or mail.

(5) The department shall establish a statewide toll-free number to be used by any person any hour of the day or night and any day of the week to make reports of abuse, neglect, or exploitation.

In order for a retaliatory discharge action to lie against an employer for discharging an employee in retaliation for the mandatory filing of a report of patient abuse pursuant to this section, such report must be based upon reasonable cause. Wendeln v. Beatrice Manor, 271 Neb. 373, 712 N.W.2d 226 (2006).



28-373 - Report of abuse, neglect, or exploitation; law enforcement agency; duties.

28-373. Report of abuse, neglect, or exploitation; law enforcement agency; duties.

(1) Upon the receipt of a report concerning abuse, neglect, or exploitation pursuant to section 28-372, it shall be the duty of the law enforcement agency (a) to make an investigation if deemed warranted because of alleged violations of section 28-386, (b) to take immediate steps, if necessary, to protect the vulnerable adult, and (c) to institute legal proceedings if appropriate. The law enforcement agency shall notify the department if an investigation is undertaken. Such notification shall be made no later than the next working day following receipt of the report.

(2) The law enforcement agency shall make a written report or a case summary to the department of all investigated cases of abuse, neglect, or exploitation and action taken with respect to all such cases.



28-374 - Alleged abuse, neglect, or exploitation; department; duties.

28-374. Alleged abuse, neglect, or exploitation; department; duties.

(1) The department shall investigate each case of alleged abuse, neglect, or exploitation and shall provide such adult protective services as are necessary and appropriate under the circumstances.

(2) In each case of alleged abuse, neglect, or exploitation, the department may make a request for further assistance from the appropriate law enforcement agency or initiate such action as may be appropriate under the circumstances.

(3) The department shall make a written report or case summary to the appropriate law enforcement agency and to the registry of all reported cases of abuse, neglect, or exploitation and action taken.

(4) The department shall deliver a written report or case summary to the appropriate county attorney if the investigation indicates a reasonable cause to believe that a violation of section 28-386 has occurred.



28-374.01 - Alleged abuse, neglect, or exploitation; completion of investigation; decision regarding entry into registry; notice; contents; right to amend or expunge information.

28-374.01. Alleged abuse, neglect, or exploitation; completion of investigation; decision regarding entry into registry; notice; contents; right to amend or expunge information.

(1) Upon completion of the investigation pursuant to sections 28-373 and 28-374, the person who allegedly abused, neglected, or exploited a vulnerable adult shall be given written notice of the determination of the investigation and whether the person who allegedly abused, neglected, or exploited a vulnerable adult will be entered into the registry.

(2) If the person who allegedly abused, neglected, or exploited a vulnerable adult will be entered into the registry, the notice shall be sent by certified mail with return receipt requested or first-class mail to the last-known address of the person who allegedly abused, neglected, or exploited a vulnerable adult and shall include:

(a) The nature of the report;

(b) The classification of the report; and

(c) The right of the person who allegedly abused, neglected, or exploited a vulnerable adult to request the department to amend or expunge identifying information from the report or to remove the substantiated report from the registry in accordance with section 28-380.

(3) If the person who allegedly abused, neglected, or exploited a vulnerable adult will not be entered into the registry, the notice shall be sent by first-class mail and shall include:

(a) The nature of the report; and

(b) The classification of the report.



28-375 - Immunity from liability; when.

28-375. Immunity from liability; when.

Any person participating in an investigation or the making of a report pursuant to the Adult Protective Services Act or participating in a judicial proceeding resulting therefrom shall be immune from any liability except (1) as otherwise provided in the Adult Protective Services Act, (2) for malfeasance in office or willful or wanton neglect of duty, or (3) for false statements of fact made with malicious intent.



28-376 - Adult Protective Services Central Registry; established; access; name-change order; treatment.

28-376. Adult Protective Services Central Registry; established; access; name-change order; treatment.

(1) The department shall establish and maintain an Adult Protective Services Central Registry which shall contain any substantiated report regarding a person who has allegedly abused, neglected, or exploited a vulnerable adult.

(2) Upon request, a vulnerable adult who is the subject of a report or, if the vulnerable adult is legally incapacitated, the guardian or guardian ad litem of the vulnerable adult and the person who has allegedly abused, neglected, or exploited the vulnerable adult shall be entitled to receive a copy of all information contained in the registry pertaining to such report. The department shall not release data that would be harmful or detrimental to the vulnerable adult or that would identify or locate a person who, in good faith, made a report or cooperated in a subsequent investigation unless ordered to do so by a court of competent jurisdiction.

(3) The department shall establish classifications for all cases in the registry.

(4) The department shall determine whether a name-change order received from the clerk of a district court pursuant to section 25-21,271 is for a person on the Adult Protective Services Central Registry and, if so, shall include the changed name with the former name in the registry and file or cross-reference the information under both names.



28-377 - Records relating to abuse; access.

28-377. Records relating to abuse; access.

Except as otherwise provided in sections 28-376 to 28-380, no person, official, or agency shall have access to the records relating to abuse unless in furtherance of purposes directly connected with the administration of the Adult Protective Services Act and section 28-726. Persons, officials, and agencies having access to such records shall include, but not be limited to:

(1) A law enforcement agency investigating a report of known or suspected abuse;

(2) A county attorney in preparation of an abuse petition;

(3) A physician who has before him or her a person whom he or she reasonably suspects may be abused;

(4) An agency having the legal responsibility or authorization to care for, treat, or supervise an abused vulnerable adult;

(5) Defense counsel in preparation of the defense of a person charged with abuse;

(6) Any person engaged in bona fide research or auditing, except that no information identifying the subjects of the report shall be made available to the researcher or auditor. The researcher shall be charged for any costs of such research incurred by the department at a rate established by rules and regulations adopted and promulgated by the department;

(7) The designated protection and advocacy system authorized pursuant to the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. 6000, as the act existed on September 1, 2001, and the Protection and Advocacy for Mentally Ill Individuals Act, 42 U.S.C. 10801, as the act existed on September 1, 2001, acting upon a complaint received from or on behalf of a person with developmental disabilities or mental illness; and

(8) For purposes of licensing providers of child care programs, the department.



28-378 - Records relating to abuse; release of information; when.

28-378. Records relating to abuse; release of information; when.

The department or appropriate law enforcement agency shall provide requested information to any person legally authorized by sections 28-376 to 28-380 to have access to records relating to abuse when ordered by a court of competent jurisdiction or upon compliance by such person with identification requirements established by rules and regulations of the department or law enforcement agency. Such information shall not include the name and address of the person making the report, except that the county attorney's office may request and receive the name and address of the person making the report with such person's written consent. The name and other identifying data of any person requesting or receiving information from the registry and the dates and the circumstances under which requests are made or information is released shall be entered in the registry.



28-379 - Report of abuse; summary by department; when provided.

28-379. Report of abuse; summary by department; when provided.

Upon request, a physician or the person in charge of an institution, facility, or agency making a legally mandated report shall receive a summary of the findings of and actions taken by the department in response to such report. The amount of detail such summary contains and the purposes for which it may be used shall depend on the source of the report and shall be established by rules and regulations adopted and promulgated by the department.



28-380 - Amendment or expungement of records; inaccurate or inconsistent with act; procedure.

28-380. Amendment or expungement of records; inaccurate or inconsistent with act; procedure.

At any time subsequent to the completion of the department's investigation, if a vulnerable adult, the guardian of a vulnerable adult, or a person who allegedly abused a vulnerable adult and who is mentioned in a report believes the information in the report is inaccurate or being maintained in a manner inconsistent with the Adult Protective Services Act, such person may request the department to amend or expunge identifying information from the report or remove the record of such report from the registry. If the department refuses to do so or does not act within thirty days, the vulnerable adult or person who allegedly abused a vulnerable adult shall have the right to a hearing to determine whether the record of the report should be amended, expunged, or removed on the grounds that it is inaccurate or that it is being maintained in a manner inconsistent with such act. Such hearing shall be held within a reasonable time after a request is made and at a reasonable place and hour. At the hearing the burden of proving the accuracy and consistency of the record shall be on the department. The hearing shall be conducted by the chief executive officer of the department or his or her designated representative, who is hereby authorized and empowered to order the amendment, expunction, or removal of the record to make such record accurate or consistent with the requirements of the Adult Protective Services Act. The decision shall be made in writing within thirty days of the close of the hearing and shall state the reasons upon which it is based. Decisions of the department may be appealed, and the appeal shall be in accordance with the Administrative Procedure Act.



28-381 - Amendment or expungement of records; good cause; notice.

28-381. Amendment or expungement of records; good cause; notice.

At any time, the department may amend, expunge, or remove from the registry any record upon good cause. Upon request, written notice of any amendment, expunction, or removal of any record made pursuant to the Adult Protective Services Act shall be served upon the vulnerable adult who is the subject of the report or the person who allegedly abused the vulnerable adult. The department shall advise any other individuals or agencies who received a copy of the record pursuant to the Adult Protective Services Act to amend, expunge, or destroy such record. All information identifying the subjects of unsubstantiated reports shall be expunged from the registry.



28-382 - Law concerning confidentiality; applicability.

28-382. Law concerning confidentiality; applicability.

(1) No rule of evidence or other provision of law concerning confidential communications shall apply to prevent reports made pursuant to the Adult Protective Services Act unless otherwise specifically mentioned in the act.

(2) Evidence shall not be excluded from any judicial proceeding resulting from a report made pursuant to the Adult Protective Services Act on the ground that it is a confidential communication protected by the privilege granted to husband and wife, patient and physician, or client and professional counselor.



28-383 - Treatment by spiritual means alone; not considered abuse.

28-383. Treatment by spiritual means alone; not considered abuse.

No person shall be considered to be abused for the sole reason that such person relies upon spiritual means alone for treatment in accordance with the tenets and practices of a recognized church or religious denomination in lieu of medical treatment.



28-384 - Failure to make report; penalty.

28-384. Failure to make report; penalty.

Any person who willfully fails to make any report required by the Adult Protective Services Act shall be guilty of a Class III misdemeanor.



28-385 - Release of confidential information; penalty.

28-385. Release of confidential information; penalty.

Any person who knowingly releases information required to be kept confidential by the Adult Protective Services Act, except as provided in the act, shall be guilty of a Class III misdemeanor.



28-386 - Knowing and intentional abuse, neglect, or exploitation of a vulnerable adult; penalty.

28-386. Knowing and intentional abuse, neglect, or exploitation of a vulnerable adult; penalty.

(1) A person commits knowing and intentional abuse, neglect, or exploitation of a vulnerable adult if he or she through a knowing and intentional act causes or permits a vulnerable adult to be:

(a) Physically injured;

(b) Unreasonably confined;

(c) Sexually abused;

(d) Exploited;

(e) Cruelly punished;

(f) Neglected; or

(g) Sexually exploited.

(2) Knowing and intentional abuse, neglect, or exploitation of a vulnerable adult is a Class IIIA felony.

The initial step when determining whether this section has been violated is to determine whether the victim was a vulnerable adult. State v. Stubbs, 252 Neb. 420, 562 N.W.2d 547 (1997).

The initial step when determining if this section has been violated is to determine whether the victim was a vulnerable adult. The State has the burden of proving all essential elements of the crime charged. State v. Janssen, 7 Neb. App. 384, 584 N.W.2d 27 (1998).

In order to convict someone of the crime of exploitation of a vulnerable adult, there must be a nexus between a vulnerable adult's impairment and the exploitation. State v. Stubbs, 5 Neb. App. 38, 555 N.W.2d 55 (1996).



28-387 - Short-term protective services; temporary placement; authorized; when; procedure.

28-387. Short-term protective services; temporary placement; authorized; when; procedure.

(1) A county court may issue an ex parte order authorizing the provision of short-term involuntary adult protective services or temporary placement for a vulnerable adult for up to forty-eight hours, excluding nonjudicial days, pending the hearing for a need for continuing services, after finding on the record that:

(a) The person is a vulnerable adult;

(b) An emergency exists; and

(c) There are compelling reasons for ordering protective services or temporary placement.

(2) An ex parte order shall be issued only if other protective custody services are unavailable or other services provide insufficient protection.

(3) The department shall contact the appropriate county attorney to file an application for short-term involuntary adult protective services or temporary placement if an investigation indicates probable cause to believe that an emergency exists for a vulnerable adult. The department shall not be given legal custody nor be made guardian of such vulnerable adult. A vulnerable adult shall be responsible for the costs of services provided either through his or her own income or other programs for which he or she may be eligible.

(4) A law enforcement officer accompanied by a representative of the department may enter the premises where the vulnerable adult is located after obtaining the court order and announcing his or her authority and purpose. Forcible entry may be made only after the court order has been obtained unless there is probable cause to believe that the delay of such entry would cause the vulnerable adult to be in imminent danger of life-threatening physical injury or neglect.

(5) When, from the personal observations of a representative of the department and a law enforcement officer, it appears probable that the vulnerable adult is likely to be in imminent danger of life-threatening physical injury or neglect if he or she is not immediately removed from the premises, the law enforcement agency shall, when authorized by the court order, take into custody and transport the vulnerable adult to an appropriate medical or protective placement facility.

(6) When action is taken under this section, a hearing shall be held within forty-eight hours of the signing of the court order, excluding nonjudicial days, to establish probable cause for short-term involuntary adult protective services or for protective placement. Unless the vulnerable adult has counsel of his or her own choice or has indicated a desire for an attorney of his or her own choice, the court shall appoint an attorney to represent him or her in the proceeding, who shall have the powers and duties of a guardian ad litem.

(7) Notice of the hearing shall be served personally on the vulnerable adult. Waiver of notice by the vulnerable adult shall not be effective unless he or she attends the hearing or such notice is waived by the guardian ad litem. Notice of the hearing shall be given to the following parties whose whereabouts can be readily ascertained: (a) The spouse of the vulnerable adult; (b) children of the vulnerable adult; and (c) any other party specified by the court.

(8) A judgment authorizing continuance of short-term involuntary adult protective services shall prescribe those specific adult protective services which are to be provided, the duration of the services which shall not exceed sixty days, and the person or persons who are authorized or ordered to provide them.



28-388 - Act, how cited.

28-388. Act, how cited.

Sections 28-388 to 28-394 shall be known and may be cited as the Homicide of the Unborn Child Act.



28-389 - Terms, defined.

28-389. Terms, defined.

For purposes of the Homicide of the Unborn Child Act, unless the context otherwise requires:

(1) Premeditation means a design formed to do something before it is done; and

(2) Unborn child means an individual member of the species Homo sapiens, at any stage of development in utero, who was alive at the time of the homicidal act and died as a result thereof whether before, during, or after birth.



28-390 - Applicability of sections.

28-390. Applicability of sections.

Sections 28-391 to 28-394 do not apply to an act or conduct causing or contributing to the death of an unborn child when the act or conduct is:

(1) Committed or engaged in by the mother of the unborn child;

(2) Any medical procedure performed with the consent of the mother; or

(3) Dispensing a drug or device in accordance with law or administering a drug or device prescribed in accordance with law.



28-391 - Murder of an unborn child in the first degree; penalty.

28-391. Murder of an unborn child in the first degree; penalty.

(1) A person commits murder of an unborn child in the first degree if he or she in committing an act or engaging in conduct that causes the death of an unborn child, intends, with deliberate and premeditated malice, to kill the unborn child or the mother of the unborn child with knowledge of the pregnancy.

(2) Murder of an unborn child in the first degree is a Class IA felony.



28-392 - Murder of an unborn child in the second degree; penalty.

28-392. Murder of an unborn child in the second degree; penalty.

(1) A person commits murder of an unborn child in the second degree if he or she, in committing an act or engaging in conduct that causes the death of an unborn child, intends, but without premeditation, to kill the unborn child or another.

(2) Murder of an unborn child in the second degree is a Class IB felony.



28-393 - Manslaughter of an unborn child; penalty.

28-393. Manslaughter of an unborn child; penalty.

(1) A person commits manslaughter of an unborn child if he or she (a) kills an unborn child without malice upon a sudden quarrel with any person or (b) causes the death of an unborn child unintentionally while in the perpetration of or attempt to perpetrate any criminal assault, any sexual assault, arson, robbery, kidnapping, intentional child abuse, hijacking of any public or private means of transportation, or burglary.

(2) Manslaughter of an unborn child is a Class III felony.



28-394 - Motor vehicle homicide of an unborn child; penalty.

28-394. Motor vehicle homicide of an unborn child; penalty.

(1) A person who causes the death of an unborn child unintentionally while engaged in the operation of a motor vehicle in violation of the law of the State of Nebraska or in violation of any city or village ordinance commits motor vehicle homicide of an unborn child.

(2) Except as provided in subsection (3) of this section, motor vehicle homicide of an unborn child is a Class I misdemeanor.

(3)(a) If the proximate cause of the death of an unborn child is the operation of a motor vehicle in violation of section 60-6,213 or 60-6,214, motor vehicle homicide of an unborn child is a Class IV felony.

(b) Except as provided in subdivision (3)(c) of this section, if the proximate cause of the death of an unborn child is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06, motor vehicle homicide of an unborn child is a Class IV felony and the court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of at least sixty days and not more than fifteen years after the date ordered by the court and shall order that the operator's license of such person be revoked for the same period. The revocation shall not run concurrently with any jail term imposed.

(c) If the proximate cause of the death of an unborn child is the operation of a motor vehicle in violation of section 60-6,196 or 60-6,197.06 and the defendant has a prior conviction for a violation of section 60-6,196 or a city or village ordinance enacted in conformance with section 60-6,196, motor vehicle homicide of an unborn child is a Class III felony and the court shall, as part of the judgment of conviction, order the person not to drive any motor vehicle for any purpose for a period of at least sixty days and not more than fifteen years after the date ordered by the court and shall order that the operator's license of such person be revoked for the same period. The revocation shall not run concurrently with any jail term imposed.

(4) The crime punishable under this section shall be treated as a separate and distinct offense from any other offense arising out of acts alleged to have been committed while the person was in violation of this section.



28-395 - Act, how cited.

28-395. Act, how cited.

Sections 28-395 to 28-3,101 shall be known and may be cited as the Assault of an Unborn Child Act.



28-396 - Unborn child, defined.

28-396. Unborn child, defined.

For purposes of the Assault of an Unborn Child Act, unborn child means an individual member of the species Homo sapiens at any stage of development in utero.



28-397 - Assault of an unborn child in the first degree; penalty.

28-397. Assault of an unborn child in the first degree; penalty.

(1) A person commits the offense of assault of an unborn child in the first degree if he or she, during the commission of any criminal assault on a pregnant woman, intentionally or knowingly causes serious bodily injury to her unborn child.

(2) Assault of an unborn child in the first degree is a Class III felony.



28-398 - Assault of an unborn child in the second degree; penalty.

28-398. Assault of an unborn child in the second degree; penalty.

(1) A person commits the offense of assault of an unborn child in the second degree if he or she, during the commission of any criminal assault on a pregnant woman, recklessly causes serious bodily injury to her unborn child with a dangerous instrument.

(2) Assault of an unborn child in the second degree is a Class IIIA felony.



28-399 - Assault of an unborn child in the third degree; penalty.

28-399. Assault of an unborn child in the third degree; penalty.

(1) A person commits the offense of assault of an unborn child in the third degree if he or she, during the commission of any criminal assault on a pregnant woman, recklessly causes serious bodily injury to her unborn child.

(2) Assault of an unborn child in the third degree is a Class I misdemeanor.



28-3,100 - Applicability of act.

28-3,100. Applicability of act.

The Assault of an Unborn Child Act does not apply to:

(1) Any act or conduct that is committed or engaged in by the mother of the unborn child;

(2) Any medical procedure performed with the consent of the mother; or

(3) Dispensing a drug or device in accordance with law or administering a drug or device prescribed in accordance with law.



28-3,101 - Prosecution of separate acts.

28-3,101. Prosecution of separate acts.

Assault on a pregnant woman and assault on her unborn child shall be considered as separate acts or conduct for purposes of prosecution.



28-3,102 - Act, how cited.

28-3,102. Act, how cited.

Sections 28-3,102 to 28-3,111 shall be known and may be cited as the Pain-Capable Unborn Child Protection Act.



28-3,103 - Terms, defined.

28-3,103. Terms, defined.

For purposes of the Pain-Capable Unborn Child Protection Act:

(1) Abortion means the use or prescription of any instrument, medicine, drug, or other substance or device to terminate the pregnancy of a woman known to be pregnant with an intention other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead unborn child who died as the result of natural causes in utero, accidental trauma, or a criminal assault on the pregnant woman or her unborn child, and which causes the premature termination of the pregnancy;

(2) Attempt to perform or induce an abortion means an act, or an omission of a statutorily required act, that, under the circumstances as the actor believes them to be, constitutes a substantial step in a course of conduct planned to culminate in the performance or induction of an abortion in this state in violation of the Pain-Capable Unborn Child Protection Act;

(3) Fertilization means the fusion of a human spermatozoon with a human ovum;

(4) Medical emergency means a condition which, in reasonable medical judgment, so complicates the medical condition of the pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create a serious risk of substantial and irreversible physical impairment of a major bodily function. No condition shall be deemed a medical emergency if based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function;

(5) Postfertilization age means the age of the unborn child as calculated from the fertilization of the human ovum;

(6) Reasonable medical judgment means a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved;

(7) Physician means any person licensed to practice medicine and surgery or osteopathic medicine under the Uniform Credentialing Act;

(8) Probable postfertilization age of the unborn child means what, in reasonable medical judgment, will with reasonable probability be the postfertilization age of the unborn child at the time the abortion is planned to be performed;

(9) Unborn child or fetus each mean an individual organism of the species homo sapiens from fertilization until live birth; and

(10) Woman means a female human being whether or not she has reached the age of majority.



28-3,104 - Legislative findings.

28-3,104. Legislative findings.

The Legislature makes the following findings:

(1) At least by twenty weeks after fertilization there is substantial evidence that an unborn child has the physical structures necessary to experience pain;

(2) There is substantial evidence that, by twenty weeks after fertilization, unborn children seek to evade certain stimuli in a manner which in an infant or an adult would be interpreted as a response to pain;

(3) Anesthesia is routinely administered to unborn children who have developed twenty weeks or more past fertilization who undergo prenatal surgery;

(4) Even before twenty weeks after fertilization, unborn children have been observed to exhibit hormonal stress responses to painful stimuli. Such responses were reduced when pain medication was administered directly to such unborn children; and

(5) It is the purpose of the State of Nebraska to assert a compelling state interest in protecting the lives of unborn children from the stage at which substantial medical evidence indicates that they are capable of feeling pain.



28-3,105 - Determination of probable postfertilization age of unborn child; physician; duties.

28-3,105. Determination of probable postfertilization age of unborn child; physician; duties.

(1) Except in the case of a medical emergency which prevents compliance with this section, no abortion shall be performed or induced or be attempted to be performed or induced unless the physician performing or inducing it has first made a determination of the probable postfertilization age of the unborn child or relied upon such a determination made by another physician. In making such a determination, a physician shall make such inquiries of the woman and perform or cause to be performed such medical examinations and tests as a reasonably prudent physician, knowledgeable about the case and the medical conditions involved, would consider necessary to perform in making an accurate diagnosis with respect to postfertilization age.

(2) Failure by any physician to conform to any requirement of this section constitutes unprofessional conduct pursuant to section 38-2021.



28-3,106 - Abortion; performance; restrictions.

28-3,106. Abortion; performance; restrictions.

No person shall perform or induce or attempt to perform or induce an abortion upon a woman when it has been determined, by the physician performing or inducing the abortion or by another physician upon whose determination that physician relies, that the probable postfertilization age of the woman's unborn child is twenty or more weeks unless, in reasonable medical judgment (1) she has a condition which so complicates her medical condition as to necessitate the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function or (2) it is necessary to preserve the life of an unborn child. No such condition shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function. In such a case, the physician shall terminate the pregnancy in the manner which, in reasonable medical judgment, provides the best opportunity for the unborn child to survive, unless, in reasonable medical judgment, termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function of the woman than would another available method. No such greater risk shall be deemed to exist if it is based on a claim or diagnosis that the woman will engage in conduct which would result in her death or in substantial and irreversible physical impairment of a major bodily function.



28-3,107 - Report to Department of Health and Human Services; contents; department; issue public report; failure to file report; late fee; prohibited acts; penalty.

28-3,107. Report to Department of Health and Human Services; contents; department; issue public report; failure to file report; late fee; prohibited acts; penalty.

(1) Any physician who performs or induces or attempts to perform or induce an abortion shall report to the Department of Health and Human Services, on a schedule and in accordance with forms and rules and regulations adopted and promulgated by the department:

(a) If a determination of probable postfertilization age was made, the probable postfertilization age determined and the method and basis of the determination;

(b) If a determination of probable postfertilization age was not made, the basis of the determination that a medical emergency existed;

(c) If the probable postfertilization age was determined to be twenty or more weeks, the basis of the determination that the pregnant woman had a condition which so complicated her medical condition as to necessitate the abortion of her pregnancy to avert her death or to avert serious risk of substantial and irreversible physical impairment of a major bodily function, or the basis of the determination that it was necessary to preserve the life of an unborn child; and

(d) The method used for the abortion and, in the case of an abortion performed when the probable postfertilization age was determined to be twenty or more weeks, whether the method of abortion used was one that, in reasonable medical judgment, provided the best opportunity for the unborn child to survive or, if such a method was not used, the basis of the determination that termination of the pregnancy in that manner would pose a greater risk either of the death of the pregnant woman or of the substantial and irreversible physical impairment of a major bodily function of the woman than would other available methods.

(2) By June 30 of each year, the department shall issue a public report providing statistics for the previous calendar year compiled from all of the reports covering that year submitted in accordance with this section for each of the items listed in subsection (1) of this section. Each such report shall also provide the statistics for all previous calendar years during which this section was in effect, adjusted to reflect any additional information from late or corrected reports. The department shall take care to ensure that none of the information included in the public reports could reasonably lead to the identification of any pregnant woman upon whom an abortion was performed.

(3) Any physician who fails to submit a report by the end of thirty days following the due date shall be subject to a late fee of five hundred dollars for each additional thirty-day period or portion of a thirty-day period the report is overdue. Any physician required to report in accordance with the Pain-Capable Unborn Child Protection Act who has not submitted a report, or has submitted only an incomplete report, more than one year following the due date, may, in an action brought in the manner in which actions are brought to enforce the Uniform Credentialing Act pursuant to section 38-1,139, be directed by a court of competent jurisdiction to submit a complete report within a time period stated by court order or be subject to civil contempt. Failure by any physician to conform to any requirement of this section, other than late filing of a report, constitutes unprofessional conduct pursuant to section 38-2021. Failure by any physician to submit a complete report in accordance with a court order constitutes unprofessional conduct pursuant to section 38-2021. Intentional or reckless falsification of any report required under this section is a Class V misdemeanor.

(4) Within ninety days after October 15, 2010, the department shall adopt and promulgate rules and regulations to assist in compliance with this section.



28-3,108 - Prohibited abortion; penalty.

28-3,108. Prohibited abortion; penalty.

Any person who intentionally or recklessly performs or attempts to perform an abortion in violation of section 28-3,106 is guilty of a Class IV felony. No penalty shall be assessed against the woman upon whom the abortion is performed or attempted to be performed.



28-3,109 - Action for damages; action for injunctive relief; attorney's fees.

28-3,109. Action for damages; action for injunctive relief; attorney's fees.

(1) Any woman upon whom an abortion has been performed in violation of the Pain-Capable Unborn Child Protection Act or the father of the unborn child who was the subject of such an abortion may maintain an action against the person who performed the abortion in an intentional or a reckless violation of the Pain-Capable Unborn Child Protection Act for actual damages. Any woman upon whom an abortion has been attempted in violation of the Pain-Capable Unborn Child Protection Act may maintain an action against the person who attempted to perform the abortion in an intentional or a reckless violation of the Pain-Capable Unborn Child Protection Act for actual damages.

(2) A cause of action for injunctive relief against any person who has intentionally violated the Pain-Capable Unborn Child Protection Act may be maintained by the woman upon whom an abortion was performed or attempted to be performed in violation of the Pain-Capable Unborn Child Protection Act, by any person who is the spouse, parent, sibling, or guardian of, or a current or former licensed health care provider of, the woman upon whom an abortion has been performed or attempted to be performed in violation of the Pain-Capable Unborn Child Protection Act, by a county attorney with appropriate jurisdiction, or by the Attorney General. The injunction shall prevent the abortion provider from performing further abortions in violation of the Pain-Capable Unborn Child Protection Act in this state.

(3) If judgment is rendered in favor of the plaintiff in an action described in this section, the court shall also render judgment for reasonable attorney's fees in favor of the plaintiff against the defendant.

(4) If judgment is rendered in favor of the defendant and the court finds that the plaintiff's suit was frivolous and brought in bad faith, the court shall also render judgment for reasonable attorney's fees in favor of the defendant against the plaintiff.

(5) No damages or attorney's fees may be assessed against the woman upon whom an abortion was performed or attempted to be performed except as provided in subsection (4) of this section.



28-3,110 - Anonymity; court orders authorized.

28-3,110. Anonymity; court orders authorized.

In every civil or criminal proceeding or action brought under the Pain-Capable Unborn Child Protection Act, the court shall rule whether the anonymity of any woman upon whom an abortion has been performed or attempted shall be preserved from public disclosure if she does not give her consent to such disclosure. The court, upon motion or sua sponte, shall make such a ruling and, upon determining that her anonymity should be preserved, shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each such order shall be accompanied by specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable less restrictive alternative exists. In the absence of written consent of the woman upon whom an abortion has been performed or attempted, anyone, other than a public official, who brings an action under section 28-3,109 shall do so under a pseudonym. This section shall not be construed to conceal the identity of the plaintiff or of witnesses from the defendant or from attorneys for the defendant.



28-3,111 - Severability.

28-3,111. Severability.

If any one or more provisions, sections, subsections, sentences, clauses, phrases, or words of the Pain-Capable Unborn Child Protection Act or the application thereof to any person or circumstance is found to be unconstitutional, the same is hereby declared to be severable and the balance of the Pain-Capable Unborn Child Protection Act shall remain effective notwithstanding such unconstitutionality. The Legislature hereby declares that it would have passed the Pain-Capable Unborn Child Protection Act, and each provision, section, subsection, sentence, clause, phrase, or word thereof, irrespective of the fact that any one or more provisions, sections, subsections, sentences, clauses, phrases, or words of the Pain-Capable Unborn Child Protection Act, or the application of the Pain-Capable Unborn Child Protection Act, would be declared unconstitutional.



28-401 - Terms, defined.

28-401. Terms, defined.

As used in the Uniform Controlled Substances Act, unless the context otherwise requires:

(1) Administer shall mean to directly apply a controlled substance by injection, inhalation, ingestion, or any other means to the body of a patient or research subject;

(2) Agent shall mean an authorized person who acts on behalf of or at the direction of another person but shall not include a common or contract carrier, public warehouse keeper, or employee of a carrier or warehouse keeper;

(3) Administration shall mean the Drug Enforcement Administration, United States Department of Justice;

(4) Controlled substance shall mean a drug, biological, substance, or immediate precursor in Schedules I to V of section 28-405. Controlled substance shall not include distilled spirits, wine, malt beverages, tobacco, or any nonnarcotic substance if such substance may, under the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., as such act existed on January 1, 2009, and the law of this state, be lawfully sold over the counter without a prescription;

(5) Counterfeit substance shall mean a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, distributed, or dispensed such substance and which thereby falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser;

(6) Department shall mean the Department of Health and Human Services;

(7) Division of Drug Control shall mean the personnel of the Nebraska State Patrol who are assigned to enforce the Uniform Controlled Substances Act;

(8) Dispense shall mean to deliver a controlled substance to an ultimate user or a research subject pursuant to a medical order issued by a practitioner authorized to prescribe, including the packaging, labeling, or compounding necessary to prepare the controlled substance for such delivery;

(9) Distribute shall mean to deliver other than by administering or dispensing a controlled substance;

(10) Prescribe shall mean to issue a medical order;

(11) Drug shall mean (a) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them, (b) substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or animals, and (c) substances intended for use as a component of any article specified in subdivision (a) or (b) of this subdivision, but shall not include devices or their components, parts, or accessories;

(12) Deliver or delivery shall mean the actual, constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship;

(13) Marijuana shall mean all parts of the plant of the genus cannabis, whether growing or not, the seeds thereof, and every compound, manufacture, salt, derivative, mixture, or preparation of such plant or its seeds, but shall not include the mature stalks of such plant, hashish, tetrahydrocannabinols extracted or isolated from the plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks, or the sterilized seed of such plant which is incapable of germination. When the weight of marijuana is referred to in the Uniform Controlled Substances Act, it shall mean its weight at or about the time it is seized or otherwise comes into the possession of law enforcement authorities, whether cured or uncured at that time;

(14) Manufacture shall mean the production, preparation, propagation, conversion, or processing of a controlled substance, either directly or indirectly, by extraction from substances of natural origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and shall include any packaging or repackaging of the substance or labeling or relabeling of its container. Manufacture shall not include the preparation or compounding of a controlled substance by an individual for his or her own use, except for the preparation or compounding of components or ingredients used for or intended to be used for the manufacture of methamphetamine, or the preparation, compounding, conversion, packaging, or labeling of a controlled substance: (a) By a practitioner as an incident to his or her prescribing, administering, or dispensing of a controlled substance in the course of his or her professional practice; or (b) by a practitioner, or by his or her authorized agent under his or her supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale;

(15) Narcotic drug shall mean any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis: (a) Opium, opium poppy and poppy straw, coca leaves, and opiates; (b) a compound, manufacture, salt, derivative, or preparation of opium, coca leaves, or opiates; or (c) a substance and any compound, manufacture, salt, derivative, or preparation thereof which is chemically equivalent to or identical with any of the substances referred to in subdivisions (a) and (b) of this subdivision, except that the words narcotic drug as used in the Uniform Controlled Substances Act shall not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine, or isoquinoline alkaloids of opium;

(16) Opiate shall mean any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability. Opiate shall not include the dextrorotatory isomer of 3-methoxy-n methylmorphinan and its salts. Opiate shall include its racemic and levorotatory forms;

(17) Opium poppy shall mean the plant of the species Papaver somniferum L., except the seeds thereof;

(18) Poppy straw shall mean all parts, except the seeds, of the opium poppy after mowing;

(19) Person shall mean any corporation, association, partnership, limited liability company, or one or more individuals;

(20) Practitioner shall mean a physician, a physician assistant, a dentist, a veterinarian, a pharmacist, a podiatrist, an optometrist, a certified nurse midwife, a certified registered nurse anesthetist, a nurse practitioner, a scientific investigator, a pharmacy, a hospital, or any other person licensed, registered, or otherwise permitted to distribute, dispense, prescribe, conduct research with respect to, or administer a controlled substance in the course of practice or research in this state, including an emergency medical service as defined in section 38-1207;

(21) Production shall include the manufacture, planting, cultivation, or harvesting of a controlled substance;

(22) Immediate precursor shall mean a substance which is the principal compound commonly used or produced primarily for use and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit such manufacture;

(23) State shall mean the State of Nebraska;

(24) Ultimate user shall mean a person who lawfully possesses a controlled substance for his or her own use, for the use of a member of his or her household, or for administration to an animal owned by him or her or by a member of his or her household;

(25) Hospital shall have the same meaning as in section 71-419;

(26) Cooperating individual shall mean any person, other than a commissioned law enforcement officer, who acts on behalf of, at the request of, or as agent for a law enforcement agency for the purpose of gathering or obtaining evidence of offenses punishable under the Uniform Controlled Substances Act;

(27) Hashish or concentrated cannabis shall mean: (a) The separated resin, whether crude or purified, obtained from a plant of the genus cannabis; or (b) any material, preparation, mixture, compound, or other substance which contains ten percent or more by weight of tetrahydrocannabinols;

(28) Exceptionally hazardous drug shall mean (a) a narcotic drug, (b) thiophene analog of phencyclidine, (c) phencyclidine, (d) amobarbital, (e) secobarbital, (f) pentobarbital, (g) amphetamine, or (h) methamphetamine;

(29) Imitation controlled substance shall mean a substance which is not a controlled substance but which, by way of express or implied representations and consideration of other relevant factors including those specified in section 28-445, would lead a reasonable person to believe the substance is a controlled substance. A placebo or registered investigational drug manufactured, distributed, possessed, or delivered in the ordinary course of practice or research by a health care professional shall not be deemed to be an imitation controlled substance;

(30)(a) Controlled substance analogue shall mean a substance (i) the chemical structure of which is substantially similar to the chemical structure of a Schedule I or Schedule II controlled substance as provided in section 28-405 or (ii) which has a stimulant, depressant, analgesic, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, analgesic, or hallucinogenic effect on the central nervous system of a Schedule I or Schedule II controlled substance as provided in section 28-405. A controlled substance analogue shall, to the extent intended for human consumption, be treated as a controlled substance under Schedule I of section 28-405 for purposes of the Uniform Controlled Substances Act; and

(b) Controlled substance analogue shall not include (i) a controlled substance, (ii) any substance generally recognized as safe and effective within the meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 et seq., as such act existed on January 1, 2009, (iii) any substance for which there is an approved new drug application, or (iv) with respect to a particular person, any substance if an exemption is in effect for investigational use for that person, under section 505 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 355, as such section existed on January 1, 2009, to the extent conduct with respect to such substance is pursuant to such exemption;

(31) Anabolic steroid shall mean any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, and corticosteroids), that promotes muscle growth and includes any controlled substance in Schedule III(d) of section 28-405. Anabolic steroid shall not include any anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and has been approved by the Secretary of Health and Human Services for such administration, but if any person prescribes, dispenses, or distributes such a steroid for human use, such person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subdivision;

(32) Chart order shall mean an order for a controlled substance issued by a practitioner for a patient who is in the hospital where the chart is stored or for a patient receiving detoxification treatment or maintenance treatment pursuant to section 28-412. Chart order shall not include a prescription;

(33) Medical order shall mean a prescription, a chart order, or an order for pharmaceutical care issued by a practitioner;

(34) Prescription shall mean an order for a controlled substance issued by a practitioner. Prescription shall not include a chart order;

(35) Registrant shall mean any person who has a controlled substances registration issued by the state or the administration;

(36) Reverse distributor shall mean a person whose primary function is to act as an agent for a pharmacy, wholesaler, manufacturer, or other entity by receiving, inventorying, and managing the disposition of outdated, expired, or otherwise nonsaleable controlled substances;

(37) Signature shall mean the name, word, or mark of a person written in his or her own hand with the intent to authenticate a writing or other form of communication or a digital signature which complies with section 86-611 or an electronic signature;

(38) Facsimile shall mean a copy generated by a system that encodes a document or photograph into electrical signals, transmits those signals over telecommunications lines, and reconstructs the signals to create an exact duplicate of the original document at the receiving end;

(39) Electronic signature shall have the definition found in section 86-621;

(40) Electronic transmission shall mean transmission of information in electronic form. Electronic transmission may include computer-to-computer transmission or computer-to-facsimile transmission; and

(41) Long-term care facility shall mean an intermediate care facility, an intermediate care facility for persons with developmental disabilities, a long-term care hospital, a mental health center, a nursing facility, or a skilled nursing facility, as such terms are defined in the Health Care Facility Licensure Act.

The "personal use exception" in subsection (14) of this section applies to only "preparation" and "compounding" of a controlled substance, but does not apply to the "production" of a controlled substance. State v. Bossow, 274 Neb. 836, 744 N.W.2d 43 (2008).

Under subsection (22) of this section, the term manufacture includes cultivating marijuana. State v. Havlat, 222 Neb. 554, 385 N.W.2d 436 (1986).

A jury instruction as to the technical definition of marijuana need not be given where the defendant is charged with delivery of marijuana, when the evidence at trial presents no factual issue as to whether the substance involved was anything but marijuana. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).

The Criminal Code which became effective on January 1, 1979, is not applicable to offenses committed prior to its effective date. State v. Fuller, 203 Neb. 233, 278 N.W.2d 756 (1979).

Aiding and abetting possession is a lesser-included offense of aiding and abetting distribution. State v. McKimmey, 10 Neb. App. 595, 634 N.W.2d 817 (2001).



28-401.01 - Act, how cited.

28-401.01. Act, how cited.

Sections 28-401 to 28-456.01 and 28-458 to 28-462 shall be known and may be cited as the Uniform Controlled Substances Act.



28-401.02 - Act; how construed.

28-401.02. Act; how construed.

Nothing in the Uniform Controlled Substances Act shall be construed as authority for a practitioner to perform an act for which he or she is not authorized by the laws of this state.



28-402 - Repealed. Laws 2001, LB 398, § 97.

28-402. Repealed. Laws 2001, LB 398, § 97.



28-403 - Administering secret medicine; penalty.

28-403. Administering secret medicine; penalty.

If any physician or other person shall prescribe any drug or medicine to another person, the true nature and composition of which he does not, if inquired of, truly make known, but avow the same to be a secret medicine or composition, thereby endangering the life of such other person, he shall be guilty of a Class III misdemeanor.



28-404 - Controlled substances; declaration.

28-404. Controlled substances; declaration.

All drugs and substances or immediate precursors listed in section 28-405 are hereby declared to be controlled substances, whether listed by official name, generic, common, or usual name, chemical name, brand, or trade name.

Under this section and section 28-405(c)(10) and (c)(15), marijuana is a Schedule I controlled substance, and thus is a "drug." State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).



28-405 - Controlled substances; schedules; enumerated.

28-405. Controlled substances; schedules; enumerated.

The following are the schedules of controlled substances referred to in the Uniform Controlled Substances Act:

Schedule I

(a) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

(1) Acetylmethadol;

(2) Allylprodine;

(3) Alphacetylmethadol, except levo-alphacetylmethadol which is also known as levo-alpha-acetylmethadol, levomethadyl acetate, and LAAM;

(4) Alphameprodine;

(5) Alphamethadol;

(6) Benzethidine;

(7) Betacetylmethadol;

(8) Betameprodine;

(9) Betamethadol;

(10) Betaprodine;

(11) Clonitazene;

(12) Dextromoramide;

(13) Difenoxin;

(14) Diampromide;

(15) Diethylthiambutene;

(16) Dimenoxadol;

(17) Dimepheptanol;

(18) Dimethylthiambutene;

(19) Dioxaphetyl butyrate;

(20) Dipipanone;

(21) Ethylmethylthiambutene;

(22) Etonitazene;

(23) Etoxeridine;

(24) Furethidine;

(25) Hydroxypethidine;

(26) Ketobemidone;

(27) Levomoramide;

(28) Levophenacylmorphan;

(29) Morpheridine;

(30) Noracymethadol;

(31) Norlevorphanol;

(32) Normethadone;

(33) Norpipanone;

(34) Phenadoxone;

(35) Phenampromide;

(36) Phenomorphan;

(37) Phenoperidine;

(38) Piritramide;

(39) Proheptazine;

(40) Properidine;

(41) Propiram;

(42) Racemoramide;

(43) Trimeperidine;

(44) Alpha-methylfentanyl, N-(1-(alpha-methyl-beta-phenyl)ethyl-4-piperidyl) propionanilide, 1-(1-methyl-2-phenylethyl)-4-(N-propanilido) piperidine;

(45) Tilidine;

(46) 3-Methylfentanyl, N-(3-methyl-1-(2-phenylethyl)-4-piperidyl)-N-phenylpropanamide, its optical and geometric isomers, salts, and salts of isomers;

(47) 1-methyl-4-phenyl-4-propionoxypiperidine (MPPP), its optical isomers, salts, and salts of isomers;

(48) PEPAP, 1-(2-phenethyl)-4-phenyl-4-acetoxypiperidine, its optical isomers, salts, and salts of isomers;

(49) Acetyl-alpha-methylfentanyl, N-(1-(1-methyl-2-phenethyl)-4-piperidinyl)-N-phenylacetamide, its optical isomers, salts, and salts of isomers;

(50) Alpha-methylthiofentanyl, N-(1-methyl-2-(2-thienyl)ethyl-4-piperidinyl)-N-phenylpropanamide, its optical isomers, salts, and salts of isomers;

(51) Benzylfentanyl, N-(1-benzyl-4-piperidyl)-N-phenylpropanamide, its optical isomers, salts, and salts of isomers;

(52) Beta-hydroxyfentanyl, N-(1-(2-hydroxy-2-phenethyl)-4-piperidinyl)-N-phenylpropanamide, its optical isomers, salts, and salts of isomers;

(53) Beta-hydroxy-3-methylfentanyl, (other name: N-(1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl)-N-phenylpropanamide), its optical and geometric isomers, salts, and salts of isomers;

(54) 3-methylthiofentanyl, N-(3-methyl-1-(2-thienyl)ethyl-4-piperidinyl)-N-phenylpropanamide, its optical and geometric isomers, salts, and salts of isomers;

(55) N-(1-(2-thienyl)methyl-4-piperidyl)-N-phenylpropanamide (thenylfentanyl), its optical isomers, salts, and salts of isomers;

(56) Thiofentanyl, N-phenyl-N-(1-(2-thienyl)ethyl-4-piperidinyl)-propanamide, its optical isomers, salts, and salts of isomers; and

(57) Para-fluorofentanyl, N-(4-fluorophenyl)-N-(1-(2-phenethyl)-4-piperidinyl)propanamide, its optical isomers, salts, and salts of isomers.

(b) Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Acetorphine;

(2) Acetyldihydrocodeine;

(3) Benzylmorphine;

(4) Codeine methylbromide;

(5) Codeine-N-Oxide;

(6) Cyprenorphine;

(7) Desomorphine;

(8) Dihydromorphine;

(9) Drotebanol;

(10) Etorphine, except hydrochloride salt;

(11) Heroin;

(12) Hydromorphinol;

(13) Methyldesorphine;

(14) Methyldihydromorphine;

(15) Morphine methylbromide;

(16) Morphine methylsulfonate;

(17) Morphine-N-Oxide;

(18) Myrophine;

(19) Nicocodeine;

(20) Nicomorphine;

(21) Normorphine;

(22) Pholcodine; and

(23) Thebacon.

(c) Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation, and, for purposes of this subdivision only, isomer shall include the optical, position, and geometric isomers:

(1) Bufotenine. Trade and other names shall include, but are not limited to: 3-(beta-Dimethylaminoethyl)-5-hydroxyindole; 3-(2-dimethylaminoethyl)-5-indolol; N,N-dimethylserotonin; 5-hydroxy-N,N-dimethyltryptamine; and mappine;

(2) 4-bromo-2,5-dimethoxyamphetamine. Trade and other names shall include, but are not limited to: 4-bromo-2,5-dimethoxy-alpha-methylphenethylamine; and 4-bromo-2,5-DMA;

(3) 4-methoxyamphetamine. Trade and other names shall include, but are not limited to: 4-methoxy-alpha-methylphenethylamine; and paramethoxyamphetamine, PMA;

(4) 4-methyl-2,5-dimethoxyamphetamine. Trade and other names shall include, but are not limited to: 4-methyl-2,5-dimethoxy-alpha-methylphenethylamine; DOM; and STP;

(5) Ibogaine. Trade and other names shall include, but are not limited to: 7-Ethyl-6,6beta,7,8,9,10,12,13-octahydro-2-methoxy-6,9-methano-5H-pyrido (1',2':1,2) azepino (5,4-b) indole; and Tabernanthe iboga;

(6) Lysergic acid diethylamide;

(7) Marijuana;

(8) Mescaline;

(9) Peyote. Peyote shall mean all parts of the plant presently classified botanically as Lophophora williamsii Lemaire, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, salts, derivative, mixture, or preparation of such plant or its seeds or extracts;

(10) Psilocybin;

(11) Psilocyn;

(12) Tetrahydrocannabinols, including, but not limited to, synthetic equivalents of the substances contained in the plant or in the resinous extractives of cannabis, sp. or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: Delta 1 cis or trans tetrahydrocannabinol and their optical isomers, excluding dronabinol in sesame oil and encapsulated in a soft gelatin capsule in a drug product approved by the federal Food and Drug Administration; Delta 6 cis or trans tetrahydrocannabinol and their optical isomers; and Delta 3,4 cis or trans tetrahydrocannabinol and its optical isomers. Since nomenclature of these substances is not internationally standardized, compounds of these structures shall be included regardless of the numerical designation of atomic positions covered;

(13) N-ethyl-3-piperidyl benzilate;

(14) N-methyl-3-piperidyl benzilate;

(15) Thiophene analog of phencyclidine. Trade and other names shall include, but are not limited to: 1-(1-(2-thienyl)-cyclohexyl)-piperidine; 2-thienyl analog of phencyclidine; TPCP; and TCP;

(16) Hashish or concentrated cannabis;

(17) Parahexyl. Trade and other names shall include, but are not limited to: 3-Hexyl-1-hydroxy-7,8,9,10-tetrahydro-6,6,9-trimethyl-6H-dibenzo(b,d)pyran; and Synhexyl;

(18) Ethylamine analog of phencyclidine. Trade and other names shall include, but are not limited to: N-ethyl-1-phenylcyclohexylamine; (1-phenylcyclohexyl)ethylamine; N-(1-phenylcyclohexyl)ethylamine; cyclohexamine; and PCE;

(19) Pyrrolidine analog of phencyclidine. Trade and other names shall include, but are not limited to: 1-(1-phenylcyclohexyl)-pyrrolidine; PCPy; and PHP;

(20) Alpha-ethyltryptamine. Some trade or other names: etryptamine; Monase; alpha-ethyl-1H-indole-3-ethanamine; 3-(2-aminobutyl) indole; alpha-ET; and AET;

(21) 2,5-dimethoxy-4-ethylamphet-amine; and DOET;

(22) 1-(1-(2-thienyl)cyclohexyl)pyrrolidine; and TCPy;

(23) Alpha-methyltryptamine, which is also known as AMT;

(24) Salvia divinorum or Salvinorin A. Salvia divinorum or Salvinorin A includes all parts of the plant presently classified botanically as Salvia divinorum, whether growing or not, the seeds thereof, any extract from any part of such plant, and every compound, manufacture, derivative, mixture, or preparation of such plant, its seeds, or its extracts, including salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation;

(25) Any material, compound, mixture, or preparation containing any quantity of synthetically produced cannabinoids as listed in subdivisions (A) through (K) of this subdivision, including their salts, isomers, salts of isomers, and nitrogen-heterocyclic analogs, unless specifically excepted elsewhere in this section. Since nomenclature of these synthetically produced cannabinoids is not internationally standardized and may continually evolve, these structures or compounds of these structures shall be included under this subdivision, regardless of their specific numerical designation of atomic positions covered, so long as it can be determined through a recognized method of scientific testing or analysis that the substance contains properties that fit within one or more of the following categories:

(A) Tetrahydrocannabinols: Meaning tetrahydrocannabinols naturally contained in a plant of the genus cannabis (cannabis plant), as well as synthetic equivalents of the substances contained in the plant, or in the resinous extractives of cannabis, sp. and/or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity such as the following: Delta 1 cis or trans tetrahydrocannabinol, and their optical isomers; Delta 6 cis or trans tetrahydrocannabinol, and their optical isomers; Delta 3,4 cis or trans tetrahydrocannabinol, and its optical isomers;

(B) Naphthoylindoles: Any compound containing a 3-(1-naphthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent;

(C) Naphthylmethylindoles: Any compound containing a 1 H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent;

(D) Naphthoylpyrroles: Any compound containing a 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the pyrrole ring to any extent and whether or not substituted in the naphthyl ring to any extent;

(E) Naphthylideneindenes: Any compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indene ring to any extent and whether or not substituted in the naphthyl ring to any extent;

(F) Phenylacetylindoles: Any compound containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent;

(G) Cyclohexylphenols: Any compound containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not substituted in the cyclohexyl ring to any extent;

(H) Benzoylindoles: Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 2-(4-morpholinyl)ethyl group, cyanoalkyl, 1-(N-methyl-2-piperidinyl)methyl, 1-(N-methyl-2-pyrrolidinyl)methyl 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent;

(I) Adamantoylindoles: Any compound containing a 3-adamantoylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the adamantyl ring to any extent;

(J) Tetramethylcyclopropanoylindoles: Any compound containing a 3-tetramethylcyclopropanoylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the tetramethylcycloproplyl ring to any extent; and

(K) Adamantylindole carboxamides: Any compound containing a 1-indole-3-carboxamide structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, cyanoalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, 2-(4-morpholinyl)ethyl, 1-(N-methyl-2-pyrrolidinyl)methyl, 1-(N-methyl-3-morpholinyl)methyl, or tetrahydropyranylmethyl group, substitution at the carboxamide group by an adamantyl, 1-naphthyl, or phenyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the adamantyl ring to any extent;

(26) Any material, compound, mixture, or preparation containing any quantity of a substituted phenethylamine as listed in subdivisions (A) through (C) of this subdivision, unless specifically excepted, listed in another schedule, or specifically named in this schedule, that is structurally derived from phenylethan-2-amine by substitution on the phenyl ring with a fused methylenedioxy ring, fused furan ring, or a fused tetrahydrofuran ring; by substitution with two alkoxy groups; by substitution with one alkoxy and either one fused furan, tetrahydrofuran, or tetrahydropyran ring system; or by substitution with two fused ring systems from any combination of the furan, tetrahydrofuran, or tetrahydropyran ring systems, whether or not the compound is further modified in any of the following ways:

(A) Substitution of the phenyl ring by any halo, hydroxyl, alkyl, trifluoromethyl, alkoxy, or alkylthio groups; (B) substitution at the 2-position by any alkyl groups; or (C) substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl, hydroxybenzyl or methoxybenzyl groups, and including, but not limited to:

(i) 2-(4-Chloro-2,5-dimethoxyphenyl)ethanamine, which is also known as 2C-C or 2,5-Dimethoxy-4-chlorophenethylamine;

(ii) 2-(2,5-Dimethoxy-4-methylphenyl)ethanamine, which is also known as 2C-D or 2,5-Dimethoxy-4-methylphenethylamine;

(iii) 2-(2,5-Dimethoxy-4-ethylphenyl)ethanamine, which is also known as 2C-E or 2,5-Dimethoxy-4-ethylphenethylamine;

(iv) 2-(2,5-Dimethoxyphenyl)ethanamine, which is also known as 2C-H or 2,5-Dimethoxyphenethylamine;

(v) 2-(4-lodo-2,5-dimethoxyphenyl)ethanamine, which is also known as 2C-I or 2,5-Dimethoxy-4-iodophenethylamine;

(vi) 2-(2,5-Dimethoxy-4-nitro-phenyl)ethanamine, which is also known as 2C-N or 2,5-Dimethoxy-4-nitrophenethylamine;

(vii) 2-(2,5-Dimethoxy-4-(n)-propylphenyl)ethanamine, which is also known as 2C-P or 2,5-Dimethoxy-4-propylphenethylamine;

(viii) 2-[4-(Ethylthio)-2,5-dimethoxyphenyl]ethanamine, which is also known as 2C-T-2 or 2,5-Dimethoxy-4-ethylthiophenethylamine;

(ix) 2-[4-(Isopropylthio)-2,5-dimethoxyphenyl]ethanamine, which is also known as 2C-T-4 or 2,5-Dimethoxy-4-isopropylthiophenethylamine;

(x) 2-(4-bromo-2,5-dimethoxyphenyl)ethanamine, which is also known as 2C-B or 2,5-Dimethoxy-4-bromophenethylamine;

(xi) 2-(2,5-dimethoxy-4-(methylthio)phenyl)ethanamine, which is also known as 2C-T or 4-methylthio-2,5-dimethoxyphenethylamine;

(xii) 1-(2,5-dimethoxy-4-iodophenyl)-propan-2-amine, which is also known as DOI or 2,5-Dimethoxy-4-iodoamphetamine;

(xiii) 1-(4-Bromo-2,5-dimethoxyphenyl)-2-aminopropane, which is also known as DOB or 2,5-Dimethoxy-4-bromoamphetamine;

(xiv) 1-(4-chloro-2,5-dimethoxy-phenyl)propan-2-amine, which is also known as DOC or 2,5-Dimethoxy-4-chloroamphetamine;

(xv) 2-(4-bromo-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine, which is also known as 2C-B-NBOMe; 25B-NBOMe or 2,5-Dimethoxy-4-bromo-N-(2-methoxybenzyl)phenethylamine;

(xvi) 2-(4-iodo-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine, which is also known as 2C-I-NBOMe; 25I-NBOMe or 2,5-Dimethoxy-4-iodo-N-(2-methoxybenzyl)phenethylamine;

(xvii) N-(2-Methoxybenzyl)-2-(3,4,5-trimethoxyphenyl)ethanamine, which is also known as Mescaline-NBOMe or 3,4,5-trimethoxy-N-(2-methoxybenzyl)phenethylamine;

(xviii) 2-(4-chloro-2,5-dimethoxyphenyl)-N-[(2-methoxyphenyl)methyl]ethanamine, which is also known as 2C-C-NBOMe; or 25C-NBOMe or 2,5-Dimethoxy-4-chloro-N-(2-methoxybenzyl)phenethylamine;

(xix) 2-(7-Bromo-5-methoxy-2,3-dihydro-1-benzofuran-4-yl)ethanamine, which is also known as 2CB-5-hemiFLY;

(xx) 2-(8-bromo-2,3,6,7-tetrahydrofuro [2,3-f][1]benzofuran-4-yl)ethanamine, which is also known as 2C-B-FLY;

(xxi) 2-(10-Bromo-2,3,4,7,8,9-hexahydropyrano[2,3-g]chromen-5-yl)ethanamine, which is also known as 2C-B-butterFLY;

(xxii) N-(2-Methoxybenzyl)-1-(8-bromo-2,3,6,7- tetrahydrobenzo[1,2-b:4,5-b']difuran-4-yl)-2-aminoethane, which is also known as 2C-B-FLY-NBOMe;

(xxiii) 1-(4-Bromofuro[2,3-f][1]benzofuran-8-yl)propan-2-amine, which is also known as bromo-benzodifuranylisopropylamine or bromo-dragonFLY;

(xxiv) N-(2-Hydroxybenzyl)-4-iodo-2,5-dimethoxyphenethylamine, which is also known as 2C-INBOH or 25I-NBOH;

(xxv) 5-(2-Aminoprpyl)benzofuran, which is also known as 5-APB;

(xxvi) 6-(2-Aminopropyl)benzofuran, which is also known as 6-APB;

(xxvii) 5-(2-Aminopropyl)-2,3-dihydrobenzofuran, which is also known as 5-APDB;

(xxviii) 6-(2-Aminopropyl)-2,3-dihydrobenzofuran, which is also known as 6-APDB;

(xxix) 2,5-dimethoxy-amphetamine, which is also known as 2, 5-dimethoxy-a-methylphenethylamine; 2, 5-DMA;

(xxx) 2,5-dimethoxy-4-ethylamphetamine, which is also known as DOET;

(xxxi) 2,5-dimethoxy-4-(n)-propylthiophenethylamine, which is also known as 2C-T-7;

(xxxii) 5-methoxy-3,4-methylenedioxy-amphetamine;

(xxxiii) 4-methyl-2,5-dimethoxy-amphetamine, which is also known as 4-methyl-2,5-dimethoxy-amethylphenethylamine; DOM and STP;

(xxxiv) 3,4-methylenedioxy amphetamine, which is also known as MDA;

(xxxv) 3,4-methylenedioxymethamphetamine, which is also known as MDMA;

(xxxvi) 3,4-methylenedioxy-N-ethylamphetamine, which is also known as N-ethyl-alpha-methyl-3,4(methylenedioxy)phenethylamine, MDE, MDEA; and

(xxxvii) 3,4,5-trimethoxy amphetamine;

(27) Any material, compound, mixture, or preparation containing any quantity of a substituted tryptamine unless specifically excepted, listed in another schedule, or specifically named in this schedule, that is structurally derived from 2-(1H-indol-3-yl)ethanamine, which is also known as tryptamine, by mono- or di-substitution of the amine nitrogen with alkyl or alkenyl groups or by inclusion of the amino nitrogen atom in a cyclic structure whether or not the compound is further substituted at the alpha position with an alkyl group or whether or not further substituted on the indole ring to any extent with any alkyl, alkoxy, halo, hydroxyl, or acetoxy groups, and including, but not limited to:

(A) 5-methoxy-N,N-diallyltryptamine, which is also known as 5-MeO-DALT;

(B) 4-acetoxy-N,N-dimethyltryptamine, which is also known as 4-AcO-DMT or OAcetylpsilocin;

(C) 4-hydroxy-N-methyl-N-ethyltryptamine, which is also known as 4-HO-MET;

(D) 4-hydroxy-N,N-diisopropyltryptamine, which is also known as 4-HO-DIPT;

(E) 5-methoxy-N-methyl-N-isopropyltryptamine, which is also known as 5-MeOMiPT;

(F) 5-Methoxy-N,N-Dimethyltryptamine, which is also known as 5-MeO-DMT;

(G) 5-methoxy-N,N-diisopropyltryptamine, which is also known as 5-MeO-DiPT;

(H) Diethyltryptamine, which is also known as N,N-Diethyltryptamine, DET; and

(I) Dimethyltryptamine, which is also known as DMT; and

(28)(A) Any substance containing any quantity of the following materials, compounds, mixtures, or structures:

(i) 3,4-methylenedioxymethcathinone, or bk-MDMA, or methylone;

(ii) 3,4-methylenedioxypyrovalerone, or MDPV;

(iii) 4-methylmethcathinone, or 4-MMC, or mephedrone;

(iv) 4-methoxymethcathinone, or bk-PMMA, or PMMC, or methedrone;

(v) Fluoromethcathinone, or FMC;

(vi) Naphthylpyrovalerone, or naphyrone; or

(vii) Beta-keto-N-methylbenzodioxolylpropylamine; or

(B) Unless listed in another schedule, any substance which contains any quantity of any material, compound, mixture, or structure, other than buproprion, that is structurally derived by any means from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl, or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(i) Substitution in the ring system to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl, hydroxyl, or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;

(ii) Substitution at the 3-position with an acyclic alkyl substituent; or

(iii) Substitution at the 2-amino nitrogen atom with alkyl or dialkyl groups, or by inclusion of the 2-amino nitrogen atom in a cyclic structure.

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Mecloqualone;

(2) Methaqualone; and

(3) Gamma-Hydroxybutyric Acid. Some other names include: GHB; Gamma-hydroxybutyrate; 4-Hydroxybutyrate; 4-Hydroxybutanoic Acid; Sodium Oxybate; and Sodium Oxybutyrate.

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Fenethylline;

(2) N-ethylamphetamine;

(3) Aminorex; aminoxaphen; 2-amino-5-phenyl-2-oxazoline; or 4,5-dihydro-5-phenyl-2-oxazolamine;

(4) Cathinone; 2-amino-1-phenyl-1-propanone; alpha-aminopropiophenone; 2-aminopropiophenone; and norephedrone;

(5) Methcathinone, its salts, optical isomers, and salts of optical isomers. Some other names: 2-(methylamino)-propiophenone; alpha-(methylamino)propiophenone; 2-(methylamino)-1-phenylpropan-1-one; alpha-N-methylaminopropiophenone; methylcathinone; monomethylpropion; ephedrone; N-methylcathinone; AL-464; AL-422; AL-463; and UR1432;

(6) (+/-)cis-4-methylaminorex; and (+/-)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine;

(7) N,N-dimethylamphetamine; N,N-alpha-trimethyl-benzeneethanamine; and N,N-alpha-trimethylphenethylamine; and

(8) Benzylpiperazine, 1-benzylpiperazine.

(f) Any controlled substance analogue to the extent intended for human consumption.

Schedule II

(a) Any of the following substances except those narcotic drugs listed in other schedules whether produced directly or indirectly by extraction from substances of vegetable origin, independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding apomorphine, buprenorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene, naloxone, and naltrexone and their salts, but including the following:

(i) Raw opium;

(ii) Opium extracts;

(iii) Opium fluid;

(iv) Powdered opium;

(v) Granulated opium;

(vi) Tincture of opium;

(vii) Codeine;

(viii) Ethylmorphine;

(ix) Etorphine hydrochloride;

(x) Hydrocodone;

(xi) Hydromorphone;

(xii) Metopon;

(xiii) Morphine;

(xiv) Oxycodone;

(xv) Oxymorphone;

(xvi) Oripavine;

(xvii) Thebaine; and

(xviii) Dihydroetorphine;

(2) Any salt, compound, derivative, or preparation thereof which is chemically equivalent to or identical with any of the substances referred to in subdivision (1) of this subdivision, except that these substances shall not include the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent to or identical with any of these substances, including cocaine and its salts, optical isomers, and salts of optical isomers, except that the substances shall not include decocainized coca leaves or extractions which do not contain cocaine or ecgonine; and

(5) Concentrate of poppy straw, the crude extract of poppy straw in either liquid, solid, or powder form which contains the phenanthrene alkaloids of the opium poppy.

(b) Unless specifically excepted or unless in another schedule any of the following opiates, including their isomers, esters, ethers, salts, and salts of their isomers, esters, and ethers whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation, dextrorphan excepted:

(1) Alphaprodine;

(2) Anileridine;

(3) Bezitramide;

(4) Diphenoxylate;

(5) Fentanyl;

(6) Isomethadone;

(7) Levomethorphan;

(8) Levorphanol;

(9) Metazocine;

(10) Methadone;

(11) Methadone-intermediate, 4-cyano-2-dimethylamino-4,4-diphenyl butane;

(12) Moramide-intermediate, 2-methyl-3-morpholino-1,1-diphenylpropane-carboxylic acid;

(13) Pethidine or meperidine;

(14) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(15) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(16) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

(17) Phenazocine;

(18) Piminodine;

(19) Racemethorphan;

(20) Racemorphan;

(21) Dihydrocodeine;

(22) Bulk Propoxyphene in nondosage forms;

(23) Sufentanil;

(24) Alfentanil;

(25) Levo-alphacetylmethadol which is also known as levo-alpha-acetylmethadol, levomethadyl acetate, and LAAM;

(26) Carfentanil;

(27) Remifentanil; and

(28) Tapentadol.

(c) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(1) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2) Phenmetrazine and its salts;

(3) Methamphetamine, its salts, isomers, and salts of its isomers; and

(4) Methylphenidate.

(d) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system, including their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designations:

(1) Amobarbital;

(2) Secobarbital;

(3) Pentobarbital;

(4) Phencyclidine; and

(5) Glutethimide.

(e) Hallucinogenic substances known as:

(1) Nabilone. Another name for nabilone: (+/-)-trans-3-(1,1-dimethylheptyl)- 6,6a,7,8,10,10a-Hexahydro-1-hydroxy-6,6-dimethyl-9H-dibenzo(b,d)pyran-9-one.

(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances:

(1) Immediate precursor to amphetamine and methamphetamine: Phenylacetone. Trade and other names shall include, but are not limited to: Phenyl-2-propanone; P2P; benzyl methyl ketone; and methyl benzyl ketone; or

(2) Immediate precursors to phencyclidine, PCP:

(i) 1-phenylcyclohexylamine; or

(ii) 1-piperidinocyclohexanecarbonitrile, PCC.

Schedule III

(a) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system, including their salts, isomers, whether optical, position, or geometric, and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Benzphetamine;

(2) Chlorphentermine;

(3) Clortermine; and

(4) Phendimetrazine.

(b) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a depressant effect on the central nervous system:

(1) Any substance which contains any quantity of a derivative of barbituric acid or any salt of a derivative of barbituric acid, except those substances which are specifically listed in other schedules of this section;

(2) Chlorhexadol;

(3) Lysergic acid;

(4) Lysergic acid amide;

(5) Methyprylon;

(6) Sulfondiethylmethane;

(7) Sulfonethylmethane;

(8) Sulfonmethane;

(9) Nalorphine;

(10) Any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital, or any salt thereof and one or more other active medicinal ingredients which are not listed in any schedule;

(11) Any suppository dosage form containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs and approved by the Food and Drug Administration for marketing only as a suppository;

(12) Any drug product containing gamma-hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under section 505 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 355, as such section existed on July 20, 2002;

(13) Ketamine, its salts, isomers, and salts of isomers. Some other names for ketamine: (+/-)-2-(2-chlorophenyl)-2-(methylamino)-cyclohexanone; and

(14) Tiletamine and zolazepam or any salt thereof. Trade or other names for a tiletamine-zolazepam combination product shall include, but are not limited to: telazol. Trade or other names for tiletamine shall include, but are not limited to: 2-(ethylamino)-2-(2-thienyl)-cyclohexanone. Trade or other names for zolazepam shall include, but are not limited to: 4-(2-fluorophenyl)-6,8-dihydro-1,3,8-trimethylpyrazolo-(3,4-e) (1,4)-diazepin-7(1H)-one, and flupyrazapon.

(c) Unless specifically excepted or unless listed in another schedule:

(1) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(i) Not more than one and eight-tenths grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(ii) Not more than one and eight-tenths grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(iii) Not more than three hundred milligrams of dihydrocodeinone which is also known as hydrocodone per one hundred milliliters or not more than fifteen milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(iv) Not more than three hundred milligrams of dihydrocodeinone which is also known as hydrocodone per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(v) Not more than one and eight-tenths grams of dihydrocodeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(vi) Not more than three hundred milligrams of ethylmorphine per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(vii) Not more than five hundred milligrams of opium per one hundred milliliters or per one hundred grams, or not more than twenty-five milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts; and

(viii) Not more than fifty milligrams of morphine per one hundred milliliters or per one hundred grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts; and

(2) Any material, compound, mixture, or preparation containing any of the following narcotic drug or its salts, as set forth below:

(i) Buprenorphine.

(d) Unless contained on the administration's list of exempt anabolic steroids as the list existed on June 1, 2007, any anabolic steroid, which shall include any material, compound, mixture, or preparation containing any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts of isomers is possible within the specific chemical designation:

(1) Boldenone;

(2) Boldione;

(3) Chlorotestosterone (4-chlortestosterone);

(4) Clostebol;

(5) Dehydrochloromethyltestosterone;

(6) Desoxymethyltestosterone;

(7) Dihydrotestosterone (4-dihydrotestosterone);

(8) Drostanolone;

(9) Ethylestrenol;

(10) Fluoxymesterone;

(11) Formebulone (formebolone);

(12) Mesterolone;

(13) Methandienone;

(14) Methandranone;

(15) Methandriol;

(16) Methandrostenolone;

(17) Methenolone;

(18) Methyltestosterone;

(19) Mibolerone;

(20) Nandrolone;

(21) Norethandrolone;

(22) Oxandrolone;

(23) Oxymesterone;

(24) Oxymetholone;

(25) Stanolone;

(26) Stanozolol;

(27) Testolactone;

(28) Testosterone;

(29) Trenbolone;

(30) 19-nor-4,9(10)-androstadienedione; and

(31) Any salt, ester, or ether of a drug or substance described or listed in this subdivision if the salt, ester, or ether promotes muscle growth.

(e) Hallucinogenic substances known as:

(1) Dronabinol, synthetic, in sesame oil and encapsulated in a soft gelatin capsule in a Food and Drug Administration approved drug product. Some other names for dronabinol are (6aR-trans)-6a,7,8,10a-tetrahydro-6,6,9-trimethyl-3-pentyl-6H-dibenzo (b,d)pyran-1-ol or (-)-delta-9-(trans)-tetrahydrocannabinol.

Schedule IV

(a) Any material, compound, mixture, or preparation which contains any quantity of the following substances, including their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Barbital;

(2) Chloral betaine;

(3) Chloral hydrate;

(4) Chlordiazepoxide, but not including librax (chlordiazepoxide hydrochloride and clindinium bromide) or menrium (chlordiazepoxide and water soluble esterified estrogens);

(5) Clonazepam;

(6) Clorazepate;

(7) Diazepam;

(8) Ethchlorvynol;

(9) Ethinamate;

(10) Flurazepam;

(11) Mebutamate;

(12) Meprobamate;

(13) Methohexital;

(14) Methylphenobarbital;

(15) Oxazepam;

(16) Paraldehyde;

(17) Petrichloral;

(18) Phenobarbital;

(19) Prazepam;

(20) Alprazolam;

(21) Bromazepam;

(22) Camazepam;

(23) Clobazam;

(24) Clotiazepam;

(25) Cloxazolam;

(26) Delorazepam;

(27) Estazolam;

(28) Ethyl loflazepate;

(29) Fludiazepam;

(30) Flunitrazepam;

(31) Halazepam;

(32) Haloxazolam;

(33) Ketazolam;

(34) Loprazolam;

(35) Lorazepam;

(36) Lormetazepam;

(37) Medazepam;

(38) Nimetazepam;

(39) Nitrazepam;

(40) Nordiazepam;

(41) Oxazolam;

(42) Pinazepam;

(43) Temazepam;

(44) Tetrazepam;

(45) Triazolam;

(46) Midazolam;

(47) Quazepam;

(48) Zolpidem;

(49) Dichloralphenazone; and

(50) Zaleplon.

(b) Any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts, isomers, whether optical, position, or geometric, and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible: Fenfluramine.

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers, whether optical, position, or geometric, and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Diethylpropion;

(2) Phentermine;

(3) Pemoline, including organometallic complexes and chelates thereof;

(4) Mazindol;

(5) Pipradrol;

(6) SPA, ((-)-1-dimethylamino- 1,2-diphenylethane);

(7) Cathine. Another name for cathine is ((+)-norpseudoephedrine);

(8) Fencamfamin;

(9) Fenproporex;

(10) Mefenorex;

(11) Modafinil; and

(12) Sibutramine.

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following narcotic drugs, or their salts or isomers calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(1) Propoxyphene in manufactured dosage forms; and

(2) Not more than one milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit.

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts: Pentazocine.

(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts, isomers, and salts of such isomers: Butorphanol.

(g) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts, isomers, and salts of such isomers: Carisoprodol.

(h)(1) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance, including its salts, optical isomers, and salts of such optical isomers: Ephedrine.

(2) The following drug products containing ephedrine, its salts, optical isomers, and salts of such optical isomers, are excepted from subdivision (h)(1) of Schedule IV if they (A) are stored behind a counter, in an area not accessible to customers, or in a locked case so that a customer needs assistance from an employee to access the drug product; (B) are sold by a person, eighteen years of age or older, in the course of his or her employment to a customer eighteen years of age or older with the following restrictions: No customer shall be allowed to purchase, receive, or otherwise acquire more than three and six-tenths grams of ephedrine base during a twenty-four-hour period; no customer shall purchase, receive, or otherwise acquire more than nine grams of ephedrine base during a thirty-day period; and the customer shall display a valid driver's or operator's license, a Nebraska state identification card, a military identification card, an alien registration card, or a passport as proof of identification; (C) are labeled and marketed in a manner consistent with the pertinent OTC Tentative Final or Final Monograph; (D) are manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse; and (E) are not marketed, advertised, or represented in any manner for the indication of stimulation, mental alertness, euphoria, ecstasy, a buzz or high, heightened sexual performance, or increased muscle mass:

(i) Primatene Tablets; and

(ii) Bronkaid Dual Action Caplets.

Schedule V

(a) Any compound, mixture, or preparation containing any of the following limited quantities of narcotic drugs or salts calculated as the free anhydrous base or alkaloid, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than two hundred milligrams of codeine per one hundred milliliters or per one hundred grams;

(2) Not more than one hundred milligrams of dihydrocodeine per one hundred milliliters or per one hundred grams;

(3) Not more than one hundred milligrams of ethylmorphine per one hundred milliliters or per one hundred grams;

(4) Not more than two and five-tenths milligrams of diphenoxylate and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(5) Not more than one hundred milligrams of opium per one hundred milliliters or per one hundred grams; and

(6) Not more than five-tenths milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit.

(b) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers: Pyrovalerone.

(c) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Ezogabine (N-(2-amino-4-(4-fluorobenzylamino)-phenyl)-carbamic acid ethyl ester);

(2) Lacosamide ((R)-2-acetoamido-N-benzyl-3-methoxy-propionamide); and

(3) Pregabalin ((S)-3-(aminomethyl)-5-methylhexanoic acid).

An information containing the descriptive language from this section is not deficient if it contains an incorrect trade name description, since the use of said language is unnecessary to constitute a proper charge and is mere surplusage. State v. Spiegel, 239 Neb. 233, 474 N.W.2d 873 (1991).

Under subsections (c)(10) and (c)(15) of this section and section 28-404, marijuana is a Schedule I controlled substance, and thus is a "drug." State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).



28-406 - Registration; fees.

28-406. Registration; fees.

(1) The department shall issue registrations and reregistrations to manufacture, distribute, prescribe, or dispense controlled substances within this state on a biennial basis.

(2) The various fees to be paid by applicants for registrations and reregistrations, as required under the Uniform Controlled Substances Act, shall be as follows:

(a) Registration or reregistration to manufacture controlled substances, not less than one hundred dollars and not more than three hundred dollars;

(b) Registration or reregistration to distribute controlled substances, not less than one hundred dollars and not more than three hundred dollars;

(c) Registration or reregistration to prescribe, administer, or dispense controlled substances, not less than twenty dollars and not more than one hundred fifty dollars;

(d) Registration or reregistration to engage in research on the use and effects of controlled substances, not less than fifty dollars and not more than two hundred dollars;

(e) Registration or reregistration to engage in laboratory and analytical analysis of controlled substances, not less than fifty dollars and not more than two hundred dollars; and

(f) Registration or reregistration to provide detoxification treatment or maintenance treatment, not less than twenty dollars and not more than one hundred fifty dollars.

(3) The department shall remit the fees to the State Treasurer for credit to the Professional and Occupational Credentialing Cash Fund.

(4) All registrations and reregistrations shall expire on August 31 of each odd-numbered year. Registration shall be automatically denied without a hearing for nonpayment of fees. Any registration or reregistration not renewed by payment of renewal fees by October 1 of odd-numbered years shall be automatically denied and canceled on October 2 of odd-numbered years without a hearing.

(5) The department is authorized to adopt and promulgate rules and regulations necessary to implement this section.



28-407 - Registration required; exceptions.

28-407. Registration required; exceptions.

(1) Except as otherwise provided in this section, every person who manufactures, prescribes, distributes, administers, or dispenses any controlled substance within this state or who proposes to engage in the manufacture, prescribing, administering, distribution, or dispensing of any controlled substance within this state shall obtain a registration issued by the department, except that on and after January 1, 2000, health care providers credentialed by the department and facilities licensed by the department shall not be required to obtain a separate Nebraska controlled substances registration upon providing proof of a Federal Controlled Substances Registration to the department. Federal Controlled Substances Registration numbers obtained under this section shall not be public information but may be shared by the department for investigative and regulatory purposes if necessary and only under appropriate circumstances to ensure against any unauthorized access to such information.

(2) The following persons shall not be required to register and may lawfully possess controlled substances under the provisions of the Uniform Controlled Substances Act:

(a) An agent, or an employee thereof, of any practitioner, registered manufacturer, distributor, or dispenser of any controlled substance if such agent is acting in the usual course of his or her business or employment;

(b) A common or contract carrier or warehouse keeper, or an employee thereof, whose possession of any controlled substance is in the usual course of his or her business or employment; and

(c) An ultimate user or a person in possession of any controlled substance pursuant to a medical order issued by a practitioner authorized to prescribe.

(3) A separate registration shall be required at each principal place of business of professional practice where the applicant manufactures, distributes, or dispenses controlled substances, except that no registration shall be required in connection with the placement of an emergency box within a long-term care facility pursuant to the provisions of the Emergency Box Drug Act.

(4) The department is authorized to inspect the establishment of a registrant or applicant for registration in accordance with the rules and regulations promulgated.



28-408 - Registration to manufacture or distribute controlled substances; factors considered.

28-408. Registration to manufacture or distribute controlled substances; factors considered.

(1) The department shall register an applicant to manufacture or distribute controlled substances included in Schedules I to V of section 28-405 unless the department determines that the issuance of such registration is inconsistent with the public interest. In determining the public interest the department shall consider the following factors:

(a) Maintenance of effective controls against diversion of particular controlled substances and any Schedule I or II substance compounded therefrom into other than legitimate medical, scientific, or industrial channels;

(b) Compliance with applicable state and local law;

(c) Whether the applicant has been convicted of a felony under any law of the United States or of any state or has been convicted of a violation relating to any substance defined in the Uniform Controlled Substances Act as a controlled substance under any law of the United States or any state, except that such fact in itself shall not be an automatic bar to registration;

(d) Past experience in the manufacture or distribution of controlled substances, and the existence in the applicant's establishment of effective controls against diversion; and

(e) Such other factors as may be relevant to and consistent with the public health and safety.

(2) Registration granted under subsection (1) of this section shall not entitle a registrant to manufacture or distribute controlled substances in Schedule I or II of section 28-405 other than those specified in the registration.

(3) Except as otherwise provided in this section and section 28-409, practitioners shall be registered to prescribe, administer, or dispense substances in Schedules II to V of section 28-405 if they are authorized to prescribe, administer, or dispense under the laws of this state. A registration application by a practitioner who wishes to conduct research with Schedule I substances shall be referred to the department for approval or disapproval. Registration to prescribe, administer, or dispense substances in Schedules II to V of section 28-405 or registration for the purpose of bona fide research with Schedule I substances by a practitioner may be denied only on a ground specified in subsection (1) of section 28-409 or if there are reasonable grounds to believe that the applicant will abuse or unlawfully transfer such substances or fail to safeguard adequately his or her supply of such substances against diversion from legitimate medical or scientific use.

(4) Compliance by manufacturers and distributors with the Controlled Substances Act, 21 U.S.C. 801 et seq., as such act existed on May 1, 2001, respecting registration, excluding fees, shall be deemed compliance with this section.



28-409 - Registrant; disciplinary action; grounds; procedure.

28-409. Registrant; disciplinary action; grounds; procedure.

(1) A registration pursuant to section 28-408 to prescribe, administer, manufacture, distribute, or dispense a controlled substance may be denied, suspended, revoked, or renewal refused by the department upon a finding that the applicant or registrant:

(a) Has falsified any application filed pursuant to the Uniform Controlled Substances Act or required by the act;

(b) Has been convicted of a felony subsequent to being granted a registration pursuant to section 28-408 under any law of the United States or of any state or has been convicted of a violation relating to any substance defined in the act as a controlled substance subsequent to being granted a registration pursuant to section 28-408 under any law of the United States or of any state;

(c) Has had his or her federal registration suspended or revoked by competent federal authority and is no longer authorized by federal law to engage in the prescribing, manufacturing, distribution, or dispensing of controlled substances;

(d) Is guilty of any of the acts or offenses listed in section 38-178 for which disciplinary measures may be taken against his or her license, certificate, or registration to practice and which have a rational connection with his or her fitness to prescribe, administer, or dispense a controlled substance. The department may automatically revoke or suspend the registration of a practitioner who has had his or her license, certificate, or registration to practice revoked or suspended and is no longer authorized to prescribe, administer, or dispense under the laws of this state or who has had his or her license, certificate, or registration to practice limited or restricted and is no longer authorized to prescribe, administer, or dispense controlled substances under the laws of this state;

(e) Is habitually intoxicated or is dependent upon or actively addicted to alcohol or any controlled substance or narcotic drug; or

(f) Has violated the Uniform Controlled Substances Act or any rules or regulations adopted and promulgated pursuant to the act.

(2) The department may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(3) A person whose registration or renewal has been denied, revoked, or suspended shall be afforded an opportunity for a hearing in accordance with the Administrative Procedure Act. Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under the Uniform Controlled Substances Act or any law of the state, except that such proceedings may be consolidated with proceedings under the Uniform Credentialing Act. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing, except in cases when the department finds that there is an imminent danger to the public health or safety.

(4) The department may suspend any registration simultaneously with the institution of proceedings under this section or when renewal of registration is refused in cases when the department finds that there is an imminent danger to the public health or safety. Such suspension shall continue in effect until the conclusion of such proceedings, including judicial review thereof, unless sooner withdrawn by the department or dissolved by a court of competent jurisdiction.

(5) In the event the department suspends or revokes a registration granted under section 28-408, all controlled substances owned or possessed by the registrant pursuant to such registration at the time of suspension or the effective date of the revocation order, as the case may be, may in the discretion of the department be placed under seal. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all such controlled substances may be forfeited to the state.

(6) The administration shall be promptly notified of all orders limiting, suspending, or revoking registration.



28-410 - Records of registrants; inventory; violation; penalty; storage.

28-410. Records of registrants; inventory; violation; penalty; storage.

(1) Each registrant manufacturing, distributing, or dispensing controlled substances in Schedule I, II, III, IV, or V of section 28-405 shall keep and maintain a complete and accurate record of all stocks of such controlled substances on hand. Such records shall be maintained for five years.

(2) Commencing January 1, 2009, each registrant manufacturing, distributing, storing, or dispensing such controlled substances shall prepare an annual inventory of each controlled substance in his or her possession. Such inventory shall (a) be taken within two years after the previous biennial inventory date but in no event later than December 31, 2009, and each year thereafter be taken within one year after the previous annual inventory date, (b) contain such information as shall be required by the Board of Pharmacy, (c) be copied and such copy forwarded to the department within thirty days after completion, (d) be maintained at the location listed on the registration for a period of five years, (e) contain the name, address, and Drug Enforcement Administration number of the registrant, the date and time of day the inventory was completed, and the signature of the person responsible for taking the inventory, (f) list the exact count or measure of all controlled substances listed in Schedules I, II, III, IV, and V of section 28-405, and (g) be maintained in permanent, read-only format separating the inventory for controlled substances listed in Schedules I and II of section 28-405 from the inventory for controlled substances listed in Schedules III, IV, and V of section 28-405. A registrant whose inventory fails to comply with this subsection shall be guilty of a Class IV misdemeanor.

(3) This section shall not apply to practitioners who prescribe or administer, as a part of their practice, controlled substances listed in Schedule II, III, IV, or V of section 28-405 unless such practitioner regularly engages in dispensing any such drug or drugs to his or her patients.

(4) Controlled substances shall be stored in accordance with the following:

(a) All controlled substances listed in Schedule I of section 28-405 must be stored in a locked cabinet; and

(b) All controlled substances listed in Schedule II, III, IV, or V of section 28-405 must be stored in a locked cabinet or distributed throughout the inventory of noncontrolled substances in a manner which will obstruct theft or diversion of the controlled substances.



28-411 - Controlled substances; records; by whom kept; contents.

28-411. Controlled substances; records; by whom kept; contents.

(1) Every practitioner who is authorized to administer or professionally use controlled substances shall keep a record of such controlled substances received by him or her and a record of all such controlled substances administered or professionally used by him or her, other than by medical order issued by a practitioner authorized to prescribe, in accordance with subsection (4) of this section.

(2) Manufacturers, wholesalers, distributors, and reverse distributors shall keep records of all controlled substances compounded, mixed, cultivated, grown, or by any other process produced or prepared and of all controlled substances received and disposed of by them, in accordance with subsection (4) of this section.

(3) Pharmacies shall keep records of all controlled substances received and disposed of by them, in accordance with subsection (4) of this section.

(4) The record of controlled substances received shall in every case show (a) the date of receipt, (b) the name, address, and Drug Enforcement Administration number of the person receiving the controlled substances, (c) the name, address, and Drug Enforcement Administration number of the person from whom received, (d) the kind and quantity of controlled substances received, (e) the kind and quantity of controlled substances produced or removed from process of manufacture, and (f) the date of such production or removal from process of manufacture. The record shall in every case show the proportion of morphine, cocaine, or ecgonine contained in or producible from crude opium or coca leaves received or produced. The record of all controlled substances sold, administered, dispensed, or otherwise disposed of shall show the date of selling, administering, or dispensing, the name and address of the person to whom or for whose use or the owner and species of animal for which the controlled substances were sold, administered, or dispensed, and the kind and quantity of controlled substances. For any lost, destroyed, or stolen controlled substances, the record shall list the kind and quantity of such controlled substances and the discovery date of such loss, destruction, or theft. Every such record shall be kept for a period of five years from the date of the transaction recorded.



28-412 - Narcotic drugs; administration to narcotic-dependent person; violation; penalty.

28-412. Narcotic drugs; administration to narcotic-dependent person; violation; penalty.

(1) It is unlawful to prescribe any narcotic drug listed in section 28-405, except buprenorphine, for the purpose of detoxification treatment or maintenance treatment except as provided in this section.

(2) A narcotic drug may be administered or dispensed to a narcotic-dependent person for detoxification treatment or maintenance treatment by a practitioner who is registered to provide detoxification treatment or maintenance treatment pursuant to section 28-406.

(3) A narcotic drug may be administered or dispensed to a narcotic-dependent person when necessary to relieve acute withdrawal symptoms pending the referral of such person for detoxification treatment or maintenance treatment by a physician who is not registered to provide detoxification treatment or maintenance treatment under section 28-406. Not more than one day's supply of narcotic drugs shall be administered or dispensed for such person's use at one time. Such treatment shall not be continued for more than three successive calendar days and may not be renewed or extended.

(4) A narcotic drug may be administered or dispensed in a hospital to maintain or detoxify a person as an incidental adjunct to medical or surgical treatment conditions other than dependence.

(5) Any person who violates this section is guilty of a Class IV felony.

(6) For purposes of this section:

(a) Detoxification treatment means the administering or dispensing of a narcotic drug in decreasing doses to a person for a specified period of time to alleviate adverse physiological or psychological effects incident to withdrawal from the continuous or sustained use of a narcotic drug and to bring such person to a narcotic drug-free state within such period of time. Detoxification treatment includes short-term detoxification treatment and long-term detoxification treatment;

(b) Long-term detoxification treatment means detoxification treatment for a period of more than thirty days but not more than one hundred eighty days;

(c) Maintenance treatment means the administering or dispensing of a narcotic drug in the treatment of a narcotic-dependent person for a period of more than twenty-one days; and

(d) Short-term detoxification treatment means detoxification treatment for a period of not more than thirty days.



28-413 - Distribution to another registrant; order forms.

28-413. Distribution to another registrant; order forms.

Controlled substances in Schedules I and II of section 28-405 shall be distributed by a registrant to another registrant only pursuant to an order form. Compliance with the provisions of the Controlled Substances Act, 21 U.S.C. 801 et seq., as such act existed on May 1, 2001, respecting order forms shall be deemed compliance with this section.



28-414 - Controlled substance; prescription; transfer; destruction; requirements.

28-414. Controlled substance; prescription; transfer; destruction; requirements.

(1)(a) Except as otherwise provided in this subsection or section 28-412 or when administered directly by a practitioner to an ultimate user, a controlled substance listed in Schedule II of section 28-405 shall not be dispensed without the written prescription bearing the signature of a practitioner authorized to prescribe. No prescription for a controlled substance listed in Schedule II of section 28-405 shall be filled more than six months from the date of issuance. A prescription for a controlled substance listed in Schedule II of section 28-405 shall not be refilled.

(b) In emergency situations as defined by rule and regulation of the department, a controlled substance listed in Schedule II of section 28-405 may be dispensed pursuant to a facsimile of a written, signed prescription bearing the word "emergency" or pursuant to an oral prescription reduced to writing in accordance with subdivision (3)(b) of this section, except for the prescribing practitioner's signature, and bearing the word "emergency".

(c) In nonemergency situations:

(i) A controlled substance listed in Schedule II of section 28-405 may be dispensed pursuant to a facsimile of a written, signed prescription if the original written, signed prescription is presented to the pharmacist for review before the controlled substance is dispensed, except as provided in subdivision (1)(c)(ii) or (1)(c)(iii) of this section;

(ii) A narcotic drug listed in Schedule II of section 28-405 may be dispensed pursuant to a facsimile of a written, signed prescription (A) to be compounded for direct parenteral administration to a patient for the purpose of home infusion therapy or (B) for administration to a patient enrolled in a hospice care program and bearing the words "hospice patient";

(iii) A controlled substance listed in Schedule II of section 28-405 may be dispensed pursuant to a facsimile of a written, signed prescription for administration to a resident of a long-term care facility; and

(iv) For purposes of subdivisions (1)(c)(ii) and (1)(c)(iii) of this section, a facsimile of a written, signed prescription shall serve as the original written prescription and shall be maintained in accordance with subdivision (3)(a) of this section.

(d)(i) A prescription for a controlled substance listed in Schedule II of section 28-405 may be partially filled if the pharmacist does not supply the full quantity prescribed and he or she makes a notation of the quantity supplied on the face of the prescription. The remaining portion of the prescription may be filled within seventy-two hours of the first partial filling. The pharmacist shall notify the prescribing practitioner if the remaining portion of the prescription is not or cannot be filled within such period. No further quantity may be supplied after such period without a new written, signed prescription.

(ii) A prescription for a controlled substance listed in Schedule II of section 28-405 written for a patient in a long-term care facility or for a patient with a medical diagnosis documenting a terminal illness may be partially filled. Such prescription shall bear the words "terminally ill" or "long-term care facility patient" on its face. If there is any question whether a patient may be classified as having a terminal illness, the pharmacist shall contact the prescribing practitioner prior to partially filling the prescription. Both the pharmacist and the prescribing practitioner have a corresponding responsibility to assure that the controlled substance is for a terminally ill patient. For each partial filling, the dispensing pharmacist shall record on the back of the prescription or on another appropriate record, uniformly maintained and readily retrievable, the date of the partial filling, quantity dispensed, remaining quantity authorized to be dispensed, and the identification of the dispensing pharmacist. The total quantity of controlled substances listed in Schedule II which is dispensed in all partial fillings shall not exceed the total quantity prescribed. A prescription for a Schedule II controlled substance for a patient in a long-term care facility or a patient with a medical diagnosis documenting a terminal illness is valid for sixty days from the date of issuance or until discontinuance of the prescription, whichever occurs first.

(2)(a) Except as otherwise provided in this subsection or when administered directly by a practitioner to an ultimate user, a controlled substance listed in Schedule III, IV, or V of section 28-405 shall not be dispensed without a written or oral medical order. Such medical order is valid for six months after the date of issuance. Authorization from a practitioner authorized to prescribe is required to refill a prescription for a controlled substance listed in Schedule III, IV, or V of section 28-405. Such prescriptions shall not be refilled more than five times within six months after the date of issuance. Original prescription information for any controlled substance listed in Schedule III, IV, or V of section 28-405 may be transferred between pharmacies for purposes of refill dispensing pursuant to section 38-2871.

(b) A controlled substance listed in Schedule III, IV, or V of section 28-405 may be dispensed pursuant to a facsimile of a written, signed prescription. The facsimile of a written, signed prescription shall serve as the original written prescription for purposes of this subsection and shall be maintained in accordance with the provisions of subdivision (3)(c) of this section.

(c) A prescription for a controlled substance listed in Schedule III, IV, or V of section 28-405 may be partially filled if (i) each partial filling is recorded in the same manner as a refilling, (ii) the total quantity dispensed in all partial fillings does not exceed the total quantity prescribed, and (iii) each partial filling is dispensed within six months after the prescription was issued.

(3)(a) Prescriptions for all controlled substances listed in Schedule II of section 28-405 shall be kept in a separate file by the dispensing practitioner and shall be maintained for a minimum of five years. The practitioner shall make all such files readily available to the department and law enforcement for inspection without a search warrant.

(b) All prescriptions for controlled substances listed in Schedule II of section 28-405 shall contain the name and address of the patient, the name and address of the prescribing practitioner, the Drug Enforcement Administration number of the prescribing practitioner, the date of issuance, and the prescribing practitioner's signature. If the prescription is for an animal, it shall also state the name and address of the owner of the animal and the species of the animal.

(c) Prescriptions for all controlled substances listed in Schedule III, IV, or V of section 28-405 shall be maintained either separately from other prescriptions or in a form in which the information required is readily retrievable from ordinary business records of the dispensing practitioner and shall be maintained for a minimum of five years. The practitioner shall make all such records readily available to the department and law enforcement for inspection without a search warrant.

(d) All prescriptions for controlled substances listed in Schedule III, IV, or V of section 28-405 shall contain the name and address of the patient, the name and address of the prescribing practitioner, the Drug Enforcement Administration number of the prescribing practitioner, the date of issuance, and for written prescriptions, the prescribing practitioner's signature. If the prescription is for an animal, it shall also state the owner's name and address and species of the animal.

(e) A registrant who is the owner of a controlled substance may transfer:

(i) Any controlled substance listed in Schedule I or II of section 28-405 to another registrant as provided by law or by rule and regulation of the department; and

(ii) Any controlled substance listed in Schedule III, IV, or V of section 28-405 to another registrant if such owner complies with subsection (4) of section 28-411.

(f)(i) The owner of any stock of controlled substances may cause such controlled substances to be destroyed pursuant to this subdivision when the need for such substances ceases. Complete records of controlled substances destruction pursuant to this subdivision shall be maintained by the registrant for five years from the date of destruction.

(ii) When the owner is a registrant:

(A) Controlled substances listed in Schedule II, III, IV, or V of section 28-405 may be destroyed by a pharmacy inspector, by a reverse distributor, or by the federal Drug Enforcement Administration. Upon destruction, any forms required by the administration to document such destruction shall be completed;

(B) Liquid controlled substances in opened containers which originally contained fifty milliliters or less or compounded liquid controlled substances within the facility where they were compounded may be destroyed if witnessed by two individuals credentialed under the Uniform Credentialing Act and designated by the facility and recorded in accordance with subsection (4) of section 28-411; or

(C) Solid controlled substances in opened unit-dose containers or which have been adulterated within a hospital where they were to be administered to patients at such hospital may be destroyed if witnessed by two individuals credentialed under the Uniform Credentialing Act and designated by the hospital and recorded in accordance with subsection (4) of section 28-411.

(iii) When the owner is a patient, such owner may transfer the controlled substances to a pharmacy for immediate destruction by two individuals credentialed under the Uniform Credentialing Act and designated by the pharmacy.

(iv) When the owner is a resident of a long-term care facility or hospital, a controlled substance listed in Schedule II, III, IV, or V of section 28-405 shall be destroyed by two individuals credentialed under the Uniform Credentialing Act and designated by the facility or hospital.

(g) Before dispensing any controlled substance listed in Schedule II, III, IV, or V of section 28-405, the dispensing practitioner shall affix a label to the container in which the controlled substance is dispensed. Such label shall bear the name and address of the pharmacy or dispensing practitioner, the name of the patient, the date of filling, the consecutive number of the prescription under which it is recorded in the practitioner's prescription records, the name of the prescribing practitioner, and the directions for use of the controlled substance. Unless the prescribing practitioner writes "do not label" or words of similar import on the original written prescription or so designates in an oral prescription, such label shall also bear the name of the controlled substance.



28-415 - Narcotic drugs; label; requirements.

28-415. Narcotic drugs; label; requirements.

(1) A manufacturer, distributor, or packager who sells or dispenses a narcotic drug or a wholesaler who sells or dispenses a narcotic drug in a package prepared by him or her shall securely affix a label to each package in which such drug is contained showing in legible English the name and address of the vendor and the quantity, kind, and form of narcotic drug contained therein. No person, except a pharmacy for the purpose of filling a medical order under the Uniform Controlled Substances Act, shall alter, deface, or remove any label so affixed.

(2) A pharmacy that sells or dispenses any narcotic drug on a prescription issued by a practitioner shall affix a label to the container in which such drug is sold or dispensed pursuant to subdivision (3)(g) of section 28-414. No person shall alter, deface, or remove any label so affixed.



28-416 - Prohibited acts; violations; penalties.

28-416. Prohibited acts; violations; penalties.

(1) Except as authorized by the Uniform Controlled Substances Act, it shall be unlawful for any person knowingly or intentionally: (a) To manufacture, distribute, deliver, dispense, or possess with intent to manufacture, distribute, deliver, or dispense a controlled substance; or (b) to create, distribute, or possess with intent to distribute a counterfeit controlled substance.

(2) Except as provided in subsections (4), (5), (7), (8), (9), and (10) of this section, any person who violates subsection (1) of this section with respect to: (a) A controlled substance classified in Schedule I, II, or III of section 28-405 which is an exceptionally hazardous drug shall be guilty of a Class II felony; (b) any other controlled substance classified in Schedule I, II, or III of section 28-405 shall be guilty of a Class III felony; or (c) a controlled substance classified in Schedule IV or V of section 28-405 shall be guilty of a Class IIIA felony.

(3) A person knowingly or intentionally possessing a controlled substance, except marijuana or any substance containing a quantifiable amount of the substances, chemicals, or compounds described, defined, or delineated in subdivision (c)(25) of Schedule I of section 28-405, unless such substance was obtained directly or pursuant to a medical order issued by a practitioner authorized to prescribe while acting in the course of his or her professional practice, or except as otherwise authorized by the act, shall be guilty of a Class IV felony.

(4)(a) Except as authorized by the Uniform Controlled Substances Act, any person eighteen years of age or older who knowingly or intentionally manufactures, distributes, delivers, dispenses, or possesses with intent to manufacture, distribute, deliver, or dispense a controlled substance or a counterfeit controlled substance (i) to a person under the age of eighteen years, (ii) in, on, or within one thousand feet of the real property comprising a public or private elementary, vocational, or secondary school, a community college, a public or private college, junior college, or university, or a playground, or (iii) within one hundred feet of a public or private youth center, public swimming pool, or video arcade facility shall be punished by the next higher penalty classification than the penalty prescribed in subsection (2), (7), (8), (9), or (10) of this section, depending upon the controlled substance involved, for the first violation and for a second or subsequent violation shall be punished by the next higher penalty classification than that prescribed for a first violation of this subsection, but in no event shall such person be punished by a penalty greater than a Class IB felony.

(b) For purposes of this subsection:

(i) Playground shall mean any outdoor facility, including any parking lot appurtenant to the facility, intended for recreation, open to the public, and with any portion containing three or more apparatus intended for the recreation of children, including sliding boards, swingsets, and teeterboards;

(ii) Video arcade facility shall mean any facility legally accessible to persons under eighteen years of age, intended primarily for the use of pinball and video machines for amusement, and containing a minimum of ten pinball or video machines; and

(iii) Youth center shall mean any recreational facility or gymnasium, including any parking lot appurtenant to the facility or gymnasium, intended primarily for use by persons under eighteen years of age which regularly provides athletic, civic, or cultural activities.

(5)(a) Except as authorized by the Uniform Controlled Substances Act, it shall be unlawful for any person eighteen years of age or older to knowingly and intentionally employ, hire, use, cause, persuade, coax, induce, entice, seduce, or coerce any person under the age of eighteen years to manufacture, transport, distribute, carry, deliver, dispense, prepare for delivery, offer for delivery, or possess with intent to do the same a controlled substance or a counterfeit controlled substance.

(b) Except as authorized by the Uniform Controlled Substances Act, it shall be unlawful for any person eighteen years of age or older to knowingly and intentionally employ, hire, use, cause, persuade, coax, induce, entice, seduce, or coerce any person under the age of eighteen years to aid and abet any person in the manufacture, transportation, distribution, carrying, delivery, dispensing, preparation for delivery, offering for delivery, or possession with intent to do the same of a controlled substance or a counterfeit controlled substance.

(c) Any person who violates subdivision (a) or (b) of this subsection shall be punished by the next higher penalty classification than the penalty prescribed in subsection (2), (7), (8), (9), or (10) of this section, depending upon the controlled substance involved, for the first violation and for a second or subsequent violation shall be punished by the next higher penalty classification than that prescribed for a first violation of this subsection, but in no event shall such person be punished by a penalty greater than a Class IB felony.

(6) It shall not be a defense to prosecution for violation of subsection (4) or (5) of this section that the defendant did not know the age of the person through whom the defendant violated such subsection.

(7) Any person who violates subsection (1) of this section with respect to cocaine or any mixture or substance containing a detectable amount of cocaine in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(8) Any person who violates subsection (1) of this section with respect to base cocaine (crack) or any mixture or substance containing a detectable amount of base cocaine in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(9) Any person who violates subsection (1) of this section with respect to heroin or any mixture or substance containing a detectable amount of heroin in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(10) Any person who violates subsection (1) of this section with respect to amphetamine, its salts, optical isomers, and salts of its isomers, or with respect to methamphetamine, its salts, optical isomers, and salts of its isomers, in a quantity of:

(a) One hundred forty grams or more shall be guilty of a Class IB felony;

(b) At least twenty-eight grams but less than one hundred forty grams shall be guilty of a Class IC felony; or

(c) At least ten grams but less than twenty-eight grams shall be guilty of a Class ID felony.

(11) Any person knowingly or intentionally possessing marijuana weighing more than one ounce but not more than one pound shall be guilty of a Class III misdemeanor.

(12) Any person knowingly or intentionally possessing marijuana weighing more than one pound shall be guilty of a Class IV felony.

(13) Any person knowingly or intentionally possessing marijuana weighing one ounce or less or any substance containing a quantifiable amount of the substances, chemicals, or compounds described, defined, or delineated in subdivision (c)(25) of Schedule I of section 28-405 shall:

(a) For the first offense, be guilty of an infraction, receive a citation, be fined three hundred dollars, and be assigned to attend a course as prescribed in section 29-433 if the judge determines that attending such course is in the best interest of the individual defendant;

(b) For the second offense, be guilty of a Class IV misdemeanor, receive a citation, and be fined four hundred dollars and may be imprisoned not to exceed five days; and

(c) For the third and all subsequent offenses, be guilty of a Class IIIA misdemeanor, receive a citation, be fined five hundred dollars, and be imprisoned not to exceed seven days.

(14) Any person convicted of violating this section, if placed on probation, shall, as a condition of probation, satisfactorily attend and complete appropriate treatment and counseling on drug abuse provided by a program authorized under the Nebraska Behavioral Health Services Act or other licensed drug treatment facility.

(15) Any person convicted of violating this section, if sentenced to the Department of Correctional Services, shall attend appropriate treatment and counseling on drug abuse.

(16) Any person knowingly or intentionally possessing a firearm while in violation of subsection (1) of this section shall be punished by the next higher penalty classification than the penalty prescribed in subsection (2), (7), (8), (9), or (10) of this section, but in no event shall such person be punished by a penalty greater than a Class IB felony.

(17) A person knowingly or intentionally in possession of money used or intended to be used to facilitate a violation of subsection (1) of this section shall be guilty of a Class IV felony.

(18) In addition to the penalties provided in this section:

(a) If the person convicted or adjudicated of violating this section is eighteen years of age or younger and has one or more licenses or permits issued under the Motor Vehicle Operator's License Act:

(i) For the first offense, the court may, as a part of the judgment of conviction or adjudication, (A) impound any such licenses or permits for thirty days and (B) require such person to attend a drug education class;

(ii) For a second offense, the court may, as a part of the judgment of conviction or adjudication, (A) impound any such licenses or permits for ninety days and (B) require such person to complete no fewer than twenty and no more than forty hours of community service and to attend a drug education class; and

(iii) For a third or subsequent offense, the court may, as a part of the judgment of conviction or adjudication, (A) impound any such licenses or permits for twelve months and (B) require such person to complete no fewer than sixty hours of community service, to attend a drug education class, and to submit to a drug assessment by a licensed alcohol and drug counselor; and

(b) If the person convicted or adjudicated of violating this section is eighteen years of age or younger and does not have a permit or license issued under the Motor Vehicle Operator's License Act:

(i) For the first offense, the court may, as part of the judgment of conviction or adjudication, (A) prohibit such person from obtaining any permit or any license pursuant to the act for which such person would otherwise be eligible until thirty days after the date of such order and (B) require such person to attend a drug education class;

(ii) For a second offense, the court may, as part of the judgment of conviction or adjudication, (A) prohibit such person from obtaining any permit or any license pursuant to the act for which such person would otherwise be eligible until ninety days after the date of such order and (B) require such person to complete no fewer than twenty hours and no more than forty hours of community service and to attend a drug education class; and

(iii) For a third or subsequent offense, the court may, as part of the judgment of conviction or adjudication, (A) prohibit such person from obtaining any permit or any license pursuant to the act for which such person would otherwise be eligible until twelve months after the date of such order and (B) require such person to complete no fewer than sixty hours of community service, to attend a drug education class, and to submit to a drug assessment by a licensed alcohol and drug counselor.

A copy of an abstract of the court's conviction or adjudication shall be transmitted to the Director of Motor Vehicles pursuant to sections 60-497.01 to 60-497.04 if a license or permit is impounded or a juvenile is prohibited from obtaining a license or permit under this subsection.

1. Elements

2. Evidence

3. Generally

4. Jury instruction

5. Plain view doctrine

6. Possession

7. Possession with intent to deliver

8. Sentencing

1. Elements

Unless a statute specifically provides otherwise, the quantity possessed of a controlled substance is not an essential element of the crime. State v. Thompson, 244 Neb. 189, 505 N.W.2d 673 (1993).

The weight or amount of marijuana possessed is not an element of the substantive offense of possession of marijuana, and the weight or amount of marijuana only determines the grade of the offense and relates to the punishment which may be imposed on conviction for the offense of simple possession. Simple possession of marijuana is a lesser-included offense of possession of marijuana with intent to distribute. State v. Malone, 4 Neb. App. 904, 552 N.W.2d 772 (1996).

2. Evidence

A passenger's mere presence in a vehicle with contraband is insufficient to support a finding of joint possession. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Generally, a passenger's joint possession of a controlled substance found in a vehicle can be established by evidence that (1) supports an inference that the driver was involved in drug trafficking, as distinguished from possessing illegal drugs for personal use; (2) shows the passenger acted suspiciously during a traffic stop; and (3) shows the passenger was not a casual occupant but someone who had been traveling a considerable distance with the driver. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Evidence which was seized during a search based solely on an illegal wiretap must be suppressed and a conviction based on that evidence reversed, where it was agreed that the defendant had waived his rights under the fourth amendment to the U.S. Constitution, but had not waived his rights under section 86-701 et seq. (recodified in 2002 as section 86-271 et seq.). State v. Aulrich, 209 Neb. 546, 308 N.W.2d 739 (1981).

3. Generally

A juror may reasonably infer that a driver with a possessory interest in a vehicle who is transporting a large quantity of illegal drugs would not invite someone into his or her vehicle who had no knowledge of the driver's drug activities. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Subsection (6) of this section and section 77-4301(2) address different types of misconduct and are not inconsistent. State v. Garza, 242 Neb. 573, 496 N.W.2d 448 (1993).

A party claiming that the sale of a controlled substance was exempt has the burden of proof that an exemption was applicable. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).

Subsection (6)(a) merely authorizes the issuance of a citation for certain violations; it does not prohibit an arrest for the same violation when otherwise authorized by law. State v. Watts, 209 Neb. 371, 307 N.W.2d 816 (1981).

4. Jury instruction

The statutory elements neither solely control nor exclusively dictate whether a lesser-included offense instruction for simple possession is required along with an instruction on possession of a controlled substance with intent to deliver. State v. Massa, 242 Neb. 70, 493 N.W.2d 175 (1992).

5. Plain view doctrine

Plain view doctrine circumvents need for a search warrant when contraband is inadvertently found while arresting officer is legally present at physical examination of accused. State v. Brockman, 231 Neb. 982, 439 N.W.2d 84 (1989).

6. Possession

Constructive possession of an illegal substance may be proved by direct or circumstantial evidence. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Possession of a controlled substance is a lesser-included offense of distribution of the controlled substance. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Possession of an illegal substance can be inferred from a vehicle passenger's proximity to the substance or other circumstantial evidence that affirmatively links the passenger to the substance. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Under subsection (1) of this section, a defendant possesses a controlled substance when the defendant knows of the nature or character of the substance and its presence and has dominion or control over the substance. State v. Lonnecker, 237 Neb. 207, 465 N.W.2d 737 (1991).

Under subsection (1) of this section, a defendant's control or dominion over premises where a controlled substance is located may establish the defendant's constructive possession of the controlled substance. State v. Lonnecker, 237 Neb. 207, 465 N.W.2d 737 (1991).

Pursuant to subsection (3) of this section, there is sufficient evidence to convict the defendant of knowingly or intentionally possessing a controlled substance when he approaches an undercover officer, asks to buy drugs, physically examines the drugs, and then hands over money to pay for the drugs. State v. Clark, 236 Neb. 475, 461 N.W.2d 576 (1990).

7. Possession with intent to deliver

Circumstantial evidence may support a finding that a defendant intended to distribute, deliver, or dispense a controlled substance. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Circumstantial evidence to establish possession of a controlled substance with intent to distribute or deliver may consist of several factors: the quantity of the substance, the equipment and supplies found with it, the place it was found, the manner of packaging, and the testimony of witnesses experienced and knowledgeable in the field. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Evidence of the quantity of a controlled substance possessed combined with expert testimony that such quantity indicates an intent to deliver can be sufficient for a jury to infer an intent to deliver. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

When a defendant did not dispute the State's evidence on the separate element of intent to deliver, he was not entitled to an instruction on the lesser-included offense of simple possession. State v. Draganescu, 276 Neb. 448, 755 N.W.2d 57 (2008).

Conviction of possession with intent to deliver a controlled substance affirmed in case where police officers noticed defendant in bar making a furtive gesture by pulling both hands from underneath bar; the officers subsequently found a bag with 11 snow seals behind the carpet under the bar within arm's distance from defendant; and defendant could not adequately account for the money he had in his possession. State v. Alcorn, 240 Neb. 400, 481 N.W.2d 921 (1992).

Possession with intent to deliver a controlled substance is not a victimless crime. State v. Rodgers, 237 Neb. 506, 466 N.W.2d 537 (1991).

8. Sentencing

Sentence of 3 to 5 years' imprisonment was not excessive for conviction under subsection (1)(a) of this statute. State v. Hodge and Carpenter, 225 Neb. 94, 402 N.W.2d 867 (1987).



28-417 - Unlawful acts; violations; penalty.

28-417. Unlawful acts; violations; penalty.

(1) It shall be unlawful for any person:

(a) To omit, remove, alter, or obliterate a symbol required by the federal Controlled Substances Act, 21 U.S.C. 801 et seq., as the act existed on September 1, 2001, or required by the laws of this state;

(b) To alter, deface, or remove any label affixed to a package of narcotic drugs;

(c) To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under the Uniform Controlled Substances Act;

(d) To refuse any entry into any premises for inspection authorized by the act;

(e) To keep or maintain any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or place whatever which such person knows or should know is resorted to by persons using controlled substances in violation of the Uniform Controlled Substances Act for the purpose of using such substances or which is used for the keeping or selling of the same in violation of the act;

(f) To whom or for whose use any controlled substance has been prescribed, sold, or dispensed by a practitioner or the owner of any animal for which any such substance has been prescribed, sold, or dispensed by a veterinarian to possess it in a container other than which it was delivered to him or her by the practitioner; or

(g) To be under the influence of any controlled substance for a purpose other than the treatment of a sickness or injury as prescribed or administered by a practitioner. In a prosecution under this subdivision, it shall not be necessary for the state to prove that the accused was under the influence of any specific controlled substance, but it shall be sufficient for a conviction under this subdivision for the state to prove that the accused was under the influence of some controlled substance by proving that the accused did manifest physical and physiological symptoms or reactions caused by the use of any controlled substance.

(2) Any person who violates this section shall be guilty of a Class III misdemeanor.



28-418 - Intentional violations; penalty.

28-418. Intentional violations; penalty.

(1) It shall be unlawful for any person knowingly or intentionally:

(a) Who is a registrant to distribute a controlled substance classified in Schedule I or II of section 28-405 in the course of his or her legitimate business except pursuant to an order form as required by section 28-413;

(b) To use in the course of the manufacture or distribution of a controlled substance a registration number which is fictitious, revoked, suspended, or issued to another person;

(c) To acquire or obtain or to attempt to acquire or obtain possession of a controlled substance by theft, misrepresentation, fraud, forgery, deception, or subterfuge;

(d) To furnish false or fraudulent material information in or omit any material information from any application, report, or other document required to be kept or filed under the Uniform Controlled Substances Act or any record required to be kept by the act;

(e) To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit controlled substance;

(f) Who is subject to sections 28-406 to 28-414 to distribute or dispense a controlled substance in violation of section 28-414;

(g) Who is a registrant to manufacture a controlled substance not authorized by his or her registration or to distribute or dispense a controlled substance not authorized by his or her registration to another registrant or authorized person;

(h) To possess a false or forged medical order for a controlled substance issued by a practitioner authorized to prescribe, except that this subdivision shall not apply to law enforcement officials, practitioners, or attorneys in the performance of their official lawful duties; or

(i) To communicate information to a practitioner in an effort to unlawfully procure a controlled substance, the administration of a controlled substance, or a medical order for a controlled substance issued by a practitioner authorized to prescribe.

(2) Any person who violates this section shall be guilty of a Class IV felony.



28-419 - Inhaling or drinking certain intoxicating substances; unlawful.

28-419. Inhaling or drinking certain intoxicating substances; unlawful.

No person shall breathe, inhale, or drink any compound, liquid, or chemical containing acetate, acetone, benzene, butyl alcohol, cyclohexanone, ethyl acetate, ethyl alcohol, ethylene dichloride, ethylene trichloride, hexane, isopropanol, isopropyl alcohol, methyl alcohol, methyl cellosolve acetate, methyl ethyl ketone, methyl isobutyl ketone, pentachlorophenol, petroleum ether, toluene, toluol, trichloroathane, trichloroethylene, or any other substance for the purpose of inducing a condition of intoxication, stupefaction, depression, giddiness, paralysis, inebriation, excitement, or irrational behavior, or in any manner changing, distorting, or disturbing the auditory, visual, mental, or nervous processes. For the purposes of sections 28-419 to 28-424, any such condition so induced shall be deemed an intoxicated condition.



28-420 - Selling or offering for sale certain compounds; use; knowledge of seller; unlawful.

28-420. Selling or offering for sale certain compounds; use; knowledge of seller; unlawful.

No person shall knowingly sell or offer for sale, deliver or give to any person any compound, liquid or chemical or any other substance which will induce an intoxicated condition as defined in section 28-419, when the seller, offerer or deliverer knows or has reason to know that such compound is intended for use to induce such condition.



28-421 - Act, exceptions.

28-421. Act, exceptions.

The provisions of sections 28-419 to 28-424 shall not apply to the use or sale of such substances, as defined in sections 28-419 and 28-420, when such use or sale is administered or prescribed for medical or dental purposes, nor shall the provisions of sections 28-419 to 28-424 apply to the use or sale of alcoholic liquors as defined by section 53-103.02.



28-422 - Selling or offering for sale certain compounds; register; maintain for one year.

28-422. Selling or offering for sale certain compounds; register; maintain for one year.

Every person selling or offering for sale at retail any of the substances as defined in section 28-419, shall maintain a register in which are recorded the date of each sale, the quantity sold, and the name and address of the purchaser. The record of each sale shall be available for inspection by any peace officer for at least one year.



28-423 - Inducing or enticing; violation.

28-423. Inducing or enticing; violation.

No person shall induce or entice any person to violate the provisions of section 28-419, 28-420, or 28-422.



28-424 - Violations; penalty.

28-424. Violations; penalty.

Any person who violates any provision of section 28-419, 28-420, 28-422, or 28-423 shall be guilty of a Class III misdemeanor.



28-425 - Embalming fluids; use of arsenic or strychnine prohibited; label required; violation; penalty.

28-425. Embalming fluids; use of arsenic or strychnine prohibited; label required; violation; penalty.

(1) No person, firm, corporation, partnership, or limited liability company shall manufacture, give away, sell, expose for sale, or deliver any embalming fluid or other fluids of whatsoever name, to be used for or intended for use in the embalming of dead human bodies, which contain arsenic or strychnine, or preparations, compounds, or salts thereof, without having the words arsenic contained herein or strychnine contained herein, as the case may be, written or printed upon a label pasted on the bottle, cask, flask, or carboy in which such fluid shall be contained.

(2) No undertaker or other person shall embalm with, inject into, or place upon any dead human body, any fluid or preparation of any kind which contains arsenic or strychnine, or preparations, compounds, or salts thereof.

(3) Any person, firm, corporation, partnership, or limited liability company violating any of the provisions of subsection (1) or (2) of this section shall be guilty of a Class III misdemeanor.



28-426 - Repealed. Laws 1978, LB 748, § 61.

28-426. Repealed. Laws 1978, LB 748, § 61.



28-427 - Additional penalties.

28-427. Additional penalties.

Any penalty imposed for violation of the Uniform Controlled Substances Act shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law. A conviction or acquittal under federal law or the law of another state having a substantially similar law shall be a bar to prosecution in this state for the same act. If any person is convicted for violation of the Uniform Controlled Substances Act, in addition to any penalty imposed by the court, the court may order that such person make restitution to any law enforcement agency for reasonable expenditures made in the purchase of any controlled substances from such person or his or her agent as part of the investigation leading to such conviction.

The plain and ordinary meaning of the words "as part of the investigation leading to such conviction" limits the amount of restitution ordered to the reasonable law enforcement expenses incurred in connection with the purchase of the controlled substance for the sale of which the defendant was convicted. State v. Rios, 237 Neb. 232, 465 N.W.2d 611 (1991).

An order of restitution under this section can be made at the time of sentencing, but there is no statutory requirement that it be made at that time. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

Restitution imposed under this section is not a criminal penalty to be imposed as punishment for the crime, but is in the nature of a civil or administrative penalty or sanction. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

Restitution imposed under this section is not a part of the sentence; therefore, the trial court had jurisdiction to make an order of restitution after sentencing. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

The heading, or catchline, is supplied in the compilation of the statutes and does not constitute any part of the law. State v. Holmes, 221 Neb. 629, 379 N.W.2d 765 (1986).

A defendant may be ordered to make restitution for law enforcement expenses incurred during controlled buys that were part of the investigation leading to a conviction arising from a subsequent controlled buy. State v. Thomas, 6 Neb. App. 510, 574 N.W.2d 542 (1998).



28-428 - Controlled premises, defined; inspection; procedure.

28-428. Controlled premises, defined; inspection; procedure.

(1) Administrative inspections of controlled premises are authorized in accordance with the following provisions:

(a) For purposes of the Uniform Controlled Substances Act only, controlled premises shall mean: (i) Places where persons registered or exempted from registration requirements under the act are required to keep records; and (ii) places including factories, warehouses, establishments, and conveyances where persons registered or exempted from registration requirements under the act are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance;

(b) When so authorized by an administrative inspection or an officer of the Division of Drug Control or an authorized agent of the department, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, shall have the right to enter controlled premises for the purpose of conducting an administrative inspection;

(c) When so authorized by an administrative inspection warrant, an officer of the Division of Drug Control or an authorized agent of the department shall have the right: (i) To inspect and copy records required by the act to be kept; (ii) to inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers, and labeling found therein, and, except as otherwise provided in subdivision (1)(e)(ii) of this section, all other things therein, including records, files, papers, processes, controls, and facilities, bearing on any violation of the act; and (iii) to inventory any stock of any controlled substance therein and obtain samples of any such substance;

(d) This section shall not be construed to prevent entries and administrative inspections including seizures of property without a warrant: (i) With the consent of the owner, operator, or agent in charge of the controlled premises; (ii) in situations presenting imminent danger to health or safety; (iii) in situations involving inspection of any conveyance when there is reasonable cause to believe that such conveyance contains substances possessed or carried in violation of the act; (iv) in any other exceptional or emergency circumstance when time or opportunity to apply for a warrant is lacking; and (v) in all other situations when a warrant is not constitutionally required; and

(e) Except when the owner, operator, or agent in charge of the controlled premises so consents in writing, no inspection authorized by this section shall extend to (i) financial data; (ii) sales data other than shipment data; or (iii) pricing data.

(2) For the purpose of the execution of administrative inspection warrants, an authorized agent of the department shall be deemed to be a peace officer.

(3) Issuance and execution of administrative inspection warrants for controlled premises shall be in accordance with the provisions of sections 29-830 to 29-835, except that inspection warrants for the purpose of the act shall be issued not only upon a showing that consent to entry for inspection purposes has been refused, but also in all cases when the judge of a court of record has been given reason to believe that consent would be refused if requested.



28-429 - Division of Drug Control; established; personnel; powers and duties; Nebraska State Patrol Drug Control and Education Cash Fund; created; use; investment; report; contents.

28-429. Division of Drug Control; established; personnel; powers and duties; Nebraska State Patrol Drug Control and Education Cash Fund; created; use; investment; report; contents.

(1) There is hereby established in the Nebraska State Patrol a Division of Drug Control. The division shall consist of such personnel as may be designated by the Superintendent of Law Enforcement and Public Safety. It shall be the duty of the division to enforce all of the provisions of the Uniform Controlled Substances Act and any other provisions of the law dealing with controlled substances and to conduct drug education activities as directed by the superintendent. The Nebraska State Patrol shall cooperate with federal agencies, the department, other state agencies, elementary and secondary schools, and County Drug Law Enforcement and Education Fund Boards in discharging their responsibilities concerning traffic in controlled substances, in suppressing the abuse of controlled substances, and in conducting drug education activities. To this end the division is authorized to: (a) Arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances; (b) coordinate and cooperate in training programs on controlled substance law enforcement and education at the local and state levels; (c) establish a centralized unit which will accept, catalog, file, and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the state, and make such information available for federal, state, and local law enforcement purposes on request; (d) cooperate in locating, eradicating, and destroying wild or illicit growth of plant species from which controlled substances may be extracted, and for these purposes a peace officer is hereby authorized to enter onto property upon which there are no buildings or upon which there are only uninhabited buildings without first obtaining a search warrant or consent; (e) develop a priority program so as to focus the bulk of its efforts on the reduction and elimination of the most damaging drugs including narcotic drugs, depressant and stimulant drugs, and hallucinogenic drugs; and (f) develop and conduct drug education activities in cooperation with elementary and secondary schools in Nebraska and with County Drug Law Enforcement and Education Fund Boards.

(2) There is hereby created the Nebraska State Patrol Drug Control and Education Cash Fund which shall be used for the purposes of (a) obtaining evidence for enforcement of any state law relating to the control of drug abuse and (b) drug education activities conducted pursuant to subsection (1) of this section, except that transfers may be made from the fund to the General Fund at the direction of the Legislature. Any money in the Nebraska State Patrol Drug Control and Education Cash Fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(3) For the purpose of establishing and maintaining legislative oversight and accountability, the Appropriations Committee of the Legislature shall formulate record-keeping procedures to be adhered to by the Nebraska State Patrol for all expenditures, disbursements, and transfers of cash from the Nebraska State Patrol Drug Control and Education Cash Fund. Based on these record-keeping procedures, the Nebraska State Patrol shall prepare and electronically deliver to the Clerk of the Legislature at the commencement of each succeeding session a detailed report which shall contain, but not be limited to: (a) Current total in the cash fund; (b) total amount of expenditures; (c) purpose of the expenditures to include: (i) Salaries and any expenses of all agents and informants; (ii) front money for drug purchases; (iii) names of drugs and quantity of purchases; (iv) amount of front money recovered; and (v) drug education activities; (d) total number of informers on payroll; (e) amounts delivered to patrol supervisors for distribution to agents and informants and the method of accounting for such transactions and the results procured through such transactions; and (f) a description of the drug education activities conducted since the date of the previous report. Each member of the Legislature shall receive an electronic copy of such report by making a request for it to the superintendent.

(4) The superintendent shall adopt and promulgate rules and regulations to carry out this section.

This section permits law enforcement officers to enter onto property without a search warrant or consent for the purpose of locating and eradicating wild or illicit weeds from which a controlled substance could be extracted. State v. Havlat, 222 Neb. 554, 385 N.W.2d 436 (1986).



28-430 - Department; enforce act; powers.

28-430. Department; enforce act; powers.

The department shall enforce the Uniform Controlled Substances Act and shall cooperate with federal agencies, the Division of Drug Control, and other state agencies in discharging their responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, it is authorized to: (1) Arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances; (2) cooperate with the Drug Enforcement Administration and the Federal Bureau of Investigation; (3) do drug accountability audits of all registered practitioners in accordance with the act; (4) provide laboratory analysis; (5) provide drug abuse education to schools, courts, and persons requesting it; and (6) rely on results, information, and evidence received from the Drug Enforcement Administration and the Federal Bureau of Investigation relating to the regulatory functions of the act, including results of inspections conducted by that agency, which may be acted upon by the department and the Division of Drug Control in the performance of their regulatory functions under the act.



28-431 - Seized without warrant; subject to forfeitures; disposition; manner; when; accepted as evidence; court costs and expenses.

28-431. Seized without warrant; subject to forfeitures; disposition; manner; when; accepted as evidence; court costs and expenses.

(1) The following shall be seized without warrant by an officer of the Division of Drug Control or by any peace officer and the same shall be subject to forfeiture: (a) All controlled substances which have been manufactured, distributed, dispensed, acquired, or possessed in violation of the Uniform Controlled Substances Act; (b) all raw materials, products, and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, administering, delivering, importing, or exporting any controlled substance in violation of the act; (c) all property which is used, or is intended for use, as a container for property described in subdivisions (a) and (b) of this subsection; (d) all drug paraphernalia defined in section 28-439; (e) all books, records, and research, including, but not limited to, formulas, microfilm, tapes, and data, which are used, or intended for use, in violation of the act; (f) all conveyances including, but not limited to, aircraft, vehicles, or vessels which are used, or intended for use, in transporting any controlled substance with intent to manufacture, distribute, deliver, dispense, export, or import such controlled substance in violation of the act; and (g) all money used, or intended to be used, to facilitate a violation of the act.

(2) Any property described in subdivision (1)(f) of this section which is used, or intended for use, to transport any property described in subdivision (1)(a) or (b) of this section is hereby declared to be a common nuisance, and any peace officer having probable cause to believe that such property is so used, or intended for such use, shall make a search thereof with or without a warrant.

(3) All money that a law enforcement agency proves was furnished by such agency shall be returned to the agency. All property seized without a search warrant shall not be subject to a replevin action and: (a) All property described in subdivisions (1)(a) to (1)(e) of this section shall be kept by the property division of the law enforcement agency which employs the officer who seized such property for so long as it is needed as evidence in any trial; and (b) when no longer required as evidence, all property described in subdivision (1)(e) of this section shall be disposed of on order of a court of record of this state in such manner as the court in its sound discretion shall direct, and all property described in subdivisions (1)(a), (b), (c), and (d) of this section, that has been used or is intended to be used in violation of the act, when no longer needed as evidence shall be destroyed by the law enforcement agency holding the same or turned over to the department for custody or destruction, except that a law enforcement agency may keep a small quantity of the property described in subdivisions (1)(a), (b), (c), and (d) of this section for training purposes or use in investigations. Any large quantity of property described in subdivisions (1)(a), (b), (c), and (d) of this section, whether seized under a search warrant or validly seized without a warrant, may be disposed of on order of a court of record of this state in such manner as the court in its sound discretion shall direct. Such an order may be given only after a proper laboratory examination and report of such property has been completed and after a hearing has been held by the court after notice to the defendant of the proposed disposition of the property. The findings in such court order as to the nature, kind, and quantity of the property so disposed of may be accepted as evidence at subsequent court proceedings in lieu of the property ordered destroyed by the court order.

(4) When any property described in subdivision (1)(f) or (g) of this section is seized, the person seizing the same shall cause to be filed, within ten days thereafter, in the district court of the county in which seizure was made, petition for disposition of such property. The proceedings shall be brought in the name of the state by the county attorney of the county in which such property was seized. The petition shall describe the property, state the name of the owner if known, allege the essential elements of the violation which is claimed to exist, and conclude with a prayer for disposition. The county attorney shall have a copy of the petition served upon the owner of or any person having an interest in the property, if known, in person or by registered or certified mail at his or her last-known address. If the owner is unknown or there is a reasonable probability that there are unknown persons with interests in the property, the county attorney shall provide notice of the seizure and petition for disposition by publication once a week for four consecutive weeks in a newspaper of general circulation in the county of the seizure. At least five days shall elapse between each publication of notice.

At any time after seizure and prior to court disposition, the owner of record of such property may petition the district court of the county in which seizure was made to release such property, and the court shall order the release of the property upon a showing by the owner that he or she had no knowledge that such property was being used in violation of the Uniform Controlled Substances Act.

Any person having an interest in the property proceeded against or any person against whom civil or criminal liability would exist if such property is in violation of the act may, within thirty days after seizure, appear and file an answer or demurrer to the petition. The answer or demurrer shall allege the claimant's interest in or liability involving such property. At least thirty but not more than ninety days after seizure, there shall be a hearing before the court. If the claimant proves by a preponderance of the evidence that he or she (a) has not used or intended to use the property to facilitate an offense in violation of the act, (b) has an interest in such property as owner or lienor or otherwise, acquired by him or her in good faith, and (c) at no time had any knowledge that such property was being or would be used in, or to facilitate, the violation of the act, the court shall order that such property or the value of the claimant's interest in such property be returned to the claimant. If there are no claims, if all claims are denied, or if the value of the property exceeds all claims granted and it is shown beyond a reasonable doubt that such property was used in violation of the act, the court shall order disposition of such property at such time as the property is no longer required as evidence in any criminal proceeding. The court may order that property described in subdivision (1)(f) of this section be sold or put to official use by the confiscating agency for a period of not more than one year and that when such property is no longer necessary for official use or at the end of two years, whichever comes first, such property shall be sold. Proceeds from the sale of the property and any money described in subdivision (1)(g) of this section shall be distributed pursuant to section 28-1439.02. Official use shall mean use directly in connection with enforcement of the act.

Any court costs and fees and storage and other proper expenses shall be charged against any person intervening as claimant or owner of the property unless such person shall establish his or her claim. If a sale is ordered, the officer holding the sale shall make a return to the court showing to whom the property was sold and for what price. This return together with the court order shall authorize the county clerk to issue a title to the purchaser of the property if such title is required under the laws of this state.

1. Double jeopardy

2. Miscellaneous

1. Double jeopardy

Forfeiture actions pursuant to this section are criminal in character and double jeopardy principles apply. State v. Spotts, 257 Neb. 44, 595 N.W.2d 259 (1999).

Forfeiture proceedings brought pursuant to this section are not in rem proceedings, but are criminal proceedings entitled to double jeopardy protection. State v. Franco, 257 Neb. 15, 594 N.W.2d 633 (1999).

This section is criminal in character; therefore, double jeopardy principles apply. State v. One 1987 Toyota Pickup, 233 Neb. 670, 447 N.W.2d 243 (1989).

2. Miscellaneous

Subsection (4) of this section sets forth two avenues by which a purported owner or claimant may prevent forfeiture and recover his or her property. First, the forfeiture statute allows the owner of record of such property, at any time after seizure and prior to court disposition, to petition the district court of the county in which seizure was made to release such property. Second, subsection (4) provides that any person having an interest in the property proceeded against or any person against whom civil or criminal liability would exist if such property is in violation of the Uniform Controlled Substances Act may, within 30 days after seizure, appear and file an answer or demurrer to the petition. Obad v. State, 277 Neb. 866, 766 N.W.2d 89 (2009).

The alleged owner of cash cannot be an owner of record under subsection (4) of this section. Obad v. State, 277 Neb. 866, 766 N.W.2d 89 (2009).

Pursuant to subsection (4) of this section, the time limitations of this section are directory rather than mandatory, and the State's failure to strictly conform to them is not fatal to a forfeiture action. State v. $1,947, 255 Neb. 290, 583 N.W.2d 611 (1998).

Appellate review concerning the sufficiency of the evidence to forfeit a motor vehicle to the State under this section should not be treated differently than review of the sufficiency of evidence in a criminal case. State v. One 1985 Mercedes 190D Automobile, 247 Neb. 335, 526 N.W.2d 657 (1995).

Subsection (4) of this section requires the State to prove beyond a reasonable doubt that seized property was used in violation of Chapter 28, article 4. State v. 1987 Jeep Wagoneer, 241 Neb. 397, 488 N.W.2d 546 (1992).

Failure to claim some legal or equitable interest in the money seized pursuant to a search warrant is fatal to some real interest in the subject matter in controversy. State v. $15,518, 239 Neb. 100, 474 N.W.2d 659 (1991).

Forfeitures of property under this section are considered punitive and criminal in nature because property forfeited under this section is not contraband per se, but rather ordinary, legal items used to facilitate illegal drug transactions. Appellate review of the sufficiency of the evidence to support a forfeiture of a motor vehicle under this section is to be treated the same as the review of the sufficiency of the evidence in the appeal of a criminal case. State v. $3,067.65 in U.S. Currency, 4 Neb. App. 443, 545 N.W.2d 129 (1996).

The State's ability to appeal a forfeiture action which is criminal and punitive is limited to the terms of sections 29-2315.01 to 29-2316. State v. One 1986 Toyota 4-Runner, 1 Neb. App. 1138, 510 N.W.2d 556 (1993).

Provision for civil forfeiture of drug paraphernalia is constitutional. Provision authorizing civil forfeiture of drug paraphernalia with strict time limit for filing of complaint for condemnation by law enforcement personnel when "conveyances" are seized allows forfeiture provision to satisfy procedural due process, and procedural due process is not violated by provisions for seizure of drug paraphernalia without opportunity for prior hearing. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-432 - Complaint, pleading, or proceeding; burden of proof.

28-432. Complaint, pleading, or proceeding; burden of proof.

(1) It shall not be necessary for the state to negate any exemption or exception set forth in the Uniform Controlled Substances Act in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under the provisions of the act, and the burden of proof of any such exemption or exception shall be upon the person claiming its benefit.

(2) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under the Uniform Controlled Substances Act, the person shall be presumed not to be the holder of such registration or form, and the burden of proof shall be upon him or her to rebut such presumption.

A party claiming that the sale of a controlled substance was exempt has the burden of proof that an exemption was applicable. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).



28-433 - Appeal; procedure.

28-433. Appeal; procedure.

All final determinations, findings, and conclusions of the department under the Uniform Controlled Substances Act shall be final and conclusive decisions of the matters involved, except that any person aggrieved by such decision may appeal the decision, and the appeal shall be in accordance with the Administrative Procedure Act.



28-434 - Education and research.

28-434. Education and research.

(1) The department and the Division of Drug Control shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with such programs they may: (a) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations; (b) assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances; (c) consult with interested groups and organizations to aid them in solving administrative and organizational problems; (d) evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances; (e) disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them; and (f) assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

(2) The department may encourage research on misuse and abuse of controlled substances. In connection with such research and in furtherance of the enforcement of the Uniform Controlled Substances Act, it may: (a) Establish methods to assess accurately the effects of controlled substances and to identify and characterize controlled substances with potential for abuse; (b) make studies and undertake programs of research to (i) develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of the act, (ii) determine patterns of misuse and abuse of controlled substances and the social effects thereof, and (iii) improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances; and (c) enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled substances.

(3) The department may enter into contracts for educational and research activities without performance bonds.

(4) The department shall cooperate with the Division of Drug Control providing technical advice and information, including all evidence of violations of the act disclosed by drug accountability inspections. The criminalistics laboratory of the Nebraska State Patrol shall provide laboratory analysis for the Division of Drug Control and other peace officers of this state when requested for the effective administration and enforcement of the act.

(5) The department may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of persons who are subjects of such research. Persons who obtain such authorization may not be compelled in any state, civil, criminal, administrative, legislative, or other proceeding to identify the subjects of research for which such authorization was obtained.

(6) The department may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization shall be exempt from state prosecution for possession and distribution of controlled substances to the extent authorized by the department.



28-435 - Licensee; reporting and investigation duties.

28-435. Licensee; reporting and investigation duties.

Every licensee subject to the Uniform Controlled Substances Act shall be subject to and comply with sections 38-1,124 to 38-1,126 relating to reporting and investigations.



28-435.01 - Health care facility; peer review organization or professional association; report required; contents; confidentiality; immunity; failure to report; civil penalty; disposition.

28-435.01. Health care facility; peer review organization or professional association; report required; contents; confidentiality; immunity; failure to report; civil penalty; disposition.

(1) A health care facility licensed under the Health Care Facility Licensure Act or a peer review organization or professional association relating to a profession regulated under the Uniform Controlled Substances Act shall report to the department, on a form and in the manner specified by the department, any facts known to the facility, organization, or association, including, but not limited to, the identity of the credential holder and consumer, when the facility, organization, or association:

(a) Has made payment due to adverse judgment, settlement, or award of a professional liability claim against it or a licensee, including settlements made prior to suit, arising out of the acts or omissions of the licensee; or

(b) Takes action adversely affecting the privileges or membership of a licensee in such facility, organization, or association due to alleged incompetence, professional negligence, unprofessional conduct, or physical, mental, or chemical impairment.

The report shall be made within thirty days after the date of the action or event.

(2) A report made to the department under this section shall be confidential. The facility, organization, association, or person making such report shall be completely immune from criminal or civil liability of any nature, whether direct or derivative, for filing a report or for disclosure of documents, records, or other information to the department under this section. Nothing in this subsection shall be construed to require production of records protected by the Health Care Quality Improvement Act or section 25-12,123 or patient safety work product under the Patient Safety Improvement Act except as otherwise provided in either of such acts or such section.

(3) Any health care facility, peer review organization, or professional association that fails or neglects to make a report or provide information as required under this section is subject to a civil penalty of five hundred dollars for the first offense and a civil penalty of up to one thousand dollars for a subsequent offense. Any civil penalty collected under this subsection shall be remitted to the State Treasurer to be disposed of in accordance with Article VII, section 5, of the Constitution of Nebraska.

(4) For purposes of this section, the department shall accept reports made to it under the Nebraska Hospital-Medical Liability Act or in accordance with national practitioner data bank requirements of the federal Health Care Quality Improvement Act of 1986, as the act existed on January 1, 2007, and may require a supplemental report to the extent such reports do not contain the information required by the department.



28-435.02 - Insurer; duty to report violations.

28-435.02. Insurer; duty to report violations.

(1) Unless such knowledge or information is based on confidential medical records protected by the confidentiality provisions of the federal Public Health Services Act, 42 U.S.C. 290dd-2, and federal administrative rules and regulations, as such act and rules and regulations existed on January 1, 2007:

(a) Any insurer having knowledge of any violation of any provision of the Uniform Controlled Substances Act governing the profession of the person being reported whether or not such person is licensed shall report the facts of such violation as known to such insurer to the department; and

(b) All insurers shall cooperate with the department and provide such information as requested by the department concerning any possible violations by any person required to be licensed whether or not such person is licensed.

(2) Such reporting shall be done on a form and in the manner specified pursuant to sections 38-1,130 and 38-1,131. Such reports shall be subject to sections 38-1,132 to 38-1,136.



28-435.03 - Clerk of county or district court; report convictions and judgments; Attorney General or city or county prosecutor; provide information.

28-435.03. Clerk of county or district court; report convictions and judgments; Attorney General or city or county prosecutor; provide information.

The clerk of any county or district court in this state shall report to the department the conviction of any person licensed by the department under the Uniform Controlled Substances Act of any felony or of any misdemeanor involving the use, sale, distribution, administration, or dispensing of a controlled substance, alcohol or chemical impairment, or substance abuse and shall also report a judgment against any such licensee arising out of a claim of professional liability. The Attorney General or city or county prosecutor prosecuting any such criminal action and plaintiff in any such civil action shall provide the court with information concerning the license of the defendant or party. Notice to the department shall be filed within thirty days after the date of conviction or judgment in a manner agreed to by the Director of Public Health of the Division of Public Health and the State Court Administrator.



28-436 - Repealed. Laws 1993, LB 627, § 26.

28-436. Repealed. Laws 1993, LB 627, § 26.



28-437 - Uniformity of interpretation.

28-437. Uniformity of interpretation.

The Uniform Controlled Substances Act shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of the act among those states which enact it.



28-438 - Transferred to section 28-401.01.

28-438. Transferred to section 28-401.01.



28-439 - Drug paraphernalia, defined; enumerated.

28-439. Drug paraphernalia, defined; enumerated.

As used in sections 28-101, 28-431, and 28-439 to 28-444, unless the context otherwise requires, drug paraphernalia shall mean all equipment, products, and materials of any kind which are used, intended for use, or designed for use, in manufacturing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance in violation of sections 28-101, 28-431, and 28-439 to 28-444 or the Uniform Controlled Substances Act. It shall include, but not be limited to, the following:

(1) Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose, and lactose, used, intended for use, or designed for use in cutting controlled substances;

(2) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana;

(3) Hypodermic syringes, needles, and other objects used, intended for use, and designed for use in parenterally injecting controlled substances into the human body; and

(4) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, which shall include but not be limited to the following:

(a) Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(b) Water pipes;

(c) Carburetion tubes and devices;

(d) Smoking and carburetion masks;

(e) Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette, which has become too small or too short to be held in the hand;

(f) Miniature cocaine spoons, and cocaine vials;

(g) Chamber pipes;

(h) Carburetor pipes;

(i) Electric pipes;

(j) Air-driven pipes;

(k) Chillums;

(l) Bongs; and

(m) Ice pipes or chillers.

Neither fourth amendment rights nor privacy rights are implicated in "drug paraphernalia" statutes, and thus, strict scrutiny standard of review is inapplicable to constitutional challenge. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

Use of term "designed" does not refer to physical attributes of object but to intent of person charged with violation, and thus does not render statute unconstitutionally vague. List of items exemplary of drug paraphernalia is not vague and overbroad on ground that it includes numerous innocent items, where no item is drug paraphernalia absent requisite intent to use it with controlled substances. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-440 - Drug paraphernalia; determination; factors considered.

28-440. Drug paraphernalia; determination; factors considered.

In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance;

(3) The proximity of the object, in time and space, to a direct violation of this act;

(4) The proximity of the object to any controlled substance;

(5) The existence of any residue of a controlled substance on the object;

(6) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to any person whom he or she knows, or should reasonably know, intends to use the object to facilitate a violation of sections 28-101, 28-431, and 28-439 to 28-444. The innocence of an owner, or of anyone in control of the object, as to a direct violation of sections 28-101, 28-431, and 28-439 to 28-444 shall not prevent a finding that the object is intended for use, or designed for use as drug paraphernalia;

(7) Instructions, oral or written, provided with the object concerning its use;

(8) Descriptive materials accompanying the object which explain or depict its use;

(9) National and local advertising concerning its use;

(10) The manner in which the object is displayed for sale;

(11) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(12) Direct or circumstantial evidence of the ratio of sales of the object or objects to the total sales of the business enterprise;

(13) The existence and scope of any legitimate use for the object in the community; and

(14) Expert testimony concerning its use.

The factors listed in this section are used to determine if the objects are actually drug paraphernalia, not whether officer had probable cause to believe they were drug paraphernalia. The list in this section is illustrative, not exclusive. State v. Sassen, 240 Neb. 773, 484 N.W.2d 469 (1992).

List of items exemplary of drug paraphernalia is not unconstitutional on ground that several factors would permit conviction based on transferred intent and guilt by association where, although actions of third parties are relevant in determining paraphernalia, evidence regarding third-party actions is but one step in prosecutorial scheme, and if third-party actions tend to indicate the item is drug paraphernalia, focus of inquiry must necessarily shift to intent of individual involved. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

Reference to "other authority" is not unconstitutionally vague since "other authority" certainly refers to law enforcement personnel, and fact that statute attempts to guide such personnel in their enforcement duties lessens, rather than increases, danger of arbitrary enforcement. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-441 - Drug paraphernalia; use or possession; unlawful; penalty.

28-441. Drug paraphernalia; use or possession; unlawful; penalty.

(1) It shall be unlawful for any person to use, or to possess with intent to use, drug paraphernalia to manufacture, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance in violation of sections 28-101, 28-431, and 28-439 to 28-444.

(2) Any person who violates this section shall be guilty of an infraction.

Evidence that defendant invited police to her motel room and let them in, wherein police found two syringes, cigarette papers, and a small plastic spoon in close proximity to cocaine and marijuana, was sufficient to sustain convictions for possession of drug paraphernalia. State v. Garza, 239 Neb. 98, 474 N.W.2d 246 (1991).

Possession of drug paraphernalia is an infraction. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).

Where statute includes requirement of intent in definition of drug paraphernalia and enumerates factors which officer has to consider in determining whether object is drug paraphernalia, statute does not alter requirement that searches and seizures be based on probable cause and is thus not violative of fourth amendment. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-442 - Drug paraphernalia; deliver or manufacture; unlawful; exception; penalty.

28-442. Drug paraphernalia; deliver or manufacture; unlawful; exception; penalty.

(1) It shall be unlawful for any person to deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing, or under circumstances in which one reasonably should know, that it will be used to manufacture, inject, ingest, or inhale or otherwise be used to introduce into the human body a controlled substance in violation of sections 28-101, 28-431, and 28-439 to 28-444.

(2) This section shall not apply to pharmacists who sell hypodermic syringes or needles for the prevention of the spread of infectious diseases.

(3) Any person who violates this section shall be guilty of a Class II misdemeanor.

Sections of drug paraphernalia statute making it unlawful to deliver, possess with intent to deliver, manufacture with intent to deliver, or advertise drug paraphernalia in circumstances where one knows or "reasonably should know" that items will be used with drugs or that purpose of advertisement is to promote sale of drug paraphernalia are not unconstitutional on ground that they would permit conviction under impermissibly vague negligence standard and would leave innocent sellers in untenable posture of trying to divine intentions of their buyers where, under sections, seller has to already have intended that item be sold for drug use before his knowledge of its use by a buyer came into play. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

Where statute includes requirement of intent in definition of drug paraphernalia and enumerates factors which officer has to consider in determining whether object is drug paraphernalia, statute does not alter requirement that searches and seizures be based on probable cause and is thus not violative of fourth amendment. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-443 - Delivery of drug paraphernalia to a minor; penalty.

28-443. Delivery of drug paraphernalia to a minor; penalty.

Any person eighteen years of age or older who violates section 28-442 by delivering drug paraphernalia to a person under eighteen years of age who is at least three years his or her junior shall be guilty of a Class I misdemeanor.



28-444 - Advertisement of drug paraphernalia; unlawful; penalty.

28-444. Advertisement of drug paraphernalia; unlawful; penalty.

(1) It shall be unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia.

(2) Any person who violates this section shall be guilty of a Class III misdemeanor.

Sections of drug paraphernalia statute making it unlawful to deliver, possess with intent to deliver, manufacture with intent to deliver, or advertise drug paraphernalia in circumstances where one knows or "reasonably should know" that items will be used with drugs or that purpose of advertisement is to promote sale of drug paraphernalia are not unconstitutional on ground that they would permit conviction under impermissibly vague negligence standard and would leave innocent sellers in untenable posture of trying to divine intentions of their buyers where, under sections, seller has to already have intended that item be sold for drug use before his knowledge of its use by a buyer came into play. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).

The prohibition of advertising that promotes, in whole or in part, sale of objects designed or intended for use as drug paraphernalia regulates commercial speech in its narrowest sense, i.e., speech which proposes a commercial transaction and which is entitled to lesser protection than other constitutionally guaranteed expression where statute facially does not reach speech which merely glorifies drug culture without direct invitation to purchase specific items. Advertising promoting sale of drug paraphernalia encourages activities which are otherwise crimes under Nebraska law and is thus analogous to advertisements promoting sale of narcotics or soliciting prostitution and can constitutionally be prohibited. Although this statute prohibits advertisements that "only in part" have purpose of promoting sale of drug paraphernalia, court of appeals is obliged to presume legislative intent to act within constitutional bounds, and thus, under statute, where drug paraphernalia is advertised along with innocent items, statute forbids only that part of the advertisement relating to drug paraphernalia and remainder of advertisement is not condemned. Casbah, Inc. v. Thone, 651 F.2d 551 (8th Cir. 1981).



28-445 - Imitation controlled substance; prohibited acts; determination; penalties; seizure.

28-445. Imitation controlled substance; prohibited acts; determination; penalties; seizure.

(1) Any person who knowingly and intentionally manufactures, distributes, delivers, or possesses with intent to distribute or deliver an imitation controlled substance shall:

(a) For the first offense, be guilty of a Class III misdemeanor; and

(b) For the second and all subsequent offenses, be guilty of a Class II misdemeanor.

(2) In determining whether a substance is an imitation controlled substance the court or other authority concerned shall consider all relevant factors, including but not limited to the following:

(a) Whether the substance is represented as having an effect similar to or the same as an illicit controlled substance;

(b) Whether the substance is represented by way of terminology which is deceptively similar to or the same as that describing a particular controlled substance;

(c) Whether the dosage unit price substantially exceeds the reasonable price of a similar dosage unit of like chemical composition sold over the counter with packaging and labeling approved by the federal Food and Drug Administration;

(d) Whether the substance is packaged in a manner and quantity similar to or the same as that commonly used for illicit controlled substances;

(e) Whether the dosage unit appearance of the substance is deceptively similar to that of a particular controlled substance; and

(f) Whether the substance is distributed to persons who represent it as a controlled substance, under circumstances which indicate the distributor knows, intends, or should know that his or her distributee is making or will make such representations.

(3) Any substance possessed, distributed, or delivered in violation of this section shall be subject to seizure and forfeiture as provided in section 28-431.



28-446 - Repealed. Laws 1992, LB 1019, § 130.

28-446. Repealed. Laws 1992, LB 1019, § 130.



28-447 - Repealed. Laws 1992, LB 1019, § 130.

28-447. Repealed. Laws 1992, LB 1019, § 130.



28-448 - Repealed. Laws 2009, LB 151, § 5.

28-448. Repealed. Laws 2009, LB 151, § 5.



28-449 - Crystalline iodine; sale; requirements.

28-449. Crystalline iodine; sale; requirements.

Any person who sells crystalline iodine to another person shall require photo identification of the purchaser and shall maintain a written record for a period of five years after the sale, including the date of the sale, the name, address, and date of birth of the purchaser, and the quantity purchased.



28-450 - Ephedrine, pseudoephedrine, or phenylpropanolamine; immediate precursor; prohibited acts; violation; penalty.

28-450. Ephedrine, pseudoephedrine, or phenylpropanolamine; immediate precursor; prohibited acts; violation; penalty.

No person shall sell, distribute, or otherwise transfer any drug product containing ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, if the person knows that the transferee will use the drug product as an immediate precursor to any controlled substance. No person shall unlawfully sell, distribute, or otherwise transfer such a product with reckless disregard as to how the drug product will be used. Any person who violates this section is guilty of a Class III misdemeanor.



28-451 - Anhydrous ammonia; possession; penalty.

28-451. Anhydrous ammonia; possession; penalty.

No person shall possess anhydrous ammonia with the intent to manufacture methamphetamine. Any person who violates this section is guilty of a Class IV felony.



28-452 - Ephedrine, pseudoephedrine, or phenylpropanolamine; possession; penalty.

28-452. Ephedrine, pseudoephedrine, or phenylpropanolamine; possession; penalty.

No person shall possess ephedrine, pseudoephedrine, or phenylpropanolamine, or their salts, isomers, or salts of isomers, with the intent to manufacture methamphetamine. Any person who violates this section is guilty of a Class IV felony.



28-453 - Methamphetamine; retailer education program.

28-453. Methamphetamine; retailer education program.

The Nebraska State Patrol may develop and maintain a program to inform retailers about illicit methamphetamine production, distribution, and use in Nebraska and devise procedures and forms for retailers to use in reporting to the patrol suspicious purchases, thefts, or other transactions involving any products under the retailers' control which contain ephedrine, pseudoephedrine, phenylpropanolamine, or ephedra. Reporting under this section shall be voluntary. Retailers reporting information to the patrol in good faith shall be immune from civil liability.



28-454 - Repealed. Laws 2009, LB 151, § 5.

28-454. Repealed. Laws 2009, LB 151, § 5.



28-455 - Methamphetamine Awareness and Education Fund; created; use; investment.

28-455. Methamphetamine Awareness and Education Fund; created; use; investment.

The Methamphetamine Awareness and Education Fund is created. The Nebraska Commission on Law Enforcement and Criminal Justice shall use the fund to support projects relating to educating retailers and the public on the dangers of methamphetamine. The commission may accept contributions, gifts, grants, and bequests for such purposes and remit them to the State Treasurer for credit to the fund. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



28-456 - Phenylpropanolamine or pseudoephedrine; sold without a prescription; requirements; enforcement.

28-456. Phenylpropanolamine or pseudoephedrine; sold without a prescription; requirements; enforcement.

(1) Any drug products containing phenylpropanolamine, pseudoephedrine, or their salts, optical isomers, or salts of such optical isomers may be sold without a prescription only if they are:

(a) Labeled and marketed in a manner consistent with the pertinent OTC Tentative Final or Final Monograph;

(b) Manufactured and distributed for legitimate medicinal use in a manner that reduces or eliminates the likelihood of abuse;

(c) Packaged as follows:

(i) Except for liquids, sold in package sizes of not more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base, in blister packs, each blister containing not more than two dosage units, or if the use of blister packs is technically infeasible, in unit dose packets or pouches; and

(ii) For liquids, sold in package sizes of not more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base;

(d) Sold by a person, eighteen years of age or older, in the course of his or her employment to a customer, eighteen years of age or older, with the following restrictions:

(i) No customer shall be allowed to purchase, receive, or otherwise acquire more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base during a twenty-four-hour period;

(ii) No customer shall purchase, receive, or otherwise acquire more than nine grams of pseudoephedrine base or nine grams of phenylpropanolamine base during a thirty-day period; and

(iii) The customer shall display a valid driver's or operator's license, a Nebraska state identification card, a military identification card, an alien registration card, or a passport as proof of identification; and

(e) Stored behind a counter, in an area not accessible to customers, or in a locked case so that a customer needs assistance from an employee to access the drug product.

(2) Any person who sells drug products in violation of this section may be subject to a civil penalty of fifty dollars per day, and for a second or any subsequent violation, the penalty may be one hundred dollars per day. Any such drug products shall be seized and destroyed upon the finding of a violation of this section. The department, in conjunction with the Attorney General, the Nebraska State Patrol, and local law enforcement agencies, shall have authority to make inspections and investigations to enforce this section. In addition, the department may seek injunctive relief for suspected violations of this section.



28-456.01 - Pseudoephedrine or phenylpropanolamine; limitation on acquisition; violation; penalty.

28-456.01. Pseudoephedrine or phenylpropanolamine; limitation on acquisition; violation; penalty.

(1) No person shall purchase, receive, or otherwise acquire, other than wholesale acquisition by a retail business in the normal course of its trade or business, any drug product containing more than three and six-tenths grams of pseudoephedrine base or three and six-tenths grams of phenylpropanolamine base during a twenty-four-hour period unless purchased pursuant to a medical order. Any person who violates this section shall be guilty of a Class IV misdemeanor for the first offense and a Class III misdemeanor for each subsequent offense.

(2) No person shall purchase, receive, or otherwise acquire, other than wholesale acquisition by a retail business in the normal course of its trade or business, any drug product containing more than nine grams of pseudoephedrine base or nine grams of phenylpropanolamine base during a thirty-day period unless purchased pursuant to a medical order. Any person who violates this section shall be guilty of a Class IV misdemeanor for the first offense and a Class III misdemeanor for each subsequent offense.



28-457 - Methamphetamine; prohibited acts; violation; penalties.

28-457. Methamphetamine; prohibited acts; violation; penalties.

(1) For purposes of this section:

(a) Bodily injury has the same meaning as in section 28-109;

(b) Chemical substance means a substance intended to be used as an immediate precursor or reagent in the manufacture of methamphetamine or any other chemical intended to be used in the manufacture of methamphetamine. Intent for purposes of this subdivision may be demonstrated by the substance's use, quantity, manner of storage, or proximity to other precursors or manufacturing equipment;

(c) Child means a person under the age of nineteen years;

(d) Methamphetamine means methamphetamine, its salts, optical isomers, and salts of its isomers;

(e) Paraphernalia means all equipment, products, and materials of any kind which are used, intended for use, or designed for use in manufacturing, injecting, ingesting, inhaling, or otherwise introducing methamphetamine into the human body;

(f) Prescription has the same meaning as in section 28-401;

(g) Serious bodily injury has the same meaning as in section 28-109; and

(h) Vulnerable adult has the same meaning as in section 28-371.

(2) Any person who knowingly or intentionally causes or permits a child or vulnerable adult to inhale or have contact with methamphetamine, a chemical substance, or paraphernalia is guilty of a Class I misdemeanor. For any second or subsequent conviction under this subsection, any person so offending is guilty of a Class IV felony.

(3) Any person who knowingly or intentionally causes or permits a child or vulnerable adult to ingest methamphetamine, a chemical substance, or paraphernalia is guilty of a Class I misdemeanor. For any second or subsequent conviction under this subsection, any person so offending shall be guilty of a Class IIIA felony.

(4) Any child or vulnerable adult who resides with a person violating subsection (2) or (3) of this section shall be taken into protective custody as provided in the Adult Protective Services Act or the Nebraska Juvenile Code.

(5) Any person who violates subsection (2) or (3) of this section and a child or vulnerable adult actually suffers serious bodily injury by ingestion of, inhalation of, or contact with methamphetamine, a chemical substance, or paraphernalia is guilty of a Class IIIA felony unless the ingestion, inhalation, or contact results in the death of the child or vulnerable adult, in which case the person is guilty of a Class IB felony.

(6) It is an affirmative defense to a violation of this section that the chemical substance was provided by lawful prescription for the child or vulnerable adult and that it was administered to the child or vulnerable adult in accordance with the prescription instructions provided with the chemical substance.



28-458 - Methamphetamine precursor; terms, defined.

28-458. Methamphetamine precursor; terms, defined.

For purposes of sections 28-458 to 28-462:

(1) Exchange means the National Precursor Log Exchange administered by the National Association of Drug Diversion Investigators;

(2) Methamphetamine precursor means any drug product containing ephedrine, pseudoephedrine, or phenylpropanolamine that is required to be documented pursuant to the logbook requirements of 21 U.S.C. 830;

(3) Seller means any person who lawfully sells a methamphetamine precursor pursuant to subdivision (1)(d) of section 28-456 or his or her employer; and

(4) Stop-sale alert means a notification sent to a seller indicating that the completion of a methamphetamine precursor sale would result in a violation of subdivision (1)(d)(i) or (ii) of section 28-456.



28-459 - Methamphetamine precursor; seller; duties; waiver authorized.

28-459. Methamphetamine precursor; seller; duties; waiver authorized.

(1) Beginning January 1, 2012, each seller shall, before completing a sale of a methamphetamine precursor, electronically submit required information to the exchange, if the exchange is available to sellers. Required information shall include, but not be limited to:

(a) The name, age, and address of the person purchasing, receiving, or otherwise acquiring the methamphetamine precursor;

(b) The name of the product and quantity of product purchased;

(c) The date and time of the purchase;

(d) The name or initials of the seller who sold the product; and

(e) The type of identification presented by the customer, the governmental entity that issued the identification, and the number on the identification.

(2) If a seller experiences mechanical or electronic failure of the electronic logging equipment on the sales end of the transaction or a failure of the exchange and is unable to comply with subsection (1) of this section, the seller shall maintain a written log or an alternative electronic recordkeeping mechanism or may refrain from selling any methamphetamine precursor until such time as the seller is able to comply with subsection (1) of this section.

(3) The Attorney General may grant a waiver exempting a seller from compliance with subsection (1) of this section upon a showing of good cause by the seller that he or she is otherwise unable to submit log information by electronic means, including, but not limited to, any financial, technological, or other reason which would place an undue burden on the seller, as established by the Attorney General.

(4) Whenever the exchange generates a stop-sale alert, the seller shall not complete the sale unless the seller has a reasonable fear of imminent bodily harm if he or she does not complete the sale. The exchange shall contain an override function to the stop-sale alert for the seller to use in a situation in which a reasonable fear of imminent bodily harm is present.

(5) This section does not apply if a lawful prescription for the methamphetamine precursor is presented to a pharmacist licensed under the Uniform Credentialing Act.



28-460 - Methamphetamine precursor; access to exchange to law enforcement.

28-460. Methamphetamine precursor; access to exchange to law enforcement.

As a condition of use in Nebraska, the National Association of Drug Diversion Investigators shall provide real-time access to the exchange through its online portal to law enforcement in this state as authorized by the Attorney General and no fee or charge shall be imposed on a seller for the use of the exchange.



28-461 - Methamphetamine precursor; seller; immunity.

28-461. Methamphetamine precursor; seller; immunity.

A seller utilizing in good faith sections 28-458 to 28-462 shall be immune from any civil cause of action based upon an act or omission in carrying out such sections.



28-462 - Methamphetamine precursor; prohibited acts; penalty.

28-462. Methamphetamine precursor; prohibited acts; penalty.

Beginning January 1, 2013, a seller that knowingly fails to submit methamphetamine precursor information to the exchange as required by sections 28-458 to 28-462 or knowingly submits incorrect information to the exchange shall be guilty of a Class IV misdemeanor.



28-501 - Building, defined.

28-501. Building, defined.

As used in this article, unless the context otherwise requires, building shall mean a structure which has the capacity to contain, and is designed for the shelter of man, animals, or property, and includes ships, trailers, sleeping cars, aircraft, or other vehicles or places adapted for overnight accommodations of persons or animals, or for carrying on of business therein, whether or not a person or animal is actually present. If a building is divided into units for separate occupancy, any unit not occupied by the defendant is a building of another.



28-502 - Arson, first degree; penalty.

28-502. Arson, first degree; penalty.

(1) A person commits arson in the first degree if he or she intentionally damages a building or property contained within a building by starting a fire or causing an explosion when another person is present in the building at the time and either (a) the actor knows that fact, or (b) the circumstances are such as to render the presence of a person therein a reasonable probability.

(2) A person commits arson in the first degree if a fire is started or an explosion is caused in the perpetration of any robbery, burglary, or felony criminal mischief when another person is present in the building at the time and either (a) the actor knows that fact, or (b) the circumstances are such as to render the presence of a person therein a reasonable probability.

(3) Arson in the first degree is a Class II felony.

The crime of arson in the first degree requires that some damage occur to a building as a result of a fire ignited when someone is present in the building. Ignition of the building is not required. State v. Hohnstein, 213 Neb. 296, 328 N.W.2d 777 (1983).



28-503 - Arson, second degree; penalty.

28-503. Arson, second degree; penalty.

(1) A person commits arson in the second degree if he or she intentionally damages a building or property contained within a building by starting a fire or causing an explosion or if a fire is started or an explosion is caused in the perpetration of any robbery, burglary, or felony criminal mischief.

(2) The following affirmative defenses may be introduced into evidence upon prosecution for a violation of this section:

(a) No person other than the accused has a security or proprietary interest in the damaged building, or, if other persons have such interests, all of them consented to his or her conduct; or

(b) The accused's sole intent was to destroy or damage the building for a lawful and proper purpose.

(3) Arson in the second degree is a Class III felony.

To sustain a conviction for arson, it is necessary that the evidence disclose the burning of the property as charged and that the burning was caused by the willful act of some person criminally responsible beyond a reasonable doubt. State v. Workman, 213 Neb. 479, 329 N.W.2d 571 (1983).



28-504 - Arson, third degree; penalty.

28-504. Arson, third degree; penalty.

(1) A person commits arson in the third degree if he or she intentionally sets fire to, burns, causes to be burned, or by the use of any explosive, damages or destroys, or causes to be damaged or destroyed, any property of another person without such other person's consent. Such property shall not be contained within a building and shall not be a building or occupied structure.

(2) Arson in the third degree is a Class IV felony if the damages amount to one hundred dollars or more.

(3) Arson in the third degree is a Class I misdemeanor if the damages are less than one hundred dollars.

Under this section, the amount of damages involved in the crime of third degree arson affects the severity of the punishment. Although the amount of damages is not an element of arson, the State must prove by evidence beyond a reasonable doubt the amount of damages to the property that was damaged by arson in order to prove that the arson was a Class IV felony. State v. Arellano, 262 Neb. 866, 636 N.W.2d 616 (2001).



28-505 - Burning to defraud insurer; penalty.

28-505. Burning to defraud insurer; penalty.

Any person who, with the intent to deceive or harm an insurer, sets fire to or burns or attempts so to do, or who causes to be burned, or who aids, counsels or procures the burning of any building or personal property, of whatsoever class or character, whether the property of himself or of another, which shall at the time be insured by any person, company or corporation against loss or damage by fire, commits a Class IV felony.



28-506 - Lawful burning of property; training and safety promotion purposes; permit.

28-506. Lawful burning of property; training and safety promotion purposes; permit.

Property may be lawfully destroyed by burning such structures as condemned by law, structures no longer having any value for habitation or business or no longer serving any useful value in the area in which situated, and any other combustible material that will serve to be used for test fires to educate and train members of organized fire departments and promote fire safety anywhere in Nebraska. Before any structure may be destroyed by fire for training and educational purposes it must be reported to the State Fire Marshal and a permit issued for that purpose. Any expense incurred in burning a structure shall be assumed by the organized fire department requesting this type of training for members of its department.



28-507 - Burglary; penalty.

28-507. Burglary; penalty.

(1) A person commits burglary if such person willfully, maliciously, and forcibly breaks and enters any real estate or any improvements erected thereon with intent to commit any felony or with intent to steal property of any value.

(2) Burglary is a Class III felony.

1. Breaking

2. Elements

3. Evidence

4. Intent

5. Lesser-included offense

1. Breaking

It was not plain error for the trial court to not specifically instruct the jury that removal of an obstacle to entry was required to constitute breaking when trial court gave examples of the application of physical force which required the removal of an obstacle. State v. Greer, 257 Neb. 208, 596 N.W.2d 296 (1999).

The opening of a closed door is a "breaking" within the definition of burglary. State v. Tyrrell, 234 Neb. 901, 453 N.W.2d 104 (1990).

Evidence of any act of physical force by which the obstruction to entering is removed, such as opening a closed screen door to enter an apartment, is sufficient to prove a breaking under subsection (1) of this section. State v. Zemunski, 230 Neb. 613, 433 N.W.2d 170 (1988).

Evidence of any act of physical force by which the obstruction to entering is removed, such as opening a closed screen door to enter an apartment, is sufficient to prove a breaking under this statute. State v. Sutton, 220 Neb. 128, 368 N.W.2d 492 (1985).

Breaking requires both the use of physical force, however slight, and the removal of an obstruction to entering. State v. Greer, 7 Neb. App. 770, 586 N.W.2d 654 (1998).

2. Elements

One commits burglary in violation of subsection (1) of this section when one, in the proscribed manner, breaks and enters any real property or improvements thereon with the proscribed intent; no actual theft or asportation of property is required. State v. Sardeson, 231 Neb. 586, 437 N.W.2d 473 (1989).

3. Evidence

Circumstantial evidence is sufficient to support a criminal conviction if such evidence and reasonable inferences drawn from the evidence establish the defendant's guilt beyond a reasonable doubt. State v. Zemunski, 230 Neb. 954, 434 N.W.2d 520 (1989).

4. Intent

Unless the State limits its burglary prosecution to establishing that the defendant intended to steal property, the State must specify which felony or felonies it believes the defendant intended to commit after the breaking and entering. State v. Nero, 281 Neb. 680, 798 N.W.2d 597 (2011).

Intent sufficient to support a conviction for burglary may be inferred from the facts and circumstances surrounding an illegal entry, and no actual theft or asportation of property is required. State v. Vaughn, 225 Neb. 38, 402 N.W.2d 300 (1987).

5. Lesser-included offense

Criminal trespass in violation of section 28-520(1) is not a lesser-included offense of burglary as defined in subsection (1) of this section. State v. Gonzales, 218 Neb. 43, 352 N.W.2d 571 (1984).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).



28-508 - Possession of burglar's tools; penalty.

28-508. Possession of burglar's tools; penalty.

(1) A person commits the offense of possession of burglar's tools if:

(a) He knowingly possesses any explosive, tool, instrument, or other article adapted, designed, or commonly used for committing or facilitating the commission of an offense involving forcible entry into premises or theft by a physical taking; and

(b) He intends to use the explosive, tool, instrument, or article, or knows some person intends ultimately to use it, in the commission of an offense of the nature described in subdivision (1)(a) of this section.

(2) Possession of burglar's tools is a Class IV felony.



28-509 - Terms, defined.

28-509. Terms, defined.

As used in sections 28-509 to 28-518, unless the context otherwise requires:

(1) Deprive shall mean:

(a) To withhold property of another permanently or for so extended a period as to appropriate a major portion of its economic value, or with intent to restore only upon payment of reward or other compensation; or

(b) To dispose of the property of another so as to create a substantial risk that the owner will not recover it in the condition it was when the actor obtained it;

(2) Financial institution shall mean a bank, insurance company, credit union, building and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment;

(3) Movable property shall mean property the location of which can be changed, including things growing on, affixed to, or found in land, and documents although the rights represented thereby may have no physical location. Immovable property shall mean all other property;

(4) Obtain shall mean:

(a) In relation to property, to bring about a transfer or purported transfer of a legal interest in the property, whether to the obtainer or another; or

(b) In relation to labor or service, to secure performance thereof;

(5) Property shall mean anything of value, including real estate, tangible and intangible personal property, contract rights, credit cards, charge plates, or any other instrument which purports to evidence an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer, choses in action and other interests in or claims to wealth, admission or transportation tickets, captured or domestic animals, food and drink, and electric or other power;

(6) Property of another shall mean property in which any person other than the actor has an interest which the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in possession of the actor shall not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement;

(7) Receiving shall mean acquiring possession, control, or title, or lending on the security of the property; and

(8) Stolen shall mean property which has been the subject of theft or robbery or a vehicle which is received from a person who is then in violation of section 28-517.



28-510 - Consolidation of theft offenses.

28-510. Consolidation of theft offenses.

Conduct denominated theft in sections 28-509 to 28-518 constitutes a single offense embracing the separated offenses heretofore known as larceny, embezzlement, false pretense, extortion, blackmail, fraudulent conversion, receiving stolen property, and the like. An accusation of theft may be supported by evidence that it was committed in any manner that would be theft under sections 28-509 to 28-518, notwithstanding the specification of a different manner in the indictment or information, subject only to the power of the court to insure fair trial by granting a continuance or other appropriate relief where the conduct of the defense would be prejudiced by lack of fair notice or by surprise.

Read in conjunction with this section, theft by unlawful taking under section 28-511 is the same offense as theft by receiving stolen property under section 28-517. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

A defendant is foreclosed from defending on the basis that his conduct supported one type of theft but that he was charged with another. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

A defendant was not denied his right to due process when he was charged with theft by deception and tried for theft by unlawful taking or disposition. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section creates a single offense of "theft" which may be committed by the violation of sections 28-509 to 28-517. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section gives adequate notice to a defendant that he may be charged with one manner of theft and convicted of theft by a different manner. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section has subsumed various forms of unlawful acquisitive behavior into a single offense of theft which may be committed by taking part in any one of several activities described in sections 28-509 to 28-517. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

This section provides that the offense of theft may be supported by evidence that it was committed via any manner described in sections 28-509 to 28-517, regardless of the manner by which the information alleges the theft occurred. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

The first sentence of this section does not purport to define but a single crime for which only one punishment may be imposed, as evidenced by the sundry statutes defining a variety of conduct as constituting thefts subjecting one to different consequences. State v. Schwab, 235 Neb. 972, 458 N.W.2d 459 (1990).



28-511 - Theft by unlawful taking or disposition.

28-511. Theft by unlawful taking or disposition.

(1) A person is guilty of theft if he or she takes, or exercises control over, movable property of another with the intent to deprive him or her thereof.

(2) A person is guilty of theft if he or she transfers immovable property of another or any interest therein with the intent to benefit himself or herself or another not entitled thereto.

(3) Except as provided in subsection (4) of this section, it shall be presumed that a lessee's failure to return leased or rented movable property to the lessor after the expiration of a written lease or written rental agreement is done with intent to deprive if such lessee has been mailed notice by certified mail that such lease or rental agreement has expired and he or she has failed within ten days after such notice to return such property.

(4) A person is guilty of theft if he or she (a) rents or leases a motor vehicle under a written lease or rental agreement specifying the time and place for the return of the vehicle and fails to return the vehicle within seventy-two hours of written demand for return of the vehicle made upon him or her by certified mail to the address given by him or her for such purpose or (b) uses a fraudulent or stolen credit card to rent or lease a vehicle. Nothing in this subsection shall apply to any person who (i) through inadvertence, mistake, act of God, or other natural occurrence has unintentionally failed to return a rented motor vehicle or to inform the owner of the location of the vehicle or (ii) has had a rented motor vehicle stolen or otherwise converted from his or her possession and has filed the appropriate report with law enforcement authorities.

Read in conjunction with section 28-510, theft by unlawful taking under this section is the same offense as theft by receiving stolen property under section 28-517. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

The Nebraska Legislature has unambiguously defined theft as a single offense which can be committed in several different ways. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

Sufficient evidence was presented to support a conviction of theft by unlawful taking or disposition where the defendant, who was contractually obligated to place money in escrow, did not place the money in escrow and subsequently lost the money through an investment. State v. Jonusas, 269 Neb. 644, 694 N.W.2d 651 (2005).

Subsection (1) of this section proscribes or condemns only that conduct in which criminal intent is present, distinguishing theft from activity which is otherwise permissible as noncriminal conduct. Consent is a valid defense to a charge of theft by taking. State v. Fahlk, 246 Neb. 834, 524 N.W.2d 39 (1994).

A series of separate acts, each of which is a theft proscribed by subsection (2) of this section, does not constitute one criminal act or a continuing offense of theft. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

Neither the value of the property stolen nor the time at which it was appropriated are essential elements of the crime of theft. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

Under subsection (2) of this section, the elements of theft by unlawful disposition are (1) a person's unauthorized transfer of another's immovable property (2) with the intent to benefit himself, herself, or another not entitled to the property or any interest in the property. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

The value of the property stolen is no longer an element of the crime and is important only in determining the penalty. State v. Culver, 233 Neb. 228, 444 N.W.2d 662 (1989).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).



28-511.01 - Theft by shoplifting; penalty; photographic evidence.

28-511.01. Theft by shoplifting; penalty; photographic evidence.

(1) A person commits the crime of theft by shoplifting when he or she, with the intent of appropriating goods or merchandise to his or her own use without paying for the goods or merchandise or to deprive the owner of possession of such goods or merchandise or its retail value, in whole or in part, does any of the following:

(a) Conceals or takes possession of the goods or merchandise of any store or retail establishment;

(b) Alters the price tag or other price marking on goods or merchandise of any store or retail establishment;

(c) Transfers the goods or merchandise of any store or retail establishment from one container to another;

(d) Interchanges the label or price tag from one item of a good or of merchandise with a label or price tag for another item of a good or of merchandise;

(e) Causes the cash register or other sales recording device to reflect less than the retail price of the goods or merchandise; or

(f) Alters, bypasses, disables, shields, or removes any security or alarm device attached to or housing any goods or merchandise of any store, including the use or possession of a security device countermeasure as defined in section 28-511.03, prior to purchase of the goods or merchandise.

(2) In any prosecution for theft by shoplifting, photographs of the shoplifted property may be accepted as prima facie evidence as to the identity of the property. Such photograph shall be accompanied by a written statement containing the following:

(a) A description of the property;

(b) The name of the owner or owners of the property;

(c) The time, date, and location where the shoplifting occurred;

(d) The time and date the photograph was taken;

(e) The name of the photographer; and

(f) Verification by the arresting officer.

The purpose of this subsection is to allow the owner or owners of shoplifted property the use of such property during pending criminal prosecutions.

Prior to allowing the use of the shoplifted property as provided in this section, legal counsel for the alleged shoplifter shall have a reasonable opportunity to inspect and appraise the property and may file a motion for retention of the property, which motion shall be granted if there is any reasonable basis for believing that the photographs and accompanying affidavit may be misleading.

This section does not apply equally to lawful and unlawful conduct, and in that context is not unconstitutional. State v. Sexton, 240 Neb. 466, 482 N.W.2d 567 (1992).

Where a defendant was convicted by a jury of shoplifting merchandise valued at $787 and the only evidence of value was the price at which the merchandise was offered for sale, such evidence was insufficient to prove value. State v. Ybarra, 9 Neb. App. 230, 609 N.W.2d 696 (2000).



28-511.02 - Theft of rented or leased motor vehicle; where tried.

28-511.02. Theft of rented or leased motor vehicle; where tried.

In any criminal prosecution for theft pursuant to subsection (4) of section 28-511, the accused shall be tried in the county where the motor vehicle was rented or leased or where the motor vehicle was recovered except as otherwise provided in section 25-412.03.



28-511.03 - Possession of security device countermeasure; penalty.

28-511.03. Possession of security device countermeasure; penalty.

(1) It shall be unlawful for any person, other than an authorized agent of a store or retail establishment, to possess, in that store, any security device countermeasure.

(2) For purposes of this section, security device countermeasure means a device which bypasses, disables, or removes an electronic or magnetic theft alarm sensor.

(3) Any person violating this section is guilty of a Class II misdemeanor.



28-512 - Theft by deception.

28-512. Theft by deception.

A person commits theft if he obtains property of another by deception. A person deceives if he intentionally:

(1) Creates or reinforces a false impression, including false impressions as to law, value, intention, or other state of mind; but deception as to a person's intention to perform a promise shall not be inferred from the fact alone that he did not subsequently perform the promise; or

(2) Prevents another from acquiring information which would affect his judgment of a transaction; or

(3) Fails to correct a false impression which the deceiver previously created or reinforced, or which the deceiver knows to be influencing another to whom he stands in a fiduciary or confidential relationship; or

(4) Uses a credit card, charge plate, or any other instrument which purports to evidence an undertaking to pay for property or services delivered or rendered to or upon the order of a designated person or bearer (a) where such instrument has been stolen, forged, revoked, or canceled, or where for any other reason its use by the actor is unauthorized, or (b) where the actor does not have the intention and ability to meet all obligations to the issuer arising out of his use of the instrument.

The word deceive does not include falsity as to matters having no pecuniary significance, or statements unlikely to deceive ordinary persons in the group addressed.

Under subsection (1) of this section, the offense of theft by deception may take place over a period of time. State v. Grell, 233 Neb. 314, 444 N.W.2d 911 (1989).

It is the required element of guilty knowledge, criminal intent, which distinguishes a civil breach of contract from theft by deception—a person's knowingly creating a false impression in order to obtain another's property. State v. Ladehoff, 228 Neb. 812, 424 N.W.2d 361 (1988).

Subsection (2) of this section is constitutional. State v. Scott, 225 Neb. 146, 403 N.W.2d 351 (1987).

Another's property is obtained by deception if an actor, by a statement or conduct, creates or reinforces a false impression in that person with the result that such false impression, alone or with other influences, effectively induces another to part with his or her property. State v. Fleming, 223 Neb. 169, 388 N.W.2d 497 (1986).

Subsection (1) of this section is not unconstitutionally vague. State v. Sailors, 217 Neb. 693, 352 N.W.2d 860 (1984).



28-513 - Theft by extortion.

28-513. Theft by extortion.

(1) A person commits theft if he obtains property of another by threatening to:

(a) Inflict bodily injury on anyone or commit any other criminal offense; or

(b) Accuse anyone of a criminal offense; or

(c) Expose any secret tending to subject any person to hatred, contempt or ridicule, or to impair his credit or business repute; or

(d) Take or withhold action as an official, or cause an official to take or withhold action; or

(e) Bring about or continue a strike, boycott, or other collective unofficial action, if the property is not demanded or received for the benefit of the group in whose interest the actor purports to act; or

(f) Testify or provide information or withhold testimony or information with respect to another's legal claim or defense.

(2) It is an affirmative defense to prosecution based on subdivision (1)(b), (1)(c), or (1)(d) of this section that the property obtained by threat of accusation, exposure, lawsuit or other invocation of official action was honestly claimed as restitution or indemnification for harm done in the circumstances to which such accusation, exposure, lawsuit or other official action relates, or as compensation for property or lawful services.



28-514 - Theft of property lost, mislaid, or delivered by mistake; penalty.

28-514. Theft of property lost, mislaid, or delivered by mistake; penalty.

A person who comes into control of property of another that he or she knows to have been lost, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient commits theft if, with intent to deprive the owner thereof, he or she fails to take reasonable measures to restore the property to a person entitled to have it. Any person violating the provisions of this section shall, upon conviction thereof, be punished by the penalty prescribed in the next lower classification below the value of the item lost, mislaid, or delivered under a mistake pursuant to section 28-518. Any person convicted pursuant to this section when the value of the property is two hundred dollars or less shall be guilty of a Class III misdemeanor for the first conviction, a Class II misdemeanor for the second conviction, and a Class I misdemeanor for the third or subsequent conviction.

This section prohibits a person from taking control of lost or mislaid property and doing nothing to restore the property to its owner. State v. Beyer, 260 Neb. 670, 619 N.W.2d 213 (2000).



28-515 - Theft of services.

28-515. Theft of services.

(1) A person commits theft if he or she obtains services, which he or she knows are available only for compensation, by deception or threat or by false token or other means to avoid payment for the service. Services include labor, professional service, telephone service, electric service, cable television service, or other public service, accommodation in hotels, restaurants, or elsewhere, admission to exhibitions, and use of vehicles or other movable property. When compensation for service is ordinarily paid immediately upon the rendering of such service, as in the case of hotels and restaurants, refusal to pay or absconding without payment or offer to pay gives rise to a presumption that the service was obtained by deception as to intention to pay.

(2) A person commits theft if, having control over the disposition of services of others to which he or she is not entitled, he or she diverts such services to his or her own benefit or to the benefit of another not entitled thereto.



28-515.01 - Theft of telecommunications service; penalty.

28-515.01. Theft of telecommunications service; penalty.

(1) It is unlawful for any person to:

(a) Knowingly make or possess any device designed to or commonly used to obtain telecommunications service fraudulently from a licensed cable television franchisee with the intent to use such device in the commission of an offense described in subsection (1) of section 28-515;

(b) Knowingly tamper with, interfere with, or connect to any cables, wires, converters, or other devices used for the distribution of telecommunications service by any mechanical, electrical, acoustical, or other means without authority from the operator of the service with the intent of obtaining telecommunications service fraudulently; or

(c) Sell, give, transfer, or offer or advertise for sale a device which such person knows or should know is intended to be used for the purpose of obtaining telecommunications service fraudulently.

(2) For purposes of this section:

(a) Telecommunications service includes, but is not limited to, telephone service and cable television service; and

(b) Device includes, but is not limited to, instrument, apparatus, equipment, and plans or instructions for making or assembling the instrument, apparatus, or equipment.

(3) A violation of this section is a Class II misdemeanor.



28-515.02 - Electric current, gas, and water; avoiding meter measurement; reconnection; penalty.

28-515.02. Electric current, gas, and water; avoiding meter measurement; reconnection; penalty.

(1) It is unlawful for any person:

(a) To connect any instrument, device, or contrivance with any wire supplying or intended to supply electricity or electric current or to connect any pipe or conduit supplying gas or water, without the knowledge and consent of the supplier of such products, in such manner that any portion thereof may be supplied to any instrument by or at which electricity, electric current, gas, or water may be consumed without passing through the meter made or provided for measuring or registering the amount or quantity thereof passing through it;

(b) To knowingly use or knowingly permit the use of electricity, electric current, gas, or water obtained unlawfully pursuant to this section;

(c) To reconnect electrical, gas, or water service without the knowledge and consent of the supplier of such service if the service has been disconnected pursuant to sections 70-1601 to 70-1615; or

(d) To willfully injure, alter, or by any instrument, device, or contrivance in any manner interfere with or obstruct the action or operation of any meter made or provided for measuring or registering the amount or quantity of electricity, electric current, gas, or water passing through it, without the knowledge and consent of the supplier of the electricity, electric current, gas, or water passing or intended to pass through such meter.

(2) Proof of the existence of any wire, pipe, or conduit connection or reconnection or of any injury, alteration, interference, or obstruction of a meter is prima facie evidence of the guilt of the person in possession of the premises where such connection, reconnection, injury, alteration, interference, or obstruction is proved to exist.

(3) A violation of this section is a Class III misdemeanor.



28-516 - Unauthorized use of a propelled vehicle; affirmative defense; penalties.

28-516. Unauthorized use of a propelled vehicle; affirmative defense; penalties.

(1) A person commits the offense of unauthorized use of a propelled vehicle if he or she intentionally exerts unauthorized control over another's propelled vehicle by operating it without the owner's consent.

(2) Propelled vehicle shall mean an automobile, airplane, motorcycle, motorboat, or other motor-propelled vehicle.

(3) It is an affirmative defense to prosecution under this section that the defendant reasonably believed that the owner would have authorized the use had he or she known of it.

(4) Unauthorized use of a propelled vehicle is a Class III misdemeanor for the first offense, a Class I misdemeanor for the second offense, and a Class IV felony for the third and any subsequent offenses.



28-517 - Theft by receiving stolen property.

28-517. Theft by receiving stolen property.

A person commits theft if he receives, retains, or disposes of stolen movable property of another knowing that it has been stolen, or believing that it has been stolen, unless the property is received, retained, or disposed with intention to restore it to the owner.

In a prosecution for receiving stolen property, the court must instruct the jury on the subjective standard of "knowing . . . or believing" as it is used in this section. State v. Almasaudi, 282 Neb. 162, 802 N.W.2d 110 (2011).

This section imposes a subjective standard of knowledge or belief. State v. Almasaudi, 282 Neb. 162, 802 N.W.2d 110 (2011).

Read in conjunction with section 28-510, theft by receiving stolen property under this section is the same offense as theft by unlawful taking under section 28-511. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

The Nebraska Legislature has unambiguously defined theft as a single offense which can be committed in several different ways. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

The Nebraska Legislature has not made the offense of "theft by receiving" a continuous offense. State v. Nuss, 235 Neb. 107, 454 N.W.2d 482 (1990).

Applying subsection (8) of section 25-518, value is an essential element of the crime of theft by receiving stolen property. In re Interest of Shea B., 3 Neb. App. 750, 532 N.W.2d 52 (1995).



28-518 - Grading of theft offenses; aggregation allowed; when.

28-518. Grading of theft offenses; aggregation allowed; when.

(1) Theft constitutes a Class III felony when the value of the thing involved is over one thousand five hundred dollars.

(2) Theft constitutes a Class IV felony when the value of the thing involved is five hundred dollars or more, but not over one thousand five hundred dollars.

(3) Theft constitutes a Class I misdemeanor when the value of the thing involved is more than two hundred dollars, but less than five hundred dollars.

(4) Theft constitutes a Class II misdemeanor when the value of the thing involved is two hundred dollars or less.

(5) For any second or subsequent conviction under subsection (3) of this section, any person so offending shall be guilty of a Class IV felony.

(6) For any second conviction under subsection (4) of this section, any person so offending shall be guilty of a Class I misdemeanor, and for any third or subsequent conviction under subsection (4) of this section, the person so offending shall be guilty of a Class IV felony.

(7) Amounts taken pursuant to one scheme or course of conduct from one or more persons may be aggregated in the indictment or information in determining the classification of the offense, except that amounts may not be aggregated into more than one offense.

(8) In any prosecution for theft under sections 28-509 to 28-518, value shall be an essential element of the offense that must be proved beyond a reasonable doubt.

Subsection (8) of this section requires only that some value be proved as an element of a theft offense, not that a particular threshold value be proved as an element of the offense. State v. Almasaudi, 282 Neb. 162, 802 N.W.2d 110 (2011).

Subsection (7) of this section permits the value of all items of property taken pursuant to one scheme or course of conduct from one person to be aggregated in order to determine the classification of the theft offense, but specifically prohibits aggregation of individual values into more than one offense. State v. Miner, 273 Neb. 837, 733 N.W.2d 891 (2007).

While subsection (8) of this section now requires that intrinsic value be proved beyond a reasonable doubt as an element of the offense, proof of a specific value at the time of the theft is necessary only for gradation of the offense. State v. Gartner, 263 Neb. 153, 638 N.W.2d 849 (2002).

The degree of the crime for grading purposes of this section must be measured by the value of the thing involved as obtained by defendant through deception, and the value of the thing involved as to the victim is immaterial. State v. Roche, Inc., 246 Neb. 568, 520 N.W.2d 539 (1994).

An act of theft involving multiple items of property stolen simultaneously at the same place constitutes one offense, in which the value of the individual stolen items may be considered collectively for the aggregate or total value of the property stolen to determine the grade of the offense under this section. State v. Garza, 241 Neb. 256, 487 N.W.2d 551 (1992).

The greater the value of the property involved in a theft, the more severe the punishment which may be imposed on conviction for the theft; and the determination of value is a question for the fact finder, whose finding will not be set aside unless clearly erroneous. State v. Garza, 241 Neb. 256, 487 N.W.2d 551 (1992).

In a theft charge, the value of the thing involved is an element of the charge against defendant and must be proved by the State beyond a reasonable doubt and must be established by the jury. State v. Scott, 225 Neb. 146, 403 N.W.2d 351 (1987).

In reference to the crime of theft, value is established by evidence concerning the price at which property identical or reasonably similar to the property stolen is offered for sale and sold in proximity to the site of the theft. State v. Connor, 16 Neb. App. 871, 754 N.W.2d 774 (2008).

A conviction under subsection (2) or (3) of this section does not include a conviction of a lesser offense under subsection (4) of this section for purposes of enhancement. State v. Long, 4 Neb. App. 126, 539 N.W.2d 443 (1995).

Pursuant to subsection (8) of this section, value is an essential element of the crime of theft by receiving stolen property. In re Interest of Shea B., 3 Neb. App. 750, 532 N.W.2d 52 (1995).



28-519 - Criminal mischief; penalty.

28-519. Criminal mischief; penalty.

(1) A person commits criminal mischief if he or she:

(a) Damages property of another intentionally or recklessly; or

(b) Intentionally tampers with property of another so as to endanger person or property; or

(c) Intentionally or maliciously causes another to suffer pecuniary loss by deception or threat.

(2) Criminal mischief is a Class IV felony if the actor intentionally or maliciously causes pecuniary loss of one thousand five hundred dollars or more, or a substantial interruption or impairment of public communication, transportation, supply of water, gas, or power, or other public service.

(3) Criminal mischief is a Class I misdemeanor if the actor intentionally or maliciously causes pecuniary loss of five hundred dollars or more but less than one thousand five hundred dollars.

(4) Criminal mischief is a Class II misdemeanor if the actor intentionally or maliciously causes pecuniary loss of two hundred dollars or more but less than five hundred dollars.

(5) Criminal mischief is a Class III misdemeanor if the actor intentionally, maliciously, or recklessly causes pecuniary loss in an amount of less than two hundred dollars, or if his or her action results in no pecuniary loss.

Ownership of property is not an essential element of criminal mischief and is immaterial except to identify property as not that of the accused. State v. Flye, 245 Neb. 495, 513 N.W.2d 526 (1994).

Regarding the grades of criminal mischief, existence and amount of pecuniary loss are questions for the fact finder. A specific monetary amount, alleged in conjunction with "pecuniary loss" resulting from criminal mischief informs the court and the defendant the grade of offense charged and the potential punishment on conviction. "Pecuniary loss" as used in this section means monetary loss suffered by another as the result of the defendant's conduct which constitutes criminal mischief. State v. Pierce, 231 Neb. 966, 439 N.W.2d 435 (1989).

A violation of subsection (4) of this section is a petty offense for which a defendant has a statutory, but not constitutional, right to a jury trial. State v. Lafler, 224 Neb. 613, 399 N.W.2d 808 (1987).

A factual basis existed for the finding that property alleged to have been feloniously destroyed exceeded three hundred dollars in value when, in the presentence report, damage caused by the defendant was estimated to total in excess of two thousand two hundred dollars. State v. Richter, 220 Neb. 551, 371 N.W.2d 125 (1985).



28-520 - Criminal trespass, first degree; penalty.

28-520. Criminal trespass, first degree; penalty.

(1) A person commits first degree criminal trespass if:

(a) He or she enters or secretly remains in any building or occupied structure, or any separately secured or occupied portion thereof, knowing that he or she is not licensed or privileged to do so; or

(b) He or she enters or remains in or on a public power infrastructure facility knowing that he or she does not have the consent of a person who has the right to give consent to be in or on the facility.

(2) First degree criminal trespass is a Class I misdemeanor.

(3) For purposes of this section, public power infrastructure facility means a power plant, an electrical station or substation, or any other facility which is used by a public power supplier as defined in section 70-2103 to support the generation, transmission, or distribution of electricity and which is surrounded by a fence or is otherwise enclosed.

Criminal trespass in violation of subsection (1) of this section is not a lesser-included offense of burglary as defined in section 28-507(1). State v. Gonzales, 218 Neb. 43, 352 N.W.2d 571 (1984).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).



28-521 - Criminal trespass, second degree; penalty.

28-521. Criminal trespass, second degree; penalty.

(1) A person commits second degree criminal trespass if, knowing that he or she is not licensed or privileged to do so, he or she enters or remains in any place as to which notice against trespass is given by:

(a) Actual communication to the actor; or

(b) Posting in a manner prescribed by law or reasonably likely to come to the attention of intruders; or

(c) Fencing or other enclosure manifestly designed to exclude intruders except as otherwise provided in section 28-520.

(2) Second degree criminal trespass is a Class III misdemeanor, except as provided for in subsection (3) of this section.

(3) Second degree criminal trespass is a Class II misdemeanor if the offender defies an order to leave personally communicated to him or her by the owner of the premises or other authorized person.

In a trespass prosecution, a defendant may introduce evidence that an owner or other person empowered to license access to the property told the defendant that he or she could be on the property. Such statements are verbal acts, i.e., nonhearsay statements, because they have legal significance merely because they were spoken. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

An automobile, by itself, is not a "place" as to which notice against trespass may be given within the meaning of subsection (1)(c) of this section. In re Interest of W.D., 232 Neb. 581, 441 N.W.2d 608 (1989).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).



28-522 - Criminal trespass; affirmative defenses.

28-522. Criminal trespass; affirmative defenses.

It is an affirmative defense to prosecution under sections 28-520 and 28-521 that:

(1) A building or occupied structure involved in an offense under section 28-520 was abandoned; or

(2) The premises were at the time open to members of the public and the actor complied with all lawful conditions imposed on access to or remaining in the premises; or

(3) The actor reasonably believed that the owner of the premises or other person empowered to license access thereto would have licensed him to enter or remain; or

(4) The actor was in the process of navigating or attempting to navigate with a nonpowered vessel any stream or river in this state and found it necessary to portage or otherwise transport the vessel around any fence or obstructions in such stream or river.

A valid license from any owner or other person empowered to license access to a property is sufficient to show that a defendant reasonably believed that he or she was licensed to be on the premises. A defendant need not show that every owner licensed his or her presence. State v. McCave, 282 Neb. 500, 805 N.W.2d 290 (2011).

Criminal trespass is not a lesser-included offense of burglary. State v. Miller, 215 Neb. 145, 337 N.W.2d 424 (1983).

Whether at the time of taking an automobile, the defendant, had the intent of permanently depriving the owner of its use or whether he intended to return it is a question of fact. State v. King, 204 Neb. 47, 281 N.W.2d 226 (1979).

An ownership interest is not an affirmative defense to the charge of criminal trespass. State v. Anderson, 14 Neb. App. 253, 706 N.W.2d 564 (2005).



28-523 - Littering of public and private property; penalty.

28-523. Littering of public and private property; penalty.

(1) Any person who deposits, throws, discards, or otherwise disposes of any litter on any public or private property or in any waters commits the offense of littering unless:

(a) Such property is an area designated by law for the disposal of such material and such person is authorized by the proper public authority to so use such property; or

(b) The litter is placed in a receptacle or container installed on such property for such purpose.

(2) The word litter as used in this section shall mean all waste material susceptible of being dropped, deposited, discarded, or otherwise disposed of by any person upon any property in the state but does not include wastes of primary processes of farming or manufacturing. Waste material as used in this subsection shall mean any material appearing in a place or in a context not associated with that material's function or origin.

(3) Whenever litter is thrown, deposited, dropped, or dumped from any motor vehicle or watercraft in violation of this section, the operator of such motor vehicle or watercraft commits the offense of littering.

(4) A person who commits the offense of littering shall be guilty of a Class III misdemeanor. A person convicted of the offense of littering for the second time shall be guilty of a Class II misdemeanor. A person convicted of the offense of littering for the third or a subsequent time shall be guilty of a Class I misdemeanor.



28-524 - Graffiti; penalty.

28-524. Graffiti; penalty.

(1) Any person who knowingly and intentionally applies graffiti of any type on any building, public or private, or any other tangible property owned by any person, firm, or corporation or any public entity or instrumentality, without the express permission of the owner or operator of the property, commits the offense of unauthorized application of graffiti.

(2) Unauthorized application of graffiti is a Class III misdemeanor for a first offense and a Class IV felony for a second or subsequent offense.

(3) Upon conviction of an offense under this section, the court may, in addition to any other punishment imposed, order the defendant to clean up, repair, or replace the damaged property, keep the defaced property or another specified property in the community free of graffiti or other inscribed materials for up to one year, or order a combination of restitution and labor.

(4) Upon conviction of an offense under this section, the court may, in addition to any other punishment imposed, order the defendant to undergo counseling.

(5) Upon conviction of an offense under this section, the court may, in addition to any other punishment imposed, order the suspension of the defendant's motor vehicle operator's license for up to one year. A copy of an abstract of the court's conviction, including an adjudication of a juvenile, shall be transmitted to the director pursuant to sections 60-497.01 to 60-497.04.

(6) For purposes of this section, graffiti means any letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind visible to the public that is drawn, painted, chiseled, scratched, or etched on a rock, tree, wall, bridge, fence, gate, building, or other structure. Graffiti does not include advertising or any other letter, word, name, number, symbol, slogan, message, drawing, picture, writing, or other mark of any kind lawfully placed on property by an owner of the property, a tenant of the property, or an authorized agent for such owner or tenant.



28-601 - Terms, defined.

28-601. Terms, defined.

As used in sections 28-601 to 28-605, unless the context otherwise requires:

(1) Written instrument shall mean any paper, document, or other instrument containing written or printed matter used for purposes of reciting, embodying, conveying, or recording information, and any money, credit card, token, stamp, seal, badge, trademark, or any evidence or symbol of value, right, privilege, or identification which is capable of being used to the advantage or disadvantage of some person;

(2) Complete written instrument shall mean a written instrument which purports to be genuine and fully drawn with respect to every essential feature thereof;

(3) Incomplete written instrument shall mean one which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument;

(4) To falsely make a written instrument shall mean to make or draw a written instrument, whether complete or incomplete, which purports to be an authentic creation of its ostensible maker, but which is not, either because the ostensible maker is fictitious or because, if real, he did not authorize the making or the drawing thereof;

(5) To falsely complete a written instrument shall mean to transform an incomplete written instrument into a complete one by adding, inserting, or changing matter without the authority of anyone entitled to grant such authority, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker;

(6) To falsely alter a written instrument shall mean to change a written instrument without the authority of anyone entitled to grant such authority, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or by any other means, so that such instrument in its thus altered form falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible maker;

(7) Forged instrument shall mean a written instrument which has been falsely made, completed, endorsed or altered. The terms forgery and counterfeit and their variants are intended to be synonymous in legal effect as used in this article;

(8) Possess shall mean to receive, conceal, or otherwise exercise control over; and

(9) Utter shall mean to issue, authenticate, transfer, sell, transmit, present, use, pass, or deliver, or to attempt or cause such uttering.

Where the punishment of an offense created by statute is left to the discretion of the court, to be exercised within certain prescribed limits, a sentence imposed within such limits will not be disturbed on appeal unless there appears to be an abuse of discretion. State v. Harrington, 202 Neb. 356, 275 N.W.2d 294 (1979).



28-602 - Forgery, first degree; penalty.

28-602. Forgery, first degree; penalty.

(1) A person commits forgery in the first degree if, with intent to deceive or harm, he falsely makes, completes, endorses, alters, or utters a written instrument which is or purports to be, or which is calculated to become or to represent if completed:

(a) Part of an issue of money, stamps, securities, or other valuable instruments issued by a government or governmental agency; or

(b) Part of an issue of stock, bonds, bank notes, or other instruments representing interests in or claims against a corporate or other organization or its property.

(2) Forgery in the first degree is a Class III felony.



28-603 - Forgery, second degree; penalty; aggregation allowed; when.

28-603. Forgery, second degree; penalty; aggregation allowed; when.

(1) Whoever, with intent to deceive or harm, falsely makes, completes, endorses, alters, or utters any written instrument which is or purports to be, or which is calculated to become or to represent if completed, a written instrument which does or may evidence, create, transfer, terminate, or otherwise affect a legal right, interest, obligation, or status, commits forgery in the second degree.

(2) Forgery in the second degree is a Class III felony when the face value, or purported face value, or the amount of any proceeds wrongfully procured or intended to be procured by the use of such instrument, is one thousand dollars or more.

(3) Forgery in the second degree is a Class IV felony when the face value, or purported face value, or the amount of any proceeds wrongfully procured or intended to be procured by the use of such instrument, exceeds three hundred dollars but is less than one thousand dollars.

(4) Forgery in the second degree is a Class I misdemeanor when the face value, or purported face value, or the amount of any proceeds wrongfully procured or intended to be procured by the use of such instrument, is three hundred dollars or less.

(5) For the purpose of determining the class of penalty for forgery in the second degree, the face values, or purported face values, or the amounts of any proceeds wrongfully procured or intended to be procured by the use of more than one such instrument, may be aggregated in the indictment or information if such instruments were part of the same scheme or course of conduct which took place within a sixty-day period and within one county. Such values or amounts shall not be aggregated into more than one offense.

To sustain a conviction for forgery, it is not sufficient for the State to show that a signature is not that of the party whose name is used, but it must also affirmatively be shown that the signing was made without his or her authority. State v. Castor, 262 Neb. 423, 632 N.W.2d 298 (2001).

The elements of the crime of uttering a forged instrument are (1) the offering of a forged instrument with the representation by words or acts that it is true or genuine, (2) the knowledge that same is false, forged, or counterfeited, and (3) the intent to defraud. State v. Tate, 222 Neb. 586, 385 N.W.2d 456 (1986).



28-604 - Criminal possession of a forged instrument; penalty; aggregation allowed; when.

28-604. Criminal possession of a forged instrument; penalty; aggregation allowed; when.

(1) Whoever, with knowledge that it is forged and with intent to deceive or harm, possesses any forged instrument covered by section 28-602 or 28-603 commits criminal possession of a forged instrument.

(2) Criminal possession of a forged instrument prohibited by section 28-602 is a Class IV felony.

(3) Criminal possession of a forged instrument prohibited by section 28-603, the amount or value of which is one thousand dollars or more, is a Class IV felony.

(4) Criminal possession of a forged instrument prohibited by section 28-603, the amount or value of which is more than three hundred dollars but less than one thousand dollars, is a Class I misdemeanor.

(5) Criminal possession of a forged instrument prohibited by section 28-603, the amount or value of which is three hundred dollars or less, is a Class II misdemeanor.

(6) For the purpose of determining the class of penalty for criminal possession of a forged instrument prohibited by section 28-603, the amounts or values of more than one such forged instrument may be aggregated in the indictment or information if such forged instruments were part of the same scheme or course of conduct which took place within a sixty-day period and within one county. Such amounts or values shall not be aggregated into more than one offense.

Where the evidence offered no rational basis for convicting defendant of what he claimed to be the "lesser-included" offense of criminal possession of forged instrument, trial court did not err in refusing requested instruction. State v. Ebert, 212 Neb. 629, 324 N.W.2d 812 (1982).



28-605 - Criminal possession of forgery devices; penalty.

28-605. Criminal possession of forgery devices; penalty.

(1) A person commits criminal possession of forgery devices when:

(a) He makes or possesses with knowledge of its character any plate, die, or other device, apparatus, equipment, or article specifically designed for use in counterfeiting, unlawfully simulating, or otherwise forging written instruments; or

(b) He makes or possesses any device, apparatus, equipment, or article capable of or adaptable to a use specified in subdivision (1)(a) of this section, with intent to use it himself, or to aid or permit another to use it, for purposes of forgery; or

(c) Illegally possesses a genuine plate, die, or other device used in the production of written instruments, with intent to deceive or harm.

(2) Criminal possession of forgery devices is a Class IV felony.



28-606 - Criminal simulation; penalty.

28-606. Criminal simulation; penalty.

(1) A person commits a criminal simulation when:

(a) With intent to deceive or harm, he makes, alters, or represents an object in such fashion that it appears to have an antiquity, rarity, source or authorship, ingredient, or composition which it does not in fact have; or

(b) With knowledge of its true character and with intent to use to deceive or harm, he utters, misrepresents, or possesses any object so simulated.

(2) Criminal simulation is a Class III misdemeanor.



28-607 - Making, using, or uttering slugs; terms, defined; penalty.

28-607. Making, using, or uttering slugs; terms, defined; penalty.

(1) A person commits the offense of unlawfully using slugs, if he makes, uses, or utters a slug or slugs with intent to deprive a supplier of property or service sold or offered by means of a coin machine or with knowledge that he is facilitating such a deprivation by another person.

(2) As used in this section, unless the context otherwise requires:

(a) Slug shall mean an object which by size, shape, or any other quality is capable of being inserted, deposited, or otherwise used in a coin machine as an improper but effective substitute for a genuine coin, bill, or token;

(b) Coin machine shall mean a coin box, turnstile, vending machine, or other mechanical or electronic device or receptacle designed to receive a coin or bill of a specified denomination or a token made for the purpose and in return for the insertion or deposit thereof to mechanically offer, provide, assist in providing or permit the acquisition of property or a public or private service; and

(c) Value of the slug or slugs shall mean the value of the coins, bills, or tokens for which they are being substituted.

(3) The making, using, or uttering of slugs of the value of one hundred dollars or more is a Class I misdemeanor.

(4) The making, using, or uttering of slugs of the value of less than one hundred dollars is a Class II misdemeanor.



28-608 - Transferred to section 28-638.

28-608. Transferred to section 28-638.



28-609 - Impersonating a public servant; penalty.

28-609. Impersonating a public servant; penalty.

(1) A person commits the offense of impersonating a public servant if he falsely pretends to be a public servant other than a peace officer and performs any act in that pretended capacity.

(2) It is no defense to a prosecution under this section that the office the actor pretended to hold did not in fact exist.

(3) Impersonating a public servant is a Class III misdemeanor.



28-610 - Impersonating a peace officer; penalty.

28-610. Impersonating a peace officer; penalty.

(1) A person commits the offense of impersonating a peace officer if he falsely pretends to be a peace officer and performs any act in that pretended capacity.

(2) Impersonating a peace officer is a Class I misdemeanor.



28-611 - Issuing or passing a bad check or similar order; penalty; collection procedures.

28-611. Issuing or passing a bad check or similar order; penalty; collection procedures.

(1) Whoever obtains property, services, or present value of any kind by issuing or passing a check, draft, assignment of funds, or similar signed order for the payment of money, knowing that he or she does not have sufficient funds in or credit with the drawee for the payment of the check, draft, assignment of funds, or order in full upon presentation, commits the offense of issuing a bad check. Issuing a bad check is:

(a) A Class III felony if the amount of the check, draft, assignment of funds, or order is one thousand five hundred dollars or more;

(b) A Class IV felony if the amount of the check, draft, assignment of funds, or order is five hundred dollars or more, but less than one thousand five hundred dollars;

(c) A Class I misdemeanor if the amount of the check, draft, assignment of funds, or order is two hundred dollars or more, but less than five hundred dollars; and

(d) A Class II misdemeanor if the amount of the check, draft, assignment of funds, or order is less than two hundred dollars.

(2) The aggregate amount of any series of checks, drafts, assignments, or orders issued or passed within a sixty-day period in one county may be used in determining the classification of the offense pursuant to subsection (1) of this section, except that checks, drafts, assignments, or orders may not be aggregated into more than one offense.

(3) For any second or subsequent offense under subdivision (1)(c) or (1)(d) of this section, any person so offending shall be guilty of a Class IV felony.

(4) Whoever otherwise issues or passes a check, draft, assignment of funds, or similar signed order for the payment of money, knowing that he or she does not have sufficient funds in or credit with the drawee for the payment of the check, draft, assignment of funds, or order in full upon its presentation, shall be guilty of a Class II misdemeanor.

(5) Any person in violation of this section who makes voluntary restitution to the injured party for the value of the check, draft, assignment of funds, or order shall also pay ten dollars to the injured party and any reasonable handling fee imposed on the injured party by a financial institution.

(6) In any prosecution for issuing a bad check, the person issuing the check, draft, assignment of funds, or order shall be presumed to have known that he or she did not have sufficient funds in or credit with the drawee for the payment of the check, draft, assignment of funds, or order in full upon presentation if, within thirty days after issuance of the check, draft, assignment of funds, or order, he or she was notified that the drawee refused payment for lack of funds and he or she failed within ten days after such notice to make the check, draft, assignment of funds, or order good or, in the absence of such notice, he or she failed to make the check, draft, assignment of funds, or order good within ten days after notice that such check, draft, assignment of funds, or order has been returned to the depositor was sent to him or her by the county attorney or his or her deputy, by United States mail addressed to such person at his or her last-known address. Upon request of the depositor and the payment of ten dollars for each check, draft, assignment of funds, or order, the county attorney or his or her deputy shall be required to mail notice to the person issuing the check, draft, assignment of funds, or order as provided in this subsection. The ten-dollar payment shall be payable to the county treasurer and credited to the county general fund. No such payment shall be collected from any county office to which such a check, draft, assignment of funds, or order is issued in the course of the official duties of the office.

(7) Any person convicted of violating this section may, in addition to a fine or imprisonment, be ordered to make restitution to the party injured for the value of the check, draft, assignment of funds, or order and to pay ten dollars to the injured party and any reasonable handling fee imposed on the injured party by a financial institution. If the court, in addition to sentencing any person to imprisonment under this section, also enters an order of restitution, the time permitted to make such restitution shall not be concurrent with the sentence of imprisonment.

(8) The fact that restitution to the party injured has been made and that ten dollars and any reasonable handling fee imposed on the injured party by a financial institution have been paid to the injured party shall be a mitigating factor in the imposition of punishment for any violation of this section.

In order to violate subsection (3) of this section, an intent to defraud must exist at the time one issues an insufficient-fund check. State v. Hruza, 223 Neb. 837, 394 N.W.2d 643 (1986).

The presumption contained in subsection (4) of this section that the drawer of an insufficient-fund check who, after notice, does not make it good knew of the insufficiency when issuing the check is only a permissible inference of fact. State v. Hruza, 223 Neb. 837, 394 N.W.2d 643 (1986).

In order for the State to convict under this statute, the State must prove that the check was issued with the intent to defraud, and such intent must occur at the time the check is drawn. The maker of a postdated check will not be guilty of violating this statute when he or she has informed the payee at the time of its delivery that funds in the bank are not adequate to pay the check if presented immediately after issuance. State v. Papillon, 223 Neb. 325, 389 N.W.2d 553 (1986).

The essential elements of the crime defined in subsection (1)(a) of this section are the issuance of a check for more than one thousand dollars and obtaining of property of value, with no particular amount required (subject, of course, to the requirement that the act is done with the intent to defraud). State v. Wiley, 219 Neb. 740, 365 N.W.2d 844 (1985).

In prosecution under this section, trial court's instruction defining "thing of value" as definition appears in section 28-109(22) was correct. Trial court correctly refused defendant's request for instruction defining value as definition appears in U.C.C. section 3-303 in prosecution under this section. State v. Spaulding, 211 Neb. 575, 319 N.W.2d 449 (1982).

The prosecutor may relate the underlying facts upon which the court can find the defendant guilty when a plea of "no contest" has been entered. State v. Johnson, 209 Neb. 308, 307 N.W.2d 525 (1981).

By its terms, this section requires proof that one intended to defraud by obtaining property, services, or present value of any kind in exchange for a check or other order, knowing at the time of issuing such check or order that he has no account with the drawee, or, if he has such an account, knowing that he does not have sufficient funds in, or credit with, the drawee for the payment of such check or order in full upon its presentation. State v. Kock, 207 Neb. 731, 300 N.W.2d 824 (1981).

In order to warrant the imposition of the enhanced penalties for issuing a bad check under section 28-611(2), R.R.S.1943, prior convictions must have occurred under subdivision (1)(c) or (1)(d) of that statute. Prior convictions under previous "bad check" statutes may not be used to enhance the penalties under the "bad check" statute currently in effect. State v. Suhr, 207 Neb. 553, 300 N.W.2d 25 (1980).



28-611.01 - Issuing a no-account check; penalty; aggregation allowed; when.

28-611.01. Issuing a no-account check; penalty; aggregation allowed; when.

(1) Whoever issues or passes a check, draft, assignment of funds, or similar signed order for the payment of money, knowing that he or she has no account with the drawee at the time the check, draft, assignment of funds, or order is issued, commits the offense of issuing a no-account check. Issuing a no-account check is:

(a) A Class III felony if the amount of the check, draft, assignment of funds, or order is one thousand five hundred dollars or more;

(b) A Class IV felony if the amount of the check, draft, assignment of funds, or order is five hundred dollars or more, but less than one thousand five hundred dollars;

(c) A Class I misdemeanor if the amount of the check, draft, assignment of funds, or order is two hundred dollars or more, but less than five hundred dollars; and

(d) A Class II misdemeanor if the amount of the check, draft, assignment of funds, or order is less than two hundred dollars.

(2) The aggregate amount of any series of checks, drafts, assignments, or orders issued or passed within a sixty-day period in one county may be used in determining the classification of the offense pursuant to subsection (1) of this section, except that checks, drafts, assignments, or orders may not be aggregated into more than one offense.

(3) For any second or subsequent offense under this section, any person so offending shall be guilty of:

(a) A Class III felony if the amount of the check, draft, assignment of funds, or order is five hundred dollars or more; and

(b) A Class IV felony if the amount of the check, draft, assignment of funds, or order is less than five hundred dollars.



28-612 - False statement or book entry; destruction or secretion of records; penalty.

28-612. False statement or book entry; destruction or secretion of records; penalty.

(1) A person commits a Class IV felony if he or she:

(a) Willfully and knowingly subscribes to, makes, or causes to be made any false statement or entry in the books of an organization; or

(b) Knowingly subscribes to or exhibits false papers with the intent to deceive any person or persons authorized to examine into the affairs of any such organization; or

(c) Makes, states, or publishes any false statement of the amount of the assets or liabilities of any such organization; or

(d) Fails to make true and correct entry in the books and records of such organization of its business and transactions in the manner and form prescribed by the Department of Banking and Finance; or

(e) Mutilates, alters, destroys, secretes, or removes any of the books or records of such organization, without the consent of the Director of Banking and Finance.

(2) As used in this section, organization means:

(a) Any trust company transacting a business under the Nebraska Trust Company Act;

(b) Any association organized for the purpose set forth in section 8-302;

(c) Any bank as defined in section 8-101; or

(d) Any credit union transacting business in this state under the Credit Union Act.



28-613 - Commercial bribery and breach of duty to act disinterestedly; penalty.

28-613. Commercial bribery and breach of duty to act disinterestedly; penalty.

(1) A person commits a Class I misdemeanor if he or she solicits, accepts, or agrees to accept any benefit as consideration for knowingly violating or agreeing to violate a duty of fidelity to which he or she is subject as:

(a) Agent or employee; or

(b) Trustee, guardian, or other fiduciary; or

(c) Lawyer, physician, accountant, appraiser, or other professional advisor; or

(d) Officer, director, partner, limited liability company member, manager, or other participant in the direction of the affairs of an incorporated or unincorporated association; or

(e) Duly elected or appointed representative or trustee of a labor organization or employee of a welfare trust fund; or

(f) Arbitrator or other purportedly disinterested adjudicator or referee.

(2) A person who holds himself or herself out to the public as being engaged in the business of making disinterested selection, appraisal, or criticism of commodities, property, or services commits a Class I misdemeanor if he or she solicits, accepts, or agrees to accept any benefit to alter, modify, or change his or her selection, appraisal, or criticism.

(3) A person commits a Class I misdemeanor if he or she confers or offers or agrees to confer any benefit the acceptance of which would be an offense under subsection (1) or (2) of this section.



28-614 - Tampering with publicly exhibited contest; penalty; contest, participant, official, defined.

28-614. Tampering with publicly exhibited contest; penalty; contest, participant, official, defined.

(1) A person commits the offense of tampering with a publicly exhibited contest if:

(a) He confers, or offers or agrees to confer, directly or indirectly, any benefit upon:

(i) A contest participant with intent to influence him not to give his best efforts in a publicly exhibited contest; or

(ii) A contest official with intent to influence him to perform improperly his duties in connection with a publicly exhibited contest;

(b) Being a contest participant or contest official, he intentionally solicits, accepts, or agrees to accept, directly or indirectly, any benefit from another person with intent that he will thereby be influenced:

(i) In the case of a contest participant, not to give his best efforts in a publicly exhibited contest; or

(ii) In the case of a contest official, to perform improperly his duties in connection with a publicly exhibited contest; or

(c) With intent to influence the outcome of a publicly exhibited contest he:

(i) Tampers with any contest participant, contest official, animal, equipment, or other thing involved in the conduct or operation of the contest, in a manner contrary to the rules and usages purporting to govern the contest in question; or

(ii) Substitutes a contest participant, animal, equipment, or other thing involved in the conduct or operation of the contest, for the genuine person, animal, or thing.

(2) In this section:

(a) Publicly exhibited contest shall mean any professional or amateur sport, athletic game or contest, or race or contest involving machines, persons, or animals, viewed by the public, but shall not include an exhibition which does not purport to be and which is not represented as being such a sport, game, contest, or race;

(b) Contest participant shall mean any person who participates or expects to participate in a publicly exhibited contest as a player, contestant, or member of a team, or as a coach, manager, trainer, or other person directly associated with a player, contestant, or team; and

(c) Contest official shall mean any person who acts or expects to act in a publicly exhibited contest as an umpire, referee, or judge, or otherwise to officiate at a publicly exhibited contest.

(3) Tampering with a publicly exhibited contest is a Class II misdemeanor.



28-615 - Identification number, obscure, and article, defined.

28-615. Identification number, obscure, and article, defined.

As used in sections 28-615 to 28-617:

(1) Identification number shall mean a serial or motor number placed by a manufacturer upon an article as a permanent individual identifying mark;

(2) Obscure shall mean to destroy, remove, alter, conceal, or deface so as to render illegible by ordinary means of inspection; and

(3) Article shall mean any product made by a manufacturer and includes but is not limited to any appliance, radio, television, motor vehicle, tractor or other farm machinery.



28-616 - Altering identification number; penalty.

28-616. Altering identification number; penalty.

(1) A person commits the offense of altering an identification number if, with the intent to deceive or harm, he obscures an identification number or in the course of business he sells, offers for sale, leases or otherwise disposes of an article knowing that an identification number thereon is obscured.

(2) Altering an identification number is a Class I misdemeanor.



28-617 - Receiving an altered article; penalty.

28-617. Receiving an altered article; penalty.

(1) A person commits the offense of receiving an altered article if, with the intent to deceive or harm another, he buys or receives any article knowing that an identification number thereon is obscured, without first ascertaining that the person so selling or delivering the same has a legal right to do so.

(2) Receiving an altered article is a Class I misdemeanor.



28-618 - Financial transactions; terms, defined.

28-618. Financial transactions; terms, defined.

For purposes of sections 28-618 to 28-630:

(1) Account holder shall mean the person or business entity named on the face of a financial transaction device for whose benefit the financial transaction device is issued by an issuer;

(2) Acquirer shall mean any business organization, financial institution, or agent of such organization or institution which authorizes a merchant to accept payment by financial transaction device for money, property, services, or anything else of value;

(3) Automated banking device shall mean any machine which, when properly activated by a financial transaction device or a personal identification code, may be used for any purpose for which a financial transaction device is issued;

(4) Counterfeit financial transaction device shall mean any financial transaction device which is fictitious, altered, forged, stolen, obtained as part of a scheme to defraud, or otherwise unlawfully obtained and which may or may not be embossed with account information or a company logo or any facsimile, false representation, depiction, or component of a financial transaction device;

(5) Embossing shall mean any process in which account numbers are placed on financial transaction devices that results in the number being raised from the surface of the device;

(6) Expired financial transaction device shall mean a financial transaction device which is no longer valid because the term shown on it has elapsed;

(7) Financial transaction device shall mean any instrument or device whether known as a credit card, credit plate, bank service card, banking card, check guarantee card, debit card, electronic funds transfer card, or account number representing a financial account. Such device shall affect the financial interest, standing, or obligation of the financial account for services or financial payments for money, credit, property, or services;

(8) Financial-transaction-device-making equipment shall mean any equipment, impression, machine, mechanism, plate, or other device designed, used, or capable of being used to produce a financial transaction device, a counterfeit financial transaction device, or any aspect or component of a financial transaction device;

(9) Holographic shall mean a photographic method that uses laser light to produce three-dimensional images;

(10) Intent to defraud shall mean an unlawful attempt to secure money, credit, property, or services from an issuer, without permission of the account holder, for the benefit of any person other than the account holder;

(11) Issuer shall mean any person or any financial or business entity that acquires financial rights by issuing, canceling, controlling, or distributing a financial transaction device;

(12) Magnetic encoding shall mean any electronically encoded account holder information which is placed on a magnetic strip on the financial transaction device and is capable of being read by an electronic terminal such as an automatic teller machine or an electronic terminal at a merchant location also known as a point-of-sale terminal;

(13) Personal identification code shall mean any grouping of letters, numbers, or symbols assigned to the account holder of a financial transaction device by the issuer to permit authorized electronic access of that account;

(14) Receives or receiving shall mean acquiring possession or control of or accepting as security for a loan a financial transaction device;

(15) Revoked financial transaction device shall mean a financial transaction device which is no longer valid because permission to use it has been suspended or terminated by the issuer;

(16) Sales form shall mean any written, electronic, magnetic, or printed record of a financial transaction involving use of a financial transaction device;

(17) Sales form processing services shall mean services provided to enable a person to obtain payment or credit for sales forms;

(18) Sales form processor shall mean any bank, financial institution, or other entity which with authority from a bona fide association of issuers provides sales form processing services;

(19) Service mark shall mean a word, name, symbol, or other device or any combination thereof to identify the goods or services of the entity from the goods and services of another entity;

(20) To falsely alter a financial transaction device shall mean to change such device without the authority of anyone entitled to grant such authority, whether in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or any other means, so that such device in its altered form falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible issuer;

(21) To falsely complete a financial transaction device shall mean to transform an incomplete device into a complete one by adding, inserting, or changing matter without the authority of anyone entitled to grant such authority, so that the complete device falsely appears or purports to be in all respects an authentic creation of or fully authorized by its ostensible issuer;

(22) To falsely make a financial transaction device shall mean to make or manufacture a device, whether complete or incomplete, which purports to be an authentic creation of its ostensible issuer but which is fictitious or, if real, the ostensible issuer did not authorize the making or the manufacturing thereof; and

(23) Traffic shall mean to distribute, dispense, sell, transfer, or otherwise dispose of property or to buy, receive, possess, obtain control of, or use property with the intent to dispense, distribute, sell, transfer, or otherwise dispose of such property.

By the plain language of subsection (7) of this section, the Legislature intended to include both tangible items such as credit cards and the account numbers reflected on such cards within the definition of a financial transaction device. As defined in subsection (7) of this section, a "financial transaction device" must be something which is capable of being used to execute a transaction in a financial account. State v. Rhea, 262 Neb. 886, 636 N.W.2d 364 (2001).



28-619 - Issuing a false financial statement for purposes of obtaining a financial transaction device; penalties.

28-619. Issuing a false financial statement for purposes of obtaining a financial transaction device; penalties.

(1) A person commits the offense of issuing a false financial statement for purposes of obtaining a financial transaction device if, upon filing an application for a financial transaction device with an issuer, such person (a) knowingly makes or causes to be made a statement or report which is false in some material respect and reasonably relied upon relative to his or her name, occupation, financial condition, assets, or liabilities, (b) willfully and materially overvalues any assets, or (c) willfully omits or materially undervalues any indebtedness with the intent of influencing the issuer to issue a financial transaction device.

(2) Any person issuing a false financial statement for the purposes of obtaining a financial transaction device, when such device is used in violation of this section to obtain money, property, or services, shall be guilty of a Class I misdemeanor.

(3) Any person issuing two or more false financial statements for purposes of obtaining two or more financial transaction devices, when such devices are used in violation of this section to obtain money, property, or services, shall be guilty of a Class IV felony.



28-620 - Unauthorized use of a financial transaction device; penalties; prosecution of offense.

28-620. Unauthorized use of a financial transaction device; penalties; prosecution of offense.

(1) A person commits the offense of unauthorized use of a financial transaction device if such person uses such device in an automated banking device, to imprint a sales form, or in any other manner:

(a) For the purpose of obtaining money, credit, property, or services or for making financial payment, with intent to defraud;

(b) With notice that the financial transaction device is expired, revoked, or canceled;

(c) With notice that the financial transaction device is forged, altered, or counterfeited; or

(d) When for any reason his or her use of the financial transaction device is unauthorized either by the issuer or by the account holder.

(2) For purposes of this section, notice shall mean either notice given in person or notice given in writing to the account holder, by registered or certified mail, return receipt requested, duly stamped and addressed to such account holder at his or her last address known to the issuer. Such notice shall be evidenced by a returned receipt signed by the account holder which shall be prima facie evidence that the notice was received.

(3) Any person committing the offense of unauthorized use of a financial transaction device shall be guilty of:

(a) A Class II misdemeanor if the total value of the money, credit, property, or services obtained or the financial payments made are less than two hundred dollars within a six-month period from the date of the first unauthorized use;

(b) A Class I misdemeanor if the total value of the money, credit, property, or services obtained or the financial payments made are two hundred dollars or more but less than five hundred dollars within a six-month period from the date of the first unauthorized use;

(c) A Class IV felony if the total value of the money, credit, property, or services obtained or the financial payments made are five hundred dollars or more but less than one thousand five hundred dollars within a six-month period from the date of the first unauthorized use; and

(d) A Class III felony if the total value of the money, credit, property, or services obtained or the financial payments made are one thousand five hundred dollars or more within a six-month period from the date of the first unauthorized use.

(4) Any prosecution under this section may be conducted in any county where the person committed the offense or any one of a series of offenses to be aggregated.

(5) Once aggregated and filed, no separate prosecution for an offense arising out of the same series of offenses aggregated and filed shall be allowed in any county.



28-621 - Criminal possession of a financial transaction device; penalties.

28-621. Criminal possession of a financial transaction device; penalties.

(1) A person commits the offense of criminal possession of a financial transaction device if, with the intent to defraud, such person has in his or her possession or under his or her control any financial transaction device issued to a different account holder or which he or she knows or reasonably should know to be lost, stolen, forged, altered, or counterfeited.

(2) Any person committing the offense of criminal possession of one financial transaction device shall be guilty of a Class III misdemeanor.

(3) Any person committing the offense of criminal possession of two or three financial transaction devices, each issued to different account holders, shall be guilty of a Class IV felony.

(4) Any person committing the offense of criminal possession of four or more financial transaction devices, each issued to different account holders, shall be guilty of a Class III felony.

Under this section and section 28-622, an employee is deemed to have "stolen" credit card statements if he or she physically removes such statements from his or her employer's premises with the knowledge that such statements will be used unlawfully and without the employer's authorization or knowledge. State v. Rhea, 262 Neb. 886, 636 N.W.2d 364 (2001).



28-622 - Unlawful circulation of a financial transaction device in the first degree; penalty.

28-622. Unlawful circulation of a financial transaction device in the first degree; penalty.

(1) A person commits the offense of unlawful circulation of a financial transaction device in the first degree if such person sells or has in his or her possession or under his or her control with the intent to deliver, circulate, or sell two or more financial transaction devices which he or she knows or reasonably should know to be lost, stolen, forged, altered, counterfeited, or delivered under a mistake as to the identity or address of the account holder.

(2) Any person committing the offense of unlawful circulation of a financial transaction device in the first degree shall be guilty of a Class III felony.

Under section 28-621 and this section, an employee is deemed to have "stolen" credit card statements if he or she physically removes such statements from his or her employer's premises with the knowledge that such statements will be used unlawfully and without the employer's authorization or knowledge. State v. Rhea, 262 Neb. 886, 636 N.W.2d 364 (2001).



28-623 - Unlawful circulation of a financial transaction device in the second degree; penalty.

28-623. Unlawful circulation of a financial transaction device in the second degree; penalty.

(1) A person commits the offense of unlawful circulation of a financial transaction device in the second degree if such person sells or has in his or her possession or under his or her control with the intent to deliver, circulate, or sell any financial transaction device which he or she knows or reasonably should know to be lost, stolen, forged, altered, counterfeited, or delivered under a mistake as to the identity or address of the account holder.

(2) Any person committing the offense of unlawful circulation of a financial transaction device in the second degree shall be guilty of a Class IV felony.



28-624 - Criminal possession of a blank financial transaction device; penalties.

28-624. Criminal possession of a blank financial transaction device; penalties.

(1) A person commits the offense of criminal possession of a blank financial transaction device if, without the authorization of the issuer or manufacturer, such person has in his or her possession, has under his or her control, or receives from another person a blank financial transaction device, with intent to use or to cause the use of such device.

(2) Any person committing the offense of criminal possession of a blank financial transaction device shall be guilty of a Class I misdemeanor.

(3) Any person committing the offense of criminal possession of two or more blank financial transaction devices shall be guilty of a Class IV felony.



28-625 - Criminal sale of a blank financial transaction device; penalties; blank financial transaction device, defined.

28-625. Criminal sale of a blank financial transaction device; penalties; blank financial transaction device, defined.

(1) A person commits the offense of criminal sale of a blank financial transaction device if, without the authorization of the issuer or manufacturer, such person has in his or her possession, has under his or her control, or receives from another person a blank financial transaction device, with intent to deliver, circulate, or sell or to cause the delivery, circulation, or sale of such device.

(2) Any person committing the offense of criminal sale of one blank financial transaction device shall be guilty of a Class IV felony.

(3) Any person committing the offense of criminal sale of two or more blank financial transaction devices shall be guilty of a Class III felony.

For purposes of section 28-624 and this section, a blank financial transaction device shall mean a device that has at least one or more characteristics of a financial transaction device but does not contain all of the characteristics of a financial transaction device including, but not limited to, a financial transaction device which has not been embossed or magnetically encoded with the name of the account holder, personal identification code, expiration date, or other proprietary institutional information.



28-626 - Criminal possession of a forgery device; penalty.

28-626. Criminal possession of a forgery device; penalty.

(1) A person commits the offense of criminal possession of a forgery device if (a) such person possesses any tool, photographic equipment, printing equipment, or any other device or group or combination of devices adapted, designed, or commonly used for committing or facilitating the commission of an offense involving the unauthorized manufacturing, printing, embossing, or magnetic encoding of a financial transaction device or the altering or addition of any service marks or holographic images to a financial transaction device and (b) intends to use the device or devices possessed or knows that some person intends to use the device or devices possessed in the commission of such an offense.

(2) Any person committing the offense of criminal possession of a forgery device shall be guilty of a Class IV felony.



28-627 - Unlawful manufacture of a financial transaction device; penalty.

28-627. Unlawful manufacture of a financial transaction device; penalty.

(1) A person commits the offense of unlawful manufacture of a financial transaction device if, with intent to defraud, such person:

(a) Falsely makes or manufactures, by printing, embossing, or magnetically encoding, a financial transaction device;

(b) Falsely alters or adds service marks, optical characters, or holographic images to a device which is, purports to be, or is circulated to become or represent if completed a financial transaction device; or

(c) Falsely completes a financial transaction device by adding to an incomplete device to make it appear to be a complete one.

(2) Any person committing the offense of unlawful manufacture of a financial transaction device shall be guilty of a Class III felony.



28-628 - Laundering of sales forms; penalty.

28-628. Laundering of sales forms; penalty.

A person other than a sales form processor commits the offense of laundering of sales forms if such person presents for payment to any sales form processor a sales form which was not originated as a result of a sales transaction between such person and the account holder named on such sales form.

Any person committing the offense of laundering of sales forms shall be guilty of a Class IV felony.



28-629 - Unlawful acquisition of sales form processing services; penalty.

28-629. Unlawful acquisition of sales form processing services; penalty.

A person commits the offense of unlawful acquisition of sales form processing services if, upon applying for such services with a sales form processor, such person makes or causes to be made a statement or report which is false in some material respect relative to the type of goods or services provided by such person to his or her customers or the method by which such person solicits or concludes sales transactions with his or her customers.

Any person committing the offense of unlawful acquisition of sales form processing services shall be guilty of a Class IV felony.



28-630 - Unlawful factoring of a financial transaction device; penalty.

28-630. Unlawful factoring of a financial transaction device; penalty.

(1) A person commits the offense of unlawful factoring of a financial transaction device if such person or any agent or employee of such person is authorized by any acquirer to furnish money, property, services, or anything else of value and, with intent to defraud the account holder, acquirer, or issuer, presents for payment a financial transaction device transaction record to the issuer or acquirer.

(2) Any person committing the offense of unlawful factoring of a financial transaction device shall be guilty of a Class IV felony.



28-631 - Fraudulent insurance act; penalties.

28-631. Fraudulent insurance act; penalties.

(1) A person or entity commits a fraudulent insurance act if he or she:

(a) Knowingly and with intent to defraud or deceive presents, causes to be presented, or prepares with knowledge or belief that it will be presented to or by an insurer, or any agent of an insurer, any statement as part of, in support of, or in denial of a claim for payment or other benefit from an insurer or pursuant to an insurance policy knowing that the statement contains any false, incomplete, or misleading information concerning any fact or thing material to a claim;

(b) Assists, abets, solicits, or conspires with another to prepare or make any statement that is intended to be presented to or by an insurer or person in connection with or in support of any claim for payment or other benefit from an insurer or pursuant to an insurance policy knowing that the statement contains any false, incomplete, or misleading information concerning any fact or thing material to the claim;

(c) Makes any false or fraudulent representations as to the death or disability of a policy or certificate holder or a covered person in any statement or certificate for the purpose of fraudulently obtaining money or benefit from an insurer;

(d) Knowingly and willfully transacts any contract, agreement, or instrument which violates this section;

(e) Receives money for the purpose of purchasing insurance and converts the money to the person's own benefit;

(f) Willfully embezzles, abstracts, purloins, misappropriates, or converts money, funds, premiums, credits, or other property of an insurer or person engaged in the business of insurance;

(g) Knowingly and with intent to defraud or deceive issues fake or counterfeit insurance policies, certificates of insurance, insurance identification cards, or insurance binders;

(h) Knowingly and with intent to defraud or deceive possesses fake or counterfeit insurance policies, certificates of insurance, insurance identification cards, or insurance binders;

(i) Knowingly and with intent to defraud or deceive makes any false entry of a material fact in or pertaining to any document or statement filed with or required by the Department of Insurance;

(j) Knowingly and with the intent to defraud or deceive provides false, incomplete, or misleading information to an insurer concerning the number, location, or classification of employees for the purpose of lessening or reducing the premium otherwise chargeable for workers' compensation insurance coverage;

(k) Knowingly and with intent to defraud or deceive removes, conceals, alters, diverts, or destroys assets or records of an insurer or person engaged in the business of insurance or attempts to remove, conceal, alter, divert, or destroy assets or records of an insurer or person engaged in the business of insurance;

(l) Willfully operates as or aids and abets another operating as a discount medical plan organization in violation of subsection (1) of section 44-8306; or

(m) Willfully collects fees for purported membership in a discount medical plan organization but purposefully fails to provide the promised benefits.

(2)(a) A violation of subdivisions (1)(a) through (f) of this section is a Class III felony when the amount involved is one thousand five hundred dollars or more.

(b) A violation of subdivisions (1)(a) through (f) of this section is a Class IV felony when the amount involved is five hundred dollars or more but less than one thousand five hundred dollars.

(c) A violation of subdivisions (1)(a) through (f) of this section is a Class I misdemeanor when the amount involved is two hundred dollars or more but less than five hundred dollars.

(d) A violation of subdivisions (1)(a) through (f) of this section is a Class II misdemeanor when the amount involved is less than two hundred dollars.

(e) For any second or subsequent conviction under subdivision (2)(c) of this section, the violation is a Class IV felony.

(f) A violation of subdivisions (1)(g), (i), (j), (k), (l), and (m) of this section is a Class IV felony.

(g) A violation of subdivision (1)(h) of this section is a Class I misdemeanor.

(3) Amounts taken pursuant to one scheme or course of conduct from one person, entity, or insurer may be aggregated in the indictment or information in determining the classification of the offense, except that amounts may not be aggregated into more than one offense.

(4) In any prosecution under this section, if the amounts are aggregated pursuant to subsection (3) of this section, the amount involved in the offense shall be an essential element of the offense that must be proved beyond a reasonable doubt.

(5) A prosecution under this section shall be in lieu of an action under section 44-6607.

(6) For purposes of this section:

(a) Insurer means any person or entity transacting insurance as defined in section 44-102 with or without a certificate of authority issued by the Director of Insurance. Insurer also means health maintenance organizations, legal service insurance corporations, prepaid limited health service organizations, dental and other similar health service plans, discount medical plan organizations, and entities licensed pursuant to the Intergovernmental Risk Management Act and the Comprehensive Health Insurance Pool Act. Insurer also means an employer who is approved by the Nebraska Workers' Compensation Court as a self-insurer; and

(b) Statement includes, but is not limited to, any notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or medical records, X-rays, test result, or other evidence of loss, injury, or expense, whether oral, written, or computer-generated.



28-632 - Payment cards; terms, defined.

28-632. Payment cards; terms, defined.

For purposes of this section and sections 28-633 and 28-634:

(1) Merchant means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee, or independent contractor of such owner or operator. Merchant also includes a person who receives from an authorized user of a payment card, or someone the person believes to be an authorized user, a payment card or information from a payment card, or what the person believes to be a payment card or information from a payment card, as the instrument for obtaining, purchasing, or receiving goods, services, money, or anything else of value from the person;

(2) Payment card means a credit card, charge card, or debit card that is issued to an authorized card user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value from a merchant;

(3) Person means an individual, firm, partnership, association, corporation, limited liability company, or other business entity;

(4) Reencoder means an electronic device that places encoded information from the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different payment card; and

(5) Scanning device means a scanner, a reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.



28-633 - Payment cards; prohibited acts; violation; penalty.

28-633. Payment cards; prohibited acts; violation; penalty.

(1) A person that accepts a payment card for the transaction of business shall print no more than the last five digits of the payment card account number upon any receipt provided to the payment card holder.

(2) This section applies only to receipts that are electronically printed and does not apply to any transaction in which the only means of recording the payment card number is by handwriting or by an imprint or copy of the payment card.

(3) A violation of this section is a Class III misdemeanor for the first offense and a Class I misdemeanor for a second or subsequent offense.

(4)(a) This section becomes operative on January 1, 2004, with respect to any cash register or other machine or device that electronically prints receipts for payment card transactions and that is originally put into use on or after January 1, 2004.

(b) This section becomes operative on January 1, 2007, with respect to any cash register or other machine or device that electronically prints receipts for payment card transactions and that is originally put into use before January 1, 2004.



28-634 - Payment cards; prohibited use of scanning device or reencoder; violation; penalty.

28-634. Payment cards; prohibited use of scanning device or reencoder; violation; penalty.

(1) It is unlawful for a person to use:

(a) A scanning device to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant; or

(b) A reencoder to place information encoded on the magnetic strip or stripe of a payment card onto the magnetic strip or stripe of a different card without the permission of the authorized user of the card from which the information is being reencoded and with the intent to defraud the authorized user, the issuer of the authorized user's payment card, or a merchant.

(2) A violation of this section is a Class IV felony for the first offense and a Class IIIA felony for a second or subsequent offense.



28-635 - Motor vehicle; inflatable restraint system; prohibited acts; penalty.

28-635. Motor vehicle; inflatable restraint system; prohibited acts; penalty.

(1) No person shall knowingly install or reinstall in a motor vehicle, as part of the motor vehicle's inflatable restraint system, any object or material other than an air bag designed for the make, model, and year of the motor vehicle.

(2) A person violating this section is guilty of a Class I misdemeanor.



28-636 - Criminal impersonation; identity theft; identity fraud; terms, defined.

28-636. Criminal impersonation; identity theft; identity fraud; terms, defined.

For purposes of sections 28-636 to 28-640:

(1) Personal identification document means a birth certificate, motor vehicle operator's license, state identification card, public, government, or private employment identification card, social security card, visa work permit, firearm owner's identification card, certificate issued under section 69-2404, or passport or any document made or altered in a manner that it purports to have been made on behalf of or issued to another person or by the authority of a person who did not give that authority. Personal identification document does not include a financial transaction device as defined in section 28-618;

(2) Personal identifying information means any name or number that may be used, alone or in conjunction with any other information, to identify a specific person including a person's: (a) Name; (b) date of birth; (c) address; (d) motor vehicle operator's license number or state identification card number as assigned by the State of Nebraska or another state; (e) social security number or visa work permit number; (f) public, private, or government employer, place of employment, or employment identification number; (g) maiden name of a person's mother; (h) number assigned to a person's credit card, charge card, or debit card, whether issued by a financial institution, corporation, or other business entity; (i) number assigned to a person's depository account, savings account, or brokerage account; (j) personal identification number as defined in section 8-157.01; (k) electronic identification number, address, or routing code used to access financial information; (l) digital signature; (m) telecommunications identifying information or access device; (n) unique biometric data, such as fingerprint, voice print, retina or iris image, or other unique physical representation; and (o) other number or information which can be used to access a person's financial resources; and

(3) Telecommunications identifying information or access device means a card, plate, code, account number, mobile identification number, or other telecommunications service, equipment, or instrument identifier or means of account access that alone or in conjunction with other telecommunications identifying information or another telecommunications access device may be used to: (a) Obtain money, goods, services, or any other thing of value; or (b) initiate a transfer of funds other than a transfer originated solely by a paper instrument.



28-637 - Criminal impersonation; identity theft; identity fraud; venue; victim; contact local law enforcement agency.

28-637. Criminal impersonation; identity theft; identity fraud; venue; victim; contact local law enforcement agency.

For purposes of sections 28-636 to 28-640:

(1) Notwithstanding any other provision of law, venue for the prosecution and trial of violations of sections 28-636 to 28-640 may be commenced and maintained in any county in which an element of the offense occurred, including the county where a victim resides; and

(2) If a person or entity reasonably believes that he, she, or it has been the victim of a violation of sections 28-636 to 28-640, the victim may contact a local law enforcement agency which has jurisdiction over the victim's residence, place of business, or registered address. Notwithstanding that jurisdiction may lie elsewhere for investigation and prosecution of a crime of identity theft, the local law enforcement agency shall take the complaint and provide the complainant with a copy of the complaint and refer the complaint to a law enforcement agency in the appropriate jurisdiction.



28-638 - Criminal impersonation; penalty; restitution.

28-638. Criminal impersonation; penalty; restitution.

(1) A person commits the crime of criminal impersonation if he or she:

(a) Pretends to be a representative of some person or organization and does an act in his or her fictitious capacity with the intent to gain a pecuniary benefit for himself, herself, or another and to deceive or harm another;

(b) Carries on any profession, business, or any other occupation without a license, certificate, or other authorization required by law;

(c) Knowingly provides false personal identifying information or a false personal identification document to a court or a law enforcement officer; or

(d) Knowingly provides false personal identifying information or a false personal identification document to an employer for the purpose of obtaining employment.

(2)(a) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class III felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was one thousand five hundred dollars or more. Any second or subsequent conviction under this subdivision is a Class II felony.

(b) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class IV felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was five hundred dollars or more but less than one thousand five hundred dollars. Any second or subsequent conviction under this subdivision is a Class III felony.

(c) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class I misdemeanor if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was two hundred dollars or more but less than five hundred dollars. Any second or subsequent conviction under this subdivision is a Class IV felony.

(d) Criminal impersonation, as described in subdivisions (1)(a) and (1)(b) of this section, is a Class II misdemeanor if no credit, money, goods, services, or other thing of value was gained or was attempted to be gained, or if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was less than two hundred dollars. Any second conviction under this subdivision is a Class I misdemeanor, and any third or subsequent conviction under this subdivision is a Class IV felony.

(e) Criminal impersonation, as described in subdivision (1)(c) of this section, is a Class IV felony. Any second conviction under this subdivision is a Class III felony, and any third or subsequent conviction under this subdivision is a Class II felony.

(f) Criminal impersonation, as described in subdivision (1)(d) of this section, is a Class II misdemeanor. Any second or subsequent conviction under this subdivision is a Class I misdemeanor.

(g) A person found guilty of violating this section may, in addition to the penalties under this subsection, be ordered to make restitution pursuant to sections 29-2280 to 29-2289.



28-639 - Identity theft; penalty; restitution.

28-639. Identity theft; penalty; restitution.

(1) A person commits the crime of identity theft if he or she knowingly takes, purchases, manufactures, records, possesses, or uses any personal identifying information or entity identifying information of another person or entity without the consent of that other person or entity or creates personal identifying information for a fictional person or entity, with the intent to obtain or use the other person's or entity's identity for any unlawful purpose or to cause loss to a person or entity whether or not the person or entity actually suffers any economic loss as a result of the offense, or with the intent to obtain or continue employment or with the intent to gain a pecuniary benefit for himself, herself, or another.

(2) Identity theft is not:

(a) The lawful obtaining of credit information in the course of a bona fide consumer or commercial transaction;

(b) The lawful, good faith exercise of a security interest or a right of setoff by a creditor or a financial institution;

(c) The lawful, good faith compliance by any person when required by any warrant, levy, garnishment, attachment, court order, or other judicial or administrative order, decree, or directive; or

(d) The investigative activities of law enforcement.

(3)(a) Identity theft is a Class III felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was one thousand five hundred dollars or more. Any second or subsequent conviction under this subdivision is a Class II felony.

(b) Identity theft is a Class IV felony if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was five hundred dollars or more but less than one thousand five hundred dollars. Any second or subsequent conviction under this subdivision is a Class III felony.

(c) Identity theft is a Class I misdemeanor if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was two hundred dollars or more but less than five hundred dollars. Any second or subsequent conviction under this subdivision is a Class IV felony.

(d) Identity theft is a Class II misdemeanor if no credit, money, goods, services, or other thing of value was gained or was attempted to be gained, or if the credit, money, goods, services, or other thing of value that was gained or was attempted to be gained was less than two hundred dollars. Any second conviction under this subdivision is a Class I misdemeanor, and any third or subsequent conviction under this subdivision is a Class IV felony.

(e) A person found guilty of violating this section may, in addition to the penalties under this subsection, be ordered to make restitution pursuant to sections 29-2280 to 29-2289.



28-640 - Identity fraud; penalty; restitution.

28-640. Identity fraud; penalty; restitution.

(1) A person commits the crime of identity fraud if he or she without lawful authority:

(a) Makes, counterfeits, alters, or mutilates any personal identification document with the intent to deceive another; or

(b) Willfully and knowingly obtains, possesses, uses, sells or furnishes or attempts to obtain, possess, or furnish to another person for any purpose of deception a personal identification document.

(2)(a) Identity fraud is a Class I misdemeanor. Any second or subsequent conviction under this subdivision is a Class IV felony.

(b) A person found guilty of violating this section may, in addition to the penalties under this subsection, be ordered to make restitution pursuant to sections 29-2280 to 29-2289.



28-701 - Bigamy; penalty; exception.

28-701. Bigamy; penalty; exception.

(1) If any married person, having a husband or wife living, shall marry any other person, he shall be deemed guilty of bigamy, unless as an affirmative defense it appears that at the time of the subsequent marriage:

(a) The accused reasonably believes that the prior spouse is dead; or

(b) The prior spouse had been continually absent for a period of five years during which the accused did not know the prior spouse to be alive; or

(c) The accused reasonably believed that he was legally eligible to remarry.

(2) Any unmarried person who knowingly marries a person who is married commits bigamy.

(3) Bigamy is a Class I misdemeanor.



28-702 - Incestuous marriages; declared void.

28-702. Incestuous marriages; declared void.

Incestuous marriages are marriages between parents and children, grandparents and grandchildren of every degree, between brothers and sisters of the half as well as the whole blood, and between uncles and nieces, aunts and nephews. Incestuous marriages are declared to be absolutely void. This section shall extend to children and relations born out of wedlock.



28-703 - Incest; penalty.

28-703. Incest; penalty.

(1) Any person who shall knowingly intermarry or engage in sexual penetration with any person who falls within the degrees of consanguinity set forth in section 28-702 or any person who engages in sexual penetration with his or her minor stepchild commits incest.

(2) Incest is a Class III felony.

(3)(a) For purposes of this section, the definitions found in section 28-318 shall be used.

(b) The testimony of a victim shall be entitled to the same weight as the testimony of victims of other crimes under this code.

Incest of an adult is not a registrable offense under the Sex Offender Registration Act. State v. Aguilar-Moreno, 17 Neb. App. 623, 769 N.W.2d 784 (2009).

For purposes of the incest statute, a "minor" is defined as a child under the age of 19. State v. Johnson, 12 Neb. App. 247, 670 N.W.2d 802 (2003).



28-704 - Repealed. Laws 1995, LB 22, § 1.

28-704. Repealed. Laws 1995, LB 22, § 1.



28-705 - Abandonment of spouse, child, or dependent stepchild; prohibited acts; penalty.

28-705. Abandonment of spouse, child, or dependent stepchild; prohibited acts; penalty.

(1) Any person who abandons and neglects or refuses to maintain or provide for his or her spouse or his or her child or dependent stepchild, whether such child is born in or out of wedlock, commits abandonment of spouse, child, or dependent stepchild.

(2) For the purposes of this section, child shall mean an individual under the age of sixteen years.

(3) When any person abandons and neglects to provide for his or her spouse or his or her child or dependent stepchild for three consecutive months or more, it shall be prima facie evidence of intent to violate the provisions of subsection (1) of this section.

(4) A designation of assets for or use of income by an individual in accordance with section 68-922 shall be considered just cause for failure to use such assets or income to provide medical support of such individual's spouse.

(5) Abandonment of spouse, child, or dependent stepchild is a Class I misdemeanor.



28-706 - Criminal nonsupport; penalty; exceptions.

28-706. Criminal nonsupport; penalty; exceptions.

(1) Any person who intentionally fails, refuses, or neglects to provide proper support which he or she knows or reasonably should know he or she is legally obliged to provide to a spouse, minor child, minor stepchild, or other dependent commits criminal nonsupport.

(2) A parent or guardian who refuses to pay hospital costs, medical costs, or any other costs arising out of or in connection with an abortion procedure performed on a minor child or minor stepchild does not commit criminal nonsupport if:

(a) Such parent or guardian was not consulted prior to the abortion procedure; or

(b) After consultation, such parent or guardian refused to grant consent for such procedure, and the abortion procedure was not necessary to preserve the minor child or stepchild from an imminent peril that substantially endangered her life or health.

(3) Support includes, but is not limited to, food, clothing, medical care, and shelter.

(4) A designation of assets for or use of income by an individual in accordance with section 68-922 shall be considered just cause for failure to use such assets or income to provide medical support of such individual's spouse.

(5) This section does not exclude any applicable civil remedy.

(6) Except as provided in subsection (7) of this section, criminal nonsupport is a Class II misdemeanor.

(7) Criminal nonsupport is a Class IV felony if it is in violation of any order of any court.

An assertion that defendant did not pay child support in mistaken belief that the trial court's order relieved him of such responsibility if visitation rights were terminated does not negate the intent necessary for violation of this section. State v. Beck, 238 Neb. 449, 471 N.W.2d 128 (1991).

Under subsection (1) of this section, "intentionally" means willfully or purposely, and not accidentally or involuntarily. State v. Bright, 238 Neb. 348, 470 N.W.2d 181 (1991).

A prison sentence imposed for failure to support one's children does not constitute an imprisonment for debt within the prohibition contained in Article 1, section 20, of the Nebraska Constitution, nor does it constitute cruel and unusual punishment. State v. Reuter, 216 Neb. 325, 343 N.W.2d 907 (1984).

Prosecution under section 28-449 of the old criminal code could be brought for failure to support wife, child, or stepchild, even though a child support judgment, either incident to a decree of divorce or separation or otherwise, has been entered against the person charged. Where a person prosecuted under such section has previously been ordered to pay child support in a divorce decree, the measure of his liability is the amount provided in the decree. State v. Easley, 207 Neb. 443, 299 N.W.2d 439 (1980).

Intent is an essential element of the crime of nonsupport. State v. Noll, 3 Neb. App. 410, 527 N.W.2d 644 (1995).

A defendant in a State-initiated paternity action has an absolute right to be represented by counsel, and the trial court in such an action must make an initial determination regarding whether the defendant is indigent and whether the defendant should be appointed counsel. State v. Yelli, 3 Neb. App. 148, 524 N.W.2d 353 (1994).

Intent is one of the essential elements of the crime of criminal nonsupport. State v. Noll, 2 Neb. App. 73, 507 N.W.2d 44 (1993).



28-707 - Child abuse; privileges not available; penalties.

28-707. Child abuse; privileges not available; penalties.

(1) A person commits child abuse if he or she knowingly, intentionally, or negligently causes or permits a minor child to be:

(a) Placed in a situation that endangers his or her life or physical or mental health;

(b) Cruelly confined or cruelly punished;

(c) Deprived of necessary food, clothing, shelter, or care;

(d) Placed in a situation to be sexually exploited by allowing, encouraging, or forcing such minor child to solicit for or engage in prostitution, debauchery, public indecency, or obscene or pornographic photography, films, or depictions;

(e) Placed in a situation to be sexually abused as defined in section 28-319, 28-319.01, or 28-320.01; or

(f) Placed in a situation to be a trafficking victim as defined in section 28-830.

(2) The statutory privilege between patient and physician, between client and professional counselor, and between husband and wife shall not be available for excluding or refusing testimony in any prosecution for a violation of this section.

(3) Child abuse is a Class I misdemeanor if the offense is committed negligently and does not result in serious bodily injury as defined in section 28-109 or death.

(4) Child abuse is a Class IIIA felony if the offense is committed knowingly and intentionally and does not result in serious bodily injury as defined in section 28-109 or death.

(5) Child abuse is a Class IIIA felony if the offense is committed negligently and results in serious bodily injury as defined in section 28-109.

(6) Child abuse is a Class III felony if the offense is committed negligently and results in the death of such child.

(7) Child abuse is a Class II felony if the offense is committed knowingly and intentionally and results in serious bodily injury as defined in such section.

(8) Child abuse is a Class IB felony if the offense is committed knowingly and intentionally and results in the death of such child.

(9) For purposes of this section, negligently refers to criminal negligence and means that a person knew or should have known of the danger involved and acted recklessly, as defined in section 28-109, with respect to the safety or health of the minor child.

1. Constitutionality

2. Lesser-included offense

3. Burden of proof

4. Jury Instructions

5. Interpretation of statutory language

6. Miscellaneous

1. Constitutionality

Multiple convictions for second degree murder and child abuse resulting in death do not violate the Double Jeopardy Clauses of the state or federal Constitution. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).

Subsections (1)(a) and (c) of this section are not void for vagueness and are thus constitutional. State v. Crowdell, 234 Neb. 469, 451 N.W.2d 695 (1990).

2. Lesser-included offense

Negligent child abuse and intentional child abuse are lesser-included offenses of child abuse resulting in serious bodily injury and child abuse resulting in death. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).

Misdemeanor child abuse is a lesser-included offense of felony child abuse. State v. Parks, 253 Neb. 939, 573 N.W.2d 453 (1998).

Misdemeanor child abuse is a lesser-included offense of felony child abuse. It is the defendant's state of mind which differentiates the offensesâif the abuse is committed knowingly and intentionally, it is a felony; if committed negligently, it is a misdemeanor. State v. Nguth, 13 Neb. App. 783, 701 N.W.2d 852 (2005).

3. Burden of proof

Evidence must be sufficient for the factfinder to conclude beyond a reasonable doubt that the unlawful conduct resulted in death. State v. Muro, 269 Neb. 703, 695 N.W.2d 425 (2005).

4. Jury Instructions

Involuntary manslaughter is a lesser-included offense of child abuse resulting in death, and the jury should be so instructed if there is a rational basis upon which it could conclude that the defendant committed child abuse negligently, but not knowingly and intentionally. State v. Sinica, 277 Neb. 629, 764 N.W.2d 111 (2009).

Jury instruction given by trial court adequately distinguished the crimes of intentional child abuse and negligent child abuse. State v. Fitzgerald, 1 Neb. App. 315, 493 N.W.2d 357 (1992).

5. Interpretation of statutory language

"Endangers" as used in subsection (1)(a) of this section means to expose a minor child's life or health to danger or the peril of probable harm or loss. State v. Crowdell, 234 Neb. 469, 451 N.W.2d 695 (1990).

The term cruelly punished as used in this statute has acquired a relatively widely accepted connotation in the law and is capable of an easily understood meaning. State v. Sinica, 220 Neb. 792, 372 N.W.2d 445 (1985).

6. Miscellaneous

This section contains multiple gradations of felony child abuse, depending upon the result of the abusive conduct. State v. Muro, 269 Neb. 703, 695 N.W.2d 425 (2005).

A general finding of guilt under this section would not be a finding of felony assault because it is possible to commit the crime of child abuse by means other than by felony assault. In re Interest of Janet J., 12 Neb. App. 42, 666 N.W.2d 741 (2003).



28-708 - Repealed. Laws 1988, LB 463, § 50.

28-708. Repealed. Laws 1988, LB 463, § 50.



28-709 - Contributing to the delinquency of a child; penalty; definitions.

28-709. Contributing to the delinquency of a child; penalty; definitions.

(1) Any person who, by any act, encourages, causes, or contributes to the delinquency or need for special supervision of a child under eighteen years of age, so that such child becomes, or will tend to become, a delinquent child, or a child in need of special supervision, commits contributing to the delinquency of a child.

(2) The following definitions shall be applicable to this section:

(a) Delinquent child shall mean any child under the age of eighteen years who has violated any law of the state or any city or village ordinance; and

(b) A child in need of special supervision shall mean any child under the age of eighteen years (i) who, by reason of being wayward or habitually disobedient, is uncontrolled by his parent, guardian, or custodian; (ii) who is habitually truant from school or home; or (iii) who deports himself so as to injure or endanger seriously the morals or health of himself or others.

(3) Contributing to the delinquency of a child is a Class I misdemeanor.

This section prohibits any person from engaging in conduct that encourages, causes, or contributes to a child's becoming or tending to become either a delinquent child under subsection (2)(a) or a child in need of special supervision under subsection (2)(b). A defendant's requests that a child under 18 years of age meet him during the evening or in the early hours of the morning for sexual encounters encourages, causes, and contributes to the child's violations of Nebraska state law and a city ordinance. A defendant who engages in conduct clearly prohibited by subsection (1) of this section lacks standing to challenge the constitutionality of this section on vagueness grounds. State v. VanAckeren, 263 Neb. 222, 639 N.W.2d 112 (2002).

The act of affording shelter to a runaway rather than immediately contacting the authorities does not necessarily constitute contributing to the delinquency of a child, especially when the person affording shelter did not induce or encourage the youth to leave home in the first place. Evidence that defendant harbored an underage runaway and withheld information regarding the youth's whereabouts from her parents and the police for several hours was insufficient as a matter of law to sustain a conviction for contributing to the delinquency of a child where the youth was not exposed to any unlawful or immoral activity and defendant's actions resulted in a reunion with the parents. State v. Hird, 239 Neb. 331, 476 N.W.2d 229 (1991).

Subsection (1) of this section is addressed to the conduct of the person accused of contributing to the delinquency of a child, not the conduct of the child. The statute does not require that the child actually become delinquent or in need of special supervision, but only that the defendant encourage the child to become delinquent or to need special supervision so that the child will "tend to become a delinquent child or a child in need of special supervision." State v. Brister, 231 Neb. 263, 435 N.W.2d 679 (1989).

Constitutionality of this section will not be considered when raised for the first time on appeal. State v. Hiross, 211 Neb. 319, 318 N.W.2d 291 (1982).



28-710 - Act, how cited; terms, defined.

28-710. Act, how cited; terms, defined.

(1) Sections 28-710 to 28-727 shall be known and may be cited as the Child Protection Act.

(2) For purposes of the Child Protection Act:

(a) Child abuse or neglect means knowingly, intentionally, or negligently causing or permitting a minor child to be:

(i) Placed in a situation that endangers his or her life or physical or mental health;

(ii) Cruelly confined or cruelly punished;

(iii) Deprived of necessary food, clothing, shelter, or care;

(iv) Left unattended in a motor vehicle if such minor child is six years of age or younger;

(v) Sexually abused; or

(vi) Sexually exploited by allowing, encouraging, or forcing such person to solicit for or engage in prostitution, debauchery, public indecency, or obscene or pornographic photography, films, or depictions;

(b) Department means the Department of Health and Human Services;

(c) Law enforcement agency means the police department or town marshal in incorporated municipalities, the office of the sheriff in unincorporated areas, and the Nebraska State Patrol;

(d) Out-of-home child abuse or neglect means child abuse or neglect occurring in day care homes, foster homes, day care centers, residential child-caring agencies as defined in section 71-1926, and other child care facilities or institutions; and

(e) Subject of the report of child abuse or neglect means the person or persons identified in the report as responsible for the child abuse or neglect.



28-711 - Child subjected to abuse or neglect; report; contents; toll-free number.

28-711. Child subjected to abuse or neglect; report; contents; toll-free number.

(1) When any physician, any medical institution, any nurse, any school employee, any social worker, the Inspector General appointed under section 43-4317, or any other person has reasonable cause to believe that a child has been subjected to child abuse or neglect or observes such child being subjected to conditions or circumstances which reasonably would result in child abuse or neglect, he or she shall report such incident or cause a report of child abuse or neglect to be made to the proper law enforcement agency or to the department on the toll-free number established by subsection (2) of this section. Such report may be made orally by telephone with the caller giving his or her name and address, shall be followed by a written report, and to the extent available shall contain the address and age of the abused or neglected child, the address of the person or persons having custody of the abused or neglected child, the nature and extent of the child abuse or neglect or the conditions and circumstances which would reasonably result in such child abuse or neglect, any evidence of previous child abuse or neglect including the nature and extent, and any other information which in the opinion of the person may be helpful in establishing the cause of such child abuse or neglect and the identity of the perpetrator or perpetrators. Law enforcement agencies receiving any reports of child abuse or neglect under this subsection shall notify the department pursuant to section 28-718 on the next working day by telephone or mail.

(2) The department shall establish a statewide toll-free number to be used by any person any hour of the day or night, any day of the week, to make reports of child abuse or neglect. Reports of child abuse or neglect not previously made to or by a law enforcement agency shall be made immediately to such agency by the department.



28-712 - Repealed. Laws 1992, LB 1184, § 25.

28-712. Repealed. Laws 1992, LB 1184, § 25.



28-713 - Reports of child abuse or neglect; law enforcement agency; department; duties.

28-713. Reports of child abuse or neglect; law enforcement agency; department; duties.

Upon the receipt of a call reporting child abuse and neglect as required by section 28-711:

(1) It is the duty of the law enforcement agency to investigate the report, to take immediate steps to protect the child, and to institute legal proceedings if appropriate. In situations of alleged out-of-home child abuse or neglect if the person or persons to be notified have not already been notified and the person to be notified is not the subject of the report of child abuse or neglect, the law enforcement agency shall immediately notify the person or persons having custody of each child who has allegedly been abused or neglected that such report of alleged child abuse or neglect has been made and shall provide such person or persons with information of the nature of the alleged child abuse or neglect. The law enforcement agency may request assistance from the department during the investigation and shall, by the next working day, notify either the hotline or the department of receipt of the report, including whether or not an investigation is being undertaken by the law enforcement agency. A copy of all reports, whether or not an investigation is being undertaken, shall be provided to the department;

(2) In situations of alleged out-of-home child abuse or neglect if the person or persons to be notified have not already been notified and the person to be notified is not the subject of the report of child abuse or neglect, the department shall immediately notify the person or persons having custody of each child who has allegedly been abused or neglected that such report of alleged child abuse or neglect has been made and shall provide such person or persons with information of the nature of the alleged child abuse or neglect and any other information that the department deems necessary. The department shall investigate for the purpose of assessing each report of child abuse or neglect to determine the risk of harm to the child involved. The department shall also provide such social services as are necessary and appropriate under the circumstances to protect and assist the child and to preserve the family;

(3) The department may make a request for further assistance from the appropriate law enforcement agency or take such legal action as may be appropriate under the circumstances;

(4) The department shall, by the next working day after receiving a report of child abuse or neglect under subdivision (1) of this section, make a written report or a summary on forms provided by the department to the proper law enforcement agency in the county and enter in the tracking system of child protection cases maintained pursuant to section 28-715 all reports of child abuse or neglect opened for investigation and any action taken; and

(5) The department shall, upon request, make available to the appropriate investigating law enforcement agency and the county attorney a copy of all reports relative to a case of suspected child abuse or neglect.



28-713.01 - Cases of child abuse or neglect; completion of investigation; notice; when; right to amend or expunge information.

28-713.01. Cases of child abuse or neglect; completion of investigation; notice; when; right to amend or expunge information.

(1) Upon completion of the investigation pursuant to section 28-713:

(a) In situations of alleged out-of-home child abuse or neglect, the person or persons having custody of the allegedly abused or neglected child or children shall be given written notice of the results of the investigation and any other information the law enforcement agency or department deems necessary. Such notice and information shall be sent by first-class mail; and

(b) The subject of the report of child abuse or neglect shall be given written notice of the determination of the case and whether the subject of the report of child abuse or neglect will be entered into the central register of child protection cases maintained pursuant to section 28-718 under the criteria provided in section 28-720.

(2) If the subject of the report will be entered into the central register, the notice to the subject shall be sent by certified mail with return receipt requested or first-class mail to the last-known address of the subject of the report of child abuse or neglect and shall include:

(a) The nature of the report;

(b) The classification of the report under section 28-720; and

(c) Notification of the right of the subject of the report of child abuse or neglect to request the department to amend or expunge identifying information from the report or to remove the substantiated report from the central register in accordance with section 28-723.

(3) If the subject of the report will not be entered into the central register, the notice to the subject shall be sent by first-class mail and shall include:

(a) The nature of the report; and

(b) The classification of the report under section 28-720.



28-714 - Privileged communications; not grounds for excluding evidence.

28-714. Privileged communications; not grounds for excluding evidence.

The privileged communication between patient and physician, between client and professional counselor, and between husband and wife shall not be a ground for excluding evidence in any judicial proceeding resulting from a report of child abuse or neglect required by section 28-711.



28-715 - Tracking system; department; duties; use authorized.

28-715. Tracking system; department; duties; use authorized.

The department shall retain all information from all reports of suspected child abuse or neglect required by section 28-711 and all records generated as a result of such reports in a tracking system of child protection cases. The tracking system shall be used for statistical purposes as well as a reference for future investigations if subsequent reports of child abuse or neglect are made involving the same victim or subject of a report of child abuse or neglect.



28-716 - Person participating in an investigation or making report; immune from liability; civil or criminal.

28-716. Person participating in an investigation or making report; immune from liability; civil or criminal.

Any person participating in an investigation or the making of a report of child abuse or neglect required by section 28-711 pursuant to or participating in a judicial proceeding resulting therefrom shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed, except for maliciously false statements.

The immunity from liability under state law provided by this section does not apply to a claim advanced under federal law, even if that claim is litigated in a Nebraska court. Shearer v. Leuenberger, 256 Neb. 566, 591 N.W.2d 762 (1999).



28-717 - Violation; penalty.

28-717. Violation; penalty.

Any person who willfully fails to make any report of child abuse or neglect required by section 28-711 shall be guilty of a Class III misdemeanor.



28-718 - Child protection cases; central register; name-change order; treatment.

28-718. Child protection cases; central register; name-change order; treatment.

(1) There shall be a central register of child protection cases maintained in the department containing records of all reports of child abuse or neglect opened for investigation as provided in section 28-713 and classified as either court substantiated or agency substantiated as provided in section 28-720. The department may change records classified as inconclusive prior to August 30, 2009, to agency substantiated. The department shall give public notice of the changes made to this section and subsection (3) of section 28-720 by Laws 2009, LB 122, within thirty days after August 30, 2009, by having such notice published in a newspaper or newspapers of general circulation within the state.

(2) The department shall determine whether a name-change order received from the clerk of a district court pursuant to section 25-21,271 is for a person on the central register of child protection cases and, if so, shall include the changed name with the former name in the register and file or cross-reference the information under both names.



28-719 - Child abuse and neglect records; access; when.

28-719. Child abuse and neglect records; access; when.

Upon complying with identification requirements established by regulation of the department, or when ordered by a court of competent jurisdiction, any person legally authorized by section 28-722, 28-726, or 28-727 to have access to records relating to child abuse and neglect may request and shall be immediately provided the information requested in accordance with the requirement of the Child Protection Act. Such information shall not include the name and address of the person making the report of child abuse or neglect. The names and other identifying data and the dates and the circumstances of any persons requesting or receiving information from the central register of child protection cases maintained pursuant to section 28-718 shall be entered in such register record.



28-720 - Cases; central register; classification.

28-720. Cases; central register; classification.

All cases entered into the central register of child protection cases maintained pursuant to section 28-718 shall be classified as one of the following:

(1) Court substantiated, if a court of competent jurisdiction has entered a judgment of guilty against the subject of the report of child abuse or neglect upon a criminal complaint, indictment, or information or there has been an adjudication of jurisdiction of a juvenile court over the child under subdivision (3)(a) of section 43-247 which relates or pertains to the report of child abuse or neglect;

(2) Court pending, if a criminal complaint, indictment, or information or a juvenile petition under subdivision (3)(a) of section 43-247, which relates or pertains to the subject of the report of abuse or neglect, has been filed and is pending in a court of competent jurisdiction; or

(3) Agency substantiated, if the department's determination of child abuse or neglect against the subject of the report of child abuse or neglect was supported by a preponderance of the evidence and based upon an investigation pursuant to section 28-713.



28-720.01 - Unfounded reports; how treated.

28-720.01. Unfounded reports; how treated.

All reports of child abuse or neglect which are not under subdivision (1), (2), or (3) of section 28-720 shall be considered unfounded and shall be maintained only in the tracking system of child protection cases pursuant to section 28-715 and not in the central register of child protection cases maintained pursuant to section 28-718.



28-721 - Central register; record; amend, expunge, or remove.

28-721. Central register; record; amend, expunge, or remove.

At any time, the department may amend, expunge, or remove from the central register of child protection cases maintained pursuant to section 28-718 any record upon good cause shown and upon notice to the subject of the report of child abuse or neglect.



28-722 - Central register; subject of report; access to information.

28-722. Central register; subject of report; access to information.

Upon request, a subject of the report of child abuse or neglect or, if such subject is a minor or otherwise legally incompetent, the guardian or guardian ad litem of the subject, shall be entitled to receive a copy of all information contained in the central register of child protection cases maintained pursuant to section 28-718 pertaining to his or her case. The department shall not release data that would be harmful or detrimental or that would identify or locate a person who, in good faith, made a report of child abuse or neglect or cooperated in a subsequent investigation unless ordered to do so by a court of competent jurisdiction.



28-723 - Subject of report; request to amend, expunge, or remove information; denied; hearing; decision; appeal.

28-723. Subject of report; request to amend, expunge, or remove information; denied; hearing; decision; appeal.

At any time subsequent to the completion of the department's investigation, the subject of the report of child abuse or neglect may request the department to amend, expunge identifying information from, or remove the record of the report from the central register of child protection cases maintained pursuant to section 28-718. If the department refuses to do so or does not act within thirty days, the subject of the report of child abuse or neglect shall have the right to a fair hearing within the department to determine whether the record of the report of child abuse or neglect should be amended, expunged, or removed on the grounds that it is inaccurate or that it is being maintained in a manner inconsistent with the Child Protection Act. Such fair hearing shall be held within a reasonable time after the subject's request and at a reasonable place and hour. In such hearings, the burden of proving the accuracy and consistency of the record shall be on the department. A juvenile court finding of child abuse or child neglect shall be presumptive evidence that the report was not unfounded. The hearing shall be conducted by the head of the department or his or her designated agent, who is hereby authorized and empowered to order the amendment, expunction, or removal of the record to make it accurate or consistent with the requirements of the act. The decision shall be made in writing, at the close of the hearing, or within thirty days thereof, and shall state the reasons upon which it is based. Decisions of the department may be appealed under the provisions of the Administrative Procedure Act.

The Department of Health and Human Services Regulation and Licensure must prove the accuracy and consistency of a central registry report of child abuse or neglect by a preponderance of the evidence in a hearing to expunge, amend, or remove a report under this section. Benitez v. Rasmussen, 261 Neb. 806, 626 N.W.2d 209 (2001).



28-724 - Record; amendment, expunction, or removal; notice.

28-724. Record; amendment, expunction, or removal; notice.

Written notice of any amendment, expunction, or removal of any record in the central register of child protection cases maintained pursuant to section 28-718 shall be served upon the subject of the report of child abuse or neglect. The department shall inform any other individuals or agencies which received such record of any amendment, expunction, or removal of such record.



28-725 - Information, report; confidential; violation; penalty.

28-725. Information, report; confidential; violation; penalty.

All information of the department concerning reports of child abuse or neglect of noninstitutional children, including information in the tracking system of child protection cases maintained pursuant to section 28-715 or records in the central register of child protection cases maintained pursuant to section 28-718, and all information of the department generated as a result of such reports or records, shall be confidential and shall not be disclosed except as specifically authorized by the Child Protection Act and section 81-3126 or other applicable law. The subject of the report of child abuse or neglect may authorize any individual or organization to receive the following information from the central register of child protection cases maintained pursuant to section 28-718 which relates or pertains to him or her: (1) The date of the alleged child abuse or neglect; and (2) the classification of the case pursuant to section 28-720. Permitting, assisting, or encouraging the unauthorized release of any information contained in such reports or records shall be a Class V misdemeanor.



28-726 - Information; access.

28-726. Information; access.

Except as provided in this section and sections 28-722 and 81-3126, no person, official, or agency shall have access to information in the tracking system of child protection cases maintained pursuant to section 28-715 or in records in the central register of child protection cases maintained pursuant to section 28-718 unless in furtherance of purposes directly connected with the administration of the Child Protection Act. Such persons, officials, and agencies having access to such information shall include, but not be limited to:

(1) A law enforcement agency investigating a report of known or suspected child abuse or neglect;

(2) A county attorney in preparation of a child abuse or neglect petition or termination of parental rights petition;

(3) A physician who has before him or her a child whom he or she reasonably suspects may be abused or neglected;

(4) An agency having the legal responsibility or authorization to care for, treat, or supervise an abused or neglected child or a parent, a guardian, or other person responsible for the abused or neglected child's welfare who is the subject of the report of child abuse or neglect;

(5) Any person engaged in bona fide research or auditing. No information identifying the subjects of the report of child abuse or neglect shall be made available to the researcher or auditor;

(6) The Foster Care Review Office and the designated local foster care review board when the information relates to a child in a foster care placement as defined in section 43-1301. The information provided to the office and local board shall not include the name or identity of any person making a report of suspected child abuse or neglect;

(7) The designated protection and advocacy system authorized pursuant to the Developmental Disabilities Assistance and Bill of Rights Act of 2000, 42 U.S.C. 15001, as the act existed on January 1, 2005, and the Protection and Advocacy for Mentally Ill Individuals Act, 42 U.S.C. 10801, as the act existed on September 1, 2001, acting upon a complaint received from or on behalf of a person with developmental disabilities or mental illness;

(8) The person or persons having custody of the abused or neglected child in situations of alleged out-of-home child abuse or neglect;

(9) For purposes of licensing providers of child care programs, the Department of Health and Human Services; and

(10) A probation officer administering juvenile intake services pursuant to section 29-2260.01, conducting court-ordered predispositional investigations prior to disposition, or supervising a juvenile upon disposition.



28-727 - Report; person making; receive summary of findings and actions; when.

28-727. Report; person making; receive summary of findings and actions; when.

Upon request, a physician or the person in charge of an institution, school, facility, or agency making a legally mandated report of child abuse or neglect pursuant to section 28-711 shall receive a summary of the findings of and actions taken by the department in response to his or her report. The amount of detail such summary contains shall depend on the source of the report of child abuse or neglect and shall be established by regulations of the department.



28-728 - Legislative findings and intent; child abuse and neglect investigation team; child advocacy center; child abuse and neglect treatment team; powers and duties.

28-728. Legislative findings and intent; child abuse and neglect investigation team; child advocacy center; child abuse and neglect treatment team; powers and duties.

(1) The Legislature finds that child abuse and neglect are community problems requiring a coordinated response by law enforcement, child advocacy centers, prosecutors, the Department of Health and Human Services, and other agencies or entities designed to protect children. It is the intent of the Legislature to create a child abuse and neglect investigation team in each county or contiguous group of counties and to create a child abuse and neglect treatment team in each county or contiguous group of counties.

(2) Each county or contiguous group of counties will be assigned by the Department of Health and Human Services to a child advocacy center. The purpose of a child advocacy center is to provide a child-focused location for conducting forensic interviews and medical evaluations for alleged child victims of abuse and neglect and for coordinating a multidisciplinary team response that supports the physical, emotional, and psychological needs of children who are alleged victims of abuse or neglect. Each child advocacy center shall meet accreditation criteria set forth by the National Children's Alliance. Nothing in this section shall prevent a child from receiving treatment or other services at a child advocacy center which has received or is in the process of receiving accreditation.

(3) Each county attorney or the county attorney representing a contiguous group of counties is responsible for convening the child abuse and neglect investigation team and ensuring that protocols are established and implemented. A representative of the child advocacy center assigned to the team shall assist the county attorney in facilitating case review, developing and updating protocols, and arranging training opportunities for the team. Each team must have protocols which, at a minimum, shall include procedures for:

(a) Mandatory reporting of child abuse and neglect as outlined in section 28-711 to include training to professionals on identification and reporting of abuse;

(b) Assigning roles and responsibilities between law enforcement and the Department of Health and Human Services for the initial response;

(c) Outlining how reports will be shared between law enforcement and the Department of Health and Human Services under section 28-713;

(d) Coordinating the investigative response including, but not limited to:

(i) Defining cases that require a priority response;

(ii) Contacting the reporting party;

(iii) Arranging for a video-recorded forensic interview at a child advocacy center for children who are three to eighteen years of age and are alleged to be victims of sexual abuse or serious physical abuse or neglect, have witnessed a violent crime, are found in a drug-endangered environment, or have been recovered from a kidnapping;

(iv) Assessing the need for and arranging, when indicated, a medical evaluation of the alleged child victim;

(v) Assessing the need for and arranging, when indicated, appropriate mental health services for the alleged child victim or nonoffender caregiver;

(vi) Conducting collateral interviews with other persons with information pertinent to the investigation including other potential victims;

(vii) Collecting, processing, and preserving physical evidence including photographing the crime scene as well as any physical injuries as a result of the alleged child abuse and neglect; and

(viii) Interviewing the alleged perpetrator;

(e) Reducing the risk of harm to alleged child abuse and neglect victims;

(f) Ensuring that the child is in safe surroundings, including removing the perpetrator when necessary or arranging for temporary custody of the child when the child is seriously endangered in his or her surroundings and immediate removal appears to be necessary for the child's protection as provided in section 43-248;

(g) Sharing of case information between team members; and

(h) Outlining what cases will be reviewed by the investigation team including, but not limited to:

(i) Cases of sexual abuse, serious physical abuse and neglect, drug-endangered children, and serious or ongoing domestic violence;

(ii) Cases determined by the Department of Health and Human Services to be high or very high risk for further maltreatment; and

(iii) Any other case referred by a member of the team when a system-response issue has been identified.

(4) Each county attorney or the county attorney representing a contiguous group of counties is responsible for convening the child abuse and neglect treatment team and ensuring that protocols are established and implemented. A representative of the child advocacy center appointed to the team shall assist the county attorney in facilitating case review, developing and updating protocols, and arranging training opportunities for the team. Each team must have protocols which, at a minimum, shall include procedures for:

(a) Case coordination and assistance, including the location of services available within the area;

(b) Case staffings and the coordination, development, implementation, and monitoring of treatment or safety plans particularly in those cases in which ongoing services are provided by the Department of Health and Human Services or a contracted agency but the juvenile court is not involved;

(c) Reducing the risk of harm to child abuse and neglect victims;

(d) Assisting those child abuse and neglect victims who are abused and neglected by perpetrators who do not reside in their homes; and

(e) Working with multiproblem status offenders and delinquent youth.

(5) For purposes of this section, forensic interview means a video-recorded interview of an alleged child victim conducted at a child advocacy center by a professional with specialized training designed to elicit details about alleged incidents of abuse or neglect, and such interview may result in intervention in criminal or juvenile court.



28-729 - Teams; members; training; child advocacy center; duties; meetings.

28-729. Teams; members; training; child advocacy center; duties; meetings.

(1) A child abuse and neglect investigation team shall include a representative from the county attorney's office, a representative from the Division of Children and Family Services of the Department of Health and Human Services, a representative from each law enforcement agency which has jurisdiction within the county or contiguous group of counties, a representative from the child advocacy center, and representatives from such other agencies as determined by the team.

(2) A child abuse and neglect treatment team shall include a representative from the Division of Children and Family Services of the Department of Health and Human Services, a juvenile probation officer, a representative from each of the mental health profession and the medical profession actively practicing within the county or contiguous group of counties, a representative from each school district which provides services within the county or contiguous group of counties, a representative from the child advocacy center, and representatives from such other agencies as determined by the team. For purposes of this subsection, more than one school district may be represented by the same individual.

(3) The teams established pursuant to this section and section 28-728 shall be encouraged to expand their membership to include the various relevant disciplines which exist within the county or contiguous group of counties. The additional members shall have the requisite experience necessary as determined by the core members of the teams. Consistent with requirements set out by the teams, all members of both teams shall attend child abuse and neglect training on an annual basis. Such training shall be no less than eight hours annually and consist of the following components:

(a) Child abuse and neglect investigation procedures;

(b) Legal requirements and procedures for successful prosecution of child abuse and neglect cases;

(c) Roles and responsibilities of child protective services, law enforcement agencies, county attorneys, child advocacy centers, the Attorney General, and judges;

(d) Characteristics of child development and family dynamics;

(e) Recognition of various types of abuse and neglect;

(f) Duty of public and private individuals and agencies, including schools, governmental agencies, physicians, and child advocates, to report suspected or known child abuse;

(g) Multidisciplinary approaches to providing services to children; and

(h) Continually identifying and improving weaknesses in the current child protection system and developing ongoing best practices.

(4) The representative of the child advocacy center shall report the name and address of each team member and the number of times the team met within a calendar year to the Nebraska Commission on Law Enforcement and Criminal Justice.

(5) Each team shall meet at a location agreed to by the team. The number of meetings of the team shall be secondary to the caseload of the team, but each team shall meet at least quarterly. Each team may substitute a telephone conference call among team members in lieu of meeting in person. If a team fails to convene, the commission shall notify the Child Protection Division of the office of the Attorney General and the division shall appoint the team members or convene the team pursuant to sections 28-728 to 28-730. Nothing in this section shall relieve the county attorney from ensuring that the teams meet as required by this section.



28-730 - Records and information; access; disclosure; limitation; review of cases; immunity; violation; penalty.

28-730. Records and information; access; disclosure; limitation; review of cases; immunity; violation; penalty.

(1) Notwithstanding any other provision of law regarding the confidentiality of records and when not prohibited by the federal Privacy Act of 1974, as amended, juvenile court records and any other pertinent information that may be in the possession of school districts, law enforcement agencies, county attorneys, the Attorney General, the Department of Health and Human Services, child advocacy centers, and other team members concerning a child whose case is being investigated or discussed by a child abuse and neglect investigation team or a child abuse and neglect treatment team shall be shared with the respective team members as part of the discussion and coordination of efforts for investigative or treatment purposes. Upon request by a team, any individual or agency with information or records concerning a particular child shall share all relevant information or records with the team as determined by the team pursuant to the appropriate team protocol. Only a team which has accepted the child's case for investigation or treatment shall be entitled to access to such information.

(2) All information acquired by a team member or other individuals pursuant to protocols developed by the team shall be confidential and shall not be disclosed except to the extent necessary to perform case consultations, to carry out a treatment plan or recommendations, or for use in a legal proceeding instituted by a county attorney or the Child Protection Division of the office of the Attorney General. Information, documents, or records otherwise available from the original sources shall not be immune from discovery or use in any civil or criminal action merely because the information, documents, or records were presented during a case consultation if the testimony sought is otherwise permissible and discoverable. Any person who presented information before the team or who is a team member shall not be prevented from testifying as to matters within the person's knowledge.

(3) Each team may review any case arising under the Nebraska Criminal Code when a child is a victim or any case arising under the Nebraska Juvenile Code. A member of a team who participates in good faith in team discussion or any person who in good faith cooperates with a team by providing information or records about a child whose case has been accepted for investigation or treatment by a team shall be immune from any civil or criminal liability. The provisions of this subsection or any other section granting or allowing the grant of immunity from liability shall not be extended to any person alleged to have committed an act of child abuse or neglect.

(4) A member of a team who publicly discloses information regarding a case consultation in a manner not consistent with sections 28-728 to 28-730 shall be guilty of a Class III misdemeanor.



28-731 - Teams; exempt from Open Meetings Act.

28-731. Teams; exempt from Open Meetings Act.

The teams established by sections 28-728 to 28-730 shall not be considered a public body for purposes of the Open Meetings Act.



28-732 - Repealed. Laws 2012, LB 993, § 4.

28-732. Repealed. Laws 2012, LB 993, § 4.



28-733 - Repealed. Laws 2012, LB 993, § 4.

28-733. Repealed. Laws 2012, LB 993, § 4.



28-734 - Repealed. Laws 2008, LB 782, § 5.

28-734. Repealed. Laws 2008, LB 782, § 5.



28-735 - Repealed. Laws 2008, LB 782, § 5.

28-735. Repealed. Laws 2008, LB 782, § 5.



28-736 - Repealed. Laws 2008, LB 782, § 5.

28-736. Repealed. Laws 2008, LB 782, § 5.



28-737 - Repealed. Laws 2008, LB 782, § 5.

28-737. Repealed. Laws 2008, LB 782, § 5.



28-738 - Repealed. Laws 2008, LB 782, § 5.

28-738. Repealed. Laws 2008, LB 782, § 5.



28-739 - Repealed. Laws 2008, LB 782, § 5.

28-739. Repealed. Laws 2008, LB 782, § 5.



28-801 - Prostitution; penalty; affirmative defense; immunity from prosecution; law enforcement officer; duties.

28-801. Prostitution; penalty; affirmative defense; immunity from prosecution; law enforcement officer; duties.

(1) Except as provided in subsection (5) of this section, any person who performs, offers, or agrees to perform any act of sexual contact or sexual penetration, as those terms are defined in section 28-318, with any person not his or her spouse, in exchange for money or other thing of value, commits prostitution.

(2) Any person convicted of violating subsection (1) of this section shall be punished as follows:

(a) If such person has had no prior convictions or has had one prior conviction, such person shall be guilty of a Class II misdemeanor. If the court places such person on probation, such order of probation shall include, as one of its conditions, that such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment; and

(b) If such person has had two or more prior convictions, such person shall be guilty of a Class I misdemeanor. If the court places such person on probation, such order of probation shall include, as one of its conditions, that such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment.

(3) It is an affirmative defense to prosecution under this section that such person was a trafficking victim as defined in section 28-830.

(4) For purposes of this section, prior conviction means any conviction on or after July 14, 2006, for violation of subsection (1) of this section or any conviction on or after July 14, 2006, for violation of a city or village ordinance relating to prostitution.

(5) If the law enforcement officer determines, after a reasonable detention for investigative purposes, that a person suspected of or charged with a violation of subsection (1) of this section is a person under eighteen years of age, such person shall be immune from prosecution for a prostitution offense under this section and shall be subject to temporary custody under section 43-248 and further disposition under the Nebraska Juvenile Code. A law enforcement officer who takes a person under eighteen years of age into custody under this section shall immediately report an allegation of a violation of section 28-831 to the Department of Health and Human Services which shall commence an investigation within twenty-four hours under the Child Protection Act.



28-801.01 - Solicitation of prostitution; penalty; affirmative defense.

28-801.01. Solicitation of prostitution; penalty; affirmative defense.

(1) Any person who solicits another person not his or her spouse to perform any act of sexual contact or sexual penetration, as those terms are defined in section 28-318, in exchange for money or other thing of value, commits solicitation of prostitution.

(2) Any person convicted of violating subsection (1) of this section shall be punished as follows:

(a) If such person has had no prior convictions, such person shall be guilty of a Class I misdemeanor and pay a fine of not less than two hundred fifty dollars, unless the person solicited is under the age of eighteen years, in which case such person violating this section shall be guilty of a Class IV felony. If the court places such person on probation, such order of probation shall include, as one of its conditions, the payment of a fine of not less than two hundred fifty dollars and such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment; and

(b) If such person has had one or more prior convictions, such person shall be guilty of a Class IV felony and pay a fine of not less than five hundred dollars. If the court places such person on probation, such order of probation shall include, as one of its conditions, the payment of a fine of not less than five hundred dollars and such person shall satisfactorily attend and complete an appropriate mental health and substance abuse assessment conducted by a licensed mental health professional or substance abuse professional authorized to complete such assessment.

(3) It is an affirmative defense to prosecution under this section that such person was a trafficking victim as defined in section 28-830.



28-802 - Pandering; penalty.

28-802. Pandering; penalty.

(1) A person commits pandering if such person:

(a) Entices another person to become a prostitute; or

(b) Procures or harbors therein an inmate for a house of prostitution or for any place where prostitution is practiced or allowed; or

(c) Inveigles, entices, persuades, encourages, or procures any person to come into or leave this state for the purpose of prostitution or debauchery; or

(d) Receives or gives or agrees to receive or give any money or other thing of value for procuring or attempting to procure any person to become a prostitute or commit an act of prostitution or come into this state or leave this state for the purpose of prostitution or debauchery.

(2) Pandering is a Class IV felony for a first offense, unless the person being enticed, procured, harbored, or otherwise persuaded to become a prostitute is under the age of eighteen years, in which case pandering is a Class III felony for a first offense. Pandering is a Class III felony for a second or subsequent offense.

This section does not violate the constitutional guarantee of equal protection, nor does it violate the constitutional prohibition against cruel and unusual punishment. State v. Ruzicka, 218 Neb. 594, 357 N.W.2d 457 (1984).

Debauching a minor is not a lesser-included offense of pandering. Mingus v. Fairbanks, 211 Neb. 81, 317 N.W.2d 770 (1982).



28-803 - Pandering; evidence.

28-803. Pandering; evidence.

(1) Any person referred to in section 28-802 shall be a competent witness in any prosecution thereunder to testify to any and all matters, including conversation with the accused, or by the accused with third persons, in his presence, notwithstanding having married the accused either before or after the violation of any of the provisions of such section; and the act and state of marriage shall not be a defense to any violation of such section.

(2) Pandering shall be an exception to the husband-wife privilege as provided in section 27-505.



28-804 - Keeping a place of prostitution; penalty.

28-804. Keeping a place of prostitution; penalty.

(1) Any person who has or exercises control over the use of any place which offers seclusion or shelter for the practice of prostitution and who knowingly grants or permits the use of such place for the purpose of prostitution commits the offense of keeping a place of prostitution.

(2) Keeping a place of prostitution is a Class I misdemeanor, unless any person using such place for the practice of prostitution is under the age of eighteen years, in which case any person convicted of keeping a place of prostitution shall be guilty of a Class IV felony.



28-804.01 - Prostitution cases; incriminating testimony; how treated.

28-804.01. Prostitution cases; incriminating testimony; how treated.

In all cases arising under sections 28-801 to 28-804, no person shall be excused from testifying against another person by reason of such testimony tending to incriminate the person testifying, but the testimony so given, unless voluntary, shall in no case be used against the person so testifying in any criminal prosecution or otherwise.



28-805 - Debauching a minor; penalty.

28-805. Debauching a minor; penalty.

(1) Any person not a minor commits the offense of debauching a minor if he or she shall debauch or deprave the morals of any boy or girl under the age of seventeen years by:

(a) Lewdly inducing such boy or girl carnally to know any other person; or

(b) Soliciting any such boy or girl to visit a house of prostitution or other place where prostitution, debauchery, or other immoral practices are permitted or encouraged, for the purpose of prostitution or sexual penetration; or

(c) Arranging or assisting in arranging any meeting for such purpose between any such boy or girl and any female or male of dissolute character or any inmate of any place where prostitution, debauchery, or other immoral practices are permitted or encouraged; or

(d) Arranging or aiding or assisting in arranging any meeting between any such boy or girl and any other person for the purpose of sexual penetration.

(2) Debauching a minor is a Class I misdemeanor.

Debauching a minor is not a lesser-included offense of pandering. Mingus v. Fairbanks, 211 Neb. 81, 317 N.W.2d 770 (1982).

The words "any other person" are construed to mean any person other than the victim. State v. Parmer, 210 Neb. 92, 313 N.W.2d 237 (1981).



28-806 - Public indecency; penalty.

28-806. Public indecency; penalty.

(1) A person, eighteen years of age or over, commits public indecency if such person performs or procures, or assists any other person to perform, in a public place and where the conduct may reasonably be expected to be viewed by members of the public:

(a) An act of sexual penetration; or

(b) An exposure of the genitals of the body done with intent to affront or alarm any person; or

(c) A lewd fondling or caressing of the body of another person of the same or opposite sex.

(2) Public indecency is a Class II misdemeanor.



28-807 - Terms, defined.

28-807. Terms, defined.

As used in sections 28-807 to 28-829, unless the context otherwise requires:

(1) Adult shall mean any married person or any unmarried person of the age of eighteen years or older;

(2) Commercial film and photographic print processor shall mean any person who for compensation develops exposed photographic film into negatives, slides, or prints or who for compensation makes prints from negatives or slides. The term shall include, but not be limited to, any employee of such a person but shall not include employees of law enforcement agencies and prosecuting attorneys involved in the investigation and prosecution of criminal offenses or to persons involved in legitimate medical, scientific, or educational activities;

(3) Distribute shall mean to transfer possession, whether with or without consideration, by any means;

(4) Disseminate shall mean to manufacture, issue, publish, sell, lend, distribute, transmit, exhibit, or present materials or to offer in person or through an agent or by placing an advertisement for the same, whether with or without consideration, or agree to do the same;

(5) Knowingly shall mean having general knowledge of, reason to know, or a belief or reasonable ground for belief which warrants further inspection or inquiry of the character and content of any material, taken as a whole, described in this section, which is reasonably susceptible to examination by the defendant;

(6) Harmful to minors shall mean that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it (a) predominantly appeals to the prurient, shameful, or morbid interest of minors, (b) is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors, and (c) is lacking in serious literary, artistic, political, or scientific value for minors;

(7) Material or work shall mean any book, magazine, newspaper, comic book, pamphlet, or other printed or written material or any picture, drawing, photograph, figure, image, motion picture, whether or not positive or negative exhibited or screened, play, nightclub, live performance, television production, other pictorial representation or electric reproduction, recording transcription, mechanical or otherwise, or other articles, equipment, machines, or materials;

(8) Minor shall mean any unmarried person under the age of eighteen years;

(9) Nudity shall mean the showing of the human, post-pubertal male or female genitals, pubic area, or buttocks with less than a full opaque covering, the depiction of covered male genitals in a discernibly turgid state, or the showing of the female breast with less than a full opaque covering of any portion thereof below the top of the nipple;

(10) Obscene shall mean (a) that an average person applying contemporary community standards would find that the work, material, conduct, or live performance taken as a whole predominantly appeals to the prurient interest or a shameful or morbid interest in nudity, sex, or excretion, (b) the work, material, conduct, or live performance depicts or describes in a patently offensive way sexual conduct specifically set out in sections 28-807 to 28-829, and (c) the work, conduct, material, or live performance taken as a whole lacks serious literary, artistic, political, or scientific value;

(11) Place shall mean any building, structure, or place or any separate part or portion thereof or the ground itself;

(12) Person shall mean any individual, partnership, limited liability company, firm, association, corporation, trustee, lessee, agent, assignee, or other legal entity;

(13) Performance, whether with or without consideration, shall mean any play, motion picture, dance, or other exhibition performed before an audience;

(14) Promote shall mean to manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, present, exhibit, or place an order for advertising or to knowingly offer in person or through an agent or agree to do the same;

(15) Sexual conduct shall mean acts of masturbation, homosexuality, sodomy, sexual intercourse, or prolonged physical contact with a person's clothed or unclothed genitals, pubic area, or buttocks or, if such person is female, breast;

(16) Sexual excitement shall mean the condition of human male or female genitals when in a state of sexual stimulation or arousal; and

(17) Sadomasochistic abuse shall mean flagellation or torture by or upon a nude person or a person clad in undergarments, a mask, or a bizarre costume or the condition of being fettered, bound, or otherwise physically restrained when performed to predominantly appeal to the shameful or morbid interest.

In reviewing a determination of whether certain material is obscene pursuant to the three-part obscenity test, the appellate court should give appropriate deference to the trier of fact on the "prurient interest" and "patently offensive" prongs of the test because these issues depend on the knowledge of "contemporary community standards" which are uniquely within the province of the trier of fact. However, the third prong of the test, whether the material has artistic value, is subject to de novo review because it does not depend on community standards. Tipp-It, Inc. v. Conboy, 257 Neb. 219, 596 N.W.2d 304 (1999).

The definition of obscenity provided in this section is patterned upon, and coextensive with, the language of Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L. Ed. 2d 419 (1973). State v. Harrold, 256 Neb. 829, 593 N.W.2d 299 (1999).

Films which have little plot and which consist of scene after scene of sexual intercourse, lesbianism, homosexuality, cunnilingus, and fellatio are obscene as that term is defined. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).

Subsection (10) of this statute is not unconstitutionally vague. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).



28-808 - Obscene literature and material; sale to minor, unlawful; penalty.

28-808. Obscene literature and material; sale to minor, unlawful; penalty.

(1) It shall be unlawful for a person knowingly to sell, deliver, distribute, display for sale, or provide to a minor or knowingly to possess with intent to sell, deliver, distribute, display for sale, or provide to a minor:

(a) Any picture, photograph, drawing, sculpture, motion picture film, or similar visual representation or image of a person or portion of the human body or any replica, article, or device having the appearance of either male or female genitals which predominantly pruriently, shamefully, or morbidly depicts nudity, sexual conduct, sexual excitement, or sadomasochistic abuse and which, taken as a whole, is harmful to minors; or

(b) Any book, pamphlet, magazine, printed matter however produced, or sound recording which contains any matter enumerated in subdivision (1)(a) of this section or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexual conduct, or sadomasochistic abuse of a predominantly prurient, shameful, or morbid nature and which, taken as a whole, is harmful to minors.

(2) Any person who violates this section shall be guilty of a Class I misdemeanor.



28-809 - Obscene motion picture, show, or presentation; admit minor; unlawful; penalty.

28-809. Obscene motion picture, show, or presentation; admit minor; unlawful; penalty.

(1) It shall be unlawful for any person knowingly to exhibit to a minor or knowingly to provide to a minor an admission ticket or pass or knowingly to admit a minor to premises whereon there is exhibited a motion picture, show, or other presentation which, in whole or in part, predominantly pruriently, shamefully, or morbidly depicts nudity, sexual conduct, or sadomasochistic abuse and which, taken as a whole, is harmful to minors.

(2) Any person who violates this section shall be guilty of a Class I misdemeanor.



28-810 - Prosecution; defense.

28-810. Prosecution; defense.

It shall be a defense to a prosecution under sections 28-808 and 28-809 that:

(1) Such person had reasonable cause to believe that the minor involved was eighteen years of age or more, and that such reasonable cause is based on but not limited to the presentation by the minor exhibited to such person of a draft card, driver's license, birth certificate, or other official or apparently official document purporting to establish that such minor was eighteen years of age or more;

(2) The minor was accompanied by his parent or guardian and such person had reasonable cause to believe that the person accompanying the minor was the parent or guardian of that minor;

(3) Such person had reasonable cause to believe that the person was the parent or guardian of the minor; and

(4) Such person's activity falls within the defenses to a prosecution contained in section 28-815.



28-811 - False representation; unlawful employment of minor; exceptions; penalty.

28-811. False representation; unlawful employment of minor; exceptions; penalty.

(1) It shall be unlawful for any minor to falsely represent to any person mentioned in section 28-808 or 28-809, or to his or her agent, that such minor is eighteen years of age or older with the intent to procure any materials set forth in section 28-808 or with the intent to procure such minor's admission to any motion picture, show, or other presentation as set forth in section 28-809.

(2) It shall be unlawful for any person to knowingly make a false representation to any person mentioned in section 28-808 or 28-809, or to his or her agent, that he or she is the parent or guardian of any minor or that any minor is eighteen years of age with the intent to procure any material set forth in section 28-808 or with the intent to procure such minor's admission to any motion picture, show, or other presentation as set forth in section 28-809.

(3) It shall be unlawful for any person to hire as an employee a minor whose duties it will be to assist in any manner the sale, delivery, distribution, or exhibition of material declared obscene by sections 28-807 to 28-829, except that this section shall not apply if such minor's parents or legal guardian should consent to such employment by giving the employer a written affidavit prior to the minor's employment.

(4) Any person who violates this section shall be guilty of a Class II misdemeanor.



28-812 - Repealed. Laws 1988, LB 117, § 8.

28-812. Repealed. Laws 1988, LB 117, § 8.



28-813 - Obscene literature or material; prepares; distributes; promotes; penalty.

28-813. Obscene literature or material; prepares; distributes; promotes; penalty.

(1) It shall be unlawful for a person knowingly to (a) print, copy, manufacture, prepare, produce, or reproduce obscene material for the purpose of sale or distribution, (b) publish, circulate, sell, rent, lend, transport in interstate commerce, distribute, or exhibit any obscene material, (c) have in his or her possession with intent to sell, rent, lend, transport, or distribute any obscene material, or (d) promote any obscene material or performance.

(2) It shall be unlawful for a person to place an order for any advertising promoting the sale or distribution of material represented or held out to be obscene, whether or not such material exists in fact or is obscene. In all cases in which a charge for a violation of this section is brought against a person who cannot be found in this state, the executive authority of this state may demand extradition of such person from the executive authority of the state in which such person may be found.

(3) A person commits an offense of promoting obscene material if knowing its content and character he or she (a) disseminates for monetary consideration any obscene material, (b) produces, presents, or directs obscene performances for monetary consideration, or (c) participates for monetary consideration in that part of a performance which makes it obscene.

(4) Any person who violates this section shall be guilty of a Class I misdemeanor.

Films which have little plot and which consist of scene after scene of sexual intercourse, lesbianism, homosexuality, cunnilingus, and fellatio are obscene as the term is defined. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).

Subsection (1) of this statute is not unconstitutionally vague. State v. Embassy Corp., 215 Neb. 631, 340 N.W.2d 160 (1983).



28-813.01 - Sexually explicit conduct; visual depiction; unlawful; penalty; affirmative defense.

28-813.01. Sexually explicit conduct; visual depiction; unlawful; penalty; affirmative defense.

(1) It shall be unlawful for a person to knowingly possess any visual depiction of sexually explicit conduct, as defined in section 28-1463.02, which has a child, as defined in such section, as one of its participants or portrayed observers.

(2)(a) Any person who is under nineteen years of age at the time he or she violates this section shall be guilty of a Class IV felony for each offense.

(b) Any person who is nineteen years of age or older at the time he or she violates this section shall be guilty of a Class III felony for each offense.

(c) Any person who violates this section and has previously been convicted of a violation of this section or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-833, 28-1463.03, or 28-1463.05 or subsection (1) or (2) of section 28-320 shall be guilty of a Class IC felony for each offense.

(3) It shall be an affirmative defense to a charge made pursuant to this section that:

(a) The visual depiction portrays no person other than the defendant; or

(b)(i) The defendant was less than nineteen years of age; (ii) the visual depiction of sexually explicit conduct portrays a child who is fifteen years of age or older; (iii) the visual depiction was knowingly and voluntarily generated by the child depicted therein; (iv) the visual depiction was knowingly and voluntarily provided by the child depicted in the visual depiction; (v) the visual depiction contains only one child; (vi) the defendant has not provided or made available the visual depiction to another person except the child depicted who originally sent the visual depiction to the defendant; and (vii) the defendant did not coerce the child in the visual depiction to either create or send the visual depiction.



28-813.02 - Commercial film and photographic print processor; immune from liability; when.

28-813.02. Commercial film and photographic print processor; immune from liability; when.

Any commercial film and photographic print processor who has knowledge of or observes, within the scope of his or her professional capacity or employment, and who participates in an investigation or the making of any report pertaining to any film, photograph, videotape, negative, or slide depicting a child under the age of eighteen years engaged in an act of sexually explicit conduct, as defined in section 28-1463.02, or participates in a judicial proceeding resulting from such participation shall be immune from any liability, civil or criminal, that might otherwise be incurred or imposed, except for maliciously false statements.



28-814 - Criminal prosecutions; trial by jury; waiver; instructions to jury; expert witness.

28-814. Criminal prosecutions; trial by jury; waiver; instructions to jury; expert witness.

(1) Criminal prosecutions involving the ultimate issue of obscenity, as distinguished from the issue of probable cause, shall be tried by jury, unless the defendant shall waive a jury trial in writing or by statement in open court entered in the minutes.

(2) The judge shall instruct the jury that the guidelines in determining whether a work, material, conduct, or live exhibition is obscene are: (a) The average person applying contemporary community standards would find the work taken as a whole goes substantially beyond contemporary limits of candor in description or presentation of such matters and predominantly appeals to the prurient, shameful, or morbid interest; (b) the work depicts in a patently offensive way sexual conduct specifically referred to in sections 28-807 to 28-829; (c) the work as a whole lacks serious literary, artistic, political, or scientific value; and (d) in applying these guidelines to the determination of whether or not the work, material, conduct or live exhibition is obscene, each element of each guideline must be established beyond a reasonable doubt.

(3) In any proceeding, civil or criminal, under sections 28-807 to 28-829, where there is an issue as to whether or not the matter is obscene, either party shall have the right to introduce, in addition to all other relevant evidence, the testimony of expert witnesses on such issue as to any artistic, literary, scientific, political or other societal value in the determination of the issue of obscenity.



28-815 - Prosecution; defense.

28-815. Prosecution; defense.

It shall be a defense to a prosecution under section 28-813 that:

(1) Such person's activity consists of teaching in regularly established and recognized educational institutions, galleries or libraries, or the publication or use of standard textbooks, films, tapes or visual aids of any such institution, or the practice of licensed practitioners of medicine or of pharmacy in their regular business or profession, or the possession by established schools teaching art, or by public art galleries, or artists or models in the necessary line of their art, or to relevant references to, or accounts or portrayal of, nudity, sex, or excretion in religion, art, literature, history, science, medicine, public health, law, the judicial process, law enforcement, education, public libraries, or news reports and news pictures by any form of news media of general circulation;

(2) Such person has no financial interest in an activity, product, or event entitling such person to participate in the promotion, management, proceeds, or profits of the activity, product, or event, and such person's only connection with the activity, product, or event entitles such person to a reasonable salary or wages for services actually rendered; and

(3) The provisions of sections 28-807 to 28-829 with respect to the exhibition or the possession with the intent to exhibit of any obscene film shall not apply to a motion picture projectionist, usher, or ticket taker acting within the scope of his employment if such projectionist, usher, or ticket taker has no financial interest in the place wherein he is so employed. Such person shall be required to give testimony regarding such employment in all judicial proceedings brought under sections 28-807 to 28-829 when granted immunity by the trial judge.



28-816 - Violations; declaratory judgment.

28-816. Violations; declaratory judgment.

Any city, village, or county, through its chief law enforcement officer in which a person, firm or corporation violates or is about to violate sections 28-807 to 28-829 or has in his or its possession with intent to so violate, or is about to acquire possession with intent to so violate, any work, material, conduct or live performance which is obscene or an instrument of obscene use, or purports to be for such use or purpose, may maintain an action in the district court against such person, firm or corporation for a declaratory judgment under the Uniform Declaratory Judgments Act for the purpose of obtaining a judicial determination as to whether or not such work, material, conduct or live performance is obscene.



28-817 - Prosecution; temporary restraining order or injunction; when.

28-817. Prosecution; temporary restraining order or injunction; when.

(1) The plaintiff, after the commencement of such action may, if he deems it necessary in order to prevent the continued use of such work, material, conduct or live performance, request a temporary restraining order or injunction against such person, firm or corporation to prevent the violation or further violation except as provided in this section.

(2) No other temporary restraining order or injunction shall issue in advance of final adjudication by the trial court in actions brought under the provisions of sections 28-816 to 28-818 when the question of whether the work, material, conduct or live performance is obscene is in issue. If an injunction is requested, any party to the action shall be entitled to a trial of the issues within ten calendar days after service of the summons has been completed, and a decision shall be rendered by the court within two judicial days of the conclusion of the trial.



28-818 - Order or judgment of injunction; contents.

28-818. Order or judgment of injunction; contents.

If an order or judgment of injunction be entered, such order or judgment shall contain either a provision directing the person to surrender to the sheriff or police the work, material, conduct or live performance which has been adjudicated to be obscene for seizure and impoundment by the court or to destroy or remove the same from the state. No order or judgment directing such firm, person, corporation or other legal entity to destroy or to remove such work, material, conduct or live performance from the state under such supervision as the court may direct shall issue until after a final judgment has been made as the result of an appeal or in the absence of an appeal. The court shall require satisfactory proof of compliance with such order.



28-819 - Action; service of summons; effect.

28-819. Action; service of summons; effect.

Every person who sells, distributes, or acquires possession with intent to sell, exhibit, or distribute any of the work, material, conduct or live performance described in section 28-808, after service upon him of summons in such action, shall be chargeable with knowledge of the contents thereof in any subsequent prosecution.



28-820 - Declaratory judgment; use of.

28-820. Declaratory judgment; use of.

Any person who exhibits, sells or distributes, or is about to exhibit, sell or distribute or has in his or its possession with intent to sell or distribute, or is about to acquire possession with intent to exhibit, sell or distribute, any work, material, conduct or live performance shall, if such person has genuine doubt as to the question of whether such work, material, conduct or live performance is in fact within the terms and provisions of sections 28-807 to 28-829, have the right to bring an action in the district court for declaratory judgment under the Uniform Declaratory Judgments Act against the appropriate chief law enforcement officer of the city, village or county in which the work, material, conduct or live performance is located or is intended to be disseminated, distributed, or exhibited, for a judicial determination as to whether or not such work, material, conduct or live performance is obscene. Any such action may be consolidated with a pending action brought under the provisions of sections 28-816 to 28-818, and the defendant in any action brought under this section may seek a declaratory judgment or request a temporary restraining order or an injunction therein in accordance with the provisions of sections 28-816 to 28-818.

The State bears the burden of proving beyond a reasonable doubt all three elements of obscenity. Main Street Movies, Inc. v. Wellman, 257 Neb. 559, 598 N.W.2d 754 (1999).

Proof beyond a reasonable doubt is the most appropriate standard in civil obscenity cases, instituted pursuant to this section. Tipp-It, Inc. v. Conboy, 257 Neb. 219, 596 N.W.2d 304 (1999).



28-821 - Conviction more than twice; continue business dealing in obscene work or conduct; effect.

28-821. Conviction more than twice; continue business dealing in obscene work or conduct; effect.

Any person who is convicted more than twice under sections 28-807 to 28-829 and continues to use, occupy, establish or conduct a business selling, distributing, disseminating, or exhibiting any obscene work, material, conduct or live performance shall be deemed to be maintaining a nuisance and shall be enjoined as provided for in sections 28-807 to 28-829.



28-822 - Nuisance; action to abate; punished as for contempt; when.

28-822. Nuisance; action to abate; punished as for contempt; when.

Whenever a nuisance exists as provided for in sections 28-807 to 28-829, any city, village, or county, through its chief law enforcement officer, may bring an action in equity to abate such a nuisance and to perpetually enjoin the person maintaining the same from further maintenance thereof. If any person continues to use the building or place for such purpose he shall be punished as for contempt.



28-823 - Temporary injunction; where brought; hearing; restraining order; issuance; inventory; rights of owner of property.

28-823. Temporary injunction; where brought; hearing; restraining order; issuance; inventory; rights of owner of property.

The action provided for in section 28-821 shall be brought in the district court of the county in which the act of nuisance is being conducted. After filing of the petition, application for a temporary injunction may be made to the district court or judge thereof who shall grant a hearing within ten calendar days after the filing.

When such application for temporary injunction is made, the court or judge thereof may, on application of the complainant, issue a restraining order as otherwise provided for in sections 25-1062 to 25-1080, restraining the defendant and all other persons from removing or in any manner interfering with the personal property and contents of the place where such nuisance is being conducted until the decision of the court or judge granting or refusing such temporary injunction and until the further order of the court thereon. The officers serving such restraining order shall forthwith make and return into court an inventory of the personal property and contents situated in and used in conducting or maintaining such nuisance and further violations of sections 28-807 to 28-829. The owner of any real or personal property closed or restrained or to be closed or restrained may appear between the filing of the complaint and the hearing on the application for permanent injunction, and upon payment of all costs incurred and upon the filing of a bond by the owner of the real property with sureties to be approved by the clerk of the district court in the full value of the property to be ascertained by the court, conditioned that such owner will immediately abate the nuisance and prevent the same from being established or kept until the decision of the court is rendered on the application for a permanent injunction, and the court, if satisfied with the good faith of the owner of the real property and of innocence on the part of the owner of the personal property of any knowledge of the use of such personal property as a nuisance and that, with reasonable care and diligence, such owner could not have known thereof, shall deliver such real or personal property, or both, to the respective owners thereof, and discharge or refrain from issuing at the time of the hearing on the application for the temporary injunction any order closing such real property or restraining the removal or interference with such personal property. The release of any real or personal property under this section shall not release it from any judgment, lien, penalty, or liability to which it may be subjected. In no event shall any work, material, conduct or live performance not adjudicated to be obscene under sections 28-807 to 28-829 be enjoined.



28-824 - Trial; precedence; evidence; admissible; existence of nuisance; enjoin defendant.

28-824. Trial; precedence; evidence; admissible; existence of nuisance; enjoin defendant.

The action provided for in sections 28-807 to 28-829 shall be set down for trial and shall have precedence over all other cases except crimes, election contests, or injunctions. In such action evidence of the general reputation of the place or an admission or finding of guilt of any person under the criminal laws of this state against obscenity at any such place shall be admissible for the purpose of proving the existence of such nuisance and shall be prima facie evidence of such nuisance and of knowledge of and acquiescence and participation therein on the part of the person charged with maintaining such nuisance. If the existence of the nuisance is established upon the trial, a judgment shall be entered which shall perpetually enjoin the defendant or the same defendant acting directly or indirectly through other persons from further maintaining the nuisance at the place complained of or at any other location whether within or without the judicial district of the court hearing such proceedings for a period of three years.



28-825 - Nuisance; existence; order of abatement; closing order.

28-825. Nuisance; existence; order of abatement; closing order.

If the existence of a nuisance is admitted or established in an action as provided for in sections 28-807 to 28-829, an order of abatement shall be entered as a part of the judgment in the case, which order shall direct the removal from the place of all personal property and contents used in conducting the nuisance, and not already released under authority of the court as provided in section 28-823, and shall direct the sale of such thereof as belonging to the defendants notified or appearing in the manner provided for the sale of personal property under execution. Such order shall also require the renewal for one year of any bond furnished by the owner of the real property as provided for in sections 28-807 to 28-829 or, if not so furnished, shall continue for one year any closing order issued at the time of the granting of the temporary injunction or, if no such closing order was then issued, shall include an order directing the effectual closing of the place against its use for any illegal purpose unless otherwise released. The owner of any place closed and not released under bond may then appear and obtain such release in the manner and upon fulfilling the requirements provided for in sections 28-807 to 28-829. The release of the property under this section shall not release it from any judgment, lien, penalty, or liability to which it may be subject. Owners of unsold personal property and contents so seized may appear and claim the same within ten days after such order of abatement is made and prove innocence to the satisfaction of the court of any knowledge of such use thereof and that with reasonable care and diligence they could not have known thereof. Every defendant in the action is presumed to have had knowledge of the general reputation of the place. If such innocence is established, such unsold personal property and contents shall be delivered to the owner, otherwise it shall be sold as provided in this section and all consideration received is recoverable as damages to the county where the nuisance was located.



28-826 - Tenant or occupant of building; use to commit violations; conviction; right of possession in owner.

28-826. Tenant or occupant of building; use to commit violations; conviction; right of possession in owner.

If a tenant or occupant of a building or tenement under lawful title used such place for the purposes of committing a violation of sections 28-807 to 28-829, and if such tenant or occupant is convicted of such violation, such conviction shall make the lease or other title which he holds void at the option of the owner, and without any act of the owner, cause the right of possession to revert and vest in such owner, who may without further process of law make immediate entry upon the premises and retake possession.



28-827 - Material or work; adjudicated obscene; contraband; proceeds of sale to county; other copies; disposal.

28-827. Material or work; adjudicated obscene; contraband; proceeds of sale to county; other copies; disposal.

Material or work introduced in evidence and judicially adjudicated to be obscene is contraband and there are no property rights therein. All monetary consideration received for such work, material, conduct or live performance is recoverable as damages to the county where sold or exhibited. The defendant, as part of the court order, shall be required to remove from the state all other identical copies owned or controlled by such defendant within five days after a court determination of obscenity thereof or the same shall be deemed forfeited to the state for destruction by the state.



28-828 - Proceeding, civil or criminal; application to court for copy of material; order; contempt of court, when.

28-828. Proceeding, civil or criminal; application to court for copy of material; order; contempt of court, when.

In any proceeding, civil or criminal under sections 28-807 to 28-829, the party charged with possession of any obscene material shall be required, upon application by petitioner and order of the court, to provide one copy of such material to petitioner to be used in the preparation and trial of such proceedings. Failure to comply with this section shall be punishable as contempt of court.



28-829 - Sections; uniform application; laws and regulations of political subdivisions; void.

28-829. Sections; uniform application; laws and regulations of political subdivisions; void.

In order to provide for the uniform application of sections 28-807 to 28-829 within this state, it is intended that the sole and only regulation of the commercial distribution of any work, material, conduct or live performance described as obscene shall be under sections 28-807 to 28-829, and no municipality, county, or other governmental unit within this state shall make any law, ordinance or regulation relating to obscenity, or licenses or taxes respecting the obscene work, material, conduct or live performance as regulated by the state under sections 28-807 to 28-829. All such laws, ordinances, regulations, special or discriminatory taxes, or licenses, whether enacted or issued before or after sections 28-807 to 28-829, shall be void, unenforceable, and of no effect.



28-830 - Human trafficking; forced labor or services; terms, defined.

28-830. Human trafficking; forced labor or services; terms, defined.

For purposes of sections 28-830 and 28-831, the following definitions apply:

(1) Actor means a person who solicits, procures, or supervises the services or labor of another person;

(2) Commercial sexual activity means any sex act on account of which anything of value is given, promised to, or received by any person;

(3) Financial harm means theft by extortion as described by section 28-513;

(4) Forced labor or services means labor or services that are performed or provided by another person and are obtained or maintained through:

(a) Inflicting or threatening to inflict serious personal injury to the other person as defined by section 28-318;

(b) Physically restraining or threatening to physically restrain the other person;

(c) Knowingly destroying, concealing, removing, confiscating, or possessing any actual or purported passport or other immigration document or any other actual or purported government identification document of the other person; or

(d) Causing or threatening to cause financial harm to the other person;

(5) Labor means work of economic or financial value;

(6) Labor trafficking means knowingly recruiting, enticing, harboring, transporting, providing, or obtaining by any means or attempting to recruit, entice, harbor, transport, provide, or obtain by any means a person eighteen years of age or older intending or knowing that the person will be subjected to forced labor or services;

(7) Labor trafficking of a minor means knowingly recruiting, enticing, harboring, transporting, providing, or obtaining by any means or attempting to recruit, entice, harbor, transport, provide, or obtain by any means a minor intending or knowing that the minor will be subjected to forced labor or services;

(8) Maintain means, in relation to labor or services, to secure continued performance thereof, regardless of any initial agreement by the other person to perform such type of service;

(9) Minor means a person younger than eighteen years of age;

(10) Obtain means, in relation to labor or services, to secure performance thereof;

(11) Services means an ongoing relationship between the actor and another person in which the person performs activities under the supervision of or for the benefit of the actor. Commercial sexual activity and sexually-explicit performances are forms of services under this section. Nothing in this subdivision shall be construed to legalize prostitution;

(12) Sex trafficking means knowingly recruiting, enticing, harboring, transporting, providing, or obtaining by any means or knowingly attempting to recruit, entice, harbor, transport, provide, or obtain by any means a person eighteen years of age or older for the purpose of having such person engage in commercial sexual activity, sexually explicit performance, or the production of pornography or to cause or attempt to cause a person eighteen years of age or older to engage in commercial sexual activity, sexually explicit performance, or the production of pornography;

(13) Sex trafficking of a minor means knowingly recruiting, enticing, harboring, transporting, providing, or obtaining by any means or knowingly attempting to recruit, entice, harbor, transport, provide, or obtain by any means a minor for the purpose of having such minor engage in commercial sexual activity, sexually explicit performance, or the production of pornography or to cause or attempt to cause a minor to engage in commercial sexual activity, sexually explicit performance, or the production of pornography;

(14) Sexually-explicit performance means a live or public play, dance, show, or other exhibition intended to arouse or gratify sexual desire or to appeal to prurient interests; and

(15) Trafficking victim means a person subjected to any act or acts prohibited by section 28-831.



28-831 - Human trafficking; labor trafficking or sex trafficking; labor trafficking of a minor or sex trafficking of a minor; prohibited acts; penalties.

28-831. Human trafficking; labor trafficking or sex trafficking; labor trafficking of a minor or sex trafficking of a minor; prohibited acts; penalties.

(1) No person shall knowingly engage in labor trafficking or sex trafficking. If an actor knowingly engages in labor trafficking or sex trafficking by:

(a) Inflicting or threatening to inflict serious personal injury to the other person as defined by section 28-318, the actor is guilty of a Class III felony;

(b) Physically restraining or threatening to physically restrain the other person, the actor is guilty of a Class III felony;

(c) Knowingly destroying, concealing, removing, confiscating, or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of the other person, the actor is guilty of a Class IV felony; or

(d) Causing or threatening to cause financial harm to the other person, the actor is guilty of a Class I misdemeanor.

(2) No person shall engage in labor trafficking of a minor or sex trafficking of a minor. An actor who engages in labor trafficking of a minor or sex trafficking of a minor shall be punished as follows:

(a) In cases in which the actor uses overt force or the threat of force against the trafficking victim, the actor is guilty of a Class II felony;

(b) In cases in which the trafficking victim has not attained the age of fifteen years, the actor is guilty of a Class II felony; or

(c) In cases involving a trafficking victim between the ages of fifteen and eighteen years, and the actor does not use overt force or threat of force against the trafficking victim, the actor is guilty of a Class III felony.

(3) Any person who benefits, financially or by receiving anything of value, from participation in a venture which has, as part of the venture, an act that is in violation of this section, is guilty of a Class IV felony.



28-832 - Repealed. Laws 2013, LB 1, § 3.

28-832. Repealed. Laws 2013, LB 1, § 3.



28-833 - Enticement by electronic communication device; penalty.

28-833. Enticement by electronic communication device; penalty.

(1) A person commits the offense of enticement by electronic communication device if he or she is nineteen years of age or over and knowingly and intentionally utilizes an electronic communication device to contact a child under sixteen years of age or a peace officer who is believed by such person to be a child under sixteen years of age and in so doing:

(a) Uses or transmits any indecent, lewd, lascivious, or obscene language, writing, or sound;

(b) Transmits or otherwise disseminates any visual depiction of sexually explicit conduct as defined in section 28-1463.02; or

(c) Offers or solicits any indecent, lewd, or lascivious act.

(2) Enticement by electronic communication device is a Class IV felony.

(3) Enticement by electronic communication device is deemed to have been committed either at the place where the communication was initiated or where it was received.

(4) For purposes of this section, electronic communication device means any device which, in its ordinary and intended use, transmits by electronic means writings, sounds, visual images, or data of any nature to another electronic communication device.

This section is not overbroad and thus, does not violate the First Amendment. State v. Kass, 281 Neb. 892, 799 N.W.2d 680 (2011).

This section proscribes a person age 19 or older from knowingly and intentionally using an electronic communication device to contact a child under age 16, or peace officer whom the person believes to be a child under age 16, and using language that conjures up repugnant sexual images. State v. Kass, 281 Neb. 892, 799 N.W.2d 680 (2011).



28-901 - Obstructing government operations; penalty.

28-901. Obstructing government operations; penalty.

(1) A person commits the offense of obstructing government operations if he intentionally obstructs, impairs, or perverts the administration of law or other governmental functions by force, violence, physical interference or obstacle, breach of official duty, or any other unlawful act, except that this section does not apply to flight by a person charged with crime, refusal to submit to arrest, failure to perform a legal duty other than an official duty, or any other means of avoiding compliance with law without affirmative interference with governmental functions.

(2) Obstructing government operations is a Class I misdemeanor.

A defendant may not be convicted of obstructing government operations by a physical act unless the public servant was engaged in a specific authorized act at the time of the physical interference. State v. Stolen, 276 Neb. 548, 755 N.W.2d 596 (2008).

The physical act component of this section consists of disjunctive, or independent, elements; force or violence is not required in all circumstances involving obstruction of government operations by physical act, partially overruling State v. Fahlk, 246 Neb. 834, 524 N.W.2d 39 (1994); State v. Stolen, 276 Neb. 548, 755 N.W.2d 596 (2008).

This section proscribes three separate means of committing obstruction of government operations; the physical act component must consist of some physical interference, force, violence, or obstacle. State v. Stolen, 276 Neb. 548, 755 N.W.2d 596 (2008).

Failure to volunteer information is not a physical act that violates this section. Nor are mere words, even those words deliberately intended to frustrate law enforcement, physical acts. State v. Fahlk, 246 Neb. 834, 524 N.W.2d 39 (1994).

The offense must consist of physical interference or some unlawful act. State v. Douglas, 217 Neb. 199, 349 N.W.2d 870 (1984).

The defendant's cleaning of a campsite and removal of alcohol containers were physical acts contemplated by the plain language of this section. State v. Stolen, 16 Neb. App. 121, 741 N.W.2d 168 (2007).



28-902 - Failure to report injury of violence; physician or surgeon; emergency room or first-aid station attendant; penalty.

28-902. Failure to report injury of violence; physician or surgeon; emergency room or first-aid station attendant; penalty.

(1) Every person engaged in the practice of medicine and surgery, or who is in charge of any emergency room or first-aid station in this state, shall report every case, in which he is consulted for treatment or treats a wound or injury of violence which appears to have been received in connection with the commission of a criminal offense, immediately to the chief of police of the municipality or to the sheriff of the county wherein the consultation or treatment occurs. Such report shall include the name of such person, the residence, if ascertainable, and a brief description of the injury. Any provision of law or rule of evidence relative to confidential communications is suspended insofar as the provisions of this section are concerned.

(2) Any person who fails to make the report required by subsection (1) of this section commits a Class III misdemeanor.



28-903 - Refusing to aid a peace officer; penalty.

28-903. Refusing to aid a peace officer; penalty.

(1) A person commits the offense of refusing to aid a peace officer if, upon request by a person known to him to be a peace officer, he unreasonably refuses or fails to aid such peace officer in:

(a) Apprehending any person charged with or convicted of any offense against any of the laws of this state; or

(b) Securing such offender when apprehended; or

(c) Conveying such offender to the jail of the county.

(2) Refusing to aid a peace officer is a Class II misdemeanor.



28-904 - Resisting arrest; penalty; affirmative defense.

28-904. Resisting arrest; penalty; affirmative defense.

(1) A person commits the offense of resisting arrest if, while intentionally preventing or attempting to prevent a peace officer, acting under color of his or her official authority, from effecting an arrest of the actor or another, he or she:

(a) Uses or threatens to use physical force or violence against the peace officer or another; or

(b) Uses any other means which creates a substantial risk of causing physical injury to the peace officer or another; or

(c) Employs means requiring substantial force to overcome resistance to effecting the arrest.

(2) It is an affirmative defense to prosecution under this section if the peace officer involved was out of uniform and did not identify himself or herself as a peace officer by showing his or her credentials to the person whose arrest is attempted.

(3) Resisting arrest is (a) a Class I misdemeanor for the first such offense and (b) a Class IIIA felony for any second or subsequent such offense.

(4) Resisting arrest through the use of a deadly or dangerous weapon is a Class IIIA felony.

In prosecutions for assaulting a peace officer, obstructing a peace officer, or resisting arrest, a trial court must instruct the jury on the issue of self-defense when there is any evidence adduced which raises a legally cognizable claim that the peace officer used unreasonable force in making the arrest. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

This is a serious offense for which a jury trial is constitutionally required unless knowingly and intelligently waived by the defendant. State v. Bishop, 224 Neb. 522, 399 N.W.2d 271 (1987).

It is an affirmative defense to prosecution under this section if the peace officer involved was out of uniform and did not identify himself as a peace officer by showing his credentials to the person whose arrest is attempted. State v. Daniels, 220 Neb. 480, 370 N.W.2d 179 (1985).

Where there was evidence that the arrester communicated his intention to arrest the arrestee, the arrestee understood the intention, and the arrester had the apparent ability to control the arrestee, a jury instruction on resisting arrest was not necessary. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).



28-905 - Operating a motor vehicle or a vessel to avoid arrest; penalty; revocation or impoundment of operator's license.

28-905. Operating a motor vehicle or a vessel to avoid arrest; penalty; revocation or impoundment of operator's license.

(1) Any person who operates any motor vehicle to flee in such vehicle in an effort to avoid arrest or citation commits the offense of operation of a motor vehicle to avoid arrest.

(2)(a) Except as otherwise provided in subsection (3) of this section, any person who violates subsection (1) of this section shall be guilty of a Class I misdemeanor.

(b) The court may, as part of the judgment of conviction under subdivision (a) of this subsection, order that the operator's license of such person be revoked or impounded for a period of not more than one year and order the person not to drive any motor vehicle for any purpose in the State of Nebraska for a like period. The revocation or impoundment shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

(3)(a) Any person who violates subsection (1) of this section shall be guilty of a Class IV felony if, in addition to the violation of subsection (1) of this section, one or more of the following also applies:

(i) The person committing the offense has previously been convicted under this section;

(ii) The flight to avoid arrest results directly and proximately in the death of or injury to any person if such death or injury is caused directly and proximately by the vehicle being driven by the person fleeing to avoid arrest; or

(iii) The flight to avoid arrest includes the willful reckless operation of the motor vehicle.

(b) The court shall, as part of the judgment of conviction under subdivision (a) of this subsection, order that the operator's license of such person be revoked or impounded for a period of two years and order the person not to drive any motor vehicle for any purpose in the State of Nebraska for a like period. The revocation or impoundment shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

(4)(a) Any person who operates a vessel as defined in section 37-1203 to flee in such vessel in an effort to avoid arrest or citation for the violation of any statute punishable as a misdemeanor or any city or village ordinance shall be guilty of misdemeanor operation of a vessel to avoid arrest.

(b) Any person violating subdivision (a) of this subsection shall be guilty of a Class I misdemeanor. Upon conviction thereof the court shall, as part of the judgment of conviction, order such person not to operate any vessel for any purpose for a period of one year.

(5)(a) Any person who operates a vessel as defined in section 37-1203 to flee in such vessel in an effort to avoid arrest for the violation of any statute punishable as a felony shall be guilty of felony operation of a vessel to avoid arrest.

(b) Any person violating subdivision (a) of this subsection shall be guilty of a Class IV felony. Upon conviction thereof the court shall, as part of the judgment of conviction, order such person not to operate any vessel for any purpose for a period of two years.

(6) An order of the court under subsection (4) or (5) of this section prohibiting operation of a vessel shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked.

An attempt to arrest is an essential element of the offense of fleeing in a motor vehicle to avoid arrest, but proof that the defendant actually committed the law violation for which the arrest was attempted is not required. State v. Claussen, 276 Neb. 630, 756 N.W.2d 163 (2008).

The evidence was sufficient to convict the defendant under subsection (1) of this section where the defendant fled in his vehicle after an officer questioned him about an argument with his wife and ordered him to exit his vehicle while the officer's patrol car's emergency lights were engaged and where the defendant admitted to the officer after the ensuing chase that he had feared being arrested. State v. Ellingson, 13 Neb. App. 931, 703 N.W.2d 273 (2005).

An attempt to arrest is an essential element of the offense of fleeing in a motor vehicle to avoid arrest, but proof that the defendant actually committed the law violation for which the arrest was attempted is not required. State v. Carman, 10 Neb. App. 373, 631 N.W.2d 531 (2001).



28-906 - Obstructing a peace officer; penalty.

28-906. Obstructing a peace officer; penalty.

(1) A person commits the offense of obstructing a peace officer, when, by using or threatening to use violence, force, physical interference, or obstacle, he or she intentionally obstructs, impairs, or hinders (a) the enforcement of the penal law or the preservation of the peace by a peace officer or judge acting under color of his or her official authority or (b) a police animal assisting a peace officer acting pursuant to the peace officer's official authority.

(2) For purposes of this section, police animal means a horse or dog owned or controlled by the State of Nebraska or any county, city, or village for the purpose of assisting a peace officer acting pursuant to his or her official authority.

(3) Obstructing a peace officer is a Class I misdemeanor.

In prosecutions for assaulting a peace officer, obstructing a peace officer, or resisting arrest, a trial court must instruct the jury on the issue of self-defense when there is any evidence adduced which raises a legally cognizable claim that the peace officer used unreasonable force in making the arrest. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

The mere verbal refusal to provide information to an officer does not constitute an obstacle to the enforcement of the penal laws as contemplated by this section. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

"Preservation of the peace," as used in this statute, means maintaining the tranquillity enjoyed by members of a community where good order reigns. In re Interest of Richter, 226 Neb. 874, 415 N.W.2d 476 (1987).

The act of running away from an officer does obstruct, impair, or hinder the officer's efforts to preserve the peace. In re Interest of Richter, 226 Neb. 874, 415 N.W.2d 476 (1987).

Words "violence, force, physical interference, or obstacle" are of common usage and understandable by those of ordinary intelligence and, thus, not unconstitutionally vague. State v. Lynch, 223 Neb. 849, 394 N.W.2d 651 (1986).

The evidence was sufficient to convict the defendant under subsection (1) of this section where the defendant fled in his vehicle because he feared being arrested after he had been questioned by an officer, ordered to exit his vehicle, and approached by two officers and where the defendant disobeyed the officers' orders to get on the ground after the ensuing chase through a residential area. State v. Ellingson, 13 Neb. App. 931, 703 N.W.2d 273 (2005).

There must be some sort of affirmative physical act, or threat thereof, for a violation of this section to occur. State v. Owen, 7 Neb. App. 153, 580 N.W.2d 566 (1998).



28-907 - False reporting; penalty.

28-907. False reporting; penalty.

(1) A person commits the offense of false reporting if he or she:

(a) Furnishes material information he or she knows to be false to any peace officer or other official with the intent to instigate an investigation of an alleged criminal matter or to impede the investigation of an actual criminal matter;

(b) Furnishes information he or she knows to be false alleging the existence of the need for the assistance of an emergency medical service or out-of-hospital emergency care provider or an emergency in which human life or property are in jeopardy to any hospital, emergency medical service, or other person or governmental agency;

(c) Furnishes any information, or causes such information to be furnished or conveyed by electric, electronic, telephonic, or mechanical means, knowing the same to be false concerning the need for assistance of a fire department or any personnel or equipment of such department;

(d) Furnishes any information he or she knows to be false concerning the location of any explosive in any building or other property to any person; or

(e) Furnishes material information he or she knows to be false to any governmental department or agency with the intent to instigate an investigation or to impede an ongoing investigation and which actually results in causing or impeding such investigation.

(2)(a) False reporting pursuant to subdivisions (1)(a) through (d) of this section is a Class I misdemeanor; and

(b) False reporting pursuant to subdivision (1)(e) of this section is an infraction.

Subsection (1)(a) of this section includes other officials besides police officers who have the authority to investigate actual criminal matters. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).

Subsection (1)(a) of this section prohibits a person from furnishing material information he or she knows to be false to any peace officer or other official with the intent to impede the investigation of an actual criminal matter. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).

The purpose of subsection (1)(a) of this section is to prevent the public from willfully furnishing erroneous information to law enforcement officers and thus interfering with the performance of their duties. Interference with an officer's duties includes false statements that impede an officer's gathering of information. Nebraska Legislature on behalf of State v. Hergert, 271 Neb. 976, 720 N.W.2d 372 (2006).

To commit the crime of false reporting one need not actually impede a police investigation, but must furnish false information with the intent to impede the investigation of a criminal matter. State v. Gonzales, 224 Neb. 659, 399 N.W.2d 832 (1987).

"To impede the investigation of an actual criminal matter" includes the impeding of the gathering of information as to the identity of a defendant named in an arrest warrant. State v. Nissen, 224 Neb. 60, 395 N.W.2d 560 (1986).

Evidence was sufficient for juvenile court to find beyond a reasonable doubt that defendant had violated provisions of this section. In re Interest of McManaman, 222 Neb. 263, 383 N.W.2d 45 (1986).

Purpose of statute is to prevent wasted time and efforts of law enforcement personnel by discouraging public from willfully furnishing erroneous information to law enforcement officers which may interfere with performance of their duties. In re Interest of McManaman, 222 Neb. 263, 383 N.W.2d 45 (1986).

The phrase "the investigation of an actual criminal matter" requires that there be a legitimate and valid investigation of facts which could constitute a predicate criminal offense. State v. Ewing, 221 Neb. 462, 378 N.W.2d 158 (1985).

A local ordinance which did not explicitly require that the false statement be material or be given with the intent to instigate or impede a criminal investigation is not inconsistent with this section where the ordinance does not restrict anything expressly permitted by this section and the provisions are able to coexist. In re Interest of Genevieve C., 13 Neb. App. 665, 698 N.W.2d 462 (2005).

A person must have reliable knowledge of the principal's identity to be guilty as an accessory under section 28‑204. Merely reporting false information about a crime without knowledge of the principal's identity constitutes the misdemeanor of false reporting, as defined by this section. State v. Anderson, 10 Neb. App. 163, 626 N.W.2d 627 (2001).



28-908 - Interfering with a fireman on official duty; penalty; fireman, defined.

28-908. Interfering with a fireman on official duty; penalty; fireman, defined.

(1) A person commits the offense of interfering with a fireman if at any time and place where any fireman is discharging or attempting to discharge any official duties, he willfully:

(a) Resists or interferes with the lawful efforts of any fireman in the discharge or attempt to discharge an official duty; or

(b) Disobeys the lawful orders given by any fireman while performing his duties; or

(c) Engages in any disorderly conduct which delays or prevents a fire from being extinguished within a reasonable time; or

(d) Forbids or prevents others from assisting or extinguishing a fire or exhorts another person, as to whom he has no legal right or obligation to protect or control, not to assist in extinguishing a fire.

(2) As used in this section, fireman shall mean any person who is an officer, employee, or member of a fire department or fire-protection or firefighting agency of the federal government, the State of Nebraska, a city, county, city and county, district, or other public or municipal corporation or political subdivision of the state, whether such person is a volunteer or partly paid or fully paid, while he is actually engaged in firefighting, fire supervision, fire suppression, fire prevention, or fire investigation.

(3) Interference with a fireman on official duty is a Class I misdemeanor.



28-909 - Falsifying records of a public utility; penalty.

28-909. Falsifying records of a public utility; penalty.

(1) Any person who shall knowingly falsify or direct or authorize the falsifying of any record of a public utility operating in the State of Nebraska in any manner affecting directly or indirectly the value of its investment or the rate of return or earnings or expenditures of such public utility or who shall certify any reports of the investment, operating receipts, or expenditures of such public utilities to any regulatory body, whether state or municipal, under any statute, order, resolution, or ordinance lawfully passed, knowing such reports so certified to contain any item or element of rebate, secret charge, bonus, or gratuity paid or promised to any officer, stockholder, agent, or other person, directly or indirectly, or knowing such report to be untrue or incomplete in any particular, without disclosing this information in such report, shall be guilty of falsifying records of a public utility.

(2) Falsifying records of a public utility is a Class I misdemeanor.



28-910 - Filing false reports with regulatory bodies; penalty.

28-910. Filing false reports with regulatory bodies; penalty.

(1) Any firm or corporation operating a public utility in this state which shall file with any regulatory body, whether state or municipal, under any statute, order, resolution, or ordinance lawfully passed, any report or reports containing false statements, knowing the same to be false, affecting directly or indirectly, the value of its investment or the rate of return or earnings or expenditures of such public utility shall be guilty of filing false reports with regulatory bodies.

(2) Filing false reports with regulatory bodies is a Class II misdemeanor.



28-911 - Abuse of public records; penalty; public record, defined.

28-911. Abuse of public records; penalty; public record, defined.

(1) A person commits abuse of public records, if:

(a) He knowingly makes a false entry in or falsely alters any public record; or

(b) Knowing he lacks the authority to do so, he intentionally destroys, mutilates, conceals, removes, or impairs the availability of any public record; or

(c) Knowing he lacks the authority to retain the record, he refuses to deliver up a public record in his possession upon proper request of any person lawfully entitled to receive such record; or

(d) He makes, presents, or uses any record, document, or thing, knowing it to be false, and with the intention that it be taken as a genuine part of the public record.

(2) As used in this section, the term public record includes all official books, papers, or records created, received, or used by or in any governmental office or agency.

(3) Abuse of public records is a Class II misdemeanor.



28-912 - Escape; official detention, defined; knowingly permitting an escape; penalty; defense to prosecution.

28-912. Escape; official detention, defined; knowingly permitting an escape; penalty; defense to prosecution.

(1) A person commits escape if he unlawfully removes himself from official detention or fails to return to official detention following temporary leave granted for a specific purpose or limited period. Official detention shall mean arrest, detention in or transportation to any facility for custody of persons under charge or conviction of crime or contempt or for persons alleged or found to be delinquent, detention for extradition or deportation, or any other detention for law enforcement purposes; but official detention does not include supervision of probation or parole or constraint incidental to release on bail.

(2) A public servant concerned in detention commits an offense if he knowingly permits an escape. Any person who knowingly causes or facilitates an escape commits a Class IV felony.

(3) Irregularity in bringing about or maintaining detention, or lack of jurisdiction of the committing or detaining authority shall not be a defense to prosecution under this section if the escape is from a prison or other custodial facility or from detention pursuant to commitment by official proceedings. In the case of other detentions, irregularity or lack of jurisdiction shall be a defense only if:

(a) The escape involved no substantial risk of harm to the person or property of anyone other than the detainee; and

(b) The detaining authority did not act in good faith under color of law.

(4) Except as provided in subsection (5) of this section, escape is a Class IV felony.

(5) Escape is a Class III felony where:

(a) The detainee was under arrest for or detained on a felony charge or following conviction for the commission of an offense; or

(b) The actor employs force, threat, deadly weapon, or other dangerous instrumentality to effect the escape; or

(c) A public servant concerned in detention of persons convicted of crime purposely facilitates or permits an escape from a detention facility or from transportation thereto.

A juvenile is being held in detention pursuant to official proceedings when he flees from a transportation employee that is escorting him to a medical appointment. In re Interest of Matthew P., 275 Neb. 189, 745 N.W.2d 574 (2008).

When an incarcerated criminal defendant is charged with escape under subsection (1) of this section, no prejudice results from trying the defendant while he or she is wearing jail clothing. State v. Sorich, 226 Neb. 547, 412 N.W.2d 484 (1987).

Some degree of custody is essential before one can be considered to be in official detention. Constructive, as distinguished from physical, restraint sufficient to constitute a constructive seizure or detention of an arrestee exists where an officer has the intention to effect an arrest, that intention has in some way been communicated to the arrestee, the arrestee understands that he is under legal restraint, and the officer has apparent present power to control the person even though he has not yet asserted physical control. State v. Hicks, 225 Neb. 322, 404 N.W.2d 923 (1987).

Nebraska's escape statute defines one offense and sets out factors which, if present, change the range of the penalty. State v. Heathman, 224 Neb. 19, 395 N.W.2d 538 (1986).

A person on work release is within the custody and control of the Nebraska Penal and Correctional Complex. Walking away from work release is an "escape" within the meaning of this statute. State v. Stafford, 213 Neb. 595, 330 N.W.2d 739 (1983); State v. Ford, 213 Neb. 594, 330 N.W.2d 497 (1983); State v. Coffman, 213 Neb. 560, 330 N.W.2d 727 (1983).

For purposes of this section, constructive restraint takes place when an officer has the intention to effect an arrest and that intention has been communicated to the arrestee who understands that he is under legal restraint and the officer has the apparent present power to control the arrestee even though he has not asserted physical control. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).

A person who is serving a jail sentence pursuant to official proceedings commits the crime of escape when that person flees while in the custody of a police detective who has removed the person from the jail facility in furtherance of law enforcement purposes. State v. Farr, 209 Neb. 163, 306 N.W.2d 854 (1981).

If a prisoner escapes from jail while he is being held on a charge of violation of probation, the fact that the charge may be unfounded does not prevent him from being guilty of escape. State v. Greaser, 207 Neb. 668, 300 N.W.2d 197 (1981).

Legal custody is an essential element of the crime of escape. State v. Schlothauer, 206 Neb. 670, 294 N.W.2d 382 (1980).



28-912.01 - Juvenile; escapes; prohibited acts; penalty.

28-912.01. Juvenile; escapes; prohibited acts; penalty.

Any person who entices or attempts to entice a juvenile away from a facility or program when the juvenile has been legally placed with or committed to the Office of Juvenile Services or who knowingly harbors, transports, conceals, or aids in harboring, transporting, or concealing any juvenile who has escaped from the custody of the Office of Juvenile Services is guilty of a Class IV felony.



28-913 - Implements for escape; other contraband; penalty.

28-913. Implements for escape; other contraband; penalty.

(1) A person commits an offense if he unlawfully introduces within a detention facility, or unlawfully provides an inmate with, any weapon, tool, or other thing which may be useful for escape. An inmate commits an offense if he unlawfully procures, makes, or otherwise provides himself with, or has in his possession, any such implement of escape. Unlawfully means surreptitiously or contrary to law, regulation, or order of the detaining authority.

(2) Introducing escape implements is a Class I misdemeanor.

The crime of escape may, but does not necessarily, include the use of force. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).



28-914 - Loitering about a penal institution; penalty.

28-914. Loitering about a penal institution; penalty.

(1) Any person who loiters about a penal institution in this state and engages in an unauthorized conversation with or passes any unauthorized message or messages to any inmate of such institution, or fails or refuses to leave the immediate vicinity of a penal institution when ordered to do so by a peace officer or correctional official, commits the offense of loitering about a penal institution.

(2) Loitering about a penal institution is a Class III misdemeanor.

(3) For purposes of this section, penal institution includes a jail, prison, penitentiary, house of correction, or other place of penal detention.



28-915 - Perjury; subornation of perjury; penalty.

28-915. Perjury; subornation of perjury; penalty.

(1) A person is guilty of perjury, a Class III felony, if in any official proceeding he or she makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of a statement previously made, when the statement is material and he or she does not believe it to be true.

(2) A person is guilty of subornation of perjury, a Class III felony, if he or she persuades, procures, or suborns any other person to commit perjury.

(3) A falsification shall be material, regardless of the admissibility of the statement under rules of evidence, if it could have affected the course or outcome of the proceeding. It shall not be a defense that the declarant mistakenly believed the falsification to be immaterial. Whether a falsification is material in a given factual situation shall be a question of law.

(4) It shall not be a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner or that the declarant was not competent to make the statement. A document purporting to be made upon oath or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed.

(5) No person shall be guilty of an offense under this section if he or she retracted the falsification in the course of the proceeding in which it was made before it became manifest that the falsification was or would be exposed and before the falsification substantially affected the proceeding.

(6) When the defendant made inconsistent statements under oath or equivalent affirmation, both having been made within the period of the statute of limitations, the prosecution may proceed by setting forth the inconsistent statements in a single count alleging in the alternative that one or the other was false and not believed by the defendant. In such case it shall not be necessary for the prosecution to prove which statement was false but only that one or the other was false and not believed by the defendant to be true.

(7) No person shall be convicted of an offense under this section when proof of falsity rests solely upon contradiction by testimony of a single person other than the defendant.

For an oath to be "required by law" as a foundation for the crime of perjury in violation of subsection (1) of this section, a specific statute must explicitly require that an oath be administered. State v. Douglas, 222 Neb. 833, 388 N.W.2d 801 (1986).

To sustain a conviction for perjury outside a judicial proceeding, there must exist a valid statute which requires the making of a statement under oath. State v. Douglas, 222 Neb. 833, 388 N.W.2d 801 (1986).

In a prosecution for perjury, the falsity of the accused's sworn testimony cannot be established by the testimony of one witness alone, but may be established by testimony of one witness plus corroborative facts and circumstances sufficient to exclude all reasonable doubt of the guilt of the accused. State v. Mayhew, 216 Neb. 761, 346 N.W.2d 237 (1984).

In the absence of a statute imposing civil liability, the policy is to grant witnesses immunity from civil liability for damages resulting from false statements made by them, and to leave the matter of liability for perjury to the criminal law. Stolte v. Blackstone, 213 Neb. 113, 328 N.W.2d 462 (1982).

False sworn deposition testimony given for use in a pending criminal proceeding was considered to have been made in connection with an official proceeding where the statement was material to the accused's guilt or innocence; the statement could therefore form the basis for a charge of subornation of perjury. State v. Meehan, 7 Neb. App. 639, 585 N.W.2d 459 (1998).



28-915.01 - False statement under oath or affirmation; penalty; applicability of section.

28-915.01. False statement under oath or affirmation; penalty; applicability of section.

(1) A person who makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of such a statement previously made, when he or she does not believe the statement to be true, is guilty of a Class I misdemeanor if the falsification:

(a) Occurs in an official proceeding; or

(b) Is intended to mislead a public servant in performing his or her official function.

(2) A person who makes a false statement under oath or equivalent affirmation, or swears or affirms the truth of such a statement previously made, when he or she does not believe the statement to be true, is guilty of a Class II misdemeanor if the statement is one which is required by law to be sworn or affirmed before a notary or other person authorized to administer oaths.

(3) Subsections (4) through (7) of section 28-915 shall apply to subsections (1) and (2) of this section.

(4) This section shall not apply to reports, statements, affidavits, or other documents made or filed pursuant to the Nebraska Political Accountability and Disclosure Act.

A person can be convicted of making a false statement under oath when making a statement based on a belief that he or she knows is false. Perjury can be proved either by two witnesses or by one witness, together with material and independently established corroborative facts sufficient to amount to the testimony of another witness. State v. McCaslin, 240 Neb. 482, 482 N.W.2d 558 (1992).



28-916 - Terms, defined.

28-916. Terms, defined.

As used in sections 28-916 to 28-923, unless the context otherwise requires:

(1) Juror shall mean any person who is a member of any jury or grand jury, impaneled by any court of this state or by any public servant authorized by law to impanel a jury. The word juror also includes any person who has been drawn or summoned to attend as a prospective juror;

(2) Testimony shall mean oral or written statements, documents, or any other evidence that may be offered by or through a witness in an official proceeding; and

(3) Official proceeding shall mean a proceeding heard or which may be heard before any legislative, judicial, administrative, or other governmental agency or official authorized to take evidence under oath, including any referee, hearing examiner, commissioner, notary, or other person taking testimony or deposition in connection with any such proceeding.



28-916.01 - Terms, defined.

28-916.01. Terms, defined.

As used in this section and sections 28-915, 28-915.01, and 28-919, unless the context otherwise requires:

(1) Administrative proceeding shall mean any proceeding, other than a judicial proceeding, the outcome of which is required to be based on a record or documentation prescribed by law, or in which law or regulation is particularized in application to individuals;

(2) Benefit shall mean gain or advantage, or anything regarded by the beneficiary as gain or advantage, including benefit to any other person or entity in whose welfare he or she is interested, but not an advantage promised generally to a group or class of voters as a consequence of public measures which a candidate engages to support or oppose;

(3) Government shall include any branch, subdivision, or agency of the government of the state or any locality within it;

(4) Harm shall mean loss, disadvantage, or injury, or anything so regarded by the person affected, including loss, disadvantage, or injury to any other person or entity in whose welfare he or she is interested;

(5) Pecuniary benefit shall mean benefit in the form of money, property, commercial interests, or anything else the primary significance of which is economic gain;

(6) Public servant shall mean any officer or employee of government, including legislators and judges, and any person participating as juror, advisor, consultant, or otherwise, in performing a governmental function, but the term shall not include witnesses;

(7) Official proceeding shall mean a proceeding heard or which may be heard before any legislative, judicial, administrative, or other governmental agency or official authorized to take evidence under oath, including any referee, hearing examiner, commissioner, notary, or other person taking testimony or deposition in connection with any such proceeding; and

(8) Statement shall mean any representation, but shall include a representation of opinion, belief, or other state of mind only if the representation clearly relates to state of mind apart from or in addition to any facts which are the subject of the representation.

A proceeding is not made official by the formality with which it is conducted; instead, its officiality depends on its purpose and the authority from which it derives. Hence, a false sworn statement made for use in a pending judicial proceeding was considered to have been made in connection with an official proceeding for purposes of subornation of perjury. State v. Meehan, 7 Neb. App. 639, 585 N.W.2d 459 (1998).



28-917 - Bribery; penalty.

28-917. Bribery; penalty.

(1) A person commits bribery if:

(a) He offers, confers, or agrees to confer any benefit upon a public servant or peace officer with the intent to influence that public servant or peace officer to violate his public duty, or oath of office, thereby influencing the public servant's or peace officer's vote, opinion, judgment, exercise of discretion, or other action or inaction in his official capacity; or

(b) While a public servant or peace officer, he solicits, accepts, or agrees to accept any benefit upon an agreement or understanding that he will violate his public duty or oath of office by changing or amending his vote, opinion, judgment, exercise of discretion, or other action or inaction as a public servant or peace officer.

(2) It is no defense to prosecution under this section that the person sought to be influenced was not qualified to act in the desired way, whether because he had not yet assumed office, lacked jurisdiction, or for any other reason.

(3) Bribery is a Class IV felony.

This section does not repeal by implication section 49-14,101. This section prohibits anyone from conferring or offering to confer "any benefit" upon a public servant with the intent to influence that public servant's actions in his official capacity. State v. Null, 247 Neb. 192, 526 N.W.2d 220 (1995).

The crime of felony bribery is not committed unless the acts of the defendant actually influence a public servant's or peace officer's vote, opinion, judgment, exercise of discretion, or other action or inaction in his or her official capacity. State v. Kao, 3 Neb. App. 727, 531 N.W.2d 555 (1995).



28-918 - Bribery of a witness; penalty; witness receiving bribe; penalty.

28-918. Bribery of a witness; penalty; witness receiving bribe; penalty.

(1) A person commits bribery of a witness if he offers, confers, or agrees to confer any benefit upon a witness or a person he believes is about to be called as a witness in any official proceeding with intent to:

(a) Influence him to testify falsely or unlawfully withhold any testimony; or

(b) Induce him to avoid legal process summoning him to testify; or

(c) Induce him to absent himself from an official proceeding to which he has been legally summoned.

(2) Bribery of a witness is a Class IV felony.

(3) A person who is a witness or has been called as a witness in any official proceeding commits a Class IV felony if he accepts or agrees to accept any benefit from any other person for the purposes set forth in subsection (1) of this section.



28-919 - Tampering with witness or informant; jury tampering; penalty.

28-919. Tampering with witness or informant; jury tampering; penalty.

(1) A person commits the offense of tampering with a witness or informant if, believing that an official proceeding or investigation of a criminal or civil matter is pending or about to be instituted, he or she attempts to induce or otherwise cause a witness or informant to:

(a) Testify or inform falsely;

(b) Withhold any testimony, information, document, or thing;

(c) Elude legal process summoning him or her to testify or supply evidence; or

(d) Absent himself or herself from any proceeding or investigation to which he or she has been legally summoned.

(2) A person commits the offense of jury tampering if, with intent to influence a juror's vote, opinion, decision, or other action in a case, he or she attempts directly or indirectly to communicate with a juror other than as a part of the proceedings in the trial of the case.

(3) Tampering with witnesses or informants is a Class IV felony. Jury tampering is a Class IV felony.

Sufficient evidence was presented from which a jury could conclude beyond a reasonable doubt that the defendant intended to persuade the victim, who is also the witness, to withhold any further information concerning the rape she had reported. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

A person who has knowledge of a relevant fact or occurrence sufficient to testify in respect to it is a witness for the purpose of this section, even if such knowledge is not firsthand. State v. Cisneros, 248 Neb. 372, 535 N.W.2d 703 (1995).

A witness, for purposes of this provision, is one who has knowledge of a relevant fact or occurrence sufficient to testify in respect to it. State v. McCoy, 227 Neb. 494, 418 N.W.2d 250 (1988).



28-920 - Bribery of a juror; penalty; juror receiving bribe; penalty.

28-920. Bribery of a juror; penalty; juror receiving bribe; penalty.

(1) A person commits bribery of a juror if he offers, confers, or agrees to confer any benefit upon a juror with intent to influence the juror's vote, opinion, decision, or other action as a juror.

(2) Bribery of a juror is a Class IV felony.

(3) A juror commits a Class IV felony if he accepts or agrees to accept any benefit from another person for the purpose of influencing his vote, opinion, decision, or other action as a juror.



28-921 - Repealed. Laws 1994, LB 906, § 2.

28-921. Repealed. Laws 1994, LB 906, § 2.



28-922 - Tampering with physical evidence; penalty; physical evidence, defined.

28-922. Tampering with physical evidence; penalty; physical evidence, defined.

(1) A person commits the offense of tampering with physical evidence if, believing that an official proceeding is pending or about to be instituted and acting without legal right or authority, he:

(a) Destroys, mutilates, conceals, removes, or alters physical evidence with the intent to impair its verity or availability in the pending or prospective official proceeding; or

(b) Knowingly makes, presents, or offers any false physical evidence with intent that it be introduced in the pending or prospective official proceeding.

(2) Physical evidence, as used in this section, shall mean any article, object, document, record, or other thing of physical substance.

(3) Tampering with physical evidence is a Class IV felony.

The crime of tampering with physical evidence, as defined by subdivision (1)(a) of this section, does not include mere abandonment of physical evidence in the presence of law enforcement. State v. Lasu, 278 Neb. 180, 768 N.W.2d 447 (2009).

To conceal or remove physical evidence, within the meaning of subdivision (1)(a) of this section, is to act in a way that will prevent it from being disclosed or recognized. State v. Lasu, 278 Neb. 180, 768 N.W.2d 447 (2009).



28-923 - Simulating legal process; penalty.

28-923. Simulating legal process; penalty.

(1) A person commits the offense of simulating legal process if he sends, delivers, or mails or in any manner shall cause to be sent, delivered, or mailed, any paper or document simulating or intended to simulate a summons, complaint, writ, or other court process of any kind, to any person, firm, company, or corporation, for the purpose and intent of forcing payment of any alleged claim, debt, or legal obligation.

(2) Simulating legal process is a Class III misdemeanor.



28-924 - Official misconduct; penalty.

28-924. Official misconduct; penalty.

(1) A public servant commits official misconduct if he knowingly violates any statute or lawfully adopted rule or regulation relating to his official duties.

(2) Official misconduct is a Class II misdemeanor.

Failure by a county attorney to reside in the county he or she holds office in is not official misconduct. Hynes v. Hogan, 251 Neb. 404, 558 N.W.2d 35 (1997).



28-925 - Misuse of official information; penalty.

28-925. Misuse of official information; penalty.

(1) Any public servant, in contemplation of official action by himself or by a governmental unit with which he is associated, or in reliance on information to which he has access in his official capacity and which has not been made public, commits misuse of official information if he:

(a) Acquires pecuniary interest in any property, transaction, or enterprise which may be affected by such information or official action; or

(b) Speculates or wagers on the basis of such information or official action; or

(c) Aids, advises, or encourages another to do any of the foregoing with intent to confer on any person a special pecuniary benefit.

(2) Misuse of official information is a Class III misdemeanor.



28-926 - Oppression under color of office; penalty.

28-926. Oppression under color of office; penalty.

(1) Any public servant or peace officer who, by color of or in the execution of his office, shall designedly, willfully, or corruptly injure, deceive, harm, or oppress any person, or shall attempt to injure, deceive, harm, or oppress any person, commits oppression under color of office, and shall be answerable to the party so injured, deceived, or harmed or oppressed in treble damages.

(2) Oppression under color of office is a Class II misdemeanor.

This section is penal in nature and makes no provision for plaintiff to elect between actual and treble damages. An action pursuant to this section is one "upon a statute for a penalty" and is subject to the 1-year statute of limitations of section 25-208. LaBenz Trucking v. Snyder, 246 Neb. 468, 519 N.W.2d 259 (1994).

Because this section is a criminal statute, a prosecution and conviction of public servants for the crime of oppression under color of office is necessary before any damages or penalties will be assessed. Cole v. Wilson, 11 Neb. App. 837, 661 N.W.2d 706 (2003).

This section is purely criminal in nature and does not provide for an independent civil remedy. Cole v. Wilson, 11 Neb. App. 837, 661 N.W.2d 706 (2003).

Treble damages under this section would not be payable to the individual who was oppressed. Cole v. Wilson, 11 Neb. App. 837, 661 N.W.2d 706 (2003).



28-927 - Neglecting to serve a warrant; penalty; forfeiture of office.

28-927. Neglecting to serve a warrant; penalty; forfeiture of office.

(1) When any warrant legally issued by any magistrate in this state in any criminal case shall be delivered into the hands of any sheriff or other officer to be executed, whose duty it shall be to execute such warrant, it is hereby made the duty of such sheriff or other officer to serve the same immediately, and if such sheriff or other officer shall neglect or delay to serve any such warrant, delivered to him or her as aforesaid, when in his or her power to serve the same, either alone or by calling upon assistance according to law, he or she commits the offense of neglecting to serve a warrant.

(2) Neglecting to serve a warrant is a Class II misdemeanor if the offense charged for which the warrant was issued is a felony.

(3) Neglecting to serve a warrant is a Class III misdemeanor if the offense charged for which the warrant was issued is a misdemeanor.

(4) Any sheriff or other officer who is convicted under this section shall immediately forfeit his or her office.



28-928 - Mutilating a flag; penalty; flag, defined.

28-928. Mutilating a flag; penalty; flag, defined.

(1) A person commits the offense of mutilating a flag if such person intentionally casts contempt or ridicule upon a flag by mutilating, defacing, defiling, burning, or trampling upon such flag.

(2) Flag as used in this section shall mean any flag, ensign, banner, standard, colors, or replica or representation thereof which is an official or commonly recognized symbol of the United States or the State of Nebraska.

(3) Mutilation of a flag is a Class III misdemeanor.



28-929 - Assault on an officer or a health care professional in the first degree; penalty.

28-929. Assault on an officer or a health care professional in the first degree; penalty.

(1) A person commits the offense of assault on an officer or a health care professional in the first degree if:

(a) He or she intentionally or knowingly causes serious bodily injury:

(i) To a peace officer, a probation officer, or an employee of the Department of Correctional Services;

(ii) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(iii) To a health care professional; and

(b) The offense is committed while such officer or employee is engaged in the performance of his or her official duties or while the health care professional is on duty at a hospital or a health clinic.

(2) Assault on an officer or a health care professional in the first degree shall be a Class ID felony.



28-929.01 - Assault on a health care professional; terms, defined.

28-929.01. Assault on a health care professional; terms, defined.

For purposes of sections 28-929, 28-929.02, 28-930, and 28-931:

(1) Health care professional means a physician or other health care practitioner who is licensed, certified, or registered to perform specified health services consistent with state law who practices at a hospital or a health clinic;

(2) Health clinic has the definition found in section 71-416; and

(3) Hospital has the definition found in section 71-419.



28-929.02 - Assault on a health care professional; hospital and health clinic; sign required.

28-929.02. Assault on a health care professional; hospital and health clinic; sign required.

Every hospital and health clinic shall display at all times in a prominent place a printed sign with a minimum height of twenty inches and a minimum width of fourteen inches, with each letter to be a minimum of one-fourth inch in height, which shall read as follows:

WARNING: ASSAULTING A HEALTH CARE PROFESSIONAL WHO IS ENGAGED IN THE PERFORMANCE OF HIS OR HER OFFICIAL DUTIES IS A FELONY.



28-930 - Assault on an officer or a health care professional in the second degree; penalty.

28-930. Assault on an officer or a health care professional in the second degree; penalty.

(1) A person commits the offense of assault on an officer or a health care professional in the second degree if:

(a) He or she:

(i) Intentionally or knowingly causes bodily injury with a dangerous instrument:

(A) To a peace officer, a probation officer, or an employee of the Department of Correctional Services;

(B) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(C) To a health care professional; or

(ii) Recklessly causes bodily injury with a dangerous instrument:

(A) To a peace officer, a probation officer, or an employee of the Department of Correctional Services;

(B) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(C) To a health care professional; and

(b) The offense is committed while such officer or employee is engaged in the performance of his or her official duties or while the health care professional is on duty at a hospital or a health clinic.

(2) Assault on an officer or a health care professional in the second degree shall be a Class II felony.

In determining whether an off-duty officer working in a secondary employment capacity is performing official duties within the meaning of this section, one should examine the nature of the acts the officer is performing at the time of the incident as well as the circumstances surrounding those acts and the secondary employment. State v. Wilen, 4 Neb. App. 132, 539 N.W.2d 650 (1995).

There is no crime in this state for attempted reckless assault on a peace officer in the second degree. State v. Hemmer, 3 Neb. App. 769, 531 N.W.2d 559 (1995).



28-931 - Assault on an officer or a health care professional in the third degree; penalty.

28-931. Assault on an officer or a health care professional in the third degree; penalty.

(1) A person commits the offense of assault on an officer or a health care professional in the third degree if:

(a) He or she intentionally, knowingly, or recklessly causes bodily injury:

(i) To a peace officer, a probation officer, or an employee of the Department of Correctional Services;

(ii) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; or

(iii) To a health care professional; and

(b) The offense is committed while such officer or employee is engaged in the performance of his or her official duties or while the health care professional is on duty at a hospital or a health clinic.

(2) Assault on an officer or a health care professional in the third degree shall be a Class IIIA felony.

The status of the victim under this section is an element of the crime and is not a subsequent offense penalty enhancement. State v. Taylor, 262 Neb. 639, 634 N.W.2d 744 (2001).

In prosecutions for assaulting a peace officer, obstructing a peace officer, or resisting arrest, a trial court must instruct the jury on the issue of self-defense when there is any evidence adduced which raises a legally cognizable claim that the peace officer used unreasonable force in making the arrest. State v. Yeutter, 252 Neb. 857, 566 N.W.2d 387 (1997).

For purposes of this section, the State must prove that the victim assaulted was a peace officer engaged in the performance of his or her official duties, but is not required to prove that the defendant was so aware. State v. Cebuhar, 252 Neb. 796, 567 N.W.2d 129 (1997).

Evidence that defendant hit a police officer with his right forearm and poked the officer in the eye when the officer attempted to prevent defendant from leaving an interviewing room while under arrest was sufficient to sustain the jury's guilty verdicts. Proof that the officer sustained bruises or other visible injuries is not required to prove third degree assault on an officer under this section. State v. Green, 240 Neb. 639, 483 N.W.2d 748 (1992).

A deputy sheriff is a peace officer. Assault on a peace officer in the third degree is committed when an on-duty deputy sheriff is slapped, and the deputy sheriff suffers physical pain. State v. Melton, 239 Neb. 576, 477 N.W.2d 154 (1991).

A police officer is a peace officer for purposes of this section. State v. Fly, 236 Neb. 408, 461 N.W.2d 421 (1990).

Jury properly advised that only reasonably necessary force may be used when making an arrest and that a person attacked so as to cause fear of bodily injury may use reasonable necessary force in defense. State v. Wallace, 223 Neb. 465, 390 N.W.2d 530 (1986).

An employee of the Douglas County Board of Corrections is considered a jailer and, therefore, a peace officer for the purposes of this section. State v. Parks, 8 Neb. App. 491, 596 N.W.2d 712 (1999).



28-931.01 - Assault on an officer using a motor vehicle; penalty.

28-931.01. Assault on an officer using a motor vehicle; penalty.

(1) A person commits the offense of assault on an officer using a motor vehicle if:

(a) By using a motor vehicle to run over or to strike an officer or employee or by using a motor vehicle to collide with an officer's or employee's motor vehicle, he or she intentionally and knowingly causes bodily injury:

(i) To a peace officer, a probation officer, or an employee of the Department of Correctional Services; or

(ii) To an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act; and

(b) The offense is committed while such officer or employee is engaged in the performance of his or her duties.

(2) Assault on an officer using a motor vehicle shall be a Class IIIA felony.



28-932 - Confined person; person in legal custody of Department of Correctional Services; dangerous sex offender; assault; penalty; sentence.

28-932. Confined person; person in legal custody of Department of Correctional Services; dangerous sex offender; assault; penalty; sentence.

(1) Any person (a)(i) who is legally confined in a jail or an adult correctional or penal institution, (ii) who is otherwise in legal custody of the Department of Correctional Services, or (iii) who is committed as a dangerous sex offender under the Sex Offender Commitment Act and (b) who intentionally, knowingly, or recklessly causes bodily injury to another person shall be guilty of a Class IIIA felony, except that if a deadly or dangerous weapon is used to commit such assault he or she shall be guilty of a Class III felony.

(2) Sentences imposed under subsection (1) of this section shall be consecutive to any sentence or sentences imposed for violations committed prior to the violation of subsection (1) of this section and shall not include any credit for time spent in custody prior to sentencing unless the time in custody is solely related to the offense for which the sentence is being imposed under this section.

Before there can be a violation of this section, a bodily injury must occur to another person that is proximately caused by an intentional, knowing, or reckless overt act of a legally confined person or the legally confined person's accomplice. State v. Auman, 232 Neb. 341, 440 N.W.2d 254 (1989).

This section primarily prohibits a lawfully confined person from injuring another person by intentionally, knowingly, or recklessly committing a battery upon the other person. State v. Auman, 232 Neb. 341, 440 N.W.2d 254 (1989).

Third degree assault is a lesser-included offense of assault by a confined person, because the elements of the two offenses are identical, except that the greater offense, assault by a confined person, requires the assault to be committed by someone who is legally confined. State v. McKay, 15 Neb. App. 169, 723 N.W.2d 644 (2006).

To prove legal confinement under this section, the State is required to prove only that the defendant was technically in the custody of law enforcement, not that the defendant was substantively confined in a lawful manner. State v. McKay, 15 Neb. App. 169, 723 N.W.2d 644 (2006).



28-933 - Confined person; person in legal custody of Department of Correctional Services; dangerous sex offender; offenses against another person; penalty; sentence.

28-933. Confined person; person in legal custody of Department of Correctional Services; dangerous sex offender; offenses against another person; penalty; sentence.

(1) Any person (a)(i) who is legally confined in a jail or an adult correctional or penal institution, (ii) who is otherwise in legal custody of the Department of Correctional Services, or (iii) who is committed as a dangerous sex offender under the Sex Offender Commitment Act and (b) who commits (i) assault in the first, second, or third degree as defined in sections 28-308 to 28-310, (ii) terroristic threats as defined in section 28-311.01, (iii) kidnapping as defined in section 28-313, or (iv) false imprisonment in the first or second degree as defined in sections 28-314 and 28-315, against any person for the purpose of compelling or inducing the performance of any act by such person or any other person shall be guilty of a Class II felony.

(2) Sentences imposed under subsection (1) of this section shall be served consecutive to any sentence or sentences imposed for violations committed prior to the violation of subsection (1) of this section and shall not include any credit for time spent in custody prior to sentencing unless the time in custody is solely related to the offense for which the sentence is being imposed under this section.



28-934 - Assault with a bodily fluid against a public safety officer; penalty; order to collect evidence.

28-934. Assault with a bodily fluid against a public safety officer; penalty; order to collect evidence.

(1) Any person who knowingly and intentionally strikes any public safety officer with any bodily fluid is guilty of assault with a bodily fluid against a public safety officer.

(2) Except as provided in subsection (3) of this section, assault with a bodily fluid against a public safety officer is a Class I misdemeanor.

(3) Assault with a bodily fluid against a public safety officer is a Class IIIA felony if the person committing the offense strikes with a bodily fluid the eyes, mouth, or skin of a public safety officer and knew the source of the bodily fluid was infected with the human immunodeficiency virus, hepatitis B, or hepatitis C at the time the offense was committed.

(4) Upon a showing of probable cause by affidavit to a judge of this state that an offense as defined in subsection (1) of this section has been committed and that identifies the probable source of the bodily fluid or bodily fluids used to commit the offense, the judge shall grant an order or issue a search warrant authorizing the collection of any evidence, including any bodily fluid or medical records or the performance of any medical or scientific testing or analysis, that may assist with the determination of whether or not the person committing the offense or the person from whom the person committing the offense obtained the bodily fluid or bodily fluids is infected with the human immunodeficiency virus, hepatitis B, or hepatitis C.

(5) As used in this section:

(a) Bodily fluid means any naturally produced secretion or waste product generated by the human body and shall include, but not be limited to, any quantity of human blood, urine, saliva, mucus, vomitus, seminal fluid, or feces; and

(b) Public safety officer includes any of the following persons who are engaged in the performance of their official duties at the time of the offense: A peace officer; a probation officer; an employee of a county, city, or village jail; an employee of the Department of Correctional Services; an employee of the secure youth confinement facility operated by the Department of Correctional Services, if the person committing the offense is committed to such facility; an employee of the Youth Rehabilitation and Treatment Center-Geneva or the Youth Rehabilitation and Treatment Center-Kearney; or an employee of the Department of Health and Human Services if the person committing the offense is committed as a dangerous sex offender under the Sex Offender Commitment Act.



28-935 - Fraudulently filing a financing statement, lien, or document; penalty.

28-935. Fraudulently filing a financing statement, lien, or document; penalty.

(1) A person commits the offense of fraudulently filing a financing statement, lien, or document if the person directly, or through an intermediary, submits for filing or recording in the public record, as defined in section 28-911:

(a) Any document purporting to create a nonconsensual common-law lien, as defined in section 52-1901, knowing or having reason to know that the lien is a nonconsensual common-law lien;

(b) A financing statement pursuant to article 9, Uniform Commercial Code, knowing or having reason to know that the financing statement is not based on a bona fide security agreement or was not authorized or authenticated by the alleged debtor identified in the financing statement or an authorized representative of the alleged debtor; or

(c) Any document filed in an attempt to harass an entity, individual, or public official or obstruct a government operation or judicial proceeding, knowing or having reason to know such document contained false information.

(2) Fraudulently filing a financing statement, lien, or document is a Class IV felony.

(3) Lack of belief in the jurisdiction or authority of the state or of the government of the United States is no defense to prosecution under this section.



28-1001 - Repealed. Laws 1990, LB 50, § 13.

28-1001. Repealed. Laws 1990, LB 50, § 13.



28-1002 - Repealed. Laws 1990, LB 50, § 13.

28-1002. Repealed. Laws 1990, LB 50, § 13.



28-1003 - Transferred to section 28-1010.

28-1003. Transferred to section 28-1010.



28-1004 - Terms, defined.

28-1004. Terms, defined.

As used in this section and section 28-1005, unless the context otherwise requires:

(1) Bearbaiting shall mean the pitting of any animal against a bear;

(2) Cockfighting shall mean the pitting of a fowl against another fowl;

(3) Dogfighting shall mean the pitting of a dog against another dog; and

(4) Pitting shall mean bringing animals together in combat.



28-1005 - Dogfighting, cockfighting, bearbaiting, or pitting an animal against another; prohibited acts; penalty.

28-1005. Dogfighting, cockfighting, bearbaiting, or pitting an animal against another; prohibited acts; penalty.

(1) No person shall knowingly:

(a) Promote, engage in, or be employed at dogfighting, cockfighting, bearbaiting, or pitting an animal against another;

(b) Receive money for the admission of another person to a place kept for such purpose;

(c) Own, use, train, sell, or possess an animal for such purpose; or

(d) Permit any act as described in this subsection to occur on any premises owned or controlled by him or her.

(2) Any person violating subsection (1) of this section shall be guilty of a Class IV felony and shall also be subject to section 28-1019.

(3) No person shall knowingly and willingly be present at and witness as a spectator dogfighting, cockfighting, bearbaiting, or the pitting of an animal against another as prohibited in subsection (1) of this section. Any person who violates any provision of this subsection shall be guilty of a Class IV felony and shall also be subject to section 28-1019.



28-1005.01 - Ownership or possession of animal fighting paraphernalia; penalty.

28-1005.01. Ownership or possession of animal fighting paraphernalia; penalty.

(1) No person shall knowingly or intentionally own or possess animal fighting paraphernalia with the intent to commit a violation of section 28-1005.

(2)(a) For purposes of this section, except as provided in subdivision (b) of this subsection, animal fighting paraphernalia means equipment, products, and materials of any kind that are used, intended for use, or designed for use in the training, preparation, conditioning, or furtherance of the pitting of an animal against another as defined in section 28-1004. Animal fighting paraphernalia includes, but is not limited to, the following:

(i) A breaking stick, which means a device designed for insertion behind the molars of a dog for the purpose of breaking the dog's grip on another animal or object;

(ii) A cat mill, which means a device that rotates around a central support with one arm designed to secure a dog and one arm designed to secure a cat, rabbit, or other small animal beyond the grasp of the dog;

(iii) A treadmill, which means an exercise device consisting of an endless belt on which the animal walks or runs without changing place;

(iv) A fighting pit, which means a walled area designed to contain an animal fight;

(v) A springpole, which means a biting surface attached to a stretchable device, suspended at a height sufficient to prevent a dog from reaching the biting surface while touching the ground;

(vi) A heel, which means any edged or pointed instrument designed to be attached to the leg of a fowl;

(vii) A boxing glove or muff, which means a fitted protective covering for the spurs of a fowl; and

(viii) Any other instrument commonly used in the furtherance of pitting an animal against another.

(b) Animal fighting paraphernalia does not include equipment, products, or materials of any kind used by a veterinarian licensed to practice veterinary medicine and surgery in this state.

(3) Any person violating subsection (1) of this section is guilty of a Class I misdemeanor and may also be subject to section 28-1019.



28-1006 - Investigation; arrest; seizure of property; reimbursement of expenses.

28-1006. Investigation; arrest; seizure of property; reimbursement of expenses.

(1) It shall be the duty of the sheriff, a police officer, or the Nebraska State Patrol to make prompt investigation of and arrest for any violation of section 28-1005 or 28-1005.01.

(2) Any animal, equipment, device, or other property or things involved in any violation of section 28-1005 or 28-1005.01 shall be subject to seizure, and disposition may be made in accordance with the method of disposition directed for contraband in sections 29-818 and 29-820.

(3) Any animal involved in any violation of section 28-1005 or 28-1005.01 shall be subject to seizure. Distribution or disposition shall be made as provided in section 29-818 and in such manner as the court may direct. The court may give preference to adoption alternatives through humane societies or comparable institutions and to the protection of such animal's welfare. For a humane society or comparable institution to be considered as an adoption alternative under this subsection, it must first be licensed by the Department of Agriculture as having passed the inspection requirements in the Commercial Dog and Cat Operator Inspection Act and paid the fee for inspection under the act. The court may prohibit an adopting or purchasing party from selling such animal for a period not to exceed one year.

(4) In addition to any other sentence given for a violation of section 28-1005 or 28-1005.01, the sentencing court may order the defendant to reimburse a public or private agency for expenses incurred in conjunction with the care, impoundment, or disposal, including adoption, of an animal involved in the violation of section 28-1005 or 28-1005.01. Whenever the court believes that such reimbursement may be a proper sentence or the prosecuting attorney requests, the court shall order that the presentence investigation report include documentation regarding the nature and amount of the expenses incurred. The court may order that reimbursement be made immediately, in specified installments, or within a specified period of time, not to exceed five years after the date of judgment.



28-1007 - Sections, how construed.

28-1007. Sections, how construed.

Sections 28-1004 to 28-1006 shall not be construed to amend or in any manner change the authority of the Game and Parks Commission under the Game Law, to prohibit any conduct authorized or permitted in the Game Law, or to prohibit the training of animals for any purpose not prohibited by law.



28-1008 - Terms, defined.

28-1008. Terms, defined.

For purposes of sections 28-1008 to 28-1017, 28-1019, and 28-1020:

(1) Abandon means to leave any animal in one's care, whether as owner or custodian, for any length of time without making effective provision for its food, water, or other care as is reasonably necessary for the animal's health;

(2) Animal means any vertebrate member of the animal kingdom. Animal does not include an uncaptured wild creature or a livestock animal as defined in section 54-902;

(3) Cruelly mistreat means to knowingly and intentionally kill, maim, disfigure, torture, beat, mutilate, burn, scald, or otherwise inflict harm upon any animal;

(4) Cruelly neglect means to fail to provide any animal in one's care, whether as owner or custodian, with food, water, or other care as is reasonably necessary for the animal's health;

(5) Humane killing means the destruction of an animal by a method which causes the animal a minimum of pain and suffering;

(6) Law enforcement officer means any member of the Nebraska State Patrol, any county or deputy sheriff, any member of the police force of any city or village, or any other public official authorized by a city or village to enforce state or local animal control laws, rules, regulations, or ordinances. Law enforcement officer also includes any inspector under the Commercial Dog and Cat Operator Inspection Act to the extent that such inspector may exercise the authority of a law enforcement officer under section 28-1012 while in the course of performing inspection activities under the Commercial Dog and Cat Operator Inspection Act;

(7) Mutilation means intentionally causing permanent injury, disfigurement, degradation of function, incapacitation, or imperfection to an animal. Mutilation does not include conduct performed by a veterinarian licensed to practice veterinary medicine and surgery in this state or conduct that conforms to accepted veterinary practices;

(8) Police animal means a horse or dog owned or controlled by the State of Nebraska or any county, city, or village for the purpose of assisting a law enforcement officer in the performance of his or her official enforcement duties;

(9) Repeated beating means intentional successive strikes to an animal by a person resulting in serious bodily injury or death to the animal;

(10) Serious injury or illness includes any injury or illness to any animal which creates a substantial risk of death or which causes broken bones, prolonged impairment of health, or prolonged loss or impairment of the function of any bodily organ; and

(11) Torture means intentionally subjecting an animal to extreme pain, suffering, or agony. Torture does not include conduct performed by a veterinarian licensed to practice veterinary medicine and surgery in this state or conduct that conforms to accepted veterinary practices.



28-1009 - Abandonment; cruel neglect; harassment of a police animal; penalty.

28-1009. Abandonment; cruel neglect; harassment of a police animal; penalty.

(1) A person who intentionally, knowingly, or recklessly abandons or cruelly neglects an animal is guilty of a Class I misdemeanor unless the abandonment or cruel neglect results in serious injury or illness or death of the animal, in which case it is a Class IV felony.

(2)(a) Except as provided in subdivision (b) of this subsection, a person who cruelly mistreats an animal is guilty of a Class I misdemeanor for the first offense and a Class IV felony for any subsequent offense.

(b) A person who cruelly mistreats an animal is guilty of a Class IV felony if such cruel mistreatment involves the knowing and intentional torture, repeated beating, or mutilation of the animal.

(3) A person commits harassment of a police animal if he or she knowingly and intentionally teases or harasses a police animal in order to distract, agitate, or harm the police animal for the purpose of preventing such animal from performing its legitimate official duties. Harassment of a police animal is a Class IV misdemeanor unless the harassment is the proximate cause of the death of the police animal, in which case it is a Class IV felony.

(4) A person convicted of a Class I misdemeanor under subdivision (2)(a) of this section may also be subject to section 28-1019. A person convicted of a Class IV felony under this section shall also be subject to section 28-1019.

Under section 28-1019, if a person is convicted of a Class IV felony under this section, the sentencing court shall order such person not to own, possess, or reside with any animal for at least 5 years and no more than 15 years after the date of conviction. State v. Meduna, 18 Neb. App. 818, 794 N.W.2d 160 (2011).

Under subsection (1) of this section, a person who intentionally, knowingly, or recklessly abandons or cruelly neglects an animal is guilty of a Class I misdemeanor, unless the abandonment or cruel neglect results in serious injury or illness or death of the animal, in which case it is a Class IV felony. State v. Meduna, 18 Neb. App. 818, 794 N.W.2d 160 (2011).



28-1009.01 - Violence on a service animal; interference with a service animal; penalty.

28-1009.01. Violence on a service animal; interference with a service animal; penalty.

(1) A person commits the offense of violence on a service animal when he or she (a) intentionally injures, harasses, or threatens to injure or harass or (b) attempts to intentionally injure, harass, or threaten an animal that he or she knows or has reason to believe is a service animal for a blind or visually impaired person, a deaf or hearing-impaired person, or a physically limited person.

(2) A person commits the offense of interference with a service animal when he or she (a) intentionally impedes, interferes, or threatens to impede or interfere or (b) attempts to intentionally impede, interfere, or threaten to impede or interfere with an animal that he or she knows or has reason to believe is a service animal for a blind or visually impaired person, a deaf or hearing-impaired person, or a physically limited person.

(3) Evidence that the defendant initiated or continued conduct toward an animal as described in subsection (1) or (2) of this section after being requested to avoid or discontinue such conduct by the blind, visually impaired, deaf, hearing-impaired, or physically limited person being served or assisted by the animal shall create a rebuttable presumption that the conduct of the defendant was initiated or continued intentionally.

(4) For purposes of this section:

(a) Blind person means a person with totally impaired vision or with vision, with or without correction, which is so severely impaired that the primary means of receiving information is through other sensory input, including, but not limited to, braille, mechanical reproduction, synthesized speech, or readers;

(b) Deaf person means a person with totally impaired hearing or with hearing, with or without amplification, which is so severely impaired that the primary means of receiving spoken language is through other sensory input, including, but not limited to, lip reading, sign language, finger spelling, or reading;

(c) Hearing-impaired person means a person who is unable to hear air conduction thresholds at an average of forty decibels or greater in the person's better ear;

(d) Physically limited person means a person having limited ambulatory abilities, including, but not limited to, having a permanent impairment or condition that requires the person to use a wheelchair or to walk with difficulty or insecurity to the extent that the person is insecure or exposed to danger; and

(e) Visually impaired person means a person having a visual acuity of 20/200 or less in the person's better eye with correction or having a limitation to the person's field of vision so that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees.

(5) Violence on a service animal or interference with a service animal is a Class III misdemeanor.



28-1009.02 - Repealed. Laws 2010, LB 865, § 17.

28-1009.02. Repealed. Laws 2010, LB 865, § 17.



28-1009.03 - Repealed. Laws 2010, LB 865, § 17.

28-1009.03. Repealed. Laws 2010, LB 865, § 17.



28-1010 - Indecency with an animal; penalty.

28-1010. Indecency with an animal; penalty.

A person commits indecency with an animal when such person subjects an animal to sexual penetration as defined in section 28-318. Indecency with an animal is a Class III misdemeanor. A person convicted under this section may also be subject to section 28-1019.



28-1011 - Violations; liability for expenses.

28-1011. Violations; liability for expenses.

(1) In addition to any other sentence given for a violation of section 28-1009 or 28-1010, the sentencing court may order the defendant to reimburse a public or private agency for expenses incurred in conjunction with the care, impoundment, or disposal of an animal involved in the violation of such section. Whenever the court believes that such reimbursement may be a proper sentence or the prosecuting attorney requests, the court shall order that the presentence investigation report include documentation regarding the nature and amount of the expenses incurred. The court may order that reimbursement be made immediately, in specified installments, or within a specified period of time, not to exceed five years after the date of judgment.

(2) Even if reimbursement for expenses is not ordered under subsection (1) of this section, the defendant shall be liable for all expenses incurred by a public or private agency in conjunction with the care, impoundment, or disposal of an animal. The expenses shall be a lien upon the animal.



28-1012 - Law enforcement officer; powers; immunity; seizure; court powers.

28-1012. Law enforcement officer; powers; immunity; seizure; court powers.

(1) Any law enforcement officer who has reason to believe that an animal has been abandoned or is being cruelly neglected or cruelly mistreated may seek a warrant authorizing entry upon private property to inspect, care for, or impound the animal.

(2) Any law enforcement officer who has reason to believe that an animal has been abandoned or is being cruelly neglected or cruelly mistreated may issue a citation to the owner as prescribed in sections 29-422 to 29-429.

(3) Any animal, equipment, device, or other property or things involved in a violation of section 28-1009 or 28-1010 shall be subject to seizure and distribution or disposition shall be made under section 29-818 and in such manner as the court may direct.

(4) Any animal involved in a violation of section 28-1009 or 28-1010 shall be subject to seizure. Distribution or disposition shall be made under section 29-818 and in such manner as the court may direct. The court may consider adoption alternatives through humane societies or comparable institutions and the protection of such animal's welfare. For a humane society or comparable institution to be considered as an adoption alternative under this subsection, it must first be licensed by the Department of Agriculture as having passed the inspection requirements in the Commercial Dog and Cat Operator Inspection Act and paid the fee for inspection under the act. The court may prohibit an adopting or purchasing party from selling such animal for a period not to exceed one year.

(5) Any law enforcement officer acting under this section shall not be liable for damage to property if such damage is not the result of the officer's negligence.



28-1013 - Sections; exemptions.

28-1013. Sections; exemptions.

Sections 28-1008 to 28-1017 and 28-1019 shall not apply to:

(1) Care or treatment of an animal or other conduct by a veterinarian or veterinary technician licensed under the Veterinary Medicine and Surgery Practice Act that occurs within the scope of his or her employment, that occurs while acting in his or her professional capacity, or that conforms to commonly accepted veterinary practices;

(2) Commonly accepted care or treatment of a police animal by a law enforcement officer in the normal course of his or her duties;

(3) Research activity carried on by any research facility currently meeting the standards of the federal Animal Welfare Act, 7 U.S.C. 2131 et seq., as such act existed on January 1, 2010;

(4) Commonly accepted practices of hunting, fishing, or trapping;

(5) Humane killing of an animal by the owner or by his or her agent or a veterinarian upon the owner's request;

(6) Use of reasonable force against an animal, other than a police animal, which is working, including killing, capture, or restraint, if the animal is outside the owned or rented property of its owner or custodian and is injuring or posing an immediate threat to any person or other animal;

(7) Killing of house or garden pests; and

(8) Commonly accepted animal training practices.



28-1013.01 - Repealed. Laws 2010, LB 865, § 17.

28-1013.01. Repealed. Laws 2010, LB 865, § 17.



28-1013.02 - Repealed. Laws 2010, LB 865, § 17.

28-1013.02. Repealed. Laws 2010, LB 865, § 17.



28-1014 - Local regulation; authorized.

28-1014. Local regulation; authorized.

Any city, village, or county may adopt and promulgate rules, regulations, and ordinances which are not inconsistent with the provisions of sections 28-1008 to 28-1017, 28-1019, and 28-1020 for the protection of the public, public health, and animals within its jurisdiction.



28-1015 - Ownership by child; applicability of penalties.

28-1015. Ownership by child; applicability of penalties.

When an animal is owned by a minor child, the parent of such minor child with whom the child resides or legal guardian with whom the child resides shall be subject to the penalties provided under sections 28-1008 to 28-1017, 28-1019, and 28-1020 if the animal is abandoned or cruelly neglected.



28-1016 - Game and Parks Commission; Game Law; sections, how construed.

28-1016. Game and Parks Commission; Game Law; sections, how construed.

Nothing in sections 28-1008 to 28-1017, 28-1019, and 28-1020 shall be construed as amending or changing the authority of the Game and Parks Commission as established in the Game Law or to prohibit any conduct authorized or permitted by such law.



28-1017 - Animal abandonment, cruel neglect, or cruel mistreatment; report required by certain employees; violation; penalty.

28-1017. Animal abandonment, cruel neglect, or cruel mistreatment; report required by certain employees; violation; penalty.

(1) For purposes of this section:

(a) Reasonably suspects means a basis for reporting knowledge or a set of facts that would lead a person of ordinary care and prudence to believe and conscientiously entertain a strong suspicion that criminal activity is at hand or that a crime has been committed; and

(b) Employee means any employee of a governmental agency dealing with child or adult protective services, animal control, or animal abuse.

(2) Any employee, while acting in his or her professional capacity or within the scope of his or her employment, who observes or is involved in an incident which leads the employee to reasonably suspect that an animal has been abandoned, cruelly neglected, or cruelly mistreated shall report such to the entity or entities that investigate such reports in that jurisdiction.

(3) The report of an employee shall be made within two working days of acquiring the information concerning the animal by facsimile transmission of a written report presented in the form described in subsection (6) of this section or by telephone. When an immediate response is necessary to protect the health and safety of the animal or others, the report of an employee shall be made by telephone as soon as possible.

(4) Nothing in this section shall be construed to impose a duty to investigate observed or reasonably suspected animal abandonment, cruel neglect, or cruel mistreatment. Any person making a report under this section is immune from liability except for false statements of fact made with malicious intent.

(5) A report made by an employee pursuant to this section shall include:

(a) The reporter's name and title, business address, and telephone number;

(b) The name, if known, of the animal owner or custodian, whether a business or individual;

(c) A description of the animal or animals involved, person or persons involved, and location of the animal or animals and the premises; and

(d) The date, time, and a description of the observation or incident which led the reporter to reasonably suspect animal abandonment, cruel neglect, or cruel mistreatment and any other information the reporter believes may be relevant.

(6) A report made by an employee pursuant to this section may be made on preprinted forms prepared by the entity or entities that investigate reports of animal abandonment, cruel neglect, or cruel mistreatment in that jurisdiction. The form shall include space for the information required under subsection (5) of this section.

(7) When two or more employees jointly have observed or reasonably suspected animal abandonment, cruel neglect, or cruel mistreatment and there is agreement between or among them, a report may be made by one person by mutual agreement. Any such reporter who has knowledge that the person designated to report has failed to do so shall thereafter make the report.

(8) Any employee failing to report under this section shall be guilty of an infraction.



28-1018 - Sale of puppy or kitten; prohibited acts; penalty.

28-1018. Sale of puppy or kitten; prohibited acts; penalty.

(1) A person, other than an animal control facility, animal rescue, or animal shelter, who sells a puppy or kitten under eight weeks of age without its mother is guilty of a Class V misdemeanor.

(2) For purposes of this section:

(a) Animal control facility means a facility operated by the state or any political subdivision of the state for the purpose of impounding or harboring seized, stray, homeless, abandoned, or unwanted animals;

(b) Animal rescue means a person or group of persons who hold themselves out as an animal rescue, accept or solicit for dogs or cats with the intention of finding permanent adoptive homes or providing lifelong care for such dogs or cats, or who use foster homes as defined in section 54-626 as the primary means of housing dogs or cats; and

(c) Animal shelter means a facility used to house or contain dogs or cats and owned, operated, or maintained by an incorporated humane society, animal welfare society, society for the prevention of cruelty to animals, or other nonprofit organization devoted to the welfare, protection, and humane treatment of such animals.



28-1019 - Conviction; order prohibiting ownership, possession, or residing with animal; duration; violation; penalty; seizure of animal.

28-1019. Conviction; order prohibiting ownership, possession, or residing with animal; duration; violation; penalty; seizure of animal.

(1)(a) If a person is convicted of a Class IV felony under section 28-1005 or 28-1009, the sentencing court shall order such person not to own, possess, or reside with any animal for at least five years after the date of conviction, but such time restriction shall not exceed fifteen years. Any person violating such court order shall be guilty of a Class I misdemeanor.

(b) If a person is convicted of a Class I misdemeanor under section 28-1005.01 or subdivision (2)(a) of section 28-1009 or a Class III misdemeanor under section 28-1010, the sentencing court may order such person not to own, possess, or reside with any animal after the date of conviction, but such time restriction, if any, shall not exceed five years. Any person violating such court order shall be guilty of a Class IV misdemeanor.

(c) Any animal involved in a violation of a court order under subdivision (a) or (b) of this subsection shall be subject to seizure by law enforcement. Distribution or disposition shall be made under section 29-818.

(2) This section shall not apply to any person convicted under section 28-1005, 28-1005.01, or 28-1009 if a licensed physician confirms in writing that ownership or possession of or residence with an animal is essential to the health of such person.

If a person is convicted of a Class IV felony under section 28-1009, the sentencing court shall order such person not to own, possess, or reside with any animal for at least 5 years and no more than 15 years after the date of conviction. State v. Meduna, 18 Neb. App. 818, 794 N.W.2d 160 (2011).



28-1020 - Animal abandonment, cruel neglect, or cruel mistreatment; report required by animal health care professional; immunity from liability.

28-1020. Animal abandonment, cruel neglect, or cruel mistreatment; report required by animal health care professional; immunity from liability.

(1) Any animal health care professional, while acting in his or her professional capacity or within the scope of his or her employment, who observes or is involved in an incident which leads the animal health care professional to reasonably suspect that an animal has been abandoned, cruelly neglected, or cruelly mistreated, shall report such treatment to an entity that investigates such reports in the appropriate jurisdiction.

(2) Nothing in this section shall be construed to impose a duty to investigate observed or reasonably suspected abandonment, cruel neglect, or cruel mistreatment of an animal. Any person making a report under this section is immune from liability except for false statements of fact made with malicious intent.

(3) For purposes of this section, an animal health care professional means a licensed veterinarian as defined in section 38-3310 or a licensed veterinary technician as defined in section 38-3311.



28-1101 - Terms, defined.

28-1101. Terms, defined.

As used in this article, unless the context otherwise requires:

(1) A person advances gambling activity if, acting other than as a player, he or she engages in conduct that materially aids any form of gambling activity. Conduct of this nature includes, but shall not be limited to, conduct directed toward (a) the creation or establishment of the particular game, contest, scheme, device, or activity involved, (b) the acquisition or maintenance of premises, paraphernalia, equipment, or apparatus therefor, or (c) engaging in the procurement, sale, or offering for sale within this state of any chance, share, or interest in a lottery of another state or government whether or not such chance, share, or interest is an actual lottery ticket, receipt, contingent promise to pay, order to purchase, or other record of such interest except as provided in the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701;

(2) Bookmaking shall mean advancing gambling activity by unlawfully accepting bets from members of the public as a business upon the outcome of future contingent events;

(3) A person profits from gambling activity if, other than as a player, he or she accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he or she participates or is to participate in the proceeds of gambling activity;

(4) A person engages in gambling if he or she bets something of value upon the outcome of a future event, which outcome is determined by an element of chance, or upon the outcome of a game, contest, or election, or conducts or participates in any bingo, lottery by the sale of pickle cards, lottery, raffle, gift enterprise, or other scheme not authorized or conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701, but a person does not engage in gambling by:

(a) Entering into a lawful business transaction;

(b) Playing an amusement device or a coin-operated mechanical game which confers as a prize an immediate, unrecorded right of replay not exchangeable for something of value;

(c) Conducting or participating in a prize contest; or

(d) Conducting or participating in any bingo, lottery by the sale of pickle cards, lottery, raffle, or gift enterprise conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701;

(5) Gambling device shall mean any device, machine, paraphernalia, writing, paper, instrument, article, or equipment that is used or usable for engaging in gambling, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine. Gambling device shall also include any mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding something of value, free games redeemable for something of value, instant-win tickets which also provide the possibility of participating in a subsequent drawing or event, or tickets or stubs redeemable for something of value, except as authorized in the furtherance of parimutuel wagering. Supplies, equipment, cards, tickets, stubs, and other items used in any bingo, lottery by the sale of pickle cards, other lottery, raffle, or gift enterprise conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701 are not gambling devices within this definition;

(6) Something of value shall mean any money or property, any token, object, or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property or of any interest therein, or involving extension of a service or entertainment; and

(7) Prize contest shall mean any competition in which one or more competitors are awarded something of value as a consequence of winning or achieving a certain result in the competition and (a) the value of such awards made to competitors participating in the contest does not depend upon the number of participants in the contest or upon the amount of consideration, if any, paid for the opportunity to participate in the contest or upon chance and (b) the value or identity of such awards to be made to competitors is published before the competition begins.

The language of this section, strictly construed, simply and plainly asserts that an activity is gambling in Nebraska if its outcome is predominantly caused by chance. American Amusements Co. v. Nebraska Dept. of Rev., 282 Neb. 908, 807 N.W.2d 492 (2011).

A gambling device is one which is used or usable to bet something of value on the outcome of a future event, which outcome is determined by an element of chance, unless the device falls within one of the exceptions contained in subsection (4) of this section. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

Free replay credits are a credit or promise involving extension of a service or entertainment and are thus something of value. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

The definition of "gambling device" contained in subsection (5) of this section, when taken in the context of section 28-1107, is not unconstitutionally overbroad. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

A lottery is a game of chance in which the winner is determined by mere luck, not by skill, and contains the elements of consideration, a prize, and chance. Video Consultants v. Douglas, 219 Neb. 868, 367 N.W.2d 697 (1985).

The sale of pickle cards constitutes a lottery under this section as it has the requisite elements of consideration, prize, and chance. CONtact, Inc. v. State, 212 Neb. 584, 324 N.W.2d 804 (1982).



28-1102 - Promoting gambling, first degree; penalty.

28-1102. Promoting gambling, first degree; penalty.

(1) A person commits the offense of promoting gambling in the first degree if he or she knowingly advances or profits from unlawful gambling activity by:

(a) Engaging in bookmaking to the extent that he or she receives or accepts in any one day one or more bets totaling one thousand dollars or more; or

(b) Receiving, in connection with any unlawful gambling scheme or enterprise, more than one thousand dollars of money played in the scheme or enterprise in any one day.

(2) Promoting gambling in the first degree is, for the first offense, a Class I misdemeanor, for the second offense, a Class IV felony, and for the third and all subsequent offenses, a Class III felony. No person shall be charged with a second or subsequent offense under this section unless the prior offense or offenses occurred after August 24, 1979.



28-1103 - Promoting gambling, second degree; penalty.

28-1103. Promoting gambling, second degree; penalty.

(1) A person commits the offense of promoting gambling in the second degree if he or she knowingly advances or profits from any unlawful gambling activity by:

(a) Engaging in bookmaking to the extent that he or she receives or accepts in any one day one or more bets totaling less than one thousand dollars;

(b) Receiving, in connection with any unlawful gambling scheme or enterprise, less than one thousand dollars of money played in the scheme or enterprise in any one day; or

(c) Betting something of value in an amount of three hundred dollars or more with one or more persons in one day.

(2) Promoting gambling in the second degree is a Class II misdemeanor.



28-1104 - Promoting gambling, third degree; penalty.

28-1104. Promoting gambling, third degree; penalty.

(1) A person commits the offense of promoting gambling in the third degree if he or she knowingly participates in unlawful gambling as a player by betting less than three hundred dollars in any one day.

(2) Promoting gambling in the third degree is a Class IV misdemeanor.



28-1105 - Possession of gambling records; penalty.

28-1105. Possession of gambling records; penalty.

(1) A person commits the offense of possession of gambling records if, other than as a player, he or she knowingly possesses any writing, paper, instrument, or article which is:

(a) Of a kind commonly used in the operation or promotion of a bookmaking scheme or enterprise and such writing, paper, instrument, or article has been used for the purpose of recording, memorializing, or registering any bet, wager, or other gambling information; or

(b) Of a kind commonly used in the operation, promotion, or playing of a lottery or mutuel scheme or enterprise or other scheme not conducted pursuant to the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701 and such writing, paper, instrument, or article has been used for the purpose of recording, memorializing, or registering any bet, wager, or other gambling information not permitted by such acts or section.

(2) Possession of gambling records in the first degree is a Class II misdemeanor.



28-1105.01 - Gambling debt collection; penalty.

28-1105.01. Gambling debt collection; penalty.

(1) A person commits the offense of gambling debt collection if he or she employs any force or intimidation or threatens force or intimidation in order to collect any debt which results from gambling as defined by sections 9-510, 28-1101 to 28-1109, and 28-1117.

(2) Gambling debt collection is a Class III felony.



28-1106 - Repealed. Laws 1979, LB 152, § 12.

28-1106. Repealed. Laws 1979, LB 152, § 12.



28-1107 - Possession of a gambling device; penalty; exemption.

28-1107. Possession of a gambling device; penalty; exemption.

(1) A person commits the offense of possession of a gambling device if he or she manufactures, sells, transports, places, possesses, or conducts or negotiates any transaction affecting or designed to affect ownership, custody, or use of any gambling device, knowing that it shall be used in the advancement of unlawful gambling activity.

(2) This section shall not apply to any coin-operated mechanical gaming device, computer gaming device, electronic gaming device, or video gaming device which has the capability of awarding free games, which is intended to be played and is in fact played for amusement only, and which may allow the player the right to replay such gaming device at no additional cost, which right to replay shall not be considered money or property, except that such mechanical game (a) can be discharged of accumulated free replays only by reactivating the game for one additional play for each accumulated free replay and (b) makes no permanent record directly or indirectly of free replays so awarded. Notwithstanding any other provisions of this section, any mechanical game or device classified by the federal government as an illegal gambling device and requiring a federal Gambling Device Tax Stamp as required by the Internal Revenue Service in its administration of 26 U.S.C. 4461 and 4462, amended July 1, 1965, by Public Law 89-44, are hereby declared to be illegal and excluded from the exemption granted in this section.

(3) Possession of a gambling device is a Class II misdemeanor.

Subsection (1) of this section is severable from the remaining invalid portion of the statute. Evidence that devices were seen in bars being played by patrons shows knowledge that defendant tavern owners knew the machines, with no purpose except as "gambling devices," were used in gambling activity and was sufficient to prove defendants violated subsection (1) of this section. Subsection (2) of this section is unconstitutional for being in contravention of the express provisions of Neb. Const. art. III, section 24, which defines "games of chance" and "prize." State ex rel. Spire v. Strawberries, Inc., 239 Neb. 1, 473 N.W.2d 428 (1991).

Coin-operated electronic and video machines equipped with reset switches and meters permanently recording replays awarded are gambling devices within the meaning of this section. State v. Dodge City, 238 Neb. 439, 470 N.W.2d 795 (1991).

A gambling device is one which is used or usable to bet something of value on the outcome of a future event, which outcome is determined by an element of chance, unless the device falls within one of the exceptions contained in section 28-1101(4). State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

Free replay credits are a credit or promise involving extension of a service or entertainment and are thus something of value. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

Statutes prohibiting possession or use of gambling devices and providing their forfeiture are a valid exercise of the State's power. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).

The definition of "gambling device" contained in section 28-1101(5), when taken in the context of this section, is not unconstitutionally overbroad. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).



28-1108 - Prosecution; affirmative defense.

28-1108. Prosecution; affirmative defense.

In any prosecution under this article, it shall be an affirmative defense that the writing, paper, instrument, or article possessed by the defendant was neither used nor intended to be used in the advancement of an unlawful gambling activity.



28-1109 - Proof of possession of gambling device; prima facie evidence.

28-1109. Proof of possession of gambling device; prima facie evidence.

Proof of possession of any gambling device shall be prima facie evidence of possession thereof with knowledge of its contents and character.



28-1110 - Gambling; prosecution; not in violation of jurisdiction where conducted; no defense.

28-1110. Gambling; prosecution; not in violation of jurisdiction where conducted; no defense.

It shall be no defense to a prosecution under any provision of this article relating to gambling that the gambling is conducted outside this state and is not in violation of the laws of the jurisdiction in which it is conducted.



28-1111 - Gambling device or record; money used as a bet or stake; forfeited to state.

28-1111. Gambling device or record; money used as a bet or stake; forfeited to state.

Any gambling device or gambling record possessed in violation of any provision of this article, or any money used as a bet or stake in gambling activity in violation of any provision of this article, shall be forfeited to the state.

Statutes prohibiting possession or use of gambling devices and providing their forfeiture are a valid exercise of the State's power. State v. Two IGT Video Poker Games, 237 Neb. 145, 465 N.W.2d 453 (1991).



28-1112 - Defendant, status as a player; affirmative defense, when.

28-1112. Defendant, status as a player; affirmative defense, when.

In any prosecution for an offense defined in this article, when the defendant's status as a player constitutes an excusing condition, the fact that the defendant was a player shall constitute an affirmative defense.



28-1113 - Article, how construed.

28-1113. Article, how construed.

Nothing in this article shall be construed to:

(1) Apply to or prohibit wagering on the results of horseraces by the parimutuel or certificate method when conducted by licensees within the racetrack enclosure at licensed horserace meetings; or

(2) Prohibit or punish the conducting or participating in any bingo, lottery by the sale of pickle cards, lottery, raffle, or gift enterprise when conducted in accordance with the Nebraska Bingo Act, the Nebraska County and City Lottery Act, the Nebraska Lottery and Raffle Act, the Nebraska Pickle Card Lottery Act, the Nebraska Small Lottery and Raffle Act, the State Lottery Act, or section 9-701.



28-1114 - Transferred to section 9-701.

28-1114. Transferred to section 9-701.



28-1115 - Transferred to section 9-510.

28-1115. Transferred to section 9-510.



28-1116 - Transferred to section 9-608.

28-1116. Transferred to section 9-608.



28-1116.01 - Transferred to section 9-609.

28-1116.01. Transferred to section 9-609.



28-1116.02 - Repealed. Laws 1986, LB 1027, § 225.

28-1116.02. Repealed. Laws 1986, LB 1027, § 225.



28-1117 - Proof of occurrence of sporting event; prima facie evidence.

28-1117. Proof of occurrence of sporting event; prima facie evidence.

In any prosecution under this article in which it is necessary to prove the occurrence of a sporting event, a published report of its occurrence in any daily newspaper, magazine, or other periodically printed publication of general circulation shall be admissible in evidence and shall constitute prima facie evidence of the occurrence of the event.



28-1201 - Terms, defined.

28-1201. Terms, defined.

For purposes of sections 28-1201 to 28-1212.04, unless the context otherwise requires:

(1) Firearm means any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or frame or receiver of any such weapon;

(2) Fugitive from justice means any person who has fled or is fleeing from any peace officer to avoid prosecution or incarceration for a felony;

(3) Handgun means any firearm with a barrel less than sixteen inches in length or any firearm designed to be held and fired by the use of a single hand;

(4) Juvenile means any person under the age of eighteen years;

(5) Knife means any dagger, dirk, knife, or stiletto with a blade over three and one-half inches in length or any other dangerous instrument capable of inflicting cutting, stabbing, or tearing wounds;

(6) Knuckles and brass or iron knuckles means any instrument that consists of finger rings or guards made of a hard substance and that is designed, made, or adapted for the purpose of inflicting serious bodily injury or death by striking a person with a fist enclosed in the knuckles;

(7) Machine gun means any firearm, whatever its size and usual designation, that shoots automatically more than one shot, without manual reloading, by a single function of the trigger;

(8) School means a public, private, denominational, or parochial elementary, vocational, or secondary school, a private postsecondary career school as defined in section 85-1603, a community college, a public or private college, a junior college, or a university;

(9) Short rifle means a rifle having a barrel less than sixteen inches long or an overall length of less than twenty-six inches; and

(10) Short shotgun means a shotgun having a barrel or barrels less than eighteen inches long or an overall length of less than twenty-six inches.

The Legislature intended the words "with a blade over three and one-half inches" to apply to daggers, dirks, knives, and stilettos, such that any of these items having blades over 3 1/2 inches are "knives" under subsection (4) of this section. Daggers, dirks, knives, or stilettos with blades over 3 1/2 inches are knives per se. When a case involves an instrument not specifically named in subsection (4) of this section, the State bears the burden of proving that the instrument is a dangerous instrument capable of inflicting cutting, stabbing, or tearing wounds, and thus is a "knife" for purposes of section 28-1205(1). State v. Bottolfson, 259 Neb. 470, 610 N.W.2d 378 (2000).

A firearm does not have to be operable in order for the defendant to be guilty of use of a deadly weapon to commit a felony. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).

The evidence was sufficient to support a conviction for use of a deadly weapon to commit a felony, even though a crime laboratory report indicated that the defendant's handgun was inoperable. The evidence indicated that the defendant used a weapon designed to expel a projectile, as the report stated that the handgun was a semiautomatic pistol with a matching magazine. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).



28-1202 - Carrying concealed weapon; penalty; affirmative defense.

28-1202. Carrying concealed weapon; penalty; affirmative defense.

(1)(a) Except as otherwise provided in this section, any person who carries a weapon or weapons concealed on or about his or her person, such as a handgun, a knife, brass or iron knuckles, or any other deadly weapon, commits the offense of carrying a concealed weapon.

(b) It is an affirmative defense that the defendant was engaged in any lawful business, calling, or employment at the time he or she was carrying any weapon or weapons and the circumstances in which such person was placed at the time were such as to justify a prudent person in carrying the weapon or weapons for the defense of his or her person, property, or family.

(2) This section does not apply to a person who is the holder of a valid permit issued under the Concealed Handgun Permit Act if the concealed weapon the defendant is carrying is a handgun.

(3) Carrying a concealed weapon is a Class I misdemeanor.

(4) In the case of a second or subsequent conviction under this section, carrying a concealed weapon is a Class IV felony.

In order to be a deadly weapon per se under subsection (1) of this section, the weapon must be one specifically enumerated in the statute. Whether an object or weapon not specifically named in the statute is a deadly weapon is a question of fact to be determined by the trier of fact, and the resolution of that fact question will depend on the evidence adduced as to the use or intended use of the object or weapon. State v. Williams, 218 Neb. 57, 352 N.W.2d 576 (1984).

Whether an object or weapon not specifically enumerated in subsection (1) of this section was a deadly weapon is a question of fact to be decided by the trier of fact. State v. Kanger, 215 Neb. 128, 337 N.W.2d 422 (1983).

Section 28-1202(1), R.S.Supp.,1978, combined with the definition of "deadly weapon" found in section 28-109, R.S.Supp.,1978, is sufficiently definite to meet the requirements of the first and fifth amendments to the U.S. Constitution and Art. I, section 3, of the Nebraska Constitution. State v. Valencia, 205 Neb. 719, 290 N.W.2d 181 (1980).

When a person is charged with violation of this section, the State need not prove that a revolver or gun is operable in order to establish that it is a "firearm". The test is whether evidence of possession of a revolver or gun of prohibited description, which is in apparently good condition and has the characteristics and appearance commonly understood to be those of the firearm it purports to be, is prima facie evidence sufficient to go to the trier of fact in a prosecution for carrying a concealed weapon. In re Interest of Cory P., 7 Neb. App. 397, 584 N.W.2d 820 (1998).

Any instrument that consists of finger rings or guards made of a hard substance and that is designed, made, or adapted for the purpose of inflicting serious bodily injury or death by striking a person with a fist enclosed in the knuckles is per se a deadly weapon under this section. State v. Lewis, 6 Neb. App. 867, 577 N.W.2d 774 (1998).



28-1203 - Transportation or possession of machine guns, short rifles, or short shotguns; penalty; exception.

28-1203. Transportation or possession of machine guns, short rifles, or short shotguns; penalty; exception.

(1) Any person or persons who shall transport or possess any machine gun, short rifle, or short shotgun commits a Class IV felony.

(2) The provisions of this section shall not be held to prohibit any act by peace officers, members of the United States armed services, or members of the National Guard of this state, in the lawful discharge of their duties, or persons qualified under the provisions of federal law relating to the short rifle, short shotgun, or machine gun.

Under subsection (1) of this section, the possessory standard for controlled substances (i.e., a defendant possesses a controlled substance when the defendant knows of the nature or character of the substance and its presence and has dominion or control over the substance) is equally applicable to possession of a firearm. State v. Jasper, 237 Neb. 754, 467 N.W.2d 855 (1991).

Subsection (1) of this section is not vitiated by the "Right to Bear Arms" amendment of 1988, is a valid exercise of the State's police power in reasonable regulation of certain firearms, and does not contravene Neb. Const. art. I, sec. 1. State v. LaChapelle, 234 Neb. 458, 451 N.W.2d 689 (1990).

The requirement of "possession" for purposes of subsection (1) of this section may be satisfied by actual or constructive possession of any of the items named in subsection (1). State v. Frieze, 3 Neb. App. 263, 525 N.W.2d 646 (1994).



28-1204 - Unlawful possession of a handgun; exceptions; penalty.

28-1204. Unlawful possession of a handgun; exceptions; penalty.

(1) Any person under the age of eighteen years who possesses a handgun commits the offense of unlawful possession of a handgun.

(2) This section does not apply to the issuance of handguns to members of the armed forces of the United States, active or reserve, National Guard of this state, or Reserve Officers Training Corps, when on duty or training, or to the temporary loan of handguns for instruction under the immediate supervision of a parent or guardian or adult instructor.

(3) Unlawful possession of a handgun is a Class I misdemeanor.

When a person is charged with violation of this section, the State need not prove that a revolver or gun is operable in order to establish that it is a "firearm". The test is whether evidence of possession of a revolver or gun of prohibited description, which is in apparently good condition and has the characteristics and appearance commonly understood to be those of the firearm it purports to be, is prima facie evidence sufficient to go to the trier of fact in a prosecution for being a person under the age of 18 in possession of a pistol, revolver, or any other form of short-barreled hand firearm. In re Interest of Cory P., 7 Neb. App. 397, 584 N.W.2d 820 (1998).



28-1204.01 - Unlawful transfer of a firearm to a juvenile; exceptions; penalty; county attorney; duty.

28-1204.01. Unlawful transfer of a firearm to a juvenile; exceptions; penalty; county attorney; duty.

(1) Any person who knowingly and intentionally does or attempts to sell, provide, loan, deliver, or in any other way transfer the possession of a firearm to a juvenile commits the offense of unlawful transfer of a firearm to a juvenile. The county attorney shall have a copy of the petition served upon the owner of the firearm, if known, in person or by registered or certified mail at his or her last-known address.

(2) This section does not apply to the transfer of a firearm, other than a handgun, to a juvenile:

(a) From a person related to such juvenile within the second degree of consanguinity or affinity if the transfer of physical possession of such firearm does not occur until such time as express permission has been obtained from the juvenile's parent or guardian;

(b) For a legitimate and lawful sporting purpose; or

(c) Who is under direct adult supervision in an appropriate educational program.

(3) This section applies to the transfer of a handgun except as specifically provided in subsection (2) of section 28-1204.

(4) Unlawful transfer of a firearm to a juvenile is a Class III felony.



28-1204.02 - Confiscation of firearm; disposition.

28-1204.02. Confiscation of firearm; disposition.

Any firearm in the possession of a person in violation of section 28-1204 or 28-1204.01 shall be confiscated by a peace officer or other authorized law enforcement officer. Such firearm shall be held by the agency employing such officer until it no longer is required as evidence.



28-1204.03 - Firearms and violence; legislative findings.

28-1204.03. Firearms and violence; legislative findings.

The Legislature finds that:

(1) Increased violence at schools has become a national, state, and local problem;

(2) Increased violence and the threat of violence has a grave and detrimental impact on the educational process in Nebraska schools;

(3) Increased violence has caused fear and concern among not only the schools and students but the public at large;

(4) Firearms have contributed greatly to the increase of fear and concern among our citizens;

(5) Schools have a duty to protect their students and provide an environment which promotes and provides an education in a nonthreatening manner;

(6) An additional danger of firearms at schools is the risk of accidental discharge and harm to students and staff;

(7) Firearms are an immediate and inherently dangerous threat to the safety and well-being of an educational setting; and

(8) The ability to confiscate and remove firearms quickly from school grounds is a legitimate and necessary tool to protect students and the educational process.



28-1204.04 - Unlawful possession of a firearm at a school; penalty; exceptions; confiscation of certain firearms; disposition.

28-1204.04. Unlawful possession of a firearm at a school; penalty; exceptions; confiscation of certain firearms; disposition.

(1) Any person who possesses a firearm in a school, on school grounds, in a school-owned vehicle, or at a school-sponsored activity or athletic event is guilty of the offense of unlawful possession of a firearm at a school. Unlawful possession of a firearm at a school is a Class IV felony. This subsection shall not apply to (a) the issuance of firearms to or possession by members of the armed forces of the United States, active or reserve, National Guard of this state, or Reserve Officers Training Corps or peace officers or other duly authorized law enforcement officers when on duty or training, (b) the possession of firearms by peace officers or other duly authorized law enforcement officers when contracted by a school to provide school security or school event control services, (c) firearms which may lawfully be possessed by the person receiving instruction, for instruction under the immediate supervision of an adult instructor, (d) firearms which may lawfully be possessed by a member of a college or university rifle team, within the scope of such person's duties as a member of the team, (e) firearms which may lawfully be possessed by a person employed by a college or university in this state as part of an agriculture or a natural resources program of such college or university, within the scope of such person's employment, (f) firearms contained within a private vehicle operated by a nonstudent adult which are not loaded and (i) are encased or (ii) are in a locked firearm rack that is on a motor vehicle, or (g) a handgun carried as a concealed handgun by a valid holder of a permit issued under the Concealed Handgun Permit Act in a vehicle or on his or her person while riding in or on a vehicle into or onto any parking area, which is open to the public and used by a school if, prior to exiting the vehicle, the handgun is locked inside the glove box, trunk, or other compartment of the vehicle, a storage box securely attached to the vehicle, or, if the vehicle is a motorcycle, a hardened compartment securely attached to the motorcycle while the vehicle is in or on such parking area, except as prohibited by federal law. For purposes of this subsection, encased means enclosed in a case that is expressly made for the purpose of containing a firearm and that is completely zipped, snapped, buckled, tied, or otherwise fastened with no part of the firearm exposed.

(2) Any firearm possessed in violation of subsection (1) of this section shall be confiscated without warrant by a peace officer or may be confiscated without warrant by school administrative or teaching personnel. Any firearm confiscated by school administrative or teaching personnel shall be delivered to a peace officer as soon as practicable.

(3) Any firearm confiscated by or given to a peace officer pursuant to subsection (2) of this section shall be declared a common nuisance and shall be held by the peace officer prior to his or her delivery of the firearm to the property division of the law enforcement agency which employs the peace officer. The property division of such law enforcement agency shall hold such firearm for as long as the firearm is needed as evidence. After the firearm is no longer needed as evidence, it shall be destroyed in such manner as the court may direct.

(4) Whenever a firearm is confiscated and held pursuant to this section or section 28-1204.02, the peace officer who received such firearm shall cause to be filed within ten days after the confiscation a petition for destruction of such firearm. The petition shall be filed in the district court of the county in which the confiscation is made. The petition shall describe the firearm held, state the name of the owner, if known, allege the essential elements of the violation which caused the confiscation, and conclude with a prayer for disposition and destruction in such manner as the court may direct. At any time after the confiscation of the firearm and prior to court disposition, the owner of the firearm seized may petition the district court of the county in which the confiscation was made for possession of the firearm. The court shall release the firearm to such owner only if the claim of ownership can reasonably be shown to be true and either (a) the owner of the firearm can show that the firearm was taken from his or her property or place of business unlawfully or without the knowledge and consent of the owner and that such property or place of business is different from that of the person from whom the firearm was confiscated or (b) the owner of the firearm is acquitted of the charge of unlawful possession of a handgun in violation of section 28-1204, unlawful transfer of a firearm to a juvenile, or unlawful possession of a firearm at a school. No firearm having significant antique value or historical significance as determined by the Nebraska State Historical Society shall be destroyed. If a firearm has significant antique value or historical significance, it shall be sold at auction and the proceeds shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



28-1205 - Use of a deadly weapon to commit a felony; possession of a deadly weapon during the commission of a felony; penalty; separate and distinct offense; proof of possession.

28-1205. Use of a deadly weapon to commit a felony; possession of a deadly weapon during the commission of a felony; penalty; separate and distinct offense; proof of possession.

(1)(a) Any person who uses a firearm, a knife, brass or iron knuckles, or any other deadly weapon to commit any felony which may be prosecuted in a court of this state commits the offense of use of a deadly weapon to commit a felony.

(b) Use of a deadly weapon, other than a firearm, to commit a felony is a Class II felony.

(c) Use of a deadly weapon, which is a firearm, to commit a felony is a Class IC felony.

(2)(a) Any person who possesses a firearm, a knife, brass or iron knuckles, or a destructive device during the commission of any felony which may be prosecuted in a court of this state commits the offense of possession of a deadly weapon during the commission of a felony.

(b) Possession of a deadly weapon, other than a firearm, during the commission of a felony is a Class III felony.

(c) Possession of a deadly weapon, which is a firearm, during the commission of a felony is a Class II felony.

(3) The crimes defined in this section shall be treated as separate and distinct offenses from the felony being committed, and sentences imposed under this section shall be consecutive to any other sentence imposed.

(4) Possession of a deadly weapon may be proved through evidence demonstrating either actual or constructive possession of a firearm, a knife, brass or iron knuckles, or a destructive device during, immediately prior to, or immediately after the commission of a felony.

(5) For purposes of this section:

(a) Destructive device has the same meaning as in section 28-1213; and

(b) Use of a deadly weapon includes the discharge, employment, or visible display of any part of a firearm, a knife, brass or iron knuckles, any other deadly weapon, or a destructive device during, immediately prior to, or immediately after the commission of a felony or communication to another indicating the presence of a firearm, a knife, brass or iron knuckles, any other deadly weapon, or a destructive device during, immediately prior to, or immediately after the commission of a felony, regardless of whether such firearm, knife, brass or iron knuckles, deadly weapon, or destructive device was discharged, actively employed, or displayed.

1. Constitutionality

2. Deadly weapon

3. Evidence

4. Generally

5. Lesser-included offense

6. Sentencing

7. To commit any felony

1. Constitutionality

The consecutive sentence requirement of this statute is constitutional. State v. Stratton, 220 Neb. 854, 374 N.W.2d 31 (1985).

2. Deadly weapon

A defendant must commit an underlying or predicate felony before he or she can be convicted of use of a deadly weapon to commit a felony. State v. Sepulveda, 278 Neb. 972, 775 N.W.2d 40 (2009).

This statutory language expressly provides that the Legislature intended the crime of using a deadly weapon to commit a felony to remain an independent offense from the underlying felony. There can be no question that the Legislature intended that one using a deadly weapon be subjected to cumulative punishments for committing the underlying felony and for the use of the weapon to commit it. State v. Mata, 273 Neb. 474, 730 N.W.2d 396 (2007).

Pursuant to subsection (1) of this section, a defendant can be convicted of a use of a deadly weapon to commit a felony charge under an aiding and abetting theory. State v. Leonor, 263 Neb. 86, 638 N.W.2d 798 (2002).

To sustain a conviction under the use prong of this section, the State must show that the defendant actively employed a deadly weapon for the purpose of committing a felony. Mere storage of a weapon at a residence where drugs are dealt is insufficient to support a conviction for the use of a deadly weapon under this section. The term possession, as used in this section, includes only actual possession; actual possession is defined as including only those weapons on one's person or within one's immediate control, which is the area within which one might immediately gain possession of a weapon. State v. Garza, 256 Neb. 752, 592 N.W.2d 485 (1999).

A defendant who aids and abets the use of a deadly weapon in the commission of a first degree murder by having a conversation with another individual regarding who is going to kill the particular victim, supplying the other individual with the murder weapon, unlawfully breaking and entering the victim's residence for the purpose of killing the victim, and hitting someone in the victim's residence with a piece of wood can be prosecuted and punished as if he or she was the principal offender. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Pursuant to subsection (1) of this section, a "deadly weapon" is any instrument which, in the manner it is used or intended to be used, is capable of producing a bodily injury involving a substantial risk of (1) death, (2) serious permanent disfigurement, or (3) protracted loss or impairment of the function of any organ or body part. The weapon need not actually produce such injuries, but need only be used in a manner which makes it capable of producing them. Under the facts of this case, a 14- by 3- by 3/4-inch wooden "spanking board" could be found to be a deadly weapon. State v. Ayres, 236 Neb. 824, 464 N.W.2d 316 (1991).

Because a reckless terroristic threat is an intentional crime, it cannot be the underlying felony for the use of a weapon charge. State v. Rye, 14 Neb. App. 133, 705 N.W.2d 236 (2005).

A firearm does not have to be operable in order for the defendant to be guilty of use of a deadly weapon to commit a felony. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).

3. Evidence

Evidence of a defendant's fingerprints has probative value; and it is for the jury to determine, in light of all other evidence, whether such evidence permits an inference to be drawn that beyond a reasonable doubt defendant was the person who committed the offense in question. State v. Pena, 208 Neb. 250, 302 N.W.2d 735 (1981).

The evidence was sufficient to support a conviction for use of a deadly weapon to commit a felony, even though a crime laboratory report indicated that the defendant's handgun was inoperable. The evidence indicated that the defendant used a weapon designed to expel a projectile, as the report stated that the handgun was a semiautomatic pistol with a matching magazine. State v. Clark, 10 Neb. App. 758, 637 N.W.2d 671 (2002).

4. Generally

When the felony which serves as a basis of the use of a weapon charge is an unintentional crime, the accused cannot be convicted of use of a weapon to commit a felony. State v. Pruett, 263 Neb. 99, 638 N.W.2d 809 (2002).

Where the record reflects the use of multiple weapons in the commission of a single felony, the use of each weapon may constitute a separate violation of this section. State v. Decker, 261 Neb. 382, 622 N.W.2d 903 (2001).

Prosecution for both unlawful discharge of a firearm under section 28-1212.02 and use of a deadly weapon to commit a felony under this section in a single proceeding does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

It is an open question as to whether a defendant has a right to be told of the mandatory consecutive nature of a sentence imposed for using a firearm to commit a felony. State v. Suffredini, 224 Neb. 220, 397 N.W.2d 51 (1986).

This section defines a separate and distinct crime, and conviction of violation of this section is not enhancement with respect to conviction of felony in which firearm was used. State v. Dandridge, 209 Neb. 885, 312 N.W.2d 286 (1981).

Pursuant to a plea agreement which was explained and was entered into knowingly, voluntarily, and intelligently, a defendant can be convicted of and sentenced to imprisonment for both an underlying charge of manslaughter, an unintentional crime, and a charge of use of a weapon to commit a felony, an intentional crime. State v. Drinkwalter, 14 Neb. App. 944, 720 N.W.2d 415 (2006).

When instructing the jury on multiple counts under this section, the trial court need not repeat the "use" instruction for each separate count charged. State v. Charles, 4 Neb. App. 211, 541 N.W.2d 69 (1995).

A defendant acquitted on the underlying felony charge cannot be convicted of an offense under this section involving that felony; but a defendant convicted of the underlying felony might still be acquitted on a charge under this section. State v. Smith, 3 Neb. App. 564, 529 N.W.2d 116 (1995).

A defendant cannot be convicted under this section when defendant has been acquitted of the underlying felony. State v. George, 3 Neb. App. 354, 527 N.W.2d 638 (1995).

5. Lesser-included offense

Use of a firearm or other deadly weapon in the commission of a felony is not a lesser-included offense of assault in the second degree. State v. Jackson, 217 Neb. 332, 348 N.W.2d 866 (1984).

6. Sentencing

Pursuant to subsection (3) of this section, two separate sentences of 15 to 20 years' imprisonment for the use of a deadly weapon in the commission of two separate first degree murders can be served consecutively to the respective murder convictions, even when one of the murder convictions is based on accomplice liability. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Pursuant to subsection (3) of this section, the trial court's failure to impose defendant's sentence for use of a firearm consecutively to his life imprisonment sentence is plain error. State v. Russell, 248 Neb. 723, 539 N.W.2d 8 (1995).

Although it is within the trial court's discretion to direct that sentences imposed for separate crimes be served consecutively, this section does not permit such discretion in sentencing. State v. Sorenson, 247 Neb. 567, 529 N.W.2d 42 (1995).

Where defendant was convicted of two separate and distinct felonies, the sentences were within statutory limits and appropriately imposed consecutively. State v. Reynolds, 242 Neb. 874, 496 N.W.2d 872 (1993).

The language of subsection (3) of this section, to the effect that sentences under its provisions must be imposed consecutively to any sentence imposed for the predicate felony, is mandatory and not within the discretion of the sentencing court. State v. Trevino, 230 Neb. 494, 432 N.W.2d 503 (1988).

Although subsection (3) of this section mandates that a sentence imposed hereunder must be served consecutive to any other sentence, whether or not a defendant needs to be specifically apprised of such matter is factually dependent. State v. Lyman, 230 Neb. 457, 432 N.W.2d 43 (1988).

Failure to advise the defendant that sentence for use of a weapon to commit a felony was required to run consecutively with any other sentence imposed was not prejudicial when defendant was advised of the combined minimum sentence which he could serve. State v. Lyman, 230 Neb. 457, 432 N.W.2d 43 (1988).

Where a defendant is not informed that consecutive sentences are mandated by subsection (3) of this statute, he has been misinformed by the court, and his plea is not voluntary. State v. Golden, 226 Neb. 863, 415 N.W.2d 469 (1987).

It is an open question as to whether a defendant has a right to be told of the mandatory consecutive nature of a sentence imposed for using a firearm to commit a felony. State v. Suffredini, 224 Neb. 220, 397 N.W.2d 51 (1986).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

The trial court's sentencing arrangement ordering consecutive sentences for the second robbery and use of a deadly weapon convictions to be served concurrently with the first sentences for robbery and use of a deadly weapon convictions constituted plain error because it had the effect of making one of the sentences for use of a deadly weapon run concurrently with the other sentence for use of a deadly weapon. State v. Schnell, 17 Neb. App. 211, 757 N.W.2d 732 (2008).

7. To commit any felony

The language "to commit any felony," as it is used in this section, is synonymous with "for the purpose of committing any felony." State v. Ring, 233 Neb. 720, 447 N.W.2d 908 (1989).



28-1206 - Possession of a deadly weapon by a prohibited person; penalty.

28-1206. Possession of a deadly weapon by a prohibited person; penalty.

(1)(a) Any person who possesses a firearm, a knife, or brass or iron knuckles and who has previously been convicted of a felony, who is a fugitive from justice, or who is the subject of a current and validly issued domestic violence protection order and is knowingly violating such order, or (b) any person who possesses a firearm or brass or iron knuckles and who has been convicted within the past seven years of a misdemeanor crime of domestic violence, commits the offense of possession of a deadly weapon by a prohibited person.

(2) The felony conviction may have been had in any court in the United States, the several states, territories, or possessions, or the District of Columbia.

(3)(a) Possession of a deadly weapon which is not a firearm by a prohibited person is a Class III felony.

(b) Possession of a deadly weapon which is a firearm by a prohibited person is a Class ID felony for a first offense and a Class IB felony for a second or subsequent offense.

(4)(a)(i) For purposes of this section, misdemeanor crime of domestic violence means:

(A)(I) A crime that is classified as a misdemeanor under the laws of the United States or the District of Columbia or the laws of any state, territory, possession, or tribe;

(II) A crime that has, as an element, the use or attempted use of physical force or the threatened use of a deadly weapon; and

(III) A crime that is committed by another against his or her spouse, his or her former spouse, a person with whom he or she has a child in common whether or not they have been married or lived together at any time, or a person with whom he or she is or was involved in a dating relationship as defined in section 28-323; or

(B)(I) Assault in the third degree under section 28-310, stalking under subsection (1) of section 28-311.04, false imprisonment in the second degree under section 28-315, or first offense domestic assault in the third degree under subsection (1) of section 28-323 or any attempt or conspiracy to commit one of these offenses; and

(II) The crime is committed by another against his or her spouse, his or her former spouse, a person with whom he or she has a child in common whether or not they have been married or lived together at any time, or a person with whom he or she is or was involved in a dating relationship as defined in section 28-323.

(ii) A person shall not be considered to have been convicted of a misdemeanor crime of domestic violence unless:

(A) The person was represented by counsel in the case or knowingly and intelligently waived the right to counsel in the case; and

(B) In the case of a prosecution for a misdemeanor crime of domestic violence for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either:

(I) The case was tried to a jury; or

(II) The person knowingly and intelligently waived the right to have the case tried to a jury.

(b) For purposes of this section, subject of a current and validly issued domestic violence protection order pertains to a current court order that was validly issued pursuant to section 28-311.09 or 42-924 or that meets or exceeds the criteria set forth in section 28-311.10 regarding protection orders issued by a court in any other state or a territory, possession, or tribe.

1. Felon in possession

2. Miscellaneous

1. Felon in possession

Use of a prior conviction to establish status as a felon and then enhance a sentence does not constitute impermissible double enhancement. State v. Ramirez, 274 Neb. 873, 745 N.W.2d 214 (2008).

Possession of a knife by a convicted felon is not unlawful under the plain language of this section. State v. Gozzola, 273 Neb. 309, 729 N.W.2d 87 (2007).

Nebraska law explicitly and unequivocally prohibits a felon from being in possession of a firearm. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

This section punishes the specific conduct of possession of a firearm by a person previously convicted of a felony, not the underlying felony. State v. Peters, 261 Neb. 416, 622 N.W.2d 918 (2001).

In order to use a prior conviction as proof that a defendant has been convicted of a felony for purposes of the felon in possession statute, the State must establish that at the time of the prior conviction, the defendant had or waived counsel. State v. Portsche, 258 Neb. 926, 606 N.W.2d 794 (2000).

The release of a convicted felon from probation and the restoration of his or her civil rights does not nullify the conviction under the terms of subsection (1) of this section. State v. Illig, 237 Neb. 598, 467 N.W.2d 375 (1991).

Pursuant to subsection (1) of this section, a convicted felon may not possess a firearm for purposes of self-defense. State v. Harrington, 236 Neb. 500, 461 N.W.2d 752 (1990).

Possession of a firearm by a felon on two separate days, absent any evidence of an interruption in that possession, is a single continuing offense where the statute does not specify any means for dividing an uninterrupted possession into separate offenses, and the former instance of possession is included in the offense for the latter. State v. Williams, 211 Neb. 650, 319 N.W.2d 748 (1982).

To have "previously been convicted of a felony", as the phrase is used in subsection (1) of this section, a defendant need not have commenced serving his or her sentence for the previous conviction. State v. Moore, 3 Neb. App. 417, 527 N.W.2d 223 (1995).

2. Miscellaneous

Prosecution for both unlawful discharge of a firearm under section 28-1212.02 and possession of a deadly weapon by a felon under this section does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

A pistol is a firearm. State v. Melton, 239 Neb. 790, 478 N.W.2d 341 (1992).

This section is held not to be invalid as in conflict with Neb. Const. art. I, section 1. State v. Comeau, 233 Neb. 907, 448 N.W.2d 595 (1989).

Evidence which was seized during a search based solely on an illegal wiretap must be suppressed and a conviction based on that evidence reversed, where it was agreed that the defendant had waived his rights under the fourth amendment to the U.S. Constitution, but had not waived his rights under section 86-701 et seq. (recodified in 2002 as section 86-271 et seq.). State v. Aulrich, 209 Neb. 546, 308 N.W.2d 739 (1981).

Pursuant to subsection (1) of this section, the doctrine of constructive possession applies to the possession of a firearm by a felon or a fugitive from justice, and the fact of possession may be proved by circumstantial evidence. State v. Long, 8 Neb. App. 353, 594 N.W.2d 310 (1999).



28-1207 - Possession of a defaced firearm; penalty.

28-1207. Possession of a defaced firearm; penalty.

(1) Any person who knowingly possesses, receives, sells, or leases, other than by delivery to law enforcement officials, any firearm from which the manufacturer's identification mark or serial number has been removed, defaced, altered, or destroyed, commits the offense of possession of a defaced firearm.

(2) Possession of a defaced firearm is a Class III felony.

This section is held not to be invalid as in conflict with Neb. Const. art. I, section 1. State v. Comeau, 233 Neb. 907, 448 N.W.2d 595 (1989).



28-1208 - Defacing a firearm; penalty.

28-1208. Defacing a firearm; penalty.

(1) Any person who intentionally removes, defaces, covers, alters, or destroys the manufacturer's identification mark or serial number or other distinguishing numbers on any firearm commits the offense of defacing a firearm.

(2) Defacing a firearm is a Class III felony.



28-1209 - Failure to register tranquilizer guns; penalty.

28-1209. Failure to register tranquilizer guns; penalty.

(1) Any person who fails or neglects to register any gun or other device designed, adapted or used for projecting darts or other missiles containing tranquilizers or other chemicals or compounds which will produce unconsciousness or temporary disability in live animals, with the county sheriff of the county in which the owner of the gun or device resides, commits the offense of failure to register tranquilizer guns.

(2) Failure to register tranquilizer guns is a Class III misdemeanor.



28-1210 - Failure to notify the sheriff of the sale of tranquilizer guns; penalty; record.

28-1210. Failure to notify the sheriff of the sale of tranquilizer guns; penalty; record.

(1) Any person, partnership, limited liability company, or corporation selling any gun or other device as described in section 28-1209 which fails to immediately notify the sheriff of the county of the sale and giving the name and address of the purchaser thereof and the make and number of the gun or device commits the offense of failure to notify the sheriff of the sale of tranquilizer guns.

(2) The sheriff shall keep a record of such sale with the information furnished pursuant to this section.

(3) Failure to notify the sheriff of the sale of tranquilizer guns is a Class III misdemeanor.



28-1211 - Firearms; purchase, sell, trade, or convey; conditions.

28-1211. Firearms; purchase, sell, trade, or convey; conditions.

The State of Nebraska herewith permits its residents, not otherwise precluded by any applicable laws, to purchase, sell, trade, convey, deliver, or transport rifles, shotguns, ammunition, reloading components or firearm accessories in Nebraska and in states contiguous to Nebraska. This authorization is enacted to implement for this state the permissive firearms sales and delivery provisions in section 922(b), (3)(A) of Public Law 90-618 of the 90th Congress, Second Session. In the event that presently enacted federal restrictions on the purchase of rifles, shotguns, ammunition, reloading components, or firearm accessories are repealed by the United States Congress or set aside by courts of competent jurisdiction, this section shall in no way be interpreted to prohibit or restrict the purchase of shotguns, rifles, ammunition, reloading components, or firearm accessories by residents of Nebraska otherwise competent to purchase same in contiguous or other states.



28-1212 - Presence of firearm in motor vehicle; prima facie evidence.

28-1212. Presence of firearm in motor vehicle; prima facie evidence.

The presence in a motor vehicle other than a public vehicle of any firearm or instrument referred to in section 28-1203, 28-1206, 28-1207, or 28-1212.03 shall be prima facie evidence that it is in the possession of and is carried by all persons occupying such motor vehicle at the time such firearm or instrument is found, except that this section shall not be applicable if such firearm or instrument is found upon the person of one of the occupants therein.

Although "prima facie evidence" is found in this section, the content of a statute within the criminal code is not necessarily and always proper information for a jury. State v. Jasper, 237 Neb. 754, 467 N.W.2d 855 (1991).



28-1212.01 - Unlawful discharge of firearm; terms, defined.

28-1212.01. Unlawful discharge of firearm; terms, defined.

For purposes of sections 28-1212.02 and 28-1212.04:

(1) Aircraft means any contrivance intended for and capable of transporting persons through the airspace;

(2) Inhabited means currently being used for dwelling purposes; and

(3) Occupied means that a person is physically present in a building, motor vehicle, or aircraft.



28-1212.02 - Unlawful discharge of firearm; penalty.

28-1212.02. Unlawful discharge of firearm; penalty.

Any person who unlawfully and intentionally discharges a firearm at an inhabited dwelling house, occupied building, occupied motor vehicle, occupied aircraft, inhabited motor home as defined in section 71-4603, or inhabited camper unit as defined in section 60-1801 shall be guilty of a Class ID felony.

Attempted first degree assault is not a lesser-included offense of unlawful discharge of a firearm, and unlawful discharge of a firearm is not a lesser-included offense of attempted first degree assault. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

Prosecution for both unlawful discharge of a firearm under this section and possession of a deadly weapon by a felon under section 28-1206 does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).

Prosecution for both unlawful discharge of a firearm under this section and use of a deadly weapon to commit a felony under section 28-1205 in a single proceeding does not violate the Double Jeopardy Clause. State v. McBride, 252 Neb. 866, 567 N.W.2d 136 (1997).



28-1212.03 - Stolen firearm; prohibited acts; violation; penalty.

28-1212.03. Stolen firearm; prohibited acts; violation; penalty.

Any person who possesses, receives, retains, or disposes of a stolen firearm knowing that it has been or believing that it has been stolen shall be guilty of a Class III felony unless the firearm is possessed, received, retained, or disposed of with intent to restore it to the owner.



28-1212.04 - Discharge of firearm in certain cities and counties; prohibited acts; penalty.

28-1212.04. Discharge of firearm in certain cities and counties; prohibited acts; penalty.

Any person, within the territorial boundaries of any city of the first class or county containing a city of the metropolitan class or primary class, who unlawfully, knowingly, and intentionally or recklessly discharges a firearm, while in any motor vehicle or in the proximity of any motor vehicle that such person has just exited, at or in the general direction of any person, dwelling, building, structure, occupied motor vehicle, occupied aircraft, inhabited motor home as defined in section 71-4603, or inhabited camper unit as defined in section 60-1801, is guilty of a Class IC felony.



28-1213 - Explosives, destructive devices, other terms; defined.

28-1213. Explosives, destructive devices, other terms; defined.

For purposes of sections 28-1213 to 28-1239, unless the context otherwise requires:

(1) Person means any individual, corporation, company, association, firm, partnership, limited liability company, society, or joint-stock company;

(2) Business enterprise means any corporation, partnership, limited liability company, company, or joint-stock company;

(3) Explosive materials means explosives, blasting agents, and detonators;

(4) Explosives means any chemical compound, mixture, or device, the primary or common purpose of which is to function by explosion, including, but not limited to, dynamite and other high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses, squibs, detonating cord, ignited cord, igniters, display fireworks as defined in section 28-1241, and firecrackers or devices containing more than one hundred thirty milligrams of explosive composition, but does not include consumer fireworks as defined in such section, gasoline, kerosene, naphtha, turpentine, benzine, acetone, ethyl ether, benzol, fixed ammunition and primers for small arms, safety fuses, or matches;

(5) Blasting agent means any material or mixture intended for blasting which meets the requirements of 49 C.F.R. part 173, subpart C, Definitions, Classification and Packaging for Class I, as such subpart existed on January 1, 2010;

(6) Detonator means any device containing an initiating or primary explosive that is used for initiating detonation. Excluding ignition or delay charges, a detonator shall not contain more than ten grams of explosive material per unit. Detonator includes an electric detonator of instantaneous or delay type, a detonator for use with safety fuses, a detonating cord delay connector, and a nonelectric detonator of instantaneous or delay type which consists of detonating cord, shock tube, or any other replacement for electric leg wires;

(7)(a) Destructive devices means:

(i) Any explosive, incendiary, chemical or biological poison, or poison gas (A) bomb, (B) grenade, (C) rocket having a propellant charge of more than four ounces, (D) missile having an explosive or incendiary charge of more than one-quarter ounce, (E) mine, (F) booby trap, (G) Molotov cocktail, (H) bottle bomb, (I) vessel or container intentionally caused to rupture or mechanically explode by expanding pressure from any gas, acid, dry ice, or other chemical mixture, or (J) any similar device, the primary or common purpose of which is to explode and to be used as a weapon against any person or property; or

(ii) Any combination of parts either designed or intended for use in converting any device into a destructive device as defined in subdivision (7)(a)(i) of this section from which a destructive device may be readily assembled.

(b) The term destructive device does not include (i) any device which is neither designed nor redesigned for use as a weapon to be used against person or property, (ii) any device, although originally designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line-throwing, safety, or similar device, (iii) surplus ordnance sold, loaned, or given by the Secretary of the Army pursuant to 10 U.S.C. 4684(2), 4685, or 4686, as such sections existed on March 7, 2006, (iv) any other device which the Nebraska State Patrol finds is not likely to be used as a weapon or is an antique, or (v) any other device possessed under circumstances negating an intent that the device be used as a weapon against any person or property;

(8) Federal permittee means any lawful user of explosive materials who has obtained a federal user permit under 18 U.S.C. chapter 40, as such chapter existed on January 1, 2010;

(9) Federal licensee means any importer, manufacturer, or dealer in explosive materials who has obtained a federal importers', manufacturers', or dealers' license under 18 U.S.C. chapter 40, as such chapter existed on January 1, 2010; and

(10) Smokeless propellants means solid propellants commonly called smokeless powders in the trade and used in small arms ammunition.

Even if a pill bottle filled with the powder from fireworks and then taped and equipped with a fuse is considered one of the enumerated devices in subdivision (7)(a)(i) of this section, such pill bottle is not a destructive device if it was neither designed nor redesigned for use as a weapon to be used against person or property. In re Interest of Anthony P., 13 Neb. App. 659, 698 N.W.2d 457 (2005).

As structured, this section generally applies the exceptions to the definition of "destructive device" to all of the types of destructive device listed under subdivision (7)(a). In re Interest of Joseph S., 13 Neb. App. 636, 698 N.W.2d 212 (2005).

To the extent the Legislature categorized a dry ice bomb as an explosive, it obviously considered that term in its ordinary and plain meaning rather than a technical definition based upon the specific chemical process utilized. In re Interest of Joseph S., 13 Neb. App. 636, 698 N.W.2d 212 (2005).



28-1214 - Explosives control; applicability of sections.

28-1214. Explosives control; applicability of sections.

(1) Sections 28-1213 to 28-1239 shall apply to persons engaged in the manufacture, ownership, possession, storage, use, transportation, purchase, sale, or gift of explosive materials, except as may be otherwise indicated herein.

(2) Sections 28-1213 to 28-1239 shall not apply to explosive materials while being transported in conformity with federal law or regulations, nor, except as may be otherwise provided in such sections, to the ownership, possession, storage, use, transportation, purchase, or sale of explosive materials by the armed forces of the United States, the National Guard, other reserve components of the armed forces of the United States, and the duly constituted police and firefighting forces of the United States and of the state and its political subdivisions in the lawful discharge of their official duties.



28-1215 - Unlawful possession of explosive materials, first degree; exception; penalty.

28-1215. Unlawful possession of explosive materials, first degree; exception; penalty.

(1) Except as provided in subsection (2) of this section, any person who is ineligible to obtain a permit from the Nebraska State Patrol and who possesses or stores explosive materials commits the offense of unlawful possession of explosive materials in the first degree.

(2) Subsection (1) of this section shall not be applicable to any person transporting explosive materials in accordance with section 28-1235 or to any person who has obtained a permit from the Nebraska State Patrol to store or use such explosive materials or, in the case of a business enterprise, a permit to purchase such explosive materials.

(3) Unlawful possession of explosive materials in the first degree is a Class IV felony.



28-1216 - Unlawful possession of explosive materials, second degree; penalty.

28-1216. Unlawful possession of explosive materials, second degree; penalty.

(1) Except as provided in subsection (2) of this section, any person who is eligible to obtain a permit from the Nebraska State Patrol or has a valid educational, industrial, commercial, agricultural, or other legitimate need for a permit and who possesses or stores explosive materials without such a permit commits the offense of unlawful possession of explosive materials in the second degree.

(2) The exclusions provided in subsection (2) of section 28-1215 shall be applicable to this section.

(3) Unlawful possession of explosive materials in the second degree is a Class I misdemeanor.



28-1217 - Unlawful sale of explosives; penalty.

28-1217. Unlawful sale of explosives; penalty.

(1) Any person who knowingly and intentionally sells, transfers, issues, or gives any explosive materials to any person who does not display a valid permit issued by the Nebraska State Patrol authorizing the storage or use of such explosive materials or, in the case of a business enterprise, a permit to purchase such explosive materials commits the offense of unlawful sale of explosives.

(2) Unlawful sale of explosives is a Class IV felony.



28-1218 - Use of explosives without a permit; penalty.

28-1218. Use of explosives without a permit; penalty.

(1) Any person who uses any explosive materials for any purpose whatsoever, unless such person has obtained a permit from the Nebraska State Patrol to use such explosive materials or uses such explosive materials under the supervision of a permitholder, commits the offense of use of explosives without a permit.

(2) Except as provided in subsection (3) of this section, use of explosives without a permit is a Class I misdemeanor.

(3) Upon a showing that the accused was eligible under existing rules and regulations to receive a permit or had a valid educational, industrial, commercial, agricultural, or other legitimate need for a permit, use of explosives without a permit is a Class II misdemeanor.

(4) Any person under the direct and proximate supervision of a person possessing a permit to use explosive materials may also use explosive materials under such safety provisions as the Nebraska State Patrol may adopt and promulgate. Federal licensees and permittees shall obtain permits from the Nebraska State Patrol to use explosive materials.



28-1219 - Obtaining a permit through false representation; penalty.

28-1219. Obtaining a permit through false representation; penalty.

(1) Any person who knowingly withholds information or makes any false, fictitious, or misrepresented statement or furnishes or exhibits any false, fictitious, or misrepresented identification for the purpose of obtaining a permit or relief from disability under the provisions of sections 28-1213 to 28-1239 or knowingly makes any false entry in a record which such person is required to keep pursuant to such sections or the regulations promulgated pursuant to such sections, commits the offense of obtaining a permit through false representations.

(2) Obtaining a permit through false representations is a Class IV felony.



28-1220 - Possession of a destructive device; penalty; permit or license for explosive materials; no defense.

28-1220. Possession of a destructive device; penalty; permit or license for explosive materials; no defense.

(1) Any person who has in his possession a destructive device, as defined in subdivision (7) of section 28-1213, commits the offense of possession of a destructive device.

(2) A permit or license issued under any state or federal law to possess, own, use, distribute, sell, manufacture, store, or handle in any manner explosive materials shall not be a defense to the crime of possession of a destructive device as defined in this section.

(3) Possession of a destructive device is a Class IV felony.

Possession of each destructive device constitutes a separate offense. State v. Spurgin, 261 Neb. 427, 623 N.W.2d 644 (2001).



28-1221 - Threatening the use of explosives; placing a false bomb; penalty.

28-1221. Threatening the use of explosives; placing a false bomb; penalty.

(1) A person who conveys any threat or maliciously conveys to any other person false information knowing the same to be false, concerning an attempt or alleged attempt being made or to be made to kill, injure, or intimidate any individual or unlawfully to damage or destroy any building, vehicle, or other real or personal property by means of any explosive material or destructive device commits the offense of threatening the use of explosives.

(2) A person who places or causes to be placed any device or object that by its design, construction, content, or character appears to be or appears to contain a bomb, destructive device, or explosive, but is in fact an inoperative facsimile or imitation of a bomb, destructive device, or explosive, and that such person knows, intends, or reasonably believes is likely to cause public alarm or inconvenience, commits the offense of placing a false bomb.

(3) Threatening the use of explosives or placing a false bomb is a Class IV felony.



28-1222 - Using explosives to commit a felony; penalty.

28-1222. Using explosives to commit a felony; penalty.

(1) Any person who uses an explosive material or destructive device to commit any felony which may be prosecuted in this state or who possesses an explosive during the commission of any felony which may be prosecuted in this state commits the offense of using explosives to commit a felony.

(2) Using explosives to commit a felony is a Class III felony.

(3) In the case of a second or subsequent conviction under this section, using explosives to commit a felony is a Class II felony.



28-1223 - Using explosives to damage or destroy property; penalty.

28-1223. Using explosives to damage or destroy property; penalty.

(1) Any person who, by means of an explosive material or destructive device, maliciously attempts to damage or destroy or does damage or destroy any building, structure, vehicle, or other real or personal property commits the offense of using explosives to damage or destroy property.

(2) Except as provided under subsection (3) or (4) of this section, using explosives to damage or destroy property is a Class III felony.

(3) If a personal injury results, using explosives to damage or destroy property is a Class II felony.

(4) If death results, using explosives to damage or destroy property shall be punished as for conviction of murder in the first degree.



28-1224 - Using explosives to kill or injure any person; penalty.

28-1224. Using explosives to kill or injure any person; penalty.

(1) Any person who uses explosive materials or destructive devices to intentionally kill, injure or intimidate any individual commits the offense of using explosives to kill or injure any person.

(2) Except as provided in subsection (3) or (4) of this section, using explosives to kill or injure any person is a Class III felony.

(3) If personal injury results, using explosives to kill or injure any person is a Class II felony.

(4) If death results, using explosives to kill or injure any person shall be punished as for conviction of murder in the first degree.



28-1225 - Storing explosives in violation of safety regulations; penalty.

28-1225. Storing explosives in violation of safety regulations; penalty.

(1) Any person who stores any explosive materials or uses in legitimate blasting operations any explosive materials in a manner not in conformity with safety regulations adopted and promulgated by the Nebraska State Patrol or the Secretary of the Treasury of the United States or who stores any explosive materials at a place not designated in a permit to store such explosive materials issued to such person by the Nebraska State Patrol commits the offense of storing explosives in violation of safety regulations.

(2) Storing explosives in violation of safety regulations is a Class III misdemeanor.



28-1226 - Failure to report theft of explosives; penalty.

28-1226. Failure to report theft of explosives; penalty.

(1) Any person who has knowledge of the theft or loss of explosive materials from his or her stock who fails to report such theft or loss within twenty-four hours of discovery to the Nebraska State Patrol commits the offense of failure to report theft of explosives.

(2) Failure to report theft of explosives is a Class III misdemeanor.



28-1227 - Other violations; penalty.

28-1227. Other violations; penalty.

With the exception of sections 28-1213 to 28-1226, any person who violates any other provision of sections 28-1213 to 28-1239 or rules promulgated pursuant to such sections commits a Class III misdemeanor.



28-1228 - Presence of explosive material or destructive device in vehicle; prima facie evidence; exception.

28-1228. Presence of explosive material or destructive device in vehicle; prima facie evidence; exception.

The presence in a vehicle other than a public conveyance of any explosive material or destructive device shall be prima facie evidence that it is in the possession of all persons occupying such vehicle at the time such explosive material or destructive device is found, except that: (1) If such explosive material or destructive device is found upon the person of one of the occupants therein; or (2) if such explosive material or destructive device is found in a vehicle operated for hire by a driver in the due, lawful, and proper pursuit of his trade, then such presumption shall not apply to the driver. The presumption shall not apply to the occupants of a vehicle being operated in compliance with the requirements of section 28-1225, if explosive material but no destructive device is found therein.



28-1229 - Explosives control; Nebraska State Patrol; permits; issuance; conditions.

28-1229. Explosives control; Nebraska State Patrol; permits; issuance; conditions.

(1) The Nebraska State Patrol shall have the authority to issue permits for:

(a) The storage of explosive materials;

(b) The use of explosive materials; and

(c) The purchase of explosive materials by business enterprises.

(2) The Nebraska State Patrol shall not issue a permit to store or use explosive materials to any person who:

(a) Is under twenty-one years of age;

(b) Has been convicted in any court of a felony;

(c) Is charged with a felony;

(d) Is a fugitive from justice;

(e) Is an unlawful user of any depressant, stimulant, or narcotic drug;

(f) Has been admitted as a patient or inmate in a public or private institution for the treatment of a mental or emotional disease or disorder within five years preceding the date of application;

(g) Has no reasonable educational, industrial, commercial, agricultural, recreational, or other legitimate need for a permit to store or use explosive materials;

(h) Has been convicted in any court of a misdemeanor crime of domestic violence. This includes any misdemeanor conviction involving the use or attempted use of physical force committed by a current or former spouse, parent, or guardian of the victim or by a person with a similar relationship with the victim;

(i) Is subject to a court order restraining him or her from harassing, stalking, or threatening an intimate partner or child of such partner; or

(j) Is an alien illegally in the United States.

(3) Upon filing of a proper application and payment of the prescribed fee, and subject to the provisions of sections 28-1213 to 28-1239 and other applicable laws, the Nebraska State Patrol shall issue to such applicant a permit to store explosive materials if:

(a) The applicant, including, in the case of a corporation, partnership, limited liability company, or association, any individual possessing, directly or indirectly, the power to direct or cause the direction of the management and policies of the corporation, partnership, limited liability company, or association, is not a person to whom the Nebraska State Patrol is prohibited to issue a permit under subsection (2) of this section;

(b) The applicant has not willfully violated any of the provisions of sections 28-1213 to 28-1239 or of 18 U.S.C. chapter 40; and

(c) The applicant has a place of storage for explosive materials which meets such standards of public safety, based on the class, type, and quantity of explosive materials to be stored, and security against theft as prescribed in rules and regulations adopted and promulgated by the Nebraska State Patrol pursuant to sections 28-1213 to 28-1239 and by the Secretary of the Treasury of the United States pursuant to 18 U.S.C. chapter 40.

(4) A permit for the storage of explosive materials shall specify the class, type, and quantity of explosive materials which are authorized to be stored. It shall also specify the type of security required. A permit for the storage of explosive materials shall be valid for a period of two years unless a shorter period is specified in the permit.

(5) Upon filing of a proper application and payment of the prescribed fee, and subject to the provisions of sections 28-1213 to 28-1239 and other applicable laws, the Nebraska State Patrol shall issue to such applicant a permit to use explosive materials if:

(a) The applicant is an individual to whom the Nebraska State Patrol is not prohibited to issue a permit under subsection (2) of this section;

(b) The applicant has not willfully violated any of the provisions of sections 28-1213 to 28-1239 or of 18 U.S.C. chapter 40;

(c) The applicant has demonstrated and certified in writing that he or she is familiar with all published laws of this state and published local ordinances relating to the use of explosive materials applicable at the place or places he or she intends to use such explosive materials;

(d) The applicant has demonstrated that he or she has adequate knowledge, training, and experience in the use of explosive materials of the class and type for which he or she seeks a users permit and has passed a qualifying examination, as prescribed by the Nebraska State Patrol, concerning the use of such explosive materials; and

(e) The applicant has been fingerprinted and the fingerprints submitted to the Nebraska State Patrol for a criminal history record check. If no disqualifying record is located at the state level, the fingerprints shall be forwarded by the patrol to the Identification Division of the Federal Bureau of Investigation for a national criminal history record check.

(6) A permit for the use of explosive materials shall specify the class and type of explosive materials the permitholder is qualified to use. It shall be applicable to the permitholder and to any individual acting under his or her direct personal supervision. A permit may be issued for a single use of explosive materials or, when the applicant is engaged or employed in a business requiring the frequent use of explosive materials, for a period of not more than two years.

(7) Upon filing of a proper application and payment of the prescribed fees and subject to sections 28-1213 to 28-1239 and other applicable laws, the Nebraska State Patrol shall issue to a business enterprise a permit to purchase explosive materials if:

(a) The business enterprise has a place of business in this state;

(b) No individual possessing, directly or indirectly, the power to direct or cause the direction of the management and policies of the business enterprise is a person to whom the Nebraska State Patrol is prohibited to issue a permit under subsection (2) of this section;

(c) An authorized officer of the business enterprise certifies that all explosive materials will be used on the date of purchase of such materials unless such business enterprise is in possession of a valid storage permit; and

(d) The business enterprise employs at least one employee having a valid use permit issued under this section.

(8) A permit for a business enterprise to purchase explosive materials shall specify the class and type of explosive materials which are authorized to be purchased. The class and type of explosive materials covered by such permit shall be the same as those specified in the use permit or permits issued to an employee or employees of the business enterprise. The permit may be issued for a period of up to two years but shall become void if the business enterprise ceases to employ an individual having a valid use permit issued under this section for the class and type of explosive materials covered by the purchase permit of the business enterprise.

(9) If the applicant is an individual, an application for a permit issued under this section shall include the applicant's social security number.



28-1230 - Explosives control; permit; denial; notice; appeal.

28-1230. Explosives control; permit; denial; notice; appeal.

Whenever the Nebraska State Patrol denies an application for a permit or the renewal thereof, the Nebraska State Patrol shall, within twenty days of such denial, give notice thereof and the reasons therefor in writing to the applicant, personally or by mail, to the address given in the application. The notice of denial shall also advise the applicant of his or her right to appeal and set forth the steps necessary to undertake an appeal and the time limits pertaining thereto. Such denial may be appealed to the Nebraska State Patrol which shall follow the procedures for contested cases required by the Administrative Procedure Act.



28-1231 - Explosives control; permit; revocation; grounds.

28-1231. Explosives control; permit; revocation; grounds.

(1) The Nebraska State Patrol may revoke any permit on any ground authorized in subsection (2) of section 28-1229 for the denial of a permit or for any violation of the terms of such permit, for a violation of any provision of this article or of the rules and regulations of the Nebraska State Patrol, or for noncompliance with any order issued by the Nebraska State Patrol within the time specified in such order.

(2) Revocation of a permit for any ground authorized may be ordered only after giving written notice and an opportunity to be heard to the holder thereof. Revocation proceedings shall be in accordance with the procedure required for contested cases set forth in the Administrative Procedure Act. Such notice may be given to the holder personally or by mail and shall specify the ground or grounds on which it is proposed to revoke the permit. When a permit is revoked, the Nebraska State Patrol may direct the disposition of the explosives held by such permittee. Upon revocation of a permit by the Nebraska State Patrol, the holder thereof shall surrender his or her permit to the Nebraska State Patrol at once or be subject to penalties as provided for elsewhere in sections 28-1213 to 28-1239.



28-1232 - Explosive materials; permit; application; form; fees.

28-1232. Explosive materials; permit; application; form; fees.

An application for a storage, use, or business enterprise purchase permit for explosive materials shall be in such form and contain such information as the Nebraska State Patrol shall by rule and regulation prescribe. Each applicant for a permit shall pay a fee of fifty dollars in the case of a storage permit, ten dollars in the case of a use permit, and ten dollars in the case of a business enterprise purchase permit.



28-1233 - Explosive material; permitholder; records; notice; requirements; penalty.

28-1233. Explosive material; permitholder; records; notice; requirements; penalty.

(1) Every holder of any permit required under sections 28-1213 to 28-1239 shall maintain an accurate inventory of all explosives in his or her possession and maintain records of transfers to other persons of explosive materials. Such records shall include a statement of intended use by the transferee and the name, date of birth, place of birth, social security number or taxpayer identification number, and place of residence of any natural person to whom the explosives are transferred. If the explosive materials are transferred to a corporation or other business entity, such records shall include the identity and principal and local places of business and the name, date of birth, place of birth, and place of residence of the natural person acting as the agent of the corporation or other business entity in arranging the transfer. In the case of a federal licensee or permittee who is also a permitholder under the terms of sections 28-1213 to 28-1239, the maintenance of one set of records for the fulfilling of the record-keeping requirements of 18 U.S.C. chapter 40 shall be deemed compliance with the record-keeping requirements of sections 28-1213 to 28-1239.

(2) Every holder of any storage or business enterprise permit required under sections 28-1213 to 28-1239 shall maintain a log describing the time, place, amount, and type of explosive used in any blasting operations performed by him or her or at his or her direction.

(3) Every holder of any storage, purchase, or use permit required under sections 28-1213 to 28-1239 shall notify the fire protection district in which any explosive over one pound in weight is to be used or stored twenty-four hours prior to such use or storage, and the holder shall keep a written record in the log describing the time the notice was given, office in the district to which the notice was given, and name of the person in the district notified. The fire protection district may waive the twenty-four-hour notice when the public safety requires such waiver to prevent loss of life or property if such notice is given prior to use or storage. The fire protection district may accept a single notification of ongoing use within a set timeframe not to exceed sixty days. Any holder of a storage, purchase, or use permit who fails to notify the fire protection district pursuant to this subsection is guilty of a Class II misdemeanor.



28-1234 - Permitholders; inspection of records and permits.

28-1234. Permitholders; inspection of records and permits.

(1) Permitholders shall make available for inspection at all reasonable times their records kept pursuant to sections 28-1213 to 28-1239 and the rules and regulations adopted and promulgated pursuant to such sections. The Nebraska State Patrol may enter during business hours the premises, including places of storage, of any permitholder for the purpose of inspecting and examining (a) any records or documents required to be kept by such permitholder under sections 28-1213 to 28-1239 or the rules and regulations adopted and promulgated pursuant to such sections and (b) any explosive materials kept or stored by such permitholder at such premises.

(2) Holders of use permits and business enterprise purchase permits shall retain such permits and make them available to the Nebraska State Patrol on request. Storage permits shall be posted and kept available for inspection at all places of storage of explosive materials.



28-1235 - Transportation of explosive materials; permit required.

28-1235. Transportation of explosive materials; permit required.

No person shall transport any explosive materials into this state or within the boundaries of this state unless such person holds a permit as required by sections 28-1213 to 28-1239 or a permit or license issued pursuant to 18 U.S.C. chapter 40. Common carriers by air, highway, railway, or water transporting explosive materials into this state or within the boundaries of this state and contract or private carriers by motor vehicle transporting explosive materials into this state or within the boundaries of this state in the lawful, ordinary course of business and engaged in such business pursuant to certificate or permit by whatever name issued to them by any federal or state officer, agency, bureau, commission, or department shall be excepted from this section except as the Nebraska State Patrol by rule and regulation may otherwise provide. All transportation of explosive materials subject to this section shall be in conformity with such safety rules and regulations as the Nebraska State Patrol may adopt and promulgate.



28-1235.01 - Resident; bring explosive material into state; when allowed.

28-1235.01. Resident; bring explosive material into state; when allowed.

Any resident of the State of Nebraska who holds a valid explosive permit issued by the Nebraska State Patrol and who uses explosive material in the conduct of a business or occupation may lawfully purchase explosive materials from a licensed seller located or residing in a state contiguous to the State of Nebraska and bring such explosive material into Nebraska.



28-1236 - Nebraska State Patrol; rules and regulations.

28-1236. Nebraska State Patrol; rules and regulations.

The Nebraska State Patrol may adopt and promulgate rules and regulations supplemental to sections 28-1213 to 28-1239 necessary or desirable to assure the public safety as well as to provide reasonable and adequate protection of the lives, health, and safety of persons employed in the manufacture, storage, transportation, handling, and use of explosives. The Nebraska State Patrol may adopt and promulgate such rules and regulations necessary and proper for the administration of sections 28-1213 to 28-1239 and, together with all other peace officers of the state and its political subdivisions, shall be charged with the enforcement of such sections.



28-1237 - Special law or local ordinance; minimum required standard.

28-1237. Special law or local ordinance; minimum required standard.

The provisions of sections 28-1213 to 28-1239 and the rules adopted pursuant thereto shall be the minimum standard required and shall supersede any special law or local ordinance inconsistent therewith, and no local ordinance inconsistent therewith shall be adopted, but nothing herein contained shall prevent the enactment by local law or ordinance of additional requirements and restrictions.



28-1238 - Violations; seizure and disposition of explosives.

28-1238. Violations; seizure and disposition of explosives.

Any explosive materials or destructive devices involved in any violation of sections 28-1213 to 28-1239 or any rule or regulation adopted and promulgated pursuant to such sections or in any violation of any other criminal law of this state shall be subject to seizure, and disposition may be made in accordance with the method of disposition directed for contraband in section 29-820, whenever the seized matter results in a judicial civil or criminal action by or against any person or as the Nebraska State Patrol directs in the absence of such judicial action.



28-1239 - Explosives control; exceptions to sections; enumerated.

28-1239. Explosives control; exceptions to sections; enumerated.

In addition to the exceptions provided in sections 28-1213 to 28-1239, such sections shall not apply to:

(1) The use of explosive materials in medicines and medicinal agents in forms prescribed by the official United States Pharmacopoeia or the National Formulary;

(2) The sale, transportation, shipment, receipt, or importation of explosive materials for delivery to any agency of the United States or to any state or political subdivision thereof;

(3) Small arms ammunition and components thereof;

(4) The storage or possession of or dealing in black powder used for recreation purposes by a sportsperson;

(5) The storage or possession of or dealing in smokeless propellants, percussion caps, primers, and other components used by a sportsperson in the reloading of small arms ammunition;

(6) Bona fide war trophies capable of exploding and innocently found explosive materials possessed under circumstances negating an intent to use the same unlawfully, but the owner thereof shall surrender such items forthwith to any nationally certified hazardous device technician or military explosive ordnance expert upon demand by a law enforcement officer or agency or fire department; and

(7) The storage in minimum amounts necessary for lawful educational purposes of explosive materials to be used in the natural science laboratories of any state-accredited school system.



28-1239.01 - Fireworks display; permit required; fee; sale of display fireworks; regulation.

28-1239.01. Fireworks display; permit required; fee; sale of display fireworks; regulation.

(1) No person shall conduct a public exhibition or display of display fireworks without first procuring a display permit from the State Fire Marshal. Such application for a display permit shall be accompanied by a fee of ten dollars to be deposited in the State Fire Marshal Cash Fund.

(2) No display fireworks shall be sold or delivered by a licensed distributor to any person who is not in possession of an approved display permit. Sales of display fireworks to persons without an approved display permit shall be subject to sections 28-1213 to 28-1239.



28-1240 - Unlawful transportation of anhydrous ammonia; penalty; unlawful use of certain containers; penalty.

28-1240. Unlawful transportation of anhydrous ammonia; penalty; unlawful use of certain containers; penalty.

(1) Any person, partnership, limited liability company, firm, or corporation (a) who loads, unloads, transports, or causes to be transported over the public highways of this state anhydrous ammonia in a tank or container with a water gallon capacity of three thousand gallons or less which will not withstand two-hundred-fifty-pounds-per-square-inch gauge pressure or in a tank or container with a water gallon capacity of more than three thousand gallons which will not withstand two-hundred-sixty-five-pounds-per-square-inch gauge pressure and does not meet all the other requirements of the United States Department of Transportation Specifications MC 330 or MC 331, as amended and effective September 1, 1965, or (b) who operates any anhydrous ammonia railroad tank cars over the railroads of this state which fail to comply with all of the applicable requirements of the United States Department of Transportation in effect on December 25, 1969, commits the offense of unlawful transportation of anhydrous ammonia.

(2) Compliance with this section must be shown by an identification plate permanently affixed to a conspicuous place on each tank or container. After July 17, 1986, whenever any tank or container is altered subsequent to its original manufacture, the identification plate of such tank or container shall be changed to indicate proof that the tank or container is able to meet standards prescribed in subsection (1) of this section after the tank or container has been altered. Any tank or container which is so altered without making the appropriate changes on its identification plate shall be considered not in compliance with this section.

(3) Unlawful transportation of anhydrous ammonia is a Class II misdemeanor.

(4) Each day of a violation of this section shall constitute a separate offense, and any person, partnership, limited liability company, firm, or corporation operating, loading, or unloading a tank or container not in compliance with this section shall be considered as a separate violator of this section.

(5) It shall be unlawful for any person to use or cause to be used any tank or container with a water gallon capacity of under three thousand gallons which is or has been used to contain anhydrous ammonia for containing propane or liquefied natural gas. Such unlawful use of a tank or container shall be a Class III misdemeanor.

(6) Subsection (5) of this section shall not be applicable when the owner of the tank or container can show that the tank or container has been properly prepared for alternative use. Standards for such preparation shall be adopted and promulgated by the State Fire Marshal pursuant to this section.



28-1241 - Fireworks; definitions.

28-1241. Fireworks; definitions.

As used in sections 28-1239.01 and 28-1241 to 28-1252, unless the context otherwise requires:

(1) Distributor means any person engaged in the business of making sales of fireworks at wholesale in this state to any person engaged in the business of making sales of fireworks either as a jobber or as a retailer or both;

(2) Jobber means any person engaged in the business of making sales of fireworks at wholesale to any other person engaged in the business of making sales at retail;

(3) Retailer means any person engaged in the business of making sales of fireworks at retail to consumers or to persons other than distributors or jobbers;

(4) Sale includes barter, exchange, or gift or offer therefor and each such transaction made by any person, whether as principal, proprietor, agent, servant, or employee;

(5) Fireworks means any composition or device designed for the purpose of producing a visible or audible effect by combustion, deflagration, or detonation and which meets the definition of consumer or special fireworks set forth by the United States Department of Transportation in Title 49 of the Code of Federal Regulations;

(6)(a) Consumer fireworks means any of the following devices that (i) meet the requirements set forth in 16 C.F.R. parts 1500 and 1507, as such regulations existed on January 1, 2010, and (ii) are tested and approved by a nationally recognized testing facility or by the State Fire Marshal:

(A) Any small firework device designed to produce visible effects by combustion and which is required to comply with the construction, chemical composition, and labeling regulations of the United States Consumer Product Safety Commission set forth in 16 C.F.R., as such regulations existed on January 1, 2010;

(B) Any small device designed to produce audible effects such as a whistling device;

(C) Any ground device or firecracker containing fifty milligrams or less of explosive composition; or

(D) Any aerial device containing one hundred thirty milligrams or less of explosive composition.

(b) Class C explosives as classified by the United States Department of Transportation shall be considered consumer fireworks.

(c) Consumer fireworks does not include:

(i) Rockets that are mounted on a stick or wire and project into the air when ignited, with or without report;

(ii) Wire sparklers, except that silver and gold sparklers are deemed to be consumer fireworks until January 1, 2014;

(iii) Nighttime parachutes;

(iv) Fireworks that are shot into the air and after coming to the ground cause automatic ignition due to sufficient temperature;

(v) Firecrackers that contain more than fifty milligrams of explosive composition; and

(vi) Fireworks that have been tested by the State Fire Marshal as a response to complaints and have been deemed to be unsafe; and

(7) Display fireworks means those materials manufactured exclusively for use in public exhibitions or displays of fireworks designed to produce visible or audible effects by combustion, deflagration, or detonation. Display fireworks includes, but is not limited to, firecrackers containing more than one hundred thirty milligrams of explosive composition, aerial shells containing more than forty grams of explosive composition, and other display pieces which exceed the limits for classification as consumer fireworks. Class B explosives, also known as 1.3G explosives, as classified by the United States Department of Transportation in 49 C.F.R. 172.101, as such regulation existed on January 1, 2010, shall be considered display fireworks. Display fireworks shall be considered an explosive as defined in section 28-1213 and shall be subject to sections 28-1213 to 28-1239, except that display fireworks may be purchased, received, and discharged by the holder of an approved display permit issued pursuant to section 28-1239.01.



28-1242 - Unlawful throwing of fireworks; penalty.

28-1242. Unlawful throwing of fireworks; penalty.

(1) A person commits the offense of unlawful throwing of fireworks if he or she throws any firework, or any object which explodes upon contact with another object: (a) From or into a motor vehicle; (b) onto any street, highway, or sidewalk; (c) at or near any person; (d) into any building; or (e) into or at any group of persons.

(2) Unlawful throwing of fireworks is a Class III misdemeanor.



28-1243 - Fireworks item deemed unsafe; quarantined; testing; test results; effect.

28-1243. Fireworks item deemed unsafe; quarantined; testing; test results; effect.

(1) If the State Fire Marshal deems any fireworks item to be unsafe pursuant to subdivision (6)(c)(vi) of section 28-1241, such fireworks item shall be quarantined from other fireworks. Any licensed distributor, jobber, or retailer may request, at the distributor's, jobber's, or retailer's expense, that such fireworks item be tested by an independent, nationally recognized testing facility to determine if such fireworks item meets the requirements set forth by the United States Consumer Product Safety Commission for consumer fireworks, also known as 1.4G explosives, as classified by the United States Department of Transportation in 49 C.F.R. 172.101, as such regulation existed on January 1, 2010. A copy of the results of all testing done pursuant to this section shall be provided to the State Fire Marshal.

(2) If such fireworks item is in compliance with such requirements and otherwise permitted under section 28-1241, such fireworks item that was determined to be unsafe pursuant to subdivision (6)(c)(vi) of section 28-1241 shall be deemed a consumer firework and be permitted for retail sale or distribution.

(3) If such fireworks item is in compliance with such requirements but is otherwise not deemed consumer fireworks, such fireworks item shall not be sold at retail or distributed to retailers for sale in this state, but a distributor, jobber, or retailer may sell such fireworks item to another distributor or retailer in a state that permits the sale of such fireworks item.

(4) If such fireworks item is not in compliance with such requirements, then the distributor, jobber, or retailer shall destroy such fireworks item under the supervision of the State Fire Marshal. If such fireworks item is not destroyed under the supervision of the State Fire Marshal, notarized documentation shall be provided to the State Fire Marshal detailing and confirming the fireworks item's destruction.



28-1244 - Fireworks; unlawful acts.

28-1244. Fireworks; unlawful acts.

Except as provided in section 28-1245, it shall be unlawful for any person to possess, sell, offer for sale, bring into this state, or discharge any fireworks other than consumer fireworks.



28-1245 - Fireworks; when prohibitions not applicable.

28-1245. Fireworks; when prohibitions not applicable.

Section 28-1244 shall not apply to:

(1) Any display fireworks purchased from a licensed distributor; or

(2) Any display fireworks purchased by the holder of a display permit issued pursuant to section 28-1239.01; or

(3) Any fireworks brought into this state for storage by a licensed distributor and held for sale outside of this state; or

(4) Any fireworks furnished for agricultural purposes pursuant to written authorization from the State Fire Marshal to any holder of a distributor's license; or

(5) Toy cap pistols or toy caps, each of which does not contain more than twenty-five hundredths of a grain of explosive material.



28-1246 - Fireworks; sale; license required; fees.

28-1246. Fireworks; sale; license required; fees.

(1) It shall be unlawful for any person to sell, hold for sale, or offer for sale as a distributor, jobber, or retailer any fireworks in this state unless such person has first obtained a license as a distributor, jobber, or retailer. Application for each such license shall be made to the State Fire Marshal on forms prescribed by him or her. Each application shall be accompanied by the required fee, which shall be five hundred dollars for a distributor's license, two hundred dollars for a jobber's license, and twenty-five dollars for a retailer's license. Each application for a retailer's license shall be received by the State Fire Marshal at least ten business days prior to the sales period, as set forth in section 28-1249, in which the retailer wishes to sell consumer fireworks. A retailer's license shall be good only for the specific sales period listed on the application and within the calendar year in which issued. The retailer's license shall at all times be displayed at the place of business of the holder thereof.

(2) The funds received pursuant to this section shall be remitted to the State Treasurer for credit to the State Fire Marshal Cash Fund.



28-1247 - Repealed. Laws 2010, LB 880, § 13.

28-1247. Repealed. Laws 2010, LB 880, § 13.



28-1248 - Fireworks; importation into state; duties of licensees; retention of packing list for inspection.

28-1248. Fireworks; importation into state; duties of licensees; retention of packing list for inspection.

(1) It shall be unlawful for any person not licensed as a distributor or as a jobber under sections 28-1241 to 28-1252 to bring any fireworks into this state.

(2) It shall be unlawful for any retailer or jobber in this state to sell any fireworks in this state which have not been purchased from a distributor licensed under sections 28-1241 to 28-1252.

(3) Any person licensed under sections 28-1239.01 and 28-1241 to 28-1252 shall keep, available for inspection by the State Fire Marshal or his or her agents, a copy of each packing list for fireworks purchased as long as any fireworks included on such packing list are held in his or her possession. The packing list shall show the license number of the distributor or jobber from which the purchase was made.



28-1249 - Sale of consumer fireworks; limitations.

28-1249. Sale of consumer fireworks; limitations.

It shall be unlawful to sell any consumer fireworks at retail within this state, outside the limits of any incorporated city or village. Consumer fireworks may be sold at retail only between June 24 and July 5 and between December 28 and January 1 of each year.



28-1250 - Fireworks; prohibited acts; violations; penalties; license suspension, cancellation, or revocation; appeal.

28-1250. Fireworks; prohibited acts; violations; penalties; license suspension, cancellation, or revocation; appeal.

(1) Any person who violates any of the provisions of sections 28-1244 to 28-1249 commits a Class III misdemeanor. If such person is a licensed distributor or jobber, the State Fire Marshal may suspend, cancel, or revoke the license for up to three years. The suspension, cancellation, or revocation shall become effective upon the failure to timely appeal the decision under the Administrative Procedure Act or upon an order of the Nebraska Fire Safety Appeals Board upholding the decision pursuant to a hearing under the Administrative Procedure Act.

(2) It shall be unlawful for any person, association, partnership, limited liability company, or corporation to have in his, her, or its possession any fireworks in violation of any of the provisions of sections 28-1244 to 28-1249. If any person shall have in his, her, or its possession any fireworks in violation of such sections, a warrant may be issued for the seizure of such fireworks and when the warrant is executed by the seizure of such fireworks, such fireworks shall be safely kept by the magistrate to be used as evidence. Upon conviction of the offender, the fireworks shall be destroyed, but if the offender is discharged, the fireworks shall be returned to the person in whose possession they were found. Nothing in such sections shall apply to the transportation of fireworks by regulated carriers.



28-1251 - Unlawful testing or inspection of fire alarms; penalty; certification of applicants; examination; fee.

28-1251. Unlawful testing or inspection of fire alarms; penalty; certification of applicants; examination; fee.

(1) It shall be unlawful for any person, association, partnership, limited liability company, or corporation to conduct fire alarm tests and fire alarm inspections without prior written certification by the State Fire Marshal as to the qualifications of such persons conducting such tests and inspections.

(2) The State Fire Marshal shall formulate reasonable guidelines to determine qualifications for fire alarm inspectors and shall administer an examination pursuant to such guidelines prior to certification of applicants.

(3) The State Fire Marshal may charge a fee of one hundred dollars to cover costs of administering such examinations.

(4) Unlawful testing or inspection of fire alarms is a Class III misdemeanor.



28-1252 - Fireworks; State Fire Marshal; rules and regulations; enforcement of sections.

28-1252. Fireworks; State Fire Marshal; rules and regulations; enforcement of sections.

The State Fire Marshal shall adopt and promulgate reasonable rules and regulations for the enforcement of sections 28-1239.01 and 28-1241 to 28-1252 and, together with all peace officers of the state and its political subdivisions, shall be charged with the enforcement of sections 28-1239.01 and 28-1243 to 28-1252.



28-1253 - Liquefied petroleum gas; prohibited acts; violation; penalty; enforcement.

28-1253. Liquefied petroleum gas; prohibited acts; violation; penalty; enforcement.

(1) The distribution, sale, or use of refrigerants containing liquefied petroleum gas for use in mobile air conditioning systems is prohibited.

(2) For purposes of this section:

(a) Liquefied petroleum gas means material composed predominantly of any of the following hydrocarbons or mixtures of such hydrocarbons: Propane, propylene, butanes (normal butane or isobutane), and butylenes;

(b) Mobile air conditioning system means mechanical vapor compression equipment which is used to cool the driver or passenger compartment of any motor vehicle; and

(c) Motor vehicle has the same meaning as in section 60-638.

(3) Any person violating this section is guilty of a Class IV misdemeanor.

(4) The State Fire Marshal shall adopt and promulgate rules and regulations for enforcement of this section and, together with peace officers of the state and its political subdivisions, is charged with enforcement of this section.



28-1254 - Motor vehicle operation with person under age of sixteen years; prohibited acts; violation; penalty.

28-1254. Motor vehicle operation with person under age of sixteen years; prohibited acts; violation; penalty.

(1) It shall be unlawful for any person to operate or be in the actual physical control of a motor vehicle with a person under the age of sixteen years as a passenger:

(a) While the person operating or in the actual physical control of the motor vehicle is under the influence of alcoholic liquor or any drug;

(b) When the person operating or in the actual physical control of the motor vehicle has a concentration of eight-hundredths of one gram or more by weight of alcohol per one hundred milliliters of his or her blood;

(c) When the person operating or in the actual physical control of the motor vehicle has a concentration of eight-hundredths of one gram or more by weight of alcohol per two hundred ten liters of his or her breath; or

(d) If the person operating or in the actual physical control of the motor vehicle refuses to submit to a chemical test or tests when directed to do so by a peace officer pursuant to section 60-6,197.

(2) A violation of this section shall be a Class I misdemeanor.

(3) The crime punishable under this section shall be treated as a separate and distinct offense from any other offense arising out of acts alleged to have been committed while the person was in violation of this section.



28-1301 - Human skeletal remains or burial goods; prohibited acts; penalty.

28-1301. Human skeletal remains or burial goods; prohibited acts; penalty.

(1) The definitions found in section 12-1204 shall apply to this section.

(2) Except as provided in subsection (3) of this section, a person commits the offense of removing, abandoning, or concealing human skeletal remains or burial goods if he or she:

(a) Knowingly digs up, disinters, removes, or carries away from its place of deposit or burial any such remains or goods, attempts to do the same, or aids, incites, assists, encourages, or procures the same to be done;

(b) Knowingly throws away or abandons any such remains or goods in any place other than a regular place for burial and under a proper death certificate issued under section 38-811 or 71-605; or

(c) Receives, conceals, purchases, sells, transports, trades, or disposes of any such remains or goods if the person knows or has reason to know that such remains or goods have been dug up, disinterred, or removed from their place of deposit or burial or have not been reported in a proper death certificate issued under section 38-811 or 71-605, attempts to do the same, or aids, incites, assists, encourages, or procures the same to be done.

(3) This section shall not apply to: (a) A body authorized to be surrendered for purposes of dissection as provided by law; (b) the body of any person directed to be delivered by competent authority for purposes of dissection; (c) the officers of any lawfully constituted cemetery acting under the direction of the board of trustees in removing any human skeletal remains or burial goods from one place of burial in the cemetery to another place in the same cemetery when disinterment and reinterment permits are secured and return made pursuant to section 71-605; (d) any person removing the human skeletal remains or burial goods of a relative or intimate friend from one place of burial in any lawfully constituted cemetery to another when consent for such removal has been obtained from the lawfully constituted authority thereof and permits for disinterment and reinterment secured and return made pursuant to section 71-605; (e) any professional archaeologist engaged in an otherwise lawful and scholarly excavation of a nonburial site who unintentionally encounters human skeletal remains or associated burial goods if the archaeologist complies with the notification requirements of the Unmarked Human Burial Sites and Skeletal Remains Protection Act; or (f) any archaeological excavation by the Nebraska State Historical Society or its designee in the course of execution of the duties of the society if any human skeletal remains or associated burial goods discovered during such excavation are disposed of pursuant to section 12-1208.

(4) Violation of this section shall be a Class IV felony.



28-1302 - Concealing the death of another person; penalty.

28-1302. Concealing the death of another person; penalty.

Any person who conceals the death of another person and thereby prevents a determination of the cause or circumstances of death commits a Class I misdemeanor.



28-1303 - Stagnant water; raising or producing, unlawful; penalty; abatement.

28-1303. Stagnant water; raising or producing, unlawful; penalty; abatement.

Whoever shall build, erect, continue or keep up any dam or other obstruction in any river or stream of water in this state and thereby raise an artificial pond, or produce stagnant waters, which shall be manifestly injurious to the public health and safety, shall be guilty of a Class III misdemeanor and the court shall, moreover, order every such nuisance to be abated or removed.



28-1304 - Putting carcass or filthy substance into well, spring, brook, or stream; penalty.

28-1304. Putting carcass or filthy substance into well, spring, brook, or stream; penalty.

Whoever shall put any dead animal, carcass or part thereof, or other filthy substance, into any well, or into any spring, brook or branch of running water, of which use is made for domestic purposes, shall be guilty of a Class IV misdemeanor.



28-1304.01 - Dead animals; liquefied remains; prohibited acts; violation; penalty.

28-1304.01. Dead animals; liquefied remains; prohibited acts; violation; penalty.

The liquefied remains of any dead animal shall not be injected below the surface of the ground nor be spread above the surface of the ground in any manner. Any person violating the provisions of this section shall be guilty of a Class II misdemeanor.



28-1305 - Exposing offensive matter; penalty.

28-1305. Exposing offensive matter; penalty.

Whoever shall put the carcass of any dead animal, the offals from any slaughter house, butcher's establishment, packing house, or fish house, any spoiled meats, spoiled fish, or putrid animal substance, or the contents of any privy vault upon or into any river, bay, creek, pond, canal, road, street, alley, lot, field, meadow, public ground, market space, or common, or whoever, being the owner or owners or occupant or occupants thereof, shall knowingly permit the same to remain in any of the aforesaid situations, to the annoyance of the citizens of this state, or any of them, or shall neglect or refuse to remove or abate the nuisance occasioned thereby within twenty-four hours after knowledge of the existence of such nuisance upon any of the above-described premises owned or occupied by him, her, or them, or after notice thereof in writing from the street commissioner, supervisor, or any trustee or health officer of any city or precinct in which such nuisance shall exist, shall be guilty of a Class V misdemeanor. If the nuisance is not abated within twenty-four hours thereafter, it shall be deemed a second offense against the provisions of this section, and every like neglect of each twenty-four hours thereafter shall be considered an additional offense.



28-1306 - Unclean stock cars, railroads bringing into state; penalty.

28-1306. Unclean stock cars, railroads bringing into state; penalty.

It shall be unlawful for any railroad company operating its road in this state to bring or cause to be brought into this state from an adjoining state any empty car used for transporting hogs or sheep, or any empty combination car used for carrying grain and stock that has any filth of any kind whatever in the same; but such railroad company shall, before it allows such car or cars to pass into the state, cause the same to be thoroughly cleaned. Any person or persons or corporation violating any provision of this section shall be guilty of a Class V misdemeanor.



28-1307 - Diseased meat; sale; penalty.

28-1307. Diseased meat; sale; penalty.

It shall be unlawful for any person to sell or offer for sale the flesh of a diseased animal, whether such animal shall have died of disease or shall have been butchered when in a diseased condition. Any person violating the provisions of this section shall be guilty of a Class IV felony.



28-1308 - Watering stock at private tank; unlawful; penalty; exceptions.

28-1308. Watering stock at private tank; unlawful; penalty; exceptions.

(1) It is hereby declared unlawful for any person to water livestock at any watering trough or tanks belonging to any private owner without the consent of such owner, but this section shall not apply to livestock in transportation on railroads nor to livestock delivered into any stockyards nor to livestock in holding pens awaiting slaughter.

(2) Violation of this section is a Class V misdemeanor.



28-1309 - Refusing to yield a party line; penalty.

28-1309. Refusing to yield a party line; penalty.

(1) A person commits the offense of refusing to yield a party line if he willfully refuses to relinquish a telephone party line, consisting of a subscriber line telephone circuit with two or more main telephone stations connected therewith, each having a distinctive ring or telephone number, after he has been requested to do so to permit another to place a call, in an emergency in which property or human life is in jeopardy and the prompt summoning of aid is essential, unless such party line is already being used for another such emergency call, or willfully interferes with such an emergency message, or requests the use of such a party line by falsely stating that the same is needed for any such purpose, knowing the statement to be false.

(2) Refusal to yield a party line is a Class III misdemeanor.



28-1310 - Intimidation by telephone call; penalty; prima facie evidence.

28-1310. Intimidation by telephone call; penalty; prima facie evidence.

(1) A person commits the offense of intimidation by telephone call if, with intent to terrify, intimidate, threaten, harass, annoy, or offend, the person:

(a) Telephones another anonymously, whether or not conversation ensues, and disturbs the peace, quiet, and right of privacy of any person at the place where the calls are received; or

(b) Telephones another and uses indecent, lewd, lascivious, or obscene language or suggests any indecent, lewd, or lascivious act; or

(c) Telephones another and threatens to inflict injury to any person or to the property of any person; or

(d) Intentionally fails to disengage the connection; or

(e) Telephones another and attempts to extort money or other thing of value from any person.

(2) The use of indecent, lewd, or obscene language or the making of a threat or lewd suggestion shall be prima facie evidence of intent to terrify, intimidate, threaten, harass, annoy, or offend.

(3) The offense shall be deemed to have been committed either at the place where the call was made or where it was received.

(4) Intimidation by telephone call is a Class III misdemeanor.

A jury instruction founded on the presumption created by subsection (2) of this section is constitutionally impermissible because such an instruction deprives a defendant of the due process right that the State must prove beyond a reasonable doubt each element of the crime charged, and shifts the burden to the defendant to disprove the element of intent in the offense charged. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

As interpreted, subsection (1)(b) of this section proscribes only telephone calls made with the intention of causing mental discomfort by the use of language which conjures up repugnant sexual images or which suggests the performance of repugnant sexual acts. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

Because subsection (1)(b) of this section concerns itself with sexual speech which intrudes upon the privacy of innocent citizens, not for the purpose of communicating any thought, but for the purpose of causing mental discomfort by conjuring up repugnant sexual images, it regulates in an area in which the State has a compelling interest and therefore cannot be said to be substantially overbroad. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

Subsection (1)(b) of this section is not impermissibly vague; it gives fair notice of exactly what is forbidden in terms which are understandable to persons of ordinary intelligence. State v. Kipf, 234 Neb. 227, 450 N.W.2d 397 (1990).

The statement "What should I do to retaliate" is sufficient to constitute a threat for purposes of subsection (1)(c) of this section. State v. Methe, 228 Neb. 468, 422 N.W.2d 803 (1988).



28-1311 - Interfering with a public service company; penalty.

28-1311. Interfering with a public service company; penalty.

(1) A person commits the offense of interfering with a public service company if he willfully and purposely interrupts or interferes with the transmission of telegraph or telephone messages or the transmission of light, heat and power in this state.

(2) Interference with public service companies is a Class II misdemeanor.



28-1312 - Interfering with the police radio system; police radio set, defined; penalty; exceptions; equipment used in violation of sections; disposition.

28-1312. Interfering with the police radio system; police radio set, defined; penalty; exceptions; equipment used in violation of sections; disposition.

(1) Police radio set shall mean any radio set or apparatus capable of either receiving or transmitting radio frequency signals within the wavelength or channel now or which may hereafter be allocated by the Federal Communications Commission for the police radio service.

(2) A person commits the offense of interfering with the police radio system if he has in his possession or in any motor vehicle or equips or installs in or on any motor vehicle, any police radio set which:

(a) In any way intentionally interferes with the transmission or reception of radio messages by any law enforcement agency and hinders any such agency in fulfillment of its duties; or

(b) Intercepts such radio signals to evade or assist others in evading arrest; or

(c) Results in the use of such communication for monetary or personal gain.

(3) The provisions of subsection (2) of this section shall not apply to:

(a) Peace officers and members of a law enforcement agency which regularly maintains a police radio system authorized and licensed by the Federal Communications Commission;

(b) Any person who has permission in writing from the head of a law enforcement agency to possess and use any radio set or apparatus capable of receiving messages or signals within the wavelength or channel assigned to the agency granting the permission; or

(c) Legal newspapers as defined in section 25-523, or radio, television or cable antenna television stations licensed pursuant to law, monitoring messages of signals for news purposes only without rebroadcasting or republishing verbatim.

(4) Interfering with the police radio system is a Class I misdemeanor.

(5) It shall be the duty of any and all peace officers to seize and hold for evidence any and all equipment possessed or used in violation of this section, and upon conviction of the person possessing or using such equipment, the court shall order such equipment destroyed or forfeited to the State of Nebraska.



28-1313 - Unlawful use of a white cane or guide dog; penalty.

28-1313. Unlawful use of a white cane or guide dog; penalty.

(1) A person commits unlawfully using a white cane or guide dog if he is not blind as defined by law and carries, displays, or otherwise makes use of a white cane or guide dog.

(2) Such use of a white cane or the use of a guide dog by a person shall be officially recognized as an indication that the bearer is blind.

(3) Unlawful use of a white cane or guide dog is a Class III misdemeanor.



28-1314 - Failing to observe a blind person; penalty.

28-1314. Failing to observe a blind person; penalty.

(1) A person commits the offense of failing to observe a blind person if as an operator of any vehicle or other conveyance, he fails to:

(a) Give special consideration to the bearer of a white cane or user of a guide dog; and

(b) Stop and remain when approaching such bearer until such time as the bearer has safely reached a position well outside the course normally used by the operator of the vehicle or other conveyance.

(2) Failure to observe a blind person is a Class III misdemeanor.



28-1315 - Locks and keys; terms, defined.

28-1315. Locks and keys; terms, defined.

As used in section 28-1316, unless the context otherwise requires:

(1) Change key shall mean a key planned and cut to operate a specific lock;

(2) Try-out key shall mean a key which may or may not be one of a set of similar keys, each key made to operate a series or group of a total series of locks, the key or keys being constructed to take advantage of unplanned construction similarities in the series or group of locks;

(3) Wiggle key or manipulation key shall mean a material device which may be variably positioned or manipulated in a lock's keyway until such action develops a condition within the lock which enables the lock to be operated. Wiggle keys or manipulation keys may or may not resemble normally used keys;

(4) Master key shall mean a key planned and cut to operate all locks in a series or group of locks, each lock having its own key other than the master key for that individual lock only, and each lock constructed as a part of the series or group for operation with the master key. For the purpose of section 28-1316, submaster keys, grand master keys, great grand master keys, emergency keys, and overriding keys are to be considered as master keys;

(5) Keyed-alike locks shall mean a series or group of locks designed and constructed to be operated with the same change key;

(6) Locksmith shall mean a person dealing in the mechanical action and the correct operation of all types of locks and cylinder devices, whose trade or occupation is primarily repairing, opening or closing such locks or devices by mechanical means other than the key designed for that particular mechanism without altering, marring, or destroying the original condition or effectiveness of such mechanism; and

(7) Key master or key cutter shall mean a person other than a locksmith, whose primary and only function is the cutting and duplicating of keys.



28-1316 - Unlawful use of locks and keys; penalty; exceptions.

28-1316. Unlawful use of locks and keys; penalty; exceptions.

(1) A person commits the offense of unlawful use of locks and keys if he or she:

(a) Sells, offers to sell, or gives to any person other than a law enforcement agency, dealer licensed under the Motor Vehicle Industry Regulation Act, motor vehicle manufacturer, or person regularly carrying on the profession of a locksmith any try-out key, manipulation key, wiggle key, or any other device designed to be used in place of the normal change key of any motor vehicle; or

(b) Has in his or her possession any try-out key, wiggle key, manipulation key, or any other device designed to be used in place of the normal change key of any motor vehicle unless he or she is a locksmith, locksmith manufacturer, dealer licensed under the Motor Vehicle Industry Regulation Act, motor vehicle manufacturer, or law enforcement agency; or

(c) Duplicates a master key for anyone unless written permission has been granted by the person who has legal control of the master key. All master keys shall be stamped with the words DO NOT DUPLICATE. All duplications of master keys shall also be stamped with the words DO NOT DUPLICATE.

(2) Nothing in subsection (1) of this section shall be construed to make it unlawful if:

(a) The owner of two or more vehicles possesses a change key that can be used on two or more vehicles that he or she owns; or

(b) Such owner changes the locks on such vehicle so that they are keyed alike; or

(c) Any person makes or duplicates the original change keys for such an owner; or

(d) Anyone stamps any other type of key with the words DO NOT DUPLICATE.

(3) Unlawful use of locks and keys is a Class III misdemeanor.



28-1317 - Unlawful picketing; penalty.

28-1317. Unlawful picketing; penalty.

(1) A person commits the offense of unlawful picketing if, either singly or by conspiring with others, he or she interferes, or attempts to interfere, with any other person in the exercise of his or her lawful right to work, or right to enter upon or pursue any lawful employment he or she may desire, in any lawful occupation, self-employment, or business carried on in this state, by:

(a) Using threatening language toward such person or any member of his or her immediate family, or in his, her, or their presence or hearing, for the purpose of inducing or influencing, or attempting to induce or influence, such person to quit his or her employment, or to refrain from seeking or freely entering into employment; or

(b) Following or intercepting such person from or to his or her work, from or to his or her home or lodging, or about the city, against the will of such person, for such purpose; or

(c) Menacing, threatening, coercing, intimidating, or frightening in any manner such person for such purpose; or

(d) Committing an assault upon such person for such purpose; or

(e) Picketing or patrolling the place of residence of such person, or any street, alley, road, highway, or any other place, where such person may be, or in the vicinity thereof, for such purpose, against the will of such person.

(2) Unlawful picketing is a Class III misdemeanor. Each violation shall constitute a separate offense.



28-1318 - Mass picketing, defined; penalty; display of sign required.

28-1318. Mass picketing, defined; penalty; display of sign required.

(1) Mass picketing shall mean any form of picketing in which pickets constitute an obstacle to the free ingress and egress to and from the premises being picketed or any other premises, or upon the public roads, streets, or highways, either by obstructing by their persons or by the placing of vehicles or other physical obstructions.

(2) A person commits the offense of mass picketing if singly or in concert with others, he or she engages in or aids and abets any form of picketing activity that constitutes mass picketing as defined in subsection (1) of this section.

(3) Mass picketing is a Class III misdemeanor. Each violation shall constitute a separate offense.

(4) Any person who shall legally picket by any means or methods other than those forbidden in this section or in section 28-1317 shall visibly display on his or her person a sign showing the name of the protesting organization he or she represents. The composition of the sign shall be uppercase lettering of not less than two and one-half inches in height.



28-1319 - Interfering with picketing; penalty.

28-1319. Interfering with picketing; penalty.

(1) A person commits the offense of interfering with picketing if, acting separately or with others, he interferes with any picketing not described as mass picketing in section 28-1318, except that this provision shall not apply to duly qualified peace officers or to court action.

(2) Interfering with picketing is a Class III misdemeanor. Each violation shall constitute a separate offense.



28-1320 - Intimidating pickets; penalty.

28-1320. Intimidating pickets; penalty.

(1) A person commits the offense of intimidating pickets if he intimidates or attempts to intimidate any striker by threat of the loss of any right or condition of employment, that directly or indirectly would affect the lawful conduct of said striker in any way.

(2) Intimidation of pickets is a Class III misdemeanor. Each violation shall constitute a separate offense.



28-1320.01 - Unlawful picketing of a funeral; legislative findings.

28-1320.01. Unlawful picketing of a funeral; legislative findings.

(1) The Legislature finds that families have a legitimate and legally cognizable interest in organizing and attending funerals for deceased relatives and that the rights of families to peacefully and privately mourn the death of relatives are violated when funerals are targeted for picketing or protest activities.

(2) The Legislature also recognizes that individuals have a constitutional right to free speech and that in the context of funeral ceremonies, the competing interests of picketers and funeral participants must be balanced. Therefor, the Legislature declares that the purposes of sections 28-1320.01 to 28-1320.03 are to protect the privacy of grieving families and to preserve the peaceful character of cemeteries, mortuaries, churches, and other places of worship during a funeral while still providing picketers and protestors the opportunity to communicate their message at a time and place that minimizes the interference with the rights of funeral participants.



28-1320.02 - Unlawful picketing of a funeral; terms, defined.

28-1320.02. Unlawful picketing of a funeral; terms, defined.

For purposes of sections 28-1320.01 to 28-1320.03, the following definitions apply:

(1) Funeral means the ceremonies and memorial services held in connection with the burial or cremation of the dead but does not include funeral processions on public streets or highways; and

(2) Picketing of a funeral means protest activities engaged in by a person or persons located within five hundred feet of a cemetery, mortuary, church, or other place of worship during a funeral.



28-1320.03 - Unlawful picketing of a funeral; penalty.

28-1320.03. Unlawful picketing of a funeral; penalty.

(1) A person commits the offense of unlawful picketing of a funeral if he or she engages in picketing from one hour prior to through two hours following the commencement of a funeral.

(2) Unlawful picketing of a funeral is a Class III misdemeanor.



28-1321 - Maintaining a nuisance; penalty; abatement or removal.

28-1321. Maintaining a nuisance; penalty; abatement or removal.

(1) A person commits the offense of maintaining a nuisance if he erects, keeps up or continues and maintains any nuisance to the injury of any part of the citizens of this state.

(2) The erecting, continuing, using, or maintaining of any building, structure, or other place for the exercise of any trade, employment, manufacture, or other business which, by occasioning noxious exhalations, noisome or offensive smells, becomes injurious and dangerous to the health, comfort, or property of individuals or the public; the obstructing or impeding, without legal authority, of the passage of any navigable river, harbor, or collection of water; or the corrupting or rendering unwholesome or impure of any watercourse, stream, or water; or unlawfully diverting any such watercourse from its natural course or state to the injury or prejudice of others; and the obstructing or encumbering by fences, building, structures or otherwise of any of the public highways or streets or alleys of any city or village, shall be deemed nuisances.

(3) A person guilty of erecting, continuing, using, maintaining or causing any such nuisance shall be guilty of a violation of this section, and in every such case the offense shall be construed and held to have been committed in any county whose inhabitants are or have been injured or aggrieved thereby.

(4) Maintenance of nuisances is a Class III misdemeanor.

(5) The court, in case of conviction of such offense, shall order every such nuisance to be abated or removed.



28-1322 - Disturbing the peace; penalty.

28-1322. Disturbing the peace; penalty.

(1) Any person who shall intentionally disturb the peace and quiet of any person, family, or neighborhood commits the offense of disturbing the peace.

(2) Disturbing the peace is a Class III misdemeanor.

The State cannot constitutionally criminalize speech under this section solely because it inflicts emotional injury, annoys, offends, or angers another person. But speech can be criminalized under this section if it tends to or is likely to provoke violent reaction. State v. Drahota, 280 Neb. 627, 788 N.W.2d 796 (2010).

Under subsection (1) of this section, the definition of breach of the peace is broad enough to include the offense of disturbing the peace; it signifies the offense of disturbing the public peace or tranquility enjoyed by citizens of a community. The term "breach of the peace" is generic and includes all violations of public peace, order, or decorum, or acts tending to the disturbance thereof. Provocative language consisting of profane, indecent, or abusive remarks directed to the person of the hearer may amount to a breach of the peace, and such language constitutes "fighting" words, which are not constitutionally protected forms of speech. State v. Broadstone, 233 Neb. 595, 447 N.W.2d 30 (1989).



28-1323 - Transfer or cause to be transferred any sounds recorded on a phonograph record, disc, wire, tape, or film; unlawful; exemption.

28-1323. Transfer or cause to be transferred any sounds recorded on a phonograph record, disc, wire, tape, or film; unlawful; exemption.

Unless exempt under section 28-1325, it is unlawful for any person, firm, partnership, limited liability company, corporation, or association knowingly to (1) transfer or cause to be transferred any sounds recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded onto any other phonograph record, disc, wire, tape, film, or other article or (2) sell, distribute, circulate, offer for sale, distribution or circulation, possess for the purpose of sale, distribution, or circulation, or cause to be sold, distributed, or circulated, offered for sale, distribution, or circulation, or possessed for sale, distribution, or circulation any article or device on which sounds have been transferred without the consent of the person who owns the master phonograph record, master disc, master tape, master wire, master film, or other article from which the sounds are derived.



28-1324 - Sell, distribute, circulate, offer for sale, or possess phonograph record, disc, wire, tape, film, or sounds transferred; unlawful; exception.

28-1324. Sell, distribute, circulate, offer for sale, or possess phonograph record, disc, wire, tape, film, or sounds transferred; unlawful; exception.

It is unlawful for any person, firm, partnership, limited liability company, corporation, or association to sell, distribute, circulate, offer for sale, distribution, or circulation, or possess for the purpose of sale, distribution, or circulation any phonograph record, disc, wire, tape, film, or other article on which sounds have been transferred unless such phonograph record, disc, wire, tape, film, or other article bears the actual name and address of the transferor of the sounds in a prominent place on its outside face or package.



28-1325 - Transfer of sounds; sections; when not applicable.

28-1325. Transfer of sounds; sections; when not applicable.

Sections 28-1323 to 28-1326 do not apply to any person who transfers or causes to be transferred any sounds (1) intended for or in connection with radio or television broadcast transmission or related uses, (2) for archival purposes, (3) solely for the personal use of the person transferring or causing the transfer and without any compensation being derived by the person from the transfer, or (4) intended for use by an educational institution, school, or other person for instructional or educational uses.



28-1326 - Transfer of sounds; violations; penalty.

28-1326. Transfer of sounds; violations; penalty.

Any person violating the provisions of section 28-1323 or 28-1324 shall be guilty of a Class II misdemeanor.



28-1327 - Repealed. Laws 1979, LB 344, § 16.

28-1327. Repealed. Laws 1979, LB 344, § 16.



28-1328 - Repealed. Laws 1979, LB 344, § 16.

28-1328. Repealed. Laws 1979, LB 344, § 16.



28-1329 - Receptacle, other term, defined.

28-1329. Receptacle, other term, defined.

As used in sections 28-1329 to 28-1334, unless the context otherwise requires:

(1) Receptacle shall mean not only bottles, siphons, tins, kegs, one-eighth barrels, quarter barrels, half barrels, barrels, boxes, ice cream cabinets, cans and tubs, but all other receptacles used for holding any of the commodities in the sections mentioned; and

(2) Requirement for a written transfer, bill of sale, authority, or consent shall mean that it shall be signed by the person named in the certificate issued by the Secretary of State as provided in such sections, or by a transferee claiming under a written transfer signed by such person, or by an agent whose authority is in writing signed by such person or such transferee.



28-1330 - Nonintoxicating beverages, milk, and milk products; brand or mark on container; filing with Secretary of State; publication; certificate; fee.

28-1330. Nonintoxicating beverages, milk, and milk products; brand or mark on container; filing with Secretary of State; publication; certificate; fee.

Any person engaged in manufacturing, bottling or selling soda waters, mineral or aerated waters, cider, ginger ale and other unintoxicating beverages, milk, buttermilk, cream, ice cream or butter in any kind of receptacle having the name of such person or other mark or device printed, stamped, engraved, etched, blown, impressed, riveted or otherwise produced or permanently fixed upon the same, may file in the office of the Secretary of State for record a description of the name, mark, or device so used and cause such description to be printed once each week for three successive weeks in a newspaper published in the county in which the principal place of business of such person is located, or if the principal place of business of such person is located in another state, then in the county wherein the principal office or depot within the State of Nebraska is located. It shall be the duty of the Secretary of State to issue to the person so filing for record a description of such name, mark, or device in his office, a duly attested certificate of the record of the same, for which he shall receive a fee of one dollar. Such certificate in all prosecutions under sections 28-1329 to 28-1334 shall be prima facie evidence of the adoption of such name, mark, or device, and of the right of the person named therein to adopt and use the same.



28-1331 - Unauthorized use of receptacle; penalty; separate offense.

28-1331. Unauthorized use of receptacle; penalty; separate offense.

(1) A person commits unauthorized use of receptacle if he fills any receptacle bearing a name, mark, or device recorded as provided in section 28-1330 with soda water, mineral or aerated waters, cider, ginger ale and other unintoxicating beverages, milk, buttermilk, cream, ice cream or butter, or to deface, erase, obliterate, cover up or otherwise remove or conceal any such name, mark, or device on any such receptacle, or to buy, sell, give, take, dispose of in any way, traffic in or destroy any receptacle bearing any such name, mark, or device unless it is the person named in the certificate issued by the Secretary of State, as provided in section 28-1330, or has the written consent of the person named in such certificate.

(2) Unauthorized use of receptacles is a Class III misdemeanor. Each such receptacle so unlawfully dealt with, as herein set out, shall be deemed to be a separate offense.



28-1332 - Unauthorized possession of receptacle; penalty.

28-1332. Unauthorized possession of receptacle; penalty.

(1) A person commits unauthorized possession of receptacle if having in possession or under control any receptacle bearing any name, mark, or device recorded as provided in section 28-1330, and holding a written transfer or bill of sale therefor from the person named in the certificate issued by the Secretary of State as provided in such section, or other authority in writing from such person, he fails or refuses to deliver such receptacle to the person named in such certificate or to the authorized agent of such person when demanded.

(2) Unauthorized possession of receptacle is a Class III misdemeanor.



28-1333 - Receptacles; unauthorized use or possession; search warrant; prosecution of possessor.

28-1333. Receptacles; unauthorized use or possession; search warrant; prosecution of possessor.

Whenever any person who has filed for record any such name, mark, or device, or who has acquired from such person in writing the ownership of such name, mark, or device or the right to the exclusive use thereof, or any one representing such person, shall make oath before any county judge that he has reason to believe and does believe that any receptacle bearing such name, mark, or device is being unlawfully used or filled or had in possession by any other person, such judge shall thereupon issue a search warrant to discover and obtain such receptacle, and may also cause the person in whose possession such receptacle shall be found to be brought before him and shall then inquire into the circumstances of such possession and if it shall be found that such person is guilty of violating any provision in sections 28-1329 to 28-1334, he shall be punished as prescribed in section 28-1331 or 28-1332 and the possession of the property taken upon such warrant shall be awarded to the owner thereof. The remedy given by this section shall not be held to be exclusive, and offenders against any provision of said sections may also be prosecuted as in case of other misdemeanors.



28-1334 - Sale, construed.

28-1334. Sale, construed.

The requiring or taking of any deposit for any purpose upon such receptacle shall not be deemed nor held to be a sale, either optional or otherwise, in any proceeding under sections 28-1329 to 28-1334.



28-1335 - Discharging any firearm or weapon from any public highway, road, or bridge; penalty; exception.

28-1335. Discharging any firearm or weapon from any public highway, road, or bridge; penalty; exception.

A person commits a Class III misdemeanor if such person discharges any firearm or weapon using any form of compressed gas as a propellant from any public highway, road, or bridge in this state, unless otherwise allowed by statute. Upon conviction, the mandatory minimum fine shall be one hundred dollars.



28-1336 - Repealed. Laws 1983, LB 1, § 1.

28-1336. Repealed. Laws 1983, LB 1, § 1.



28-1337 - Repealed. Laws 1983, LB 1, § 1.

28-1337. Repealed. Laws 1983, LB 1, § 1.



28-1338 - Repealed. Laws 1983, LB 1, § 1.

28-1338. Repealed. Laws 1983, LB 1, § 1.



28-1339 - Repealed. Laws 1983, LB 1, § 1.

28-1339. Repealed. Laws 1983, LB 1, § 1.



28-1340 - Repealed. Laws 1983, LB 1, § 1.

28-1340. Repealed. Laws 1983, LB 1, § 1.



28-1341 - Act, how cited.

28-1341. Act, how cited.

Sections 28-1341 to 28-1348 shall be known and may be cited as the Computer Crimes Act.



28-1342 - Legislative findings and declarations.

28-1342. Legislative findings and declarations.

The Legislature finds and declares that our society is increasingly dependent on computers, that important personal, financial, medical, and historical data is stored in computers, and that valuable data stored can be lost due to criminal action.

The Legislature further finds that specific criminal statutes are necessary to cover the actions of persons who intentionally destroy data or commit fraud using computers.



28-1343 - Terms, defined.

28-1343. Terms, defined.

For purposes of the Computer Crimes Act:

(1) Access shall mean to instruct, communicate with, store data in, retrieve data from, or otherwise use the resources of a computer, computer system, or computer network;

(2) Computer shall mean a high-speed data processing device or system which performs logical, arithmetic, data storage and retrieval, communication, memory, or control functions by the manipulation of signals, including, but not limited to, electronic or magnetic impulses, and shall include any input, output, data storage, processing, or communication facilities directly related to or operating in conjunction with any such device or system;

(3) Computer network shall mean the interconnection of a communications system with a computer through a remote terminal or with two or more interconnected computers or computer systems;

(4) Computer program shall mean an instruction or statement or a series of instructions or statements in a form acceptable to a computer which directs the functioning of a computer system in a manner designed to provide appropriate products from the computer;

(5) Computer security system shall mean a computer program or device that:

(a) Is intended to protect the confidentiality and secrecy of data and information stored in or accessible through the computer system; and

(b) Displays a conspicuous warning to a user that the user is entering a secure system or requires a person seeking access to knowingly respond by use of an authorized code to the program or device in order to gain access;

(6) Computer software shall mean a computer program of procedures or associated documentation concerned with the operation of a computer;

(7) Computer system shall mean related computers and peripheral equipment, whether connected or unconnected;

(8) Data shall mean a representation of information, facts, knowledge, concepts, or instructions prepared in a formalized or other manner and intended for use in a computer or computer network;

(9) Destructive computer program shall mean a computer program that performs a destructive function or produces a destructive product;

(10) Destructive function shall mean a function that (a) degrades the performance of a computer, its associated peripheral equipment, or a computer program, (b) disables a computer, its associated peripheral equipment, or a computer program, or (c) alters a computer program or data;

(11) Destructive product shall mean a product that: (a) Produces unauthorized data, including data that make computer memory space unavailable; (b) results in the unauthorized alteration of data or a computer program; or (c) produces a destructive computer program, including, but not limited to, a self-replicating program;

(12) Loss shall mean the greatest of the following:

(a) The retail market value of the property or services involved;

(b) The reasonable repair or replacement cost whichever is less; or

(c) The reasonable value of the damage created by the unavailability or lack of utility of the property or services involved until repair or replacement can be effected;

(13) Property shall include, but not be limited to, electronically processed or electronically produced data and information in computer software whether in human or computer readable form; and

(14) Services shall include, but not be limited to, computer time, data processing, and storage functions.

Under the former law, a person was guilty of a Class IIIA felony where a person knowingly solicits, coaxes, entices, or lures (1) a child 16 years of age or younger or (2) a peace officer who is believed by such person to be a child 16 years of age or younger, by means of a computer as that term is defined in this section, to engage in a sexual act. State v. Atchison, 15 Neb. App. 422, 730 N.W.2d 115 (2007).



28-1343.01 - Unauthorized computer access; penalty.

28-1343.01. Unauthorized computer access; penalty.

(1) A person commits the offense of unauthorized computer access if the person intentionally and without authority penetrates a computer security system.

(2) A person who violates subsection (1) of this section in a manner that creates a grave risk of causing the death of a person shall be guilty of a Class IV felony.

(3) A person who violates subsection (1) of this section in a manner that creates a risk to public health and safety shall be guilty of a Class I misdemeanor.

(4) A person who violates subsection (1) of this section in a manner that compromises the security of data shall be guilty of a Class II misdemeanor.



28-1344 - Unlawful acts; depriving or obtaining property or services; penalties.

28-1344. Unlawful acts; depriving or obtaining property or services; penalties.

Any person who intentionally accesses or causes to be accessed, directly or indirectly, any computer, computer system, computer software, or computer network without authorization or who, having accessed any computer, computer system, computer software, or computer network with authorization, knowingly and intentionally exceeds the limits of such authorization shall be guilty of a Class IV felony if he or she intentionally: (1) Deprives another of property or services; or (2) obtains property or services of another, except that any person who obtains property or services or deprives another of property or services with a value of one thousand dollars or more by such conduct shall be guilty of a Class III felony.



28-1345 - Unlawful acts; harming or disrupting operations; penalties.

28-1345. Unlawful acts; harming or disrupting operations; penalties.

Any person who accesses or causes to be accessed any computer, computer system, computer software, or computer network without authorization or who, having accessed any computer, computer system, computer software, or computer network with authorization, knowingly and intentionally exceeds the limits of such authorization shall be guilty of a Class IV felony if he or she intentionally: (1) Alters, damages, deletes, or destroys any computer, computer system, computer software, computer network, computer program, data, or other property; (2) disrupts the operation of any computer, computer system, computer software, or computer network; or (3) distributes a destructive computer program with intent to damage or destroy any computer, computer system, computer network, or computer software, except that any person who causes loss with a value of one thousand dollars or more by such conduct shall be guilty of a Class III felony.



28-1346 - Unlawful acts; obtaining confidential public information; penalties.

28-1346. Unlawful acts; obtaining confidential public information; penalties.

Any person who intentionally accesses or causes to be accessed any computer, computer system, computer software, or computer network without authorization, or who, having accessed a computer, computer system, computer software, or computer network with authorization, knowingly and intentionally exceeds the limits of such authorization, and thereby obtains information filed by the public with the state or any political subdivision which is by statute required to be kept confidential shall be guilty of a Class II misdemeanor. For any second or subsequent offense under this section, such person shall be guilty of a Class I misdemeanor.



28-1347 - Unlawful acts; access without authorization; exceeding authorization; penalties.

28-1347. Unlawful acts; access without authorization; exceeding authorization; penalties.

Any person who intentionally accesses any computer, computer system, computer software, computer network, computer program, or data without authorization and with knowledge that such access was not authorized or who, having accessed any computer, computer system, computer software, computer network, computer program, or data with authorization, knowingly and intentionally exceeds the limits of such authorization shall be guilty of a Class V misdemeanor. For any second or subsequent offense under this section, such person shall be guilty of a Class II misdemeanor.



28-1348 - Act, how construed.

28-1348. Act, how construed.

The Computer Crimes Act shall not be construed to preclude the applicability of any other provision of the Nebraska Criminal Code which may apply to any transaction described in the Computer Crimes Act.



28-1349 - Legislative findings.

28-1349. Legislative findings.

The Legislature finds that elemental mercury is a persistent and toxic pollutant that accumulates in the environment. The Legislature further finds that each year elemental mercury contained in liquid mercury thermometers can enter the environment and result in human exposure to elemental mercury through accidental spills, breakage, and releases. It is the intent of the Legislature to ban the sale and distribution of liquid mercury thermometers containing elemental mercury to prevent further accidental exposure.



28-1350 - Liquid mercury thermometer; prohibited acts.

28-1350. Liquid mercury thermometer; prohibited acts.

No liquid mercury thermometer containing elemental mercury shall be sold, given away, or otherwise distributed in this state.



28-1351 - Unlawful membership recruitment into an organization or association; penalty.

28-1351. Unlawful membership recruitment into an organization or association; penalty.

(1) A person commits the offense of unlawful membership recruitment into an organization or association when he or she knowingly and intentionally coerces, intimidates, threatens, or inflicts bodily harm upon another person in order to entice that other person to join or prevent that other person from leaving any organization, group, enterprise, or association whose members, individually or collectively, engage in or have engaged in any of the following criminal acts for the benefit of, at the direction of, or on behalf of the organization, group, enterprise, or association or any of its members:

(a) Robbery under section 28-324;

(b) Arson in the first, second, or third degree under section 28-502, 28-503, or 28-504, respectively;

(c) Burglary under section 28-507;

(d) Murder in the first degree, murder in the second degree, or manslaughter under section 28-303, 28-304, or 28-305, respectively;

(e) Violations of the Uniform Controlled Substances Act that involve possession with intent to deliver, distribution, delivery, or manufacture of a controlled substance;

(f) Unlawful use, possession, or discharge of a firearm or other deadly weapon under sections 28-1201 to 28-1212.04;

(g) Assault in the first degree or assault in the second degree under section 28-308 or 28-309, respectively;

(h) Assault on an officer in the first, second, or third degree under section 28-929, 28-930, or 28-931, respectively, or assault on an officer using a motor vehicle under section 28-931.01;

(i) Theft by unlawful taking or disposition under section 28-511;

(j) Theft by receiving stolen property under section 28-517;

(k) Theft by deception under section 28-512;

(l) Theft by extortion under section 28-513;

(m) Kidnapping under section 28-313;

(n) Any forgery offense under sections 28-602 to 28-605;

(o) Criminal impersonation under section 28-638;

(p) Tampering with a publicly exhibited contest under section 28-614;

(q) Unauthorized use of a financial transaction device or criminal possession of a financial transaction device under section 28-620 or 28-621, respectively;

(r) Pandering under section 28-802;

(s) Bribery, bribery of a witness, or bribery of a juror under section 28-917, 28-918, or 28-920, respectively;

(t) Tampering with a witness or an informant or jury tampering under section 28-919;

(u) Unauthorized application of graffiti under section 28-524;

(v) Dogfighting, cockfighting, bearbaiting, or pitting an animal against another under section 28-1005; or

(w) Promoting gambling in the first degree under section 28-1102.

(2) Unlawful membership recruitment into an organization or association is a Class IV felony.



28-1352 - Act, how cited.

28-1352. Act, how cited.

Sections 28-1352 to 28-1356 shall be known and may be cited as the Public Protection Act.



28-1353 - Act; how construed.

28-1353. Act; how construed.

(1) The provisions of the Public Protection Act shall be liberally construed to effectuate its remedial purposes.

(2) Nothing in the act shall supersede any provision of federal, state, or other law imposing criminal penalties or affording civil remedies in addition to those provided for in the act.



28-1354 - Terms, defined.

28-1354. Terms, defined.

For purposes of the Public Protection Act:

(1) Enterprise means any individual, sole proprietorship, partnership, corporation, trust, association, or any legal entity, union, or group of individuals associated in fact although not a legal entity, and shall include illicit as well as licit enterprises as well as other entities;

(2) Pattern of racketeering activity means a cumulative loss for one or more victims or gains for the enterprise of not less than one thousand five hundred dollars resulting from at least two acts of racketeering activity, one of which occurred after August 30, 2009, and the last of which occurred within ten years, excluding any period of imprisonment, after the commission of a prior act of racketeering activity;

(3) Person means any individual or entity, as defined in section 21-2014, holding or capable of holding a legal, equitable, or beneficial interest in property;

(4) Prosecutor includes the Attorney General of the State of Nebraska, the deputy attorney general, assistant attorneys general, a county attorney, a deputy county attorney, or any person so designated by the Attorney General, a county attorney, or a court of the state to carry out the powers conferred by the act;

(5) Racketeering activity includes the commission of, criminal attempt to commit, conspiracy to commit, aiding and abetting in the commission of, aiding in the consummation of, acting as an accessory to the commission of, or the solicitation, coercion, or intimidation of another to commit or aid in the commission of any of the following:

(a) Offenses against the person which include: Murder in the first degree under section 28-303; murder in the second degree under section 28-304; manslaughter under section 28-305; assault in the first degree under section 28-308; assault in the second degree under section 28-309; assault in the third degree under section 28-310; terroristic threats under section 28-311.01; kidnapping under section 28-313; false imprisonment in the first degree under section 28-314; false imprisonment in the second degree under section 28-315; sexual assault in the first degree under section 28-319; and robbery under section 28-324;

(b) Offenses relating to controlled substances which include: To unlawfully manufacture, distribute, deliver, dispense, or possess with intent to manufacture, distribute, deliver, or dispense a controlled substance under subsection (1) of section 28-416; possession of marijuana weighing more than one pound under subsection (12) of section 28-416; possession of money used or intended to be used to facilitate a violation of subsection (1) of section 28-416 prohibited under subsection (17) of section 28-416; any violation of section 28-418; to unlawfully manufacture, distribute, deliver, or possess with intent to distribute or deliver an imitation controlled substance under section 28-445; possession of anhydrous ammonia with the intent to manufacture methamphetamine under section 28-451; and possession of ephedrine, pseudoephedrine, or phenylpropanolamine with the intent to manufacture methamphetamine under section 28-452;

(c) Offenses against property which include: Arson in the first degree under section 28-502; arson in the second degree under section 28-503; arson in the third degree under section 28-504; burglary under section 28-507; theft by unlawful taking or disposition under section 28-511; theft by shoplifting under section 28-511.01; theft by deception under section 28-512; theft by extortion under section 28-513; theft of services under section 28-515; theft by receiving stolen property under section 28-517; criminal mischief under section 28-519; and unlawfully depriving or obtaining property or services using a computer under section 28-1344;

(d) Offenses involving fraud which include: Burning to defraud an insurer under section 28-505; forgery in the first degree under section 28-602; forgery in the second degree under section 28-603; criminal possession of a forged instrument under section 28-604; criminal possession of forgery devices under section 28-605; criminal impersonation under section 28-638; identity theft under section 28-639; identity fraud under section 28-640; false statement or book entry under section 28-612; tampering with a publicly exhibited contest under section 28-614; issuing a false financial statement for purposes of obtaining a financial transaction device under section 28-619; unauthorized use of a financial transaction device under section 28-620; criminal possession of a financial transaction device under section 28-621; unlawful circulation of a financial transaction device in the first degree under section 28-622; unlawful circulation of a financial transaction device in the second degree under section 28-623; criminal possession of a blank financial transaction device under section 28-624; criminal sale of a blank financial transaction device under section 28-625; criminal possession of a forgery device under section 28-626; unlawful manufacture of a financial transaction device under section 28-627; laundering of sales forms under section 28-628; unlawful acquisition of sales form processing services under section 28-629; unlawful factoring of a financial transaction device under section 28-630; and fraudulent insurance acts under section 28-631;

(e) Offenses involving governmental operations which include: Abuse of public records under section 28-911; perjury or subornation of perjury under section 28-915; bribery under section 28-917; bribery of a witness under section 28-918; tampering with a witness or informant or jury tampering under section 28-919; bribery of a juror under section 28-920; assault on an officer in the first degree under section 28-929; assault on an officer in the second degree under section 28-930; assault on an officer in the third degree under section 28-931; and assault on an officer using a motor vehicle under section 28-931.01;

(f) Offenses involving gambling which include: Promoting gambling in the first degree under section 28-1102; possession of gambling records under section 28-1105; gambling debt collection under section 28-1105.01; and possession of a gambling device under section 28-1107;

(g) Offenses relating to firearms, weapons, and explosives which include: Carrying a concealed weapon under section 28-1202; transportation or possession of machine guns, short rifles, or short shotguns under section 28-1203; unlawful possession of a handgun under section 28-1204; unlawful transfer of a firearm to a juvenile under section 28-1204.01; using a deadly weapon to commit a felony or possession of a deadly weapon during the commission of a felony under section 28-1205; possession of a deadly weapon by a prohibited person under section 28-1206; possession of a defaced firearm under section 28-1207; defacing a firearm under section 28-1208; unlawful discharge of a firearm under section 28-1212.02; possession, receipt, retention, or disposition of a stolen firearm under section 28-1212.03; unlawful possession of explosive materials in the first degree under section 28-1215; unlawful possession of explosive materials in the second degree under section 28-1216; unlawful sale of explosives under section 28-1217; use of explosives without a permit under section 28-1218; obtaining an explosives permit through false representations under section 28-1219; possession of a destructive device under section 28-1220; threatening the use of explosives or placing a false bomb under section 28-1221; using explosives to commit a felony under section 28-1222; using explosives to damage or destroy property under section 28-1223; and using explosives to kill or injure any person under section 28-1224;

(h) Any violation of the Securities Act of Nebraska pursuant to section 8-1117;

(i) Any violation of the Nebraska Revenue Act of 1967 pursuant to section 77-2713;

(j) Offenses relating to public health and morals which include: Prostitution under section 28-801; pandering under section 28-802; keeping a place of prostitution under section 28-804; labor trafficking, sex trafficking, labor trafficking of a minor, or sex trafficking of a minor under section 28-831; a violation of section 28-1005; and any act relating to the visual depiction of sexually explicit conduct prohibited in the Child Pornography Prevention Act; and

(k) A violation of the Computer Crimes Act;

(6) State means the State of Nebraska or any political subdivision or any department, agency, or instrumentality thereof; and

(7) Unlawful debt means a debt of at least one thousand five hundred dollars:

(a) Incurred or contracted in gambling activity which was in violation of federal law or the law of the state or which is unenforceable under state or federal law in whole or in part as to principal or interest because of the laws relating to usury; or

(b) Which was incurred in connection with the business of gambling in violation of federal law or the law of the state or the business of lending money or a thing of value at a rate usurious under state law if the usurious rate is at least twice the enforceable rate.



28-1355 - Pattern of racketeering activity or collection of an unlawful debt; prohibited acts.

28-1355. Pattern of racketeering activity or collection of an unlawful debt; prohibited acts.

(1) It shall be unlawful for any person who has received any proceeds that such person knew were derived, directly or indirectly, from a pattern of racketeering activity or through collection of an unlawful debt to use or invest, whether directly or indirectly, any part of such proceeds, or the proceeds derived from the investment or use thereof, in the acquisition of any right, interest, or equity in real property or in the establishment or operation of any enterprise. A purchase of securities on the open market for purposes of investment, and without the intention of controlling or participating in the control of the issuer or of assisting another to do so, shall not be unlawful under this subsection if the securities of the issuer held by the purchaser, the members of his or her immediate family, and his or her or their accomplices in any pattern of racketeering activity or the collection of an unlawful debt after such purchase do not amount in the aggregate to one percent of the outstanding securities of any one class and do not confer, either in law or in fact, the power to elect one or more directors of the issuer.

(2) It shall be unlawful for any person through a pattern of racketeering activity or through collection of an unlawful debt to acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

(3) It shall be unlawful for any person employed by or associated with any enterprise to conduct or participate in, directly or indirectly, the conduct of such enterprise's affairs through a pattern of racketeering activity or collection of unlawful debt.

(4) It shall be unlawful for any person to conspire or attempt to violate any of the provisions of subsection (1), (2), or (3) of this section.



28-1356 - Violation; penalty.

28-1356. Violation; penalty.

(1) A person who violates section 28-1355 shall be guilty of a Class III felony; however, such person shall be guilty of a Class IB felony if the violation is based upon racketeering activity which is punishable as a Class I, IA, or IB felony.

(2) In lieu of the fine authorized by section 28-105, any person convicted of engaging in conduct in violation of section 28-1355, through which pecuniary value was derived, or by which personal injury or property damage or other loss was caused, may be sentenced to pay a fine that does not exceed three times the gross value gained or three times the gross loss caused, whichever is greater, plus court costs and the costs of investigation and prosecution reasonably incurred. Any fine collected under this subsection shall be remitted to the State Treasurer for distribution in accordance with Article VII, section 5, of the Constitution of Nebraska.



28-1401 - Navigable streams; cutoff, chute, backwater, or bayou connected with; access by boat.

28-1401. Navigable streams; cutoff, chute, backwater, or bayou connected with; access by boat.

To further implement the provisions of Article XV, section 5, of the Constitution of Nebraska, the Legislature herewith provides that the people of the state shall have access by boat to any cutoff, chute, backwater, or bayou connected with any navigable stream located in the State of Nebraska, but that nothing in this section shall serve to allow trespass upon the lands of any person.



28-1402 - Locksmiths; registration certificates; issued by county clerk.

28-1402. Locksmiths; registration certificates; issued by county clerk.

All locksmiths, as defined in section 28-1315, shall be required to hold a valid registration certificate issued by the county clerk in the county in which the locksmith's business is located.



28-1403 - Locksmiths; registration certificates; application; contents; fee.

28-1403. Locksmiths; registration certificates; application; contents; fee.

The county clerk shall provide the registration certificates upon receipt of a fee of five dollars. Every locksmith shall conspicuously display such certificate in his or her place of business. The application shall be filed in the manner and form prescribed by the Secretary of State, and shall include as a minimum (1) the name and social security number of the applicant, (2) the name of the applicant's business, (3) the address of such place of business, (4) whether the applicant has been convicted of violating the laws of any state, other than minor traffic violations, and (5) the name and address of three individuals who have knowledge of the applicant's character, experience, and ability. It shall be the duty of each county clerk to supply each applicant with an application form and to file a copy of each application, which application shall be public information.



28-1404 - Locksmiths; registration certificates; term of validity.

28-1404. Locksmiths; registration certificates; term of validity.

The registration certificate shall remain valid until such time as the name of the individual, the name of the place of business, or the address of the place of business changes. At the time of such change a new registration shall be required.



28-1405 - Locksmiths; registration certificates; failure to acquire; penalty.

28-1405. Locksmiths; registration certificates; failure to acquire; penalty.

Any person, firm, or corporation who fails to acquire a valid registration certificate pursuant to the provisions of sections 28-1402 to 28-1405 shall be guilty of a Class IV misdemeanor.



28-1406 - Terms, defined.

28-1406. Terms, defined.

As used in sections 28-1406 to 28-1416, unless the context otherwise requires:

(1) Unlawful force shall mean force, including confinement, which is employed without the consent of the person against whom it is directed and the employment of which constitutes an offense or actionable tort or would constitute such offense or tort except for a defense such as the absence of intent, negligence, or mental capacity; duress; youth; or diplomatic status; not amounting to a privilege to use the force;

(2) Assent shall mean consent, whether or not it otherwise is legally effective, except assent to the infliction of death or serious bodily harm;

(3) Deadly force shall mean force which the actor uses with the purpose of causing or which he knows to create a substantial risk of causing death or serious bodily harm. Purposely firing a firearm in the direction of another person or at a vehicle in which another person is believed to be constitutes deadly force. A threat to cause death or serious bodily harm, by the production of a weapon or otherwise, so long as the actor's purpose is limited to creating an apprehension that he will use deadly force if necessary, shall not constitute deadly force;

(4) Actor shall mean any person who uses force in such a manner as to attempt to invoke the privileges and immunities afforded him by sections 28-1406 to 28-1416, except any duly authorized law enforcement officer of the State of Nebraska or its political subdivisions;

(5) Dwelling shall mean any building or structure, though movable or temporary, or a portion thereof, which is for the time being the actor's home or place of lodging; and

(6) Public officer shall mean any elected or appointed officer or employee of the State of Nebraska or its political subdivisions, except any duly authorized law enforcement officer of the State of Nebraska or its political subdivisions.

Justification, otherwise known as the choice of evils, is an affirmative defense. State v. Wells, 257 Neb. 332, 598 N.W.2d 30 (1999).



28-1407 - Justification; choice of evils.

28-1407. Justification; choice of evils.

(1) Conduct which the actor believes to be necessary to avoid a harm or evil to himself or to another is justifiable if:

(a) The harm or evil sought to be avoided by such conduct is greater than that sought to be prevented by the law defining the offense charged;

(b) Neither sections 28-1406 to 28-1416 nor other law defining the offense provides exceptions or defenses dealing with the specific situation involved; and

(c) A legislative purpose to exclude the justification claimed does not otherwise plainly appear.

(2) When the actor was reckless or negligent in bringing about the situation requiring a choice of harms or evils or in appraising the necessity for his conduct, the justification afforded by this section is unavailable in a prosecution for any offense for which recklessness or negligence, as the case may be, suffices to establish culpability.

Generalized and nonimmediate fears are inadequate grounds upon which to justify a violation of law. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

The choice of evils defense requires that a defendant (1) acts to avoid a greater harm, (2) reasonably believes that the particular action is necessary to avoid a specific and immediate harm, and (3) reasonably believes that the selected action is the least harmful alternative to avoid the harm, either actual or reasonably believed by the defendant to be certain to occur. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

This section reflects the Nebraska Legislature's policy that certain circumstances legally excuse conduct that would otherwise be criminal. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

The justification or "choice of evils" defense is unavailable in a prosecution for an offense, based on conduct as an expression of a defendant's moral belief or judgment, committed to prevent another's exercising a constitutional right or committed to deny another's constitutionally protected right. State v. Cozzens, 241 Neb. 565, 490 N.W.2d 184 (1992).

The justification or "choice of evils" defense operates to excuse conduct that would otherwise subject a person to criminal sanctions, but its availability and applicability require that a defendant's conduct be responsive to a legally recognized harm. State v. Cozzens, 241 Neb. 565, 490 N.W.2d 184 (1992).



28-1408 - Public duty; execution.

28-1408. Public duty; execution.

(1) Except as provided in subsection (2) of this section, conduct is justifiable when it is required or authorized by:

(a) The law defining the duties or functions of a public officer or the assistance to be rendered to such officer in the performance of his duties;

(b) The law governing the execution of legal process;

(c) The judgment or order of a competent court or tribunal;

(d) The law governing the armed services or the lawful conduct of war; or

(e) Any other provision of law imposing a public duty.

(2) Sections 28-1409 to 28-1416 shall apply to:

(a) The use of force upon or toward the person of another for any of the purposes dealt with in such sections; and

(b) The use of deadly force for any purpose, unless the use of such force is otherwise expressly authorized by law or occurs in the lawful conduct of war.

(3) The justification afforded by subsection (1) of this section shall apply:

(a) When the actor believes his conduct to be required or authorized by the judgment or direction of a competent court or tribunal or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process; and

(b) When the actor believes his conduct to be required or authorized to assist a public officer in the performance of his duties, notwithstanding that the officer exceeded his legal authority.



28-1409 - Use of force in self-protection.

28-1409. Use of force in self-protection.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward another person is justifiable when the actor believes that such force is immediately necessary for the purpose of protecting himself against the use of unlawful force by such other person on the present occasion.

(2) The use of such force is not justifiable under this section to resist an arrest which the actor knows is being made by a peace officer, although the arrest is unlawful.

(3) The use of such force is not justifiable under this section to resist force used by the occupier or possessor of property or by another person on his behalf, where the actor knows that the person using the force is doing so under a claim of right to protect the property, except that this limitation shall not apply if:

(a) The actor is a public officer acting in the performance of his duties or a person lawfully assisting him therein or a person making or assisting in a lawful arrest;

(b) The actor has been unlawfully dispossessed of the property and is making a reentry or recapture justified by section 28-1411; or

(c) The actor believes that such force is necessary to protect himself against death or serious bodily harm.

(4) The use of deadly force shall not be justifiable under this section unless the actor believes that such force is necessary to protect himself against death, serious bodily harm, kidnapping or sexual intercourse compelled by force or threat, nor is it justifiable if:

(a) The actor, with the purpose of causing death or serious bodily harm, provoked the use of force against himself in the same encounter; or

(b) The actor knows that he can avoid the necessity of using such force with complete safety by retreating or by surrendering possession of a thing to a person asserting a claim of right thereto or by complying with a demand that he abstain from any action which he has no duty to take, except that:

(i) The actor shall not be obliged to retreat from his dwelling or place of work, unless he was the initial aggressor or is assailed in his place of work by another person whose place of work the actor knows it to be; and

(ii) A public officer justified in using force in the performance of his duties or a person justified in using force in his assistance or a person justified in using force in making an arrest or preventing an escape shall not be obliged to desist from efforts to perform such duty, effect such arrest or prevent such escape because of resistance or threatened resistance by or on behalf of the person against whom such action is directed.

(5) Except as required by subsections (3) and (4) of this section, a person employing protective force may estimate the necessity thereof under the circumstances as he believes them to be when the force is used, without retreating, surrendering possession, doing any other act which he has no legal duty to do, or abstaining from any lawful action.

(6) The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can do so, unless the person confined has been arrested on a charge of crime.

1. Elements

2. Evidence

3. Jury instructions

4. Lawful force

5. Unlawful force

6. Miscellaneous

1. Elements

A defendant's use of deadly force in self-defense is justified if a reasonable ground existed under the circumstances for the defendant's belief that he or she was threatened with death or serious bodily harm, even if the defendant was actually mistaken about the extent of the danger. State v. Miller, 281 Neb. 343, 798 N.W.2d 827 (2011).

To successfully assert the claim of self-defense, a defendant must have a reasonable and good faith belief in the necessity of using force and the force used in defense must be immediately necessary and justified under the circumstances. State v. Faust, 265 Neb. 845, 660 N.W.2d 844 (2003).

A defendant asserting self-defense as justification for the use of force must have a reasonable and good faith belief in the necessity of such force. State v. Thompson, 244 Neb. 375, 507 N.W.2d 253 (1993).

In order for the self-defense justification to be applicable, (1) the belief that force is necessary must be reasonable and in good faith, (2) the force must be immediately necessary, and (3) the force used must be justified under the circumstances. State v. Graham, 234 Neb. 275, 450 N.W.2d 673 (1990).

The use of deadly force shall not be justifiable unless the actor believes such force is necessary to protect himself against death or serious bodily harm, nor is it justifiable if the actor, with the purpose of causing death or serious bodily harm, provoked the use of force against himself in the same encounter or the actor knows that he can not avoid the necessity of using such force with complete safety by retreating. State v. Menser, 222 Neb. 36, 382 N.W.2d 18 (1986).

Pursuant to subsection (4)(a) of this section, to deprive a defendant of the defense of self‑defense, the defendant's provocation must be with the intent that the defendant will then cause death or serious bodily injury to the one that the defendant provoked, and it must all occur in the same encounter. State v. Butler, 10 Neb. App. 537, 634 N.W.2d 46 (2001).

2. Evidence

Under subsection (5) of this section, evidence of victims' violent or aggressive behavior which occurred 4 months after defendant shot them was not relevant to the circumstances as defendant believed them to be the night he shot them. State v. Allison, 238 Neb. 142, 469 N.W.2d 360 (1991).

3. Jury instructions

A trial court is required to give a self-defense instruction where there is any evidence in support of a legally cognizable theory of self-defense. State v. Marshall, 253 Neb. 676, 573 N.W.2d 406 (1998).

Jury instruction requiring, as an element of self-defense, that "before using deadly force the defendant either tried to get away or did not try because he reasonably did not believe he could do so in complete safety," was not erroneous under this section. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

A defendant is entitled to an instruction on self-defense if there is any evidence to support it; this is true even if the defendant does not testify. State v. Graham, 234 Neb. 275, 450 N.W.2d 673 (1990).

A defendant is not entitled to a self-defense jury instruction when he could have safely retreated. State v. Kuntzelman, 215 Neb. 115, 337 N.W.2d 414 (1983).

Defendant is entitled to have jury instructed on his theory of self-defense if there is any evidence to support it. State v. Duis, 207 Neb. 851, 301 N.W.2d 587 (1981).

4. Lawful force

This section provides no defense when a defendant uses force against another's lawful force. State v. Brown, 235 Neb. 374, 455 N.W.2d 547 (1990).

Use of force was prohibited where person being arrested knew that arrest was being made by a peace officer. State v. Moore, 226 Neb. 347, 411 N.W.2d 345 (1987).

The use of deadly force is justifiable when the actor believes that such force is necessary to protect himself or herself against death or serious bodily harm unless the actor knows that he or she can avoid the necessity of using such force with complete safety by retreating. Newton v. Huffman, 10 Neb. App. 390, 632 N.W.2d 344 (2001).

Pursuant to this section, if a defendant is justified in using force toward an individual, the defendant is justified in the force employed which mistakenly strikes the actual victim. State v. Owens, 8 Neb. App. 109, 589 N.W.2d 867 (1999).

5. Unlawful force

Record did not establish that victim used "unlawful force" against the defendant. State v. Sutton, 231 Neb. 30, 434 N.W.2d 689 (1989).

6. Miscellaneous

The excuse of self-defense is applied to the threatening behavior of "another person", not to a generalized group of actors. State v. Owens, 257 Neb. 832, 601 N.W.2d 231 (1999).



28-1410 - Use of force for protection of other persons.

28-1410. Use of force for protection of other persons.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward the person of another is justifiable to protect a third person when:

(a) The actor would be justified under section 28-1409 in using such force to protect himself against the injury he believes to be threatened to the person whom he seeks to protect;

(b) Under the circumstances as the actor believes them to be, the person whom he seeks to protect would be justified in using such protective force; and

(c) The actor believes that his intervention is necessary for the protection of such other person.

(2) Notwithstanding subsection (1) of this section:

(a) When the actor would be obliged under section 28-1409 to retreat, to surrender the possession of a thing or to comply with a demand before using force in self-protection, he shall not be obliged to do so before using force for the protection of another person, unless he knows that he can thereby secure the complete safety of such other person;

(b) When the person whom the actor seeks to protect would be obliged under section 28-1409 to retreat, to surrender the possession of a thing or to comply with a demand if he knew that he could obtain complete safety by so doing, the actor is obliged to try to cause him to do so before using force in his protection if the actor knows that he can obtain complete safety in that way; and

(c) Neither the actor nor the person whom he seeks to protect is obliged to retreat when in the other's dwelling or place of work to any greater extent than in his own.



28-1411 - Use of force for protection of property.

28-1411. Use of force for protection of property.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary:

(a) To prevent or terminate an unlawful entry or other trespass upon land or a trespass against or the unlawful carrying away of tangible, movable property; Provided, that such land or movable property is, or is believed by the actor to be, in his possession or in the possession of another person for whose protection he acts; or

(b) To effect an entry or reentry upon land or to retake tangible movable property; Provided, that the actor believes that he or the person by whose authority he acts or a person from whom he or such other person derives title was unlawfully dispossessed of such land or movable property and is entitled to possession; and provided further, that:

(i) The force is used immediately or on fresh pursuit after such dispossession; or

(ii) The actor believes that the person against whom he uses force has no claim of right to the possession of the property and, in the case of land, the circumstances, as the actor believes them to be, are of such urgency that it would be an exceptional hardship to postpone the entry or reentry until a court order is obtained.

(2) For the purposes of subsection (1) of this section:

(a) A person who has parted with the custody of property to another who refuses to restore it to him is no longer in possession, unless such property is movable and was and still is located on land in his possession;

(b) A person who has been dispossessed of land does not regain possession thereof merely by setting foot thereon; and

(c) A person who has a license to use or occupy real property is deemed to be in possession thereof except against the licenser acting under claim of right.

(3) The use of force is justifiable under this section only if the actor first requests the person against whom such force is used to desist from his interference with the property, unless the actor believes that:

(a) Such request would be useless;

(b) It would be dangerous to himself or another person to make the request; or

(c) Substantial harm will be done to the physical condition of the property which is sought to be protected before the request can effectively be made.

(4) The use of force to prevent or terminate a trespass is not justifiable under this section if the actor knows that the exclusion of the trespasser will expose him to substantial danger of serious bodily harm.

(5) The use of force to prevent an entry or reentry upon land or the recapture of movable property is not justifiable under this section, although the actor believes that such reentry or recapture is unlawful, if:

(a) The reentry or recapture is made by or on behalf of a person who was actually dispossessed of the property; and

(b) It is otherwise justifiable under subdivision (1)(b) of this section.

(6) The use of deadly force is not justifiable under this section unless the actor believes that:

(a) The person against whom the force is used is attempting to dispossess him of his dwelling otherwise than under a claim of right to its possession; or

(b) The person against whom the force is used is attempting to commit or consummate arson, burglary, robbery or other felonious theft or property destruction and either:

(i) Has employed or threatened deadly force against or in the presence of the actor; or

(ii) The use of force other than deadly force to prevent the commission or the consummation of the crime would expose the actor or another in his presence to substantial danger of serious bodily harm.

(7) The justification afforded by this section extends to the use of confinement as protective force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he can do so with safety to the property, unless the person confined has been arrested on a charge of crime.

(8) The justification afforded by this section extends to the use of a device for the purpose of protecting property only if:

(a) Such device is not designed to cause or known to create a substantial risk of causing death or serious bodily harm;

(b) Such use of the particular device to protect such property from entry or trespass is reasonable under the circumstances, as the actor believes them to be; and

(c) Such device is one customarily used for such a purpose or reasonable care is taken to make known to probable intruders the fact that it is used.

(9) The use of force to pass a person whom the actor believes to be purposely or knowingly and unjustifiably obstructing the actor from going to a place to which he may lawfully go is justifiable if:

(a) The actor believes that the person against whom he uses force has no claim of right to obstruct the actor;

(b) The actor is not being obstructed from entry or movement on land which he knows to be in the possession or custody of the person obstructing him, or in the possession or custody of another person by whose authority the obstructor acts, unless the circumstances, as the actor believes them to be, are of such urgency that it would not be reasonable to postpone the entry or movement on such land until a court order is obtained; and

(c) The force used is not greater than would be justifiable if the person obstructing the actor were using force against him to prevent his passage.



28-1412 - Use of force in law enforcement.

28-1412. Use of force in law enforcement.

(1) Subject to the provisions of this section and of section 28-1414, the use of force upon or toward the person of another is justifiable when the actor is making or assisting in making an arrest and the actor believes that such force is immediately necessary to effect a lawful arrest.

(2) The use of force is not justifiable under this section unless:

(a) The actor makes known the purpose of the arrest or believes that it is otherwise known by or cannot reasonably be made known to the person to be arrested; and

(b) When the arrest is made under a warrant, the warrant is valid or believed by the actor to be valid.

(3) The use of deadly force is not justifiable under this section unless:

(a) The arrest is for a felony;

(b) Such person effecting the arrest is authorized to act as a peace officer or is assisting a person whom he believes to be authorized to act as a peace officer;

(c) The actor believes that the force employed creates no substantial risk of injury to innocent persons; and

(d) The actor believes that:

(i) The crime for which the arrest is made involved conduct including the use or threatened use of deadly force; or

(ii) There is a substantial risk that the person to be arrested will cause death or serious bodily harm if his apprehension is delayed.

(4) The use of force to prevent the escape of an arrested person from custody is justifiable when the force could justifiably have been employed to effect the arrest under which the person is in custody, except that a guard or other person authorized to act as a peace officer is justified in using any force, including deadly force, which he believes to be immediately necessary to prevent the escape of a person from a jail, prison, or other institution for the detention of persons charged with or convicted of a crime.

(5) A private person who is summoned by a peace officer to assist in effecting an unlawful arrest is justified in using any force which he would be justified in using if the arrest were lawful; Provided, that he does not believe the arrest is unlawful.

(6) A private person who assists another private person in effecting an unlawful arrest, or who, not being summoned, assists a peace officer in effecting an unlawful arrest, is justified in using any force which he would be justified in using if the arrest were lawful, if:

(a) He believes the arrest is lawful; and

(b) The arrest would be lawful if the facts were as he believes them to be.

(7) The use of force upon or toward the person of another is justifiable when the actor believes that such force is immediately necessary to prevent such other person from committing suicide, inflicting serious bodily harm upon himself, committing or consummating the commission of a crime involving or threatening bodily harm, damage to or loss of property or a breach of the peace, except that:

(a) Any limitations imposed by the other provisions of sections 28-1406 to 28-1416 on the justifiable use of force in self-protection, for the protection of others, the protection of property, the effectuation of an arrest or the prevention of an escape from custody shall apply notwithstanding the criminality of the conduct against which such force is used; and

(b) The use of deadly force is not in any event justifiable under this subsection unless:

(i) The actor believes that there is a substantial risk that the person whom he seeks to prevent from committing a crime will cause death or serious bodily harm to another unless the commission or the consummation of the crime is prevented and that the use of such force presents no substantial risk of injury to innocent persons; or

(ii) The actor believes that the use of such force is necessary to suppress a riot or mutiny after the rioters or mutineers have been ordered to disperse and warned, in any particular manner that the law may require, that such force will be used if they do not obey.

(8) The justification afforded by subsection (7) of this section extends to the use of confinement as preventive force only if the actor takes all reasonable measures to terminate the confinement as soon as he knows that he safely can do so, unless the person confined has been arrested on a charge of crime.

Police officer in making an arrest must use only reasonable force, which is that amount of force which an ordinary, prudent, and intelligent person with the knowledge and in the situation of the arresting police officer would have deemed necessary under the circumstances. State v. Thompson, 244 Neb. 189, 505 N.W.2d 673 (1993).

Pursuant to subsection (1) of this section, a police officer in making an arrest must use only reasonable force, which is that amount of force which an ordinary, prudent, and intelligent person with the knowledge and in the situation of the arresting officer would have deemed necessary under the circumstances. Wagner v. City of Omaha, 236 Neb. 843, 464 N.W.2d 175 (1991).

Officer's use of force during arrest was justified and authorized. State v. Moore, 226 Neb. 347, 411 N.W.2d 345 (1987).

The legislative policy in Nebraska is that force is not to be used in making an arrest unless the arrester believes such force is immediately necessary to effect a lawful arrest. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).

This section, which was section 28-839 under the old criminal code, does apply to police officers, notwithstanding the fact that this section refers only to "actors" and that the statutory definition of "actor" excludes law enforcement officers. Landrum v. Moats, 576 F.2d 1320 (8th Cir. 1978).

Where a police officer who pursued and fatally shot a burglary suspect whom he did not believe was involved in a crime involving the use or threatened use of deadly force and who did not present a substantial risk that he would cause death or serious bodily harm if his apprehension were delayed, the police officer used unreasonable force as a matter of law in firing at the suspect as he fled. Landrum v. Moats, 576 F.2d 1320 (8th Cir. 1978).



28-1413 - Use of force by person with special responsibility for care, discipline, or safety of others.

28-1413. Use of force by person with special responsibility for care, discipline, or safety of others.

The use of force upon or toward the person of another is justifiable if:

(1) The actor is the parent or guardian or other person similarly responsible for the general care and supervision of a minor or a person acting at the request of such parent, guardian, or other responsible person and:

(a) Such force is used for the purpose of safeguarding or promoting the welfare of the minor, including the prevention or punishment of his or her misconduct; and

(b) Such force used is not designed to cause or known to create a substantial risk of causing death, serious bodily harm, disfigurement, extreme pain or mental distress, or gross degradation;

(2) The actor is the guardian or other person similarly responsible for the general care and supervision of an incompetent person and:

(a) Such force is used for the purpose of safeguarding or promoting the welfare of the incompetent person, including the prevention of his or her misconduct, or, when such incompetent person is in a hospital or other institution for his or her care and custody, for the maintenance of reasonable discipline in such institution; and

(b) Such force used is not designed to cause or known to create a substantial risk of causing death, serious bodily harm, disfigurement, extreme or unnecessary pain, mental distress, or humiliation;

(3) The actor is a doctor or other therapist or a person assisting him or her at his or her direction and:

(a) Such force is used for the purpose of administering a recognized form of treatment which the actor believes to be adapted to promoting the physical or mental health of the patient; and

(b) Such treatment is administered with the consent of the patient or, if the patient is a minor or an incompetent person, with the consent of his or her parent or guardian or other person legally competent to consent in his or her behalf or the treatment is administered in an emergency when the actor believes that no one competent to consent can be consulted and that a reasonable person, wishing to safeguard the welfare of the patient, would consent;

(4) The actor is a warden or other authorized official of a correctional institution and:

(a) He or she believes that the force used is necessary for the purpose of enforcing the lawful rules or procedures of the institution, unless his or her belief in the lawfulness of the rule or procedure sought to be enforced is erroneous and his or her error is the result of ignorance or mistake as to the provisions of sections 28-1406 to 28-1416, any other provision of the criminal law, or the law governing the administration of the institution;

(b) The nature or degree of force used is not forbidden by section 28-1408 or 28-1409; and

(c) If deadly force is used, its use is otherwise justifiable under sections 28-1406 to 28-1416;

(5) The actor is a person responsible for the safety of a vessel or an aircraft or a person acting at his or her direction and:

(a) He or she believes that the force used is necessary to prevent interference with the operation of the vessel or aircraft or obstruction of the execution of a lawful order unless such belief in the lawfulness of the order is erroneous and such error is the result of ignorance or mistake as to the law defining such authority; and

(b) If deadly force is used, its use is otherwise justifiable under sections 28-1406 to 28-1416; and

(6) The actor is a person who is authorized or required by law to maintain order or decorum in a vehicle, train, or other carrier or in a place where others are assembled, and:

(a) He or she believes that the force used is necessary for such purpose; and

(b) Such force used is not designed to cause or known to create a substantial risk of causing death, bodily harm, or extreme mental distress.

Whether an act that could constitute third degree assault is justifiable under this section is a question of fact. State v. Beins, 235 Neb. 648, 456 N.W.2d 759 (1990).

Whether physical act committed by person responsible for care and supervision of minor is justifiable act or unlawful assault is fact question. State v. Miner, 216 Neb. 309, 343 N.W.2d 899 (1984).

This section does not create or confer an affirmative right to use physical or corporal punishment, but, rather, this section only provides a defense against criminal liability. State v. Nguth, 13 Neb. App. 783, 701 N.W.2d 852 (2005).



28-1414 - Mistake of law; reckless or negligent use of force.

28-1414. Mistake of law; reckless or negligent use of force.

(1) The justification afforded by sections 28-1409 to 28-1412 is unavailable when:

(a) The actor's belief in the unlawfulness of the force or conduct against which he employs protective force or his belief in the lawfulness of an arrest which he endeavors to effect by force is erroneous; and

(b) His error is the result of ignorance or mistake as to the provisions of sections 28-1406 to 28-1416, any other provision of the criminal law, or the law governing the legality of an arrest or search.

(2) When the actor believes that the use of force upon or toward the person of another is necessary for any of the purposes for which such belief would establish a justification under sections 28-1408 to 28-1413 but the actor is reckless or negligent in having such belief or in acquiring or failing to acquire any knowledge or belief which is material to the justifiability of his use of force, the justification afforded by those sections is unavailable in a prosecution for an offense for which recklessness or negligence, as the case may be, suffices to establish culpability.

(3) When the actor is justified under sections 28-1408 to 28-1413 in using force upon or toward the person of another but he recklessly or negligently injures or creates a risk of injury to innocent persons, the justification afforded by those sections is unavailable in a prosecution for such recklessness or negligence towards innocent persons.



28-1415 - Justification in property crimes.

28-1415. Justification in property crimes.

Conduct involving the appropriation, seizure or destruction of, damage to, intrusion on or interference with property is justifiable under circumstances which would establish a defense of privilege in a civil action based thereon, unless:

(1) Sections 28-1406 to 28-1416 or the law defining the offense deals with the specific situation involved; or

(2) A legislative purpose to exclude the justification claimed otherwise plainly appears.



28-1416 - Justification an affirmative defense; available in certain civil actions.

28-1416. Justification an affirmative defense; available in certain civil actions.

(1) In any prosecution based on conduct which is justifiable under sections 28-1406 to 28-1416, justification is an affirmative defense.

(2) The justification defenses provided for under sections 28-1406 to 28-1416 shall be available in any civil action for assault and battery or intentional wrongful death and, where applicable, shall be a bar to recovery.



28-1417 - Transferred to section 13-1801.

28-1417. Transferred to section 13-1801.



28-1418 - Tobacco; use by minors; penalty.

28-1418. Tobacco; use by minors; penalty.

Whoever, being a minor under the age of eighteen years, shall smoke cigarettes or cigars, or use tobacco in any form whatever, in this state, shall be guilty of a Class V misdemeanor. Any minor so charged with the violation of this section may be free from prosecution when he shall have furnished evidence for the conviction of the person or persons selling or giving him the cigarettes, cigars or tobacco.



28-1419 - Tobacco; sale to minors; penalty.

28-1419. Tobacco; sale to minors; penalty.

Whoever shall sell, give or furnish, in any way, any tobacco in any form whatever, or any cigarettes, or cigarette paper, to any minor under eighteen years of age, shall be guilty of a Class III misdemeanor for each offense.



28-1420 - Tobacco; license requisite for sale; violation; penalty.

28-1420. Tobacco; license requisite for sale; violation; penalty.

It shall be unlawful for any person, partnership, limited liability company, or corporation to sell, keep for sale, or give away in course of trade, any cigars, tobacco, cigarettes, or cigarette material to anyone without first obtaining a license as provided in sections 28-1421 and 28-1422. It shall also be unlawful for any wholesaler to sell or deliver any cigars, tobacco, cigarettes, or cigarette material to any person, partnership, limited liability company, or corporation who, at the time of such sale or delivery, is not the recipient of a valid tobacco license for the current year to retail the same as provided in such sections. It shall also be unlawful for any person, partnership, limited liability company, or corporation to purchase or receive, for purposes of resale, any cigars, tobacco, cigarettes, or cigarette material if such person, partnership, limited liability company, or corporation is not the recipient of a valid tobacco license to retail such tobacco products at the time the same are purchased or received. Whoever shall be found guilty of violating this section shall be guilty of a Class III misdemeanor for each offense.



28-1421 - License for sale of tobacco; where obtained; prohibited sales.

28-1421. License for sale of tobacco; where obtained; prohibited sales.

Licenses for the sale of cigars, tobacco, cigarettes, and cigarette material to persons over the age of eighteen years shall be issued to individuals, partnerships, limited liability companies, and corporations by the clerk or finance director of any city or village and by the county clerk of any county upon application duly made as provided in section 28-1422. The sale of cigarettes or cigarette materials that contain perfumes or drugs in any form is prohibited and is not licensed by the provisions of this section. Only cigarettes and cigarette material containing pure white paper and pure tobacco shall be licensed.



28-1422 - License for sale of tobacco; application; contents.

28-1422. License for sale of tobacco; application; contents.

Every person, partnership, limited liability company, or corporation desiring a license under sections 28-1420 to 28-1429 shall file with the clerk or finance department of the city, town, or village where his, her, their, or its place of business is located, if within the limits of a city, town, or village or with the clerk of the county where such place of business is located if outside the limits of any city, town, or village a written application stating the name of the person, partnership, limited liability company, or corporation for whom such license is desired and the exact location of the place of business and shall deposit with such application the amount of the license fee provided in section 28-1423. If the applicant is an individual, the application shall include the applicant's social security number.



28-1423 - License for sale of tobacco; term; fees; false swearing; penalty.

28-1423. License for sale of tobacco; term; fees; false swearing; penalty.

The term for which such license shall run shall be from the date of filing such application and paying such license fee to and including December 31 of the calendar year in which application for such license is made, and the license fee for any person, partnership, limited liability company, or corporation selling at retail shall be twenty-five dollars in cities of the metropolitan class, fifteen dollars in cities of the primary and first classes, and ten dollars in cities of all other classes and in towns and villages and in locations outside of the limits of cities, towns and villages. Any person, partnership, limited liability company, or corporation selling annually in the aggregate more than one hundred fifty thousand cigars, packages of cigarettes, and packages of tobacco in any form, at wholesale, shall pay a license fee of one hundred dollars, and if such combined annual sales amount to less than one hundred fifty thousand cigars, packages of cigarettes and packages of tobacco, the annual license fee shall be fifteen dollars. No wholesaler's license shall be issued in any year on a less basis than one hundred dollars per annum unless the applicant for the same shall file with such application a statement duly sworn to by himself or herself, or if applicant is a partnership, by a member of the firm, or if a limited liability company, by a member or manager of the company, or if a corporation, by an officer or manager thereof, that in the past such wholesaler's combined sales of cigars, packages of cigarettes, and packages of tobacco in every form have not exceeded in the aggregate one hundred fifty thousand annually, and that such sales will not exceed such aggregate amount for the current year for which the license is to issue. Any person swearing falsely in such affidavit shall be guilty of perjury and upon conviction thereof shall be punished as provided by section 28-915 and such wholesaler's license shall be revoked until the full license fee of one hundred dollars is paid. If application for license is made after July 1 of any calendar year, the fee shall be one-half of the fee provided in this section.



28-1424 - License for sale of tobacco; rights of licensee.

28-1424. License for sale of tobacco; rights of licensee.

The license, provided for in sections 28-1421 and 28-1422 when issued, shall authorize the sale of cigars, tobacco, cigarettes, and cigarette material by the licensee and employees, to persons over the age of eighteen years, at the place of business described in such license for the term therein authorized, unless the same be forfeited as provided in section 28-1425.



28-1425 - Licensees; sale of tobacco to persons under the age of eighteen years; penalty.

28-1425. Licensees; sale of tobacco to persons under the age of eighteen years; penalty.

Any licensee who shall sell, give or furnish in any way to any person under the age of eighteen years, or who shall willingly allow to be taken from his place of business by any person under the age of eighteen years, any cigars, tobacco, cigarettes or cigarette material, shall be guilty of a Class III misdemeanor. Any officer, director, or manager having charge or control either separately or jointly with others, of the business of any corporation which violates the provisions of sections 28-1420 to 28-1429, if he have knowledge of the same, shall be subject to the penalties provided in this section. In addition to the penalties provided in this section, such licensee shall be subject to the additional penalty of a revocation and forfeiture of his, their, or its license, at the discretion of the court before whom the complaint for violation of said sections may be heard. If such license be revoked and forfeited, all rights under such license shall at once cease and terminate.



28-1426 - Licenses for sale of tobacco; fees inure to school fund.

28-1426. Licenses for sale of tobacco; fees inure to school fund.

All money collected as license fees under the provisions of sections 28-1420 to 28-1429, shall be paid over by the clerk or finance director receiving it to the treasurer of the school fund for the particular city, town, village or county, as the case may be.



28-1427 - Minor misrepresenting age to obtain tobacco; penalty.

28-1427. Minor misrepresenting age to obtain tobacco; penalty.

Any person under the age of eighteen years who shall obtain cigars, tobacco, cigarettes or cigarette material from a licensee hereunder by representing that he is of the age of eighteen years or over, shall be guilty of a Class V misdemeanor.



28-1428 - Transfer of tobacco license.

28-1428. Transfer of tobacco license.

In case of the sale of a business where the owner has a license hereunder, the licensing authority may authorize such license to be transferred to the purchaser. In case of a change of location by any licensee hereunder, the licensing authority may transfer such license to the new location.



28-1429 - Revocation of tobacco license; reissue.

28-1429. Revocation of tobacco license; reissue.

In the event that the license of a licensee hereunder shall be revoked and forfeited as provided in section 28-1425, no new license shall be issued to such licensee until the expiration of one year from the date of such revocation and forfeiture.



28-1429.01 - Vending machines; legislative findings.

28-1429.01. Vending machines; legislative findings.

The Legislature finds that the incumbent health risks associated with smoking tobacco products have been scientifically proven. The Legislature further finds that the growing number of minors who start smoking is staggering and even more abhorrent are the ages at which such children begin this deadly habit. The Legislature has established an age restriction on the use of tobacco products by minors. To ensure that the use of tobacco products among minors is discouraged to the maximum extent possible, it is the intent of the Legislature to ban the use of vending machines and similar devices to dispense tobacco products in facilities, buildings, or areas which are open to the general public within Nebraska.



28-1429.02 - Vending machines; restrictions on use; violation; penalty; local ordinances; authorized.

28-1429.02. Vending machines; restrictions on use; violation; penalty; local ordinances; authorized.

(1) Except as provided in subsection (2) of this section, it shall be unlawful to dispense cigarettes or other tobacco products from a vending machine or similar device. Any person violating this section shall be guilty of a Class III misdemeanor. In addition, upon conviction for a second offense, the court shall order a six-month suspension of the offender's license to sell tobacco if any and, upon conviction for a third or subsequent offense, the court shall order the permanent revocation of the offender's license to sell tobacco if any.

(2) Cigarettes or other tobacco products may be dispensed from a vending machine or similar device when such machine or device is located in an area, office, business, plant, or factory which is not open to the general public or on the licensed premises of any establishment having a license issued under the Nebraska Liquor Control Act for the sale of alcoholic liquor for consumption on the premises when such machine or device is located in the same room in which the alcoholic liquor is dispensed.

(3) Nothing in this section shall be construed to restrict or prohibit a governing body of a city or village from establishing and enforcing ordinances at least as stringent as or more stringent than the provisions of this section.



28-1430 - Repealed. Laws 1997, LB 622, § 136.

28-1430. Repealed. Laws 1997, LB 622, § 136.



28-1431 - Repealed. Laws 1997, LB 622, § 136.

28-1431. Repealed. Laws 1997, LB 622, § 136.



28-1432 - Repealed. Laws 1997, LB 622, § 136.

28-1432. Repealed. Laws 1997, LB 622, § 136.



28-1433 - Repealed. Laws 1997, LB 622, § 136.

28-1433. Repealed. Laws 1997, LB 622, § 136.



28-1434 - Repealed. Laws 1993, LB 251, § 10.

28-1434. Repealed. Laws 1993, LB 251, § 10.



28-1435 - Repealed. Laws 1993, LB 251, § 10.

28-1435. Repealed. Laws 1993, LB 251, § 10.



28-1436 - Repealed. Laws 1993, LB 251, § 10.

28-1436. Repealed. Laws 1993, LB 251, § 10.



28-1437 - Legend drugs; unlawful acts; definition; prescription by facsimile or electronic transmission.

28-1437. Legend drugs; unlawful acts; definition; prescription by facsimile or electronic transmission.

(1) It shall be unlawful for any person knowingly or intentionally to possess or to acquire or obtain or to attempt to acquire or obtain by means of misrepresentation, fraud, forgery, deception, or subterfuge possession of any drug substance not classified as a controlled substance under the Uniform Controlled Substances Act, but which can only be lawfully distributed, under federal statutes in effect on April 16, 1996, upon the written or oral order of a practitioner authorized to prescribe such substances.

(2) Such substances as referred to in subsection (1) of this section shall be known as legend drug substances, which shall be defined as including all drug substances not classified as controlled substances under the Uniform Controlled Substances Act, but which require a written or oral prescription from a practitioner authorized to prescribe such substances and which may only be lawfully dispensed by a duly licensed pharmacist, in accordance with the provisions of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 301 to 392, in effect on April 16, 1996.

(3) A prescription for a legend drug may be transmitted by the practitioner or the practitioner's agent to a pharmacy by facsimile or electronic transmission. Except as otherwise provided in section 28-414 for prescriptions for Schedule II, III, IV, or V controlled substances, the facsimile or electronic transmission shall serve as the original prescription for purposes of this subsection.



28-1438 - Legend drugs; violations; penalty.

28-1438. Legend drugs; violations; penalty.

Any person who violates the provisions of section 28-1437 shall be guilty of a Class III misdemeanor.



28-1438.01 - Controlled substance; practitioner; provide information; limit on liability or penalty.

28-1438.01. Controlled substance; practitioner; provide information; limit on liability or penalty.

(1) Any practitioner who gives information to a law enforcement officer or professional board shall not be subject to any civil, criminal, or administrative liability or penalty for giving such information.

(2) As used in this section, unless the context otherwise requires:

(a) Information shall mean information regarding unlawfully obtaining or attempting to obtain from a practitioner (i) a controlled substance, (ii) a written or oral prescription for a controlled substance, or (iii) the administration of a controlled substance;

(b) Law enforcement officer shall have the definition found in section 81-1401; and

(c) Practitioner shall have the definition found in section 28-401.



28-1439 - Controlled substances; chemical analysis; admissible as evidence in preliminary hearing.

28-1439. Controlled substances; chemical analysis; admissible as evidence in preliminary hearing.

Whenever matter is submitted to the criminalistics laboratory of the Nebraska State Patrol for chemical analysis to determine if the matter is, or contains, a controlled substance, the report of that analysis shall be admissible in any preliminary hearing in any court in Nebraska as prima facie evidence of the identity, nature, and quantity of the matter analyzed. Nothing in this section is intended to require the use of a laboratory report in a preliminary hearing or to prohibit the use of other evidence, including circumstantial evidence, in the preliminary hearing to establish the identity, nature, and quantity of a controlled substance.



28-1439.01 - Uniform Controlled Substances Act; conviction; uncorroborated testimony; how treated.

28-1439.01. Uniform Controlled Substances Act; conviction; uncorroborated testimony; how treated.

No conviction for an offense punishable under any provision of the Uniform Controlled Substances Act shall be based solely upon the uncorroborated testimony of a cooperating individual.

The evidence supporting each count charged must independently satisfy the corroboration requirements of this section. State v. Johnson, 261 Neb. 1001, 627 N.W.2d 753 (2001).

Corroboration is sufficient for the purposes of this section if the witness is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Goodro, 251 Neb. 311, 556 N.W.2d 630 (1996).

Corroboration is sufficient if the witness is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Jimenez, 248 Neb. 255, 533 N.W.2d 913 (1995).

This section requires only that a conviction be based on something more than a cooperating individual's testimony. It is sufficient if the cooperating individual's testimony is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Kramer, 238 Neb. 252, 469 N.W.2d 785 (1991).

Corroboration may be supplied by observation that the meeting between the subject and the cooperating individual actually took place and by searches of the cooperating individual both before and within a reasonable time after the drug purchase took place. State v. Knoefler, 227 Neb. 410, 418 N.W.2d 217 (1988).

This section requires only that a conviction be based on something more than a cooperating individual's testimony. It is sufficient for conviction if the cooperating individual is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Cain, 223 Neb. 796, 393 N.W.2d 727 (1986).

Corroboration is sufficient, for purposes of this statute, if the witness is corroborated as to material facts and circumstances which tend to support the testimony as to the principal fact in issue. State v. Taylor, 221 Neb. 114, 375 N.W.2d 610 (1985).

The requirement of corroboration in this section does not operate to exclude testimony which is not corroborated by other evidence; rather, it only requires that the conviction be based on something more than only such testimony. State v. Beckner, 211 Neb. 442, 318 N.W.2d 889 (1982).

Searches of the cooperating individual performed by citizens, trained by law enforcement officials and working as agents of law enforcement, along with other evidence, were valid to establish corroboration of the cooperating individual's testimony as required by this section. State v. Kuta, 12 Neb. App. 847, 686 N.W.2d 374 (2004).



28-1439.02 - Drug forfeitures; county treasurer; duties; County Drug Law Enforcement and Education Fund.

28-1439.02. Drug forfeitures; county treasurer; duties; County Drug Law Enforcement and Education Fund.

(1) The proceeds from any sale ordered pursuant to section 28-431, less legal costs, charges, and claims allowed, and any money forfeited pursuant to section 28-431 shall be paid to the county treasurer of the county in which the seizure was made. The county treasurer shall dispose of all such proceeds from property forfeited pursuant to subdivision (1)(f) of section 28-431 and fifty percent of the money forfeited pursuant to subdivision (1)(g) of section 28-431 in the manner provided for disposition of fines, penalties, and license money under the Constitution of Nebraska. The county treasurer shall disburse the remaining fifty percent of the money forfeited pursuant to subdivision (1)(g) of section 28-431 to his or her respective County Drug Law Enforcement and Education Fund. Each county shall create a County Drug Law Enforcement and Education Fund.

(2) Money remitted to any county pursuant to section 77-4310.01 shall be credited by the county treasurer of such county to the County Drug Law Enforcement and Education Fund.



28-1439.03 - County Drug Law Enforcement and Education Fund Board; membership; terms; powers and duties; rules and regulations.

28-1439.03. County Drug Law Enforcement and Education Fund Board; membership; terms; powers and duties; rules and regulations.

A County Drug Law Enforcement and Education Fund Board shall be created by each county of this state to administer its respective fund pursuant to section 28-1439.02. The board may authorize use of the fund for drug enforcement and drug education purposes, in its own or any other county, by village, city, county, or state law enforcement agencies.

The board shall consist of the county attorney and three representatives of law enforcement agencies who shall be appointed by the county attorney. One representative shall be from the county sheriff's office, one representative shall be from a city or village police department within the county, and one representative shall be from the Nebraska State Patrol. Terms shall be for two years, except that the initial term of the police department representative shall be for one year. The county attorney shall serve as chairperson.

If during any fiscal year the fund contains money forfeited pursuant to subdivision (1)(g) of section 28-431, the board shall meet at least once during such year and make an accounting of the expenditures of the fund. At the end of any fiscal year in which the fund has contained money, the board shall make a report summarizing the use of the fund during such year to the Auditor of Public Accounts, except that such report shall contain no information which would jeopardize an ongoing investigation. Such report shall indicate the amount of money placed in the fund, the amount of money disbursed, the number of cases opened and closed in which the fund was utilized, and the drug education activities for which money in the fund was utilized. The board may adopt and promulgate all rules and regulations necessary for the expenditures and accountability of such fund.



28-1439.04 - Terms, defined.

28-1439.04. Terms, defined.

For purposes of sections 28-1439.02 to 28-1439.05:

(1) Drug education purposes shall mean drug education activities conducted by the Nebraska State Patrol or other law enforcement agencies in cooperation with elementary and secondary schools in Nebraska; and

(2) Drug enforcement purposes shall include, but not be limited to, the following when used or expended by law enforcement agencies or their agents in discharging their responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances:

(a) Salaries for informants and any expenses of all agents and informants;

(b) Flash money for drug purchases; and

(c) Money for drug purchases.



28-1439.05 - County Drug Law Enforcement and Education Fund Boards; legislative intent.

28-1439.05. County Drug Law Enforcement and Education Fund Boards; legislative intent.

The Legislature hereby finds and declares that it is the intent of section 28-1439.03 to foster cooperation among the County Drug Law Enforcement and Education Fund Boards in the state by encouraging boards which have no use for the funds to disburse the funds to boards in other counties.



28-1440 - Repealed. Laws 1996, LB 972, § 4.

28-1440. Repealed. Laws 1996, LB 972, § 4.



28-1441 - Repealed. Laws 1996, LB 972, § 4.

28-1441. Repealed. Laws 1996, LB 972, § 4.



28-1442 - Repealed. Laws 1996, LB 972, § 4.

28-1442. Repealed. Laws 1996, LB 972, § 4.



28-1443 - Repealed. Laws 1996, LB 972, § 4.

28-1443. Repealed. Laws 1996, LB 972, § 4.



28-1444 - Repealed. Laws 1996, LB 972, § 4.

28-1444. Repealed. Laws 1996, LB 972, § 4.



28-1445 - Repealed. Laws 1996, LB 972, § 4.

28-1445. Repealed. Laws 1996, LB 972, § 4.



28-1446 - Repealed. Laws 1996, LB 972, § 4.

28-1446. Repealed. Laws 1996, LB 972, § 4.



28-1447 - Repealed. Laws 1996, LB 972, § 4.

28-1447. Repealed. Laws 1996, LB 972, § 4.



28-1448 - Repealed. Laws 1996, LB 972, § 4.

28-1448. Repealed. Laws 1996, LB 972, § 4.



28-1449 - Repealed. Laws 1996, LB 972, § 4.

28-1449. Repealed. Laws 1996, LB 972, § 4.



28-1450 - Repealed. Laws 1978, LB 748, § 61.

28-1450. Repealed. Laws 1978, LB 748, § 61.



28-1451 - Repealed. Laws 1978, LB 748, § 61.

28-1451. Repealed. Laws 1978, LB 748, § 61.



28-1452 - Repealed. Laws 1978, LB 748, § 61.

28-1452. Repealed. Laws 1978, LB 748, § 61.



28-1453 - Repealed. Laws 1978, LB 748, § 61.

28-1453. Repealed. Laws 1978, LB 748, § 61.



28-1454 - Repealed. Laws 1978, LB 748, § 61.

28-1454. Repealed. Laws 1978, LB 748, § 61.



28-1455 - Repealed. Laws 1978, LB 748, § 61.

28-1455. Repealed. Laws 1978, LB 748, § 61.



28-1456 - Repealed. Laws 1978, LB 748, § 61.

28-1456. Repealed. Laws 1978, LB 748, § 61.



28-1457 - Repealed. Laws 1978, LB 748, § 61.

28-1457. Repealed. Laws 1978, LB 748, § 61.



28-1458 - Repealed. Laws 1978, LB 748, § 61.

28-1458. Repealed. Laws 1978, LB 748, § 61.



28-1459 - Repealed. Laws 1978, LB 748, § 61.

28-1459. Repealed. Laws 1978, LB 748, § 61.



28-1460 - Repealed. Laws 1978, LB 748, § 61.

28-1460. Repealed. Laws 1978, LB 748, § 61.



28-1461 - Repealed. Laws 1978, LB 748, § 61.

28-1461. Repealed. Laws 1978, LB 748, § 61.



28-1462 - Repealed. Laws 1978, LB 748, § 61.

28-1462. Repealed. Laws 1978, LB 748, § 61.



28-1463 - Transferred to section 28-1463.03.

28-1463. Transferred to section 28-1463.03.



28-1463.01 - Act, how cited.

28-1463.01. Act, how cited.

Sections 28-1463.01 to 28-1463.05 shall be known and may be cited as the Child Pornography Prevention Act.



28-1463.02 - Terms, defined.

28-1463.02. Terms, defined.

As used in the Child Pornography Prevention Act, unless the context otherwise requires:

(1) Child, in the case of a participant, means any person under the age of eighteen years and, in the case of a portrayed observer, means any person under the age of sixteen years;

(2) Erotic fondling means touching a person's clothed or unclothed genitals or pubic area, breasts if the person is a female, or developing breast area if the person is a female child, for the purpose of real or simulated overt sexual gratification or sexual stimulation of one or more persons involved. Erotic fondling shall not be construed to include physical contact, even if affectionate, which is not for the purpose of real or simulated overt sexual gratification or sexual stimulation of one or more of the persons involved;

(3) Erotic nudity means the display of the human male or female genitals or pubic area, the human female breasts, or the developing breast area of the human female child, for the purpose of real or simulated overt sexual gratification or sexual stimulation of one or more of the persons involved;

(4) Sadomasochistic abuse means flagellation or torture by or upon a nude person or a person clad in undergarments, a mask, or bizarre costume, or the condition of being fettered, bound, or otherwise physically restrained when performed to predominantly appeal to the morbid interest;

(5) Sexually explicit conduct means: (a) Real or simulated intercourse, whether genital-genital, oral-genital, anal-genital, or oral-anal between persons of the same or opposite sex or between a human and an animal or with an artificial genital; (b) real or simulated masturbation; (c) real or simulated sadomasochistic abuse; (d) erotic fondling; (e) erotic nudity; or (f) real or simulated defecation or urination for the purpose of sexual gratification or sexual stimulation of one or more of the persons involved; and

(6) Visual depiction means live performance or photographic representation and includes any undeveloped film or videotape or data stored on a computer disk or by other electronic means which is capable of conversion into a visual image and also includes any photograph, film, video, picture, digital image, or computer-displayed image, video, or picture, whether made or produced by electronic, mechanical, computer, digital, or other means.

Probable cause to search for evidence of crimes involving visual depiction of sexually explicit conduct involving minors may be established by a detailed verbal description of the conduct depicted in the images. State v. Nuss, 279 Neb. 648, 781 N.W.2d 60 (2010).

While copies of images obtained during a law enforcement investigation may be used to establish probable cause to search for evidence of crimes involving visual depiction of sexually explicit conduct involving minors, they are not absolutely required. State v. Nuss, 279 Neb. 648, 781 N.W.2d 60 (2010).

Age of child may be proved by stipulation of defendant. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1463.03 - Visual depiction of sexually explicit conduct; prohibited acts; affirmative defense.

28-1463.03. Visual depiction of sexually explicit conduct; prohibited acts; affirmative defense.

(1) It shall be unlawful for a person to knowingly make, publish, direct, create, provide, or in any manner generate any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(2) It shall be unlawful for a person knowingly to purchase, rent, sell, deliver, distribute, display for sale, advertise, trade, or provide to any person any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(3) It shall be unlawful for a person to knowingly employ, force, authorize, induce, or otherwise cause a child to engage in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(4) It shall be unlawful for a parent, stepparent, legal guardian, or any person with custody and control of a child, knowing the content thereof, to consent to such child engaging in any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(5) It shall be an affirmative defense to a charge brought pursuant to subsection (1) of this section if the defendant was less than eighteen years of age at the time the visual depiction was created and the visual depiction of sexually explicit conduct includes no person other than the defendant.

(6) It shall be an affirmative defense to a charge brought pursuant to subsection (2) of this section if (a) the defendant was less than eighteen years of age, (b) the visual depiction of sexually explicit conduct includes no person other than the defendant, (c) the defendant had a reasonable belief at the time the visual depiction was sent to another that it was being sent to a willing recipient, and (d) the recipient was at least fifteen years of age at the time the visual depiction was sent.

A person who generates differing and multiple prohibited visual depictions or causes a child to engage in the creation of such visual depictions commits multiple offenses of subsection (1) or (3) of this section, even though each such differing visual depiction involves the same subject captured in a narrow timeframe. State v. Mather, 264 Neb. 182, 646 N.W.2d 605 (2002).

The sexual nature of a photograph is not determined solely from the subjects of the photograph, but from the motives of the persons generating the photograph. State v. Saulsbury, 243 Neb. 227, 498 N.W.2d 338 (1993).

Under previous statute, the act of appearing in an obscene film depicting children was prohibited. State v. Jensen, 226 Neb. 40, 409 N.W.2d 319 (1987).

Subsection (1) of this section is neither overbroad nor vague under federal Constitution, but there is an open question of constitutionality under the Nebraska Constitution. One may "publish" by showing a videotape; the phrase "portrayed observer" is not unconstitutionally overbroad; the phrase "sexually explicit conduct" is not unconstitutionally vague; and sexual excitement is not an element or substantial motivational factor of some of the conduct proscribed under subsection (1) of this section. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1463.04 - Violation; penalty.

28-1463.04. Violation; penalty.

(1) Any person who is under nineteen years of age at the time he or she violates section 28-1463.03 shall be guilty of a Class III felony for each offense.

(2) Any person who is nineteen years of age or older at the time he or she violates section 28-1463.03 shall be guilty of a Class ID felony for each offense.

(3) Any person who violates section 28-1463.03 and has previously been convicted of a violation of section 28-1463.03 or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-813, 28-833, or 28-1463.05 or subsection (1) or (2) of section 28-320 shall be guilty of a Class IC felony for each offense.

First time violation of section 28-1463.03 constitutes a Class III felony. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1463.05 - Visual depiction of sexually explicit acts related to possession; violation; penalty.

28-1463.05. Visual depiction of sexually explicit acts related to possession; violation; penalty.

(1) It shall be unlawful for a person to knowingly possess with intent to rent, sell, deliver, distribute, trade, or provide to any person any visual depiction of sexually explicit conduct which has a child as one of its participants or portrayed observers.

(2)(a) Any person who is under nineteen years of age at the time he or she violates this section shall be guilty of a Class IIIA felony for each offense.

(b) Any person who is nineteen years of age or older at the time he or she violates this section shall be guilty of a Class III felony for each offense.

(c) Any person who violates this section and has previously been convicted of a violation of this section or section 28-308, 28-309, 28-310, 28-311, 28-313, 28-314, 28-315, 28-319, 28-319.01, 28-320.01, 28-813, 28-833, or 28-1463.03 or subsection (1) or (2) of section 28-320 shall be guilty of a Class IC felony for each offense.

Prosecutor is free to prosecute conduct arguably within this provision under another provision with harsher penalties, so long as decision is not based on race, religion, or other arbitrary classification. State v. Burke, 225 Neb. 625, 408 N.W.2d 239 (1987).



28-1464 - Transferred to section 28-1463.04.

28-1464. Transferred to section 28-1463.04.



28-1465 - Aircraft; operation while under influence of liquor or drug; prohibited.

28-1465. Aircraft; operation while under influence of liquor or drug; prohibited.

It shall be unlawful for any person to operate or be in the actual physical control of any aircraft while under the influence of alcoholic liquor or of any drug or when that person has five-hundredths of one percent or more by weight of alcohol in his or her body fluid as shown by chemical analysis of his or her blood or breath.



28-1466 - Aircraft; operation while under influence of liquor or drug; violation; penalty.

28-1466. Aircraft; operation while under influence of liquor or drug; violation; penalty.

Any person who shall operate or be in the actual physical control of any aircraft while under the influence of alcoholic liquor or of any drug or while having five-hundredths of one percent by weight of alcohol in his or her body fluid as shown by chemical analysis of his or her blood or breath shall be deemed guilty of a crime and, upon conviction thereof, shall be punished as provided in sections 28-1467 to 28-1469.



28-1467 - Aircraft; operation while under influence of liquor or drug; first offense; penalty.

28-1467. Aircraft; operation while under influence of liquor or drug; first offense; penalty.

If a conviction under section 28-1466 is for a first offense, the person shall be guilty of a Class III misdemeanor and the court shall, as part of the judgment of conviction, order such person not to operate any aircraft for any purpose for a period of six months from the date ordered by the court. The order of the court shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked, whichever is later. If the court suspends the proceedings and places such person on probation as provided by law, the court as one of the conditions of probation shall order such person not to operate any aircraft for any purpose for a period of thirty days from the date of the order.



28-1468 - Aircraft; operation while under influence of liquor or drug; second offense; penalty.

28-1468. Aircraft; operation while under influence of liquor or drug; second offense; penalty.

If a conviction under section 28-1466 is for a second offense, the person shall be guilty of a Class III misdemeanor and shall be imprisoned in the county jail for not less than five days and the court shall, as part of the judgment of conviction, order such person not to operate any aircraft for any purpose for a period of one year from the date ordered by the court. The order of the court shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked, whichever is later. If the aircraft which such person was operating or was actually physically controlling, while under the influence of alcoholic liquor or any drug, is registered in the name of such person, the aircraft shall be impounded by the court for a period of not less than two months nor greater than one year at the expense and risk of the owner thereof; except that any aircraft so impounded shall be released to the holder of a bona fide lien thereon, executed prior to such impounding, when possession of such aircraft is requested in writing by such lienholder for the purpose of foreclosing and satisfying the lien thereon.



28-1469 - Aircraft; operation while under influence of liquor or drug; third or subsequent offense; penalty.

28-1469. Aircraft; operation while under influence of liquor or drug; third or subsequent offense; penalty.

If a conviction under section 28-1466 is for a third offense or subsequent offense thereafter, the person shall be guilty of a Class IV felony, and the court shall, as part of the judgment of conviction, order such person not to operate any aircraft for any purpose for a period of one year from the date ordered by the court. The order of the court shall be administered upon sentencing, upon final judgment of any appeal or review, or upon the date that any probation is revoked, whichever is later.



28-1470 - Aircraft; implied consent of operator to submit to chemical test.

28-1470. Aircraft; implied consent of operator to submit to chemical test.

Any person who operates or has in his or her actual physical control an aircraft within this state shall be deemed to have given his or her consent to submit to a chemical test of his or her blood or breath, for the purpose of determining the amount of alcoholic content in his or her body fluid.



28-1471 - Aircraft; operation while under influence of liquor or drug; chemical test; law enforcement officer; powers.

28-1471. Aircraft; operation while under influence of liquor or drug; chemical test; law enforcement officer; powers.

Any law enforcement officer who has been duly authorized to make arrests for violations of traffic laws of this state or of ordinances of any city or village may require any person arrested for any offense arising out of acts alleged to have been committed while the person was operating or was in actual physical control of an aircraft while under the influence of alcoholic liquor to submit to a chemical test of his or her blood or breath for the purpose of determining the alcoholic content of his or her body fluid, when the officer has reasonable grounds to believe that such person was operating or was in the actual physical control of an aircraft within this state while under the influence of alcoholic liquor.



28-1472 - Aircraft; operation while under influence of liquor or drug; breath test; refusal; penalty.

28-1472. Aircraft; operation while under influence of liquor or drug; breath test; refusal; penalty.

Any law enforcement officer who has been duly authorized to make arrests for violation of traffic laws of this state or ordinances of any city or village may require any person who operates or has in his actual physical control an aircraft within the airspace of this state to submit to a preliminary test of his breath for alcohol content if the officer has reasonable grounds to believe that such person has alcohol in his body, or has committed a violation of flying regulations, or has been involved in an aircraft accident. Any person who refuses to submit to such preliminary breath test or whose preliminary breath test results indicate an alcohol content of five-hundredths of one percent or more shall be placed under arrest. Any person who refuses to submit to such preliminary breath test shall be guilty of a Class V misdemeanor.



28-1473 - Aircraft; operation while under influence of liquor or drug; chemical test; refusal; penalty.

28-1473. Aircraft; operation while under influence of liquor or drug; chemical test; refusal; penalty.

Any person arrested pursuant to sections 28-1465 to 28-1474 may, upon the direction of a law enforcement officer, be required to submit to a chemical test of his or her blood or breath for a determination of the alcohol content. Any person who refuses to submit to a chemical blood or breath test required pursuant to sections 28-1465 to 28-1474 shall be guilty of a crime and, upon conviction thereof, shall be punished in the same manner as he or she would be if convicted for a violation of section 28-1465.



28-1474 - Aircraft; operation while under influence of liquor or drug; breath or chemical test; refusal; advised of consequences.

28-1474. Aircraft; operation while under influence of liquor or drug; breath or chemical test; refusal; advised of consequences.

Any person who is required to submit to a preliminary breath test, or to a chemical blood or breath test pursuant to sections 28-1465 to 28-1474 shall be advised of the consequences of refusing to submit to such test.



28-1475 - Revisor of Statutes; crimes categorized; duties.

28-1475. Revisor of Statutes; crimes categorized; duties.

The Revisor of Statutes shall place in the Appendix to the Reissue Revised Statutes of Nebraska a list of all crimes which have been categorized pursuant to sections 28-105 and 28-106. An updated list shall be included in the annual supplement to the statutes.



28-1475.01 - State or local law enforcement agency; authorized to receive forfeited property.

28-1475.01. State or local law enforcement agency; authorized to receive forfeited property.

Notwithstanding any other provision of the laws of the State of Nebraska, any state or local law enforcement agency which participated directly with federal law enforcement agencies in any of the acts which led to the seizure or forfeiture of property being held by federal law enforcement agencies shall be authorized to receive such property directly from the federal government.



28-1476 - Advertisement; untrue, deceptive, or misleading; unlawful.

28-1476. Advertisement; untrue, deceptive, or misleading; unlawful.

After July 19, 1980, it shall be unlawful for any person, firm, corporation, or association, with intent to sell or in any way dispose of merchandise, securities, service, or anything offered by such person, firm, corporation, or association, directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption thereof, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or an interest therein, to make, publish, disseminate, circulate or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in this state, in a newspaper or other publication, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet or letter, or in any other way, an advertisement of any sort regarding merchandise, securities, service, or anything so offered to the public, containing any assertion, representation, or statement of fact which is known to be untrue, deceptive, or misleading.



28-1477 - Deceptive or misleading advertising; unlawful acts; enumerated.

28-1477. Deceptive or misleading advertising; unlawful acts; enumerated.

For the purpose of section 28-1476 any person, firm, corporation, or association shall be deemed guilty of deceptive or misleading advertising that makes, publishes, disseminates, circulates, or places before the public, or causes, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public in this state, in a newspaper or other publication, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet, or letter, or in any other way, an advertisement of any merchandise for sale at retail at less than original actual cost or less than original replacement cost, whichever is lower, if the merchant does not have a sufficient quantity of merchandise to meet the reasonable expected demand, or the advertisement either (1) fails to state in such advertisement the quantity of merchandise available for sale, or (2) fails to state that the advertiser is discontinuing the item.



28-1478 - Deceptive or misleading advertising; violation; penalty.

28-1478. Deceptive or misleading advertising; violation; penalty.

Any person, firm, corporation or association violating the provisions of section 28-1476 shall be deemed guilty of a Class III misdemeanor.



28-1479 - Cans with disposable tabs; sale prohibited; violation; penalty.

28-1479. Cans with disposable tabs; sale prohibited; violation; penalty.

(1) No person in this state shall sell at retail or otherwise, any carbonated soft drink or beer can which has a removable, disposable tab or grip for opening which does not remain attached to the can after opening.

(2) Any person violating this section shall be guilty of a Class III misdemeanor.



28-1480 - Terms, defined.

28-1480. Terms, defined.

As used in sections 28-1480 to 28-1482, unless the context otherwise requires:

(1) Civil disorder shall mean any public disturbance involving acts of violence which causes an immediate danger of or results in damage or injury to persons or property;

(2) Explosive or incendiary device shall mean (a) dynamite and all other forms of high explosives, (b) any explosive bomb, grenade, missile, or similar device, and (c) any incendiary bomb or grenade, firebomb, or similar device, including any device which (i) consists of or includes a breakable container including a flammable liquid or compound and a wick composed of any material which, when ignited, is capable of igniting such flammable liquid or compound and (ii) can be carried or thrown by one individual acting alone; and

(3) Firearm shall mean any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive or the frame or receiver of any such weapon.



28-1481 - Acts prohibited.

28-1481. Acts prohibited.

It shall be unlawful within the boundaries of this state:

(1) For any person to teach or demonstrate to any other person the use, application, or making of any firearm or explosive or incendiary device capable of causing injury or death to persons when such person knows or has reason to know or intends that such information or ability will be unlawfully employed for use in or in furtherance of a civil disorder; or

(2) For any person to assemble with one or more persons for the purpose of training with, practicing with, or being instructed in the use of any firearm or explosive or incendiary device capable of causing injury or death to persons when such person intends to unlawfully employ such training, practice, or instruction for use in or in furtherance of a civil disorder.



28-1482 - Violation; penalty.

28-1482. Violation; penalty.

Any person violating section 28-1481 shall be guilty of a Class IV felony.



28-1483 - Donated food; resale prohibited; violation; penalty.

28-1483. Donated food; resale prohibited; violation; penalty.

(1) It shall be unlawful for any person or charitable or nonprofit organization receiving food pursuant to section 25-21,189 to sell or offer to sell such food.

(2) Violation of the provisions of subsection (1) of this section shall be a Class V misdemeanor.



28-1501 - Repealed. Laws 1996, LB 897, § 1.

28-1501. Repealed. Laws 1996, LB 897, § 1.






Chapter 29 - CRIMINAL PROCEDURE

29-101 - Terms, usage.

29-101. Terms, usage.

Unless otherwise provided, words used in this code in the present tense include the future as well as the present. Words used in the masculine gender comprehend as well the feminine and neuter. The singular number includes the plural and the plural the singular. The term writing includes printing. The term oath includes an affirmation.

In construction of criminal code, singular number includes the plural. Follmer v. State, 94 Neb. 217, 142 N.W. 908 (1913).



29-102 - Repealed. Laws 1978, LB 748, § 61.

29-102. Repealed. Laws 1978, LB 748, § 61.



29-103 - Magistrate, defined.

29-103. Magistrate, defined.

The term magistrate in this code, when not otherwise expressly stated, shall mean a judge of the county court or clerk magistrate.

District judge is not included. Binfield v. State, 15 Neb. 484, 19 N.W. 607 (1884).



29-104 - Prosecuting attorney, defined.

29-104. Prosecuting attorney, defined.

The term prosecuting attorney means any county attorney or city attorney or assistant city attorney when such attorney is prosecuting any violation designated as a misdemeanor or traffic infraction.

City prosecutor in a city of metropolitan class who is also a deputy county attorney is a "prosecuting attorney" within this section. State v. Kolosseus, 198 Neb. 404, 253 N.W.2d 157 (1977).

Assistant attorney general is agent of Attorney General, and official acts must be performed in name of his principal. Lower v. State, 106 Neb. 666, 184 N.W. 174 (1921).



29-105 - Code; general and special provisions.

29-105. Code; general and special provisions.

In the construction of this code each general provision shall be controlled by a special provision on the same subject, if there is a conflict.

Penal statute applies only to persons clearly within its terms. State v. Dailey, 76 Neb. 770, 107 N.W. 1094 (1906).



29-106 - Code and other law; construe according to plain import of language.

29-106. Code and other law; construe according to plain import of language.

This code and every other law upon the subject of crime which may be enacted shall be construed according to the plain import of the language in which it is written, without regard to the distinction usually made between the construction of penal laws and laws upon other subjects, and no person shall be punished for an offense which is not made penal by the plain import of the words, upon pretense that he has offended against its spirit.

1. Construction

2. Miscellaneous

1. Construction

Penal statutes are inelastic, must be strictly construed, and are never extended by implication. Macomber v. State, 137 Neb. 882, 291 N.W. 674 (1940).

Railway car is a "building." Hardin v. State, 92 Neb. 298, 138 N.W. 146 (1912).

Where statute is adopted from another state, construction by courts of that state is ordinarily followed. State v. Martin, 87 Neb. 529, 127 N.W. 896 (1910).

There are no common law crimes in this state; common law definitions may be resorted to only where statute designates crimes in general terms. Kinnan v. State, 86 Neb. 234, 125 N.W. 594 (1910).

Language, capable of two constructions, is not construed to make an otherwise innocent act criminal. Gilbert v. State, 78 Neb. 636, 112 N.W. 293 (1907).

In construing a statute, words should be given usual meaning. State v. Byrum, 60 Neb. 384, 83 N.W. 207 (1900).

Violation of the very letter of law is essential to convict. Bailey v. State, 57 Neb. 706, 78 N.W. 284 (1899).

Statute providing how penalty, previously created, may be recovered is not penal and need not be strictly construed. Albion Nat. Bank v. Montgomery, 54 Neb. 681, 74 N.W. 1102 (1898).

2. Miscellaneous

Where defendant requested instruction reciting statute, he could not complain. Lovings v. State, 158 Neb. 134, 62 N.W.2d 672 (1954).

Prosecution for violation of city ordinance is civil proceeding when offense is not made crime by statute. Peterson v. State, 79 Neb. 132, 112 N.W. 306 (1907).

There can be no punishment for act not made penal by plain import of statute. State v. De Wolfe, 67 Neb. 321, 93 N.W. 746 (1903); Moore v. State, 53 Neb. 831, 74 N.W. 319 (1898).

"Original code" refers to code of 1873. Richards v. State, 65 Neb. 808, 91 N.W. 878 (1902).

Legislature intended to abolish hypertechnical rules of common law. Burlingim v. State, 61 Neb. 276, 85 N.W. 76 (1901).



29-107 - Person or other general term, when protection of property intended; meaning.

29-107. Person or other general term, when protection of property intended; meaning.

Whenever any property or interest is intended to be protected by a provision of the penal law, and the general term person or any other general term is used to designate the party whose property is intended to be protected, the provisions of such penal laws and the protection thereby given shall extend to the property of the state, or of any county, and of all public or private corporations.



29-108 - Signature, how construed.

29-108. Signature, how construed.

The word signature includes the mark of a person unable to write his name; a mark shall have the same effect as a signature when the name is written by some other person and the mark is made near thereto by the person unable to write his name.



29-109 - Terms not defined, how construed; titles, treatment.

29-109. Terms not defined, how construed; titles, treatment.

Except where a word, term or phrase is specially defined, all words used in this code are to be taken and construed in the sense in which they are understood in common language, taking into consideration the context and subject matter relative to which they are employed. The titles merely, to the various chapters, articles, sections or clauses of this code, which are written or printed upon the bill at the time of its approval, shall constitute no part thereof.

It is a simple rule of statutory construction that terms which are not specifically defined are to be taken in the sense in which they are understood in common language. State v. Holman, 229 Neb. 57, 424 N.W.2d 627 (1988).

Related context and subject matter must be considered in construing penal statute. State v. Neal, 187 Neb. 413, 191 N.W.2d 458 (1971).

Terms must be taken and construed in the sense in which they are understood in common language. Wirth v. Calhoun, 64 Neb. 316, 89 N.W. 785 (1902).



29-110 - Prosecutions; complaint, indictment, or information; filing; time limitations; exceptions.

29-110. Prosecutions; complaint, indictment, or information; filing; time limitations; exceptions.

(1) Except as otherwise provided by law, no person shall be prosecuted for any felony unless the indictment is found by a grand jury within three years next after the offense has been done or committed or unless a complaint for the same is filed before the magistrate within three years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(2) Except as otherwise provided by law, no person shall be prosecuted, tried, or punished for any misdemeanor or other indictable offense below the grade of felony or for any fine or forfeiture under any penal statute unless the suit, information, or indictment for such offense is instituted or found within one year and six months from the time of committing the offense or incurring the fine or forfeiture or within one year for any offense the punishment of which is restricted by a fine not exceeding one hundred dollars and to imprisonment not exceeding three months.

(3) Except as otherwise provided by law, no person shall be prosecuted for kidnapping under section 28-313, false imprisonment under section 28-314 or 28-315, child abuse under section 28-707, pandering under section 28-802, debauching a minor under section 28-805, or an offense under section 28-813, 28-813.01, or 28-1463.03 when the victim is under sixteen years of age at the time of the offense (a) unless the indictment for such offense is found by a grand jury within seven years next after the offense has been committed or within seven years next after the victim's sixteenth birthday, whichever is later, or (b) unless a complaint for such offense is filed before the magistrate within seven years next after the offense has been committed or within seven years next after the victim's sixteenth birthday, whichever is later, and a warrant for the arrest of the defendant has been issued.

(4) No person shall be prosecuted for a violation of the Securities Act of Nebraska under section 8-1117 unless the indictment for such offense is found by a grand jury within five years next after the offense has been done or committed or unless a complaint for such offense is filed before the magistrate within five years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(5) No person shall be prosecuted for criminal impersonation under section 28-638, identity theft under section 28-639, or identity fraud under section 28-640 unless the indictment for such offense is found by a grand jury within five years next after the offense has been done or committed or unless a complaint for such offense is filed before the magistrate within five years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(6) No person shall be prosecuted for a violation of section 68-1017 if the aggregate value of all funds and other benefits obtained or attempted to be obtained is five hundred dollars or more unless the indictment for such offense is found by a grand jury within five years next after the offense has been done or committed or unless a complaint for such offense is filed before the magistrate within five years next after the offense has been done or committed and a warrant for the arrest of the defendant has been issued.

(7) There shall not be any time limitations for prosecution or punishment for treason, murder, arson, forgery, sexual assault in the first or second degree under section 28-319 or 28-320, sexual assault of a child in the second or third degree under section 28-320.01, incest under section 28-703, or sexual assault of a child in the first degree under section 28-319.01; nor shall there be any time limitations for prosecution or punishment for sexual assault in the third degree under section 28-320 when the victim is under sixteen years of age at the time of the offense.

(8) The time limitations prescribed in this section shall include all inchoate offenses pursuant to the Nebraska Criminal Code and compounding a felony pursuant to section 28-301.

(9) The time limitations prescribed in this section shall not extend to any person fleeing from justice.

(10) When any suit, information, or indictment for any crime or misdemeanor is limited by any statute to be brought or exhibited within any other time than is limited by this section, then the suit, information, or indictment shall be brought or exhibited within the time limited by such statute.

(11) If any suit, information, or indictment is quashed or the proceedings set aside or reversed on writ of error, the time during the pendency of such suit, information, or indictment so quashed, set aside, or reversed shall not be reckoned within this statute so as to bar any new suit, information, or indictment for the same offense.

(12) The changes made to this section by Laws 2004, LB 943, shall apply to offenses committed prior to April 16, 2004, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

(13) The changes made to this section by Laws 2005, LB 713, shall apply to offenses committed prior to September 4, 2005, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

(14) The changes made to this section by Laws 2009, LB 97, and Laws 2006, LB 1199, shall apply to offenses committed prior to May 21, 2009, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

(15) The changes made to this section by Laws 2010, LB809, shall apply to offenses committed prior to July 15, 2010, for which the statute of limitations has not expired as of such date and to offenses committed on or after such date.

1. Limitation of action

2. Fleeing from justice

1. Limitation of action

A complaint charging the defendant with second-offense driving under the influence was "pending" for statute of limitations purposes during the time period in which the State appealed to the district court and to the Supreme Court the county court's order granting the defendant's motion to quash. State v. Loyd, 275 Neb. 205, 745 N.W.2d 338 (2008).

In order for the tolling provision under subsection (1) of this section to apply, a subsequent indictment, information, or suit must charge the "same offense" as the prior indictment, information, or suit. State v. Loyd, 275 Neb. 205, 745 N.W.2d 338 (2008).

This section is inapplicable to evidence of prior bad acts. State v. Nesbitt, 264 Neb. 612, 650 N.W.2d 766 (2002).

Pursuant to subsection (1) of this section, postconviction proceedings fall within the ambit of the phrase "proceedings . . . on writ of error". State v. Thieszen, 252 Neb. 208, 560 N.W.2d 800 (1997).

Pursuant to subsection (1) of this section, the words "proceedings . . . set aside . . . on writ of error" mean proceedings set aside on appeal. State v. Thieszen, 252 Neb. 208, 560 N.W.2d 800 (1997).

Chapter 29 applies only to criminal procedure, and therefore, the statute of limitations in this section has no application to civil cases. LaBenz Trucking v. Snyder, 246 Neb. 468, 519 N.W.2d 259 (1994).

Five-year period of limitations became effective August 25, 1989; act became effective 3 months after Legislature adjourned in absence of emergency clause. State v. Hirsch, 245 Neb. 31, 511 N.W.2d 69 (1994).

The 3-year statute of limitations generally applicable to felony prosecutions does not apply to the crime of first degree murder. State v. White, 239 Neb. 554, 477 N.W.2d 24 (1991).

When in a prosecution for murder the statute of limitations bars a conviction for manslaughter, the defendant is not entitled to an instruction for manslaughter as a lesser-included offense of murder unless he or she elects to waive the defense of the statute of limitations. State v. Keithley, 236 Neb. 631, 463 N.W.2d 329 (1990).

Statute does not apply to cases involving termination of parental rights, as they are not criminal in nature. In re Interest of Hollenbeck, 212 Neb. 253, 322 N.W.2d 635 (1982).

The provision for issuance of an arrest warrant, in this section, is not a condition precedent to a prosecution. State v. Eynon, 197 Neb. 734, 250 N.W.2d 658 (1977).

The filing of a felony complaint before a magistrate charging embezzlement and the issuance of an arrest warrant within three years after date of offense tolls the statute of limitations. State v. Donoho, 190 Neb. 593, 210 N.W.2d 851 (1973).

A charge of failing to pay an installment of child support which accrued more than three years earlier was subject to defense of statute of limitations. State v. Journey, 186 Neb. 556, 184 N.W.2d 616 (1971).

Criminal prosecution for violation of statute based on illegal interest of city officer in contract with city must be brought within time prescribed in this section. Arthur v. Trindel, 168 Neb. 429, 96 N.W.2d 208 (1959).

Prosecution for violation of Blue Sky Law was barred by statute of limitations. Jacox v. State, 154 Neb. 416, 48 N.W.2d 390 (1951).

Three-year period of limitations does not apply to prosecutions for murder. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

With exception of certain crimes, prosecution is barred unless brought within time limited by this section, and pendency of prosecution in another county does not toll statute. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

Statute does not bar action for criminal contempt though criminal prosecution for the same act would be barred. State ex rel. Wright v. Barlow, 132 Neb. 166, 271 N.W. 282 (1937).

An information charging forgery in language of statute charges a crime that is not barred by the three-year statute of limitations. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Information charging embezzlement continuously over a period commencing over three years previously was good as to part of period within three years of filing information, but conviction reversed because both information and verdict failed to show amount embezzled within statute of limitations. Hogoboom v. State, 120 Neb. 525, 234 N.W. 422, 79 A.L.R. 1171 (1931).

Indictment must be found, or information filed, within time fixed. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924); Boughn v. State, 44 Neb. 889, 62 N.W. 1094 (1895).

Prosecution for rape must be commenced in three years, and assault and battery in one year. Kramer v. Weigand, 91 Neb. 47, 135 N.W. 230 (1912).

Forgery falls within exception in section. State v. Leekins, 81 Neb. 280, 115 N.W. 1080 (1908).

Prosecution for selling intoxicating liquors must be brought within eighteen months. McArthur v. State, 60 Neb. 390, 83 N.W. 196 (1900).

Arrest and preliminary examination arrest running of statute only if magistrate had jurisdiction. State v. Robertson, 55 Neb. 41, 75 N.W. 37 (1898).

Crime of murder is regarded as committed at time fatal blow was struck though death results on subsequent date. Debney v. State, 45 Neb. 856, 64 N.W. 446 (1895).

Acts of first degree sexual assault committed on or before August 24, 1986, were time barred on August 25, 1989, the effective date of the 1989 amendment to this section and, therefore, were not subject to the extended statute of limitations implemented by the amendment. State v. Wiemer, 3 Neb. App. 821, 533 N.W.2d 122 (1995).

While the Legislature has the power to enact retroactive changes in a statute of limitations, it cannot remove a bar or limitation which has already become complete. State v. Hirsch, 1 Neb. App. 1120, 510 N.W.2d 534 (1993).

In habeas corpus proceeding where claim was made that court lacked jurisdiction because prosecution was barred by statute of limitations, adjudication in original prosecution that petitioner tolled statute by fleeing from justice is binding upon petitioner and federal court. Taylor v. O'Grady, 113 F.2d 798 (8th Cir. 1940).

2. Fleeing from justice

The phrase "fleeing from justice" means to leave one's usual abode or to leave the jurisdiction where an offense has been committed, with intent to avoid detection, prosecution, or punishment for some public offense. State v. Thomas, 236 Neb. 84, 459 N.W.2d 204 (1990).

Fleeing from justice contemplates that the accused has departed from his usual place of residence to a place where he cannot be found in the exercise of reasonable diligence by the officers. Emery v. State, 138 Neb. 776, 295 N.W. 417 (1940).

Fleeing from justice means a departure by a person from his usual place of abode, or from the place where he has committed an offense, with intent to avoid detection and prosecution for such public offense. Taylor v. State, 138 Neb. 156, 292 N.W. 233 (1940); Colling v. State, 116 Neb. 308, 217 N.W. 87 (1927).



29-111 - Fines and punishments; how enforced.

29-111. Fines and punishments; how enforced.

All fines and punishments provided for in this code shall be enforced by the procedure provided for in this code so far as such procedure extends or can be made applicable.



29-112 - Felon; disqualified as juror or officeholder; warrant of discharge; effect; right to vote.

29-112. Felon; disqualified as juror or officeholder; warrant of discharge; effect; right to vote.

Any person sentenced to be punished for any felony, when the sentence is not reversed or annulled, is incompetent to be a juror or to hold any office of honor, trust, or profit within this state, unless such person receives from the Board of Pardons of this state a warrant of discharge, in which case such person shall be restored to such civil rights and privileges as enumerated or limited by the Board of Pardons. The warrant of discharge shall not release such person from the costs of conviction unless otherwise ordered by the Board of Pardons.

Any person sentenced to be punished for any felony, when the sentence is not reversed or annulled, is not qualified to vote until two years after he or she has completed the sentence, including any parole term. The disqualification is automatically removed at such time.

The purpose of this section, as evident from its plain language, is to provide the mechanism by which a felon's right to vote is restored. Ways v. Shively, 264 Neb. 250, 646 N.W.2d 621 (2002).

Conviction does not deprive person of other or different civil rights than those specifically named. Bosteder v. Duling, 115 Neb. 557, 213 N.W. 809 (1927).

Objection that juror is disqualified may be waived. Turley v. State, 74 Neb. 471, 104 N.W. 934 (1905).

Information requested on questionnaire sent to prospective jurors was proper. Beatrice Foods Co. v. United States, 312 F.2d 29 (8th Cir. 1963).



29-112.01 - Restoration of civil rights; felon; procedure.

29-112.01. Restoration of civil rights; felon; procedure.

Any person sentenced to be punished for any felony, when the sentence is other than confinement in a Department of Correctional Services adult correctional facility, shall be restored to such civil rights as enumerated or limited by the Board of Pardons upon receipt from the Board of Pardons of a warrant of discharge, which shall be issued by such board upon receiving from the sentencing court a certificate showing satisfaction of the judgment and sentence entered against such person.



29-113 - Felon of other states; disqualified as juror or officeholder; right to vote.

29-113. Felon of other states; disqualified as juror or officeholder; right to vote.

Any person who has been convicted of a felony under the laws of any other state shall be deemed incompetent to be a juror or to hold any office of honor, trust, or profit within this state unless such person has been restored to civil rights under the laws of the state in which the felony was committed.

Any person who has been convicted of a felony under the laws of any other state is not qualified to vote until two years after such person has completed his or her sentence, including any parole term.



29-114 - Repealed. Laws 1971, LB 187, § 1.

29-114. Repealed. Laws 1971, LB 187, § 1.



29-115 - Suppression of statement by defendant; filing of motion; when made; failure to object before trial; effect; exceptions; effect.

29-115. Suppression of statement by defendant; filing of motion; when made; failure to object before trial; effect; exceptions; effect.

Any person aggrieved by a statement taken from him or her which is not a voluntary statement, or any statement which he or she believes was taken from him or her in violation of the fifth or sixth amendments of the Constitution of the United States, may move for suppression of such statement for use as evidence against him or her. The suppression motion shall be filed in the district court where a felony is charged and may be made at any time after the information or indictment is filed, and must be filed at least ten days before trial, unless otherwise permitted by the court for good cause shown. When the charge is other than a felony, the motion shall be filed in the court where the complaint is pending, and must be filed at least ten days before trial or at the time of the plea to the complaint, whichever is later, unless otherwise permitted by the court for good cause shown. Unless claims of a statement being involuntary or taken in violation of the fifth or sixth amendments of the Constitution of the United States are raised by motion before trial as provided in this section, all objections to the use of such statements as evidence on these grounds shall be deemed waived, except that the court may entertain such motions to suppress after the commencement of trial when the defendant is surprised by the introduction of such statements by the state, and also the court in its discretion may entertain motions to suppress such statements when the defendant was not aware of the grounds for any such motion before the commencement of trial, or in such situations as the court deems that justice may require. In the event that the trial court entertains any such motion after the commencement of trial, the defendant shall be deemed to have waived any jeopardy which may have attached. None of the foregoing shall affect the right of the defendant to present the question of the voluntariness of the statement, or the question of whether the proper constitutional safeguards were given to any defendant either in custody or otherwise significantly deprived of his or her liberty, for the consideration of the fact finder at trial.

Subsection (2)(c)(ii)(C) of this section does not require that a officer requesting assistance tell the responding officer that he or she fears evidence will be lost; it asks whether the suspect may destroy or conceal evidence of the commission of a crime and whether an officer needs assistance in making an arrest. State v. Voichahoske, 271 Neb. 64, 709 N.W.2d 659 (2006).

Because this section commits the determination whether to entertain a motion to suppress made after the commencement of trial to the discretion of the trial court, an appellate court reviews such a determination for an abuse of discretion. State v. Harris, 263 Neb. 331, 640 N.W.2d 24 (2002).

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. A motion to suppress, with certain exceptions, must be made in writing. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

Where none of the exceptions stated in this statute are applicable, failure to file a motion to suppress as required under this section constitutes a waiver to any objection to the statement. State v. Cronin, 227 Neb. 302, 417 N.W.2d 169 (1987).

This section requires that any objection as to the voluntariness of a statement of a defendant in a criminal case be made as a pretrial motion to suppress the statement, and failure to object at this stage results in a waiver of the objection. State v. Warren, 227 Neb. 160, 416 N.W.2d 249 (1987).



29-116 - Suppression of statement by defendant; order granting suppression; review; procedure; appeal.

29-116. Suppression of statement by defendant; order granting suppression; review; procedure; appeal.

(1) In addition to any other rights of appeal, the state shall have the right to appeal from an order granting a motion for the suppression of statements alleged to be involuntary or in violation of the fifth or sixth amendments of the Constitution of the United States in the manner provided in this section.

(2) If such motion has been granted in the district court, the Attorney General or the county attorney or prosecuting attorney with the consent of the Attorney General may file his or her application with the Clerk of the Supreme Court asking for a summary review of the order granting the motion. The review shall be made by a judge of the Court of Appeals at chambers upon such notice, briefs, and argument as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter, the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

(3) If such motion has been granted in the county court, the Attorney General or the county attorney or prosecuting attorney may file his or her application with the clerk of the district court in the district in which the motion has been granted asking for a summary review of the order granting the motion. The review shall be made by a judge of the district court upon such notice, briefs, and arguments as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

A defendant's successful motion in the district court to suppress evidence is not finally granted or determined, unless there is no appeal, until a judge of the Court of Appeals has decided the matter under this section. The time from the defendant's filing of such motion until final determination is excluded in the speedy trial calculation. State v. Hayes, 10 Neb. App. 833, 639 N.W.2d 418 (2002).

A trial court may, in its good judgment, correct its pretrial ruling on a motion to suppress statements, even though such a correction results in denial of the State's opportunity to appeal the decision to suppress the evidence. State v. Vaida, 1 Neb. App. 768, 510 N.W.2d 389 (1993).



29-117 - Suppression of statement by defendant; application for review; filing; when.

29-117. Suppression of statement by defendant; application for review; filing; when.

The application for review provided in section 29-116 shall be accompanied by a copy of the order of the trial court granting the motion to suppress and a bill of exceptions containing all of the evidence, including affidavits, considered by the trial court in its ruling on the motion, and so certified by the trial court. The application shall be filed with the Clerk of the Supreme Court, if the trial court is the district court, or with the clerk of the district court, if the trial court is the county court, within such time as may be ordered by the trial court, which in fixing such time shall take into consideration the length of time required to prepare the bill of exceptions, and shall also consider whether the defendant is in jail or whether he or she is on bail, but in no event shall more than thirty days be given in which to file such application.



29-118 - Suppression of statement by defendant; order granting suppression; review; trial court; duties.

29-118. Suppression of statement by defendant; order granting suppression; review; trial court; duties.

In making an order granting a motion to suppress a statement, the trial court shall in such order fix a time, not exceeding ten days, in which the county attorney or other prosecuting attorney may file a notice with the clerk of such court of his or her intention to seek a review of the order. Upon the filing of such notice, the trial court shall fix a time in which the application for review shall be filed with the clerk of the appellate court.



29-119 - Plea agreement; terms, defined.

29-119. Plea agreement; terms, defined.

For purposes of this section and sections 23-1201, 29-120, and 29-2261, unless the context otherwise requires:

(1) A plea agreement means that as a result of a discussion between the defense counsel and the prosecuting attorney:

(a) A charge is to be dismissed or reduced; or

(b) A defendant, if he or she pleads guilty to a charge, may receive less than the maximum penalty permitted by law; and

(2)(a) Victim means a person who, as a result of a homicide under sections 28-302 to 28-306, a first degree sexual assault under section 28-319, a first degree assault under section 28-308, a sexual assault of a child in the second or third degree under section 28-320.01, a sexual assault of a child in the first degree under section 28-319.01, a second degree assault under section 28-309, a first degree false imprisonment under section 28-314, a second degree sexual assault under section 28-320, or a robbery under section 28-324, has had a personal confrontation with the offender and also includes a person who has suffered serious bodily injury as defined in section 28-109 as a result of a motor vehicle accident when the driver was charged with a violation of section 60-6,196 or 60-6,197 or with a violation of a city or village ordinance enacted in conformance with either section.

(b) In the case of a homicide, victim means the nearest surviving relative under the law as provided by section 30-2303 but does not include the alleged perpetrator of the homicide.

(c) In the case of a violation of section 28-813.01, 28-1463.03, 28-1463.04, or 28-1463.05, victim means a person who was a child as defined in section 28-1463.02 and a participant or portrayed observer in the visual depiction of sexually explicit conduct which is the subject of the violation and who has been identified and can be reasonably notified.

(d) In the case of a sexual assault of a child, a possession offense of a visual depiction of sexually explicit conduct, or a distribution offense of a visual depiction of sexually explicit conduct, victim means the child victim and the parents, guardians, or duly appointed legal representative of the child victim but does not include the alleged perpetrator of the crime.



29-120 - Plea agreement; prosecuting attorney; duties.

29-120. Plea agreement; prosecuting attorney; duties.

Prior to reaching a plea agreement with defense counsel, a prosecuting attorney, prosecuting a violation of a city or village ordinance enacted in conformance with section 60-6,196 or 60-6,197, shall consult with or make a good faith effort to consult with the victim regarding the content of and reasons for such plea agreement.



29-121 - Leaving child at a hospital; no prosecution for crime; hospital; duty.

29-121. Leaving child at a hospital; no prosecution for crime; hospital; duty.

No person shall be prosecuted for any crime based solely upon the act of leaving a child thirty days old or younger in the custody of an employee on duty at a hospital licensed by the State of Nebraska. The hospital shall promptly contact appropriate authorities to take custody of the child.



29-122 - Criminal responsibility; intoxication; not a defense; exceptions.

29-122. Criminal responsibility; intoxication; not a defense; exceptions.

A person who is intoxicated is criminally responsible for his or her conduct. Intoxication is not a defense to any criminal offense and shall not be taken into consideration in determining the existence of a mental state that is an element of the criminal offense unless the defendant proves, by clear and convincing evidence, that he or she did not (1) know that it was an intoxicating substance when he or she ingested, inhaled, injected, or absorbed the substance causing the intoxication or (2) ingest, inhale, inject, or absorb the intoxicating substance voluntarily.



29-201 - County judges as magistrates; jurisdiction.

29-201. County judges as magistrates; jurisdiction.

All county judges in this state shall have the same and equal powers of jurisdiction in all matters relating to the enforcement of the criminal laws of the state, except as otherwise expressly provided, and the jurisdiction of all such officers as magistrates, for the discharge of the duties and for the exercise of the powers enjoined and conferred by this code, shall extend to all crimes and offenses punishable by the laws of this state, committed within their respective jurisdictions, and for the prevention of crimes and offenses as in this code provided, throughout their respective counties.



29-202 - Repealed. Laws 1972, LB 1032, § 287.

29-202. Repealed. Laws 1972, LB 1032, § 287.



29-203 - District judges and county judges; conservators of the peace; jurisdiction.

29-203. District judges and county judges; conservators of the peace; jurisdiction.

The judges of the district courts in their respective districts, and the magistrates mentioned in section 29-201 in their respective counties, shall jointly and severally be conservators of the peace within their respective jurisdictions, and shall have full power to enforce or cause to be enforced all laws that now exist or that shall hereafter be made for the prevention and punishment of offenses, or for the preservation and observance of the peace. Judges of the district courts shall have the same powers to require securities for the keeping of the peace and good behavior, and bail for appearance in courts to answer complaints to keep the peace, and for crimes and offenses committed in their respective districts as any of the magistrates aforesaid have in their respective counties.

District judges have all of the required jurisdiction of magistrates. Otte v. State, 172 Neb. 110, 108 N.W.2d 737 (1961).

District judge may hold preliminary hearing. Callies v. State, 157 Neb. 640, 61 N.W.2d 370 (1953).

District judge may sit as examining magistrate. Cohoe v. State, 79 Neb. 811, 113 N.W. 532 (1907); State v. Dennison, 60 Neb. 192, 82 N.W. 628 (1900).

Preliminary hearing is in no sense a trial. Van Buren v. State, 65 Neb. 223, 91 N.W. 201 (1902).



29-204 - Repealed. Laws 1988, LB 1030, § 53.

29-204. Repealed. Laws 1988, LB 1030, § 53.



29-205 - Fugitive; apprehension and arrest.

29-205. Fugitive; apprehension and arrest.

If any person or persons who may be charged with the commission of a crime or offense made punishable by the laws of this state shall abscond or remove from the county in which such crime or offense is charged to have been committed, it shall be lawful for any sheriff or other person to apprehend the person or persons so charged, remove him, her, or them to the county in which the alleged crime may be said to have been committed, and deliver such person or persons to any magistrate in such county, who shall cause the person or persons so delivered to be dealt with as the law may direct.

It is mandatory duty of sheriff, where warrant is placed in his hands issued in another county, to apprehend the accused and remove him to the county where the crime is charged. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

A law enforcement officer investigating a crime has the authority to detain a suspect with an outstanding arrest warrant outside the law enforcement officer's primary jurisdiction. State v. Hill, 12 Neb. App. 492, 677 N.W.2d 525 (2004).



29-206 - Repealed. Laws 1972, LB 1032, § 287.

29-206. Repealed. Laws 1972, LB 1032, § 287.



29-207 - Repealed. Laws 1972, LB 1032, § 287.

29-207. Repealed. Laws 1972, LB 1032, § 287.



29-208 - Criminal identification; agents; power of Governor to appoint.

29-208. Criminal identification; agents; power of Governor to appoint.

The Governor is hereby authorized to appoint such agents as may be necessary for carrying out the provisions of sections 29-208 to 29-210.



29-209 - Criminal identification; fingerprints and descriptions; duties of law enforcement officers and agencies.

29-209. Criminal identification; fingerprints and descriptions; duties of law enforcement officers and agencies.

It is hereby made the duty of the sheriffs of the several counties of the State of Nebraska, the chiefs of police of incorporated cities therein, marshals of incorporated cities and towns therein, and agencies of state government having powers of arrest to furnish the Nebraska State Patrol two copies of fingerprints on forms provided by the Nebraska State Patrol and the Federal Bureau of Investigation, and descriptions of all persons who are arrested by them (1) for any felony or (2) as felony fugitives from the criminal justice system of another jurisdiction. This section is not intended to include violators of city ordinances or of persons arrested for other trifling offenses. The Nebraska State Patrol shall in all appropriate cases forward one copy of such fingerprints and other necessary identifying data and information to the system maintained by the Federal Bureau of Investigation.



29-210 - Criminal identification and information; Nebraska State Patrol; duties.

29-210. Criminal identification and information; Nebraska State Patrol; duties.

The Nebraska State Patrol is hereby authorized (1) to keep a complete record of all reports filed of all personal property stolen, lost, found, pledged or pawned, in any city or county of this state; (2) to provide for the installation of a proper system and file, and cause to be filed therein cards containing an outline of the methods of operation employed by criminals; (3) to use any system of identification it deems advisable, or that may be adopted in any of the penal institutions of the state; (4) to keep a record consisting of duplicates of measurements, processes, operations, plates, photographs, measurements and descriptions of all persons confined in penal institutions of this state; (5) to procure and maintain, so far as practicable, plates, photographs, descriptions and information concerning all persons who shall hereafter be convicted of felony or imprisoned for violating the military, naval or criminal laws of the United States, and of well-known and habitual criminals from whatever source procurable; (6) to furnish any criminal justice agency with any information, material, records, or means of identification which may properly be disseminated and that it may desire in the proper administration of criminal justice; (7) to upgrade, when feasible, the existing law enforcement communications network; and (8) to establish and maintain an improved system or systems by which relevant information may be collected, coordinated, and made readily available to serve qualified persons or agencies concerned with the administration of criminal justice.



29-211 - Motor vehicle pursuit; law enforcement agency; adopt policy; contents; training.

29-211. Motor vehicle pursuit; law enforcement agency; adopt policy; contents; training.

(1) Each law enforcement agency within the State of Nebraska shall adopt and implement a written policy regarding the pursuit of motor vehicles. Such policy shall contain at least the following elements:

(a) Standards which describe when a pursuit may be initiated, taking into consideration the nature and severity of the offense involved;

(b) Standards which describe when a pursuit is to be discontinued, giving special attention to (i) the degree of danger presented to the general public and the pursuing officer and (ii) the probability of later apprehension of the subject based upon his or her identification;

(c) Procedures governing the operation of pursuits including, but not limited to, the number and types of vehicles which may be used, the method of operation of such vehicles, and the exercise of supervision during pursuits;

(d) Procedures governing pursuits which include other law enforcement agencies or which extend into the jurisdiction of other law enforcement agencies; and

(e) A system of mandatory continued planning and review of training of personnel appropriate and consistent with the policies and jurisdiction of the law enforcement agency regarding the proper handling of pursuits, including, at a minimum, an annual review of the policy with each sworn law enforcement officer and dispatcher.

(2) It shall be the responsibility of each law enforcement agency within the State of Nebraska to ensure that all law enforcement officers who commence employment with such law enforcement agency receive specialized training in pursuit driving at the Nebraska Law Enforcement Training Center or at an equivalent training program approved by the Nebraska Police Standards Advisory Council.



29-212 - Missing Persons Information Clearinghouse; terms, defined.

29-212. Missing Persons Information Clearinghouse; terms, defined.

For purposes of sections 29-212 to 29-214.01, unless the context otherwise requires:

(1) Missing person means a person who has been reported as missing to a law enforcement agency; and

(2) Missing Persons Information Clearinghouse means the repository established within the Nebraska State Patrol pursuant to section 29-214.01.



29-213 - Missing Persons Information Clearinghouse; missing person report; law enforcement agency; duties.

29-213. Missing Persons Information Clearinghouse; missing person report; law enforcement agency; duties.

When a report of a missing person has been received by a law enforcement agency having jurisdiction, the agency shall notify:

(1) On-duty personnel of the agency, as soon as practicable, through internal means and over the appropriate police radio network;

(2) All law enforcement agencies considered to be involved by the law enforcement agency having jurisdiction;

(3) All law enforcement agencies to which the person filing the report requests that the information be sent, if the request is reasonable in light of the information contained in the report;

(4) All law enforcement agencies requesting the information; and

(5) The Missing Persons Information Clearinghouse.



29-214 - Missing Persons Information Clearinghouse; missing person report; unemancipated minor; law enforcement agency; duties.

29-214. Missing Persons Information Clearinghouse; missing person report; unemancipated minor; law enforcement agency; duties.

(1) If a report of a missing person involves an unemancipated minor, the law enforcement agency shall immediately transmit the proper information for inclusion in the National Crime Information Center computer and the Missing Persons Information Clearinghouse.

(2) If a report of a missing person involves an unemancipated minor, a law enforcement agency shall not prevent an immediate active investigation on the basis of an agency rule which specifies an automatic time limitation for a missing person investigation.



29-214.01 - Missing Persons Information Clearinghouse; Nebraska State Patrol; powers and duties.

29-214.01. Missing Persons Information Clearinghouse; Nebraska State Patrol; powers and duties.

(1) The Missing Persons Information Clearinghouse is established within the Nebraska State Patrol. The Nebraska State Patrol shall provide for the administration of the clearinghouse and may adopt and promulgate rules and regulations to carry out the provisions of this section.

(2) The Missing Persons Information Clearinghouse shall be used by all law enforcement agencies in the state as a central repository for information on missing persons. Such information shall be provided on a uniform form prescribed by the Nebraska State Patrol.

(3) In connection with the Missing Persons Information Clearinghouse, the Nebraska State Patrol shall:

(a) Collect, process, maintain, and disseminate information about missing persons in Nebraska through hard copy or electronic means;

(b) Develop training programs for law enforcement agencies concerning the appropriate procedures to report missing persons to the clearinghouse;

(c) Cooperate with other states and the National Crime Information Center in the exchange of information on missing persons;

(d) Maintain a statewide, toll-free telephone line, twenty-four hours a day, to receive and disseminate information related to missing persons;

(e) Maintain an Internet web site accessible to law enforcement agencies and to the public with information on missing persons and with information about the resources available through the clearinghouse. Nothing in this section shall prevent the Nebraska State Patrol from establishing a separate link accessible only to law enforcement agencies for the dissemination and collection of sensitive information as determined by the Nebraska State Patrol;

(f) Develop training programs to assist in the prevention of kidnapping;

(g) Maintain a registry of prevention and education materials and programs regarding missing and runaway minors through hard copy or electronic means;

(h) Distribute through hard copy or electronic means monthly missing persons bulletins to local law enforcement agencies and to other interested individuals, agencies, and media outlets which request such information. The bulletins shall contain information on missing persons in Nebraska, including names, photographs or other images, if available, descriptions of missing persons, the law enforcement agencies or persons to contact with information regarding missing persons, and the names of persons reported missing whose locations have been determined and confirmed;

(i) Produce, update at least weekly, and distribute, through hard copy or electronic means, press releases about missing persons to media outlets which request missing person information, containing the same or similar information contained in the monthly missing persons bulletin;

(j) Compile statistics relating to the incidence of missing persons within Nebraska; and

(k) Encourage and seek both financial and in-kind support from private individuals and organizations to assist in carrying out the provisions of this section.

(4) The purpose of the Missing Persons Information Clearinghouse is to serve as a repository. The clearinghouse does not relieve the law enforcement agency having jurisdiction over a missing person case of its investigatory duties and does not automatically involve the Nebraska State Patrol as the primary investigatory agency in such case.

(5) The Missing Persons Information Clearinghouse shall be notified after the location of a missing person has been determined and confirmed. After the location of a missing person has been determined and confirmed, the clearinghouse shall only release information described in subdivision (3)(h) of this section concerning the located person. Other information concerning the history of the missing person case shall be disclosed only to law enforcement agencies of this state and other jurisdictions when necessary for the discharge of official duties, and to the juvenile court in the county of residence of a formerly missing person who is a minor. All information in the clearinghouse relating to a missing person who is an adult shall be purged when the person's location has been determined and confirmed. All information in the clearinghouse relating to a missing person who is a minor shall be purged when the person reaches eighteen years of age and the person's location has been determined and confirmed.



29-215 - Law enforcement officers; jurisdiction; powers; contracts authorized.

29-215. Law enforcement officers; jurisdiction; powers; contracts authorized.

(1) A law enforcement officer has the power and authority to enforce the laws of this state and of the political subdivision which employs the law enforcement officer or otherwise perform the functions of that office anywhere within his or her primary jurisdiction.

(2) Any law enforcement officer who is within this state, but beyond his or her primary jurisdiction, has the power and authority to enforce the laws of this state or any legal ordinance of any city or incorporated village or otherwise perform the functions of his or her office, including the authority to arrest and detain suspects, as if enforcing the laws or performing the functions within his or her primary jurisdiction in the following cases:

(a) Any such law enforcement officer, if in a fresh attempt to apprehend a person suspected of committing a felony, may follow such person into any other jurisdiction in this state and there arrest and detain such person and return such person to the law enforcement officer's primary jurisdiction;

(b) Any such law enforcement officer, if in a fresh attempt to apprehend a person suspected of committing a misdemeanor or a traffic infraction, may follow such person anywhere in an area within twenty-five miles of the boundaries of the law enforcement officer's primary jurisdiction and there arrest and detain such person and return such person to the law enforcement officer's primary jurisdiction;

(c) Any such law enforcement officer shall have such enforcement and arrest and detention authority when responding to a call in which a local, state, or federal law enforcement officer is in need of assistance. A law enforcement officer in need of assistance shall mean (i) a law enforcement officer whose life is in danger or (ii) a law enforcement officer who needs assistance in making an arrest and the suspect (A) will not be apprehended unless immediately arrested, (B) may cause injury to himself or herself or others or damage to property unless immediately arrested, or (C) may destroy or conceal evidence of the commission of a crime; and

(d) Any municipality or county may, under the provisions of the Interlocal Cooperation Act or the Joint Public Agency Act, enter into a contract with any other municipality or county for law enforcement services or joint law enforcement services. Under such an agreement, law enforcement personnel may have such enforcement authority within the jurisdiction of each of the participating political subdivisions if provided for in the agreement. Unless otherwise provided in the agreement, each participating political subdivision shall provide liability insurance coverage for its own law enforcement personnel as provided in section 13-1802.

(3) When probable cause exists to believe that a person is operating or in the actual physical control of any motor vehicle, motorboat, personal watercraft, or aircraft while under the influence of alcoholic liquor or of any drug or otherwise in violation of section 28-1465, 28-1466, 28-1472, 37-1254.01, 37-1254.02, 60-4,163, 60-4,164, 60-6,196, 60-6,197, 60-6,211.01, or 60-6,211.02, the law enforcement officer has the power and authority to do any of the following or any combination thereof:

(a) Transport such person to a facility outside of the law enforcement officer's primary jurisdiction for appropriate chemical testing of the person;

(b) Administer outside of the law enforcement officer's primary jurisdiction any post-arrest test advisement to the person; or

(c) With respect to such person, perform other procedures or functions outside of the law enforcement officer's primary jurisdiction which are directly and solely related to enforcing the laws that concern a person operating or being in the actual physical control of any motor vehicle, motorboat, personal watercraft, or aircraft while under the influence of alcoholic liquor or of any other drug or otherwise in violation of section 28-1465, 28-1466, 28-1472, 37-1254.01, 37-1254.02, 60-4,163, 60-4,164, 60-6,196, 60-6,197, 60-6,211.01, or 60-6,211.02.

(4) For purposes of this section:

(a) Law enforcement officer has the same meaning as peace officer as defined in section 49-801 and also includes conservation officers of the Game and Parks Commission; and

(b) Primary jurisdiction means the geographic area within the territorial limits of the state or political subdivision which employs the law enforcement officer.

Subsection (2)(c)(ii)(C) of this section does not require that a officer requesting assistance tell the responding officer that he or she fears evidence will be lost; it asks whether the suspect may destroy or conceal evidence of the commission of a crime and whether an officer needs assistance in making an arrest. State v. Voichahoske, 271 Neb. 64, 709 N.W.2d 659 (2006).

This section does give certain extrajurisdictional arrest powers to certain law enforcement officers. This section only applies to Nebraska law enforcement officers and does not apply to law enforcement officers who cross state lines. This section does not authorize an out-of-state police officer to arrest a suspect for misdemeanor driving under the influence outside the officer's geographical jurisdiction. State v. Cuny, 257 Neb. 168, 595 N.W.2d 899 (1999).



29-216 - Victim of sex offense; law enforcement officer, prosecuting officer, or government official; prohibited acts.

29-216. Victim of sex offense; law enforcement officer, prosecuting officer, or government official; prohibited acts.

(1) No law enforcement officer, prosecuting officer, or other government official shall ask or require an adult, youth, or child victim of a sex offense as defined under federal, tribal, state, territorial, or local law to submit to a polygraph examination or other truth-telling device as a condition for proceeding with the investigation of such offense.

(2) The refusal of a victim to submit to an examination as described in subsection (1) of this section shall not prevent the investigation of the offense.



29-301 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-301. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-302. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302.01 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-302.01. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302.02 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-302.02. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-302.03 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-302.03. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-303 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-303. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-304 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-304. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-305 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-305. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-306 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-306. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-307 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-307. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-308 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-308. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-309 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-309. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-310 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-310. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-311 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-311. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-312 - Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.

29-312. Repealed. Laws 1986, LB 529, § 58; Laws 1986, LB 1159, § 1.



29-313 - Repealed. Laws 1972, LB 1333, § 1.

29-313. Repealed. Laws 1972, LB 1333, § 1.



29-314 - Repealed. Laws 1972, LB 1333, § 1.

29-314. Repealed. Laws 1972, LB 1333, § 1.



29-315 - Repealed. Laws 1972, LB 1333, § 1.

29-315. Repealed. Laws 1972, LB 1333, § 1.



29-316 - Repealed. Laws 1972, LB 1333, § 1.

29-316. Repealed. Laws 1972, LB 1333, § 1.



29-401 - Law violators; arrest by sheriff or other peace officer; juvenile under eighteen years; requirements.

29-401. Law violators; arrest by sheriff or other peace officer; juvenile under eighteen years; requirements.

Every sheriff, deputy sheriff, marshal, deputy marshal, security guard, police officer, or peace officer as defined in subdivision (15) of section 49-801 shall arrest and detain any person found violating any law of this state or any legal ordinance of any city or incorporated village until a legal warrant can be obtained, except that (1) any such law enforcement officer taking a juvenile under the age of eighteen years into his or her custody for any violation herein defined shall proceed as set forth in sections 43-248, 43-248.01, 43-250, 43-251, 43-251.01, and 43-253 and (2) the court in which the juvenile is to appear shall not accept a plea from the juvenile until finding that the parents of the juvenile have been notified or that reasonable efforts to notify such parents have been made as provided in section 43-250.

The finding required by subsection (2) of this section, that the parents of a child under the age of 18 years have been notified of the child's arrest or that reasonable efforts to notify have been made, is not jurisdictional. State v. Taylor, 234 Neb. 18, 448 N.W.2d 920 (1989).

An arrest may not be used as a pretext to search for evidence. A pretext arrest is one where the arrest is only a sham, a front being used as an excuse for making a search. The determination of whether an arrest is pretextual is a question of fact for the trial court. This court will not reverse a trial court's finding on this question unless the finding is clearly erroneous. State v. Vann, 230 Neb. 601, 432 N.W.2d 810 (1988).

Firing of shots at tires of speeding automobile was justified in making arrest. Breese v. Newman, 179 Neb. 878, 140 N.W.2d 805 (1966).

Arrest of person who fled from police officers was justified under facts. Sperry v. Greiner, 175 Neb. 524, 122 N.W.2d 463 (1963).

Jury was properly instructed as to the duties of sheriff to arrest and detain under this section. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

Mandamus will lie to compel city officers to use summary powers to prevent violations of law. Moores v. State ex rel. Dunn, 71 Neb. 522, 99 N.W. 249 (1904).

Arrest and detention without warrant by marshal was legal. Fry v. Kaessner, 48 Neb. 133, 66 N.W. 1126 (1896).



29-402 - Arrest by person not an officer.

29-402. Arrest by person not an officer.

Any person not an officer may, without warrant, arrest any person, if a petit larceny or a felony has been committed, and there is reasonable ground to believe the person arrested guilty of such offense, and may detain him until a legal warrant can be obtained.

Evidence seized pursuant to an unlawful citizens arrest may still be admissible in absence of a showing of state action. State v. Houlton, 227 Neb. 215, 416 N.W.2d 588 (1987).

Jury award of five thousand dollars damages sustained against a private citizen who procured the unlawful arrest and detention of plaintiff. Huskinson v. Vanderheiden, 197 Neb. 739, 251 N.W.2d 144 (1977).

A police officer may arrest without a warrant when it appears that a felony has been committed and there are reasonable grounds to believe that the person arrested is guilty of the offense. State v. O'Kelly, 175 Neb. 798, 124 N.W.2d 211 (1963).

This section shows intent that provisions of this article apply to felonies and misdemeanors alike. Morrow v. State, 140 Neb. 592, 300 N.W. 843 (1941).

Arrest by private person, with cause to believe party arrested had committed a felony, was legal. Simmerman v. State, 16 Neb. 615, 21 N.W. 387 (1884).

Crime of which person arrested is suspected must have been committed. Kyner v. Laubner, 3 Neb. Unof. 370, 91 N.W. 491 (1902).

Search incident to arrest by Treasury Department agents was proper when agents saw revolver protruding from rear pocket of defendant who was trying to avoid them. United States v. Carter, 523 F.2d 476 (8th Cir. 1975).

Cited in determining that postal inspectors had probable cause to arrest defendant for carrying concealed weapon, a state felony. United States v. Unverzagt, 424 F.2d 396 (8th Cir. 1970).



29-402.01 - Shoplifters; detention; no criminal or civil liability.

29-402.01. Shoplifters; detention; no criminal or civil liability.

A peace officer, a merchant, or a merchant's employee who has probable cause for believing that goods held for sale by the merchant have been unlawfully taken by a person and that he can recover them by taking the person into custody may, for the purpose of attempting to effect such recovery, take the person into custody and detain him in a reasonable manner for a reasonable length of time. Such taking into custody and detention by a peace officer, merchant, or merchant's employee shall not render such peace officer, merchant, or merchant's employee criminally or civilly liable for slander, libel, false arrest, false imprisonment, or unlawful detention.

Where the detention of a suspected shoplifter was unreasonable because it continued after the detainers knew their suspicions were groundless and that they had made a mistake, merchant held not protected under this section. Latek v. K Mart Corp., 224 Neb. 807, 401 N.W.2d 503 (1987).

The words "a merchant's employee" do not include a merchant's agent who is not an employee. Bishop v. Bockoven, Inc., 199 Neb. 613, 260 N.W.2d 488 (1977).

A telephone alert between cooperating store managers advising the location of one suspected of previous shoplifting does not constitute a civil conspiracy against the suspect. Dangberg v. Sears Roebuck & Co., 198 Neb. 234, 252 N.W.2d 168 (1977).

Instruction defining arrest in almost verbatim language of 5 Am. Jur. 2d, Arrest, was proper. Schmidt v. Richman Gordman, Inc., 191 Neb. 345, 215 N.W.2d 105 (1974).



29-402.02 - Shoplifters; peace officer; arrest without warrant.

29-402.02. Shoplifters; peace officer; arrest without warrant.

Any peace officer may arrest without warrant any person he has probable cause for believing has committed larceny in retail or wholesale establishments.



29-402.03 - Shoplifters; arrest; merchant or employee not liable.

29-402.03. Shoplifters; arrest; merchant or employee not liable.

A merchant or a merchant's employee who causes the arrest of a person, as provided for in section 29-402.01, for larceny of goods held for sale shall not be criminally or civilly liable for slander, libel, false arrest, or false imprisonment where the merchant or merchant's employee has probable cause for believing that the person arrested committed larceny of goods held for sale.

Instruction defining arrest in almost verbatim language of 5 Am. Jur. 2d, Arrest, was proper. Schmidt v. Richman Gordman, Inc., 191 Neb. 345, 215 N.W.2d 105 (1974).



29-403 - Warrant; who may issue.

29-403. Warrant; who may issue.

Judges of the district court and judges of the county court shall have power to issue process for the apprehension of any person charged with a criminal offense. Clerk magistrates shall have the power to issue such process as provided in section 24-519.



29-404 - Complaint; filing; procedure; warrant; issuance.

29-404. Complaint; filing; procedure; warrant; issuance.

No complaint shall be filed with the magistrate unless such complaint is in writing and signed by the prosecuting attorney or by any other complainant. If the complainant is a person other than the prosecuting attorney or a city or village attorney prosecuting the violation of a municipal ordinance, he or she shall either have the consent of the prosecuting attorney or shall furnish to the magistrate a bond with good and sufficient sureties in such amount as the magistrate shall determine to indemnify the person complained against for wrongful or malicious prosecution. Whenever a complaint shall be filed with the magistrate, charging any person with the commission of an offense against the laws of this state, it shall be the duty of such magistrate to issue a warrant for the arrest of the person accused, if he or she has reasonable grounds to believe that the offense charged has been committed. The prosecuting attorney shall consent to the filing of such complaint if he or she is in possession of sufficient evidence to warrant the belief that the person named as defendant in such complaint is guilty of the crime alleged and can be convicted thereof. The Attorney General shall have the same power to consent to the filing of complaints as the prosecuting attorneys have in their respective counties.

1. Complaint

2. Immunity

1. Complaint

Complaint charging unlawful operation of freight-carrying motor vehicle was properly filed with justice of the peace. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).

Complaint in name of county attorney and verified by deputy county attorney does not confer jurisdiction upon examining magistrate. Morrow v. State, 140 Neb. 592, 300 N.W. 843 (1941).

In making allegation of venue, no particular form is required. Seay v. Shrader, 69 Neb. 245, 95 N.W. 690 (1903).

Complaint is jurisdictional; title is no part of complaint. White v. State, 28 Neb. 341, 44 N.W. 443 (1889).

Complaint charging offense in language of statute is sufficient. State ex rel. Bryant v. Lauver, 26 Neb. 757, 42 N.W. 762 (1889).

Complaint must charge all that is essential to constitute offense. Smith v. State, 21 Neb. 552, 32 N.W. 594 (1887).

Complaint is sufficient if it shows violation of law, and is not vitiated for redundant matter. Ex parte Maule, 19 Neb. 273, 27 N.W. 119 (1886).

Complaint must be sufficiently specific to negative innocence of defendant. Ex parte Eads, 17 Neb. 145, 22 N.W. 352 (1885).

Complaint for selling liquor was good. Brown v. State, 16 Neb. 658, 21 N.W. 454 (1884).

Complaint can be changed only by consent of complainant and by reverification. Lewis v. State, 15 Neb. 89, 17 N.W. 366 (1883).

2. Immunity

Lack of county attorney's consent and failure to furnish bond not jurisdictional defects and convictions cannot be challenged in proceedings for revocation of motor vehicle operator's license. Bohlen v. Kissack, 189 Neb. 262, 202 N.W.2d 171 (1972).

Accused is not immune from arrest even though out on bail pending trial for felony in another county. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).

A ministerial officer is not liable for false imprisonment when acting under warrant regular on its face. Kelsey v. Klabunde, 54 Neb. 760, 74 N.W. 1099 (1898).



29-404.01 - Arrest without warrant; supplemental provisions.

29-404.01. Arrest without warrant; supplemental provisions.

The provisions of sections 29-404.01 to 29-404.03 shall be supplemental and in addition to any other laws relating to the subject of arrest.



29-404.02 - Arrest without warrant; when.

29-404.02. Arrest without warrant; when.

(1) Except as provided in section 42-928, a peace officer may arrest a person without a warrant if the officer has reasonable cause to believe that such person has committed:

(a) A felony;

(b) A misdemeanor, and the officer has reasonable cause to believe that such person either (i) will not be apprehended unless immediately arrested, (ii) may cause injury to himself or herself or others or damage to property unless immediately arrested, (iii) may destroy or conceal evidence of the commission of such misdemeanor, or (iv) has committed a misdemeanor in the presence of the officer; or

(c) One or more of the following acts to one or more household members, whether or not committed in the presence of the peace officer:

(i) Attempting to cause or intentionally and knowingly causing bodily injury with or without a dangerous instrument;

(ii) Placing, by physical menace, another in fear of imminent bodily injury; or

(iii) Engaging in sexual contact or sexual penetration without consent as defined in section 28-318.

(2) For purposes of this section:

(a) Household members shall include spouses or former spouses, children, persons who are presently residing together or who have resided together in the past, persons who have a child in common whether or not they have been married or have lived together at any time, other persons related by consanguinity or affinity, and persons who are presently involved in a dating relationship with each other or who have been involved in a dating relationship with each other; and

(b) Dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement, but does not include a casual relationship or an ordinary association between persons in a business or social context.

1. Felony

2. Misdemeanor

3. Probable cause

4. Miscellaneous

1. Felony

When a law enforcement officer has knowledge based on information reasonably trustworthy under the circumstances, which justifies a prudent belief that a suspect has committed a felony, the officer has probable cause to arrest without a warrant. State v. Robinson, 233 Neb. 729, 448 N.W.2d 386 (1989).

A peace officer may arrest without a warrant if the officer has reasonable cause to believe that the person to be arrested has committed a felony. State v. Horn, 218 Neb. 524, 357 N.W.2d 437 (1984); State v. George, 210 Neb. 786, 317 N.W.2d 76 (1982); State v. Russ, 193 Neb. 308, 226 N.W.2d 775 (1975); State v. Irwin, 191 Neb. 169, 214 N.W.2d 595 (1974); State v. Beasley, 183 Neb. 681, 163 N.W.2d 783 (1969).

2. Misdemeanor

There is probable cause for a warrantless arrest under subsection (2)(c) of this section when an officer has reasonable cause to believe that a misdemeanor has been committed and there is reasonable cause to believe that the evidence may be destroyed or concealed. There is reasonable cause to believe that evidence of intoxication may be destroyed by the metabolic processes of the human body. State v. Halligan, 222 Neb. 866, 387 N.W.2d 698 (1986).

This section authorizes any peace officer to arrest a person who commits a misdemeanor in his presence. State v. Chambers, 207 Neb. 611, 299 N.W.2d 780 (1980).

Police may use binoculars in surveillance, and may arrest without a warrant if there is reasonable cause to believe person has committed misdemeanor in their presence, or has committed misdemeanor, and officers have reasonable cause to believe evidence may be destroyed or concealed. State v. Thompson, 196 Neb. 55, 241 N.W.2d 511 (1976).

Peace officer may arrest without a warrant if he has reasonable cause to believe the person has committed a misdemeanor, that he will not be apprehended or may cause injury to others unless immediately arrested, or may destroy or conceal evidence of the commission of the misdemeanor. State v. McCune, 189 Neb. 165, 201 N.W.2d 852 (1972).

A law enforcement officer may make a lawful arrest without a warrant if there exists a reasonable or probable cause that a person has committed a misdemeanor in the officer's presence. Newton v. Huffman, 10 Neb. App. 390, 632 N.W.2d 344 (2001).

3. Probable cause

The test for probable cause for a warrantless arrest is whether at the moment the facts and circumstances within the officers' knowledge and of which they had reasonably trustworthy information were sufficient to warrant a prudent man in believing that the petitioner had committed or was committing an offense. State v. Jones, 208 Neb. 641, 305 N.W.2d 355 (1981).

Where defendant's erratic driving and subsequent conduct is sufficient to give police probable cause to believe defendant was under the influence of drugs or liquor, it is permissible for the police to pursue defendant into a private dwelling. State v. Penas, 200 Neb. 387, 263 N.W.2d 835 (1978).

Probable cause for arrest and for search and seizure exists where the facts and circumstances within the officers' knowledge and of which they have reasonably trustworthy information are sufficient in themselves to warrant a man of reasonable caution to believe that an offense has been or is being committed. State v. Dussault, 193 Neb. 122, 225 N.W.2d 558 (1975).

Probable cause for arrest is to be determined upon objective facts available at time of arrest but there is no requirement that before arrest officer must conduct trial. Morrison v. United States, 491 F.2d 344 (8th Cir. 1974).

Arresting officer not being present at time offense committed and under facts outlined without probable cause for warrantless arrest, evidence seized on search incident to arrest was inadmissible. Turk v. United States, 429 F.2d 1327 (8th Cir. 1970).

4. Miscellaneous

Although the diminishment over time and the ultimate elimination of alcohol in the bloodstream are not willful or intentional, this metabolic process nonetheless constitutes the destruction of evidence such as to provide a basis for effecting a warrantless arrest under the provisions of this section. State v. Wegener, 239 Neb. 946, 479 N.W.2d 783 (1992).

The destruction of evidence through the dissipation of an individual's blood-alcohol level over time is sufficient justification for a warrantless arrest. State v. Marcotte, 233 Neb. 533, 446 N.W.2d 228 (1989).

A warrantless arrest, set in motion on a public road, may not be defeated by means of escaping to a private driveway. State v. Bishop, 224 Neb. 522, 399 N.W.2d 271 (1987).

Officer's conduct in making an arrest under the apparent authority of sections 29-404.02 and 29-411 did not rise to the level of conscious or flagrant misconduct requiring prophylactic exclusion of the defendant's statements. State v. Smith, 209 Neb. 505, 308 N.W.2d 820 (1981).

Warrantless arrest was lawful after officer discovered small bag of marijuana in "plain view" in back seat of car driven by defendant, thereby permitting a search of the car's trunk as a search incident to a lawful arrest. State v. Watts, 209 Neb. 371, 307 N.W.2d 816 (1981).

A warrantless arrest in the hallway outside the apartment of the person arrested, which took place as the person arrested was returning to his apartment, does not violate this section. State v. Tipton, 206 Neb. 731, 294 N.W.2d 869 (1980).

Absent exigent circumstances police may not arrest a person in his home without a warrant. State v. Schlothauer, 206 Neb. 670, 294 N.W.2d 382 (1980).

Absent a contrary showing, an arrest made by Nebraska authorities in a neighboring jurisdiction is presumed governed by laws the same as laws in Nebraska. State v. Wilson, 199 Neb. 765, 261 N.W.2d 376 (1978).

Exigent circumstances in this case justified entry into house to make arrest without a prior disclosure of authority or purpose. State v. Brooks, 189 Neb. 592, 204 N.W.2d 86 (1973).



29-404.03 - Arrest without warrant; reasonable cause; conditions.

29-404.03. Arrest without warrant; reasonable cause; conditions.

In determining whether reasonable cause exists to justify an arrest, a law enforcement officer may take into account all facts and circumstances, including those based upon any expert knowledge or experience which the officer in fact possessed, which a prudent officer would judge relevant to the likelihood that a crime has been committed and that the person to be arrested has committed it, and for such purpose the officer may rely on information he receives from any informant whom it is reasonable under the circumstances to credit, whether or not at the time of making the arrest the officer knows the informant's identity.

Police may consider an anonymous tip, along with other facts and circumstances, in determining whether reasonable cause for an arrest exists. Where anonymous tip identified robber as a black male, 6 feet 1 inch tall, 28 years old, with a red eye, known as "Tony," who could be found at a certain address; eyewitnesses identified robber as black male with a red eye; neighbors of specified address described defendant's car; and defendant was a black male, 6 feet 3 inches tall, 29 years old, found at an address where the described car was parked, and named Tony, reasonable cause for arrest existed. State v. Haynie, 239 Neb. 478, 476 N.W.2d 905 (1991).

The totality of the circumstances, including a suspect's attempt to flee from a police officer, established reasonable or probable cause that the suspect was driving while his driver's license was still under suspension, which was a misdemeanor; thus, the officer had probable cause to arrest the suspect. Newton v. Huffman, 10 Neb. App. 390, 632 N.W.2d 344 (2001).



29-405 - Warrant; misdemeanor, complainant; costs.

29-405. Warrant; misdemeanor, complainant; costs.

When the offense charged is a misdemeanor, the magistrate, before issuing the warrant, may, at his discretion, require the complainant to acknowledge himself responsible for costs in case the complaint shall be dismissed, which acknowledgment of security for costs shall be entered upon the docket; and the magistrate on dismissal may, if in his opinion the complaint was without probable cause, enter a judgment against such complainant for costs made thereon. In case the magistrate shall consider such complainant wholly irresponsible, such magistrate may, in his discretion, refuse to issue any warrant unless the complainant procure some responsible surety to the satisfaction of such magistrate for the costs in case of such dismissal, and such surety shall acknowledge himself so bound, and the magistrate shall enter it on his docket.

Constable cannot demand his fees in advance. Beach v. State ex rel. Emmons, 27 Neb. 398, 43 N.W. 177 (1889).

This section does not apply to complaint by prosecuting officer. State ex rel. Thomas v. McCutcheon, 20 Neb. 304, 30 N.W. 58 (1886).

Costs can be adjudged against complainant only after finding that complaint was without probable cause. Cobbey v. Berger, 13 Neb. 463, 14 N.W. 396 (1882).



29-406 - Warrant; to whom directed; contents.

29-406. Warrant; to whom directed; contents.

The warrant shall be directed to the sheriff of the county or to the marshal or other police officer of a city or village and, reciting the substance of the accusation, shall command the officer to take the accused and bring him or her before the magistrate or court issuing the warrant or some other magistrate having cognizance of the case to be dealt with according to law. No seal shall be necessary to the validity of the warrant.

If defendant is in court when complaint is filed, warrant need not issue. Cohoe v. State, 79 Neb. 811, 113 N.W. 532 (1907).

Validity of warrant will not be inquired into by district court when accused has waived preliminary and given bond. Bartley v. State, 53 Neb. 310, 73 N.W. 744 (1898).

Police officer is commanded to take an accused under arrest before a magistrate. Gallegos v. Nebraska, 342 U.S. 55 (1951).



29-407 - Warrant; persons who may execute.

29-407. Warrant; persons who may execute.

The magistrate issuing any such warrant may make an order thereon authorizing a person to be named in such warrant to execute the warrant. The person named in such order may execute such warrant anywhere in the state by apprehending and conveying such offender before the magistrate issuing such warrant or before some other magistrate of the same county. All sheriffs, coroners, and others when required in their respective counties shall aid and assist in the execution of such warrant.

Warrant for arrest may be executed within any county in the state. State v. Clingerman, 180 Neb. 344, 142 N.W.2d 765 (1966).



29-408 - Warrant; pursuit and arrest of fugitive.

29-408. Warrant; pursuit and arrest of fugitive.

If any person charged as aforesaid with the commission of an offense shall flee from justice, it shall be lawful for the officer, in whose hands the warrant for such person has been placed, to pursue and arrest such person in any other county of this state, and to convey him before the magistrate issuing the warrant, or any other magistrate having cognizance of the case, of the county where such offense was committed.



29-409 - Fugitive; warrant for arrest and return; effect.

29-409. Fugitive; warrant for arrest and return; effect.

If any person charged with an offense shall abscond or remove from the county in which such offense is alleged to have been committed, it shall be lawful for any magistrate of the county in which such person may be found to issue a warrant for the arrest and removal of such person to the county in which the offense is alleged to have been committed, to be there delivered to any magistrate of such county, who shall cause the person so delivered to be dealt with according to law; and the warrant so issued shall have the same force and effect as if issued from the county in which such offense is alleged to have been committed.



29-410 - Prisoner; lawful arrest; detention.

29-410. Prisoner; lawful arrest; detention.

Any officer or other person having in lawful custody any person accused of an offense for the purpose of bringing him before the proper magistrate or court, may place and detain such prisoner in any county jail of this state for one night or longer, as the occasion may require, so as to answer the purposes of the arrest and custody.

The Fourth Amendment to the U.S. Constitution requires a prompt judicial determination of probable cause as a prerequisite to an extended pretrial detention following a warrantless arrest. State v. Nissen, 252 Neb. 51, 560 N.W.2d 157 (1997).

Jury was properly instructed as to duties of sheriff to arrest and detain under this section. O'Dell v. Goodsell, 152 Neb. 290, 41 N.W.2d 123 (1950).

In action against sheriff for false imprisonment on theory that plaintiff was detained without warrant, evidence was sufficient to establish that plaintiff's arrest and detention were lawful. Martin v. Sanford, 129 Neb. 212, 261 N.W. 136 (1935).



29-411 - Warrants and arrests; powers of officer; direction for executing search warrant; damages.

29-411. Warrants and arrests; powers of officer; direction for executing search warrant; damages.

In executing a warrant for the arrest of a person charged with an offense, or a search warrant, or when authorized to make an arrest for a felony without a warrant, the officer may break open any outer or inner door or window of a dwelling house or other building, if, after notice of his office and purpose, he is refused admittance; or without giving notice of his authority and purpose, if the judge or magistrate issuing a search warrant has inserted a direction therein that the officer executing it shall not be required to give such notice, but the political subdivision from which such officer is elected or appointed shall be liable for all damages to the property in gaining admission. The judge or magistrate may so direct only upon proof under oath, to his satisfaction that the property sought may be easily or quickly destroyed or disposed of, or that danger to the life or limb of the officer or another may result, if such notice be given; but this section is not intended to authorize any officer executing a search warrant to enter any house or building not described in the warrant.

Following a knock and announcement, the requirement that officers executing a search warrant be "refused admittance," within the meaning of this section, is not restricted to an affirmative refusal, but encompasses circumstances that constitute constructive or reasonably inferred refusal. State v. Kelley, 265 Neb. 563, 658 N.W.2d 279 (2003).

This section codifies the common-law requirement of knocking and announcing when serving a search warrant prior to breaking into a person's dwelling. State v. Kelley, 265 Neb. 563, 658 N.W.2d 279 (2003).

Provisions in warrants allowing no-knock search warrants offend neither U.S. Const. amend. IV nor Neb. Const. art. I, sec. 7. State v. Eary, 235 Neb. 254, 454 N.W.2d 685 (1990).

The provision allowing for no-knock search warrants does not offend the fourth amendment to the Constitution of the United States. State v. Meyer, 209 Neb. 757, 311 N.W.2d 520 (1981).

Officer's conduct in making an arrest under the apparent authority of sections 29-404.02 and 29-411 did not rise to the level of conscious or flagrant misconduct requiring prophylactic exclusion of the defendant's statements. State v. Smith, 209 Neb. 505, 308 N.W.2d 820 (1981).

Where defendant's erratic driving and subsequent conduct is sufficient to give police probable cause to believe defendant was under the influence of drugs or liquor, it is permissible for the police to pursue defendant into a private dwelling. State v. Penas, 200 Neb. 387, 263 N.W.2d 835 (1978).

The exercise of the right hereunder to break into a building is subject to the condition that the officer has probable cause to believe the person sought is within the building. State v. Russ, 193 Neb. 308, 226 N.W.2d 775 (1975).

Where a peace officer has reasonable cause to believe a sale of narcotics is taking place inside a residence, exigent circumstances may justify his entering the residence to make arrest without prior disclosure of his authority and purpose. State v. Brooks, 189 Neb. 592, 204 N.W.2d 86 (1973).

The Fourth Amendment to the United States Constitution prohibits the police from making a warrantless and nonconsensual entry into a suspect's home in order to make a routine felony arrest except where there are exigent circumstances present. This section noted by the court as being similar to the New York law it found unconstitutional. Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371 (1980).



29-412 - Arrest under a warrant; prisoner to be taken before magistrate; return.

29-412. Arrest under a warrant; prisoner to be taken before magistrate; return.

Whenever any person has been arrested under a warrant as provided in sections 29-401 to 29-411, it shall be the duty of the officer making the arrest to take the person so arrested before the proper magistrate; and the warrant by virtue of which the arrest was made, with the proper return endorsed thereon and signed by the officer, shall be delivered to such magistrate.



29-413 - Offense committed in view of magistrate; arrest; when authorized; detention.

29-413. Offense committed in view of magistrate; arrest; when authorized; detention.

When any offense is committed in view of any magistrate, he or she may, by verbal direction to any sheriff, marshal, or other proper officer or, if no such officer is present, then to any citizen, cause the offender to be arrested and kept in custody for the space of one hour unless he or she shall sooner be taken from such custody by virtue of a warrant issued on complaint under oath. A person so arrested shall not be confined in jail nor put upon trial until arrested by virtue of such a warrant.



29-414 - Rewards for conviction of felons; powers of county boards; limitation on amount.

29-414. Rewards for conviction of felons; powers of county boards; limitation on amount.

The county boards of the several counties in this state are hereby authorized, when they deem the same expedient, to offer such rewards as in their judgment the nature of the case may require for the detection or apprehension of any person charged with or convicted of a felony, and pay the same, together with all necessary expenses, not otherwise provided by law, incurred in making such detection or apprehension, out of the county treasury; Provided, in no case shall the amount paid out for expense exceed the sum of three hundred dollars.

This section does not authorize payment of reward until conviction. Anderson v. Pierce County, 40 Neb. 481, 58 N.W. 955 (1894).



29-415 - Rewards for capture and conviction of horse and auto thieves; powers of sheriffs; limitation on amount.

29-415. Rewards for capture and conviction of horse and auto thieves; powers of sheriffs; limitation on amount.

The sheriffs of the several counties within this state are hereby authorized to offer and pay a reward not exceeding the sum of fifty dollars for the capture and conviction of any person charged with stealing a horse or horses, automobile or automobiles, within their respective counties; and the county boards of such counties shall audit the accounts of such sheriffs for money paid out as such rewards, together with all necessary expenses incurred in the apprehension and detention of any such horse thief or automobile thief, and pay the same out of the treasury of their county.



29-416 - Fresh pursuit; peace officer from another state; authority to make arrest.

29-416. Fresh pursuit; peace officer from another state; authority to make arrest.

Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in fresh pursuit, and continues within this state in such fresh pursuit, of a person, in order to arrest him on the ground that he is believed to have committed a felony in such other state, shall have the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal peace unit of this state, to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.

The Nebraska Uniform Act on Fresh Pursuit applies only to officers from another state entering this state; it does not apply to a police officer of a city of the second class seeking to arrest a misdemeanor suspect outside the officer's geographical jurisdiction. State v. Tingle, 239 Neb. 558, 477 N.W.2d 544 (1991).

Fresh pursuit is pursuit instituted immediately and with intent to reclaim or recapture. State v. Goff, 174 Neb. 548, 118 N.W.2d 625 (1962).



29-417 - Fresh pursuit; procedure after arrest.

29-417. Fresh pursuit; procedure after arrest.

If an arrest is made in this state by an officer of another state in accordance with the provisions of section 29-416, he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this state. If the magistrate determines that the arrest was unlawful he shall discharge the person arrested.

This section outlines procedure to be followed after arrest made in fresh pursuit. State v. Goff, 174 Neb. 548, 118 N.W.2d 625 (1962).



29-417.01 - Fresh pursuit; interstate pursuit; liability; personal jurisdiction.

29-417.01. Fresh pursuit; interstate pursuit; liability; personal jurisdiction.

(1) A member of a duly organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit under authority of the Uniform Act on Fresh Pursuit shall be jointly and severally liable, along with the state, county, or municipal peace unit employing the member, for death, injury, or property damage to an innocent third party proximately caused by the action of the member during fresh pursuit.

(2) A member of a duly organized state, county, or municipal peace unit of another state of the United States who enters this state in fresh pursuit under authority of the Uniform Act on Fresh Pursuit shall be deemed to have given his or her consent to be subject to the laws of this state, and such action by the member shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such person, with respect to a cause of action regarding death, injury, or property damage to an innocent third party proximately caused by the actions of the member during fresh pursuit.

(3) Any duly organized state, county, or municipal peace unit of another state of the United States that authorizes its members to enter this state during fresh pursuit under authority of the Uniform Act on Fresh Pursuit shall be deemed to have given its consent to be subject to the laws of this state, and such action by the members shall constitute sufficient contact with this state for the exercise of personal jurisdiction over such peace unit, with respect to a cause of action regarding death, injury, or property damage to an innocent third party proximately caused by the actions of such members during fresh pursuit.



29-418 - Fresh pursuit; section, how construed.

29-418. Fresh pursuit; section, how construed.

Section 29-416 shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.



29-419 - Fresh pursuit; state, defined.

29-419. Fresh pursuit; state, defined.

For purposes of the Uniform Act on Fresh Pursuit, the word state shall include the District of Columbia.



29-420 - Fresh pursuit, defined.

29-420. Fresh pursuit, defined.

For purposes of the Uniform Act on Fresh Pursuit, the term fresh pursuit shall include fresh pursuit as defined by the common law and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

In order for search to be valid in connection with fresh pursuit, felony must have been committed in another state. State v. Goff, 174 Neb. 548, 118 N.W.2d 625 (1962).



29-421 - Act, how cited.

29-421. Act, how cited.

Sections 29-416 to 29-421 shall be known and may be cited as the Uniform Act on Fresh Pursuit.



29-422 - Citation in lieu of arrest; legislative intent.

29-422. Citation in lieu of arrest; legislative intent.

It is hereby declared to be the policy of the State of Nebraska to issue citations in lieu of arrest or continued custody to the maximum extent consistent with the effective enforcement of the law and the protection of the public. In furtherance of that policy, except as provided in sections 42-928 and 42-929, any peace officer shall be authorized to issue a citation in lieu of arrest or continued custody for any offense which is a traffic infraction, any other infraction, or a misdemeanor and for any violation of a city or village ordinance. Such authorization shall be carried out in the manner specified in sections 29-422 to 29-429 and 60-684 to 60-686.



29-423 - Citation; Supreme Court; prescribe form; contents.

29-423. Citation; Supreme Court; prescribe form; contents.

To achieve uniformity, the Supreme Court may prescribe the form of citation. The citation shall include a description of the crime or offense charged, the time and place at which the person cited is to appear, a warning that failure to appear in accordance with the command of the citation is a punishable offense, and such other matter as the court deems appropriate, but shall not include a place for the cited person's social security number. The court may provide that a copy of the citation shall constitute the complaint filed in the trial court.



29-424 - Citation; contents; procedure; complaint; waiver; use of credit card authorized.

29-424. Citation; contents; procedure; complaint; waiver; use of credit card authorized.

When a citation is used by a peace officer or when a citation is used by an official or inspector pursuant to section 18-1757, he or she shall enter thereon all required information, including the name and address of the cited person, the offense charged, and the time and place the person cited is to appear in court. Unless the person cited requests an earlier date, the time of appearance shall be at least three days after the issuance of the citation. One copy of the citation shall be delivered to the person cited, and a duplicate thereof shall be signed by such person, giving his or her promise to appear at the time and place stated therein. Such person thereupon shall be released from custody. As soon as practicable, the copy signed by the person cited shall be delivered to the prosecuting attorney.

At least twenty-four hours before the time set for the appearance of the cited person, either the prosecuting attorney or other person authorized by law to issue a complaint for the particular offense shall issue and file a complaint charging such person with an offense or such person shall be released from the obligation to appear as specified. A person cited pursuant to sections 29-422 to 29-429 may waive his or her right to trial. The Supreme Court may prescribe uniform rules for such waivers.

Anyone may use a credit card authorized by the court in which the person is cited as a means of payment of his or her fine and costs.



29-425 - Citation; issued, when; service.

29-425. Citation; issued, when; service.

Citations may also be issued under the following circumstances:

(1) In any case in which the prosecuting officer is convinced that a citation would serve all of the purposes of an arrest warrant; and

(2) Whenever any complaint or information is filed in any court in this state charging a felony, misdemeanor, infraction, or violation of a city or village ordinance when the court is convinced that a citation would serve all of the purposes of the arrest warrant procedure.

The citations provided for in this section may be served in the same manner as an arrest warrant, in the same manner as a summons in a civil action, or may be served by certified mail.



29-426 - Citation; failure to appear; penalty.

29-426. Citation; failure to appear; penalty.

Any person failing to appear or otherwise comply with the command of a citation shall be guilty of a misdemeanor and shall, upon conviction thereof, be punished by a fine of not more than five hundred dollars, or by imprisonment in the county jail for not more than three months, or by both such fine and imprisonment.

One-year probation as sentence for violating this section affirmed. State v. Meints, 223 Neb. 199, 388 N.W.2d 813 (1986).



29-427 - Detention of accused; grounds.

29-427. Detention of accused; grounds.

Any peace officer having grounds for making an arrest may take the accused into custody or, already having done so, detain him further when the accused fails to identify himself satisfactorily, or refuses to sign the citation, or when the officer has reasonable grounds to believe that (1) the accused will refuse to respond to the citation, (2) such custody is necessary to protect the accused or others when his continued liberty would constitute a risk of immediate harm, (3) such action is necessary in order to carry out legitimate investigative functions, (4) the accused has no ties to the jurisdiction reasonably sufficient to assure his appearance, or (5) the accused has previously failed to appear in response to a citation.

An officer may arrest for an infraction if such action is necessary to carry out a legitimate investigative function. State v. Sassen, 240 Neb. 773, 484 N.W.2d 469 (1992).

Any peace officer having grounds for making an arrest may take the accused into custody or, already having done so, detain him further when the accused fails to identify himself satisfactorily or refuses to sign the citation or when the officer has reasonable grounds to believe that such action is necessary in order to carry out legitimate investigative functions. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).

Except as provided in this section, for any offense classified as an infraction, a citation shall be issued in lieu of arrest or continued custody. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).

A trooper who did not have grounds to arrest a suspect could not detain the suspect under this section. State v. Scovill, 9 Neb. App. 118, 608 N.W.2d 623 (2000).



29-428 - Sections, how construed.

29-428. Sections, how construed.

Nothing in sections 29-422 to 29-429 and 60-684 to 60-686 shall be construed to affect the rights, lawful procedures, or responsibilities of law enforcement agencies or peace officers using the citation procedure in lieu of the arrest or warrant procedure.



29-429 - Citation; cited person to medical facility; when.

29-429. Citation; cited person to medical facility; when.

Notwithstanding that a citation is issued, a peace officer is authorized to take a cited person to an appropriate medical facility if he appears mentally or physically unable to care for himself.



29-430 - Citation; social security number prohibited.

29-430. Citation; social security number prohibited.

A citation issued by a law enforcement officer shall not contain the cited person's social security number.



29-431 - Infraction, defined.

29-431. Infraction, defined.

As used in sections 28-416, 29-422, 29-424, 29-425, 29-431 to 29-434, and 48-1231, unless the context otherwise requires, infraction means the violation of any law, ordinance, order, rule, or regulation, not including those related to traffic, which is not otherwise declared to be a misdemeanor or a felony. Infraction includes violations of section 60-6,267.



29-432 - Infraction; person alleged to have committed; custody; when.

29-432. Infraction; person alleged to have committed; custody; when.

Any peace officer may take a person alleged to have committed an infraction into custody if harm is likely to occur to either the individual or society if such person is not taken into custody.



29-433 - Infraction involving controlled substance; person cited for; course of instruction; requirements.

29-433. Infraction involving controlled substance; person cited for; course of instruction; requirements.

A person cited for an infraction pursuant to section 28-416 shall be assigned to attend a course of instruction relating to the effects of the misuse of drugs, including alcohol and controlled substances. Such instruction shall include counseling on the legal, medical, psychological, and social effects of drug use and abuse. Such course shall consist of a minimum of five hours and a maximum of ten hours of instruction and counseling. Upon completion of the assigned course the instructor shall notify the court in writing of such completion and the notification shall be made a part of the record of the citation. Any person failing to complete such course within thirty days after the assignment shall be guilty of an infraction.



29-434 - Drug treatment centers; provide course of instruction.

29-434. Drug treatment centers; provide course of instruction.

All drug treatment centers shall provide the necessary facilities and programs to carry out the provisions of section 29-433.



29-435 - Infraction; citation issued in lieu of arrest; exception.

29-435. Infraction; citation issued in lieu of arrest; exception.

Except as provided in section 29-427, for any offense classified as an infraction, a citation shall be issued in lieu of arrest or continued custody pursuant to sections 29-422 to 29-429.

Except as provided in section 29‑427, for any offense classified as an infraction, a citation shall be issued in lieu of arrest or continued custody. State v. Petersen, 12 Neb. App. 445, 676 N.W.2d 65 (2004).



29-436 - Infraction, penalties.

29-436. Infraction, penalties.

Any person guilty of an infraction when a penalty is not otherwise specified shall: (1) For the first offense be fined not more than one hundred dollars; (2) upon a second conviction for the same infraction within a two-year period be fined not less than one hundred dollars and not more than three hundred dollars; and (3) upon a third or subsequent conviction for the same infraction within a two-year period be fined not less than two hundred dollars and not more than five hundred dollars.



29-437 - Infraction; trial without a jury; constitutional rights.

29-437. Infraction; trial without a jury; constitutional rights.

The trial of any person for an infraction shall be by the court without a jury. All other rights provided by the Constitution of the United States made applicable to the states by the Fourteenth Amendment to the Constitution of the United States and the Constitution of the State of Nebraska shall apply to persons charged with an infraction.



29-438 - Infraction; treated as first offense; when.

29-438. Infraction; treated as first offense; when.

Any person charged with commission of an infraction which was committed more than two years after such person's last conviction for the same infraction shall be charged as though the most recent infraction was a first offense.



29-439 - Domestic assault; arrest; conditions; report required.

29-439. Domestic assault; arrest; conditions; report required.

(1) If a peace officer receives complaints under section 28-323 from two or more opposing persons, the officer shall evaluate each complaint separately to determine who was the predominant aggressor. If the officer determines that one person was the predominant aggressor, the officer need not arrest the other person believed to have committed an offense. In determining whether a person is the predominant aggressor, the officer shall consider, among other things:

(a) Prior complaints under section 28-323;

(b) The relative severity of the injuries inflicted on each person;

(c) The likelihood of future injury to each person; and

(d) Whether one of the persons acted with a justified use of force under sections 28-1406 to 28-1416.

(2) In addition to any other report required, a peace officer who arrests two or more persons with respect to such a complaint shall submit a detailed, written report setting forth the grounds for arresting multiple parties.



29-440 - Domestic assault; weapons; seizure and disposition.

29-440. Domestic assault; weapons; seizure and disposition.

(1) Incident to an arrest under section 28-323, a peace officer:

(a) Shall seize all weapons that are alleged to have been involved or threatened to be used; and

(b) May seize any firearm and ammunition in the plain view of the officer or that is discovered pursuant to a search authorized or consented to by the person being searched or in charge of the premises being searched, as necessary for the protection of the officer or any other person.

(2) Weapons seized under this section shall be stored according to the policies and procedures implemented by the seizing law enforcement agency.

(3) Disposition of weapons under this section shall be determined by court order.



29-501 - Repealed. Laws 2007, LB 214, § 5.

29-501. Repealed. Laws 2007, LB 214, § 5.



29-502 - Repealed. Laws 2007, LB 214, § 5.

29-502. Repealed. Laws 2007, LB 214, § 5.



29-503 - Repealed. Laws 2007, LB 214, § 5.

29-503. Repealed. Laws 2007, LB 214, § 5.



29-504 - Felony; speedy preliminary hearing required.

29-504. Felony; speedy preliminary hearing required.

When the complaint is for a felony, upon the accused being brought before the magistrate, he shall proceed as soon as may be, in the presence of the accused, to inquire into the complaint.

Pursuant to this section, the accused must be brought before a magistrate as soon as is practical under the existing circumstances. State v. Thomas, 236 Neb. 84, 459 N.W.2d 204 (1990).

A speedy preliminary hearing is a personal right which may be waived. State v. Gau, 182 Neb. 114, 153 N.W.2d 298 (1967); Reinoehl v. State, 62 Neb. 619, 87 N.W. 355 (1901); Latimer v. State, 55 Neb. 609, 76 N.W. 207 (1898).

A defendant charged with a felony must be given a preliminary hearing as soon as the nature and circumstances of the case will permit. State v. O'Kelly, 175 Neb. 798, 124 N.W.2d 211 (1963).

Person charged with felony should be given preliminary hearing as soon as possible. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

Complaining witness is not party to action; magistrate is not disqualified by being relative of complaining witness. Ingraham v. State, 82 Neb. 553, 118 N.W. 320 (1908).

Preliminary examination is necessary, in prosecution by information, before defendant can be put on trial, over objections, unless waived. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing, 68 Neb. 181, 104 N.W. 154 (1905).

Charging two offenses in same count does not render proceedings invalid. Sothman v. State, 66 Neb. 302, 92 N.W. 303 (1902).

Plea in abatement is proper method of raising question whether or not preliminary examination was had. Everson v. State, 4 Neb. Unof. 109, 93 N.W. 394 (1903).



29-505 - Witnesses; preliminary hearing; segregation.

29-505. Witnesses; preliminary hearing; segregation.

The magistrate, if requested, or if he sees good cause therefor, shall order that the witnesses on both sides be examined each one separate from all the others, and that the witnesses for may be kept separate from the witnesses against the accused during the examination.

Magistrates hearing preliminary examinations are invested with discretion to sequester the witnesses. Chicago, B. & Q. R. R. Co. v. Kellogg, 54 Neb. 138, 74 N.W. 403 (1898).



29-506 - Probable cause finding; effect; accused to be committed or released on bail; conditions; appearance bond.

29-506. Probable cause finding; effect; accused to be committed or released on bail; conditions; appearance bond.

If upon the whole examination, it shall appear that no offense has been committed or that there is no probable cause for holding the accused to answer for the offense, he shall be discharged; but if it shall appear that an offense has been committed and there is probable cause to believe that the person charged has committed the offense, the accused shall be committed to the jail of the county in which the same is to be tried, there to remain until he is discharged by due course of law; Provided, if the offense be bailable, the accused may be released pursuant to Chapter 29, article 9, such release to be conditioned on his appearance before the district court as ordered. When a defendant has executed an appearance bond and made a deposit with the court pursuant to section 29-901, and such appearance bond is continued in force for the defendant's appearance in district court, the appearance bond costs shall be retained by the examining court, and the appearance bond and the balance of the deposit shall be transmitted to the district court.

1. Preliminary hearing

2. Bail

3. Miscellaneous

1. Preliminary hearing

So long as the charge in an amended information is substantially the same as that in the original information, the original preliminary hearing remains effective as to the amended information. State v. Hill, 255 Neb. 173, 583 N.W.2d 20 (1998).

Hereafter the sufficiency of the evidence at a preliminary hearing may be raised only by a plea in abatement filed in the criminal proceeding in the district court. Kruger v. Brainard, 183 Neb. 455, 161 N.W.2d 520 (1968).

A preliminary hearing before a magistrate is not a criminal prosecution or trial. Delay v. Brainard, 182 Neb. 509, 156 N.W.2d 14 (1968).

A preliminary hearing is a procedural safeguard to prevent persons from being detained in custody without probable cause. State v. Sheldon, 179 Neb. 377, 138 N.W.2d 428 (1965).

Preliminary hearing is in no sense a trial of the person accused in regard to his guilt or innocence. Fugate v. Ronin, 167 Neb. 70, 91 N.W.2d 240 (1958).

A finding in a preliminary hearing that there was a possibility that defendant committed the crime charged was not subject to attack by habeas corpus. Cotner v. Solomon, 163 Neb. 619, 80 N.W.2d 587 (1957).

Functional purpose of preliminary hearing is stated. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

The holding of an accused person for trial in district court at the conclusion of a preliminary examination gives the court jurisdiction, which is retained until the accused is discharged by due course of law. Dobrusky v. State, 140 Neb. 360, 299 N.W. 360 (1941).

Evidence on preliminary hearing was sufficient to show probable cause. Harmer v. State, 121 Neb. 731, 238 N.W. 356 (1931).

Objection that a preliminary hearing in the form and substance contemplated by the statute had not been held was properly raised by a plea in abatement. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903).

An examination under statute is not a trial or a bar to another examination before another magistrate. In re Garst, 10 Neb. 78, 4 N.W. 511 (1880).

Only purpose of preliminary hearing is to determine whether a crime has been committed, and whether there is probable cause for holding accused to answer. Sigler v. Bird, 354 F.2d 694 (8th Cir. 1966).

At preliminary hearing, magistrate is not authorized to require a defendant to plead guilty or not guilty. Bird v. Sigler, 241 F.Supp. 1007 (D. Neb. 1964).

A preliminary hearing in Nebraska is in no sense a trial of the person accused. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

2. Bail

Bail bond on recognizance should be construed with reasonable strictness. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).

Fact that bail for appearance of defendant in district court required him to appear on first day of first term instead of "forthwith," was not prejudicial error. Paige v. State, 120 Neb. 732, 235 N.W. 91 (1931).

Persons bound or held over to district court at next term on criminal charges should be bound or held over to appear at "the first day of the next jury term" of such court. Harrison v. Cheney, 105 Neb. 821, 182 N.W. 367 (1921).

Surety was liable in suit for forfeiture of bail bond where defendant was charged with violation of National Prohibition Act, and bond was adjudged forfeited before act was repealed. La Grotta v. United States, 77 F.2d 673 (8th Cir. 1935).

Recognizance was construed as requiring appearance forthwith at term then in session. United States v. Mace, 281 F. 635 (8th Cir. 1922).

3. Miscellaneous

A county judge sitting as an examining magistrate has no jurisdiction to dismiss a felony complaint with prejudice. State v. Wilkinson, 219 Neb. 685, 365 N.W.2d 478 (1985).

Sufficiency of evidence to bind accused over may be tested in habeas corpus proceeding. Neudeck v. Buettow, 166 Neb. 649, 90 N.W.2d 254 (1958).

Court has no authority to appoint special bailiff to have custody of witness. Shaw v. Holt County, 88 Neb. 348, 129 N.W. 552 (1911).



29-507 - Felony; witness; release from custody; conditions.

29-507. Felony; witness; release from custody; conditions.

A witness against a person accused of a felony shall be ordered released from custody unless the court determines in the exercise of discretion that such release will not reasonably assure that the witness will appear and testify at the trial as required. When a determination to release the witness from custody is made, the court may impose any of the following conditions of release which will reasonably assure the appearance of the witness for trial or, if no single condition gives that assurance, any combination of the following conditions:

(1) Place the witness in the custody of a designated person or organization agreeing to supervise him or her;

(2) Place restrictions on the travel, association, or place of abode of the witness during the period of such release;

(3) Require, at the option of any witness, either of the following:

(a) The execution of an appearance bond in a specified amount and the deposit with the clerk of the court in cash of a sum not to exceed ten percent of the amount of the bond, one hundred percent of such deposit to be returned to the witness upon the performance of the appearance or appearances; or

(b) The execution of a bail bond with such surety or sureties as the court shall deem proper or, in lieu of such surety or sureties, at the option of such witness, a cash deposit of the sum so fixed, conditioned upon his or her appearance before the proper court as a witness, and to appear at such times thereafter as may be ordered by the proper court. If the amount of bail is deemed insufficient by the court before whom the offense is pending, such court may order an increase of such bail and the witness must provide the additional undertaking, written or cash, to secure his or her release. All recognizances shall be in writing and be continuous from term to term until final judgment of the court in the case. Each surety on such recognizance shall be required to justify under oath in a sum twice the amount of such recognizance and give the description of real estate owned by him or her of a value, above encumbrance, equal to the amount of such justification, and shall name all other cases pending in which he or she is a surety. No one shall be accepted as surety on recognizance aggregating a sum in excess of his or her equity in his or her real estate, but such recognizance shall not constitute a lien on such real estate until judgment is entered thereon against such surety; or

(4) Impose any other condition deemed reasonably necessary to assure appearances as required, including a condition requiring that the witness return to custody after specified hours.

One who is retained in custody as a material witness pursuant to the provisions of this section is not actually employed in attendance on the court during all the time that the individual is in custody. Cochran v. County of Lincoln, 203 Neb. 818, 280 N.W.2d 897 (1979).

Does not limit amount of security magistrate may require, but does limit amount a married woman or minor may pay toward own release. Application of Cochran, 434 F.Supp. 1207 (D. Neb. 1977).



29-508 - Refusal of witness to enter into recognizance or accept conditions; effect.

29-508. Refusal of witness to enter into recognizance or accept conditions; effect.

If any witness required to enter into a recognizance or accept specified conditions for release under section 29-507 refuses to comply with such order, the court shall, subject to the conditions and procedure provided in section 29-508.01, commit him or her to jail until he or she complies with such order or is otherwise discharged according to law.



29-508.01 - Witness committed to jail; prerequisites; rights; appeal.

29-508.01. Witness committed to jail; prerequisites; rights; appeal.

Before a witness is committed to jail under subdivision (4) of section 29-507 or 29-508, he or she shall:

(1) Receive written notice of the allegations upon which the state relied for its claim of a right to require a recognizance or detention and of the time and place of the hearing on those allegations;

(2) Have a hearing before a judge;

(3) Have the evidence in support of the state's claim disclosed to him or her at a hearing;

(4) Have an opportunity to be heard in person and to present witnesses and documentary evidence;

(5) Have, to the extent practicable, the right to confront and cross-examine witnesses;

(6) Have the right to counsel; and

(7) Be given a written statement by the decisionmaker as to the evidence relied upon and the reasons for the decision made.

A decision to commit a person to jail may be appealed and shall be given priority on the appellate court's calendar.



29-508.02 - Witness committed to jail; receive witness fee.

29-508.02. Witness committed to jail; receive witness fee.

A witness committed to jail under subdivision (4) of section 29-507 or 29-508 shall, in addition to the fee provided under section 33-139, receive an amount equal to the amount a witness receives under section 29-1908 for each day held in custody.



29-509 - Docket; required; record of recognizances; transcript.

29-509. Docket; required; record of recognizances; transcript.

It shall be the duty of every magistrate in criminal proceedings to keep a docket thereof as in civil cases. All recognizances taken under section 29-506 or 29-507, together with a transcript of the proceedings, where the defendant is held to answer, shall be certified and returned forthwith to the clerk of the court at which the prisoner is to appear. The transcript shall contain an accurate bill of all the costs that have accrued, and the items composing the same.

Jurisdiction of district court over accused, held for trial by examining magistrate, is not terminated by order quashing information. Dobrusky v. State, 140 Neb. 360, 299 N.W. 539 (1941).



29-510 - Finding; offense of a higher grade committed than that charged; power of magistrate.

29-510. Finding; offense of a higher grade committed than that charged; power of magistrate.

If upon the examination it shall appear to the magistrate that the accused has committed an offense of a higher grade than that charged, he may be held to answer therefor.



29-511 - Repealed. Laws 1987, LB 665, § 3.

29-511. Repealed. Laws 1987, LB 665, § 3.



29-512 - Repealed. Laws 1987, LB 665, § 3.

29-512. Repealed. Laws 1987, LB 665, § 3.



29-513 - Repealed. Laws 1953, c. 89, § 1.

29-513. Repealed. Laws 1953, c. 89, § 1.



29-601 - Repealed. Laws 1972, LB 1032, § 287.

29-601. Repealed. Laws 1972, LB 1032, § 287.



29-602 - Repealed. Laws 1972, LB 1032, § 287.

29-602. Repealed. Laws 1972, LB 1032, § 287.



29-603 - Repealed. Laws 1972, LB 1032, § 287.

29-603. Repealed. Laws 1972, LB 1032, § 287.



29-604 - Repealed. Laws 1972, LB 1032, § 287.

29-604. Repealed. Laws 1972, LB 1032, § 287.



29-605 - Repealed. Laws 1972, LB 1032, § 287.

29-605. Repealed. Laws 1972, LB 1032, § 287.



29-606 - Repealed. Laws 1972, LB 1032, § 287.

29-606. Repealed. Laws 1972, LB 1032, § 287.



29-607 - Repealed. Laws 1972, LB 1032, § 287.

29-607. Repealed. Laws 1972, LB 1032, § 287.



29-608 - Repealed. Laws 1972, LB 1032, § 287.

29-608. Repealed. Laws 1972, LB 1032, § 287.



29-609 - Repealed. Laws 1972, LB 1032, § 287.

29-609. Repealed. Laws 1972, LB 1032, § 287.



29-610 - Repealed. Laws 1972, LB 1032, § 287.

29-610. Repealed. Laws 1972, LB 1032, § 287.



29-610.01 - Subpoena; witness; service; failure to appear; contempt of court.

29-610.01. Subpoena; witness; service; failure to appear; contempt of court.

In criminal misdemeanor cases the clerk may issue writs of subpoena to the witness named therein by mailing it to such person by certified mail to the last-known residence of such person or, if such address is unknown, to the last-known business address of such person. The person making such service shall make a return thereof showing the manner and proof of service. If any such witness shall fail to appear at the time and place required by the subpoena, such witness may be deemed to be in contempt of court upon a showing of actual notice.



29-610.02 - Subpoena; witness; failure to appear; penalty.

29-610.02. Subpoena; witness; failure to appear; penalty.

Contempt of court under section 29-610.01 shall be punished by a fine of not less than ten dollars nor more than five hundred dollars or by imprisonment in the county jail not exceeding thirty days, or by both such fine and imprisonment.



29-611 - Appeal; procedure.

29-611. Appeal; procedure.

The defendant shall have the right of appeal from any judgment of a county court pursuant to sections 25-2728 to 25-2737.



29-612 - Repealed. Laws 1986, LB 529, § 58.

29-612. Repealed. Laws 1986, LB 529, § 58.



29-613 - Repealed. Laws 1986, LB 529, § 58.

29-613. Repealed. Laws 1986, LB 529, § 58.



29-614 - Repealed. Laws 1986, LB 529, § 58.

29-614. Repealed. Laws 1986, LB 529, § 58.



29-615 - Offenses not cognizable by county court; procedure.

29-615. Offenses not cognizable by county court; procedure.

If in the progress of any trial before a county court it shall appear that the defendant ought to be put upon his or her trial for an offense not cognizable before such court, the court shall immediately stop all further proceedings before the court and proceed as in other criminal cases exclusively cognizable before the district court.

Entry upon trial for misdemeanor will not bar subsequent prosecution for felony. Larson v. State, 93 Neb. 242, 140 N.W. 176 (1913).



29-616 - Repealed. Laws 1973, LB 226, § 34.

29-616. Repealed. Laws 1973, LB 226, § 34.



29-617 - Repealed. Laws 1972, LB 1032, § 287.

29-617. Repealed. Laws 1972, LB 1032, § 287.



29-618 - Repealed. Laws 1972, LB 1032, § 287.

29-618. Repealed. Laws 1972, LB 1032, § 287.



29-619 - Repealed. Laws 1972, LB 1032, § 287.

29-619. Repealed. Laws 1972, LB 1032, § 287.



29-620 - Repealed. Laws 1972, LB 1032, § 287.

29-620. Repealed. Laws 1972, LB 1032, § 287.



29-621 - Repealed. Laws 1972, LB 1032, § 287.

29-621. Repealed. Laws 1972, LB 1032, § 287.



29-622 - Repealed. Laws 1972, LB 1032, § 287.

29-622. Repealed. Laws 1972, LB 1032, § 287.



29-623 - Repealed. Laws 1972, LB 1032, § 287.

29-623. Repealed. Laws 1972, LB 1032, § 287.



29-701 - Repealed. Laws 1963, c. 159, § 31.

29-701. Repealed. Laws 1963, c. 159, § 31.



29-702 - Repealed. Laws 1963, c. 159, § 31.

29-702. Repealed. Laws 1963, c. 159, § 31.



29-703 - Repealed. Laws 1963, c. 159, § 31.

29-703. Repealed. Laws 1963, c. 159, § 31.



29-704 - Repealed. Laws 1963, c. 159, § 31.

29-704. Repealed. Laws 1963, c. 159, § 31.



29-705 - Repealed. Laws 1963, c. 159, § 31.

29-705. Repealed. Laws 1963, c. 159, § 31.



29-706 - Repealed. Laws 1963, c. 159, § 31.

29-706. Repealed. Laws 1963, c. 159, § 31.



29-707 - Repealed. Laws 1963, c. 159, § 31.

29-707. Repealed. Laws 1963, c. 159, § 31.



29-708 - Repealed. Laws 1963, c. 159, § 31.

29-708. Repealed. Laws 1963, c. 159, § 31.



29-709 - Repealed. Laws 1963, c. 159, § 31.

29-709. Repealed. Laws 1963, c. 159, § 31.



29-710 - Repealed. Laws 1963, c. 159, § 31.

29-710. Repealed. Laws 1963, c. 159, § 31.



29-711 - Repealed. Laws 1963, c. 159, § 31.

29-711. Repealed. Laws 1963, c. 159, § 31.



29-712 - Repealed. Laws 1963, c. 159, § 31.

29-712. Repealed. Laws 1963, c. 159, § 31.



29-713 - Repealed. Laws 1963, c. 159, § 31.

29-713. Repealed. Laws 1963, c. 159, § 31.



29-714 - Repealed. Laws 1963, c. 159, § 31.

29-714. Repealed. Laws 1963, c. 159, § 31.



29-715 - Repealed. Laws 1963, c. 159, § 31.

29-715. Repealed. Laws 1963, c. 159, § 31.



29-716 - Repealed. Laws 1963, c. 159, § 31.

29-716. Repealed. Laws 1963, c. 159, § 31.



29-717 - Repealed. Laws 1963, c. 159, § 31.

29-717. Repealed. Laws 1963, c. 159, § 31.



29-718 - Repealed. Laws 1963, c. 159, § 31.

29-718. Repealed. Laws 1963, c. 159, § 31.



29-719 - Repealed. Laws 1963, c. 159, § 31.

29-719. Repealed. Laws 1963, c. 159, § 31.



29-720 - Repealed. Laws 1963, c. 159, § 31.

29-720. Repealed. Laws 1963, c. 159, § 31.



29-721 - Repealed. Laws 1963, c. 159, § 31.

29-721. Repealed. Laws 1963, c. 159, § 31.



29-722 - Repealed. Laws 1963, c. 159, § 31.

29-722. Repealed. Laws 1963, c. 159, § 31.



29-723 - Repealed. Laws 1963, c. 159, § 31.

29-723. Repealed. Laws 1963, c. 159, § 31.



29-724 - Repealed. Laws 1963, c. 159, § 31.

29-724. Repealed. Laws 1963, c. 159, § 31.



29-725 - Repealed. Laws 1963, c. 159, § 31.

29-725. Repealed. Laws 1963, c. 159, § 31.



29-726 - Repealed. Laws 1963, c. 159, § 31.

29-726. Repealed. Laws 1963, c. 159, § 31.



29-727 - Repealed. Laws 1963, c. 159, § 31.

29-727. Repealed. Laws 1963, c. 159, § 31.



29-728 - Repealed. Laws 1963, c. 159, § 31.

29-728. Repealed. Laws 1963, c. 159, § 31.



29-729 - Terms, defined.

29-729. Terms, defined.

Where appearing in sections 29-729 to 29-758, the term Governor includes any person performing the functions of Governor by authority of the law of this state. The term Executive Authority includes the Governor, and any person performing the functions of Governor in a state other than this state, and the term State, referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

Alleged violations of Uniform Criminal Extradition Act did not exempt offender from trial and punishment by state. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).



29-730 - Fugitives from justice; Governor; duty.

29-730. Fugitives from justice; Governor; duty.

Subject to the provisions of sections 29-729 to 29-758, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the Executive Authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.

A misstatement as to a petitioner's status as a fugitive in the extradition documents did not afford petitioner his right under the Uniform Criminal Extradition Act to have the question of whether he should be extradited from the asylum state properly determined by the governor of that state and, therefore, requires that he be dismissed from custody. Koenig v. Poskochil, 238 Neb. 118, 469 N.W.2d 523 (1991).

Allegation of delayed trial by the demanding state held invalid reason for refusing extradition. Wise v. State, 197 Neb. 831, 251 N.W.2d 373 (1977).

Where one is arrested on demand for extradition, he is not entitled to discharge when demanding state fails to assume custody within thirty days when delay is due to proceedings instituted by him. Prettyman v. Karnopp, 192 Neb. 451, 222 N.W.2d 362 (1974).



29-731 - Form of demand.

29-731. Form of demand.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under section 29-734, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the Executive Authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the Executive Authority making the demand.

A demand for extradition is sufficient if it includes a copy of a judgment of conviction or sentence, together with a statement by the executive authority of the demanding state that the person claimed has broken the terms of parole. Singleton and Anthony v. Adams, 207 Neb. 293, 298 N.W.2d 369 (1980).

Where extradition with accompanying papers referred to annexed and authenticated therein together meet requirements of this section, that is sufficient. Austin v. Brumbaugh, 186 Neb. 815, 186 N.W.2d 723 (1971).



29-732 - Governor; order investigation.

29-732. Governor; order investigation.

When a demand shall be made upon the Governor of this state by the Executive Authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.



29-733 - Persons imprisoned or waiting trial out of state; left the demanding state involuntarily; extradition.

29-733. Persons imprisoned or waiting trial out of state; left the demanding state involuntarily; extradition.

When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the Executive Authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

The Governor of this state may also surrender on demand of the Executive Authority of any other state any person in this state who is charged in the manner provided in section 29-751 with having violated the laws of the state whose Executive Authority is making the demand, even though such person left the demanding state involuntarily.



29-734 - Persons not present in demanding state at time of commission of crime; extradition.

29-734. Persons not present in demanding state at time of commission of crime; extradition.

The Governor of this state may also surrender, on demand of the Executive Authority of any other state, any person in this state charged in such other state in the manner provided in section 29-731 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose Executive Authority is making the demand, and the provisions of sections 29-729 to 29-758 not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

A misstatement as to a petitioner's status as a fugitive in the extradition documents did not afford petitioner his right under the Uniform Criminal Extradition Act to have the question of whether he should be extradited from the asylum state properly determined by the governor of that state and, therefore, requires that he be dismissed from custody. Koenig v. Poskochil, 238 Neb. 118, 469 N.W.2d 523 (1991).

One who commits an act in one state intentionally resulting in a crime in another state may now be extradited. State of Kansas v. Holeb, 188 Neb. 319, 196 N.W.2d 387 (1972).



29-735 - Warrant of arrest; issuance.

29-735. Warrant of arrest; issuance.

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.



29-736 - Warrant of arrest; execution.

29-736. Warrant of arrest; execution.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of sections 29-729 to 29-758 to the duly authorized agent of the demanding state.



29-737 - Arresting officer; authority.

29-737. Arresting officer; authority.

Every such peace officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



29-738 - Rights of accused person; writ of habeas corpus; application.

29-738. Rights of accused person; writ of habeas corpus; application.

No person arrested upon such warrant shall be delivered over to the agent whom the Executive Authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this state, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

Habeas corpus is not the proper action to challenge the validity of a detainer based upon an untried complaint, where the state filing the detainer has not requested transfer of the prisoner. Wickline v. Gunter, 233 Neb. 878, 448 N.W.2d 584 (1989).

Once the governor of an asylum state has granted extradition, a court of that state, considering release on habeas corpus, can do no more than decide (1) whether the extradition documents on their face are in order, (2) whether the petitioner has been charged with a crime in the demanding state, (3) whether the petitioner is the person named in the request for extradition, and (4) whether the petitioner is a fugitive. Radant v. Vargason, 220 Neb. 116, 368 N.W.2d 483 (1985).



29-739 - Rights of accused person; violation; penalty.

29-739. Rights of accused person; violation; penalty.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in willful disobedience to section 29-738, shall be guilty of a Class II misdemeanor.



29-740 - Confinement; when necessary; requirements.

29-740. Confinement; when necessary; requirements.

The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping; Provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the Executive Authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.



29-741 - Warrant of arrest; issuance prior to requisition; grounds.

29-741. Warrant of arrest; issuance prior to requisition; grounds.

Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under section 29-734, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under section 29-734, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this state, and to bring him before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

Breaking the terms of bail, probation, or parole is a basis for extradition under this section. State ex rel. Borrink v. State, 10 Neb. App. 293, 634 N.W.2d 18 (2001).



29-742 - Arrest without warrant by officer or citizen; when.

29-742. Arrest without warrant by officer or citizen; when.

The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in section 29-741; and thereafter his answer shall be heard as if he had been arrested on a warrant.



29-743 - Commitment to await requisition; bail.

29-743. Commitment to await requisition; bail.

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under section 29-734, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the Executive Authority of the state having jurisdiction of the offense, unless the accused give bail as provided in section 29-744, or until he shall be legally discharged.

The illegality of a prisoner's custody prior to the issuance of a rendition warrant from a sister state does not render the warrant void and unenforceable. Bell v. Janing, 188 Neb. 690, 199 N.W.2d 24 (1972).



29-744 - Bail; bond; conditions.

29-744. Bail; bond; conditions.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this state.



29-745 - Commitment; discharge, recommitment, or bail.

29-745. Commitment; discharge, recommitment, or bail.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed sixty days, or a judge or magistrate judge may again take bail for his appearance and surrender, as provided in section 29-744, but within a period not to exceed sixty days after the date of such new bond.

The illegality of a prisoner's custody prior to the issuance of a rendition warrant from a sister state does not render the warrant void and unenforceable. Bell v. Janing, 188 Neb. 690, 199 N.W.2d 24 (1972).



29-746 - Bail; forfeiture; effect.

29-746. Bail; forfeiture; effect.

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the judge, or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.



29-747 - Persons under criminal prosecution in this state at time of requisition; Governor; discretionary powers.

29-747. Persons under criminal prosecution in this state at time of requisition; Governor; discretionary powers.

If a criminal prosecution has been instituted against such person under the laws of this state and is still pending the Governor, in his discretion, either may surrender him on demand of the Executive Authority of another state or hold him until he has been tried and discharged or convicted and punished in this state.



29-748 - Guilt or innocence of accused; inquiry; when.

29-748. Guilt or innocence of accused; inquiry; when.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.



29-749 - Warrant of arrest; recall; issuance.

29-749. Warrant of arrest; recall; issuance.

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



29-750 - Fugitives from this state; warrant; Governor's duty.

29-750. Fugitives from this state; warrant; Governor's duty.

Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this state, from the Executive Authority of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.



29-751 - Fugitives from this state; requisition; application; contents; filing.

29-751. Fugitives from this state; requisition; application; contents; filing.

(1) When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the Governor a written application for a requisition for the return of the person charged in which application shall be stated the name of the person so charged, the crime charged against him or her, the approximate time, place, and circumstances of its commission, the state in which he or she is believed to be, including the location of the accused therein at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(2) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his or her bail, probation, or parole, the prosecuting attorney of the county in which the offense was committed, the parole board, or, if the escape was from an institution of the Department of Correctional Services, the Director of Correctional Services, or sheriff of the county from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he or she was convicted, the circumstances of the escape from confinement or of the breach of the terms of bail, probation, or parole, the state in which he or she is believed to be, including the location of the person therein at the time application is made.

(3) The application shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole board, director, or sheriff may also attach such further affidavits and other documents in duplicate as he or she shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.



29-752 - Costs; expenses; payment.

29-752. Costs; expenses; payment.

When the punishment of the crime is the confinement of the criminal in a Department of Correctional Services adult correctional facility, the expenses shall be paid out of the state treasury on the certificate of the Governor and warrant of the State Treasurer and Director of Administrative Services. In all other cases the expenses shall be paid out of the county treasury in the county wherein the crime is alleged to have been committed. The expenses shall be the fees paid to the officers of the state on whose Governor the requisition is made and shall be equal to the mileage rate authorized in section 81-1176 for each mile which is necessary to travel in returning such prisoner.

This section fixes the expenses of extradition to be taxed as costs as the mileage at the applicable statutory rate necessarily incurred in traveling to return the prisoner to Nebraska. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).



29-753 - Extradition; civil action; immunity from service of process in certain cases.

29-753. Extradition; civil action; immunity from service of process in certain cases.

A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is being or has been returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.



29-754 - Extradition proceedings; written waiver; procedure.

29-754. Extradition proceedings; written waiver; procedure.

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in sections 29-735 and 29-736 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that he consents to return to the demanding state; Provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in section 29-738.

If and when such consent has been duly executed it shall forthwith be forwarded to the office of the Governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent; Provided, however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.



29-755 - Nonwaiver by this state.

29-755. Nonwaiver by this state.

Nothing in sections 29-729 to 29-758 contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under sections 29-729 to 29-758 which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.



29-756 - Extradition; other criminal prosecutions; no right of asylum or immunity.

29-756. Extradition; other criminal prosecutions; no right of asylum or immunity.

After a person has been brought back to this state by, or after waiver of extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.

The foregoing statute has long been the rule in this state. State v. Dodd, 175 Neb. 533, 122 N.W.2d 518 (1963).



29-757 - Sections, how construed.

29-757. Sections, how construed.

The provisions of sections 29-729 to 29-758 shall be so interpreted and construed as to effectuate their general purposes to make uniform the law of those states which enact them.



29-758 - Act, how cited.

29-758. Act, how cited.

Sections 29-729 to 29-758 may be cited as the Uniform Criminal Extradition Act.



29-759 - Text of agreement.

29-759. Text of agreement.

The Agreement on Detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein in the form substantially as follows:

"TEXT OF THE AGREEMENT ON DETAINERS

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) State shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) Sending state shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) Receiving state shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; Provided, that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; Provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further, that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor. The costs contemplated by this section which must be paid by the State of Nebraska or the appropriate political subdivision thereof shall be paid in the same manner and extent and from the same funds which would have been used in the case of extradition of a prisoner from another state.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters."

1. Detainer

2. Speedy trial

3. Sending and receiving states

4. Miscellaneous

1. Detainer

For purposes of the Agreement on Detainers, a "detainer" is a notification filed with the institution in which an individual is serving a sentence, advising the prisoner that he is wanted to face criminal charges pending in another jurisdiction. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

A detainer is a notification filed with the institution in which an individual is serving a sentence, advising the prisoner that he or she is wanted to face criminal charges pending in another jurisdiction. More specifically, a detainer is a request filed by a criminal justice agency with the institution in which a prisoner is incarcerated, asking the institution either to hold the prisoner for the agency after his or her release or to notify the agency when release of the prisoner is imminent. A state writ of habeas corpus ad prosequendum, seeking the immediate delivery of a prisoner for trial on criminal charges, does not constitute a detainer. Mere notice of pending criminal charges is insufficient to invoke the provisions of the Agreement on Detainers. State v. Williams, 253 Neb. 619, 573 N.W.2d 106 (1997).

Under the Agreement on Detainers, a detainer is a notification filed with the institution in which an individual is serving a sentence, advising the prisoner that he is wanted to face criminal charges pending in another jurisdiction. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

2. Speedy trial

A court may not apply Nebraska's 6-month speedy trial statute under section 29-1207 to determine whether a prisoner is timely brought to trial under article III(a) of the Agreement on Detainers. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The Agreement on Detainers has separate speedy trial provisions depending upon whether its procedures are initiated by the prisoner or authorities in the jurisdiction where the charge is pending. Article III of the agreement prescribes the procedure by which a prisoner against whom a detainer has been lodged may demand a speedy disposition of outstanding charges. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The 180-day trial limitation under article III(a) of the Agreement on Detainers begins to run on the day the prisoner's request for disposition of untried charges is received by the prosecutor and court of jurisdiction. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

Upon receipt of a prisoner's proper request for disposition of untried charges under article III of the Agreement on Detainers, authorities in the state where a charge is pending must bring the prisoner to trial within 180 days. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

When seeking a discharge on speedy trial grounds under article III(a) of the Agreement on Detainers, defense counsel's performance is deficient when he or she fails to present evidence showing the time limitation for trial under article III(a) has been triggered. The prisoner was prejudiced by counsel's failure when there was a reasonable probability that an appeal or petition for further review from the district court's denial of prisoner's motion to discharge would have resulted in a reversal had the evidence been submitted. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The Agreement on Detainers controls a defendant's speedy trial rights when he or she is already incarcerated in another state or in a federal facility before an information is filed against the defendant in Nebraska. State v. Steele, 261 Neb. 541, 624 N.W.2d 1 (2001).

Article III of the Agreement on Detainers prescribes the procedure by which a prisoner against whom a detainer has been lodged may demand a speedy disposition of outstanding charges. Upon receipt of a proper request for disposition under this article, the receiving state must bring the prisoner to trial within one hundred eighty days. Also, under this article, for a prisoner's demand for disposition of the charges to trigger the one hundred eighty day period, it must be made in the manner required by Article III. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

A ruling on a motion to discharge, based on the speedy trial provisions of the Agreement on Detainers, is a final, appealable order. State v. Rieger, 8 Neb. App. 20, 588 N.W.2d 206 (1999).

Under Article III of the Agreement on Detainers, for a prisoner's demand for disposition to trigger the 180-day period, it must be made in the manner therein required. State v. Nearhood, 2 Neb. App. 915, 518 N.W.2d 165 (1994).

3. Sending and receiving states

A prisoner is not returned to his original place of imprisonment when he is returned to the sending state simply to face pending charges. State v. Reed, 266 Neb. 641, 668 N.W.2d 245 (2003).

If one jurisdiction is actively prosecuting a defendant on current and pending charges, the defendant is unable to stand trial in the state in which he requested final disposition until resolution of the pending charges in the sending state. State v. Reed, 266 Neb. 641, 668 N.W.2d 245 (2003).

A ruling denying a motion to dismiss with prejudice for failure to bring an individual to trial within 120 days from the date of his or her arrival in the receiving state is a final, appealable order. The speedy trial provisions of the Agreement on Detainers are triggered only when a detainer is filed with the state where an individual is a prisoner by the state having untried charges pending against the individual. State v. Williams, 253 Neb. 619, 573 N.W.2d 106 (1997).

Article IV of the Agreement on Detainers sets forth the procedures by which the authorities where the charges are pending may initiate the process whereby a prisoner is returned to the state for trial. In respect of any proceedings made possible under this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

Article V(d) of this section permits the receiving state to prosecute a defendant not only for the charge or charges forming the basis of the detainer but also on all other charges arising out of the same transaction. State v. Steele, 7 Neb. App. 110, 578 N.W.2d 508 (1998).

The right of a prisoner under Article IV(c) of the Agreement on Detainers to be tried within 120 days of being brought into the state is a statutory right and not a constitutional right. A prisoner may waive this right by not raising the issue prior to or during trial. State v. Harper, 2 Neb. App. 220, 508 N.W.2d 584 (1993).

4. Miscellaneous

If an action for untried charges is not brought to trial within the time periods authorized by articles III and IV of the Agreement on Detainers, the action shall be dismissed with prejudice under article V(c) of the agreement. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

In a ruling on a motion to dismiss with prejudice based on alleged violations of the Agreement on Detainers, a trial court's pretrial factual findings regarding the application of provisions of the agreement will not be disturbed on appeal unless clearly wrong. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

To avoid prolonged interference with rehabilitation programs, the Agreement on Detainers provides the procedure whereby persons who are imprisoned in one state or by the United States, and who are also charged with crimes in another state or by the United States, can be tried expeditiously for the pending charges while they are serving their current sentences. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

The Interstate Agreement on Detainers applies solely to persons who have entered upon a term of imprisonment and therefore does not include pretrial detainees. State v. Reed, 266 Neb. 641, 668 N.W.2d 245 (2003).

The provisions of the Agreement on Detainers apply only when a detainer has been lodged against a prisoner who has entered a term of imprisonment in a party state. State v. Steele, 261 Neb. 541, 624 N.W.2d 1 (2001).

In ruling on a motion to dismiss with prejudice based on alleged violations of the Agreement on Detainers, it is proper for the trial court to hold a pretrial evidentiary hearing to determine whether a detainer was filed against the defendant and, if a detainer was filed, to determine whether the provisions of the agreement were violated. The Agreement on Detainers provides the procedure whereby persons who are imprisoned in one state or by the United States, and who are also charged with crimes in another state or by the United States, can be tried expeditiously for the pending charges while they are serving their current sentences, in order to avoid prolonged interference with rehabilitation programs. Because the Agreement on Detainers is a congressionally sanctioned interstate compact, it is a federal law subject to federal construction and, thus, U.S. Supreme Court interpretations of the Agreement on Detainers are binding upon state courts. Articles IV and V of the Agreement on Detainers provide the procedures by which the authorities in the state where the charges are pending, the receiving state, may initiate the process whereby a prisoner is transferred to the receiving state for trial on the pending charges. State v. Williams, 253 Neb. 619, 573 N.W.2d 106 (1997).

Habeas corpus is not the proper action to challenge the validity of a detainer based upon an untried complaint, where the state filing the detainer has not requested transfer of the prisoner. Wickline v. Gunter, 233 Neb. 878, 448 N.W.2d 584 (1989).

Article V(c) of the Agreement on Detainers provides for dismissal of a pending complaint on which a detainer is based if the appropriate authority shall refuse or fail to accept custody of the prisoner against whom the charges are pending or fail to bring that prisoner to trial within the period provided in Article III or Article IV. The Agreement also provides the remedy of dismissal of charges with prejudice in those specific cases not including possible errors made by another party's prison officials. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

The Agreement on Detainers was designed to promote the expeditious and orderly disposition of outstanding charges against a prisoner and to determine the proper status of any and all detainers based on untried indictments, informations, or complaints. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

The provisions of the Agreement on Detainers apply only when a detainer has been lodged against a prisoner who has entered a term of imprisonment in a party state. State v. Reynolds, 218 Neb. 753, 359 N.W.2d 93 (1984).

The phrase "unable to stand trial" included in article VI(a) of this section includes those periods of delay occasioned by the defendant. Failure to appear at a preliminary hearing due to re-incarceration is clearly an example of a delay occasioned by the defendant. State v. Meyer, 7 Neb. App. 963, 588 N.W.2d 200 (1998).



29-760 - Appropriate court, defined.

29-760. Appropriate court, defined.

The phrase appropriate court as used in the Agreement on Detainers shall, with reference to the courts of this state, mean any court with criminal jurisdiction in the matter involved.



29-761 - Enforcement of agreement.

29-761. Enforcement of agreement.

All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



29-762 - Escape from custody; penalty.

29-762. Escape from custody; penalty.

Escape from custody while in another state pursuant to the Agreement on Detainers shall constitute an offense against the laws of this state to the same extent and degree as an escape from the institution in which the prisoner was confined immediately prior to having been sent to another state pursuant to the provisions of the Agreement on Detainers and shall be punishable in the same manner as an escape from said institution.



29-763 - Official in charge of penal or correctional institution; duties.

29-763. Official in charge of penal or correctional institution; duties.

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this state to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.



29-764 - Central administrator; appointment; powers.

29-764. Central administrator; appointment; powers.

Pursuant to said agreement, the Governor is hereby authorized and empowered to designate an officer or alternate who shall be the central administrator of and the information agent for the Agreement on Detainers and who, acting jointly with like officers of other party states, shall have power to formulate rules and regulations to carry out more effectively the terms of the agreement, and shall serve subject to the pleasure of the Governor.



29-765 - Copies of sections; distribution.

29-765. Copies of sections; distribution.

Copies of sections 29-759 to 29-765 shall, upon its approval, be transmitted by the Secretary of State to the Governor of each state, the Attorney General and the administrator of general services of the United States, and the Council of State Governments.



29-801 - Repealed. Laws 1963, c. 161, § 12.

29-801. Repealed. Laws 1963, c. 161, § 12.



29-802 - Repealed. Laws 1963, c. 161, § 12.

29-802. Repealed. Laws 1963, c. 161, § 12.



29-803 - Repealed. Laws 1963, c. 161, § 12.

29-803. Repealed. Laws 1963, c. 161, § 12.



29-804 - Repealed. Laws 1963, c. 161, § 12.

29-804. Repealed. Laws 1963, c. 161, § 12.



29-805 - Repealed. Laws 1963, c. 161, § 12.

29-805. Repealed. Laws 1963, c. 161, § 12.



29-806 - Repealed. Laws 1963, c. 161, § 12.

29-806. Repealed. Laws 1963, c. 161, § 12.



29-807 - Repealed. Laws 1963, c. 161, § 12.

29-807. Repealed. Laws 1963, c. 161, § 12.



29-808 - Repealed. Laws 1963, c. 161, § 12.

29-808. Repealed. Laws 1963, c. 161, § 12.



29-809 - Repealed. Laws 1963, c. 161, § 12.

29-809. Repealed. Laws 1963, c. 161, § 12.



29-810 - Repealed. Laws 1963, c. 161, § 12.

29-810. Repealed. Laws 1963, c. 161, § 12.



29-811 - Repealed. Laws 1963, c. 161, § 12.

29-811. Repealed. Laws 1963, c. 161, § 12.



29-812 - Search warrant; issuance.

29-812. Search warrant; issuance.

A search warrant authorized by sections 29-812 to 29-821 may be issued by any judge of the county court, district court, Court of Appeals, or Supreme Court for execution anywhere within the State of Nebraska. A similar search warrant authorized by such sections may be issued, subject to section 24-519, by any clerk magistrate within the county in which the property sought is located.

Failure of magistrate to collect fee for issuing search warrant does not invalidate it. State v. McCown, 189 Neb. 495, 203 N.W.2d 445 (1973).

On a hearing on a motion to suppress evidence, it is within the discretion of the trial court to permit withdrawal of rest and the taking of further evidence. State v. Putnam, 178 Neb. 445, 133 N.W.2d 605 (1965).



29-813 - Search warrant; issuance; limitation; terms, defined.

29-813. Search warrant; issuance; limitation; terms, defined.

(1) A warrant may be issued under sections 29-812 to 29-821 to search for and seize any property (a) stolen, embezzled, or obtained under false pretenses in violation of the laws of the State of Nebraska, (b) designed or intended for use or which is or has been used as the means of committing a criminal offense, (c) possessed, controlled, designed, or intended for use or which is or has been possessed, controlled, designed, or used in violation of any law of the State of Nebraska making such possession, control, design, or use, or intent to use, a criminal offense, or (d) which constitutes evidence that a criminal offense has been committed or that a particular person has committed a criminal offense.

(2) Notwithstanding subsection (1) of this section, no warrant shall be issued to search any place or seize anything in the possession, custody, or control of any person engaged in procuring, gathering, writing, editing, or disseminating news or other information for distribution to the public through a medium of communication unless probable cause is shown that such person has committed or is committing a criminal offense. For purposes of this subsection, the terms person, information, and medium of communication shall be defined as provided in section 20-145.

An arrest may not be used as a pretext to search for evidence. A pretext arrest is one where the arrest is only a sham, a front being used as an excuse for making a search. The determination of whether an arrest is pretextual is a question of fact for the trial court. This court will not reverse a trial court's finding on this question unless the finding is clearly erroneous. State v. Vann, 230 Neb. 601, 432 N.W.2d 810 (1988).

A warrant to search a house also covers the land around the house and associated outbuildings used by the inhabitants of the house. State v. Vicars, 207 Neb. 325, 299 N.W.2d 421 (1980).

Items not listed on a search warrant but in plain view of officers searching an area described in the warrant for items listed on the warrant may be seized. State v. King, 207 Neb. 270, 298 N.W.2d 168 (1980).

The eyewitness report of a citizen informant may be self-corroborating; the fact that a citizen voluntarily came forward with information is itself an indicium of reliability. State v. King, 207 Neb. 270, 298 N.W.2d 168 (1980).

The fact that defendant's arrest may have been illegal does not render inadmissible evidence seized pursuant to a valid search warrant received by police shortly after they entered the defendant's apartment. State v. Smith, 207 Neb. 263, 298 N.W.2d 162 (1980).



29-814 - Repealed. Laws 1980, LB 731, § 7.

29-814. Repealed. Laws 1980, LB 731, § 7.



29-814.01 - Search warrant; issuance on affidavit; procedure.

29-814.01. Search warrant; issuance on affidavit; procedure.

A search warrant may be issued under section 29-814.04 pursuant to written affidavit sworn to before a magistrate, a judge, or any other person authorized to administer oaths under the laws of this state by the person making it. Such affidavit shall particularly describe the persons or places to be searched and the persons or property to be seized. Such affidavit shall set forth the facts and circumstances tending to show that such person or property is in the place, or the property is in the possession of the person, to be searched. Such affidavit may be submitted to the magistrate or judge in person or by facsimile or other electronic means and the warrant may be issued to the affiant in person or by facsimile or other electronic means.

It is well established that affidavits for search warrants must be tested and interpreted in a common-sense and realistic fashion. Where the circumstances are detailed and reasons for crediting a source of information are given resulting in a finding of probable cause by the magistrate, the court should not invalidate the warrant by interpreting the affidavit in a hyper-technical manner and should find it sufficient if it will support the issuance of a warrant after the deletion of any inaccurate statements. State v. Longa, 211 Neb. 356, 318 N.W.2d 733 (1982).



29-814.02 - Search warrant; issuance on oral statement; procedure.

29-814.02. Search warrant; issuance on oral statement; procedure.

In lieu of, or in addition to, written affidavit, a search warrant may be issued under section 29-814.04 pursuant to an oral statement given in person and under oath to a magistrate or judge. The oral statement shall be taken by means of a voice recording device in the custody of the magistrate or judge. If no voice recording device is available, the statement may be taken stenographically. The magistrate or judge shall direct that the recorded or stenographic statement be transcribed and the magistrate or judge shall certify the accuracy of the transcription. The magistrate or judge shall file with the clerk of the district court of the county in which the property was seized the original of the record and the transcribed statement. Such filing shall be made at the same time the warrant, copy of the return, inventory, and all other papers connected with the warrant are filed pursuant to section 29-816. For purposes of sections 29-814.01 to 29-814.06, an oral statement authorized by this section shall be considered to be an affidavit.

Where the judge incorporated an officer's oral statement into the officer's affidavit by interlineation, there was no need to comply with this section. State v. Nelson, 6 Neb. App. 519, 574 N.W.2d 770 (1998).



29-814.03 - Search warrant; issuance on telephonic statement; procedure.

29-814.03. Search warrant; issuance on telephonic statement; procedure.

A search warrant may be issued under section 29-814.05 pursuant to a telephonic statement made to a magistrate or judge in accordance with the procedures set forth in this section. Prior to telephonically contacting a magistrate or judge, the law enforcement officer requesting the warrant shall contact the county attorney or a deputy county attorney of the county in which the warrant is to be issued for purposes of explaining the reasons why a search warrant should be issued pursuant to a telephonic statement. If the county attorney or deputy county attorney is satisfied that a warrant is justified, and that circumstances justify its immediate issuance, the county attorney or deputy county attorney shall contact the magistrate or judge and state that he or she is convinced that a warrant should be issued by telephone. The county attorney or deputy county attorney shall provide the magistrate or judge with a telephone number at which the officer requesting the warrant may be contacted. The magistrate or judge shall call the officer at the number provided and shall place the officer under oath and take his or her statement. The statement shall be taken by means of a voice recording device in the custody of the magistrate or judge. The magistrate or judge shall direct that the recorded statement be transcribed and the magistrate or judge shall certify the accuracy of the transcription. The magistrate or judge shall file with the clerk of the district court of the county in which the property was seized the original of the recording and the transcribed statement. Such filing shall be made at the same time the warrant, copy of the return, inventory, and all other papers connected with the warrant are filed pursuant to section 29-816. For purposes of sections 29-814.01 to 29-814.06, a telephonic statement authorized by this section shall be considered to be an affidavit.



29-814.04 - Search warrant; issuance on written affidavit or oral statement; contents; restriction.

29-814.04. Search warrant; issuance on written affidavit or oral statement; contents; restriction.

If the magistrate or judge is satisfied that probable cause exists for the issuance of a search warrant, as a result of written affidavit or oral statement authorized pursuant to sections 29-814.01 and 29-814.02, the magistrate or judge shall issue the warrant which shall identify the person or place to be searched and the person or property to be seized. The warrant shall be directed to a law enforcement officer of the State of Nebraska or one of its governmental subdivisions, which officer shall be specifically named or described by the title of his or her office in the warrant. The warrant shall state whether the grounds or proper cause of its issuance is a written affidavit, an oral statement, or a combination of both. The warrant shall indicate the name or names of the person or persons whose affidavit or statement has been taken in support thereof. The warrant shall command the officer named in the warrant to search the person or place named for the purpose specified. The warrant shall direct that it be served in the daytime unless the magistrate or judge is satisfied that the public interest requires that it should not be so restricted, in which case the warrant may direct that it may be served at any time. The warrant shall designate the magistrate or judge to whom it shall be returned. For purposes of this section, daytime shall mean the hours from 7 a.m. to 8 p.m. according to local time.

An affidavit in support of a search warrant need not contain a separate statement of facts showing why the public interest requires that the warrant be served at night, in order for the nighttime search to be valid. If the affidavit, read in a commonsense manner and as a whole, reasonably supports the inference that the interests of justice are best served by the authorization of nighttime service of a search warrant, provision for such service in the warrant is proper. State v. Ramirez, 274 Neb. 873, 745 N.W.2d 214 (2008).

A factual basis that shows the reviewing judicial officer that the public interest requires a nighttime search is a prerequisite to the issuance of a warrant authorizing a nighttime search under this section. State v. Fitch, 255 Neb. 108, 582 N.W.2d 342 (1998).

Where the use of the catchall phrase "John and/or Jane Doe" is not based on probable cause that all persons to whom the phrase might be applied will be engaged in illegal activity, the warrant does not satisfy the requirements of this section. State v. Pecha, 225 Neb. 673, 407 N.W.2d 760 (1987).

In order to authorize the issuance of a search warrant for service during the nighttime, the magistrate or judge must only be satisfied from a commonsense reading of the affidavit in support of such issuance that it reasonably supports the inference that the interests of justice are best served by the authorization of such nighttime service. An affidavit in support of the issuance of a search warrant which alleges facts which would lead a reasonable person to believe that a delay in service of the warrant would permit the possible destruction of contraband may be sufficient to authorize immediate nighttime service. State v. Paul, 225 Neb. 432, 405 N.W.2d 608 (1987).

The showing of probable cause necessary to support a search warrant requires only the probability, and not a prima facie showing, of criminal activity, and probable cause is to be evaluated by the collective information of the police as reflected in the affidavit, and is not limited to the firsthand knowledge of the officer who executes the affidavit. State v. Longa, 211 Neb. 356, 318 N.W.2d 733 (1982).

In order to authorize the issuance of a search warrant for service during the nighttime under this section, the magistrate or judge must only be satisfied from a commonsense reading of the affidavit in support of such issuance that it reasonably supports the inference that the interests of justice are best served by the authorization of nighttime service. State v. Moore, 2 Neb. App. 206, 508 N.W.2d 305 (1993).

The receipt of information concerning defendant's drug involvement at 6:45 p.m. from informant under arrest and with access to phones satisfied public interest requirement justifying nighttime execution of search warrant. State v. Flemming, 1 Neb. App. 12, 487 N.W.2d 564 (1992).



29-814.05 - Search warrant; issuance on telephonic statement; duplicate original; contents; procedure.

29-814.05. Search warrant; issuance on telephonic statement; duplicate original; contents; procedure.

(1) If the magistrate or judge is satisfied that probable cause exists for the issuance of a search warrant, as the result of a telephonic statement taken under section 29-814.03, and if the magistrate or judge is further satisfied that sufficient reason exists to issue such warrant by telephone, the magistrate or judge shall authorize the officer requesting the warrant to complete a duplicate original warrant which shall contain a description of the person or place to be searched, a description of the person or property to be seized, a command to the officer to conduct the search for the purposes specified, the date and time of issuance, a statement that the grounds or proper cause for its issuance is by telephonic statement, the name or names of the person or persons whose statement has been taken in support of the warrant, and the name of the judge to whom it is to be returned. The magistrate or judge shall authorize the officer to sign his or her name to the duplicate original warrant and to also sign the name of the officer thereto. A duplicate original warrant shall be deemed to be a search warrant for purposes of Chapter 29, article 8.

(2) At the time the magistrate or judge authorizes the officer to complete the duplicate original warrant under subsection (1) of this section, the magistrate or judge shall immediately complete and sign the original warrant which shall contain the information which is required for a duplicate original warrant under subsection (1) of this section. The magistrate or judge shall also enter on the face of the original warrant the exact time when the warrant was ordered to be issued.

(3) The duplicate original warrant shall be returned according to section 29-815. Upon the duplicate original warrant being returned, the magistrate or judge shall sign it and shall file it, together with the original warrant, in the same manner as that required under section 29-816.

(4) A search warrant issued pursuant to a telephonic statement shall be invalid unless the duplicate original warrant is signed by the issuing magistrate or judge pursuant to subsection (3) of this section.

(5) A search warrant issued under this section may be executed immediately upon issuance.



29-814.06 - Original statement; lost, destroyed, or unintelligible; effect.

29-814.06. Original statement; lost, destroyed, or unintelligible; effect.

If the original of the oral or telephonic statement, taken pursuant to section 29-814.02 or 29-814.03, shall be lost, destroyed, or a critical portion thereof is unintelligible, a search warrant issued pursuant to such oral or telephonic statement shall be deemed to be invalid.



29-815 - Search warrant; executed and returned; inventory required.

29-815. Search warrant; executed and returned; inventory required.

The warrant must be executed and returned within ten days after its date. The officer taking property under the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property or shall leave the copy and the receipt at the place from which the property was taken. The return shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken if they are present, or in the presence of at least one credible witness other than the applicant for the warrant or the person from whose possession or premises the property was taken, and shall be verified by the officer. The judge or magistrate shall deliver a copy of the inventory upon request to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

Irrespective of compliance with a rule or statutory time limit within which a search must be executed, a delay in the execution of a warrant may be constitutionally impermissible under the Fourth Amendment. State v. Swift, 251 Neb. 204, 556 N.W.2d 243 (1996).

The execution of the warrant 6 days after its issuance does not require suppression of evidence obtained based on the warrant. State v. Moore, 2 Neb. App. 206, 508 N.W.2d 305 (1993).



29-816 - Search warrant; return; inventory; filing; received in evidence; when.

29-816. Search warrant; return; inventory; filing; received in evidence; when.

The judge or magistrate who has issued the search warrant shall attach to the warrant a copy of the return, inventory, and all other papers in connection therewith and shall file them with the clerk of the district court for the county in which the property was seized. Copy of such warrant, return, inventory, and all other such papers so filed with such clerk, when certified as a true copy by such clerk shall be received in evidence in all proceedings where relevant without further foundation. The clerk of the district court shall file and index such warrant, together with the return thereon, the inventory, and other papers in connection therewith as a separate criminal proceeding. No fee shall be charged or collected for such service.

Failure to comply strictly with post service statutory proceedings will not invalidate search under valid warrant in absence of clear showing of prejudice. State v. McCown, 189 Neb. 495, 203 N.W.2d 445 (1973).



29-817 - Sections, how construed; property, defined; search warrant; confidential issuance; violation; penalty.

29-817. Sections, how construed; property, defined; search warrant; confidential issuance; violation; penalty.

Sections 29-812 to 29-821 do not modify any act inconsistent with it relating to search warrants, their issuance, and the execution of search warrants and acts relating to disposition of seized property in circumstances for which special provision is made. The term property is used in sections 29-812 to 29-821 to include documents, books, papers, and any other tangible objects. Nothing in sections 29-812 to 29-821 shall be construed as restricting or in any way affecting the constitutional right of any officer to make reasonable searches and seizures as an incident to a lawful arrest nor to restrict or in any way affect reasonable searches and seizures authorized or consented to by the person being searched or in charge of the premises being searched, or in any other manner or way authorized or permitted to be made under the Constitution of the United States and the Constitution of the State of Nebraska.

All search warrants shall be issued with all practicable secrecy and the complaint, affidavit, or testimony upon which it is based shall not be filed with the clerk of the court or made public in any way until the warrant is executed. Whoever discloses, prior to its execution, that a warrant has been applied for or issued, except so far as may be necessary to its execution, shall be guilty of a Class III misdemeanor, or he may be punished as for a criminal contempt of court.



29-818 - Seized property; custody; pet animal; additional procedures; hearing; order to pay expenses; delinquent payments; hearing; notice; appeal.

29-818. Seized property; custody; pet animal; additional procedures; hearing; order to pay expenses; delinquent payments; hearing; notice; appeal.

(1) Except for pet animals as provided in subsection (2) of this section, property seized under a search warrant or validly seized without a warrant shall be safely kept by the officer seizing the same, unless otherwise directed by the judge or magistrate, and shall be so kept so long as necessary for the purpose of being produced as evidence on any trial. Property seized may not be taken from the officer having it in custody by replevin or other writ so long as it is or may be required as evidence in any trial, nor may it be so taken in any event where a complaint has been filed in connection with which the property was or may be used as evidence, and the court in which such complaint was filed shall have exclusive jurisdiction for disposition of the property or funds and to determine rights therein, including questions respecting the title, possession, control, and disposition thereof.

(2)(a) Any pet animal seized under a search warrant or validly seized without a warrant may be kept by the officer seizing the same on the property of the person who owns, keeps, harbors, maintains, or controls such pet animal.

(b) When any pet animal is seized under this subsection, the court shall provide the person who owns, keeps, harbors, maintains, or controls such pet animal with notice that a hearing will be had and specify the date, time, and place of such hearing. Such notice shall be served by personal or residential service or by certified mail. If such notice cannot be served by such methods, service may be made by publication in the county where such pet animal was seized. Such publication shall be made after application and order of the court. Unless otherwise determined and ordered by the court, the date of such hearing shall be no later than ten days after the seizure.

(c) At the hearing, the court shall determine the disposition of the pet animal, and if the court determines that any pet animal shall not be returned, the court shall order the person from whom the pet animal was seized to pay all expenses for the support and maintenance of the pet animal, including expenses for shelter, food, veterinary care, and board, necessitated by the possession of the pet animal. At the hearing, the court shall also consider the person's ability to pay for the expenses of the pet animal and the amount of such payments. Payments shall be for a succeeding thirty-day period with the first payment due on or before the tenth day following the hearing. Payments for each subsequent succeeding thirty-day period, if any, shall be due on or before the tenth day of such period.

(d) If a person becomes delinquent in his or her payments for the expenses of the pet animal, the court shall hold a hearing to determine the disposition of the seized pet animal. Notice of such hearing shall be given to the person who owns, keeps, harbors, maintains, or controls such pet animal and to any lienholder or security interest holder of record as provided in subdivision (b) of this subsection.

(e) An appeal may be entered within ten days after a hearing under subdivision (c) or (d) of this subsection. Any person filing an appeal shall post a bond sufficient to pay all costs of care of the pet animal for thirty days. Such payment will be required for each succeeding thirty-day period until the appeal is final.

(f) Should the person be found not guilty, all funds paid for the expenses of the pet animal shall be returned to the person.

(g) For purposes of this subsection, pet animal means any domestic dog, domestic cat, mini pig, domestic rabbit, domestic ferret, domestic rodent, bird except a bird raised as an agricultural animal and specifically excluding any bird possessed under a license issued by the State of Nebraska or the United States Fish and Wildlife Service, nonlethal aquarium fish, nonlethal invertebrate, amphibian, turtle, nonvenomous snake that will not grow to more than eight feet in length at maturity, or such other animal as may be specified and for which a permit shall be issued by an animal control authority after inspection and approval, except that any animal forbidden to be sold, owned, or possessed by federal or state law is not a pet animal.

(h) This section shall not preempt, and shall not be construed to preempt, any ordinance of a city of the metropolitan or primary class.

Property seized and held as evidence is to be safely kept by the officer seizing it unless otherwise directed by the court, and the officer is to exercise reasonable care and diligence for the safekeeping of the property. The property shall be kept so long as necessary for the purpose of being produced as evidence at trial. State v. Agee, 274 Neb. 445, 741 N.W.2d 161 (2007).

The court in which a criminal charge was filed has exclusive jurisdiction to determine the rights to seized property and the property's disposition. State v. Agee, 274 Neb. 445, 741 N.W.2d 161 (2007).

A police officer's failure to "safely" keep a seized vehicle can give rise to liability under the Political Subdivisions Tort Claims Act. Section 29-818 requires a police officer to exercise reasonable care and diligence for the safekeeping of property within his custody. Nash v. City of North Platte, 205 Neb. 480, 288 N.W.2d 51 (1980).

The trial court's decision on the return of seized property is reviewed for an abuse of discretion. State v. Maestas, 11 Neb. App. 262, 647 N.W.2d 122 (2002).



29-819 - Seized property; transfer to another jurisdiction; when.

29-819. Seized property; transfer to another jurisdiction; when.

Where seized property is no longer required as evidence in the prosecution of any complaint or information the court which has jurisdiction of such property may transfer the same to the jurisdiction of any other court, including courts of another state or federal courts, where it is shown to the satisfaction of the court that such property is required as evidence in any prosecution in such other court.



29-820 - Seized property; disposition.

29-820. Seized property; disposition.

(1) Unless other disposition is specifically provided by law, when property seized or held is no longer required as evidence, it shall be disposed of by the law enforcement agency on such showing as the law enforcement agency may deem adequate, as follows:

(a) Property stolen, embezzled, obtained by false pretenses, or otherwise obtained unlawfully from the rightful owner thereof shall be restored to the owner;

(b) Money shall be restored to the owner unless it was used in unlawful gambling or lotteries or it was used or intended to be used to facilitate a violation of Chapter 28, article 4, in which case the money shall be forfeited and disposed of as required by Article VII, section 7, of the Constitution of Nebraska;

(c) Property which is unclaimed or the ownership of which is unknown shall be sold at a public auction held by the officer having custody thereof and the net proceeds disposed of as provided in subdivision (b) of this subsection, as shall any money which is unclaimed or the ownership of which is unknown;

(d) Except as provided in subsection (2) of this section, articles of contraband shall be destroyed;

(e) Firearms, ammunition, explosives, bombs, and like devices which have been used in the commission of crime shall be destroyed; and

(f) Firearms which have come into the law enforcement agency's possession through a seizure or otherwise and (i) have not been used in the commission of crime, (ii) have not been defaced or altered in any manner that violates any state or federal law, (iii) may have a lawful use and be lawfully possessed, and (iv) are not subject to section 29-440 shall be restored to the owner.

(2) When the following property is seized or held and is no longer required as evidence, such property shall be disposed of on order of the court as the court may deem adequate:

Goods which are declared to be contraband but may reasonably be returned to a condition or state in which such goods may be lawfully used, possessed, or distributed by the public.

(3) When any animal as defined by section 28-1008 is seized or held and is no longer required as evidence, such animal may be disposed of in such manner as the court may direct. The court may consider adoption alternatives through humane societies or comparable institutions and the protection of such animal's welfare. For a humane society or comparable institution to be considered as an adoption alternative under this subsection, it must first be licensed by the Department of Agriculture as having passed the inspection requirements in the Commercial Dog and Cat Operator Inspection Act and paid the fee for inspection under the act. The court may prohibit an adopting or purchasing party from selling such animal for a period not to exceed one year.

(4) Unless otherwise provided by law, all other property shall be disposed of in such manner as the court in its sound discretion shall direct.

When criminal proceedings have terminated, the person from whom property was seized is presumed to have a right to its return, and the burden is on the government to show that it has a legitimate reason to retain the property. State v. Agee, 274 Neb. 445, 741 N.W.2d 161 (2007).

Illegal gambling devices forfeited to the State constitute contraband, which this section requires the State to destroy. State v. Dodge City, 238 Neb. 439, 470 N.W.2d 795 (1991).



29-821 - Sections; supplemental to other laws.

29-821. Sections; supplemental to other laws.

The provisions of sections 29-812 to 29-821 relating to the disposition of seized property shall not be exclusive, but shall be supplemental to other laws on the subject.



29-822 - Motion to suppress; filing; time; failure to file; effect; exception.

29-822. Motion to suppress; filing; time; failure to file; effect; exception.

Any person aggrieved by an unlawful search and seizure may move for return of the property so seized and to suppress its use as evidence. The motion shall be filed in the district court where a felony is charged and may be made at any time after the information or indictment is filed, and must be filed at least ten days before trial or at the time of arraignment, whichever is the later, unless otherwise permitted by the court for good cause shown. Where the charge is other than a felony, the motion shall be filed in the court where the complaint is pending, and must be filed at least ten days before trial or at the time of the plea to the complaint, whichever is the later, unless otherwise permitted by the court for good cause shown. Unless claims of unlawful search and seizure are raised by motion before trial as herein provided, all objections to use of the property as evidence on the ground that it was obtained by an unlawful search and seizure shall be deemed waived; Provided, that the court may entertain such motions to suppress after the commencement of trial where the defendant is surprised by the possession of such evidence by the state, and also may in its discretion then entertain the motion where the defendant was not aware of the grounds for the motion before commencement of the trial. In the event that the trial court entertains any such motion after the commencement of trial, the defendant shall be deemed to have waived any jeopardy which may have attached.

1. Waiver

2. Procedure

1. Waiver

The ten-day rule of this section is valid and operable; it prevails over inconsistent, local court rules. State v. Vaughan, 227 Neb. 753, 419 N.W.2d 876 (1988).

Objection to illegally seized evidence is waived if objection is not made at least 10 days prior to trial. State v. Madsen, 226 Neb. 722, 414 N.W.2d 280 (1987).

Failure to make timely motion to suppress is a waiver of such right where evidence not a surprise. State v. Donald, 199 Neb. 70, 256 N.W.2d 107 (1977).

Error claimed because of defendant's absence was held waived for reasons stated. State v. Turner, 194 Neb. 252, 231 N.W.2d 345 (1975).

A waiver of objections to evidence on the ground that it was seized in an unreasonable search occurs when no objection is made at least ten days before trial and where the exceptions herein have no application. State v. Stowell, 190 Neb. 615, 211 N.W.2d 130 (1973).

Failure to move for suppression of evidence seized unlawfully waives the objection. State v. Howell, 188 Neb. 687, 199 N.W.2d 21 (1972).

2. Procedure

After a ruling granting a motion to suppress has been appealed, the single-judge opinion on the ruling is binding on the trial court and the parties as a determination of the suppression issue in a subsequent trial. However, if the defendant wishes to reopen the motion to suppress, the defendant must (1) put the State and trial court on notice of such intention by filing a new motion to suppress at least 10 days before trial or (2) make a showing that the existence of one of the exceptions provided in this section excuses the 10-day requirement. State v. March, 265 Neb. 447, 658 N.W.2d 20 (2003).

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. A motion to suppress, with certain exceptions, must be made in writing. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

There is no statutory requirement to file a second motion to suppress after the granting of a new trial where the new motion to suppress would be identical to the original motion. State v. Schoonmaker, 249 Neb. 330, 543 N.W.2d 194 (1996).

The validity of a search of a defendant's property depends upon whether the defendant's consent to do so was given voluntarily. State v. Graham, 241 Neb. 995, 492 N.W.2d 845 (1992).

The intention embodied in this section is that unless a motion to suppress falls within one of the statutorily specified exceptions, such a motion is to be ruled upon and finally determined before trial. State v. Giessinger, 235 Neb. 140, 454 N.W.2d 289 (1990).

It is clearly the intention of this section that motions to suppress evidence are to be ruled on and finally determined before trial, unless the motion is within the exceptions contained in the statute. State v. Harms, 233 Neb. 882, 449 N.W.2d 1 (1989).

A person against whom a search is directed and whose property is seized in a search has standing to challenge the validity of the search where the case against him depends upon the defendant's possession of the goods. State v. Van Ackeren, 194 Neb. 650, 235 N.W.2d 210 (1975).

Where defendant fails to timely move to suppress hereunder, he cannot secure the results of an order of suppression by a late motion to suppress testimony or to limit interrogation of his own witnesses on relevant and material matters. State v. Bartlett, 194 Neb. 502, 233 N.W.2d 904 (1975).

Unless within exceptions herein, motions to suppress evidence should be finally determined before trial, but the trial court may correct errors at the trial. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

An exception to the exclusionary rules of search and seizure is the rule of harmless error beyond a reasonable doubt. State v. Reed, 188 Neb. 815, 199 N.W.2d 707 (1972).

Trial court's action in permitting filing and hearing of defendant's motion to suppress evidence after time provided herein approved, but overruling of motion sustained on other grounds. State v. Huggins, 186 Neb. 704, 185 N.W.2d 849 (1971).

Section intends that motions to suppress evidence be determined before trial, but trial court be not precluded from correcting errors at trial. State v. Smith, 184 Neb. 363, 167 N.W.2d 568 (1969).



29-823 - Motion to suppress; issues of fact; trial.

29-823. Motion to suppress; issues of fact; trial.

Issues of fact arising on motions to suppress shall be tried by the court without a jury, in a summary manner, on affidavits or otherwise, as the court may direct. No evidence shall be suppressed because of technical irregularities not affecting the substantial rights of the accused.

Henceforth, trial courts shall articulate in writing or from the bench their general findings when denying or granting a motion to suppress. State v. Osborn, 250 Neb. 57, 547 N.W.2d 139 (1996).

An order not containing a provision that the authorization to intercept calls shall be conducted in such a way so as to avoid and prevent interception of confidential information is not per se invalid absent a showing that any substantial right of the defendant has been violated. State v. Brennen, 214 Neb. 734, 336 N.W.2d 79 (1983).

Applications for successive wiretaps which failed to disclose earlier applications are technical irregularities only, not affecting substantial rights of the accused. State v. Kohout, 198 Neb. 90, 251 N.W.2d 723 (1977).

Evidence should not be suppressed because of technical irregularities not affecting the substantial rights of the accused. State v. Putnam, 178 Neb. 445, 133 N.W.2d 605 (1965).



29-824 - Motion to suppress; appeal; review; appeal after conviction.

29-824. Motion to suppress; appeal; review; appeal after conviction.

(1) In addition to any other right to appeal, the state shall have the right to appeal from an order granting a motion for the return of seized property and to suppress evidence in the manner provided in sections 29-824 to 29-826.

(2) If such motion has been granted in district court, the Attorney General or the county attorney or prosecuting attorney with the consent of the Attorney General may file his or her application with the Clerk of the Supreme Court asking for a summary review of the order granting the motion. The review shall be made by a judge of the Court of Appeals at chambers upon such notice, briefs, and argument as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

(3) If such motion has been granted in the county court, the Attorney General or the county attorney or prosecuting attorney may file his or her application with the clerk of the district court in the district in which the motion has been granted asking for a summary review of the order granting the motion. The review shall be made by a judge of the district court upon such notice, briefs, and arguments as the judge directs, after which such judge shall enter his or her order affirming, reversing, or modifying the order submitted for review, and upon any trial on the general issue thereafter the parties and the trial court shall be bound by such order. Upon conviction after trial the defendant may on appeal challenge the correctness of the order by the judge.

1. Motion to suppress

2. Appeal

3. Review

4. Miscellaneous

1. Motion to suppress

Motion to suppress evidence was improperly sustained. State v. Forney, 181 Neb. 757, 150 N.W.2d 915 (1967).

The trial court should not have suppressed evidence obtained by a law enforcement officer when he squeezed a backpack located in an overhead compartment on a public bus in order to smell the contents of the backpack to determine if it contained contraband. State v. Lancelotti, 8 Neb. App. 516, 595 N.W.2d 558 (1999).

2. Appeal

After a ruling granting a motion to suppress has been appealed, the single-judge opinion on the ruling is binding on the trial court and the parties as a determination of the suppression issue in a subsequent trial. However, if the defendant wishes to reopen the motion to suppress, the defendant must (1) put the State and trial court on notice of such intention by filing a new motion to suppress at least 10 days before trial or (2) make a showing that the existence of one of the exceptions provided in section 29-822 excuses the 10-day requirement. State v. March, 265 Neb. 447, 658 N.W.2d 20 (2003).

This section authorizes an interlocutory appeal by the State from the sustaining of a motion to suppress only when the motion is sustained in district court. The State must look to section 29-827 in regard to review of the sustaining of a motion to suppress in county court. State v. Dail, 228 Neb. 653, 424 N.W.2d 99 (1988).

Appeals by the state from an order suppressing evidence under section 84-705(12), R.R.S.1943, shall be made pursuant to section 29-824, R.R.S.1943. State v. Hinchion, DiBiase, Olsen, and Cullen, 207 Neb. 478, 299 N.W.2d 748 (1980).

On appeal to a single judge, under this section, the trial court's order suppressing evidence as involuntarily given, is affirmed. State v. McNitt, 207 Neb. 296, 298 N.W.2d 465 (1980).

If the state, after prevailing on motion to suppress, was again required to prove legality of search at trial, the state's right to appeal hereunder would be defeated in many cases. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

The docket fee requirement contained in section 25-2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to this section and sections 29-825 and 29-826, because section 25-2728 does not expressly exclude this section and sections 29-825 and 29-826 from the application of section 25-2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in section 25-2729, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Upon conviction after the reversal of a suppression order, a defendant may raise the suppression issue before the Nebraska Court of Appeals and, if unsuccessful, again before the Nebraska Supreme Court. State v. March, 9 Neb. App. 907, 622 N.W.2d 694 (2001).

3. Review

An application for review, as provided in section 29-824 et seq., must be filed within the time set in the trial court's order setting the time within which the application must be filed, and the time set in that order may not exceed thirty days. State v. Goreham, 227 Neb. 460, 418 N.W.2d 234 (1988).

Order suppressing evidence may be reviewed by single Judge of Supreme Court. State v. Hagen, 180 Neb. 564, 143 N.W.2d 904 (1966).

4. Miscellaneous

A ruling in a pretrial hearing that a defendant's statement is admissible is not a final order that may be appealed from by a defendant. State v. Pointer, 224 Neb. 892, 402 N.W.2d 268 (1987).

Prosecuting attorney means any county attorney and also any city attorney or assistant city attorney in a city of the metropolitan class when such attorney is prosecuting any violation designated as a misdemeanor or traffic infraction. Deputy city attorney for city of any other class may not properly prosecute an appeal under this statute. State v. Peterson, 219 Neb. 866, 366 N.W.2d 780 (1985).

An opinion by a single judge of the Nebraska Court of Appeals is not an opinion of "the court", and therefore a motion for rehearing is not appropriate. State v. March, 9 Neb. App. 907, 622 N.W.2d 694 (2001).

For an officer to validly seize an item, it must be immediately apparent that the item is or contains incriminatory evidence. Observation of baggies within a fanny pack located on an individual late at night, absent observation of an incriminating substance inside the baggies or other incriminating circumstances, is insufficient to justify a seizure. State v. Runge, 8 Neb. App. 715, 601 N.W.2d 554 (1999).



29-825 - Motion to suppress; appeal; application.

29-825. Motion to suppress; appeal; application.

The application for review provided in section 29-824 shall be accompanied by a copy of the order of the trial court granting the motion to suppress and a bill of exceptions containing all of the evidence, including affidavits, considered by the trial court in its ruling on the motion, and so certified by the trial court. The application shall be filed with the Clerk of the Supreme Court, if the trial court is the district court, or with the clerk of the district court, if the trial court is the county court, within such time as may be ordered by the trial court, which in fixing such time shall take into consideration the length of time required to prepare the bill of exceptions, and shall also consider whether the defendant is in jail or whether he or she is on bail, but in no event shall more than thirty days be given in which to file such application.

The docket fee requirement contained in section 25-2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to this section and sections 29-824 and 29-826, because section 25-2728 does not expressly exclude this section and sections 29-824 and 29-826 from the application of section 25-2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in section 25-2729, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

An appellate court lacks jurisdiction where the State failed to file a transcript of the relevant evidence with the appellate court when filing an application for review. State v. Ruiz-Medina, 8 Neb. App. 529, 597 N.W.2d 403 (1999).



29-826 - Motion to suppress; appeal; time limit; order for custody.

29-826. Motion to suppress; appeal; time limit; order for custody.

In making an order granting a motion to suppress and to return property, the trial court shall in such order fix a time, not exceeding ten days, in which the county attorney or other prosecuting attorney may file a notice with the clerk of such court of his or her intention to seek a review of the order. Upon the filing of such notice the trial court shall fix the time in which the application for review shall be filed with the appellate court, and shall make an appropriate order for custody of the property pending completion of the review.

State may appeal an order sustaining a motion to suppress evidence. State v. Hagen, 180 Neb. 564, 143 N.W.2d 904 (1966).

The docket fee requirement contained in section 25-2729 necessarily applies to appeal brought by a prosecuting attorney pursuant to this section and sections 29-824 and 29-825, because section 25-2728 does not expressly exclude this section and sections 29-824 and 29-825 from the application of section 25-2729. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where a county court fails to fix a time in which the State may appeal under this section, the State must file its notice of intention to seek review of the county court's order within 10 days; failure to do so deprives the district court of subject matter jurisdiction to hear the State's appeal. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).

Where the State is appealing an order of a county court granting a motion for the return of seized property or to suppress evidence pursuant to sections 29-824 to 29-826, the State must comply with the standard procedures for appeal as provided in section 25-2729, as well as with the requirements specified within sections 29-824 to 29-826; failure to do so deprives the district court of subject matter jurisdiction to review the order. State v. McArthur, 12 Neb. App. 657, 685 N.W.2d 733 (2004).



29-827 - Repealed. Laws 1998, LB 218, § 29.

29-827. Repealed. Laws 1998, LB 218, § 29.



29-828 - Search for weapons; when authorized.

29-828. Search for weapons; when authorized.

Where the circumstances reasonably indicate to an officer of the law that a search of an individual for weapons is indicated in order to protect the life of such officer such search for weapons may lawfully be made.



29-829 - Stop and search of person for dangerous weapon; when authorized; peace officer, defined.

29-829. Stop and search of person for dangerous weapon; when authorized; peace officer, defined.

A peace officer may stop any person in a public place whom he reasonably suspects of committing, who has committed, or who is about to commit a crime and may demand of him his name, address and an explanation of his actions. When a peace officer has stopped a person for questioning pursuant to this section and reasonably suspects he is in danger of life or limb, he may search such person for a dangerous weapon. If the peace officer finds such a weapon or any other thing the possession of which may constitute a crime, he may take and keep it until the completion of questioning, at which time he shall either return it, if lawfully possessed, or arrest such person. For purposes of this section, peace officer shall include credentialed conservation officers of the Game and Parks Commission.

1. Detention of person

2. Search

3. Miscellaneous

1. Detention of person

Totality of circumstances provided sufficient justification for investigatory stop where defendant fit "profile" of burglary suspect and engaged in specific activities which aroused the suspicions of the police. State v. Van Ackeren, 242 Neb. 479, 495 N.W.2d 630 (1993).

For a detention pursuant to this section to be lawful and justifiable, the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion. State v. Bridge, 234 Neb. 781, 452 N.W.2d 542 (1990).

A brief stop of a suspicious individual in order to determine his identity or to maintain the status quo momentarily while obtaining more information may be most reasonable in light of the facts known to the officer at the time. State v. DeJesus, 216 Neb. 907, 347 N.W.2d 111 (1984).

An investigative stop under this provision is justified by objective manifestation that the person is, has been, or is about to be engaged in criminal activity. To determine if the cause is sufficient to authorize a stop, the totality of the circumstances must be considered. State v. Ebberson, 209 Neb. 41, 305 N.W.2d 904 (1981).

Informal detention for investigation may be lawful although probable cause for formal arrest may not exist. State v. Von Suggs, 196 Neb. 757, 246 N.W.2d 206 (1976).

A peace officer may stop any person, whom he suspects, in a public place, and demand his name, address, and an explanation of his actions. State v. Brewer, 190 Neb. 667, 212 N.W.2d 90 (1973).

Peace officer may stop person in public place whom he reasonably suspects of committing, having committed, or is about to commit a crime and may demand his name, address, and an explanation of his actions. State v. McCune, 189 Neb. 165, 201 N.W.2d 852 (1972).

Detention and search without a warrant based on statements of informer and observations of the officers was proper. State v. Goings, 184 Neb. 81, 165 N.W.2d 366 (1969).

Peace officer may stop a person for questioning whom he reasonably suspects of having committed or is about to commit a crime. State v. Carpenter, 181 Neb. 639, 150 N.W.2d 129 (1967).

Informal detention is permissible in spite of lack of probable cause. State v. Hoffman, 181 Neb. 356, 148 N.W.2d 321 (1967).

2. Search

Where four officers were required to subdue defendant who ran from investigatory stop which was justified by reasonable articulable suspicion, it was also reasonable to pat defendant down for a weapon. State v. Van Ackeren, 242 Neb. 479, 495 N.W.2d 630 (1993).

During an investigatory stop, officers may search a suspect's vehicle in order to secure their safety or the safety of another if they have reasonable belief, based on articulable facts, that they or other persons are in danger. State v. Gross, 225 Neb. 798, 408 N.W.2d 297 (1987).

The search of the passenger compartment of an automobile, limited to those areas in which a weapon may be placed or hidden, is permissible if the police officer possesses a reasonable belief, based on specific and articulable facts, which reasonably warrants the officer to believe the suspect may gain immediate control of weapons. State v. Pierce and Wells, 215 Neb. 512, 340 N.W.2d 122 (1983).

Investigative stop and search of auto by police held unconstitutional where officer had no reasonable suspicion the occupants were committing, had committed, or were about to commit a crime. State v. Colgrove, 198 Neb. 319, 253 N.W.2d 20 (1977).

3. Miscellaneous

The officers' actions in parking their car behind the appellant's vehicle, approaching the appellant and a companion with guns holstered and identifying themselves as officers, and then inquiring whether either possessed a controlled substance or a large amount of cash were not tantamount to an arrest and did not require probable cause, but instead required a lesser standard, namely, that the officers possess a particularized and objective basis for suspecting the person stopped of criminal activity. State v. Longa, 211 Neb. 356, 318 N.W.2d 733 (1982).



29-830 - Inspection warrant, defined.

29-830. Inspection warrant, defined.

An inspection warrant is an order in writing in the name of the people, signed by a judge of a court of record, directed to a peace officer as defined in section 29-831, and commanding him to conduct any inspection required or authorized by state or local law or regulation relating to health, welfare, fire or safety.



29-831 - Peace officer, defined.

29-831. Peace officer, defined.

As used in sections 29-830 to 29-835, unless the context otherwise requires:

All state, county, city and village officers and their agents and employees, charged by statute or municipal ordinance with powers or duties involving inspection of real or personal property, building premises and contents, including but not limited by enumeration to housing, electrical, plumbing, heating, gas, fire, health, food, zoning, pollution, water, and weights and measures inspections, shall be peace officers for the purpose of applying for, obtaining and executing inspection warrants.



29-832 - Inspection warrant; when issued.

29-832. Inspection warrant; when issued.

Inspection warrants shall be issued only upon showing that consent to entry for inspection purposes has been refused. In emergency situations neither consent nor a warrant shall be required.



29-833 - Inspection warrant; issuance; procedure.

29-833. Inspection warrant; issuance; procedure.

An inspection warrant shall be issued only by a judge of a court of record upon reasonable cause, supported by affidavit describing the place and purpose of inspection. The judge may examine the applicant and other witnesses, on oath, to determine sufficient cause for inspection.



29-834 - Inspection warrants; laws applicable.

29-834. Inspection warrants; laws applicable.

All general laws pertaining to search warrants, including but not limited to the filing costs involved and the conditions and time for return, shall be applicable to inspection warrants, unless in conflict with sections 29-830 to 29-833.



29-835 - Violations; penalty.

29-835. Violations; penalty.

Any person who willfully refuses to permit, interferes with, or prevents any inspection authorized by inspection warrant shall be guilty of a Class III misdemeanor.



29-901 - Bail; personal recognizance; conditions.

29-901. Bail; personal recognizance; conditions.

Any bailable defendant shall be ordered released from custody pending judgment on his or her personal recognizance unless the judge determines in the exercise of his or her discretion that such a release will not reasonably assure the appearance of the defendant as required or that such a release could jeopardize the safety and maintenance of evidence or the safety of victims, witnesses, or other persons in the community. When such determination is made, the judge shall either in lieu of or in addition to such a release impose the first of the following conditions of release which will reasonably assure the appearance of the person for trial or, if no single condition gives that assurance, any combination of the following conditions:

(1) Place the defendant in the custody of a designated person or organization agreeing to supervise the defendant;

(2) Place restrictions on the travel, association, or place of abode of the defendant during the period of such release;

(3) Require, at the option of any bailable defendant, either of the following:

(a) The execution of an appearance bond in a specified amount and the deposit with the clerk of the court in cash of a sum not to exceed ten percent of the amount of the bond, ninety percent of such deposit to be returned to the defendant upon the performance of the appearance or appearances and ten percent to be retained by the clerk as appearance bond costs, except that when no charge is subsequently filed against the defendant or if the charge or charges which are filed are dropped before the appearance of the defendant which the bond was to assure, the entire deposit shall be returned to the defendant. If the bond is subsequently reduced by the court after the original bond has been posted, no additional appearance bond costs shall be retained by the clerk. The difference in the appearance bond costs between the original bond and the reduced bond shall be returned to the defendant. In no event shall the deposit be less than twenty-five dollars. Whenever jurisdiction is transferred from a court requiring an appearance bond under this subdivision to another state court, the transferring court shall transfer the ninety percent of the deposit remaining after the appearance bond costs have been retained. No further costs shall be levied or collected by the court acquiring jurisdiction; or

(b) The execution of a bail bond with such surety or sureties as shall seem proper to the judge or, in lieu of such surety or sureties, at the option of such person, a cash deposit of such sum so fixed, conditioned for his or her appearance before the proper court, to answer the offense with which he or she may be charged and to appear at such times thereafter as may be ordered by the proper court. The cash deposit shall be returned to the defendant upon the performance of all appearances.

If the amount of bail is deemed insufficient by the court before which the offense is pending, the court may order an increase of such bail and the defendant shall provide the additional undertaking, written or cash, to secure his or her release. All recognizances in criminal cases shall be in writing and be continuous from term to term until final judgment of the court in such cases and shall also extend, when the court has suspended execution of sentence for a limited time, as provided in section 29-2202, or, when the court has suspended execution of sentence to enable the defendant to apply for a writ of error to the Supreme Court or Court of Appeals, as provided in section 29-2301, until the period of suspension has expired. When two or more indictments or informations are returned against the same person at the same term of court, the recognizance given may be made to include all offenses charged therein. Each surety on such recognizance shall be required to justify under oath in a sum twice the amount of such recognizance and give the description of real estate owned by him or her of a value above encumbrance equal to the amount of such justification and shall name all other cases pending in which he or she is a surety. No one shall be accepted as surety on recognizance aggregating a sum in excess of his or her equity in the real estate, but such recognizance shall not constitute a lien on the real estate described therein until judgment is entered thereon against such surety; or

(4) Impose any other condition deemed reasonably necessary to assure appearances as required, including a condition requiring that the defendant return to custody after specified hours.

1. Applicability of section

2. Bonds

3. Discretion of court

4. Miscellaneous

1. Applicability of section

This section does not apply after judgment has been rendered. State v. Woodward, 210 Neb. 740, 316 N.W.2d 759 (1982).

This section does not apply to prisoner held under extradition warrant. In re Application of Campbell, 147 Neb. 382, 23 N.W.2d 698 (1946).

2. Bonds

Obligation of surety on bail bond is to have principal appear forthwith, where no date is fixed. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).

Since 1953, a cash appearance bond may be given. Koop v. City of Omaha, 173 Neb. 633, 114 N.W.2d 380 (1962).

In prosecution for violation of National Prohibition Act where bail bond had been declared forfeited before repeal of act, surety was liable. La Grotta v. United States, 77 F.2d 673 (8th Cir. 1935).

3. Discretion of court

Not error for court to remand defendant on bail to custody following jury instructions, but prior to verdict. State v. Starks, 198 Neb. 433, 253 N.W.2d 166 (1977).

Fixation of the amount of bail is a matter resting in the sound discretion of the trial court. Kennedy v. Corrigan, 169 Neb. 586, 100 N.W.2d 550 (1960).

Acceptance and approval of bail bonds is a judicial function. Summit Fidelity & Surety Co. v. Nimtz, 158 Neb. 762, 64 N.W.2d 803 (1954).

Order fixing amount of bail will not be reviewed on habeas corpus unless it appears that amount is unreasonably great and disproportionate to the offense charged. In re Scott, 38 Neb. 502, 56 N.W. 1009 (1893).

4. Miscellaneous

The deposit of cash in lieu of or in support of bail under this section is for the purpose only of ensuring the defendant's appearance in court when required, and upon full compliance with any such court order and release of bail, the statutory refund must be made. State v. McKichan, 219 Neb. 560, 364 N.W.2d 47 (1985).

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).

Record did not show that cash deposit was made. State v. Mills, 179 Neb. 853, 140 N.W.2d 826 (1966).

Surety was estopped to question irregularities of the proceeding. Berkowitz v. United States, 90 F.2d 881 (8th Cir. 1937).



29-901.01 - Conditions of release; how determined.

29-901.01. Conditions of release; how determined.

In determining which condition or conditions of release shall reasonably assure appearance and deter possible threats to the safety and maintenance of evidence or the safety of victims, witnesses, or other persons in the community, the judge shall, on the basis of available information, take into account the nature and circumstances of the offense charged, including any information to indicate that the defendant might engage in additional criminal activity or pose a threat to himself or herself, yet to be collected evidence, alleged victims, potential witnesses, or members of the general public, the defendant's family ties, employment, financial resources, character and mental condition, the length of the defendant's residence in the community, the defendant's record of convictions, and the defendant's record of appearances at court proceedings or of flight to avoid prosecution or of failure to appear at court proceedings.



29-901.02 - Release; order; contents.

29-901.02. Release; order; contents.

Any judge who shall authorize the release of a defendant under section 29-901 shall issue a written order containing a statement of the condition or conditions imposed, shall inform the defendant of the penalties for violating any of the conditions of such release, and shall advise the defendant that a warrant for his arrest shall be issued immediately upon such violation.

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).



29-901.03 - Conditions of release; review; procedure.

29-901.03. Conditions of release; review; procedure.

When a defendant first appears before a judge pursuant to section 29-901, he shall be advised of his right to obtain review of the conditions of release imposed if he is unable to fulfill such conditions and remains in custody for more than twenty-four hours thereafter. Any defendant who shall remain in custody for more than twenty-four hours after a judge other than a district court judge imposes bail or any other condition of release, as a result of his inability to fulfill such condition or conditions, may request a review by the judge who imposed the conditions and, upon such request, the defendant shall be brought before the judge at the first regular court day. If the defendant is indigent and unable to retain legal counsel, the judge shall appoint an attorney to represent the defendant for the purpose of such review. Unless the conditions of release are amended and the defendant is thereupon released, the judge shall set forth in writing the reasons for requiring such condition or conditions. Any defendant who shall be ordered released by a judge other than a district court judge on a condition which requires that he return to custody after specified hours shall, upon application, be entitled to a review by the judge who imposed the condition in the same manner as a defendant who remains in full-time custody. In the event that the judge who imposed the condition or conditions of release is not available, any other judge in the district or of the same court may review such conditions.



29-901.04 - Conditions of release; amendment; review.

29-901.04. Conditions of release; amendment; review.

Any judge who shall order the release of a defendant on any condition specified in section 29-901 may at any time amend his order to impose additional or different conditions of release, but if the imposition of different or additional conditions results in the detention of the defendant as a result of his inability to meet such conditions, the provisions of section 29-901.03 shall apply.



29-901.05 - Bail; uniform schedule; how adopted; payment; procedure.

29-901.05. Bail; uniform schedule; how adopted; payment; procedure.

(1) It shall be the duty of the judges of the county court in each county to prepare and adopt, by a majority vote, a schedule of bail for all misdemeanor offenses and such other offenses as the judges deem necessary. It shall contain a list of such offenses and the amounts of bail applicable thereto as the judges determine to be appropriate. If the schedule does not list all misdemeanor and other offenses specifically, it shall contain a general clause for misdemeanors and a separate one for any other offenses providing for designated amounts of bail as the judges of the county determine to be appropriate for all such offenses. The schedule of bail may be revised from time to time by the judges of the county, and the presiding county court judge at each county seat shall call not more than two meetings nor less than one meeting each year of all judges of the county court in the county for the purpose of establishing or revising a countywide uniform bail schedule. A copy of the schedule shall be sent to the officer in charge of the county jail and to the officer in charge of each city jail within the county.

(2) When bail has been set by a judge for a particular offense or offender, any sheriff or other peace officer may take bail in accordance with the provisions of section 29-901 and release the offender to appear in accordance with the conditions of the bail bond, the notice to appear, or the summons. Such officer shall give a receipt to the offender for the bail so taken and within a reasonable time deposit such bail with the clerk of the court having jurisdiction of the offense.



29-901.06 - Bailable defendant; duty of court to inform of rights and duties.

29-901.06. Bailable defendant; duty of court to inform of rights and duties.

When a bailable defendant appears at any judicial proceeding in which such defendant's bail is being considered, the judge at such proceeding shall inform the defendant of the condition or conditions imposed on his release, the penalties for violating any of the conditions of such release, and any options or alternatives available to such defendant.

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).



29-902 - Bail; proceeding for taking.

29-902. Bail; proceeding for taking.

For taking such bail, the judge may, by his special warrant under his hand and seal, require the sheriff or jailer to bring such accused before him at the courthouse of the proper county at such time as in such warrant the judge may direct.



29-902.01 - Presiding judge of certain county courts; designate a judge on call; custodial officer; duties.

29-902.01. Presiding judge of certain county courts; designate a judge on call; custodial officer; duties.

(1) The presiding judge of the county court in each county having a population of three hundred thousand or more inhabitants shall, as often as is necessary, meet and designate on a schedule not less than one judge of the county court to be reasonably available on call for the setting of orders for discharge from actual custody upon bail, the issuance of search warrants, and for such other matters as may be deemed appropriate, at all times when a court is not in session in the county.

(2) The officer in charge of a jail, or a person such officer designates, in which an arrested person is held in custody shall assist the arrested person or such person's attorney in contacting the judge on call as soon as possible for the purpose of obtaining release on bail.



29-903 - Bail; amount; pretrial release agency; release recommendation; release without bond; when.

29-903. Bail; amount; pretrial release agency; release recommendation; release without bond; when.

In fixing the amount of bail, the judge admitting to the same shall be governed in the amount and quality of bail required by the direction of the district court in all cases where such court shall have made any order or direction in that behalf. In the event that the district court shall designate an official pretrial release agency for the district, the judge may give consideration to a report and recommendation of such agency and in the event that such agency should recommend the release of the prisoner on his own recognizance, the court may order release of such prisoner without the necessity of posting a cash deposit or requiring the sureties set out in section 29-901.



29-904 - Recognizance; deposit with clerk; discharge of prisoner.

29-904. Recognizance; deposit with clerk; discharge of prisoner.

In all cases when a judge or examining court shall recognize a prisoner under the provisions of the three sections 29-901, 29-902, and 29-903, he shall forthwith deposit with the clerk of the proper court the recognizance so taken, and also a warrant directed to the jailer requiring him to discharge the prisoner.



29-905 - Surrender of accused by surety to court; discharge of surety; new recognizance; conditions.

29-905. Surrender of accused by surety to court; discharge of surety; new recognizance; conditions.

When any person, who is surety in a recognizance for the appearance of any defendant before any court in this state, desires to surrender the defendant, he shall, by delivering the defendant in open court, be discharged from any further responsibility on such recognizance; and the defendant shall be committed by the court to the jail of the county, unless he shall give a new recognizance, with good and sufficient sureties in such amount as the court may determine, conditioned as the original recognizance.

Section applies to giving bond for personal appearance of defendant prior to the trial and not after. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).

Rearrest discharges liability of sureties on recognizance. Smith v. State, 12 Neb. 309, 11 N.W. 317 (1882).



29-906 - Surrender of accused by surety to sheriff; authority.

29-906. Surrender of accused by surety to sheriff; authority.

In all cases of bail for the appearance of any person or persons charged with any criminal offense, the surety or sureties of such person or persons may, at any time before judgment is rendered against him or them, seize and surrender such person or persons charged as aforesaid to the sheriff of the county wherein the recognizance shall be taken.

Section applies to giving bond for personal appearance of defendant prior to the trial and not after. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).



29-907 - Surrender of accused by surety to sheriff; duty of sheriff; discharge of surety.

29-907. Surrender of accused by surety to sheriff; duty of sheriff; discharge of surety.

It shall be the duty of such sheriff, on such surrender and the delivery to him of a certified copy of the recognizance by which such surety or sureties are bound, to take such person or persons so charged as aforesaid into custody, and by writing acknowledge such surrender, and thereupon the surety or sureties shall be discharged from any such recognizance, upon payment of all costs occasioned thereby.



29-908 - Bail, recognizance, or conditional release; failure to appear; penalties.

29-908. Bail, recognizance, or conditional release; failure to appear; penalties.

Whoever is charged with a felony and is released from custody under bail, recognizance, or a conditioned release and willfully fails to appear before the court granting such release when legally required or to surrender himself within three days thereafter, shall be guilty of a Class IV felony, in addition to any other penalties or forfeitures provided by law.

Whoever is charged with a misdemeanor or violation of city or village ordinance, conviction of which would carry a jail sentence of more than ninety days, who is released from custody under bail or recognizance or conditioned release and who willfully fails to appear before the court granting such release when legally required to surrender himself or within three days thereafter, shall be guilty of a Class II misdemeanor, in addition to any other penalties or forfeitures provided by law.

As used in this section, failure to appear before the court includes a convicted defendant who willfully fails to comply with a sentencing court's order to report to a court-designated officer who is legally authorized to take him into custody so that he may begin his sentence after a conditioned release or a release under recognizance. State v. Moss, 240 Neb. 21, 480 N.W.2d 198 (1992).

Court when releasing a defendant on bond need only inform defendant of special or unusual condition of his bail attached thereto and no duty exists to inform the defendant of obvious condition to return to the court as ordered nor inform defendant of possible penalty for failure to appear. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).

A defendant who is released following imposition of sentence under a stay of execution with orders to reappear upon further order of the court has been "released from custody under a conditioned release" within the meaning of this section, and violates said provision by failing to appear when so ordered by the court. State v. Robinson, 209 Neb. 726, 311 N.W.2d 7 (1981).

A person already found guilty of a felony is still a person "charged with a felony," under the terms of this section. State v. McDaniel, 205 Neb. 53, 285 N.W.2d 841 (1979).



29-909 - Pretrial release agency; authority to designate; recommendations; recognizance; when.

29-909. Pretrial release agency; authority to designate; recommendations; recognizance; when.

The district courts of this state are authorized to designate an official pretrial release agency for a district, or for any county within a district, whenever the court is satisfied that such agency can render competent and effective assistance to the court in making its determination of the terms and conditions under which any court should release a prisoner from jail prior to trial. When such a pretrial release agency has been designated, the judge of any court within the district or county in which such agency has been authorized to operate may give consideration to a report and recommendation of such agency and in the event that such agency should recommend the release of the prisoner on his own recognizance, the court may order the release of the prisoner without the necessity of posting a cash deposit or requiring any surety set out in section 29-901. Nothing in this section shall restrict any court from releasing a prisoner on his own recognizance, whether or not he has received a report or recommendation from a pretrial release agency, if the judge determines that such type of release would adequately serve the ends of justice.



29-910 - Pretrial release agency; designation; order; contents.

29-910. Pretrial release agency; designation; order; contents.

In the event the district court shall designate an official pretrial release agency, an order designating such agency shall be filed with the clerk of each district court in such district and shall affect all courts within such district. The order shall set out the name of the agency, its sponsoring agencies, if any, and the terms and conditions under which such agency shall operate.



29-1001 - Prisoner; where confined.

29-1001. Prisoner; where confined.

Whenever it shall be lawful and necessary to confine any prisoner in custody previous to conviction upon a criminal accusation, or in custody for contempt or alleged contempt of court, or upon an attachment by order of a court or judge, or otherwise in lawful custody, or upon conviction for any offense, the officer or person having him in such custody may convey him to and confine him in the jail of any county in this state, or other secure and convenient place of confinement in this state, to be procured by such officer or person having such prisoner in custody.

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Transfer of prisoner sentenced to county jail governed by this section. State v. Curry, 184 Neb. 682, 171 N.W.2d 163 (1969).

Sheriff may hold person in custody for contempt of court in secure and convenient place of confinement. Rhodes v. Sigler, 172 Neb. 439, 109 N.W.2d 731 (1961).

In confining persons to jail in another county, when there is no secure jail in county, sheriff acts in official capacity, and surety on bond is liable for money received and not accounted for. Martin v. Seeley, 15 Neb. 136, 17 N.W. 346 (1883).

Where sheriff has custody of prisoners from two different counties for safekeeping, compensation is no greater than if they came from same county. James v. Lincoln County, 5 Neb. 38 (1876).



29-1002 - Repealed. Laws 1998, LB 695, § 10.

29-1002. Repealed. Laws 1998, LB 695, § 10.



29-1003 - Repealed. Laws 1998, LB 695, § 10.

29-1003. Repealed. Laws 1998, LB 695, § 10.



29-1004 - Repealed. Laws 1998, LB 695, § 10.

29-1004. Repealed. Laws 1998, LB 695, § 10.



29-1005 - Repealed. Laws 1998, LB 695, § 10.

29-1005. Repealed. Laws 1998, LB 695, § 10.



29-1006 - Repealed. Laws 1990, LB 829, § 3.

29-1006. Repealed. Laws 1990, LB 829, § 3.



29-1101 - Repealed. Laws 1953, c. 88, § 6.

29-1101. Repealed. Laws 1953, c. 88, § 6.



29-1102 - Repealed. Laws 1953, c. 88, § 6.

29-1102. Repealed. Laws 1953, c. 88, § 6.



29-1103 - Repealed. Laws 1953, c. 88, § 6.

29-1103. Repealed. Laws 1953, c. 88, § 6.



29-1104 - Repealed. Laws 1953, c. 88, § 6.

29-1104. Repealed. Laws 1953, c. 88, § 6.



29-1105 - Recognizance forfeited; recovery notwithstanding defects.

29-1105. Recognizance forfeited; recovery notwithstanding defects.

No action brought on any recognizance shall be barred or defeated, nor shall judgment thereon be reversed by reason of any neglect or omission to note or record the default, nor by reason of any defect in the form of the recognizance if it sufficiently appears from the tenor thereof at what court the party or witness was bound to appear and that the court or officer before whom it was taken was authorized by law to require and take such recognizance.

Lack of specific date for appearance in bail bond did not operate to relieve surety from liability. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).



29-1106 - Recognizance forfeited; when.

29-1106. Recognizance forfeited; when.

When there is a breach of condition of a recognizance, the court shall declare a forfeiture of the bail.

When the defendant failed to appear in court as his bond required, the liability on the bond became absolute and forfeiture was proper. State v. Hart, 198 Neb. 164, 252 N.W.2d 139 (1977).

Bail bond was properly forfeited where defendant absconded during trial of case. State v. Reed, 178 Neb. 370, 133 N.W.2d 591 (l965).

Action of district court in entering judgment in excess of penalty on bond did not deprive court of jurisdiction. State v. Morse, 171 Neb. 87, 105 N.W.2d 572 (1960).

On breach of condition of recognizance, court should declare forfeiture. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957; State v. Honey, 165 Neb. 494, 86 N.W.2d 187 (1957).

Appeal bond properly forfeited where defendant breached condition that he not violate the law. Trial court did not abuse its discretion by prescribing that the defendant not violate the law as a condition of the appeal bond. State v. Hernandez, 1 Neb. App. 830, 511 N.W.2d 535 (1993).



29-1107 - Recognizance forfeited; set aside; conditions.

29-1107. Recognizance forfeited; set aside; conditions.

The court may direct that a forfeiture of the recognizance be set aside, upon such conditions as the court may impose, if it appears that justice does not require the enforcement of the forfeiture.

District court has authority to remit a part or all the penalty of a bail bond in its discretion, to be exercised as to what is right and equitable under circumstances of the individual case. State v. Kennedy, 193 Neb. 472, 227 N.W.2d 607 (1975).

Discretion rests in district court to remit all or any part of forfeited bail bond. State v. Reed, 178 Neb. 370, 133 N.W.2d 591 (1965).

Action under this section is to be measured in the light of the requirements of justice. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

Court may direct that forfeiture of recognizance be set aside. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957).



29-1108 - Recognizance forfeited; motion; notice; judgment; cash deposit, disposition.

29-1108. Recognizance forfeited; motion; notice; judgment; cash deposit, disposition.

When a forfeiture of a recognizance has not been set aside, the court in which the proceeding is pending shall on motion enter a judgment of default and execution may issue thereon. Where a cash deposit has been made in lieu of a surety or sureties as provided in section 29-901, the cash deposit shall upon forfeiture of the recognizance be paid into the county treasury upon the entry of order of forfeiture of the bond after first deducting all court costs due and owing such court. By entering into a bond, the obligors submit to the jurisdiction of the court, and irrevocably appoint the clerk of the court as their agent upon whom any papers affecting their liability may be served. The liability upon the bond may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies thereof to the obligors to their last-known addresses.

Judgment of forfeiture was properly entered on bail bond. State v. Casey, 180 Neb. 888, 146 N.W.2d 370 (1966).

Judgment on forfeited bail bond may not exceed the amount of the penalty of the bond. State v. Morse, 171 Neb. 87, 105 N.W.2d 572 (1960).

On motion of state, bail bond may be forfeited. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

On forfeiture of recognizance, court should enter judgment. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957); State v. Honey, 165 Neb. 494, 86 N.W.2d 187 (1957).



29-1109 - Recognizance forfeited; judgment; remission; conditions.

29-1109. Recognizance forfeited; judgment; remission; conditions.

After entry of such judgment on the recognizance, the court may remit it in whole or in part under the conditions applying to the setting aside of forfeiture as provided in section 29-1107.

It is within the discretion of the trial court to remit a part or all of the penalty of a bail bond. State v. Ernest, 203 Neb. 290, 278 N.W.2d 355 (1979).

Procedure followed was proper to obtain a remission of bail. State v. Seaton, 170 Neb. 687, 103 N.W.2d 833 (1960).

Remission of part or all of penalty on forfeiture of recognizance rests in sound discretion of trial court. State v. Konvalin, 165 Neb. 499, 86 N.W.2d 361 (1957) .



29-1110 - Recognizance forfeited; satisfaction; forfeiture set aside or remitted; exoneration of surety.

29-1110. Recognizance forfeited; satisfaction; forfeiture set aside or remitted; exoneration of surety.

When the conditions of the recognizance have been satisfied or the forfeiture thereof has been set aside or remitted, the court shall exonerate the obligors and release any bail. A surety may be exonerated by a deposit of cash in the amount of the recognizance or by a timely surrender of the defendant into custody.



29-1201 - Prisoner held without indictment; discharge or recognizance; when.

29-1201. Prisoner held without indictment; discharge or recognizance; when.

Any person held in jail charged with an indictable offense shall be discharged if he be not indicted at the term of court at which he is held to answer, unless such person shall have been committed to jail on such charge after the rising and final report of the regular grand jury for that term, in which case the court may discharge such person, or require such person to enter into recognizance with sufficient security for his appearance before such court to answer such charge at the next term thereof; Provided, such person so held in jail without indictment shall not be discharged, if it appears to the satisfaction of the court that the witnesses on the part of the state have been enticed or kept away or are detained and prevented from attending court by sickness or some inevitable accident.

Nebraska has created a statutory speedy trial right, which generally provides that a person who has been indicted for a criminal offense must be brought to trial within 6 months of his or her indictment. State v. Kula, 254 Neb. 962, 579 N.W.2d 541 (1998).

The procedure set out in sections 29-3801 et seq., rather than that in sections 29-1201 et seq., applies to instate prisoners. State v. Ebert, 235 Neb. 330, 455 N.W.2d 165 (1990).

Record did not show delay entitling defendant to discharge hereunder. Shaffer v. State, 123 Neb. 121, 242 N.W. 364 (1932).

Where jury called for term was excused before felony was committed, information was properly filed at beginning of next regular term. Nichols v. State, 109 Neb. 335, 191 N.W. 333 (1922).

Where no information or indictment is filed against defendant during the term at which he was held to answer, he is entitled to discharge. Cerny v. State, 62 Neb. 626, 87 N.W. 336 (1901).

Information filed in time and amended at next term does not entitle accused to discharge. Barker v. State, 54 Neb. 53, 74 N.W. 427 (1898).

When accused is fugitive from justice, he is not entitled to discharge because of failure to file information. Ex parte Trester, 53 Neb. 148, 73 N.W. 545 (1897).

Upon failure to indict or file information in term to which recognized, defendant is discharged. State ex rel. Conroy v. Miller, 43 Neb. 860, 62 N.W. 238 (1895).

When witnesses for state are not prevented from attending and no indictment is brought, accused is entitled to discharge. Ex parte Two Calf, 11 Neb. 221, 9 N.W. 44 (1881).



29-1202 - Repealed. Laws 1971, LB 436, § 6.

29-1202. Repealed. Laws 1971, LB 436, § 6.



29-1203 - Repealed. Laws 1971, LB 436, § 6.

29-1203. Repealed. Laws 1971, LB 436, § 6.



29-1204 - Repealed. Laws 1971, LB 436, § 6.

29-1204. Repealed. Laws 1971, LB 436, § 6.



29-1205 - Right of accused to a speedy trial; preferences.

29-1205. Right of accused to a speedy trial; preferences.

To effectuate the right of the accused to a speedy trial and the interest of the public in prompt disposition of criminal cases, insofar as is practicable:

(1) The trial of criminal cases shall be given preference over civil cases; and

(2) The trial of defendants in custody and defendants whose pretrial liberty is reasonably believed to present unusual risks shall be given preference over other criminal cases. It shall be the duty of the county attorney to bring to the attention of the trial court any cases falling within this subdivision, and he shall generally advise the court of facts relevant in determining the order of cases to be tried.

Subsection (1) of this section does not demand that all previously scheduled civil trials accommodate the rescheduling of a criminal trial as a result of a defense motion to continue. State v. Sims, 272 Neb. 811, 725 N.W.2d 175 (2006).

The speedy trial right does not apply to parental termination proceedings. In re Interest of C.P., 235 Neb. 276, 455 N.W.2d 138 (1990).

The right to a speedy trial applies only to criminal trials and, thus, does not apply to postconviction actions, which are civil in nature. State v. Bostwick, 233 Neb. 57, 443 N.W.2d 885 (1989).

Sections considered in reviewing order restricting publication of certain information before trial of murder case. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

This section is directory and does not grant any right of discharge short of six months. State v. Watkins, 190 Neb. 450, 209 N.W.2d 184 (1973).

Defendant received a speedy trial within ambit of Chapter 29, article 12, R.S.Supp.,1972. State v. Kennedy, 189 Neb. 423, 203 N.W.2d 106 (1972).

The primary burden is upon the state to bring accused to trial within time provided by law and if it does not he is entitled to discharge in absence of express waiver or waiver as provided by statute. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).



29-1206 - Continuance; how granted.

29-1206. Continuance; how granted.

Applications for continuances shall be made in accordance with section 25-1148, but in criminal cases in the district court the court shall grant a continuance only upon a showing of good cause and only for so long as is necessary, taking into account not only the request or consent of the prosecution or defense, but also the public interest in prompt disposition of the case.

This section and section 25-1148 do not define whether a defendant's right to a speedy trial has been violated. State v. Turner, 252 Neb. 620, 564 N.W.2d 231 (1997).

A trial court may, in a proper case, order a continuance on its own motion and in the absence of a showing of abuse of discretion, its ruling on a motion for a continuance will not be disturbed on appeal. State v. Lee, 195 Neb. 348, 237 N.W.2d 880 (1976).

A defendant in a criminal case may not discharge his counsel on the eve of trial and obtain a continuance without demonstrating good cause therefor. State v. Coleman, 190 Neb. 441, 208 N.W.2d 690 (1973).

To support a continuance of trial for good cause beyond six months from filing of information, the court must make specific findings, based upon substantial preponderance of evidence, as to the cause or causes of such extension and the period of extension attributable to such cause or causes. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).



29-1207 - Trial within six months; time; how computed.

29-1207. Trial within six months; time; how computed.

(1) Every person indicted or informed against for any offense shall be brought to trial within six months, and such time shall be computed as provided in this section.

(2) Such six-month period shall commence to run from the date the indictment is returned or the information filed, unless the offense is a misdemeanor offense involving intimate partners, as that term is defined in section 28-323, in which case the six-month period shall commence from the date the defendant is arrested on a complaint filed as part of a warrant for arrest.

(3) If a defendant is to be tried again following a mistrial, an order for a new trial, or an appeal or collateral attack, such period shall commence to run from the date of the mistrial, order granting a new trial, or the mandate on remand.

(4) The following periods shall be excluded in computing the time for trial:

(a) The period of delay resulting from other proceedings concerning the defendant, including, but not limited to, an examination and hearing on competency and the period during which he or she is incompetent to stand trial; the time from filing until final disposition of pretrial motions of the defendant, including motions to suppress evidence, motions to quash the indictment or information, demurrers and pleas in abatement, and motions for a change of venue; and the time consumed in the trial of other charges against the defendant;

(b) The period of delay resulting from a continuance granted at the request or with the consent of the defendant or his or her counsel. A defendant without counsel shall not be deemed to have consented to a continuance unless he or she has been advised by the court of his or her right to a speedy trial and the effect of his or her consent. A defendant who has sought and obtained a continuance which is indefinite has an affirmative duty to end the continuance by giving notice of request for trial or the court can end the continuance by setting a trial date. When the court ends an indefinite continuance by setting a trial date, the excludable period resulting from the indefinite continuance ends on the date for which trial commences. A defendant is deemed to have waived his or her right to speedy trial when the period of delay resulting from a continuance granted at the request of the defendant or his or her counsel extends the trial date beyond the statutory six-month period;

(c) The period of delay resulting from a continuance granted at the request of the prosecuting attorney, if:

(i) The continuance is granted because of the unavailability of evidence material to the state's case, when the prosecuting attorney has exercised due diligence to obtain such evidence and there are reasonable grounds to believe that such evidence will be available at the later date; or

(ii) The continuance is granted to allow the prosecuting attorney additional time to prepare the state's case and additional time is justified because of the exceptional circumstances of the case;

(d) The period of delay resulting from the absence or unavailability of the defendant;

(e) A reasonable period of delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not run and there is good cause for not granting a severance. In all other cases, the defendant shall be granted a severance so that he or she may be tried within the time limits applicable to him or her; and

(f) Other periods of delay not specifically enumerated in this section, but only if the court finds that they are for good cause.

1. Speedy trial, computation

2. Trial not within six months

3. Miscellaneous

4. Waiver

1. Speedy trial, computation

For speedy trial purposes, the calculation for a continuance begins the day after the continuance is granted and includes the day on which the continuance ends. In the case of an indefinite continuance, the calculation runs from the day immediately following the grant of the continuance and ends when the defendant takes some affirmative action, such as requesting a trial date, to show his or her desire for the indefinite continuance to end or, absent such a showing, on the rescheduled trial date. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

In calculating the number of excludable days resulting from an interlocutory appeal, for speedy trial purposes, the period to be excluded due to the appeal commences on and includes the date on which the defendant filed his or her notice of appeal. Where further proceedings are to be had following an interlocutory appeal, for speedy trial purposes, the period of time excludable due to the appeal concludes when the district court first reacquires jurisdiction over the case by taking action on the mandate of the appellate court. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

To determine the last day on which a defendant may be tried for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add any time excluded under subsection (4) of this section. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

Once a mistrial is granted, the speedy trial clock is restarted. State v. Dockery, 273 Neb. 330, 729 N.W.2d 320 (2007).

The period of delay resulting from an attempt to have a defendant examined to determine his mental and physical competency to stand trial is not included in calculating the speedy trial period. State v. Dockery, 273 Neb. 330, 729 N.W.2d 320 (2007).

A motion for discovery filed by a defendant is a pretrial motion and the time period during which it is pending should be excluded for speedy trial calculation purposes. State v. Washington, 269 Neb. 728, 695 N.W.2d 438 (2005).

In determining whether time is excludable for speedy trial purposes under subsection (4)(d) of this section, a trial date that is scheduled within 6 months after the defendant's reappearance will be presumed to be the next reasonably available trial date without the State being required to present further evidence to justify the setting. State v. Petty, 269 Neb. 205, 691 N.W.2d 101 (2005).

An amended complaint or information which charges a different crime, without charging the original crime, constitutes an abandonment of the first complaint or information and acts as a dismissal of the same; the time between the dismissal and refiling of the same or a similar charge is not includable in calculating the 6-month time period. State v. Karch, 263 Neb. 230, 639 N.W.2d 118 (2002).

Pursuant to subsection (1) of this section, where a felony offense is involved, the 6-month speedy trial period commences to run from the date the indictment is returned or the information filed, and not from the time the complaint is filed. State v. Karch, 263 Neb. 230, 639 N.W.2d 118 (2002).

The time between the dismissal and refiling of the same or a similar charge is not includable in calculating the 6-month time period set forth in this section. To avoid a defendant's absolute discharge from an offense charged, as dictated by section 29-1208, the State must prove by a preponderance of the evidence the existence of a period of time which is authorized by subsection (4) of this section to be excluded in computing the time for commencement of the defendant's trial. State v. French, 262 Neb. 664, 633 N.W.2d 908 (2001).

For purposes of calculating the 6-month speedy trial act time period in a direct information case, the direct information should be deemed filed the day the order is entered finding probable cause or the day the defendant waives the preliminary hearing, and the speedy trial act calculations should be measured from either of these events. Pursuant to the Nebraska Supreme Court's case law interpreting the speedy trial act, the statutory 6-month speedy trial time period begins to run the day following the filing of the information, and in the case of a direct information, the day the information is filed for speedy trial act purposes is the day the district court finds probable cause or the day the defendant waives the preliminary hearing. State v. Boslau, 258 Neb. 39, 601 N.W.2d 769 (1999).

Where a retrial is ordered, it is the trial for the specific criminal offenses originally charged and other offenses required by law to be joined therewith that must begin within 6 months of the retrial order. The 6-month period is computed by moving forward 6 months, backing up 1 day, and then adding any excludable periods. State v. Blackson, 256 Neb. 104, 588 N.W.2d 827 (1999).

The 6-month period in which the trial must begin commences to run from the date the information is filed and not from the time the complaint is filed. State v. Trammell, 240 Neb. 724, 484 N.W.2d 263 (1992).

Time between dismissal and refiling of a charge is not includable in calculating the six-month time period set forth in this section. State v. Batiste, 231 Neb. 481, 437 N.W.2d 125 (1989).

A delay may be justified for a good cause, such as a congested docket in the trial court, or scheduling difficulties on the part of the trial judge or the prosecutor. Where a defendant fails to appear for a scheduled trial and does not reappear until after the jury term, the period between the trial date and the next regular jury term may be excluded in determining whether the defendant has been denied a speedy trial. State v. Kriegler, 225 Neb. 486, 406 N.W.2d 137 (1987).

Judicial delay, absent a showing of good cause, does not suspend a defendant's right to a speedy trial. Where the court took 1 year 7 months 24 days to resolve a single motion to suppress, the delay suffered by the defendant was not the reasonable consequence of filing a motion and did not toll the speedy trial statute. State v. Wilcox, 224 Neb. 138, 395 N.W.2d 772 (1986).

The time from filing to final disposition of pretrial motions must be excluded in computing the last day permissible for trial. State v. Brown, 214 Neb. 665, 335 N.W.2d 542 (1983).

The six-month period within which an accused is to be brought to trial is computed by excluding the day of the filing of the information, and refers to a period of six calendar months, not 180 days. State v. Jones, 208 Neb. 641, 305 N.W.2d 355 (1981).

If a trial court relies upon section 29-1207(4)(f), R.R.S.1943, in excluding a period of delay from the six-month computation, a general finding of "good cause" will not suffice; there must be specific findings as to the good cause. State v. Kinstler, 207 Neb. 386, 299 N.W.2d 182 (1980); State v. Johnson, 201 Neb. 322, 268 N.W.2d 85 (1978).

The time from filing of pretrial motions to their final disposition is excluded in computing the time for trial. State v. Long, 206 Neb. 446, 293 N.W.2d 391 (1980).

This section requires that every person charged with a criminal offense be brought to trial within six months. In cases commenced and tried in the county court, the six-month period begins to run on the date the complaint is filed in that court. State v. Johnson, 201 Neb. 322, 268 N.W.2d 85 (1978).

In felony cases, the six-month period runs from the date the indictment is returned or information filed, not from date complaint is filed in county court. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).

Under time schedule of this case, defendant was not denied his constitutional or statutory right to a speedy trial. State v. Clouse, 195 Neb. 671, 240 N.W.2d 36 (1976).

A defendant's right to a speedy trial begins when he is indicted or informed against or arrested. State v. Spidell, 192 Neb. 42, 218 N.W.2d 431 (1974).

Where a felony offense is involved, the six-month period commences to run from the date the indictment is returned or the information filed. State v. Born, 190 Neb. 767, 212 N.W.2d 581 (1973).

The limitation for time of trial of criminal cases is six months from date indictment is returned or information filed. State v. Watkins, 190 Neb. 450, 209 N.W.2d 184 (1973).

Final disposition under subsection (4)(a) of this section occurs on the date the defendant's motion is granted or denied. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

In a speedy trial analysis under subsection (4)(a) of this section, the excludable period commences on the day immediately after the filing of a defendant's pretrial motion. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

To calculate the time for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add any time excluded under subsection (4) of this section to determine the last day the defendant can be tried. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

When a nonlawyer makes a motion for continuance made on behalf of a defendant in a criminal case, such motion constitutes a nullity and cannot form the basis for an exclusion from the speedy trial calculation under subsection (4)(b) of this section. State v. Craven, 17 Neb. App. 127, 757 N.W.2d 132 (2008).

To calculate the time for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add any time excluded under subsection (4) of this section to determine the last day the defendant can be tried. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

Where the period of delay sought by the State's motion fell under the period specifically enumerated in subsection (4)(c)(i) of this section, that was the applicable subsection for purposes of speedy trial analysis. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

Where the defendant appeared without the private counsel that he had earlier informed the court he intended to retain and the trial court appointed a public defender and suddenly announced that it was continuing the matter, the resulting delay was properly excluded under subsection (4) (f) of this section rather than (4)(b), because the record did not show that the postponement was granted at the defendant's request or with his consent. State v. Craig, 15 Neb. App. 836, 739 N.W.2d 206 (2007).

To calculate the time for speedy trial purposes, a court must exclude the day the information was filed, count forward 6 months, back up 1 day, and then add in any time excluded under subsection (4) of this section to determine the last day the defendant can be tried. State v. Droz, 14 Neb. App. 32, 703 N.W.2d 637 (2005).

This section requires that every person indicted or informed against for any offense shall be brought to trial within 6 months, unless the 6 months are extended by any period to be excluded in computing the time for trial. State v. Schmader, 13 Neb. App. 321, 691 N.W.2d 559 (2005).

Nebraska case law and the plain language of this section make it clear that the 6-month speedy trial period begins to run upon the filing of the information in district court. The time during which an underlying complaint is pending in county court before the defendant is bound over to district court is not counted. State v. Timmerman, 12 Neb. App. 934, 687 N.W.2d 24 (2004).

Where misdemeanor counts are filed with felony counts and it is clear that the State intends to try the misdemeanor and felony offenses together, the time that the misdemeanors and felonies were pending in county court is not tacked on for speedy trial purposes. State v. Timmerman, 12 Neb. App. 934, 687 N.W.2d 24 (2004).

The 6-month timeframe provided by this section is a useful standard for assessing whether the length of the delay under the Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 1282, 33 L. Ed. 2d 101 (1972), speedy trial test is unreasonable under the Constitutions, both state and federal. State v. Robinson, 12 Neb. App. 897, 687 N.W.2d 15 (2004).

For purposes of speedy trial calculation, the period of time which elapses between scheduled pretrial hearings for which a defendant fails to appear and bond review hearings for which the defendant does appear is excluded from the 6-month statutory speedy trial period. State v. Rhoads, 11 Neb. App. 731, 660 N.W.2d 181 (2003).

Speedy trial time is calculated by excluding the date the information was filed, counting forward 6 calendar months, backing up 1 day, and then adding the excludable time periods to that date. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

A defendant's successful motion in the district court to suppress evidence is not finally granted or determined, unless there is no appeal, until a judge of the Court of Appeals has decided the matter under section 29â116. The time from the defendant's filing of such a motion until final determination is excluded in the speedy trial calculation. State v. Hayes, 10 Neb. App. 833, 639 N.W.2d 418 (2002).

2. Trial not within six months

The delay caused by a continuance granted for the defendant is excluded from the 6-month period during which the defendant must be brought to trial, pursuant to subsection (4)(b) of this section. State v. Wells, 277 Neb. 476, 763 N.W.2d 380 (2009).

The burden of proof is upon the State to show that one or more of the excluded time periods under subsection (4) of this section are applicable when the defendant is not tried within 6 months. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

To obtain absolute discharge under section 29-1208, a defendant is not required to show prejudice sustained as the result of failure to bring the defendant to trial within 6 months in accordance with subsection (2) of this section. State v. Knudtson, 262 Neb. 917, 636 N.W.2d 379 (2001).

The State has the burden of proving that one or more of the excluded periods of time under subsection (4) of this section are applicable if defendant is not tried within 6 months of the filing of the information in a criminal action. State v. Groves, 238 Neb. 137, 469 N.W.2d 364 (1991); State v. Beck, 212 Neb. 701, 325 N.W.2d 148 (1982); State v. Bolton, 210 Neb. 694, 316 N.W.2d 619 (1982).

It may be reasonably argued that the exclusionary period set forth in section 29-1207(4), R.R.S.1943, would cover the period from a defendant's commitment as a sexual sociopath to the court's opinion in State v. Shaw, 202 Neb. 766, 277 N.W.2d 106 (1979) or the Legislature's enactment of sections 29-2911 to 29-2921, R.R.S.1943. However, since this defendant was not brought to trial within six months of either date, the issue of when to begin computing the time will not be decided here. State v. Kinstler, 207 Neb. 386, 299 N.W.2d 182 (1980).

If a defendant is not tried within six months of the commencement of a criminal action, the State has the burden of proving by a substantial preponderance of the evidence that one or more of the excluded periods of time under subsection (4) of this section, is applicable. State v. Johnson, 201 Neb. 322, 268 N.W.2d 85 (1978).

Where trial not commenced within six months of filing the information, upon motion for discharge, burden is on the state to prove one or more of the excluded periods is applicable, or defendant is entitled to an absolute discharge. State v. Hankins, 200 Neb. 69, 262 N.W.2d 197 (1978).

To support a continuance of trial for good cause beyond six months from filing of information, the court must make specific findings, based upon substantial preponderance of evidence, as to the cause or causes of such extension and the period of extension attributable to such cause or causes. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).

Where a defendant has not been brought to trial within six months and before trial or plea of guilty or nolo contendere he moves for his discharge, the state's burden is to prove by a substantial preponderance of the evidence that one or more of the excludable periods hereunder is applicable. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).

The State has the burden of proving that one or more of the excluded periods of time under subsection (4) of this section are applicable if the defendant is not tried within 6 months of the filing of the information in a criminal action. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

The burden of proof is upon the State to show that one or more of the excluded time periods under subsection (4) of this section is applicable when the defendant is not tried within 6 months. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

This section requires discharge of a defendant whose case has not been tried within 6 months after the filing of the information, unless the 6 months are extended by any period to be excluded in computing the time for trial. State v. Shipler, 17 Neb. App. 66, 758 N.W.2d 41 (2008).

The burden of proof is upon the State that one or more of the excluded time periods under this section are applicable when the defendant is not tried within 6 months. State v. Droz, 14 Neb. App. 32, 703 N.W.2d 637 (2005).

The burden of proof is upon the State that one or more of the excluded time periods under subsection (4) of this section are applicable when the defendant is not tried within 6 months. State v. Schmader, 13 Neb. App. 321, 691 N.W.2d 559 (2005).

Pursuant to subsection (4) of this section, the State has the burden of proving that one or more of the excluded periods of time under this section are applicable if the defendant is not tried within 6 months of the filing of the information in a criminal action. State v. Washington, 11 Neb. App. 598, 658 N.W.2d 302 (2003).

3. Miscellaneous

An "examination and hearing on competency" within the meaning of subsection (4)(a) of this section is the well-defined statutory procedure for determining competency to stand trial established by section 29-1823. State v. Tamayo, 280 Neb. 836, 791 N.W.2d 152 (2010).

A "proceeding" within the meaning of subsection (4)(a) of this section is an application to a court of justice, however made, for aid in the enforcement of rights, for relief, for redress of injuries, for damages, or for any remedial object. State v. Tamayo, 280 Neb. 836, 791 N.W.2d 152 (2010).

"Misdemeanor offense involving intimate partners," within the meaning of subsection (2) of this section, does not encompass any and all misdemeanors in which intimate partners may be engaged. Rather, the exception applies only to those misdemeanor offenses in which the involvement of an "intimate partner" is an element of the offense. State v. Lebeau, 280 Neb. 238, 784 N.W.2d 921 (2010).

An interlocutory appeal taken by the defendant is a period of delay resulting from other proceedings concerning the defendant within the meaning of subsection (4)(a) of this section. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

Effective March 9, 2009, when ruling on a motion for absolute discharge pursuant to section 29-1208, the trial court shall make specific findings of each period of delay excludable under subsections (4)(a) to (e) of this section, in addition to the findings under subsection (4)(f) of this section. Such findings shall include the date and nature of the proceedings, circumstances, or rulings which initiated and concluded each excludable period; the number of days composing each excludable period; and the number of days remaining in which the defendant may be brought to trial after taking into consideration all excludable periods. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

It is presumed that a delay in hearing defense pretrial motions is attributable to the defendant unless the record affirmatively indicates otherwise. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

Subsection (4)(a) of this section excludes all time between the time of the filing of a defendant's pretrial motions and their final disposition, regardless of the promptness or reasonableness of the delay. The excludable period commences on the day immediately after the filing of a defendant's pretrial motion. Final disposition under subsection (4)(a) of this section occurs on the date the motion is granted or denied. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

In determining whether a period of delay is attributable to defense counsel's motion to continue, an appellate court need not inquire as to what extent there was "good cause" for the delay. State v. Sims, 272 Neb. 811, 725 N.W.2d 175 (2006).

A court may not apply Nebraska's 6-month speedy trial statute under this section to determine whether a prisoner is timely brought to trial under article III(a) of the Agreement on Detainers. State v. Rieger, 270 Neb. 904, 708 N.W.2d 630 (2006).

When a defendant has commenced a period of delay due to his or her absence or unavailability, the period of time from the defendant's later availability to the next reasonably available trial date is excludable under subsection (4)(d) of this section. State v. Petty, 269 Neb. 205, 691 N.W.2d 101 (2005).

There is no meaningful distinction between the phrases "period of time" and "period of delay." State v. Feldhacker, 267 Neb. 145, 672 N.W.2d 627 (2004).

Subsection (3) of this section does not apply to a defendant who has not yet been brought to trial. State v. Baker, 264 Neb. 867, 652 N.W.2d 612 (2002).

Where further proceedings are to be had following an interlocutory appeal, for speedy trial purposes, the period of time excludable due to the appeal concludes when the district court first reacquires jurisdiction over the case by taking action on the mandate of the appellate court. State v. Baker, 264 Neb. 867, 652 N.W.2d 612 (2002).

Pursuant to subsection (4)(f) of this section, good cause is not shown simply because there has been no proof that the State acted in bad faith or because the substantive issue raised by the appeal has not previously been decided. State v. Recek, 263 Neb. 644, 641 N.W.2d 391 (2002).

Pursuant to subsection (1) of this section, the constitutional right to a speedy trial is guaranteed by U.S. Const. amend. VI and Neb. Const. art. I, section 11; the constitutional right to a speedy trial and the statutory implementation of that right exist independently of each other. State v. Karch, 263 Neb. 230, 639 N.W.2d 118 (2002).

Once the operation of Nebraska's speedy trial statutes have been triggered by the filing of an indictment or information, the statutory right of a defendant under the control of prosecuting authorities who knowingly extradite him or her to another state or to federal authorities is governed by this section, not the Agreement on Detainers. State v. Steele, 261 Neb. 541, 624 N.W.2d 1 (2001).

For purposes of this section, the date of the mandate on remand is the date on which the district court first takes action pursuant to the mandate. State v. White, 257 Neb. 943, 601 N.W.2d 731 (1999).

Where further proceedings are to be had following an interlocutory appeal, for speedy trial purposes, the period of time excludable due to the appeal concludes when the district court first reacquires jurisdiction over the case by taking action on the mandate of the appellate court. An interlocutory appeal taken by the defendant is a period of delay resulting from other proceedings concerning the defendant within the meaning of subsection (4)(a) of this section. State v. Ward, 257 Neb. 377, 597 N.W.2d 614 (1999).

For purposes of subsection (3) of this section, the date of the "mandate on remand" is the date on which the district court first takes action pursuant to the mandate. State v. Kinser, 256 Neb. 56, 588 N.W.2d 794 (1999).

The period of time from the trial court's ruling on a motion for depositions until the depositions are concluded is not excludable under subsection (4)(a) of this section. However, such a period may or may not be excluded under subsection (4)(f) of this section, the inquiry turning upon whether there is good cause for the delay. Pursuant to subsection (4)(a) of this section, a proceeding is an application to a court of justice, however made, for aid in the enforcement of rights, for relief, for redress of injuries, for damages, or for any remedial object. State v. Murphy, 255 Neb. 797, 587 N.W.2d 384 (1998).

A ruling on a motion for absolute discharge based upon an accused criminal's nonfrivolous claim that his or her statutory speedy trial rights were violated is final and appealable. For the purpose of determining whether an accused's speedy trial rights under this section have been violated, successive informations charging the same offenses are not to be considered separately. Where a retrial is ordered, it is the trial for the specific criminal offenses originally charged and other offenses required by law to be joined therewith that must begin within 6 months of the retrial order, not a trial on a specific information. State v. Gibbs, 253 Neb. 241, 570 N.W.2d 326 (1997).

Pursuant to subsection (4)(a) of this section, it will be presumed that a delay in hearing defense pretrial motions is attributable to the defendant unless the record affirmatively indicates otherwise. State v. Turner, 252 Neb. 620, 564 N.W.2d 231 (1997).

An excludable period under subsection (4)(d) of this section does not commence when a defendant fails to appear at a hearing of which he or she has no notice. The period of time during which a warrant is pending is not excludable when the warrant is issued after defendant's failure to appear at a hearing of which he had no notice, unless the State shows that diligent efforts to obtain defendant's presence have been tried and failed. State v. Richter, 240 Neb. 223, 481 N.W.2d 200 (1992).

When the State dismissed a criminal charge contained in an information against defendant and subsequently files an information against defendant which alleges (1) the same offense charged in the previously dismissed information, (2) an offense committed simultaneously with a lesser-included offense charged in the information previously dismissed, or (3) commission of a crime that is a lesser-included offense of the crime charged in the dismissed information, time which elapses during the pendency of the informations shall be charged against the State in determining the last day for commencement of a defendant's trial pursuant to the Nebraska speedy trial act. State v. Sumstine, 239 Neb. 707, 478 N.W.2d 240 (1991).

An excludable time period under subsection (4)(a) of this section commences on the day immediately after the filing of a defendant's pretrial motion. To avoid a defendant's absolute discharge from an offense charged, as dictated by section 29-1208, the State, by a preponderance of evidence, must prove existence of a time period to be excluded under subsection (4) of this section. State v. Oldfield, 236 Neb. 433, 461 N.W.2d 554 (1990).

Pursuant to subsection (4)(a) of this section, a defendant must accept reasonable delay as a consequence of the defendant's pretrial motions. State v. Oldfield, 236 Neb. 433, 461 N.W.2d 554 (1990).

When a defendant has commenced a period of delay due to his or her absence or unavailability, the period of time from the defendant's later availability to the next reasonably available trial date is excludable under this section. State v. Letscher, 234 Neb. 858, 452 N.W.2d 767 (1990).

The constitutional right to a speedy trial and the statutory implementation of that right under this section exist independently of each other. Determining whether a defendant's constitutional right to a speedy trial has been violated requires a balancing test in which courts must approach each case on an ad hoc basis. This balancing test involves four factors: length of delay, the reason for the delay, the defendant's assertion of the right, and prejudice to the defendant. None of these four factors standing alone is a necessary or sufficient condition to the finding of a deprivation of the right of speedy trial. Rather, the factors are related and must be considered together with such other circumstances as may be relevant. State v. Andersen, 232 Neb. 187, 440 N.W.2d 203 (1989).

The constitutional right to a speedy trial and the statutory implementation of that right under this section exist independently of each other. State v. Sardeson, 231 Neb. 586, 437 N.W.2d 473 (1989).

The speedy trial act also applies to prosecutions on complaint. State v. Vrtiska, 227 Neb. 600, 418 N.W.2d 758 (1988).

The purpose of Nebraska's speedy trial act, sometimes called the "6-month rule," is protection of an accused from a criminal charge pending for an undue length of time. State v. Lafler, 225 Neb. 362, 405 N.W.2d 576 (1987).

Length of delay, the reason for the delay, the defendant's assertion of the right to speedy trial, and prejudice to the defendant are factors to consider in the balancing process which weighs the conduct of both the State and the defendant. These factors did not need to be considered where a delay of 17 weeks from the return of a mandate to a trial did not constitute an unreasonable delay. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

In computing the time for trial the period of delay resulting from a continuance granted at the request of the defendant or his counsel is excluded. State v. Jameson, 224 Neb. 38, 395 N.W.2d 744 (1986).

It is the state's burden to prove by a preponderance of the evidence that there has been compliance with this section. State v. Bennett, 219 Neb. 601, 365 N.W.2d 423 (1985).

A plea agreement, which by its very terms delays the time for a defendant to plead, tolls the speedy trial statute. State v. McNitt, 216 Neb. 837, 346 N.W.2d 259 (1984).

Time utilized in disposing of pretrial motion filed by defendant is excluded by statute. State v. Classen, 216 Neb. 323, 343 N.W.2d 749 (1984).

Generally, an accused cannot take advantage of a delay in being brought to trial where his action or inaction was responsible for the delay. State v. Searles, 214 Neb. 849, 336 N.W.2d 571 (1983).

The reasonable time used to obtain a deposition requested by a defendant in preparation for trial is excluded in computing the last day permissible for commencement of trial. State v. Fatica, 214 Neb. 776, 336 N.W.2d 101 (1983).

Unreasonable delays occurring prior to the filing of an information will be considered in determining whether a defendant has been denied a speedy trial. State v. Gingrich, 211 Neb. 786, 320 N.W.2d 445 (1982).

Trial is to be held within six months after filing of information, but time from filing to final disposition of pretrial motions, or delay caused by defendant's absence, is excluded. State v. Stewart, 195 Neb. 90, 236 N.W.2d 834 (1975).

In computation of the six months within which accused must be brought to trial, periods of delay because of motions for change of venue and for continuance granted at the request, or with the consent, of defense counsel are excluded. State v. Ogden, 191 Neb. 7, 213 N.W.2d 349 (1973).

Although statutory requirements for speedy trial refer only to indictments and informations, the references held to include complaints. State v. Stevens, 189 Neb. 487, 203 N.W.2d 499 (1973).

Under subsection (4) of this section, it is presumed that a delay in hearing defense pretrial motions is attributable to the defendant unless the record affirmatively indicates otherwise. State v. Curry, 18 Neb. App. 284, 790 N.W.2d 441 (2010).

A plea agreement not entered into on the record before any court or tribunal, but, rather, made during private negotiations between the parties, is not a "proceeding" within the meaning of subsection (4)(a) of this section. State v. Vasquez, 16 Neb. App. 406, 744 N.W.2d 500 (2008).

This section requires that every person indicted or informed against for any offense shall be brought to trial within 6 months, unless the 6 months are extended by any period to be excluded in computing the time for trial. State v. Droz, 14 Neb. App. 32, 703 N.W.2d 637 (2005).

Although the constitutional right to a speedy trial and the statutory implementation of that right exist independently of each other, this section provides a useful standard for assessing whether the length of the delay is unreasonable under the U.S. and Nebraska Constitutions. State v. Schmader, 13 Neb. App. 321, 691 N.W.2d 559 (2005).

Because a transcript of a previous court proceeding is something to which a defendant would normally be entitled as a matter of right and because a praecipe is simply a directive to the court reporter to prepare such official transcript, the time period while the reporter prepares the transcript is simply trial preparation and does not automatically become a period of delay under this section. State v. Feldhacker, 11 Neb. App. 872, 663 N.W.2d 143 (2003).

It is a misapplication of the "good cause" provision of the speedy trial statute to exclude a defendant's trial preparation time, such as securing a transcript of a previous hearing, which is not specifically within this section, when the State has not proved both a period of delay and good cause for it. State v. Feldhacker, 11 Neb. App. 872, 663 N.W.2d 143 (2003).

Pursuant to subsection (4) of this section, it is the State's burden to establish that facts showing good cause under the speedy trial statute exist to delay a defendant's trial beyond the 6-month time period. State v. Rhoads, 11 Neb. App. 731, 660 N.W.2d 181 (2003).

Statements made by a judge cannot be used to show good cause under subsection (4)(f) of this section. State v. Roundtree, 11 Neb. App. 628, 658 N.W.2d 308 (2003).

Under subsection (4) of this section, the court may grant a prosecutor's oral motion for continuance upon oral statements of the prosecutor where the defense does not object to the procedure and where facts as stated by the prosecutor would be sufficient had they been sworn. State v. Roundtree, 11 Neb. App. 628, 658 N.W.2d 308 (2003).

An inmate request form which is not an application to a court of justice for relief is not a proceeding under this section. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

The excludable period under this section commences on the day immediately after the filing of a defendant's pretrial motion. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

The purpose of the speedy trial act, sometimes called the "6-month rule," is protection of an accused from a criminal charge pending for an undue length of time. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

There is no reasonableness inquiry required with regard to excludable periods that properly fall under this section because such periods are automatically excluded in computing the time for trial. State v. Feldhacker, 11 Neb. App. 608, 657 N.W.2d 655 (2003).

Where an information was filed directly in district court, the 6-month time period did not commence until a preliminary hearing was held and the defendant was bound over for trial. State v. Boslau, 8 Neb. App. 275, 593 N.W.2d 747 (1999).

Where a defendant moves for discharge on denial of speedy trial grounds and the record affirmatively shows that 6 months has not elapsed between the filing of the information and the defendant's motion, the burden to show a denial of the right to a speedy trial is then placed on the defendant. State v. Bassette, 6 Neb. App. 192, 571 N.W.2d 133 (1997).

Subsection (4)(b) clearly excludes from the 6-month time limit periods of delay resulting from continuances granted at the request of defendant's counsel. State v. Stubbs, 5 Neb. App. 38, 555 N.W.2d 55 (1996).

4. Waiver

The statutory right to a speedy trial is not a personal right that can be waived only by a defendant. Defense counsel's request for a continuance in order to prepare for trial waives a defendant's statutory right to a speedy trial despite the defendant's objections to the continuance. State v. McHenry, 268 Neb. 219, 682 N.W.2d 212 (2004).

This section does not address waivers of the right to a speedy trial, nor does it suggest that a waiver cannot be limited in time. This section does not provide that by requesting a continuance, a defendant has completely waived the right to a speedy trial. Rather, it provides that the delay caused by a continuance granted for the defendant is excluded from the 6-month period and counted against the defendant. State v. Knudtson, 262 Neb. 917, 636 N.W.2d 379 (2001).

A defendant may waive his right to a speedy trial under this section so long as he is properly advised of his right to a speedy trial and the waiver is entered voluntarily, knowingly, and intelligently. A defendant may terminate his waiver of a speedy trial by filing a written request for trial with the clerk of the court in which the defendant is to be tried. From the date the defendant files his written request for trial, the six-month period for the state to bring a defendant to trial provided in this section shall begin anew. State v. Andersen, 232 Neb. 187, 440 N.W.2d 203 (1989).

Where a defendant has waived his right to a speedy trial and thereafter withdraws that waiver and renews his request for a speedy trial, the time between the initial waiver and the later request to withdraw must be excluded from the computation of the six-month period. State v. Williams, 211 Neb. 650, 319 N.W.2d 748 (1982).

The failure of the accused to object to the setting of a trial date more than six months after charges were filed did not constitute a waiver of his rights under this section. State v. Kinstler, 207 Neb. 386, 299 N.W.2d 182 (1980).

It was not the duty of the trial court to suggest to the defendant or his counsel that he file a motion for discharge. State v. Hert, 192 Neb. 751, 224 N.W.2d 188 (1974).

Once a defendant has unconditionally waived his or her right to a speedy trial, it is his or her burden to show by a preponderance of the evidence that the waiver was conditional or was otherwise invalid. State v. Herngren, 8 Neb. App. 207, 590 N.W.2d 871 (1999).



29-1208 - Discharge from offense charged; when.

29-1208. Discharge from offense charged; when.

If a defendant is not brought to trial before the running of the time for trial as provided for in section 29-1207, as extended by excluded periods, he or she shall be entitled to his or her absolute discharge from the offense charged and for any other offense required by law to be joined with that offense.

1. Discharge

2. Miscellaneous

1. Discharge

Effective March 9, 2009, when ruling on a motion for absolute discharge pursuant to this section, the trial court shall make specific findings of each period of delay excludable under section 29-1207(4)(a) to (e), in addition to the findings under section 29-1207(4)(f). Such findings shall include the date and nature of the proceedings, circumstances, or rulings which initiated and concluded each excludable period; the number of days composing each excludable period; and the number of days remaining in which the defendant may be brought to trial after taking into consideration all excludable periods. State v. Williams, 277 Neb. 133, 761 N.W.2d 514 (2009).

To obtain absolute discharge under this section, a defendant is not required to show prejudice sustained as the result of failure to bring the defendant to trial within 6 months in accordance with subsection (2) of section 29-1207. State v. Knudtson, 262 Neb. 917, 636 N.W.2d 379 (2001).

To avoid a defendant's absolute discharge from an offense charged, as dictated by this section, the State must prove by a preponderance of the evidence the existence of a period of time which is authorized by subsection (4) of section 29-1207 to be excluded in computing the time for commencement of the defendant's trial. State v. French, 262 Neb. 664, 633 N.W.2d 908 (2001).

Where a motion to discharge on speedy trial grounds is submitted to a trial court, that motion is inferentially denied where the trial court proceeds to trial without expressly ruling on the motion. State v. Ward, 257 Neb. 377, 597 N.W.2d 614 (1999).

Resolution of a nonfrivolous motion to discharge pursuant to this section is a ruling affecting a substantial right made in a special proceeding and is therefore final and appealable. State v. Kinser, 256 Neb. 56, 588 N.W.2d 794 (1999).

Per this section, a motion to discharge for lack of a speedy trial is a final, appealable order pursuant to section 25-1912(1). State v. Jacques, 253 Neb. 247, 570 N.W.2d 331 (1997).

The primary burden to bring the accused person to trial within the time provided by law is upon the State, and failure to do so entitles defendant to an absolute discharge. State v. Richter, 240 Neb. 223, 481 N.W.2d 200 (1992).

To avoid a defendant's absolute discharge from an offense charged, as dictated by this section, the State, by a preponderance of evidence, must prove existence of a time period to be excluded under section 29-1207(4). State v. Oldfield, 236 Neb. 433, 461 N.W.2d 554 (1990).

To avoid a defendant's absolute discharge from an offense charged, the State, by a preponderance of evidence, must prove existence of a period of time which is authorized by section 29-1207(4) to be excluded in computing the time for commencement of the defendant's trial. State v. Lafler, 225 Neb. 362, 405 N.W.2d 576 (1987).

The primary burden is upon the state to bring the accused person to trial within the time provided by law, and if he is not brought to trial within that time, he is entitled to an absolute discharge from the offense alleged in the absence of an express waiver or waiver as provided by statute. State v. Beck, 212 Neb. 701, 325 N.W.2d 148 (1982).

Where trial not commenced within six months of filing the information, upon motion for discharge, burden is on the state to prove one or more of the excluded periods is applicable, or defendant is entitled to an absolute discharge. State v. Hankins, 200 Neb. 69, 262 N.W.2d 197 (1978).

The primary burden is upon the state to bring accused to trial within time provided by law and if it does not he is entitled to discharge in absence of express waiver or waiver as provided by statute. State v. Brown, 189 Neb. 297, 202 N.W.2d 585 (1972); State v. Alvarez, 189 Neb. 281, 202 N.W.2d 604 (1972).

The denial of a motion to discharge is an appealable order from which an appeal must be taken within 30 days. State v. Erb, 6 Neb. App. 672, 576 N.W.2d 839 (1998).

2. Miscellaneous

Failure of defendant to move for discharge prior to trial or entry of a plea of guilty or nolo contendere is a waiver of right to speedy trial. State v. Hert, 192 Neb. 751, 224 N.W.2d 188 (1974).

Absolute preference to trial of criminal cases is not required. State v. Watkins, 190 Neb. 450, 209 N.W.2d 184 (1973).

Although statutory requirements for speedy trial refer only to indictments and informations, the references held to include complaints. State v. Stevens, 189 Neb. 487, 203 N.W.2d 499 (1973).

Two counts of an amended information, which were the same as counts found in the original information, were required to be dismissed under this section, but a new count was not affected, because 6 months had not passed since that charge had been filed. State v. Thompson, 10 Neb. App. 69, 624 N.W.2d 657 (2001).



29-1209 - Failure of defendant to move for discharge prior to trial or entry of plea; effect.

29-1209. Failure of defendant to move for discharge prior to trial or entry of plea; effect.

Failure of the defendant to move for discharge prior to trial or entry of a plea of guilty or nolo contendere shall constitute a waiver of the right to speedy trial.

A defendant waives any objection on the basis of a violation of the right to a speedy trial when he or she does not file a motion to discharge before trial begins. State v. Dockery, 273 Neb. 330, 729 N.W.2d 320 (2007).

It is incumbent upon defendant and his counsel to file a timely motion for discharge in order to avoid the waiver provided for by this section. State v. Kearns, 245 Neb. 728, 514 N.W.2d 844 (1994).

As long as a defendant was properly advised of his rights, by either counsel or the court, by knowingly, intelligently, and voluntarily pleading guilty, the defendant waives his statutory right to a speedy trial. State v. McNitt, 216 Neb. 837, 346 N.W.2d 259 (1984).

It was not the duty of the trial court to suggest to the defendant or his counsel that he file a motion for discharge. State v. Hert, 192 Neb. 751, 224 N.W.2d 188 (1974).



29-1301 - Venue; change; when allowed.

29-1301. Venue; change; when allowed.

All criminal cases shall be tried in the county where the offense was committed, except as otherwise provided in section 25-412.03 or sections 29-1301.01 to 29-1301.03, or unless it shall appear to the court by affidavits that a fair and impartial trial cannot be had therein. In such case the court, upon motion of the defendant, shall transfer the proceeding to any other district or county in the state as determined by the court.

1. Venue of offense

2. Change of venue

3. Miscellaneous

1. Venue of offense

A criminal defendant has a right to be tried in the county in which the criminal offense is alleged to have been committed. In re Interest of Leo L. II, 258 Neb. 877, 606 N.W.2d 783 (2000).

The right to be tried in the county in which the criminal offense is alleged to have been committed is secured by statute rather than by the federal or state constitution. When a criminal defendant does not object at trial to holding the trial in a county other than the county in which the criminal offense is alleged to have been committed, the defendant waives his or her objection to the statutorily designated trial provision in this section. State v. Meers, 257 Neb. 398, 598 N.W.2d 435 (1999).

Venue may be proven like any fact, by testimony or by conclusion reached as the only logical inference under the facts. State v. Liberator, 197 Neb. 857, 251 N.W.2d 709 (1977).

Where defendant resisted officer in execution of his office on county line road, prosecution could be in either of the counties divided by the road. State v. Lindsey, 193 Neb. 442, 227 N.W.2d 599 (1975).

Trial of offense of failing to support child was properly held in county where child resided. State ex rel. Brito v. Warrick, 176 Neb. 211, 125 N.W.2d 545 (1964).

Criminal cases must be tried in county where crime was committed, or in county to which change of venue is taken. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

Venue of an offense may be proven like any other fact. Gates v. State, 160 Neb. 722, 71 N.W.2d 460 (1955).

Where defendant had entered a plea of guilty, he could not on error proceedings retry issue of fact as to venue of offense. Clark v. State, 150 Neb. 494, 34 N.W.2d 877 (1948).

Where an offense consists of a series of acts, prosecution may be had in any county where any one of the acts took place. Yost v. State, 149 Neb. 584, 31 N.W.2d 538 (1948).

Where a person in one county procures the commission of a crime in another through the agency of an innocent person, he is subject to prosecution in the county where the acts were done by the agent. Robeen v. State, 144 Neb. 910, 15 N.W.2d 69 (1944).

Conviction was sustained as not violative of this section. Forney v. State, 123 Neb. 179, 242 N.W. 441 (1932).

County in which matrimonial domicile of husband and wife is located fixes venue in action for abandonment. Preston v. State, 106 Neb. 848, 184 N.W. 925 (1921).

2. Change of venue

A court must evaluate several factors in determining whether a defendant has met the burden of showing that pretrial publicity has made it impossible to secure a fair trial and impartial jury. These factors include (1) the nature of the publicity, (2) the degree to which the publicity has circulated throughout the community, (3) the degree to which the venue could be changed, (4) the length of time between the dissemination of the publicity complained of and the date of the trial, (5) the care exercised and ease encountered in the selection of the jury, (6) the number of challenges exercised during voir dire, (7) the severity of the offenses charged, and (8) the size of the area from which the venire was drawn. State v. Rodriguez, 272 Neb. 930, 726 N.W.2d 157 (2007).

Pretrial publicity regarding a retrial after a conviction may in some cases present more difficult venue issues than those of an initial trial, but a determination of whether a change in venue is necessary remains within the discretion of the trial court. State v. McHenry, 250 Neb. 614, 550 N.W.2d 364 (1996).

Trial court does not abuse its discretion in denying defendant's motion for change of venue when there is no evidence that jury could not be fair and impartial after viewing news reports which reference a polygraph examination. State v. McHenry, 247 Neb. 167, 525 N.W.2d 620 (1995).

A party seeking change of venue must show that publicity has made it impossible to secure a fair and impartial jury. The factors to be evaluated in determining whether a change of venue is required due to pretrial publicity include the nature of the publicity, the degree to which the publicity has circulated throughout the community, the degree to which the publicity circulated in areas to which venue could be changed, the length of time between the dissemination of the publicity complained of and the date of trial, the care exercised and ease encountered in the selection of the jury, the number of challenges exercised during voir dire, the severity of the offenses charged, and the size of the area from which the venire was drawn. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

The factors to be considered in determining whether this section authorizes a change in venue due to pretrial publicity include the nature of the publicity, the degree to which the publicity has circulated in the areas to which venue could be changed, the length of time between the dissemination of the publicity complained of and the date of trial, the care exercised and ease encountered in selection of the jury, the number of challenges exercised during voir dire, the severity of the offenses charged, and the size of the area from which the venire is drawn. A trial court's ruling on a motion for a change of venue under this section will not be disturbed on appeal absent an abuse of discretion. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

The factors to be evaluated in determining whether a change of venue is required due to pretrial publicity include the nature of the publicity, the degree to which the publicity has circulated throughout the community, the degree to which the publicity has circulated in areas to which venue could be changed, the length of time between the dissemination of the publicity complained of and the date of trial, the care exercised and ease encountered in the selection of the jury, the number of challenges exercised during voir dire, the severity of the offenses charged, and the size of the area from which the venire is drawn. State v. Jacobs, 226 Neb. 184, 410 N.W.2d 468 (1987).

Showing made was insufficient to require change of venue. Onstott v. State, 156 Neb. 55, 54 N.W.2d 380 (1952); Medley v. State, 156 Neb. 25, 54 N.W.2d 233 (1952).

Motion for change of venue was properly denied in first degree murder case. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Application for change of venue is addressed to sound discretion of trial court; ruling will not be disturbed unless abuse of discretion is shown. Simmons v. State, 111 Neb. 644, 197 N.W. 398 (1924); Clarence v. State, 89 Neb. 762, 132 N.W. 395 (1911); Sweet v. State, 75 Neb. 263, 106 N.W. 31 (1905); Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing 68 Neb. 181, 104 N.W. 154 (1905).

Change of venue on application of accused is waiver of his right to trial in county where crime is charged. Kennison v. State, 83 Neb. 391, 119 N.W. 768 (1909).

Ruling of district court upon motion supported by affidavits will not be disturbed unless clearly without support of sufficient evidence. Lindsay v. State, 46 Neb. 177, 64 N.W. 716 (1895).

Change can only be granted by court of county where offense was committed. Gandy v. State, 27 Neb. 707, 43 N.W. 747, 44 N.W. 108 (1889).

Party seeking change of venue must show by best evidence that can be obtained bias and prejudice against him. Simmerman v. State, 16 Neb. 615, 21 N.W. 387 (1884).

On showing made, change of venue should have been granted. Richmond v. State, 16 Neb. 388, 20 N.W. 282 (1884).

Motion for change to particular county is bad, and may be overruled. Olive v. State, 11 Neb. 1, 7 N.W. 444 (1880).

Requirements of this section have no application to receiving plea of guilty and imposing sentence in chambers. Canada v. Jones, 170 F.2d 606 (8th Cir. 1948).

3. Miscellaneous

The State has the burden to prove proper venue beyond a reasonable doubt in the absence of defendant's waiver. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Voir dire examination provides the best opportunity to determine whether venue should be changed. Mere jury exposure to news accounts of a crime does not presumptively deprive a criminal defendant of due process; rather, to warrant a change of venue, a defendant must show the existence of pervasive misleading pretrial publicity. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

Voir dire examination is the better, more probative forum for ascertaining the existence of community and individual prejudice or hostility toward the accused than is a public opinion poll. State v. Bradley, 236 Neb. 371, 461 N.W.2d 524 (1990).

A defendant may waive the issue of statutorily designated venue by requesting a change of venue in accordance with this section, but does not waive the venue issue by failing to raise venue before or during trial. State v. Vejvoda, 231 Neb. 668, 438 N.W.2d 461 (1989).

A motion to change venue under this provision is addressed to the discretion of the trial judge, whose ruling will not be disturbed absent an abuse thereof. An abuse occurs where a defendant establishes that local conditions and pretrial publicity make it impossible to secure a fair trial. State v. Jacobs, 226 Neb. 184, 410 N.W.2d 468 (1987).

Under facts in this case it was not error to deny motions grounded on pretrial publicity for change of venue and continuance, sequestration of jury during voir dire and trial, and for admission of a photograph which merely illustrated testimony received without objection. State v. Ell, 196 Neb. 800, 246 N.W.2d 594 (1976).

Section considered in reviewing order restricting publication of certain information before trial of murder case. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

Appeal by a county in criminal case from order allowing attorney's fees is not authorized as the district court merely determines the reasonable charges for which claim may be filed with the county board. State v. Berry, 192 Neb. 826, 224 N.W.2d 767 (1975).

Where state and local purposes are commingled, the crucial issue turns upon a determination of whether the controlling purposes are state or local. Counties may be required to pay attorney's fees for one appointed to defend an indigent defendant. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).



29-1301.01 - Venue; crime committed in different counties.

29-1301.01. Venue; crime committed in different counties.

If any person shall commit an offense against the person of another, such accused person may be tried in the county in which the offense is committed, or in any county into or out of which the person upon whom the offense was committed may, in the prosecution of the offense, have been brought, or in which an act is done by the accused in instigating, procuring, promoting, or aiding in the commission of the offense, or in aiding, abetting, or procuring another to commit such offense.

Although another county was the situs of the felonious sexual assault and where victim's clothing was found, venue was proper where sufficient circumstantial evidence existed from which a fact finder could reasonably conclude that the victim was originally abducted in county where trial was held. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

A motion for change of venue filed pursuant to this statute is addressed to the sound discretion of the trial court, whose ruling will not be disturbed on appeal absent a clear abuse of that discretion. State v. Kern, 224 Neb. 177, 397 N.W.2d 23 (1986).

Where defendant resisted officer in execution of his office on county line road, prosecution could be in either of the counties divided by the road. State v. Lindsey, 193 Neb. 442, 227 N.W.2d 599 (1975).

This section permits trial either in county where offense was committed or in any county into or out of which the person upon whom the offense was committed may, in the prosecution of the offense, have been brought, or in which an act is done by accused in instigating, procuring, promoting, or aiding in the commission of the offense. State v. Garza, 191 Neb. 118, 214 N.W.2d 30 (1974).

District court for Douglas County had jurisdiction of rape case where prisoner allegedly committed acts in county in furtherance of offense and prosecutrix was brought back into county after alleged rape. Garza v. Wolff, 528 F.2d 208 (8th Cir. 1975).



29-1301.02 - Venue; crime committed on moving means of transportation.

29-1301.02. Venue; crime committed on moving means of transportation.

When an offense is committed in this state, on board a vessel navigating a river, bay, slough, lake, or canal, or lying therein, in the prosecution of its voyage, or on a railroad train, or car, motor vehicle, common carrier transporting passengers, or on an aircraft prosecuting its trip, the accused may be tried in any county through, on, or over which the vessel, train, car, motor vehicle, common carrier, or aircraft passes in the course of its voyage or trip, or in the county in which the voyage or trip terminates.

Venue confirmed in county where auto trip originated and ended, during which sexual assault occurred. State v. Tiff, 199 Neb. 519, 260 N.W.2d 296 (1977).



29-1301.03 - Venue; jurisdiction in two or more counties; effect of conviction or acquittal.

29-1301.03. Venue; jurisdiction in two or more counties; effect of conviction or acquittal.

Where an offense is within the jurisdiction of two or more counties, a conviction or acquittal thereof in one county is a bar to a prosecution or indictment therefor in another.



29-1302 - Change of venue; how effected; costs; payment.

29-1302. Change of venue; how effected; costs; payment.

When the venue is changed, the clerk of the court in which the indictment was found shall make a certified transcript of all the proceedings in the case, which, together with the original indictment, he shall transmit to the clerk of the court to which the venue is changed, and the trial shall be conducted in all respects as if the offender had been indicted in the county to which the venue has been changed. All costs, fees, charges and expenses accruing from a change of venue, together with all costs, fees, charges and expenses made or incurred in the trial of, or in keeping, guarding and maintaining the accused shall be paid by the county in which the indictment was found, and the clerk of the trial court shall make a statement of such costs, fees, charges and expenses, and certify and transmit the same to the clerk of the district court where the indictment was found, to be by him entered upon his docket, and collected and paid as if a change of venue had not been had.

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Transcript of proceedings is transmitted to adjoining county upon change of venue. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

County from which change of venue is taken is not liable for fees of jurors of regular panel not sitting on trial of case. Dawes County v. Sioux County, 77 Neb. 567, 110 N.W. 378 (1906).

Filing of transcript and original indictment of information in office of clerk of court to which change is granted is jurisdictional. Barr v. State, 45 Neb. 458, 63 N.W. 856 (1895).

Compensation for assistant to county attorney is to be paid by county where crime was committed. Fuller v. Madison County, 33 Neb. 422, 50 N.W. 255 (1891).



29-1303 - Change of venue; transfer of prisoner.

29-1303. Change of venue; transfer of prisoner.

When a court has ordered a change of venue, a warrant shall be issued by the clerk, directed to the sheriff, commanding him safely to convey the prisoner to the jail of the county where he is to be tried, there to be safely kept by the jailer thereof until discharged by due course of law.

Upon change of venue, transfer of accused to jail of county where he is to be tried is provided. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).



29-1304 - Change of venue; witnesses recognized to appear.

29-1304. Change of venue; witnesses recognized to appear.

When a change of venue is allowed, the court shall recognize the witnesses on the part of the state to appear before the court in which the prisoner is to be tried.

Upon change of venue, recognizance may be required of witnesses to appear before the court in which the accused is to be tried. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

Court cannot create indebtedness against county by appointing bailiff to detain witness. Shaw v. Holt County, 88 Neb. 348, 129 N.W. 552 (1911).



29-1305 - Venue; crime committed on county line.

29-1305. Venue; crime committed on county line.

When an offense shall be committed on a county line, the trial may be in either county divided by such line; and where any offense shall be committed against the person of another, and the person committing the offense shall be in one county, and the person receiving the injury shall be in another county, the trial may be had in either of such counties.

Where an offense is committed on a county line, prosecution may be in either of the counties divided by such line. State v. Lindsey, 193 Neb. 442, 227 N.W.2d 599 (1975).



29-1306 - Venue; death occurring in another county or state.

29-1306. Venue; death occurring in another county or state.

If any person shall give any mortal blow or administer any poison to another, in any county within this state, with intent to kill, and the party so stricken or poisoned thereof shall die in any other county or state, the person giving such mortal blow or administering such poison may be tried and convicted of murder or manslaughter, as the case may be, in the county where such mortal blow was given or poison administered.

Venue of a homicide may be established by circumstantial evidence. Hawkins v. State, 60 Neb. 380, 83 N.W. 198 (1900).



29-1307 - Venue; receiver of stolen property.

29-1307. Venue; receiver of stolen property.

Whenever any person shall be liable to prosecution as the receiver of any personal property that shall have been feloniously stolen, taken or embezzled, he may be indicted in any county where he received or had such property, notwithstanding the theft was committed in another county.

If person has stolen property in the county, proof of act of receiving is not necessary to establish proper venue. State v. McKee, 183 Neb. 754, 163 N.W.2d 434 (1969).

This section does not authorize prosecution for burglary in another county than where the crime was committed. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).



29-1401 - Grand jury; when called; death while being apprehended or in custody; procedures.

29-1401. Grand jury; when called; death while being apprehended or in custody; procedures.

(1) The district courts are hereby vested with power to call grand juries.

(2) A grand jury may be called and summoned in the manner provided by law on such day of a regular term of the district court in each year in each county of the state as the district court may direct and at such other times and upon such notice as the district court may deem necessary.

(3) District courts shall call a grand jury in each case that a petition meets the requirements of section 32-628, includes a recital as to the reason for requesting the convening of the grand jury and a specific reference to the statute or statutes which are alleged to have been violated, and is signed not more than ninety days prior to the date of filing under section 29-1401.02 by not less than ten percent of the registered voters of the county who cast votes for the office of Governor in such county at the most recent general election held for such office.

(4) District courts shall call a grand jury in each case upon certification by the county coroner or coroner's physician that a person has died while being apprehended by or while in the custody of a law enforcement officer or detention personnel. In each case subject to this subsection:

(a) Law enforcement personnel from the jurisdiction in which the death occurred shall immediately secure the scene, preserve all evidence, and investigate the matter as in any other homicide; and

(b) A grand jury shall be impaneled within thirty days after the certification by the county coroner or coroner's physician, unless the court extends such time period upon the showing of a compelling reason.

The statutory scheme which requires convening a grand jury where a person has died while being apprehended by or while in custody of a law enforcement officer removes the county attorney from the process, and the county attorney has no access to grand jury records. The failure of the grand jury to return an indictment does not prevent the county attorney from proceeding independently. It is not necessary to convene a second grand jury, but, rather, the county attorney may proceed by filing a complaint or information in the district court. In re Grand Jury of Douglas Cty., 263 Neb. 981, 644 N.W.2d 858 (2002).

District court may order grand jury hereunder. Pinn v. State, 107 Neb. 417, 186 N.W. 544 (1922).

Under prior law, grand jury was required to be summoned at first term every year unless otherwise directed in writing by court or judge thereof. Krause v. State, 88 Neb. 473, 129 N.W. 1020 (1911).



29-1401.01 - Repealed. Laws 2002, LB 935, § 19.

29-1401.01. Repealed. Laws 2002, LB 935, § 19.



29-1401.02 - Grand jury by petition; procedure; failure to call; filing.

29-1401.02. Grand jury by petition; procedure; failure to call; filing.

The procedure for calling a grand jury by petition of the registered voters of the county shall be as follows:

(1) The petitions shall be filed in the office of the clerk of the district court, comply with the requirements in section 29-1401, and be filed without a filing fee;

(2) Upon receipt of such petitions, the clerk of the district court shall forthwith certify the petitions so filed to the county clerk or election commissioner in the county in which the signers of such petitions are registered to vote and shall request that the signatures on such petitions be validated according to the list of registered voters;

(3) The county clerk or election commissioner shall, within thirty days after receipt of such petitions, determine the number of valid signatures appearing on such petitions and certify the findings along with the total vote cast for Governor at the most recent election for such office in such county to the presiding judge of the district court in which the petitions were filed;

(4) The presiding judge of the district court shall, upon receipt of the certificate from the county clerk or election commissioner, examine the petitions and within fifteen days after the receipt thereof shall determine: (a) Whether the requisite number of valid signatures appear on such petitions; and (b) whether the formal requirements as to the form of the petition have been satisfied;

(5) The determination of sufficiency of the petitions by the presiding judge shall be based solely upon the certification of valid signatures by the county clerk or election commissioner and upon the presiding judge's personal examination of the form of the petitions. No additional evidence shall be considered by the presiding judge in making the determination of sufficiency and under no circumstances shall any petitioner be required to testify or otherwise present evidence relating to allegations contained in the petitions;

(6) Upon a determination that the requisite number of valid signatures appeared on the petitions and that the petitions otherwise were sufficient as to form, the presiding judge shall call a grand jury forthwith;

(7) If the presiding judge of the district court fails to make a determination as to the sufficiency of the petitions and fails to call a grand jury within fifteen days after the date of delivery of the petitions to the presiding judge, the clerk of the district court shall immediately call a grand jury pursuant to law, notwithstanding the fact that the presiding judge of the district court failed to determine sufficiency of the petitions and did not call the grand jury; and

(8) If the presiding judge or clerk of the district court fails to call a grand jury, the petitioners may file an immediate request with the Chief Justice of the Supreme Court, or in his or her absence, with any judge thereof, and request that the Chief Justice or judge review the petitions and certifications and call a grand jury. If the Chief Justice or judge of the Supreme Court determines sufficiency of the petitions according to law, the Chief Justice or judge shall order the clerk of the district court to call a grand jury.



29-1402 - Grand jury; convening; no limitation on right to prosecute by information.

29-1402. Grand jury; convening; no limitation on right to prosecute by information.

The convening of a grand jury shall in no way limit the right of prosecution on information or complaint during the time the grand jury is in session.

This section does not allow the district court to enjoin a county attorney from proceeding with a separate preliminary hearing during the time that the grand jury is proceeding on the same matter. In re Grand Jury of Douglas Cty., 263 Neb. 981, 644 N.W.2d 858 (2002).



29-1403 - Foreman; appointment.

29-1403. Foreman; appointment.

When the grand jury shall be impaneled the court shall appoint one of the number foreman.



29-1404 - Foreman; oath or affirmation; form.

29-1404. Foreman; oath or affirmation; form.

When the foreman shall be appointed, an oath or affirmation shall be administered to him in the following words: Saving yourself and fellow jurors, you, as foreman of this grand inquest, shall diligently inquire and true presentment make, of all such matters and things as shall be given you in charge or otherwise come to your knowledge, touching the present service. The counsel of the state, your own and your fellows, you shall keep secret, unless called on in a court of justice to make disclosures. You shall present no person through malice, hatred or ill will, nor shall you leave any person unpresented through fear, favor or affection, or for any reward or hope thereof; but in all your presentments you shall present the truth, the whole truth, and nothing but the truth, according to the best of your skill and understanding.

Oath construed. Krause v. State, 88 Neb. 473, 129 N.W. 1020 (1911).



29-1405 - Jurors; oath or affirmation; form.

29-1405. Jurors; oath or affirmation; form.

Thereupon the following oath or affirmation shall be administered to the other grand jurors: The same oath which A. B., your foreman, hath now taken before you on his part, you, and each of you, shall well and truly observe and keep on your respective parts.



29-1406 - Judge; charge to jury; instruction as to powers and duties.

29-1406. Judge; charge to jury; instruction as to powers and duties.

(1) The grand jury, after being sworn, shall be charged as to their duty by the judge, who shall call their attention particularly to the obligation of secrecy which their oaths impose, and to such offenses as he or she is by law required to specially charge.

(2) Upon impanelment of each grand jury, the court shall give to such grand jury adequate and reasonable written notice of and shall assure that the grand jury reasonably understands the nature of:

(a) Its duty to inquire into offenses against the criminal laws of the State of Nebraska alleged to have been committed;

(b) Its right to call and interrogate witnesses;

(c) Its right to request the production of documents or other evidence;

(d) The subject matter of the investigation and the criminal statutes or other statutes involved, if these are known at the time the grand jury is impaneled;

(e) The duty of the grand jury by an affirmative vote of twelve or more members of the grand jury to determine, based on the evidence presented before it, whether or not there is probable cause for finding indictments and to determine the violations to be included in any such indictments; and

(f) The requirement that the grand jury may not return an indictment in cases of perjury unless at least two witnesses to the same fact present evidence establishing probable cause to return such an indictment.

Wide discretion is allowed judge in charge, which appellate court will not control. Clair v. State, 40 Neb. 534, 59 N.W. 118 (1894).



29-1407 - Grand jury; duties.

29-1407. Grand jury; duties.

After the charge of the court, the grand jury shall retire with the officer appointed to attend to them, and shall proceed to inquire of and present all offenses whatever committed within the limits of the county in and for which they were impaneled and sworn or affirmed.

"All offenses" embrace misdemeanors. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).



29-1407.01 - Grand jury proceedings; reporter; duties; transcript; statements; availability.

29-1407.01. Grand jury proceedings; reporter; duties; transcript; statements; availability.

(1) A certified or authorized reporter shall be present at all grand jury sessions. All grand jury proceedings and testimony from commencement to adjournment shall be reported. The reporter's notes and any transcripts which may be prepared shall be preserved, sealed, and filed with the court. No release or destruction of the notes or transcripts shall occur without prior court approval.

(2) Upon application by the prosecutor, or by any witness after notice to the prosecutor, the court, for good cause, may enter an order to furnish to that witness a transcript of his or her own grand jury testimony, or minutes, reports, or exhibits relating thereto.

(3) Any witness summoned to testify before a grand jury, or an attorney for such witness with the witness's written approval, shall be entitled, prior to testifying, to examine and copy at the witness's expense any statement in the possession of the prosecuting attorney or the grand jury which such witness has made that relates to the subject matter under inquiry by the grand jury. If a witness is proceeding in forma pauperis, he or she shall be furnished, upon request, a copy of such transcript and shall not pay a fee.

Where the State violated this section by providing witnesses copies of their grand jury testimony without a court order, violation was subject to harmless error review, because it was a trial error instead of a structural error. State v. McKinney, 273 Neb. 346, 730 N.W.2d 74 (2007).

Court approval for the release of grand jury proceedings when there has been a "no true bill" is limited by statute to witnesses and to other courts. In re Grand Jury of Lancaster Cty., 269 Neb. 436, 693 N.W.2d 285 (2005).



29-1408 - County attorney; powers; special prosecutor; when appointed.

29-1408. County attorney; powers; special prosecutor; when appointed.

The county attorney or the assistant county attorney shall be allowed at all times to appear before the grand jury for the purpose of giving information relative to any matter cognizable by such jury, or giving such jury advice upon any legal matter the jury may require, and such county attorney or assistant county attorney may interrogate witnesses before the jury when the grand jurors, the county attorney, or the assistant county attorney shall deem it necessary; except that no person shall be permitted to remain in the room with such jury while the grand jurors are expressing their views or giving their votes on any matter before the jury; Provided, whenever it shall be made to appear to the judge or judges of the district court that investigation should be made regarding official acts of county officials, the foreman shall forthwith notify the Governor of the state, who shall forthwith appoint a special prosecutor to appear and act in the place of the county attorney or the assistant county attorney in all matters relating thereto before such grand jury in like manner as though county attorney; and the county attorney or the assistant county attorney shall be excluded from the presence of the grand jury during all proceedings which relate to the subject matter for which the special prosecutor was appointed; except that nothing in this section shall prevent the county attorney or assistant county attorney from appearing as a witness before a grand jury for which a special prosecutor has been appointed.



29-1409 - Subpoenas; issuance; advisement of rights; form; effect.

29-1409. Subpoenas; issuance; advisement of rights; form; effect.

(1) Whenever required by the grand jury, or the prosecuting attorney, the clerk of the court in which such jury is impaneled shall issue subpoenas and other process to bring witnesses to testify before such grand jury.

(2) At the option of the prosecuting attorney, a grand jury subpoena may contain an advisement of rights. If the prosecuting attorney determines that an advisement is necessary, the grand jury subpoena shall contain the following prominently displayed on the front of the subpoena:

NOTICE

(a) You have the right to retain an attorney to represent you and to advise you regarding your grand jury appearance.

(b) Anything you say to the grand jury may be used against you in a court of law.

(c) You have the right to refuse to answer questions if you feel the answers would tend to incriminate you or to implicate you in any illegal activity.

(d) If you cannot afford or obtain an attorney, you may consult with the public defender's office, or request the court to appoint an attorney to represent you.

(3) Any witness who is not advised of his or her rights pursuant to subsection (2) of this section shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he or she testifies or any evidence he or she produces, nor shall any such testimony or evidence be used as evidence in any criminal proceeding, except for perjury, against him or her in any court.



29-1410 - Witness; oath or affirmation; administration.

29-1410. Witness; oath or affirmation; administration.

Before any witness shall be examined by the grand jury, an oath or affirmation shall be administered to him by the clerk truly to testify of such matters and things as may be lawfully inquired of before the jury, a certificate whereof the clerk shall make and deliver to such witness, who shall present the same to the foreman of the grand jury when he is admitted for examination.

Oath of secrecy of grand jury deliberations is not prohibited. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).



29-1410.01 - Request to testify or appear; denial; how treated.

29-1410.01. Request to testify or appear; denial; how treated.

Any person may approach the prosecuting attorney or the grand jury and request to testify or retestify in an inquiry before a grand jury or to appear before a grand jury. The prosecuting attorney or the grand jury shall keep a record of all denials of such requests to that prosecuting attorney or grand jury, including the reasons for not allowing such person to testify or appear. If the person making such request is dissatisfied with the decision of the prosecuting attorney or the grand jury, such person may petition the court for hearing on the denial by the prosecuting attorney or the grand jury. If the court grants the hearing, then the court may permit the person to testify or appear before the grand jury if the court finds that such testimony or appearance would serve the interests of justice.



29-1411 - Witness; privilege against self-incrimination; immunity; right to counsel; refusal to answer; procedure.

29-1411. Witness; privilege against self-incrimination; immunity; right to counsel; refusal to answer; procedure.

(1) In any proceeding before the grand jury, if the prosecuting attorney has written notice in advance of the appearance of a witness that such witness intends to exercise his or her privilege against self-incrimination, such witness shall not be compelled to appear before the grand jury unless a grant of immunity has been obtained.

(2) Any witness subpoenaed to appear and testify before a grand jury or to produce books, papers, documents, or other objects before such grand jury shall be entitled to assistance of counsel during any time that such witness is being questioned in the presence of such grand jury, and counsel may be present in the grand jury room with his or her client during such questioning. Counsel for the witness shall be permitted only to counsel with the witness and shall not make objections, arguments, or address the grand jury. Such counsel may be retained by the witness or may, for any person financially unable to obtain adequate assistance, be appointed in the same manner as if that person were eligible for appointed counsel. An attorney present in the grand jury room shall take an oath of secrecy. If the court, at an in camera hearing, determines that counsel was disruptive, then the court may order counsel to remain outside the courtroom when advising his or her client. No attorney shall be permitted to provide counsel in the grand jury room to more than one witness in the same criminal investigation, except with the permission of the grand jury.

(3) If any witness appearing before a grand jury shall refuse to answer any interrogatories during the course of his or her examination, the fact shall be communicated to the court in writing, in which the question refused to be answered shall be stated, together with the excuse for the refusal, if any be given by the person interrogated. The court shall thereupon determine whether the witness is bound to answer or not, and the grand jury shall be immediately informed of the decision.



29-1412 - Witness; refusal to testify or provide other information; contempt; right to counsel; penalty; hearing; confinement; limitation.

29-1412. Witness; refusal to testify or provide other information; contempt; right to counsel; penalty; hearing; confinement; limitation.

(1)(a) Whenever a witness in any proceeding before any grand jury refuses, without just cause shown, to comply with an order of the court to testify or provide other information, including any book, paper, document, record, recording, or other material, the prosecuting attorney may submit an application to the court for an order directing the witness to show why the witness should not be held in contempt. After submission of such application and a hearing at which the witness may be represented by counsel, the court may, if the court finds that such refusal was without just cause, hold the witness in contempt and order the witness to be confined or to pay a fine of not to exceed five hundred dollars. Such confinement shall continue until such time as the witness is willing to give such testimony or provide such information, except that the court may release the witness from confinement if the court determines that further confinement will not cause the witness to give such testimony or provide such information. No period of such confinement shall exceed the term of the grand jury, including extensions, before which such refusal to comply with the court order occurred, and in no event shall such confinement exceed six months.

(b) If a witness has been confined in accordance with subsection (1)(a) of this section, he or she may, upon petition filed with the court, request a hearing to be held within ten days to review the contempt order at which hearing he or she shall have the right to be represented by counsel. The court, at the hearing, may rescind, modify, or affirm the order.

(c) In any proceeding conducted under this section, counsel may be appointed for a person financially unable to obtain adequate assistance.

(2) No person who has been confined or fined by a court for refusal to testify or provide other information concerning any criminal incident or incidents in any proceeding before a grand jury impaneled before any district court shall again be confined or fined for a subsequent refusal to testify or provide other information concerning the same criminal incident or incidents before any grand jury.



29-1412.01 - Grand jury; subpoena to testify or produce documents; not required to comply; when.

29-1412.01. Grand jury; subpoena to testify or produce documents; not required to comply; when.

No person subpoenaed to testify or to produce books, papers, documents, or other objects in any proceeding before any grand jury shall be required to testify or to produce such objects, or be confined as provided in section 29-1412, for his or her failure to so testify or produce such object if, upon filing a motion and, upon an evidentiary hearing before the court which issued such subpoena or a court having jurisdiction under this section, the court finds that:

(1) A primary purpose or effect of requiring such person to so testify or to produce such objects before the grand jury is or will be to secure testimony for trial for which the defendant has already been charged by information, indictment, or criminal complaint;

(2) Compliance with a subpoena would be unreasonable or oppressive;

(3) A primary purpose of the issuance of the subpoena is to harass the witness;

(4) The witness has already been confined or fined under this section for his or her refusal to testify before any grand jury investigating the same transaction, set of transactions, event, or events; or

(5) The witness has not been advised of his or her rights as specified in subsection (2) of section 29-1409.



29-1413 - Vacancy; how filled.

29-1413. Vacancy; how filled.

In case of the sickness, death, discharge or nonattendance of any grand juror, after the grand jury shall be affirmed or sworn, it shall be lawful for the court, at its discretion to cause another to be sworn or affirmed in his stead.



29-1414 - Disclosure of indictment; when prohibited.

29-1414. Disclosure of indictment; when prohibited.

No grand juror or officer of the court shall disclose that an indictment has been found against any person not in custody or under bail, except by the issuing of process, until the indictment is filed and the case docketed.



29-1415 - Disclosure of juror's vote or opinion; prohibited.

29-1415. Disclosure of juror's vote or opinion; prohibited.

No grand juror shall be allowed to state or testify in any court in what manner he or other members of the grand jury voted on any question before them, or what opinion was expressed by any juror in relation to such question.



29-1416 - Indictment; how found; endorsement; no true bill; effect.

29-1416. Indictment; how found; endorsement; no true bill; effect.

(1) At least twelve of the grand jurors must concur in the finding of an indictment; when so found the foreman shall endorse on such indictment the words A true bill, and subscribe his or her name thereto as foreman.

(2) Once a grand jury has returned a no true bill based upon a transaction, set of transactions, event, or events, a grand jury inquiry into the same transaction or events shall not be initiated unless the court finds, upon a proper showing by the prosecuting attorney, that the prosecuting attorney has discovered additional evidence relevant to such inquiry.

Indictment must be endorsed and endorsement subscribed by foreman. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).



29-1417 - County jail; examination; report.

29-1417. County jail; examination; report.

The grand jury may at each term of the court at which they may be in attendance, visit the county jail, and examine and report its condition, as required by law.



29-1418 - Indictments; presentation; docketing; finding of probable cause; dismissal; motions.

29-1418. Indictments; presentation; docketing; finding of probable cause; dismissal; motions.

(1) Indictments returned by a grand jury shall be presented by their foreman to the court, and shall be filed with the clerk, who shall endorse thereon the day of their filing, and shall enter each case upon the appearance docket, and also upon the trial docket of the term, as soon as the parties indicted have been arrested.

(2) Any grand jury may indict a person for an offense when the evidence before such grand jury provides probable cause to believe that such person committed such offense.

(3) The district court before which the indicted defendant is to be tried shall dismiss any indictment of the grand jury if such district court finds, upon the filing of a motion by the indicted defendant based upon the grand jury record without argument or further evidence, that the grand jury finding of probable cause is not supported by the record.

(4) Any other motions testing the validity of the indictment may be heard by the court based only on the record and argument of counsel, unless there is cause shown for the need for additional evidence.

This section requires the clerk of the trial court to endorse upon an indictment the date of its filing and to enter the case upon the docket. State v. Muse, 15 Neb. App. 13, 721 N.W.2d 661 (2006).



29-1419 - Trial of indictments; recognizances; undisposed indictments; trial by special prosecutor; when.

29-1419. Trial of indictments; recognizances; undisposed indictments; trial by special prosecutor; when.

The court shall assign such indictments for trial at as early a time in such term as is practicable. And the recognizances of parties and witnesses shall, in all such causes, be taken for their appearance at the time so assigned; and in case of the continuance of any cause to the next term of court, such recognizances shall be for the appearance of the parties and witnesses on such day thereof as the court may direct. At the end of the term the clerk shall deliver the indictments undisposed of to the prosecuting attorney for safekeeping; Provided, however, that where a special prosecutor shall have been appointed by the Governor of the state for the assistance of such grand jury, then the trials of indictments growing out of matters concerning which he has been appointed shall be conducted by such special prosecutor so appointed in all respects as though such special prosecutor were such county attorney; and all provisions relating to the acts of county attorneys shall be deemed to apply to such special prosecutor.

Trial of all indictments shall be had in district court for county in which same were found, and includes indictments for misdemeanors. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).



29-1420 - Report; made public; when; transfer of evidence.

29-1420. Report; made public; when; transfer of evidence.

(1) The report of the grand jury shall not be made public except when the report is filed, including indictments, or when required by statute or except that all of the report or a portion thereof may be released if the judge of the district court finds that such a release will exonerate a person or persons who have requested such a release.

(2) A district judge under whose direction a grand jury has been impaneled may, upon good cause shown, transfer to a court of competent jurisdiction in another county or jurisdiction any evidence gathered by the grand jury that offenses have been committed in such other county or jurisdiction.

Court approval for the release of grand jury proceedings when there has been a "no true bill" is limited by statute to witnesses and to other courts. In re Grand Jury of Lancaster Cty., 269 Neb. 436, 693 N.W.2d 285 (2005).

Grand jury's report was not authorized for publication and was ordered expunged from the records of the district court. In re Grand Jury of Douglas Cty., 244 Neb. 798, 509 N.W.2d 212 (1993).



29-1501 - Indictment; when sufficient; irregularities.

29-1501. Indictment; when sufficient; irregularities.

No indictment shall be deemed invalid, nor shall the trial, judgment or other proceedings be stayed, arrested or in any manner affected (1) by the omission of the words with force and arms, or any words of similar import; (2) by omitting to charge any offense to have been contrary to a statute or statutes; or (3) for the omission of the words as appears by the record nor for omitting to state the time at which the offense was committed in any case where time is not of the essence of the offense; nor for stating the time imperfectly; nor for want of a statement of the value or price of any matter or thing, or the amount of damages, or injury in any case where the value or price, or the amount of damages or injury is not of the essence of the offense; nor for the want of an allegation of the time or place of any material fact, when the time and place have once been stated in the indictment; nor that dates and numbers are represented by figures; nor for an omission to allege that the grand jurors were impaneled, sworn or charged; nor for any surplusage or repugnant allegation when there is sufficient matter alleged to indicate the crime or person charged; nor for want of the averment of any matter not necessary to be proved; nor for any other defect or imperfection which does not tend to the prejudice of the substantial rights of the defendant upon the merits.

1. Sufficiency of indictment

2. Irregularities

3. Miscellaneous

1. Sufficiency of indictment

Neither the value of the property stolen nor the time at which it was appropriated are essential elements of the crime of theft. State v. Schaaf, 234 Neb. 144, 449 N.W.2d 762 (1989).

An information charging an attempt to commit "robbery" is sufficient though it omits "with intent to steal", and allowing amendment to add those words during trial is not prejudicial error. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

Permitting amendment as to date of prior felony alleged in information in habitual criminal charge was not error. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

An amendment adding an omitted allegation of a substantive element of the offense sought to be charged does not change the offense and may be permitted before verdict or findings in the discretion of the district judge. State v. Gascoigen, 191 Neb. 15, 213 N.W.2d 452 (1973).

There was no defect or imperfection in indictment which prejudiced the substantial rights of the defendant. State v. Adams, 181 Neb. 75, 147 N.W.2d 144 (1966).

In criminal prosecutions, a variance between an instrument alleged in the information and the evidence offered in proof thereof is not fatal, unless material to the merits of the case or prejudicial to defendant. Balis v. State, 137 Neb. 835, 291 N.W. 477 (1940).

In a criminal prosecution for picketing, failure to allege the essential elements of the statutory crime prejudices the substantial rights of the defendant. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

In prosecution for stealing cattle, it is not necessary to allege or prove the value of the property. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Immaterial variance between purported maker's name as it appeared in information and in the forged instrument received in evidence is not prejudicial, especially where defendant testified that it was executed in his presence. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Information charging murder in first degree, stating name and authority of qualified informer, setting out elements of offense in simple, concise and direct language following statute and form approved by Supreme Court was sufficient. Hansen v. State, 121 Neb. 169, 236 N.W. 329 (1931).

Inaccurate statement in information of exact date of embezzlement does not affect proceedings. Gorton v. State, 117 Neb. 556, 221 N.W. 689 (1928).

Information must contain distinct allegation of each essential element of crime as defined by law creating it; must be in language of statute or its equivalent. Knothe v. State, 115 Neb. 119, 211 N.W. 619 (1926).

Information alleging all facts or elements necessary to constitute offense described in statute and intended to be punished is sufficient. McKenzie v. State, 113 Neb. 576, 204 N.W. 60 (1925).

In an indictment, causal connection between false pretenses and obtaining of note must be positively and explicitly stated. Anthony v. State, 109 Neb. 608, 192 N.W. 206 (1923).

It is unnecessary to specify portion of body on which wound is inflicted; words "upon the body" are sufficient. Morris v. State, 109 Neb. 412, 191 N.W. 717 (1922).

Where crime may be committed by several methods, indictment may charge commission by all, provided they are not inconsistent or repugnant. Brown v. State, 107 Neb. 120, 185 N.W. 344 (1921).

Where statute states elements of crime, it is sufficient to describe such crime in language of statute. Philbrick v. State, 105 Neb. 120, 179 N.W. 398 (1920); Goff v. State, 89 Neb. 287, 131 N.W. 213 (1911).

Information fairly and reasonably charging elements of crime of murder is sufficient. Blazka v. State, 105 Neb. 13, 178 N.W. 832 (1920).

Where time and place are stated in first count, allegations in subsequent counts that offense was then and there committed, were sufficient. Grier v. State, 81 Neb. 129, 115 N.W. 551 (1908).

Indictment must charge explicitly all essentials of the offense. Hase v. State, 74 Neb. 493, 105 N.W. 253 (1905).

Word "feloniously" serves no practical purposes where all essential elements of felony are charged. Richards v. State, 65 Neb. 808, 91 N.W. 878 (1902).

In an indictment or information for larceny, description of property should enable court to determine that the property is the subject of larceny, and advise accused with reasonable certainty of the property meant. Barnes v. State, 40 Neb. 545, 59 N.W. 125 (1894).

Several offenses of same kind for misdemeanor may be joined. Burrell v. State, 25 Neb. 581, 41 N.W. 399 (1889).

Indictment for murder must aver purpose to kill. Schaffer v. State, 22 Neb. 557, 35 N.W. 384 (1887).

It is not necessary that indictment use exact words of statute; words equivalent in meaning are sufficient. Kirk v. Bowling, 20 Neb. 260, 29 N.W. 928 (1886); Whitman v. State, 17 Neb. 224, 22 N.W. 459 (1885).

Indictment was not objectionable for duplicity. Denman v. State, 15 Neb. 138, 17 N.W. 347 (1883).

Indictment may contain count for murder in first degree, with one in second degree, and for manslaughter. Baldwin v. State, 12 Neb. 61, 10 N.W. 463 (1881).

Where information is in two counts, charging shooting with intent to kill and with intent to wound, state will not be compelled to elect. Candy v. State, 8 Neb. 482, 1 N.W. 454 (1879).

Information is not bad by reason of omission of formal conclusion. Smith v. State, 4 Neb. 277 (1876).

2. Irregularities

Irregularity in charge of contempt of court was controlled by this section. Cornett v. State, 155 Neb. 766, 53 N.W.2d 543 (1952).

Information is not invalidated by allegations that defendant had been convicted of chicken stealing in another state and committed to penitentiary in that state. Wiese v. State, 138 Neb. 685, 294 N.W. 482 (1940).

Indictment was not invalidated by unnecessary recitals. Kirchman v. State, 122 Neb. 624, 241 N.W. 100 (1932).

Where use of disjunctive does not result in prosecution for distinct or separate crimes, objection thereto cannot be successfully urged on appeal. Smith v. State, 109 Neb. 579, 191 N.W. 687 (1922).

It is improper to join misdemeanor and felony where former is not included offense. Longsine v. State, 105 Neb. 428, 181 N.W. 175 (1920).

Errors complained of did not tend to prejudice the substantial rights of defendant upon the merits. Bloom v. State, 95 Neb. 710, 146 N.W. 965 (1914).

3. Miscellaneous

This section is equally applicable to any formal charge on which a prosecution is based, including an indictment, information, or complaint. State v. Wehrle, 223 Neb. 928, 395 N.W.2d 142 (1986).

Where crime charged was assault with intent to commit rape by force, allegation in information as to age of complaining witness did not prejudice defendant. Frank v. State, 150 Neb. 745, 35 N.W.2d 816 (1949).

Name of witness to be called on trial need not be endorsed on indictment. Donnelly v. State, 86 Neb. 345, 125 N.W. 618 (1910).

State should be compelled to elect on which count it will proceed where two distinct offenses are charged. State v. Lawrence, 19 Neb. 307, 27 N.W. 126 (1886).

Time of illegal sale of liquor is only material to bring case within statute of limitations. Brown v. State, 16 Neb. 658, 21 N.W. 454 (1884).

Statement of exact time of commission of an offense is not regarded as a substantive element of the charge. Huffman v. Sigler, 352 F.2d 370 (8th Cir. 1965).



29-1502 - Variance in name or description; effect.

29-1502. Variance in name or description; effect.

Whenever on trial of any indictment for any offense there shall appear to be any variance between the statement in such indictment and the evidence offered in proof thereof in the given name or surname, or both given name and surname, or other description whatever of any person whomsoever therein named or described, or in the name or description of any matter or thing whatsoever therein named or described, such variance shall not be deemed ground for an acquittal of the defendant, unless the court before which the trial shall be had shall find that such variance is material to the merits of the case or may be prejudicial to the defendant.

1. Sufficiency of complaint

2. Fatal variance

1. Sufficiency of complaint

Information charged offenses in language of statute; reference to complaining witnesses as three teenage girls, without using their names did not deceive, mislead, nor prejudice defendants in any particular. Nicholson v. Sigler, 183 Neb. 24, 157 N.W.2d 872 (1968).

In prosecution for sodomy amendments to information as to name of complaining witness and as to date of crime, time not being an ingredient, were not prejudicial. Sledge v. State, 142 Neb. 350, 6 N.W.2d 76 (1942).

Immaterial variance between purported maker's name as set out in information charging forgery and as it appeared in note offered in evidence was not ground for reversal. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

"Adolph" and "Adolf" are idem sonans, when both are used as Christian names in information. Bunge v. State, 87 Neb. 557, 127 N.W. 899 (1910).

In prosecution for malicious killing of animals, difference between information and proof as to number of animals killed and date of killing was not a fatal variance. Carson v. State, 80 Neb. 619, 114 N.W. 938 (1908).

On charge of forgery of receipt which referred to and incorporated another instrument, both must be set forth correctly. Sutton v. State, 58 Neb. 567, 79 N.W. 154 (1899).

Where time is not an ingredient of the crime, variance in proof is not fatal, if within statute of limitations. Palin v. State, 38 Neb. 862, 57 N.W. 743 (1894).

There was no variance between information charging crime was committed with bludgeon and proof showing club or bolt. Long v. State, 23 Neb. 33, 36 N.W. 310 (1888).

2. Fatal variance

Variance in names to be fatal must be such as to be material to merits of case or prejudicial to defendant. Marshall v. State, 116 Neb. 45, 215 N.W. 564 (1927); Goldsberry v. State, 66 Neb. 312, 92 N.W. 906 (1902).

There was a fatal variance where information charged false entry in an account of an individual with bank, and proof showed account with person as public official. Williams v. State, 51 Neb. 630, 71 N.W. 313 (1897).

In prosecution for perjury, variance between information and proof as to name of witness was fatal. Gandy v. State, 27 Neb. 707, 43 N.W. 747, 44 N.W. 108 (1889).

Where information charged obtaining money by false pretenses through use of draft, there was a fatal variance where instrument offered in evidence was not payable in money. Prehm v. State, 22 Neb. 673, 36 N.W. 295 (1888).

On indictment for forging of note, there was a fatal variance where information charged interest was payable semiannually and note offered in evidence called for interest payable annually. Haslip v. State, 10 Neb. 590, 7 N.W. 331 (1880).



29-1503 - Forgery; instruments; how described.

29-1503. Forgery; instruments; how described.

In any indictment for falsely making, altering, forging, printing, photographing, uttering, disposing of or putting off any instrument, it shall be sufficient to set forth the purport and value thereof.

Variance between information charging forgery and note alleged to be forged was not fatal. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Where information charged forgery of checks, it was proper, but not necessary, to set forth a copy of the endorsements on the back of the checks. Cooper v. State, 123 Neb. 605, 243 N.W. 837 (1932).

On information for forgery, variance not prejudicial to rights of defendant was immaterial. Burlingim v. State, 61 Neb. 276, 85 N.W. 76 (1901).

Forgery and fraudulent uttering of one instrument by same person is but one crime. Griffen v. State, 46 Neb. 282, 64 N.W. 966 (1895); In re Walsh, 37 Neb. 454, 55 N.W. 1075 (1893).



29-1504 - Offenses other than forgery; instruments; how described.

29-1504. Offenses other than forgery; instruments; how described.

In all cases other than those mentioned in section 29-1503, whenever it shall be necessary to make any averment in any indictment as to any instrument, whether the same consists wholly or in part of writing, print or figures, it shall be sufficient to describe such instrument by any name or designation by which the same may be usually known, or by the purport thereof.



29-1505 - Counterfeiting; instruments or means; how described.

29-1505. Counterfeiting; instruments or means; how described.

In any indictment for engraving or making the whole or any part of any instrument, matter or thing, or for using or having the unlawful custody or possession of any plate or other material upon which the whole or any part of any instrument, matter or thing shall have been engraved or made, or for having the unlawful custody or possession of any paper upon which the whole or any part of any instrument, matter or thing shall have been made or printed, it shall be sufficient to describe such instruments, matter or thing by any name or designation by which the same may be usually known.



29-1506 - Intent to defraud; how alleged; proof.

29-1506. Intent to defraud; how alleged; proof.

It shall be sufficient in any indictment where it shall be necessary to allege an intent to defraud, to allege that the party accused did the act with intent to defraud without alleging an intent to defraud any particular person or body corporate, and on the trial of any such indictment, it shall not be necessary to prove an intent to defraud any particular person, but it shall be sufficient to prove that the party accused did the act charged with intent to defraud.

In prosecution for uttering forged check, it was not necessary to allege intent to defraud any particular person. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Omission from information of name of party defrauded does not render information insufficient. Bullington v. State, 123 Neb. 432, 243 N.W. 273 (1932).

On indictment for forgery, it is sufficient to allege intent to defraud without specifying any particular person. Davis v. State, 58 Neb. 465, 78 N.W. 930 (1899).

Information is sufficient if it charges intent to defraud in general terms. Morearty v. State, 46 Neb. 652, 65 N.W. 784 (1896).



29-1507 - Ownership by more than one person; how alleged.

29-1507. Ownership by more than one person; how alleged.

When any offense is committed upon or in relation to any property belonging to several partners, limited liability company members, or owners, and an indictment for such offense is returned, the allegation of ownership therein shall be sufficient if it alleges that such property belonged to any one or more of such partners, limited liability company members, or owners, without naming all of them.

Allegation of ownership is not an essential element in charging the crime of burglary. Sedlacek v. State, 147 Neb. 834, 25 N.W.2d 533 (1946).

When property of several partners is stolen, information is sufficient if it alleges property belongs to any one or more of such partners. Brown v. State, 103 Neb. 271, 171 N.W. 906 (1919).

In charging offense upon property of several owners, it is sufficient to allege ownership in one or more. Brinegar v. State, 82 Neb. 558, 118 N.W. 475 (1908).



29-1508 - Joinder of offenses with larceny; finding of guilty on any count.

29-1508. Joinder of offenses with larceny; finding of guilty on any count.

An indictment for larceny may contain also a count for obtaining the same property by false pretenses, or a count for embezzlement thereof, and for receiving or concealing the same property, knowing it to have been stolen; and the jury may convict of either offense, and may find all or any of the persons indicted guilty of either of the offenses charged in the indictment.

Different felonies of same grade, subject to same punishment, may be charged in separate counts. Sheppard v. State, 104 Neb. 709, 178 N.W. 616 (1920).

Prosecution for receiving stolen property may be had in this state although property was stolen in another state. In prosecution for receiving stolen property, it is necessary to allege and prove that defendant knew that property was stolen. Egan v. State, 97 Neb. 731, 151 N.W. 237 (1915).

Information for larceny may contain also a count for receiving the stolen property. Korab v. State, 93 Neb. 66, 139 N.W. 717 (1913); Brown v. State, 88 Neb. 411, 129 N.W. 545 (1911).

Different criminal acts, part of same transaction, may be charged in same indictment. Lawhead v. State, 46 Neb. 607, 65 N.W. 779 (1896).



29-1509 - Money; how described; proof.

29-1509. Money; how described; proof.

In every indictment in which it shall be necessary to make any averment as to any money or bank bills or notes, United States treasury notes, postal and fractional currency, or other bills, bonds or notes, issued by lawful authority and intended to pass and circulate as money, it shall be sufficient to describe such money or bills, notes, currency or bonds simply as money, without specifying any particular coin, note, bill or bond; and such allegation shall be sustained by proof of any amount of coin or of any such note, bill, currency or bond, although the particular species of coin of which such amount was composed, or the particular nature of such note, bill, currency or bond shall not be proved.

This section excuses in indictment particularity in description as to money. Bartley v. State, 55 Neb. 294, 75 N.W. 832 (1898).

Averment as to character of money stolen is surplusage. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895).



29-1510 - Election cases; allegation of legality; sufficiency.

29-1510. Election cases; allegation of legality; sufficiency.

When an offense shall be committed in relation to any election and an indictment for such offense is returned, the allegation of the legality and regularity of such election shall be sufficient if it alleges that such election was authorized by law, without stating the names of the officers holding the election, or the persons voted for, or the offices to be filled at such election.



29-1511 - Perjury and subornation; allegations; sufficiency.

29-1511. Perjury and subornation; allegations; sufficiency.

In every indictment for perjury or subornation of perjury it shall be sufficient to set forth the substance of the offense charged upon the defendant, and before what court the oath or affirmation was taken, averring such court or authority to have full power to administer the same, together with the proper averment or counts to falsify the matter or matters wherein the perjury is assigned, without setting forth any part of any record or proceeding, in law or equity, other than as aforesaid, and without setting forth the commission or authority of the court, or other authority before whom the perjury was committed.

To sustain information charging perjury, alleged false testimony must be in respect to matter material in action in which given. Shevalier v. State, 85 Neb. 366, 123 N.W. 424 (1909).

Applied to all cases where grand juries were required before act took effect. Jones v. State, 18 Neb. 401, 25 N.W. 527 (1885).



29-1512 - Manslaughter; allegations; sufficiency.

29-1512. Manslaughter; allegations; sufficiency.

In any indictment for manslaughter, it shall not be necessary to set forth the manner in which, or the means by which, the death was caused; but it shall be sufficient to charge that the defendant did unlawfully kill and slay the deceased.

Information drawn in language of statute is sufficient to charge manslaughter arising from leaving motor vehicle illegally parked on highway. Vaca v. State, 150 Neb. 516, 34 N.W.2d 873 (1948).

In charging crime of manslaughter, it is not necessary to set forth the manner or means by which death was caused. Anderson v. State, 150 Neb. 116, 33 N.W.2d 362 (1948).

This section is constitutional, and any information drawn in the language of the statute is sufficient to properly charge the crime. Puckett v. State, 144 Neb. 876, 15 N.W.2d 63 (1944); Cowan v. State, 140 Neb. 837, 2 N.W.2d 111 (1942).



29-1601 - Prosecutions on information; authorized.

29-1601. Prosecutions on information; authorized.

The several courts of this state shall possess and may exercise the same power and jurisdiction to hear, try and determine prosecutions upon information, for crimes, misdemeanors and offenses, to issue writs and process, and do all other acts therein, as they possess and may exercise in cases of the like prosecutions upon indictments.

1. Prosecution on information

2. Constitutionality

3. Miscellaneous

1. Prosecution on information

Prosecution on information is authorized. Duggan v. Olson, 146 Neb. 248, 19 N.W.2d 353 (1945).

Prosecution upon information verified and filed by acting county attorney is good against attack by habeas corpus. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

District court may try misdemeanor charged in information as proper exercise of its original jurisdiction. Nelson v. State, 115 Neb. 26, 211 N.W. 175 (1926).

Prosecution for murder may be by information. Hawkins v. State, 60 Neb. 380, 83 N.W. 198 (1900).

2. Constitutionality

Prosecution on information is not a violation of due process of law clause. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

Prosecution of criminal offenses by information does not violate rule of uniformity required by Constitution. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

This section does not conflict with fourteenth amendment. Bolln v. Nebraska, 176 U.S. 83 (1900).

3. Miscellaneous

Indictment by a grand jury is not required in the State of Nebraska. State v. Lehman, 203 Neb. 341, 278 N.W.2d 610 (1979).

Person accused of felony must be charged by information or indictment disclosing nature and cause of accusation. Stowe v. State, 117 Neb. 440, 220 N.W. 826 (1928).

Pendency of former information, for same offense, is no ground for plea in abatement. Roby v. State, 61 Neb. 218, 85 N.W. 61 (1901).



29-1602 - Information; by whom filed and subscribed; names of witnesses; endorsement.

29-1602. Information; by whom filed and subscribed; names of witnesses; endorsement.

All informations shall be filed in the court having jurisdiction of the offense specified therein, by the prosecuting attorney of the proper county as informant. The prosecuting attorney shall subscribe his or her name thereto and endorse thereon the names of the witnesses known to him or her at the time of filing. After the information has been filed, the prosecuting attorney shall endorse on the information the names of such other witnesses as shall then be known to him or her as the court in its discretion may prescribe, except that if a notice of aggravation is contained in the information as provided in section 29-1603, the prosecuting attorney may endorse additional witnesses at any time up to and including the thirtieth day prior to the trial of guilt.

1. Information

2. Endorsement of witnesses before trial

3. Endorsement of witnesses during trial

1. Information

The requirement that the names of the witnesses for the State must be endorsed upon the information has no application to rebuttal witnesses. State v. Molina, 271 Neb. 488, 713 N.W.2d 412 (2006).

The purpose of this section is to notify the defendant as to witnesses who may testify against him or her and give him or her an opportunity to investigate them. State v. Cebuhar, 252 Neb. 796, 567 N.W.2d 129 (1997).

The purpose of this section is to notify the defendant as to witnesses who may testify against him and give him an opportunity to investigate them. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

To obtain a reversal on the grounds the trial court erred in permitting additional endorsements, the defendant must show he was prejudiced by the additional testimony. State v. Ellis, 223 Neb. 779, 393 N.W.2d 719 (1986).

The purpose of the requirement contained in this section, that the names of witnesses for the prosecution be listed on the information, is to inform the defendant of the names of persons who will testify against him and give him an opportunity to investigate regarding their background and pertinent knowledge. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

The failure to endorse on the information the names of witnesses called by the state is not grounds for reversal of conviction in absence of prejudice. State v. Keith, 189 Neb. 536, 203 N.W.2d 500 (1973).

Failure to endorse names of witnesses on an information is error, but not necessarily prejudicial error. State v. Adels, 186 Neb. 849, 186 N.W.2d 908 (1971); Nicholson v. Sigler, 183 Neb. 24, 157 N.W.2d 872 (1968).

Information was properly filed in office of clerk of the district court. Shepperd v. State, 168 Neb. 464, 96 N.W.2d 261 (1959).

Informations must be filed in county where crime was committed. State v. Furstenau, 167 Neb. 439, 93 N.W.2d 384 (1958).

Prosecution on information is not in violation of state or federal Constitution. Duggan v. Olson, 146 Neb. 248, 19 N.W.2d 353 (1945).

While county attorney should file information, defect arising from filing being made by some other person may be waived by failure to move to quash prior to trial. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Information may be made, signed, verified, and filed by deputy county attorney. Thompson v. O'Grady, 137 Neb. 641, 290 N.W. 716 (1940).

Assistant attorney general does not have authority to make and sign information in his own name. Carlsen v. State, 127 Neb. 11, 254 N.W. 744 (1934); Lower v. State, 106 Neb. 666, 184 N.W. 174 (1921).

Information may be filed in vacation in court having jurisdiction of offense. Marshall v. State, 116 Neb. 45, 215 N.W. 564 (1927).

Information, signed by proper prosecuting officer, must be filed or indictment by grand jury returned, to give jurisdiction. Langford v. State, 114 Neb. 207, 206 N.W. 756 (1925).

In criminal case, it is not essential to validity of information that it show upon face term of court at which filed or that it was filed during term time. Mares v. State, 112 Neb. 619, 200 N.W. 448 (1924).

As matter of right, accused is not entitled to additional copy of information because, with his knowledge, additional names endorsed or amendment in immaterial respect made. Eigbrett v. State, 111 Neb. 388, 196 N.W. 700 (1923).

Information can be amended provided the amendment does not change the offense charged. Razee v. State, 73 Neb. 732, 103 N.W. 438 (1905).

Court may compel county attorney to elect upon which count he will rely. Blair v. State, 72 Neb. 501, 101 N.W. 17 (1904).

It is unnecessary to obtain leave of court before filing information. Sharp v. State, 61 Neb. 187, 85 N.W. 38 (1901).

Defective indictment may be withdrawn and information filed charging same offense. Alderman v. State, 24 Neb. 97, 38 N.W. 36 (1888).

Witnesses for the state must be listed on the information. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

2. Endorsement of witnesses before trial

Pursuant to this section, a trial court may, in the exercise of its discretion, permit the names of additional witnesses to be endorsed upon an information after the information has been filed when doing so does not prejudice the defendant in the preparation of a defense. State v. Boppre, 234 Neb. 922, 453 N.W.2d 406 (1990).

Requirement that names of state's witnesses be endorsed on the information has no application to rebuttal witnesses. State v. Pratt, 197 Neb. 382, 249 N.W.2d 495 (1977).

Failure to have names of known witnesses endorsed on information was error but not prejudicial. Waite v. State, 169 Neb. 113, 98 N.W.2d 688 (1959).

Endorsing names of witnesses is not required on information charging violation of probation. Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

One of purposes of section is to enable defendant's attorney to confer with client and have time to make a good-faith investigation as to facts about witnesses and their connection with case. Dolen v. State, 148 Neb. 317, 27 N.W.2d 264 (1947).

Where name of witness was endorsed on information before trial but omitted from copy served on defendant, it is not error for witness to testify, in absence of showing of prejudice, and where no continuance was requested at the time. Allen v. State, 129 Neb. 722, 262 N.W. 675 (1935).

Trial judge has discretion to permit prosecuting attorney to endorse names of additional witnesses on information before trial and where defendant does not request continuance, his rights are not prejudiced. Wilson v. State, 120 Neb. 468, 233 N.W. 461 (1930).

Trial judge, in his discretion, may permit additional witnesses to be endorsed on information, before trial. Eigbrett v. State, 111 Neb. 388, 196 N.W. 700 (1923); Wilson v. State, 87 Neb. 638, 128 N.W. 38 (1910); Reed v. State, 75 Neb. 509, 106 N.W. 649 (1906); Fager v. State, 49 Neb. 439, 68 N.W. 611 (1896).

Where name of witness is omitted from copy of information served on defendant, it is not error to permit witness to testify where prejudice is not shown or continuance or postponement of trial is not asked for. Frey v. State, 109 Neb. 483, 191 N.W. 693 (1922).

It is not required that all witnesses whose names are endorsed on information be called. Bloom v. State, 95 Neb. 710, 146 N.W. 965 (1914).

Endorsement of names on information is sufficient, though misspelled in copy. Rownd v. State, 93 Neb. 427, 140 N.W. 790 (1913).

Strictly rebutting testimony may be introduced even though names of witnesses giving it are not endorsed on information. Ossenkop v. State, 86 Neb. 539, 126 N.W. 72 (1910); Clements v. State, 80 Neb. 313, 114 N.W. 271 (1907).

"Mrs. Fred Steinberg" and "Mrs. Fred Steenburg" are idem sonans; endorsement was sufficient. Carrall v. State, 53 Neb. 431, 73 N.W. 939 (1898).

Endorsement of surname of witness, with initials of Christian name, was sufficient compliance. Basye v. State, 45 Neb. 261, 63 N.W. 811 (1895).

Witnesses for the state must be listed on the information. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

3. Endorsement of witnesses during trial

Trial court's endorsement of additional witness on first day of trial was not an abuse of discretion, as defendant was unable to show how such action prejudiced his trial preparation. State v. Brandon, 240 Neb. 232, 481 N.W.2d 207 (1992).

A failure to endorse on the information the names of witnesses to be called by the State is not grounds for reversal of a conviction in the absence of a showing of prejudice. State v. Journey, 201 Neb. 607, 271 N.W.2d 320 (1978).

In the exercise of its discretion, trial court may permit endorsement of names of witnesses upon information. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Trial court may, in its discretion, permit names of additional witnesses to be endorsed upon information after trial has begun, and defendant cannot complain of error where no prejudice is shown and he did not ask for continuance. McCartney v. State, 129 Neb. 716, 262 N.W. 679 (1935).

It is within discretion of court to permit names of additional witnesses to be endorsed on information after trial has commenced. Barnts v. State, 116 Neb. 363, 217 N.W. 591 (1928); Hutter v. State, 105 Neb. 601, 181 N.W. 552 (1921); Samuels v. State, 101 Neb. 383, 163 N.W. 312 (1917).

District court may permit names of additional witnesses to be endorsed on information during progress of trial. Ridings v. State, 108 Neb. 804, 189 N.W. 372 (1922).

Endorsement of additional witnesses after trial has begun is not error unless prejudicial and continuance asked for. Brunke v. State, 105 Neb. 343, 180 N.W. 560 (1920); Sheppard v. State, 104 Neb. 709, 178 N.W. 616 (1920); Kemplin v. State, 90 Neb. 655, 134 N.W. 275 (1912).

Where rule of court required names to be endorsed within twenty-four hours after discovery, names endorsed later, with permission of court, was not error. Barney v. State, 49 Neb. 515, 68 N.W. 636 (1896).



29-1603 - Allegations; how made; joinder of offenses; rights of defendant.

29-1603. Allegations; how made; joinder of offenses; rights of defendant.

(1) All informations shall be in writing and signed by the county attorney, complainant, or some other person, and the offenses charged therein shall be stated with the same fullness and precision in matters of substance as is required in indictments in like cases.

(2)(a) Any information charging a violation of section 28-303 and in which the death penalty is sought shall contain a notice of aggravation which alleges one or more aggravating circumstances, as such aggravating circumstances are provided in section 29-2523. The notice of aggravation shall be filed as provided in section 29-1602. It shall constitute sufficient notice to describe the alleged aggravating circumstances in the language provided in section 29-2523.

(b) The state shall be permitted to add to or amend a notice of aggravation at any time up to and including the thirtieth day prior to the trial of guilt.

(c) The existence or contents of a notice of aggravation shall not be disclosed to the jury until after the verdict is rendered in the trial of guilt.

(3) Different offenses and different degrees of the same offense may be joined in one information, in all cases in which the same might by different counts be joined in one indictment; and in all cases a defendant or defendants shall have the same right, as to proceedings therein, as the defendant or defendants would have if prosecuted for the same offense upon indictment.

1. Allegations, generally

2. Allegations, specific offenses

3. Verification

1. Allegations, generally

The requirement that a notice of aggravators be filed prior to trial is not applicable to cases in which the pretrial and trial litigation steps have already been completed. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

Separate offenses must be set out in separate counts in an information, but failure is cured by verdict when no objection was made. State v. French, 195 Neb. 88, 236 N.W.2d 832 (1975).

Defense of statute of limitations is equally applicable to prosecution upon information as by indictment. Jacox v. State, 154 Neb. 416, 48 N.W.2d 390 (1951).

Information is defective if it charges commission of offense as subsequent to filing. McKay v. State, 91 Neb. 281, 135 N.W. 1024 (1912).

Averment of matters which are immaterial and unnecessary ingredients of offense is surplusage. Nelson v. State, 86 Neb. 856, 126 N.W. 518 (1910).

Where statute contains an exception, information should negative same, unless affirmative part clearly negatives exception. Holmes v. State, 82 Neb. 406, 118 N.W. 99 (1908).

Race or color of defendant should not be designated unless required by statute. Harris v. State, 80 Neb. 195, 114 N.W. 168 (1907).

Information must charge every essential element of the offense. Herbes v. State, 79 Neb. 832, 113 N.W. 530 (1907); Moline v. State, 67 Neb. 164, 93 N.W. 228 (1903); O'Connor v. State, 46 Neb. 157, 64 N.W. 719 (1895).

Information must be positive and not on belief. Steinkuhler v. State, 77 Neb. 331, 109 N.W. 395 (1906).

Precise words of statute are not necessary in charging offense; words identical in meaning are sufficient. Higbee v. State, 74 Neb. 331, 104 N.W. 748 (1905); Smith v. State, 72 Neb. 345, 100 N.W. 806 (1904).

Word "feloniously" is not necessary in information charging all essential elements of felony. Reno v. State, 69 Neb. 391, 95 N.W. 1042 (1903).

Information is vulnerable on demurrer if offense is not charged in positive terms. Sothman v. State, 66 Neb. 302, 92 N.W. 303 (1902).

Information need not negative exceptions of statute which are not descriptive of offense. Sofield v. State, 61 Neb. 600, 85 N.W. 840 (1901).

When there is identity of names in two counts, presumption is that both refer to same person. Dunn v. State, 58 Neb. 807, 79 N.W. 719 (1899).

Information will sustain conviction of lower offense involved in that charged. Mulloy v. State, 58 Neb. 204, 78 N.W. 525 (1899).

Information must charge same offense as complaint or substantially the same. Mills v. State, 53 Neb. 263, 73 N.W. 761 (1898).

It is not necessary to conclude, "against the peace and dignity of the state." Bolln v. State, 51 Neb. 581, 71 N.W. 444 (1897).

Charging offense with unnecessary particularity is not fatally defective. State v. Kendall, 38 Neb. 817, 57 N.W. 525 (1894).

Negative averment of the matter of a proviso is not required unless it enters into and becomes a part of the description of the offense. Gee Wo v. State, 36 Neb. 241, 54 N.W. 513 (1893).

An unnecessary amendment is not prejudicial to defendant. Braithwaite v. State, 28 Neb. 832, 45 N.W. 247 (1890).

Information must allege crime was committed within jurisdiction of court. McCoy v. State, 22 Neb. 418, 35 N.W. 202 (1887).

2. Allegations, specific offenses

An information charging an attempt to commit "robbery" is sufficient though it omits "with intent to steal", and allowing amendment to add those words during trial is not prejudicial error. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

Failure to allege the result of the acts complained of in prosecution for picketing renders the information not precise or complete enough to comply with this section. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

Charge in language of statute is sufficient. Goff v. State, 89 Neb. 287, 131 N.W. 213 (1911).

Omission of word "maliciously" from information for burglary was immaterial error. Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

It is sufficient, as to ownership, to allege that money or property embezzled belonged to an estate. Hendee v. State, 80 Neb. 80, 113 N.W. 1050 (1907).

Information charging embezzlement from a city was sufficient. Bode v. State, 80 Neb. 74, 113 N.W. 996 (1907).

In prosecution for illegal fencing of highway, information failing to charge road was in common use will not support a conviction. Gilbert v. State, 78 Neb. 636, 111 N.W. 377 (1907).

In prosecution for attempt to corrupt witness, necessary allegations of information stated. Gandy v. State, 77 Neb. 782, 110 N.W. 862 (1906).

Requirements of information charging rape stated. Hubert v. State, 74 Neb. 220, 104 N.W. 276 (1905), motion for rehearing denied 74 Neb. 226, 106 N.W. 774 (1906).

Information for murder in first degree is set out and held sufficient to sustain conviction. Barker v. State, 73 Neb. 469, 103 N.W. 71 (1905).

Information charging obtaining property by false pretenses was sufficient. West v. State, 63 Neb. 257, 88 N.W. 503 (1901).

In information for burglary, it is proper to allege ownership in person having visible occupancy and control of premises. Hahn v. State, 60 Neb. 487, 83 N.W. 674 (1900).

Charging carrying on of a lottery on divers days is bad for duplicity, offense not being a continuing one. State v. Dennison, 60 Neb. 192, 82 N.W. 628 (1900).

In information charging rape, all unlawful acts within period of limitation may be charged. Bailey v. State, 57 Neb. 706, 78 N.W. 284 (1899).

Information for assault with intent to kill was good. McVey v. State, 57 Neb. 471, 77 N.W. 1111 (1899).

Information for larceny is not fatally defective for failure to state exact time, when time is not essence of offense. Rema v. State, 52 Neb. 375, 72 N.W. 474 (1897).

Charge of malpractice and contempt may be joined if both involve same transaction. Blodgett v. State, 50 Neb. 121, 69 N.W. 751 (1897).

Information charging practice of medicine and surgery without certificate was sufficient. Jones v. State, 49 Neb. 609, 68 N.W. 1034 (1896).

Where information charges assault with intent to commit rape by force, it is not necessary to allege age of person upon whom assault was committed or age of defendant. Hall v. State, 40 Neb. 320, 58 N.W. 929 (1894).

3. Verification

To meet the requirement that an information shall be verified by the oath of the county attorney, it is sufficient if it appears, no matter in what form, that the truth of the charge or charges contained in the information are confirmed and substantiated by the oath of the county attorney. State v. Jones, 254 Neb. 212, 575 N.W.2d 156 (1998).

Information verified by some person other than county attorney is sufficient and renders additional verification by prosecuting official unnecessary. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Verification to information is sufficient if it appears, no matter in what form, that truth of charges contained therein is confirmed and substantiated by oath of county attorney. Marshall v. State, 116 Neb. 45, 215 N.W. 564 (1927).

It is sufficient if information is verified by county attorney on information and belief. Watson v. State, 109 Neb. 43, 189 N.W. 620 (1922).

Objection to verification is waived if not made before arraignment and plea. Emery v. State, 78 Neb. 547, 111 N.W. 374 (1907).

Verification must be before magistrate authorized to administer oaths, clerk of court or deputy. Nightingale v. State, 62 Neb. 371, 87 N.W. 158 (1901); Davis v. State, 31 Neb. 247, 47 N.W. 854 (1891).

Terms "prosecuting attorney" and "county attorney" are synonymous. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Information may be verified by county attorney. Trimble v. State, 61 Neb. 604, 85 N.W. 844 (1901).



29-1604 - Information; procedure; law applicable.

29-1604. Information; procedure; law applicable.

The provisions of the criminal code in relation to indictments, and all other provisions of law, applying to prosecutions upon indictments to writs and process therein, and the issuing and service thereof, to motions, pleadings, trials and punishments or the execution of any sentence, and to all other proceedings in cases of indictments, whether in the court of original or appellate jurisdiction, shall in the same manner and to the same extent, as nearly as may be, apply to informations, and all prosecutions and proceedings thereon.

1. Information

2. Miscellaneous

1. Information

Filing and service of amended information rendered nonprejudicial defects in service of original information. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Provision of criminal code with respect to indictments applies to informations. Shepperd v. State, 168 Neb. 464, 96 N.W.2d 261 (1959).

Information was sufficient to charge offense of uttering forged check. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Statutory provisions relating to indictments applies to informations. Jurgenson v. State, 166 Neb. 111, 88 N.W.2d 129 (1958).

This section makes the statutory provision for service of an indictment applicable to an information. Hawk v. State, 151 Neb. 717, 39 N.W.2d 561 (1949).

Information charging assault with intent to commit rape by force was not defective because of allegation of age of complaining witness. Frank v. State, 150 Neb. 745, 35 N.W.2d 816 (1949).

The provisions of the criminal code in relation to indictments apply to prosecution on information for picketing. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

2. Miscellaneous

Exact time of commission of alleged prior felony is not essential in charge under Habitual Criminal Act. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

There is no specified length of time that must elapse between filing of information and commencement of trial except requirement of one day must elapse after information has been served before arraignment. Darlington v. State, 153 Neb. 274, 44 N.W.2d 468 (1950).

This section makes applicable to prosecutions upon information preliminary pleadings provided for attacking indictments, and same waiver of defects for failure to make attack by motion to quash, plea in abatement or demurrer. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Election is not required between counts charging same offense. Stevens v. State, 84 Neb. 759, 122 N.W. 58 (1909).

Where offenses are distinct and separate, court should require prosecutor to elect. Miller v. State, 78 Neb. 645, 111 N.W. 637 (1907).

Several misdemeanors of same kind may be set forth in separate counts; prosecutor is not required to elect. Little v. State, 60 Neb. 749, 84 N.W. 248 (1900).

The requirement of service of copy of indictment within twenty-four hours after filing applies to information. Hawk v. Olson, 326 U.S. 271 (1945), reversing Hawk v. Olson, 145 Neb. 306, 16 N.W.2d 181 (1944).



29-1605 - Commitment and bail; law applicable.

29-1605. Commitment and bail; law applicable.

Any person who may, according to law, be committed to jail or become recognized or held to bail with sureties for his appearance in court to answer to any indictment, may in like manner be committed to jail or become recognized and held to bail for his appearance, to answer to any information or indictment, as the case may be.



29-1606 - Persons committed or held to bail; preliminary hearing; failure of county attorney to file information; written statement required; power of court.

29-1606. Persons committed or held to bail; preliminary hearing; failure of county attorney to file information; written statement required; power of court.

It shall be the duty of the county attorney of the proper county to inquire into and make full examination of all the facts and circumstances connected with any case on preliminary examination, as provided by law, touching the commission of any offense wherein the offender shall be committed to jail, or become recognized or held to bail. If the prosecuting attorney shall determine in any such case that an information ought not to be filed, he shall make, subscribe, and file with the clerk of the court a statement in writing, containing his reasons, in fact and in law, for not filing an information in such case; and such statement shall be filed at and during the term of court at which the offender shall be held for his appearance; Provided, in such case such court may examine the statement, together with the evidence filed in the case, and if, upon such examination, the court shall not be satisfied with the statement, the county attorney shall be directed by the court to file the proper information and bring the case to trial.

After a court approves the dismissal without prejudice of information under this section, the State is free to file new information that includes additional charges. State v. Al-Sayagh, 268 Neb. 913, 689 N.W.2d 587 (2004).

The provisions of this section include the requirement of approval by the trial court before an information may be dismissed. State v. Sanchell, 191 Neb. 505, 216 N.W.2d 504 (1974).

Obiter dictum in In re Interest of Moore, 186 Neb. 67, 180 N.W.2d 917, deleted to avoid possible misconstruction in conflict with this section. In re Interest of Moore, 186 Neb. 158, 180 N.W.2d 919 (1970).

Given gravity of original offense, state judge did not abuse his discretion in requiring that a proper probation revocation information be substituted for information which prosecution sought to dismiss. Kartman v. Parratt, 535 F.2d 450 (8th Cir. 1976).

Habitual criminal statute is not unconstitutional on grounds it gives county attorney selectivity in applying it, nor because it punishes a status rather than an act. Martin v. Parratt, 412 F.Supp. 544 (D. Neb. 1976).

State judge's refusal to dismiss probation violation charge except on condition county attorney file new charges did not deny probationer due process on ground that such judge, at final revocation hearing, was not a neutral and detached decision maker. Kartman v. Parratt, 397 F.Supp. 531 (D. Neb. 1975).



29-1607 - Information; preliminary examination; required; when.

29-1607. Information; preliminary examination; required; when.

No information shall be filed against any person for any offense until such person shall have had a preliminary examination therefor, as provided by law, unless such person shall waive his or her right to such examination, except as otherwise provided in the Uniform Criminal Extradition Act. The preliminary examination shall be conducted as soon as the nature and the circumstances of the case will permit.

1. Nature and requisites

2. Waiver

3. Miscellaneous

1. Nature and requisites

If an information is filed initially in district court, referred to as a "direct information", such filing is treated in the nature of a complaint until a preliminary hearing is held and, in conformity with this section, after the preliminary hearing is concluded, the filing will then be treated as an information for speedy trial act purposes. State v. Boslau, 258 Neb. 39, 601 N.W.2d 769 (1999).

In a prosecution by information, the complaint and information must charge the same offense, but it is sufficient if the charge in the information is substantially the same as that alleged in the complaint. State v. Kelley, 211 Neb. 770, 320 N.W.2d 455 (1982).

Preliminary hearing before a county judge not an attorney not violative of this section. State v. Howard, 184 Neb. 274, 167 N.W.2d 80 (1969).

Preliminary hearing is not required on complaint charging a misdemeanor. Otte v. State, 172 Neb. 110, 108 N.W.2d 737 (1961).

Preliminary hearing is not a criminal trial of person accused. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Omission to hold preliminary hearing of a person charged with crime is not jurisdictional. Swanson v. Jones, 151 Neb. 767, 39 N.W.2d 557 (1949).

Where it appears that charge in complaint is substantially the same as set forth in information, plea of want of preliminary examination because of variance is unavailing. Van Syoc v. State, 69 Neb. 520, 96 N.W. 266 (1903).

Examination made when magistrate is without jurisdiction is not a preliminary examination. White v. State, 28 Neb. 341, 44 N.W. 443 (1889).

A preliminary hearing, unless waived, is a prerequisite to a prosecution by information. Bird v. Sigler, 241 F.Supp. 1007 (D. Neb. 1964).

A defendant cannot be prosecuted by information until a preliminary hearing is held. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).

2. Waiver

The right to a preliminary hearing is waived by entering a plea of not guilty in the district court. State v. DeJesus, 216 Neb. 907, 347 N.W.2d 111 (1984).

Failure to give preliminary hearing is not a jurisdictional defect and may be waived. Drewes v. State, 156 Neb. 319, 56 N.W.2d 113 (1952).

Preliminary hearing in a criminal case is waived unless defendant raises that question before he enters a plea of not guilty in the district court. Roberts v. State, 145 Neb. 658, 17 N.W.2d 666 (1945).

Right of preliminary hearing may be waived. Meyers v. State, 104 Neb. 356, 177 N.W. 177 (1920).

District court has jurisdiction when transcript shows filing of complaint, arraignment and waiver of preliminary hearing before magistrate. Clawson v. State, 96 Neb. 499, 148 N.W. 524 (1914).

Plea of not guilty waives objection that preliminary examination was not had. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

Transcript showing arraignment of accused and waiver of preliminary examination fulfilled requirements of this section. Korth v. State, 46 Neb. 631, 65 N.W. 792 (1896).

Failure to give prisoner preliminary examination is a mere defect, and is waived if not objected to before going to trial. Coffield v. State, 44 Neb. 417, 62 N.W. 875 (1895).

3. Miscellaneous

A claim that a defendant was not accorded a preliminary hearing and did not waive it, is determinable by a plea in abatement. State v. Forbes, 203 Neb. 349, 278 N.W.2d 615 (1979).

The district court is without jurisdiction to try on information one accused of committing a felony within the state unless the defendant is first accorded the privilege of a preliminary examination or waives the same. State v. Forbes, 203 Neb. 349, 278 N.W.2d 615 (1979).

Effect of dissemination of hearsay and purported statements of counsel considered in review of order restricting pretrial publicity. State v. Simants, 194 Neb. 783, 236 N.W.2d 794 (1975).

Prosecuting attorney cannot delegate authority to file information. Richards v. State, 22 Neb. 145, 34 N.W. 346 (1887).



29-1608 - Indictment, complaint, or information against corporation; summons; service; return day; procedure.

29-1608. Indictment, complaint, or information against corporation; summons; service; return day; procedure.

Whenever an indictment is presented, or complaint or information filed against a corporation, a summons commanding the sheriff to notify the accused thereof, and returnable on the third day after its date, shall issue on the praecipe of the prosecuting attorney. Such summons, together with a copy of the indictment, information, or complaint, shall be served and returned in the manner provided for service of summons upon such corporation in a civil action. The corporation on or before the return day of a summons duly served may appear by one of its officers, or by counsel, and answer to the indictment, information, or complaint by motion, demurrer, or plea. Upon its failure to make such appearance and answer, the court clerk shall enter a plea of not guilty; and upon such appearance being made, or plea entered, the corporation shall be deemed thenceforth continuously present in the court until the case is finally disposed of.



29-1701 - Warrant and arrest on indictment or presentment.

29-1701. Warrant and arrest on indictment or presentment.

A warrant may be issued in term time or in vacation of the court, on an indictment found or presentment made in any county, and when directed to the sheriff of the county where such indictment was found, or presentment made, it shall be lawful for such officer to pursue and arrest the accused named in such warrant, in any county of this state where he may be found, and commit him to jail, or hold him to bail, as provided in this code.



29-1702 - Accused a nonresident of the county; how arrested.

29-1702. Accused a nonresident of the county; how arrested.

When the party accused shall reside out of the county in which such indictment was found, it shall be lawful to issue a warrant thereon, directed to the sheriff of the county where the accused shall reside or may be found. It shall be the duty of such officer to arrest the accused and convey him to the county from which such writ was issued, and there commit him to the jail of such county, or hold him to bail, as provided in section 29-1701.

Fact that accused is out on bail pending trial for felony in one county does not render him immune from arrest on charge of separate felony in another county. State ex rel. Johnson v. Goble, 136 Neb. 242, 285 N.W. 569 (1939).



29-1703 - Misdemeanors; recognizance for appearance; authority of sheriff to take.

29-1703. Misdemeanors; recognizance for appearance; authority of sheriff to take.

When any sheriff or other officer shall be charged with the execution of a warrant issued on any indictment for a misdemeanor, he shall, during the vacation of the court from which the writ issued, have authority to take the recognizance of the person so indicted, together with sufficient sureties, resident and freeholders in the county from which such writ issued, in a sum of not less than fifty dollars nor more than five hundred dollars, conditioned for the appearance of such person on the first day of the next term of such court.

This section governs duties of sheriff in case of taking bond. Berrer v. Moorhead, 22 Neb. 687, 36 N.W. 118 (1888).



29-1704 - Misdemeanors; recognizance; return.

29-1704. Misdemeanors; recognizance; return.

The sheriff or other officer shall return such writ according to the command thereof, with the name of the surety or sureties, together with the recognizance taken as aforesaid; and the recognizance so taken and returned shall be filed and recorded by the clerk of the court to which the same was returned, and may be proceeded on in the same way as if such recognizance had been taken in the court during term time.



29-1705 - Felonies; recognizance ordered by court; authority.

29-1705. Felonies; recognizance ordered by court; authority.

When any person shall have been indicted for a felony, and the person so indicted shall not have been arrested or recognized to appear before the court, the court may make an entry of the cause on the journal, and may order the amount in which the party indicted may be recognized for his appearance by any officer charged with the duty of arresting him.

Recognizance, taken before unauthorized person, or when taking thereof is unauthorized, is void. Dickenson v. State, 20 Neb. 72, 29 N.W. 184 (1886).



29-1706 - Felonies; recognizance; amount; endorsement on warrant.

29-1706. Felonies; recognizance; amount; endorsement on warrant.

The clerk issuing a warrant on such an indictment shall endorse thereon the sum in which the recognizance of the accused was ordered as aforesaid to be taken.



29-1707 - Felonies; recognizance; conditions; return.

29-1707. Felonies; recognizance; conditions; return.

The officer charged with the execution of the warrant aforesaid shall take the recognizance of the party accused in the sum ordered as aforesaid, together with good and sufficient sureties, conditioned for the appearance of the accused at the return of the writ before the court out of which the same issued.

Such officer shall return such recognizance to the court to be recorded and proceeded on as provided in this code.



29-1708 - Recognizance; signature; certificate.

29-1708. Recognizance; signature; certificate.

All recognizances taken during vacation of any court, by any judge or other officer thereof authorized to take them, shall be signed by the parties and certified to by the officer taking the same.



29-1709 - Indicted convicts; custody.

29-1709. Indicted convicts; custody.

Whenever any convict in a Department of Correctional Services adult correctional facility is indicted for any offense committed while confined therein, such convict shall remain in the custody of the warden of the facility subject to the order of the district court of the county where the facility in which such convict is confined is situated.



29-1801 - Repealed. Laws 1959, c. 119, § 1.

29-1801. Repealed. Laws 1959, c. 119, § 1.



29-1802 - Indictment; recording; service of copy on defendant; arraignment, when had.

29-1802. Indictment; recording; service of copy on defendant; arraignment, when had.

The clerk of the district court shall, upon the filing of any indictment with him, and after the person indicted is in custody or let to bail, cause the same to be entered of record on the journal of the court; and in case of the loss of the original, such record or a certified copy thereof shall be used in place thereof upon the trial of the cause. Within twenty-four hours after the filing of an indictment for felony, and in every other case on request, the clerk shall make and deliver to the sheriff, the defendant or his counsel a copy of the indictment, and the sheriff on receiving such copy shall serve the same upon the defendant. No one shall be, without his assent, arraigned or called on to answer to any indictment until one day shall have elapsed, after receiving in person or by counsel, or having an opportunity to receive a copy of such indictment as aforesaid.

1. Right to receive copy

2. Service of copy

3. Waiver

1. Right to receive copy

The defendant's right to a copy of information is not violated, where, although copy of amended information was not served on defendant, the case was tried on the original information as to which a copy was served. Hoctor v. State, 141 Neb. 329, 3 N.W.2d 558 (1942).

Accused is not entitled to additional copy merely because, with his knowledge, additional names are properly endorsed on information or because of amendment in immaterial respect. Eigbrett v. State, 111 Neb. 388, 196 N.W. 700 (1923).

Rule applies also to amended information. McKay v. State, 91 Neb. 281, 135 N.W. 1024 (1912).

State is required to furnish defendant with but one copy of information. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Right to copy and one day thereafter to prepare for trial is a substantial right; denial thereof is error, but right may be waived. Barker v. State, 54 Neb. 53, 74 N.W. 427 (1898).

This section applies to copy of information as well as indictment. Hawk v. Olson, 326 U.S. 271 (1945), reversing Hawk v. Olson, 145 Neb. 306, 16 N.W.2d 181 (1944).

2. Service of copy

This statute specifically allows counsel to be served. State v. Henn, 223 Neb. 280, 388 N.W.2d 846 (1986).

The requirement that one day shall elapse between service of an information and arraignment relates to the charge which is to be tried and not to a charge that defendant is an habitual criminal. State v. Cole, 192 Neb. 466, 222 N.W.2d 560 (1974).

Purpose of service of copy of information is to insure defendant a reasonable time in which to prepare his defense. Shepperd v. State, 168 Neb. 464, 96 N.W.2d 261 (1959).

Defendant cannot be put on trial until at least one day shall have elapsed after he has received copy of information. Darlington v. State, 153 Neb. 274, 44 N.W.2d 468 (1950).

This section provides for the service of indictment upon the accused. Hawk v. State, 151 Neb. 717, 39 N.W.2d 561 (1949).

3. Waiver

The failure of the record to show that the defendant made any objection to proceed with the trial on the charge raises the presumption that he or she waived the right under this section. State v. High, 225 Neb. 695, 407 N.W.2d 772 (1987).

Where amended information was properly filed and served, prior defects in original information and service thereof were not prejudicial. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Requirements of this section may be waived. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Right not to be required to plead to indictment or information, until one day shall have elapsed after receiving copy of same, may be waived. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

Defendant's right hereunder may be waived; failure of record to show objection raises presumption of waiver. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Objection made after trial begins that copy of information had not been served is too late. Foster v. State, 83 Neb. 264, 119 N.W. 475 (1909).



29-1803 - Repealed. Laws 1965, c. 151, § 5.

29-1803. Repealed. Laws 1965, c. 151, § 5.



29-1803.01 - Repealed. Laws 1972, LB 1463, § 13.

29-1803.01. Repealed. Laws 1972, LB 1463, § 13.



29-1803.02 - Repealed. Laws 1972, LB 1463, § 13.

29-1803.02. Repealed. Laws 1972, LB 1463, § 13.



29-1803.03 - Repealed. Laws 1972, LB 1463, § 13.

29-1803.03. Repealed. Laws 1972, LB 1463, § 13.



29-1804 - Transferred to section 23-3401.

29-1804. Transferred to section 23-3401.



29-1804.01 - Repealed. Laws 1972, LB 1463, § 13.

29-1804.01. Repealed. Laws 1972, LB 1463, § 13.



29-1804.02 - Repealed. Laws 1972, LB 1463, § 13.

29-1804.02. Repealed. Laws 1972, LB 1463, § 13.



29-1804.03 - Transferred to section 23-3402.

29-1804.03. Transferred to section 23-3402.



29-1804.04 - Transferred to section 29-3901.

29-1804.04. Transferred to section 29-3901.



29-1804.05 - Transferred to section 29-3902.

29-1804.05. Transferred to section 29-3902.



29-1804.06 - Repealed. Laws 1979, LB 241, § 7.

29-1804.06. Repealed. Laws 1979, LB 241, § 7.



29-1804.07 - Transferred to section 29-3903.

29-1804.07. Transferred to section 29-3903.



29-1804.08 - Transferred to section 29-3904.

29-1804.08. Transferred to section 29-3904.



29-1804.09 - Transferred to section 29-3907.

29-1804.09. Transferred to section 29-3907.



29-1804.10 - Transferred to section 29-3908.

29-1804.10. Transferred to section 29-3908.



29-1804.11 - Transferred to section 23-3403.

29-1804.11. Transferred to section 23-3403.



29-1804.12 - Transferred to section 29-3905.

29-1804.12. Transferred to section 29-3905.



29-1804.13 - Transferred to section 29-3906.

29-1804.13. Transferred to section 29-3906.



29-1804.14 - Repealed. Laws 1990, LB 822, § 40.

29-1804.14. Repealed. Laws 1990, LB 822, § 40.



29-1805 - Repealed. Laws 1972, LB 1463, § 13.

29-1805. Repealed. Laws 1972, LB 1463, § 13.



29-1805.01 - Transferred to section 29-3909.

29-1805.01. Transferred to section 29-3909.



29-1805.02 - Transferred to section 29-3910.

29-1805.02. Transferred to section 29-3910.



29-1805.03 - Transferred to section 29-3911.

29-1805.03. Transferred to section 29-3911.



29-1805.04 - Transferred to section 29-3912.

29-1805.04. Transferred to section 29-3912.



29-1805.05 - Transferred to section 29-3913.

29-1805.05. Transferred to section 29-3913.



29-1805.06 - Transferred to section 29-3914.

29-1805.06. Transferred to section 29-3914.



29-1805.07 - Transferred to section 29-3915.

29-1805.07. Transferred to section 29-3915.



29-1805.08 - Transferred to section 29-3916.

29-1805.08. Transferred to section 29-3916.



29-1805.09 - Transferred to section 29-3917.

29-1805.09. Transferred to section 29-3917.



29-1805.10 - Transferred to section 29-3918.

29-1805.10. Transferred to section 29-3918.



29-1805.11 - Repealed. Laws 1990, LB 822, § 40.

29-1805.11. Repealed. Laws 1990, LB 822, § 40.



29-1806 - Exceptions to indictment; time allowed.

29-1806. Exceptions to indictment; time allowed.

The court shall allow the accused a reasonable time to examine the indictment and prepare exceptions thereto.



29-1807 - Exceptions to indictment; how made.

29-1807. Exceptions to indictment; how made.

The accused may except to an indictment by (1) a motion to quash, (2) a plea in abatement, or (3) a demurrer.

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

Failure to attack indictment or information prior to trial is a waiver of any defects therein which are not jurisdictional. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Where different counts in information are properly joined, and evidence is offered to sustain each, an election will not be required. Poston v. State, 83 Neb. 240, 119 N.W. 520 (1909).

A plea in abatement is a device whereby indictment or information can be attacked. Ronzzo v. Sigler, 235 F.Supp. 839 (D. Neb. 1964).



29-1808 - Motion to quash; when made.

29-1808. Motion to quash; when made.

A motion to quash may be made in all cases when there is a defect apparent upon the face of the record, including defects in the form of the indictment or in the manner in which an offense is charged.

1. Defects

2. Waiver

3. Miscellaneous

1. Defects

Objections to the form or content of an information should be raised by a motion to quash. A defendant's failure to file a motion to quash the information waives objections to it, even when the objection is aimed at an amended information superseding the original information filed against the defendant. State v. Meers, 257 Neb. 398, 598 N.W.2d 435 (1999).

A motion to quash is the proper method to attack the requisite certainty and particularity of an information in a criminal case. State v. Bocian, 226 Neb. 613, 413 N.W.2d 893 (1987).

The defendant's motion to quash should have been sustained by the trial court because his testimony given under oath before a special legislative committee was not subject to prosecution as perjury under section 28-915. State v. Douglas, 222 Neb. 833, 388 N.W.2d 801 (1986).

Challenge to certainty and particularity of information which states an offense in the words of the statute may be made by a motion to quash, but not by a motion in arrest of judgment. State v. Abraham, 189 Neb. 728, 205 N.W.2d 342 (1973).

In a criminal prosecution for picketing, failure to allege the essential elements of the offense renders the information subject to a motion to quash. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

Defects in indictment which might have been attacked by motion to quash are waived by general demurrer. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Defects in verification should be raised by motion to quash before pleading to information. Davis v. State, 31 Neb. 247, 47 N.W. 854 (1891).

A motion to quash which raises the issue of the admissibility of a defendant's prior driving under the influence convictions, for enhancement purposes, should not be filed until after a determination of the defendant's guilt on the underlying offense. State v. Head, 14 Neb. App. 684, 712 N.W.2d 822 (2006).

2. Waiver

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).

Failure to file motion to quash is not a waiver where information wholly fails to allege essential element of crime. Nelson v. State, 167 Neb. 575, 94 N.W.2d 1 (1959).

Failure to attack indictment or information prior to trial is a waiver of any defects therein which are not jurisdictional. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Defects in indictment which might have been attacked by motion to quash are waived by general demurrer. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Failure to make motion to quash is waiver of any defect on face of information. Matters v. State, 120 Neb. 404, 232 N.W. 781 (1930).

3. Miscellaneous

The distinction between a motion to quash and a motion to suppress is not mere form over substance. The filing of a motion to quash clearly notifies the State that the defendant's challenge is to the propriety of the entire proceedings. In contrast to a motion to quash, a motion to suppress seeks to exclude certain evidence from being presented at trial. State v. Kanarick, 257 Neb. 358, 598 N.W.2d 430 (1999).

Disqualification of members of jury panel to serve cannot be raised by motion to quash. State v. Eggers, 175 Neb. 79, 120 N.W.2d 541 (1963).

Motion to quash was properly overruled in case stated. Blair v. State, 72 Neb. 501, 101 N.W. 17 (1904).

The proper procedure for determining the admissibility of prior driving under the influence convictions as prior convictions for the purposes of enhancement is to file a motion to quash on the enhancement issues after a determination of guilt on the underlying offense. State v. Head, 14 Neb. App. 684, 712 N.W.2d 822 (2006).



29-1809 - Plea in abatement; when made.

29-1809. Plea in abatement; when made.

A plea in abatement may be made when there is a defect in the record which is shown by facts extrinsic thereto.

1. When made

2. Procedure

1. When made

Hereafter the sufficiency of the evidence at a preliminary hearing may be raised only by a plea in abatement filed in the criminal proceeding in the district court. Kruger v. Brainard, 183 Neb. 455, 161 N.W.2d 520 (1968).

A plea in abatement may be made when there is a defect in the record which is shown by facts extrinsic thereto. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Plea in abatement presenting questions of law only is properly determined by court. Hardin v. State, 92 Neb. 298, 138 N.W. 146 (1912).

Objections to empaneling of grand jury may be presented by plea in abatement. If plea is made, and no refusal to rule thereon by trial court is shown, objection is waived. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Plea in abatement is proper where there is defect in record shown by extrinsic facts. In case stated, plea is not good. Steiner v. State, 78 Neb. 147, 110 N.W. 723 (1907).

Whether preliminary hearing has been had or waived may be determined by interposition of plea in abatement. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing 68 Neb. 181, 104 N.W. 154 (1905).

A plea in abatement based upon the fact that defendant had two preliminary examinations, and that on the first he was held for a lower grade of offense than upon the one which is the basis of the information filed against him is demurrable. Thompson v. State, 61 Neb. 210, 85 N.W. 62 (1901).

Matters triable under plea of not guilty cannot be presented by plea in abatement. State v. Bailey, 57 Neb. 204, 77 N.W. 654 (1898).

Objections on grounds of variance of information from complaint should be made by plea in abatement. Whitner v. State, 46 Neb. 144, 64 N.W. 704 (1895).

2. Procedure

After trial and conviction in the district court, any error in the ruling of the district court on the plea in abatement is cured if the evidence at trial is sufficient to permit the jury to find guilt beyond a reasonable doubt. State v. Franklin, 194 Neb. 630, 234 N.W.2d 610 (1975).

Issue on plea in abatement was properly tried by the court without a jury. Bolln v. State, 51 Neb. 581, 71 N.W. 444 (1897).

Where plea in bar is good, issue raised by it and state's reply must be tried by jury. Arnold v. State, 38 Neb. 752, 57 N.W. 378 (1894).

Ruling on plea in abatement is not a final order. Gartner v. State, 36 Neb. 280, 54 N.W. 516 (1893).

Plea may be signed by prisoner's attorney; if verified by prisoner, it is sufficient. Bohanan v. State, 15 Neb. 209, 18 N.W. 129 (1884).

Plea must point out particular cause of illegality. Baldwin v. State, 12 Neb. 61, 10 N.W. 463 (1881).

Plea in abatement must state facts and not legal conclusions. Priest v. State, 10 Neb. 393, 6 N.W. 468 (1880).

Where allegations of plea in abatement are denied by state, burden of proof is on defendant. Everson v. State, 4 Neb. Unof. 109, 93 N.W. 394 (1903).



29-1810 - Demurrer to indictment; when made.

29-1810. Demurrer to indictment; when made.

The accused may demur when the facts stated in the indictment do not constitute an offense punishable by the laws of this state, or when the intent is not alleged, when proof of it is necessary to make out the offense charged.

Demurrer to information was not properly sustained as to one count of the information. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).

Failure to demur is not a waiver where information wholly fails to allege essential element of crime. Nelson v. State, 167 Neb. 575, 94 N.W.2d 1 (1959).

Demurrer would not lie to indictment because it alleged in detail facts leading up to commission of criminal act charged. Kirchman v. State, 122 Neb. 624, 241 N.W. 100 (1932).



29-1811 - Indictment defective; accused committed or held to bail.

29-1811. Indictment defective; accused committed or held to bail.

When a motion to quash, or a plea in abatement, has been adjudged in favor of the accused, he may be committed or held to bail in such sum as the court may require for his appearance at the first day of the next term of said court.

Order of district court sustaining motion to quash information does not operate to discharge the defendant. Dobrusky v. State, 140 Neb. 360, 299 N.W. 539 (1941).



29-1812 - Defects; when considered waived.

29-1812. Defects; when considered waived.

The accused shall be taken to have waived all defects which may be excepted to by a motion to quash, or a plea in abatement, by demurring to an indictment or pleading in bar or the general issue.

1. Plea of not guilty

2. Demurrer

3. Miscellaneous

1. Plea of not guilty

Overruling motion to quash information made after defendant had pleaded not guilty was proper. State v. Fiegl, 184 Neb. 704, 171 N.W.2d 643 (1969).

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).

Plea in abatement was properly overruled when filed after entry of plea of not guilty. Onstott v. State, 156 Neb. 55, 54 N.W.2d 380 (1952).

Objection that a preliminary hearing in a criminal case has not been had is waived by a plea of not guilty in the district court. Roberts v. State, 145 Neb. 658, 17 N.W.2d 666 (1945).

Where defendant enters plea of not guilty to amended information, he waives all defects which might have been excepted to by motion to quash or plea in abatement. Dobrusky v. State, 140 Neb. 360, 299 N.W. 539 (1941).

Plea of not guilty waives all defects which may be excepted to by plea in abatement. Uerling v. State, 125 Neb. 374, 250 N.W. 243 (1933).

Objection that accused has not had preliminary examination is waived unless made before plea of not guilty is entered. Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

2. Demurrer

A motion to quash filed simultaneously with a demurrer to the indictment is not barred by this section. State v. Valencia, 205 Neb. 719, 290 N.W.2d 181 (1980).

Where demurrer to information is first filed and overruled, defects which might have been raised by motion to quash are waived. Wiese v. State, 138 Neb. 685, 294 N.W. 482 (1940).

Defects in an information which might have been attacked by motion to quash are waived by general demurrer. Buthman v. State, 131 Neb. 385, 268 N.W. 99 (1936).

Demurrer to information or plea of not guilty waives all defects which may be excepted to by motion to quash or plea in abatement. Green v. State, 116 Neb. 635, 218 N.W. 432 (1928); Olsen v. State, 114 Neb. 112, 206 N.W. 1 (1925); Reinoehl v. State, 62 Neb. 619, 87 N.W. 355 (1901).

3. Miscellaneous

Under this section, once a defendant has entered a plea, or a plea is entered for the defendant by the court, the defendant waives all facial constitutional challenges to a statute unless that defendant asks leave of the court to withdraw the plea and thereafter files a motion to quash, even if the defendant entered his plea through a written arraignment under section 29-4206. State v. Liston, 271 Neb. 468, 712 N.W.2d 264 (2006).

This section applies where a plea is entered for a defendant by the court. State v. Severin, 250 Neb. 841, 553 N.W.2d 452 (1996).

All defects that may be excepted to by a motion to quash are taken as waived by a defendant pleading the general issue. State v. Bocian, 226 Neb. 613, 413 N.W.2d 893 (1987).

This section applies whether plea is by defendant in person or by the court for him if he stands mute. State v. Etchison, 190 Neb. 629, 211 N.W.2d 405 (1973).

Challenge to certainty and particularity of information which states an offense in the words of the statute is waived by pleading the general issue. State v. Abraham, 189 Neb. 728, 205 N.W.2d 342 (1973).

Defendant's assignment of error that court lacked jurisdiction because information failed to contain a distinct allegation of each element of crime waived by guilty plea. State v. Workman, 186 Neb. 467, 183 N.W.2d 911 (1971).

Defendant, by pleading guilty, waived objection that might have been raised by plea in abatement. State v. Ninneman, 179 Neb. 729, 140 N.W.2d 5 (1966).

Waiver applied only to those matters which may be raised by motion to quash. Nelson v. State, 167 Neb. 575, 94 N.W.2d 1 (1959).

Failure to attack indictment or information prior to trial is a waiver of any defects therein which are not jurisdictional. State ex rel. Gossett v. O'Grady, 137 Neb. 824, 291 N.W. 497 (1940).

Information was not subject to charge of duplicity, and defects therein were waived. Sudyka v. State, 123 Neb. 431, 243 N.W. 276 (1932).

Defects in information were waived. Matters v. State, 120 Neb. 404, 232 N.W. 781 (1930).

Filing plea in bar constitutes waiver of all matters necessary or proper to be raised by plea in abatement. Melcher v. State, 109 Neb. 865, 192 N.W. 502 (1923).

Objections to empaneling grand jury may be presented by plea in abatement; if there is no ruling or refusal to rule thereon, objection is waived; cannot be taken by motion in arrest of judgment. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Defects which might have been attacked by motion to quash or plea in abatement are waived when defendant pleads to general issue or when plea is entered for him by court. Huette v. State, 87 Neb. 798, 128 N.W. 519 (1910); Ingraham v. State, 82 Neb. 553, 118 N.W. 320 (1908).



29-1813 - Plea in abatement; misnomer; procedure.

29-1813. Plea in abatement; misnomer; procedure.

If the accused shall plead in abatement that he is not indicted by his true name, he must plead what his true name is, which shall be entered on the minutes of the court, and after such entry the trial and all other proceedings on the indictment shall be had against him by that name, referring also to the name by which he is indicted, in the same manner in all respects as if he had been indicted by his true name.



29-1814 - Demurrer or reply to plea in abatement; when made.

29-1814. Demurrer or reply to plea in abatement; when made.

To any plea in abatement the county attorney may demur if it is not sufficient in substance, or he may reply setting forth any facts which may show that there is no defect in the record as charged in the plea.

Joinder of issues on plea in abatement may be waived. Svehla v. State, 168 Neb. 553, 96 N.W.2d 649 (1959).

Demurrer to plea in bar admits all facts well pleaded therein. Smith v. State, 42 Neb. 356, 60 N.W. 585 (1894).



29-1815 - Plea after overruling of demurrer to indictment.

29-1815. Plea after overruling of demurrer to indictment.

After a demurrer to an indictment has been overruled, the accused may plead not guilty, or in bar.

When accused appears and goes to trial, arraignment is waived. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944).

Demurrer or plea of guilty waives all defects which might be objected to only by motion to quash or plea in abatement. Goddard v. State, 73 Neb. 739, 103 N.W. 443 (1905).

Trial for misdemeanor, without plea of defendant, is not ground for reversal. Allyn v. State, 21 Neb. 593, 33 N.W. 212 (1887).

Plea of not guilty precludes raising question of former conviction. Marshall v. State, 6 Neb. 120 (1877).

Defendant should plead to charge before he is placed on trial. Burley v. State, 1 Neb. 385 (1871).



29-1816 - Arraignment of accused; when considered waived; child less than eighteen years of age; move court to waive jurisdiction to juvenile court; findings for decision; transfer to juvenile court; effect.

29-1816. Arraignment of accused; when considered waived; child less than eighteen years of age; move court to waive jurisdiction to juvenile court; findings for decision; transfer to juvenile court; effect.

(1) The accused shall be arraigned by reading to him or her the indictment or information, unless the reading is waived by the accused when the nature of the charge is made known to him or her. The accused shall then be asked whether he or she is guilty or not guilty of the offense charged. If the accused appears in person and by counsel and goes to trial before a jury regularly impaneled and sworn, he or she shall be deemed to have waived arraignment and a plea of not guilty shall be deemed to have been made.

(2)(a) At the time of the arraignment the court shall advise the accused, if he or she was less than eighteen years of age at the time of the commitment of the alleged crime, that he or she may move the county or district court at any time not later than thirty days after arraignment, unless otherwise permitted by the court for good cause shown, to waive jurisdiction in such case to the juvenile court for further proceedings under the Nebraska Juvenile Code. The court shall schedule a hearing on such motion within fifteen days. The customary rules of evidence shall not be followed at such hearing. The county attorney or city attorney shall present the evidence and reasons why such case should be retained, the accused shall present the evidence and reasons why the case should be transferred, and both sides shall consider the criteria set forth in section 43-276. After considering all the evidence and reasons presented by both parties, pursuant to section 43-276, the case shall be transferred unless a sound basis exists for retaining the case.

(b) In deciding such motion the court shall consider, among other matters, the matters set forth in section 43-276 for consideration by the county attorney or city attorney when determining the type of case to file.

(c) The court shall set forth findings for the reason for its decision, which shall not be a final order for the purpose of enabling an appeal. If the court determines that the accused should be transferred to the juvenile court, the complete file in the county or district court shall be transferred to the juvenile court and the complaint, indictment, or information may be used in place of a petition therein. The court making a transfer shall order the accused to be taken forthwith to the juvenile court and designate where he or she shall be kept pending determination by the juvenile court. The juvenile court shall then proceed as provided in the Nebraska Juvenile Code.

1. Arraignment

2. Jurisdiction to juvenile court

3. Miscellaneous

1. Arraignment

Arraignment complied with statute. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Where accused goes to trial without being arraigned and failed to demand formal arraignment, he waives his rights. Maher v. State, 144 Neb. 463, 13 N.W.2d 641 (1944); Hill v. State, 116 Neb. 73, 215 N.W. 789 (1927).

Issues are not joined until arraignment and plea to information; no jeopardy in absence of plea. Gragg v. State, 112 Neb. 732, 201 N.W. 338 (1924).

Under prior statute, reading of indictment could not be waived in felony case, and failure to arraign was reversible error. Popel v. State, 105 Neb. 348, 180 N.W. 570 (1920).

Formal arraignment is not necessary in misdemeanor. Kruger v. State, 1 Neb. 365 (1871).

2. Jurisdiction to juvenile court

The general rule is that on request by a juvenile, the district court must transfer a juvenile case involving a felony from district court to juvenile court, unless a sound basis for retaining jurisdiction exists. In deciding whether to grant a requested waiver of the district court's jurisdiction and to transfer the case to juvenile court, the district court having jurisdiction over a pending criminal prosecution is required to consider the juvenile's request in light of the criteria set forth in section 43-276. State v. Reynolds, 246 Neb. 802, 523 N.W.2d 377 (1994).

In deciding whether to grant a requested waiver of jurisdiction and transfer proceedings to juvenile court pursuant to this section, the court having jurisdiction over a pending criminal prosecution must carefully consider the juvenile's request in light of the criteria set forth in section 43-276. State v. Nevels, 235 Neb. 39, 453 N.W.2d 579 (1990).

This section and section 43-276 provide a balancing test in which public protection and security are weighed against practical, and not problematical, rehabilitation in determining whether there should be a waiver of jurisdiction over a criminal proceeding to the juvenile court. State v. Trevino, 230 Neb. 494, 432 N.W.2d 503 (1988).

This section and section 43-276 involve a balancing test, namely, public protection and societal security weighed against practical and not problematic rehabilitation, in determining whether there should be a waiver of jurisdiction in criminal proceedings with a transfer to the juvenile court. Where the record supported the trial court's findings that the crime was violent, that the defendant may require treatment beyond the age of majority, that defendant's rehabilitative needs were beyond the scope of the juvenile court, and that more protection of the public was required than would be available in juvenile court, the district court did not abuse its discretion in retaining jurisdiction. State v. Ryan, 226 Neb. 59, 409 N.W.2d 579 (1987).

District court properly refused transfer of minor to juvenile court after a hearing and issuing written findings enumerating the basis for denying transfer. State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

A judgment will not be reversed for failure of trial court to set forth findings for its reason to overrule a motion to transfer case to juvenile court where defendant failed to call trial court's attention to the requirement of the statute. State v. Highly, 195 Neb. 498, 238 N.W.2d 909 (1976).

3. Miscellaneous

When a defendant appeared, was represented by counsel, and went to trial, the defendant waived any argument that rearraignment was necessary. State v. Hernandez, 268 Neb. 934, 689 N.W.2d 579 (2004).

In order to retain jurisdiction pursuant to this section, the district court does not need to resolve every factor in section 43-276 against the juvenile. This section represents the policy decision, made by the Legislature, that decisions made at transfer hearings are to be informed by all of the surrounding circumstances, which may or may not include evidence that is inadmissible at a subsequent criminal trial. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

A request to a court to waive jurisdiction to the juvenile court raises a jurisdictional challenge, and a defendant may appeal an unfavorable ruling even after entering a plea of guilty or tendering a plea of no contest. State v. Phinney, 235 Neb. 486, 455 N.W.2d 795 (1990).

Section is not applicable to misdemeanors. Wozniak v. State, 103 Neb. 749, 174 N.W. 298 (1919); Burroughs v. State, 94 Neb. 519, 143 N.W. 450 (1913).

Right to have complaint read to him in filiation proceeding is waived by defendant by proceeding to trial. McNeal v. Hunter, 72 Neb. 579, 101 N.W. 236 (1904).



29-1816.01 - Arraignment of accused; report of proceedings; filing; evidence.

29-1816.01. Arraignment of accused; report of proceedings; filing; evidence.

On the arraignment in the district court of any person accused of a felony, the court may require the official reporter of said court to make a stenographic report of the proceedings had in such court incident to such arraignment and the disposition of the charge made against the accused including sentence in the event of conviction. The court may further require the court reporter to prepare a transcript of his report of said proceedings, authenticate said transcript with an appropriate certificate to be attached thereto, and cause the same to be filed in the office of the clerk of said court. Such transcript need not be copied in either the journal of said court or the complete record in said office, but shall be kept in a special file and not removed from the office of the clerk of the district court, except on an order of a judge of said court expressly authorizing removal. In the event that the transcript is so made, authenticated and filed, it, or a duly certified copy thereof, shall become and be competent and lawful evidence and admissible as such in any of the courts of this state.



29-1817 - Plea in bar; allegations; reply to plea; how issues tried.

29-1817. Plea in bar; allegations; reply to plea; how issues tried.

The accused may then offer a plea in bar to the indictment that he has before had judgment of acquittal, or been convicted, or been pardoned for the same offense; and to this plea the county attorney may reply that there is no record of such acquittal or conviction, or that there has been no pardon. On the trial of such issue to the court or to a jury, if the court desires to submit such issue to a jury, the accused must produce the record of such conviction or acquittal, or the pardon, and prove that he is the same person charged in the record or mentioned in the pardon; and shall be permitted to adduce such other evidence as may be necessary to establish the identity of the offense.

1. Scope

2. Procedure

1. Scope

Invalidity of law under which defendant is prosecuted cannot be raised by plea in bar. Melcher v. State, 109 Neb. 865, 192 N.W. 502 (1923).

Where amendment of information is made after trial has begun, there being no change in offense charged, accused is not thereby placed in jeopardy second time. McKay v. State, 91 Neb. 281, 135 N.W. 1024 (1912).

Former complaint which failed to allege facts sufficient to constitute crime is not bar. Roberts v. State, 82 Neb. 651, 118 N.W. 574 (1908).

Judgment of court which had no jurisdiction of subject matter is no bar. Peterson v. State, 79 Neb. 132, 112 N.W. 306 (1907).

Prosecution for burglary resulting in mistrial is no bar. Sharp v. State, 61 Neb. 187, 85 N.W. 38 (1901).

Plea in bar is waiver of plea in abatement; truth of averments of plea is tried to jury. Bush v. State, 55 Neb. 195, 75 N.W. 542 (1898).

Discharge of jury without sufficient cause may amount to acquittal. Conklin v. State, 25 Neb. 784, 41 N.W. 788 (1889); State v. Shuchardt, 18 Neb. 454, 25 N.W. 722 (1885).

Conviction in another country is not necessarily a bar. Marshall v. State, 6 Neb. 120 (1877).

Driving while under the influence of alcohol and refusal to submit to a chemical test are not the same offense for double jeopardy purposes, and double jeopardy does not prohibit the State from prosecuting the two offenses in a single prosecution. State v. Grizzle, 18 Neb. App. 48, 774 N.W.2d 634 (2009).

2. Procedure

A plea in bar pursuant to this section may be filed to assert any nonfrivolous double jeopardy claim arising from a prior prosecution, including a claim that jeopardy was terminated by entry of a mistrial without manifest necessity. State v. Williams, 278 Neb. 841, 774 N.W.2d 384 (2009).

A plea in bar is not a proper procedure after a defendant's conviction has been affirmed on appeal, and the cause is remanded only for resentencing. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

Plea in bar may be disregarded if presented while plea of not guilty remains on record; but if former is considered, latter is treated as withdrawn. George v. State, 59 Neb. 163, 80 N.W. 486 (1899).

Plea of "former jeopardy" should be set out in record; is invalid unless sworn to. Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

Defense of statute of limitations is availed of under plea of "not guilty." Boughn v. State, 44 Neb. 889, 62 N.W. 1094 (1895).

Plea in bar may be demurred to; under former statute, issue should be joined and tried to jury; former jeopardy is ground for plea. Arnold v. State, 38 Neb. 752, 57 N.W. 378 (1894); Murphy v. State, 25 Neb. 807, 41 N.W. 792 (1889).

The defendant's claim that he was being subjected to multiple punishments for the same offense was unripe because he had pled guilty to one offense but had not been tried or convicted of the other offense. State v. Grizzle, 18 Neb. App. 48, 774 N.W.2d 634 (2009).



29-1818 - Plea in bar or abatement; verification by accused required.

29-1818. Plea in bar or abatement; verification by accused required.

No plea in bar or abatement shall be received by the court unless it be in writing, signed by the accused, and sworn to before some competent officer.

Plea in bar must be sworn to by accused as prerequisite to validity. Schrum v. State, 108 Neb. 186, 187 N.W. 801 (1922).



29-1819 - Pleas of guilty, not guilty, or nolo contendere; when required; failure to plead; effect.

29-1819. Pleas of guilty, not guilty, or nolo contendere; when required; failure to plead; effect.

If the issue on the plea in bar be found against the defendant, or if upon arraignment the accused offers no plea in bar, he shall plead guilty, not guilty, or nolo contendere; but if he pleads evasively or stands mute, he shall be taken to have pleaded not guilty.

A plea of nolo contendere entered on advice of counsel when defendant failed to supply counsel with all information that might have been relevant to his defense may not be withdrawn when the record shows that it was entered knowingly, understandingly, and voluntarily. State v. Hurley, 207 Neb. 321, 299 N.W.2d 152 (1980).

The effect of a plea of nolo contendere is the same as a plea of guilty. State v. Neuman, 175 Neb. 832, 125 N.W.2d 5 (1963); State v. Hylton, 175 Neb. 828, 124 N.W.2d 230 (1963).

Judgment of conviction of a felony, rendered upon plea of nolo contendere, is conclusive in disbarment proceeding. State ex rel. Nebraska State Bar Assn. v. Stanosheck, 167 Neb. 192, 92 N.W.2d 194 (1958).

Plea entered by court may be withdrawn by defendant. Huette v. State, 87 Neb. 798, 128 N.W. 519 (1910).

Plea of "not guilty," entered by court under this section, binds defendant. Trimble v. State, 61 Neb. 604, 85 N.W. 844 (1901).



29-1819.01 - Plea of nolo contendere; acceptance by court; when.

29-1819.01. Plea of nolo contendere; acceptance by court; when.

The accused may, at any time before conviction, enter a plea of nolo contendere with the consent of the court. The court may refuse to accept the plea, and shall not accept the plea without first determining that the plea is made voluntarily with an understanding of the nature of the charge.



29-1819.02 - Plea of guilty or nolo contendere; advisement required; effect.

29-1819.02. Plea of guilty or nolo contendere; advisement required; effect.

(1) Prior to acceptance of a plea of guilty or nolo contendere to any offense punishable as a crime under state law, except offenses designated as infractions under state law, the court shall administer the following advisement on the record to the defendant:

(2) Upon request, the court shall allow the defendant additional time to consider the appropriateness of the plea in light of the advisement as described in this section. If, on or after July 20, 2002, the court fails to advise the defendant as required by this section and the defendant shows that conviction of the offense to which the defendant pleaded guilty or nolo contendere may have the consequences for the defendant of removal from the United States, or denial of naturalization pursuant to the laws of the United States, the court, on the defendant's motion, shall vacate the judgment and permit the defendant to withdraw the plea of guilty or nolo contendere and enter a plea of not guilty. Absent a record that the court provided the advisement required by this section, the defendant shall be presumed not to have received the required advisement.

(3) With respect to pleas accepted prior to July 20, 2002, it is not the intent of the Legislature that a court's failure to provide the advisement required by subsection (1) of this section should require the vacation of judgment and withdrawal of the plea or constitute grounds for finding a prior conviction invalid. Nothing in this section, however, shall be deemed to inhibit a court, in the sound exercise of its discretion, from vacating a judgment and permitting a defendant to withdraw a plea.

Under this section, all a defendant must show before withdrawing a plea of guilty or nolo contendere is (1) that the trial court failed to warn the defendant of one of the listed consequences and (2) that the defendant is currently facing one of the omitted consequences. State v. Mena-Rivera, 280 Neb. 948, 791 N.W.2d 613 (2010).

Subsection (2) of this section establishes a statutory procedure whereby a convicted person may file a motion to have the criminal judgment vacated and the plea withdrawn when the advisement required by subsection (1) was not given and the conviction may have the consequences for the defendant of removal from the United States, or denial of naturalization pursuant to the laws of the United States. State v. Yos-Chiguil, 278 Neb. 591, 772 N.W.2d 574 (2009).

The remedy created by subsection (2) of this section extends to those serving sentences at the time the motion to withdraw the plea is filed. State v. Yos-Chiguil, 278 Neb. 591, 772 N.W.2d 574 (2009).

This section gives a court discretion to vacate a judgment or withdraw a plea where a court has failed to provide the advisement required for pleas made on or after July 20, 2002, but it does not confer the power to vacate a judgment after the defendant has already completed his or her sentence. State v. Rodriquez-Torres, 275 Neb. 363, 746 N.W.2d 686 (2008).

The defendant was properly advised under this section where advisement was not given verbatim but only minor, inconsequential wording changes were used in giving advisement as to immigration consequences of the defendant's plea. State v. Molina-Navarrete, 15 Neb. App. 966, 739 N.W.2d 771 (2007).

In cases where this section does not apply, an order overruling a motion to withdraw a plea does not affect a substantial right in a special proceeding and therefore does not constitute a final, appealable order. State v. Cisneros, 14 Neb. App. 112, 704 N.W.2d 550 (2005).



29-1819.03 - Plea of guilty or nolo contendere; legislative findings and intent.

29-1819.03. Plea of guilty or nolo contendere; legislative findings and intent.

The Legislature finds and declares that in many instances involving an individual who is not a citizen of the United States and who is charged with an offense punishable as a crime under state law, a plea of guilty or nolo contendere is entered without the defendant knowing that a conviction of such offense is grounds for removal from the United States, or denial of naturalization pursuant to the laws of the United States. Therefor, it is the intent of the Legislature in enacting this section and section 29-1819.02 to promote fairness to such accused individuals by requiring in such cases that acceptance of a guilty plea or plea of nolo contendere be preceded by an appropriate warning of the special consequences for such a defendant which may result from the plea. It is also the intent of the Legislature that the court in such cases shall grant the defendant a reasonable amount of time to negotiate with the prosecuting agency in the event the defendant or the defendant's counsel was unaware of the possibility of removal from the United States, or denial of naturalization as a result of conviction. It is further the intent of the Legislature that at the time of the plea no defendant shall be required to disclose his or her legal status to the court.



29-1820 - Plea of guilty; record; accused; custody.

29-1820. Plea of guilty; record; accused; custody.

If the accused pleads guilty the plea shall be recorded on the indictment, and the accused may be placed in the custody of the sheriff until sentence.

Requirement of entry of plea on back of indictment or information is directory and not mandatory. Jurgenson v. State, 166 Neb. 111, 88 N.W.2d 129 (1958).

Plea of guilty is equivalent to finding of guilty and will sustain such an order. Leiby v. State, 79 Neb. 485, 113 N.W. 125 (1907).

Plea of guilty, entered by defendant, is evidence against him in subsequent action to which he is party involving same subject matter. Wisnieski v. Vanek, 5 Neb. Unof. 512, 99 N.W. 258 (1904).



29-1821 - Plea of not guilty; record; day of trial; designation; continuance; when.

29-1821. Plea of not guilty; record; day of trial; designation; continuance; when.

If the accused pleads not guilty, the plea shall be entered on the indictment, and the prosecuting attorney shall, under the direction of the court, designate a day for trial, which shall be a day of the term at which the plea is made, unless the court, for good reasons, continues the case to a subsequent term.

Date for trial was properly designated. Kitts v. State, 153 Neb. 784, 46 N.W.2d 158 (1951).

Failure to endorse plea on indictment is not ground for reversal. Preuit v. People, 5 Neb. 377 (1877).



29-1822 - Mental incompetency of accused after crime commission; effect; capital punishment; stay of execution.

29-1822. Mental incompetency of accused after crime commission; effect; capital punishment; stay of execution.

A person who becomes mentally incompetent after the commission of a crime or misdemeanor shall not be tried for the offense during the continuance of the incompetency. If, after the verdict of guilty and before judgment pronounced, such person becomes mentally incompetent, then no judgment shall be given while such incompetency shall continue; and if, after judgment and before execution of the sentence, such person shall become mentally incompetent, then in case the punishment be capital, the execution thereof shall be stayed until the recovery of such person from the incompetency.

District court has discretion to hold hearing voluntarily on mental competency of defendant to undergo sentence. State v. Saxon, 187 Neb. 338, 190 N.W.2d 854 (1971).

Insanity as a bar to the imposition of sentence presents a factual issue for the determination of the court. State v. Anderson, 186 Neb. 435, 183 N.W.2d 766 (1971).

Insanity as bar to imposition of sentence cannot be raised by habeas corpus. Sedlacek v. Hann, 156 Neb. 340, 56 N.W.2d 138 (1952).

This section imposes a duty on but does not go to the jurisdiction of the court. Sedlacek v. Greenholtz, 152 Neb. 386, 41 N.W.2d 154 (1950).

One who has become insane after the commission of a crime ought not to be tried for the offense during the continuance of the disability. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

Where insanity has not originated after commission of act, there is no requirement of trial of question of insanity. Walker v. State, 46 Neb. 25, 64 N.W. 357 (1895).



29-1823 - Mental incompetency of accused before trial; determination by judge; effect; costs; hearing; commitment proceeding.

29-1823. Mental incompetency of accused before trial; determination by judge; effect; costs; hearing; commitment proceeding.

(1) If at any time prior to trial it appears that the accused has become mentally incompetent to stand trial, such disability may be called to the attention of the district court by the county attorney, by the accused, or by any person for the accused. The judge of the district court of the county where the accused is to be tried shall have the authority to determine whether or not the accused is competent to stand trial. The district judge may also cause such medical, psychiatric, or psychological examination of the accused to be made as he or she deems warranted and hold such hearing as he or she deems necessary. The cost of the examination, when ordered by the court, shall be the expense of the county in which the crime is charged. The district judge may allow any physician, psychiatrist, or psychologist a reasonable fee for his or her services, which amount, when determined by the district judge, shall be certified to the county board which shall cause payment to be made. Should the district judge determine after a hearing that the accused is mentally incompetent to stand trial and that there is a substantial probability that the accused will become competent within the foreseeable future, the district judge shall order the accused to be committed to a state hospital for the mentally ill or some other appropriate state-owned or state-operated facility for appropriate treatment until such time as the disability may be removed.

(2) Within six months after the commencement of the treatment ordered by the district court, and every six months thereafter until either the disability is removed or other disposition of the accused has been made, the court shall hold a hearing to determine (a) whether the accused is competent to stand trial or (b) whether or not there is a substantial probability that the accused will become competent within the foreseeable future.

(3) If it is determined that there is not a substantial probability that the accused will become competent within the foreseeable future, then the state shall either (a) commence the applicable civil commitment proceeding that would be required to commit any other person for an indefinite period of time or (b) release the accused. If during the period of time between the six-month review hearings set forth in subsection (2) of this section it is the opinion of the Department of Health and Human Services that the accused is competent to stand trial, the department shall file a report outlining its opinion with the court, and within twenty-one days after such report being filed, the court shall hold a hearing to determine whether or not the accused is competent to stand trial. The state shall pay the cost of maintenance and care of the accused during the period of time ordered by the court for treatment to remove the disability.

An individual has a constitutional right not to be put to trial when lacking mental competency, and this includes sentencing. State v. Hessler, 282 Neb. 935, 807 N.W.2d 504 (2011).

An "examination and hearing on competency" within the meaning of section 29-1207(4)(a) is the well-defined statutory procedure for determining competency to stand trial established by this section. State v. Tamayo, 280 Neb. 836, 791 N.W.2d 152 (2010).

The means to be employed to determine competency or the substantial probability of competency within the foreseeable future are discretionary with the district court, and the court may cause such medical, psychiatric, or psychological examination of the accused to be made as the court deems necessary in order to make such a determination. State v. Lassek, 272 Neb. 523, 723 N.W.2d 320 (2006).

If the district court determines that an accused is incompetent to stand trial, then the court must make a determination whether there is a substantial probability that the accused will become competent within the foreseeable future under this section; absent such a factual determination, there is no order to be meaningfully reviewed on appeal. The means to be employed to determine competency or the substantial probability of competency within the foreseeable future are discretionary with the district court, and the court may cause such medical, psychiatric, or psychological examination of the accused to be made as he or she deems necessary in order to make such a determination under this section. State v. Jones, 258 Neb. 695, 605 N.W.2d 434 (2000).

The issue of competency is one of fact, and the means used to resolve it are discretionary with the court. State v. Hittle, 257 Neb. 344, 598 N.W.2d 20 (1999).

Proceeding to determine the competency of the accused to stand trial is a "special proceeding" and an order finding the defendant incompetent to stand trial and ordering him confined until such time as he is competent is a "final order" from which an appeal may be taken. State v. Guatney, 207 Neb. 501, 299 N.W.2d 538 (1980).

The question of competency to stand trial is to be determined by the court and the means are discretionary. State v. Crenshaw, 189 Neb. 780, 205 N.W.2d 517 (1973).

Determination that accused is mentally incompetent to stand trial does not invalidate prior proceedings nor determine his mental condition at any prior time. State v. Klatt, 187 Neb. 274, 188 N.W.2d 821 (1971).

This section does not change the common law in such cases but leaves it to the discretion of the court to hold such hearing, if any, as it deems necessary. State v. Anderson, 186 Neb. 435, 183 N.W.2d 766 (1971).

Decision whether a competency hearing should be held is within sound discretion of trial court. Crenshaw v. Wolff, 504 F.2d 377 (8th Cir. 1974).



29-1824 - Transferred to section 23-3404.

29-1824. Transferred to section 23-3404.



29-1825 - Transferred to section 23-3405.

29-1825. Transferred to section 23-3405.



29-1826 - Transferred to section 23-3406.

29-1826. Transferred to section 23-3406.



29-1827 - Transferred to section 23-3407.

29-1827. Transferred to section 23-3407.



29-1828 - Transferred to section 23-3408.

29-1828. Transferred to section 23-3408.



29-1901 - Witnesses; subpoenas; service; deputies; witness fees and mileage reimbursement by defendant; when.

29-1901. Witnesses; subpoenas; service; deputies; witness fees and mileage reimbursement by defendant; when.

(1) In all criminal cases it shall be the duty of the clerk, upon a praecipe being filed, to issue writs of subpoena for all witnesses named in the praecipe, directed to the sheriff of his or her county or of any county in the state where the witnesses reside or may be found, which shall be served and returned as in other cases. Such sheriff, by writing endorsed on such writs, may depute any disinterested person to serve and return the same. The writs of subpoena and all notices to appear shall include the following or substantially similar language: You may be entitled to compensation for witness fees and mileage for each day actually employed in attendance on the court or grand jury.

(2) A witness in a traffic, criminal, or juvenile case shall be entitled to a witness fee and mileage after appearing in court in response to a subpoena. The clerk of the court shall immediately submit a claim for payment of witness fees and mileage on behalf of all such witnesses to the county clerk in cases involving a violation of state law or to the city clerk in cases in violation of a city ordinance. All witness fees and mileage paid by a defendant as part of the court costs ordered by the court to be paid shall be reimbursed to the county or city treasurer as appropriate.

Witness in criminal case cannot justify failure to obey subpoena on ground that he had demanded his fees and they were not paid. Huckins v. State, 61 Neb. 871, 86 N.W. 485 (1901).



29-1902 - Return of subpoenas.

29-1902. Return of subpoenas.

If the subpoena be served by such special deputy, it shall be his duty, after serving the same, to return thereon the manner in which the same was served; and also to make oath or affirmation to the truth of such return, before some person competent to administer oaths, which shall be endorsed on such writ; and the same shall be returned according to the command thereof by the person serving the same through the post office or otherwise.



29-1903 - Witnesses for defense; compulsory process; how obtained; fees to be paid by county; when; affidavit; effect.

29-1903. Witnesses for defense; compulsory process; how obtained; fees to be paid by county; when; affidavit; effect.

Any person accused of crime amounting to felony shall have compulsory process to enforce the attendance of witnesses in his or her behalf, and they shall be paid for their mileage and per diem the same fees as are now or may hereafter be allowed by law to witnesses for the state in the prosecution of such accused person. Mileage shall be computed at the rate provided in section 81-1176 for state employees. In case such accused person is convicted and is unable to pay such mileage and per diem to any witnesses, they shall be paid out of the county treasury of the county wherein such crime was committed; and in case such accused person is acquitted upon his or her trial, the fees of his or her witnesses shall be likewise paid out of such county treasury; Provided, however, in no case shall the fees of any such witnesses be so paid, unless before the trial of such accusations such accused person shall make and file an affidavit, stating the names of his or her witnesses, and that he or she has made a statement to his or her counsel of the facts he or she expects to prove by such witnesses, and has been advised by such counsel that their testimony is material on the trial of such accusation, and shall also file an affidavit of such counsel that he or she deems the testimony of such witnesses necessary and material on behalf of such accused person; whereupon the court or judge shall make an order directing that such witnesses, not exceeding fifteen in number, be paid out of the county treasury of the county in which accusations shall be made.

Defendant may not be arbitrarily deprived of testimony that would have been relevant, material, and vital to the defense. State v. Cain, 223 Neb. 796, 393 N.W.2d 727 (1986).

Court may require showing of what testimony may be expected of prospective witness before entry of order for compulsory process. O'Rourke v. State, 166 Neb. 866, 90 N.W.2d 820 (1958).

Where testimony of witness was incompetent, failure to serve compulsory process was not prejudicial. Garcia v. State, 159 Neb. 571, 68 N.W.2d 151 (1955).

Liability of county arises only by express provisions of statute. Worthen v. Johnson County, 62 Neb. 754, 87 N.W. 909 (1901).



29-1904 - Depositions; certain witnesses; application by defendant; when granted; interrogatories; notice to county attorney.

29-1904. Depositions; certain witnesses; application by defendant; when granted; interrogatories; notice to county attorney.

Where any issue of fact is joined on any indictment, and any material witness for the defendant resides out of the state, or, residing within the state, is sick or infirm or is about to leave the state, such defendant may apply in writing to the court in term time, or the judge thereof in vacation, for a commission to examine such witness upon interrogatories thereto annexed, and such court or judge may grant the same, and order what and for how long a time notice shall be given the prosecuting attorney before the witness shall be examined.

This section does not provide for the taking of depositions at county expense in advance of the trial. State v. Kuehn, 273 Neb. 219, 728 N.W.2d 589 (2007).

It was not necessary to analyze this section to dispose of claim that trial court erred in refusing permission to take deposition of inmates of penal institution. Rains v. State, 173 Neb. 586, 114 N.W.2d 399 (1962).

Taking of depositions at county expense in advance of trial is not authorized. Vore v. State, 158 Neb. 222, 63 N.W.2d 141 (1954).

Defendant was entitled to continuance to take deposition out of the state where timely application was made. Dolen v. State, 148 Neb. 317, 27 N.W.2d 264 (1947).

On admission by state that proposed witness would testify as stated in affidavit, court may refuse continuance. Fanton v. State, 50 Neb. 351, 69 N.W. 953 (1897); Burris v. Court, 48 Neb. 179, 66 N.W. 1131 (1896).

Correctness of ruling in suppressing deposition, not excepted to, cannot be questioned on error. Clough v. State, 7 Neb. 320 (1878).



29-1905 - Depositions; how taken.

29-1905. Depositions; how taken.

The proceedings in taking the examination of such witness and returning it to court shall be governed in all respects as the taking of depositions in all civil cases.

It was not necessary to analyze this section to dispose of claim that trial court erred in refusing permission to take deposition of inmates of penal institution. Rains v. State, 173 Neb. 586, 114 N.W.2d 399 (1962).



29-1906 - Terms, defined.

29-1906. Terms, defined.

(1) The word witness as used in sections 29-1906 to 29-1911 shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding; (2) the word state shall include any territory of the United States and the District of Columbia; (3) the word summons shall include a subpoena, order or other notice requiring the appearance of a witness.



29-1907 - Person in this state required as witness in another state; procedure to secure attendance; fees; failure to testify; punishment.

29-1907. Person in this state required as witness in another state; procedure to secure attendance; fees; failure to testify; punishment.

If a judge of a court of record in any state, which by its laws has made provision for commanding persons within that state to attend and testify in this state, certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this state is a material witness in such prosecution, or grand jury investigation, and that his or her presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing. If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him or her protection from arrest and the service of civil and criminal process, he or she shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein. If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his or her attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him or her for such hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state. If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person an amount equal to the rate authorized in section 81-1176 for mileage for state employees for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars for each day that he or she is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.



29-1908 - Person in another state required as witness in this state; procedure to secure attendance; fees; failure to testify; punishment.

29-1908. Person in another state required as witness in this state; procedure to secure attendance; fees; failure to testify; punishment.

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Such certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure his or her attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found. If the witness is summoned to attend and testify in this state he or she shall be tendered an amount equal to the rate authorized in section 81-1176 for mileage for state employees for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and five dollars for each day that he or she is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

Attendance of witness from without state cannot be compelled at expense of county. Vore v. State, 158 Neb. 222, 63 N.W.2d 141 (1954).



29-1909 - Witness from another state; not subject to arrest or civil process while in this state.

29-1909. Witness from another state; not subject to arrest or civil process while in this state.

If a person comes into this state in obedience to a summons directing him to attend and testify in this state, he shall not while in this state pursuant to such summons be subject to arrest for the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons. If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this state under the summons.



29-1910 - Sections, how construed.

29-1910. Sections, how construed.

Sections 29-1906 to 29-1911 shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of the states which enact them. They shall be construed as supplemental to and cumulative with section 29-1904.



29-1911 - Act, how cited.

29-1911. Act, how cited.

Sections 29-1906 to 29-1911 may be cited as the Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings.



29-1912 - Request by defendant to inspect and make copies of evidence; granted; when; findings; possibility of harm; effect.

29-1912. Request by defendant to inspect and make copies of evidence; granted; when; findings; possibility of harm; effect.

(1) When a defendant is charged with a felony or when a defendant is charged with a misdemeanor or a violation of a city or village ordinance for which imprisonment is a possible penalty, he or she may request the court where the case is to be tried, at any time after the filing of the indictment, information, or complaint, to order the prosecuting attorney to permit the defendant to inspect and copy or photograph:

(a) The defendant's statement, if any. For purposes of this subdivision, statement means a written statement made by the defendant and signed or otherwise adopted or approved by him or her, or a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by the defendant to an agent of the prosecution, state, or political subdivision thereof, and recorded contemporaneously with the making of such oral statement;

(b) The defendant's prior criminal record, if any;

(c) The defendant's recorded testimony before a grand jury;

(d) The names and addresses of witnesses on whose evidence the charge is based;

(e) The results and reports of physical or mental examinations, and of scientific tests, or experiments made in connection with the particular case, or copies thereof;

(f) Documents, papers, books, accounts, letters, photographs, objects, or other tangible things of whatsoever kind or nature which could be used as evidence by the prosecuting authority;

(g) The known criminal history of a jailhouse witness;

(h) Any deal, promise, inducement, or benefit that the prosecuting attorney or any person acting on behalf of the prosecuting attorney has knowingly made or may make in the future to the jailhouse witness;

(i) The specific statements allegedly made by the defendant against whom the jailhouse witness will testify and the time, place, and manner of the defendant's disclosures;

(j) The case name and jurisdiction of any criminal cases known to the prosecuting attorney in which a jailhouse witness testified about statements made by another criminal defendant that were disclosed to the jailhouse witness while he or she was a jailhouse witness and whether the jailhouse witness received any deal, promise, inducement, or benefit in exchange for or subsequent to such testimony; and

(k) Any occasion known to the prosecuting attorney in which the jailhouse witness recanted testimony about statements made by another criminal defendant that were disclosed to the jailhouse witness while he or she was a jailhouse witness and, if any are known, a transcript or copy of such recantation.

(2) The court may issue such an order pursuant to the provisions of this section. In the exercise of its judicial discretion, the court shall consider among other things whether:

(a) The request is material to the preparation of the defense;

(b) The request is not made primarily for the purpose of harassing the prosecution or its witnesses;

(c) The request, if granted, would not unreasonably delay the trial of the offense and an earlier request by the defendant could not have reasonably been made;

(d) There is no substantial likelihood that the request, if granted, would preclude a just determination of the issues at the trial of the offense; or

(e) The request, if granted, would not result in the possibility of bodily harm to, or coercion of, witnesses.

(3) Whenever the court refuses to grant an order pursuant to the provisions of this section, it shall render its findings in writing together with the facts upon which the findings are based.

(4) Whenever the prosecuting attorney believes that the granting of an order under the provisions of this section will result in the possibility of bodily harm to witnesses or that witnesses will be coerced, the court may permit him or her to make such a showing in the form of a written statement to be inspected by the court alone. The statement shall be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal by the defendant.

(5) For purposes of subdivisions (1)(g) through (k) of this section, jailhouse witness means a person in the physical custody of any jail or correctional institution as (a) an accused defendant, (b) a convicted defendant awaiting sentencing, or (c) a convicted defendant serving a sentence of incarceration, at the time the statements the jailhouse witness will testify about were disclosed.

1. Scope

2. Trial court

3. Miscellaneous

1. Scope

Pursuant to this section, upon a defendant's proper request through discovery procedure, the State must disclose information which is material to the preparation of a defense to the charge against the defendant. In order that the defendant receive a fair trial, requested and material information must be disclosed to the defendant. State v. Gutierrez, 272 Neb. 995, 726 N.W.2d 542 (2007).

The Supreme Court has not established any court rules that would provide the State with a right of discovery in criminal cases. State v. Kinney, 262 Neb. 812, 635 N.W.2d 449 (2001).

Discovery in a criminal case is, in the absence of a constitutional requirement, controlled by either a statute or court rule. State v. Phelps, 241 Neb. 707, 490 N.W.2d 676 (1992).

A motion to produce addressed to the prosecuting attorney under this section is not an appropriate way for a defendant in a criminal case to procure handwriting exemplars of third parties unless it be alleged that such exemplars are in the possession of the prosecutor and are relevant evidence in the prosecution. State v. Davis, 203 Neb. 284, 278 N.W.2d 351 (1979).

Where defendant's counsel had knowledge of a polygraph examination and did not attempt discovery nor to subpoena the examiner before trial, the report was not newly discovered evidence. State v. Seger, 191 Neb. 760, 217 N.W.2d 828 (1974).

Tape recording of conversation between undercover agent and defendant made before he was accused or indicted are admissible when he had taken no steps to discover and has on cross-examination elicited testimony of the conversation from the witness. State v. Myers, 190 Neb. 146, 206 N.W.2d 851 (1973).

A protective order limiting the defendant's and defense counsel's access to sensitive items in a sexual assault on a child case was properly granted. State v. Lovette, 15 Neb. App. 590, 733 N.W.2d 567 (2007).

This section governs what material a criminal defendant is entitled, as a matter of right, to discover. This section does not include information about prior criminal histories of witnesses, and discovery of that information is within the discretion of the trial court. State v. Dimmitt, 5 Neb. App. 451, 560 N.W.2d 498 (1997).

2. Trial court

Section 29-1916 does not provide a basis for a trial court to order a defendant to produce defense exhibits when the defendant has not requested a discovery order pursuant to this section. State v. Kinney, 262 Neb. 812, 635 N.W.2d 449 (2001).

A trial court's erroneous failure to notify defense counsel of an ex parte, court-ordered examination prior to such examination and the subsequent delay in defense counsel's reception of the expert examiner's report until trial has commenced is harmless when defense counsel receives a copy of the expert examiner's report as soon as the state receives such a copy, and the defense has adequate opportunities to depose the expert examiner; hence, admission of the expert examiner's testimony and the denial of defense counsel's motions for continuance and a new trial are not reversible errors. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

At hearing on motion to produce hereunder, the trial court must determine by inquiry of the prosecuting attorney whether or not he has any item designated in the statute and in the motion to produce, and if the court refuses to order production, it shall render findings in writing with foundation facts. State v. Eskew, 192 Neb. 76, 218 N.W.2d 898 (1974).

Where LSD tablet was used in test and graph was not preserved, but it was stipulated results of laboratory test, investigation, and experiments were produced and copies given to defendant and no specific request for graph was made in discovery motion, refusal of court to suppress evidence was not error. State v. Batchelor, 191 Neb. 148, 214 N.W.2d 276 (1974).

Denial of a request during trial for a recess to examine a statement of accomplice whose name had been endorsed on information as a witness was not an abuse of discretion. State v. McCown, 189 Neb. 495, 203 N.W.2d 445 (1973).

3. Miscellaneous

Whether a prosecutor's failure to disclose evidence results in prejudice to the accused depends on whether the information sought is material to the preparation of the defense, meaning that there is a strong indication that such information will play an important role in uncovering admissible evidence, aiding preparation of witnesses, corroborating testimony, or assisting impeachment or rebuttal. State v. Castor, 257 Neb. 572, 599 N.W.2d 201 (1999).

Materiality is defined more broadly under this section than under the U.S. Constitution, and thus, evidence that is material under the U.S. Constitution is material under this section. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

When a continuance will cure the prejudice caused by belated disclosure, a continuance should be requested by counsel and granted by the trial court. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

Under this section, whether a prosecutor's failure to disclose evidence results in prejudice depends on whether the information sought is material to the preparation of the defense, meaning that there is a strong indication that such information will play an important role in uncovering admissible evidence, aiding preparation of witnesses, corroborating testimony, or assisting impeachment or rebuttal. State v. Kula, 252 Neb. 471, 562 N.W.2d 717 (1997).

The test for whether nondisclosure is prejudicial is whether the information sought is material to the preparation of the defense, meaning that there is a strong indication that such information will play an important role in uncovering admissible evidence, aiding preparation of witnesses, corroborating testimony, or assisting in impeachment or rebuttal. State v. Null, 247 Neb. 192, 526 N.W.2d 220 (1995).

Prosecutor's nondisclosure of pathologist's opinion, given after examination of victim's injuries in photographs, that means used and manner in which victim's wounds were inflicted were not as victim claimed, denied defendant fair trial. State v. Brown, 214 Neb. 665, 335 N.W.2d 542 (1983).

Statutory design for discovery is based upon the Federal Rules of Criminal Procedure. State v. Brown, 214 Neb. 665, 335 N.W.2d 542 (1983).



29-1913 - Discovery; evidence of prosecuting authority; test or analysis by defense; when allowed; when inadmissible.

29-1913. Discovery; evidence of prosecuting authority; test or analysis by defense; when allowed; when inadmissible.

(1) When in any felony prosecution or any prosecution for a misdemeanor or a violation of a city or village ordinance for which imprisonment is a possible penalty, the evidence of the prosecuting authority consists of scientific tests or analyses of ballistics, firearms identification, fingerprints, blood, semen, or other stains, upon motion of the defendant the court where the case is to be tried may order the prosecuting attorney to make available to the defense such evidence necessary to allow the defense to conduct like tests or analyses with its own experts. The order shall specify the time, place, and manner of making such tests or analyses by the defense. Such an order shall not be entered if the tests or analyses by the defense cannot be made because of the natural deterioration of the evidence.

(2) If the evidence necessary to conduct the tests or analyses by the defense is unavailable because of the neglect or intentional alteration by representatives of the prosecuting authority, other than alterations necessary to conduct the initial tests, the tests or analyses by the prosecuting authority shall not be admitted into evidence.

It is not an abuse of discretion for the trial court to admit expert testimony regarding the analysis of a substance necessarily consumed in testing, provided that the scientific or technical basis of the expert's opinion and the specific facts of the case on which the expert's opinion are based are before the jury and the opposing party has the opportunity to cross-examine the expert. State v. Peterson, 242 Neb. 286, 494 N.W.2d 551 (1993).

Where evidence necessary to conduct tests or analyses by the defense is unavailable due to the neglect or intentional alteration by the State, suppression of the test results is the exclusive remedy under subsection (2) of this section. State v. Tanner, 233 Neb. 893, 448 N.W.2d 586 (1989).

Where substance necessary for test by defense has been made unavailable by state, evidence of state's tests may be suppressed. State v. Brodrick, 190 Neb. 19, 205 N.W.2d 660 (1973).



29-1914 - Discovery order; limitation.

29-1914. Discovery order; limitation.

Whenever an order is issued pursuant to the provisions of section 29-1912 or 29-1913, it shall be limited to items or information within the possession, custody, or control of the state or local subdivisions of government, the existence of which is known or by the exercise of due diligence may become known to the prosecution.

In a driving under the influence case, where the record clearly showed that a computer source code for a breath-testing machine was not in the State's possession and that the manufacturer of the machine considered the source code a trade secret and proprietary information, the source code was not discoverable under this section. State v. Kuhl, 16 Neb. App. 127, 741 N.W.2d 701 (2007).



29-1915 - Discovery order; specify time, place, and manner of inspections and making copies.

29-1915. Discovery order; specify time, place, and manner of inspections and making copies.

An order issued pursuant to the provisions of sections 29-1912 to 29-1921 shall specify the time, place, and manner of making the inspections and of making copies or photographs and may prescribe such terms and conditions as are just.

A protective order limiting the defendant's and defense counsel's access to sensitive items in a sexual assault on a child case was properly granted. State v. Lovette, 15 Neb. App. 590, 733 N.W.2d 567 (2007).



29-1916 - Discovery order; reciprocity to prosecution; waiver of privilege of self-incrimination.

29-1916. Discovery order; reciprocity to prosecution; waiver of privilege of self-incrimination.

(1) Whenever the court issues an order pursuant to the provisions of sections 29-1912 and 29-1913, the court may condition its order by requiring the defendant to grant the prosecution like access to comparable items or information included within the defendant's request which:

(a) Are in the possession, custody, or control of the defendant;

(b) The defendant intends to produce at the trial; and

(c) Are material to the preparation of the prosecution's case.

(2) Whenever a defendant is granted an order under the provisions of sections 29-1912 to 29-1921, he shall be deemed to have waived his privilege of self-incrimination for the purposes of the operation of the provisions of this section.

This section does not provide a basis for a trial court to order a defendant to produce defense exhibits when the defendant has not requested a discovery order pursuant to section 29-1912. State v. Kinney, 262 Neb. 812, 635 N.W.2d 449 (2001).

Whenever court issues order to produce documents or information on defendant's motion, it may require defendant to reciprocate. State v. Eskew, 192 Neb. 76, 218 N.W.2d 898 (1974).



29-1917 - Deposition of witness; when; procedure; use at trial.

29-1917. Deposition of witness; when; procedure; use at trial.

(1) Except as provided in section 29-1926, at any time after the filing of an indictment or information in a felony prosecution, the prosecuting attorney or the defendant may request the court to allow the taking of a deposition of any person other than the defendant who may be a witness in the trial of the offense. The court may order the taking of the deposition when it finds the testimony of the witness:

(a) May be material or relevant to the issue to be determined at the trial of the offense; or

(b) May be of assistance to the parties in the preparation of their respective cases.

(2) An order granting the taking of a deposition shall include the time and place for taking such deposition and such other conditions as the court determines to be just.

(3) The proceedings in taking the deposition of a witness pursuant to this section and returning it to the court shall be governed in all respects as the taking of depositions in civil cases.

(4) A deposition taken pursuant to this section may be used at the trial by any party solely for the purpose of contradicting or impeaching the testimony of the deponent as a witness.

This statute governs the appropriate use of discovery depositions in a criminal case when the deponent is available as a testifying witness. State v. Castor, 257 Neb. 572, 599 N.W.2d 201 (1999).

A motion for depositions must be filed by a defendant after the information is filed. State v. Murphy, 255 Neb. 797, 587 N.W.2d 384 (1998).

Subsection (4) of this section governs only the appropriate use of a discovery deposition when the deponent is an available, testifying witness. State v. Allen, 252 Neb. 187, 560 N.W.2d 829 (1997).

Defendant is not entitled, as a matter of right, to a deposition pursuant to subsection (1) of this section. State v. Tuttle, 238 Neb. 827, 472 N.W.2d 712 (1991).



29-1918 - Discovery of additional evidence; notify other party and court.

29-1918. Discovery of additional evidence; notify other party and court.

If, subsequent to compliance with an order for discovery under the provisions of sections 29-1912 to 29-1921, and prior to or during trial, a party discovers additional material which he would have been under a duty to disclose or produce at the time of such previous compliance, he shall promptly notify the other party or his attorney and the court of the existence of the additional material.



29-1919 - Discovery; failure to comply; effect.

29-1919. Discovery; failure to comply; effect.

If, at any time during the course of the proceedings it is brought to the attention of the court that a party has failed to comply with the provisions of sections 29-1912 to 29-1921 or an order issued pursuant to the provisions of sections 29-1912 to 29-1921, the court may:

(1) Order such party to permit the discovery or inspection of materials not previously disclosed;

(2) Grant a continuance;

(3) Prohibit the party from calling a witness not disclosed or introducing in evidence the material not disclosed; or

(4) Enter such other order as it deems just under the circumstances.

Under this section, on determination that a discovery order has not been complied with, the trial court has broad discretion to enter such other order as it deems just under the circumstances. State v. Surber, 221 Neb. 714, 380 N.W.2d 293 (1986).

Subsection (4) of section 29-1919, R.R.S.1943, allows a court to enter no order at all. State v. Vicars, 207 Neb. 325, 299 N.W.2d 421 (1980).



29-1920 - Indigent defendant; costs; how taxed.

29-1920. Indigent defendant; costs; how taxed.

Whenever a defendant is adjudged indigent, the reasonable costs incurred in the operation of the provisions of sections 29-1912 to 29-1921 shall be taxed as costs against the prosecuting authority.



29-1921 - Attorney-client privilege protected.

29-1921. Attorney-client privilege protected.

Nothing in sections 29-1912 to 29-1921 shall be construed to authorize any disclosure which would violate the attorney-client privilege.



29-1922 - Motion to produce statement of defendant and names of eyewitnesses; filing; order.

29-1922. Motion to produce statement of defendant and names of eyewitnesses; filing; order.

Any defendant may file a motion to produce any statement made by the defendant, or furnish the name of every eyewitness who has identified the defendant at a lineup or showup. The motion shall be filed in the court where the case is to be tried and may be made at any time after the information, indictment, or complaint is filed, and must be filed at least ten days before trial or at the time of arraignment, whichever is the later, unless otherwise permitted by the court for good cause shown. Upon a showing that the items requested by the defendant may be material to the preparation of his or her defense and that the request is reasonable, the court shall entertain such motion and upon sufficient showing may at any time order that the discovery or the inspection be denied, restricted, or deferred or may specify the time, place, and manner of the making of the examination and the taking of copies of items requested and may prescribe such other terms and conditions as are just.



29-1923 - Additional statement of defendant or name of eyewitness; prosecutor; notification required; failure to comply; effect.

29-1923. Additional statement of defendant or name of eyewitness; prosecutor; notification required; failure to comply; effect.

If, subsequent to compliance with an order issued pursuant to section 29-1922, and prior to or during trial, the prosecuting authority discovers any additional statement made by the defendant or the name of any eyewitness who has identified the defendant at a lineup or showup previously requested or ordered which is subject to discovery or inspection under section 29-1922, he or she shall promptly notify the defendant or his or her attorney or the court of the existence of this additional material. If at any time during the course of the proceedings it is brought to the attention of the court that the prosecuting authority has failed to comply with this section or with an order issued pursuant to section 29-1922, the court may order the prosecuting authority to permit the discovery or inspection of materials or witnesses not previously disclosed, grant a continuance, or prohibit the prosecuting authority from introducing in evidence the material or the testimony of the witness or witnesses not disclosed, or it may enter such other order as it deems just under the circumstances.



29-1924 - Statement, defined.

29-1924. Statement, defined.

The term statement as used in sections 29-1922 and 29-1923 shall mean (1) a written statement made by such defendant and signed or otherwise adopted or approved by him or her; or (2) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement made by such defendant to a peace officer or prosecuting authority and recorded contemporaneously with the making of such oral statement.



29-1925 - Child victim or child witness; testimony; legislative intent.

29-1925. Child victim or child witness; testimony; legislative intent.

The Legislature recognizes that obtaining testimony in a criminal prosecution from a child victim of or a child witness to a felony offense may be a delicate matter and may require some special considerations. It is the intent of the Legislature to promote, facilitate, and preserve the testimony of such child victim or child witness in a criminal prosecution to the fullest extent possible consistent with the constitutional right to confrontation guaranteed by the Sixth Amendment of the Constitution of the United States and Article I, section 11, of the Nebraska Constitution.



29-1926 - Child victim or child witness; videotape deposition and in camera testimony; conditions; use; findings by court; release; violation; penalty.

29-1926. Child victim or child witness; videotape deposition and in camera testimony; conditions; use; findings by court; release; violation; penalty.

(1)(a) Upon request of the prosecuting or defense attorney and upon a showing of compelling need, the court shall order the taking of a videotape deposition of a child victim of or child witness to any offense punishable as a felony. The deposition ordinarily shall be in lieu of courtroom or in camera testimony by the child. If the court orders a videotape deposition, the court shall:

(i) Designate the time and place for taking the deposition. The deposition may be conducted in the courtroom, the judge's chambers, or any other location suitable for videotaping;

(ii) Assure adequate time for the defense attorney to complete discovery before taking the deposition; and

(iii) Preside over the taking of the videotape deposition in the same manner as if the child were called as a witness for the prosecution during the course of the trial.

(b) Unless otherwise required by the court, the deposition shall be conducted in the presence of the prosecuting attorney, the defense attorney, the defendant, and any other person deemed necessary by the court, including the parent or guardian of the child victim or child witness or a counselor or other person with whom the child is familiar. Such parent, guardian, counselor, or other person shall be allowed to sit with or near the child unless the court determines that such person would be disruptive to the child's testimony.

(c) At any time subsequent to the taking of the original videotape deposition and upon sufficient cause shown, the court shall order the taking of additional videotape depositions to be admitted at the time of the trial.

(d) If the child testifies at trial in person rather than by videotape deposition, the taking of the child's testimony may, upon request of the prosecuting attorney and upon a showing of compelling need, be conducted in camera.

(e) Unless otherwise required by the court, the child shall testify in the presence of the prosecuting attorney, the defense attorney, the defendant, and any other person deemed necessary by the court, including the parent or guardian of the child victim or child witness or a counselor or other person with whom the child is familiar. Such parent, guardian, counselor, or other person shall be allowed to sit with or near the child unless the court determines that such person would be disruptive to the child's testimony. Unless waived by the defendant, all persons in the room shall be visible on camera except the camera operator.

(f) If deemed necessary to preserve the constitutionality of the child's testimony, the court may direct that during the testimony the child shall at all times be in a position to see the defendant live or on camera.

(g) For purposes of this section, child shall mean a person eleven years of age or younger at the time the motion to take the deposition is made or at the time of the taking of in camera testimony at trial.

(h) Nothing in this section shall restrict the court from conducting the pretrial deposition or in camera proceedings in any manner deemed likely to facilitate and preserve a child's testimony to the fullest extent possible, consistent with the right to confrontation guaranteed in the Sixth Amendment of the Constitution of the United States and Article I, section 11, of the Nebraska Constitution. In deciding whether there is a compelling need that child testimony accommodation is required by pretrial videotape deposition, in camera live testimony, in camera videotape testimony, or any other accommodation, the court shall make particularized findings on the record of:

(i) The nature of the offense;

(ii) The significance of the child's testimony to the case;

(iii) The likelihood of obtaining the child's testimony without modification of trial procedure or with a different modification involving less substantial digression from trial procedure than the modification under consideration;

(iv) The child's age;

(v) The child's psychological maturity and understanding; and

(vi) The nature, degree, and duration of potential injury to the child from testifying.

(i) The court may order an independent examination by a psychologist or psychiatrist if the defense attorney requests the opportunity to rebut the showing of compelling need produced by the prosecuting attorney. Such examination shall be conducted in the child's county of residence.

(j) After a finding of compelling need by the court, neither party may call the child witness to testify as a live witness at the trial before the jury unless that party demonstrates that the compelling need no longer exists.

(k) Nothing in this section shall limit the right of access of the media or the public to open court.

(l) Nothing in this section shall preclude discovery by the defendant as set forth in section 29-1912.

(m) The Supreme Court may adopt and promulgate rules of procedure to administer this section, which rules shall not be in conflict with laws governing such matters.

(2)(a) No custodian of a videotape of a child victim or child witness alleging, explaining, denying, or describing an act of sexual assault pursuant to section 28-319, 28-319.01, or 28-320.01 or child abuse pursuant to section 28-707 as part of an investigation or evaluation of the abuse or assault shall release or use a videotape or copies of a videotape or consent, by commission or omission, to the release or use of a videotape or copies of a videotape to or by any other party without a court order, notwithstanding the fact that the child victim or child witness has consented to the release or use of the videotape or that the release or use is authorized under law, except as provided in section 28-730. Any custodian may release or consent to the release or use of a videotape or copies of a videotape to law enforcement agencies or agencies authorized to prosecute such abuse or assault cases on behalf of the state.

(b) The court order may govern the purposes for which the videotape may be used, the reproduction of the videotape, the release of the videotape to other persons, the retention and return of copies of the videotape, and any other requirements reasonably necessary for the protection of the privacy and best interests of the child victim or child witness.

(c) Pursuant to section 29-1912, the defendant described in the videotape may petition the district court in the county where the alleged offense took place or where the custodian of the videotape resides for an order releasing to the defendant a copy of the videotape.

(d) Any person who releases or uses a videotape except as provided in this section shall be guilty of a Class I misdemeanor.

In a jury trial, a large opaque screen in the courtroom, separating the child witness from the defendant, was a violation of the defendant's due process right to a fair trial. State v. Parker, 276 Neb. 661, 757 N.W.2d 7 (2008).



29-1927 - Admission of evidence of alibi; notice required; waiver.

29-1927. Admission of evidence of alibi; notice required; waiver.

No evidence offered by a defendant for the purpose of establishing an alibi to an offense shall be admitted in the trial of the case unless notice of intention to rely upon an alibi is given to the county attorney and filed with the court at least thirty days before trial, except that such notice shall be waived by the presiding judge if necessary in the interests of justice.

This section does not allow a court to order the disclosure of the identity of a defendant's alibi witnesses prior to trial. State v. Woods, 255 Neb. 755, 587 N.W.2d 122 (1998).



29-1928 - Repealed. Laws 2009, LB 63, § 50.

29-1928. Repealed. Laws 2009, LB 63, § 50.



29-1929 - Repealed. Laws 2009, LB 63, § 50.

29-1929. Repealed. Laws 2009, LB 63, § 50.



29-2001 - Trial; presence of accused required; exceptions.

29-2001. Trial; presence of accused required; exceptions.

No person indicted for a felony shall be tried unless personally present during the trial. Persons indicted for a misdemeanor may, at their own request, by leave of the court be put on trial in their absence. The request shall be in writing and entered on the journal of the court.

1. Felony

2. Misdemeanor

3. Miscellaneous

1. Felony

Court may not, without notice to and in absence of defendant and his counsel, orally instruct the jury while it is deliberating on the verdict. Strasheim v. State, 138 Neb. 651, 294 N.W. 433 (1940).

In felony case, not capital, defendant, out on bail, may waive right to be present during some of proceedings. Scott v. State, 113 Neb. 657, 204 N.W. 381 (1925).

Person, convicted of felony, and represented by counsel, cannot, as matter of right, insist on being present either at time of filing, argument or ruling on motion for new trial. Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

Prisoner must be present at time verdict is received. Dodge v. People, 4 Neb. 220 (1876); Burley v. State, 1 Neb. 385 (1871).

2. Misdemeanor

A person charged with a misdemeanor may, upon his request, be put on trial in his absence. Koop v. City of Omaha, 173 Neb. 633, 114 N.W.2d 380 (1962).

In a misdemeanor case, presence of defendant when verdict is received may be waived. Hyslop v. State, 159 Neb. 802, 68 N.W.2d 698 (1955).

Defendant, charged with misdemeanor, who voluntarily absents himself from courtroom when jury returns verdict, his counsel being present, waived right to be present. Peterson v. State, 64 Neb. 875, 90 N.W. 964 (1902).

3. Miscellaneous

A defendant may waive his or her rights under this section through his or her knowing and voluntary absence at trial. State v. Zlomke, 268 Neb. 891, 689 N.W.2d 181 (2004).

Defendant has a right to be present at all times when any proceeding is taken during trial, but that right may be waived, and only by the defendant, personally. State v. Red Kettle, 239 Neb. 317, 476 N.W.2d 220 (1991).

Defendant has no right in common law or the Constitution to be present in chambers while jury instructions are formulated by counsel and the trial judge. State v. Bear Runner, 198 Neb. 368, 252 N.W.2d 638 (1977).

Presence of accused at trial being once shown by record is presumed to have continued unless contrary is made to appear. Bolln v. State, 51 Neb. 581, 71 N.W. 444 (1897).

Section does not apply to hearings on motions and demurrers before commencement of trial. Miller v. State, 29 Neb. 437, 45 N.W. 451 (1890).

Voluntary unnoticed absence of prisoner during examination of witness where witness was reexamined upon prisoner's return, was not ground for new trial. Hair v. State, 16 Neb. 601, 21 N.W. 464 (1884).

View of scene of crime should be made in presence of accused. Fillion v. State, 5 Neb. 351 (1877); Carroll v. State, 5 Neb. 31 (1876).



29-2002 - Joinder of offenses; joint trial; separate trials; when permitted; procedure.

29-2002. Joinder of offenses; joint trial; separate trials; when permitted; procedure.

(1) Two or more offenses may be charged in the same indictment, information, or complaint in a separate count for each offense if the offenses charged, whether felonies or misdemeanors, or both, are of the same or similar character or are based on the same act or transaction or on two or more acts or transactions connected together or constituting parts of a common scheme or plan.

(2) The court may order two or more indictments, informations, or complaints, or any combination thereof, to be tried together if the offenses could have been joined in a single indictment, information, or complaint or if the defendants, if there is more than one, are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses. The procedure shall be the same as if the prosecution were under such single indictment, information, or complaint.

(3) If it appears that a defendant or the state would be prejudiced by a joinder of offenses in an indictment, information, or complaint or by such joinder of offenses in separate indictments, informations, or complaints for trial together, the court may order an election for separate trials of counts, indictments, informations, or complaints, grant a severance of defendants, or provide whatever other relief justice requires.

1. Consolidation

2. Right to separate trial

3. Motion for separate trial

4. Miscellaneous

1. Consolidation

A defendant is not considered prejudiced by a joinder where the evidence relating to both offenses would be admissible in a trial of either offense separately. State v. Schroeder, 279 Neb. 199, 777 N.W.2d 793 (2010).

The propriety of a joint trial involves two questions: Whether there were appropriate grounds for consolidation and whether such consolidation would prejudice the defendant. State v. Garza, 256 Neb. 752, 592 N.W.2d 485 (1999).

The propriety of a joint trial involves two questions: whether the consolidation is proper because defendants could have been joined in the same indictment or information and whether there was a right to severance because defendants or the State would be prejudiced by an otherwise proper consolidation of the prosecutions for trial. State v. Brunzo, 248 Neb. 176, 532 N.W.2d 296 (1995).

If the offenses charged are of the same or similar character, or are based on the same act or transaction, the offenses may be joined in one trial. State v. Lewis, 241 Neb. 334, 488 N.W.2d 518 (1992).

Joinder or consolidation is not prejudicial error where evidence relating to both offenses would have been admissible in a trial of either offense separately. State v. Evans, 235 Neb. 575, 456 N.W.2d 739 (1990).

If the offenses involved were of the same or similar character, they can be joined in one information, and the trial court can order that they be tried together. State v. Porter, 235 Neb. 476, 455 N.W.2d 787 (1990).

Subsection (3) of this section allows the joinder of criminal defendants for trial if the defendants could have been joined in a single indictment, information, or complaint. State v. Lee, 227 Neb. 277, 417 N.W.2d 26 (1987).

The joinder of criminal defendants in an indictment or information is governed by subsection (2) of this section, which allows joinder if the defendants "are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses." State v. Lee, 227 Neb. 277, 417 N.W.2d 26 (1987).

If the offenses charged are of the same or similar character, or are based on the same act or transaction, the offenses may be joined in one trial. State v. Vrtiska, 225 Neb. 454, 406 N.W.2d 114 (1987).

Offenses of the same or similar character may be joined in one information and tried together. State v. McGuire, 218 Neb. 511, 357 N.W.2d 192 (1984).

Joinder is only permissible if the defendants are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting an offense or offenses, which means that the two charges are so closely linked in time, place, and circumstance that a complete account of one charge cannot be related without relating details of the other charge or where the facts of each charge can be explained adequately only by drawing upon the facts of the other charge. A trial court may not consolidate defendants' cases for trial if this section does not permit joinder of those same defendants in a single indictment and, in those cases where defendants have been improperly consolidated for trial, such action is prejudicial per se and severance is not a matter of discretion but is a matter of right. State v. Brehmer, 211 Neb. 29, 317 N.W.2d 885 (1982).

Where evidence relating to both offenses would have been admissible in a separate trial of either offense, joinder of offenses is permissible, even though offenses occurred ninety days apart. State v. Walker, 200 Neb. 273, 263 N.W.2d 454 (1978).

Where defendants acted together in offense charged, consolidation of their cases for trial is proper in absence of a showing of prejudice. State v. Boyce, 194 Neb. 538, 233 N.W.2d 912 (1975); State v. Saltzman, 194 Neb. 525, 233 N.W.2d 914 (1975).

Cases may be consolidated for trial if the offenses charged are based on the same act or transaction. State v. Shiller, 191 Neb. 291, 214 N.W.2d 616 (1974).

Cases may be consolidated for trial if the offenses charged are based on the same act or transaction. State v. Shimp, 190 Neb. 137, 206 N.W.2d 627 (1973).

Ruling of court upon motion for consolidation of criminal prosecutions properly joinable in a single information will not be disturbed in absence of abuse of discretion. State v. Bazer, 189 Neb. 711, 204 N.W.2d 799 (1973).

When the offenses charged are of the same or similar character or are based on the same act or transaction or on connected acts, they may be joined. If it appears that such joinder would prejudice defendant, the court may order an election for separate trials of the counts. State v. Rodgers, 186 Neb. 633, 185 N.W.2d 448 (1971).

Joint trial of codefendants is authorized. State v. Knecht, 181 Neb. 149, 147 N.W.2d 167 (1966).

Separate informations charging each of defendants with one robbery may be consolidated for trial. State v. Wilson, 174 Neb. 86, 115 N.W.2d 794 (1962).

2. Right to separate trial

Severance is not a matter of right, and a ruling of the trial court with regard thereto will not be disturbed on appeal absent a showing of prejudice to the defendant. State v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003).

If the offenses charged are of the same or similar character or are based on the same act or transaction, the offenses may be joined in one trial. The right to separate trials is statutory and depends upon a showing that prejudice will result from a joint trial. The defendant bears the burden of proving that prejudice will result from a joint trial. State v. Evans, 235 Neb. 575, 456 N.W.2d 739 (1990).

Pursuant to subsections (2) and (3) of this section, two or more defendants may be tried together. There is no constitutional right to a separate trial, and a separate trial will only be granted upon a showing of prejudice. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The trial court's ruling on a motion for consolidation of prosecutions properly joinable will not be disturbed in the absence of an abuse of discretion. The right to separate trials is statutory and depends upon a showing that prejudice will result from a joint trial. The defendant bears the burden of proving that prejudice will result from a joint trial. State v. Andersen, 232 Neb. 187, 440 N.W.2d 203 (1989).

The right to a separate trial is statutory, and depends upon a showing that prejudice will result from a joint trial. The burden is on the party challenging the joint trial to demonstrate how and in what manner he or she was prejudiced. State v. Clark, 228 Neb. 599, 423 N.W.2d 471 (1988).

Joinder of criminal defendants for trial in a manner inconsistent with this section is prejudicial per se, and severance is not a matter of discretion but a matter of right. State v. Lee, 227 Neb. 277, 417 N.W.2d 26 (1987).

Even where prosecutions are otherwise properly consolidated for trial, court may grant separate trials upon showing prejudice will result from joint trial. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

Right to separate trial depends upon showing that prejudice will result from joint trial. State v. Clark, 189 Neb. 109, 201 N.W.2d 205 (1972); State v. Adams, 181 Neb. 75, 147 N.W.2d 144 (1966); State v. Erving, 180 Neb. 824, 146 N.W.2d 216 (1966).

There is no constitutional right to a separate trial. State v. Clark, 189 Neb. 109, 201 N.W.2d 205 (1972).

Defendants challenging a joint trial must affirmatively demonstrate that the joint trial has prejudiced their individual rights. State v. Rice, 188 Neb. 728, 199 N.W.2d 480 (1972).

When the offenses charged are of the same or similar character or are based on the same act or transaction or on connected acts, they may be joined. If it appears that such joinder would prejudice defendant, the court may order an election for separate trials of the counts. State v. Rodgers, 186 Neb. 633, 185 N.W.2d 448 (1971).

Severance, under this section, is not a matter of right. State v. Foster, 183 Neb. 247, 159 N.W.2d 561 (1968).

Under 1957 amendment to this section, jointly charged defendants are not entitled to a separate trial as a matter of right. State v. Cook, 182 Neb. 684, 157 N.W.2d 151 (1968).

Right to separate trial is granted only to persons charged with felony and not to those jointly charged with misdemeanor. Nash v. State, 110 Neb. 712, 194 N.W. 869 (1923).

One, jointly indicted with others for a felony, is entitled to separate trial as a matter of right, if request is made in season. Reed v. State, 93 Neb. 163, 139 N.W. 1015 (1913).

Whether separate trials are required depends upon a defendant's showing that prejudice will result from a joint trial. State v. Dandridge, 1 Neb. App. 786, 511 N.W.2d 527 (1993).

3. Motion for separate trial

Severance is not a matter of right and a ruling of the trial court with regard thereto will not be disturbed in absence of showing of prejudice. State v. Nance, 197 Neb. 95, 246 N.W.2d 868 (1976).

A motion for separate trial in a criminal case is addressed to the sound discretion of the trial court. State v. Hall, 176 Neb. 295, 125 N.W.2d 918 (1964).

Motion for separate trial is addressed to sound discretion of trial court, and ruling thereon will not be disturbed in absence of abuse of discretion. State v. Brown, 174 Neb. 387, 118 N.W.2d 328 (1962).

Motion may be made either by prisoner or state and objection to severance is too late after jury is empaneled. Metz v. State, 46 Neb. 547, 65 N.W. 190 (1895).

4. Miscellaneous

A motion to revoke probation is not a criminal proceeding, and this section is not applicable. State v. Schreiner, 276 Neb. 393, 754 N.W.2d 742 (2008).

When issues of prejudicial joinder and prejudicial failure to sever are not before the trial court, defendant cannot raise these issues on appeal. State v. Vance, 240 Neb. 794, 484 N.W.2d 453 (1992).

Joinder is not prejudicial error where evidence relating to both offenses would be admissible in a trial of either offense separately. State v. Porter, 235 Neb. 476, 455 N.W.2d 787 (1990).

Separate offenses must be set out in separate counts in an information, but failure is cured by verdict when no objection was made. State v. French, 195 Neb. 88, 236 N.W.2d 832 (1975).

Requirement of showing prejudice met where confession of codefendant implicating appellant used in joint trial and both defendants were represented by same counsel. State v. Montgomery, 182 Neb. 737, 157 N.W.2d 196 (1968).

Court may refuse to allow prisoner's codefendant to be present at trial. Evidence is not inadmissible because it also tends to establish guilt of codefendant. Krens v. State, 75 Neb. 294, 106 N.W. 27 (1905).

Admission of extra-judicial confessions of codefendants found to be prejudicial and violative of defendant's right of cross-examination. Davis v. Sigler, 415 F.2d 1159 (8th Cir. 1969).



29-2003 - Joint indictment; special venire; when required; how drawn.

29-2003. Joint indictment; special venire; when required; how drawn.

When two or more persons shall have been charged together in the same indictment or information with a crime, and one or more shall have demanded a separate trial and had the same, and when the court shall be satisfied by reason of the same evidence being required in the further trial of parties to the same indictment or information, that the regular panel and bystanders are incompetent, because of having heard the evidence, to sit in further causes in the same indictment or information, then it shall be lawful for the court to require the clerk of the court to write the names of sixty electors of the county wherein such cause is being tried, each upon a separate slip of paper, and place the same in a box, and, after the same shall have been thoroughly mixed, to draw therefrom such number as in the opinion of the court will be sufficient from which to select a jury to hear such cause. The electors whose names are so drawn shall be summoned by the sheriff to forthwith appear before the court, and, after having been examined, such as are found competent and shall have no lawful excuse for not serving as jurors shall constitute a special venire from which the court shall proceed to have a jury impaneled for the trial of the cause. The court may repeat the exercise of this power until all the parties charged in the same indictment or information shall have been tried.

If several juries are picked at one time from a single jury panel for a series of trials, examination must be allowed if requested for good reason in subsequent trials in the series to determine if any jurors should be excused for cause. State v. Myers, 190 Neb. 466, 209 N.W.2d 345 (1973).

Where separate trials are held on joint indictment or information for commission of single offense, jurors who sat in trial of one defendant are disqualified to sit in trial of others. Seaton v. State, 106 Neb. 833, 184 N.W. 890 (1921).

Section applies only when two or more persons are charged in the same indictment and one has had a separate trial. Koenigstein v. State, 101 Neb. 229, 162 N.W. 879 (1917).

Provisions of this section are not exclusive. Aabel v. State, 86 Neb. 711, 126 N.W. 316 (1910); Barber v. State, 75 Neb. 543, 106 N.W. 423 (1906); Barney v. State, 49 Neb. 515, 68 N.W. 636 (1896).



29-2004 - Jury; how drawn and selected; alternate jurors.

29-2004. Jury; how drawn and selected; alternate jurors.

(1) All parties may stipulate that the jury may be selected up to thirty-one days prior to the date of trial. The stipulation must be unanimous among all parties and evidenced by a joint stipulation to the county court.

(2) In all cases, except as may be otherwise expressly provided, the accused shall be tried by a jury drawn, summoned, and impaneled according to provisions of the code of civil procedure, except that whenever in the opinion of the court the trial is likely to be a protracted one, the court may, immediately after the jury is impaneled and sworn, direct the calling of one or two additional jurors, to be known as alternate jurors. Such jurors shall be drawn from the same source and in the same manner, and have the same qualifications as regular jurors, and be subject to examination and challenge as such jurors, except that each party shall be allowed one peremptory challenge to each alternate juror. The alternate jurors shall take the proper oath or affirmation and shall be seated near the regular jurors with equal facilities for seeing and hearing the proceedings in the cause, and shall attend at all times upon the trial of the cause in company with the regular jurors. They shall obey all orders and admonitions of the court, and if the regular jurors are ordered to be kept in the custody of an officer during the trial of the cause, the alternate jurors shall also be kept with the other jurors and, except as hereinafter provided, shall be discharged upon the final submission of the cause to the jury. If an information charging a violation of section 28-303 and in which the death penalty is sought contains a notice of aggravation, the alternate jurors shall be retained as provided in section 29-2520. If, before the final submission of the cause a regular juror dies or is discharged, the court shall order the alternate juror, if there is but one, to take his or her place in the jury box. If there are two alternate jurors the court shall select one by lot, who shall then take his or her place in the jury box. After an alternate juror is in the jury box he or she shall be subject to the same rules as a regular juror.

Under this section, a court may discharge a regular juror because of sickness and replace him or her with an alternate juror. State v. Hilding, 278 Neb. 115, 769 N.W.2d 326 (2009).

In a trial for attempted murder, assault, and other crimes, a juror who was mistakenly seated on the jury despite having been stricken by the State was a "regular juror," within the meaning of this section, and thus, the juror could be replaced by an alternate when the mistake was discovered. State v. Aguilar, 268 Neb. 411, 683 N.W.2d 349 (2004).

Verdict of jury will be set aside where evidence is clearly insufficient to sustain it. Prichard v. State, 135 Neb. 522, 282 N.W. 529 (1938).

Accused cannot waive right to trial by jury. Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904).

Challenge to array or motion to quash panel must be in writing and should point out grounds relied upon. Strong v. State, 63 Neb. 440, 88 N.W. 772 (1902).

Jurors may be summoned for trial of criminal case when no regular panel is present. Carrall v. State, 53 Neb. 431, 73 N.W. 939 (1898).

In criminal trials, jurors are not judges of the law. Parrish v. State, 14 Neb. 60, 15 N.W. 357 (1883).

Under this section, a trial court may replace a juror with an alternate juror after finding that the original juror could not be fair and impartial. State v. Smith, 13 Neb. App. 404, 693 N.W.2d 587 (2005).



29-2005 - Peremptory challenges.

29-2005. Peremptory challenges.

Every person arraigned for any crime punishable with death, or imprisonment for life, shall be admitted on his or her trial to a peremptory challenge of twelve jurors, and no more; every person arraigned for any offense that may be punishable by imprisonment for a term exceeding eighteen months and less than life, shall be admitted to a peremptory challenge of six jurors; and in all other criminal trials, the defendant shall be allowed a peremptory challenge of three jurors. The attorney prosecuting on behalf of the state shall be admitted to a peremptory challenge of twelve jurors in all cases when the offense is punishable with death or imprisonment for life, six jurors when the offense is punishable by imprisonment for a term exceeding eighteen months and less than life, and three jurors in all other cases; Provided, that in all cases where alternate jurors are called, as provided in section 29-2004, then in that case both the defendant and the attorney prosecuting for the state shall each be allowed one added peremptory challenge to each alternate juror.

Depriving a defendant in a criminal proceeding of the peremptory challenges to which he or she is statutorily entitled is structural error. State v. Marshall, 269 Neb. 56, 690 N.W.2d 593 (2005).

Where two or more offenses are properly joined, a trial court does not err in limiting the defendant to the number of peremptory challenges statutorily available for the most serious of the offenses, and a defendant is not entitled to additional peremptory challenges because the indictment charges separate offenses in separate counts. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

Where imprisonment authorized was for a period of one year, only three peremptory challenges could be demanded. State v. Abboud, 181 Neb. 84, 147 N.W.2d 152 (1966).

Counsel have right to put pertinent questions on voir dire examination of jurors to aid in the exercise of right of peremptory challenge. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

Order of exercise of peremptory challenges rested in discretion of trial court. Callies v. State, 157 Neb. 640, 61 N.W.2d 370 (1953); Sherrick v. State, 157 Neb. 623, 61 N.W.2d 358 (1953).

Where both state and defendant waived peremptory challenge, objection to disqualification of juror who had read newspaper article was waived. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Peremptory challenges are not to be exercised until jurors have been passed for cause. Fetty v. State, 119 Neb. 619, 230 N.W. 440 (1930); Mathes v. State, 107 Neb. 212, 185 N.W. 425 (1921); Rutherford v. State, 32 Neb. 714, 49 N.W. 701 (1891).

Order in which challenges shall be made is left to sound discretion of trial court. Johnson v. State, 88 Neb. 565, 130 N.W. 282 (1911); Gravely v. State, 45 Neb. 878, 64 N.W. 452 (1895).

Failure to exercise right of peremptory challenge is waiver of any disqualification then known to exist. Morgan v. State, 51 Neb. 672, 71 N.W. 788 (1897); Curran v. Percival, 21 Neb. 434, 32 N.W. 213 (1887).



29-2006 - Challenges for cause.

29-2006. Challenges for cause.

The following shall be good causes for challenge to any person called as a juror or alternate juror, on the trial of any indictment: (1) That he was a member of the grand jury which found the indictment; (2) that he has formed or expressed an opinion as to the guilt or innocence of the accused; Provided, if a juror or alternate juror shall state that he has formed or expressed an opinion as to the guilt or innocence of the accused, the court shall thereupon proceed to examine, on oath, such juror or alternate juror as to the ground of such opinion; and if it shall appear to have been founded upon reading newspaper statements, communications, comments or reports, or upon rumor or hearsay, and not upon conversations with witnesses of the transactions or reading reports of their testimony or hearing them testify, and the juror or alternate juror shall say on oath that he feels able, notwithstanding such opinion, to render an impartial verdict upon the law and the evidence, the court, if satisfied that such juror or alternate juror is impartial and will render such verdict, may, in its discretion, admit such juror or alternate juror as competent to serve in such case; (3) in indictments for an offense the punishment whereof is capital, that his opinions are such as to preclude him from finding the accused guilty of an offense punishable with death; (4) that he is a relation within the fifth degree to the person alleged to be injured or attempted to be injured, or to the person on whose complaint the prosecution was instituted, or to the defendant; (5) that he has served on the petit jury which was sworn in the same cause against the same defendant and which jury either rendered a verdict which was set aside or was discharged, after hearing the evidence; (6) that he has served as a juror in a civil case brought against the defendant for the same act; (7) that he has been in good faith subpoenaed as a witness in the case; (8) that he is a habitual drunkard; (9) the same challenges shall be allowed in criminal prosecutions that are allowed to parties in civil cases.

1. Capital punishment

2. Opinion of juror

3. Relation to defendant

4. Other grounds

5. Miscellaneous

1. Capital punishment

A court cannot determine whether a juror should be challenged for cause in accordance with subsection (3) of this section without advising a juror of the possible punishments and asking the juror his or her opinion on capital punishment. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

Subsection (3) of this section allows courts to question jurors about their beliefs regarding the death penalty. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

In a capital case, it is entirely permissible to exclude from jury service venirepersons whose views on capital punishment are such as to prevent or substantially impair their ability to impartially apply the law to the evidence. State v. Bradley, 236 Neb. 371, 461 N.W.2d 524 (1990).

Pursuant to subsection (3) of this section, it is good cause to challenge one called for jury service in a capital case if his or her opinions are such as to prevent "finding the accused guilty"; thus, the venire may be examined to determine whether any juror has conscientious scruples against capital punishment such as to prevent or substantially impair the performance of his or her duties as a juror. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

A venireperson whose views on capital punishment are such as to prevent or substantially impair the performance of his or her duties as a juror may, under this provision, be constitutionally excused from jury service in a capital case. State v. Bird Head, 225 Neb. 822, 408 N.W.2d 309 (1987).

A juror who opposes the death penalty may still be eligible to serve as a juror in a capital case as long as such juror is able and does swear to decide guilt or innocence on the evidence and law as given in the jury instructions. A juror who has indicated an inability to fairly and impartially determine guilt by refusing to subordinate his or her own personal views and obey the law of the state must be excused for cause. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

If juror has conscientious scruples against inflicting death penalty in murder case, he may be excused on challenge by state. Sharp v. State, 117 Neb. 304, 220 N.W. 292 (1928).

Statement of juror, on trial of defendant charged with murder in first degree, that he would not join in verdict of guilty with death penalty, renders him incompetent. Johnson v. State, 88 Neb. 565, 130 N.W. 282 (1911).

Right of person charged with capital offense to examine jurors on competency should not be unreasonably obstructed. Wilson v. State, 87 Neb. 638, 128 N.W. 38 (1910).

State's attorney may ask juror on examination if he has conscientious scruples against capital punishment. Taylor v. State, 86 Neb. 795, 126 N.W. 752 (1910).

Mere sentimental feelings against death punishment is not sufficient; juror must be so prejudiced against it that opinion would preclude him from finding defendant guilty. Haddix v. State, 76 Neb. 369, 107 N.W. 781 (1906); Rhea v. State, 63 Neb. 461, 88 N.W. 789 (1902).

Provision making conscientious scruples against death penalty a ground of challenge for cause was not repealed by amendment of 1893, conferring on jury discretion to fix punishment for first degree murder at life imprisonment instead of death. Hill v. State, 42 Neb. 503, 60 N.W. 916 (1894).

Statement of juror that his convictions are such as would preclude conviction of guilty on circumstantial evidence, when punishment is death, is ground for challenge. St. Louis v. State, 8 Neb. 405, 1 N.W. 371 (1879).

2. Opinion of juror

Under subdivision (2) of this section, only if the juror's opinion was formed based upon conversations with witnesses of the transactions or reading reports of their testimony or hearing them testify is dismissal of the juror for cause mandatory. State v. Galindo, 278 Neb. 599, 774 N.W.2d 190 (2009).

The district court did not err in retaining jurors who expressed opinions of guilt, which were not founded on witness testimony, and who testified they could render an impartial verdict. State v. Rodriguez, 272 Neb. 930, 726 N.W.2d 157 (2007).

Subsection (3) of this section allows a juror to be successfully challenged for cause on the basis of his or her opinions regarding the death penalty only in those cases in which those opinions would prevent the juror from impartially weighing the evidence and reaching a conclusion as to the defendant's guilt or innocence on the basis of the evidence presented. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Opinion of juror based on reading newspapers did not disqualify him. Fugate v. State, 169 Neb. 420, 99 N.W.2d 868 (1959).

Voir dire examination furnishes a defendant ample opportunity to establish whether prospective jurors have been prejudiced by newspaper articles. Kitts v. State, 153 Neb. 784, 46 N.W.2d 158 (1951).

Opinion based upon newspaper reports does not afford cause for challenge, where it is shown that same will not interfere with juror in rendering fair and impartial verdict upon evidence, under instructions of the court. Ringer v. State, 114 Neb. 404, 207 N.W. 928 (1926); King v. State, 108 Neb. 428, 187 N.W. 934 (1922); Bridges v. State, 80 Neb. 91, 113 N.W. 1048 (1907).

Juror, having formed opinion, is not disqualified in view of statement that he would disregard opinion and return fair and impartial verdict. King v. State, 108 Neb. 428, 187 N.W. 934 (1922).

Where juror answers that evidence is necessary to remove opinion, such fact will not disqualify him, if opinion formed, and he is otherwise qualified, in accordance with statute. Whitcomb v. State, 102 Neb. 236, 166 N.W. 553 (1918).

Challenge for cause, where juror has formed opinion founded on reading testimony of witnesses, should be sustained; statute is mandatory. Flege v. State, 93 Neb. 610, 142 N.W. 276 (1913).

Mere fact that juror, otherwise competent, had feeling that white race was superior to colored race, of which defendant was one, did not render him incompetent. Johnson v. State, 88 Neb. 565, 130 N.W. 282 (1911).

Hypothetical opinion, based solely on rumor and newspaper reports, may not disqualify. Barker v. State, 73 Neb. 469, 103 N.W. 71 (1905); Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903, reversed on rehearing, 68 Neb. 181, 104 N.W. 154 (1905); Rottman v. State, 63 Neb. 648, 88 N.W. 857 (1902); Ward v. State, 58 Neb. 719, 79 N.W. 725 (1899).

Juror is incompetent when he says it will require some evidence to remove his opinion, though he may also state that he can render impartial verdict under law and evidence. Owens v. State, 32 Neb. 167, 49 N.W. 226 (1891).

Where juror answered he had no bias or prejudice against defendant, it was not error to sustain objections to other questions seeking to elicit remarks made about defendant. Gandy v. State, 27 Neb. 707, 43 N.W. 747, 44 N.W. 108 (1889).

Juror, who admits having opinion, and does not state that he could render fair and impartial verdict, is incompetent. Thurman v. State, 27 Neb. 628, 43 N.W. 404 (1889).

To render a juror incompetent in a criminal case on the ground of an opinion formed or expressed, it must appear that opinion was in reference to guilt or innocence of defendant. Fillion v. State, 5 Neb. 351 (1877).

If venireman has formed opinion from reading testimony of witnesses, he is incompetent, though he swears to be able, notwithstanding, to render an impartial verdict on the law and evidence. Smith v. State, 5 Neb. 181 (1876).

3. Relation to defendant

Under subdivision (2) of this section, the mere fact that a prospective juror is personally acquainted with the victim or the victim's family does not automatically disqualify a person from sitting on a criminal jury. State v. Galindo, 278 Neb. 599, 774 N.W.2d 190 (2009).

In prosecution for forging note payable to a bank, challenge to juror on ground that his wife and brother were depositors in bank was properly overruled. Flannigan v. State, 127 Neb. 640, 256 N.W. 321 (1934).

Juror, first cousin to accused, was properly excused as being a relation within fifth degree. Marion v. State, 20 Neb. 233, 29 N.W. 911 (1886).

4. Other grounds

Counsel has right to put pertinent questions to prospective jurors to ascertain if there is ground for challenge for cause. Oden v. State, 166 Neb. 729, 90 N.W.2d 356 (1958).

This section furnishes ample opportunity to establish whether prospective jurors have been prejudiced by reading newspaper article. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Where competency of juror is challenged for first time after conviction, on ground that he had been convicted of felony and served term in penitentiary, such objection was waived. Reed v. State, 75 Neb. 509, 106 N.W. 649 (1906); Turley v. State, 74 Neb. 471, 104 N.W. 934 (1905).

Court must be satisfied that juror is impartial; that, notwithstanding his opinion, he will render impartial verdict upon law and evidence. Lucas v. State, 75 Neb. 11, 105 N.W. 976 (1905).

It is good cause for challenge that juror has served as juror in same court within two years. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).

Juror should be excused if court discovers least symptom of prejudice, though his formal answers bring him within letter of statutory qualification. Cowan v. State, 22 Neb. 519, 35 N.W. 405 (1887).

5. Miscellaneous

Subsection (3) of this section does not violate either the 6th or the 14th Amendment to the U.S. Constitution. Subsection (3) of this section does not violate Article I, section 3, of the Nebraska Constitution. Subsection (3) of this section fully comports with the state constitutional provisions regarding impartial juries and due process found in Article I, sections 6 and 11. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

Failure to insist on a ruling on a challenge for cause waives error in the denial of that challenge. State v. Williams, 239 Neb. 985, 480 N.W.2d 390 (1992).

Subsection (3) of this section held constitutional and serves to ensure that the petit jury is impartial. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

Death-qualified jury held constitutional. State v. Peery, 223 Neb. 556, 391 N.W.2d 566 (1986).

This section does not violate the sixth or fourteenth amendment to the U.S. Constitution. State v. Rust, 223 Neb. 150, 388 N.W.2d 483 (1986).

If several juries are picked at one time from a single jury panel for a series of trials, examination must be allowed if requested for good reason in subsequent trials in the series to determine if any jurors should be excused for cause. State v. Myers, 190 Neb. 466, 209 N.W.2d 345 (1973).

Opportunity for prejudice or disqualification of juror is not sufficient to raise a presumption that they exist. Medley v. State, 156 Neb. 25, 54 N.W.2d 233 (1952); Fisher v. State, 154 Neb. 166, 47 N.W.2d 349 (1951).

Question of competency of veniremen to sit in trial of criminal cannot be raised by motion for continuance. Seaton v. State, 106 Neb. 833, 184 N.W. 890 (1921).

Error cannot be predicated on overruling challenge for cause, complaining party not having exhausted peremptory challenges. Kennison v. State, 83 Neb. 391, 119 N.W. 768 (1909); Brinegar v. State, 82 Neb. 558, 118 N.W. 475 (1908).

Proceedings relative to impaneling jury, to be reviewable, should be preserved by bill of exceptions. Shumway v. State, 82 Neb. 152, 117 N.W. 407 (1908), opinion modified in 82 Neb. 165, 119 N.W. 517 (1909).

If examination considered as whole, does not show incompetency, challenge is properly overruled. Keeler v. State, 73 Neb. 441, 103 N.W. 64 (1905).

Failure to interrogate juror as to residence is waiver of that objection. Hickey v. State, 12 Neb. 490, 11 N.W. 744 (1882).



29-2007 - Challenges for cause; how tried.

29-2007. Challenges for cause; how tried.

All challenges for cause shall be tried by the court, on the oath of the person challenged, or on other evidence, and such challenge shall be made before the jury is sworn, and not afterward.

This section does not bar examination and challenge for cause in subsequent trials in series even after jury is sworn if several juries are picked at one time from a single jury panel for a series of trials. State v. Myers, 190 Neb. 466, 209 N.W.2d 345 (1973).

All challenges for cause are decided by court. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

In impaneling a jury, all challenges for cause are tried to the court. Lee v. State, 147 Neb. 333, 23 N.W.2d 316 (1946).

If cause of challenge is denied by juror on voir dire after accused's peremptory challenges are exhausted, accused has right to have issue tried and witnesses examined. Trobough v. State, 119 Neb. 128, 227 N.W. 443 (1929).

Decision of trial judge being based on consideration of all facts developed during examination, including appearance and actions of juror, will not be reversed unless clearly wrong. Bemis v. City of Omaha, 81 Neb. 352, 116 N.W. 31 (1908); Ward v. State, 58 Neb. 719, 79 N.W. 725 (1899).

Evidence relating to challenges to jurors cannot be considered unless settled and allowed by bill of exceptions. West v. State, 63 Neb. 257, 88 N.W. 503 (1901).



29-2008 - Defendants tried together; number of peremptory challenges allowed.

29-2008. Defendants tried together; number of peremptory challenges allowed.

If two or more persons be put on trial at the same time, each must be allowed his separate peremptory challenge, and in such cases the attorney prosecuting on behalf of the state shall be allowed such peremptory challenges for each of such defendants as are allowed by law.

When defendants, being tried together, do not demand full number of challenges allowed, their rights thereto are waived. Nash v. State, 110 Neb. 712, 194 N.W. 869 (1923).



29-2009 - Jurors; oath; form.

29-2009. Jurors; oath; form.

When all challenges have been made, the following oath shall be administered: You shall well and truly try, and true deliverance make, between the State of Nebraska and the prisoner at the bar (giving his name), so help you God.

Trial court's journal entry reciting jury was sworn imports verity absent contrary proof. State v. Martin, 198 Neb. 811, 255 N.W.2d 844 (1977).

It is the duty of jury to endeavor to agree upon verdict; agreement by them to evade such duty is violation of oath. Green v. State, 10 Neb. 102, 4 N.W. 422 (1880).

Where record states that jury was sworn "to well and truly try and true deliverance make upon the issue joined between the parties," it is presumed that oath was administered in statutory form. Smith v. State, 4 Neb. 277 (1876).



29-2010 - Juror; affirmation; form.

29-2010. Juror; affirmation; form.

Any juror shall be allowed to make affirmation, and the words this you do as you shall answer under the pains and penalties of perjury shall be substituted instead of the words so help you God.



29-2011 - Jurors; permitted to take notes; use; destruction.

29-2011. Jurors; permitted to take notes; use; destruction.

Jurors shall be permitted, but not required, to take notes. The notes may be used during the jury's deliberations, but not preserved for review on appeal. The notes shall be treated as confidential between the juror making them and the other jurors. The trial judge shall ensure the confidentiality of the notes during the course of the trial and the jury's deliberations and shall cause the notes to be destroyed immediately upon return of the verdict.



29-2011.01 - Repealed. Laws 1982, LB 525, § 3.

29-2011.01. Repealed. Laws 1982, LB 525, § 3.



29-2011.02 - Witnesses; refusal to testify or provide information; court order for testimony or information; limitation on use.

29-2011.02. Witnesses; refusal to testify or provide information; court order for testimony or information; limitation on use.

Whenever a witness refuses, on the basis of the privilege against self-incrimination, to testify or to provide other information in a criminal proceeding or investigation before a court, grand jury, or special committee of the Legislature authorized pursuant to section 50-404, the court, on motion of the county attorney, other prosecuting attorney, or chairperson of a special committee of the Legislature, may order the witness to testify or to provide other information. The witness may not refuse to comply with such an order of the court on the basis of the privilege against self-incrimination, but no testimony or other information compelled under the court's order or any information directly or indirectly derived from such testimony or other information may be used against the witness in any criminal case except in a prosecution for perjury, giving a false statement, or failing to comply with the order of the court.

Trial courts in Nebraska do not have inherent authority to confer immunity. In a criminal proceeding, a court's authority to grant immunity to a witness who refuses to testify on the basis of the privilege against self-incrimination comes from this section. State v. Robinson, 271 Neb. 698, 715 N.W.2d 531 (2006).

This section does not authorize a grant of immunity to any witness except upon the motion of the prosecuting attorney. State v. Starks, 229 Neb. 482, 427 N.W.2d 297 (1988).

Where a defendant has testified in a previous criminal case under a lawful grant of immunity, the sentencing court in a subsequent criminal case cannot consider such testimony or any information directly or indirectly derived from it in determining whether a death sentence should be imposed under the provisions of § 29-2523 and related statutes. State v. Jones, 213 Neb. 1, 328 N.W.2d 166 (1982).

Absent a motion from the prosecuting attorney, a trial court does not have the authority to grant immunity to a witness under this section. State v. Sanchez-Lahora, 9 Neb. App. 621, 616 N.W.2d 810 (2000).



29-2011.03 - Order for testimony or information of witness; request; when.

29-2011.03. Order for testimony or information of witness; request; when.

A county attorney, other prosecuting attorney, or chairperson of a special committee of the Legislature authorized pursuant to section 50-404 upon an affirmative vote of a majority of the committee may request an order pursuant to section 29-2011.02 when in his or her judgment:

(1) The testimony or other information from such individual may be necessary to the public interest; and

(2) Such individual has refused or is likely to refuse to testify or provide other information on the basis of the privilege against self-incrimination.



29-2012 - Joint defendants; discharge of one or more; when authorized; effect.

29-2012. Joint defendants; discharge of one or more; when authorized; effect.

When two or more persons shall be indicted together, the court may, at any time before the defendant has gone into his defense, direct any one of the defendants to be discharged that he may be a witness for the state. An accused may, also, when there is not sufficient evidence to put him upon his defense, be discharged by the court; or, if not discharged by the court, shall be entitled to the immediate verdict of the jury, for the purpose of giving evidence for others accused with him. Such order of discharge in either case shall be a bar to another prosecution for the same offense.

When separate trials are awarded to parties jointly indicted, each is a competent witness for the state upon the trial of other, without being first acquitted, and without entry of nolle prosequi. Carroll v. State, 5 Neb. 31 (1876).



29-2013 - Repealed. Laws 1989, LB 443,§2.

29-2013. Repealed. Laws 1989, LB 443,§2.



29-2014 - Conspiracy; overt acts; allegations required; proof.

29-2014. Conspiracy; overt acts; allegations required; proof.

In trials for conspiracy, in cases where an overt act is required by law to consummate the offense, no conviction shall be had unless one or more overt acts be expressly alleged in the indictment, nor unless one or more of the acts so alleged be proved on trial; but other overt acts not alleged in the indictment may be given in evidence on the part of the prosecution.

In trials for conspiracy where an overt act is required by law to consummate the offense, a specific overt act must be alleged. An allegation that a person committed an overt act is not adequate. State v. Marco, 230 Neb. 355, 432 N.W.2d 1 (1988).

Doing of overt act by one or more of the conspirators is essential to conviction on charge of conspiracy. Beyl v. State, 165 Neb. 260, 85 N.W.2d 653 (1957).

An overt act effecting the object of a conspiracy is a necessary element of conspiracy. Platt v. State, 143 Neb. 131, 8 N.W.2d 849 (1943).

Mere tacit understanding to work to common unlawful purpose is all that is essential to guilty combination. Deupree v. Thornton, 97 Neb. 812, 151 N.W. 305 (1915), reversed on rehearing, 98 Neb. 804, 154 N.W. 557 (1915).

Conspiracy cannot be established by admissions alone of coconspirator who is not a party to record. State v. Merchants Bank, 81 Neb. 704, 116 N.W. 667 (1908); O'Brien v. State, 69 Neb. 691, 96 N.W. 649 (1903).

For rules as to proof of conspiracy in civil cases see Harvey v. Harvey, 75 Neb. 557, 106 N.W. 660 (1906); Farley v. Peebles, 50 Neb. 723, 70 N.W. 231 (1897).



29-2015 - Repealed. Laws 1978, LB 748, § 61.

29-2015. Repealed. Laws 1978, LB 748, § 61.



29-2016 - Trial; order of procedure.

29-2016. Trial; order of procedure.

After the jury has been impaneled and sworn, the trial shall proceed in the following order: (1) The counsel for the state must state the case of the prosecution and may briefly state the evidence by which he expects to sustain it; (2) the defendant or his counsel must then state his defense and may briefly state the evidence he expects to offer in support of it; (3) the state must first produce its evidence; the defendant will then produce his evidence; (4) the state will then be confined to rebutting evidence, unless the court for good reason in furtherance of justice, shall permit it to offer evidence in chief; (5) when the evidence is concluded, either party may request instructions to the jury on the points of law, which shall be given or refused by the court, which instructions shall be reduced to writing if either require it; (6) when the evidence is concluded, unless the case is submitted without argument, the counsel for the state shall commence, the defendant or his counsel follow, and the counsel for the state conclude the argument to the jury; (7) the court after the argument is concluded shall immediately and before proceeding with other business charge the jury, which charge or any charge given after the conclusion of the argument shall be reduced to writing by the court, if either party requests it before the argument to the jury is commenced; and such charge or charges or any other charge or instruction provided for in this section, when so written and given, shall in no case be orally qualified, modified or in any manner explained to the jury by the court; and all written charges and instructions shall be taken by the jury in their retirement and returned with their verdict into court, and shall remain on file with the papers of the case.

1. Instructions

2. Opening statement

3. Misconduct

4. Admissibility of evidence

5. Procedure

1. Instructions

Defendant may not predicate error on an instruction that is more favorable to him than is required by law. Stump v. State, 132 Neb. 49, 271 N.W. 163 (1937).

Proper time to submit requested instructions is as early in trial as possible, but not later than close of evidence. Whitehall v. Commonwealth Casualty Co., 125 Neb. 16, 248 N.W. 692 (1933).

It is the court's duty, on own motion, to instruct as to general rules of law; instruction desired should be submitted in writing. Osborne v. State, 115 Neb. 65, 211 N.W. 179 (1926).

Examples of instructions on "reasonable doubt" given. Stehr v. State, 92 Neb. 755, 139 N.W. 676 (1913); Brown v. State, 88 Neb. 411, 129 N.W. 545 (1911); Clements v. State, 80 Neb. 313, 114 N.W. 271 (1907); Atkinson v. State, 58 Neb. 356, 78 N.W. 621 (1899); Maxfield v. State, 54 Neb. 44, 74 N.W. 401 (1898); Whitney v. State, 53 Neb. 287, 73 N.W. 696 (1898); Ferguson v. State, 52 Neb. 432, 72 N.W. 590 (1897).

It is not error to refuse requested instruction when substance of it has been given. Graham v. State, 90 Neb. 658, 134 N.W. 249 (1912); Lillie v. State, 72 Neb. 228, 100 N.W. 316 (1904).

Instruction should be applicable to precise question being tried. Flege v. State, 90 Neb. 390, 133 N.W. 431 (1911).

Instructions on burden of proof where defense is insanity discussed. Davis v. State, 90 Neb. 361, 133 N.W. 406 (1911); Knights v. State, 58 Neb. 225, 78 N.W. 508 (1899); Snider v. State, 56 Neb. 309, 76 N.W. 574 (1898).

Where circumstances surrounding homicide are proved, it is error to instruct that malice will be implied from killing. Davis v. State, 90 Neb. 361, 133 N.W. 406 (1911).

Instruction on credibility of informers will not ordinarily apply to a county attorney, sheriff, or his deputy. Keezer v. State, 90 Neb. 238, 133 N.W. 204 (1911).

Erroneous instruction, legal effect of which is practically same as one given on request of defendant, is generally not ground for reversal, unless clearly prejudicial to defendant. Coffman v. State, 89 Neb. 313, 131 N.W. 616 (1911).

Trial court in giving instruction may describe offense in language of statute. Jones v. State, 87 Neb. 390, 127 N.W. 158 (1910).

If court in its instructions purports to copy a section of criminal code, quotation should be correct. Boyer v. State, 84 Neb. 407, 121 N.W. 445 (1909).

If an instruction is given when no testimony sustains it, and prejudice results, new trial will be granted. Parker v. State, 76 Neb. 765, 108 N.W. 121 (1906).

It is duty of court to instruct as to rules of law governing disposition of criminal case whether requested or not. Young v. State, 74 Neb. 346, 104 N.W. 867 (1905); Martin v. State, 67 Neb. 36, 93 N.W. 161 (1903).

Instructions must not conflict, must be construed together, and correctly state law. Higbee v. State, 74 Neb. 331, 104 N.W. 748 (1905); Bartley v. State, 53 Neb. 310, 73 N.W. 744 (1898).

Where jury is not required to fix punishment, court's refusal to instruct as to penalty prescribed, or to permit that question to be argued to jury, is proper. Edwards v. State, 69 Neb. 386, 95 N.W. 1038 (1903).

Instruction on circumstantial evidence approved. Lamb v. State, 69 Neb. 212, 95 N.W. 1050 (1903); Cunningham v. State, 56 Neb. 691, 77 N.W. 60 (1898).

Instructions should be construed as a whole; one having no foundation in evidence is properly refused. Rhea v. State, 63 Neb. 461, 88 N.W. 789 (1902).

Instructions, purporting to cover whole case, which fail to include all elements involved in issue, are erroneous. Dobson v. State, 61 Neb. 584, 85 N.W. 843 (1901); Bergeron v. State, 53 Neb. 752, 74 N.W. 253 (1898).

Instruction which casts burden on defendant to prove defense is erroneous. Howell v. State, 61 Neb. 391, 85 N.W. 289 (1901).

Instruction to jury that oath imposes no obligation to doubt where no doubt would have existed if no oath had been administered, and that they are not at liberty to disbelieve as jurors, if from the evidence they believe as men, was proper. Leisenberg v. State, 60 Neb. 628, 84 N.W. 6 (1900).

Failure to number instructions is not reversible error if not excepted to when charge is given. Kastner v. State, 58 Neb. 767, 79 N.W. 713 (1899).

Instruction as to credibility of witnesses, and refusal to give instruction which would have effect of withdrawing consideration of material evidence, discussed and sustained. Chezem v. State, 56 Neb. 496, 76 N.W. 1056 (1898).

Assumption of facts stipulated as true by defendant, and instruction as to legal effect, was proper. Pisar v. State, 56 Neb. 455, 76 N.W. 869 (1898).

Instruction on drunkenness as defense discussed. Latimer v. State, 55 Neb. 609, 76 N.W. 207 (1898).

Quotation of main portion of section under which prosecution was instituted was not misleading. Instruction as to consideration of circumstances was proper. Mills v. State, 53 Neb. 263, 73 N.W. 761 (1898).

Objection to instruction, because it contains two or more propositions, will not be considered, when made for first time in Supreme Court. Morgan v. State, 51 Neb. 672, 71 N.W. 788 (1897).

Instruction, that burden is on accused to establish an alibi, is erroneous. Beck v. State, 51 Neb. 106, 70 N.W. 498 (1897).

Error in refusal to give proffered instruction must affirmatively appear from inspection of entire record. Lauder v. State, 50 Neb. 140, 69 N.W. 776 (1897).

Instructions must be applicable to facts, as well as a correct statement of law; to make failure to give instruction prejudicial, proper one must be submitted. Wells v. State, 47 Neb. 74, 66 N.W. 29 (1896).

Instruction is erroneous if it infringes on province of jury or tends to shift burden of proof to accused. Haskins v. State, 46 Neb. 888, 65 N.W. 894 (1896).

Instruction reciting material evidence which is not before jury is error. Williams v. State, 46 Neb. 704, 65 N.W. 783 (1896).

Instruction, submitting question of fact material to issue, when there is no evidence to support finding of its existence, is error. Morearty v. State, 46 Neb. 652, 65 N.W. 784 (1896).

Instructions on larceny, and reasonable doubt, discussed. Lawhead v. State, 46 Neb. 607, 65 N.W. 779 (1896).

It is error to give instruction which assumes a material fact, evidence thereon being conflicting. Metz v. State, 46 Neb. 547, 65 N.W. 190 (1895).

Repetition of proposition of law, not of such character as to prejudice rights of accused, was not reversible error. Dixon v. State, 46 Neb. 298, 64 N.W. 961 (1895).

2. Opening statement

A prosecutor states a case as contemplated by this section when he or she outlines the nature of the proceeding against the defendant. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).

Opening statement of county attorney was a sufficient compliance with statute. Morris v. State, 109 Neb. 412, 191 N.W. 717 (1922).

Defendant may waive opening statement to jury. Pumphrey v. State, 84 Neb. 636, 122 N.W. 19 (1909).

It is competent for county attorney, before introduction of evidence, to outline evidence which state expects to produce. Russell v. State, 62 Neb. 512, 87 N.W. 344 (1901).

3. Misconduct

Alleged misconduct of officers in giving statements to newspaper reporters during trial is not ground for new trial unless prejudice is shown. Rogers v. State, 93 Neb. 554, 141 N.W. 139 (1913).

Objection that prosecuting attorney is guilty of misconduct at the trial, prejudicial to defendant, must be taken at the time. It is primarily a question for trial court. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Arguments and insinuations not based upon competent evidence are improper. Kanert v. State, 92 Neb. 14, 137 N.W. 975 (1912).

To review ruling on alleged misconduct of counsel, it must be excepted to at time. Hanks v. State, 88 Neb. 464, 129 N.W. 1011 (1911).

In reviewing alleged misconduct of county attorney, decision by trial judge on conflicting evidence will not be disturbed unless clearly wrong. Holmes v. State, 82 Neb. 406, 118 N.W. 99 (1908); Harris v. State, 80 Neb. 195, 114 N.W. 168 (1907).

Adverse ruling and exception thereto must be shown to review ruling on misconduct of attorney in arguing case. Hamblin v. State, 81 Neb. 148, 115 N.W. 850 (1908).

Misconduct of counsel, so flagrant that neither retraction nor rebuke from court can entirely destroy its influence, is cause for new trial. Parker v. State, 67 Neb. 555, 93 N.W. 1037 (1903).

Prosecuting attorney should not state to jury his belief in guilt of accused, unless based on evidence. Reed v. State, 66 Neb. 184, 92 N.W. 321 (1902).

4. Admissibility of evidence

The trial court may in its discretion permit evidence in rebuttal which is not strictly rebuttal evidence. State v. Pratt, 197 Neb. 382, 249 N.W.2d 495 (1977); State v. Keith, 189 Neb. 536, 203 N.W.2d 500 (1973).

It is within discretion of trial court to permit introducing of evidence in rebuttal that is not strictly rebutting and may permit state to offer further evidence-in-chief for good reason and in furtherance of justice. State v. Howard, 184 Neb. 461, 168 N.W.2d 370 (1969).

On rebuttal, court may permit evidence of confession. Drewes v. State, 156 Neb. 319, 56 N.W.2d 113 (1952).

It is within the discretion of the trial court to permit in rebuttal the introduction of evidence not strictly rebutting. Hampton v. State, 148 Neb. 574, 28 N.W.2d 322 (1947).

Trial judge, in ruling upon objections to evidence, should refrain from expressing opinion concerning weight of evidence or credibility of witness. Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

Plea of guilty entered at preliminary upon advice of officer cannot be received in evidence over objections of defendant. Heddendorf v. State, 85 Neb. 747, 124 N.W. 150 (1910).

Sufficiency of evidence, identifying defendant as perpetrator of crime, discussed. Buckley v. State, 79 Neb. 86, 112 N.W. 283 (1907).

Court may permit a party to reopen case and introduce other evidence before close of trial. Blair v. State, 72 Neb. 501, 101 N.W. 17 (1904).

Evidence admitted without objection, not necessarily injurious to defendant, is without prejudice. Lillie v. State, 72 Neb. 228, 100 N.W. 316 (1904).

Test of admissibility of confession stated. State v. Force, 69 Neb. 162, 95 N.W. 42 (1903); Strong v. State, 63 Neb. 440, 88 N.W. 772 (1902).

Confession, voluntarily made, is admissible when not prompted by any inducement. McNutt v. State, 68 Neb. 207, 94 N.W. 143 (1903); Reinoehl v. State, 62 Neb. 619, 87 N.W. 355 (1901); Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901); Hills v. State, 61 Neb. 589, 85 N.W. 836 (1901).

Prior statements of accused, as to how crime might be committed, were properly admitted. Keating v. State, 67 Neb. 560, 93 N.W. 980 (1903).

Witness may be asked if he has known of defendant being arrested, defendant having offered evidence of good character. McCormick v. State, 66 Neb. 337, 92 N.W. 606 (1902).

Where expert witnesses testify to manner and cause of death, and refer to and use exhibits, it is proper to admit exhibits. Savary v. State, 62 Neb. 166, 87 N.W. 34 (1901).

Every fact which implies defendant's guilt is pertinent evidence to sustain such hypothesis. Jerome v. State, 61 Neb. 459, 85 N.W. 394 (1901).

It is error to exclude evidence, tendency of which is to put an innocent look upon inculpatory circumstances. Burlingim v. State, 61 Neb. 276, 85 N.W. 76 (1901).

Prior inconsistent statements of witness may be shown in rebuttal, to affect credibility. Tatum v. State, 61 Neb. 229, 85 N.W. 40 (1901).

Submission to jury of theory which has no basis in evidence is error. Thompson v. State, 61 Neb. 210, 85 N.W. 62 (1901).

Testimony of similar acts by defendant may be received to establish intent only. Knights v. State, 58 Neb. 225, 78 N.W. 508 (1899); Morgan v. State, 56 Neb. 696, 77 N.W. 64 (1898).

Order of introducing testimony will not prevent defendant from introducing evidence to impeach witness used on rebuttal by state. Argabright v. State, 56 Neb. 363, 76 N.W. 876 (1898).

Error cannot be predicated on admission of facts subsequently admitted. Whitney v. State, 53 Neb. 287, 73 N.W. 696 (1898).

Objections to admission of testimony must be made at trial, and ruling had thereon. Dutcher v. State, 16 Neb. 30, 19 N.W. 612 (1884).

5. Procedure

The appropriate procedure for closing arguments in criminal cases is provided by subsection (6) of this section. The trial court did not err in refusing to grant surrebuttal argument to the defendant, who had the burden of proof on the issue of insanity. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Order of proof is discretionary with the trial court. Small v. State, 165 Neb. 381, 85 N.W.2d 712 (1957).

Cautionary direction need not be in writing. Schriner v. State, 155 Neb. 894, 54 N.W.2d 224 (1952).

Order in which a party shall introduce his proof is, to great extent, discretionary with trial judge, and court's action will not be reversed unless abuse of discretion is shown. Hukill v. State, 109 Neb. 279, 190 N.W. 867 (1922); Joyce v. State, 88 Neb. 599, 130 N.W. 291 (1911); Baer v. State, 59 Neb. 655, 81 N.W. 856 (1900).

In larceny case, it is discretionary to permit state to withdraw announcement of rest, and prove ownership. Kurpgeweit v. State, 97 Neb. 713, 151 N.W. 172 (1915).

County attorney under direction of court may procure the assistance of counsel to prosecute person charged with felony. McKay v. State, 90 Neb. 63, 132 N.W. 741 (1911); Johns v. State, 88 Neb. 145, 129 N.W. 247 (1910).

Permission to put leading questions to witnesses of a party, where they appear hostile or unwilling, is in discretion of trial court. Ainlay v. State, 89 Neb. 721, 132 N.W. 120 (1911).

In trial for felony, prosecution should examine in first instance witnesses who have knowledge of res gestae. Johnson v. State, 88 Neb. 328, 129 N.W. 281 (1911).

Order permitting separation of jury in murder case for period of twenty-one days on account of quarantine of defendant's witnesses was not prejudicial error. Ossenkop v. State, 86 Neb. 539, 126 N.W. 72 (1910).

Credibility of defendant as witness is tested by same rule as applied to other witnesses. Holmes v. State, 85 Neb. 506, 123 N.W. 1043 (1909).

Answer, responsive to question asked, should not be stricken from record. Fouse v. State, 83 Neb. 258, 119 N.W. 478 (1909).

Right to cross-examine is confined to matters brought out in direct examination. Poston v. State, 83 Neb. 240, 119 N.W. 520 (1909).

On trial for felony, court may, in his discretion, exclude from courtroom all witnesses for state who are not being examined. Maynard v. State, 81 Neb. 301, 116 N.W. 53 (1908).

Court may, in exercise of reasonable discretion, limit number of witnesses testifying to a fact, where a number have already testified thereto, and fact is not in dispute. Cate v. State, 80 Neb. 611, 114 N.W. 942 (1908).

Dying declaration, in prosecution for homicide by procuring an abortion, admitted. Edwards v. State, 79 Neb. 251, 112 N.W. 611 (1907).

Where it appears to court that a juror has failed to hear part of the evidence, witness should be required to repeat that part which juror failed to hear. Haddix v. State, 76 Neb. 369, 107 N.W. 781 (1906).

It is error for judge to absent himself from courtroom, out of sight and hearing of parties, during the argument of counsel. Powers v. State, 75 Neb. 226, 106 N.W. 332 (1905); Palin v. State, 38 Neb. 862, 57 N.W. 743 (1894).

Trial court has large though not unlimited discretion in granting or refusing permission to ask leading questions. Woodruff v. State, 72 Neb. 815, 101 N.W. 1114 (1904); Dinsmore v. State, 61 Neb. 418, 85 N.W. 445 (1901).

Where party is cross-examined on a collateral matter, he cannot be subsequently contradicted as to his answer. Ferguson v. State, 72 Neb. 350, 100 N.W. 800 (1904).

Moral insanity as a defense is not recognized in this state. Bothwell v. State, 71 Neb. 747, 99 N.W. 669 (1904).

Length of time jury should be kept together rests in discretion of trial court. Jahnke v. State, 68 Neb. 154, 94 N.W. 158 (1903), reversed on rehearing 68 Neb. 181, 104 N.W. 154 (1905).

Nonexpert may give opinion in regard to a matter, which men in general are capable of comprehending, when it is impossible to lay before jury all pertinent facts as witness saw it. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Trial court may limit number of witnesses to prove facts collateral to main issue. Biester v. State, 65 Neb. 276, 91 N.W. 416 (1902).

Right of trial judge to cross-examine accused should be exercised sparingly. Leo v. State, 63 Neb. 723, 89 N.W. 303 (1902); Nightingale v. State, 62 Neb. 371, 87 N.W. 158 (1901).

Court in charging jury is only required to state the law applicable to the facts proven. Strong v. State, 63 Neb. 440, 88 N.W. 772 (1902).

As a general rule, reexamination should be limited to points arising out of cross-examination. George v. State, 61 Neb. 669, 85 N.W. 840 (1901).

To justify conviction on circumstantial evidence, circumstances must be consistent with each other and inconsistent with any hypothesis of innocence. Smith v. State, 61 Neb. 296, 85 N.W. 49 (1901).

Burden of proof in criminal case does not shift to accused. Williams v. State, 60 Neb. 526, 83 N.W. 681 (1900).

Objection to question calling for incompetent testimony cannot be reserved until answer is received. Dunn v. State, 58 Neb. 807, 79 N.W. 719 (1899).

Rule of res gestae applied to statements in murder case. Sullivan v. State, 58 Neb. 796, 79 N.W. 721 (1899).

Preliminary to impeachment of a witness because of inconsistent statements at previous time, the attention of the witness should be called to the time and place where such alleged statements were made. McVey v. State, 55 Neb. 777, 76 N.W. 438 (1898).

Nondirection will not work reversal, proper instruction not being requested. Maxfield v. State, 54 Neb. 44, 74 N.W. 401 (1898); Johnson v. State, 53 Neb. 103, 73 N.W. 463 (1897).

Order in which a party shall introduce his proof is discretionary with trial court. Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

It is competent for witness on redirect examination to make clear matters left incomplete or obscure on cross-examination. Collins v. State, 46 Neb. 37, 64 N.W. 432 (1895).

If information contains two counts, there being no evidence to sustain one, it is error to submit question to jury on that count. Botsch v. State, 43 Neb. 501, 61 N.W. 730 (1895).

Limit to cross-examination respecting past life of witness, other than defendant, for purpose of affecting his credibility, rests with court. Hill v. State, 42 Neb. 503, 60 N.W. 916 (1894).

It is only when there is total failure of proof, or where testimony is so weak or doubtful in character that a conviction could not be sustained, that trial court is justified in directing a verdict of not guilty. Wanzer v. State, 41 Neb. 238, 59 N.W. 909 (1894).



29-2017 - Jury; view place of occurrence of material fact; restrictions.

29-2017. Jury; view place of occurrence of material fact; restrictions.

Whenever in the opinion of the court it is proper for the jury to have a view of the place in which any material fact occurred, it may order them to be conducted in a body, under charge of the sheriff, to the place which shall be shown to them by some person appointed by the court. While the jury are thus absent, no person other than the sheriff having them in charge and the person appointed to show them the place shall speak to them on any subject connected with the trial.

The court did not abuse discretion in rejecting defendant's motion to have jury visit jail from which he had escaped. State v. Glenn, 193 Neb. 230, 226 N.W.2d 137 (1975).

In absence of abuse of discretion, court may order, or refuse to permit, jury to inspect scene of alleged crime. State v. Craig, 189 Neb. 461, 203 N.W.2d 158 (1973).

No presumption that prisoner was not present at view, if record shows him to have been present in court when order was made, though record is silent as to presence at view. Fillion v. State, 5 Neb. 351 (1877).

View should be in presence of prisoner, unless he waives privilege. Carroll v. State, 5 Neb. 31 (1876).



29-2018 - Mistake in charging offense; prior to verdict; procedure.

29-2018. Mistake in charging offense; prior to verdict; procedure.

When it shall appear at any time before the verdict that a mistake has been made in charging the proper offense, the accused shall not be discharged if there appears to be good cause to detain him in custody; but the court must recognize him to answer to the offense on the first day of the next term of such court, and shall, if necessary, likewise recognize the witnesses to appear and testify.

In recognizing defendant to appear at next term, judge acts as examining magistrate, and, if he discharges defendant without so recognizing him such discharge will not be bar to arrest and examination before another magistrate. Sieck v. State, 96 Neb. 782, 148 N.W. 928 (1914).

Though information is defective, court may hold accused if probable cause exists. State v. Kendall, 38 Neb. 817, 57 N.W. 525 (1894).



29-2019 - Mistake in charging offense; jury; discharge prior to verdict.

29-2019. Mistake in charging offense; jury; discharge prior to verdict.

When a jury has been impaneled in a case contemplated by section 29-2018, such jury may be discharged without prejudice to the prosecution.



29-2020 - Bill of exceptions by defendant; request; procedure; exception in capital cases.

29-2020. Bill of exceptions by defendant; request; procedure; exception in capital cases.

Except as provided in section 29-2525 for cases when the punishment is capital, in all criminal cases when a defendant feels aggrieved by any opinion or decision of the court, he or she may order a bill of exceptions. The ordering, preparing, signing, filing, correcting, and amending of the bill of exceptions shall be governed by the rules established in such matters in civil cases.

Preparation of bill of exceptions in criminal case is governed by rules governing a civil case. Benedict v. State, 166 Neb. 295, 89 N.W.2d 82 (1958).

Sufficient exceptions were taken by convicted defendant to warrant consideration of alleged errors committed at trial. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Affidavits for continuance will not be considered by appellate court unless embodied in bill of exceptions. Hans v. State, 50 Neb. 150, 69 N.W. 838 (1897).

Facts of which there is no evidence or recitation in bill of exceptions, will be disregarded in Supreme Court. McCall v. State, 47 Neb. 660, 66 N.W. 635 (1896).

In capital case, want of exception will not necessarily deprive prisoner of right to new trial for prejudicial errors of court. Schlencker v. State, 9 Neb. 300, 2 N.W. 710 (1879).

Arguments of counsel on questions raised during trial and remarks of court in deciding them serve no useful place in bill of exceptions and should be omitted. Clough v. State, 7 Neb. 320 (1878).

Prisoner tried for felony is entitled to new trial on ground of prejudicial erroneous instruction, even though no objection was taken thereto. Thompson v. People, 4 Neb. 524 (1876).



29-2021 - Repealed. Laws 1959, c. 121,§4.

29-2021. Repealed. Laws 1959, c. 121,§4.



29-2022 - Jury; conduct after submission.

29-2022. Jury; conduct after submission.

When a case is finally submitted to the jury, they must be kept together in some convenient place, under the charge of an officer, until they agree upon a verdict or are discharged by the court. The officer having them in charge shall not suffer any communication to be made to them, or make any himself, except to ask them whether they have agreed upon a verdict, unless by order of the court; nor shall he communicate to anyone, before the verdict is delivered, any matter in relation to the state of their deliberations. If the jury are permitted to separate during the trial, they shall be admonished by the court that it is their duty not to converse with or suffer themselves to be addressed by any other person on the subject of the trial, nor to listen to any conversation on the subject; and it is their duty not to form or express an opinion thereon until the cause is finally submitted to them.

1. Reversible error

2. Not reversible error

3. Miscellaneous

1. Reversible error

The basic purpose of this section is to preserve the right to a fair trial by shielding the jury from improper contact by others and restricting the opportunities for improper conduct by jurors during the course of their deliberations. In the absence of express agreement or consent by the defendant, a failure to comply with this section by permitting the jurors to separate after submission of the case is erroneous, creates a rebuttable presumption of prejudice, and places the burden upon the prosecution to show that no injury resulted. State v. Barranco, 278 Neb. 165, 769 N.W.2d 343 (2009).

Under this section, after submission of a criminal case to the jury, the defendant has the right to have the jury kept together until the jury agrees on a verdict or is discharged by the court, and this right may be waived only by specific agreement or consent of counsel for the parties. In the absence of express agreement or consent by the defendant, a failure to comply with this section by permitting the jurors to separate after submission of the case is erroneous, creates a rebuttable presumption of prejudice, and places the burden upon the prosecution to show that no injury resulted. State v. Bao, 263 Neb. 439, 640 N.W.2d 405 (2002).

The defendant has a right to have the jury kept together from the submission to it of a criminal case until they agree on a verdict or are discharged by the court. State v. Robbins, 205 Neb. 226, 287 N.W.2d 55 (1980).

Communication by county attorney to juror was reversible error. Olsen v. State, 113 Neb. 69, 201 N.W. 969 (1925).

On trial for felony after case has been submitted to jury, it is error to permit court reporter to read testimony of witnesses for prosecution to jury in absence of defendant's counsel. Bartell v. State, 40 Neb. 232, 58 N.W. 716 (1894).

Use of statute in jury room during deliberation vitiates verdict. Harris v. State, 24 Neb. 803, 40 N.W. 317 (1888).

Bailiff, by remaining in jury room during time of considering verdict, vitiates verdict. Gandy v. State, 24 Neb. 716, 40 N.W. 302 (1888).

2. Not reversible error

The determination of whether or not a jury should be sequestered during the trial of a criminal case is left to the discretion of the trial court and, absent an abuse of that discretion or evidence of jury tampering or misconduct, that decision will not be reversed on appeal. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The obtaining of affidavits from jurors was an acceptable means of obtaining the necessary facts for a hearing to determine whether there had been improper juror conduct or communication in a criminal trial. State v. Robbins, 207 Neb. 439, 299 N.W.2d 437 (1980).

The determination of whether or not a jury should be sequestered during recess of a criminal trial rests with the discretion of the trial court and, absent an abuse of that discretion or evidence of jury tampering or misconduct, that decision will not be reversed on appeal. State v. Myers, 205 Neb. 867, 290 N.W.2d 660 (1980).

Whether or not a jury should be sequestered during the trial of a criminal case is left to the sound discretion of the court. State v. Bautista, 193 Neb. 476, 227 N.W.2d 835 (1975).

An admonition is not required each time the jury is permitted to separate. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Right to have jury kept together after submission of case may be waived. Sedlacek v. State, 147 Neb. 834, 25 N.W.2d 533 (1946).

Where prosecution adjourned for illness of juror, order overruling defendant's objections after twenty-six day adjournment was not reversible error. Penn v. State, 119 Neb. 95, 227 N.W. 314 (1929).

Separation of jury during recesses of court while trial is in progress and before final submission and permitting jurors to go home at close of day's service in court is within discretion of court. Wesley v. State, 112 Neb. 360, 199 N.W. 719 (1924).

Postponement for twenty-one days, after state had made case in chief, permitting jury to separate, was not error where no misconduct of juror is shown. Ossenkop v. State, 86 Neb. 539, 126 N.W. 72 (1910).

Fact that deputy sheriff was called as witness does not disqualify him from having charge of jury. Van Syoc v. State, 69 Neb. 520, 96 N.W. 266 (1903).

Objection based on mere inference that jury was allowed to separate, raised for first time in Supreme Court, is unavailing. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).

Where one juror separated from others after submission but no one communicated with him during separation, it was not ground for new trial. Spaulding v. State, 61 Neb. 289, 85 N.W. 80 (1901).

Assignment of error on ground of separation of jury is not sufficient unless it alleges they were not admonished, or failed to comply with their duty. Langford v. State, 32 Neb. 782, 49 N.W. 766 (1891).

Separation of jury before submission, known to prisoner and counsel, but not disclosed to judge until after verdict, is not ground for new trial. Polin v. State, 14 Neb. 540, 16 N.W. 898 (1883).

3. Miscellaneous

A defendant waives his or her right under this section to have the jury kept together by failing to object to the jury's separation, overruling State v. Robbins, 205 Neb. 226, 287 N.W.2d 55 (1980). State v. Collins, 281 Neb. 927, 799 N.W.2d 693 (2011).

Under this section, the defendant has the right to have the jury kept together until the jury agrees on a verdict or is discharged by the court. State v. Barranco, 278 Neb. 165, 769 N.W.2d 343 (2009).

Although this section states that the bailiff, as the officer having the jury in his or her charge, shall not make "any communication" to jurors except to ask whether they have agreed upon a verdict, some incidental communication between the bailiff and jurors beyond that specified under this section will unavoidably occur. When such communication is limited to simple, practical matters of logistics, such as the location of the facilities used for deliberations, such communication is not likely to be prejudicial to the defendant or deny the defendant a fair trial. But while communications concerning administrative matters may not be prejudicial, when communications involve matters of law, the risk of prejudice is present and communication by the bailiff to jurors on such matters is improper. State v. Floyd, 272 Neb. 898, 725 N.W.2d 817 (2007).



29-2023 - Jury; discharged before verdict; effect; journal entry.

29-2023. Jury; discharged before verdict; effect; journal entry.

In case a jury shall be discharged on account of sickness of a juror, or other accident or calamity requiring their discharge, or after they have been kept so long together that there is no probability of agreeing, the court shall, upon directing the discharge, order that the reasons for such discharge shall be entered upon the journal; and such discharge shall be without prejudice to the prosecution.

1. Discharge without prejudice

2. Basis for discharge

3. Journal entry

4. Miscellaneous

1. Discharge without prejudice

A mistrial because of disagreement of the jury is without prejudice to the right of the state to retry the defendant. State v. Fromkin, 174 Neb. 849, 120 N.W.2d 25 (1963).

In a criminal trial where the jury is discharged in accordance with this section, such discharge is without prejudice to the prosecution. State v. Hutter, 145 Neb. 798, 18 N.W.2d 203 (1945).

2. Basis for discharge

Drunkenness of juror is an accident or calamity requiring discharge of jury. Fetty v. State, 119 Neb. 619, 230 N.W. 440 (1930).

Serious illness of juror's wife and death of his child was sufficient to warrant discharge of jury. Salistean v. State, 115 Neb. 838, 215 N.W. 107 (1927).

Where biased juror is discovered during progress of trial, court may discharge jury. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Insanity of juror authorizes discharge, being an "accident or calamity." Davis v. State, 51 Neb. 301, 70 N.W. 984 (1897).

3. Journal entry

Entry of reasons on journal should be ordered; "sickness" must be of a sudden and calamitous nature. Conklin v. State, 25 Neb. 784, 41 N.W. 788 (1889).

Record must show necessity for discharge. State v. Schuchardt, 18 Neb. 454, 25 N.W. 722 (1885).

4. Miscellaneous

Holding accused for trial after discharge of jury because of the jury's inability to agree is not former jeopardy. Sutter v. State, 105 Neb. 144, 179 N.W. 414 (1920).

Court has large discretion as to length of time jury shall be kept together in consultation. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).



29-2024 - Verdict; poll.

29-2024. Verdict; poll.

When the jury have agreed upon their verdict they must be conducted into court by the officer having them in charge. Before the verdict is accepted the jury may be polled at the request of either the prosecuting attorney or the defendant.

1. Reception of verdict

2. Polling of jury

3. Miscellaneous

1. Reception of verdict

Irregularity in receiving verdict in absence of counsel may be waived. Hyslop v. State, 159 Neb. 802, 68 N.W.2d 698 (1955).

Verdict received in vacation time is not a "privy verdict." Manion v. State, 104 Neb. 130, 175 N.W. 1013 (1920).

Reception of verdict in criminal case is governed by this section. Evers v. State, 84 Neb. 708, 121 N.W. 1005 (1909).

Verdict must be given in open court. Longfellow v. State, 10 Neb. 105, 4 N.W. 420 (1880).

Jury may not return instead of verdict a statement that they have agreed to disagree. Green v. State, 10 Neb. 102, 4 N.W. 422 (1880).

Verdict signed by all jurors is good. Clough v. State, 7 Neb. 320 (1878).

Verdict finding defendant guilty, without adding "in manner and form," etc., is good. Preuit v. State, 5 Neb. 377 (1877).

2. Polling of jury

A defendant may waive his right to have the jury polled. When upon inquiry by the court he replies in the negative, the right is waived. State v. Hiatt, 190 Neb. 315, 207 N.W.2d 678 (1973).

Jury need not be polled unless requested by defendant or prosecuting attorney. Feddern v. State, 79 Neb. 651, 113 N.W. 127 (1907).

3. Miscellaneous

Verdict should be certain, not ambiguous; sufficient if in light of record meaning is clear beyond reasonable doubt. Keeler v. State, 73 Neb. 441, 103 N.W. 64 (1905).

Verdict is void which omits name of guilty party. Williams v. State, 6 Neb. 334 (1877).



29-2025 - Lesser included offense; attempt to commit; form of verdict.

29-2025. Lesser included offense; attempt to commit; form of verdict.

Upon an indictment for an offense consisting of different degrees the jury may find the defendant not guilty of the degree charged, and guilty of any degree inferior thereto; and upon an indictment for any offense the jury may find the defendant not guilty of the offense but guilty of an attempt to commit the same, where such an attempt is an offense.

Where under statute attempt to commit defined offense is punishable, instruction on attempt is not erroneous even though defendant is not formally charged with attempt. State v. Ambrose, 192 Neb. 285, 220 N.W.2d 18 (1974).

The unlawful operation of a motor vehicle is not necessarily an included offense in prosecution for motor vehicle homicide. Olney v. State, 169 Neb. 717, 100 N.W.2d 838 (1960).

Charge of shooting with intent to wound may include lesser offense of assault or assault and battery. Moore v. State, 147 Neb. 390, 23 N.W.2d 552 (1946).

It is not error to fail to submit question of accused's guilt of lesser offense where evidence is not such as to warrant such verdict. Davis v. State, 116 Neb. 90, 215 N.W. 785 (1927).

Jury may find accused not guilty of offense charged but guilty of attempt to commit same where such attempt is an offense. In re Resler, 115 Neb. 335, 212 N.W. 765 (1927).

Provisions of section extend to subsequently created offenses. Mulloy v. State, 58 Neb. 204, 78 N.W. 525 (1890).

Verdict of guilty of manslaughter on charge of murder in first degree is valid, though it fails to specifically negative fact that crime was of higher grade. Williams v. State, 6 Neb. 334 (1877).



29-2026 - Repealed. Laws 1963, c. 163, § 1.

29-2026. Repealed. Laws 1963, c. 163, § 1.



29-2026.01 - Verdict; finding of value of property; when required.

29-2026.01. Verdict; finding of value of property; when required.

When the indictment charges an offense against the property of another by larceny, embezzlement or obtaining under false pretenses, the jury, on conviction, shall ascertain and declare in its verdict the value of the property stolen, embezzled, or falsely obtained.

In a theft case where a jury trial has been waived, the value of the property is one of the facts and elements of the crime to be determined by the trial judge, and this section is not applicable. State v. Reed, 228 Neb. 645, 423 N.W.2d 777 (1988).

Restitution, in a larceny case, can be ordered only if the jury determines by verdict the value of property stolen. State v. Frandsen, 199 Neb. 546, 260 N.W.2d 206 (1977).

This section not applicable where crime charged is that of receiving stolen property at a value of more than one hundred dollars. State v. McKee, 183 Neb. 754, 163 N.W.2d 434 (1969).

Verdict of jury in larceny case must determine value of property stolen. State v. Houp, 182 Neb. 298, 154 N.W.2d 465 (1967).

Requirement that jury fix the amount obtained by false pretense in its verdict was not in effect at time of commission of offense or at time of trial. State v. Swanson, 179 Neb. 693, 140 N.W.2d 618 (1966).

In a theft case, the trial court erred in limiting the jury's consideration of value and in submitting a form of verdict which precluded a jury from making a specific finding of value and conveying that fact to the judge in its verdict. State v. Long, 2 Neb. App. 847, 516 N.W.2d 273 (1994).

Double jeopardy protection not violated where court at first trial failed to notify jury of need to ascertain value of property stolen and set aside guilty verdict ordering defendant retried although court knew of error while jury was out. Houp v. State, 427 F.2d 254 (8th Cir. 1970).



29-2027 - Verdict in trials for murder; conviction by confession; sentencing procedure.

29-2027. Verdict in trials for murder; conviction by confession; sentencing procedure.

In all trials for murder the jury before whom such trial is had, if they find the prisoner guilty thereof, shall ascertain in their verdict whether it is murder in the first or second degree or manslaughter; and if such person is convicted by confession in open court, the court shall proceed by examination of witnesses in open court, to determine the degree of the crime, and shall pronounce sentence accordingly or as provided in sections 29-2519 to 29-2524 for murder in the first degree.

1. Degree of offense

2. Plea of guilty

3. Habeas corpus

1. Degree of offense

In a murder trial, the district court was required to instruct the jury as to the lesser-included offenses of second degree murder and manslaughter where there were no eyewitnesses to the deceased's death and the evidence adduced at trial was largely circumstantial. State v. Weaver, 267 Neb. 826, 677 N.W.2d 502 (2004).

When a proper, factual basis is present, a court must instruct a jury on the degrees of criminal homicide, that is, the provisions of this section are mandatory. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

When there is a proper, factual basis, a court is required to instruct on the degrees of criminal homicide even in the absence of a requested instruction regarding the lesser degrees of criminal homicide. State v. Archbold, 217 Neb. 345, 350 N.W.2d 500 (1984).

This section requires an instruction be given on such lesser degrees of homicide as find support in the evidence. State v. Drew, 216 Neb. 685, 344 N.W.2d 923 (1984).

The trial court is required, without request, to instruct the jury on such lesser degrees of homicide as to which the evidence is properly applicable. State v. Rowe, 210 Neb. 419, 315 N.W.2d 250 (1982).

When a defendant is charged with murder in the first degree, it is reversible error for the court to fail to instruct the jury on such lesser degrees of homicide as the evidence could support, even if no request is made for such an instruction. State v. Payne, 205 Neb. 522, 289 N.W.2d 173 (1980).

Guilty plea following deliberate killing of unarmed victim clearly justified finding of second degree murder. State v. Thompson, 199 Neb. 67, 255 N.W.2d 880 (1977).

Where different inferences may be drawn, court must submit different degrees to jury. Vanderheiden v. State, 156 Neb. 735, 57 N.W.2d 761 (1953).

This section prescribes the duty of court and jury in ascertaining the degree of offense and imposition of sentence. Moore v. State, 148 Neb. 747, 29 N.W.2d 366 (1947).

Degree of murder is ordinarily for jury; different degrees of murder must be submitted to jury under evidence and circumstances authorizing different inferences as to degree. Denison v. State, 117 Neb. 601, 221 N.W. 683 (1928).

In all trials for murder, the provisions of this section are mandatory. Bourne v. State, 116 Neb. 141, 216 N.W. 173 (1927).

Jury is required, if it find accused guilty, to find whether guilty of murder in first or second degree or manslaughter; jury may acquit accused of degree charged and convict of lesser degree. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Verdict of guilty which does not ascertain whether it be murder or manslaughter confers no power on court to pass sentence. Parrish v. State, 18 Neb. 405, 25 N.W. 573 (1885).

Failure to negative fact that crime was of higher degree than that found is no ground for reversal. Williams v. State, 6 Neb. 334 (1877).

2. Plea of guilty

Where the defendant pleads to a specific degree of murder, this section does not apply. State v. Belmarez, 254 Neb. 467, 577 N.W.2d 264 (1998).

Proceedings in error carried on within statutory term after final judgment are required to review alleged error of trial court in failing to examine witnesses in open court to determine degree of guilt. Newcomb v. State, 129 Neb. 69, 261 N.W. 348 (1935).

Instruction given by trial court constituted a determination of degree of guilt on plea of guilty. Cole v. State, 105 Neb. 371, 180 N.W. 564 (1920).

3. Habeas corpus

One charged with murder in first degree and convicted of second degree cannot obtain release on habeas corpus on ground he was convicted of a separate and distinct offense from that charged. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946).

Regularity of proceedings leading up to sentence cannot be inquired into by habeas corpus. Fuller v. Fenton, 104 Neb. 358, 177 N.W. 154 (1920).



29-2028 - Sexual assault; testimony; corroboration not required.

29-2028. Sexual assault; testimony; corroboration not required.

The testimony of a person who is a victim of a sexual assault as defined in sections 28-319 to 28-320.01 shall not require corroboration.

Testimony concerning corroboration in sexual offense cases is not rendered inadmissible under this section, but is no longer required. State v. Williamson, 235 Neb. 960, 458 N.W.2d 236 (1990).

An appellate court concluded that uncorroborated testimony would be sufficient to convict a defendant of sexual assault as defined in sections 28-319 to 28-320.01 in any case wherein the fact finder determined that such testimony was sufficient evidence of guilt beyond a reasonable doubt. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

A jury instruction was found to be a correct statement of the law under this section. The instructions, when taken together, advised the jury that while corroboration of the victim's testimony was not required, corroboration, or the lack thereof, could be considered by the jury in determining the weight to be given to the testimony, although the concurring opinion cautioned against routinely giving instruction at issue in this case. State v. Schmidt, 16 Neb. App. 741, 750 N.W.2d 390 (2008).



29-2101 - New trial; grounds.

29-2101. New trial; grounds.

A new trial, after a verdict of conviction, may be granted, on the application of the defendant, for any of the following grounds affecting materially his or her substantial rights: (1) Irregularity in the proceedings of the court, of the prosecuting attorney, or of the witnesses for the state or in any order of the court or abuse of discretion by which the defendant was prevented from having a fair trial; (2) misconduct of the jury, of the prosecuting attorney, or of the witnesses for the state; (3) accident or surprise which ordinary prudence could not have guarded against; (4) the verdict is not sustained by sufficient evidence or is contrary to law; (5) newly discovered evidence material for the defendant which he or she could not with reasonable diligence have discovered and produced at the trial; (6) newly discovered exculpatory DNA or similar forensic testing evidence obtained under the DNA Testing Act; or (7) error of law occurring at the trial.

1. Newly discovered evidence

2. Misconduct of attorney

3. Misconduct of jury

4. Irregularity in proceedings

5. Other grounds

6. Miscellaneous

1. Newly discovered evidence

A new trial can be granted on grounds materially affecting the substantial rights of the defendant, including "newly discovered evidence material for the defendant which he or she could not with reasonable diligence have discovered and produced at trial." State v. Dunster, 270 Neb. 773, 707 N.W.2d 412 (2005).

In considering a motion for new trial based upon newly discovered evidence pursuant to either subsection (5) or (6) of this section, the Nebraska Supreme Court applies a higher standard in order to promote the finality of the judgment based upon the presumption that the defendant received a fair trial and no fundamental rights were violated. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

The proper standard for reviewing motions for new trial pursuant to subsection (6) of this section is the same standard for reviewing a motion for new trial based upon newly discovered evidence pursuant to subsection (5) of this section. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

To warrant a new trial pursuant to subsection (6) of this section, the district court must determine that newly discovered exculpatory evidence obtained pursuant to the DNA Testing Act is of such a nature that if it had been offered and admitted at the trial, it probably would have produced a substantially different result. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

To warrant a new trial, the court must determine that newly discovered exculpatory evidence obtained pursuant to the DNA Testing Act must be of such a nature that if it had been offered and admitted at the former trial, it probably would have produced a substantially different result. State v. Buckman, 267 Neb. 505, 675 N.W.2d 372 (2004); State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

A motion for new trial filed under subsection (6) of this section based on newly discovered exculpatory evidence obtained pursuant to the DNA Testing Act is addressed to the discretion of the trial court, and unless an abuse of discretion is shown, the trial court's determination will not be disturbed. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

The appeal of a ruling denying a motion to vacate and set aside the judgment under subsection (2) of section 29-4123 of the DNA Testing Act does not deprive a trial court of jurisdiction to consider a motion for new trial filed under subsection (6) of this section based on newly discovered evidence obtained under the DNA Testing Act. State v. Bronson, 267 Neb. 103, 672 N.W.2d 244 (2003).

When a codefendant who has chosen not to testify subsequently comes forward to offer testimony exculpating a defendant, the evidence is not newly discovered within the meaning of this section; the substance of the codefendant's testimony is not, in fact, new evidence if it was known by the defendant at the time of the initial trial. State v. Jackson, 264 Neb. 420, 648 N.W.2d 282 (2002).

A motion for new trial based on newly discovered evidence is to be presented to the county court as the fact finder, not to the district court which sat as an appellate court. State v. Ferris, 216 Neb. 606, 344 N.W.2d 668 (1984).

Where a motion for new trial is based on newly discovered evidence, the rule is well-established that the newly discovered evidence must be of such a nature that if offered and admitted at the former trial, it probably would have produced a substantial difference in the result. State v. Ferris, 216 Neb. 606, 344 N.W.2d 668 (1984).

In order to justify a new trial, newly discovered evidence must involve something other than the credibility of a witness who testified at trial. State v. Pierce and Wells, 215 Neb. 512, 340 N.W.2d 122 (1983).

Newly discovered evidence concerning the credibility of a witness is not sufficient to support a motion for new trial. State v. Hortman, 207 Neb. 393, 299 N.W.2d 187 (1980).

Newly discovered evidence must be of such a nature that, if offered and admitted at the former trial, it probably would have produced a difference in the result. State v. Smith, 202 Neb. 501, 276 N.W.2d 104 (1979).

Newly discovered evidence must be relevant and credible, and not merely cumulative. It must involve something other than the credibility of witnesses who testified at the former trial. State v. Smith, 202 Neb. 501, 276 N.W.2d 104 (1979).

Unless the newly discovered evidence is so substantial that it would have probably changed the result, the discretion of the trial court in denying a motion for new trial will not be disturbed. State v. French, 200 Neb. 137, 262 N.W.2d 711 (1978).

In a criminal prosecution, a new trial will be granted on timely application of defendant for newly discovered evidence material for defendant, provided his substantial rights are affected and he could not with reasonable diligence have discovered and produced the evidence at trial. State v. Atkinson, 191 Neb. 9, 213 N.W.2d 351 (1973).

A new trial will not ordinarily be granted for newly discovered evidence which, when produced, will merely impeach or discredit a witness. State v. Wycoff, 180 Neb. 799, 146 N.W.2d 69 (1966).

District court is not deprived of jurisdiction to hear and determine motion for new trial on newly discovered evidence by pendency in Supreme Court of error proceeding. Smith v. State, 167 Neb. 492, 93 N.W.2d 499 (1958).

To warrant granting of new trial, newly discovered evidence must be competent, material, and credible. Gates v. State, 160 Neb. 722, 71 N.W.2d 460 (1955).

Newly discovered evidence, to justify granting of new trial, must be of so controlling a nature as to probably change the result of the former trial. Penn Mutual Life Ins. Co. v. Lindquist, 132 Neb. 220, 271 N.W. 429 (1937).

New trial may be granted on ground of newly discovered evidence which is competent, material and credible, which might have changed result, and which could not be discovered by exercise of due diligence. Duffey v. State, 124 Neb. 23, 245 N.W. 1 (1932).

To be entitled to new trial on ground of newly discovered evidence, party must show that it is material and could not have been produced at trial by reasonable diligence. Mauer v. State, 113 Neb. 418, 203 N.W. 554 (1925); Cunningham v. State, 56 Neb. 691, 77 N.W. 60 (1898).

When it is conceded by state that facts exist which could not have been known at trial, and which render it improbable that defendant is guilty, a new trial after term in which judgment was rendered may be granted. Franco v. State, 98 Neb. 746, 154 N.W. 236 (1915).

Newly discovered evidence which merely tends to impeach state's witnesses with respect to collateral facts is not ground for new trial. Hanks v. State, 88 Neb. 464, 129 N.W. 1011 (1911).

Court of equity will not interfere to grant new trial in criminal case on ground of newly discovered evidence. Hubbard v. State, 72 Neb. 62, 100 N.W. 153 (1904).

Motion for new trial on ground of newly discovered evidence was properly overruled when affidavit of proposed witness was contradicted by his sworn testimony. Housh v. State, 43 Neb. 163, 61 N.W. 571 (1895).

Pursuant to section 29-2103(4), a motion for new trial based on newly discovered evidence under subsection (5) of this section must be filed within 3 years of the date of the verdict. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

Pursuant to subsection (5) of this section, a new trial may be granted when a defendant produces newly discovered evidence which he or she could not with reasonable diligence have discovered and produced at trial. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

Newly discovered evidence which merely tends to discredit some of state's witnesses is not ground for new trial. Ogden v. State, 13 Neb. 436, 14 N.W. 165 (1882).

The trial court properly overruled the defendant's motion for new trial because the defendant filed the motion more than 10 days after the verdict and because the defendant's newly discovered evidence was cumulative and only went to the credibility of a witness. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

If a motion for new trial raises valid grounds for reexamination on the basis of newly discovered evidence to ascertain whether or not a person has been wrongfully convicted, then the steps provided for such reexamination should be taken timely and without undue delay, even though a prior motion for new trial is pending on appeal. State v. Owen, 2 Neb. App. 195, 508 N.W.2d 299 (1993).

2. Misconduct of attorney

Misconduct of prosecuting attorney in argument to jury is ground for new trial. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Misconduct of prosecuting attorney in argument must have been sufficient to unduly influence the jury and prejudice the rights of defendant. Argabright v. State, 62 Neb. 402, 87 N.W. 146 (1901).

Misconduct of attorney must have been excepted to. Bullis v. Drake, 20 Neb. 167, 29 N.W. 292 (1886).

3. Misconduct of jury

Pretrial bet by juror that defendant would receive the death penalty was not prejudicial to defendant where verdict of jury called for life imprisonment. Fugate v. State, 169 Neb. 420, 99 N.W.2d 868 (1959).

Affidavits of jurors, relating to arguments or statements made in jury room, will not be received to impeach verdict. Lambert v. State, 91 Neb. 520, 136 N.W. 720 (1912); Welsh v. State, 60 Neb. 101, 82 N.W. 368 (1900).

Discussion by jury of irrelevant matters is not misconduct; keeping jury together a long time, without opportunity for sleep, does not vitiate verdict if same is deliberate and voluntary. Lambert v. State, 91 Neb. 520, 136 N.W. 720 (1912); Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Misconduct of jury in deliberations cannot be shown by statements of jurors. Savary v. State, 62 Neb. 166, 87 N.W. 34 (1901).

Verdict cannot be impeached by juror on ground that he misunderstood evidence of witness, or verdict when same was assented to in open court. Coil v. State, 62 Neb. 15, 86 N.W. 925 (1901).

Where it is attempted to show misconduct of jury by affidavit of jurors, trial court can take into consideration presumption that jurors obeyed their oaths. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895).

Finding of trial court will not be disturbed where evidence of alleged misconduct of jurors is conflicting. McMahon v. State, 46 Neb. 166, 64 N.W. 694 (1895).

Affidavit after verdict, contradicting answer of juror on voir dire examination, should be received with caution. Hill v. State, 42 Neb. 503, 60 N.W. 916 (1894).

Motion on ground of previous expression of opinion by juror will not be granted unless both accused and his counsel did not have knowledge thereof. Clough v. State, 7 Neb. 320 (1878).

Drinking of liquor by juror is not fatal to verdict. Ankeny v. Rawhouser, 2 Neb. Unof. 32, 95 N.W. 1053 (1901).

4. Irregularity in proceedings

In criminal case, alleged errors of the trial court not referred to in a motion for a new trial will not be considered on appeal. State v. Svoboda, 194 Neb. 663, 234 N.W.2d 901 (1975).

Ruling on motion submitted on conflicting affidavits, will not be disturbed unless clearly wrong. Lukehart v. State, 91 Neb. 219, 136 N.W. 40 (1912).

Alleged error in instructions will not be considered in Supreme Court unless challenged by motion for new trial. Lackey v. State, 56 Neb. 298, 76 N.W. 561 (1898).

Admission of immaterial evidence, not prejudicial to accused, is not ground for reversal. Carrall v. State, 53 Neb. 431, 73 N.W. 939 (1898).

To warrant conviction it is not essential that evidence exclude every possible hypothesis except guilt of accused. Johnson v. State, 53 Neb. 103, 73 N.W. 463 (1897).

New trial will not be allowed because of absence of witness who testifies on subsequent day of trial. Morgan v. State, 51 Neb. 672, 71 N.W. 788 (1897).

Exclusion of merely cumulative testimony is not prejudicial. Kelly v. State, 51 Neb. 572, 71 N.W. 299 (1897).

Erroneous instruction is not cured by merely giving another contradicting it. Henry v. State, 51 Neb. 149, 70 N.W. 924 (1897).

Denial of motion to require election by state is reviewable, though not assigned as error in motion for new trial. Hans v. State, 50 Neb. 150, 69 N.W. 838 (1897).

Alleged errors in overruling challenges to jurors for cause are not reviewable unless assigned in motion for new trial. Ford v. State, 46 Neb. 390, 64 N.W. 1082 (1895).

Verdict will not be disturbed merely because evidence is conflicting. Palmer v. People, 4 Neb. 68 (1875).

5. Other grounds

Unless alleged errors are pointed out in motion for new trial and ruling obtained thereon, appeal must be dismissed. State v. Fauth, 192 Neb. 502, 222 N.W.2d 561 (1974).

In criminal cases, alleged errors of the trial court not referred to in the motion for a new trial will not be considered on appeal. State v. Seger, 191 Neb. 760, 217 N.W.2d 828 (1974).

Motion for new trial set out some of the reasons contained in this section. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Common law writ of error coram nobis is not abolished. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

Allowance of new trial, where crime consists of several degrees charged in different counts, goes to whole case; but when separate crimes are charged, goes only to count on which defendant was convicted. George v. State, 59 Neb. 163, 80 N.W. 486 (1899).

Defect in verdict, though not assigned as ground for new trial, may be examined by Supreme Court in error proceeding. Holmes v. State, 58 Neb. 297, 78 N.W. 641 (1899).

Misconduct of spectator, who is immediately suppressed and rebuked by court, is not reversible error. Lindsay v. State, 46 Neb. 177, 64 N.W. 716 (1895).

Alleged errors, to be reviewable, must have been set out in motion for new trial. Madsen v. State, 44 Neb. 631, 62 N.W. 1081 (1895).

Absence of accused from courtroom, where upon his return testimony was again repeated, was not ground for new trial. Hair v. State, 16 Neb. 601, 21 N.W. 464 (1884).

Ruling on plea in abatement was not ground for motion. Bohanan v. State, 15 Neb. 209, 18 N.W. 129 (1884).

In capital case, want of exception will not necessarily deprive accused of right of new trial. Schlencker v. State, 9 Neb. 300, 2 N.W. 710 (1879); Thompson v. People, 4 Neb. 524 (1876).

6. Miscellaneous

Ineffective assistance of counsel is not a ground upon which a defendant may move for a new trial under this section. State v. Pieper, 274 Neb. 768, 743 N.W.2d 360 (2008).

At trial, the jury was presented with evidence that a hair of unknown origin had originated, but later fallen, from the belt used to strangle the victim. DNA testing revealed that this hair actually belonged to the defendant and that a hair of unknown origin was located in a knot in the belt. The Nebraska Supreme Court cannot say that had the jury known of this new evidence, it probably would have produced a substantially different result. State v. El-Tabech, 269 Neb. 810, 696 N.W.2d 445 (2005).

A motion could not be brought under this section to compel state-funded DNA testing when the 3-year time period required by section 29-2103 had passed. State v. El-Tabech, 259 Neb. 509, 610 N.W.2d 737 (2000).

The filing of a motion for new trial in a criminal case does not terminate the running of the 30-day period in which a criminal defendant must file a notice of appeal. State v. McCormick and Hall, 246 Neb. 271, 518 N.W.2d 133 (1994).

A motion for new trial made under this section because of (1) irregularity in the proceedings of the court, or the prosecuting attorney, or the witness for the state, or any order of the court, or abuse of discretion by which the defendant was prevented from having a fair trial; (2) misconduct of the jury or prosecuting attorney, or the witnesses for the State; or (3) newly discovered evidence material for the defendant which he could not with reasonable diligence have discovered and produced at the trial is addressed to the discretion of the trial court, and unless an abuse of discretion is shown, the trial court's determination will not be disturbed on appeal. State v. Boppre, 243 Neb. 908, 503 N.W.2d 526 (1993).

The asserted ground for a new trial must affect adversely the substantial rights of the defendant, and it must be shown that he was prejudiced thereby. State v. Tainter, 218 Neb. 855, 359 N.W.2d 795 (1984).

Motion for new trial on ground of accident or surprise properly overruled where no request for continuance made at trial. State v. Mills, 199 Neb. 295, 258 N.W.2d 628 (1977).

Evidence confirming defendant's guilt and not likely to produce different verdict will not support motion for new trial. State v. Costello, 199 Neb. 43, 256 N.W.2d 97 (1977).

Plea of guilty or nolo contendere, made with full knowledge of the charge and the consequences of the plea, cannot be withdrawn in the absence of fraud, mistake, or improper means used in its procurement. State v. Kluge, 198 Neb. 115, 251 N.W.2d 737 (1977).

An order granting probation is a sentence under section 29-2260(4), and for review a motion for new trial must be filed within ten days, but no motion for new trial is required for review of order revoking probation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).



29-2102 - New trial; affidavits; when required.

29-2102. New trial; affidavits; when required.

The grounds set forth in subdivisions (2), (3), and (6) of section 29-2101 shall be supported by affidavits showing the truth of such grounds, and the grounds may be controverted by affidavits. The ground set forth in subdivision (5) of section 29-2101 shall be supported by evidence of the truth of the ground in the form of affidavits, depositions, or oral testimony.

Misconduct of county attorney may be sustained by affidavits. Mulder v. State, 152 Neb. 795, 42 N.W.2d 858 (1950).

This section does not apply to newly discovered evidence discovered after adjournment of term. Carlsen v. State, 129 Neb. 84, 261 N.W. 339 (1935).

Facts may be such as to require entire record to be limited to affidavits. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Affidavits must be preserved in form of bill of exceptions to be available to complaining party on appeal. Wright v. State, 45 Neb. 44, 63 N.W. 147 (1895).



29-2103 - New trial; motion; how and when made.

29-2103. New trial; motion; how and when made.

(1) A motion for new trial shall be made by written application and may be filed either during or after the term of the court at which the verdict was rendered.

(2) A motion for a new trial shall state the grounds under section 29-2101 which are the basis for the motion and shall be supported by evidence as provided in section 29-2102.

(3) A motion for new trial based on the grounds set forth in subdivision (1), (2), (3), (4), or (7) of section 29-2101 shall be filed within ten days after the verdict was rendered unless such filing is unavoidably prevented, and the grounds for such motion may be stated by directly incorporating the appropriate language of section 29-2101 without further particularity.

(4) A motion for new trial based on the grounds set forth in subdivision (5) of section 29-2101 shall be filed within a reasonable time after the discovery of the new evidence and cannot be filed more than three years after the date of the verdict.

(5) A motion for new trial based on the grounds set forth in subdivision (6) of section 29-2101 shall be filed within ninety days after a final order is issued under section 29-4123 or within ninety days after the hearing if no final order is entered, whichever occurs first.

1. Time to be filed

2. Newly discovered evidence

3. Other grounds

4. Miscellaneous

1. Time to be filed

A motion could not be brought to compel state-funded DNA testing when the 3-year time period required by this section had passed. State v. El-Tabech, 259 Neb. 509, 610 N.W.2d 737 (2000).

This section, by its terms, is mandatory. A motion for new trial not filed in conformity with the statutory requirements as to time may not be considered by an appellate court on review. State v. Thompson, 244 Neb. 375, 507 N.W.2d 253 (1993).

Motion for new trial not filed within ten days after verdict rendered, where no showing made that defendant was unavoidably prevented from doing so, is a nullity. State v. Hawkman, 198 Neb. 578, 254 N.W.2d 90 (1977).

Motion for new trial hereunder must be filed within ten days after verdict, not sentencing. State v. Applegarth, 196 Neb. 773, 246 N.W.2d 216 (1976).

A motion for new trial under this section must be filed within ten days after the verdict is rendered, not from sentencing unless the verdict and sentencing occur on the same day. State v. Betts, 196 Neb. 572, 244 N.W.2d 195 (1976).

A motion for new trial under this section must be filed within ten days after the verdict is rendered, not from date of sentencing. State v. Wood, 195 Neb. 353, 238 N.W.2d 226 (1976).

A motion for new trial hereunder must be filed within ten days after the verdict is rendered not after sentencing. State v. Lacy, 195 Neb. 299, 237 N.W.2d 650 (1976).

An order granting probation is a sentence under section 29-2260(4), and for review a motion for new trial must be filed within ten days, but no motion for new trial is required for review of order revoking probation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).

A motion for new trial in a criminal case must be filed within ten days after rendition of verdict. State v. Losieau, 179 Neb. 54, 136 N.W.2d 168 (1965).

Motion for new trial was timely filed. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Defendant was not unavoidably prevented from filing motion for new trial in time prescribed. Stanosheck v. State, 168 Neb. 43, 95 N.W.2d 197 (1959).

In criminal case, motion for new trial must be filed within ten days and amendment thereto cannot thereafter be made. Parker v. State, 164 Neb. 614, 83 N.W.2d 347 (1957).

An objection to a juror raised for first time in second motion for new trial filed fourteen days after filing of first motion for new trial, and containing no showing of newly discovered evidence, is out of time and not ground for new trial. Young v. State, 133 Neb. 644, 276 N.W. 387 (1937).

Provisions limiting time are mandatory. McCoy v. State, 110 Neb. 360, 193 N.W. 716 (1923); Davis v. State, 31 Neb. 240, 47 N.W. 851 (1891).

Motion filed two years after judgment on ground of newly discovered evidence was properly dismissed. Bradshaw v. State, 19 Neb. 644, 28 N.W. 323 (1886).

2. Newly discovered evidence

New evidence tendered in support of a motion for a new trial on the grounds of newly discovered evidence must be so potent that by strengthening evidence already offered, a new trial would probably result in a different verdict. State v. Seger, 191 Neb. 760, 217 N.W.2d 828 (1974).

Motion for new trial upon ground of newly discovered evidence in criminal case may be made within three years of the date of the verdict. Smith v. State, 167 Neb. 492, 93 N.W.2d 499 (1958).

To require granting of new trial, newly discovered evidence must be of such nature as to probably change the verdict. Ysac v. State, 167 Neb. 24, 91 N.W.2d 49 (1958).

Granting or refusal of new trial upon the ground of newly discovered evidence depends upon the facts and circumstances of each case. Severin v. State, 148 Neb. 617, 28 N.W.2d 326 (1947).

In criminal case, new trial will be granted for newly discovered evidence which is competent, material and credible, which might have changed result of trial, and which exercise of due diligence could not have discovered and produced at trial. Duffey v. State, 124 Neb. 23, 245 N.W. 1 (1932).

Pursuant to subsection (4) of this section, a motion for new trial based on newly discovered evidence under section 29-2101(5) must be filed within 3 years of the date of the verdict. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

Pursuant to subsection (4) of this section, the appellate court was without jurisdiction to consider the assignment of error relating to the denial of a motion for new trial in a reinstated direct appeal, where only the direct appeal was reinstated and the defendant did not timely file a notice of appeal following the denial of his motion for new trial based on newly discovered evidence. State v. Luff, 18 Neb. App. 422, 783 N.W.2d 625 (2010).

Newly discovered evidence offered in support of a motion for new trial must be such that, by strengthening the evidence already offered, a new trial would probably result in a different verdict. State v. Edwards, 2 Neb. App. 149, 507 N.W.2d 506 (1993).

3. Other grounds

This court will not consider any error not presented below by motion for new trial where trial court had power to correct. State v. Beans, 199 Neb. 807, 261 N.W.2d 749 (1978).

This and other sections provide for redress by trial court, and review by Supreme Court, of trial errors challenged by motion for new trial. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Evidence adduced on hearing, to be available on review, must be incorporated in bill of exceptions. Holt v. State, 62 Neb. 134, 86 N.W. 1073 (1901).

Misconduct of juror, to be available on review, must be presented by record and assigned as error in motion. Bush v. State, 62 Neb. 128, 86 N.W. 1062 (1901).

Assignments for failure to give group of instructions is considered no further when it is ascertained that refusal to give any one was proper. Thompson v. State, 44 Neb. 366, 62 N.W. 1060 (1895).

Errors occurring during trial, to be reviewable, must be assigned in motion and ruling obtained thereon. Wilson v. State, 43 Neb. 745, 62 N.W. 209 (1895).

Assignment in language of statute is sufficient. McNamee v. State, 34 Neb. 288, 51 N.W. 821 (1892).

Motion is indivisible and where made jointly by several parties, if it cannot be allowed as to all, must be overruled as to all. Dutcher v. State, 16 Neb. 30, 19 N.W. 612 (1884).

4. Miscellaneous

"Unavoidably prevented" as used in this section refers to circumstances beyond the control of the party filing the motion for new trial. State v. Thompson, 246 Neb. 752, 523 N.W.2d 246 (1994).

This section is constitutional and does not violate the concepts of due process. State v. Kelley, 198 Neb. 805, 255 N.W.2d 840 (1977).

Where presiding judge is unavoidably prevented from ruling on motion for new trial, another judge may perform that duty. Hauser v. State, 101 Neb. 834, 166 N.W. 245 (1917).

Decision of trial judge permitted to stand if evidence on which it rests is fairly conflicting. Russell v. State, 66 Neb. 497, 92 N.W. 751 (1902).

Motion properly dealt with as entirety; it is not error to overrule if it cannot be sustained in form presented. Reed v. State, 66 Neb. 184, 92 N.W. 321 (1902).

Failure to file motion is not sufficient cause for dismissing petition in error. Rhea v. State, 61 Neb. 15, 84 N.W. 414 (1900).

District judge may hear motion in case wherein judge of another district presided. Lauder v. State, 50 Neb. 140, 69 N.W. 776 (1897).

Supreme Court, as court of equity, cannot grant new trial in criminal cases instituted before it. Paulson v. State, 25 Neb. 344, 41 N.W. 249 (1889).

The trial court properly overruled the defendant's motion for new trial because the defendant filed the motion more than 10 days after the verdict and because the defendant's newly discovered evidence was cumulative and only went to the credibility of a witness. State v. Egger, 8 Neb. App. 740, 601 N.W.2d 785 (1999).

This section does not abolish the writ of error coram nobis. Hawk v. Jones, 160 F.2d 807 (8th Cir. 1947).



29-2104 - Arrest of judgment; grounds.

29-2104. Arrest of judgment; grounds.

A motion in arrest of judgment may be granted by the court for either of the following causes: (1) That the grand jury which found the indictment had no legal authority to inquire into the offense charged, by reason of it not being within the jurisdiction of the court; or (2) that the facts stated in the indictment do not constitute an offense.

Challenge to certainty and particularity of information which states an offense in the words of the statute may be made by a motion to quash, but not by a motion in arrest of judgment. State v. Abraham, 189 Neb. 728, 205 N.W.2d 342 (1973).

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).

Striking motion in arrest of judgment from files instead of overruling it was not prejudicial error. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933).

Motion in arrest of judgment should be sustained when information is insufficient to charge offense under statute. Korab v. State, 93 Neb. 66, 139 N.W. 717 (1913).

Selection of jury from old list prepared during preceding year was not a ground for motion in arrest of judgment, where plea in abatement was filed raising question but ruling thereon was not obtained. Goldsberry v. State, 92 Neb. 211, 137 N.W. 1116 (1912).

Sufficiency of information which charges no offense may be challenged, though plea of guilty was entered. Smith v. State, 68 Neb. 204, 94 N.W. 106 (1903).

Motion applies only to jurisdiction of court and sufficiency of indictment. Dodge v. People, 4 Neb. 220 (1876).



29-2105 - Arrest of judgment; defect of form insufficient.

29-2105. Arrest of judgment; defect of form insufficient.

No judgment can be arrested for a defect of form.

A defendant who pleads not guilty without having raised the question of the lack of or a defective verification waives the defect. State v. Gilman, 181 Neb. 390, 148 N.W.2d 847 (1967).



29-2106 - Arrest of judgment; effect.

29-2106. Arrest of judgment; effect.

The effect of allowing a motion in arrest of judgment shall be to place the defendant in the same position with respect to the prosecution as before the indictment was found. If, from the evidence on the trial, there shall be sufficient reason to believe him guilty of an offense, the court shall order him to enter into a recognizance with sufficient security, conditioned for his appearance at the first day of the next term of the same court; otherwise the defendant shall be discharged.



29-2201 - Verdict of guilty; accused to be notified before sentence.

29-2201. Verdict of guilty; accused to be notified before sentence.

Before the sentence is pronounced, the defendant must be informed by the court of the verdict of the jury, and asked whether he has anything to say why judgment should not be passed against him.

A sentencing court is not required to use the specific words set out in the statute in conducting an allocution as long as defendant is afforded an opportunity to offer comments as to why judgment should not be passed against him. State v. Dethlefs, 239 Neb. 943, 479 N.W.2d 780 (1992).

Sentence vacated because defendant not present at sentencing even though his absence was by choice. State v. Ernest, 200 Neb. 615, 264 N.W.2d 677 (1978).

Error held not prejudicial. State v. Brockman, 184 Neb. 435, 168 N.W.2d 367 (1969).

Court is not required to delay imposition of sentence until statutory time for filing motion for new trial has expired. Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

Where record fails to show affirmatively that court, before pronouncing sentence, informed defendant that he had been found guilty, and record shows nothing to contrary, presumption is such information was given. Kopp v. State, 124 Neb. 363, 246 N.W. 718 (1933); Taylor v. State, 86 Neb. 795, 126 N.W. 752 (1910).

Section is mandatory; if not complied with, cause will be remanded. Evers v. State, 84 Neb. 708, 121 N.W. 1005 (1909); McCormick v. State, 66 Neb. 337, 92 N.W. 606 (1902).

Confinement of prisoner under sentence of death, from date of sentence to day of execution, is no part of sentence. McGinn v. State, 46 Neb. 427, 65 N.W. 46 (1895).

Judge is not limited to this one question; cannot coerce answer. Tracey v. State, 46 Neb. 361, 64 N.W. 1069 (1895).

Criminal defendant has a statutory right to allocution before sentencing, during which he is to be informed by court of verdict and asked whether he has anything to say why judgment should not be passed, providing an opportunity for defendant and counsel to contest any disputed factual basis for sentence. State v. Dunn, 14 Neb. App. 144, 705 N.W.2d 246 (2005).



29-2202 - Verdict of guilty; judgment; when pronounced; suspension of sentence; when; bail.

29-2202. Verdict of guilty; judgment; when pronounced; suspension of sentence; when; bail.

If the defendant has nothing to say, or if he shows no good and sufficient cause why judgment should not be pronounced, the court shall proceed to pronounce judgment as provided by law. The court, in its discretion, may for any cause deemed by it good and sufficient, suspend execution of sentence for a period not to exceed ninety days from the date judgment is pronounced. If the defendant is not at liberty under bail, he may be admitted to bail during the period of suspension of sentence as provided in section 29-901.

1. Sentence of defendant

2. Suspension of execution of sentence

3. Power of court

4. Miscellaneous

1. Sentence of defendant

Sentence vacated because defendant not present at sentencing even though his absence was by choice. State v. Ernest, 200 Neb. 615, 264 N.W.2d 677 (1978).

In absence of showing of prejudice, it is not error to sentence defendant before time for filing motion for new trial has expired. Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

Where conviction is had on each of separate counts charging same offense, single sentence is rendered upon all counts for one entire offense. Yeoman v. State, 81 Neb. 244, 115 N.W. 784 (1908).

Judgment imposing sentence will not be interfered with as being excessive in absence of clear abuse of discretion. Wright v. State, 45 Neb. 44, 63 N.W. 147 (1895); Morrison v. State, 13 Neb. 527, 14 N.W. 475 (1882).

Separate sentence should be passed on each count of indictment charging separate misdemeanors of same kind upon which defendant is found guilty. Burrell v. State, 25 Neb. 581, 41 N.W. 399 (1889).

2. Suspension of execution of sentence

Question raised but not decided as to authority of justice of peace to suspend execution of sentence beyond ninety days. Stuckey v. Rohnert, 179 Neb. 727, 140 N.W.2d 9 (1966).

3. Power of court

Ineffectual attempt of district court to pass judgment according to provision of law does not deprive that court of power to pass valid judgment. McCormick v. State, 71 Neb. 505, 99 N.W. 237 (1904).

Within limits fixed by statute, term of imprisonment rests with trial court. Geiger v. State, 6 Neb. 545 (1877).

4. Miscellaneous

A sentence validly imposed takes effect from the time it is pronounced, and a subsequent, different sentence is a nullity. State v. Kinney, 217 Neb. 701, 350 N.W.2d 552 (1984).

Failure to comply with this section does not affect the jurisdiction of the court, and is not ground for release on habeas corpus. Dunham v. O'Grady, 137 Neb. 649, 290 N.W. 723 (1940).

In recording judgment, clerk should follow substantially formal language of court. Preuit v. The People, 5 Neb. 377 (1877).



29-2203 - Defense of not responsible by reason of insanity; how pleaded; burden of proof; notice before trial; examination of defendant; acquittal; further proceedings.

29-2203. Defense of not responsible by reason of insanity; how pleaded; burden of proof; notice before trial; examination of defendant; acquittal; further proceedings.

(1) Any person prosecuted for an offense may plead that he or she is not responsible by reason of insanity at the time of the offense and in such case the burden shall be upon the defendant to prove the defense of not responsible by reason of insanity by a preponderance of the evidence. No evidence offered by the defendant for the purpose of establishing his or her insanity shall be admitted in the trial of the case unless notice of intention to rely upon the insanity defense is given to the county attorney and filed with the court not later than sixty days before trial.

(2) Upon the filing of the notice the court, on motion of the state, may order the defendant to be examined at a time and place designated in the order, by one or more qualified experts, appointed by the court, to inquire into the sanity or insanity of the defendant at the time of the commission of the alleged offense. The court may order that the examination be conducted at one of the regional centers or at any appropriate facility. The presence of counsel at the examination shall be within the discretion of the court. The results of such examination shall be sent to the court and to the prosecuting attorney. In misdemeanor or felony cases, the defendant may request the court to order the prosecuting attorney to permit the defendant to inspect and copy the results of such examination pursuant to the procedures set forth in sections 29-1912 to 29-1921. In the interest of justice and good cause shown the court may waive the requirements provided in this section.

(3) If the trier of fact acquits the defendant on the grounds of insanity, the verdict shall reflect whether the trier acquits him or her on that ground alone or on other grounds as well. When the defendant is acquitted solely on the ground of insanity, the court shall have exclusive jurisdiction over the defendant for disposition consistent with the terms of this section and sections 29-3701 to 29-3704.

(4) For purposes of this section, insanity does not include any temporary condition that was proximately caused by the voluntary ingestion, inhalation, injection, or absorption of intoxicating liquor, any drug or other mentally debilitating substance, or any combination thereof.

A defendant who pleads that he or she is not responsible by reason of insanity has the burden to prove the defense by a preponderance of the evidence. The fact that a defendant has some form of mental illness or defect does not by itself establish insanity. State v. Harms, 263 Neb. 814, 643 N.W.2d 359 (2002).

When a defendant pleads the defense of insanity and offers evidence on that issue, the plea is an implicit, although not legally operative, admission of the State's charges. The defense of temporarily diminished mental capacity exists separately and in addition to the defense of insanity. A trial court need not specially instruct the jury regarding the defense of diminished capacity if the court has otherwise properly instructed the jury regarding the intent which is an element of the crime charged. State v. Urbano, 256 Neb. 194, 589 N.W.2d 144 (1999).

Because this statute grants trial courts the discretion to allow or deny counsel's presence at court-ordered psychiatric or psychological examinations of criminal defendants, it implicitly requires that defense counsel be notified of such an order issued ex parte prior to its taking effect so that defense counsel can present arguments to the court regarding counsel's presence at the examination; otherwise, the court's exercise of discretion in allowing or denying the presence of counsel at the examination would be unguided. A trial court's erroneous failure to notify defense counsel of an ex parte, court-ordered examination prior to such examination is harmless when defense counsel receives a copy of the expert examiner's report as soon as the state receives such a copy, and the defense has adequate opportunities to depose the expert examiner; hence, admission of the expert examiner's testimony and the denial of defense counsel's motions for continuance and a new trial are not reversible errors. State v. Larsen, 255 Neb. 532, 586 N.W.2d 641 (1998).

Insanity is a jury question. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

This section does not violate either the U.S. or Nebraska Constitution. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The portion of this section which places the burden upon the defendant to prove insanity by a preponderance of the evidence does not violate the due process clause of the 14th amendment to the U.S. Constitution or Nebraska's due process clause, Neb. Const. art. I, sec. 3. State v. Hankins, 232 Neb. 608, 441 N.W.2d 854 (1989).

Mental examination by state of defendant not authorized by this section unless defendant has pleaded not guilty by reason of insanity. State v. Vosler, 216 Neb. 461, 345 N.W.2d 806 (1984).



29-2204 - Indeterminate sentence; court; duties; study of offender; when; costs; defendant under eighteen years of age; disposition.

29-2204. Indeterminate sentence; court; duties; study of offender; when; costs; defendant under eighteen years of age; disposition.

(1) Except when a term of life imprisonment is required by law, in imposing an indeterminate sentence upon an offender the court shall:

(a)(i) Until July 1, 1998, fix the minimum and maximum limits of the sentence to be served within the limits provided by law, except that when a maximum limit of life is imposed by the court for a Class IB felony, the minimum limit may be any term of years not less than the statutory mandatory minimum; and

(ii) Beginning July 1, 1998:

(A) Fix the minimum and maximum limits of the sentence to be served within the limits provided by law for any class of felony other than a Class IV felony, except that when a maximum limit of life is imposed by the court for a Class IB felony, the minimum limit may be any term of years not less than the statutory mandatory minimum. If the criminal offense is a Class IV felony, the court shall fix the minimum and maximum limits of the sentence, but the minimum limit fixed by the court shall not be less than the minimum provided by law nor more than one-third of the maximum term and the maximum limit shall not be greater than the maximum provided by law; or

(B) Impose a definite term of years, in which event the maximum term of the sentence shall be the term imposed by the court and the minimum term shall be the minimum sentence provided by law;

(b) Advise the offender on the record the time the offender will serve on his or her minimum term before attaining parole eligibility assuming that no good time for which the offender will be eligible is lost; and

(c) Advise the offender on the record the time the offender will serve on his or her maximum term before attaining mandatory release assuming that no good time for which the offender will be eligible is lost.

If any discrepancy exists between the statement of the minimum limit of the sentence and the statement of parole eligibility or between the statement of the maximum limit of the sentence and the statement of mandatory release, the statements of the minimum limit and the maximum limit shall control the calculation of the offender's term. If the court imposes more than one sentence upon an offender or imposes a sentence upon an offender who is at that time serving another sentence, the court shall state whether the sentences are to be concurrent or consecutive.

(2)(a) When the court is of the opinion that imprisonment may be appropriate but desires more detailed information as a basis for determining the sentence to be imposed than has been provided by the presentence report required by section 29-2261, the court shall commit an offender to the Department of Correctional Services for a period not exceeding ninety days. The department shall conduct a complete study of the offender during that time, inquiring into such matters as his or her previous delinquency or criminal experience, social background, capabilities, and mental, emotional, and physical health and the rehabilitative resources or programs which may be available to suit his or her needs. By the expiration of the period of commitment or by the expiration of such additional time as the court shall grant, not exceeding a further period of ninety days, the offender shall be returned to the court for sentencing and the court shall be provided with a written report of the results of the study, including whatever recommendations the department believes will be helpful to a proper resolution of the case. After receiving the report and the recommendations, the court shall proceed to sentence the offender in accordance with subsection (1) of this section. The term of the sentence shall run from the date of original commitment under this subsection.

(b) In order to encourage the use of this procedure in appropriate cases, all costs incurred during the period the defendant is held in a state institution under this subsection shall be a responsibility of the state and the county shall be liable only for the cost of delivering the defendant to the institution and the cost of returning him or her to the appropriate court for sentencing or such other disposition as the court may then deem appropriate.

(3) Except when a term of life is required by law, whenever the defendant was under eighteen years of age at the time he or she committed the crime for which he or she was convicted, the court may, in its discretion, instead of imposing the penalty provided for the crime, make such disposition of the defendant as the court deems proper under the Nebraska Juvenile Code. Until October 1, 2013, prior to making a disposition which commits the juvenile to the Office of Juvenile Services, the court shall order the juvenile to be evaluated by the office if the juvenile has not had an evaluation within the past twelve months.

1. Minimum sentence

2. Indeterminate sentence

3. Cumulative sentence

4. Solitary confinement

5. Miscellaneous

1. Minimum sentence

There is no statutory requirement that the affirmatively stated minimum term for a Class IB felony sentence be less than the maximum term. State v. Marrs, 272 Neb. 573, 723 N.W.2d 499 (2006).

Under this section, specifically subsection (1)(a)(ii)(A), the minimum limit on a sentence for a Class IV felony cannot exceed one-third of the maximum statutory sentence; since the maximum statutory sentence for a Class IV felony is 5 years' imprisonment, a minimum sentence of more than 20 months' imprisonment cannot lawfully be imposed. State v. Bartholomew, 258 Neb. 174, 602 N.W.2d 510 (1999).

There is no statutory requirement that a sentence for either a Class II or a Class III felony have a minimum term less than the maximum term. State v. Tucker, 17 Neb. App. 487, 764 N.W.2d 137 (2009).

When there is no statutorily mandated minimum punishment for a Class IV felony, the minimum term of a determinate sentence is the minimum provided by law, 0 years. State v. Hurst, 8 Neb. App. 280, 594 N.W.2d 303 (1999).

The statement of minimum sentence controls calculation of offender's term and a misstatement of parole eligibility cannot be used to "bootstrap" a reduced term of sentence. State v. Glover, 3 Neb. App. 932, 535 N.W.2d 724 (1995).

2. Indeterminate sentence

A life to life sentence for second degree murder is permissible under this section. State v. Moore, 277 Neb. 111, 759 N.W.2d 698 (2009).

When a flat sentence of "life imprisonment" is imposed and no minimum sentence is stated, by operation of law, the minimum sentence is the minimum imposed by law. While this section does not require that a minimum term be different from a maximum term, it does require that a minimum term be affirmatively stated if it is to be imposed, and if a minimum term is not set forth, an indeterminate sentence will be imposed by operation of law. State v. Schnabel, 260 Neb. 618, 618 N.W.2d 699 (2000).

This section and section 83-1,105.01 govern indeterminate sentences, and they are inapplicable to a criminal defendant's determinate sentence. State v. White, 256 Neb. 536, 590 N.W.2d 863 (1999).

Under this section, an indeterminate sentence may be imposed for a misdemeanor if a court sentences an offender to serve time under the jurisdiction of the Department of Correctional Services. State v. Kess, 9 Neb. App. 353, 613 N.W.2d 20 (2000).

Operative July 1, 1998, trial courts sentencing defendants convicted of Class IV felony offenses may not impose an indeterminate sentence such that the minimum portion of the sentence exceeds one-third of the maximum term. State v. Harris, 7 Neb. App. 520, 583 N.W.2d 366 (1998).

This section does not require that the sentence imposed be indeterminate. State v. DuBray, 5 Neb. App. 496, 560 N.W.2d 189 (1997).

Pursuant to subsection (1)(a) of this section, in setting an indeterminate sentence, there must be a difference between the periods, and a sentence fixing identical minimum and maximum terms of imprisonment is not an indeterminate sentence. There is nothing in subsection (1)(a) of this section mandating that an indeterminate sentence must be imposed, nor is there a requirement that the minimum and maximum terms of such a sentence differ by any specific span of time. State v. Wilson, 4 Neb. App. 489, 546 N.W.2d 323 (1996).

3. Cumulative sentence

Where two sentences are imposed in the same court at the same time for two offenses, the sentences will run concurrently if the trial judge does not otherwise order. Stewart v. Delgado, 231 Neb. 401, 436 N.W.2d 512 (1989).

Where prisoner is convicted of different offenses, cumulative sentence may be imposed, each successive term to commence at termination of the one preceding. In re Walsh, 37 Neb. 454, 55 N.W. 1075 (1893).

4. Solitary confinement

Trial court erred in sentencing defendant to 4 days each year in solitary confinement, since that provision has been eliminated from this section. State v. McHenry, 247 Neb. 167, 525 N.W.2d 620 (1995).

This section as amended contains no provision for the imposition of solitary confinement as a part of a sentence. State v. Bennett, 2 Neb. App. 188, 508 N.W.2d 294 (1993).

5. Miscellaneous

This section determines an offender's minimum sentence from which parole eligibility is then calculated. Johnson v. Clarke, 258 Neb. 316, 603 N.W.2d 373 (1999).

Where a criminal statute was amended by mitigating the minimum term of a Class IV felony indeterminate sentence after the defendant committed the crime, but before final judgment was rendered on direct appeal, the punishment was that provided by the amendatory act, since the Legislature did not specifically state otherwise. State v. Urbano, 256 Neb. 194, 589 N.W.2d 144 (1999).

Where a court wholly fails to make truth in sentencing advisements, but no objection is made at the sentencing hearing when the defendant is provided an opportunity to do so, any claimed error in failing to pronounce the advisements is waived. State v. Svoboda, 13 Neb. App. 266, 690 N.W.2d 821 (2005).



29-2204.01 - Reduction of sentence, when.

29-2204.01. Reduction of sentence, when.

In any criminal proceeding in which a sentence of confinement has been imposed and the particular law under which such sentence was pronounced is thereafter amended to decrease the maximum period of confinement which may be imposed, then any person sentenced under the former law shall be entitled to his discharge from custody when he has served the maximum period of confinement authorized by the new law, notwithstanding the fact that the court may have ordered a longer period of confinement under the authority of the former law.

Upon revocation of probation, the court may impose such punishment as may have been imposed originally for the crime of which such defendant was convicted. Resultingly, defendant who was convicted of third offense driving while intoxicated in 1980 and who violated his probation in 1984 was subject to sentencing under the penal statute in effect at the time of his conviction. State v. Jacobson, 221 Neb. 639, 379 N.W.2d 772 (1986).

Statute providing that when period of confinement is imposed and law under which defendant was sentenced is later amended to decrease the maximum period of confinement, defendant is entitled to release when he has served the maximum period as authorized by the new statute, does not apply when one statute is repealed to reclassify the offense so that under some circumstances, it would be a misdemeanor rather than a felony. State v. King, 214 Neb. 855, 336 N.W.2d 576 (1983).

This section will not be interpreted to apply to matters other than those clearly expressed within the statute itself, in the absence of a clear expression of legislative intent. State v. Peiffer, 212 Neb. 864, 326 N.W.2d 844 (1982).

Not applicable unless amendment of statute under which sentence was pronounced reduces maximum period of confinement authorized. State v. Rubek, 189 Neb. 141, 200 N.W.2d 255 (1972).



29-2205 - Repealed. Laws 1987, LB 665, § 3.

29-2205. Repealed. Laws 1987, LB 665, § 3.



29-2206 - Fine and costs; commitment until paid; installments; deduction from bond; suspension or revocation of motor vehicle operator's license.

29-2206. Fine and costs; commitment until paid; installments; deduction from bond; suspension or revocation of motor vehicle operator's license.

(1) In all cases in which courts or magistrates have now or may hereafter have the power to punish offenses, either in whole or in part, by requiring the offender to pay fines or costs, or both, such courts or magistrates may make it a part of the sentence that the party stand committed and be imprisoned in the jail of the proper county until the fines or costs are paid or secured to be paid or the offender is otherwise discharged according to law.

(2) Notwithstanding subsection (1) of this section, when any offender demonstrates to the court or magistrate that he or she is unable to pay such fines or costs in one lump sum, the court or magistrate shall make arrangements suitable to the court or magistrate and to the offender by which the offender may pay in installments. The court or magistrate shall enter an order specifying the terms of such arrangements and the dates on which payments are to be made. When the judgment of conviction provides for the suspension or revocation of a motor vehicle operator's license and the court authorizes the payment of fines or costs by installments, the revocation or suspension shall be effective as of the date of judgment.

(3) As an alternative to a lump-sum payment or as an alternative or in conjunction with installment payments, the court or magistrate may deduct fines or costs from a bond posted by the offender to the extent that such bond is not otherwise encumbered by a valid lien, levy, execution, or assignment to counsel of record or the person who posted the bond.

The court cannot require that a fine be satisfied by applying jail time served without giving the defendant an opportunity to pay the fine. State v. Holloway, 212 Neb. 426, 322 N.W.2d 818 (1982).

Exemption of certain type or class of offense from the imposition of costs is not an unconstitutional classification. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).

This and following section authorize taxation of costs only in cases where a crime has been charged and there has been a conviction. Luther v. State, 85 Neb. 674, 124 N.W. 117 (1909); Speer v. State, 64 Neb. 77, 89 N.W. 624 (1902).



29-2206.01 - Fine and costs; payment of installments; violation; penalty.

29-2206.01. Fine and costs; payment of installments; violation; penalty.

Installments provided for in section 29-2206 shall be paid pursuant to the order entered by the court. Any person who fails to comply with the terms of such order shall be liable for punishment for contempt, unless he has the leave of the court in regard to such noncompliance.



29-2207 - Judgment for costs upon conviction; requirement.

29-2207. Judgment for costs upon conviction; requirement.

In every case of conviction of any person for any felony or misdemeanor, it shall be the duty of the court or magistrate to render judgment for the costs of prosecution against the person convicted and remit the assessment as provided in section 33-157.

A person who is reconvicted after his or her original conviction was reversed on appeal cannot be assessed the costs of the original conviction because the original conviction was nullified and the slate was wiped clean. State v. Kula, 262 Neb. 787, 635 N.W.2d 252 (2001).

The independent act considered herein is not unconstitutional for failure to mention in the incidental provision for payment or exemption from payment of costs, nor for failing to refer to and repeal certain other statutes. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).

Defendant is liable for only such costs made by state as there was actual, apparent or probable necessity for incurring, and is limited to costs incurred in establishing his guilt. Biester v. State, 65 Neb. 276, 91 N.W. 416 (1902).

It is the duty of court, upon conviction, to render judgment for costs of prosecution; may sentence defendant to imprisonment in county jail until costs are paid or security for payment is given. In re Newton, 39 Neb. 757, 58 N.W. 436 (1894); In re Dobson, 37 Neb. 449, 55 N.W. 1071 (1893).

Costs in criminal proceedings are the charges fixed by statute necessarily incurred in the prosecution of one charged with a public offense as compensation to the officers for their services. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).

Expenses of extradition, in the amount fixed by section 29-752, are taxable costs. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).

In determining what costs are actually, apparently, or probably necessary, the trial court is given discretion in determining those costs, and such determination will be reversed or modified only for an abuse of discretion. State v. Smith, 13 Neb. App. 477, 695 N.W.2d 440 (2005).



29-2208 - Sentence to imprisonment in the county jail; hard labor; bread and water.

29-2208. Sentence to imprisonment in the county jail; hard labor; bread and water.

When any court or magistrate shall sentence any convict to imprisonment in the jail of the county as a punishment for the offense committed, the judgment and sentence shall require that the convict be imprisoned in the cell of the jail of the county, or that he be kept at hard labor in the jail; and when the imprisonment is to be without labor, the sentence may require the convict to be fed on bread and water only, the whole or any part of the term of imprisonment.

If jail sentence is imposed, court may couple therewith punishment under this section. Drawbridge v. State, 115 Neb. 535, 213 N.W. 839 (1927).

Section is constitutional; word "convict" means one who has been proved guilty of a criminal offense in a court of competent jurisdiction. State ex rel. Nelson v. Smith, 114 Neb. 653, 209 N.W. 328 (1926).



29-2209 - Repealed. Laws 1984, LB 13, § 90.

29-2209. Repealed. Laws 1984, LB 13, § 90.



29-2210 - Repealed. Laws 1971, LB 680, § 32.

29-2210. Repealed. Laws 1971, LB 680, § 32.



29-2211 - Repealed. Laws 1957, c. 106, § 22.

29-2211. Repealed. Laws 1957, c. 106, § 22.



29-2212 - Repealed. Laws 1961, c. 113, § 3.

29-2212. Repealed. Laws 1961, c. 113, § 3.



29-2213 - Repealed. Laws 1957, c. 106, § 22.

29-2213. Repealed. Laws 1957, c. 106, § 22.



29-2214 - Repealed. Laws 1957, c. 106, § 22.

29-2214. Repealed. Laws 1957, c. 106, § 22.



29-2215 - Repealed. Laws 1984, LB 13, § 90.

29-2215. Repealed. Laws 1984, LB 13, § 90.



29-2216 - Repealed. Laws 1984, LB 13, § 90.

29-2216. Repealed. Laws 1984, LB 13, § 90.



29-2217 - Repealed. Laws 1971, LB 680, § 32.

29-2217. Repealed. Laws 1971, LB 680, § 32.



29-2218 - Repealed. Laws 1971, LB 680, § 32.

29-2218. Repealed. Laws 1971, LB 680, § 32.



29-2219 - Repealed. Laws 1984, LB 13, § 90.

29-2219. Repealed. Laws 1984, LB 13, § 90.



29-2220 - Repealed. Laws 1957, c. 106, § 22.

29-2220. Repealed. Laws 1957, c. 106, § 22.



29-2221 - Habitual criminal, defined; procedure for determination; hearing; penalties; effect of pardon.

29-2221. Habitual criminal, defined; procedure for determination; hearing; penalties; effect of pardon.

(1) Whoever has been twice convicted of a crime, sentenced, and committed to prison, in this or any other state or by the United States or once in this state and once at least in any other state or by the United States, for terms of not less than one year each shall, upon conviction of a felony committed in this state, be deemed to be a habitual criminal and shall be punished by imprisonment in a Department of Correctional Services adult correctional facility for a mandatory minimum term of ten years and a maximum term of not more than sixty years, except that:

(a) If the felony committed is in violation of section 28-303, 28-304, 28-308, 28-313, 28-319, 28-319.01, 28-502, 28-929, or 28-1222, and at least one of the habitual criminal's prior felony convictions was for a violation of one of the sections listed in this subdivision or of a similar statute in another state or of the United States, the mandatory minimum term shall be twenty-five years and the maximum term not more than sixty years;

(b) If the felony committed is in violation of subsection (3) of section 28-306 and at least one of the prior convictions is in violation of subsection (3) of section 28-306 and the other is in violation of one of the sections set forth in subdivision (a) of this subsection or if the felony committed is in violation of one of the sections set forth in subdivision (a) of this subsection and both of the prior convictions are in violation of subsection (3) of section 28-306, the mandatory minimum term shall be twenty-five years and the maximum term not more than sixty years; and

(c) If a greater punishment is otherwise provided by statute, the law creating the greater punishment shall govern.

(2) When punishment of an accused as a habitual criminal is sought, the facts with reference thereto shall be charged in the indictment or information which contains the charge of the felony upon which the accused is prosecuted, but the fact that the accused is charged with being a habitual criminal shall not be an issue upon the trial of the felony charge and shall not in any manner be disclosed to the jury. If the accused is convicted of a felony, before sentence is imposed a hearing shall be had before the court alone as to whether such person has been previously convicted of prior felonies. The court shall fix a time for the hearing and notice thereof shall be given to the accused at least three days prior thereto. At the hearing, if the court finds from the evidence submitted that the accused has been convicted two or more times of felonies and sentences imposed therefor by the courts of this or any other state or by the United States, the court shall sentence such person so convicted as a habitual criminal.

(3) If the person so convicted shows to the satisfaction of the court before which the conviction was had that he or she was released from imprisonment upon either of such sentences upon a pardon granted for the reason that he or she was innocent, such conviction and sentence shall not be considered as such under this section and section 29-2222.

1. Constitutionality

2. Nature of charge

3. Prior convictions

4. Habeas corpus

5. Miscellaneous

1. Constitutionality

A sentence of 10 to 15 years' imprisonment to be served consecutively to any sentence currently served, with a mandatory 10-year term, is not a cruel and unusual punishment of one who has been adjudged to be a habitual criminal under this section. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

A sentence of 10 to 15 years' imprisonment to be served consecutively to any sentence currently served, with a mandatory 10-year term, is not an excessive sentence of one who has been adjudged to be a habitual criminal under this section. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

Neither the state nor the federal Constitution requires the State to prove the fact of prior convictions beyond a reasonable doubt for purposes of sentence enhancement under this section. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

This section does not deprive one of fundamental fairness, equal protection, or federal due process of law. Kerns v. Grammer, 227 Neb. 165, 416 N.W.2d 253 (1987).

The habitual criminal statute is not unconstitutional as applied. State v. White, 209 Neb. 218, 306 N.W.2d 906 (1981).

Only errors which would make a conviction void or voidable under either the state or federal constitutions are cognizable in a post conviction relief action. Therefore, defendant could raise neither prejudice from remarks by a prosecution witness nor the sufficiency of evidence offered to establish his identity at the habitual criminal hearing on post conviction review. Nor could he challenge the voluntariness of a guilty plea which led to one of the prior convictions offered at the habitual criminal hearing where he failed to challenge it at the trial level. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Habitual criminal statute does not violate constitutional guarantees prohibiting cruel and unusual punishment nor does sentencing defendant hereunder subject him to double jeopardy. State v. Goodloe, 197 Neb. 632, 250 N.W.2d 606 (1977).

In construing habitual criminal act, court sustains a sensible interpretation, within constitutional requirements, effectuating the object of the Legislature rather than literal interpretation rendering absurd or unjust results. State v. Nance, 197 Neb. 257, 248 N.W.2d 339 (1976).

This act has been held valid on numerous occasions under Constitutions of the United States and this state. State v. Fowler, 193 Neb. 420, 227 N.W.2d 589 (1975).

This act does not contravene constitutional prohibition against cruel and unusual punishment, nor provide for punishment of a status. State v. Martin, 190 Neb. 212, 206 N.W.2d 856 (1973).

This section does not violate constitutional guarantees of due process and equal protection; habitual criminality is not a crime, but increases the punishment because of defendant's past conduct. State v. Losieau, 184 Neb. 178, 166 N.W.2d 406 (1969).

Habitual Criminal Act is constitutional. State v. Hoffman, 181 Neb. 356, 148 N.W.2d 321 (1967).

Habitual Criminal Act is constitutional, as it does not set out a distinct crime, but provides that repetition of criminal conduct justifies heavier penalties. Davis v. O'Grady, 137 Neb. 708, 291 N.W. 82 (1940).

Where state seeks to have defendant punished under Habitual Criminal Act, it is proper to allege and prove prior convictions. Section is not ex post facto even though prior conviction occurred before its enactment. Taylor v. State, 114 Neb. 257, 207 N.W. 207 (1926).

Evidence held sufficient to support sentence received under Nebraska's habitual criminal statute, and not violative of the eighth amendment protection against cruel and unusual punishment on grounds of disproportionality, under the facts of this case. Fowler v. Parratt, 682 F.2d 746 (8th Cir. 1982).

The Nebraska statute is not an unconstitutional separation of powers. Pierce v. Parratt, 666 F.2d 1205 (8th Cir. 1981).

Habitual criminal statute held not unconstitutional under Eighth Amendment prohibition of cruel and unusual punishment merely because infrequently applied. Brown v. Parratt, 560 F.2d 303 (8th Cir. 1977).

The doctrine of stare decisis precludes the U.S. District Court from overruling two decisions of the 8th Circuit Court of Appeals holding that the Nebraska habitual criminal statute is not unconstitutional on the theory that it vests unreviewable sentencing authority in the prosecuting attorney. Goodloe v. Parratt, 453 F.Supp. 1380 (D. Neb. 1978).

The imposition of concurrent terms of ten years imposed upon a defendant who was convicted of willful reckless driving and operating a motor vehicle to avoid arrest, and who had been adjudged to be an habitual criminal, does not constitute cruel and unusual punishment. Goodloe v. Parratt, 453 F.Supp. 1380 (D. Neb. 1978).

Fact that only fourteen out of one hundred four of those eligible in county were charged as habitual criminals and only three determined to be such did not demonstrate application of statute was arbitrary and thus cruel and unusual punishment. Brown v. Parratt, 419 F.Supp. 44 (D. Neb. 1976).

Habitual criminal statute is not unconstitutional on grounds it gives county attorney selectivity in applying it, nor because it punishes a status rather than an act. Martin v. Parratt, 412 F.Supp. 544 (D. Neb. 1976).

2. Nature of charge

In a habitual criminal proceeding, the State's evidence must establish with requisite trustworthiness, based upon a preponderance of the evidence, that (1) the defendant has been twice convicted of a crime, for which he or she was sentenced and committed to prison for not less than 1 year, (2) the trial court rendered a judgment of conviction for each crime, and (3) at the time of the prior conviction and sentencing, the defendant was represented by counsel. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

A habitual criminal who is convicted of several felonies as the result of a multicount information must be sentenced on each conviction as a habitual criminal, even though the allegation with respect to his status as a habitual criminal is made with respect to only one charge. State v. Van Ackeren, 234 Neb. 535, 451 N.W.2d 707 (1990).

The rule announced in State v. Ellis, 214 Neb. 172, 333 N.W.2d 391 (1983), is not to be applied retroactively. Kerns v. Grammer, 227 Neb. 165, 416 N.W.2d 253 (1987).

The Nebraska habitual criminal statute is not a separate offense but, rather, provides an enhancement of the penalty for the crime committed, with a minimum sentence of 10 years and a maximum sentence of 60 years for each conviction committed by one found to be a habitual criminal, even though, absent a conviction as a habitual criminal, the minimum or maximum sentence might be less. State v. Rolling, 218 Neb. 51, 352 N.W.2d 175 (1984).

An offense which is a felony solely because of repetition cannot be counted as a felony for purposes of this statute. State v. Chapman, 205 Neb. 368, 287 N.W.2d 697 (1980).

In order for habitual criminal enhancement provisions to apply to an offense, it makes no difference whether the two prior sentences were to be served consecutively or concurrently, nor is it required that there be a time interval between conviction and commitment for the first offense and commission of the second offense. State v. Pierce, 204 Neb. 433, 283 N.W.2d 6 (1979).

Sentences should be in proportion to seriousness of offenses and offenders who offer greatest menace deserve greater punishment. State v. King, 196 Neb. 821, 246 N.W.2d 477 (1976).

This section makes no distinctions between malum in se and malum prohibitum offenses and no exceptions based on age of defendant at time of prior conviction. State v. Howard, 194 Neb. 521, 233 N.W.2d 573 (1975).

Sentence of twelve to fifteen years being well within statutory terms of ten to sixty years was not erroneous as excessive. State v. Silvacarvalho, 193 Neb. 447, 227 N.W.2d 602 (1975).

In view of defendant's past record, sentence of twenty to thirty years was not excessive. State v. Gaston, 193 Neb. 259, 226 N.W.2d 355 (1975).

The essential allegations in informations under this act are that defendant has been (1) twice previously convicted of crime, (2) sentenced, and (3) committed to prison for terms not less than one year each. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

Subsequent habitual criminal sentence invalid where valid sentence for particular crime had been imposed. State v. Brewer, 190 Neb. 667, 212 N.W.2d 90 (1973).

Separate penalty may not be imposed upon finding the defendant is an habitual criminal. State v. Tyndall, 187 Neb. 48, 187 N.W.2d 298 (1971).

Where act committed prior to amendment of statute increasing maximum penalty from twenty to sixty years it was not prejudicial error to advise defendant that he was subject to imprisonment for sixty years since defendant received a ten-year sentence which was minimum under both old and new acts. State v. McGhee, 184 Neb. 352, 167 N.W.2d 765 (1969).

Habitual Criminal Act does not create a new offense but provides a greater penalty for repetition of criminal conduct. State v. Sheldon, 179 Neb. 377, 138 N.W.2d 428 (1965); Rains v. State, 142 Neb. 284, 5 N.W.2d 887 (1942).

The charge of being a habitual criminal may be set out in a separate count in the information. Kennedy v. State, 171 Neb. 160, 105 N.W.2d 710 (1960).

Habitual Criminal Act does not create a new and separate criminal offense for which a person may be separately convicted. Gamron v. Jones, 148 Neb. 645, 28 N.W.2d 403 (1947).

Habitual Criminal Act does not set out a distinct crime, but provides that repetition of criminal conduct aggravates the offense and justifies heavier penalties. Jones v. State, 147 Neb. 219, 22 N.W.2d 710 (1946); Kuwitzsky v. O'Grady, 135 Neb. 466, 282 N.W. 396 (1938).

The State must prove all of the essential elements of the offense charged beyond any reasonable doubt. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

Primary and significant factor under this statute is a felony conviction rather than the sentence, and age of defendant at time of his prior conviction under Nebraska law has no relevance. Kennedy v. Sigler, 397 F.2d 556 (8th Cir. 1968).

3. Prior convictions

A Nebraska court may use a prior conviction from another state for sentence enhancement under this section even though the conviction may not be used for enhancement in that other state. State v. Wabashaw, 274 Neb. 394, 740 N.W.2d 583 (2007).

The use of a prior conviction to establish status as a felon and then enhance a sentence does not constitute impermissible double enhancement. State v. Ramirez, 274 Neb. 873, 745 N.W.2d 214 (2008).

The existence of a prior conviction and the identity of the accused as the person convicted may be shown by any competent evidence, including the oral testimony of the accused and duly authenticated records maintained by the courts or penal and custodial authorities. Specifically, in a proceeding for an enhanced penalty, the State has the burden to show that the records of a defendant's prior felony convictions, based on pleas of guilty, affirmatively demonstrate that the defendant was represented by counsel or that the defendant, having been informed of the right to counsel, voluntarily, intelligently, and knowingly waived that right. State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

To prove a prior conviction for enhancement purposes, the State's evidence must establish with requisite trustworthiness, based upon a preponderance of the evidence, that (1) the defendant has been twice convicted of a crime, for which he or she was sentenced and committed to prison for not less than 1 year; (2) the trial court rendered a judgment of conviction for each crime; and (3) at the time of the prior conviction and sentencing, the defendant was represented by counsel or had knowingly and voluntarily waived representation for those proceedings. State v. King, 272 Neb. 638, 724 N.W.2d 80 (2006); State v. Robinson, 272 Neb. 582, 724 N.W.2d 35 (2006).

Self-authenticated judicial records from another state showing that a defendant was represented by counsel during various stages of his or her jury trial and at sentencing on a felony charge are sufficient to establish that the defendant was represented by counsel at the time of the prior conviction by jury in that state. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

The determination of whether a defendant has prior convictions that may increase the penalty for a crime beyond the prescribed statutory maximum is not a determination that must be made by the jury. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

The State has the burden to prove the fact of prior convictions by a preponderance of the evidence. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

The trial court determines the fact of prior convictions based upon the preponderance of the evidence standard. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

Subsection (1)(a) of this section provides the specific enhancement mechanism where the current conviction is for a first degree sexual assault and the defendant has two or more prior felony convictions, at least one of which is for first degree sexual assault. State v. Burdette, 259 Neb. 679, 611 N.W.2d 615 (2000).

Prior convictions sought to be used for penalty enhancement under the habitual criminal statute cannot be attacked in a separate proceeding. State v. Kuehn, 258 Neb. 558, 604 N.W.2d 420 (2000).

To prove a prior conviction for enhancement purposes, the State need only show that at the time of the prior conviction defendant had, or waived, counsel. State v. Green, 240 Neb. 639, 483 N.W.2d 748 (1992); State v. Johns, 233 Neb. 477, 445 N.W.2d 914 (1989).

This section requires that the prior convictions relied upon by the State, except for the first conviction, be for offenses committed after each preceding conviction, and all such prior convictions must precede the commission of the principal offense. State v. Wyatt, 234 Neb. 349, 451 N.W.2d 84 (1990); State v. Lieberman, 222 Neb. 95, 382 N.W.2d 330 (1986).

A challenge to a prior conviction may only be raised in a direct appeal or in a separate proceeding commenced for the express purpose of setting aside the judgment alleged to be invalid, and not in habitual criminal proceedings. State v. Johns, 233 Neb. 477, 445 N.W.2d 914 (1989).

Two or more prior convictions arising out of the same set of circumstances may not be used to impose an enhanced penalty. State v. Lopez, 215 Neb. 65, 337 N.W.2d 130 (1983).

In order to warrant an enhanced penalty under this section, the prior convictions, except the first, must be for offenses committed after each preceding conviction, and all such prior convictions must precede the commission of the principal offense. State v. Ellis, 214 Neb. 172, 333 N.W.2d 391 (1983), overruling State v. Pierce, 204 Neb. 433, 283 N.W.2d 6 (1979).

This section does not require that convictions and commitments considered in determining whether or not an individual is a habitual criminal necessarily must set a specific minimum incarceration of at least one year; rather, it only mandates exclusion of convictions and commitments where there occurred a pardon based upon innocence and the original commitment therein was for at least one year. Only in situations where such a pardon has occurred is the conviction and commitment disqualified from consideration in determining whether a defendant is a habitual criminal. State v. Luna, 211 Neb. 630, 319 N.W.2d 737 (1982).

The validity of a prior conviction offered to enhance punishment must be challenged at the habitual criminal hearing and failure to challenge it at that time waives the issue. Thus, the prior conviction may not be attacked in a petition under the Post Conviction Act. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Sentence as habitual criminal set aside where information failed to charge the requisite two prior convictions and sentences. State v. Davis, 199 Neb. 165, 256 N.W.2d 678 (1977).

Prior offenses are not limited to first conviction under Habitual Criminal Act. State v. Losieau, 182 Neb. 367, 154 N.W.2d 762 (1967).

Information which charges two prior convictions and prison sentences for terms of not less than one year each, and charges a felony, meets requirements of this act. Rains v. State, 142 Neb. 284, 5 N.W.2d 887 (1942).

Generally, one deemed to be a habitual criminal shall be punished by imprisonment for a mandatory minimum term of 10 years and a maximum term of not more than 60 years upon each conviction for a felony committed subsequent to the prior convictions used as the basis for the habitual criminal charge. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

Under subsection (1) of this section, a defendant convicted of a felony may be deemed a habitual criminal if the defendant has been (1) twice previously convicted of a crime, (2) sentenced, and (3) committed to prison for terms of not less than 1 year each. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

4. Habeas corpus

One found to be a habitual criminal may not be placed on probation. State v. Flye, 245 Neb. 495, 513 N.W.2d 526 (1994).

Prisoner cannot attack by habeas corpus increased punishment imposed under Habitual Criminal Act upon ground that he was mentally incompetent at time of former conviction. McAvoy v. Jones, 149 Neb. 613, 31 N.W.2d 740 (1948).

Party pleading guilty under this section is not entitled to release on habeas corpus where court imposing sentence had jurisdiction of the offense and of the person of the party sentenced hereunder. Alexander v. O'Grady, 137 Neb. 645, 290 N.W. 718 (1940).

A prima facie case of a prior, counseled conviction for enhancement purposes is established by producing appropriate record evidence which discloses that at a critical point in the proceedings—arraignment, trial, conviction, or sentencing—the defendant had either intelligently and voluntarily waived counsel or in fact was represented by counsel at one of those times. State v. Britt, 1 Neb. App. 245, 493 N.W.2d 631 (1992).

5. Miscellaneous

Good time credit under subsection (1) of section 83-1,107 does not apply to mandatory minimum sentences imposed on habitual criminals pursuant to subsection (1) of this section. Johnson v. Kenney, 265 Neb. 47, 654 N.W.2d 191 (2002).

Double jeopardy principles do not apply to habitual criminal enhancement proceedings under this section. State v. Thomas, 262 Neb. 985, 637 N.W.2d 632 (2002); State v. Nelson, 262 Neb. 896, 636 N.W.2d 620 (2001).

A hearing is required to ascertain whether a defendant qualifies as a habitual criminal. State v. Myers, 258 Neb. 300, 603 N.W.2d 378 (1999).

This statute does not prescribe a separate offense but, rather, provides an enhancement of penalty for each conviction committed by one found to be a habitual criminal. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

When a person found guilty of a substantive crime as well as being a habitual criminal is improperly sentenced, both sentences must be set aside and the case remanded for proper sentencing. State v. Rolling, 209 Neb. 243, 307 N.W.2d 123 (1981).

An enhanced sentence imposed under the provisions of the habitual criminal laws is not a new jeopardy or additional penalty for the same crime. It is simply a stiffened penalty for the latest crime which is considered to be an aggravated offense because it is a repetitive one. Addison v. Parratt, 208 Neb. 459, 303 N.W.2d 785 (1981).

A court is authorized to order a presentence investigation in any case, and it is proper to consider defendant's criminal record in passing sentence. State v. Bruns, 200 Neb. 612, 265 N.W.2d 210 (1978).

Where defendant resentenced to consecutive terms of imprisonment following vacation of prior concurrent sentences, held not an abuse of judge's discretion. State v. Davis, 200 Neb. 557, 264 N.W.2d 198 (1978).

Post conviction relief denied defendant sentenced to twenty to thirty years on a drug charge as an habitual criminal. State v. Bartlett, 199 Neb. 471, 259 N.W.2d 917 (1977).

Newspaper item citing the charges, including an habitual criminal action, pending against defendant prior to trial held not prejudicial to defendant in the absence of any evidence that the jurors knew of the article. State v. Addison, 198 Neb. 166, 251 N.W.2d 895 (1977).

Participation in a hearing on an habitual criminal charge without objection is a waiver of the notice required by this section, and a plea of nolo contendere or of guilty admits former convictions charged in information. State v. Graham, 192 Neb. 196, 219 N.W.2d 723 (1974).

On direct appeal from void sentence hereunder, Supreme Court has power to remand for a lawful sentence where the accused invoked appellate jurisdiction for correction of errors. State v. Gaston, 191 Neb. 121, 214 N.W.2d 376 (1974).

Plea of guilty or nolo contendere to information charging former convictions confesses them and no hearing for proof thereof is required hereunder. State v. Youngstrom, 191 Neb. 112, 214 N.W.2d 27 (1974).

Participation in hearing without objection was waiver of notice of hearing required by this section. State v. Huffman, 185 Neb. 417, 176 N.W.2d 506 (1970).

Definition of who is an habitual criminal stated. Huffman v. Sigler, 182 Neb. 290, 154 N.W.2d 459 (1967).

Evidence was sufficient to show that defendant was an habitual criminal. State v. Bundy, 181 Neb. 160, 147 N.W.2d 500 (1966).

Imposition of sentence as an habitual criminal was sustained. State v. Sedlacek, 178 Neb. 322, 133 N.W.2d 380 (1965).

During the trial the fact that the defendant is charged with being a habitual criminal shall not be disclosed to the jury. State v. Losieau, 174 Neb. 320, 117 N.W.2d 775 (1962).

Time in which to institute error proceedings in Supreme Court does not run pending hearing on status of defendant as a habitual criminal. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

Defendant was properly convicted as an habitual criminal. Kitts v. State, 153 Neb. 784, 46 N.W.2d 158 (1951).

Imposition of increased penalty for subsequent offense is for court and not for jury. Haffke v. State, 149 Neb. 83, 30 N.W.2d 462 (1948).

"Good time" under section 83-1,108 should not be applied against a mandatory minimum sentence imposed under subsection (1) of this section. Hurbenca v. Nebraska Dept. of Corr. Servs., 16 Neb. App. 222, 742 N.W.2d 773 (2007).

A defendant sentenced as a habitual criminal to the mandatory 10-year sentence under this section is not entitled to good time credit pursuant to section 83-1,110 on his or her mandatory minimum sentence. Ebert v. Nebraska Dept. of Corr. Servs., 11 Neb. App. 553, 656 N.W.2d 634 (2003).

The phrase "mandatory minimum term of ten years" as used in this section means that a sentence served by a habitual criminal is not to be less than 10 years' imprisonment. Ebert v. Nebraska Dept. of Corr. Servs., 11 Neb. App. 553, 656 N.W.2d 634 (2003).

The challenge to a prior plea-based conviction that a defendant can raise in a habitual criminal allegation is limited to whether the defendant had or waived counsel. All other challenges constitute an impermissible collateral attack on the judgment, which must be raised by a direct appeal from the prior conviction. An uncounseled conviction by plea is not admissible to enhance a defendant's sentence absent a showing on the face of the conviction that the defendant knowingly, intelligently, and voluntarily waived counsel. Absent proof that the defendant knowingly, intelligently, and voluntarily waived counsel during a plea-based conviction, it is plain error to use such a conviction to enhance a defendant's sentence. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

While being a habitual criminal is not a separate offense, the State nonetheless bears the burden of proving that enhancement is proper. In a proceeding for an enhanced penalty, the State has the burden to show that the record of a defendant's prior conviction, based on a plea of guilty, affirmatively demonstrates that the defendant was represented by counsel, or that the defendant, having been informed of the right to counsel, voluntarily, intelligently, and knowingly waived that right. State v. Gray, 8 Neb. App. 973, 606 N.W.2d 478 (2000).

Failure of counsel at habitual offender proceedings, at which relator was allowed to plead guilty, to discover that relator had not been represented by counsel at previous criminal proceedings at which relator received underlying felony convictions constituted ineffective assistance of counsel. Tinlin v. Parratt, 680 F.2d 48 (8th Cir. 1982).

Defendant's voluntary plea of guilty to forgery, count under this section having been dismissed under plea bargaining, indicated actual knowing waiver of speedy trial. Becker v. State, 435 F.2d 157 (8th Cir. 1971).

Validity of prior sentence not irrelevant and in determining whether sentence was properly imposed under this section, even though failure to have counsel present at time of sentencing can normally be remedied by resentencing. Losieau v. Sigler, 406 F.2d 795 (8th Cir. 1969).



29-2222 - Hearing; copy of former judgment as evidence.

29-2222. Hearing; copy of former judgment as evidence.

At the hearing of any person charged with being a habitual criminal, a duly authenticated copy of the former judgment and commitment, from any court in which such judgment and commitment was had, for any of such crimes formerly committed by the party so charged, shall be competent and prima facie evidence of such former judgment and commitment.

1. Evidence of former judgment and commitment

2. Miscellaneous

1. Evidence of former judgment and commitment

At a second habitual criminal hearing following remand, the law-of-the-case doctrine operated to preclude the appellate court from reconsidering, for enhancement purposes, the validity of one of the defendant's prior convictions when defendant conceded its validity in his first direct appeal and did not present materially or substantially different facts regarding that conviction on remand. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

Copies of judicial records related to a defendant's conviction and sentencing in another state that are certified by a deputy clerk for the clerk of the district court in that state as a true and correct copy of the original and impressed with the court's official seal are self-authenticating under section 27-902 and do not require extrinsic evidence of authenticity for admission. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

In a habitual criminal proceeding, the State's evidence must establish with requisite trustworthiness, based upon a preponderance of the evidence, that (1) the defendant has been twice convicted of a crime, for which he or she was sentenced and committed to prison for not less than 1 year, (2) the trial court rendered a judgment of conviction for each crime, and (3) at the time of the prior conviction and sentencing, the defendant was represented by counsel. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

In habitual criminal proceedings, the existence of a prior conviction and the identity of the accused as the person convicted may be shown by any competent evidence, including the oral testimony of the accused and duly authenticated records maintained by the courts or penal and custodial authorities. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

An authenticated record establishing a prior conviction of a defendant with the same name is prima facie sufficient to establish identity for the purpose of enhancing punishment under the provisions of this section and, in the absence of any denial or contradictory evidence, is sufficient to support a finding by the court that the accused has been convicted prior thereto. State v. Sardeson, 231 Neb. 586, 437 N.W.2d 473 (1989).

This section does not confine proof of the defendant's prior convictions to the documents specifically mentioned. State v. Coffman, 227 Neb. 149, 416 N.W.2d 243 (1987).

Judicial records of prior convictions held prima facie sufficient to establish defendant's identity for punishment enhancement. State v. Mills, 199 Neb. 295, 258 N.W.2d 628 (1977).

In the absence of denial or contradictory evidence, an authenticated record of a prior conviction of a defendant with the same name is sufficient to establish identity. State v. Micek, 193 Neb. 379, 227 N.W.2d 409 (1975).

A previous judgment and commitment in the same court may be proved by a certified copy of the judgment and commitment. State v. Cole, 192 Neb. 466, 222 N.W.2d 560 (1974).

Certified transcript of judgment of conviction constituted prima facie evidence of former conviction. State v. Clingerman, 180 Neb. 344, 142 N.W.2d 765 (1966).

This section is a "statutory recipe" for proving former judgments and commitments for habitual criminal purposes and the Legislature has expressly provided that a duly authenticated copy of the former judgment and commitment is competent and prima facie evidence thereof. State v. Taylor, 12 Neb. App. 58, 666 N.W.2d 753 (2003).

There is no requirement that the State prove a prior conviction by a duly authenticated copy of the former judgment and commitment if the defendant admits that he or she was convicted as alleged in the complaint. The State may meet its burden of proving a prior conviction by providing copies of unsigned minute entries when such copies are duly authenticated copies of prior criminal proceedings. State v. Fletcher, 8 Neb. App. 498, 596 N.W.2d 717 (1999).

A certified copy of the judgment which showed that the defendant was convicted and sentenced and a certified copy of the sheriff's return were in substantial compliance with the requirement of proof of commitment for purposes of this section. State v. Lomack, 4 Neb. App. 465, 545 N.W.2d 455 (1996).

2. Miscellaneous

Self-authenticated judicial records from another state showing that a defendant was represented by counsel during various stages of his or her jury trial and at sentencing on a felony charge are sufficient to establish that the defendant was represented by counsel at the time of the prior conviction by jury in that state. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

The defendant failed to preserve for appellate review a challenge to the admission of exhibits reoffered at his second habitual criminal hearing following remand when counsel's only stated ground for the objection was that he was not the counsel of record at the original hearing and was not sure the proper objections were made to the exhibits at the original hearing. State v. Hall, 270 Neb. 669, 708 N.W.2d 209 (2005).

This section does not confine proof of the defendant's prior convictions to the document specifically mentioned. State v. Hurbenca, 266 Neb. 853, 669 N.W.2d 668 (2003).

An enhanced sentence imposed under the provisions of the habitual criminal laws is not a new jeopardy or additional penalty for the same crime. It is simply a stiffened penalty for the latest crime which is considered to be an aggravated offense because it is a repetitive one. Addison v. Parratt, 208 Neb. 459, 303 N.W.2d 785 (1981).

This section gives recognition to fact that probation may be more effective and less expensive than imprisonment, but trial judge did not abuse discretion in sentencing defendant for whom repeated probation for a series of offenses has been tried and failed. State v. Dovel, 189 Neb. 173, 201 N.W.2d 820 (1972).

Defendant is foreclosed from attacking on constitutional grounds a prior conviction unless objection made at time of introduction into evidence. State v. McGhee, 184 Neb. 352, 167 N.W.2d 765 (1969).

This section does not confine the proof on the issue of defendant being an habitual criminal wholly to the documents specified. State v. Bundy, 181 Neb. 160, 147 N.W.2d 500 (1966).

It is proper to set out facts invoking application of Habitual Criminal Act either in the count charging the principal crime or in a separate count in the information. Jones v. State, 147 Neb. 219, 22 N.W.2d 710 (1946).

Judgment imposed under Habitual Criminal Act cannot be set aside on habeas corpus because it does not specify the offense of which a person is convicted. Davis v. O'Grady, 137 Neb. 708, 291 N.W. 82 (1940).



29-2223 - Repealed. Laws 1971, LB 680, § 32.

29-2223. Repealed. Laws 1971, LB 680, § 32.



29-2224 - Repealed. Laws 1971, LB 680, § 32.

29-2224. Repealed. Laws 1971, LB 680, § 32.



29-2225 - Repealed. Laws 1971, LB 680, § 32.

29-2225. Repealed. Laws 1971, LB 680, § 32.



29-2226 - Repealed. Laws 1971, LB 680, § 32.

29-2226. Repealed. Laws 1971, LB 680, § 32.



29-2227 - Repealed. Laws 1971, LB 680, § 32.

29-2227. Repealed. Laws 1971, LB 680, § 32.



29-2228 - Repealed. Laws 1971, LB 680, § 32.

29-2228. Repealed. Laws 1971, LB 680, § 32.



29-2229 - Repealed. Laws 1971, LB 680, § 32.

29-2229. Repealed. Laws 1971, LB 680, § 32.



29-2230 - Repealed. Laws 1971, LB 680, § 32.

29-2230. Repealed. Laws 1971, LB 680, § 32.



29-2231 - Repealed. Laws 1971, LB 680, § 32.

29-2231. Repealed. Laws 1971, LB 680, § 32.



29-2232 - Repealed. Laws 1971, LB 680, § 32.

29-2232. Repealed. Laws 1971, LB 680, § 32.



29-2233 - Repealed. Laws 1971, LB 680, § 32.

29-2233. Repealed. Laws 1971, LB 680, § 32.



29-2234 - Repealed. Laws 1971, LB 680, § 32.

29-2234. Repealed. Laws 1971, LB 680, § 32.



29-2235 - Repealed. Laws 1971, LB 680, § 32.

29-2235. Repealed. Laws 1971, LB 680, § 32.



29-2236 - Repealed. Laws 1971, LB 680, § 32.

29-2236. Repealed. Laws 1971, LB 680, § 32.



29-2237 - Repealed. Laws 1971, LB 680, § 32.

29-2237. Repealed. Laws 1971, LB 680, § 32.



29-2238 - Repealed. Laws 1971, LB 680, § 32.

29-2238. Repealed. Laws 1971, LB 680, § 32.



29-2239 - Repealed. Laws 1971, LB 680, § 32.

29-2239. Repealed. Laws 1971, LB 680, § 32.



29-2240 - Repealed. Laws 1971, LB 680, § 32.

29-2240. Repealed. Laws 1971, LB 680, § 32.



29-2241 - Repealed. Laws 1971, LB 680, § 32.

29-2241. Repealed. Laws 1971, LB 680, § 32.



29-2242 - Repealed. Laws 1971, LB 680, § 32.

29-2242. Repealed. Laws 1971, LB 680, § 32.



29-2243 - Repealed. Laws 1971, LB 680, § 32.

29-2243. Repealed. Laws 1971, LB 680, § 32.



29-2244 - Repealed. Laws 1971, LB 680, § 32.

29-2244. Repealed. Laws 1971, LB 680, § 32.



29-2245 - Repealed. Laws 1971, LB 680, § 32.

29-2245. Repealed. Laws 1971, LB 680, § 32.



29-2246 - Terms, defined.

29-2246. Terms, defined.

For purposes of the Nebraska Probation Administration Act and sections 43-2,123.01 and 83-1,102 to 83-1,104, unless the context otherwise requires:

(1) Association means the Nebraska District Court Judges Association;

(2) Court means a district court, county court, or juvenile court as defined in section 43-245;

(3) Office means the Office of Probation Administration;

(4) Probation means a sentence under which a person found guilty of a crime upon verdict or plea or adjudicated delinquent or in need of special supervision is released by a court subject to conditions imposed by the court and subject to supervision;

(5) Probationer means a person sentenced to probation;

(6) Probation officer means an employee of the system who supervises probationers and conducts presentence, predisposition, or other investigations as may be required by law or directed by a court in which he or she is serving or performs such other duties as authorized pursuant to section 29-2258, except unpaid volunteers from the community;

(7) Juvenile probation officer means any probation officer who supervises probationers of a separate juvenile court;

(8) Juvenile intake probation officer means an employee of the system who is called upon by a law enforcement officer in accordance with section 43-250 to make a decision regarding the furtherance of a juvenile's detention;

(9) Chief probation officer means the probation officer in charge of a probation district;

(10) System means the Nebraska Probation System;

(11) Administrator means the probation administrator; and

(12) Non-probation-based program or service means a program or service established within the district, county, or juvenile courts and provided to individuals not sentenced to probation who have been charged with or convicted of a crime for the purpose of diverting the individual from incarceration or to provide treatment for issues related to the individual's criminogenic needs. Non-probation-based programs or services include, but are not limited to, drug court programs and problem solving court programs established pursuant to section 24-1302 and the treatment of problems relating to substance abuse, mental health, sex offenses, or domestic violence.



29-2247 - Nebraska District Court Judges Association; created; duties.

29-2247. Nebraska District Court Judges Association; created; duties.

The Nebraska District Court Judges Association is hereby created which shall consist of all the active judges of the district courts of this state and their successors in office. The association shall:

(1) Meet at least once during each calendar year;

(2) Select from its membership officers thereof; and

(3) Adopt such bylaws and rules as may be necessary or proper for the conduct of its meetings, the exercise of its powers, and the performance of its duties and delegate to one or more of its members such powers as the association deems necessary to carry out its responsibilities.



29-2248 - Association; duties.

29-2248. Association; duties.

The association shall:

(1) Encourage development and implementation of uniform criteria for sentencing criminals;

(2) Participate in planning and presenting institutes and seminars for all judges in this state who sentence criminals or juveniles to discuss problems related to sentencing criminals or juveniles;

(3) Participate in planning and presenting orientation programs for new judges, such programs to include discussions of sentencing alternatives, procedures, and purposes;

(4) Visit from time to time correctional facilities of this state;

(5) Encourage creation and development of community resources of value to the probation system;

(6) Conduct such other programs of whatever nature of interest to its members;

(7) Exercise all powers and perform all duties necessary and proper to carry out its responsibilities; and

(8) Participate in planning and presenting institutes and seminars for all county employees who work in the judicial branch of government.



29-2249 - Office of Probation Administration; created; personnel.

29-2249. Office of Probation Administration; created; personnel.

The Office of Probation Administration is hereby created within the judicial branch of government and directly responsible to the Supreme Court. The office shall consist of the probation administrator, the Nebraska Probation System, and such other employees as may be necessary to carry out the functions of the Nebraska Probation System.



29-2249.01 - Repealed. Laws 1986, LB 529, § 58.

29-2249.01. Repealed. Laws 1986, LB 529, § 58.



29-2249.02 - Repealed. Laws 1986, LB 529, § 58.

29-2249.02. Repealed. Laws 1986, LB 529, § 58.



29-2249.03 - Repealed. Laws 1986, LB 529, § 58.

29-2249.03. Repealed. Laws 1986, LB 529, § 58.



29-2249.04 - Transferred employees; benefits.

29-2249.04. Transferred employees; benefits.

Accrued leave and benefits for separate juvenile court probation employees and municipal court employees who have become state employees pursuant to law shall be subject to this section.

(1) The city or county shall transfer all accrued sick leave of such employees up to the maximum number of accumulated hours for sick leave allowed by the state for state probation officers and the city or county shall reimburse the state in an amount equal to twenty-five percent of the value of such accrued sick leave hours based on the straight-time rate of pay for the employee. For any accrued sick leave hours of an employee which are in excess of the amount that can be transferred, the city or county shall reimburse the employee for twenty-five percent of the value of the sick leave hours based on the straight-time rate of pay for the employee.

(2) The transferred employee may transfer the maximum amount of accrued annual leave earned as an employee of the city or county allowed by the state. The city or county shall reimburse the state in an amount equal to one hundred percent of the value of the hours of accrued annual leave transferred. The city or county shall reimburse the transferred employee in an amount equal to one hundred percent of the hours of any accrued annual leave in excess of the amount which may be transferred based on the employee's straight-time rate of pay at the time of transfer.

(3) Any employee transferred to the Office of Probation Administration shall not lose any accrual rate value for his or her sick leave or vacation leave as a result of such transfer. The employee may use each year's service with the city or county as credit in qualifying for accrual rates with the state's sick leave and vacation leave programs.

(4) When accrued sick leave and vacation leave for a transferred employee are at a greater rate value than allowed by the state's sick leave and vacation leave plans, the city or county shall pay to the state on July 1, 1985, an amount equal to the difference between the value of such benefits allowed by the city or county and by the state based on, at the time of transfer, twenty-five percent of the employee's straight-time rate of pay for the sick leave and one hundred percent of the employee's straight-time rate of pay for vacation leave. The state may receive reimbursement based on such difference in rate values not later than July 1, 1990.

(5) The transferred employee shall not receive any additional accrual rate value for state benefits until the employee meets the qualifications for the increased accrual rates pursuant to the state's requirements.

(6) The transferred employee shall participate in and be covered by the Nebraska State Insurance Program, sections 84-1601 to 84-1615, on July 1, 1985.



29-2250 - Office of Probation Administration; duties.

29-2250. Office of Probation Administration; duties.

The office shall:

(1) Supervise and administer the system;

(2) Establish probation policies and standards for the system, with the concurrence of the Supreme Court; and

(3) Supervise offenders placed on probation in another state who are within the state pursuant to the Interstate Compact for Adult Offender Supervision.



29-2251 - Probation administrator; appointment; qualifications.

29-2251. Probation administrator; appointment; qualifications.

The Supreme Court shall appoint a probation administrator who shall be a person with appropriate experience in the field of probation or with training in relevant disciplines at a recognized college or university and who shall serve at the pleasure of the Supreme Court.



29-2252 - Probation administrator; duties.

29-2252. Probation administrator; duties.

The administrator shall:

(1) Supervise and administer the office;

(2) Establish and maintain policies, standards, and procedures for the system, with the concurrence of the Supreme Court;

(3) Prescribe and furnish such forms for records and reports for the system as shall be deemed necessary for uniformity, efficiency, and statistical accuracy;

(4) Establish minimum qualifications for employment as a probation officer in this state and establish and maintain such additional qualifications as he or she deems appropriate for appointment to the system. Qualifications for probation officers shall be established in accordance with subsection (4) of section 29-2253. An ex-offender released from a penal complex or a county jail may be appointed to a position of deputy probation or parole officer. Such ex-offender shall maintain a record free of arrests, except for minor traffic violations, for one year immediately preceding his or her appointment;

(5) Establish and maintain advanced periodic inservice training requirements for the system;

(6) Cooperate with all agencies, public or private, which are concerned with treatment or welfare of persons on probation;

(7) Organize and conduct training programs for probation officers;

(8) Collect, develop, and maintain statistical information concerning probationers, probation practices, and the operation of the system;

(9) Interpret the probation program to the public with a view toward developing a broad base of public support;

(10) Conduct research for the purpose of evaluating and improving the effectiveness of the system;

(11) Adopt and promulgate such rules and regulations as may be necessary or proper for the operation of the office or system;

(12) Transmit a report during each even-numbered year to the Supreme Court on the operation of the office for the preceding two calendar years which shall include a historical analysis of probation officer workload, including participation in non-probation-based programs and services. The report shall be transmitted by the Supreme Court to the Governor and the Clerk of the Legislature. The report submitted to the Clerk of the Legislature shall be submitted electronically;

(13) Administer the payment by the state of all salaries, travel, and actual and necessary expenses incident to the conduct and maintenance of the office;

(14) Use the funds provided under section 29-2262.07 to augment operational or personnel costs associated with the development, implementation, and evaluation of enhanced probation-based programs and non-probation-based programs and services in which probation personnel or probation resources are utilized pursuant to an interlocal agreement authorized by subdivision (16) of this section and to purchase services to provide such programs aimed at enhancing adult probationer or non-probation-based program participant supervision in the community and treatment needs of probationers and non-probation-based program participants. Enhanced probation-based programs include, but are not limited to, specialized units of supervision, related equipment purchases and training, and programs that address a probationer's vocational, educational, mental health, behavioral, or substance abuse treatment needs;

(15) Ensure that any risk or needs assessment instrument utilized by the system be periodically validated;

(16) Have the authority to enter into interlocal agreements in which probation resources or probation personnel may be utilized in conjunction with or as part of non-probation-based programs and services. Any such interlocal agreement shall comply with section 29-2255;

(17) Collaborate with the Community Corrections Division of the Nebraska Commission on Law Enforcement and Criminal Justice and the Office of Parole Administration to develop rules governing the participation of parolees in community corrections programs operated by the Office of Probation Administration; and

(18) Exercise all powers and perform all duties necessary and proper to carry out his or her responsibilities.

Each member of the Legislature shall receive an electronic copy of the report required by subdivision (12) of this section by making a request for it to the administrator.



29-2252.01 - Probation administrator; report required.

29-2252.01. Probation administrator; report required.

On December 31 and June 30 of each fiscal year, the administrator shall provide a report to the budget division of the Department of Administrative Services and the Legislative Fiscal Analyst which shall include, but not be limited to:

(1) The total number of felony cases supervised by the office in the previous six months for both regular and intensive supervision probation;

(2) The total number of misdemeanor cases supervised by the office in the previous six months for both regular and intensive supervision probation;

(3) The felony caseload per officer for both regular and intensive supervision probation on the last day of the reporting period;

(4) The misdemeanor caseload per officer for both regular and intensive supervision probation on the last day of the reporting period;

(5) The total number of juvenile cases supervised by the office in the previous six months for both regular and intensive supervision probation;

(6) The total number of predisposition investigations completed by the office in the previous six months;

(7) The total number of presentence investigations completed by the office in the previous six months; and

(8) The total number of juvenile intake screening interviews conducted and detentions authorized by the office in the previous six months, using the detention screening instrument described in section 43-260.01.

The report submitted to the Legislative Fiscal Analyst shall be submitted electronically.



29-2253 - Probation administrator; probation districts; employees; appointment; principal office.

29-2253. Probation administrator; probation districts; employees; appointment; principal office.

(1) The administrator, with the concurrence of the Supreme Court, shall divide the state into probation districts and may from time to time alter the boundaries of such districts in order to maintain the most economical, efficient, and effective utilization of the system.

(2) The administrator shall appoint temporary and permanent probation officers and employees for each probation district as may be required to provide adequate probation services.

(3) The administrator shall appoint a chief probation officer with the concurrence of the majority of all judges within a probation district.

(4) The administrator shall, with the concurrence of all of the separate juvenile court judges within each separate juvenile court, (a) appoint for each separate juvenile court a chief juvenile probation officer, any deputy juvenile probation officers required, and such other employees as may be required to provide adequate probation services for such court and (b) set the salaries of such officers and employees. The chief and deputy juvenile probation officers shall be selected with reference to experience and understanding of problems of family life and child welfare, juvenile delinquency, community organizations, and training in the recognition and treatment of behavior disorders.

(5) The administrator may direct a probation officer of one probation district to temporarily act as probation officer for a court in another probation district, and such probation officer while so serving shall have all the powers and responsibilities as if he or she were serving in the probation district to which he or she was originally appointed.

(6) The administrator, with the concurrence of the Supreme Court, shall designate the location of the principal office of the system within each probation district.



29-2254 - Interstate Compact for Adult Offender Supervision; administrators; duties.

29-2254. Interstate Compact for Adult Offender Supervision; administrators; duties.

The compact administrator appointed pursuant to the Interstate Compact for Adult Offender Supervision shall delegate to the probation administrator authority and responsibility for:

(1) Implementation and administration of the compact as it affects probationers; and

(2) Supervision of probationers either sentenced to probation within the state and supervised in another state or placed on probation in another state and supervised within this state pursuant to the compact.



29-2255 - Interlocal agreement; costs; requirements.

29-2255. Interlocal agreement; costs; requirements.

Any interlocal agreement authorized by subdivision (16) of section 29-2252 shall require the political subdivision party to the agreement to provide sufficient resources to cover all costs associated with the participation of probation personnel or use of probation resources other than costs covered by funds provided pursuant to section 29-2262.07 or substance abuse treatment costs covered by funds appropriated for such purpose.



29-2255.01 - Repealed. Laws 1986, LB 529, § 58.

29-2255.01. Repealed. Laws 1986, LB 529, § 58.



29-2255.02 - Repealed. Laws 1984, LB 639, § 1.

29-2255.02. Repealed. Laws 1984, LB 639, § 1.



29-2256 - Volunteers; use of.

29-2256. Volunteers; use of.

Nothing in sections 29-2246 to 29-2268 shall be construed to prohibit any court or probation office from utilizing volunteers from the community for probation supervision; Provided, the volunteer program is supervised by a full-time probation officer who meets the minimum qualifications established by the office.



29-2257 - Nebraska Probation System; established; duties; salary equalization.

29-2257. Nebraska Probation System; established; duties; salary equalization.

The Nebraska Probation System is established which shall consist of the probation administrator, chief probation officers, probation officers, and support staff. The system shall be responsible for juvenile intake services, for preadjudication juvenile supervision services under section 43-254 beginning October 1, 2013, for presentence and other probation investigations, for the direct supervision of persons placed on probation, and for non-probation-based programs and services authorized by an interlocal agreement pursuant to subdivision (16) of section 29-2252. The system shall be sufficient in size to assure that no probation officer carries a caseload larger than is compatible with adequate probation investigation or supervision. Probation officers shall be compensated with salaries substantially equal to other state employees who have similar responsibilities.

This provision for salary equalization shall apply only to probation officers and support staff and shall not apply to chief probation officers, the probation administrator, the chief deputy administrator, the deputy probation administrator, or any other similarly established management positions.



29-2258 - District probation officer; duties; powers.

29-2258. District probation officer; duties; powers.

A district probation officer shall:

(1) Conduct juvenile intake interviews and investigations in accordance with sections 43-253 and 43-260.01 and, beginning October 1, 2013, supervise delivery of preadjudication juvenile services under subdivision (6) of section 43-254;

(2) Make presentence and other investigations, as may be required by law or directed by a court in which he or she is serving;

(3) Supervise probationers in accordance with the rules and regulations of the office and the directions of the sentencing court;

(4) Advise the sentencing court, in accordance with the Nebraska Probation Administration Act and such rules and regulations of the office, of violations of the conditions of probation by individual probationers;

(5) Advise the sentencing court, in accordance with the rules and regulations of the office and the direction of the court, when the situation of a probationer may require a modification of the conditions of probation or when a probationer's adjustment is such as to warrant termination of probation;

(6) Provide each probationer with a statement of the period and conditions of his or her probation;

(7) Whenever necessary, exercise the power of arrest or temporary custody as provided in section 29-2266 or 43-286.01;

(8) Establish procedures for the direction and guidance of deputy probation officers under his or her jurisdiction and advise such officers in regard to the most effective performance of their duties;

(9) Supervise and evaluate deputy probation officers under his or her jurisdiction;

(10) Delegate such duties and responsibilities to a deputy probation officer as he or she deems appropriate;

(11) Make such reports as required by the administrator, the judges of the probation district in which he or she serves, or the Supreme Court;

(12) Keep accurate and complete accounts of all money or property collected or received from probationers and give receipts therefor;

(13) Cooperate fully with and render all reasonable assistance to other probation officers;

(14) In counties with a population of less than twenty-five thousand people, participate in pretrial diversion programs established pursuant to sections 29-3601 to 29-3604 and juvenile pretrial diversion programs established pursuant to sections 43-260.02 to 43-260.07 as requested by judges of the probation district in which he or she serves or as requested by a county attorney and approved by the judges of the probation district in which he or she serves, except that participation in such programs shall not require appointment of additional personnel and shall be consistent with the probation officer's current caseload;

(15) Participate, at the direction of the probation administrator pursuant to an interlocal agreement which meets the requirements of section 29-2255, in non-probation-based programs and services;

(16) Perform such other duties not inconsistent with the Nebraska Probation Administration Act or the rules and regulations of the office as a court may from time to time direct; and

(17) Exercise all powers and perform all duties necessary and proper to carry out his or her responsibilities.

While performing their duties under this section, juvenile probation officers are considered to be the personnel of the separate juvenile courts they serve. In re Interest of Chad S., 263 Neb. 184, 639 N.W.2d 84 (2002).



29-2259 - Probation administrator; office; salaries; expenses; office space; prepare budget; interpreter services.

29-2259. Probation administrator; office; salaries; expenses; office space; prepare budget; interpreter services.

(1) The salaries, actual and necessary expenses, and expenses incident to the conduct and maintenance of the office shall be paid by the state. Actual and necessary expenses shall be paid as provided in sections 81-1174 to 81-1177.

(2) The salaries and actual and necessary travel expenses of the probation service shall be paid by the state. Actual and necessary expenses shall be paid as provided in sections 81-1174 to 81-1177.

(3) Except as provided in sections 29-2262 and 29-2262.04, the costs of drug testing and equipment incident to the electronic surveillance of individuals on probation shall be paid by the state.

(4) The expenses incident to the conduct and maintenance of the principal office within each probation district shall in the first instance be paid by the county in which it is located, but such county shall be reimbursed for such expenses by all other counties within the probation district to the extent and in the proportions determined by the Supreme Court based upon population, number of investigations, and probation cases handled or upon such other basis as the Supreme Court deems fair and equitable.

(5) Each county shall provide office space and necessary facilities for probation officers performing their official duties and shall bear the costs incident to maintenance of such offices other than salaries, travel expenses, and data processing and word processing hardware and software that is provided on the state computer network.

(6) The cost of interpreter services for deaf and hard of hearing persons and for persons unable to communicate the English language shall be paid by the state with money appropriated to the Supreme Court for that purpose or from other funds, including grant money, made available to the Supreme Court for such purpose. Interpreter services shall include auxiliary aids for deaf and hard of hearing persons as defined in section 20-151 and interpreters to assist persons unable to communicate the English language as defined in section 25-2402. Interpreter services shall be provided under this section for the purposes of conducting a presentence investigation and for ongoing supervision by a probation officer of such persons placed on probation.

(7) The probation administrator shall prepare a budget and request for appropriations for the office and shall submit such request to the Supreme Court and with its approval to the appropriate authority in accordance with law.



29-2259.01 - Probation Cash Fund; created; use; investment.

29-2259.01. Probation Cash Fund; created; use; investment.

(1) There is hereby created the Probation Cash Fund. All money collected pursuant to subdivisions (2)(m) and (2)(o) of section 29-2262 shall be remitted to the State Treasurer for credit to the fund.

(2) Expenditures from the money in the fund collected pursuant to subdivisions (2)(m) and (2)(o) of section 29-2262 shall include, but not be limited to, supplementing any state funds necessary to support the costs of the services for which the money was collected.

(3) Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

(4) The State Treasurer shall transfer any remaining money in the fund collected pursuant to subdivisions (4)(a) and (4)(b) of section 60-4,115 on January 1, 2012, to the Department of Motor Vehicles Ignition Interlock Fund.



29-2259.02 - State Probation Contractual Services Cash Fund; created; use; investment.

29-2259.02. State Probation Contractual Services Cash Fund; created; use; investment.

The State Probation Contractual Services Cash Fund is created. The fund shall consist only of payments received by the state pursuant to contractual agreements with local political subdivisions for probation services provided by the Office of Probation Administration. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall only be used to pay for probation services provided by the Office of Probation Administration to local political subdivisions which enter into contractual agreements with the Office of Probation Administration. The fund shall be administered by the probation administrator. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.



29-2260 - Certain juveniles; disposition; certain offenders; sentence of probation, when.

29-2260. Certain juveniles; disposition; certain offenders; sentence of probation, when.

(1) Whenever a person is adjudicated to be as described in subdivision (1), (2), (3)(b), or (4) of section 43-247, his or her disposition shall be governed by the Nebraska Juvenile Code.

(2) Whenever a court considers sentence for an offender convicted of either a misdemeanor or a felony for which mandatory or mandatory minimum imprisonment is not specifically required, the court may withhold sentence of imprisonment unless, having regard to the nature and circumstances of the crime and the history, character, and condition of the offender, the court finds that imprisonment of the offender is necessary for protection of the public because:

(a) The risk is substantial that during the period of probation the offender will engage in additional criminal conduct;

(b) The offender is in need of correctional treatment that can be provided most effectively by commitment to a correctional facility; or

(c) A lesser sentence will depreciate the seriousness of the offender's crime or promote disrespect for law.

(3) The following grounds, while not controlling the discretion of the court, shall be accorded weight in favor of withholding sentence of imprisonment:

(a) The crime neither caused nor threatened serious harm;

(b) The offender did not contemplate that his or her crime would cause or threaten serious harm;

(c) The offender acted under strong provocation;

(d) Substantial grounds were present tending to excuse or justify the crime, though failing to establish a defense;

(e) The victim of the crime induced or facilitated commission of the crime;

(f) The offender has compensated or will compensate the victim of his or her crime for the damage or injury the victim sustained;

(g) The offender has no history of prior delinquency or criminal activity and has led a law-abiding life for a substantial period of time before the commission of the crime;

(h) The crime was the result of circumstances unlikely to recur;

(i) The character and attitudes of the offender indicate that he or she is unlikely to commit another crime;

(j) The offender is likely to respond affirmatively to probationary treatment; and

(k) Imprisonment of the offender would entail excessive hardship to his or her dependents.

(4) When an offender who has been convicted of a crime is not sentenced to imprisonment, the court may sentence him or her to probation.

1. Probation

2. Sentencing

3. Discretion

4. Miscellaneous

1. Probation

When the sentence alleged to be excessively lenient is one of probation, it is necessary for the trial court and the reviewing appellate court to consider the provisions of this section. State v. Hamik, 262 Neb. 761, 635 N.W.2d 123 (2001).

When determining whether to impose probation, the trial court must consider the factors set forth in this section. On appeal, an appellate court must likewise consider this section in determining whether probation may be imposed, whether reviewing a sentence for excessiveness pursuant to section 29-2308 or for leniency under section 29-2322. State v. Harrison, 255 Neb. 990, 588 N.W.2d 556 (1999).

Denial of probation and imposition of a sentence within statutorily prescribed limits will not be disturbed on appeal absent an abuse of discretion. State v. Thomas, 238 Neb. 4, 468 N.W.2d 607 (1991); State v. Dean, 237 Neb. 65, 464 N.W.2d 782 (1991).

The Supreme Court will not overturn an order or sentence of the trial court which denies probation unless there has been an abuse of discretion. State v. Swails, 195 Neb. 406, 238 N.W.2d 246 (1976).

An order granting probation is a sentence under section 29-2260(4), and for review a motion for new trial must be filed within ten days, but no motion for new trial is required for review of order revoking probation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).

A lack of cooperation prior to sentencing could be a strong indication that the lesser restrictions of probation may not be sufficient to effect a purposeful probation. State v. Gundlach, 192 Neb. 692, 224 N.W.2d 167 (1974).

2. Sentencing

Indeterminate sentence of not less than 4 nor more than 15 years' imprisonment was not excessive considering deliberate and premeditated manner in which defendant committed burglary, and in considering his continued disrespect for the law as shown by numerous past violations of the law and probation. State v. Peterson, 236 Neb. 450, 462 N.W.2d 423 (1990).

Sentence of life imprisonment for sixteen year old who pleaded guilty to second degree murder of his father is not excessive where a lesser sentence would have depreciated the seriousness of the offense. State v. Wredt, 208 Neb. 184, 302 N.W.2d 701 (1981).

In sentencing for a felony not involving the death penalty, there is no requirement that the judge conduct a case-by-case review of similar sentencings in that jurisdiction. State v. Glover, 207 Neb. 487, 299 N.W.2d 445 (1980).

Sentence for concurrent terms of seven to ten years on sexual assault charge and one year on third degree assault was not excessive where defendant used a knife and threatened death. State v. Glover, 207 Neb. 487, 299 N.W.2d 445 (1980).

Sentence of imprisonment for one year not excessive where defendant convicted of assault with intent to inflict great bodily injury by intentionally driving auto into victims. State v. McCurry, 198 Neb. 673, 254 N.W.2d 698 (1977).

The violence with which the offense was committed and that probation would depreciate the seriousness thereof or promote disrespect for law were valid reasons for sentencing first offender to imprisonment. State v. Keen, 196 Neb. 291, 242 N.W.2d 863 (1976).

Defendant's sentence of seven years for embezzlement, which under law was sentence of one to seven years, was not excessive under facts in this case. State v. McMullen, 195 Neb. 796, 240 N.W.2d 844 (1976).

Sentence of imprisonment is proper when record shows risk of further criminal conduct, and the most effective correctional treatment will be provided by a correctional facility. State v. Dedrick, 194 Neb. 500, 233 N.W.2d 777 (1975).

A sentence to imprisonment ought not exceed the minimum period consistent with protection of the public, gravity of the offense, and rehabilitative needs of the defendant. State v. Sturm, 189 Neb. 299, 202 N.W.2d 381 (1972).

3. Discretion

The language in this section which provides that the court "may withhold sentence of imprisonment" is merely a guideline and does not mandate a sentence of probation. However, this section does not give the sentencing court absolute discretion to impose either a sentence of imprisonment or a sentence of probation, and the sentencing court committed no error in interpreting this section and section 29-2911 to preclude the possible imposition of probation in this case. State v. Thornton, 225 Neb. 875, 408 N.W.2d 327 (1987).

The part of this section providing that the court may withhold sentence of imprisonment is a guideline for the court and is not mandatory. State v. Gillette, 218 Neb. 672, 357 N.W.2d 472 (1984).

The granting of probation as opposed to the imposing of a sentence is a matter which is left to the sound discretion of the trial court, and, absent a showing of abuse, the trial court's denial of probation will not be disturbed on appeal. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

The court's discretion is not controlled by this section. State v. Machmuller, 196 Neb. 734, 246 N.W.2d 69 (1976).

The Supreme Court will not overturn an order of the trial court which denies probation unless there has been an abuse of discretion. State v. Purviance, 194 Neb. 541, 233 N.W.2d 788 (1975).

There being nothing in the record to show sentence within limits prescribed herein was not a legitimate exercise of judicial discretion to consider the nature and circumstances of the crime and the history, character, and condition of the offender it will not be disturbed on appeal. State v. Arp, 188 Neb. 493, 197 N.W.2d 703 (1972).

This section lists grounds to be considered by the sentencing court, but specifically provides it is not to control his discretion. State v. Cottone, 188 Neb. 102, 195 N.W.2d 196 (1972).

Even had standards herein been in effect at time of sentencing, refusal to grant probation would not have been abuse of discretion under facts in this case. State v. Clifton, 187 Neb. 714, 193 N.W.2d 558 (1972).

4. Miscellaneous

There is no repugnancy or conflict between this section, section 29-2911, and section 29-2915, and this section was not repealed by implication by enactment of section 29-2911 or 29-2915. State v. Thornton, 225 Neb. 875, 408 N.W.2d 327 (1987).

Claimed intemperate remarks of judge at sentencing indicated a concern for the provisions of this section. State v. Glouser, 193 Neb. 186, 226 N.W.2d 134 (1975).

Anomie in the criminal process is a variable not to be forgotten, although its weight is light in any one case. State v. West, 188 Neb. 579, 198 N.W.2d 204 (1972).



29-2260.01 - Juvenile intake services; duties; intent.

29-2260.01. Juvenile intake services; duties; intent.

It is the intent of the Legislature to ensure that a consistent and objective method of juvenile intake occur throughout the state for juveniles held in temporary custody by a law enforcement officer, in accordance with section 43-250, to avoid either inappropriate or unnecessary detention of juveniles which may result in inordinately high detention rates, overcrowding of local detention facilities, excessive detention costs for counties, and adverse consequences for the juvenile, the juvenile's family, or the community. Juvenile intake services shall be administered by probation officers acting as juvenile probation intake officers and shall be available to all juvenile courts in the state, both county courts sitting as juvenile courts and separate juvenile courts. Such probation officers shall be appointed by the probation administrator and designated within respective probation districts based upon the need for such services as the probation administrator determines. In order to adequately provide juvenile intake services statewide and in accordance with the Juvenile Detention and Probation Services Implementation Team Interim Report and Recommendations filed with the Legislature December 15, 2000, it is the intent of the Legislature to appropriate funds to the system to provide seven additional probation officers to act in the capacity of juvenile probation intake officers.



29-2261 - Presentence investigation, when; contents; psychiatric examination; persons having access to records; reports authorized.

29-2261. Presentence investigation, when; contents; psychiatric examination; persons having access to records; reports authorized.

(1) Unless it is impractical to do so, when an offender has been convicted of a felony other than murder in the first degree, the court shall not impose sentence without first ordering a presentence investigation of the offender and according due consideration to a written report of such investigation. When an offender has been convicted of murder in the first degree and (a) a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520 or (b)(i) the information contains a notice of aggravation as provided in section 29-1603 and (ii) the offender waives his or her right to a jury determination of the alleged aggravating circumstances, the court shall not commence the sentencing determination proceeding as provided in section 29-2521 without first ordering a presentence investigation of the offender and according due consideration to a written report of such investigation.

(2) A court may order a presentence investigation in any case, except in cases in which an offender has been convicted of a Class IIIA misdemeanor, a Class IV misdemeanor, a Class V misdemeanor, a traffic infraction, or any corresponding city or village ordinance.

(3) The presentence investigation and report shall include, when available, an analysis of the circumstances attending the commission of the crime, the offender's history of delinquency or criminality, physical and mental condition, family situation and background, economic status, education, occupation, and personal habits, and any other matters that the probation officer deems relevant or the court directs to be included. All local and state police agencies and Department of Correctional Services adult correctional facilities shall furnish to the probation officer copies of such criminal records, in any such case referred to the probation officer by the court of proper jurisdiction, as the probation officer shall require without cost to the court or the probation officer.

Such investigation shall also include:

(a) Any written statements submitted to the county attorney by a victim; and

(b) Any written statements submitted to the probation officer by a victim.

(4) If there are no written statements submitted to the probation officer, he or she shall certify to the court that:

(a) He or she has attempted to contact the victim; and

(b) If he or she has contacted the victim, such officer offered to accept the written statements of the victim or to reduce such victim's oral statements to writing.

For purposes of subsections (3) and (4) of this section, the term victim shall be as defined in section 29-119.

(5) Before imposing sentence, the court may order the offender to submit to psychiatric observation and examination for a period of not exceeding sixty days or such longer period as the court determines to be necessary for that purpose. The offender may be remanded for this purpose to any available clinic or mental hospital, or the court may appoint a qualified psychiatrist to make the examination. The report of the examination shall be submitted to the court.

(6) Any presentence report or psychiatric examination shall be privileged and shall not be disclosed directly or indirectly to anyone other than a judge, probation officers to whom an offender's file is duly transferred, the probation administrator or his or her designee, or others entitled by law to receive such information, including personnel and mental health professionals for the Nebraska State Patrol specifically assigned to sex offender registration and community notification for the sole purpose of using such report or examination for assessing risk and for community notification of registered sex offenders. For purposes of this subsection, mental health professional means (a) a practicing physician licensed to practice medicine in this state under the Medicine and Surgery Practice Act, (b) a practicing psychologist licensed to engage in the practice of psychology in this state as provided in section 38-3111, or (c) a practicing mental health professional licensed or certified in this state as provided in the Mental Health Practice Act. The court may permit inspection of the report or examination of parts thereof by the offender or his or her attorney, or other person having a proper interest therein, whenever the court finds it is in the best interest of a particular offender. The court may allow fair opportunity for an offender to provide additional information for the court's consideration.

(7) If an offender is sentenced to imprisonment, a copy of the report of any presentence investigation or psychiatric examination shall be transmitted immediately to the Department of Correctional Services. Upon request, the Board of Parole or the Office of Parole Administration may receive a copy of the report from the department.

(8) Notwithstanding subsection (6) of this section, the Supreme Court or an agent of the Supreme Court acting under the direction and supervision of the Chief Justice shall have access to psychiatric examinations and presentence investigations and reports for research purposes. The Supreme Court and its agent shall treat such information as confidential, and nothing identifying any individual shall be released.

1. Sentence

2. Presentence report

1. Sentence

Whether to order an offender to submit to psychiatric observation and evaluation is a matter within the discretion of the trial court. State v. Dethlefs, 239 Neb. 943, 479 N.W.2d 780 (1992).

Although a trial judge should take into account facts obtained from a victim's statement under the provisions of this section, as he or she should consider all facts pertinent to sentencing, a judge must not and cannot allow a victim's judgments and conclusions to be substituted for those of the court in imposing sentence. State v. Carlson, 225 Neb. 490, 406 N.W.2d 139 (1987).

It was not error for the trial court to consider certain confidential letters addressed to the court because a trial judge has broad discretion in the sources and type of evidence he may use to assist him in determining the kind and extent of punishment to be imposed, and the latitude allowed a sentencing judge in such instances is almost without limitation as long as it is relevant to the issue. State v. Porter, 209 Neb. 722, 310 N.W.2d 926 (1981).

A sentencing judge has broad discretion as to the source and type of evidence or information which may be used as assistance in determining the kind and extent of the punishment to be imposed, and the judge may consider probation officer reports, police reports, affidavits, and other information, including his own personal observations. A sentencing judge is not bound by the recommendations of the probation officer in determining the sentence to be imposed. State v. Stranghoener, 208 Neb. 598, 304 N.W.2d 679 (1981).

When imposing sentence, a judge should consider, among other things, the offender's history of delinquency or criminality including offenses committed while on probation. State v. Williams, 194 Neb. 483, 233 N.W.2d 772 (1975).

While observation and examination are authorized hereunder for the purpose of aiding the court in its disposition of the case, a sentence to the Lincoln Regional Center for a period within the discretion of the director is void. State v. Shelby, 194 Neb. 445, 232 N.W.2d 23 (1975).

In determining the kind and extent of punishment to be imposed, the judge may consider probation officer's reports, police reports, affidavits, and other information, including his own personal observations. State v. Holzapfel, 192 Neb. 672, 223 N.W.2d 670 (1974).

Unless it is impractical to do so, after a felony conviction, the court must order a presentence investigation and give written report thereof due consideration before pronouncing sentence. State v. Zobel, 192 Neb. 480, 222 N.W.2d 570 (1974).

Unless it is impractical to do so, when an offender has been convicted of a felony, the court shall not impose sentence without first ordering a presentence investigation of the offender and according due consideration to a written report of such investigation. State v. Jackson, 192 Neb. 39, 218 N.W.2d 430 (1974).

2. Presentence report

Under the first sentence of subsection (6) of this section, a prosecutor is included in the category of "others entitled by law to receive" the information in the presentence investigation report, and therefore, the sentencing court is not required to make a determination of the defendant's best interests before allowing the prosecutor to review the presentence investigation report. State v. Albers, 276 Neb. 942, 758 N.W.2d 411 (2008).

Under former law, this section requires a sentencing panel to utilize a presentence investigation only in the selection phase of capital sentencing, which phase occurs after the defendant has been determined by the jury to be eligible for the death penalty. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A defendant may examine a presentence report with his or her attorney, subject to the court's supervision and redaction of any confidential or privileged information. State v. True, 236 Neb. 274, 460 N.W.2d 668 (1990).

It is impractical to require successive, repetitive presentence investigations when an earlier investigation is available and satisfies the requirements of this section. State v. Tolbert, 223 Neb. 794, 394 N.W.2d 288 (1986).

Requirement that presentence investigation include any written statements submitted by the victim was substantially complied with and there was no prejudice to the defendant, where the presentence report included a report of the victim's statement to the police and his deposition. State v. Todd, 223 Neb. 462, 390 N.W.2d 528 (1986).

Trial judge did not abuse discretion in denying defendant's untimely request for additional evaluations as to defendant's status as a mentally disordered sex offender. State v. Perdue, 222 Neb. 679, 386 N.W.2d 14 (1986).

Presentence investigation and report shall include any information deemed relevant by the probation officer or which the court directs be included. State v. Goodpasture, 215 Neb. 341, 338 N.W.2d 446 (1983).

Defendant was precluded from arguing that this section applies to misdemeanors where she advised the trial court, after the court offered to have a presentence report prepared, that she did not desire to have one provided. State v. Hiross, 211 Neb. 319, 318 N.W.2d 291 (1982).

Use of presentence report required only in felony cases. State v. Jablonski, 199 Neb. 341, 258 N.W.2d 918 (1977).

Presentence investigation report may include police reports, affidavits, and county attorney memoranda with other information in case of conviction for second-degree murder. State v. Robinson, 198 Neb. 785, 255 N.W.2d 835 (1977).

Necessity for successive presentence investigations before revoking probation is discretionary with sentencing judge. State v. Snider, 197 Neb. 317, 248 N.W.2d 342 (1977).

No request was made for copy of presentence report, and trial judge did not err in not offering it. State v. Keller, 195 Neb. 209, 237 N.W.2d 410 (1976).

A presentence report is required hereunder only if the offense involved is a felony. State v. Cardin, 194 Neb. 231, 231 N.W.2d 328 (1975).

Where sentencing judge examined presentence report ordered earlier by judge who accepted plea of guilty, requirements of this section were met. State v. Hilderbrand, 193 Neb. 233, 226 N.W.2d 353 (1975).

District court erred in denying defendant or his counsel access to part of presentence report relating to record of prior arrests and convictions but, under facts in this proceeding, the error was harmless. State v. Richter, 191 Neb. 34, 214 N.W.2d 16 (1973).

The mandated presentence investigation is not required before a felony sentencing when it is "impractical" or when the defendant waives the right to a presentence investigation. State v. Kellogg, 10 Neb. App. 557, 633 N.W.2d 916 (2001).

Pursuant to subsection (1) of this section, the use of a presentence investigation before sentencing an offender is required only as to those convicted of felonies. State v. Turco, 6 Neb. App. 725, 576 N.W.2d 847 (1998).

A presentence report is privileged and shall not be disclosed directly or indirectly to anyone other than a judge, probation officers to whom an offender's file is duly transferred, or others entitled by law to receive such information. The group of others entitled by law to receive such information does not include jurors in a criminal trial. State v. Owen, 1 Neb. App. 1060, 510 N.W.2d 503 (1993).



29-2262 - Probation; conditions.

29-2262. Probation; conditions.

(1) When a court sentences an offender to probation, it shall attach such reasonable conditions as it deems necessary or likely to insure that the offender will lead a law-abiding life. No offender shall be sentenced to probation if he or she is deemed to be a habitual criminal pursuant to section 29-2221.

(2) The court may, as a condition of a sentence of probation, require the offender:

(a) To refrain from unlawful conduct;

(b) To be confined periodically in the county jail or to return to custody after specified hours but not to exceed (i) for misdemeanors, the lesser of ninety days or the maximum jail term provided by law for the offense and (ii) for felonies, one hundred eighty days;

(c) To meet his or her family responsibilities;

(d) To devote himself or herself to a specific employment or occupation;

(e) To undergo medical or psychiatric treatment and to enter and remain in a specified institution for such purpose;

(f) To pursue a prescribed secular course of study or vocational training;

(g) To attend or reside in a facility established for the instruction, recreation, or residence of persons on probation;

(h) To refrain from frequenting unlawful or disreputable places or consorting with disreputable persons;

(i) To possess no firearm or other dangerous weapon if convicted of a felony, or if convicted of any other offense, to possess no firearm or other dangerous weapon unless granted written permission by the court;

(j) To remain within the jurisdiction of the court and to notify the court or the probation officer of any change in his or her address or his or her employment and to agree to waive extradition if found in another jurisdiction;

(k) To report as directed to the court or a probation officer and to permit the officer to visit his or her home;

(l) To pay a fine in one or more payments as ordered;

(m) To pay for tests to determine the presence of drugs or alcohol, psychological evaluations, offender assessment screens, and rehabilitative services required in the identification, evaluation, and treatment of offenders if such offender has the financial ability to pay for such services;

(n) To perform community service as outlined in sections 29-2277 to 29-2279 under the direction of his or her probation officer;

(o) To be monitored by an electronic surveillance device or system and to pay the cost of such device or system if the offender has the financial ability;

(p) To participate in a community correctional facility or program as provided in the Community Corrections Act;

(q) To successfully complete an incarceration work camp program as determined by the Department of Correctional Services;

(r) To satisfy any other conditions reasonably related to the rehabilitation of the offender;

(s) To make restitution as described in sections 29-2280 and 29-2281; or

(t) To pay for all costs imposed by the court, including court costs and the fees imposed pursuant to section 29-2262.06.

(3) In all cases in which the offender is guilty of violating section 28-416, a condition of probation shall be mandatory treatment and counseling as provided by such section.

(4) In all cases in which the offender is guilty of a crime covered by the DNA Identification Information Act, a condition of probation shall be the collecting of a DNA sample pursuant to the act and the paying of all costs associated with the collection of the DNA sample prior to release from probation.

1. Conditions of probation, generally

2. Restitution and expenses

3. Jail confinement

1. Conditions of probation, generally

A court may revoke a defendant's driver's license as a condition of probation if it is reasonably related to a defendant's rehabilitation. State v. Becker, 282 Neb. 449, 804 N.W.2d 27 (2011).

Denying a probationer the ability to earn good time credit as provided for by section 47-502 is not a condition of parole authorized by statute. State v. Lobato, 259 Neb. 579, 611 N.W.2d 101 (2000).

A probationer sentenced to an intermittent sentence is not entitled to a reduction of this sentence pursuant to section 47-502. State v. Salyers, 239 Neb. 1002, 480 N.W.2d 173 (1992).

Condition of probation prohibiting defendant from circulating or promoting the circulation of any initiative or referendum petition during the period of probation is authorized by subsection (1) and subdivision (2)(p) of this section. State v. Katzman, 228 Neb. 851, 424 N.W.2d 852 (1988).

A judgment imposing reasonable terms of probation is a sentence. State v. Sock, 227 Neb. 646, 419 N.W.2d 525 (1988).

Consent to search real and personal property at any time, by any law enforcement or probation officer, without issuance of a search warrant, and the waiving of extradition in the event probation is violated were held to be reasonable conditions under this section. State v. Lingle, 209 Neb. 492, 308 N.W.2d 531 (1981).

A condition in a probation order requiring a person convicted of a drug offense to permit searches of his person or property is valid, enforceable, and constitutional if it is applied in a reasonable manner and contributes to the probationer's rehabilitation. State v. Morgan, 206 Neb. 818, 295 N.W.2d 285 (1980).

A requirement that one convicted of driving while intoxicated attend and complete and pay for an alcohol abuse course is a valid condition of probation. State v. Muggins, 192 Neb. 415, 222 N.W.2d 289 (1974).

A condition of probation requiring a defendant to pay child support toward arrearages when child support is unrelated to the defendant's conviction is authorized by subsection (2)(c) of this section. State v. McCrimon, 15 Neb. App. 452, 729 N.W.2d 682 (2007).

2. Restitution and expenses

Condition of probation requiring defendant to reimburse county for the expenses incurred in providing a court-appointed attorney is within court's authority to require offenders "(t)o satisfy any other conditions reasonably related to the rehabilitation of the offender" but such authority is limited by section 29-3908. State v. Wood, 245 Neb. 63, 511 N.W.2d 90 (1994).

An order to make restitution as a condition of probation is limited to the direct loss resulting from that offense of which a defendant has been convicted. State v. Escamilla, 237 Neb. 647, 467 N.W.2d 59 (1991).

As a condition of probation upon a conviction of a criminal offense, the court may require restitution to the victim for pain and suffering, in addition to medical expenses and lost wages. State v. Behrens, 204 Neb. 785, 285 N.W.2d 513 (1979).

Restitution and reparation are not limited to the market value of the stolen property nor is the state required to establish the exact amount of the loss or damage caused by the crime. State v. McClanahan, 194 Neb. 261, 231 N.W.2d 351 (1975).

3. Jail confinement

Pursuant to subsection (2)(b) of this section, the mandate of section 60-6,197.03(6) that an order of probation "shall also include" 60 days' confinement does not conflict with the provision that a trial court may require the offender to be confined for a period not to exceed 180 days; the minimum jail term for a period granted probation for an offense punishable under section 60-6,197.03(6) is 60 days, and the maximum is 180 days. State v. Dinslage, 280 Neb. 659, 789 N.W.2d 29 (2010).

As a general statement, jail confinement as a form of probation is not contrary to law. State v. Spiegel, 239 Neb. 233, 474 N.W.2d 873 (1991).

Under this provision, jail time is to be imposed by judges. The trial court may not delegate the authority to impose a jail sentence, or to eliminate a jail sentence, to a nonjudge. State v. Lee, 237 Neb. 724, 467 N.W.2d 661 (1991).

This section authorizes confinement in the county jail for a period not to exceed ninety days as a condition of probation in cases of conviction for a misdemeanor as well as a felony. State v. Behrens, 204 Neb. 785, 285 N.W.2d 513 (1979).

This subsection does not authorize a sentence to jail as condition of probation. State v. Nuss, 190 Neb. 755, 212 N.W.2d 565 (1973).



29-2262.01 - Repealed. Laws 2009, LB 63, § 50.

29-2262.01. Repealed. Laws 2009, LB 63, § 50.



29-2262.02 - Intensive supervision probation programs; legislative findings and intent.

29-2262.02. Intensive supervision probation programs; legislative findings and intent.

The Legislature finds and declares that intensive supervision probation programs are an effective and desirable alternative to imprisonment. It is the Legislature's intent to encourage the establishment of programs for the intensive supervision of selected probationers. It is further the intent of the Legislature that such programs be formulated to protect the safety and welfare of the public in the community where the programs are operating and throughout the State of Nebraska.



29-2262.03 - Court; order of intensive supervision probation; when; laws applicable.

29-2262.03. Court; order of intensive supervision probation; when; laws applicable.

(1) Whenever the court considers the sentence for an offender convicted of any crime for which a term of imprisonment of six months or more is possible and mandatory minimum imprisonment is not specifically required, the court may withhold the sentence of imprisonment and sentence the offender to intensive supervision probation. The decision whether to sentence an offender to intensive supervision probation shall be guided by the criteria for withholding a sentence of imprisonment as set forth in subsection (2) of this section and subsections (2) and (3) of section 29-2260.

(2) Intensive supervision probation shall be governed by the laws governing probation except as required by specific provisions of this section and sections 29-2252.01, 29-2262.02, 29-2262.04, and 29-2262.05.



29-2262.04 - Intensive supervision probation programs; contents; supervision required; electronic device or system; cost.

29-2262.04. Intensive supervision probation programs; contents; supervision required; electronic device or system; cost.

Selected offenders in intensive supervision probation programs shall receive the highest level of supervision that is provided to probationers. Such programs may include, but shall not be limited to, highly restricted activities, daily contact between the offender and the probation officer, monitored curfew, home visitation, employment visitation and monitoring, drug and alcohol screening, treatment referrals and monitoring, and restitution and community service. Selected offenders monitored by an electronic device or system shall be required to pay the cost of such a device or system if the offender has the financial ability. It is the intent of the Legislature that such programs shall minimize any risk to the public.



29-2262.05 - Intensive supervision probation programs; Supreme Court; duties.

29-2262.05. Intensive supervision probation programs; Supreme Court; duties.

The Supreme Court shall establish and enforce the standards and criteria for the administration of the intensive supervision probation programs.



29-2262.06 - Fees; waiver; when; failure to pay; effect.

29-2262.06. Fees; waiver; when; failure to pay; effect.

(1) Except as otherwise provided in this section, whenever a district court or county court sentences an adult offender to probation, the court shall require the probationer to pay a one-time administrative enrollment fee and thereafter a monthly probation programming fee.

(2) Participants in non-probation-based programs or services in which probation personnel or probation resources are utilized pursuant to an interlocal agreement authorized by subdivision (16) of section 29-2252 and in which all or a portion of the costs of such probation personnel or such probation resources are covered by funds provided pursuant to section 29-2262.07 shall pay the one-time administrative enrollment fee described in subdivision (3)(a) of this section and the monthly probation programming fee described in subdivision (3)(c) of this section. In addition, the provisions of subsections (4), (7), and (10) of this section applicable to probationers apply to participants in non-probation-based programs or services. Any participant in a non-probation-based program or service who defaults on the payment of any such fees may, at the discretion of the court, be subject to removal from such non-probation-based program or service. This subdivision does not preclude a court or other governmental entity from charging additional local fees for participation in such non-probation-based programs and services or other similar non-probation-based programs and services.

(3) The court shall establish the administrative enrollment fee and monthly probation programming fees as follows:

(a) Adult probationers placed on either probation or intensive supervision probation and participants in non-probation-based programs or services shall pay a one-time administrative enrollment fee of thirty dollars. The fee shall be paid in a lump sum upon the beginning of probation supervision or participation in a non-probation-based program or service;

(b) Adult probationers placed on probation shall pay a monthly probation programming fee of twenty-five dollars, not later than the tenth day of each month, for the duration of probation; and

(c) Adult probationers placed on intensive supervision probation and participants in non-probation-based programs or services shall pay a monthly probation programming fee of thirty-five dollars, not later than the tenth day of each month, for the duration of probation or participation in a non-probation-based program or service.

(4) The court shall waive payment of the monthly probation programming fees in whole or in part if after a hearing a determination is made that such payment would constitute an undue hardship on the offender due to limited income, employment or school status, or physical or mental handicap. Such waiver shall be in effect only during the period of time that the probationer or participant in a non-probation-based program or service is unable to pay his or her monthly probation programming fee.

(5) If a probationer defaults in the payment of monthly probation programming fees or any installment thereof, the court may revoke his or her probation for nonpayment, except that probation shall not be revoked nor shall the offender be imprisoned for such nonpayment if the probationer is financially unable to make the payment, if he or she so states to the court in writing under oath, and if the court so finds after a hearing.

(6) If the court determines that the default in payment described in subsection (5) of this section was not attributable to a deliberate refusal to obey the order of the court or to failure on the probationer's part to make a good faith effort to obtain the funds required for payment, the court may enter an order allowing the probationer additional time for payment, reducing the amount of each installment, or revoking the fees or the unpaid portion in whole or in part.

(7) No probationer or participant in a non-probation-based program or service shall be required to pay more than one monthly probation programming fee per month. This subsection does not preclude local fees as provided in subsection (2) of this section.

(8) The imposition of monthly probation programming fees in this section shall be considered separate and apart from the fees described in subdivisions (2)(m) and (o) of section 29-2262.

(9) Any adult probationer received for supervision pursuant to section 29-2637 or the Interstate Compact for Adult Offender Supervision shall be assessed both a one-time administrative enrollment fee and monthly probation programming fees during the period of time the probationer is actively supervised by Nebraska probation authorities.

(10) The probationer or participant in a non-probation-based program or service shall pay the fees described in this section to the clerk of the court. The clerk of the court shall remit all fees so collected to the State Treasurer for credit to the Probation Program Cash Fund.



29-2262.07 - Probation Program Cash Fund; created; use; investment.

29-2262.07. Probation Program Cash Fund; created; use; investment.

The Probation Program Cash Fund is created. All funds collected pursuant to section 29-2262.06 shall be remitted to the State Treasurer for credit to the fund. Except as otherwise directed by the Supreme Court during the period from November 21, 2009, until June 30, 2013, the fund shall be utilized by the administrator for the purposes stated in subdivisions (14) and (17) of section 29-2252, except that the State Treasurer shall, on or before June 30, 2011, on such date as directed by the budget administrator of the budget division of the Department of Administrative Services, transfer the amount set forth in Laws 2009, LB1, One Hundred First Legislature, First Special Session. Any money in the fund available for investment shall be invested by the state investment officer pursuant to the Nebraska Capital Expansion Act and the Nebraska State Funds Investment Act.

On July 15, 2010, the State Treasurer shall transfer three hundred fifty thousand dollars from the Probation Program Cash Fund to the Violence Prevention Cash Fund. The Office of Violence Prevention shall distribute such funds as soon as practicable after July 15, 2010, to organizations or governmental entities that have submitted violence prevention plans and that best meet the intent of reducing street and gang violence and reducing homicides and injuries caused by firearms.



29-2262.08 - Transferred to section 43-286.01.

29-2262.08. Transferred to section 43-286.01.



29-2263 - Probation; term; court; powers; probation obligation satisfied, when; probationer outside of jurisdiction without permission; effect.

29-2263. Probation; term; court; powers; probation obligation satisfied, when; probationer outside of jurisdiction without permission; effect.

(1) When a court has sentenced an offender to probation, the court shall specify the term of such probation which shall be not more than five years upon conviction of a felony or second offense misdemeanor and two years upon conviction of a first offense misdemeanor. The court, on application of a probation officer or of the offender or on its own motion, may discharge an offender at any time.

(2) During the term of probation, the court on application of a probation officer or of the offender, or its own motion, may modify or eliminate any of the conditions imposed on the offender or add further conditions authorized by section 29-2262. This subsection does not preclude a probation officer from imposing administrative sanctions with the offender's full knowledge and consent as authorized by subsection (2) of section 29-2266.

(3) Upon completion of the term of probation, or the earlier discharge of the offender, the offender shall be relieved of any obligations imposed by the order of the court and shall have satisfied the sentence for his or her crime.

(4) Whenever a probationer disappears or leaves the jurisdiction of the court without permission, the time during which he or she keeps his or her whereabouts hidden or remains away from the jurisdiction of the court shall be added to the original term of probation.

The maximum term over which a sentence of probation may run for a misdemeanor is two years, unless it is a second offense misdemeanor. State v. Ladehoff, 229 Neb. 111, 425 N.W.2d 352 (1988).

Terms of probation may be terminated, modified, or extended under lawful limits by the trial court. State v. Sock, 227 Neb. 646, 419 N.W.2d 525 (1988).

The provisions for discharge from probation and removal of civil disabilities and disqualifications do not apply to a jail sentence already served. State v. Adamson, 194 Neb. 592, 233 N.W.2d 925 (1975).

A trial court was not authorized to sentence a defendant for a "second offense misdemeanor" under subsection (1) of this section, even though the defendant, convicted of misdemeanor offense, had committed a number of prior misdemeanors, where the charge against the defendant did not specify "second offense." State v. Mlynarik, 16 Neb. App. 324, 743 N.W.2d 778 (2008).

The Nebraska court's expunction of the defendant's conviction for possession of marijuana with intent to distribute, after defendant had served approximately half of probation, did not expunge the record for purposes of federal statute relating to receipt of firearms in interstate commerce by persons previously convicted of a crime punishable by imprisonment exceeding one year. United States v. Germaine, 720 F.2d 998 (8th Cir. 1983).



29-2264 - Probation; completion; conviction may be set aside; conditions; retroactive effect.

29-2264. Probation; completion; conviction may be set aside; conditions; retroactive effect.

(1) Whenever any person is placed on probation by a court and satisfactorily completes the conditions of his or her probation for the entire period or is discharged from probation prior to the termination of the period of probation, the sentencing court shall issue an order releasing the offender from probation. Such order in all felony cases shall provide notice that the person's voting rights are restored two years after completion of probation. The order shall include information on restoring other civil rights through the pardon process, including application to and hearing by the Board of Pardons.

(2) Whenever any person is convicted of a misdemeanor or felony and is placed on probation by the court or is sentenced to a fine only, he or she may, after satisfactory fulfillment of the conditions of probation for the entire period or after discharge from probation prior to the termination of the period of probation and after payment of any fine, petition the sentencing court to set aside the conviction.

(3) In determining whether to set aside the conviction, the court shall consider:

(a) The behavior of the offender after sentencing;

(b) The likelihood that the offender will not engage in further criminal activity; and

(c) Any other information the court considers relevant.

(4) The court may grant the offender's petition and issue an order setting aside the conviction when in the opinion of the court the order will be in the best interest of the offender and consistent with the public welfare. The order shall:

(a) Nullify the conviction; and

(b) Remove all civil disabilities and disqualifications imposed as a result of the conviction.

(5) The setting aside of a conviction in accordance with the Nebraska Probation Administration Act shall not:

(a) Require the reinstatement of any office, employment, or position which was previously held and lost or forfeited as a result of the conviction;

(b) Preclude proof of a plea of guilty whenever such plea is relevant to the determination of an issue involving the rights or liabilities of someone other than the offender;

(c) Preclude proof of the conviction as evidence of the commission of the misdemeanor or felony whenever the fact of its commission is relevant for the purpose of impeaching the offender as a witness, except that the order setting aside the conviction may be introduced in evidence;

(d) Preclude use of the conviction for the purpose of determining sentence on any subsequent conviction of a criminal offense;

(e) Preclude the proof of the conviction as evidence of the commission of the misdemeanor or felony in the event an offender is charged with a subsequent offense and the penalty provided by law is increased if the prior conviction is proved;

(f) Preclude the proof of the conviction to determine whether an offender is eligible to have a subsequent conviction set aside in accordance with the Nebraska Probation Administration Act;

(g) Preclude use of the conviction as evidence of commission of the misdemeanor or felony for purposes of determining whether an application filed or a license issued under sections 71-1901 to 71-1906.01, the Child Care Licensing Act, or the Children's Residential Facilities and Placing Licensure Act or a certificate issued under sections 79-806 to 79-815 should be denied, suspended, or revoked;

(h) Preclude use of the conviction as evidence of incompetence, neglect of duty, physical, mental, or emotional incapacity, or final conviction of or pleading guilty or nolo contendere to a felony for purposes of determining whether an application filed or a certificate issued under sections 81-1401 to 81-1414.10 should be denied, suspended, or revoked;

(i) Preclude proof of the conviction as evidence whenever the fact of the conviction is relevant to a determination of the registration period under section 29-4005; or

(j) Relieve a person who is convicted of an offense for which registration is required under the Sex Offender Registration Act of the duty to register and to comply with the terms of the act.

(6) Except as otherwise provided for the notice in subsection (1) of this section, changes made to this section by Laws 2005, LB 713, shall be retroactive in application and shall apply to all persons, otherwise eligible in accordance with the provisions of this section, whether convicted prior to, on, or subsequent to September 4, 2005.

1. Application

2. Probation and civil disabilities

3. Convictions set aside

4. Miscellaneous

1. Application

Being placed on probation is not a prerequisite to the application of this section. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

Subsection (2) of this section applies after (1) the satisfactory fulfillment of the conditions of probation for the entire period, (2) the discharge from probation prior to termination of the period of probation, or (3) after the payment of any fine if the defendant has been sentenced to a fine only. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

2. Probation and civil disabilities

While the Legislature is free to expand the statutory list of civil disabilities which are not restored by a judgment setting aside and nullifying a conviction pursuant to this section, such amendments cannot impair rights vested by judgments entered under prior versions of this section. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

The removal of civil disabilities operates prospectively from the date of the order setting aside a defendant's conviction. McCray v. Nebraska State Patrol, 270 Neb. 225, 701 N.W.2d 349 (2005).

The provisions for discharge from probation and removal of civil disabilities and disqualifications do not apply to a jail sentence already served. State v. Adamson, 194 Neb. 592, 233 N.W.2d 925 (1975).

The Nebraska court's expunction of the defendant's conviction for possession of marijuana with intent to distribute, after defendant had served approximately half of probation, did not expunge the record for purposes of federal statute relating to receipt of firearms in interstate commerce by persons previously convicted of a crime punishable by imprisonment exceeding one year. United States v. Germaine, 720 F.2d 998 (8th Cir. 1983).

3. Convictions set aside

Amendments to this section that allow a set-aside conviction to be used for purposes of determining risk under the Sex Offender Registration Act do not apply retroactively to a sex offender whose prior convictions for non-sex-offenses were set aside prior to the amendments, and thus, the offender's set-aside convictions could not be used for risk assessment under the act. Orders setting aside the offender's convictions vested him with the right to have the set-aside convictions used only for those purposes listed in this section at the time the orders were entered. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

An order setting aside a conviction is a final judgment which nullifies the conviction and removes all civil disabilities which were not exempted from restoration by this section as it existed on the date of the order. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

The fact that use of a conviction that has been set aside under this section is logically consistent with other uses enumerated in this section does not permit a court to read such language into this section. McCray v. Nebraska State Patrol, 271 Neb. 1, 710 N.W.2d 300 (2006).

This section indicates that it is the province of the sentencing court to set aside a conviction and gives guidelines for determination of whether to set aside a conviction. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

When the Legislature enacted the 1993 amendment to subsection (2) of this section, it intended to include those who had been fined only within the class of those who could have their convictions set aside. State v. Wester, 269 Neb. 295, 691 N.W.2d 536 (2005).

4. Miscellaneous

This section is constitutional. It does not violate the separation of powers clause of the Nebraska Constitution, article II, section 1, as an infringement of the power expressly delegated to the Board of Pardons. State v. Spady, 264 Neb. 99, 645 N.W.2d 539 (2002).

Where defendant admitted a felony conviction, his introduction of order terminating probation was permissible and did not open matter to further development. State v. Boss, 195 Neb. 467, 238 N.W.2d 639 (1976).



29-2265 - Probation; transfer or retention of jurisdiction over probationer; determination; effect.

29-2265. Probation; transfer or retention of jurisdiction over probationer; determination; effect.

(1) Whenever an offender is placed on probation and will reside in a location outside the jurisdiction of the sentencing court, the sentencing court may:

(a) Retain jurisdiction over the probationer and the subject matter of the action; or

(b) Transfer jurisdiction over the probationer and the subject matter of the action to an appropriate court in the judicial district in which the probationer will reside.

(2) When a court determines to transfer jurisdiction under subdivision (1)(b) of this section, it shall:

(a) Obtain the concurrence of the court to which transfer is to be made;

(b) File a certified transcript of the action out of which the probationer's conviction arose with the clerk of the court to which jurisdiction is transferred; and

(c) Furnish the chief probation officer of the district in which the probationer will reside with a copy of any presentence investigation.

(3) Upon the filing of the transcript in accordance with subdivision (2)(b) of this section, the court making the transfer shall have no further jurisdiction of the subject matter of the action or over the probationer. The court to which jurisdiction is transferred shall immediately enter an order placing the transferred probationer on probation under such conditions as it may deem appropriate in accordance with the Nebraska Probation Administration Act.

(4) When a court retains jurisdiction under subdivision (1)(a) of this section and the probationer will reside in a different probation district from that of the sentencing court, the court may notify the chief probation officer in the probation district in which the probationer will reside to supervise such probationer under the terms of the probation order and in accordance with the Nebraska Probation Administration Act.



29-2266 - Probation; violation; procedure.

29-2266. Probation; violation; procedure.

(1) For purposes of this section:

(a) Administrative sanction means additional probation requirements imposed upon a probationer by his or her probation officer, with the full knowledge and consent of the probationer, designed to hold the probationer accountable for substance abuse or noncriminal violations of conditions of probation, including:

(i) Counseling or reprimand by his or her probation officer;

(ii) Increased supervision contact requirements;

(iii) Increased substance abuse testing;

(iv) Referral for substance abuse or mental health evaluation or other specialized assessment, counseling, or treatment;

(v) Imposition of a designated curfew for a period not to exceed thirty days;

(vi) Community service for a specified number of hours pursuant to sections 29-2277 to 29-2279;

(vii) Travel restrictions to stay within his or her county of residence or employment unless otherwise permitted by the supervising probation officer; and

(viii) Restructuring court-imposed financial obligations to mitigate their effect on the probationer;

(b) Noncriminal violation means a probationer's activities or behaviors which create the opportunity for re-offending or diminish the effectiveness of probation supervision resulting in a violation of an original condition of probation, including:

(i) Moving traffic violations;

(ii) Failure to report to his or her probation officer;

(iii) Leaving the jurisdiction of the court or leaving the state without the permission of the court or his or her probation officer;

(iv) Failure to work regularly or attend training or school;

(v) Failure to notify his or her probation officer of change of address or employment;

(vi) Frequenting places where controlled substances are illegally sold, used, distributed, or administered;

(vii) Failure to perform community service as directed; and

(viii) Failure to pay fines, court costs, restitution, or any fees imposed pursuant to section 29-2262.06 as directed; and

(c) Substance abuse violation means a probationer's activities or behaviors associated with the use of chemical substances or related treatment services resulting in a violation of an original condition of probation, including:

(i) Positive breath test for the consumption of alcohol if the offender is required to refrain from alcohol consumption;

(ii) Positive urinalysis for the illegal use of drugs;

(iii) Failure to report for alcohol testing or drug testing; and

(iv) Failure to appear for or complete substance abuse or mental health treatment evaluations or inpatient or outpatient treatment.

(2) Whenever a probation officer has reasonable cause to believe that a probationer has committed or is about to commit a substance abuse violation or noncriminal violation while on probation, but that the probationer will not attempt to leave the jurisdiction and will not place lives or property in danger, the probation officer shall either:

(a) Impose one or more administrative sanctions with the approval of his or her chief probation officer or such chief's designee. The decision to impose administrative sanctions in lieu of formal revocation proceedings rests with the probation officer and his or her chief probation officer or such chief's designee and shall be based upon the probationer's risk level, the severity of the violation, and the probationer's response to the violation. If administrative sanctions are to be imposed, the probationer shall acknowledge in writing the nature of the violation and agree upon the administrative sanction. The probationer has the right to decline to acknowledge the violation; and if he or she declines to acknowledge the violation, the probation officer shall take action pursuant to subdivision (2)(b) of this section. A copy of the report shall be submitted to the county attorney of the county where probation was imposed; or

(b) Submit a written report to the sentencing court, with a copy to the county attorney of the county where probation was imposed, outlining the nature of the probation violation and request that formal revocation proceedings be instituted against the probationer.

(3) Whenever a probation officer has reasonable cause to believe that a probationer has violated or is about to violate a condition of probation other than a substance abuse violation or noncriminal violation and that the probationer will not attempt to leave the jurisdiction and will not place lives or property in danger, the probation officer shall submit a written report to the sentencing court, with a copy to the county attorney of the county where probation was imposed, outlining the nature of the probation violation.

(4) Whenever a probation officer has a reasonable cause to believe that a probationer has violated or is about to violate a condition of his or her probation and that the probationer will attempt to leave the jurisdiction or will place lives or property in danger, the probation officer shall arrest the probationer without a warrant and may call on any peace officer for assistance. Whenever a probationer is arrested, with or without a warrant, he or she shall be detained in a jail or other detention facility.

(5) Immediately after arrest and detention pursuant to subsection (4) of this section, the probation officer shall notify the county attorney of the county where probation was imposed and submit a written report of the reason for such arrest and of any violation of probation. After prompt consideration of such written report, the county attorney shall:

(a) Order the probationer's release from confinement; or

(b) File with the sentencing court a motion or information to revoke the probation.

(6) Whenever a county attorney receives a report from a probation officer that a probationer has violated a condition of probation, the county attorney may file a motion or information to revoke probation.

(7) The administrator shall adopt and promulgate rules and regulations to carry out this section.

Where a complete record of the evidence and testimony is made at a probation revocation hearing, the court is not required to specify which particular evidence, exhibits, or witnesses were relied on for its judgment. State v. Jaworski, 194 Neb. 645, 234 N.W.2d 221 (1975).

A written report from the probation officer is not a jurisdictional requirement in a probation revocation proceeding. State v. Kartman, 192 Neb. 803, 224 N.W.2d 753 (1975).

Where errors in state probation revocation proceedings were not prejudicial to the probationer, he was not entitled to federal habeas corpus. Kartman v. Parratt, 397 F.Supp. 531 (D. Neb. 1975).



29-2267 - Probation; revocation; procedure.

29-2267. Probation; revocation; procedure.

Whenever a motion or information to revoke probation is filed, the probationer shall be entitled to a prompt consideration of such charge by the sentencing court. The court shall not revoke probation or increase the requirements imposed thereby on the probationer, except after a hearing upon proper notice where the violation of probation is established by clear and convincing evidence. The probationer shall have the right to receive, prior to the hearing, a copy of the information or written notice of the grounds on which the information is based. The probationer shall have the right to hear and controvert the evidence against him, to offer evidence in his defense and to be represented by counsel.

1. Burden of proof

2. Defendant's rights

3. Miscellaneous

1. Burden of proof

The minimal standard of proof under the Due Process Clause in the case of violations of probation is a preponderance of the evidence. State v. Shambley, 281 Neb. 317, 795 N.W.2d 884 (2011).

While the revocation of probation is a matter entrusted to the discretion of the trial court, unless the probationer admits to a violation of a condition of probation, the state must prove the violation by clear and convincing evidence. State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).

Violation of a single condition of probation established by clear and convincing evidence can support revocation. State v. Clark, 197 Neb. 42, 246 N.W.2d 657 (1976).

The violation of an order of probation must be established by clear and convincing evidence. State v. Parker, 191 Neb. 263, 214 N.W.2d 630 (1974).

2. Defendant's rights

If a defendant is incarcerated in another jurisdiction and the State wishes to charge the defendant with violating probation, it provides the defendant with reasonably "prompt consideration" of the charge if the State invokes the detainer process and notifies the defendant of the pending revocation proceedings. Absent unusual circumstances, the State is not required to extradite the defendant to revoke probation and sentence the defendant before the term of the defendant's foreign incarceration expires. State v. Hernandez, 273 Neb. 456, 730 N.W.2d 96 (2007).

The rights afforded a defendant in probation revocation proceedings do not include a right to remain silent. State v. Burow, 223 Neb. 867, 394 N.W.2d 665 (1986).

In a hearing hereunder, a defendant must be allowed to confront and cross-examine adverse witnesses unless the trial court specifically finds good cause for not allowing confrontation. State v. Mosley, 194 Neb. 740, 235 N.W.2d 402 (1975).

3. Miscellaneous

If a court is to revoke probation for a violation occurring within the probationary period, it is sufficient if procedure to that end was instituted within the probationary period or within a reasonable time thereafter. State v. Hernandez, 273 Neb. 456, 730 N.W.2d 96 (2007).

In evaluating the reasonableness of a delay in probation revocation proceedings, a court should consider such factors as the length of the delay, the reasons for the delay, and the prejudice to the defendant resulting from the delay. State v. Hernandez, 273 Neb. 456, 730 N.W.2d 96 (2007).

An order denying a defendant's motion to discharge under this section is not a final, appealable order. State v. Sklenar, 269 Neb. 98, 690 N.W.2d 631 (2005).

State's unexplained lack of diligence in serving warrant forfeits the State's right to revoke probation after the probationary term has ended. State v. Windels, 244 Neb. 30, 503 N.W.2d 834 (1993).

Where a probationer was tried, convicted, and sentenced in the county court, it is the county court, not the district court which served in its appellate capacity, that has jurisdiction to hear a motion to revoke probation. State v. Daniels, 224 Neb. 264, 397 N.W.2d 631 (1986).

A motion or information to revoke probation must be filed in the sentencing court followed by a prompt preliminary hearing before an independent officer. A judge, other than the sentencing judge, may conduct hearing on the merits and may base finding on unlawful conduct on evidence relating to another offense without regard to whether probationer has been convicted thereof. State v. Kartman, 192 Neb. 803, 224 N.W.2d 753 (1975).

An amendment to a probation order which was not made in conformance with this section is void. State v. Pawling, 9 Neb. App. 824, 621 N.W.2d 821 (2000).

Where errors in state probation revocation proceedings were not prejudicial to the probationer, he was not entitled to federal habeas corpus. Kartman v. Parratt, 397 F.Supp. 531 (D. Neb. 1975).



29-2268 - Probation; violation; court; determination.

29-2268. Probation; violation; court; determination.

(1) If the court finds that the probationer did violate a condition of his probation, it may revoke the probation and impose on the offender such new sentence as might have been imposed originally for the crime of which he was convicted.

(2) If the court finds that the probationer did violate a condition of his probation, but is of the opinion that revocation of probation is not appropriate, the court may order that:

(a) The probationer receive a reprimand and warning;

(b) Probation supervision and reporting be intensified;

(c) The probationer be required to conform to one or more additional conditions of probation which may be imposed in accordance with the provisions of sections 29-2246 to 29-2268; and

(d) The probationer's term of probation be extended, subject to the provisions of section 29-2263.

This section permits a court, upon determining that a probationer has violated a condition of probation, to revoke the probation and impose on the offender such new sentence as might have been imposed originally for the crime of which he was convicted; violation of a single condition of probation is sufficient. State v. Finnegan, 232 Neb. 75, 439 N.W.2d 496 (1989).

Where the defendant violates a condition of his probation, the court may extend the terms of the probation, provided that the total length of probation does not exceed two years for a first offense misdemeanor or five years for a second offense misdemeanor or felony. State v. Ladehoff, 229 Neb. 111, 425 N.W.2d 352 (1988).

In order to revoke probation for nonpayment of restitution, the evidence must clearly and convincingly show that the probationer has willfully refused to make restitution when he or she has the resources to pay or has failed to make sufficient bona fide efforts to find employment and otherwise legally acquire the resources to pay restitution. State v. Heaton, 225 Neb. 702, 407 N.W.2d 780 (1987).

The violation of probation is not itself a crime, but merely a mechanism which may trigger the revocation of a previously granted probation. Once a court determines that a condition of probation has been violated and that the probation should be revoked, this section provides that the court is to impose a new sentence for the crime of which the defendant was originally convicted. State v. Painter, 223 Neb. 808, 394 N.W.2d 292 (1986).

Upon revocation of probation, the court may impose such punishment as may have been imposed originally for the crime of which such defendant was convicted. Defendant who was convicted of third offense driving while intoxicated in 1980 and who violated his probation in 1984 was subject to sentencing under the penal statute in effect at the time of his conviction. State v. Jacobson, 221 Neb. 639, 379 N.W.2d 772 (1986).

The court, under the language of this section, was free to require the defendant, after the revocation of probation, to serve the thirty days of jail time mandated by section 28-106 without regard to the forty-eight hours he had already served. State v. Schulz, 221 Neb. 473, 378 N.W.2d 165 (1985).

If the court finds that the probationer violated a condition of his probation, it may revoke the probation and impose such new sentence as might have been imposed originally for the crime of which he was convicted. State v. Osterman, 197 Neb. 727, 250 N.W.2d 654 (1977); State v. Williams, 194 Neb. 483, 233 N.W.2d 772 (1975).

Violation of a single condition of probation established by clear and convincing evidence can support revocation. State v. Clark, 197 Neb. 42, 246 N.W.2d 657 (1976).

An amendment to a probation order which was not made in conformance with subsection (2)(c) of this section is void. State v. Pawling, 9 Neb. App. 824, 621 N.W.2d 821 (2000).



29-2269 - Act, how cited.

29-2269. Act, how cited.

Sections 29-2246 to 29-2269 shall be known and may be cited as the Nebraska Probation Administration Act.



29-2270 - Individual less than nineteen years of age; conditions of probation.

29-2270. Individual less than nineteen years of age; conditions of probation.

Any individual who is less than nineteen years of age and who is subject to the supervision of a juvenile probation officer or an adult probation officer pursuant to an order of the district court, county court, or juvenile court shall, as a condition of probation, be required to:

(1) Attend school to obtain vocational training or to achieve an appropriate educational level as prescribed by the probation officer after consultation with the school the individual attends or pursuant to section 29-2272. If the individual fails to attend school regularly, maintain appropriate school behavior, or make satisfactory progress as determined by the probation officer after consultation with the school and the individual does not meet the requirements of subdivision (2) of this section, the district court, county court, or juvenile court shall take appropriate action to enforce, modify, or revoke its order granting probation; or

(2) Attend an on-the-job training program or secure and maintain employment. If the individual fails to attend the program or maintain employment and does not meet the requirements of subdivision (1) of this section, the district court, county court, or juvenile court shall take appropriate action to enforce, modify, or revoke its order granting probation.

This section does not authorize the detention of a juvenile placed on probation by a juvenile court. In re Interest of Dakota M., 279 Neb. 802, 781 N.W.2d 612 (2010).



29-2271 - Individuals less than nineteen years of age; applicability of section.

29-2271. Individuals less than nineteen years of age; applicability of section.

Section 29-2270 shall not apply to individuals who pass the general education development test or who earn a high school diploma. Subdivision (2) of section 29-2270 shall not apply to an individual required to attend school pursuant to section 79-201.



29-2272 - Individuals less than nineteen years of age; readmission to school; school officials; duties; court review; expulsion; screening for disabilities.

29-2272. Individuals less than nineteen years of age; readmission to school; school officials; duties; court review; expulsion; screening for disabilities.

(1) If the individual chooses to meet the requirements of section 29-2270 by attending a public school and the individual has previously been expelled from school, prior to the readmission of the individual to the school, school officials shall meet with the individual's probation officer and assist in developing conditions of probation that will provide specific guidelines for behavior and consequences for misbehavior at school as well as educational objectives that must be achieved. The district court, county court, or juvenile court shall review the conditions of probation for the individual and may continue the expulsion or return the individual to school under the agreed conditions.

(2) The school board may expel the individual for subsequent actions as provided in section 79-267.

(3) The individual shall be screened by the school to which he or she is admitted for possible disabilities and, if the screening so indicates, be referred for evaluation for possible placement in a special education program.



29-2273 - Individuals less than nineteen years of age; establishment of programs; authorized.

29-2273. Individuals less than nineteen years of age; establishment of programs; authorized.

The school district and the district court, county court, or juvenile court may establish education, counseling, or other programs to improve the behavior and educational performance of individuals covered by section 29-2270.



29-2274 - Repealed. Laws 1989, LB 2, § 2.

29-2274. Repealed. Laws 1989, LB 2, § 2.



29-2275 - Repealed. Laws 1989, LB 2, § 2.

29-2275. Repealed. Laws 1989, LB 2, § 2.



29-2276 - Repealed. Laws 1989, LB 2, § 2.

29-2276. Repealed. Laws 1989, LB 2, § 2.



29-2277 - Terms, defined.

29-2277. Terms, defined.

As used in sections 29-2277 to 29-2279, unless the context otherwise requires:

(1) Agency shall mean any public or governmental unit, institution, division, or agency or any private nonprofit organization which provides services intended to enhance the social welfare or general well-being of the community, which agrees to accept community service from offenders and to supervise and report the progress of such community service to the court or its representative; and

(2) Community service shall mean uncompensated labor for an agency to be performed by an offender when the offender is not working or attending school.



29-2278 - Community service; sentencing; when; failure to perform; effect; exception to eligibility.

29-2278. Community service; sentencing; when; failure to perform; effect; exception to eligibility.

An offender may be sentenced to community service (1) as an alternative to a fine, incarceration, or supervised probation, or in lieu of incarceration if he or she fails to pay a fine as ordered, except when the violation of a misdemeanor or felony requires mandatory incarceration or imposition of a fine, (2) as a condition of probation, or (3) in addition to any other sanction. The court shall establish the terms and conditions of community service including, but not limited to, a reasonable time limit for completion. If an offender fails to perform community service as ordered by the court, he or she may be arrested and after a hearing may be resentenced on the original charge, have probation revoked, or be found in contempt of court. No person convicted of an offense involving serious bodily injury or sexual assault shall be eligible for community service.

Statute does not permit the requirement of community service in addition to a period of incarceration. State v. Burnett, 227 Neb. 351, 417 N.W.2d 355 (1988).



29-2279 - Community service; length.

29-2279. Community service; length.

The length of a community service sentence shall be as follows:

(1) For a Class IV or Class V misdemeanor, not less than four nor more than eighty hours;

(2) For a Class III or Class IIIA misdemeanor, not less than eight nor more than one hundred fifty hours;

(3) For a Class I or Class II misdemeanor, not less than twenty nor more than four hundred hours;

(4) For a Class IIIA or Class IV felony, not less than two hundred nor more than three thousand hours; and

(5) For a Class III felony, not less than four hundred nor more than six thousand hours.



29-2280 - Restitution; order; when.

29-2280. Restitution; order; when.

A sentencing court may order the defendant to make restitution for the actual physical injury or property damage or loss sustained by the victim as a direct result of the offense for which the defendant has been convicted. With the consent of the parties, the court may order restitution for the actual physical injury or property damage or loss sustained by the victim of an uncharged offense or an offense dismissed pursuant to plea negotiations. Whenever the court believes that restitution may be a proper sentence or the victim of any offense or the prosecuting attorney requests, the court shall order that the presentence investigation report include documentation regarding the nature and amount of the actual damages sustained by the victim.

1. Restrictions on restitution

2. Miscellaneous

1. Restrictions on restitution

A sentencing court's factfinding in determining restitution does not expose the defendant to any greater punishment than this section authorizes, which is for the full amount of the victim's damages. State v. Clapper, 273 Neb. 750, 732 N.W.2d 657 (2007).

Trial court erred in ordering defendant to pay restitution in the amount of total back child support owed rather than only the amount defendant was convicted of failing to pay. State v. Beck, 238 Neb. 449, 471 N.W.2d 128 (1991).

Defendant cannot be made to pay restitution if the record does not reflect that actual physical injury or property damage or loss was sustained by the victim as a direct result of the offense for which defendant has been convicted. State v. Brohimer, 238 Neb. 45, 468 N.W.2d 623 (1991).

An order to make restitution as a condition of probation is limited to the direct loss resulting from that offense of which a defendant has been convicted. State v. Escamilla, 237 Neb. 647, 467 N.W.2d 59 (1991).

Restitution is restricted to the loss sustained by the victim of the offense for which the defendant has been convicted. State v. Kelly, 235 Neb. 997, 458 N.W.2d 255 (1990).

A sentence may only include restitution to the victims of the crime for which the defendant has been charged and convicted. State v. Arvizo, 233 Neb. 327, 444 N.W.2d 921 (1989).

This section vests trial courts with the authority to order restitution for actual damages sustained by the victim of a crime for which a defendant is convicted. State v. Hosack, 12 Neb. App. 168, 668 N.W.2d 707 (2003).

Nebraska law does not authorize restitution in the form of a defendant's in-kind labor. State v. McMann, 4 Neb. App. 243, 541 N.W.2d 418 (1995).

2. Miscellaneous

When a court orders restitution to a crime victim under this section, restitution is a criminal penalty imposed as punishment and is part of the criminal sentence imposed by the sentencing court. State v. Clapper, 273 Neb. 750, 732 N.W.2d 657 (2007).

The requirements of this section are inapplicable in juvenile proceedings. In re Interest of Brandon M., 273 Neb. 47, 727 N.W.2d 230 (2007).

Restitution, ordered in an amount not exceeding the actual damage sustained by the victim, is not a penalty within the meaning of Neb. Const. art. VII, sec. 5, and is constitutional. State v. Moyer, 271 Neb. 776, 715 N.W.2d 565 (2006).

The provision in section 54-611 that allows the court to order disposition of an offending dog is similar to this section, which allows a court to order restitution to the victim of a crime. State v. Dittoe, 269 Neb. 317, 693 N.W.2d 261 (2005).

Restitution ordered by a court pursuant to this section is a criminal penalty imposed as punishment for a crime, not an administrative or civil penalty as is restitution under section 28-427. State v. Duran, 224 Neb. 774, 401 N.W.2d 482 (1987).

This section sets forth a state policy regarding the rights afforded to persons ordered to make restitution, and a municipality or other governmental unit cannot permissibly enact laws inconsistent therewith. State v. Salisbury, 7 Neb. App. 86, 579 N.W.2d 570 (1998).

The certainty and precision prescribed for the criminal sentencing process applies to criminal sentences containing restitution ordered pursuant to this section. State v. McGinnis, 2 Neb. App. 77, 507 N.W.2d 46 (1993).



29-2281 - Restitution; determination of amount; manner of payment.

29-2281. Restitution; determination of amount; manner of payment.

To determine the amount of restitution, the court may hold a hearing at the time of sentencing. The amount of restitution shall be based on the actual damages sustained by the victim and shall be supported by evidence which shall become a part of the court record. The court shall consider the defendant's earning ability, employment status, financial resources, and family or other legal obligations and shall balance such considerations against the obligation to the victim. A person may not be granted or denied probation or parole either solely or primarily due to his or her financial resources or ability or inability to pay restitution. The court may order that restitution be made immediately, in specified installments, or within a specified period of time not to exceed five years after the date of judgment or defendant's final release date from imprisonment, whichever is later. Restitution payments shall be made through the clerk of the court ordering restitution. The clerk shall maintain a record of all receipts and disbursements.

Before restitution can be properly ordered, the trial court must consider (1) whether restitution should be ordered, (2) the amount of actual damages sustained by the victim of a crime, and (3) the amount of restitution a criminal defendant is capable of paying. An evidentiary hearing is required to support a restitution order under this section. Restitution shall be ordered after a hearing and should be based on evidence of both actual damages and the defendant's ability to pay. State v. Holecek, 260 Neb. 976, 621 N.W.2d 100 (2000).

Before restitution can be properly ordered, the trial court must consider: (1) Whether restitution should be ordered, (2) the amount of actual damages sustained by the victim of a crime, and (3) the amount of restitution a criminal defendant is capable of paying. The amount of actual damages and the amount of restitution a criminal defendant is capable of paying shall be based on sworn information which may be documentary in nature. For purposes of restitution, the court's consideration of "the defendant's earning ability, employment status, financial resources, and family or other legal obligations" is mandatory. The plain language of this section and the case law require appropriate sworn documentation in the record of both the actual damages sustained by the victim and the defendant's ability to pay restitution. State v. Wells, 257 Neb. 332, 598 N.W.2d 30 (1999).

If the sentencing court decides that a hearing is necessary to determine the amount of restitution, that hearing must be held at the time of sentencing. State v. Campbell, 247 Neb. 517, 527 N.W.2d 868 (1995).

A sentencing court is not limited by the maximum criminal fine authorized for the offense in ordering a person to make restitution as a condition of probation. State v. Stueben, 240 Neb. 170, 481 N.W.2d 178 (1992).

Record lacked sufficient documentation to support victim's assertion of lost wages. State v. McLain, 238 Neb. 225, 469 N.W.2d 539 (1991).

Before restitution can be properly ordered, the trial court must consider (1) whether restitution should be ordered, (2) the amount of actual damages sustained by the victim of a crime, and (3) the amount of restitution a criminal defendant is capable of paying. State v. Hosack, 12 Neb. App. 168, 668 N.W.2d 707 (2003).

Trial court's failure to inform defendant whether restitution must be made immediately, in specified installments, or within a specified time not to exceed 5 years was plain error. State v. Mettenbrink, 3 Neb. App. 7, 520 N.W.2d 780 (1994).

A victim's unsworn and uncorroborated statements in a presentence report fall short of the requirement that a victim's actual damages be supported by evidence in the record. State v. McGinnis, 2 Neb. App. 77, 507 N.W.2d 46 (1993).



29-2282 - Property damage; bodily injury; death; relief authorized.

29-2282. Property damage; bodily injury; death; relief authorized.

In determining restitution, if the offense results in damage, destruction, or loss of property, the court may require: (1) Return of the property to the victim, if possible; (2) payment of the reasonable value of repairing the property, including property returned by the defendant; or (3) payment of the reasonable replacement value of the property, if return or repair is impossible, impractical, or inadequate. If the offense results in bodily injury, the court may require payment of necessary medical care, including, but not limited to, physical or psychological treatment and therapy, and payment for income lost due to such bodily injury. If the offense results in the death of the victim, the court may require payment to be made to the estate of the victim for the cost of any medical care prior to death and for funeral and burial expenses.



29-2283 - Collateral payment; effect; setoff.

29-2283. Collateral payment; effect; setoff.

The court shall not impose restitution for a loss for which the victim has received compensation, except that the court may order payment by the defendant to any person who has compensated the victim to the extent that such compensation has been provided. Any amount paid to a victim pursuant to an order of restitution shall be set off against any amount later recovered as compensatory damages in a civil action.

An insurance company which makes payments to a victim is included under the term "person" found in this section. State v. Holecek, 260 Neb. 976, 621 N.W.2d 100 (2000).



29-2284 - Probation or parole; revocation; conditions.

29-2284. Probation or parole; revocation; conditions.

If the defendant is placed on probation or paroled, the court may revoke probation, and the Board of Parole may revoke parole if the defendant fails to comply with the restitution order. In determining whether to revoke probation or parole, the court or Board of Parole shall consider the defendant's earning ability and financial resources, the willfulness of the defendant's failure to pay, and any special circumstances affecting the defendant's ability to pay. Probation or parole may not be revoked unless noncompliance with the restitution order is attributable to an intentional refusal to obey the order or a failure to make a good faith effort to comply with the order.



29-2285 - Restitution; petition to adjust; procedures.

29-2285. Restitution; petition to adjust; procedures.

A defendant, victim, or the personal representative of the victim's estate may petition the sentencing court to adjust or otherwise waive payment or performance of any ordered restitution or any unpaid or unperformed portion thereof. The court may schedule a hearing and give the parties notice of the hearing date, place, and time and inform the parties that he or she will have an opportunity to be heard. If the court finds that the circumstances upon which it based the imposition or amount and method of payment or other restitution ordered no longer exist or that it otherwise would be unjust to require payment or other restitution as imposed, the court may adjust or waive payment of the unpaid portion thereof or other restitution or modify the time or method of making restitution.



29-2286 - Restitution; enforcement; by whom.

29-2286. Restitution; enforcement; by whom.

An order of restitution may be enforced by a victim named in the order to receive the restitution or the personal representative of the victim's estate in the same manner as a judgment in a civil action. If the victim is deceased and no claim is filed by the personal representative of the estate or if the victim cannot be found, the Attorney General may enforce such order of restitution for the benefit of the Victim's Compensation Fund.



29-2287 - Restitution; effect on civil action.

29-2287. Restitution; effect on civil action.

(1) Sections 29-2280 to 29-2289 shall not limit or impair the right of a victim to sue and recover damages from the defendant in a civil action.

(2) The findings in the sentencing hearing and the fact that restitution was required or paid shall not be admissible as evidence in a civil action and shall have no legal effect on the merits of a civil action.

(3) Any restitution paid by the defendant to the victim shall be set off against any judgment in favor of the victim in a civil action arising out of the facts or events which were the basis for the restitution. The court trying the civil action shall hold a separate hearing to determine the validity and amount of any setoff asserted by the defendant.



29-2288 - Restitution; imposed on organization; persons liable to pay; failure; effect.

29-2288. Restitution; imposed on organization; persons liable to pay; failure; effect.

If restitution is imposed on an organization, it shall be the duty of any person authorized to order the disbursement of assets of the organization, and his or her superiors, to pay the restitution from assets of the organization under his or her control. Failure to do so shall render a person subject to an order to show cause why he or she should not be held in contempt of court.



29-2289 - Victim's Compensation Fund; subrogation; subordination.

29-2289. Victim's Compensation Fund; subrogation; subordination.

(1) Whenever a victim is paid by the Victim's Compensation Fund for loss arising out of a criminal act, the fund shall be subrogated to the rights of the victim to any restitution ordered by the court.

(2) The rights of the Victim's Compensation Fund shall be subordinate to the claims of victims who have suffered loss arising out of the offenses or any transaction which is part of the same continuous scheme of criminal activity.



29-2290 - Test, counseling, and reports; when required; Department of Correctional Services; Department of Health and Human Services; duties; cost; appeal; effect.

29-2290. Test, counseling, and reports; when required; Department of Correctional Services; Department of Health and Human Services; duties; cost; appeal; effect.

(1) Notwithstanding any other provision of law, when a person has been convicted of sexual assault pursuant to sections 28-317 to 28-320, sexual assault of a child in the second or third degree pursuant to section 28-320.01, sexual assault of a child in the first degree pursuant to section 28-319.01, or any other offense under Nebraska law when sexual contact or sexual penetration is an element of the offense, the presiding judge shall, at the request of the victim as part of the sentence of the convicted person when the circumstances of the case demonstrate a possibility of transmission of the human immunodeficiency virus, order the convicted person to submit to a human immunodeficiency virus antibody or antigen test. Such test shall be conducted under the jurisdiction of the Department of Correctional Services. The Department of Correctional Services shall make the results of the test available only to the victim, to the parents or guardian of the victim if the victim is a minor or is mentally incompetent, to the convicted person, to the parents or guardian of the convicted person if the convicted person is a minor or mentally incompetent, to the court issuing the order for testing, and to the Department of Health and Human Services.

(2) If the human immunodeficiency virus test indicates the presence of human immunodeficiency virus infection, the Department of Correctional Services shall provide counseling to the convicted person regarding human immunodeficiency virus disease and referral to appropriate health care and support services.

(3) The Department of Correctional Services shall provide to the Department of Health and Human Services the result of any human immunodeficiency virus test conducted pursuant to this section and information regarding the request of the victim. The Department of Health and Human Services shall notify the victim or the parents or guardian of the victim if the victim is a minor or mentally incompetent and shall make available to the victim counseling and testing regarding human immunodeficiency virus disease and referral to appropriate health care and support services.

(4) The cost of testing under this section shall be paid by the convicted person tested unless the court has determined the convicted person to be indigent.

(5) Filing of a notice of appeal shall not automatically stay an order that the convicted person submit to a human immunodeficiency virus test.

(6) For purposes of this section:

(a) Convicted shall include adjudicated under juvenile proceedings;

(b) Convicted person shall include a child adjudicated of an offense described in subsection (1) of this section; and

(c) Sentence shall include a disposition under juvenile proceedings.

(7) The Department of Correctional Services, in consultation with the Department of Health and Human Services, shall adopt and promulgate rules and regulations to carry out this section.



29-2291 - Misdemeanor domestic violence conviction; notification to defendant; State Court Administrator's Office; duty.

29-2291. Misdemeanor domestic violence conviction; notification to defendant; State Court Administrator's Office; duty.

(1) When sentencing a person convicted of a misdemeanor crime of domestic violence as defined in 18 U.S.C. 921(a)(33), as such section existed on July 18, 2008, the court shall provide written or oral notification to the defendant that it may be a violation of federal law for the individual: To ship or transport in interstate or foreign commerce, or possess in or affecting commerce, any firearm or ammunition; or to receive any firearm or ammunition which has been shipped or transported in interstate or foreign commerce.

(2) The State Court Administrator's Office shall create a standard notification that provides the information in subsection (1) of this section and shall provide a copy of such notification to all judges in this state.



29-2301 - Appeal; notice; effect.

29-2301. Appeal; notice; effect.

When a person is convicted of an offense and gives notice of his or her intention to appeal to the Court of Appeals or Supreme Court, the execution of the sentence or judgment shall be suspended until such time as the appeal has been determined. The trial court, in its discretion, may allow the defendant to continue at liberty under bail or admit the defendant to bail during the suspension of sentence.

When the execution of a sentence has been suspended under this section, and the defendant has been at liberty under bail, the bond may be continued without the consent of the surety during the period of the suspension. State v. Hurley, 201 Neb. 569, 270 N.W.2d 915 (1978).

The subject of review of judgments in criminal cases is covered by Chapter 29, article 23, Reissue Revised Statutes of Nebraska, 1943, and amendments thereto. State v. Berry, 192 Neb. 826, 224 N.W.2d 767 (1975).

Date of execution of death sentence is not an essential part of judgment. Iron Bear v. Jones, 149 Neb. 651, 32 N.W.2d 125 (1948); Iron Bear v. State, 149 Neb. 634, 32 N.W.2d 130 (1948).

Application for a writ of habeas corpus is proper procedure for the review of judgment where the petitioner is imprisoned without due process of law. Kuwitzsky v. O'Grady, 135 Neb. 466, 282 N.W. 396 (1938).

Error proceeding in a criminal case does not suspend the sentence within the legal meaning of the term, but does stay the execution of the sentence. State ex rel. Hunter v. Jurgensen, 135 Neb. 136, 280 N.W. 886 (1938).

Where defendant negligently failed to file transcript and petition in error in Supreme Court within time required after rendition of judgment, a motion to dismiss the petition in error must be sustained. Goodman v. State, 131 Neb. 662, 269 N.W. 383 (1936).

Petition in error must be filed in Supreme Court within one month after rendition of judgment. District court cannot set aside its own judgment during term and re-enter same judgment merely to confer jurisdiction on Supreme Court. Dimmel v. State, 128 Neb. 191, 258 N.W. 271 (1935).

Jurisdiction of matter of suspension of sentence rests with district court. Barker v. State, 75 Neb. 289, 103 N.W. 1134, 106 N.W. 450 (1905).



29-2302 - Misdemeanor cases; appeal; recognizance.

29-2302. Misdemeanor cases; appeal; recognizance.

The execution of sentence and judgment against any person or persons convicted and sentenced in the district court for a misdemeanor shall be suspended during an appeal to the Court of Appeals or Supreme Court. The district court shall fix the amount of a recognizance, which in all cases shall be reasonable, conditioned that the appeal shall be prosecuted without delay and that in case the judgment is affirmed he, she, or they will abide, do, and perform the judgment and sentence of the district court.

Right of review in criminal case has statutory limitation of one month. Cunningham v. State, 153 Neb. 912, 46 N.W.2d 636 (1951).

Supersedeas bond is not satisfied by surrender of body of defendant prior to issuance of execution and return thereof unsatisfied in whole or in part. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).



29-2303 - Felony cases; appeal; custody of person convicted; escape; procedures.

29-2303. Felony cases; appeal; custody of person convicted; escape; procedures.

Whenever a person shall be convicted of a felony, and the judgment shall be suspended as a result of the notice of appeal, it shall be the duty of the court to order the person so convicted into the custody of the sheriff, to be imprisoned until the appeal is disposed of, or such person is admitted to bail. If a person so convicted shall escape, the jailer or other officer from whose custody the escape was made may return to the clerk of the proper court the writ by virtue of which the convict was held in custody, with information of the escape endorsed thereon, whereupon the clerk shall issue a warrant stating such conviction, and commanding the sheriff of the county to pursue such person into any county in the state; and the sheriff shall take such person and commit him or her to the jail of the county.

This section controls the right to bail after conviction and its provisions are purely discretionary. State v. Woodward, 210 Neb. 740, 316 N.W.2d 759 (1982).

Court may in its discretion admit to bail upon showing of probable error which would call for reversal in all save exceptional cases mentioned in Constitution. Ford v. State, 42 Neb. 418, 60 N.W. 960 (1894).

Trial court has absolute discretion regarding appeal bonds. State v. Hernandez, 1 Neb. App. 830, 511 N.W.2d 535 (1993).



29-2304 - Repealed. Laws 1982, LB 722, § 13.

29-2304. Repealed. Laws 1982, LB 722, § 13.



29-2305 - Appeal; dismissed; conviction affirmed; procedure; defendant; credit for time incarcerated.

29-2305. Appeal; dismissed; conviction affirmed; procedure; defendant; credit for time incarcerated.

If the appeal in such case is dismissed or the conviction is affirmed on hearing, such judgment shall be executed by the court by which it was rendered on receipt of the mandate of the appellate court. A defendant who was not admitted to bail during the time the appeal was pending shall receive credit against the sentence for all of the time he or she was incarcerated while the appeal was pending.



29-2306 - Criminal case; docket fee; when paid by county; in forma pauperis; costs.

29-2306. Criminal case; docket fee; when paid by county; in forma pauperis; costs.

If a defendant in a criminal case files, within thirty days after the entry of the judgment, order, or sentence, an application to proceed in forma pauperis in accordance with sections 25-2301 to 25-2310 with the clerk of the district court, then no payment of the docket fee shall be required of him or her unless the defendant's application to proceed in forma pauperis is denied. The clerk of the district court shall forward a certified copy of such application, including the affidavit, to the Clerk of the Supreme Court. If an application to proceed in forma pauperis is filed and granted, the Court of Appeals or Supreme Court shall acquire jurisdiction of the case when the notice of appeal is filed with the clerk of the district court. In cases in which an application to proceed in forma pauperis is granted, the amount of the costs shall be endorsed on the mandate and shall be paid by the county in which the indictment was found.

1. Method of review

2. Time

3. Record

4. Miscellaneous

1. Method of review

When notice of appeal is filed, jurisdiction is vested in Supreme Court and district court loses it in criminal case. State v. Moore, 186 Neb. 71, 180 N.W.2d 888 (1970).

Method of review of all criminal cases by the Supreme Court is upon writ of error. Krell v. Mantell, 157 Neb. 900, 62 N.W.2d 308 (1954).

Error proceedings are commenced in Supreme Court by filing of petition in error and transcript. Fisher v. State, 153 Neb. 226, 43 N.W.2d 600 (1950).

2. Time

The relevant date under this section is the date the defendant files the application to proceed in forma pauperis, not the date on which the court grants the application. State v. Harms, 263 Neb. 814, 643 N.W.2d 359 (2002).

An appeal shall be deemed perfected, giving the court jurisdiction, when notice of appeal has been timely filed and the docket fee timely deposited. State v. Price, 198 Neb. 229, 252 N.W.2d 165 (1977).

Appeal was lodged by timely writing judge setting out intent to appeal, indigency, and request for counsel. State v. Moore, 187 Neb. 507, 192 N.W.2d 157 (1971).

Supreme Court acquires no jurisdiction of a criminal appeal unless notice of appeal is filed within one month. State v. Wycoff, 183 Neb. 373, 160 N.W.2d 221 (1968).

Improper to apply time limitations for appeal where indigency and desire to appeal manifest and defendant, without services of trial counsel, failed to specifically request appointment of appellate counsel. State v. Williams, 181 Neb. 692, 150 N.W.2d 260 (1967).

Under former law Supreme Court had jurisdiction in criminal case on timely filing of petition in error, transcript, and poverty affidavit. Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853 (1960).

The 1949 amendment to this section did not operate to remove the limitation of one month in which to institute error proceedings in criminal cases. Cunningham v. State, 153 Neb. 912, 46 N.W.2d 636 (1951).

Where defendant negligently fails to file transcript and petition in error within time prescribed after rendition of judgment, Supreme Court had no jurisdiction. Goodman v. State, 131 Neb. 662, 269 N.W. 383 (1936).

Under former statute, proceedings in error had to be instituted within six months after judgment. Kock v. State, 73 Neb. 354, 102 N.W. 768 (1905).

Only after final judgment may writ of error be allowed. Green v. State, 10 Neb. 102, 4 N.W. 422 (1880).

3. Record

On review of conviction, motion for new trial not preserved and authenticated as part of transcript on appeal cannot be considered; evidence not contained in bill of exceptions as settled by trial judge, although physically appended thereto, will not be considered. Lee v. State, 124 Neb. 165, 245 N.W. 445 (1932).

This section regulates the administration of relief in error proceedings where errors have been preserved in record and are properly presented. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Where evidence, in criminal case, tried in county court, is certified to district court in form of bill of exceptions, which is used therein to maintain petition in error, filed in that court, Supreme Court, on appeal from district court, will examine entire proceeding and affirm or reverse. Cooper v. State, 97 Neb. 461, 150 N.W. 207 (1914).

Affidavits used on trial of issue of fact do not become part of record by being certified to Supreme Court by clerk of district court. Hoy v. State, 69 Neb. 516, 96 N.W. 228 (1903).

Unauthenticated statement by trial judge, found in transcript, of what transpired during proceedings, is stricken out as it is not made part of the record. Bush v. State, 47 Neb. 642, 66 N.W. 638 (1896).

4. Miscellaneous

The poverty affidavit in a criminal appeal must follow the language of this section, stating that defendant is unable by reason of poverty to pay the costs. An affidavit which states only that defendant is unable to pay the costs of retaining counsel is insufficient and does not vest jurisdiction with the appellate court. State v. Schmailzl, 248 Neb. 314, 534 N.W.2d 743 (1995).

Where a defendant invoked remedy by appeal, he could not at the same time carry on proceeding under the Post Conviction Act. State v. Carr, 181 Neb. 251, 147 N.W.2d 619 (1967).

Mere filing of affidavit of inability to pay filing fee is not conclusive but may be contested. State v. Eberhardt, 179 Neb. 843, 140 N.W.2d 802 (1966).

In a criminal case, payment of docket fee or in lieu thereof filing of affidavit of poverty is a jurisdictional step. State v. Goff, 174 Neb. 217, 117 N.W.2d 319 (1962).

Confinement in penitentiary under void or erroneous sentence, during pendency of proceedings in error, is not partial execution of legal sentence. McCormick v. State, 71 Neb. 505, 99 N.W. 237 (1904).

For criminal appeals, in order to be effective for content, a poverty affidavit is valid if it satisfies one requirement: The affiant must state that he or she is unable by reason of poverty to pay the costs of the appeal. State v. Barnett, 1 Neb. App. 708, 511 N.W.2d 150 (1993).



29-2306.01 - Repealed. Laws 1973, LB 146, § 6.

29-2306.01. Repealed. Laws 1973, LB 146, § 6.



29-2306.02 - Repealed. Laws 1973, LB 146, § 6.

29-2306.02. Repealed. Laws 1973, LB 146, § 6.



29-2306.03 - Repealed. Laws 1973, LB 146, § 6.

29-2306.03. Repealed. Laws 1973, LB 146, § 6.



29-2307 - Repealed. Laws 1973, LB 146, § 6.

29-2307. Repealed. Laws 1973, LB 146, § 6.



29-2308 - Reduction of sentence; conditions.

29-2308. Reduction of sentence; conditions.

In all criminal cases that now are or may hereafter be pending in the Court of Appeals or Supreme Court, the appellate court may reduce the sentence rendered by the district court against the accused when in its opinion the sentence is excessive, and it shall be the duty of the appellate court to render such sentence against the accused as in its opinion may be warranted by the evidence. No judgment shall be set aside, new trial granted, or judgment rendered in any criminal case on the grounds of misdirection of the jury or the improper admission or rejection of evidence or for error as to any matter of pleading or procedure if the appellate court, after an examination of the entire cause, considers that no substantial miscarriage of justice has actually occurred.

1. Scope

2. Reduction of sentence

3. Harmless error

4. Substantial miscarriage of justice

1. Scope

Whether an assigned error is prejudicial, requiring reversal, is at issue in every appeal. State v. McKinney, 279 Neb. 297, 777 N.W.2d 555 (2010).

When determining whether to impose probation, the trial court must consider the factors set forth in section 29-2260. On appeal, an appellate court must likewise consider section 29-2260 in determining whether probation may be imposed, whether reviewing a sentence for excessiveness pursuant to this section or for leniency under section 29-2322. State v. Harrison, 255 Neb. 990, 588 N.W.2d 556 (1999).

In a nondeath sentence an appellate court will not conduct a de novo review to determine whether a sentence is proportionate and thus appropriate; rather, a sentence imposed within statutory limits will not be disturbed on appeal absent an abuse of discretion. State v. Philipps, 242 Neb. 894, 496 N.W.2d 874 (1993).

It is the duty of an appellate court to disturb a sentence on appeal which was within the statutory limits only if the sentence imposed was an abuse of judicial discretion. "Judicial abuse of discretion" means that the reasons or rulings of the trial judge are clearly untenable and deny a just result to the defendant. State v. Riley, 242 Neb. 887, 497 N.W.2d 23 (1993).

When a sentence imposed by a court is within statutory limits, an appellate court will not disturb the sentence unless there has been an abuse of discretion. State v. Reynolds, 242 Neb. 874, 496 N.W.2d 872 (1993).

In considering whether or not to reduce a sentence on the grounds of alleged excessiveness, a sentencing judge is required to have only an open mind, not an empty one. State v. Christensen, 213 Neb. 820, 331 N.W.2d 793 (1983).

Sentence of eighteen months for attempted robbery affirmed; absent an abuse of discretion, a sentence imposed within statutory limits will not be disturbed on appeal. State v. Last, 212 Neb. 596, 324 N.W.2d 402 (1982).

Effective sentence of one to two years imprisonment for conviction of manslaughter not excessive. State v. Rice, 198 Neb. 758, 255 N.W.2d 282 (1977).

In absence of abuse of discretion, a sentence imposed within statutory limits will not be disturbed on appeal. State v. Gillham, 196 Neb. 563, 244 N.W.2d 177 (1976).

Were the sentencing herein made concurrent with defendant's present sentence, it would be tantamount to defendant receiving no sentence at all and the court's refusal to do so was not an abuse of discretion. State v. Erving, 193 Neb. 667, 228 N.W.2d 619 (1975).

This section is not a directive to reduce a sentence whenever asked, but only where the trial court has abused its judicial discretion and fixed a penalty which is clearly excessive. State v. Orner, 192 Neb. 523, 222 N.W.2d 819 (1974).

Where record fails to show factors claimed to require modification of sentence, it will not be modified. State v. Cano, 191 Neb. 709, 217 N.W.2d 480 (1974).

The Supreme Court may reduce a sentence which in its opinion is excessive and it is then its duty to render such sentence as the evidence warrants. State v. West, 188 Neb. 579, 198 N.W.2d 204 (1972).

When in the opinion of the Supreme Court, a sentence is excessive or not warranted by the evidence, this section contemplates correction on appeal. State v. Etchison, 188 Neb. 134, 195 N.W.2d 498 (1972).

A technique for deterrence of crime is scaling of penal sanctions. State v. Keck, 187 Neb. 794, 194 N.W.2d 186 (1972).

Unless an abuse of discretion appears, sentence within statutory limits will not be disturbed. State v. Morosin, 187 Neb. 521, 192 N.W.2d 165 (1971).

Supreme Court may substitute lower sentence. State v. Leadinghorse, 187 Neb. 386, 191 N.W.2d 440 (1971).

The penalty under an amendatory statute enacted before the actual trial, but after commission of the prohibited act, may be applied under this section where the sentence had not become final because an appeal was pending. State v. Goham, 187 Neb. 34, 187 N.W.2d 305 (1971).

Supreme Court may reduce sentence when in its opinion the sentence is excessive. State v. Dixon, 186 Neb. 143, 181 N.W.2d 250 (1970); Havlicek v. State, 101 Neb. 782, 165 N.W. 251 (1917).

Crime committed was so brutal that maximum penalty was required. State v. Escamilla, 182 Neb. 466, 155 N.W.2d 344 (1968).

In absence of bill of exceptions, sentence within statutory limits will not be disturbed. Guedea v. State, 162 Neb. 680, 77 N.W.2d 166 (1956).

Sentence imposed within statutory limits will not be disturbed in absence of abuse of discretion. Salyers v. State, 159 Neb. 235, 66 N.W.2d 576 (1954); Onstott v. State, 156 Neb. 55, 54 N.W.2d 380 (1952); Young v. State, 155 Neb. 261, 51 N.W.2d 326 (1952).

In absence of proper showing of abuse of discretion, Supreme Court will not reduce sentence. Taylor v. State, 159 Neb. 210, 66 N.W.2d 514 (1954).

This section is not effective to sustain a conviction where province of jury is prejudicially invaded. Schluter v. State, 151 Neb. 284, 37 N.W.2d 396 (1949).

Where an instruction has the effect of infringing upon the right of the jury to judge of the credibility of the witnesses, it is prejudicially erroneous. Wilson v. State, 150 Neb. 436, 34 N.W.2d 880 (1948).

Supreme Court cannot substitute itself for jury in determining whether essential elements of offense have been established beyond a reasonable doubt where instruction omits one of such elements. Whitehead v. State, 147 Neb. 797, 25 N.W.2d 45 (1946).

An instruction that omits an essential element of offense charged cannot be deemed to come within purview of this section. Hans v. State, 147 Neb. 730, 25 N.W.2d 35 (1946).

In prosecution for murder, this section was applied to rulings on admission of evidence, and the giving and refusing of instructions. Bassinger v. State, 142 Neb. 93, 5 N.W.2d 222 (1942).

This section does not prevent reversal of a conviction if the defendant did not have a fair trial because of questionable rulings upon the admission or rejection of evidence. Hansen v. State, 141 Neb. 278, 3 N.W.2d 441 (1942).

Section applied to conviction for embezzlement. Escher v. State, 140 Neb. 633, 1 N.W.2d 322 (1941).

Court was not empowered to reduce sentence on proceedings in error to review denial of motion to withdraw plea of guilty. Bordeau v. State, 125 Neb. 133, 249 N.W. 291 (1933).

Where errors are prejudicial, statute is not applicable. Fetty v. State, 119 Neb. 619, 230 N.W. 440 (1930).

Section has no application where province of jury is prejudicially invaded. Kleinschmidt v. State, 116 Neb. 577, 218 N.W. 384 (1928).

Supreme Court will not often reduce sentence imposed by trial court, particularly where crime involves great moral turpitude and is one of violence. Peterson v. State, 115 Neb. 302, 212 N.W. 610 (1927).

Section does not obviate necessity of alleging in information every material element of alleged offense. Barton v. State, 111 Neb. 673, 197 N.W. 423 (1924).

Section should be liberally construed in favor of justice. Cryderman v. State, 101 Neb. 85, 161 N.W. 1045 (1917).

It is duty of court under this section to reduce sentence when warranted by evidence; this is in no sense a commutation or an act of clemency. Anderson v. State, 26 Neb. 387, 41 N.W. 951 (1889).

2. Reduction of sentence

The Nebraska Supreme Court has the duty to render a reduced sentence against an accused when, in the opinion of the court, it is warranted. State v. McArthur, 230 Neb. 653, 432 N.W.2d 839 (1988).

Where a sentence to a term of years and an order to pay a fine are in excess of the statutory limits, the sentence and order are to be modified to fit within the prescribed limits. State v. Haverkamp, 224 Neb. 73, 395 N.W.2d 570 (1986).

Where defendant had no other significant criminal record, his prison behavior was exemplary, and facts indicated extended incarceration was not needed to rehabilitate the defendant, the Supreme Court may properly modify the sentence imposed by the district court. State v. Suggett, 200 Neb. 693, 264 N.W.2d 876 (1978).

Sentence of five to ten years reduced to two to five years for eighteen-year-old with no criminal record who pleaded guilty on a charge of uttering a forged instrument. State v. Moore, 198 Neb. 317, 252 N.W.2d 617 (1977).

This section authorizes reduction of sentence by Supreme Court in capital offenses in addition to provisions of sections 29-2519 to 29-2523. State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

A sentence of three to nine years for kicking a four-year-old child was excessive under the facts in this case and was reduced to one to three years. State v. Foutch, 196 Neb. 644, 244 N.W.2d 291 (1976).

The Supreme Court is authorized to reduce a sentence and it may render such sentence as in its opinion may be warranted by the evidence. State v. Burkhardt, 194 Neb. 265, 231 N.W.2d 354 (1975).

Sentences of one defendant modified to fit apparent purpose of making total less harsh than that of other defendant. State v. Pope, 192 Neb. 755, 224 N.W.2d 521 (1974).

Upon consideration of presentence report and other circumstances, sentence of one year for escape consecutive to present term not excessive. State v. Maddox, 190 Neb. 361, 208 N.W.2d 274 (1973).

Defendant's sentence of seven years for assault with intent to commit rape was not excessive. State v. Stroh, 189 Neb. 637, 204 N.W.2d 156 (1973).

Sentence reduced to five years for first offense as defendant affected by immature thinking and social naivete, with cultural, educational, and pecuniary handicaps in adjusting to adult life, and who had been made trusty by sheriff during confinement in county jail. State v. Thunder Hawk, 188 Neb. 294, 196 N.W.2d 194 (1972).

Sentences imposed for petit larceny were not excessive. State v. Curry, 184 Neb. 682, 171 N.W.2d 163 (1969).

Cited in reducing sentence where Legislature had reduced penalty during pendency of appeal. State v. Brockman, 184 Neb. 435, 168 N.W.2d 367 (1969).

No abuse of discretion shown where sentence of ten years imposed when statutory range was from three to fifty years. State v. Williams, 183 Neb. 395, 160 N.W.2d 201 (1968).

Evidence was insufficient to reduce sentence of trial court. State v. Alvarez, 182 Neb. 358, 154 N.W.2d 746 (1967).

Supreme Court has the right to reduce a sentence when in its opinion the sentence is excessive. State v. Paul, 177 Neb. 668, 131 N.W.2d 129 (1964).

In absence of bill of exceptions, a sentence imposed within statutory limits will not be reduced. State v. Ohler, 177 Neb. 418, 129 N.W.2d 116 (1964).

Mental condition of defendant convicted of murder in the first degree justified Supreme Court in reducing sentence to life imprisonment. State v. Hall, 176 Neb. 295, 125 N.W.2d 918 (1964).

Supreme Court is authorized to reduce sentence when in its opinion the sentence is excessive. State v. Neuman, 175 Neb. 832, 125 N.W.2d 5 (1963).

Imposition of jail sentence under Brand Inspection Act was excessive and sentence reduced to payment of fine. Satterfield v. State, 172 Neb. 275, 109 N.W.2d 415 (1961).

Sentence imposed of from one to two years in State Reformatory upon conviction of motor vehicle homicide was not excessive. Olney v. State, 169 Neb. 717, 100 N.W.2d 838 (1960).

Reduction in sentence from death to life imprisonment was not justified on claimed weakness of evidence as to deliberation and premeditation. Starkweather v. State, 167 Neb. 477, 93 N.W.2d 619 (1958).

Sentence of seven years for statutory rape was not excessive. Drewes v. State, 156 Neb. 319, 56 N.W.2d 113 (1952).

Supreme Court has authority to reduce and render such sentence as is warranted by evidence. Sundahl v. State, 154 Neb. 550, 48 N.W.2d 689 (1951).

Seven year sentence on conviction of manslaughter was excessive. Fisher v. State, 154 Neb. 166, 47 N.W.2d 349 (1951).

Sentence of six years upon conviction of statutory rape was not excessive. Truman v. State, 153 Neb. 247, 44 N.W.2d 317 (1950).

Sentence of three years for malicious destruction of property was not excessive. Pauli v. State, 151 Neb. 385, 37 N.W.2d 717 (1949).

Sentence of five years for manslaughter was not excessive. Anderson v. State, 150 Neb. 116, 33 N.W.2d 362 (1948).

Sentence of seven years on charge of larceny as bailee was not excessive. Yost v. State, 149 Neb. 584, 31 N.W.2d 538 (1948).

Sentence of five years for burglary was not excessive. Sedlacek v. State, 147 Neb. 834, 25 N.W.2d 533 (1946).

Notwithstanding previous criminal record of accused, sentence to imprisonment for sixteen years was reduced to ten years. Jump v. State, 146 Neb. 501, 20 N.W.2d 375 (1945).

Age of defendant warranted reduction in sentence in rape case. Wiedeman v. State, 141 Neb. 579, 4 N.W.2d 566 (1942).

Age of defendant, station in life, and previous reputation as a peaceful citizen are factors to be taken into consideration in determining whether sentence of death should be reduced to life imprisonment. Rogers v. State, 141 Neb. 6, 2 N.W.2d 529 (1942).

Fifteen year sentence for rape was excessive under the circumstances and reduced to seven years. Haynes v. State, 137 Neb. 69, 288 N.W. 382 (1939).

Where defendant was convicted of larceny of property valued at fifty-five dollars, sentence was reduced from five years to three years. Greenough v. State, 136 Neb. 20, 284 N.W. 740 (1939).

Where, under the circumstances, the sentence of the trial court is excessive, it will be modified on appeal. Haines v. State, 135 Neb. 433, 281 N.W. 860 (1938).

Sentence of thirty days imprisonment in county jail for assault was excessive, and reduced to fine of $25. Schleif v. State, 131 Neb. 875, 270 N.W. 510 (1936).

Fine of $500 for selling two bottles of beer without license was excessive, and reduced. Wilson v. State, 130 Neb. 752, 266 N.W. 614 (1936).

Sentence on charge of unlawful possession of intoxicating liquor reduced. Fast v. State, 128 Neb. 782, 261 N.W. 176 (1935).

Sentence on burglary charge reduced. Bulwan v. State, 127 Neb. 436, 255 N.W. 559 (1934); Barnes v. State, 124 Neb. 826, 248 N.W. 381 (1933).

Sentence of ten years on conviction of "shooting with intent to kill," was excessive and reduced to five years because of extenuating circumstances. Lillard v. State, 123 Neb. 838, 244 N.W. 640 (1932).

Sentence on charge of receiving stolen property reduced from three to one year. Smith v. State, 123 Neb. 17, 241 N.W. 750 (1932).

In prosecution for shooting with intent to kill, sentence reduced from seven years to three years. Swartz v. State, 121 Neb. 696, 238 N.W. 312 (1931).

One year in penitentiary for burglary reduced to five months in county jail. Haney v. State, 119 Neb. 862, 228 N.W. 939 (1930).

Sentence of ten years for manslaughter by stabbing was reduced to five. Pembrook v. State, 119 Neb. 417, 229 N.W. 271 (1930).

Death penalty for murder reduced to life imprisonment. Swartz v. State, 118 Neb. 591, 225 N.W. 766 (1929); Wesley v. State, 112 Neb. 360, 199 N.W. 719 (1924); Muzik v. State, 99 Neb. 496, 156 N.W. 1056 (1916); Hamblin v. State, 81 Neb. 148, 115 N.W. 850 (1908); O'Hearn v. State, 79 Neb. 513, 113 N.W. 130 (1907).

Death penalty upheld. Sherman v. State, 118 Neb. 84, 223 N.W. 645 (1929); Carter v. State, 115 Neb. 320, 212 N.W. 614 (1927).

Sentence on charge of manslaughter reduced from ten years to five years. Banks v. State, 114 Neb. 33, 206 N.W. 18 (1925); Welter v. State, 114 Neb. 28, 206 N.W. 16 (1925).

On charge of manslaughter, sentence was reduced to three years. Howard v. State, 113 Neb. 67, 201 N.W. 968 (1925).

Sentence on charge of rape reduced to four years. Fox v. State, 106 Neb. 537, 184 N.W. 68 (1921).

Sentence of five years for larceny of forty dollars reduced. Junod v. State, 73 Neb. 208, 102 N.W. 462 (1905).

Sentence of seven years on charge of manslaughter reduced to three years. Ford v. State, 71 Neb. 246, 98 N.W. 807 (1904).

Sentence of seven years for cattle stealing reduced. Palmer v. State, 70 Neb. 136, 97 N.W. 235 (1903).

Life sentence for second degree murder, on indirect and circumstantial evidence, reduced to twenty years. Nelson v. State, 33 Neb. 528, 50 N.W. 679 (1891).

Sentence of ten years for burglary reduced. Charles v. State, 27 Neb. 881, 44 N.W. 39 (1889).

On charge of rape, sentence of twelve years was reduced to six years. Fager v. State, 22 Neb. 332, 35 N.W. 195 (1887).

3. Harmless error

Harmless error analysis undertaken by an appellate court does not violate a defendant's right to a trial by jury. State v. Nesbitt, 264 Neb. 612, 650 N.W.2d 766 (2002).

Prosecutor's comments in final argument held not to be a reflection on defendant's failure to testify. State v. Donald, 199 Neb. 70, 256 N.W.2d 107 (1977).

Since defendant did appeal and had a trial de novo in the district court, the improper attempt by the county judge to chill his right to appeal was harmless error. State v. Goodloe, 196 Neb. 381, 243 N.W.2d 69 (1976).

Admission of irrelevant evidence is harmless error unless, when with other evidence properly adduced, it affects substantial rights of the adverse party. State v. Rathburn, 195 Neb. 485, 239 N.W.2d 253 (1976).

No substantial miscarriage of justice occurred under facts in this case by overruling motion for mistrial. State v. Van Ackeren, 194 Neb. 650, 235 N.W.2d 210 (1975).

No substantial miscarriage of justice occurred, under facts in this case, by erroneous admission of evidence of similar acts. State v. Franklin, 194 Neb. 630, 234 N.W.2d 610 (1975).

Even if asking of two questions to which objections were sustained was error, no prejudice was indicated and judgment should not be set aside. State v. Bartlett, 194 Neb. 502, 233 N.W.2d 904 (1975).

An erroneous instruction in a criminal case is not ground for reversal unless prejudicial to the defendant. State v. Garza, 193 Neb. 283, 226 N.W.2d 768 (1975).

Fact that another jury selected from the same jury panel had previously found defendant's companion guilty of the separate and distinct offense did not constitute prejudice to a substantial right of defendant. State v. Harris, 184 Neb. 301, 167 N.W.2d 386 (1969).

Valuations placed on property taken in burglary did not prejudice the defendant. State v. Bundy, 181 Neb. 160, 147 N.W.2d 500 (1966).

Harmless error in a criminal prosecution is not a ground for reversal of judgment of conviction. State v. Burton, 174 Neb. 457, 118 N.W.2d 502 (1962).

Error in requiring defendant to answer question as to another offense was not prejudicial. Texter v. State, 170 Neb. 426, 102 N.W.2d 655 (1960).

Proof of betting by a prospective juror was not prejudicial to defendant where verdict returned by jury was contrary to juror's bet. Fugate v. State, 169 Neb. 420, 99 N.W.2d 868 (1959).

Statement on existing constitutional or statutory provisions as to pardons and paroles was not prejudicial error. Grandsinger v. State, 161 Neb. 419, 73 N.W.2d 632 (1955).

Admission of hearsay evidence was harmless error. Gates v. State, 160 Neb. 722, 71 N.W.2d 460 (1955).

Misdirection, not causing substantial miscarriage of justice, does not require reversal. Bell v. State, 159 Neb. 474, 67 N.W.2d 762 (1954).

Prejudicial error in prosecution for second degree murder was not shown. Vanderheiden v. State, 156 Neb. 735, 57 N.W.2d 761 (1953).

Instruction on reasonable doubt was not prejudicial. Owens v. State, 152 Neb. 841, 43 N.W.2d 168 (1950).

Where charge to jury, considered as a whole, correctly states the law, the verdict will not be set aside merely because a single instruction is incomplete. Kirkendall v. State, 152 Neb. 691, 42 N.W.2d 374 (1950).

In prosecution for abortion resulting in death, the admission in evidence of a dying declaration reduced to writing was not prejudicial error requiring reversal, where written statement added nothing to story recited by witnesses examined at trial. Piercy v. State, 138 Neb. 905, 297 N.W. 137 (1941).

Recommendation of leniency by jury does not make sentence imposed by trial court excessive so as to require application of this statute, since penalty is for trial court and not the jury to determine. Ayres v. State, 138 Neb. 604, 294 N.W. 392 (1940).

Harmless error does not require a second trial, as the law recognizes the possibility of harmless imperfections and does not defeat itself by exacting absolute perfection. Jurgensen v. State, 135 Neb. 537, 283 N.W. 228 (1939).

Unless error complained of was prejudicial to rights of defendant, the cause should not be reversed. Mason v. State, 132 Neb. 7, 270 N.W. 661 (1937); Lovejoy v. State, 130 Neb. 154, 264 N.W. 417 (1936); Dobry v. State, 130 Neb. 51, 263 N.W. 681 (1935).

Variance between information and complaint filed in county court did not prejudice defendant. Clarke v. State, 125 Neb. 445, 250 N.W. 551 (1933).

Consolidation of two indictments is within discretion of trial court, especially where defendant consents or requests such consolidation. Luke v. State, 123 Neb. 101, 242 N.W. 265 (1932).

Instruction given in manslaughter case fell within class of instructions where conviction will not be reversed for nonprejudicial misdirection. Crawford v. State, 116 Neb. 125, 216 N.W. 294 (1927).

Defendant, released on bail, may waive right to be present when court gives supplemental instruction to jury, and where no prejudice results, conviction will not be set aside. Scott v. State, 113 Neb. 657, 204 N.W. 381 (1925).

Any error occurring in the trial of a criminal case which does not cause a substantial miscarriage of justice should be disregarded. Marchand v. State, 113 Neb. 87, 201 N.W. 890 (1925).

Correction in instructions after same have been delivered and jury has retired is not ground for reversal, ordinarily, unless found to be prejudicial to person complaining. Quinton v. State, 112 Neb. 684, 200 N.W. 881 (1924).

Conviction of constructive contempt will not be set aside because information was verified on information and belief where objection was not made until after verdict. Tasich v. State, 111 Neb. 465, 196 N.W. 688 (1923).

Misconduct of prosecutor was not of such injurious nature as to justify reversal. Melcher v. State, 109 Neb. 865, 192 N.W. 502 (1923).

Where no error appears and sentence is warranted by statute, it will not be reduced because of apparent undue severity. Fanton v. State, 50 Neb. 351, 69 N.W. 953 (1897); Barney v. State, 49 Neb. 515, 68 N.W. 636 (1896).

4. Substantial miscarriage of justice

Presence, in view of jury, of evidence which had not yet been received into evidence, but was received later for limited purposes, did not constitute a "substantial miscarriage of justice," such that mistrial would be in order. State v. Valdez, 239 Neb. 453, 476 N.W.2d 814 (1991).

Examination of record showed no substantial prejudice to the defendant by trial court's exclusion of certain hearsay testimony. State v. Turner, 221 Neb. 852, 381 N.W.2d 149 (1986).

References to previous contradictory statements of witnesses in direct examination and caution in instruction that they went only to credibility caused no substantial miscarriage of justice. State v. Fronning, 186 Neb. 463, 183 N.W.2d 920 (1971).

Allowing testimony of witness as to value of property taken under circumstances did not constitute substantial miscarriage of justice. State v. Schumacher, 184 Neb. 653, 171 N.W.2d 181 (1969).

Admission of incriminating, inculpatory, and extra-judicial declarations of a co-conspirator after the arrest and after the termination of the conspiracy was prejudicial error. State v. Watson, 182 Neb. 692, 157 N.W.2d 156 (1968).

Examination of entire case and record conclusively shows no substantial miscarriage of justice. State v. Riley, 182 Neb. 300, 154 N.W.2d 741 (1967).

Error in instruction on credibility of child as witness was not cured. Rakes v. State, 158 Neb. 55, 62 N.W.2d 273 (1954).

Supreme Court has privilege within its discretion to examine instructions which appear to be conflicting or confusing, and to determine whether or not error in instructions would result in miscarriage of justice. Planck v. State, 151 Neb. 599, 38 N.W.2d 790 (1949).

Where one of essential elements of offense is omitted from instruction, this section will not prevent reversal. Glasgow v. State, 147 Neb. 279, 22 N.W.2d 842 (1946).

Where court allows proceedings in absence of defendant, it is substantial invasion of defendant's rights, and is prejudicial error. Strasheim v. State, 138 Neb. 651, 294 N.W. 433 (1940).

In cattle stealing case, judgment was sustained because court could not say, after examination of entire record, that substantial miscarriage of justice had occurred. Taylor v. State, 138 Neb. 156, 292 N.W. 233 (1940).

The obvious failure of an information to charge an offense as defined in the statute is not a defect of technical procedure, but involves a substantial right. Dutiel v. State, 135 Neb. 811, 284 N.W. 321 (1939).

If Supreme Court, in criminal case, after examination of entire cause, shall consider that no substantial miscarriage of justice shall have occurred, it must affirm the judgment. Harrison v. State, 133 Neb. 794, 277 N.W. 96 (1938).

Misdirection of jury not causing substantial miscarriage of justice does not require that a judgment be set aside. Lorimer v. State, 127 Neb. 758, 257 N.W. 217 (1934).

In contempt proceedings, conviction will not be set aside where no substantial miscarriage of justice has occurred. McCauley v. State, 124 Neb. 102, 245 N.W. 269 (1932).

In prosecution for defrauding bank, errors relied upon did not result in substantial miscarriage of justice. Kirchman v. State, 122 Neb. 624, 241 N.W. 100 (1932).

This section does not authorize court to declare there has been no substantial miscarriage of justice merely because the court from an examination of the evidence may believe the defendant is guilty. Scott v. State, 121 Neb. 232, 236 N.W. 608 (1931).

Where no substantial miscarriage of justice occurs, conviction will be affirmed. Norton v. State, 119 Neb. 588, 230 N.W. 438 (1930).

Court will not ignore "error as to any matter of pleading or procedure" when the rights of the accused conferred by the Constitution have been violated. Stowe v. State, 117 Neb. 440, 220 N.W. 826 (1928).

Instructions in murder case, while not in apt language, did not result in substantial miscarriage of justice. Phegley v. State, 113 Neb. 138, 202 N.W. 419 (1925).

Instruction to jury in rape case on reasonable doubt did not cause substantial miscarriage of justice. Bennett v. State, 111 Neb. 552, 196 N.W. 905 (1924).



29-2308.01 - Repealed. Laws 1995, LB 127, § 3.

29-2308.01. Repealed. Laws 1995, LB 127, § 3.



29-2309 - Repealed. Laws 1982, LB 722, § 13.

29-2309. Repealed. Laws 1982, LB 722, § 13.



29-2310 - Repealed. Laws 1982, LB 722, § 13.

29-2310. Repealed. Laws 1982, LB 722, § 13.



29-2311 - Repealed. Laws 1969, c. 411, § 1.

29-2311. Repealed. Laws 1969, c. 411, § 1.



29-2312 - Repealed. Laws 1969, c. 411, § 1.

29-2312. Repealed. Laws 1969, c. 411, § 1.



29-2313 - Repealed. Laws 1969, c. 411, § 1.

29-2313. Repealed. Laws 1969, c. 411, § 1.



29-2314 - Repealed. Laws 1959, c. 121, § 4.

29-2314. Repealed. Laws 1959, c. 121, § 4.



29-2315 - Prosecuting attorney, defined.

29-2315. Prosecuting attorney, defined.

For purposes of sections 29-2315.01 to 29-2325, prosecuting attorney means a county attorney, city attorney, or designated attorney.



29-2315.01 - Appeal by prosecuting attorney; application; procedure.

29-2315.01. Appeal by prosecuting attorney; application; procedure.

The prosecuting attorney may take exception to any ruling or decision of the court made during the prosecution of a cause by presenting to the trial court the application for leave to docket an appeal with reference to the rulings or decisions of which complaint is made. Such application shall contain a copy of the ruling or decision complained of, the basis and reasons for objection thereto, and a statement by the prosecuting attorney as to the part of the record he or she proposes to present to the appellate court. Such application shall be presented to the trial court within twenty days after the final order is entered in the cause, and upon presentation, if the trial court finds it is in conformity with the truth, the judge of the trial court shall sign the same and shall further indicate thereon whether in his or her opinion the part of the record which the prosecuting attorney proposes to present to the appellate court is adequate for a proper consideration of the matter. The prosecuting attorney shall then present such application to the appellate court within thirty days from the date of the final order. If the application is granted, the prosecuting attorney shall within thirty days from such granting order a bill of exceptions in accordance with section 29-2020 if such bill of exceptions is desired and otherwise proceed to obtain a review of the case as provided in section 25-1912.

1. Error proceedings

2. Procedure

3. Miscellaneous

1. Error proceedings

This section allows the county attorney to request appellate review of an adverse decision or ruling in a criminal case in district court after a final order or judgment in the criminal case has been entered, but it does not allow an appellate court to review issues upon which no ruling was made. State v. Figeroa, 278 Neb 98, 767 N.W.2d 775 (2009).

This statute does not permit review of issues upon which no ruling was made. State v. Jensen, 226 Neb. 40, 409 N.W.2d 319 (1987).

District court's ruling on motion to dismiss habitual criminal charge reviewed and reversed in error proceedings. State v. Nance, 197 Neb. 257, 248 N.W.2d 339 (1976).

Scope and purpose of review of proceedings hereunder is to provide authoritative exposition of the law as precedent in subsequent cases. State v. Jennings, 195 Neb. 434, 238 N.W.2d 477 (1976).

Pendency of error proceedings under this section does not preclude appeal under section 29-3002. State v. Carpenter, 186 Neb. 605, 185 N.W.2d 663 (1971).

Error proceedings by the state may be had to review dismissal of prosecution for lack of sufficient evidence. State v. Faircloth, 181 Neb. 333, 148 N.W.2d 187 (1967).

2. Procedure

A judgment entered during the pendency of a criminal cause is final when no further action is required to completely dispose of the cause pending. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011).

In the absence of specific statutory authorization, the State, as a general rule, has no right to appeal an adverse ruling in a criminal case. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011).

The test of finality of an order or judgment for the purpose of appeal is whether the particular proceeding or action was terminated by the order or judgment. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011).

This section grants the State the right to seek appellate review of adverse criminal rulings and specifies the special procedure by which to obtain such review. State v. Penado, 282 Neb. 495, 804 N.W.2d 160 (2011).

The purpose of a prosecutorial appeal brought under this section is to provide an authoritative exposition of the law to serve as precedent in future cases. Thus, under this section, an appellate court determines whether authoritative exposition of the law is needed based upon the prosecuting attorney's application for leave to docket an appeal. And the scope of an appellate court's review under this section is limited to providing such an exposition. It is not the proper function of this section to have an appellate court render an advisory opinion on narrow factual issues regardless of whether the opinion may, or may not, have some marginal precedential value in the future. State v. Larkins, 276 Neb. 603, 755 N.W.2d 813 (2008).

A defendant cannot file a cross-appeal to an exception proceeding unless the general appeal provisions are complied with. State v. Vasquez, 271 Neb. 906, 716 N.W.2d 443 (2006).

The State's right to appeal in criminal cases is limited by this section, which provides that the State may appeal only after a final order has been filed in the case. State v. Dunlap, 271 Neb. 314, 710 N.W.2d 873 (2006).

This section grants to the State the right to seek appellate review of adverse criminal rulings and specifies the special procedure by which to obtain such review. State v. Dunlap, 271 Neb. 314, 710 N.W.2d 873 (2006).

The State's right to seek a review is limited to the procedure set forth in this section. State v. Recek, 263 Neb. 644, 641 N.W.2d 391 (2002).

The county attorney in a criminal proceeding must present to the trial court an application for leave to docket an appeal according to this section before seeking review under the general appeal statute, section 25-1912. State v. Baird, 238 Neb. 724, 472 N.W.2d 203 (1991).

An order of the district court reversing a judgment of the county court in a criminal case, vacating the sentence, and remanding the cause for imposition of a sentence may be reviewed under this section. Pursuant to this section, "trial court" is merely a synonym for "district court." State v. Schall, 234 Neb. 101, 449 N.W.2d 225 (1989).

An order in a criminal case whereby the district court vacates a sentence and remands the cause for imposition of sentence in the county court is reviewable under this section. State v. Ziemba, 216 Neb. 612, 346 N.W.2d 208 (1984).

County attorney's appeals involving criminal matters were dismissed where civil appeals improperly perfected. State v. Gillett & Gaston, 199 Neb. 829, 261 N.W.2d 763 (1978).

This section prevents the state from a cross-appeal on an order granting defendant a new trial in a criminal case. State v. Martinez, 198 Neb. 347, 252 N.W.2d 630 (1977).

The right of the county attorney to review questions of law hereunder is limited to cases in which a final order or judgment in the criminal case has been entered, and authority does not extend to city attorneys nor prosecutions under city ordinances. State v. Linn, 192 Neb. 798, 224 N.W.2d 539 (1974).

Proper practice would be to institute error proceedings only after sentence is imposed or motion for new trial is overruled, but since decision here will not affect defendant, and will govern only pending or future similar cases, motion to dismiss because prematurely filed is overruled. State v. Weidner, 192 Neb. 161, 219 N.W.2d 742 (1974).

Review of order sustaining demurrer to information was properly brought by the state. State v. Buttner, 180 Neb. 529, 143 N.W.2d 907 (1966).

County attorney is required to apply for leave to docket proceedings within one month from date of final order. State v. Satterfield, 179 Neb. 451, 138 N.W.2d 656 (1965).

This section must be read in pari material with section 25-1912 and mandates that when an appellate court grants the State leave to docket an appeal, the State must file a notice of appeal within 30 days in order to perfect jurisdiction in the appellate court. State v. Kissell, 13 Neb. App. 209, 690 N.W.2d 194 (2004).

3. Miscellaneous

The purpose of appellate review pursuant to this section is to provide an authoritative exposition of the law to serve as precedent in future cases. State v. Figeroa, 278 Neb 98, 767 N.W.2d 775 (2009).

An order to disqualify the county attorney's office was not a final, appealable order, and the exception in Richardson v. Griffiths, 251 Neb. 825, 560 N.W.2d 430 (1997), to the final order rule did not apply because the State's interest in prosecuting the defendant was protected by the appointment of a special counsel to prosecute the defendant on behalf of the State. State v. Dunlap, 271 Neb. 314, 710 N.W.2d 873 (2006).

Failure to strictly comply with the jurisdictional prerequisites of this section prevents the State from obtaining any review of a trial court's final order in a criminal case. State v. Johnson, 259 Neb. 942, 613 N.W.2d 459 (2000).

The State may request an appellate court to review an adverse decision or ruling in a criminal case made by a district court after a final order or judgment in the criminal case has been entered. The purpose of this procedure is to provide an authoritative exposition of the law to serve as precedent in future cases. State v. Dorcey, 256 Neb. 795, 592 N.W.2d 495 (1999).

This section grants the state the right to seek Supreme Court review of adverse criminal rulings and specifies the special procedure by which to obtain review. State v. Wieczorek, 252 Neb. 705, 565 N.W.2d 481 (1997).

Under this section, the State may request review of an adverse decision or ruling in a criminal case after a final order or judgment in the criminal case has been entered. The purpose of this procedure is to provide an authoritative exposition of the law to serve as precedent in future cases. State v. Detweiler, 249 Neb. 485, 544 N.W.2d 83 (1996).

The trial judge has no authority to decide whether an appeal under this section may be taken. State v. Wren, 234 Neb. 291, 450 N.W.2d 684 (1990).

In proceedings under this section, exceptions of state were sustained. State v. Ransburg, 181 Neb. 352, 148 N.W.2d 324 (1967).

The right of the state to appeal is limited. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).

Information attempting to charge disturbing the peace was tested under this section. State v. Coomes, 170 Neb. 298, 102 N.W.2d 454 (1960).

The purpose of appellate review under this section is to provide an authoritative exposition of the law for use as a precedent in similar cases which may now be pending or which may subsequently arise. State v. Rubek, 11 Neb. App. 489, 653 N.W.2d 861 (2002).

In a criminal proceeding tried in the county court and appealed to the district court, "trial court" as used in this section is a synonym for "district court". A trial judge has no authority to decide whether an appeal under this section may be taken, and a district judge's refusal to sign an application for leave to docket the appeal does not deprive a higher court of jurisdiction. State v. Rubek, 7 Neb. App. 68, 578 N.W.2d 502 (1998).

The purpose of appellate review under this section is to provide an authoritative exposition of the law for use as precedent in similar cases which may be pending or may subsequently arise. State v. Wilen, 4 Neb. App. 132, 539 N.W.2d 650 (1995).



29-2315.02 - Error proceedings by county attorney; appointment of counsel for defendant; fee.

29-2315.02. Error proceedings by county attorney; appointment of counsel for defendant; fee.

If the application be granted, the trial court shall appoint a lawyer to argue the case against the prosecuting attorney, which lawyer shall receive for his services a fee not exceeding two hundred dollars, to be fixed by such court, and to be paid out of the treasury of the county. For such purpose, the court may appoint the defendant's attorney, but if he is not appointed the defendant may in any event appear and participate through an attorney of his own choice.

Appeal cannot be taken by state from interlocutory ruling of trial court in criminal proceeding. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).



29-2316 - Error proceedings by prosecuting attorney; decision on appeal; effect.

29-2316. Error proceedings by prosecuting attorney; decision on appeal; effect.

The judgment of the court in any action taken pursuant to section 29-2315.01 shall not be reversed nor in any manner affected when the defendant in the trial court has been placed legally in jeopardy, but in such cases the decision of the appellate court shall determine the law to govern in any similar case which may be pending at the time the decision is rendered or which may thereafter arise in the state. When the decision of the appellate court establishes that the final order of the trial court was erroneous and the defendant had not been placed legally in jeopardy prior to the entry of such erroneous order, the trial court may upon application of the prosecuting attorney issue its warrant for the rearrest of the defendant and the cause against him or her shall thereupon proceed in accordance with the law as determined by the decision of the appellate court.

1. Scope

2. Defendant in jeopardy

3. Miscellaneous

1. Scope

The purpose of an appellate review is to provide an authoritative exposition of the law to serve as precedent in future cases. State v. Falcon, 260 Neb. 119, 615 N.W.2d 436 (2000).

Scope and purpose of review of proceedings hereunder is to provide authoritative exposition of the law as precedent in subsequent cases. State v. Jennings, 195 Neb. 434, 238 N.W.2d 477 (1976).

Scope and purpose of review are to secure authoritative expositions of law to be used as precedent in similar cases. State v. Taylor, 179 Neb. 42, 136 N.W.2d 179 (1965).

Upon reversal of order to quash complaint, further proceedings were authorized. State v. Amick, 173 Neb. 770, 114 N.W.2d 893 (1962).

Function of Supreme Court is to determine law of the case. State v. Luttrell, 159 Neb. 641, 68 N.W.2d 332 (1955).

Judgment under this section cannot reverse or affect judgment of trial court, but is solely to obtain authoritative exposition of the law. State v. McDaniels, 145 Neb. 261, 16 N.W.2d 164 (1944).

Judgment hereunder does not in any manner affect judgment of district court, but merely determines law governing similar cases or those arising in future. State v. Kastle, 120 Neb. 758, 235 N.W. 458 (1931).

2. Defendant in jeopardy

Even though modifying a sentence on review does not violate constitutional principles of double jeopardy, because of the language of this section, a Nebraska appellate court does not have authority to modify a sentence in an error proceeding when the defendant has been "placed legally in jeopardy." State v. Hense, 276 Neb. 313, 753 N.W.2d 832 (2008).

The application of this section turns on whether the defendant has been placed in jeopardy by the trial court, not by whether the Double Jeopardy Clause bars further action. State v. Vasquez, 271 Neb. 906, 716 N.W.2d 443 (2006).

Where defendant's motion for a new trial was overruled and he did not appeal, he has been placed in jeopardy and ruling in error proceedings could not affect him. State v. Weidner, 192 Neb. 161, 219 N.W.2d 742 (1974).

When defendant has been placed in jeopardy, error proceeding by state will not affect the judgment of the trial court. State v. Faircloth, 181 Neb. 333, 148 N.W.2d 187 (1967).

3. Miscellaneous

Remanded for proceedings after district court's ruling on motion to dismiss habitual criminal charges reversed. State v. Nance, 197 Neb. 257, 248 N.W.2d 339 (1976).

Dismissal of complaint on appeal was erroneous, for which judgment was reversed. State v. Ruggiere, 180 Neb. 869, 146 N.W.2d 373 (1966).

Exceptions of state were sustained in case involving jurisdiction over the trial of a youth under eighteen years. State v. McCoy, 145 Neb. 750, 18 N.W.2d 101 (1945).

Exceptions of state were sustained in case involving question of trial without jury by magistrates and police courts of misdemeanors. State v. Kacin, 123 Neb. 64, 241 N.W. 785 (1932).



29-2317 - Notice of intent to appeal to district court; procedure.

29-2317. Notice of intent to appeal to district court; procedure.

(1) A prosecuting attorney may take exception to any ruling or decision of the county court made during the prosecution of a cause by presenting to the court a notice of intent to take an appeal to the district court with reference to the rulings or decisions of which complaint is made.

(2) The notice shall contain a copy of the rulings or decisions complained of, the basis and reasons for objection thereto, and a statement by the prosecuting attorney as to the part of the record he or she proposes to present to the district court. The notice shall be presented to the court within twenty days after the final order is entered in the cause. If the court finds it is in conformity with the truth, the judge shall sign it and shall indicate thereon whether, in his or her opinion, the part of the record which the prosecuting attorney proposes to present to the district court is adequate for a proper consideration of the matter.

(3) The prosecuting attorney shall then file the notice in the district court within thirty days from the date of final order and within thirty days from the date of filing the notice shall file a bill of exceptions covering the part of the record referred to in the notice. Such appeal shall be on the record.

The plain language of section 43-2,106.01(2)(d) carves out an exception for delinquency cases in which jeopardy has attached. In such cases, the county attorney is limited to taking exception pursuant to the procedures of this section and sections 29-2318 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

This section requires exception to a county court judgment to be taken to the district court sitting as an appellate court. Specifically, the prosecuting attorney is to file a notice of appeal in the county court, then file the notice in the district court within 30 days. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Under section 43-2,106.01(2)(d), when a county attorney files an appeal "in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy," the appeal must be taken by exception proceedings to the district court pursuant to this section and sections 29 -2318 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Separate juvenile courts are treated as county courts under this section and sections 29-2318 and 29-2319 for the purpose of exception proceedings under subsection (2)(d) of section 43-2,106.01. In re Interest of Sean H., 271 Neb. 395, 711 N.W.2d 879 (2006).

The district court lacked subject matter jurisdiction and thus properly dismissed the State's appeal of a criminal prosecution brought pursuant to this section, where, before filing notice of its intent to appeal to the district court, the State voluntarily dismissed the case in the county court. State v. Dorcey, 256 Neb. 795, 592 N.W.2d 495 (1999).

Grant of right to prosecuting attorney to appeal a decision of municipal or county court does not repeal by implication the authority of the prosecuting attorney to refile in county court or to file directly in a district court. State v. Rubek, 220 Neb. 537, 371 N.W.2d 537 (1985).

This section provides no means of appeal for a defendant who has previously been placed in jeopardy since a proceeding under this section cannot subsequently affect that defendant's rights. State v. Sports Couriers, Inc., 210 Neb. 168, 313 N.W.2d 447 (1981).

Where a previously announced sentence has been subsequently modified, the prosecuting attorney may appeal. State v. McDermott, 200 Neb. 337, 263 N.W.2d 482 (1978).

Pursuant to subsection (2) of this section, to obtain review of a county court's decision in a criminal case, the State must present both the required notice of appeal and a copy of the ruling complained of to the county court. Failure to include a copy of the ruling or decision complained of is a jurisdictional defect. State v. Steinbach, 11 Neb. App. 468, 652 N.W.2d 632 (2002).



29-2318 - Appeal of ruling or decision; counsel for defendant; appointment; fees.

29-2318. Appeal of ruling or decision; counsel for defendant; appointment; fees.

When a notice is filed, the trial court shall appoint a lawyer to argue the case against the prosecuting attorney, which lawyer shall receive for his or her services a fee not exceeding two hundred dollars to be fixed by the court and to be paid out of the treasury of the county. The court may appoint the defendant's attorney, but if an attorney is not appointed the defendant may be represented by an attorney of his or her choice.

The plain language of section 43-2,106.01(2)(d) carves out an exception for delinquency cases in which jeopardy has attached. In such cases, the county attorney is limited to taking exception pursuant to the procedures of this section and sections 29-2317 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Under section 43-2,106.01(2)(d), when a county attorney files an appeal "in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy," the appeal must be taken by exception proceedings to the district court pursuant to this section and sections 29 -2317 and 29-2319. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Separate juvenile courts are treated as county courts under this section and sections 29-2317 and 29-2319 for the purpose of exception proceedings under subsection (2)(d) of section 43-2,106.01. In re Interest of Sean H., 271 Neb. 395, 711 N.W.2d 879 (2006).



29-2319 - Exception proceedings by prosecuting attorney; decision of district court; effect.

29-2319. Exception proceedings by prosecuting attorney; decision of district court; effect.

(1) The judgment of the court in any action taken under the provisions of sections 29-2317 and 29-2318 shall not be reversed nor in any manner affected when the defendant in the trial court has been placed legally in jeopardy, but in such cases the decision of the district court shall determine the law to govern in any similar case which may be pending at the time the decision is rendered, or which may thereafter arise in the district.

(2) When the decision of the district court establishes that the final order of the trial court was erroneous and that the defendant had not been placed legally in jeopardy prior to the entry of such erroneous order, the trial court may upon application of the prosecuting attorney issue its warrant for the rearrest of the defendant and the cause against the defendant shall thereupon proceed in accordance with the law as determined by the decision of the district court.

(3) The prosecuting attorney may take exception to any ruling or decision of the district court in the manner provided by sections 29-2315.01 to 29-2316.

The plain language of section 43-2,106.01(2)(d) carves out an exception for delinquency cases in which jeopardy has attached. In such cases, the county attorney is limited to taking exception pursuant to the procedures of this section and sections 29-2317 and 29-2318. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Under section 43-2,106.01(2)(d), when a county attorney files an appeal "in any case determining delinquency issues in which the juvenile has been placed legally in jeopardy," the appeal must be taken by exception proceedings to the district court pursuant to this section and sections 29 -2317 and 29-2318. In re Interest of Rebecca B., 280 Neb. 137, 783 N.W.2d 783 (2010).

Separate juvenile courts are treated as county courts under this section and sections 29-2317 and 29-2318 for the purpose of exception proceedings under subsection (2)(d) of section 43-2,106.01. In re Interest of Sean H., 271 Neb. 395, 711 N.W.2d 879 (2006).

There is no statutory authorization for a city attorney representing the State to appeal a decision of a district court which reverses the decision of a county court upon appeal by a criminal defendant. State v. Jones, 264 Neb. 812, 652 N.W.2d 288 (2002).

The protections afforded by this section are no greater than or different from the double jeopardy protections afforded by the U.S. and Nebraska Constitutions. State v. Neiss, 260 Neb. 691, 619 N.W.2d 222 (2000).



29-2320 - Appeal of sentence by prosecuting attorney or Attorney General; when authorized.

29-2320. Appeal of sentence by prosecuting attorney or Attorney General; when authorized.

Whenever a defendant is found guilty of a felony following a trial or the entry of a plea of guilty or tendering a plea of nolo contendere, the prosecuting attorney charged with the prosecution of such defendant or the Attorney General may appeal the sentence imposed if there is a reasonable belief, based on all of the facts and circumstances of the particular case, that the sentence is excessively lenient.

1. Applicability of section

2. Standard of review

3. Waiver

4. Miscellaneous

1. Applicability of section

A sentence that falls below the sentencing limits prescribed by law may be appealed by the State as excessively lenient. State v. Alford, 278 Neb. 818, 774 N.W.2d 394 (2009).

Under this section, a prosecuting attorney may appeal sentences imposed in felony cases when he or she reasonably believes the sentence is excessively lenient. Under this section, an appellate court lacks the authority to review a sentence imposed for a misdemeanor conviction. State v. Stafford, 278 Neb. 109, 767 N.W.2d 507 (2009).

A sentence imposed in a revocation of probation proceeding is considered a sentence under this section and is subject to an appeal by the prosecutor challenging its leniency. State v. Caniglia, 272 Neb. 662, 724 N.W.2d 316 (2006).

This section does not provide the State with statutory authority to appeal the sentence of a defendant who has been acquitted of the death penalty and sentenced to life imprisonment. State v. Seberger, 257 Neb. 747, 601 N.W.2d 229 (1999).

2. Standard of review

When the State appeals and claims that a sentence imposed on a defendant is excessively lenient, the standard of review is whether the sentencing court abused its discretion in the sentence imposed. State v. Wojcik, 238 Neb. 863, 472 N.W.2d 732 (1991); State v. Reynolds, 235 Neb. 662, 457 N.W.2d 405 (1990).

In State's appeal under this section on a claim that an imposed sentence is excessively lenient, the sentence imposed will be upheld unless the sentencing court abused its discretion concerning the questioned sentence. State v. Stastny, 227 Neb. 748, 419 N.W.2d 873 (1988).

When the State appeals and claims that a sentence imposed on a defendant is excessively lenient, the standard of review is whether the sentencing court abused its discretion in the sentence imposed. State v. Rittenhouse, 1 Neb. App. 633, 510 N.W.2d 336 (1993).

3. Waiver

The State, by agreeing to remain silent at a defendant's sentencing hearing as part of a plea bargain, does not waive its statutory right to appeal a sentence as excessively lenient. State v. Thompson, 15 Neb. App. 764, 735 N.W.2d 818 (2007).

Waiver of the right to appeal a sentence must be express and unambiguous. State v. Thompson, 15 Neb. App. 764, 735 N.W.2d 818 (2007).

4. Miscellaneous

The protections of the Double Jeopardy Clause of the U.S. Constitution prevent the State from challenging as excessively lenient a life sentence resulting from a first degree murder conviction under the capital sentencing procedure. State v. Rust, 247 Neb. 503, 528 N.W.2d 320 (1995).

This section is not unconstitutional. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).



29-2321 - Appeal of sentence by prosecuting attorney or Attorney General; procedure.

29-2321. Appeal of sentence by prosecuting attorney or Attorney General; procedure.

(1) Appeals under sections 29-2320 to 29-2325 shall be taken, by either the Attorney General or the prosecuting attorney, as follows:

(a) If the appeal is filed by the Attorney General, a notice of appeal shall be filed in the district court within twenty days after imposition of the sentence. A copy of the notice of appeal shall be sent to either the defendant or counsel for the defendant; or

(b) If the prosecuting attorney wishes to file the appeal, he or she, within ten days after imposition of the sentence, shall request approval from the Attorney General to proceed with the appeal. A copy of the request for approval shall be sent to the defendant or counsel for the defendant.

(2) If the Attorney General approves the request described in subdivision (1)(b) of this section, the prosecuting attorney shall file a notice of appeal indicating such approval in the district court. Such notice of appeal must be filed within twenty days of the imposition of sentence. A copy of the notice of appeal shall be sent to the defendant or counsel for the defendant.

(3) If the Attorney General does not approve the request described in subdivision (1)(b) of this section, an appeal under sections 29-2320 to 29-2325 shall not be permitted.

(4) In addition to such notice of appeal, the docket fee required by section 33-103 shall be deposited with the clerk of the district court.

(5) Upon compliance with the requirements of this section, the appeal shall proceed as provided by law for appeals to the Court of Appeals.



29-2322 - Appeal of sentence by prosecutor; review; considerations.

29-2322. Appeal of sentence by prosecutor; review; considerations.

If the appeal has been properly filed, as set forth in section 29-2321, the appellate court, upon a review of the record, shall determine whether the sentence imposed is excessively lenient, having regard for:

(1) The nature and circumstances of the offense;

(2) The history and characteristics of the defendant;

(3) The need for the sentence imposed:

(a) To afford adequate deterrence to criminal conduct;

(b) To protect the public from further crimes of the defendant;

(c) To reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense; and

(d) To provide the defendant with needed educational or vocational training, medical care, or other correctional treatment in the most effective manner; and

(4) Any other matters appearing in the record which the appellate court deems pertinent.

When determining whether to impose probation, the trial court must consider the factors set forth in section 29-2260. On appeal, an appellate court must likewise consider section 29-2260 in determining whether probation may be imposed, whether reviewing a sentence for excessiveness pursuant to section 29-2308 or for leniency under this section. Pursuant to subsection (3)(c) of this section, although the seriousness of the crime may weigh in favor of the defendant, it does not, by itself, indicate that probation is inappropriate. State v. Harrison, 255 Neb. 990, 588 N.W.2d 556 (1999).

Sentence of probation for defendant who was convicted of first degree sexual assault of a child was excessively lenient. State v. Hoffman, 246 Neb. 265, 517 N.W.2d 618 (1994).

Following a review of standards set forth in this section, the Supreme Court found the sentence of 5 years' probation for an individual who was convicted of operating a motor vehicle while his license was suspended for life was excessively lenient and remanded the cause for resentencing to a term of imprisonment for 5 years. State v. Foral, 236 Neb. 597, 462 N.W.2d 626 (1990).

A sentence of probation for an individual who was convicted of possession of a deadly combination of illegal drugs with intent to deliver, who has a history of violating probation and disregarding the law, and who continues to deny his guilt is excessively lenient. State v. Winsley, 223 Neb. 788, 393 N.W.2d 723 (1986).

Factors to be considered when the Supreme Court reviews an appeal by a prosecutor are set forth in this section. State v. Dobbins, 221 Neb. 778, 380 N.W.2d 640 (1986).

This section provides that an appellate court, upon a review of the record, shall determine whether a sentence imposed is excessively lenient, having regard for (1) the nature and circumstances of the offense; (2) the history and characteristics of the defendant; (3) the need for the sentence imposed (a) to afford adequate deterrence to criminal conduct; (b) to protect the public from further crimes of the defendant; (c) to reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment for the offense; and (d) to provide the defendant with needed educational or vocational training, medical care, or other correctional treatment in the most effective manner; and (4) any other matters appearing in the record which the appellate court deems pertinent. State v. Hatt, 16 Neb. App. 397, 744 N.W.2d 493 (2008).

Based upon consideration of the facts in this case as they relate to the statutory factors to consider pursuant to this section, the sentence imposed upon the defendant by the sentencing court was excessively lenient. State v. Silva, 7 Neb. App. 480, 584 N.W.2d 665 (1998).

Concurrent 5-year terms of probation with 180 days in county jail plus restitution were excessively lenient sentences for defendant convicted of issuing a bad check and two counts of forgery, where defendant had numerous prior felony convictions. State v. Cotton, 2 Neb. App. 901, 519 N.W.2d 1 (1994).

A sentence of 60 days in county jail for one convicted of two counts of felony forgery, where defendant had an extensive criminal record and had failed to take further actions to cure her drug addiction, was excessively lenient. State v. Ummel, 1 Neb. App. 541, 500 N.W.2d 191 (1993).



29-2323 - Appeal of sentence by prosecutor; sentencing alternatives.

29-2323. Appeal of sentence by prosecutor; sentencing alternatives.

Upon consideration of the criteria enumerated in section 29-2322, the appellate court shall:

(1) If it determines that the sentence imposed is excessively lenient, set aside the sentence, and:

(a) Remand the case for imposition of a greater sentence;

(b) Remand the case for further sentencing proceedings; or

(c) Impose a greater sentence; or

(2) If it determines that the sentence imposed is not excessively lenient, affirm the sentence.

The Supreme Court has sentencing alternatives upon appeal of a sentence by a prosecutor. State v. Dobbins, 221 Neb. 778, 380 N.W.2d 640 (1986).

In a driving under the influence case, the appellate court found the sentence imposed by the trial court to be excessive, and, under this section, vacated the sentence and remanded the cause to the trial court for imposition of a greater sentence. State v. Hatt, 16 Neb. App. 397, 744 N.W.2d 493 (2008).



29-2324 - Appeal of sentence by prosecutor; credit for time served.

29-2324. Appeal of sentence by prosecutor; credit for time served.

If a more severe sentence is imposed by the appellate court or on remand, any time served on the sentence appealed from shall be deemed to have been served on the new sentence imposed under subdivision (1) of section 29-2323.



29-2325 - Appeal of sentence by prosecutor; defendant's right to appeal not affected.

29-2325. Appeal of sentence by prosecutor; defendant's right to appeal not affected.

Nothing contained in sections 29-2320 to 29-2325 shall affect the right of the defendant to appeal the conviction and sentence, as otherwise provided by law.



29-2326 - Appeal; no oral argument; when.

29-2326. Appeal; no oral argument; when.

There shall be no oral argument in an appeal to the district court in any criminal case where the sole allegation of error is that the sentence imposed was excessive or excessively lenient or the trial court refused to reduce the sentence upon application of the defendant.



29-2327 - District court; Court of Appeals; Supreme Court; remit assessment.

29-2327. District court; Court of Appeals; Supreme Court; remit assessment.

In every case of appeal of a conviction of any person for any felony or misdemeanor to the district court, Court of Appeals, or Supreme Court that is affirmed, the court shall remit the assessment as provided in section 33-157.



29-2401 - Execution of sentences; conviction of felony; delivery of prisoner to Department of Correctional Services.

29-2401. Execution of sentences; conviction of felony; delivery of prisoner to Department of Correctional Services.

Every person sentenced to the Department of Correctional Services shall, within thirty days, and as early as practicable after his sentence, unless the execution thereof be suspended, be conveyed to the facility designated by the Director of Correctional Services by the sheriff of the county in which the conviction took place, and shall there be delivered into the custody of the division, together with a copy of the sentence of the court ordering such imprisonment, there to be safely kept until the term of his confinement shall have expired, or he shall be pardoned. If the execution of the sentence be suspended and the judgment is afterward affirmed, the defendant shall be conveyed to the facility designated by the director within thirty days after the court shall direct the sentence to be executed.

Absent any contrary evidence, it is presumed, in proceedings under the habitual criminal act, that confinement directions of the statutes were followed. State v. Addison, 197 Neb. 482, 249 N.W.2d 746 (1977).

When after conviction and sentence, defendant who is out on bond exhausts appeal procedures and files motion for post conviction relief without setting up grounds therefor, the district court should direct execution of sentence. State v. Carpenter, 186 Neb. 605, 185 N.W.2d 663 (1971).

In the absence of proof to the contrary, it will be presumed, in proceedings under the habitual criminal law, that commitment was properly carried out by officers. Rains v. State, 142 Neb. 284, 5 N.W.2d 887 (1942).

Penitentiary sentence for less than minimum term prescribed by statute is not void; trial court, after sentence for less than minimum term has been served, was without jurisdiction to vacate it and impose greater penalty. Hickman v. Fenton, 120 Neb. 66, 231 N.W. 510, 70 A.L.R. 819 (1930).

Confinement in penitentiary under void sentence because of failure of accused to procure suspension during pendency of error proceedings is not a part of execution of subsequent legal sentence. McCormick v. State, 71 Neb. 505, 99 N.W. 237 (1904).

Term of imprisonment dates from sentence, not from delivery to warden. In re Fuller, 34 Neb. 581, 52 N.W. 577 (1892).



29-2402 - Delivery of prisoner to Department of Correctional Services; powers and duties of sheriff.

29-2402. Delivery of prisoner to Department of Correctional Services; powers and duties of sheriff.

The sheriffs of the several counties of this state, during the time they shall be employed in conveying to the Department of Correctional Services any person sentenced to the custody thereof, shall have the same power and authority to secure him in any jail within the state, and to demand the assistance of any sheriff, jailer or other person within this state, in keeping such prisoner, as if the sheriff were in his own proper county; and all such sheriffs, jailers or other persons so called upon shall be liable, on refusal, to the same penalties as if the sheriff making the demand were in his own county.



29-2403 - Person sentenced to county jail; commitment procedure.

29-2403. Person sentenced to county jail; commitment procedure.

When any person convicted of an offense is sentenced to imprisonment in the county jail, the court or magistrate shall order the defendant into the custody of the sheriff or other proper officer and shall issue to such officer a warrant of commitment. The officer shall deliver the convict, together with a copy of the warrant, to the jailer, in whose custody he or she shall remain in the jail of the proper county until the term of his or her confinement shall have expired or he or she shall have been pardoned or otherwise legally discharged.

Sentence does not begin to run until defendant is taken into custody or offers to surrender himself to the custody of proper officer. Riggs v. Sutton, 113 Neb. 556, 203 N.W. 999 (1925).



29-2404 - Misdemeanor cases; fines and costs; judgment; levy; commitment.

29-2404. Misdemeanor cases; fines and costs; judgment; levy; commitment.

In all cases of misdemeanor in which courts or magistrates shall have power to fine any offender, and shall render judgment for such fine, it shall be lawful to issue executions for the same, with the costs taxed against the offender, to be levied on the goods and chattels of any such offender, and, for want of the same, upon the body of the offender, who shall thereupon be committed to the jail of the proper county until the fine and costs be paid, or secured to be paid, or the offender be otherwise discharged according to law.

Where defendant was sentenced to pay fine and gave supersedeas bond, he cannot be committed except for want of goods and chattels out of which to meet demands of execution. State v. Swedland, 114 Neb. 280, 207 N.W. 29 (1926).



29-2405 - Imprisonment for fine and costs; hard labor.

29-2405. Imprisonment for fine and costs; hard labor.

When the convict is adjudged to be imprisoned for fines or costs, as provided for in section 29-2206, the sentence and execution may require the imprisonment to be at hard labor.



29-2406 - Sentence to cell; execution when no cell in jail.

29-2406. Sentence to cell; execution when no cell in jail.

Where any jail, in any county in this state, shall not have a cell or dungeon therein, then, and in that case, when the court shall sentence any person or persons to imprisonment in the cell of any jail, under the provisions of this code, the person or persons so sentenced shall be confined in that part of the jail usually allotted to the confinement of criminals, or such convict may be imprisoned as provided in section 29-1001, when there is the necessity thereof mentioned in said section.



29-2407 - Judgments for fines, costs, and forfeited recognizances; lien; exemptions; duration.

29-2407. Judgments for fines, costs, and forfeited recognizances; lien; exemptions; duration.

Judgments for fines and costs in criminal cases shall be a lien upon all the property of the defendant within the county from the time of docketing the case by the clerk of the proper court, and judgments upon forfeited recognizance shall be a like lien from the time of forfeiture. No property of any convict shall be exempt from execution issued upon any such judgment as set out in this section against such convict except in cases when the convict is sentenced to a Department of Correctional Services adult correctional facility for a period of more than two years or to suffer death, in which cases there shall be the same exemptions as at the time may be provided by law for civil cases. The lien on real estate of any such judgment for costs shall terminate as provided in section 25-1716.

Where convict is sentenced to penitentiary for more than two years, he has same exemptions as provided by law in civil cases. Canada v. State, 148 Neb. 115, 26 N.W.2d 509 (1947).

Judgment for fine and costs, where sentence is less than two years in the penitentiary, is lien on homestead of convict. Mancuso v. State, 123 Neb. 204, 242 N.W. 430 (1932).

Lien attaches to real estate owned in county at time of docketing cause, and statute of limitations runs against assignee of such judgment from date of assignment. Predohl v. O'Sullivan, 59 Neb. 311, 80 N.W. 903 (1899).



29-2408 - Judgments for fines, costs, and forfeited recognizances; execution.

29-2408. Judgments for fines, costs, and forfeited recognizances; execution.

It shall be the duty of the clerk of the district court to issue execution for every judgment rendered during the term, for fines and forfeited recognizance, and for the costs in such cases, which remain unpaid and unreplevied; and upon like condition each magistrate shall issue execution forthwith for fines and costs assessed by him.

Execution issued by clerk may command commitment to jail for want of goods. Luther v. State, 85 Neb. 674, 124 N.W. 117 (1909).

Police judge has authority to issue execution to collect fine imposed for violation of city ordinance. Cleaver v. Jenkins, 84 Neb. 565, 121 N.W. 992 (1909).



29-2409 - Replevy of fine and costs; recognizance; breach; effect.

29-2409. Replevy of fine and costs; recognizance; breach; effect.

It shall be lawful for any person or persons convicted of any criminal offense to replevy the judgment for the fine and costs, or the costs only when no fine shall be imposed, by such convicted person or persons, with one or more good and sufficient freeholders, entering into a recognizance before the court or magistrate, to the people of this state, for the payment of such fine and costs, or costs only, within five months from the date of the acknowledgment; which recognizance so taken is hereby declared valid in law, and to create a lien on the real estate of all such persons as shall acknowledge the same. Upon the breach thereof, execution shall be issued against the goods and chattels, lands and tenements of the persons who entered into the recognizance, in the same manner as if it had been a judgment, which execution shall be collected in the same manner as is prescribed in section 29-2408. No scire facias shall be necessary previous to issuing such execution.



29-2410 - Replevy of fine and costs; effect.

29-2410. Replevy of fine and costs; effect.

In all cases where the person or persons, convicted as aforesaid, shall replevy the fine and costs, as is provided in the section 29-2409, no execution shall issue for such fine and costs as prescribed in the section 29-2408, and further, such person or persons, after replevying the fine and costs as aforesaid, shall not be imprisoned for such fine and costs, but such person or persons shall be wholly discharged from any imprisonment in consequence of any conviction, unless where imprisonment is by this code made a part of the punishment. In that case such convicted person or persons shall be discharged from his, her or their imprisonment at the expiration thereof, if he, she or they have replevied the fine and costs as aforesaid.



29-2411 - Judgments for fines, costs, and forfeited recognizances; execution in other counties.

29-2411. Judgments for fines, costs, and forfeited recognizances; execution in other counties.

Executions for fines and costs of prosecution, and on recognizances taken in pursuance of section 29-2409, may be issued into any county in this state.



29-2412 - Fine and costs; nonpayment; commutation upon confinement; credit; amount.

29-2412. Fine and costs; nonpayment; commutation upon confinement; credit; amount.

(1) Whenever it is made satisfactorily to appear to the district court, or to the county judge of the proper county, after all legal means have been exhausted, that any person who is subject to being or is confined in jail for any fine or costs of prosecution for any criminal offense has no estate with which to pay such fine or costs, it shall be the duty of such court or judge, on his or her own motion or upon the motion of the person so confined, to discharge such person from further imprisonment for such fine or costs, which discharge shall operate as a complete release of such fine or costs.

(2) Nothing in this section shall authorize any person to be discharged from imprisonment before the expiration of the time for which he or she may be sentenced to be imprisoned, as part of his or her punishment, or when such person shall default on a payment due pursuant to an installment agreement arranged by the court.

(3) Any person held in custody for nonpayment of a fine or costs or for default on an installment shall be entitled to a credit on the fine, costs, or installment of ninety dollars for each day so held. In no case shall a person held in custody for nonpayment of a fine or costs be held in such custody for more days than the maximum number to which he or she could have been sentenced if the penalty set by law includes the possibility of confinement.

An indigent may not be required to satisfy a fine by imprisonment. The court cannot require that a fine be satisfied by applying jail time served without giving defendant an opportunity to pay the fine or show indigency. State v. Holloway, 212 Neb. 426, 322 N.W.2d 818 (1982).

Sentence by county court that defendant was "fined sixty days in county jail" was inaccurate and was reversed with directions to resentence. Sinner v. State, 128 Neb. 759, 260 N.W. 275 (1935).

Issuance of execution to collect fine is not prerequisite to imprisonment until fine is paid. State ex rel. Marasco v. Mundell, 127 Neb. 673, 256 N.W. 519 (1934).

Prisoner, confined for nonpayment of costs, can be released only after imprisonment of at least one day for each three dollars. In re Newton, 39 Neb. 757, 58 N.W. 436 (1894); In re Dobson, 37 Neb. 449, 55 N.W. 1071 (1893).



29-2413 - Judgments for fines and costs; execution in another county or against real estate; filing of transcript in district court.

29-2413. Judgments for fines and costs; execution in another county or against real estate; filing of transcript in district court.

In every case, whenever it is desirable to obtain execution to be issued to another county, or against the lands or real estate of any person against whom a judgment for fine or costs has been rendered by a magistrate, the magistrate may file with the clerk of the district court of the county wherein such magistrate holds his office, a transcript of the judgment and proceedings in the cause, whereupon such clerk shall enter the cause upon the proper docket for execution to be forthwith issued thereon by such clerk, and served in all respects as though the judgment had been rendered in the district court of such county.



29-2414 - Sentence to hard labor; employment of convicts in jail.

29-2414. Sentence to hard labor; employment of convicts in jail.

For the purpose of enabling the county board of any county in this state to employ in a profitable manner all persons who have heretofore been or may hereafter be sentenced to hard labor in the jail of the county, the board, or a majority of them, shall have power to designate the place where the persons so sentenced shall work, and to make all proper and needful regulations and provisions for the profitable employment of such convicts, and for their safe custody during such employment. The county jail is hereby declared to extend to any stone quarry, road or other place that shall be designated by the county board for the employment of such convicts.



29-2415 - Jail convict labor; disposition of proceeds.

29-2415. Jail convict labor; disposition of proceeds.

It shall be the duty of the county board to make the contracts for the employment of convicts as specified in section 29-2414, and the sheriff of the county, or such other person as may be charged with the administrative direction of the jail, shall collect the proceeds of all such labor, and after paying the board of such convicts and the expenses incident to such labor, to pay the balance to the county treasurer within ten days.



29-2501 - Repealed. Laws 1973, LB 146, § 6.

29-2501. Repealed. Laws 1973, LB 146, § 6.



29-2502 - Repealed. Laws 1973, LB 146, § 6.

29-2502. Repealed. Laws 1973, LB 146, § 6.



29-2503 - Repealed. Laws 1973, LB 146, § 6.

29-2503. Repealed. Laws 1973, LB 146, § 6.



29-2504 - Repealed. Laws 1973, LB 146, § 6.

29-2504. Repealed. Laws 1973, LB 146, § 6.



29-2505 - Repealed. Laws 1973, LB 146, § 6.

29-2505. Repealed. Laws 1973, LB 146, § 6.



29-2506 - Repealed. Laws 1973, LB 146, § 6.

29-2506. Repealed. Laws 1973, LB 146, § 6.



29-2507 - Repealed. Laws 1973, LB 146, § 6.

29-2507. Repealed. Laws 1973, LB 146, § 6.



29-2508 - Repealed. Laws 1973, LB 146, § 6.

29-2508. Repealed. Laws 1973, LB 146, § 6.



29-2509 - Repealed. Laws 1973, LB 146, § 6.

29-2509. Repealed. Laws 1973, LB 146, § 6.



29-2510 - Repealed. Laws 1973, LB 146, § 6.

29-2510. Repealed. Laws 1973, LB 146, § 6.



29-2511 - Repealed. Laws 1973, LB 146, § 6.

29-2511. Repealed. Laws 1973, LB 146, § 6.



29-2512 - Repealed. Laws 1973, LB 146, § 6.

29-2512. Repealed. Laws 1973, LB 146, § 6.



29-2513 - Repealed. Laws 1973, LB 146, § 6.

29-2513. Repealed. Laws 1973, LB 146, § 6.



29-2514 - Repealed. Laws 1973, LB 146, § 6.

29-2514. Repealed. Laws 1973, LB 146, § 6.



29-2514.01 - Repealed. Laws 1973, LB 146, § 6.

29-2514.01. Repealed. Laws 1973, LB 146, § 6.



29-2515 - Repealed. Laws 1973, LB 146, § 6.

29-2515. Repealed. Laws 1973, LB 146, § 6.



29-2516 - Repealed. Laws 1973, LB 146, § 6.

29-2516. Repealed. Laws 1973, LB 146, § 6.



29-2517 - Repealed. Laws 1973, LB 146, § 6.

29-2517. Repealed. Laws 1973, LB 146, § 6.



29-2518 - Repealed. Laws 1973, LB 146, § 6.

29-2518. Repealed. Laws 1973, LB 146, § 6.



29-2519 - Statement of intent.

29-2519. Statement of intent.

(1) The Legislature hereby finds that it is reasonable and necessary to establish mandatory standards for the imposition of the sentence of death; that the imposition of the death penalty in every instance of the commission of the crimes specified in section 28-303 fails to allow for mitigating factors which may dictate against the penalty of death; and that the rational imposition of the death sentence requires the establishment of specific legislative guidelines to be applied in individual cases by the court. The Legislature therefor determines that the death penalty should be imposed only for the crimes set forth in section 28-303 and, in addition, that it shall only be imposed in those instances when the aggravating circumstances existing in connection with the crime outweigh the mitigating circumstances, as set forth in sections 29-2520 to 29-2524.

(2) The Legislature hereby finds and declares that:

(a) The decision of the United States Supreme Court in Ring v. Arizona (2002) requires that Nebraska revise its sentencing process in order to ensure that rights of persons accused of murder in the first degree, as required under the Sixth and Fourteenth Amendments of the United States Constitution, are protected;

(b) The changes made by Laws 2002, LB 1, Ninety-seventh Legislature, Third Special Session, are intended to be procedural only in nature and ameliorative of the state's prior procedures for determination of aggravating circumstances in the sentencing process for murder in the first degree;

(c) The changes made by Laws 2002, LB 1, Ninety-seventh Legislature, Third Special Session, are not intended to alter the substantive provisions of sections 28-303 and 29-2520 to 29-2524;

(d) The aggravating circumstances defined in section 29-2523 have been determined by the United States Supreme Court to be "functional equivalents of elements of a greater offense" for purposes of the defendant's Sixth Amendment right, as applied to the states under the Fourteenth Amendment, to a jury determination of such aggravating circumstances, but the aggravating circumstances are not intended to constitute elements of the crime generally unless subsequently so required by the state or federal constitution; and

(e) To the extent that such can be applied in accordance with state and federal constitutional requirements, it is the intent of the Legislature that the changes to the murder in the first degree sentencing process made by Laws 2002, LB 1, Ninety-seventh Legislature, Third Special Session, shall apply to any murder in the first degree sentencing proceeding commencing on or after November 23, 2002.

The U.S. Supreme Court's decision in Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 (2002), which requires juries to find whether aggravating circumstances exist in death penalty cases, is not a substantive change in Sixth Amendment requirements that applies retroactively and did not make aggravating circumstances essential elements of capital murder. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The state's Special Procedure in Cases of Homicide statutes, sections 29-2519 to 29-2546, create a two-tier sentencing process and differentiate between the role performed by the district court judge or a three-judge district court panel in sentencing as compared to the role of the Supreme Court in reviewing that sentence. The statutes are specific regarding the sentencing procedures, and nowhere do they give the Supreme Court authority to resentence when it has found error on the part of the sentencing court that is not minor and not harmless. State v. Reeves, 258 Neb. 511, 604 N.W.2d 151 (2000).

There is no conflict between this section and section 29-2522. Only section 29-2522 details the standards which govern the imposition of the death penalty. State v. Moore, 250 Neb. 805, 553 N.W.2d 120 (1996).

The Supreme Court is required, before imposing the death sentence, to not only consider the presence or absence of aggravating and mitigating circumstances but also to review death sentences and determine whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

A finding that an aggravating circumstance exists is of importance only where the death sentence has been imposed. State v. Lamb, 213 Neb. 498, 330 N.W.2d 462 (1983).

Court refuses to reconsider constitutionality of death sentence statutes. State v. Harper, 208 Neb. 568, 304 N.W.2d 663 (1981).

The Nebraska death penalty statutes, sections 29-2519 to 29-2546, do not constitute cruel and unusual punishment and are not in violation of the Sixth, Eighth, and Fourteenth Amendments to the Constitution of the United States or the Bill of Rights of the Constitution of Nebraska. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).



29-2520 - Aggravation hearing; procedure.

29-2520. Aggravation hearing; procedure.

(1) Whenever any person is found guilty of a violation of section 28-303 and the information contains a notice of aggravation as provided in section 29-1603, the district court shall, as soon as practicable, fix a date for an aggravation hearing to determine the alleged aggravating circumstances. If no notice of aggravation has been filed, the district court shall enter a sentence of life imprisonment.

(2) Unless the defendant waives his or her right to a jury determination of the alleged aggravating circumstances, such determination shall be made by:

(a) The jury which determined the defendant's guilt; or

(b) A jury impaneled for purposes of the determination of the alleged aggravating circumstances if:

(i) The defendant waived his or her right to a jury at the trial of guilt and either was convicted before a judge or was convicted on a plea of guilty or nolo contendere; or

(ii) The jury which determined the defendant's guilt has been discharged.

A jury required by subdivision (2)(b) of this section shall be impaneled in the manner provided in sections 29-2004 to 29-2010.

(3) The defendant may waive his or her right to a jury determination of the alleged aggravating circumstances. The court shall accept the waiver after determining that it is made freely, voluntarily, and knowingly. If the defendant waives his or her right to a jury determination of the alleged aggravating circumstances, such determination shall be made by a panel of judges as a part of the sentencing determination proceeding as provided in section 29-2521.

(4)(a) At an aggravation hearing before a jury for the determination of the alleged aggravating circumstances, the state may present evidence as to the existence of the aggravating circumstances alleged in the information. The Nebraska Evidence Rules shall apply at the aggravation hearing.

(b) Alternate jurors who would otherwise be discharged upon final submission of the cause to the jury shall be retained during the deliberation of the defendant's guilt but shall not participate in such deliberations. Such alternate jurors shall serve during the aggravation hearing as provided in section 29-2004 but shall not participate in the jury's deliberations under this subsection.

(c) If the jury serving at the aggravation hearing is the jury which determined the defendant's guilt, the jury may consider evidence received at the trial of guilt for purposes of reaching its verdict as to the existence or nonexistence of aggravating circumstances in addition to the evidence received at the aggravation hearing.

(d) After the presentation and receipt of evidence at the aggravation hearing, the state and the defendant or his or her counsel may present arguments before the jury as to the existence or nonexistence of the alleged aggravating circumstances.

(e) The court shall instruct the members of the jury as to their duty as jurors, the definitions of the aggravating circumstances alleged in the information, and the state's burden to prove the existence of each aggravating circumstance alleged in the information beyond a reasonable doubt.

(f) The jury at the aggravation hearing shall deliberate and return a verdict as to the existence or nonexistence of each alleged aggravating circumstance. Each aggravating circumstance shall be proved beyond a reasonable doubt. Each verdict with respect to each alleged aggravating circumstance shall be unanimous. If the jury is unable to reach a unanimous verdict with respect to an aggravating circumstance, such aggravating circumstance shall not be weighed in the sentencing determination proceeding as provided in section 29-2521.

(g) Upon rendering its verdict as to the determination of the aggravating circumstances, the jury shall be discharged.

(h) If no aggravating circumstance is found to exist, the court shall enter a sentence of life imprisonment. If one or more aggravating circumstances are found to exist, the court shall convene a panel of three judges to hold a hearing to receive evidence of mitigation and sentence excessiveness or disproportionality as provided in subsection (3) of section 29-2521.

1. Aggravating or mitigating circumstances

2. Miscellaneous

1. Aggravating or mitigating circumstances

Resentencing necessitated by a new rule of procedure requiring the jury to find the existence of aggravating circumstances in death penalty cases did not expose the defendant to greater punishment and/or violate the prohibition against ex post facto legislation. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The Eighth Amendment does not require jury sentencing in death penalty cases; Nebraska's capital sentencing scheme is not constitutionally defective, because it requires a jury, unless waived, to determine only the existence of aggravating circumstances and a three-judge panel to determine the existence of mitigating circumstances, weigh aggravating and mitigating circumstances, and determine the sentence. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

A change in the law providing that the existence of aggravating circumstances is to be determined by a jury unless waived by the defendant is procedural in nature. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

The requirement that a notice of aggravators be filed prior to trial is not applicable to cases in which the pretrial and trial litigation steps have already been completed. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

2. Miscellaneous

The Legislature lacked constitutional authority to amend the language of the statutory penalty for a Class IA felony by inserting the phrase "without parole" after "life imprisonment" during the 2002 special session. State v. Conover, 270 Neb. 446, 703 N.W.2d 898 (2005).

A three-judge panel designated under subsection (3) of this section must vote unanimously for a sentence of death before the death penalty can be properly imposed. State v. Hochstein and Anderson, 262 Neb. 311, 632 N.W.2d 273 (2001).

This section grants the trial judge discretion to conduct the sentencing with or without the assistance of two additional judges, and a defendant's request for a three-judge panel does not make such a panel mandatory. The sentencing procedure provided by this section provides appropriate standards for impaneling a three-judge panel. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

This section does not violate the U.S. or Nebraska Constitution, and the decision whether to convene a three-judge panel under the statute is left to the discretion of the trial court. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

In Nebraska, the judge rather than the jury is responsible for sentencing upon conviction in a capital case. State v. Burchett, 224 Neb. 444, 399 N.W.2d 258 (1986).

District court's failure to set hearing date on sentencing within statutory limit is not a ground for reversal where the error does not result in some demonstrative prejudice. State v. Benzel, 220 Neb. 466, 370 N.W.2d 501 (1985).

District court shall set date for hearing on determination of sentence within seven days of defendant's conviction of murder. State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).



29-2521 - Sentencing determination proceeding.

29-2521. Sentencing determination proceeding.

(1) When a person has been found guilty of murder in the first degree and (a) a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520 or (b)(i) the information contains a notice of aggravation as provided in section 29-1603 and (ii) such person waives his or her right to a jury determination of the alleged aggravating circumstances, the sentence of such person shall be determined by:

(a) A panel of three judges, including the judge who presided at the trial of guilt or who accepted the plea and two additional active district court judges named at random by the Chief Justice of the Supreme Court. The judge who presided at the trial of guilt or who accepted the plea shall act as the presiding judge for the sentencing determination proceeding under this section; or

(b) If the Chief Justice of the Supreme Court has determined that the judge who presided at the trial of guilt or who accepted the plea is disabled or disqualified after receiving a suggestion of such disability or disqualification from the clerk of the court in which the finding of guilty was entered, a panel of three active district court judges named at random by the Chief Justice of the Supreme Court. The Chief Justice of the Supreme Court shall name one member of the panel at random to act as the presiding judge for the sentencing determination proceeding under this section.

(2) In the sentencing determination proceeding before a panel of judges when the right to a jury determination of the alleged aggravating circumstances has been waived, the panel shall, as soon as practicable after receipt of the written report resulting from the presentence investigation ordered as provided in section 29-2261, hold a hearing. At such hearing, evidence may be presented as to any matter that the presiding judge deems relevant to sentence and shall include matters relating to the aggravating circumstances alleged in the information, to any of the mitigating circumstances set forth in section 29-2523, and to sentence excessiveness or disproportionality. The Nebraska Evidence Rules shall apply to evidence relating to aggravating circumstances. Each aggravating circumstance shall be proved beyond a reasonable doubt. Any evidence at the sentencing determination proceeding which the presiding judge deems to have probative value may be received. The state and the defendant or his or her counsel shall be permitted to present argument for or against sentence of death. The presiding judge shall set forth the general order of procedure at the outset of the sentencing determination proceeding. The panel shall make written findings of fact based upon the trial of guilt and the sentencing determination proceeding, identifying which, if any, of the alleged aggravating circumstances have been proven to exist beyond a reasonable doubt. Each finding of fact with respect to each alleged aggravating circumstance shall be unanimous. If the panel is unable to reach a unanimous finding of fact with respect to an aggravating circumstance, such aggravating circumstance shall not be weighed in the sentencing determination proceeding. After the presentation and receipt of evidence and argument, the panel shall determine an appropriate sentence as provided in section 29-2522.

(3) When a jury renders a verdict finding the existence of one or more aggravating circumstances as provided in section 29-2520, the panel of judges shall, as soon as practicable after receipt of the written report resulting from the presentence investigation ordered as provided in section 29-2261, hold a hearing to receive evidence of mitigation and sentence excessiveness or disproportionality. Evidence may be presented as to any matter that the presiding judge deems relevant to (a) mitigation, including, but not limited to, the mitigating circumstances set forth in section 29-2523, and (b) sentence excessiveness or disproportionality as provided in subdivision (3) of section 29-2522. Any such evidence which the presiding judge deems to have probative value may be received. The state and the defendant and his or her counsel shall be permitted to present argument for or against sentence of death. The presiding judge shall set forth the general order of procedure at the outset of the sentencing determination proceeding. After the presentation and receipt of evidence and argument, the panel shall determine an appropriate sentence as provided in section 29-2522.

Under subsection (3) of this section, the aggravation hearing record is relevant to mitigation. State v. Galindo, 278 Neb. 599, 774 N.W.2d 190 (2009).

Because the defendant could not avoid the risk of death by waiving his right to a jury, this section did not unconstitutionally burden the exercise of that right by providing that if the defendant waives the right to a jury, then members of a three-judge panel must make unanimous and written findings of fact regarding the existence of aggravating circumstances, as distinguished from jurors, who are not required to unanimously agree on the State's alternate theories supporting an aggravating circumstance. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The Eighth Amendment does not require jury sentencing in death penalty cases; Nebraska's capital sentencing scheme is not constitutionally defective, because it requires a jury, unless waived, to determine only the existence of aggravating circumstances and a three-judge panel to determine the existence of mitigating circumstances, weigh aggravating and mitigating circumstances, and determine the sentence. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

A change in the law providing that the existence of aggravating circumstances is to be determined by a jury unless waived by the defendant is procedural in nature. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

This section applies equally to every court in the class to which it is intended to apply, and thus, it does not violate Neb. Const. art. V, section 19. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

A sentencing court may consider information adduced at trial to support findings of aggravating and mitigating circumstances when exercising discretion in imposing sentence. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

The sentencing court has broad discretion as to the source and type of evidence or information which may be used as assistance in determining the kind and extent of the punishment to be imposed. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

Hearing on determination of sentence shall include written findings, proven beyond a reasonable doubt, identifying any aggravating and mitigating circumstances or other relevant facts. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).



29-2521.01 - Legislative findings.

29-2521.01. Legislative findings.

The Legislature hereby finds that:

(1) Life is the most valuable possession of a human being, and before taking it, the state should apply and follow the most scrupulous standards of fairness and uniformity;

(2) The death penalty, because of its enormity and finality, should never be imposed arbitrarily nor as a result of local prejudice or public hysteria;

(3) State law should be applied uniformly throughout the state and since the death penalty is a statewide law an offense which would not result in a death sentence in one portion of the state should not result in death in a different portion;

(4) Charges resulting from the same or similar circumstances have, in the past, not been uniform and have produced radically differing results; and

(5) In order to compensate for the lack of uniformity in charges which are filed as a result of similar circumstances it is necessary for the Supreme Court to review and analyze all criminal homicides committed under the existing law in order to insure that each case produces a result similar to that arrived at in other cases with the same or similar circumstances.

The proportionality review made under the requirements of this section and sections 29-2521.02 and 29-2521.03 is limited to a comparison of the facts and circumstances of the death penalty-imposed case under review with those of all applicable cases in which the death penalty was imposed. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Supreme Court's review includes only those cases in which the death penalty was imposed. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

A literal interpretation of this section would unconstitutionally encroach upon the judicial function. This section will be restricted in application to a review of cases in which the defendant in the district court was convicted of murder in the first degree. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

In sentencing for a felony not involving the death penalty, there is no requirement that the judge conduct a case-by-case review of similar sentencings in that jurisdiction. State v. Glover, 207 Neb. 487, 299 N.W.2d 445 (1980).

Sections 29-2521.01, 29-2521.02, and 29-2521.03 only require the Supreme Court to review cases involving criminal homicides committed on or after April 20, 1973, in which the trial court has imposed a sentence of death. State v. Williams, 205 Neb. 56, 287 N.W.2d 18 (1979).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.02 - Criminal homicide cases; review and analysis by Supreme Court; manner.

29-2521.02. Criminal homicide cases; review and analysis by Supreme Court; manner.

The Supreme Court shall within a reasonable time after July 22, 1978, review and analyze all cases involving criminal homicide committed on or after April 20, 1973. Such review and analysis shall examine (1) the facts including mitigating and aggravating circumstances, (2) the charges filed, (3) the crime for which defendant was convicted, and (4) the sentence imposed. Such review shall be updated as new criminal homicide cases occur.

The proportionality review made under the requirements of this section and sections 29-2521.01 and 29-2521.03 is limited to a comparison of the facts and circumstances of the death penalty-imposed case under review with those of all applicable cases in which the death penalty was imposed. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Supreme Court's review includes only those cases in which the death penalty was imposed. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

A literal interpretation of this section would unconstitutionally encroach upon the judicial function. This section will be restricted in application to a review of cases in which the defendant in the district court was convicted of murder in the first degree. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

Sections 29-2521.01 to 29-2521.03 require the Supreme Court to review cases involving criminal homicides committed on or after April 20, 1973, in which the trial court has imposed a sentence of death. State v. Williams, 205 Neb. 56, 287 N.W.2d 18 (1979).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.03 - Criminal homicide cases; appeal; sentence; Supreme Court review.

29-2521.03. Criminal homicide cases; appeal; sentence; Supreme Court review.

The Supreme Court shall, upon appeal, determine the propriety of the sentence in each case involving a criminal homicide by comparing such case with previous cases involving the same or similar circumstances. No sentence imposed shall be greater than those imposed in other cases with the same or similar circumstances. The Supreme Court may reduce any sentence which it finds not to be consistent with sections 29-2521.01 to 29-2521.04, 29-2522, and 29-2524.

A death sentence imposed for the first degree premeditated murder of a 3-year-old boy whose body was dismembered and disposed of in pieces was proportional to that imposed in cases involving gratuitous violence inflicted upon young children. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

A proportionality review under this section looks only to other cases in which the death penalty has been imposed. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

The purpose of this section is to ensure that no sentence imposed shall be greater than those imposed in other cases with the same or similar circumstances, and review includes only those cases in which the death penalty was imposed. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990).

This section requires the Supreme Court to determine the propriety of the death sentence in a case in which it has been imposed by comparing the sentence with previous cases involving the same or similar circumstances. The proportionality review made under the requirements of this section and sections 29-2521.01 and 29-2521.02 is limited to a comparison of the facts and circumstances of the death penalty-imposed case under review with those of all applicable cases in which the death penalty was imposed. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Supreme Court's review includes only those cases in which the death penalty was imposed. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Statute does not apply to death sentences imposed before April 20, 1973. State v. Peery, 223 Neb. 556, 391 N.W.2d 566 (1986).

The comparative review required by this section does not apply to a death sentence which was imposed and became final prior to the effective date of the statute. State v. Rust, 223 Neb. 150, 388 N.W.2d 483 (1986).

The Supreme Court's review and analysis shall include all first degree murder convictions for offenses committed on or after April 20, 1973, including cases presently pending in this court on appeal. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

Sections 29-2521.01 to 29-2521.03 require the Supreme Court to review cases involving criminal homicides committed on or after April 20, 1973, in which the trial court has imposed a sentence of death. State v. Williams, 205 Neb. 56, 287 N.W.2d 18 (1979).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.04 - Criminal homicide cases; Supreme Court review and analyze; district court; provide records.

29-2521.04. Criminal homicide cases; Supreme Court review and analyze; district court; provide records.

Each district court shall provide all records required by the Supreme Court in order to conduct its review and analysis pursuant to sections 29-2521.01 to 29-2522 and 29-2524.

An appeal pursuant to section 29-2525 does not place the burden of creating the record upon either party to the appeal. Instead, pursuant to this section, the district court must provide all records required by the Nebraska Supreme Court in order to conduct its review and analysis. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2521.05 - Aggravating circumstances; interlocutory appeal prohibited.

29-2521.05. Aggravating circumstances; interlocutory appeal prohibited.

The verdict of a jury as to the existence or nonexistence of the alleged aggravating circumstances or, when the right to a jury determination of the alleged aggravating circumstances has been waived, the determination of a panel of judges with respect thereto, shall not be an appealable order or judgment of the district court, and no appeal may be taken directly from such verdict or determination.



29-2522 - Sentence; considerations; determination; contents.

29-2522. Sentence; considerations; determination; contents.

The panel of judges for the sentencing determination proceeding shall either unanimously fix the sentence at death or, if the sentence of death was not unanimously agreed upon by the panel, fix the sentence at life imprisonment. Such sentence determination shall be based upon the following considerations:

(1) Whether the aggravating circumstances as determined to exist justify imposition of a sentence of death;

(2) Whether sufficient mitigating circumstances exist which approach or exceed the weight given to the aggravating circumstances; or

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

In each case, the determination of the panel of judges shall be in writing and refer to the aggravating and mitigating circumstances weighed in the determination of the panel.

If an order is entered sentencing the defendant to death, a date for execution shall not be fixed until after the conclusion of the appeal provided for by section 29-2525.

1. Particular cases

2. Miscellaneous

1. Particular cases

Nebraska is a "weighing" state, in which a single judge or three-judge panel determines the aggravating and mitigating circumstances and decides whether to impose the death penalty by determining whether the aggravating circumstances outweigh the mitigating circumstances. In Nebraska, when an appellate court invalidates one or more of the aggravating circumstances found by the trial court, or finds as a matter of law that any mitigating circumstance exists not considered by the sentencing panel in its balancing, the appellate court may, consistent with the U.S. Constitution, reweigh the remaining circumstances or conduct a harmless error analysis. The Supreme Court's independent review of a death sentence where the trial court erred in its findings regarding aggravating or mitigating circumstances must henceforth include an independent examination of the trial record, the presentence investigation, and the findings of the sentencing panel in order to determine the existence or nonexistence of aggravating and mitigating circumstances, as well as a reweighing of all the factors. The balancing of aggravating circumstances against mitigating circumstances is not merely a matter of number counting, but, rather, requires a careful weighing and examination of the various factors to arrive at a reasoned judgment as to what factual situations require the imposition of death and which can be satisfied by life imprisonment in light of the totality of the circumstances present. The findings on which an aggravating circumstance is based must be proved beyond a reasonable doubt. Trial court's error in failing to consider defendant's intoxication as a mitigating factor did not constitute harmless error where it could not be determined that the trial court's weighing analysis would have been the same had the circumstance been factored into the balance. Evidence that defendant sexually assaulted or attempted to sexually assault and brutally stabbed to death a woman he had known all his life, then killed the woman's female houseguest to conceal the commission of the first murder, outweighed evidence of his remorse, amnesia, usual nonviolent nature, and intoxication such that death penalty was the appropriate sentence for each murder. State v. Reeves, 239 Neb. 419, 476 N.W.2d 829 (1991).

Death sentence was not excessive where the sentencing court found four statutory aggravating circumstances present and no mitigating circumstances. State v. Harper, 208 Neb. 568, 304 N.W.2d 663 (1981).

Death sentence upheld where defendant murdered six family members, including children, and sexually molested female victims. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977).

Death sentence not excessive for defendant with history of multiple convictions for bank robbery, first-degree assault, and armed robbery, where defendant point-blank murdered and wounded unresisting robbery victims. State v. Holtan, 197 Neb. 544, 250 N.W.2d 876 (1977).

Death sentence imposed where twenty-three-year-old defendant with prior criminal convictions for aggravated assault and grand larceny killed civilian aiding police in the apprehension of defendant fleeing the scene of an armed robbery. State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977).

District court's imposition of death sentence reduced to life imprisonment where sixteen-year-old defendant with no prior criminal record killed victim instantaneously, without torture. State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

2. Miscellaneous

The balancing of aggravating circumstances against mitigating circumstances in deciding whether to impose the death penalty is not merely a matter of number counting, but, rather, requires a careful weighing and examination of the various factors. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

A change in the law providing that the existence of aggravating circumstances is to be determined by a jury unless waived by the defendant is procedural in nature. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

The determination of mitigating circumstances, the balancing of aggravating circumstances against mitigating circumstances, and proportionality review are part of the selection decision in capital sentencing, which occurs only after eligibility for a death sentence has been determined. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

In reviewing a sentence of death on appeal, the Nebraska Supreme Court conducts a de novo review of the record to determine whether the aggravating and mitigating circumstances support the imposition of the death penalty. The court must also determine whether the imposition of the death penalty is excessive or disproportionate to the penalty imposed in similar cases. A criminal defendant in a capital case may lawfully waive his or her right to present mitigating evidence during sentencing. Where the record reveals that the sentence of death was the result of reasoned judgment and the careful weighing and examination of the various circumstances and factors in light of the totality of the circumstances present, one aggravating circumstance may be sufficient under Nebraska's statutory system for the sentencing court to conclude that imposition of the death penalty is appropriate. Under this section, the sentencing determination of the court shall be in writing and shall be supported by written findings of fact based upon the records of the trial and the sentencing proceeding, and referring to the aggravating and mitigating circumstances involved in its determination. The court in its sentencing order must specify the factors it relied upon in reaching its decision, and focus on the individual circumstances of each homicide and each defendant. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

There is no conflict between section 29-2519 and this section. Only this section details the standards which govern the imposition of the death penalty. The word "approach" in subsection (2) of this section does not render this section vague. The "proportionality review" provided for in this section neither violates the Due Process Clause nor violates the prohibition against cruel and unusual punishment in the U.S. Constitution and article I, sections 3 and 9, of the Nebraska Constitution. State v. Moore, 250 Neb. 805, 553 N.W.2d 120 (1996).

This section is constitutional; there is no sixth amendment right to jury sentencing. A sentencing court may consider information adduced at trial to support findings of aggravating and mitigating circumstances when exercising discretion in imposing sentence under subsection (3) of this section. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

Aggravating circumstances must be proved beyond a reasonable doubt. Once one or more aggravating circumstances have been found to exist, this section requires not a mere counting of aggravating and mitigating circumstances, but, rather, a reasoned judgment as to what factual situations require the imposition of death and which of those can be satisfied by life imprisonment in light of the totality of the circumstances present. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

No jury determination of aggravating and mitigating circumstances or the application thereof is required by state or federal constitution. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

Amendments to this section by virtue of Laws 1978, L.B. 711, do not apply to a capital case in which a final sentence was imposed prior to the effective date of L.B. 711, and such case will not be reviewed in light of the act. State v. Rust, 208 Neb. 320, 303 N.W.2d 490 (1981).

In adopting sections 29-2521.01 to 29-2522, the Legislature intended to establish a procedure whereby the death penalty would be applied uniformly throughout the state. The procedure does not come into play where the death penalty is not imposed. State v. Welsh, 202 Neb. 249, 275 N.W.2d 54 (1979).



29-2523 - Aggravating and mitigating circumstances.

29-2523. Aggravating and mitigating circumstances.

The aggravating and mitigating circumstances referred to in sections 29-2519 to 29-2524 shall be as follows:

(1) Aggravating Circumstances:

(a) The offender was previously convicted of another murder or a crime involving the use or threat of violence to the person, or has a substantial prior history of serious assaultive or terrorizing criminal activity;

(b) The murder was committed in an effort to conceal the commission of a crime, or to conceal the identity of the perpetrator of such crime;

(c) The murder was committed for hire, or for pecuniary gain, or the defendant hired another to commit the murder for the defendant;

(d) The murder was especially heinous, atrocious, cruel, or manifested exceptional depravity by ordinary standards of morality and intelligence;

(e) At the time the murder was committed, the offender also committed another murder;

(f) The offender knowingly created a great risk of death to at least several persons;

(g) The victim was a public servant having lawful custody of the offender or another in the lawful performance of his or her official duties and the offender knew or should have known that the victim was a public servant performing his or her official duties;

(h) The murder was committed knowingly to disrupt or hinder the lawful exercise of any governmental function or the enforcement of the laws; or

(i) The victim was a law enforcement officer engaged in the lawful performance of his or her official duties as a law enforcement officer and the offender knew or reasonably should have known that the victim was a law enforcement officer.

(2) Mitigating Circumstances:

(a) The offender has no significant history of prior criminal activity;

(b) The offender acted under unusual pressures or influences or under the domination of another person;

(c) The crime was committed while the offender was under the influence of extreme mental or emotional disturbance;

(d) The age of the defendant at the time of the crime;

(e) The offender was an accomplice in the crime committed by another person and his or her participation was relatively minor;

(f) The victim was a participant in the defendant's conduct or consented to the act; or

(g) At the time of the crime, the capacity of the defendant to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of law was impaired as a result of mental illness, mental defect, or intoxication.

1. Aggravating circumstances

2. Mitigating circumstances

3. Miscellaneous

1. Aggravating circumstances

"Mental anguish" is not a component of the aggravating circumstances included in subsection (1) of this section, and its use is disapproved. State v. Sandoval, 280 Neb. 309, 788 N.W.2d 172 (2010).

A jury instruction in a death penalty case that allowed the State to satisfy the "exceptional depravity" aggravator by proving that the defendant "apparently relished" the murder was not unconstitutionally vague; a juror would have clearly understood that the term "apparently relished" referred to his or her own perception of the defendant's conduct. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

The use of a prior offense to prove an aggravating circumstance under subsection (1)(a) of this section does not increase the penalty for the prior offense and does not expose the defendant to new jeopardy for such offense. Because the use of evidence of a prior offense to prove an aggravating circumstance under subsection (1)(a) of this section does not expose the defendant to new jeopardy for the prior offense, such use does not violate the Double Jeopardy Clause. State v. Hessler, 274 Neb. 478, 741 N.W.2d 406 (2007).

The term "especially heinous, atrocious, or cruel," as used in subsection (1)(d) of this section, is limited to cases where torture, sadism, or the imposition of extreme suffering exists, or where the murder was preceded by acts performed for the satisfaction of inflicting either mental or physical pain or when such pain existed for any prolonged period of time. This class includes murders involving torture, sadism, or sexual abuse. This prong must be looked upon through the eyes of the victim. State v. Gales, 269 Neb. 443, 694 N.W.2d 124 (2005).

The two prongs of aggravating circumstance in subsection (1)(d) describe, in the disjunctive, two separate circumstances which may operate in conjunction with or independent of one another. State v. Gales, 269 Neb. 443, 694 N.W.2d 124 (2005).

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).

Nebraska's death penalty statutes, which include subsection (1) of this section, are neither vague nor overbroad. The terms "substantial history", "apparent effort", and "especially heinous, atrocious, cruel", as used in subsection (1) of this section, are neither vague nor overbroad. Subsection (1)(d) of this section contains two separate disjunctive components which may operate together or independently of one another. State v. Bjorklund, 258 Neb. 432, 604 N.W.2d 169 (2000).

The word "apparent" in subsection (1)(b) of this section is neither vague nor causes subsection (1)(b) to be subject to arbitrary and capricious application. The word "apparent" in subsection (1)(b) of this section means readily perceptible. "Apparent" qualifies aggravating circumstance in subsection (1)(b) of this section to the extent that the provision cannot be applied in speculative situations or where a strained construction is necessary to fulfill it. The State must prove the existence of aggravating circumstance subsection (1)(b) of this section beyond a reasonable doubt. Aggravating circumstance subsection (1)(b) of this section is not overbroad. Aggravating circumstance subsection (1)(b) of this section does not apply only to murders which were committed to hide the defendant's involvement in some crime unrelated to the killing for which the defendant is being sentenced. The two components of aggravating circumstance subsection (1)(d) of this section may operate together or independently of one another. The second component of aggravating circumstance subsection (1)(d) of this section, if a murder manifests exceptional depravity by ordinary standards of morality and intelligence, pertains to the state of mind of the actor and may be proved by or inferred from the defendant's conduct at or near the time of the offense. "Exceptional depravity" in aggravating circumstance subsection (1)(d) of this section means "so coldly calculated as to indicate a state of mind totally and senselessly bereft of regard for human life". "Exceptional" in aggravating circumstance subsection (1)(d) of this section confines this aggravating circumstance to only those situations where depravity is apparent to such an extent as to obviously offend all standards of morality and intelligence. "Exceptional depravity" exists when it is shown, beyond a reasonable doubt, that the following circumstances, either separately or collectively, exist in reference to a first degree murder: (1) apparent relishing of the murder by the killer, (2) infliction of gratuitous violence on the victim, (3) needless mutilation of the victim, (4) senselessness of the crime, or (5) helplessness of the victim. Aggravating circumstance subsection (1)(d) of this section is neither vague nor overbroad. State v. Moore, 250 Neb. 805, 553 N.W.2d 120 (1996).

The first prong of aggravating circumstance (1)(d) of this section, narrowed by Nebraska Supreme Court decisions defining the phrase "especially heinous, atrocious, cruel" to mean unnecessarily torturous to the victim, satisfies constitutional requirements. State v. Ryan, 248 Neb. 405, 534 N.W.2d 766 (1995).

Aggravating circumstances must be proved beyond a reasonable doubt. State v. Moore, 243 Neb. 679, 502 N.W.2d 227 (1993); State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

The first prong of aggravating circumstance (1)(d) includes pitiless crimes unnecessarily torturous to the victim and cases where torture, sadism, or the imposition of extreme suffering exists. This prong has been narrowed to include murders involving torture, sadism, or sexual abuse. Subsection (1)(d) of this section describes two separate disjunctive circumstances which may operate together or independently of one another. Thus, proof of the first prong is sufficient to establish the existence of this aggravating circumstance. State v. Reeves, 239 Neb. 419, 476 N.W.2d 829 (1991).

The aggravating circumstance found in subsection (1)(d) of this section literally, and as interpreted by this court, describes in the disjunctive two separate circumstances which may operate in conjunction with or independent of one another. The first circumstance is that the murder was especially heinous, atrocious, or cruel. The second circumstance pertains to the state of mind of the actor. The State needs to prove only the first prong of subsection (1)(d) for that aggravating circumstance to exist. To constitute an aggravating circumstance under the first prong of subsection (1)(d), the murder must be especially heinous, atrocious, or cruel. "Especially heinous, atrocious, (or) cruel" is limited to cases where torture, sadism, or the imposition of extreme suffering exists, or where the murder was preceded by acts performed for the satisfaction of inflicting either mental or physical pain or that pain existed for any prolonged period of time. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991).

The "especially heinous, atrocious, or cruel" language of subsection (1)(d) of this section is limited to cases where torture, sadism, or the imposition of extreme suffering exists, or where murder was preceded by acts performed for the satisfaction of inflicting either mental or physical pain or that pain existed for any prolonged period of time. In order for aggravating circumstance (1)(d) to be present, the method of killing must entail something more than the ordinary circumstances which attend any death-dealing violence. This limiting construction of (1)(d) saves it from violating the U.S. Constitution. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

Subsection (1)(b) of this section is not unconstitutionally vague. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

The specific delineation of aggravating factors in this section constitutes sufficient notice to a defendant who is charged with first degree murder. The State is not constitutionally required to provide the defendant with notice as to which particular aggravating circumstance or circumstances upon which the State will rely in seeking the death penalty. This section exclusively lists the aggravating factors which may be relied upon in imposing the death penalty. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

Under subsection (1)(a) of this section: (1) A sentencing court may not consider the same evidence to support different aggravating factors. However, a sentencing court may consider evidence of distinct incidents to support different aggravating factors; (2) the facts upon which the applicability of an aggravating factor depends must be proved beyond a reasonable doubt; and (3) the use of the term "history" refers to events prior to the acts out of which the charge arose. Under the court's narrow interpretation and application, subsection (1)(a) of this section is not unconstitutionally vague or overbroad. State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989).

Mere proof that an offender was previously convicted of two assaults of unspecified degree and of an attempted second degree assault does not in and of itself establish beyond a reasonable doubt the existence of the aggravating circumstance defined in subsection (1)(a) of this section. State v. Bird Head, 225 Neb. 822, 408 N.W.2d 309 (1987).

Any serious assaultive or terrorizing criminal activity committed by the accused prior to the time of the offense may properly be considered when deciding the applicability of subsection (1)(a) of this section. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

"Exceptional depravity," as used in subsection (1)(d) of this section, refers and pertains to the state of mind of the actor and may be proved by or inferred from the defendant's conduct at or near the time of the offense. "Exceptional depravity" exists when the act is totally and senselessly bereft of any regard for human life as shown by the presence of the following circumstances, either separately or collectively: (1) apparent relishing of the murder; (2) infliction of gratuitous violence on the victim; (3) needless mutilation of the victim; (4) senselessness of the crime; or (5) helplessness of the victim. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

Subsection (1)(d) of this section, that a murder be "especially heinous, atrocious, cruel" or manifest "exceptional depravity by ordinary standards of morality and intelligence," describes in the disjunctive at least two distinct components of the aggravating circumstance which may operate in conjunction with or independent of one another. The presence of any of the components will sustain a finding that aggravating circumstance (1)(d) exists. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

The words "especially heinous, atrocious, cruel," as used in subsection (1)(d) of this section, mean a conscienceless or pitiless crime which is unnecessarily torturous to the victim, and a determination thereof must be looked upon through the eyes of the victim and should be applied where torture, sadism, or the imposition of extreme suffering exists. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

What constitutes aggravating circumstances is not left to the discretion of either the sentencing court or the Supreme Court but, instead, is set out by statute in detail. Aggravating circumstances must be proved beyond a reasonable doubt. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

For the purpose of subsection (1)(d) of this section as an aggravating circumstance in determining whether the death penalty may be imposed, "exceptional depravity" refers to the state of mind of the actor and exists when it is shown beyond a reasonable doubt that the following circumstances, either separately or collectively, exist in reference to a first degree murder: (1) apparent relishing of the murder by the killer; (2) infliction of gratuitous violence on the victim; (3) needless mutilation of the victim; (4) senselessness of the crime; or (5) helplessness of the victim. State v. Palmer, 224 Neb. 282, 399 N.W.2d 706 (1986).

Aggravating circumstance (1)(b) does not exist unless the murder was committed for the purpose of concealing the commission of a crime or for the purpose of concealing the identity of the perpetrator of a crime. Aggravating circumstance (1)(d) does not exist unless the method of killing itself entails something more than the ordinary circumstances which attend any death-dealing violence. A death sentence cannot be imposed absent the existence of at least one of the aggravating circumstances set forth in this section. State v. Hunt, 220 Neb. 707, 371 N.W.2d 708 (1985).

Subsection (1)(d) of this section is not unconstitutionally vague. State v. Reeves, 216 Neb. 206, 344 N.W.2d 433 (1984).

No jury determination of aggravating and mitigating circumstances or the application thereof is required by state or federal constitution. A state of mind which indicates a callous disposition to repeat the crime of murder manifests exceptional depravity by ordinary standards of morality and intelligence within the meaning of subsection (1)(d) of this section. An aggravating circumstance existed where the murder was committed to conceal the identity of the perpetrator of a robbery under subsection (1)(b) of this section. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

Circumstances of victim's death, found bound and gagged when killed, constituted effort to conceal identity of perpetrator. State v. Peery, 199 Neb. 656, 261 N.W.2d 95 (1977).

Murder committed during act of robbery held not a murder for pecuniary gain herein. State v. Peery, 199 Neb. 656, 261 N.W.2d 95 (1977).

Prior record of multiple crimes of violence constituted an aggravating circumstance. State v. Peery, 199 Neb. 656, 261 N.W.2d 95 (1977).

2. Mitigating circumstances

For purposes of subsection (2)(c) of this section, "extreme" means that the mental or emotional disturbance must be existing in the highest or the greatest possible degree, very great, intense, or most severe. State v. Ellis, 281 Neb. 571, 799 N.W.2d 267 (2011).

The fact that a defendant has some sort of mental illness or defect does not by itself establish that the capacity of the defendant to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of law was impaired as a result of mental illness, mental defect, or intoxication. State v. Ellis, 281 Neb. 571, 799 N.W.2d 267 (2011).

Under subsection (2) of this section, there is no burden of proof with regard to mitigating circumstances. The State may present evidence which is probative of the nonexistence of a statutory or nonstatutory mitigating circumstance, while the defendant may present evidence which is probative of the existence of a statutory or nonstatutory circumstance. However, because sections 29-2519 et seq. do not require the State to disprove the existence of mitigating circumstances, they do place the risk of nonproduction and nonpersuasion on the defendant. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

Subsection (2) of this section is not unconstitutional. The mitigating circumstance found in subsection (2)(c) of this section, which limits mental or emotional disturbance to cases which are extreme, is not constitutionally infirm where court decisions permit consideration of any aspects of mitigation. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

Under subsection (2) of this section, it is constitutionally permissible to allow the sentencing judge or judges in a capital case to consider prior uncounseled convictions in determining the existence or nonexistence of a mitigating circumstance and it is constitutionally permissible to allow the sentencing judge or judges in a capital case to consider unadjudicated misconduct in determining the existence or nonexistence of a mitigating circumstance, provided the defendant is given an opportunity to rebut the charges. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990).

A defendant may offer any evidence on the issue of mitigation, even though the mitigating factor is not specifically listed in this section. State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

This section does not in any way limit the mitigating circumstances a sentencing court may consider, and the sentencing court should be liberal in admitting evidence the defendant asserts is a mitigating factor. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

3. Miscellaneous

In death penalty cases, an eligibility or selection factor is not unconstitutional if it has some commonsense core of meaning that a juror can understand. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

Jurors are not required to unanimously agree on the means by which a capital defendant manifests exceptional depravity under subsection (1)(d) of this section. State v. Mata, 275 Neb. 1, 745 N.W.2d 229 (2008).

Under this section, the balancing of aggravating circumstances against mitigating circumstances is not merely a matter of number counting, but, rather, requires a careful weighing and examination of the various factors. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

Pursuant to subsection (1)(h) of this section, there is no requirement under this section that the murder must be an immediate and direct attempt to disrupt or hinder the enforcement of the laws; the only requirement is that the defendant must do so knowingly. Subsection (2)(b) of this section contemplates only outside pressures, not those created by the defendant's own acts. Pursuant to subsection (2)(c) of this section, if the extreme mental or emotional disturbance is the result of a mental illness or defect, it falls within the broader purview of subsection (2)(g) of this section. Section 28-105.01 merely narrows the application of subsection (2)(d) of this section to persons of advanced years. State v. Lotter, 255 Neb. 456, 586 N.W.2d 591 (1998).

The facts establishing an aggravating circumstance must be proved beyond a reasonable doubt. Definitions of aggravating and mitigating circumstances discussed and interpreted. State v. Moore, 243 Neb. 679, 502 N.W.2d 227 (1993); State v. Reeves, 239 Neb. 419, 476 N.W.2d 829 (1991); State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991); State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990); State v. Ryan, 233 Neb. 74, 444 N.W.2d 610 (1989); State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Holtan, 197 Neb. 544, 250 N.W.2d 876 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977); State v. Stewart, 197 Neb. 497, 250 N.W.2d 849 (1977).

In certain circumstances, an appellate court may reweigh the aggravating and mitigating circumstances. A court is not limited to the statutory mitigating factors. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991).

The courts are required to consider any relevant evidence in mitigation. The balancing of aggravating circumstances against mitigating circumstances is not merely a matter of number counting but, rather, requires a careful weighing and examination of the various factors. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990).

In arriving at a sentence in a first degree murder case, the court is not limited in its consideration to the factors listed in this section but may consider any matter relevant to imposition of sentence and receive any evidence with probative value as to the character of the defendant. State v. Reeves, 234 Neb. 711, 453 N.W.2d 359 (1990); State v. Holtan, 205 Neb. 314, 287 N.W.2d 671 (1980).

Where a defendant has testified in a previous criminal case under a lawful grant of immunity, the sentencing court in a subsequent criminal case cannot consider such testimony or any information directly or indirectly derived from it in determining whether a death sentence should be imposed under the provisions of this section and related statutes. State v. Jones, 213 Neb. 1, 328 N.W.2d 166 (1982).

The definitions of aggravating and mitigating circumstances are not unconstitutionally vague. State v. Moore, 210 Neb. 457, 316 N.W.2d 33 (1982).

This section, as interpreted in State v. Holtan, 205 Neb. 314, 287 N.W.2d 671 (1980), meets the requirements of the Neb. Const. article 1, section 9, and of the U.S. Constitution. State v. Anderson and Hochstein, 207 Neb. 51, 296 N.W.2d 440 (1980).



29-2524 - Sections; how construed.

29-2524. Sections; how construed.

Nothing in sections 25-1140.09, 28-303, 28-313, and 29-2519 to 29-2546 shall be in any way deemed to repeal or limit existing procedures for automatic review of capital cases, nor shall they in any way limit the right of the Supreme Court to reduce a sentence of death to a sentence of life imprisonment in accordance with the provisions of section 29-2308, nor shall they limit the right of the Board of Pardons to commute any sentence of death to a sentence of life imprisonment.

A person convicted of first degree murder in Nebraska is not eligible for the death penalty unless the State proves one or more of the statutory aggravators beyond a reasonable doubt. State v. Gales, 265 Neb. 598, 658 N.W.2d 604 (2003).



29-2524.01 - Criminal homicide; report filed by county attorney; contents; time of filing.

29-2524.01. Criminal homicide; report filed by county attorney; contents; time of filing.

Each county attorney shall file a report with the State Court Administrator for each criminal homicide case filed by him. The report shall include (1) the initial charge filed, (2) any reduction in the initial charge and whether such reduction was the result of a plea bargain or some other reason, (3) dismissals prior to trial, (4) outcome of the trial including not guilty, guilty as charged, guilty of a lesser included offense, or dismissal, (5) the sentence imposed, (6) whether an appeal was taken, and (7) such other information as may be required by the State Court Administrator. Such report shall be filed not later than thirty days after ultimate disposition of the case by the court.



29-2524.02 - State Court Administrator; criminal homicide report; provide forms.

29-2524.02. State Court Administrator; criminal homicide report; provide forms.

The State Court Administrator shall provide all forms necessary to carry out sections 29-2524.01 and 29-2524.02.



29-2525 - Capital punishment cases; appeal; procedure; expedited opinion.

29-2525. Capital punishment cases; appeal; procedure; expedited opinion.

In cases when the punishment is capital, no notice of appeal shall be required and within the time prescribed by section 25-1912 for the commencement of proceedings for the reversing, vacating, or modifying of judgments, the clerk of the district court in which the conviction was had shall notify the court reporter who shall prepare a bill of exceptions as in other cases and the clerk shall prepare and file with the Clerk of the Supreme Court a transcript of the record of the proceedings, for which no charge shall be made. The Clerk of the Supreme Court shall, upon receipt of the transcript, docket the appeal. No payment of a docket fee shall be required.

The Supreme Court shall expedite the rendering of its opinion on the appeal, giving the matter priority over civil and noncapital criminal matters.

An appeal pursuant to this section does not place the burden of creating the record upon either party to the appeal. Instead, pursuant to section 29-2521.04, the district court must provide all records required by the Nebraska Supreme Court in order to conduct its review and analysis. The Nebraska Supreme Court has the authority and the obligation to enforce the requirement that all records for any automatic appeal under this section are filed with the Clerk of the Supreme Court. State v. Dunster, 262 Neb. 329, 631 N.W.2d 879 (2001).

This statute requires the Supreme Court to review all cases in which the death penalty has been imposed. State v. Victor, 235 Neb. 770, 457 N.W.2d 431 (1990); State v. Joubert, 224 Neb. 411, 399 N.W.2d 237 (1986).

A determination of whether a defendant is a sexual sociopath is of no importance where a death sentence has been imposed. The purpose of the sexual sociopath law is to provide confinement with treatment for those persons subject to the laws who are amenable to treatment and confinement without treatment for those subject to the law but not amenable to treatment. Sentencing is not to be delayed indefinitely where sexual sociopath proceedings have been instituted. Once the death penalty has been imposed, none of the defendant's contentions concerning the sexual sociopath law requires further consideration. State v. Otey, 205 Neb. 90, 287 N.W.2d 36 (1979).

Supreme Court automatically reviews each case where death penalty imposed, comparing all previous capital cases where death penalty has or has not been imposed under the new death penalty statute. State v. Simants, 197 Neb. 549, 250 N.W.2d 881 (1977); State v. Rust, 197 Neb. 528, 250 N.W.2d 867 (1977).



29-2526 - Repealed. Laws 1982, LB 722, § 13.

29-2526. Repealed. Laws 1982, LB 722, § 13.



29-2527 - Briefs; payment for printing by county.

29-2527. Briefs; payment for printing by county.

The cost of printing briefs on behalf of any person convicted of an offense for which the punishment adjudged is capital shall be paid by the county.



29-2528 - Death penalty cases; Supreme Court; orders.

29-2528. Death penalty cases; Supreme Court; orders.

In all cases when the death penalty has been imposed by the district court, the Supreme Court shall, after consideration of the appeal, order the prisoner to be discharged, a new trial to be had, or appoint a day certain for the execution of the sentence.



29-2529 - Repealed. Laws 1985, LB 41, § l.

29-2529. Repealed. Laws 1985, LB 41, § l.



29-2530 - Repealed. Laws 1985, LB 41, § l.

29-2530. Repealed. Laws 1985, LB 41, § l.



29-2531 - Repealed. Laws 1985, LB 41, § l.

29-2531. Repealed. Laws 1985, LB 41, § l.



29-2532 - Transferred to section 83-964.

29-2532. Transferred to section 83-964.



29-2533 - Transferred to section 83-969.

29-2533. Transferred to section 83-969.



29-2534 - Transferred to section 83-970.

29-2534. Transferred to section 83-970.



29-2535 - Transferred to section 83-971.

29-2535. Transferred to section 83-971.



29-2536 - Transferred to section 83-972.

29-2536. Transferred to section 83-972.



29-2537 - Convicted person; appears to be incompetent; notice to judge; suspend sentence; commission appointed; findings; suspension of execution; when; annual review.

29-2537. Convicted person; appears to be incompetent; notice to judge; suspend sentence; commission appointed; findings; suspension of execution; when; annual review.

(1) If any convicted person under sentence of death shall appear to be incompetent, the Director of Correctional Services shall forthwith give notice thereof to a judge of the district court of the judicial district in which the convicted person was tried and sentenced and such judge shall at once make such investigation as shall satisfy him or her as to whether a commission ought to be named to examine such convicted person.

(2) If the court determines that there is not sufficient reason for the appointment of a commission, the court shall so find and refuse to suspend the execution of the convicted person. If the court determines that a commission ought to be appointed to examine such convicted person, the court shall make a finding to that effect and cause it to be entered upon the records of the district court in the county in which such convicted person was sentenced, and, if necessary, the court shall suspend the execution and appoint three licensed mental health professionals employed by the state as a commission to examine such convicted person. The commission shall examine the convicted person to determine whether he or she is competent or incompetent and shall report its findings in writing to the court within ten days after its appointment. If two members of the commission find the convicted person incompetent, the court shall suspend the convicted person's execution until further order. Thereafter, the court shall appoint a commission annually to review the convicted person's competency. The results of such review shall be provided to the court. If the convicted person is subsequently found to be competent by two members of the commission, the court shall certify that finding to the Supreme Court which shall then establish a date for the enforcement of the convicted person's sentence.

(3) The standard for the determination of competency under this section shall be the same as the standard for determining competency to stand trial.



29-2538 - Suspension of execution pending investigation; convict found competent; Supreme Court; appoint a day of execution.

29-2538. Suspension of execution pending investigation; convict found competent; Supreme Court; appoint a day of execution.

If a court has suspended the execution of the convicted person pending an investigation as to his or her competency, the date for the enforcement of the convicted person's sentence has passed, and the convicted person is found to be competent, the court shall certify that finding to the Supreme Court which shall appoint a day for the enforcement of the convicted person's sentence.



29-2539 - Commission members; mileage; payment.

29-2539. Commission members; mileage; payment.

The members of the commission appointed pursuant to section 29-2537 shall each receive mileage at the rate authorized in section 81-1176 for state employees for each mile actually and necessarily traveled in reaching and returning from the place where the convicted person is confined and examined, and it is hereby made the duty of the commission to act in this capacity without compensation other than that already provided for them by law. All of the findings and orders aforesaid shall be entered in the district court records of the county wherein the convicted person was originally tried and sentenced, and the costs therefor, including those providing for the mileage of the members of the commission, shall be allowed and paid in the usual manner by the county in which the convicted person was tried and sentenced to death.



29-2540 - Female convicted person; pregnant; notice to judge; procedures.

29-2540. Female convicted person; pregnant; notice to judge; procedures.

If a female convicted person under sentence of death shall appear to be pregnant, the Director of Correctional Services shall in like manner notify the judge of the district court of the county in which she was sentenced, who shall in all things proceed as in the case of an incompetent convicted person.



29-2541 - Female convicted person; finding convicted person is pregnant; judge; duties; costs.

29-2541. Female convicted person; finding convicted person is pregnant; judge; duties; costs.

If the commission appointed pursuant to section 29-2537 finds that the female convicted person is pregnant, the court shall suspend the execution of her sentence. At such time as it shall be determined that such woman is no longer pregnant, the judge shall appoint a date for her execution and issue a warrant directing the enforcement of the sentence of death which shall be delivered to the Director of Correctional Services. The costs and expenses thereof shall be the same as those provided for in the case of an incompetent convicted person and shall be paid in the same manner.



29-2542 - Escaped convict; return; notify Supreme Court; fix date of execution.

29-2542. Escaped convict; return; notify Supreme Court; fix date of execution.

If any person who has been convicted of a crime punishable by death, and sentenced to death, shall escape, and shall not be retaken before the time fixed for his or her execution, it shall be lawful for the Director of Correctional Services, or any sheriff or other officer or person, to rearrest such person and return him or her to the custody of the director, who shall thereupon notify the Supreme Court that such person has been returned to custody. Upon receipt of that notice, the Supreme Court shall then issue a warrant, fixing a date for the enforcement of the sentence which shall be delivered to the director. The date of execution shall be set no later than sixty days following the issuance of the warrant.



29-2543 - Person convicted of crime sentenced to death; Supreme Court; warrant.

29-2543. Person convicted of crime sentenced to death; Supreme Court; warrant.

(1) Whenever any person has been tried and convicted before any district court in this state, has been sentenced to death, and has had his or her sentence of death affirmed by the Supreme Court on mandatory direct review, it shall be the duty of the Supreme Court to issue a warrant, under the seal of the court, reciting therein the conviction and sentence and establishing a date for the enforcement of the sentence directed to the Director of Correctional Services, commanding him or her to proceed at the time named in the warrant. The date of execution shall be set no later than sixty days following the issuance of the warrant.

(2) Thereafter, if the initial execution date has been stayed and the original execution date has expired, the Supreme Court shall establish a new date for enforcement of the sentence upon receipt of notice from the Attorney General that the stay of execution is no longer in effect and issue its warrant to the director. The date of execution shall be set no later than sixty days following the issuance of the warrant.

Nebraska Supreme Court has jurisdiction to set successive execution dates and issue warrants as may be needed. State v. Joubert, 246 Neb. 287, 518 N.W.2d 887 (1994).



29-2544 - Repealed. Laws 2009, LB 36, § 21.

29-2544. Repealed. Laws 2009, LB 36, § 21.



29-2545 - Repealed. Laws 2009, LB 36, § 21.

29-2545. Repealed. Laws 2009, LB 36, § 21.



29-2546 - Reversal of judgment of conviction; delivery of convicted person to custody of sheriff; await further judgment and order of court.

29-2546. Reversal of judgment of conviction; delivery of convicted person to custody of sheriff; await further judgment and order of court.

Whenever the Supreme Court reverses the judgment of conviction in accordance with which any convicted person has been sentenced to death and is confined in a Department of Correctional Services adult correctional facility as herein provided, it shall be the duty of the Director of Correctional Services, upon receipt of a copy of such judgment of reversal, duly certified by the clerk of the court and under the seal thereof, to forthwith deliver such convicted person into the custody of the sheriff of the county in which the conviction was had to be held in the jail of the county awaiting the further judgment and order of the court in the case.



29-2601 - Repealed. Laws 1969, c. 817, § 87.

29-2601. Repealed. Laws 1969, c. 817, § 87.



29-2602 - Repealed. Laws 1969, c. 817, § 87.

29-2602. Repealed. Laws 1969, c. 817, § 87.



29-2603 - Repealed. Laws 1969, c. 817, § 87.

29-2603. Repealed. Laws 1969, c. 817, § 87.



29-2604 - Repealed. Laws 1969, c. 817, § 87.

29-2604. Repealed. Laws 1969, c. 817, § 87.



29-2605 - Repealed. Laws 1969, c. 817, § 87.

29-2605. Repealed. Laws 1969, c. 817, § 87.



29-2606 - Repealed. Laws 1969, c. 817, § 87.

29-2606. Repealed. Laws 1969, c. 817, § 87.



29-2607 - Repealed. Laws 1969, c. 817, § 87.

29-2607. Repealed. Laws 1969, c. 817, § 87.



29-2608 - Repealed. Laws 1969, c. 817, § 87.

29-2608. Repealed. Laws 1969, c. 817, § 87.



29-2609 - Repealed. Laws 1969, c. 817, § 87.

29-2609. Repealed. Laws 1969, c. 817, § 87.



29-2610 - Repealed. Laws 1969, c. 817, § 87.

29-2610. Repealed. Laws 1969, c. 817, § 87.



29-2611 - Repealed. Laws 1969, c. 817, § 87.

29-2611. Repealed. Laws 1969, c. 817, § 87.



29-2612 - Repealed. Laws 1969, c. 817, § 87.

29-2612. Repealed. Laws 1969, c. 817, § 87.



29-2613 - Repealed. Laws 1969, c. 817, § 87.

29-2613. Repealed. Laws 1969, c. 817, § 87.



29-2614 - Repealed. Laws 1969, c. 817, § 87.

29-2614. Repealed. Laws 1969, c. 817, § 87.



29-2615 - Repealed. Laws 1969, c. 817, § 87.

29-2615. Repealed. Laws 1969, c. 817, § 87.



29-2616 - Repealed. Laws 1969, c. 817, § 87.

29-2616. Repealed. Laws 1969, c. 817, § 87.



29-2617 - Repealed. Laws 1969, c. 817, § 87.

29-2617. Repealed. Laws 1969, c. 817, § 87.



29-2618 - Repealed. Laws 1969, c. 817, § 87.

29-2618. Repealed. Laws 1969, c. 817, § 87.



29-2619 - Repealed. Laws 1969, c. 817, § 87.

29-2619. Repealed. Laws 1969, c. 817, § 87.



29-2620 - Repealed. Laws 1969, c. 817, § 87.

29-2620. Repealed. Laws 1969, c. 817, § 87.



29-2621 - Repealed. Laws 1969, c. 817, § 87.

29-2621. Repealed. Laws 1969, c. 817, § 87.



29-2622 - Repealed. Laws 1969, c. 817, § 87.

29-2622. Repealed. Laws 1969, c. 817, § 87.



29-2623 - Repealed. Laws 1969, c. 817, § 87.

29-2623. Repealed. Laws 1969, c. 817, § 87.



29-2624 - Repealed. Laws 1969, c. 817, § 87.

29-2624. Repealed. Laws 1969, c. 817, § 87.



29-2625 - Repealed. Laws 1969, c. 817, § 87.

29-2625. Repealed. Laws 1969, c. 817, § 87.



29-2626 - Repealed. Laws 1969, c. 817, § 87.

29-2626. Repealed. Laws 1969, c. 817, § 87.



29-2627 - Repealed. Laws 1959, c. 445, § 2.

29-2627. Repealed. Laws 1959, c. 445, § 2.



29-2628 - Repealed. Laws 1969, c. 817, § 87.

29-2628. Repealed. Laws 1969, c. 817, § 87.



29-2629 - Repealed. Laws 1969, c. 817, § 87.

29-2629. Repealed. Laws 1969, c. 817, § 87.



29-2630 - Repealed. Laws 1969, c. 817, § 87.

29-2630. Repealed. Laws 1969, c. 817, § 87.



29-2631 - Repealed. Laws 1969, c. 817, § 87.

29-2631. Repealed. Laws 1969, c. 817, § 87.



29-2632 - Repealed. Laws 1969, c. 817, § 87.

29-2632. Repealed. Laws 1969, c. 817, § 87.



29-2633 - Repealed. Laws 1969, c. 817, § 87.

29-2633. Repealed. Laws 1969, c. 817, § 87.



29-2633.01 - Repealed. Laws 1969, c. 817, § 87.

29-2633.01. Repealed. Laws 1969, c. 817, § 87.



29-2634 - Repealed. Laws 1969, c. 817, § 87.

29-2634. Repealed. Laws 1969, c. 817, § 87.



29-2635 - Repealed. Laws 1969, c. 817, § 87.

29-2635. Repealed. Laws 1969, c. 817, § 87.



29-2636 - Repealed. Laws 1969, c. 817, § 87.

29-2636. Repealed. Laws 1969, c. 817, § 87.



29-2637 - Repealed. Laws 2003, LB 46, § 55.

29-2637. Repealed. Laws 2003, LB 46, § 55.



29-2638 - Repealed. Laws 2003, LB 46, § 55.

29-2638. Repealed. Laws 2003, LB 46, § 55.



29-2639 - Compact, how cited.

29-2639. Compact, how cited.

Sections 29-2639 and 29-2640 shall be known and may be cited as the Interstate Compact for Adult Offender Supervision.



29-2640 - Interstate Compact for Adult Offender Supervision.

29-2640. Interstate Compact for Adult Offender Supervision.

The Governor is hereby authorized and directed to execute a compact on behalf of this state with any other state or states legally joining therein in the form substantially as follows:

The compacting states solemnly agree:

ARTICLE I PURPOSE

The compacting states to this interstate compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the interstate commission created hereunder, through means of joint and cooperative action among the compacting states: To provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states. In addition, this compact will: Create an interstate commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, or corrections or other criminal justice agencies which will promulgate rules to achieve the purposes of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches of government, and state criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and coordinate training and education regarding regulation of interstate movement of offenders for officials involved in such activity. The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the interstate commission created herein are the formation of public policies and are therefor public business.

ARTICLE II DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

Adult means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

Bylaws means those bylaws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct;

Compact administrator means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the interstate commission, and the policies adopted by the state council under this compact;

Compacting state means any state which has enacted the enabling legislation for this compact;

Commissioner means the voting representative of each compacting state appointed pursuant to Article III of this compact;

Interstate commission means the Interstate Commission for Adult Offender Supervision established by this compact;

Member means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner;

Noncompacting state means any state which has not enacted the enabling legislation for this compact;

Offender means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

Person means any individual, corporation, business enterprise, or other legal entity, either public or private;

Rules means acts of the interstate commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the interstate commission, which shall have the force and effect of law in the compacting states;

State means a state of the United States, the District of Columbia, and any other territorial possessions of the United States; and

State Council means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article IV of this compact.

ARTICLE III THE COMPACT COMMISSION

The compacting states hereby create the Interstate Commission for Adult Offender Supervision. The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The interstate commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations. Such noncommissioner members shall include a member of national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the interstate commission shall be ex officio, nonvoting members. The interstate commission may provide in its bylaws for such additional ex officio, nonvoting members as it deems necessary.

Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business unless a larger quorum is required by the bylaws of the interstate commission. The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

The interstate commission shall establish an executive committee which shall include commission officers, commission members, and others as shall be determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff, administers enforcement and compliance with the provisions of the compact and bylaws, as directed by the interstate commission, and performs other duties as directed by the interstate commission or as set forth in the bylaws.

ARTICLE IV THE STATE COUNCIL

Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from that state. Each state council shall appoint as its commissioner the compact administrator from that state to serve on the interstate commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. Each compacting state retains the right to determine the qualifications of the compact administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the judiciary. In addition to appointment of its commissioner to the interstate commission, each state council shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE V POWERS AND DUTIES OF

THE INTERSTATE COMMISSION

The interstate commission shall have the following powers:

To adopt a seal and suitable bylaws governing the management and operation of the interstate commission;

To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the interstate commission;

To enforce compliance with compact provisions, interstate commission rules, and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process;

To establish and maintain offices;

To purchase and maintain insurance and bonds;

To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs;

To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions, including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties hereunder;

To elect or appoint such officers, attorneys, employees, agents, or consultants and to fix their compensation, define their duties, and determine their qualifications and to establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

To accept any and all donations and grants of money, equipment, supplies, materials, and services and to receive, utilize, and dispose of same;

To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

To establish a budget, make expenditures, and levy assessments as provided in Article X of this compact;

To sue and be sued;

To provide for dispute resolution among compacting states;

To perform such functions as may be necessary or appropriate to achieve the purposes of this compact;

To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the interstate commission;

To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity; and

To establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE VI ORGANIZATION AND OPERATION OF

THE INTERSTATE COMMISSION

Section A. Bylaws

The interstate commission shall, by a majority of the members, within twelve months of the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

Establishing the fiscal year of the interstate commission;

Establishing an executive committee and such other committees as may be necessary;

Providing reasonable standards and procedures:

(i) For the establishment of committees; and

(ii) Governing any general or specific delegation of any authority or function of the interstate commission;

Providing reasonable procedures for calling and conducting meetings of the interstate commission and ensuring reasonable notice of each such meeting;

Establishing the titles and responsibilities of the officers of the interstate commission;

Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission;

Providing a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations;

Providing transition rules for startup administration of the compact; and

Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice-chairperson, each of whom shall have such authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice-chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission; Provided, that subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission and hire and supervise such other staff as may be authorized by the interstate commission but shall not be a member.

Section C. Corporate Records of the Interstate Commission

The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

Section D. Qualified Immunity, Defense, and Indemnification

The members, officers, executive director, and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property, personal injury, or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities; Provided, that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The interstate commission shall defend the commissioner of a compacting state, his or her representatives or employees, or the interstate commission's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; Provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

The interstate commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the interstate commission's representatives or employees harmless in the amount of any settlement or judgement obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities; Provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

ARTICLE VII ACTIVITIES OF THE INTERSTATE COMMISSION

The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The interstate commission shall meet at least once during each calendar year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the Freedom of Information Reform Act of 1986, 5 U.S.C. section 552b, as may be amended. The interstate commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

Relate solely to the interstate commission's internal personnel practices and procedures;

Disclose matters specifically exempted from disclosure by statute;

Disclose trade secrets or commercial or financial information which is privileged or confidential;

Involve accusing any person of a crime or formally censuring any person;

Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

Disclose investigatory records compiled for law enforcement purposes;

Disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the interstate commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The interstate commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote, reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

ARTICLE VIII RULEMAKING FUNCTIONS OF

THE INTERSTATE COMMISSION

The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C. section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C. App. 2, section 1 et seq., as may be amended (hereinafter APA). All rules and amendments shall become binding as of the date specified in each rule or amendment.

If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

When promulgating a rule, the interstate commission shall:

Publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available;

Provide an opportunity for an informal hearing; and

Promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

Subjects to be addressed within twelve months after the first meeting must at a minimum include:

Notice to victims and opportunity to be heard;

Offender registration and compliance;

Violations/returns;

Transfer procedures and forms;

Eligibility for transfer;

Collection of restitution and fees from offenders;

Data collection and reporting;

The level of supervision to be provided by the receiving state;

Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

Mediation, arbitration, and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this act shall be null and void twelve months after the first meeting of the interstate commission created hereunder.

Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption; Provided, that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

ARTICLE IX OVERSIGHT, ENFORCEMENT, AND DISPUTE

RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

The interstate commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

Section C. Enforcement

The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

ARTICLE X FINANCE

The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs such assessment.

The interstate commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

ARTICLE XI COMPACTING STATES, EFFECTIVE

DATE AND AMENDMENT

Any state, as defined in Article II of this compact, is eligible to become a compacting state. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XII WITHDRAWAL, DEFAULT, TERMINATION,

AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

Once effective, the compact shall continue in force and remain binding upon each and every compacting state; Provided, that a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

Section B. Default

If the interstate commission determines that any compacting state has at any time defaulted (defaulting state) in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any duly promulgated rules the interstate commission may impose any or all of the following penalties:

Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the interstate commission;

Remedial training and technical assistance as directed by the interstate commission;

Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the Governor, the Chief Justice or Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules. The interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within sixty days of the effective date of termination of a defaulting state, the interstate commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination.

The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission pursuant to the rules.

Section C. Judicial Enforcement

The interstate commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the interstate commission, in the federal court district where the interstate commission has its offices, to enforce compliance with the provisions of the compact or its duly promulgated rules and bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney's fees.

Section D. Dissolution of Compact

The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the interstate commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XIII SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

The provisions of this compact shall be liberally constructed to effectuate its purposes.

ARTICLE XIV BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.



29-2701 - Fines, costs, forfeited recognizances; to whom paid.

29-2701. Fines, costs, forfeited recognizances; to whom paid.

All money due upon any judgment for fines, costs, or forfeited recognizances shall be paid to the judge or clerk of the court where the judgment is pending, if paid before execution is issued therefor, otherwise to the officer holding the execution, or such money may be paid to the sheriff of the county if the judgment debtor is in jail. Every sheriff, marshal, or other ministerial officer who shall receive any such money shall pay the same to the proper clerk of the court within ten days from the time of receiving the same.

Fines and penalties collected by clerk of the district court are public money. State ex rel. Broatch v. Moores, 52 Neb. 770, 73 N.W. 299 (1897).



29-2702 - Money received; disposition.

29-2702. Money received; disposition.

Every judge or clerk of court, upon receiving any money on account of forfeited recognizances, fines, or costs accruing or due to the county or state, shall pay the same to the treasurer of the proper county, except as may be otherwise expressly provided, within ten days from the time of receiving the same. When any money is paid to a judge or clerk of court on account of costs due to individual persons, the same shall be paid to the persons to whom the same are due upon demand therefor.

This section recognizes the constitutional requirement for disposition of fines, penalties, and license money. School Dist. No. 54 v. School Dist. of Omaha, 171 Neb. 769, 107 N.W.2d 744 (1961).

Where clerk of district court deposits money received from payment of fines in bank to his own individual credit, he thereby converts money to his own use. State ex rel. Broatch v. Moores, 56 Neb. 1, 76 N.W. 530 (1898).



29-2703 - Costs; county not liable; exception.

29-2703. Costs; county not liable; exception.

No costs shall be paid from the county treasury in any case of prosecution for a misdemeanor except as provided in section 29-2709.

Taxation of jury costs to defendant under this section requires finding by district court supported by evidence that appeal was frivolous or capricious. State v. Stanosheck, 186 Neb. 17, 180 N.W.2d 226 (1970).

Taxing as costs of meals, lodging, and mileage of jurors is not authorized. State v. Jungclaus, 176 Neb. 641, 126 N.W.2d 858 (1964).

Costs cannot be paid by county unless approval of prosecution by county attorney is obtained. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).



29-2704 - Preliminary examinations for felony; transcript of costs; audit; allowance; payment.

29-2704. Preliminary examinations for felony; transcript of costs; audit; allowance; payment.

Upon examination in county court on complaint of a felony, whether the accused is held to answer in court or discharged, the court may file with the county clerk a certified transcript of the costs as assessed under section 29-2709, giving the items of the same, and to whom each is due, and on what account. As early as may be after the filing of such bill, but without assembling for the special purpose, the county board of the proper county shall examine into such bill of costs as to its correctness, justice, and legality and may, if need be, examine under oath any person upon the subject, which oath may be administered by the county clerk.

It shall be the duty of the board to disallow any item, in whole or in part, of such bill that is found to be unlawful or needlessly incurred, or if it appears that the complaint was made for a felony when it should have been for a misdemeanor only, it may in its discretion disallow the entire bill or any part thereof.

The board may order that such bill, or so much thereof as it finds to be lawful and just, be paid from the county treasury, whereupon the county clerk shall draw warrants upon the county treasurer for the sums respectively due to each person upon such bill so allowed, which warrants the treasurer shall pay from the county general fund. The amount of costs so allowed shall be certified by the county clerk, and the certificate filed with the papers in the cause, in the office of the clerk of the district court. If the defendant shall be convicted, judgment shall be rendered against him or her for the costs so allowed, in addition to the costs made in the district court.

Section does not fix liability on county for fees of defendant's witnesses. Worthen v. Johnson County, 62 Neb. 754, 87 N.W. 909 (1901).

County is liable for costs on felony charge whether accused was held to answer in court or not. If charge should have been for misdemeanor, board may disallow. Dodge County v. Gregg, 14 Neb. 305, 15 N.W. 741 (1883).

Section is constitutional. Costs in misdemeanor cases may be disallowed by county board. Boggs v. Washington County, 10 Neb. 297, 4 N.W. 984 (1880).



29-2705 - Clerk of district court; cost bill in felony cases; payment.

29-2705. Clerk of district court; cost bill in felony cases; payment.

Upon the discharge or conviction of the defendant in any case of felony in the district court, it shall be lawful for the clerk of such court to file in the office of the county clerk a bill of the costs not previously allowed by the county board, whereupon the same shall be examined into, audited and allowed, and paid in the manner specified in section 29-2704; Provided, nothing in this section or section 29-2704 shall preclude any court or clerk, in any case, from delaying the filing of such cost bill for allowance as aforesaid, until it shall be determined whether the same will be collected from the defendant; and no cost bill shall be filed for allowance as aforesaid under the provisions of this section, while there is pending in the cause any proceeding in error, or any unexpired recognizance for replevy of the judgment.

Exemption of certain type or class of offense from the imposition of costs is not an unconstitutional classification. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).



29-2706 - Conviction in felony cases; fines and costs; collection from defendant; disposition of amount collected.

29-2706. Conviction in felony cases; fines and costs; collection from defendant; disposition of amount collected.

In any case of indictment for felony, where the defendant shall be convicted, it shall be the duty of the county attorney, clerk of the court, and sheriff of the county to use all lawful means within the scope of their respective powers, if need be, for the collection of the costs from the defendant, and the fine also, if any shall have been adjudged against him. When the costs shall have been collected, if the same shall have been allowed for payment from the county treasurer as provided in section 29-2705, it shall be the duty of the clerk of the court to certify and pay the same immediately to the county treasurer, together with any fine that may have been collected in the case.



29-2707 - Repealed. Laws 1973, LB 226, § 34.

29-2707. Repealed. Laws 1973, LB 226, § 34.



29-2708 - Receipts; to what funds credited; disbursement of costs in criminal cases.

29-2708. Receipts; to what funds credited; disbursement of costs in criminal cases.

All money arising from fines and recognizances shall be credited by the county treasurer to the county school fund except as provided by Article VII, section 5, Constitution of Nebraska, and the costs and proceeds of jail labor shall be credited to the county general fund. Whenever any costs in any criminal case are paid from the county treasury, such payment shall be made from the county general fund; and when any warrant is drawn by the county clerk upon the treasurer of the county for the payment of such costs, a true record of the same and the definite purpose of every such warrant shall be recorded in the clerk's office showing the cause in which such costs are paid.

This section recognizes the constitutional requirement for disposition of fines, penalties, and license money. School Dist. No. 54 v. School Dist. of Omaha, 171 Neb. 769, 107 N.W.2d 744 (1961).



29-2709 - Uncollectible costs; certification; payment; conditions.

29-2709. Uncollectible costs; certification; payment; conditions.

When any costs in misdemeanor, traffic, felony preliminary, or juvenile cases in county court, except for those costs provided for in subsection (3) of section 24-703, two dollars of the fee provided in section 33-107.01, the court automation fee provided in section 33-107.03, and the uniform data analysis fee provided in section 47-633, are found by a county judge to be uncollectible for any reason, including the dismissal of the case, such costs shall be deemed waived unless the judge, in his or her discretion, enters an order assessing such portion of the costs as by law would be paid over by the court to the State Treasurer as follows:

(1) In all cases brought by or with the consent of the county attorney, all such uncollectible costs shall be certified by the clerk of the court to the county clerk who shall present the bills therefor to the county board. The county board shall pay from the county general fund all such bills found by the board to be lawful; and

(2) In all cases brought under city or village ordinance, all such uncollectible costs shall be certified to the appropriate city or village officer authorized to receive claims who shall present the bills therefor to the governing body of the city or village in the same manner as other claims. Such governing body shall pay from the general fund of the city or village all such bills as are found to be lawful.

Exemption of certain type or class of offense from the imposition of costs is not an unconstitutional classification. State ex rel. Douglas v. Gradwohl, 194 Neb. 745, 235 N.W.2d 854 (1975).

Counties are obligated to pay costs and expenses of prosecutions, including fees and expenses of attorneys appointed to represent indigent defendants in criminal cases, and there is no requirement that a property tax be levied therefor. Kovarik v. County of Banner, 192 Neb. 816, 224 N.W.2d 761 (1975).

Costs are not allowed in misdemeanor cases unless the suit is instituted with the consent of the county attorney or approved by him in writing. State v. Jungclaus, 176 Neb. 641, 126 N.W.2d 858 (1964).

To authorize payment of costs by county, consent or approval of county attorney to prosecution must be obtained. Conkling v. DeLany, 167 Neb. 4, 91 N.W.2d 250 (1958).

Provisions of this section are for the benefit of officers and witnesses earning fees in misdemeanor and peace warrant causes. Dodge County v. Gregg, 14 Neb. 305, 15 N.W. 741 (1883); Boggs v. Washington County, 10 Neb. 297, 4 N.W. 984 (1880).



29-2710 - Witness fees; criminal cases in district court; by whom paid.

29-2710. Witness fees; criminal cases in district court; by whom paid.

The fees of all witnesses in criminal cases in the district court shall be paid by the county where the indictment is found.

Section does not create new liability on county. Hewerkle v. Gage County, 14 Neb. 18, 14 N.W. 549 (1883).



29-2801 - Habeas corpus; writ; when allowed.

29-2801. Habeas corpus; writ; when allowed.

If any person, except persons convicted of some crime or offense for which they stand committed, or persons committed for treason or felony, the punishment whereof is capital, plainly and specially expressed in the warrant of commitment, now is or shall be confined in any jail of this state, or shall be unlawfully deprived of his or her liberty, and shall make application, either by him or herself or by any person on his or her behalf, to any one of the judges of the district court, or to any county judge, and does at the same time produce to such judge a copy of the commitment or cause of detention of such person, or if the person so imprisoned or detained is imprisoned or detained without any legal authority, upon making the same appear to such judge, by oath or affirmation, it shall be his duty forthwith to allow a writ of habeas corpus, which writ shall be issued forthwith by the clerk of the district court, or by the county judge, as the case may require, under the seal of the court whereof the person allowing such writ is a judge, directed to the proper officer, person or persons who detains such prisoner.

1. Jurisdiction

2. Requirement in petition

3. When allowed

4. When denied

1. Jurisdiction

This section discusses the extent of a district or county court's subject matter jurisdiction over writs of habeas corpus; venue in habeas corpus actions is determined by Gillard v. Clark, 105 Neb. 84, 179 N.W. 396 (1920); Anderson v. Houston, 274 Neb. 916, 744 N.W.2d 410 (2008).

An application for a writ of habeas corpus to release a prisoner confined under sentence of court must be brought in the county where the prisoner is confined. Where proceedings are instituted in another county, it is the duty of the court, on objection to its jurisdiction, to dismiss the proceedings. Addison v. Parratt, 204 Neb. 656, 284 N.W.2d 574 (1979); Gillard v. Clark, 105 Neb. 84, 179 N.W. 396 (1920).

County court does not have jurisdiction in habeas corpus proceedings to release an accused person held for trial in district court. McFarland v. State, 172 Neb. 251, 109 N.W.2d 397 (1961).

Rules governing allowance of writ of habeas corpus are restated and clarified. Jackson v. Olson, 146 Neb. 885, 22 N.W.2d 124 (1946); Hawk v. Olson, 146 Neb. 875, 22 N.W.2d 136 (1946).

Original jurisdiction in habeas corpus has been conferred upon the county court in certain cases. Williams v. Olson, 143 Neb. 115, 8 N.W.2d 830 (1943).

Where application is made for a writ of habeas corpus to the district court of a county other than the one in which the prisoner is confined, and the officer in whose custody the prisoner is held brings the latter into court and submits to jurisdiction without objection, the prisoner is then under confinement in the county where the action was brought. In such case, the court has the authority to inquire into the legality of his or her restraint. Gillard v. Clark, 105 Neb. 84, 179 N.W. 396 (1920).

Application for writ by parent to recover possession of minor child may be brought in district court of county where unlawful detention takes place. State ex rel. Gunnarson v. Nebraska Children's Home Society, 94 Neb. 255, 143 N.W. 203 (1913).

County court does not have authority to issue writ of habeas corpus to be served in adjoining county to bring before court a nonresident child. Johnson v. Terry, 85 Neb. 267, 122 N.W. 984 (1909).

Issue of writ by district judge to county outside district is discretionary. State ex rel. Thompson v. Porter, 78 Neb. 811, 112 N.W. 286 (1907).

Habeas corpus involving custody of child is a proceeding in rem. Terry v. State, 77 Neb. 612, 110 N.W. 733 (1906).

Procedure for review is same as in civil actions. State v. Decker, 77 Neb. 33, 108 N.W. 157 (1906).

United States commissioner has no authority to issue writ. State ex rel. Atty. Gen. v. Burr, 19 Neb. 593, 28 N.W. 261 (1886).

Under Nebraska law, scope of remedy of writ of habeas corpus is limited. Shupe v. Sigler, 230 F.Supp. 601 (D. Neb. 1964).

Writ of habeas corpus is not available in federal court until relief has been sought in state court by writ of error coram nobis without avail. Schwein v. Olson, 56 F.Supp. 993 (D. Neb. 1944).

2. Requirement in petition

Failing to present the statutorily required copy of the commitment and detention order prevents a district court from proceeding to the relief sought by a defendant's habeas corpus action. Gallion v. Zinn, 236 Neb. 98, 459 N.W.2d 214 (1990).

Habeas corpus is not demandable of right but legal cause must be shown to entitle petitioner to its benefit. Swanson v. Jones, 151 Neb. 767, 39 N.W.2d 557 (1949).

Habeas corpus is a writ of right, but not a writ of course. Probable cause for issuance thereof must be shown. In re Application of Tail, Tail v. Olson, 145 Neb. 268, 16 N.W.2d 161 (1944).

Failure to set out copy of process in application is excused when facts alleged indicate nonexistence of warrant. Urban v. Brailey, 85 Neb. 796, 124 N.W. 467 (1910).

Petition based upon alleged want of probable cause should set out testimony; evidence may justify commitment though insufficient to convict. Rhea v. State, 61 Neb. 15, 84 N.W. 414 (1900).

Petition for writ must state facts which constitute illegal restraint. State ex rel. Distin v. Ensign, 13 Neb. 250, 13 N.W. 216 (1882).

3. When allowed

Under Nebraska law, the availability of habeas corpus is restricted to situations where the sentence imposed is absolutely void. Piercy v. Parratt, 202 Neb. 102, 273 N.W.2d 689 (1979).

Habeas corpus proceeding is a proper remedy to determine the right to the custody of a child. In re Application of Schwartzkopf, 149 Neb. 460, 31 N.W.2d 294 (1948).

Habeas corpus is a special civil proceeding providing summary remedy open to persons illegally detained. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

To obtain release by habeas corpus, judgment must be absolutely void. In re James Carbino, 117 Neb. 107, 219 N.W. 846 (1928); Hulbert v. Fenton, 115 Neb. 818, 215 N.W. 104 (1927); Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904); Keller v. Davis, 69 Neb. 494, 95 N.W. 1028 (1903).

Writ of habeas corpus is proper remedy where one is deprived of his liberty by reason of void judgment. In re Resler, 115 Neb. 335, 212 N.W. 765 (1927).

Writ lies where defendant has been arrested under void city ordinance. In re Application of McMonies, 75 Neb. 702, 106 N.W. 456 (1906).

Where detention is had under void sentence in contempt proceedings, habeas corpus is proper remedy. In re Havlik, 45 Neb. 747, 64 N.W. 234 (1895).

4. When denied

To release a person from a sentence of imprisonment by habeas corpus, it must appear that the sentence was absolutely void. Habeas corpus will not lie to discharge a person from a sentence of penal servitude where the court imposing the sentence had jurisdiction of the offense and had jurisdiction of the person of the defendant, and the sentence was within the power of the court to impose. Anderson v. Gunter, 235 Neb. 560, 456 N.W.2d 286 (1990).

Habeas corpus is not the proper action to challenge the validity of a detainer based upon an untried complaint, where the state filing the detainer has not requested transfer of the prisoner. Wickline v. Gunter, 233 Neb. 878, 448 N.W.2d 584 (1989).

Writ of habeas corpus is not available to persons lawfully convicted or merely to challenge conditions of incarceration. Pruitt v. Parratt, 197 Neb. 854, 251 N.W.2d 179 (1977).

Habeas corpus is not available to discharge a prisoner from a sentence of penal servitude if the court imposing it has jurisdiction of the offense and of the person charged with the crime, and if the sentence was within the power of the court. Case v. State, 177 Neb. 404, 129 N.W.2d 107 (1964).

After conviction, release pending hearing is not demandable of course. Sedlacek v. Hann, 156 Neb. 340, 56 N.W.2d 138 (1952).

Courts may not by habeas corpus deprive parents of the custody of their children unless parents are shown to be unfit. Boucher v. Dittmer, 151 Neb. 580, 38 N.W.2d 401 (1949).

Habeas corpus is never allowed as substitute for appeal or proceedings in error. Hulbert v. Fenton, 115 Neb. 818, 215 N.W. 104 (1927); Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904); In re Langston, 55 Neb. 310, 75 N.W. 828 (1898).

Upon habeas corpus to discharge person held under warrant of extradition, if return to writ shows facts sufficient to justify detention of accused, it is sufficient. In re Willard, 93 Neb. 298, 140 N.W. 170 (1913).

Irregularities in commitment for contempt by justice of peace are not reviewable on habeas corpus. In re Hammond, 83 Neb. 636, 120 N.W. 203 (1909).

Insufficiency of complaint to state crime cannot ordinarily be raised by habeas corpus. Rhyn v. McDonald, 82 Neb. 552, 118 N.W. 136 (1908).

There is no provision for motion for new trial in county court on application for writ. Writ may not be allowed though complaint is subject to successful attack by demurrer. State ex rel. Gardiner v. Shrader, 73 Neb. 618, 103 N.W. 276 (1905).

Decision of Governor that party held under extradition warrant is a fugitive from justice cannot be reviewed on habeas corpus. Dennison v. Christian, 72 Neb. 703, 101 N.W. 1045 (1904).

Sentence in excess of statutory period is not ground for writ. In re Fanton, 55 Neb. 703, 76 N.W. 447 (1898).

On arrest on extradition warrant, evidence on preliminary hearing in other state will not be examined. In re Van Sciever, 42 Neb. 772, 60 N.W. 1037 (1894).

Irregularities before grand jury cannot be considered on habeas corpus. In re Betts, 36 Neb. 282, 54 N.W. 524 (1893).

Defendant out on bail is not entitled to writ, but should surrender himself. Spring v. Dahlman, 34 Neb. 692, 52 N.W. 567 (1892).

Commitment to reform school is not reviewable on habeas corpus. Buchanan v. Mallalieu, 25 Neb. 201, 41 N.W. 152 (1888).

Where defendant is committed to jail in default of fine, writ will not issue until fine is paid. Ex parte Johnson, 15 Neb. 512, 19 N.W. 594 (1884).

Supreme Court will not weigh evidence if testimony shows commission of offense. In re Balcom, 12 Neb. 316, 11 N.W. 312 (1882).



29-2802 - Writ; applicant; to be taken before judge; return.

29-2802. Writ; applicant; to be taken before judge; return.

It shall be the duty of the officer or person to whom such writ shall be directed to convey the person or persons so imprisoned or detained and named in such writ, before the judge allowing the same, or, in case of his absence or disability, before some other judge of the same court, on the day specified in such writ, and to make due return of the writ, together with the day and cause of caption and detention of such person, according to the command thereof.

A person to whom a writ of habeas corpus is directed makes response to the writ, not to petition therefor. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

When a child of age of 21 months is the subject of habeas corpus proceeding, it is not necessary that the child remain in the courtroom at all times, but the court may direct on what occasions, during the trial, it shall be brought into court. Kaufmann v. Kaufmann, 140 Neb. 299, 299 N.W. 617 (1941).



29-2803 - Habeas corpus; applicant; subpoena for witnesses.

29-2803. Habeas corpus; applicant; subpoena for witnesses.

Whenever a habeas corpus shall be issued to bring the body of any prisoner committed as aforesaid, unless the court or judge issuing the same shall deem it wholly unnecessary and useless, the court or judge shall issue a subpoena to the sheriff of the county where such person shall be confined, commanding him to summon the witness or witnesses therein named to appear before such judge or court, at the time and place when and where such habeas corpus shall be returnable. It shall be the duty of such sheriff to serve the subpoena, if possible, in time to enable such witness or witnesses to attend.



29-2804 - Subpoena; duty of witness; noncompliance; penalty.

29-2804. Subpoena; duty of witness; noncompliance; penalty.

It shall be the duty of the witness or witnesses thus served with subpoena to attend and give evidence before the judge or court issuing the same, on pain of being guilty of a contempt, in which event he or they shall be proceeded against accordingly by the judge or court.



29-2805 - Habeas corpus; hearing by court or judge; procedure.

29-2805. Habeas corpus; hearing by court or judge; procedure.

On the hearing of any habeas corpus issued as aforesaid, it shall be the duty of the judge or court who shall hear the same to examine the witness or witnesses aforesaid, and such other witnesses as the prisoner may request, touching any offense mentioned in the warrant of commitment, whether the offense be technically set out in the commitment or not. Upon the hearing the judge or court may either recommit, bail or discharge the prisoner, according to the facts of the case.



29-2806 - Habeas corpus; disposition of cause.

29-2806. Habeas corpus; disposition of cause.

When the judge shall have examined into the cause of the capture and detention of the person so brought before him, and shall be satisfied that the person is unlawfully imprisoned or detained, he shall forthwith discharge such prisoner from confinement. In case the person or persons applying for such writ shall be confined or detained in a legal manner, on a charge of having committed any crime or offense, the judge shall, at his discretion, commit, discharge or let to bail such person or persons, and if the judge shall deem the offense bailable, on the principles of law, he shall cause the person charged as aforesaid to enter into recognizance, with one or more sufficient securities, in such sum as the judge shall think reasonable, the circumstances of the prisoner and the nature of the offense charged considered, conditioned for his appearance at the next court where the offense is cognizable. The judge shall certify his proceedings, together with the recognizance, forthwith, to the proper court; and if the person or persons charged as aforesaid shall fail to enter into such recognizance, he or they shall be committed to prison by such judge.

The appropriate form of relief from denial of a motion to reduce excessive bail is by habeas corpus. State v. Harig, 192 Neb. 49, 218 N.W.2d 884 (1974).

Statute contemplates that relator shall be discharged, committed, or let to bail. Rhodes v. Houston, 172 Neb. 177, 108 N.W.2d 807 (1961).

Resort may be had to habeas corpus to review discretion of district court in fixing the amount of bail. Kennedy v. Corrigan, 169 Neb. 586, 100 N.W.2d 550 (1960).

Principles governing issuance of writ of habeas corpus stated. Lingo v. Hann, 161 Neb. 67, 71 N.W.2d 716 (1955).

Court should require prisoner to enter into recognizance for appearance where order of discharge from bailable offense is appealed. Hulbert v. Fenton, 115 Neb. 818, 215 N.W. 104 (1927).

When it appears that petitioner stands charged with bailable offense and his sureties are for any cause released from liability, he will be remanded to district court. State ex rel. Emerson v. Bauman, 87 Neb. 273, 126 N.W. 857 (1910).

If commitment on which prisoner is detained is insufficient, but information against him charges a crime, court will recommit him to the court having jurisdiction of offense. Michaelson v. Beemer, 72 Neb. 761, 101 N.W. 1007 (1904).

Order fixing amount of bail will not be disturbed upon habeas corpus unless amount is unreasonably great and disproportionate to the offense charged. In re Scott, 38 Neb. 502, 56 N.W. 1009 (1893).



29-2807 - Writ; failure to obey; penalty.

29-2807. Writ; failure to obey; penalty.

If any person to whom such writ of habeas corpus shall be directed as aforesaid, shall neglect or refuse to obey or make return of the same according to the command thereof, or shall make a false return of the writ, or upon demand made by the prisoner, or any person in his or her behalf, shall refuse to deliver to the person demanding, within six hours after the demand therefor, a true copy of the warrant or commitment or detainer of such prisoner, every person so offending shall, for the first offense, forfeit to the party aggrieved the sum of two hundred dollars, and for the second offense, the sum of four hundred dollars, and shall, if an officer, be incapable to hold his office.



29-2808 - Writ; failure to issue; penalty.

29-2808. Writ; failure to issue; penalty.

If any clerk of the district court shall refuse to issue such writ after allowance and demand made as aforesaid, he shall forfeit to the party aggrieved the sum of five hundred dollars.



29-2809 - Applicant discharged; rearrest for same offense prohibited; penalty; exceptions.

29-2809. Applicant discharged; rearrest for same offense prohibited; penalty; exceptions.

Any person who shall be set at large upon any habeas corpus, shall not be again imprisoned for the same offense, unless by the legal order or process of the court wherein he or she shall be bound by recognizance to appear, or other court having jurisdiction of the cause or offense. If any person shall knowingly, contrary to sections 29-2801 to 29-2824, recommit or imprison, or cause to be recommitted or imprisoned for the same offense or pretended offense, any person so set at large, or shall knowingly aid or assist therein, he shall forfeit to the party aggrieved five hundred dollars, any colorable pretense or variation in the warrant or commitment notwithstanding.

Principle of res judicata does not apply in cases of habeas corpus to judgment discharging prisoner when discharge was not upon merits but for defect of proof. State ex rel. Flippin v. Sievers, 102 Neb. 611, 168 N.W. 99 (1918).

To recover penalty, plaintiff must show statutory conditions exist. Hier v. Hutchings, 58 Neb. 334, 78 N.W. 638 (1899).



29-2810 - Person in custody of officer; delivery to another officer prohibited; penalty; exceptions.

29-2810. Person in custody of officer; delivery to another officer prohibited; penalty; exceptions.

If any person of this state shall be committed to prison, or be in custody of any officer for any criminal matter, such prisoner shall not be removed therefrom into the custody of any other officer, unless by legal process, or when the prisoner shall be delivered to some inferior officer to carry to jail, or shall, by order of the proper court, be removed from one place to another within the state for trial, or in case of fire, infection or other necessity; and if any person, after such commitment, shall make out or sign or countersign any warrant for such removal, contrary to this section, he or she shall for every such offense forfeit to the party aggrieved five hundred dollars.



29-2811 - Accessories before the fact in capital cases; not bailable.

29-2811. Accessories before the fact in capital cases; not bailable.

When any person shall appear to be committed by any judge or magistrate, and charged as accessory before the fact to any felony, the punishment whereof is capital, which felony shall be plainly and especially charged in the warrant of commitment, such person shall not be removed or bailed by virtue of sections 29-2801 to 29-2824, or in any other manner than as if said sections had not been enacted.



29-2812 - Extradition of citizens of Nebraska for prosecution in sister state; imprisonment for; general prohibition; penalty; exception.

29-2812. Extradition of citizens of Nebraska for prosecution in sister state; imprisonment for; general prohibition; penalty; exception.

No citizen of this state, being an inhabitant or resident of the same, shall be sent a prisoner to any place whatever out of the state, for any crime or offense committed within this state, except in cases specially authorized by law, and every such imprisonment is hereby declared to be illegal. If any such citizen shall be so imprisoned, he may for every such imprisonment maintain an action of false imprisonment, in any court having cognizance thereof, against the person or persons by whom he shall be so imprisoned or transported contrary to law, and against any person who shall contrive, write, seal, sign or countersign any writing for such imprisonment or transportation, or shall be aiding and assisting in the same or any of them, and shall recover triple costs besides damages, which damages, so to be given, shall not be less than five hundred dollars; and every person knowingly concerned in any manner as aforesaid in such illegal imprisonment or transportation, contrary to this section, and being thereof lawfully convicted, shall be disabled from henceforth to bear any office of trust or profit within this state; Provided, if any citizen of this state, or any person or persons at any time resident in the same, shall have committed or shall be charged with having committed any treason, felony or misdemeanor in any other part of the United States or territories where he or she ought to be tried for such offense, he, she or they may be sent to the state or territory having jurisdiction of the offense as provided by the Uniform Criminal Extradition Act of this state.

Courts are bound by construction of extradition laws adopted by Supreme Court of United States and will not review questions of evidence decided by Governor. In re Willard, 93 Neb. 298, 140 N.W. 170 (1913).

This section does not authorize extradition without proof that accused is fugitive. Dennison v. Christian, 72 Neb. 703, 101 N.W. 1045 (1904).



29-2813 - False imprisonment; penalties; action for; limitation.

29-2813. False imprisonment; penalties; action for; limitation.

The penalties recoverable pursuant to sections 29-2801 to 29-2824 shall be recovered by the party aggrieved, his or her executors or administrators, by civil action in any court having cognizance of the same; Provided, no person shall be sued or molested for any offense against the provisions of said sections, unless within two years after the time when such offense shall have been committed; but if the party aggrieved shall then be in prison, then within two years after the decease of the person imprisoned, or his or her delivery out of prison. In every such action it shall be lawful for the defendant to plead the general issue, and give the special matter in evidence.



29-2814 - Warrant or commitment; defects; when harmless.

29-2814. Warrant or commitment; defects; when harmless.

If any person shall be committed to prison, or be in custody of any officer for any criminal matter, by virtue of any warrant or commitment of any magistrate of this state having jurisdiction of such criminal matter, such person shall not be discharged from such imprisonment or custody by reason of any informality or defect of such warrant or commitment; Provided, such warrant or commitment shall show substantially a criminal matter for which such magistrate had jurisdiction so to arrest or commit.

This section does not apply where a person is imprisoned in the state penitentiary under sentence imposed by a court of record. Dunham v. O'Grady, 137 Neb. 649, 290 N.W. 723 (1940).



29-2815 - Applicant in custody of person not an officer; form of writ.

29-2815. Applicant in custody of person not an officer; form of writ.

In case of confinement, imprisonment, or detention by any person not a sheriff, deputy sheriff, coroner, jailer, or marshal of this state, nor a marshal or other like officer of the courts of the United States, the writ of habeas corpus shall be in the form following:

The State of Nebraska,

ss

..............County,

The People of the State of Nebraska to the Sheriff of such county, greeting:

We command you, that the body of .................., of ..............., by .................. of ............. imprisoned and restrained of his or her liberty, as it is said, you take and have before .................., a judge of our ............ court ................, or, in case of his or her absence or disability, before some other judge of the same court at .................., to do and receive what our judge shall then and there consider ................. concerning him or her in his or her behalf, and summon ................... then and there to appear before our judge to show the cause of the taking and detaining .................; and have you there this writ, with your doings thereon.

Witness ................., at ................, this ......... day of .............., in the year ...... .

Court may require person who is shown to have control of prisoner to produce him. Nebraska Children's Home Society v. State, 57 Neb. 765, 78 N.W. 267 (1899).



29-2816 - Writ; service and return.

29-2816. Writ; service and return.

Such writ may be served in any county by any sheriff of the same or of any other county. When such writ shall be issued by a court in session, if such court shall have adjourned when the same is returned, it shall be returned before any judge of the same court, and if such writ is returned before one judge at a time when the court is in session, he may adjourn the case into the court, there to be heard and determined.



29-2817 - Writ; return by person detaining; contents.

29-2817. Writ; return by person detaining; contents.

In every case in which a writ of habeas corpus has been allowed, the person to whom the writ is directed shall file a return in which he shall plainly and unequivocally state the following: (1) Whether he has or has not the party in his custody or power, or under restraint; (2) if he has the party in his custody or power, or under restraint, he shall set forth at large the authority and the true and whole cause of such imprisonment and restraint, with a copy of the writ, warrant, or other process, if any, upon which the party is detained; and (3) if he has had the party in his custody or power, or under restraint, and has transferred such custody or restraint to another, he shall state particularly to whom, at what time, for what cause and by what authority such transfer was made.

Sufficiency of return raised but not decided. Rhodes v. Houston, 172 Neb. 177, 108 N.W.2d 807 (1961).

Where failure to comply with this section was not challenged in trial court, objection thereto could not be raised on appeal. In re Application of Bruno, 153 Neb. 445, 45 N.W.2d 178 (1950).

Party to whom writ is directed must set forth in return authority to hold and detain applicant for writ. In re Application of Robinson, 150 Neb. 443, 34 N.W.2d 887 (1948).

A person to whom a writ of habeas corpus is directed makes response to the writ, not to the petition therefor. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

In the return to writ of habeas corpus, facts must appear which warrant restraint of party detained. In re Application of Niklaus, Niklaus v. Holloway, 144 Neb. 503, 13 N.W.2d 655 (1944).

When return to writ shows relator to be in custody of officer against whom it is directed and no facts appear warrant restraint of respondent, it is duty of court to order his discharge. Rose v. Vosburg, 107 Neb. 847, 187 N.W. 46 (1922).

In making return to writ of habeas corpus, officer detaining petitioner is required to set out copy of warrant of arrest and detention. Chandler v. Sipes, 103 Neb. 111, 170 N.W. 604 (1919).

In making return by officer, copy of process should be set out or sufficient reason assigned for failure. Urban v. Brailey, 86 Neb. 217, 125 N.W. 543 (1910), affirming 85 Neb. 796, 124 N.W. 467 (1910).



29-2818 - Writ; return by person detaining; signature and verification.

29-2818. Writ; return by person detaining; signature and verification.

The return or statement shall be signed by the person making it, and it shall be sworn to by him, unless he is a public officer and makes the return in his official capacity.



29-2819 - Writ; return of person detaining; prima facie evidence of cause of detention, when; order for costs.

29-2819. Writ; return of person detaining; prima facie evidence of cause of detention, when; order for costs.

Upon the return of any writ of habeas corpus, issued as aforesaid, if it shall appear that the person detained or imprisoned is in custody under any warrant or commitment in pursuance of law, the return shall be considered as prima facie evidence of the cause of detention; but if the person so imprisoned or detained is restrained of liberty by any alleged private authority, the return of the writ shall be considered only as a plea of the facts therein set forth, and the party claiming the custody shall be held to make proof of such facts. Upon the final disposition of any case arising upon a writ of habeas corpus, the court or judge determining the same shall make such order as to costs as the case may require.

In habeas corpus proceeding against the warden of the state penitentiary, seeking the release of a prisoner, the return to the writ is prima facie evidence of the cause of detention. Goodman v. O'Grady, 135 Neb. 612, 283 N.W. 213 (1939); Sanclaer v. State, 111 Neb. 473, 196 N.W. 686 (1923).

Warrant of arrest and detention in hands of officer executing it is prima facie evidence of cause of detention. Chandler v. Sipes, 103 Neb. 111, 170 N.W. 604 (1919).

Return of officer is prima facie evidence of facts therein stated. McIntyre v. Mote, 77 Neb. 418, 109 N.W. 763 (1906).

Respondent is bound to establish, by evidence, facts set up in return. In re Application of Thomsen, 1 Neb. Unof. 751, 95 N.W. 805 (1901).



29-2820 - Writ; person detaining; how designated.

29-2820. Writ; person detaining; how designated.

The person having the custody of the prisoner may, in all writs of habeas corpus issued under sections 29-2801 to 29-2824, be designated by his name of office, if he has any, or by his own name; or if both such names are unknown or uncertain, he may be described by an assumed appellation, and any person who is served with the writ shall be deemed the person intended thereby.



29-2821 - Writ; person detained; how designated.

29-2821. Writ; person detained; how designated.

The person to be produced shall be designated by his name, if known, and if that is unknown or uncertain, he may be described in any other way so as to make known who is intended.



29-2822 - Writ; order for safekeeping of person detained.

29-2822. Writ; order for safekeeping of person detained.

When any writ of habeas corpus shall have been allowed, the court or judge to which the same shall be returned, or into which it shall be adjourned, shall, for good cause shown, continue the cause and shall make order for the safekeeping of the person imprisoned, or detain him, as the nature of the case may require.



29-2823 - Habeas corpus proceedings; review; procedure; bail pending appeal.

29-2823. Habeas corpus proceedings; review; procedure; bail pending appeal.

The proceedings upon any writ of habeas corpus shall be recorded by the clerk and judges respectively, and may be reviewed as provided by law for appeal in civil cases. If the state shall appeal from a final order of a district court made upon the return of a writ of habeas corpus discharging a defendant in a criminal case, the defendant shall not be discharged from custody pending final decision upon appeal; Provided, said defendant may be admitted to bail pending disposition of said appeal as is otherwise provided by law.

It is implicit in this section that a prisoner released by a trial court's writ of habeas corpus may be directed to return to custody if the writ is reversed on appeal. Tyler v. Houston, 273 Neb. 100, 728 N.W.2d 549 (2007).

The doctrine of credit for time erroneously at liberty, which holds that a prisoner is entitled to credit against his or her sentence for time spent erroneously at liberty due to the State's negligence, is not applicable to a release on bail pursuant to this section. Tyler v. Houston, 273 Neb. 100, 728 N.W.2d 549 (2007).

This section is intended to balance the interests of the State and the prisoner in a habeas action by allowing the prisoner to ask for immediate release, yet permitting the State to effectively seek appellate review of a trial court's decision to grant the writ. Tyler v. Houston, 273 Neb. 100, 728 N.W.2d 549 (2007).

Procedure on appeal in habeas corpus proceedings is the same as in civil cases. Neudeck v. Buettow, 166 Neb. 649, 90 N.W.2d 254 (1958).

Proceedings may be reviewed as provided by law in civil actions. State ex rel. Miller v. Cavett, 163 Neb. 584, 80 N.W.2d 692 (1957).

The doctrine of res judicata may be applied in habeas corpus proceedings. Williams v. Olson, 145 Neb. 282, 16 N.W.2d 178 (1944).

Final orders in habeas corpus proceedings may be reviewed on appeal. The test of finality of order for purpose of appeal is whether particular proceeding or action is terminated by judgment. In re Application of Tail, Tail v. Olson, 144 Neb. 820, 14 N.W.2d 840 (1944).

Proceedings for writ are civil in nature and under present statute can be brought to Supreme Court only by appeal. Writ is not allowed to correct errors of inferior tribunals. In re Application of Selicow, 100 Neb. 615, 160 N.W. 991 (1916).

State has right to bring error to reverse order discharging prisoner after conviction. Atwood v. Atwater, 34 Neb. 402, 51 N.W. 1073 (1892).

An appeal in a habeas corpus case is the same as that provided in a civil case. Graminea v. State, 206 F.Supp. 308 (D. Neb. 1962).



29-2824 - Habeas corpus proceedings; fees; taxation as costs; payment by county; payment in advance not demandable.

29-2824. Habeas corpus proceedings; fees; taxation as costs; payment by county; payment in advance not demandable.

The county judge shall be allowed the sum of five dollars for every allowance of the writ of habeas corpus and the hearing and determining of the case upon the return of the writ, which sum, together with the fees of the clerk, sheriff, and witnesses in the case, shall be taxed by the judge on his or her return of proceedings on the writ, and the same shall be taxed and collected as part of the original costs in the case whenever the person brought before the judge on the writ was in custody by virtue of the proceedings in any case in which such person is charged or attempted to be charged with the commission of any criminal offense, and when such person shall either be held to bail, or shall be remanded to custody by the judge, but when such person shall be wholly discharged by the judge the costs shall be taxed to the state, and paid out of the county treasury of the proper county, upon the order of the county board; Provided, no person or officer shall have the right to demand the payment in advance of any fees which such person or officer may be entitled to by virtue of such proceedings on habeas corpus, when the writ shall have been issued or demanded for the discharge from custody of any person confined under color of proceedings in any criminal case.

Under former law Post Conviction Act did not provide for allowance of attorney's fees. State v. Konvalin, 181 Neb. 554, 149 N.W.2d 755 (1967).



29-2901 - Repealed. Laws 1979, LB 378, § 13.

29-2901. Repealed. Laws 1979, LB 378, § 13.



29-2902 - Repealed. Laws 1979, LB 378, § 13.

29-2902. Repealed. Laws 1979, LB 378, § 13.



29-2903 - Repealed. Laws 1979, LB 378, § 13.

29-2903. Repealed. Laws 1979, LB 378, § 13.



29-2903.01 - Repealed. Laws 1979, LB 378, § 13.

29-2903.01. Repealed. Laws 1979, LB 378, § 13.



29-2904 - Repealed. Laws 1979, LB 378, § 13.

29-2904. Repealed. Laws 1979, LB 378, § 13.



29-2905 - Repealed. Laws 1979, LB 378, § 13.

29-2905. Repealed. Laws 1979, LB 378, § 13.



29-2906 - Repealed. Laws 1979, LB 378, § 13.

29-2906. Repealed. Laws 1979, LB 378, § 13.



29-2907 - Repealed. Laws 1979, LB 378, § 13.

29-2907. Repealed. Laws 1979, LB 378, § 13.



29-2908 - Repealed. Laws 1979, LB 378, § 13.

29-2908. Repealed. Laws 1979, LB 378, § 13.



29-2909 - Repealed. Laws 1979, LB 378, § 13.

29-2909. Repealed. Laws 1979, LB 378, § 13.



29-2910 - Repealed. Laws 1979, LB 378, § 13.

29-2910. Repealed. Laws 1979, LB 378, § 13.



29-2911 - Repealed. Laws 1992, LB 523, § 18.

29-2911. Repealed. Laws 1992, LB 523, § 18.



29-2912 - Repealed. Laws 1992, LB 523, § 18.

29-2912. Repealed. Laws 1992, LB 523, § 18.



29-2913 - Repealed. Laws 1992, LB 523, § 18.

29-2913. Repealed. Laws 1992, LB 523, § 18.



29-2914 - Repealed. Laws 1992, LB 523, § 18.

29-2914. Repealed. Laws 1992, LB 523, § 18.



29-2915 - Repealed. Laws 1992, LB 523, § 18.

29-2915. Repealed. Laws 1992, LB 523, § 18.



29-2916 - Repealed. Laws 1992, LB 523, § 18.

29-2916. Repealed. Laws 1992, LB 523, § 18.



29-2917 - Repealed. Laws 1992, LB 523, § 18.

29-2917. Repealed. Laws 1992, LB 523, § 18.



29-2918 - Repealed. Laws 1992, LB 523, § 18.

29-2918. Repealed. Laws 1992, LB 523, § 18.



29-2919 - Repealed. Laws 1992, LB 523, § 18.

29-2919. Repealed. Laws 1992, LB 523, § 18.



29-2920 - Repealed. Laws 1992, LB 523, § 18.

29-2920. Repealed. Laws 1992, LB 523, § 18.



29-2921 - Repealed. Laws 1992, LB 523, § 18.

29-2921. Repealed. Laws 1992, LB 523, § 18.



29-2922 - Act, how cited.

29-2922. Act, how cited.

Sections 29-2922 to 29-2936 shall be known and may be cited as the Convicted Sex Offender Act.

The Convicted Sex Offender Act does not apply to persons previously convicted of a sexual offense but determined not to be mentally disordered under the prior mentally disordered sex offender act. State v. Wragge, 246 Neb. 864, 524 N.W.2d 54 (1994).

The Convicted Sex Offender Act does not apply to persons classified as untreatable or presently untreatable. State v. Sell, 244 Neb. 618, 508 N.W.2d 273 (1993).



29-2923 - Terms, defined.

29-2923. Terms, defined.

For purposes of the Convicted Sex Offender Act:

(1) Aftercare treatment program shall mean any public or private facility or service which offers treatment on an outpatient basis or in a minimally restricted setting, which treatment is appropriate for a convicted sex offender after he or she has successfully completed an inpatient treatment program operated by the Department of Health and Human Services; and

(2) Convicted sex offender shall mean a person who is convicted of sexual assault in the first degree as provided in section 28-319, sexual assault in the second degree as provided in section 28-320, sexual assault of a child in the second or third degree as provided in section 28-320.01, sexual assault of a child in the first degree as provided in section 28-319.01, incest as provided in section 28-703, or attempt to commit sexual assault in the first degree pursuant to section 28-201 and sentenced to a term of imprisonment in a Department of Correctional Services adult correctional facility.



29-2924 - Sentences authorized.

29-2924. Sentences authorized.

Nothing in the Convicted Sex Offender Act shall be construed to prohibit a court from sentencing a person convicted of a crime identified in subdivision (2) of section 29-2923 to probation or community service or imposing any other sentence or condition allowed by law.



29-2925 - Department of Correctional Services; Department of Health and Human Services; duties; evaluation of offender.

29-2925. Department of Correctional Services; Department of Health and Human Services; duties; evaluation of offender.

Within sixty days of the date of commitment to the Department of Correctional Services of a convicted sex offender to serve his or her sentence, the Department of Health and Human Services shall conduct an evaluation of the offender for purposes of determining whether treatment in a treatment program operated by the Department of Health and Human Services is appropriate for the offender. The evaluation process shall be based upon criteria and procedures established by the Department of Health and Human Services. The Department of Correctional Services shall provide the Department of Health and Human Services access to all correctional and presentence records determined by the Department of Health and Human Services to be relevant to the evaluation process.



29-2926 - Determination that treatment is not appropriate; review; procedure; no appeal.

29-2926. Determination that treatment is not appropriate; review; procedure; no appeal.

(1) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the department is not appropriate for a convicted sex offender, the offender may request the sentencing judge to review the determination in accordance with subsection (2) of this section.

(2) Within thirty days of the determination of the Department of Health and Human Services that the treatment in an inpatient treatment program operated by the department is not appropriate for a convicted sex offender, the offender may apply to the sentencing judge for a review of the denial of treatment. The review shall be conducted under the following rules of procedure:

(a) The court may allow each party to call witnesses on its behalf at such party's expense. Witnesses may be subpoenaed at the expense of the party calling the witness;

(b) Each party shall be allowed to be represented by counsel at such party's expense;

(c) Each party may be allowed to cross-examine adverse witnesses;

(d) The Nebraska Evidence Rules shall not apply unless expressly provided for by law, and the court may consider all evidence which in its discretion is relevant to whether the determination of the department is appropriate;

(e) The court may affirm the determination of the department, remand the matter for further proceedings, or reverse or modify the determination if such determination is unsupported by competent, material, and substantial evidence in view of the entire record as made on review or if the determination is arbitrary and capricious; and

(f) The review pursuant to this section shall not be subject to appeal.



29-2927 - Repealed. Laws 1996, LB 645, § 22.

29-2927. Repealed. Laws 1996, LB 645, § 22.



29-2928 - Treatment in inpatient treatment program; determination; procedure; departments; duties.

29-2928. Treatment in inpatient treatment program; determination; procedure; departments; duties.

(1) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the Department of Health and Human Services is appropriate for a convicted sex offender, that the offender will enter the treatment program voluntarily, and that space is available in the program, the Director of Correctional Services shall transfer the offender to the treatment program designated by the Department of Health and Human Services for treatment. The Department of Correctional Services shall be responsible for physical transfer of the offender to the treatment facility.

(2) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the Department of Health and Human Services is not appropriate for a convicted sex offender, the offender shall serve the sentence in a facility operated by the Department of Correctional Services and may participate in treatment offered by the Department of Correctional Services if the Department of Correctional Services determines that such treatment is appropriate for the offender. The Department of Correctional Services may make a recommendation concerning treatment as provided in subsection (4) of this section.

(3) If the Department of Health and Human Services determines that treatment in an inpatient treatment program operated by the Department of Health and Human Services is not initially appropriate for a convicted sex offender but may be appropriate at a later time, a treatment decision may be deferred until a designated time, no later than two and one-half years prior to the offender's earliest parole eligibility date, when the offender will be reevaluated.

(4) If the Department of Correctional Services determines that an offender participating in treatment offered by the Department of Correctional Services will benefit from a treatment program operated by the Department of Health and Human Services, the Department of Correctional Services shall notify the Department of Health and Human Services and recommend admission of the offender to the treatment program. The evaluation process to determine whether such offender is to be admitted into a treatment program operated by the Department of Health and Human Services pursuant to this subsection shall be based upon criteria and procedures established by the Department of Health and Human Services and shall not be subject to appeal or review.



29-2929 - Inpatient treatment program; annual review and progress reports; uncooperative offender; transfer; credit for time in treatment.

29-2929. Inpatient treatment program; annual review and progress reports; uncooperative offender; transfer; credit for time in treatment.

(1) The inpatient treatment program operated by the Department of Health and Human Services shall conduct annual reviews of each convicted sex offender in the program and submit annual progress reports to the Department of Correctional Services.

(2) If the offender is uncooperative while in the inpatient treatment program or is found not to be amenable to treatment, the Department of Health and Human Services shall cause the offender to be returned to the Department of Correctional Services in accordance with procedures established by the Department of Health and Human Services. The Department of Correctional Services shall be responsible for physical transfer of the offender from the inpatient treatment facility to the Department of Correctional Services. The Department of Health and Human Services shall, at the time of the transfer, provide the Department of Correctional Services a report summarizing the offender's response to and progress while in treatment and the reasons for the transfer and shall provide access to the treatment records as requested by the Department of Correctional Services.

(3) All days of confinement in a treatment program operated by the Department of Health and Human Services shall be credited to the offender's term of imprisonment.



29-2930 - Inpatient treatment program; aftercare treatment program; individual discharge plan.

29-2930. Inpatient treatment program; aftercare treatment program; individual discharge plan.

If the Department of Health and Human Services determines that the convicted sex offender has received the maximum benefit of the inpatient treatment program operated by the Department of Health and Human Services and is ready for treatment in an aftercare treatment program, the person in charge of the inpatient treatment program shall develop an individual discharge plan documenting the findings and recommendations of the program and a designated aftercare treatment program. The individual discharge plan shall be provided to the Department of Correctional Services, the Board of Parole, and the designated aftercare treatment program.



29-2931 - Repealed. Laws 1996, LB 645, § 22.

29-2931. Repealed. Laws 1996, LB 645, § 22.



29-2932 - Repealed. Laws 1996, LB 645, § 22.

29-2932. Repealed. Laws 1996, LB 645, § 22.



29-2933 - Repealed. Laws 1996, LB 645, § 22.

29-2933. Repealed. Laws 1996, LB 645, § 22.



29-2934 - Person committed under prior law; procedures.

29-2934. Person committed under prior law; procedures.

(1) Each person committed as a mentally disordered sex offender pursuant to sections 29-2911 to 29-2921 as such sections existed prior to July 15, 1992, who is being treated in a regional center or other secure public institution operated by the Department of Health and Human Services and has at least one year remaining on his or her sentence as of such date shall, within one hundred eighty days after such date, be returned to the district court which committed him or her for review and disposition consistent with the terms of this section.

(2) Each person committed to a regional center or other secure public institution operated by the Department of Health and Human Services as a mentally disordered sex offender by a court pursuant to sections 29-2911 to 29-2921 as such sections existed prior to July 15, 1992, who is in a facility operated by the Department of Correctional Services awaiting treatment as of such date shall be placed in a treatment facility operated by the Department of Health and Human Services for evaluation and treatment as soon as practical after space and staff become available. Within thirty days of such placement, the Department of Health and Human Services shall determine, based on criteria and procedures established by the Department of Health and Human Services, whether the offender will remain in the treatment program or be returned to the Department of Correctional Services to await court review or the end of his or her sentence. Within thirty days after the evaluation-and-treatment period, if the offender has at least one hundred eighty days remaining on his or her sentence, he or she shall be returned to the committing district court for review and disposition consistent with the terms of this section.

(3) The Department of Health and Human Services shall prepare and present a report and recommendations for each offender to be reviewed by the district court under subsection (1) or (2) of this section.

(4) Each person identified in subsections (1) and (2) of this section who was committed as a mentally disordered sex offender by a court after having entered a plea of guilty or nolo contendere shall, upon return to the district court, elect whether to be resentenced under the Convicted Sex Offender Act or continue his or her commitment pursuant to sections 29-2911 to 29-2921 as such sections existed prior to July 15, 1992.

(5) For each person identified in subsections (1) and (2) of this section who was committed as a mentally disordered sex offender by a court after having entered a plea of not guilty and for each person identified in subsection (4) of this section who elected to be resentenced under the act, subsections (6) and (7) of this section shall apply.

(6) If the court finds that the offender is treatable in an inpatient treatment program operated by the Department of Health and Human Services, the offender shall be returned to or placed in such a treatment program and sections 29-2929 and 29-2930 shall apply.

(7) If the court finds that the offender is not amenable to treatment, is uncooperative in treatment, or has reached the maximum benefit of treatment in an inpatient treatment program operated by the Department of Health and Human Services but cannot be placed in an aftercare treatment program under conditions set by the court consistent with public safety, the offender shall be placed in a facility operated by the Department of Correctional Services to serve the remainder of his or her original sentence.



29-2935 - Department of Health and Human Services; access to data and information for evaluation; authorized.

29-2935. Department of Health and Human Services; access to data and information for evaluation; authorized.

For purposes of evaluating the treatment process, the Office of Parole Administration, the Department of Correctional Services, the Board of Parole, and the designated aftercare treatment programs shall allow appropriate access to data and information as requested by the Department of Health and Human Services.



29-2936 - Rules and regulations.

29-2936. Rules and regulations.

The Department of Health and Human Services shall adopt and promulgate rules and regulations as necessary to carry out the Convicted Sex Offender Act.



29-3001 - Postconviction relief; motion; limitation; procedure; costs.

29-3001. Postconviction relief; motion; limitation; procedure; costs.

(1) A prisoner in custody under sentence and claiming a right to be released on the ground that there was such a denial or infringement of the rights of the prisoner as to render the judgment void or voidable under the Constitution of this state or the Constitution of the United States, may file a verified motion, in the court which imposed such sentence, stating the grounds relied upon and asking the court to vacate or set aside the sentence.

(2) Unless the motion and the files and records of the case show to the satisfaction of the court that the prisoner is entitled to no relief, the court shall cause notice thereof to be served on the county attorney, grant a prompt hearing thereon, and determine the issues and make findings of fact and conclusions of law with respect thereto. If the court finds that there was such a denial or infringement of the rights of the prisoner as to render the judgment void or voidable under the Constitution of this state or the Constitution of the United States, the court shall vacate and set aside the judgment and shall discharge the prisoner or resentence the prisoner or grant a new trial as may appear appropriate. Proceedings under the provisions of sections 29-3001 to 29-3004 shall be civil in nature. Costs shall be taxed as in habeas corpus cases.

(3) A court may entertain and determine such motion without requiring the production of the prisoner, whether or not a hearing is held. Testimony of the prisoner or other witnesses may be offered by deposition. The court need not entertain a second motion or successive motions for similar relief on behalf of the same prisoner.

(4) A one-year period of limitation shall apply to the filing of a verified motion for postconviction relief. The one-year limitation period shall run from the later of:

(a) The date the judgment of conviction became final by the conclusion of a direct appeal or the expiration of the time for filing a direct appeal;

(b) The date on which the factual predicate of the constitutional claim or claims alleged could have been discovered through the exercise of due diligence;

(c) The date on which an impediment created by state action, in violation of the Constitution of the United States or the Constitution of Nebraska or any law of this state, is removed, if the prisoner was prevented from filing a verified motion by such state action;

(d) The date on which a constitutional claim asserted was initially recognized by the Supreme Court of the United States or the Nebraska Supreme Court, if the newly recognized right has been made applicable retroactively to cases on postconviction collateral review; or

(e) August 27, 2011.

1. Scope

2. Basis for relief

3. Successive motions

4. Procedure

5. Miscellaneous

1. Scope

Postconviction relief is not available to individuals who are no longer in custody but are subject to noncustodial registration requirements pursuant to the Sex Offender Registration Act. State v. York, 278 Neb. 306, 770 N.W.2d 614 (2009).

A district court need not conduct an evidentiary hearing in postconviction proceedings in the following circumstances: (1) When the prisoner alleges only conclusions of law or facts and (2) when the files and records of the case affirmatively show that the prisoner is entitled to no relief. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

The trial court did not err in declining to appoint the appellant counsel for the purpose of conducting further discovery on a postconviction motion, because under the Nebraska Postconviction Act, it is within the discretion of the trial court as to whether counsel shall be appointed. State v. McLeod, 274 Neb. 566, 741 N.W.2d 664 (2007).

An appellate court will not entertain a successive motion for postconviction relief unless the motion affirmatively shows on its face that the basis relied upon for relief was not available at the time the movant filed the prior motion. State v. Marshall, 272 Neb. 924, 725 N.W.2d 834 (2007).

In an action under Nebraska's postconviction statute, an issue of constitutional dimension involving a sentence does not constitute grounds for postconviction relief unless it also constitutes grounds for finding the sentence void or voidable. State v. Moore, 272 Neb. 71, 718 N.W.2d 537 (2006).

The postconviction act specifically provides a procedure in which to file a motion seeking to vacate a sentence based on allegations that it is void. State v. Dunster, 270 Neb. 773, 707 N.W.2d 412 (2005).

The postconviction remedy of a new direct appeal is not appropriate where the claim of ineffective assistance of counsel is based upon acts or omissions occurring in the pretrial or trial stages of a criminal prosecution. State v. Meers, 267 Neb. 27, 671 N.W.2d 234 (2003).

A motion for postconviction relief cannot be used to secure review of issues which were known to the defendant and which were or could have been litigated on direct appeal. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

Failure to litigate a known issue on direct appeal results in the movant's being procedurally barred from raising the issue in a motion for postconviction relief. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

A motion for postconviction relief cannot be used to secure review of issues which were known to the defendant and could have been litigated on direct appeal, no matter how the issues may be phrased or rephrased. State v. Gamez-Lira, 264 Neb. 96, 645 N.W.2d 562 (2002).

The power to grant a new direct appeal is implicit in this section, and the district court has jurisdiction to exercise such power where the evidence establishes a denial or infringement of the right to effective assistance of counsel at the direct appeal stage of the criminal proceedings. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

A request to compel state-funded DNA testing cannot be brought under this section. State v. El-Tabech, 259 Neb. 509, 610 N.W.2d 737 (2000).

The Nebraska Postconviction Act, section 29-3001 et seq., is available to a criminal defendant to show that his or her conviction was obtained in violation of his or her constitutional rights. State v. Trotter, 259 Neb. 212, 609 N.W.2d 33 (2000).

Postconviction relief is a very narrow category of relief, available only to remedy prejudicial constitutional violations. State v. Ryan, 257 Neb. 635, 601 N.W.2d 473 (1999).

The Nebraska Postconviction Act requires that a prisoner seeking relief under the act must be in actual custody in Nebraska under a Nebraska sentence. State v. Eutzy, 242 Neb. 851, 496 N.W.2d 529 (1993); State v. Whitmore, 234 Neb. 557, 452 N.W.2d 31 (1990).

A prisoner who has been discharged from parole is no longer in actual custody in Nebraska under a Nebraska sentence for the purpose of the Nebraska Postconviction Act. State v. Costanzo, 242 Neb. 478, 495 N.W.2d 904 (1993).

Under a broad reading of this section, court-ordered probation constitutes "custody under sentence" for postconviction relief remedies. State v. Styskal, 242 Neb. 26, 495 N.W.2d 313 (1992).

Excessive sentence is not a proper subject for postconviction relief. A court is not required to grant an evidential hearing on a motion for postconviction relief which alleges only conclusions of law or fact; nor is an evidential hearing required under the Nebraska Postconviction Act when (1) the motion for postconviction relief does not contain sufficient factual allegations concerning a denial or violation of constitutional rights affecting the judgment against the movant; or (2) notwithstanding proper pleading of facts in a motion for postconviction relief, the files and records in a movant's case do not show a denial or violation of the movant's constitutional rights causing the judgment against the movant to be void or voidable. In an appeal of a postconviction proceeding, the findings of the district court will not be disturbed unless they are clearly erroneous. State v. Russell, 239 Neb. 979, 479 N.W.2d 798 (1992).

Alleged conflict of interest at trial and at sentencing could have been presented on direct appeal, and failure to do so is procedural default which barred review in postconviction proceeding. For postconviction purposes, issues raised in a prior proceeding but disposed of procedurally are not already litigated. State v. Whitmore, 238 Neb. 125, 469 N.W.2d 527 (1991).

A motion for postconviction relief under this section cannot be used to secure review of issues which were or could have been litigated on direct appeal, no matter how these issues may be phrased or rephrased. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991); State v. Kern, 232 Neb. 799, 442 N.W.2d 381 (1989).

A prisoner who has been paroled is "in custody under sentence" for purposes of this section of the Postconviction Act. State v. Thomas, 236 Neb. 553, 462 N.W.2d 862 (1990).

The phrase "in custody under sentence," as used in the Nebraska Postconviction Act, requires that a prisoner seeking relief be in actual custody in Nebraska under a Nebraska sentence. State v. Harper, 233 Neb. 841, 448 N.W.2d 407 (1989).

A motion for postconviction relief may not be used to obtain a further review of issues already litigated, and the mere fact that the issues are rephrased does not change that rule. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989).

This provision applies only where the prisoner has sustained such a denial or infringement of constitutional rights that the judgment is void or voidable. State v. Ferrell, 230 Neb. 958, 434 N.W.2d 331 (1989).

Except for the specific provisions set out in the Postconviction Act, a motion for postconviction relief cannot be used to secure review of issues which were known to the defendant at the time of his trial, plea, sentencing, or commitment. State v. Blankenfeld, 228 Neb. 611, 423 N.W.2d 479 (1988).

A motion for postconviction relief cannot be used to secure review of issues which have already been litigated on direct appeal, or which were known to the defendant and counsel at the time of trial and which were capable of being raised, but were not raised, in the defendant's direct appeal. State v. Petitte, 228 Neb. 144, 421 N.W.2d 460 (1988); State v. Hurlburt, 221 Neb. 364, 377 N.W.2d 108 (1985).

A motion for postconviction relief cannot be used as a substitute for an appeal or to secure a further review of issues already litigated. State v. Pratt, 224 Neb. 507, 398 N.W.2d 721 (1987); State v. Hochstein, 216 Neb. 515, 344 N.W.2d 469 (1984); State v. Nokes, 209 Neb. 293, 307 N.W.2d 521 (1981); State v. Weiland, 190 Neb. 111, 206 N.W.2d 336 (1973); State v. Losieau, 182 Neb. 367, 154 N.W.2d 762 (1967).

Any matter which can be determined from the record on direct appeal, and which was considered by the Supreme Court when ruling on a motion filed pursuant to Neb. Ct. R. of Prac. 3B (rev. 1986), is not subject to relitigation in an action brought pursuant to the Nebraska Postconviction Act. State v. Bean, 224 Neb. 278, 398 N.W.2d 104 (1986).

Conclusory allegations will not support a motion for postconviction relief, nor do they require the court to grant an evidentiary hearing. State v. Galvan, 222 Neb. 104, 382 N.W.2d 337 (1986).

Only errors which would make a conviction void or voidable under either the state or federal constitutions are cognizable in a post conviction relief action. Therefore, defendant could raise neither prejudice from remarks by a prosecution witness nor the sufficiency of evidence offered to establish his identity at the habitual criminal hearing on post conviction review. Nor could he challenge the voluntariness of a guilty plea which led to one of the prior convictions offered at the habitual criminal hearing where he failed to challenge it at the trial level. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Where case records are silent on questions of possible constitutional rights violations, district court must grant evidentiary hearing. State v. Svoboda, 199 Neb. 452, 259 N.W.2d 609 (1977).

Post conviction procedure may not be used to secure review for defendant dissatisfied with his sentence, and after one motion has been determined, later motion upon grounds available at time of earlier motion may be dismissed. State v. Niemann, 195 Neb. 675, 240 N.W.2d 38 (1976).

The Post Conviction Act extends relief to persons in custody only. State v. Moore, 190 Neb. 271, 207 N.W.2d 518 (1973).

One may not pursue post conviction remedy while he has direct appeal pending. State v. Moore, 187 Neb. 507, 192 N.W.2d 157 (1971).

Motion for hearing under Post Conviction Act is not a substitute for an appeal. State v. Riley, 183 Neb. 616, 163 N.W.2d 104 (1968); State v. Erving, 180 Neb. 680, 144 N.W.2d 424 (1966).

Post Conviction Act cannot be used for the purpose of securing a new trial on the grounds of newly discovered evidence. State v. Dabney, 183 Neb. 316, 160 N.W.2d 163 (1968).

Remedy to determine rights of defendant relative to filing notice of appeal after statutory time had expired may be determined under Post Conviction Act. State v. Blunt, 182 Neb. 477, 155 N.W.2d 443 (1968).

Post Conviction Act provides procedure for review of rights of defendant in criminal case. State v. Livingston, 182 Neb. 257, 153 N.W.2d 925 (1967).

Unless a miscarriage of justice is shown, post conviction remedy is not available for consideration of matters that were determined by the court. State v. Sheldon, 181 Neb. 360, 148 N.W.2d 301 (1967).

In the absence of a showing of a real miscarriage of justice, Post Conviction Act cannot be used to relitigate the question of whether a confession was voluntary when the same question was the subject of and decided in a former appeal to the Supreme Court. State v. Parker, 180 Neb. 707, 144 N.W.2d 525 (1966).

Post Conviction Act was intended to provide relief in those cases where a miscarriage of justice may have occurred. State v. Clingerman, 180 Neb. 344, 142 N.W.2d 765 (1966).

The power to grant a new direct appeal is implicit in this section, and the district court has jurisdiction to exercise such a power where the evidence establishes a denial or infringement of the right to effective assistance of counsel at the direct appeal stage of the criminal proceedings. State v. Murphy, 15 Neb. App. 398, 727 N.W.2d 730 (2007).

For postconviction relief to be granted under the Nebraska Postconviction Act, the claimed infringement must be constitutional in dimension. State v. Taylor, 14 Neb. App. 849, 716 N.W.2d 771 (2006).

Intent of Post Conviction Act is not to provide a procedural quagmire to individual who attempts to point out constitutional infirmities. Barry v. Sigler, 373 F.2d 835 (8th Cir. 1967).

Post conviction review of sentence imposed by state court, claimed to be in violation of federal or state Constitution, is provided. Dabney v. Sigler, 345 F.2d 710 (8th Cir. 1965).

2. Basis for relief

In a postconviction proceeding, an appellate court reviews for an abuse of discretion the procedures a district court uses to determine whether the prisoner's allegations sufficiently establish a basis for relief and whether the files and records of the case affirmatively show that the prisoner is entitled to no relief. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

When the alleged ineffective assistance of counsel is a failure to timely appeal from a final pretrial order, the critical issue is whether a timely appeal would have resulted in a reversal and prevented a subsequent trial and conviction. State v. Meers, 267 Neb. 27, 671 N.W.2d 234 (2003).

When the defendant has entered a guilty plea, counsel's deficient performance constitutes prejudice if there is a reasonable probability that, but for counsel's errors, the defendant would have insisted on going to trial rather than pleading guilty. A defendant seeking postconviction relief based on ineffective assistance of counsel must show (1) that counsel's performance was deficient and (2) that the deficient performance prejudiced the defendant's case. State v. Johnson, 243 Neb. 758, 502 N.W.2d 477 (1993).

A prisoner cannot claim constitutionally ineffective assistance of counsel as a result of an attorney's service in a postconviction proceeding. State v. Stewart, 242 Neb. 712, 496 N.W.2d 524 (1993).

In a proceeding under the Nebraska Postconviction Act, the movant, in custody under sentence, must allege facts which, if proved, constitute a denial or violation of the movant's rights under the Nebraska or federal Constitution, causing the judgment against the movant to be void or voidable. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991); State v. Start, 229 Neb. 575, 427 N.W.2d 800 (1988).

To establish a violation of the sixth amendment, a defendant who raised no objection at trial must demonstrate that an actual conflict of interest adversely affected his lawyer's performance. State v. Schneckloth, 235 Neb. 853, 458 N.W.2d 185 (1990).

In a proceeding under the Postconviction Act, the applicant is required to allege facts which, if proved, constitute a violation or infringement of rights, and the pleading of mere conclusions of fact or law is not sufficient to require the court to grant an evidentiary hearing. State v. Threet, 231 Neb. 809, 438 N.W.2d 746 (1989).

In a post conviction proceeding, petitioner has the burden of establishing a basis for relief. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Rapp, 186 Neb. 785, 186 N.W.2d 482 (1971); State v. Coffen, 184 Neb. 254, 166 N.W.2d 593 (1969); State v. Raue, 182 Neb. 735, 157 N.W.2d 380 (1968).

In an appeal involving a proceeding for postconviction relief, the lower court's findings will be upheld unless clearly erroneous. When the defendant in a postconviction motion alleges a violation of his constitutional right to effective assistance of counsel, the standard for determining the propriety of the claim is whether the attorney, in representing the accused, performed at least as well as a lawyer with ordinary training and skill in the criminal law in the area. The defendant must make a showing of how he was prejudiced in the defense of his case as a result of his attorney's actions or inactions and that, but for the ineffective assistance of counsel, there is a reasonable probability that the result would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome. State v. Rubek, 225 Neb. 477, 406 N.W.2d 130 (1987).

Defendant was not entitled to an evidentiary hearing to determine whether his plea was made knowingly, intelligently, and voluntarily, nor was he entitled to postconviction relief on grounds that he was denied effective assistance of counsel because of counsel's failure to raise the issue of the defendant's mental competency. State v. Bradford, 223 Neb. 908, 395 N.W.2d 495 (1986).

To establish a right to statutory postconviction relief on the basis of ineffective counsel, the defendant must prove that counsel failed to perform at least as well as a lawyer of ordinary training and skill in the criminal law or that he failed to conscientiously protect his client's interest. State v. Anderson, 216 Neb. 521, 344 N.W.2d 473 (1984).

One seeking postconviction relief has the burden of establishing the basis for such relief, and the findings of the district court will not be disturbed on appeal unless they are clearly erroneous. State v. Hochstein, 216 Neb. 515, 344 N.W.2d 469 (1984); Marteney v. State, 210 Neb. 172, 313 N.W.2d 449 (1981).

For relief on ground of ineffective counsel the petitioner has the burden of establishing a basis for relief. The district court is the trier of disputed questions of fact, and it is not ordinarily for the Supreme Court to determine questions of credibility. State v. Tiff, 212 Neb. 565, 324 N.W.2d 393 (1982).

A claim of error on the ground of ineffective assistance of counsel is unsupported if counsel performs as well as a lawyer with ordinary training and skill in the criminal law in his area and conscientiously protects the interests of his client. Marteney v. State, 210 Neb. 172, 313 N.W.2d 449 (1981).

When one seeks post conviction relief based on a claim that his counsel was inadequate, one must likewise show how or in what manner the alleged inadequacy prejudiced him; and when one is unable to do so, denial of the requested relief is required. State v. Holloman, 209 Neb. 828, 311 N.W.2d 914 (1981), affirming prior conviction 197 Neb. 139, 248 N.W.2d 15 (1976).

An issue of constitutional dimension does not constitute grounds for post conviction relief unless it also constitutes grounds for setting aside the sentence. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

Under the facts of this case, defense counsel did not have a conflict of interest that would allow relief under this section. State v. Bishop, Davis, and Yates, 207 Neb. 10, 295 N.W.2d 698 (1980).

Matters relating to sentences imposed with statutory limits are not a basis for post conviction relief. State v. Walker, 197 Neb. 381, 248 N.W.2d 784 (1977); State v. DeLoa, 194 Neb. 270, 231 N.W.2d 357 (1975); State v. Birdwell, 188 Neb. 116, 195 N.W.2d 502 (1972).

Where sole issue was inadequacy of counsel for failure to appeal from conviction, and prisoner did not prove failure was due to negligence of counsel, post conviction relief was properly denied. State v. Halsey, 195 Neb. 432, 238 N.W.2d 249 (1976).

Where defendant filed unbased application for writ of error coram nobis which was considered as petition for post conviction relief, court examined files and records and properly denied relief without a hearing because records showed alleged error had been waived. State v. Turner, 194 Neb. 252, 231 N.W.2d 345 (1975).

Relief hereunder is limited to cases in which there was a denial or infringement of the prisoner's rights such as to render the judgment void or voidable under the Constitution of Nebraska or of the United States. State v. Miles, 194 Neb. 128, 230 N.W.2d 227 (1975); State v. Bullard, 187 Neb. 334, 190 N.W.2d 628 (1971); State v. Carpenter, 186 Neb. 605, 185 N.W.2d 663 (1971).

Defendant claimed conviction for rape was void because at time of trial he was incompetent and his counsel was ineffective because he did not request a hearing as to his competency, but after an evidentiary hearing both claims were properly denied. State v. Campbell, 192 Neb. 629, 223 N.W.2d 662 (1974).

One who relies upon advice of counsel and pleads guilty may not collaterally attack the voluntariness of the plea even if motivated by the existence of a coerced confession so long as counsel's advice was within the range of competence demanded of attorneys in criminal cases. State v. Hall, 188 Neb. 130, 195 N.W.2d 201 (1972).

Witness' known conflicting statement before trial and revealed in testimony of another witness is no basis for relief hereunder. State v. Ford, 187 Neb. 353, 190 N.W.2d 787 (1971).

Unless the motion, files, and records of the case show petitioner is not entitled to relief, the court shall grant a prompt evidentiary hearing. State v. Virgilito, 187 Neb. 328, 190 N.W.2d 781 (1971).

The burden is on defendant to prove his allegation that prosecution used perjured or false testimony in securing his conviction. State v. Huffman, 186 Neb. 809, 186 N.W.2d 715 (1971).

Where the facts and issues which are the grounds of a motion for post conviction relief were known to the defendant and his counsel and were raised, heard, and determined at the time of the trial resulting in his conviction, but were not raised in his direct appeal, those issues will not ordinarily be considered in post conviction review. State v. Lincoln, 186 Neb. 783, 186 N.W.2d 490 (1971).

Where a plea of guilty was obviously entered without knowledge that defense of statute of limitation was available, failure to appoint an attorney requested by defendant at sentencing was prejudicial to his rights. State v. Journey, 186 Neb. 556, 184 N.W.2d 616 (1971).

A claim of error on the ground of ineffective assistance of counsel must be supported by a record showing that counsel assistance was so grossly inept as to jeopardize that rights of the defendant and shock the court by its inadequacy. State v. Oziah, 186 Neb. 541, 184 N.W.2d 725 (1971).

Defendant's constitutional rights not violated by in-court identification made on a basis independent of an unlawful lineup. State v. Oziah, 186 Neb. 541, 184 N.W.2d 725 (1971).

In a post conviction action after a plea of guilty if the record of an in-court examination of defendant shows that his plea was voluntary and that he was fairly advised by effective counsel, a contention that his plea was coerced and his counsel ineffective will not be entertained. State v. Sargent, 186 Neb. 155, 181 N.W.2d 449 (1970).

Proceeding under this section cannot be used as substitute for appeal or to secure further review of issues already litigated; court authorized to examine files and records and determine issue without evidentiary hearing. State v. LaPlante, 185 Neb. 816, 179 N.W.2d 110 (1970).

Voluntary guilty plea intelligently made in light of then applicable law does not become vulnerable because later judicial decisions indicate that plea rested on faulty premise. State v. Alvarez, 185 Neb. 557, 177 N.W.2d 591 (1970).

For relief hereunder on ground of ineffective counsel, must appear that assistance so grossly inept as to shock conscience of court. State v. Moss, 185 Neb. 536, 177 N.W.2d 284 (1970).

In absence of a violation or infringement of a constitutional right, no relief may be had under this act. State v. Reizenstein, 183 Neb. 376, 160 N.W.2d 208 (1968).

Statements by defendant were voluntarily made and she is not entitled to relief under Post Conviction Act. State v. Fugate, 182 Neb. 325, 154 N.W.2d 514 (1967).

For postconviction relief to be granted under this section, the defendant must allege facts which, if proved, constitute a denial or violation of his or her rights under the U. S. or Nebraska Constitution. State v. Davlin, 10 Neb. App. 866, 639 N.W.2d 168 (2002).

3. Successive motions

The trial court did not abuse its discretion under the Nebraska Postconviction Act when it required the State to file a written response to the appellant's motion for postconviction relief. State v. McLeod, 274 Neb. 566, 741 N.W.2d 664 (2007).

A movant's subsequent postconviction claims are barred by his or her failure to raise available claims in a previous postconviction motion, even if the movant acted pro se in the first proceeding. State v. Marshall, 272 Neb. 924, 725 N.W.2d 834 (2007).

An appellate court will not entertain a successive motion for postconviction relief unless the motion affirmatively shows on its face that the basis relied upon for relief was not available at the time the movant filed the prior motion. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

Even if a movant could not have raised an issue upon which relief is sought until his or her second motion for postconviction relief, he or she is clearly barred from raising the claim in the third motion. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

A defendant is entitled to bring a second proceeding for postconviction relief only if the grounds relied upon did not exist at the time the first motion was filed. State v. Otey, 236 Neb. 915, 464 N.W.2d 352 (1991); State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Ohler, 219 Neb. 840, 366 N.W.2d 771 (1985).

A defendant is entitled to bring a second proceeding for postconviction relief only if the grounds relied upon did not exist at the time the first motion was filed. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Ohler, 219 Neb. 840, 366 N.W.2d 771 (1985).

Once a motion for postconviction relief has been judicially determined, any subsequent motion for such relief from the same conviction and sentence may be dismissed unless the motion affirmatively shows on its face that the basis relied upon for relief was not available at the time the prior motion was filed. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Evans, 224 Neb. 64, 395 N.W.2d 563 (1986); State v. Reichel, 187 Neb. 464, 191 N.W.2d 826 (1971).

The trial court is not required to entertain successive motions under the Post Conviction Act for similar relief from the same prisoner. State v. Huffman, 190 Neb. 319, 207 N.W.2d 696 (1973).

Repetitive applications for post conviction relief may be deemed an abuse of judicial process. State v. Pilgrim, 188 Neb. 213, 196 N.W.2d 162 (1972).

After appeal, defendant cannot secure second review hereunder of identical issues. State v. Franklin, 187 Neb. 363, 190 N.W.2d 780 (1971); State v. Newman, 181 Neb. 588, 150 N.W.2d 113 (1967).

Court not required to consider motion under this section when questions raised were raised and determined in prior evidentiary hearing under this act. State v. Cole, 184 Neb. 864, 173 N.W.2d 39 (1969).

4. Procedure

A trial court abuses its discretion in postconviction proceedings when its decision incorrectly applies or fails to comply with specific procedural rules governing the action. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

If the district court grants an evidentiary hearing in a postconviction proceeding, it is obligated to determine the issues and make findings of fact and conclusions of law with respect thereto. State v. Epting, 276 Neb. 37, 751 N.W.2d 166 (2008).

If the court grants an evidentiary hearing in a postconviction proceeding, it is obligated to determine the issues and make findings of fact and conclusions of law with respect thereto. State v. Jim, 275 Neb. 481, 747 N.W.2d 410 (2008).

It is reversible error for a district court to grant postconviction relief without first conducting an evidentiary hearing and making findings of fact and conclusions of law. State v. Jim, 275 Neb. 481, 747 N.W.2d 410 (2008).

A defendant's failure to diligently prosecute an appeal from a denial of a prior motion for postconviction relief results in a procedural default that bars later action on the claim. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

The need for finality in the criminal process requires that a defendant bring all claims for relief at the first opportunity. State v. Ortiz, 266 Neb. 959, 670 N.W.2d 788 (2003).

Under this section, the district court has discretion to adopt reasonable procedures for determining what the motion and the files and records show, and whether any substantial issues are raised, before granting a full evidentiary hearing. This section allows for the denial of an evidentiary hearing if the court determines from the files and records of the case that the prisoner is not entitled to relief. It is not unusual for a court to hold a hearing to determine which files and records the court may review prior to considering the State's motion to deny a prisoner an evidentiary hearing. State v. Dean, 264 Neb. 42, 645 N.W.2d 528 (2002).

A defendant obtaining postconviction relief of a new direct appeal must properly appeal from his or her original conviction and sentence based on the grant of such postconviction relief. The 30-day limit within which the defendant must file his or her new direct appeal commences on the day that such postconviction relief is granted in the district court. State v. McCracken, 260 Neb. 234, 615 N.W.2d 902 (2000).

The district court need not conduct an evidentiary hearing on a motion for postconviction relief when the motion alleges only conclusions of fact or law or when the files and records affirmatively show that the criminal defendant is not entitled to any relief. State v. Gray, 259 Neb. 897, 612 N.W.2d 507 (2000).

If a defendant is denied his right to appeal because of counsel's failure to timely file notice of appeal, the proper means to attach such denial is a motion for postconviction relief and not a motion for writ of error coram nobis. State v. Johnson, 243 Neb. 758, 502 N.W.2d 477 (1993).

An evidentiary hearing may properly be denied on a motion for postconviction relief when the records and files in the case affirmatively establish that the defendant is entitled to no relief. State v. Victor, 242 Neb. 306, 494 N.W.2d 565 (1993); State v. Threet, 231 Neb. 809, 438 N.W.2d 746 (1989); State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Sowell, 227 Neb. 865, 420 N.W.2d 704 (1988); State v. Schaeffer, 218 Neb. 786, 359 N.W.2d 106 (1984); State v. Williams, 218 Neb. 618, 358 N.W.2d 195 (1984); State v. Meredith, 212 Neb. 109, 321 N.W.2d 456 (1982); State v. Miles, 202 Neb. 126, 274 N.W.2d 153 (1979); State v. Fincher, 189 Neb. 746, 204 N.W.2d 927 (1973); State v. Gero, 186 Neb. 379, 183 N.W.2d 274 (1971); State v. Ronzzo, 181 Neb. 16, 146 N.W.2d 576 (1966).

Although a prisoner could not be prevented from testifying in support of his motion, he had no right to be personally present at an evidentiary hearing on the motion. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991).

In an evidentiary hearing, as a bench trial provided by this section for postconviction relief, the trial judge, as the "trier of fact," resolves conflicts in evidence and questions of fact, including witness credibility and weight to be given a witness' testimony. State v. Dixon, 237 Neb. 630, 467 N.W.2d 397 (1991); State v. Sobieszczyk, 2 Neb. App. 116, 507 N.W.2d 660 (1993).

If a defendant is denied his or her right to appeal because his or her lawyer fails, when requested, to timely file a notice of appeal, the proper means to attack that denial is by a postconviction relief action. State v. Carter, 236 Neb. 656, 463 N.W.2d 332 (1990).

In an evidentiary hearing as a bench trial, provided by this section for postconviction relief, the trial judge sitting as the trier of fact resolves conflicts in the evidence and questions of fact. State v. Wiley, 232 Neb. 642, 441 N.W.2d 629 (1989).

An evidentiary hearing on a postconviction motion is required upon an appropriate motion containing factual allegations which, if proved, constitute an infringement of a constitutional right. State v. Jackson, 226 Neb. 857, 415 N.W.2d 465 (1987); State v. Malek, 219 Neb. 680, 365 N.W.2d 475 (1985); State v. Williams, 218 Neb. 618, 358 N.W.2d 195 (1984).

The evidentiary hearing provided in this section is a vehicle for a confined defendant to meet his or her burden of proof, and although an evidentiary hearing is not always necessary on an application for postconviction relief, such a hearing is usually advisable to avoid protracted litigation. State v. Rivers, 226 Neb. 353, 411 N.W.2d 350 (1987).

Any matter which can be determined from the record on direct appeal is considered by the Supreme Court when granting relief pursuant to Neb. Ct. R. of Prac. 3B (rev. 1986), and is not available for further relief pursuant to the Nebraska Postconviction Act. State v. Wilson, 224 Neb. 721, 400 N.W.2d 869 (1987).

In postconviction proceedings under this section, the district court is the trier of disputed questions of fact and it is not ordinarily for the Supreme Court to determine questions of credibility. State v. Terrell, 220 Neb. 137, 368 N.W.2d 499 (1985); State v. Davis, 203 Neb. 284, 278 N.W.2d 351 (1979).

The Supreme Court will not consider a question, as an assignment of error, not presented to the district court for disposition through a defendant's motion for postconviction relief. State v. Casper, 219 Neb. 641, 365 N.W.2d 451 (1985).

A defendant in a postconviction proceeding may not raise questions which could have been raised on direct appeal unless the questions are such that they would make the judgment of conviction void or voidable under the state or federal Constitution. State v. Hochstein, 216 Neb. 515, 344 N.W.2d 469 (1984); State v. Paulson, 211 Neb. 711, 320 N.W.2d 115 (1982); State v. Huffman, 186 Neb. 809, 186 N.W.2d 715 (1971).

A motion for postconviction relief must allege facts which, if proved, constitute an infringement of the prisoner's constitutional rights. State v. Robinson, 215 Neb. 449, 339 N.W.2d 76 (1983); State v. Fitzgerald, 182 Neb. 823, 157 N.W.2d 415 (1968); State v. Warner, 181 Neb. 538, 149 N.W.2d 438 (1967).

In an action for post conviction relief, the trial judge is not automatically disqualified from presiding at the post conviction proceedings. The petitioner bears the burden of establishing bias and prejudice. State v. Herren, 212 Neb. 706, 325 N.W.2d 151 (1982).

Trial court did not err in requiring that defendant's testimony at hearing under this section be presented by deposition. State v. Otey, 212 Neb. 103, 321 N.W.2d 453 (1982).

This section of the Nebraska Post Conviction Act requires that a motion to vacate a verdict be verified. State v. Ditter, 209 Neb. 452, 308 N.W.2d 350 (1981).

Evidentiary hearing may be denied if the trial court finds, on examination of its files and records, that proceeding under this section is without foundation. State v. Nokes, 209 Neb. 293, 307 N.W.2d 521 (1981).

Any constitutional infirmity in the judgment and conviction in proceedings had with respect to trial and sentencing may be appropriately raised under this statute, but not in a motion for an order nunc pro tunc. State v. Al-Hafeez, 208 Neb. 681, 305 N.W.2d 379 (1981).

The ordering of a new trial by the trial court is an appropriate discretionary method of granting post-conviction relief under this section. Addison v. Parratt, 208 Neb. 459, 303 N.W.2d 785 (1981).

Defendant in a post conviction proceeding may not raise questions which could have been raised on direct appeal, which do not involve questions making the judgment of conviction void or voidable under the state or federal constitutions, or which concern sentences imposed within statutory limits. State v. Shepard, 208 Neb. 188, 302 N.W.2d 703 (1981).

The validity of a prior conviction offered to enhance punishment must be challenged at the habitual criminal hearing and failure to challenge it at that time waives the issue. Thus, the prior conviction may not be attacked in a petition under the Post Conviction Act. State v. Cole, 207 Neb. 318, 298 N.W.2d 776 (1980).

A motion to vacate a judgment and sentence under this act cannot be used to secure a further review of issues already litigated. State v. Lacy, 198 Neb. 567, 254 N.W.2d 83 (1977).

Where denial or infringement of right to counsel occurred at appeal stage of former criminal proceedings, the district court may grant a new direct appeal without granting a new trial or setting aside original sentence. State v. Blunt, 197 Neb. 82, 246 N.W.2d 727 (1976).

Assignments of error on grounds available in the district court must first have been presented to that court. State v. Taylor, 193 Neb. 388, 227 N.W.2d 26 (1975).

In absence of a violation or infringement of a constitutional right, no relief may be had hereunder. State v. Whited, 187 Neb. 592, 193 N.W.2d 268 (1971).

In a post conviction proceeding, the petitioner has the burden of proof. State v. Hatten, 187 Neb. 237, 188 N.W.2d 846 (1971); State v. Sagaser, 181 Neb. 329, 148 N.W.2d 206 (1967).

Standards established by Miranda v. Arizona, 384 U.S. 436, do not have retroactive application and an attorney is not to be deemed ineffective to the point of impairment of constitutional rights of client by viewing his advice retrospectively. A defendant may waive a constitutional right provided he has done so knowingly and voluntarily; the burden of proof in a post conviction hearing is on the petitioner. State v. Hatten, 187 Neb. 237, 188 N.W.2d 846 (1971).

An indigent defendant has a right to appeal at public expense, but he has the burden of alleging and establishing a basis for relief. When he seeks to appeal the original proceedings and fails to show that he is acting in good faith and that his appeal is not merely frivolous, he has not met his burden. State v. Myles, 187 Neb. 105, 187 N.W.2d 584 (1971).

No requirement that allegations be in technical form nor that grammar be more than substantially understandable, but allegations must set forth facts. Harris v. Sigler, 185 Neb. 483, 176 N.W.2d 733 (1970).

Court specifically entitled to examine files and records and if such shows person entitled to no relief motion to vacate sentence may be overruled without hearing. State v. Pilgrim, 184 Neb. 457, 168 N.W.2d 368 (1969).

Evidentiary hearing may properly be denied if trial court finds on examination of its files and records that the proceeding is without foundation. State v. Nicholson, 183 Neb. 834, 164 N.W.2d 652 (1969).

Motion for hearing under Post Conviction Act is not a substitute for an appeal. State v. Riley, 183 Neb. 616, 163 N.W.2d 104 (1968).

A hearing is not required when motions, pleadings, and briefs do not indicate any facts whatever which would entitle prisoner to relief. State v. Duncan, 182 Neb. 598, 156 N.W.2d 165 (1968).

Trial court has discretion to adopt reasonable procedures to determine sufficiency of evidence before granting evidentiary hearing. State v. Fowler, 182 Neb. 333, 154 N.W.2d 766 (1967).

Statements by defendant were voluntarily made and she is not entitled to relief under Post Conviction Act. State v. Fugate, 182 Neb. 325, 154 N.W.2d 514 (1967).

Post Conviction Act authorizes the trial court to examine the files and records to determine propriety of evidentiary hearing. State v. Carreau, 182 Neb. 295, 154 N.W.2d 215 (1967).

A plea of guilty, if understandingly and voluntarily made, is conclusive. State v. Decker, 181 Neb. 859, 152 N.W.2d 5 (1967).

Failure to appoint counsel for indigent upon appeal justified filing of appeal out of time. State v. Williams, 181 Neb. 692, 150 N.W.2d 260 (1967).

Post Conviction Act specifically authorizes trial court to examine files and records to see if prisoner may be entitled to relief. State v. Hizel, 181 Neb. 680, 150 N.W.2d 217 (1967).

Failure to appoint counsel for defendant at preliminary hearing was not a denial of procedural due process of law. State v. Konvalin, 181 Neb. 554, 149 N.W.2d 755 (1967).

Where a single question of law is involved, and is groundless, counsel need not be appointed on appeal. State v. Craig, 181 Neb. 8, 146 N.W.2d 744 (1966).

A defendant is not entitled to the presence of his counsel during a psychiatric examination. State v. Snyder, 180 Neb. 787, 146 N.W.2d 67 (1966).

Under Post Conviction Act, sentencing court has discretion to adopt reasonable procedure for determining questions presented. State v. Silvacarvalho, 180 Neb. 755, 145 N.W.2d 447 (1966).

District court may adopt reasonable procedures for carrying out provisions of Post Conviction Act. State v. Fugate, 180 Neb. 701, 144 N.W.2d 412 (1966).

A defendant may challenge a second conviction and sentence which he has not yet started to serve. State v. Losieau, 180 Neb. 696, 144 N.W.2d 435 (1966).

Where a motion is made to set aside or correct a sentence, movant must set forth facts and not merely conclusions. State v. Losieau, 180 Neb. 671, 144 N.W.2d 406 (1966).

At hearing under Post Conviction Act, personal presence of a petitioning prisoner is not always required. State v. Woods, 180 Neb. 282, 142 N.W.2d 339 (1966).

In postconviction proceedings where a defendant alleges that his or her plea was induced by some promise, the court must hold an evidentiary hearing on the issue unless the record conclusively shows that the plea was not induced by any promises, except those included in the plea bargain. State v. Jefferson, 5 Neb. App. 646, 562 N.W.2d 77 (1997).

The files and records reviewed by the district court in making its determination regarding a motion for postconviction relief must accompany the transcript, and the transcript must contain a certificate by the district judge identifying the files and records as those which were considered when the case is appealed. State v. Caton, 2 Neb. App. 908, 518 N.W.2d 160 (1994).

Postconviction proceedings can be brought in Nebraska only if the defendant has been deprived of a constitutional right. The right of a prisoner to be tried within 120 days of being brought into the state under section 29-759, Article IV(c) of the Agreement on Detainers, is a statutory right and not a constitutional right; therefore, the defendant cannot maintain a postconviction proceeding based upon violation of a right provided under Article IV(c). State v. Harper, 2 Neb. App. 220, 508 N.W.2d 584 (1993).

Where state prisoner had petitioned for habeas corpus in forum of his custody but not for post conviction relief in forum of his sentence he had not exhausted state remedies. Robinson v. Wolff, 468 F.2d 438 (8th Cir. 1972), affirming 349 F.Supp. 514 (D. Neb. 1972).

The Nebraska Post Conviction Act provides an adequate post conviction remedy to raise contention of illegal incarceration and state prisoner who had not presented his allegations to Nebraska court was not entitled to federal habeas corpus relief. Chavez v. Sigler, 438 F.2d 890 (8th Cir. 1971).

Since petitioner had litigated issues on direct appeal, it was not necessary for proceedings to be maintained under this procedure as a prerequisite to federal habeas corpus proceedings. Kennedy v. Sigler, 397 F.2d 556 (8th Cir. 1968).

Intent of Post Conviction Act is not to provide a procedural quagmire to individual who attempts to point out constitutional infirmities. Barry v. Sigler, 373 F.2d 835 (8th Cir. 1967).

An adequate state remedy is provided which prisoner in custody must exhaust before seeking federal habeas corpus. Ellenson v. Fugate, 346 F.2d 151 (8th Cir. 1965); Burnside v. State, 346 F.2d 88 (8th Cir. 1965).

Where Nebraska Supreme Court had already ruled directly on issues before federal habeas corpus court they could not be relitigated under Post Conviction Act and petitioner had exhausted his state court remedies. Collins v. Wolff, 337 F.Supp. 114 (D. Neb. 1962).

Indigent state prisoner has no right to demand free transcript or other papers for purpose of searching for possible constitutional defects in proceedings, and to get same for purpose of collateral attack must first allege facts which show he had been deprived of a constitutional right which post conviction remedy was designed to protect. Harris v. State, 320 F.Supp. 100 (D. Neb. 1970).

5. Miscellaneous

The trial court erred in denying a postconviction petition without an evidentiary hearing based on the trial counsel's deposition, because the deposition was not part of the case records and files; the phrase "files and records of the case" in this section refers to existing files and records of the case before the prisoner filed a postconviction proceeding, not to testimony taken for the postconviction proceeding. State v. Glover, 276 Neb. 622, 756 N.W.2d 157 (2008).

A motion for postconviction relief is not a substitute for an appeal. State v. Gamez-Lira, 264 Neb. 96, 645 N.W.2d 562 (2002).

In an evidentiary hearing at a bench trial for postconviction relief, the postconviction trial judge, as the trier of fact, resolves conflicts in evidence and questions of fact, including witness credibility and weight to be given a witness' testimony. State v. Ryan, 248 Neb. 405, 534 N.W.2d 766 (1995).

When the material element of malice is omitted from the second degree murder jury instruction, a defendant's conviction for second degree murder is constitutionally invalid, and postconviction relief is proper to rectify a constitutionally invalid conviction. State v. Plant, 248 Neb. 52, 532 N.W.2d 619 (1995).

Having granted a defendant a postconviction hearing, a court is obligated to determine the issues and make findings of fact and conclusions of law. State v. Costanzo, 235 Neb. 126, 454 N.W.2d 283 (1990).

Proceedings under the Postconviction Act are civil in nature. State v. Bostwick, 233 Neb. 57, 443 N.W.2d 885 (1989).

The finding of the postconviction hearing court will not be disturbed unless clearly erroneous. State v. Luna, 230 Neb. 966, 434 N.W.2d 526 (1989); State v. Rice, 214 Neb. 518, 335 N.W.2d 269 (1983).

Retroactive operation of decision overruling prior interpretation of habitual criminal statute decision is not required by constitutional provisions. State v. Pierce, 216 Neb. 792, 345 N.W.2d 835 (1984).

A voluntary guilty plea waives every defense to the charge, whether the defense is procedural, statutory, or constitutional. State v. Falcone, 212 Neb. 720, 325 N.W.2d 160 (1982); State v. Stranghoener, 212 Neb. 203, 322 N.W.2d 407 (1982).

The lack of knowledge which may invalidate a guilty plea concerns knowledge of the charge and the consequences of the plea, and not the defendant's knowledge of whether the state can succeed at trial. State v. Falcone, 212 Neb. 720, 325 N.W.2d 160 (1982).

Where defendant was unable to show that insanity defense existed and the record disclosed that the defendant's trial counsel made reasonable efforts to obtain such evidence, but that none existed, defendant was not entitled to post conviction relief. State v. Landers, 212 Neb. 48, 321 N.W.2d 418 (1982).

A juvenile's conviction in district court need not be set aside in postconviction proceedings where a hearing was held to determine whether the defendant should have been transferred to juvenile jurisdiction and the court, based on sufficient evidence, found that the transfer was not required. State v. Tweedy, 202 Neb. 824, 277 N.W.2d 254 (1979).

Imposition of consecutive sentences for convictions on multiple charges involving a single incident held not violation of Fifth Amendment. State v. Hardin, 199 Neb. 314, 258 N.W.2d 245 (1977).

An illegal search and seizure or arrest issue known to defendant at time of his trial cannot be considered in a post conviction review. State v. Russ, 193 Neb. 308, 226 N.W.2d 775 (1975).

When a defendant waives his state court remedies and admits his guilt, he does so under the law then existing and he assumes the risk of ordinary error in either his or his attorney's assessment of the law and facts. State v. Bevins, 187 Neb. 785, 194 N.W.2d 181 (1972).

Granting of right to direct appeal two years after time of sentencing on the overruling of the motion for new trial in the original case was improper under the circumstances of the case. State v. Wycoff, 183 Neb. 373, 160 N.W.2d 221 (1968).

Trial court, after evidentiary hearing, determined that constitutional rights of defendant were not violated. State v. Howard, 182 Neb. 411, 155 N.W.2d 339 (1967).

Defendant was denied relief under section where sentence imposed was proper. State v. Burnside, 181 Neb. 20, 146 N.W.2d 754 (1966).

Denial of relief under Post Conviction Act was proper. State v. Brevet, 180 Neb. 616, 144 N.W.2d 210 (1966).

A 15-year suspension of a driver's license is insufficient to satisfy the "in custody" requirement for postconviction relief under this section. State v. Miller, 6 Neb. App. 363, 574 N.W.2d 519 (1998).

State remedies found to have been sufficiently exhausted notwithstanding the fact that no proceedings were had under this act. Davis v. Sigler, 415 F.2d 1159 (8th Cir. 1969).





